    Case 17-03105             Doc 164       Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                            Document Page 1 of 624
       FILED & JUDGMENT ENTERED
                 Steven T. Salata




            July 29 2019


        Clerk, U.S. Bankruptcy Court
       Western District of North Carolina
                                                                                      _____________________________
                                                                                                Laura T. Beyer
                                                                                        United States Bankruptcy Judge



                                 UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF NORTH CAROLINA
                                       CHARLOTTE DIVISION

                                 :
In re                            : Chapter 11
                                 :
                 1
BESTWALL LLC,                    : Case No. 17-31795
                                 :
      Debtor.                    :
                                 :
                                 :
BESTWALL LLC,                    :
                                 :
      Plaintiff,                 :
                                 :
v.                               : Adv. Pro. No. 17-03105
                                 :
THOSE PARTIES LISTED ON APPENDIX :
A TO COMPLAINT and JOHN AND JANE :
DOES 1-1000,                     :
                                 :
                 2
      Defendants.                :
                                 :

                MEMORANDUM OPINION AND ORDER GRANTING
         THE DEBTOR’S REQUEST FOR PRELIMINARY INJUNCTIVE RELIEF

        On November 9, 2018 and January 24, 2019, the Court convened hearings on the
Debtor’s Motion for an Order (I) Preliminarily Enjoining Certain Actions Against Non-Debtors,
or (II) in the Alternative, Declaring that the Automatic Stay Applies to Such Actions and (III)

1
         The last four digits of the Debtor’s taxpayer identification number are 5815. The Debtor’s address is
         133 Peachtree Street, N.E., Atlanta, GA 30303.
2
         The Defendants are all plaintiffs or potential plaintiffs in lawsuits that seek to hold or may seek to hold the
         Protected Parties liable for Bestwall Asbestos Claims, as such terms are defined below. The Defendants,
         with the exception of the John and Jane Doe Defendants, are listed in Appendix A hereto.
    Case 17-03105      Doc 164       Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                     Document Page 2 of 624


Granting a Temporary Restraining Order Pending a Full Hearing on the Motion [Adv. Docket
No. 2] (the “Motion”). The Motion was filed contemporaneously with the Debtor’s Complaint
for Injunctive and Declaratory Relief (I) Preliminarily Enjoining Certain Actions Against Non
Debtors, or (II) in the Alternative, Declaring That the Automatic Stay Applies to Such Actions
and (III) Granting a Temporary Restraining Order Pending a Full Hearing on the Motion [Adv.
Docket No. 1] (the “Complaint”). For the reasons set forth below, the Court grants the Motion.

                                          PROCEDURAL HISTORY

        On November 2, 2017 (the “Petition Date”), Bestwall LLC (“Bestwall” or the “Debtor”)
filed a voluntary petition for relief under Chapter 11 of Title 11 of the United States Code (the
“Bankruptcy Code”) in this district, initiating the above-captioned Chapter 11 case to resolve
mass asbestos claims through a section 524(g) trust. Concurrently with its Chapter 11 petition,
Bestwall initiated this adversary proceeding by filing the Complaint. In connection with the
Complaint, Bestwall also filed the Motion, asking the Court to prohibit and enjoin the
Defendants from filing or continuing to prosecute any “Bestwall Asbestos Claims”3 against the
“Protected Parties.”4 On November 8, 2017, the Court entered a temporary restraining order
[Adv. Docket No. 18] (the “TRO”) granting the requested relief pending a further hearing on the
Motion.

       Shortly after the Petition Date on November 16, 2017, this Court approved the
appointment of the Official Committee of Asbestos Claimants (the “Committee”) to represent the
asbestos claimants in the Chapter 11 case and thereafter has approved modifications to the
Committee [Docket Nos. 97, 335, 348, 666, and 690]. On February 23, 2018, the Court
appointed Sander L. Esserman as Legal Representative for Future Asbestos Claimants (the
“FCR”) [Docket No. 278].

       On December 7, 2017, the Court entered an order agreed upon by the Committee and
the Debtor which, among other things, prohibited and enjoined the Defendants from filing or
continuing to prosecute any Bestwall Asbestos Claims against the Protected Parties [Adv.
Docket No. 30] through and including March 26, 2018.

        Subsequently, the Court, by agreement of Bestwall, the Committee, the FCR (once
appointed), and New GP (as applicable), entered a series of orders [Adv. Docket Nos. 32, 33, 36,
41, 91, 125, 136, 141, 152, 157, 160, and 162] that continued the injunction against the filing or
continued prosecution of Bestwall Asbestos Claims against the Protected Parties through and
including July 31, 2019.




3
        For purposes of this Memorandum Opinion and Order, “Bestwall Asbestos Claims” refers to any asbestos-
        related claims against the Debtor, including all former claims against the former Georgia-Pacific, LLC
        (“Old GP”) related in any way to asbestos or asbestos-containing materials, except for asbestos-related
        claims for which the exclusive remedy is provided under workers’ compensation statutes and similar laws.
4
        The “Protected Parties” are listed on Appendix B hereto. They include Old GP, Georgia-Pacific, LLC
        (“New GP”), and the non-debtor affiliates of New GP and the Debtor.


                                                      2
    Case 17-03105        Doc 164      Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                      Document Page 3 of 624


       On August 15, 2018, the Committee and the FCR each objected to the Motion. Bestwall,
New GP,5 the Committee, and the FCR fully briefed the matter6 and presented oral arguments at
the hearing conducted before this Court on November 9, 2018.

       In connection with the Court’s consideration of the Motion, the parties stipulated to the
admission into evidence of the Debtor’s Submission in Lieu of Live Testimony [Adv. Docket No.
104] (the “Submission”). See Submission, pp. 2, 26; see also Transcript of Proceedings Before
the Honorable Laura Turner Beyer, United States Bankruptcy Judge (November 9, 2018) (the
“November Transcript”), p. 42. The Debtor also submitted the Declaration of Gregory M.
Gordon [Adv. Docket No. 95] (the “Gordon Declaration”) into evidence, and no objections were
made to its admission. See November Transcript, p. 42.

                                           RELEVANT FACTS

        Old GP, the predecessor to Bestwall, had a decades-long history of asbestos litigation that
derived from its acquisition of Bestwall Gypsum Co. (“Old Bestwall”). Submission at ¶¶ 22-23.
Old Bestwall manufactured and sold certain asbestos-containing products, principally joint
compound, and Old GP continued to manufacture and sell those products following the
acquisition. Id. The magnitude and projected continuation of that litigation through at least
2050 ultimately led Old GP to undertake a corporate restructuring on July 31, 2017 (the “2017
Corporate Restructuring”). Id. at ¶ 13.

       The 2017 Corporate Restructuring was effectuated through a Texas divisional merger.7
As a result of that divisional merger, Old GP ceased to exist and two new companies were
formed:8

               a) Bestwall (the debtor in this case), which received certain assets and liabilities of
                  Old GP, including (i) Old GP’s asbestos liabilities (with the exception of claims
                  made under a workers’ compensation statute or similar laws) and (ii) certain
                  assets related to the historical Old Bestwall business; and

               b) Georgia-Pacific LLC (“New GP”), which received the other businesses, assets,
                  and liabilities of Old GP, most of which are unrelated to Old Bestwall’s historical
                  business.
Id. at ¶ 14.

5
        With the approval of the Court, New GP participated in the briefing and oral argument for this matter and
        moved to intervene in this adversary proceeding, which intervention was approved by an order of the Court
        dated April 5, 2019 [Adv. Docket No. 156].
6
        The parties filed the following briefs in support of or in opposition to the Motion: an objection filed by
        the Committee [Adv. Docket No. 47] (the “Committee’s Objection”); an objection filed by the FCR [Adv.
        Docket No. 49] (the “FCR’s Objection”); a reply filed by Bestwall [Adv. Docket No. 94]; a reply filed by
        New GP [Adv. Docket No. 97]; a sur-reply filed by the Committee [Adv. Docket No. 109]; and a sur-reply
        filed by the FCR [Adv. Docket No. 110].
7
        See Tex. Bus. Orgs. Code § 1.002(55)(A).
8
        See Gordon Declaration at ¶ 28, Ex. Z.


                                                       3
 Case 17-03105           Doc 164      Filed 07/29/19 Entered 07/29/19 08:14:42          Desc Main
                                      Document Page 4 of 624


        As of September 30, 2017, there were approximately 64,000 asbestos-related claims
pending against Bestwall, and Bestwall projected that tens of thousands of additional claims
would continue to be filed or asserted against it every year through at least 2050. Submission at
¶¶ 23, 29.

        From the 2017 Corporate Restructuring, Bestwall received, among others, the following
tangible assets:

               a) three bank accounts with approximately $32 million in cash at the time of
                  the transaction;

               b) all contracts of Old GP related to its asbestos-related litigation;

               c) certain real estate in Mt. Holly, North Carolina; and

               d) all equity interests in non-debtor GP Industrial Plasters LLC, a North Carolina
                  limited liability company (“PlasterCo”), which owns certain assets of Old
                  Bestwall’s historical business, is projected to generate annual cash flow
                  (EBITDA) of $18 million starting in 2019, and whose equity was valued at
                  approximately $145 million prior to the petition date.

Id. at ¶ 15.

        As part of the 2017 Corporate Restructuring, Bestwall also became party to a funding
agreement with New GP (the “Funding Agreement”). Id.; see Gordon Declaration at ¶ 7, Ex. A.
Without any corresponding repayment obligation by Bestwall, the Funding Agreement requires
New GP to provide funding to pay for all costs and expenses of Bestwall incurred in the normal
course of its business either (a) in the absence of a bankruptcy case or (b) during the pendency of
any Chapter 11 case, including the costs of administering Bestwall’s Chapter 11 case, in both
cases to the extent that any cash distributions received by the Debtor from its subsidiaries are
insufficient to pay such costs and expenses. Submission at ¶ 17.

        In addition, and again in the absence of any corresponding repayment obligation by the
Debtor, the Funding Agreement requires New GP to fund any amounts necessary or appropriate
to satisfy the Debtor’s asbestos-related liabilities in the absence of a bankruptcy case and also
obligates New GP, in the event of a Chapter 11 filing, to provide the funding for a section 524(g)
asbestos trust in the amount required by a confirmed plan of reorganization for the Debtor to the
extent that the Debtor’s assets are insufficient to provide the requisite trust funding. Id.




                                                     4
 Case 17-03105         Doc 164     Filed 07/29/19 Entered 07/29/19 08:14:42          Desc Main
                                   Document Page 5 of 624


                                           DISCUSSION

                                  I. Subject Matter Jurisdiction

         The Committee and the FCR assert that this Court lacks subject matter jurisdiction to
enjoin Bestwall Asbestos Claims against New GP. The Court disagrees. The Fourth Circuit’s
test for “related to” jurisdiction under 28 U.S.C. § 1334(b) confirms that the Court has authority
to issue the requested injunction.

         The Fourth Circuit has adopted the Pacor test for determining whether a proceeding is
sufficiently related to a bankruptcy case for this Court to have jurisdiction under section 1334(b)
of title 28 of the United States Code. See Pacor, Inc. v. Higgins, 743 F.2d 984, 994 (3d Cir.
1984); see also A.H. Robins Co., Inc. v. Piccinin, 788 F.2d 994, 1002, n. 11 (4th Cir. 1986)
(adopting the Pacor test).

        The Pacor test examines whether the outcome of a proceeding “could conceivably have
any effect on the estate being administered in bankruptcy.” Pacor, 743 F.2d at 994. In the
asbestos context, courts have made clear that this standard applies whether any claims against a
third party are alleged to be “direct” or “derivative.” See In re Quigley Co., Inc., 676 F.3d 45,
56-57 (2d Cir. 2012). Although evaluating whether a claim is allegedly “direct” or “derivative”
may help inform “whether it has the potential to affect the bankruptcy” estate, “the touchstone
for bankruptcy jurisdiction remains ‘whether its outcome might have any “conceivable effect” on
the bankruptcy estate.’” Id. at 57 (citations omitted).

          Failing to grant the injunction could conceivably have an effect on Bestwall’s bankruptcy
estate.

          (1) Discontinuing the Injunction Would Defeat the Very Purpose of Section 524(g)

        Failure to maintain the injunction would defeat the very purpose of section 524(g) and the
Debtor’s Chapter 11 case. See Submission at ¶¶ 42, 44. Section 524(g) allows a debtor to
address in one forum all potential asbestos claims against it, both current and future, as well as
current and potential future claims against third parties alleged to be liable on account of
asbestos claims against the debtor. Piecemeal attempts by plaintiffs to seek to hold New GP
liable for Bestwall Asbestos Claims outside of Chapter 11 would defeat that fundamental
purpose. Id.

          (2) Discontinuing the Injunction Would Distract Bestwall’s Personnel

        If the Defendants are permitted to commence or continue Bestwall Asbestos Claims
against the Protected Parties, personnel who play key roles in the Debtor’s reorganization efforts,
such as Mr. Mercer, who serves as Chief Legal Officer of Bestwall, and his team, will be called
upon to spend substantial time managing and directing all the activities involved in the day-to-
day defense of these lawsuits. Submission at ¶ 47. These activities consumed many of the same
personnel prior to the Chapter 11 case and, if resumed, would consume them again and,



                                                  5
     Case 17-03105      Doc 164       Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                      Document Page 6 of 624


therefore, impair the ability of the Debtor to address tasks necessary to pursue a plan of
reorganization pursuant to section 524(g) of the Bankruptcy Code. Id.

         (3) Bestwall Has Indemnity Obligations That Would Make Judgments Against New GP
         Tantamount to Judgments Against Bestwall

        Failure to enjoin litigation of Bestwall Asbestos Claims against the Protected Parties
would affect the Debtor because the Debtor has indemnity obligations that would make
judgments against the Protected Parties on the Bestwall Asbestos Claims tantamount to
judgments against the Debtor. See Submission at ¶ 45. The Committee and the FCR allege that
these indemnity obligations are “contrived” and “circular.” But the obligations are neither.
First, pursuant to the terms of the Plan of Merger (Gordon Declaration, Ex. Z), responsibility for
the Bestwall Asbestos Claims was allocated to the Debtor. Id. at ¶¶ 14-15. Thus, it makes sense
that the Debtor would, and the Debtor has agreed to, indemnify its affiliates against those claims.
Second, the Funding Agreement acts only as a backstop and requires New GP to provide funds
to an asbestos trust under a plan for the Debtor only to the extent that the Debtor’s own assets are
insufficient.9 Submission at ¶ 17. Paying the indemnity claims would deplete the assets the
Debtor has available to fund the section 524(g) asbestos trust and, therefore, have an effect on
the Debtor’s bankruptcy estate.

       Even absent a contractual indemnification obligation, the Debtor believes that it is likely
the Protected Parties may have common law indemnity claims against the Debtor because any
finding that a Protected Party is liable for the Bestwall Asbestos Claims would necessarily allow
claimants to hold the Debtor and the applicable Protected Party jointly and severally liable.
Submission at ¶ 45; see Minn. Mining & Mfg. Co. v. Super. Ct., 206 Cal. App. 3d 1025, 1028
(Cal. Ct. App. 1988) (recognizing that the application of derivative liability theories such as alter
ego creates joint and several liability). Joint and several liability is the touchstone for
indemnification obligations under state common law. See, e.g., Ne. Solite Corp. v. Unicon
Concrete, LLC, 102 F. Supp. 2d 637, 640 (M.D.N.C. 1999) (North Carolina common law
recognizes equitable or implied indemnification, which is an equitable right of recovery by a
party held vicariously liable for the tort of another).10

        The Committee and FCR further argue that this Court lacks subject matter jurisdiction to
enjoin Bestwall Asbestos Claims against New GP on the basis that New GP is “directly” liable
for the Bestwall Asbestos Claims and, thus, it is not clear whether New GP would be eligible to
be the beneficiary of a channeling injunction under section 524(g). It is not necessary for
the Court to conclude whether claims against New GP would be direct or derivative. See 11
U.S.C. § 524(g)(4)(A)(ii) (providing that a non-debtor is entitled to protection under section
524(g) if it is “alleged to be directly or indirectly liable for the conduct of, claims against, or
demands on the debtor to the extent such alleged liability of such third party arises by reason of”


9
         See Funding Agreement, attached as Exhibit A to the Gordon Declaration, definition of “Permitted Funding
         Use.”
10
         The rights of the Committee and the FCR to argue that there is no applicable common law indemnity are
         reserved.


                                                        6
     Case 17-03105      Doc 164       Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                      Document Page 7 of 624


one or more specified circumstances);11 see also W.R. Grace & Co. v. Carr, 900 F.3d 126, 138
(3d Cir. 2018).

        Bestwall Asbestos Claims brought against New GP would not be independent, wholly
separate, or in any way distinguishable from liability asserted against the Debtor. The liability
being asserted against New GP and Bestwall would be identical and co-extensive in every
respect. Both sets of claims involve the same plaintiffs, the same asbestos-containing products,
the same alleged injuries, the same legal theories and causes of action, the same time periods, the
same markets, and the same alleged damages resulting from the same alleged conduct. The
Court thus concludes that it has jurisdiction to continue the preliminary injunction.

       The Court further concludes that (a) this is a core proceeding pursuant to 28 U.S.C. §
157(b); and (b) venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                               II. Due Process

        The Committee argues that the 2017 Corporate Restructuring violated the due process
rights of asbestos claimants and seems to imply, based thereon, that the restructuring should not
be respected and New GP should be deemed the entity liable for the Bestwall Asbestos Claims.
The Court disagrees.

       First, the Court is not aware of any law, and the Committee has not cited any law, that
would have required Old GP as the Committee asserts, to have either consulted with the asbestos
claimants or solicited their vote before it engaged in the 2017 Corporate Restructuring.

        Second, the claimants will be afforded due process in this case as a result of the
requirements of the Bankruptcy Code and, in particular, section 524(g). Section 524(g)
contemplates the active participation and support of the Committee, requires the affirmative vote
of at least 75% of asbestos claimants in connection with confirmation of a plan seeking the
benefits of that section (see 11 U.S.C. § 524(g)(2)(B)(ii)(IV)(bb)), and calls for approval of the
plan of reorganization by both this Court and the District Court (see 11 U.S.C. § 524(g)(3)(A)).
These claimant protections further support the Court’s conclusion that no due process violation
occurred.

                                              III. Preemption

        The Committee argues that Old GP’s use of the Texas divisional merger statute to
effectuate the 2017 Corporate Restructuring is “preempted” by section 524(g) of the Bankruptcy
Code. The Court disagrees.


11
         One of those specified circumstances is the non-debtor’s “involvement in a transaction changing the
         corporate structure” of a predecessor in interest of the debtor. See 11 U.S.C. § 524(g)(4)(A)(ii)(IV).
         The Debtor contends that any alleged liability of New GP with respect to Bestwall Asbestos Claims would
         arise entirely out of New GP’s involvement in the 2017 Corporate Restructuring and, thus, any alleged
         liability of New GP arises by reason of this circumstance making New GP entitled to the protection of a
         channeling injunction based on the explicit language of § 524(g)(4)(A)(ii)(IV). See Submission at ¶ 14.


                                                        7
 Case 17-03105       Doc 164     Filed 07/29/19 Entered 07/29/19 08:14:42            Desc Main
                                 Document Page 8 of 624


       Preemption typically falls into three categories: express, conflict, and field preemption.
There is a “strong presumption against inferring Congressional preemption in the bankruptcy
context.” Integrated Sols., Inc. v. Serv. Support Specialties, Inc., 124 F.3d 487, 493 (3d Cir.
1997) (citation omitted). And “[t]his presumption is strongest when Congress legislates ‘in a
field which the States have traditionally occupied’” — such as the field of corporate
organization, which is the province of Texas state law. S. Blasting Servs., Inc. v. Wilkes Cty.,
NC, 288 F.3d 584, 590 (4th Cir. 2002) (quoting Medtronic, Inc. v. Lohr, 518 U.S. 470, 485
(1996)).

        The Committee concedes that express preemption does not apply in this case.
Committee’s Objection at 21, n. 23. The Court concludes that neither conflict preemption nor
field preemption applies here. The Texas statute and section 524(g) concern completely different
subjects and work readily in tandem, including in the context of this Chapter 11 case.

                                     A. Conflict Preemption

       Conflict preemption occurs “when compliance with both federal and state regulations is a
physical impossibility, or when state law stands as an obstacle to the accomplishment and
execution of the full purposes and objectives of Congress.” S. Blasting Servs., 288 F.3d at 590
(4th Cir. 2002) (quoting Hillsborough Cty. v. Automated Med. Labs., Inc., 471 U.S. 707, 712
(1985)).

        The Committee concedes that “[f]acially there is no conflict between” the Texas
divisional merger provision and section 524(g). Committee’s Objection at 30. The former —
which has been law for nearly 30 years and predates section 524(g) — is simply part of a general
law of corporate organization (including the assignment of assets and liabilities as part of a
reorganization); it has nothing to do with section 524(g), a provision for discharging and
channeling asbestos claims in connection with a Chapter 11 plan.

       The Committee nevertheless claims that conflict preemption applies because the Debtor’s
use of the Texas divisional merger statute enabled Old GP to replace the assets against which
asbestos creditors had a claim with a much smaller subset of assets by effecting a restructuring of
asbestos-related liabilities outside of section 524(g). The Court disagrees with the Committee’s
argument for several reasons. First, because of the Funding Agreement, the Debtor’s ability to
pay valid Bestwall Asbestos Claims after the 2017 Corporate Restructuring is identical to Old
GP’s ability to pay before the restructuring. Submission at ¶ 16.

        Second, Texas has adopted the Uniform Fraudulent Transfer Act (Tex. Bus. & Com.
Code §§ 24.001, et seq.) and fraudulent transfer law is also a part of the Bankruptcy Code (see,
e.g., 11 U.S.C. § 548). If a debtor used the Texas statute to commit a fraudulent transfer —
creating the harm that the Committee complains of — such law would be available to address
such acts.

       Third, regardless of how the Debtor was formed in the 2017 Corporate Restructuring,
the Debtor is subject to all of the requirements of section 524(g), and the claimants are
correspondingly entitled to all of that section’s benefits and protections. The goal of this


                                                8
 Case 17-03105        Doc 164     Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                  Document Page 9 of 624


bankruptcy proceeding is to permanently and globally resolve the Bestwall Asbestos Claims, and
the 2017 Corporate Restructuring did not accomplish or determine that resolution. There is no
conflict.

                                       B. Field Preemption

        Field preemption is rare and requires a showing that Congress has “regulat[ed] so
pervasively that there is no room left for the states to supplement federal law,” or that “there is a
‘federal interest . . . so dominant that the federal system will be assumed to preclude enforcement
of state laws on the same subject[.]’” U.S. v. South Carolina, 720 F.3d 518, 528-29 (4th Cir.
2013) (quoting Arizona v. U.S., 567 U.S. 387, 399 (2012)); see also Hillsborough, 471 U.S. at
713.

       Here, there is no ongoing federal regulation of any relevant field. The Committee
suggests that a “field of asbestos-related corporate reorganizations” exists. But section 524(g) of
the Bankruptcy Code is the only federal provision that is allegedly filling this field. The
Committee has failed to explain how one subsection of one statute can establish a pervasive
regime or reflect a dominant federal interest. See South Carolina, 720 F.3d at 532.

        Moreover, section 524(g) does not regulate corporate organizations or reorganizations at
all, as does the Texas statute. Instead, section 524(g) provides the method for obtaining a
discharge and channeling injunction of asbestos-related claims as part of a larger Chapter 11
restructuring and, consistent with the Bankruptcy Code more generally, it takes a debtor’s
corporate structure as it comes under background state law. See, e.g., In re Blackwell ex rel.
Estate of I.G. Servs. Ltd., 267 B.R. 732, 740 n. 12 (Bankr. W.D. Tex. 2001) (“As a general rule
corporate forms are observed in bankruptcy unless there are clear state law grounds for piercing
the corporate veil.”) (quoting David B. Young, Preferences and Fraudulent Transfers, in 22nd
Annual Current Developments in Bankruptcy & Reorganization 2000, at 597 (Practising Law
Institute Commercial Law and Practice Course Handbook Series, PLI Order No. A0-004D,
2000)).

        In fact, section 524(g) expressly contemplates pre-filing corporate reorganizations — and
provides that a channeling injunction may bar actions “directed against a third party” arising by
reason of that party’s “involvement” in such a transaction changing the corporate structure —
without establishing any requirements for these reorganizations. 11 U.S.C. § 524(g)(4)(A)(ii)(IV)
(referring to “a transaction changing the corporate structure, or . . . a loan or other financial
transaction affecting the financial condition, of the debtor or a related party”). Thus, that
subsection itself contemplates that state corporate law will bear on — not be displaced by — its
operation.

        Finally, if the Committee’s posited field existed, it would not preempt the Texas
divisional merger provision. That provision does not specifically concern “asbestos-related”
reorganizations but instead creates a process available to any Texas “domestic entity” to modify
its corporate structure. Tex. Bus. Orgs. Code Ann. § 10.001(a). Although the Committee
concedes that no aspect of the Texas statute by itself is preempted, it argues “that the use of the
statute to avoid asbestos liability is impermissible.” Committee’s Objection at 23. But the


                                                 9
     Case 17-03105       Doc 164       Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                       Document Page 10 of 624


Debtor is not seeking to avoid its liability for Bestwall Asbestos Claims. Rather, the Debtor is
seeking to resolve the Bestwall Asbestos Claims, current and future, in the bankruptcy
proceeding, in accordance with the terms of section 524(g). Submission at ¶ 32.

                                        IV. Preliminary Injunction

       Courts considering the propriety of an injunction under section 105(a) of the Bankruptcy
Code apply the traditional four-prong test for injunctions, tailored to the unique circumstances of
bankruptcy. See, e.g., Robins, 788 F.2d at 1008 (noting that the district court had applied the test
for a grant of preliminary injunctive relief previously articulated by the Fourth Circuit and
upholding the grant of a preliminary injunction). Accordingly, bankruptcy courts consider:

             1. The debtor’s reasonable likelihood of a successful reorganization;

             2. The imminent risk of irreparable harm to the debtor’s estate in the absence
                of an injunction;

             3. The balance of harms between the debtor and its creditors; and

             4. Whether the public interest weighs in favor of an injunction.

See, e.g., In re Excel Innovations, Inc., 502 F.3d 1086, 1095-1100 (9th Cir. 2007); In re Lyondell
Chem. Co., 402 B.R. 571, 588-89 (Bankr. S.D.N.Y. 2009).

         Each prong must be satisfied. See, e.g., Pashby v. Delia, 709 F.3d 307, 320 (4th Cir.
2013) (“Before the Supreme Court issued its ruling in Winter, this Court used a ‘balance-of-
hardship-test’ that allowed it to disregard some of the preliminary injunction factors if it found
that the facts satisfied other factors. However, in light of Winter, this [c]ourt recalibrated that
test, requiring that each preliminary injunction factor be ‘satisfied as articulated.’”) (citations and
internal quotation marks omitted); Smith v. Smith, No. 1:16-cv-00264-MOC-DLH, 2016 WL
4154938, at *2 (W.D.N.C. Aug. 4, 2016) (“Finally, there no longer exists any flexible interplay
between the factors, because all four elements of the test must be satisfied.”).

       Injunctions of the type requested by the Debtor have previously and uniformly been
issued in numerous other asbestos-related cases, including in this jurisdiction.12 This Court

12
         See, e.g.:
             •    In re Kaiser Gypsum Co., Inc., Case No. 16-31602, Adv. No. 16-03313 (Bankr. W.D.N.C. Oct. 7,
                  2016);
             •    In re Garlock Sealing Techs. LLC, Case No. 10-31607, Adv. No. 10-03145 (Bankr. W.D.N.C.
                  June 7, 2010);
             •    In re Leslie Controls, Inc., Case No. 10-12199, Adv. No. 10-51394 (Bankr. D. Del. July 14, 2010);
             •    In re Specialty Prods. Holding Corp., Case No. 10-11780, Adv. No. 10-51085 (Bankr. D. Del.
                  June 4, 2010);
             •    In re Quigley Co., Inc., Case No. 04-15739, Adv. No. 04-04262 (Bankr. S.D.N.Y. Dec. 17, 2004);


                                                        10
 Case 17-03105          Doc 164      Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                     Document Page 11 of 624


likewise will issue the requested injunction, as the Debtor meets each of the four requirements as
described below.

               A. The Debtor has a Realistic Possibility of a Successful Reorganization

       In the context of bankruptcy proceedings, “success on the merits is to be evaluated in
terms of the likelihood of a successful reorganization.” Sudbury, Inc. v. Escott, 140 B.R. 461,
466 (Bankr. N.D. Ohio 1992); see also In re Brier Creek Corp. Ctr. Assocs. Ltd., 486 B.R. 681,
696 (Bankr. E.D.N.C. 2013) (noting most courts apply the test of a realistic possibility of
reorganization); In re Chicora Life Ctr., LC, 553 B.R. 61, 66 (Bankr. D.S.C. 2016) (same).

        Establishing that a reorganization is likely to be successful is not intended to be a
particularly high standard. See In re Eagle-Picher Indus., Inc., 963 F.3d 855, 860 (6th Cir. 1992)
(“In view of the bankruptcy court’s protection of [the debtor’s] reorganization efforts, it is
implicit in its decision that it believed [the debtor] had some realistic possibility of successfully
reorganizing under Chapter 11.”). Indeed, the court “must make at least a rebuttable
presumption that the [debtors] have made a good faith filing and are making a good faith effort
to reorganize.” In re Gathering Rest., Inc., 79 B.R. 992, 1001 (Bankr. N.D. Ind. 1986); see also
In re Hillsborough Holdings Corp., 123 B.R. 1004, 1015 (Bankr. M.D. Fla. 1990) (until it can be
determined that debtors are not viable business entities incapable of achieving a successful
reorganization, “it would be premature to conclude . . . that this reorganization process is
doomed and that there is no legal justification for granting the injunctive relief sought”); In re
Lahman Mfg. Co., 33 B.R. 681, 685 (Bankr. D.S.D. 1983) (injunction was proper against
creditors of non-debtors because a debtor “must be allowed to present a plan” of reorganization).

        The Court concludes that the Debtor has a realistic possibility of achieving a successful
reorganization. In light of the Funding Agreement, which allows the Debtor to draw from New
GP the amount of money necessary to pay the costs of this Chapter 11 case and to fund a
section 524(g) trust, to the extent the Debtor’s assets are insufficient to do so, there is no reason
for the Court to conclude at this point that the Debtor does not have the ability to fully fund a
section 524(g) trust, as well as the administrative costs of its Chapter 11 case. The Debtor’s
assets also include approximately $145 million in equity value in PlasterCo and cash, in addition

           •     In re Combustion Eng’g, Inc., Case No. 03-10495, Adv. No. 03-50839 (Bankr. D. Del. Mar. 7,
                 2003);
           •     In re W.R. Grace & Co., Case No. 01-01139, Adv. No. 01-00771 (Bankr. D. Del. May 3, 2001);
           •     In re Harbison-Walker Refractories Co., Case No. 02-2080, Adv. No. 02-02080 (Bankr. W.D. Pa.
                 Feb. 14, 2002);
           •     In re Mid Valley, Inc., Case No. 03-35592-JKF, Adv. No. 03-3296-JKF (Bankr. W.D. Pa. Dec. 17,
                 2003);
           •     In re ACandS, Inc., Case No. 02-12687-PJW, Adv. No. 02-5581-PJW (Bankr. D. Del. Sept. 27,
                 2002);
           •     In re G-I Holdings, Inc., Case No. 01-30135-RG, Adv. No. 01-3013-RG (Bankr. D.N.J. Feb. 22,
                 2002); and
           •     In re The Babcock & Wilcox Co., Case No. 00-10992-JAB, Adv. No. 00-1029-JAB (Bankr. E.D.
                 La. Apr. 17, 2000).


                                                     11
     Case 17-03105       Doc 164        Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                        Document Page 12 of 624


to its access to funds through the Funding Agreement. See Submission at ¶ 14. Any issues and
concerns with the Funding Agreement can be addressed in the confirmation process.

                              B. Failure to Enjoin Litigation of Bestwall
                          Asbestos Claims Would Irreparably Harm the Debtor

         The Court finds that the Debtor will be irreparably harmed unless the requested
injunction is continued. The Debtor filed its Chapter 11 case to obtain a global and fair
determination of all current and future Bestwall Asbestos Claims. See Submission at ¶ 32. It
would defeat the purpose of the Chapter 11 case if those claims effectively continue to be
prosecuted in the tort system notwithstanding the pendency of the Debtor’s bankruptcy case. See
id. at ¶¶ 42, 44.

         (1) Indemnification Obligations

         As noted, the Debtor has indemnity obligations that would make judgments against the
Protected Parties on the Bestwall Asbestos Claims tantamount to judgments against the Debtor.
Id. at ¶ 45. In particular, the Debtor (a) has a contractual obligation to indemnify New GP in the
event that New GP is held liable for any Bestwall Asbestos Claims and (b) may have common-
law indemnification obligations to other Protected Parties. Id.

       Under these circumstances, an injunction is warranted because contractual and common
law indemnification obligations would make the Debtor the real party in interest in any suit
against New GP or other Protected Parties and effectively eliminate the protections of the
automatic stay. See Robins, 788 F.2d at 999. Courts have enjoined actions against non-debtors
where, as here, the debtor has an obligation to indemnify the non-debtor for liability deriving
from conduct for which the debtor is responsible.13

       Permitting claimants to indirectly establish claims against the Debtor through actions
against third parties with indemnity rights is inconsistent with section 524(g)’s goal of
consolidating and collectively resolving all asbestos claims, current and future, in the Chapter 11
case. Absent the requested injunction, Bestwall Asbestos Claims effectively would be liquidated
outside of this Court through piecemeal litigation against the Protected Parties in the tort system.
See Submission at ¶ 45. This state court litigation, if not stayed, would undermine the parties’


13
         See In re W.R. Grace & Co., Case No. 01-01139, 2004 WL 954772, at *4 (Bankr. D. Del. Apr. 29, 2004)
         (applying automatic stay to litigation between two non-debtor parties where one of the parties was entitled
         to contractual indemnity from the debtor on account of such claims and amending preliminary injunction
         order to include such actions); In re Lomas Fin. Corp., 117 B.R. 64, 68 (S.D.N.Y. 1990) (affirming grant of
         preliminary injunction and applying automatic stay to suits against officers and directors where corporate
         charter of debtor required indemnification of such officers and directors); In re Family Health Servs., Inc.,
         105 B.R. 937, 942–43 (Bankr. C.D. Cal. 1989) (issuing a preliminary injunction pursuant to section 105 of
         the Bankruptcy Code and applying automatic stay to collection actions against non-debtor members of
         debtor HMO because judgments against non-debtors would trigger claims for indemnification against the
         debtor HMO); see also Queenie, Ltd. v. Nygard Int’l, 321 F.3d 282, 287-88 (2d Cir. 2003) (identifying
         indemnification obligations as an example of where extending stay is warranted and citing authority
         extending the stay because of those obligations).


                                                         12
 Case 17-03105       Doc 164       Filed 07/29/19 Entered 07/29/19 08:14:42           Desc Main
                                   Document Page 13 of 624


and the Court’s ability to achieve confirmation of a section 524(g) plan that treats all asbestos
claimants, both current and future, fairly and equitably.

       (2) Binding Effect of Findings and Judgments

       If Bestwall Asbestos Claims against the Protected Parties are permitted to proceed, the
Debtor faces the additional risk that findings and judgments against the Protected Parties would
bind the Debtor, and effectively establish Bestwall Asbestos Claims against it, including under
the doctrines of res judicata and collateral estoppel. Id. at ¶ 46. Accordingly, any rulings or
findings regarding Bestwall Asbestos Claims could frustrate the Debtor’s efforts to resolve the
claims globally and equitably in this Chapter 11 case.

        Courts have concluded that the risks of collateral estoppel and res judicata warrant a stay
of third-party litigation because allowing that litigation to proceed would thwart the purposes of
the automatic stay. Sudbury, 140 B.R. at 463 (granting injunctive relief after finding that
debtor’s liability “may be determined on collateral estoppel principles[,]” by fact determinations
reached on the same fact issues “in Plaintiffs’ actions” against non-debtors); Matter of Johns-
Manville Corp., 26 B.R. 405, 426-29 (Bankr. S.D.N.Y. 1983) (concluding that risk of collateral
estoppel would irreparably injure estates and thus issuance of a stay was warranted); In re Am.
Film Techs., Inc., 175 B.R. 847, 850 (Bankr. D. Del. 1994) (staying claims against debtor’s
directors and holding that a potential finding of liability against such directors would be based on
acts undertaken by directors as agents of the debtor and, thus, would expose the debtor to the risk
of being collaterally estopped from denying liability for the directors’ actions). The same
concerns warrant an injunction in this case.

       (3) Evidentiary Prejudice

       Litigation of the Bestwall Asbestos Claims against the Protected Parties will create the
additional risk that statements, testimony, and other evidence generated in proceedings against
the Protected Parties will be used to try to establish Bestwall Asbestos Claims against the Debtor.
See Submission at ¶ 46. Consequently, the litigation of Bestwall Asbestos Claims could force
the Debtor to defend its interest in such litigation, thereby defeating the “breathing spell”
intended by the automatic stay.

        The burden of protecting against evidentiary prejudice was key to the court’s grant of
injunctive relief in Manville. In re Johns-Manville Corp., 40 B.R. 219, 225 (S.D.N.Y. 1984); see
also In re W.R. Grace & Co., 386 B.R. 17, 34 (Bankr D. Del. 2008) (staying actions against non-
debtor railroad asserting liability based on railroad’s transportation of asbestos-containing
material from the debtors’ mining operations because, among other things, the possibility of
collateral estoppel and “record taint” in such actions would compel the debtors’ participation and
impair the reorganization effort). These are consequences the Debtor should not be required to
suffer (or be compelled to protect against).




                                                13
     Case 17-03105       Doc 164        Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                        Document Page 14 of 624


         (4) Diversion of Key Personnel

         Litigation of the Bestwall Asbestos Claims against the Protected Parties would divert key
personnel from the important tasks required to establish a section 524(g) trust. See Submission
at ¶ 47. The Debtor would be compelled to participate in the defense of Bestwall Asbestos
Claims, including formulating defense strategies, attending depositions, reviewing and producing
documents, preparing witnesses, and engaging in any number of other litigation-related tasks.
Id. As mentioned, Mr. Mercer and other personnel who play key roles in the Debtor’s
restructuring would be required to spend substantial time managing and directing all the
activities involved in the day-to-day defense of these lawsuits. Id. These activities consumed
many of the same personnel prior to the Chapter 11 case. Id.

                    C. The Balance of Harms Supports Maintaining the Injunction

        The very purpose of the Debtor’s Chapter 11 case would be defeated if litigation of the
Bestwall Asbestos Claims against the Protected Parties is permitted. This outweighs any
potential prejudice to the Defendants.

        While certain of the claimants might argue that an injunction will delay their attempts to
obtain compensation, that is not necessarily the case. The Debtor has noted that plaintiffs in
asbestos-related suits typically name multiple defendants. See Submission at ¶ 48. Nothing
about maintaining the injunction in this case prohibits the plaintiffs from continuing to proceed
against any remaining defendants in state court.

        Additionally, a section 524(g) trust will provide all claimants — including future
claimants who have yet to institute litigation — with an efficient means through which to
equitably resolve their claims. See In re Federal-Mogul Global, Inc., 684 F.3d 355, 357-62 (3d
Cir. 2012) (explaining the background and purpose of section 524(g) as a solution to the
inefficient resolution of asbestos claims in the traditional tort system and citing empirical
research that suggests section 524(g) trusts are more efficient). And the process and timing to
effectuate a section 524(g) trust are, to a large extent, within the control of the parties in this
case.

       Even if an injunction might cause delay for some Defendants, it is well established that
mere delay is insufficient to prevent the issuance of an injunction. See In re United Health Care
Org., 210 B.R. 228, 234 (S.D.N.Y. 1997) (finding delay to the enjoined party from pursuing
remedies was heavily outweighed by potential harm to reorganization efforts).14 Further, the
harm from any delay applicable to some Defendants is far outweighed by the harm that failure to

14
         See also W.R. Grace & Co., 386 B.R. at 35 (finding that delay of compensation for asbestos claimants and
         potential loss of witness testimony did not outweigh potential harm to reorganization efforts); In re Lazarus
         Burman Assocs., 161 B.R. 891, 901 (Bankr. E.D.N.Y. 1993) (concluding that delay was not sufficient harm
         to justify denial of injunction because “[t]he preliminary injunction will not invalidate the rights of [the
         creditor]” but rather “will merely delay the enforcement of those rights”); In re Am. Film Techs., Inc., 175
         B.R. at 849 (defendants are “not being asked to forego [their] prosecution against the individual defendants,
         only to delay it”); In re PTI Holding Corp., 346 B.R. 820, 831-32 (Bankr. D. Nev. 2006) (holding that delay
         of pursuit of guaranty did not constitute sufficient harm to justify denial of injunction).


                                                         14
 Case 17-03105       Doc 164      Filed 07/29/19 Entered 07/29/19 08:14:42            Desc Main
                                  Document Page 15 of 624


issue the injunction would cause the Debtor. The entire purpose and goal of this proceeding
would be defeated absent the requested injunction. Submission at ¶¶ 42, 44.

                   D. The Public Interest Supports Maintaining the Injunction

        The public interest also favors the injunctive relief requested by the Debtor. Courts have
consistently recognized the public interest in a successful reorganization. See, e.g., United States
v. Whiting Pools, Inc., 462 U.S. 198, 204 (1983); Sudbury, 140 B.R. at 465. As one bankruptcy
judge observed: “‘[P]romoting a successful reorganization is one of the most important public
interests.’” In re Gander Partners LLC, 432 B.R. 781, 789 (Bankr. N.D. Ill. 2010) (quoting In re
Integrated Health Servs., Inc., 281 B.R. 231, 239 (Bankr. D. Del. 2002)); see also Manville,
26 B.R. at 428 (“[T]he goal of removing all obstacles to plan formulation [is] eminently
praiseworthy and supports every lawful effort to foster this goal while protecting the due process
rights of all constituencies.”). A successful reorganization particularly serves the public interest
in the asbestos context, where “completing the reorganization process . . . [will] resolv[e]
thousands of claims in a uniform and equitable manner.” W.R. Grace & Co., 386 B.R. at 36.

         Permitting the litigation of Bestwall Asbestos Claims against the Protected Parties would
impede the Debtor’s ability to confirm a plan of reorganization that will establish a section
524(g) trust to globally and equitably resolve all current and future asbestos claims. See In re
Congoleum Corp., 362 B.R. 198, 201 (Bankr. D.N.J. 2007) (“Section 524 was created to provide
a comprehensive resolution to asbestos liabilities both present and future.”); see also Submission
¶¶ 42, 44. Instead, many of the claims effectively would be liquidated through continued
litigation in state courts.

       Finally, extending the injunction at this point does not allow either Bestwall, New GP, or
any other Protected Party to escape any alleged asbestos liabilities, as the Committee and the
FCR have argued. Any liabilities will be resolved and channeled only if Bestwall succeeds in
confirming a plan of reorganization that contains a channeling injunction that extends to those
Protected Parties.

                                       V. Automatic Stay

        Because the Court is granting the requested relief for a preliminary injunction under
section 105 of the Bankruptcy Code, it need not, and does not, address the Debtor’s request for
declaratory relief that the protections of the automatic stay under section 362 of the Bankruptcy
Code extend to the Protected Parties.

                                         CONCLUSION

       For the reasons presented in this Memorandum Opinion and Order, and for the reasons
stated in the Court’s oral ruling on the record at the January 2019 hearing, it is hereby
ORDERED as follows (the “Order”):

       1.      The Debtor’s Motion is GRANTED as set forth herein.



                                                15
Case 17-03105   Doc 164     Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                            Document Page 16 of 624


    2.    Defendants are prohibited and enjoined, pursuant to section 105 of the
          Bankruptcy Code, from filing or continuing to prosecute any Bestwall Asbestos
          Claim against the Protected Parties on any theory for the period this Order is
          effective pursuant to paragraph 10 below. This injunction includes, without
          limitation: (a) the pursuit of discovery from the Protected Parties or their officers,
          directors, employees, or agents; (b) the enforcement of any discovery order
          against the Protected Parties; and (c) further motions practice.

    3.    This Order is entered without prejudice to Bestwall’s right to request, on motion
          and after notice and an opportunity for a hearing, that this Court extend the relief
          granted herein to include other entities or persons not previously identified in
          Appendix A or Appendix B hereto, or to seek relief from any of the provisions of
          this Order for cause shown.

    4.    Any Defendant or Defendants may seek relief from any of the provisions of this
          Order at any time for cause shown.

    5.    Notwithstanding anything to the contrary in this Order and without leave of court,
          any party asserting Bestwall Asbestos Claims (including any party enjoined by
          this Order from initiating litigation) may take reasonable steps to perpetuate the
          testimony of any person subject to this Order who is not expected to survive the
          duration of this Order or who is otherwise expected to be unable to provide
          testimony if it is not perpetuated during the duration of this Order. Notice shall be
          provided to Bestwall by notifying Bestwall’s bankruptcy counsel of
          the perpetuation of such testimony. Bestwall shall have the right to object to
          the notice on any grounds it would have had if it were a party to the underlying
          proceeding and not subject to the terms of this preliminary injunction, and
          Bestwall may raise any such objection with this Court. The use of such testimony
          in any appropriate jurisdiction shall be subject to the applicable procedural and
          evidentiary rules of such jurisdiction. All parties reserve and do not waive any
          and all objections with respect to such testimony. Defendants or other individuals
          asserting Bestwall Asbestos Claims may not seek to perpetuate the testimony of
          representatives, including directors, officers, and employees, of Bestwall without
          the consent of Bestwall or an order of the Court.

    6.    Pursuant to Rule 7065 of the Federal Rules of Bankruptcy Procedure, Bestwall is
          relieved from posting any security pursuant to Rule 65(c) of the Federal Rules of
          Civil Procedure.

    7.    This Order shall be immediately effective and enforceable upon its entry.

    8.    This Order shall toll any applicable nonbankruptcy law, any order entered in
          a nonbankruptcy proceeding, or any agreement that fixes a period under which an
          enjoined Defendant is required to commence or continue a civil action in a court
          other than this Court on any Bestwall Asbestos Claim asserted against Bestwall or
          any of the Protected Parties until the later of: (a) the end of such period, including
          any suspension of such period occurring on or after the commencement of the


                                           16
 Case 17-03105       Doc 164     Filed 07/29/19 Entered 07/29/19 08:14:42            Desc Main
                                 Document Page 17 of 624


              case; or (b) 30 days after notice of the termination or expiration of the preliminary
              injunction issued by this Order.

       9.     Bestwall shall serve a copy of this Memorandum Opinion and Order on counsel
              for the Defendants and the Bankruptcy Administrator within 3 business days from
              its entry.

       10.    This Memorandum Opinion and Order shall be promptly filed in the Clerk’s
              office and entered in the record, and this Order shall remain effective for the
              period through 30 days after the effective date of a confirmed plan of
              reorganization that is no longer subject to appeal or discretionary review.

       11.    This Court retains exclusive jurisdiction over this Order and any and all matters
              arising from or relating to the implementation, interpretation, or enforcement of
              this Order.

SO ORDERED.


This Order has been signed electronically.                    United States Bankruptcy Court
The judge’s signature and court’s seal appear
at the top of this Order.




                                                17
 Case 17-03105   Doc 164   Filed 07/29/19 Entered 07/29/19 08:14:42   Desc Main
                           Document Page 18 of 624




                                 APPENDIX A




NAI-1502939652
                                        Case 17-03105            Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                  Document Page 19 of 624
Claimant        Claimant      State                                                               Claimant       Claimant          State
Last Name       First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name      First Name        Filed   Docket Number     Primary Plaintiff Counsel
ALDAY           JIMMY M       MS      10-0078         A JOEL BENTLEY, JR.                        POCKETT         EDWARD            MS      10-0078           A JOEL BENTLEY, JR.
ALLGOOD         SYBLE R       MS      10-0078         A JOEL BENTLEY, JR.                        POWERS          ALICE V           MS      10-0078           A JOEL BENTLEY, JR.
BANKS           KIMSEY        MS      10-0078         A JOEL BENTLEY, JR.                        PRATHER         PAUL              MS      10-0078           A JOEL BENTLEY, JR.
BARE            WALLACE E     MS      10-0078         A JOEL BENTLEY, JR.                        RASH            NETTIE P          MS      10-0078           A JOEL BENTLEY, JR.
BARNES          CLARENCE      MS      10-0078         A JOEL BENTLEY, JR.                        RIGBY           JOHN F            MS      10-0078           A JOEL BENTLEY, JR.
BARRY           ERNEST L      MS      10-0078         A JOEL BENTLEY, JR.                        ROBBINS         ROBERT            MS      10-0078           A JOEL BENTLEY, JR.
BASS            BILLY G       MS      10-0078         A JOEL BENTLEY, JR.                        ROBERTSON       HENRY             MS      10-0078           A JOEL BENTLEY, JR.
BOGGS           HERBERT R     MS      10-0078         A JOEL BENTLEY, JR.                        ROBERTSON       MELFORD           MS      10-0078           A JOEL BENTLEY, JR.
BOLTON          RUBY          MS      10-0078         A JOEL BENTLEY, JR.                        SANDERS         GEORGE L          MS      10-0078           A JOEL BENTLEY, JR.
BRACEY          LLOYD         MS      10-0078         A JOEL BENTLEY, JR.                        SANDERS         RALPH             MS      10-0078           A JOEL BENTLEY, JR.
BRAMBLETT       ROBERT L      MS      10-0078         A JOEL BENTLEY, JR.                        SCHELL          ROBERT D          MS      10-0078           A JOEL BENTLEY, JR.
BRAY            MAX E         MS      10-0078         A JOEL BENTLEY, JR.                        SCHRIMSHER      BONNIE L          MS      10-0078           A JOEL BENTLEY, JR.
BUFORD          OLIVE W       MS      10-0078         A JOEL BENTLEY, JR.                        SHILO           LORETHA           MS      10-0078           A JOEL BENTLEY, JR.
BURNETTE        ROBERT H      MS      10-0078         A JOEL BENTLEY, JR.                        SIMS            QUITMAN JR V AR   MS      10-0078           A JOEL BENTLEY, JR.
BURNS           BROWARD L     MS      10-0078         A JOEL BENTLEY, JR.                        SIROIS          GUY N             MS      10-0078           A JOEL BENTLEY, JR.
CAMPBELL        IRENE R       MS      10-0078         A JOEL BENTLEY, JR.                        SLAPPY          STEPHEN           MS      10-0078           A JOEL BENTLEY, JR.
CAMPBELL        KERSEY L      MS      10-0078         A JOEL BENTLEY, JR.                        SMITH           TOMMIE C          MS      10-0078           A JOEL BENTLEY, JR.
CANUP           CHARLES A     MS      10-0078         A JOEL BENTLEY, JR.                        SMITH           WILLIAM L         MS      10-0078           A JOEL BENTLEY, JR.
CASWELL         ROBERT R      MS      10-0078         A JOEL BENTLEY, JR.                        SPELL           JACK              MS      10-0078           A JOEL BENTLEY, JR.
CHANEY          JIMMY L       MS      10-0078         A JOEL BENTLEY, JR.                        SPELL           JOHN              MS      10-0078           A JOEL BENTLEY, JR.
CHISM           MOLLIE        MS      10-0078         A JOEL BENTLEY, JR.                        STANLEY         ROY               MS      10-0078           A JOEL BENTLEY, JR.
CLARK           JAMES R       MS      10-0078         A JOEL BENTLEY, JR.                        STRICKLAND      DAVID H           MS      10-0078           A JOEL BENTLEY, JR.
COLEMAN         ANNIE M       MS      10-0078         A JOEL BENTLEY, JR.                        STRINGER        GEORGE B          MS      10-0078           A JOEL BENTLEY, JR.
COLEMAN         PERRY         MS      10-0078         A JOEL BENTLEY, JR.                        SULLIVAN        HELEN A           MS      10-0078           A JOEL BENTLEY, JR.
COSBY           BRENDA A      MS      10-0078         A JOEL BENTLEY, JR.                        TAYLOR          WARREN L          MS      10-0078           A JOEL BENTLEY, JR.
COX             SHIRLEY M     MS      10-0078         A JOEL BENTLEY, JR.                        TERRELL         BULLY             MS      10-0078           A JOEL BENTLEY, JR.
CRAIG           ROBERT W      MS      10-0078         A JOEL BENTLEY, JR.                        TUCKER          MARY D            MS      10-0078           A JOEL BENTLEY, JR.
DOWDEY          JESSIE O      MS      10-0078         A JOEL BENTLEY, JR.                        TURNER          EDWARD            MS      10-0078           A JOEL BENTLEY, JR.
DYE             HENRY E       MS      10-0078         A JOEL BENTLEY, JR.                        TURNER          HOWARD D          MS      10-0078           A JOEL BENTLEY, JR.
EDISON          NORMAN E      MS      10-0078         A JOEL BENTLEY, JR.                        VICKS           BRENDA F          MS      10-0078           A JOEL BENTLEY, JR.
EDWARDS         HUBERT A      MS      10-0078         A JOEL BENTLEY, JR.                        WALKER          JAMES R           MS      10-0078           A JOEL BENTLEY, JR.
ELLISON         JASPER L      MS      10-0078         A JOEL BENTLEY, JR.                        WARD            CHARLES E         MS      10-0078           A JOEL BENTLEY, JR.
ELLZEY          ROBERT L      MS      10-0078         A JOEL BENTLEY, JR.                        WIDNER          LONNIE            MS      10-0078           A JOEL BENTLEY, JR.
FELIX           WILLIE J      MS      10-0078         A JOEL BENTLEY, JR.                        WILLIAMS        FRANCIS           MS      10-0078           A JOEL BENTLEY, JR.
FINNEY          LOUISE        MS      10-0078         A JOEL BENTLEY, JR.                        WILLIAMS        HELEN C           MS      10-0078           A JOEL BENTLEY, JR.
GARRETT         PATRICIA M    MS      10-0078         A JOEL BENTLEY, JR.                        WILLIAMS        QUENCY R          MS      10-0078           A JOEL BENTLEY, JR.
GASTEN          DAVID L       MS      10-0078         A JOEL BENTLEY, JR.                        WILLIS          LORENE M          MS      10-0078           A JOEL BENTLEY, JR.
GEIGER          CLARENCE E    MS      10-0078         A JOEL BENTLEY, JR.                        WILSON          OTIS W            MS      10-0078           A JOEL BENTLEY, JR.
GEOGHAGEN       JOEL J        MS      10-0078         A JOEL BENTLEY, JR.                        WOODFAULK       FREDDIE L         MS      10-0078           A JOEL BENTLEY, JR.
GILL            JIMMIE L      MS      10-0078         A JOEL BENTLEY, JR.                        WRIGHT          CHESTER L         MS      10-0078           A JOEL BENTLEY, JR.
GURLEY          SARAH J       MS      10-0078         A JOEL BENTLEY, JR.                        WRIGHT          ELLIE             MS      10-0078           A JOEL BENTLEY, JR.
HAMM            JOE C         MS      10-0078         A JOEL BENTLEY, JR.                        YOUNGBLOOD      JAMES I           MS      10-0078           A JOEL BENTLEY, JR.
HARALSON        RUBY F        MS      10-0078         A JOEL BENTLEY, JR.                        LEE             EDNA L            TX      B144481A          ADAMS, GILBERT T LAW OFFICES OF
HARRIS          PATRICIA      MS      10-0078         A JOEL BENTLEY, JR.                        ST. CLAIRE      LEWIS             OH      ADMIN             ADAMS, GILBERT T LAW OFFICES OF
HARTLEY         MARVIN E      MS      10-0078         A JOEL BENTLEY, JR.                        TEEL            WILLIAM R         TX      A159521-A         ADAMS, GILBERT T LAW OFFICES OF
HOLMES          JESSE J       MS      10-0078         A JOEL BENTLEY, JR.                        BIRNEY          JOHN              PA      03-90025          ANAPOL WEISS
HOPKINS         SHERMAN       MS      10-0078         A JOEL BENTLEY, JR.                        BLACK           WILLIAM G         PA      0490120182        ANAPOL WEISS
HORNE           EUGENE        MS      10-0078         A JOEL BENTLEY, JR.                        BOYD            CHARLES C         PA      200490133         ANAPOL WEISS
HOWARD          ANNETTE S     MS      10-0078         A JOEL BENTLEY, JR.                        BOYD            DANIEL J. & MAR   PA      5721              ANAPOL WEISS
INMAN           DAISY M       MS      10-0078         A JOEL BENTLEY, JR.                        BRADLEY         JAMES D           PA      2002-90108        ANAPOL WEISS
JAMES           DORIS C       MS      10-0078         A JOEL BENTLEY, JR.                        BRAUN           ROBERT            PA      02-90112-182      ANAPOL WEISS
JOHNSON         ESSIE         MS      10-0078         A JOEL BENTLEY, JR.                        BUFORD          MARNEY            PA      200490042         ANAPOL WEISS
JONES           RACHEL S      MS      10-0078         A JOEL BENTLEY, JR.                        CAMPBELL        JACK E            PA      0490121           ANAPOL WEISS
JORDAN          ROY D         MS      10-0078         A JOEL BENTLEY, JR.                        CANTWELL        JAMES P           PA      2002-90120-18-2   ANAPOL WEISS
KILLINGSWORTH   WILLIE        MS      10-0078         A JOEL BENTLEY, JR.                        CARPENTER       THOMAS            PA      2003-90041        ANAPOL WEISS
LITTLE          AUDREY E      MS      10-0078         A JOEL BENTLEY, JR.                        CASEY           MICHAEL           PA      0390044182        ANAPOL WEISS
LITTLE          ROBERT H      MS      10-0078         A JOEL BENTLEY, JR.                        CHESERONI       JAMES             PA      003723            ANAPOL WEISS
LOCKRIDGE       NATHAN H      MS      10-0078         A JOEL BENTLEY, JR.                        CLARK           EUGENE            PA      200490150         ANAPOL WEISS
LOOSER          FRANK H       MS      10-0078         A JOEL BENTLEY, JR.                        COLLIER         ROBBIN L          PA      02-60125          ANAPOL WEISS
LUMPKIN         JOHNNIE B     MS      10-0078         A JOEL BENTLEY, JR.                        COYLE           MARTIN W. & RUT   PA      89-5898           ANAPOL WEISS
MADDOX          CATHERINE E   MS      10-0078         A JOEL BENTLEY, JR.                        CURRO           CARMEN A          PA      3765              ANAPOL WEISS
MARSHALL        CATHERINE     MS      10-0078         A JOEL BENTLEY, JR.                        CUTHBERT        GLENN             PA      2002-90111        ANAPOL WEISS
MAYER           LOUISE J      MS      10-0078         A JOEL BENTLEY, JR.                        DARRAH          MARK T            PA      201290008         ANAPOL WEISS
MCCORD          HARBERT H     MS      10-0078         A JOEL BENTLEY, JR.                        DATILLIO        LOUIS             PA      2002-90152        ANAPOL WEISS
MCCOY           ROBERT        MS      10-0078         A JOEL BENTLEY, JR.                        DEAN            WILLIAM P         PA      200490118         ANAPOL WEISS
MCCUTCHEON      ANNIE R       MS      10-0078         A JOEL BENTLEY, JR.                        DESILVIO        ALEXANDER         PA      003759            ANAPOL WEISS
MCDANIEL        CHARLES K     MS      10-0078         A JOEL BENTLEY, JR.                        DEVALERIO       JOSEPH J          PA      201590005         ANAPOL WEISS
MCVAY           MARY E        MS      10-0078         A JOEL BENTLEY, JR.                        DEVITO          LOUIS             PA      02-90043-18-2     ANAPOL WEISS
MILLS           WILLIE L      MS      10-0078         A JOEL BENTLEY, JR.                        DICARLANTONIO   ROCCO             PA      003929            ANAPOL WEISS
MONIGAN         ELSTON        MS      10-0078         A JOEL BENTLEY, JR.                        DOLONZO         CARMEN            NJ      750101            ANAPOL WEISS
MORRELL         CLIFTON       MS      10-0078         A JOEL BENTLEY, JR.                        DUGAN           JAMES             PA      02-90102          ANAPOL WEISS
MOSLEY          CHARLES M     MS      10-0078         A JOEL BENTLEY, JR.                        DUPOLDT         JOSEPH            PA      001146            ANAPOL WEISS
MYERS           LENA L        MS      10-0078         A JOEL BENTLEY, JR.                        ERRIE           WILLIAM           PA      002690            ANAPOL WEISS
PATTON          HERMAN R      MS      10-0078         A JOEL BENTLEY, JR.                        ESPOSITO        ROBERT            PA      200890007         ANAPOL WEISS
PETERS          VELMA         MS      10-0078         A JOEL BENTLEY, JR.                        ESSMAN          THOMAS J          OH      CV16868653        ANAPOL WEISS
PICKETT         LLOYD         MS      10-0078         A JOEL BENTLEY, JR.                        FAJGIER         WALTER            PA      0490124182        ANAPOL WEISS

                                                                                                                                                                    Appendix A - 1
                                     Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                 Document Page 20 of 624
Claimant      Claimant     State                                                                 Claimant      Claimant     State
Last Name     First Name   Filed   Docket Number     Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number     Primary Plaintiff Counsel
FAUST         JOYCE        PA      200590077182      ANAPOL WEISS                               SABREE         WAHEED       PA      200590017         ANAPOL WEISS
FORAN         LEO C        PA      200490126         ANAPOL WEISS                               SALERNO        ERIC         PA      2017900060000     ANAPOL WEISS
FOREACRE      JEANNE A     PA      201690010         ANAPOL WEISS                               SCHEETZ        ELVIN N      PA      98-C-1596S        ANAPOL WEISS
FOREMAN       DONALD E     PA      000686            ANAPOL WEISS                               SEVERANCE      EDWARD       NJ      CAML00412505      ANAPOL WEISS
FORREST       JOHN R       PA      200490128         ANAPOL WEISS                               SHARPE         WALTER       PA      002814            ANAPOL WEISS
FRITZ         HERMAN       PA      000347            ANAPOL WEISS                               SHELTON        DANIEL       NJ      L242005           ANAPOL WEISS
GARSEY        KENNETH R    PA      004621            ANAPOL WEISS                               SIEGENTHALER   JAY          PA      200690028         ANAPOL WEISS
GARVEY        JOHN         PA      02-60091          ANAPOL WEISS                               SMITH          JAMES W      PA      200590001         ANAPOL WEISS
GARVEY        THOMAS       PA      2002-90118        ANAPOL WEISS                               SMITH          RONALD E     PA      201590002         ANAPOL WEISS
GOHL          JOHN         PA      03-90026          ANAPOL WEISS                               SMITH          RONALD R     PA      2017900110000     ANAPOL WEISS
GOLDENBAUM    WILLIAM E    PA      200490132         ANAPOL WEISS                               SMOLEN         EDWARD       PA      200590004182      ANAPOL WEISS
GOSCHKE       ROBERT E     PA      200490125         ANAPOL WEISS                               SOLOMON        EDWARD       PA      02-60130          ANAPOL WEISS
GRIESBAUM     DONALD J     PA      200490136182      ANAPOL WEISS                               SPURILL        JAMES        PA      201690013         ANAPOL WEISS
GRUBE         CONRAD       PA      201790000         ANAPOL WEISS                               STELLAR        ROBERT       PA      200690049182      ANAPOL WEISS
GUZZI         ANGELO       PA      200890016         ANAPOL WEISS                               STINSON        PAUL         PA      02CV1769          ANAPOL WEISS
HAMPTON       JOHN         PA      200490135         ANAPOL WEISS                               TALBOT         MARVIN O     PA      200490149         ANAPOL WEISS
HANLON        JOHN P       PA      03-90024          ANAPOL WEISS                               TEMPLE         DAVID R      PA      201690012         ANAPOL WEISS
HARPS         ISMEAL       PA      03-90027          ANAPOL WEISS                               VALENTINO      DOMINICK     PA      200490018182      ANAPOL WEISS
HARRIS        HOWARD       PA      2002-90137-18-2   ANAPOL WEISS                               WAGNER         WILLIAM      PA      2002-90122        ANAPOL WEISS
HARRISON      THOMAS       PA      02-90192          ANAPOL WEISS                               WALLIN         FRANCIS      PA      02-90107          ANAPOL WEISS
HEMINGWAY     WILLIE       PA      200490142         ANAPOL WEISS                               WALSH          EDWARD       PA      2002-90115-182    ANAPOL WEISS
HICKS         GERALD J     PA      200490127         ANAPOL WEISS                               WALSH          JOHN         PA      02-90101          ANAPOL WEISS
HILL          ARTHUR W     PA      200890010         ANAPOL WEISS                               WARNER         WILLIAM      PA      99-90009-18-2     ANAPOL WEISS
HOFFMAN       FRED H       PA      200490141         ANAPOL WEISS                               WATSON         WILLIAM      PA      89-6067           ANAPOL WEISS
HRYCYK        ANDREW       PA      02-60126          ANAPOL WEISS                               WEBB           JOHN         PA      200490019         ANAPOL WEISS
HUNTER        JOHN         PA      2002-90114-182    ANAPOL WEISS                               WEINCYZK       FRANK C      PA      0490123182        ANAPOL WEISS
HUTCHINSON    GREGORY A    PA      0490153           ANAPOL WEISS                               WEISBROD       JOSEPH       PA      2002-90230        ANAPOL WEISS
IRION         RANDALL      PA      201690009         ANAPOL WEISS                               WHEATLEY       DAVID        PA      2002-90097-18-2   ANAPOL WEISS
JAMES         PATRICK      PA      200590008         ANAPOL WEISS                               WHELAN         MICHAEL      PA      02-90106          ANAPOL WEISS
JANEZIC       JAMES J      PA      2017900050000     ANAPOL WEISS                               WILLIAMS       CHRISTIAN    PA      02-90105          ANAPOL WEISS
JOHNSON       ALEXANDER    PA      02-90046-18-2     ANAPOL WEISS                               WILLIAMS       JULIA        PA      0490119182        ANAPOL WEISS
JOHNSON       JAMES        PA      003936            ANAPOL WEISS                               WILLIAMS       NOAH R       PA      0590041182        ANAPOL WEISS
JONES         URSULA C     PA      201790001         ANAPOL WEISS                               WILSON         HOWARD       PA      200490147         ANAPOL WEISS
KILGALLON     DAVID        PA      0490122           ANAPOL WEISS                               WOODS          CLAUDE E     PA      200890012         ANAPOL WEISS
KING          CHARLES R    PA      003635            ANAPOL WEISS                               YURKOVICH      WILLIAM      PA      201590001         ANAPOL WEISS
KLINE         ROBERT N     NJ      L11705            ANAPOL WEISS                               ZIMMERMAN      THOMAS       PA      03-90030182       ANAPOL WEISS
KOLLHOFF      TIMOTHY J    PA      2017900030000     ANAPOL WEISS                               ZUCARO         BIAGIO       PA      200490116182      ANAPOL WEISS
KORT          HENRY C      PA      200390088         ANAPOL WEISS                               HILTON         SAMUEL C     FL      99-00069-CA       ANDERSON & HOWELL
LANGE         CHARLES      PA      03-90023          ANAPOL WEISS                               WARE           RAYMOND A    FL      99-00064-CA       ANDERSON & HOWELL
LATHROP       JOHN C       PA      0990004182        ANAPOL WEISS                               ABATO          ANTHONY      MD      87CG-2344         ANDERSON, COE & KING
LENGER        PATRICIA     PA      200690019         ANAPOL WEISS                               ABBOTT         DELORES      MD      86CG-1472         ANDERSON, COE & KING
LOBACH        ROBERT E     PA      02-90103          ANAPOL WEISS                               ABBOTT         JOHN B       MD      87CG-1520         ANDERSON, COE & KING
LUDWICK       ROBERT C     PA      200690011         ANAPOL WEISS                               ABENDSCHOEN    BRENT        MD      8814-8507         ANDERSON, COE & KING
LYNCH         DONALD F     PA      201590009         ANAPOL WEISS                               ADAMS          ALBERT W     MD      87CG-3543         ANDERSON, COE & KING
MARCHISELLO   DANIEL       PA      201690004         ANAPOL WEISS                               ADAMS          AUDIS        MD      87CG-1362         ANDERSON, COE & KING
MARTIN        CLARENCE     PA      02-90132-18-2     ANAPOL WEISS                               ADY            JAMES L      MD      87CG-2395-41-65   ANDERSON, COE & KING
MARTINDELL    HENRY J      PA      201690006         ANAPOL WEISS                               ALBERS         JOHN J       MD      90180506          ANDERSON, COE & KING
MATTRAS       FRED S       PA      2017900100000     ANAPOL WEISS                               ALBRIGHT       JOSEPH L     MD      88CG-538/51/138   ANDERSON, COE & KING
MCCORMICK     MICHAEL      PA      003938            ANAPOL WEISS                               ALLEN          JAMES A      MD      87-CG-3031        ANDERSON, COE & KING
MCDANIEL      THOMAS       PA      02-60134          ANAPOL WEISS                               ANDERSON       EDWARD       MD      87CG-1375         ANDERSON, COE & KING
MCDERMOTT     WILLIAM H    NJ      L-4949-02         ANAPOL WEISS                               ANDRYSIAK      TIMOTHY W    MD      87CG-1428/38/98   ANDERSON, COE & KING
MCINTOSH      WINSTON L    PA      200490143         ANAPOL WEISS                               ANELLO         ANTHONY J    MD      87CG-122          ANDERSON, COE & KING
MERRITT       RICHARD      PA      97-601008         ANAPOL WEISS                               ANGEL          EARL H       MD      88CG-452          ANDERSON, COE & KING
MIHALIK       GEORGE       PA      2017900070000     ANAPOL WEISS                               ARMIGER        GEORGE F     MD      87CG-3676/45146   ANDERSON, COE & KING
MIKIEWICZ     JOHN         PA      2017900130000     ANAPOL WEISS                               ARMSTRONG      GORDON       MD      87CG-1345/38/18   ANDERSON, COE & KING
MOORE         JOSEPH M     PA      200490104         ANAPOL WEISS                               ARNOLD         CHARLES F    MD      87CG-3677/45147   ANDERSON, COE & KING
MOORE         JOSEPH M     NJ      L-4297-98         ANAPOL WEISS                               ARNOLD         ROBERT P     MD      87CG-3605/45/75   ANDERSON, COE & KING
MULLER        FRITZ        PA      2002-90143        ANAPOL WEISS                               ASH            JOHN D       MD      87181553          ANDERSON, COE & KING
O'DONNELL     EDWARD J     PA      2017900020000     ANAPOL WEISS                               AZZARELLO      SAMUEL J     MD      86CG-862/22/112   ANDERSON, COE & KING
OTT           FRANKLIN     PA      201690002         ANAPOL WEISS                               BACASTOW       RICHARD T    MD      87CG-3047/43117   ANDERSON, COE & KING
OTTO          EDWARD       PA      02-90190          ANAPOL WEISS                               BACCALA        GEORGE H     MD      88CG-465/51/64    ANDERSON, COE & KING
PEARCE        ANDREW       PA      02-90045-18-2     ANAPOL WEISS                               BADOLATO       EDWARD       MD      88CG-414          ANDERSON, COE & KING
PESZEK        EUGENE       PA      03-90028          ANAPOL WEISS                               BAGINSKI       MARION       MD      87CG1383/38/53    ANDERSON, COE & KING
PHILLIPS      JAMES        PA      0590024182        ANAPOL WEISS                               BAILEY         HURBERT P    MD      87CG-3048         ANDERSON, COE & KING
PINNELLI      CHARLES G    NJ      L-3406-02         ANAPOL WEISS                               BAILEY         ROBERT J     MD      87CG-3582/45/52   ANDERSON, COE & KING
POCHOMIS      EDWARD       PA      200690050         ANAPOL WEISS                               BAKER          LAMOYNE S    MD      87CG-2526         ANDERSON, COE & KING
REITZ         HARRY        PA      02-90113-182      ANAPOL WEISS                               BAKER          ROBERT J     MD      88057508          ANDERSON, COE & KING
RESTA         JOHN J       PA      0790022182        ANAPOL WEISS                               BAKER          THOMAS R     MD      8707-2512         ANDERSON, COE & KING
RICHARDSON    GERARD T     PA      201690001         ANAPOL WEISS                               BANDELL        LOUIS        MD      87CG-1415/38/85   ANDERSON, COE & KING
RIVERA        JOSEPH A     PA      200890001         ANAPOL WEISS                               BANKARD        WILLIAM G    MD      88CG-407/51/7     ANDERSON, COE & KING
ROBINSON      BRUCE A      PA      200590010         ANAPOL WEISS                               BARDROFF       HOWARD S     MD      88CG-466/51/65    ANDERSON, COE & KING
ROCHE         GERALD M     PA      200590005182      ANAPOL WEISS                               BARKER         EDGAR        MD      87CG-3678         ANDERSON, COE & KING
ROMANO        MICHAEL      PA      2017900040000     ANAPOL WEISS                               BARKER         JAMES C      MD      87CG-3568/45/38   ANDERSON, COE & KING
ROMBACH       FREDERICK    PA      2002-90186        ANAPOL WEISS                               BARLEY         LEWIS L      MD      8727-8733         ANDERSON, COE & KING
RONEY         DAVID        PA      2002-90098        ANAPOL WEISS                               BARNES         WARREN F     MD      87CG-1409         ANDERSON, COE & KING
RUDOLPH       RONALD       PA      003878            ANAPOL WEISS                               BARNETT        WILLIAM F    MD      88CG-515/51/115   ANDERSON, COE & KING

                                                                                                                                                            Appendix A - 2
                                      Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                   Document Page 21 of 624
Claimant      Claimant      State                                                                  Claimant       Claimant     State
Last Name     First Name    Filed   Docket Number      Primary Plaintiff Counsel                   Last Name      First Name   Filed   Docket Number     Primary Plaintiff Counsel
BARR          HENRY         MD      88CG-497           ANDERSON, COE & KING                       BUCZEK          JOHN M       MD      88281503          ANDERSON, COE & KING
BAXLEY        MILTON R      MD      87CG-1510          ANDERSON, COE & KING                       BULLOCK         HARVEY       MD      87CG-1460         ANDERSON, COE & KING
BAYNES        JOHN J        MD      87CG-2962-43-32    ANDERSON, COE & KING                       BURGAN          GEORGE       MD      88CG-599          ANDERSON, COE & KING
BAYNES        WILLIAM H     MD      87CG-2948/43/18    ANDERSON, COE & KING                       BURGER          CLAYTON L    MD      87CG-2474/41144   ANDERSON, COE & KING
BEAUDET       JOHN J        MD      87CG-1515          ANDERSON, COE & KING                       BURGER          RICHARD D    MD      87CG-2475/41145   ANDERSON, COE & KING
BEAZLEY       OLIVER B      MD      88179501           ANDERSON, COE & KING                       BURKE           JOHN W       MD      87CG-2489         ANDERSON, COE & KING
BECK          HENRY T       MD      87CG1364/38/34     ANDERSON, COE & KING                       BURNETT         RAYMOND S    MD      88112529          ANDERSON, COE & KING
BECKER        ROBERT J      MD      86CG-865           ANDERSON, COE & KING                       BUSCEMI         MARIO        MD      88091547          ANDERSON, COE & KING
BECKMAN       JAMES M       MD      87CG-862           ANDERSON, COE & KING                       BUSCHMAN        WILLIAM J    MD      87CG-3073/43143   ANDERSON, COE & KING
BEGAY         NOTAH         AZ      89-0210            ANDERSON, COE & KING                       BUTCHER         KENT H       MD      87CG-3603         ANDERSON, COE & KING
BEGETT        WILLIAM       MD      86CG-1393          ANDERSON, COE & KING                       BUTRIM          JOHN A       MD      8628-7041         ANDERSON, COE & KING
BELCHER       CLYDE R       MD      86CG-1097/23127    ANDERSON, COE & KING                       BUTT            JAMES A      MD      88CG-581          ANDERSON, COE & KING
BELL          JAMES M       MD      87CG-3072          ANDERSON, COE & KING                       BUTZ            JOHN H       MD      87CG-1425         ANDERSON, COE & KING
BENDT         CHARLES M     MD      87CG-3718/45188    ANDERSON, COE & KING                       CAHILL          DENNIS       MD      90002512          ANDERSON, COE & KING
BENEDICT      FRANK T       MD      89188506           ANDERSON, COE & KING                       CAIN            JOAN M       MD      88CG-445          ANDERSON, COE & KING
BENNETT       BERNARD F     MD      8714-2544          ANDERSON, COE & KING                       CAIN            ROBERT F     MD      87CG-2343         ANDERSON, COE & KING
BENNETT       EDWIN         MD      87CG-3704          ANDERSON, COE & KING                       CAIRENS         BILLY D      MD      8721-2526         ANDERSON, COE & KING
BENNETT       JAMES P       MD      8900-6511          ANDERSON, COE & KING                       CALVERT         WILLIAM S    MD      89340508          ANDERSON, COE & KING
BENNETT       JOHN E        MD      88-3375 HM         ANDERSON, COE & KING                       CAMPBELL        HENRY        MD      87CG-3667         ANDERSON, COE & KING
BENTON        GARY L        MD      87CG-3080          ANDERSON, COE & KING                       CANNELLA        SANTINO      MD      87CG-1500/38170   ANDERSON, COE & KING
BENTON        HOYLE         MD      87CG-3080          ANDERSON, COE & KING                       CAPERNA         MOODY        MD      87CG-1412         ANDERSON, COE & KING
BERKERIDGE    WILLIAM F     MD      87CG-3074/43/144   ANDERSON, COE & KING                       CAPERNA         MOODY T      MD      90274556          ANDERSON, COE & KING
BERNACKI      ANTHONY       MD      87352516           ANDERSON, COE & KING                       CARETTI         LOUIS S      MD      86CG-735          ANDERSON, COE & KING
BEVANS        BERNARD M     MD      87CG2504/41/174    ANDERSON, COE & KING                       CARNES          CHARLES      MD      8832-8535         ANDERSON, COE & KING
BILDSTEIN     CHARLES E     MD      88CG-580/51/180    ANDERSON, COE & KING                       CARNES          CHARLES L    MD      88CG-431/51/31    ANDERSON, COE & KING
BILLUPS       EUGENE        MD      88CG-462           ANDERSON, COE & KING                       CARPENTER       BERNARD      MD      87CG-2341/41/11   ANDERSON, COE & KING
BILTZ         GEORGE        MD      85CG-1738          ANDERSON, COE & KING                       CARR            ROBERT F     MD      87CG-2952         ANDERSON, COE & KING
BIRTCHER      GEORGE        MD      88CG-419           ANDERSON, COE & KING                       CARRE           HORACE C     MD      88CG-582          ANDERSON, COE & KING
BISHOP        FREDDIE       MD      88050524           ANDERSON, COE & KING                       CARROLL         ROBERT E     MD      87CG-3644/45114   ANDERSON, COE & KING
BISHOP        GORDON L      MD      87CG-2389/41/59    ANDERSON, COE & KING                       CARTER          JAMES        MD      90054503          ANDERSON, COE & KING
BITTLE        JAMES A       MD      87CG-1426/38/96    ANDERSON, COE & KING                       CASCIO          PAUL J       MD      87CG-123/34/261   ANDERSON, COE & KING
BLACKMAN      KENNTH O.     MD      90180522           ANDERSON, COE & KING                       CASEY           JOHN W       MD      90194512          ANDERSON, COE & KING
BLAKE         LEMUEL        MD      87CG-2374          ANDERSON, COE & KING                       CATTERTON       ROBERT E     MD      87CG-2335/41/5    ANDERSON, COE & KING
BLAUCH        DALE E        MD      3619               ANDERSON, COE & KING                       CAVASINA        JAMES V      MD      87CG-2406/41/76   ANDERSON, COE & KING
BLUMBERG      JOSEPH        MD      87CG-3576          ANDERSON, COE & KING                       CHAPPELL        BENJAMIN     MD      87CG-3669         ANDERSON, COE & KING
BOENING       MARVIN W      MD      86CG-1585/25175    ANDERSON, COE & KING                       CHERRY          JOSEPH J     MD      86-2120 M         ANDERSON, COE & KING
BOER          ATILLIO       MD      8809-1545          ANDERSON, COE & KING                       CHMIELEWSKI     EDWARD N     MD      87CG-2418/41/88   ANDERSON, COE & KING
BOER          UMBERTO       MD      88CG-483           ANDERSON, COE & KING                       CHRISTY         ROBERT E     MD      87-CG-1385        ANDERSON, COE & KING
BOLANDER      WAYNE N       MD      86CG-1638          ANDERSON, COE & KING                       CIARPELLA       JOHN F       MD      87CG-3714/45184   ANDERSON, COE & KING
BOLES         HOWARD        MD      8729-4532          ANDERSON, COE & KING                       CITTERMAN       ANZELM       MD      87CG-1511/38181   ANDERSON, COE & KING
BOLTON        CLIFFORD      MD      87CG-3004          ANDERSON, COE & KING                       CLARK           GERALD J     MD      8710-6504         ANDERSON, COE & KING
BON           JOHN J        MD      88328519           ANDERSON, COE & KING                       CLARK           WILLIAM H    MD      87CG-1444         ANDERSON, COE & KING
BONADIO       FRANK C       MD      88CG-547/51/147    ANDERSON, COE & KING                       CLEMENTS        WILLIAM D    MD      87CG-1334/38/4    ANDERSON, COE & KING
BORAM         JOHN E        MD      87278588           ANDERSON, COE & KING                       CLIFTON         JOSEPH W     MD      87CG-3129/43199   ANDERSON, COE & KING
BOROWY        STEPHEN       MD      86CG-1466          ANDERSON, COE & KING                       COLEMAN         EDWARD L     MD      87CG-3071/43141   ANDERSON, COE & KING
BORSELLA      FRANK         MD      88CG-598/51/198    ANDERSON, COE & KING                       COLEMAN         LACEY E      MD      88112524          ANDERSON, COE & KING
BOWERS        FREDDIE A     MD      87CG-1340/38/10    ANDERSON, COE & KING                       COLLEY          JACK C       MD      87CG-3068         ANDERSON, COE & KING
BOWERS        RAY           MD      86CG-869           ANDERSON, COE & KING                       COLLISON        KENNING T    MD      87CG-3580/45/50   ANDERSON, COE & KING
BOWMAN        EDGAR G       MD      87CG-3645          ANDERSON, COE & KING                       COMBS           GILBERT A    MD      87CG-3011/43/81   ANDERSON, COE & KING
BOYCE         EDWARD        MD      87CG-1471          ANDERSON, COE & KING                       COMER           JAMES C      MD      8710-0527         ANDERSON, COE & KING
BOYD          JAMES E       MD      86CG-1089          ANDERSON, COE & KING                       COMOTTO         ELMO J       MD      88CG-491/51/91    ANDERSON, COE & KING
BOYD          WILLIAM       MD      87CG-1371          ANDERSON, COE & KING                       COMOTTO         LEO          MD      88CG487/51/87     ANDERSON, COE & KING
BRACEY        VICTOR        MD      90045519           ANDERSON, COE & KING                       CONN            JACOB        MD      8707-9594         ANDERSON, COE & KING
BRAMBLE       HENRY C       MD      86CG-225           ANDERSON, COE & KING                       COOK            HARRY H      MD      87CG-2937/43/7    ANDERSON, COE & KING
BRAY          PATRICIA F    MD      9018-0525          ANDERSON, COE & KING                       COOK            WILLIAM L    MD      87CG-1350/38/20   ANDERSON, COE & KING
BREEDEN       JAMES E       MD      87CG-3598/45/68    ANDERSON, COE & KING                       COOPER          JOHN J       MD      87294537          ANDERSON, COE & KING
BREEDON       WOODROW W     MD      87CG-2497/41167    ANDERSON, COE & KING                       COOPER          RAYMOND      MD      87CG-1470         ANDERSON, COE & KING
BRENNAN       EDWARD W      MD      88112525           ANDERSON, COE & KING                       CORBITT         BILLY        MD      84CG-215          ANDERSON, COE & KING
BRESSI        FRANK N       MD      87CG3709/45/179    ANDERSON, COE & KING                       CORRELL         CALVIN       MD      86CG-1088         ANDERSON, COE & KING
BREWSTER      JUNIOR C      MD      87CG-3655/45125    ANDERSON, COE & KING                       CORRELL         LILLIAN H    MD      88CG-537/51/137   ANDERSON, COE & KING
BRICE         WILLIE        MD      87CG-2370          ANDERSON, COE & KING                       COSSENTINO      LOUIS        MD      87CG-2345/41/16   ANDERSON, COE & KING
BRITTINGHAM   EDWARDS L     MD      88CG-585/51/185    ANDERSON, COE & KING                       COSTELLO        JOHN P       MD      86CG-1550         ANDERSON, COE & KING
BROADWATER    VIRGIL A      MD      8735-2526          ANDERSON, COE & KING                       COTELLIS        STEPHEN      MD      87CG-611/35/381   ANDERSON, COE & KING
BROOKS        CALVIN D      MD      87CG-1522/38192    ANDERSON, COE & KING                       COUGHLIN        WILLIAM M    MD      84CG-216          ANDERSON, COE & KING
BROOKS        CARLTON W     MD      88CG-415/51/15     ANDERSON, COE & KING                       COUNTS          JESSE        MD      88103541          ANDERSON, COE & KING
BROOKS        GEORGE E      MD      8710-0514          ANDERSON, COE & KING                       COVEY           WILLIAM L    MD      87CG-3675/45145   ANDERSON, COE & KING
BROWN         ALBERT E      MD      8807-1547          ANDERSON, COE & KING                       COVTSOVASILIS   ANOSTAS      MD      8821-1527         ANDERSON, COE & KING
BROWN         CURTIS J      MD      86CG-1639          ANDERSON, COE & KING                       COWAN           FRANKLIN D   MD      87CG-3060/43130   ANDERSON, COE & KING
BROWN         EARL          MD      9012-2503          ANDERSON, COE & KING                       CRAWFORD        BASIL        MD      87CG-3672         ANDERSON, COE & KING
BROWN         FREDERICK L   MD      86CG-1006/23/36    ANDERSON, COE & KING                       CREIGHTON       MARSHALL K   MD      87CG-3651/45121   ANDERSON, COE & KING
BROWN         PHILLIP D     MD      87CG-2436/41106    ANDERSON, COE & KING                       CREMEN          JAMES C      MD      88148515          ANDERSON, COE & KING
BROWN         REXFORD A     MD      89125503           ANDERSON, COE & KING                       CROCETTI        HOWARD G     MD      88179509          ANDERSON, COE & KING
BROWN         ROBERT E      MD      9024-2508          ANDERSON, COE & KING                       CROCETTI        LOUIS C      MD      88162503          ANDERSON, COE & KING
BRUBACH       RICHARD       MD      89094503           ANDERSON, COE & KING                       CULBERTSON      BOOKER T     MD      88CG-447/51/47    ANDERSON, COE & KING
BRUMWELL      JOSEPH L      MD      87CG-1439          ANDERSON, COE & KING                       CURRY           JOHN M       MD      8807-1550         ANDERSON, COE & KING
BUCKHEIT      WILLIAM       MD      87CG-2997/43/67    ANDERSON, COE & KING                       CUSIMANO        FRED J       MD      87CG-3711/45181   ANDERSON, COE & KING

                                                                                                                                                               Appendix A - 3
                                    Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                 Document Page 22 of 624
Claimant     Claimant     State                                                                  Claimant     Claimant      State
Last Name    First Name   Filed   Docket Number      Primary Plaintiff Counsel                   Last Name    First Name    Filed   Docket Number       Primary Plaintiff Counsel
DAHLKE       KURT H       MD      87CG-2499-41-169   ANDERSON, COE & KING                       FORNEY        NELLO L       MD      88112511            ANDERSON, COE & KING
DAILY        WILLIAM J    MD      88179502           ANDERSON, COE & KING                       FORT          PAUL E        MD      87CG-2333           ANDERSON, COE & KING
DALEY        ELEANOR      MD      87CG-1475          ANDERSON, COE & KING                       FORTE         MARVIN H      MD      87CG-2530           ANDERSON, COE & KING
DALTON       JOHN T       MD      88-091539          ANDERSON, COE & KING                       FORTSON       CURTIS        MD      90187520            ANDERSON, COE & KING
DANCY        ISHAM        MD      87CG-1486          ANDERSON, COE & KING                       FOUNTAIN      HARRY         MD      86CG-655-21-155     ANDERSON, COE & KING
DAUSES       JOSEPH F     MD      8707-9511          ANDERSON, COE & KING                       FOWLER        EXCEL         MD      87CG-2384           ANDERSON, COE & KING
DAVENPORT    CHARLES R    MD      87CG-3548/45/18    ANDERSON, COE & KING                       FRANCE        LAWRENCE B    MD      87CG-3087/43157     ANDERSON, COE & KING
DAVIS        DONALD       MD      87CG-1485          ANDERSON, COE & KING                       FRANCESE      JOSEPH        MD      87CG-3660           ANDERSON, COE & KING
DAVIS        EARL L       MD      8818-3526          ANDERSON, COE & KING                       FRANCOIS      ANDRE J       MD      86CG-638            ANDERSON, COE & KING
DAVIS        ERNEST       MD      87CG-2386          ANDERSON, COE & KING                       FRANGAS       GEORGE N      MD      86CG-1641           ANDERSON, COE & KING
DAVIS        FLOYD R      MD      8705-8568          ANDERSON, COE & KING                       FRANZ         WILLIAM E     MD      86CG-1641           ANDERSON, COE & KING
DAVIS        GEORGE H     MD      88CG-561           ANDERSON, COE & KING                       FRATE         JOSEPH F      MD      88179505            ANDERSON, COE & KING
DAVIS        JOHN E       MD      8912-5508          ANDERSON, COE & KING                       FREEMAN       ALEXANDER     MD      88041533            ANDERSON, COE & KING
DAVIS        WILBUR       MD      87CG-1499          ANDERSON, COE & KING                       FREEMAN       JOHNNIE       MD      87CG-3022           ANDERSON, COE & KING
DAWSON       CHARLES L    MD      92230503           ANDERSON, COE & KING                       FRITSCH       CHARLES       MD      88183519            ANDERSON, COE & KING
DEAN         NORMAN L     MD      87CG-1374          ANDERSON, COE & KING                       FRONEBERGER   AC            MD      87CG-2385           ANDERSON, COE & KING
DECARLO      ANGELO       MD      88041527           ANDERSON, COE & KING                       FULWOOD       JOSEPH        MD      87CG-2385           ANDERSON, COE & KING
DEFEO        VICTOR       MD      88183533           ANDERSON, COE & KING                       FUXMAN        SIDNEY M      MD      8712-8501           ANDERSON, COE & KING
DELORIERS    JOHN P       MD      87CG-1452/38122    ANDERSON, COE & KING                       GABBERT       EUGENE W      MD      8727-8696           ANDERSON, COE & KING
DEMENA       RUSSELL H    MD      8727-8607          ANDERSON, COE & KING                       GALLAGHER     CHARLES W     MD      87CG-3715/45185     ANDERSON, COE & KING
DEMORY       RAYMOND      MD      8909-4515          ANDERSON, COE & KING                       GALSTER       ROBERT        MD      88-041534           ANDERSON, COE & KING
DEMSKI       FELIX J      MD      87170521           ANDERSON, COE & KING                       GARNER        WARREN B      MD      88CG-595/51/195     ANDERSON, COE & KING
DENTON       JACK A       MD      8727-8675          ANDERSON, COE & KING                       GARRIGAN      WILLIAM       MD      90250505            ANDERSON, COE & KING
DERRY        MELVIN L     MD      8727-8675          ANDERSON, COE & KING                       GASIOROWSKI   FRANCIS       MD      87CG-3710/45180     ANDERSON, COE & KING
DESANTIS     ENZO         MD      87CG-2440          ANDERSON, COE & KING                       GASKINS       HARRY H       MD      87CG-3729/45199     ANDERSON, COE & KING
DEVAUGHN     JOHN A       MD      88041528           ANDERSON, COE & KING                       GEDDEN        WILLIAM E.    MD      89223508            ANDERSON, COE & KING
DEWITT       TRAVICE E    MD      88091548           ANDERSON, COE & KING                       GEE           FRANCIS       MD      87310537            ANDERSON, COE & KING
DIEM         JOSEPH W     MD      87CG-2512/41102    ANDERSON, COE & KING                       GEORGE        RONALD W      MD      87CG-842/36/212     ANDERSON, COE & KING
DIETER       HARRY J      MD      86CG-1006          ANDERSON, COE & KING                       GEPPI         JOSEPH A      MD      88CG-514            ANDERSON, COE & KING
DIETERICH    FLOYD R      MD      8704-4076          ANDERSON, COE & KING                       GERLACH       ADAM C        MD      87CG-124/34/262     ANDERSON, COE & KING
DIETRICH     CHARLES M    MD      87CG-2432/41102    ANDERSON, COE & KING                       GERMAN        GARRETT L     MD      87CG-860/36/230     ANDERSON, COE & KING
DOAK         HOWARD       MD      88057515           ANDERSON, COE & KING                       GERMAN        WILLIAM F     MD      87CG-2402/41/72     ANDERSON, COE & KING
DOCKINS      ROBERT N     MD      89216510           ANDERSON, COE & KING                       GIANOTTI      JOHN R        MD      87CG-3549/45/19     ANDERSON, COE & KING
DODSON       WILLIAM E    MD      87CG-1377          ANDERSON, COE & KING                       GIBSON        FREDDIE L     MD      87278770            ANDERSON, COE & KING
DONALDSON    EUGENE       MD      88071552           ANDERSON, COE & KING                       GILBERT       GROVER        MD      87278770            ANDERSON, COE & KING
DORBA        EDWARD       MD      8719-1501          ANDERSON, COE & KING                       GILL          VICTOR        MD      86CG-1089           ANDERSON, COE & KING
DOWDY        WILLIAM C    MD      87CG-2347/41/17    ANDERSON, COE & KING                       GILLIAM       GARNELL       MD      8818-7501           ANDERSON, COE & KING
DOXZON       EDGAR R      MD      86CG-1095/23125    ANDERSON, COE & KING                       GISCHEL       JOHN          MD      87CG-1393           ANDERSON, COE & KING
DROUILLARD   DONALD       MD      87CG-1479/38149    ANDERSON, COE & KING                       GIZINSKI      LEONARD       MD      86-2870 JFM         ANDERSON, COE & KING
DUFFIELD     MARVIN       MD      8821-1528          ANDERSON, COE & KING                       GLAB          ERNEST R      MD      86CG-1082 23/112    ANDERSON, COE & KING
DUNAHUGH     RAYMOND      MD      87CG-3716/45186    ANDERSON, COE & KING                       GLASS         GEORGE V      MD      86CG-1642           ANDERSON, COE & KING
DUNN         CLIFTON F    MD      88041529           ANDERSON, COE & KING                       GMUREK        JOHN A        MD      86CG-3236           ANDERSON, COE & KING
DUNNIGAN     JAMES V      MD      87CG-2466/41136    ANDERSON, COE & KING                       GOLABIESKI    RICHARD M     MD      88CG-574/51/174     ANDERSON, COE & KING
DURHAM       EVERETTE     MD      87CG-1408/38/78    ANDERSON, COE & KING                       GOLDSTEIN     MOSES         MD      CAL89-05233         ANDERSON, COE & KING
EADY         LEON         MD      87CG-3033          ANDERSON, COE & KING                       GOLUMBEK      ALPHONSE      MD      87CG-1492/38162     ANDERSON, COE & KING
EARHARDT     JOHN A       MD      87CG-2491          ANDERSON, COE & KING                       GOODMAN       CHARLES       MD      87CG-3026           ANDERSON, COE & KING
EBERLING     GEORGE W     MD      87CG-2404/41/74    ANDERSON, COE & KING                       GOODSON       THOMAS C      MD      8705-8552           ANDERSON, COE & KING
EHLERS       ROBERT L     MD      90236502           ANDERSON, COE & KING                       GOSS          DAVID         MD      87CG-1380           ANDERSON, COE & KING
ELIAS        JOHN         MD      87CG-1480          ANDERSON, COE & KING                       GRAHAM        LINN JR. E.   MD      8707-2514           ANDERSON, COE & KING
ELLERS       GEORGE C     MD      87CG-3594/45/64    ANDERSON, COE & KING                       GREBE         JAMES C.      MD      88CG-428            ANDERSON, COE & KING
ELLIGSON     EDWARD J     MD      88057516           ANDERSON, COE & KING                       GREEN         GEORGE A      MD      8729-4507           ANDERSON, COE & KING
ETHEM        WALTER       MD      87CG-3702          ANDERSON, COE & KING                       GREEN         HENRY         MD      87CG-3023           ANDERSON, COE & KING
EVANS        DANIEL       MD      87CG-2388          ANDERSON, COE & KING                       GREEN         JAMES         MD      8927-9511           ANDERSON, COE & KING
EYLER        RONALD E     MD      87CG3685/45/155    ANDERSON, COE & KING                       GREGORY       GEORGE        MD      87CG-3040           ANDERSON, COE & KING
FARAONE      HENRY J      MD      87CG-3720-45190    ANDERSON, COE & KING                       GREGORY       MILTON A      MD      8727-8565           ANDERSON, COE & KING
FARINETTI    CHARLES      MD      86CG216 1/216      ANDERSON, COE & KING                       GREGORY       SANDY A       MD      8718-7542           ANDERSON, COE & KING
FARROW       JULIUS R     MD      88071553           ANDERSON, COE & KING                       GROB          JOHN          MD      87CG-0631           ANDERSON, COE & KING
FARVER       LEROY A      MD      8807-1554          ANDERSON, COE & KING                       GRUBE         JOSEPH C      MD      87CG-1421           ANDERSON, COE & KING
FEAGINS      THOMAS       MD      87CG-2968-43-38    ANDERSON, COE & KING                       GUYTON        WILSON        MD      87CG-2969           ANDERSON, COE & KING
FEDDON       WALTER L     MD      87CG-2391-41-61    ANDERSON, COE & KING                       HAFFNER       JOHN J        MD      89069513            ANDERSON, COE & KING
FENNELLY     ROBERT D     MD      88041531           ANDERSON, COE & KING                       HALE          ROBERT C      MD      89279513            ANDERSON, COE & KING
FENWICH      HARRT N      MD      87CG-1211/37231    ANDERSON, COE & KING                       HALL          EDWARD L      MD      8727-8595           ANDERSON, COE & KING
FERRANTE     RAYMOND S    MD      88CG-486/51/86     ANDERSON, COE & KING                       HALL          GUY L         MD      87CG-2410           ANDERSON, COE & KING
FERRARE      MITCHELL J   MD      87CG-1488/38158    ANDERSON, COE & KING                       HALL          LEONARD C     MD      85-CG-268 6/253     ANDERSON, COE & KING
FERRETTI     PASCHAL C    MD      87CG-1497/38167    ANDERSON, COE & KING                       HALL          PERCY L       MD      87CG-2360           ANDERSON, COE & KING
FIELDS       FRANCIS J    MD      86CG-397-20-167    ANDERSON, COE & KING                       HALLBROOK     FREED         MD      87CG-1342           ANDERSON, COE & KING
FIKE         WILBUR W     MD      8814-8503          ANDERSON, COE & KING                       HAM           MACK          MD      88CG-506            ANDERSON, COE & KING
FIRENZA      VICTOR       MD      87CG-1464-38-134   ANDERSON, COE & KING                       HAMILL        HARRY F.      MD      86CG727/21/227      ANDERSON, COE & KING
FISCHER      JOHN H       MD      87CG-1524/38194    ANDERSON, COE & KING                       HAMILTON      CLARENCE      MD      87CG-3649/45119     ANDERSON, COE & KING
FISHER       WILLIAM E    MD      88CG-464/51/64     ANDERSON, COE & KING                       HANKEY        GORDON H      MD      88041535            ANDERSON, COE & KING
FISHPAW      HERBERT L    MD      87CG-3079/43149    ANDERSON, COE & KING                       HANKINS       RAYMOND       MD      88057519            ANDERSON, COE & KING
FLACK        ALBERT       MD      87CG-1472          ANDERSON, COE & KING                       HARKUM        JEROME B.     MD      89195513            ANDERSON, COE & KING
FLEEGAL      JAMES        MD      87CG-371945-89     ANDERSON, COE & KING                       HARRER        JOHN A        MD      87-CG-3695 45/165   ANDERSON, COE & KING
FLEMING      BERNARD      MD      8627-5044          ANDERSON, COE & KING                       HARRIS        ALLEN L       MD      8919-5514           ANDERSON, COE & KING
FOARD        WILLIAM C    MD      88CG-408/51/8      ANDERSON, COE & KING                       HARRIS        JAMES         MD      87CG-1162           ANDERSON, COE & KING
FOREMAN      LEONARD C    MD      87CG-1373/38/43    ANDERSON, COE & KING                       HARRIS        WALTER        MD      87CG-3039           ANDERSON, COE & KING

                                                                                                                                                              Appendix A - 4
                                            Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                        Document Page 23 of 624
Claimant         Claimant         State                                                                 Claimant     Claimant          State
Last Name        First Name       Filed   Docket Number     Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number     Primary Plaintiff Counsel
HARRIS          WILLIAM           MD      87CG-858          ANDERSON, COE & KING                       JOHNSON       ROBERT H          MD      87CG-2469/41139   ANDERSON, COE & KING
HARRIS          WILLIAM P         MD      87CG-858/36/228   ANDERSON, COE & KING                       JOHNSON       ROBERT L          MD      87CG-3042/43112   ANDERSON, COE & KING
HARRISON        BENNIE F          MD      87CG-3031/43102   ANDERSON, COE & KING                       JOHNSON       THOMAS            MD      90054518          ANDERSON, COE & KING
HARRISON        KENNETH           MD      87CG-3674/45144   ANDERSON, COE & KING                       JOHNSON       WILLIAM H         MD      87CG-3541/45/11   ANDERSON, COE & KING
HARRY           WILLIAM R         MD      87CG-2528/41198   ANDERSON, COE & KING                       JOHNSTON      DONNIE L          MD      88CG-584/51/184   ANDERSON, COE & KING
HART            WILLIAM S.        MD      8925-8542         ANDERSON, COE & KING                       JONES         ANDZELL A         MD      88CG-490/51/90    ANDERSON, COE & KING
HARTMAN         ALBERT A          MD      87CG-0610         ANDERSON, COE & KING                       JONES         EDGAR S.          MD      87CG-583          ANDERSON, COE & KING
HARTMAN         VALENTINE F       MD      88041536          ANDERSON, COE & KING                       JONES         GODFREY           MD      87CG-2392         ANDERSON, COE & KING
HARVEY          ROBERT B          MD      88057543          ANDERSON, COE & KING                       JONES         JAMES             MD      87CG-2510         ANDERSON, COE & KING
HASTINGS        CARL              MD      87CG-1365         ANDERSON, COE & KING                       JONES         JOE               MD      87CG-2376         ANDERSON, COE & KING
HAWKINS         LEROY             MD      87CG-2364         ANDERSON, COE & KING                       JONES         MARTIN            MD      90215503          ANDERSON, COE & KING
HAWKINS         LEROY             MD      88CG-416          ANDERSON, COE & KING                       JONES         SAMUEL            MD      88050521          ANDERSON, COE & KING
HAWLEY          VERNON            MD      8807-1557         ANDERSON, COE & KING                       JONES         VERNON            MD      88057525          ANDERSON, COE & KING
HAYDEN          CONWAY            MD      8706-5590         ANDERSON, COE & KING                       JONES         WILLIAM J         MD      90187530          ANDERSON, COE & KING
HAYSLETT        RALPH             MD      87CG-3531/45/1    ANDERSON, COE & KING                       JORDAN        EDGAR C.          MD      88CG-590          ANDERSON, COE & KING
HEALY           LESLIE            MD      88CG-412          ANDERSON, COE & KING                       JOYNES        WILLIAM S         MD      87CG-3606/45/76   ANDERSON, COE & KING
HEAYN           LESLIE            MD      88CG-412          ANDERSON, COE & KING                       JUSTIS        KIRKWOOD L        MD      87CG-406/51/6     ANDERSON, COE & KING
HECKLER         EARL J            MD      87CG-2955         ANDERSON, COE & KING                       KAHL          WILEY H           MD      87CG-2465         ANDERSON, COE & KING
HENDRICKS       HAROLD D          MD      86CG-1635/26/25   ANDERSON, COE & KING                       KAHLER        JAMES E           MD      87CG-1399         ANDERSON, COE & KING
HENRY           WILLIAM L         MD      8706-5583         ANDERSON, COE & KING                       KALINOWSKI    THOMAS A          MD      8728-7549         ANDERSON, COE & KING
HENRY           WILLIAM L         MD      87CG-3052         ANDERSON, COE & KING                       KANE          DENNIS M          MD      87CG-2939         ANDERSON, COE & KING
HEPDING         JAMES M           MD      8716-3513         ANDERSON, COE & KING                       KANE          JAMES L           MD      88CG-453          ANDERSON, COE & KING
HETRICK         ARTHURE H         MD      87CG-2964/43/43   ANDERSON, COE & KING                       KANE          PALMER M.         MD      87CG2506/41/176   ANDERSON, COE & KING
HIGBEE          THEODORE J        MD      87CG-3571/45/41   ANDERSON, COE & KING                       KAPPES        JOHN P.           MD      90156522          ANDERSON, COE & KING
HILL            ROBERT J          MD      8711-4513         ANDERSON, COE & KING                       KASKEL        BARBARA           MD      88041541          ANDERSON, COE & KING
HILS            ANDREW            MD      89026520          ANDERSON, COE & KING                       KASKEL        LAWRENCE          MD      87CG-2345         ANDERSON, COE & KING
HINES           AVON M.           MD      90156521          ANDERSON, COE & KING                       KASTINA       WALTER            MD      87CG-1502         ANDERSON, COE & KING
HINKE           CLARENCE H        MD      87CG-3596/45/66   ANDERSON, COE & KING                       KELS          JAMES A           MD      88071541          ANDERSON, COE & KING
HIRONS          RAY J             MD      88057521          ANDERSON, COE & KING                       KEMP          DONALD E          MD      87CG-1517/38187   ANDERSON, COE & KING
HIRSCH          RICHARD E         MD      87CG-959          ANDERSON, COE & KING                       KERSEY        ARNOLD            MD      87CG-1297         ANDERSON, COE & KING
HOGAN           ROBERT J          MD      88152512          ANDERSON, COE & KING                       KEYS          WILLIAM           MD      88CG-573          ANDERSON, COE & KING
HOLBROOK        CHARLES C         MD      87CG-2470/41140   ANDERSON, COE & KING                       KIDD          EDWARD L          MD      87CG-2501         ANDERSON, COE & KING
HOLLAND         JOHN              MD      87CG-3539/45/9    ANDERSON, COE & KING                       KIEL          JOHN L            MD      87CG-3070         ANDERSON, COE & KING
HOLMES          ROBERT            MD      90194529          ANDERSON, COE & KING                       KIRBY         JOSEPH A          MD      88057528          ANDERSON, COE & KING
HOLTZNER        WILLIAM W         MD      87CG01469/38139   ANDERSON, COE & KING                       KISER         JOHN W.           MD      8717-0508         ANDERSON, COE & KING
HOOK            GEORGE B.         MD      87CG              ANDERSON, COE & KING                       KISIELEWSKI   FRANK             MD      8719-8569         ANDERSON, COE & KING
HORAN           HARRY A           MD      87CG-2492         ANDERSON, COE & KING                       KLINE         JOHN L            MD      87CG-2407/41/77   ANDERSON, COE & KING
HORN            FRANKLIN C        MD      88091535          ANDERSON, COE & KING                       KLUKA         LEONARD           MD      86CG-1006         ANDERSON, COE & KING
HORN            GEORGE W          MD      88057522          ANDERSON, COE & KING                       KNIGHT        JAMES             MD      88071559          ANDERSON, COE & KING
HORN            GEORGE W.         MD      85CG-3326         ANDERSON, COE & KING                       KNIGHT        WILLIAM           MD      87CG-1352         ANDERSON, COE & KING
HORNER          RAYMOND           MD      87CG-3560         ANDERSON, COE & KING                       KNIGHT        WILLIAM W         MD      87CG-1352/38/22   ANDERSON, COE & KING
HOUCK           GEORGE H          MD      8807-1558         ANDERSON, COE & KING                       KOLLER        WILLIAM L         MD      87CG-2945/43/15   ANDERSON, COE & KING
HOUSE           DEWITT            MD      87CG-3127         ANDERSON, COE & KING                       KOLMAN        CHESTER           MD      87CG-1467         ANDERSON, COE & KING
HOUSE           LAWRENCE          MD      88CG-504 51/104   ANDERSON, COE & KING                       KOLSTROM      RAYMOND V EAGLE   MD      87CG-3725/45195   ANDERSON, COE & KING
HOUSER          CHARLES           MD      89062507          ANDERSON, COE & KING                       KOLUCH        EDWARD J          MD      87CG-3533/45/3    ANDERSON, COE & KING
HOWELL          DILLARD O. SR.    MD      8705-8521         ANDERSON, COE & KING                       KOWAL         JOHN              MD      87CG-1482         ANDERSON, COE & KING
HOWELL          HENRY             MD      87CG-3671         ANDERSON, COE & KING                       KRAMER        FRED C            MD      87CG-3096         ANDERSON, COE & KING
HRISANTHACOPOUL SAVAS G           MD      87CG-252/41/191   ANDERSON, COE & KING                       KRAUS         CHARLES           MD      87148532          ANDERSON, COE & KING
HRYB            WALTER            MD      88179507          ANDERSON, COE & KING                       KRAUSE        JOSEPH            MD      86CG-740          ANDERSON, COE & KING
HUBBLE          CHARLES           MD      8910-4517         ANDERSON, COE & KING                       KRESS         MICHAEL J         MD      87CG-3125/43195   ANDERSON, COE & KING
HUNT            HOUSTON           MD      87CG-3688         ANDERSON, COE & KING                       KRYGLIK       ALBIN H           MD      88091533          ANDERSON, COE & KING
HURLEY          ALBERT E          MD      87CG-1413         ANDERSON, COE & KING                       KWIATKOSKI    FRANK J. JR.      MD      87142505          ANDERSON, COE & KING
HURTT           KENNETH R         MD      CAL89-07302       ANDERSON, COE & KING                       LABU          DAN               MD      85CG-941          ANDERSON, COE & KING
IRVIN           CHARLES           MD      87CG-1341         ANDERSON, COE & KING                       LADANYI       ALBERT E          MD      86CG-1400/24240   ANDERSON, COE & KING
ISENHART        JAMES             MD      90222519          ANDERSON, COE & KING                       LADANYI       EVA I.            MD      8805-0523         ANDERSON, COE & KING
JACKMAN         JOHN F            MD      87CG-3546         ANDERSON, COE & KING                       LAGNA         AMERIGO           MD      88CG-448          ANDERSON, COE & KING
JACKSON         LUCIOUS           MD      88057523          ANDERSON, COE & KING                       LAMON         EDWARD            MD      88057529          ANDERSON, COE & KING
JACKSON         NATHANIEL         MD      89209522          ANDERSON, COE & KING                       LAMON         HERBERT           MD      87CG-856          ANDERSON, COE & KING
JACOBS          GEORGE H          MD      87CG-3082/43152   ANDERSON, COE & KING                       LANG          RICHARD           MD      86CG-3054         ANDERSON, COE & KING
JACOBS          LEON J.           MD      8705-8515         ANDERSON, COE & KING                       LANGLEY       JOSEPH T          MD      87CG-3550/45/20   ANDERSON, COE & KING
JACQUE          GERALD F.         MD      8713-5587         ANDERSON, COE & KING                       LAVARDERA     PAUL C            MD      88CG-486/51/89    ANDERSON, COE & KING
JAMISON         JAMES J.          MD      86CG-905          ANDERSON, COE & KING                       LEACH         JODELINE          MD      90187534          ANDERSON, COE & KING
JANKIEWICZ      WILLIAM J.        MD      88029516          ANDERSON, COE & KING                       LEAKE         REESE R           MD      87CG-2472         ANDERSON, COE & KING
JANNEY          WALKER R. V EAG   MD      88112513          ANDERSON, COE & KING                       LEARD         KENNETH           MD      88CG-485          ANDERSON, COE & KING
JARRETT         RICHARD           MD      94343606          ANDERSON, COE & KING                       LEE           CHARLES C         MD      88CG-456/51/56    ANDERSON, COE & KING
JARZYNSKI       EDWARD F          MD      89026505          ANDERSON, COE & KING                       LEIGHT        HARRY             MD      87CG-1343         ANDERSON, COE & KING
JAYMAN          JOHN C.           MD      8731-0517         ANDERSON, COE & KING                       LEIGHT        WILLIAM E         MD      88041542          ANDERSON, COE & KING
JENKINS         CHARLES           MD      88CG-589          ANDERSON, COE & KING                       LEMONAKIS     GEORGE            MD      89026523          ANDERSON, COE & KING
JENKINS         GROVER E          MD      88CG-492/51/92    ANDERSON, COE & KING                       LESSIG        ROBERT G          MD      87CG-3558/45/28   ANDERSON, COE & KING
JENKINS         HENRY             MD      86CG-1441         ANDERSON, COE & KING                       LEWIS         WILLIAM E         MD      88057530          ANDERSON, COE & KING
JENKINS         JAMES L           MD      87CG-2957/43/27   ANDERSON, COE & KING                       LEYRER        HENRY             MD      87CG-1335         ANDERSON, COE & KING
JENKINS         JETHRO            MD      87CG-2359         ANDERSON, COE & KING                       LINZ          JOSEPH F          MD      8807-1563         ANDERSON, COE & KING
JENNINGS        BREECE A          MD      89CG-2619         ANDERSON, COE & KING                       LIPHARD       ERWIN E           MD      87CG-1529/38199   ANDERSON, COE & KING
JIRSA           JOSEPH E          MD      8719-8590         ANDERSON, COE & KING                       LLOYD         GEORGE R.         MD      8718-1573         ANDERSON, COE & KING
JOHNSON         GEORGE            MD      88CG-507          ANDERSON, COE & KING                       LLOYD         ROBERT B.         MD      87128518          ANDERSON, COE & KING
JOHNSON         JAMES             MD      8707-2518         ANDERSON, COE & KING                       LOCKMAN       CHARLES           MD      87CG-1501         ANDERSON, COE & KING

                                                                                                                                                                       Appendix A - 5
                                         Case 17-03105                Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                        Document Page 24 of 624
Claimant     Claimant          State                                                                    Claimant    Claimant          State
Last Name    First Name        Filed   Docket Number        Primary Plaintiff Counsel                   Last Name   First Name        Filed   Docket Number     Primary Plaintiff Counsel
LOFTIS       JAMES T           MD      87CG-3584/45/54      ANDERSON, COE & KING                       MOBLEY       ROBERT H          MD      87CG-2459/41129   ANDERSON, COE & KING
LONG         JOHN P            MD      87CG-1361            ANDERSON, COE & KING                       MOFFETT      JOHN E            MD      8713-5565         ANDERSON, COE & KING
LONG         JOSEPH            MD      88CG3652/45/122      ANDERSON, COE & KING                       MONAGHAN     JOSEPH            MD      87CG-2494/41164   ANDERSON, COE & KING
LOPRESTO     PAUL J.           MD      88CG-404/51/5        ANDERSON, COE & KING                       MONTALBANO   JOSEPH L          MD      87287545          ANDERSON, COE & KING
LORD         JAMES W           MD      87CG-2479            ANDERSON, COE & KING                       MOONEY       WILLIAM E         MD      87CG-3657/45127   ANDERSON, COE & KING
LOVE         CHARLES           MD      8807-1565            ANDERSON, COE & KING                       MOORE        GARY E            MD      88112530          ANDERSON, COE & KING
LOVERDE      FRANK J           MD      87CG-3588/45/58      ANDERSON, COE & KING                       MOOSEGIAN    WILLIAM J         MD      87CG-1356/38/26   ANDERSON, COE & KING
LOVERDE      STEPHEN J         MD      87CG-30/4/60         ANDERSON, COE & KING                       MORAZZANO    ALBERT A          MD      87CG-3640/45110   ANDERSON, COE & KING
LOWE         WILLIAM C.        MD      86CG-4240            ANDERSON, COE & KING                       MORGAN       JAMES             MD      88CG-461/15/61    ANDERSON, COE & KING
LUDNICK      VICTOR F          MD      87CG-1493/38163      ANDERSON, COE & KING                       MORGAN       ROBERT J          MD      90173523          ANDERSON, COE & KING
LUKASEVICH   STANLEY J.        MD      90194537             ANDERSON, COE & KING                       MORRIS       CECIL             MD      89246501          ANDERSON, COE & KING
LUNDY        JOHN M            MD      89307514             ANDERSON, COE & KING                       MORRIS       ROBERT V          MD      87CG-2458/41128   ANDERSON, COE & KING
LUNQUEST     JAMES             MD      88CG-455             ANDERSON, COE & KING                       MORRIS       SPOTTWOOD C       MD      87CG-2377/41/47   ANDERSON, COE & KING
LUNTER       MATTEUS           MD      87CG-1206            ANDERSON, COE & KING                       MORRIS       WALTER W          MD      87CG-2379/41/49   ANDERSON, COE & KING
LUSCO        JOHN E            MD      8817-9513            ANDERSON, COE & KING                       MORRISETT    WILLIAM           MD      88CG-518/51/118   ANDERSON, COE & KING
LYMAN        WALTER            MD      87CG-0629            ANDERSON, COE & KING                       MORTON       KENNETH E         MD      87CG-2467/41137   ANDERSON, COE & KING
LYONS        THEODORE J        MD      87CG-1367/38/37      ANDERSON, COE & KING                       MORTON       ROBERT K          MD      87CG-2946/43/16   ANDERSON, COE & KING
MADERA       HENRY P           MD      88041544             ANDERSON, COE & KING                       MOUAT        ROBERT B          MD      86CG-1502/25/92   ANDERSON, COE & KING
MAI          WILLIAM J         MD      87CG-3103            ANDERSON, COE & KING                       MULLEN       EDGAR F.          MD      87CG-3110         ANDERSON, COE & KING
MAJOR        BERNARD L         MD      87CG-3093/43163      ANDERSON, COE & KING                       MULLENAX     VIRGIL            MD      86CG-1083         ANDERSON, COE & KING
MAJOR        JAMES             MD      87CG-1339            ANDERSON, COE & KING                       MULLINS      HOWARD            MD      87CG-1514         ANDERSON, COE & KING
MALLONEE     CHARLES E         MD      87CG-1384/38/54      ANDERSON, COE & KING                       MULVENNA     JAMES J           MD      87CG-3098/43168   ANDERSON, COE & KING
MANGUS       JAMES             MD      88CG-567             ANDERSON, COE & KING                       MURPHY       CHARLES           MD      87303542          ANDERSON, COE & KING
MANSON       JOHN E            MD      88CG-410             ANDERSON, COE & KING                       NAGEL        JAMES F.          MD      87CG-1509         ANDERSON, COE & KING
MANTZ        PETER A           MD      88-041545            ANDERSON, COE & KING                       NAGEL        WILLIAM E. V EA   MD      88041550          ANDERSON, COE & KING
MARINO       DANIEL A          MD      88071567             ANDERSON, COE & KING                       NAGY         LASZLO            MD      87CG-1405         ANDERSON, COE & KING
MARRELLA     SALVATORE A       MD      8713506              ANDERSON, COE & KING                       NALLS        LESLIE M          MD      87CG-3077         ANDERSON, COE & KING
MARSH        THEODORE D        MD      87CG-2944/43/14      ANDERSON, COE & KING                       NANTZ        ROBERT B          MD      87CG-1450/38105   ANDERSON, COE & KING
MARTIN       EUGENE E          MD      86CG-1496            ANDERSON, COE & KING                       NAYLOR       JAMES A           MD      87CG-1443         ANDERSON, COE & KING
MARTIN       RICHARD L         MD      86-CG-984/23/14      ANDERSON, COE & KING                       NEAL         WENDELL           MD      87278668          ANDERSON, COE & KING
MARTINO      MICHAEL           MD      88CG-403             ANDERSON, COE & KING                       NELSON       HARRY R           MD      87CG-1435/38105   ANDERSON, COE & KING
MARX         EDWARD J          MD      87CG-1445            ANDERSON, COE & KING                       NETZER       HENRY A.          MD      88CG-439          ANDERSON, COE & KING
MATCZUK      CHARLES J         MD      87CG-2502-41172      ANDERSON, COE & KING                       NEUBERT      JOSEPH A. V EAG   MD      88CG-481/51/813   ANDERSON, COE & KING
MATTHEWS     JOSEPH R          MD      87CG-2938/43/8       ANDERSON, COE & KING                       NEVINS       MARTIN G          MD      87CG-2429/41/99   ANDERSON, COE & KING
MATTHEWS     WILLIAM R         MD      87CG-1453/38123      ANDERSON, COE & KING                       NEWCOMB      RANDOLPH          MD      87294524          ANDERSON, COE & KING
MATUSKY      NICHOLAS J        MD      88162509             ANDERSON, COE & KING                       NEWTON       WOODROW           MD      87CG-3670         ANDERSON, COE & KING
MAURO        MARIO J           MD      87CG-3613            ANDERSON, COE & KING                       NICHOLSON    PATTY             MD      87CG-3647         ANDERSON, COE & KING
MAY          HOWARD            MD      87CG-2394            ANDERSON, COE & KING                       NICKEL       OSEPH             MD      86-CG-896 23/16   ANDERSON, COE & KING
MAYDWELL     THEODORE E        MD      87CG-3063/43133      ANDERSON, COE & KING                       NICKLAS      ROBERT B. V EAG   MD      88071571          ANDERSON, COE & KING
MAYNOR       SOLOMON           MD      87CG2505/41/175      ANDERSON, COE & KING                       NIPPER       JAMES A.          MD      8715-4521         ANDERSON, COE & KING
MCCALL       PRENTIS           MD      8807-1568            ANDERSON, COE & KING                       NIXON        ARTHUR Z          MD      87CG-1438         ANDERSON, COE & KING
MCCANN       DENNIS M          MD      87CG-3073/43146      ANDERSON, COE & KING                       NIXON        JACK              MD      3528              ANDERSON, COE & KING
MCCAULEY     ABRAHAM           MD      90250516             ANDERSON, COE & KING                       NOLAN        HARRY C           MD      87CG-2464/41134   ANDERSON, COE & KING
MCCRORY      DONALD J. V EAG   MD      88071569             ANDERSON, COE & KING                       NORDIN       IRVIN             MD      86-2867 HAR       ANDERSON, COE & KING
MCCULLERS    JAHAZEL           MD      8718-1519            ANDERSON, COE & KING                       NORRIS       THOMAS C          MD      CAL92-04078       ANDERSON, COE & KING
MCCULLOUGH   JOHN              MD      88-041547            ANDERSON, COE & KING                       NORRIS       THOMAS M          MD      87CG3630/45/100   ANDERSON, COE & KING
MCDANIEL     JACK W            MD      87CG-3648/45118      ANDERSON, COE & KING                       NORTON       ROBERT W          MD      89209530          ANDERSON, COE & KING
MCDOUGALL    BARTLEY J. & BA   MD      90026507             ANDERSON, COE & KING                       NOVAK        WILLIAM           MD      88071552          ANDERSON, COE & KING
MCGRAW       ANDREW            MD      88CG-591             ANDERSON, COE & KING                       NOWAK        VALENTINE E. SR   MD      86CG-397          ANDERSON, COE & KING
MCGUIGAN     WILLIAM G         MD      87CG-3590/45/60      ANDERSON, COE & KING                       O'MAY        JOHN G            MD      87CG-2338         ANDERSON, COE & KING
MCIVER       BERNARD V.        MD      8721-2546            ANDERSON, COE & KING                       O'TOOLE      JOHN E            MD      87CG-2936/43/6    ANDERSON, COE & KING
MCKENZIE     THOMAS A.         MD      87065522             ANDERSON, COE & KING                       PADNUK       SERGE             MD      88CG-596          ANDERSON, COE & KING
MCMONEGAL    MICHAEL L         MD      87CG-2452/41122      ANDERSON, COE & KING                       PAGLIA       CARMELO A         MD      87CG-3008/43/78   ANDERSON, COE & KING
MCNEIL       JAMES E.          MD      87212548             ANDERSON, COE & KING                       PAJAK        ANTHONY           MD      86CG-874          ANDERSON, COE & KING
MCNEILL      BOBBIE            MD      88CG-418             ANDERSON, COE & KING                       PALARDY      RICHARD L         MD      87CG-3088/43158   ANDERSON, COE & KING
MCNEILL      HARMON            MD      87CG-2516            ANDERSON, COE & KING                       PANDOLFINI   PAUL              MD      90250520          ANDERSON, COE & KING
MCNEW        HENRY H           MD      87CG-2478            ANDERSON, COE & KING                       PAPA         SALVATORE F       MD      8719-8596         ANDERSON, COE & KING
MCQUEEN      ALEC              MD      87CG-2393            ANDERSON, COE & KING                       PAPE         WILLIAM W         MD      87CG-3016/43/86   ANDERSON, COE & KING
MELFA        ANGELO            MD      88CG-401             ANDERSON, COE & KING                       PAPPAS       JAMES S           MD      88CG-499          ANDERSON, COE & KING
MEREDITH     HUGH F            MD      87CG-844/36/214      ANDERSON, COE & KING                       PARKER       ROBERT S          MD      87-12024          ANDERSON, COE & KING
MERSINGER    EUGENE            MD      87CG-1503/38173      ANDERSON, COE & KING                       PARKS        HERMAN S          MD      87CG-855          ANDERSON, COE & KING
METALLO      VINCENT           MD      87CG-1468            ANDERSON, COE & KING                       PARSONS      GERALD A.         MD      8717-3034         ANDERSON, COE & KING
METILLE      JOHN E            MD      87CG-3642            ANDERSON, COE & KING                       PARSONS      MILTON H          MD      8806-8501         ANDERSON, COE & KING
METZGER      WILLIAM           MD      88211501             ANDERSON, COE & KING                       PARTEE       JOSEPH A.         MD      89195527          ANDERSON, COE & KING
MICHAEL      RALPH L           MD      87CG-3060/43130      ANDERSON, COE & KING                       PASTA        SALVATORE M       MD      87CG-3585/45/55   ANDERSON, COE & KING
MICICHE      VERNON            MD      88041548             ANDERSON, COE & KING                       PATON        JAMES R.          MD      8727-8523         ANDERSON, COE & KING
MIDDENDORF   GEORGE            MD      90222530             ANDERSON, COE & KING                       PAYNE        JAMES JR & ETHE   MD      89164532          ANDERSON, COE & KING
MILBOURNE    LLOYD J           MD      88CG-432/51/32       ANDERSON, COE & KING                       PAYNE        MILLARD           MD      87CG-3602         ANDERSON, COE & KING
MILBURN      WILLIAM LEE SR    MD      88091536             ANDERSON, COE & KING                       PAYNE        WALTER G          MD      88112504          ANDERSON, COE & KING
MILLER       JOHN W            MD      86CG-1009/23/39OCF   ANDERSON, COE & KING                       PECORA       JOSEPH M.         MD      90156525          ANDERSON, COE & KING
MILLER       JOHN W            MD      86CG-1009/23/39PC    ANDERSON, COE & KING                       PECORA       MARIO             MD      87CG-3556         ANDERSON, COE & KING
MILLER       VERNON L          MD      87CG-3095/43165      ANDERSON, COE & KING                       PENN         JOHN W.           MD      87CG-3119         ANDERSON, COE & KING
MILLS        ROBERT D          MD      87CG-3658            ANDERSON, COE & KING                       PENSKER      EDWARD L.         MD      8711-4524         ANDERSON, COE & KING
MILLS        STANLEY H         MD      87CG-3123/43193      ANDERSON, COE & KING                       PENTA        GERALDINE         MD      9021-5528         ANDERSON, COE & KING
MINER        FRANCIS           MD      85-CG-1378 10/113    ANDERSON, COE & KING                       PERRY        ALVA              MD      87CG2517/41/817   ANDERSON, COE & KING
MITCHELL     ROGER             MD      87CG-2476            ANDERSON, COE & KING                       PERRY        GEORGE C          MD      87CG-2970         ANDERSON, COE & KING

                                                                                                                                                                      Appendix A - 6
                                         Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                     Document Page 25 of 624
Claimant     Claimant          State                                                                 Claimant     Claimant          State
Last Name    First Name        Filed   Docket Number     Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number     Primary Plaintiff Counsel
PERSICO      JOHN S            MD      88CG-556          ANDERSON, COE & KING                       RUTH          FRANCIS S         MD      90208532          ANDERSON, COE & KING
PERSICO      PIETRO            MD      8635-2038         ANDERSON, COE & KING                       RUTH          GEORGE            MD      88183536          ANDERSON, COE & KING
PETERSON     DONALD R          MD      89317507          ANDERSON, COE & KING                       RYKIEL        ALBERT W.         MD      87278660          ANDERSON, COE & KING
PEYTON       LYAL & CHARLOTT   MD      88179504          ANDERSON, COE & KING                       SALADIN       PATSY A. V EAGL   MD      88162504          ANDERSON, COE & KING
PHEBUS       JAMES R           MD      87CG-1417         ANDERSON, COE & KING                       SANTORO       MICHAEL           MD      87CG-628          ANDERSON, COE & KING
PHILLIPS     GORDON W          MD      89286510          ANDERSON, COE & KING                       SAPP          ARVIL             MD      89216539          ANDERSON, COE & KING
PHILPOT      JACK D.           MD      8706-5571         ANDERSON, COE & KING                       SATTERFIELD   JAMES T           MD      8718-7510         ANDERSON, COE & KING
PICCIOTTO    FRANK             MD      87CG-3673         ANDERSON, COE & KING                       SAVAGE        HAROLD            MD      89216539          ANDERSON, COE & KING
PICCIOTTO    SALVATORE         MD      87CG-3663/45133   ANDERSON, COE & KING                       SCANDALIATO   DOLORES           MD      89272517          ANDERSON, COE & KING
PIETROWSKI   ANTHONY           MD      87CG-2398/41/68   ANDERSON, COE & KING                       SCANDALIATO   FRANK             MD      89244527          ANDERSON, COE & KING
PINDELL      WILLIAM A         MD      87CG-3578/45/48   ANDERSON, COE & KING                       SCARBOROUGH   HAROLD            MD      88183527          ANDERSON, COE & KING
PIPES        HAROLD L.         MD      88CG-503 51/103   ANDERSON, COE & KING                       SCHANKEN      NORBERT P         MD      87CG-1423/38/93   ANDERSON, COE & KING
PITCHFORD    HERBERT           MD      8925-1541         ANDERSON, COE & KING                       SCHANKEN      WILLIAM           MD      87CG-1419/38/89   ANDERSON, COE & KING
PITTINGER    JAMES D           MD      87CG-3654         ANDERSON, COE & KING                       SCHILLFARTH   JOHN V EAGLE-PI   MD      88155535          ANDERSON, COE & KING
PITTIUS      EDWARD J          MD      88155549          ANDERSON, COE & KING                       SCHMIDT       DONALD J          MD      87CG-1521/38191   ANDERSON, COE & KING
PITTMAN      ALLEN             MD      87CG-1429         ANDERSON, COE & KING                       SCHMIDT       JOHN              MD      87CG-97           ANDERSON, COE & KING
PLATEROTE    JOSEPH V EAGLE-   MD      88071573          ANDERSON, COE & KING                       SCHNEIDER     LOUIS             MD      85-CG-871-8/206   ANDERSON, COE & KING
PLESSINGER   CLAUDE W          MD      87CG-3694/45164   ANDERSON, COE & KING                       SCHOTT        JOHN              MD      86CG-398 20/168   ANDERSON, COE & KING
PLICHTA      FRANK             MD      8713-5514         ANDERSON, COE & KING                       SCHUMANN      THOMAS F. V EAG   MD      88CG-549/51/149   ANDERSON, COE & KING
POLCAK       LEON              MD      86CG-1090         ANDERSON, COE & KING                       SCHUNCKE      MARTIN            MD      88041556          ANDERSON, COE & KING
POOLE        LEROY J.          MD      8920-2512         ANDERSON, COE & KING                       SCHWARTZ      LAWRENCE          MD      88155545          ANDERSON, COE & KING
POOLE        ROBERT E          MD      87CG-1490/38160   ANDERSON, COE & KING                       SCHWEDES      FREDERICK         MD      87CG-2953/43/23   ANDERSON, COE & KING
PORTER       ROBERT E          MD      90187546          ANDERSON, COE & KING                       SCIUTO        ALFRED J          MD      88CG-528          ANDERSON, COE & KING
PORTER       WILLIAM L         MD      87CG-1466/38136   ANDERSON, COE & KING                       SCOTT         JOHN T            MD      87CG-2457/41127   ANDERSON, COE & KING
PREISINGER   JOHN E            MD      87CG-3098/43159   ANDERSON, COE & KING                       SCOTT         WILLIAM J         MD      87CG-2959/43/29   ANDERSON, COE & KING
PRESTIANNI   JOSEPH G          MD      87CG-3587/45/57   ANDERSON, COE & KING                       SEARS         JAMES M           MD      87CG-2972         ANDERSON, COE & KING
PRICE        BERTHA A          MD      87CG-2934/43/4    ANDERSON, COE & KING                       SEBEK         GARNET            MD      8632-4050         ANDERSON, COE & KING
PROVENZANO   FRANCIS A.        MD      8715-4532         ANDERSON, COE & KING                       SEIBEL        WILLIAM L         MD      87CG-2949/43/19   ANDERSON, COE & KING
PULLEY       EUODIES           MD      88CG-402          ANDERSON, COE & KING                       SELLERS       ROBERT F          MD      88CG-532/51/132   ANDERSON, COE & KING
PUMPHREY     GRAHAM            MD      88041552          ANDERSON, COE & KING                       SENGEBUSCH    ERNEST A          MD      87CG-3607/45/77   ANDERSON, COE & KING
PUMPHREY     WILLIAM J         MD      88 91CG71352113   ANDERSON, COE & KING                       SERSEN        RAYMOND B. V EA   MD      88CG-575/51/175   ANDERSON, COE & KING
PURDUM       JAMES             MD      88CG-570          ANDERSON, COE & KING                       SEWARD        BERNARD M         MD      8729-4564         ANDERSON, COE & KING
QUATTROCHI   JOSEPH            MD      87CG479/51/79     ANDERSON, COE & KING                       SEWARD        ESTHER            MD      86CG-1008         ANDERSON, COE & KING
RAAB         JOHN M            MD      87CG-3638         ANDERSON, COE & KING                       SHANKLIN      JAMES E.          MD      89188545          ANDERSON, COE & KING
RAINS        LEE R             MD      87CG-3589         ANDERSON, COE & KING                       SHAVER        JOHN H.           MD      9025-0529         ANDERSON, COE & KING
REALE        ANTHONY           MD      88CG577           ANDERSON, COE & KING                       SHAW          WILLIAM H         MD      88CG-564          ANDERSON, COE & KING
REED         ELLIS             MD      87CG-2383         ANDERSON, COE & KING                       SHEA          GORDON S. JR.     MD      8705-1522         ANDERSON, COE & KING
REED         GEORGE            MD      87CG-1376         ANDERSON, COE & KING                       SHEPERD       ROY E             MD      8713-5598         ANDERSON, COE & KING
REED         JOHN A            MD      87CG-1525         ANDERSON, COE & KING                       SHEPHERD      ROBERT G          MD      87CG-3650/45120   ANDERSON, COE & KING
REEVES       CLIFTON E         MD      87CG-1205/37225   ANDERSON, COE & KING                       SHIFFLETT     FRANK             MD      88162510          ANDERSON, COE & KING
REHBEIN      HERMAN            MD      86CG-1497         ANDERSON, COE & KING                       SHIMER        MARVIN L. JR.     MD      89244531          ANDERSON, COE & KING
REHM         VERNON            MD      88CG-578          ANDERSON, COE & KING                       SHIPLEY       CARL              MD      87CG-3701         ANDERSON, COE & KING
REID         DAVID R           MD      87CG-2423/41/93   ANDERSON, COE & KING                       SHIPLEY       THOMAS            MD      88CG-478 51/78    ANDERSON, COE & KING
REINTZELL    CHARLES T         MD      87CG-734/21/234   ANDERSON, COE & KING                       SHRIVER       RICHARD E         MD      8805-0508         ANDERSON, COE & KING
REITER       JOHN              MD      86CG-1388         ANDERSON, COE & KING                       SHRUM         JOSEPH W          MD      88CG-430/51/30    ANDERSON, COE & KING
RETTALIATA   CASPER F. JR.     MD      8707-9526         ANDERSON, COE & KING                       SHUE          VERNON            MD      87CG-3730         ANDERSON, COE & KING
REUTER       GEORGE            MD      89237509          ANDERSON, COE & KING                       SHUMATE       CARL M.           MD      87CG2508/41/178   ANDERSON, COE & KING
REXROADE     THOMAS B          MD      87CG-3056         ANDERSON, COE & KING                       SICCA         CHARLES E         MD      87CG-3085/43155   ANDERSON, COE & KING
RICHARDSON   HERBERT L         MD      87CG-1378/38/48   ANDERSON, COE & KING                       SIEDLECKI     STANLEY           MD      94-194502         ANDERSON, COE & KING
RICHMOND     KENNETH L.        MD      8716-3529         ANDERSON, COE & KING                       SIEMASKO      EDWIN R           MD      87CG-3604/45/74   ANDERSON, COE & KING
RIGGIO       FRED              MD      86CG-1093         ANDERSON, COE & KING                       SILL          JOSEPH V          MD      88041557          ANDERSON, COE & KING
RIGGIO       VICTOR            MD      87CG-3084         ANDERSON, COE & KING                       SILLS         GEORGE F          MD      87CG-2455         ANDERSON, COE & KING
RILEY        PAUL B            MD      88CG-433 51/33    ANDERSON, COE & KING                       SIMMONS       LOUIS D           MD      87CG-3128/43198   ANDERSON, COE & KING
RINEHART     JOSEPH            MD      88CG-496          ANDERSON, COE & KING                       SIMMS         JOHN R            MD      87CG-2352         ANDERSON, COE & KING
RINGGER      ROBERT G          MD      87CG-143/38/107   ANDERSON, COE & KING                       SIMON         FRED              MD      87181556          ANDERSON, COE & KING
RITTER       EDWARD            MD      8817-9514         ANDERSON, COE & KING                       SIMPKINS      GEORGE A          MD      87CG3086/43/156   ANDERSON, COE & KING
RITTER       STANLEY           MD      87CG-1392         ANDERSON, COE & KING                       SIMPSON       WILLARD M         MD      87CG-3653         ANDERSON, COE & KING
RITZMAN      CHARLES           MD      87CG-1381         ANDERSON, COE & KING                       SIPE          JACK              MD      87CG-2451         ANDERSON, COE & KING
ROBERSON     JERALD W          MD      88071575          ANDERSON, COE & KING                       SISOLAK       JOSEPH            MD      90002549          ANDERSON, COE & KING
ROBERTSON    ELISHA JR.        MD      87278624          ANDERSON, COE & KING                       SLACK         RONALD            MD      87CG-2446         ANDERSON, COE & KING
ROBINSON     HAROLD A          MD      87CG-1338/38/8    ANDERSON, COE & KING                       SLENBAKER     HORACE L.         MD      86CG-744          ANDERSON, COE & KING
ROBINSON     JAMES C           MD      88071567          ANDERSON, COE & KING                       SLICK         EDWARD E          MD      87CG-3046         ANDERSON, COE & KING
ROBINSON     MERLE H           MD      86CG-1493/25/83   ANDERSON, COE & KING                       SLIMMER       CARNES L          MD      88057544          ANDERSON, COE & KING
ROCHE        WILLIAM R         MD      87CG-3108/43178   ANDERSON, COE & KING                       SLIMMER       ROLAND            MD      88CG-451          ANDERSON, COE & KING
ROEBER       LORRAINE L        MD      88CG-446/51/46    ANDERSON, COE & KING                       SLIWA         JOSEPH            MD      87CG-857          ANDERSON, COE & KING
ROOS         DONALD R          MD      86CG-1389         ANDERSON, COE & KING                       SMALL         GLENN M           MD      87CG-2490/41160   ANDERSON, COE & KING
ROSLEY       RAYMOND           MD      88041554          ANDERSON, COE & KING                       SMIT          HENRY W           MD      87CG-1424         ANDERSON, COE & KING
ROSS         EARL D            MD      87CG-1491/38161   ANDERSON, COE & KING                       SMITH         ALEXANDER         MD      87CG-3035         ANDERSON, COE & KING
ROSS         JAMES E           MD      88041555          ANDERSON, COE & KING                       SMITH         CALVIN            MD      88112527          ANDERSON, COE & KING
ROSS         LOVETT JR.        MD      90201524          ANDERSON, COE & KING                       SMITH         JOHN H            MD      8715-4549         ANDERSON, COE & KING
ROSS         WILLIAM M         MD      87CG-2414/41/84   ANDERSON, COE & KING                       SMITH         JOHN T            MD      88CG-450          ANDERSON, COE & KING
ROWE         RONALD            MD      8713-5502         ANDERSON, COE & KING                       SMITH         JOSEPH V          MD      87CG-2353         ANDERSON, COE & KING
RUFFNER      FRANCIS A         MD      87CG-2445/41115   ANDERSON, COE & KING                       SMITH         RAYMOND T         MD      88CG-566/51/166   ANDERSON, COE & KING
RULEY        CLEMENT H. V EA   MD      88155533          ANDERSON, COE & KING                       SMITH         TRESSLER W        MD      87CG-2450/41120   ANDERSON, COE & KING
RUSSELL      ERNEST            MD      8729-4562         ANDERSON, COE & KING                       SMITH         WILLIAM A         MD      9026-4520         ANDERSON, COE & KING
RUSSELL      RAYMOND E         MD      87CG-3641/45111   ANDERSON, COE & KING                       SMOCK         JOHN H            MD      87CG-1449/38119   ANDERSON, COE & KING

                                                                                                                                                                    Appendix A - 7
                                       Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                   Document Page 26 of 624
Claimant      Claimant       State                                                                 Claimant    Claimant          State
Last Name     First Name     Filed   Docket Number     Primary Plaintiff Counsel                   Last Name   First Name        Filed   Docket Number      Primary Plaintiff Counsel
SNYDER        JAMES F        MD      87278525          ANDERSON, COE & KING                       VOGT         AMBROSE           MD      8731-3507          ANDERSON, COE & KING
SODERSTROM    IVAN J         MD      88134503          ANDERSON, COE & KING                       WAGENER      BERNARD G         MD      8717-0535          ANDERSON, COE & KING
SOHN          JAMES O        MD      88-041559         ANDERSON, COE & KING                       WAGNER       CHARLES           MD      86CG-1637          ANDERSON, COE & KING
SOHN          JOSEPH J       MD      88CG-601          ANDERSON, COE & KING                       WAGNER       WALTER C          MD      91305510           ANDERSON, COE & KING
SONN          EDWARD J       MD      87CG-1527         ANDERSON, COE & KING                       WAIDNER      FREDERICK C. SR   MD      85CG-355 17/63     ANDERSON, COE & KING
SOUTHARD      WILLIAM H      MD      90208533          ANDERSON, COE & KING                       WAINWRIGHT   WILLIAM           MD      88CG-505/51/105    ANDERSON, COE & KING
SPANGLER      DEBRA L        MD      87CG-120/34/258   ANDERSON, COE & KING                       WALKER       EUGENE TAYLOR V   MD      88057546           ANDERSON, COE & KING
SPENCE        RICHARD L.     MD      90187554          ANDERSON, COE & KING                       WALL         WINT              MD      87CG-2437          ANDERSON, COE & KING
SPONAUGLE     CHARLES D      MD      8729-4566         ANDERSON, COE & KING                       WALLACE      CHARLES E         MD      87CG-1351/38/21    ANDERSON, COE & KING
SPRINGER      GLENN F        MD      87CG-98/34/235    ANDERSON, COE & KING                       WALSHINSKY   JOSEPH            MD      87CG-3627          ANDERSON, COE & KING
STEDTLER      THOMAS V       MD      87CG-2454/41124   ANDERSON, COE & KING                       WALTHALL     JOHN A            MD      87CG-2356          ANDERSON, COE & KING
STEPP         KARL           MD      87CG-3581         ANDERSON, COE & KING                       WARD         GARY R.           MD      87CG-3000          ANDERSON, COE & KING
STETZ         STEPHEN        MD      8727-8797         ANDERSON, COE & KING                       WARE         ROBERT L.         MD      8710-6543          ANDERSON, COE & KING
STEVENS       JOHN L         MD      88041560          ANDERSON, COE & KING                       WARNER       CARROLL N. V EA   MD      88071581           ANDERSON, COE & KING
STEVENSON     LEON T         MD      90045542          ANDERSON, COE & KING                       WARNICK      ELMER JR V EAGL   MD      87CG-3100/43170    ANDERSON, COE & KING
STEVENSON     ROBERT S       MD      88091540          ANDERSON, COE & KING                       WATKINS      WILLIAM A         MD      90187558           ANDERSON, COE & KING
STEWARD       RICHARD P      MD      87CG-1451/38121   ANDERSON, COE & KING                       WATSON       ROBERT P          MD      87CG-2484/41154    ANDERSON, COE & KING
STINE         JACK B         MD      87CG-3054         ANDERSON, COE & KING                       WATSON       SAMUEL D          MD      87CG-2473/41143    ANDERSON, COE & KING
STINEBAUGH    HARRY W. SR.   MD      8704-4070         ANDERSON, COE & KING                       WATTS        LESTER            MD      87CG-3690          ANDERSON, COE & KING
STOFFREGEN    CHARLES E      MD      87CG-2496/41166   ANDERSON, COE & KING                       WEBB         LESLIE I          MD      88134505           ANDERSON, COE & KING
STORIE        DOUGLAS C      MD      88CG-437/51/37    ANDERSON, COE & KING                       WEBB         OSCAR             MD      87CG-3021          ANDERSON, COE & KING
STUMPF        GAIL M.        MD      92154544          ANDERSON, COE & KING                       WEBER        ELMER             MD      87CG-2332          ANDERSON, COE & KING
SUBOCK        MARION R       MD      87CG-2493/41163   ANDERSON, COE & KING                       WEHR         DAVID J           MD      87CG-3094          ANDERSON, COE & KING
SVOBODA       MILDRED E.     MD      90264524          ANDERSON, COE & KING                       WELLS        IRA W             MD      87CG-627           ANDERSON, COE & KING
SWIGER        ROY B          MD      8721-2539         ANDERSON, COE & KING                       WENDEROTH    OSMUND P. SR.     MD      86CG-451           ANDERSON, COE & KING
SZECH         EDWARD         MD      88057545          ANDERSON, COE & KING                       WEST         GERALD L          MD      8705-1510          ANDERSON, COE & KING
SZPATURO      MICKEY N       MD      88CG-3075/43145   ANDERSON, COE & KING                       WEST         GERALD L          MD      8705-15120         ANDERSON, COE & KING
TALLEY        JOHN M.        MD      88112522          ANDERSON, COE & KING                       WEYFORTH     ROBERT            MD      88CG-576           ANDERSON, COE & KING
TATE          RAYMOND        MD      89317505          ANDERSON, COE & KING                       WHITBY       FRANK W           MD      8734-1501          ANDERSON, COE & KING
TATE          THOMAS W       MD      87CG-2524/41194   ANDERSON, COE & KING                       WHITE        JOHNNIE E         MD      88CG-587/51/187    ANDERSON, COE & KING
TAYLOR        GEORGE G       MD      86CG-657          ANDERSON, COE & KING                       WHITE        JOSEPH C.         MD      8920-2539          ANDERSON, COE & KING
TAYLOR        JOHN W         MD      86CG-2813         ANDERSON, COE & KING                       WHITNEY      ALBERT W. JR V    MD      88CG-404/51/4      ANDERSON, COE & KING
TAYLOR        LARIE          MD      88091519          ANDERSON, COE & KING                       WHITT        WALTER K          MD      87CG-2431-41-101   ANDERSON, COE & KING
TERRELL       DANIEL E.      MD      87278589          ANDERSON, COE & KING                       WICK         WILLIAM G         MD      87CG-1512          ANDERSON, COE & KING
TERRY         PAUL E         MD      87CG-2425/41/95   ANDERSON, COE & KING                       WILDER       HERCHEL P.        MD      8920-2541          ANDERSON, COE & KING
TERZIGNI      LOUIS          MD      88CG-519          ANDERSON, COE & KING                       WILKENS      JOSEPH H          MD      87CG-2958          ANDERSON, COE & KING
THOMAS        DONALD E       MD      88CG-592/51/192   ANDERSON, COE & KING                       WILLIAMS     ERNEST            MD      87-2980 H          ANDERSON, COE & KING
THOMAS        JAMES A        MD      87CG-840          ANDERSON, COE & KING                       WILLIAMS     JAMES             MD      9012-4511          ANDERSON, COE & KING
THOMAS        JOHNNIE L      MD      89244539          ANDERSON, COE & KING                       WILLIAMS     KENNETH E         MD      87CG-1344/38/14    ANDERSON, COE & KING
THOMAS        RAPHAEL        MD      87CG-1349         ANDERSON, COE & KING                       WILLIAMS     ROBERT R          MD      8713-5585          ANDERSON, COE & KING
THOMAS        RODERICK B.    MD      9015-6530         ANDERSON, COE & KING                       WILLIAMS     ROBERT R          MD      88057548           ANDERSON, COE & KING
THOMPSON      DONALD R       MD      87CG-3092/43162   ANDERSON, COE & KING                       WILLIAMS     ROWLAND V EAGLE   MD      87CG-3637/45107    ANDERSON, COE & KING
THOMPSON      FREDERICK R    MD      88CG-600/51/200   ANDERSON, COE & KING                       WILLIAMS     WILLIE            MD      87CG-3036          ANDERSON, COE & KING
TILLMAN       LLOYD          MD      87CG-1382         ANDERSON, COE & KING                       WILLIS       DEAN              MD      8731-0527          ANDERSON, COE & KING
TISDALE       PAUL           MD      87079512          ANDERSON, COE & KING                       WILSON       DAVID M           MD      87CG-2515          ANDERSON, COE & KING
TOBIAS        HENRY E        MD      87CG-2361         ANDERSON, COE & KING                       WILSON       WILLIAM J         MD      87CG-2438/41108    ANDERSON, COE & KING
TOLODZIECKI   JERRY          MD      87CG-1436/38106   ANDERSON, COE & KING                       WILT         GEORGE            MD      87CG-1379/38/49    ANDERSON, COE & KING
TOMICK        STANLEY J      MD      88CG-517/51/117   ANDERSON, COE & KING                       WINCHESTER   SHARPLESS         MD      89006546           ANDERSON, COE & KING
TOWERS        ALFRED L       MD      87CG-2518/41188   ANDERSON, COE & KING                       WINDER       MARION A          MD      87CG-2367/41/37    ANDERSON, COE & KING
TOWNSEND      RICHARD        MD      87CG-2337/41/7    ANDERSON, COE & KING                       WIRTH        THOMAS F.         MD      8727-8799          ANDERSON, COE & KING
TRAVERS       MELVIN A       MD      87CG-3629/45/99   ANDERSON, COE & KING                       WIRTZ        VERNON W.         MD      87CG-2999          ANDERSON, COE & KING
TRIGGER       CORNELIUS M    MD      87CG-3583/45/53   ANDERSON, COE & KING                       WISE         ROBERT L.         MD      90229522           ANDERSON, COE & KING
TROTT         WILLIAM E      MD      87CG-121/34/259   ANDERSON, COE & KING                       WISSEL       ALBERT C          MD      88057549           ANDERSON, COE & KING
TROY          ANDREW L       MD      88CG-555          ANDERSON, COE & KING                       WOLINSKI     STANLEY F         MD      87CG-3117/43187    ANDERSON, COE & KING
TURC          FRANC E.       MD      85CG-3361         ANDERSON, COE & KING                       WOMACK       JOHN C            MD      89062517           ANDERSON, COE & KING
TURNER        JOSEPH C       MD      87CG-1474/38144   ANDERSON, COE & KING                       WOOD         JACK N            MD      87CG-2368          ANDERSON, COE & KING
TWINE         JAMES T.       MD      87CG-2989         ANDERSON, COE & KING                       WOODS        FRED              MD      88-041563          ANDERSON, COE & KING
UNKLE         EDWARD H.      MD      88CG-579          ANDERSON, COE & KING                       WOOLERY      FRANKLIN P.       MD      89006545           ANDERSON, COE & KING
UNKLE         ROBERT P       MD      87CG-3551/45/21   ANDERSON, COE & KING                       WORRELL      CHARLES T         MD      8727-8678          ANDERSON, COE & KING
URBAN         CHARLES N      MD      8730-3536         ANDERSON, COE & KING                       WRIGHT       JESSE             MD      8820-0502          ANDERSON, COE & KING
URBAN         THEODORE V     MD      87CG-3608/45/78   ANDERSON, COE & KING                       WURSTER      WILLIAM           MD      87CG-527/51/127    ANDERSON, COE & KING
URIK          JOSEPH J       MD      87CG-2519/41189   ANDERSON, COE & KING                       WYATT        ROBERT F          MD      87CG-3005          ANDERSON, COE & KING
UTZ           WILLIAM W      MD      87CG-2950         ANDERSON, COE & KING                       YARBEROUGH   FREDDIE           MD      8731-0528          ANDERSON, COE & KING
VACHINO       JOHN V         MD      88CG-531          ANDERSON, COE & KING                       YATES        LEE O.            MD      89244549           ANDERSON, COE & KING
VAIL          ARTHUR E       MD      88155548          ANDERSON, COE & KING                       YESKER       JOHN              MD      88CG-441           ANDERSON, COE & KING
VANN          HAROLD R       MD      8833-7501         ANDERSON, COE & KING                       YOUNG        RAYMOND           MD      90274528           ANDERSON, COE & KING
VANN          WILLIE         MD      87CG-3065         ANDERSON, COE & KING                       YULE         CHARLES           MD      85CG-3014          ANDERSON, COE & KING
VARELLA       ANTHONY J      MD      88CG-541/51/141   ANDERSON, COE & KING                       ZANGLA       ROSARIO           MD      CAL-89-06905       ANDERSON, COE & KING
VASOLD        JAMES M.       MD      8727-8736         ANDERSON, COE & KING                       ZELLHOFER    FRANCIS X.        MD      8722-2071          ANDERSON, COE & KING
VECERA        MATTHEW M      MD      87CG-3575/45/45   ANDERSON, COE & KING                       ZIEGLER      DONALD L          MD      87CG-3579/45/49    ANDERSON, COE & KING
VERDIN        ROBERT M       MD      87-08785          ANDERSON, COE & KING                       ZINGO        JOHN P            MD      87CG-1442/38112    ANDERSON, COE & KING
VICKERS       BRADFORD A     MD      88183535          ANDERSON, COE & KING                       ZINKHAN      JOHN A            MD      87CG-2409/41/79    ANDERSON, COE & KING
VINSON        JOHN F         MD      87CG-1391         ANDERSON, COE & KING                       ZITTLE       PAUL J            MD      88CG-459           ANDERSON, COE & KING
VITEK         ALBERT F       MD      88155544          ANDERSON, COE & KING                       ZUKAS        ELWOOD E          MD      89026513           ANDERSON, COE & KING
VLAKOS        GUS            MD      89026528          ANDERSON, COE & KING                       ANKROM       BERNA K           WV      17C661             ANTION MCGEE LAW GROUP, PLLC
VOELKER       JOHN R         MD      87CG-1523         ANDERSON, COE & KING                       BLACK        MARILYN J         WV      17C961             ANTION MCGEE LAW GROUP, PLLC

                                                                                                                                                                  Appendix A - 8
                                       Case 17-03105             Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                    Document Page 27 of 624
Claimant       Claimant      State                                                                  Claimant    Claimant       State
Last Name      First Name    Filed   Docket Number     Primary Plaintiff Counsel                    Last Name   First Name     Filed   Docket Number      Primary Plaintiff Counsel
BOSTICK        ROBERT R      WV      16C1872           ANTION MCGEE LAW GROUP, PLLC                HENTHORN     RICHARD        MD      97157505/CX1028    ASHCRAFT & GEREL
BURNEM         JAMES R       WV      17C963            ANTION MCGEE LAW GROUP, PLLC                HINTON       TONY           MD      97091503/CX347     ASHCRAFT & GEREL
COMER          HANSFORD M    WV      15C384            ANTION MCGEE LAW GROUP, PLLC                HOGAN        JOSEPH R       MD      X-99000454         ASHCRAFT & GEREL
DAVIS          LILLIAN C     WV      17C660            ANTION MCGEE LAW GROUP, PLLC                HOLLAND      ROBERT E       MA      ADMIN              ASHCRAFT & GEREL
DENT           WINFRED L     WV      17C577            ANTION MCGEE LAW GROUP, PLLC                HOLT         DONALD M       CT      MDL 875            ASHCRAFT & GEREL
DOBBS          JAN C         WV      16C133            ANTION MCGEE LAW GROUP, PLLC                HOWELL       AARON          MD      96194504           ASHCRAFT & GEREL
HACKNEY        FERRELL       WV      14C1543           ANTION MCGEE LAW GROUP, PLLC                HUMPLE       WALTER R       MD      97045540           ASHCRAFT & GEREL
HARLESS        ROBERT L      WV      16C1931           ANTION MCGEE LAW GROUP, PLLC                HUNLEY       BETHEL V       DC      CA04970-95         ASHCRAFT & GEREL
HEADLEY        ALICE K       WV      17C1262           ANTION MCGEE LAW GROUP, PLLC                JACOBS       VELMA R        MD      98170514/CX1270    ASHCRAFT & GEREL
JONES          JAMES H       WV      16C1932           ANTION MCGEE LAW GROUP, PLLC                JACOBSON     THEODORE R     MD      24-X-02-002610     ASHCRAFT & GEREL
KINCAID        SUE           WV      17C715            ANTION MCGEE LAW GROUP, PLLC                JAYNES       RUSSELL W      MA      ADMIN              ASHCRAFT & GEREL
LEMASTERS      GEORGE L      WV      16C134            ANTION MCGEE LAW GROUP, PLLC                JOHNSON      ALBERT         MD      97192502/CX 1446   ASHCRAFT & GEREL
MAXIAN         JOSEPH        WV      17C558            ANTION MCGEE LAW GROUP, PLLC                JOHNSON      NOBLE          MD      94-055504          ASHCRAFT & GEREL
MILAM          ROGER L       WV      16C1067           ANTION MCGEE LAW GROUP, PLLC                KACAVICH     BENEDICT J     MA      ADMIN              ASHCRAFT & GEREL
NARA           WILLIAM J     WV      15C873            ANTION MCGEE LAW GROUP, PLLC                KANE         WILLIAM        CT      394CV00951         ASHCRAFT & GEREL
NEAL           HARRY A       WV      16C1873           ANTION MCGEE LAW GROUP, PLLC                KEYS         WILLIAM P      DC      ADMIN              ASHCRAFT & GEREL
SANDY          GARY T        WV      17C965            ANTION MCGEE LAW GROUP, PLLC                KOHL         DONALD A       MA      ADMIN              ASHCRAFT & GEREL
SISSON         FREDERICK W   WV      17C89             ANTION MCGEE LAW GROUP, PLLC                LANE         JOE            MD      93-068502          ASHCRAFT & GEREL
WILSON         JOHN          WV      14C2199           ANTION MCGEE LAW GROUP, PLLC                LAWLER       RONNIE W       MD      24X04000935        ASHCRAFT & GEREL
YEATER         WILLIAM M     WV      16C135            ANTION MCGEE LAW GROUP, PLLC                LEMAY        MICHAEL J      MA      ADMIN              ASHCRAFT & GEREL
LAMB           NOLAN         CA      2014285CM         ARATA, SWINGLE, VAN EGMOND & GOODWIN        LINDBLOM     ROBERT E       MA      96-5055            ASHCRAFT & GEREL
MARTENEY       MARTY C       CA      BC489395ECI       ARMSTRONG LAW FIRM LLC                      LINTZ        MERLE L        MD      97007502           ASHCRAFT & GEREL
ARBOGAST       CHARLES L     MD      24X16000326       ASHCRAFT & GEREL                            LINTZ        REXFORD        MD      97017503           ASHCRAFT & GEREL
BAKER          EARL F        DC      CA08791-'98       ASHCRAFT & GEREL                            LUCAS        JAMES W        MD      98247501CX1680     ASHCRAFT & GEREL
BANDINO        DOMINICK      MA      ADMIN             ASHCRAFT & GEREL                            LUNDY        WILLIAM M      MA      ADMIN              ASHCRAFT & GEREL
BARBER         CHARLES W     MD      98023502CX105     ASHCRAFT & GEREL                            MACER        REGINALD L     MD      95-160549          ASHCRAFT & GEREL
BARTOLOMEO     ALBERT J      MD      93-342503         ASHCRAFT & GEREL                            MACK         LONNIE W       DC      97-CA09102         ASHCRAFT & GEREL
BENDER         OLIVER        MD      95093501          ASHCRAFT & GEREL                            MCCANTS      RICHARD        MD      98275520CX1871     ASHCRAFT & GEREL
BOOHER         JOHN J        DC      CA03698-98        ASHCRAFT & GEREL                            MELLERSON    GEORGE         MD      X-99000208         ASHCRAFT & GEREL
BRYANT         CHARLES F     MD      93-211503         ASHCRAFT & GEREL                            MILLER       MICHAEL L      MD      24X04000936        ASHCRAFT & GEREL
BURGESS        SAMUEL E      MD      95-88506          ASHCRAFT & GEREL                            MOORE        REUEL S        DC      CA08790-'98        ASHCRAFT & GEREL
BURK           ALLEN K       DC      97-CA09100        ASHCRAFT & GEREL                            MORRIS       JOHN           MD      97-052506          ASHCRAFT & GEREL
BURTON         JAMES E       DC      ADMIN             ASHCRAFT & GEREL                            PARKER       CARL I         MA      99-6334            ASHCRAFT & GEREL
BUTRIM         JOHN A        MD      8628-7041         ASHCRAFT & GEREL                            PARSONS      GERALD A.      MD      8717-3034          ASHCRAFT & GEREL
CARMINE        CHARLES       MD      24X17000467       ASHCRAFT & GEREL                            PARSONS      MILTON H       MD      8806-8501          ASHCRAFT & GEREL
CHERRY         JOSEPH J      MD      86-2120 M         ASHCRAFT & GEREL                            PELTON       ROBERT T       MA      95-7337            ASHCRAFT & GEREL
COLEMAN        BRUENELL      MD      94-028505         ASHCRAFT & GEREL                            PEOPLES      WILLIE J       MD      95-181528          ASHCRAFT & GEREL
CORDES         LESLIE G      MA      96-5331           ASHCRAFT & GEREL                            PEPIN        NORMAN E       MA      ADMIN              ASHCRAFT & GEREL
DALTON         CHARLES B     MD      94-238501         ASHCRAFT & GEREL                            POLASKI      FRANK J        MA      ADMIN              ASHCRAFT & GEREL
DARE           NAUGLE H      MD      97091502CX346     ASHCRAFT & GEREL                            PULLEY       CLARENCE W     MD      94189501           ASHCRAFT & GEREL
DAVIS          JACOB         MD      97135502CX769     ASHCRAFT & GEREL                            PUNKO        DENNIS         MD      24-X-02-001865     ASHCRAFT & GEREL
DEVESE         OTIS T        MD      24X07000335       ASHCRAFT & GEREL                            QUICK        WILLIE E       MD      94-259501          ASHCRAFT & GEREL
DOHERTY        JOHN E        MA      ADMIN             ASHCRAFT & GEREL                            RAWLEY       MADISON W.     MD      95048503           ASHCRAFT & GEREL
DONOHO         CHARLES M     MD      91290507          ASHCRAFT & GEREL                            REESE        BILL LEE       MD      97325537 CX2371    ASHCRAFT & GEREL
DRAKE          PRELOE        MD      97073503CX121     ASHCRAFT & GEREL                            ROLES        LEROY J        MD      24X14000389        ASHCRAFT & GEREL
ELLERBE        SAMMIE        MD      98191520/CX1385   ASHCRAFT & GEREL                            ROLES        LEROY J        DC      CA03697-98         ASHCRAFT & GEREL
ELLIS          EDWARD N      MD      96194510          ASHCRAFT & GEREL                            RUSSELL      THOMAS W       MD      98289551CX1963     ASHCRAFT & GEREL
EMOND          HOWARD        CT      395CV255-AHN      ASHCRAFT & GEREL                            SPIEGEL      SAMUEL         DC      CA03696-98         ASHCRAFT & GEREL
ERDELY         RICHARD W     CT      MDL 875           ASHCRAFT & GEREL                            SULLIVAN     THOMAS         MA      95-2955            ASHCRAFT & GEREL
EVANS          MARLIN        MD      96243505          ASHCRAFT & GEREL                            THOMAS       EDGAR R        MA      ADMIN              ASHCRAFT & GEREL
EVANS          STANLEY N     MD      97-052505         ASHCRAFT & GEREL                            THOMPSON     GROVER C       MD      97115520           ASHCRAFT & GEREL
EVANS          THOMAS P      MD      94-210504         ASHCRAFT & GEREL                            TRIONFO      MARY           MD      96 205507          ASHCRAFT & GEREL
EXUM           DANIEL        MD      X99002714         ASHCRAFT & GEREL                            TRIONFO      SABATINO J.    MD      96205508           ASHCRAFT & GEREL
FEATHERSTONE   SAM           MD      94-340504         ASHCRAFT & GEREL                            TRUDEL       RAYMOND J      MA      ADMIN              ASHCRAFT & GEREL
FETTY          GILBERT W     MD      96159509          ASHCRAFT & GEREL                            URSO         LEONARD        MD      X99001186          ASHCRAFT & GEREL
FLANDERS       PAUL R        MA      96-5337           ASHCRAFT & GEREL                            VANN         HAROLD R       MD      8833-7501          ASHCRAFT & GEREL
FLEMING        BERNARD       MD      8627-5044         ASHCRAFT & GEREL                            VICE         HERBERT M.     MD      95-181537          ASHCRAFT & GEREL
FLYNN          THOMAS J      MA      95-3205           ASHCRAFT & GEREL                            VINSON       GEORGE A       MD      X99001185          ASHCRAFT & GEREL
FORD           EDGAR I       MD      96159508          ASHCRAFT & GEREL                            WALLACE      MERTHER        MD      X99000709          ASHCRAFT & GEREL
FORD           HENRY         MD      96317508          ASHCRAFT & GEREL                            WARNER       KEITH W        MD      24-X-00-000054     ASHCRAFT & GEREL
FRANKLIN       JOHN L        MD      98205526/CX1499   ASHCRAFT & GEREL                            WEIMER       WILLIAM H      MD      X00000751          ASHCRAFT & GEREL
FRANKLIN       WILLIAM L     MD      97073504CX122     ASHCRAFT & GEREL                            WELCH        JOHN E         MD      97122521           ASHCRAFT & GEREL
FURR           HARRY W       DC      ADMIN             ASHCRAFT & GEREL                            WHITBY       FRANK W        MD      8734-1501          ASHCRAFT & GEREL
FUSCHETTI      ROBERT R      MA      ADMIN             ASHCRAFT & GEREL                            WHITE        JOSEPH B       MD      X-99000071         ASHCRAFT & GEREL
GAYDOS         JOSEPH S      MD      X-01000583        ASHCRAFT & GEREL                            WILEY        FERDINAND J.   MD      93302504           ASHCRAFT & GEREL
GEE            ROBERT E      MD      XX-XXXXXXX        ASHCRAFT & GEREL                            WILLIAMS     ERNEST         MD      87-2980 H          ASHCRAFT & GEREL
GILLIAM        GARNELL       MD      8818-7501         ASHCRAFT & GEREL                            WILLIAMS     LEO E          MD      24X02000960        ASHCRAFT & GEREL
GIORDANO       GERALD D      MA      97-3670           ASHCRAFT & GEREL                            WILSON       TONEY J        MD      98058505CX395      ASHCRAFT & GEREL
GOODWILL       JOSEPH R.     MD      94-214504         ASHCRAFT & GEREL                            WYCHE        GEORGE         MD      93298504           ASHCRAFT & GEREL
GRAY           DANIEL L      DC      ADMIN             ASHCRAFT & GEREL                            ZELLHOFER    FRANCIS X.     MD      8722-2071          ASHCRAFT & GEREL
GREEN          GEORGE A      MD      8729-4507         ASHCRAFT & GEREL                            ZEOLLA       MICHAEL        MA      ADMIN              ASHCRAFT & GEREL
GREGORY        STEPHEN       MD      97122526          ASHCRAFT & GEREL                            ZWOBOT       JOSEPH W       MD      97073511CX129      ASHCRAFT & GEREL
GUARINO        NICHOLAS A    MD      98170513/CX1269   ASHCRAFT & GEREL                            MCKENNA      EUGENE         CA      657458             AULT, DEUPREY, JONES & GORMAN
HAAS           JOSEPH        DC      CA04971-95        ASHCRAFT & GEREL                            COTTON       WILLIE R       TX      41,218-A           B. GREGG PRICE, P.C.
HALL           MARTHA        MD      96173506          ASHCRAFT & GEREL                            FULLER       BILLY H        TX      41,218-A           B. GREGG PRICE, P.C.
HAYNES         CHARLES       MD      JFM89-3159        ASHCRAFT & GEREL                            ARABIE       JULIUS         LA      94-1620            BAGGETT, MCCALL, BURGESS & WATSON

                                                                                                                                                                Appendix A - 9
                                             Case 17-03105           Doc 164             Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                         Document Page 28 of 624
Claimant          Claimant         State                                                                 Claimant      Claimant          State
Last Name         First Name       Filed   Docket Number   Primary Plaintiff Counsel                     Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel
CAUTHRON          DONALD           LA      55388           BAGGETT, MCCALL, BURGESS & WATSON            BRILLINGER     CALVIN            TX      501CV158        BALDWIN & BALDWIN
FONTENOT          HAMILTON         LA      93-5953         BAGGETT, MCCALL, BURGESS & WATSON            BRIUOLO        ROCCO             TX      501CV151        BALDWIN & BALDWIN
GOFF              JAMES H          LA      96-6097         BAGGETT, MCCALL, BURGESS & WATSON            BRYAN          JAMES             TX      5:01-CV-145     BALDWIN & BALDWIN
ROSE              MCGAFFEY         LA      2001-000545     BAGGETT, MCCALL, BURGESS & WATSON            BUNTING        JOHN              TX      599CV025        BALDWIN & BALDWIN
SINGLEY           JULIAN H         LA      90-4912         BAGGETT, MCCALL, BURGESS & WATSON            CABRELLI       LIVIO             TX      503CV139        BALDWIN & BALDWIN
AMOS              CLIFFORD E       IL      2015L000254     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     CARGILL        WILLIAM           TX      503CV139        BALDWIN & BALDWIN
ANDERSON          CHARLES          IL      2017L000525     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     CARR           FREDERICK         TX      501CV126        BALDWIN & BALDWIN
ASHER             LOREEN           IL      17L726          BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     CHRISTIANSON   RICHARD           TX      503CV139        BALDWIN & BALDWIN
ATALLAH           ROSETTE          IL      2016L000280     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     CLARK          VIOLET            TX      598CV165        BALDWIN & BALDWIN
BACIGALUPI        FRED L           IL      2015L001182     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     CLARKE         JOHN              TX      503CV139        BALDWIN & BALDWIN
BUNTING           STANLEY          IL      2015L000741     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     CLEMENTS       GORDON            TX      500CV270        BALDWIN & BALDWIN
BURFORD           GEORGANNE        MO      1722CC00550     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     COMFORT        ARTHUR            TX      503CV139        BALDWIN & BALDWIN
BUTLER            ELIZABETH A      TX      201263982       BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     CONTE          PIETRO            TX      501CV144        BALDWIN & BALDWIN
CAMPBELL          AVA              MO      1422CC00819     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     COOK           GARRY             TX      503CV139        BALDWIN & BALDWIN
COMPARETTO        JOHN             IL      2015L000168     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     COOPER         ARTHUR G          TX      599CV177        BALDWIN & BALDWIN
DELFFS            FRANKLIN D       TN      12C1878         BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     COX            GEORGE            TX      503CV139        BALDWIN & BALDWIN
DUNN              ALIDA            IL      2017L000852     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     COX            TONY              TX      500CV242        BALDWIN & BALDWIN
EASTERDAY         FORREST D        MO      1622CC00685     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     CURD           CHARLES           TX      501CV128        BALDWIN & BALDWIN
EBRIGHT           KATHY I          PA      170501659       BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     DATTOLO        CARMINE           TX      501CV154        BALDWIN & BALDWIN
EDELEN            GEORGE           MO      1622CC05843     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     DAVIES         LAWRENCE          TX      501CV155        BALDWIN & BALDWIN
FOX               ALICE M          IL      2015L000415     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     DAVIES         PHILIP            TX      500CV207        BALDWIN & BALDWIN
GEREN             HAROLD L         IL      2015L000012     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     DEAN           ROBERT W          TX      598CV239        BALDWIN & BALDWIN
GREPPS            MICHAEL          MO      1622CC09887     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     DEWEY          JOHN              TX      500CV015        BALDWIN & BALDWIN
GURR              REED             IL      2017L000941     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     DOBROVOLNY     THOMAS            TX      5:97W359        BALDWIN & BALDWIN
HARRY             ROBERT           LA      201603005       BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     DOVEY          ROBERT            TX      94-0838         BALDWIN & BALDWIN
HAY               KENNETH D        MO      1722CC00023     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     DRAGMAN        ERNEST            TX      500CV016        BALDWIN & BALDWIN
HERNANDEZ         ANA O            TX      201263986       BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     DRURY          JOHN              TX      503CV139        BALDWIN & BALDWIN
HOLMAN            AUDREY A         LA      C648209         BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     DUFF           GEORGE            TX      501CV120        BALDWIN & BALDWIN
JENSEN            ARNOLD           IL      2015L000915     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     DUHAMEL        HOMER             TX      94-0838         BALDWIN & BALDWIN
JOHNSON           MILTON           MO      1722CC00077     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     ECKERT         HORST             TX      501CV156        BALDWIN & BALDWIN
JONES             JOHN H           MO      1322CC08618     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     ERICKSON       RAYMOND           TX      500CV100        BALDWIN & BALDWIN
KELLERMAN         LAWRENCE         IL      2017L000907     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     FARRELLY       EAMON V AMCHEM    TX      94-0838         BALDWIN & BALDWIN
LAGOW             EARL             IL      2014L000431     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     FERRO          MARIANO           TX      500CV317        BALDWIN & BALDWIN
LANDES            CLAYTON          IL      2016L000206     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     FLEMING        DARRELL           TX      598CV013        BALDWIN & BALDWIN
LOVELESS          DONNIE           IL      12L1527         BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     FOELLER        BRYAN             TX      503CV139        BALDWIN & BALDWIN
MALADY            JERRY            MO      1622CC01196     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     FONTAINE       EDWARD & ANNE H   TX      94-0838         BALDWIN & BALDWIN
MEDINA            RICHARD          MO      1622CC09877     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     FROST          FRANK             TX      5:01-CV-147     BALDWIN & BALDWIN
MELVIN            DENNIS R         MO      1722CC00041     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     GAGNON         PAUL              TX      503CV139        BALDWIN & BALDWIN
MILLER            SCOTT            MO      1622CC10501     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     GILMOUR        CAROL             TX      503CV139        BALDWIN & BALDWIN
MONTAGUE          WILLIAM M        IL      2016L000208     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     GIRARDI        IRENCO            TX      501CV123        BALDWIN & BALDWIN
ORTIZ             EPIFANIO         IL      2016L000624     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     GREENWOOD      GARRY             TX      94-0838         BALDWIN & BALDWIN
OUTLAW            VIRGINIA         IL      2017L000630     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     HAJDUK         JAN               TX      598CV039        BALDWIN & BALDWIN
PETERS            THOMAS M. M      IL      2016L000354     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     HARKNESS       CLARENCE          TX      599CV253        BALDWIN & BALDWIN
PYATT             BILLIE R         IL      13L2203         BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     HARRISON       WILLIAM           TX      501CV0160       BALDWIN & BALDWIN
QUEEN             ROY W            MO      1722CC11015     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     HAY            RAYMOND           TX      503CV139        BALDWIN & BALDWIN
RODRIGUEZ         LOUIS            IL      17L459          BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     HENDRY         WILLIAM           TX      503CV139        BALDWIN & BALDWIN
SHELTON           ANGELA M         IL      2014L001743     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     HOGENSON       WALTER            TX      501CV162        BALDWIN & BALDWIN
SHEPARD           JOE M            MO      1722CC00007     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     HOLNESS        BRIAN             TX      598CV222        BALDWIN & BALDWIN
SHEPHERD          LEON J           MO      1522CC11122     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     HOWARTH        RAYMOND           TX      599CV252        BALDWIN & BALDWIN
SHEPPARD          ROBERT           IL      13L2166         BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     HUDDLESTON     LORNE             TX      598CV012        BALDWIN & BALDWIN
SIEFERT           GLEN             MO      1722CC00079     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     HUGHES         MORRIS            TX      503CV139        BALDWIN & BALDWIN
SKINNER           ROBERT B         RI      134238          BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     IMLER          NORMAN            TX      598CV175        BALDWIN & BALDWIN
SOKALSKY          ALEXANDER        MO      1622CC10982     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     JAEGLI         HERMAN            TX      500CV215        BALDWIN & BALDWIN
STEEVES           EDWARD           MO      1722CC00396     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     JANZEN         JOHN              TX      501CV146        BALDWIN & BALDWIN
STEVENS           LOURDES          TX      201263924       BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     JOHNSON        RAYMOND           TX      597CV361        BALDWIN & BALDWIN
STRINGFELLOW      MARY             MO      1622CC09571     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     JOHNSON        WILLIAM           TX      501CV118        BALDWIN & BALDWIN
TARABOCHIA        FRANKLIN D       IL      14L1424         BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     JOHNSTON       FREDERICK         TX      501CV161        BALDWIN & BALDWIN
TILLEY            EDWARD           TX      201530398       BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     JONES          ARTHUR R          TX      598CV033        BALDWIN & BALDWIN
VAN DEUSEN        ROBERT           MO      1722CC00016     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     JURKOVIC       KRUNO             TX      501CV129        BALDWIN & BALDWIN
WALTERS           HAROLD G         IL      2013L000806     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     KATKIC         IVAN              TX      503CV139        BALDWIN & BALDWIN
WARNER            CHARLES          MO      1722CC00400     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     KERR           DANIEL J          TX      94-0838         BALDWIN & BALDWIN
WHITE             DENNIS           MO      1722CC00025     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     KERR           IAN & SALLY V A   TX      94-0838         BALDWIN & BALDWIN
WILDER            ROSALYN          TX      201263983       BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     KINART         GARRY             TX      503CV139        BALDWIN & BALDWIN
WOLFRAM-BREILAN   TRUDY A          IL      2015L000729     BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     KLASSEN        LARRY             TX      503CV139        BALDWIN & BALDWIN
YOUNG             HENRY F          IL      12L1483         BAILEY PEAVY BAILEY COWAN HECKAMAN, PLLC     KLEIN          WILLIAM           TX      598CV036        BALDWIN & BALDWIN
ALMAAS            OLE              TX      500CV211        BALDWIN & BALDWIN                            KRAWCHUK       KEN J             TX      503CV139        BALDWIN & BALDWIN
ANDREOLA          PEATRO           TX      501CV125        BALDWIN & BALDWIN                            KRUEGER        LEONARD G         TX      D-151672        BALDWIN & BALDWIN
ARCHONDAKIS       EMMANUEL         TX      503CV139        BALDWIN & BALDWIN                            LADOUCEUR      DAVID             TX      503CV139        BALDWIN & BALDWIN
ARMSTRONG         THOMAS J         TX      598CV034        BALDWIN & BALDWIN                            LAMPEL         JOHN P            TX      503CV139        BALDWIN & BALDWIN
BARON             DONALD           TX      501CV124        BALDWIN & BALDWIN                            LANGAN         DAVE              TX      501CV163        BALDWIN & BALDWIN
BARRETT           PAUL             TX      598CV037        BALDWIN & BALDWIN                            LAROSA         AMBROGIO          TX      503CV139        BALDWIN & BALDWIN
BARTON            MAURICE          TX      501CV159        BALDWIN & BALDWIN                            LARSEN         GERT              TX      501CV131        BALDWIN & BALDWIN
BASSO             NORMAN           TX      598CV142        BALDWIN & BALDWIN                            LAVORATO       LEONARD           TX      500CV019        BALDWIN & BALDWIN
BATE              JOHN             TX      599CV176        BALDWIN & BALDWIN                            LEALAND        DONALD & ENNA V   TX      94-0838         BALDWIN & BALDWIN
BELL              FRANK            TX      503CV139        BALDWIN & BALDWIN                            LEAVITT        ANDREW            TX      500CV269        BALDWIN & BALDWIN
BRADBURY          LEROY V AMCHEM   TX      94-0838         BALDWIN & BALDWIN                            LEES           CLIFFORD J        TX      500CV017        BALDWIN & BALDWIN

                                                                                                                                                                     Appendix A - 10
                                          Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                    Document Page 29 of 624
Claimant      Claimant          State                                                               Claimant    Claimant      State
Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name   First Name    Filed   Docket Number   Primary Plaintiff Counsel
LOCKHART      ERNEST            TX      501CV132        BALDWIN & BALDWIN                          ABNEY        JOHANNA       DE      N16C03010ASB    BALICK & BALICK, LLC
LONDON        GORDON            TX      501CV157        BALDWIN & BALDWIN                          ALLEN        NORMA L       DE      N17C03052ASB    BALICK & BALICK, LLC
LOTSCHER      JOSEPH            TX      598CV040        BALDWIN & BALDWIN                          ARNDTS       JAMES T       DE      N17C08345ASB    BALICK & BALICK, LLC
LOWKA         BRUNO             TX      598CV008        BALDWIN & BALDWIN                          AVENI        VINCENZO J    DE      N14C06037ASB    BALICK & BALICK, LLC
LUKAS         JOSEPH            TX      598CV241        BALDWIN & BALDWIN                          BANKS        CHRISTIAL A   DE      N17C05292ASB    BALICK & BALICK, LLC
LUNN          IRVINE            TX      503CV139        BALDWIN & BALDWIN                          BANKS        DANNY         DE      N12C10026ASB    BALICK & BALICK, LLC
LUTZER        REINHARD          TX      503CV139        BALDWIN & BALDWIN                          BARFIELD     BRENDA C      DE      N13C11275ASB    BALICK & BALICK, LLC
MALMSTEN      GEORGE            TX      501CV152        BALDWIN & BALDWIN                          BARTLETT     FRED E        DE      N14C07093ASB    BALICK & BALICK, LLC
MCCLUGHAN     ROBERT            TX      503CV139        BALDWIN & BALDWIN                          BATES        HARRON        DE      N16C03044ASB    BALICK & BALICK, LLC
MELOCHE       KENNETH           TX      503CV139        BALDWIN & BALDWIN                          BEDFORD      BEVERLY       DE      N16C11166ASB    BALICK & BALICK, LLC
MENZIES       JOHN              TX      598CV174        BALDWIN & BALDWIN                          BELL         SAMUEL H      DE      N15C04070ASB    BALICK & BALICK, LLC
MILLAR        THOMAS            TX      598CV173        BALDWIN & BALDWIN                          BOEHL        EDWIN F       DE      N15C03122ASB    BALICK & BALICK, LLC
MILLARD       KENNETH           TX      501CV153        BALDWIN & BALDWIN                          BOJORQUEZ    BARAQUIEL M   DE      N15C12249ASB    BALICK & BALICK, LLC
MONTEITH      CECIL             TX      500CV111        BALDWIN & BALDWIN                          BOLOGNA      CHARLES N     DE      N16C08232ASB    BALICK & BALICK, LLC
MONTGOMERY    DAUWAYNE          TX      5:01-CV-119     BALDWIN & BALDWIN                          BORKOWSKI    DANIEL        DE      N16C03282ASB    BALICK & BALICK, LLC
MURCHISON     SIMON             TX      503CV139        BALDWIN & BALDWIN                          BUCHANAN     EDCIL J       DE      N16C12024ASB    BALICK & BALICK, LLC
MURPHY        JERRY             TX      94-0838         BALDWIN & BALDWIN                          BURKE        MARTHA        DE      N15C05200ASB    BALICK & BALICK, LLC
MURPHY        RAYMOND           TX      598CV242        BALDWIN & BALDWIN                          BYERS        RICKY         DE      N16C12287ASB    BALICK & BALICK, LLC
NELSON        JOHN              TX      598CV185        BALDWIN & BALDWIN                          CALL         GERALD D      DE      N15C11153ASB    BALICK & BALICK, LLC
NOBBS         CYRIL             TX      500CV209        BALDWIN & BALDWIN                          CAMPBELL     WALTER E      DE      N16C08154ASB    BALICK & BALICK, LLC
O'CAIN        GERALD            TX      598CV163        BALDWIN & BALDWIN                          CHANDLER     GEORGE R      DE      N17C02073ASB    BALICK & BALICK, LLC
OLIVER        DONALD            TX      503CV139        BALDWIN & BALDWIN                          CHRONIGER    JAMES R       DE      N17C02131ASB    BALICK & BALICK, LLC
OLNEY         CAREY             TX      598CV240        BALDWIN & BALDWIN                          COHEN        JERRY M       DE      N17C08213ASB    BALICK & BALICK, LLC
ORR           WILLIAM           TX      500CV213        BALDWIN & BALDWIN                          DAVIDSON     CLYDE N       DE      N14C08165ASB    BALICK & BALICK, LLC
OXLEY         FRANK             TX      94-0838         BALDWIN & BALDWIN                          DAVIS        DONALD E      DE      N17C09029ASB    BALICK & BALICK, LLC
PARKER        ARTHUR & GLADYS   TX      94-0838         BALDWIN & BALDWIN                          DECKERT      LARRY         DE      N17C02072ASB    BALICK & BALICK, LLC
PREISS        WERNER            TX      501CV121        BALDWIN & BALDWIN                          DECKERT      SHIRLEE D     DE      N17C02074ASB    BALICK & BALICK, LLC
RADVILA       PETER             TX      500CV020        BALDWIN & BALDWIN                          DENEAULT     DANIEL E      DE      N14C01138ASB    BALICK & BALICK, LLC
RASCH         ALBERT            TX      500CV214        BALDWIN & BALDWIN                          DEVEREAUX    DAVID R       DE      N16C10161ASB    BALICK & BALICK, LLC
REAMER        PETER             TX      500CV210        BALDWIN & BALDWIN                          DISANTO      GIUSEPPE      DE      N13C08245ASB    BALICK & BALICK, LLC
RINROSE       WILLIAM           TX      501CV122        BALDWIN & BALDWIN                          DOBBIN       DONALD        DE      N15C08071ASB    BALICK & BALICK, LLC
ROBERTSON     DUNCAN            TX      501CV148        BALDWIN & BALDWIN                          DROHAN       RICHARD S     DE      N17C08155ASB    BALICK & BALICK, LLC
ROBERTSON     WILLIAM           TX      501CV130        BALDWIN & BALDWIN                          DUBAIL       GUY           DE      N16C10016ASB    BALICK & BALICK, LLC
ROCKX         ARNOLD            TX      503CV139        BALDWIN & BALDWIN                          DYRDAHL      LEE A         DE      N14C12170ASB    BALICK & BALICK, LLC
ROGERS        EDWIN             TX      503CV139        BALDWIN & BALDWIN                          EBERHARD     MICHAEL M     DE      N13C09162ASB    BALICK & BALICK, LLC
ROSTERN       ALBERT            TX      503CV139        BALDWIN & BALDWIN                          EHRICH       WILLARD L     DE      N15C05082ASB    BALICK & BALICK, LLC
ROWLES        ALAN              TX      503CV139        BALDWIN & BALDWIN                          EKAITIS      HARRY L       DE      N14C10143ASB    BALICK & BALICK, LLC
SAVAGE        WILLIAM           TX      500CV243        BALDWIN & BALDWIN                          FAHR         LLOYD C       DE      N15C08138ASB    BALICK & BALICK, LLC
SCHNEE        NEIL A            TX      599CV175        BALDWIN & BALDWIN                          FERGUSON     WILLIAM L     DE      N14C07135ASB    BALICK & BALICK, LLC
SCHUCK        ROY               TX      500CV208        BALDWIN & BALDWIN                          FORSON       RAYMOND       DE      N16C02098ASB    BALICK & BALICK, LLC
SEGEDEN       MIKE              TX      598CV009        BALDWIN & BALDWIN                          FOUNTAIN     ALBERT E      DE      N15C06220ASB    BALICK & BALICK, LLC
SHIDELER      ELMER             TX      598CV186        BALDWIN & BALDWIN                          FOWERS       MELVIN F      DE      N15C07082ASB    BALICK & BALICK, LLC
SMALKO        ANTHONY           TX      503CV139        BALDWIN & BALDWIN                          FULLER       RENDER T      DE      N14C09012ASB    BALICK & BALICK, LLC
SMITH         ERNEST D          TX      598CV011        BALDWIN & BALDWIN                          GERLACH      PAUL          DE      N16C03045ASB    BALICK & BALICK, LLC
SMITH         HAROLD            TX      94-0838         BALDWIN & BALDWIN                          GLASER       SCOTT         DE      N15C08207ASB    BALICK & BALICK, LLC
SOLOMON       WILLIAM           TX      500CV212        BALDWIN & BALDWIN                          GOULET       NORMAND L     DE      N17C06213ASB    BALICK & BALICK, LLC
SONDERGAARD   VERN              TX      598CV188        BALDWIN & BALDWIN                          GUTHRIE      RICHARD A     DE      N17C07105ASB    BALICK & BALICK, LLC
SORACE        CARMINE           TX      501CV149        BALDWIN & BALDWIN                          HAFELE       JOSEPH P      DE      N17C05125ASB    BALICK & BALICK, LLC
SPICER        LLOYD             TX      503CV139        BALDWIN & BALDWIN                          HALE         GAIL          DE      N16C05125ASB    BALICK & BALICK, LLC
SPRAY         EDWARD            TX      500CV216        BALDWIN & BALDWIN                          HARDING      MICHAEL R     DE      N17C01344ASB    BALICK & BALICK, LLC
STACEY        WILLIAM           TX      501CV150        BALDWIN & BALDWIN                          HARMON       RODNEY E      DE      N16C01252ASB    BALICK & BALICK, LLC
STEPHENS      RICHARD           TX      503CV139        BALDWIN & BALDWIN                          HARRIS       CHARLES H     DE      N16C01020ASB    BALICK & BALICK, LLC
STEVENSON     ROY V AMCHEM PR   TX      94-0838         BALDWIN & BALDWIN                          HENNING      RICHARD D     DE      N13C07027ASB    BALICK & BALICK, LLC
STRAND        JOHN              TX      598CV038        BALDWIN & BALDWIN                          HERNANDEZ    JUAN A        DE      N16C05069ASB    BALICK & BALICK, LLC
STRUS         MICHAEL           TX      94-0838         BALDWIN & BALDWIN                          HICKMAN      PATRICIA A    DE      N16C04031ASB    BALICK & BALICK, LLC
SUTTON        JAMES L.          TX      5:97W360        BALDWIN & BALDWIN                          HODGES       RICHARD       DE      N16C01251ASB    BALICK & BALICK, LLC
TANG          PETER             TX      503CV139        BALDWIN & BALDWIN                          HOOFMAN      ALLEN T       DE      N12C04243ASB    BALICK & BALICK, LLC
TEMPLETON     ROY               TX      599CV174        BALDWIN & BALDWIN                          HUNDLEY      RONALD        DE      N17C08021ASB    BALICK & BALICK, LLC
TESTER        DONALD            TX      503CV139        BALDWIN & BALDWIN                          INGRAM       JACK H        DE      N17C08007ASB    BALICK & BALICK, LLC
THIES         UWE WERNER        TX      5:97W358        BALDWIN & BALDWIN                          IRISH        GARY M        DE      N16C05113ASB    BALICK & BALICK, LLC
TOMICHICH     JOSIP             TX      598CV187        BALDWIN & BALDWIN                          IRVING       RICHARD       DE      N15C07277ASB    BALICK & BALICK, LLC
VANDEVOORDE   STANLEY           TX      501CV127        BALDWIN & BALDWIN                          IVEY         GEORGE        DE      N16C10254ASB    BALICK & BALICK, LLC
VUKASOVIC     GEORGE            TX      598CV232        BALDWIN & BALDWIN                          JAMES        GARY P        DE      N14C10161ASB    BALICK & BALICK, LLC
WATSON        ARCHIBALD         TX      598CV0935       BALDWIN & BALDWIN                          JARMAN       KATHERINE     DE      N15C12137ASB    BALICK & BALICK, LLC
WEAR          FAYE              TX      598CV176        BALDWIN & BALDWIN                          JERVIS       THOMAS        DE      N16C03126ASB    BALICK & BALICK, LLC
WEST          RICHARD           TX      598CV344        BALDWIN & BALDWIN                          JOHNSON      JACKIE        DE      N15C11034ASB    BALICK & BALICK, LLC
WHITE         GAVIN             TX      598CV 007       BALDWIN & BALDWIN                          JOHNSON      REBECCA A     DE      N15C10204ASB    BALICK & BALICK, LLC
WHITE         JOHN              TX      503CV139        BALDWIN & BALDWIN                          JOHNSON      ROY L         DE      N17C03230ASB    BALICK & BALICK, LLC
WIGHTON       ALEXANDER         TX      598CV042        BALDWIN & BALDWIN                          KAWA         PHILLIP       DE      N15C10165ASB    BALICK & BALICK, LLC
WILSON        PETER V AMCHEM    TX      94-0838         BALDWIN & BALDWIN                          KAY          LONNELL       DE      N17C08071ASB    BALICK & BALICK, LLC
WILSON        RONALD            TX      503CV139        BALDWIN & BALDWIN                          KAZY         JAMES E       DE      N15C10166ASB    BALICK & BALICK, LLC
WILTON        TERRANCE          TX      598CV166        BALDWIN & BALDWIN                          KUHN         JOHN L        DE      N13C12150ASB    BALICK & BALICK, LLC
WOROBEY       RON               TX      503CV139        BALDWIN & BALDWIN                          KULTGEN      CLIFFORD E    DE      N17C02135ASB    BALICK & BALICK, LLC
WULF          JOHN & LINDA V    TX      94-0838         BALDWIN & BALDWIN                          LALLI        RONALD        DE      N17C09130ASB    BALICK & BALICK, LLC
WUTZKE        ADOLF             TX      503CV139        BALDWIN & BALDWIN                          LARSEN       RONALD        DE      N17C09230ASB    BALICK & BALICK, LLC
YOUNG         BARRY             TX      598CV041        BALDWIN & BALDWIN                          LATTA        RICKY         DE      N15C12012ASB    BALICK & BALICK, LLC

                                                                                                                                                           Appendix A - 11
                                          Case 17-03105                    Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                            Document Page 30 of 624
Claimant          Claimant      State                                                                       Claimant     Claimant          State
Last Name         First Name    Filed   Docket Number           Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel
LAWSON            GARLAND R     DE      N15C01041ASB            BALICK & BALICK, LLC                       YATES         WALTER J          DE      N15C02163ASB    BALICK & BALICK, LLC
LEATHERS          RAYMOND K     DE      N15C11224ASB            BALICK & BALICK, LLC                       AARON         ROBERT D          LA      493417          BARON & BUDD, PC
LEE               CHARLES P     DE      N16C12022ASB            BALICK & BALICK, LLC                       ABAD          LEONIDAS E        TX      94-01054        BARON & BUDD, PC
LEMPERT           HAROLD        DE      N15C05221ASB            BALICK & BALICK, LLC                       ABADIE        ALBERT T          LA      C566839         BARON & BUDD, PC
LUARTES           CLETO         DE      N16C09192ASB            BALICK & BALICK, LLC                       ABLE          LEROY             TX      97-2405-B       BARON & BUDD, PC
MACALLISTER       RALPH R       DE      N16C01105ASB            BALICK & BALICK, LLC                       ABNERY        BILL              TX      E-0151513       BARON & BUDD, PC
MACGREGOR         RICHARD E     DE      N16C03184ASB            BALICK & BALICK, LLC                       ABNEY         JAMES             TX      B152734         BARON & BUDD, PC
MAHANNA           SANDRA D      DE      N16C04034ASB            BALICK & BALICK, LLC                       ABRON         HOMER             TX      97-2359-C       BARON & BUDD, PC
MANNELL           RICHARD D     DE      N17C03231ASB            BALICK & BALICK, LLC                       ABSHIER       JERRY L           TX      00-08250-K      BARON & BUDD, PC
MARCANTONIO       THOMAS        DE      N16C04040ASB            BALICK & BALICK, LLC                       ABSHIRE       JOSEPH D          TX      00-04998-G      BARON & BUDD, PC
MCCOY             JULIAN E      DE      N14C09144ASB            BALICK & BALICK, LLC                       ACHAN         AARON             TX      D-0163909       BARON & BUDD, PC
MEISMER           LEON          DE      N15C08031ASB            BALICK & BALICK, LLC                       ACOSTA        ROGER D           LA      516869          BARON & BUDD, PC
MIDDLETON         DERRY L       DE      N14C05261ASB            BALICK & BALICK, LLC                       ADAMS         ALTON             LA      C500735         BARON & BUDD, PC
MOON              THURMAN       DE      N17C06173ASB            BALICK & BALICK, LLC                       ADAMS         BERKMEN L         LA      2005004047      BARON & BUDD, PC
MOONSHINE         ARTHUR        DE      N13C08063ASB            BALICK & BALICK, LLC                       ADAMS         CECIL G           LA      435237-B        BARON & BUDD, PC
MORAN             DONALD G      DE      N16C04175ASB            BALICK & BALICK, LLC                       ADAMS         GEORGE            TX      97-5783-C       BARON & BUDD, PC
MUELLER           RICHARD D     DE      N16C01165ASB            BALICK & BALICK, LLC                       ADAMS         JUNIOR D          TX      93-CI-15947     BARON & BUDD, PC
NELSON            HERSCHELL L   DE      N15C05155ASB            BALICK & BALICK, LLC                       ADAMS         LEROY             TX      030641462CV     BARON & BUDD, PC
NOSIL             JOSEPH        DE      N14C04232ASB            BALICK & BALICK, LLC                       ADAMS         WILLIAM P         TX      02-4205         BARON & BUDD, PC
O'CONNOR          GEORGE        DE      N10C04120ASB            BALICK & BALICK, LLC                       ADDINGTON     WILLIAM H         TX      98-04643-M      BARON & BUDD, PC
OAKLEY            JAMES D       DE      N17C09231ASB            BALICK & BALICK, LLC                       ADKINS        BILLY G           TX      46,097-A        BARON & BUDD, PC
OATES             ROBERT        DE      N12C08113ASB            BALICK & BALICK, LLC                       ADKINS        GERALD L          LA      C500735         BARON & BUDD, PC
PARNELL           CECIL L       DE      N16C01046ASB            BALICK & BALICK, LLC                       AGEE          JEROME Z          GA      2000CV31151     BARON & BUDD, PC
PARSONS           DAVID L       DE      N17C08022ASB            BALICK & BALICK, LLC                       AKERS         FLOYD             TX      2000-CI-07209   BARON & BUDD, PC
PARSONS           PHIL R        DE      N16C08015ASB            BALICK & BALICK, LLC                       ALACK         IGNATIUS J        LA      C566115         BARON & BUDD, PC
PECUNIA-CAJIGAS   JOSE          DE      N16C08016ASB            BALICK & BALICK, LLC                       ALANIZ        RICARDO ESTRING   TX      96-08447-G      BARON & BUDD, PC
PFEIFFER          FRANK H       DE      N15C01243ASB            BALICK & BALICK, LLC                       ALCALA        LUCIA D           TX      96-CI-04231     BARON & BUDD, PC
PIENO             JOHN A        DE      N16C10162ASB            BALICK & BALICK, LLC                       ALDAZ         LUIS H            TX      033371A         BARON & BUDD, PC
PLOTT             GARY          DE      N17C04200ASB            BALICK & BALICK, LLC                       ALDERMAN      WILLIAM S         TX      94CI-03282      BARON & BUDD, PC
RANDALL           JOSEPH L      DE      N16C09065ASB            BALICK & BALICK, LLC                       ALDRIDGE      JC                TX      352-148676-93   BARON & BUDD, PC
RAVAN             ROY           DE      N17C031616ASB           BALICK & BALICK, LLC                       ALESSI        WILLIAM J         NY      01/3283         BARON & BUDD, PC
REDFEARN          EVERETT       DE      N16C09057ASB_ADMIN_GP   BALICK & BALICK, LLC                       ALEXANDER     CURLIE L          TX      97-2405-B       BARON & BUDD, PC
RICHARDS          CRAIG C       DE      N16C04206ASB            BALICK & BALICK, LLC                       ALEXANDER     GEORGE B          TX      153-168218-97   BARON & BUDD, PC
RIDLING           CLARENCE E    DE      N17C01440ASB            BALICK & BALICK, LLC                       ALEXANDER     JAMES D           TX      153-168247-97   BARON & BUDD, PC
ROBBINS           HOWARD D      DE      N16C05220ASB            BALICK & BALICK, LLC                       ALEXANDER     JERRY A           TX      2001-CI-05715   BARON & BUDD, PC
ROBINSON          JACK B        DE      N17C06143ASB            BALICK & BALICK, LLC                       ALEXANDER     RICHARD G         TX      153-168219-97   BARON & BUDD, PC
ROM               RICHARD C     DE      N17C02130ASB            BALICK & BALICK, LLC                       ALFORD        KATE H            TX      45,420          BARON & BUDD, PC
ROSE              GARY L        DE      N15C12226ASB            BALICK & BALICK, LLC                       ALFORD        ROBERT L          TX      52547           BARON & BUDD, PC
ROWLAND           JANE          DE      N16C02186ASB            BALICK & BALICK, LLC                       ALLAYE CHAN   BEATRICE A        CA      CGC13276172     BARON & BUDD, PC
RYMAL             RANDY L       DE      N13C08036ASB            BALICK & BALICK, LLC                       ALLBRITTON    RONNIE E          TX      153-168228-97   BARON & BUDD, PC
SAYLOR            SAMUEL        DE      N16C08233ASB            BALICK & BALICK, LLC                       ALLBRITTON    RONNIE E          GA      E-67692         BARON & BUDD, PC
SCHIEVINK         ROBERT F      DE      N14C04164ASB            BALICK & BALICK, LLC                       ALLEMAN       CLEVELAND J       LA      C555620         BARON & BUDD, PC
SCHUETTE          HERBERT M     DE      N14C06081ASB            BALICK & BALICK, LLC                       ALLEN         ALBERT            TX      96-02959-C      BARON & BUDD, PC
SCHURMANN         HAROLD J      DE      N14C01154ASB            BALICK & BALICK, LLC                       ALLEN         ALVA D            TX      01-04391-L      BARON & BUDD, PC
SCOTT             KENNETH W     DE      N17C09140ASB            BALICK & BALICK, LLC                       ALLEN         GAINES JR.        TX      93-7418-H       BARON & BUDD, PC
SEWELL            JIMMY J       DE      N17C01125ASB            BALICK & BALICK, LLC                       ALLEN         GEORGE A          TX      45,107          BARON & BUDD, PC
SHOOK             TERRY E       DE      N16C01243ASB            BALICK & BALICK, LLC                       ALLEN         HENRY D           TX      153-167952-97   BARON & BUDD, PC
SIMPSON           ANTHONY C     DE      N17C04233ASB            BALICK & BALICK, LLC                       ALLEN         JACK C            TX      41,545          BARON & BUDD, PC
SIZENSKY          RAYMOND R     DE      N14C03040ASB            BALICK & BALICK, LLC                       ALLEN         JAMES             LA      2005003003      BARON & BUDD, PC
SMITH             DOYLE R       DE      N14C08122ASB            BALICK & BALICK, LLC                       ALLEN         MATTIE C          TX      95-12812-D      BARON & BUDD, PC
SMITH             JOEL G        DE      N16C11165ASB            BALICK & BALICK, LLC                       ALLEN         RICHARD L         TX      95-10530        BARON & BUDD, PC
SMITH             ROBERT N      DE      N17C03095ASB            BALICK & BALICK, LLC                       ALLEN         ROBERT J          TX      97-07467-H      BARON & BUDD, PC
SOLIDAY           LLOYD C       DE      N14C05017ASB            BALICK & BALICK, LLC                       ALLEN         ROOSEVELT         TX      97-02589        BARON & BUDD, PC
SPINDLER          MICHAEL A     DE      N16C03183ASB            BALICK & BALICK, LLC                       ALLEN         SAMUEL A          GA      00VS000479      BARON & BUDD, PC
STECHER           JAMES R       DE      N17C07129ASB            BALICK & BALICK, LLC                       ALLEN         WILLIAM F         TX      46,314          BARON & BUDD, PC
STIMSON           GARY W        DE      N17C05588ASB            BALICK & BALICK, LLC                       ALLEN         WILLIE            TX      6:91CV289       BARON & BUDD, PC
STROUD            FRANKLIN T    DE      N16C01087ASB            BALICK & BALICK, LLC                       ALLEN         WINFRED           TX      97 05359        BARON & BUDD, PC
SYLVIA            THOMAS        DE      N16C06143ASB            BALICK & BALICK, LLC                       ALMARAZ       RODOLFO           TX      01-020-54       BARON & BUDD, PC
TEMPLETON         GEORGE        DE      N15C04112ASB            BALICK & BALICK, LLC                       ALTHOUSE      EDGAR H           PA      061101727       BARON & BUDD, PC
THERIAULT         CARL          DE      N16C06128ASB            BALICK & BALICK, LLC                       ALVARADO      SALVADOR          TX      00-03362-J      BARON & BUDD, PC
TUCK              LAWRENCE      DE      N15C05161ASB            BALICK & BALICK, LLC                       ALVAREZ       RALPH W           NY      01/3303         BARON & BUDD, PC
TURNER            NORVIN        DE      N12C08253ASB            BALICK & BALICK, LLC                       AMATO         FRANK W           TX      B-152930        BARON & BUDD, PC
VANN              MICHAEL D     DE      N13C03077ASB            BALICK & BALICK, LLC                       AMEY          RICHARD           TX      00-07550-D      BARON & BUDD, PC
VAUGHN            WILLIAM H     DE      N14C11040ASB            BALICK & BALICK, LLC                       ANDERSEN      LOUIS C           TX      94 08819 C      BARON & BUDD, PC
VELASCO           ARLENE B      DE      N15C03098ASB            BALICK & BALICK, LLC                       ANDERSON      ALBERT            LA      49, 702 'B'     BARON & BUDD, PC
WALDREP           JIMMIE E      DE      N16C09225ASB            BALICK & BALICK, LLC                       ANDERSON      CHARLES W         TX      97-03654-F      BARON & BUDD, PC
WALKER            JERRY L       DE      N16C03153ASB            BALICK & BALICK, LLC                       ANDERSON      FREDDY L          TX      02-02480        BARON & BUDD, PC
WALKER            RICHARD R     DE      N13C12171ASB            BALICK & BALICK, LLC                       ANDERSON      GURDA             TX      01-8225         BARON & BUDD, PC
WALLACE           DONALD G      DE      N17C01377ASB            BALICK & BALICK, LLC                       ANDERSON      JOSEPH A          CA      BC347121        BARON & BUDD, PC
WATSON            JERRY         DE      N16C01205ASB            BALICK & BALICK, LLC                       ANDERSON      LEONARD A         TX      96-05653-G      BARON & BUDD, PC
WHEATON           CLARE         DE      N16C02233ASB            BALICK & BALICK, LLC                       ANDERSON      MARY G            TX      45,809-A        BARON & BUDD, PC
WHELAN            HARRY M       DE      N14C09236ASB            BALICK & BALICK, LLC                       ANDERSON      ROBERT            NY      01/3288         BARON & BUDD, PC
WHITE             JOHN K        DE      N17C07082ASB            BALICK & BALICK, LLC                       ANDERSON      ROBERT            TX      97-09275-D      BARON & BUDD, PC
WILLIAMS          TED S         DE      N16C09064ASB            BALICK & BALICK, LLC                       ANDERSON      THEOTIS           TX      45,421-A        BARON & BUDD, PC
WILSON            RAYMOND       DE      N13C11276ASB            BALICK & BALICK, LLC                       ANDERSON      VICTOR J          NY      107829/00       BARON & BUDD, PC
YATES             THOMAS B      DE      N16C06078ASB            BALICK & BALICK, LLC                       ANICH         MARK J            GA      99VS1582756     BARON & BUDD, PC

                                                                                                                                                                        Appendix A - 12
                                          Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                     Document Page 31 of 624
Claimant      Claimant          State                                                                Claimant      Claimant          State
Last Name     First Name        Filed   Docket Number    Primary Plaintiff Counsel                   Last Name     First Name        Filed   Docket Number     Primary Plaintiff Counsel
ANNIS         DONALD J          NY      01-3382          BARON & BUDD, PC                           BARROW         EARL J            LA      97,11194          BARON & BUDD, PC
ANNO          ROBERT            NY      2001/3649        BARON & BUDD, PC                           BARTON         FLOYD C           MO      962-00957         BARON & BUDD, PC
ANSELMAN      LOUIS G           TX      2001-421         BARON & BUDD, PC                           BARWICK        DENNIE H          TX      94CI-03282        BARON & BUDD, PC
ANTOINE       SYLVESTER         LA      2004003105       BARON & BUDD, PC                           BASSETT        JOHN K            NY      01-3364           BARON & BUDD, PC
ANTONS        JOHN F            TX      95-04-02145-C    BARON & BUDD, PC                           BATES          ELLIS C           TX      88-13423          BARON & BUDD, PC
ANTWINE       EDGAR R           TX      97-01469-D       BARON & BUDD, PC                           BATES          RICHARD E         LA      493417            BARON & BUDD, PC
ARCHER        ALMON G           TX      153-168237-97    BARON & BUDD, PC                           BATTAGLIA      JOE               LA      C627899           BARON & BUDD, PC
ARIONUS       JOHN JR.          TX      97-02766-I       BARON & BUDD, PC                           BATTEE         CLIO              TX      46,830-A          BARON & BUDD, PC
ARMIJO        FERNANDO Z.       TX      96-02163-B       BARON & BUDD, PC                           BATTERSON      HAROLD            NY      2001/3643         BARON & BUDD, PC
ARMOND        ERNEST J          LA      493417           BARON & BUDD, PC                           BAUMCHEN       HAROLD G          TX      95CI-12400        BARON & BUDD, PC
ARMSTRONG     BUDDY L           TX      153-167-884-97   BARON & BUDD, PC                           BAUMGARTNER    JERRY ALAN        TX      352-148547-93     BARON & BUDD, PC
ARMSTRONG     WAYNE L           TX      94-3655-F        BARON & BUDD, PC                           BAURNFIND      MAX               TX      1007833D          BARON & BUDD, PC
ARMSTRONG     WILLIS A          TX      93-11984         BARON & BUDD, PC                           BAXTER         WILLIE E          TX      41,295            BARON & BUDD, PC
ARNOLD        CASSIE L          LA      C528521          BARON & BUDD, PC                           BAYLESS        JOHN W            TX      97-07467-H        BARON & BUDD, PC
ARNSWORTH     EARL              TX      02-02429         BARON & BUDD, PC                           BAZAN          BENITO M          TX      00-02069-00-0-H   BARON & BUDD, PC
ARPS          WINFORD           TX      45,809-A         BARON & BUDD, PC                           BEAIRD         CARL E            TX      153-167883-97     BARON & BUDD, PC
ARTERBERRY    BONNIE R          TX      46,109-A         BARON & BUDD, PC                           BEALL          EARNEST L         TX      00-09517-K        BARON & BUDD, PC
ARTERBERRY    WALTER L          TX      0305229E         BARON & BUDD, PC                           BEAMISH        MICHAEL J         NY      107631/00         BARON & BUDD, PC
ASHBY         RUBERT N          TX      00-08013-M       BARON & BUDD, PC                           BEAMS          DOUGLAS E         TX      96-08166          BARON & BUDD, PC
ASHLEY        PAUL D            GA      E-65280          BARON & BUDD, PC                           BEAN           CHARLES H         TX      01-03988I         BARON & BUDD, PC
ASHTON        THOMAS M          TX      C-5312-99-F      BARON & BUDD, PC                           BEASLEY        LARRY MADDOX      TX      153-167-884-97    BARON & BUDD, PC
ASHWORTH      ODIS L            LA      2005001128       BARON & BUDD, PC                           BECHERER       CLARENCE          IL      95L475            BARON & BUDD, PC
ATCHLEY       CLEMON            NY      2002/1067        BARON & BUDD, PC                           BECK           BILLIE D          TX      153-168219-97     BARON & BUDD, PC
AUBREY        JAMES             TX      D151183          BARON & BUDD, PC                           BECK           DWIGHT LEON V O   TX      94-12357          BARON & BUDD, PC
AUCOIN        CLAUDE J          LA      2001-00482       BARON & BUDD, PC                           BECK           LAWRENCE R        TX      94-04813          BARON & BUDD, PC
AUCOIN        RAY E             TX      A152629          BARON & BUDD, PC                           BECK           RAMON D           TX      20032016B         BARON & BUDD, PC
AUGUST        CLARENCE          LA      2001-000639      BARON & BUDD, PC                           BECK           SHERMAN E         GA      2000CV31052       BARON & BUDD, PC
AUSTIN        ABITHA            GA      E-68318          BARON & BUDD, PC                           BECKA          BILLY W           TX      2008CI01640       BARON & BUDD, PC
AUSTIN        PETER M           TX      96-04942-C       BARON & BUDD, PC                           BECKHAM        JAMES C           GA      1999CV12159       BARON & BUDD, PC
AUTRY         WILLIAM L         TX      00-08594-C       BARON & BUDD, PC                           BEDDINGFIELD   RAYMOND N         TX      24525PS03         BARON & BUDD, PC
AUZENNE       WILFRED           LA      97-C-4794-D      BARON & BUDD, PC                           BEDIENT        DARYL M. V KEEN   TX      352-148923-93     BARON & BUDD, PC
AVERY         DONALD F          NY      107946/00        BARON & BUDD, PC                           BEDNORZ        CLARENCE F        TX      00-06579-B        BARON & BUDD, PC
AVERY         MICHAEL E         TX      153-168148-97    BARON & BUDD, PC                           BEDOLLA        JOE A             TX      0306634F          BARON & BUDD, PC
AYRES         NORMAN I          TX      00-04641-H       BARON & BUDD, PC                           BEECH          LON               TX      96-07326-C        BARON & BUDD, PC
BABCOCK       GERALD T          NY      01-3365          BARON & BUDD, PC                           BEESON         CHARLES R         TX      77660CV           BARON & BUDD, PC
BABCOCK       NORMAN R          NY      01/3306          BARON & BUDD, PC                           BELAIRE        MICHAEL R         TX      00-07362-B        BARON & BUDD, PC
BABIN         RAYMOND J         LA      200503035        BARON & BUDD, PC                           BELL           JAMES L           TX      9705414           BARON & BUDD, PC
BACA          EPIFANIO C        TX      2001-822         BARON & BUDD, PC                           BELL           JOSEPH            TX      A930893-C         BARON & BUDD, PC
BACH          JOHN J            TX      96-01705         BARON & BUDD, PC                           BELL           OLA M             TX      3522*JG98         BARON & BUDD, PC
BACKUS        DONALD            NY      2001/5158        BARON & BUDD, PC                           BELLARD        JOSEPH L          LA      2005004113        BARON & BUDD, PC
BADON         WADE J            TX      00-08844-L       BARON & BUDD, PC                           BELLINGER      CLARENCE RICHAR   TX      E153151           BARON & BUDD, PC
BAGGETT       CLAUDE H          TX      E151190          BARON & BUDD, PC                           BELLOW         AUSTIN            LA      20043248          BARON & BUDD, PC
BAGLEY        CARNELL           TX      46,097-A         BARON & BUDD, PC                           BENFIELD       JAMES CLINTON     TX      95-03233          BARON & BUDD, PC
BAGLEY        JOHNNY D          TX      41,600-A         BARON & BUDD, PC                           BENJAMIN       WILLIE D          LA      429610-A          BARON & BUDD, PC
BAILEY        DONALD W          TX      97-2381-A        BARON & BUDD, PC                           BENNETT        DOYLE             TX      45,104            BARON & BUDD, PC
BAILEY        JOHN C            TX      B153177          BARON & BUDD, PC                           BENNETT        DOYLE J           TX      46,296            BARON & BUDD, PC
BAILEY        LEE F             TX      DV98-01249       BARON & BUDD, PC                           BENNETT        STERLING          LA      452650            BARON & BUDD, PC
BAILEY        LEONARD L         TX      9312340          BARON & BUDD, PC                           BENTLEY        CHARLES V         NY      2001/5168         BARON & BUDD, PC
BAKER         AL W              TX      00CV0975         BARON & BUDD, PC                           BENTON         ROBERT E          TX      00-09934-L        BARON & BUDD, PC
BAKER         JOHNNY B          TX      94-CI-04374      BARON & BUDD, PC                           BERARD         JOHN              LA      C563717           BARON & BUDD, PC
BAKER         THERON L          LA      057748           BARON & BUDD, PC                           BERGER         EDWARD K          NY      01-3383           BARON & BUDD, PC
BAKER         WALLACE L         LA      C500735          BARON & BUDD, PC                           BERGERON       FRANCIS D         LA      2005001127        BARON & BUDD, PC
BAKER         WILLIE L          TX      A930893-C        BARON & BUDD, PC                           BERRY          BOBBY L           OH      CV04543323        BARON & BUDD, PC
BALDWIN       CALVIN J          LA      200506528        BARON & BUDD, PC                           BERRY          JERRY D           TX      153-167956-97     BARON & BUDD, PC
BALENO        JAMES H           NY      105927/00        BARON & BUDD, PC                           BERRY          MONTE E           TX      69893             BARON & BUDD, PC
BALFANTZ      STANLEY B         LA      493417           BARON & BUDD, PC                           BERRY          RAPHE M           GA      E-64852           BARON & BUDD, PC
BALLARD       SIDNEY E          LA      493417           BARON & BUDD, PC                           BERRY          ROBERT L          TX      00-04745-I        BARON & BUDD, PC
BALLESTEROS   AQUILINO          TX      20032208         BARON & BUDD, PC                           BERRY          WILL C            TX      153-168219-97     BARON & BUDD, PC
BALLOU        FLOYD MARSHALL    TX      97-07467-H       BARON & BUDD, PC                           BERRY          WILLARD           TX      153-168397-97     BARON & BUDD, PC
BANKS         CARY & JEWEL V    TX      93-2109-E        BARON & BUDD, PC                           BERTHELOT      ROBERT W          LA      493417            BARON & BUDD, PC
BANKS         CHRISTINE W       TX      035382           BARON & BUDD, PC                           BERTON         WAYNE A           TX      2001-3059         BARON & BUDD, PC
BANTHER       JEWELL S. V KEE   TX      93-CI-13099      BARON & BUDD, PC                           BETTIS         DARRIUS D         TX      A930893-C         BARON & BUDD, PC
BARBER        BENJAMIN F        TX      96-07542-C       BARON & BUDD, PC                           BIAS           HOUSTON           TX      E-0165198         BARON & BUDD, PC
BARE          CONLEY R          LA      057814           BARON & BUDD, PC                           BICE           ARCHIE H          TX      97 04971          BARON & BUDD, PC
BARFIELD      BENNIE LEE SR.    TX      96-08447-G       BARON & BUDD, PC                           BIELAWSKI      JOHN              NY      01-3366           BARON & BUDD, PC
BARKER        CHARLES E         LA      493417           BARON & BUDD, PC                           BIGGS          BRUCE C           TX      153-168279-97     BARON & BUDD, PC
BARKER        REUBEN H          LA      500,731          BARON & BUDD, PC                           BIGGS          CHARLIE B         TX      41,169            BARON & BUDD, PC
BARNES        BILLY J           TX      97 04971         BARON & BUDD, PC                           BIGGS          NARMOUR G         LA      0061408B          BARON & BUDD, PC
BARNES        JOHN C            TX      01-9032          BARON & BUDD, PC                           BINFORD        BILLY E           TX      01-03731K         BARON & BUDD, PC
BARNES        JOHNNIE M         GA      E-65536          BARON & BUDD, PC                           BISCOE         JOSEPH            TX      00-04127          BARON & BUDD, PC
BARNES        PAUL L            CA      BC321228         BARON & BUDD, PC                           BISHOP         THOMAS A          NY      121303/00         BARON & BUDD, PC
BARNETT       MELVIN L          TX      02-11026         BARON & BUDD, PC                           BITTNER        LOUIS W           GA      00VS002732D       BARON & BUDD, PC
BARNETT       ROY E             TX      036602           BARON & BUDD, PC                           BLACK          FREDDIE LEON      TX      93-7418-H         BARON & BUDD, PC
BARRAS        FRANCES E         TX      D0181204         BARON & BUDD, PC                           BLACK          GLENN F           NY      108896/01         BARON & BUDD, PC
BARRERA       ARTURO R          TX      97-5783-C        BARON & BUDD, PC                           BLACK          KENNETH C         TX      45,809-A          BARON & BUDD, PC
BARRETT       BILLY L           TX      96-08166         BARON & BUDD, PC                           BLACK          LENA B            TX      01-07914-C        BARON & BUDD, PC

                                                                                                                                                                   Appendix A - 13
                                          Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                     Document Page 32 of 624
Claimant      Claimant          State                                                                Claimant    Claimant          State
Last Name     First Name        Filed   Docket Number    Primary Plaintiff Counsel                   Last Name   First Name        Filed   Docket Number    Primary Plaintiff Counsel
BLACK         ROBERT            NY      109874/01        BARON & BUDD, PC                           BRINKMAN     CHARLES H         TX      352-149500-93    BARON & BUDD, PC
BLACK         ROBERT A          TX      E152627          BARON & BUDD, PC                           BRISCOE      SHELERY J         LA      493417           BARON & BUDD, PC
BLACK         WILLIE H          GA      E65208           BARON & BUDD, PC                           BROCK        ELZIE             TX      01-05322-G       BARON & BUDD, PC
BLACKARD      MIDDLETON E       GA      E-62371          BARON & BUDD, PC                           BROCK        GLENN A           TX      00-05664-B       BARON & BUDD, PC
BLACKBURN     JAMES E           TX      02-00587-G       BARON & BUDD, PC                           BROCK        PERRY L. JR.      TX      93-CI-17450      BARON & BUDD, PC
BLACKMON      COY               TX      94-10109         BARON & BUDD, PC                           BRONSON      RICHARD           NY      01/3289          BARON & BUDD, PC
BLACKMON      HENRY             GA      E-62371          BARON & BUDD, PC                           BROOKS       HARRISON E        TX      97 05357         BARON & BUDD, PC
BLACKWELL     FRANKLIN D        TX      D153133          BARON & BUDD, PC                           BROOKS       WENDELL F         NY      104710/99        BARON & BUDD, PC
BLAKENEY      JAMES             TX      6:91CV289        BARON & BUDD, PC                           BROOKS       WILLIE B          TX      45,524-A         BARON & BUDD, PC
BLALOCK       GERALD J          TX      0305240          BARON & BUDD, PC                           BROUGHTON    JOSEPH L          TX      B-152849         BARON & BUDD, PC
BLANCHARD     CHARLES           NY      110999/00        BARON & BUDD, PC                           BROUSSARD    DOMINIC           TX      00-04888-G       BARON & BUDD, PC
BLAND         DALLAS C          OH      CV05566801       BARON & BUDD, PC                           BROWN        ANDY              TX      00-09210-C       BARON & BUDD, PC
BLANKENSHIP   FRANCIS OLOF      TX      94-08943         BARON & BUDD, PC                           BROWN        ARCHIE L          LA      460345           BARON & BUDD, PC
BLANKEY       CARROLL           TX      A930893-C        BARON & BUDD, PC                           BROWN        BRYCE C           TX      153-167-884-97   BARON & BUDD, PC
BLANSCET      ROY G             TX      01-000486-G      BARON & BUDD, PC                           BROWN        CLAY              NY      01/3298          BARON & BUDD, PC
BLEEKER       WILLIAM VERNON    TX      94-08321         BARON & BUDD, PC                           BROWN        DON M             TX      9705414          BARON & BUDD, PC
BLEVINS       FRED P            OH      99-393824-CV     BARON & BUDD, PC                           BROWN        DONALD L          TX      96-11266-M       BARON & BUDD, PC
BLISS         THEODORE          NY      01-3378          BARON & BUDD, PC                           BROWN        EARL E            TX      95-03-01258-B    BARON & BUDD, PC
BLOTNICK      FRANK H           OH      CV05569050       BARON & BUDD, PC                           BROWN        EARL W            GA      99VS000368D      BARON & BUDD, PC
BLUE          WILLIE E          LA      493417           BARON & BUDD, PC                           BROWN        EDWARD E          TX      153-167880-97    BARON & BUDD, PC
BOATWRIGHT    KENNETH R         TX      153-168218-97    BARON & BUDD, PC                           BROWN        ERNEST B          TX      01-04663-H       BARON & BUDD, PC
BOBB          HAROLD            TX      00-05664-B       BARON & BUDD, PC                           BROWN        ESSEX J           TX      01-07015-M       BARON & BUDD, PC
BODIFORD      JAMES WILLIAM     TX      B-0151305        BARON & BUDD, PC                           BROWN        FRANK W           GA      2001CV37188      BARON & BUDD, PC
BOGER         CLARENCE          TX      99-06060-J       BARON & BUDD, PC                           BROWN        HAROLD W          TX      29179            BARON & BUDD, PC
BOLEN         ELMER A           NY      2001/5167        BARON & BUDD, PC                           BROWN        HENRY S           TX      DV99-864         BARON & BUDD, PC
BOLLMEIER     GUNTHER H         TX      UNKNOWN          BARON & BUDD, PC                           BROWN        JAMES F           TX      153-168238-97    BARON & BUDD, PC
BOND          JAMES K           TX      01-07914-C       BARON & BUDD, PC                           BROWN        JOHN B            NY      01/3296          BARON & BUDD, PC
BOND          MARVIN E          TX      A930893-C        BARON & BUDD, PC                           BROWN        JOHNIE            TX      0305233          BARON & BUDD, PC
BONDS         JAMES             TX      95-4305-A        BARON & BUDD, PC                           BROWN        LAWRENCE C        NY      105409/99        BARON & BUDD, PC
BOOKER        ODIS N            TX      00-07401-K       BARON & BUDD, PC                           BROWN        LLOYD             TX      97 05416         BARON & BUDD, PC
BOOKER        WILLIE B          LA      444670           BARON & BUDD, PC                           BROWN        ROY L             GA      E-64852          BARON & BUDD, PC
BOON          THYS              TX      95-10995         BARON & BUDD, PC                           BROWN        WILLIAM           NY      127150/93        BARON & BUDD, PC
BOONE         EUGENE M          TX      153-167880-97    BARON & BUDD, PC                           BROWNING     WILLIAM D         LA      C618845          BARON & BUDD, PC
BOONE         WILLIAM C         GA      2000CV31240      BARON & BUDD, PC                           BRUCE        BOBBY CHARLES     TX      D-0151205        BARON & BUDD, PC
BOOTHE        EMMETT O          TX      153-167952-97    BARON & BUDD, PC                           BRUCE        JACK A            TX      01-04605-G       BARON & BUDD, PC
BORKOWSKI     STANLEY           NY      2002/1080        BARON & BUDD, PC                           BRUNET       RICHARD           NY      107634/00        BARON & BUDD, PC
BORNER        EDWARD L          TX      95-13082         BARON & BUDD, PC                           BRUORTON     JOSIAH            TX      94-05177-K       BARON & BUDD, PC
BOSTON        JOHN H            TX      153-167898-97    BARON & BUDD, PC                           BRYAN        CHARLES A         TX      95-9589          BARON & BUDD, PC
BOUDREAUX     MARCUS A          LA      500,731          BARON & BUDD, PC                           BRYANT       DONALD R          LA      516380C          BARON & BUDD, PC
BOUDREAUX     ROBERT J          LA      485809           BARON & BUDD, PC                           BRYANT       EDGAR R           TX      95-03233         BARON & BUDD, PC
BOUDREAUX     SANDERS           TX      153-177817-99    BARON & BUDD, PC                           BRYANT       ELMER REVIS SR.   TX      153-167883-97    BARON & BUDD, PC
BOULEY        LORMAN J          LA      20052970         BARON & BUDD, PC                           BRYANT       LOYD              TX      249-159-97       BARON & BUDD, PC
BOUTTE        IVAN J            LA      20043248         BARON & BUDD, PC                           BRYANT       SOLOMON L         TX      D-0151205        BARON & BUDD, PC
BOWDEN        BOBBY C           LA      428886-C         BARON & BUDD, PC                           BRYANT       WILSON            TX      A163978          BARON & BUDD, PC
BOWERS        WILLIAM R         TX      97 05359         BARON & BUDD, PC                           BRYSON       CLYDE R.          TX      97 05359         BARON & BUDD, PC
BOWLES        EARL              TX      95CI-12400       BARON & BUDD, PC                           BUCHANAN     CARL M            TX      95-07590         BARON & BUDD, PC
BOX           PETER E           TX      153-167898-97    BARON & BUDD, PC                           BUCHANAN     HARRY L           TX      00-08897-M       BARON & BUDD, PC
BOX           RONALD PERCIVAL   TX      153-167883-97    BARON & BUDD, PC                           BUCHANAN     JOHN A            PA      111002727        BARON & BUDD, PC
BOYD          JOSEPH D          TX      153-167883-97    BARON & BUDD, PC                           BUCHANAN     WILLIAM GLEN      TX      97 05416         BARON & BUDD, PC
BOYD          LISH              TX      153-168381-97    BARON & BUDD, PC                           BUCK         ROBERT H          TX      01-01698-K       BARON & BUDD, PC
BOYD          LISH              GA      E-67692          BARON & BUDD, PC                           BUCKLEY      NANCY L           OH      CV04531677       BARON & BUDD, PC
BOYINGTON     SHERMAN VICTOR    TX      153-168381-97    BARON & BUDD, PC                           BUCKNER      JW                TX      0305240          BARON & BUDD, PC
BOYKIN        KENNETH R         TX      9609443-L        BARON & BUDD, PC                           BUENAFLOR    BERNARDO PUGAY    TX      D152429          BARON & BUDD, PC
BOYLES        ROBERT E          GA      2000CV31557      BARON & BUDD, PC                           BUENO        CASIANO           TX      97-2382C         BARON & BUDD, PC
BRADFORD      JOE B.            TX      153-167-884-97   BARON & BUDD, PC                           BULLER       LAWRENCE          LA      2004006138       BARON & BUDD, PC
BRADFORD      JULIUS SR.        TX      94-12745-D       BARON & BUDD, PC                           BULLOCH      THOMAS C          GA      2002AB00138C     BARON & BUDD, PC
BRADFORD      OSCAR G           TX      153-168380-97    BARON & BUDD, PC                           BUMP         CHARLES R         TX      02-2239          BARON & BUDD, PC
BRADFORD      OSCAR G           GA      2000CV21162      BARON & BUDD, PC                           BUNGANICH    GEORGE            TX      98-7312-D        BARON & BUDD, PC
BRADY         HOLLY             LA      500,731          BARON & BUDD, PC                           BURCH        CHARLES LLOYD     TX      93-CI-16397      BARON & BUDD, PC
BRADY         JOSEPH J          LA      C628889          BARON & BUDD, PC                           BURCHAM      WILLIAM J         TX      153-168279-97    BARON & BUDD, PC
BRADY         MILTON G          LA      493417           BARON & BUDD, PC                           BURCHETT     FRANKLIN D        TX      96-044467-J      BARON & BUDD, PC
BRANCH        GARLAND W         LA      429662-C         BARON & BUDD, PC                           BURFORD      CURTIS A          TX      00-07401-K       BARON & BUDD, PC
BRANDENBURG   WOODROW           OH      CV96 03 0529     BARON & BUDD, PC                           BURGAN       JAMES R           TX      96-044467-J      BARON & BUDD, PC
BRANTLEY      CHARLES W         TX      153-167-884-97   BARON & BUDD, PC                           BURGE        ROBERT E          TX      97-238313        BARON & BUDD, PC
BRASHIER      HAROLD J          LA      488,295          BARON & BUDD, PC                           BURGE        ROBERT E          TX      DV98-00511-K     BARON & BUDD, PC
BRAUN         FOREST ALLEN      TX      A-152700         BARON & BUDD, PC                           BURGESS      JOHN P            TX      94-CI-11758      BARON & BUDD, PC
BRAUN         REINHOLD H        TX      2001-1034        BARON & BUDD, PC                           BURGETT      JOHNNY W          TX      153-168186-97    BARON & BUDD, PC
BREAUX        PAUL E            LA      983089           BARON & BUDD, PC                           BURGIN       DONALD            NY      2002/1193        BARON & BUDD, PC
BREEDLOVE     TOMMY G           TX      A930893-C        BARON & BUDD, PC                           BURGOYNE     WILLIAM D         NY      108938/01        BARON & BUDD, PC
BRELAND       SILAS             LA      500,731          BARON & BUDD, PC                           BURKETT      EARNEST           TX      96-06103-K       BARON & BUDD, PC
BRETHERICK    BILLY D           TX      153-167952-97    BARON & BUDD, PC                           BURKETT      MARLIN R          TX      B-152930         BARON & BUDD, PC
BREWSTER      JERRY L           TX      A152019          BARON & BUDD, PC                           BURKHART     DONALD L          OH      CV06599652       BARON & BUDD, PC
BRIDGES       COY CORBETT       TX      D-152975         BARON & BUDD, PC                           BURLEY       ETHEL             TX      035382           BARON & BUDD, PC
BRIGGS        HENRY GLEN        TX      153-167898-97    BARON & BUDD, PC                           BURMASTER    RAYMOND J         LA      201410653        BARON & BUDD, PC
BRIGNAC       RODNEY P          LA      00000063481      BARON & BUDD, PC                           BURNETTE     ELDRIDGE S. V O   TX      94-12357         BARON & BUDD, PC
BRINEGAR      FRANK W           LA      C566579          BARON & BUDD, PC                           BURNS        GLENN D           LA      0060997D         BARON & BUDD, PC

                                                                                                                                                                Appendix A - 14
                                          Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                       Desc Main
                                                                                    Document Page 33 of 624
Claimant      Claimant          State                                                               Claimant         Claimant          State
Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name        First Name        Filed   Docket Number    Primary Plaintiff Counsel
BURNS         PALMER A          TX      94-04701        BARON & BUDD, PC                           CASTLEBERRY       HORACE J          TX      DV99-09597-I     BARON & BUDD, PC
BURRIDGE      FRANCIS J         NY      2001/5166       BARON & BUDD, PC                           CATES             DOY WALLACE       TX      94-02098-B       BARON & BUDD, PC
BURTON        LLOYD L           TX      94-08321        BARON & BUDD, PC                           CATHER            ERNEST M          LA      2005002524       BARON & BUDD, PC
BUSBY         BILLY A           TX      98-01148-L      BARON & BUDD, PC                           CATO              CHARLES W         TX      00-08140-L       BARON & BUDD, PC
BUSBY         CHARLES E         TX      153-168218-97   BARON & BUDD, PC                           CAUDLE            HOLLIS B          TX      153-168238-97    BARON & BUDD, PC
BUSH          DORAN N           TX      0305229E        BARON & BUDD, PC                           CAYLOR            EARL              TX      97 05356         BARON & BUDD, PC
BUSH          LEWIS C           TX      00-08594-C      BARON & BUDD, PC                           CAZIER            GEORGE E          TX      00-07932-L       BARON & BUDD, PC
BUTLER        ARTHUR R          TX      B152496         BARON & BUDD, PC                           CERKLEWICH        RALPH J           NY      2001/5157        BARON & BUDD, PC
BUTLER        COMER E           TX      95-08-4070-D    BARON & BUDD, PC                           CHACHERE          JOSEPH R          TX      01-09981-J       BARON & BUDD, PC
BUTLER        EDISON D          TX      01-07914-C      BARON & BUDD, PC                           CHADWICK          DONALD            GA      99VS155413       BARON & BUDD, PC
BUTLER        JOHN E            TX      153-167956-97   BARON & BUDD, PC                           CHAMBERS          CHARLES W         TX      94-03942         BARON & BUDD, PC
BUTTERMORE    ELMER EARL        OH      325423          BARON & BUDD, PC                           CHAMBERS          RICHARD E         TX      0304758J         BARON & BUDD, PC
BYLOW         EDWARD OWEN       TX      E153151         BARON & BUDD, PC                           CHAMBLISS         SIDNEY            TX      93-CI-15947      BARON & BUDD, PC
BYRD          GRADY C           TX      97-03654-F      BARON & BUDD, PC                           CHANCELLOR        JAMES E           TX      00-07912-L       BARON & BUDD, PC
BYRD          RUDOLPH           TX      A152934         BARON & BUDD, PC                           CHANDLER          FRED W            TX      01-03731K        BARON & BUDD, PC
BYROM         JH                TX      B152663         BARON & BUDD, PC                           CHANEY            ARTHUR            TX      03-02180-K       BARON & BUDD, PC
CADENA        BLAS G            TX      98-1979         BARON & BUDD, PC                           CHANEY            HENRY C           TX      A167327          BARON & BUDD, PC
CAGLE         JAMES T           TX      97-01000-K      BARON & BUDD, PC                           CHANEY            JAMES CECIL & M   TX      94-4933-A        BARON & BUDD, PC
CAGLE         LEONARD H         TX      DV98-01249      BARON & BUDD, PC                           CHANEY            KENNETH R         TX      97 05356         BARON & BUDD, PC
CAIN          AUBRY F           TX      00-07932-L      BARON & BUDD, PC                           CHAPIN            DONALD            NY      107804/00        BARON & BUDD, PC
CAIN          WALLACE FORREST   TX      94-2689-I       BARON & BUDD, PC                           CHAPOTON          LAWRENCE F        LA      98-8841          BARON & BUDD, PC
CALANDRA      DENNIS J          NY      2002/1079       BARON & BUDD, PC                           CHARLES           VANCE J           LA      2005001275       BARON & BUDD, PC
CALARDO       FRANK A           NY      109386/01       BARON & BUDD, PC                           CHASTAIN          EDWARD A          TX      97-05358         BARON & BUDD, PC
CALDWELL      DANIEL H          TX      97-05358        BARON & BUDD, PC                           CHATHAM           LLOYD E           TX      02-03660         BARON & BUDD, PC
CALDWELL      EDDIE             TX      46,109-A        BARON & BUDD, PC                           CHATMAN           NE                TX      98-04759-L       BARON & BUDD, PC
CALHOUN       JOHNNIE           GA      1999CV12154     BARON & BUDD, PC                           CHAVEZ            RAMIRO J          TX      2001-2696        BARON & BUDD, PC
CALHOUN       ROBERT A          GA      E-65334         BARON & BUDD, PC                           CHAVOUSTIE        JAMES M           NY      2001-5569        BARON & BUDD, PC
CALICCHIA     FRANK A           NY      2001/3959       BARON & BUDD, PC                           CHENEY            GEORGE W          GA      2000CV29743      BARON & BUDD, PC
CALLENDER     MARION J          TX      D152555         BARON & BUDD, PC                           CHENEY            LLOYD G           LA      500,731          BARON & BUDD, PC
CALLOWAY      CHARLES E         LA      C-98-327        BARON & BUDD, PC                           CHERAMIE          CLAUDE            LA      200512577        BARON & BUDD, PC
CALVERT       JACKIE K          LA      429662-C        BARON & BUDD, PC                           CHEW              BEVERLY G         TX      01-07025-L       BARON & BUDD, PC
CAMPBELL      CHARLES E         TX      153-167956-97   BARON & BUDD, PC                           CHILDERS          ROBERT J          TX      98-09216-I       BARON & BUDD, PC
CANGEMI       JOHN R            NY      110042/00       BARON & BUDD, PC                           CHIRO             HENRY J           LA      81341            BARON & BUDD, PC
CANNINO       RUSSELL J         LA      98-08828        BARON & BUDD, PC                           CHMIEL            VIRGINIA A        GA      2001CV36563      BARON & BUDD, PC
CANNON        JAMES             TX      95-13518        BARON & BUDD, PC                           CHOICE            HENRY E           TX      46,097-A         BARON & BUDD, PC
CANNON        WILLIAM L         TX      95-12879        BARON & BUDD, PC                           CHOICE            ROSIE M           TX      41,285           BARON & BUDD, PC
CAPPEL        STERLING WILLIA   TX      94-12357        BARON & BUDD, PC                           CHOICE-WASHINGT   JOYCE L           TX      41,167           BARON & BUDD, PC
CARAWAY       CHARLES H         MS      S89-0486(A)     BARON & BUDD, PC                           CHRISTIAN         RANDLE W          TX      45,107           BARON & BUDD, PC
CAREY         EVEN V OWENS-CO   TX      94-07-3659-B    BARON & BUDD, PC                           CHRISTOPHER       JOSEPH K          LA      493417           BARON & BUDD, PC
CARILLO       JUAN C            TX      00-08476-A      BARON & BUDD, PC                           CHRYSLER          ALLAN D           NY      2001/3641        BARON & BUDD, PC
CARL          VIRGINIA M        GA      E-65280         BARON & BUDD, PC                           CIARAMELLO        MINNIE G          TX      95-13338         BARON & BUDD, PC
CARLINO       SAMUEL S          LA      443171          BARON & BUDD, PC                           CIOTTI            LOUIS A           NY      01-3377          BARON & BUDD, PC
CARLISLE      JESSIE E          LA      24,804          BARON & BUDD, PC                           CIPOLLINI         WILLIAM A         TX      96-01690-J       BARON & BUDD, PC
CARMICHAEL    CLAYTON           TX      B-0151212       BARON & BUDD, PC                           CLARK             ANTHONY           LA      493417           BARON & BUDD, PC
CARMICHAEL    JACKIE C          TX      153-168279-97   BARON & BUDD, PC                           CLARK             BILLY R           TX      00-08192-A       BARON & BUDD, PC
CARO          OLIVIA C          TX      97-1917         BARON & BUDD, PC                           CLARK             BOYD              LA      2005001272       BARON & BUDD, PC
CARPENTER     JE                TX      97-05358        BARON & BUDD, PC                           CLARK             EVERETT R         TX      00-08154-A       BARON & BUDD, PC
CARPENTER     OTIS R            TX      41,167          BARON & BUDD, PC                           CLARK             HAROLD F          NY      107628/00        BARON & BUDD, PC
CARPER        OMER C            TX      DV98-04901      BARON & BUDD, PC                           CLAWSON           LEONARD W         TX      00-05664-B       BARON & BUDD, PC
CARR          GERALD J          NY      105925/00       BARON & BUDD, PC                           CLAY              DAUNE R           TX      46,108           BARON & BUDD, PC
CARROLL       ARTHUR E          LA      C516013         BARON & BUDD, PC                           CLAY              JAMES E           TX      01-8225          BARON & BUDD, PC
CARROLL       HOWARD G          TX      90-4646         BARON & BUDD, PC                           CLEMENT           CHARLES B         LA      2004002893       BARON & BUDD, PC
CARROLL       MILTON            TX      01-01406-H      BARON & BUDD, PC                           CLEMMONS          WILLIAM           NY      2002/1077        BARON & BUDD, PC
CARROLL       WAYNE L           TX      153-167897-97   BARON & BUDD, PC                           CLEVELAND         ROLLIE E          TX      153-168228-97    BARON & BUDD, PC
CARSON        FLORETTA P        TX      A930893-C       BARON & BUDD, PC                           CLINE             ALAN B            LA      C500735          BARON & BUDD, PC
CARTE         PAUL C            LA      500536          BARON & BUDD, PC                           CLOSINSKI         GERALD D          NY      01-3368          BARON & BUDD, PC
CARTER        ALFRED            LA      2004006359      BARON & BUDD, PC                           COATS             SIM               GA      E-65092          BARON & BUDD, PC
CARTER        ALVIN T.          TX      97 05355        BARON & BUDD, PC                           COBB              DUDLEY R          LA      429,664-A        BARON & BUDD, PC
CARTER        BOBBY C           TX      95CI-12006      BARON & BUDD, PC                           COBB              JOHN A            TX      153-168247-97    BARON & BUDD, PC
CARTER        DANIEL            NY      107801/00       BARON & BUDD, PC                           COCHRAN           ALLEN D           TX      00-0946          BARON & BUDD, PC
CARTER        JAMES             LA      1026,664        BARON & BUDD, PC                           COCHRAN           PAUL C            TX      3:97-CV-1172-D   BARON & BUDD, PC
CARTER        MOSES             TX      2001-1369       BARON & BUDD, PC                           COCO              THOMAS            NY      110044/00        BARON & BUDD, PC
CARTER        MURRAY            TX      153-168397-97   BARON & BUDD, PC                           COKER             BILLY D           LA      429,438-B        BARON & BUDD, PC
CARTER        RICHARD C         TX      96-07874-B      BARON & BUDD, PC                           COKER             WILLIAM E         TX      95-13082         BARON & BUDD, PC
CARTWRIGHT    JAMES E           TX      94CI-02636      BARON & BUDD, PC                           COLE              DORIS P           TX      95CI-12398       BARON & BUDD, PC
CASANOVA      CHARLES C         LA      C500735         BARON & BUDD, PC                           COLE              JAMES W           TX      94-04161-F       BARON & BUDD, PC
CASCIO        VINCENT M         TX      95-01316-C      BARON & BUDD, PC                           COLE              JOHN K            TX      95CI-12398       BARON & BUDD, PC
CASKINETTE    ANTHONY J         NY      108203/00       BARON & BUDD, PC                           COLEMAN           L'VASIA E         TX      0305367D         BARON & BUDD, PC
CASSEL        WILLIAM T         TX      153-168218-97   BARON & BUDD, PC                           COLEMAN           L'VASIA E         TX      035365           BARON & BUDD, PC
CASTAGNETTA   HENRY J           LA      C600471         BARON & BUDD, PC                           COLEMAN           MACK              TX      97-03654-F       BARON & BUDD, PC
CASTALDO      LOUIS A           NY      2001/5165       BARON & BUDD, PC                           COLEMAN           RUBY S            TX      96-02579-H       BARON & BUDD, PC
CASTEEL       EMMA G            TX      035375          BARON & BUDD, PC                           COLLIER           JD                TX      153-168293-97    BARON & BUDD, PC
CASTEEL       ROBERT LARRY      TX      97 05418        BARON & BUDD, PC                           COLSTON           ROBERT L          TX      01-00363-K       BARON & BUDD, PC
CASTILLE      CLAUDE J          LA      C-680-98        BARON & BUDD, PC                           COLVIN            BOBBY W           TX      153-167-884-97   BARON & BUDD, PC
CASTILLO      CLEMENTE          TX      96-CI-04231     BARON & BUDD, PC                           COMEAUX           DONALD J          LA      2001-000480      BARON & BUDD, PC
CASTILLO      JOSE V            TX      00-03032-B      BARON & BUDD, PC                           COMER             BOB G             GA      2001CV32864      BARON & BUDD, PC

                                                                                                                                                                    Appendix A - 15
                                         Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                   Document Page 34 of 624
Claimant     Claimant          State                                                               Claimant    Claimant          State
Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name   First Name        Filed   Docket Number   Primary Plaintiff Counsel
COMPTON      FREDDIE W         LA      493417          BARON & BUDD, PC                           CURTIS       WAYNE A           TX      97 05359        BARON & BUDD, PC
COMPTON      JIMMY C           LA      C607319         BARON & BUDD, PC                           CUTLER       HUBERT M          TX      94-10109        BARON & BUDD, PC
CONARTON     REGINALD D        TX      0306714F        BARON & BUDD, PC                           CYRES        JETHER L          LA      2001-5051       BARON & BUDD, PC
CONARTON     REGINALD D        GA      2003AB00210C    BARON & BUDD, PC                           DAGENAIS     RAYMOND J         NY      109669/01       BARON & BUDD, PC
CONIGLIO     ANTHONY           NY      103221/01       BARON & BUDD, PC                           DAILEY       MOSES             GA      E-68320         BARON & BUDD, PC
CONKLIN      FREDERICK         NY      123550/00       BARON & BUDD, PC                           DAILY        WALLACE W         TX      97-03660-F      BARON & BUDD, PC
CONLEY       ELNATHAN          TX      E152424         BARON & BUDD, PC                           DALL         DOROTHY P         GA      2002AB00071C    BARON & BUDD, PC
CONN         CHARLES P         TX      00-08651-K      BARON & BUDD, PC                           DANIELS      EDWARD C          TX      00-0946         BARON & BUDD, PC
CONNELLY     MORRIS B          LA      98-09060        BARON & BUDD, PC                           DANIELS      JOEL              TX      0309408         BARON & BUDD, PC
CONRAD       JOSEPH            TX      1012703E        BARON & BUDD, PC                           DANIELS      JOHN              TX      95-00143        BARON & BUDD, PC
CONTRERAS    JESUS J           TX      02-5275         BARON & BUDD, PC                           DANLE        HERSCHEL LANDO    TX      153-167897-97   BARON & BUDD, PC
CONWAY       HERMAN            TX      00-07925-F      BARON & BUDD, PC                           DANNELS      HERBERT           TX      00-07712-E      BARON & BUDD, PC
COOK         CRAIG C           TX      CC-99-09810-E   BARON & BUDD, PC                           DARBONNE     JAMES D           LA      2005003972      BARON & BUDD, PC
COOK         GARY L            NY      107620/00       BARON & BUDD, PC                           DARDAR       ROLAND B.         LA      102335          BARON & BUDD, PC
COOK         JAMES             OH      508543          BARON & BUDD, PC                           DARK         JIMMY M           TX      01-07914-C      BARON & BUDD, PC
COOK         ROBERT L          LA      C582939         BARON & BUDD, PC                           DARLING      DWAINE P          NY      107788/00       BARON & BUDD, PC
COOKS        LEANDREW          TX      02-03660        BARON & BUDD, PC                           DARNELL      RALPH W           TX      047303G         BARON & BUDD, PC
COON         GEORGE W          TX      A167073         BARON & BUDD, PC                           DARNELL      RALPH W           LA      2004007171      BARON & BUDD, PC
COOPER       ELIGHT            TX      B151804         BARON & BUDD, PC                           DASHNAU      JOSEPH A          NY      2001/5173       BARON & BUDD, PC
COOPER       JAMES H           TX      96-09444-J      BARON & BUDD, PC                           DASSLER      LON C             TX      E152141         BARON & BUDD, PC
COOPER       JAMES H           TX      E-0151571       BARON & BUDD, PC                           DAVENPORT    JOHN P            TX      153-168186-97   BARON & BUDD, PC
COOPER       JAMES N           TX      9705414         BARON & BUDD, PC                           DAVIAU       ARTHUR            NY      2002/1057       BARON & BUDD, PC
COOPER       NATHAN CLARK SR   TX      94-10-05900-D   BARON & BUDD, PC                           DAVIDSON     EDITH M           TX      E151663         BARON & BUDD, PC
COPELAND     DALTON M          TX      153-168237-97   BARON & BUDD, PC                           DAVIS        ANTHONY L         TX      01-8225         BARON & BUDD, PC
COPELAND     DAVID             TX      95-10497        BARON & BUDD, PC                           DAVIS        CECIL W           TX      0305218L        BARON & BUDD, PC
COPELAND     JAMES E           TX      153-167897-97   BARON & BUDD, PC                           DAVIS        DANIEL FREDRICK   TX      97 05353        BARON & BUDD, PC
COPENHAVER   FRANKLIN R        OH      CV05563427      BARON & BUDD, PC                           DAVIS        DELBERT V ARMST   TX      91-07718-E      BARON & BUDD, PC
COPENHAVER   JW                TX      94-CI-11758     BARON & BUDD, PC                           DAVIS        FRANK G           TX      96-06294        BARON & BUDD, PC
COPPINGER    AUSTIN L.         TX      97 05356        BARON & BUDD, PC                           DAVIS        FRANKIE G         TX      96-3062         BARON & BUDD, PC
CORBETT      MICHAEL           NY      2001-5754       BARON & BUDD, PC                           DAVIS        FREEMAN           TX      153-167881-97   BARON & BUDD, PC
CORDIVA      ROLANDO B. V FI   TX      94-000687       BARON & BUDD, PC                           DAVIS        JAMES F           TX      B152622         BARON & BUDD, PC
CORNETT      TROY L            TX      02-04229        BARON & BUDD, PC                           DAVIS        JOHN H            TX      035375          BARON & BUDD, PC
CORONA       VINCENT J         TX      00CV1036        BARON & BUDD, PC                           DAVIS        JUNIOR C.         TX      93-7418-H       BARON & BUDD, PC
CORT         GEORGE            TX      01-00786-C      BARON & BUDD, PC                           DAVIS        LARRY E           GA      99VS0158551F    BARON & BUDD, PC
COSTELLO     RONALD J          NY      01/3285         BARON & BUDD, PC                           DAVIS        LELAND            NY      2001-5568       BARON & BUDD, PC
COTHERN      BILLY C           LA      462,054         BARON & BUDD, PC                           DAVIS        LONZO             TX      01-4065         BARON & BUDD, PC
COTHREN      LARRY O           LA      512897          BARON & BUDD, PC                           DAVIS        OLAN              LA      57371           BARON & BUDD, PC
COTTON       FLOYD             TX      00-09151-I      BARON & BUDD, PC                           DAVIS        OSCAR             LA      C 444890        BARON & BUDD, PC
COTTON       WILLIE R          TX      41,218-A        BARON & BUDD, PC                           DAVIS        PHIL              TX      01-00258-C      BARON & BUDD, PC
COUNCE       BILLY J           TX      153-167881-97   BARON & BUDD, PC                           DAVIS        RICHARD           TX      A152874         BARON & BUDD, PC
COUNCE       CARL R            TX      153-168186-97   BARON & BUDD, PC                           DAVIS        ROBERT            LA      429610-A        BARON & BUDD, PC
COUPEL       DAVIS A           LA      C500735         BARON & BUDD, PC                           DAVIS        ROBERT E          TX      46,109-A        BARON & BUDD, PC
COURVILLE    WILLIE D          LA      C500735         BARON & BUDD, PC                           DAVIS        ROBERT G          TX      153-167897-97   BARON & BUDD, PC
COUVILLION   WAYNE J           LA      98-9086         BARON & BUDD, PC                           DAVIS        TONY L            TX      E-0163882       BARON & BUDD, PC
COWARD       ARTHUR R          NY      01-3369         BARON & BUDD, PC                           DAVIS        ULES C            GA      E-65731         BARON & BUDD, PC
COX          ANTHONY W         TX      153-168247-97   BARON & BUDD, PC                           DAVIS        WILLIAM A         TX      00-05284-J      BARON & BUDD, PC
COX          CARL J            TX      95-12813        BARON & BUDD, PC                           DAVIS        WILLIE            TX      153-168397-97   BARON & BUDD, PC
CRABB        CHARLES W         GA      99VS159649D     BARON & BUDD, PC                           DAWKINS      JOHN              TX      035196          BARON & BUDD, PC
CRABTREE     ALFRED E          TX      2001-3302       BARON & BUDD, PC                           DAWKINS      JOHN WILBERN &    TX      94 01085        BARON & BUDD, PC
CRAIG        HARRY E           TX      00-08764-K      BARON & BUDD, PC                           DAWSON       RUBEN             LA      429662-C        BARON & BUDD, PC
CRAIG        WILLIE L          TX      96-07602-B      BARON & BUDD, PC                           DAY          JAMES E           TX      00-01539-K      BARON & BUDD, PC
CRANE        WILLIAM H         GA      E-64993         BARON & BUDD, PC                           DEAN         DONALD E          LA      0412853         BARON & BUDD, PC
CRANFORD     EUGENE W          TX      B152204         BARON & BUDD, PC                           DEARMON      BREASTFIELD       TX      00-080843-J     BARON & BUDD, PC
CRAW         WILLIAM           NY      2001/5156       BARON & BUDD, PC                           DEAS         IVY C             TX      153-168380-97   BARON & BUDD, PC
CRAWFORD     KENNETH           TX      94-05987-K      BARON & BUDD, PC                           DEASON       JACK L            TX      00-04651-L      BARON & BUDD, PC
CRAWFORD     WILLIE            TX      96-10440-H      BARON & BUDD, PC                           DEATON       JAMES GORDON      TX      9705414         BARON & BUDD, PC
CREAZZO      AUGUSTINE         NY      108922/01       BARON & BUDD, PC                           DEDERICH     ROBERT M          TX      0306688         BARON & BUDD, PC
CRITTENDEN   GEORGE B          TX      2000-4031       BARON & BUDD, PC                           DEFORD       AUSTIN E.         TX      97 05359        BARON & BUDD, PC
CROOM        JAMES H           TX      153-167897-97   BARON & BUDD, PC                           DEGEER       MARSHALL J        GA      1999CV12169     BARON & BUDD, PC
CROSS        ROBERT F          TX      A152540         BARON & BUDD, PC                           DEL CUPP     ROBERT            TX      02-04628        BARON & BUDD, PC
CROWE        GEORGE E          GA      E-67692         BARON & BUDD, PC                           DELAFIELD    JAMES K           LA      56853           BARON & BUDD, PC
CRUMB        THOMAS            NY      2002/1059       BARON & BUDD, PC                           DELAFIELD    JOHN P            LA      56853           BARON & BUDD, PC
CRUSTNER     GUANDA            TX      00-07814-C      BARON & BUDD, PC                           DELANEY      RICHARD E         LA      2002-005795     BARON & BUDD, PC
CRUZ         DOMINGO           OH      CV05564153      BARON & BUDD, PC                           DELAROSA     EMILIO F          TX      2002CI07230     BARON & BUDD, PC
CUMBA        JAMES RAYMOND V   TX      94-12357        BARON & BUDD, PC                           DELATTE      WILTON J          LA      493417          BARON & BUDD, PC
CUMBIE       GENERAL           TX      91-1111-E       BARON & BUDD, PC                           DELEEL       ARTHUR            NY      107819/00       BARON & BUDD, PC
CUMMINGS     HARRY E           NY      108025/00       BARON & BUDD, PC                           DELENNE      HUGH F            TX      153-168279-97   BARON & BUDD, PC
CUMMINS      JAMES             MO      962-00957       BARON & BUDD, PC                           DELGADO      AMADOR C          TX      2001CI07804     BARON & BUDD, PC
CUMMINS      TIMOTHY           IL      95-L-0461       BARON & BUDD, PC                           DELOSH       GEORGE            NY      108028/00       BARON & BUDD, PC
CUNNINGHAM   JAMES D           TX      94-12-07336-B   BARON & BUDD, PC                           DELOSH       PERCY             NY      107816/00       BARON & BUDD, PC
CURLEY       LUCIOUS R         TX      96-06304-B      BARON & BUDD, PC                           DELPOZO      FREDDIE S         TX      96-10846-F      BARON & BUDD, PC
CURRY        HOSEA             LA      493417          BARON & BUDD, PC                           DEMING       DARRYL G          NY      2001/5172       BARON & BUDD, PC
CURRY        WILLIAM JAMES V   TX      352-147464-93   BARON & BUDD, PC                           DENHAM       HENRY N           LA      29780           BARON & BUDD, PC
CURTIN       MICHAEL C         NY      01-3384         BARON & BUDD, PC                           DENMAN       ALTON K           TX      0304486H        BARON & BUDD, PC
CURTIS       CHARLES L         TX      97 04978        BARON & BUDD, PC                           DENNIS       ARTHUR B          TX      96-06270        BARON & BUDD, PC
CURTIS       JAMES C           TX      153-167881-97   BARON & BUDD, PC                           DENNIS       BENJAMIN D        TX      0305223H        BARON & BUDD, PC

                                                                                                                                                             Appendix A - 16
                                          Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                    Document Page 35 of 624
Claimant      Claimant          State                                                               Claimant     Claimant          State
Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel
DENNIS        JERRY F           GA      E-65334         BARON & BUDD, PC                           DUNNING       LAWRENCE C        GA      E-62295         BARON & BUDD, PC
DENO          DONALD I          NY      109500/01       BARON & BUDD, PC                           DUPLESSIS     HOLZEN A          LA      59,917          BARON & BUDD, PC
DENTON        CECIL G.          TX      97 04978        BARON & BUDD, PC                           DUPRE         JOSEPH D          LA      C500735         BARON & BUDD, PC
DEROUCHIE     RONALD E          NY      107823/00       BARON & BUDD, PC                           DUPRE         MARLIN J          LA      493417          BARON & BUDD, PC
DEROUEN       HOWARD J          LA      73225           BARON & BUDD, PC                           DUPREE        JOHNNIE           LA      437,629-C       BARON & BUDD, PC
DESHON        DONALD FRANCIS    TX      94-00687        BARON & BUDD, PC                           DURBIN        ROBERT H          LA      49,399          BARON & BUDD, PC
DESHOTEL      LJ                LA      2001-000347     BARON & BUDD, PC                           DURISEAU      JOHN O            LA      2005002245      BARON & BUDD, PC
DESHOTELS     MATTHEW           LA      500,731         BARON & BUDD, PC                           DURKEE        KARL              NY      105406/99       BARON & BUDD, PC
DESIMONE      SALVATORE         NY      2001/3647       BARON & BUDD, PC                           DUROUSSEAU    LEONARD           LA      98-2430         BARON & BUDD, PC
DEVILLE       KINNEY J          LA      20042576        BARON & BUDD, PC                           DYKE          KEITH I           NY      108936/01       BARON & BUDD, PC
DEVINE        DONALD W          TX      A153112         BARON & BUDD, PC                           EADY          JERRY D           TX      153-168218-97   BARON & BUDD, PC
DEVRIES       HENRY R           TX      CC-02-00433-A   BARON & BUDD, PC                           EADY          JERRY D           GA      2000CV21162     BARON & BUDD, PC
DEW           JEFF RUSH         TX      D-151914        BARON & BUDD, PC                           EAGLES        MARTIN            NY      109676/01       BARON & BUDD, PC
DEWITT        CLARA J           TX      96-07542-C      BARON & BUDD, PC                           EARHART       JOE R             TX      96-08166        BARON & BUDD, PC
DEWS          CALVIN D          TX      249-159-97      BARON & BUDD, PC                           EARLEY        WILLIAM H         TX      97 05359        BARON & BUDD, PC
DEWS          CALVIN D          TX      DV98-03696-A    BARON & BUDD, PC                           EARWOOD       GERALD E          TX      153-167885-97   BARON & BUDD, PC
DEWS          JOHN A            TX      41,600-A        BARON & BUDD, PC                           EASLEY        JAMES W           TX      A152099         BARON & BUDD, PC
DICKERSON     HAYWOOD           TX      95-11161        BARON & BUDD, PC                           EASLEY        THOMAS            TX      01-09981-J      BARON & BUDD, PC
DICKINSON     RAYMOND           GA      E-65840         BARON & BUDD, PC                           EASTWOOD      WAUKEEN M         TX      99-5924-E       BARON & BUDD, PC
DIER          JOSEPH            LA      C536025         BARON & BUDD, PC                           ECHOLS        JOHN W            TX      A152540         BARON & BUDD, PC
DIERINGER     DONALD JEROME &   TX      93-14589        BARON & BUDD, PC                           EDDY          BOBBY G           GA      2001CV36943     BARON & BUDD, PC
DILDY         CHARLES T         TX      00-08037-G      BARON & BUDD, PC                           EDMONDSON     DOUGLAS L         OH      325373          BARON & BUDD, PC
DILLARD       JOHN C            TX      D-0151205       BARON & BUDD, PC                           EDWARDS       ANDREW M          TX      94-CI-04374     BARON & BUDD, PC
DILLARD       WALTER E          TX      D151189         BARON & BUDD, PC                           EDWARDS       BRADFORD          LA      C-680-98        BARON & BUDD, PC
DIMAGGIO      HAROLD M          LA      C640834         BARON & BUDD, PC                           EDWARDS       CURTIS            NY      123817/00       BARON & BUDD, PC
DINETT        LEROYAL           LA      98-9087         BARON & BUDD, PC                           EDWARDS       DOYLE W           NY      01-3373         BARON & BUDD, PC
DINING        WILLIAM L         NY      01-3367         BARON & BUDD, PC                           EDWARDS       ELTON             LA      460344          BARON & BUDD, PC
DITULLIO      EUGENE            NY      107616/00       BARON & BUDD, PC                           EDWARDS       JOHN              LA      2005001239      BARON & BUDD, PC
DITULLIO      VINCENT A         NY      107629/00       BARON & BUDD, PC                           EDWARDS       JOSEPH JULIUS     TX      94-08943        BARON & BUDD, PC
DIVINEY       BILLY F           TX      46,927          BARON & BUDD, PC                           EDWARDS       LOUIE             TX      41,466-A        BARON & BUDD, PC
DIVINEY       FLOYD O           TX      00-08005-J      BARON & BUDD, PC                           EDWARDS       PAUL B            TX      01-04370-H      BARON & BUDD, PC
DIVITTORIO    NICHOLAS          NY      110785/01       BARON & BUDD, PC                           EDWARDS       ROSS E            TX      94CI-03282      BARON & BUDD, PC
DIX           LOUIS G           TX      B-152930        BARON & BUDD, PC                           EDWARDS       WILEY P           LA      49,700 'C'      BARON & BUDD, PC
DIXON         ALBERT            TX      41,167          BARON & BUDD, PC                           EFFLER        WILBURN D         LA      493417          BARON & BUDD, PC
DIXON         CLARENCE L        TX      D-152719        BARON & BUDD, PC                           EGGER         BILLY D           TX      153-168398-97   BARON & BUDD, PC
DIXON         EARL              LA      432972          BARON & BUDD, PC                           EGGLESTON     LEVI              TX      153-168293-97   BARON & BUDD, PC
DIXON         ERNEST J. SR.     TX      93CI-17569      BARON & BUDD, PC                           EHRING        EDWARD            NY      103220/01       BARON & BUDD, PC
DIXON         HORRED            LA      2001-000639     BARON & BUDD, PC                           ELLARD        HOWARD L          TX      94-10109        BARON & BUDD, PC
DIXON         LV                LA      2002-006104     BARON & BUDD, PC                           ELLER         PATRICK R         NY      109567/01       BARON & BUDD, PC
DIXON         MANUEL            TX      00-07814-C      BARON & BUDD, PC                           ELLIOTT       JERRY W.          TX      153-167952-97   BARON & BUDD, PC
DIXON         PAUL              TX      02-11679        BARON & BUDD, PC                           ELLIS         LEROY             TX      17367*RM01      BARON & BUDD, PC
DOBBINS       HENRY C           TX      96-11832-F      BARON & BUDD, PC                           ELLISON       DOYIE VAN         TX      9705764         BARON & BUDD, PC
DODD          GEORGE            TX      SA91CA0007      BARON & BUDD, PC                           ELLISON       FRANK             TX      153-168186-97   BARON & BUDD, PC
DODSON        BOBBY L           TX      153-168186-97   BARON & BUDD, PC                           ELROD         LOWELL A          LA      C584941         BARON & BUDD, PC
DONACHRICHA   PETE              LA      493417          BARON & BUDD, PC                           ELY           CLARENCE          TX      B151804         BARON & BUDD, PC
DONAH         CLARENCE L        NY      107615/00       BARON & BUDD, PC                           EMERSON       DONALD W          NY      108897/01       BARON & BUDD, PC
DORAN         BETTY A           GA      1999CV12092     BARON & BUDD, PC                           EMERT         CECIL GILBERT &   TX      94-1824-L       BARON & BUDD, PC
DORRIS        JESSIE D          TX      00-04127        BARON & BUDD, PC                           EMLAW         LELAND V          NY      107825/00       BARON & BUDD, PC
DORSETT       ALFRED            TX      02-00263-I      BARON & BUDD, PC                           EMMONS        JAMES M           TX      153-167896-97   BARON & BUDD, PC
DORTCH        CLEVELAND         TX      A930893-C       BARON & BUDD, PC                           ENGAN         EUGENE O          TX      00-07931-L      BARON & BUDD, PC
DOSSE         JACK              TX      96-12133        BARON & BUDD, PC                           ENGEL         OMER              IL      95-L-0457       BARON & BUDD, PC
DOTHAGER      EARL              IL      95-L-61         BARON & BUDD, PC                           ENGLE         MARK E            NY      01-3379         BARON & BUDD, PC
DOWDY         HAROLD D          TX      94 06611 A      BARON & BUDD, PC                           ENGLEKE       NORMAN M          TX      94CI-04250      BARON & BUDD, PC
DOWELL        LOUIS JR.         TX      93-7418-H       BARON & BUDD, PC                           ENGLISH       STEVE A           TX      96-08166        BARON & BUDD, PC
DOWNEY        JAMES M           TX      95-13082        BARON & BUDD, PC                           ENNIS         RONNIE L          LA      435237-B        BARON & BUDD, PC
DOWNIE        MORTON            CA      BC567292        BARON & BUDD, PC                           EPPERSON      FLOYD H           TX      0313298         BARON & BUDD, PC
DOWNING       JAMES W. V KEEN   TX      92-13621        BARON & BUDD, PC                           ERBE          REINHART D        GA      2000CV32283     BARON & BUDD, PC
DOYLE         JOHN              NY      107478/00       BARON & BUDD, PC                           ERHART        PETER P           TX      94-01661        BARON & BUDD, PC
DOZIER        FOY A             TX      E152627         BARON & BUDD, PC                           ESCAMILLA     GERARDO           TX      96-02602        BARON & BUDD, PC
DOZIER        PAUL R            TX      B152496         BARON & BUDD, PC                           ESCAMILLA     GERARDO           TX      96CI-09404      BARON & BUDD, PC
DRAKE         RAYMOND L         NY      01/3292         BARON & BUDD, PC                           ESPINOSA      PEDRO             TX      D153133         BARON & BUDD, PC
DRISCOLL      CHARLES J         TX      2001-1373       BARON & BUDD, PC                           ESSEX         OSCAR             GA      E-68321         BARON & BUDD, PC
DRISCOLL      JOHN G            GA      99VS000402D     BARON & BUDD, PC                           ETHERIDGE     WILLIAM M         TX      B-0151510       BARON & BUDD, PC
DRYDEN        WILLIAM H         TX      02-5827         BARON & BUDD, PC                           ETHRIDGE      MILTON W          TX      94 04222 A      BARON & BUDD, PC
DUBOSE        CHARLIE           TX      B152879         BARON & BUDD, PC                           EVANS         ARNOLD L          TX      00-07933-A      BARON & BUDD, PC
DUCOTE        EDSEL A           LA      071638          BARON & BUDD, PC                           EVANS         CHARLES L         LA      493417          BARON & BUDD, PC
DUCOTE        FLORIEN A         TX      A152629         BARON & BUDD, PC                           EVANS         LAILA A           TX      95-00826-B      BARON & BUDD, PC
DUKE          EDDIE D           TX      00CV0975        BARON & BUDD, PC                           EVANS         MAX W             NY      108976/01       BARON & BUDD, PC
DUMAS         ALLEN H           GA      E-65961         BARON & BUDD, PC                           EVANS         PAUL              LA      200510473       BARON & BUDD, PC
DUNBAR        BENNIE L          TX      96-06239-A      BARON & BUDD, PC                           EVANS         STEVE             TX      96-62699        BARON & BUDD, PC
DUNCAN        HENRY             LA      14,767          BARON & BUDD, PC                           EVANS         WILSON            TX      94-00691        BARON & BUDD, PC
DUNCAN        WALTER L          TX      94-01661        BARON & BUDD, PC                           EVITT         TRUMAN L          TX      153-171529-97   BARON & BUDD, PC
DUNGAN        LESLIE E          TX      B-151759        BARON & BUDD, PC                           EZERNACK      LEONARD D         LA      429353-C        BARON & BUDD, PC
DUNN          LOUIS LAVONE      TX      94-08321        BARON & BUDD, PC                           FALCON        ANTHONY T         LA      493417          BARON & BUDD, PC
DUNN          OTIS              TX      A930893-C       BARON & BUDD, PC                           FALTRIGUERA   NESTOR RODRIGUE   TX      D152429         BARON & BUDD, PC
DUNN          TOM               TX      00-09435-J      BARON & BUDD, PC                           FARLEY        JOSEPH D          TX      97-09341        BARON & BUDD, PC

                                                                                                                                                               Appendix A - 17
                                           Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                     Document Page 36 of 624
Claimant        Claimant         State                                                               Claimant    Claimant          State
Last Name       First Name       Filed   Docket Number   Primary Plaintiff Counsel                   Last Name   First Name        Filed   Docket Number      Primary Plaintiff Counsel
FARMER          BOB E            TX      97 04978        BARON & BUDD, PC                           FRANCIS      PATRICK J. & JO   TX      89-4991            BARON & BUDD, PC
FARMER          CHARLES M        TX      96-08380-F      BARON & BUDD, PC                           FRANCIS      TIMOTHY A         LA      2002-005685        BARON & BUDD, PC
FARMER          KERMIT P         TX      E-152883        BARON & BUDD, PC                           FRANK        CLEVEN            TX      01-03988I          BARON & BUDD, PC
FARRIS          CARROL E         TX      153-167885-97   BARON & BUDD, PC                           FRANK        DAVID GORDAN      TX      A-152700           BARON & BUDD, PC
FARRIS          HENRY            LA      435386-C        BARON & BUDD, PC                           FRANKLIN     RICHARD N         TX      153-168380-97      BARON & BUDD, PC
FASCI           LEONARD R        TX      96-12503-J      BARON & BUDD, PC                           FRANKLIN     SAMMY LAVON       TX      153-167956-97      BARON & BUDD, PC
FASKE           EARL E           TX      D153133         BARON & BUDD, PC                           FRAZIER      JOHNNY F          LA      C536025            BARON & BUDD, PC
FAULK           JOSEPH E         LA      442,996         BARON & BUDD, PC                           FRAZIER      MAURICE H         TX      153-167956-97      BARON & BUDD, PC
FAUVER          JOHN W           TX      153-168380-97   BARON & BUDD, PC                           FREGOE       KENNETH           NY      109557/01          BARON & BUDD, PC
FEDERICK        STEVE L          LA      C644344         BARON & BUDD, PC                           FREGOE       VICTOR            NY      107951/00          BARON & BUDD, PC
FELIX           CLYDE B          LA      2004006206      BARON & BUDD, PC                           FRENEAUX     EDWARD E          LA      24,196             BARON & BUDD, PC
FELLOWS         JOHNNY L         TX      97-02587        BARON & BUDD, PC                           FULLER       BILLY H           TX      41,218-A           BARON & BUDD, PC
FELLS           JAMES L          TX      153-168238-97   BARON & BUDD, PC                           FUNDERBURK   SAMMIE J          TX      E-153153           BARON & BUDD, PC
FENERTY         JAMES M          LA      C613003         BARON & BUDD, PC                           FURNIVAL     RUTH E            PA      070403324          BARON & BUDD, PC
FETTER          RICHARD L        TX      01-09981-J      BARON & BUDD, PC                           FUSELIER     CLIFFORD J        LA      2002-005795        BARON & BUDD, PC
FEY             CLARENCE         NY      2001/3648       BARON & BUDD, PC                           GAGLIARDI    MICHAEL           NY      109382/01          BARON & BUDD, PC
FIELDING        BILLY J          TX      46,830-A        BARON & BUDD, PC                           GAINEY       BETHEL E          LA      C500735            BARON & BUDD, PC
FIELDS          ROBERT L         LA      57855           BARON & BUDD, PC                           GALINDO      ADOLFO O          TX      02-02370-00-0-H    BARON & BUDD, PC
FIELDS          WILLIAM E        TX      94-10109        BARON & BUDD, PC                           GALLEGLY     JAMES W           TX      46,148             BARON & BUDD, PC
FINCH-FREDSON   FLOYD E          TX      97-03805-L      BARON & BUDD, PC                           GALLEGLY     TOMMY E           TX      DV98-04901         BARON & BUDD, PC
FINGER          BEN              TX      97 05353        BARON & BUDD, PC                           GALLIEN      JOSEPH W          LA      2002-005795        BARON & BUDD, PC
FISHER          CLIFTON E        LA      C631706         BARON & BUDD, PC                           GALTIER      CLAUDE            LA      493417             BARON & BUDD, PC
FISHER          CLYDE H          TX      153-167953-97   BARON & BUDD, PC                           GAMBLE       JAMES E           TX      97 05356           BARON & BUDD, PC
FISSEL          JOHN W           TX      D-152884        BARON & BUDD, PC                           GAMBRELL     ROBERT            TX      93-3625-I          BARON & BUDD, PC
FLACK           RICHARD M        LA      C500735         BARON & BUDD, PC                           GARAY        ELISEO T          TX      00-05908-K         BARON & BUDD, PC
FLANAGAN        JAMES            NY      125352/00       BARON & BUDD, PC                           GARCIA       GILBERTO          TX      2002-10-004176-D   BARON & BUDD, PC
FLANAGAN        THOMAS E         TX      153-167953-97   BARON & BUDD, PC                           GARCIA       MANUEL S          TX      99-06509-L         BARON & BUDD, PC
FLANIGAN        WILLIAM          NY      1896/00         BARON & BUDD, PC                           GARCIA       PEDRO             TX      2001-2696          BARON & BUDD, PC
FLEMING         JOAN S           LA      104899          BARON & BUDD, PC                           GARCIA       RICARDO           TX      00-03799-G         BARON & BUDD, PC
FLEMING         ROY              TX      95-12951        BARON & BUDD, PC                           GARCICH      JOHN M            LA      C609986            BARON & BUDD, PC
FLINT           JAMES E          NY      107479/00       BARON & BUDD, PC                           GARDNER      WILLIAM H         GA      E-68319            BARON & BUDD, PC
FLOOD           EUGENE JOSEPH    TX      93-11984        BARON & BUDD, PC                           GARNER       KENNETH R         TX      46,445             BARON & BUDD, PC
FLORES          ARNOLD C         TX      00-07931-L      BARON & BUDD, PC                           GARRETT      GORDON EUGENE     TX      97 05355           BARON & BUDD, PC
FLORES          DONALD F         LA      2001-4086       BARON & BUDD, PC                           GARRETT      MARGIE F          TX      00-03952-J         BARON & BUDD, PC
FLORES          JUAN A           TX      2016DCV3474     BARON & BUDD, PC                           GARVEY       JOHN JOSEPH       TX      B153094            BARON & BUDD, PC
FLOWERS         BILLY G          TX      153-167953-97   BARON & BUDD, PC                           GARY         ROBERT J          NY      107569/00          BARON & BUDD, PC
FLOWERS         RUDOLPH L        TX      45,214          BARON & BUDD, PC                           GARY         TALMADGE B        TX      153-168293-97      BARON & BUDD, PC
FLOYD           CARBERT J        LA      2007006037      BARON & BUDD, PC                           GARY         WHITNEY J         LA      047478             BARON & BUDD, PC
FLYNN           MARTIN           NY      125539-00       BARON & BUDD, PC                           GARZA        DANIEL F          TX      96-CI-04231        BARON & BUDD, PC
FLYNN           PATRICK JOSEPH   NY      127147/93       BARON & BUDD, PC                           GARZA        MODESTO G         TX      96-CI-04231        BARON & BUDD, PC
FLYNN           RICHARD E        TX      94-CI-04374     BARON & BUDD, PC                           GASKEY       RAYMOND S         GA      2001CV37019        BARON & BUDD, PC
FODOR           JOSEPH           TX      98-04572-L      BARON & BUDD, PC                           GASQUE       FLOYD J           TX      153-167885-97      BARON & BUDD, PC
FOLEY           PHILIP C         NY      107952/00       BARON & BUDD, PC                           GASTON       JOHN A            GA      1999CV12169        BARON & BUDD, PC
FOLLIE          GEORGE           TX      0305218L        BARON & BUDD, PC                           GATES        ISAIAH            TX      E152424            BARON & BUDD, PC
FONES           ERNEST T         GA      99VS000401      BARON & BUDD, PC                           GATLIN       DENSMORE D        LA      C612148            BARON & BUDD, PC
FONTAINE        JACK B           TX      96-06788-H      BARON & BUDD, PC                           GAUTREAUX    ALBERT J          LA      500,731            BARON & BUDD, PC
FONTENOT        HERMAN L         LA      2001-000611     BARON & BUDD, PC                           GAVIN        NICHOLAS          TX      95-753             BARON & BUDD, PC
FONTENOT        JOHN W           LA      C601653         BARON & BUDD, PC                           GEDDIE       DEWEY M           TX      46,109-A           BARON & BUDD, PC
FONTENOT        MANUEL G         LA      2002-005795     BARON & BUDD, PC                           GEE          CHARLES B         TX      0306041            BARON & BUDD, PC
FONTENOT        NOLTON           LA      99-4607         BARON & BUDD, PC                           GENOVESE     JAMES             NY      2002/1202          BARON & BUDD, PC
FONTENOT        SHELTON J        LA      493417          BARON & BUDD, PC                           GEORGE       ELVIN F           GA      E65208             BARON & BUDD, PC
FONTENOT        WILLIE E         LA      2005004272      BARON & BUDD, PC                           GEORGETOWN   GEORGE            LA      C500735            BARON & BUDD, PC
FOOTE           NORMA            TX      01-01761-L      BARON & BUDD, PC                           GERSTMAR     ERNEST PAUL       TX      D-151914           BARON & BUDD, PC
FORBUS          LONNIE M         GA      E-64852         BARON & BUDD, PC                           GIBBS        DAVID T           TX      E152634            BARON & BUDD, PC
FORBUS          LONNIE MARRIS    TX      153-168397-97   BARON & BUDD, PC                           GIBSON       FRANK O           TX      035376             BARON & BUDD, PC
FORD            GEORGE F         LA      1027338         BARON & BUDD, PC                           GIBSON       HERBERT           TX      94-10-5954-E       BARON & BUDD, PC
FORD            JIMMIE L         TX      01-06372-D      BARON & BUDD, PC                           GIBSON       JERRY E           OH      CV05553460         BARON & BUDD, PC
FORD            THOMAS F         LA      49,700 'C'      BARON & BUDD, PC                           GIBSON       ROBERT C          TX      00-03362-J         BARON & BUDD, PC
FORRESTER       EVERETT E        TX      97 04971        BARON & BUDD, PC                           GILBERT      CHARLES R         LA      435408-B           BARON & BUDD, PC
FORSHA          JAMES J          TX      DV98-04901      BARON & BUDD, PC                           GILBREATH    DWAYNE            TX      00-08038-C         BARON & BUDD, PC
FORSTMAN        JOE M            TX      153-168397-97   BARON & BUDD, PC                           GILCHRIST    VERNON H          TX      153-167953-97      BARON & BUDD, PC
FORT            SARAH A          TX      45,265          BARON & BUDD, PC                           GILES        JOHN              NY      125353/00          BARON & BUDD, PC
FOSTER          HERMAN J         TX      88-13423        BARON & BUDD, PC                           GILL         BOBBY K           LA      C500735            BARON & BUDD, PC
FOSTER          JOHN             TX      52547           BARON & BUDD, PC                           GILLENTINE   JOHN              LA      00081153B          BARON & BUDD, PC
FOSTER          PAUL A           TX      00-08984-H      BARON & BUDD, PC                           GILMORE      EARL D            TX      A-0163907          BARON & BUDD, PC
FOSTER          WARREN L         GA      E-62371         BARON & BUDD, PC                           GILPIN       CHARLES B         TX      00-04888-G         BARON & BUDD, PC
FOUNTAIN        ARTHUR A         NY      2002/1066       BARON & BUDD, PC                           GIRARDEAU    VARETA A          TX      96-07827           BARON & BUDD, PC
FOUNTAINE       LAWRENCE P       NY      110314/01       BARON & BUDD, PC                           GLASIER      ROBERT F          TX      01-02027-B         BARON & BUDD, PC
FOURTIN         RICHARD P        TX      00-08461-G      BARON & BUDD, PC                           GLASPIE      LAWRENCE W        TX      01-09981-J         BARON & BUDD, PC
FOWLER          JIM B            TX      01-10305        BARON & BUDD, PC                           GLASPIE      LEVY              TX      01-08793           BARON & BUDD, PC
FOWLER          LEONARD L        NY      2001/5171       BARON & BUDD, PC                           GLAZIER      MARK J            TX      B152702            BARON & BUDD, PC
FOWLER          WOODROW W        TX      B153120         BARON & BUDD, PC                           GLENN        JOE T             TX      01-06372-D         BARON & BUDD, PC
FOWLKES         AVAILER          TX      D152144         BARON & BUDD, PC                           GLOVER       JACKSON BALTZEL   TX      94-12357           BARON & BUDD, PC
FRANCES         JAMES L          TX      02-01176-J      BARON & BUDD, PC                           GLOVER       NICHOLAS J        LA      98-9069            BARON & BUDD, PC
FRANCIS         ALEXANDER L      LA      200601881       BARON & BUDD, PC                           GLOVER       RICHARD L         TX      2007CI16909        BARON & BUDD, PC
FRANCIS         GARY L           NY      109504/01       BARON & BUDD, PC                           GLOVER       WALTER D          TX      20021358           BARON & BUDD, PC

                                                                                                                                                                  Appendix A - 18
                                         Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                     Document Page 37 of 624
Claimant     Claimant          State                                                                 Claimant     Claimant          State
Last Name    First Name        Filed   Docket Number     Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number     Primary Plaintiff Counsel
GLOVER       WILLIAM B         TX      200507249         BARON & BUDD, PC                           GRUBER        ROBERT A          TX      96-02602          BARON & BUDD, PC
GOBERT       PAUL              LA      2004003722        BARON & BUDD, PC                           GUBBINS       PAUL              NY      2002/1197         BARON & BUDD, PC
GOCHETT      JAMES H           TX      00-08040-E        BARON & BUDD, PC                           GUIDRY        JAMES J           LA      2005001256        BARON & BUDD, PC
GODEAUX      JAMES M           LA      520205            BARON & BUDD, PC                           GUIDRY        JAMES R           LA      2001-000611       BARON & BUDD, PC
GODWIN       JE                TX      249-40-98         BARON & BUDD, PC                           GUIDRY        JOSEPH C          LA      500,731           BARON & BUDD, PC
GOINS        JAMES             LA      50,164-C          BARON & BUDD, PC                           GUIDRY        PATRICK           LA      24,804            BARON & BUDD, PC
GOKEY        FRANCIS           NY      107953/00         BARON & BUDD, PC                           GUILFOYLE     JOHN              NY      88-CIV-7724       BARON & BUDD, PC
GOLMON       LAMAR             TX      D152320           BARON & BUDD, PC                           GUILIANO      THOMAS A          NY      01-3357           BARON & BUDD, PC
GOMEZ        VALENTE           TX      2001-218          BARON & BUDD, PC                           GUILLORY      CHESTER J         TX      035196            BARON & BUDD, PC
GONDEK       FRANCIS L         TX      16807*RM01        BARON & BUDD, PC                           GUILLORY      DAVIS             LA      20042576          BARON & BUDD, PC
GONZALEZ     AMADOR            TX      2004CIO8752       BARON & BUDD, PC                           GUILLORY      FLANDER H         LA      2002-005685       BARON & BUDD, PC
GONZALEZ     ARMANDO R         TX      98-06468-G        BARON & BUDD, PC                           GUILLORY      FREDDIE           LA      2001-000639       BARON & BUDD, PC
GONZALEZ     EMILIANO          TX      97-1917           BARON & BUDD, PC                           GUILLORY      FREDDIE           LA      C605725           BARON & BUDD, PC
GONZALEZ     LEOPOLDO B        TX      01-01959-00-0-H   BARON & BUDD, PC                           GUILLORY      GLEN J            TX      96-08447-G        BARON & BUDD, PC
GOODE        CURTIS R          TX      97-8-50,930-B     BARON & BUDD, PC                           GUILLORY      JOHN R            TX      00-08136-E        BARON & BUDD, PC
GOODLOE      CURTIS            TX      153-168218-97     BARON & BUDD, PC                           GUILLORY      SIMON             LA      C500735           BARON & BUDD, PC
GOODLOE      NATHANIEL         TX      153-167957-97     BARON & BUDD, PC                           GUILLORY      WILLMAN E         TX      9403944           BARON & BUDD, PC
GOODMAN      MARVIN LEE SR.    TX      95-00876          BARON & BUDD, PC                           GUITREAU      KENNETH A         LA      493417            BARON & BUDD, PC
GOODRICH     CARL B            NY      109499/01         BARON & BUDD, PC                           GULLEDGE      LIONEL W          TX      95-05-2629-C      BARON & BUDD, PC
GOODRICH     EUGENE L          NY      105951/00         BARON & BUDD, PC                           GULLETTE      WILLIAM B         TX      A930893-C         BARON & BUDD, PC
GOODWIN      DON S             TX      153-168237-97     BARON & BUDD, PC                           GULLEY        RUTHY F           TX      E-0164786         BARON & BUDD, PC
GOODWIN      ROBERT D          LA      500,731           BARON & BUDD, PC                           GUNN          JR                TX      01-08788          BARON & BUDD, PC
GOODYEAR     JEROME C          OH      CV04548759        BARON & BUDD, PC                           GUTCHESS      ALLEN H           NY      2001-5567         BARON & BUDD, PC
GORDON       JOHNNIE E         TX      01-8225           BARON & BUDD, PC                           GUTHRIE       JOHN BILLY        TX      153-168186-97     BARON & BUDD, PC
GORSKI       FRANCIS J         TX      00-08171-K        BARON & BUDD, PC                           GUTHRIE       MARGARET          TX      97-2381-A         BARON & BUDD, PC
GORWERK      STANLEY           NY      2002/1056         BARON & BUDD, PC                           GUTIERREZ     RODOLFO           NM      D101CV201701326   BARON & BUDD, PC
GOTCHER      LEE M             TX      153-168248-97     BARON & BUDD, PC                           GUYTON        BERNICE G         TX      95-13283          BARON & BUDD, PC
GOUDY        CLYDE             TX      96-08212-H        BARON & BUDD, PC                           GUZMAN        FELICIANO         TX      02-05-40368       BARON & BUDD, PC
GOUGER       WILSON            TX      00-07393-B        BARON & BUDD, PC                           HAFERBECKER   EARL F            NY      109776/01         BARON & BUDD, PC
GOYTOWSKI    ERVIN C           GA      1999CV10281       BARON & BUDD, PC                           HAFERTEPE     CHARLES F         TX      DC1203559E        BARON & BUDD, PC
GRAFF        ROBERT            IL      95-L-0455         BARON & BUDD, PC                           HAGANS        SOLOMON           TX      95-13337          BARON & BUDD, PC
GRAHAM       ROBERT D          GA      00VS000480        BARON & BUDD, PC                           HAGGETT       LAWRENCE H        NY      108006/00         BARON & BUDD, PC
GRAHAM       ROLAND K          TX      89-4237           BARON & BUDD, PC                           HAHN          CAROLE            PA      070902767         BARON & BUDD, PC
GRAHAM       RUSSELL K         LA      C650311           BARON & BUDD, PC                           HAHN          CLARENCE E.       MO      962-00957         BARON & BUDD, PC
GRANADE      CHURCHEL F        LA      569114            BARON & BUDD, PC                           HALE          LEROY A. V FIBR   TX      88-13423          BARON & BUDD, PC
GRANIER      WELTON J          LA      96-C-1600-D       BARON & BUDD, PC                           HALE          MARY E            TX      95-8612           BARON & BUDD, PC
GRANIER      WELTON J          TX      A152629           BARON & BUDD, PC                           HALEY         BOB               TX      96-08447-G        BARON & BUDD, PC
GRANIER      WILTON J          LA      506920            BARON & BUDD, PC                           HALEY         JAMES D           NY      01-3355           BARON & BUDD, PC
GRANT        DARRYL            NY      107827/00         BARON & BUDD, PC                           HALEY         RICHARD R         LA      C500735           BARON & BUDD, PC
GRANT        HAROLD G          NY      108898/01         BARON & BUDD, PC                           HALL          CLAYTON L         GA      E-65092           BARON & BUDD, PC
GRASS        JOSEPH A          IL      95L0413           BARON & BUDD, PC                           HALL          FLOYD E           TX      153-167880-97     BARON & BUDD, PC
GRAVES       VANDELL E.        TX      153-167953-97     BARON & BUDD, PC                           HALL          GEORGE H          TX      95-13304          BARON & BUDD, PC
GRAY         IDA C             TX      01-8384           BARON & BUDD, PC                           HALL          GRADY             GA      1999CV17627       BARON & BUDD, PC
GRAY         JOHN J            LA      62091             BARON & BUDD, PC                           HALL          HARRY             NY      110308/01         BARON & BUDD, PC
GRAY         LEDELL R          LA      C500735           BARON & BUDD, PC                           HALL          LONNIE P          TX      46,830-A          BARON & BUDD, PC
GRAY         SJ                TX      47,181            BARON & BUDD, PC                           HALL          MARION G          TX      153-168148-97     BARON & BUDD, PC
GREATHOUSE   RICHARD B         CA      BC328461          BARON & BUDD, PC                           HALL          SARA MAGGIE       TX      95-01916-A        BARON & BUDD, PC
GREEN        DC                TX      DV98-08161        BARON & BUDD, PC                           HALL          SYDNEY L          TX      95CI-12400        BARON & BUDD, PC
GREEN        EDWARD MARSHALL   TX      9705414           BARON & BUDD, PC                           HALLONQUIST   FREDERICK G       TX      249-159-97        BARON & BUDD, PC
GREEN        ERNEST SR.        TX      D-152928          BARON & BUDD, PC                           HAMBLIN       LOIS EDWINA COR   TX      94-12-7335-E      BARON & BUDD, PC
GREEN        HERBERT W         TX      97 05353          BARON & BUDD, PC                           HAMBY         JESS W            TX      97 05357          BARON & BUDD, PC
GREEN        JULES             LA      454827            BARON & BUDD, PC                           HAMBY         THOMAS H          TX      01-07914-C        BARON & BUDD, PC
GREEN        ODIS              LA      435237-B          BARON & BUDD, PC                           HAMES         TEDDY R           TX      96-06558-A        BARON & BUDD, PC
GREEN        ROBERT L          TX      97-07333-F        BARON & BUDD, PC                           HAMILL        KENNETH D. V KE   TX      93CI-13502        BARON & BUDD, PC
GREENE       JOHN M            TX      153-168186-97     BARON & BUDD, PC                           HAMILTON      BILLY G           TX      153-168148-97     BARON & BUDD, PC
GREENFIELD   ANDREW J          TX      96-08166          BARON & BUDD, PC                           HAMILTON      BOBBY R           TX      B152879           BARON & BUDD, PC
GREENING     BUEFORD J         LA      429,438-B         BARON & BUDD, PC                           HAMILTON      JR                TX      93CI-13502        BARON & BUDD, PC
GREER        ALMON             TX      97-01237          BARON & BUDD, PC                           HAMILTON      RAYMOND L         TX      94-11961-H        BARON & BUDD, PC
GREER        FLOYD S           TX      96-03388-C        BARON & BUDD, PC                           HAMILTON      TALTON G          TX      153-167896-97     BARON & BUDD, PC
GREER        NEBRASKA          GA      E-65092           BARON & BUDD, PC                           HAMILTON      WILBERT           TX      01-11047          BARON & BUDD, PC
GREGORY      CLIFFORD A        TX      DV98-O7165-M      BARON & BUDD, PC                           HAMMERSLEY    CECIL MAX         TX      D-0151246         BARON & BUDD, PC
GREGORY      RONALD HUGH       TX      97 05356          BARON & BUDD, PC                           HAMMOND       KENNETH E         TX      153-167-884-97    BARON & BUDD, PC
GRENON       FREDERICK A       NY      108937/01         BARON & BUDD, PC                           HAMON         KENNETH           TX      00-03335-H        BARON & BUDD, PC
GRIEWE       MELVIN E          TX      96-06272          BARON & BUDD, PC                           HAMPTON       LENION W          TX      41,466-A          BARON & BUDD, PC
GRIFFIN      BERNICE           TX      46,109-A          BARON & BUDD, PC                           HAMPTON       MARVIN E          TX      0305229E          BARON & BUDD, PC
GRIFFIN      EDWARD M          OH      CV05574557        BARON & BUDD, PC                           HAMPTON       NATHANIEL         TX      02-03764          BARON & BUDD, PC
GRIFFIN      KENNETH E         TX      153-168148-97     BARON & BUDD, PC                           HAMPTON       RAYMOND S.        TX      95-3299           BARON & BUDD, PC
GRIFFIN      WILLIAM R         TX      153-167896-97     BARON & BUDD, PC                           HAMPTON       WILLIE D          TX      249-40-98         BARON & BUDD, PC
GRIGGS       LOYD              TX      00-08653-I        BARON & BUDD, PC                           HANDLEY       WILBUR W          GA      1999CV12169       BARON & BUDD, PC
GRIGSBY      RAYMOND D         TX      153-167885-97     BARON & BUDD, PC                           HANDS         JACK              TX      01-10532-E        BARON & BUDD, PC
GRIMES       KIRBY A           TX      00-07550-D        BARON & BUDD, PC                           HANDY         WALTER C          NY      2001/3650         BARON & BUDD, PC
GROS         KENNETH J         LA      24,091            BARON & BUDD, PC                           HANKS         JAMES HAROLD      TX      94-03851          BARON & BUDD, PC
GROSS        HAROLD            MO      962-00957         BARON & BUDD, PC                           HANNON        EDWARD G          TX      94-0196-C         BARON & BUDD, PC
GROSSMAN     JOSEPH            NY      110054/00         BARON & BUDD, PC                           HANNON        ELMER LLOYD       TX      153-167885-97     BARON & BUDD, PC
GRUBBS       NOLAN             TX      00-07657-G        BARON & BUDD, PC                           HANNUM        DAVID A.          TX      97 05353          BARON & BUDD, PC
GRUBER       EARL              IL      94L1231           BARON & BUDD, PC                           HANYS         RAFAEL W          TX      2003CI0432        BARON & BUDD, PC

                                                                                                                                                                  Appendix A - 19
                                       Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                   Document Page 38 of 624
Claimant     Claimant        State                                                                 Claimant       Claimant         State
Last Name    First Name      Filed   Docket Number     Primary Plaintiff Counsel                   Last Name      First Name       Filed   Docket Number   Primary Plaintiff Counsel
HARBISON     VERNON E        TX      94-10-05900-D     BARON & BUDD, PC                           HELMS           EDMUND F         LA      2005001174      BARON & BUDD, PC
HARDING      JAMES S         TX      153-168397-97     BARON & BUDD, PC                           HENDERSON       EDWARD J         NY      109952/01       BARON & BUDD, PC
HARDY        BOOKER T        TX      DV98-8036-H       BARON & BUDD, PC                           HENDERSON       JAMES M          GA      1999CV12159     BARON & BUDD, PC
HARGROVE     LEON            LA      C604960           BARON & BUDD, PC                           HENDERSON       JESSIE R         TX      46,445          BARON & BUDD, PC
HARMAN       ROSE M.         OH      325553            BARON & BUDD, PC                           HENDRICK        MILLER L         TX      A152629         BARON & BUDD, PC
HARMON       ALFRED          TX      41,167            BARON & BUDD, PC                           HENDRICKSON     RICHARD S        TX      96-06788-H      BARON & BUDD, PC
HARPER       JIMMIE          TX      45,215-A          BARON & BUDD, PC                           HENDRIX         JACKIE L         IL      06L984          BARON & BUDD, PC
HARRELL      AUSTIN T        TX      01-08788          BARON & BUDD, PC                           HENKEL          DELBERT M        TX      153-171332-97   BARON & BUDD, PC
HARRINGTON   LAWRENCE J      TX      00-06461-00-0-A   BARON & BUDD, PC                           HENKLE          GLEN A           NY      2001/5175       BARON & BUDD, PC
HARRIS       ANNIE J         TX      96-07827          BARON & BUDD, PC                           HENLEY          RUBEN A          LA      444,805         BARON & BUDD, PC
HARRIS       CAMERON T       TX      02CV0713          BARON & BUDD, PC                           HENRY           JERRY            TX      E-0163886       BARON & BUDD, PC
HARRIS       CHARLES E       LA      C560496           BARON & BUDD, PC                           HENRY           WYNDEL L         TX      02-11874-K      BARON & BUDD, PC
HARRIS       CHARLES L       LA      C500735           BARON & BUDD, PC                           HENSLEY         MARY E           TX      95-03-01258-B   BARON & BUDD, PC
HARRIS       CLAUDE          TX      94-7701           BARON & BUDD, PC                           HENSON          DONALD C.        TX      94-2953         BARON & BUDD, PC
HARRIS       CLAUDE W        TX      9705764           BARON & BUDD, PC                           HENSON          EDGAR C          TX      B152496         BARON & BUDD, PC
HARRIS       DAVID R         NY      2001/5170         BARON & BUDD, PC                           HENSON          JOHNNY W         TX      97-03654-F      BARON & BUDD, PC
HARRIS       ERVIN           TX      97-05358          BARON & BUDD, PC                           HERBERT         ARNOLD           NY      2001/5178       BARON & BUDD, PC
HARRIS       FELDER          TX      20025*JG02        BARON & BUDD, PC                           HERBOLD         HILMER           TX      SA91CA0007      BARON & BUDD, PC
HARRIS       FLOYD R         TX      96-044467-J       BARON & BUDD, PC                           HERNANDEZ       VALENTIN         TX      20032199        BARON & BUDD, PC
HARRIS       GEORGE          LA      C613516           BARON & BUDD, PC                           HERRING         WAYNE            LA      84931           BARON & BUDD, PC
HARRIS       GEORGE W        TX      00-08564-C        BARON & BUDD, PC                           HESS            KENNETH L        TX      00-04749-D      BARON & BUDD, PC
HARRIS       JAMES C         TX      A930893-C         BARON & BUDD, PC                           HEWITT          PL               LA      429610-A        BARON & BUDD, PC
HARRIS       JAMES E         TX      01-00489-K        BARON & BUDD, PC                           HEYD            WILLIAM          NY      127198/93       BARON & BUDD, PC
HARRIS       JOHN            TX      01-8225           BARON & BUDD, PC                           HICKMAN         CLARENCE         LA      1026,664        BARON & BUDD, PC
HARRIS       LUSTER L        TX      99C0140-005       BARON & BUDD, PC                           HICKS           ARTHUR W         TX      96-12710-L      BARON & BUDD, PC
HARRIS       RAYMOND J       TX      96-06274-E        BARON & BUDD, PC                           HICKS           CHARLIE W        TX      46,148          BARON & BUDD, PC
HARRIS       WILLIAM A       TX      B152879           BARON & BUDD, PC                           HICKS           EVERETT          NY      01/3294         BARON & BUDD, PC
HARRIS       WILLIAM T       TX      153-168247-97     BARON & BUDD, PC                           HICKS           HERBERT M        TX      95CI-11668      BARON & BUDD, PC
HARRIS       WILLIE J        TX      99-06746-K        BARON & BUDD, PC                           HICKS           LELAND S         TX      01-06923        BARON & BUDD, PC
HARRISON     HAROLD D        TX      153-167-884-97    BARON & BUDD, PC                           HICKS           SIMEON & ORA V   TX      93-5471-E       BARON & BUDD, PC
HARRISON     JAMES           TX      95-4940-C         BARON & BUDD, PC                           HIGGINBOTHAM    LOUIS            LA      C 438084        BARON & BUDD, PC
HARRISON     WILLIAM H       TX      E-0163886         BARON & BUDD, PC                           HIGGINS         THOMAS           MO      962-00957       BARON & BUDD, PC
HARRY        SYLVESTER L     LA      457313            BARON & BUDD, PC                           HIGH            KELLY            TX      00-08594-C      BARON & BUDD, PC
HART         KARLE L         NY      01-3358           BARON & BUDD, PC                           HIGH            KELLY            TX      0309422         BARON & BUDD, PC
HARTE        GAYLORD C       NY      108941/01         BARON & BUDD, PC                           HILBURN         TOMMY C          TX      46,296          BARON & BUDD, PC
HARTLE       FREDERICK G     NY      109570/01         BARON & BUDD, PC                           HILL            EDWARD           LA      500,731         BARON & BUDD, PC
HARTLEY      JOSEPH A        TX      00-08252-L        BARON & BUDD, PC                           HILL            EDWARD E         NY      01-3381         BARON & BUDD, PC
HARTMAN      DONALD L        NY      01-3352           BARON & BUDD, PC                           HILL            HENRY H          LA      505610SC26      BARON & BUDD, PC
HARTMAN      EUGENE W        LA      47,419            BARON & BUDD, PC                           HILL            HERMAN           LA      C500735         BARON & BUDD, PC
HARVESTON    EDWARD R        LA      505858            BARON & BUDD, PC                           HILL            ROBERT B         LA      461945          BARON & BUDD, PC
HARVEY       HENRY           TX      153-167-884-97    BARON & BUDD, PC                           HILL            SUSIE L          TX      035375          BARON & BUDD, PC
HARVEY       LD              LA      429440            BARON & BUDD, PC                           HILL            THOMAS J         TX      00-04434-G      BARON & BUDD, PC
HARVEY       ROBERT J        NY      110309/01         BARON & BUDD, PC                           HILL            WILLIAM C        GA      E-62295         BARON & BUDD, PC
HASHOP       LOUIS           TX      E-0163886         BARON & BUDD, PC                           HILL            WILLIAM C        GA      E-62371         BARON & BUDD, PC
HATCH        RICHARD A       TX      96-09978-H        BARON & BUDD, PC                           HILL            WILLIAM T        TX      153-167896-97   BARON & BUDD, PC
HATCH        RICHARD A       TX      D152656           BARON & BUDD, PC                           HILLMAN         GLEN E           TX      98-04572-L      BARON & BUDD, PC
HATCHELL     NE              TX      A152629           BARON & BUDD, PC                           HLUSKA          JOSEPH           NY      01-3359         BARON & BUDD, PC
HATLEVIG     RONALD G        GA      2001CV37015       BARON & BUDD, PC                           HOBBS           JOE M            TX      45,524-A        BARON & BUDD, PC
HATTENBACK   EUGENE          NY      110043/00         BARON & BUDD, PC                           HODGE           JAMES W          TX      97-02212-I      BARON & BUDD, PC
HAVENS       GEORGE K        TX      E151220           BARON & BUDD, PC                           HOFFMAN         JOHN G           TX      96-08447-G      BARON & BUDD, PC
HAWKINS      EDGAR           TX      035196            BARON & BUDD, PC                           HOFFPAUIR       ARNOLD R         TX      02-04889        BARON & BUDD, PC
HAWKINS      JAMES W         TX      01-07914-C        BARON & BUDD, PC                           HOFFPAUIR       JOSEPH D         LA      200503065       BARON & BUDD, PC
HAWKINS      RONALD J        LA      C596112           BARON & BUDD, PC                           HOGAN           DANIEL X         LA      96-C-1600-D     BARON & BUDD, PC
HAYDEL       MARY            LA      201111670M13      BARON & BUDD, PC                           HOGAN           MD               TX      B152203         BARON & BUDD, PC
HAYES        JB              TX      00-08651-K        BARON & BUDD, PC                           HOGAN           WILLIE           TX      00-04133-D      BARON & BUDD, PC
HAYES        JERRY D         TX      9705764           BARON & BUDD, PC                           HOGG            DONALD V         TX      153-167953-97   BARON & BUDD, PC
HAYES        SIDNEY P        LA      493417            BARON & BUDD, PC                           HOGUE           HARVEY           TX      0301037F        BARON & BUDD, PC
HAYNES       HERVIS D        LA      57321             BARON & BUDD, PC                           HOLBROOK        CHARLES G        TX      352-148745-93   BARON & BUDD, PC
HAYNES       LOWELL          TX      0305226F          BARON & BUDD, PC                           HOLBROOK        JAMES J          LA      C601307         BARON & BUDD, PC
HAYNES       WILLIAM A       TX      153-167883-97     BARON & BUDD, PC                           HOLBROOKS       HENRY J          TX      94-11032-M      BARON & BUDD, PC
HAZELTON     DUANE           NY      107613/00         BARON & BUDD, PC                           HOLDEN          CECIL            TX      94-7701         BARON & BUDD, PC
HAZELWOOD    WANDA           TX      02-00889-F        BARON & BUDD, PC                           HOLDEN          ELMER E.         TX      153-167883-97   BARON & BUDD, PC
HAZZARD      MILTON          TX      153-167957-97     BARON & BUDD, PC                           HOLDER          DARWIN           TX      94 09206 L      BARON & BUDD, PC
HEAD         CHARLES S       GA      E-65280           BARON & BUDD, PC                           HOLLENBECK      HARRY            NY      2002/1209       BARON & BUDD, PC
HEADRICK     CARL E.         TX      97 05353          BARON & BUDD, PC                           HOLLINGSWORTH   BLANCHARD        LA      429494          BARON & BUDD, PC
HEADRICK     GENE E          TX      97-02212-I        BARON & BUDD, PC                           HOLLINGSWORTH   RAY H            GA      E-65092         BARON & BUDD, PC
HEATHCOE     JD              TX      97-03654-F        BARON & BUDD, PC                           HOLLINGSWORTH   SHIRLEY EDWARD   TX      94-5658         BARON & BUDD, PC
HEATON       HUBERT RANKIN   TX      97 05355          BARON & BUDD, PC                           HOLLOMAN        WILLIE           TX      B-0151305       BARON & BUDD, PC
HEATON       ROY B           TX      99-03434-I        BARON & BUDD, PC                           HOLMAN          JON D            OH      99-393724-CV    BARON & BUDD, PC
HEBERT       RICHARD P       LA      98-09059          BARON & BUDD, PC                           HOLMES          ROBERT J         TX      2004CIO8835     BARON & BUDD, PC
HEFLEY       CHARLES H       TX      DV98-8036-H       BARON & BUDD, PC                           HOLT            RICHARD H        NY      109975/01       BARON & BUDD, PC
HEIBEL       LESTER L        TX      352-148745-93     BARON & BUDD, PC                           HOLT            THOMAS M         TX      153-167885-97   BARON & BUDD, PC
HEIGHTS      THOMAS          NY      2002/1205         BARON & BUDD, PC                           HOOKS           BOYD             TX      01-11046        BARON & BUDD, PC
HEIRSCH      ALVIN J         LA      C612092           BARON & BUDD, PC                           HOOTER          OLLIE F          LA      57332           BARON & BUDD, PC
HELLER       EMIL E          TX      20032179          BARON & BUDD, PC                           HOOVER          CLIFTON A        TX      00-04888-G      BARON & BUDD, PC
HELLER       JOSEPH T        GA      2000CV26851       BARON & BUDD, PC                           HOOVER          ROLAND A         LA      493417          BARON & BUDD, PC

                                                                                                                                                               Appendix A - 20
                                         Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                      Document Page 39 of 624
Claimant      Claimant         State                                                                  Claimant    Claimant         State
Last Name     First Name       Filed   Docket Number      Primary Plaintiff Counsel                   Last Name   First Name       Filed   Docket Number   Primary Plaintiff Counsel
HOPSON        PAUL H           TX      94-4839-F          BARON & BUDD, PC                           JACKSON      ARTHUR L         TX      97-2381-A       BARON & BUDD, PC
HOPSON        ROBERT C         TX      A930893-C          BARON & BUDD, PC                           JACKSON      BURLEIGH E       TX      153-167952-97   BARON & BUDD, PC
HORTON        MELVIN L         TX      97 05359           BARON & BUDD, PC                           JACKSON      DELLA            CA      BC332382        BARON & BUDD, PC
HORTON        MILTON           TX      153-168247-97      BARON & BUDD, PC                           JACKSON      EARNEST          TX      01-10481-H      BARON & BUDD, PC
HOSEA         JALEEN V         TX      A930893-C          BARON & BUDD, PC                           JACKSON      FONZELL          TX      2002-2611-A     BARON & BUDD, PC
HOULSEN       ALBERT D         GA      E-65280            BARON & BUDD, PC                           JACKSON      HENRY            GA      E-65536         BARON & BUDD, PC
HOURIHAN      LEO J            NY      109471/01          BARON & BUDD, PC                           JACKSON      HENRY J          GA      E-64852         BARON & BUDD, PC
HOUSEWEART    LELAND W         TX      2001-1219          BARON & BUDD, PC                           JACKSON      JAMES E          TX      A930893-C       BARON & BUDD, PC
HOUSTON       HOYT O           TX      00-08984-H         BARON & BUDD, PC                           JACKSON      JEROME I         TX      153-167957-97   BARON & BUDD, PC
HOUSTON       LEON             MO      962-00957          BARON & BUDD, PC                           JACKSON      JESSE L          LA      436661-B        BARON & BUDD, PC
HOVATER       RAYMOND M        TX      153-167957-97      BARON & BUDD, PC                           JACKSON      JOHN L           TX      153-168228-97   BARON & BUDD, PC
HOVELL        THOMAS C         TX      95CI-12690         BARON & BUDD, PC                           JACKSON      JOHNNIE L        TX      93-5525-J       BARON & BUDD, PC
HOWERY        SAM E            TX      95-13425-F         BARON & BUDD, PC                           JACKSON      JOSEPH J         TX      94 10 5295 E    BARON & BUDD, PC
HOWINGTON     JAMES OLIVER V   TX      93CI-15415         BARON & BUDD, PC                           JACKSON      MARY P           TX      96-08447-G      BARON & BUDD, PC
HOYT          JAMES L          LA      1027473            BARON & BUDD, PC                           JACKSON      MARY P           TX      E-153132        BARON & BUDD, PC
HOYT          JAMES L          LA      433077             BARON & BUDD, PC                           JACKSON      MELVIN R         TX      02-03660        BARON & BUDD, PC
HUBER         REUBEN           TX      94-03995           BARON & BUDD, PC                           JACKSON      NATHA L          TX      B-0163925       BARON & BUDD, PC
HUDDLESTUN    ALBERT L         TX      00-05764-K         BARON & BUDD, PC                           JACKSON      ROBERT L         TX      47,226-A        BARON & BUDD, PC
HUDSON        ADRON            LA      493417             BARON & BUDD, PC                           JACKSON      WILLIAM G        TX      95-13283        BARON & BUDD, PC
HUDSON        CONRAD           TX      01-04661-A         BARON & BUDD, PC                           JACKSON      WILLIE A         TX      46,108          BARON & BUDD, PC
HUDSON        HARY G           LA      C20120409          BARON & BUDD, PC                           JACKSON      WILLIE L         TX      035196          BARON & BUDD, PC
HUDSON        JULIUS M         LA      435407-C           BARON & BUDD, PC                           JACOBS       CARL B           TX      96-06304-B      BARON & BUDD, PC
HUERTA        DANIEL           TX      00-07401-K         BARON & BUDD, PC                           JAMES        BEN              TX      00-08365-C      BARON & BUDD, PC
HUFF          MICHAEL L        TX      00-09027-D         BARON & BUDD, PC                           JAMES        CLARENCE J       GA      E-64852         BARON & BUDD, PC
HUFFMAN       WAYNE F          TX      97-05358           BARON & BUDD, PC                           JAMES        CORDY B          TX      153-167957-97   BARON & BUDD, PC
HUFFSTETLER   GUY D            LA      C593807            BARON & BUDD, PC                           JAMES        HOWARD L         TX      153-168248-97   BARON & BUDD, PC
HUGHES        CLYDE            TX      153-167953-97      BARON & BUDD, PC                           JAMES        RAY V            LA      C588856         BARON & BUDD, PC
HUGHES        JAMES            TX      153-168238-97      BARON & BUDD, PC                           JAMES        WILLIAM E        TX      D152817         BARON & BUDD, PC
HUGHES        RAYMOND LEROY    TX      93-CI-15079        BARON & BUDD, PC                           JANOWSKI     JOSEPH L         GA      2000CV32016     BARON & BUDD, PC
HUIE          SIDNEY MILTON    TX      153-167953-97      BARON & BUDD, PC                           JARREAU      JOSEPH C         LA      C627775         BARON & BUDD, PC
HULSEY        ERNEST A         TX      B152654            BARON & BUDD, PC                           JARREAU      LEROY J          LA      C500735         BARON & BUDD, PC
HUMES         CHARLES E        TX      0305154K           BARON & BUDD, PC                           JARREAU      LLOYD J          LA      C500735         BARON & BUDD, PC
HUMPHREY      HUBERT R         TX      A930893-C          BARON & BUDD, PC                           JARREAU      NORMAN J         LA      C500735         BARON & BUDD, PC
HUNT          CHARLES R        TX      153-168279-97      BARON & BUDD, PC                           JARVIS       WILLIAM G        TX      02-03573-G      BARON & BUDD, PC
HUNT          JAMES E          TX      153-168186-97      BARON & BUDD, PC                           JEFFERSON    BEN              TX      93-CI-18136     BARON & BUDD, PC
HUNTER        FRED             TX      E151663            BARON & BUDD, PC                           JEFFREYS     EMMETT H         TX      153-167952-97   BARON & BUDD, PC
HUNTER        HENRY U          TX      00-08009-L         BARON & BUDD, PC                           JEFFUS       ELSIE L          TX      00-08250-K      BARON & BUDD, PC
HUNTER        JOHN R           TX      153-168381-97      BARON & BUDD, PC                           JENDRZEY     ROBERT           TX      06719735603     BARON & BUDD, PC
HUNTER        ROBERT J         TX      00-07887-F         BARON & BUDD, PC                           JENKINS      ELOUISE D.       TX      93-7418-H       BARON & BUDD, PC
HURD          MACK C           TX      00-09027-D         BARON & BUDD, PC                           JENKINS      FRED C           TX      95-13304        BARON & BUDD, PC
HURLEY        HUGH             TX      90-4646            BARON & BUDD, PC                           JENKINS      GEORGE E         LA      508759          BARON & BUDD, PC
HURLEY        RICHARD J        NY      108940/01          BARON & BUDD, PC                           JENKINS      VJ               TX      28,030          BARON & BUDD, PC
HURLMAN       GEORGE W         NY      127153/93          BARON & BUDD, PC                           JENKS        HARRY            NY      2002/1078       BARON & BUDD, PC
HURST         DONALD O         TX      153-168247-97      BARON & BUDD, PC                           JENSEN       ERVIN H          TX      00-08876-B      BARON & BUDD, PC
HURST         PAUL R           TX      153-167896-97      BARON & BUDD, PC                           JERNIGAN     JAMES W          TX      153-168279-97   BARON & BUDD, PC
HUSKEY        PAUL             IL      95L791             BARON & BUDD, PC                           JEWELL       HUGH M           TX      94-10109        BARON & BUDD, PC
HUSSEY        THOMAS M         LA      2003005430         BARON & BUDD, PC                           JEWETT       CHARLES          TX      00-09336-I      BARON & BUDD, PC
HUSSEY        WILLIS H         TX      2001-1125          BARON & BUDD, PC                           JILLSON      CALVIN D         TX      B-152930        BARON & BUDD, PC
HUSSEY        WILLIS H         GA      2001CV33021        BARON & BUDD, PC                           JIMENEZ      RUBEN            TX      2003CI08293     BARON & BUDD, PC
HUTCHESON     ROBERT L         TX      153-167880-97      BARON & BUDD, PC                           JOCK         ROBERT J         NY      108977/01       BARON & BUDD, PC
HUTCHINS      ERNEST E         NY      107618/00          BARON & BUDD, PC                           JOHN         HUGH P           TX      00-02975-I      BARON & BUDD, PC
HUTCHINS      JACK C.          TX      153-167956-97      BARON & BUDD, PC                           JOHNS        RALPH V          TX      0304200         BARON & BUDD, PC
HUTCHINSON    HARLAN           LA      57144              BARON & BUDD, PC                           JOHNS        TOMMY L          TX      00-08009-L      BARON & BUDD, PC
HUTCHINSON    JERRY G          LA      C535930            BARON & BUDD, PC                           JOHNSEN      GEORGE O         PA      051203469       BARON & BUDD, PC
HUTSELL       CHARLES L.       TX      97 05353           BARON & BUDD, PC                           JOHNSON      AB               TX      97 05416        BARON & BUDD, PC
HUTSELL       STEPHEN LEWIS    TX      97 05355           BARON & BUDD, PC                           JOHNSON      ALBERT           TX      352-149500-93   BARON & BUDD, PC
HUTTO         JERRY S          TX      94-03895-K         BARON & BUDD, PC                           JOHNSON      BILLY R          TX      153-168228-97   BARON & BUDD, PC
HYATT         CURTIS           TX      D166059            BARON & BUDD, PC                           JOHNSON      BOBBY G          TX      0304753K        BARON & BUDD, PC
HYDE          WINDOM O         TX      97 05355           BARON & BUDD, PC                           JOHNSON      BURTON           NY      2002/1208       BARON & BUDD, PC
HYLAND        JOSEPH F         TX      A010595-C          BARON & BUDD, PC                           JOHNSON      CHARLIE L        TX      00-09027-D      BARON & BUDD, PC
HYMEL         WARREN P         LA      1028058            BARON & BUDD, PC                           JOHNSON      CURTIS L         LA      429610-A        BARON & BUDD, PC
IBARRA        CLAUDIO P        TX      2000-09-004077-A   BARON & BUDD, PC                           JOHNSON      DANNY J          CA      CGC12276033     BARON & BUDD, PC
IGLESIAS      ELEAZAR          TX      45,265             BARON & BUDD, PC                           JOHNSON      EDWARD           TX      94-12448-C      BARON & BUDD, PC
IMBERGAMO     FRANCESCO B      TX      00-004978-F        BARON & BUDD, PC                           JOHNSON      ELBERT A         TX      153-168237-97   BARON & BUDD, PC
IMPAGLIAZZO   JOHN             NY      115339/98          BARON & BUDD, PC                           JOHNSON      FLOYD            TX      47,181          BARON & BUDD, PC
INGLE         HOWARD B         GA      2000CV23290        BARON & BUDD, PC                           JOHNSON      GENE C           TX      249-40-98       BARON & BUDD, PC
INGRAHAM      JOHN C           NY      2001/3521          BARON & BUDD, PC                           JOHNSON      HOSIE            LA      493417          BARON & BUDD, PC
INGRAM        NOWLIN D         TX      01-4182-D          BARON & BUDD, PC                           JOHNSON      JAMES W          LA      200318088       BARON & BUDD, PC
IRELAND       CHARLES A        TX      18973*BH02         BARON & BUDD, PC                           JOHNSON      JEWELL O         TX      96-06260-E      BARON & BUDD, PC
IRELAND       JACK H           TX      27568              BARON & BUDD, PC                           JOHNSON      JOE E            TX      0304778E        BARON & BUDD, PC
IRVIN         LLOYD C          LA      C639079            BARON & BUDD, PC                           JOHNSON      JOHN L           TX      93-CI-15339     BARON & BUDD, PC
ISAAC         AARON            LA      C500735            BARON & BUDD, PC                           JOHNSON      JOSEPH W         LA      2003006010      BARON & BUDD, PC
ISBELL        ULYESS J         TX      153-168228-97      BARON & BUDD, PC                           JOHNSON      MAYNARD JOSEPH   TX      94-08943        BARON & BUDD, PC
ISBELL        WALKER H         TX      153-168248-97      BARON & BUDD, PC                           JOHNSON      MCKINLEY         TX      01CV0689        BARON & BUDD, PC
IVERY         JOE D            TX      01-09538-G         BARON & BUDD, PC                           JOHNSON      MEMPHIS          LA      436002-N        BARON & BUDD, PC
JACKSON       ARTHUR L         TX      45,265             BARON & BUDD, PC                           JOHNSON      MORRIS H         GA      2000CV30070     BARON & BUDD, PC

                                                                                                                                                               Appendix A - 21
                                        Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                  Document Page 40 of 624
Claimant     Claimant         State                                                               Claimant    Claimant          State
Last Name    First Name       Filed   Docket Number   Primary Plaintiff Counsel                   Last Name   First Name        Filed   Docket Number     Primary Plaintiff Counsel
JOHNSON      ROBERT           TX      035196          BARON & BUDD, PC                           KILBURN      NELSON L          TX      96-08447-G        BARON & BUDD, PC
JOHNSON      ROGER L          TX      96-08380-F      BARON & BUDD, PC                           KILGORE      HOWARD B          TX      96-02961          BARON & BUDD, PC
JOHNSON      RONALD D         LA      500,731         BARON & BUDD, PC                           KILPATRICK   RICHARD G         TX      97 04971          BARON & BUDD, PC
JOHNSON      RONNIE E         GA      1999CV12169     BARON & BUDD, PC                           KIMBALL      RICHARD E         TX      0309537           BARON & BUDD, PC
JOHNSON      ROY L            LA      20043240        BARON & BUDD, PC                           KIMBLER      LELAND Q          TX      96-02579-H        BARON & BUDD, PC
JOHNSON      THOMAS E         TX      15116*RM01      BARON & BUDD, PC                           KIMBLER      NATHANIEL O       TX      B152879           BARON & BUDD, PC
JOHNSTON     LUTHER           TX      153-168381-97   BARON & BUDD, PC                           KIMBROUGH    FRED L            TX      153-167957-97     BARON & BUDD, PC
JOINER       COBAN F          TX      DV98-03212-F    BARON & BUDD, PC                           KIMSEY       DON E             TX      97 04971          BARON & BUDD, PC
JOINER       JAMES H          LA      C630189         BARON & BUDD, PC                           KINCHEN      ARNOLD            LA      UNKNOWN           BARON & BUDD, PC
JOLIVETTE    WILFRED          LA      20034916        BARON & BUDD, PC                           KING         CITIZEN V KEENE   TX      93-12540          BARON & BUDD, PC
JOLLEY       RD               TX      97-02770-C      BARON & BUDD, PC                           KING         DELMA O.          TX      95CI-12565        BARON & BUDD, PC
JONES        ALBERT           NY      2002/1054       BARON & BUDD, PC                           KING         GRADY P           TX      94-CI-17147       BARON & BUDD, PC
JONES        ARTHUR L         TX      96-07542-C      BARON & BUDD, PC                           KING         JAMES B           TX      94-12448-C        BARON & BUDD, PC
JONES        BENNIE M         TX      00-07980-H      BARON & BUDD, PC                           KING         ROBERT J          TX      94-04196-B        BARON & BUDD, PC
JONES        BILLY R          TX      DV98-03695      BARON & BUDD, PC                           KINSBURY     JERRY B           TX      96-03388-C        BARON & BUDD, PC
JONES        CHARLIE          TX      95-07591        BARON & BUDD, PC                           KIRK         GEORGE F          TX      E152471           BARON & BUDD, PC
JONES        CLEOPHUS         TX      00-07980-H      BARON & BUDD, PC                           KIRK         THEODORE F        NY      01/3287           BARON & BUDD, PC
JONES        DAVID            TX      97-238313       BARON & BUDD, PC                           KIRKEY       VIRGIL            NY      109505/01         BARON & BUDD, PC
JONES        DAVID            TX      DV98-00511-K    BARON & BUDD, PC                           KIRKLAND     NED WOODROW       TX      153-167880-97     BARON & BUDD, PC
JONES        DONALD R         TX      E153099         BARON & BUDD, PC                           KISSANE      EDWARD A          NY      2001/5352         BARON & BUDD, PC
JONES        EARL C           TX      153-175590-98   BARON & BUDD, PC                           KLEINECKE    HERMAN E          TX      01CV0773          BARON & BUDD, PC
JONES        HERSHEL H        TX      95-07590        BARON & BUDD, PC                           KLINE        ELIE              LA      00000064437       BARON & BUDD, PC
JONES        ISAIAH           GA      E-65092         BARON & BUDD, PC                           KLING        MAXWELL P         LA      443,172           BARON & BUDD, PC
JONES        JACK O           TX      01CV0521        BARON & BUDD, PC                           KLINKSIEK    ROBERT V          TX      2001CI00602       BARON & BUDD, PC
JONES        JERRY M          MO      962-00957       BARON & BUDD, PC                           KNEISLEY     RONALD            PA      151103521         BARON & BUDD, PC
JONES        JOHN D           TX      00-03952-J      BARON & BUDD, PC                           KNIGHT       CASS B            TX      153-168186-97     BARON & BUDD, PC
JONES        OPAL S           TX      97-2381-A       BARON & BUDD, PC                           KNIGHT       JOHN D            TX      E-0164589         BARON & BUDD, PC
JONES        PEARLEAN         TX      E-153134        BARON & BUDD, PC                           KNIGHT       JOHN R            TX      96-00934-M        BARON & BUDD, PC
JONES        REX L            TX      96-08166        BARON & BUDD, PC                           KNIGHT       JOHN R            TX      E-0151359         BARON & BUDD, PC
JONES        RICHARD N        TX      200330303       BARON & BUDD, PC                           KNUTSON      MILTON D          CA      BC349841          BARON & BUDD, PC
JONES        ROBERT F         TX      97 05355        BARON & BUDD, PC                           KOLB         JESSE T           TX      96-3062           BARON & BUDD, PC
JONES        ROBERT W         NY      107958/00       BARON & BUDD, PC                           KOPYTOWSKI   THEODORE E        NY      01-3353           BARON & BUDD, PC
JONES        RODNEY           LA      2001-000639     BARON & BUDD, PC                           KOTARY       ADAM E            NY      01-3351           BARON & BUDD, PC
JONES        TERRELL W        TX      97 05357        BARON & BUDD, PC                           KOTARY       EDWARD            NY      2002/1052         BARON & BUDD, PC
JORDAN       HUGH E           TX      01-00283-J      BARON & BUDD, PC                           KOTARY       ROBERT A          NY      2001/3522         BARON & BUDD, PC
JORDAN       JAMES W          TX      D152628         BARON & BUDD, PC                           KOWALSKI     KENNETH F         TX      96-01705          BARON & BUDD, PC
JORDAN       MATTHEW SR.      TX      A-152700        BARON & BUDD, PC                           KRAFT        LAWRENCE          TX      94-11681-B        BARON & BUDD, PC
JORDAN       PAUL K           TX      96-07543-K      BARON & BUDD, PC                           KRAN         WALTER            NY      2002/1207         BARON & BUDD, PC
JORDAN       VERNON CALVIN    TX      D-152928        BARON & BUDD, PC                           KREJCI       C                 TX      02-4295           BARON & BUDD, PC
JOSEY        AUSTIN LEVY      TX      9305415         BARON & BUDD, PC                           KRELL        WILLIAM           NY      87-CIV-5186       BARON & BUDD, PC
JUSTICE      CHARLIE DEAN     TX      153-167956-97   BARON & BUDD, PC                           KROEGER      BRENDA            OH      CV06587244        BARON & BUDD, PC
JUSTICE      POWELL A         TX      95-10501        BARON & BUDD, PC                           KUCHENTHAL   PAIGE             TX      94-03942          BARON & BUDD, PC
KACHELMYER   JOSEPH T         LA      493417          BARON & BUDD, PC                           KUNKEL       ROBERT G          TX      94-01661          BARON & BUDD, PC
KAIN         LAWRENCE         NY      2001/3642       BARON & BUDD, PC                           LG           THOMPSON          TX      01-8030           BARON & BUDD, PC
KAPPENMAN    ERVIN J          LA      C601790         BARON & BUDD, PC                           LA RUE       RAY               TX      033343E           BARON & BUDD, PC
KARCHER      WILLIAM C.       OH      325745          BARON & BUDD, PC                           LABARR       LAWRENCE J        NY      109872/01         BARON & BUDD, PC
KAUFFMAN     JOE W            LA      57356           BARON & BUDD, PC                           LACEY        VAN W             GA      00VS001074(D)     BARON & BUDD, PC
KEASLER      EDWARD D         LA      429,438-B       BARON & BUDD, PC                           LACKEY       JOYAL L           TX      45,420            BARON & BUDD, PC
KEEBLE       ROBERT P         TX      97-05358        BARON & BUDD, PC                           LACOMB       MARK              NY      107794/00         BARON & BUDD, PC
KEETON       MEREDITH W       TX      13130*BH00      BARON & BUDD, PC                           LACY         JERRY             TX      249-159-97        BARON & BUDD, PC
KELLER       AGNES M          LA      00037676        BARON & BUDD, PC                           LALONDE      RONALD            NY      107822/00         BARON & BUDD, PC
KELLER       JAMES A          TX      E-0151571       BARON & BUDD, PC                           LAMAY        STANLEY J         NY      109873/01         BARON & BUDD, PC
KELLEY       ELROY            LA      97-761          BARON & BUDD, PC                           LAMBERT      FLOYD             TX      153-168279-97     BARON & BUDD, PC
KELLEY       HENRY G          TX      153-167956-97   BARON & BUDD, PC                           LAMBERT      ROGER J           LA      C500735           BARON & BUDD, PC
KELLEY       JERRY            TX      0305229E        BARON & BUDD, PC                           LAMON        JAMES W           TX      2000-866          BARON & BUDD, PC
KELLEY       ORVIL            NY      108031/00       BARON & BUDD, PC                           LAMPKIN      EARL R            TX      DV98-4692-L       BARON & BUDD, PC
KELLEY       WILLIAM J        TX      97 05353        BARON & BUDD, PC                           LAMSON       LEON F            PA      150400073         BARON & BUDD, PC
KELLY        ANDREW R         TX      00-04283-J      BARON & BUDD, PC                           LAND         JOHN T            TX      00-05329-00-0-E   BARON & BUDD, PC
KELLY        BENJAMIN         NY      107624/00       BARON & BUDD, PC                           LANDERS      HULUST B          GA      2000CV22329       BARON & BUDD, PC
KELLY        CHARLES H        LA      C500735         BARON & BUDD, PC                           LANE         DARWOOD G         NY      2001/3525         BARON & BUDD, PC
KELLY        HILLARY          LA      C 437976        BARON & BUDD, PC                           LANE         RALPH M           LA      500,731           BARON & BUDD, PC
KELSEY       JOHNNY L         TX      B-152888        BARON & BUDD, PC                           LANE         ROBERT E          GA      E-67946           BARON & BUDD, PC
KEMP         CHARLES EDWARD   TX      93-7418-H       BARON & BUDD, PC                           LANE         RUSSELL G         TX      00-07096-A        BARON & BUDD, PC
KEMP         LAVERON G        TX      02-1988-L       BARON & BUDD, PC                           LANEUVILLE   NORMAN J          NY      110215/01         BARON & BUDD, PC
KEMP         WILLIAM LEE      TX      153-168186-97   BARON & BUDD, PC                           LANTHIER     NOLAN             LA      20042892          BARON & BUDD, PC
KEMP         ZINNER M         LA      C600122         BARON & BUDD, PC                           LARKINS      CLARENCE          TX      153-167880-97     BARON & BUDD, PC
KENNEDY      ANNIE            TX      A930893-C       BARON & BUDD, PC                           LARSON       ANDREW            TX      13805*BH00        BARON & BUDD, PC
KENNEDY      HOUSTON          TX      93-7418-H       BARON & BUDD, PC                           LARSON       GARY              TX      01-00489-K        BARON & BUDD, PC
KENNEDY      JAMES O          TX      41,295          BARON & BUDD, PC                           LASH         RONALD W          TX      153-168219-97     BARON & BUDD, PC
KENNEY       MAGGIE M         GA      2002AB00140C    BARON & BUDD, PC                           LASS         ARTHUR A          LA      441113            BARON & BUDD, PC
KENNY        ROBERT J         TX      153-168380-97   BARON & BUDD, PC                           LASS         ARTHUR A          LA      C 432967          BARON & BUDD, PC
KEOWEN       DANA W           LA      32,115-B        BARON & BUDD, PC                           LASSERE      RONALD R          TX      96-01095-F        BARON & BUDD, PC
KERN         CLARENCE J       IL      94L1240         BARON & BUDD, PC                           LATREILLE    GERALD            NY      107803/00         BARON & BUDD, PC
KERR         HARRY            TX      153-167885-97   BARON & BUDD, PC                           LAUDERDALE   JACKIE E          TX      96-08139          BARON & BUDD, PC
KESSINGER    THOMAS D         TX      A020460-C       BARON & BUDD, PC                           LAURENDINE   ERNEST L          LA      C 443166          BARON & BUDD, PC
KIBBEY       FRANK E          TX      00-07403-M      BARON & BUDD, PC                           LAVARE       VERNON J          NY      109473/01         BARON & BUDD, PC

                                                                                                                                                              Appendix A - 22
                                          Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                       Document Page 41 of 624
Claimant       Claimant         State                                                                  Claimant     Claimant          State
Last Name      First Name       Filed   Docket Number      Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel
LAVERACK       SAMUEL C         TX      94-10109           BARON & BUDD, PC                           LOCKHART      KATHERINE E       LA      C562347         BARON & BUDD, PC
LAWRENCE       WALTER W         NY      2001-5620          BARON & BUDD, PC                           LODRIGUSS     SIDNEY A          LA      02-12012        BARON & BUDD, PC
LAWSON         JOSEPH           LA      1026,664           BARON & BUDD, PC                           LOEHRER       EUGENE J          LA      C500735         BARON & BUDD, PC
LAYMAN         WALLACE EDWARD   TX      9705764            BARON & BUDD, PC                           LOFFLER       RICHARD L         NY      107942/00       BARON & BUDD, PC
LAYTON         CHARLES D        TX      93-CI-15947        BARON & BUDD, PC                           LOFTIN        HERMAN & LISSIE   TX      93-5525-J       BARON & BUDD, PC
LAYTON         EDWARD C         TX      00-07550-D         BARON & BUDD, PC                           LOFTIS        JAMES C           TX      97-2359-C       BARON & BUDD, PC
LEACHMAN       MARVIN E         TX      94 5012 B          BARON & BUDD, PC                           LOFTIS        TOMMY J           TX      0304778E        BARON & BUDD, PC
LEAL           RUBEN G          TX      2000-01-000227-E   BARON & BUDD, PC                           LOGAN         BRYCE N           TX      D152178         BARON & BUDD, PC
LEBEAU         RAYMOND V        TX      B-0151510          BARON & BUDD, PC                           LOGAN         EURSHY            TX      94-CI-00939     BARON & BUDD, PC
LEBLANC        CLEVELAND P      TX      A152629            BARON & BUDD, PC                           LOGAN         JIMMY D           TX      153-168238-97   BARON & BUDD, PC
LEBLANC        GARETH L         LA      2005002342         BARON & BUDD, PC                           LOLLEY        ELMER & THELMA    TX      67-120988-89    BARON & BUDD, PC
LEBLANC        JOSEPH           LA      2003006010         BARON & BUDD, PC                           LOMBAS        GEORGE J          TX      96-04941-J      BARON & BUDD, PC
LEBLANC        MICHAEL A        LA      493417             BARON & BUDD, PC                           LONDON        OTHO E            TX      0303929G        BARON & BUDD, PC
LECLAIRE       KENNETH E        TX      A-152872           BARON & BUDD, PC                           LONG          FRANK MCKINLEY    TX      97 05356        BARON & BUDD, PC
LECLERC        EUGENE G         NY      UNSPECIFIED        BARON & BUDD, PC                           LONG          JESSE E.          TX      96-08447-G      BARON & BUDD, PC
LEDAY          ALVIN            LA      500,731            BARON & BUDD, PC                           LONG          MARY M            TX      02-07985        BARON & BUDD, PC
LEDBETTER      CARVEL W         TX      95-10495           BARON & BUDD, PC                           LONG          MELVIN L          TX      DV99-09597-I    BARON & BUDD, PC
LEDOUX         ROBERT L         LA      C 429,885          BARON & BUDD, PC                           LONGORIA      JOSE E            TX      14576*RM01      BARON & BUDD, PC
LEDUC          THOMAS H         NY      108934/01          BARON & BUDD, PC                           LOONEY        ALBERT            TX      E152424         BARON & BUDD, PC
LEE            FREDERICK D      LA      57356              BARON & BUDD, PC                           LOONEY        VAN LARRY         TX      94-12745-D      BARON & BUDD, PC
LEE            JOHN W           LA      2001-000635        BARON & BUDD, PC                           LOPEZ         GUADALUPE         TX      99CV1084        BARON & BUDD, PC
LEE            MARGENE R        TX      071955336          BARON & BUDD, PC                           LOTHRAP       CHARLES E         TX      96-06715-F      BARON & BUDD, PC
LEE            RAY              TX      45,421-A           BARON & BUDD, PC                           LOVE          DANIEL F          NY      108939/01       BARON & BUDD, PC
LEE            RICHARD H        LA      2005001411         BARON & BUDD, PC                           LOVELL        EARL G            TX      96-05797-B      BARON & BUDD, PC
LEE            SAMMI K          TX      035376             BARON & BUDD, PC                           LOVOY         JOSEPH P          TX      B152204         BARON & BUDD, PC
LEE            WF               GA      00VS000513         BARON & BUDD, PC                           LOWERY        JIMMY R           TX      95-13342        BARON & BUDD, PC
LEEDY          DONALD J         OH      CV05551934         BARON & BUDD, PC                           LOWERY        OSCAR             TX      95-03-1288-B    BARON & BUDD, PC
LEFFLER        LOIS M           OH      CV06587588         BARON & BUDD, PC                           LOWERY        WILLIE            TX      93-7418-H       BARON & BUDD, PC
LEGER          DARREL J         LA      105631             BARON & BUDD, PC                           LUBAK         WALTER J          TX      96-08255        BARON & BUDD, PC
LEGIER         LEO D            LA      493417             BARON & BUDD, PC                           LUCHTERHAND   PAUL F            NY      2001/5179       BARON & BUDD, PC
LEGIER         THEOBERT J       LA      C562346            BARON & BUDD, PC                           LUDWIGSON     CHARLES           NY      89-CIV-5657     BARON & BUDD, PC
LEIGUDS        HARVEY A         TX      95-05-2629-C       BARON & BUDD, PC                           LUDWIN        LEO               NY      2002/1076       BARON & BUDD, PC
LEMMON         EDWARD F         NY      01/3290            BARON & BUDD, PC                           LUNDY         CLIFTON           TX      90-4646         BARON & BUDD, PC
LEMOINE        GASPER           LA      500,731            BARON & BUDD, PC                           LUNSFORD      WALTER            TX      B-152849        BARON & BUDD, PC
LEMON          LEZEME           LA      C528520            BARON & BUDD, PC                           LYLES         FRANK J           TX      96-04942-C      BARON & BUDD, PC
LENARD         JAMES W          LA      C20102911          BARON & BUDD, PC                           LYLES         RALPH C           TX      B152496         BARON & BUDD, PC
LENGYEL        GEORGE J         OH      CV05557058         BARON & BUDD, PC                           LYNCH         SAM E             TX      97-238313       BARON & BUDD, PC
LEON           EDWARD           CA      BC522236           BARON & BUDD, PC                           LYNCH         SAM E             TX      DV98-00511-K    BARON & BUDD, PC
LEOPOLD        WALTER           LA      C-671-98           BARON & BUDD, PC                           LYNCH         VIOLET E          TX      93-055242       BARON & BUDD, PC
LESTER         KP               TX      01-01406-H         BARON & BUDD, PC                           LYONS         MARCUS J          GA      99VS0159383D    BARON & BUDD, PC
LESTER         WILLIAM E        LA      500,731            BARON & BUDD, PC                           MABRY         HOYT G            TX      153-168186-97   BARON & BUDD, PC
LETT           CHARLES H        TX      96-12387-K         BARON & BUDD, PC                           MACHADO       DAVID M           TX      96-06788-H      BARON & BUDD, PC
LEVAC          ADELOR L         NY      105191/99          BARON & BUDD, PC                           MACK          BEN               TX      DV99-864        BARON & BUDD, PC
LEVERSTON      HARRISON         LA      59,917             BARON & BUDD, PC                           MACKAY        ROSS              TX      96-06788-H      BARON & BUDD, PC
LEWIS          CLYDE            TX      00-03800-A         BARON & BUDD, PC                           MACKEY        HAROLD C          TX      B-152885        BARON & BUDD, PC
LEWIS          DAVID M          TX      E-152883           BARON & BUDD, PC                           MACOMBER      THOMAS            NY      109425/01       BARON & BUDD, PC
LEWIS          EDWARD C         LA      429494             BARON & BUDD, PC                           MACRI         NICHOLAS          NY      2001/3505       BARON & BUDD, PC
LEWIS          EUGENE           LA      057320             BARON & BUDD, PC                           MADDOX        OZELL             TX      00-08009-L      BARON & BUDD, PC
LEWIS          FRANK            TX      96-06103-K         BARON & BUDD, PC                           MADDOX        STARSHALL C       TX      153-168248-97   BARON & BUDD, PC
LEWIS          GROVER M         LA      500,731            BARON & BUDD, PC                           MAGEE         TC                GA      E-64993         BARON & BUDD, PC
LEWIS          JAMES G          TX      96-07599-B         BARON & BUDD, PC                           MAIDEN        JOSEPH            LA      429,664-A       BARON & BUDD, PC
LEWIS          JAMES P          TX      9312340            BARON & BUDD, PC                           MAINVILLE     ARNOLD            NY      107619/00       BARON & BUDD, PC
LEWIS          LT               TX      97-2381-A          BARON & BUDD, PC                           MALBROUGH     WILFRED           LA      2001-000480     BARON & BUDD, PC
LEWIS          LAWRENCE J       LA      C500735            BARON & BUDD, PC                           MALCONTENTO   MICHAEL           PA      061100632       BARON & BUDD, PC
LEWIS          LEE G            LA      2005001930         BARON & BUDD, PC                           MALONE        CHARLES J         LA      200500722       BARON & BUDD, PC
LEWIS          RONALD L         TX      036733             BARON & BUDD, PC                           MALONE        JESSE P           TX      153-167952-97   BARON & BUDD, PC
LEWIS          THERMAN P        TX      00-00352-M         BARON & BUDD, PC                           MALONE        JESSE P           GA      E-65840         BARON & BUDD, PC
LICHFIELD      WALTER R         TX      00-08879-B         BARON & BUDD, PC                           MALONEY       JOHN F            NY      107626/00       BARON & BUDD, PC
LIGHTSEY       WILLIAM C        AL      CA3-91-0223-AH     BARON & BUDD, PC                           MALVEAUX      AUSTIN            LA      2002-005685     BARON & BUDD, PC
LINDLEY        RAYMOND          TX      6:91CV289          BARON & BUDD, PC                           MANCEAUX      PERCY J           LA      20053036        BARON & BUDD, PC
LINDO          CHARLES R        NY      2001-5565          BARON & BUDD, PC                           MANCHACA      MANUEL V          TX      2000-CI-07209   BARON & BUDD, PC
LINDSAY        EARL T           LA      201601610          BARON & BUDD, PC                           MANN          JAMES E           TX      153-168248-97   BARON & BUDD, PC
LINDSEY        ALBERT D         LA      77854              BARON & BUDD, PC                           MANSFIELD     ROY M             TX      94-CI-04374     BARON & BUDD, PC
LINDSEY        CLOYD E          TX      153-168238-97      BARON & BUDD, PC                           MANTUEFFEL    HERMAN J          TX      96-02176-I      BARON & BUDD, PC
LINDSEY        EUGENE J         TX      00-07394-M         BARON & BUDD, PC                           MANUEL        JAMES             NY      123819/00       BARON & BUDD, PC
LINER          HERBERT G        TX      93-CI-15947        BARON & BUDD, PC                           MANUELE       JOSEPH J          NY      2001/3514       BARON & BUDD, PC
LINGINFELTER   CHARLES RAY      TX      9705414            BARON & BUDD, PC                           MAPLES        CHARLES D         GA      E-67684         BARON & BUDD, PC
LINTON         GARY LLOYD       TX      E-153127           BARON & BUDD, PC                           MAPLES        PAULINE           TX      9311391         BARON & BUDD, PC
LISENBY        BILLY R          TX      94CI-03282         BARON & BUDD, PC                           MAPPS         CLYDE E           TX      97-07467-H      BARON & BUDD, PC
LITCHFIELD     WALTER R         TX      00-08039-A         BARON & BUDD, PC                           MARABLE       BERT              TX      153-167881-97   BARON & BUDD, PC
LITTLE         CLARENCE T       TX      2000-4031          BARON & BUDD, PC                           MARCEAUX      JOHN              TX      A166120         BARON & BUDD, PC
LITTLE         WINFRED B        TX      95-13425-F         BARON & BUDD, PC                           MARCELLO      DOMINICK P        NY      2001/3507       BARON & BUDD, PC
LIVINGSTON     ARTHUR C         TX      96-03223-B         BARON & BUDD, PC                           MARCHAND      HENRY J           LA      1027473         BARON & BUDD, PC
LOBELL         DENNIS           LA      493417             BARON & BUDD, PC                           MARCHAND      HENRY JOACHIM     TX      A-152700        BARON & BUDD, PC
LOBELL         MELVIN JOSEPH    TX      A-152700           BARON & BUDD, PC                           MARCHAND      JOHN C            LA      C541167         BARON & BUDD, PC
LOCKETT        HERBERT L        TX      B-152930           BARON & BUDD, PC                           MARCONE       DOMINICK J        NY      109868/01       BARON & BUDD, PC

                                                                                                                                                                  Appendix A - 23
                                         Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                      Document Page 42 of 624
Claimant     Claimant          State                                                                  Claimant    Claimant          State
Last Name    First Name        Filed   Docket Number      Primary Plaintiff Counsel                   Last Name   First Name        Filed   Docket Number     Primary Plaintiff Counsel
MARIANO      FRANCIS           NY      108935/01          BARON & BUDD, PC                           MCCASLIN     JAMES M           TX      46,109-A          BARON & BUDD, PC
MARIANO      JOSEPH            NY      107456/00          BARON & BUDD, PC                           MCCLAIN      DONALD RAY        TX      153-168248-97     BARON & BUDD, PC
MARIX        JOSEPH H          LA      1026,664           BARON & BUDD, PC                           MCCLENDON    CAROL G           TX      94-CI-04374       BARON & BUDD, PC
MARK         CLYDE E           TX      33795-01-01        BARON & BUDD, PC                           MCCLENNY     CLARENCE R        TX      01-02880-C        BARON & BUDD, PC
MARKEL       DALE D. V KEENE   TX      93-4738-J          BARON & BUDD, PC                           MCCLINTON    LM                LA      429440            BARON & BUDD, PC
MARKS        HECTOR P          LA      459425             BARON & BUDD, PC                           MCCLUNG      DONALD L          OH      CV05556710        BARON & BUDD, PC
MARKS        OLYAN H           TX      0303051C           BARON & BUDD, PC                           MCCLURE      JAMES C           TX      153-167956-97     BARON & BUDD, PC
MARLOW       LEONARD L         NY      108953/01          BARON & BUDD, PC                           MCCLURE      JAMES M           TX      153-167896-97     BARON & BUDD, PC
MARONA       CLARENCE L        GA      2000CV22984        BARON & BUDD, PC                           MCCLUSKEY    EDMUND R          MS      CI-2002-002-SI    BARON & BUDD, PC
MARR         DOUGLAS R         TX      19452*JG02         BARON & BUDD, PC                           MCCOLLUM     ROBERTA E         TX      96-07878          BARON & BUDD, PC
MARROQUIN    GERONIMO          TX      00-269696-00-0-F   BARON & BUDD, PC                           MCCONNELL    DWIGHT W          TX      153-168219-97     BARON & BUDD, PC
MARSALIS     THOMAS W          TX      02-07500-M         BARON & BUDD, PC                           MCCOY        DAVID R           TX      46,109-A          BARON & BUDD, PC
MARSECO      ANTHONY R         PA      070400471          BARON & BUDD, PC                           MCCOY        JAMES M           GA      2000CV23790       BARON & BUDD, PC
MARSHALL     HOMER W           GA      E-65961            BARON & BUDD, PC                           MCCOY        TJ                TX      01-00087-A        BARON & BUDD, PC
MARSHALL     SAM               TX      153-168397-97      BARON & BUDD, PC                           MCCREERY     JOE H             TX      DV99-09597-I      BARON & BUDD, PC
MARTEL       CARL E            NY      109876/01          BARON & BUDD, PC                           MCCRELESS    ALVIN C           TX      153-167897-97     BARON & BUDD, PC
MARTIN       DAVID F           NY      109946/01          BARON & BUDD, PC                           MCDANIEL     CHARLES K         GA      2001CV35355       BARON & BUDD, PC
MARTIN       EDDIE             TX      95-10830           BARON & BUDD, PC                           MCDANIEL     JOHN C            TX      153-168237-97     BARON & BUDD, PC
MARTIN       EDWARD R          LA      504319C            BARON & BUDD, PC                           MCDANIEL     LEO F             TX      A94-0200-C        BARON & BUDD, PC
MARTIN       GRANVILLE H       TX      2002-5044          BARON & BUDD, PC                           MCDONALD     MOSE              NY      107454/00         BARON & BUDD, PC
MARTIN       JAMES J           NY      109572/01          BARON & BUDD, PC                           MCDONALD     PEARLY            LA      C500735           BARON & BUDD, PC
MARTIN       JAMES K           TX      00CV0975           BARON & BUDD, PC                           MCDONALD     ROBERT E          GA      1999CV12154       BARON & BUDD, PC
MARTIN       JOE               TX      9705764            BARON & BUDD, PC                           MCDONALD     TAFT              TX      153-168237-97     BARON & BUDD, PC
MARTIN       JOHN D            TX      00-07980-H         BARON & BUDD, PC                           MCDOUGAL     MILES C           TX      97 04971          BARON & BUDD, PC
MARTIN       LEE W             NY      2001/3652          BARON & BUDD, PC                           MCDOW        ERSKINE W.        TX      88-11287          BARON & BUDD, PC
MARTIN       MICHAEL E         TX      9609443-L          BARON & BUDD, PC                           MCELWAIN     BERNARD           NY      107956/00         BARON & BUDD, PC
MARTIN       MORRIS            TX      01CV0164           BARON & BUDD, PC                           MCFALL       PARKER F          TX      153-167885-97     BARON & BUDD, PC
MARTIN       MYER J            LA      511492             BARON & BUDD, PC                           MCGARITY     JOHN              MO      962-00957         BARON & BUDD, PC
MARTIN       RICHARD L         TX      00-08930-G         BARON & BUDD, PC                           MCGEE        BURFORD T         TX      42,100-A          BARON & BUDD, PC
MARTIN       STANLEY           TX      97 05359           BARON & BUDD, PC                           MCGEE        JOE C             GA      98VS0146340A      BARON & BUDD, PC
MARTIN       VERNON E          TX      00-07547-A         BARON & BUDD, PC                           MCGEE        LEOTHA            TX      02-01176-J        BARON & BUDD, PC
MARTIN       WILLIAM D         TX      B-152718           BARON & BUDD, PC                           MCGEHEE      AUBREY E          TX      96-09600-D        BARON & BUDD, PC
MARTIN       WILLIAM E         TX      95CI-12074         BARON & BUDD, PC                           MCGILL       RODNEY EDWARD     TX      97 05356          BARON & BUDD, PC
MARTINEZ     RUBEN             TX      02-2756-F          BARON & BUDD, PC                           MCGINNIS     ALBERT E          TX      153-168380-97     BARON & BUDD, PC
MASHAW       LLOYD             TX      00-7864-E          BARON & BUDD, PC                           MCGINNIS     ALBERT E          GA      E-62371           BARON & BUDD, PC
MASON        DENNIS E          GA      99VS155413         BARON & BUDD, PC                           MCGLATHERY   WILLIAM EDWIN     TX      94CI-02462        BARON & BUDD, PC
MASON        EUEL E            TX      96-09976-F         BARON & BUDD, PC                           MCGREGOR     EARNEST G         TX      96-12493-G        BARON & BUDD, PC
MASON        JACK J            TX      153-170465-97      BARON & BUDD, PC                           MCGREGOR     EDWARD            NY      107965/00         BARON & BUDD, PC
MASSA        VICTOR L          LA      96-5806            BARON & BUDD, PC                           MCGUIRE      CLARENCE & MARY   TX      93-2109-E         BARON & BUDD, PC
MASSEY       CHARLIE R         TX      00-07401-K         BARON & BUDD, PC                           MCILWAIN     ROY L             GA      E-64993           BARON & BUDD, PC
MASSEY       CLIFFORD          IL      95-L-0466          BARON & BUDD, PC                           MCKEE        JESSE L           TX      9703354           BARON & BUDD, PC
MASTERSON    WOODIE R          TX      A-153145           BARON & BUDD, PC                           MCKEE        KENNETH M         TX      CC-98-11064-D     BARON & BUDD, PC
MASTIN       FERRELL M         TX      B152879            BARON & BUDD, PC                           MCKELLIPS    JAY O             GA      E-65334           BARON & BUDD, PC
MATHERNE     DOROTHY M         LA      79,097 'E'         BARON & BUDD, PC                           MCKENZIE     ELMER             TX      2007CI08239       BARON & BUDD, PC
MATHERNE     KENNETH J         LA      500,731            BARON & BUDD, PC                           MCKENZIE     MARY              TX      A930893-C         BARON & BUDD, PC
MATHIS       CARY A            TX      46,097-A           BARON & BUDD, PC                           MCKINLEY     WILLIE J          TX      D152144           BARON & BUDD, PC
MATHIS       GORDON W          TX      97 04971           BARON & BUDD, PC                           MCKINNEY     WILL A            TX      035375            BARON & BUDD, PC
MATTE        LEO               LA      2005002013         BARON & BUDD, PC                           MCKINNEY     WINFRED C         TX      97 05416          BARON & BUDD, PC
MATTHEWS     COLUMBUS          TX      99CV1084           BARON & BUDD, PC                           MCLAUGHLIN   PETER J           NY      107964/00         BARON & BUDD, PC
MATTHEWS     OSCAR             LA      452652             BARON & BUDD, PC                           MCLEAN       GEORGE F          TX      00-07948-B        BARON & BUDD, PC
MATTHEWS     RICHARD T         NY      2001/5180          BARON & BUDD, PC                           MCLEMORE     JAMES A           TX      93-055242         BARON & BUDD, PC
MAULDEN      LOIS BIRDWELL     TX      D-0151246          BARON & BUDD, PC                           MCLEMORE     JOHN P            TX      93-055242         BARON & BUDD, PC
MAURILLO     ANTHONY V         NY      2001/5351          BARON & BUDD, PC                           MCMAHON      HUGH J            NY      105937/00         BARON & BUDD, PC
MAUS         CONRAD H          LA      57855              BARON & BUDD, PC                           MCMANNIS     EARL              TX      00-08878-F        BARON & BUDD, PC
MAXWELL      RAY               TX      00-07605-E         BARON & BUDD, PC                           MCMENAMY     CHARLES W         TX      201656896         BARON & BUDD, PC
MAXWELL      WILLIAM           NY      107945/00          BARON & BUDD, PC                           MCMILLIAN    PIERCE            TX      93-11984          BARON & BUDD, PC
MAY          JAMES W           TX      352-148923-93      BARON & BUDD, PC                           MCMILLIAN    WASH              TX      E151671           BARON & BUDD, PC
MAY          WILLIAM L         TX      01-02042-I         BARON & BUDD, PC                           MCPADDEN     KEVIN F           NY      119954/93         BARON & BUDD, PC
MAYA         ARTURO M          TX      2000-2274          BARON & BUDD, PC                           MCQUAGGE     IRA EUGENE        TX      35CI-01197        BARON & BUDD, PC
MAYBEN       HARRY J           TX      95CI-02336         BARON & BUDD, PC                           MCQUIRTER    JOSHUA            LA      500,731           BARON & BUDD, PC
MAYBEN       THELMA S          TX      95CI-02336         BARON & BUDD, PC                           MCWHORTER    BOBBY G           TX      200330303         BARON & BUDD, PC
MAYER        BETTIE E          TX      94-04639-I         BARON & BUDD, PC                           MCWHORTER    CLEM P            GA      1999CV12159       BARON & BUDD, PC
MAYFIELD     JAMES A           TX      97-2381-A          BARON & BUDD, PC                           MECHE        JULES J           LA      48,912            BARON & BUDD, PC
MAYFIELD     WILLIE L          TX      46,109-A           BARON & BUDD, PC                           MECHE        RD                TX      52547             BARON & BUDD, PC
MAYR         ARTHUR J          TX      94-6324            BARON & BUDD, PC                           MEDINA       PEDRO             NY      109560/01         BARON & BUDD, PC
MAZZUCCO     JOHN A            GA      2000CV24188        BARON & BUDD, PC                           MEDLEY       CONWAY            TX      153-168148-97     BARON & BUDD, PC
MCALLISTER   EXCELL            LA      C554067            BARON & BUDD, PC                           MEDLOCK      WILLIE T          TX      46,111            BARON & BUDD, PC
MCBRIDE      WILLIAM E         GA      2001CV33296        BARON & BUDD, PC                           MEEHAN       FRANK             NY      4478              BARON & BUDD, PC
MCCALL       OSCAR J           TX      B152496            BARON & BUDD, PC                           MEEK         ROBERT A          TX      01-07914-C        BARON & BUDD, PC
MCCAMPBELL   BOBBY M.          TX      97 05418           BARON & BUDD, PC                           MEINART      RUSSELL W         TX      91-02277          BARON & BUDD, PC
MCCANN       EDWARD D          TX      94-10723-M         BARON & BUDD, PC                           MEINSLER     ELLIS BRANDT      TX      96-04487-E        BARON & BUDD, PC
MCCARRICK    ROLAND AMOS       TX      D151189            BARON & BUDD, PC                           MELANCON     WILLIAM C         TX      00-08051-H        BARON & BUDD, PC
MCCARTER     CARL ELLIS        TX      9705764            BARON & BUDD, PC                           MENCHACA     ADOLFO C          TX      00-02068-00-0-E   BARON & BUDD, PC
MCCARTHY     JAMES M           DE      06C12137ASB        BARON & BUDD, PC                           MENDEL       EL FREDA          TX      96-08447-G        BARON & BUDD, PC
MCCARTHY     JUSTIN H          OH      CV05580330         BARON & BUDD, PC                           MENDENHALL   JACK O            TX      94-5272 J         BARON & BUDD, PC
MCCARTHY     THOMAS E          NY      01/3286            BARON & BUDD, PC                           MENDENHALL   JAY D             TX      A930893-C         BARON & BUDD, PC

                                                                                                                                                                  Appendix A - 24
                                              Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                           Document Page 43 of 624
Claimant          Claimant          State                                                                  Claimant     Claimant          State
Last Name         First Name        Filed   Docket Number      Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number     Primary Plaintiff Counsel
MENIFEE           VERNON            TX      00-06037-L         BARON & BUDD, PC                           MORENO        GILBERT D         TX      94CI-04250        BARON & BUDD, PC
MERCURIO          LOUIS             NY      2002/1053          BARON & BUDD, PC                           MORGAN        CHARLES G         LA      57321             BARON & BUDD, PC
MERCURIO          ROBERT            NY      2001/3651          BARON & BUDD, PC                           MORGAN        CURTIS D          LA      076625            BARON & BUDD, PC
MERRILL           BENJAMIN E        TX      153-168219-97      BARON & BUDD, PC                           MORGAN        GEORGE HUBERT     TX      97 05416          BARON & BUDD, PC
MERRILL           BENJAMIN E        GA      E-62371            BARON & BUDD, PC                           MORGAN        HUGH DORSEY V A   TX      93CI-15415        BARON & BUDD, PC
MERSMANN          WILLIAM B         TX      CC0301425B         BARON & BUDD, PC                           MORGAN        LEO E             TX      94CI-02802        BARON & BUDD, PC
METHENY           LEONARD D         TX      94-10109           BARON & BUDD, PC                           MORGAN        NOTRE J           TX      153-168398-97     BARON & BUDD, PC
METHVIN           EUGENE B          TX      95-3957            BARON & BUDD, PC                           MORGAN        RICHARD E         TX      99-02163-G        BARON & BUDD, PC
MEUS              LAWRENCE J        NY      2001/3528          BARON & BUDD, PC                           MORGAN        WILBERT G         TX      98-2755-A         BARON & BUDD, PC
MEYER             LAURANCE          NY      2002/1206          BARON & BUDD, PC                           MORMAN        ARLAN C           TX      0301037F          BARON & BUDD, PC
MICKELS           DEAN              TX      352-147699-93      BARON & BUDD, PC                           MORRIS        CALVIN A          GA      2000CV22360       BARON & BUDD, PC
MICKLES           LUTHER            GA      E-64852            BARON & BUDD, PC                           MORRIS        HENRY A           LA      C500735           BARON & BUDD, PC
MICKLES-DINKINS   TARA M            GA      2001AB00024C       BARON & BUDD, PC                           MORRIS        JOHNNY M          TX      00-05734-F        BARON & BUDD, PC
MILLER            ALVIN J           LA      20042829           BARON & BUDD, PC                           MORRIS        JOSEPH A          GA      00VS003427(D)     BARON & BUDD, PC
MILLER            CONNELL T         OH      CV96 01 0181       BARON & BUDD, PC                           MORRIS        JOSEPH A          GA      2000CV31257       BARON & BUDD, PC
MILLER            FRED V KEENE &    TX      93CI-16815         BARON & BUDD, PC                           MORRIS        MICHAEL M         TX      01-10305          BARON & BUDD, PC
MILLER            JAMES L           TX      97 04971           BARON & BUDD, PC                           MORRIS        NAMON E           TX      94-7701           BARON & BUDD, PC
MILLER            JOHNNIE           MO      962-00957          BARON & BUDD, PC                           MORRIS        PHILLIP           TX      153-167897-97     BARON & BUDD, PC
MILLER            ROBERT L          TX      96-03957-B         BARON & BUDD, PC                           MORRISETTE    JAMES W           TX      A930893-C         BARON & BUDD, PC
MILLER            THERON L          TX      153-168148-97      BARON & BUDD, PC                           MORRISON      WESLEY A          TX      96-01690-J        BARON & BUDD, PC
MILLER            VERNON N          NY      106281/00          BARON & BUDD, PC                           MORRISSETTE   JESSE E           TX      B-151759          BARON & BUDD, PC
MILLS             GERALD W          GA      E-67684            BARON & BUDD, PC                           MORSE         HAROLD C          TX      95-04-2062-C      BARON & BUDD, PC
MILLSAPS          REECE V.          TX      97 05353           BARON & BUDD, PC                           MORTIS        JAMES V           NY      01-3385           BARON & BUDD, PC
MILTON            MONROE            LA      C500735            BARON & BUDD, PC                           MOSELEY       JOE W             TX      96-08212-H        BARON & BUDD, PC
MIMASSI           MURAD             NY      2002/1203          BARON & BUDD, PC                           MOSELEY       JOE W             TX      B152496           BARON & BUDD, PC
MIMS              WW                TX      00-08290-F         BARON & BUDD, PC                           MOSHER        CHARLES           NY      2001/5163         BARON & BUDD, PC
MINER             HAROLD J          NY      2001/5164          BARON & BUDD, PC                           MOSLEY        ERNIE M           TX      D152673           BARON & BUDD, PC
MISSANA           ANGELO            NY      I2000/4126         BARON & BUDD, PC                           MOSLEY        JAMES E           GA      E-65334           BARON & BUDD, PC
MITCHELL          ANDERSON          LA      C 429,885          BARON & BUDD, PC                           MOSS          RICHARD           LA      2001-00482        BARON & BUDD, PC
MITCHELL          CHARLES           LA      2008000601         BARON & BUDD, PC                           MOTEN         JAMES M           TX      02-02093-A        BARON & BUDD, PC
MITCHELL          DAVID L           TX      DV98-05943-K       BARON & BUDD, PC                           MOTHERSPAU    GERALD E          TX      96-044467-J       BARON & BUDD, PC
MITCHELL          HARVETTE PETTUS   TX      94CI-02462         BARON & BUDD, PC                           MOULTRIE      UNREE             TX      96-00934-M        BARON & BUDD, PC
MITCHELL          JIMMIE S          GA      2000A6983-3        BARON & BUDD, PC                           MOUSER        DONALD W          TX      96-02435-C        BARON & BUDD, PC
MITCHELL          JOHN H            TX      DV98-05943-K       BARON & BUDD, PC                           MOUSSEAU      HAROLD W          NY      106184/2000       BARON & BUDD, PC
MITCHELL          JOHN M            NY      01/3305            BARON & BUDD, PC                           MOYE          CHARLES H         TX      B151804           BARON & BUDD, PC
MITCHELL          LOUIS S           TX      02-04756           BARON & BUDD, PC                           MOYE          GLADDEN H         TX      96-06155-B        BARON & BUDD, PC
MITCHELL          ROBERT S          TX      00-07549-K         BARON & BUDD, PC                           MOYERS        WILLARD EUGENE    TX      94 8552 K         BARON & BUDD, PC
MITCHELL          RONALD J          LA      58.032             BARON & BUDD, PC                           MUECK         FLOYD M           TX      02-05998-00-0-F   BARON & BUDD, PC
MITCHELL          TONY JAMES JR.    TX      B151804            BARON & BUDD, PC                           MUGAVERO      NICHOLAS          NY      10938/01          BARON & BUDD, PC
MITCHELL          WILLIAM B         TX      153-167880-97      BARON & BUDD, PC                           MUIR          BC                TX      93-CI-15079       BARON & BUDD, PC
MITCHELL          WILLIS A          TX      94-04639-I         BARON & BUDD, PC                           MULLANNEY     PATRICK J         OH      CV05577971        BARON & BUDD, PC
MOBLEY            WILLIE            LA      500,731            BARON & BUDD, PC                           MULLEN        MARTHA B          TX      2004CI04074       BARON & BUDD, PC
MOFFETT           ALBERT            TX      A152934            BARON & BUDD, PC                           MULRY         CATHERINE         CA      BC327392          BARON & BUDD, PC
MOLLIERE          RUFFIN            TX      15663*JG01         BARON & BUDD, PC                           MUMFORD       SOLOMON           TX      153-168381-97     BARON & BUDD, PC
MOLLINS           CLYDE E           TX      97-01000-K         BARON & BUDD, PC                           MUMFORD       SOLOMON           GA      2000CV24513       BARON & BUDD, PC
MONETTE           KENNETH O         NY      109552/01          BARON & BUDD, PC                           MUMFORD       SOLOMON           GA      E-62295           BARON & BUDD, PC
MONROE            CHARLES W         TX      94-11681-B         BARON & BUDD, PC                           MUMPHREY      JOE H             TX      01-00363-K        BARON & BUDD, PC
MONROE            MARY              TX      035375             BARON & BUDD, PC                           MURPHY        JAMES L           GA      1999CV12159       BARON & BUDD, PC
MONTGOMERY        BILLY G           GA      2000CV23291        BARON & BUDD, PC                           MURPHY        JAMES T           GA      99VS157809A       BARON & BUDD, PC
MONTGOMERY        DAVID L           NY      108957/01          BARON & BUDD, PC                           MURPHY        LEROY             TX      01-08467          BARON & BUDD, PC
MONTGOMERY        JAMES             MO      962-00957          BARON & BUDD, PC                           MURPHY        MICHAEL           NY      107567/00         BARON & BUDD, PC
MONTGOMERY        WESLEY J          LA      2002-005795        BARON & BUDD, PC                           MURR          CHESTER E         TX      96-0997-H         BARON & BUDD, PC
MONTZ             RUFUS C           TX      A930893-C          BARON & BUDD, PC                           MURRAY        LARRY M           TX      B152877           BARON & BUDD, PC
MOODY             CHARLES E         TX      153-167880-97      BARON & BUDD, PC                           MURRAY        SAMUEL            NY      107486/00         BARON & BUDD, PC
MOOMAW            ROBERT E          TX      153-167883-97      BARON & BUDD, PC                           MUSSLEMAN     PAUL B            LA      500536            BARON & BUDD, PC
MOON              RICHARD A         TX      153-167952-97      BARON & BUDD, PC                           MUSTIN        GORDON            TX      96-01095-F        BARON & BUDD, PC
MOONEY            RICHARD F         NY      01/3295            BARON & BUDD, PC                           MYERS         HUGH D            TX      153-168238-97     BARON & BUDD, PC
MOONEY            TED               LA      00081937B          BARON & BUDD, PC                           MYERS         KENNETH C         LA      507360            BARON & BUDD, PC
MOONS             LEE               TX      D152144            BARON & BUDD, PC                           MYLES         LEMOIL            TX      96-03332-C        BARON & BUDD, PC
MOORE             BEN F             TX      153-168148-97      BARON & BUDD, PC                           MYNHIER       WARREN H          OH      99-393724-CV      BARON & BUDD, PC
MOORE             CHARLES M         NY      105034/99          BARON & BUDD, PC                           MYRICK        CHARLES B         OH      549830            BARON & BUDD, PC
MOORE             ELLIS             LA      C535045            BARON & BUDD, PC                           MYTON         CLAUSEY           NY      121302/00         BARON & BUDD, PC
MOORE             GEORGE            TX      88-11287           BARON & BUDD, PC                           NAPIER        GRADY             TX      153-168293-97     BARON & BUDD, PC
MOORE             GRADY L           TX      01-01761-L         BARON & BUDD, PC                           NAROLIS       FRANCIS P         NY      2001/5162         BARON & BUDD, PC
MOORE             HAL               TX      0305222            BARON & BUDD, PC                           NAROLIS       VINCENT J         NY      01/3297           BARON & BUDD, PC
MOORE             HARRY M           TX      99-03391-L         BARON & BUDD, PC                           NASHVILLE     PETER J           TX      96-06299-H        BARON & BUDD, PC
MOORE             HENRY E           TX      93CI-16815         BARON & BUDD, PC                           NAVA          ROBERT J          TX      20033841          BARON & BUDD, PC
MOORE             JIMMIE L          TX      153-168228-97      BARON & BUDD, PC                           NEAL          JACK B            TX      153-167-884-97    BARON & BUDD, PC
MOORE             JOEL W            TX      D152144            BARON & BUDD, PC                           NEAL          MARVIN B          LA      493417            BARON & BUDD, PC
MOORE             JOHN W            TX      153-167957-97      BARON & BUDD, PC                           NEAL          ROBERT B          LA      24,804            BARON & BUDD, PC
MOORE             LEROY             TX      153-168248-97      BARON & BUDD, PC                           NEEL          GLYNN R           TX      47,714            BARON & BUDD, PC
MOORE             MARCUS            TX      41,347             BARON & BUDD, PC                           NEELY         JOHNNY M          TX      46,108            BARON & BUDD, PC
MOORE             RAYMOND L         TX      97 05359           BARON & BUDD, PC                           NEELY         MARTIN R          LA      57145             BARON & BUDD, PC
MOORE             WILMER J          GA      99VS0156983E       BARON & BUDD, PC                           NEFF          ARMON F           TX      00-08524-M        BARON & BUDD, PC
MORALES           JOE R             NM      D0101CV200602176   BARON & BUDD, PC                           NELSON        BEN               LA      C500735           BARON & BUDD, PC
MORAN             SAM A             LA      C500735            BARON & BUDD, PC                           NELSON        BERT E            TX      94-12448-C        BARON & BUDD, PC

                                                                                                                                                                        Appendix A - 25
                                         Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                   Document Page 44 of 624
Claimant     Claimant          State                                                               Claimant     Claimant        State
Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name      Filed   Docket Number     Primary Plaintiff Counsel
NELSON       BILLY R           TX      B151804         BARON & BUDD, PC                           PALMER        WILLIAM R       NY      108951/01         BARON & BUDD, PC
NELSON       DAVID J           TX      94-CI-05502     BARON & BUDD, PC                           PANTER        WALLACE L       TX      9703044           BARON & BUDD, PC
NELSON       HENRY J           LA      20046021        BARON & BUDD, PC                           PAPILLION     ABRAHAM         LA      98-4516           BARON & BUDD, PC
NELSON       HERBERT O         TX      96-02651-H      BARON & BUDD, PC                           PAPILLION     OZIA            LA      20042576          BARON & BUDD, PC
NELSON       JOHNNIE G         TX      E152786         BARON & BUDD, PC                           PAQUIN        FERNAND A       NY      107949/00         BARON & BUDD, PC
NELSON       MANUEL J          TX      B152879         BARON & BUDD, PC                           PARADIS       RAYMOND J       GA      2000A7539-3       BARON & BUDD, PC
NELSON       MELVIN L          TX      UNKNOWN         BARON & BUDD, PC                           PAREDES       ORALIA          TX      200504002345B     BARON & BUDD, PC
NEMYIER      WILLIAM           NY      2002/1198       BARON & BUDD, PC                           PARHAM        KEITH B         TX      153-168293-97     BARON & BUDD, PC
NESBITT      CLINEY C          TX      153-168380-97   BARON & BUDD, PC                           PARKER        DAN L           TX      01-06372-D        BARON & BUDD, PC
NESTLER      WILLIAM H         LA      C 444890        BARON & BUDD, PC                           PARKER        IRIS D          TX      17110*RM01        BARON & BUDD, PC
NETTO        ARDIS M           LA      493417          BARON & BUDD, PC                           PARKER        JAMES W         TX      A930893-C         BARON & BUDD, PC
NEWBURN      WILLIAM J         TX      A930893-C       BARON & BUDD, PC                           PARKER        LESTER E        TX      94 09628          BARON & BUDD, PC
NEWBY        ARTHUR L          LA      98-08840        BARON & BUDD, PC                           PARKER        MARTHA L        TX      95-11702-B        BARON & BUDD, PC
NEWMAN       SHELBY DON        TX      97 05355        BARON & BUDD, PC                           PARKER        PERCY S         LA      58,834            BARON & BUDD, PC
NEWTON       DAVID             NY      107814/00       BARON & BUDD, PC                           PARKINSON     WILLIE ROBERT   TX      249-159-97        BARON & BUDD, PC
NIBLETT      HERMAN            TX      153-168381-97   BARON & BUDD, PC                           PARKS         RONALD D        OH      CV96 01 0181      BARON & BUDD, PC
NICHOLS      HOLLIS C          TX      98-913-B        BARON & BUDD, PC                           PARRISH       GLYN R          LA      500,731           BARON & BUDD, PC
NICHOLS      JAMES P           TX      153-167883-97   BARON & BUDD, PC                           PARRISH       JAMES           TX      D151189           BARON & BUDD, PC
NICHOLS      JAMES T           TX      01-00167-J      BARON & BUDD, PC                           PARROTT       FREDERICK J     TX      94-10818-C        BARON & BUDD, PC
NICHOLS      RANDOLPH          TX      153-168380-97   BARON & BUDD, PC                           PASHUCCO      FRANK           NY      10937801          BARON & BUDD, PC
NICIU        GEORGE            NY      2001-5564       BARON & BUDD, PC                           PASSAFUME     MICHAEL J       NY      109383/01         BARON & BUDD, PC
NICOTRA      JOSEPH P          NY      122145/00       BARON & BUDD, PC                           PASTERSKI     JEFFERY H       NY      2001/3529         BARON & BUDD, PC
NIEMI        WILLIAM J.        TX      352-148547-93   BARON & BUDD, PC                           PATE          CHARLES O       TX      96-12495-D        BARON & BUDD, PC
NIERE        EVERETT           MO      962-00957       BARON & BUDD, PC                           PATE          FREDDIE H       TX      28788             BARON & BUDD, PC
NILES        STEWART E         TX      0301086M        BARON & BUDD, PC                           PATRAW        NEAL            NY      107954/00         BARON & BUDD, PC
NIX          LIONEL            TX      153-168398-97   BARON & BUDD, PC                           PATRAW        RANDY           NY      108197/00         BARON & BUDD, PC
NOBINGER     LOUIS C           TX      153-168237-97   BARON & BUDD, PC                           PATRICK       JAMES E         TX      01-08467          BARON & BUDD, PC
NOBLE        LC                TX      DV98-07734      BARON & BUDD, PC                           PATTERSON     HAZEL I         TX      45,265            BARON & BUDD, PC
NOEL         THEODORE O        NY      2001/5176       BARON & BUDD, PC                           PATTERSON     JAMES H         TX      153-168218-97     BARON & BUDD, PC
NOLAN        TONY J            LA      493417          BARON & BUDD, PC                           PATTERSON     JAMES H         TX      97 05357          BARON & BUDD, PC
NOLEN        JOSEPH M. V FIB   TX      90-4646         BARON & BUDD, PC                           PATTERSON     JOHN H          TX      153-167897-97     BARON & BUDD, PC
NORRIS       CLARENCE M.       TX      9403944         BARON & BUDD, PC                           PATTERSON     LUE J           TX      96-05440          BARON & BUDD, PC
NORWOOD      HENRY G           TX      153-167885-97   BARON & BUDD, PC                           PATTERSON     MORGAN L        TX      B-0151305         BARON & BUDD, PC
NORWOOD      PATRICK F         GA      E-64852         BARON & BUDD, PC                           PATTERSON     ROBERT D        TX      97 04978          BARON & BUDD, PC
NORWOOD      PATRICK FRANCIS   TX      153-167898-97   BARON & BUDD, PC                           PATTERSON     THOMAS LESTER   TX      B151804           BARON & BUDD, PC
NOSEK        PAUL F            GA      2000CV26711     BARON & BUDD, PC                           PATTERSON     WILLIAM E       TX      97 05357          BARON & BUDD, PC
NOVAK        HEALY M           TX      12540*BH00      BARON & BUDD, PC                           PATTON        ANNIE K         GA      E-65092           BARON & BUDD, PC
NUGENT       JOSEPH P          NY      UNSPECIFIED     BARON & BUDD, PC                           PATTON        WADE L          TX      DV98-4692-L       BARON & BUDD, PC
NYERS        WILLIAM J         OH      CV04534574      BARON & BUDD, PC                           PAULSON       ERMA I          TX      95-10828          BARON & BUDD, PC
O'BRIEN      DONALD J          NY      115725/99       BARON & BUDD, PC                           PAYE          DANA H          NY      2001/5350         BARON & BUDD, PC
O'BRYANT     JAMES J           TX      153-168237-97   BARON & BUDD, PC                           PAYNE         REUBEN B.       TX      97 05355          BARON & BUDD, PC
O'LEE        JAMES             OH      CV05565228      BARON & BUDD, PC                           PEACOCK       CECIL           TX      01-04605-G        BARON & BUDD, PC
O'NEAL       HARRY L           GA      2001CV37600     BARON & BUDD, PC                           PEARCE        LOYD L          TX      95-11702-B        BARON & BUDD, PC
O'NEILL      THOMAS P          GA      2002AB00098C    BARON & BUDD, PC                           PEASE         GLORIA J        TX      45,265            BARON & BUDD, PC
OBERG        RAYMOND J         TX      96-02308-E      BARON & BUDD, PC                           PEASE         ROBERT S        NY      2001/3512         BARON & BUDD, PC
ODOM         EDWARD M          GA      2001A4938-2     BARON & BUDD, PC                           PECORA        CLAUDE E        LA      500,731           BARON & BUDD, PC
ODOM         MERL T            TX      00-08524-M      BARON & BUDD, PC                           PELLETIER     RENE J          NY      107586/00         BARON & BUDD, PC
OG           ERNEST            TX      DV0211978G      BARON & BUDD, PC                           PELO          ROBERT S        NY      107627/00         BARON & BUDD, PC
OGDEN        BILLY L           CA      CGC13276128     BARON & BUDD, PC                           PELTON        JOHN            NY      2002/1199         BARON & BUDD, PC
OGDEN        THOMAS J          TX      94-6325         BARON & BUDD, PC                           PENA          ISIDRO          TX      00-05325-00-0-D   BARON & BUDD, PC
OGLE         ALLEN WAYNE       TX      97-05358        BARON & BUDD, PC                           PENA          JOHNNY          TX      15517*JG01        BARON & BUDD, PC
OGLETREE     BEN H             TX      153-168398-97   BARON & BUDD, PC                           PENNINGTON    LEONARD         TX      01-00062-L        BARON & BUDD, PC
OLIVER       GERALD L          TX      98-4-51,820-D   BARON & BUDD, PC                           PENNINGTON    RONALD L        TX      036690            BARON & BUDD, PC
OLIVER       HOWARD            TX      E152199         BARON & BUDD, PC                           PENNINGTON    ROY W           TX      153-168228-97     BARON & BUDD, PC
OLIVER       JOHN W            TX      94-4934-J       BARON & BUDD, PC                           PENNYWELL     JIMMY L         LA      429494            BARON & BUDD, PC
OLIVER       WALTER L          LA      439077-A        BARON & BUDD, PC                           PERALTA       JOSE            TX      99-3990           BARON & BUDD, PC
OLIVER       WILLIAM H         TX      153-167957-97   BARON & BUDD, PC                           PERALTA       JOSE            TX      99-4002           BARON & BUDD, PC
ONTIVEROS    CRUZ              TX      98-1918         BARON & BUDD, PC                           PERDEW        RAYMOND         TX      B-152930          BARON & BUDD, PC
ORANGE       HERMAN            TX      46,312-A        BARON & BUDD, PC                           PERDUE        JACK S          TX      00-10154-A        BARON & BUDD, PC
OROZCO       ANTONIO N         TX      02-2756-F       BARON & BUDD, PC                           PERERA        HUEY J          LA      C500735           BARON & BUDD, PC
OSBORN       JAMES A           TX      153-167957-97   BARON & BUDD, PC                           PEREZ         DANIEL          TX      01CV0213          BARON & BUDD, PC
OTT          JOHN W            TX      95CI-12569      BARON & BUDD, PC                           PEREZ         DAVID T         TX      0706538000H       BARON & BUDD, PC
OTTS         WILLIAM D         TX      96-10744-C      BARON & BUDD, PC                           PERINE        NETTIE B        TX      A930893-C         BARON & BUDD, PC
OVERSTREET   DONALD HENRY      TX      94-05779-M      BARON & BUDD, PC                           PERKINS       BOOKER T        TX      95-03-1527-C      BARON & BUDD, PC
OVERSTREET   DONALD HENRY      TX      D-0151205       BARON & BUDD, PC                           PERKINS       CHARLES         TX      97-09313-H        BARON & BUDD, PC
OVERSTREET   WILLIAM N         TX      B152204         BARON & BUDD, PC                           PERRY         ISAIAH          TX      A930893-C         BARON & BUDD, PC
OWENS        SAMMY D           TX      00-05283-A      BARON & BUDD, PC                           PERRY         JAMES           NY      107728/00         BARON & BUDD, PC
OWENS        TIMOTHY           TX      00-07657-G      BARON & BUDD, PC                           PERRY         SAM F           TX      94-07244-J        BARON & BUDD, PC
PACETTI      ARTHUR H          TX      94-05685        BARON & BUDD, PC                           PESCE         LOUIS M         TX      94-01053          BARON & BUDD, PC
PAGUIO       LEONCIO N. V KE   TX      93-12540        BARON & BUDD, PC                           PESTERFIELD   JAMES A.        TX      97 05416          BARON & BUDD, PC
PAIGE        RICHARD L         NY      109553/01       BARON & BUDD, PC                           PETERS        WALLACE D       NY      2001/3644         BARON & BUDD, PC
PAIGE        WILLIE L          TX      94-5658         BARON & BUDD, PC                           PETERSON      CHARLIE L       TX      153-167881-97     BARON & BUDD, PC
PAINE        JOHN G            LA      537269          BARON & BUDD, PC                           PETERSON      CORBIN          TX      03-01201          BARON & BUDD, PC
PALMER       DENNIS K          TX      035196          BARON & BUDD, PC                           PETERSON      DONALD H        TX      96-08255          BARON & BUDD, PC
PALMER       JAMES F           GA      2003AB00213C    BARON & BUDD, PC                           PETERSON      IONE M          LA      200506606         BARON & BUDD, PC
PALMER       ROBERT G          NY      41086/01        BARON & BUDD, PC                           PETERSON      LEONARD         TX      00-08866-H        BARON & BUDD, PC

                                                                                                                                                              Appendix A - 26
                                        Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                    Document Page 45 of 624
Claimant    Claimant          State                                                                 Claimant    Claimant          State
Last Name   First Name        Filed   Docket Number     Primary Plaintiff Counsel                   Last Name   First Name        Filed   Docket Number     Primary Plaintiff Counsel
PETERSON    ROBERT J          TX      00-08875          BARON & BUDD, PC                           RADCLIFFE    WILLIE            GA      E-65961           BARON & BUDD, PC
PETREE      HOMER D           TX      153-167898-97     BARON & BUDD, PC                           RADER        EDGAR NEWTON      TX      97 05356          BARON & BUDD, PC
PETTUS      JERRY             TX      153-167897-97     BARON & BUDD, PC                           RADLEY       LANCE D           LA      500536            BARON & BUDD, PC
PETTWAY     BILL Z            TX      96-07326-C        BARON & BUDD, PC                           RAIMO        ROGER             NY      UNSPECIFIED       BARON & BUDD, PC
PETTWAY     NAHORACE          TX      D152144           BARON & BUDD, PC                           RAINES       LEE ROY           TX      E-153127          BARON & BUDD, PC
PEUGH       DOLA E            TX      00-01005-A        BARON & BUDD, PC                           RAINES       WILLIAM L         TX      02CV0266          BARON & BUDD, PC
PFEIFFER    ALBERT L          LA      C633882           BARON & BUDD, PC                           RAINES       WOODROW           TX      95CI-11850        BARON & BUDD, PC
PHILLIPS    ANTHONY           NY      127154/93         BARON & BUDD, PC                           RAINS        DOYLE R.          TX      96-08447-G        BARON & BUDD, PC
PHILLIPS    CECIL R           TX      153-167898-97     BARON & BUDD, PC                           RAINS        FRANKLIN D        TX      45,266-A          BARON & BUDD, PC
PHILLIPS    HERBERT L         NY      2001/5161         BARON & BUDD, PC                           RAMIREZ      MARIO             TX      97-04054-00-0-B   BARON & BUDD, PC
PHILLIPS    RD                TX      B153120           BARON & BUDD, PC                           RAMIREZ      RUSSELL M         LA      C612936           BARON & BUDD, PC
PICKERING   FORD              LA      1028061           BARON & BUDD, PC                           RAMON        JOHNNY            TX      00-02083-00-0-D   BARON & BUDD, PC
PICKETT     DAVID R           LA      57356             BARON & BUDD, PC                           RAMOS        BARTOLO           TX      00-02721-00-0-H   BARON & BUDD, PC
PIERCE      HAROLD            TX      153-167881-97     BARON & BUDD, PC                           RAMOS        CARLOS P          TX      96-CI-04231       BARON & BUDD, PC
PIERSON     LUCIEN            LA      C536025           BARON & BUDD, PC                           RAMOS        JUAN              TX      20042950          BARON & BUDD, PC
PIKE        ARLAND A          NY      107943/00         BARON & BUDD, PC                           RAMSDELL     WALTER            NY      107447/00         BARON & BUDD, PC
PIKE        CLAUDE M          GA      E-65092           BARON & BUDD, PC                           RANCONT      JOHNNIE L         GA      1999CV12018       BARON & BUDD, PC
PIKE        ROBERT E. & LUC   IL      04L347            BARON & BUDD, PC                           RATCLIFF     EDWARD            TX      97 05416          BARON & BUDD, PC
PILGRIM     RALPH L           GA      2000CV31314       BARON & BUDD, PC                           RAWLINS      SAMUEL D          TX      C200000423        BARON & BUDD, PC
PINKERTON   EARNEST           TX      02-03660          BARON & BUDD, PC                           RAWLS        SHELBY H          LA      49,452            BARON & BUDD, PC
PISKUR      JOSEPH E          GA      99VS159646D       BARON & BUDD, PC                           RAWSON       JIMMY L           GA      99VS155073        BARON & BUDD, PC
PITTS       LESLIE C          GA      E-65334           BARON & BUDD, PC                           RAY          HENRY L           TX      45,110            BARON & BUDD, PC
PIZZA       MICHAEL           TX      A031219C          BARON & BUDD, PC                           RAY          JAMES C           TX      97 05353          BARON & BUDD, PC
PLAISANCE   BERNICE           TX      95-12660-B        BARON & BUDD, PC                           RAY          ROBERT L          LA      528013            BARON & BUDD, PC
PLANT       AUSTIN B          TX      02-03660          BARON & BUDD, PC                           RAY          WILLIE            TX      36,994-S          BARON & BUDD, PC
PLONA       CHESTER           NY      2002/1074         BARON & BUDD, PC                           RAYE         GEORGE W          GA      E-65092           BARON & BUDD, PC
PLOOF       ROBERT            NY      107611/00         BARON & BUDD, PC                           RAYFIELD     RONALD J          TX      97 05416          BARON & BUDD, PC
POLETSKI    FRANK             NY      109385/01         BARON & BUDD, PC                           RAYMONDA     HAROLD            NY      107790/00         BARON & BUDD, PC
POLLEY      WILLIS M          TX      0309445           BARON & BUDD, PC                           RAZO         DAVID             TX      20042614          BARON & BUDD, PC
PONCE       JOSE L            TX      02-02755-00-0-B   BARON & BUDD, PC                           REAGAN       CHARLES S         TX      95CI-12073        BARON & BUDD, PC
POOLE       ROBERT L          TX      0306732K          BARON & BUDD, PC                           REAUX        CLEVELAND P       TX      E-0163908         BARON & BUDD, PC
PORSCH      WALTER J          TX      44,731-A          BARON & BUDD, PC                           REBMAN       BERNARD Z         TX      153-167898-97     BARON & BUDD, PC
PORTAL      LEROY J           LA      60468             BARON & BUDD, PC                           REDDEN       ROBERT H          LA      500,731           BARON & BUDD, PC
PORTER      AUDRY             TX      0305218L          BARON & BUDD, PC                           REED         CLARENCE A        TX      96-04696-M        BARON & BUDD, PC
PORTER      HOWARD            NY      2002/1075         BARON & BUDD, PC                           REED         CLEVELAND         LA      2001-000611       BARON & BUDD, PC
PORTER      JESSIE L          TX      0306551E          BARON & BUDD, PC                           REED         LESLIE            NY      2002/1068         BARON & BUDD, PC
PORTER      WILLIAM E         TX      93-CI-15079       BARON & BUDD, PC                           REED         ROBERT G          GA      1999CV12159       BARON & BUDD, PC
PORTILLO    BONIFACIO         TX      2002-4596         BARON & BUDD, PC                           REED         ROLAND L          TX      97-02763          BARON & BUDD, PC
POSTELL     CHARLES G         TX      97-02212-I        BARON & BUDD, PC                           REED         WALTER R          TX      94-CI-11753       BARON & BUDD, PC
POSTON      CHARLES EVANS     TX      B153113           BARON & BUDD, PC                           REEDY        JOE B             TX      15116*RM01        BARON & BUDD, PC
POTTER      MAURICE H         NY      108975/01         BARON & BUDD, PC                           REESE        ARTHUR HAROLD &   TX      94CI-13993        BARON & BUDD, PC
POTTER      WILLIAM J         NY      01/3293           BARON & BUDD, PC                           REID         BILLY G           TX      01-2170-C         BARON & BUDD, PC
POWE        SAMUEL H          GA      E-65840           BARON & BUDD, PC                           REID         FOSTER H          TX      94 04895 B        BARON & BUDD, PC
POWELL      BAXTER T          LA      57321             BARON & BUDD, PC                           REID         KEVLYN E          LA      9603846           BARON & BUDD, PC
POWELL      EDGAR             NY      106185/00         BARON & BUDD, PC                           REISINGER    DELPHINUS H       TX      00-06105-I        BARON & BUDD, PC
POWELL      HAROLD F          LA      99672             BARON & BUDD, PC                           RENEAU       CURTIS R.         TX      97 05356          BARON & BUDD, PC
POWELL      KENNETH F         NY      2001/3513         BARON & BUDD, PC                           RENTROP      MORGAN F          LA      2001-003285       BARON & BUDD, PC
POWERS      DONALD J          LA      493417            BARON & BUDD, PC                           REOME        LEON J            NY      106265/00         BARON & BUDD, PC
PRATER      JAMES L           TX      01-00517-K        BARON & BUDD, PC                           REOME        RONALD            NY      107577/00         BARON & BUDD, PC
PRECHT      CHARLES D         LA      2001-00482        BARON & BUDD, PC                           REPKA        LEO F             TX      97-8-50,930-B     BARON & BUDD, PC
PRESLEY     CATHERINE         GA      E65938            BARON & BUDD, PC                           RESENDEZ     MARTIN V          TX      96-CI-04231       BARON & BUDD, PC
PRESTON     JOSEPH L          TX      085971B           BARON & BUDD, PC                           RESTIVO      DOMINICK          LA      433558            BARON & BUDD, PC
PRICE       BERYL K           TX      A-152872          BARON & BUDD, PC                           REVIS        LAUREL MITCHELL   TX      94-02729-B        BARON & BUDD, PC
PRICE       LEE R             TX      97 05418          BARON & BUDD, PC                           REYES        HERMILO           TX      96CI-08393        BARON & BUDD, PC
PRIDE       WILL              TX      153-168148-97     BARON & BUDD, PC                           REYNOLDS     CHARLES J         NY      107485            BARON & BUDD, PC
PRIMEAUX    RALEIGH J         TX      00-04888-G        BARON & BUDD, PC                           REYNOLDS     CLYDE D           TX      00-03362-J        BARON & BUDD, PC
PRINCE      GEORGE L          TX      153-168381-97     BARON & BUDD, PC                           REYNOLDS     CLYDE D           TX      0309771           BARON & BUDD, PC
PRINGLE     REGINALD O        TX      97-04378-B        BARON & BUDD, PC                           REYNOLDS     JOHNNY L          TX      15117*RM01        BARON & BUDD, PC
PRITCHARD   WILLIAM R         NY      01/3307           BARON & BUDD, PC                           RHODES       HABERT            TX      E-0163882         BARON & BUDD, PC
PRITCHETT   JACK B            TX      E-0151571         BARON & BUDD, PC                           RICHARD      ERNEST            IL      95L473            BARON & BUDD, PC
PRITCHETT   JAMES H           TX      97-06407-I        BARON & BUDD, PC                           RICHARD      ERNIE J           LA      2004003123        BARON & BUDD, PC
PRIVETTE    BETTY W           TX      95-09762          BARON & BUDD, PC                           RICHARD      GOLDMAN E         LA      508759            BARON & BUDD, PC
PRUCKNO     STANLEY           NY      2002/1204         BARON & BUDD, PC                           RICHARD      LENARD            TX      A-0163907         BARON & BUDD, PC
PRUITT      DONALD L          TX      95CI-02336        BARON & BUDD, PC                           RICHARD      ROBERT L          LA      077158            BARON & BUDD, PC
PRUITT      JAMES R           TX      153-168381-97     BARON & BUDD, PC                           RICHARD      RONALD J          LA      500,731           BARON & BUDD, PC
PUCCIO      SYLVESTER         NY      2001/3511         BARON & BUDD, PC                           RICHARDS     ELMER A           NY      108691/01         BARON & BUDD, PC
PUCKETT     CLYDE J           TX      153-167953-97     BARON & BUDD, PC                           RICHARDSON   ALVIN A           TX      153-167896-97     BARON & BUDD, PC
PURVEY      OSCAR L           TX      03-02180-K        BARON & BUDD, PC                           RICHARDSON   HERMAN & ELENA    TX      90-4646           BARON & BUDD, PC
PURWIN      JOSEPH J          GA      2000CV26701       BARON & BUDD, PC                           RICHARDSON   JAMES E           LA      494944C           BARON & BUDD, PC
PUTNAM      GEORGE W          GA      1999CV12046       BARON & BUDD, PC                           RICHARDSON   JOE L             TX      94-08321          BARON & BUDD, PC
PUTNAM      JACK L            TX      00-10138-L        BARON & BUDD, PC                           RICHARDSON   NORMAN O          GA      E-62371           BARON & BUDD, PC
PYEATT      DOUGLAS A         TX      01-8030           BARON & BUDD, PC                           RICHARDSON   ORAN F            TX      153-168248-97     BARON & BUDD, PC
QUAST       BRADLEY D         TX      94-11004-B        BARON & BUDD, PC                           RICHARDSON   OSCAR L           LA      433951-A          BARON & BUDD, PC
QUICK       CLARENCE C        LA      0061194D          BARON & BUDD, PC                           RICHARDSON   PAUL C            TX      B-151759          BARON & BUDD, PC
QUILLEN     ROGER D           TX      153-168148-97     BARON & BUDD, PC                           RICHOUX      ELVIN F           LA      976812            BARON & BUDD, PC
QUINN       ALINE D           GA      2001:CV-37441     BARON & BUDD, PC                           RICKS        JAMES             TX      153-168398-97     BARON & BUDD, PC

                                                                                                                                                                Appendix A - 27
                                          Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                      Document Page 46 of 624
Claimant      Claimant          State                                                                 Claimant     Claimant          State
Last Name     First Name        Filed   Docket Number     Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number     Primary Plaintiff Counsel
RIDINGS       JACK DEAN SR.     TX      9705414           BARON & BUDD, PC                           RUNOALDS      ROBERT E          TX      15117*RM01        BARON & BUDD, PC
RIECK         MARIAN R          GA      99VS155572J       BARON & BUDD, PC                           RUSHING       ROBERT L          LA      504833            BARON & BUDD, PC
RIELL         LEONARD W         OH      CV05578516        BARON & BUDD, PC                           RUSSEAU       STOKIE L          TX      98-04589-C        BARON & BUDD, PC
RIGGS         DALE W            NY      108310/00         BARON & BUDD, PC                           RUSSELL       CLYDE E           LA      434523-B          BARON & BUDD, PC
RILEY         CALVIN ELLIOT     TX      B152554           BARON & BUDD, PC                           RUSSELL       DANNY L           GA      1999CV12169       BARON & BUDD, PC
RILEY         WILLIAM F         GA      2001AB00069C      BARON & BUDD, PC                           RUSSELL       ERVIL             TX      9705764           BARON & BUDD, PC
RINEHART      OPAL V            TX      46,109-A          BARON & BUDD, PC                           RUSSELL       KEITH A           NY      108001/00         BARON & BUDD, PC
RINER         RALPH C           TX      153-167881-97     BARON & BUDD, PC                           RUSSELL       MICHAEL W         NY      2002/1201         BARON & BUDD, PC
RINGLESTEIN   DAVID B           TX      153-168397-97     BARON & BUDD, PC                           RUSSELL       OTIS R            TX      45,524-A          BARON & BUDD, PC
RIOS          PEDRO             TX      20042950          BARON & BUDD, PC                           RUSSELL       ROBERT B          TX      00-08596-M        BARON & BUDD, PC
RIOUS         EDWARD H          LA      2002-005795       BARON & BUDD, PC                           RUSSELL       ROY G             TX      E152850           BARON & BUDD, PC
RITTER        KENNETH W         TX      0309604           BARON & BUDD, PC                           RUSSELL       STEPHEN A         NY      2001/3645         BARON & BUDD, PC
RIZZO         WILLIAM A         TX      00-08329-F        BARON & BUDD, PC                           RUSSELL       WILLIAM           GA      2001AB00004C      BARON & BUDD, PC
ROACH         LOUIS S           TX      B151804           BARON & BUDD, PC                           RYMER         SAM EDWARD        TX      97 04978          BARON & BUDD, PC
ROBBINS       GAYLE C           TX      94-03454          BARON & BUDD, PC                           SABBATH       JAMES L           LA      429440            BARON & BUDD, PC
ROBBINS       KEITH V           LA      2005002123        BARON & BUDD, PC                           SABUCO        REMO              TX      E152360           BARON & BUDD, PC
ROBERSON      JAMES             TX      94CI-03282        BARON & BUDD, PC                           SADLER        ROGER W           LA      C500735           BARON & BUDD, PC
ROBERSON      JOHN M            TX      97 05355          BARON & BUDD, PC                           SAFFO         NATHANIEL V KEE   TX      93-9965           BARON & BUDD, PC
ROBERT        BERTON N          NY      109972/01         BARON & BUDD, PC                           SALAS         RITO              TX      033370D           BARON & BUDD, PC
ROBERTS       CLARK W           TX      98-04643-M        BARON & BUDD, PC                           SALAZAR       JUAN M            TX      01-01937-00-0-E   BARON & BUDD, PC
ROBERTS       ELMER V FIBREBO   TX      94-05456-B        BARON & BUDD, PC                           SALES         SYLVESTER I       GA      E-65334           BARON & BUDD, PC
ROBERTS       EVERETT           NY      107963/00         BARON & BUDD, PC                           SALLIER       ARSENE J          LA      2002-005685       BARON & BUDD, PC
ROBERTS       JOHN              NY      110053/00         BARON & BUDD, PC                           SALSBERRY     LEROY             LA      57144             BARON & BUDD, PC
ROBERTS       JULIUS            TX      46,097-A          BARON & BUDD, PC                           SALTER        ANDREW            TX      94-04339-B        BARON & BUDD, PC
ROBERTS       ROOSEVELT         TX      02-03082-F        BARON & BUDD, PC                           SALVAGGIO     VITO              NY      2002/1055         BARON & BUDD, PC
ROBERTS       VERLAN C          TX      95-09752          BARON & BUDD, PC                           SAMSON        BERNARD J         NY      01/3300           BARON & BUDD, PC
ROBERTS       WESLEY E          LA      45664A            BARON & BUDD, PC                           SANCHEZ       GUILLERMO G       TX      E152607           BARON & BUDD, PC
ROBERTSON     DONALD W          TX      94-5452-J         BARON & BUDD, PC                           SANDERS       CHARLIE W         TX      46,097-A          BARON & BUDD, PC
ROBERTSON     ELSWORTH          TX      00-08136-E        BARON & BUDD, PC                           SANDERS       DOCK A            TX      97-2359-C         BARON & BUDD, PC
ROBERTSON     JEROME            LA      500,731           BARON & BUDD, PC                           SANDERS       FRED E            TX      D152271           BARON & BUDD, PC
ROBERTSON     LIONEL            LA      02-12012          BARON & BUDD, PC                           SANDERS       JAY W. JR.        TX      96-08447-G        BARON & BUDD, PC
ROBERTSON     RALPH M           CA      BC342498          BARON & BUDD, PC                           SANDERS       RALPH F           TX      95-13370          BARON & BUDD, PC
ROBINSON      CON L             TX      94-11961-H        BARON & BUDD, PC                           SANFORD       ERVIN M. & PEAR   TX      88-6616-C         BARON & BUDD, PC
ROBINSON      ELVIN L           LA      C644252           BARON & BUDD, PC                           SANFORD       SYBLE R           TX      153-168381-97     BARON & BUDD, PC
ROBINSON      RAY               NY      109379/01         BARON & BUDD, PC                           SANKOVICH     GEORGE M          OH      CV06610358        BARON & BUDD, PC
ROBINSON      ROBERT A          TX      96-11981          BARON & BUDD, PC                           SARNEY        ROSE M            PA      061001139         BARON & BUDD, PC
ROBINSON      RUBEN E           GA      E-65092           BARON & BUDD, PC                           SAUCE         EPHRAM            LA      429662-C          BARON & BUDD, PC
ROBISON       JAMES             OH      CV2490816         BARON & BUDD, PC                           SAUNDERS      WILLIAM           NY      107795/00         BARON & BUDD, PC
ROBLES        JOSE              TX      97-238313         BARON & BUDD, PC                           SAVAGE        GERALD            NY      107448/00         BARON & BUDD, PC
ROBLES        JOSE              TX      DV98-00511-K      BARON & BUDD, PC                           SAVOIE        WILLIE            LA      C645843           BARON & BUDD, PC
ROBY          GERALD V          TX      B-152930          BARON & BUDD, PC                           SAVOY         THEODORE E        NY      2001/3523         BARON & BUDD, PC
RODARTE       MANUEL            TX      2002-148          BARON & BUDD, PC                           SCHATZLINE    THOMAS            TX      92-09252          BARON & BUDD, PC
RODERICK      JAMES EDWARD      TX      97-05358          BARON & BUDD, PC                           SCHEIBERT     CHARLES E         OH      CV96 03 0529      BARON & BUDD, PC
RODGERS       CLARENCE          TX      97-5783-C         BARON & BUDD, PC                           SCHENK        GEORGE JR.        TX      A-152700          BARON & BUDD, PC
RODGERS       WILLIAM L         TX      153-168247-97     BARON & BUDD, PC                           SCHEXNAYDER   REMY J            LA      C500735           BARON & BUDD, PC
RODRIGUEZ     ALBERT            LA      493417            BARON & BUDD, PC                           SCHEXNIDER    RODNEY J          LA      2004002635        BARON & BUDD, PC
RODRIGUEZ     ERNESTO           TX      0303292000G       BARON & BUDD, PC                           SCHIEBLE      DONALD            NY      2001/3646         BARON & BUDD, PC
RODRIGUEZ     JOSE J            TX      96-07543-K        BARON & BUDD, PC                           SCHMIDT       KENNETH W         TX      017-187313-01     BARON & BUDD, PC
RODRIGUEZ     JUAN              TX      2000CVQ000062D2   BARON & BUDD, PC                           SCHMIDT       KENNETH W         GA      2001CV37014       BARON & BUDD, PC
RODRIGUEZ     MARIA E           TX      C-706-00F         BARON & BUDD, PC                           SCHMITTER     FRANCIS A         TX      97-03808          BARON & BUDD, PC
RODRIGUEZ     OSCAR             TX      96-06304-B        BARON & BUDD, PC                           SCHMITZ       ROBERT J          TX      0304802           BARON & BUDD, PC
RODRIGUEZ     ROBERTO G         TX      0306824D          BARON & BUDD, PC                           SCHOLNICK     ARNOLD            NY      122374/00         BARON & BUDD, PC
ROGERS        BILLY R           LA      45,0188           BARON & BUDD, PC                           SCHRAM        NORENE L.         TX      94-08321          BARON & BUDD, PC
ROGERS        JOE               LA      C500735           BARON & BUDD, PC                           SCHROEDER     OLIVER D          GA      2002AB00148C      BARON & BUDD, PC
ROGERS        JOHN A            NY      109555/01         BARON & BUDD, PC                           SCHULTZ       HERBERT E         OH      CV04530887        BARON & BUDD, PC
ROGERS        PARIS A           TX      153-168380-97     BARON & BUDD, PC                           SCHULZ        HANS W            TX      A-0164591         BARON & BUDD, PC
ROLAND        ALVIN L           TX      46,832            BARON & BUDD, PC                           SCOTT         BURNELL           LA      452651            BARON & BUDD, PC
ROMANICK      JOHN M            GA      2002AB00078C      BARON & BUDD, PC                           SCOTT         CHRISTOPHER J     TX      153-168228-97     BARON & BUDD, PC
ROMANTINO     ALBERT H          LA      C610164           BARON & BUDD, PC                           SCOTT         ELBERT N          TX      0410856E          BARON & BUDD, PC
ROME          THOMAS U          LA      97-6960           BARON & BUDD, PC                           SCOTT         HUGH O            TX      96CI-08393        BARON & BUDD, PC
ROONEY        DANIEL L          NY      01/3304           BARON & BUDD, PC                           SCOTT         JOHNNIE           TX      41,545            BARON & BUDD, PC
ROPER         DONALD R          GA      E-65334           BARON & BUDD, PC                           SCOTT         KENNETH A         CA      BC321245          BARON & BUDD, PC
ROSAS         ALEJANDRO         TX      2001-2696         BARON & BUDD, PC                           SCOTT         LEON              LA      526875            BARON & BUDD, PC
ROSCOE        LEE               NY      108760/01         BARON & BUDD, PC                           SCOTT         WAYNE             NY      107612/00         BARON & BUDD, PC
ROSE          FRED A            PA      95-3489           BARON & BUDD, PC                           SCRIMSHIRE    VIRGIL H          TX      00-06105-I        BARON & BUDD, PC
ROSE          JOHN N            TX      99CV1084          BARON & BUDD, PC                           SCROGGINS     EDD               LA      429610-A          BARON & BUDD, PC
ROSENTHAL     HENRY W           LA      0413259J13        BARON & BUDD, PC                           SCRUTON       HENRY L           LA      2001-00482        BARON & BUDD, PC
ROSS          GEORGIANA         LA      2005004082        BARON & BUDD, PC                           SEABOLT       BERRY HAYDEN      TX      97 05356          BARON & BUDD, PC
ROSS          JOHN B            GA      2003KB00231C      BARON & BUDD, PC                           SEABOLT       RALPH A           TX      97 05357          BARON & BUDD, PC
ROUBIQUE      WILLIAM R         LA      58475             BARON & BUDD, PC                           SEALES        JOHNNY F          TX      97-03748-B        BARON & BUDD, PC
ROUYER        EDMOND L          LA      20 03-02973       BARON & BUDD, PC                           SEALS         CLAYTON D         TX      0305215           BARON & BUDD, PC
ROWLEY        CARL L            NY      107789/00         BARON & BUDD, PC                           SEARING       HOWARD F          NY      127151/93         BARON & BUDD, PC
ROY           JOHNNIE M         TX      45,104            BARON & BUDD, PC                           SEBASTIAN     GEORGE S          TX      95-13425-F        BARON & BUDD, PC
ROY           LANNY             LA      2002-005685       BARON & BUDD, PC                           SEGRAVE       WILLIAM A         TX      96-01095-F        BARON & BUDD, PC
ROYCE         DWIGHT L          LA      500,731           BARON & BUDD, PC                           SEGUIN        JAMES L           NY      109973/01         BARON & BUDD, PC
RUDOLPH       LYNN              NY      2001-5755         BARON & BUDD, PC                           SELLERS       DALE              TX      00-08410-F        BARON & BUDD, PC

                                                                                                                                                                   Appendix A - 28
                                        Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                    Document Page 47 of 624
Claimant    Claimant          State                                                                 Claimant     Claimant          State
Last Name   First Name        Filed   Docket Number     Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel
SELVAGE     ROBERT BENJAMIN   TX      97-05352          BARON & BUDD, PC                           SMITH         EDGAR S           GA      E-62295         BARON & BUDD, PC
SENS        MILTON C          TX      00-03555-00-0-A   BARON & BUDD, PC                           SMITH         EUGENE F          TX      02-11032A       BARON & BUDD, PC
SERPAS      PHILLIP H         LA      96-21416          BARON & BUDD, PC                           SMITH         FRED M            TX      153-167952-97   BARON & BUDD, PC
SESSION     CV                TX      45,252-A          BARON & BUDD, PC                           SMITH         HAROLD F          TX      9502342         BARON & BUDD, PC
SESSIONS    LOY               TX      00-08195-L        BARON & BUDD, PC                           SMITH         HAROLD W          TX      96-01730-G      BARON & BUDD, PC
SETTLE      JAMES A           TX      00-07396-D        BARON & BUDD, PC                           SMITH         HARVEY A          TX      98-04320-E      BARON & BUDD, PC
SEVARIO     BOBBY W           LA      C590178           BARON & BUDD, PC                           SMITH         HOBERT W          LA      452650          BARON & BUDD, PC
SEVEY       DALE A            NY      109670/01         BARON & BUDD, PC                           SMITH         JACK A            TX      94-00687        BARON & BUDD, PC
SEWARD      HARRY             TX      89-11675          BARON & BUDD, PC                           SMITH         JACK H            TX      01-02250-K      BARON & BUDD, PC
SHANAHAN    ARNOLD F          TX      94 10210          BARON & BUDD, PC                           SMITH         JAMES A           TX      153-168218-97   BARON & BUDD, PC
SHANNON     LEO               TX      20032296A         BARON & BUDD, PC                           SMITH         JAMES C           TX      95-13590        BARON & BUDD, PC
SHARKEY     EDGAR E           LA      500,731           BARON & BUDD, PC                           SMITH         JAMES P           LA      20043248        BARON & BUDD, PC
SHARP       HOMER L           OH      CV05554213        BARON & BUDD, PC                           SMITH         JOHNNY G          TX      153-168219-97   BARON & BUDD, PC
SHARPE      DAVID W           IL      05L0401           BARON & BUDD, PC                           SMITH         JULIAN E          TX      96-03663-M      BARON & BUDD, PC
SHARPTON    VC                TX      B-152718          BARON & BUDD, PC                           SMITH         LD                TX      94 08549 F      BARON & BUDD, PC
SHAW        JL                TX      02-3891           BARON & BUDD, PC                           SMITH         LAWRENCE J        NY      105942/00       BARON & BUDD, PC
SHEETS      DARELLE           TX      00-06203-J        BARON & BUDD, PC                           SMITH         LELAND J          LA      2005000247      BARON & BUDD, PC
SHELL       ROY V. & EFFIE    TX      93-9490-K         BARON & BUDD, PC                           SMITH         LEONARD R         GA      E-65334         BARON & BUDD, PC
SHELLEY     AB                LA      434217            BARON & BUDD, PC                           SMITH         MANLEY            TX      91-4542-C       BARON & BUDD, PC
SHELTON     RONALD J          GA      2001CV36203       BARON & BUDD, PC                           SMITH         MARY E            TX      A930893-C       BARON & BUDD, PC
SHEPHERD    EARNEST L         TX      3522*JG98         BARON & BUDD, PC                           SMITH         RHOBIE N          TX      96-08166        BARON & BUDD, PC
SHERBON     GARY D            GA      2003AB00172C      BARON & BUDD, PC                           SMITH         RICHARD D         TX      45,110          BARON & BUDD, PC
SHERMAN     THOMAS W          TX      98-04643-M        BARON & BUDD, PC                           SMITH         RICHARD L         CA      CGC12276101     BARON & BUDD, PC
SHEUMAKER   HAROLD T          LA      98-3243           BARON & BUDD, PC                           SMITH         ROBERT            TX      D-152928        BARON & BUDD, PC
SHINN       DONALD E          GA      2001AB00040C      BARON & BUDD, PC                           SMITH         ROBERT L          NY      2001/3519       BARON & BUDD, PC
SHIPP       WILSON L          GA      1999CV12092       BARON & BUDD, PC                           SMITH         ROGERS            TX      42,100-A        BARON & BUDD, PC
SHIRLEY     PERRY W           TX      E-152883          BARON & BUDD, PC                           SMITH         SAMPSON R         TX      94-5225-A       BARON & BUDD, PC
SHODROCK    JOHN              TX      SA91CA0007        BARON & BUDD, PC                           SMITH         WILLIE L          TX      97-2359-C       BARON & BUDD, PC
SHOEMATE    JERRY W           TX      00-08860-M        BARON & BUDD, PC                           SMITHSON      CHARLES E         TX      94 4479 E       BARON & BUDD, PC
SHOWS       AUBER F           LA      C500735           BARON & BUDD, PC                           SNEED         EDWARD E          TX      153-168219-97   BARON & BUDD, PC
SHUMAKER    OTHO V            GA      2002AB00072C      BARON & BUDD, PC                           SNEED         MAJOR             TX      A930893-C       BARON & BUDD, PC
SHUMATE     JAMES             GA      20031B00178C      BARON & BUDD, PC                           SNELL         HENRY             LA      438135          BARON & BUDD, PC
SHYNE       DARREL R          NY      108196/00         BARON & BUDD, PC                           SNIDER        ELTON L           TX      153-168398-97   BARON & BUDD, PC
SIBLEY      CHARLES L         LA      C500735           BARON & BUDD, PC                           SNIDER        ELTON L           GA      E-67241         BARON & BUDD, PC
SIBLEY      JAMES E           LA      C500735           BARON & BUDD, PC                           SNODDY        JIMMY R           TX      D152144         BARON & BUDD, PC
SIGMON      JW                TX      93-14085          BARON & BUDD, PC                           SNOW          FLOYD MCCLINTON   TX      93-7418-H       BARON & BUDD, PC
SILVA       JUAN M            TX      96-13323-J        BARON & BUDD, PC                           SNOWDEN       CARROLL L         TX      D153133         BARON & BUDD, PC
SILVA       ROMUALDO S        TX      2001-3546         BARON & BUDD, PC                           SNOWDEN       ROBERT G          TX      45,883          BARON & BUDD, PC
SILVESTRO   ROBERT            TX      96-044467-J       BARON & BUDD, PC                           SNYDER        DARRELL W         NY      109875/01       BARON & BUDD, PC
SIMIEN      MARSHALL J        LA      2002-005796       BARON & BUDD, PC                           SNYDER        JAMES G           TX      00-07370-F      BARON & BUDD, PC
SIMMERLY    HOBERT LESTER     TX      97 05418          BARON & BUDD, PC                           SNYDER        LAWRENCE          NY      108690/01       BARON & BUDD, PC
SIMMONS     CHARLES S         TX      45,809-A          BARON & BUDD, PC                           SNYE          HARVEY            NY      127149/93       BARON & BUDD, PC
SIMMONS     JACK D            OH      CV06586137        BARON & BUDD, PC                           SONNIER       JOSEPH H          LA      2004006371      BARON & BUDD, PC
SIMMONS     JOHNNIE B         LA      2001-000480       BARON & BUDD, PC                           SPAGNOLO      WILLIAM           NY      107573/00       BARON & BUDD, PC
SIMMONS     WILLIAM GORDON    TX      A-152700          BARON & BUDD, PC                           SPAIN         JAMES W           TX      153-168238-97   BARON & BUDD, PC
SIMON       HERMAN            LA      C600534           BARON & BUDD, PC                           SPANGENBERG   HARVEY L          TX      00-08363-I      BARON & BUDD, PC
SIMON       JOSEPH            LA      2000-005214       BARON & BUDD, PC                           SPANGLER      ROBERT            OH      CV05563543      BARON & BUDD, PC
SIMONEAUX   DONALD P          LA      500,731           BARON & BUDD, PC                           SPANN         FRANK J           TX      E-153132        BARON & BUDD, PC
SIMPSON     BOBBIE L          TX      01-10443          BARON & BUDD, PC                           SPANN         FRANK JOHN        TX      96-08447-G      BARON & BUDD, PC
SIMPSON     WAYNE C           TX      96-06274-E        BARON & BUDD, PC                           SPANN         NEWMAN N          LA      0061408B        BARON & BUDD, PC
SIMPSON     WINFRED E         NY      107962/00         BARON & BUDD, PC                           SPARKS        JAN A             TX      98-03839-L      BARON & BUDD, PC
SIMS        LANZY L           LA      50,164-C          BARON & BUDD, PC                           SPEAKS        JAMES F           TX      96-11098-I      BARON & BUDD, PC
SINGER      PATRICK C         LA      50,164-C          BARON & BUDD, PC                           SPENCE        BOBBY D           TX      0300882000D     BARON & BUDD, PC
SINGLETON   MARY A            TX      200330304         BARON & BUDD, PC                           SPENCE        HARMAN L          PA      070103039       BARON & BUDD, PC
SINGLETON   WILLIAM F         NY      107800/00         BARON & BUDD, PC                           SPENCER       JOHN F            NY      01/3301         BARON & BUDD, PC
SISSELL     CARROLL           TX      01-09981-J        BARON & BUDD, PC                           SPENCER       KENNETH P         NY      109469/01       BARON & BUDD, PC
SISSON      HUBERT R          TX      9705764           BARON & BUDD, PC                           SPICER        PAUL              NY      2001/5160       BARON & BUDD, PC
SISSON      JERRY O.          TX      93-07997-G        BARON & BUDD, PC                           SPIERS        SADIE B           TX      94-05685        BARON & BUDD, PC
SKELTON     RONALD J          GA      00VS000515        BARON & BUDD, PC                           SPIGNER       THOMAS E          TX      97-2359-C       BARON & BUDD, PC
SLAUGHTER   LEROY             TX      00-07657-G        BARON & BUDD, PC                           SPOONER       RONALD D          NY      109974/01       BARON & BUDD, PC
SLAYTON     CHARLES R         TX      46,832            BARON & BUDD, PC                           SPRADLIN      LEWIS A           LA      47,419          BARON & BUDD, PC
SLEDGE      FREDDIE H         TX      153-168247-97     BARON & BUDD, PC                           SPRUEL        CLAUDE            LA      24,804          BARON & BUDD, PC
SLEDGE      GEORGE D          TX      153-168293-97     BARON & BUDD, PC                           SPURGERS      LLOYD E           TX      98-4-11003      BARON & BUDD, PC
SLOCUM      THOMAS G          NY      2001/3524         BARON & BUDD, PC                           ST. HILAIRE   LEO J             NY      108946/01       BARON & BUDD, PC
SLOWIK      JOHN JAMES        TX      153-167898-97     BARON & BUDD, PC                           ST. LOUIS     MARVIN            NY      107787/00       BARON & BUDD, PC
SMALLEY     EMMETT L          TX      94-7701           BARON & BUDD, PC                           ST. THOMAS    EDWARD A          NY      107957/00       BARON & BUDD, PC
SMELKO      KENNETH E         OH      CV05576857        BARON & BUDD, PC                           STACK         MICHAEL S         NY      125354/00       BARON & BUDD, PC
SMELLEY     ROBERT W          GA      E-65334           BARON & BUDD, PC                           STACY         PRISCILLA G       GA      2002AB00099C    BARON & BUDD, PC
SMITH       BEN               TX      95-4940-C         BARON & BUDD, PC                           STACY         RONALD            NY      108004/00       BARON & BUDD, PC
SMITH       BRUCE C           TX      153-168228-97     BARON & BUDD, PC                           STAFFORD      JAMES R           GA      99VS0159953J    BARON & BUDD, PC
SMITH       CLARENCE D        TX      97 05353          BARON & BUDD, PC                           STAGGS        WILLIAM E         TX      96-06156-I      BARON & BUDD, PC
SMITH       CLEVELAND E       LA      98-8838           BARON & BUDD, PC                           STAN          JOHN N            OH      CV06590875      BARON & BUDD, PC
SMITH       CLEVELAND M       TX      94-4338-E         BARON & BUDD, PC                           STANLEY       LOYED             TX      45,809-A        BARON & BUDD, PC
SMITH       CLYDE B           TX      94-11-6482-D      BARON & BUDD, PC                           STANLEY       MARION M          GA      2001CV37018     BARON & BUDD, PC
SMITH       DENNIS M          TX      352-149190-93     BARON & BUDD, PC                           STANTON       WILLIAM LEE       TX      94-12-6934-B    BARON & BUDD, PC
SMITH       DONALD F          NY      106191/2000       BARON & BUDD, PC                           STARLING      JAMES GLENN       TX      94-00691        BARON & BUDD, PC

                                                                                                                                                               Appendix A - 29
                                            Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                      Document Page 48 of 624
Claimant        Claimant          State                                                               Claimant    Claimant          State
Last Name       First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name   First Name        Filed   Docket Number      Primary Plaintiff Counsel
STARTLEY        LOUIE LEE         TX      153-168238-97   BARON & BUDD, PC                           TAYLOR       STANLEY F         OH      00-426323-CV       BARON & BUDD, PC
STECH           RICHARD D         TX      00-07606-M      BARON & BUDD, PC                           TAYLOR       WILLIAM D         NY      01/3384            BARON & BUDD, PC
STEEDLEY        FRANCIS M         LA      C582939         BARON & BUDD, PC                           TEBEAU       KENNETH           NY      107623/00          BARON & BUDD, PC
STEGER          STANLEY B         TX      1999-CI-07084   BARON & BUDD, PC                           TEER         JERRY R           LA      429440             BARON & BUDD, PC
STEPHENS        JAMES E           TX      D152945         BARON & BUDD, PC                           TEMPLET      ANCIL P           LA      C500735            BARON & BUDD, PC
STEPHENS        RICHARD E         TX      01CV0521        BARON & BUDD, PC                           TEREK        THEODORE R        WI      2017CV006661       BARON & BUDD, PC
STEPHENSON      VERNAL L          TX      96-13115-A      BARON & BUDD, PC                           TERRILION    WILSON            NY      107444/00          BARON & BUDD, PC
STEVENS         STANLEY A. V KE   TX      352-147464-93   BARON & BUDD, PC                           TERRILLION   JAMES             NY      108186/00          BARON & BUDD, PC
STEWART         BARNEY O          TX      153-167896-97   BARON & BUDD, PC                           TERRY        CAROLYN E         GA      E-62371            BARON & BUDD, PC
STEWART         BERINE            TX      A152629         BARON & BUDD, PC                           TERRY        NOAH              TX      94-4799-B          BARON & BUDD, PC
STEWART         BOBBY R           TX      153-168293-97   BARON & BUDD, PC                           THAMES       SHELTON           LA      C627655            BARON & BUDD, PC
STEWART         EDGAR Z           TX      41,295          BARON & BUDD, PC                           THATCH       JOHN I            TX      153-168248-97      BARON & BUDD, PC
STEWART         GLEN              TX      153-168218-97   BARON & BUDD, PC                           THATCH       JOHN I            GA      E-67684            BARON & BUDD, PC
STEWART         HAROLD D          LA      507363          BARON & BUDD, PC                           THEISS       LAURENCE L        TX      9609443-L          BARON & BUDD, PC
STEWART         JAMES L           TX      153-167885-97   BARON & BUDD, PC                           THEISS       LAURENCE L        TX      D153133            BARON & BUDD, PC
STEWART         TOMMY D           TX      16219*BH01      BARON & BUDD, PC                           THERIOT      JOSEPH T          LA      500,731            BARON & BUDD, PC
STEWART         WILLIAM F         GA      E-65840         BARON & BUDD, PC                           THIBODEAUX   ROLAND B          LA      201201208          BARON & BUDD, PC
STILWELL        DAVID             TX      95-00876        BARON & BUDD, PC                           THIBODEAUX   SIDNEY            LA      493417             BARON & BUDD, PC
STINE           WILLIAM B         LA      2005004081      BARON & BUDD, PC                           THIELMAN     ALBERT E          LA      98-9075            BARON & BUDD, PC
STINEBRICKNER   JOSEPH J          NY      2001/3506       BARON & BUDD, PC                           THOMAS       HARLIE B          TX      00-08878-F         BARON & BUDD, PC
STINECIPHER     LOYD              TX      45,809-A        BARON & BUDD, PC                           THOMAS       HENRY             TX      A930893-C          BARON & BUDD, PC
STOKER          LINDY L           GA      E-64852         BARON & BUDD, PC                           THOMAS       IVORY SR.         TX      D152426            BARON & BUDD, PC
STOPPKOTTE      GEORGE            IL      95-L-59         BARON & BUDD, PC                           THOMAS       LOUIS A           LA      493417             BARON & BUDD, PC
STOVALL         DONALD W          TX      00-03144-E      BARON & BUDD, PC                           THOMAS       OC                TX      95-05-2349-A       BARON & BUDD, PC
STRAHAN         JIM F             TX      0300996F        BARON & BUDD, PC                           THOMAS       OSCAR             TX      00-08038-C         BARON & BUDD, PC
STREET          LONZO             TX      97-238313       BARON & BUDD, PC                           THOMAS       SEABORN J         TX      B152654            BARON & BUDD, PC
STREET          LONZO             TX      DV98-00511-K    BARON & BUDD, PC                           THOMAS       WILLIAM R         TX      97 05418           BARON & BUDD, PC
STREIT          LEONARD W         TX      153-167896-97   BARON & BUDD, PC                           THOMLEY      SYLVESTER         TX      D151189            BARON & BUDD, PC
STRICKLAND      HENRY A           TX      95-13082        BARON & BUDD, PC                           THOMPSON     CHARLES W         TX      153-167897-97      BARON & BUDD, PC
STRINGER        JIMMIE K          TX      D153133         BARON & BUDD, PC                           THOMPSON     DALE              NY      108208/00          BARON & BUDD, PC
STRODE          PAUL D            TX      0304486H        BARON & BUDD, PC                           THOMPSON     DONALD E          TX      96-06294           BARON & BUDD, PC
STRZELCZYK      JOE               TX      2004CI17628     BARON & BUDD, PC                           THOMPSON     DOUGLAS E         TX      02-04859           BARON & BUDD, PC
STUBBS          WILLIAM E         TX      A152629         BARON & BUDD, PC                           THOMPSON     FLOYD L           TX      45,521-A           BARON & BUDD, PC
SUDDUTH         ALLEN M           LA      2005002967      BARON & BUDD, PC                           THOMPSON     HELEN M           TX      45,959-A           BARON & BUDD, PC
SUELL           ELROY             TX      97-2359-C       BARON & BUDD, PC                           THOMPSON     JAMES E           TX      01-13488-C         BARON & BUDD, PC
SUGGS           JAMES R           TX      A-152872        BARON & BUDD, PC                           THOMPSON     JAMES E           GA      99VS154647         BARON & BUDD, PC
SULESKI         THEODORE          NY      2002/1200       BARON & BUDD, PC                           THOMPSON     JESSIE M          TX      96-08166           BARON & BUDD, PC
SULLIVAN        CHARLES S         LA      C564516         BARON & BUDD, PC                           THOMPSON     LEON              TX      96-07543-K         BARON & BUDD, PC
SULLIVAN        GLENNIE D         TX      94 4483 A       BARON & BUDD, PC                           THOMPSON     MARTIN T          LA      429662-C           BARON & BUDD, PC
SULLIVAN        LINDA J           TX      95-13304        BARON & BUDD, PC                           THOMPSON     OSCAR C           TX      153-168398-97      BARON & BUDD, PC
SUMLIN          FRANK             LA      56844           BARON & BUDD, PC                           THOMPSON     PAUL              TX      96-08166           BARON & BUDD, PC
SUTHERLAND      ALLEN L           CA      CGC12276023     BARON & BUDD, PC                           THOMPSON     WILLIAM M         TX      153-167898-97      BARON & BUDD, PC
SUTHERLAND      CHARLES J         TX      153-168238-97   BARON & BUDD, PC                           THORN        DEAN E            TX      97-238313          BARON & BUDD, PC
SUTHERLAND      CHARLES J         GA      E-67692         BARON & BUDD, PC                           THORN        DEAN E            TX      DV98-00511-K       BARON & BUDD, PC
SUTTON          JAMES M           TX      02-00889-F      BARON & BUDD, PC                           THORNTON     DONALD R          LA      58,834             BARON & BUDD, PC
SWAIN           ARTHUR J          TX      153-168279-97   BARON & BUDD, PC                           THORNTON     LEON N            TX      94-05779-M         BARON & BUDD, PC
SWANEY          MACK HOUSTON      TX      97 04978        BARON & BUDD, PC                           THREETON     RAYMOND S         LA      493417             BARON & BUDD, PC
SWANSON         LEW W             TX      200359013       BARON & BUDD, PC                           TIBBS        HARRIS W          LA      98-09063           BARON & BUDD, PC
SWEARENGIN      JAMES A           GA      1999CV12159     BARON & BUDD, PC                           TICE         JOHN W            TX      DV99-02008-E       BARON & BUDD, PC
SWEET           REGINALD J        NY      108895/01       BARON & BUDD, PC                           TICER        ARNOLD L          TX      E-152788           BARON & BUDD, PC
SWIRE           CHESTER           NY      01/3308         BARON & BUDD, PC                           TIERNAN      JOHN F            NY      106193/2000        BARON & BUDD, PC
SYLVESTER       ROY B             TX      153-168381-97   BARON & BUDD, PC                           TIJERINA     RAMIRO            TX      95CI-12396         BARON & BUDD, PC
SYVERTSON       ALFRED D          TX      9501489         BARON & BUDD, PC                           TILLEY       BOSTON HENRY      TX      249-159-97         BARON & BUDD, PC
TABOR           BILLIE J          TX      03-01201        BARON & BUDD, PC                           TILLIS       ALBERT J          TX      95CI-02336         BARON & BUDD, PC
TABOR           BUTLER P          LA      97-13131        BARON & BUDD, PC                           TILLMAN      QUINESTZ          TX      0301475J           BARON & BUDD, PC
TALBERT         DAVID D           LA      526686          BARON & BUDD, PC                           TIMMONS      GEORGE L          TX      035365             BARON & BUDD, PC
TALBOT          WILLIAM L         LA      2001-000611     BARON & BUDD, PC                           TINGLER      SAMUEL L          TX      2002-12-004824-A   BARON & BUDD, PC
TALLENT         WILLIAM E         TX      97 05416        BARON & BUDD, PC                           TIPPEY       GARY ROGER        TX      95-3299            BARON & BUDD, PC
TALLEY          JERRY R           GA      2000CV26709     BARON & BUDD, PC                           TIPPIE       CHARLES           NY      107830/00          BARON & BUDD, PC
TANNER          CALVIN            TX      A152140         BARON & BUDD, PC                           TIS          JUANITA M         TX      0311742B           BARON & BUDD, PC
TAORMINA        ANTHONY           NY      2001/5343       BARON & BUDD, PC                           TISCHLER     ALBIN J           NY      108187/00          BARON & BUDD, PC
TAPPER          WILLIAM H         TX      94-01661        BARON & BUDD, PC                           TOBIAS       MANUEL            TX      17367*RM01         BARON & BUDD, PC
TATE            RICHARD D         LA      030174          BARON & BUDD, PC                           TOBIN        ARNOLD D          TX      88-15015           BARON & BUDD, PC
TATE            WILLIAM W         TX      01-09981-J      BARON & BUDD, PC                           TODD         FRANKLIN T        LA      429,664-A          BARON & BUDD, PC
TATUM           WILLIAM H         TX      96-10846-F      BARON & BUDD, PC                           TODD         JOE HARRISON      TX      97 05359           BARON & BUDD, PC
TAVE            GUINDELL          TX      44886           BARON & BUDD, PC                           TODD         JOHN L            TX      D-152760           BARON & BUDD, PC
TAYLOR          BERNARD M         TX      96-11622        BARON & BUDD, PC                           TOMLIN       JAMES N           TX      96-07050-J         BARON & BUDD, PC
TAYLOR          CECIL B           TX      01-8030         BARON & BUDD, PC                           TOMPKINS     STEPHEN J         NY      01-3354            BARON & BUDD, PC
TAYLOR          DANIEL C          TX      41,327          BARON & BUDD, PC                           TONEY        JAMES C           TX      95-11354           BARON & BUDD, PC
TAYLOR          JAMES C           LA      500,731         BARON & BUDD, PC                           TONEY        SHELBY J          TX      00-02738-J         BARON & BUDD, PC
TAYLOR          JIM B             LA      200716130       BARON & BUDD, PC                           TORRES       AURELIO           TX      02-04-40251 CV     BARON & BUDD, PC
TAYLOR          RALPH M           TX      200436067       BARON & BUDD, PC                           TOUCHET      JAMES R           TX      13130*BH00         BARON & BUDD, PC
TAYLOR          RICHARD           NY      107574/00       BARON & BUDD, PC                           TOWER        WENDELL H         LA      2001-000480        BARON & BUDD, PC
TAYLOR          ROBERT L          TX      02-40560        BARON & BUDD, PC                           TOWNLEY      JAMES W           LA      2004006366         BARON & BUDD, PC
TAYLOR          ROBERT L          TX      97-05358        BARON & BUDD, PC                           TOWNSEND     BILLY GENE V OW   TX      94-12357           BARON & BUDD, PC
TAYLOR          SAMUEL            TX      D152144         BARON & BUDD, PC                           TRABONA      DOUG P            LA      1026,664           BARON & BUDD, PC

                                                                                                                                                                   Appendix A - 30
                                          Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                     Document Page 49 of 624
Claimant      Claimant          State                                                                Claimant     Claimant       State
Last Name     First Name        Filed   Docket Number    Primary Plaintiff Counsel                   Last Name    First Name     Filed   Docket Number   Primary Plaintiff Counsel
TRACEY        JAMES CHESTER &   NY      127152/93        BARON & BUDD, PC                           WALLACE       ROSS E         TX      01-8225         BARON & BUDD, PC
TRAWICK       MELVIN R          LA      2002-005685      BARON & BUDD, PC                           WALLS         HAROLD M       TX      153-167881-97   BARON & BUDD, PC
TREFETHEN     WILLIAM P         CA      BC332608         BARON & BUDD, PC                           WALLS         PAUL T         TX      97-1413-B       BARON & BUDD, PC
TRIPLETT      KENNETH           TX      B-152930         BARON & BUDD, PC                           WALLS         PAUL T         TX      DV98-1266-K     BARON & BUDD, PC
TROMBLY       ARNOLD G          NY      106267/00        BARON & BUDD, PC                           WALSH         FRANCIS J      TX      94-01661        BARON & BUDD, PC
TROUSDALE     VIRGIL D          TX      153-167953-97    BARON & BUDD, PC                           WALSH         HELEN D        TX      94-01661        BARON & BUDD, PC
TRUELOCK      EDWARD I          TX      DV98-01607       BARON & BUDD, PC                           WALSH         THOMAS J       NY      103811/01       BARON & BUDD, PC
TRUITT        CHARLES H         TX      153-167883-97    BARON & BUDD, PC                           WALTMAN       WILLIAM T      GA      E-65961         BARON & BUDD, PC
TRUMBLE       LOREN             NY      107576/00        BARON & BUDD, PC                           WARD          ALONZO G       TX      01-08689        BARON & BUDD, PC
TUBB          LARRY R           TX      00-04651-L       BARON & BUDD, PC                           WARD          DONALD E       TX      E153087         BARON & BUDD, PC
TUCKER        BILL              LA      49,651-C         BARON & BUDD, PC                           WARD          JAMES E        TX      2001-1217       BARON & BUDD, PC
TUCKER        JAMES E           TX      46,097-A         BARON & BUDD, PC                           WARD          JAMES E        GA      2001CV36046     BARON & BUDD, PC
TUCKER        JESSIE E          TX      97-2359-C        BARON & BUDD, PC                           WARD          JAMES F        TX      9309896         BARON & BUDD, PC
TUFANO        MICHAEL           NY      109387/01        BARON & BUDD, PC                           WARD          JOHN I         TX      00-00486        BARON & BUDD, PC
TUNNELL       ROBBY L           TX      46,109-A         BARON & BUDD, PC                           WARD          LARRY L        LA      520133          BARON & BUDD, PC
TURBERVILLE   ARCHIE M          TX      96-02176-I       BARON & BUDD, PC                           WARD          ROBERT D       TX      01-01203-C      BARON & BUDD, PC
TURNER        ABRAHAM           LA      C500735          BARON & BUDD, PC                           WARD          ROBERT W       TX      00-10274        BARON & BUDD, PC
TURNER        GARY G            TX      02-8053          BARON & BUDD, PC                           WARD          WILLIAM T      TX      E152634         BARON & BUDD, PC
TURNER        GLADYS MARIE      TX      94-14412         BARON & BUDD, PC                           WARE          CLARK E        GA      E-65280         BARON & BUDD, PC
TURNER        GROVER L          TX      94-5481-G        BARON & BUDD, PC                           WARE          JOHNNIE L      TX      153-168293-97   BARON & BUDD, PC
TURNER        JN                TX      97 04971         BARON & BUDD, PC                           WARE          WILLIE C       LA      435795-C        BARON & BUDD, PC
TURNER        JOHN D            TX      96-07874-B       BARON & BUDD, PC                           WARFIELD      WILLIE L       TX      97-2381-A       BARON & BUDD, PC
TURNER        MARSHFIELD M      TX      93-14084         BARON & BUDD, PC                           WARFIELD      WILLIE L       TX      DV98-1250-M     BARON & BUDD, PC
TURNER        ROOSEVELT         LA      493417           BARON & BUDD, PC                           WARREN        BURTIS C       TX      45,265          BARON & BUDD, PC
TURNER        THOMAS A          TX      95-13237         BARON & BUDD, PC                           WARREN        JACK C         TX      153-168237-97   BARON & BUDD, PC
TYLER         JAMES A           NY      2001/3520        BARON & BUDD, PC                           WARREN        JERRY L        TX      153-167880-97   BARON & BUDD, PC
TYLER         WILLIAM H         LA      433679-C         BARON & BUDD, PC                           WARREN        WILLIAM T      TX      97-238313       BARON & BUDD, PC
TYO           DONALD            NY      108026/00        BARON & BUDD, PC                           WARREN        WILLIAM T      TX      DV98-00511-K    BARON & BUDD, PC
URTZ          CARL              NY      2002/1196        BARON & BUDD, PC                           WASHBURN      IDA VIRGINIA   TX      153-167883-97   BARON & BUDD, PC
VAN ARSDALE   EDWARD            TX      92-13996-E       BARON & BUDD, PC                           WASHBURN      JAMES D        TX      249-159-97      BARON & BUDD, PC
VAN DYKE      JAMES A           CA      BC324451         BARON & BUDD, PC                           WASHINGTON    CHARLIE W      TX      01-02977-F      BARON & BUDD, PC
VAN HOOD      CHARLES           TX      00-08055-K       BARON & BUDD, PC                           WASHINGTON    LAYMON         LA      C634510         BARON & BUDD, PC
VAN METER     JIM R             OH      CV06602776       BARON & BUDD, PC                           WASHINGTON    NERO           TX      94-4934-J       BARON & BUDD, PC
VANDEAVER     EDGAR P           TX      00-08005-J       BARON & BUDD, PC                           WASIELEWSKI   EDWARD         NY      127155/93       BARON & BUDD, PC
VANDRESAR     MERLE             NY      2002/1195        BARON & BUDD, PC                           WATERMAN      CLARENCE R     NY      2001/3526       BARON & BUDD, PC
VANN          DONALD B          GA      E-62371          BARON & BUDD, PC                           WATERS        CHARLIE        TX      97 05411        BARON & BUDD, PC
VANN          JOHN T            TX      153-168237-97    BARON & BUDD, PC                           WATERS        RONALD J       NY      2001/5340       BARON & BUDD, PC
VANN          JOHN T            GA      2000CV21162      BARON & BUDD, PC                           WATKINS       CHARLES G      GA      1999CV12159     BARON & BUDD, PC
VANYA         JOHN M            TX      01-00352-A       BARON & BUDD, PC                           WATKINS       FRANK J        TX      97 05418        BARON & BUDD, PC
VARDEMAN      ROYNIE J          TX      98-04877-M       BARON & BUDD, PC                           WATSON        LYMAN L        LA      C587756         BARON & BUDD, PC
VASQUEZ       BENNIE M          TX      02CV0267         BARON & BUDD, PC                           WATSON        WILLIE         TX      96-12133        BARON & BUDD, PC
VAUGHAN       JAMES R           TX      153-168218-97    BARON & BUDD, PC                           WATTS         HELEN Y        TX      96-06274-E      BARON & BUDD, PC
VAUGHN        CHARLES F         TX      153-168247-97    BARON & BUDD, PC                           WATTS         JAMES A        TX      93-9965         BARON & BUDD, PC
VAUGHN        MICHAEL J         LA      201302791        BARON & BUDD, PC                           WATTS         MERVIN W       LA      C 429,885       BARON & BUDD, PC
VAUGHN        ROBERT J          TX      153-167898-97    BARON & BUDD, PC                           WAY           JERRY L.       TX      94-03995        BARON & BUDD, PC
VENABLE       WILLIAM S         LA      500,731          BARON & BUDD, PC                           WEATHERFORD   GRANVILL W     TX      95-9590         BARON & BUDD, PC
VENDETTI      DORIS M           OH      CV06585677       BARON & BUDD, PC                           WEAVER        EBBIE L        TX      96-11537        BARON & BUDD, PC
VERA          LUIS              TX      03-04-41323      BARON & BUDD, PC                           WEBB          ALAN W         GA      2001AB00006C    BARON & BUDD, PC
VESPER        OSCAR J           TX      B-153125         BARON & BUDD, PC                           WEBB          VICTOR S       TX      96-03957-B      BARON & BUDD, PC
VESTAL        KENNETH D         TX      0309452          BARON & BUDD, PC                           WEBB          WILLIAM A      GA      99VS0159955B    BARON & BUDD, PC
VIDRINE       GIL J             LA      1027476          BARON & BUDD, PC                           WEBB          WILLIAM H      GA      E65208          BARON & BUDD, PC
VIDRINE       JAMES E           LA      525099           BARON & BUDD, PC                           WEBBER        JAMES W        TX      A 010619-C      BARON & BUDD, PC
VIERGUTZ      ROBERT J          GA      2000CV31039      BARON & BUDD, PC                           WEBER         WILLIAM L      TX      95-3957         BARON & BUDD, PC
VILLARREAL    JOHN H            TX      2000-05-1962-C   BARON & BUDD, PC                           WEBSTER       SHERILYN       LA      C628599         BARON & BUDD, PC
VILLNAVE      ROBERT H          NY      109475/01        BARON & BUDD, PC                           WEDDING       LENUAL E       TX      96-03388-C      BARON & BUDD, PC
VINCENT       IRVIN G           TX      2002CI06467      BARON & BUDD, PC                           WEIDEMANN     LEROY N        TX      96-08315        BARON & BUDD, PC
VINCENT       MARVIN F          LA      500536           BARON & BUDD, PC                           WEIDNER       CLAUD E        TX      94-3655-F       BARON & BUDD, PC
VINES         HENRY E           TX      B-153103         BARON & BUDD, PC                           WEIMER        WELDON E       OH      CV05566385      BARON & BUDD, PC
VINTSON       ROBERT T          TX      94-12-07336-B    BARON & BUDD, PC                           WELCH         ROBERT H       LA      2002-005795     BARON & BUDD, PC
VITAL         NICOLAS A         TX      01-00570-I       BARON & BUDD, PC                           WELDA         BOBBY L        LA      493417          BARON & BUDD, PC
WADE          CLEAVEN           TX      45,809-A         BARON & BUDD, PC                           WELKER        MICHAEL F      OH      CV06596764      BARON & BUDD, PC
WAGNON        BILLY J           TX      153-167881-97    BARON & BUDD, PC                           WELKER        VIVIAN D       LA      200412216       BARON & BUDD, PC
WAITES        ERNEST E          TX      00-07498-F       BARON & BUDD, PC                           WELLER        RICHARD        NY      107826/00       BARON & BUDD, PC
WAKEFIELD     JOHN J            TX      46,928-A         BARON & BUDD, PC                           WELLS         BILLY E        TX      02-5277         BARON & BUDD, PC
WALDEN        FRANCE L          TX      97 05357         BARON & BUDD, PC                           WELLS         JERRY D.       TX      B152762         BARON & BUDD, PC
WALDRON       PAUL              NY      2001/5342        BARON & BUDD, PC                           WELLS         ROBERT M       NY      109976/01       BARON & BUDD, PC
WALKER        CLEVELAND         TX      153-168397-97    BARON & BUDD, PC                           WENDT         DALE E         TX      03-01874-F      BARON & BUDD, PC
WALKER        GARY L            TX      97 04978         BARON & BUDD, PC                           WENTZ         HARRY C        TX      95-13304        BARON & BUDD, PC
WALKER        NELSON            TX      E-0151359        BARON & BUDD, PC                           WESSON        JOHNIE P       LA      57356           BARON & BUDD, PC
WALKER        PAUL              TX      94-12336-K       BARON & BUDD, PC                           WEST          GEORGE F       GA      E-62371         BARON & BUDD, PC
WALKER        UDELL J           TX      01-8029          BARON & BUDD, PC                           WEST          HENRY          TX      00-07689-A      BARON & BUDD, PC
WALKER        WILLIAM           TX      0302657H         BARON & BUDD, PC                           WEST          JOHN R         TX      95-13518        BARON & BUDD, PC
WALLACE       GEORGE            TX      93-9965          BARON & BUDD, PC                           WEST          ROBERT L       LA      500,731         BARON & BUDD, PC
WALLACE       JOHN C            TX      01-05285-C       BARON & BUDD, PC                           WESTBROOK     ERNEST         LA      493417          BARON & BUDD, PC
WALLACE       JOHN F            TX      97-238313        BARON & BUDD, PC                           WESTBROOK     LORENCIN       TX      A930893-C       BARON & BUDD, PC
WALLACE       JOHN F            TX      DV98-00511-K     BARON & BUDD, PC                           WESTERVELT    GERALD L       OH      CV04525989      BARON & BUDD, PC

                                                                                                                                                             Appendix A - 31
                                        Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                  Document Page 50 of 624
Claimant     Claimant         State                                                               Claimant      Claimant          State
Last Name    First Name       Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name        Filed   Docket Number      Primary Plaintiff Counsel
WHALEY       MELBA JOYCE      TX      94-12-7335-E    BARON & BUDD, PC                           WILSON         TOMMY D           GA      2003AB00150C       BARON & BUDD, PC
WHEELER      JOHNNY WILLIAM   TX      94-05779-M      BARON & BUDD, PC                           WILSON         WILLIAM L         NY      106278/00          BARON & BUDD, PC
WHIDDON      BENNIE W         LA      C500735         BARON & BUDD, PC                           WILTZ          EDWARD J          TX      96-07543-K         BARON & BUDD, PC
WHITAKER     RONALD W         TX      94CI-03282      BARON & BUDD, PC                           WIMBERLEY      WILLIAM G         GA      2001CV33065        BARON & BUDD, PC
WHITAKER     WILLIAM T        TX      00-09210-C      BARON & BUDD, PC                           WIMBERLEY      WILLIAM G         TX      9705414            BARON & BUDD, PC
WHITAKER     YORK F           LA      436435-A        BARON & BUDD, PC                           WINCELOWICZ    JOHN PAUL SR.     TX      97-09401-A         BARON & BUDD, PC
WHITE        BARRY J          LA      C536800         BARON & BUDD, PC                           WINCHELL       FRED              NY      100967/99          BARON & BUDD, PC
WHITE        BELTON W         TX      00-03362-J      BARON & BUDD, PC                           WINDSOR        EMBREE LEE        TX      94-CI-11758        BARON & BUDD, PC
WHITE        EDWARD A         NY      2001-5563       BARON & BUDD, PC                           WINFIELD       WAYNE A           TX      01-03419           BARON & BUDD, PC
WHITE        JEFFRIE          TX      D153133         BARON & BUDD, PC                           WINGO          DOIL              TX      153-167896-97      BARON & BUDD, PC
WHITE        JERRY E          TX      0305232         BARON & BUDD, PC                           WISE           DONALD E          TX      95-11163           BARON & BUDD, PC
WHITE        JERRY J          LA      C616071         BARON & BUDD, PC                           WISE           ISRAEL            LA      24,059             BARON & BUDD, PC
WHITE        LILLARD M        TX      97 05359        BARON & BUDD, PC                           WISE           RICHARD K         TX      02-03470           BARON & BUDD, PC
WHITE        NOLAN EUGENE     TX      95-4019         BARON & BUDD, PC                           WISE           WINNIE MAE V FI   TX      94-05384-A         BARON & BUDD, PC
WHITE        ORAL V           TX      95CI-12688      BARON & BUDD, PC                           WITHERINGTON   GEORGE M          TX      D152144            BARON & BUDD, PC
WHITE        ROBERT           LA      2002-005685     BARON & BUDD, PC                           WITSAMAN       HERBERT W         TX      94-3655-F          BARON & BUDD, PC
WHITE        THERON A         NY      107488/00       BARON & BUDD, PC                           WNUK           LEO J             PA      050901805          BARON & BUDD, PC
WHITE        TROY B           TX      98-04759-L      BARON & BUDD, PC                           WOLFE          STELLA L          TX      45,959-A           BARON & BUDD, PC
WHITE        WILLIAM K        TX      95CI-12566      BARON & BUDD, PC                           WOLFF          MATTHEW J         GA      E-62295            BARON & BUDD, PC
WHITEFIELD   DOYLE H          TX      00-04135-J      BARON & BUDD, PC                           WOLNER         CHARLES A         NY      2001/3508          BARON & BUDD, PC
WHITTAKER    ABE              LA      59,931          BARON & BUDD, PC                           WOMBLE         WALLACE E         TX      95-08-4040-C       BARON & BUDD, PC
WICKER       BENJAMIN         LA      C566568         BARON & BUDD, PC                           WOOD           JACK              TX      153-168380-97      BARON & BUDD, PC
WIGGINS      GEORGE H         LA      429353-C        BARON & BUDD, PC                           WOOD           LEE W             TX      96-04940           BARON & BUDD, PC
WIGGINS      LEWIS H          TX      00-08750-C      BARON & BUDD, PC                           WOOD           WILSON S          LA      56873              BARON & BUDD, PC
WIGGINS      RAYMOND F        TX      A152321         BARON & BUDD, PC                           WOODARD        RICHARD L         TX      00-07605-E         BARON & BUDD, PC
WIGGINS      ROY D            TX      A152142         BARON & BUDD, PC                           WOODEL         BILLY G           LA      429440             BARON & BUDD, PC
WILBANKS     WILLIAM H        TX      153-167881-97   BARON & BUDD, PC                           WOODS          DANIEL L          TX      00-07565-K         BARON & BUDD, PC
WILBURN      TOM C            TX      SA91CA0007      BARON & BUDD, PC                           WOODS          EMMITT P          TX      2001-2578          BARON & BUDD, PC
WILCHER      SINDRA C.        TX      93-05526-M      BARON & BUDD, PC                           WOODS          GARLAND E         TX      153-168398-97      BARON & BUDD, PC
WILCOX       MELVIN L.        TX      97-05358        BARON & BUDD, PC                           WOODS          GARLAND E         GA      E-65092            BARON & BUDD, PC
WILD         PHILIP C         LA      98-8966         BARON & BUDD, PC                           WOODS          RICHARD S         TX      00-269696-00-0-F   BARON & BUDD, PC
WILEY        LEROY            TX      DV98-8036-H     BARON & BUDD, PC                           WOODS          ROY L             TX      97-2381-A          BARON & BUDD, PC
WILKERSON    DAVE             TX      249-40-98       BARON & BUDD, PC                           WOODSON        WILLIE LEE        TX      93-9965            BARON & BUDD, PC
WILKES       CLIFFORD H       TX      00-03070-C      BARON & BUDD, PC                           WOODWARD       GUY L             LA      2005003884         BARON & BUDD, PC
WILKINSON    ROBERT E         TX      153-168148-97   BARON & BUDD, PC                           WOOLF          JOHNNY W          TX      0313297            BARON & BUDD, PC
WILLIAMS     ALLEN            TX      153-168279-97   BARON & BUDD, PC                           WOOTEN         JAMES B           TX      DV98-05943-K       BARON & BUDD, PC
WILLIAMS     ARCHIE J         TX      0304238F        BARON & BUDD, PC                           WORDEN         NORMAN F          NY      107490/00          BARON & BUDD, PC
WILLIAMS     BURNETT          TX      41,560-A        BARON & BUDD, PC                           WORRELL        BILLY G           TX      9609443-L          BARON & BUDD, PC
WILLIAMS     CHARLES A        TX      00-08192-A      BARON & BUDD, PC                           WORTHEY        JOHNNY J          TX      97 05357           BARON & BUDD, PC
WILLIAMS     CHARLES W        TX      0304669         BARON & BUDD, PC                           WORTHY         MARTHA N          TX      A930893-C          BARON & BUDD, PC
WILLIAMS     CHARLES W        TX      0304669K        BARON & BUDD, PC                           WRAY           BILLY R           TX      0305238            BARON & BUDD, PC
WILLIAMS     CLAYTON E        TX      01-08464-M      BARON & BUDD, PC                           WRAY           DONALD            NY      108206/00          BARON & BUDD, PC
WILLIAMS     DORIS F          TX      0305229E        BARON & BUDD, PC                           WRIGHT         ALFRED T          GA      2002AB00133C       BARON & BUDD, PC
WILLIAMS     EARL             TX      035365          BARON & BUDD, PC                           WRIGHT         DONALD            LA      1026,664           BARON & BUDD, PC
WILLIAMS     EDWARD T         LA      071695          BARON & BUDD, PC                           WRIGHT         MARION H          LA      435407-C           BARON & BUDD, PC
WILLIAMS     ELMER T          TX      200506989       BARON & BUDD, PC                           WRIGHT         NANCY A           GA      00VS000800D        BARON & BUDD, PC
WILLIAMS     EUGENE           LA      506432          BARON & BUDD, PC                           WRIGHT         RAYMOND E         TX      DV-98-01445-K      BARON & BUDD, PC
WILLIAMS     FRANK H          TX      94-1824-L       BARON & BUDD, PC                           WRIGHT         WILLIAM A         TX      153-167952-97      BARON & BUDD, PC
WILLIAMS     IC               LA      436661-B        BARON & BUDD, PC                           WRIGHT         WILLIAM B         TX      153-167880-97      BARON & BUDD, PC
WILLIAMS     ISAAC            LA      500,731         BARON & BUDD, PC                           WYKA           KENNETH S         GA      00VS000574         BARON & BUDD, PC
WILLIAMS     JAMES F          TX      D153117         BARON & BUDD, PC                           YAGHY          DAVID             NY      2002/1194          BARON & BUDD, PC
WILLIAMS     JIMMIE D         TX      DV99-09597-I    BARON & BUDD, PC                           YANCEY         HAROLD            TX      93-7418-H          BARON & BUDD, PC
WILLIAMS     JOHN F           TX      01-08467        BARON & BUDD, PC                           YARBOROUGH     ALBERT E          TX      153-168279-97      BARON & BUDD, PC
WILLIAMS     JOHN M           LA      433741-B        BARON & BUDD, PC                           YEAGER         ROBERT            TX      88-11287           BARON & BUDD, PC
WILLIAMS     NICHOLAS O       TX      00-08229-M      BARON & BUDD, PC                           YEAGER         WILLIAM J         TX      D152144            BARON & BUDD, PC
WILLIAMS     ROY C            TX      A-153142        BARON & BUDD, PC                           YEAROUT        WAYNE HENRY       TX      97 05355           BARON & BUDD, PC
WILLIAMS     SAMMIE           TX      00-02844-K      BARON & BUDD, PC                           YELLE          GERALD A          NY      108029/00          BARON & BUDD, PC
WILLIAMS     STEPHEN A        TX      13979*RMOO      BARON & BUDD, PC                           YORK           GARY T            LA      500,731            BARON & BUDD, PC
WILLIAMS     STEVE            TX      153-168247-97   BARON & BUDD, PC                           YORK           HERMAN            OH      CV96 01 0181       BARON & BUDD, PC
WILLIAMS     STEVE            GA      E-64852         BARON & BUDD, PC                           YOUNG          ARNOLD H          LA      99671              BARON & BUDD, PC
WILLIS       ELBERT S         TX      249-159-97      BARON & BUDD, PC                           YOUNG          ARTHUR D          TX      153-168219-97      BARON & BUDD, PC
WILLMARTH    RICHARD B        TX      153-168293-97   BARON & BUDD, PC                           YOUNG          CHARLES E         TX      94 9630            BARON & BUDD, PC
WILSON       CAULEY           TX      93-7418-H       BARON & BUDD, PC                           YOUNG          GALYON A          GA      1999CV12018        BARON & BUDD, PC
WILSON       CHEPHAS L        GA      E-65334         BARON & BUDD, PC                           YOUNG          JOHNNIE W         TX      00-08112-K         BARON & BUDD, PC
WILSON       GLENN A          TX      A167073         BARON & BUDD, PC                           YOUNG          PERRY             TX      A152629            BARON & BUDD, PC
WILSON       HARMON O         GA      E-67691         BARON & BUDD, PC                           YOUNG          ROCKFORD D        OH      CV04547553         BARON & BUDD, PC
WILSON       JACKIE L         TX      2000-3919       BARON & BUDD, PC                           YOUNG          ROY L             TX      00-04524-C         BARON & BUDD, PC
WILSON       JAMES F          TX      01-4065         BARON & BUDD, PC                           YOW            WILLIE W          MS      S89-0486(A)        BARON & BUDD, PC
WILSON       JESSE            LA      C500735         BARON & BUDD, PC                           ZACHARY        PASCAL G          LA      05C2798            BARON & BUDD, PC
WILSON       JOE E            TX      97-2359-C       BARON & BUDD, PC                           ZAKALA         PAUL A            NY      2001/3515          BARON & BUDD, PC
WILSON       KENNETH          NY      107832/00       BARON & BUDD, PC                           ZEIGLER        JIMMIE            TX      D152664            BARON & BUDD, PC
WILSON       MAE              LA      429494          BARON & BUDD, PC                           ZENO           GERALD            LA      200503033          BARON & BUDD, PC
WILSON       MELBA J          TX      153-167956-97   BARON & BUDD, PC                           ZIELINSKI      JOHN J            TX      2003CI05481        BARON & BUDD, PC
WILSON       ROBERT           TX      2001-623        BARON & BUDD, PC                           ZIGRINO        JOSEPH A          NY      2001/3517          BARON & BUDD, PC
WILSON       ROBERT           NY      2001/3640       BARON & BUDD, PC                           ZIMECKI        JOHN J            NY      01-3363            BARON & BUDD, PC
WILSON       RONALD R         TX      94CI-17868      BARON & BUDD, PC                           ZIMMERHANZEL   JAMES A           TX      95-13338           BARON & BUDD, PC

                                                                                                                                                                 Appendix A - 32
                                        Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                  Document Page 51 of 624
Claimant     Claimant         State                                                               Claimant    Claimant      State
Last Name    First Name       Filed   Docket Number   Primary Plaintiff Counsel                   Last Name   First Name    Filed   Docket Number   Primary Plaintiff Counsel
ZIRLOTT      PHELON OSBORNE   TX      D-152928        BARON & BUDD, PC                           BUCHANAN     MARY J        MS      2000-0131       BARRETT LAW OFFICE, PA
ZOELLNER     SHIRLEY A        GA      2001AB00044C    BARON & BUDD, PC                           BURDETTE     GLENDA S      MS      2000-0131       BARRETT LAW OFFICE, PA
ABNEY        JAMES J          MS      2000-0131       BARRETT LAW OFFICE, PA                     BURGESS      WILLIE N      MS      2000-0131       BARRETT LAW OFFICE, PA
ADAMS        JAMES O          MS      2000-0131       BARRETT LAW OFFICE, PA                     BURNETTE     LARUE O       MS      2000-0131       BARRETT LAW OFFICE, PA
ADAMS        MARY H           MS      2000-0131       BARRETT LAW OFFICE, PA                     BURTON       MURPHY L      MS      2000-0131       BARRETT LAW OFFICE, PA
ADAMS        NELL S           MS      2000-0131       BARRETT LAW OFFICE, PA                     BURTS        RALPH         MS      2000-0131       BARRETT LAW OFFICE, PA
ADAMS        SELAND           MS      2000-0131       BARRETT LAW OFFICE, PA                     BUTLER       EN            MS      2000-0131       BARRETT LAW OFFICE, PA
AGNEW        CYNTHIA          MS      2000-0131       BARRETT LAW OFFICE, PA                     BUTTS        JANET R       MS      2000-0131       BARRETT LAW OFFICE, PA
AIKEN        ESTELLE B        MS      2000-0131       BARRETT LAW OFFICE, PA                     BUXTON       LARRY L       MS      2000-0131       BARRETT LAW OFFICE, PA
AIKEN        ETHEL N          MS      2000-0131       BARRETT LAW OFFICE, PA                     BYNEM        ANNETTE M     MS      2000-0131       BARRETT LAW OFFICE, PA
AIKEN        LEONARD          MS      2000-0131       BARRETT LAW OFFICE, PA                     BYRDSONG     MARY F        MS      2000-0131       BARRETT LAW OFFICE, PA
AIKEN        OLIVER           MS      2000-0131       BARRETT LAW OFFICE, PA                     CAGLE        MANLEY        MS      2000-0131       BARRETT LAW OFFICE, PA
ALEWINE      BENJAMIN C       MS      2000-0131       BARRETT LAW OFFICE, PA                     CALLOWAY     JULIA L       MS      2000-0131       BARRETT LAW OFFICE, PA
ALEXANDER    ARTHUR           MS      2000-0131       BARRETT LAW OFFICE, PA                     CAMERON      VIRGINIA R    MS      2000-0131       BARRETT LAW OFFICE, PA
ALLRED       CARY M           MS      2000-0131       BARRETT LAW OFFICE, PA                     CANTRELL     DORIS M       MS      2000-0131       BARRETT LAW OFFICE, PA
ALSTON       WALTER           MS      2000-0131       BARRETT LAW OFFICE, PA                     CARLISLE     VELMA         MS      2000-0131       BARRETT LAW OFFICE, PA
ALTMAN       MINNIE H         MS      2000-0131       BARRETT LAW OFFICE, PA                     CARTER       ROBBY J       MS      2000-0131       BARRETT LAW OFFICE, PA
AMMONS       JOHNNY R         MS      2000-0131       BARRETT LAW OFFICE, PA                     CARTER       ROSIE P       MS      2000-0131       BARRETT LAW OFFICE, PA
ANDERSON     ALICE J          MS      2000-0131       BARRETT LAW OFFICE, PA                     CHADWICK     HENRY L       MS      2000-0131       BARRETT LAW OFFICE, PA
ANDREWS      CARNELL          MS      2000-0131       BARRETT LAW OFFICE, PA                     CHANEY       BESSIE L      MS      2000-0131       BARRETT LAW OFFICE, PA
ANDREWS      JIMMIE           MS      2000-0131       BARRETT LAW OFFICE, PA                     CHATMAN      JOHN L        MS      2000-0131       BARRETT LAW OFFICE, PA
ATKINS       STERLING         MS      2000-0131       BARRETT LAW OFFICE, PA                     CHEEKS       LESTER C      MS      2000-0131       BARRETT LAW OFFICE, PA
AVERY        SUSIE L          MS      2000-0131       BARRETT LAW OFFICE, PA                     CHEEKS       MARY L        MS      2000-0131       BARRETT LAW OFFICE, PA
BAGWELL      WILLIE J         MS      2000-0131       BARRETT LAW OFFICE, PA                     CLARK        DOROTHY F     MS      2000-0131       BARRETT LAW OFFICE, PA
BAILEY       CAROL            MS      2000-0131       BARRETT LAW OFFICE, PA                     CLARK        ROSIE L       MS      2000-0131       BARRETT LAW OFFICE, PA
BAKER        DESSIE B         MS      2000-0131       BARRETT LAW OFFICE, PA                     CLIFTON      DORIS J       MS      2000-0131       BARRETT LAW OFFICE, PA
BANKS        PAUL E           MS      2000-0131       BARRETT LAW OFFICE, PA                     COATS        MARTHA L      MS      2000-0131       BARRETT LAW OFFICE, PA
BARBER       IRENE C          MS      2000-0131       BARRETT LAW OFFICE, PA                     COBB         BEN B         MS      2000-0131       BARRETT LAW OFFICE, PA
BARNES       ETHEL J          MS      2000-0131       BARRETT LAW OFFICE, PA                     COCKRELL     HENRY         MS      2000-0131       BARRETT LAW OFFICE, PA
BARNETT      ELLA J           MS      2000-0131       BARRETT LAW OFFICE, PA                     COLLEY       CAROLYN G     MS      2000-0131       BARRETT LAW OFFICE, PA
BARNETT      SALLIE K         MS      2000-0131       BARRETT LAW OFFICE, PA                     COMER        EF            MS      2000-0131       BARRETT LAW OFFICE, PA
BARRETT      LC               MS      2000-0131       BARRETT LAW OFFICE, PA                     COOGLER      EUNICE        MS      2000-0131       BARRETT LAW OFFICE, PA
BARRETT      LAURA J          MS      2000-0131       BARRETT LAW OFFICE, PA                     COOGLER      JOSEPH H      MS      2000-0131       BARRETT LAW OFFICE, PA
BARRON       CHARLIE T        MS      2000-0131       BARRETT LAW OFFICE, PA                     COOLGER      EUNICE        MS      2000-0131       BARRETT LAW OFFICE, PA
BASS         MARY M           MS      2000-0131       BARRETT LAW OFFICE, PA                     COOLGER      JOSEPH H      MS      2000-0131       BARRETT LAW OFFICE, PA
BATTLE       WARNELL          MS      2000-0131       BARRETT LAW OFFICE, PA                     COPELAND     LINDER        MS      2000-0131       BARRETT LAW OFFICE, PA
BAUKNECHT    SUSIE G          MS      2000-0131       BARRETT LAW OFFICE, PA                     COSPER       BERNICE B     MS      2000-0131       BARRETT LAW OFFICE, PA
BECK         MARGARET         MS      2000-0131       BARRETT LAW OFFICE, PA                     COSTA        DONALD        MS      2000-0131       BARRETT LAW OFFICE, PA
BEEKS        DORIS            MS      2000-0131       BARRETT LAW OFFICE, PA                     COTNEY       AILEEN M      MS      2000-0131       BARRETT LAW OFFICE, PA
BEHELER      WILLIAM O        MS      2000-0131       BARRETT LAW OFFICE, PA                     COTNEY       THOMAS M      MS      2000-0131       BARRETT LAW OFFICE, PA
BERRY        HURLEY R         MS      2000-0131       BARRETT LAW OFFICE, PA                     COUCH        PETE F        MS      2000-0131       BARRETT LAW OFFICE, PA
BINNS        FRANK D          MS      2000-0131       BARRETT LAW OFFICE, PA                     COWARD       MARGARET      MS      2000-0131       BARRETT LAW OFFICE, PA
BLACKMON     OLLIE M          MS      2000-0131       BARRETT LAW OFFICE, PA                     COX          GEORGE H      MS      2000-0131       BARRETT LAW OFFICE, PA
BLAIR        DONALD K         MS      2000-0131       BARRETT LAW OFFICE, PA                     CREAMER      JOAN E        MS      2000-0131       BARRETT LAW OFFICE, PA
BLAIR        RUTH O           MS      2000-0131       BARRETT LAW OFFICE, PA                     CREED        DOROTHY M     MS      2000-0131       BARRETT LAW OFFICE, PA
BODDIE       CHRYSTAL W       MS      2000-0131       BARRETT LAW OFFICE, PA                     CRIBB        JAMES E       MS      2000-0131       BARRETT LAW OFFICE, PA
BOEVING      JOE              MS      2000-0131       BARRETT LAW OFFICE, PA                     CROMER       ROLAND K      MS      2000-0131       BARRETT LAW OFFICE, PA
BOLEWARE     KENT             MS      2000-0131       BARRETT LAW OFFICE, PA                     CROUCH       HENRY L       MS      2000-0131       BARRETT LAW OFFICE, PA
BONDS        WILLIAM P        MS      2000-0131       BARRETT LAW OFFICE, PA                     CROWDER      JAMES L       MS      2000-0131       BARRETT LAW OFFICE, PA
BORDER       MICHAEL L        MS      2000-0131       BARRETT LAW OFFICE, PA                     CROWE        ELIZABETH A   MS      2000-0131       BARRETT LAW OFFICE, PA
BOSWELL      BERNARD E        MS      2000-0131       BARRETT LAW OFFICE, PA                     CRUMP        GENNIE E      MS      2000-0131       BARRETT LAW OFFICE, PA
BOWLING      FRANKLIN D       MS      2000-0131       BARRETT LAW OFFICE, PA                     CUNNINGHAM   CURTIS        MS      2000-0131       BARRETT LAW OFFICE, PA
BOWMAN       BESSIE M         MS      2000-0131       BARRETT LAW OFFICE, PA                     CUNNINGHAM   KATIE P       MS      2000-0131       BARRETT LAW OFFICE, PA
BOYCE        ALICE M          MS      2000-0131       BARRETT LAW OFFICE, PA                     CURRY        BERNICE L     MS      2000-0131       BARRETT LAW OFFICE, PA
BOYD         EMMA B           MS      2000-0131       BARRETT LAW OFFICE, PA                     DALE         LOIS          MS      2000-0131       BARRETT LAW OFFICE, PA
BOYD         GRACE H          MS      2000-0131       BARRETT LAW OFFICE, PA                     DANCY        CHARLIE       MS      2000-0131       BARRETT LAW OFFICE, PA
BRACEWELL    OLLIE M          MS      2000-0131       BARRETT LAW OFFICE, PA                     DANIEL       ELIJAH        MS      2000-0131       BARRETT LAW OFFICE, PA
BRACKINS     ALVIN D          MS      2000-0131       BARRETT LAW OFFICE, PA                     DANIEL       JAMES E       MS      2000-0131       BARRETT LAW OFFICE, PA
BRADLEY      KAY C            MS      2000-0131       BARRETT LAW OFFICE, PA                     DANIEL       ROSE M        MS      2000-0131       BARRETT LAW OFFICE, PA
BRAINERD     RALPH C          MS      2000-0131       BARRETT LAW OFFICE, PA                     DANZEY       WILLIE J      MS      2000-0131       BARRETT LAW OFFICE, PA
BRANHAM      DAN J            MS      2000-0131       BARRETT LAW OFFICE, PA                     DARDEN       THELMA        MS      2000-0131       BARRETT LAW OFFICE, PA
BRANTLEY     RALPH L          MS      2000-0131       BARRETT LAW OFFICE, PA                     DAVIS        BETTY         MS      2000-0131       BARRETT LAW OFFICE, PA
BRAZELTON    ROSA L           MS      2000-0131       BARRETT LAW OFFICE, PA                     DAVIS        JOHN H        MS      2000-0131       BARRETT LAW OFFICE, PA
BROADWATER   JOHN             MS      2000-0131       BARRETT LAW OFFICE, PA                     DAVIS        MARY G        MS      2000-0131       BARRETT LAW OFFICE, PA
BROGDON      VIRGINIA B       MS      2000-0131       BARRETT LAW OFFICE, PA                     DEAN         HUEY G        MS      2000-0131       BARRETT LAW OFFICE, PA
BROWN        ANNIE D          MS      2000-0131       BARRETT LAW OFFICE, PA                     DEES         ETHEL A       MS      2000-0131       BARRETT LAW OFFICE, PA
BROWN        BOBBY G          MS      2000-0131       BARRETT LAW OFFICE, PA                     DELANEY      TONY J        MS      2000-0131       BARRETT LAW OFFICE, PA
BROWN        CHRISTINE        MS      2000-0131       BARRETT LAW OFFICE, PA                     DERRICK      TONY C        MS      2000-0131       BARRETT LAW OFFICE, PA
BROWN        EDWARD E         MS      2000-0131       BARRETT LAW OFFICE, PA                     DEVINE       MARY L        MS      2000-0131       BARRETT LAW OFFICE, PA
BROWN        MATTHEW          MS      2000-0131       BARRETT LAW OFFICE, PA                     DIX          WALTER M      MS      2000-0131       BARRETT LAW OFFICE, PA
BROWN        MYRTLE J         MS      2000-0131       BARRETT LAW OFFICE, PA                     DONALD       IKE           MS      2000-0131       BARRETT LAW OFFICE, PA
BROWN        POLLY T          MS      2000-0131       BARRETT LAW OFFICE, PA                     DOSS         DONALD W      MS      2000-0131       BARRETT LAW OFFICE, PA
BROWN        RALPH J          MS      2000-0131       BARRETT LAW OFFICE, PA                     DOWNS        BERDIE M      MS      2000-0131       BARRETT LAW OFFICE, PA
BROWNLEE     GENEVA W         MS      2000-0131       BARRETT LAW OFFICE, PA                     DRUMMOND     JERRY D       MS      2000-0131       BARRETT LAW OFFICE, PA
BRUCE        JULIA F          MS      2000-0131       BARRETT LAW OFFICE, PA                     DUCK         CHARLES L     MS      2000-0131       BARRETT LAW OFFICE, PA
BRYANT       WILLINGHAM J     MS      2000-0131       BARRETT LAW OFFICE, PA                     DUDLEY       ELEANOR C     MS      2000-0131       BARRETT LAW OFFICE, PA

                                                                                                                                                        Appendix A - 33
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                               Document Page 52 of 624
Claimant     Claimant      State                                                               Claimant       Claimant     State
Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name      First Name   Filed   Docket Number        Primary Plaintiff Counsel
DUMAS        CAROLYN       MS      2000-0131       BARRETT LAW OFFICE, PA                     HARBOR          MARY A       MS      2000-0131            BARRETT LAW OFFICE, PA
DUNBAR       CHARLES       MS      2000-0131       BARRETT LAW OFFICE, PA                     HARBOUR         DAVID E      MS      2000-0131            BARRETT LAW OFFICE, PA
DYE          ANNIE D       MS      2000-0131       BARRETT LAW OFFICE, PA                     HARDY           GENNIE       MS      2000-0131            BARRETT LAW OFFICE, PA
EASTERWOOD   BILLY H       MS      2000-0131       BARRETT LAW OFFICE, PA                     HARDY           SHIRLEY      MS      2000-0131            BARRETT LAW OFFICE, PA
EDMOND       BETTYE J      MS      2000-0131       BARRETT LAW OFFICE, PA                     HARKNESS        JAMES H      MS      2002-512             BARRETT LAW OFFICE, PA
EDWARDS      JEAN G        MS      2000-0131       BARRETT LAW OFFICE, PA                     HARPER          ACCUMILLER   MS      2000-0131            BARRETT LAW OFFICE, PA
EIDSON       WF            MS      2000-0131       BARRETT LAW OFFICE, PA                     HARRELSON       DOROTHY      MS      2000-0131            BARRETT LAW OFFICE, PA
ELLIS        JIMMIE L      MS      2000-0131       BARRETT LAW OFFICE, PA                     HARRIS          BRENDA M     MS      2000-0131            BARRETT LAW OFFICE, PA
ENGLISH      EDNA L        MS      2000-0131       BARRETT LAW OFFICE, PA                     HARRIS          DARRELL R    AZ      CIV94-0873-PHX-CAM   BARRETT LAW OFFICE, PA
ENOS         CARRELL       MS      2000-0131       BARRETT LAW OFFICE, PA                     HARRIS          EDDIE        MS      2000-0131            BARRETT LAW OFFICE, PA
EVANS        RAYMOND L     MS      2000-0131       BARRETT LAW OFFICE, PA                     HARRIS          FRED D       MS      2000-0131            BARRETT LAW OFFICE, PA
EXPOSE       VIOLA         MS      2000-0131       BARRETT LAW OFFICE, PA                     HARRIS          HERMAN J     MS      2000-0131            BARRETT LAW OFFICE, PA
FANT         DOROTHY L     MS      2000-0131       BARRETT LAW OFFICE, PA                     HARRIS          JIMMY C      MS      2000-0131            BARRETT LAW OFFICE, PA
FARMER       WILLIAM D     MS      2000-0131       BARRETT LAW OFFICE, PA                     HART            EDWARD E     MS      2000-0131            BARRETT LAW OFFICE, PA
FEAZELL      JANE E        MS      2000-0131       BARRETT LAW OFFICE, PA                     HART            HOUSTON      MS      2000-0131            BARRETT LAW OFFICE, PA
FELLS        MARJIE R      MS      2000-0131       BARRETT LAW OFFICE, PA                     HARTZOG         ALMA L       MS      2000-0131            BARRETT LAW OFFICE, PA
FELTON       EIDSON W      MS      2000-0131       BARRETT LAW OFFICE, PA                     HASSAN          SAFIYYAH R   MS      2000-0131            BARRETT LAW OFFICE, PA
FERGUSON     FRANKLIN D    MS      2000-0131       BARRETT LAW OFFICE, PA                     HAWKINS         EVELYN B     MS      2000-0131            BARRETT LAW OFFICE, PA
FEZELL       JANE E        MS      2000-0131       BARRETT LAW OFFICE, PA                     HAWKINS         MINNIE L     MS      2000-0131            BARRETT LAW OFFICE, PA
FIELDS       FRANCES O     MS      2000-0131       BARRETT LAW OFFICE, PA                     HAYES           BILLY F      MS      2000-0131            BARRETT LAW OFFICE, PA
FILLINGIM    FORREST       MS      2000-0131       BARRETT LAW OFFICE, PA                     HENDERSON       CLARENCE A   MS      2000-0131            BARRETT LAW OFFICE, PA
FITZGERALD   PALESTINE     MS      2000-0131       BARRETT LAW OFFICE, PA                     HENDERSON       SARAH M      MS      2000-0131            BARRETT LAW OFFICE, PA
FLOYD        TIM           MS      2000-0131       BARRETT LAW OFFICE, PA                     HENDLEY         SARAH H      MS      2000-0131            BARRETT LAW OFFICE, PA
FORD         JERRY W       MS      2000-0131       BARRETT LAW OFFICE, PA                     HENRY           WILMA F      MS      2000-0131            BARRETT LAW OFFICE, PA
FORSYTH      CATHERINE     MS      2000-0131       BARRETT LAW OFFICE, PA                     HIGGINS         NANCY A      MS      2000-0131            BARRETT LAW OFFICE, PA
FORSYTH      LEON          MS      2000-0131       BARRETT LAW OFFICE, PA                     HIGHTOWER       WILLIE G     MS      2000-0131            BARRETT LAW OFFICE, PA
FORTE        ANNIE M       MS      2000-0131       BARRETT LAW OFFICE, PA                     HILL            DANIEL F     MS      2000-0131            BARRETT LAW OFFICE, PA
FORTNER      IRIS          MS      2000-0131       BARRETT LAW OFFICE, PA                     HILL            JAMES        MS      2000-0131            BARRETT LAW OFFICE, PA
FOWLER       JAMES P       MS      2000-0131       BARRETT LAW OFFICE, PA                     HOLLINGSWORTH   JAMES W      MS      2000-0131            BARRETT LAW OFFICE, PA
FRANKLIN     DAVID         MS      2000-0131       BARRETT LAW OFFICE, PA                     HOLLINGSWORTH   MABEL A      MS      2000-0131            BARRETT LAW OFFICE, PA
FRAYSIER     BILLY R       MS      2000-0131       BARRETT LAW OFFICE, PA                     HOLLMAN         MINNIE G     MS      2000-0131            BARRETT LAW OFFICE, PA
FRED         MAGOLENE S    MS      2000-0131       BARRETT LAW OFFICE, PA                     HOLLOWAY        DOROTHY S    MS      2000-0131            BARRETT LAW OFFICE, PA
FREEMAN      MATTIE K      MS      2000-0131       BARRETT LAW OFFICE, PA                     HOLMES          CECIL E      MS      2000-0131            BARRETT LAW OFFICE, PA
FRENCH       HARRIETT O    MS      2000-0131       BARRETT LAW OFFICE, PA                     HOLSTICK        ELESTER T    MS      2000-0131            BARRETT LAW OFFICE, PA
FULLER       SHIRLEY W     MS      2000-0131       BARRETT LAW OFFICE, PA                     HOLSTICK        ROCHESTER    MS      2000-0131            BARRETT LAW OFFICE, PA
GABLE        MARY P        MS      2000-0131       BARRETT LAW OFFICE, PA                     HOWELL          JULIA G      MS      2000-0131            BARRETT LAW OFFICE, PA
GANDY        JEANNETTA S   MS      2000-0131       BARRETT LAW OFFICE, PA                     HOWELL          ROBBIE S     MS      2000-0131            BARRETT LAW OFFICE, PA
GANN         MARTHA W      MS      2000-0131       BARRETT LAW OFFICE, PA                     HUCKABY         LILLIE M     MS      2000-0131            BARRETT LAW OFFICE, PA
GANTT        CURTIS L      MS      2000-0131       BARRETT LAW OFFICE, PA                     HUDDLESON       AGATHA A     MS      2000-0131            BARRETT LAW OFFICE, PA
GARISON      JAMES W       MS      2000-0131       BARRETT LAW OFFICE, PA                     HUGHES          JAMES C      MS      2000-0131            BARRETT LAW OFFICE, PA
GARRIS       JOHN Q        MS      2000-0131       BARRETT LAW OFFICE, PA                     HULSEY          TOMMY R      MS      2000-0131            BARRETT LAW OFFICE, PA
GASTON       JOHNNIE C     MS      2000-0131       BARRETT LAW OFFICE, PA                     HUNLEY          LUTHER H     MS      2000-0131            BARRETT LAW OFFICE, PA
GIBBS        GRADY         MS      2000-0131       BARRETT LAW OFFICE, PA                     HURD            ROBERT       MS      2000-0131            BARRETT LAW OFFICE, PA
GILMORE      EUGENE        MS      2000-0131       BARRETT LAW OFFICE, PA                     HURST           DONNY        MS      2000-0131            BARRETT LAW OFFICE, PA
GILMORE      MAE F         MS      2000-0131       BARRETT LAW OFFICE, PA                     HURST           REBECCA A    MS      2000-0131            BARRETT LAW OFFICE, PA
GLADDIN      CARRIE J      MS      2000-0131       BARRETT LAW OFFICE, PA                     HUTCHESON       ANICE        MS      2000-0131            BARRETT LAW OFFICE, PA
GLENN        THOMAS I      MS      2000-0131       BARRETT LAW OFFICE, PA                     HUTTO           MARIE L      MS      2000-0131            BARRETT LAW OFFICE, PA
GOEN         RUTHIE F      MS      2000-0131       BARRETT LAW OFFICE, PA                     INGRAM          MARY A       MS      2000-0131            BARRETT LAW OFFICE, PA
GOLATT       BESSIE M      MS      2000-0131       BARRETT LAW OFFICE, PA                     INGRAM          OUIDA R      MS      2000-0131            BARRETT LAW OFFICE, PA
GOLDEN       DEWEY R       MS      2000-0131       BARRETT LAW OFFICE, PA                     IVEY            ERNESTINE    MS      2000-0131            BARRETT LAW OFFICE, PA
GOMILLION    JAMES         MS      2000-0131       BARRETT LAW OFFICE, PA                     IVEY            MAMIE L      MS      2000-0131            BARRETT LAW OFFICE, PA
GOODMAN      SARAH D       MS      2000-0131       BARRETT LAW OFFICE, PA                     IVIE            HORACE D     MS      2000-0131            BARRETT LAW OFFICE, PA
GOODWIN      CATHERINE     MS      2000-0131       BARRETT LAW OFFICE, PA                     JACKSON         ALMA R       MS      2000-0131            BARRETT LAW OFFICE, PA
GOODWIN      MARY H        MS      2000-0131       BARRETT LAW OFFICE, PA                     JACKSON         GERALD E     MS      2000-0131            BARRETT LAW OFFICE, PA
GOODWIN      RUFUS R       MS      2000-0131       BARRETT LAW OFFICE, PA                     JACKSON         JOHN W       MS      2000-0131            BARRETT LAW OFFICE, PA
GRADY        GIBBS         MS      2000-0131       BARRETT LAW OFFICE, PA                     JACKSON         MARVIN       MS      2000-0131            BARRETT LAW OFFICE, PA
GRAHAM       DOROTHY L     MS      2000-0131       BARRETT LAW OFFICE, PA                     JACKSON         MARY E       MS      2000-0131            BARRETT LAW OFFICE, PA
GRAHAM       TALMADGE W    MS      2000-0131       BARRETT LAW OFFICE, PA                     JACKSON         ROBERT E     MS      2000-0131            BARRETT LAW OFFICE, PA
GRAHAM       WILLIE J      MS      2000-0131       BARRETT LAW OFFICE, PA                     JACKSON         WILLIE J     MS      2000-0131            BARRETT LAW OFFICE, PA
GRAVES       EVYLESS       MS      2000-0131       BARRETT LAW OFFICE, PA                     JACOBS          MAMIE L      MS      2000-0131            BARRETT LAW OFFICE, PA
GREEN        SHIRLEY L     MS      2000-0131       BARRETT LAW OFFICE, PA                     JAMES           RUBY A       MS      2000-0131            BARRETT LAW OFFICE, PA
GRIFFIN      FRED A        MS      2000-0131       BARRETT LAW OFFICE, PA                     JENKINS         ERNEST W     MS      2000-0131            BARRETT LAW OFFICE, PA
GRIFFIN      WARREN        MS      2000-0131       BARRETT LAW OFFICE, PA                     JENKINS         JAMES L      MS      2000-0131            BARRETT LAW OFFICE, PA
GRIFFIN      WILLIE        MS      2000-0131       BARRETT LAW OFFICE, PA                     JENKINS         ROBERTA      MS      2000-0131            BARRETT LAW OFFICE, PA
HACKETT      GWENDOLYN S   MS      2000-0131       BARRETT LAW OFFICE, PA                     JENNINGS        DORIS B      MS      2000-0131            BARRETT LAW OFFICE, PA
HALL         BILLY E       MS      2000-0131       BARRETT LAW OFFICE, PA                     JETER           SYLVIA J     MS      2000-0131            BARRETT LAW OFFICE, PA
HALL         ROBERT L      MS      2000-0131       BARRETT LAW OFFICE, PA                     JOHNS           MARVIN       MS      2000-0131            BARRETT LAW OFFICE, PA
HAM          LENNIE E      MS      2000-0131       BARRETT LAW OFFICE, PA                     JOHNSON         EVA          MS      2000-0131            BARRETT LAW OFFICE, PA
HAMBLIN      JUDITH L      MS      2000-0131       BARRETT LAW OFFICE, PA                     JOHNSON         LARRY C      MS      2000-0131            BARRETT LAW OFFICE, PA
HAMBY        TERRY J       MS      2000-0131       BARRETT LAW OFFICE, PA                     JOHNSON         LARRY W      MS      2000-0131            BARRETT LAW OFFICE, PA
HAMM         HERSHEL D     MS      2000-0131       BARRETT LAW OFFICE, PA                     JOHNSON         ROBERT E     MS      2000-0131            BARRETT LAW OFFICE, PA
HAMPTON      JESSIE B      MS      2000-0131       BARRETT LAW OFFICE, PA                     JOHNSON         SHIRLEY M    MS      2000-0131            BARRETT LAW OFFICE, PA
HANNER       HERBERT H     MS      2000-0131       BARRETT LAW OFFICE, PA                     JOHNSON         WILLIAM      MS      2000-0131            BARRETT LAW OFFICE, PA
HANNON       TOM J         MS      2000-0131       BARRETT LAW OFFICE, PA                     JOHNSON         WILLIE J     MS      2000-0131            BARRETT LAW OFFICE, PA
HARBIN       SHIRLEY       MS      2000-0131       BARRETT LAW OFFICE, PA                     JONES           BERTHA M     MS      2000-0131            BARRETT LAW OFFICE, PA
HARBOR       LOYCE M       MS      2000-0131       BARRETT LAW OFFICE, PA                     JONES           HAZEL L      MS      2000-0131            BARRETT LAW OFFICE, PA

                                                                                                                                                            Appendix A - 34
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                               Document Page 53 of 624
Claimant     Claimant      State                                                               Claimant    Claimant      State
Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name   First Name    Filed   Docket Number   Primary Plaintiff Counsel
JONES        JOHN H        MS      2000-0131       BARRETT LAW OFFICE, PA                     MCGRADY      JAMES O       MS      2000-0131       BARRETT LAW OFFICE, PA
JONES        LELA M        MS      2000-0131       BARRETT LAW OFFICE, PA                     MCGRIFF      EUGENE        MS      2000-0131       BARRETT LAW OFFICE, PA
JONES        ORA M         MS      2000-0131       BARRETT LAW OFFICE, PA                     MCKENNA      JOSEPHINE M   MS      2000-0131       BARRETT LAW OFFICE, PA
JONES        RACHEL P      MS      2000-0131       BARRETT LAW OFFICE, PA                     MCLEMORE     SHIRLEY J     MS      2000-0131       BARRETT LAW OFFICE, PA
JONES        ROOSEVELT     MS      2000-0131       BARRETT LAW OFFICE, PA                     MCMILLIAN    HENRIETTA     MS      2000-0131       BARRETT LAW OFFICE, PA
JONES        WILLIAM O     MS      2000-0131       BARRETT LAW OFFICE, PA                     MCWATERS     CARL A        MS      2000-0131       BARRETT LAW OFFICE, PA
JORDAN       CHARLES B     MS      2000-0131       BARRETT LAW OFFICE, PA                     MCWATERS     FAY M         MS      2000-0131       BARRETT LAW OFFICE, PA
JORDAN       FLORENCE L    MS      2000-0131       BARRETT LAW OFFICE, PA                     MCWATTERS    CLARENCE J    MS      2000-0131       BARRETT LAW OFFICE, PA
JOSEY        CHRISTINE E   MS      2000-0131       BARRETT LAW OFFICE, PA                     MELTON       MAE F         MS      2000-0131       BARRETT LAW OFFICE, PA
JOSEY        LINDA N       MS      2000-0131       BARRETT LAW OFFICE, PA                     MICHAEL      SHERRY S      MS      2000-0131       BARRETT LAW OFFICE, PA
JOSEY        ROSA L        MS      2000-0131       BARRETT LAW OFFICE, PA                     MILLER       ANGIE P       MS      2000-0131       BARRETT LAW OFFICE, PA
JOWERS       ROBERT L      MS      2000-0131       BARRETT LAW OFFICE, PA                     MILLER       JIMMY R       MS      2000-0131       BARRETT LAW OFFICE, PA
JUSTICE      BETTY R       MS      2000-0131       BARRETT LAW OFFICE, PA                     MILLER       JUDY D        MS      2000-0131       BARRETT LAW OFFICE, PA
KEISLER      PAUL A        MS      2000-0131       BARRETT LAW OFFICE, PA                     MILLER       LUTHER        MS      2000-0131       BARRETT LAW OFFICE, PA
KELLEY       BETTY G       MS      2000-0131       BARRETT LAW OFFICE, PA                     MOLDEN       JIMMY L       MS      2000-0131       BARRETT LAW OFFICE, PA
KENDRIX      CW            MS      2000-0131       BARRETT LAW OFFICE, PA                     MOODY        WENDELL       MS      2000-0131       BARRETT LAW OFFICE, PA
KEY          JAMES         MS      2000-0131       BARRETT LAW OFFICE, PA                     MOON         ROBERT J      MS      2000-0131       BARRETT LAW OFFICE, PA
KEY          JAMES E       MS      2000-0131       BARRETT LAW OFFICE, PA                     MOORE        IMOGENE       MS      2000-0131       BARRETT LAW OFFICE, PA
KING         ALLEN T       MS      2000-0131       BARRETT LAW OFFICE, PA                     MOORE        MATTIE L      MS      2000-0131       BARRETT LAW OFFICE, PA
KING         JOYCE W       MS      2000-0131       BARRETT LAW OFFICE, PA                     MOORE        PEGGY         MS      2000-0131       BARRETT LAW OFFICE, PA
KITCHENS     GROVER L      MS      2000-0131       BARRETT LAW OFFICE, PA                     MOORE        SAMUEL W      MS      2000-0131       BARRETT LAW OFFICE, PA
KIZZIRE      BARBARA E     MS      2000-0131       BARRETT LAW OFFICE, PA                     MORGAN       ANNIE         MS      2000-0131       BARRETT LAW OFFICE, PA
KIZZIRE      BILLY C       MS      2000-0131       BARRETT LAW OFFICE, PA                     MORGAN       BONNIE P      MS      2000-0131       BARRETT LAW OFFICE, PA
KNIGHT       GLEN D        MS      2000-0131       BARRETT LAW OFFICE, PA                     MORGAN       MARY R        MS      2000-0131       BARRETT LAW OFFICE, PA
KNIGHT       MJ            MS      2000-0131       BARRETT LAW OFFICE, PA                     MORLAND      ELLA M        MS      2000-0131       BARRETT LAW OFFICE, PA
KNIGHT       RICHARD L     MS      2000-0131       BARRETT LAW OFFICE, PA                     MORRIS       LARRY R       MS      2000-0131       BARRETT LAW OFFICE, PA
LANCE        RUBY J        MS      2000-0131       BARRETT LAW OFFICE, PA                     MORRIS       ROBERT L      MS      2000-0131       BARRETT LAW OFFICE, PA
LANGLEY      MARGARET      MS      2000-0131       BARRETT LAW OFFICE, PA                     MORRISON     ALICE M       MS      2000-0131       BARRETT LAW OFFICE, PA
LEDBETTER    JAMES R       MS      2000-0131       BARRETT LAW OFFICE, PA                     MORROW       RICHARD N     MS      2000-0131       BARRETT LAW OFFICE, PA
LEDBETTER    NADINE M      MS      2000-0131       BARRETT LAW OFFICE, PA                     MULLIS       LINDA D       MS      2000-0131       BARRETT LAW OFFICE, PA
LEDFORD      MERLE         MS      2000-0131       BARRETT LAW OFFICE, PA                     MUNDY        DONALD L      MS      2000-0131       BARRETT LAW OFFICE, PA
LEE          MIM W         MS      2000-0131       BARRETT LAW OFFICE, PA                     MURPHY       CHARLIE       MS      2000-0131       BARRETT LAW OFFICE, PA
LEE          OLIN D        MS      2000-0131       BARRETT LAW OFFICE, PA                     MURPHY       DONALD E      MS      2000-0131       BARRETT LAW OFFICE, PA
LEMMOND      BETTY M       MS      2000-0131       BARRETT LAW OFFICE, PA                     MURRAY       LOIS M        MS      2000-0131       BARRETT LAW OFFICE, PA
LENOIR       EMANUEL       MS      2000-0131       BARRETT LAW OFFICE, PA                     NABORS       WILMA H       MS      2000-0131       BARRETT LAW OFFICE, PA
LEWIS        BRENDA B      MS      2000-0131       BARRETT LAW OFFICE, PA                     NANCE        JOHNNY F      MS      2000-0131       BARRETT LAW OFFICE, PA
LEWIS        MARGARET D    MS      2000-0131       BARRETT LAW OFFICE, PA                     NEAL         BETTY R       MS      2000-0131       BARRETT LAW OFFICE, PA
LEWIS        WILLIAM A     MS      2000-0131       BARRETT LAW OFFICE, PA                     NELSON       ALBERT        MS      2000-0131       BARRETT LAW OFFICE, PA
LIGHTSEY     FRED A        MS      2000-0131       BARRETT LAW OFFICE, PA                     NELSON       AMOS A        MS      2000-0131       BARRETT LAW OFFICE, PA
LILLY        HENRY         MS      2000-0131       BARRETT LAW OFFICE, PA                     NELSON       CURTIS L      MS      2000-0131       BARRETT LAW OFFICE, PA
LITSON       SARA C        MS      2000-0131       BARRETT LAW OFFICE, PA                     NEWMAN       GLADYS M      MS      2000-0131       BARRETT LAW OFFICE, PA
LITTLE       EUAL M        MS      2000-0131       BARRETT LAW OFFICE, PA                     NEWSOME      JAMES W       MS      2000-0131       BARRETT LAW OFFICE, PA
LOCKABY      EL            MS      2000-0131       BARRETT LAW OFFICE, PA                     NICHOLS      EMMA D        MS      2000-0131       BARRETT LAW OFFICE, PA
LOCKABY      WANDA O       MS      2000-0131       BARRETT LAW OFFICE, PA                     NORRELL      WILLIAM R     MS      2000-0131       BARRETT LAW OFFICE, PA
LOGAN        WALTER        MS      2000-0131       BARRETT LAW OFFICE, PA                     OGBURN       JEAN L        MS      2000-0131       BARRETT LAW OFFICE, PA
LOWE         BETTY J       MS      2000-0131       BARRETT LAW OFFICE, PA                     OGLE         WINFRED A     MS      2000-0131       BARRETT LAW OFFICE, PA
LOWERY       BOBBIE G      MS      2000-0131       BARRETT LAW OFFICE, PA                     OGLETREE     CURTIS        MS      2000-0131       BARRETT LAW OFFICE, PA
LUCAS        OTIS          MS      2000-0131       BARRETT LAW OFFICE, PA                     OVERSTREET   JOHN H        MS      2000-0131       BARRETT LAW OFFICE, PA
MALONE       WILLIAM N     MS      2000-0131       BARRETT LAW OFFICE, PA                     OWENS        DAVID A       MS      2000-0131       BARRETT LAW OFFICE, PA
MANTHE       DALE H        MS      2000-0131       BARRETT LAW OFFICE, PA                     OWENS        SCOTT S       MS      2000-0131       BARRETT LAW OFFICE, PA
MARBURY      VIRGINIA C    MS      2000-0131       BARRETT LAW OFFICE, PA                     PARKER       ELLIS T       MS      2000-0131       BARRETT LAW OFFICE, PA
MARK         MATTIE M      MS      2000-0131       BARRETT LAW OFFICE, PA                     PARKS        INEZ B        MS      2000-0131       BARRETT LAW OFFICE, PA
MARTIN       ELIZABETH     MS      2000-0131       BARRETT LAW OFFICE, PA                     PARTAIN      LARRY B       MS      2000-0131       BARRETT LAW OFFICE, PA
MARVIN       JANICE A      MS      2000-0131       BARRETT LAW OFFICE, PA                     PATILLO      ANNIE K       MS      2000-0131       BARRETT LAW OFFICE, PA
MATHEWS      BILLY T       MS      2000-0131       BARRETT LAW OFFICE, PA                     PATRICK      EDNA M        MS      2000-0131       BARRETT LAW OFFICE, PA
MATHIS       EVELYN        MS      2000-0131       BARRETT LAW OFFICE, PA                     PATTERSON    DONALD W      MS      2000-0131       BARRETT LAW OFFICE, PA
MATHIS       WILL A        MS      2000-0131       BARRETT LAW OFFICE, PA                     PATTERSON    JOE W         MS      2000-0131       BARRETT LAW OFFICE, PA
MATTHEWS     AARON         MS      2000-0131       BARRETT LAW OFFICE, PA                     PATTERSON    LOUIS         MS      2000-0131       BARRETT LAW OFFICE, PA
MATTHEWS     ERNESTINE B   MS      2000-0131       BARRETT LAW OFFICE, PA                     PAYSINGER    ROBERT H      MS      2000-0131       BARRETT LAW OFFICE, PA
MAXWELL      JESSIE        MS      2000-0131       BARRETT LAW OFFICE, PA                     PEAK         JOSEPH W      MS      2000-0131       BARRETT LAW OFFICE, PA
MAYE         GENEVA J      MS      2000-0131       BARRETT LAW OFFICE, PA                     PEAKE        GUNTER M      MS      2000-0131       BARRETT LAW OFFICE, PA
MAYER        DOUGLAS N     MS      2000-0131       BARRETT LAW OFFICE, PA                     PEARSON      EMMA J        MS      2000-0131       BARRETT LAW OFFICE, PA
MAYNOR       GOLDIE L      MS      2000-0131       BARRETT LAW OFFICE, PA                     PEEK         MARY E        MS      2000-0131       BARRETT LAW OFFICE, PA
MCBETH       ARTHUR D      MS      2000-0131       BARRETT LAW OFFICE, PA                     PENROD       SOLOMON B     MS      2000-0131       BARRETT LAW OFFICE, PA
MCBETH       MARY A        MS      2000-0131       BARRETT LAW OFFICE, PA                     PERRY        EDDIE M       MS      2000-0131       BARRETT LAW OFFICE, PA
MCCARLEY     JOHNNIE C     MS      2000-0131       BARRETT LAW OFFICE, PA                     PERSON       CARRIE M      MS      2000-0131       BARRETT LAW OFFICE, PA
MCCASLINE    LULA B        MS      2000-0131       BARRETT LAW OFFICE, PA                     PESSEACKEY   RICHARD A     MS      2000-0131       BARRETT LAW OFFICE, PA
MCCLAIN      WILLIE        MS      2000-0131       BARRETT LAW OFFICE, PA                     PEYTON       RONALD        MS      2000-0131       BARRETT LAW OFFICE, PA
MCCORLEY     JERRY         MS      2000-0131       BARRETT LAW OFFICE, PA                     PHILLIPS     CHARLES J     MS      2000-0131       BARRETT LAW OFFICE, PA
MCCROREY     ROBERT L      MS      2000-0131       BARRETT LAW OFFICE, PA                     PHILLIPS     FAIRY J       MS      2000-0131       BARRETT LAW OFFICE, PA
MCCRORY      JW            MS      2000-0131       BARRETT LAW OFFICE, PA                     PHILLIPS     JAMES E       MS      2000-0131       BARRETT LAW OFFICE, PA
MCCURDY      KIRKPATRICK   MS      2000-0131       BARRETT LAW OFFICE, PA                     PHILLIPS     RODGER D      MS      2000-0131       BARRETT LAW OFFICE, PA
MCDILL       JIMMIE N      MS      2000-0131       BARRETT LAW OFFICE, PA                     PHILLIPS     SAMUEL D      MS      2000-0131       BARRETT LAW OFFICE, PA
MCELHANNON   BETTY S       MS      2000-0131       BARRETT LAW OFFICE, PA                     PICKETT      GLADYS L      MS      2000-0131       BARRETT LAW OFFICE, PA
MCELHANNON   JAMES E       MS      2000-0131       BARRETT LAW OFFICE, PA                     PIERCE       ERMA I        MS      2000-0131       BARRETT LAW OFFICE, PA
MCGEE        SHARON J      MS      2000-0131       BARRETT LAW OFFICE, PA                     PITTS        ADDIE L       MS      2000-0131       BARRETT LAW OFFICE, PA

                                                                                                                                                     Appendix A - 35
                                   Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                             Document Page 54 of 624
Claimant    Claimant     State                                                               Claimant    Claimant       State
Last Name   First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name   First Name     Filed   Docket Number   Primary Plaintiff Counsel
POLLARD     GEORGIA M    MS      2000-0131       BARRETT LAW OFFICE, PA                     SIMMONS      JOHNNIE        MS      2000-0131       BARRETT LAW OFFICE, PA
POPE        ALEXANDER    MS      2000-0131       BARRETT LAW OFFICE, PA                     SIMMONS      RALPH L        MS      2000-0131       BARRETT LAW OFFICE, PA
POPE        NANNIE       MS      2000-0131       BARRETT LAW OFFICE, PA                     SIMON        MAE O          MS      2000-0131       BARRETT LAW OFFICE, PA
PRESSELY    CHARLES H    MS      2000-0131       BARRETT LAW OFFICE, PA                     SIMPKINS     CHARLES        MS      2000-0131       BARRETT LAW OFFICE, PA
PRYOR       JOHN H       MS      2000-0131       BARRETT LAW OFFICE, PA                     SIMPSON      TRAVIS         MS      2000-0131       BARRETT LAW OFFICE, PA
RANDLE      SONJA A      MS      2000-0131       BARRETT LAW OFFICE, PA                     SIMS         MARTHA         MS      2000-0131       BARRETT LAW OFFICE, PA
RAPE        FRED         MS      2000-0131       BARRETT LAW OFFICE, PA                     SLEDGE       HILTON         MS      2000-0131       BARRETT LAW OFFICE, PA
READY       DAVID C      MS      2000-0131       BARRETT LAW OFFICE, PA                     SMITH        ALFONSO        MS      2000-0131       BARRETT LAW OFFICE, PA
READY       LARRY E      MS      2000-0131       BARRETT LAW OFFICE, PA                     SMITH        BOBBY W        MS      2000-0131       BARRETT LAW OFFICE, PA
REAGAN      BOBBY C      MS      2000-0131       BARRETT LAW OFFICE, PA                     SMITH        DON W          MS      2000-0131       BARRETT LAW OFFICE, PA
REDDING     IRENE        MS      2000-0131       BARRETT LAW OFFICE, PA                     SMITH        EARNEST S      MS      2000-0131       BARRETT LAW OFFICE, PA
REED        ILA E        MS      2000-0131       BARRETT LAW OFFICE, PA                     SMITH        EVELYN J       MS      2000-0131       BARRETT LAW OFFICE, PA
REESE       SARAH J      MS      2000-0131       BARRETT LAW OFFICE, PA                     SMITH        MARY E         MS      2000-0131       BARRETT LAW OFFICE, PA
REID        WILHELMINA   MS      2000-0131       BARRETT LAW OFFICE, PA                     SMITH        PEGGY J        MS      2000-0131       BARRETT LAW OFFICE, PA
RELF        FRANK L      MS      2000-0131       BARRETT LAW OFFICE, PA                     SMITH        SHIRLEY M      MS      2000-0131       BARRETT LAW OFFICE, PA
REYNOLDS    RUTH         MS      2000-0131       BARRETT LAW OFFICE, PA                     SNEAD        EUGENE F       MS      2000-0131       BARRETT LAW OFFICE, PA
RICH        EARL H       MS      2000-0131       BARRETT LAW OFFICE, PA                     SNIDER       PEGGY R        MS      2000-0131       BARRETT LAW OFFICE, PA
RICH        NOAH         MS      2000-0131       BARRETT LAW OFFICE, PA                     SPENCER      PEGGY A        MS      2000-0131       BARRETT LAW OFFICE, PA
RICHEY      JAMES T      MS      2000-0131       BARRETT LAW OFFICE, PA                     SPERRY       JEFF Z         MS      2000-0131       BARRETT LAW OFFICE, PA
RICHSON     ELUM         MS      2000-0131       BARRETT LAW OFFICE, PA                     SPOONE       MADELINE       MS      2000-0131       BARRETT LAW OFFICE, PA
RIDLEY      BARBARA A    MS      2000-0131       BARRETT LAW OFFICE, PA                     STEELE       JAMES W        MS      2000-0131       BARRETT LAW OFFICE, PA
RITTER      WILLIAM R    MS      2000-0131       BARRETT LAW OFFICE, PA                     STEPHENS     BUDDY          MS      2000-0131       BARRETT LAW OFFICE, PA
ROBBERSON   MINNIE L     MS      2000-0131       BARRETT LAW OFFICE, PA                     STEPHENS     MARY K         MS      2000-0131       BARRETT LAW OFFICE, PA
ROBERSON    RT           MS      2000-0131       BARRETT LAW OFFICE, PA                     STEPHENS     RONALD O       MS      2000-0131       BARRETT LAW OFFICE, PA
ROBERTS     EMRY D       MS      2000-0131       BARRETT LAW OFFICE, PA                     STEVENS      CHARLES        MS      2000-0131       BARRETT LAW OFFICE, PA
ROBERTS     FRANK L      MS      2000-0131       BARRETT LAW OFFICE, PA                     STEVENS      DOROTHY H      MS      2000-0131       BARRETT LAW OFFICE, PA
ROBERTS     JAMES H      MS      2000-0131       BARRETT LAW OFFICE, PA                     STEWART      CHARLES W      MS      2000-0131       BARRETT LAW OFFICE, PA
ROBERTS     LAURA        MS      2000-0131       BARRETT LAW OFFICE, PA                     STEWART      LANIER A       MS      2000-0131       BARRETT LAW OFFICE, PA
ROBERTS     MARY R       MS      2000-0131       BARRETT LAW OFFICE, PA                     STEWART      LITTLETON D    MS      2000-0131       BARRETT LAW OFFICE, PA
ROBERTS     THOMAS L     MS      2000-0131       BARRETT LAW OFFICE, PA                     STILL        EIRBY R        MS      2000-0131       BARRETT LAW OFFICE, PA
ROBERTSON   JESSIE L     MS      2000-0131       BARRETT LAW OFFICE, PA                     STINSON      EDDIE F        MS      2000-0131       BARRETT LAW OFFICE, PA
ROBINSON    ESTON        MS      2000-0131       BARRETT LAW OFFICE, PA                     STINSON      JULIUS R       MS      2000-0131       BARRETT LAW OFFICE, PA
ROBINSON    HENRY R      MS      2000-0131       BARRETT LAW OFFICE, PA                     STONE        CHARLES D      MS      2000-0131       BARRETT LAW OFFICE, PA
ROBINSON    LINDA L      MS      2000-0131       BARRETT LAW OFFICE, PA                     STOREY       LC             MS      2000-0131       BARRETT LAW OFFICE, PA
ROBINSON    OSCAR R      MS      2000-0131       BARRETT LAW OFFICE, PA                     STORY        LERAE V        MS      2000-0131       BARRETT LAW OFFICE, PA
ROBINSON    RUSSELL L    MS      2000-0131       BARRETT LAW OFFICE, PA                     STOWE        GROVER L       MS      2000-0131       BARRETT LAW OFFICE, PA
ROCHESTER   GEORGE W     MS      2000-0131       BARRETT LAW OFFICE, PA                     STRICKLAND   IRIS N         MS      2000-0131       BARRETT LAW OFFICE, PA
ROE         MELVIN D     MS      2000-0131       BARRETT LAW OFFICE, PA                     STUARD       DIANE          MS      2000-0131       BARRETT LAW OFFICE, PA
ROGERS      ETHELENE     MS      2000-0131       BARRETT LAW OFFICE, PA                     SULLIVAN     MARY O         MS      2000-0131       BARRETT LAW OFFICE, PA
ROGERS      MINNIE       MS      2000-0131       BARRETT LAW OFFICE, PA                     SUMNERS      JANICE L       MS      2000-0131       BARRETT LAW OFFICE, PA
ROSS        PETE L       MS      2000-0131       BARRETT LAW OFFICE, PA                     SWAN         PHILLIP D      MS      2000-0131       BARRETT LAW OFFICE, PA
RUFF        REGINA S     MS      2000-0131       BARRETT LAW OFFICE, PA                     SYLVESTER    GEORGE P       MS      2000-0131       BARRETT LAW OFFICE, PA
RUFF        WILLIE B     MS      2000-0131       BARRETT LAW OFFICE, PA                     TALTON       BERTIE S       MS      2000-0131       BARRETT LAW OFFICE, PA
RUPPE       JACK C       MS      2000-0131       BARRETT LAW OFFICE, PA                     TALTON       JAMES G        MS      2000-0131       BARRETT LAW OFFICE, PA
RUSHING     FAUSTINE P   MS      2000-0131       BARRETT LAW OFFICE, PA                     TANT         BETTY C        MS      2000-0131       BARRETT LAW OFFICE, PA
RUSSELL     BERNICE      MS      2000-0131       BARRETT LAW OFFICE, PA                     TAYLOR       LARRY E        MS      2000-0131       BARRETT LAW OFFICE, PA
RUSSELL     DORIS S      MS      2000-0131       BARRETT LAW OFFICE, PA                     TAYLOR       RONALD         MS      2000-0131       BARRETT LAW OFFICE, PA
RUSSELL     MARY E       MS      2000-0131       BARRETT LAW OFFICE, PA                     TEDDER       MALCOM Q       MS      2000-0131       BARRETT LAW OFFICE, PA
RUSSELL     ROY          MS      2000-0131       BARRETT LAW OFFICE, PA                     TERRY        CECIL          MS      2000-0131       BARRETT LAW OFFICE, PA
SALTER      EULA M       MS      2000-0131       BARRETT LAW OFFICE, PA                     THARPE       SAMMIE L       MS      2000-0131       BARRETT LAW OFFICE, PA
SANDERS     BOBBY W      MS      2000-0131       BARRETT LAW OFFICE, PA                     THOMAS       DORIS          MS      2000-0131       BARRETT LAW OFFICE, PA
SCALES      ANNETTE      MS      2000-0131       BARRETT LAW OFFICE, PA                     THOMAS       JAMES W        MS      2000-0131       BARRETT LAW OFFICE, PA
SCALES      LENA V       MS      2000-0131       BARRETT LAW OFFICE, PA                     THOMAS       LOUTINE        MS      2000-0131       BARRETT LAW OFFICE, PA
SCHOFIELD   EMMA L       MS      2000-0131       BARRETT LAW OFFICE, PA                     THOMAS       MARIA          MS      2000-0131       BARRETT LAW OFFICE, PA
SCOTT       ANNIE B      MS      2000-0131       BARRETT LAW OFFICE, PA                     THOMAS       ROZELL         MS      2000-0131       BARRETT LAW OFFICE, PA
SCOTT       FANNIE C     MS      2000-0131       BARRETT LAW OFFICE, PA                     THOMPSON     JOANN C        MS      2000-0131       BARRETT LAW OFFICE, PA
SCOTT       MARY L       MS      2000-0131       BARRETT LAW OFFICE, PA                     THOMPSON     MARGARET B     MS      2000-0131       BARRETT LAW OFFICE, PA
SCOTT       ROBERT M     MS      2000-0131       BARRETT LAW OFFICE, PA                     THOMPSON     MARGIE L       MS      2000-0131       BARRETT LAW OFFICE, PA
SCOTT       WALTER C     MS      2000-0131       BARRETT LAW OFFICE, PA                     THORNTON     JAMES B        MS      2000-0131       BARRETT LAW OFFICE, PA
SELLARS     ELLA M       MS      2000-0131       BARRETT LAW OFFICE, PA                     THORNTON     JOHNNIE L      MS      2000-0131       BARRETT LAW OFFICE, PA
SELLERS     MYRTLE A     MS      2000-0131       BARRETT LAW OFFICE, PA                     THORNTON     MARTHA A       MS      2000-0131       BARRETT LAW OFFICE, PA
SEXTON      RUTH         MS      2000-0131       BARRETT LAW OFFICE, PA                     TILLMAN      JAMES L        MS      2000-0131       BARRETT LAW OFFICE, PA
SEYMORE     RUSSELL      MS      2000-0131       BARRETT LAW OFFICE, PA                     TINSLEY      CLARENCE B     MS      2000-0131       BARRETT LAW OFFICE, PA
SHARP       SAMMY G      MS      2000-0131       BARRETT LAW OFFICE, PA                     TOBIAS       THEODORE A     MS      2000-0131       BARRETT LAW OFFICE, PA
SHARP       SHIRLEY D    MS      2000-0131       BARRETT LAW OFFICE, PA                     TONEY        WILLIE         MS      2000-0131       BARRETT LAW OFFICE, PA
SHARPE      MARY L       MS      2000-0131       BARRETT LAW OFFICE, PA                     TOOLEY       FREDDIE        MS      2000-0131       BARRETT LAW OFFICE, PA
SHARPTON    IDA M        MS      2000-0131       BARRETT LAW OFFICE, PA                     TOOLEY       HILDA          MS      2000-0131       BARRETT LAW OFFICE, PA
SHAVER      WILLIAM A    MS      2000-0131       BARRETT LAW OFFICE, PA                     TOWNLEY      BELTON         MS      2000-0131       BARRETT LAW OFFICE, PA
SHAVERS     JAMES E      MS      2000-0131       BARRETT LAW OFFICE, PA                     TOWNSEND     ROYCE L        MS      2000-0131       BARRETT LAW OFFICE, PA
SHAW        JIMMY M      MS      2000-0131       BARRETT LAW OFFICE, PA                     TRAYLOR      EMMA L         MS      2000-0131       BARRETT LAW OFFICE, PA
SHEALY      VANOLEN E    MS      2000-0131       BARRETT LAW OFFICE, PA                     TRIMBLE      CLARENCE T     MS      2000-0131       BARRETT LAW OFFICE, PA
SHEARS      FRANCES D    MS      2000-0131       BARRETT LAW OFFICE, PA                     TRIMM        EVELYN R       MS      2000-0131       BARRETT LAW OFFICE, PA
SHETLEY     JEAN B       MS      2000-0131       BARRETT LAW OFFICE, PA                     TUCK         NETHERLAND J   MS      2000-0131       BARRETT LAW OFFICE, PA
SHIFLETT    JAMES E      MS      2000-0131       BARRETT LAW OFFICE, PA                     TUCK         WILLIE F       MS      2000-0131       BARRETT LAW OFFICE, PA
SHUMPERT    DOROTHY C    MS      2000-0131       BARRETT LAW OFFICE, PA                     TURNER       CHRISTINE R    MS      2000-0131       BARRETT LAW OFFICE, PA
SIMMONS     ELLEN D      MS      2000-0131       BARRETT LAW OFFICE, PA                     TURNER       DAVID E        MS      2000-0131       BARRETT LAW OFFICE, PA

                                                                                                                                                    Appendix A - 36
                                    Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                              Document Page 55 of 624
Claimant     Claimant     State                                                               Claimant     Claimant     State
Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number      Primary Plaintiff Counsel
TURNER       JULIA J      MS      2000-0131       BARRETT LAW OFFICE, PA                     YOUNG         PAUL D       MS      2000-0131          BARRETT LAW OFFICE, PA
TURNER       RUBY E       MS      2000-0131       BARRETT LAW OFFICE, PA                     MOORE         RUSSELL      MO      0716CV00021        BARTIMUS, FRICKLETON, ROBERTSON & GORNEY, PC
TWYMON       BARBARA K    MS      2000-0131       BARRETT LAW OFFICE, PA                     ALDERSHOF     DAVID        IA      3-00-CV-80235      BAUER, SCHULTE, HAHN, SWANSON & BROWN
TWYMON       VIOLA T      MS      2000-0131       BARRETT LAW OFFICE, PA                     BESHEY        WAYNE        IA      LALA001466         BAUER, SCHULTE, HAHN, SWANSON & BROWN
ULMER        JACK         MS      2000-0131       BARRETT LAW OFFICE, PA                     ENGEL         JAMES T      IA      LALA001466         BAUER, SCHULTE, HAHN, SWANSON & BROWN
UNDERWOOD    LEWIS R      MS      2000-0131       BARRETT LAW OFFICE, PA                     GIESELMAN     STANLEY D    IA      3-00-CV-80235      BAUER, SCHULTE, HAHN, SWANSON & BROWN
UPSHAW       FRANK        MS      2000-0131       BARRETT LAW OFFICE, PA                     HEYWOOD       ROGER H      IA      LALA001466         BAUER, SCHULTE, HAHN, SWANSON & BROWN
VAN BUREN    SARAH B      MS      2000-0131       BARRETT LAW OFFICE, PA                     HOIT          WARREN       IA      3-00-CV-80235      BAUER, SCHULTE, HAHN, SWANSON & BROWN
VARNER       LEE A        MS      2000-0131       BARRETT LAW OFFICE, PA                     JENSEN        EUGENE C     IA      LALA001466         BAUER, SCHULTE, HAHN, SWANSON & BROWN
VAUGHN       LOUISE H     MS      2000-0131       BARRETT LAW OFFICE, PA                     RAUS          REYNOLD J    IA      04781LACV077808    BAUER, SCHULTE, HAHN, SWANSON & BROWN
VICKERS      ROBERT F     MS      2000-0131       BARRETT LAW OFFICE, PA                     SCHAEFER      PAUL O       IA      LALA001466         BAUER, SCHULTE, HAHN, SWANSON & BROWN
WADE         EDDIE        MS      2000-0131       BARRETT LAW OFFICE, PA                     STEPHENS      EUGENE       IA      3-00-CV-80235      BAUER, SCHULTE, HAHN, SWANSON & BROWN
WADE         LAQUITA B    MS      2000-0131       BARRETT LAW OFFICE, PA                     TITUS         LAWRENCE P   IA      3-00-CV-80235      BAUER, SCHULTE, HAHN, SWANSON & BROWN
WAITES       EULA M       MS      2000-0131       BARRETT LAW OFFICE, PA                     VOGELGESANG   CHARLES      IA      LALA001466         BAUER, SCHULTE, HAHN, SWANSON & BROWN
WAITS        CARL E       MS      2000-0131       BARRETT LAW OFFICE, PA                     WAGLER        MARVIN       IA      LALA001466         BAUER, SCHULTE, HAHN, SWANSON & BROWN
WALDDREP     PAUL N       MS      2000-0131       BARRETT LAW OFFICE, PA                     AMBROSIO      GARY         FL      02-10123 CA 42     BAUTA & ASSOCIATES, PA
WALDREP      CAROLYN F    MS      2000-0131       BARRETT LAW OFFICE, PA                     OLSEN         FRANK B      FL      0327695CA42        BAUTA & ASSOCIATES, PA
WALDREP      JIMMY L      MS      2000-0131       BARRETT LAW OFFICE, PA                     EDGE          ORBEY        TX      94-CV-0614         BEAN & MANNING, LLP
WALKER       ALFRED       MS      2000-0131       BARRETT LAW OFFICE, PA                     HINDMAN       JIMMIE       WA      122129177SEA       BEARD STACEY & JACOBSEN, LLP
WALKER       ANA M        MS      2000-0131       BARRETT LAW OFFICE, PA                     MCLESTER      SPURGEON     AL      38CV200800056900   BEASLEY, ALLEN, CROW, METHVIN, PORTIS & MILES, PC
WALKER       DONALD S     MS      2000-0131       BARRETT LAW OFFICE, PA                     KROL          PETER        IL      06L261             BECKER, GALANTI & SHROADER, PC
WALKER       LILLIE       MS      2000-0131       BARRETT LAW OFFICE, PA                     ALEMAN        JOE G        TX      01-5429-F          BELL BUDDY ATTORNEY
WALKER       LOUIE F      MS      2000-0131       BARRETT LAW OFFICE, PA                     CARRIZALES    JOSE C       TX      015427A            BELL BUDDY ATTORNEY
WALKER       MATTIE S     MS      2000-0131       BARRETT LAW OFFICE, PA                     CHAPA         ROSENDO R    TX      01-5429-F          BELL BUDDY ATTORNEY
WALKER       PATRICIA A   MS      2000-0131       BARRETT LAW OFFICE, PA                     CHAVEZ        SAMUEL T     TX      01-5429-F          BELL BUDDY ATTORNEY
WALLACE      KENNETH      MS      2000-0131       BARRETT LAW OFFICE, PA                     COHN          CURTIS D     TX      01-5429-F          BELL BUDDY ATTORNEY
WALTON       WILLIE L     MS      2000-0131       BARRETT LAW OFFICE, PA                     DONNELLY      CHARLES A    TX      015427A            BELL BUDDY ATTORNEY
WARNER       ROBERT J     MS      2000-0131       BARRETT LAW OFFICE, PA                     ELDRIDGE      PINKIE       TX      01-5429-F          BELL BUDDY ATTORNEY
WARREN       GWEN E       MS      2000-0131       BARRETT LAW OFFICE, PA                     GARCIA        EDWIN        TX      015427A            BELL BUDDY ATTORNEY
WASHINGTON   GENEVA B     MS      2000-0131       BARRETT LAW OFFICE, PA                     GARCIA        LUCIO        TX      015427A            BELL BUDDY ATTORNEY
WATSON       ANNIE M      MS      2000-0131       BARRETT LAW OFFICE, PA                     GARZA         ELIUD        TX      01-5429-F          BELL BUDDY ATTORNEY
WATSON       PEARL M      MS      2000-0131       BARRETT LAW OFFICE, PA                     GONZALES      RODOLFO      TX      015427A            BELL BUDDY ATTORNEY
WATSON       TRAVIS H     MS      2000-0131       BARRETT LAW OFFICE, PA                     GONZALEZ      ROBERTO      TX      015427A            BELL BUDDY ATTORNEY
WATSON       WILLIAM A    MS      2000-0131       BARRETT LAW OFFICE, PA                     GONZALEZ      VENTURA      TX      01-5429-F          BELL BUDDY ATTORNEY
WELDON       STEPHEN L    MS      2000-0131       BARRETT LAW OFFICE, PA                     GREER         JAMES        TX      01-5429-F          BELL BUDDY ATTORNEY
WEST         SUSAN C      MS      2000-0131       BARRETT LAW OFFICE, PA                     GUTIERREZ     GILBERTO     TX      015427A            BELL BUDDY ATTORNEY
WHALEY       CELIA        MS      2000-0131       BARRETT LAW OFFICE, PA                     GUZMAN        BACILIO      TX      01-5429-F          BELL BUDDY ATTORNEY
WHALEY       CHARLES H    MS      2000-0131       BARRETT LAW OFFICE, PA                     HERNANDEZ     ALEX C       TX      015427A            BELL BUDDY ATTORNEY
WHALEY       LEON         MS      2000-0131       BARRETT LAW OFFICE, PA                     JAIME         JOEL P       TX      015427A            BELL BUDDY ATTORNEY
WHATLEY      HINES        MS      2000-0131       BARRETT LAW OFFICE, PA                     JIMINEZ       ABEL         TX      01-5429-F          BELL BUDDY ATTORNEY
WHEELER      MARTHA A     MS      2000-0131       BARRETT LAW OFFICE, PA                     JOSLIN        ENRIUQUE     TX      015427A            BELL BUDDY ATTORNEY
WHITE        DOROTHY M    MS      2000-0131       BARRETT LAW OFFICE, PA                     MALDONADO     JUAN F       TX      015430G            BELL BUDDY ATTORNEY
WHITE        HAMLET F     MS      2000-0131       BARRETT LAW OFFICE, PA                     MILLS         WALTER J     TX      01-5429-F          BELL BUDDY ATTORNEY
WHITE        HILDA        MS      2000-0131       BARRETT LAW OFFICE, PA                     PEREZ         FIDEL G      TX      015427A            BELL BUDDY ATTORNEY
WHITE        JUANITA P    MS      2000-0131       BARRETT LAW OFFICE, PA                     PEREZ         RAMON P      TX      015427A            BELL BUDDY ATTORNEY
WHITE        ROGER        MS      2000-0131       BARRETT LAW OFFICE, PA                     RECIO         MANUEL C     TX      015427A            BELL BUDDY ATTORNEY
WHITLOW      GEORGE G     MS      2000-0131       BARRETT LAW OFFICE, PA                     RIVAS         LOUIS K      TX      015427A            BELL BUDDY ATTORNEY
WHITSON      ROSE         MS      2000-0131       BARRETT LAW OFFICE, PA                     SANCHEZ       JOSE G       TX      01-5429-F          BELL BUDDY ATTORNEY
WILCOX       MARCIA B     MS      2000-0131       BARRETT LAW OFFICE, PA                     SOLIZ         FRANCISCO    TX      01-5429-F          BELL BUDDY ATTORNEY
WILDMAN      HARRIETT O   MS      2000-0131       BARRETT LAW OFFICE, PA                     VILLAREAL     REYNALDO     TX      01-5429-F          BELL BUDDY ATTORNEY
WILKES       JAMES V      MS      2000-0131       BARRETT LAW OFFICE, PA                     ZERTUCHE      LORENZO R    TX      015427A            BELL BUDDY ATTORNEY
WILLIAMS     ABIGAIL      MS      2000-0131       BARRETT LAW OFFICE, PA                     ABKIN         MIKHAIL      NY      19010508           BELLUCK & FOX, LLP
WILLIAMS     CHARLES W    MS      2000-0131       BARRETT LAW OFFICE, PA                     ADAMKEWICZ    RONALD R     NJ      MIDL00590413AS     BELLUCK & FOX, LLP
WILLIAMS     DOLTON L     MS      2000-0131       BARRETT LAW OFFICE, PA                     ADAMSON       ROBERT       NY      201600000410       BELLUCK & FOX, LLP
WILLIAMS     GENEVA S     MS      2000-0131       BARRETT LAW OFFICE, PA                     ALBERS        WILLIAM R    NJ      MIDL01161914AS     BELLUCK & FOX, LLP
WILLIAMS     JAMES H      MS      2000-0131       BARRETT LAW OFFICE, PA                     ALLEN         DOUGLAS S    NY      CV140471           BELLUCK & FOX, LLP
WILLIAMS     PHIL         MS      2000-0131       BARRETT LAW OFFICE, PA                     ALLEN         ROBIN B      NY      1900052011         BELLUCK & FOX, LLP
WILLIAMS     ROBERT E     MS      2000-0131       BARRETT LAW OFFICE, PA                     ALLISON       TERRENCE     NY      6592017            BELLUCK & FOX, LLP
WILLIAMS     VERDELL      MS      2000-0131       BARRETT LAW OFFICE, PA                     ALTMAN        ROBERT D     NY      1900122016         BELLUCK & FOX, LLP
WILLIS       PAUL D       MS      2000-0131       BARRETT LAW OFFICE, PA                     ALTUCHOFF     KENNETH W    NY      1900582010         BELLUCK & FOX, LLP
WILSON       AARON        MS      2000-0131       BARRETT LAW OFFICE, PA                     ANDREWS       JOHN E       NY      1900492012         BELLUCK & FOX, LLP
WILSON       ALBERT       MS      2000-0131       BARRETT LAW OFFICE, PA                     ANGELIS       JOHN         NY      1900722016         BELLUCK & FOX, LLP
WILSON       GERTRUDE     MS      2000-0131       BARRETT LAW OFFICE, PA                     ANGLES        DEBRA        NY      2016495            BELLUCK & FOX, LLP
WINDHAM      CHARLES      MS      2000-0131       BARRETT LAW OFFICE, PA                     ANGLIM        PETER J      NY      1903472015         BELLUCK & FOX, LLP
WINTER       EARNESTINE   MS      2000-0131       BARRETT LAW OFFICE, PA                     ARMITAGE      RICHARD L    NY      1902652016         BELLUCK & FOX, LLP
WITT         ANN E        MS      2000-0131       BARRETT LAW OFFICE, PA                     ASCIONE       VINCENT      NY      1902932016         BELLUCK & FOX, LLP
WOOD         EMMA S       MS      2000-0131       BARRETT LAW OFFICE, PA                     ASTON         KATHERINE    NY      1605882015         BELLUCK & FOX, LLP
WOOD         RICHARD M    MS      2000-0131       BARRETT LAW OFFICE, PA                     BAGINSKI      JOHN J       NY      1901272016         BELLUCK & FOX, LLP
WOODALL      DORIS M      MS      2000-0131       BARRETT LAW OFFICE, PA                     BAHR          MICHAEL      NY      20141355           BELLUCK & FOX, LLP
WOODEN       THOMAS M     MS      2000-0131       BARRETT LAW OFFICE, PA                     BANKS         CAROLYN      NY      8036402015         BELLUCK & FOX, LLP
WOODRUFF     PEGGY R      MS      2000-0131       BARRETT LAW OFFICE, PA                     BARBER        DANIEL N     NY      1901122016         BELLUCK & FOX, LLP
WOOLEY       MARGARET A   MS      2000-0131       BARRETT LAW OFFICE, PA                     BARRESI       JOSEPH       NY      19008408           BELLUCK & FOX, LLP
WRIGHT       JANET        MS      2000-0131       BARRETT LAW OFFICE, PA                     BAUTISTA      ALEJANDRO    NY      1901972010         BELLUCK & FOX, LLP
WRIGHT       JESSE T      MS      2000-0131       BARRETT LAW OFFICE, PA                     BELESI        FRANK A      NY      1905762012         BELLUCK & FOX, LLP
WRIGHT       JIMMIE       MS      2000-0131       BARRETT LAW OFFICE, PA                     BELTRAMI      RAYMOND F    NY      1039652008         BELLUCK & FOX, LLP
WRIGHT       NELL         MS      2000-0131       BARRETT LAW OFFICE, PA                     BENNETT       LYLE H       NY      E1543632014        BELLUCK & FOX, LLP

                                                                                                                                                        Appendix A - 37
                                       Case 17-03105             Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                  Document Page 56 of 624
Claimant      Claimant       State                                                                Claimant       Claimant       State
Last Name     First Name     Filed   Docket Number    Primary Plaintiff Counsel                   Last Name      First Name     Filed   Docket Number    Primary Plaintiff Counsel
BERRUS        BERNARD        NY      CA2016000244     BELLUCK & FOX, LLP                         GILLILAND       TERRY D        NY      1901642015       BELLUCK & FOX, LLP
BICOCCHI      JOSEPH M       NY      1903512016       BELLUCK & FOX, LLP                         GLASSFORD       JAMES          NY      450382014        BELLUCK & FOX, LLP
BINDER        LYNNE A        NY      1900252015       BELLUCK & FOX, LLP                         GLEASON         ROBERT         NY      1446332014       BELLUCK & FOX, LLP
BLOWERS       KENNETH        NY      9008422015       BELLUCK & FOX, LLP                         GODFREY         ROBERT         NY      1902802015       BELLUCK & FOX, LLP
BORGES        WILLIAM D      NY      1903462013       BELLUCK & FOX, LLP                         GOGEL           WILFRED J      NY      19033210         BELLUCK & FOX, LLP
BORKHUIS      RONALD L       NY      94472014         BELLUCK & FOX, LLP                         GONDAR          FRANK          NY      1900792015       BELLUCK & FOX, LLP
BORST         EDWARD         NY      1902962011       BELLUCK & FOX, LLP                         GORHAM          WILLIAM J      NY      19008111         BELLUCK & FOX, LLP
BORTLE        LYNN           NY      0042632017       BELLUCK & FOX, LLP                         GREENE          SEYMOUR D      NY      CA2015000300     BELLUCK & FOX, LLP
BOTTOMLEY     HAROLD         NY      E1478312012      BELLUCK & FOX, LLP                         HALL            STEVEN L       NY      1900122017       BELLUCK & FOX, LLP
BOWERS        DONALD L       MD      24X04000720      BELLUCK & FOX, LLP                         HANSEN          ERIK           NY      CV170396         BELLUCK & FOX, LLP
BRANDETH      BENJAMIN L     NY      1903812009       BELLUCK & FOX, LLP                         HAROLD          GEORGE T       NY      1614192017       BELLUCK & FOX, LLP
BRASSARD      GIL            NY      CV150061         BELLUCK & FOX, LLP                         HARRIS          KENNETH C      NY      1904502013       BELLUCK & FOX, LLP
BRAUN         KARL           NJ      MIDL0061317AS    BELLUCK & FOX, LLP                         HAVENS          RAYMOND        NY      62727            BELLUCK & FOX, LLP
BRENCHLEY     JOHN H         NY      09122012         BELLUCK & FOX, LLP                         HAWKINS         DENNIS         NY      1092616          BELLUCK & FOX, LLP
BRIGGS        ROBERT         NY      1036716          BELLUCK & FOX, LLP                         HAZARD          WALTER         NY      1903772014       BELLUCK & FOX, LLP
BROOKS        ARTHUR         NY      20174275         BELLUCK & FOX, LLP                         HELTON          JERRY          NY      1902842010       BELLUCK & FOX, LLP
BURLINGAME    MARK R         NY      90517016         BELLUCK & FOX, LLP                         HENN            RICHARD        NY      1048022008       BELLUCK & FOX, LLP
BURNHAM       WILLIAM E      NY      1904872011       BELLUCK & FOX, LLP                         HERMANN         JOHN           NY      1902532016       BELLUCK & FOX, LLP
CAMPBELL      DONALD S       NY      1903192010       BELLUCK & FOX, LLP                         HERNANDEZ       BLANCA G       NY      1902932015       BELLUCK & FOX, LLP
CASSANO       RICHARD M      NY      1902342011       BELLUCK & FOX, LLP                         HILLMAN         HAROLD D       NY      20160178CV       BELLUCK & FOX, LLP
CECI          JOHN A         NY      10190074         BELLUCK & FOX, LLP                         HOFSTETTER      JERRY L        NY      1901152016       BELLUCK & FOX, LLP
CHABOUDY      ROBERT B       NY      1902112009       BELLUCK & FOX, LLP                         HOMA            PETER M        NY      1061522008       BELLUCK & FOX, LLP
CHAMBLIN      SULPICE        NY      1902622013       BELLUCK & FOX, LLP                         HUFF            EARL L         NY      769742014        BELLUCK & FOX, LLP
CHAMPAGNE     ROBERT F       NY      2017589          BELLUCK & FOX, LLP                         HUGHES          THOMAS         NY      20167609         BELLUCK & FOX, LLP
CHESTER       ROBERT         NJ      MIDL0026216AS    BELLUCK & FOX, LLP                         HUNDERTMARK     RICHARD        NY      1902232016       BELLUCK & FOX, LLP
CHRISTIE      DONALD J       NY      19011309         BELLUCK & FOX, LLP                         IZBICKI         DONALD         NY      1901402013       BELLUCK & FOX, LLP
CLAUSI        JOSEPH         NY      9054732016       BELLUCK & FOX, LLP                         JAKUBOWSKI      FRANK          NY      EFCA2016002373   BELLUCK & FOX, LLP
COFFEY        ARTHUR R       NY      19007708         BELLUCK & FOX, LLP                         JENKINS         SYLVESTER      NY      1901582012       BELLUCK & FOX, LLP
COHEN         SHLOMO         NY      1900262008       BELLUCK & FOX, LLP                         JOHNSON         CARLETON       NY      1901252014       BELLUCK & FOX, LLP
CONNOLLY      JOHN           NY      19016109         BELLUCK & FOX, LLP                         JOHNSON         JOE L          NY      1903792012       BELLUCK & FOX, LLP
CONTRERAS     ZENAIDA        NY      1901502017       BELLUCK & FOX, LLP                         JOHNSON         NORMAN         NY      8006582013       BELLUCK & FOX, LLP
COONS         VINCENT W      NY      1901382009       BELLUCK & FOX, LLP                         JULIANO         ANTHONY        NY      1903792015       BELLUCK & FOX, LLP
CORBIN        KELVIN K       NY      EF15732          BELLUCK & FOX, LLP                         KAHN            JANEED         NY      1905122012       BELLUCK & FOX, LLP
CRABB         CECIL W        NY      1902632013       BELLUCK & FOX, LLP                         KASVEN          IRENE          NY      1108792008       BELLUCK & FOX, LLP
CRANE         PAUL           NY      19008211         BELLUCK & FOX, LLP                         KEATING         RAYMOND        NJ      MIDL289417AS     BELLUCK & FOX, LLP
CRITTENDEN    ALBERT W       NY      1478312012       BELLUCK & FOX, LLP                         KESENHEIMER     EWALD          NY      1900782015       BELLUCK & FOX, LLP
CROSSGROVE    SHIRLEY        NY      20130640         BELLUCK & FOX, LLP                         KIE             BEVERLY        NY      UNKNOWN          BELLUCK & FOX, LLP
CUNNINGHAM    LAURENCE       NY      1901292013       BELLUCK & FOX, LLP                         KINGSLEY        TOM            NY      CV20160147494    BELLUCK & FOX, LLP
D'ANGELO      GINO           NY      E2017002079      BELLUCK & FOX, LLP                         KINSLOW         NORMAN         NY      20162005         BELLUCK & FOX, LLP
DAMELIO       ARTHUR         NY      4762015          BELLUCK & FOX, LLP                         KISZKIEL        ANTOINETTE A   NY      1900252012       BELLUCK & FOX, LLP
DE CHANTAL    RAYMOND        NY      9002612015       BELLUCK & FOX, LLP                         KLAUBER         MICHAEL        NJ      MIDL0122016AS    BELLUCK & FOX, LLP
DE GRANDIS    GINO           NY      2015745CV        BELLUCK & FOX, LLP                         KOCH            JAMES F        NY      201531142        BELLUCK & FOX, LLP
DEC           JOSEPH F       NY      72232008         BELLUCK & FOX, LLP                         KRAMM           HUGO V         NY      9000892015       BELLUCK & FOX, LLP
DEL CIOPPO    ARMAND J       NY      1117672008       BELLUCK & FOX, LLP                         KRIVICIC        CARLO          NY      19009508         BELLUCK & FOX, LLP
DELAURENTIS   PAUL F         NY      71932014         BELLUCK & FOX, LLP                         LALAMA          FREDDY A       NY      1901312015       BELLUCK & FOX, LLP
DENISON       MARK           NY      8137672014       BELLUCK & FOX, LLP                         LANG            PETER S        NY      1065922008       BELLUCK & FOX, LLP
DESTEFANO     PHILIP         NY      1900232016       BELLUCK & FOX, LLP                         LANGSTON        DONALD R       NY      1065932008       BELLUCK & FOX, LLP
DEYOE         NORMAN         NY      11512014         BELLUCK & FOX, LLP                         LANTENSCHUETZ   ROGER          NY      23342012         BELLUCK & FOX, LLP
DILALLO       LAWRENCE       NY      5632014          BELLUCK & FOX, LLP                         LARSEN          STANLEY        NY      12190087         BELLUCK & FOX, LLP
DOHERTY       JOHN W         NY      20171564         BELLUCK & FOX, LLP                         LARSON          DARLENE        NY      1900062008       BELLUCK & FOX, LLP
DOMINICK      NICHOLAS       NY      CA2014000232     BELLUCK & FOX, LLP                         LARSON          GREGORY        NY      E2017001457      BELLUCK & FOX, LLP
DRURY         JOAN A         NY      2016EF4696       BELLUCK & FOX, LLP                         LECOLANT        MIGUEL A       NY      1904472014       BELLUCK & FOX, LLP
DURAN         CARMELO        NY      19001908         BELLUCK & FOX, LLP                         LEE             FRANCIS E      NY      1902362013       BELLUCK & FOX, LLP
DUVA          FRANCIS D      NJ      MIDL00067314AS   BELLUCK & FOX, LLP                         LEMCKE          LAWRENCE       NY      95417            BELLUCK & FOX, LLP
DZIOMBA       LAWRENCE J     NY      1901512014       BELLUCK & FOX, LLP                         LEONE           MARCO          NY      1903242016       BELLUCK & FOX, LLP
EGRI          JOHN F         NY      1901542015       BELLUCK & FOX, LLP                         LEPORE          PETER          NY      1902632016       BELLUCK & FOX, LLP
EISENBERG     MARVIN         NY      10190397         BELLUCK & FOX, LLP                         LEVY            THEODORE       NY      1903262012       BELLUCK & FOX, LLP
FEINSTEIN     BURTON         NY      1900692009       BELLUCK & FOX, LLP                         LOHR            LARRY L        NY      04107927         BELLUCK & FOX, LLP
FIGURELLI     ALFRED         NY      1901422016       BELLUCK & FOX, LLP                         LORUSSO         FRANCIS J      NY      1903232015       BELLUCK & FOX, LLP
FILOSA        ANTHONY        NY      1900232017       BELLUCK & FOX, LLP                         LOUGHER         JOHN           NY      45628            BELLUCK & FOX, LLP
FISHER        KENNETH        NY      58342013         BELLUCK & FOX, LLP                         MACCARY         LOREN          NY      0624962014       BELLUCK & FOX, LLP
FLYNN         JOSEPH         NY      9000432016       BELLUCK & FOX, LLP                         MACKIEWICZ      ROBERT         NY      2014EF1316       BELLUCK & FOX, LLP
FORD          JOE            NY      1900802015       BELLUCK & FOX, LLP                         MACMILLAN       KENNETH        NY      1900272013       BELLUCK & FOX, LLP
FORSTER       RICHARD B      NY      002500222015     BELLUCK & FOX, LLP                         MACROBERTS      ALLEN          NY      3002014          BELLUCK & FOX, LLP
FOSAGEN       JOSEPH S       NY      126152015        BELLUCK & FOX, LLP                         MAHAN           LOUISE         NY      00251453         BELLUCK & FOX, LLP
FOSHAY        RICHARD        NY      1900502015       BELLUCK & FOX, LLP                         MAHONEY         COLLEEN J      NJ      MIDL0296915AS    BELLUCK & FOX, LLP
FOSTER        JAMES B        NY      20173607         BELLUCK & FOX, LLP                         MAHONEY         MARY A         NY      1902852016       BELLUCK & FOX, LLP
FOX           JOHN           NY      1901102016       BELLUCK & FOX, LLP                         MAJKA           THEODORE       NY      1900542009       BELLUCK & FOX, LLP
FRANCK        JOHN E         NY      1904172009       BELLUCK & FOX, LLP                         MARCUS          DONALD J       NY      8043562013       BELLUCK & FOX, LLP
FULTZ         THOMAS         NY      10784803         BELLUCK & FOX, LLP                         MARTINEZ        EDDIE          NY      1904052014       BELLUCK & FOX, LLP
GALLIANO      LOUIS          NY      1900902014       BELLUCK & FOX, LLP                         MARTINO         PHILLIP F      NY      000000662013     BELLUCK & FOX, LLP
GATES         RONALD         PA      170205849        BELLUCK & FOX, LLP                         MASON           RAYMOND        NY      9010542015       BELLUCK & FOX, LLP
GATZONIS      HARALAMBOS M   NY      1900112014       BELLUCK & FOX, LLP                         MAZER           MICHAEL        NY      1901812010       BELLUCK & FOX, LLP
GERITANO      VINCENT A      NY      1903742014       BELLUCK & FOX, LLP                         MAZUR           JOSEPH F       NY      1054032008       BELLUCK & FOX, LLP
GERKEN        FREDERICK      NY      2016EF2732       BELLUCK & FOX, LLP                         MCCANN          JESSE          NJ      MIDL00634213AS   BELLUCK & FOX, LLP
GERMAIN       ROBERT         NY      1902812012       BELLUCK & FOX, LLP                         MCCARTHY        JUSTIN         NY      2013136          BELLUCK & FOX, LLP

                                                                                                                                                              Appendix A - 38
                                       Case 17-03105               Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42            Desc Main
                                                                                    Document Page 57 of 624
Claimant       Claimant      State                                                                  Claimant    Claimant     State
Last Name      First Name    Filed   Docket Number      Primary Plaintiff Counsel                   Last Name   First Name   Filed   Docket Number      Primary Plaintiff Counsel
MCCLELLAN      RODGER D      NY      1903292009         BELLUCK & FOX, LLP                         SISCO        ALAN         NY      EFCA2016000261     BELLUCK & FOX, LLP
MCCRINDLE      DONALD        NY      1902902017         BELLUCK & FOX, LLP                         SNOWDALE     DONALD K     NY      1902022015         BELLUCK & FOX, LLP
MCCRINDLE      DONALD        NY      1904042011         BELLUCK & FOX, LLP                         SPANO        DOMINIC      NY      20162237           BELLUCK & FOX, LLP
MCINTOSH       JAMES D       NY      1902622016         BELLUCK & FOX, LLP                         SPENCER      CLODIES      NY      1901282016         BELLUCK & FOX, LLP
MEAD           THOMAS E      NY      2013EF55           BELLUCK & FOX, LLP                         SPIEWAK      THOMAS       NY      24802016           BELLUCK & FOX, LLP
MELANCON       NEAL L        NY      1902122009         BELLUCK & FOX, LLP                         STAHLEY      CHARLES W    NJ      MIDL00078113AS     BELLUCK & FOX, LLP
MELCHIOR       JACOB         NY      0045852017         BELLUCK & FOX, LLP                         STOCK        JAMES        NY      8078462017         BELLUCK & FOX, LLP
MENDEZ         WILLIAM       NY      1903182010         BELLUCK & FOX, LLP                         STONE        LEON E       NY      25652014           BELLUCK & FOX, LLP
MILES          JERRY         NY      9009212015         BELLUCK & FOX, LLP                         STROBER      JEROME       NY      1902522016         BELLUCK & FOX, LLP
MILES          ROBERT W      NY      9015932015         BELLUCK & FOX, LLP                         SULLIVAN     EUGENE       NY      1901522015         BELLUCK & FOX, LLP
MILLER         GENE          NY      1900402014         BELLUCK & FOX, LLP                         TALERICO     DOMINICK     NY      CA2015001062       BELLUCK & FOX, LLP
MILLER         JOSEPH G      NY      1900392014         BELLUCK & FOX, LLP                         TANZINI      WILLIAM      NY      1900372014         BELLUCK & FOX, LLP
MILLER         MYRON         NY      1902572016         BELLUCK & FOX, LLP                         TASKER       ALBERT R     NY      1901112017         BELLUCK & FOX, LLP
MILONE         DURWOOD       NY      1902622015         BELLUCK & FOX, LLP                         TAVERNITE    HELGA        NY      1901592017         BELLUCK & FOX, LLP
MONSKA         JACK          NY      1018716            BELLUCK & FOX, LLP                         TEAGUE       ROBERT       NY      1901312013         BELLUCK & FOX, LLP
MOORS          GERALD        NY      19036309           BELLUCK & FOX, LLP                         THOMPSON     STEPHEN      NY      1901162016         BELLUCK & FOX, LLP
MOYNIHAN       JAMES         NY      1900332016         BELLUCK & FOX, LLP                         TIMPONE      LEONARD A    NY      0038872017         BELLUCK & FOX, LLP
MURPHY         MICHAEL J     NY      1902722013         BELLUCK & FOX, LLP                         TODD         VICTOR A     NY      10998408           BELLUCK & FOX, LLP
MURRAY         HENRY         NY      1902842016         BELLUCK & FOX, LLP                         TOFTEN       ERNEST P     NY      2013972            BELLUCK & FOX, LLP
NAPPA          ANTHONY J     NY      1904602010         BELLUCK & FOX, LLP                         TOMPKINS     KENNETH L    NY      20161796           BELLUCK & FOX, LLP
NAPPE          RONALD        NY      1900972014         BELLUCK & FOX, LLP                         TORTORELLI   JANICE       NJ      MIDL644215AS       BELLUCK & FOX, LLP
NAUMOFF        HAROLD        NY      1902042009         BELLUCK & FOX, LLP                         TRIVILINO    ANNA M       NY      1902882009         BELLUCK & FOX, LLP
NEFF           RONALD W      PA      170102156          BELLUCK & FOX, LLP                         TROTTA       LAMBERTO     NY      19009208           BELLUCK & FOX, LLP
NEGRI          JOHN          NY      1904282014         BELLUCK & FOX, LLP                         TURNER       ROBERT       NY      1900062017         BELLUCK & FOX, LLP
NEIDERBERGER   JOHN E        NY      1902852010         BELLUCK & FOX, LLP                         VANBUSKIRK   DALE B       NY      20140070           BELLUCK & FOX, LLP
NICOTERA       CARMEN J      NY      CA2013000194       BELLUCK & FOX, LLP                         VIEBROCK     JOHN H       NY      73262014           BELLUCK & FOX, LLP
NICOTERA       CARMEN J      NY      CA2013000194CBSI   BELLUCK & FOX, LLP                         VITALE       MICHAEL      NY      1900902013         BELLUCK & FOX, LLP
NIECKARZ       JOHN          NY      26972014           BELLUCK & FOX, LLP                         VUKSANAJ     LULASH       NY      1902612013         BELLUCK & FOX, LLP
NOCELLI        ANNA          NY      1903652016         BELLUCK & FOX, LLP                         WALKER       LOUIS F      NY      2014898            BELLUCK & FOX, LLP
NORLING        CLIFFORD W    MA      080626             BELLUCK & FOX, LLP                         WALLACE      MARK         NY      90432917           BELLUCK & FOX, LLP
NORTHRUP       ROBERT        NY      1902602016         BELLUCK & FOX, LLP                         WALSTROM     EHRLING F    NJ      MIDL00174814AS     BELLUCK & FOX, LLP
NOWAK          ROBERT F      NY      1905442012         BELLUCK & FOX, LLP                         WALTON       JOHN S       NY      1900532008         BELLUCK & FOX, LLP
O'CONNELL      JAMES F       NY      9010852017         BELLUCK & FOX, LLP                         WATTS        ALLEN E      NY      1901612014         BELLUCK & FOX, LLP
OLIVIERI       PATRICIA      NY      8029592015         BELLUCK & FOX, LLP                         WELLS        STUART       PA      170501826          BELLUCK & FOX, LLP
ORTIZ          VIVIAN        NY      1902122015         BELLUCK & FOX, LLP                         WILBUR       DORIS        NY      34822015           BELLUCK & FOX, LLP
PAINTER        GEORGE A      NY      1903442009         BELLUCK & FOX, LLP                         WILLIAMS     LARRY        NY      1901412014         BELLUCK & FOX, LLP
PALMIERI       MARY          NY      10355307           BELLUCK & FOX, LLP                         WILLIAMS     ROBERT       NY      43452009           BELLUCK & FOX, LLP
PATTEN         WAYNE M       NY      1901782016         BELLUCK & FOX, LLP                         WILLIAMS     WALTER       NJ      MIDL00633214AS     BELLUCK & FOX, LLP
PELLOT         SAMUEL        NJ      MIDL00133215AS     BELLUCK & FOX, LLP                         WILSON       JAMES        NY      2014EF5032         BELLUCK & FOX, LLP
PERCAN         STANISLAV     NY      1900872013         BELLUCK & FOX, LLP                         WOOD         RICHARD M    NY      27152014           BELLUCK & FOX, LLP
PERSIE         LAWRENCE J    NJ      MIDL644515AS       BELLUCK & FOX, LLP                         WOODWORTH    NORMAN E     NY      20141019CV         BELLUCK & FOX, LLP
PHELPS         LOUIS         NY      26629              BELLUCK & FOX, LLP                         WORDEN       NORMAN F     NY      CV20090129875      BELLUCK & FOX, LLP
PITZHOLD       DAVID         NY      1901622015         BELLUCK & FOX, LLP                         WORLEY       JOSEPH M     NY      6088082015         BELLUCK & FOX, LLP
PLATT          CHRISTIAN P   NY      1902392014         BELLUCK & FOX, LLP                         YOUNG        ELAINE       NY      CA2013000398       BELLUCK & FOX, LLP
PURLEE         BARBARA       NY      20176476           BELLUCK & FOX, LLP                         YOUNG        JAMES J      NY      1901392009         BELLUCK & FOX, LLP
PURVILLE       GEORGE        NY      1902152013         BELLUCK & FOX, LLP                         YOUNG        RICHARD W    NY      EFC20171044        BELLUCK & FOX, LLP
REALE          ANTHONY       NJ      MIDL00439011AS     BELLUCK & FOX, LLP                         YOUNG        WILLIAM      NY      1903002014         BELLUCK & FOX, LLP
REDMAN         EUGENE        NY      20140414           BELLUCK & FOX, LLP                         ZECCHINO     CEASER       NJ      MIDL00076013AS     BELLUCK & FOX, LLP
REIMANN        WILLIAM       NY      1900192016         BELLUCK & FOX, LLP                         ZEH          HERMAN       NY      1900252008         BELLUCK & FOX, LLP
REINKE         ROBERT        NY      1903502015         BELLUCK & FOX, LLP                         ECHON        ROCHELIO     MP      CV030033           BENJAMIN B CASSIDAY, III
RICHICHI       ANTHONY       NY      1900212017         BELLUCK & FOX, LLP                         PASCUA       ROMEO        MP      CV030032           BENJAMIN B CASSIDAY, III
RICHMAN        KAREN         NY      19035509           BELLUCK & FOX, LLP                         REANDINO     JOSE         MP      CV030034           BENJAMIN B CASSIDAY, III
RISCHAK        JOHN          NJ      MIDL352614AS       BELLUCK & FOX, LLP                         HARDIGREE    MICHAEL W    PA      090200409          BENSLEY LAW OFFICES, LLC
ROBINSON       GEORGE        NY      1901702010         BELLUCK & FOX, LLP                         BULLOCK      JAMES C      IN      TH 96-286-C        BERGER, JAMES, GAMAGE & WILBER
ROLLINS        LUKE          NJ      MIDL268917AS       BELLUCK & FOX, LLP                         KELLER       JAMES M      IN      TH96-309-CT/H      BERGER, JAMES, GAMAGE & WILBER
ROSCOE         RONALD        NY      2872014            BELLUCK & FOX, LLP                         PHARES       MILLARD C    IN      IP97-0299 C-B/S    BERGER, JAMES, GAMAGE & WILBER
ROSENBERG      SONDRA        NY      1901462014         BELLUCK & FOX, LLP                         SEIBERT      LEONARD F    IN      IP97-0490 C-D/G    BERGER, JAMES, GAMAGE & WILBER
ROYSTER        MARTINEZ      NY      20165508           BELLUCK & FOX, LLP                         THATCHER     GENE         IN      IP96-1526 C-H/G    BERGER, JAMES, GAMAGE & WILBER
RUBIN          ISAAC J       NY      1900082011         BELLUCK & FOX, LLP                         WHITT        RALEIGH G    IN      IP96-1703 C        BERGER, JAMES, GAMAGE & WILBER
RUFFO          GILDA         NY      1902162015         BELLUCK & FOX, LLP                         WINTON       LARRY E      IN      IP98-1330 C-B/G    BERGER, JAMES, GAMAGE & WILBER
RUSSELL        DARRELL       NY      26312012           BELLUCK & FOX, LLP                         AKRISH       JACK B       WA      132342316SEA       BERGMAN DRAPER OSLUND, PLLC
SAEVA          JOSEPH        NY      10998308           BELLUCK & FOX, LLP                         ANDERSEN     MARK R       WA      ADMIN              BERGMAN DRAPER OSLUND, PLLC
SALDIVAR       FRANCISCO     NY      1902282009         BELLUCK & FOX, LLP                         BEZONA       GLENN A      WA      ADMIN              BERGMAN DRAPER OSLUND, PLLC
SANGIAMO       JERRY R       NY      6104212017         BELLUCK & FOX, LLP                         BLESSING     HAZEL E      WA      092094794          BERGMAN DRAPER OSLUND, PLLC
SCHENKMAN      SHELDON       NY      1900212016         BELLUCK & FOX, LLP                         BROWN        ROBERT W     WA      052050390SEA       BERGMAN DRAPER OSLUND, PLLC
SCHMIDT        RAYMOND A     NY      1902692013         BELLUCK & FOX, LLP                         BURNS        MICHAEL D    WA      ADMIN              BERGMAN DRAPER OSLUND, PLLC
SCHREPPEL      GERALD        NY      265715             BELLUCK & FOX, LLP                         BUTLER       ROBERT W     WA      112403530SEA       BERGMAN DRAPER OSLUND, PLLC
SEACHRIST      JAMES         PA      161201505          BELLUCK & FOX, LLP                         CARROLL      RICHARD A    WA      ADMIN              BERGMAN DRAPER OSLUND, PLLC
SEEMILLER      WILLIAM       NY      1900612015         BELLUCK & FOX, LLP                         CHOATE       BOBBY        WA      UNKNOWN_ADMIN_GP   BERGMAN DRAPER OSLUND, PLLC
SELBY          ROBERT        NY      5982014            BELLUCK & FOX, LLP                         CLARK        PAUL L       WA      ADMIN              BERGMAN DRAPER OSLUND, PLLC
SEMAN          JAMES M       PA      170503475          BELLUCK & FOX, LLP                         COMSTOCK     GEORGE L     WA      ADMIN              BERGMAN DRAPER OSLUND, PLLC
SERRANO        MARIO         NY      20151809           BELLUCK & FOX, LLP                         COULTER      DONALD C     WA      092075544          BERGMAN DRAPER OSLUND, PLLC
SHAYS          SCOTT         NY      7032015            BELLUCK & FOX, LLP                         COX          ROBERT R     WA      152096036SEA       BERGMAN DRAPER OSLUND, PLLC
SHORTT         JOHN          NY      1903322015         BELLUCK & FOX, LLP                         DANIELSON    MARGARET J   WA      132263262SEA       BERGMAN DRAPER OSLUND, PLLC
SIMICICH       EDWARD        NY      1901532015         BELLUCK & FOX, LLP                         ELY          MARY A       WA      ADMIN              BERGMAN DRAPER OSLUND, PLLC
SIMS           MARY          NY      29812015           BELLUCK & FOX, LLP                         ELY          RUSSELL E    WA      ADMIN              BERGMAN DRAPER OSLUND, PLLC

                                                                                                                                                            Appendix A - 39
                                         Case 17-03105                   Doc 164             Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                             Document Page 58 of 624
Claimant     Claimant          State                                                                         Claimant      Claimant     State
Last Name    First Name        Filed   Docket Number           Primary Plaintiff Counsel                     Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel
FINN         DENNIS M          WA      ADMIN                   BERGMAN DRAPER OSLUND, PLLC                  CHRISTOPHER    LELAND       OH      CV04533064      BEVAN & ASSOCIATES, LPA, INC
HALL         THEODORE R        WA      ADMIN                   BERGMAN DRAPER OSLUND, PLLC                  COLLINS        LLOYD        OH      CV16858064      BEVAN & ASSOCIATES, LPA, INC
HAMILTON     DONALD E          WA      ADMIN                   BERGMAN DRAPER OSLUND, PLLC                  COMBS          CHARLES      OH      CV05560895      BEVAN & ASSOCIATES, LPA, INC
HARDY        ARTHUR L          WA      ADMIN                   BERGMAN DRAPER OSLUND, PLLC                  COTTLE         JAMES        OH      14CV825034      BEVAN & ASSOCIATES, LPA, INC
HARM         MICHAEL C         WA      ADMIN                   BERGMAN DRAPER OSLUND, PLLC                  CRAWFORD       GALEN        OH      CV04540866      BEVAN & ASSOCIATES, LPA, INC
HEDGER       WILLIAM E         WA      ADMIN                   BERGMAN DRAPER OSLUND, PLLC                  D'AMBROSIO     LOUIS        OH      CV04540915      BEVAN & ASSOCIATES, LPA, INC
HEIST        MERWILLIS         WA      052016531SEA            BERGMAN DRAPER OSLUND, PLLC                  DIPIETRO       CARL A       OH      01-438313-CV    BEVAN & ASSOCIATES, LPA, INC
HILL         STEPHEN           WA      ADMIN                   BERGMAN DRAPER OSLUND, PLLC                  DOHANOS        DARYL        OH      01-455245-CV    BEVAN & ASSOCIATES, LPA, INC
HOFFERBER    LINDA M           WA      152061674SEA            BERGMAN DRAPER OSLUND, PLLC                  DOTY           RUSSELL      OH      CV02485502      BEVAN & ASSOCIATES, LPA, INC
JARZYNKA     SHARON A          WA      122051548               BERGMAN DRAPER OSLUND, PLLC                  DUDA           ALEX         OH      CV10735082      BEVAN & ASSOCIATES, LPA, INC
KNISS        JOHN A            WA      162263232SEA            BERGMAN DRAPER OSLUND, PLLC                  EDGEL          BURLEY       OH      00-423183-CV    BEVAN & ASSOCIATES, LPA, INC
KOCHER       JERRY             WA      042197708SEA            BERGMAN DRAPER OSLUND, PLLC                  EVANS          JAMES T      OH      01-438780-CV    BEVAN & ASSOCIATES, LPA, INC
LARSON       DONALD A          WA      ADMIN                   BERGMAN DRAPER OSLUND, PLLC                  FENNELL        ALVIN        OH      01-438643-CV    BEVAN & ASSOCIATES, LPA, INC
LENTZ        THOMAS R          WA      ADMIN                   BERGMAN DRAPER OSLUND, PLLC                  FLICKENGER     RODRICK      OH      CV04533114      BEVAN & ASSOCIATES, LPA, INC
LERMUSIK     WILLIAM A         WA      ADMIN                   BERGMAN DRAPER OSLUND, PLLC                  FRIZELL        PAUL         OH      CV15850347      BEVAN & ASSOCIATES, LPA, INC
LOEWEN       JEANELLE D        OR      16CV23577               BERGMAN DRAPER OSLUND, PLLC                  GALLAGHER      MICHAEL J    OH      01-438643-CV    BEVAN & ASSOCIATES, LPA, INC
LOWE         DWAINE B          WA      ADMIN                   BERGMAN DRAPER OSLUND, PLLC                  GANK           WENDELL      OH      01-455245-CV    BEVAN & ASSOCIATES, LPA, INC
MILLER       DAVID R           WA      162048374SEA            BERGMAN DRAPER OSLUND, PLLC                  GILPIN         GRADY        OH      CV16865974      BEVAN & ASSOCIATES, LPA, INC
MORGAN       JOHN B            WA      012024591SEA            BERGMAN DRAPER OSLUND, PLLC                  GOLDSMITH      ALFRED       OH      01-455245-CV    BEVAN & ASSOCIATES, LPA, INC
NAVOLYNSKI   DALE R            WA      ADMIN                   BERGMAN DRAPER OSLUND, PLLC                  GOOD           DOUGLAS L    OH      111CV02646      BEVAN & ASSOCIATES, LPA, INC
NOGALES      MANUEL L          WA      ADMIN                   BERGMAN DRAPER OSLUND, PLLC                  GORNALL        JOHN         OH      CV04548966      BEVAN & ASSOCIATES, LPA, INC
OLSEN        ROBERT E          WA      094041064SEA_ADMIN_GP   BERGMAN DRAPER OSLUND, PLLC                  GREENWOOD      JOHN R       OH      514568          BEVAN & ASSOCIATES, LPA, INC
PANATONE     DONALD J          WA      ADMIN                   BERGMAN DRAPER OSLUND, PLLC                  GRUMBOS        KARY         OH      CV02475454      BEVAN & ASSOCIATES, LPA, INC
PHILLEY      BILLY R           WA      ADMIN                   BERGMAN DRAPER OSLUND, PLLC                  GURIN          JAMES        OH      517228          BEVAN & ASSOCIATES, LPA, INC
PORTER       JAMES M           WA      ADMIN                   BERGMAN DRAPER OSLUND, PLLC                  HAGERTY        ROBERT       OH      CV16867514      BEVAN & ASSOCIATES, LPA, INC
ROBBINS      MARC              OR      130303653               BERGMAN DRAPER OSLUND, PLLC                  HALL           ROSSING      OH      CV02475454      BEVAN & ASSOCIATES, LPA, INC
ROPP         ELDON             WA      012024604SEA            BERGMAN DRAPER OSLUND, PLLC                  HALLIBURTON    ROBERT       OH      CV04533164      BEVAN & ASSOCIATES, LPA, INC
SKAGGS       DONALD M          WA      142240422SEA            BERGMAN DRAPER OSLUND, PLLC                  HAMMEN         DELBERT      OH      CV04537292      BEVAN & ASSOCIATES, LPA, INC
SMITH        RICHARD O         WA      032280941SEA            BERGMAN DRAPER OSLUND, PLLC                  HARWOOD        JAMES        OH      CV17875211      BEVAN & ASSOCIATES, LPA, INC
STEFANSON    RICHARD A         WA      132089785SEA            BERGMAN DRAPER OSLUND, PLLC                  HAYDOCK        WILLIAM      OH      CV16864272      BEVAN & ASSOCIATES, LPA, INC
TABER        CORA L            WA      042003318SEA            BERGMAN DRAPER OSLUND, PLLC                  HEITZ          DAVID        OH      CV15850347      BEVAN & ASSOCIATES, LPA, INC
TEETERS      EDITH M           WA      ADMIN                   BERGMAN DRAPER OSLUND, PLLC                  HENDERSON      ELMER        OH      01-439996-CV    BEVAN & ASSOCIATES, LPA, INC
TRUBEY       NORMAN            WA      ADMIN                   BERGMAN DRAPER OSLUND, PLLC                  HIRCHAK        BERNARD      OH      CV16867514      BEVAN & ASSOCIATES, LPA, INC
WARDEN       JIMMIE R          WA      ADMIN                   BERGMAN DRAPER OSLUND, PLLC                  HISER          ROBERT       OH      01-439996-CV    BEVAN & ASSOCIATES, LPA, INC
WESSLER      JUANITA J         WA      092125118               BERGMAN DRAPER OSLUND, PLLC                  HOBERECHT      LOIS         OH      CV14829330      BEVAN & ASSOCIATES, LPA, INC
WILSON       ANN M             WA      152004191SEA            BERGMAN DRAPER OSLUND, PLLC                  HOROSZ         STEVE        OH      01-439996-CV    BEVAN & ASSOCIATES, LPA, INC
BOSAK        JOHN & BONNIE V   PA      91-5769                 BERNSTEIN, BERNSTEIN & HARRISON              HOVIS          HOMER J      OH      CV04533014      BEVAN & ASSOCIATES, LPA, INC
FOX          WAYNE V BEAZER    PA      91-CV-6331              BERNSTEIN, BERNSTEIN & HARRISON              IHLE           MARY L       OH      CV07639423      BEVAN & ASSOCIATES, LPA, INC
GEREW        PETER & PATRICI   PA      91-CV-6332              BERNSTEIN, BERNSTEIN & HARRISON              ILCISKO        JOSEPH       OH      01-440046-CV    BEVAN & ASSOCIATES, LPA, INC
GOODWIN      EDWIN W. SR & K   PA      91-CV-6120              BERNSTEIN, BERNSTEIN & HARRISON              JACKSON        HAROLD       OH      01-440046-CV    BEVAN & ASSOCIATES, LPA, INC
MILLER       DAVID P           PA      90-7343                 BERNSTEIN, BERNSTEIN & HARRISON              JENKINS        DALE         OH      CV15850519      BEVAN & ASSOCIATES, LPA, INC
NICHOLLS     NELSON            PA      91-CV-4622              BERNSTEIN, BERNSTEIN & HARRISON              JOHNSON        ALBERT E     OH      01-440046-CV    BEVAN & ASSOCIATES, LPA, INC
O'NEIL       JOSEPH            PA      91-CV-5931              BERNSTEIN, BERNSTEIN & HARRISON              JOHNSON        CURTIS       OH      CV04540915      BEVAN & ASSOCIATES, LPA, INC
PENNETTI     VINCENT & PHYLL   PA      91-CV-6327              BERNSTEIN, BERNSTEIN & HARRISON              JOHNSON        LOUISE       OH      01-440392-CV    BEVAN & ASSOCIATES, LPA, INC
SCHUSTER     DAVID & LENA V    PA      91-CV-6121              BERNSTEIN, BERNSTEIN & HARRISON              KEENAN         ROBERT       OH      CV04540866      BEVAN & ASSOCIATES, LPA, INC
SHEARER      JOHN & KIMBERLY   PA      91-CV-6127              BERNSTEIN, BERNSTEIN & HARRISON              KEMPLIN        BILLY        OH      CV04540915      BEVAN & ASSOCIATES, LPA, INC
WOLFE        HAROLD & JANET    PA      91-CA-4623              BERNSTEIN, BERNSTEIN & HARRISON              KIDD           DANIEL       OH      CV04540915      BEVAN & ASSOCIATES, LPA, INC
ZIMMERMAN    CARL              PA      91-6128-CV              BERNSTEIN, BERNSTEIN & HARRISON              KNIGHT         HAROLD       OH      CV16858064      BEVAN & ASSOCIATES, LPA, INC
KEENE        RICKY G           MS      25112000463CIV          BERRY & MUNN, PA                             KRYSIAK        ALLAN        OH      CV15839233      BEVAN & ASSOCIATES, LPA, INC
DIXON        CHARLES W         WV      04C2637                 BETTY CLARK GREGORY                          LANDSKRONER    SIDNEY       OH      CV16869047      BEVAN & ASSOCIATES, LPA, INC
ADAMS        WILLIAM           OH      CV14835199              BEVAN & ASSOCIATES, LPA, INC                 LEGG           GERALD       OH      CV04533164      BEVAN & ASSOCIATES, LPA, INC
AQUILA       TONY P            OH      CV16858064              BEVAN & ASSOCIATES, LPA, INC                 LEPKOWSKI      JOHN         OH      01-455295-CV    BEVAN & ASSOCIATES, LPA, INC
ATLEY        ELMER             OH      CV02475454              BEVAN & ASSOCIATES, LPA, INC                 LONG           JOHN         OH      CV04541013      BEVAN & ASSOCIATES, LPA, INC
AZAR         ROBERT            OH      00-403584-CV            BEVAN & ASSOCIATES, LPA, INC                 MARSHALL       GARY         OH      CV04540915      BEVAN & ASSOCIATES, LPA, INC
BAILEY       CHARLES           OH      CV04533689              BEVAN & ASSOCIATES, LPA, INC                 MASHRAH        ALI          OH      CV04541013      BEVAN & ASSOCIATES, LPA, INC
BAKER        BERNICE           OH      15CV842860              BEVAN & ASSOCIATES, LPA, INC                 MCANDREW       GEORGE       OH      01-439627-CV    BEVAN & ASSOCIATES, LPA, INC
BAXTER       ROBERT            OH      CV13810343              BEVAN & ASSOCIATES, LPA, INC                 MCCORMICK      RAYMOND G    OH      CV04533887      BEVAN & ASSOCIATES, LPA, INC
BECKER       HERMAN            OH      CV04548966              BEVAN & ASSOCIATES, LPA, INC                 MINIER         CLAIR L      OH      CV04520811      BEVAN & ASSOCIATES, LPA, INC
BECKLER      RAYMOND           OH      CV03502612              BEVAN & ASSOCIATES, LPA, INC                 MONTGOMERY     DON          OH      CV04523878      BEVAN & ASSOCIATES, LPA, INC
BETKER       RICHARD           OH      CV14823763              BEVAN & ASSOCIATES, LPA, INC                 MOORE          DELORES      OH      CV16865972      BEVAN & ASSOCIATES, LPA, INC
BIGGS        JOHN              OH      01-438162-CV            BEVAN & ASSOCIATES, LPA, INC                 MOORE          GILBERT      OH      CV02464302      BEVAN & ASSOCIATES, LPA, INC
BOLLEN       JEROME            OH      CV14835199              BEVAN & ASSOCIATES, LPA, INC                 MUNDY          THOMAS       OH      CV15839233      BEVAN & ASSOCIATES, LPA, INC
BOZSOKI      MIKE              OH      510858                  BEVAN & ASSOCIATES, LPA, INC                 MYERS          ROLAND       OH      01-455767-CV    BEVAN & ASSOCIATES, LPA, INC
BROCK        JAMES E           OH      01-438447-CV            BEVAN & ASSOCIATES, LPA, INC                 MYERS          THOMAS       OH      AC2016125206    BEVAN & ASSOCIATES, LPA, INC
BROWN        DONALD L          OH      14CV825034              BEVAN & ASSOCIATES, LPA, INC                 O'QUINN        GENE         OH      CV02475454      BEVAN & ASSOCIATES, LPA, INC
BROWN        PAUL              OH      01-438447-CV            BEVAN & ASSOCIATES, LPA, INC                 OLSON          ERWIN        OH      CV16858064      BEVAN & ASSOCIATES, LPA, INC
BROWNING     VAUGHN            OH      01-455245-CV            BEVAN & ASSOCIATES, LPA, INC                 OLSZEWSKI      GERALD       OH      CV15839233      BEVAN & ASSOCIATES, LPA, INC
BRUBAKER     LAURENCE          OH      01-455245-CV            BEVAN & ASSOCIATES, LPA, INC                 OQUENDO        GERMAN       OH      CV16872127      BEVAN & ASSOCIATES, LPA, INC
BRUBAKER     SHARON            OH      01-455245-CV            BEVAN & ASSOCIATES, LPA, INC                 ORR            JEAN         OH      CV17886871      BEVAN & ASSOCIATES, LPA, INC
CAMPBELL     WILLIAM H         OH      01-438111-CV            BEVAN & ASSOCIATES, LPA, INC                 OSBORN         RICHARD      OH      CV11747419      BEVAN & ASSOCIATES, LPA, INC
CANTER       JOHN              OH      CV04540866              BEVAN & ASSOCIATES, LPA, INC                 PAPACHRISTOU   PATRICIA     OH      CV16865972      BEVAN & ASSOCIATES, LPA, INC
CARTER       HOWARD            OH      01-438111-CV            BEVAN & ASSOCIATES, LPA, INC                 PARSON         LEDORA       OH      CV16858064      BEVAN & ASSOCIATES, LPA, INC
CARTER       JOHN              OH      01-455245-CV            BEVAN & ASSOCIATES, LPA, INC                 PETERSEN       MICHAEL      OH      CV16866842      BEVAN & ASSOCIATES, LPA, INC
CASPER       JAMES E           OH      01-438593-CV            BEVAN & ASSOCIATES, LPA, INC                 PIEPENBRINK    JOHN         OH      CV05555628      BEVAN & ASSOCIATES, LPA, INC
CHANGET      AL                OH      99-383764-CV            BEVAN & ASSOCIATES, LPA, INC                 PISKURAN       ELMER        OH      CV02475454      BEVAN & ASSOCIATES, LPA, INC
CHRISTMAN    VERNON            OH      511514                  BEVAN & ASSOCIATES, LPA, INC                 POGACNIK       VINCENT      OH      01-442381-CV    BEVAN & ASSOCIATES, LPA, INC

                                                                                                                                                                     Appendix A - 40
                                    Case 17-03105              Doc 164             Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                   Document Page 59 of 624
Claimant     Claimant     State                                                                    Claimant    Claimant      State
Last Name    First Name   Filed   Docket Number     Primary Plaintiff Counsel                      Last Name   First Name    Filed   Docket Number     Primary Plaintiff Counsel
POPE         MARGARET     OH      CV04548966        BEVAN & ASSOCIATES, LPA, INC                  SIMMON       FOUCHET G     MS      98-0373           BLACKMON & BLACKMON, PLLC
PORACH       PATRICK      OH      CV14821618        BEVAN & ASSOCIATES, LPA, INC                  VAUGHAN      RUBY L        MS      98-0373           BLACKMON & BLACKMON, PLLC
POSEY        WILLARD      OH      CV04529108        BEVAN & ASSOCIATES, LPA, INC                  BORSKEY      RONALD V      LA      00000060133       BLACKWELL & ASSOCIATES
REED         MARY         OH      CV12785238        BEVAN & ASSOCIATES, LPA, INC                  MAHER        THOMAS E      LA      00000065032       BLACKWELL & ASSOCIATES
RIELLY       DANIEL       OH      AC2015063236      BEVAN & ASSOCIATES, LPA, INC                  RECOULLEY    ALTON H       LA      063160            BLACKWELL & ASSOCIATES
RILEY        THOMAS       OH      CV04540866        BEVAN & ASSOCIATES, LPA, INC                  WILLIAMS     DON           LA      200712317         BLACKWELL & ASSOCIATES
RIMER        WILLIAM      OH      CV04540915        BEVAN & ASSOCIATES, LPA, INC                  ALDRICH      BOWMAN        PA      ADMIN             BLANK ROME LLP
RODRIGUEZ    FELIX        OH      CV02475454        BEVAN & ASSOCIATES, LPA, INC                  SMITH        MALCOLM H     TX      16781*JG01        BLANKS, GREENFIELD & RHODES, PC
ROOT         DONALD       OH      CV13806022        BEVAN & ASSOCIATES, LPA, INC                  CLOUATRE     PHILIP H      LA      201701530HII      BLUE WILLIAMS, L.L.P.
ROSSO        FRED         OH      02-461734-CV      BEVAN & ASSOCIATES, LPA, INC                  NEWMAN       RICHARD O     TX      153-167641-97     BLUMENTHAL & GRUBER
SCHINDEL     RAYMOND      OH      CV15839233        BEVAN & ASSOCIATES, LPA, INC                  FREDERICK    PHILLIP       TX      00-06526-00-0-E   BOBBITT LAW FIRM
SCHNEIDER    DANIEL       OH      CV16864272        BEVAN & ASSOCIATES, LPA, INC                  HOWARD       PRESLEY       TX      00-06526-00-0-E   BOBBITT LAW FIRM
SERENKO      STEVE        OH      CV15856011        BEVAN & ASSOCIATES, LPA, INC                  MERRILL      WALTER        TX      00-06526-00-0-E   BOBBITT LAW FIRM
SERYAK       RICHARD      OH      CV15856011        BEVAN & ASSOCIATES, LPA, INC                  PODOLNY      DANIEL        TX      00-06526-00-0-E   BOBBITT LAW FIRM
SHAFFER      LOWELL       OH      CV16858064        BEVAN & ASSOCIATES, LPA, INC                  WEBB         JAMES L       TX      00-06526-00-0-E   BOBBITT LAW FIRM
STACK        GARY         OH      01-455669-CV      BEVAN & ASSOCIATES, LPA, INC                  HAWKINS      DONALD K      MD      92071517          BOCKOFF, RICHARD A.
STEINER      WILLIAM      OH      CV04537494        BEVAN & ASSOCIATES, LPA, INC                  AARON        GEORGE W      MD      24-X-92311502     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
STEINER      WILLIAM      OH      CV04540915        BEVAN & ASSOCIATES, LPA, INC                  ABBOTT       OTTO R        MD      24X92154501       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
STEINKER     JEROME       OH      CV09705550        BEVAN & ASSOCIATES, LPA, INC                  ADAMS        DANIEL G      MD      24X08000214ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SULLIVAN     JERRY        OH      CV14835199        BEVAN & ASSOCIATES, LPA, INC                  ADAMS        DANIEL G      MD      24X08000214MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TAYLOR       CORNELIUS    OH      CV04540915        BEVAN & ASSOCIATES, LPA, INC                  ADAMS        EDWARD A      MD      24X97104515       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TERRY        JAMES        OH      CV16864600        BEVAN & ASSOCIATES, LPA, INC                  ADAMS        KIMBLE        MD      24X92239502       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TIBBITTS     RICHARD      OH      CV04533887        BEVAN & ASSOCIATES, LPA, INC                  ADMAS        KIMBLE        MD      24-X-92239502     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TINGLER      PERCY W      OH      00-426097-CV      BEVAN & ASSOCIATES, LPA, INC                  AGRO         HARRY         MD      24X09000085ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TRNIAN       PETER        OH      01-445377-CV      BEVAN & ASSOCIATES, LPA, INC                  AGRO         HARRY         MD      24X09000085MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TRUSZAK      WALTER       OH      CV02485552        BEVAN & ASSOCIATES, LPA, INC                  AHLAS        ROBERT E      MD      24X09000086ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TYREE        WANDA        OH      02-460756-CV      BEVAN & ASSOCIATES, LPA, INC                  AHLAS        ROBERT E      MD      24X09000086MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
UDOVIC       WILLIAM M    OH      CV03512718        BEVAN & ASSOCIATES, LPA, INC                  AHLQUIST     LEONARD       MD      95131501          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
URIG         CLETIS       OH      02-461734-CV      BEVAN & ASSOCIATES, LPA, INC                  ALBERT       RAYMOND F     MD      91171530          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
UTSEY        QUNTION      OH      CV02464402        BEVAN & ASSOCIATES, LPA, INC                  ALEXANDER    GROVER        MD      24X05000728ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
VANNOY       MARY         OH      CV14821618        BEVAN & ASSOCIATES, LPA, INC                  ALEXANDER    GROVER        MD      24X05000728LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WALLACE      CLIFFORD     OH      CV07634739        BEVAN & ASSOCIATES, LPA, INC                  ALEXANDER    GROVER        MD      24X05000728MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WEBSTER      BILLIE       OH      CV12778785        BEVAN & ASSOCIATES, LPA, INC                  ALEXANDER    JOSEPH        MD      24-X-90358501     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WENGRYNIAK   GEORGE       OH      99-396965-CV      BEVAN & ASSOCIATES, LPA, INC                  ALEXANDER    PETER G       MD      93098503          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WILSON       RICHARD      OH      CV13808514        BEVAN & ASSOCIATES, LPA, INC                  ALFORD       ELIHU         MD      24X06000695ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WITT         HOWARD       OH      CV02464402        BEVAN & ASSOCIATES, LPA, INC                  ALFRED       CARL J        MD      24X95160545       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WOODS        JAMES        OH      01-445511-CV      BEVAN & ASSOCIATES, LPA, INC                  ALFRED       JAMES H       MD      24X07000217ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WRIGHT       EDWARD       OH      01-443011-CV      BEVAN & ASSOCIATES, LPA, INC                  ALFRED       JAMES H       MD      24X07000217MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
YOZWIAK      WILLIAM      OH      CV04540964        BEVAN & ASSOCIATES, LPA, INC                  ALFRED       JAMES H       MD      24X08000409ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BROWN        LEWIS F      DE      N13C04173ASB      BIFFERATO LLC                                 ALFRED       JAMES H       MD      24X08000409MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DENNIS       JOE          DE      N10C12281ASB      BIFFERATO LLC                                 ALLEN        BARRY R       MD      24X07000220ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GARRETSON    ALVIS        DE      N11C01224ASB      BIFFERATO LLC                                 ALLEN        BARRY R       MD      24X07000220MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HAMM         REBECCA      DE      09C08257ASB       BIFFERATO LLC                                 ALLEN        BARRY R       MD      24X09000093ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HENRY        HERSEL       DE      ADMIN             BIFFERATO LLC                                 ALLEN        BARRY R       MD      24X09000093MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HICKS        JAMES F      DE      N11C09131ASB      BIFFERATO LLC                                 ALLEN        LEVY          MD      24X92335504       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES        DON          DE      09C07191ASB       BIFFERATO LLC                                 ALLEN        RICHARD D     MD      91260502          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LAMPARTY     CAROL A      DE      N13C06180ASB      BIFFERATO LLC                                 ALT          CHARLES       MD      24X92335520ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LYNAM        JAMES        DE      07C01019ASB       BIFFERATO LLC                                 ALTEVOGT     GEORGE E      MD      24-X-91064506     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCLOUGHLIN   JOSEPH       DE      09C06282ASB       BIFFERATO LLC                                 ALTEVOGT     GEORGE E      MD      91064506          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MICHEL       DENNIS       DE      09C07276ASB       BIFFERATO LLC                                 ALVAREZ      RANULFO D     MD      24X05000343ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MUHEIM       RONALD       DE      09C05143ASB       BIFFERATO LLC                                 ALVAREZ      RANULFO D     MD      24X05000343LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PILCHER      FLOYD        DE      09C07130ASB       BIFFERATO LLC                                 ALVAREZ      RANULFO D     MD      24X05000343MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RESSLER      MERVIN       DE      09C06126ASB       BIFFERATO LLC                                 AMOSS        CHARLES E     MD      24X91086530       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SALEHI       DARIUS       DE      07C10294ASB       BIFFERATO LLC                                 AMOSS        GEORGE E      MD      91319519          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WELCH        LONNEY       DE      07C12188ASB       BIFFERATO LLC                                 AMOSS        WILLIAM       MD      24X90346501       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CLARK        GEORGIA      IL      05L753            BILL T WALKER                                 ANDERSON     CHARLES C     MD      91171518          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DANIEL       GEORGE B     GA      03V550            BISHOFF, RICHARD H PC                         ANDERSON     CHARLES T     MD      91007521          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GUTIERREZ    RODOLFO      NM      D101CV201701326   BLACK LAW GROUP PLLC                          ANDERSON     DENNIS L      MD      24X03000630       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SHAW         CORNELIA G   NM      D101CV201702086   BLACK LAW GROUP PLLC                          ANDERSON     FREDERICK L   MD      91193522          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MORRIS       JIMMIE D     TX      97-CV-0113        BLACK, J MICHAEL                              ANDERSON     ROBERT L      MD      94145506          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WARNER       FRED P       TX      97-CV-0113        BLACK, J MICHAEL                              ANDREWS      JOSEPH        MD      24X09000084ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ALEXANDER    JOHNNIE      MS      2000428           BLACKMON & BLACKMON, PLLC                     ANDREWS      JOSEPH        MD      24X09000084MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BLACKWELL    LEVAN        MS      2000428           BLACKMON & BLACKMON, PLLC                     ANDREWS      WILLIAM       MD      24X05000348LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BROWN        CEPHAS       MS      98-0373           BLACKMON & BLACKMON, PLLC                     ANTKOWIAK    JACOB C       MD      24-X-92239502     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DIAMOND      ALVIN R      MS      98-0373           BLACKMON & BLACKMON, PLLC                     ANZULIS      JOSEPH J      MD      24X02000584       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARRISON     ALBERT L     MS      98-0373           BLACKMON & BLACKMON, PLLC                     APICELLA     POMPEY A      MD      91184514          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARRISON     BEN          MS      98-0373           BLACKMON & BLACKMON, PLLC                     ARATA        STEPHEN J     MD      24X92335520ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HELLARD      ALFORD       MS      98-0373           BLACKMON & BLACKMON, PLLC                     ARATA        STEPHEN J     MD      24X92335520LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOLMES       JOHN M       MS      98-0373           BLACKMON & BLACKMON, PLLC                     ARBOGAST     MILDRED M     MD      24X05000726ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KELLY        BETTY        MS      98-0373           BLACKMON & BLACKMON, PLLC                     ARBOGAST     MILDRED M     MD      24X05000726LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MARTIN       JULIUS       MS      2000428           BLACKMON & BLACKMON, PLLC                     ARBOGAST     MILDRED M     MD      24X05000726MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MAYO         JAMES E      MS      2000428           BLACKMON & BLACKMON, PLLC                     ARMENTROUT   JUNIOR J      MD      24X05000876ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MEEKS        CASEY        MS      98-0373           BLACKMON & BLACKMON, PLLC                     ARMENTROUT   JUNIOR J      MD      24X05000876LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MOORE        ROBERT E     MS      98-0373           BLACKMON & BLACKMON, PLLC                     ARMENTROUT   JUNIOR J      MD      24X05000876MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MOSLEY       JANIS        MS      2000428           BLACKMON & BLACKMON, PLLC                     ARMENTROUT   ROBERT L      MD      24X96095520       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROGERS       GEORGE       MS      2000428           BLACKMON & BLACKMON, PLLC                     ARNDT        ROBERT E      MD      24X91319529       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C

                                                                                                                                                            Appendix A - 41
                                    Case 17-03105              Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                    Document Page 60 of 624
Claimant    Claimant      State                                                                     Claimant      Claimant      State
Last Name   First Name    Filed   Docket Number     Primary Plaintiff Counsel                       Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel
ARNOLD      BLANCHE E     MD      24X04000438       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BELCASTRO     FRANK L       MD      24X91364506       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ARNOLD      CLARENCE P    MD      24X94028507       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BELL          CLAY          MD      24X09000448ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ARNOLD      FREDERICK C   MD      24X01001671       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BELL          CLAY          MD      24X09000448MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ARNOLD      MELVIN D      MD      24X92335525       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BELL          WAYLAND       MD      24X95153503       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ARTIS       CURTIS E      MD      24X93231503       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BELLISON      JAMES E       MD      24X97304512       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ASHBURN     FLOYD T       MD      24-X-91064506     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BENDER        OLIVER        MD      95093501          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ASHBURN     FLOYD T       MD      90348511          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BENDER        THOMAS        MD      24-X-90358501     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ASHBURN     STANLEY W     MD      24X97304512       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BENDER        THOMAS P      MD      24X90358501       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BABER       AUBREY        MD      24X16000355ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BENEVICZ      FRANK         MD      24X04000404       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BABER       AUBREY        MD      24X16000355MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BENGEL        LEONARD       MD      24X94271514       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BACHMAN     GEORGE        MD      24-X-90358501     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BENJAMIN      LEROY         MD      24X93239507       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BACOATE     DAVID W       MD      92154530          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BENNETT       ANTHONY J     MD      91193525          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BAGLEY      CHARLES       MD      24X93364502       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BENNETT       RAYMOND N     MD      24-X-02001322     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BAILEY      GEORGE L      MD      24X96229513       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BENNETT       RAYMOND N     MD      24X96054501       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BAILEY      GLENN E       MD      24X06000637ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BERBES        ERNEST W      MD      97083511/CX239    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BAILEY      GLENN E       MD      24X06000637MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BERBES        ERNEST W      MD      UNKNOWN           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BAIRD       KEITH D       MD      24X08000217MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BERGER        SIDNEY        MD      24X06000338ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BAIRD       KEITH D       MD      24X09000086MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BERGER        SIDNEY        MD      24X06000338MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BAKER       HAROLD        MD      24X96082526       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BERNSCHEIN    FRANK W       MD      92258531          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BALL        MICHAEL J     MD      24X10000200ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BERRAIN       JOHN          MD      24X94089502LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BALL        WILMA K       MD      95318502          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BERRAIN       JOHN          MD      24X94089502MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BALLARD     CHARLES E     MD      24X92335502       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BERTHA        FRED          MD      24X08000275ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BANKERD     LILLIAN H     MD      24X06000638ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BERTHA        FRED          MD      24X08000275MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BANKERD     LILLIAN H     MD      24X06000638MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BERTONI       GINO J        MD      24X09000084ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BANKS       SIMON         MD      92366501          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BERTONI       GINO J        MD      24X09000084MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BANKS       WILLIAM S     MD      24X91213518       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BERTRAND      EDWARD J      MD      24X91319519       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BANKS       WILLIAM S     MD      91213518          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BERTSCH       HERBERT C     MD      90348512          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARBERIA    JOHN J        MD      24X93294504       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BERWANGER     VALENTINE W   MD      24X91184531       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARDEN      CHARLES L     MD      24X09000086ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BERWANGER     VALENTINE W   MD      24X91305519       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARDEN      CHARLES L     MD      24X09000086MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BETHEA        BOBBY J       MD      24X09000090ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARGER      BERNARD O     MD      91319528          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BETHEA        BOBBY J       MD      24X09000090MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARGER      RAYMOND J     MD      91193519          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BETTLEYON     ALBERT M      MD      24X92335520ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARNABY     PAUL T        MD      24X92071516       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BETTLEYON     ALBERT M      MD      24X92335520LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARNES      EDWARD F      MD      24-X-91064506     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BEVER         DAVID L       MD      24X05000331ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARNES      EDWARD F      MD      91007517          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BEVER         DAVID L       MD      24X05000331LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARNES      JOHN A        MD      24X93095505       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BEVER         DAVID L       MD      24X05000331MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARNES      THORNTON J    MD      24X08000002ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BEYER         ROBERT C      MD      24X07000220ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARNES      THORNTON J    MD      24X08000002MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BEYER         ROBERT C      MD      24X07000220MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARNETT     DAVID         MD      24X93288511       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BIDDISON      CARVILLE A    MD      24X02001132       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARNETT     FLORENCE E    MD      91123505          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BIEBLE        ANTON         MD      93176519          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARNETT     FLORENCE E    MD      UNKNOWN           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BIGHAM        WILBUR M      MD      24X09000085ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARNETT     WILLIAM E     MD      24X91123505       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BIGHAM        WILBUR M      MD      24X09000085MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARNETTE    JOHN B        MD      91134501          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BIGLEY        BERTHA R      MD      24X08000214ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARR        DONALD E      MD      24-X-91184526     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BIGLEY        BERTHA R      MD      24X08000214MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARR        DONALD E      MD      24-X-91364501     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BILEK         JOHN          MD      24X94336501       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARR        DONALD E      MD      91364501          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BIRMINGHAM    THOMAS W      MD      24X09000091ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARR        EDWARD D      MD      24X93109501       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BIRMINGHAM    THOMAS W      MD      24X09000091MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARR        EVERETT S     MD      24X94271512       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BISH          JOHN A        MD      24X05000324ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARR        GILBERT       MD      24X96358509       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BISH          JOHN A        MD      24X05000324LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARRETT     FRANK         MD      24X03000982       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BISH          JOHN A        MD      24X05000324MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARRETT     HENRY C       MD      24X95326501       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BISHOP        FLOYD W       MD      24X96239514       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARTLING    CHARLES       MD      24X05000336LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BITZER        HOWARD R      MD      24X02001169       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARTLING    CHARLES       MD      24X05000336MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BLACK         CHARLES       MD      94341502          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BARTYCZAK   JOSEPH        MD      97255504/CX192    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BLACK         MARJORY M     MD      24X09000443ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BAUMAN      LEROY A       MD      95048503          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BLACK         MARJORY M     MD      24X09000443MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BAVOTA      JOSEPH        MD      24X09000085ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BLACK         RUSSELL J     MD      24X02002206       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BAVOTA      JOSEPH        MD      24X09000085MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BLACKMON      MILDRED       MD      24X95181522       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BAWROSKI    THOMAS G      MD      91179507          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BLACKWELL     DEBORAH       MD      24X09000084ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BAXIVANOS   ROBERT        MD      24X6000636ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BLACKWELL     DEBORAH       MD      24X09000084MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BAXIVANOS   ROBERT        MD      24X6000636MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BLACKWELL     OSTELL        MD      24X09000084ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BAYER       JOSEPH F      MD      24X94308517       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BLACKWELL     OSTELL        MD      24X09000084MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BEALL       JAMES R       MD      24-X-90358501     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BLAIR         RAY N         MD      24X05000323ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BEAVERS     FRANK         MD      24X09000088ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BLAIR         RAY N         MD      24X05000323LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BEAVERS     FRANK         MD      24X09000088MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BLAIR         RAY N         MD      24X05000323MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BECHLER     ANTHONY J     MD      24X08000327ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BLAKE         HERMAN        MD      24X06000639ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BECHLER     ANTHONY J     MD      24X91007502ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BLAKE         HERMAN        MD      24X06000639MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BECHLER     ANTHONY J     MD      24X91007502LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BLALOCK       SAM           MD      24X05000320ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BECKER      GEORGE E      MD      24X93197509       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BLALOCK       SAM           MD      24X05000320LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BECKER      RICHARD K     MD      24X91123505       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BLALOCK       SAM           MD      24X05000320MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BEEMAN      CHARLES M     MD      24X02000127ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BLAND         EDWARD        MD      24X95349510       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BEEMAN      CHARLES M     MD      24X02000127LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BLAND         RUFUS         MD      24X96103548       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BEEMAN      CHARLES M     MD      24X02000127MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BLANEY        EDWARD C      MD      24X05000873ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BEEMAN      CHARLES M     MD      UNKNOWN           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BLANEY        EDWARD C      MD      24X05000873MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BEHNER      LEE R         MD      24X05000343ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BLANK         DAVID         MD      24-X-01-001896    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BEHNER      LEE R         MD      24X05000343LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BLANK         DAVID         MD      24-X-02-000864    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BEHNER      LEE R         MD      24X05000343MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BLANKENSHIP   EARL W        MD      24X06000639ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C

                                                                                                                                                               Appendix A - 42
                                     Case 17-03105              Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                                     Document Page 61 of 624
Claimant      Claimant     State                                                                     Claimant    Claimant     State
Last Name     First Name   Filed   Docket Number     Primary Plaintiff Counsel                       Last Name   First Name   Filed   Docket Number      Primary Plaintiff Counsel
BLANKENSHIP   EARL W       MD      24X06000639MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BROWN       EMMANUEL M   MD      24X05000880ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BLEVINS       GRADY        MD      24X04000858       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BROWN       EMMANUEL M   MD      24X05000880MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BLOSSER       ORVILLE G    MD      24X91039501       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BROWN       HAROLD L     MD      97283532/CX212     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BLUMBERG      JOSEPH       MD      24X09000086MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BROWN       HEZEKIAH     MD      24X08000406MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOBB          KARL F       MD      24X05000321ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BROWN       JAMES        MD      24X05000348LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOBB          KARL F       MD      24X05000321LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BROWN       JAMES        MD      24X05000348MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOBB          KARL F       MD      24X05000321MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BROWN       LOUIS P      MD      24X05000324ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOBBITT       VIRGIL       MD      24X93288506       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BROWN       LOUIS P      MD      24X05000324LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOCHNOWICZ    HELEN        MD      24X09000084MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BROWN       LOUIS P      MD      24X05000324MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOCKLAGE      CHARLES J    MD      24X96082503       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BROWN       MARGARET     MD      24X09000085ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOGERT        ROBERT       MD      24X05000348LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BROWN       MARGARET     MD      24X09000085MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOGUSZEWSKI   JAMES        MD      24X07000221ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BROWN       MILFORD      MD      24X96299553        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOGUSZEWSKI   JAMES        MD      24X07000221MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BROWN       PHILIP       MD      24X09000093ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOLLER        JAMES        MD      24X95146540       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BROWN       PHILIP       MD      24X09000093MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOND          EDWARD F     MD      24X92335512       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BROWN       REXFORD A    MD      24X08000230ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOND          EDWARD F     MD      92335512          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BROWN       REXFORD A    MD      24X08000230MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOND          JOSEPH F     MD      24X92335513       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BROWN       ROBERT L     MD      24X95223516        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOND          JOSEPH F     MD      92335513          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BRUCE       MILFORD V    MD      24X02002204        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BONOMOLO      VINCENT      MD      24X09000086ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BRUCE       MILFORD V    MD      24X92335520ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BONOMOLO      VINCENT      MD      24X09000086MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BRUCE       ODELL        MD      24X09000124ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOONE         DANIEL W     MD      24-X-91064506     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BRUCE       ODELL        MD      24X09000124MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOONE         DANIEL W     MD      91007518          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BRUFF       CHARLES M    MD      91171547           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOONE         JOSEPH H     MD      24X05000894ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BRUGGEMAN   EMERSON A    MD      93098507           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOONE         JOSEPH H     MD      24X05000894MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BRUGGMAN    EMERSON      MD      24X92335520ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BORKOWSKI     MILTON       MD      24X05000330LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BRUNE       WILLIAM      MD      24X08000324ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BORKOWSKI     MILTON       MD      24X05000330MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BRUNE       WILLIAM      MD      24X08000324MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOROWSKI      RICHARD      MD      91319521          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BRYANT      CHARLES F    MD      24X93211503        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOUNDS        DOUGLAS C    MD      24X06000637ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BRYANT      FREDDIE L    MD      24X93231501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOUNDS        DOUGLAS C    MD      24X06000637LUCH   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BRYANT      HAYWOOD      MD      24X92304527        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOUNDS        DOUGLAS C    MD      24X06000637MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BRYANT      ROBERT B     MD      24X08000275ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOVA          EDWARD A     MD      93197516          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BRYANT      ROBERT B     MD      24X08000275MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOWDEN        LEWIS C      MD      91319536          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BUCKLER     DEBORAH E    MD      UNKNOWN            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOWEN         NORMAN       MD      24X09000084MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BUHRMAN     ROBERT H     MD      24X08000273ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOWERS        DALE         MD      24X07000066ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BUHRMAN     ROBERT H     MD      24X08000273MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOWERS        DALE         MD      24X07000066MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BULLOCK     JOE L        MD      24X96267503        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOWERSOX      CHARLES A    MD      91134503          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BURCH       MARY E       MD      24X91319519        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOWIE         PAUL         MD      24X05000320ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BURGER      ANNA         MD      24X08000329ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOWIE         PAUL         MD      24X05000320LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BURGER      ANNA         MD      24X08000329MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOWIE         PAUL         MD      24X05000320MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BURGER      JOSEPH A     MD      24X08000215ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOYD          KENNETH D    MD      24X91193522       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BURGER      JOSEPH A     MD      24X08000215MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOYER         CLARK L      MD      24X08000218ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BURKHARDT   DANIEL H     MD      24X00001093        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOYER         CLARK L      MD      24X08000218MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BURL        JAMES E      MD      24X05000039        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOYLE         PATRICK      MD      24-X-90358501     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BURNER      ROBERT L     MD      91137508           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BOYLE         PATRICK J    MD      24X90358501       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BURNETTE    EDWARD       MD      24X93204501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BRADENBURG    JAMES        MD      UNKNOWN           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BURNETTE    LACY E       MD      24X05000891ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BRADFORD      FRANKLIN H   MD      24X96319538       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BURNETTE    LACY E       MD      24X05000891MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BRADLEY       DAVID        MD      24X09000093ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BURNOPP     THOMAS W     MD      24X98093536CX696   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BRADLEY       DAVID        MD      24X09000093MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BURT        JAMES A      MD      24X02002204        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BRADLEY       FRANK A      MD      91171544          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BUSCHMAN    JOSEPH H     MD      24X97045534        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BRAMBLE       CLAUDE       MD      24X09000086ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BUTLER      HARRISON     MD      24-X-92239502      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BRAMBLE       CLAUDE       MD      24X09000086MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BUTLER      RUDOLPH      MD      24X95261503        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BRANDJES      ALBERT       MD      24X93357510       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BUTLER      STILLMAN O   MD      24X97147505CX908   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BRANDT        RAYMOND J    MD      91364501          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BUTLER      ZELMA        MD      24X08000215ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BRANNAN       CHARLES T    MD      92153501          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BUTLER      ZELMA        MD      24X08000215MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BRANNOCK      BERNARD L    MD      24X95160533       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BUTTORFF    WILLIAM G    MD      24X91193529        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BRANNON       SAMUEL D     MD      24X06000638ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BYERS       SAMUEL F     MD      24X96317518        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BRANNON       SAMUEL D     MD      24X06000638MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BYRD        JAMES E      MD      24X06000703ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BRANNUM       JOE L        MD      24X98072548       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BYRD        JAMES E      MD      24X06000703MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BRATSIS       GEORGE       MD      24X05000894ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CAIN        ALEX         MD      24X90358501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BRATSIS       GEORGE       MD      24X05000894MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CAIN        JOAN M       MD      24X02000143        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BRAZEZICKI    CHARLES A    MD      90285516          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CAIN        JOAN M       MD      24X0200143         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BRELICK       SOPHIA       MD      24X96262501       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CALE        DOUGLAS P    MD      92071522           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BRIDGES       RICHARD      MD      24X05000348LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CALLOW      ALBERT B     MD      24X93197509        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BRIGANDI      JOSEPH C     MD      91109502          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CAMPBELL    JOHN L       MD      91109503           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BRITCHER      NORMAN W     MD      24X95146545       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CAMPBELL    ROBERT       MD      24X09000088ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BRITTINGHAM   LOUIS        MD      24X96052502       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CAMPBELL    ROBERT       MD      24X09000088MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BROADWATER    JOHN I       MD      91298502          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CAMPBELL    SAMUEL E     MD      24X08000413MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BROCKTON      JULIUS       MD      24X92304506       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CAMPBELL    TERRY        MD      23X90358501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BROOKHART     WILLIAM J    MD      24X08000416ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CAMPBELL    TERRY        MD      24X90358501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BROOKHART     WILLIAM J    MD      24X08000416MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CAMPOS      LUIS C       MD      24X05000894ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BROOKS        HERBERT J    MD      24X07000165ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CAMPOS      LUIS C       MD      24X05000894MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BROOKS        WALTER F     MD      24X92304526       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CARAWAY     ROBERT J     MD      24X05000321ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BROWN         DAVID K      MD      24X02001127       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CARAWAY     ROBERT J     MD      24X05000321LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BROWN         EDWARD C     MD      24X05000728ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CARAWAY     ROBERT J     MD      24X05000321MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BROWN         EDWARD C     MD      24X05000728LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CARFINE     GABRIEL N    MD      24X06000640ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
BROWN         EDWARD C     MD      24X05000728MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CARFINE     GABRIEL N    MD      24X06000640MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C

                                                                                                                                                              Appendix A - 43
                                    Case 17-03105               Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                     Document Page 62 of 624
Claimant     Claimant     State                                                                      Claimant     Claimant      State
Last Name    First Name   Filed   Docket Number      Primary Plaintiff Counsel                       Last Name    First Name    Filed   Docket Number     Primary Plaintiff Counsel
CARGILE      CHARLES      MD      24X09000085ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COAKLEY      JOHN          MD      24X13000429MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CARGILE      CHARLES      MD      24X09000085MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COBB         THOMAS H      MD      92071513          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CARGILE      CHARLES M    MD      24X00000258        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COBBS        MAURICE N     MD      24X05000320ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CARGILE      JAMES L      MD      24X90346501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COBBS        MAURICE N     MD      24X05000320LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CARNI        CARL J       MD      24X09000088ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COBBS        MAURICE N     MD      24X05000320MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CARNI        CARL J       MD      24X09000088MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COBY         PAUL M        MD      24X97304512       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CARPENTER    HOWARD       MD      24-X-90358501      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COCHRAN      MICHAEL A     MD      24-X-91064506     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CARPER       WILLIAM      MD      24-X-90358501      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COCHRAN      MICHAEL A     MD      91171513          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CARROLL      JOSEPH W     MD      92304511           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COCKERHAM    WILLIAM       MD      24-X-90358501     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CARTER       ANNA M       MD      24X06000703ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COFFMAN      CARL C        MD      24X02000874       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CARTER       ANNA M       MD      24X06000703MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COLE         THOMAS W      MD      91221518          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CARTER       DONALD       MD      24X97127511CX693   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COLE         WILLIAM H     MD      24-X-91064506     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CARTER       ELETH R      MD      24X07000155MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COLE         WILLIAM H     MD      91171514          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CARTER       PRESTON F    MD      24-X-92239502      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COLELLA      ANTONIO       MD      24X07000066MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CARTER       ROBERT L     MD      24X94207503        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COLELLA      ANTONIO       MD      92304504          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CARVER       BOBBY D      MD      CAL9309855         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COLEMAN      ADA           MD      24X07000165ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CASAGRANDE   HAROLD       MD      24X92366501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COLEMAN      RICHARD       MD      24X05000330LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CASCIO       PAUL J       MD      24X07000217ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COLLIER      BERNICE O     MD      24X08000330ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CASCIO       PAUL J       MD      24X07000217MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COLLIER      BERNICE O     MD      24X91184542       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CASH         NORMA R      MD      24X09000093ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COLLIER      BERNICE O     MD      24X91305519       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CASH         NORMA R      MD      24X09000093MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COLLIER      JAMES C       MD      24X90358501       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CASPER       BENNIE       MD      24X09000450ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COLLINS      DEWEY         MD      24X93302503       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CASPER       BENNIE       MD      24X09000450MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COLLINS      WILLIAM A     MD      24X96348501       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CATHER       DAVID F      MD      24X02000078        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COMPTON      WARREN        MD      24X05000320ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CATTERTON    FRANKLIN N   MD      24-X-91064506      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COMPTON      WARREN        MD      24X05000320LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CAVANAUGH    CURTIS I     MD      24X97213529        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COMPTON      WARREN        MD      24X05000320MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CAVEY        JOYCE A      MD      24X92335524        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CONKLIN      SHIRLEY E     MD      24X02002206       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CECIL        JOHN T       MD      98314501           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CONN         CARL E        MD      24X09000443ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CHALK        GUY E        MD      24X05000884ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CONN         CARL E        MD      24X09000443MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CHALK        GUY E        MD      24X05000884MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CONNELLY     WILLIAM       MD      24X09000437ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CHAMBLEE     BILLY W      MD      24X04001090ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CONNELLY     WILLIAM       MD      24X09000437MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CHAMBLEE     BILLY W      MD      24X04001090LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CONNER       NEIL          MD      24X09000085ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CHAMBLEE     BILLY W      MD      24X04001090MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CONNER       NEIL          MD      24X09000085MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CHANEY       JESSE W      MD      24X92335519        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CONNOR       CHARLES M     MD      97210501/CX1634   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CHANEY       JESSE W      MD      92335519           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CONNOR       EDWARD J      MD      24X91171530       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CHAPMAN      ROBERT M     MD      24X11000136MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CONSTABLE    LINWOOD D     MD      24X08000213ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CHEATHAM     JOHN         MD      24X02001003        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CONSTABLE    LINWOOD D     MD      24X08000213MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CHEATOM      ERNEST       MD      24X07000149ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CONWAY       LEIGH H       MD      24X05000340LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CHEATOM      ERNEST       MD      24X07000149MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COOK         HARRY H       MD      87CG293/43/7      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CHEEK        HUBERT       MD      24X09000433ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COOK         HARRY H       MD      87CG2937/43/7     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CHEEK        HUBERT       MD      24X09000433MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COOK         HOMER L       MD      97171534CX119     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CHENOWETH    CARLTON D    MD      91137502           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COOK         JEFFERSON M   MD      24X92014549       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CHERRY       LUCIUS       MD      24X02002206        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COOK         JULIUS        MD      24X91221503       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CHICCA       PAUL         MD      24X09000436ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COOK         JULIUS        MD      91221503          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CHICCA       PAUL         MD      24X09000436MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COOK         RAY H         MD      24X04001091ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CHINA        ODELL        MD      24X07000220ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COOK         RAY H         MD      24X04001091LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CHINA        ODELL        MD      24X07000220MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COOK         RAY H         MD      24X04001091MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CHISHOLM     HUGHEY D     MD      24X97125501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COOK         RAY H         MD      24X06000335ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CHISHOLM     THOMAS R     MD      24X06000703ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COOKE        WOODROW A     MD      24X93265505       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CHISHOLM     THOMAS R     MD      24X06000703MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COOPER       ROBERT M      MD      24X05000726ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CICERI       FRANK J      MD      24X02002206        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COOPER       ROBERT M      MD      24X05000726LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CIECWIERZ    LILLIAN      MD      24X09000444ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COOPER       ROBERT M      MD      24X05000726MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CIECWIERZ    LILLIAN      MD      24X09000444MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COPELAND     HENRY         MD      24X06000695ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CIOTTA       LEONARD J    MD      92258516           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CORBETT      MATHEW        MD      24X93210513       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CLARK        BETSY T      MD      24X09000435MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CORDONE      JOSEPH        MD      24-X-90358501     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CLARK        GERALD J     MD      24X04000785        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CORNISH      CLARENCE      MD      24X94077504       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CLARK        JAMES T      MD      24X05000887ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CORNWELL     HARVEY        MD      24X06000336ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CLARK        JAMES T      MD      24X05000887MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CORNWELL     HARVEY        MD      24X06000336MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CLARK        JOHN W       MD      24X05000331ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CORRALL      FRANK         MD      24X05000330LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CLARK        JOHN W       MD      24X05000331LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CORRALL      FRANK         MD      24X05000330MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CLARK        JOHN W       MD      24X05000331MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CORREIA      AUGUST J      MD      24X96138501       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CLARK        KENNETH C    MD      24X06000637ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CORRY        MACK L        MD      24X05000317ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CLARK        KENNETH C    MD      24X06000637MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CORRY        MACK L        MD      24X05000317LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CLARK        SAMMIE       MD      24-X-90358501      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CORRY        MACK L        MD      24X05000317MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CLARK        THOMAS J     MD      24X10000001ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COSSENTINO   JOHN L        MD      91184518          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CLARK        THOMAS J     MD      24X10000001MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COURRIER     JOHN          MD      24X09000086ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CLARK        VICTOR       MD      24X09000124ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COURRIER     JOHN          MD      24X09000086MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CLARK        VICTOR       MD      24X09000124MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COX          DANNY C       MD      24X05000897ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CLAYVILLE    MILDRED H    MD      24X91305504        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COX          DANNY C       MD      24X05000897MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CLEMENTS     FLOYD J      MD      24X05000317ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COX          GARRETT       MD      24X96331502       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CLEMENTS     FLOYD J      MD      24X05000317LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COX          MELVIN E      MD      24X00000999       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CLEMENTS     FLOYD J      MD      24X05000317MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COX          ROBERT E      MD      24X94145508       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CLIFFORD     HENRY W      MD      24-X-91064506      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COX          VIVIAN        MD      96129501          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CLIFTON      HAYES        MD      24X05000445LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COX          WILLIAM A     MD      91179550          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CLOMAN       EDWIN        MD      24X02000665        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   COZART       OTIS          MD      24X93357513       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CLOMAN       EDWIN R      MD      24X00001093        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CRABBE       CHARLIE O     MD      24X92230508       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C

                                                                                                                                                               Appendix A - 44
                                     Case 17-03105                Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                       Document Page 63 of 624
Claimant      Claimant     State                                                                       Claimant     Claimant     State
Last Name     First Name   Filed   Docket Number       Primary Plaintiff Counsel                       Last Name    First Name   Filed   Docket Number       Primary Plaintiff Counsel
CRAIG         ROBERT L     MD      24X91319507         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DECKMAN      CHARLES R    MD      24X07000217HAMP     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CRAIG         ROBERT L     MD      91319507            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DECKMAN      CHARLES R    MD      90348513ELS         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CRAMER        IRDELLA M    MD      24X13000389ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DECKMAN      CHARLES R    MD      90348513LEM         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CRAMER        IRDELLA M    MD      24X13000389MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DEHAVEN      THOMAS       MD      24X09000090ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CRAMER        LESTER       MD      24X05000347LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DEHAVEN      THOMAS       MD      24X09000090MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CRAMPTON      GILBERT      MD      24X08000273ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DEHNE        RONALD C     MD      91235507            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CRASS         CLIFFORD W   MD      24X02002206         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DELANEY      JOSEPH F     MD      24X08000215ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CRAWFORD      ALVIN J      MD      24X05000891ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DELANEY      JOSEPH F     MD      91086532            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CRAWFORD      ALVIN J      MD      24X05000891MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DELAY        BERNIE       MD      24X11000136MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CRAWFORD      VIRGIL       MD      24X93139510         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DELLINGER    JAMES L      MD      24X99001457         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CREAGER       JOHN         MD      24X92366501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DELOACH      JOHN M       MD      24X93326502         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CRISCO        DOROTHY M    MD      24X05000895MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DELOATCH     JOHN W       MD      91364505            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CROCKETT      JOHN E       MD      24-X-91139516       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DELONG       WILLIAM      MD      24X91193522         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CROCKETT      JOHN E       MD      24-X-91364501       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DELONG       WILLIAM H    MD      88(91)CG724/52124   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CRONIN        JOHN L       MD      24X09000437ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DELONG       WILLIAM H    MD      89(91)CG724/52124   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CRONIN        JOHN L       MD      24X09000437MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DELVECHIO    MICHAEL J    MD      24X07000217ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CROSS         WARREN       MD      24X93288507         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DELVECHIO    MICHAEL J    MD      24X07000217MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CROSSETT      JAMES        MD      24X05000336LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DEMARCO      CHARLES P    MD      98093501/CX661      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CROSSETT      JAMES        MD      24X05000336MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DEMARTIN     JOHN B       MD      24X94271509         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CROVO         HOWARD C     MD      24X91193522         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DEMOSS       JOHN         MD      24X97108522CX545    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CRUICKSHANK   WILLIAM A    MD      24X90358501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DENICOLIS    ANTHONY      MD      91171511            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CUBBAGE       ENOCH E      MD      24X09000231ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DENNING      JOHN         MD      24X08000222MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CUBBAGE       ENOCH E      MD      24X09000231MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DENNING      RONALD T     MD      24X08000327ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CULLEN        DENNIS J     MD      24X95153510         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DENNING      RONALD T     MD      24X08000327MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CUNNINGHAM    HELGA        MD      24X08000215ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DENNY        MARY         MD      24X95160518         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CUNNINGHAM    HELGA        MD      24X08000215MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DEPASQUALE   FRANK L      MD      91184533            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CUNNINGHAM    LOUIS        MD      24X05000320ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DEROSA       LOUIS J      MD      91184528            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CUNNINGHAM    LOUIS        MD      24X05000320LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DERRETH      HENRY H      MD      24X95146520         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CUNNINGHAM    LOUIS        MD      24X05000320MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DERUGGIERO   ANTHONY      MD      24X92366501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CUNNINGHAM    WALTER N     MD      24X90358501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DESHAZO      JOHN R       MD      24X09000231ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CUPPETT       DALE F       MD      24X07000271ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DESHAZO      JOHN R       MD      24X09000231MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CUPPETT       DALE F       MD      24X07000271MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DEVAUGHN     JOHN         MD      24X09000085ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CUSHING       LESLIE       MD      24X93239513         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DEVAUGHN     JOHN         MD      24X09000085MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CUSHING       RONALD       MD      24X05000347LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DEVENNY      WAYNE T      MD      24X06000639ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CUSHING       WALLACE R    MD      24X97171555CX1213   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DEVENNY      WAYNE T      MD      24X06000639MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
CUTLER        DAVID N      MD      24X05000889ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DEVILBLISS   TERRY G      MD      91184545            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
D'AMICO       THOMAS D     MD      24X91184535         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DEVLIN       HUGH         MD      24X07000158MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
D'APICE       ANTHONY N    MD      24X07000068ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DEWEES       THOMAS       MD      24X09000088ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DAFFIN        HOWARD H     MD      24X02000674         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DEWEES       THOMAS       MD      24X09000088MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DAIL          PRESTON L    MD      24X92304506         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DEWEY        ROBERT T     MD      24X97171543CX1201   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DALTON        JESSIE L     MD      24X93357524         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DEY          RICHARD L    MD      24X05000897ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DANGERFIELD   EDWARD C     MD      24X96296541         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DEY          RICHARD L    MD      24X05000897MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DANIEL        CARL H       MD      91221508            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DEYOUNG      RAYMOND A    MD      92160508            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DANIELS       LORRAINE E   MD      24X05000319LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DIACONT      DONALD       MD      24X96358510         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DANIELS       LORRAINE E   MD      24X05000319MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DIANGELO     VINCENT      MD      24X09000088ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DANNA         ANGELO A     MD      24X91319527         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DIANGELO     VINCENT      MD      24X09000088MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DANNA         ANGELO A     MD      91319527            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DIBBERN      JACK         MD      24X08000328MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DANTZLER      JAMES        MD      24X92366501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DIBBERN      JACK H       MD      24X08000328ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DAPP          DOUGLAS L    MD      24X01001269         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DICK         JACK J       MD      24X92071519         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DAUSINGER     NORMAN E     MD      24X94077505         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DICK         JACK J       MD      92071519            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DAVIDSON      GEORGE       MD      24X95031510         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DICKERSON    FRANCIS A    MD      24X05000321ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DAVIES        JAMES        MD      24X93204501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DICKERSON    FRANCIS A    MD      24X05000321LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DAVIS         DANIEL W     MD      24X96341513         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DICKERSON    FRANCIS A    MD      24X05000321MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DAVIS         ERNEST R     MD      24X91123505         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DICKSON      DONALD N     MD      91007537            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DAVIS         ERNEST R     MD      91007576            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DICLEMENTI   JOSEPH N     MD      UNKNOWN             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DAVIS         JAMES        MD      24X92304506         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DIEHL        ARLIE E      MD      91184530            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DAVIS         JOE L        MD      91109506            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DIETZ        GRAFTON G    MD      91007535            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DAVIS         KEITH        MD      24X94271510         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DIGGS        RICKY        MD      24X09000431ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DAVIS         THOMAS J     MD      24X06000640ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DIGGS        RICKY        MD      24X09000431MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DAVIS         THOMAS J     MD      24X06000640MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DIGMAN       GEORGE M     MD      24X05000323ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DAVIS         THOMAS W     MD      24X06000701ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DIGMAN       GEORGE M     MD      24X05000323LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DAVIS         THOMAS W     MD      24X06000701MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DIGMAN       GEORGE M     MD      24X05000323MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DAVIS         THURMAN L    MD      24X6000636ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DIGNAZIO     ALEXANDER    MD      24X91319537         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DAVIS         THURMAN L    MD      24X6000636MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DIGREGORIO   JOSEPH R     MD      24X07000217ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DAVIS         WILLIAM C    MD      96116501            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DIGREGORIO   JOSEPH R     MD      24X07000217MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DAVIS         WILLIAM J    MD      98-169506CX1243     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DIROLF       JOSEPH A     MD      24X90358501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DAWSON        CLIFTON      MD      24X05000330LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DISHAROON    JOANNE R     MD      UNKNOWN             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DAWSON        CLIFTON      MD      24X05000330MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DISTLER      WILLIAM G    MD      24X92230501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DAWSON        LEROY        MD      24X94325511         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DISTLER      WILLIAM G    MD      92230501            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DAY           ROBERT P     MD      24X15000109MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DITZEL       JOSEPH T     MD      24X08000223ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DE LUMEAU     GUY          MD      99000971            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DITZEL       JOSEPH T     MD      24X08000223MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DEAN          HELEN L      MD      24X6000636ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DIVEN        IRVING S     MD      UNKNOWN             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DEAN          HELEN L      MD      24X6000636MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DIVEN        JAMES        MD      CAL9210257          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DEARDORFF     MERVIN E     MD      91109507            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DIVENTI      PHILIP J     MD      91184506            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DEBELIUS      LOUISE C     MD      24X90346501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DOBRZYCKI    JOHN T       MD      24X08000327ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DEBORD        JOHN M       MD      91184519            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DOBRZYCKI    JOHN T       MD      24X08000327MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C

                                                                                                                                                                  Appendix A - 45
                                    Case 17-03105               Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                     Document Page 64 of 624
Claimant     Claimant     State                                                                      Claimant      Claimant     State
Last Name    First Name   Filed   Docket Number      Primary Plaintiff Counsel                       Last Name     First Name   Filed   Docket Number       Primary Plaintiff Counsel
DOBRZYCKI    JOHN T       MD      24X95034502        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ELKINS        GLENN L      MD      24-X-02-000868      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DODSON       ROBERT L     MD      24-X-92239502      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ELKINS        RICHARD      MD      24X93204501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DORBERT      GEORGE P     MD      24X06000641ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ELLENBERGER   JOSEPH J     MD      24X90346501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DORBERT      GEORGE P     MD      24X06000641MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ELLERBE       HOWARD       MD      24X09000450ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DORSEY       WILLIAM A    MD      24X06000639ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ELLERBE       HOWARD       MD      24X09000450MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DORSEY       WILLIAM A    MD      24X06000639MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ELLERBE       JERRARD      MD      24X08000412ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DOSWELL      STEVEN       MD      24X09000444ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ELLERBE       JERRARD      MD      24X08000412MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DOSWELL      STEVEN       MD      24X09000444MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ELLERS        JAMES P      MD      24X05000343ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DOTSON       DELMER       MD      24X06000639ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ELLERS        JAMES P      MD      24X05000343LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DOTSON       DELMER       MD      24X06000639MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ELLERS        JAMES P      MD      24X05000343MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DOTTER       KENNETH      MD      24X95146538        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ELLIOTT       ARNOLD P     MD      24X05000317ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DOUGLAS      THOMAS       MD      24X08000329MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ELLIOTT       ARNOLD P     MD      24X05000317MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DOVELL       ROBERT E     MD      24X08000324ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ELLIOTT       GEORGE A     MD      98194701            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DOVELL       ROBERT E     MD      24X08000324MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ELLIS         JOHN T       MD      94251501            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DOWDY        HENRY        MD      24X05000336LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ELLISON       DENNIS M     MD      24X06000695ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DOWDY        HENRY        MD      24X05000336MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ELSWICK       BERNARD D    MD      24X94207504         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DOWDY        WILLIAM C    MD      24X04000259        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   EMIG          NELSON C     MD      91235506            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DOWER        MICHAEL L    MD      24X93357503        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ESSEX         JOSEPH A     MD      24X-01000541        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DOWNIN       GLENN        MD      24X02001169        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   EVANS         ANN T        MD      91179501            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DOWNIN       HOBERT C     MD      24X06000639ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   EVANS         JAMES W      MD      24-X-91364501       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DOWNIN       HOBERT C     MD      24X06000639MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   EVANS         JOE L        MD      UNKNOWN             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DOXZON       GRACE        MD      24X06000641ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   EVANS         RAYMOND F    MD      91109509            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DOXZON       GRACE        MD      24X06000641MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   EVANS         THELPS       MD      24X06000701ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DOYLE        JOHN E       MD      92071506           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   EVANS         THELPS       MD      24X06000701MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DRAGOO       ROBERT E     MD      24X-00001550       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   EVANS         THOMAS P     MD      24X93211503         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DRAKE        MATTHEW      MD      24X98028538CX170   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   EVANS         WILLIAM S    MD      24X95342504         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DRUMGOOLE    NED T        MD      91319512           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   EVASKIS       THOMAS       MD      24X08000326ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUDLEY       JOSEPH J     MD      92071505           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   EVASKIS       THOMAS       MD      24X08000326MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUDOK        RUDOLF       MD      24X08000219ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FAGAN         PATRICK      MD      24X92154505         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUDOK        RUDOLF       MD      24X08000219MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FAILES        JOHN E       MD      24X09000450ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUDOK        RUDOLF       MD      24X09000447ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FAILES        JOHN E       MD      24X09000450MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUDOK        RUDOLF       MD      24X09000447MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FALVEY        WILLIAM H    MD      24-X-91007519       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUFF         THEODORE G   MD      99001245           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FARINO        VICTOR       MD      24X05000882MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUFFY        DONALD A     MD      24X94089503        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FAULCON       MCKINLEY     MD      24X95160516         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUKE         HENRY S      MD      24X09000450ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FAULCONER     THOMAS A     MD      24X08000214ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUKE         HENRY S      MD      24X09000450MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FAULCONER     THOMAS A     MD      24X08000214MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUKE         HYATT A      MD      24X94049506        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FEEHELEY      JAMES R      MD      24X08000275ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUMBROWSKY   JOHN L       MD      24X94077507        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FEEHELEY      JAMES R      MD      24X08000275MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUNCAN       JOHN C       MD      24X05000876ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FEGGINS       RICHARD A    MD      24X09000231ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUNCAN       JOHN C       MD      24X05000876LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FEGGINS       RICHARD A    MD      24X09000231MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUNCAN       JOHN C       MD      24X05000876MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FELDER        ISAAC        MD      923335503           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUNLAP       WAYNE        MD      24X09000436ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FELDER        ISAAC        MD      92335503            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUNLAP       WAYNE        MD      24X09000436MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FELDER        LOIS         MD      24X07000297ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUNN         HAROLD M     MD      24X04001092        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FELDER        LOIS         MD      24X07000297MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUNN         JOHN J       MD      93322501           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FENNER        CHARLES R    MD      24X08000326ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUNNIGAN     WAYNE W      MD      91184502           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FENNER        CHARLES R    MD      91319532            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUNNINGTON   RICHARD L    MD      24X90358501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FERANDES      GEORGE L     MD      91137504            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUNSTON      EUGENE       MD      24X05000875ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FERANDES      WILLIAM R    MD      91039507            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUNSTON      EUGENE       MD      24X05000875MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FERGUSON      BARAIN       MD      24X05000348LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUNTON       THOMAS L     MD      24X05000894ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FERGUSON      BARAIN       MD      24X05000348MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUNTON       THOMAS L     MD      24X05000894MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FERGUSON      NORMAN       MD      24X92014539         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DURKAN       JEROME G     MD      91364501           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FERGUSON      NORMAN       MD      92014539            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUVALL       GEORGE E     MD      24X96320502        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FERRARI       BENITO O     MD      24X98112501CX789    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DUVALL       GROVER C     MD      UNKNOWN            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FICK          ERNEST F     MD      98275501            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DYSON        HOWARD J     MD      24X07000154ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FIELDS        WILLIAM B    MD      24X08000226MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
DYSON        HOWARD J     MD      24X07000154MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FIGGATT       RONALD       MD      24X09000443ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
EANES        WALTER R     MD      91007538           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FIGGATT       RONALD       MD      24X09000443MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
EARNER       DONALD J     MD      24X04000976ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FILLEAUX      HERBERT G    MD      24X93197509         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
EARNER       DONALD J     MD      24X04000976LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FILOMENA      JAMES        MD      24-X-90358501       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
EBRON        ANNIE        MD      24X09000451ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FINNERTY      THOMAS C     MD      24X09000443ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
EBRON        ANNIE        MD      24X09000451MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FINNERTY      THOMAS C     MD      24X09000443MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
EDER         EMIL W       MD      24X91123505        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FINNERTY      THOMAS C     MD      91213503            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
EDMONDS      CLARENCE R   MD      24X08000007ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FINNICK       ROBERT W     MD      24X08000214ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
EDMONDS      CLARENCE R   MD      24X08000007MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FINNICK       ROBERT W     MD      24X08000214MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
EDMONDS      JOHN E       MD      24X05000317ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FISHER        CLARENCE E   MD      24X98338504CX2328   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
EDMONDS      JOHN E       MD      24X05000317LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FISHER        DAVID R      MD      24X03000994         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
EDMONDS      JOHN E       MD      24X05000317MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FISHER        DAVID R      MD      24X06000337MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
EDMUNDSON    HAIDDIE      MD      24X07000158ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FISHER        FRANCES N    MD      UNKNOWN             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
EDMUNDSON    HAIDDIE      MD      24X07000158MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FISHER        JOSEPH       MD      24X92366501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
EDWARDS      ALTON L      MD      UNKNOWN            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FISHER        LOUIS A      MD      24X92154543         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
EDWARDS      JOSEPH       MD      24X96109504        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FISHER        LOUIS A      MD      92154543            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
EDWARDS      PENCLIA      MD      24X97094551CX427   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FITCH         MAY E        MD      24X92239504         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
EDWARDS      VIRGINIA L   MD      24X05000882MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FITZER        MICHAEL M    MD      24X93139507         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ELDRIDGE     LESLIE       MD      24X93357520        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FITZER        MICHAEL M    MD      93139507            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ELINE        JOSEPH       MD      24X09000450ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FLEISCHMAN    PHILIP M     MD      91007507            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ELINE        JOSEPH       MD      24X09000450MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FLEMING       CAREY        MD      91221505            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C

                                                                                                                                                                 Appendix A - 46
                                    Case 17-03105                Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                      Document Page 65 of 624
Claimant     Claimant     State                                                                       Claimant      Claimant      State
Last Name    First Name   Filed   Docket Number       Primary Plaintiff Counsel                       Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel
FLETCHER     CHARLES H    MD      24X96239537         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GLENSKY       FREDERICK A   MD      91123507          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FLETCHER     EVANS M      MD      CAL9122650          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GODMAN        MELVIN B      MD      91221509          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FOLEY        TIMOTHY E    MD      24X08000226ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GODWIN        BOBBY J       MD      24X06000643MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FOLEY        TIMOTHY E    MD      24X08000226MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GOLCZYNSKI    JUANITA       MD      24X07000158ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FOLTZ        AGNES L      MD      24X91086530         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GOLCZYNSKI    JUANITA       MD      24X07000158MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FORD         JAMES L      MD      24X04000814         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GOLDEN        LAWRENCE B.   MD      94325524          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FORD         JOHN D       MD      91193521            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GOLDSMITH     HAROLD        MD      24-X-90358501     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FORD         WILLIAM A    MD      24X93139509         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GOODMAN       JOHN J        MD      93167502          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FORREST      ADELE        MD      24X93288508         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GOODMAN       JOHNNIE L     MD      24X98324510       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FORRESTER    WILLIAM      MD      24X95088503         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GOODRICH      WILLIAM E     MD      91007510          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FORT         LG           MD      91184501            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GORDON        DAVID P       MD      24X09000434ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FOSTER       CLARENCE R   MD      24X95055517         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GORDON        DAVID P       MD      24X09000434MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FOSTER       JAMES U      MD      91319510            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GOSTOMSKI     BERNARD       MD      92-150568         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FOWKLES      JOHN W       MD      24X05000728LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GOTTI         JOSEPH G.     MD      94153504          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FOWLER       JAMES E      MD      24X96317511         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GOUDY         WILLIAM H     MD      93098511          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FOWLER       RONALD W     MD      24X05000882MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GOULART       WILLIAM M     MD      24-X-01-00914     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FOWLKES      JOHN M       MD      24X05000728MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GOVER         WILLIAM F     MD      24X08000276ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FRANCIS      AUBREY T     MD      24X05000726ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GOVER         WILLIAM F     MD      24X08000276MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FRANCIS      AUBREY T     MD      24X05000726LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GOWAN         RALPH         MD      24X05000343ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FRANCIS      AUBREY T     MD      24X05000726MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GOWAN         RALPH         MD      24X05000343LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FRANCIS      RICHARD      MD      24X93204501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GOWAN         RALPH         MD      24X05000343MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FRANK        EDWARD L     MD      24X94028513         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GOWER         EDWARD        MD      24X05000330MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FRANKLIN     WILLIAM S    MD      24X05000443ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRABOWSKI     EDWARD J      MD      24X05000324ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FRANKLIN     WILLIAM S    MD      24X05000443LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRABOWSKI     EDWARD J      MD      24X05000324LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FRANKLIN     WILLIAM S    MD      24X05000443MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRABOWSKI     EDWARD J      MD      24X05000324MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FRASCA       LOUIS C      MD      24X97325528CX2362   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRAUER        RICHARD       MD      24X05000875ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FRASCKETTI   SALVATORE    MD      24X94207505         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRAUER        RICHARD       MD      24X05000875MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FRAZIER      JAMES E      MD      91007533            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRAVES        ALFRED        MD      24X10000198ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FREELAND     NOBLE M      MD      24X06000703ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRAVES        ALFRED        MD      24X10000198MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FREELAND     NOBLE M      MD      24X06000703MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRAY          ALMA G        MD      24X02000564       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FRICK        LEWIS E      MD      24-X-92239502       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRAY          ROBERT L      MD      24X05000728ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FRIDINGER    NORRIS R     MD      24X05000887ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRAY          ROBERT L      MD      24X05000728LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FRIDINGER    NORRIS R     MD      24X05000887MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRAY          ROBERT L      MD      24X05000728MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FROME        JOSEPH       MD      24X95088504         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRAY          WALTER O      MD      24X05000889ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FROST        LOUIS        MD      24X94343564         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GREEN         ALBERT B      MD      24X02002206       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FUENTE       ELDEN L      MD      24X94325512         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GREEN         CARL          MD      24X05000323ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FULCHER      PATRICIA A   MD      24X92335520ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GREEN         CARL          MD      24X05000323LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FULLER       CHARLES L    MD      24X93197505         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GREEN         CARL          MD      24X05000323MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FURMAGE      GEORGE       MD      24X01001547         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GREEN         FRANK         MD      24X05000320ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
FURR         FLOYD C      MD      24X92366501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GREEN         FRANK         MD      24X05000320LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GALLAGHER    RAYMOND L    MD      24X02000564         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GREEN         FRANK         MD      24X05000320MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GALSTER      RICHARD D    MD      24X93197509         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GREEN         JOHN E        MD      24X09000230ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GALSTER      RICHARD D    MD      91364501            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GREEN         JOHN E        MD      24X09000230MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GALTON       CHARLES A    MD      24X08000327ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GREEN         TRACY A       MD      91137506          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GALTON       CHARLES A    MD      24X08000327MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GREENAN       JOHN D        MD      24X08000214ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GARDNER      JOHN E       MD      24X98341504CX2401   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GREENAN       JOHN D        MD      24X08000214MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GARRISON     ALEXANDER    MD      24X06000641ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GREENFELDER   ROBERT C      MD      24X06000695ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GARRISON     ALEXANDER    MD      24X06000641MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GREENSTREET   RICHARD       MD      91305501          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GARRISON     JOHN         MD      24X08000330ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GREGORY       GREG G        MD      24-X-90358501     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GARRISON     JOHN         MD      91184549            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GREGORY       GREG G        MD      24X90358501       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GARRISON     LAWRENCE W   MD      24X06000334MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRESHAM       CHARLES       MD      24X94343604       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GAVEL        EUGENE H     MD      24X93095515         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRESS         THEODORE      MD      24X08000219ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GAY          DAVID R      MD      CAL9300942          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRESS         THEODORE      MD      24X08000219MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GEHRING      GEORGE J     MD      24X95153515         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GREVEY        WILLIAM       MD      24X06000637ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GEISEY       JAMES M      MD      24X94172502         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GREVEY        WILLIAM       MD      24X06000637LUCH   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GELVAR       BURTON R     MD      24X93098502         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GREVEY        WILLIAM       MD      24X06000637MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GELVAR       BURTON R     MD      93098502            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GREWE         KEITH K       MD      93167501          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GELVAR       BURTON R     MD      UNKNOWN             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRIER         JOHN          MD      24X08000414ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GENCO        JOSEPH D     MD      24X02002206         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRIER         JOHN          MD      24X08000414MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GEORGE       MELVIN A     MD      24X92335520ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRIFFIN       DONALD W      MD      91086533          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GERLACH      GEORGE W     MD      91364501            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRIFFIN       RICHARD T     MD      91319518          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GERVINSKI    JOSEPH M     MD      24X05000336LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRIFFITH      ROBERT G      MD      24X09000092ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GERVINSKI    JOSEPH M     MD      24X05000336MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRIFFITH      ROBERT G      MD      24X09000092MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GEYER        WILLIAM A    MD      24X06000639ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRIFFITHS     DAVID         MD      24X92366501       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GEYER        WILLIAM A    MD      24X06000639MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRIMES        CHARLES C     MD      24X90358501       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GIBSON       SAMUEL       MD      24X90346501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRIMES        LEROY R       MD      24X06000703ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GIERCZAK     LEONA T      MD      24X97304512         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRIMES        LEROY R       MD      24X06000703MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GILBERT      GLORIA L     MD      24X08000011MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GROOMS        CAROL A       MD      24X09000434ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GILL         FRED L       MD      24X91086530         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GROOMS        CAROL A       MD      24X09000434MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GILLESPIE    LUTHER D     MD      92014537            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GROVE         DEWEY         MD      24X96341516       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GILLESPIE    ROBERT E     MD      CAL9214969          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRUBB         VIRGINIA      MD      24X09000090ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GILLIS       CHARLES D    MD      24X11000026ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRUBB         VIRGINIA      MD      24X09000090MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GILLIS       CHARLES D    MD      24X11000026MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GRUBOWSKI     HERMAN F      MD      91086531          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GIROLAMO     MICHAEL P    MD      24X05000879ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GUERCIO       JOSEPH        MD      92335511          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GIROLAMO     MICHAEL P    MD      24X05000879MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GUERIERI      NICHOLAS      MD      24X07000067ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GLASCO       DAVID        MD      24X90358501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   GUERIERI      NICHOLAS      MD      24X07000067MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C

                                                                                                                                                                 Appendix A - 47
                                       Case 17-03105               Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                                        Document Page 66 of 624
Claimant       Claimant      State                                                                      Claimant    Claimant     State
Last Name      First Name    Filed   Docket Number      Primary Plaintiff Counsel                       Last Name   First Name   Filed   Docket Number      Primary Plaintiff Counsel
GUERIERI       NICHOLAS      MD      24X08000411ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HARTMAN     CATHERINE    MD      24X06000640MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GUERIERI       NICHOLAS      MD      24X08000411MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HARTMAN     EARL F       MD      24X05000895MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GUERIERI       NICHOLAS      MD      24X09000504ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HARTMAN     GEORGE E     MD      24X05000876ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GUERIERI       NICHOLAS      MD      24X09000504MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HARTMAN     GEORGE E     MD      24X05000876LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GUGLIUZZA      CARLO L       MD      24X94028506        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HARTMAN     GEORGE E     MD      24X05000876MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GUGLIUZZA      CARLO L       MD      24X940428506       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HARTMAN     HELEN V      MD      24X95195504        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GUIDO          CARMEL P      MD      91007515           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HARVEY      LILLIE M     MD      24X09000432ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
GUY            CHARLES E     MD      24X92071504        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HARVEY      LILLIE M     MD      24X09000432MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HABICHT        OSCAR E       MD      91007529           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HASH        JACKIE R     MD      UNKNOWN            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HACKETT        WILLIAM E     MD      24X91305514        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HASH        RILEY D      MD      24X97304512        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HADLEY         EDWARD M      MD      24X96030514        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HASTINGS    THOMAS       MD      24X00001093        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HAHN           WILLIAM       MD      93354503           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HATFIELD    RAY A        MD      24X06000637ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HAINES         ROBERT E      MD      96176501           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HATFIELD    RAY A        MD      24X06000637LUCH    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HAIRFIELD      VANCE         MD      24X93120504        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HATFIELD    RAY A        MD      24X06000637MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HALL           ALBERT J      MD      24X06000695ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HAUCK       HERBERT M    MD      24X05000723ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HALL           HOWARD E      MD      91305512           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HAUCK       HERBERT M    MD      24X05000723LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HALL           JEWEL         MD      24X93357519        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HAUCK       HERBERT M    MD      24X05000723MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HALL           LEON          MD      24X05000317ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HAWK        CHARLES P    MD      24X08000413MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HALL           LEON          MD      24X05000317LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HAWKES      EDDIE M      MD      24X98016509CX4     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HALL           LEON          MD      24X05000317MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HAWKINS     CLARENCE M   MD      24X98148507        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HALL           ROBERT F      MD      24X06000643ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HAWKINS     DONALD K     MD      92071517           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HALL           ROBERT R      MD      24-X-92311502      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HAWKINS     WILLIAM      MD      91109511           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HALL           SHIRLEY A     MD      24X05000723ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HAYES       ALBERT J     MD      91171507           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HALL           SHIRLEY A     MD      24X05000723LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HAYES       CLIFTON E    MD      24X05000445ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HALL           SHIRLEY A     MD      24X05000723MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HAYES       CLIFTON E    MD      24X05000445MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HALL           VICTORIA J    MD      01000434           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HAYS        JACK         MD      24X08000273ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HALL           WILBUR F      MD      95318502           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HAYS        JACK         MD      24X08000273MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HALLARAN       EDWARD        MD      24X05000897ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HAZLETT     WILLIAM E    MD      24X6000636MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HALLARAN       EDWARD        MD      24X05000897MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HEAD        DONALD E     MD      24X09000438ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HAMILTON       RAIFORD       MD      24X08000276MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HEAD        DONALD E     MD      24X09000438MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HAMMOND        LOUIS E       MD      91123508           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HEALY       BERNARD J    MD      24X94119521        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HAMPSHIRE      EDGAR W       MD      24X00001424        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HEALY       FRANCIS      MD      24-X-90358501      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HAMPSHIRE      EDGAR W       MD      24X98028544CX176   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HEATH       JEREMIAH     MD      24X05000348LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HANAFIN        RAYMOND C     MD      24X05000891ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HECK        CAREY S      MD      24X91305502        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HANAFIN        RAYMOND C     MD      24X05000891MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HECK        GLORIA       MD      98194701           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HANCE          JOHN G        MD      95160547           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HECK        MARIE F      MD      24X98061534        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HANCOCK        JEROME T      MD      24X09000077ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HECK        MARIE F      MD      24X98061534CX460   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HANCOCK        JEROME T      MD      24X09000077MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HEDDINGER   BRUCE D      MD      24X08000218ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HANESCHLAGER   THOMAS E      MD      24X09000085ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HEDDINGER   BRUCE D      MD      24X08000218MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HANESCHLAGER   THOMAS E      MD      24X09000085MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HEIGER      CHARLES W    MD      24X95153517        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HANKEY         MARLOW        MD      91171549           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HEINLEIN    ADAM J       MD      24X16000052MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HANLEY         WILEY         MD      24-X-02-000867     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HEINLEIN    ADAM J       MD      99001245           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HANSLEY        WILLIAM H     MD      24X96121509        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HELFIN      AUBREY L     MD      24X96348505        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HANSON         JOHN L        MD      24X97153502CX987   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HEMPHILL    LOUIS        MD      24X99000114        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARDEN         MARSHALL W    MD      24X91319519        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HENDERSON   WALTER       MD      24X06000637ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARDMAN        BLAIR J       MD      24X06000643ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HENDERSON   WALTER       MD      24X06000637LUCH    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARDY          CHARLES W     MD      92304522           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HENDERSON   WALTER       MD      24X06000637MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARKLESS       ISIAH L       MD      90348508           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HENDRICKS   CLAYTON      MD      24X02002127        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARMON         WILLIAM W     MD      91184503           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HENKEL      JOHN P       MD      24X08000227ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HAROLD         WILLIAM       MD      24X08000411MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HENKEL      JOHN P       MD      24X08000227MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HAROLD         WILLIAM L     MD      24X06000334ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HENKEL      JOHN P       MD      24X09000434ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HAROLD         WILLIAM L     MD      24X06000334MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HENKEL      JOHN P       MD      24X09000434MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HAROLD         WILLIAM L     MD      24X08000411ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HENNINGER   PAUL H       MD      24X06000641ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARPER         BRYAN K       MD      24X91193522        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HENNINGER   PAUL H       MD      24X06000641MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARRIS         DEAN H        MD      24X08000275ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HENRY       GRAHAM B     MD      91184504           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARRIS         DEAN H        MD      24X08000275MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HENSON      EARL         MD      91364501           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARRIS         JESSE         MD      24X07000158ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HESS        GEORGE       MD      24X92366501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARRIS         JESSE         MD      24X07000158MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HESSLER     FRANCIS L    MD      24X91213527        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARRIS         MILBURN J     MD      24X93120521        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HIBLER      RICHARD B    MD      24X10000411MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARRIS         RONALD F      MD      24X06000641ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HICKEL      CHESTER P    MD      24X95153553        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARRIS         RONALD F      MD      24X06000641MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HICKEL      CHESTER P    MD      24X97057510        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARRIS         THOMAS R      MD      92154536           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HICKMAN     JAMES F      MD      24X99000054        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARRIS         WILLIAM D     MD      24X09000437MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HICKS       FRANK D      MD      CAL9209910         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARRIS         WILLIAM P     MD      24X08000227ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HICKS       MONROE       MD      24X09000436ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARRIS         WILLIAM P     MD      24X08000227MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HICKS       MONROE       MD      24X09000436MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARRISON       CHRISTOPHER   MD      24X09000437ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HILL        ANNA R       MD      24X06000640ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARRISON       CHRISTOPHER   MD      24X09000437MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HILL        ANNA R       MD      24X06000640MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARRISON       MARY E        MD      91235505           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HILL        JOHN D       MD      24X92227504        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARRISON       VELMA         MD      24X05000873ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HILL        JOHN F       MD      24X91123505        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARRISON       VELMA         MD      24X05000873MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HILL        JOHN P       MD      24X06000640ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARRISON       WILLIAM       MD      24X08000276ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HILL        JOHN P       MD      24X06000640MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARRISON       WILLIAM       MD      24X08000276MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HILL        NATHAN S     MD      24X02002204        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HART           FREDERICK M   MD      24X09000234ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HILL        NATHAN S     MD      24X92335520ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HART           FREDERICK M   MD      24X09000234MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HILL        RAYMOND A    MD      24X08000231MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HART           LINWOOD R     MD      24X92258535        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HINNANT     GEORGE H     MD      24X91221512        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HARTMAN        CATHERINE     MD      24X06000640ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HINNANT     GEORGE H     MD      91221512           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C

                                                                                                                                                                 Appendix A - 48
                                         Case 17-03105                 Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                            Document Page 67 of 624
Claimant     Claimant          State                                                                        Claimant     Claimant          State
Last Name    First Name        Filed   Docket Number        Primary Plaintiff Counsel                       Last Name    First Name        Filed   Docket Number               Primary Plaintiff Counsel
HOBART       SAMUEL W          MD      24X07000067ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   IVKOVICH     MICHAEL           MD      91007501                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOBART       SAMUEL W          MD      24X07000067MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JACKSON      DONALD L          MD      91007524                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOBART       SAMUEL W          MD      24X09000163ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JACKSON      RAYMOND T         MD      24X06000701ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOBART       SAMUEL W          MD      24X09000163MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JACKSON      RAYMOND T         MD      24X06000701MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOBBS        CHARLES           MD      24X09000437ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JACKSON      ROBERT C          MD      24X97021513                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOBBS        CHARLES           MD      24X09000437MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JACKSON      ROBERT C          MD      24X98211513CX1520           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOCK         GORDON D          MD      92273503             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JACKSON      WILLIAM A         MD      24X03000114                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOCKMAN      ELMER J           MD      24X90358501          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JACKSON      WILLIAM E         MD      24X05000882MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HODGE        DAVID A           MD      91007527             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JACKSON      WILLIAM P         MD      90348507                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOEFLER      THEODORE F        MD      91007534             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JACOB        TIMOTHY           MD      91171510                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOERNIG      FRANCIS W         MD      24X05000882MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JACOBS       EUGENE            MD      24X93204501                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOFFNER      LLOYD M           MD      92071509             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JACOBS       JOHN              MD      24X05000894ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOGAN        WARREN C          MD      24X90358501          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JACOBS       JOHN              MD      24X05000894MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOHENSTEIN   JOANNE E          MD      96317512             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JACOBS       WESLEY            MD      24X12000104MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOLDER       DESMOND H         MD      88(91)CG730/52/130   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JACOBSON     FRANK J           MD      24X95160515                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOLLIE       LEROY             MD      24X06000697ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JACQUES      WELLS G           MD      24X02002206                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOLLIE       LEROY             MD      24X06000697MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JACYNSKI     CHESTER J         MD      24X91213527                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOLLIS       JAMES D           MD      95318502             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JAGDHUBER    REGIS L           MD      24X08000275ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOLM         ARTHUR E          MD      24X95055504          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JAGDHUBER    REGIS L           MD      24X08000275MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOLMES       CARL K            MD      91102502             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JAKUBOWSKI   THEODORE          MD      00000232                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOLMES       GOVAN E           MD      91319522             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JAMES        ISIAH             MD      24X08000330ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOLMES       LAWRENCE E        MD      24X08000213ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JAMES        ISIAH             MD      24X08000330MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOLMES       LAWRENCE E        MD      24X08000213MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JANOWICH     STEVE R           MD      24X94084504                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOLSER       RICHARD           MD      24-X-90358501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JAWORSKI     ROBERT J          MD      24X08000409MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOLSER       RICHARD C         MD      24X90358501          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JAWORSKY     RUTH S            MD      24X98310505                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOLTZNER     WILLIAM W         MD      24X08000218ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JEFFERS      CALLIOT           MD      24X95230504                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOLTZNER     WILLIAM W         MD      24X08000218MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JEFFERSON    ALMETA            MD      24X06000703ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOOD         HOWARD            MD      24X05000723ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JEFFERSON    ALMETA            MD      24X06000703MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOOD         HOWARD            MD      24X05000723LEM       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JENKINS      EDWARD            MD      24X97171532CX1190           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOOD         HOWARD            MD      24X05000723MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JENKINS      LOUIS E           MD      24X02001315 & 24X90229505   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOOK         WILLIAM B         MD      94364503             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JENKINS      RALPH B           MD      CAL9314152                  BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HORKEY       RONALD K          MD      CAL9118541           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JENKINS      RAYMOND           MD      24X05000481MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HORN         JOHN              MD      24-X-92239502        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JENNINGS     ROBERT E          MD      24X92258513                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HORNER       JAMES W           MD      91213508             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JENNINGS     ROBERT E          MD      92258513                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HORSTMAN     RALPH             MD      24-X-92239502        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JERGENSEN    JULIUS W          MD      24X91193522                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOSSELRODE   FRANCIS R         MD      24X05000876ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JEWELL       CLARENCE A. SR.   MD      24X05000331ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOSSELRODE   FRANCIS R         MD      24X05000876LEM       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JEWELL       CLARENCE A. SR.   MD      24X05000331LEM              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOSSELRODE   FRANCIS R         MD      24X05000876MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JEWELL       CLARENCE A. SR.   MD      24X05000331MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOUMIS       STELIANOS         MD      24-X-92239502        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JEWER        CLINTON O         MD      95181515                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOWARD       FREDDIE H         MD      24X96204512          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JIRSA        ROBERT C          MD      24X02001268                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOWARD       OSCAR             MD      24X94325522          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNS        MARGARET M        MD      9819528CX145                BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOWARD       PAUL              MD      24X90346501          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNS        RICHARD           MD      24X92304505                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOY          CHARLES K         MD      24X91305519          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      ANNIE L           MD      24X93197523                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HOYT         JOHN J            MD      24X08000217ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      CALVIN J          MD      24X05000728LEM              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HUBER        RALPH L           MD      24X96030501          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      CALVIN J          MD      24X05000728MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HUCK         BERNHARD          MD      24X08000329MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      CECIL C           MD      24-X-92239502               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HUDSON       GERALD            MD      24X08000219ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      CECIL E           MD      91213517                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HUDSON       GERALD            MD      24X08000219MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      CHARLES           MD      24X92232501                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HUFF         HARRY B           MD      24X07000220ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      CHARLES           MD      24X97016515                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HUFF         HARRY B           MD      24X07000220MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      CHRISTIAN E       MD      24X08000213ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HUGHES       ALBERT W          MD      24X08000324MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      CHRISTIAN E       MD      24X08000213MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HUGHES       ALBERT W          MD      24X95153504          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      CLEO              MD      91171542                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HULL         ALBERT            MD      24X05000347LEM       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      DONALD L          MD      24X96124517                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HULL         ARNOLD N          MD      24X05000876ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      EDWARDS S         MD      24X06000703ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HULL         ARNOLD N          MD      24X05000876LEM       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      EDWARDS S         MD      24X06000703MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HULL         ARNOLD N          MD      24X05000876MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      FRANK W           MD      24X08000275ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HULLOCK      WILLIAM R         MD      95146543             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      FRANK W           MD      24X08000275MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HUMPHREY     WILLIAM           MD      24X90358501          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      FRED              MD      24X10000415ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HUNTER       BENJAMIN S        MD      24X96103528          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      FRED              MD      24X10000415MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HURTT        CHARLES E         MD      24X11000134MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      GEORGE A          MD      24X93098513                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HURTT        NOLAN H           MD      24X05000343ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      GEORGE A          MD      93098513                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HURTT        NOLAN H           MD      24X05000343LEM       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      HARRY J           MD      92335510                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HURTT        NOLAN H           MD      24X05000343MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      HARVEY            MD      24X05000347LEM              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HUTCHINS     WILLIAM G. & HI   MD      24X93197509          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      JAMES B           MD      24X95069502                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HUTH         WILLIAM C         MD      24X97129517          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      JASPER D          MD      24X08000221ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HYLAND       HENRY G           MD      24X05000891ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      JASPER D          MD      24X08000221MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
HYLAND       HENRY G           MD      24X05000891MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      JIMMY             MD      24X06000695ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
IACARINO     JAMES F           MD      92273504             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      JOHN F            MD      24X09000434ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ICHNOSKI     RAYMOND           MD      24X09000450ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      JOHN F            MD      24X09000434MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ICHNOSKI     RAYMOND           MD      24X09000450MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      JOHN H            MD      24X08000276MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
IRESON       WALTER J          MD      24X05000889ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      OSCAR             MD      24X08000217MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
IRVIN        JOHN A            MD      92258523             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      THOMAS J          MD      24X00001473                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
IRWIN        WILLIAM           MD      24X08000214ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      WILLIAM H         MD      24X97195518CX1              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
IRWIN        WILLIAM           MD      24X08000214MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      WILLIAM S         MD      24X97184512CX1399           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ISAAC        CURTIS            MD      24X08000275ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      WILLIS W          MD      24X05000326ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ISAAC        CURTIS            MD      24X08000275MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON      WILLIS W          MD      24X05000326LEM              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C

                                                                                                                                                                                    Appendix A - 49
                                           Case 17-03105               Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                            Document Page 68 of 624
Claimant       Claimant          State                                                                      Claimant      Claimant     State
Last Name      First Name        Filed   Docket Number      Primary Plaintiff Counsel                       Last Name     First Name   Filed   Docket Number          Primary Plaintiff Counsel
JOHNSON        WILLIS W          MD      24X05000326MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KERNS         WALTER L     MD      CAL94-25641            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JOHNSTON       JAMES O           MD      24X06000641ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KESNER        CURTIS H     MD      24X05000331ELS         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JOHNSTON       JAMES O           MD      24X06000641MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KESNER        CURTIS H     MD      24X05000331LEM         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          ANDZELL A         MD      UNKNOWN            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KESNER        CURTIS H     MD      24X05000331MCIC        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          DELBERT E         MD      24X95153520        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KETTELL       HENRY W      MD      99001245               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          FRANKLIN D        MD      24X97304512        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KEYES         GENE F.      MD      24X97094546CX422       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          GASTON J          MD      24X11000138MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KIBLER        WARREN       MD      24X95160514            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          HARRY E           MD      24X05000343ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KIEL          RUBIN        MD      24X02000520            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          HARRY E           MD      24X05000343LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KILGORE       THOMAS H     MD      24X07000149ELS         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          HARRY E           MD      24X05000343MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KILGORE       THOMAS H     MD      24X07000149MCIC        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          HERMAN A          MD      24-X-92154533      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KILLEN        CURMITH      MD      24X95153502            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          IRA N             MD      24-X-92239502      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KILLMON       CHARLES E    MD      91221507               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          JOHNNIE           MD      24X05000879ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KILPATRICK    CLIFTON L    MD      24X97311546            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          JOHNNIE           MD      24X05000879MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KINDER        THOMAS B     MD      CAL9214970             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          JOSEPH E          MD      24X02001264        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KING          DAVID        MD      24X06000695ELS         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          LANERY            MD      24X00000192        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KING          DAVID        MD      24X06000695MCIC        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          LAWRENCE O        MD      24X05000319MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KING          GEORGE L     MD      24X97122528            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          MORRIS H          MD      24X09000127ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KING          JACK C       MD      24X05000895MCIC        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          MORRIS H          MD      24X09000127MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KING          JOHN J       MD      91193527               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          MOSES             MD      24X05000347LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KIRBY         JOSEPH       MD      24X09000447MCIC        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          PETER S           MD      24X05000891ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KIRKLAND      ARCHIE M     MD      24X96255501            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          PETER S           MD      24X05000891MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KIRKLEWSKI    WALLACE J    MD      24X07000165ELS         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          WALTER L          MD      92071521           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KIRKSEY       SYDNEY B     MD      91171515               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          WILLIAM           MD      24X08000408ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KIRSTUKAS     BERNARD L    MD      24X93139506            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          WILLIAM A         MD      24X05000324ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KISER         WALTER       MD      UNKNOWN                BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          WILLIAM A         MD      24X05000324LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KLINE         DONALD I     MD      24X95160537            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          WILLIAM A         MD      24X05000324MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KLINE         GERALD       MD      24X05000082MCIC        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          WILLIAM F         MD      24X08000408MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KLINE         ROLAND C     MD      91319517               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JONES          WILLIAM L         MD      UNKNOWN            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KLOSS         BERNARD V    MD      92154532               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JORAN          JOSEPH & CATHER   MD      24X92366501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KNAPP         AUGUST       MD      24X93239506            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JORDAN         ARTHUR M          MD      24X97129515        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KNAUER        FRANCIS J    MD      91007509               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JORDAN         BERNARD K         MD      24X08000327ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KNIGHT        CLARENCE W   MD      91171536               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JORDAN         BERNARD K         MD      24X08000327MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KNIGHT        GEORGE       MD      24X93239501            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JORDAN         PAUL B            MD      24X05000889ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KNIGHT        GEORGE H     MD      91171502               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JOYCE          BERNARD W         MD      24X93197509        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KNIGHT        GEORGE H     MD      UNKNOWN                BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JOYCE          BERNARD W         MD      91221502           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KNIGHTON      CARL J       MD      24X08000406MCIC        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JOYNER         JOSEPH P          MD      24-X-92239502      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KNOX          GEORGE       MD      91137513               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JOYNER         ROBERT L          MD      24X96054501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KOBLISH       STEPHEN W    MD      24X93197512            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
JUSTICE        PRICY             MD      91039508           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KOEHNE        JOHN D       MD      24X05000445ELS         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KACZMARCZYK    STEPHEN           MD      24X95160531        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KOEHNE        JOHN D       MD      24X05000445LEM         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KACZYNSKI      STANLEY           MD      24X02000321        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KOEHNE        JOHN D       MD      24X05000445MCIC        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KAHLER         CHARLES H         MD      24X08000214ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KOEHNE        JOHN D       MD      24X06000338ELS         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KAHLER         CHARLES H         MD      24X08000214MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KOEHNE        JOHN D       MD      24X06000338MCIC        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KAHLER         CHARLES H         MD      91007525           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KOERNER       HOWARD N     MD      92154537               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KAISER         VICTOR J          MD      24X03002466        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KOLARIK       GEORGE       MD      24X03001104            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KAMM           EDWARD F          MD      24X95153522        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KOLESAR       DANIEL       MD      24X02000674            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KANE           MILTON T          MD      24X98085513CX6     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KOUGL         JOAN         MD      24X03001048            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KAPRAUN        EJ                MD      24X04000777        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KOVIOS        STEVE        MD      24-X-92239503          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KAROPCHINSKY   ALBERT            MD      24X05000343ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KRAFT         PAUL R       MD      24X06000639ELS         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KAROPCHINSKY   ALBERT            MD      24X05000343LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KRAFT         PAUL R       MD      24X06000639MCIC        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KAROPCHINSKY   ALBERT            MD      24X05000343MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KRAUSE        JOHN B       MD      24X09000092ELS         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KARPOWICZ      EDWARD            MD      24X05000330LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KRAUSE        JOHN B       MD      24X09000092MCIC        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KARPOWICZ      EDWARD            MD      24X05000330MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KRICKLER      RONALD E     MD      91171527               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KASPER         STEPHEN V         MD      24X92318514        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KRIDENOFF     DONALD C     MD      24X92304538            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KASSIN         RICHARD           MD      24X05000873ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KROL          ADOLPH       MD      24X05000336LEM         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KASSIN         RICHARD           MD      24X05000873MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KROL          ADOLPH       MD      24X05000336MCIC        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KATILAS        EDWARD J          MD      24X05000882MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KRUSZEWSKI    JOHN J       MD      24X98296520            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KAZMERSKI      DANIEL            MD      24X08000331ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KRUZ          FRANK        MD      24X05000319LEM         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KAZMERSKI      DANIEL            MD      24X08000331MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KRUZ          FRANK        MD      24X05000319MCIC        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KEENER         DAVID             MD      24X92071516        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KUTZ          RAYMOND      MD      24X05000895ELS         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KEISER         CHARLES E         MD      91171531           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KUTZ          RAYMOND      MD      24X05000895MCIC        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KELLER         THOMAS            MD      24X05000336LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KWIATKOWSKI   EDWARD H     MD      24X94325516            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KELLER         THOMAS            MD      24X05000336MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LACOSTE       JOAN         MD      24X97094556CX432       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KELLEY         DONALD R          MD      24X91193522        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LAGNA         RICHARD J    MD      91305521               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KELLY          EMMETT O          MD      24X97041530CX8     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LANCASTER     JAY C        MD      91171517               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KELLY          EMMETT O          MD      24X97140530CX8     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LANCE         EUGENE A     MD      24X09000439ELS         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KELLY          EUGENE F          MD      24X97148512CX945   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LANCE         EUGENE A     MD      24X09000439MCIC        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KELLY          JAMES B           MD      24X05000882MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LANDERGREN    HENRY JR.    MD      03-C-95-CV 006800 AS   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KEMP           SHARON            MD      24X09000434ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LANDRUM       WILLIAM      MD      24X96267518            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KEMP           SHARON            MD      24X09000434MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LANE          LEROY F      MD      24X00000258            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KENDALL        JOSEPH P          MD      24X05000894MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LANG          JOSEPH       MD      24X02002206            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KENDALL        JOSEPH P          MD      24X94207506        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LANG          LAWRENCE S   MD      24X90358501            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KENDZIERSKI    EDMUND W          MD      24X06000638ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LANG          WILLIAM      MD      92071512               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KENDZIERSKI    EDMUND W          MD      24X06000638MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LANGLEY       JAMES D      MD      24X97318503            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KENNER         ARTHUR            MD      24X93204504        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LANGRALL      ELMER LEE    MD      24X93139514            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
KENNY          LOUIS A           MD      90341501           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LANIEWSKI     RAYMOND S    MD      24X09000439ELS         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C

                                                                                                                                                                           Appendix A - 50
                                           Case 17-03105              Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                           Document Page 69 of 624
Claimant       Claimant          State                                                                     Claimant      Claimant     State
Last Name      First Name        Filed   Docket Number     Primary Plaintiff Counsel                       Last Name     First Name   Filed   Docket Number       Primary Plaintiff Counsel
LANIEWSKI      RAYMOND S         MD      24X09000439MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LONG          THOMAS B     MD      24X05000319LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LAPINSKI       ANTHONY J         MD      24X13000098MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LONG          THOMAS B     MD      24X05000319MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LAUER          EDWARD E          MD      91171550          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LONGFELLOW    JOSEPH W     MD      91171501            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LAUER          JOHN D            MD      24X05000897ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LOS           CECELIA M    MD      24X08000215ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LAUER          JOHN D            MD      24X05000897MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LOS           CECELIA M    MD      24X08000215MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LAVEZZA        JOSEPH F          MD      24X09000432ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LOS           CECELIA M    MD      24X09000092ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LAVEZZA        JOSEPH F          MD      24X09000432MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LOS           CECELIA M    MD      24X09000092MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LAWRENCE       ELMO              MD      24X07000220ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LOSS          STEPHEN      MD      24X91193502         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LAWRENCE       ELMO              MD      24X07000220MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LOUIS         BENEDICT     MD      24X08000328ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LAWSON         ECHOL             MD      24X09000088ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LOUIS         BENEDICT     MD      24X08000328MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LAWSON         ECHOL             MD      24X09000088MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LOUIS         BENEDICT     MD      24X91319519         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LEACH          JAMES W           MD      24X10000053ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LOVELACE      LARRY D      MD      24X92071516         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LEACH          JAMES W           MD      24X10000053MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LOWE          CHARLES R    MD      24X96318524         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LEASURE        ERNEST W          MD      24X05000882MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LOWERY        JOHN         MD      24X05000317ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LEDEBA         JOHN              MD      24X97192522CX1    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LOWERY        JOHN         MD      24X05000317LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LEE            TARRY             MD      24X95006502       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LOWERY        JOHN         MD      24X05000317MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LEGG           BILLY G           MD      24X08000328ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LUBITZ        MYER         MD      24X06000697ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LEGG           BILLY G           MD      24X93098510       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LUBITZ        MYER         MD      24X06000697MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LEGG           BILLY G           MD      93098510          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LUCKY         JOHN K       MD      91134502            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LEHMANN        REINHOLD R        MD      CAL9122655        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LUKASZEWSKI   FRANCIS J    MD      24-X-92239502       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LEIMKUHLER     AMBROSE A         MD      24X94334506       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LUND          CLIFFORD E   MD      24X93204501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LEISEY         WILLIAM E         MD      24X07000165ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LYLES         ELIE         MD      24X98149506CX1074   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LEMEL          IRVIN             MD      24X08000416ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LYON          ROBERT L     MD      24-X-92311502       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LEMEL          IRVIN             MD      24X08000416MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MAAS          WALTER A     MD      24X02002206         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LEPPO          HAROLD            MD      24X09000088ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MABRY         WILLARD M    MD      24X10000416ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LEPPO          HAROLD            MD      24X09000088MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MABRY         WILLARD M    MD      24X10000416MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LESTER         DIANE L           MD      24X00000258       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MACE          CHARLES E    MD      24X08000326ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LETT           HOBERT            MD      24X95160513       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MACE          CHARLES E    MD      24X08000326MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LEWIS          FITCHER L         MD      24X91213527       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MACE          CHARLES E    MD      24X09000163ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LEWIS          HALLIE            MD      24X08000226MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MACE          CHARLES E    MD      24X09000163MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LEWIS          HARRY M           MD      24X97140528CX8    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MACHALA       AUGUST J     MD      24X02002206         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LEWIS          HENRY J           MD      95153526          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MADDOX        ALTON W      MD      24X05000321ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LEWIS          ROBERT N          MD      24X06000695ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MADDOX        ALTON W      MD      24X05000321LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LEWIS          WILLIAM E         MD      CAL9122656        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MADDOX        ALTON W      MD      24X05000321MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LIADAKIS       ELEFTERIOS G      MD      24X05000891ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MAGEE         JAMES L      MD      24X02000439         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LIADAKIS       ELEFTERIOS G      MD      24X05000891MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MAGLIANO      BENJAMIN J   MD      24X05000897ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LIBERATORE     ANTHONY J         MD      24-X-93139501     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MAGLIANO      BENJAMIN J   MD      24X05000897MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LIBERTO        JOSEPH            MD      24X09000436ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MAHANEY       JOSEPH A     MD      CAL9122646          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LIBERTO        JOSEPH            MD      24X09000436MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MAHONEY       ROBERT L     MD      24X00000854         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LIGHTFOOT      JAMES H           MD      24X98282513       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MAISTI        LOUIS A      MD      24X90358501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LILLY          DANNY J           MD      24X06000695ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MAJOR         WOODROW U    MD      24X05000728ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LILLY          JAMES             MD      24X09000434ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MAJOR         WOODROW U    MD      24X05000728LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LILLY          JAMES             MD      24X09000434MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MAJOR         WOODROW U    MD      24X05000728MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LIMING         KENNETH M         MD      24X05000881ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MALCZEWSKI    DANIEL J     MD      24-X-93197509       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LIMING         KENNETH M         MD      24X05000881MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MALCZEWSKI    DANIEL J     MD      92258526            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LINDENMUTH     REUBEN R. & MAD   MD      24X90346501       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MALINOWSKI    EDWARD W     MD      24-X-91064506       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LINDLEY        JOHN F            MD      24X03000968       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MALONE        MICHAEL J    MD      CAL9300940          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LINDSAY        GEORGE W          MD      24X92154511       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MANLEY        THOMAS       MD      24X94343554         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LINGENFELTER   CLAIR A           MD      91235503          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MANN          ROBERT R     MD      24X96095525         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LIPFORD        JOHN H            MD      91364501          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MANNING       JOSEPH G     MD      24X01001630         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LIPSCOMB       LAWRENCE          MD      24X09000439ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MANNING       WAYNE E      MD      95318502            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LIPSCOMB       LAWRENCE          MD      24X09000439MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MANOLOVICH    WALTER       MD      91193525            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LIPTRAP        CALVIN            MD      24X05000347LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MANSON        JOHN         MD      24X09000432ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LISTER         HARRY R           MD      91171508          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MANSON        JOHN         MD      24X09000432MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LISTER         LAWRENCE          MD      91086529          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MARGINOT      WILLIAM H    MD      24X08000213ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LITTLE         EUGENE            MD      24X95153527       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MARGINOT      WILLIAM H    MD      24X08000213MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LITTLE         RAYMOND E         MD      24X06000643ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MARINO        CHARLES M    MD      90285502            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LITTLE         ROBERT J          MD      24X01001213       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MARINO        MICHAEL J    MD      24X92154550         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LIVOLSI        JOHN P            MD      92160507          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MARK          PAUL A       MD      24X93197509         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LLOYD          CHARLES H         MD      24X06000640ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MARKO         JOHN F       MD      24X95326509         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LLOYD          CHARLES H         MD      24X06000640MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MARKS         IRVIN E      MD      99000371            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LLOYD          JUNE M            MD      24X05000897ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MAROUSEK      RAYMOND E    MD      24X09000439ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LLOYD          JUNE M            MD      24X05000897MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MAROUSEK      RAYMOND E    MD      24X09000439MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LOAR           JAMES B           MD      91109512          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MARSCH        JAMES E      MD      91319524            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LOCHAMY        CHARLES           MD      24X08000326MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MARSHALL      RAYMOND C    MD      24X09000229ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LOCHAMY        CHARLES           MD      24X91319519       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MARSHALL      RAYMOND C    MD      24X09000229MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LOCKLEAR       JAMES E           MD      24X05000891ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MARSHALL      WILLIAM      MD      24X95286511         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LOCKLEAR       JAMES E           MD      24X05000891MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MARTIN        CHARLES D    MD      CAL9309854          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LOCKLEAR       MACK              MD      24X09000088ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MARTIN        DONALD P     MD      24X91319519         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LOCKLEAR       MACK              MD      24X09000088MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MARTIN        JEROME J     MD      24X06000641ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LOGAN          JOHN R            MD      92258529ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MARTIN        JEROME J     MD      24X06000641MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LOGAN          JOHN R            MD      92258529LEM       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MARTIN        MOSES        MD      24X07000220ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LOGUE          CHARLES P         MD      CAL9122654        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MARTIN        MOSES        MD      24X07000220MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LONCZYSNKI     JOSEPH            MD      2493197509        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MARTIN        RICHARD J    MD      24X08000218ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LONG           JOSEPH E          MD      24X04000403       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MARTIN        RICHARD J    MD      24X08000218MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
LONG           THOMAS B          MD      24X05000319ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MARTIN        RICHARD J    MD      91184550            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C

                                                                                                                                                                       Appendix A - 51
                                      Case 17-03105                Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                        Document Page 70 of 624
Claimant       Claimant     State                                                                       Claimant     Claimant      State
Last Name      First Name   Filed   Docket Number       Primary Plaintiff Counsel                       Last Name    First Name    Filed   Docket Number       Primary Plaintiff Counsel
MARTIN         WILLIAM      MD      24X96348511         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MEARES       DARLENE A     MD      24X07000296ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MARTIN         WILLIE J     MD      24X07000220ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MEARES       DARLENE A     MD      24X07000296MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MARTIN         WILLIE J     MD      24X07000220MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MECHLINSKI   RONALD        MD      24X91193522         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MATESIC        ANTHONY      MD      24X96103549         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MEDICUS      WYATT         MD      24X02002132         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MATTERA        JOHN J       MD      91319530            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MEEKINS      GARFIELD J    MD      24X93197509         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MATTHEWS       ANTHONY M    MD      24X97283539CX2134   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MEEKINS      GARFIELD J    MD      92304518            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MATTHEWS       PAUL W       MD      24X08000217MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MEEKINS      JOHN E        MD      24X94325515         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MAVROS         NIKOLAOS     MD      24-X-92239502       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MEISE        JOSEPH L      MD      91319526            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MAXIMUK        WALTER A     MD      24-X-91184526       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MELSON       ALBERT R      MD      24X02001128         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MAY            FREDDIE L    MD      24X97140521CX8      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MELTON       PRESTON       MD      24X08000228MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MAYBIN         CLARENCE     MD      24X95146517         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MERCIER      JOSEPH        MD      24X05000343ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MAZURKIEWICZ   FRANK W      MD      91007523            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MERCIER      JOSEPH        MD      24X05000343LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCARTHUR       JEROME B     MD      24X06000701ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MERCIER      JOSEPH        MD      24X05000343MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCARTHUR       JEROME B     MD      24X06000701MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MERRICK      WOODROW       MD      94089506            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCAVOY         JAMES F      MD      92258522            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   METZGER      GEORGE W      MD      91184516            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCCARTY        BERNARD      MD      24X10000200ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MEYERS       PHILIP F      MD      24X97121501CX627    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCCARTY        BERNARD      MD      24X10000200MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MICAL        FERDINAND W   MD      24X90358501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCCAULEY       JERRYMI      MD      24X08000227ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MICHAELS     RALPH F       MD      24X04000104         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCCAULEY       JERRYMI      MD      24X08000227MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MICHEL       FRANK J       MD      90285505            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCCLAIRN       GERALD       MD      24X91086530         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MICKENS      SAMUEL I      MD      24X07000220ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCCORY         GILBERT C    MD      24X08000405ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MICKENS      SAMUEL I      MD      24X07000220MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCCORY         GILBERT C    MD      24X08000405MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILBOURNE    BRICE         MD      24X92366501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCCOY          HUBERT       MD      24X06000701ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILES        ALBERT        MD      24X10000198ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCCOY          HUBERT       MD      24X06000701MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILES        ALBERT        MD      24X10000198MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCCOY          JAMES C      MD      24X96348507         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILES        CLINTON J     MD      24X07000149ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCCOY          LONNIE J     MD      24X96065506         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILES        CLINTON J     MD      24X07000149MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCCOY          ROBERT C     MD      24X97073549         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILES        JAMES F       MD      24X90358501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCCOY          WILLIAM H    MD      24X6000636ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILES        RICHARD J     MD      24X11000781ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCCOY          WILLIAM H    MD      24X6000636MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILES        RICHARD J     MD      24X11000781MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCCROSKEY      RANDEL R     MD      24X91319519         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILEWSKI     ANTHONY X     MD      24X04001009ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCCULLERS      JOHN W       MD      24X05000887ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILEWSKI     ANTHONY X     MD      24X04001009LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCCULLERS      JOHN W       MD      24X05000887MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILEWSKI     ANTHONY X     MD      24X04001009MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCCURDY        MICHAEL J    MD      24X07000065ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILEWSKI     ANTHONY X     MD      24X06000337ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCDANIEL       ELIJAH       MD      24X97125512         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILEWSKI     ANTHONY X     MD      24X06000337MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCDERMOTT      THOMAS S     MD      24X05000321LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILFORD      EDDIE         MD      24X96338518         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCDERMOTT      THOMAS S     MD      24X05000321MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILLER       CLARENCE      MD      24X94343541         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCDERMOTT      THOMAS S     MD      24X90358501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILLER       JULIAN        MD      24X91319502         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCDONALD       CHARLES      MD      24X03000997         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILLER       OMER          MD      24X96095503         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCDONALD       JAMES O      MD      24X94281506         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILLER       PAUL          MD      24X05000323ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCDONOUGH      JOHN W       MD      24X02002206         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILLER       PAUL          MD      24X05000323LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCDONOUGH      JOHN W       MD      91213519            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILLER       PAUL          MD      24X05000323MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCDOUGALL      PATRICK      MD      24X94224520         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILLER       RICHARD       MD      24X09000439ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCDUFFIE       JAMES P      MD      24X06000701ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILLER       RICHARD       MD      24X09000439MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCDUFFIE       JAMES P      MD      24X06000701MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILLER       RONALD        MD      24X92335520LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCFADDEN       GARRIS S     MD      24X94334510         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILLER       ROY           MD      17201               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCFADDEN       KENNETH      MD      24X09000450ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILLS        STANLEY H     MD      24X08000326ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCFADDEN       KENNETH      MD      24X09000450MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILLS        STANLEY H     MD      24X08000326MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCFADDEN       ROBERT       MD      24X02000873         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILTON       JOHN          MD      24X93197509         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCFADDEN       ROBERT       MD      UNKNOWN             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MINAS        GEORGE        MD      24X90346501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCFARLAND      DENNIS C     MD      24X16000224MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MINOGLIO     LOUIS S       MD      24-X-91064502       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCGINNITY      WILLIAM E    MD      24X91171530         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MINOGLIO     LOUIS S       MD      24X08000328ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCGLONE        WILMA        MD      24X07000155MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MISKIMON     ARTHUR        MD      24X06000637ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCGOVERN       RICHARD S    MD      24X09000088ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MISKIMON     ARTHUR        MD      24X06000637MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCGOVERN       RICHARD S    MD      24X09000088MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MITCHELL     ELLA B        MD      24X09000076MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCGOWAN        CLYDE B      MD      91171533            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MITCHELL     HELEN T       MD      24X02000584         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCGUIRE        GLEN A       MD      24X90358501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MITCHELL     JAMES V       MD      24X06000637ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCHALE         RICHARD      MD      24X95146544         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MITCHELL     JAMES V       MD      24X06000637MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCINTOSH       RUFUS W      MD      24X06000637ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MITCHELL     JOE           MD      24X05000336LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCINTOSH       RUFUS W      MD      24X06000637MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MITCHELL     JOE           MD      24X05000336MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCKEMY         BERNICE M    MD      24X10000201ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MITCHELL     JOHN F        MD      24X92154542         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCKEMY         BERNICE M    MD      24X10000201MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MITCHELL     NORMAN C      MD      91213511            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCKOY          GARFIELD     MD      91007503            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MOBLEY       JOHNNIE       MD      24X93139504         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCKOY          JAMES J      MD      24X91319514         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MOLLOHAN     GEORGE E      MD      24X08000213ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCLAUGHLIN     HARRY        MD      24X08000326ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MOLLOHAN     GEORGE E      MD      24X08000213MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCLAUGHLIN     HARRY        MD      24X93139505         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MONROE       LACEY H       MD      91086535            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCLEAN         GERALD C     MD      24X07000165ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MONROE       NELSON        MD      24X90346501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCMILLAN       ROBERT R     MD      24X06000701ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MONTAGUE     HENRY         MD      24X93239509         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCMILLAN       ROBERT R     MD      24X06000701MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MONTGOMERY   CREAM W       MD      24X94012502         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCNAMARA       LEO J        MD      24X94182510         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MONTGOMERY   LAWRENCE      MD      24X92366501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCNEIL         TOMMIE       MD      24X06000695ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MONTGOMERY   RICHARD       MD      24X92366501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCNEW          FRANK        MD      24X05000347LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MONZON       THELMA        MD      24X07000068ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCNICHOLAS     ALBERTA E    MD      24X05000897ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MONZON       THELMA        MD      24X07000068MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MCROBIE        KENNETH      MD      24X02002204         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MONZON       THELMA        MD      24X08000413ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MEADOWS        JOSEPH A     MD      24X05000876ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MONZON       THELMA        MD      24X08000413MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MEADOWS        JOSEPH A     MD      24X05000876LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MOORE        GLENNY P      MD      91364501            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MEADOWS        JOSEPH A     MD      24X05000876MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MOORE        HARRY L       MD      24X8894CG75352153   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C

                                                                                                                                                                    Appendix A - 52
                                    Case 17-03105                Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                      Document Page 71 of 624
Claimant     Claimant     State                                                                       Claimant     Claimant      State
Last Name    First Name   Filed   Docket Number       Primary Plaintiff Counsel                       Last Name    First Name    Filed   Docket Number      Primary Plaintiff Counsel
MOORE        JOHN A       MD      24X08000215ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   NEWLIN       CHARLES       MD      24X08000273MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MOORE        JOHN A       MD      24X08000215MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   NEWMAN       CHARLES W     MD      91221504           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MOORE        LINWOOD      MD      24-X-91211506       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   NEWMAN       RALPH C       MD      UNKNOWN            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MOORE        THOMAS L     MD      92154545            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   NICCOLUCCI   ALDO          MD      91184508           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MOORE        WALDO        MD      24X98140501CX1004   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   NICHOLS      GEORGE A      MD      24X97073548        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MOORE        WILLIAM      MD      24X96215502         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   NICHOLS      GLENN         MD      24X92164507        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MORAN        JOSEPH E     MD      24X07000165ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   NICHOLS      WILBUR L      MD      24X91319519        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MOREHEAD     ROBERT L     MD      24X05000317ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   NINGARD      WINFIELD      MD      96331507           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MOREHEAD     ROBERT L     MD      24X05000317LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   NINGARD      WINFIELD      MD      UNKNOWN            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MOREHEAD     ROBERT L     MD      24X05000317MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   NIXON        GLEN A        MD      24X05000331ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MORGAN       JESSE        MD      24X00001355         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   NIXON        GLEN A        MD      24X05000331LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MORGAN       ROBERT A     MD      24X96358504         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   NIXON        GLEN A        MD      24X05000331MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MORGAN       RONALD       MD      24X08000215ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   NOCAR        JOHN T        MD      24X05000319LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MORGAN       RONALD       MD      24X08000215MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   NOCAR        JOHN T        MD      24X05000319MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MORLAND      ALBERT       MD      24X91137511         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   NORDAAS      BETTY L       MD      24X10000415ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MORLAND      ALBERT       MD      24X91305519         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   NORDAAS      BETTY L       MD      24X10000415MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MORRIS       JOHN H       MD      92071502            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   NORMAN       JAMES A       MD      24X93120519        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MORROW       CARROLL      MD      93197518            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   NORRIS       JOHN P        MD      24X09000439ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MORTON       OZEA         MD      UNKNOWN             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   NORRIS       JOHN P        MD      24X09000439MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MOSKOWITZ    DAVID        MD      24X97147502CX9      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   NORRIS       THOMAS C      MD      CAL92-04078        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MOUNTNEY     GEORGE J     MD      24X05000445ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   NOVAK        FRANK J       MD      95223514           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MOUNTNEY     GEORGE J     MD      24X05000445LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   O'DAIR       ELIZABETH M   MD      24X97311554        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MOUNTNEY     GEORGE J     MD      24X05000445MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   O'DONNELL    DENNIS E      MD      24-X-93176521      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MOWBRAY      CLIFFORD     MD      24X09000432ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   OAKLEY       GEORGE        MD      24X08000213ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MOWBRAY      CLIFFORD     MD      24X09000432MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   OAKLEY       GEORGE        MD      24X08000213MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MOYER        HUDSON S     MD      91305509            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   OBERLIN      RICHARD       MD      24X11000028ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MUELLER      GEORGE       MD      24X02000604         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   OBERLIN      RICHARD       MD      24X11000028MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MUELLER      GEORGE       MD      24X08000324ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   OCHLECH      JOSEPH P      MD      91364501           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MUELLER      GEORGE       MD      24X08000324MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   OCHS         KENNETH       MD      24X08000217ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MUELLER      RONALD       MD      24X09000432ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   OCHS         KENNETH       MD      24X08000217MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MUELLER      RONALD       MD      24X09000432MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   OLENIACZ     MICHAEL       MD      2493197509         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MUELLER      WALTER L     MD      90348502            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ONUFRAK      JOSEPH        MD      24X05000336ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MUHLY        JOHN         MD      24X97021513         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ONUFRAK      JOSEPH        MD      24X05000336LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MULLAUER     CHARLES F    MD      24X08000330ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ONUFRAK      JOSEPH        MD      24X05000336MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MULLAUER     CHARLES F    MD      91319534            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ONUFRAK      JOSEPH        MD      24X08000226ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MULLINS      HUBERT W     MD      24X05000895MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ONUFRAK      JOSEPH        MD      24X08000226MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MULLINS      ROBERT       MD      24X13000467ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   OREM         DANIEL W      MD      24X08000409ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MULLINS      ROBERT       MD      24X13000467MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   OREM         DANIEL W      MD      24X08000409MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MULLINS      WILLIE       MD      24X07000165ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ORLOSKY      FRANK J       MD      97240554CX189      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MUNSHOWER    KENNETH R    MD      24X97204508         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ORLOWE       MAX A         MD      24-X-92239502      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MUOLO        DANIEL M     MD      24X97024506         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ORR          CARL W        MD      24X97059505        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MURRAY       ADDISON      MD      24X93167503         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   OTTEY        ROBERT L      MD      24X08000213ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MUTH         WILLIAM P    MD      24X08000326ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   OTTEY        ROBERT L      MD      24X08000213MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MUTH         WILLIAM P    MD      24X08000326MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   OWENS        LUTHER        MD      24X91007506        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MYER         ROBERT       MD      24X09000436ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PAETOW       IRVIN E       MD      24-X-00-000382     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MYER         ROBERT       MD      24X09000436MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PAETOW       ROLAND C      MD      93197513           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MYERS        MARTIN W     MD      93139508            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PAILIN       JOHN W        MD      24X08000327ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
MYERS        WENDELL S    MD      24X96332505         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PAJAK        MILTON J      MD      24X93197509        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NAMOVICZ     LARRY        MD      93098508            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PAJAK        VIOLET L      MD      91364501           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NAPOLI       LINDA        MD      24X05000895MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PANGLE       DALLAS L      MD      24X90358501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NARER        GEORGE       MD      24X95019501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PANZER       ANDREW J      MD      90285510           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NASH         JAMES T      MD      24X08000408ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PANZER       FREDERICK F   MD      91364501           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NASH         JAMES T      MD      24X08000408MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PANZER       THOMAS W      MD      24X92071516        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NASH         WEBBER L     MD      92071511            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PAPPAS       EDWARD        MD      24X91305505        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NAZELROD     MAX          MD      24X08000411MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PARISI       CARMELO       MD      24X05000481ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NAZELROD     MAX M        MD      24X05000873ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PARISI       CARMELO       MD      24X05000481LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NAZELROD     MAX M        MD      24X05000873MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PARKER       CECIL         MD      24X05000882MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NEAL         WILLIAM S    MD      24X05000894MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PARKER       ROBERT N      MD      24X01000459        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NEBLETT      AARON        MD      24X94271502         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PARKS        FRED          MD      24X94027507        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NEIDENBACH   EDWARD       MD      24-X-90358501       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PARKS        FRED          MD      24X94207507        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NEIDENBACH   EDWARD M     MD      24X90358501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PARKS        WILLIAM F     MD      91213521           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NEILSON      HARRY M      MD      24X05000331ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PARLETT      VERNON R      MD      24X09000432ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NEILSON      HARRY M      MD      24X05000331LEM      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PARLETT      VERNON R      MD      24X09000432MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NEILSON      HARRY M      MD      24X05000331MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PARRY        JOHN          MD      24X08000411MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NELSON       ADDISON L    MD      24X96299501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PARSONS      CLARENCE E    MD      UNKNOWN            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NELSON       FRANK E      MD      96065509            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PASTOR       STEPHEN E     MD      24X97139538CX832   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NELSON       HARRY R      MD      24X08000328ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PATTERSON    SAMUEL        MD      24X05000319LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NELSON       HARRY R      MD      24X08000328MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PATTERSON    SAMUEL        MD      24X05000319MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NEPTUNE      SOLOMON R    MD      24X09000233ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PAUL         CARL H        MD      91193520           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NEPTUNE      SOLOMON R    MD      24X09000233MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PAVEY        ROBERT E      MD      91193528           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NEWCOMB      EDWARD O     MD      24X10000416ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PAYNE        ROBERT A      MD      95055505           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NEWCOMB      EDWARD O     MD      24X10000416MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PEACH        ROLAND P      MD      24X91319519        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NEWELL       JAMES        MD      24X95153531         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PEACH        ROLAND P      MD      91179502           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NEWHOUSE     WILLIAM H    MD      24X09000439ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PEARSON      RICHARD O     MD      24X02002206        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NEWHOUSE     WILLIAM H    MD      24X09000439MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PEGRAM       ANDERSON L    MD      24X94207508        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
NEWLIN       CHARLES      MD      24X08000273ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PENN         CLARENCE M    MD      24X93197509        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C

                                                                                                                                                                 Appendix A - 53
                                      Case 17-03105                        Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                                Document Page 72 of 624
Claimant      Claimant      State                                                                               Claimant     Claimant          State
Last Name     First Name    Filed   Docket Number               Primary Plaintiff Counsel                       Last Name    First Name        Filed   Docket Number     Primary Plaintiff Counsel
PENNINGTON    MARVIN A.     MD      24X97086510CX249            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RAMSEY       JERRY             MD      24X94343583       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PEREZ         JORGE         MD      24-X-92239502               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RANDALL      JOHN              MD      24X05000889ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PERNA         AUGUSTINE F   MD      24-X-92239502               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RANDOLPH     HERBERT           MD      24X09000441ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PERSIANI      ANGELO M      MD      24X96353505                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RANDOLPH     HERBERT           MD      24X09000441MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PESSAGNO      MERK F        MD      24X97094548CX424            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RASCHKA      JOHN E            MD      24X00000282       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PETERKIN      JAMES         MD      24X01002127 / 24X92154528   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RASPI        GERALD J          MD      24X91193522       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PETERS        HAROLD        MD      92014551                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RAWLEY       MADISON W.        MD      95048503          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PETERS        RONALD E      MD      24X09000441ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RAY          BOBBY L           MD      24X91064506       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PETERS        RONALD E      MD      24X09000441MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RAYMAN       ROBERT R          MD      24X07000165ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PETERS        RONALD E      MD      24X91305507                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RAYNOR       JUDITH V          MD      24X09000086ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PETERS        RONALD E      MD      91305507                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RAYNOR       JUDITH V          MD      24X09000086MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PETTIE        RICHARD G     MD      24X91193522                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   REBUCK       ROBERT H          MD      24X6000636ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PETTIT        EDWARD J      MD      93098504                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   REBUCK       ROBERT H          MD      24X6000636MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PFAFF         HYLANT L      MD      24X09000432ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   REEB         BRUCE R           MD      24X07000222MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PFAFF         HYLANT L      MD      24X09000432MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   REED         JOHN A            MD      24X08000219ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PHILLIPS      PAUL F        MD      98293501                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   REED         JOHN A            MD      24X08000219MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PICCIOTTO     SALVATORE     MD      24-X-00-000382              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   REED         JOSEPH A          MD      24X05000321ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PICOTT        ELMO C        MD      24X95285503                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   REED         JOSEPH A          MD      24X05000321LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PINTI         JOHN W        MD      92014542                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   REED         JOSEPH A          MD      24X05000321MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PIPKIN        DAVID         MD      24X8893CG74752147           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   REED         SHIRLEY           MD      24X96283508       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PISANI        ALPHONSO      MD      24X93197509                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   REED         WESLEY W          MD      24X09000441ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PITTMAN       DL            MD      91109517                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   REED         WESLEY W          MD      24X09000441MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PITTS         WARREN M      MD      91364501                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   REEDINGER    WARREN F          MD      24X96277513       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PLANAS        EDGAR         MD      24X08000005MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   REEDY        JAMES B           MD      24X04000930       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PLATTER       EDWARD N      MD      24X97255539CX1961           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   REHM         HARRY             MD      24X95153535       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PLEINES       WALTER W      MD      24X07000063ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   REIF         RICHARD A         MD      91171523          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PLEINES       WALTER W      MD      24X07000063MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   REINHARDT    HARRY E           MD      24X91193522       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PLUMHOFF      ARNOLD J      MD      24X95293513                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   REINTHALER   FREDERICK D       MD      24X92335520ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
POIST         RICHARD A     MD      24X08000214MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   REITER       WILLIAM A         MD      24X96204517       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
POORE         ROY L         MD      24X94334511                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   REMPHREY     DAVID A           MD      24X6000636ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
POPA          LEONARD J     MD      91305513                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   REMPHREY     DAVID A           MD      24X6000636MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
POPE          ANDREW S      MD      24X08000213ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   REPROGEL     RAYMOND & ELSIE   MD      24X92071523       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
POPE          ANDREW S      MD      24X08000213MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RETHEMEYER   ROBERT F          MD      91213512          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
POREMSKI      ANTHONY       MD      2493197509                  BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   REYNOLDS     JACQUELINE        MD      24X09000443ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PORTER        FRANK J       MD      CAL9209909                  BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   REYNOLDS     JACQUELINE        MD      24X09000443MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
POTTS         PORTER E      MD      91274501                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   REYNOLDS     ROBERT E          MD      24X08000218ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
POWELL        PAUL C        MD      92036504                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   REYNOLDS     ROBERT E          MD      24X08000218MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
POWELL        RALPH G       MD      94325501                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RHINE        RICHARD A         MD      91305520          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
POWELL        ROBERT        MD      24X98264510CX1754           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RHOADES      JAMES I           MD      91171529          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
POWELL        WILLIAM F     MD      24X07000158ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RHOCK        RUBY L            MD      24X05000317ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
POWELL        WILLIAM F     MD      24X07000158MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RHOCK        RUBY L            MD      24X05000317LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
POWERS        WAYNE R       MD      24X92335520ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RHOCK        RUBY L            MD      24X05000317MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PRESTI        ANTHONY       MD      24X93204501                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RICE         RICHARD S         MD      24-X-91123504     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PRICE         DAVID         MD      24X94343534                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RICE         RICHARD S         MD      91123504          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PRICE         WILLIAM S     MD      24X10000201ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RICHBOURG    ROBERT A          MD      CAL9209908        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PRICE         WILLIAM S     MD      24X10000201MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RICHMOND     CARLOS E          MD      24X07000166ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PRINCIPIO     LOUIS J       MD      24X08000328ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RICHMOND     CARLOS E          MD      24X07000166MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PRINCIPIO     LOUIS J       MD      92304504                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RIDDLE       CHARLES W         MD      24X08000328ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PRIOLEAU      ROBERT        MD      24X07000220ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RIDDLE       CHARLES W         MD      24X08000328MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PRIOLEAU      ROBERT        MD      24X07000220MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RIFFEY       ROBERT E          MD      24X92071516       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PROBST        CHARLES R     MD      91171519                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RIGHTER      CHARLES           MD      01000434          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PROBST        MARIE F       MD      24X92304508                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RILEY        JEFFERSON K       MD      24X07000068ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PROIETTI      SALVATORE     MD      24X05000876ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RILEY        MAURICE E         MD      24X97211502CX1    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PROIETTI      SALVATORE     MD      24X05000876LEM              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RITCHEY      WILLIAM E         MD      24X02002204       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PROIETTI      SALVATORE     MD      24X05000876MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RITGERT      JOHN M            MD      91007532          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PROVENZANO    ROBERT F      MD      24X92071507                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RIZER        WAYNE E           MD      24X01000831       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PUCCIARELLA   JOSEPH W      MD      24X97073545/CX163           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ROACH        EDWARD L          MD      95223514          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PUCCIARELLA   JOSEPH W      MD      24X97073545CCX163           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ROBBINS      LLOYD R           MD      24X97304512       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PUCHALSKI     PEARL         MD      24X05000347LEM              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ROBBINS      MERRITT B         MD      91137505          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PUGH          CALVIN E      MD      92267503                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ROBERSON     RALPH             MD      CAL9314151        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PUMPHREY      VERNON K      MD      93098501                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ROBERSON     WILLIAM H         MD      24X05000728ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PURNELL       EARL          MD      24X913197506                BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ROBERSON     WILLIAM H         MD      24X05000728LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PURNELL       EARL          MD      24X93197506                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ROBERSON     WILLIAM H         MD      24X05000728MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PUSHWAL       CLYDE         MD      24X08000219ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ROBERTA      RICHARD O         MD      24X02002206       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PUSHWAL       CLYDE         MD      24X08000219MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ROBERTA      RONALD J          MD      24X02002206       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PYCHINKA      WALTER        MD      24X08000328ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ROBERTS      ANTHONY           MD      24X07000220ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
PYCHINKA      WALTER        MD      24X08000328MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ROBERTS      ANTHONY           MD      24X92304515       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
QUAIL         GEORGE W      MD      91179511                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ROBERTS      LEROY             MD      24X91193522       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
QUARANTO      ALFRED        MD      24X02002206                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ROBERTSON    GEORGE T          MD      24X05000323ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
QUASNEY       CHARLES       MD      24X91086530                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ROBERTSON    GEORGE T          MD      24X05000323LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
QUINLEY       DAN M         MD      91184540                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ROBERTSON    GEORGE T          MD      24X05000323MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RACIOPPA      MATTHEW F     MD      24X96289543                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ROBERTSON    HENRY             MD      24X94325519       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RAEHN         JAMES E       MD      93098512                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ROBERTSON    ISIAH             MD      24X07000227MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RAGINS        JAMES         MD      24X00001468                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ROBERTSON    LEO               MD      24X09000443ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RAGINS        JAMES         MD      24X97150524CX968            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ROBERTSON    LEO               MD      24X09000443MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RAINER        JAMES J       MD      24X09000432MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ROBERTSON    LUTHER            MD      24X05000319LEM    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C

                                                                                                                                                                              Appendix A - 54
                                      Case 17-03105                        Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                                Document Page 73 of 624
Claimant      Claimant      State                                                                               Claimant      Claimant      State
Last Name     First Name    Filed   Docket Number               Primary Plaintiff Counsel                       Last Name     First Name    Filed   Docket Number              Primary Plaintiff Counsel
ROBERTSON     LUTHER        MD      24X05000319MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SATTERFIELD   ALFONSO       MD      24X09000235MCIC            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROBERTSON     WILBUR L      MD      24X97133502CX7              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SAUERS        KENNETH       MD      24X10000200MCIC            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROBICHAUD     EDWARD M      MD      91171545                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SAVAGE        CHARLIE       MD      24X09000090ELS             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROBINION      GUILLERMO     MD      24X91305519                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SAVAGE        CHARLIE       MD      24X09000090MCIC            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROBINSON      CURTIS        MD      24X94325513                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SAVOIE        LUCY R        MD      24X08000231ELS             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROBINSON      DEFELTHER K   MD      24X99001428                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SAVOIE        LUCY R        MD      24X08000231MCIC            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROBINSON      DONALD        MD      24X93239508                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCALIA        JOSEPH A      MD      91364501                   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROBINSON      HOWARD A      MD      24-X-92239502               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCARBORO      BUDDIE        MD      24X92366501                BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROBINSON      JOHN R        MD      24X92335520ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCARBOROUGH   HOWARD        MD      24X-02000871               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROBINSON      LEROY A       MD      24X12000869MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCELSI        MARIANO J     MD      24X01001843                BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROBINSON      THOMAS        MD      24-X-92311506               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHARPF       ROBERT P      MD      91007522                   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROCHE         DAVID J       MD      24X02000126                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHAUMAN      ALBERT        MD      24X96103551                BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROCHE         EDMOND        MD      95041503                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHEMINANT    HARRY E       MD      91319531                   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROCKS         JOHN W        MD      91007508                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHEMINANT    WILSON E      MD      91364501                   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RODE          JOHN J        MD      24X05000343ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHEPLENG     EDNA M        MD      24X97304512                BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RODE          JOHN J        MD      24X05000343LEM              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHEPLENG     JOHN A        MD      24X08000221ELS             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RODE          JOHN J        MD      24X05000343MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHEPLENG     JOHN A        MD      24X08000221MCIC            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RODGERS       HUBERT        MD      24X90358501                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHERTLE      MICHAEL J     MD      24X97118511CX594           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RODGERS       JOHN F        MD      24X08000330MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHIELDS      CHARLES W     MD      99001245                   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RODRIGUEZ     LOTTIE M      MD      24X08000216ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHMIDT       HERMAN        MD      24X95146512                BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RODRIGUEZ     LOTTIE M      MD      24X08000216MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHMIDT       JOHN P        MD      24X96215523                BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROE           HAROLD E      MD      24X93197526                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHMITH       MARTIN        MD      24X05000348LEM             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROGERS        BOOKER        MD      24X92366501                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHMITT       CHARLES       MD      24X95160544                BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROGERS        ELIJAH B      MD      24X96239521                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHNIDELL     EMETT F       MD      24X06000703ELS             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROHRER        CAROLYN V     MD      24X05000323ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHNIDELL     EMETT F       MD      24X06000703MCIC            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROHRER        CAROLYN V     MD      24X05000323LEM              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHOENNAGEL   EDWARD C      MD      90348518                   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROHRER        CAROLYN V     MD      24X05000323MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHRADER      DONALD R      MD      89104549                   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROLFES        EDWARD F      MD      24X92230502                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHREIBER     JOHN D        MD      24X96264502                BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROLFES        EDWARD F      MD      92230502                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHREINER     JOSEPH H      MD      24X92258528                BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROLLINS       BERNARD       MD      24X05000320ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHREINER     JOSEPH H      MD      92258528                   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROLLINS       BERNARD       MD      24X05000320LEM              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHROEDER     EUGENE        MD      24X06000701ELS             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROLLINS       BERNARD       MD      24X05000320MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHROEDER     EUGENE        MD      24X06000701MCIC            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROMANOWSKI    JOHN          MD      24X05000336LEM              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHROEDER     HANS A        MD      95318502                   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROMANOWSKI    JOHN          MD      24X05000336MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHROTT       HARRY E       MD      24X08000219MCIC            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RONQUILLO     JOSE          MD      99001247                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHROTT       HARRY E       MD      91007512                   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROOD          ROBERT        MD      24X93197509                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHUELER      CHARLES W     MD      24X02002206                BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROSE          FRANK L       MD      93098516                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHULTHEIS    WALTER D      MD      92258530                   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROSS          RAY A         MD      24-X-91039510               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHULTZ       HENRY A       MD      24X06000640ELS             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROSS          RAY A         MD      91039507                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHULTZ       HENRY A       MD      24X06000640MCIC            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROTHGEB       ELWOOD J      MD      24X97231504                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHULZE       JAMES D       MD      24X01001843                BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROWE          DENNIE        MD      24X93357518                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHWARTZ      GERALD        MD      24-X-92239502              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROWE          FREDERICK     MD      24X6000636ELS               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCOTT         RANDOLPH H    MD      24X00000407                BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROWE          FREDERICK     MD      24X6000636MCIC              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCOTT         THOMAS L      MD      24X05000877ELS             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
ROWLINS       PATRICK       MD      24X95153513                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCOTT         THOMAS L      MD      24X05000877MCIC            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RUBY          JOHN C        MD      24-X-92239502               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCOTTEN       MYRON T       MD      24X94325509                BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RUDY          CHARLES       MD      24X05000323ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCRIBA        FREDERICK C   MD      92335522                   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RUDY          CHARLES       MD      24X05000323LEM              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SEAMEN        WILLIAM       MD      24X95153538                BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RUDY          CHARLES       MD      24X05000323MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SEATON        RICHARD       MD      24X05000481LEM             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RUPARD        ROBERT G      MD      24X05000321ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SEATON        RICHARD       MD      24X05000481MCIC            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RUPARD        ROBERT G      MD      24X05000321LEM              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SEAWELL       WILBUR L. L   MD      24X05000319ELS             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RUPARD        ROBERT G      MD      24X05000321MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SEAWELL       WILBUR L. L   MD      24X05000319LEM             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RUSH          CHARLES H     MD      24X08000328ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SEAWELL       WILBUR L. L   MD      24X05000319LUCH            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RUSH          CHARLES H     MD      24X08000328MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SEAWELL       WILBUR L. L   MD      24X05000319MCIC            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RUSSO         MAXIM         MD      24X02001315 & 24X90229505   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SEAY          CARROLL       MD      24X92366501                BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RUTH          HOWARD E      MD      24X98061535                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SEDGWICK      CLARENCE      MD      24X06000336MCIC            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RUTH          HOWARD E      MD      24X98061535CX461            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SEEBODE       CALVIN C      MD      CAL9122654                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RUTKOWSKI     FRANCIS       MD      24X05000347LEM              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SEITZ         CARL E        MD      24X91064506                BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RYAN          JAMES F       MD      24X94077508                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SELLERS       GERALD L      MD      24X91171530                BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RYAN          WILLIAM H     MD      91364503                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SELLERS       IVRA          MD      24X92275502                BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RYCE          ROBERT L      MD      24X06000638ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SENKUS        BENJAMIN F    MD      24X95279509                BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
RYCE          ROBERT L      MD      24X06000638MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SENNETT       ARTHUR        MD      24X07000150MCIC            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SALLESE       CARMEN F      MD      92014535                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SENNETT       ARTHUR        MD      88183506 AND 24X01001925   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SALLEY        OSCAR         MD      24X-00001550                BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SENSEL        JAMES E.      MD      24X05000331MCIC            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SAMBORSKI     CASIMER J     MD      24X90346501                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SERIO         JOSEPH T      MD      24X05000481MCIC            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SAMPLE        GEORGE M      MD      24X93210506                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SEVINSKY      JOSEPH L      MD      24X05000331ELS             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SANDERS       ADAM          MD      24X94343529                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SEVINSKY      JOSEPH L      MD      24X05000331LEM             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SANDERS       DAVID R       MD      24X10000411MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SEVINSKY      JOSEPH L      MD      24X05000331MCIC            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SANDERS       WALTER        MD      24X080000272MCIC            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SHAFFER       LUTIL H       MD      UNKNOWN                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SANDERS       WALTER        MD      24X97304512                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SHAY          JOHN          MD      24X94325501                BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SANDRIDGE     JAMES F       MD      24X97136514                 BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SHEFFLER      CURTIS        MD      24X05000331ELS             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SANSALONE     JOSEPH J      MD      CAL9122646                  BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SHEFFLER      CURTIS        MD      24X05000331LEM             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SAPPINGTON    JOSEPH B      MD      92154549                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SHEFFLER      CURTIS        MD      24X05000331MCIC            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SARVIS        HOLLAND       MD      24X05000320ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SHELTON       JAMES         MD      24X07000158MCIC            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SARVIS        HOLLAND       MD      24X05000320LEM              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SHEPPARD      BENSON O      MD      UNKNOWN                    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SARVIS        HOLLAND       MD      24X05000320MCIC             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SHEPPARD      EVERETT       MD      24X09000437ELS             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SATTERFIELD   ALFONSO       MD      24X09000235ELS              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SHEPPARD      EVERETT       MD      24X09000437MCIC            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C

                                                                                                                                                                                    Appendix A - 55
                                         Case 17-03105               Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                          Document Page 74 of 624
Claimant     Claimant          State                                                                      Claimant      Claimant     State
Last Name    First Name        Filed   Docket Number      Primary Plaintiff Counsel                       Last Name     First Name   Filed   Docket Number        Primary Plaintiff Counsel
SHERIN       ROBERTA           MD      24X11000028ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SMITH         THOMAS G     MD      24X07000165ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SHERIN       ROBERTA           MD      24X11000028MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SMITH         THOMAS P     MD      91221521             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SHERROD      BOBBIE H          MD      24X97206506        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SMITH         WILLIAM G    MD      24X05000889ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SHEUCHIK     JOHN F            MD      24X00000450        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SMITH         WILLIAM L    MD      24X91213527          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SHIFLETT     HERMAN P. & MAR   MD      24X92366501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SNYDER        GARY W       MD      24-X-01001969        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SHIMEL       JOHN              MD      24X02001176        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SNYDER        KENNETH R    MD      24X97057502          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SHIPE        ROY T             MD      24X95286504        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SNYDER        KENNETH R    MD      91171541             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SHIPLEY      WILLIAM           MD      24X07000135ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SNYDER        RALPH C      MD      95146521             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SHOCK        STANLEY H         MD      24X90358501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SNYDER        RALPH C      MD      UNKNOWN              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SHOCK        STANLEY H         MD      2X90358501         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SOBCZAK       FRANCIS      MD      24X94343585          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SHRADER      BOBBY M           MD      24X09000435ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SODERBERG     FRANK G      MD      91007520             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SHRADER      BOBBY M           MD      24X09000435MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SOFSKY        JAMES F      MD      24X97220507CX1       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SIEBER       ROBERT G          MD      24X92335508        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SOMMERS       SAMUEL L     MD      24X05000897ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SIEBER       ROBERT G          MD      92335508           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SOMMERS       SAMUEL L     MD      24X05000897MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SIEDLECKI    STANLEY           MD      94194502           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SONGILA       JOHN J       MD      24X91039501          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SIEDLING     EDWARD T          MD      24X01001904        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SONNTAG       HERBERT A    MD      91086527             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SIEMER       JOSEPH E          MD      24X96053501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SORDILLO      MICHAEL P    MD      UNKNOWN              BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SIMMONS      JAMES L           MD      9324501            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SORENSEN      CHARLES F    MD      91319530             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SIMMONS      JAMES L           MD      97209701           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SOWERS        EDMUND F     MD      91235502             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SIMMS        ETTA              MD      24X96348529        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SPACEK        EDWARD       MD      24X08000327ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SIMMS        JAMES P           MD      24X05000343ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SPACEK        EDWARD       MD      24X08000327MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SIMMS        JAMES P           MD      24X05000343LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SPANGLER      CHARLES M    MD      24X09000435ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SIMMS        JAMES P           MD      24X05000343MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SPANGLER      CHARLES M    MD      24X09000435MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SIMPSON      PATRICK F         MD      91305522           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SPENSATELLI   JOHN A       MD      24X91305506          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SINGLETON    ARTHUR F          MD      24-X-92239502      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SPENSATELLI   JOHN A       MD      91305506             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SIPEREK      ADOLPH            MD      24X05000348LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SPERL         WALTER J     MD      24X97140526CX8       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SIPES        DARRELL B         MD      24X02000584        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SPICER        JACK L       MD      92335507             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SIRMANS      FRANK             MD      24X05000336LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SPILMAN       JAMES C      MD      91319508             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SIRMANS      FRANK             MD      24X05000336MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SPIVEY        CHARLES S    MD      92-150568            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SISCOE       EARL              MD      24X95191506        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SPRAGAN       LC           MD      24X05000320ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SIVIERO      FRANK             MD      24X90347501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SPRAGAN       LC           MD      24X05000320LEM       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SKIDMORE     HAROLD K          MD      CV7717             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SPRAGAN       LC           MD      24X05000320MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SKIDMORE     JOHN E            MD      24X97045529        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SPURRIER      HARVEY E     MD      24X92160510          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SLADICS      JOSEPH J          MD      92014544           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SPURRIER      HARVEY E     MD      92160510             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SLATER       NORMAN R          MD      24X6000636ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SQUIRES       CHARLES E    MD      24X10000201ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SLATER       NORMAN R          MD      24X6000636MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SQUIRES       CHARLES E    MD      24X10000201MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SLUDER       JAMES E           MD      24X08000214ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SROKA         EDWARD A     MD      24X11000026ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SLUDER       JAMES E           MD      24X08000214MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SROKA         EDWARD A     MD      24X11000026MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMALL        ALTON H           MD      24-X-91184526      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ST. JOHN      DEBORAH A    MD      97171519CX1177       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMALLEY      PHILLIP B         MD      24X97330503        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STALLINGS     HAROLD H     MD      24X09000435ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMERDOWSKI   JAMES             MD      24X94084506        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STALLINGS     HAROLD H     MD      24X09000435MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMID         EDWIN C           MD      24X97086503CX242   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STAMP         JAMES S      MD      CAL 9122654          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMILARDO     CARMEN T          MD      91109521           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STANKIWICZ    WALTER       MD      24X94194501          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        ALFRED B          MD      24X02001804ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STEINFELDT    LAWRENCE R   MD      24X11000786ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        ALFRED B          MD      24X02001804LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STEINFELDT    LAWRENCE R   MD      24X11000786MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        ALFRED B          MD      24X02001804MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STEPHENS      ERNEST       MD      24X95284511          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        BEDFORD H         MD      24X93197515        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STEVENS       JOHNNIE M    MD      24X13000389ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        BENJAMIN          MD      24X09000443ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STEVENS       JOHNNIE M    MD      24X13000389MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        BENJAMIN          MD      24X09000443MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STEVENSON     ZACK         MD      24X05000317ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        CHARLES C         MD      24X05000898MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STEVENSON     ZACK         MD      24X05000317LEM       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        CHARLES E         MD      24-X-91213504      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STEVENSON     ZACK         MD      24X05000317MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        CHARLES F         MD      24X08000223MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STEWARD       GEORGE       MD      24X09000443ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        CHARLES W         MD      24-X-91184526      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STEWARD       GEORGE       MD      24X09000443MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        DAVID             MD      24X93139512        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STEWART       ISIAH        MD      24X92154548          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        DAVID             MD      93139513           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STEWART       ISIAH        MD      82154548             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        EDWARD G          MD      24X02002410ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STEWART       JAMES        MD      91364501             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        EDWARD G          MD      24X02002410LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STIDHAM       JACK F       MD      24X08000326ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        ELMER S           MD      24X96031502        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STIDHAM       JACK F       MD      24X08000326MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        HEZKIAH           MD      91086534           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STIDHAM       WAYNE E      MD      24X02002206          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        IRA A             MD      24X91171530        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STILLWAGON    DAVID        MD      24X04000629          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        JAMES             MD      24X02000354        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STIPA         JOSEPH J     MD      24X95034507          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        JAMES             MD      24X92104519        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STOECKER      CLIFFORD L   MD      88(91)CG720/52/120   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        JAMES A           MD      24-X-90358501      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STOKES        ALLEN P      MD      24X09000076ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        JOHN              MD      24X92366501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STOKES        ALLEN P      MD      24X09000076MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        JOHN L            MD      24X93210510        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STOVER        HORACE R     MD      24X95167503          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        JOHN L            MD      91364501           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STRAIT        CHARLES K    MD      91184529             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        JOHN M            MD      24X05000895MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STRAKA        GEORGE M     MD      24X06000701ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        JOHN T            MD      24X96215521        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STRAKA        GEORGE M     MD      24X06000701MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        JOSEPH A          MD      24X96319541        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STRALEY       PHILLIP M    MD      24X96299512          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        MARGARET K        MD      UNKNOWN            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STRATMAN      CARL H       MD      24X02000520          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        PAUL F            MD      24-X-02-000874     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STRATMANN     CARL         MD      24X95153543          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        RICHARD           MD      24X05000898MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STRATTON      LINTON       MD      24X14000560MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        ROBERT J          MD      24X92366501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STREET        KIRBY G      MD      24X08000218ELS       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        RONALD C          MD      91109523           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STREET        KIRBY G      MD      24X08000218MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        ROY G             MD      24X93203502        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STREET        PAUL E       MD      91086536             BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SMITH        STANLEY C         MD      98048551CX355      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   STREET        SAMUEL F     MD      24X16000531MCIC      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C

                                                                                                                                                                       Appendix A - 56
                                    Case 17-03105               Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                     Document Page 75 of 624
Claimant     Claimant     State                                                                      Claimant      Claimant        State
Last Name    First Name   Filed   Docket Number      Primary Plaintiff Counsel                       Last Name     First Name      Filed   Docket Number      Primary Plaintiff Counsel
STREMPEK     RICHARD J    MD      91007536           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TILLETT       EDGAR D         MD      CAL9122650         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
STRINE       WILLIAM H    MD      24X05000897ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TIMMONS       LUTHER          MD      90285506           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
STRINE       WILLIAM H    MD      24X05000897MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TIMMS         FREDERICK W     MD      24X95160507        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
STUDZINSKI   EDWARD T     MD      24X09000441ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TIMPSON       LEONARD M       MD      24X98006502CX0     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
STUDZINSKI   EDWARD T     MD      24X09000441MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TITTLE        WILLIAM         MD      24X08000331ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
STULICH      PAUL M       MD      24X96103504        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TITTLE        WILLIAM         MD      24X08000331MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
STUMPF       GAIL M.      MD      92154544           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TOBIASON      NORMAN          MD      92258514           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
STUMPFEL     ALBERT M     MD      91007531           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TODER         GEORGE S        MD      CAL9212049         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
STURGEON     HARRY W      MD      24X91305519        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TOLLEY        HARRY L         MD      24X06000703ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
STURGEON     HARRY W      MD      91137512           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TOLLEY        HARRY L         MD      24X06000703MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SUBOCK       WILLIAM H    MD      91007505           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TOLSON        ROBERT          MD      24X05000321ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SUDER        OGDEN L.     MD      24X97086511CX250   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TOLSON        ROBERT          MD      24X05000321LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SULLIVAN     HARRY N      MD      91319511           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TOLSON        ROBERT          MD      24X05000321MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SURESCH      GEORGE F     MD      90285504           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TOMBLIN       CHARLES         MD      24X05000348LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SURRATT      MILLARD J    MD      91184538           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TORRES        JUAN G          MD      24X05000343ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SUTTON       RAYMOND      MD      24X05000320ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TORRES        JUAN G          MD      24X05000343LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SUTTON       RAYMOND      MD      24X05000320LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TORRES        JUAN G          MD      24X05000343MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SUTTON       RAYMOND      MD      24X05000320MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TOUNTASAKIS   ZANIS N         MD      91171503           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SVEC         JOSEPH F     MD      24X95153553        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TOWNLEY       BILLY R         MD      24X05000321ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SVOBODA      JOSEPH       MD      92230507           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TOWNLEY       BILLY R         MD      24X05000321LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SWAN         JOHN R       MD      24X94308506        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TOWNLEY       BILLY R         MD      24X05000321MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SWAN         JOHN W       MD      7721               BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TRACEY        CLARENCE        MD      24X95160521        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SWARTZ       ROBERT       MD      24X02000750        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TRADER        ERNEST A        MD      24X05000894ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SWEET        JOHN B       MD      91184539           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TRADER        ERNEST A        MD      24X05000894MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SWEITZER     BRUCE K      MD      91319507           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TRAFTON       RICHARD A       MD      91123503           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SWISTON      JOSEPH J     MD      24X05000324ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TRAWINSKI     CHRISTOPHER M   MD      24X97170503        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SWISTON      JOSEPH J     MD      24X05000324LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TRIBETT       ERNEST E        MD      24X92014545        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SWISTON      JOSEPH J     MD      24X05000324MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TRIBETT       ERNEST E        MD      92014545           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SYLVIA       ROBERT M     MD      24X94343510        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TRIONFO       FRANK M         MD      24-X-92311502      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SZAMBORSKI   ALBERT R     MD      24X06000637ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TRIONFO       JOSEPH J        MD      24X02001303        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SZAMBORSKI   ALBERT R     MD      24X06000637LUCH    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TRIONFO       JOSEPH J        MD      24X07000217ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SZAMBORSKI   ALBERT R     MD      24X06000637MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TRIONFO       JOSEPH J        MD      24X07000217HAMP    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SZELIGA      LOUIS H      MD      91184515           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TRIONFO       JOSEPH J        MD      24X07000217MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
SZEPSEY      STEPHEN J    MD      24X90358501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TRIONFO       PETER J         MD      91179508           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TABB         THOMAS R     MD      24X94271501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TROYER        DONALD A        MD      24-X-92239502      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TACY         ROY          MD      24X09000436ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TSAMPICOS     GEORGE          MD      24X05000348LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TACY         ROY          MD      24X09000436MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TUCKER        THEODRIC L      MD      24X02000124        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TAMBURRINO   JAMES C      MD      95146524           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TURNER        EUGENE G        MD      24-X-92239502      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TARESCO      BERNARD J    MD      24X09000435ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TURNER        GEORGE          MD      24X05000321ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TARESCO      BERNARD J    MD      24X09000435MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TURNER        GEORGE          MD      24X05000321LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TASKER       PAUL W       MD      24X05000319LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TURNER        GEORGE          MD      24X05000321MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TASKER       PAUL W       MD      24X05000319MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TURNER        GERALD          MD      24X95160506        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TAYLOR       BENJAMIN     MD      24X07000165ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TURNER        LEWIS J         MD      24S96271508        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TAYLOR       CHARLES M    MD      CAL9122646         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TURNER        LEWIS J         MD      24X96271508        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TAYLOR       DOUGLAS B    MD      91007504           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TYLER         MORRIS          MD      UNKNOWN            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TAYLOR       EDDIE        MD      24X09000076ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TYLER         NORMAN D        MD      91364502           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TAYLOR       EDDIE        MD      24X09000076MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   UHL           ANDREW          MD      24X93288503        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TAYLOR       EDDIE J      MD      24X93211506        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   UNDERDUE      CASEL           MD      24X96099505        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TAYLOR       HARRY C      MD      24X05000880ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   VALENTINE     HAROLD D        MD      24X02002204        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TAYLOR       HARRY C      MD      24X05000880MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   VAN PELT      HOWARD A        MD      24-X-01001969      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TAYLOR       WALTER K     MD      24X05000324ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   VASILAKIS     CHARLES W       MD      24-X-92239502      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TAYLOR       WALTER K     MD      24X05000324LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   VEAL          BETTY G         MD      24X97118524CX607   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TAYLOR       WALTER K     MD      24X05000324MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   VEASEL        GEORGE E        MD      24X94145505        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TAYLOR       WILLIAM H    MD      24X05000319LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   VENABLE       MARVIN E        MD      24X05000894ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TAYLOR       WILLIAM H    MD      24X05000319MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   VENABLE       MARVIN E        MD      24X05000894MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TENORIO      VICTOR       MD      24-X-92239502      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   VERBEECK      HENRY P.        MD      96183501           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
TERRY        PAUL E       MD      24-X-01000195      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   VERDIER       CURTIS          MD      24X93204501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
THACKER      VERONICA     MD      24X08000215ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   VEREEN        LAURA           MD      24X08000219ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
THACKER      VERONICA     MD      24X08000215MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   VEREEN        LAURA           MD      24X08000219MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
THALHEIMER   PAUL M       MD      24X15000109MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   VILLANI       EDWARD          MD      24X05000895MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
THEISS       JAMES D      MD      24X94325508        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   VILLENEUVE    RALPH W         MD      24X14000186ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
THOMAS       DONALD E     MD      24X-01000540       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   VILLENEUVE    RALPH W         MD      24X14000186MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
THOMAS       DONALD E     MD      24X-02000873       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   VINCK         LARRY E         MD      91171543           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
THOMAS       JAMES E      MD      90348510           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   VINESKI       FLOYD           MD      24X06000640ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
THOMAS       LAWRENCE     MD      24X09000437ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   VINESKI       FLOYD           MD      24X06000640MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
THOMAS       LAWRENCE     MD      24X09000437MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   VLAKOS        GUS             MD      24X09000436ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
THOMAS       SHERMAN      MD      24X95165501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   VLAKOS        GUS             MD      24X09000436MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
THOMPSON     CHARLES      MD      24X96152514        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   VON GUNTEN    CARL J          MD      24X96138514        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
THOMPSON     CLIFFORD F   MD      24X02002206        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   VOSBURGH      HAROLD          MD      24X08000326MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
THOMPSON     GEORGE       MD      24X02000767        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WACHTER       ELIZABETH       MD      99000318           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
THOMPSON     LEROY L      MD      24X90346501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WAGNER        JOHANN          MD      24X08000412ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
THOMPSON     RICHARD      MD      01000434           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WAGNER        JOHANN          MD      24X08000412MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
THORNBURY    CHARLES      MD      24X05000443ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WAGNER        LAWRENCE A      MD      24X09000437ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
THORNBURY    CHARLES      MD      24X05000443LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WAGNER        LAWRENCE A      MD      24X09000437MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
THORNBURY    CHARLES      MD      24X05000443MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WAIS          LEE             MD      24X93204513        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
THORNTON     EUSTACE      MD      24X97080517        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WAJER         ANTHONY A       MD      24X01001269        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C

                                                                                                                                                                   Appendix A - 57
                                    Case 17-03105               Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42                        Desc Main
                                                                                     Document Page 76 of 624
Claimant     Claimant     State                                                                      Claimant          Claimant          State
Last Name    First Name   Filed   Docket Number      Primary Plaintiff Counsel                       Last Name         First Name        Filed   Docket Number      Primary Plaintiff Counsel
WAJER        ANTHONY A    MD      24X15000109MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WHEELER           ROBERT A          MD      90348509           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WAJER        ANTHONY A    MD      92366503           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WHITACRE          JACK E            MD      24X04000929        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WALDEN       KATHERINE    MD      24-X-01-000914     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WHITAKER          HENDERSON         MD      24X05000889ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WALDEN       KATHERINE    MD      24-X-01-00914      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WHITE             EDWARD            MD      24X91231533        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WALKER       CLAUDE E     MD      24X95153547        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WHITE             JAMES E           MD      24X91221520        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WALKER       JAMES E      MD      24X06000641ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WHITE             LLOYD L           MD      24X02002206        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WALKER       JAMES E      MD      24X06000641MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WHITE             NORLEY            MD      24X92071516        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WALKER       JOHN E       MD      24X08000223ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WHITE             RUSSELL H         MD      91235501           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WALKER       JOHN E       MD      24X08000223MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WHITEHAIR         BOYD              MD      24X05000347LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WALLACE      GEORGE       MD      24X09000441ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WHITLOCK          JAMES R           MD      91305516           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WALLACE      GEORGE       MD      24X09000441MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WHITMIRE          WALLACE H         MD      24X93197509        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WALLACE      WILLIAM H    MD      24X90358501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WHITMIRE          WALTER K          MD      24X96103550        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WALLACE      WILLIE       MD      24X06000643ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WIELAND           WALTER C          MD      24X96060503        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WALTER       WILLIAM M    MD      24X02002206        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WIESSNER          JOHN F            MD      24X06000639ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WALTERS      RICHARD C    MD      91319520           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WIESSNER          JOHN F            MD      24X06000639MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WALTMAN      JOHN         MD      24-X-90358501      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WIGGINS           ELLIS A           MD      24X05000324ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WALTMAN      JOHN         MD      24X90358501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WIGGINS           ELLIS A           MD      24X05000324LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WARD         FRANCIS      MD      24X09000436ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WIGGINS           ELLIS A           MD      24X05000324MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WARD         FRANCIS      MD      24X09000436MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILDMAN           WAYNE A           MD      24X90358501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WARD         RAYMOND      MD      24X92366501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILFER            JOHN V            MD      24X05000897ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WARD         ROBERT H     MD      24X05000889ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILFER            JOHN V            MD      24X05000897MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WAREHIME     WILLIAM H    MD      24X06000640ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILGIS            HARRY             MD      24X92304513        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WAREHIME     WILLIAM H    MD      24X06000640MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILKENS           CALVIN            MD      24X93357509        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WASHINGTON   DANIEL       MD      90285509           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILKES            ROY L             MD      2493197509         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WASHINGTON   GEORGE       MD      CAL9116590         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILKES            ROY L             MD      24X93197509        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WASHINGTON   JOSEPH       MD      24X05000889ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILKINS           JOHN              MD      24X96289548        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WASHINGTON   SAMUEL E     MD      24X01001545        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILLHAUCK         LOUIS E           MD      24X90346501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WASMUS       JAMES A      MD      91184537           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILLIAMS          CHARLES M         MD      24X09000435ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WATKINS      ARNETT W     MD      91184517           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILLIAMS          CHARLES M         MD      24X09000435MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WATKINS      CHARLES W    MD      24X05000321ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILLIAMS          FRANCIS N         MD      24X95153550        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WATKINS      CHARLES W    MD      24X05000321LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILLIAMS          GEORGE E          MD      91109525           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WATKINS      CHARLES W    MD      24X05000321MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILLIAMS          HAROLD R          MD      24X96030508        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WATKINS      LEE          MD      24X05000082ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILLIAMS          HARRY             MD      24X95265511        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WATKINS      LEE          MD      24X05000082LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILLIAMS          HOWARD J          MD      24X97141510CX884   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WATKINS      LEE          MD      24X05000082MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILLIAMS          RAYMOND M         MD      24X94207511        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WATKINS      TALBOT       MD      24X05000899MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILLIAMS          STEPHEN           MD      24X90358501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WATKINS      VINCENT E    MD      91319506           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILLIAMS          ULYSSES O         MD      24X93197509        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WATSON       MICHAEL L    MD      91184509           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILLIAMS          WALTER K          MD      92335526           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WATSON       WILLIAM      MD      24X07000067MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILLIAMS WALKER   LENORA            MD      24X07000065ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WATTERS      MARY E       MD      24X95153537        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILLINGHAM        WARDELL           MD      24X92036502        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WATTS        ALFRED       MD      24X99002582        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILLIS            CATHERINE W       MD      24X08000275ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WATTS        JAMES L      MD      91086528           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILLIS            CATHERINE W       MD      24X08000275MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WEAVER       JACK H       MD      24X05000331ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILLIS            LEONARD L         MD      91007530           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WEAVER       JACK H       MD      24X05000331LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILLNER           LEROY             MD      24X93357507        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WEAVER       JACK H       MD      24X05000331MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILLS             CLORINE           MD      24X09000436ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WEAVER       WILLIAM R    MD      24X92366501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILLS             CLORINE           MD      24X09000436MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WEBB         JAMES N      MD      24X97176516        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILMORE           ROBERT            MD      24X08000215ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WEDINGTON    JOSEPH       MD      24X92366501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILMORE           ROBERT            MD      24X08000215MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WEDLOCK      GEORGE R     MD      24X06000703ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILSON            ALEXANDER D       MD      24X00000197        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WEDLOCK      GEORGE R     MD      24X06000703MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILSON            BILLY J           MD      24X01000758        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WEILAND      FRANK E      MD      90285513           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILSON            CHARLES F         MD      92230504           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WEINZIRL     WILLIAM      MD      24X6000636ELS      BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILSON            FRANK A           MD      24X05000324ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WEINZIRL     WILLIAM      MD      24X6000636MCIC     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILSON            FRANK A           MD      24X05000324LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WEISZ        MARK         MD      24X05000445ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILSON            FRANK A           MD      24X05000324MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WEISZ        MARK         MD      24X05000445LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILSON            FRED              MD      24X93197509        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WELBORN      TALMADGE     MD      24X96122504        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILSON            JAMES R           MD      24X94089509        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WELCH        HAROLD O     MD      24X05000364ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILSON            JOHN              MD      24X08000273ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WELCH        HAROLD O     MD      24X05000364LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILSON            JOHN              MD      24X08000273MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WELCH        JUDAS        MD      24X93113508        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILSON            LESTER            MD      24X94207513        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WELCH        RAYMOND      MD      24X92335527        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILSON            OSCAR C           MD      24X02002206        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WELCH        WILLIAM      MD      24X15000300ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILSON            PAUL J            MD      UNKNOWN            BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WELCH        WILLIAM      MD      24X15000300MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILSON            VENERABLE D       MD      24X05000895MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WELLS        CALVIN R     MD      CAL9122650         BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILSON            WALTER            MD      24X05000728ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WELSCH       FRANK B      MD      24X93197509        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILSON            WALTER            MD      24X05000728LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WELTZ        GEORGE A     MD      24X97091507        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILSON            WALTER            MD      24X05000728MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WERNER       LOUIS F      MD      91171540           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WINIARSKI         ELEANOR P         MD      24X03000332        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WERTZ        CHARLES M    MD      24X92335520ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WINKLER           LAWRENCE          MD      91184522           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WERTZ        ISAAC        MD      24X03000429        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WINKLER           LAWRENCE B. SR.   MD      94355501           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WEST         RUSSELL      MD      24X93120516        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WINN              JANNIE D          MD      24X94334515        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WETZEL       RUSSELL L    MD      24X95313504        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WINSTEAD          JAMES R           MD      24X05000898MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WHEAT        CHARLES E    MD      24X91319519        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WINSTON           EDWARD B          MD      24X95088501        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WHEATLEY     ARNOLD       MD      24X97108509CX532   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WINTERS           FRANK D           MD      24X05000323ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WHEATLEY     BRUCE D      MD      24X93120523        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WINTERS           FRANK D           MD      24X05000323LEM     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WHEATLEY     BRUCE D      MD      93120523           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WINTERS           FRANK D           MD      24X05000323MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WHEATLEY     LEROY        MD      24X02000676        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WINTERS           JOHN W            MD      94049502           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C
WHEELER      ROBERT A     MD      24X08000326ELS     BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WISE              SAMUEL            MD      24X05000882MCIC    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C

                                                                                                                                                                         Appendix A - 58
                                     Case 17-03105              Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                     Document Page 77 of 624
Claimant      Claimant     State                                                                     Claimant       Claimant     State
Last Name     First Name   Filed   Docket Number     Primary Plaintiff Counsel                       Last Name      First Name   Filed   Docket Number   Primary Plaintiff Counsel
WISNIEWSKI    STANLEY C    MD      24X05000899MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HELSTROM       DAVID        ND      01-C-665        BOECHLER, PC
WOEHLKE       BERNARD R    MD      24X09000441ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HENDRICKSON    DONALD       ND      UNKNOWN         BOECHLER, PC
WOEHLKE       BERNARD R    MD      24X09000441MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HOLTER         HOWARD       ND      UNKNOWN         BOECHLER, PC
WOJCIK        PETER        MD      24X93197509       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HOUN           ALAN         ND      092017CV01091   BOECHLER, PC
WOLF          LEO C        MD      24X06000643ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   HURD           LARRY        ND      UNKNOWN         BOECHLER, PC
WOLFE         CATHY L      MD      24X09000441ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JACOBS         WILLARD      ND      092013CV02495   BOECHLER, PC
WOLFE         CATHY L      MD      24X09000441MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   JOHNSON        JENNINGS     ND      UNKNOWN         BOECHLER, PC
WOLFE         JAMES N      MD      24X00000335       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KITTLESON      HOWARD       ND      UNKNOWN         BOECHLER, PC
WOLFF         JOHN         MD      24X09000435ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KLEMA          JOHN         ND      01-C-665        BOECHLER, PC
WOLFF         JOHN         MD      24X09000435MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   KOEHMSTEDT     CHARLES      ND      092016CV02518   BOECHLER, PC
WOLFKILL      GEORGE R     MD      24X07000150MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LARSON         CHARLES      ND      99-C-1283       BOECHLER, PC
WOOD          CHARLES A    MD      24X00000333       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LARSON         GARY R       ND      UNKNOWN         BOECHLER, PC
WOOD          FRED         MD      24X94049511       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LARSON         RAYMOND      ND      UNKNOWN         BOECHLER, PC
WOOD          HAROLD       MD      24X09000437ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   LIEN           BRUCE        ND      UNKNOWN         BOECHLER, PC
WOOD          HAROLD       MD      24X09000437MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MANSKE         ROBERT       ND      UNKNOWN         BOECHLER, PC
WOODHOUSE     CALVIN M     MD      90348514          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MERTZ          ALLEN        ND      UNKNOWN         BOECHLER, PC
WOODHOUSE     ERNEST C     MD      96317520          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILLER         EMIL         ND      UNKNOWN         BOECHLER, PC
WOODS         DAVID L      MD      87181578          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILLER         JAMES        ND      092012CV00703   BOECHLER, PC
WOODS         MORRIS E     MD      24X08000328ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MILLER         STEVEN       ND      UNKNOWN         BOECHLER, PC
WOODS         MORRIS E     MD      24X08000328MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MURRAY         JAMES        ND      092014CV01051   BOECHLER, PC
WOODSON       JAMES I      MD      24X06000701ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   NESS           ALOIS        ND      99-C-1285       BOECHLER, PC
WOODSON       JAMES I      MD      24X06000701MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   NODSLE         JAMES        ND      092016CV02156   BOECHLER, PC
WOOLFORD      CHARLES F    MD      24X90346501       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   OLSON          KEMPER       ND      99-C-1286       BOECHLER, PC
WORTHINGTON   LOUISE W     MD      99000415          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   OTTO           ROY          ND      99-C-1287       BOECHLER, PC
WRIGHT        JANETTE      MD      24X13000389ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PARDON         DANIEL       ND      UNKNOWN         BOECHLER, PC
WRIGHT        JANETTE      MD      24X13000389MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PFENNING       VIOLET       ND      092014CV01770   BOECHLER, PC
WRIGHT        JESSE        MD      24X02000874       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   PLATZ          CHARLES      ND      01-C-665        BOECHLER, PC
WRIGHT        JOSEPH T     MD      91184532          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   POITRA         ALAN         ND      UNKNOWN         BOECHLER, PC
WRIGHT        PAUL V       MD      91364501          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   POJORLIE       NICK         ND      2012CV00239     BOECHLER, PC
WRIGHT        PAUL V       MD      UNKNOWN           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   POTTER         ROGER        ND      01-C-665        BOECHLER, PC
WRIGHT        WILLIAM G    MD      24X05000895MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   QUAM           CURTISS      ND      01-C-665        BOECHLER, PC
WROTEN        GEORGE       MD      93302502          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ROBERTS        JOHN         ND      UNKNOWN         BOECHLER, PC
XENAKIS       GUS          MD      92071524          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ROBERTSON      JAMES L      SD      07005253        BOECHLER, PC
YARBOUR       GEORGE       MD      24X94182513       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   RUD            DENNIS       ND      01-C-665        BOECHLER, PC
YARTZ         MARIE K      MD      24X93098517       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHAACK        CLIFFORD W   SD      UNKNOWN         BOECHLER, PC
YENGER        WALTER R     MD      24X93197509       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SCHMIDT        VINCENT      ND      09C0358         BOECHLER, PC
YMBERT        FERNANDO     MD      CAL9300941        BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TANG           DONALD       ND      UNKNOWN         BOECHLER, PC
YORK          RAYMOND      MD      24X01001671       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   TWEIT          MARK         ND      092016CV01519   BOECHLER, PC
YOST          DONALD       MD      24X03000129       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WALSH          MIKE         ND      09C0359         BOECHLER, PC
YOUNG         JAMES A      MD      24X09000231ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WEISSER        KEITH        ND      UNKNOWN         BOECHLER, PC
YOUNG         JAMES A      MD      24X09000231MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WHITEFEATHER   ROBERT       ND      UNKNOWN         BOECHLER, PC
YOUNG         JERRY L      MD      24X92258519       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILSON         RICHARD      ND      09C0360         BOECHLER, PC
YOUNG         RICHARD L    MD      24X02001472       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   CAUDILL        THOMAS G     WV      04C863          BOOTH & MCCARTHY
YOUNTS        ARNOLD J     MD      24X91213527       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   FIFE           RICHARD K    WV      04C863          BOOTH & MCCARTHY
ZAPF          ROBERT P     MD      91213520          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   IRONS          GARY L       WV      04C863          BOOTH & MCCARTHY
ZEIGLER       EDWIN E      MD      24X01001312       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   MURPHY         JOHNNY       WV      04C863          BOOTH & MCCARTHY
ZIEGEL        JOHN T       MD      24X93197509       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   SMITH          JOSEPH M     WV      04C863          BOOTH & MCCARTHY
ZIEGLER       DONALD L     MD      24X09000163ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   DOBBS          JAN C        WV      16C133          BORDAS AND BORDAS
ZIEGLER       DONALD L     MD      24X09000163MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   WILSON         JOHN         WV      14C2199         BORDAS AND BORDAS
ZIMMERMAN     JOHN B       MD      24X90358501       BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   AMBROSE        JIMMY        LA      57036           BORDELON, HAMLIN & THERIOT
ZIMMERMAN     JOHN F       MD      24X08000218ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   ASHCRAFT       CLINTON      LA      57036           BORDELON, HAMLIN & THERIOT
ZIMMERMAN     JOHN F       MD      24X08000218MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   AUSTIN         ALFRED       LA      57036           BORDELON, HAMLIN & THERIOT
ZIMMERMAN     WILLIAM A    MD      91193518          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   AUSTIN         ALFRED D     LA      57036           BORDELON, HAMLIN & THERIOT
ZIOLKOWSKI    MILFORD J    MD      90285512          BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   AVERA          WALTER       LA      57036           BORDELON, HAMLIN & THERIOT
ZORN          EDWARD       MD      24X08000219ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BAILEY         LEO F        LA      57036           BORDELON, HAMLIN & THERIOT
ZORN          EDWARD       MD      24X08000219MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BAILEY         WILLIE C     LA      57036           BORDELON, HAMLIN & THERIOT
ZORN          JULIUS R     MD      24X08000223MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BAKER          JAMES F      LA      57036           BORDELON, HAMLIN & THERIOT
ZUCKER        WILLIAM F    MD      24X08000222ELS    BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BAKER          JAMES G      LA      57036           BORDELON, HAMLIN & THERIOT
ZUCKER        WILLIAM F    MD      24X08000222MCIC   BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BAKER          RONALD       LA      57036           BORDELON, HAMLIN & THERIOT
ZURAMSKI      JOSEPH S     MD      UNKNOWN           BODIE, DOLINA, HOBBS, FRIDDELL & GRENZER, P C   BALLANCE       THOMAS S     LA      57036           BORDELON, HAMLIN & THERIOT
ANDERSON      EUGENE       ND      UNKNOWN           BOECHLER, PC                                    BANDY          ALLEN        LA      57036           BORDELON, HAMLIN & THERIOT
BAUER         DEWAYNE      ND      092014CV01033     BOECHLER, PC                                    BAXLEY         JAMES M      LA      57036           BORDELON, HAMLIN & THERIOT
BESONEN       RUBEN        ND      UNKNOWN           BOECHLER, PC                                    BEARDEN        CS           LA      57036           BORDELON, HAMLIN & THERIOT
BEST          DARYL        ND      092016CV02154     BOECHLER, PC                                    BEATY          HOWARD M     LA      57036           BORDELON, HAMLIN & THERIOT
BICKLER       EDWARD       ND      UNKNOWN           BOECHLER, PC                                    BEAVERS        WD           LA      57036           BORDELON, HAMLIN & THERIOT
BOE           SCOTT        ND      01-C-665          BOECHLER, PC                                    BENNETT        WILEY        LA      57036           BORDELON, HAMLIN & THERIOT
BORGMAN       JOHN         ND      99-C-1281         BOECHLER, PC                                    BISHOP         JESSE J      LA      57036           BORDELON, HAMLIN & THERIOT
BORNER        MAYNARD R    ND      092014CV01250     BOECHLER, PC                                    BLACK          JOE B        LA      57036           BORDELON, HAMLIN & THERIOT
CHARLEBOIS    LOUIS        ND      UNKNOWN           BOECHLER, PC                                    BROTHERTON     JAMES C      LA      57036           BORDELON, HAMLIN & THERIOT
DENEVAN       JODI         ND      99-C-1282         BOECHLER, PC                                    BURRELL        JOHN         LA      57036           BORDELON, HAMLIN & THERIOT
DOFFEE        ALBERT       ND      09C0357           BOECHLER, PC                                    CAMPBELL       ROGER        LA      57036           BORDELON, HAMLIN & THERIOT
FJELD         JEROME       ND      UNKNOWN           BOECHLER, PC                                    CARPENTER      CLIFTON      LA      57036           BORDELON, HAMLIN & THERIOT
GEIER         DOUGLAS      ND      092014CV01765     BOECHLER, PC                                    CARRIER        ELLIOTT B    LA      57036           BORDELON, HAMLIN & THERIOT
HAARSTAD      RODNEY       ND      UNKNOWN           BOECHLER, PC                                    CARROLL        DONALD G     LA      57036           BORDELON, HAMLIN & THERIOT
HAMBURG       VICTOR       ND      99-C-1281         BOECHLER, PC                                    CARROLL        GERALD       LA      57036           BORDELON, HAMLIN & THERIOT
HANSEN        VERNON       ND      2012CV00237       BOECHLER, PC                                    CASEY          TRAVIS D     LA      57036           BORDELON, HAMLIN & THERIOT

                                                                                                                                                             Appendix A - 59
                                   Case 17-03105            Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                               Document Page 78 of 624
Claimant     Claimant     State                                                                Claimant     Claimant     State
Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel                    Last Name    First Name   Filed   Docket Number     Primary Plaintiff Counsel
CHASTAIN     JOHN R       LA      57036           BORDELON, HAMLIN & THERIOT                  MASK          CL           LA      57036             BORDELON, HAMLIN & THERIOT
CLEMENTS     JAMES R      LA      57036           BORDELON, HAMLIN & THERIOT                  MCCLEARY      ARTHER       LA      57036             BORDELON, HAMLIN & THERIOT
CLEMENTS     JAMES R      LA      57306           BORDELON, HAMLIN & THERIOT                  MCGEE         JOHNNIE A    LA      57036             BORDELON, HAMLIN & THERIOT
COILE        LESTER       LA      57306           BORDELON, HAMLIN & THERIOT                  MCGUFFEY      TOMMY        LA      57036             BORDELON, HAMLIN & THERIOT
COILE        WALLACE      LA      57036           BORDELON, HAMLIN & THERIOT                  MILLER        WC           LA      57036             BORDELON, HAMLIN & THERIOT
COKE         JESSIE R     LA      57036           BORDELON, HAMLIN & THERIOT                  MITCHELL      ADRON D      LA      57036             BORDELON, HAMLIN & THERIOT
COKE         RJ           LA      57036           BORDELON, HAMLIN & THERIOT                  MOORE         WILLIAM C    LA      57036             BORDELON, HAMLIN & THERIOT
COLE         ALBERT W     LA      57036           BORDELON, HAMLIN & THERIOT                  MORGAN        CURTIS       LA      57036             BORDELON, HAMLIN & THERIOT
COLEMAN      VS           LA      57036           BORDELON, HAMLIN & THERIOT                  MORSE         MELBERN      LA      57036             BORDELON, HAMLIN & THERIOT
COLLEY       ROBERT E     LA      57036           BORDELON, HAMLIN & THERIOT                  NETTLES       PERRY        LA      57036             BORDELON, HAMLIN & THERIOT
COLVIN       LARRY        LA      57036           BORDELON, HAMLIN & THERIOT                  NEWSOM        BE           LA      57036             BORDELON, HAMLIN & THERIOT
COMPTON      RUBEN M      LA      57036           BORDELON, HAMLIN & THERIOT                  NIPPER        JOSEPH E     LA      57036             BORDELON, HAMLIN & THERIOT
CORLEY       WILEY P      LA      57036           BORDELON, HAMLIN & THERIOT                  NIX           JEWELL       LA      57036             BORDELON, HAMLIN & THERIOT
COUNCIL      WALTER W     LA      57036           BORDELON, HAMLIN & THERIOT                  NORMENT       JERRY T      LA      57036             BORDELON, HAMLIN & THERIOT
COX          RICHARD C    LA      57036           BORDELON, HAMLIN & THERIOT                  NORMENT       JERRY T      LA      UNKNOWN           BORDELON, HAMLIN & THERIOT
CRAFT        LAWRENCE N   LA      57036           BORDELON, HAMLIN & THERIOT                  NORTON        JESSE A      LA      57036             BORDELON, HAMLIN & THERIOT
CROUCH       MIKE         LA      57036           BORDELON, HAMLIN & THERIOT                  NULL          CHARLES      LA      57036             BORDELON, HAMLIN & THERIOT
CROWDER      CW           LA      57036           BORDELON, HAMLIN & THERIOT                  ODOM          MOZELL       LA      57036             BORDELON, HAMLIN & THERIOT
DAVIDSON     ARCHIE       LA      57036           BORDELON, HAMLIN & THERIOT                  OGLE          CHARLES E    LA      57036             BORDELON, HAMLIN & THERIOT
DAVIS        OK           LA      57036           BORDELON, HAMLIN & THERIOT                  OWEN          CARL D       LA      57036             BORDELON, HAMLIN & THERIOT
DENMON       FRED R       LA      57036           BORDELON, HAMLIN & THERIOT                  PARKER        RODERICK     LA      57036             BORDELON, HAMLIN & THERIOT
DISOTELL     GAIL B       LA      57036           BORDELON, HAMLIN & THERIOT                  PHILLIPS      WILLIAM N    LA      57036             BORDELON, HAMLIN & THERIOT
DISOTELL     GAIL B       LA      UNKNOWN         BORDELON, HAMLIN & THERIOT                  POPE          JOHN B       LA      57036             BORDELON, HAMLIN & THERIOT
DOYER        JIMMIE       LA      57036           BORDELON, HAMLIN & THERIOT                  POWELL        WILLIAM M    LA      57036             BORDELON, HAMLIN & THERIOT
DRISKILL     JIMMY H      LA      57036           BORDELON, HAMLIN & THERIOT                  POWERS        ELMER G      LA      57036             BORDELON, HAMLIN & THERIOT
DUDLEY       ROBERT L     LA      57036           BORDELON, HAMLIN & THERIOT                  POWERS        WAYLON C     LA      57036             BORDELON, HAMLIN & THERIOT
DUKE         TERRY D      LA      57036           BORDELON, HAMLIN & THERIOT                  RHYMES        JC           LA      57036             BORDELON, HAMLIN & THERIOT
DUNN         JOHN F       LA      57036           BORDELON, HAMLIN & THERIOT                  RILEY         HASKELL G    LA      57036             BORDELON, HAMLIN & THERIOT
EDWARDS      HUEY R       LA      57036           BORDELON, HAMLIN & THERIOT                  ROBISON       JAMES R      LA      57036             BORDELON, HAMLIN & THERIOT
FARRINGTON   JACK         LA      57036           BORDELON, HAMLIN & THERIOT                  RODGERS       CW           LA      57036             BORDELON, HAMLIN & THERIOT
FARRINGTON   RAYFORD      LA      57036           BORDELON, HAMLIN & THERIOT                  RODGERS       GEORGE W     LA      57036             BORDELON, HAMLIN & THERIOT
FISH         DAVID B      LA      57036           BORDELON, HAMLIN & THERIOT                  ROGERS        LONNIE C     LA      57036             BORDELON, HAMLIN & THERIOT
GARRETT      LLOYD H      LA      57036           BORDELON, HAMLIN & THERIOT                  ROTTON        CB           LA      57036             BORDELON, HAMLIN & THERIOT
GILES        LAWRENCE T   LA      57036           BORDELON, HAMLIN & THERIOT                  RUTH          RICHARD      LA      57036             BORDELON, HAMLIN & THERIOT
GLASGOW      MARVIN L     LA      57036           BORDELON, HAMLIN & THERIOT                  RYMES         JAMES R      LA      57036             BORDELON, HAMLIN & THERIOT
GRAY         BILLY D      LA      57036           BORDELON, HAMLIN & THERIOT                  SHACKELFORD   BILLY        LA      57036             BORDELON, HAMLIN & THERIOT
GRIFFIN      HUBERT R     LA      57036           BORDELON, HAMLIN & THERIOT                  SHAW          LESLIE M     LA      57036             BORDELON, HAMLIN & THERIOT
GRIGSBY      JOHN C       LA      57036           BORDELON, HAMLIN & THERIOT                  SIMS          JODIE        LA      57036             BORDELON, HAMLIN & THERIOT
GRISHAM      MARLTON      LA      57036           BORDELON, HAMLIN & THERIOT                  SLACK         WEYMAN O     LA      57036             BORDELON, HAMLIN & THERIOT
GRYDER       JAMES R      LA      57036           BORDELON, HAMLIN & THERIOT                  SPENCE        ROY L        LA      57036             BORDELON, HAMLIN & THERIOT
GULLEDGE     WE           LA      57036           BORDELON, HAMLIN & THERIOT                  STEWART       JAMES H      LA      57036             BORDELON, HAMLIN & THERIOT
HAMITER      MARVIN A     LA      57036           BORDELON, HAMLIN & THERIOT                  STRANGE       WILLIAM C    LA      57036             BORDELON, HAMLIN & THERIOT
HAMMETT      JACOB B      LA      57036           BORDELON, HAMLIN & THERIOT                  SUTTON        ERCEL        LA      57036             BORDELON, HAMLIN & THERIOT
HAMPTON      HENRY T      LA      57036           BORDELON, HAMLIN & THERIOT                  TEAGUE        ALTON D      LA      57036             BORDELON, HAMLIN & THERIOT
HAMPTON      MACK         LA      57036           BORDELON, HAMLIN & THERIOT                  THAXTON       FRED C       LA      57036             BORDELON, HAMLIN & THERIOT
HANSON       ARDIS D      LA      57036           BORDELON, HAMLIN & THERIOT                  THOMPSON      JOHNNIE L    LA      57036             BORDELON, HAMLIN & THERIOT
HANSON       JACK         LA      57036           BORDELON, HAMLIN & THERIOT                  THOMPSON      TERRELL      LA      57036             BORDELON, HAMLIN & THERIOT
HANSON       JOHN W       LA      57036           BORDELON, HAMLIN & THERIOT                  TIMMONS       WADE H       LA      57036             BORDELON, HAMLIN & THERIOT
HAYNES       BORDON       LA      57036           BORDELON, HAMLIN & THERIOT                  TOMS          JOHNNY R     LA      57036             BORDELON, HAMLIN & THERIOT
HEARNE       VERLON D     LA      57036           BORDELON, HAMLIN & THERIOT                  TOMS          MELVIN D     LA      57036             BORDELON, HAMLIN & THERIOT
HEARRON      JR           LA      57036           BORDELON, HAMLIN & THERIOT                  TRIPLET       LAWRENCE D   LA      57036             BORDELON, HAMLIN & THERIOT
HENDERSON    LOVE         LA      57036           BORDELON, HAMLIN & THERIOT                  TRIPP         ALTON        LA      57036             BORDELON, HAMLIN & THERIOT
HENDRICKS    JESSIE       LA      57036           BORDELON, HAMLIN & THERIOT                  TRIPP         JIMMIE D     LA      57036             BORDELON, HAMLIN & THERIOT
HOGUE        ALTON        LA      57036           BORDELON, HAMLIN & THERIOT                  TYLER         WILLARD A    LA      57036             BORDELON, HAMLIN & THERIOT
HOLDEN       HORACE B     LA      57036           BORDELON, HAMLIN & THERIOT                  VERCHER       JOHN C       LA      57036             BORDELON, HAMLIN & THERIOT
HOLLOWAY     JAMES E      LA      57036           BORDELON, HAMLIN & THERIOT                  VOLLMER       LAWRENCE D   LA      57036             BORDELON, HAMLIN & THERIOT
HOOD         DOY E        LA      57036           BORDELON, HAMLIN & THERIOT                  WAGGONER      LE           LA      57036             BORDELON, HAMLIN & THERIOT
HOOD         HL           LA      57036           BORDELON, HAMLIN & THERIOT                  WALLACE       JAMES D      LA      57036             BORDELON, HAMLIN & THERIOT
HOWE         SP           LA      57036           BORDELON, HAMLIN & THERIOT                  WALLACE       JOHN         LA      57036             BORDELON, HAMLIN & THERIOT
HOWELL       THOMAS A     LA      57036           BORDELON, HAMLIN & THERIOT                  WALLACE       MARVIN       LA      57036             BORDELON, HAMLIN & THERIOT
JENKINS      BOBBY R      LA      57036           BORDELON, HAMLIN & THERIOT                  WATKINS       JAMES E      LA      57036             BORDELON, HAMLIN & THERIOT
JENKINS      ROY C        LA      57036           BORDELON, HAMLIN & THERIOT                  WHITLEY       HAROLD J     LA      57036             BORDELON, HAMLIN & THERIOT
JENNINGS     GLADNEY D    LA      57036           BORDELON, HAMLIN & THERIOT                  WHITLEY       HOWARD H     LA      57036             BORDELON, HAMLIN & THERIOT
JENNINGS     JARVIS L     LA      57036           BORDELON, HAMLIN & THERIOT                  WHITTINGTON   RAY          LA      57036             BORDELON, HAMLIN & THERIOT
JESTER       BURGIS J     LA      57036           BORDELON, HAMLIN & THERIOT                  WISE          LAVELLE      LA      57036             BORDELON, HAMLIN & THERIOT
JOHNSON      JAMES        LA      57036           BORDELON, HAMLIN & THERIOT                  WORKS         CLINTON W    LA      57036             BORDELON, HAMLIN & THERIOT
JONES        BENNY        LA      57036           BORDELON, HAMLIN & THERIOT                  ZIMMERMAN     WF           LA      57036             BORDELON, HAMLIN & THERIOT
KEATON       RALPH A      LA      57036           BORDELON, HAMLIN & THERIOT                  LEAL          PATRICIA     TX      01-02610-00-0-C   BOUMAN & HOPKINS
LAYSSARD     LEO          LA      57036           BORDELON, HAMLIN & THERIOT                  LOPEZ         LUIS         TX      01-02610-00-0-C   BOUMAN & HOPKINS
LEA          CALVIN       LA      57036           BORDELON, HAMLIN & THERIOT                  BAUCOM        PATRICIA     NM      CV-97009948       BRANCH LAW FIRM
LEE          DAVID J      LA      57036           BORDELON, HAMLIN & THERIOT                  CLAXTON       BILLY M      NM      CIV-98-724        BRANCH LAW FIRM
LEMAY        CARL G       LA      57036           BORDELON, HAMLIN & THERIOT                  ALEXANDER     RALPH        CA      FCS043651         BRAYTON PURCELL LLP
LEMAY        WILLIAM D    LA      57036           BORDELON, HAMLIN & THERIOT                  AMOS          MERLE A      CA      RG12655306        BRAYTON PURCELL LLP
LEWIS        BILLY N      LA      57036           BORDELON, HAMLIN & THERIOT                  ANDERSEN      SCOTT        CA      DR120774          BRAYTON PURCELL LLP
LEWIS        TOM          LA      57036           BORDELON, HAMLIN & THERIOT                  ASHWORTH      HAROLD       UT      040924260AS       BRAYTON PURCELL LLP
MARKHAM      JAMES        LA      57036           BORDELON, HAMLIN & THERIOT                  AUGHINBAUGH   DAVID M      CA      CGC15276397       BRAYTON PURCELL LLP

                                                                                                                                                       Appendix A - 60
                                    Case 17-03105                   Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                                      Document Page 79 of 624
Claimant     Claimant     State                                                                       Claimant    Claimant     State
Last Name    First Name   Filed   Docket Number           Primary Plaintiff Counsel                   Last Name   First Name   Filed   Docket Number    Primary Plaintiff Counsel
BARBARIA     ALBERT       CA      CGC14276299             BRAYTON PURCELL LLP                        HORTON       JOHN         CA      CGC04435512      BRAYTON PURCELL LLP
BARRIENTOS   DANIEL       CA      CGC17276583             BRAYTON PURCELL LLP                        HUNTER       KIMBERLEE    CA      FCS045808        BRAYTON PURCELL LLP
BENAVIDEZ    MICHAEL      CA      BC662028                BRAYTON PURCELL LLP                        JOHANSON     OSCAR        CA      BC622446         BRAYTON PURCELL LLP
BERG         RICHARD      CA      RG17849298              BRAYTON PURCELL LLP                        JOHNSON      JOHN O       GA      1999CV17438      BRAYTON PURCELL LLP
BEU          GREGORY      CA      CGC17276581             BRAYTON PURCELL LLP                        JOHNSON      KENNETH H    CA      CGC15276411      BRAYTON PURCELL LLP
BIANUCCI     MARIO J      CA      CGC03417560             BRAYTON PURCELL LLP                        JOHNSON      RICHARD      CA      CGC16276493      BRAYTON PURCELL LLP
BISCEGLIA    MICHAEL J    CA      ADMIN                   BRAYTON PURCELL LLP                        JOHNSON      TED L        CA      CGC17276601      BRAYTON PURCELL LLP
BLACK        JUDITH D     CA      CGC09275200             BRAYTON PURCELL LLP                        JOHNSON      VICTOR       CA      CGC17276578      BRAYTON PURCELL LLP
BLEDSOE      LEWIS J      WA      162177361SEA            BRAYTON PURCELL LLP                        JONES        DANIEL G     CA      CGC08274863      BRAYTON PURCELL LLP
BOEHME       DAVID        UT      110917257AS             BRAYTON PURCELL LLP                        JORGENSEN    GLEN W       UT      010906516AS      BRAYTON PURCELL LLP
BOEHME       DAVID        CA      CGC11275785             BRAYTON PURCELL LLP                        JOYNER       CLAUDE       CA      CGC13276167      BRAYTON PURCELL LLP
BRAUDRICK    JESS         CA      CGC16276527             BRAYTON PURCELL LLP                        KARPUK       ROBERT       CA      CGC12276045      BRAYTON PURCELL LLP
BRINKMAN     STEVE A      WA      112099202SEA            BRAYTON PURCELL LLP                        KEVEN        ROBERT       CA      CGC11275867      BRAYTON PURCELL LLP
BULLOCK      EMEAL        CA      RG13669140              BRAYTON PURCELL LLP                        KIMBERLING   JAMES E      CA      BC537377         BRAYTON PURCELL LLP
CALLAHAN     BETTY        OK      CJ2012317               BRAYTON PURCELL LLP                        KIRKHAM      MARVIN J     UT      050922865        BRAYTON PURCELL LLP
CALLAHAN     VIRGIL D     OK      CJ2012318               BRAYTON PURCELL LLP                        LINDSEY      ERNEST       GA      1999CV17439      BRAYTON PURCELL LLP
CARR         RAY          CA      CGC09275084             BRAYTON PURCELL LLP                        LIPTROT      JOHN         CA      CGC16276538      BRAYTON PURCELL LLP
CARTER       JAMES        CA      CGC17276564             BRAYTON PURCELL LLP                        LOOMIS       RICHARD      CA      CGC17276563      BRAYTON PURCELL LLP
CASTRO       DAVID        CA      BC489355                BRAYTON PURCELL LLP                        LOPEZ        EDWARD       CA      CGC16276508      BRAYTON PURCELL LLP
CHAVEZ       ANTHONY      CA      BC326233                BRAYTON PURCELL LLP                        LOWERY       CARROLL      CA      RG13685147       BRAYTON PURCELL LLP
CLARK        LAYTON       GA      1999CV17435             BRAYTON PURCELL LLP                        LUCAS        GEORGE       CA      CGC16276549      BRAYTON PURCELL LLP
CLAYTON      ROBERT       CA      BC636652                BRAYTON PURCELL LLP                        LUCAS        ROBERT       CA      FCS049429        BRAYTON PURCELL LLP
COLE         LAWRENCE     GA      1999CV17435             BRAYTON PURCELL LLP                        LYONS        THOMAS       CA      CGC15276440      BRAYTON PURCELL LLP
COLEMAN      ROBERT       CA      RG17852467              BRAYTON PURCELL LLP                        MACDONALD    WILLIAM      CA      CGC14276243      BRAYTON PURCELL LLP
COLLINS      JODIE D      CA      CGC13276175             BRAYTON PURCELL LLP                        MACON        JAMES        CA      CGC17276596      BRAYTON PURCELL LLP
COMSTOCK     RANDALL J    UT      090906194               BRAYTON PURCELL LLP                        MADARIS      WILLIAM      GA      1999CV17439      BRAYTON PURCELL LLP
COOPER       JOHN C       CA      BC495793                BRAYTON PURCELL LLP                        MARRS        DAVID        CA      CGC17276561      BRAYTON PURCELL LLP
COULTER      ERNEST E     WA      162240828SEA            BRAYTON PURCELL LLP                        MARTIN       LARRY        CA      CGC17276615      BRAYTON PURCELL LLP
COYLE        RICHARD L    OR      120606950               BRAYTON PURCELL LLP                        MARTINEZ     DAVID        CA      CGC15276446      BRAYTON PURCELL LLP
CRAVER       EARL C       CA      BC325584                BRAYTON PURCELL LLP                        MATHON       PHILIP       CA      CGC17276588      BRAYTON PURCELL LLP
CRAWFORD     BRENT E      CA      CGC05444166             BRAYTON PURCELL LLP                        MCHUGH       JOHN         CA      CGC11275870      BRAYTON PURCELL LLP
CRESSY       VERLA J      CA      CGC10275738             BRAYTON PURCELL LLP                        MCKEON       PETER F      CA      CGC04436611      BRAYTON PURCELL LLP
CRUTCHER     ARTHUR       CA      BC451327                BRAYTON PURCELL LLP                        MCKIBBIN     LORI         CA      CGC04428301      BRAYTON PURCELL LLP
CURRAN       RICHARD W    CA      BC500094                BRAYTON PURCELL LLP                        MCKINES      MATTHEW      CA      CGC08274723      BRAYTON PURCELL LLP
CURRY        AE           GA      1999CV17435             BRAYTON PURCELL LLP                        MCLAREN      JAMES        CA      BC572561         BRAYTON PURCELL LLP
DALLAS       WARNER       OR      17CV02387               BRAYTON PURCELL LLP                        MCMINN       MELVIN       CA      CGC11275855      BRAYTON PURCELL LLP
DAVIS        JAKE         CA      CGC16276546             BRAYTON PURCELL LLP                        MCNORTON     JAMES        CA      CGC17276599      BRAYTON PURCELL LLP
DELFINO      ALFRED       CA      CGC11275811             BRAYTON PURCELL LLP                        MCNUTT       DONALD       WA      062170202SEA     BRAYTON PURCELL LLP
DOUGLAS      RICHARD      CA      CGC16276547             BRAYTON PURCELL LLP                        MILER        DELMAR       GA      1999CV17439      BRAYTON PURCELL LLP
DRINKWATER   JOHN         CA      FCS048521               BRAYTON PURCELL LLP                        MILLER       ALLEN C      CA      CGC08274593      BRAYTON PURCELL LLP
DUCKETT      WILLIAM M    CA      ADMIN                   BRAYTON PURCELL LLP                        MILLS        STEPHEN F    CA      CGC16276499      BRAYTON PURCELL LLP
DUFFY        THOMAS       CA      CGC15276430             BRAYTON PURCELL LLP                        MIMS         WALTER R     CA      302246           BRAYTON PURCELL LLP
DUGAN        MICKEY       CA      CGC17276610             BRAYTON PURCELL LLP                        MORAGA       FRANK G      CA      30200900308077   BRAYTON PURCELL LLP
DUGGINS      LOYD G       CA      30201000383490CUASCXC   BRAYTON PURCELL LLP                        MOSES        LARRY        GA      1999CV17439      BRAYTON PURCELL LLP
EASTHAM      WILLIAM      CA      CGC16276539             BRAYTON PURCELL LLP                        MURPHY       WF           GA      1999CV17439      BRAYTON PURCELL LLP
EBBESEN      JEFFREY      CA      CGC16276537             BRAYTON PURCELL LLP                        MURRAY       WILLIAM H    OK      CJ2014287        BRAYTON PURCELL LLP
ELLISON      RAY          GA      1999CV17435             BRAYTON PURCELL LLP                        MUSTON       HERSCHEL     GA      1999CV17439      BRAYTON PURCELL LLP
ENGSTROM     THOMAS J     OR      070100722               BRAYTON PURCELL LLP                        NELSON       CHESTER      CA      CGC17276559      BRAYTON PURCELL LLP
ENRIQUEZ     ADOLPH C     CA      BC460255                BRAYTON PURCELL LLP                        NELSON       NORMAN       CA      CGC17276618      BRAYTON PURCELL LLP
ERICKSEN     MAX J        UT      140903014               BRAYTON PURCELL LLP                        NETO         GARY         CA      RG15796770       BRAYTON PURCELL LLP
FELIX        RAYMOND      UT      150908525AS             BRAYTON PURCELL LLP                        NEWMAN       EDMOND       CA      RG17846892       BRAYTON PURCELL LLP
FELKER       MARK         CA      CGC16276510             BRAYTON PURCELL LLP                        O'BALLE      DONNA        CA      CGC10275693      BRAYTON PURCELL LLP
FLETCHER     JACKSON      CA      CGC13276185             BRAYTON PURCELL LLP                        O'BALLE      JOSEPH A     CA      305833           BRAYTON PURCELL LLP
FRANKLIN     SAMUEL       CA      CGC06450839             BRAYTON PURCELL LLP                        O'BOYLE      KERRI        CA      RG16834349       BRAYTON PURCELL LLP
GANDY        CHARLES      GA      1999CV17438             BRAYTON PURCELL LLP                        O'BRIEN      DENNIS       CA      CGC12276112      BRAYTON PURCELL LLP
GARRETT      JOHN         CA      BC325582                BRAYTON PURCELL LLP                        OLDFORD      GARY         CA      CGC16276518      BRAYTON PURCELL LLP
GENTRY       EDDIE        CA      30200900298734          BRAYTON PURCELL LLP                        OLIVE        ROBERT       GA      1999CV17438      BRAYTON PURCELL LLP
GETTO        NINA M       NV      001379KJDLRL            BRAYTON PURCELL LLP                        OZERETNY     ROBERT       CA      CGC16276507      BRAYTON PURCELL LLP
GOAD         EARL N       GA      2000CV18610             BRAYTON PURCELL LLP                        PARKER       JOHN         CA      CGC05439556      BRAYTON PURCELL LLP
GRAHAM       JOHNNIE      CA      02CC00170               BRAYTON PURCELL LLP                        PEIL         LINDA A      CA      CGC10275668      BRAYTON PURCELL LLP
GRAHAM       RONNIE L     WA      112046486SEA            BRAYTON PURCELL LLP                        PORTER       DENNIS       CA      CGC16276512      BRAYTON PURCELL LLP
GREEN        LEONARD T    CA      RG12654293              BRAYTON PURCELL LLP                        POWELL       CHARLES T    CA      CGC14276291      BRAYTON PURCELL LLP
GREEN        LYLE         GA      1999CV17435             BRAYTON PURCELL LLP                        PRATHER      ROY          CA      CGC09275371      BRAYTON PURCELL LLP
GREER        HARL         CA      CGC15276407             BRAYTON PURCELL LLP                        PRESTON      BILLY J      CA      BC560595         BRAYTON PURCELL LLP
GREGORY      BERNARD      CA      CGC11275912             BRAYTON PURCELL LLP                        PRUETT       THOMAS       CA      RG16830943       BRAYTON PURCELL LLP
GUZMAN       RUDOLPH      CA      CPF16515251_ADMIN_GP    BRAYTON PURCELL LLP                        PURIFOY      ZACHARY J    OR      0012-12740       BRAYTON PURCELL LLP
HANSEN       WAYNE        CA      CGC14276286             BRAYTON PURCELL LLP                        REAGAN       DOUGLAS      CA      CGC17276595      BRAYTON PURCELL LLP
HARBOUR      EDWARD       CA      RG16839276              BRAYTON PURCELL LLP                        REEDER       RONALD       CA      RG16820452       BRAYTON PURCELL LLP
HARTUNG      RICHARD      CA      CGC14276257             BRAYTON PURCELL LLP                        REINSTEIN    ALAN H       CA      BC302349         BRAYTON PURCELL LLP
HAWKINS      ROBERT E     CA      CGC13276204             BRAYTON PURCELL LLP                        REYNOLDS     JACK A       OR      14CV17601        BRAYTON PURCELL LLP
HAYES        GREGORY      CA      CGC17276614             BRAYTON PURCELL LLP                        RHOADS       DAVID S      CA      CGC15276473      BRAYTON PURCELL LLP
HELTON       CHARLES      GA      1999CV17435             BRAYTON PURCELL LLP                        RUSSO        FRANK        CA      30200800036444   BRAYTON PURCELL LLP
HENDERSON    OLIVER W     CA      RG13697144              BRAYTON PURCELL LLP                        RYAN         ANTHONY      CA      RG17850523       BRAYTON PURCELL LLP
HENDERSON    OLIVER W     CA      RG15756234              BRAYTON PURCELL LLP                        SAMORA       SID          CA      CGC17276575      BRAYTON PURCELL LLP
HOLDRIDGE    JAMES        GA      1999CV17435             BRAYTON PURCELL LLP                        SEAY         GEORGE       CA      CGC07274044      BRAYTON PURCELL LLP
HOOVER       ARTHUR       CA      CGC17276572             BRAYTON PURCELL LLP                        SHEHAN       WS           GA      1999CV17439      BRAYTON PURCELL LLP

                                                                                                                                                            Appendix A - 61
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                               Document Page 80 of 624
Claimant     Claimant      State                                                               Claimant    Claimant     State
Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name   First Name   Filed   Docket Number   Primary Plaintiff Counsel
SMITH        BILLY L       CA      CGC16276522     BRAYTON PURCELL LLP                        BARTLETT     NANCY C      TX      0309734         BRENT COON & ASSOCIATES
SMITH        FREDRICK J    CA      CGC10275572     BRAYTON PURCELL LLP                        BARTUSCH     JOHN         IL      05L975          BRENT COON & ASSOCIATES
SPIERS       JOHN F        CA      RG15782253      BRAYTON PURCELL LLP                        BASZEWSKI    ADAM         TX      DV010901OE      BRENT COON & ASSOCIATES
ST JEOR      ELDON C       UT      070908983       BRAYTON PURCELL LLP                        BEARD        ALEX         AR      CV200604404     BRENT COON & ASSOCIATES
ST. JEOR     ELDON         CA      CGC07274156     BRAYTON PURCELL LLP                        BEASLEY      FRANKIE D    TX      A990043-EC      BRENT COON & ASSOCIATES
STEWART      PAT           CA      CGC15276474     BRAYTON PURCELL LLP                        BENAVIDEZ    RAUL P       TX      201225610       BRENT COON & ASSOCIATES
STORDAHL     RONALD        CA      CGC14276376     BRAYTON PURCELL LLP                        BENJAMIN     CORNELIOUS   OH      CV04538715      BRENT COON & ASSOCIATES
STROTHERS    LESLIE        CA      CGC17276574     BRAYTON PURCELL LLP                        BENNETT      CLARENCE     TX      2001-3671       BRENT COON & ASSOCIATES
TANNER       THOMAS S      CA      CGC16276486     BRAYTON PURCELL LLP                        BERAN        THOMAS E     TX      0309734         BRENT COON & ASSOCIATES
TAVARES      VICTOR N      CA      CGC11275816     BRAYTON PURCELL LLP                        BERG         HAROLD E     PA      200911263       BRENT COON & ASSOCIATES
TAYON        LAURA M       CA      CGC11E275932    BRAYTON PURCELL LLP                        BERKHEIMER   DALE C       PA      200915028       BRENT COON & ASSOCIATES
THOMAS       ERNEST        GA      1999CV17438     BRAYTON PURCELL LLP                        BERTONE      ANGELO       OH      06CV000406      BRENT COON & ASSOCIATES
TRAWEEK      MARVIN        GA      1999CV17439     BRAYTON PURCELL LLP                        BERTONE      ANGELO       OH      06CV002258      BRENT COON & ASSOCIATES
TREADWELL    WILLIAM       OK      CJ201601149     BRAYTON PURCELL LLP                        BESCO        RAYMOND      OH      CV04521673      BRENT COON & ASSOCIATES
TURNER       ROBERT        CA      RG14741008      BRAYTON PURCELL LLP                        BEVELL       MOODY G      AR      CV200601796     BRENT COON & ASSOCIATES
VAN NORMAN   CHARLES       CA      CGC14276264     BRAYTON PURCELL LLP                        BIDDLE       WILLIE R     TX      A990043-EC      BRENT COON & ASSOCIATES
VANDEVOIR    MIKE          CA      CGC17276580     BRAYTON PURCELL LLP                        BILINGS      JOHN A       AR      CV200604404     BRENT COON & ASSOCIATES
VEAZY        JW            GA      1999CV17438     BRAYTON PURCELL LLP                        BLANKS       DELCIA L     AR      CV200700626     BRENT COON & ASSOCIATES
VORPAHL      GEORGE        CA      CGC16276533     BRAYTON PURCELL LLP                        BLOMQUIST    RICHARD H    FL      07003761        BRENT COON & ASSOCIATES
WADLEY       CORNELIUS     CA      FCS048620       BRAYTON PURCELL LLP                        BODENHAMER   ROY          TX      CC0302423B      BRENT COON & ASSOCIATES
WALKER       ALBERT        CA      BC498746        BRAYTON PURCELL LLP                        BOHANON      BARBARA D    AR      CV200601826     BRENT COON & ASSOCIATES
WARNER       ANDREW        CA      CGC10275519     BRAYTON PURCELL LLP                        BOLDING      BETTY M      TX      0309734         BRENT COON & ASSOCIATES
WARREN       VICKIE L      UT      120903586       BRAYTON PURCELL LLP                        BONET        GRACYE M     AR      CV200601796     BRENT COON & ASSOCIATES
WASSO        GUS M         CA      300038          BRAYTON PURCELL LLP                        BOOKER       JOSEPH       IL      05L932          BRENT COON & ASSOCIATES
WHITE        SYLVESTER     CA      CGC17276571     BRAYTON PURCELL LLP                        BOTTOMS      EZELLE       LA      495546          BRENT COON & ASSOCIATES
WIDNER       THOMAS        GA      1999CV17438     BRAYTON PURCELL LLP                        BOTTOMS      LEMUEL M     TX      03CV1356        BRENT COON & ASSOCIATES
WILLIAMS     DAVID         CA      CGC05445094     BRAYTON PURCELL LLP                        BOYD         NELLIE       TX      31832           BRENT COON & ASSOCIATES
WILLIAMS     JOHN H        CA      CGC10275623     BRAYTON PURCELL LLP                        BOYD         NELLIE M     AR      CV200601826     BRENT COON & ASSOCIATES
WILLIAMS     PHILLIP       CA      CGC16276528     BRAYTON PURCELL LLP                        BOYKINS      WILLIE       IL      05L936          BRENT COON & ASSOCIATES
WILLIAMS     ROBERT H      CA      CGC10275534     BRAYTON PURCELL LLP                        BRANDT       CALLOWAY     IL      05L939          BRENT COON & ASSOCIATES
WILSON       WILLIAM C     CA      CGC04432003     BRAYTON PURCELL LLP                        BRANDT       RUTH         IL      05L941          BRENT COON & ASSOCIATES
WISECARVER   LEWIS         CA      CGC11275913     BRAYTON PURCELL LLP                        BRAXTON      DELANO J     MS      04KV0052S       BRENT COON & ASSOCIATES
WOMACK       CHARLES       CA      CGC05445426     BRAYTON PURCELL LLP                        BREINHOLT    MARCIE       TX      E167892         BRENT COON & ASSOCIATES
WOODY        WILLIAM C     CA      CGC09275093     BRAYTON PURCELL LLP                        BRIDGES      THOMAS A     TX      201434796       BRENT COON & ASSOCIATES
AGNEW        GERARD        TX      97-28510        BRENT COON & ASSOCIATES                    BROWN        JAMES        MS      2002-0683       BRENT COON & ASSOCIATES
AKERS        GARY L        SC      2010CP234980    BRENT COON & ASSOCIATES                    BROWN        JAMES E      TX      CC-03-02433-C   BRENT COON & ASSOCIATES
ALBRITTON    MORRIS P      LA      512192D         BRENT COON & ASSOCIATES                    BROWN        JOHN B       TX      A990043-EC      BRENT COON & ASSOCIATES
ALEXANDER    NORMAN        MS      2002548         BRENT COON & ASSOCIATES                    BROWN        RALPH        OH      CV04534324      BRENT COON & ASSOCIATES
ALEXANDER    STAFFORD      TX      A990043-EC      BRENT COON & ASSOCIATES                    BROWN        ROBERT       TX      A990043-EC      BRENT COON & ASSOCIATES
ALLEN        CLAUDIA       MS      2003397         BRENT COON & ASSOCIATES                    BRUMLEY      ELTON R      TX      E167892         BRENT COON & ASSOCIATES
ALLEN        JESSE         IL      05L905          BRENT COON & ASSOCIATES                    BRYAN        CALVIN       MS      2001-194-CV12   BRENT COON & ASSOCIATES
ALLEN        LARRY A       TX      CC-03-02433-C   BRENT COON & ASSOCIATES                    BRYAN        DAVID        TX      02CV1148        BRENT COON & ASSOCIATES
ALLEN        OSCAR W       TX      08CV0704        BRENT COON & ASSOCIATES                    BRYAN        GREGORY R    TX      03CV1356        BRENT COON & ASSOCIATES
ALLEN        RAYMOND F     CA      CGC05446184     BRENT COON & ASSOCIATES                    BRYANT       JESSE J      TX      E167892         BRENT COON & ASSOCIATES
ANDERSON     DONALD        IL      05L909          BRENT COON & ASSOCIATES                    BUCCI        SYLVIA       OH      CV04538764      BRENT COON & ASSOCIATES
ANDERSON     FLOYD L       TX      A990043-EC      BRENT COON & ASSOCIATES                    BUCHANAN     WILLIAM E    CA      ADMIN           BRENT COON & ASSOCIATES
ANDERSON     ROBERT        TX      97-28510        BRENT COON & ASSOCIATES                    BULVA        VICTOR J     IL      2006L001005     BRENT COON & ASSOCIATES
ANDERSON     ROBERT E      MS      2001-194-CV12   BRENT COON & ASSOCIATES                    BURLENSKI    STANLEY      OH      CV04534324      BRENT COON & ASSOCIATES
ANDREWS      FREDERICK     TX      A990043-EC      BRENT COON & ASSOCIATES                    BUTLER       ALVIN        IL      05L946          BRENT COON & ASSOCIATES
ANGELL       THOMAS        TX      201403159       BRENT COON & ASSOCIATES                    CALDERONE    ALEXANDER    TX      03CV0171        BRENT COON & ASSOCIATES
ARENDER      BOBBY J       MS      2001-194-CV12   BRENT COON & ASSOCIATES                    CALKINS      EARNEST      CA      BC393738        BRENT COON & ASSOCIATES
ARNOLD       LINDA         IL      2006L1065       BRENT COON & ASSOCIATES                    CALLENDER    HORACE L     MS      2001-194-CV12   BRENT COON & ASSOCIATES
ARRENDONDO   ANTONIO       TX      CC0302423B      BRENT COON & ASSOCIATES                    CAMERON      MARJORIE D   TX      E167892         BRENT COON & ASSOCIATES
ASHLEY       LILLIAN W     TX      200676936       BRENT COON & ASSOCIATES                    CAMPBELL     DONALD A     PA      0819453         BRENT COON & ASSOCIATES
ASHMORE      CLAUDE        TX      201536729       BRENT COON & ASSOCIATES                    CARPENTER    JERRY W      TX      A990043-EC      BRENT COON & ASSOCIATES
ATKINSON     CRAIG         IL      2006L000998     BRENT COON & ASSOCIATES                    CARSON       LEON         IL      05L950          BRENT COON & ASSOCIATES
AUDETTE      PHILLIP       OH      CV04541283      BRENT COON & ASSOCIATES                    CARTER       JOHN W       TX      E167892         BRENT COON & ASSOCIATES
AUSTIN       RAEFORD L     TX      02-11642        BRENT COON & ASSOCIATES                    CASTILLO     ERNEST       TX      B0168795        BRENT COON & ASSOCIATES
AUTMAN       DAVID         IL      05L913          BRENT COON & ASSOCIATES                    CEPLICE      PHILLIP      OH      CV04538715      BRENT COON & ASSOCIATES
AUTMAN       DAVID         IL      05L917          BRENT COON & ASSOCIATES                    CHAMBERS     LINDA J      AR      CV200700626     BRENT COON & ASSOCIATES
AVERETT      ALLEN M       TX      03CV0652        BRENT COON & ASSOCIATES                    CHAPMAN      FREDDIE      TX      A990043-EC      BRENT COON & ASSOCIATES
BABIN        EARL          LA      2006000271      BRENT COON & ASSOCIATES                    CHELETTE     OSCAR J      TX      A990043-EC      BRENT COON & ASSOCIATES
BAILEY       RONALD        IL      05L920          BRENT COON & ASSOCIATES                    CHICO        LUIS F       TX      30360           BRENT COON & ASSOCIATES
BAKER        HOWARD C      AR      CV200601806     BRENT COON & ASSOCIATES                    CHILDRESS    ARLONZO      AR      CV200601806     BRENT COON & ASSOCIATES
BAKER        JOHN E        PA      0929109         BRENT COON & ASSOCIATES                    CLANTON      JOHN H       MS      2001-194-CV12   BRENT COON & ASSOCIATES
BAKER        MARCUS        TX      CC0302423B      BRENT COON & ASSOCIATES                    CLARK        CECIL E      TX      A990043-EC      BRENT COON & ASSOCIATES
BALDWIN      JAMES D       MS      2003397         BRENT COON & ASSOCIATES                    CLARK        JERRY G      LA      200512791HR     BRENT COON & ASSOCIATES
BALL         JOE           IL      05L923          BRENT COON & ASSOCIATES                    CLARK        ROBERT M     OH      CV04522024      BRENT COON & ASSOCIATES
BANDA        ROSE M        TX      201228402       BRENT COON & ASSOCIATES                    CLARK        WILLIAM L    PA      200926963       BRENT COON & ASSOCIATES
BARBER       JOHN B        PA      0926275         BRENT COON & ASSOCIATES                    CLAY         DUVEL        TX      97-28510        BRENT COON & ASSOCIATES
BARKSDALE    DORAIN        MS      2001-194-CV12   BRENT COON & ASSOCIATES                    CLEMMONS     JOHN C       MS      2001-194-CV12   BRENT COON & ASSOCIATES
BARNES       JAMES B       MS      2001-194-CV12   BRENT COON & ASSOCIATES                    COCHRAN      NORMA C      AR      CV200601806     BRENT COON & ASSOCIATES
BARR         STEPHANIE A   TX      DV01-8742-I     BRENT COON & ASSOCIATES                    COCHRAN      WILLIAM C    PA      200943942       BRENT COON & ASSOCIATES
BARRERA      RALPH         IL      05L927          BRENT COON & ASSOCIATES                    COFFMAN      ALBERT       OH      CV04534324      BRENT COON & ASSOCIATES
BARRIENTOS   RICHARD       TX      A990043-EC      BRENT COON & ASSOCIATES                    COGHLAN      DENNIS       TX      DV010901OE      BRENT COON & ASSOCIATES
BARROW       JOHNNY        LA      C541285         BRENT COON & ASSOCIATES                    COLLINS      LEROY        AR      CV200601826     BRENT COON & ASSOCIATES

                                                                                                                                                    Appendix A - 62
                                        Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                  Document Page 81 of 624
Claimant    Claimant          State                                                               Claimant       Claimant     State
Last Name   First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name      First Name   Filed   Docket Number   Primary Plaintiff Counsel
COLLINS     MALCOM W          TX      E167892         BRENT COON & ASSOCIATES                    ENGLISH         LEON         TX      04CV1479        BRENT COON & ASSOCIATES
COLLUM      ARVIN             TX      E167892         BRENT COON & ASSOCIATES                    ENOCH           EARL W       FL      06017137        BRENT COON & ASSOCIATES
COMEAUX     PAUL H            LA      505315          BRENT COON & ASSOCIATES                    ERICKSON        ALVIN        IL      05L985          BRENT COON & ASSOCIATES
CONLEY      ROGER D           TX      201463976       BRENT COON & ASSOCIATES                    ESTILL          BILLY F      TX      0309734         BRENT COON & ASSOCIATES
CONLEY      WILLIAM A         MS      2001-194-CV12   BRENT COON & ASSOCIATES                    ESUNIS          RAYMOND      IL      05L988          BRENT COON & ASSOCIATES
CONNER      DAN ANTHONY & D   OH      CV04530960      BRENT COON & ASSOCIATES                    EVANS           WILLIS       IL      05L992          BRENT COON & ASSOCIATES
CONNER      THOMAS            TX      201079567       BRENT COON & ASSOCIATES                    EZELL           JOSEPH R     LA      512192D         BRENT COON & ASSOCIATES
CONTRERAS   ISUARO            TX      E167892         BRENT COON & ASSOCIATES                    FAGGINS         JIMMY        IL      05L995          BRENT COON & ASSOCIATES
CONYER      EDNA M            AR      CV200601826     BRENT COON & ASSOCIATES                    FALCONER        MELVIN       TX      E167892         BRENT COON & ASSOCIATES
COOK        MICHAEL R         TX      11CV0149        BRENT COON & ASSOCIATES                    FARMER          LOUIS        IL      05L999          BRENT COON & ASSOCIATES
COOK        OSCAR W           MS      2001-194-CV12   BRENT COON & ASSOCIATES                    FERGUSON        JOSEPH B     PA      200903730       BRENT COON & ASSOCIATES
COOK        TERRI L           AR      CV200601826     BRENT COON & ASSOCIATES                    FIEDLER         JOHN         OH      CV04525280      BRENT COON & ASSOCIATES
COOL        LOUISE            TX      E167892         BRENT COON & ASSOCIATES                    FIELDS          PHILIP       IL      05L975          BRENT COON & ASSOCIATES
COPELAND    MARGARET A        TX      A0182316        BRENT COON & ASSOCIATES                    FIGUEROA        ALEJANDRO    IL      05L975          BRENT COON & ASSOCIATES
CORLL       CARY              OH      CV04538764      BRENT COON & ASSOCIATES                    FINKE           ROBERT E     IL      2006L001000     BRENT COON & ASSOCIATES
CORSELLO    THOMAS E          TX      E167892         BRENT COON & ASSOCIATES                    FINNEY          WILLIAM      OH      CV05564779      BRENT COON & ASSOCIATES
CORTEZ      SYLVESTER         TX      CC0302423B      BRENT COON & ASSOCIATES                    FISCELLA        JOSEPH A     FL      07004141        BRENT COON & ASSOCIATES
COSEY       RICHARD           IL      2006L001004     BRENT COON & ASSOCIATES                    FISH            BILLY R      PA      0832421         BRENT COON & ASSOCIATES
COX         BENNIE E          LA      512192D         BRENT COON & ASSOCIATES                    FLORES          ABELARDO     IL      05L1000         BRENT COON & ASSOCIATES
COX         CLARENCE P        TX      97-28510        BRENT COON & ASSOCIATES                    FLOWERS         KENNETH B    PA      0835757         BRENT COON & ASSOCIATES
COX         LEON              IL      05L953          BRENT COON & ASSOCIATES                    FLOWERS         ROOSEVELT    IL      05L1001         BRENT COON & ASSOCIATES
CREGGETT    JOE               AR      CV200601796     BRENT COON & ASSOCIATES                    FONTENOT        HORACE       TX      A990043-EC      BRENT COON & ASSOCIATES
CRESPO      MANUEL F          TX      25746           BRENT COON & ASSOCIATES                    FORD            LOUISE T     AR      CV200601826     BRENT COON & ASSOCIATES
CRISLER     GEORGE            IL      2006L001003     BRENT COON & ASSOCIATES                    FOWLKES         GEORGE       OH      CV04527593      BRENT COON & ASSOCIATES
CRONIN      JAMES             OH      CV04538764      BRENT COON & ASSOCIATES                    FOX             JAMES W      PA      0832665         BRENT COON & ASSOCIATES
CROSS       JAMES             TX      20141*JG02      BRENT COON & ASSOCIATES                    FOX             PERO         IL      05L965          BRENT COON & ASSOCIATES
CROSSLEY    JOHN A            AR      CV200601806     BRENT COON & ASSOCIATES                    FRANZEN         DONALD       IL      05L966          BRENT COON & ASSOCIATES
CROUSE      JOHN W            AR      CV200700626     BRENT COON & ASSOCIATES                    FREEMAN         AZEL M       TX      200708056       BRENT COON & ASSOCIATES
CROUSE      WILLARD           TX      D020489-C       BRENT COON & ASSOCIATES                    FREY            WILLIAM      IL      05L968          BRENT COON & ASSOCIATES
CRUZ        DOMINGO           OH      CV04538764      BRENT COON & ASSOCIATES                    FRIAR           WILLIAM C    LA      2002-001020     BRENT COON & ASSOCIATES
CRUZ        JOSEPH E          IL      2006L001002     BRENT COON & ASSOCIATES                    FUGATE          HATTIE M     TX      DV0301814F      BRENT COON & ASSOCIATES
CUMMINGS    VELOIS            AR      CV200700626     BRENT COON & ASSOCIATES                    FULLER          TONYA L      TX      200556963       BRENT COON & ASSOCIATES
CUMMINGS    VELOIS            TX      DV0508813A      BRENT COON & ASSOCIATES                    GAJDOSIK        DAN          IL      2006L000999     BRENT COON & ASSOCIATES
CURETON     RUBY A            TX      200525562       BRENT COON & ASSOCIATES                    GALLAGHER       JOSEPH T     PA      091104466       BRENT COON & ASSOCIATES
CURTIS      DON               TX      CC0302493B      BRENT COON & ASSOCIATES                    GANN            WILLIAM J    PA      0903741         BRENT COON & ASSOCIATES
DANIELS     DAVID             IL      05L956          BRENT COON & ASSOCIATES                    GARCIA          FELIPE       IL      05L974          BRENT COON & ASSOCIATES
DANIELS     LEROY             IL      05L961          BRENT COON & ASSOCIATES                    GARCIA          MANUELA      IL      05L976          BRENT COON & ASSOCIATES
DANNA       MICHAEL           OH      CV04534324      BRENT COON & ASSOCIATES                    GARCIA          MARIA E      CA      BC432288        BRENT COON & ASSOCIATES
DATTILO     AUGUST V          TX      A050436C        BRENT COON & ASSOCIATES                    GARDNER         LEON         AR      CV200601806     BRENT COON & ASSOCIATES
DAURO       HARRY T           TX      201444352       BRENT COON & ASSOCIATES                    GATES           FINIS        IL      05L978          BRENT COON & ASSOCIATES
DAVIA       ELEANORE          IL      05L964          BRENT COON & ASSOCIATES                    GAWLIK          LAMBERT      TX      E167892         BRENT COON & ASSOCIATES
DAVIS       AIMZY             LA      C493320         BRENT COON & ASSOCIATES                    GEDAMINSAS      TOM          IL      05L981          BRENT COON & ASSOCIATES
DAVIS       FRANCES           OH      CV04540592      BRENT COON & ASSOCIATES                    GENDREAU        DONALD E     CA      RG04135013      BRENT COON & ASSOCIATES
DAVIS       GILBERT           CA      CGC-02-412057   BRENT COON & ASSOCIATES                    GENTILE         VINCENT      IL      05L983          BRENT COON & ASSOCIATES
DAVIS       JAMES             TX      E167892         BRENT COON & ASSOCIATES                    GENTRY          GEORGE W     TX      E167892         BRENT COON & ASSOCIATES
DAVIS       JAMES L           PA      0830898         BRENT COON & ASSOCIATES                    GIBSON          HERBERT E    TX      E167892         BRENT COON & ASSOCIATES
DAVIS       WALTER            TX      E167892         BRENT COON & ASSOCIATES                    GILL            EUGENE       TX      04CV1480        BRENT COON & ASSOCIATES
DAWSON      CECIL             MS      2003397         BRENT COON & ASSOCIATES                    GILPIN          DANIEL       OH      CV04521673      BRENT COON & ASSOCIATES
DEAN        NORMAN R          MS      2001-194-CV12   BRENT COON & ASSOCIATES                    GIPSON          JOHN W       TX      E167892         BRENT COON & ASSOCIATES
DEAN        OSCAR             IL      05L967          BRENT COON & ASSOCIATES                    GIVENS          LESLIE       OH      CV04527988      BRENT COON & ASSOCIATES
DEGNER      JAMES             IL      05L1002         BRENT COON & ASSOCIATES                    GLANS           JAMES        IL      05L986          BRENT COON & ASSOCIATES
DENNIS      ALAN              OH      CV04540592      BRENT COON & ASSOCIATES                    GLASSCOE        CLAYTON      IL      05L989          BRENT COON & ASSOCIATES
DENNY       FLOYD             LA      C565131         BRENT COON & ASSOCIATES                    GLENN           JIMMY        IL      05L991          BRENT COON & ASSOCIATES
DIFFEY      ERNEST            TX      97-28510        BRENT COON & ASSOCIATES                    GLOWACKI        HENRY        IL      05L994          BRENT COON & ASSOCIATES
DIRICKSON   ALBERT            AR      CV200601806     BRENT COON & ASSOCIATES                    GOOCH           TED          IL      05L996          BRENT COON & ASSOCIATES
DIXON       JOSEPH            TX      201421321       BRENT COON & ASSOCIATES                    GOODMAN         BENNIE       OH      CV04527988      BRENT COON & ASSOCIATES
DOBRIC      MILOS             IL      05L970          BRENT COON & ASSOCIATES                    GOODRUM         NANCY C      TX      33453           BRENT COON & ASSOCIATES
DOCKERY     RAYMOND           IL      05L977          BRENT COON & ASSOCIATES                    GRAHAM          HERMAN       TX      A990043-EC      BRENT COON & ASSOCIATES
DODSON      BARBARA J         AR      CV200601826     BRENT COON & ASSOCIATES                    GRAHAM          LARRY K      TX      200581345       BRENT COON & ASSOCIATES
DOTTS       DONALD            IL      05L975          BRENT COON & ASSOCIATES                    GRAHAM          LAWRENCE B   TX      201142275       BRENT COON & ASSOCIATES
DOWDLE      ALLEN W           MS      2003397         BRENT COON & ASSOCIATES                    GRANT-JOHNSON   ZELA S       TX      A990043-EC      BRENT COON & ASSOCIATES
DOYLE       JUSTER            AR      CV200601806     BRENT COON & ASSOCIATES                    GRAY            DELBERT      IL      05L984          BRENT COON & ASSOCIATES
DRAIN       THOMAS            IL      05L979          BRENT COON & ASSOCIATES                    GREEN           CARL J       AR      CV200601826     BRENT COON & ASSOCIATES
DUCRE       MARY              OH      CV04527988      BRENT COON & ASSOCIATES                    GREEN           LARRY E      PA      0906000         BRENT COON & ASSOCIATES
DUNCAN      TONY V            MA      080325          BRENT COON & ASSOCIATES                    GREEN           WILLIAM      IL      05L987          BRENT COON & ASSOCIATES
DUSEK       ROBERT            IL      05L982          BRENT COON & ASSOCIATES                    GRINNIS         SHIRLEY J    TX      E167892         BRENT COON & ASSOCIATES
DYKE        JOSEPH H          TX      200441218       BRENT COON & ASSOCIATES                    GRINNIS         WALTER S     TX      E167892         BRENT COON & ASSOCIATES
EARNEST     GLORIA D          MS      03KV0062S       BRENT COON & ASSOCIATES                    HAINES          FOSTER D     FL      0620730         BRENT COON & ASSOCIATES
EARNHARDT   JAMES A           PA      0808712         BRENT COON & ASSOCIATES                    HAJEK           ELMER        IL      05L993          BRENT COON & ASSOCIATES
EDWARDS     ELVIN K           TX      03CV1356        BRENT COON & ASSOCIATES                    HALL            BERTHA       TX      A0178656        BRENT COON & ASSOCIATES
EDWARDS     VERNON            TX      A990043-EC      BRENT COON & ASSOCIATES                    HALL            DANNY        OH      CV04527637      BRENT COON & ASSOCIATES
EFAW        HAROLD            OH      CV04530239      BRENT COON & ASSOCIATES                    HALL            GEORGE       MS      CI2005049AS     BRENT COON & ASSOCIATES
ELEFANTE    BRIGADO P         CA      RG05191987      BRENT COON & ASSOCIATES                    HALL            MARY F       MS      03KV0062S       BRENT COON & ASSOCIATES
EMKE        DAVID             IL      2006L001001     BRENT COON & ASSOCIATES                    HANABARGER      DALE         IL      2006L1064       BRENT COON & ASSOCIATES
ENDEL       JAMES E           TX      04CV1491        BRENT COON & ASSOCIATES                    HANCHETT        HENRY C      TX      201466850       BRENT COON & ASSOCIATES
ENDICOTT    DONALD            TX      02-1463         BRENT COON & ASSOCIATES                    HANLEY          RICHARD E    MS      2002-202-CV6    BRENT COON & ASSOCIATES

                                                                                                                                                          Appendix A - 63
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                               Document Page 82 of 624
Claimant      Claimant     State                                                               Claimant      Claimant      State
Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel
HANSELL       ELIZABETH    MS      2002-202-CV6    BRENT COON & ASSOCIATES                    HYDE           PHILLIP       TX      B0168795        BRENT COON & ASSOCIATES
HARGIS        RICKY        IL      05L990          BRENT COON & ASSOCIATES                    HYLAND         JOHN          IL      05L889          BRENT COON & ASSOCIATES
HARPER        JAMES E      TX      E167892         BRENT COON & ASSOCIATES                    INGLE          GARY A        MS      2002-202-CV6    BRENT COON & ASSOCIATES
HARRIS        ANTHONY J    TX      A0183387        BRENT COON & ASSOCIATES                    JACKSON        RAYMOND       LA      C580391         BRENT COON & ASSOCIATES
HARRIS        CARL         IL      05L997          BRENT COON & ASSOCIATES                    JACKSON        ROBERT W      TX      97-28510        BRENT COON & ASSOCIATES
HARRIS        THOMAS G     TX      97-28510        BRENT COON & ASSOCIATES                    JACOBY         ALFRED M      TX      D040513C        BRENT COON & ASSOCIATES
HARRISON      ROSA M       PA      201021892       BRENT COON & ASSOCIATES                    JAMES          SAMUEL        IL      05L897          BRENT COON & ASSOCIATES
HARRISON      WILLIAM W    TX      A990043-EC      BRENT COON & ASSOCIATES                    JANSEN         KENNETH       IL      05L901          BRENT COON & ASSOCIATES
HARVEY        MICHAEL      TX      E167892         BRENT COON & ASSOCIATES                    JEFFERSON      OLLIE         IL      05L904          BRENT COON & ASSOCIATES
HATTEN        CHARLIE C    LA      495546          BRENT COON & ASSOCIATES                    JEFFRIES       MICHAEL       TX      B0168795        BRENT COON & ASSOCIATES
HAYDEN        LAYMON C     TX      DC0705423       BRENT COON & ASSOCIATES                    JENNINGS       MARK L        TX      DC0706371       BRENT COON & ASSOCIATES
HAYES         ERNESTINE    AR      CV200601826     BRENT COON & ASSOCIATES                    JESSIE         JACK A        TX      0312500         BRENT COON & ASSOCIATES
HAYES         EVENN A      MS      2001-194-CV12   BRENT COON & ASSOCIATES                    JILES          DAVID         IL      05L908          BRENT COON & ASSOCIATES
HAYS          THOMAS P     MS      04KV0052S       BRENT COON & ASSOCIATES                    JOBE           BARRY         OH      CV04534324      BRENT COON & ASSOCIATES
HELFRICH      DON          IL      2006L001014     BRENT COON & ASSOCIATES                    JOHNSON        BOBBY J       TX      97-28510        BRENT COON & ASSOCIATES
HELMS         MELBA        TX      B0168795        BRENT COON & ASSOCIATES                    JOHNSON        FELTON S      TX      DC0813458F      BRENT COON & ASSOCIATES
HELMS         TERRY M      PA      200920905       BRENT COON & ASSOCIATES                    JOHNSON        GREGORY D     TX      05CV0490        BRENT COON & ASSOCIATES
HENDERSON     GLORIA       MS      2002-202-CV6    BRENT COON & ASSOCIATES                    JOHNSON        JACK          TX      B0168795        BRENT COON & ASSOCIATES
HENDERSON     JW           TX      97-28510        BRENT COON & ASSOCIATES                    JOHNSON        LLOYD         IL      05L911          BRENT COON & ASSOCIATES
HENDRIX       WILBERT      MS      2002-202-CV6    BRENT COON & ASSOCIATES                    JOHNSON        MARTIN        TX      B0168795        BRENT COON & ASSOCIATES
HENSON        JAMES        TX      B0168795        BRENT COON & ASSOCIATES                    JOHNSON        MAYREAN S     TX      E167892         BRENT COON & ASSOCIATES
HERBERT       JAMES        IL      05L998          BRENT COON & ASSOCIATES                    JOHNSON        SAMUEL        TX      97-28510        BRENT COON & ASSOCIATES
HERNANDEZ     FERNAND      TX      B0168795        BRENT COON & ASSOCIATES                    JOHNSON        WELDON T      LA      512192D         BRENT COON & ASSOCIATES
HERRING       JAMES        TX      E167892         BRENT COON & ASSOCIATES                    JOHNSON        WILLIAM       OH      CV04541800      BRENT COON & ASSOCIATES
HERRON        JOSEPH       TX      B0168795        BRENT COON & ASSOCIATES                    JOHNSTON       JUDY          TX      B0168795        BRENT COON & ASSOCIATES
HERRON        ROBERT L     TX      04CV1431        BRENT COON & ASSOCIATES                    JONES          DAVID         OH      CV05559019      BRENT COON & ASSOCIATES
HESLIP        BOBBIE       TX      B0168795        BRENT COON & ASSOCIATES                    JONES          DOROTHY       TX      B0168795        BRENT COON & ASSOCIATES
HIGHSAW       BEN M        TX      A990043-EC      BRENT COON & ASSOCIATES                    JONES          EDDIE W       TX      E167892         BRENT COON & ASSOCIATES
HILDERBRAN    VERNON S     TX      DV0505151B      BRENT COON & ASSOCIATES                    JONES          EDDIS         TX      B0168795        BRENT COON & ASSOCIATES
HILL          ENNIS        TX      DC0606709       BRENT COON & ASSOCIATES                    JONES          GLEN E        TX      E167892         BRENT COON & ASSOCIATES
HILL          JAMES E      AR      CV200601796     BRENT COON & ASSOCIATES                    JONES          HAROLD        TX      200441218       BRENT COON & ASSOCIATES
HILL          MARJORIE J   TX      201420961       BRENT COON & ASSOCIATES                    JONES          JOE           TX      E167892         BRENT COON & ASSOCIATES
HILLERY       DOROTHY      TX      B0168795        BRENT COON & ASSOCIATES                    JONES          LEE E         TX      E167892         BRENT COON & ASSOCIATES
HILLGARTNER   FLORA        TX      B0168795        BRENT COON & ASSOCIATES                    JONES          LEROY S       TX      E167892         BRENT COON & ASSOCIATES
HINES         LOUIE        TX      B0168795        BRENT COON & ASSOCIATES                    JONES          LUTHER        IL      05L916          BRENT COON & ASSOCIATES
HINSON        GLENN D      AR      CV200604404     BRENT COON & ASSOCIATES                    JONES          MARLIAN K     TX      E167892         BRENT COON & ASSOCIATES
HOBBS         WILBERT D    PA      200903737       BRENT COON & ASSOCIATES                    JONES          WESLEY T      TX      97-28510        BRENT COON & ASSOCIATES
HOCTER        PHILLIP      TX      02-09884        BRENT COON & ASSOCIATES                    JONIER         WARDIEN       OH      CV04527988      BRENT COON & ASSOCIATES
HODGKINSON    DONALD L     TX      A990043-EC      BRENT COON & ASSOCIATES                    JORDAN         ARTHUR M      TX      200720851       BRENT COON & ASSOCIATES
HODNICKI      STANLEY      OH      CV04534324      BRENT COON & ASSOCIATES                    JORDAN         FRANKIE       AR      CV200601826     BRENT COON & ASSOCIATES
HOEPKER       TOM          IL      2006L001012     BRENT COON & ASSOCIATES                    JUNEAU         LOUIS A       LA      C541898         BRENT COON & ASSOCIATES
HOFFORD       DAVID        LA      2003878         BRENT COON & ASSOCIATES                    KALIVODA       PAUL          OH      CV04540592      BRENT COON & ASSOCIATES
HOGAN         ANTHONY      IL      05L873          BRENT COON & ASSOCIATES                    KANE           THOMAS        IL      2006L001009     BRENT COON & ASSOCIATES
HOGAN         HOWARD L     AR      CV200700626     BRENT COON & ASSOCIATES                    KATHREIN       GERALD        IL      05L924          BRENT COON & ASSOCIATES
HOGAN         JAMES A      TX      0312500         BRENT COON & ASSOCIATES                    KELLEY         ALFRED        TX      A990043-EC      BRENT COON & ASSOCIATES
HOLDEN        BRUCE        OH      CV04530960      BRENT COON & ASSOCIATES                    KELLEY         ELBERT        TX      E167892         BRENT COON & ASSOCIATES
HOLDEN        CLARA        TX      B0168795        BRENT COON & ASSOCIATES                    KELLEY         ELBERT D      TX      E0174885        BRENT COON & ASSOCIATES
HOLDEN        WILLIAM L    PA      0835744         BRENT COON & ASSOCIATES                    KELLEY         FRANK         TX      02CV1148        BRENT COON & ASSOCIATES
HOLLAND       DAVID        MS      2002-202-CV6    BRENT COON & ASSOCIATES                    KENDRICK       CHRISTOPHER   TX      04CV1482        BRENT COON & ASSOCIATES
HOLMES        ROBERT L     TX      200852488       BRENT COON & ASSOCIATES                    KIBBLER        BRUCE         TX      03CV0204        BRENT COON & ASSOCIATES
HOLSTON       TROY         TX      97-28510        BRENT COON & ASSOCIATES                    KILLIAN        JOE L         LA      496170          BRENT COON & ASSOCIATES
HONEYCUTT     JIMMY A      TX      E167892         BRENT COON & ASSOCIATES                    KIZZIAR        MARVIN E      TX      E167892         BRENT COON & ASSOCIATES
HOOKER        ANDREW       IL      05L876          BRENT COON & ASSOCIATES                    KLAN           ANTHONY J     TX      2001-51797      BRENT COON & ASSOCIATES
HORN          GARY G       OK      CJ20047156      BRENT COON & ASSOCIATES                    KNAPP          RAYMOND       IL      05L928          BRENT COON & ASSOCIATES
HORN          MARY         MS      2002-202-CV6    BRENT COON & ASSOCIATES                    KNYFE          ARTHUR        TX      97-28510        BRENT COON & ASSOCIATES
HORNER        ROBERT       OH      CV04530960      BRENT COON & ASSOCIATES                    KOLDOFF        RICHARD       IL      05L931          BRENT COON & ASSOCIATES
HORTON        EUGENE       TX      A990043-EC      BRENT COON & ASSOCIATES                    KORDA          WILLIAM E     TX      03CV0211        BRENT COON & ASSOCIATES
HORTON        JAMES A      TX      DC0612274B      BRENT COON & ASSOCIATES                    KOSTANIS       TOM           OH      CV04534324      BRENT COON & ASSOCIATES
HOSSBACH      WAYNE        IL      05L881          BRENT COON & ASSOCIATES                    KRETZSCHMER    GERALDINE     TX      17606*JG01      BRENT COON & ASSOCIATES
HOWARD        MANUEL C     IL      2006L001010     BRENT COON & ASSOCIATES                    KUMP           EDWARD        IL      05L935          BRENT COON & ASSOCIATES
HOWARD        RD           TX      97-28510        BRENT COON & ASSOCIATES                    KUYKENDALL     BARBARA       TX      B0168795        BRENT COON & ASSOCIATES
HOWARD        RICKEY       TX      B0168795        BRENT COON & ASSOCIATES                    KWIATKOWSKI    GREGORY       IL      05L938          BRENT COON & ASSOCIATES
HREHA         JOHN         TX      02-5312         BRENT COON & ASSOCIATES                    LACOUR         JOSEPH P      LA      C559790         BRENT COON & ASSOCIATES
HRYHORCHUK    ADOLPH       TX      A990043-EC      BRENT COON & ASSOCIATES                    LACY           ROBERT        TX      B0168795        BRENT COON & ASSOCIATES
HUBBARD       ARNEST G     IL      2006L001007     BRENT COON & ASSOCIATES                    LAFAETTE       BOBBY J       TX      E167892         BRENT COON & ASSOCIATES
HUBBARD       OSCAR        IL      05L885          BRENT COON & ASSOCIATES                    LALUMONDIERE   HAROLD        IL      2006L001008     BRENT COON & ASSOCIATES
HUDSON        JESSE L      MS      2002-202-CV6    BRENT COON & ASSOCIATES                    LAMB           KENNETH       TX      200963386       BRENT COON & ASSOCIATES
HUFFMAN       MELVIN L     TX      200543418       BRENT COON & ASSOCIATES                    LAMBERT        FRED          IL      05L942          BRENT COON & ASSOCIATES
HUGHES        ELBERT D     TX      B0168795        BRENT COON & ASSOCIATES                    LAMORGESE      JOE           TX      E167892         BRENT COON & ASSOCIATES
HUGHES        STELLA O     MS      04KV0052S       BRENT COON & ASSOCIATES                    LANDEROS       FERNANDO      IL      05L947          BRENT COON & ASSOCIATES
HUGHLEY       MOTON        OH      CV06591866      BRENT COON & ASSOCIATES                    LANDRUM        OWEN S        TX      97-28510        BRENT COON & ASSOCIATES
HUMPHREY      DOROTHY      MS      2002-202-CV6    BRENT COON & ASSOCIATES                    LANE           BILLY E       TX      E167892         BRENT COON & ASSOCIATES
HUMPHRIES     JERLINE      TX      31839           BRENT COON & ASSOCIATES                    LANE           RAYMOND G     IL      2006L001006     BRENT COON & ASSOCIATES
HUTSON        CHARLES E    TX      200617382       BRENT COON & ASSOCIATES                    LAPERNA        SAM J         TX      201264699       BRENT COON & ASSOCIATES
HUTSON        ROBERT A     MS      03KV0062S       BRENT COON & ASSOCIATES                    LARA           ADALBERT      TX      B0168795        BRENT COON & ASSOCIATES
HYATT         MARVIN J     TX      97-28510        BRENT COON & ASSOCIATES                    LASSITER       CHARLES G     AR      CV200601806     BRENT COON & ASSOCIATES

                                                                                                                                                       Appendix A - 64
                                      Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                                Document Page 83 of 624
Claimant       Claimant     State                                                               Claimant    Claimant     State
Last Name      First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name   First Name   Filed   Docket Number   Primary Plaintiff Counsel
LATTIN         SAMUEL D     TX      E167892         BRENT COON & ASSOCIATES                    MCCAULEY     VIRL K       TX      E167892         BRENT COON & ASSOCIATES
LAUDERDALE     NORWOOD      IL      05L969          BRENT COON & ASSOCIATES                    MCCLURE      HOWARD       MS      2002-0683       BRENT COON & ASSOCIATES
LAURSEN        PAUL         IL      05L972          BRENT COON & ASSOCIATES                    MCCRAY       JAMES L      TX      E167892         BRENT COON & ASSOCIATES
LAVERGNE       JOSEPH M     TX      201524967       BRENT COON & ASSOCIATES                    MCDONALD     JOHN P       LA      512192D         BRENT COON & ASSOCIATES
LAWING         EDWARD A     PA      0810484         BRENT COON & ASSOCIATES                    MCGEE        JAMES        IL      05L922          BRENT COON & ASSOCIATES
LAWRENCE       JERRY L      TX      97-28510        BRENT COON & ASSOCIATES                    MCGINISTER   JUANITA      AR      CV200601826     BRENT COON & ASSOCIATES
LAWSON         ROY          IL      05L973          BRENT COON & ASSOCIATES                    MCGREW       WARREN       IL      05L929          BRENT COON & ASSOCIATES
LAYNE          JOSEPH       IL      05L865          BRENT COON & ASSOCIATES                    MCKEEN       EDWARD M     TX      03CV1356        BRENT COON & ASSOCIATES
LEAR           EARNEST      LA      C540643         BRENT COON & ASSOCIATES                    MCKENIZE     LEAVESTER    TX      E167892         BRENT COON & ASSOCIATES
LEAR           IRENE        LA      C540643         BRENT COON & ASSOCIATES                    MCLEOD       WESLEY B     TX      97-28510        BRENT COON & ASSOCIATES
LECOCQ         HERMAN       OH      CV04534324      BRENT COON & ASSOCIATES                    MCMANUS      GERALD D     MS      2002548         BRENT COON & ASSOCIATES
LEE            DOROTHY      TX      E167892         BRENT COON & ASSOCIATES                    MCMILLIAN    WILLIE       IL      05L933          BRENT COON & ASSOCIATES
LEE            JAMES G      TX      B-150,374-AW    BRENT COON & ASSOCIATES                    MCMULLEN     JOHN H       TX      E167892         BRENT COON & ASSOCIATES
LEE            RADENE       TX      B0168795        BRENT COON & ASSOCIATES                    MCNEAL       RONALD J     LA      512192D         BRENT COON & ASSOCIATES
LENARD         OSCAR        LA      512192D         BRENT COON & ASSOCIATES                    MCNEAL       WILLIS       AR      CV200700626     BRENT COON & ASSOCIATES
LENARD         WILLIE D     LA      C20080004       BRENT COON & ASSOCIATES                    MCNELLY      WILLIS E     TX      02-7593         BRENT COON & ASSOCIATES
LEONARD        JIMMIE D     TX      E167892         BRENT COON & ASSOCIATES                    MCRAE        JAMES        IL      05L944          BRENT COON & ASSOCIATES
LESSIER        NATHANIEL    CA      RG03104407      BRENT COON & ASSOCIATES                    MCROY        DAVID        TX      DV0412964B      BRENT COON & ASSOCIATES
LEWANDOWSKI    FRANK        IL      05L869          BRENT COON & ASSOCIATES                    MCWILLIAMS   MARIE S      TX      E167892         BRENT COON & ASSOCIATES
LEWIS          BONNIE L     TX      E167892         BRENT COON & ASSOCIATES                    MEADOWS      WALTER E     TX      A990043-EC      BRENT COON & ASSOCIATES
LEWIS          ERMA J       TX      E167892         BRENT COON & ASSOCIATES                    MEDDERS      AUBURN E     MS      ADMIN           BRENT COON & ASSOCIATES
LEWIS          GEORGE       OH      CV04530960      BRENT COON & ASSOCIATES                    MEEKS        DOROTHY M    TX      E167892         BRENT COON & ASSOCIATES
LEWIS          JOHN         TX      B0168795        BRENT COON & ASSOCIATES                    MEJIA        LOUIS        TX      03CV1356        BRENT COON & ASSOCIATES
LEWIS          SAM          TX      97-28510        BRENT COON & ASSOCIATES                    MELLOR       GARY         TX      E167892         BRENT COON & ASSOCIATES
LILES          MARY E       TX      E167892         BRENT COON & ASSOCIATES                    MILAM        NELLIE F     MS      2003397         BRENT COON & ASSOCIATES
LILLY          CYNTHIA R    TX      E167892         BRENT COON & ASSOCIATES                    MILES        WILLIE       TX      B0168795        BRENT COON & ASSOCIATES
LINDSAY        ROBERT L     TX      E167892         BRENT COON & ASSOCIATES                    MILHALIK     ALBERT       OH      CV06589167      BRENT COON & ASSOCIATES
LITTLE         DANIEL J     TX      E167892         BRENT COON & ASSOCIATES                    MILLER       BOBBY        IL      05L975          BRENT COON & ASSOCIATES
LITTLE         HARVEY L     AR      CV200601796     BRENT COON & ASSOCIATES                    MILLER       CHARLES      OH      CV04530960      BRENT COON & ASSOCIATES
LITTLE         HOWARD D     PA      110203019       BRENT COON & ASSOCIATES                    MILLER       FRANKIE J    AR      CV200601826     BRENT COON & ASSOCIATES
LITTLE         JIMMY C      TX      E167892         BRENT COON & ASSOCIATES                    MILLER       IRVING J     PA      090504381       BRENT COON & ASSOCIATES
LITTLE         THEODORE     IL      05L878          BRENT COON & ASSOCIATES                    MILLER       JERRY T      MA      081579          BRENT COON & ASSOCIATES
LLAMAS         MARIA M      TX      2003CI07886     BRENT COON & ASSOCIATES                    MILLER       LAURIE       TX      A990043-EC      BRENT COON & ASSOCIATES
LOCKETT        ROBERT L     TX      200831777       BRENT COON & ASSOCIATES                    MILLER       MAE R        TX      E167892         BRENT COON & ASSOCIATES
LOGUE          ARMOND L     LA      505837B         BRENT COON & ASSOCIATES                    MILLER       MARY         TX      B0168795        BRENT COON & ASSOCIATES
LONDON         DARYL E      TX      DC0700342A      BRENT COON & ASSOCIATES                    MILLER       RODNEY       TX      D020495-C       BRENT COON & ASSOCIATES
LOVE           DONALD L     PA      0810321         BRENT COON & ASSOCIATES                    MILLER       THOMAS       OH      CV04527593      BRENT COON & ASSOCIATES
LOVELL         BILL L       TX      04CV1430        BRENT COON & ASSOCIATES                    MILLERDEN    MILDRED      TX      B0168795        BRENT COON & ASSOCIATES
LOWERY         CHARLES R    TX      E167892         BRENT COON & ASSOCIATES                    MILLS        CHARLIE I    TX      200519781       BRENT COON & ASSOCIATES
LUCAS          RAYMOND      OH      CV04534324      BRENT COON & ASSOCIATES                    MINK         LARRY        OH      CV04527947      BRENT COON & ASSOCIATES
LYLE           DONALD       IL      05L900          BRENT COON & ASSOCIATES                    MINTER       CLYDE T      MS      CI2009003AS     BRENT COON & ASSOCIATES
MADDOX         DAVID        IL      05L891          BRENT COON & ASSOCIATES                    MISAVAGE     JOSEPH J     MS      04KV0052S       BRENT COON & ASSOCIATES
MAGEE          JAMES O      LA      200800670       BRENT COON & ASSOCIATES                    MONTGOMERY   CHARLES W    LA      505315          BRENT COON & ASSOCIATES
MAGNUS         HERMAN       IL      05L903          BRENT COON & ASSOCIATES                    MONTGOMERY   NAPOLEON     IL      05L948          BRENT COON & ASSOCIATES
MAIN           ELLIS E      TX      E167892         BRENT COON & ASSOCIATES                    MONTS        ROBERT       TX      E167892         BRENT COON & ASSOCIATES
MALABEHAR      KATHERINE    MS      03KV0062S       BRENT COON & ASSOCIATES                    MOODY        DOROTHY      OH      CV06589167      BRENT COON & ASSOCIATES
MALDONADO      SALVADOR     TX      E167892         BRENT COON & ASSOCIATES                    MOORE        FREDDIE J    TX      E167892         BRENT COON & ASSOCIATES
MALICOAT       CREED        TX      E167892         BRENT COON & ASSOCIATES                    MOORE        JERRY        IL      05L951          BRENT COON & ASSOCIATES
MANN           JOHN W       TX      A990043-EC      BRENT COON & ASSOCIATES                    MOORE        THOMAS R     TX      E167892         BRENT COON & ASSOCIATES
MAPLES         ROSS         TX      B0168795        BRENT COON & ASSOCIATES                    MORGAN       GARY D       TX      E167892         BRENT COON & ASSOCIATES
MAREK          DANIEL       IL      05L907          BRENT COON & ASSOCIATES                    MORINE       DELORES      TX      E167892         BRENT COON & ASSOCIATES
MARINE         ANTHONY      IL      05L914          BRENT COON & ASSOCIATES                    MORRIS       CAROL A      TX      E167892         BRENT COON & ASSOCIATES
MARINO         JAMES        OH      CV06589167      BRENT COON & ASSOCIATES                    MORRIS       GWENDOL      TX      B0168795        BRENT COON & ASSOCIATES
MARTIN         DAVID K      TX      E167892         BRENT COON & ASSOCIATES                    MORROW       THEODORE     TX      97-28510        BRENT COON & ASSOCIATES
MARTIN         DONALD E     TX      DV0412845A      BRENT COON & ASSOCIATES                    MOSELY       DENNIS R     FL      0617543         BRENT COON & ASSOCIATES
MARTIN         DONALD L     TX      97-28510        BRENT COON & ASSOCIATES                    MOSS         O            TX      B0168795        BRENT COON & ASSOCIATES
MARTIN         SAMUEL       TX      E167892         BRENT COON & ASSOCIATES                    MUCKRIDGE    JOHN         OH      CV04530239      BRENT COON & ASSOCIATES
MARTIN         WILLIAM H    TX      E167892         BRENT COON & ASSOCIATES                    MUIRHEAD     JAMES F      TX      97-28510        BRENT COON & ASSOCIATES
MARTINEZ       HORTENSI     TX      B0168795        BRENT COON & ASSOCIATES                    MULLINAX     RONALD E     TX      DC0801969       BRENT COON & ASSOCIATES
MARVEL         DANNY R      TX      E167892         BRENT COON & ASSOCIATES                    MULLINS      DEWIE        OH      CV04521811      BRENT COON & ASSOCIATES
MARX           THOMAS L     TX      97-28510        BRENT COON & ASSOCIATES                    MUNSCH       BERNARD      TX      E167892         BRENT COON & ASSOCIATES
MASCARELLA     DONALD       IL      05L919          BRENT COON & ASSOCIATES                    MURDOUGH     GAYLORD      IL      05L954          BRENT COON & ASSOCIATES
MASSEY         JERRY L      TX      E167892         BRENT COON & ASSOCIATES                    MURPHY       LESTER C     LA      2003878         BRENT COON & ASSOCIATES
MASTROMATTEO   VINCENT      OH      CV06589167      BRENT COON & ASSOCIATES                    MUSTARD      JAMES E      TX      2003-877        BRENT COON & ASSOCIATES
MATEJKA        ROBERT A     TX      03CV1356        BRENT COON & ASSOCIATES                    MYERS        ARTHUR       OH      CV04521811      BRENT COON & ASSOCIATES
MATTHEWS       ELFONSO      TX      03CV1356        BRENT COON & ASSOCIATES                    NAPIER       KOSPI C      OH      CV04540402      BRENT COON & ASSOCIATES
MATTHEWS       RUSSELL W    LA      2003878         BRENT COON & ASSOCIATES                    NEAL         LARRY        IL      05L958          BRENT COON & ASSOCIATES
MAULDIN        DAVIS R      PA      0809732         BRENT COON & ASSOCIATES                    NELSON       WALTER       IL      05L960          BRENT COON & ASSOCIATES
MAULDIN        STEVE        TX      E167892         BRENT COON & ASSOCIATES                    NEWELL       STAFFORD     TX      E167892         BRENT COON & ASSOCIATES
MAYNARD        KENNY W      TX      E167892         BRENT COON & ASSOCIATES                    NEWSOM       DELMAR E     TX      E167892         BRENT COON & ASSOCIATES
MAZE           SHERVY J     LA      495,577         BRENT COON & ASSOCIATES                    NICHOLSON    RAYMOND      TX      DV0306810M      BRENT COON & ASSOCIATES
MCAFERTY       ROBERT       TX      D020495-C       BRENT COON & ASSOCIATES                    NORRIS       LARRY        OH      CV04521811      BRENT COON & ASSOCIATES
MCALLISTER     WILLIE J     OH      CV04527988      BRENT COON & ASSOCIATES                    NORWOOD      ROBERT C     TX      E167892         BRENT COON & ASSOCIATES
MCBRIDE        ALLEN D      TX      A060637C        BRENT COON & ASSOCIATES                    NOVAK        THOMAS       LA      503251          BRENT COON & ASSOCIATES
MCCAIN         DAVID        OH      CV04534324      BRENT COON & ASSOCIATES                    NUTT         JAMES J      PA      090902992       BRENT COON & ASSOCIATES
MCCASEY        PATRICIA     TX      B0168795        BRENT COON & ASSOCIATES                    NYE          JOSEPH       TX      2002-1410       BRENT COON & ASSOCIATES

                                                                                                                                                     Appendix A - 65
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                               Document Page 84 of 624
Claimant      Claimant     State                                                               Claimant    Claimant     State
Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name   First Name   Filed   Docket Number   Primary Plaintiff Counsel
O'CONNOR      DONALD R     TX      03CV1356        BRENT COON & ASSOCIATES                    RELINSKI     ROBERT G     MS      2003397         BRENT COON & ASSOCIATES
O'DONNELL     JAMES        OH      CV04521636      BRENT COON & ASSOCIATES                    REMBAUGH     WILLIAM      TX      02-216          BRENT COON & ASSOCIATES
O'ROURKE      DONALD       OH      CV05559019      BRENT COON & ASSOCIATES                    RENFROW      LINDA S      TX      E167892         BRENT COON & ASSOCIATES
ODONNELL      PHILLIP D    TX      E167892         BRENT COON & ASSOCIATES                    REYNOLDS     JAMES        MS      2002-202-CV6    BRENT COON & ASSOCIATES
ORNELAS       AMPARO       TX      B0168795        BRENT COON & ASSOCIATES                    REYNOLDS     JAMES G      TX      D080204C        BRENT COON & ASSOCIATES
OSBORNE       EWELL        IL      05L975          BRENT COON & ASSOCIATES                    RHEIR        KENNETH      IL      05L898          BRENT COON & ASSOCIATES
OTWELL        CURTIS       LA      C32483          BRENT COON & ASSOCIATES                    RHODES       RAY A        TX      E167892         BRENT COON & ASSOCIATES
OWENS         FRED         IL      05L864          BRENT COON & ASSOCIATES                    RICHARDSON   FRANCIS      TX      B0168795        BRENT COON & ASSOCIATES
OWENS         MICHAEL      TX      E167892         BRENT COON & ASSOCIATES                    RICHARDSON   JACKIE D     TX      E167892         BRENT COON & ASSOCIATES
PACE          OLLIE        TX      E167892         BRENT COON & ASSOCIATES                    RICHARDSON   WILLARD      IL      05L980          BRENT COON & ASSOCIATES
PARKER        BOBBY R      MS      04KV0052S       BRENT COON & ASSOCIATES                    RIDDLE       WELTON       TX      E167892         BRENT COON & ASSOCIATES
PARKER        JAMES        TX      B0168795        BRENT COON & ASSOCIATES                    RIZZUTO      JOHN         LA      C541239         BRENT COON & ASSOCIATES
PARRINO       FELIX        LA      C541239         BRENT COON & ASSOCIATES                    ROBB         BERNEDA      IL      05L867          BRENT COON & ASSOCIATES
PASILLAS      ANTONIO      IL      05L866          BRENT COON & ASSOCIATES                    ROBERTS      BRUCE        TX      E167892         BRENT COON & ASSOCIATES
PASSIG        RICHARD C    CA      RG04135023      BRENT COON & ASSOCIATES                    ROBERTS      TRAVIS W     AR      CV200700626     BRENT COON & ASSOCIATES
PATRICK       EVELYN J     TX      E167892         BRENT COON & ASSOCIATES                    ROBERTSON    BESSIE       MS      2002-202-CV6    BRENT COON & ASSOCIATES
PATTERSON     DANIEL L     IL      2006L001011     BRENT COON & ASSOCIATES                    ROBERTSON    HUGH         TX      97-28510        BRENT COON & ASSOCIATES
PATTERSON     NORMAN A     OH      CV09707527      BRENT COON & ASSOCIATES                    ROBINSON     EM           IL      05L975          BRENT COON & ASSOCIATES
PAUL          JAMES        OH      CV04530239      BRENT COON & ASSOCIATES                    ROBINSON     HUBERT       MS      2002-202-CV6    BRENT COON & ASSOCIATES
PAYNE         BONNIE L     MS      2003397         BRENT COON & ASSOCIATES                    ROBINSON     JOHN         TX      E167892         BRENT COON & ASSOCIATES
PEARSON       EIIJAH       TX      E167892         BRENT COON & ASSOCIATES                    ROBINSON     KENNETH      MS      2002-202-CV6    BRENT COON & ASSOCIATES
PEKATOWSKI    STANLEY E    PA      200929646       BRENT COON & ASSOCIATES                    ROBINSON     LARRY        MS      2002-202-CV6    BRENT COON & ASSOCIATES
PENSKA        ALBERT       OH      CV04521811      BRENT COON & ASSOCIATES                    ROCHA        MIGUEL       IL      05L870          BRENT COON & ASSOCIATES
PEREZ         CATHY        TX      B0168795        BRENT COON & ASSOCIATES                    ROCHESTER    AUGUSTUS     TX      B080365C        BRENT COON & ASSOCIATES
PEREZ         EUSTAQUIO    TX      CC0302423B      BRENT COON & ASSOCIATES                    RODRIGUEZ    LEAMON A     LA      512192D         BRENT COON & ASSOCIATES
PEREZ         FILIMON      TX      CC0302493B      BRENT COON & ASSOCIATES                    RODRIGUEZ    OMELIO E     AR      CV200604404     BRENT COON & ASSOCIATES
PEREZ         VIDAL        IL      05L975          BRENT COON & ASSOCIATES                    RODRIQUEZ    FRANCISCO    TX      02-CV-126       BRENT COON & ASSOCIATES
PERKINS       KENNETH D    LA      2001-004829     BRENT COON & ASSOCIATES                    ROGAS        ERNEST B     TX      03CV1356        BRENT COON & ASSOCIATES
PERKINS       ROBERT       IL      05L868          BRENT COON & ASSOCIATES                    ROGERS       JAMES        MS      2002-202-CV6    BRENT COON & ASSOCIATES
PEROUTKY      ROBERT       IL      05L871          BRENT COON & ASSOCIATES                    ROGERS       WARREN       IL      05L872          BRENT COON & ASSOCIATES
PERRY         GRANT        TX      E167892         BRENT COON & ASSOCIATES                    ROLLANS      LYNDAL W     TX      E167892         BRENT COON & ASSOCIATES
PERRY         WILLIE J     TX      E167892         BRENT COON & ASSOCIATES                    ROLLON       GRADY        MS      2002-202-CV6    BRENT COON & ASSOCIATES
PETERSON      EUGENE       TX      B0168795        BRENT COON & ASSOCIATES                    ROMERO       JESSIE J     LA      505315          BRENT COON & ASSOCIATES
PETRO         JAMES        OH      CV04530239      BRENT COON & ASSOCIATES                    ROMINE       BILLY        MS      2002-202-CV6    BRENT COON & ASSOCIATES
PETTY         ROBERT H     LA      2003878         BRENT COON & ASSOCIATES                    ROSBY        MODENE       MS      2002-202-CV6    BRENT COON & ASSOCIATES
PHIFER        JAMES L      PA      0903449         BRENT COON & ASSOCIATES                    ROSS         GLADYS       MS      2002-202-CV6    BRENT COON & ASSOCIATES
PHILLIPS      EDDIE        IL      05L874          BRENT COON & ASSOCIATES                    ROTH         RONALD J     LA      503251          BRENT COON & ASSOCIATES
PIERSON       KENNETH L    OH      CV04521636      BRENT COON & ASSOCIATES                    ROULHAC      RONALD       IL      05L875          BRENT COON & ASSOCIATES
PIGEE         PERCY        IL      05L879          BRENT COON & ASSOCIATES                    ROY          JOHNSTON L   MS      2002-0683       BRENT COON & ASSOCIATES
PIKE          KENNETH E    TX      E167892         BRENT COON & ASSOCIATES                    ROY          MARVIN L     LA      076358          BRENT COON & ASSOCIATES
PITRE         KERMIT P     LA      C541030         BRENT COON & ASSOCIATES                    RUBENACKER   JAMES        IL      05L975          BRENT COON & ASSOCIATES
PIWOWAR       HARRY        IL      05L882          BRENT COON & ASSOCIATES                    RUFFIN       HAROLD       MS      2002-202-CV6    BRENT COON & ASSOCIATES
PLATEK        JOSEPH       IL      05L886          BRENT COON & ASSOCIATES                    RUNIMAS      RICARDO      IL      05L877          BRENT COON & ASSOCIATES
POLITSKY      RICHARD      OH      CV04521636      BRENT COON & ASSOCIATES                    RUSSELL      MICHAEL      MS      2002-202-CV6    BRENT COON & ASSOCIATES
PONDER        DONALD       TX      B-150,374-AW    BRENT COON & ASSOCIATES                    RYAN         RUBY         OH      CV05552060      BRENT COON & ASSOCIATES
PORTER        JOHNNY L     TX      E167892         BRENT COON & ASSOCIATES                    SALINAS      ROSVELT      TX      03CV1356        BRENT COON & ASSOCIATES
PORTIS        DAN C        TX      97-28510        BRENT COON & ASSOCIATES                    SAMPSON      JAMES H      LA      C566574         BRENT COON & ASSOCIATES
POSEY         VINCENT      TX      E167892         BRENT COON & ASSOCIATES                    SAMUEL       WICKLIFFE    TX      E167892         BRENT COON & ASSOCIATES
POTTS         JAMES D      TX      59095           BRENT COON & ASSOCIATES                    SANDERS      JAMES G      TX      E167892         BRENT COON & ASSOCIATES
POTTS         PHILLIP A    TX      E167892         BRENT COON & ASSOCIATES                    SANDERS      LEPOLEN      MS      2002-202-CV6    BRENT COON & ASSOCIATES
POWELL        JAMES        TX      B0168795        BRENT COON & ASSOCIATES                    SANDWICK     HAROLD L     TX      E167892         BRENT COON & ASSOCIATES
PRESTJOHN     DOMINIC      TX      E167892         BRENT COON & ASSOCIATES                    SANFORD      CARL         MS      2002-202-CV6    BRENT COON & ASSOCIATES
PRESTON       ENGLISH      OH      CV04521811      BRENT COON & ASSOCIATES                    SANKEY       DEBORAH M    TX      E167892         BRENT COON & ASSOCIATES
PRINCE        JAMES U      TX      30361           BRENT COON & ASSOCIATES                    SANTIGATE    BRUNO F      MS      2003397         BRENT COON & ASSOCIATES
PRINCE        MARCUS C     TX      E167892         BRENT COON & ASSOCIATES                    SAUERS       WILLIAM F    TX      201612542       BRENT COON & ASSOCIATES
PRIVETTE      BETTY W      PA      0906003         BRENT COON & ASSOCIATES                    SAWKO        GEORGE       OH      CV04534367      BRENT COON & ASSOCIATES
PROVONOZAC    MARKO        OH      CV04530239      BRENT COON & ASSOCIATES                    SCHACHT      LAVERNE      TX      DV0302160D      BRENT COON & ASSOCIATES
PRUITT        BEVERLY      OH      CV04540402      BRENT COON & ASSOCIATES                    SCHAUB       RONALD J     TX      200702662       BRENT COON & ASSOCIATES
PRUITT        NETTIE L     TX      E167892         BRENT COON & ASSOCIATES                    SCHMIDT      DONALD F     TX      E167892         BRENT COON & ASSOCIATES
PUCKETT       GEORGE       IL      05L888          BRENT COON & ASSOCIATES                    SCHOMER      PETER        IL      05L880          BRENT COON & ASSOCIATES
PULLUM        JAMES R      TX      30357           BRENT COON & ASSOCIATES                    SCHROEDER    RICHARD      IL      05L883          BRENT COON & ASSOCIATES
PYROVOLIKOS   VASILIOS     OH      CV04521860      BRENT COON & ASSOCIATES                    SCIACCA      JOSEPH       IL      05L884          BRENT COON & ASSOCIATES
QUARTUCCIO    JOHN J       TX      200922088       BRENT COON & ASSOCIATES                    SCOTT        DEBORAH      TX      B0168795        BRENT COON & ASSOCIATES
QUINTANILLA   ADA          TX      B0168795        BRENT COON & ASSOCIATES                    SCOTT        DONALD       TX      B0168795        BRENT COON & ASSOCIATES
RADAR         BAYARD G     OH      CV06589167      BRENT COON & ASSOCIATES                    SCOTT        WILLIE H     AR      CV200601796     BRENT COON & ASSOCIATES
RAGGIO        CHESTER J    TX      201686890       BRENT COON & ASSOCIATES                    SCRIVNER     DONALD W     TX      E167892         BRENT COON & ASSOCIATES
RAMOS         ALMA         TX      B0168795        BRENT COON & ASSOCIATES                    SEATON       CHARLES      IL      05L887          BRENT COON & ASSOCIATES
RAMSEY        FRANK        TX      E167892         BRENT COON & ASSOCIATES                    SEIVERT      EDWARD       OH      CV04521860      BRENT COON & ASSOCIATES
RAUCH         EDWIN        TX      02-216          BRENT COON & ASSOCIATES                    SELF         MICHAEL      TX      B0168795        BRENT COON & ASSOCIATES
RAWLINSON     MARY         TX      B0168795        BRENT COON & ASSOCIATES                    SENEGAL      WARREN       LA      505315          BRENT COON & ASSOCIATES
RAY           JOE          TX      2002-1410       BRENT COON & ASSOCIATES                    SEWELL       EDDIE        OH      CV04525280      BRENT COON & ASSOCIATES
RAZO          EDUARDO      IL      05L893          BRENT COON & ASSOCIATES                    SEYLLER      TODD E       TX      E167892         BRENT COON & ASSOCIATES
REBRICA       IGNAC        IL      05L895          BRENT COON & ASSOCIATES                    SHANDS       FLOYD G      IL      2006L000997     BRENT COON & ASSOCIATES
REBURN        JULIA F      SC      2010CP234936    BRENT COON & ASSOCIATES                    SHANKLES     JOHN T       TX      97-28510        BRENT COON & ASSOCIATES
REESE         CHARLES E    LA      2003878         BRENT COON & ASSOCIATES                    SHANKLIN     GERTRUDE     TX      97-28510        BRENT COON & ASSOCIATES
REID          CLAUDE       IL      05L902          BRENT COON & ASSOCIATES                    SHARP        DEBBIE J     TX      E167892         BRENT COON & ASSOCIATES

                                                                                                                                                    Appendix A - 66
                                    Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                              Document Page 85 of 624
Claimant     Claimant     State                                                               Claimant       Claimant     State
Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name      First Name   Filed   Docket Number   Primary Plaintiff Counsel
SHARP        WADE         OH      CV04530960      BRENT COON & ASSOCIATES                    THORNTON        RUBY J       TX      E167892         BRENT COON & ASSOCIATES
SHAW         CLARENCE     IL      05L890          BRENT COON & ASSOCIATES                    TILLMAN         ROSIE L      TX      E167892         BRENT COON & ASSOCIATES
SHOE         JOHN H       TX      DC0802719       BRENT COON & ASSOCIATES                    TIPTON          EDWARD       IL      05L918          BRENT COON & ASSOCIATES
SHREINER     JAMES H      PA      0931930         BRENT COON & ASSOCIATES                    TITKO           ROBERT E     OH      CB20060449      BRENT COON & ASSOCIATES
SHUCK        FRANKLIN     TX      030154C         BRENT COON & ASSOCIATES                    TODD            THOMAS       TX      97-28510        BRENT COON & ASSOCIATES
SHUFFIELD    PATSY T      TX      E167892         BRENT COON & ASSOCIATES                    TOLSON          JAMES R      AR      CV200601796     BRENT COON & ASSOCIATES
SIKO         MICHAEL      OH      CV04521636      BRENT COON & ASSOCIATES                    TOMPKINS        EUGENE       OH      CV05569533      BRENT COON & ASSOCIATES
SILLANPA     WILLIAM      OH      06CV000408      BRENT COON & ASSOCIATES                    TORBICA         VIC          OH      CV04534367      BRENT COON & ASSOCIATES
SIMAR        HUBERT A     TX      A990043-EC      BRENT COON & ASSOCIATES                    TOROCCO         ERNEST       TX      E167892         BRENT COON & ASSOCIATES
SIMMONS      ESTELLA      TX      E167892         BRENT COON & ASSOCIATES                    TORRENCE        DEWAYNE      TX      E167892         BRENT COON & ASSOCIATES
SIMS         ARCHIE L     TX      E167892         BRENT COON & ASSOCIATES                    TOSH            JAMES B      TX      E167892         BRENT COON & ASSOCIATES
SLAIGHT      ERVAN A      TX      E167892         BRENT COON & ASSOCIATES                    TREXLER         RICHARD      OH      CV05559019      BRENT COON & ASSOCIATES
SLAYTON      VAN E        TX      E167892         BRENT COON & ASSOCIATES                    TRICHELL        MARVIN E     LA      2003878         BRENT COON & ASSOCIATES
SLEDGE       JAMES        TX      E167892         BRENT COON & ASSOCIATES                    TRIPLETT        GEORGE       TX      B-0150374-AV    BRENT COON & ASSOCIATES
SMALLWOOD    ROBERT       TX      DV010901OE      BRENT COON & ASSOCIATES                    TROTTER         CHARLES      IL      05L921          BRENT COON & ASSOCIATES
SMITH        ALBERT W     TX      E167892         BRENT COON & ASSOCIATES                    TROTTER         JEANELL      TX      E167892         BRENT COON & ASSOCIATES
SMITH        CHARLES W    TX      97-28510        BRENT COON & ASSOCIATES                    TSANTARLIOTIS   ELIAS T      TX      DV0412847H      BRENT COON & ASSOCIATES
SMITH        CRAWFORD     IL      05L899          BRENT COON & ASSOCIATES                    TUCKER          CLYDE A      LA      512192D         BRENT COON & ASSOCIATES
SMITH        DIANNA       TX      B0168795        BRENT COON & ASSOCIATES                    TUCKER          EDDIE        OH      CV05559019      BRENT COON & ASSOCIATES
SMITH        EARL         IL      05L896          BRENT COON & ASSOCIATES                    TURNER          ARTHUR W     TX      A990043-EC      BRENT COON & ASSOCIATES
SMITH        FAYE         TX      B0168795        BRENT COON & ASSOCIATES                    TYSON           ODIS H       TX      E167892         BRENT COON & ASSOCIATES
SMITH        JAMES        OH      CV04521860      BRENT COON & ASSOCIATES                    USREY           MARTHA       TX      B0168795        BRENT COON & ASSOCIATES
SMITH        KINNIE       TX      E167892         BRENT COON & ASSOCIATES                    VALDEZ          YOLANDA      TX      B0168795        BRENT COON & ASSOCIATES
SMITH        LATHAN T     IL      2006L000996     BRENT COON & ASSOCIATES                    VAN HURK        MANUEL J     TX      D040549C        BRENT COON & ASSOCIATES
SMITH        ROBERT       IL      05L892          BRENT COON & ASSOCIATES                    VANHOY          ROGER D      TX      201605123       BRENT COON & ASSOCIATES
SMITH        WALTER L     TX      E167892         BRENT COON & ASSOCIATES                    VANOUWERKERK    WILLIAM      TX      A990043-EC      BRENT COON & ASSOCIATES
SMITH        WILL         IL      05L894          BRENT COON & ASSOCIATES                    VASQUEZ         JESUS        IL      05L925          BRENT COON & ASSOCIATES
SMITH        WILLIAM M    IL      2006L000995     BRENT COON & ASSOCIATES                    VAUGHN          GEORGE L     TX      E167892         BRENT COON & ASSOCIATES
SMYTHE       WILLIAM L    OH      CV04534367      BRENT COON & ASSOCIATES                    VENSON          WILLIE J     TX      E167892         BRENT COON & ASSOCIATES
SNODGRASS    FRANKLIN     OH      CV04530960      BRENT COON & ASSOCIATES                    VILLARREAL      DAVID        IL      05L926          BRENT COON & ASSOCIATES
SNYDER       THOMAS D     IL      2006L994        BRENT COON & ASSOCIATES                    VINCENT         JESSE L      TX      E167892         BRENT COON & ASSOCIATES
SOLIS        JUAN         TX      E167892         BRENT COON & ASSOCIATES                    WADE            SHIRLEY B    TX      E167892         BRENT COON & ASSOCIATES
SOSSAMON     LEONARD B    TX      36630           BRENT COON & ASSOCIATES                    WALKER          ERNEST       IL      05L930          BRENT COON & ASSOCIATES
SPARKS       SHARON       TX      B0168795        BRENT COON & ASSOCIATES                    WALKER          ESSEX        TX      97-28510        BRENT COON & ASSOCIATES
SPEARS       GARO         IL      05L906          BRENT COON & ASSOCIATES                    WALKER          ESTHER L     TX      E167892         BRENT COON & ASSOCIATES
SQUEO        FRANK        IL      05L910          BRENT COON & ASSOCIATES                    WALKER          EURN         IL      05L934          BRENT COON & ASSOCIATES
STANSBERRY   LIONEL       IL      05L912          BRENT COON & ASSOCIATES                    WALKER          WILLIE C     TX      E167892         BRENT COON & ASSOCIATES
STEED        JERRY        MS      2002-202-CV6    BRENT COON & ASSOCIATES                    WALLING         KRISTI G     TX      200909448       BRENT COON & ASSOCIATES
STEELE       MARIA        LA      496170          BRENT COON & ASSOCIATES                    WALSH           JOHN J       TX      02CV0687        BRENT COON & ASSOCIATES
STEINER      CLAYTON      TX      DV02-10699-E    BRENT COON & ASSOCIATES                    WALTON          ROY D        LA      2003878         BRENT COON & ASSOCIATES
STEPPS       MARY L       TX      E167892         BRENT COON & ASSOCIATES                    WARE            ALBERT       TX      A990043-EC      BRENT COON & ASSOCIATES
STEVENS      ARLIE        OH      CV04527988      BRENT COON & ASSOCIATES                    WARE            CHARLES      TX      A990043-EC      BRENT COON & ASSOCIATES
STEVENS      JERRY L      MS      2002-202-CV6    BRENT COON & ASSOCIATES                    WARREN          JEFFREY D    TX      E167892         BRENT COON & ASSOCIATES
STEWART      EDWARD       TX      31844           BRENT COON & ASSOCIATES                    WARREN          LINDA G      TX      E167892         BRENT COON & ASSOCIATES
STEWART      GEORGE       TX      B0168795        BRENT COON & ASSOCIATES                    WASHINGTON      DOYLON       TX      200556943       BRENT COON & ASSOCIATES
STEWART      JAMES        OH      CV04530960      BRENT COON & ASSOCIATES                    WASHINGTON      ERVIN        TX      B-0150374-AV    BRENT COON & ASSOCIATES
STEWART      JOHN M       OH      CV04521860      BRENT COON & ASSOCIATES                    WASHINGTON      ROBERT       OH      CV06589167      BRENT COON & ASSOCIATES
STIEGLITZ    GARY         IL      2006L000993     BRENT COON & ASSOCIATES                    WASHINGTON      ROSIE L      TX      E167892         BRENT COON & ASSOCIATES
STIFT        ROBERT       OH      CV04534367      BRENT COON & ASSOCIATES                    WATSON          SARAH        TX      B0168795        BRENT COON & ASSOCIATES
STONE        CHARLES W    TX      E167892         BRENT COON & ASSOCIATES                    WATSON          SHERRY K     TX      0309734         BRENT COON & ASSOCIATES
STONE        THOMAS       OH      CV04521917      BRENT COON & ASSOCIATES                    WATTS           FREDDIE H    TX      E167892         BRENT COON & ASSOCIATES
STONICK      ROBERT       TX      E167892         BRENT COON & ASSOCIATES                    WAYNE           HOWARD       OH      CV04531206      BRENT COON & ASSOCIATES
STRAIGHT     CHARLES      OH      CV04521917      BRENT COON & ASSOCIATES                    WEEKS           NETTIE       IL      05L937          BRENT COON & ASSOCIATES
SULLIVAN     WILLIAM M    TX      A990043-EC      BRENT COON & ASSOCIATES                    WELCH           JIMMY L      TX      A990043-EC      BRENT COON & ASSOCIATES
SULTON       JAMES R      TX      E167892         BRENT COON & ASSOCIATES                    WELLS           STEVE M      AR      CV200601796     BRENT COON & ASSOCIATES
SUMBLES      SCOTT C      TX      E167892         BRENT COON & ASSOCIATES                    WENDELL         DALE         TX      E167892         BRENT COON & ASSOCIATES
SUTO         RONALD       OH      CV04534367      BRENT COON & ASSOCIATES                    WESSON          JOHN J       TX      E167892         BRENT COON & ASSOCIATES
SUTTON       CARL D       TX      200702661       BRENT COON & ASSOCIATES                    WEST            CHARLES H    TX      A990043-EC      BRENT COON & ASSOCIATES
SWILLIE      WILLIE G     LA      512192D         BRENT COON & ASSOCIATES                    WESTMARK        LEO          MO      1022CC10948     BRENT COON & ASSOCIATES
TABOR        EULENE       TX      E167892         BRENT COON & ASSOCIATES                    WHALEN          WILLIAM J    PA      090804587       BRENT COON & ASSOCIATES
TACKETT      TAVIS        OH      CV04527988      BRENT COON & ASSOCIATES                    WHEELER         CHRISTINE    OH      CV04527593      BRENT COON & ASSOCIATES
TAFT         MILTON E     PA      200926960       BRENT COON & ASSOCIATES                    WHEELER         JAMES E      TX      B080398C        BRENT COON & ASSOCIATES
TANNER       ARCHIE L     MS      04KV0052S       BRENT COON & ASSOCIATES                    WHITLEY         GRADY D      TX      E167892         BRENT COON & ASSOCIATES
TAYLOR       DAVID L      TX      E167892         BRENT COON & ASSOCIATES                    WHITMIRE        CARL         TX      DV01-10036-B    BRENT COON & ASSOCIATES
TAYLOR       HENRY        IL      05L915          BRENT COON & ASSOCIATES                    WICKHAM         DOUGLAS      OH      CV04521860      BRENT COON & ASSOCIATES
TAYLOR       JON          TX      DV01-10036-B    BRENT COON & ASSOCIATES                    WIGGINS         AUBREY       TX      97-28510        BRENT COON & ASSOCIATES
TAYLOR       TOMMIE L     TX      E167892         BRENT COON & ASSOCIATES                    WILBERT         LULA M       AR      CV200601826     BRENT COON & ASSOCIATES
TELANO       LUTHER E     LA      051857          BRENT COON & ASSOCIATES                    WILBURN         SHEILA       TX      B0168795        BRENT COON & ASSOCIATES
TELLES       CHESTER      TX      E167892         BRENT COON & ASSOCIATES                    WILFINGER       LAWRENCE     IL      05L940          BRENT COON & ASSOCIATES
TEMELKOFF    PAUL         OH      CV06589167      BRENT COON & ASSOCIATES                    WILKES          WILLIS H     TX      E167892         BRENT COON & ASSOCIATES
THEER        GEORGE P     PA      090803516       BRENT COON & ASSOCIATES                    WILLIAMS        ARULA        TX      E167892         BRENT COON & ASSOCIATES
THOMAS       BARBARA A    AR      CV200601826     BRENT COON & ASSOCIATES                    WILLIAMS        AUDREY L     LA      512192D         BRENT COON & ASSOCIATES
THOMAS       GEORGE       LA      512192D         BRENT COON & ASSOCIATES                    WILLIAMS        CHARLES L    TX      E167892         BRENT COON & ASSOCIATES
THOMAS       JAMES M      TX      E167892         BRENT COON & ASSOCIATES                    WILLIAMS        CLIFTON      IL      05L943          BRENT COON & ASSOCIATES
THOMAS       LEO C        LA      495,577         BRENT COON & ASSOCIATES                    WILLIAMS        DAVID        TX      B0168795        BRENT COON & ASSOCIATES
THOMPSON     DARLENE      TX      B0168795        BRENT COON & ASSOCIATES                    WILLIAMS        FRANCES O    TX      E167892         BRENT COON & ASSOCIATES

                                                                                                                                                      Appendix A - 67
                                     Case 17-03105                Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                    Document Page 86 of 624
Claimant      Claimant     State                                                                     Claimant       Claimant         State
Last Name     First Name   Filed   Docket Number        Primary Plaintiff Counsel                    Last Name      First Name       Filed   Docket Number      Primary Plaintiff Counsel
WILLIAMS      FRED S       TX      E167892              BRENT COON & ASSOCIATES                      CAIRNS         DANIEL           PA      002887             BROOKMAN, ROSENBERG, BROWN & SANDLER
WILLIAMS      JIM          IL      05L945               BRENT COON & ASSOCIATES                      CAMMAROTA      EMANUEL          PA      001347             BROOKMAN, ROSENBERG, BROWN & SANDLER
WILLIAMS      JOSEPH       LA      503251               BRENT COON & ASSOCIATES                      CAMPBELL       THESSELY         PA      060403347          BROOKMAN, ROSENBERG, BROWN & SANDLER
WILLIAMS      LAWRENCE     TX      A990043-EC           BRENT COON & ASSOCIATES                      CANN           CHARLES          PA      130101444          BROOKMAN, ROSENBERG, BROWN & SANDLER
WILLIAMS      ROBERT       MS      2002-202-CV6         BRENT COON & ASSOCIATES                      CAPELLA        JOSEPH           PA      070902015          BROOKMAN, ROSENBERG, BROWN & SANDLER
WILLIAMS      SANDRA D     TX      DV0505943L           BRENT COON & ASSOCIATES                      CAPIE          WILLIAM          PA      2256               BROOKMAN, ROSENBERG, BROWN & SANDLER
WILLIAMS      VIVIAN R     TX      0309734              BRENT COON & ASSOCIATES                      CARAKER        WILLIAM          PA      160603387          BROOKMAN, ROSENBERG, BROWN & SANDLER
WILLIAMSOM    WILLIAM T    TX      E167892              BRENT COON & ASSOCIATES                      CARDELLI       JOHN             PA      1595               BROOKMAN, ROSENBERG, BROWN & SANDLER
WILLIS        CHRISTINE    IL      05L949               BRENT COON & ASSOCIATES                      CARDELLIA      JAMES            PA      161000473          BROOKMAN, ROSENBERG, BROWN & SANDLER
WILSON        HENRY        IL      05L952               BRENT COON & ASSOCIATES                      CAREY          PAUL             PA      002443             BROOKMAN, ROSENBERG, BROWN & SANDLER
WILSON        KENNETH      MS      03KV0062S            BRENT COON & ASSOCIATES                      CARPENTER      STERLING         PA      160501514          BROOKMAN, ROSENBERG, BROWN & SANDLER
WILSON        RICK G       LA      512192D              BRENT COON & ASSOCIATES                      CASSIDY        GEORGE           PA      002711             BROOKMAN, ROSENBERG, BROWN & SANDLER
WINSON        PAUL E       PA      0931639              BRENT COON & ASSOCIATES                      CAVILEER       RONALD           PA      003390             BROOKMAN, ROSENBERG, BROWN & SANDLER
WISELY        MACIL W      TX      E167892              BRENT COON & ASSOCIATES                      CHESKIEWICZ    WILLIAM          PA      130401179          BROOKMAN, ROSENBERG, BROWN & SANDLER
WONG          BILL         CA      RG09485145           BRENT COON & ASSOCIATES                      CIKOVIC        GEORGE           PA      007709MARTRM2004   BROOKMAN, ROSENBERG, BROWN & SANDLER
WONG          FAY M        CA      ADMIN                BRENT COON & ASSOCIATES                      CINI           LOUIS            PA      001821FEBTRM2004   BROOKMAN, ROSENBERG, BROWN & SANDLER
WOOD          ROBERT       TX      02CV0048             BRENT COON & ASSOCIATES                      CLANCY         DAVID            PA      001765             BROOKMAN, ROSENBERG, BROWN & SANDLER
WOODS         LEE          LA      C30908               BRENT COON & ASSOCIATES                      CLIVER         CHARLES          PA      003565             BROOKMAN, ROSENBERG, BROWN & SANDLER
WRIGHT        MARTHA       IL      05L957               BRENT COON & ASSOCIATES                      CLIVER         DENISE           PA      161103275          BROOKMAN, ROSENBERG, BROWN & SANDLER
WRIGHT        MILO D       TX      201462122            BRENT COON & ASSOCIATES                      COCCIOLONE     JOHN F           PA      120103544          BROOKMAN, ROSENBERG, BROWN & SANDLER
YEPEZ         AUGUSTIN     IL      05L959               BRENT COON & ASSOCIATES                      COLEMAN        CHARLES          PA      120200212          BROOKMAN, ROSENBERG, BROWN & SANDLER
YOUNG         ANNIE        IL      05L962               BRENT COON & ASSOCIATES                      CORR           WILLIAM S        PA      130700605          BROOKMAN, ROSENBERG, BROWN & SANDLER
YOUNG         ODELL        OH      CV04521860           BRENT COON & ASSOCIATES                      COSTELLO       FRANCIS          PA      003552             BROOKMAN, ROSENBERG, BROWN & SANDLER
ZEPEDA        REFUGIO      IL      05L963               BRENT COON & ASSOCIATES                      COWERN         JOSEPH M         PA      140603469          BROOKMAN, ROSENBERG, BROWN & SANDLER
ZERINGUE      LEONARD J    LA      C493320              BRENT COON & ASSOCIATES                      COX            JOHN             PA      000028             BROOKMAN, ROSENBERG, BROWN & SANDLER
ZOKAL         RUDOLPH      IL      05L971               BRENT COON & ASSOCIATES                      CRITTENTON     GEORGE           PA      003643             BROOKMAN, ROSENBERG, BROWN & SANDLER
HARTVIG       POUL H       WA      112031612_ADMIN_GP   BRETT MURPHY COATS KNAPP MCCANDLIS & BROWN   CUNIFF         JOHN             PA      080604270          BROOKMAN, ROSENBERG, BROWN & SANDLER
ADAMS         CARL         PA      120400461            BROOKMAN, ROSENBERG, BROWN & SANDLER         CURCIO         JOSEPHINE        PA      004151FEBTRM2004   BROOKMAN, ROSENBERG, BROWN & SANDLER
AHERN         WILLIAM      PA      120802911            BROOKMAN, ROSENBERG, BROWN & SANDLER         CURRAN         JOSEPH W         PA      160501603          BROOKMAN, ROSENBERG, BROWN & SANDLER
ALLGOOD       JERRY        NJ      BUR-L-00273-99       BROOKMAN, ROSENBERG, BROWN & SANDLER         CURRIER        ROBERT           PA      003636             BROOKMAN, ROSENBERG, BROWN & SANDLER
ALTHOUSE      EDGAR H      PA      061101727            BROOKMAN, ROSENBERG, BROWN & SANDLER         CZWALINA       YOLANDA          PA      001202             BROOKMAN, ROSENBERG, BROWN & SANDLER
ANDREWS       JAMES M      PA      150701019            BROOKMAN, ROSENBERG, BROWN & SANDLER         D'ALONZO       JOHN             PA      000531             BROOKMAN, ROSENBERG, BROWN & SANDLER
ANGELI        GEORGE W     PA      130400700            BROOKMAN, ROSENBERG, BROWN & SANDLER         D'OTTAVIO      THOMAS & HELEN   PA      3737               BROOKMAN, ROSENBERG, BROWN & SANDLER
ANTES         CARL         PA      170404135            BROOKMAN, ROSENBERG, BROWN & SANDLER         DAMICO         JOSEPH           PA      005036             BROOKMAN, ROSENBERG, BROWN & SANDLER
ATEN          MICHAEL C    PA      151000521            BROOKMAN, ROSENBERG, BROWN & SANDLER         DAMIS          JOSEPH           PA      070100157          BROOKMAN, ROSENBERG, BROWN & SANDLER
AVERIL        FRED         PA      090203710            BROOKMAN, ROSENBERG, BROWN & SANDLER         DAVIS          GEORGE           PA      091203345          BROOKMAN, ROSENBERG, BROWN & SANDLER
AYARS         MICHAEL J    PA      170206234            BROOKMAN, ROSENBERG, BROWN & SANDLER         DECICCO        LOUIS            PA      002530DECTRM2004   BROOKMAN, ROSENBERG, BROWN & SANDLER
BADAME        EDWARD       PA      141002883            BROOKMAN, ROSENBERG, BROWN & SANDLER         DEJULLIIS      FRANCIS          PA      000628             BROOKMAN, ROSENBERG, BROWN & SANDLER
BAILEY        HERBERT      PA      004480               BROOKMAN, ROSENBERG, BROWN & SANDLER         DERENICK       JOHN M           PA      121001019          BROOKMAN, ROSENBERG, BROWN & SANDLER
BAILEY        ROBERT       PA      151002484            BROOKMAN, ROSENBERG, BROWN & SANDLER         DESERABLE      FRANCIS          PA      050801513          BROOKMAN, ROSENBERG, BROWN & SANDLER
BALOGH        FRANK        PA      170602569            BROOKMAN, ROSENBERG, BROWN & SANDLER         DESPER         FRANCIS          PA      150602942          BROOKMAN, ROSENBERG, BROWN & SANDLER
BARD          BILLIE A     PA      150703686            BROOKMAN, ROSENBERG, BROWN & SANDLER         DEVITO         ANTHONY          PA      000484             BROOKMAN, ROSENBERG, BROWN & SANDLER
BARNETT       LAURA J      PA      160902527            BROOKMAN, ROSENBERG, BROWN & SANDLER         DIGNAZIO       DANIEL           PA      060103745          BROOKMAN, ROSENBERG, BROWN & SANDLER
BAYNES        LEON         PA      120301419            BROOKMAN, ROSENBERG, BROWN & SANDLER         DILWORTH       FRANCIS W        PA      170401535          BROOKMAN, ROSENBERG, BROWN & SANDLER
BECKER        HAL          PA      161001570            BROOKMAN, ROSENBERG, BROWN & SANDLER         DIPOLVERE      ERNEST           PA      001640             BROOKMAN, ROSENBERG, BROWN & SANDLER
BECKER        RONALD       PA      1596                 BROOKMAN, ROSENBERG, BROWN & SANDLER         DONOVAN        DAVID W          PA      051101678          BROOKMAN, ROSENBERG, BROWN & SANDLER
BEDILLION     JOHN         PA      130301370            BROOKMAN, ROSENBERG, BROWN & SANDLER         DOWDS          GEORGE           PA      2409               BROOKMAN, ROSENBERG, BROWN & SANDLER
BEGLEY        JOHN         PA      110603103            BROOKMAN, ROSENBERG, BROWN & SANDLER         DOWNS          PHILOMENA        PA      003988AUGTRM2004   BROOKMAN, ROSENBERG, BROWN & SANDLER
BELTRANTE     PENELOPE     PA      110500188            BROOKMAN, ROSENBERG, BROWN & SANDLER         DRABINSKY      ROBERT           PA      101103611          BROOKMAN, ROSENBERG, BROWN & SANDLER
BENDER        FRANCES M    PA      151202209            BROOKMAN, ROSENBERG, BROWN & SANDLER         ECKMAN         JOHN             PA      002026             BROOKMAN, ROSENBERG, BROWN & SANDLER
BIDDLESTONE   THOMAS       PA      160300001            BROOKMAN, ROSENBERG, BROWN & SANDLER         EDWARDS        BARRY            PA      140301689          BROOKMAN, ROSENBERG, BROWN & SANDLER
BINDUGA       JOHN         PA      161101607            BROOKMAN, ROSENBERG, BROWN & SANDLER         EDWARDS        WILLIAM          PA      070503064          BROOKMAN, ROSENBERG, BROWN & SANDLER
BOBNAK        ANDREW       PA      120404180            BROOKMAN, ROSENBERG, BROWN & SANDLER         EL             ROSETTA          PA      001063             BROOKMAN, ROSENBERG, BROWN & SANDLER
BOLTON        ADOVA        PA      003786AUGTRM2004     BROOKMAN, ROSENBERG, BROWN & SANDLER         ELNICKI        JOHN             PA      000401             BROOKMAN, ROSENBERG, BROWN & SANDLER
BONNER        JOSEPH       PA      002867JUNTRM2004     BROOKMAN, ROSENBERG, BROWN & SANDLER         EVANS          JOHN             PA      120704522          BROOKMAN, ROSENBERG, BROWN & SANDLER
BOONE         DEAN         PA      002801               BROOKMAN, ROSENBERG, BROWN & SANDLER         FADDEN         EDWARD           PA      060300691          BROOKMAN, ROSENBERG, BROWN & SANDLER
BOONE         DONALD       PA      130700737            BROOKMAN, ROSENBERG, BROWN & SANDLER         FARRELL        JAMES            PA      000680             BROOKMAN, ROSENBERG, BROWN & SANDLER
BOURGUIGNON   ROBERT       PA      002345               BROOKMAN, ROSENBERG, BROWN & SANDLER         FEESER         CLAIR L          PA      131203685          BROOKMAN, ROSENBERG, BROWN & SANDLER
BOYER         EDWARD       PA      002797               BROOKMAN, ROSENBERG, BROWN & SANDLER         FENTON         GARY R           PA      140101386          BROOKMAN, ROSENBERG, BROWN & SANDLER
BRADBURY      WILLIAM      PA      160302466            BROOKMAN, ROSENBERG, BROWN & SANDLER         FENTON         GEORGE           PA      004075JULTRM2004   BROOKMAN, ROSENBERG, BROWN & SANDLER
BRADER        WILLIAM      PA      02241                BROOKMAN, ROSENBERG, BROWN & SANDLER         FIELDS         PATRICK          PA      140602990          BROOKMAN, ROSENBERG, BROWN & SANDLER
BRADY         EDWARD       PA      170206289            BROOKMAN, ROSENBERG, BROWN & SANDLER         FILLMAN        KENNETH          PA      003986AUGTRM2004   BROOKMAN, ROSENBERG, BROWN & SANDLER
BRECCIA       LEONARD      PA      160902501            BROOKMAN, ROSENBERG, BROWN & SANDLER         FINNEGAN       MARY A           PA      060600740          BROOKMAN, ROSENBERG, BROWN & SANDLER
BREMME        CHARLES      PA      070100156            BROOKMAN, ROSENBERG, BROWN & SANDLER         FISK           WALTER           PA      161000316          BROOKMAN, ROSENBERG, BROWN & SANDLER
BRENNAN       JAMES        PA      003796AUGTRM2004     BROOKMAN, ROSENBERG, BROWN & SANDLER         FORD           EDWARD C         PA      110601053          BROOKMAN, ROSENBERG, BROWN & SANDLER
BROAD         RICHARD N    PA      161203139            BROOKMAN, ROSENBERG, BROWN & SANDLER         FORRESTER      WILLIE L         PA      120702596          BROOKMAN, ROSENBERG, BROWN & SANDLER
BROMLEY       DENNIS M     PA      150602943            BROOKMAN, ROSENBERG, BROWN & SANDLER         FRANKENFIELD   DONALD           PA      000143             BROOKMAN, ROSENBERG, BROWN & SANDLER
BROWN         CLARENCE     PA      091104632            BROOKMAN, ROSENBERG, BROWN & SANDLER         FRAZIER        ROBERT           PA      000422DECTRM2003   BROOKMAN, ROSENBERG, BROWN & SANDLER
BUCHANAN      JOHN A       PA      111002727            BROOKMAN, ROSENBERG, BROWN & SANDLER         FREDERICK      DONALD           PA      3604               BROOKMAN, ROSENBERG, BROWN & SANDLER
BUCHER        MERLE        PA      005033               BROOKMAN, ROSENBERG, BROWN & SANDLER         FRITZ          GARY L           PA      160300717          BROOKMAN, ROSENBERG, BROWN & SANDLER
BUCK          DONALD       PA      121203076            BROOKMAN, ROSENBERG, BROWN & SANDLER         FULMER         WAYNE            PA      003397             BROOKMAN, ROSENBERG, BROWN & SANDLER
BUCKWALTER    JOHN         PA      001261               BROOKMAN, ROSENBERG, BROWN & SANDLER         FURNIVAL       RUTH E           PA      070403324          BROOKMAN, ROSENBERG, BROWN & SANDLER
BUKSAR        ALBERT G     PA      130201362            BROOKMAN, ROSENBERG, BROWN & SANDLER         FYE            WILLIAM          PA      002616             BROOKMAN, ROSENBERG, BROWN & SANDLER
BURN          JOHN         PA      002246               BROOKMAN, ROSENBERG, BROWN & SANDLER         GALLAGHER      ANDREW           PA      150303590          BROOKMAN, ROSENBERG, BROWN & SANDLER
BUTLER        MICHAEL T    PA      001174               BROOKMAN, ROSENBERG, BROWN & SANDLER         GAMBINO        JOHN             PA      160501407          BROOKMAN, ROSENBERG, BROWN & SANDLER
BUZZETTO      BATISTA      PA      002592               BROOKMAN, ROSENBERG, BROWN & SANDLER         GARRY          JAMES            PA      130802931          BROOKMAN, ROSENBERG, BROWN & SANDLER

                                                                                                                                                                    Appendix A - 68
                                           Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                        Document Page 87 of 624
Claimant       Claimant          State                                                                  Claimant      Claimant     State
Last Name      First Name        Filed   Docket Number      Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number        Primary Plaintiff Counsel
GAZZARA        LEO               PA      001188             BROOKMAN, ROSENBERG, BROWN & SANDLER       LAMSON         LEON F       PA      150400073            BROOKMAN, ROSENBERG, BROWN & SANDLER
GEARHART       THOMAS            PA      130103710          BROOKMAN, ROSENBERG, BROWN & SANDLER       LEAVEY         WALTER       NJ      L-937-99             BROOKMAN, ROSENBERG, BROWN & SANDLER
GEE            THEODORE          PA      131001975          BROOKMAN, ROSENBERG, BROWN & SANDLER       LECATES        RODNEY       PA      140301366            BROOKMAN, ROSENBERG, BROWN & SANDLER
GENDREAU       PATRICK M         PA      120601563          BROOKMAN, ROSENBERG, BROWN & SANDLER       LEVY           BERTRAM      PA      060602346            BROOKMAN, ROSENBERG, BROWN & SANDLER
GESERICK       FRANK             PA      002967APRTRM2004   BROOKMAN, ROSENBERG, BROWN & SANDLER       LEWIS          FRANK        PA      090203738            BROOKMAN, ROSENBERG, BROWN & SANDLER
GIBSON         BENJAMIN          PA      170601555          BROOKMAN, ROSENBERG, BROWN & SANDLER       LIBERTA        MAURICE      PA      160201302            BROOKMAN, ROSENBERG, BROWN & SANDLER
GLECKL         KEITH             PA      140403811          BROOKMAN, ROSENBERG, BROWN & SANDLER       LINDSEY        JOHN         PA      120404196            BROOKMAN, ROSENBERG, BROWN & SANDLER
GLOSSNER       WARREN            PA      003682             BROOKMAN, ROSENBERG, BROWN & SANDLER       LINSENBIGLER   ROBERT       PA      001163               BROOKMAN, ROSENBERG, BROWN & SANDLER
GODWIN         JAMES A           PA      121001577          BROOKMAN, ROSENBERG, BROWN & SANDLER       LITTLE         ROBERT       PA      060200611            BROOKMAN, ROSENBERG, BROWN & SANDLER
GOEBEL         DAVID             NJ      L-001454-01        BROOKMAN, ROSENBERG, BROWN & SANDLER       LITTLE         ROY          PA      160400155            BROOKMAN, ROSENBERG, BROWN & SANDLER
GOLPHIN        LAMAR             PA      000379             BROOKMAN, ROSENBERG, BROWN & SANDLER       LOMBARDO       MICHAEL      PA      150402140            BROOKMAN, ROSENBERG, BROWN & SANDLER
GORENFLO       JOSEPH            PA      082003003477       BROOKMAN, ROSENBERG, BROWN & SANDLER       LOMBARDO       VINCENZO     PA      100900951            BROOKMAN, ROSENBERG, BROWN & SANDLER
GOSK           JEROME            PA      060203352          BROOKMAN, ROSENBERG, BROWN & SANDLER       LUSHOK         ELIZABETH    PA      3144                 BROOKMAN, ROSENBERG, BROWN & SANDLER
GREBE          ALBERT G          PA      071201698          BROOKMAN, ROSENBERG, BROWN & SANDLER       LUTSKO         JAMES        PA      120703528            BROOKMAN, ROSENBERG, BROWN & SANDLER
GRIEB          ROBERT            PA      003681             BROOKMAN, ROSENBERG, BROWN & SANDLER       MACK           RONALD       PA      002471               BROOKMAN, ROSENBERG, BROWN & SANDLER
GRIFFIN        JAMES             PA      003583             BROOKMAN, ROSENBERG, BROWN & SANDLER       MADISH         PETER        PA      121102631            BROOKMAN, ROSENBERG, BROWN & SANDLER
GRIFFITH       CHARLES           PA      002572             BROOKMAN, ROSENBERG, BROWN & SANDLER       MAGEE          FRANCIS      PA      170303100            BROOKMAN, ROSENBERG, BROWN & SANDLER
GRIFFO         PETER             PA      000086             BROOKMAN, ROSENBERG, BROWN & SANDLER       MAGERR         PAUL         PA      170401478            BROOKMAN, ROSENBERG, BROWN & SANDLER
GUIMOND        ROGER             PA      002919DECTRM2003   BROOKMAN, ROSENBERG, BROWN & SANDLER       MAINES         PAUL D       PA      130602464            BROOKMAN, ROSENBERG, BROWN & SANDLER
GUYDON         SHIRLEY           PA      170500858          BROOKMAN, ROSENBERG, BROWN & SANDLER       MALCONTENTO    MICHAEL      PA      061100632            BROOKMAN, ROSENBERG, BROWN & SANDLER
HAHN           CAROLE            PA      070902767          BROOKMAN, ROSENBERG, BROWN & SANDLER       MALONE         WILLIAM      PA      0779                 BROOKMAN, ROSENBERG, BROWN & SANDLER
HAHN           ERWIN             PA      161202231          BROOKMAN, ROSENBERG, BROWN & SANDLER       MALSEED        WILLIAM      PA      004822MAYTRM2004SS   BROOKMAN, ROSENBERG, BROWN & SANDLER
HALSTEAD       JAMES             PA      070503054          BROOKMAN, ROSENBERG, BROWN & SANDLER       MANGANO        BARBARA      PA      170502825            BROOKMAN, ROSENBERG, BROWN & SANDLER
HAMER          ERNEST            PA      081102026          BROOKMAN, ROSENBERG, BROWN & SANDLER       MANGIAVILANO   PHILLIP      PA      001598               BROOKMAN, ROSENBERG, BROWN & SANDLER
HARPER         GEORGE            PA      002082             BROOKMAN, ROSENBERG, BROWN & SANDLER       MANNO          RICHARD      PA      161202442            BROOKMAN, ROSENBERG, BROWN & SANDLER
HARPER         JAMES             PA      001805             BROOKMAN, ROSENBERG, BROWN & SANDLER       MARINO         ANTONIO      PA      160300273            BROOKMAN, ROSENBERG, BROWN & SANDLER
HARTER         JEFFREY           PA      002809             BROOKMAN, ROSENBERG, BROWN & SANDLER       MARKHORST      HARRY        PA      002576               BROOKMAN, ROSENBERG, BROWN & SANDLER
HARTLEY        VICTOR            PA      000439             BROOKMAN, ROSENBERG, BROWN & SANDLER       MARLOWE        JACK         PA      001949               BROOKMAN, ROSENBERG, BROWN & SANDLER
HARTMAN        BRUCE             PA      131001133          BROOKMAN, ROSENBERG, BROWN & SANDLER       MARLOWE        JACK         PA      002907               BROOKMAN, ROSENBERG, BROWN & SANDLER
HAYES          WILLIAM           PA      002245             BROOKMAN, ROSENBERG, BROWN & SANDLER       MARQUARDT      JOHN         PA      001763               BROOKMAN, ROSENBERG, BROWN & SANDLER
HEACOCK        HOWARD            PA      001304             BROOKMAN, ROSENBERG, BROWN & SANDLER       MARSECO        ANTHONY R    PA      070400471            BROOKMAN, ROSENBERG, BROWN & SANDLER
HEIST          HAROLD            PA      002311             BROOKMAN, ROSENBERG, BROWN & SANDLER       MARTIN         DALE         PA      002617               BROOKMAN, ROSENBERG, BROWN & SANDLER
HENDERSON      DONOVAN           PA      150403219          BROOKMAN, ROSENBERG, BROWN & SANDLER       MATCZAK        JOSEPH       PA      001349               BROOKMAN, ROSENBERG, BROWN & SANDLER
HENDRICKS      JAMES             PA      061102104          BROOKMAN, ROSENBERG, BROWN & SANDLER       MATTERA        AGOSTINO     PA      003313               BROOKMAN, ROSENBERG, BROWN & SANDLER
HENEFER        WILLIAM           PA      000671             BROOKMAN, ROSENBERG, BROWN & SANDLER       MATTERA        AGOSTINO     PA      110600026            BROOKMAN, ROSENBERG, BROWN & SANDLER
HENRY          CHARLES           PA      101203230          BROOKMAN, ROSENBERG, BROWN & SANDLER       MCCABE         ROBERT       PA      150102909            BROOKMAN, ROSENBERG, BROWN & SANDLER
HESS           PAUL              PA      000630             BROOKMAN, ROSENBERG, BROWN & SANDLER       MCCALL         JOSEPH       PA      002865JUNTRM2004     BROOKMAN, ROSENBERG, BROWN & SANDLER
HIGHTOWER      JAMES             PA      001857             BROOKMAN, ROSENBERG, BROWN & SANDLER       MCCARTHY       RODGER       PA      000678DECTRM2003     BROOKMAN, ROSENBERG, BROWN & SANDLER
HILL           WHEELAND          PA      130303519          BROOKMAN, ROSENBERG, BROWN & SANDLER       MCCAULEY       HUGH         PA      003558               BROOKMAN, ROSENBERG, BROWN & SANDLER
HOBBS          WENDALL           PA      002578             BROOKMAN, ROSENBERG, BROWN & SANDLER       MCCOY          WALTER R     PA      160502830            BROOKMAN, ROSENBERG, BROWN & SANDLER
HOCH           LEON              PA      120702500          BROOKMAN, ROSENBERG, BROWN & SANDLER       MCDONALD       DANIEL       PA      003210               BROOKMAN, ROSENBERG, BROWN & SANDLER
HOGAN          JAMES E           PA      2672               BROOKMAN, ROSENBERG, BROWN & SANDLER       MCDONALD       DANIEL       PA      090302605            BROOKMAN, ROSENBERG, BROWN & SANDLER
HOGG           ROBERT            PA      120102942          BROOKMAN, ROSENBERG, BROWN & SANDLER       MCGINLEY       JAMES        PA      160301865            BROOKMAN, ROSENBERG, BROWN & SANDLER
HOLDER         ERNEST            PA      170504459          BROOKMAN, ROSENBERG, BROWN & SANDLER       MCGINLEY       JOSEPH       PA      151002134            BROOKMAN, ROSENBERG, BROWN & SANDLER
HORGAN         THOMAS            PA      01208              BROOKMAN, ROSENBERG, BROWN & SANDLER       MCGINLEY       PATRICK      PA      161201082            BROOKMAN, ROSENBERG, BROWN & SANDLER
HUGHEY         ROBERT            PA      170802747          BROOKMAN, ROSENBERG, BROWN & SANDLER       MCKEIVER       WILLIE       PA      002803               BROOKMAN, ROSENBERG, BROWN & SANDLER
HURLEY         ALFRED & MARION   PA      93-4400            BROOKMAN, ROSENBERG, BROWN & SANDLER       MCKEON         THOMAS       PA      000384               BROOKMAN, ROSENBERG, BROWN & SANDLER
HYLER          ALAN              PA      003799AUGTRM2004   BROOKMAN, ROSENBERG, BROWN & SANDLER       MEBERT         WILLIAM R    PA      130704483            BROOKMAN, ROSENBERG, BROWN & SANDLER
IACOVONE       ANTHONY           PA      060103743          BROOKMAN, ROSENBERG, BROWN & SANDLER       MECKLEY        TIMOTHY      PA      150600188            BROOKMAN, ROSENBERG, BROWN & SANDLER
INSELBERG      PAUL              PA      130203245          BROOKMAN, ROSENBERG, BROWN & SANDLER       MEIER          JEROME       PA      131201637            BROOKMAN, ROSENBERG, BROWN & SANDLER
IPPOLITE       JOHN              PA      130703157          BROOKMAN, ROSENBERG, BROWN & SANDLER       MERLINI        LOUIS        PA      002467               BROOKMAN, ROSENBERG, BROWN & SANDLER
JAMESON        RUSSELL           PA      003686             BROOKMAN, ROSENBERG, BROWN & SANDLER       MESSER         RONALD       PA      000802JUNETRM2004    BROOKMAN, ROSENBERG, BROWN & SANDLER
JEFFERSON      WILLIAM           NJ      MER-L-003788-98    BROOKMAN, ROSENBERG, BROWN & SANDLER       MESSICK        EDWARD       PA      2545                 BROOKMAN, ROSENBERG, BROWN & SANDLER
JENKINS        EARL              PA      150802903          BROOKMAN, ROSENBERG, BROWN & SANDLER       MESSICK        JOHN         PA      003314               BROOKMAN, ROSENBERG, BROWN & SANDLER
JENSEN         JOSEPH M          PA      160102237          BROOKMAN, ROSENBERG, BROWN & SANDLER       MESSICK        JULIAN       PA      140903315            BROOKMAN, ROSENBERG, BROWN & SANDLER
JOHNSEN        GEORGE O          PA      051203469          BROOKMAN, ROSENBERG, BROWN & SANDLER       MEYER          RICHARD      PA      000138               BROOKMAN, ROSENBERG, BROWN & SANDLER
JOHNSON        CHARLES J         PA      160200560          BROOKMAN, ROSENBERG, BROWN & SANDLER       MILITO         MICHAEL      PA      060302928            BROOKMAN, ROSENBERG, BROWN & SANDLER
JOHNSTON       JAMES             PA      001989             BROOKMAN, ROSENBERG, BROWN & SANDLER       MILLER         ERNEST       PA      003778               BROOKMAN, ROSENBERG, BROWN & SANDLER
JOINES         LEE               PA      060101942          BROOKMAN, ROSENBERG, BROWN & SANDLER       MILLER         ERNEST       PA      00649                BROOKMAN, ROSENBERG, BROWN & SANDLER
KACZMAREK      HARRY             PA      120602514          BROOKMAN, ROSENBERG, BROWN & SANDLER       MILLER         RICKY        PA      061004658            BROOKMAN, ROSENBERG, BROWN & SANDLER
KAUFFMAN       CHARLES           PA      002611             BROOKMAN, ROSENBERG, BROWN & SANDLER       MILLER         SIDNEY       PA      121003608            BROOKMAN, ROSENBERG, BROWN & SANDLER
KAUFFMAN       NEIL E            PA      170600800          BROOKMAN, ROSENBERG, BROWN & SANDLER       MIRARCHI       LEOPOLDO     PA      120200964            BROOKMAN, ROSENBERG, BROWN & SANDLER
KEIFER         RICHARD           PA      151200372          BROOKMAN, ROSENBERG, BROWN & SANDLER       MISERO         JAMES        PA      170502923            BROOKMAN, ROSENBERG, BROWN & SANDLER
KELLY          GERTRUDE          PA      101202496          BROOKMAN, ROSENBERG, BROWN & SANDLER       MITCHELL       THOMAS       PA      140901385            BROOKMAN, ROSENBERG, BROWN & SANDLER
KERMON         ROBERT            PA      170401687          BROOKMAN, ROSENBERG, BROWN & SANDLER       MOORE          KENNETH      PA      004074               BROOKMAN, ROSENBERG, BROWN & SANDLER
KIBLER         WILLIAM           PA      111102861          BROOKMAN, ROSENBERG, BROWN & SANDLER       MOOSE          DALE M       PA      130400693            BROOKMAN, ROSENBERG, BROWN & SANDLER
KING           FRANCIS           PA      004679             BROOKMAN, ROSENBERG, BROWN & SANDLER       MULLEN         JAMES        PA      070803518            BROOKMAN, ROSENBERG, BROWN & SANDLER
KLEIN          CHARLES           PA      004096             BROOKMAN, ROSENBERG, BROWN & SANDLER       MURRAY         ANDREW       PA      002656DECRTRM2004    BROOKMAN, ROSENBERG, BROWN & SANDLER
KLINE          CHARLES P         PA      140602408          BROOKMAN, ROSENBERG, BROWN & SANDLER       MYSKO          DMYTRO       PA      003548               BROOKMAN, ROSENBERG, BROWN & SANDLER
KNEISLEY       RONALD            PA      151103521          BROOKMAN, ROSENBERG, BROWN & SANDLER       NATHER         RALPH L      PA      170600665            BROOKMAN, ROSENBERG, BROWN & SANDLER
KROLL          PHILLIP           PA      140901520          BROOKMAN, ROSENBERG, BROWN & SANDLER       NAZARUK        MAURICE      PA      161200247            BROOKMAN, ROSENBERG, BROWN & SANDLER
KRZYZANOWSKI   WALTER            PA      001567             BROOKMAN, ROSENBERG, BROWN & SANDLER       NEALOUS        JAMES        PA      3401                 BROOKMAN, ROSENBERG, BROWN & SANDLER
LABBATO        ROCCO             PA      000810             BROOKMAN, ROSENBERG, BROWN & SANDLER       NELSON         JAMES L      PA      081201335            BROOKMAN, ROSENBERG, BROWN & SANDLER
LACONO         JAMES             PA      082003004031       BROOKMAN, ROSENBERG, BROWN & SANDLER       NELSON         SEYMOUR      PA      140800677            BROOKMAN, ROSENBERG, BROWN & SANDLER
LAMB           DONALD            PA      120502329          BROOKMAN, ROSENBERG, BROWN & SANDLER       NICE           JOHN         PA      001750               BROOKMAN, ROSENBERG, BROWN & SANDLER
LAMBERT        HORACE R          PA      131201543          BROOKMAN, ROSENBERG, BROWN & SANDLER       O'CALLAHAN     EDWARD       PA      170303367            BROOKMAN, ROSENBERG, BROWN & SANDLER

                                                                                                                                                                    Appendix A - 69
                                       Case 17-03105                   Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                                         Document Page 88 of 624
Claimant     Claimant        State                                                                       Claimant     Claimant     State
Last Name    First Name      Filed   Docket Number           Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number      Primary Plaintiff Counsel
O'DONNELL    JOSEPH          PA      003655                  BROOKMAN, ROSENBERG, BROWN & SANDLER       SMITH         WILLIAM T    PA      005812MARTRM2004   BROOKMAN, ROSENBERG, BROWN & SANDLER
OLESKI       JOAN            PA      004483                  BROOKMAN, ROSENBERG, BROWN & SANDLER       SMITH         WILLIAM U    PA      001876             BROOKMAN, ROSENBERG, BROWN & SANDLER
OLLEY        JOHN            PA      160300680               BROOKMAN, ROSENBERG, BROWN & SANDLER       SMUTNY        JOSEPH A     PA      070704560          BROOKMAN, ROSENBERG, BROWN & SANDLER
ORR          LESLIE          PA      130400326               BROOKMAN, ROSENBERG, BROWN & SANDLER       SNOCK         JAMES        PA      00436              BROOKMAN, ROSENBERG, BROWN & SANDLER
PALERMO      MICHAEL         PA      161100870               BROOKMAN, ROSENBERG, BROWN & SANDLER       SNYDER        EDWARD       PA      007711MARTRM2004   BROOKMAN, ROSENBERG, BROWN & SANDLER
PAUL         JEFFREY         PA      121202333               BROOKMAN, ROSENBERG, BROWN & SANDLER       SOBEL         HOWARD       PA      003206             BROOKMAN, ROSENBERG, BROWN & SANDLER
PELLEGRINO   GEORGE D        PA      130201170               BROOKMAN, ROSENBERG, BROWN & SANDLER       SOBIESKI      HILARY       PA      002345             BROOKMAN, ROSENBERG, BROWN & SANDLER
PFANDER      ALBERT          PA      001463                  BROOKMAN, ROSENBERG, BROWN & SANDLER       SOLI          SAMUEL S     PA      02118              BROOKMAN, ROSENBERG, BROWN & SANDLER
PFANDER      ALBERT          PA      3345                    BROOKMAN, ROSENBERG, BROWN & SANDLER       SONSINI       ROMOLLO      PA      080703251          BROOKMAN, ROSENBERG, BROWN & SANDLER
PIER         JOHN J          PA      151104043               BROOKMAN, ROSENBERG, BROWN & SANDLER       SORRENTINO    PATRICIA A   PA      110902199          BROOKMAN, ROSENBERG, BROWN & SANDLER
PLANK        EDWARD          PA      130301387               BROOKMAN, ROSENBERG, BROWN & SANDLER       SPENCE        HARMAN L     PA      070103039          BROOKMAN, ROSENBERG, BROWN & SANDLER
POLASKI      DAVID           PA      140100744               BROOKMAN, ROSENBERG, BROWN & SANDLER       SPERRING      BENJAMIN     PA      120800341          BROOKMAN, ROSENBERG, BROWN & SANDLER
PREEN        RICHARD         PA      000426                  BROOKMAN, ROSENBERG, BROWN & SANDLER       ST. JOHN      RUTH         PA      004491             BROOKMAN, ROSENBERG, BROWN & SANDLER
PRICE        DAVID B         PA      151002006               BROOKMAN, ROSENBERG, BROWN & SANDLER       STARKE        EARL         PA      94-4942            BROOKMAN, ROSENBERG, BROWN & SANDLER
PRICE        HAROLD          NJ      L-4626-99               BROOKMAN, ROSENBERG, BROWN & SANDLER       STATEN        JESSE        PA      001700             BROOKMAN, ROSENBERG, BROWN & SANDLER
PRINCIPATO   FRANK           PA      002307                  BROOKMAN, ROSENBERG, BROWN & SANDLER       STELMACK      STANLEY      PA      071202223          BROOKMAN, ROSENBERG, BROWN & SANDLER
PRISCO       FRANK J         PA      111102840               BROOKMAN, ROSENBERG, BROWN & SANDLER       STEVENS       WILLIAM D    PA      150400783          BROOKMAN, ROSENBERG, BROWN & SANDLER
PROUDMAN     WILLIAM         PA      140902902               BROOKMAN, ROSENBERG, BROWN & SANDLER       SUPINSKI      JAMES        PA      160700097          BROOKMAN, ROSENBERG, BROWN & SANDLER
PUMPHREY     WILLIAM         PA      2643                    BROOKMAN, ROSENBERG, BROWN & SANDLER       SUSZCYNASKI   WALTER       PA      081101963          BROOKMAN, ROSENBERG, BROWN & SANDLER
RAUH         ROBERT          PA      003991AUGTRM2004        BROOKMAN, ROSENBERG, BROWN & SANDLER       SUTTON        HAROLD       PA      2253               BROOKMAN, ROSENBERG, BROWN & SANDLER
RAUSCH       JAMES M         PA      160203340               BROOKMAN, ROSENBERG, BROWN & SANDLER       SWEENEY       CHARLES      PA      080202817          BROOKMAN, ROSENBERG, BROWN & SANDLER
REED         CHARLES         PA      151101771               BROOKMAN, ROSENBERG, BROWN & SANDLER       SWEENEY       GEORGE       PA      131202273          BROOKMAN, ROSENBERG, BROWN & SANDLER
REGAN        ROBERT W        PA      150900340               BROOKMAN, ROSENBERG, BROWN & SANDLER       SWEENEY       THOMAS       PA      003723JANTRM2004   BROOKMAN, ROSENBERG, BROWN & SANDLER
REYNOLDS     CLARENCE        PA      100602233               BROOKMAN, ROSENBERG, BROWN & SANDLER       SWEENY        CHARLES V    PA      131203619          BROOKMAN, ROSENBERG, BROWN & SANDLER
RIVERS       ISHMAEL         PA      090100284               BROOKMAN, ROSENBERG, BROWN & SANDLER       SYNNOTT       JAMES        PA      170803278          BROOKMAN, ROSENBERG, BROWN & SANDLER
RIVERS       JERRY D         PA      141203933               BROOKMAN, ROSENBERG, BROWN & SANDLER       TANGERINI     ROBERT       PA      170602348          BROOKMAN, ROSENBERG, BROWN & SANDLER
ROBERSON     LAWRENCE        PA      002894                  BROOKMAN, ROSENBERG, BROWN & SANDLER       TAYLOR        LYNETTE      PA      003694             BROOKMAN, ROSENBERG, BROWN & SANDLER
ROBERTS      MORGAN          PA      170205097               BROOKMAN, ROSENBERG, BROWN & SANDLER       TEPPER        PAUL R       PA      160902823          BROOKMAN, ROSENBERG, BROWN & SANDLER
ROBINSON     JOHN            PA      001210                  BROOKMAN, ROSENBERG, BROWN & SANDLER       TERZANO       DANTE        PA      02903              BROOKMAN, ROSENBERG, BROWN & SANDLER
ROBINSON     SPENCER L       PA      120103559               BROOKMAN, ROSENBERG, BROWN & SANDLER       THOMAS        LEE          PA      120603938          BROOKMAN, ROSENBERG, BROWN & SANDLER
RODDEN       WILLIAM         PA      001901JUNTRM2004        BROOKMAN, ROSENBERG, BROWN & SANDLER       THOMPSON      OWEN         PA      002690             BROOKMAN, ROSENBERG, BROWN & SANDLER
ROGERS       HERBERT         PA      160900656               BROOKMAN, ROSENBERG, BROWN & SANDLER       TIDMAN        ROBERT       PA      151001853          BROOKMAN, ROSENBERG, BROWN & SANDLER
ROGERS       ROY V           PA      140300278               BROOKMAN, ROSENBERG, BROWN & SANDLER       TIGHE         BERNARD      PA      151202230          BROOKMAN, ROSENBERG, BROWN & SANDLER
RONDINELLI   MICHAEL         PA      NOVEMBERTERM200300034   BROOKMAN, ROSENBERG, BROWN & SANDLER       TIMBER        RICHARD      NJ      BUR-L-02332-98     BROOKMAN, ROSENBERG, BROWN & SANDLER
ROSETO       PATRICK         PA      002614                  BROOKMAN, ROSENBERG, BROWN & SANDLER       TRAINOR       EDWARD       PA      130802648          BROOKMAN, ROSENBERG, BROWN & SANDLER
ROWLAND      GEORGE          PA      000911                  BROOKMAN, ROSENBERG, BROWN & SANDLER       TRIMBLE       HAROLD       PA      092003004022       BROOKMAN, ROSENBERG, BROWN & SANDLER
RUFF         EDWARD L        PA      170603484               BROOKMAN, ROSENBERG, BROWN & SANDLER       TRIO          HENRY        PA      003314             BROOKMAN, ROSENBERG, BROWN & SANDLER
RUSSO        MATTHEW         PA      002949                  BROOKMAN, ROSENBERG, BROWN & SANDLER       TRUCKSESS     ROBIN J      PA      130201161          BROOKMAN, ROSENBERG, BROWN & SANDLER
RUSSO        MATTHEW         PA      060902104               BROOKMAN, ROSENBERG, BROWN & SANDLER       TUCKER        DONALD       PA      071003263          BROOKMAN, ROSENBERG, BROWN & SANDLER
RUSSO        THOMAS          PA      003444JANTRM2004        BROOKMAN, ROSENBERG, BROWN & SANDLER       TURNER        JOHN         PA      160401021          BROOKMAN, ROSENBERG, BROWN & SANDLER
RYAN         CHARLES         PA      160700147               BROOKMAN, ROSENBERG, BROWN & SANDLER       TURPYN        ELMER        PA      130501950          BROOKMAN, ROSENBERG, BROWN & SANDLER
SADLER       CHARLES         PA      000942                  BROOKMAN, ROSENBERG, BROWN & SANDLER       TYSON         JOHNNIE R    PA      070104567          BROOKMAN, ROSENBERG, BROWN & SANDLER
SALMI        VICTOR          PA      002264                  BROOKMAN, ROSENBERG, BROWN & SANDLER       VALERINO      DENNIS       PA      070501435          BROOKMAN, ROSENBERG, BROWN & SANDLER
SANFORD      JOHN            PA      120703616               BROOKMAN, ROSENBERG, BROWN & SANDLER       VAN HORN      DAVID        PA      001194             BROOKMAN, ROSENBERG, BROWN & SANDLER
SANSON       JOHN            PA      001287SEPTRM2004        BROOKMAN, ROSENBERG, BROWN & SANDLER       VAN HORN      FRANCIS      PA      130501507          BROOKMAN, ROSENBERG, BROWN & SANDLER
SANTOSUSSO   PASQUALE        PA      001644                  BROOKMAN, ROSENBERG, BROWN & SANDLER       VAN HORN      FRANCIS      PA      140404362          BROOKMAN, ROSENBERG, BROWN & SANDLER
SARNEY       ROSE M          PA      061001139               BROOKMAN, ROSENBERG, BROWN & SANDLER       VAN HORN      HENRY        PA      130301212          BROOKMAN, ROSENBERG, BROWN & SANDLER
SAVOIE       JEAN            PA      130801348               BROOKMAN, ROSENBERG, BROWN & SANDLER       VASILE        THOMAS       PA      001220             BROOKMAN, ROSENBERG, BROWN & SANDLER
SAWTELLE     GARY L          PA      110600126               BROOKMAN, ROSENBERG, BROWN & SANDLER       VEIGHT        RICHARD      PA      100800773          BROOKMAN, ROSENBERG, BROWN & SANDLER
SCHATZ       ROBERT          PA      060602924               BROOKMAN, ROSENBERG, BROWN & SANDLER       VILLARI       SALVATORE    PA      161103284          BROOKMAN, ROSENBERG, BROWN & SANDLER
SCHAUB       CARL D          PA      121101105               BROOKMAN, ROSENBERG, BROWN & SANDLER       VOEGTLE       CHARLES J    PA      120601443          BROOKMAN, ROSENBERG, BROWN & SANDLER
SCHEFFLER    LAURENCE R      PA      130703317               BROOKMAN, ROSENBERG, BROWN & SANDLER       VULGRIS       MERLE W      PA      050400555          BROOKMAN, ROSENBERG, BROWN & SANDLER
SEACHRIST    JAMES           PA      161201505               BROOKMAN, ROSENBERG, BROWN & SANDLER       WADE          WILLIAM      PA      160102824          BROOKMAN, ROSENBERG, BROWN & SANDLER
SEDIVA       JOHN J          PA      160302545               BROOKMAN, ROSENBERG, BROWN & SANDLER       WALDRON       JOHN         PA      001613             BROOKMAN, ROSENBERG, BROWN & SANDLER
SEEMAN       GERALD          PA      002015MAYTRM2004        BROOKMAN, ROSENBERG, BROWN & SANDLER       WALKER        JOHN         PA      140502046          BROOKMAN, ROSENBERG, BROWN & SANDLER
SEMAN        JAMES M         PA      170503475               BROOKMAN, ROSENBERG, BROWN & SANDLER       WALKER        RAYMOND      PA      001955             BROOKMAN, ROSENBERG, BROWN & SANDLER
SETTIMI      HARRY A         PA      007715MARTRM2004        BROOKMAN, ROSENBERG, BROWN & SANDLER       WALLACE       WILLIAM      PA      092003000313       BROOKMAN, ROSENBERG, BROWN & SANDLER
SHARBAUGH    PAUL L          PA      050900326               BROOKMAN, ROSENBERG, BROWN & SANDLER       WALSH         JAMES        PA      000985             BROOKMAN, ROSENBERG, BROWN & SANDLER
SHARPTON     ORVILLE         PA      140101344               BROOKMAN, ROSENBERG, BROWN & SANDLER       WAMSHER       DONALD J     PA      131000670          BROOKMAN, ROSENBERG, BROWN & SANDLER
SHAW         JOHN            PA      003459                  BROOKMAN, ROSENBERG, BROWN & SANDLER       WARNER        JAMES        PA      005034             BROOKMAN, ROSENBERG, BROWN & SANDLER
SHEARIN      JAMES           PA      2952                    BROOKMAN, ROSENBERG, BROWN & SANDLER       WATKINS       LESTER       PA      001300             BROOKMAN, ROSENBERG, BROWN & SANDLER
SHEFFLER     KENNETH D       PA      131102164               BROOKMAN, ROSENBERG, BROWN & SANDLER       WATSON        WAYNE C      PA      150602638          BROOKMAN, ROSENBERG, BROWN & SANDLER
SHOMO        WORTHINGTON C   PA      121101137               BROOKMAN, ROSENBERG, BROWN & SANDLER       WEBSTER       WILLIAM      PA      002268             BROOKMAN, ROSENBERG, BROWN & SANDLER
SICILIANO    GUS             PA      110100040               BROOKMAN, ROSENBERG, BROWN & SANDLER       WEINGRAD      HOWARD       PA      060902108          BROOKMAN, ROSENBERG, BROWN & SANDLER
SIMKO        MARK            PA      161202342               BROOKMAN, ROSENBERG, BROWN & SANDLER       WEISENBERG    JOSEPH       PA      002571             BROOKMAN, ROSENBERG, BROWN & SANDLER
SIMMONS      GREGORY         PA      140300416               BROOKMAN, ROSENBERG, BROWN & SANDLER       WELLS         STUART       PA      170501826          BROOKMAN, ROSENBERG, BROWN & SANDLER
SIMMS        SAMUEL          PA      003765                  BROOKMAN, ROSENBERG, BROWN & SANDLER       WENDLING      WILLIAM L    PA      140303668          BROOKMAN, ROSENBERG, BROWN & SANDLER
SIMON        JAMES           PA      002537DECTRM2004        BROOKMAN, ROSENBERG, BROWN & SANDLER       WENGER        GEORGE J     PA      170600667          BROOKMAN, ROSENBERG, BROWN & SANDLER
SIMONETTI    MICHAEL         PA      151101614               BROOKMAN, ROSENBERG, BROWN & SANDLER       WHALEN        RAYMOND      PA      110400510          BROOKMAN, ROSENBERG, BROWN & SANDLER
SINCLAIR     ROBERT          PA      001525                  BROOKMAN, ROSENBERG, BROWN & SANDLER       WHILDEN       LEON         PA      000448             BROOKMAN, ROSENBERG, BROWN & SANDLER
SKILLMAN     GEORGE E        PA      120800445               BROOKMAN, ROSENBERG, BROWN & SANDLER       WHITE         RODGER W     PA      160601751          BROOKMAN, ROSENBERG, BROWN & SANDLER
SMITH        EUGENE          PA      003684                  BROOKMAN, ROSENBERG, BROWN & SANDLER       WIDDOSS       COURTLAND    PA      002343             BROOKMAN, ROSENBERG, BROWN & SANDLER
SMITH        FLOYD           PA      002145                  BROOKMAN, ROSENBERG, BROWN & SANDLER       WIESE         HAROLD       PA      003607             BROOKMAN, ROSENBERG, BROWN & SANDLER
SMITH        JACK            PA      003308OCTTRM2004        BROOKMAN, ROSENBERG, BROWN & SANDLER       WILKINSON     NELSON G     PA      140603876          BROOKMAN, ROSENBERG, BROWN & SANDLER
SMITH        JOHN W          PA      003561                  BROOKMAN, ROSENBERG, BROWN & SANDLER       WILKOSZ       ZBIGNIEW     PA      141102282          BROOKMAN, ROSENBERG, BROWN & SANDLER
SMITH        THOMAS          PA      110901556               BROOKMAN, ROSENBERG, BROWN & SANDLER       WILLIAMS      LANDON       PA      130101556          BROOKMAN, ROSENBERG, BROWN & SANDLER

                                                                                                                                                                  Appendix A - 70
                                      Case 17-03105                    Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                                         Document Page 89 of 624
Claimant       Claimant     State                                                                        Claimant    Claimant     State
Last Name      First Name   Filed   Docket Number            Primary Plaintiff Counsel                   Last Name   First Name   Filed   Docket Number            Primary Plaintiff Counsel
WILLIAMS       REGINA       PA      001082                   BROOKMAN, ROSENBERG, BROWN & SANDLER       MOORE        GREGORY S    MS      2001-133 THRU 2001-222   BROWN & CARBY
WILSON         STEVEN       PA      161200458                BROOKMAN, ROSENBERG, BROWN & SANDLER       MURAGLIA     FRANCIS      PA      3464                     BROWN & CARBY
WINSEY         LAWRENCE     PA      130501714                BROOKMAN, ROSENBERG, BROWN & SANDLER       MURPHY       PATRICK      MS      2001-133 THRU 2001-222   BROWN & CARBY
WITMER         KENNETH L    PA      050802611                BROOKMAN, ROSENBERG, BROWN & SANDLER       NIX          LARRY        MS      2001-133 THRU 2001-222   BROWN & CARBY
WITOWIC        JOSEPH       PA      061102098                BROOKMAN, ROSENBERG, BROWN & SANDLER       OGLESBY      ALTON D      MS      2001-133 THRU 2001-222   BROWN & CARBY
WNUK           LEO J        PA      050901805                BROOKMAN, ROSENBERG, BROWN & SANDLER       PARKER       LOUIS        MS      2001-133 THRU 2001-222   BROWN & CARBY
WOLF           CHARLES E    PA      89-1863                  BROOKMAN, ROSENBERG, BROWN & SANDLER       PATTERSON    JAMES E      MS      2001-133 THRU 2001-222   BROWN & CARBY
WOLF           JULIUS       PA      070202311                BROOKMAN, ROSENBERG, BROWN & SANDLER       QUINN        CECIRO       MS      2001-133 THRU 2001-222   BROWN & CARBY
WORTHINGTON    DONALD       PA      001307                   BROOKMAN, ROSENBERG, BROWN & SANDLER       RATCLIFF     JOHNNY B     MS      2001-133 THRU 2001-222   BROWN & CARBY
YANDRISEVITS   ALOIS        PA      160301875                BROOKMAN, ROSENBERG, BROWN & SANDLER       RODRIGUEZ    CLYDE C      MS      2001-133 THRU 2001-222   BROWN & CARBY
YOST           ROBERT       PA      050501598                BROOKMAN, ROSENBERG, BROWN & SANDLER       ROUSE        RAYMOND      MS      2001-133 THRU 2001-222   BROWN & CARBY
YOST           THOMAS       PA      090702558                BROOKMAN, ROSENBERG, BROWN & SANDLER       RUTLEDGE     ABE E        MS      2001-133 THRU 2001-222   BROWN & CARBY
ZEMBLE         ELIAS        PA      111001811                BROOKMAN, ROSENBERG, BROWN & SANDLER       SMITH        JERRY        MS      2001-133 THRU 2001-222   BROWN & CARBY
ZIESEL         JOHN         PA      130201230                BROOKMAN, ROSENBERG, BROWN & SANDLER       SMITH        LAWRENCE C   MS      2001-133 THRU 2001-222   BROWN & CARBY
ZIMMERMAN      DONALD       PA      002805                   BROOKMAN, ROSENBERG, BROWN & SANDLER       SMITH        WAYNE D      MS      2001-133 THRU 2001-222   BROWN & CARBY
DVORAK         ADOLF W      GA      2003VS052752D            BROUGHTON, ALLEN L PC                      STEPHENS     RICHARD      MS      2001-133 THRU 2001-222   BROWN & CARBY
OGLE           VERNON H     GA      2002VS034711             BROUGHTON, ALLEN L PC                      THOMAS       JACK D       MS      2001-133 THRU 2001-222   BROWN & CARBY
THOMPSON       FRED H       GA      2003VS053629D            BROUGHTON, ALLEN L PC                      THREADGILL   GEORGE       MS      2001-133 THRU 2001-222   BROWN & CARBY
UHL            DAVID        GA      2003VS052753D            BROUGHTON, ALLEN L PC                      TIFFEE       CHARLES O    MS      2001-133 THRU 2001-222   BROWN & CARBY
ALLEN          JC           MS      2001-133 THRU 2001-222   BROWN & CARBY                              TURNER       BILLY F      MS      2001-133 THRU 2001-222   BROWN & CARBY
AMOS           PHILLIP D    MS      2001-133 THRU 2001-222   BROWN & CARBY                              TURNER       CHRISTINE    MS      2001-133 THRU 2001-222   BROWN & CARBY
ARNOLD         ARLEE        MS      2001-133 THRU 2001-222   BROWN & CARBY                              WACTOR       CARL         MS      2001-133 THRU 2001-222   BROWN & CARBY
BANFORD        WILSON E     MS      2001-133 THRU 2001-222   BROWN & CARBY                              WACTOR       RAY E        MS      2001-133 THRU 2001-222   BROWN & CARBY
BARDWELL       MELVIN J     MS      2001-133 THRU 2001-222   BROWN & CARBY                              WALKER       ALTON        MS      2001-133 THRU 2001-222   BROWN & CARBY
BARNETT        LESTER D     MS      2001-133 THRU 2001-222   BROWN & CARBY                              WASHINGTON   WILL         MS      2001-133 THRU 2001-222   BROWN & CARBY
BASS           BILLY J      MS      2001-133 THRU 2001-222   BROWN & CARBY                              WHITEHEAD    WILLIAM H    MS      2001-133 THRU 2001-222   BROWN & CARBY
BASS           LANKSTON D   MS      2001-133 THRU 2001-222   BROWN & CARBY                              WILLIAMS     ARCHIE       MS      2001-133 THRU 2001-222   BROWN & CARBY
BEARD          CALEP C      MS      2001-133 THRU 2001-222   BROWN & CARBY                              WILLIAMS     CARROLL      MS      2001-133 THRU 2001-222   BROWN & CARBY
BELL           LJ           MS      2001-133 THRU 2001-222   BROWN & CARBY                              WOOD         BILLY L      MS      2001-133 THRU 2001-222   BROWN & CARBY
BONNETTE       CILTON J     MS      2001-133 THRU 2001-222   BROWN & CARBY                              WROTEN       ROBERT E     MS      2001-133 THRU 2001-222   BROWN & CARBY
BRASWELL       AG           MS      2001-133 THRU 2001-222   BROWN & CARBY                              YANCIE       ROBERT       MS      2001-133 THRU 2001-222   BROWN & CARBY
BRELAND        JD           MS      2001-133 THRU 2001-222   BROWN & CARBY                              ANTHONY      BENNY S      DC      2017CA003946A            BROWN GOULD KEILY, LLP
BRIDGES        EDWIN        MS      2001-133 THRU 2001-222   BROWN & CARBY                              BARTON       CLARENCE J   DC      130005916                BROWN GOULD KEILY, LLP
BROWN          EDGAR        MS      2001-133 THRU 2001-222   BROWN & CARBY                              BETTER       ROBERT       DC      XX-XXXXXXX               BROWN GOULD KEILY, LLP
BROWN          GEORGE       MS      2001-133 THRU 2001-222   BROWN & CARBY                              BUCKLEY      DREW H       DC      2016CA009281A            BROWN GOULD KEILY, LLP
BROWN          HENRY        MS      2001-133 THRU 2001-222   BROWN & CARBY                              BURANEN      ROBERT B     MD      24X17000321              BROWN GOULD KEILY, LLP
BROWN          JOSEPH       MS      2001-133 THRU 2001-222   BROWN & CARBY                              FULLERTON    ROBERT C     DC      2017CA002370A            BROWN GOULD KEILY, LLP
BROWN          LONGINO W    MS      2001-133 THRU 2001-222   BROWN & CARBY                              HELTON       KENNETH R    DC      XX-XXXXXXX               BROWN GOULD KEILY, LLP
BROWN          WALTER T     MS      2001-133 THRU 2001-222   BROWN & CARBY                              HORNBEAK     WILLIAM      DC      2017CA004684A            BROWN GOULD KEILY, LLP
BRUNE          HAZEL        MS      2001-133 THRU 2001-222   BROWN & CARBY                              JONES        JERRY A      DC      2011CA004372A            BROWN GOULD KEILY, LLP
BUCKLES        BENNIE       MS      2001-133 THRU 2001-222   BROWN & CARBY                              KOLLER       DANIEL J     DC      2014CA006516A            BROWN GOULD KEILY, LLP
BURCHFIELD     THOMAS A     MS      2001-133 THRU 2001-222   BROWN & CARBY                              MANSFIELD    JOHN P       DC      2012CA001908A            BROWN GOULD KEILY, LLP
CARLOCK        KIRBY        MS      2001-133 THRU 2001-222   BROWN & CARBY                              MARSTALLER   PAUL O       DC      2013CA003094A            BROWN GOULD KEILY, LLP
CARON          MARK         MS      2001-133 THRU 2001-222   BROWN & CARBY                              MARTIN       LEO F        DC      2017CA004053A            BROWN GOULD KEILY, LLP
COOLEY         JAMES E      MS      2001-133 THRU 2001-222   BROWN & CARBY                              MARTINELLI   NICOLA       DC      2015CA003821A            BROWN GOULD KEILY, LLP
CRUMP          DEWAYNE      MS      2001-133 THRU 2001-222   BROWN & CARBY                              MARTINO      ROBERT A     DC      2013CA000080A            BROWN GOULD KEILY, LLP
DALLAS         WILLIAM      MS      2001-133 THRU 2001-222   BROWN & CARBY                              MCCOLLUM     DONALD H     MD      24X12000136              BROWN GOULD KEILY, LLP
DAVIS          TOMMIE       MS      2001-133 THRU 2001-222   BROWN & CARBY                              MORGAN       LANDON H     DC      2016CA006380A            BROWN GOULD KEILY, LLP
DAY            THOMAS D     MS      2001-133 THRU 2001-222   BROWN & CARBY                              ROBISON      EDDIE Q      DC      2011CA000902A            BROWN GOULD KEILY, LLP
DEES           HJ           MS      2001-133 THRU 2001-222   BROWN & CARBY                              SYDNOR       EUGENE       DC      2010CA007011A            BROWN GOULD KEILY, LLP
DRUMMER        GEORGE       MS      2001-133 THRU 2001-222   BROWN & CARBY                              YOUNCE       CLIFTON L    DC      2015CA007008A            BROWN GOULD KEILY, LLP
EARLS          LUCUIS S     MS      2001-133 THRU 2001-222   BROWN & CARBY                              HUGHES       GARY         CA      BC435994                 BROWN LEGAL, PC
ELLIS          DON W        MS      2001-133 THRU 2001-222   BROWN & CARBY                              LYONS        JIMMIE L     NV      A17758947C               BROWN, BROWN & PREMSRIRUT
ELLIS          THOMAS W     MS      2001-133 THRU 2001-222   BROWN & CARBY                              ADAIR        KENNETH      TX      149,775-A                BRUEGGER & MCCULLOUGH, PC
FERGUSON       EDWARD       MS      2001-133 THRU 2001-222   BROWN & CARBY                              ADAMS        JOSEPH M     TX      02CV0173                 BRUEGGER & MCCULLOUGH, PC
FLETCHER       BILLY D      MS      2001-133 THRU 2001-222   BROWN & CARBY                              ALANIS       ANDRES       TX      98-06381-C               BRUEGGER & MCCULLOUGH, PC
FOSTER         ERNEST       MS      2001-133 THRU 2001-222   BROWN & CARBY                              ALBANESE     THOMAS       TX      153-168100-97            BRUEGGER & MCCULLOUGH, PC
GRAETZ         ROBERT J     MS      2001-133 THRU 2001-222   BROWN & CARBY                              ALFORD       ROBERT L     TX      52547                    BRUEGGER & MCCULLOUGH, PC
GRAVES         CHARLES C    MS      2001-133 THRU 2001-222   BROWN & CARBY                              ALONZO       LUIS         TX      98-4389                  BRUEGGER & MCCULLOUGH, PC
GREEN          RICHARD      MS      2001-133 THRU 2001-222   BROWN & CARBY                              ALVARADO     SALVADOR     TX      DV-99-00851              BRUEGGER & MCCULLOUGH, PC
GUNDERMAN      BRUCE        MS      2001-133 THRU 2001-222   BROWN & CARBY                              AMISON       THOMAS R     TX      037674E                  BRUEGGER & MCCULLOUGH, PC
HARBOR         JAMES        MS      2001-133 THRU 2001-222   BROWN & CARBY                              ANDERSON     DEVON        TX      153-168100-97            BRUEGGER & MCCULLOUGH, PC
HEWITT         CHARLES T    MS      2001-133 THRU 2001-222   BROWN & CARBY                              ANDERSON     LORENZO      TX      55507                    BRUEGGER & MCCULLOUGH, PC
HUFF           CARROL R     MS      2001-133 THRU 2001-222   BROWN & CARBY                              ANTANAITIS   DONALD       TX      153-168100-97            BRUEGGER & MCCULLOUGH, PC
HUFF           JAMES A      MS      2001-133 THRU 2001-222   BROWN & CARBY                              BAKER        ANTHONY      TX      DV01-08310-K             BRUEGGER & MCCULLOUGH, PC
HUTCHINS       TALMADGE     MS      2001-133 THRU 2001-222   BROWN & CARBY                              BAKKER       PETER A      TX      55294                    BRUEGGER & MCCULLOUGH, PC
JACKSON        DOROTHY      MS      2001-133 THRU 2001-222   BROWN & CARBY                              BARRON       LINDA F      TX      96-2612-A                BRUEGGER & MCCULLOUGH, PC
JACKSON        LEO          MS      2001-133 THRU 2001-222   BROWN & CARBY                              BARRON       LINDA F      TX      CC-98-08673-C            BRUEGGER & MCCULLOUGH, PC
JONES          ROBERT       MS      2001-133 THRU 2001-222   BROWN & CARBY                              BARTLETT     DAVID        TX      63956                    BRUEGGER & MCCULLOUGH, PC
KING           WILLIAM O    MS      2001-133 THRU 2001-222   BROWN & CARBY                              BEDAR        LEWIS        TX      DV00-03592-M             BRUEGGER & MCCULLOUGH, PC
KLATT          SARAH        MS      2001-133 THRU 2001-222   BROWN & CARBY                              BELLMORE     ROBERT       TX      63954                    BRUEGGER & MCCULLOUGH, PC
KOSSUM         JOHN         MS      2001-133 THRU 2001-222   BROWN & CARBY                              BERRY        MELVIN       TX      DV01-01142-H             BRUEGGER & MCCULLOUGH, PC
LINDERMAN      RAYMOND      MS      2001-133 THRU 2001-222   BROWN & CARBY                              BIBLE        FLOYD        TX      55411                    BRUEGGER & MCCULLOUGH, PC
LOWRY          ROBERT       MS      2001-133 THRU 2001-222   BROWN & CARBY                              BIEBERDORF   RICHARD M    TX      153-168101-97            BRUEGGER & MCCULLOUGH, PC
MATTHEWS       THOMAS       MS      2001-133 THRU 2001-222   BROWN & CARBY                              BISHOP       JACK A       TX      153-168100-97            BRUEGGER & MCCULLOUGH, PC
MCCOY          TRAVIS       MS      2001-133 THRU 2001-222   BROWN & CARBY                              BLACKBURN    HERSCHEL     TX      63961                    BRUEGGER & MCCULLOUGH, PC

                                                                                                                                                                       Appendix A - 71
                                        Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                    Document Page 90 of 624
Claimant         Claimant     State                                                                 Claimant     Claimant        State
Last Name        First Name   Filed   Docket Number     Primary Plaintiff Counsel                   Last Name    First Name      Filed   Docket Number   Primary Plaintiff Counsel
BLEAK            WARREN       TX      153-168100-97     BRUEGGER & MCCULLOUGH, PC                  HEBERT        PHILLIP         TX      037677B         BRUEGGER & MCCULLOUGH, PC
BLUM             HOWARD       TX      55507             BRUEGGER & MCCULLOUGH, PC                  HERNANDEZ     JAVIER M        TX      153-166582-96   BRUEGGER & MCCULLOUGH, PC
BORNTRAGER       DAVID        TX      153-168101-97     BRUEGGER & MCCULLOUGH, PC                  HERNANDEZ     MANUEL T        TX      DV0103781K      BRUEGGER & MCCULLOUGH, PC
BORTH            FRANKLIN     TX      96-C-583          BRUEGGER & MCCULLOUGH, PC                  HICKMAN       DAVID           TX      63955           BRUEGGER & MCCULLOUGH, PC
BOWLER           DONALD       TX      153-168101-97     BRUEGGER & MCCULLOUGH, PC                  HICKS         LEE A           TX      DV02-11836-E    BRUEGGER & MCCULLOUGH, PC
BOYD             BOBBY R      TX      96-2612-A         BRUEGGER & MCCULLOUGH, PC                  HIGH          LEWIS           TX      65037           BRUEGGER & MCCULLOUGH, PC
BRABHAM          JAMES        TX      55507             BRUEGGER & MCCULLOUGH, PC                  HIGHWOOD      BERT            TX      63958           BRUEGGER & MCCULLOUGH, PC
BRADY            LIONEL       TX      97-01697-M        BRUEGGER & MCCULLOUGH, PC                  HINOJOSA      RAUL            TX      CC-98-11230-E   BRUEGGER & MCCULLOUGH, PC
BRANHAM          ROY L        TX      96-2612-A         BRUEGGER & MCCULLOUGH, PC                  HODGES        JAMES U         TX      96-1826-A       BRUEGGER & MCCULLOUGH, PC
BRIDGES          OSCAR        TX      153-168100-97     BRUEGGER & MCCULLOUGH, PC                  HODGES        JOSEPH LESTER   TX      96-C-412        BRUEGGER & MCCULLOUGH, PC
BRIONES          ENRIQUE      TX      98-4389           BRUEGGER & MCCULLOUGH, PC                  HOUSE         CHARLES R       TX      96-2612-A       BRUEGGER & MCCULLOUGH, PC
BROWN            JERRY        TX      DV01-08310-K      BRUEGGER & MCCULLOUGH, PC                  IVORY         LEEOTIS         TX      DV99-04833-D    BRUEGGER & MCCULLOUGH, PC
BROWN            MALCOLM D    TX      55411             BRUEGGER & MCCULLOUGH, PC                  IWINSKI       JAMES           TX      153-168100-97   BRUEGGER & MCCULLOUGH, PC
BROWN            ROBERT       TX      63960             BRUEGGER & MCCULLOUGH, PC                  JACKS         RAYMOND F.      TX      96-C-412        BRUEGGER & MCCULLOUGH, PC
BROWNING         BERNIS L     TX      96-2612-A         BRUEGGER & MCCULLOUGH, PC                  JACKSON       ELLIS D         TX      153-168101-97   BRUEGGER & MCCULLOUGH, PC
BURCH            MICK         TX      55507             BRUEGGER & MCCULLOUGH, PC                  JACKSON       RAYFORD         TX      DV01-08311-D    BRUEGGER & MCCULLOUGH, PC
CAIN             WILLIAM      TX      99-000125-B       BRUEGGER & MCCULLOUGH, PC                  JACOBS        JAMES C         TX      CC-98-08930-C   BRUEGGER & MCCULLOUGH, PC
CAMPANOLI        DENNIS       TX      63964             BRUEGGER & MCCULLOUGH, PC                  JACOBS        LOICE           TX      97-01697-M      BRUEGGER & MCCULLOUGH, PC
CARPENTER        LYNDA        TX      96-2612-A         BRUEGGER & MCCULLOUGH, PC                  JAMES         WALTER S        TX      63956           BRUEGGER & MCCULLOUGH, PC
CHAPPELL         DUDLEY R     TX      96-2612-A         BRUEGGER & MCCULLOUGH, PC                  JETLAND       THOMAS          TX      153-168100-97   BRUEGGER & MCCULLOUGH, PC
CIMINO           JOSEPH       TX      55301             BRUEGGER & MCCULLOUGH, PC                  JETT          EMMA F          TX      96-1827-F       BRUEGGER & MCCULLOUGH, PC
CLAYTON          HUBERT       TX      00-02677-00-0-E   BRUEGGER & MCCULLOUGH, PC                  JODISH        GERALD          TX      63958           BRUEGGER & MCCULLOUGH, PC
CLAYTON          JACK M       TX      96-1826-A         BRUEGGER & MCCULLOUGH, PC                  JOHNSON       CLAUDE          TX      DV98-09729-F    BRUEGGER & MCCULLOUGH, PC
COLEMAN          LEE          TX      97-01697-M        BRUEGGER & MCCULLOUGH, PC                  JOHNSON       TROY            TX      153-168100-97   BRUEGGER & MCCULLOUGH, PC
COLIN            DONALD       TX      153-168101-97     BRUEGGER & MCCULLOUGH, PC                  JONES         ALFRED          TX      DV98-09722-K    BRUEGGER & MCCULLOUGH, PC
COOK             CHARLES S    TX      96-PI-050         BRUEGGER & MCCULLOUGH, PC                  JONES         WALTER T        TX      153-168101-97   BRUEGGER & MCCULLOUGH, PC
COOKS            RICHARD      TX      DV01-08304-A      BRUEGGER & MCCULLOUGH, PC                  KARLIN        JAMES           TX      63965           BRUEGGER & MCCULLOUGH, PC
COPPETA          ANGELO       TX      153-168100-97     BRUEGGER & MCCULLOUGH, PC                  KEAL          FREDIE          TX      02-03237-C      BRUEGGER & MCCULLOUGH, PC
COX              DON          TX      63960             BRUEGGER & MCCULLOUGH, PC                  KELLEY        BRUCE           TX      63956           BRUEGGER & MCCULLOUGH, PC
CRAWFORD         DONALD       TX      96-C-583          BRUEGGER & MCCULLOUGH, PC                  KELLEY        PAUL            TX      CC-98-08673-C   BRUEGGER & MCCULLOUGH, PC
CZEPOWSKI        RAYMOND S    TX      153-167258-96     BRUEGGER & MCCULLOUGH, PC                  KIDD          RITA F          TX      96-1826-A       BRUEGGER & MCCULLOUGH, PC
DAVIS            JIMMIE L     TX      44077             BRUEGGER & MCCULLOUGH, PC                  KILLION       WILLIAM         TX      63960           BRUEGGER & MCCULLOUGH, PC
DEAR             CHARLES D    TX      02CV0173          BRUEGGER & MCCULLOUGH, PC                  KING          JAMES           TX      63965           BRUEGGER & MCCULLOUGH, PC
DODSON           BUEL         TX      153-168100-97     BRUEGGER & MCCULLOUGH, PC                  KINGSBURY     JUAN            TX      97-10626-C      BRUEGGER & MCCULLOUGH, PC
DUDLEY           JOHN         TX      DV99-09366-A      BRUEGGER & MCCULLOUGH, PC                  KIRKPATRICK   JIMMY C         TX      02CV0173        BRUEGGER & MCCULLOUGH, PC
DUNCAN           HOMER        TX      153-168100-97     BRUEGGER & MCCULLOUGH, PC                  KLIMPLE       ALFRED          TX      DV98-09729-F    BRUEGGER & MCCULLOUGH, PC
DUNN             CORA M       TX      96-2612-A         BRUEGGER & MCCULLOUGH, PC                  KORTH         WILFRED         TX      26,213          BRUEGGER & MCCULLOUGH, PC
DUTTON           ROY          TX      153-168101-97     BRUEGGER & MCCULLOUGH, PC                  KOZLOW        RICHARD S       TX      153-168101-97   BRUEGGER & MCCULLOUGH, PC
EARNHEART        ROBERT       TX      55507             BRUEGGER & MCCULLOUGH, PC                  LAMBERT       HOWARD          TX      63958           BRUEGGER & MCCULLOUGH, PC
EISLEY           GEORGE       TX      97-01697-M        BRUEGGER & MCCULLOUGH, PC                  LANGEHENNIG   KERMIT          TX      26,213          BRUEGGER & MCCULLOUGH, PC
ELDER            GARY         TX      DV01-08310-K      BRUEGGER & MCCULLOUGH, PC                  LASHAM        ROBERT          TX      63956           BRUEGGER & MCCULLOUGH, PC
EXLEY            WALTER       TX      63960             BRUEGGER & MCCULLOUGH, PC                  LAZENBY       JOHN M          TX      02CV0173        BRUEGGER & MCCULLOUGH, PC
FABBRI           ARCHIE J     TX      55411             BRUEGGER & MCCULLOUGH, PC                  LEBLANC       LARRY J         TX      02CV0143        BRUEGGER & MCCULLOUGH, PC
FEIN             HOWARD       TX      153-168101-97     BRUEGGER & MCCULLOUGH, PC                  LEBLEU        PAUL V          TX      02-05238-E      BRUEGGER & MCCULLOUGH, PC
FLORES           VALINTIN P   TX      98-06381-C        BRUEGGER & MCCULLOUGH, PC                  LEE           RICHARD N       TX      97-10626-C      BRUEGGER & MCCULLOUGH, PC
FLYNN            DONALD J     TX      DV02-11836-E      BRUEGGER & MCCULLOUGH, PC                  LIGGINS       IVRA            TX      DV01-08311-D    BRUEGGER & MCCULLOUGH, PC
FOSTER           JOHN         TX      52547             BRUEGGER & MCCULLOUGH, PC                  LIGHT         NORMAN          TX      55292           BRUEGGER & MCCULLOUGH, PC
FOTI             FERENCE      TX      55411             BRUEGGER & MCCULLOUGH, PC                  LILLY         MICHAEL         TX      DV01-08311-D    BRUEGGER & MCCULLOUGH, PC
FREESTONE        DONALD       TX      63962             BRUEGGER & MCCULLOUGH, PC                  LIVINGSTON    ARTHUR C        TX      96-03223-B      BRUEGGER & MCCULLOUGH, PC
FRICKENSCHMIDT   HAROLD R     TX      02-03237-C        BRUEGGER & MCCULLOUGH, PC                  LOOSIER       LARRY           TX      DV98-09729-F    BRUEGGER & MCCULLOUGH, PC
GANSTER          CARL         TX      DV98-08980-J      BRUEGGER & MCCULLOUGH, PC                  LOPEZ         JOSE            TX      97-10626-C      BRUEGGER & MCCULLOUGH, PC
GARCIA           BENITO G     TX      DV0211696B        BRUEGGER & MCCULLOUGH, PC                  LUKER         JOHNNY          TX      DV01-08310-K    BRUEGGER & MCCULLOUGH, PC
GARCIA           SERGIO H     TX      DV0211696B        BRUEGGER & MCCULLOUGH, PC                  LYNCH         MARILYN         TX      44,076-A        BRUEGGER & MCCULLOUGH, PC
GATES            JOE          TX      GN102468          BRUEGGER & MCCULLOUGH, PC                  LYONS         CLARENCE        TX      55411           BRUEGGER & MCCULLOUGH, PC
GATTUSO          JOHN         TX      55507             BRUEGGER & MCCULLOUGH, PC                  MALANY        FRANK           TX      55411           BRUEGGER & MCCULLOUGH, PC
GILBERT          ROBERT L     TX      153-168101-97     BRUEGGER & MCCULLOUGH, PC                  MARROW        JIMMY T         TX      55197           BRUEGGER & MCCULLOUGH, PC
GILLISPIE        JOE          TX      96-2612-A         BRUEGGER & MCCULLOUGH, PC                  MARSHALL      BILLY R         TX      96-1826-A       BRUEGGER & MCCULLOUGH, PC
GOCKLEY          LESLIE       TX      63958             BRUEGGER & MCCULLOUGH, PC                  MARSHALL      WAYNE           TX      DV98-09729-F    BRUEGGER & MCCULLOUGH, PC
GOODMAN          LONNIE       TX      55507             BRUEGGER & MCCULLOUGH, PC                  MARTINEZ      AURELIO         TX      98-06381-C      BRUEGGER & MCCULLOUGH, PC
GREEN            EDWARD J     TX      DV01-01142-H      BRUEGGER & MCCULLOUGH, PC                  MARTINEZ      TORIBIO         TX      55411           BRUEGGER & MCCULLOUGH, PC
GREEN            HERMAN       TX      01-04266-00-0-A   BRUEGGER & MCCULLOUGH, PC                  MATTOX        JH              TX      DV99-09366-A    BRUEGGER & MCCULLOUGH, PC
GREEN            ROBERT L     TX      97-CV-1044        BRUEGGER & MCCULLOUGH, PC                  MCAFERTY      LEW             TX      153-168101-97   BRUEGGER & MCCULLOUGH, PC
GREER            JAMES        TX      153-168100-97     BRUEGGER & MCCULLOUGH, PC                  MCCLEVELAND   BRENDA          TX      DV01-08308-I    BRUEGGER & MCCULLOUGH, PC
GRICIUS          EDWARD       TX      97-01697-M        BRUEGGER & MCCULLOUGH, PC                  MCCLURE       MICHAEL         TX      55411           BRUEGGER & MCCULLOUGH, PC
GRIFFIN          WELDON       TX      96-04897          BRUEGGER & MCCULLOUGH, PC                  MCDONALD      DAVID L         TX      96-1826-A       BRUEGGER & MCCULLOUGH, PC
GRIFFITH         ROGER        TX      63956             BRUEGGER & MCCULLOUGH, PC                  MCGHEE        CHARLES         TX      55301           BRUEGGER & MCCULLOUGH, PC
GROGAN           THOMAS       TX      55411             BRUEGGER & MCCULLOUGH, PC                  MCMILLIN      JOSEPH C.       TX      55292           BRUEGGER & MCCULLOUGH, PC
HAGGERTY         GEORGE L     TX      DV00-03592-M      BRUEGGER & MCCULLOUGH, PC                  MCWILLIS      GERALD          TX      63956           BRUEGGER & MCCULLOUGH, PC
HALBUR           CONRAD       TX      63955             BRUEGGER & MCCULLOUGH, PC                  MECHE         RD              TX      52547           BRUEGGER & MCCULLOUGH, PC
HALL             WILBUR       TX      63960             BRUEGGER & MCCULLOUGH, PC                  MELTON        JAMES           TX      63956           BRUEGGER & MCCULLOUGH, PC
HANNSZ           WALTER       TX      153-168100-97     BRUEGGER & MCCULLOUGH, PC                  MERCADANTE    SALVATORE V     TX      153-168101-97   BRUEGGER & MCCULLOUGH, PC
HARE             THOMAS C     TX      02-00592-00-0-A   BRUEGGER & MCCULLOUGH, PC                  METANTE       DIMAS           TX      55289           BRUEGGER & MCCULLOUGH, PC
HARRIS           JAMES        TX      55507             BRUEGGER & MCCULLOUGH, PC                  MILLER        ROOSEVELT       TX      CC-98-08930-C   BRUEGGER & MCCULLOUGH, PC
HARRIS           RICHARD      TX      98-12-13513       BRUEGGER & MCCULLOUGH, PC                  MITCHELL      FREDDY          TX      DV00-03592-M    BRUEGGER & MCCULLOUGH, PC
HARRISON         DONALD       TX      63962             BRUEGGER & MCCULLOUGH, PC                  MITCHELL      JOSIE A         TX      CC-98-08930-C   BRUEGGER & MCCULLOUGH, PC
HARVEY           WILLIAM C    TX      153-168101-97     BRUEGGER & MCCULLOUGH, PC                  MOORE         BOBBY           TX      DV01-08311-D    BRUEGGER & MCCULLOUGH, PC

                                                                                                                                                             Appendix A - 72
                                      Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                  Document Page 91 of 624
Claimant       Claimant     State                                                                 Claimant    Claimant      State
Last Name      First Name   Filed   Docket Number     Primary Plaintiff Counsel                   Last Name   First Name    Filed   Docket Number   Primary Plaintiff Counsel
MOORE          HOWARD       TX      63954             BRUEGGER & MCCULLOUGH, PC                  VANHORN      VERNON        TX      63955           BRUEGGER & MCCULLOUGH, PC
MOSS           JESSE        TX      DV99-04833-D      BRUEGGER & MCCULLOUGH, PC                  VARGAS       YSMAEL        TX      98-06381-C      BRUEGGER & MCCULLOUGH, PC
MOYES          MERLIN       TX      55507             BRUEGGER & MCCULLOUGH, PC                  VILLANUEVA   JOSE          TX      CC-98-08673-C   BRUEGGER & MCCULLOUGH, PC
MUNSON         VICTOR       TX      63958             BRUEGGER & MCCULLOUGH, PC                  VILLEGAS     JESSE         TX      55411           BRUEGGER & MCCULLOUGH, PC
NELSON         DONALD O     TX      96-C-191          BRUEGGER & MCCULLOUGH, PC                  VILLEGAS     RAUL          TX      02CV0143        BRUEGGER & MCCULLOUGH, PC
NELSON         GEORGE L     TX      96-C-759          BRUEGGER & MCCULLOUGH, PC                  WALKER       LONNIE R      TX      DV0211696B      BRUEGGER & MCCULLOUGH, PC
NELSON         ROBERT L     TX      55294             BRUEGGER & MCCULLOUGH, PC                  WARREN       FRANK R       TX      26,213          BRUEGGER & MCCULLOUGH, PC
OLESON         HARRY        TX      55411             BRUEGGER & MCCULLOUGH, PC                  WARREN       MAURICE       TX      CC-98-08673-C   BRUEGGER & MCCULLOUGH, PC
OZUNA          MARCELINO    TX      55507             BRUEGGER & MCCULLOUGH, PC                  WARREN       ROBERT        TX      97-5635-E       BRUEGGER & MCCULLOUGH, PC
PARRY          LYLE         TX      97-01697-M        BRUEGGER & MCCULLOUGH, PC                  WARREN       WILLIAM T     TX      CC-98-08673-C   BRUEGGER & MCCULLOUGH, PC
PATTERSON      RALPH B      TX      96-2612-A         BRUEGGER & MCCULLOUGH, PC                  WASHINGTON   LEVERIA       TX      DV01-08308-I    BRUEGGER & MCCULLOUGH, PC
PAXTON         DOUGLAS      TX      153-168101-97     BRUEGGER & MCCULLOUGH, PC                  WATKINS      WILBERT D     TX      96-C-759        BRUEGGER & MCCULLOUGH, PC
PEREZ          ORENCIO M.   TX      55292             BRUEGGER & MCCULLOUGH, PC                  WEBB         CURTIS        TX      DV0211696B      BRUEGGER & MCCULLOUGH, PC
PERKINS        CLIFFORD W   TX      96-1826-A         BRUEGGER & MCCULLOUGH, PC                  WELDON       JD            TX      CC-98-08673-C   BRUEGGER & MCCULLOUGH, PC
PERRUQUET      ROBERT       TX      55411             BRUEGGER & MCCULLOUGH, PC                  WENZEL       HARRO O       TX      55289           BRUEGGER & MCCULLOUGH, PC
PERSELLO       AVELLINO     TX      63958             BRUEGGER & MCCULLOUGH, PC                  WESTERBERG   DONALD        TX      97-01697-M      BRUEGGER & MCCULLOUGH, PC
PETERSEN       JOHN F       TX      55507             BRUEGGER & MCCULLOUGH, PC                  WHITE        JAMES E       TX      97-10715-J      BRUEGGER & MCCULLOUGH, PC
PETERSON       JOHN         TX      97-01697-M        BRUEGGER & MCCULLOUGH, PC                  WILBERS      LEO           TX      55507           BRUEGGER & MCCULLOUGH, PC
PETERSON       JOHN O       TX      55507             BRUEGGER & MCCULLOUGH, PC                  WILBUR       RODNEY        TX      63963           BRUEGGER & MCCULLOUGH, PC
PIERCE         PENN W       TX      DV99-09366-A      BRUEGGER & MCCULLOUGH, PC                  WILLIAMS     CHARLES R     TX      65037           BRUEGGER & MCCULLOUGH, PC
PLACE          JOHN A.      TX      97-01697-M        BRUEGGER & MCCULLOUGH, PC                  WILLIAMS     FARRIS        TX      02-13690-D      BRUEGGER & MCCULLOUGH, PC
POWELL         ISAAC        TX      02-13690-D        BRUEGGER & MCCULLOUGH, PC                  WILLIAMS     JIMMIE L      TX      CC-98-11230-E   BRUEGGER & MCCULLOUGH, PC
PRESTWOOD      GRADY M      TX      153-168100-97     BRUEGGER & MCCULLOUGH, PC                  WILLS        SAM P         TX      02-03236        BRUEGGER & MCCULLOUGH, PC
PUGH           ELBERT L     TX      55197             BRUEGGER & MCCULLOUGH, PC                  WINTER       JAMES         TX      97-01697-M      BRUEGGER & MCCULLOUGH, PC
PULLINS        ROBERT M     TX      96-1826-A         BRUEGGER & MCCULLOUGH, PC                  WOODS        BOBBIE        TX      97-01697-M      BRUEGGER & MCCULLOUGH, PC
PULSE          RONALD E     TX      153-168101-97     BRUEGGER & MCCULLOUGH, PC                  WORLEY       JOHN D        TX      55507           BRUEGGER & MCCULLOUGH, PC
RALSTON        ROBERT       TX      DV98-09729-F      BRUEGGER & MCCULLOUGH, PC                  JOHNSON      GENE          FL      01-20551-27     BRYAN, REED
RAMIREZ        SANTOS       TX      96-04897          BRUEGGER & MCCULLOUGH, PC                  GOOD         DOUGLAS L     OH      111CV02646      BRZYTWA QUICK & MCCRYSTAL
REED           PERRY S      TX      DV99-09366-A      BRUEGGER & MCCULLOUGH, PC                  LEMASTER     WINFIELD      WV      15C1114         BUBALO GOODE SALES & BLISS PLC
REGALDO        RAOUL        TX      55301             BRUEGGER & MCCULLOUGH, PC                  BRANNAN      CHARLES H     GA      15A56983E3      BUCK LAW FIRM
RICHARDSON     RAYMOND      TX      63958             BRUEGGER & MCCULLOUGH, PC                  BRANNAN      CHARLES H     GA      16A62067        BUCK LAW FIRM
RICONOSCIUTO   ANTHONY      TX      63964             BRUEGGER & MCCULLOUGH, PC                  DAVIS        JOHN F        GA      15C083          BUCK LAW FIRM
ROBERTSON      LIONEL       TX      CC-98-08673-C     BRUEGGER & MCCULLOUGH, PC                  DOWDY        WILLIAM D     GA      2016CG0034      BUCK LAW FIRM
ROBINSON       MARVIN       TX      153-168100-97     BRUEGGER & MCCULLOUGH, PC                  GREGORY      CHARLES M     GA      15CV015405      BUCK LAW FIRM
RODRIGUEZ      JOSE C       TX      98-4389           BRUEGGER & MCCULLOUGH, PC                  HARRIS       RICHARD E     GA      SU12CV11025W    BUCK LAW FIRM
RODRIGUEZ      JUAN H       TX      98-12-13513       BRUEGGER & MCCULLOUGH, PC                  HEAD         FRANK E       GA      17A64329        BUCK LAW FIRM
ROSS           FREDERICK    TX      DV01-08312-L      BRUEGGER & MCCULLOUGH, PC                  HEWATT       JAMES R       GA      16A61699        BUCK LAW FIRM
RUCKER         FLOYD        TX      97-01697-M        BRUEGGER & MCCULLOUGH, PC                  LANDRUM      CHARLES R     GA      12A438727       BUCK LAW FIRM
SAMPLETON      MACK         TX      26,213            BRUEGGER & MCCULLOUGH, PC                  MASHBURN     RICHARD O     GA      2015CV028789    BUCK LAW FIRM
SANCHEZ        YSIDRO       TX      98-4389           BRUEGGER & MCCULLOUGH, PC                  PEARSON      DANIEL M      GA      16A61842        BUCK LAW FIRM
SANDERS        CHARLES E    TX      96-1826-A         BRUEGGER & MCCULLOUGH, PC                  SINYARD      KEVIN R       GA      2016CV273202    BUCK LAW FIRM
SANDERS        RETHA        TX      44,078-A          BRUEGGER & MCCULLOUGH, PC                  STARR        ROBERT M      GA      16A109617       BUCK LAW FIRM
SANDSRTROM     CARL         TX      63954             BRUEGGER & MCCULLOUGH, PC                  SWEET        MELISSA L     GA      16A015698       BUCK LAW FIRM
SASH           ALEXANDER    TX      00-03833-00-0-G   BRUEGGER & MCCULLOUGH, PC                  TRULL        BOBBY C       GA      13CV0433        BUCK LAW FIRM
SAXTON         CHARLES      TX      55507             BRUEGGER & MCCULLOUGH, PC                  ANDERSON     RICHARD L     IL      2015L000131     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
SCHINDLER      HAROLD       TX      63958             BRUEGGER & MCCULLOUGH, PC                  AQUINO       MIGUEL P      IL      2017L000081     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
SCHULTE        ROBERT       TX      63956             BRUEGGER & MCCULLOUGH, PC                  BANKS        RUTH H        IL      2017L000990     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
SEARCY         MAE O        TX      DV00-03592-M      BRUEGGER & MCCULLOUGH, PC                  BOURNE       MALCOLM C     IL      2017L000984     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
SHAMLIN        HUBERT       TX      DV01-08304-A      BRUEGGER & MCCULLOUGH, PC                  BYARS        DONNY W       IL      2015L000261     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
SIMMONS        EDWIN        TX      98-00633-G        BRUEGGER & MCCULLOUGH, PC                  CAVE         ANDREW J      IL      2017L000850     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
SLAFKA         LEONARD      TX      26,213            BRUEGGER & MCCULLOUGH, PC                  CRUTCHER     ISAIAH        IL      2016L000648     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
SMART          BENJAMIN     TX      55411             BRUEGGER & MCCULLOUGH, PC                  DANIELS      PHEBY J       IL      2016L001780     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
SMITH          FRED         TX      63956             BRUEGGER & MCCULLOUGH, PC                  ELIAS        JAMES F       IL      2015L001450     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
SMITH          JD           TX      43,849            BRUEGGER & MCCULLOUGH, PC                  EMBREE       STEVEN        IL      2016L001277     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
SPENCER        JB           TX      97-CV-1044        BRUEGGER & MCCULLOUGH, PC                  FERREL       MARIA C       IL      2016L001779     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
SPENCER        RICKEY       TX      DV01-08307-K      BRUEGGER & MCCULLOUGH, PC                  HARRELL      HOMER B       IL      2015L000942     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
SPISAK         ROBERT       TX      63961             BRUEGGER & MCCULLOUGH, PC                  HERNANDEZ    BLANCA G      IL      2016L000336     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
STANEK         LOUIS A      TX      98-12-13512       BRUEGGER & MCCULLOUGH, PC                  HICKMAN      VERNON E      IL      2016L001212     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
STANFILL       JAMES F      TX      DV01-01142-H      BRUEGGER & MCCULLOUGH, PC                  HUSTED       ELIZABETH J   IL      2016L000287     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
STANLEY        FRANCIS O.   TX      55302             BRUEGGER & MCCULLOUGH, PC                  JAKOVEC      JAMES J       IL      2015L001571     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
STIDMAN        JACKIE       TX      55294             BRUEGGER & MCCULLOUGH, PC                  JENKINS      WALTER B      TX      D0198765        BULLOCK CAMPBELL BULLOCK & HARRIS, PC
STURGESS       QUINCY       TX      55411             BRUEGGER & MCCULLOUGH, PC                  JOHNSON      GARY W        IL      2015L000558     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
SWIM           ORVILLE      TX      63963             BRUEGGER & MCCULLOUGH, PC                  LOBBINS      HENRY W       IL      2014L001278     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
TAYLOR         WILLIAM K    TX      DV01-08140-L      BRUEGGER & MCCULLOUGH, PC                  LOHMAN       BENEDICT L    IL      2017L001011     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
TEAGUE         JERRY W      TX      96-2596-C         BRUEGGER & MCCULLOUGH, PC                  LORUSSO      FRANCIS J     NY      1903232015      BULLOCK CAMPBELL BULLOCK & HARRIS, PC
TENNEY         HAROLD       TX      63962             BRUEGGER & MCCULLOUGH, PC                  MCCANN       OMER C        IL      2015L000599     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
TERRY          HUGH D       TX      02CV0173          BRUEGGER & MCCULLOUGH, PC                  MCCAULEY     CHARLES H     IL      2015L000373     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
THEISEN        HAROLD       TX      55411             BRUEGGER & MCCULLOUGH, PC                  MCNEW        OSCAR L       IL      2015L001602     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
THYBERG        ROBERT       TX      63958             BRUEGGER & MCCULLOUGH, PC                  MCROBERTS    ROBERT        IL      2015L001599     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
TIBBETTS       GORDON       TX      55411             BRUEGGER & MCCULLOUGH, PC                  MINNIG       KENNETH D     IL      2015L000866     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
TIPTON         LEMUEL A     TX      CC-98-08930-C     BRUEGGER & MCCULLOUGH, PC                  O'DANIEL     JOHN          IL      2016L001782     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
TOLLIVER       HERBERT      TX      97-01697-M        BRUEGGER & MCCULLOUGH, PC                  OUREN        KIMBERLEE L   IL      2016L000882     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
TRENT          ALBERTO J    TX      55411             BRUEGGER & MCCULLOUGH, PC                  PAYNE        LANNY R       IL      2015L001111     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
TROUBETZKOY    PAUL         TX      55411             BRUEGGER & MCCULLOUGH, PC                  PERALTA      BERNAL        IL      2017L001333     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
TUCKER         FREDRICK W   TX      65037             BRUEGGER & MCCULLOUGH, PC                  POLOMSKI     CAROL A       IL      2015L000944     BULLOCK CAMPBELL BULLOCK & HARRIS, PC
TUCKER         VINCENT      TX      DV01-08312-L      BRUEGGER & MCCULLOUGH, PC                  PRIEGEL      LAUREN B      IL      2017L001245     BULLOCK CAMPBELL BULLOCK & HARRIS, PC

                                                                                                                                                        Appendix A - 73
                                       Case 17-03105              Doc 164             Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                      Document Page 92 of 624
Claimant        Claimant     State                                                                          Claimant     Claimant     State
Last Name       First Name   Filed   Docket Number     Primary Plaintiff Counsel                            Last Name    First Name   Filed   Docket Number    Primary Plaintiff Counsel
REYMANN         ALBERT J     IL      2015L001237       BULLOCK CAMPBELL BULLOCK & HARRIS, PC                BYRD         ALPHA        GA      2004A46084       CALHOUN ANDERSON, JR, PC
SMITH           ERMA J       IL      2016L001534       BULLOCK CAMPBELL BULLOCK & HARRIS, PC                CABE         ROSE M       GA      CV00-112         CALHOUN ANDERSON, JR, PC
SNYDER          RODNEY C     IL      2014L001004       BULLOCK CAMPBELL BULLOCK & HARRIS, PC                CAMPER       BARRY C      GA      2001A-6537-2     CALHOUN ANDERSON, JR, PC
STEWART         RACHEL L     IL      2016L000131       BULLOCK CAMPBELL BULLOCK & HARRIS, PC                CAPPS        DORIS M      GA      2005VS078390D    CALHOUN ANDERSON, JR, PC
TAYLOR          THOMAS       IL      2014L001163       BULLOCK CAMPBELL BULLOCK & HARRIS, PC                CARTER       JAMES F      GA      98SCV-433        CALHOUN ANDERSON, JR, PC
TOOLEY          ROBERT F     IL      2015L000390       BULLOCK CAMPBELL BULLOCK & HARRIS, PC                CARTER       JAMES J      GA      99SCV-734        CALHOUN ANDERSON, JR, PC
VELEY           ROBERT W     IL      2015L001670       BULLOCK CAMPBELL BULLOCK & HARRIS, PC                CARTER       JOHN         GA      98SCV-706        CALHOUN ANDERSON, JR, PC
WILSON          DONALD R     IL      2015L000498       BULLOCK CAMPBELL BULLOCK & HARRIS, PC                CARTER       RONALD E     GA      2004A4587S       CALHOUN ANDERSON, JR, PC
WOOD            DELMER R     IL      2014L001599       BULLOCK CAMPBELL BULLOCK & HARRIS, PC                CARVER       ALBERT V     GA      2002-A-10658-2   CALHOUN ANDERSON, JR, PC
AUSTIN          JACK         TX      00-0671           BURROW & PARROTT, LLC                                CASEY        JOHN         GA      2001A-5271-1     CALHOUN ANDERSON, JR, PC
BATTLES         RB           TX      99-1017           BURROW & PARROTT, LLC                                CASEY        THOMAS W     GA      2000A508-1       CALHOUN ANDERSON, JR, PC
CAMPBELL        THOMAS       TX      00-0671           BURROW & PARROTT, LLC                                CHANEY       HARRY L      GA      98SCV-433        CALHOUN ANDERSON, JR, PC
COFER           JOHNNIE D    TX      00B-207           BURROW & PARROTT, LLC                                COLEMAN      JOHNNIE      GA      ADMIN            CALHOUN ANDERSON, JR, PC
GARRETT         EUGENE       TX      9909670           BURROW & PARROTT, LLC                                COLEMAN      WILLIE S     GA      2002A227-4       CALHOUN ANDERSON, JR, PC
HEFLEY          DELBERT      TX      00-0671           BURROW & PARROTT, LLC                                COLLINS      RONALD L     GA      2002A2214-4      CALHOUN ANDERSON, JR, PC
HILL            JAMES        TX      00-0671           BURROW & PARROTT, LLC                                CORBETT      CHESTER L    GA      98SCV-433        CALHOUN ANDERSON, JR, PC
HUNT            JERRY        TX      9909670           BURROW & PARROTT, LLC                                COST         THOMAS V     GA      2002A227-4       CALHOUN ANDERSON, JR, PC
JOLIFF          LEROY        TX      00-0671           BURROW & PARROTT, LLC                                COTTINGHAM   HAROLD       GA      2B98CV213        CALHOUN ANDERSON, JR, PC
JONES           MAURICE      TX      00-0671           BURROW & PARROTT, LLC                                CRIBBS       LOREN        GA      98V0506AW        CALHOUN ANDERSON, JR, PC
JORDAN          RUBEN        TX      99-0941           BURROW & PARROTT, LLC                                CRISWELL     BOB          GA      99VS0148582B     CALHOUN ANDERSON, JR, PC
MYERS           FRONZELL     TX      00-0671           BURROW & PARROTT, LLC                                CROSBY       ARTHUR       GA      98V0506AW        CALHOUN ANDERSON, JR, PC
PRYOR           MELVIN       TX      99-0941           BURROW & PARROTT, LLC                                CRUIT        ELTON        GA      2004A59621       CALHOUN ANDERSON, JR, PC
ROBINSON        ARTHUR       TX      00-0671           BURROW & PARROTT, LLC                                CRUMP        MARGARET     GA      CV99-1640        CALHOUN ANDERSON, JR, PC
ROCKMORE        JOHN         TX      99-0941           BURROW & PARROTT, LLC                                CRUMP        MARGARET     GA      CV99-2389        CALHOUN ANDERSON, JR, PC
STRALEY         WILLIAM      TX      17,286            BURROW & PARROTT, LLC                                DAHLHOFF     JUDITH R     GA      99A6547-4        CALHOUN ANDERSON, JR, PC
KNIGHT          KILLIS D     TX      05CV0768          BURWELL, BURWELL & NEBOUT, LLP                       DARLEY       JT           GA      2001A-5268-4     CALHOUN ANDERSON, JR, PC
HINCHMAN        ERNEST       WV      94-C-230          BUSCH & TALBOTT                                      DAVIS        ALGIE F      GA      05EV000031D      CALHOUN ANDERSON, JR, PC
RAMIREZ         JUAN R       CA      BC381862          BUSH, QUINONEZ, GOTTLIEB, SINGER, LOPEZ, KOHANSKI,   DAVIS        ALLIE        GA      05EV000028D      CALHOUN ANDERSON, JR, PC
CLAYBROOK       LELAND       VA      740CL0900092900   BUTLER WILLIAMS & SKILLING                           DAVIS        DOCK         GA      2B99CV063        CALHOUN ANDERSON, JR, PC
PIERCE          EDDIE        MS      2002-0141         BYRD & ASSOCIATES                                    DAVIS        JEFFERSON    GA      2002-A-10658-2   CALHOUN ANDERSON, JR, PC
RILEY           CLAUDE       MS      050138CVM         BYRD & ASSOCIATES                                    DAVIS        MICHAEL      GA      2001A-5273-6     CALHOUN ANDERSON, JR, PC
WALLACE         OWEN         MS      20050232CV        BYRD & ASSOCIATES                                    DEES         AUBREY L     GA      2000A5237-3      CALHOUN ANDERSON, JR, PC
GROVES          CHARLES V    MS      CI2011011AS       C. GRANT HEDGEPETH                                   DENNEY       BAYRON V     GA      CV2005SV78307D   CALHOUN ANDERSON, JR, PC
MCLAIN          THANNIE J    MS      CI2012002AS       C. GRANT HEDGEPETH                                   DENTON       GEORGE       GA      98VS-0141897F    CALHOUN ANDERSON, JR, PC
ADAMS           EDWARD G     GA      2002-A-10658-2    CALHOUN ANDERSON, JR, PC                             DINKINS      ERNEST B     GA      I982889G         CALHOUN ANDERSON, JR, PC
ANDERSON        JOHN         GA      2001A-6537-2      CALHOUN ANDERSON, JR, PC                             DOMINI       VIRGIL       GA      98V0506AW        CALHOUN ANDERSON, JR, PC
ANDERSON        MARY C       GA      2001A-5303-1      CALHOUN ANDERSON, JR, PC                             DRAKES       JOHNNIE      GA      2000A3594-2      CALHOUN ANDERSON, JR, PC
ARATA           EDWARD J     GA      02-A-10633-4      CALHOUN ANDERSON, JR, PC                             DUCK         EDWARD M     GA      98VS-0141897F    CALHOUN ANDERSON, JR, PC
ARMSTEAD        ELLIS        GA      2004A68901        CALHOUN ANDERSON, JR, PC                             DUNLAP       JAMES R      GA      2004A104522      CALHOUN ANDERSON, JR, PC
ARMSTRONG       CHARLES E    GA      2005VS078434D     CALHOUN ANDERSON, JR, PC                             DYAL         HENRY        GA      98VS-0141897F    CALHOUN ANDERSON, JR, PC
BARGER          LONNIE       GA      95VS99367E        CALHOUN ANDERSON, JR, PC                             EDWARDS      GEORGE V     GA      2005VS078303D    CALHOUN ANDERSON, JR, PC
BARNETT         JAMES P      GA      2005A9485         CALHOUN ANDERSON, JR, PC                             EDWARDS      JOHN         GA      98V0506AW        CALHOUN ANDERSON, JR, PC
BARTON          JERRY        GA      I99-2051G         CALHOUN ANDERSON, JR, PC                             EDWARDS      ROBERT       GA      98V0506AW        CALHOUN ANDERSON, JR, PC
BEARDEN         BOBBY        GA      2B98CV147         CALHOUN ANDERSON, JR, PC                             ELLIS        OLLIE G      GA      I-952170G        CALHOUN ANDERSON, JR, PC
BEARDEN         JAMES        GA      99A6547-4         CALHOUN ANDERSON, JR, PC                             ETHEREDGE    JULIAN E     GA      2002A227-4       CALHOUN ANDERSON, JR, PC
BECKHAM         WILLIE       GA      2B98CV147         CALHOUN ANDERSON, JR, PC                             ETRESS       LATRON       GA      2004A40171       CALHOUN ANDERSON, JR, PC
BELL            JAMES        GA      98VS-0141897F     CALHOUN ANDERSON, JR, PC                             FANN         ELIJAH C     GA      97 A6826-2       CALHOUN ANDERSON, JR, PC
BENNETT         GERALD L     GA      98SCV-433         CALHOUN ANDERSON, JR, PC                             FAULK        WILLIE R     GA      2001A-5275-5CM   CALHOUN ANDERSON, JR, PC
BETTIS          JOHNNY E     GA      2000A644-5        CALHOUN ANDERSON, JR, PC                             FISCHER      ROBERT       GA      98V0506AW        CALHOUN ANDERSON, JR, PC
BETTS           HERCULES     GA      2002-A-10658-2    CALHOUN ANDERSON, JR, PC                             FLOYD        CHARLES      GA      98V0506AW        CALHOUN ANDERSON, JR, PC
BLACKMAN        WILLIE       GA      2002A-3447-1      CALHOUN ANDERSON, JR, PC                             FLYNN        SAMMY D      GA      2005VS078660D    CALHOUN ANDERSON, JR, PC
BLACKSTON       JAMES D      GA      98VS-0141897F     CALHOUN ANDERSON, JR, PC                             FORBES       LT           GA      2005VS078510C    CALHOUN ANDERSON, JR, PC
BLACKWELL       COMER        GA      98VS144172R       CALHOUN ANDERSON, JR, PC                             FORD         CLARENCE     GA      02-A-10633-4     CALHOUN ANDERSON, JR, PC
BOBINGER        COLON        GA      98V0506AW         CALHOUN ANDERSON, JR, PC                             FORD         JUNIOR       GA      93VS67529D       CALHOUN ANDERSON, JR, PC
BODE            LUCY         GA      I001434F          CALHOUN ANDERSON, JR, PC                             FOREMAN      ELIGAH       GA      2B98CV215        CALHOUN ANDERSON, JR, PC
BONNER          JESSIE J     GA      99VS0148582B      CALHOUN ANDERSON, JR, PC                             FROST        ROBERT H     GA      2004A98495       CALHOUN ANDERSON, JR, PC
BONNER          JESSIE J     GA      99VS0148582G      CALHOUN ANDERSON, JR, PC                             FULLER       JAMES D      GA      UNKNOWN          CALHOUN ANDERSON, JR, PC
BOYD            BILLY        GA      2B98CV148         CALHOUN ANDERSON, JR, PC                             GARDNER      CLAUDE D     GA      2002A227-4       CALHOUN ANDERSON, JR, PC
BRACKETT        BOBBY D      GA      2005VS078511D     CALHOUN ANDERSON, JR, PC                             GAVIN        LAWRENCE     GA      98VS144148H      CALHOUN ANDERSON, JR, PC
BRADFORD        JOHN W       GA      2005VS078459D     CALHOUN ANDERSON, JR, PC                             GAY          ALLEN        GA      98V0506AW        CALHOUN ANDERSON, JR, PC
BRADLEY         LLOYD D      GA      98VS-0141897F     CALHOUN ANDERSON, JR, PC                             GIBSON       FOSTER L     GA      2005VS078458D    CALHOUN ANDERSON, JR, PC
BRISKEY         JOE L        GA      2001A-6537-2      CALHOUN ANDERSON, JR, PC                             GILLIAM      ELIJAH       GA      05EV000033D      CALHOUN ANDERSON, JR, PC
BRODIE          RAYMOND N    GA      2005VS078504D     CALHOUN ANDERSON, JR, PC                             GILLILAND    BETHEL R     GA      2000A643-5       CALHOUN ANDERSON, JR, PC
BROOKS          LEWIS H      GA      2000A508-1        CALHOUN ANDERSON, JR, PC                             GLEATON      FERMER E     GA      2005VS078457D    CALHOUN ANDERSON, JR, PC
BROWN           JAMES E      GA      2004A103953       CALHOUN ANDERSON, JR, PC                             GOLDMAN      LEE F        GA      2002A2218-4      CALHOUN ANDERSON, JR, PC
BROWN           JAMES E      GA      2005VS078435D     CALHOUN ANDERSON, JR, PC                             GORDON       CLARY O      GA      I960764G         CALHOUN ANDERSON, JR, PC
BROWN           LEE G        GA      04A68881          CALHOUN ANDERSON, JR, PC                             GRACE        ROBERT L     GA      2004A98534       CALHOUN ANDERSON, JR, PC
BROWN           RAYMOND      GA      CV99-2389         CALHOUN ANDERSON, JR, PC                             GRAHAM       BENNIE       GA      2000A3593-2      CALHOUN ANDERSON, JR, PC
BRYANT          BAILEY J     GA      98V0506AW         CALHOUN ANDERSON, JR, PC                             GREEN        PAUL C       GA      ADMIN            CALHOUN ANDERSON, JR, PC
BRYANT          FELTON       GA      I000104F          CALHOUN ANDERSON, JR, PC                             GRIFFIN      ROBERT A     GA      05EV000041D      CALHOUN ANDERSON, JR, PC
BUCHANAN FANN   MARY P       GA      2001A-6552-4      CALHOUN ANDERSON, JR, PC                             GURGANUS     DOROTHY H    GA      2001A-6560-6     CALHOUN ANDERSON, JR, PC
BURGESS         WILLIAM      GA      98VS-0141897F     CALHOUN ANDERSON, JR, PC                             HADLEY       CLIFFORD J   GA      2001A-6543-1     CALHOUN ANDERSON, JR, PC
BURKHEAD        TIMOTHY      GA      2B98CV213         CALHOUN ANDERSON, JR, PC                             HALL         OCIE L       GA      98VS143230G      CALHOUN ANDERSON, JR, PC
BURNS           JOSEPH M     GA      2005VS078475D     CALHOUN ANDERSON, JR, PC                             HAMES        CAREY        GA      CV99-2389        CALHOUN ANDERSON, JR, PC
BUSBY           RICHARD D    GA      CV2004A92962      CALHOUN ANDERSON, JR, PC                             HANNAH       WILLIAM M    GA      2001A-6543-1     CALHOUN ANDERSON, JR, PC
BUSH            LUTHER P     GA      UNKNOWN           CALHOUN ANDERSON, JR, PC                             HARDEE       LEWIS        GA      2B98CV148        CALHOUN ANDERSON, JR, PC

                                                                                                                                                                   Appendix A - 74
                                    Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                              Document Page 93 of 624
Claimant     Claimant     State                                                               Claimant    Claimant      State
Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name   First Name    Filed   Docket Number   Primary Plaintiff Counsel
HARE         FRANCIS W    GA      2001A-6543-1    CALHOUN ANDERSON, JR, PC                   MASON        JOHN E        GA      STCV1101565     CALHOUN ANDERSON, JR, PC
HARRELL      JOHN         GA      98V0506AW       CALHOUN ANDERSON, JR, PC                   MAULDEN      THOMAS        GA      2B99CV063       CALHOUN ANDERSON, JR, PC
HARRIS       INA M        GA      2001A-5269-4    CALHOUN ANDERSON, JR, PC                   MCADORY      JOE C         GA      98VS-0141897F   CALHOUN ANDERSON, JR, PC
HARTLEY      WILLIAM T    GA      04A68894        CALHOUN ANDERSON, JR, PC                   MCCARTER     LEWIS         GA      99VS0150385F    CALHOUN ANDERSON, JR, PC
HARVELL      JAMES        GA      99A6541-4       CALHOUN ANDERSON, JR, PC                   MCCOLLUM     CHARLES       GA      2B98CV216       CALHOUN ANDERSON, JR, PC
HASBERRY     JOE L        GA      2005A9455       CALHOUN ANDERSON, JR, PC                   MCDONALD     AUBREY E      GA      98VS-0141897F   CALHOUN ANDERSON, JR, PC
HAYES        VERGIL       GA      2005VS078095D   CALHOUN ANDERSON, JR, PC                   MCDOWELL     WALTER        GA      98V0506AW       CALHOUN ANDERSON, JR, PC
HAYES        WILLIAM      GA      2000A1102-3     CALHOUN ANDERSON, JR, PC                   MCDUFFEE     JAMES         GA      99VS0150385F    CALHOUN ANDERSON, JR, PC
HENDERSON    JOSEPH R     GA      98VS143230G     CALHOUN ANDERSON, JR, PC                   MCEACHERN    EARL          GA      98V0506AW       CALHOUN ANDERSON, JR, PC
HENDRIX      WILLIAM      GA      I990377G        CALHOUN ANDERSON, JR, PC                   MCGILBERRY   DOUGLAS       GA      98VS-0141897F   CALHOUN ANDERSON, JR, PC
HENSLEY      HAROLD A     GA      2000A5237-3     CALHOUN ANDERSON, JR, PC                   MCPHAIL      JOHN D        GA      ADMIN           CALHOUN ANDERSON, JR, PC
HERRERO      JULIUS A     GA      2001A-6543-1    CALHOUN ANDERSON, JR, PC                   MERCK        CHARLES       GA      98V0506AW       CALHOUN ANDERSON, JR, PC
HESTER       JAMES D      GA      2005VS078513D   CALHOUN ANDERSON, JR, PC                   MILES        JACK          GA      2B98CV216       CALHOUN ANDERSON, JR, PC
HICKOX       JAMES        GA      98V0506AW       CALHOUN ANDERSON, JR, PC                   MILES        MORRIS        GA      2001A-529-2     CALHOUN ANDERSON, JR, PC
HICKS        LONZO        GA      CV99-2388       CALHOUN ANDERSON, JR, PC                   MILLER       GREGORY       GA      2B99CV063       CALHOUN ANDERSON, JR, PC
HILL         ANDERSON     GA      2B98CV215       CALHOUN ANDERSON, JR, PC                   MILLER       JOHN          GA      CV2004A84416    CALHOUN ANDERSON, JR, PC
HILL         JAMES T      GA      99VS148343B     CALHOUN ANDERSON, JR, PC                   MILLER       ROY           GA      2B99CV063       CALHOUN ANDERSON, JR, PC
HILL         JOSEPH C     GA      05EV000039D     CALHOUN ANDERSON, JR, PC                   MOFFETT      GERALD M      GA      98VS-0141897F   CALHOUN ANDERSON, JR, PC
HILL         RONALD A     GA      2001A-6543-1    CALHOUN ANDERSON, JR, PC                   MONTGOMERY   THEODORE      GA      98VS-0141897F   CALHOUN ANDERSON, JR, PC
HILL         STERLING     GA      98VS143230G     CALHOUN ANDERSON, JR, PC                   MOORE        BOBBY L       GA      95VS0098447     CALHOUN ANDERSON, JR, PC
HILLIARD     JULIUS G     GA      98VS143230G     CALHOUN ANDERSON, JR, PC                   MOORE        DAVID         GA      99VS0150385F    CALHOUN ANDERSON, JR, PC
HINES        GEORGE E     GA      2001A-6543-1    CALHOUN ANDERSON, JR, PC                   MOORE        JACOB         GA      2000A514-1      CALHOUN ANDERSON, JR, PC
HOLLAND      ARNOLD       GA      98V0506AW       CALHOUN ANDERSON, JR, PC                   NELSON       JAMES W       GA      2004A103835     CALHOUN ANDERSON, JR, PC
HOLLIDAY     TOMMY        GA      05EV000037D     CALHOUN ANDERSON, JR, PC                   NEWTON       VERNON E      GA      98VS-0141897F   CALHOUN ANDERSON, JR, PC
HOLLOWAY     ROBERT       GA      98VS143246J     CALHOUN ANDERSON, JR, PC                   NICHOLS      FLOYD E       GA      2005VS078450D   CALHOUN ANDERSON, JR, PC
HOLM         FRANCIS D    GA      2001A-6543-1    CALHOUN ANDERSON, JR, PC                   NIX          DONALD        GA      97A 6054-5      CALHOUN ANDERSON, JR, PC
HOLT         CECIL R      GA      2000-A-3300-6   CALHOUN ANDERSON, JR, PC                   O'NEAL       GEORGE        GA      2B98CV216       CALHOUN ANDERSON, JR, PC
HORNE        JOHN         GA      98V0506AW       CALHOUN ANDERSON, JR, PC                   OATES        JAMES L       GA      ADMIN           CALHOUN ANDERSON, JR, PC
HOWARD       HURSHEL      GA      2005VS078437D   CALHOUN ANDERSON, JR, PC                   OATES        JAMES L       GA      I00-3100F       CALHOUN ANDERSON, JR, PC
HOYLMAN      WILLIAM      GA      98V0506AW       CALHOUN ANDERSON, JR, PC                   OWENS        WILLIAM       GA      2B98CV216       CALHOUN ANDERSON, JR, PC
HUDGINS      ROBERT A     GA      2000A-6113-4    CALHOUN ANDERSON, JR, PC                   PAIGE        JAMES         GA      CV99-1640       CALHOUN ANDERSON, JR, PC
HUDSON       MOSES        GA      99VS0150384     CALHOUN ANDERSON, JR, PC                   PAIGE        JAMES         GA      CV99-2388       CALHOUN ANDERSON, JR, PC
HUDSON       ROBERT L     GA      98VS-0141897F   CALHOUN ANDERSON, JR, PC                   PARMAR       JAMES         GA      99VS0150385F    CALHOUN ANDERSON, JR, PC
JACKSON      JAMES H      GA      98VS143230G     CALHOUN ANDERSON, JR, PC                   PARRISH      LEWIS         GA      2B98CV214       CALHOUN ANDERSON, JR, PC
JACKSON      JOSEPH W     GA      2000A-6112-5    CALHOUN ANDERSON, JR, PC                   PATTI        JOSEPH        GA      99VS0150385F    CALHOUN ANDERSON, JR, PC
JACKSON      SHARYN A     GA      05EV000036D     CALHOUN ANDERSON, JR, PC                   PEARSON      BILLY J       GA      UNKNOWN         CALHOUN ANDERSON, JR, PC
JACKSON      TOMMIE       GA      2005VS078506D   CALHOUN ANDERSON, JR, PC                   PENDER       LESTER        GA      98V0506AW       CALHOUN ANDERSON, JR, PC
JACOBS       HENRY E      GA      2005VS078476D   CALHOUN ANDERSON, JR, PC                   PEOPLES      WILLIAM       GA      98VS-0141897F   CALHOUN ANDERSON, JR, PC
JARRELL      ARTHUR L     GA      I961352G        CALHOUN ANDERSON, JR, PC                   PERKINS      WILLIE J      GA      2000A514-1      CALHOUN ANDERSON, JR, PC
JAYJOHN      HOMER        GA      2000-A-3300-6   CALHOUN ANDERSON, JR, PC                   PHARR        JIMMIE B      GA      2000A497-2      CALHOUN ANDERSON, JR, PC
JENNINGS     HARRY E      GA      2004A97834      CALHOUN ANDERSON, JR, PC                   PHIFER       EDDIE L       GA      99VS0150385F    CALHOUN ANDERSON, JR, PC
JOHNSON      ALLEN        GA      2002A2218-4     CALHOUN ANDERSON, JR, PC                   POLITE       HOSIE J       GA      STCV0802467FO   CALHOUN ANDERSON, JR, PC
JOHNSON      ARCHIE       GA      2004A82232      CALHOUN ANDERSON, JR, PC                   POPHAM       DORSEY        GA      98V0506AW       CALHOUN ANDERSON, JR, PC
JOHNSON      ASBURN       GA      2B98CV215       CALHOUN ANDERSON, JR, PC                   PORTER       ALVIN M       GA      2001A663-2      CALHOUN ANDERSON, JR, PC
JOHNSON      EDWIN T      GA      I971154G        CALHOUN ANDERSON, JR, PC                   PORTER       JOHN J        GA      2005VS078472D   CALHOUN ANDERSON, JR, PC
JOHNSON      ERNEST       GA      2000-A-3298-6   CALHOUN ANDERSON, JR, PC                   POWELL       JULIUS R      GA      96A004824-4     CALHOUN ANDERSON, JR, PC
JOHNSON      JAMES C      GA      2000-A-3230-6   CALHOUN ANDERSON, JR, PC                   PRIEST       ERNEST        GA      I960685G        CALHOUN ANDERSON, JR, PC
JOHNSON      MELVIN F     GA      05EV000085D     CALHOUN ANDERSON, JR, PC                   RABON        VIRGIL        GA      98V0506AW       CALHOUN ANDERSON, JR, PC
JOHNSON      WILLIAM J    GA      2003A2790-6     CALHOUN ANDERSON, JR, PC                   RAMSEY       LOUIS H       GA      2004A4614S      CALHOUN ANDERSON, JR, PC
JONES        STEVE        GA      97 A 6676-4     CALHOUN ANDERSON, JR, PC                   RANESFORE    ROBERT        GA      2000A3689-2     CALHOUN ANDERSON, JR, PC
JONES        WALTER       GA      98VS-0141897F   CALHOUN ANDERSON, JR, PC                   RAY          ADDIE         GA      05EV000035D     CALHOUN ANDERSON, JR, PC
KEITH        LORENZO A    GA      2002A2214-4     CALHOUN ANDERSON, JR, PC                   RAY          VINETTA W     GA      STCV1100785     CALHOUN ANDERSON, JR, PC
KELLEY       RUSSELL L    GA      2000A5825-2     CALHOUN ANDERSON, JR, PC                   REED         JOSEPH        GA      98VS144148H     CALHOUN ANDERSON, JR, PC
KENDRICK     HERBERT      GA      2005VS078430D   CALHOUN ANDERSON, JR, PC                   RIGGS        THOMAS L      GA      2003A2794-2     CALHOUN ANDERSON, JR, PC
KETTERER     WILLIAM F    GA      95A-004615-2    CALHOUN ANDERSON, JR, PC                   RIVERS       ASHLEY L      GA      I952305G        CALHOUN ANDERSON, JR, PC
KEYS         HAROLD       GA      2000A6114-1     CALHOUN ANDERSON, JR, PC                   ROBBINS      DONALD R      GA      2005A9441       CALHOUN ANDERSON, JR, PC
KING         JOHN H       GA      2000A-6112-5    CALHOUN ANDERSON, JR, PC                   ROBERTS      JOE B         GA      98SCV-433       CALHOUN ANDERSON, JR, PC
KING         LAWRENCE     GA      2000A503-1      CALHOUN ANDERSON, JR, PC                   ROMINE       JAMES E       GA      2005VS078512D   CALHOUN ANDERSON, JR, PC
KIRKLAND     MOSES W      GA      2002A2218-4     CALHOUN ANDERSON, JR, PC                   ROSS         BOBBY         GA      98VS143230G     CALHOUN ANDERSON, JR, PC
KIRKLAND     VINEL V      GA      2002A2218-4     CALHOUN ANDERSON, JR, PC                   ROWE         JOHN C        GA      98SCV-433       CALHOUN ANDERSON, JR, PC
LABIT        NICHOLAS     GA      98VS144172R     CALHOUN ANDERSON, JR, PC                   RUTLEDGE     SAMUEL        GA      2000A3765-2     CALHOUN ANDERSON, JR, PC
LAMBERT      HEUBERT      GA      99VS0150384     CALHOUN ANDERSON, JR, PC                   RYALS        JOSEPH K      GA      98V0506AW       CALHOUN ANDERSON, JR, PC
LAWRENCE     ELDRIDGE     GA      98V0506AW       CALHOUN ANDERSON, JR, PC                   SALLETTE     LAWTON H      GA      I96064IG        CALHOUN ANDERSON, JR, PC
LEE          OSCAR K      GA      93VS-77225 H    CALHOUN ANDERSON, JR, PC                   SANDERS      EUGENE        GA      98VS-0141897F   CALHOUN ANDERSON, JR, PC
LEGGETT      ANDREW       GA      99VS0150384     CALHOUN ANDERSON, JR, PC                   SCOTT        GEORGE        GA      2B98CV214       CALHOUN ANDERSON, JR, PC
LIPSEY       RALPH        GA      STCV0801413F0   CALHOUN ANDERSON, JR, PC                   SEWARD       JESSIE A      GA      2001A-6555-3    CALHOUN ANDERSON, JR, PC
LIVINGSTON   ROBERT L     GA      2004A97834      CALHOUN ANDERSON, JR, PC                   SEXTON       GARY L        GA      96A005566-3     CALHOUN ANDERSON, JR, PC
LOTT         GERALD       GA      98V0506AW       CALHOUN ANDERSON, JR, PC                   SHEPARD      JD            GA      99VS0150385F    CALHOUN ANDERSON, JR, PC
LUCKY        MELDEE       GA      ADMIN           CALHOUN ANDERSON, JR, PC                   SHUMAN       JOHN          GA      2B98CV214       CALHOUN ANDERSON, JR, PC
LUCY         BENNIE H     GA      98VS-0141897F   CALHOUN ANDERSON, JR, PC                   SIMISON      FRANCIS B     GA      2003A2794-2     CALHOUN ANDERSON, JR, PC
LUKE         CLARENCE C   GA      98SCV-433       CALHOUN ANDERSON, JR, PC                   SIMPKINS     LESLIE        GA      2004A68874      CALHOUN ANDERSON, JR, PC
LUKE         CLARENCE L   GA      98SCV-433       CALHOUN ANDERSON, JR, PC                   SIMPSON      FRANCIS       GA      98VS143230G     CALHOUN ANDERSON, JR, PC
LUKER        JOSEPH       GA      98VS-0141897F   CALHOUN ANDERSON, JR, PC                   SINGER       WILLIAM E     GA      2004A59621      CALHOUN ANDERSON, JR, PC
LUNDY        CN           GA      2000A3637-2     CALHOUN ANDERSON, JR, PC                   SMITH        FREDERICK A   GA      98SCV-433       CALHOUN ANDERSON, JR, PC
MAFILEZ      WILLIAM D    GA      2004A97834      CALHOUN ANDERSON, JR, PC                   SMITH        GEORGE M      GA      99VS0150385F    CALHOUN ANDERSON, JR, PC
MALLORY      JACK         GA      99VS0150384     CALHOUN ANDERSON, JR, PC                   SMITH        GROVER        GA      99VS0150383H    CALHOUN ANDERSON, JR, PC

                                                                                                                                                    Appendix A - 75
                                    Case 17-03105            Doc 164             Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                 Document Page 94 of 624
Claimant     Claimant     State                                                                  Claimant        Claimant      State
Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel                      Last Name       First Name    Filed   Docket Number   Primary Plaintiff Counsel
SMITH        JAMES W      GA      I-950980-F      CALHOUN ANDERSON, JR, PC                      AMMONS           LINDY D       MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
SMITH        JESSIE       GA      98V0506AW       CALHOUN ANDERSON, JR, PC                      ARDRY            JOHNNY L      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
SPEED        JERRY        GA      2B99CV063       CALHOUN ANDERSON, JR, PC                      ARGO             CHARLES D     MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
SPEER        BENJAMIN F   GA      2005VS078388D   CALHOUN ANDERSON, JR, PC                      ARMSTRONG        BILLIE S      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
SPELLS       RICHARD      GA      98V0506AW       CALHOUN ANDERSON, JR, PC                      AVINA            JOHNNY        MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
STACEY       HARRY F      GA      99VS0150383H    CALHOUN ANDERSON, JR, PC                      BAILEY           ALVA J        MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
STALLWORTH   ASHLEY       GA      2002A2214-4     CALHOUN ANDERSON, JR, PC                      BAKER            CHESTER       MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
STAPLETON    WILLIAM      GA      99VS0150383H    CALHOUN ANDERSON, JR, PC                      BAKER            WILLIE J      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
STEADMAN     JOHN M       GA      98VS-0141897F   CALHOUN ANDERSON, JR, PC                      BANKS            ALBERT J      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
STEADMAN     JOHN M       GA      ADMIN           CALHOUN ANDERSON, JR, PC                      BANKS            ROBERT E      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
STEWART      LYNWOOD L    GA      98VS-0141897F   CALHOUN ANDERSON, JR, PC                      BARTON           ROBERT L      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
STODDARD     WILLIAM      GA      98V0506AW       CALHOUN ANDERSON, JR, PC                      BEARD            MARY          MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
STOVALL      AMELL        GA      2002A2214-4     CALHOUN ANDERSON, JR, PC                      BEARDEN          JOE A         MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
STRINGER     HERMAN W     GA      02-A-10633-4    CALHOUN ANDERSON, JR, PC                      BEASLEY          WILLIAM G     MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
SULLIVAN     DAVID L      GA      2001A-6555-3    CALHOUN ANDERSON, JR, PC                      BENNETT          ERNESTINE D   MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
SULLIVAN     WELTH        GA      2001A665-2      CALHOUN ANDERSON, JR, PC                      BILLINGS         WILLIAMS M    MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
SUMMERLIN    JOHN         GA      S98V-171        CALHOUN ANDERSON, JR, PC                      BLACKBURN        JOYCE R       MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
TANNER       JOHN M       GA      2000A3297-6     CALHOUN ANDERSON, JR, PC                      BLAIN            DONALD G      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
TARVER       MELVIN       GA      2000A3689-2     CALHOUN ANDERSON, JR, PC                      BLAIR            GB            MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
TATE         LEE E        GA      2003A2796-2     CALHOUN ANDERSON, JR, PC                      BLAKENEY         BOBBY L       MS      96-0095         CAMPBELL CHERRY HARRISON DAVIS DOVE
TAYLOR       ARCHIE D     GA      2005A43845      CALHOUN ANDERSON, JR, PC                      BLAKENEY         SAM           MS      96-0095         CAMPBELL CHERRY HARRISON DAVIS DOVE
TAYLOR       CURTIS C     GA      2001A665-2      CALHOUN ANDERSON, JR, PC                      BLANN            JOHN H        MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
THOMPSON     JAMES M      GA      98SCV-433       CALHOUN ANDERSON, JR, PC                      BLOSSER          JAMES E       MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
TILLMAN      WILLIAM J    GA      STCV1500608     CALHOUN ANDERSON, JR, PC                      BOATWRIGHT       AUBREY        MS      96-0095         CAMPBELL CHERRY HARRISON DAVIS DOVE
TREACE       TERRY T      GA      2001A6555       CALHOUN ANDERSON, JR, PC                      BOBO             DONALD B      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
TREADWELL    ROBERT E     GA      2004A87606      CALHOUN ANDERSON, JR, PC                      BONE             EDDIE L       MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
TRESLAR      LOUISE E     GA      98VS143230G     CALHOUN ANDERSON, JR, PC                      BOSTON           GARFIELD      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
TULLIS       MARVIN E     GA      98SCV-433       CALHOUN ANDERSON, JR, PC                      BRADLEY          EDWARD L      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
TURNER       SAMUEL B     GA      2005VS078447D   CALHOUN ANDERSON, JR, PC                      BRASHIER         ROBERT W      MS      96-0095         CAMPBELL CHERRY HARRISON DAVIS DOVE
VALENTINE    MELVIN       GA      99VS0150383H    CALHOUN ANDERSON, JR, PC                      BREWSTER         CAREY F       MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
VANZANT      DAVID L      GA      ADMIN           CALHOUN ANDERSON, JR, PC                      BROCK            JAMES M       MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
VARNEDOE     CLEO         GA      2B98CV217       CALHOUN ANDERSON, JR, PC                      BROOK            RAY           MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WABBINGTON   EDD          GA      2005VS078455D   CALHOUN ANDERSON, JR, PC                      BROOKS           BERNIE L      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WADSWORTH    JOHN L       GA      2005VS078473D   CALHOUN ANDERSON, JR, PC                      BROOKS           JAMES         MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WALKER       JAMES D      GA      2000A497-2      CALHOUN ANDERSON, JR, PC                      BROWN            JOHN R        MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WALKER       WAYNE R      GA      98SCV-433       CALHOUN ANDERSON, JR, PC                      BROWN            LESTER R      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WALKER       WILLIE       GA      2001A665-2      CALHOUN ANDERSON, JR, PC                      BROWN            WALTER J      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WALLACE      ERNEST L     GA      2005VS078502D   CALHOUN ANDERSON, JR, PC                      BRUMFIELD        JOHN H        MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WALLACE      MARDIS B     GA      2004A104543     CALHOUN ANDERSON, JR, PC                      BUCHANAN         JACK B        MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WALTERS      LARRY D      GA      2001A-6554-2    CALHOUN ANDERSON, JR, PC                      BUFORD           STEPHEN T     MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WARREN       FREDDIE      GA      98V0506AW       CALHOUN ANDERSON, JR, PC                      BURCH            JESSIE D      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WARREN       WILLIAM      GA      98V0506AW       CALHOUN ANDERSON, JR, PC                      BURNETT          WILLIAM E     MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WASHINGTON   LEBARON      GA      98VS-0141897F   CALHOUN ANDERSON, JR, PC                      BURROUGHS        WILLIAM L     MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WASHINGTON   RUFUS        GA      99VS0150383H    CALHOUN ANDERSON, JR, PC                      BUSH             JOHN W        MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WEBB         JAMES H      GA      2004A43261      CALHOUN ANDERSON, JR, PC                      CAFFEE           BILLY C       MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WELDON       JESSE L      GA      2005VS078428D   CALHOUN ANDERSON, JR, PC                      CALLINS          JAMES E       MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WELLS        EVERETT      GA      99VS0150383H    CALHOUN ANDERSON, JR, PC                      CANNON           JAMES E       MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WHITAKER     HERMAN J     GA      2004A97817      CALHOUN ANDERSON, JR, PC                      CARDEN           WILLIE C      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WHITFIELD    RUBY P       GA      2005VS078505D   CALHOUN ANDERSON, JR, PC                      CARL             RONALD G      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WIELAND      JOHN R       GA      99VS155001G     CALHOUN ANDERSON, JR, PC                      CARR             ARTHUR J      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WILCOX       JOEL         GA      2B98CV217       CALHOUN ANDERSON, JR, PC                      CARROLL          EVA V         MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WILKERSON    CARROLL      GA      2005VS078507D   CALHOUN ANDERSON, JR, PC                      CARROLL          JAMES R       MS      20016CV3        CAMPBELL CHERRY HARRISON DAVIS DOVE
WILKERSON    JOE          GA      2001A-6554-2    CALHOUN ANDERSON, JR, PC                      CARTER           CHARLES E     MS      96-0095         CAMPBELL CHERRY HARRISON DAVIS DOVE
WILLIAMS     CHARLIE      GA      2004A59621      CALHOUN ANDERSON, JR, PC                      CARTER           LINCOLN       MS      96-0095         CAMPBELL CHERRY HARRISON DAVIS DOVE
WILLIAMS     ISAAC        GA      99VS0150383H    CALHOUN ANDERSON, JR, PC                      CASE             LESLIE E      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WILLIAMS     ISAAC        GA      99VS155001G     CALHOUN ANDERSON, JR, PC                      CASH             MARTIN T      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WILLIAMS     JAMES B      GA      2000A3732-3     CALHOUN ANDERSON, JR, PC                      CAUSEY           CLARENCE R    MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WILLIAMS     JAMES H      GA      04A102937       CALHOUN ANDERSON, JR, PC                      CHANDLER         JAMES C       MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WILLIAMS     PAUL L       GA      2004A82252      CALHOUN ANDERSON, JR, PC                      CHAPIN           GARY D        MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WILLIAMS     RAY          GA      2000A3732-3     CALHOUN ANDERSON, JR, PC                      CHAPMAN          ML            MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WILLIAMS     ROYCE L      GA      98SCV-433       CALHOUN ANDERSON, JR, PC                      CHATMON          ALONZO J      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WILSON       DAVID G      GA      99VS155001G     CALHOUN ANDERSON, JR, PC                      CHEATWOOD        ELDRIDGE      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WILSON       JOHNNY L     GA      99VS0150383H    CALHOUN ANDERSON, JR, PC                      CHILDERS         ROBERT A      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WILSON       LEROY R      GA      ADMIN           CALHOUN ANDERSON, JR, PC                      CHRISTOPHERSON   GARY M        MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WISENBAKER   ROBERT A     GA      98SCV-433       CALHOUN ANDERSON, JR, PC                      CLINE            HELEN F       MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WOODALL      HENRY        GA      98VS144148H     CALHOUN ANDERSON, JR, PC                      COLBERT          JOE           MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
WOOLDRIDGE   BILLY C      GA      2004A100025     CALHOUN ANDERSON, JR, PC                      COLBURN          MARK E        MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
YOUNG        JAMES S      GA      2000A3703-2     CALHOUN ANDERSON, JR, PC                      COLEMAN          ARMAND C      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
ROBERTS      JAMES H      MD      24-X-03000086   CALLIS, PAPA, JACKSTADT & HALLORAN, PC        COLLIER          JOHN D        MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
ABSTON       HOWELL       MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE           COLLINS          JAMES R       MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
ADAMS        GUY T        MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE           COLLINS          MYRTICE L     MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
ALBRIGHT     BILLY J      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE           COLVIN           HODLEY E      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
ALEXANDER    JAN B        MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE           COX              CRANSTON L    MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
ALEXANDER    WILLIE J     MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE           COX              JAMES O       MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
ALLEN        ARTHUR L     MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE           CRIM             EARMON S      MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE
AMATO        RUSSELL J    MS      ADMIN           CAMPBELL CHERRY HARRISON DAVIS DOVE           CRONEY           FLOYD E       MS      2000-26-CV9     CAMPBELL CHERRY HARRISON DAVIS DOVE

                                                                                                                                                           Appendix A - 76
                                       Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                  Document Page 95 of 624
Claimant        Claimant     State                                                                Claimant    Claimant        State
Last Name       First Name   Filed   Docket Number    Primary Plaintiff Counsel                   Last Name   First Name      Filed   Docket Number    Primary Plaintiff Counsel
CROSS           ANDREW G     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        GOODWIN      RICHARD E       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
CROWDER         DONALD H     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        GRABEN       SANFORD D       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
CROWE           JL           MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        GRAHAM       BRADY B         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
CUEVAS          ELVIN J      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        GRAHAM       LOYD R          MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
CURRY           HENRY L      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        GRAHAM       SAMUEL T        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
CURRY           ROY          MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        GRAVES       IRA S           MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
DARBY           JOHN H       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        GREEN        JACK H          MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE
DAVIS           BENJAMIN F   MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        GREEN        WILDA J         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
DAVIS           BILLY R      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        GREENE       WILLIE L        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
DAVIS           ISOM C       MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        GREENWOOD    MARLON D        MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
DAVIS           ROBERT L     MS      96-0095          CAMPBELL CHERRY HARRISON DAVIS DOVE        GRIFFITH     JIMMY D         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
DAW             ROY T        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        GRIMES       JUDSON R        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
DAWSON          JAMES        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        GUNTER       BILLY R         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
DEAKLE          CLIFTON A    MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HAGGARD      LARRY L         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
DENMARK         ALTON        MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        HALE         BILL            MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
DENSMORE        CHARLES B    MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        HALL         FRED            MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
DEWBERRY        JOHN C       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HALL         HAROLD S        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
DONAHOO         BILLY H      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HALL         LAWRENCE        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
DRUMMOND        FLORA G      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HALL         PATSY D         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
DRUMMOND        JAMES E      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HALL         WILLIAM K       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
DUBOIS          MORRISON M   MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        HALLMAN      MAURICE         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
DUKE            RUBEN A      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HALLMAN      TOMMY A         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
DUNLAP          DAVID E      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        HAMM         KENNETH E       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
DUNN            DORIS C      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        HAMMACK      GUY P           MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
DURHAM          KENTON K     MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        HAMMETT      SANDY L         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
DZIERZANOWSKI   EDWARD A     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HARKEY       DOUGLAS L       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
EARLY           LARRY L      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HARKINS      CHARLES H       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
EAST            ROY M        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HARMON       STEVE C         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
ECHOLS          WILLIE W     MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        HARRIS       CECIL T         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
EDWARDS         RANDALL L    MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        HARRIS       CLARENCE F      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
EFAW            RALPH V      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HARRIS       LEAVIS B        MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
EFAW            ROGER E      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HARRIS       PAUL            MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
ELLARD          THOMAS A     MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        HARTLEY      DALLAS J        MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
ELLIOTT         JAMES W      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        HARTLEY      JAMES D         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
ELLIS           ALLEN S      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        HARVEY       AMOS L          MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
ENGLERT         LAWRENCE G   MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        HATCHER      JOHN L          MS      2002-0139-CV-M   CAMPBELL CHERRY HARRISON DAVIS DOVE
ENGLISH         JOSEPH H     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HAWKINS      ARTHUR G        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
ENTREKIN        RONNIE E     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HAWKINS      EDWARD L        MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
ERKHART         ELBERT N     MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        HAWKINS      EZRA L          MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
ESTELLE         HAMMETT      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        HAWKINS      GEORGE E        MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
ESTELLE         WILLIAM H    MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        HAYDEN       DEAN R          MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
FAIR            ALVER B      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HAYES        CLARENCE E      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
FAIRLEY         RUSSELL R    MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HAYES        FREDDIE L       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
FARMER          JOHN E       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HAYNES       JAMES D         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
FERGUSON        OSCAR L      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HAYNES       JERRY L         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
FIELDS          WEBSTER W    MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HAYNES       JIMMY T         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
FILES           WEALTHY      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HAYNES       JOHN D          MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
FINNEY          SAMUEL J     MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        HAYS         LLOYD C         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
FLINT           RICHARD E    MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        HEARD        AD              MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
FONDREN         ROBERT D     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HEMBREE      RICHARD D       MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE
FORD            HUGH H       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HENDERSON    BENJAMIN        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
FORD            LEE E        MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        HENDERSON    JAMES E         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
FORD            WILLIAM E    MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        HERRING      JAMES R         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
FORTENBERRY     ELLIS G      MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        HERRON       RAYFORD S       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
FRANKS          CASSIE L     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HILBURN      JAMES E         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
FREEMAN         JIMMY L      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HILL         DONALD G        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
FROST           ROBERT M     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HILLARD      SAMUEL T        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
FULLER          JOHNNY J     MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        HINKLE       BETTY F         MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE
GAFFORD         LARRY        MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        HINSON       RG              MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
GAINES          JOE K        MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        HOBSON       LEONA BRELAND   MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
GARCIA          JULIO G      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HOGAN        ALENE A         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
GARDNER         BILLY G      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HOLDER       LARRY E         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
GARDNER         TOMMY J      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        HOLIDAY      LARRY E         MS      2002-0139-CV-M   CAMPBELL CHERRY HARRISON DAVIS DOVE
GARRARD         MILFORD      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HOLIFIELD    EVERETT F       MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE
GARRETT         JERRY W      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        HOLLEY       HOWARD H        MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
GARRETT         LEWIS        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HOLLIVAY     GODFREY D       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
GIBBS           MICHAEL J    MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        HOLLOWAY     AARON           MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
GIBSON          CECIL T      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HOLT         JAIRUS D        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
GLASS           BOBBY M      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        HONEYCUTT    MARTIN D        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
GLASS           FRANKIE J    MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        HOOD         GEORGE D        MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
GLOBETTI        GEORGE M     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HOPSON       LOUIS H         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
GOEBEL          HULAN C      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        HORTON       RONNIE M        MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
GOINGS          ARTHUR N     MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        HOWELL       EDWARD G        MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
GOINS           ALMUS        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HOWELL       JERRY B         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
GOLDSBY         JORDEN       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HOWELL       JOHN D          MS      2002-0139-CV-M   CAMPBELL CHERRY HARRISON DAVIS DOVE
GOODWIN         JAMES H      MS      2002-0139-CV-M   CAMPBELL CHERRY HARRISON DAVIS DOVE        HOWELL       MICHAEL R       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE

                                                                                                                                                           Appendix A - 77
                                      Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                 Document Page 96 of 624
Claimant      Claimant      State                                                                Claimant     Claimant          State
Last Name     First Name    Filed   Docket Number    Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number    Primary Plaintiff Counsel
HUFFSTUTLER   RANDALL L     MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        LINDSEY       GUY W             MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
HUGGINS       AUDIE L       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        LIPHAM        JAMES R           MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
HUGHES        WILLIAM E     MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        LITTLE        JAMES C           MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
HULL          LARRY M       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        LIVELY        MARCUS            MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
HUNTER        CAP           MS      2002-0139-CV-M   CAMPBELL CHERRY HARRISON DAVIS DOVE        LLOYD         RALPH C           MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
HUNTER        STEVE A       MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        LOCKHART      GORDON S          MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
HURSTON       ESKUS G       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        LOCKHART      JAMES H           MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
HUTCHERSON    AVA R         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        LONG          JOHN L            MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
HUTCHESON     DONALD R      MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        LONG          RICHARD O         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
HUTCHISON     CHARLIE H     MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        LOSE          ROBERT C          MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
HYDE          JAMES L       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        LOVE          HORACE F          MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
INGRAM        DEWITT C      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        LOVE          THOMAS M          MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
INGRAM        PAUL          MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        LOVVORN       STEPHEN D         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
JACKSON       ARMSTEAD C    MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        LOWERY        WILLIAM M         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
JACKSON       ARTHUR        MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        LUCIOUS       OLNEY W           MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
JACKSON       CARL O        MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        LYBRAND       WILLIAM R         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
JACKSON       JESSE C       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        LYLES         DOCTOR LAMKIN S   MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
JACKSON       JIMMY D       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        LYNN          DORMAN D          MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
JACKSON       JOE E         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        MACON         ANDREW T          MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
JACKSON       ROBERT D      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        MADDOX        WILLARD W         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
JACKSON       ROBERT L      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        MAKOWSKI      WALTER G          MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
JAMES         BRAD          MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MARION        AC                MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
JAMES         MOSES S       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        MARQUIS       JESSIE            MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
JERNIGAN      DONALD R      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        MARSALIS      JAMES L           MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
JOHNSON       ANDY J        MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        MARTIN        JAMES E           MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
JOHNSON       ARTIS         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MARTIN        PATRICIA A        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
JOHNSON       HOWARD L      MS      2002-0139-CV-M   CAMPBELL CHERRY HARRISON DAVIS DOVE        MARTINEZ      SEBASTIAN D       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
JOHNSON       JAMES W       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        MASON         WILLIAM D         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
JOHNSON       ROBERT T      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        MAXWELL       JAMES M           MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
JONES         AVERY         MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        MAYS          WALLACE H         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
JONES         CHESTER G     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MCCAIN        RAYFORD H         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
JONES         EMMETT O      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MCCAREETH     JAMES L           MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
JONES         HILLERY D     MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        MCCLESKEY     JAMES M           MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
JONES         LEROY         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MCCOY         RUTH O            MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
JONES         OC            MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MCDANIEL      VERNER E          MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
JONES         RUFUS A       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MCDONALD      GORDON            MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE
JONES         WILLIAM T     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MCFARLAND     JEFF              MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
JONES         WINFRED L     MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        MCFERRIN      WILLIE            MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
JOSEY         RICHARD H     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MCGRATH       JOSEPH K          MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE
KAY           MORRIS O      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        MCGREW        KENNETH R         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
KELLEY        CHARLES C     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MCILWAIN      JERRY H           MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
KELLEY        LLEWELLYN E   MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        MCKENZIE      AARON D           MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
KEMP          CYSROE        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MCKENZIE      SHERMAN J         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
KEMP          ROBERT L      MS      2002-0138-CV-M   CAMPBELL CHERRY HARRISON DAVIS DOVE        MCQUEEN       GEORGE W          MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
KENNEDY       CLYDE         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MCQUEEN       HOWARD D          MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
KIDD          WILLIE J      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        MCQUEEN       JOSEPH H          MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
KING          ALBERT        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MCRATH        HENRY L           MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
KING          ANTHONY D     MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        MCREE         ROBERT E          MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
KING          GRADY L       MS      2002-0139-CV-M   CAMPBELL CHERRY HARRISON DAVIS DOVE        MCWAINE       WILLIAM H         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
KING          JAMES D       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MEADOWS       WILLIAM H         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
KIRBY         GEORGE A      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MERCHANT      WOODROW W         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
KIRK          HUBERT D      MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        MERRILL       DOROTHY G         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
KIRKSEY       LEWIS L       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MIDDLEBROOK   HOMER L           MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
KLAAS         MARTIN F      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        MILES         TOMMY G           MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
KNIGHTON      WAYMON D      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        MILHOUSE      THOMAS            MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
KORNEGAY      FLOYD B       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        MILLER        GEORGE            MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
LAIRD         HENDRICK J    MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MILLER        MARSHALL W        MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
LAMBERT       TRACY D       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        MILLER        RAYMON O          MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
LANDRUM       FRANK S       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        MINTON        HUGH L            MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
LANEY         WILLIAM D     MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        MITCHELL      BENJAMIN F        MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
LANG          HAROLD        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MOFFETT       ARTICE C          MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
LAVENDER      MATTIE L.     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MONTGOMERY    ELOUISE           MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
LAWLEY        EZRA L        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MOORE         HENRY L           MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
LEE           DOUGLAS G     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MOORE         HOUSTON E         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
LEE           HERBERT W     MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        MOORE         JIMMY             MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
LEE           ISAIAH S      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        MOORE         JOE M             MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
LEE           RICHARD E     MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        MOORE         LARRY D           MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
LEE           ROY           MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MOOREHEAD     JP                MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
LEONARD       ALONZO        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MORAN         ROBERT G          MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
LESURE        EUGENE C      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        MORGAN        CARL G            MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
LEVERETT      JIMMY L       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MORGAN        SAM               MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
LEWIS         JERRY R       MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        MORRIS        JAMES L           MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
LEWIS         JESSE L       MS      2002-6-CV1       CAMPBELL CHERRY HARRISON DAVIS DOVE        MORRISETTE    JAMES D           MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
LEWIS         JOHN O        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MORRISSETTE   LEDGER S          MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
LEWIS         LAWRENCE S    MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MORTON        MILDRED R         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
LEWIS         WALTER        MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        MOSLEY        HOWARD L          MS      2002-0139-CV-M   CAMPBELL CHERRY HARRISON DAVIS DOVE

                                                                                                                                                             Appendix A - 78
                                         Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                    Document Page 97 of 624
Claimant     Claimant          State                                                                Claimant    Claimant       State
Last Name    First Name        Filed   Docket Number    Primary Plaintiff Counsel                   Last Name   First Name     Filed   Docket Number    Primary Plaintiff Counsel
MUNLYN       EDMOND            MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        RICHARDSON   HENRY L        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
NABORS       ROBERT D          MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        RICKLES      ELBERT E       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
NABORS       SAMUEL J          MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        RIGDON       CHARLES H      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
NALLS        TRENNON R         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        RILEY        WILLIAM R      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
NELSON       BURLEY            MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        RIVERS       LOUIS J        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
NELSON       RICHARD J         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        ROBERSON     CARL T         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
NELSON       WILLIE F          MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        ROBERTSON    JERRY D        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
NICHOLS      CECIL A           MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        ROBERTSON    MARGARET C     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
NOLAND       ROBERT            MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        ROBERTSON    SHERIDAN C     MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE
NOWLAND      WILLIAM H         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        ROBINSON     BUDDY M        MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
NUTTER       LLOYD             MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        ROBINSON     CLUSTER L      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
O'BANNON     WILLIAM H         MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        ROBINSON     JAMES L        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
O'QUINN      NORMAN R          MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        ROCKER       ROBERT S       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
ODOM         KEITH L           MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        RODRIGUE     MORRIS J       MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE
ODOM         LARRY W           MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        RODRIGUEZ    CHARLES J      MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE
OGLES        JACK A            MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        ROGERS       RUDOLPH V      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
OLIVER       WILEY C           MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        ROHLING      DANNY P        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
OTT          RONNIE E          MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        ROLLING      JOSEPH         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
OVERSTREET   ROBERT D          MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        ROLLINS      FREEMAN R      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
OVERTON      JAMES L           MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        ROLLINS      GENE W         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
OWENS        ROBERT L          MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        ROWE         CHARLES E      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
PACE         JOHNNY W          MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        ROWSER       HERBERT C      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
PAGE         RONNIE G          MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        RUFFIN       THESSOLONIA    MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
PARKER       EUGENE            MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        RUFFIN       WINFRED G      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
PARKER       FRED L            MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        RUSSELL      THOMAS E       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
PARKER       GARY M            MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        RYDER        ROBERT V       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
PARKER       JERRY W           MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        SALTER       BOBBY D        MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
PARKER       ROGER A           MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SALVO        ROBERT L       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
PARKER       WILLIAM C         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        SANDERS      LLOYD          MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
PARRIS       CLARENCE E        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SEALY        HAROLD D       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
PARSONS      DAVIS R           MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        SEARCY       JOHN F         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
PARSONS      GEORGE E          MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SEARLES      LESLIE E       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
PARTRIDGE    LLOYD C           MS      2002-0139-CV-M   CAMPBELL CHERRY HARRISON DAVIS DOVE        SEAY         HOWARD         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
PASSMORE     JOHN W            MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SEBASTIAN    DONALD R       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
PATE         ROBERT W          MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        SELLERS      CLARENCE R     MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
PATRICK      BARBARA H         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        SELLERS      CLARENCE T     MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
PATTERSON    CLARENCE R        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SESSIONS     FRANCES R      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
PATTERSON    VAN O             MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SETLIFF      LECIL L        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
PAYNE        JOHNNIE C         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SEYMOUR      FRED           MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
PEARSON      SHELTON S         MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        SHANKS       ELIZABETH A    MS      2002-0139-CV-M   CAMPBELL CHERRY HARRISON DAVIS DOVE
PELAS        DON A             MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        SHARBUTT     JACK R         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
PENDER       ALFRED            MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SHERMAN      CLAUDELL LEE   MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
PERINE       HENRY JAMES JR.   MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SHOCKEY      ROBERT N       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
PETERS       JOHN H            MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        SHOEMACK     MACK A         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
PETTAWAY     NATHANIEL         MS      2002-0139-CV-M   CAMPBELL CHERRY HARRISON DAVIS DOVE        SHUTTLESWO   MARY E         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
PHILLIPS     ADDIE LEE         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SIMMONS      JOHN THOMAS    MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
PHILLIPS     WILLIAM L         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        SIMPSON      TROY L         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
PINER        HERMAN H          MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        SMELLEY      JOHN H         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
POE          CHESTER R         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SMITH        BOBBY L        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
POE          WILLIAM H         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SMITH        CHARLES C      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
POOL         CHARLES H         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        SMITH        DONALD R       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
POPE         JOHN C            MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SMITH        ESKELL L       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
POWE         WILLIE            MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SMITH        FRANK          MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
POWELL       SANFORD           MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SMITH        JAMES D        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
PRATER       ROGER E           MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        SMITH        JOE R          MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
PRESCOTT     HARRY F           MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SMITH        JOHN           MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
PRICE        HARRIS            MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SMITH        JOHN G         MS      96-0095          CAMPBELL CHERRY HARRISON DAVIS DOVE
PRICE        WC                MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SMITH        LAWRENCE J     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
PRITCHETT    DANNY R           MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SMITH        RANDALL H      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
PRUITT       JAMES E           MS      2002-0139-CV-M   CAMPBELL CHERRY HARRISON DAVIS DOVE        SMITH        ROY J          MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
PUGH         PAUL L            MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SMITH        TALMADGE W     MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE
RAGAN        SCOTTY W          MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SMITH        THEOTIS        MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE
RAGER        ALBERT W          MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        SMITH        VELMA M.       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
RAWLINSON    WILLIAM E         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        SMITHERMAN   JESSIE W       MS      96-0095          CAMPBELL CHERRY HARRISON DAVIS DOVE
REAVES       MACKIE J          MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        SNIDER       VERNON E       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
REED         EDNA L            MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SPARKS       CLARENCE E     MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
REEVES       JAMES W           MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SPARKS       JOHNSON        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
REEVES       PHILLIP J         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SPENCE       FELTON         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
REEVES       WILLIAM F         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        SPENCER      FRANK S        MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
REGISTER     JOHN F            MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        SPENCER      LILLIE M       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
REID         EDITH I           MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SPINKS       LC             MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
RENFROE      WILLIAM M         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SPIVEY       LEO            MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
RENICK       JACK F            MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SPROUSE      WILLIAM L      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
RENO         GERALD R          MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SQUARE       HUBERT D       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
RICHARDS     HERSCHEL A        MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        SRYGLEY      JAMES A        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
RICHARDSON   CLARENCE B        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        STACY        ALSY J         MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE

                                                                                                                                                            Appendix A - 79
                                       Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                  Document Page 98 of 624
Claimant       Claimant      State                                                                Claimant     Claimant     State
Last Name      First Name    Filed   Docket Number    Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number    Primary Plaintiff Counsel
STACY          FREDA J       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        WHITSON       KARROLL D    MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
STALLWORTH     WILLIE C.     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        WILEY         JIMMIE F     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
STEELE         EARNEST       MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        WILEY         JOHN A       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
STEFFE         DAVID WADE    MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        WILKERSON     CONNIE G     MS      2002-0138-CV-M   CAMPBELL CHERRY HARRISON DAVIS DOVE
STEPHENS       FRED          MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        WILLIAMS      ALLENE F     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
STEPHENS       MARTHA A      MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        WILLIAMS      DONALD L     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
STERLING       EDWARD H      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        WILLIAMS      JAMES K      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
STEVENS        JAMES J       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        WILLIAMS      MATTHEW      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
STEWART        MARY J        MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        WILLIAMS      PRINCE A     MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE
STONE          LARRY E       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        WILLIAMSON    GEOFFREY R   MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
STOVES         JOSEPH E      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        WILSON        ELIJAH       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
STRINGFELLOW   DAVID O       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        WILSON        RUFUS W      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
STRUM          KENNETH G     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        WINDHAM       WILLIAM C    MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
SULLIVAN       JOHN H        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        WINSTON       EDMOND       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
SULLIVAN       ROOSEVELT S   MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        WITHERSPOON   ALBERT D     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
SUMMERVILLE    EDDIE         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        WOOD          JAMES H      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
SUMMERVILLE    THOMAS M      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        WOODCOCK      CLINT H      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
SWAIN          RICHARD K     MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        WOOLEY        WILLIAM O    MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE
TABOR          THOMAS A      MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        WORKS         CARL         MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
TALLEY         NORMAN        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        WRIGHT        HAVEN D      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
TANKSLEY       WILLIE A      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        WRIGHT        LANIER D     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
TANNER         ANDREW L      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        WYATT         CHARLES R    MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
TANNER         MARION F      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        YORK          CHARLES E    MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
TATE           STEVEN S      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        YOUNG         JAMES A      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE
TAYLOR         JAMES R       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        YOUNG         LAWRENCE A   MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE
TEAGUE         MELVIN        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        GIRTMAN       DENNIS R     PA      033462           CAPPELLI, JOSEPH J
TEER           WESLEY F      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        ALFORD        JOHN         TX      28,365           CAPPOLINO, DODD & KREBS LLP
THEDFORD       SQUIRE        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        BECKER        ROY          TX      28,365           CAPPOLINO, DODD & KREBS LLP
THIGPEN        CHARLES W     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        CEPHAS        NATHANIEL    TX      28,501           CAPPOLINO, DODD & KREBS LLP
THOMAS         ANTHONY J     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        KOCIAN        GERTRUDE     TX      28,118           CAPPOLINO, DODD & KREBS LLP
THOMAS         JAMES H       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        KORTIS        ALFRED       TX      28,506           CAPPOLINO, DODD & KREBS LLP
THOMAS         LELDON        MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        MILLER        JOSEPH E     TX      28,506           CAPPOLINO, DODD & KREBS LLP
THOMAS         ROBERT L      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MITSCHKE      LARRY        TX      28685            CAPPOLINO, DODD & KREBS LLP
THOMPSON       RALPH G       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        RICHARDS      RUFUS        TX      29240            CAPPOLINO, DODD & KREBS LLP
THRASH         LEROY         MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        SHELANDER     BILLY L      TX      26,928           CAPPOLINO, DODD & KREBS LLP
THREADGILL     JOHN H        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        WHITE         DONALD       MO      1122CC00198      CAPPOLINO, DODD & KREBS LLP
TIDMORE        RAYMOND M     MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        BURFORD       GEORGANNE    MO      1722CC00550      CAREY DANIS & LOWE
TILLERY        THOMAS C      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        EASTERDAY     FORREST D    MO      1622CC00685      CAREY DANIS & LOWE
TINSLEY        FOY           MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        HAY           KENNETH D    MO      1722CC00023      CAREY DANIS & LOWE
TODD           DENNIS G      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        JOHNSON       MILTON       MO      1722CC00077      CAREY DANIS & LOWE
TODD           ROBERT        MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MALADY        JERRY        MO      1622CC01196      CAREY DANIS & LOWE
TOLVER         DC            MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MELVIN        DENNIS R     MO      1722CC00041      CAREY DANIS & LOWE
TOTTY          WALKER S      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        MILLER        SCOTT        MO      1622CC10501      CAREY DANIS & LOWE
TRAVIS         ELBERT D      MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        QUEEN         ROY W        MO      1722CC11015      CAREY DANIS & LOWE
TRIGG          DONALD C      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        SHEPARD       JOE M        MO      1722CC00007      CAREY DANIS & LOWE
TRUSS          JERRY D       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        SIEFERT       GLEN         MO      1722CC00079      CAREY DANIS & LOWE
TUBBS          OTIS D        MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        SOKALSKY      ALEXANDER    MO      1622CC10982      CAREY DANIS & LOWE
TURLEY         JESSE B       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        STEEVES       EDWARD       MO      1722CC00396      CAREY DANIS & LOWE
TURLEY         THOMAS W      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        VAN DEUSEN    ROBERT       MO      1722CC00016      CAREY DANIS & LOWE
TURNER         JERRY A       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        WARNER        CHARLES      MO      1722CC00400      CAREY DANIS & LOWE
TURNER         PAUL          MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        WHITE         DENNIS       MO      1722CC00025      CAREY DANIS & LOWE
TURNER         SANDY S       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        JORDAN        SHANDY E     MO      1616CV28006      CAREY LAW FIRM, LLC
UNDERWOOD      DILLARD D     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        BALL          JOSEPH       PA      87-CIV-4665      CAROSELLI, BEACHLER & COLEMAN, L.L.C
UNDERWOOD      MICHAEL D     MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        BARNHART      HAROLD       PA      GD15005141       CAROSELLI, BEACHLER & COLEMAN, L.L.C
VAUGHN         JAMES W       MS      2002-0139-CV-M   CAMPBELL CHERRY HARRISON DAVIS DOVE        BARRY         FRANCIS      OH      C88-3678Y        CAROSELLI, BEACHLER & COLEMAN, L.L.C
VERNON         THOMAS E      MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        BEARDEN       SHANA L      PA      101202071        CAROSELLI, BEACHLER & COLEMAN, L.L.C
VEST           HURBERT L     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        BIRES         JAMES J      OH      CV14824596       CAROSELLI, BEACHLER & COLEMAN, L.L.C
VICE           FLORENCE M    MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        BLASKO        DANIEL J     PA      87-1353          CAROSELLI, BEACHLER & COLEMAN, L.L.C
VOLPE          FRANK L       MS      2000-26-CV9      CAMPBELL CHERRY HARRISON DAVIS DOVE        BLOSKEY       ROBERT F     PA      GD15021234       CAROSELLI, BEACHLER & COLEMAN, L.L.C
WALLACE        AMBROS E      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        BOCZAR        EDWARD J     PA      87-CIV-4666      CAROSELLI, BEACHLER & COLEMAN, L.L.C
WALTHALL       PHILIP M      OK      CJ2005153PC      CAMPBELL CHERRY HARRISON DAVIS DOVE        BOTHELL       RICHARD      PA      87-1353          CAROSELLI, BEACHLER & COLEMAN, L.L.C
WARE           JAMES P       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        BOYER         JOHN H       PA      GD15006373       CAROSELLI, BEACHLER & COLEMAN, L.L.C
WATKINS        RICHARD H     MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        BRAY          JAMES F      PA      GD13007225       CAROSELLI, BEACHLER & COLEMAN, L.L.C
WATSON         RANDALL E     MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        CAMBEST       JOSEPH A     PA      GD12010862       CAROSELLI, BEACHLER & COLEMAN, L.L.C
WEBB           JAMES F       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        CIMINO        ANTHONY      PA      89 CV 2903       CAROSELLI, BEACHLER & COLEMAN, L.L.C
WESCO          ALEX J        MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        CONNER        JAMES K      PA      GD13023136       CAROSELLI, BEACHLER & COLEMAN, L.L.C
WESSON         CHARLES R     MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        CONTESSA      THOMAS       PA      87-CV-4662       CAROSELLI, BEACHLER & COLEMAN, L.L.C
WHALEY         BOBBY R       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        COUPLAND      GEORGE       PA      89 CV 2913       CAROSELLI, BEACHLER & COLEMAN, L.L.C
WHATLEY        DAVID B       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        CROY          CHARLES W    WV      17C919           CAROSELLI, BEACHLER & COLEMAN, L.L.C
WHATLEY        GEORGE M      MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        DEFILIPPO     JOSEPH       PA      20121396         CAROSELLI, BEACHLER & COLEMAN, L.L.C
WHIDBY         JAMES O       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        DORUNDO       RAYMOND      PA      87-1353          CAROSELLI, BEACHLER & COLEMAN, L.L.C
WHIDDON        HENRY E       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        FAMULARO      DOMINIC      PA      89 CV 2904       CAROSELLI, BEACHLER & COLEMAN, L.L.C
WHISENHUNT     RANSON        MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        FLOWERS       LAWRENCE O   WV      14C2156          CAROSELLI, BEACHLER & COLEMAN, L.L.C
WHITE          JAMES C       MS      ADMIN            CAMPBELL CHERRY HARRISON DAVIS DOVE        GARRITANO     AJ           PA      2000-19847       CAROSELLI, BEACHLER & COLEMAN, L.L.C
WHITFIELD      JA            MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        GUNNING       MICHAEL R    PA      GD13020824       CAROSELLI, BEACHLER & COLEMAN, L.L.C
WHITLEY        JAMES R       MS      20016CV3         CAMPBELL CHERRY HARRISON DAVIS DOVE        GUTSHALL      ROBERT D.    PA      UNKNOWN          CAROSELLI, BEACHLER & COLEMAN, L.L.C

                                                                                                                                                         Appendix A - 80
                                             Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                           Document Page 99 of 624
Claimant         Claimant          State                                                                   Claimant    Claimant      State
Last Name        First Name        Filed   Docket Number      Primary Plaintiff Counsel                    Last Name   First Name    Filed   Docket Number      Primary Plaintiff Counsel
HALL             EDWIN             WV      16C1832            CAROSELLI, BEACHLER & COLEMAN, L.L.C        BOWSHER      HAROLD        IN      2:98CV527RL        CASCINO VAUGHAN LAW OFFICES, LTD
HAMILTON         CHARLES V         WV      17C86              CAROSELLI, BEACHLER & COLEMAN, L.L.C        BOYD         ROBERT        IN      2:98CV528JM        CASCINO VAUGHAN LAW OFFICES, LTD
HOFFMAN          DWANE R           PA      20112450           CAROSELLI, BEACHLER & COLEMAN, L.L.C        BRAZZONI     ALFRED P      WI      99-C-0338          CASCINO VAUGHAN LAW OFFICES, LTD
JAMES            JOHN H            PA      87-1353            CAROSELLI, BEACHLER & COLEMAN, L.L.C        BREZONICK    JOHN          WI      12CV013189         CASCINO VAUGHAN LAW OFFICES, LTD
JOHNSTON         THOMAS J          PA      GD17005449         CAROSELLI, BEACHLER & COLEMAN, L.L.C        BROOKS       ABRAHAM       IN      2:98CV528JM        CASCINO VAUGHAN LAW OFFICES, LTD
KENSLER          JAMES H           OH      00CVB-12-11465     CAROSELLI, BEACHLER & COLEMAN, L.L.C        BROUGH       HUBERT O      IN      TH98-186-C-M/H     CASCINO VAUGHAN LAW OFFICES, LTD
KONCHAN          EDWARD W          PA      87-1353            CAROSELLI, BEACHLER & COLEMAN, L.L.C        BROWN        JACK L        IN      3:00CV0295RM       CASCINO VAUGHAN LAW OFFICES, LTD
KOVALESKI        DONALD            PA      89-CV-2945         CAROSELLI, BEACHLER & COLEMAN, L.L.C        BROWN        THOMAS E      WI      311CV00064SLC      CASCINO VAUGHAN LAW OFFICES, LTD
KOZEY            WILLIAM & NETTI   PA      1:CV-90-1292       CAROSELLI, BEACHLER & COLEMAN, L.L.C        BUCHANAN     RAYMOND       IL      95-C-50065         CASCINO VAUGHAN LAW OFFICES, LTD
KRAWCHYK         ANDREW            PA      GD15015969         CAROSELLI, BEACHLER & COLEMAN, L.L.C        BUDIG        DELAINE       WI      311CV00061         CASCINO VAUGHAN LAW OFFICES, LTD
LASKY            EDMUND W. & ELI   OH      C88-3925           CAROSELLI, BEACHLER & COLEMAN, L.L.C        BULLOCK      JAMES C       IN      TH 96-286-C        CASCINO VAUGHAN LAW OFFICES, LTD
LINGENFELTER     EDWARD            PA      10903CD2006        CAROSELLI, BEACHLER & COLEMAN, L.L.C        CADOTTE      JOSEPH E      WI      97-C-1378          CASCINO VAUGHAN LAW OFFICES, LTD
LOMBARDO         ARMAND A          PA      GD11003653         CAROSELLI, BEACHLER & COLEMAN, L.L.C        CAMPO        JACK          IN      2:98CV527RL        CASCINO VAUGHAN LAW OFFICES, LTD
LORENCHICK       WILLIAM J         PA      GD11007062         CAROSELLI, BEACHLER & COLEMAN, L.L.C        CAMPO        JACK R        IN      2:99CV312NL        CASCINO VAUGHAN LAW OFFICES, LTD
LUTZ             DONALD            PA      GD16009261         CAROSELLI, BEACHLER & COLEMAN, L.L.C        CARRICO      EARL L        IN      IP00-0056 C-Y/G    CASCINO VAUGHAN LAW OFFICES, LTD
MACBETH          LOUIS A           PA      GD10012096         CAROSELLI, BEACHLER & COLEMAN, L.L.C        CARTER       AARON J       IN      2:00CV-780JM       CASCINO VAUGHAN LAW OFFICES, LTD
MARTIN           JOHN R            PA      GD15009592         CAROSELLI, BEACHLER & COLEMAN, L.L.C        CASE         FRED O        IN      2;97CV 102 JM      CASCINO VAUGHAN LAW OFFICES, LTD
MAYNARD          SHEYRL K          WV      17C477             CAROSELLI, BEACHLER & COLEMAN, L.L.C        CASTON       EUGENE        IL      95CH01920          CASCINO VAUGHAN LAW OFFICES, LTD
MORAN            THOMAS            PA      S-2087-1989        CAROSELLI, BEACHLER & COLEMAN, L.L.C        CAZALLIS     HARVEY P      IN      96CV-062 RL        CASCINO VAUGHAN LAW OFFICES, LTD
PILOSI           JOHN              PA      89 CV 2905         CAROSELLI, BEACHLER & COLEMAN, L.L.C        CHAUDION     ROBERT W      IN      IP00-1117-C-H/G    CASCINO VAUGHAN LAW OFFICES, LTD
RAMEY            MELVIN            PA      89-CV-2946         CAROSELLI, BEACHLER & COLEMAN, L.L.C        CHIASSON     JOSEPH R      IN      2:99CV366JM        CASCINO VAUGHAN LAW OFFICES, LTD
RILEY            DAVID W           WV      16C392             CAROSELLI, BEACHLER & COLEMAN, L.L.C        CHILDS       EARL          IN      2:00CV223JM        CASCINO VAUGHAN LAW OFFICES, LTD
RILEY            ROBERT            PA      GD14007033         CAROSELLI, BEACHLER & COLEMAN, L.L.C        CHOPP        RONALD M      IL      97C 3389           CASCINO VAUGHAN LAW OFFICES, LTD
RUNDLE           WILLIAM J         PA      98-12757           CAROSELLI, BEACHLER & COLEMAN, L.L.C        COLBERT      FRANK         IN      2:98CV527RL        CASCINO VAUGHAN LAW OFFICES, LTD
RUSSO            FRANK J           PA      GD16016032         CAROSELLI, BEACHLER & COLEMAN, L.L.C        COLEMAN      JAMES         IN      2:98CV528JM        CASCINO VAUGHAN LAW OFFICES, LTD
SANTONI          JOHN V AP GREEN   PA      89 CV 2906         CAROSELLI, BEACHLER & COLEMAN, L.L.C        COLEMAN      JAMES E       IN      2:99CV296RL        CASCINO VAUGHAN LAW OFFICES, LTD
SCHMIDT          EDWARD F          PA      GD15018622         CAROSELLI, BEACHLER & COLEMAN, L.L.C        CONNER       WILLIE        IN      2:98CV528JM        CASCINO VAUGHAN LAW OFFICES, LTD
SEDLAK           ANDREW SR & JOA   PA      89 CV 2907         CAROSELLI, BEACHLER & COLEMAN, L.L.C        CONNER       WILLIE B      IN      2:99CV330RL        CASCINO VAUGHAN LAW OFFICES, LTD
SELESKI          CHESTER           PA      89 CV 2908         CAROSELLI, BEACHLER & COLEMAN, L.L.C        COOK         ARCINE        IN      96CV-062 RL        CASCINO VAUGHAN LAW OFFICES, LTD
SHIFFER          DONALD P          PA      201001545          CAROSELLI, BEACHLER & COLEMAN, L.L.C        COOK         JOSEPH D      IL      99-4182-JPG        CASCINO VAUGHAN LAW OFFICES, LTD
SLADE            FRANCIA M         PA      GD12015130         CAROSELLI, BEACHLER & COLEMAN, L.L.C        CORBIN       ROBERT D      IN      IP97-0489 C        CASCINO VAUGHAN LAW OFFICES, LTD
SMITH            JAMES H           PA      2510 S 1989        CAROSELLI, BEACHLER & COLEMAN, L.L.C        CROSS        CLIFFORD      IN      IP97-941-CB/G      CASCINO VAUGHAN LAW OFFICES, LTD
SPENCER          RAYMOND E         PA      20142085           CAROSELLI, BEACHLER & COLEMAN, L.L.C        CUMMINGS     RONALD L      IN      IP99-0381-C-B/G    CASCINO VAUGHAN LAW OFFICES, LTD
STOLTZ           LEO D. & SHARON   PA      1988-748           CAROSELLI, BEACHLER & COLEMAN, L.L.C        CYPHERT      JOHN B        IN      2:00CV423RL        CASCINO VAUGHAN LAW OFFICES, LTD
STONER           DONALD & HELEN    PA      2548CVI-1990       CAROSELLI, BEACHLER & COLEMAN, L.L.C        CZAJKOSKI    WALTER J      IL      99C6044            CASCINO VAUGHAN LAW OFFICES, LTD
VANGROOTENBRUE   RONALD F          PA      GD16015704         CAROSELLI, BEACHLER & COLEMAN, L.L.C        CZARNIK      STANLEY H     IN      2:97CV 242 JM      CASCINO VAUGHAN LAW OFFICES, LTD
VERNER           CHARLES           PA      87-1353            CAROSELLI, BEACHLER & COLEMAN, L.L.C        DASSOW       EVERETT D     WI      211CV00099AEG      CASCINO VAUGHAN LAW OFFICES, LTD
WEBB             GILBERT P         WV      15C1102            CAROSELLI, BEACHLER & COLEMAN, L.L.C        DAVIS        MARSHA A      IN      2:00CV491JM        CASCINO VAUGHAN LAW OFFICES, LTD
WEILAND          EDWARD R          PA      GD17009596         CAROSELLI, BEACHLER & COLEMAN, L.L.C        DAY          JOSEPH M      IN      TH99.235-C.T/H     CASCINO VAUGHAN LAW OFFICES, LTD
WHITE            ROSE S            PA      GD13021986         CAROSELLI, BEACHLER & COLEMAN, L.L.C        DELKS        CAROL L       IN      IP00-1323CH/G      CASCINO VAUGHAN LAW OFFICES, LTD
WILLERIG         WILLIAM H         PA      87-1353            CAROSELLI, BEACHLER & COLEMAN, L.L.C        DOWELL       CHARLES       IN      203CV333RL         CASCINO VAUGHAN LAW OFFICES, LTD
WOMBACKER        ROBERT W. & JUD   PA      89 CV 2915         CAROSELLI, BEACHLER & COLEMAN, L.L.C        DOWELL       RODNEY        IN      2:98CV527RL        CASCINO VAUGHAN LAW OFFICES, LTD
YACHWAK          GEORGE            PA      89 CV 2916         CAROSELLI, BEACHLER & COLEMAN, L.L.C        DRUMMER      EDWARD C      IN      2:00CV70RL         CASCINO VAUGHAN LAW OFFICES, LTD
APODACA          JOHNNIE G         NM      CV20050054         CARPENTER & STOUT, LTD                      DUNCAN       ALONZO        IL      95CH01920          CASCINO VAUGHAN LAW OFFICES, LTD
MORALES          JOE R             NM      D0101CV200602176   CARPENTER & STOUT, LTD                      DUNCAN       BILL J        IN      2:00CV027RL        CASCINO VAUGHAN LAW OFFICES, LTD
REED             ROBERT            CA      856639             CARTWRIGHT, BOKELMAN, BOROWSKY, ET AL       ELKINS       CURTIS        IN      203CV374RL         CASCINO VAUGHAN LAW OFFICES, LTD
RICHIE           MICHAEL H         CA      951148             CARTWRIGHT, BOKELMAN, BOROWSKY, ET AL       ELLER        ALLER L       IN      TH00-071-C-T/F     CASCINO VAUGHAN LAW OFFICES, LTD
SHELTON          GEORGE            CA      857969             CARTWRIGHT, BOKELMAN, BOROWSKY, ET AL       EMERY        ROBERT E      IN      95CV-228RL         CASCINO VAUGHAN LAW OFFICES, LTD
ROZUMEK          DENNIS W          IL      315CV00441MJRSCW   CARVER, CANTIN & GRANTHAM, LLC              EMERY        WILLIAM F     IN      TH97076CT/F        CASCINO VAUGHAN LAW OFFICES, LTD
YOUNG            BRENDA L          MO      1622CC00401        CARVER, CANTIN & GRANTHAM, LLC              EUBANK       BERLIN R      IL      01-187-MJR         CASCINO VAUGHAN LAW OFFICES, LTD
ADAMS            KATHERINE L       IN      TH00-103-C-Y/F     CASCINO VAUGHAN LAW OFFICES, LTD            EVOL         DANIEL D      IN      TH97082CM/F        CASCINO VAUGHAN LAW OFFICES, LTD
ADAMS            TEDDY L           IN      TH99.231-C-T/H     CASCINO VAUGHAN LAW OFFICES, LTD            EZELL        WILLIE B      IN      2:00CV-014RL       CASCINO VAUGHAN LAW OFFICES, LTD
ALDRIDGE         TILMAN            IN      2:98CV528JM        CASCINO VAUGHAN LAW OFFICES, LTD            FETT         KENNETH H     IL      98C5244            CASCINO VAUGHAN LAW OFFICES, LTD
ALDRIDGE         TILMAN            IN      2:99CV297RL        CASCINO VAUGHAN LAW OFFICES, LTD            FLYNN        GERALD J      WI      211CV00105PJG      CASCINO VAUGHAN LAW OFFICES, LTD
ALVARADO         THOMAS L          IN      2:00CV-432JM       CASCINO VAUGHAN LAW OFFICES, LTD            FOSTER       DAVID R       IN      TH97-328-C-M/F     CASCINO VAUGHAN LAW OFFICES, LTD
ANDERSON         LARRY             IN      2:97CV-325-JM      CASCINO VAUGHAN LAW OFFICES, LTD            FREED        ELIZABETH M   IN      3:00CV0411RM       CASCINO VAUGHAN LAW OFFICES, LTD
ANDERSON         RICHARD           WI      311CV00074SLC      CASCINO VAUGHAN LAW OFFICES, LTD            FRIEL        WILLIAM J     IL      01C 2007           CASCINO VAUGHAN LAW OFFICES, LTD
ARCHER           JACKSON H         IN      EV00-143 C-Y/H     CASCINO VAUGHAN LAW OFFICES, LTD            GABBARD      ROBERT W      IL      00-2007            CASCINO VAUGHAN LAW OFFICES, LTD
ASHLEY           NATHANIEL         IL      95CH01920          CASCINO VAUGHAN LAW OFFICES, LTD            GAILES       WILLIAM H     IN      2:99CV404JM        CASCINO VAUGHAN LAW OFFICES, LTD
AUSTIN           FRANK             IN      2:98CV528JM        CASCINO VAUGHAN LAW OFFICES, LTD            GALL         ELMER L       WI      211CV00110WEC      CASCINO VAUGHAN LAW OFFICES, LTD
AUSTIN           FRANK             IN      2:99CV322          CASCINO VAUGHAN LAW OFFICES, LTD            GANN         RAYMOND M     IN      208CV00125JTMAPR   CASCINO VAUGHAN LAW OFFICES, LTD
AUTERSON         WILLIAM O         IN      TH00-073-C-T/F     CASCINO VAUGHAN LAW OFFICES, LTD            GANN         RAYMOND M     IN      95CV-228RL         CASCINO VAUGHAN LAW OFFICES, LTD
AYALA            IGNATIUS          IN      2:98CV528JM        CASCINO VAUGHAN LAW OFFICES, LTD            GARCIA       CRISTOBAL     IN      2:98CV528JM        CASCINO VAUGHAN LAW OFFICES, LTD
BAILEY           PHILLIP G         IN      2:00CV038RL        CASCINO VAUGHAN LAW OFFICES, LTD            GARCIA       CRISTOBAL     IN      2:99CV232JM        CASCINO VAUGHAN LAW OFFICES, LTD
BAN              JERRY             IL      95CH01920          CASCINO VAUGHAN LAW OFFICES, LTD            GARNER       MICKEY R      IN      2:99CV-228RL       CASCINO VAUGHAN LAW OFFICES, LTD
BARNETT          ROSCOE            IN      TH97078CT/F        CASCINO VAUGHAN LAW OFFICES, LTD            GARZA        ROMULO        IN      2:98CV528JM        CASCINO VAUGHAN LAW OFFICES, LTD
BARRETT          JAMES             IN      2:00CV-790JM       CASCINO VAUGHAN LAW OFFICES, LTD            GIBBS        ROBERT L      IL      99-653-GPM         CASCINO VAUGHAN LAW OFFICES, LTD
BAUMANN          EUGENE W          WI      211CV00114PJG      CASCINO VAUGHAN LAW OFFICES, LTD            GIULIANO     WILLIAM J     IN      TH99-055-C-T/H     CASCINO VAUGHAN LAW OFFICES, LTD
BELL             FOSTER A          IN      2:97CV 114 JM      CASCINO VAUGHAN LAW OFFICES, LTD            GNEWUCH      CARL E        WI      00-C-1137          CASCINO VAUGHAN LAW OFFICES, LTD
BENNETT          JACK L            IN      TH97192-C-M/F      CASCINO VAUGHAN LAW OFFICES, LTD            GNEWUCH      CARL E        WI      09CV020048         CASCINO VAUGHAN LAW OFFICES, LTD
BEST             GEORGE            IN      2:00CV026JM        CASCINO VAUGHAN LAW OFFICES, LTD            GONNELLA     ANTONIO       IL      95CH01920          CASCINO VAUGHAN LAW OFFICES, LTD
BIGELOW          WILBUR            IN      IP99-1395C-Y/G     CASCINO VAUGHAN LAW OFFICES, LTD            GOSZ         CLARENCE G    WI      00-C-0037          CASCINO VAUGHAN LAW OFFICES, LTD
BORCHERT         RICHARD           IN      2:97CV 242 JM      CASCINO VAUGHAN LAW OFFICES, LTD            GOVERT       HERBERT J     IN      2:00CV-791RL       CASCINO VAUGHAN LAW OFFICES, LTD
BOREN            JACOB E           IN      TH99-162-C.M/H     CASCINO VAUGHAN LAW OFFICES, LTD            GRAH         CHARLES A     IN      2:01CV 69RL        CASCINO VAUGHAN LAW OFFICES, LTD
BOWENS           NEMIH             IN      96CV-062 RL        CASCINO VAUGHAN LAW OFFICES, LTD            GRAHAM       LLOYD G       IN      IP99-1266C-Y/G     CASCINO VAUGHAN LAW OFFICES, LTD
BOWENS           REVEREND          IN      96CV-062 RL        CASCINO VAUGHAN LAW OFFICES, LTD            GREENE       RICHARD       IN      2:97CV 101 RL      CASCINO VAUGHAN LAW OFFICES, LTD

                                                                                                                                                                    Appendix A - 81
                                      Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                  Document Page 100 of 624
Claimant       Claimant     State                                                                 Claimant     Claimant     State
Last Name      First Name   Filed   Docket Number     Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number      Primary Plaintiff Counsel
GRIEP          EARL F       WI      95-C-0276_EG      CASCINO VAUGHAN LAW OFFICES, LTD            LORDEN       TERENCE      IN      2:98CV527RL        CASCINO VAUGHAN LAW OFFICES, LTD
GULLETTE       HARRY        IN      2:00CV79RL        CASCINO VAUGHAN LAW OFFICES, LTD            MADDEX       ROBERT       IN      2:98CV528JM        CASCINO VAUGHAN LAW OFFICES, LTD
HAMMOND        EDWIN        IN      2:98CV528JM       CASCINO VAUGHAN LAW OFFICES, LTD            MADDEX       ROBERT B     IN      1:99CV 0274        CASCINO VAUGHAN LAW OFFICES, LTD
HAMMOND        EDWIN R      IN      2:99CV307JM       CASCINO VAUGHAN LAW OFFICES, LTD            MAGEE        CHARLIE      IN      2:98CV528JM        CASCINO VAUGHAN LAW OFFICES, LTD
HAMMOND        ELENORA      IL      95CH01920         CASCINO VAUGHAN LAW OFFICES, LTD            MALLETT      HOOVER       WI      99C1023            CASCINO VAUGHAN LAW OFFICES, LTD
HAMMOND        EVERETT L    IN      TH97193-C-T/F     CASCINO VAUGHAN LAW OFFICES, LTD            MANN         CLYDE        IN      2:97CV-441-JM      CASCINO VAUGHAN LAW OFFICES, LTD
HAMPTON        WALTER       IN      2:98CV527RL       CASCINO VAUGHAN LAW OFFICES, LTD            MARTIN       JEROME A     IN      2:00CV-783JM       CASCINO VAUGHAN LAW OFFICES, LTD
HANISKO        KENNETH      IN      2:00CV052RL       CASCINO VAUGHAN LAW OFFICES, LTD            MARTIN       RAY          IN      210CV00072TLSAPR   CASCINO VAUGHAN LAW OFFICES, LTD
HANN           ROBERT D     IN      TH98-076-C-T/H    CASCINO VAUGHAN LAW OFFICES, LTD            MARTINEZ     SALVADOR     IN      2:00CV426RL        CASCINO VAUGHAN LAW OFFICES, LTD
HANN           WILLIAM R    IN      TH97-184-C-T/F    CASCINO VAUGHAN LAW OFFICES, LTD            MATASKE      ANTHONY      IN      2:98CV527RL        CASCINO VAUGHAN LAW OFFICES, LTD
HARBAUGH       JAMES A      IN      TH00105-C-Y/F     CASCINO VAUGHAN LAW OFFICES, LTD            MATHEWS      CLIFFORD A   IN      2:98CV527RL        CASCINO VAUGHAN LAW OFFICES, LTD
HARDMAN        RICHARD L    IN      TH97-295-C-T/F    CASCINO VAUGHAN LAW OFFICES, LTD            MATHEWS      CLIFFORD A   IN      TH00-104-C-T/F     CASCINO VAUGHAN LAW OFFICES, LTD
HARWOOD        THOMAS W     IN      2:00CV057RL       CASCINO VAUGHAN LAW OFFICES, LTD            MATTHEWS     JESS         IN      2:98CV527RL        CASCINO VAUGHAN LAW OFFICES, LTD
HASS           LAVERNE      WI      02CO178X          CASCINO VAUGHAN LAW OFFICES, LTD            MAUGER       ROGER        IN      2:97CV 114 JM      CASCINO VAUGHAN LAW OFFICES, LTD
HATCHER        EARNEST E    IN      IP97-1020 C-H/G   CASCINO VAUGHAN LAW OFFICES, LTD            MCDANIEL     LEODAS       IN      2:98CV528JM        CASCINO VAUGHAN LAW OFFICES, LTD
HELTON         BURL F       IN      96CV-063 JM       CASCINO VAUGHAN LAW OFFICES, LTD            MEDVED       ROBERT D     IN      2:99CV571RL        CASCINO VAUGHAN LAW OFFICES, LTD
HESTER         BILLIE J     IL      00C2117           CASCINO VAUGHAN LAW OFFICES, LTD            MELLAS       ANTON        IL      95CH01920          CASCINO VAUGHAN LAW OFFICES, LTD
HILL           BILL         IN      95CV-228RL        CASCINO VAUGHAN LAW OFFICES, LTD            MENOZZI      EUGENE J     IL      99C5238            CASCINO VAUGHAN LAW OFFICES, LTD
HOLME          ERNEST       IN      2:00CV040RL       CASCINO VAUGHAN LAW OFFICES, LTD            MOCKAITIS    FRANK        IN      2:00CV012RL        CASCINO VAUGHAN LAW OFFICES, LTD
HOOPINGARNER   GLEN D       IN      95CV-228RL        CASCINO VAUGHAN LAW OFFICES, LTD            MOODY        HAROLD L     IN      TH97-326-C-T/F     CASCINO VAUGHAN LAW OFFICES, LTD
HOPP           ROBERT       IN      3:97CV0313AS      CASCINO VAUGHAN LAW OFFICES, LTD            MOORE        RAYMOND      IN      00C00010X          CASCINO VAUGHAN LAW OFFICES, LTD
HORRIE         TRACY E      IL      97C 2493          CASCINO VAUGHAN LAW OFFICES, LTD            MOORE        ROBERT       IN      2:98CV528JM        CASCINO VAUGHAN LAW OFFICES, LTD
HOWARD         EDGAR D      IN      95CV-228RL        CASCINO VAUGHAN LAW OFFICES, LTD            MOORE        WILLIAM E    IN      IP97-1026 C-M/G    CASCINO VAUGHAN LAW OFFICES, LTD
HOWARD         PERCY        IN      2:98CV528JM       CASCINO VAUGHAN LAW OFFICES, LTD            MORGAN       JAMES T      IN      EV01-0010-C-Y/H    CASCINO VAUGHAN LAW OFFICES, LTD
HOWARD         RODNEY       IN      3:97CV0313AS      CASCINO VAUGHAN LAW OFFICES, LTD            MORRIS       RICHARD F    IN      IP98-0793C-T/G     CASCINO VAUGHAN LAW OFFICES, LTD
HOWERTON       ROGER D      IN      2:99CV371JM       CASCINO VAUGHAN LAW OFFICES, LTD            MOSELEY      ALVA         IN      2:00CV041RL        CASCINO VAUGHAN LAW OFFICES, LTD
HYDEN          CHARLES      IN      2:97CV 101 RL     CASCINO VAUGHAN LAW OFFICES, LTD            MULLEN       GEORGE W     IL      96-236-PER         CASCINO VAUGHAN LAW OFFICES, LTD
IRELAND        CARL M       IN      2:00CV024RL       CASCINO VAUGHAN LAW OFFICES, LTD            NEDBERG      OSCAR M      IN      2:00CV047RL        CASCINO VAUGHAN LAW OFFICES, LTD
ISAACSON       GARY G       WI      211CV00077JPS     CASCINO VAUGHAN LAW OFFICES, LTD            NEDER        WILLI        WI      99C1002            CASCINO VAUGHAN LAW OFFICES, LTD
JABLONSKI      JAMES        IN      2:98CV527RL       CASCINO VAUGHAN LAW OFFICES, LTD            NICHOLS      PHILLIP E    IN      2:01CV-052JM       CASCINO VAUGHAN LAW OFFICES, LTD
JABLONSKI      JAMES R      IN      2:99CV3771RI      CASCINO VAUGHAN LAW OFFICES, LTD            NOEL         JOSEPH D     IN      IP97-1742 C        CASCINO VAUGHAN LAW OFFICES, LTD
JACKEY         ROBERT L     IN      95CV-227JM        CASCINO VAUGHAN LAW OFFICES, LTD            NORMENT      MAJOR        IN      2:98CV528JM        CASCINO VAUGHAN LAW OFFICES, LTD
JACKSON        DEMPSEY      IN      2:98CV528JM       CASCINO VAUGHAN LAW OFFICES, LTD            NORMENT      MAJOR L      IN      2:99CV 302JM       CASCINO VAUGHAN LAW OFFICES, LTD
JACKSON        JAMES        IN      2:00CV008JM       CASCINO VAUGHAN LAW OFFICES, LTD            NOVAK        EDWARD       IN      2:98CV527RL        CASCINO VAUGHAN LAW OFFICES, LTD
JACKSON        JOHN R       IN      96CV-063 JM       CASCINO VAUGHAN LAW OFFICES, LTD            NUNEZ        MANUEL       IN      2:97CV 114 JM      CASCINO VAUGHAN LAW OFFICES, LTD
JAWOR          GERALD E     IN      2:97CV 114 JM     CASCINO VAUGHAN LAW OFFICES, LTD            O'MULLANE    JAY          IN      IP00-0008C-Y/G     CASCINO VAUGHAN LAW OFFICES, LTD
JENSEN         EDWARD L     IN      TH00-08-CM/F      CASCINO VAUGHAN LAW OFFICES, LTD            O'NEIL       GERALD R     IL      96-1147            CASCINO VAUGHAN LAW OFFICES, LTD
JESKE          KENNETH A    WI      96-C-1226_KJ      CASCINO VAUGHAN LAW OFFICES, LTD            O'NEILL      WALTER H     IN      TH00-170-C-M/F     CASCINO VAUGHAN LAW OFFICES, LTD
JETTON         EDDIE L      IN      2:01CV-250-JM     CASCINO VAUGHAN LAW OFFICES, LTD            OCHOA        ROBERTO      IL      95CH01920          CASCINO VAUGHAN LAW OFFICES, LTD
JOHNSON        EDWARD A     IN      TH00-172CYF       CASCINO VAUGHAN LAW OFFICES, LTD            OMALLEY      JOHN         IN      2:00CV-66JM        CASCINO VAUGHAN LAW OFFICES, LTD
JOHNSON        MARSHALL     IN      2:00CV-779RL      CASCINO VAUGHAN LAW OFFICES, LTD            ORTIZ        JUAN R       IN      2:00CV-788RL       CASCINO VAUGHAN LAW OFFICES, LTD
JOHNSON        RICHARD G    IL      98-2092           CASCINO VAUGHAN LAW OFFICES, LTD            OSOINICKI    THOMAS M     IN      2:99CV303JM        CASCINO VAUGHAN LAW OFFICES, LTD
JOHNSON        WALTER L     IN      IP01-0110CY/G     CASCINO VAUGHAN LAW OFFICES, LTD            PACE         CARL         IN      2:99CV401JM        CASCINO VAUGHAN LAW OFFICES, LTD
JOLLY          GEORGE       IN      2:98CV528JM       CASCINO VAUGHAN LAW OFFICES, LTD            PAIR         GEORGE L     IN      TH97-187-C-T/F     CASCINO VAUGHAN LAW OFFICES, LTD
JOLLY          GEORGE W     IN      2:99CV313JM       CASCINO VAUGHAN LAW OFFICES, LTD            PALLA        PETER L      IN      2:97CV 115 RL      CASCINO VAUGHAN LAW OFFICES, LTD
JONES          HOLLIS B     IN      2:00CV382JM       CASCINO VAUGHAN LAW OFFICES, LTD            PAPESH       RALPH        WI      111CV00091WCG      CASCINO VAUGHAN LAW OFFICES, LTD
JORGENSON      WILLIAM      WI      97-C-250          CASCINO VAUGHAN LAW OFFICES, LTD            PARSON       HARRY T      IL      00-4161-JLF        CASCINO VAUGHAN LAW OFFICES, LTD
JOSEPH         ROSCOE       IN      2:98CV527RL       CASCINO VAUGHAN LAW OFFICES, LTD            PATLYEK      FRANK A      IN      2:99CV367RL        CASCINO VAUGHAN LAW OFFICES, LTD
JOSEPH         ROSCOE       IN      3:99CV0512AS      CASCINO VAUGHAN LAW OFFICES, LTD            PELLEGRINI   JOHN J       IL      95 L 03124         CASCINO VAUGHAN LAW OFFICES, LTD
KADOW          RR           WI      99C 1007          CASCINO VAUGHAN LAW OFFICES, LTD            PEPPERS      JAMES        IL      95CH01920          CASCINO VAUGHAN LAW OFFICES, LTD
KASEMEYER      KENNETH A    IN      TH00-023-C-M/F    CASCINO VAUGHAN LAW OFFICES, LTD            PERCIFIELD   WALLACE G    IN      IP99-1401C-T/G     CASCINO VAUGHAN LAW OFFICES, LTD
KEENE          DALE         IN      2:98CV528JM       CASCINO VAUGHAN LAW OFFICES, LTD            PERGANDE     NORMAN H     WI      211CV00102WEC      CASCINO VAUGHAN LAW OFFICES, LTD
KELLER         JAMES M      IN      TH96-309-CT/H     CASCINO VAUGHAN LAW OFFICES, LTD            PHARES       MILLARD C    IN      IP97-0299 C-B/S    CASCINO VAUGHAN LAW OFFICES, LTD
KENDALL        HUBERT R     IN      NA01-11-CH/S      CASCINO VAUGHAN LAW OFFICES, LTD            PITTS        LORENZO      IN      2:01CV-199-RL      CASCINO VAUGHAN LAW OFFICES, LTD
KENNEDY        OLA          IN      2:00CV046RL       CASCINO VAUGHAN LAW OFFICES, LTD            PLANK        JAMES D      IN      TH97:130 :CM/F     CASCINO VAUGHAN LAW OFFICES, LTD
KINNAMAN       GARY L       IN      EV99-138-C-Y/H    CASCINO VAUGHAN LAW OFFICES, LTD            POPE         JACKIE L     IN      TH97030CT/F        CASCINO VAUGHAN LAW OFFICES, LTD
KINSEY         WILLIAM      IN      2:00CV050RL       CASCINO VAUGHAN LAW OFFICES, LTD            PORTER       LONNIE       IN      2:00CV374JM        CASCINO VAUGHAN LAW OFFICES, LTD
KNAEBE         GUSTAVE A    WI      210CV67881ER      CASCINO VAUGHAN LAW OFFICES, LTD            POULSEN      MAYNARD Q    WI      99C 1001           CASCINO VAUGHAN LAW OFFICES, LTD
KOCH           ROBERT       IN      2:98CV527RL       CASCINO VAUGHAN LAW OFFICES, LTD            PRIEST       FRED         IN      IP98-0129-C-B/G    CASCINO VAUGHAN LAW OFFICES, LTD
KOCUR          JOHN M       IN      96CV-063 JM       CASCINO VAUGHAN LAW OFFICES, LTD            PRIETO       FELIX        IN      2:98CV527RL        CASCINO VAUGHAN LAW OFFICES, LTD
KONJA          GERALD S     IN      2:00CV017JM       CASCINO VAUGHAN LAW OFFICES, LTD            PRIETO       FELIX        IN      2:99CV-389RL       CASCINO VAUGHAN LAW OFFICES, LTD
KONOPKA        BARNEY       IL      95CH01920         CASCINO VAUGHAN LAW OFFICES, LTD            PULLINS      JAMES D      IN      2:96CV586 JM       CASCINO VAUGHAN LAW OFFICES, LTD
KOONTZ         OPAL A       IN      IP99-1398C-M/G    CASCINO VAUGHAN LAW OFFICES, LTD            PULLINS      JOHN         IN      2:98CV528JM        CASCINO VAUGHAN LAW OFFICES, LTD
KOOY           TUNIS        IN      2:00CV28          CASCINO VAUGHAN LAW OFFICES, LTD            RADKE        JEROME J     WI      99C1000            CASCINO VAUGHAN LAW OFFICES, LTD
KORDOSKY       ALVIN W      WI      00C0509X          CASCINO VAUGHAN LAW OFFICES, LTD            RAMSEY       GARRETT L    IN      IP01-0092CT/G      CASCINO VAUGHAN LAW OFFICES, LTD
KOTAJARVI      REGINALD M   WI      211CV00111LA      CASCINO VAUGHAN LAW OFFICES, LTD            RASETA       MICHAEL L    IN      2:00CV011JM        CASCINO VAUGHAN LAW OFFICES, LTD
KRANCKI        GEORGE F     WI      99C1009           CASCINO VAUGHAN LAW OFFICES, LTD            RATSCH       GERALD E     WI      01C0188X           CASCINO VAUGHAN LAW OFFICES, LTD
KRUSE          PATRICK B    IL      00C2153           CASCINO VAUGHAN LAW OFFICES, LTD            REAS         ROBERT E     WI      01-C-0363          CASCINO VAUGHAN LAW OFFICES, LTD
KURRACK        JAMES J      IN      2:00CV61JM        CASCINO VAUGHAN LAW OFFICES, LTD            REDAR        ROY          IN      2:98CV527RL        CASCINO VAUGHAN LAW OFFICES, LTD
LAMBDIN        RALPH C      IN      2:97CV-441-JM     CASCINO VAUGHAN LAW OFFICES, LTD            REDAR        ROY P        IN      4:99CV0046AS       CASCINO VAUGHAN LAW OFFICES, LTD
LAMBERT        JAMES R      IN      TH00-11-CM/F      CASCINO VAUGHAN LAW OFFICES, LTD            REGNER       JAMES E      WI      99C1026            CASCINO VAUGHAN LAW OFFICES, LTD
LANTTA         JAMES S      WI      311CV00068SLC     CASCINO VAUGHAN LAW OFFICES, LTD            REISING      FRANCIS D    WI      311CV00066SLC      CASCINO VAUGHAN LAW OFFICES, LTD
LAUR           JOSEPH E     WI      211CV00284PJG     CASCINO VAUGHAN LAW OFFICES, LTD            REYES        ARNOLD       IN      203CV316           CASCINO VAUGHAN LAW OFFICES, LTD
LEIB           FOREST L     IL      99-4136-JPG       CASCINO VAUGHAN LAW OFFICES, LTD            RICE         JERRY L      IN      3:97CV0313AS       CASCINO VAUGHAN LAW OFFICES, LTD
LEMKE          JEROME A     WI      96-C-0272         CASCINO VAUGHAN LAW OFFICES, LTD            RICE         ROBERT L     IN      TH98-026-C-M/H     CASCINO VAUGHAN LAW OFFICES, LTD
LENER          MELVIN       IN      2:98CV527RL       CASCINO VAUGHAN LAW OFFICES, LTD            RICHARDSON   ELEANORE A   IL      99C5417            CASCINO VAUGHAN LAW OFFICES, LTD

                                                                                                                                                           Appendix A - 82
                                      Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                   Document Page 101 of 624
Claimant      Claimant     State                                                                  Claimant        Claimant     State
Last Name     First Name   Filed   Docket Number     Primary Plaintiff Counsel                    Last Name       First Name   Filed   Docket Number      Primary Plaintiff Counsel
RIGDON        LEO C        IN      2:01CV-91RL       CASCINO VAUGHAN LAW OFFICES, LTD             VARICHAK        GEORGE       IN      2:98CV527RL        CASCINO VAUGHAN LAW OFFICES, LTD
ROBERTS       BERNARD G    IN      3:99CV0511AS      CASCINO VAUGHAN LAW OFFICES, LTD             VOILES          MARY E       IN      IP00-0010C-B/G     CASCINO VAUGHAN LAW OFFICES, LTD
ROBERTS       CHARLES F    IN      2:01CV-211-RL     CASCINO VAUGHAN LAW OFFICES, LTD             WAHL            ALVIN        IN      2:00CV492JM        CASCINO VAUGHAN LAW OFFICES, LTD
ROMO          JOSE         IN      2:98CV528JM       CASCINO VAUGHAN LAW OFFICES, LTD             WALBRIGHT       LESLIE       IN      2:98CV527RL        CASCINO VAUGHAN LAW OFFICES, LTD
ROSCKES       GEORGE       IN      2:98CV528JM       CASCINO VAUGHAN LAW OFFICES, LTD             WALKER          RAY E        IN      TH00-013-CM/F      CASCINO VAUGHAN LAW OFFICES, LTD
RUESKEN       CHARLES J    IN      2:01CV-045RL      CASCINO VAUGHAN LAW OFFICES, LTD             WATTS           ROBERT L     IL      97-4201-JPG        CASCINO VAUGHAN LAW OFFICES, LTD
SANCHEZ       ISRAEL       IN      2:98CV527RL       CASCINO VAUGHAN LAW OFFICES, LTD             WEBB            JAMES        IN      TH99_169-C.T/H     CASCINO VAUGHAN LAW OFFICES, LTD
SANQUENETTI   JERRY L      IN      TH99-168-CT/H     CASCINO VAUGHAN LAW OFFICES, LTD             WEBER           RICHARD T    IN      2:99CV 400JM       CASCINO VAUGHAN LAW OFFICES, LTD
SANSON        BOBBY J      IN      95CV-227JM        CASCINO VAUGHAN LAW OFFICES, LTD             WELCH           ANTHONY M    IL      95 L 75            CASCINO VAUGHAN LAW OFFICES, LTD
SCHEFFEL      EDMUND L     WI      06C1169           CASCINO VAUGHAN LAW OFFICES, LTD             WERTZ           KEITH        IN      2:96CV 246 RL      CASCINO VAUGHAN LAW OFFICES, LTD
SCHROEDER     DANIEL E     WI      96-C-0270         CASCINO VAUGHAN LAW OFFICES, LTD             WEST            WILLIAM      IL      95CH01920          CASCINO VAUGHAN LAW OFFICES, LTD
SCHRUM        JOHN         IN      2:98CV527RL       CASCINO VAUGHAN LAW OFFICES, LTD             WHITE           TEDDY        IN      2:00CV87RL         CASCINO VAUGHAN LAW OFFICES, LTD
SCHRUM        JOHN P       IN      2:99CV247JM       CASCINO VAUGHAN LAW OFFICES, LTD             WHITT           RALEIGH G    IN      IP96-1703 C        CASCINO VAUGHAN LAW OFFICES, LTD
SCHULMACHER   ROBERT       IN      2:98CV527RL       CASCINO VAUGHAN LAW OFFICES, LTD             WILHELM         JAMES J      WI      211CV00068JPS      CASCINO VAUGHAN LAW OFFICES, LTD
SCHULTZ       CLIFFORD     WI      111CV00092WCG     CASCINO VAUGHAN LAW OFFICES, LTD             WILLIAMS        DAVID        IN      2:00CV036RL        CASCINO VAUGHAN LAW OFFICES, LTD
SCHUMACHER    EUGENE A     WI      211CV00112CNC     CASCINO VAUGHAN LAW OFFICES, LTD             WILLIAMS        DAVID        IN      2:98CV527RL        CASCINO VAUGHAN LAW OFFICES, LTD
SCOTT         CHARLES      IN      2:98CV527RL       CASCINO VAUGHAN LAW OFFICES, LTD             WILLIAMS        EARL         IL      95CH01920          CASCINO VAUGHAN LAW OFFICES, LTD
SCOTT         EDWARD G     IN      2:00CV049         CASCINO VAUGHAN LAW OFFICES, LTD             WILLIAMS        TWILLIE      IN      2:98CV527RL        CASCINO VAUGHAN LAW OFFICES, LTD
SCOTT         LARRY H      IN      IP97-1023 C-B/G   CASCINO VAUGHAN LAW OFFICES, LTD             WILSON          JOHN S       IN      95CV-227JM         CASCINO VAUGHAN LAW OFFICES, LTD
SEIBERT       LEONARD F    IN      IP97-0490 C-D/G   CASCINO VAUGHAN LAW OFFICES, LTD             WINTON          LARRY E      IN      IP98-1330 C-B/G    CASCINO VAUGHAN LAW OFFICES, LTD
SETZER        THEODORE J   IN      3:97CV0313AS      CASCINO VAUGHAN LAW OFFICES, LTD             WORLEY          JAMES W      IN      TH97084CT/F        CASCINO VAUGHAN LAW OFFICES, LTD
SHAW          GEORGE E     IN      IP01-0001CT/G     CASCINO VAUGHAN LAW OFFICES, LTD             WORMSLEY        JOHN E       IN      3:97CV0313AS       CASCINO VAUGHAN LAW OFFICES, LTD
SHEARER       KENNETH      IN      2:98CV527RL       CASCINO VAUGHAN LAW OFFICES, LTD             YAROS           ROBERT       IN      2:98CV527RL        CASCINO VAUGHAN LAW OFFICES, LTD
SHEEDY        PAUL E       IL      95CH01920         CASCINO VAUGHAN LAW OFFICES, LTD             YAROS           ROBERT J     IN      2:99CV 238RL       CASCINO VAUGHAN LAW OFFICES, LTD
SHINNEMAN     CHARLES      IN      2:98CV527RL       CASCINO VAUGHAN LAW OFFICES, LTD             ZEHNER          RUSSELL H    IL      97-4190 JPG        CASCINO VAUGHAN LAW OFFICES, LTD
SHINNEMAN     CHARLES D    IN      2:99CV376JM       CASCINO VAUGHAN LAW OFFICES, LTD             ZIECH           WILLIAM R    IL      98C-3690           CASCINO VAUGHAN LAW OFFICES, LTD
SIMMONS       AMOS         IN      2:98CV528JM       CASCINO VAUGHAN LAW OFFICES, LTD             ZOLLMAN         JAMES        IN      2:97CV 114 JM      CASCINO VAUGHAN LAW OFFICES, LTD
SIMMONS       AMOS         IN      2:99CV299JM       CASCINO VAUGHAN LAW OFFICES, LTD             ZURAWSKI        EDWARD       IN      203CV320JM         CASCINO VAUGHAN LAW OFFICES, LTD
SJURSON       GORDON       WI      00-C-1448         CASCINO VAUGHAN LAW OFFICES, LTD             SORENSON        THOMAS       CA      GIC775189          CASEY, GERRY, SCHENK, FRANCAVILLA, BLATT & PENFIELD, LLP
SLAMKA        ALLAN J      WI      00-C-1451         CASCINO VAUGHAN LAW OFFICES, LTD             DICKSON         CARL D       IL      12L454             CATES MAHONEY, LLC
SLAUGHTER     JOHNNIE      IN      2:98CV528JM       CASCINO VAUGHAN LAW OFFICES, LTD             MASON           NATHAN A     MO      1622CC08585        CATES MAHONEY, LLC
SLAUGHTER     JOHNNIE B    IN      2:99CV294JM       CASCINO VAUGHAN LAW OFFICES, LTD             NICHOLS         RONALD A     IL      10L165             CATES MAHONEY, LLC
SMITH         CHARLES F    IN      TH99.234-C-T/H    CASCINO VAUGHAN LAW OFFICES, LTD             PASKAUSKAS      JOSEPH       IL      11L0473            CATES MAHONEY, LLC
SMITH         EARL         WI      311CV00060SLC     CASCINO VAUGHAN LAW OFFICES, LTD             WELTS           CHARLES R    IL      10L448             CATES MAHONEY, LLC
SMITH         GORDON       IN      1:97CV0223        CASCINO VAUGHAN LAW OFFICES, LTD             DAUGHERTY       ROBERT L     FL      99-3773CALG        CATZ, ROCHELLE Z
SMITH         HARRY        IN      2:98CV527RL       CASCINO VAUGHAN LAW OFFICES, LTD             DRUCKENMILLER   ROY          FL      99-3723CALG        CATZ, ROCHELLE Z
SMITH         JAMES A      IN      2:00CV035RL       CASCINO VAUGHAN LAW OFFICES, LTD             FITZGERALD      KENNETH      FL      99-3777CALG        CATZ, ROCHELLE Z
SMITH         RALPH G      IN      2:99CV396RL       CASCINO VAUGHAN LAW OFFICES, LTD             GABALIS         RONALD       FL      99-3618CALG        CATZ, ROCHELLE Z
SMITH         ROGER H      WI      111CV00096WCG     CASCINO VAUGHAN LAW OFFICES, LTD             GUY             RICHARD      FL      99-3634CALG        CATZ, ROCHELLE Z
SMITH         RONALD       IL      06C3759           CASCINO VAUGHAN LAW OFFICES, LTD             HANSEN          ERLING       FL      99-3626CALG        CATZ, ROCHELLE Z
SMITH         WALTER       IN      2:98CV527RL       CASCINO VAUGHAN LAW OFFICES, LTD             KINDER          ROBERT       FL      99-3778CALG        CATZ, ROCHELLE Z
SNYDER        CHARLES A    IN      2:00CV032JM       CASCINO VAUGHAN LAW OFFICES, LTD             MEIER           WILLIAM      FL      99-3632CALG        CATZ, ROCHELLE Z
SODINI        DONALD L     WI      311CV00063SLC     CASCINO VAUGHAN LAW OFFICES, LTD             PARKER          CHARLES      FL      99-3628CALG        CATZ, ROCHELLE Z
SOMERVILLE    HERSHEL      IN      2:97CV 114 JM     CASCINO VAUGHAN LAW OFFICES, LTD             REWIS           TERRENCE     FL      99-3706CALG        CATZ, ROCHELLE Z
SPARKS        OR           IN      96CV-064 JM       CASCINO VAUGHAN LAW OFFICES, LTD             REYNOLDS        TM           FL      99-3633CALG        CATZ, ROCHELLE Z
SPOTTEN       JOHN         IN      2:98CV527RL       CASCINO VAUGHAN LAW OFFICES, LTD             RICCARDI        PAUL         FL      99-3709CALG        CATZ, ROCHELLE Z
STACY         ARLIE        IN      IP97-1780-C-M/G   CASCINO VAUGHAN LAW OFFICES, LTD             RICE            BERTON       FL      99-3719CALG        CATZ, ROCHELLE Z
STERCHI       SAMUEL       IN      2:98CV527RL       CASCINO VAUGHAN LAW OFFICES, LTD             SEGLEM          MIKAL        FL      96-6194-CA-LG      CATZ, ROCHELLE Z
STIDD         DELMAS V     IN      EV01-50-C-Y/H     CASCINO VAUGHAN LAW OFFICES, LTD             TURNBULL        JAMES        FL      99-3717CALG        CATZ, ROCHELLE Z
STOVALL       JOSEPH       IN      103CV1361DFHTAB   CASCINO VAUGHAN LAW OFFICES, LTD             ARSENAULT       EDGAR        MI      94 432372          CHAMBERS, STEINER & STURM, PLC
STRONG        FABIAN E     WI      16CV009686        CASCINO VAUGHAN LAW OFFICES, LTD             HOUSEMAN        ROBERT       MI      96-618355 NP       CHAMBERS, STEINER & STURM, PLC
STRUNK        MICHAEL J    IN      2:00CV377RL       CASCINO VAUGHAN LAW OFFICES, LTD             JAHODA          JOSEPH       MI      96-641275 NP       CHAMBERS, STEINER & STURM, PLC
SWITZER       CARL R       IN      TH9777CM/F        CASCINO VAUGHAN LAW OFFICES, LTD             JOHNSON         FRANK        MI      94-420749 NP       CHAMBERS, STEINER & STURM, PLC
SWITZER       MARTHA J     IN      TH00-339-C-M/H    CASCINO VAUGHAN LAW OFFICES, LTD             MAJESKI         EUGENE       MI      98-88201-NP        CHAMBERS, STEINER & STURM, PLC
SZYMANSKI     WALTER       IN      2:98CV528JM       CASCINO VAUGHAN LAW OFFICES, LTD             NICHOLS         WAYNE        MI      98-88194-NP        CHAMBERS, STEINER & STURM, PLC
SZYMANSKI     WALTER G     IN      2:99CV291RL       CASCINO VAUGHAN LAW OFFICES, LTD             SIMPSON         WILLIAM E    MI      95-3253            CHAMBERS, STEINER & STURM, PLC
TAPIO         HUBERT       WI      111CV00094WCG     CASCINO VAUGHAN LAW OFFICES, LTD             SWIGART         CLAUDE L     MI      96-618452 NP       CHAMBERS, STEINER & STURM, PLC
TAVAREZ       MANUEL       IN      2:00CV80RL        CASCINO VAUGHAN LAW OFFICES, LTD             THOMAS          HORACE       MI      97-739117 NP       CHAMBERS, STEINER & STURM, PLC
THATCHER      GENE         IN      IP96-1526 C-H/G   CASCINO VAUGHAN LAW OFFICES, LTD             TOON            LOUIS        MI      98-827692          CHAMBERS, STEINER & STURM, PLC
THOMAS        JOHNNIE      IN      2:03CV 75RL       CASCINO VAUGHAN LAW OFFICES, LTD             VAUGHN          WILLIE       MI      98-88196-NP        CHAMBERS, STEINER & STURM, PLC
THOMAS        WAYNE H      IN      2:00CV424JM       CASCINO VAUGHAN LAW OFFICES, LTD             WHITE           DAVID        MI      95-3218            CHAMBERS, STEINER & STURM, PLC
THOMAS        WILLIAM      IN      2:99CV386JM       CASCINO VAUGHAN LAW OFFICES, LTD             WILLIAMS        ROBERT L     MI      96-618455 NP       CHAMBERS, STEINER & STURM, PLC
TILLERY       KENNETH      IN      IP97-1025 C-B/G   CASCINO VAUGHAN LAW OFFICES, LTD             HUFFMAN         EDWARD L     AZ      CIV0007889PHXPGR   CHANDLER, TULLAR, UDALL & REDHAIR, LLP
TINKSHELL     WILBERT      IL      95CH01920         CASCINO VAUGHAN LAW OFFICES, LTD             CANTU           JOSE M       TX      23686BH03          CHARGOIS & HERRON, LLP
TOLLEY        WILLIAM R    IN      TH99-171-C.M/H    CASCINO VAUGHAN LAW OFFICES, LTD             CASTILLO        ANDRES       TX      23686BH03          CHARGOIS & HERRON, LLP
TORRES        FELIX        IN      2:99CV 387JM      CASCINO VAUGHAN LAW OFFICES, LTD             GARCIA          PABLO G      TX      23686BH03          CHARGOIS & HERRON, LLP
TORRES        JOSE R       IN      3:97CV0313AS      CASCINO VAUGHAN LAW OFFICES, LTD             MOTT            HIRAM        TX      23686BH03          CHARGOIS & HERRON, LLP
TORRES        VICTOR       IN      2:00CV431RL       CASCINO VAUGHAN LAW OFFICES, LTD             MUNOZ           FRED         TX      23686BH03          CHARGOIS & HERRON, LLP
TREML         JOSEPH A     WI      111CV00104WCG     CASCINO VAUGHAN LAW OFFICES, LTD             RODRIGUEZ       ADRIAN       TX      23686BH03          CHARGOIS & HERRON, LLP
TRICE         OCCA         IN      2:98CV528JM       CASCINO VAUGHAN LAW OFFICES, LTD             SEIBEL          THOMAS R     TX      23686BH03          CHARGOIS & HERRON, LLP
TRICE         OCCA L       IN      2:99CV 308JM      CASCINO VAUGHAN LAW OFFICES, LTD             SMIRCIC         MILJENKO     TX      23686BH03          CHARGOIS & HERRON, LLP
TURNER        CHARLES J    IN      2:99CV 408JM      CASCINO VAUGHAN LAW OFFICES, LTD             STAFFORD        ALMA C       TX      23686BH03          CHARGOIS & HERRON, LLP
UNDERWOOD     JW           IN      2:00CV89RL        CASCINO VAUGHAN LAW OFFICES, LTD             GRAHAM          RAYMOND      ID      CIV01-0031-S-MHW   CHASAN & WALTON, LLC
VALENTINE     MELVIN R     WI      111CV00109WCG     CASCINO VAUGHAN LAW OFFICES, LTD             LYONS           WILLIAMS H   GA      2007EV001752A      CHILDERS BUCK & SCHLUETER, LLP
VAN SESSEN    ALBERT V     IN      2:00CV373RL       CASCINO VAUGHAN LAW OFFICES, LTD             MAULDIN         DONALD M     GA      2008EV005514D      CHILDERS BUCK & SCHLUETER, LLP
VANDERGRIFF   ROBERT E     IN      IP98-1152 C-T/G   CASCINO VAUGHAN LAW OFFICES, LTD             WELLS           JOHN W       GA      2007EV002114D      CHILDERS BUCK & SCHLUETER, LLP

                                                                                                                                                                Appendix A - 83
                                    Case 17-03105            Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                              Document Page 102 of 624
Claimant     Claimant     State                                                               Claimant        Claimant     State
Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name       First Name   Filed   Docket Number   Primary Plaintiff Counsel
ADAMS        MELVIN       TX      E-0162199       CHRIS PARKS, P.C.                           FONTENOT        WILBERT      TX      E-0159526       CHRIS PARKS, P.C.
AINSWORTH    DARWIN C     TX      E-0159526       CHRIS PARKS, P.C.                           FORD            BERTIS L     TX      E-0159526       CHRIS PARKS, P.C.
ALEXANDER    STAFFORD     TX      A990043-EC      CHRIS PARKS, P.C.                           FORD            ISTELL       TX      E-0159526       CHRIS PARKS, P.C.
ANDERSON     FLOYD L      TX      A990043-EC      CHRIS PARKS, P.C.                           FOUNTAIN        WILLIAM J    TX      E-0159526       CHRIS PARKS, P.C.
ANDREWS      FREDERICK    TX      A990043-EC      CHRIS PARKS, P.C.                           FOWLER          BOBBY        TX      E-0162430       CHRIS PARKS, P.C.
ARMSTRONG    JOHN H       TX      E-0159526       CHRIS PARKS, P.C.                           FOX             CURLY J      TX      D-0161649       CHRIS PARKS, P.C.
ARMSTRONG    LLOYD D      TX      E-0159526       CHRIS PARKS, P.C.                           FURLOUGH        SIDNEY       TX      E-0162430       CHRIS PARKS, P.C.
AUGUSTINE    CHARLIE J    TX      E-0159526       CHRIS PARKS, P.C.                           GARCIA          PHILLIP      TX      E-0162430       CHRIS PARKS, P.C.
BADON        EDWARD       TX      E-0159526       CHRIS PARKS, P.C.                           GARRIE          ROGER D      TX      E-0159526       CHRIS PARKS, P.C.
BARES        JOHN B       TX      A161298         CHRIS PARKS, P.C.                           GARZA           DANIEL M     TX      E-0159526       CHRIS PARKS, P.C.
BARRIENTOS   RICHARD      TX      A990043-EC      CHRIS PARKS, P.C.                           GAUTHIER        JAMES J      TX      E-0159526       CHRIS PARKS, P.C.
BEAN         DAVID        TX      A-0162741       CHRIS PARKS, P.C.                           GILBERT         DONAT        TX      E-0159526       CHRIS PARKS, P.C.
BEASLEY      FRANKIE D    TX      A990043-EC      CHRIS PARKS, P.C.                           GILL            LC           TX      E-0159526       CHRIS PARKS, P.C.
BEASLEY      GRADY        TX      B-0162288       CHRIS PARKS, P.C.                           GOBERT          CLARENCE R   TX      E-0159526       CHRIS PARKS, P.C.
BERGERON     ROGER        TX      B-162,797       CHRIS PARKS, P.C.                           GOINS           PHILIP       TX      E-0159526       CHRIS PARKS, P.C.
BERLIN       CERRY C      TX      E-0159526       CHRIS PARKS, P.C.                           GOODMAN         CHARLES      TX      E-0159526       CHRIS PARKS, P.C.
BERNATCHE    JEROME       TX      E-0159526       CHRIS PARKS, P.C.                           GRAHAM          HERMAN       TX      A990043-EC      CHRIS PARKS, P.C.
BERTRAND     LEROY F      TX      E-0159526       CHRIS PARKS, P.C.                           GRANGER         CHARLES R    TX      E-0159526       CHRIS PARKS, P.C.
BIDDLE       WILLIE R     TX      A990043-EC      CHRIS PARKS, P.C.                           GRANT-JOHNSON   ZELA S       TX      A990043-EC      CHRIS PARKS, P.C.
BIEGLER      DALE R       TX      E-0159526       CHRIS PARKS, P.C.                           GUIDRY          CEFUS        TX      E-0159526       CHRIS PARKS, P.C.
BILLEAUD     GLENN        TX      E162740         CHRIS PARKS, P.C.                           GUIDRY          EUGENE       TX      E-0162430       CHRIS PARKS, P.C.
BONNETT      CLAYTON N    TX      D-0159516       CHRIS PARKS, P.C.                           GUILBEAU        FLOYD J      TX      E-0159526       CHRIS PARKS, P.C.
BONTON       PIERRE       TX      E-0159526       CHRIS PARKS, P.C.                           GUNNER          ANTHONY      TX      E-0159526       CHRIS PARKS, P.C.
BONTON       WALTER       TX      A-0160171       CHRIS PARKS, P.C.                           HAGGER          PHLLIP       TX      E-0159526       CHRIS PARKS, P.C.
BORDELON     JOSEPH E     TX      E-0159526       CHRIS PARKS, P.C.                           HALL            JAMES R      TX      E-0159526       CHRIS PARKS, P.C.
BRAXTON      MARVIN J     TX      E-0159526       CHRIS PARKS, P.C.                           HANKS           JOHN E       TX      E-0162199       CHRIS PARKS, P.C.
BROUSSARD    COSTAN       TX      E-0159526       CHRIS PARKS, P.C.                           HANNAN          JAMES        TX      B-162,797       CHRIS PARKS, P.C.
BROUSSARD    HUGH         TX      E-0159526       CHRIS PARKS, P.C.                           HARDIN          TOBE         TX      E-0159526       CHRIS PARKS, P.C.
BROWN        JOHN B       TX      A990043-EC      CHRIS PARKS, P.C.                           HARRIS          NORMAN R     TX      E-0159526       CHRIS PARKS, P.C.
BROWN        RALEIGH      TX      E-0159526       CHRIS PARKS, P.C.                           HARRISON        WILLIAM W    TX      A990043-EC      CHRIS PARKS, P.C.
BROWN        ROBERT       TX      A990043-EC      CHRIS PARKS, P.C.                           HARVEY          ELLIS        TX      E-0159526       CHRIS PARKS, P.C.
BRUNET       JERRY E      TX      E-0159526       CHRIS PARKS, P.C.                           HIGHSAW         BEN M        TX      A990043-EC      CHRIS PARKS, P.C.
BRUTON       JIM H        TX      E-0159526       CHRIS PARKS, P.C.                           HODGKINSON      DONALD L     TX      A990043-EC      CHRIS PARKS, P.C.
BUCKNER      HAMILTON     TX      D-0161649       CHRIS PARKS, P.C.                           HOFFPAUIR       RICHARD H    TX      E-0159526       CHRIS PARKS, P.C.
BYRD         ELLIS J      TX      E-0159526       CHRIS PARKS, P.C.                           HOLLIS          RICHARD E    TX      E-0159526       CHRIS PARKS, P.C.
CAMPBELL     LEON         TX      E-0159526       CHRIS PARKS, P.C.                           HOOPER          JOHN R       TX      D000075-C       CHRIS PARKS, P.C.
CAPTAIN      JIMMIE L     TX      E-0159526       CHRIS PARKS, P.C.                           HORTON          EUGENE       TX      A990043-EC      CHRIS PARKS, P.C.
CARMON       WILFORD      TX      B-162746        CHRIS PARKS, P.C.                           HOWARD          JOSEPH E     TX      E-0159526       CHRIS PARKS, P.C.
CARPENTER    JERRY W      TX      A990043-EC      CHRIS PARKS, P.C.                           HRYHORCHUK      ADOLPH       TX      A990043-EC      CHRIS PARKS, P.C.
CEASER       SIMON        TX      E-0159526       CHRIS PARKS, P.C.                           HUNTER          EDGAR T      TX      D-0159517       CHRIS PARKS, P.C.
CERIL        HENRY J      TX      E-0159526       CHRIS PARKS, P.C.                           IHLE            CHARLIE A    TX      E-0159526       CHRIS PARKS, P.C.
CHAISSON     RAYMOND      TX      B-0162288       CHRIS PARKS, P.C.                           JACOB           ARON         TX      E-0159526       CHRIS PARKS, P.C.
CHAPMAN      FREDDIE      TX      A990043-EC      CHRIS PARKS, P.C.                           JENKINS         TF           TX      E-0159526       CHRIS PARKS, P.C.
CHARGOIS     JAMES E      TX      E-0159526       CHRIS PARKS, P.C.                           JOHNSON         JOHN L       TX      E-0159526       CHRIS PARKS, P.C.
CHELETTE     OSCAR J      TX      A990043-EC      CHRIS PARKS, P.C.                           JOHNSON         LLOYD A      TX      E-0159526       CHRIS PARKS, P.C.
CLARK        CECIL E      TX      A990043-EC      CHRIS PARKS, P.C.                           JOHNSON         THEODORE     TX      E-0159526       CHRIS PARKS, P.C.
CLAYTON      LAWRENCE     TX      E-0159526       CHRIS PARKS, P.C.                           JOHNSTON        JAMES O      TX      E-0159526       CHRIS PARKS, P.C.
CLEMENTS     JERRY C      TX      E-0159526       CHRIS PARKS, P.C.                           JOHNSTON        THOMAS W     TX      E-0159526       CHRIS PARKS, P.C.
COLLAZO      DAHLIA       TX      E-0162430       CHRIS PARKS, P.C.                           JONES           ERNEST       TX      B-0162288       CHRIS PARKS, P.C.
CONWAY       ROBERT       TX      B-162,797       CHRIS PARKS, P.C.                           JONES           HENRY        TX      B-162,797       CHRIS PARKS, P.C.
COUSSOU      ELMER        TX      E-0162430       CHRIS PARKS, P.C.                           JONES           JAMES B      TX      D-0161649       CHRIS PARKS, P.C.
CRAVEN       JESSE        TX      E-0159526       CHRIS PARKS, P.C.                           JONES           KC           TX      E-0159526       CHRIS PARKS, P.C.
CRAWFORD     LLOYD        TX      E-0159526       CHRIS PARKS, P.C.                           JONES           OVIDE E      TX      E-0162430       CHRIS PARKS, P.C.
CROSS        LEON J       TX      E-0159526       CHRIS PARKS, P.C.                           JUDGEWARE       ROBERT D     TX      E-0159526       CHRIS PARKS, P.C.
CROUT        JIMMIE E     TX      E-0159526       CHRIS PARKS, P.C.                           KELLEY          ALFRED       TX      A990043-EC      CHRIS PARKS, P.C.
CUDE         KIRBY        TX      E-0162199       CHRIS PARKS, P.C.                           KELLEY          ALTON        TX      B-162,797       CHRIS PARKS, P.C.
CUETO        RUDOLPH L    TX      E-0159526       CHRIS PARKS, P.C.                           KILPATRICK      CHARLIE      TX      E-0159526       CHRIS PARKS, P.C.
DAIGLE       HERBERT J    TX      E-0159526       CHRIS PARKS, P.C.                           LAICY           JACK         TX      E-0159526       CHRIS PARKS, P.C.
DARTEZ       AVNER        TX      E-0159526       CHRIS PARKS, P.C.                           LANDRY          LLOYD        TX      E-0159526       CHRIS PARKS, P.C.
DARTEZ       SYLVESTER    TX      E-0159526       CHRIS PARKS, P.C.                           LANGE           KEITH M      TX      E-0159526       CHRIS PARKS, P.C.
DORRIS       ELMER L      TX      E-0159526       CHRIS PARKS, P.C.                           LARSON          VESTAL E     TX      E-0159526       CHRIS PARKS, P.C.
DOUGLAS      LELAND C     TX      E-0159526       CHRIS PARKS, P.C.                           LEBLANC         JOSEPH W     TX      E-0159526       CHRIS PARKS, P.C.
DOWDEN       GROVER       TX      B-0162288       CHRIS PARKS, P.C.                           LEDAY           EDWARD       TX      E-0159526       CHRIS PARKS, P.C.
DOWDEN       WAYNE        TX      B-162,797       CHRIS PARKS, P.C.                           LEDET           JOSEPH L     TX      E-0159526       CHRIS PARKS, P.C.
DUGAR        WILLIAM      TX      E-0159526       CHRIS PARKS, P.C.                           LEJEUNE         DEWEY        TX      E-0159526       CHRIS PARKS, P.C.
EAGLIN       JOSEPH       TX      B-162,797       CHRIS PARKS, P.C.                           LEMOINE         AMADE L      TX      E-0159526       CHRIS PARKS, P.C.
EDGINGTON    HAROLD O     TX      E-0159526       CHRIS PARKS, P.C.                           LEWIS           HAMP H       TX      E-0159526       CHRIS PARKS, P.C.
EDWARDS      VERNON       TX      A990043-EC      CHRIS PARKS, P.C.                           LEWIS           JEWEL        TX      E-0159526       CHRIS PARKS, P.C.
EGINS        LEROY        TX      E-0162430       CHRIS PARKS, P.C.                           LEWIS           JOHNNY       TX      E-0159526       CHRIS PARKS, P.C.
ESCAGNE      MICHAEL S    TX      E-0159526       CHRIS PARKS, P.C.                           LEWIS           JOSEPH H     TX      E-0159526       CHRIS PARKS, P.C.
FAWCETT      JERRY D      TX      E-0159526       CHRIS PARKS, P.C.                           LEWIS           LONNIE L     TX      E-0159526       CHRIS PARKS, P.C.
FEDRICK      JAMES        TX      E-0159526       CHRIS PARKS, P.C.                           LEXA            WILLIAM C    TX      E-0159526       CHRIS PARKS, P.C.
FERRIS       RAYMOND      TX      E-0159526       CHRIS PARKS, P.C.                           LOCKWOOD        ROBERT       TX      B-162,797       CHRIS PARKS, P.C.
FISCHER      CARL R       TX      E-0159526       CHRIS PARKS, P.C.                           LOPEZ           CLAUDE       TX      E-0159526       CHRIS PARKS, P.C.
FONTENOT     ALVIN        TX      B-162,797       CHRIS PARKS, P.C.                           LOUIS           JESSE C      TX      E-0159526       CHRIS PARKS, P.C.
FONTENOT     HORACE       TX      A990043-EC      CHRIS PARKS, P.C.                           LOUIS           KC           TX      E-0159526       CHRIS PARKS, P.C.

                                                                                                                                                        Appendix A - 84
                                    Case 17-03105            Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                              Document Page 103 of 624
Claimant     Claimant     State                                                               Claimant       Claimant     State
Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name      First Name   Filed   Docket Number   Primary Plaintiff Counsel
LOWRANCE     THOMAS E     TX      E-0159526       CHRIS PARKS, P.C.                           SEAUX          WILFORD F    TX      E-0159526       CHRIS PARKS, P.C.
LYDE         LAWRENCE     TX      B-162,797       CHRIS PARKS, P.C.                           SEHON          JOHN         TX      E-0159526       CHRIS PARKS, P.C.
LYONS        THOMAS       TX      B-162,797       CHRIS PARKS, P.C.                           SENNET         ARTHUR       TX      E-0159526       CHRIS PARKS, P.C.
MALVEAUX     FELMAN       TX      E-0159526       CHRIS PARKS, P.C.                           SHARP          VICTOR       TX      E162740         CHRIS PARKS, P.C.
MANN         JOHN W       TX      A990043-EC      CHRIS PARKS, P.C.                           SHEARIN        ULISSUS      TX      D-0159517       CHRIS PARKS, P.C.
MARKLE       WILLIAM E    TX      E-0159526       CHRIS PARKS, P.C.                           SHELTON        THOMAS E     TX      A-0162741       CHRIS PARKS, P.C.
MARSHALL     FRANKIE V    TX      E-0159526       CHRIS PARKS, P.C.                           SHEPHERD       GENE         TX      E-0159526       CHRIS PARKS, P.C.
MARTIN       WADLEY J     TX      E-0159526       CHRIS PARKS, P.C.                           SHEPHERD       MORRIS       TX      E-0159526       CHRIS PARKS, P.C.
MATHEWS      JOSEPH L     TX      E-0159526       CHRIS PARKS, P.C.                           SIMAR          HUBERT A     TX      A990043-EC      CHRIS PARKS, P.C.
MAYS         HAROLD W     TX      E-0159526       CHRIS PARKS, P.C.                           SIMON          WALLACE J    TX      E-0159526       CHRIS PARKS, P.C.
MCAFEE       JIMMY        TX      B-162,797       CHRIS PARKS, P.C.                           SIMONETTE      PAUL C       TX      E-0159526       CHRIS PARKS, P.C.
MCCORD       ALTON J      TX      E-0159526       CHRIS PARKS, P.C.                           SIMS           LARRY C      TX      E-0159526       CHRIS PARKS, P.C.
MCCORD       FRANK D      TX      E-0159526       CHRIS PARKS, P.C.                           SLAUGHTER      MURLON J     TX      E-0159526       CHRIS PARKS, P.C.
MCCORMICK    CALVIN       TX      E-0159526       CHRIS PARKS, P.C.                           SMITH          BASIL C      TX      E-0159526       CHRIS PARKS, P.C.
MCELWEE      HENRY        TX      E-0159526       CHRIS PARKS, P.C.                           SMITH          ELDON E      TX      E-0159526       CHRIS PARKS, P.C.
MCLANE       WYLIE M      TX      21,432          CHRIS PARKS, P.C.                           SMITH          FLOYD        TX      E-0159526       CHRIS PARKS, P.C.
MCMAHON      DONALD R     TX      B-162,797       CHRIS PARKS, P.C.                           SMITH          SIDNEY       TX      E-0159526       CHRIS PARKS, P.C.
MCNAMARA     DAVID        TX      E-0159526       CHRIS PARKS, P.C.                           SNELL          SHELDON      TX      A-0162741       CHRIS PARKS, P.C.
MCNAUGHTON   TOMMY        TX      E-0159526       CHRIS PARKS, P.C.                           SOILEAU        EVAL         TX      E-0159526       CHRIS PARKS, P.C.
MCQUEEN      GEORGE L     TX      E-0159526       CHRIS PARKS, P.C.                           SONNIER        JOSEPH D     TX      E-0159526       CHRIS PARKS, P.C.
MCZEAL       NELSON J     TX      E-0159526       CHRIS PARKS, P.C.                           SPIKES         MELVIN       TX      E-0159526       CHRIS PARKS, P.C.
MEADOWS      WALTER E     TX      A990043-EC      CHRIS PARKS, P.C.                           STARRING       WILLIAM      TX      E-0159526       CHRIS PARKS, P.C.
MEANS        CLANTON      TX      A-0162741       CHRIS PARKS, P.C.                           STEWART        MURPHY J     TX      E-0159526       CHRIS PARKS, P.C.
MECHE        HERBERT      TX      E-162786        CHRIS PARKS, P.C.                           STOUT          JAMES L      TX      E-0159526       CHRIS PARKS, P.C.
MIERS        MAX          TX      E-0159526       CHRIS PARKS, P.C.                           STRONG         RAYMOND      TX      B-162,797       CHRIS PARKS, P.C.
MILES        CLIFTON      TX      E-0159526       CHRIS PARKS, P.C.                           SULLIVAN       WILLIAM M    TX      A990043-EC      CHRIS PARKS, P.C.
MILLER       FLOYD N      TX      E-0159526       CHRIS PARKS, P.C.                           TANNER         LYLE A       TX      E-0159526       CHRIS PARKS, P.C.
MILLER       LAURIE       TX      A990043-EC      CHRIS PARKS, P.C.                           TATMAN         MURPHY       TX      B-162,797       CHRIS PARKS, P.C.
MILLER       LEE          TX      E-0159526       CHRIS PARKS, P.C.                           TAYLOR         MILTON       TX      B-162,797       CHRIS PARKS, P.C.
MITCHELL     ALFRED D     TX      E-0159526       CHRIS PARKS, P.C.                           THIBODEAUX     LONDON       TX      E-0159526       CHRIS PARKS, P.C.
MOORE        ERNEST M     TX      E-0159526       CHRIS PARKS, P.C.                           THOMPSON       GEORGE D     TX      E-0159526       CHRIS PARKS, P.C.
MORALE       FLOYD J      TX      E-0159526       CHRIS PARKS, P.C.                           TRAHAN         SIDNEY J     TX      E-0159526       CHRIS PARKS, P.C.
MOTON        WILBERT      TX      E-0159526       CHRIS PARKS, P.C.                           TURNER         ARTHUR W     TX      A990043-EC      CHRIS PARKS, P.C.
MYERS        HENRY A      TX      E-0159526       CHRIS PARKS, P.C.                           VALSIN         LEONARD      TX      B-162,797       CHRIS PARKS, P.C.
NAGLE        CHARLES      TX      E162740         CHRIS PARKS, P.C.                           VANOUWERKERK   WILLIAM      TX      A990043-EC      CHRIS PARKS, P.C.
NARCISSE     DELTON       TX      E-0159526       CHRIS PARKS, P.C.                           VANRIGHT       HILTON       TX      B-162,797       CHRIS PARKS, P.C.
NEVILLE      EARL         TX      E-0159526       CHRIS PARKS, P.C.                           VICTOR         DALTON       TX      B-162,797       CHRIS PARKS, P.C.
NEVILS       LEROY        TX      E-0159526       CHRIS PARKS, P.C.                           VICTOR         LIODICE      TX      E-0159526       CHRIS PARKS, P.C.
NORRIS       EDWIN        TX      E-0159526       CHRIS PARKS, P.C.                           VILLAREAL      JESSIE       TX      E-0159526       CHRIS PARKS, P.C.
OBEY         JAMES C      TX      E-0159526       CHRIS PARKS, P.C.                           WALDRUP        BILLY J      TX      E-0159526       CHRIS PARKS, P.C.
ORPHE        JOSEPH M     TX      E-0159526       CHRIS PARKS, P.C.                           WALLACE        JACOB        TX      E-0159526       CHRIS PARKS, P.C.
ORTEGO       JIMMY L      TX      E-0159526       CHRIS PARKS, P.C.                           WALLACE        JOHN D       TX      E-0159526       CHRIS PARKS, P.C.
ORTIZ        OSCAR        TX      E-0159526       CHRIS PARKS, P.C.                           WARE           ALBERT       TX      A990043-EC      CHRIS PARKS, P.C.
OWENS        JAMES        TX      A-0162741       CHRIS PARKS, P.C.                           WARE           CHARLES      TX      A990043-EC      CHRIS PARKS, P.C.
OWERS        NATHAN C     TX      E-0159526       CHRIS PARKS, P.C.                           WARREN         FRANK        TX      E-0159526       CHRIS PARKS, P.C.
PARKERSON    ELVIN J      TX      E-0159526       CHRIS PARKS, P.C.                           WARREN         JOHN         TX      E-0159526       CHRIS PARKS, P.C.
PATTON       CHARLES E    TX      E-0159526       CHRIS PARKS, P.C.                           WASHINGTON     HERMAN       TX      E-0159526       CHRIS PARKS, P.C.
PAYTON       JAMES        TX      E-0159526       CHRIS PARKS, P.C.                           WELCH          JIMMY L      TX      A990043-EC      CHRIS PARKS, P.C.
PELAEZ       PAUL         TX      D-0159522       CHRIS PARKS, P.C.                           WEST           CHARLES H    TX      A990043-EC      CHRIS PARKS, P.C.
PERIOU       BENNETT      TX      E-0159526       CHRIS PARKS, P.C.                           WHITAKER       ALLEN        TX      E-0159526       CHRIS PARKS, P.C.
PERRY        CHARLIE      TX      E-0159526       CHRIS PARKS, P.C.                           WILLIAMS       CARSON       TX      E-0159526       CHRIS PARKS, P.C.
PETE         JOSEPH       TX      E-0159526       CHRIS PARKS, P.C.                           WILLIAMS       CHESTER      TX      E-0159526       CHRIS PARKS, P.C.
PEVETO       WILLIAM      TX      E-0159526       CHRIS PARKS, P.C.                           WILLIAMS       DAVID        TX      A-0162741       CHRIS PARKS, P.C.
PHILLIPS     SJ           TX      E-0159526       CHRIS PARKS, P.C.                           WILLIAMS       LAWRENCE     TX      A990043-EC      CHRIS PARKS, P.C.
PRUDHOMME    ELTON C      TX      E-0159526       CHRIS PARKS, P.C.                           WILLIS         ERNEST       TX      E162740         CHRIS PARKS, P.C.
QUEEN        TOM D        TX      E-0159526       CHRIS PARKS, P.C.                           WILSON         JD           TX      A-0162741       CHRIS PARKS, P.C.
RANDALL      HENRY E      TX      E-0159526       CHRIS PARKS, P.C.                           WILSON         WILLIE       TX      E-0159526       CHRIS PARKS, P.C.
RHONEY       JACK W       TX      E-0159526       CHRIS PARKS, P.C.                           WOODARD        HENRY        TX      E162740         CHRIS PARKS, P.C.
RICHARD      JOHN G       TX      E-0159526       CHRIS PARKS, P.C.                           WOODS          THOMAS R     TX      E-0159526       CHRIS PARKS, P.C.
RICHARD      JOSEPH C     TX      E-0159526       CHRIS PARKS, P.C.                           WRIGHT         CHESTER P    TX      E-0159526       CHRIS PARKS, P.C.
RICHARD      LLOYD J      TX      D000075-C       CHRIS PARKS, P.C.                           YOUNG          MICHAEL      TX      E-0159526       CHRIS PARKS, P.C.
RICHEY       JAKE H       TX      E-0159526       CHRIS PARKS, P.C.                           GALLAGHER      PATRICK      OH      97-328407-CV    CINCINNATI GAS & ELECTRIC CO
RICHMOND     EARL M       TX      A-0162741       CHRIS PARKS, P.C.                           ESTRADA        DANIEL       CA      CGC07274400     CLAPPER, PATTI, SCHWEIZER & MASON
RIDEAUX      JOHN         TX      E-0159526       CHRIS PARKS, P.C.                           GARWOOD        STANLEY E    CA      CGC09275216     CLAPPER, PATTI, SCHWEIZER & MASON
ROACH        DAVID G      TX      B-162,797       CHRIS PARKS, P.C.                           GOMES          DONALD       CA      RG11597449      CLAPPER, PATTI, SCHWEIZER & MASON
ROACH        SELENA       TX      E-0159526       CHRIS PARKS, P.C.                           HOUSTON        WILLIAM T    CA      938223          CLAPPER, PATTI, SCHWEIZER & MASON
ROBICHEAUX   JOSEPH N     TX      E-0159526       CHRIS PARKS, P.C.                           JORDISON       HARRY        CA      870990          CLAPPER, PATTI, SCHWEIZER & MASON
ROUSE        ROBERT       TX      B-0162288       CHRIS PARKS, P.C.                           MORALES        RICHARD      CA      04431856        CLAPPER, PATTI, SCHWEIZER & MASON
ROWE         HENRY        TX      E162740         CHRIS PARKS, P.C.                           REISENAUER     ARDYCE       CA      CGC07274312     CLAPPER, PATTI, SCHWEIZER & MASON
ROY          LARRY        TX      E-0159526       CHRIS PARKS, P.C.                           WOOD           CHARLES F    CA      979544          CLAPPER, PATTI, SCHWEIZER & MASON
RYMAN        TOMMY G      TX      E-0162199       CHRIS PARKS, P.C.                           ESSMAN         THOMAS J     OH      CV16868653      CLARK, PERDUE & LIST CO, LPA
SAM          HILTON       TX      B-162,797       CHRIS PARKS, P.C.                           BENAVIDES      RAUL         TX      033326H         CLETUS P ERNSTER III, PC
SAMPSON      LAWRENCE     TX      A-0162741       CHRIS PARKS, P.C.                           FISCHER        STEVE C      TX      033326H         CLETUS P ERNSTER III, PC
SANDERS      RC           TX      E162740         CHRIS PARKS, P.C.                           GARRETT        BENJAMIN W   TX      03F0333C        CLETUS P ERNSTER III, PC
SCHIFFMAN    JOSEPH W     TX      E-0159526       CHRIS PARKS, P.C.                           GARZA          ARTEMIO      TX      03F0333C        CLETUS P ERNSTER III, PC
SCOTT        HENRY V      TX      E-0159526       CHRIS PARKS, P.C.                           MORAN          ALTON        TX      200318423       CLETUS P ERNSTER III, PC

                                                                                                                                                      Appendix A - 85
                                          Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                             Desc Main
                                                                                        Document Page 104 of 624
Claimant      Claimant          State                                                                            Claimant      Claimant          State
Last Name     First Name        Filed   Docket Number     Primary Plaintiff Counsel                              Last Name     First Name        Filed   Docket Number            Primary Plaintiff Counsel
MORSE         JACK              TX      030591            CLETUS P ERNSTER III, PC                               EVANS         JOHN H            OH      1:90CV10829              CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
PEREZ         ARMANDO           TX      0303331000G       CLETUS P ERNSTER III, PC                               FALOON        GEORGE D          OH      1:90CV10845              CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
PEREZ         MARIO             TX      0303331000G       CLETUS P ERNSTER III, PC                               FILIZETTI     LEO J             OH      96-305698-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
SALAZAR       FLAVIO            TX      0303333B          CLETUS P ERNSTER III, PC                               FLOYD         THOMAS M          OH      299151                   CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
SALAZAR       ROBERTO           TX      0303333B          CLETUS P ERNSTER III, PC                               FOUTS         OTTIS             OH      299614                   CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
SALINAS       JOSE              TX      0303333B          CLETUS P ERNSTER III, PC                               FREDERICKS    WILLIAM A         OH      1:90CV10789              CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
SCHOENFIELD   DAVID H           TX      0303333B          CLETUS P ERNSTER III, PC                               FRYE          EUGENE J          OH      96-305222-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
SILGUERO      FRANCISCO         TX      0303333B          CLETUS P ERNSTER III, PC                               GALLAGHER     PATRICK           OH      97-328407-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
SILVA         JOSE A            TX      0303333B          CLETUS P ERNSTER III, PC                               GANN          WAYNE A           OH      95-300077                CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
SKALL         ROBIN             TX      0303333B          CLETUS P ERNSTER III, PC                               GARCEAU       ROBERT A          OH      1:90CV10830              CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
SOLANO        VICTOR            TX      0303333B          CLETUS P ERNSTER III, PC                               GEARHART      JOHN G.           OH      332060                   CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
SOLIZ         ROY               TX      E170440           CLETUS P ERNSTER III, PC                               GIROAX        JOSEPH            OH      96-305682-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
TORRES        JOSE              TX      0303333B          CLETUS P ERNSTER III, PC                               GLEASON       FRANCES K         OH      96-305690-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
TREVINO       ISMAEL            TX      0303333B          CLETUS P ERNSTER III, PC                               GLEASON       THOMAS G          OH      96-305673-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
WALKER        WILLIAM           TX      0303333B          CLETUS P ERNSTER III, PC                               GOODSON       JOHN W            OH      95-300791                CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
WALLACE       GEORGE            TX      0303333B          CLETUS P ERNSTER III, PC                               GRAHAM        SHERMAN M         OH      95-300822                CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
WILBURN       RICHARD           TX      0303333B          CLETUS P ERNSTER III, PC                               GRANT         WILLIS C          OH      95-300823                CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
ZAVALA        GABRIEL           TX      0303333B          CLETUS P ERNSTER III, PC                               GREEN         EUGENE A          OH      96-305677-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
AHERN         JOHN T            OH      CV03512713        CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   GREENE        GROVER            OH      95-300825                CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
AHO           WILLIAM W         OH      96-305663-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   GRIFFEY       LEONARD L         OH      95-300768-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
AIRAUDI       AMBROSE M         OH      96-305678-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   HAGGARD       DONALD R          OH      95-300805                CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
ALANEN        ROY L             OH      96-305668-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   HAKALA        RUDOLPH N         OH      96-305696-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
ASIKAINEN     ROBERT A          OH      96-305665-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   HARPER        BILLY L           OH      97-328383-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
BALL          CLARENCE R        OH      299624            CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   HEALEY        PAUL D            OH      1:90CV10697              CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
BASS          ELMER J           OH      95-300074-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   HEIKKINEN     VILHO             OH      96-305697-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
BECKER        GEORGE            OH      96-305824-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   HEINO         JON A             OH      96-305671-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
BEER          DONALD            OH      96-305662-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   HERBERT       RENE J. & LORET   OH      1:90CV10838              CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
BELMORE       JAMES A           OH      96-305661-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   HILL          ARTHUR S          OH      96-305692-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
BIGGS         BOYD              OH      300033            CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   HOLMES        WALLACE           OH      CV02490710 THRU 490759   CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
BIRDWELL      LARRY J           OH      95-300521-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   HOLTON        JOHN R            OH      00-404798-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
BLAKE         PAUL              OH      1:90CV10831       CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   HUGHES        GEORGE J          OH      CV02475080               CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
BLEVINS       CLARENCE          OH      95-300519-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   HUGHES        RALPH B           OH      95-299186                CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
BLUSE         NOEL              OH      96-305681-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   INGERSOLL     JOHN W            OH      1:90CV10716              CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
BOYLE         ERNEST A          OH      1:90CV10842       CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   INNEREBNER    HERBERT M         OH      96-305693-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
BREWER        STANLEY C         OH      95-299204-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   ISAACSON      ROY H             OH      96-305828-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
BRITTON       VIRGIL L          OH      95-300502         CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   JACOBSON      DAVID B           OH      96-305701-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
BROOKS        JAMES A           OH      95-300528         CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   JOYCE         LAWRENCE J        OH      1:90CV10699              CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
BROWN         ROBERT J          OH      96-305679-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   JUSTICE       LARRY M           OH      95-299195-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
BRYANT        JAMES R           OH      95-300536         CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   KALLIOINEN    LESLIE J          OH      96-305861-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
BURK          JOHN C            OH      1:90CV10698       CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   KELLOW        JAMES W           OH      96-305699-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
BURKE         JOHN P            OH      1:90CV10785       CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   KING          CHARLES H         OH      95-299256-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
BURNS         ALFRED J          OH      96-305569-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   KINSEY        BEN T             OH      96-305489-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
BURNS         ALVIN M           OH      95-300559         CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   KOPP          HOWARD I          OH      96-305722-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
CALLAHAN      RUSSELL           OH      95-300783         CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   KORNEFFEL     KENNETH           OH      CV02475080               CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
CALLOWAY      HARRISON          OH      95-300779-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   KORPI         ARVID D           OH      96-305755-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
CARDEN        THOMAS E          OH      95-300780         CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   KOSKI         EDWARD A          OH      96-305756-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
CARLEY        RICHARD D         OH      00-404829-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   KRAJNAK       MICHAEL           OH      96-314987-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
CARLSON       DAVID J           OH      96-305664-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   KURTH         RICHARD A         OH      96-305423-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
CHAMBERS      RAYMOND           OH      95-300810         CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   KYLE          TD                OH      299630                   CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
CHANDLER      LARRY W           OH      95-300824-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   KYTOLA        DENNIS J          OH      96-305759-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
CHOROMANSKI   CASIMIR J         OH      203613            CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   LAFOREST      TERRY L           OH      96-305867-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
COLLINS       KENNETH H         OH      95-300790         CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   LARSON        CHARLES R         OH      96-305746-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
COOK          ARTHUR W          OH      96-305819-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   LEE           CARL M            OH      299154                   CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
CRANE         TALMON L          OH      95-299237         CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   LEHTINEN      RON               OH      96-305750-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
CRESSMAN      RICHARD A.        OH      333879            CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   LEWIS         JESSE J           OH      98-357992-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
CROFT         ANDREW T          OH      95-299239         CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   LINDROOS      JOHN E            OH      96-305752-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
DAIGNAULT     EUGENE            OH      96-305003-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   LIUBAKKA      RICHARD A         OH      96-305717-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
DAUCETTE      WILLIAM J. & ES   OH      1:90CV10839       CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   LODHOLZ       JOHN K            OH      96-305719-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
DAVIS         ARTHUR R          OH      96-305561-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   LOVEL         RONALD            OH      96-305797-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
DAVIS         CHARLES C         OH      91-208370-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   LUCE          DENNIS & SYLVIA   OH      1:90CV10833              CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
DAVIS         ROBERT W          OH      91-208372-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   MACH          LOUIS H.          OH      96-305862-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
DEFUR         ROBERT E          OH      299145            CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   MACKEY        MARVIN A          OH      96-305749-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
DESHLER       HERMAN            OH      1:90CV10701       CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   MAKI          MATT              OH      96-305858-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
DIGBY         ARTHUR            OH      97-326153-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   MARONA        EDDIE E           OH      332326                   CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
DODD          BURTON C          OH      95-299247         CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   MARTIN        PAUL F            OH      1:90CV10715              CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
DOMBROSKI     KENNETH P         OH      91-203686-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   MASSIE        WALTER J          OH      96-305755-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
DOMINSKI      JOHN C            OH      01-436430-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   MATOLICH      JOHN              OH      91-208380-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
DUMOUHIN      JAMES S           OH      96-305666-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   MATTILA       CHARLES W         OH      96-305745-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
DURHAM        DENNIS P          OH      299632            CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   MATTILA       FREDERICK P       OH      96-305715-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
EADE          FLOYD             OH      96-305417-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   MAYERS        ARTHUR R.         OH      96-305560-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
EBELING       DANIEL S. & ALB   OH      91-219710-CV026   CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   MAYS          JAMES C           OH      95-299191-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
EICHBAVER     GEORGE F          OH      UNKNOWN           CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   MCAFEE        DARRELL L         OH      95-299260-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
ELEGEERT      THOMAS C          OH      96-305816-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   MCCALLISTER   WS                OH      95-299219-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
ELLIOTT       ELIJAH            OH      299146            CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   MCCORMICK     WENDALL A         OH      95-299251                CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
ELLIS         CONRAD H          OH      95-299248         CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   MCCURDY       GEORGE M          OH      95-299249                CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
ESKEL         ALLAN V           OH      96-305667-CV      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   MCCUTCHEON    ROBERT E          OH      96-305798-CV             CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA

                                                                                                                                                                                       Appendix A - 86
                                      Case 17-03105            Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                                Desc Main
                                                                                  Document Page 105 of 624
Claimant     Claimant       State                                                                          Claimant        Claimant           State
Last Name    First Name     Filed   Docket Number   Primary Plaintiff Counsel                              Last Name       First Name         Filed   Docket Number          Primary Plaintiff Counsel
MCGAUGHEY    KERRY E        OH      CV03518368      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   VIERS           JAMES A            OH      99-386730-CV           CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
MCGILL       MICHAEL S      OH      95-299250       CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   WAEHGE          JEROME J           OH      96-305161-CV           CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
MCGILL       ROBERT L.      OH      299636          CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   WALIN           CARL H             OH      97-326147-CV           CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
MCGINN       REX E          OH      96-305807-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   WASHINGTON      CLIFTON            OH      300013                 CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
MCKAIG       HOWARD A       OH      299634          CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   WEBB            DENZIL C.          OH      332061                 CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
MCLAUGHLIN   DANNY P        OH      CV03518368      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   WEST            RALPH JACKSON      OH      300052                 CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
MCMAHAN      LOUIS J        OH      95-299648-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   WHITTENBARGER   SHERMAN A.         OH      300014                 CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
MESSINA      ANTHONY        OH      191CV10352      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   WILLERSON       HARRIS N           OH      300037                 CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
MEYERS       MARVIN J       OH      96-305723-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   WILLERSON       WILLARD R          OH      95-300086              CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
MILLSAPS     CARLOS J       OH      299148          CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   WILSON          DAVID A            OH      91-208445-CV           CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
MINEAU       CARLTON L      OH      96-305159-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   WILSON          JERRY M            OH      98-357992-CV           CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
MITCHELL     FREDERICK L    OH      1:90CV10840     CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   WYNNE           GARY S             OH      95-300085              CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
MONACO       JOHN           OH      1:90CV10788     CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   YORK            JP                 OH      300049                 CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
MONETT       WALLACE C      OH      96-305724-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   YOTHER          GEORGE R           OH      300023                 CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
MOORE        NEIL E         OH      1:90CV10700     CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   ZUKOWSKI        CHARLES            OH      1:90CV10787            CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA
MULLINS      AUSTIN D       OH      299149          CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   ALLEN           RICHARD D          MA      064636                 COADY LAW FIRM
MUNN         FREDERICK L    OH      1:90CV10786     CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   ARRIGO          CONIO J            MA      035297                 COADY LAW FIRM
MYLANDER     MARVIN         OH      96-305160-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   BAGDON          ADAM               MA      073379                 COADY LAW FIRM
NEELY        DEXTER         OH      199894          CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   BAIER           LEROY              MA      113214                 COADY LAW FIRM
NIEMI        MICHAEL L      OH      96-305720-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   CARDILE         JOSEPH P           MA      85-1442                COADY LAW FIRM
NOSEWORTHY   JOHN E         OH      1:90CV10790     CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   CARINELLI       MICHAEL A          MA      035295                 COADY LAW FIRM
NUNLEY       PAUL H         OH      95-299231       CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   CARRATURO       ANTHONY J          MA      1681CV03674            COADY LAW FIRM
O'MALLEY     RICHARD        OH      195553          CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   CARSWELL        JOE B              MA      054508                 COADY LAW FIRM
OLDHAM       DONALD L       OH      299613          CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   CENTOLA         ALFRED R           MA      1681CV03072_ADMIN_GP   COADY LAW FIRM
OLGREN       THEODORE E     OH      96-305725-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   COOK            JOSEPH L           MA      114697                 COADY LAW FIRM
OVERBY       WINFORD L      OH      299649          CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   DAY             DONALD A           MA      114695                 COADY LAW FIRM
OVERSTREET   ROBERT M       OH      299612          CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   FERGUSON        WALTER L           MA      063621                 COADY LAW FIRM
PAGLIARINI   PETER J        OH      1:91-CV10043    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   FINNEGAN        DAVID H            MA      ADMIN                  COADY LAW FIRM
PALMER       JOE DOUGLAS    OH      299650          CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   FRADY           WILTON R           MA      054509                 COADY LAW FIRM
PARKKONEN    ELDEN D        OH      96-305727-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   FREEMAN         JAMES W            MA      035291                 COADY LAW FIRM
PAYNE        GRADY F        OH      299629          CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   GASTON          MELVIN L           MA      122694                 COADY LAW FIRM
PAYNE        WALTER J       OH      95-300053-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   GILBERT         JAMES J            MA      95-7566                COADY LAW FIRM
PEEK         BERNARD L      OH      300082          CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   GORRILL         HERMAN R           MA      97-4251                COADY LAW FIRM
PETERSON     RONALD         OH      96-305739-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   GULINO          JOSEPH A           MA      035286                 COADY LAW FIRM
PLASTER      JOHN W         OH      300045          CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   HABELT          THOMAS E           MA      064641                 COADY LAW FIRM
PREVOST      ALBAN          OH      1:90CV10843     CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   HALLAM          RONALD J           MA      054510                 COADY LAW FIRM
PRUETT       WILLIAM E      OH      95-300484       CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   HOLBAN          MARIA A            MA      064639                 COADY LAW FIRM
QUIRK        JOHN R         OH      1:90CV10717     CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   HOLDREN         FRANKLIN D         MA      080718                 COADY LAW FIRM
RAWLSTON     JOHN B         OH      95-299259-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   LAZUR           THOMAS L           MA      063024                 COADY LAW FIRM
RAY          HARRY P        OH      96-305736-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   LEHMAN          ARTHUR V           MA      045140                 COADY LAW FIRM
REED         GERALD         OH      95-299217       CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   LEMOINE         MARK A             MA      125033                 COADY LAW FIRM
REEL         RALPH MARTIN   OH      95-299243       CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   MEARIG          ELVIN D            MA      064635                 COADY LAW FIRM
RICHARDS     DARRELL W      OH      1:90CV10835     CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   MEDEIROS        GERALDINA M        MA      054504                 COADY LAW FIRM
ROBBINS      CHARLES R      OH      299153          CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   MELANSON        THOMAS J           MA      045142                 COADY LAW FIRM
ROBINSON     JOHN H         OH      95-300813       CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   MONACCHIO       JOSEPH A           MA      035292                 COADY LAW FIRM
ROMBACK      WILLIAM A      OH      96-305741-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   MONTAGUE        RAYMOND M          MA      113213                 COADY LAW FIRM
ROSS         ROBERT E       OH      1:90CV10836     CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   NIEDZWIECKI     WILLIAM A          MA      073382                 COADY LAW FIRM
ROY          GEORGE         OH      95-305742-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   PARKER          CARL I             MA      99-6334                COADY LAW FIRM
ROZZO        SUSAN A        OH      CV03518368      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   PHIPPS          HAROLD H           MA      054506                 COADY LAW FIRM
ROZZO        SUSAN A        OH      CV06588708      CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   PONCE           CARMEN R           MA      035294                 COADY LAW FIRM
RYAN         ROBERT A       OH      95-300483       CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   PROBERT         EDWIN P            MA      054507                 COADY LAW FIRM
SALMI        OSWALD O       OH      96-305740-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   RICCARDELLI     ATEO               MA      1681CV00427            COADY LAW FIRM
SANVILLE     RONALD C       OH      96-305461-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   SALMERI         ROSE               MA      125035                 COADY LAW FIRM
SAUNDERS     TOMMIE K       OH      97-326151       CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   SCANNELL        AMELIA F           MA      1681CV03692            COADY LAW FIRM
SAVAGE       EDWARD K       OH      1:90CV10846     CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   SEE             ALLESTON S         MA      113884                 COADY LAW FIRM
SAVARD       RHODNEY L      OH      96-305857-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   TAYLOR          GERALD E           MA      064640                 COADY LAW FIRM
SCOTT        CECIL R        OH      299615          CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   TISO            MADELINE D         MA      045141                 COADY LAW FIRM
SHELAFOE     PETER          OH      96-305744-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   WOTTON          ELIZABETH M        MA      035287                 COADY LAW FIRM
SHIRLEY      JAMES F        OH      300073          CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   ZUFFA           JOHN E             MA      1681CV03727            COADY LAW FIRM
SHORTT       HAROLD E       OH      97-328405-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   MARCHESKIE      WILLIAM            OH      UNKNOWN                COBB, DAVID T
SLAGLE       DOUGLAS M      OH      95-299261-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   CARNER          EDWARD C           NJ      MIDL1045608AS          COHEN, PLACITELLA & ROTH, PC
SMYTH        WE             OH      299169          CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   FOSTER          JOSEPH             PA      140801809_ADMIN_GP     COHEN, PLACITELLA & ROTH, PC
SOVEY        JAMES F        OH      96-305866-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   HANSEN          BRUCE              NJ      MIDL00315012AS         COHEN, PLACITELLA & ROTH, PC
SPHAR        JOSEPH M       OH      96-306550-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   KREMPECKI       PATRICIA           NJ      MIDL585316AS           COHEN, PLACITELLA & ROTH, PC
ST. JOHN     THOMAS C       OH      96-305865-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   LEONE           ANTHONY HECTOR L   NJ      MIDL36714AS            COHEN, PLACITELLA & ROTH, PC
STEEVES      AUBREY B       OH      1:92CV10117     CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   PAIGE           LOUIS              NJ      MIDL00082914AS         COHEN, PLACITELLA & ROTH, PC
STEPHENS     LESTER V       OH      95-299257-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   PARRIS          GEORGE             NJ      MIDL403217AS           COHEN, PLACITELLA & ROTH, PC
STOCK        LESLIE J       OH      96-305853-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   PUCKETT         CHARLES            PA      090603480              COHEN, PLACITELLA & ROTH, PC
STOKES       WILLIAM D      OH      95-299258-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   RIZZO           SAMUEL             NJ      MIDL0542717AS          COHEN, PLACITELLA & ROTH, PC
STONE        JOSEPH A       OH      1:90CV10784     CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   SCHUYLER        RICHARD            NJ      MIDL618014AS           COHEN, PLACITELLA & ROTH, PC
TALLEY       JB             OH      95-299263-CV    CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   STAHR           ROBERT             NJ      MIDL585016AS           COHEN, PLACITELLA & ROTH, PC
TATE         RALPH C        OH      299183          CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   TAMBURRO        VINCENT            NJ      MIDL0714216AS          COHEN, PLACITELLA & ROTH, PC
TEMPLETON    ROBERT L       OH      95-299240       CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   THOMAS          EDWARD B           NJ      MIDL395506             COHEN, PLACITELLA & ROTH, PC
TRASK        ALVIN P        OH      1:90CV10837     CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   WHELAN          ARTHUR G           NJ      MIDL00716112AS         COHEN, PLACITELLA & ROTH, PC
TRASK        GERALD         OH      1:90CV10832     CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   RATLIFF         TOMIE              TX      02-4-57,933-C          COLE, COLE & EASLEY, PC
TUCKER       CHARLES C      OH      299162          CLIMACO, LEFKOWITZ, PECA, WILCOX & GAROFOLI CO., LPA   SMITH           BUEL               TX      00-5-54,840-D          COLE, COLE & EASLEY, PC

                                                                                                                                                                                  Appendix A - 87
                                          Case 17-03105                  Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                            Document Page 106 of 624
Claimant      Claimant          State                                                                       Claimant     Claimant        State
Last Name     First Name        Filed   Docket Number          Primary Plaintiff Counsel                    Last Name    First Name      Filed   Docket Number          Primary Plaintiff Counsel
BRANHAM       JIMMY             NM      CV-2001-147-G          COLLOPY LAW OFFICES                          BERNACKI     ARTHUR          IL      2016L003306_ADMIN_GP   COONEY & CONWAY
DAI           JOSEPH            FL      86-28450               COLSON HICKS EIDSON                          BERNEST      DENNIS H        IL      2017L000453_ADMIN_GP   COONEY & CONWAY
DEBENEDETTO   ANTHONY           FL      90-12407               COLSON HICKS EIDSON                          BERTETTO     DONALD W        IL      2017L003718_ADMIN_GP   COONEY & CONWAY
EBANKS        ROLLEY            FL      90-28525               COLSON HICKS EIDSON                          BETZNER      BRUCE           IL      2017L000566_ADMIN_GP   COONEY & CONWAY
FEDER         SAM               FL      90-12409               COLSON HICKS EIDSON                          BIASIN       ELEANOR V       IL      2017L000056_ADMIN_GP   COONEY & CONWAY
KIWA          BERNARD           FL      91-38643               COLSON HICKS EIDSON                          BIETSCH      REINHOLD        IL      2017L006825_ADMIN_GP   COONEY & CONWAY
MARKOWITZ     ALVIN M           FL      91-35945               COLSON HICKS EIDSON                          BIRNIE       RICHARD T       IL      2017L000176_ADMIN_GP   COONEY & CONWAY
ROATH         JAMES E           FL      90-24050               COLSON HICKS EIDSON                          BLAINE       TERRY P         IL      2015L006915_ADMIN_GP   COONEY & CONWAY
ROBBINS       THEODORE A        FL      90-12406               COLSON HICKS EIDSON                          BLAKELY      WILLIAM O       IL      2016L003829_ADMIN_GP   COONEY & CONWAY
SIMMONS       ROBERT            FL      88-07500 CH            COLSON HICKS EIDSON                          BOGNER       VERNON          IL      2012L005561_ADMIN_GP   COONEY & CONWAY
WATERS        THOMAS            FL      86-28232               COLSON HICKS EIDSON                          BOLAND       TERRENCE        IL      2016L005451_ADMIN_GP   COONEY & CONWAY
REYNIAK       JV                NY      1026882008CONA         CONNELL FOLEY LLP                            BOLIN        JAMES F         IL      2015L006975_ADMIN_GP   COONEY & CONWAY
BURNER        JOHN              IL      2013L009025            CONNELLY & VOGELZANG, LLC                    BOROZAN      STEPHEN         IL      2016L000452_ADMIN_GP   COONEY & CONWAY
GALLAGHER     DOROTHY           IL      2013L009549            CONNELLY & VOGELZANG, LLC                    BORRERO      MARY R          IL      2017L003823_ADMIN_GP   COONEY & CONWAY
HICKS         WENDELL C         IL      2015L001855            CONNELLY & VOGELZANG, LLC                    BOTTA        CHARLES L       IL      2017L007771_ADMIN_GP   COONEY & CONWAY
HOFFECKER     MARIE P           IL      2014L012306            CONNELLY & VOGELZANG, LLC                    BOVA         LAVONNE M       IL      2017L001194_ADMIN_GP   COONEY & CONWAY
PETERSON      SHERMAN           IL      2013L010480            CONNELLY & VOGELZANG, LLC                    BRADY        CHARLES E       IL      2017L005574_ADMIN_GP   COONEY & CONWAY
RUSSELL       GERALD D          IL      2014L002336            CONNELLY & VOGELZANG, LLC                    BRENNAN      CHARLES C       IL      2016L010883_ADMIN_GP   COONEY & CONWAY
FOX           JOHN              OH      CI-91-1306             CONTRADA & ASSOCIATES                        BRILL        EDWARD          IL      2016L009762_ADMIN_GP   COONEY & CONWAY
STARK         DOUGLAS           OH      CI-91-1292             CONTRADA & ASSOCIATES                        BROOKS       JACK A          IL      2017L003903_ADMIN_GP   COONEY & CONWAY
THRONE        CLINTON           OH      CI-91-1305             CONTRADA & ASSOCIATES                        BUBBETT      VICTOR L        MS      2001-35-CV12           COONEY & CONWAY
WATERFIELD    DAVID & SALLY V   OH      CI-91-1299             CONTRADA & ASSOCIATES                        BUCHAKLIAN   SONIA           IL      2012L013100_ADMIN_GP   COONEY & CONWAY
HOBACK        DOROTHY C         GA      2005VS077389           COOK, HALL & LAMPROS, LLP                    BUDACH       CHARLES         IL      01 C 9903              COONEY & CONWAY
BEATTY        JAMES L           OH      CV2001030663           COOK, PORTUNE & LOGOTHETIS                   BUDKE        TERRY           IL      2016L007229_ADMIN_GP   COONEY & CONWAY
BRANDENBURG   DEXTER            OH      CV2001030663           COOK, PORTUNE & LOGOTHETIS                   BURCHARDT    EDWARD          IL      2016L011139_ADMIN_GP   COONEY & CONWAY
CLARK         JERRY M           OH      CV2001030663           COOK, PORTUNE & LOGOTHETIS                   BUTLER       CLYDE           IL      2016L009363_ADMIN_GP   COONEY & CONWAY
COCHRAN       GAROLD J          OH      2005072358             COOK, PORTUNE & LOGOTHETIS                   BUZZ         NORBERT A       IL      2016L008863_ADMIN_GP   COONEY & CONWAY
CORWIN        KENNETH D         OH      CV2001030663           COOK, PORTUNE & LOGOTHETIS                   CADY         PAUL R          IL      01L02189               COONEY & CONWAY
DOSSENBACK    ROBERT G          OH      CV2001030663           COOK, PORTUNE & LOGOTHETIS                   CAMPBELL     JESSIE L        IL      2015L006524_ADMIN_GP   COONEY & CONWAY
HALLEY        JACK              OH      03CV0841               COOK, PORTUNE & LOGOTHETIS                   CAMPBELL     JOHN P          IL      2015L011658_ADMIN_GP   COONEY & CONWAY
HARPER        EDWIN             OH      CV2001030663           COOK, PORTUNE & LOGOTHETIS                   CAMPBELL     JOSEPH L        IL      2015L008288_ADMIN_GP   COONEY & CONWAY
HAYDON        MELVYN D          OH      CV2001030663           COOK, PORTUNE & LOGOTHETIS                   CARLSON      KENNETH A       IL      2016L008860_ADMIN_GP   COONEY & CONWAY
LIPPS         JOSEPH            OH      CV2001030663           COOK, PORTUNE & LOGOTHETIS                   CARONE       MOLLY           MS      2001-35-CV12           COONEY & CONWAY
LLOYD         JOSEPH O          OH      CV2001030663           COOK, PORTUNE & LOGOTHETIS                   CARTWRIGHT   GENE R          MS      2001-35-CV12           COONEY & CONWAY
RAABE         KENNETH V         OH      CV 2002 11 2948        COOK, PORTUNE & LOGOTHETIS                   CARUSO       PETER W         IL      2017L003784_ADMIN_GP   COONEY & CONWAY
RICHTER       DAVID E           OH      CV2001030663           COOK, PORTUNE & LOGOTHETIS                   CASEY        STEVEN J        IL      2015L012522_ADMIN_GP   COONEY & CONWAY
SANSONE       PETER P           OH      CV2001030663           COOK, PORTUNE & LOGOTHETIS                   CASILLAS     PATRICK         IL      2015L010370_ADMIN_GP   COONEY & CONWAY
SCHMIDT       PHILLIP W         OH      CV2001030663           COOK, PORTUNE & LOGOTHETIS                   CASTRO       RICHARD         IL      2017L005502_ADMIN_GP   COONEY & CONWAY
SMITH         THOMAS M          OH      CV2001030663           COOK, PORTUNE & LOGOTHETIS                   CATALANO     JAMES A         IL      2017L004381_ADMIN_GP   COONEY & CONWAY
SMITH         WILLIAM L         OH      03CV0840               COOK, PORTUNE & LOGOTHETIS                   CAUCUTT      BETTY J         IL      2015L001781_ADMIN_GP   COONEY & CONWAY
SNYDER        ROBERT            OH      CV 2001 11 2709        COOK, PORTUNE & LOGOTHETIS                   CECIL        JOHN            IL      01 C 9898              COONEY & CONWAY
TEPE          LAWRENCE J        OH      CV2001030663           COOK, PORTUNE & LOGOTHETIS                   CHANSKY      ROBERT          IL      03L9240                COONEY & CONWAY
VANHOOSE      DONALD            OH      CV2002061572           COOK, PORTUNE & LOGOTHETIS                   CHASE        TED E           MS      2001-35-CV12           COONEY & CONWAY
ABSHIRE       LAURA             IL      2016L000166_ADMIN_GP   COONEY & CONWAY                              CHELL        DAVID           IL      2015L007595_ADMIN_GP   COONEY & CONWAY
ADAMS         DUDLEY C          IL      2017L000326_ADMIN_GP   COONEY & CONWAY                              CHERRY       JAMES           MS      2001-35-CV12           COONEY & CONWAY
ADRIAN        DOROTHY J         IL      2015L012160_ADMIN_GP   COONEY & CONWAY                              CHRISTNER    JAMES           IL      2017L004198_ADMIN_GP   COONEY & CONWAY
AHMED         FARHANA           IL      2014L003710_ADMIN_GP   COONEY & CONWAY                              CLARK        ALBERT T        IL      2008L014436            COONEY & CONWAY
ALEXANDER     JAMES W           IL      2017L003292_ADMIN_GP   COONEY & CONWAY                              CLARK        JOHN C          IL      2017L006622_ADMIN_GP   COONEY & CONWAY
ALEXANDER     WILLIAM J         IL      2015L002750_ADMIN_GP   COONEY & CONWAY                              CLEARY       RONALD J        IL      2015L013053_ADMIN_GP   COONEY & CONWAY
ALLEN         JOHN W            IL      2013L010835_ADMIN_GP   COONEY & CONWAY                              CLEVELAND    ARCHIE          IL      2015L001154_ADMIN_GP   COONEY & CONWAY
ALLEN         ROY               IL      2016L000578_ADMIN_GP   COONEY & CONWAY                              COHEN        ARNOLD L        IL      2016L008859_ADMIN_GP   COONEY & CONWAY
AMADIO        RICHARD J         IL      2017L004750_ADMIN_GP   COONEY & CONWAY                              COLASACCO    DANIEL          IL      2015L000646_ADMIN_GP   COONEY & CONWAY
AMBROSE       JOSEPH            IL      2016L005449_ADMIN_GP   COONEY & CONWAY                              COLATORTI    ANNA            IL      2017L008113_ADMIN_GP   COONEY & CONWAY
ANDERSON      WILLIAM L         IL      2014L011580_ADMIN_GP   COONEY & CONWAY                              COLE         JACK L          IL      2017L001072_ADMIN_GP   COONEY & CONWAY
ANDREWS       HAROLD L          IL      2017L004480_ADMIN_GP   COONEY & CONWAY                              COLE         WILLIE B        IL      2017L000055_ADMIN_GP   COONEY & CONWAY
ANZALDI       FRANCO            IL      2014L008800_ADMIN_GP   COONEY & CONWAY                              COLEMAN      HAROLD W        IL      2016L009471_ADMIN_GP   COONEY & CONWAY
ARIAS         RALPH             IL      2017L002285_ADMIN_GP   COONEY & CONWAY                              COLLALTI     CHRISTOPHER A   IL      2017L008299_ADMIN_GP   COONEY & CONWAY
ASH           CLAUDE D          IL      2017L001424_ADMIN_GP   COONEY & CONWAY                              COLLINS      JOHN J          IL      2015L007339_ADMIN_GP   COONEY & CONWAY
AUMANN        HENRY E           IL      2017L000481_ADMIN_GP   COONEY & CONWAY                              COMBS        HERBERT         IL      2016L002298_ADMIN_GP   COONEY & CONWAY
AXFORD        THEODORE          IL      2016L011141_ADMIN_GP   COONEY & CONWAY                              CONROY       PATRICK J       IL      2017L005475_ADMIN_GP   COONEY & CONWAY
AYOTTE        DAVID L           IL      2017L008946_ADMIN_GP   COONEY & CONWAY                              COOK         ERICK           IL      2015L009514_ADMIN_GP   COONEY & CONWAY
BAILEY        SHERAL            IL      2013L011640_ADMIN_GP   COONEY & CONWAY                              COOKE        HERBERT         MS      2001-35-CV12           COONEY & CONWAY
BAKER         OSCAR             IL      2016L001300_ADMIN_GP   COONEY & CONWAY                              COOLEY       RONALD          IL      2015L001112_ADMIN_GP   COONEY & CONWAY
BARBER        LARRY L           IL      2016L000312_ADMIN_GP   COONEY & CONWAY                              COOPER       JAMES H         IL      2015L012560_ADMIN_GP   COONEY & CONWAY
BARDANO       PATRICIA J        MS      2001-35-CV12           COONEY & CONWAY                              COVINGTON    COLUMBUS        IL      1359                   COONEY & CONWAY
BARKLEY       LILLIAN           IL      2013L011608_ADMIN_GP   COONEY & CONWAY                              CRAIG        DAVID L         IL      2017L000911_ADMIN_GP   COONEY & CONWAY
BARTELT       CHRISTOPHER       IL      2015L001948_ADMIN_GP   COONEY & CONWAY                              CRIDER       HAROLD L        IL      2017L010142_ADMIN_GP   COONEY & CONWAY
BEATTY        EARL T            IL      2016L001549_ADMIN_GP   COONEY & CONWAY                              CUFFEL       THOMAS M        IL      2015L008133_ADMIN_GP   COONEY & CONWAY
BEAUDET       RONALD P          IL      2017L001093_ADMIN_GP   COONEY & CONWAY                              CUMMICK      SAMUEL          IL      2015L006695_ADMIN_GP   COONEY & CONWAY
BEENE         IZELL             IL      2016L010570_ADMIN_GP   COONEY & CONWAY                              CURRAN       ROBERT E        IL      2016L009398_ADMIN_GP   COONEY & CONWAY
BEITLER       STANLEY S         IL      2017L000823_ADMIN_GP   COONEY & CONWAY                              CZAJKOWSKI   WILLIAM         IL      2015L012706_ADMIN_GP   COONEY & CONWAY
BELLEMEY      BRIAN C           IL      2016L000229_ADMIN_GP   COONEY & CONWAY                              DALLMANN     ROBERT M        IL      2017L001688_ADMIN_GP   COONEY & CONWAY
BENNETT       GARY E            IL      2017L002224_ADMIN_GP   COONEY & CONWAY                              DALUGA       MICHAEL R       IL      2015L001155_ADMIN_GP   COONEY & CONWAY
BENSON        LARRY             IL      2015L005501_ADMIN_GP   COONEY & CONWAY                              DAMOLARIS    STEVE G         IL      2016L007942_ADMIN_GP   COONEY & CONWAY
BERGER        ROBERT D          IL      2017L000901_ADMIN_GP   COONEY & CONWAY                              DANIELS      WILLIAM D       IL      2015L010201_ADMIN_GP   COONEY & CONWAY
BERGERON      DANA M            IL      2016L004997_ADMIN_GP   COONEY & CONWAY                              DAVIS        ALLAN B         IL      2016L011603_ADMIN_GP   COONEY & CONWAY

                                                                                                                                                                            Appendix A - 88
                                        Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                         Document Page 107 of 624
Claimant      Claimant        State                                                                      Claimant       Claimant      State
Last Name     First Name      Filed   Docket Number          Primary Plaintiff Counsel                   Last Name      First Name    Filed   Docket Number          Primary Plaintiff Counsel
DAVIS         RONALD G        IL      2016L002176_ADMIN_GP   COONEY & CONWAY                             GOETZINGER     MARY          IL      2016L004470_ADMIN_GP   COONEY & CONWAY
DEAN          WILLIS J        IL      2016L003830_ADMIN_GP   COONEY & CONWAY                             GOODE          GERALD J      IL      2015L003839_ADMIN_GP   COONEY & CONWAY
DEATON        JACK B          IL      2017L005175_ADMIN_GP   COONEY & CONWAY                             GORDON         NANCY         IL      2016L009738_ADMIN_GP   COONEY & CONWAY
DECKER        LEWIS G         MS      2001-35-CV12           COONEY & CONWAY                             GORE           DONALD        IL      2016L007559_ADMIN_GP   COONEY & CONWAY
DEETZ         DAVID O         IL      2015L011453_ADMIN_GP   COONEY & CONWAY                             GOULD          STEPHEN B     IL      2015L002551_ADMIN_GP   COONEY & CONWAY
DELAROSA      BARTHOLOMEW     IL      2015L010973_ADMIN_GP   COONEY & CONWAY                             GRAY           THOMAS G      IL      2017L010684_ADMIN_GP   COONEY & CONWAY
DELTONTO      FELIX A         IL      2015L003589_ADMIN_GP   COONEY & CONWAY                             GREEN          CARROLL       IL      2016L001985_ADMIN_GP   COONEY & CONWAY
DEMPSEY       THEDFORD F      MS      2001-35-CV12           COONEY & CONWAY                             GUSTAFSON      WILLIAM B     IL      2017L003580_ADMIN_GP   COONEY & CONWAY
DETTLAFF      DAVID B         IL      2017L000896_ADMIN_GP   COONEY & CONWAY                             GUYOT          JAMES K       IL      2017L005176_ADMIN_GP   COONEY & CONWAY
DIBIASO       DANIEL F        IL      2017L006261_ADMIN_GP   COONEY & CONWAY                             HAINES         ROBERT N      IL      2015L010648_ADMIN_GP   COONEY & CONWAY
DICKERSON     LARRY           IL      2016L007001_ADMIN_GP   COONEY & CONWAY                             HALSEY         DARRALL       IL      2016L009784_ADMIN_GP   COONEY & CONWAY
DIGNAN        EDWARD          IL      97L08878               COONEY & CONWAY                             HAMMOND        REEDA         IL      2016L000729_ADMIN_GP   COONEY & CONWAY
DILLON        CLARA           IL      2017L008567_ADMIN_GP   COONEY & CONWAY                             HARDMAN        GARY L        IL      2015L005731_ADMIN_GP   COONEY & CONWAY
DODSON        ANTHONY M       IL      2017L004010_ADMIN_GP   COONEY & CONWAY                             HARRIS         RALPH M       IL      2016L011311_ADMIN_GP   COONEY & CONWAY
DOMINGUEZ     RAMON           IL      2016L001192_ADMIN_GP   COONEY & CONWAY                             HARRISON       CLIFFORD K    IL      2016L000454_ADMIN_GP   COONEY & CONWAY
DOMINICK      LEONARD J       IL      2016L003567_ADMIN_GP   COONEY & CONWAY                             HARTMAN        ROBERT J      IL      2016L001409_ADMIN_GP   COONEY & CONWAY
DONNELLY      WILLIAM J       IL      2015L002051_ADMIN_GP   COONEY & CONWAY                             HARWOOD        DARWIN        IL      2015L001195_ADMIN_GP   COONEY & CONWAY
DOOGE         DAVID A         IL      2017L001131_ADMIN_GP   COONEY & CONWAY                             HAWKINS        CLYDE O       IL      2017L000595_ADMIN_GP   COONEY & CONWAY
DOOLITTLE     CHARLES C       IL      2017L009996_ADMIN_GP   COONEY & CONWAY                             HAWRYLICZ      ADAM A        IL      2015L009981_ADMIN_GP   COONEY & CONWAY
DORAN         KENNETH         IL      2015L001001_ADMIN_GP   COONEY & CONWAY                             HAYES          EUGENE R      IL      2016L011392_ADMIN_GP   COONEY & CONWAY
DORSEY        EUGENE W        IL      2015L008604_ADMIN_GP   COONEY & CONWAY                             HAYNIE         CHARLES H     IL      2015L009983_ADMIN_GP   COONEY & CONWAY
DRAKE         MARY A          IL      2017L008746_ADMIN_GP   COONEY & CONWAY                             HAYWOOD        DELMA D       IL      2013L004138_ADMIN_GP   COONEY & CONWAY
DRISH         ELIZABETH H     MS      2001-35-CV12           COONEY & CONWAY                             HEINDL         FRANK G       IL      2017L002420_ADMIN_GP   COONEY & CONWAY
DUFFY         ARTHUR J        IL      2017L000166_ADMIN_GP   COONEY & CONWAY                             HELM           JOEL          MS      2001-35-CV12           COONEY & CONWAY
DUMA          DAVID L         IL      2017L003682_ADMIN_GP   COONEY & CONWAY                             HENDRY         BARBARA       IL      2016L007417_ADMIN_GP   COONEY & CONWAY
DYE           TONY R          IL      2015L006696_ADMIN_GP   COONEY & CONWAY                             HENRY          JOHN R        IL      2016L001778_ADMIN_GP   COONEY & CONWAY
EDBORG        GERTRUDE M      IL      2016L008172_ADMIN_GP   COONEY & CONWAY                             HICKS          WENDELL C     IL      2016L000875_ADMIN_GP   COONEY & CONWAY
EDDY          LINDA           IL      2015L012255_ADMIN_GP   COONEY & CONWAY                             HILTON         KENNETH R     IL      2012L011893_ADMIN_GP   COONEY & CONWAY
EITNEIER      DALE            MS      2001-35-CV12           COONEY & CONWAY                             HIMES          JACKLYN V     MS      2001-35-CV12           COONEY & CONWAY
ELLEDGE       WILLIAM         IL      2015L005771_ADMIN_GP   COONEY & CONWAY                             HIXON          RONALD C      IL      2017L007839_ADMIN_GP   COONEY & CONWAY
ELLIES        PATRICIA        IL      2016L011893_ADMIN_GP   COONEY & CONWAY                             HOEY           PAUL          IL      01 C 9900              COONEY & CONWAY
ELLIS         RONALD J        IL      2015L008289_ADMIN_GP   COONEY & CONWAY                             HOFFECKER      MARIE P       IL      2016L001293_ADMIN_GP   COONEY & CONWAY
ELROD         MURVIN          IL      2015L010974_ADMIN_GP   COONEY & CONWAY                             HOGAN          DEBORAH L     IL      2016L005383_ADMIN_GP   COONEY & CONWAY
ELZY-SUITER   DIANE           IL      2017L000887_ADMIN_GP   COONEY & CONWAY                             HOGGATT        BILLY D       IL      2017L005474_ADMIN_GP   COONEY & CONWAY
EMPFIELD      RONALD          IL      01 C 9945              COONEY & CONWAY                             HOLLEY         EARL K        MS      2001-35-CV12           COONEY & CONWAY
EPPS          TRUMAN          IL      2015L000759_ADMIN_GP   COONEY & CONWAY                             HOLLINGSHEAD   JON L         IL      2017L009560_ADMIN_GP   COONEY & CONWAY
ERICKSON      ROLAND D        IL      2015L001430_ADMIN_GP   COONEY & CONWAY                             HORKA          PHILLIP       IL      04L010948              COONEY & CONWAY
ESTRADA       NICOLAS         IL      UNKNOWN_ADMIN_GP       COONEY & CONWAY                             HOUSWERTH      JAMES R       IL      2016L003245_ADMIN_GP   COONEY & CONWAY
EUBANKS       TERRY L         IL      2017L005862_ADMIN_GP   COONEY & CONWAY                             HUDSON         CHARLES M     IL      2014L013109_ADMIN_GP   COONEY & CONWAY
EURY          CARROL D        IL      2013L011747_ADMIN_GP   COONEY & CONWAY                             HUDSON         SAM           IL      2016L006388_ADMIN_GP   COONEY & CONWAY
EVANS         FLEM D          IL      2016L006248_ADMIN_GP   COONEY & CONWAY                             HUGHES         DAVID J       IL      2015L012562_ADMIN_GP   COONEY & CONWAY
FAVELA        RUPERTO         IL      2015L000647_ADMIN_GP   COONEY & CONWAY                             HUMPHREY       BEN D         IL      2016L000799_ADMIN_GP   COONEY & CONWAY
FAZEKAS       DANIEL M        IL      2016L011940_ADMIN_GP   COONEY & CONWAY                             HUNGATE        WILLIAM       IL      2015L012413_ADMIN_GP   COONEY & CONWAY
FENGER        JERRY T         IL      2017L001074_ADMIN_GP   COONEY & CONWAY                             HUNT           GARY L        IL      2016L001363_ADMIN_GP   COONEY & CONWAY
FERRERA       FRANCESCO       IL      2016L000821_ADMIN_GP   COONEY & CONWAY                             ISRAEL         ZEPHANIAH     IL      2015L002122_ADMIN_GP   COONEY & CONWAY
FIELDS        BOBBY           IL      2017L000514_ADMIN_GP   COONEY & CONWAY                             JACKSON        TOMMIE L      IL      2015L002123_ADMIN_GP   COONEY & CONWAY
FINLEY        JAMES A         IL      2017L000639_ADMIN_GP   COONEY & CONWAY                             JACOBS         THOMAS P      IL      2017L000620_ADMIN_GP   COONEY & CONWAY
FIRAK         KATHERINE J     IL      2017L002017_ADMIN_GP   COONEY & CONWAY                             JANSSEN        HUGH D        IL      2016L001110_ADMIN_GP   COONEY & CONWAY
FLANAGAN      JUNE E          MS      2001-35-CV12           COONEY & CONWAY                             JENKINS        PAUL F        IL      2016L000019_ADMIN_GP   COONEY & CONWAY
FLYNN         JOSEPH J        IL      2015L005883_ADMIN_GP   COONEY & CONWAY                             JEPSON         CHRISTIAN N   IL      2015L004355_ADMIN_GP   COONEY & CONWAY
FLYNN         PATRICK J       IL      2016L005424_ADMIN_GP   COONEY & CONWAY                             JERNBERG       DAVID L       IL      2016L010553_ADMIN_GP   COONEY & CONWAY
FRAZIER       LUTHER          IL      2015L008033_ADMIN_GP   COONEY & CONWAY                             JOHNSEN        VIOLA J       IL      2015L010444_ADMIN_GP   COONEY & CONWAY
FREDERICK     THEODORE A      IL      2017L000539_ADMIN_GP   COONEY & CONWAY                             JOHNSON        HARLAND       IL      2017L001140_ADMIN_GP   COONEY & CONWAY
FRIEDMAN      CHARLES         IL      2016L001646_ADMIN_GP   COONEY & CONWAY                             JOHNSON        JW            IL      2015L006655_ADMIN_GP   COONEY & CONWAY
FRIGO         MARY B          IL      2015L002484_ADMIN_GP   COONEY & CONWAY                             JOHNSON        RICHARD N     IL      2015L005939_ADMIN_GP   COONEY & CONWAY
FRILLMAN      TERRY L         IL      2017L009609_ADMIN_GP   COONEY & CONWAY                             JONES          CHARLES H     IL      2017L003902_ADMIN_GP   COONEY & CONWAY
FROST         OLIVER          MS      2001-35-CV12           COONEY & CONWAY                             JONES          DOUGLAS L     IL      2016L001075_ADMIN_GP   COONEY & CONWAY
GAFKOWSKI     ADOLPH N        IL      2017L009209_ADMIN_GP   COONEY & CONWAY                             JONES          JAMES A       IL      2016L001845_ADMIN_GP   COONEY & CONWAY
GALASON       JOHN H          IL      2015L004812_ADMIN_GP   COONEY & CONWAY                             JUNG           TIMOTHY       IL      2014L004706_ADMIN_GP   COONEY & CONWAY
GANNAWAY      JAMES           IL      2016L001948_ADMIN_GP   COONEY & CONWAY                             KAMMER         CLARENCE      IL      2015L013110_ADMIN_GP   COONEY & CONWAY
GARBRECHT     JAMES           IL      2016L006880_ADMIN_GP   COONEY & CONWAY                             KAVICH         JOSEPH        IL      UNKNOWN                COONEY & CONWAY
GARZA         SAN JUANITA G   IL      2016L010569_ADMIN_GP   COONEY & CONWAY                             KAZAKEVICH     WILLIAM M     IL      2016L000118_ADMIN_GP   COONEY & CONWAY
GATARZ        ERIC            IL      2017L006169_ADMIN_GP   COONEY & CONWAY                             KEANE          THOMAS        IL      2015L004356_ADMIN_GP   COONEY & CONWAY
GATEWOOD      RONALD J        IL      2014L004669_ADMIN_GP   COONEY & CONWAY                             KEARNEY        ROBERT L      IL      2016L003388_ADMIN_GP   COONEY & CONWAY
GATHARD       ANNA L          IL      2016L003699_ADMIN_GP   COONEY & CONWAY                             KEMPEN         LEO J         IL      2016L001415_ADMIN_GP   COONEY & CONWAY
GAUDREAU      SETH            IL      2016L001452_ADMIN_GP   COONEY & CONWAY                             KEPPLER        EDWARD        IL      2015L007850_ADMIN_GP   COONEY & CONWAY
GERMAN        CHARLES E       IL      2015L011452_ADMIN_GP   COONEY & CONWAY                             KERR           RUSSELL G     IL      2016L010347_ADMIN_GP   COONEY & CONWAY
GERRISH       BARTLEY         MS      2001-35-CV12           COONEY & CONWAY                             KICK           CAROL         IL      01 C 9859              COONEY & CONWAY
GEWARTOWSKI   STEVEN A        IL      2017L008771_ADMIN_GP   COONEY & CONWAY                             KICK           CAROL         IL      99L14759               COONEY & CONWAY
GHEAJA        NICHOLAS        IL      2017L002965_ADMIN_GP   COONEY & CONWAY                             KILAVOS        GEORGE P      IL      2017L006826_ADMIN_GP   COONEY & CONWAY
GILES         MACK A          IL      2016L010656_ADMIN_GP   COONEY & CONWAY                             KIMBLE         WILLIAM       IL      2017L000594_ADMIN_GP   COONEY & CONWAY
GIRDIS        JAMES J         IL      2016L009127_ADMIN_GP   COONEY & CONWAY                             KING           KATHY         IL      2015L000420_ADMIN_GP   COONEY & CONWAY
GIVEN         PATTI R         IL      2017L000920_ADMIN_GP   COONEY & CONWAY                             KLADIS         DANNY J       IL      2017L010091_ADMIN_GP   COONEY & CONWAY
GLASSCOCK     GERRY D         IL      2017L009171_ADMIN_GP   COONEY & CONWAY                             KNUCKLES       RAYMOND D     IL      2017L000692_ADMIN_GP   COONEY & CONWAY
GLOVER        SHERMAN         IL      2015L002479_ADMIN_GP   COONEY & CONWAY                             KOOHY          ROBERT J      IL      2015L007283_ADMIN_GP   COONEY & CONWAY
GOETSCH       THEODORE        IL      2016L005533_ADMIN_GP   COONEY & CONWAY                             KOPP           ARTHUR        IL      2017L000444_ADMIN_GP   COONEY & CONWAY

                                                                                                                                                                         Appendix A - 89
                                       Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                        Document Page 108 of 624
Claimant        Claimant     State                                                                      Claimant    Claimant      State
Last Name       First Name   Filed   Docket Number          Primary Plaintiff Counsel                   Last Name   First Name    Filed   Docket Number          Primary Plaintiff Counsel
KOWAL           ALYCE J      IL      2017L001576_ADMIN_GP   COONEY & CONWAY                             MURPHY      MICHAEL R     IL      2015L008837_ADMIN_GP   COONEY & CONWAY
KRAFT           JEFFREY W    IL      2016L000653_ADMIN_GP   COONEY & CONWAY                             MYERS       RANDALL A     IL      2016L006921_ADMIN_GP   COONEY & CONWAY
KRULL           JOHN         IL      99L12151               COONEY & CONWAY                             NANESTA     JOYCE E       IL      2015L012524_ADMIN_GP   COONEY & CONWAY
KUBITSKEY       GARY R       IL      2017L000623_ADMIN_GP   COONEY & CONWAY                             NAPIER      JUDITH        IL      2016L006490_ADMIN_GP   COONEY & CONWAY
LAKE            CHARLES E    IL      2017L000617_ADMIN_GP   COONEY & CONWAY                             NEJEDLY     FRANK J       IL      2017L002806_ADMIN_GP   COONEY & CONWAY
LANCASTER       ANGELA       IL      2016L001591_ADMIN_GP   COONEY & CONWAY                             NELSON      CHARLES R     IL      2015L001539_ADMIN_GP   COONEY & CONWAY
LANCE           RALPH J      IL      2017L000927_ADMIN_GP   COONEY & CONWAY                             NOEL        STEVE         IL      2014L013149_ADMIN_GP   COONEY & CONWAY
LANE            WILLIAM J    IL      2017L007686_ADMIN_GP   COONEY & CONWAY                             NOGAS       VINCENT       MS      2001-35-CV12           COONEY & CONWAY
LANGSTON        HARLAN       IL      2016L003172_ADMIN_GP   COONEY & CONWAY                             NOOTBAAR    NANCY L       IL      2017L006168_ADMIN_GP   COONEY & CONWAY
LARRY           DOROTHY M    IL      2016L007170_ADMIN_GP   COONEY & CONWAY                             NORRIS      JAMES         IL      00-L-4160              COONEY & CONWAY
LASSITER        FOY M        IL      2017L000701_ADMIN_GP   COONEY & CONWAY                             NORRIS      JAMES         IL      01 C 9866              COONEY & CONWAY
LATTNER         JOHN         IL      2014L010510_ADMIN_GP   COONEY & CONWAY                             NOVAK       JAMES D       IL      2017L006114_ADMIN_GP   COONEY & CONWAY
LAUDADIO        DAMON        IL      2016L005630_ADMIN_GP   COONEY & CONWAY                             NOWACZYK    LAWRENCE      IL      2011L013815_ADMIN_GP   COONEY & CONWAY
LAUNDY          LOREN        IL      2015L000144_ADMIN_GP   COONEY & CONWAY                             NUNEZ       JOHN          IL      2011L009503_ADMIN_GP   COONEY & CONWAY
LEAVITT         DUDLEY H     MS      2001-35-CV12           COONEY & CONWAY                             NUNN        JIMMY         MS      2001-35-CV12           COONEY & CONWAY
LEBLANC         HENRY        IL      2015L003922_ADMIN_GP   COONEY & CONWAY                             O'BRIEN     DENNIS        IL      1254                   COONEY & CONWAY
LEFTWICH        MARY A       IL      2015L002548_ADMIN_GP   COONEY & CONWAY                             O'BRIEN     JOHN E        IL      1361                   COONEY & CONWAY
LEPPERT         EVERETTE C   MS      2001-35-CV12           COONEY & CONWAY                             O'CONNELL   THERESA       IL      03L011769              COONEY & CONWAY
LEWIS           JAMES L      IL      2015L005040_ADMIN_GP   COONEY & CONWAY                             O'CONNOR    DENNIS        IL      2017L006953_ADMIN_GP   COONEY & CONWAY
LINGELBACH      DEBRA        IL      2015L001741_ADMIN_GP   COONEY & CONWAY                             OBORNY      CHARLES E     IL      2015L012523_ADMIN_GP   COONEY & CONWAY
LISENBY         DORTHA J     IL      2017L000931_ADMIN_GP   COONEY & CONWAY                             OGROD       STEPHEN       IL      2015L012987_ADMIN_GP   COONEY & CONWAY
LITTLE          JAMES        MS      2001-35-CV12           COONEY & CONWAY                             OHLQUIST    ROBERTA       IL      2015L012359_ADMIN_GP   COONEY & CONWAY
LIVINGSTON      RONALD       MS      2001-35-CV12           COONEY & CONWAY                             ONTIVEROS   SUSAN M       IL      2017L000735_ADMIN_GP   COONEY & CONWAY
LOEBACH         CHARLES H    IL      2016L010488_ADMIN_GP   COONEY & CONWAY                             OSTERMAN    LEO V         IL      UNKNOWN_ADMIN_GP       COONEY & CONWAY
LONGTIN         GREGORY      IL      2016L011941_ADMIN_GP   COONEY & CONWAY                             OUIMET      EUGENE R      IL      2015L010601_ADMIN_GP   COONEY & CONWAY
LOONEY          BILLY        IL      2015L000829_ADMIN_GP   COONEY & CONWAY                             PADILLA     ZEFERINO      IL      2016L001784_ADMIN_GP   COONEY & CONWAY
LUNA            ANGELO G     IL      2016L000021_ADMIN_GP   COONEY & CONWAY                             PAIGE       ROBERT J      IL      2017L002521_ADMIN_GP   COONEY & CONWAY
LUNDGRIN        NELSON       IL      2016L001569_ADMIN_GP   COONEY & CONWAY                             PALLAS      ROBERT        IL      2015L010371_ADMIN_GP   COONEY & CONWAY
LUNG            FRANK A      IL      2013L002764_ADMIN_GP   COONEY & CONWAY                             PANENKA     JAMES         IL      2011L006343_ADMIN_GP   COONEY & CONWAY
MACK            WILLIAM T    MS      2001-35-CV12           COONEY & CONWAY                             PARKER      GEORGE M      IL      2017L001322_ADMIN_GP   COONEY & CONWAY
MADISON         BRENDA S     IL      2017L000279_ADMIN_GP   COONEY & CONWAY                             PARKER      WANDA         MS      2001-35-CV12           COONEY & CONWAY
MAGGARD         JAMES R      MS      2001-35-CV12           COONEY & CONWAY                             PARRA       HENRY         IL      2016L000266_ADMIN_GP   COONEY & CONWAY
MAGGIORE        GEORGE       IL      2015L005914_ADMIN_GP   COONEY & CONWAY                             PASQUALE    RICHARD J     IL      2016L001594_ADMIN_GP   COONEY & CONWAY
MARASCO         CARMAN       MS      2001-35-CV12           COONEY & CONWAY                             PATEL       TRUSHAD       IL      2014L001347_ADMIN_GP   COONEY & CONWAY
MARINE          NICHOLAS C   IL      2015L006697_ADMIN_GP   COONEY & CONWAY                             PATTERSON   HORACE        IL      97 C 2158              COONEY & CONWAY
MARSH           RALPH H      IL      01L02191               COONEY & CONWAY                             PATTI       SERINA        MS      2001-35-CV12           COONEY & CONWAY
MARTIN          DIANA P      IL      2013L000813_ADMIN_GP   COONEY & CONWAY                             PAULEY      DAVID A       IL      UNKNOWN_ADMIN_GP       COONEY & CONWAY
MARTIN          ROBERT D     IL      2017L000516_ADMIN_GP   COONEY & CONWAY                             PAVLICH     WILLIAM P     IL      2012L014033_ADMIN_GP   COONEY & CONWAY
MARTINEZ        BARBARA J    IL      2016L003828_ADMIN_GP   COONEY & CONWAY                             PAWLAK      MARGARET A    IL      2017L006405_ADMIN_GP   COONEY & CONWAY
MASSEY          FRED M       IL      2015L007959_ADMIN_GP   COONEY & CONWAY                             PAYNE       LINDA K       IL      2017L000902_ADMIN_GP   COONEY & CONWAY
MASTERSON       HELENE A     IL      2016L000212_ADMIN_GP   COONEY & CONWAY                             PEDERSEN    KENNETH A     IL      2017L008058_ADMIN_GP   COONEY & CONWAY
MATYKIEWICZ     JAMES        IL      2017L002375_ADMIN_GP   COONEY & CONWAY                             PELNAR      ROBERT R      IL      2013L011916_ADMIN_GP   COONEY & CONWAY
MAY             RUSSELL      IL      2016L000264_ADMIN_GP   COONEY & CONWAY                             PENNER      RANDAL E      IL      2017L000885_ADMIN_GP   COONEY & CONWAY
MCBREEN         TIMOTHY J    IL      2017L004618_ADMIN_GP   COONEY & CONWAY                             PENNEY      JAMES T       IL      2008L000310            COONEY & CONWAY
MCCAMMON        RICHARD      IL      2017L007628_ADMIN_GP   COONEY & CONWAY                             PETTY       DONALD W      IL      2016L000020_ADMIN_GP   COONEY & CONWAY
MCCAUL          ROBERT L     IL      2016L001306_ADMIN_GP   COONEY & CONWAY                             PHILLIPS    EDWARD A      IL      2014L013326_ADMIN_GP   COONEY & CONWAY
MCCLOUD         CLINTON      MS      2001-35-CV12           COONEY & CONWAY                             PHILLIPS    RUTH A        IL      2017L004537_ADMIN_GP   COONEY & CONWAY
MCCLURE         JAMES B      IL      2017L000678_ADMIN_GP   COONEY & CONWAY                             PIERCE      MARILYN J     IL      2017L009520_ADMIN_GP   COONEY & CONWAY
MCCULLEY        GARY         IL      2016L012483_ADMIN_GP   COONEY & CONWAY                             PINCOMBE    KENNETH S     IL      2017L004669_ADMIN_GP   COONEY & CONWAY
MCGEE           RICHARD      IL      2017L010090_ADMIN_GP   COONEY & CONWAY                             PLOWE       DANIEL        MS      2001-35-CV12           COONEY & CONWAY
MCGLORY         AV           IL      2015L009169_ADMIN_GP   COONEY & CONWAY                             POPE        RICHARD       IL      2016L010002_ADMIN_GP   COONEY & CONWAY
MCKEEVER        PEARLIE A    IL      1360                   COONEY & CONWAY                             POTEETE     VAUDIE        IL      2014L011317_ADMIN_GP   COONEY & CONWAY
MCLELAND        ROBERT B     IL      2017L002805_ADMIN_GP   COONEY & CONWAY                             POTTS       DONNA C       IL      2016L000509_ADMIN_GP   COONEY & CONWAY
MCMANUS         WILLIAM      IL      2015L000115_ADMIN_GP   COONEY & CONWAY                             POWELL      KATHERINE L   IL      2016L001699_ADMIN_GP   COONEY & CONWAY
MCNAMARA        JAMES A      IL      2017L001776_ADMIN_GP   COONEY & CONWAY                             POWERS      FRANK         IL      2016L007960_ADMIN_GP   COONEY & CONWAY
MEHOK           FRANCIS P    IL      2016L012405_ADMIN_GP   COONEY & CONWAY                             PYRON       BOBBY W       IL      2017L000703_ADMIN_GP   COONEY & CONWAY
MELTON          EDGAR F      IL      2008L010380            COONEY & CONWAY                             QUIROZ      JOHN L        IL      2015L004851_ADMIN_GP   COONEY & CONWAY
MERCER          DANNY E      IL      2015L010203_ADMIN_GP   COONEY & CONWAY                             RAUSCH      PAUL G        IL      2016L004104_ADMIN_GP   COONEY & CONWAY
MESSMAN         ISAAC        IL      2014L004960_ADMIN_GP   COONEY & CONWAY                             RAY         GERALDINE     IL      2017L001287_ADMIN_GP   COONEY & CONWAY
MEYER           CHRISTIAN    IL      2015L003860_ADMIN_GP   COONEY & CONWAY                             REED        ALBERT M      IL      2016L001395_ADMIN_GP   COONEY & CONWAY
MILLER          ANDREW H     IL      2014L009816_ADMIN_GP   COONEY & CONWAY                             RICARDI     NORA          IL      03L000616              COONEY & CONWAY
MILLER          FRANK        IL      2015L013050_ADMIN_GP   COONEY & CONWAY                             RICHTER     JOHN C        IL      2016L012241_ADMIN_GP   COONEY & CONWAY
MILLER          GARY W       IL      2016L003096_ADMIN_GP   COONEY & CONWAY                             RIEBEL      FRED          IL      2015L002124_ADMIN_GP   COONEY & CONWAY
MILLER          JOANN M      IL      2017L000822_ADMIN_GP   COONEY & CONWAY                             RIEMERSMA   RANDALL       IL      2016L001478_ADMIN_GP   COONEY & CONWAY
MILLER          RAY R        IL      2015L006976_ADMIN_GP   COONEY & CONWAY                             ROBERTSON   BARRY         IL      2016L012052_ADMIN_GP   COONEY & CONWAY
MILLER          ROBERT E     IL      2016L002175_ADMIN_GP   COONEY & CONWAY                             ROBINSON    EM            IL      2005L001392            COONEY & CONWAY
MILLER KIRK     MARY         IL      2015L010538_ADMIN_GP   COONEY & CONWAY                             RODRIGUEZ   SALVADOR      IL      2013L013462_ADMIN_GP   COONEY & CONWAY
MILLIREN        MICHAEL C    IL      2016L001356_ADMIN_GP   COONEY & CONWAY                             ROHRBACH    HAROLD O      IL      2016L011917_ADMIN_GP   COONEY & CONWAY
MONTGOMERY      DONALD W     IL      2017L000856_ADMIN_GP   COONEY & CONWAY                             RONDELLI    KAREN F       IL      2017L007578_ADMIN_GP   COONEY & CONWAY
MOORE           CHARLES J    IL      2012L000722_ADMIN_GP   COONEY & CONWAY                             ROSENBLUM   VICKI C       IL      2015L009007_ADMIN_GP   COONEY & CONWAY
MOREHOUSE       JACK W       IL      2016L000067_ADMIN_GP   COONEY & CONWAY                             ROWBURY     LYLE D        IL      2017L000352_ADMIN_GP   COONEY & CONWAY
MORRIS          CAROLYN A    IL      2016L000621_ADMIN_GP   COONEY & CONWAY                             RUDASILL    DONN R        IL      2015L006174_ADMIN_GP   COONEY & CONWAY
MORRIS          ESSIE M      IL      2016L009567_ADMIN_GP   COONEY & CONWAY                             RUEGGER     LOWELL        IL      04L009846              COONEY & CONWAY
MOSLEY-MCCANE   BERNICE      IL      2017L007075_ADMIN_GP   COONEY & CONWAY                             RUMPLE      RICHARD A     IL      2015L011660_ADMIN_GP   COONEY & CONWAY
MUELLER         JAMES C      IL      2016L003854_ADMIN_GP   COONEY & CONWAY                             RUSH        PETER J       MS      2001-35-CV12           COONEY & CONWAY
MULCRONE        LAURENCE P   IL      2017L000349_ADMIN_GP   COONEY & CONWAY                             RUTLEDGE    DENNIS L      IL      2016L000151_ADMIN_GP   COONEY & CONWAY

                                                                                                                                                                     Appendix A - 90
                                      Case 17-03105                 Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                      Document Page 109 of 624
Claimant      Claimant     State                                                                     Claimant       Claimant       State
Last Name     First Name   Filed   Docket Number          Primary Plaintiff Counsel                  Last Name      First Name     Filed   Docket Number          Primary Plaintiff Counsel
SAADEH        HOSNI        IL      2013L013215_ADMIN_GP   COONEY & CONWAY                            TRAYLOR        MICHAEL K      IL      2017L001806_ADMIN_GP   COONEY & CONWAY
SALAS         ENRIQUE      IL      2016L001194_ADMIN_GP   COONEY & CONWAY                            TROTTER        WALTER         IL      2017L001753_ADMIN_GP   COONEY & CONWAY
SALZBURG      JOHN J       IL      2016L005214_ADMIN_GP   COONEY & CONWAY                            TRUCHAN        JAMES          IL      2015L005165_ADMIN_GP   COONEY & CONWAY
SALZEIDER     JOHN E       IL      2016L006944_ADMIN_GP   COONEY & CONWAY                            TRUDELL        ALFRED J       IL      2017L003826_ADMIN_GP   COONEY & CONWAY
SAMUEL        ROBERT P     IL      2011L013080_ADMIN_GP   COONEY & CONWAY                            TURBYVILLE     ELEANOR        IL      2015L004069_ADMIN_GP   COONEY & CONWAY
SAUCEDO       JESUS G      IL      2016L004732_ADMIN_GP   COONEY & CONWAY                            TYMINSKI       MARGARET       IL      2016L002869_ADMIN_GP   COONEY & CONWAY
SCHMIDT       LUCRECIA D   MS      2001-35-CV12           COONEY & CONWAY                            UNGER          LAWRENCE       IL      2015L006090_ADMIN_GP   COONEY & CONWAY
SCHOLZ        EDWARD       IL      2016L003893_ADMIN_GP   COONEY & CONWAY                            URBAN          GEORGE K       IL      2017L000904_ADMIN_GP   COONEY & CONWAY
SCIBIOR       FRANK L      IL      2015L002477_ADMIN_GP   COONEY & CONWAY                            VALENTINE      HENRY          IL      2012L009668_ADMIN_GP   COONEY & CONWAY
SCOTT         MICHAEL      IL      2015L008986_ADMIN_GP   COONEY & CONWAY                            VAN HORN       LAURA J        IL      2017L000423_ADMIN_GP   COONEY & CONWAY
SCRUGGS       ELAINE       IL      2012L005365_ADMIN_GP   COONEY & CONWAY                            VARGAS         JULIO          IL      2015L004357_ADMIN_GP   COONEY & CONWAY
SCZYGIELSKI   WALTER       IL      2015L009922_ADMIN_GP   COONEY & CONWAY                            VERZILLO       RAFFAELE       IL      2017L007248_ADMIN_GP   COONEY & CONWAY
SEELEY        CECIL R      IL      2015L006000_ADMIN_GP   COONEY & CONWAY                            VICTOR         JAMES R        IL      2017L000376_ADMIN_GP   COONEY & CONWAY
SELLS         WILLIAM R    IL      2016L007854_ADMIN_GP   COONEY & CONWAY                            VINCENZO       FRANK          IL      2015L008412_ADMIN_GP   COONEY & CONWAY
SERWE         MATHIAS L    IL      2016L009396_ADMIN_GP   COONEY & CONWAY                            VISSER         GILLES         MS      2001-35-CV12           COONEY & CONWAY
SHANAS        RICHARD      IL      01 C 9946              COONEY & CONWAY                            WACHTOR        JOHN           IL      2015L006175_ADMIN_GP   COONEY & CONWAY
SHANKS        GEORGE W     IL      2015L003817_ADMIN_GP   COONEY & CONWAY                            WADE           LEON B         IL      2015L012526_ADMIN_GP   COONEY & CONWAY
SHARLOW       DALE A       IL      2017L000503_ADMIN_GP   COONEY & CONWAY                            WALKER         EDDIE Z        IL      2016L004270_ADMIN_GP   COONEY & CONWAY
SHAW          DALE A       IL      2017L010044_ADMIN_GP   COONEY & CONWAY                            WALKER         JOHN L         IL      2017L003827_ADMIN_GP   COONEY & CONWAY
SHAW          ROBERT       IL      2017L000054_ADMIN_GP   COONEY & CONWAY                            WALLER         RALPH L        IL      2014L013438_ADMIN_GP   COONEY & CONWAY
SHEEHAN       JOHN D       IL      2015L005399_ADMIN_GP   COONEY & CONWAY                            WALTER         DOROTHY M      MS      2001-35-CV12           COONEY & CONWAY
SHERIDAN      GORDON       IL      2017L003782_ADMIN_GP   COONEY & CONWAY                            WARMACK        GERALD D       IL      2017L004993_ADMIN_GP   COONEY & CONWAY
SHIELDS       LARRY R      IL      2017L000903_ADMIN_GP   COONEY & CONWAY                            WASHBURN       WAYNE          IL      2017L001153_ADMIN_GP   COONEY & CONWAY
SHINGLETON    PAUL E       IL      2017L000088_ADMIN_GP   COONEY & CONWAY                            WEBER          JOHN           IL      2016L001986_ADMIN_GP   COONEY & CONWAY
SIADAK        CONRAD W     IL      2017L003078_ADMIN_GP   COONEY & CONWAY                            WEISMANTEL     THOMAS         IL      2016L007443_ADMIN_GP   COONEY & CONWAY
SIMON         RONALD H     IL      2015L007851_ADMIN_GP   COONEY & CONWAY                            WELLS          EDWARD         IL      2017L000382_ADMIN_GP   COONEY & CONWAY
SIMONSEN      COLLEEN M    IL      2016L001553_ADMIN_GP   COONEY & CONWAY                            WENZEL         JOSEPH F       IL      2015L011149_ADMIN_GP   COONEY & CONWAY
SKONIECKE     THOMAS F     IL      2015L011068_ADMIN_GP   COONEY & CONWAY                            WEST           BEATRICE       IL      2016L002806_ADMIN_GP   COONEY & CONWAY
SLEMONS       WILLIAM C    IL      2016L006161_ADMIN_GP   COONEY & CONWAY                            WESTERFIELD    RALPH          IL      2015L008923_ADMIN_GP   COONEY & CONWAY
SMITH         DONALD A     IL      2016L004576_ADMIN_GP   COONEY & CONWAY                            WESTPHAL       DONNA          IL      2015L009734_ADMIN_GP   COONEY & CONWAY
SMITH         GERALD G     IL      2017L001388_ADMIN_GP   COONEY & CONWAY                            WHITE          DOROTHY        IL      2017L001142_ADMIN_GP   COONEY & CONWAY
SMITH         JAMES L      IL      2017L001425_ADMIN_GP   COONEY & CONWAY                            WHITEHEAD      ANDREW         IL      01L 013923             COONEY & CONWAY
SMITH         KENNETH D    IL      2013L009801_ADMIN_GP   COONEY & CONWAY                            WILD           WILLIAM L      IL      2017L006221_ADMIN_GP   COONEY & CONWAY
SMITH         STANLEY A    IL      2017L001169_ADMIN_GP   COONEY & CONWAY                            WILLIAMS       JOE C          IL      2015L000114_ADMIN_GP   COONEY & CONWAY
SMITH         THEODORE J   IL      2016L009569_ADMIN_GP   COONEY & CONWAY                            WILLIAMS       MARCELLOUS     IL      2015L004143_ADMIN_GP   COONEY & CONWAY
SMITH         THOMAS M     IL      2015L007596_ADMIN_GP   COONEY & CONWAY                            WILLIS         PAUL R         IL      2017L010563_ADMIN_GP   COONEY & CONWAY
SNIEGOWSKI    DAVID R      IL      2017L007079_ADMIN_GP   COONEY & CONWAY                            WILSON         KENNETH L      IL      UNKNOWN_ADMIN_GP       COONEY & CONWAY
SOUTHERLAND   MARK         IL      2017L006803_ADMIN_GP   COONEY & CONWAY                            WINTERSDORF    PETER          IL      2015L004810_ADMIN_GP   COONEY & CONWAY
SPENCE        DIRK D       IL      2017L005573_ADMIN_GP   COONEY & CONWAY                            WISDOM         DON L          IL      2012L014657_ADMIN_GP   COONEY & CONWAY
SPINA         FRANK B      IL      2015L002992_ADMIN_GP   COONEY & CONWAY                            WISE           RICHARD A      IL      2016L011259_ADMIN_GP   COONEY & CONWAY
SPONG         NORMA L      IL      2015L000731_ADMIN_GP   COONEY & CONWAY                            WITTENKELLER   ROBERT E       IL      2016L003271_ADMIN_GP   COONEY & CONWAY
SQUIRES       ROBERT L     IL      2016L007108_ADMIN_GP   COONEY & CONWAY                            WOLF           PAUL E         IL      2014L004877_ADMIN_GP   COONEY & CONWAY
STACHYRA      JEROME J     IL      2016L005067_ADMIN_GP   COONEY & CONWAY                            WOODFAULK      CAROLYN        IL      UNKNOWN_ADMIN_GP       COONEY & CONWAY
STACY         ELLIS        IL      2016L002154_ADMIN_GP   COONEY & CONWAY                            WUSS           JOSEPH E       IL      2017L003970_ADMIN_GP   COONEY & CONWAY
STAFFELDT     GEORGE       IL      2016L001440_ADMIN_GP   COONEY & CONWAY                            WYZLIC         DONALD         IL      2017L000175_ADMIN_GP   COONEY & CONWAY
STAMER        MICHAEL W    IL      2016L011260_ADMIN_GP   COONEY & CONWAY                            YOUNG          DONALD G       IL      2017L006223_ADMIN_GP   COONEY & CONWAY
STANEK        FRANK H      IL      2015L003202_ADMIN_GP   COONEY & CONWAY                            ZABINSKI       STANLEY        IL      2015L006656_ADMIN_GP   COONEY & CONWAY
STANGEL       EDMUND E     IL      2017L003783_ADMIN_GP   COONEY & CONWAY                            ZAJAC          RICHARD        IL      2013L008697_ADMIN_GP   COONEY & CONWAY
STAUDINGER    RICHARD      MS      2001-35-CV12           COONEY & CONWAY                            ZANOTTI        FRANK          IL      2017L003236_ADMIN_GP   COONEY & CONWAY
STEPANEK      KATHLEEN     IL      2017L008994_ADMIN_GP   COONEY & CONWAY                            ZIELINSKA      HALINA         IL      2015L006657_ADMIN_GP   COONEY & CONWAY
STOWELL       WALTER       IL      2016L005910_ADMIN_GP   COONEY & CONWAY                            ZIEMIANIN      FREDERICK E    IL      2017L004994_ADMIN_GP   COONEY & CONWAY
STRAUSS       RICHARD      IL      2017L001251_ADMIN_GP   COONEY & CONWAY                            ZLABINGER      DONALD V       IL      2017L003467_ADMIN_GP   COONEY & CONWAY
STUDER        RAYMOND G    IL      2016L005021_ADMIN_GP   COONEY & CONWAY                            BOWERS         DONALD L       MD      24X04000720            COOPER, BECKMAN & TUERK
STURGES       ALAN F       IL      2017L000018_ADMIN_GP   COONEY & CONWAY                            HAMBRUCH       HENRY F        MD      24X06000469            COOPER, BECKMAN & TUERK
SUCHOMEL      RAYMOND      IL      2005L001410            COONEY & CONWAY                            SHUPP          BERNARD C      MD      24X06000270            COOPER, BECKMAN & TUERK
SWEET         ROBERT L     IL      2017L001118_ADMIN_GP   COONEY & CONWAY                            ADAMS          JESSIE J       AL      211CV00900RDP          CORY WATSON CROWDER & DEGARIS, PC
SWICK         CURTMAN L    IL      2017L006359_ADMIN_GP   COONEY & CONWAY                            GROVES         CHARLES V      MS      CI2011011AS            CORY WATSON CROWDER & DEGARIS, PC
SWIFT         SHELDON      MS      2001-35-CV12           COONEY & CONWAY                            KARCHER        EDMUND         NY      UNKNOWN                COTE & LIMPERT
SYKES         CHARLIE B    IL      2017L005684_ADMIN_GP   COONEY & CONWAY                            MCKISSACK      THOMAS RILEY   MS      251-95-1047CIV         COTHREN, JAMES P, ESQUIRE
TANSINI       RICHARD      IL      2016L011819_ADMIN_GP   COONEY & CONWAY                            HALL           RAYMOND T      MS      98-0115                COUCH, WILLIAM R
TAYLOR        DANNY T      IL      2016L001373_ADMIN_GP   COONEY & CONWAY                            SMITH          WILL           MS      140065                 COUCH, WILLIAM R
TAYLOR        JANICE C     MS      2001-35-CV12           COONEY & CONWAY                            ALEXANDER      JOHNNIE        MS      2000428                COXWELL & ASSOCIATES PLLC
TAYLOR        WALTER       IL      2016L003244_ADMIN_GP   COONEY & CONWAY                            BLACKWELL      LEVAN          MS      2000428                COXWELL & ASSOCIATES PLLC
THIEME        WILLIAM      IL      2016L002953_ADMIN_GP   COONEY & CONWAY                            FREDERICK      HODGIE P       LA      C529343                COXWELL & ASSOCIATES PLLC
THOMAS        CLYDE        MS      2001-35-CV12           COONEY & CONWAY                            MARTIN         JULIUS         MS      2000428                COXWELL & ASSOCIATES PLLC
THOMPSON      BRUCE E      IL      2016L000160_ADMIN_GP   COONEY & CONWAY                            MAYO           JAMES E        MS      2000428                COXWELL & ASSOCIATES PLLC
THOMSON       RICKEY A     IL      2013L005238_ADMIN_GP   COONEY & CONWAY                            MOSLEY         JANIS          MS      2000428                COXWELL & ASSOCIATES PLLC
THORN         FRANKLIN D   IL      2014L013214_ADMIN_GP   COONEY & CONWAY                            ROGERS         GEORGE         MS      2000428                COXWELL & ASSOCIATES PLLC
THURMAN       LEWIS B      IL      2017L003577_ADMIN_GP   COONEY & CONWAY                            VAN FOSSEN     ANN            IA      LACV129487             CRARY HUFF INKSTER SHEEHAN RINGGENBERG HARTNETT &
THURSTON      HENRY W      IL      2017L000912_ADMIN_GP   COONEY & CONWAY                            AUSTIN         JACK           TX      00-0671                CROWLEY DOUGLAS & NORMAN, LLP
TIBBS         JEAN E       IL      2017L003373_ADMIN_GP   COONEY & CONWAY                            BATTLES        RB             TX      99-1017                CROWLEY DOUGLAS & NORMAN, LLP
TIMM          RALPH E      IL      2016L011261_ADMIN_GP   COONEY & CONWAY                            CAMPBELL       THOMAS         TX      00-0671                CROWLEY DOUGLAS & NORMAN, LLP
TOMLINSON     RICHARD D    IL      2015L000830_ADMIN_GP   COONEY & CONWAY                            COFER          JOHNNIE D      TX      00B-207                CROWLEY DOUGLAS & NORMAN, LLP
TORIAN        JAMES T      MS      2001-35-CV12           COONEY & CONWAY                            GARRETT        EUGENE         TX      9909670                CROWLEY DOUGLAS & NORMAN, LLP
TOTTEN        WILLIAM      IL      2013L011088_ADMIN_GP   COONEY & CONWAY                            HEFLEY         DELBERT        TX      00-0671                CROWLEY DOUGLAS & NORMAN, LLP
TRAPP         ROBERT L     IL      2016L000022_ADMIN_GP   COONEY & CONWAY                            HILL           JAMES          TX      00-0671                CROWLEY DOUGLAS & NORMAN, LLP

                                                                                                                                                                       Appendix A - 91
                                         Case 17-03105                    Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                            Document Page 110 of 624
Claimant      Claimant         State                                                                        Claimant      Claimant         State
Last Name     First Name       Filed   Docket Number            Primary Plaintiff Counsel                   Last Name     First Name       Filed   Docket Number            Primary Plaintiff Counsel
HUNT          JERRY            TX      9909670                  CROWLEY DOUGLAS & NORMAN, LLP               CONERLY       MAUDE E          MS      CI-98-0013-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
JOLIFF        LEROY            TX      00-0671                  CROWLEY DOUGLAS & NORMAN, LLP               COOKE         HERBERT          MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
JONES         MAURICE          TX      00-0671                  CROWLEY DOUGLAS & NORMAN, LLP               COOLEY        JAMES E          MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
JORDAN        RUBEN            TX      99-0941                  CROWLEY DOUGLAS & NORMAN, LLP               COON          JIM A.           MS      CI-96-0214-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MYERS         FRONZELL         TX      00-0671                  CROWLEY DOUGLAS & NORMAN, LLP               COON          MAURICE W.       MS      CI-96-0215-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
PRYOR         MELVIN           TX      99-0941                  CROWLEY DOUGLAS & NORMAN, LLP               CRAIGMILES    EUGENE R         MS      ADMIN                    CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
ROBINSON      ARTHUR           TX      00-0671                  CROWLEY DOUGLAS & NORMAN, LLP               CRAIN         TOMMY            LA      97-5306                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
ROCKMORE      JOHN             TX      99-0941                  CROWLEY DOUGLAS & NORMAN, LLP               CRAWLEY       FREDDIE R        MS      CI-98-0010-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
STRALEY       WILLIAM          TX      17,286                   CROWLEY DOUGLAS & NORMAN, LLP               CRUMP         DEWAYNE          MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
PENNINGTON    RALPH R          IL      2017L000392              CRUMLEY ROBERTS, LLP                        CRUMPTON      LINARD D         MS      ADMIN                    CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BAKER         SHIRLEY A        OH      G4801CI0200702893000     CUBBON & ASSOCIATES, CO., LPA               CUEVAS        DORIS L.         MS      CI-96-0216-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
ABBOTT        WELTON           LA      57033                    CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    DALGO         JOSEPH           MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
ADAMS         JOHNNIE D        MS      ADMIN                    CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    DALLAS        WILLIAM          MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
ALLEN         GORDON D. SR.    MS      CI-96-0208-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    DAVIS         TOMMIE           MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
ALLEN         JC               MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    DAY           THOMAS D         MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
AMOS          PHILLIP D        MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    DECKER        LEWIS G          MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
ARNOLD        ARLEE            MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    DEES          HJ               MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
AUTTENBERRY   ALBERT C         LA      97-5306                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    DELAHOUSSEY   LEO              MS      CI-97-0091-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BANFORD       WILSON E         MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    DEMPSEY       THEDFORD F       MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BARDANO       PATRICIA J       MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    DEVORE        JOHN E           MS      CI-98-0018-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BARDWELL      MELVIN J         MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    DOOLITTLE     OVERTON L        LA      97-5306                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BARNETT       LESTER D         MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    DRISH         ELIZABETH H      MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BASS          BILLY J          MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    DRISH         ELIZABETH H      MS      CI-2002-0133-AS          CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BASS          LANKSTON D       MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    DRUMMER       GEORGE           MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BATES         DONALD W         MS      CI2004035AS              CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    DUGGAN        CHARLES J        MS      CI-96-0218-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BEARD         CALEP C          MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    DUNLAP        ROBERT           MS      CI-97-0067-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BEESON        BILL             MS      97-0081                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    EARLS         LUCUIS S         MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BELL          LJ               MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    EITNEIER      DALE             MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BERRY         WILLIAM R        MS      CI-97-0159-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    ELEUTERIUS    LIONEL N         MS      CI2014002AS              CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BESHEA        CLARENCE         LA      57033                    CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    ELLIS         DON W            MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BETTIS        WILLIAM P        MS      CI960209AS               CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    ELLIS         THOMAS W         MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BLACK         JIMMY L          MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    EZELL         ALMA             MS      CI-2000-022-AS           CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BLAND         LEON             MS      CI-98-0016-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    EZELL         JESSICA          MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BOLEN         MELTON LAVONE    MS      CI-96-0166-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    FARRINGTON    JESSIE           LA      57033                    CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BONNETTE      CILTON J         MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    FERGUSON      EDWARD           MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BOYINGTON     WAYNE L          MS      CI-2002-0128-AS          CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    FITZHUGH      THOMAS C.        MS      CI-96-0220-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BRADY         CORNELIUS S      MS      CI-98-0017-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    FLANAGAN      JUNE E           MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BRASWELL      AG               MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    FLETCHER      BILLY D          MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BRELAND       JD               MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    FLOYD         RICHARD E. SR.   MS      CI-97-0092-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BRIDGES       EDWIN            MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    FOSTER        CHARLES          LA      97-5306                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BROWN         EDGAR            MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    FOSTER        ERNEST           MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BROWN         GEORGE           MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    FOSTER        LARRY K          MS      CI-98-0019-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BROWN         HENRY            MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    FRITH         JOHN E           MS      CI-97-0002-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BROWN         JOSEPH           MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    FROST         OLIVER           MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BROWN         LONGINO W        MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    GARDNER       PRESTON L        MS      CI-2000-033-AS           CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BROWN         WALTER T         MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    GARDNER       RETA F           MS      CI-2000-034-AS           CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BRUNE         HAZEL            MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    GASTON        WADE H           MS      CI-2002-001-A            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BRYANT        HENRY            MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    GEORGE        FELTON WALLACE   MS      CI960179AS               CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BRYANT        MARGIE R         MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    GERRISH       BARTLEY          MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BUBBETT       VICTOR L         MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    GLASS         HOWARD           MS      CI-97-0088-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BUCKLES       BENNIE           MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    GOLDBERG      JEREMY           MS      CI-2002-002-AS           CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BUIE          ELMER L          MS      2000-134                 CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    GRAETZ        ROBERT J         MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BURCHFIELD    THOMAS A         MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    GRAVES        CHARLES C        MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BURNISTON     MILDRED C        MS      CI-95-0454-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    GRAY          JAMES E          MS      2000-134                 CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BURNS         ROBERT C         LA      57033                    CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    GREEN         DAVID W          MS      97-0081                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BYRD          JD               MS      2000-134                 CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    GREEN         RICHARD          MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
BYRD          WILLIAM H        MS      CI2003004AS              CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    GRIFFIN       ROBERT L         MS      97-0081                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
CALHOUN       HENRY B          LA      97-5306                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    GRIFFIN       WILLIE O         MS      CI2014004AS              CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
CANNETTE      THOMAS L.        MS      CI-96-0210-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    GROVES        RONALD L         MS      CI2014003AS              CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
CANNON        NEWELL W.        MS      CI-96-0211-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    GUNDERMAN     BRUCE            MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
CANTERBURY    PAUL DWIGHT      MS      CI960170AS               CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    GUYNN         EDMOND           MS      CI-95-1304-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
CARLOCK       KIRBY            MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HALL          ROBERT C         MS      ADMIN                    CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
CARON         MARK             MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HAMMONS       EYVONNE I        LA      57033                    CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
CARONE        MOLLY            MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HANKINS       TOMMIE           MS      97-0081                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
CARTWRIGHT    GENE R           MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HARBOR        JAMES            MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
CATCHOT       ANTHONY F.       MS      CI-96-0212-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HARKNESS      JAMES H          MS      2002-512                 CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
CAULEY        MARVIN W         MS      ADMIN                    CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HARPER        WILLIAM F        MS      CI-98-0052-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
CHASE         TED E            MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HARRELL       WILLIE V         LA      97-5306                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
CHAVIS        AR               MS      CI-2002-015AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HELM          JOEL             MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
CHERRY        JAMES            MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HENDRIX       JAMES P          LA      97-5306                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
CLAY          CHRIS            MS      97-0081                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HENSON        NATHANIEL        MS      CI-2002-003-AS           CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
COCHRAN       WILLIAM E.       MS      CI960172AS               CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HESTER        RICHARD D        MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
COLE          KENNETH M        MS      CI960045AS               CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HEWITT        CHARLES T        MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
COLEY         LC               MS      CI-2001-007-AS           CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HIMES         JACKLYN V        MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
COLLIER       VICTOR L.        MS      CI-97-0090-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HODGES        MARVIN W         MS      2001-132-CV9             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
COMEAU        DONALD BERNARD   MS      CI960173AS               CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HOLDER        MAE B            MS      CI-2001-004-A            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC

                                                                                                                                                                                Appendix A - 92
                                        Case 17-03105                    Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                           Document Page 111 of 624
Claimant      Claimant        State                                                                        Claimant       Claimant         State
Last Name     First Name      Filed   Docket Number            Primary Plaintiff Counsel                   Last Name      First Name       Filed   Docket Number            Primary Plaintiff Counsel
HOLLEY        EARL K          MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    MURPHY         PATRICK          MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
HOLLINGHEAD   JOHN P.         MS      CI-97-0089-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    NEAL           JOHN W           MS      97-0083                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
HOPE          FRANK           MS      97-0083                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    NEELY          EUGENE G         MS      97-0081                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
HORN          BUEL F          LA      26,618                   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    NELSON         LEROY E          MS      CI960230AS               CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
HOWARD        JOHN F          MS      CI960182AS               CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    NELSON         OTHO B           MS      CI2014005AS              CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
HUCKABY       CRAWFORD        LA      26,618                   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    NICHELSON      LEON             MS      CI-2001-010-AS           CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
HUEY          CORNELIUS       MS      CI960184AS               CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    NIX            LARRY            MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
HUFF          CARROL R        MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    NOBLE          DUNCAN M         MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
HUFF          JAMES A         MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    NOGAS          VINCENT          MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
HUTCHINS      TALMADGE        MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    NUNN           JIMMY            MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
HYDE          BONNIE M        MS      CI-98-0034-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    OGLESBY        ALTON D          MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
INGRAM        HELEN L         MS      CI-2000-036-AS           CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    OUTZEN         RAYMOND          MS      CI-94-0304-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
JACKSON       DOROTHY         MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    PANKONIN       DENNIS           MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
JACKSON       LEO             MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    PARENT         KENNETH A. JR.   MS      CI-97-0084-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
JAKIMCZUK     JENNIFER K      MS      CI-2002-014-AS           CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    PARKER         DOYLE L.         MS      CI960231AS               CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
JAMES         LLOYD R         MS      CI-98-0020-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    PARKER         EDWIN G          MS      CI-98-0026-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
JINKS         LE              LA      97-5307                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    PARKER         LOUIS            MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
JOHNSON       ARCHIE          MS      97-0082                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    PARKER         WANDA            MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
JOHNSON       FLOYD           LA      97-5306                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    PATTERSON      JAMES C          MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
JOHNSON       LEON            MS      CI-98-0022-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    PATTERSON      JAMES E          MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
JONES         RAYMOND G       MS      CI2003005AS              CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    PATTI          SERINA           MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
JONES         ROBERT          MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    PHARES         RAYMOND          MS      CI-97-0003-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
JORDAN        FLOYD R.        MS      CI-97-0086-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    PHARES         RAYMOND          MS      CI-98-0007-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
JUCKETT       AUSTIN          LA      57035                    CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    PLOWE          DANIEL           MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
KING          FRANK           MS      CI-96-0186-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    PRINCE         CALVIN D         MS      CI2003006AS              CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
KING          WILLIAM O       MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    PRINCE         CALVIN D         MS      CI2004009AS              CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
KIRKLAND      THELMA          MS      CI-97-0093-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    PUGH           ARLANDER         MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
KLATT         SARAH           MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    QUINN          CECIRO           MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
KNIGHT        ERNEST D        MS      97-0082                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    RATCLIFF       JOHNNY B         MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
KOSSUM        JOHN            MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    RAY            JAMES W          MS      CI-98-0039-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
LACY          CLARENCE        MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    REED           ANDREW L         MS      CI-98-0008-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
LADNER        LONNIS A. SR.   MS      CI960226AS               CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    REGAN          JOE H            MS      97-0083                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
LADNIER       LEROY           MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    REYER          MONTY R          MS      ADMIN                    CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
LANCASTER     ELMER L         MS      97-0082                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    RICHARDSON     THOMAS           MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
LANE          CURTIS          MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    RICHARDSON     THOMAS           MS      CI-99-0017-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
LEAVITT       DUDLEY H        MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    RILEY          JOSEPH C         MS      CI-98-0036-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
LEE           LOUIS           MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    ROBERTS        RICHARD M        MS      CI-2002-0129-AS          CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
LEPPERT       EVERETTE C      MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    ROBERTSON      GEORGE H         MS      CI-2002-0135-AS          CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
LEWELLING     OTIS G          MS      CI2008008AS              CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    RODRIGUEZ      CLYDE C          MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
LEWIS         CISROW          MS      CI960227AS               CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    ROGERS         JERRY C          MS      CI-97-0085-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
LINDERMAN     RAYMOND         MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    ROLLISON       WILLIAM G        LA      97-5307                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
LITTLE        JAMES           MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    ROUSE          RAYMOND          MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
LIVINGSTON    RONALD          MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    RUSH           PETER J          MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
LIZANA        HOWARD          MS      CI-98-0005-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    RUSSELL        JOHN H           MS      CI-2002-0005-AS          CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
LOTT          IRA BELL        MS      CI-97-0079-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    RUTLEDGE       ABE E            MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
LOVITT        CHARLES E       MS      CI-98-0024-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    SANFORD        BILLY J          LA      57035                    CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
LOWDER        LEONARD R       MS      ADMIN                    CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    SCALES         MARGARET R       MS      CI-96-0195-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
LOWERY        ROBERT D        LA      97-5306                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    SCARA          LOUIS J          MS      CI-98-0012-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
LOWRY         ROBERT          MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    SCHMIDT        LUCRECIA D       MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
LYNCH         ROBERT          LA      97-5306                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    SCHNADELBACH   CARL             MS      CI2006010AS              CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MACK          WILLIAM T       MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    SHANKLE        ELLIS P          LA      26,618                   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MAGGARD       JAMES R         MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    SHARP          BILLY            MS      CI-2001-005-AS           CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MAGGARD       JAMES R         MS      CI-2002-0134-AS          CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    SHAW           CHARLES EARL     MS      CI-96-0196-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MARASCO       CARMAN          MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    SHERMAN        ROBERT L         MS      97-0083                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MARCHITTO     RALPH A         MS      CI-97-0164-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    SHOEMAKER      EDWARD L         LA      97-5307                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MARTIN        ROBERT E        MS      CI-98-0006-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    SHOWS          WILLIAM D        LA      26,618                   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MARTIN        THOMAS S        MS      2000-134                 CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    SHULTZ         ROLLIE           MS      CI-2000-027-AS           CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MATHIEU       DONALD L.       MS      CI960229AS               CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    SIMMONS        ALTON            MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MATTHEWS      THOMAS          MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    SLATER         MONROE           MS      CI-97-0082-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MCCLOUD       CLINTON         MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    SMITH          BOBBY L          MS      CI-96-0235-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MCCOY         TRAVIS          MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    SMITH          JERRY            MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MCELVOY       GEORGE          MS      97-0083                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    SMITH          JOHN H           MS      97-0081                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MCGREW        NOBLE H         LA      97-5306                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    SMITH          LAWRENCE C       MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MCINNIS       JAMES G         MS      CI-2000-023-AS           CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    SMITH          LEE A            MS      2000-134                 CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MCMULLEN      MILTON LEROY    MS      CI-96-0189-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    SMITH          LESTER A         MS      CI-96-0236-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MCQUIRTER     HENRY           MS      CI-96-0191-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    SMITH          PAUL             MS      CI-2001-003-AS           CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MCVAY         FREDDIE         MS      CI-2001-008-AS           CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    SMITH          ROGER T          MS      CI-96-0237-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MIMS          CLAUDE          MS      CI-96-0191-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    SMITH          WAYNE D          MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MOORE         CALVIN          MS      CI-96-0192-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    STAMPS         RUFUS L          MS      97-0081                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MOORE         GREGORY S       MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    STAUDINGER     RICHARD          MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MOORE         HOLLIS G        MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    STEPHENS       RICHARD          MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MOORE         ROY             MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    STEVENS        ELLIS L          MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MORROW        DAVID F         MS      CI-2001-009-AS           CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    STINSON        JERRY BOB        MS      CI-96-0197-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MOSLEY        GRADY           MS      CI-96-0193-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    STRAIGHT       JAMES W          MS      CI2003002AS              CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MOSS          ART C           MS      CI-2002-004-AS           CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    SUMPTER        EDDIE L          MS      2000-134                 CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC
MURPHY        GARY R          LA      97-5306                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    SUMRALL        HOUSTON          MS      CI-94-0367-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC

                                                                                                                                                                                Appendix A - 93
                                       Case 17-03105                    Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                          Document Page 112 of 624
Claimant      Claimant       State                                                                        Claimant     Claimant     State
Last Name     First Name     Filed   Docket Number            Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number          Primary Plaintiff Counsel
SWIFT         SHELDON        MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    BURKE        NANCY L      FL      03010020               D WILLIAM VENABLE, PA
TAYLOR        GERALDINE      MS      ADMIN                    CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    CALE         DOUGLAS P    MD      92071522               D WILLIAM VENABLE, PA
TAYLOR        JANICE C       MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    CARDER       ROBERT       FL      03010036               D WILLIAM VENABLE, PA
THIEL         HERMAN J       MS      2000-134                 CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    CARPENTER    RICHARD A    FL      03010037               D WILLIAM VENABLE, PA
THOMAS        CLYDE          MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    CARR         ORIEN        MD      95216501               D WILLIAM VENABLE, PA
THOMAS        DARWIN         MS      CI-2001-011-AS           CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    CHENOWETH    CARLTON D    MD      91137502               D WILLIAM VENABLE, PA
THOMAS        JACK D         MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    COBB         THOMAS H     MD      92071513               D WILLIAM VENABLE, PA
THOMAS        MARY G         MS      ADMIN                    CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    CONLEY       JACK         FL      9903913                D WILLIAM VENABLE, PA
THOMPSON      COTY W         LA      57035                    CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    CONNOR       CHARLES M    MD      97210501CX1634         D WILLIAM VENABLE, PA
THOMPSON      JOHN H         MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    CONRAD       WILLIAM H    FL      03010038               D WILLIAM VENABLE, PA
THOMPSON      VK             LA      97-5306                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    DALY         HERMAN       FL      03010039               D WILLIAM VENABLE, PA
THORNTON      MELVIN E       MS      CI-96-0199-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    DAVIS        DAVID C      FL      03010044               D WILLIAM VENABLE, PA
THORNTON      WILLIAM J      MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    DAWSON       CHARLES L    MD      92230503               D WILLIAM VENABLE, PA
THREADGILL    GEORGE         MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    DEMARCO      CHARLES P    MD      98093501CX661          D WILLIAM VENABLE, PA
TIFFEE        CHARLES O      MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    DEMBOSKY     DORIS        MD      96124505               D WILLIAM VENABLE, PA
TILLMAN       JOHN           MS      CI-98-0027-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    DICLEMENTI   JOSEPH N     MD      UNKNOWN                D WILLIAM VENABLE, PA
TILLMAN       JOHNNY S       MS      CI-2002-016AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    DIVEN        IRVING S     MD      UNKNOWN                D WILLIAM VENABLE, PA
TOLAR         MAGGIE S       MS      CI2007018AS              CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    DUDA         EDMUND V     FL      03010045               D WILLIAM VENABLE, PA
TORIAN        JAMES T        MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    ENNIS        CHARLES D    MD      95223502               D WILLIAM VENABLE, PA
TRAHAN        MORRIS J.      MS      CI-96-0239-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    ERHARDT      GEORGE W     MD      98093502CX662          D WILLIAM VENABLE, PA
TRAYLOR       JAMES P        MS      2000-134                 CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    ESTES        WILLIAM      FL      03-1272                D WILLIAM VENABLE, PA
TRIPP         WC             LA      57035                    CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    FELDER       ISAAC        MD      92335503               D WILLIAM VENABLE, PA
TROCHESSETT   ERIC           MS      CI-2000-028-AS           CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    FISHER       FRANCES N    MD      95055502               D WILLIAM VENABLE, PA
TUCKER        VINNIE         MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    FLEMKE       WALTER G     FL      03010046               D WILLIAM VENABLE, PA
TULLOS        JIMMIE D       MS      CI-2001-012-AS           CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    FORSYTH      GEORGE L     FL      03010047               D WILLIAM VENABLE, PA
TURNER        BILLY F        MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    FRONDA       PETER E      FL      03010025               D WILLIAM VENABLE, PA
TURNER        CHRISTINE      MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    GAGLIARDO    BRUCE A      FL      03010026               D WILLIAM VENABLE, PA
VAUGHAN       JOE F          MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    GOETTEL      JAMES L      FL      03010048               D WILLIAM VENABLE, PA
VISSER        GILLES         MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    GREEN        JACK         FL      03010027               D WILLIAM VENABLE, PA
WACTOR        CARL           MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    GUTIERREZ    REINALDO     FL      03010049               D WILLIAM VENABLE, PA
WACTOR        RAY E          MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HAINES       ROBERT E     MD      96176501               D WILLIAM VENABLE, PA
WAITES        GILBERT        MS      CI-2002-006-AS           CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HAMEDL       STEPHEN J    FL      03010050               D WILLIAM VENABLE, PA
WALDRUP       RONALD L       MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HANEY        LINDA        FL      03010021               D WILLIAM VENABLE, PA
WALKER        ALTON          MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HARR         EDWARD       MD      98121501CX852          D WILLIAM VENABLE, PA
WALKER        JACK R         MS      CI2007004AS              CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HEARN        WILLIAM H    MD      95030501               D WILLIAM VENABLE, PA
WALKER        JOHNNY L       LA      97-5309                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HILL         JOHN T       MD      94339501               D WILLIAM VENABLE, PA
WALTER        DOROTHY M      MS      2001-35-CV12             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HOFMEISTER   HENRY J      FL      03010051               D WILLIAM VENABLE, PA
WALTERS       THOMAS A       MS      2001-132-CV9             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HOLMES       CARL K       MD      91102502               D WILLIAM VENABLE, PA
WARD          LEE ROY        MS      CI-96-0241-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HOPEMAN      INC.         MD      96211501               D WILLIAM VENABLE, PA
WASHINGTON    WILL           MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HOWELL       STUART K     FL      03010052               D WILLIAM VENABLE, PA
WEST          PHILIP         MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    HUNNEWELL    WILLIAM E    FL      03010053               D WILLIAM VENABLE, PA
WHITE         WILLIE L       MS      CI960202AS               CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    JAMES        FREDDIE      MD      UNKNOWN                D WILLIAM VENABLE, PA
WHITEHEAD     WILLIAM H      MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    JOHNSON      HAROLD E     FL      0310055                D WILLIAM VENABLE, PA
WHITNEY       LARRY GEORGE   MS      CI960203A                CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    JONES        WILLIAM L    MD      UNKNOWN                D WILLIAM VENABLE, PA
WHITNEY       THOMAS E.      MS      CI-96-0204-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    JORDAN       HERMAN       FL      03-1274                D WILLIAM VENABLE, PA
WHITTINGTON   JAMES E        LA      97-5306                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    KEARNEY      JOHN F       FL      03010057               D WILLIAM VENABLE, PA
WIGGINS       MICHAEL D      MS      2001-132-CV9             CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    KIMBLE       KENNETH P    MD      95076501               D WILLIAM VENABLE, PA
WILBURN       POSEY          MS      97-0081                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    KRAM         GEORGE       FL      03010058               D WILLIAM VENABLE, PA
WILLIAMS      ARCHIE         MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    KUPPER       WILLIAM      FL      03010059               D WILLIAM VENABLE, PA
WILLIAMS      CARROLL        MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    KWAIT        RONALD       FL      03-1280                D WILLIAM VENABLE, PA
WILLIAMS      HOWARD O       MS      CI970077AS               CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    LAGUNA       RICHARD      FL      0310070                D WILLIAM VENABLE, PA
WILLIAMS      LEONARD        MS      99-0102                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    LANDERGREN   HENRY JR.    MD      03-C-95-CV 006800 AS   D WILLIAM VENABLE, PA
WILSON        FRANK D        MS      2000-134                 CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    LANG         WILLIAM      MD      92071512               D WILLIAM VENABLE, PA
WILSON        ROBERT J       MS      CI-96-0242-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    LANGEVIN     PAUL R       FL      03010071               D WILLIAM VENABLE, PA
WOOD          BILLY L        MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    LENOIR       WAYNE        FL      03-1276                D WILLIAM VENABLE, PA
WRIGHT        JERRY D        MS      CI-96-0207-AS            CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    LEWIS        CLIFTON      FL      03-1278                D WILLIAM VENABLE, PA
WRITT         LV             MS      2000-134                 CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    LILLY        ROBERT J     FL      0310072                D WILLIAM VENABLE, PA
WROTEN        ROBERT E       MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    LIVINGSTON   LARRY M      FL      0310074                D WILLIAM VENABLE, PA
YANCIE        ROBERT         MS      2001-133 THRU 2001-222   CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    LOWERY       MARIE A      MD      94308529               D WILLIAM VENABLE, PA
YOUNG         RM             LA      97-5306                  CUMBEST, CUMBEST, HUNTER & MCCORMICK, PC    LURZ         EDWARD       MD      91179529               D WILLIAM VENABLE, PA
DENTON        ALVIN E        GA      11STCV206                CUNNINGHAM, WILLIAM DAVID PC                MARDER       HARNEY A     FL      03010076               D WILLIAM VENABLE, PA
ALFONSO       JORGE          FL      03010031                 D WILLIAM VENABLE, PA                       MATHERLY     RICHARD D    FL      0310077                D WILLIAM VENABLE, PA
ANDERSON      ROBERT L       MD      94145506                 D WILLIAM VENABLE, PA                       MERRICK      WOODROW      MD      94089506               D WILLIAM VENABLE, PA
ANOLFO        MICHAEL L      FL      00-2344                  D WILLIAM VENABLE, PA                       MIEBACH      PAUL A       FL      0310079                D WILLIAM VENABLE, PA
ARTHUR        TIMOTHY B      FL      03010032                 D WILLIAM VENABLE, PA                       MILLER       JAMSE H      FL      0310084                D WILLIAM VENABLE, PA
BAILEY        WALTER R       FL      03010033                 D WILLIAM VENABLE, PA                       MILLER       ROBERT H     FL      0310085                D WILLIAM VENABLE, PA
BELLE ISLE    JOHN W         FL      03010022                 D WILLIAM VENABLE, PA                       MILLER       ROY          MD      17201                  D WILLIAM VENABLE, PA
BENDER        OLIVER         MD      95093501                 D WILLIAM VENABLE, PA                       MINDER       GEORGE A     FL      0310086                D WILLIAM VENABLE, PA
BENNETT       ARTHUR M       FL      0310034                  D WILLIAM VENABLE, PA                       MORALES      NELSON M     FL      0310087                D WILLIAM VENABLE, PA
BERKLEY       ORLAN          FL      0310896                  D WILLIAM VENABLE, PA                       MOYER        HUDSON S     MD      91305509               D WILLIAM VENABLE, PA
BETHEL        GEORGE V       FL      03010023                 D WILLIAM VENABLE, PA                       MULLINEAUX   JON M        FL      0310088                D WILLIAM VENABLE, PA
BIEBLE        ANTON          MD      93176519                 D WILLIAM VENABLE, PA                       NELSON       FRANK E      MD      96065509               D WILLIAM VENABLE, PA
BIENKOWEKI    KENNETH J      FL      03010024                 D WILLIAM VENABLE, PA                       NELSON       HAROLD       FL      03-1271                D WILLIAM VENABLE, PA
BONIFACIC     JOSEPH A       FL      03010035                 D WILLIAM VENABLE, PA                       NEWMAN       RALPH C      MD      96332503               D WILLIAM VENABLE, PA
BOZEMAN       WILFORD        FL      03-1279                  D WILLIAM VENABLE, PA                       NORRIS       THOMAS C     MD      CAL92-04078            D WILLIAM VENABLE, PA
BROOKS        THOMAS E       MD      94010501                 D WILLIAM VENABLE, PA                       O'BANNON     ROBERT L     FL      0310089                D WILLIAM VENABLE, PA

                                                                                                                                                                        Appendix A - 94
                                        Case 17-03105              Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                    Document Page 113 of 624
Claimant    Claimant          State                                                                 Claimant      Claimant      State
Last Name   First Name        Filed   Docket Number     Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel
O'BRIEN     GERALD F          FL      0310090           D WILLIAM VENABLE, PA                       DECKERT       LARRY         DE      N17C02072ASB    DALTON & ASSOCIATES, P.A.
OLSON       GERALD            FL      03-1277           D WILLIAM VENABLE, PA                       DECKERT       SHIRLEE D     DE      N17C02074ASB    DALTON & ASSOCIATES, P.A.
PARSONS     CLARENCE E        MD      UNKNOWN           D WILLIAM VENABLE, PA                       DENEAULT      DANIEL E      DE      N14C01138ASB    DALTON & ASSOCIATES, P.A.
PERMUY      JOSEPH W          FL      0310091           D WILLIAM VENABLE, PA                       DEVEREAUX     DAVID R       DE      N16C10161ASB    DALTON & ASSOCIATES, P.A.
PIERSONS    HAROLD            FL      037281            D WILLIAM VENABLE, PA                       DISANTO       GIUSEPPE      DE      N13C08245ASB    DALTON & ASSOCIATES, P.A.
PINTADO     OSWALDO W         FL      0310092           D WILLIAM VENABLE, PA                       DOBBIN        DONALD        DE      N15C08071ASB    DALTON & ASSOCIATES, P.A.
PINTI       JOHN W            MD      92014542          D WILLIAM VENABLE, PA                       DROHAN        RICHARD S     DE      N17C08155ASB    DALTON & ASSOCIATES, P.A.
PROBST      CHARLES R         MD      92304553          D WILLIAM VENABLE, PA                       DUBAIL        GUY           DE      N16C10016ASB    DALTON & ASSOCIATES, P.A.
PULLEY      CLARENCE W        MD      94189501          D WILLIAM VENABLE, PA                       DYRDAHL       LEE A         DE      N14C12170ASB    DALTON & ASSOCIATES, P.A.
RAWLEY      MADISON W.        MD      95048503          D WILLIAM VENABLE, PA                       EBERHARD      MICHAEL M     DE      N13C09162ASB    DALTON & ASSOCIATES, P.A.
RIDER       REGINALD A        FL      0310093           D WILLIAM VENABLE, PA                       EHRICH        WILLARD L     DE      N15C05082ASB    DALTON & ASSOCIATES, P.A.
RILEY       JUNIUS R          FL      03010029          D WILLIAM VENABLE, PA                       EKAITIS       HARRY L       DE      N14C10143ASB    DALTON & ASSOCIATES, P.A.
ROCHE       EDMOND            MD      95041503          D WILLIAM VENABLE, PA                       FAHR          LLOYD C       DE      N15C08138ASB    DALTON & ASSOCIATES, P.A.
RUTH        JOHN JOSEPH       MD      94308520          D WILLIAM VENABLE, PA                       FERGUSON      WILLIAM L     DE      N14C07135ASB    DALTON & ASSOCIATES, P.A.
SANSON      DANIEL L          FL      0310094           D WILLIAM VENABLE, PA                       FORSON        RAYMOND       DE      N16C02098ASB    DALTON & ASSOCIATES, P.A.
SCHRIVER    BETSY R           MD      UNKNOWN           D WILLIAM VENABLE, PA                       FOUNTAIN      ALBERT E      DE      N15C06220ASB    DALTON & ASSOCIATES, P.A.
SHAFFER     ROBERT L. SR.     MD      94034501          D WILLIAM VENABLE, PA                       FOWERS        MELVIN F      DE      N15C07082ASB    DALTON & ASSOCIATES, P.A.
SHEPPARD    BENSON O          MD      92344501          D WILLIAM VENABLE, PA                       FULLER        RENDER T      DE      N14C09012ASB    DALTON & ASSOCIATES, P.A.
SHORT       WALTER S.         MD      95223501          D WILLIAM VENABLE, PA                       GERLACH       PAUL          DE      N16C03045ASB    DALTON & ASSOCIATES, P.A.
SIEDLECKI   STANLEY           MD      94-194502         D WILLIAM VENABLE, PA                       GLASER        SCOTT         DE      N15C08207ASB    DALTON & ASSOCIATES, P.A.
SIMMONS     JAMES L           MD      9324501           D WILLIAM VENABLE, PA                       GOULET        NORMAND L     DE      N17C06213ASB    DALTON & ASSOCIATES, P.A.
SIMMONS     JAMES L           MD      97209701          D WILLIAM VENABLE, PA                       GUTHRIE       RICHARD A     DE      N17C07105ASB    DALTON & ASSOCIATES, P.A.
SLAVIN      MARTIN M          FL      0310097           D WILLIAM VENABLE, PA                       HAFELE        JOSEPH P      DE      N17C05125ASB    DALTON & ASSOCIATES, P.A.
SMITH       THOMAS P          MD      91221521          D WILLIAM VENABLE, PA                       HALE          GAIL          DE      N16C05125ASB    DALTON & ASSOCIATES, P.A.
SNYDER      RALPH C           MD      95146521          D WILLIAM VENABLE, PA                       HARDING       MICHAEL R     DE      N17C01344ASB    DALTON & ASSOCIATES, P.A.
SPICER      JACK L            MD      92335507          D WILLIAM VENABLE, PA                       HARMON        RODNEY E      DE      N16C01252ASB    DALTON & ASSOCIATES, P.A.
SPOON       ROBERT S          MD      97115501/CX563    D WILLIAM VENABLE, PA                       HARRIS        CHARLES H     DE      N16C01020ASB    DALTON & ASSOCIATES, P.A.
STEARNS     MICHAEL B         FL      92-02204          D WILLIAM VENABLE, PA                       HENNING       RICHARD D     DE      N13C07027ASB    DALTON & ASSOCIATES, P.A.
STUART      MICHAEL R. SR.    MD      96249515          D WILLIAM VENABLE, PA                       HERNANDEZ     JUAN A        DE      N16C05069ASB    DALTON & ASSOCIATES, P.A.
STUMPF      GAIL M.           MD      92154544          D WILLIAM VENABLE, PA                       HICKMAN       PATRICIA A    DE      N16C04031ASB    DALTON & ASSOCIATES, P.A.
STURGEON    HARRY W           MD      91137512          D WILLIAM VENABLE, PA                       HODGES        RICHARD       DE      N16C01251ASB    DALTON & ASSOCIATES, P.A.
SUITT       JAMES C           MD      97290508/CX2146   D WILLIAM VENABLE, PA                       HOOFMAN       ALLEN T       DE      N12C04243ASB    DALTON & ASSOCIATES, P.A.
SVOBODA     JOSEPH            MD      92230507          D WILLIAM VENABLE, PA                       HUNDLEY       RONALD        DE      N17C08021ASB    DALTON & ASSOCIATES, P.A.
TAMARGO     MANUEL R          FL      0310098           D WILLIAM VENABLE, PA                       INGRAM        JACK H        DE      N17C08007ASB    DALTON & ASSOCIATES, P.A.
THOMSEN     RUSSELL J         FL      0310099           D WILLIAM VENABLE, PA                       IRISH         GARY M        DE      N16C05113ASB    DALTON & ASSOCIATES, P.A.
TORRES      MANUEL            FL      0310100           D WILLIAM VENABLE, PA                       IRVING        RICHARD       DE      N15C07277ASB    DALTON & ASSOCIATES, P.A.
TYRRELL     JERRY B           FL      0310106           D WILLIAM VENABLE, PA                       IVEY          GEORGE        DE      N16C10254ASB    DALTON & ASSOCIATES, P.A.
VERBEECK    HENRY P.          MD      96183501          D WILLIAM VENABLE, PA                       JAMES         GARY P        DE      N14C10161ASB    DALTON & ASSOCIATES, P.A.
VINCENT     MICHAEL R         FL      0310107           D WILLIAM VENABLE, PA                       JARMAN        KATHERINE     DE      N15C12137ASB    DALTON & ASSOCIATES, P.A.
WALKER      WILLIAM B         FL      0310108           D WILLIAM VENABLE, PA                       JERVIS        THOMAS        DE      N16C03126ASB    DALTON & ASSOCIATES, P.A.
WANDS       JAMES JR.         MD      96003501          D WILLIAM VENABLE, PA                       JOHNSON       JACKIE        DE      N15C11034ASB    DALTON & ASSOCIATES, P.A.
WEST        WILLIAM A         MD      96061508          D WILLIAM VENABLE, PA                       JOHNSON       REBECCA A     DE      N15C10204ASB    DALTON & ASSOCIATES, P.A.
WILEY       FERDINAND J.      MD      93302504          D WILLIAM VENABLE, PA                       JOHNSON       ROY L         DE      N17C03230ASB    DALTON & ASSOCIATES, P.A.
WINKLER     LAWRENCE B. SR.   MD      94355501          D WILLIAM VENABLE, PA                       KAWA          PHILLIP       DE      N15C10165ASB    DALTON & ASSOCIATES, P.A.
WINTERS     JOHN W            MD      94049502          D WILLIAM VENABLE, PA                       KAY           LONNELL       DE      N17C08071ASB    DALTON & ASSOCIATES, P.A.
WORRALL     WILFRED P         FL      0310109           D WILLIAM VENABLE, PA                       KAZY          JAMES E       DE      N15C10166ASB    DALTON & ASSOCIATES, P.A.
WRIGHT      WILLIE J          FL      03010030          D WILLIAM VENABLE, PA                       KUHN          JOHN L        DE      N13C12150ASB    DALTON & ASSOCIATES, P.A.
WROTEN      GEORGE            MD      93302502          D WILLIAM VENABLE, PA                       KULTGEN       CLIFFORD E    DE      N17C02135ASB    DALTON & ASSOCIATES, P.A.
WYCHE       GEORGE            MD      93298504          D WILLIAM VENABLE, PA                       LALLI         RONALD        DE      N17C09130ASB    DALTON & ASSOCIATES, P.A.
CONN        RONALD E          PA      GD16007669        D'AMICO LAW OFFICES, LLC                    LARSEN        RONALD        DE      N17C09230ASB    DALTON & ASSOCIATES, P.A.
GEIER       MARIANNE M        PA      GD15007721        D'AMICO LAW OFFICES, LLC                    LATTA         RICKY         DE      N15C12012ASB    DALTON & ASSOCIATES, P.A.
ABNEY       JOHANNA           DE      N16C03010ASB      DALTON & ASSOCIATES, P.A.                   LAWSON        GARLAND R     DE      N15C01041ASB    DALTON & ASSOCIATES, P.A.
ALLEN       NORMA L           DE      N17C03052ASB      DALTON & ASSOCIATES, P.A.                   LEATHERS      RAYMOND K     DE      N15C11224ASB    DALTON & ASSOCIATES, P.A.
ARNDTS      JAMES T           DE      N17C08345ASB      DALTON & ASSOCIATES, P.A.                   LEE           CHARLES P     DE      N16C12022ASB    DALTON & ASSOCIATES, P.A.
AVENI       VINCENZO J        DE      N14C06037ASB      DALTON & ASSOCIATES, P.A.                   LEMPERT       HAROLD        DE      N15C05221ASB    DALTON & ASSOCIATES, P.A.
BANKS       CHRISTIAL A       DE      N17C05292ASB      DALTON & ASSOCIATES, P.A.                   LUARTES       CLETO         DE      N16C09192ASB    DALTON & ASSOCIATES, P.A.
BANKS       DANNY             DE      N12C10026ASB      DALTON & ASSOCIATES, P.A.                   MACALLISTER   RALPH R       DE      N16C01105ASB    DALTON & ASSOCIATES, P.A.
BARFIELD    BRENDA C          DE      N13C11275ASB      DALTON & ASSOCIATES, P.A.                   MACGREGOR     RICHARD E     DE      N16C03184ASB    DALTON & ASSOCIATES, P.A.
BARTLETT    FRED E            DE      N14C07093ASB      DALTON & ASSOCIATES, P.A.                   MAHANNA       SANDRA D      DE      N16C04034ASB    DALTON & ASSOCIATES, P.A.
BATES       HARRON            DE      N16C03044ASB      DALTON & ASSOCIATES, P.A.                   MANNELL       RICHARD D     DE      N17C03231ASB    DALTON & ASSOCIATES, P.A.
BEDFORD     BEVERLY           DE      N16C11166ASB      DALTON & ASSOCIATES, P.A.                   MARCANTONIO   THOMAS        DE      N16C04040ASB    DALTON & ASSOCIATES, P.A.
BELL        SAMUEL H          DE      N15C04070ASB      DALTON & ASSOCIATES, P.A.                   MCCOY         JULIAN E      DE      N14C09144ASB    DALTON & ASSOCIATES, P.A.
BOEHL       EDWIN F           DE      N15C03122ASB      DALTON & ASSOCIATES, P.A.                   MEISMER       LEON          DE      N15C08031ASB    DALTON & ASSOCIATES, P.A.
BOJORQUEZ   BARAQUIEL M       DE      N15C12249ASB      DALTON & ASSOCIATES, P.A.                   MIDDLETON     DERRY L       DE      N14C05261ASB    DALTON & ASSOCIATES, P.A.
BOLOGNA     CHARLES N         DE      N16C08232ASB      DALTON & ASSOCIATES, P.A.                   MOON          THURMAN       DE      N17C06173ASB    DALTON & ASSOCIATES, P.A.
BORKOWSKI   DANIEL            DE      N16C03282ASB      DALTON & ASSOCIATES, P.A.                   MOONSHINE     ARTHUR        DE      N13C08063ASB    DALTON & ASSOCIATES, P.A.
BUCHANAN    EDCIL J           DE      N16C12024ASB      DALTON & ASSOCIATES, P.A.                   MORAN         DONALD G      DE      N16C04175ASB    DALTON & ASSOCIATES, P.A.
BURKE       MARTHA            DE      N15C05200ASB      DALTON & ASSOCIATES, P.A.                   MUELLER       RICHARD D     DE      N16C01165ASB    DALTON & ASSOCIATES, P.A.
BYERS       RICKY             DE      N16C12287ASB      DALTON & ASSOCIATES, P.A.                   NELSON        HERSCHELL L   DE      N15C05155ASB    DALTON & ASSOCIATES, P.A.
CALL        GERALD D          DE      N15C11153ASB      DALTON & ASSOCIATES, P.A.                   NOSIL         JOSEPH        DE      N14C04232ASB    DALTON & ASSOCIATES, P.A.
CAMPBELL    WALTER E          DE      N16C08154ASB      DALTON & ASSOCIATES, P.A.                   O'CONNOR      GEORGE        DE      N10C04120ASB    DALTON & ASSOCIATES, P.A.
CHANDLER    GEORGE R          DE      N17C02073ASB      DALTON & ASSOCIATES, P.A.                   OAKLEY        JAMES D       DE      N17C09231ASB    DALTON & ASSOCIATES, P.A.
CHRONIGER   JAMES R           DE      N17C02131ASB      DALTON & ASSOCIATES, P.A.                   OATES         ROBERT        DE      N12C08113ASB    DALTON & ASSOCIATES, P.A.
COHEN       JERRY M           DE      N17C08213ASB      DALTON & ASSOCIATES, P.A.                   PARNELL       CECIL L       DE      N16C01046ASB    DALTON & ASSOCIATES, P.A.
DAVIDSON    CLYDE N           DE      N14C08165ASB      DALTON & ASSOCIATES, P.A.                   PARSONS       DAVID L       DE      N17C08022ASB    DALTON & ASSOCIATES, P.A.
DAVIS       DONALD E          DE      N17C09029ASB      DALTON & ASSOCIATES, P.A.                   PARSONS       PHIL R        DE      N16C08015ASB    DALTON & ASSOCIATES, P.A.

                                                                                                                                                             Appendix A - 95
                                         Case 17-03105                   Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                           Document Page 114 of 624
Claimant          Claimant     State                                                                       Claimant     Claimant     State
Last Name         First Name   Filed   Docket Number           Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number      Primary Plaintiff Counsel
PECUNIA-CAJIGAS   JOSE         DE      N16C08016ASB            DALTON & ASSOCIATES, P.A.                   BAILEY       HURBERT P    MD      87CG-3048          DANAHER TEDFORD LAGNESE & NEAL, PC
PFEIFFER          FRANK H      DE      N15C01243ASB            DALTON & ASSOCIATES, P.A.                   BAILEY       ROBERT J     MD      87CG-3582/45/52    DANAHER TEDFORD LAGNESE & NEAL, PC
PIENO             JOHN A       DE      N16C10162ASB            DALTON & ASSOCIATES, P.A.                   BAKER        LAMOYNE S    MD      87CG-2526          DANAHER TEDFORD LAGNESE & NEAL, PC
PLOTT             GARY         DE      N17C04200ASB            DALTON & ASSOCIATES, P.A.                   BAKER        ROBERT J     MD      88057508           DANAHER TEDFORD LAGNESE & NEAL, PC
RANDALL           JOSEPH L     DE      N16C09065ASB            DALTON & ASSOCIATES, P.A.                   BAKER        THOMAS R     MD      8707-2512          DANAHER TEDFORD LAGNESE & NEAL, PC
RAVAN             ROY          DE      N17C031616ASB           DALTON & ASSOCIATES, P.A.                   BANDELL      LOUIS        MD      87CG-1415/38/85    DANAHER TEDFORD LAGNESE & NEAL, PC
REDFEARN          EVERETT      DE      N16C09057ASB_ADMIN_GP   DALTON & ASSOCIATES, P.A.                   BANKARD      WILLIAM G    MD      88CG-407/51/7      DANAHER TEDFORD LAGNESE & NEAL, PC
RICHARDS          CRAIG C      DE      N16C04206ASB            DALTON & ASSOCIATES, P.A.                   BARDROFF     HOWARD S     MD      88CG-466/51/65     DANAHER TEDFORD LAGNESE & NEAL, PC
RIDLING           CLARENCE E   DE      N17C01440ASB            DALTON & ASSOCIATES, P.A.                   BARKER       EDGAR        MD      87CG-3678          DANAHER TEDFORD LAGNESE & NEAL, PC
ROBBINS           HOWARD D     DE      N16C05220ASB            DALTON & ASSOCIATES, P.A.                   BARKER       JAMES C      MD      87CG-3568/45/38    DANAHER TEDFORD LAGNESE & NEAL, PC
ROBINSON          JACK B       DE      N17C06143ASB            DALTON & ASSOCIATES, P.A.                   BARLEY       LEWIS L      MD      8727-8733          DANAHER TEDFORD LAGNESE & NEAL, PC
ROM               RICHARD C    DE      N17C02130ASB            DALTON & ASSOCIATES, P.A.                   BARNES       WARREN F     MD      87CG-1409          DANAHER TEDFORD LAGNESE & NEAL, PC
ROSE              GARY L       DE      N15C12226ASB            DALTON & ASSOCIATES, P.A.                   BARNETT      WILLIAM F    MD      88CG-515/51/115    DANAHER TEDFORD LAGNESE & NEAL, PC
ROWLAND           JANE         DE      N16C02186ASB            DALTON & ASSOCIATES, P.A.                   BARR         HENRY        MD      88CG-497           DANAHER TEDFORD LAGNESE & NEAL, PC
RYMAL             RANDY L      DE      N13C08036ASB            DALTON & ASSOCIATES, P.A.                   BAUMAN       LEROY A      MD      95048503           DANAHER TEDFORD LAGNESE & NEAL, PC
SAYLOR            SAMUEL       DE      N16C08233ASB            DALTON & ASSOCIATES, P.A.                   BAXLEY       MILTON R     MD      87CG-1510          DANAHER TEDFORD LAGNESE & NEAL, PC
SCHIEVINK         ROBERT F     DE      N14C04164ASB            DALTON & ASSOCIATES, P.A.                   BAYNES       JOHN J       MD      87CG-2962-43-32    DANAHER TEDFORD LAGNESE & NEAL, PC
SCHUETTE          HERBERT M    DE      N14C06081ASB            DALTON & ASSOCIATES, P.A.                   BAYNES       WILLIAM H    MD      87CG-2948/43/18    DANAHER TEDFORD LAGNESE & NEAL, PC
SCHURMANN         HAROLD J     DE      N14C01154ASB            DALTON & ASSOCIATES, P.A.                   BEAUDET      JOHN J       MD      87CG-1515          DANAHER TEDFORD LAGNESE & NEAL, PC
SCOTT             KENNETH W    DE      N17C09140ASB            DALTON & ASSOCIATES, P.A.                   BEAZLEY      OLIVER B     MD      88179501           DANAHER TEDFORD LAGNESE & NEAL, PC
SEWELL            JIMMY J      DE      N17C01125ASB            DALTON & ASSOCIATES, P.A.                   BECK         HENRY T      MD      87CG1364/38/34     DANAHER TEDFORD LAGNESE & NEAL, PC
SHOOK             TERRY E      DE      N16C01243ASB            DALTON & ASSOCIATES, P.A.                   BECKER       ROBERT J     MD      86CG-865           DANAHER TEDFORD LAGNESE & NEAL, PC
SIMPSON           ANTHONY C    DE      N17C04233ASB            DALTON & ASSOCIATES, P.A.                   BECKMAN      JAMES M      MD      87CG-862           DANAHER TEDFORD LAGNESE & NEAL, PC
SIZENSKY          RAYMOND R    DE      N14C03040ASB            DALTON & ASSOCIATES, P.A.                   BEGAY        NOTAH        AZ      89-0210            DANAHER TEDFORD LAGNESE & NEAL, PC
SMITH             DOYLE R      DE      N14C08122ASB            DALTON & ASSOCIATES, P.A.                   BEGETT       WILLIAM      MD      86CG-1393          DANAHER TEDFORD LAGNESE & NEAL, PC
SMITH             JOEL G       DE      N16C11165ASB            DALTON & ASSOCIATES, P.A.                   BELCHER      CLYDE R      MD      86CG-1097/23127    DANAHER TEDFORD LAGNESE & NEAL, PC
SMITH             ROBERT N     DE      N17C03095ASB            DALTON & ASSOCIATES, P.A.                   BELL         JAMES M      MD      87CG-3072          DANAHER TEDFORD LAGNESE & NEAL, PC
SOLIDAY           LLOYD C      DE      N14C05017ASB            DALTON & ASSOCIATES, P.A.                   BENDT        CHARLES M    MD      87CG-3718/45188    DANAHER TEDFORD LAGNESE & NEAL, PC
SPINDLER          MICHAEL A    DE      N16C03183ASB            DALTON & ASSOCIATES, P.A.                   BENEDICT     FRANK T      MD      89188506           DANAHER TEDFORD LAGNESE & NEAL, PC
STECHER           JAMES R      DE      N17C07129ASB            DALTON & ASSOCIATES, P.A.                   BENNETT      BERNARD F    MD      8714-2544          DANAHER TEDFORD LAGNESE & NEAL, PC
STIMSON           GARY W       DE      N17C05588ASB            DALTON & ASSOCIATES, P.A.                   BENNETT      EDWIN        MD      87CG-3704          DANAHER TEDFORD LAGNESE & NEAL, PC
STROUD            FRANKLIN T   DE      N16C01087ASB            DALTON & ASSOCIATES, P.A.                   BENNETT      JAMES P      MD      8900-6511          DANAHER TEDFORD LAGNESE & NEAL, PC
SYLVIA            THOMAS       DE      N16C06143ASB            DALTON & ASSOCIATES, P.A.                   BENNETT      JOHN E       MD      88-3375 HM         DANAHER TEDFORD LAGNESE & NEAL, PC
TEMPLETON         GEORGE       DE      N15C04112ASB            DALTON & ASSOCIATES, P.A.                   BENTON       GARY L       MD      87CG-3080          DANAHER TEDFORD LAGNESE & NEAL, PC
THERIAULT         CARL         DE      N16C06128ASB            DALTON & ASSOCIATES, P.A.                   BENTON       HOYLE        MD      87CG-3080          DANAHER TEDFORD LAGNESE & NEAL, PC
TUCK              LAWRENCE     DE      N15C05161ASB            DALTON & ASSOCIATES, P.A.                   BERKERIDGE   WILLIAM F    MD      87CG-3074/43/144   DANAHER TEDFORD LAGNESE & NEAL, PC
TURNER            NORVIN       DE      N12C08253ASB            DALTON & ASSOCIATES, P.A.                   BERNACKI     ANTHONY      MD      87352516           DANAHER TEDFORD LAGNESE & NEAL, PC
VANN              MICHAEL D    DE      N13C03077ASB            DALTON & ASSOCIATES, P.A.                   BEVANS       BERNARD M    MD      87CG2504/41/174    DANAHER TEDFORD LAGNESE & NEAL, PC
VAUGHN            WILLIAM H    DE      N14C11040ASB            DALTON & ASSOCIATES, P.A.                   BILDSTEIN    CHARLES E    MD      88CG-580/51/180    DANAHER TEDFORD LAGNESE & NEAL, PC
VELASCO           ARLENE B     DE      N15C03098ASB            DALTON & ASSOCIATES, P.A.                   BILLUPS      EUGENE       MD      88CG-462           DANAHER TEDFORD LAGNESE & NEAL, PC
WALDREP           JIMMIE E     DE      N16C09225ASB            DALTON & ASSOCIATES, P.A.                   BILTZ        GEORGE       MD      85CG-1738          DANAHER TEDFORD LAGNESE & NEAL, PC
WALKER            JERRY L      DE      N16C03153ASB            DALTON & ASSOCIATES, P.A.                   BIRTCHER     GEORGE       MD      88CG-419           DANAHER TEDFORD LAGNESE & NEAL, PC
WALKER            RICHARD R    DE      N13C12171ASB            DALTON & ASSOCIATES, P.A.                   BISHOP       FREDDIE      MD      88050524           DANAHER TEDFORD LAGNESE & NEAL, PC
WALLACE           DONALD G     DE      N17C01377ASB            DALTON & ASSOCIATES, P.A.                   BISHOP       GORDON L     MD      87CG-2389/41/59    DANAHER TEDFORD LAGNESE & NEAL, PC
WATSON            JERRY        DE      N16C01205ASB            DALTON & ASSOCIATES, P.A.                   BITTLE       JAMES A      MD      87CG-1426/38/96    DANAHER TEDFORD LAGNESE & NEAL, PC
WHEATON           CLARE        DE      N16C02233ASB            DALTON & ASSOCIATES, P.A.                   BLACKMAN     KENNTH O.    MD      90180522           DANAHER TEDFORD LAGNESE & NEAL, PC
WHELAN            HARRY M      DE      N14C09236ASB            DALTON & ASSOCIATES, P.A.                   BLAKE        LEMUEL       MD      87CG-2374          DANAHER TEDFORD LAGNESE & NEAL, PC
WHITE             JOHN K       DE      N17C07082ASB            DALTON & ASSOCIATES, P.A.                   BLAUCH       DALE E       MD      3619               DANAHER TEDFORD LAGNESE & NEAL, PC
WILLIAMS          TED S        DE      N16C09064ASB            DALTON & ASSOCIATES, P.A.                   BLUMBERG     JOSEPH       MD      87CG-3576          DANAHER TEDFORD LAGNESE & NEAL, PC
WILSON            RAYMOND      DE      N13C11276ASB            DALTON & ASSOCIATES, P.A.                   BOENING      MARVIN W     MD      86CG-1585/25175    DANAHER TEDFORD LAGNESE & NEAL, PC
YATES             THOMAS B     DE      N16C06078ASB            DALTON & ASSOCIATES, P.A.                   BOER         ATILLIO      MD      8809-1545          DANAHER TEDFORD LAGNESE & NEAL, PC
YATES             WALTER J     DE      N15C02163ASB            DALTON & ASSOCIATES, P.A.                   BOER         UMBERTO      MD      88CG-483           DANAHER TEDFORD LAGNESE & NEAL, PC
ABATO             ANTHONY      MD      87CG-2344               DANAHER TEDFORD LAGNESE & NEAL, PC          BOLANDER     WAYNE N      MD      86CG-1638          DANAHER TEDFORD LAGNESE & NEAL, PC
ABBOTT            DELORES      MD      86CG-1472               DANAHER TEDFORD LAGNESE & NEAL, PC          BOLES        HOWARD       MD      8729-4532          DANAHER TEDFORD LAGNESE & NEAL, PC
ABBOTT            JOHN B       MD      87CG-1520               DANAHER TEDFORD LAGNESE & NEAL, PC          BOLTON       CLIFFORD     MD      87CG-3004          DANAHER TEDFORD LAGNESE & NEAL, PC
ABENDSCHOEN       BRENT        MD      8814-8507               DANAHER TEDFORD LAGNESE & NEAL, PC          BON          JOHN J       MD      88328519           DANAHER TEDFORD LAGNESE & NEAL, PC
ADAMS             ALBERT W     MD      87CG-3543               DANAHER TEDFORD LAGNESE & NEAL, PC          BONADIO      FRANK C      MD      88CG-547/51/147    DANAHER TEDFORD LAGNESE & NEAL, PC
ADAMS             AUDIS        MD      87CG-1362               DANAHER TEDFORD LAGNESE & NEAL, PC          BORAM        JOHN E       MD      87278588           DANAHER TEDFORD LAGNESE & NEAL, PC
ADY               JAMES L      MD      87CG-2395-41-65         DANAHER TEDFORD LAGNESE & NEAL, PC          BOROWY       STEPHEN      MD      86CG-1466          DANAHER TEDFORD LAGNESE & NEAL, PC
ALBERS            JOHN J       MD      90180506                DANAHER TEDFORD LAGNESE & NEAL, PC          BORSELLA     FRANK        MD      88CG-598/51/198    DANAHER TEDFORD LAGNESE & NEAL, PC
ALBRIGHT          JOSEPH L     MD      88CG-538/51/138         DANAHER TEDFORD LAGNESE & NEAL, PC          BOWERS       FREDDIE A    MD      87CG-1340/38/10    DANAHER TEDFORD LAGNESE & NEAL, PC
ALLEN             JAMES A      MD      87-CG-3031              DANAHER TEDFORD LAGNESE & NEAL, PC          BOWERS       RAY          MD      86CG-869           DANAHER TEDFORD LAGNESE & NEAL, PC
ANDERSON          EDWARD       MD      87CG-1375               DANAHER TEDFORD LAGNESE & NEAL, PC          BOWMAN       EDGAR G      MD      87CG-3645          DANAHER TEDFORD LAGNESE & NEAL, PC
ANDRYSIAK         TIMOTHY W    MD      87CG-1428/38/98         DANAHER TEDFORD LAGNESE & NEAL, PC          BOYCE        EDWARD       MD      87CG-1471          DANAHER TEDFORD LAGNESE & NEAL, PC
ANELLO            ANTHONY J    MD      87CG-122                DANAHER TEDFORD LAGNESE & NEAL, PC          BOYD         JAMES E      MD      86CG-1089          DANAHER TEDFORD LAGNESE & NEAL, PC
ANGEL             EARL H       MD      88CG-452                DANAHER TEDFORD LAGNESE & NEAL, PC          BOYD         WILLIAM      MD      87CG-1371          DANAHER TEDFORD LAGNESE & NEAL, PC
ARMIGER           GEORGE F     MD      87CG-3676/45146         DANAHER TEDFORD LAGNESE & NEAL, PC          BRACEY       VICTOR       MD      90045519           DANAHER TEDFORD LAGNESE & NEAL, PC
ARMSTRONG         GORDON       MD      87CG-1345/38/18         DANAHER TEDFORD LAGNESE & NEAL, PC          BRADY        ROGER        NY      591233/97          DANAHER TEDFORD LAGNESE & NEAL, PC
ARNOLD            CHARLES F    MD      87CG-3677/45147         DANAHER TEDFORD LAGNESE & NEAL, PC          BRAMBLE      HENRY C      MD      86CG-225           DANAHER TEDFORD LAGNESE & NEAL, PC
ARNOLD            ROBERT P     MD      87CG-3605/45/75         DANAHER TEDFORD LAGNESE & NEAL, PC          BRAY         PATRICIA F   MD      9018-0525          DANAHER TEDFORD LAGNESE & NEAL, PC
ASH               JOHN D       MD      87181553                DANAHER TEDFORD LAGNESE & NEAL, PC          BREEDEN      JAMES E      MD      87CG-3598/45/68    DANAHER TEDFORD LAGNESE & NEAL, PC
AZZARELLO         SAMUEL J     MD      86CG-862/22/112         DANAHER TEDFORD LAGNESE & NEAL, PC          BREEDON      WOODROW W    MD      87CG-2497/41167    DANAHER TEDFORD LAGNESE & NEAL, PC
BACASTOW          RICHARD T    MD      87CG-3047/43117         DANAHER TEDFORD LAGNESE & NEAL, PC          BRENNAN      EDWARD W     MD      88112525           DANAHER TEDFORD LAGNESE & NEAL, PC
BACCALA           GEORGE H     MD      88CG-465/51/64          DANAHER TEDFORD LAGNESE & NEAL, PC          BRESSI       FRANK N      MD      87CG3709/45/179    DANAHER TEDFORD LAGNESE & NEAL, PC
BADOLATO          EDWARD       MD      88CG-414                DANAHER TEDFORD LAGNESE & NEAL, PC          BREWSTER     JUNIOR C     MD      87CG-3655/45125    DANAHER TEDFORD LAGNESE & NEAL, PC
BAGINSKI          MARION       MD      87CG1383/38/53          DANAHER TEDFORD LAGNESE & NEAL, PC          BRICE        WILLIE       MD      87CG-2370          DANAHER TEDFORD LAGNESE & NEAL, PC

                                                                                                                                                                    Appendix A - 96
                                      Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                  Document Page 115 of 624
Claimant      Claimant      State                                                                 Claimant        Claimant     State
Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel                   Last Name       First Name   Filed   Docket Number      Primary Plaintiff Counsel
BRITTINGHAM   EDWARDS L     MD      88CG-585/51/185   DANAHER TEDFORD LAGNESE & NEAL, PC          COSSENTINO      LOUIS        MD      87CG-2345/41/16    DANAHER TEDFORD LAGNESE & NEAL, PC
BROADWATER    VIRGIL A      MD      8735-2526         DANAHER TEDFORD LAGNESE & NEAL, PC          COSTELLO        JOHN P       MD      86CG-1550          DANAHER TEDFORD LAGNESE & NEAL, PC
BROOKS        CALVIN D      MD      87CG-1522/38192   DANAHER TEDFORD LAGNESE & NEAL, PC          COTELLIS        STEPHEN      MD      87CG-611/35/381    DANAHER TEDFORD LAGNESE & NEAL, PC
BROOKS        CARLTON W     MD      88CG-415/51/15    DANAHER TEDFORD LAGNESE & NEAL, PC          COUGHLIN        WILLIAM M    MD      84CG-216           DANAHER TEDFORD LAGNESE & NEAL, PC
BROOKS        GEORGE E      MD      8710-0514         DANAHER TEDFORD LAGNESE & NEAL, PC          COUNTS          JESSE        MD      88103541           DANAHER TEDFORD LAGNESE & NEAL, PC
BROWN         ALBERT E      MD      8807-1547         DANAHER TEDFORD LAGNESE & NEAL, PC          COVEY           WILLIAM L    MD      87CG-3675/45145    DANAHER TEDFORD LAGNESE & NEAL, PC
BROWN         CURTIS J      MD      86CG-1639         DANAHER TEDFORD LAGNESE & NEAL, PC          COVTSOVASILIS   ANOSTAS      MD      8821-1527          DANAHER TEDFORD LAGNESE & NEAL, PC
BROWN         EARL          MD      9012-2503         DANAHER TEDFORD LAGNESE & NEAL, PC          COWAN           FRANKLIN D   MD      87CG-3060/43130    DANAHER TEDFORD LAGNESE & NEAL, PC
BROWN         FREDERICK L   MD      86CG-1006/23/36   DANAHER TEDFORD LAGNESE & NEAL, PC          CRAWFORD        BASIL        MD      87CG-3672          DANAHER TEDFORD LAGNESE & NEAL, PC
BROWN         PHILLIP D     MD      87CG-2436/41106   DANAHER TEDFORD LAGNESE & NEAL, PC          CREIGHTON       MARSHALL K   MD      87CG-3651/45121    DANAHER TEDFORD LAGNESE & NEAL, PC
BROWN         REXFORD A     MD      89125503          DANAHER TEDFORD LAGNESE & NEAL, PC          CREMEN          JAMES C      MD      88148515           DANAHER TEDFORD LAGNESE & NEAL, PC
BROWN         ROBERT E      MD      9024-2508         DANAHER TEDFORD LAGNESE & NEAL, PC          CROCETTI        HOWARD G     MD      88179509           DANAHER TEDFORD LAGNESE & NEAL, PC
BRUBACH       RICHARD       MD      89094503          DANAHER TEDFORD LAGNESE & NEAL, PC          CROCETTI        LOUIS C      MD      88162503           DANAHER TEDFORD LAGNESE & NEAL, PC
BRUMWELL      JOSEPH L      MD      87CG-1439         DANAHER TEDFORD LAGNESE & NEAL, PC          CULBERTSON      BOOKER T     MD      88CG-447/51/47     DANAHER TEDFORD LAGNESE & NEAL, PC
BUCKHEIT      WILLIAM       MD      87CG-2997/43/67   DANAHER TEDFORD LAGNESE & NEAL, PC          CURRY           JOHN M       MD      8807-1550          DANAHER TEDFORD LAGNESE & NEAL, PC
BUCZEK        JOHN M        MD      88281503          DANAHER TEDFORD LAGNESE & NEAL, PC          CUSIMANO        FRED J       MD      87CG-3711/45181    DANAHER TEDFORD LAGNESE & NEAL, PC
BULLOCK       HARVEY        MD      87CG-1460         DANAHER TEDFORD LAGNESE & NEAL, PC          DAHLKE          KURT H       MD      87CG-2499-41-169   DANAHER TEDFORD LAGNESE & NEAL, PC
BURGAN        GEORGE        MD      88CG-599          DANAHER TEDFORD LAGNESE & NEAL, PC          DAILY           WILLIAM J    MD      88179502           DANAHER TEDFORD LAGNESE & NEAL, PC
BURGER        CLAYTON L     MD      87CG-2474/41144   DANAHER TEDFORD LAGNESE & NEAL, PC          DALEY           ELEANOR      MD      87CG-1475          DANAHER TEDFORD LAGNESE & NEAL, PC
BURGER        RICHARD D     MD      87CG-2475/41145   DANAHER TEDFORD LAGNESE & NEAL, PC          DALTON          JOHN T       MD      88-091539          DANAHER TEDFORD LAGNESE & NEAL, PC
BURKE         JOHN W        MD      87CG-2489         DANAHER TEDFORD LAGNESE & NEAL, PC          DANCY           ISHAM        MD      87CG-1486          DANAHER TEDFORD LAGNESE & NEAL, PC
BURNETT       RAYMOND S     MD      88112529          DANAHER TEDFORD LAGNESE & NEAL, PC          DAUSES          JOSEPH F     MD      8707-9511          DANAHER TEDFORD LAGNESE & NEAL, PC
BUSCEMI       MARIO         MD      88091547          DANAHER TEDFORD LAGNESE & NEAL, PC          DAVENPORT       CHARLES R    MD      87CG-3548/45/18    DANAHER TEDFORD LAGNESE & NEAL, PC
BUSCHMAN      WILLIAM J     MD      87CG-3073/43143   DANAHER TEDFORD LAGNESE & NEAL, PC          DAVIS           DONALD       MD      87CG-1485          DANAHER TEDFORD LAGNESE & NEAL, PC
BUTCHER       KENT H        MD      87CG-3603         DANAHER TEDFORD LAGNESE & NEAL, PC          DAVIS           EARL L       MD      8818-3526          DANAHER TEDFORD LAGNESE & NEAL, PC
BUTLER        JOHN E        MD      99000282          DANAHER TEDFORD LAGNESE & NEAL, PC          DAVIS           ERNEST       MD      87CG-2386          DANAHER TEDFORD LAGNESE & NEAL, PC
BUTRIM        JOHN A        MD      8628-7041         DANAHER TEDFORD LAGNESE & NEAL, PC          DAVIS           FLOYD R      MD      8705-8568          DANAHER TEDFORD LAGNESE & NEAL, PC
BUTT          JAMES A       MD      88CG-581          DANAHER TEDFORD LAGNESE & NEAL, PC          DAVIS           GEORGE H     MD      88CG-561           DANAHER TEDFORD LAGNESE & NEAL, PC
BUTZ          JOHN H        MD      87CG-1425         DANAHER TEDFORD LAGNESE & NEAL, PC          DAVIS           JOHN E       MD      8912-5508          DANAHER TEDFORD LAGNESE & NEAL, PC
CAHILL        DENNIS        MD      90002512          DANAHER TEDFORD LAGNESE & NEAL, PC          DAVIS           WILBUR       MD      87CG-1499          DANAHER TEDFORD LAGNESE & NEAL, PC
CAIN          JOAN M        MD      88CG-445          DANAHER TEDFORD LAGNESE & NEAL, PC          DEAN            NORMAN L     MD      87CG-1374          DANAHER TEDFORD LAGNESE & NEAL, PC
CAIN          ROBERT F      MD      87CG-2343         DANAHER TEDFORD LAGNESE & NEAL, PC          DECARLO         ANGELO       MD      88041527           DANAHER TEDFORD LAGNESE & NEAL, PC
CAIRENS       BILLY D       MD      8721-2526         DANAHER TEDFORD LAGNESE & NEAL, PC          DEFEO           VICTOR       MD      88183533           DANAHER TEDFORD LAGNESE & NEAL, PC
CALVERT       WILLIAM S     MD      89340508          DANAHER TEDFORD LAGNESE & NEAL, PC          DELORIERS       JOHN P       MD      87CG-1452/38122    DANAHER TEDFORD LAGNESE & NEAL, PC
CAMPBELL      HENRY         MD      87CG-3667         DANAHER TEDFORD LAGNESE & NEAL, PC          DEMENA          RUSSELL H    MD      8727-8607          DANAHER TEDFORD LAGNESE & NEAL, PC
CANNELLA      SANTINO       MD      87CG-1500/38170   DANAHER TEDFORD LAGNESE & NEAL, PC          DEMORY          RAYMOND      MD      8909-4515          DANAHER TEDFORD LAGNESE & NEAL, PC
CAPERNA       MOODY         MD      87CG-1412         DANAHER TEDFORD LAGNESE & NEAL, PC          DEMSKI          FELIX J      MD      87170521           DANAHER TEDFORD LAGNESE & NEAL, PC
CAPERNA       MOODY T       MD      90274556          DANAHER TEDFORD LAGNESE & NEAL, PC          DENTON          JACK A       MD      8727-8675          DANAHER TEDFORD LAGNESE & NEAL, PC
CARETTI       LOUIS S       MD      86CG-735          DANAHER TEDFORD LAGNESE & NEAL, PC          DERRY           MELVIN L     MD      8727-8675          DANAHER TEDFORD LAGNESE & NEAL, PC
CARNES        CHARLES       MD      8832-8535         DANAHER TEDFORD LAGNESE & NEAL, PC          DESANTIS        ENZO         MD      87CG-2440          DANAHER TEDFORD LAGNESE & NEAL, PC
CARNES        CHARLES L     MD      88CG-431/51/31    DANAHER TEDFORD LAGNESE & NEAL, PC          DEVAUGHN        JOHN A       MD      88041528           DANAHER TEDFORD LAGNESE & NEAL, PC
CARPENTER     BERNARD       MD      87CG-2341/41/11   DANAHER TEDFORD LAGNESE & NEAL, PC          DEWITT          TRAVICE E    MD      88091548           DANAHER TEDFORD LAGNESE & NEAL, PC
CARR          ROBERT F      MD      87CG-2952         DANAHER TEDFORD LAGNESE & NEAL, PC          DIEM            JOSEPH W     MD      87CG-2512/41102    DANAHER TEDFORD LAGNESE & NEAL, PC
CARRE         HORACE C      MD      88CG-582          DANAHER TEDFORD LAGNESE & NEAL, PC          DIETER          HARRY J      MD      86CG-1006          DANAHER TEDFORD LAGNESE & NEAL, PC
CARROLL       ROBERT E      MD      87CG-3644/45114   DANAHER TEDFORD LAGNESE & NEAL, PC          DIETERICH       FLOYD R      MD      8704-4076          DANAHER TEDFORD LAGNESE & NEAL, PC
CARTER        JAMES         MD      90054503          DANAHER TEDFORD LAGNESE & NEAL, PC          DIETRICH        CHARLES M    MD      87CG-2432/41102    DANAHER TEDFORD LAGNESE & NEAL, PC
CASCIO        PAUL J        MD      87CG-123/34/261   DANAHER TEDFORD LAGNESE & NEAL, PC          DOAK            HOWARD       MD      88057515           DANAHER TEDFORD LAGNESE & NEAL, PC
CASEY         JOHN W        MD      90194512          DANAHER TEDFORD LAGNESE & NEAL, PC          DOCKINS         ROBERT N     MD      89216510           DANAHER TEDFORD LAGNESE & NEAL, PC
CATTERTON     ROBERT E      MD      87CG-2335/41/5    DANAHER TEDFORD LAGNESE & NEAL, PC          DODSON          WILLIAM E    MD      87CG-1377          DANAHER TEDFORD LAGNESE & NEAL, PC
CAVASINA      JAMES V       MD      87CG-2406/41/76   DANAHER TEDFORD LAGNESE & NEAL, PC          DONALDSON       EUGENE       MD      88071552           DANAHER TEDFORD LAGNESE & NEAL, PC
CHAPPELL      BENJAMIN      MD      87CG-3669         DANAHER TEDFORD LAGNESE & NEAL, PC          DORBA           EDWARD       MD      8719-1501          DANAHER TEDFORD LAGNESE & NEAL, PC
CHERRY        JOSEPH J      MD      86-2120 M         DANAHER TEDFORD LAGNESE & NEAL, PC          DOWDY           WILLIAM C    MD      87CG-2347/41/17    DANAHER TEDFORD LAGNESE & NEAL, PC
CHMIELEWSKI   EDWARD N      MD      87CG-2418/41/88   DANAHER TEDFORD LAGNESE & NEAL, PC          DOXZON          EDGAR R      MD      86CG-1095/23125    DANAHER TEDFORD LAGNESE & NEAL, PC
CHRISTY       ROBERT E      MD      87-CG-1385        DANAHER TEDFORD LAGNESE & NEAL, PC          DROUILLARD      DONALD       MD      87CG-1479/38149    DANAHER TEDFORD LAGNESE & NEAL, PC
CIARPELLA     JOHN F        MD      87CG-3714/45184   DANAHER TEDFORD LAGNESE & NEAL, PC          DUFFIELD        MARVIN       MD      8821-1528          DANAHER TEDFORD LAGNESE & NEAL, PC
CITTERMAN     ANZELM        MD      87CG-1511/38181   DANAHER TEDFORD LAGNESE & NEAL, PC          DUNAHUGH        RAYMOND      MD      87CG-3716/45186    DANAHER TEDFORD LAGNESE & NEAL, PC
CLARK         GERALD J      MD      8710-6504         DANAHER TEDFORD LAGNESE & NEAL, PC          DUNN            CLIFTON F    MD      88041529           DANAHER TEDFORD LAGNESE & NEAL, PC
CLARK         WILLIAM H     MD      87CG-1444         DANAHER TEDFORD LAGNESE & NEAL, PC          DUNNIGAN        JAMES V      MD      87CG-2466/41136    DANAHER TEDFORD LAGNESE & NEAL, PC
CLEMENTS      WILLIAM D     MD      87CG-1334/38/4    DANAHER TEDFORD LAGNESE & NEAL, PC          DURHAM          EVERETTE     MD      87CG-1408/38/78    DANAHER TEDFORD LAGNESE & NEAL, PC
CLIFTON       JOSEPH W      MD      87CG-3129/43199   DANAHER TEDFORD LAGNESE & NEAL, PC          EADY            LEON         MD      87CG-3033          DANAHER TEDFORD LAGNESE & NEAL, PC
COLEMAN       EDWARD L      MD      87CG-3071/43141   DANAHER TEDFORD LAGNESE & NEAL, PC          EARHARDT        JOHN A       MD      87CG-2491          DANAHER TEDFORD LAGNESE & NEAL, PC
COLEMAN       LACEY E       MD      88112524          DANAHER TEDFORD LAGNESE & NEAL, PC          EBERLING        GEORGE W     MD      87CG-2404/41/74    DANAHER TEDFORD LAGNESE & NEAL, PC
COLLEY        JACK C        MD      87CG-3068         DANAHER TEDFORD LAGNESE & NEAL, PC          EHLERS          ROBERT L     MD      90236502           DANAHER TEDFORD LAGNESE & NEAL, PC
COLLISON      KENNING T     MD      87CG-3580/45/50   DANAHER TEDFORD LAGNESE & NEAL, PC          ELIAS           JOHN         MD      87CG-1480          DANAHER TEDFORD LAGNESE & NEAL, PC
COMBS         GILBERT A     MD      87CG-3011/43/81   DANAHER TEDFORD LAGNESE & NEAL, PC          ELLERS          GEORGE C     MD      87CG-3594/45/64    DANAHER TEDFORD LAGNESE & NEAL, PC
COMER         JAMES C       MD      8710-0527         DANAHER TEDFORD LAGNESE & NEAL, PC          ELLIGSON        EDWARD J     MD      88057516           DANAHER TEDFORD LAGNESE & NEAL, PC
COMOTTO       ELMO J        MD      88CG-491/51/91    DANAHER TEDFORD LAGNESE & NEAL, PC          ETHEM           WALTER       MD      87CG-3702          DANAHER TEDFORD LAGNESE & NEAL, PC
COMOTTO       LEO           MD      88CG487/51/87     DANAHER TEDFORD LAGNESE & NEAL, PC          EVANS           DANIEL       MD      87CG-2388          DANAHER TEDFORD LAGNESE & NEAL, PC
CONN          JACOB         MD      8707-9594         DANAHER TEDFORD LAGNESE & NEAL, PC          EYLER           RONALD E     MD      87CG3685/45/155    DANAHER TEDFORD LAGNESE & NEAL, PC
COOK          HARRY H       MD      87CG-2937/43/7    DANAHER TEDFORD LAGNESE & NEAL, PC          FARAONE         HENRY J      MD      87CG-3720-45190    DANAHER TEDFORD LAGNESE & NEAL, PC
COOK          WILLIAM L     MD      87CG-1350/38/20   DANAHER TEDFORD LAGNESE & NEAL, PC          FARINETTI       CHARLES      MD      86CG216 1/216      DANAHER TEDFORD LAGNESE & NEAL, PC
COOPER        JOHN J        MD      87294537          DANAHER TEDFORD LAGNESE & NEAL, PC          FARROW          JULIUS R     MD      88071553           DANAHER TEDFORD LAGNESE & NEAL, PC
COOPER        RAYMOND       MD      87CG-1470         DANAHER TEDFORD LAGNESE & NEAL, PC          FARVER          LEROY A      MD      8807-1554          DANAHER TEDFORD LAGNESE & NEAL, PC
CORBITT       BILLY         MD      84CG-215          DANAHER TEDFORD LAGNESE & NEAL, PC          FEAGINS         THOMAS       MD      87CG-2968-43-38    DANAHER TEDFORD LAGNESE & NEAL, PC
CORRELL       CALVIN        MD      86CG-1088         DANAHER TEDFORD LAGNESE & NEAL, PC          FEDDON          WALTER L     MD      87CG-2391-41-61    DANAHER TEDFORD LAGNESE & NEAL, PC
CORRELL       LILLIAN H     MD      88CG-537/51/137   DANAHER TEDFORD LAGNESE & NEAL, PC          FENNELLY        ROBERT D     MD      88041531           DANAHER TEDFORD LAGNESE & NEAL, PC

                                                                                                                                                              Appendix A - 97
                                      Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                   Document Page 116 of 624
Claimant      Claimant      State                                                                  Claimant         Claimant        State
Last Name     First Name    Filed   Docket Number      Primary Plaintiff Counsel                   Last Name        First Name      Filed   Docket Number       Primary Plaintiff Counsel
FENWICH       HARRT N       MD      87CG-1211/37231    DANAHER TEDFORD LAGNESE & NEAL, PC          HALL            EDWARD L         MD      8727-8595           DANAHER TEDFORD LAGNESE & NEAL, PC
FERRANTE      RAYMOND S     MD      88CG-486/51/86     DANAHER TEDFORD LAGNESE & NEAL, PC          HALL            GUY L            MD      87CG-2410           DANAHER TEDFORD LAGNESE & NEAL, PC
FERRARE       MITCHELL J    MD      87CG-1488/38158    DANAHER TEDFORD LAGNESE & NEAL, PC          HALL            LEONARD C        MD      85-CG-268 6/253     DANAHER TEDFORD LAGNESE & NEAL, PC
FERRETTI      PASCHAL C     MD      87CG-1497/38167    DANAHER TEDFORD LAGNESE & NEAL, PC          HALL            PERCY L          MD      87CG-2360           DANAHER TEDFORD LAGNESE & NEAL, PC
FIELDS        FRANCIS J     MD      86CG-397-20-167    DANAHER TEDFORD LAGNESE & NEAL, PC          HALLBROOK       FREED            MD      87CG-1342           DANAHER TEDFORD LAGNESE & NEAL, PC
FIKE          WILBUR W      MD      8814-8503          DANAHER TEDFORD LAGNESE & NEAL, PC          HAM             MACK             MD      88CG-506            DANAHER TEDFORD LAGNESE & NEAL, PC
FIRENZA       VICTOR        MD      87CG-1464-38-134   DANAHER TEDFORD LAGNESE & NEAL, PC          HAMILL          HARRY F.         MD      86CG727/21/227      DANAHER TEDFORD LAGNESE & NEAL, PC
FISCHER       JOHN H        MD      87CG-1524/38194    DANAHER TEDFORD LAGNESE & NEAL, PC          HAMILTON        CLARENCE         MD      87CG-3649/45119     DANAHER TEDFORD LAGNESE & NEAL, PC
FISHER        WILLIAM E     MD      88CG-464/51/64     DANAHER TEDFORD LAGNESE & NEAL, PC          HANKEY          GORDON H         MD      88041535            DANAHER TEDFORD LAGNESE & NEAL, PC
FISHPAW       HERBERT L     MD      87CG-3079/43149    DANAHER TEDFORD LAGNESE & NEAL, PC          HANKINS         RAYMOND          MD      88057519            DANAHER TEDFORD LAGNESE & NEAL, PC
FLACK         ALBERT        MD      87CG-1472          DANAHER TEDFORD LAGNESE & NEAL, PC          HARKUM          JEROME B.        MD      89195513            DANAHER TEDFORD LAGNESE & NEAL, PC
FLEEGAL       JAMES         MD      87CG-371945-89     DANAHER TEDFORD LAGNESE & NEAL, PC          HARRER          JOHN A           MD      87-CG-3695 45/165   DANAHER TEDFORD LAGNESE & NEAL, PC
FLEMING       BERNARD       MD      8627-5044          DANAHER TEDFORD LAGNESE & NEAL, PC          HARRIS          ALLEN L          MD      8919-5514           DANAHER TEDFORD LAGNESE & NEAL, PC
FOARD         WILLIAM C     MD      88CG-408/51/8      DANAHER TEDFORD LAGNESE & NEAL, PC          HARRIS          JAMES            MD      87CG-1162           DANAHER TEDFORD LAGNESE & NEAL, PC
FOREMAN       LEONARD C     MD      87CG-1373/38/43    DANAHER TEDFORD LAGNESE & NEAL, PC          HARRIS          WALTER           MD      87CG-3039           DANAHER TEDFORD LAGNESE & NEAL, PC
FORNEY        NELLO L       MD      88112511           DANAHER TEDFORD LAGNESE & NEAL, PC          HARRIS          WILLIAM          MD      87CG-858            DANAHER TEDFORD LAGNESE & NEAL, PC
FORT          PAUL E        MD      87CG-2333          DANAHER TEDFORD LAGNESE & NEAL, PC          HARRIS          WILLIAM P        MD      87CG-858/36/228     DANAHER TEDFORD LAGNESE & NEAL, PC
FORTE         MARVIN H      MD      87CG-2530          DANAHER TEDFORD LAGNESE & NEAL, PC          HARRISON        BENNIE F         MD      87CG-3031/43102     DANAHER TEDFORD LAGNESE & NEAL, PC
FORTSON       CURTIS        MD      90187520           DANAHER TEDFORD LAGNESE & NEAL, PC          HARRISON        KENNETH          MD      87CG-3674/45144     DANAHER TEDFORD LAGNESE & NEAL, PC
FOUNTAIN      HARRY         MD      86CG-655-21-155    DANAHER TEDFORD LAGNESE & NEAL, PC          HARRY           WILLIAM R        MD      87CG-2528/41198     DANAHER TEDFORD LAGNESE & NEAL, PC
FOWLER        EXCEL         MD      87CG-2384          DANAHER TEDFORD LAGNESE & NEAL, PC          HART            WILLIAM S.       MD      8925-8542           DANAHER TEDFORD LAGNESE & NEAL, PC
FRANCE        LAWRENCE B    MD      87CG-3087/43157    DANAHER TEDFORD LAGNESE & NEAL, PC          HARTMAN         ALBERT A         MD      87CG-0610           DANAHER TEDFORD LAGNESE & NEAL, PC
FRANCESE      JOSEPH        MD      87CG-3660          DANAHER TEDFORD LAGNESE & NEAL, PC          HARTMAN         VALENTINE F      MD      88041536            DANAHER TEDFORD LAGNESE & NEAL, PC
FRANCOIS      ANDRE J       MD      86CG-638           DANAHER TEDFORD LAGNESE & NEAL, PC          HARVEY          ROBERT B         MD      88057543            DANAHER TEDFORD LAGNESE & NEAL, PC
FRANGAS       GEORGE N      MD      86CG-1641          DANAHER TEDFORD LAGNESE & NEAL, PC          HASTINGS        CARL             MD      87CG-1365           DANAHER TEDFORD LAGNESE & NEAL, PC
FRANZ         WILLIAM E     MD      86CG-1641          DANAHER TEDFORD LAGNESE & NEAL, PC          HAWKINS         LEROY            MD      87CG-2364           DANAHER TEDFORD LAGNESE & NEAL, PC
FRATE         JOSEPH F      MD      88179505           DANAHER TEDFORD LAGNESE & NEAL, PC          HAWKINS         LEROY            MD      88CG-416            DANAHER TEDFORD LAGNESE & NEAL, PC
FREEMAN       ALEXANDER     MD      88041533           DANAHER TEDFORD LAGNESE & NEAL, PC          HAWLEY          VERNON           MD      8807-1557           DANAHER TEDFORD LAGNESE & NEAL, PC
FREEMAN       JOHNNIE       MD      87CG-3022          DANAHER TEDFORD LAGNESE & NEAL, PC          HAYDEN          CONWAY           MD      8706-5590           DANAHER TEDFORD LAGNESE & NEAL, PC
FRITSCH       CHARLES       MD      88183519           DANAHER TEDFORD LAGNESE & NEAL, PC          HAYSLETT        RALPH            MD      87CG-3531/45/1      DANAHER TEDFORD LAGNESE & NEAL, PC
FRONEBERGER   AC            MD      87CG-2385          DANAHER TEDFORD LAGNESE & NEAL, PC          HEALY           LESLIE           MD      88CG-412            DANAHER TEDFORD LAGNESE & NEAL, PC
FULWOOD       JOSEPH        MD      87CG-2385          DANAHER TEDFORD LAGNESE & NEAL, PC          HEAYN           LESLIE           MD      88CG-412            DANAHER TEDFORD LAGNESE & NEAL, PC
FUXMAN        SIDNEY M      MD      8712-8501          DANAHER TEDFORD LAGNESE & NEAL, PC          HECKLER         EARL J           MD      87CG-2955           DANAHER TEDFORD LAGNESE & NEAL, PC
GABBERT       EUGENE W      MD      8727-8696          DANAHER TEDFORD LAGNESE & NEAL, PC          HENDRICKS       HAROLD D         MD      86CG-1635/26/25     DANAHER TEDFORD LAGNESE & NEAL, PC
GALLAGHER     CHARLES W     MD      87CG-3715/45185    DANAHER TEDFORD LAGNESE & NEAL, PC          HENRY           WILLIAM L        MD      8706-5583           DANAHER TEDFORD LAGNESE & NEAL, PC
GALSTER       ROBERT        MD      88-041534          DANAHER TEDFORD LAGNESE & NEAL, PC          HENRY           WILLIAM L        MD      87CG-3052           DANAHER TEDFORD LAGNESE & NEAL, PC
GARNER        WARREN B      MD      88CG-595/51/195    DANAHER TEDFORD LAGNESE & NEAL, PC          HEPDING         JAMES M          MD      8716-3513           DANAHER TEDFORD LAGNESE & NEAL, PC
GARRIGAN      WILLIAM       MD      90250505           DANAHER TEDFORD LAGNESE & NEAL, PC          HETRICK         ARTHURE H        MD      87CG-2964/43/43     DANAHER TEDFORD LAGNESE & NEAL, PC
GASIOROWSKI   FRANCIS       MD      87CG-3710/45180    DANAHER TEDFORD LAGNESE & NEAL, PC          HIGBEE          THEODORE J       MD      87CG-3571/45/41     DANAHER TEDFORD LAGNESE & NEAL, PC
GASKINS       HARRY H       MD      87CG-3729/45199    DANAHER TEDFORD LAGNESE & NEAL, PC          HILL            ROBERT J         MD      8711-4513           DANAHER TEDFORD LAGNESE & NEAL, PC
GEDDEN        WILLIAM E.    MD      89223508           DANAHER TEDFORD LAGNESE & NEAL, PC          HILS            ANDREW           MD      89026520            DANAHER TEDFORD LAGNESE & NEAL, PC
GEE           FRANCIS       MD      87310537           DANAHER TEDFORD LAGNESE & NEAL, PC          HINES           AVON M.          MD      90156521            DANAHER TEDFORD LAGNESE & NEAL, PC
GEORGE        RONALD W      MD      87CG-842/36/212    DANAHER TEDFORD LAGNESE & NEAL, PC          HINKE           CLARENCE H       MD      87CG-3596/45/66     DANAHER TEDFORD LAGNESE & NEAL, PC
GEPPI         JOSEPH A      MD      88CG-514           DANAHER TEDFORD LAGNESE & NEAL, PC          HIRONS          RAY J            MD      88057521            DANAHER TEDFORD LAGNESE & NEAL, PC
GERLACH       ADAM C        MD      87CG-124/34/262    DANAHER TEDFORD LAGNESE & NEAL, PC          HIRSCH          RICHARD E        MD      87CG-959            DANAHER TEDFORD LAGNESE & NEAL, PC
GERMAN        GARRETT L     MD      87CG-860/36/230    DANAHER TEDFORD LAGNESE & NEAL, PC          HOGAN           ROBERT J         MD      88152512            DANAHER TEDFORD LAGNESE & NEAL, PC
GERMAN        WILLIAM F     MD      87CG-2402/41/72    DANAHER TEDFORD LAGNESE & NEAL, PC          HOLBROOK        CHARLES C        MD      87CG-2470/41140     DANAHER TEDFORD LAGNESE & NEAL, PC
GIANOTTI      JOHN R        MD      87CG-3549/45/19    DANAHER TEDFORD LAGNESE & NEAL, PC          HOLLAND         JOHN             MD      87CG-3539/45/9      DANAHER TEDFORD LAGNESE & NEAL, PC
GIBSON        FREDDIE L     MD      87278770           DANAHER TEDFORD LAGNESE & NEAL, PC          HOLMES          ROBERT           MD      90194529            DANAHER TEDFORD LAGNESE & NEAL, PC
GILBERT       GROVER        MD      87278770           DANAHER TEDFORD LAGNESE & NEAL, PC          HOLTZNER        WILLIAM W        MD      87CG01469/38139     DANAHER TEDFORD LAGNESE & NEAL, PC
GILL          VICTOR        MD      86CG-1089          DANAHER TEDFORD LAGNESE & NEAL, PC          HOOK            GEORGE B.        MD      87CG                DANAHER TEDFORD LAGNESE & NEAL, PC
GILLIAM       GARNELL       MD      8818-7501          DANAHER TEDFORD LAGNESE & NEAL, PC          HORAN           HARRY A          MD      87CG-2492           DANAHER TEDFORD LAGNESE & NEAL, PC
GISCHEL       JOHN          MD      87CG-1393          DANAHER TEDFORD LAGNESE & NEAL, PC          HORN            FRANKLIN C       MD      88091535            DANAHER TEDFORD LAGNESE & NEAL, PC
GIZINSKI      LEONARD       MD      86-2870 JFM        DANAHER TEDFORD LAGNESE & NEAL, PC          HORN            GEORGE W         MD      88057522            DANAHER TEDFORD LAGNESE & NEAL, PC
GLAB          ERNEST R      MD      86CG-1082 23/112   DANAHER TEDFORD LAGNESE & NEAL, PC          HORN            GEORGE W.        MD      85CG-3326           DANAHER TEDFORD LAGNESE & NEAL, PC
GLASS         GEORGE V      MD      86CG-1642          DANAHER TEDFORD LAGNESE & NEAL, PC          HORNER          RAYMOND          MD      87CG-3560           DANAHER TEDFORD LAGNESE & NEAL, PC
GMUREK        JOHN A        MD      86CG-3236          DANAHER TEDFORD LAGNESE & NEAL, PC          HOUCK           GEORGE H         MD      8807-1558           DANAHER TEDFORD LAGNESE & NEAL, PC
GOLABIESKI    RICHARD M     MD      88CG-574/51/174    DANAHER TEDFORD LAGNESE & NEAL, PC          HOUSE           DEWITT           MD      87CG-3127           DANAHER TEDFORD LAGNESE & NEAL, PC
GOLDSTEIN     MOSES         MD      CAL89-05233        DANAHER TEDFORD LAGNESE & NEAL, PC          HOUSE           LAWRENCE         MD      88CG-504 51/104     DANAHER TEDFORD LAGNESE & NEAL, PC
GOLUMBEK      ALPHONSE      MD      87CG-1492/38162    DANAHER TEDFORD LAGNESE & NEAL, PC          HOUSER          CHARLES          MD      89062507            DANAHER TEDFORD LAGNESE & NEAL, PC
GOODMAN       CHARLES       MD      87CG-3026          DANAHER TEDFORD LAGNESE & NEAL, PC          HOWELL          DILLARD O. SR.   MD      8705-8521           DANAHER TEDFORD LAGNESE & NEAL, PC
GOODSON       THOMAS C      MD      8705-8552          DANAHER TEDFORD LAGNESE & NEAL, PC          HOWELL          HENRY            MD      87CG-3671           DANAHER TEDFORD LAGNESE & NEAL, PC
GOSS          DAVID         MD      87CG-1380          DANAHER TEDFORD LAGNESE & NEAL, PC          HRISANTHACOPOUL SAVAS G          MD      87CG-252/41/191     DANAHER TEDFORD LAGNESE & NEAL, PC
GRAHAM        LINN JR. E.   MD      8707-2514          DANAHER TEDFORD LAGNESE & NEAL, PC          HRYB            WALTER           MD      88179507            DANAHER TEDFORD LAGNESE & NEAL, PC
GREBE         JAMES C.      MD      88CG-428           DANAHER TEDFORD LAGNESE & NEAL, PC          HUBBLE          CHARLES          MD      8910-4517           DANAHER TEDFORD LAGNESE & NEAL, PC
GREEN         GEORGE A      MD      8729-4507          DANAHER TEDFORD LAGNESE & NEAL, PC          HUNT            HOUSTON          MD      87CG-3688           DANAHER TEDFORD LAGNESE & NEAL, PC
GREEN         HENRY         MD      87CG-3023          DANAHER TEDFORD LAGNESE & NEAL, PC          HURLEY          ALBERT E         MD      87CG-1413           DANAHER TEDFORD LAGNESE & NEAL, PC
GREEN         JAMES         MD      8927-9511          DANAHER TEDFORD LAGNESE & NEAL, PC          HURTT           KENNETH R        MD      CAL89-07302         DANAHER TEDFORD LAGNESE & NEAL, PC
GREGORY       GEORGE        MD      87CG-3040          DANAHER TEDFORD LAGNESE & NEAL, PC          IRVIN           CHARLES          MD      87CG-1341           DANAHER TEDFORD LAGNESE & NEAL, PC
GREGORY       MILTON A      MD      8727-8565          DANAHER TEDFORD LAGNESE & NEAL, PC          ISENHART        JAMES            MD      90222519            DANAHER TEDFORD LAGNESE & NEAL, PC
GREGORY       SANDY A       MD      8718-7542          DANAHER TEDFORD LAGNESE & NEAL, PC          JACKMAN         JOHN F           MD      87CG-3546           DANAHER TEDFORD LAGNESE & NEAL, PC
GROB          JOHN          MD      87CG-0631          DANAHER TEDFORD LAGNESE & NEAL, PC          JACKSON         LUCIOUS          MD      88057523            DANAHER TEDFORD LAGNESE & NEAL, PC
GRUBE         JOSEPH C      MD      87CG-1421          DANAHER TEDFORD LAGNESE & NEAL, PC          JACKSON         NATHANIEL        MD      89209522            DANAHER TEDFORD LAGNESE & NEAL, PC
GUYTON        WILSON        MD      87CG-2969          DANAHER TEDFORD LAGNESE & NEAL, PC          JACOBS          GEORGE H         MD      87CG-3082/43152     DANAHER TEDFORD LAGNESE & NEAL, PC
HAFFNER       JOHN J        MD      89069513           DANAHER TEDFORD LAGNESE & NEAL, PC          JACOBS          LEON J.          MD      8705-8515           DANAHER TEDFORD LAGNESE & NEAL, PC
HALE          ROBERT C      MD      89279513           DANAHER TEDFORD LAGNESE & NEAL, PC          JACQUE          GERALD F.        MD      8713-5587           DANAHER TEDFORD LAGNESE & NEAL, PC

                                                                                                                                                                    Appendix A - 98
                                          Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                      Document Page 117 of 624
Claimant      Claimant          State                                                                 Claimant     Claimant          State
Last Name     First Name        Filed   Docket Number     Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number     Primary Plaintiff Counsel
JAMISON       JAMES J.          MD      86CG-905          DANAHER TEDFORD LAGNESE & NEAL, PC          LAVARDERA    PAUL C            MD      88CG-486/51/89    DANAHER TEDFORD LAGNESE & NEAL, PC
JANKIEWICZ    WILLIAM J.        MD      88029516          DANAHER TEDFORD LAGNESE & NEAL, PC          LEACH        JODELINE          MD      90187534          DANAHER TEDFORD LAGNESE & NEAL, PC
JANNEY        WALKER R. V EAG   MD      88112513          DANAHER TEDFORD LAGNESE & NEAL, PC          LEAKE        REESE R           MD      87CG-2472         DANAHER TEDFORD LAGNESE & NEAL, PC
JARZYNSKI     EDWARD F          MD      89026505          DANAHER TEDFORD LAGNESE & NEAL, PC          LEARD        KENNETH           MD      88CG-485          DANAHER TEDFORD LAGNESE & NEAL, PC
JAYMAN        JOHN C.           MD      8731-0517         DANAHER TEDFORD LAGNESE & NEAL, PC          LEE          CHARLES C         MD      88CG-456/51/56    DANAHER TEDFORD LAGNESE & NEAL, PC
JENKINS       CHARLES           MD      88CG-589          DANAHER TEDFORD LAGNESE & NEAL, PC          LEIGHT       HARRY             MD      87CG-1343         DANAHER TEDFORD LAGNESE & NEAL, PC
JENKINS       GROVER E          MD      88CG-492/51/92    DANAHER TEDFORD LAGNESE & NEAL, PC          LEIGHT       WILLIAM E         MD      88041542          DANAHER TEDFORD LAGNESE & NEAL, PC
JENKINS       HENRY             MD      86CG-1441         DANAHER TEDFORD LAGNESE & NEAL, PC          LEMONAKIS    GEORGE            MD      89026523          DANAHER TEDFORD LAGNESE & NEAL, PC
JENKINS       JAMES L           MD      87CG-2957/43/27   DANAHER TEDFORD LAGNESE & NEAL, PC          LESSIG       ROBERT G          MD      87CG-3558/45/28   DANAHER TEDFORD LAGNESE & NEAL, PC
JENKINS       JETHRO            MD      87CG-2359         DANAHER TEDFORD LAGNESE & NEAL, PC          LEWIS        WILLIAM E         MD      88057530          DANAHER TEDFORD LAGNESE & NEAL, PC
JENNINGS      BREECE A          MD      89CG-2619         DANAHER TEDFORD LAGNESE & NEAL, PC          LEYRER       HENRY             MD      87CG-1335         DANAHER TEDFORD LAGNESE & NEAL, PC
JIRSA         JOSEPH E          MD      8719-8590         DANAHER TEDFORD LAGNESE & NEAL, PC          LINZ         JOSEPH F          MD      8807-1563         DANAHER TEDFORD LAGNESE & NEAL, PC
JOHNSON       GEORGE            MD      88CG-507          DANAHER TEDFORD LAGNESE & NEAL, PC          LIPHARD      ERWIN E           MD      87CG-1529/38199   DANAHER TEDFORD LAGNESE & NEAL, PC
JOHNSON       JAMES             MD      8707-2518         DANAHER TEDFORD LAGNESE & NEAL, PC          LLOYD        GEORGE R.         MD      8718-1573         DANAHER TEDFORD LAGNESE & NEAL, PC
JOHNSON       ROBERT H          MD      87CG-2469/41139   DANAHER TEDFORD LAGNESE & NEAL, PC          LLOYD        ROBERT B.         MD      87128518          DANAHER TEDFORD LAGNESE & NEAL, PC
JOHNSON       ROBERT L          MD      87CG-3042/43112   DANAHER TEDFORD LAGNESE & NEAL, PC          LOCKMAN      CHARLES           MD      87CG-1501         DANAHER TEDFORD LAGNESE & NEAL, PC
JOHNSON       THOMAS            MD      90054518          DANAHER TEDFORD LAGNESE & NEAL, PC          LOFTIS       JAMES T           MD      87CG-3584/45/54   DANAHER TEDFORD LAGNESE & NEAL, PC
JOHNSON       WILLIAM H         MD      87CG-3541/45/11   DANAHER TEDFORD LAGNESE & NEAL, PC          LONG         JOHN P            MD      87CG-1361         DANAHER TEDFORD LAGNESE & NEAL, PC
JOHNSTON      DONNIE L          MD      88CG-584/51/184   DANAHER TEDFORD LAGNESE & NEAL, PC          LONG         JOSEPH            MD      88CG3652/45/122   DANAHER TEDFORD LAGNESE & NEAL, PC
JONES         ANDZELL A         MD      88CG-490/51/90    DANAHER TEDFORD LAGNESE & NEAL, PC          LOPRESTO     PAUL J.           MD      88CG-404/51/5     DANAHER TEDFORD LAGNESE & NEAL, PC
JONES         EDGAR S.          MD      87CG-583          DANAHER TEDFORD LAGNESE & NEAL, PC          LORD         JAMES W           MD      87CG-2479         DANAHER TEDFORD LAGNESE & NEAL, PC
JONES         GODFREY           MD      87CG-2392         DANAHER TEDFORD LAGNESE & NEAL, PC          LOVE         CHARLES           MD      8807-1565         DANAHER TEDFORD LAGNESE & NEAL, PC
JONES         JAMES             MD      87CG-2510         DANAHER TEDFORD LAGNESE & NEAL, PC          LOVERDE      FRANK J           MD      87CG-3588/45/58   DANAHER TEDFORD LAGNESE & NEAL, PC
JONES         JOE               MD      87CG-2376         DANAHER TEDFORD LAGNESE & NEAL, PC          LOVERDE      STEPHEN J         MD      87CG-30/4/60      DANAHER TEDFORD LAGNESE & NEAL, PC
JONES         MARTIN            MD      90215503          DANAHER TEDFORD LAGNESE & NEAL, PC          LOWE         WILLIAM C.        MD      86CG-4240         DANAHER TEDFORD LAGNESE & NEAL, PC
JONES         SAMUEL            MD      88050521          DANAHER TEDFORD LAGNESE & NEAL, PC          LOWERY       MARIE A           MD      94308529          DANAHER TEDFORD LAGNESE & NEAL, PC
JONES         VERNON            MD      88057525          DANAHER TEDFORD LAGNESE & NEAL, PC          LUDNICK      VICTOR F          MD      87CG-1493/38163   DANAHER TEDFORD LAGNESE & NEAL, PC
JONES         WILLIAM J         MD      90187530          DANAHER TEDFORD LAGNESE & NEAL, PC          LUKASEVICH   STANLEY J.        MD      90194537          DANAHER TEDFORD LAGNESE & NEAL, PC
JORDAN        EDGAR C.          MD      88CG-590          DANAHER TEDFORD LAGNESE & NEAL, PC          LUNDY        JOHN M            MD      89307514          DANAHER TEDFORD LAGNESE & NEAL, PC
JOYNES        WILLIAM S         MD      87CG-3606/45/76   DANAHER TEDFORD LAGNESE & NEAL, PC          LUNQUEST     JAMES             MD      88CG-455          DANAHER TEDFORD LAGNESE & NEAL, PC
JUSTIS        KIRKWOOD L        MD      87CG-406/51/6     DANAHER TEDFORD LAGNESE & NEAL, PC          LUNTER       MATTEUS           MD      87CG-1206         DANAHER TEDFORD LAGNESE & NEAL, PC
KAHL          WILEY H           MD      87CG-2465         DANAHER TEDFORD LAGNESE & NEAL, PC          LUSCO        JOHN E            MD      8817-9513         DANAHER TEDFORD LAGNESE & NEAL, PC
KAHLER        JAMES E           MD      87CG-1399         DANAHER TEDFORD LAGNESE & NEAL, PC          LYMAN        WALTER            MD      87CG-0629         DANAHER TEDFORD LAGNESE & NEAL, PC
KALINOWSKI    THOMAS A          MD      8728-7549         DANAHER TEDFORD LAGNESE & NEAL, PC          LYONS        THEODORE J        MD      87CG-1367/38/37   DANAHER TEDFORD LAGNESE & NEAL, PC
KANE          DENNIS M          MD      87CG-2939         DANAHER TEDFORD LAGNESE & NEAL, PC          MADERA       HENRY P           MD      88041544          DANAHER TEDFORD LAGNESE & NEAL, PC
KANE          JAMES L           MD      88CG-453          DANAHER TEDFORD LAGNESE & NEAL, PC          MAI          WILLIAM J         MD      87CG-3103         DANAHER TEDFORD LAGNESE & NEAL, PC
KANE          PALMER M.         MD      87CG2506/41/176   DANAHER TEDFORD LAGNESE & NEAL, PC          MAJOR        BERNARD L         MD      87CG-3093/43163   DANAHER TEDFORD LAGNESE & NEAL, PC
KAPPES        JOHN P.           MD      90156522          DANAHER TEDFORD LAGNESE & NEAL, PC          MAJOR        JAMES             MD      87CG-1339         DANAHER TEDFORD LAGNESE & NEAL, PC
KASKEL        BARBARA           MD      88041541          DANAHER TEDFORD LAGNESE & NEAL, PC          MALLONEE     CHARLES E         MD      87CG-1384/38/54   DANAHER TEDFORD LAGNESE & NEAL, PC
KASKEL        LAWRENCE          MD      87CG-2345         DANAHER TEDFORD LAGNESE & NEAL, PC          MANGUS       JAMES             MD      88CG-567          DANAHER TEDFORD LAGNESE & NEAL, PC
KASTINA       WALTER            MD      87CG-1502         DANAHER TEDFORD LAGNESE & NEAL, PC          MANSON       JOHN E            MD      88CG-410          DANAHER TEDFORD LAGNESE & NEAL, PC
KELS          JAMES A           MD      88071541          DANAHER TEDFORD LAGNESE & NEAL, PC          MANTZ        PETER A           MD      88-041545         DANAHER TEDFORD LAGNESE & NEAL, PC
KEMP          DONALD E          MD      87CG-1517/38187   DANAHER TEDFORD LAGNESE & NEAL, PC          MARINO       DANIEL A          MD      88071567          DANAHER TEDFORD LAGNESE & NEAL, PC
KERSEY        ARNOLD            MD      87CG-1297         DANAHER TEDFORD LAGNESE & NEAL, PC          MARRELLA     SALVATORE A       MD      8713506           DANAHER TEDFORD LAGNESE & NEAL, PC
KEYS          WILLIAM           MD      88CG-573          DANAHER TEDFORD LAGNESE & NEAL, PC          MARSH        THEODORE D        MD      87CG-2944/43/14   DANAHER TEDFORD LAGNESE & NEAL, PC
KIDD          EDWARD L          MD      87CG-2501         DANAHER TEDFORD LAGNESE & NEAL, PC          MARTIN       EUGENE E          MD      86CG-1496         DANAHER TEDFORD LAGNESE & NEAL, PC
KIEL          JOHN L            MD      87CG-3070         DANAHER TEDFORD LAGNESE & NEAL, PC          MARTIN       RICHARD L         MD      86-CG-984/23/14   DANAHER TEDFORD LAGNESE & NEAL, PC
KIRBY         JOSEPH A          MD      88057528          DANAHER TEDFORD LAGNESE & NEAL, PC          MARTINO      MICHAEL           MD      88CG-403          DANAHER TEDFORD LAGNESE & NEAL, PC
KISER         JOHN W.           MD      8717-0508         DANAHER TEDFORD LAGNESE & NEAL, PC          MARX         EDWARD J          MD      87CG-1445         DANAHER TEDFORD LAGNESE & NEAL, PC
KISIELEWSKI   FRANK             MD      8719-8569         DANAHER TEDFORD LAGNESE & NEAL, PC          MATCZUK      CHARLES J         MD      87CG-2502-41172   DANAHER TEDFORD LAGNESE & NEAL, PC
KLINE         JOHN L            MD      87CG-2407/41/77   DANAHER TEDFORD LAGNESE & NEAL, PC          MATTHEWS     JOSEPH R          MD      87CG-2938/43/8    DANAHER TEDFORD LAGNESE & NEAL, PC
KLUKA         LEONARD           MD      86CG-1006         DANAHER TEDFORD LAGNESE & NEAL, PC          MATTHEWS     WILLIAM R         MD      87CG-1453/38123   DANAHER TEDFORD LAGNESE & NEAL, PC
KNIGHT        JAMES             MD      88071559          DANAHER TEDFORD LAGNESE & NEAL, PC          MATUSKY      NICHOLAS J        MD      88162509          DANAHER TEDFORD LAGNESE & NEAL, PC
KNIGHT        WILLIAM           MD      87CG-1352         DANAHER TEDFORD LAGNESE & NEAL, PC          MAURO        MARIO J           MD      87CG-3613         DANAHER TEDFORD LAGNESE & NEAL, PC
KNIGHT        WILLIAM W         MD      87CG-1352/38/22   DANAHER TEDFORD LAGNESE & NEAL, PC          MAY          HOWARD            MD      87CG-2394         DANAHER TEDFORD LAGNESE & NEAL, PC
KOLLER        WILLIAM L         MD      87CG-2945/43/15   DANAHER TEDFORD LAGNESE & NEAL, PC          MAYDWELL     THEODORE E        MD      87CG-3063/43133   DANAHER TEDFORD LAGNESE & NEAL, PC
KOLMAN        CHESTER           MD      87CG-1467         DANAHER TEDFORD LAGNESE & NEAL, PC          MAYNOR       SOLOMON           MD      87CG2505/41/175   DANAHER TEDFORD LAGNESE & NEAL, PC
KOLSTROM      RAYMOND V EAGLE   MD      87CG-3725/45195   DANAHER TEDFORD LAGNESE & NEAL, PC          MCCALL       PRENTIS           MD      8807-1568         DANAHER TEDFORD LAGNESE & NEAL, PC
KOLUCH        EDWARD J          MD      87CG-3533/45/3    DANAHER TEDFORD LAGNESE & NEAL, PC          MCCANN       DENNIS M          MD      87CG-3073/43146   DANAHER TEDFORD LAGNESE & NEAL, PC
KOPPELMAN     GEORGE E          MD      UNKNOWN           DANAHER TEDFORD LAGNESE & NEAL, PC          MCCAULEY     ABRAHAM           MD      90250516          DANAHER TEDFORD LAGNESE & NEAL, PC
KOWAL         JOHN              MD      87CG-1482         DANAHER TEDFORD LAGNESE & NEAL, PC          MCCRORY      DONALD J. V EAG   MD      88071569          DANAHER TEDFORD LAGNESE & NEAL, PC
KRAMER        FRED C            MD      87CG-3096         DANAHER TEDFORD LAGNESE & NEAL, PC          MCCULLERS    JAHAZEL           MD      8718-1519         DANAHER TEDFORD LAGNESE & NEAL, PC
KRAUS         CHARLES           MD      87148532          DANAHER TEDFORD LAGNESE & NEAL, PC          MCCULLOUGH   JOHN              MD      88-041547         DANAHER TEDFORD LAGNESE & NEAL, PC
KRAUSE        JOSEPH            MD      86CG-740          DANAHER TEDFORD LAGNESE & NEAL, PC          MCDANIEL     JACK W            MD      87CG-3648/45118   DANAHER TEDFORD LAGNESE & NEAL, PC
KRESS         MICHAEL J         MD      87CG-3125/43195   DANAHER TEDFORD LAGNESE & NEAL, PC          MCDOUGALL    BARTLEY J. & BA   MD      90026507          DANAHER TEDFORD LAGNESE & NEAL, PC
KRYGLIK       ALBIN H           MD      88091533          DANAHER TEDFORD LAGNESE & NEAL, PC          MCGRAW       ANDREW            MD      88CG-591          DANAHER TEDFORD LAGNESE & NEAL, PC
KWIATKOSKI    FRANK J. JR.      MD      87142505          DANAHER TEDFORD LAGNESE & NEAL, PC          MCGUIGAN     WILLIAM G         MD      87CG-3590/45/60   DANAHER TEDFORD LAGNESE & NEAL, PC
LABU          DAN               MD      85CG-941          DANAHER TEDFORD LAGNESE & NEAL, PC          MCIVER       BERNARD V.        MD      8721-2546         DANAHER TEDFORD LAGNESE & NEAL, PC
LADANYI       ALBERT E          MD      86CG-1400/24240   DANAHER TEDFORD LAGNESE & NEAL, PC          MCKENZIE     THOMAS A.         MD      87065522          DANAHER TEDFORD LAGNESE & NEAL, PC
LADANYI       EVA I.            MD      8805-0523         DANAHER TEDFORD LAGNESE & NEAL, PC          MCMONEGAL    MICHAEL L         MD      87CG-2452/41122   DANAHER TEDFORD LAGNESE & NEAL, PC
LAGNA         AMERIGO           MD      88CG-448          DANAHER TEDFORD LAGNESE & NEAL, PC          MCNEIL       JAMES E.          MD      87212548          DANAHER TEDFORD LAGNESE & NEAL, PC
LAMBERTI      GUY               MD      88CG-411          DANAHER TEDFORD LAGNESE & NEAL, PC          MCNEILL      BOBBIE            MD      88CG-418          DANAHER TEDFORD LAGNESE & NEAL, PC
LAMON         EDWARD            MD      88057529          DANAHER TEDFORD LAGNESE & NEAL, PC          MCNEILL      HARMON            MD      87CG-2516         DANAHER TEDFORD LAGNESE & NEAL, PC
LAMON         HERBERT           MD      87CG-856          DANAHER TEDFORD LAGNESE & NEAL, PC          MCNEW        HENRY H           MD      87CG-2478         DANAHER TEDFORD LAGNESE & NEAL, PC
LANG          RICHARD           MD      86CG-3054         DANAHER TEDFORD LAGNESE & NEAL, PC          MCQUEEN      ALEC              MD      87CG-2393         DANAHER TEDFORD LAGNESE & NEAL, PC
LANGLEY       JOSEPH T          MD      87CG-3550/45/20   DANAHER TEDFORD LAGNESE & NEAL, PC          MELFA        ANGELO            MD      88CG-401          DANAHER TEDFORD LAGNESE & NEAL, PC

                                                                                                                                                                   Appendix A - 99
                                         Case 17-03105                Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                        Document Page 118 of 624
Claimant     Claimant          State                                                                    Claimant     Claimant          State
Last Name    First Name        Filed   Docket Number        Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number     Primary Plaintiff Counsel
MEREDITH     HUGH F            MD      87CG-844/36/214      DANAHER TEDFORD LAGNESE & NEAL, PC          PAPPAS       JAMES S           MD      88CG-499          DANAHER TEDFORD LAGNESE & NEAL, PC
MERSINGER    EUGENE            MD      87CG-1503/38173      DANAHER TEDFORD LAGNESE & NEAL, PC          PARKER       ROBERT S          MD      87-12024          DANAHER TEDFORD LAGNESE & NEAL, PC
METALLO      VINCENT           MD      87CG-1468            DANAHER TEDFORD LAGNESE & NEAL, PC          PARKS        HERMAN S          MD      87CG-855          DANAHER TEDFORD LAGNESE & NEAL, PC
METILLE      JOHN E            MD      87CG-3642            DANAHER TEDFORD LAGNESE & NEAL, PC          PARSONS      GERALD A.         MD      8717-3034         DANAHER TEDFORD LAGNESE & NEAL, PC
METZGER      WILLIAM           MD      88211501             DANAHER TEDFORD LAGNESE & NEAL, PC          PARSONS      MILTON H          MD      8806-8501         DANAHER TEDFORD LAGNESE & NEAL, PC
MICHAEL      RALPH L           MD      87CG-3060/43130      DANAHER TEDFORD LAGNESE & NEAL, PC          PARTEE       JOSEPH A.         MD      89195527          DANAHER TEDFORD LAGNESE & NEAL, PC
MICICHE      VERNON            MD      88041548             DANAHER TEDFORD LAGNESE & NEAL, PC          PASTA        SALVATORE M       MD      87CG-3585/45/55   DANAHER TEDFORD LAGNESE & NEAL, PC
MIDDENDORF   GEORGE            MD      90222530             DANAHER TEDFORD LAGNESE & NEAL, PC          PATON        JAMES R.          MD      8727-8523         DANAHER TEDFORD LAGNESE & NEAL, PC
MILBOURNE    LLOYD J           MD      88CG-432/51/32       DANAHER TEDFORD LAGNESE & NEAL, PC          PAYNE        JAMES JR & ETHE   MD      89164532          DANAHER TEDFORD LAGNESE & NEAL, PC
MILBURN      WILLIAM LEE SR    MD      88091536             DANAHER TEDFORD LAGNESE & NEAL, PC          PAYNE        MILLARD           MD      87CG-3602         DANAHER TEDFORD LAGNESE & NEAL, PC
MILLER       JOHN W            MD      86CG-1009/23/39OCF   DANAHER TEDFORD LAGNESE & NEAL, PC          PAYNE        WALTER G          MD      88112504          DANAHER TEDFORD LAGNESE & NEAL, PC
MILLER       JOHN W            MD      86CG-1009/23/39PC    DANAHER TEDFORD LAGNESE & NEAL, PC          PECORA       JOSEPH M.         MD      90156525          DANAHER TEDFORD LAGNESE & NEAL, PC
MILLER       VERNON L          MD      87CG-3095/43165      DANAHER TEDFORD LAGNESE & NEAL, PC          PECORA       MARIO             MD      87CG-3556         DANAHER TEDFORD LAGNESE & NEAL, PC
MILLS        ROBERT D          MD      87CG-3658            DANAHER TEDFORD LAGNESE & NEAL, PC          PENN         JOHN W.           MD      87CG-3119         DANAHER TEDFORD LAGNESE & NEAL, PC
MILLS        STANLEY H         MD      87CG-3123/43193      DANAHER TEDFORD LAGNESE & NEAL, PC          PENSKER      EDWARD L.         MD      8711-4524         DANAHER TEDFORD LAGNESE & NEAL, PC
MINER        FRANCIS           MD      85-CG-1378 10/113    DANAHER TEDFORD LAGNESE & NEAL, PC          PENTA        GERALDINE         MD      9021-5528         DANAHER TEDFORD LAGNESE & NEAL, PC
MITCHELL     ROGER             MD      87CG-2476            DANAHER TEDFORD LAGNESE & NEAL, PC          PERRY        ALVA              MD      87CG2517/41/817   DANAHER TEDFORD LAGNESE & NEAL, PC
MOBLEY       ROBERT H          MD      87CG-2459/41129      DANAHER TEDFORD LAGNESE & NEAL, PC          PERRY        GEORGE C          MD      87CG-2970         DANAHER TEDFORD LAGNESE & NEAL, PC
MOFFETT      JOHN E            MD      8713-5565            DANAHER TEDFORD LAGNESE & NEAL, PC          PERSICO      JOHN S            MD      88CG-556          DANAHER TEDFORD LAGNESE & NEAL, PC
MONAGHAN     JOSEPH            MD      87CG-2494/41164      DANAHER TEDFORD LAGNESE & NEAL, PC          PERSICO      PIETRO            MD      8635-2038         DANAHER TEDFORD LAGNESE & NEAL, PC
MONTALBANO   JOSEPH L          MD      87287545             DANAHER TEDFORD LAGNESE & NEAL, PC          PETERSON     DONALD R          MD      89317507          DANAHER TEDFORD LAGNESE & NEAL, PC
MOONEY       WILLIAM E         MD      87CG-3657/45127      DANAHER TEDFORD LAGNESE & NEAL, PC          PEYTON       LYAL & CHARLOTT   MD      88179504          DANAHER TEDFORD LAGNESE & NEAL, PC
MOORE        GARY E            MD      88112530             DANAHER TEDFORD LAGNESE & NEAL, PC          PHEBUS       JAMES R           MD      87CG-1417         DANAHER TEDFORD LAGNESE & NEAL, PC
MOOSEGIAN    WILLIAM J         MD      87CG-1356/38/26      DANAHER TEDFORD LAGNESE & NEAL, PC          PHILLIPS     GORDON W          MD      89286510          DANAHER TEDFORD LAGNESE & NEAL, PC
MORAZZANO    ALBERT A          MD      87CG-3640/45110      DANAHER TEDFORD LAGNESE & NEAL, PC          PHILPOT      JACK D.           MD      8706-5571         DANAHER TEDFORD LAGNESE & NEAL, PC
MORGAN       JAMES             MD      88CG-461/15/61       DANAHER TEDFORD LAGNESE & NEAL, PC          PICCIOTTO    FRANK             MD      87CG-3673         DANAHER TEDFORD LAGNESE & NEAL, PC
MORGAN       ROBERT J          MD      90173523             DANAHER TEDFORD LAGNESE & NEAL, PC          PICCIOTTO    SALVATORE         MD      87CG-3663/45133   DANAHER TEDFORD LAGNESE & NEAL, PC
MORRIS       CECIL             MD      89246501             DANAHER TEDFORD LAGNESE & NEAL, PC          PIETROWSKI   ANTHONY           MD      87CG-2398/41/68   DANAHER TEDFORD LAGNESE & NEAL, PC
MORRIS       ROBERT V          MD      87CG-2458/41128      DANAHER TEDFORD LAGNESE & NEAL, PC          PINDELL      WILLIAM A         MD      87CG-3578/45/48   DANAHER TEDFORD LAGNESE & NEAL, PC
MORRIS       SPOTTWOOD C       MD      87CG-2377/41/47      DANAHER TEDFORD LAGNESE & NEAL, PC          PIPES        HAROLD L.         MD      88CG-503 51/103   DANAHER TEDFORD LAGNESE & NEAL, PC
MORRIS       WALTER W          MD      87CG-2379/41/49      DANAHER TEDFORD LAGNESE & NEAL, PC          PITCHFORD    HERBERT           MD      8925-1541         DANAHER TEDFORD LAGNESE & NEAL, PC
MORRISETT    WILLIAM           MD      88CG-518/51/118      DANAHER TEDFORD LAGNESE & NEAL, PC          PITTINGER    JAMES D           MD      87CG-3654         DANAHER TEDFORD LAGNESE & NEAL, PC
MORTON       KENNETH E         MD      87CG-2467/41137      DANAHER TEDFORD LAGNESE & NEAL, PC          PITTIUS      EDWARD J          MD      88155549          DANAHER TEDFORD LAGNESE & NEAL, PC
MORTON       ROBERT K          MD      87CG-2946/43/16      DANAHER TEDFORD LAGNESE & NEAL, PC          PITTMAN      ALLEN             MD      87CG-1429         DANAHER TEDFORD LAGNESE & NEAL, PC
MOUAT        ROBERT B          MD      86CG-1502/25/92      DANAHER TEDFORD LAGNESE & NEAL, PC          PLATEROTE    JOSEPH V EAGLE-   MD      88071573          DANAHER TEDFORD LAGNESE & NEAL, PC
MULLEN       EDGAR F.          MD      87CG-3110            DANAHER TEDFORD LAGNESE & NEAL, PC          PLESSINGER   CLAUDE W          MD      87CG-3694/45164   DANAHER TEDFORD LAGNESE & NEAL, PC
MULLENAX     VIRGIL            MD      86CG-1083            DANAHER TEDFORD LAGNESE & NEAL, PC          PLICHTA      FRANK             MD      8713-5514         DANAHER TEDFORD LAGNESE & NEAL, PC
MULLINS      HOWARD            MD      87CG-1514            DANAHER TEDFORD LAGNESE & NEAL, PC          POLCAK       LEON              MD      86CG-1090         DANAHER TEDFORD LAGNESE & NEAL, PC
MULVENNA     JAMES J           MD      87CG-3098/43168      DANAHER TEDFORD LAGNESE & NEAL, PC          POOLE        LEROY J.          MD      8920-2512         DANAHER TEDFORD LAGNESE & NEAL, PC
MURPHY       CHARLES           MD      87303542             DANAHER TEDFORD LAGNESE & NEAL, PC          POOLE        ROBERT E          MD      87CG-1490/38160   DANAHER TEDFORD LAGNESE & NEAL, PC
NAGEL        JAMES F.          MD      87CG-1509            DANAHER TEDFORD LAGNESE & NEAL, PC          PORTER       ROBERT E          MD      90187546          DANAHER TEDFORD LAGNESE & NEAL, PC
NAGEL        WILLIAM E. V EA   MD      88041550             DANAHER TEDFORD LAGNESE & NEAL, PC          PORTER       WILLIAM L         MD      87CG-1466/38136   DANAHER TEDFORD LAGNESE & NEAL, PC
NAGY         LASZLO            MD      87CG-1405            DANAHER TEDFORD LAGNESE & NEAL, PC          PREISINGER   JOHN E            MD      87CG-3098/43159   DANAHER TEDFORD LAGNESE & NEAL, PC
NALLS        LESLIE M          MD      87CG-3077            DANAHER TEDFORD LAGNESE & NEAL, PC          PRESTIANNI   JOSEPH G          MD      87CG-3587/45/57   DANAHER TEDFORD LAGNESE & NEAL, PC
NANTZ        ROBERT B          MD      87CG-1450/38105      DANAHER TEDFORD LAGNESE & NEAL, PC          PRICE        BERTHA A          MD      87CG-2934/43/4    DANAHER TEDFORD LAGNESE & NEAL, PC
NAYLOR       JAMES A           MD      87CG-1443            DANAHER TEDFORD LAGNESE & NEAL, PC          PROVENZANO   FRANCIS A.        MD      8715-4532         DANAHER TEDFORD LAGNESE & NEAL, PC
NEAL         WENDELL           MD      87278668             DANAHER TEDFORD LAGNESE & NEAL, PC          PULLEY       EUODIES           MD      88CG-402          DANAHER TEDFORD LAGNESE & NEAL, PC
NELSON       FRANK E           MD      96065509             DANAHER TEDFORD LAGNESE & NEAL, PC          PUMPHREY     GRAHAM            MD      88041552          DANAHER TEDFORD LAGNESE & NEAL, PC
NELSON       HARRY R           MD      87CG-1435/38105      DANAHER TEDFORD LAGNESE & NEAL, PC          PURDUM       JAMES             MD      88CG-570          DANAHER TEDFORD LAGNESE & NEAL, PC
NETZER       HENRY A.          MD      88CG-439             DANAHER TEDFORD LAGNESE & NEAL, PC          QUATTROCHI   JOSEPH            MD      87CG479/51/79     DANAHER TEDFORD LAGNESE & NEAL, PC
NEUBERT      JOSEPH A. V EAG   MD      88CG-481/51/813      DANAHER TEDFORD LAGNESE & NEAL, PC          RAAB         JOHN M            MD      87CG-3638         DANAHER TEDFORD LAGNESE & NEAL, PC
NEVINS       MARTIN G          MD      87CG-2429/41/99      DANAHER TEDFORD LAGNESE & NEAL, PC          RAINS        LEE R             MD      87CG-3589         DANAHER TEDFORD LAGNESE & NEAL, PC
NEWCOMB      RANDOLPH          MD      87294524             DANAHER TEDFORD LAGNESE & NEAL, PC          RAYNER       HENRY J           MD      UNKNOWN           DANAHER TEDFORD LAGNESE & NEAL, PC
NEWTON       WOODROW           MD      87CG-3670            DANAHER TEDFORD LAGNESE & NEAL, PC          REALE        ANTHONY           MD      88CG577           DANAHER TEDFORD LAGNESE & NEAL, PC
NICHOLSON    PATTY             MD      87CG-3647            DANAHER TEDFORD LAGNESE & NEAL, PC          REED         ELLIS             MD      87CG-2383         DANAHER TEDFORD LAGNESE & NEAL, PC
NICKEL       OSEPH             MD      86-CG-896 23/16      DANAHER TEDFORD LAGNESE & NEAL, PC          REED         GEORGE            MD      87CG-1376         DANAHER TEDFORD LAGNESE & NEAL, PC
NICKLAS      ROBERT B. V EAG   MD      88071571             DANAHER TEDFORD LAGNESE & NEAL, PC          REED         JOHN A            MD      87CG-1525         DANAHER TEDFORD LAGNESE & NEAL, PC
NIPPER       JAMES A.          MD      8715-4521            DANAHER TEDFORD LAGNESE & NEAL, PC          REEVES       CLIFTON E         MD      87CG-1205/37225   DANAHER TEDFORD LAGNESE & NEAL, PC
NIXON        ARTHUR Z          MD      87CG-1438            DANAHER TEDFORD LAGNESE & NEAL, PC          REHBEIN      HERMAN            MD      86CG-1497         DANAHER TEDFORD LAGNESE & NEAL, PC
NIXON        JACK              MD      3528                 DANAHER TEDFORD LAGNESE & NEAL, PC          REHM         VERNON            MD      88CG-578          DANAHER TEDFORD LAGNESE & NEAL, PC
NOLAN        HARRY C           MD      87CG-2464/41134      DANAHER TEDFORD LAGNESE & NEAL, PC          REID         DAVID R           MD      87CG-2423/41/93   DANAHER TEDFORD LAGNESE & NEAL, PC
NORDIN       IRVIN             MD      86-2867 HAR          DANAHER TEDFORD LAGNESE & NEAL, PC          REININGER    CARL A            MD      91018510          DANAHER TEDFORD LAGNESE & NEAL, PC
NORRIS       THOMAS C          MD      CAL92-04078          DANAHER TEDFORD LAGNESE & NEAL, PC          REINTZELL    CHARLES T         MD      87CG-734/21/234   DANAHER TEDFORD LAGNESE & NEAL, PC
NORRIS       THOMAS M          MD      87CG3630/45/100      DANAHER TEDFORD LAGNESE & NEAL, PC          REITER       JOHN              MD      86CG-1388         DANAHER TEDFORD LAGNESE & NEAL, PC
NORTON       ROBERT W          MD      89209530             DANAHER TEDFORD LAGNESE & NEAL, PC          RETTALIATA   CASPER F. JR.     MD      8707-9526         DANAHER TEDFORD LAGNESE & NEAL, PC
NOVAK        WILLIAM           MD      88071552             DANAHER TEDFORD LAGNESE & NEAL, PC          REUTER       GEORGE            MD      89237509          DANAHER TEDFORD LAGNESE & NEAL, PC
NOWAK        VALENTINE E. SR   MD      86CG-397             DANAHER TEDFORD LAGNESE & NEAL, PC          REXROADE     THOMAS B          MD      87CG-3056         DANAHER TEDFORD LAGNESE & NEAL, PC
O'MAY        JOHN G            MD      87CG-2338            DANAHER TEDFORD LAGNESE & NEAL, PC          RICHARDSON   HERBERT L         MD      87CG-1378/38/48   DANAHER TEDFORD LAGNESE & NEAL, PC
O'TOOLE      JOHN E            MD      87CG-2936/43/6       DANAHER TEDFORD LAGNESE & NEAL, PC          RICHMOND     KENNETH L.        MD      8716-3529         DANAHER TEDFORD LAGNESE & NEAL, PC
PADNUK       SERGE             MD      88CG-596             DANAHER TEDFORD LAGNESE & NEAL, PC          RIGGIO       FRED              MD      86CG-1093         DANAHER TEDFORD LAGNESE & NEAL, PC
PAGLIA       CARMELO A         MD      87CG-3008/43/78      DANAHER TEDFORD LAGNESE & NEAL, PC          RIGGIO       VICTOR            MD      87CG-3084         DANAHER TEDFORD LAGNESE & NEAL, PC
PAJAK        ANTHONY           MD      86CG-874             DANAHER TEDFORD LAGNESE & NEAL, PC          RILEY        PAUL B            MD      88CG-433 51/33    DANAHER TEDFORD LAGNESE & NEAL, PC
PALARDY      RICHARD L         MD      87CG-3088/43158      DANAHER TEDFORD LAGNESE & NEAL, PC          RINEHART     JOSEPH            MD      88CG-496          DANAHER TEDFORD LAGNESE & NEAL, PC
PANDOLFINI   PAUL              MD      90250520             DANAHER TEDFORD LAGNESE & NEAL, PC          RINGGER      ROBERT G          MD      87CG-143/38/107   DANAHER TEDFORD LAGNESE & NEAL, PC
PAPA         SALVATORE F       MD      8719-8596            DANAHER TEDFORD LAGNESE & NEAL, PC          RITTER       EDWARD            MD      8817-9514         DANAHER TEDFORD LAGNESE & NEAL, PC
PAPE         WILLIAM W         MD      87CG-3016/43/86      DANAHER TEDFORD LAGNESE & NEAL, PC          RITTER       STANLEY           MD      87CG-1392         DANAHER TEDFORD LAGNESE & NEAL, PC

                                                                                                                                                                   Appendix A - 100
                                          Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                      Document Page 119 of 624
Claimant      Claimant          State                                                                 Claimant      Claimant       State
Last Name     First Name        Filed   Docket Number     Primary Plaintiff Counsel                   Last Name     First Name     Filed   Docket Number     Primary Plaintiff Counsel
RITZMAN       CHARLES           MD      87CG-1381         DANAHER TEDFORD LAGNESE & NEAL, PC          SIPE          JACK           MD      87CG-2451         DANAHER TEDFORD LAGNESE & NEAL, PC
ROBERSON      JERALD W          MD      88071575          DANAHER TEDFORD LAGNESE & NEAL, PC          SISOLAK       JOSEPH         MD      90002549          DANAHER TEDFORD LAGNESE & NEAL, PC
ROBERTSON     ELISHA JR.        MD      87278624          DANAHER TEDFORD LAGNESE & NEAL, PC          SLACK         RONALD         MD      87CG-2446         DANAHER TEDFORD LAGNESE & NEAL, PC
ROBINSON      HAROLD A          MD      87CG-1338/38/8    DANAHER TEDFORD LAGNESE & NEAL, PC          SLENBAKER     HORACE L.      MD      86CG-744          DANAHER TEDFORD LAGNESE & NEAL, PC
ROBINSON      JAMES C           MD      88071567          DANAHER TEDFORD LAGNESE & NEAL, PC          SLICK         EDWARD E       MD      87CG-3046         DANAHER TEDFORD LAGNESE & NEAL, PC
ROBINSON      MERLE H           MD      86CG-1493/25/83   DANAHER TEDFORD LAGNESE & NEAL, PC          SLIMMER       CARNES L       MD      88057544          DANAHER TEDFORD LAGNESE & NEAL, PC
ROCHE         WILLIAM R         MD      87CG-3108/43178   DANAHER TEDFORD LAGNESE & NEAL, PC          SLIMMER       ROLAND         MD      88CG-451          DANAHER TEDFORD LAGNESE & NEAL, PC
ROEBER        LORRAINE L        MD      88CG-446/51/46    DANAHER TEDFORD LAGNESE & NEAL, PC          SLIWA         JOSEPH         MD      87CG-857          DANAHER TEDFORD LAGNESE & NEAL, PC
ROOS          DONALD R          MD      86CG-1389         DANAHER TEDFORD LAGNESE & NEAL, PC          SMALL         GLENN M        MD      87CG-2490/41160   DANAHER TEDFORD LAGNESE & NEAL, PC
ROSLEY        RAYMOND           MD      88041554          DANAHER TEDFORD LAGNESE & NEAL, PC          SMIT          HENRY W        MD      87CG-1424         DANAHER TEDFORD LAGNESE & NEAL, PC
ROSS          EARL D            MD      87CG-1491/38161   DANAHER TEDFORD LAGNESE & NEAL, PC          SMITH         ALEXANDER      MD      87CG-3035         DANAHER TEDFORD LAGNESE & NEAL, PC
ROSS          JAMES E           MD      88041555          DANAHER TEDFORD LAGNESE & NEAL, PC          SMITH         CALVIN         MD      88112527          DANAHER TEDFORD LAGNESE & NEAL, PC
ROSS          LOVETT JR.        MD      90201524          DANAHER TEDFORD LAGNESE & NEAL, PC          SMITH         JOHN H         MD      8715-4549         DANAHER TEDFORD LAGNESE & NEAL, PC
ROSS          WILLIAM M         MD      87CG-2414/41/84   DANAHER TEDFORD LAGNESE & NEAL, PC          SMITH         JOHN T         MD      88CG-450          DANAHER TEDFORD LAGNESE & NEAL, PC
ROWE          RONALD            MD      8713-5502         DANAHER TEDFORD LAGNESE & NEAL, PC          SMITH         JOSEPH V       MD      87CG-2353         DANAHER TEDFORD LAGNESE & NEAL, PC
RUFFNER       FRANCIS A         MD      87CG-2445/41115   DANAHER TEDFORD LAGNESE & NEAL, PC          SMITH         RAYMOND T      MD      88CG-566/51/166   DANAHER TEDFORD LAGNESE & NEAL, PC
RULEY         CLEMENT H. V EA   MD      88155533          DANAHER TEDFORD LAGNESE & NEAL, PC          SMITH         TRESSLER W     MD      87CG-2450/41120   DANAHER TEDFORD LAGNESE & NEAL, PC
RUSSELL       ERNEST            MD      8729-4562         DANAHER TEDFORD LAGNESE & NEAL, PC          SMITH         WILLIAM A      MD      9026-4520         DANAHER TEDFORD LAGNESE & NEAL, PC
RUSSELL       RAYMOND E         MD      87CG-3641/45111   DANAHER TEDFORD LAGNESE & NEAL, PC          SMOCK         JOHN H         MD      87CG-1449/38119   DANAHER TEDFORD LAGNESE & NEAL, PC
RUTH          FRANCIS S         MD      90208532          DANAHER TEDFORD LAGNESE & NEAL, PC          SNYDER        JAMES F        MD      87278525          DANAHER TEDFORD LAGNESE & NEAL, PC
RUTH          GEORGE            MD      88183536          DANAHER TEDFORD LAGNESE & NEAL, PC          SODERSTROM    IVAN J         MD      88134503          DANAHER TEDFORD LAGNESE & NEAL, PC
RUTH          JOHN JOSEPH       MD      94308520          DANAHER TEDFORD LAGNESE & NEAL, PC          SOHN          JAMES O        MD      88-041559         DANAHER TEDFORD LAGNESE & NEAL, PC
RYKIEL        ALBERT W.         MD      87278660          DANAHER TEDFORD LAGNESE & NEAL, PC          SOHN          JOSEPH J       MD      88CG-601          DANAHER TEDFORD LAGNESE & NEAL, PC
SALADIN       PATSY A. V EAGL   MD      88162504          DANAHER TEDFORD LAGNESE & NEAL, PC          SONN          EDWARD J       MD      87CG-1527         DANAHER TEDFORD LAGNESE & NEAL, PC
SANTORO       MICHAEL           MD      87CG-628          DANAHER TEDFORD LAGNESE & NEAL, PC          SOUTHARD      WILLIAM H      MD      90208533          DANAHER TEDFORD LAGNESE & NEAL, PC
SAPP          ARVIL             MD      89216539          DANAHER TEDFORD LAGNESE & NEAL, PC          SPANGLER      DEBRA L        MD      87CG-120/34/258   DANAHER TEDFORD LAGNESE & NEAL, PC
SATTERFIELD   JAMES T           MD      8718-7510         DANAHER TEDFORD LAGNESE & NEAL, PC          SPENCE        RICHARD L.     MD      90187554          DANAHER TEDFORD LAGNESE & NEAL, PC
SAVAGE        HAROLD            MD      89216539          DANAHER TEDFORD LAGNESE & NEAL, PC          SPONAUGLE     CHARLES D      MD      8729-4566         DANAHER TEDFORD LAGNESE & NEAL, PC
SCANDALIATO   DOLORES           MD      89272517          DANAHER TEDFORD LAGNESE & NEAL, PC          SPRINGER      GLENN F        MD      87CG-98/34/235    DANAHER TEDFORD LAGNESE & NEAL, PC
SCANDALIATO   FRANK             MD      89244527          DANAHER TEDFORD LAGNESE & NEAL, PC          STEDTLER      THOMAS V       MD      87CG-2454/41124   DANAHER TEDFORD LAGNESE & NEAL, PC
SCARBOROUGH   HAROLD            MD      88183527          DANAHER TEDFORD LAGNESE & NEAL, PC          STEPP         KARL           MD      87CG-3581         DANAHER TEDFORD LAGNESE & NEAL, PC
SCHANKEN      NORBERT P         MD      87CG-1423/38/93   DANAHER TEDFORD LAGNESE & NEAL, PC          STETZ         STEPHEN        MD      8727-8797         DANAHER TEDFORD LAGNESE & NEAL, PC
SCHANKEN      WILLIAM           MD      87CG-1419/38/89   DANAHER TEDFORD LAGNESE & NEAL, PC          STEVENS       JOHN L         MD      88041560          DANAHER TEDFORD LAGNESE & NEAL, PC
SCHILLFARTH   JOHN V EAGLE-PI   MD      88155535          DANAHER TEDFORD LAGNESE & NEAL, PC          STEVENSON     LEON T         MD      90045542          DANAHER TEDFORD LAGNESE & NEAL, PC
SCHMIDT       DONALD J          MD      87CG-1521/38191   DANAHER TEDFORD LAGNESE & NEAL, PC          STEVENSON     ROBERT S       MD      88091540          DANAHER TEDFORD LAGNESE & NEAL, PC
SCHMIDT       JOHN              MD      87CG-97           DANAHER TEDFORD LAGNESE & NEAL, PC          STEWARD       RICHARD P      MD      87CG-1451/38121   DANAHER TEDFORD LAGNESE & NEAL, PC
SCHNEIDER     LOUIS             MD      85-CG-871-8/206   DANAHER TEDFORD LAGNESE & NEAL, PC          STINE         JACK B         MD      87CG-3054         DANAHER TEDFORD LAGNESE & NEAL, PC
SCHOTT        JOHN              MD      86CG-398 20/168   DANAHER TEDFORD LAGNESE & NEAL, PC          STINEBAUGH    HARRY W. SR.   MD      8704-4070         DANAHER TEDFORD LAGNESE & NEAL, PC
SCHUMANN      THOMAS F. V EAG   MD      88CG-549/51/149   DANAHER TEDFORD LAGNESE & NEAL, PC          STOFFREGEN    CHARLES E      MD      87CG-2496/41166   DANAHER TEDFORD LAGNESE & NEAL, PC
SCHUNCKE      MARTIN            MD      88041556          DANAHER TEDFORD LAGNESE & NEAL, PC          STORIE        DOUGLAS C      MD      88CG-437/51/37    DANAHER TEDFORD LAGNESE & NEAL, PC
SCHWARTZ      LAWRENCE          MD      88155545          DANAHER TEDFORD LAGNESE & NEAL, PC          SUBOCK        MARION R       MD      87CG-2493/41163   DANAHER TEDFORD LAGNESE & NEAL, PC
SCHWEDES      FREDERICK         MD      87CG-2953/43/23   DANAHER TEDFORD LAGNESE & NEAL, PC          SVOBODA       MILDRED E.     MD      90264524          DANAHER TEDFORD LAGNESE & NEAL, PC
SCIUTO        ALFRED J          MD      88CG-528          DANAHER TEDFORD LAGNESE & NEAL, PC          SWIGER        ROY B          MD      8721-2539         DANAHER TEDFORD LAGNESE & NEAL, PC
SCOTT         JOHN T            MD      87CG-2457/41127   DANAHER TEDFORD LAGNESE & NEAL, PC          SZECH         EDWARD         MD      88057545          DANAHER TEDFORD LAGNESE & NEAL, PC
SCOTT         WILLIAM J         MD      87CG-2959/43/29   DANAHER TEDFORD LAGNESE & NEAL, PC          SZPATURO      MICKEY N       MD      88CG-3075/43145   DANAHER TEDFORD LAGNESE & NEAL, PC
SEARS         JAMES M           MD      87CG-2972         DANAHER TEDFORD LAGNESE & NEAL, PC          TALLEY        JOHN M.        MD      88112522          DANAHER TEDFORD LAGNESE & NEAL, PC
SEBEK         GARNET            MD      8632-4050         DANAHER TEDFORD LAGNESE & NEAL, PC          TATE          RAYMOND        MD      89317505          DANAHER TEDFORD LAGNESE & NEAL, PC
SEIBEL        WILLIAM L         MD      87CG-2949/43/19   DANAHER TEDFORD LAGNESE & NEAL, PC          TATE          THOMAS W       MD      87CG-2524/41194   DANAHER TEDFORD LAGNESE & NEAL, PC
SELLERS       ROBERT F          MD      88CG-532/51/132   DANAHER TEDFORD LAGNESE & NEAL, PC          TAYLOR        GEORGE G       MD      86CG-657          DANAHER TEDFORD LAGNESE & NEAL, PC
SENGEBUSCH    ERNEST A          MD      87CG-3607/45/77   DANAHER TEDFORD LAGNESE & NEAL, PC          TAYLOR        JOHN W         MD      86CG-2813         DANAHER TEDFORD LAGNESE & NEAL, PC
SERSEN        RAYMOND B. V EA   MD      88CG-575/51/175   DANAHER TEDFORD LAGNESE & NEAL, PC          TAYLOR        LARIE          MD      88091519          DANAHER TEDFORD LAGNESE & NEAL, PC
SEWARD        BERNARD M         MD      8729-4564         DANAHER TEDFORD LAGNESE & NEAL, PC          TERRELL       DANIEL E.      MD      87278589          DANAHER TEDFORD LAGNESE & NEAL, PC
SEWARD        ESTHER            MD      86CG-1008         DANAHER TEDFORD LAGNESE & NEAL, PC          TERRY         PAUL E         MD      87CG-2425/41/95   DANAHER TEDFORD LAGNESE & NEAL, PC
SHANKLIN      JAMES E.          MD      89188545          DANAHER TEDFORD LAGNESE & NEAL, PC          TERZIGNI      LOUIS          MD      88CG-519          DANAHER TEDFORD LAGNESE & NEAL, PC
SHAVER        JOHN H.           MD      9025-0529         DANAHER TEDFORD LAGNESE & NEAL, PC          THOMAS        DONALD E       MD      88CG-592/51/192   DANAHER TEDFORD LAGNESE & NEAL, PC
SHAW          WILLIAM H         MD      88CG-564          DANAHER TEDFORD LAGNESE & NEAL, PC          THOMAS        JAMES A        MD      87CG-840          DANAHER TEDFORD LAGNESE & NEAL, PC
SHEA          GORDON S. JR.     MD      8705-1522         DANAHER TEDFORD LAGNESE & NEAL, PC          THOMAS        JOHNNIE L      MD      89244539          DANAHER TEDFORD LAGNESE & NEAL, PC
SHEPERD       ROY E             MD      8713-5598         DANAHER TEDFORD LAGNESE & NEAL, PC          THOMAS        RAPHAEL        MD      87CG-1349         DANAHER TEDFORD LAGNESE & NEAL, PC
SHEPHERD      ROBERT G          MD      87CG-3650/45120   DANAHER TEDFORD LAGNESE & NEAL, PC          THOMAS        RODERICK B.    MD      9015-6530         DANAHER TEDFORD LAGNESE & NEAL, PC
SHIFFLETT     FRANK             MD      88162510          DANAHER TEDFORD LAGNESE & NEAL, PC          THOMPSON      DONALD R       MD      87CG-3092/43162   DANAHER TEDFORD LAGNESE & NEAL, PC
SHIMER        MARVIN L. JR.     MD      89244531          DANAHER TEDFORD LAGNESE & NEAL, PC          THOMPSON      FREDERICK R    MD      88CG-600/51/200   DANAHER TEDFORD LAGNESE & NEAL, PC
SHIPLEY       CARL              MD      87CG-3701         DANAHER TEDFORD LAGNESE & NEAL, PC          TILLMAN       LLOYD          MD      87CG-1382         DANAHER TEDFORD LAGNESE & NEAL, PC
SHIPLEY       THOMAS            MD      88CG-478 51/78    DANAHER TEDFORD LAGNESE & NEAL, PC          TISDALE       PAUL           MD      87079512          DANAHER TEDFORD LAGNESE & NEAL, PC
SHRIVER       RICHARD E         MD      8805-0508         DANAHER TEDFORD LAGNESE & NEAL, PC          TOBIAS        HENRY E        MD      87CG-2361         DANAHER TEDFORD LAGNESE & NEAL, PC
SHRUM         JOSEPH W          MD      88CG-430/51/30    DANAHER TEDFORD LAGNESE & NEAL, PC          TOLODZIECKI   JERRY          MD      87CG-1436/38106   DANAHER TEDFORD LAGNESE & NEAL, PC
SHUE          VERNON            MD      87CG-3730         DANAHER TEDFORD LAGNESE & NEAL, PC          TOMICK        STANLEY J      MD      88CG-517/51/117   DANAHER TEDFORD LAGNESE & NEAL, PC
SHUMATE       CARL M.           MD      87CG2508/41/178   DANAHER TEDFORD LAGNESE & NEAL, PC          TOWERS        ALFRED L       MD      87CG-2518/41188   DANAHER TEDFORD LAGNESE & NEAL, PC
SICCA         CHARLES E         MD      87CG-3085/43155   DANAHER TEDFORD LAGNESE & NEAL, PC          TOWNSEND      RICHARD        MD      87CG-2337/41/7    DANAHER TEDFORD LAGNESE & NEAL, PC
SIEMASKO      EDWIN R           MD      87CG-3604/45/74   DANAHER TEDFORD LAGNESE & NEAL, PC          TRAVERS       MELVIN A       MD      87CG-3629/45/99   DANAHER TEDFORD LAGNESE & NEAL, PC
SILL          JOSEPH V          MD      88041557          DANAHER TEDFORD LAGNESE & NEAL, PC          TRIGGER       CORNELIUS M    MD      87CG-3583/45/53   DANAHER TEDFORD LAGNESE & NEAL, PC
SILLS         GEORGE F          MD      87CG-2455         DANAHER TEDFORD LAGNESE & NEAL, PC          TROTT         WILLIAM E      MD      87CG-121/34/259   DANAHER TEDFORD LAGNESE & NEAL, PC
SIMMONS       LOUIS D           MD      87CG-3128/43198   DANAHER TEDFORD LAGNESE & NEAL, PC          TROY          ANDREW L       MD      88CG-555          DANAHER TEDFORD LAGNESE & NEAL, PC
SIMMS         JOHN R            MD      87CG-2352         DANAHER TEDFORD LAGNESE & NEAL, PC          TURC          FRANC E.       MD      85CG-3361         DANAHER TEDFORD LAGNESE & NEAL, PC
SIMON         FRED              MD      87181556          DANAHER TEDFORD LAGNESE & NEAL, PC          TURNER        JOSEPH C       MD      87CG-1474/38144   DANAHER TEDFORD LAGNESE & NEAL, PC
SIMPKINS      GEORGE A          MD      87CG3086/43/156   DANAHER TEDFORD LAGNESE & NEAL, PC          TWINE         JAMES T.       MD      87CG-2989         DANAHER TEDFORD LAGNESE & NEAL, PC
SIMPSON       WILLARD M         MD      87CG-3653         DANAHER TEDFORD LAGNESE & NEAL, PC          UNKLE         EDWARD H.      MD      88CG-579          DANAHER TEDFORD LAGNESE & NEAL, PC

                                                                                                                                                               Appendix A - 101
                                            Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                         Document Page 120 of 624
Claimant        Claimant          State                                                                  Claimant     Claimant      State
Last Name       First Name        Filed   Docket Number      Primary Plaintiff Counsel                   Last Name    First Name    Filed   Docket Number     Primary Plaintiff Counsel
UNKLE           ROBERT P          MD      87CG-3551/45/21    DANAHER TEDFORD LAGNESE & NEAL, PC          WOODS        FRED          MD      88-041563         DANAHER TEDFORD LAGNESE & NEAL, PC
URBAN           CHARLES N         MD      8730-3536          DANAHER TEDFORD LAGNESE & NEAL, PC          WOOLERY      FRANKLIN P.   MD      89006545          DANAHER TEDFORD LAGNESE & NEAL, PC
URBAN           THEODORE V        MD      87CG-3608/45/78    DANAHER TEDFORD LAGNESE & NEAL, PC          WORRELL      CHARLES T     MD      8727-8678         DANAHER TEDFORD LAGNESE & NEAL, PC
URIK            JOSEPH J          MD      87CG-2519/41189    DANAHER TEDFORD LAGNESE & NEAL, PC          WRIGHT       JESSE         MD      8820-0502         DANAHER TEDFORD LAGNESE & NEAL, PC
UTZ             WILLIAM W         MD      87CG-2950          DANAHER TEDFORD LAGNESE & NEAL, PC          WURSTER      WILLIAM       MD      87CG-527/51/127   DANAHER TEDFORD LAGNESE & NEAL, PC
VACHINO         JOHN V            MD      88CG-531           DANAHER TEDFORD LAGNESE & NEAL, PC          WYATT        ROBERT F      MD      87CG-3005         DANAHER TEDFORD LAGNESE & NEAL, PC
VAIL            ARTHUR E          MD      88155548           DANAHER TEDFORD LAGNESE & NEAL, PC          YARBEROUGH   FREDDIE       MD      8731-0528         DANAHER TEDFORD LAGNESE & NEAL, PC
VANN            HAROLD R          MD      8833-7501          DANAHER TEDFORD LAGNESE & NEAL, PC          YATES        LEE O.        MD      89244549          DANAHER TEDFORD LAGNESE & NEAL, PC
VANN            WILLIE            MD      87CG-3065          DANAHER TEDFORD LAGNESE & NEAL, PC          YESKER       JOHN          MD      88CG-441          DANAHER TEDFORD LAGNESE & NEAL, PC
VARELLA         ANTHONY J         MD      88CG-541/51/141    DANAHER TEDFORD LAGNESE & NEAL, PC          YOUNG        RAYMOND       MD      90274528          DANAHER TEDFORD LAGNESE & NEAL, PC
VASOLD          JAMES M.          MD      8727-8736          DANAHER TEDFORD LAGNESE & NEAL, PC          YULE         CHARLES       MD      85CG-3014         DANAHER TEDFORD LAGNESE & NEAL, PC
VECERA          MATTHEW M         MD      87CG-3575/45/45    DANAHER TEDFORD LAGNESE & NEAL, PC          ZANGLA       ROSARIO       MD      CAL-89-06905      DANAHER TEDFORD LAGNESE & NEAL, PC
VERDIN          ROBERT M          MD      87-08785           DANAHER TEDFORD LAGNESE & NEAL, PC          ZELLHOFER    FRANCIS X.    MD      8722-2071         DANAHER TEDFORD LAGNESE & NEAL, PC
VICKERS         BRADFORD A        MD      88183535           DANAHER TEDFORD LAGNESE & NEAL, PC          ZIEGLER      DONALD L      MD      87CG-3579/45/49   DANAHER TEDFORD LAGNESE & NEAL, PC
VINSON          JOHN F            MD      87CG-1391          DANAHER TEDFORD LAGNESE & NEAL, PC          ZINGO        JOHN P        MD      87CG-1442/38112   DANAHER TEDFORD LAGNESE & NEAL, PC
VITEK           ALBERT F          MD      88155544           DANAHER TEDFORD LAGNESE & NEAL, PC          ZINKHAN      JOHN A        MD      87CG-2409/41/79   DANAHER TEDFORD LAGNESE & NEAL, PC
VLAKOS          GUS               MD      89026528           DANAHER TEDFORD LAGNESE & NEAL, PC          ZITTLE       PAUL J        MD      88CG-459          DANAHER TEDFORD LAGNESE & NEAL, PC
VOELKER         JOHN R            MD      87CG-1523          DANAHER TEDFORD LAGNESE & NEAL, PC          ZUKAS        ELWOOD E      MD      89026513          DANAHER TEDFORD LAGNESE & NEAL, PC
VOGT            AMBROSE           MD      8731-3507          DANAHER TEDFORD LAGNESE & NEAL, PC          ADDINGTON    MARK J        ND      00-C-1306         DAVID C. THOMPSON ATTORNEY AT LAW, PC
WAGENER         BERNARD G         MD      8717-0535          DANAHER TEDFORD LAGNESE & NEAL, PC          AHO          ELDON M       ND      092010CV02756     DAVID C. THOMPSON ATTORNEY AT LAW, PC
WAGNER          CHARLES           MD      86CG-1637          DANAHER TEDFORD LAGNESE & NEAL, PC          ALDREDGE     DUDLEY        ND      06C209            DAVID C. THOMPSON ATTORNEY AT LAW, PC
WAGNER          WALTER C          MD      91305510           DANAHER TEDFORD LAGNESE & NEAL, PC          ALLEN        CHARLES       ND      UNKNOWN           DAVID C. THOMPSON ATTORNEY AT LAW, PC
WAIDNER         FREDERICK C. SR   MD      85CG-355 17/63     DANAHER TEDFORD LAGNESE & NEAL, PC          ANDERSON     DAVID J       ND      00-C-561          DAVID C. THOMPSON ATTORNEY AT LAW, PC
WAINWRIGHT      WILLIAM           MD      88CG-505/51/105    DANAHER TEDFORD LAGNESE & NEAL, PC          ANDRUSAK     GEORGE J      ND      06C208            DAVID C. THOMPSON ATTORNEY AT LAW, PC
WAKINSHAW       ARTHUR J          NY      591237/96          DANAHER TEDFORD LAGNESE & NEAL, PC          ANKLAM       DONALD C      ND      092015CV01991     DAVID C. THOMPSON ATTORNEY AT LAW, PC
WALKER          EUGENE TAYLOR V   MD      88057546           DANAHER TEDFORD LAGNESE & NEAL, PC          BAKER        DONALD C      ND      00-C-1306         DAVID C. THOMPSON ATTORNEY AT LAW, PC
WALL            WINT              MD      87CG-2437          DANAHER TEDFORD LAGNESE & NEAL, PC          BANKSTON     JOE R         ND      06C209            DAVID C. THOMPSON ATTORNEY AT LAW, PC
WALLACE         CHARLES E         MD      87CG-1351/38/21    DANAHER TEDFORD LAGNESE & NEAL, PC          BARKER       DOUGLAS C     ND      06C209            DAVID C. THOMPSON ATTORNEY AT LAW, PC
WALSHINSKY      JOSEPH            MD      87CG-3627          DANAHER TEDFORD LAGNESE & NEAL, PC          BARTSCH      THEODORE J    ND      092015CV02003     DAVID C. THOMPSON ATTORNEY AT LAW, PC
WALTHALL        JOHN A            MD      87CG-2356          DANAHER TEDFORD LAGNESE & NEAL, PC          BELLMORE     JOE           ND      00-C-565          DAVID C. THOMPSON ATTORNEY AT LAW, PC
WARD            GARY R.           MD      87CG-3000          DANAHER TEDFORD LAGNESE & NEAL, PC          BERGLAND     WALLACE E     ND      00-C-563          DAVID C. THOMPSON ATTORNEY AT LAW, PC
WARE            ROBERT L.         MD      8710-6543          DANAHER TEDFORD LAGNESE & NEAL, PC          BOE          SCOTT         ND      01-C-665          DAVID C. THOMPSON ATTORNEY AT LAW, PC
WARNER          CARROLL N. V EA   MD      88071581           DANAHER TEDFORD LAGNESE & NEAL, PC          BOUGIE       MARK J        ND      UNKNOWN           DAVID C. THOMPSON ATTORNEY AT LAW, PC
WARNICK         ELMER JR V EAGL   MD      87CG-3100/43170    DANAHER TEDFORD LAGNESE & NEAL, PC          BOWERS       NORA          ND      092010CV02743     DAVID C. THOMPSON ATTORNEY AT LAW, PC
WATKINS         WILLIAM A         MD      90187558           DANAHER TEDFORD LAGNESE & NEAL, PC          BUCKNER      ROBERT E      ND      06C208            DAVID C. THOMPSON ATTORNEY AT LAW, PC
WATSON          ROBERT P          MD      87CG-2484/41154    DANAHER TEDFORD LAGNESE & NEAL, PC          BURHENN      LEONARD D     ND      2013CV109         DAVID C. THOMPSON ATTORNEY AT LAW, PC
WATSON          SAMUEL D          MD      87CG-2473/41143    DANAHER TEDFORD LAGNESE & NEAL, PC          BURKE        JOHN          ND      092010CV02736     DAVID C. THOMPSON ATTORNEY AT LAW, PC
WATTS           LESTER            MD      87CG-3690          DANAHER TEDFORD LAGNESE & NEAL, PC          BURNS        MARTHA        ND      00-C-562          DAVID C. THOMPSON ATTORNEY AT LAW, PC
WEBB            LESLIE I          MD      88134505           DANAHER TEDFORD LAGNESE & NEAL, PC          CLAUTHIER    JOSEPH M      ND      092010CV02722     DAVID C. THOMPSON ATTORNEY AT LAW, PC
WEBB            OSCAR             MD      87CG-3021          DANAHER TEDFORD LAGNESE & NEAL, PC          CLEMMONS     DAVID G       ND      06C208            DAVID C. THOMPSON ATTORNEY AT LAW, PC
WEBER           ELMER             MD      87CG-2332          DANAHER TEDFORD LAGNESE & NEAL, PC          CLIFTON      CHARLES E     ND      06C208            DAVID C. THOMPSON ATTORNEY AT LAW, PC
WEHR            DAVID J           MD      87CG-3094          DANAHER TEDFORD LAGNESE & NEAL, PC          CLIFTON      EDWARD W      ND      06C208            DAVID C. THOMPSON ATTORNEY AT LAW, PC
WELLS           IRA W             MD      87CG-627           DANAHER TEDFORD LAGNESE & NEAL, PC          COFFEY       CHARLIE       ND      06C208            DAVID C. THOMPSON ATTORNEY AT LAW, PC
WENDEROTH       OSMUND P. SR.     MD      86CG-451           DANAHER TEDFORD LAGNESE & NEAL, PC          CORTEZ       FLOYD         ND      06C209            DAVID C. THOMPSON ATTORNEY AT LAW, PC
WEST            GERALD L          MD      8705-1510          DANAHER TEDFORD LAGNESE & NEAL, PC          COUCH        GEORGE L      ND      06C208            DAVID C. THOMPSON ATTORNEY AT LAW, PC
WEST            GERALD L          MD      8705-15120         DANAHER TEDFORD LAGNESE & NEAL, PC          COX          RUFUS         ND      06C208            DAVID C. THOMPSON ATTORNEY AT LAW, PC
WEYFORTH        ROBERT            MD      88CG-576           DANAHER TEDFORD LAGNESE & NEAL, PC          CURTIS       ADAM C        ND      06C209            DAVID C. THOMPSON ATTORNEY AT LAW, PC
WHITBY          FRANK W           MD      8734-1501          DANAHER TEDFORD LAGNESE & NEAL, PC          CURTIS       GEORGE        ND      06C208            DAVID C. THOMPSON ATTORNEY AT LAW, PC
WHITE           JOHNNIE E         MD      88CG-587/51/187    DANAHER TEDFORD LAGNESE & NEAL, PC          DAUGHERTY    STEVEN W      ND      06C208            DAVID C. THOMPSON ATTORNEY AT LAW, PC
WHITE           JOSEPH C.         MD      8920-2539          DANAHER TEDFORD LAGNESE & NEAL, PC          DAVENPORT    WT            ND      06C208            DAVID C. THOMPSON ATTORNEY AT LAW, PC
WHITNEY         ALBERT W. JR V    MD      88CG-404/51/4      DANAHER TEDFORD LAGNESE & NEAL, PC          DEITZ        JAMES         ND      092010CV02735     DAVID C. THOMPSON ATTORNEY AT LAW, PC
WHITT           WALTER K          MD      87CG-2431-41-101   DANAHER TEDFORD LAGNESE & NEAL, PC          DENSON       JOHN E        ND      06C209            DAVID C. THOMPSON ATTORNEY AT LAW, PC
WICK            WILLIAM G         MD      87CG-1512          DANAHER TEDFORD LAGNESE & NEAL, PC          DERAMUS      CURLIE B      ND      06C208            DAVID C. THOMPSON ATTORNEY AT LAW, PC
WILDER          HERCHEL P.        MD      8920-2541          DANAHER TEDFORD LAGNESE & NEAL, PC          DOLL         DELTON        ND      092010CV02751     DAVID C. THOMPSON ATTORNEY AT LAW, PC
WILKENS         JOSEPH H          MD      87CG-2958          DANAHER TEDFORD LAGNESE & NEAL, PC          ELLINGSON    BRUCE E       ND      UNKNOWN           DAVID C. THOMPSON ATTORNEY AT LAW, PC
WILLIAMS        ERNEST            MD      87-2980 H          DANAHER TEDFORD LAGNESE & NEAL, PC          ERETH        WILLIAM       ND      UNKNOWN           DAVID C. THOMPSON ATTORNEY AT LAW, PC
WILLIAMS        JAMES             MD      9012-4511          DANAHER TEDFORD LAGNESE & NEAL, PC          FORSTNER     STANLEY       ND      092010CV02747     DAVID C. THOMPSON ATTORNEY AT LAW, PC
WILLIAMS        KENNETH E         MD      87CG-1344/38/14    DANAHER TEDFORD LAGNESE & NEAL, PC          GARGIS       JOHN M        ND      06C209            DAVID C. THOMPSON ATTORNEY AT LAW, PC
WILLIAMS        ROBERT R          MD      8713-5585          DANAHER TEDFORD LAGNESE & NEAL, PC          GARRIGAN     LEROY         ND      092010CV02725     DAVID C. THOMPSON ATTORNEY AT LAW, PC
WILLIAMS        ROBERT R          MD      88057548           DANAHER TEDFORD LAGNESE & NEAL, PC          GILBREATH    VELMA R       ND      06C208            DAVID C. THOMPSON ATTORNEY AT LAW, PC
WILLIAMS        ROWLAND V EAGLE   MD      87CG-3637/45107    DANAHER TEDFORD LAGNESE & NEAL, PC          GIMBEL       LEROY         ND      092010CV02728     DAVID C. THOMPSON ATTORNEY AT LAW, PC
WILLIAMS        WILLIE            MD      87CG-3036          DANAHER TEDFORD LAGNESE & NEAL, PC          GIMBELL      LEROY         ND      00-C-1306         DAVID C. THOMPSON ATTORNEY AT LAW, PC
WILLIS          DEAN              MD      8731-0527          DANAHER TEDFORD LAGNESE & NEAL, PC          GRANER       CLEM          ND      00-C-1299         DAVID C. THOMPSON ATTORNEY AT LAW, PC
WILSON          DAVID M           MD      87CG-2515          DANAHER TEDFORD LAGNESE & NEAL, PC          GRIFFIN      LOTTIE        ND      00-C-1300         DAVID C. THOMPSON ATTORNEY AT LAW, PC
WILSON          WILLIAM J         MD      87CG-2438/41108    DANAHER TEDFORD LAGNESE & NEAL, PC          GUNDERSON    GAYHARD       ND      00-C-565          DAVID C. THOMPSON ATTORNEY AT LAW, PC
WILT            GEORGE            MD      87CG-1379/38/49    DANAHER TEDFORD LAGNESE & NEAL, PC          HAMKENS      ROBERT        ND      092010CV02742     DAVID C. THOMPSON ATTORNEY AT LAW, PC
WINCHESTER      SHARPLESS         MD      89006546           DANAHER TEDFORD LAGNESE & NEAL, PC          HAYES        DANIEL        ND      UNKNOWN           DAVID C. THOMPSON ATTORNEY AT LAW, PC
WINDER          MARION A          MD      87CG-2367/41/37    DANAHER TEDFORD LAGNESE & NEAL, PC          HAYES        WILLIAM N     ND      06C208            DAVID C. THOMPSON ATTORNEY AT LAW, PC
WIRTH           THOMAS F.         MD      8727-8799          DANAHER TEDFORD LAGNESE & NEAL, PC          HEILMAN      LEROY J       ND      UNKNOWN           DAVID C. THOMPSON ATTORNEY AT LAW, PC
WIRTZ           VERNON W.         MD      87CG-2999          DANAHER TEDFORD LAGNESE & NEAL, PC          HELSTROM     DAVID         ND      01-C-665          DAVID C. THOMPSON ATTORNEY AT LAW, PC
WISE            ROBERT L.         MD      90229522           DANAHER TEDFORD LAGNESE & NEAL, PC          HENDON       KEEVEL        ND      06C209            DAVID C. THOMPSON ATTORNEY AT LAW, PC
WISSEL          ALBERT C          MD      88057549           DANAHER TEDFORD LAGNESE & NEAL, PC          HEYERMAN     JON           ND      UNKNOWN           DAVID C. THOMPSON ATTORNEY AT LAW, PC
WOJCIECHOWSKI   EDWARD J          MD      92304521           DANAHER TEDFORD LAGNESE & NEAL, PC          HOVDE        LYLE A        ND      092015CV01997     DAVID C. THOMPSON ATTORNEY AT LAW, PC
WOLINSKI        STANLEY F         MD      87CG-3117/43187    DANAHER TEDFORD LAGNESE & NEAL, PC          HOWELL       JAMES R       ND      06C208            DAVID C. THOMPSON ATTORNEY AT LAW, PC
WOMACK          JOHN C            MD      89062517           DANAHER TEDFORD LAGNESE & NEAL, PC          HUBER        LOUIS         ND      092010CV02731     DAVID C. THOMPSON ATTORNEY AT LAW, PC
WOOD            JACK N            MD      87CG-2368          DANAHER TEDFORD LAGNESE & NEAL, PC          HUFF         FRED L        ND      06C208            DAVID C. THOMPSON ATTORNEY AT LAW, PC

                                                                                                                                                                Appendix A - 102
                                      Case 17-03105           Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                 Document Page 121 of 624
Claimant      Claimant      State                                                                Claimant      Claimant          State
Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel                    Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel
JACKSON       WALTER H      ND      06C209          DAVID C. THOMPSON ATTORNEY AT LAW, PC        STRANG        CLARENCE          ND      00-C-565        DAVID C. THOMPSON ATTORNEY AT LAW, PC
JENSEN        KARL          ND      092010CV02721   DAVID C. THOMPSON ATTORNEY AT LAW, PC        SWENSON       DANIEL            ND      00-C-565        DAVID C. THOMPSON ATTORNEY AT LAW, PC
JOHNSON       HAROLD        ND      00-C-566        DAVID C. THOMPSON ATTORNEY AT LAW, PC        SWITCHER      SAMMIE            ND      06C209          DAVID C. THOMPSON ATTORNEY AT LAW, PC
JOHNSON       ROBERT        ND      UNKNOWN         DAVID C. THOMPSON ATTORNEY AT LAW, PC        THOMPSON      GARLAND E         ND      06C208          DAVID C. THOMPSON ATTORNEY AT LAW, PC
JONES         JOHN W        ND      06C208          DAVID C. THOMPSON ATTORNEY AT LAW, PC        TODD          ROY D             ND      06C208          DAVID C. THOMPSON ATTORNEY AT LAW, PC
JONES         JOHN W        ND      06C209          DAVID C. THOMPSON ATTORNEY AT LAW, PC        TOKACH        LOUIS L           ND      00-C-1306       DAVID C. THOMPSON ATTORNEY AT LAW, PC
JONES         LLOYD         ND      1807C01935      DAVID C. THOMPSON ATTORNEY AT LAW, PC        TOWNSEL       MANDIE E          MO      1016CV30533     DAVID C. THOMPSON ATTORNEY AT LAW, PC
JORDAN        ISACC D       ND      06C209          DAVID C. THOMPSON ATTORNEY AT LAW, PC        TVEITO        GERHARD           ND      00-C-1306       DAVID C. THOMPSON ATTORNEY AT LAW, PC
JUST          ROBERT        ND      092010CV02729   DAVID C. THOMPSON ATTORNEY AT LAW, PC        VADNAIS       DUANE             ND      092010CV02750   DAVID C. THOMPSON ATTORNEY AT LAW, PC
JUST          ROBERT W      ND      00-C-1306       DAVID C. THOMPSON ATTORNEY AT LAW, PC        VIKEN         DALE              ND      UNKNOWN         DAVID C. THOMPSON ATTORNEY AT LAW, PC
KARAZ         SAMEH S       ND      092012CV01608   DAVID C. THOMPSON ATTORNEY AT LAW, PC        VREM          VERL              ND      092010CV02741   DAVID C. THOMPSON ATTORNEY AT LAW, PC
KASPRICK      ERNEST F      ND      02-C-1629       DAVID C. THOMPSON ATTORNEY AT LAW, PC        WAITES        JERRY             ND      06C208          DAVID C. THOMPSON ATTORNEY AT LAW, PC
KEELING       WILLIAM W     ND      06C208          DAVID C. THOMPSON ATTORNEY AT LAW, PC        WALL          DENNIS            ND      UNKNOWN         DAVID C. THOMPSON ATTORNEY AT LAW, PC
KELLY         JOHNNIE       ND      06C208          DAVID C. THOMPSON ATTORNEY AT LAW, PC        WARE          SAMUEL            ND      06C209          DAVID C. THOMPSON ATTORNEY AT LAW, PC
KELLY         JOHNNIE       ND      06C209          DAVID C. THOMPSON ATTORNEY AT LAW, PC        WATTS         WILLIE C          ND      06C208          DAVID C. THOMPSON ATTORNEY AT LAW, PC
KESSLER       EMANUEL       ND      092010CV02744   DAVID C. THOMPSON ATTORNEY AT LAW, PC        WEAD          TERESA            ND      092010CV02733   DAVID C. THOMPSON ATTORNEY AT LAW, PC
KIENZLE       CLARENCE      ND      UNKNOWN         DAVID C. THOMPSON ATTORNEY AT LAW, PC        WETZEL        KYLE P            ND      UNKNOWN         DAVID C. THOMPSON ATTORNEY AT LAW, PC
KING          NORMAN        ND      UNKNOWN         DAVID C. THOMPSON ATTORNEY AT LAW, PC        WETZEL        ROBERT D          ND      182013CV00112   DAVID C. THOMPSON ATTORNEY AT LAW, PC
KLEMA         JOHN          ND      01-C-665        DAVID C. THOMPSON ATTORNEY AT LAW, PC        WILD          DOUGLAS J         ND      2013CV111       DAVID C. THOMPSON ATTORNEY AT LAW, PC
KNOLL         WALLACE J     ND      092015CV01998   DAVID C. THOMPSON ATTORNEY AT LAW, PC        WILLIAMS      DAVID C           ND      06C209          DAVID C. THOMPSON ATTORNEY AT LAW, PC
KNUTSON       OLE O         ND      092015CV02016   DAVID C. THOMPSON ATTORNEY AT LAW, PC        WOODARD       DANNIS B          ND      092015CV02012   DAVID C. THOMPSON ATTORNEY AT LAW, PC
KOTALIK       JOHN J        ND      2013CV114       DAVID C. THOMPSON ATTORNEY AT LAW, PC        BROWN         JOE L             MS      92-5142(2)      DAVID NUTT & ASSOCIATES, PC
KRAFT         EDWARD        ND      00-C-1306       DAVID C. THOMPSON ATTORNEY AT LAW, PC        BROWN         ROBERT L          MS      91-5330)1)      DAVID NUTT & ASSOCIATES, PC
LAROCQUE      FLOYD         ND      092010CV02746   DAVID C. THOMPSON ATTORNEY AT LAW, PC        BYRD          JAMES E. V ALLI   MS      91-5330)1)      DAVID NUTT & ASSOCIATES, PC
LARSON        LEONARD       MN      UNKNOWN         DAVID C. THOMPSON ATTORNEY AT LAW, PC        COOLEY        DARRELL C. V AL   MS      91-5187(2)      DAVID NUTT & ASSOCIATES, PC
LIGHTHIZER    ROBERT C      ND      00-C-1306       DAVID C. THOMPSON ATTORNEY AT LAW, PC        HILL          EDWARD L          MS      92-5142(2)      DAVID NUTT & ASSOCIATES, PC
LINDSEY       JAMES R       ND      06C208          DAVID C. THOMPSON ATTORNEY AT LAW, PC        JACKSON       WILLIAM E         MS      92-5142(2)      DAVID NUTT & ASSOCIATES, PC
LUNDE         ELIZABETH F   ND      092015CV02020   DAVID C. THOMPSON ATTORNEY AT LAW, PC        LEBLANC       IDEST J. & PEGG   MS      91-5187(2)      DAVID NUTT & ASSOCIATES, PC
MANLEY        RAY           ND      UNKNOWN         DAVID C. THOMPSON ATTORNEY AT LAW, PC        LYONS         JOSEPH S          MS      91-5187(2)      DAVID NUTT & ASSOCIATES, PC
MATTSON       HILDEGARD     ND      092010CV02755   DAVID C. THOMPSON ATTORNEY AT LAW, PC        MIMS          TOMMIE L. V ALL   MS      92-5142(2)      DAVID NUTT & ASSOCIATES, PC
MCCULLY       TERRY         ND      06C209          DAVID C. THOMPSON ATTORNEY AT LAW, PC        NORMAN        WILLIE & ALMA V   MS      91-5187(2)      DAVID NUTT & ASSOCIATES, PC
MCDILL        JL            ND      06C208          DAVID C. THOMPSON ATTORNEY AT LAW, PC        SEYMOUR       NARVIN J. & NEL   MS      91-5330)1)      DAVID NUTT & ASSOCIATES, PC
MCMICHAEL     JAMES         ND      06C209          DAVID C. THOMPSON ATTORNEY AT LAW, PC        SHAW          LOUIS             MS      91-5187(2)      DAVID NUTT & ASSOCIATES, PC
MELLNER       PETER         ND      092010CV02732   DAVID C. THOMPSON ATTORNEY AT LAW, PC        THOMAS        JOHN              MS      ADMIN           DAVID NUTT & ASSOCIATES, PC
MINDT         JOHN          ND      00-C-565        DAVID C. THOMPSON ATTORNEY AT LAW, PC        WALKER        SADIE & JIMMIE    MS      91-5187(2)      DAVID NUTT & ASSOCIATES, PC
MONAGHAN      WILLIAM       ND      UNKNOWN         DAVID C. THOMPSON ATTORNEY AT LAW, PC        WATTS         WILLIE L          MS      91-5187(2)      DAVID NUTT & ASSOCIATES, PC
MOSTELLA      JD            ND      06C208          DAVID C. THOMPSON ATTORNEY AT LAW, PC        WHITE         ROBERT L          MS      91-5187(2)      DAVID NUTT & ASSOCIATES, PC
NUNNALLY      JAMES C       ND      06C208          DAVID C. THOMPSON ATTORNEY AT LAW, PC        DAUSACKER     WALTER A          NY      100865/00       DAVID P, KOWNACKI, P.C.
OLANDER       CLAYTON L     ND      2013CV110       DAVID C. THOMPSON ATTORNEY AT LAW, PC        ACKLEY        HAROLD            MS      2000-118        DAVIS & FEDER
PALARDIS      DONALD        ND      092010CV02726   DAVID C. THOMPSON ATTORNEY AT LAW, PC        BARNES        BETTY             MS      2000-118        DAVIS & FEDER
PALMER        GARY J        ND      UNKNOWN         DAVID C. THOMPSON ATTORNEY AT LAW, PC        BARNES        CLARENCE          MS      2000-118        DAVIS & FEDER
PARENT        DONALD A      ND      00-C-564        DAVID C. THOMPSON ATTORNEY AT LAW, PC        BARNES        ROBERT            MS      2000-118        DAVIS & FEDER
PETERSON      LESTER O      ND      06C208          DAVID C. THOMPSON ATTORNEY AT LAW, PC        BOUCHER       NELSON            MS      2000-118        DAVIS & FEDER
PETERSON      LESTER O      ND      06C209          DAVID C. THOMPSON ATTORNEY AT LAW, PC        COUCH         DAVID D           MS      2000-118        DAVIS & FEDER
PETSINGER     WAYNE         ND      092010CV02748   DAVID C. THOMPSON ATTORNEY AT LAW, PC        DAUGHERTY     LAWRENCE          MS      2000-118        DAVIS & FEDER
PHILLIPS      HENRY G       ND      06C208          DAVID C. THOMPSON ATTORNEY AT LAW, PC        DICKERSON     KENNETH           MS      2000-118        DAVIS & FEDER
PICARD        THOMAS        ND      UNKNOWN         DAVID C. THOMPSON ATTORNEY AT LAW, PC        DUNCAN        KIRBY             MS      2000-118        DAVIS & FEDER
PITTENGER     ELLIS         ND      00-C-1306       DAVID C. THOMPSON ATTORNEY AT LAW, PC        EMFINGER      DAISY             MS      2000-118        DAVIS & FEDER
PLATZ         CHARLES       ND      01-C-665        DAVID C. THOMPSON ATTORNEY AT LAW, PC        FREDERICK     RICHARD           MS      2000-118        DAVIS & FEDER
POTTER        ROGER         ND      01-C-665        DAVID C. THOMPSON ATTORNEY AT LAW, PC        GRANT         JOSEPH            MS      2000-118        DAVIS & FEDER
QUAM          CURTISS       ND      01-C-665        DAVID C. THOMPSON ATTORNEY AT LAW, PC        HALLIBURTON   WILLIAM           MS      2000-118        DAVIS & FEDER
RALEY         CHARLES       ND      06C209          DAVID C. THOMPSON ATTORNEY AT LAW, PC        HARRIS        DONALD            MS      2000-118        DAVIS & FEDER
REEVES        GARY W        ND      06C208          DAVID C. THOMPSON ATTORNEY AT LAW, PC        HARRIS        JEROME            MS      2000-118        DAVIS & FEDER
REISWIG       ELROY B       ND      092015CV02019   DAVID C. THOMPSON ATTORNEY AT LAW, PC        JOHNSON       ANDREW            MS      2000-118        DAVIS & FEDER
RILEY         BESSIE        ND      06C208          DAVID C. THOMPSON ATTORNEY AT LAW, PC        JONES         ALICE R           MS      251-96-291CIV   DAVIS & FEDER
ROBERT        ORPHELA J     ND      UNKNOWN         DAVID C. THOMPSON ATTORNEY AT LAW, PC        KING          JAMES             MS      2000-118        DAVIS & FEDER
ROSS          ST            ND      06C208          DAVID C. THOMPSON ATTORNEY AT LAW, PC        MISSILDINE    JIMMY E           MS      2000-118        DAVIS & FEDER
ROWE          GARY W        ND      092010CV02759   DAVID C. THOMPSON ATTORNEY AT LAW, PC        RICHARDSON    JAMES A           MS      2000-118        DAVIS & FEDER
RUD           DENNIS        ND      01-C-665        DAVID C. THOMPSON ATTORNEY AT LAW, PC        SCOTT         JAMES             MS      2000-118        DAVIS & FEDER
RUELLE        JAMES         ND      UNKNOWN         DAVID C. THOMPSON ATTORNEY AT LAW, PC        SHOWS         JOHN              MS      2000-118        DAVIS & FEDER
RUSSELL       PHILLIP       ND      092010CV02739   DAVID C. THOMPSON ATTORNEY AT LAW, PC        WELLS         CLARENCE          MS      2000-118        DAVIS & FEDER
RUSTAD        ORVIN         ND      UNKNOWN         DAVID C. THOMPSON ATTORNEY AT LAW, PC        WILLIAMS      JAMES             MS      2000-118        DAVIS & FEDER
RUTLEDGE      KLEIN         ND      092010CV02740   DAVID C. THOMPSON ATTORNEY AT LAW, PC        WILSON        JAMES R           LA      440069-B        DAVIS LAW OFFICE LLC
SANG          JOHN E        ND      UNKNOWN         DAVID C. THOMPSON ATTORNEY AT LAW, PC        ABRAMS        RUNETTE           MS      2002-77         DEAKLE-COUCH, PLLC
SAUCK         JAMES         ND      06C208          DAVID C. THOMPSON ATTORNEY AT LAW, PC        ADAMS         JAMES E           MS      2002-77         DEAKLE-COUCH, PLLC
SCHRAMM       DERLYN D      ND      00-C-1306       DAVID C. THOMPSON ATTORNEY AT LAW, PC        ADAMS         MARY              MS      2002-77         DEAKLE-COUCH, PLLC
SEAVY         GEORGE R      ND      UNKNOWN         DAVID C. THOMPSON ATTORNEY AT LAW, PC        ADRUS         BARBARA L         MS      2002-41C        DEAKLE-COUCH, PLLC
SHAW          WILLIAM       ND      092010CV02758   DAVID C. THOMPSON ATTORNEY AT LAW, PC        ALEXANDER     JAMES R           MS      2002-77         DEAKLE-COUCH, PLLC
SILBERNAGEL   LEO C         ND      092017CV01591   DAVID C. THOMPSON ATTORNEY AT LAW, PC        ALFORD        BRENDA G          MS      2002-41C        DEAKLE-COUCH, PLLC
SINJEM        DENNIS        ND      UNKNOWN         DAVID C. THOMPSON ATTORNEY AT LAW, PC        ALLEN         DOROTHY M         MS      2002-77         DEAKLE-COUCH, PLLC
SKOLD         MERLYN        ND      092010CV02757   DAVID C. THOMPSON ATTORNEY AT LAW, PC        ALLEN         EDITH M           MS      2002-77         DEAKLE-COUCH, PLLC
SLOAN         JAMES E       ND      092015CV02001   DAVID C. THOMPSON ATTORNEY AT LAW, PC        ALLEN         VALENTINE         MS      2002-77         DEAKLE-COUCH, PLLC
SRUR          ALBERT        ND      UNKNOWN         DAVID C. THOMPSON ATTORNEY AT LAW, PC        ANDERSON      BOBBY             MS      2002-77         DEAKLE-COUCH, PLLC
STAFFORD      SAMUEL R      ND      06C208          DAVID C. THOMPSON ATTORNEY AT LAW, PC        ANDERSON      DAISY L           MS      2002-77         DEAKLE-COUCH, PLLC
STARK         CALVIN        ND      UNKNOWN         DAVID C. THOMPSON ATTORNEY AT LAW, PC        ANDREWS       EDNA V            MS      2002-77         DEAKLE-COUCH, PLLC
STECKLER      JOSEPH        ND      00-C-1306       DAVID C. THOMPSON ATTORNEY AT LAW, PC        ANDREWS       WILLIE M          MS      2002-77         DEAKLE-COUCH, PLLC

                                                                                                                                                           Appendix A - 103
                                      Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                Document Page 122 of 624
Claimant      Claimant      State                                                               Claimant     Claimant          State
Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel
ANTHONY       MARY N        MS      2002-77         DEAKLE-COUCH, PLLC                          COOLEY       ALCUS J.          MS      93-12-166       DEAKLE-COUCH, PLLC
ARENDER       JOHNNY L      MS      2002-77         DEAKLE-COUCH, PLLC                          COOPER       JIMMIE L          MS      2002-77         DEAKLE-COUCH, PLLC
ARNOLD        MONTEEN S     MS      2002-77         DEAKLE-COUCH, PLLC                          COOPER       JOSEPH            MS      2002-77         DEAKLE-COUCH, PLLC
AUTRY         FLORENCE      MS      2002-77         DEAKLE-COUCH, PLLC                          COPELAND     ROBERT L          MS      2002-77         DEAKLE-COUCH, PLLC
AVERY         BRENDA        MS      2002-77         DEAKLE-COUCH, PLLC                          COPELAND     WILLIE J          MS      2002-77         DEAKLE-COUCH, PLLC
BAGWELL       SAMUEL J      MS      2002-77         DEAKLE-COUCH, PLLC                          CORLEY       RUTH M            MS      2002-77         DEAKLE-COUCH, PLLC
BAILEY        EARLENE       MS      2002-41C        DEAKLE-COUCH, PLLC                          COSBY        DERRICK L         MS      2002-77         DEAKLE-COUCH, PLLC
BAKER         JB            MS      2002-77         DEAKLE-COUCH, PLLC                          COURTLAND    CORNELIUS N       MS      2002-77         DEAKLE-COUCH, PLLC
BARFIELD      RICHARD L     MS      2002-77         DEAKLE-COUCH, PLLC                          COX          MARY J            MS      2002-77         DEAKLE-COUCH, PLLC
BARLOW        MARY M        MS      2002-77         DEAKLE-COUCH, PLLC                          COX          MARY L            MS      2002-77         DEAKLE-COUCH, PLLC
BARNES        BOBBY         MS      2002-77         DEAKLE-COUCH, PLLC                          COX          ROBERT E          MS      2002-77         DEAKLE-COUCH, PLLC
BARNES        MARY L        MS      2002-77         DEAKLE-COUCH, PLLC                          CRAFT        EUEL D            MS      2002-77         DEAKLE-COUCH, PLLC
BASS          MARY F        MS      2002-77         DEAKLE-COUCH, PLLC                          CRAFT        ROBERT            MS      2002-77         DEAKLE-COUCH, PLLC
BATES         WILLIE J      MS      2002-77         DEAKLE-COUCH, PLLC                          CRAWFORD     ANNIE R           MS      2002-77         DEAKLE-COUCH, PLLC
BATTLE        CYNTHIA D     MS      2002-77         DEAKLE-COUCH, PLLC                          CRAWFORD     CHARLES E         MS      2002-77         DEAKLE-COUCH, PLLC
BEARDEN       ROBERT M      MS      2002-41C        DEAKLE-COUCH, PLLC                          CRAWFORD     WALTER C          MS      2002-77         DEAKLE-COUCH, PLLC
BELK          JOSEPHINE     MS      2002-77         DEAKLE-COUCH, PLLC                          CRAWLEY      ERNEST            MS      2002-77         DEAKLE-COUCH, PLLC
BELL          ALBERT G      MS      2002-77         DEAKLE-COUCH, PLLC                          CRAYTON      ALBERTA           MS      2002-77         DEAKLE-COUCH, PLLC
BELL          ALICE         MS      2002-77         DEAKLE-COUCH, PLLC                          CRITTENDEN   ESSIE D           MS      2002-77         DEAKLE-COUCH, PLLC
BELL          CARRIE C      MS      2002-77         DEAKLE-COUCH, PLLC                          CROLEY       PAUL              MS      93-12-166       DEAKLE-COUCH, PLLC
BENTON        MYRA J        MS      2002-77         DEAKLE-COUCH, PLLC                          CROSBY       HAVELYN           MS      2002-77         DEAKLE-COUCH, PLLC
BILES         GLADYS E      MS      2002-77         DEAKLE-COUCH, PLLC                          CROWLEY      GROVER            MS      2002-77         DEAKLE-COUCH, PLLC
BLAKE         ROBERT E      MS      2002-41C        DEAKLE-COUCH, PLLC                          CRUM         TOMMIE L          MS      2002-77         DEAKLE-COUCH, PLLC
BLALOCK       WALTER J      MS      2002-77         DEAKLE-COUCH, PLLC                          CULLARS      ROBERT            MS      2002-77         DEAKLE-COUCH, PLLC
BLOUNT        MARJORIE C    MS      2002-77         DEAKLE-COUCH, PLLC                          CURTIS       WILLIE L          MS      2002-77         DEAKLE-COUCH, PLLC
BOBO          ROY H         MS      2002-77         DEAKLE-COUCH, PLLC                          DAILEY       EDITH M           MS      2002-77         DEAKLE-COUCH, PLLC
BODNER        RICHARD E     MS      2002-77         DEAKLE-COUCH, PLLC                          DAVENPORT    MATLEAN           MS      2002-77         DEAKLE-COUCH, PLLC
BOGAN         FLOSSIE W     MS      2002-77         DEAKLE-COUCH, PLLC                          DAVIS        INEZ M            MS      2002-77         DEAKLE-COUCH, PLLC
BOLDING       ESSIE E       MS      2002-77         DEAKLE-COUCH, PLLC                          DAVIS        RALPH L           MS      2002-77         DEAKLE-COUCH, PLLC
BOND          DANIEL S      MS      2002-41C        DEAKLE-COUCH, PLLC                          DAVIS        ROBERT            MS      2002-77         DEAKLE-COUCH, PLLC
BONEY         ALONZO        MS      2002-77         DEAKLE-COUCH, PLLC                          DAVIS        ROBERT D          MS      2002-77         DEAKLE-COUCH, PLLC
BORRELL       ALFRED        MS      2002-77         DEAKLE-COUCH, PLLC                          DAVIS        RUTHIE J          MS      2002-77         DEAKLE-COUCH, PLLC
BORRELL       VICKIE S      MS      2002-77         DEAKLE-COUCH, PLLC                          DAVIS        VONCILE S         MS      2002-77         DEAKLE-COUCH, PLLC
BOWEN         LINDA W       MS      2002-77         DEAKLE-COUCH, PLLC                          DAWSON       CHARLES           MS      2002-77         DEAKLE-COUCH, PLLC
BOYD          JANIE         MS      2002-77         DEAKLE-COUCH, PLLC                          DEES         CLARA E           MS      2002-77         DEAKLE-COUCH, PLLC
BOYKIN        PAULINE K     MS      2002-77         DEAKLE-COUCH, PLLC                          DEMORE       PARRIS R          MS      2002-77         DEAKLE-COUCH, PLLC
BROADHEAD     ETHEL K       MS      2002-77         DEAKLE-COUCH, PLLC                          DEYOUNG      EDDIE E           MS      2002-77         DEAKLE-COUCH, PLLC
BROGDEN       AUSTELLE      MS      2002-77         DEAKLE-COUCH, PLLC                          DILMORE      BOBBIE J          MS      2002-77         DEAKLE-COUCH, PLLC
BROOKS        BERTIE A      MS      2002-77         DEAKLE-COUCH, PLLC                          DIXSON       JH                MS      2002-77         DEAKLE-COUCH, PLLC
BROOME        NORMA G       MS      2002-77         DEAKLE-COUCH, PLLC                          DONALD       JB                MS      2002-77         DEAKLE-COUCH, PLLC
BROWN         DOROTHY S     MS      2002-77         DEAKLE-COUCH, PLLC                          DRAIN        PEARLIE           MS      2002-77         DEAKLE-COUCH, PLLC
BROWN         EDWARD D      MS      2002-41C        DEAKLE-COUCH, PLLC                          DUCKWORTH    RONNIE O          MS      2002-77         DEAKLE-COUCH, PLLC
BROWN         HUBERT        MS      2002-77         DEAKLE-COUCH, PLLC                          DUFRESNE     KATHY P           MS      2002-77         DEAKLE-COUCH, PLLC
BROWN         IDA           MS      2002-77         DEAKLE-COUCH, PLLC                          DUKES        LUCILLE H         MS      2002-77         DEAKLE-COUCH, PLLC
BROWN         WILLIAM J     MS      2002-77         DEAKLE-COUCH, PLLC                          DUKES        RUBY G            MS      2002-77         DEAKLE-COUCH, PLLC
BRUNDIDGE     LOUISE        MS      2002-77         DEAKLE-COUCH, PLLC                          DUNCAN       BILLY J           MS      2002-77         DEAKLE-COUCH, PLLC
BRYANT        BOBBY L       MS      2002-77         DEAKLE-COUCH, PLLC                          DUNCAN       SAM               MS      2002-77         DEAKLE-COUCH, PLLC
BRYANT        ETHEL W       MS      2002-77         DEAKLE-COUCH, PLLC                          DUNN         SARA              MS      2002-77         DEAKLE-COUCH, PLLC
BUCKLEY       RUBY J        MS      2002-77         DEAKLE-COUCH, PLLC                          DUNSON       MARY S            MS      2002-77         DEAKLE-COUCH, PLLC
BUNN          BOBBY L       MS      2002-77         DEAKLE-COUCH, PLLC                          DYKES        MARIAN C          MS      2002-77         DEAKLE-COUCH, PLLC
BUSBIN        FAY W         MS      2002-77         DEAKLE-COUCH, PLLC                          EAST         GEORGIA B         MS      2002-77         DEAKLE-COUCH, PLLC
BUTLER        BUCK          MS      2002-77         DEAKLE-COUCH, PLLC                          ELLERBEE     DOTIE             MS      2002-77         DEAKLE-COUCH, PLLC
BYRD          OBADIAH       MS      2002-77         DEAKLE-COUCH, PLLC                          ELROD        CAROLYN           MS      2002-77         DEAKLE-COUCH, PLLC
CALLAHAN      DOUGLAS F     MS      2002-77         DEAKLE-COUCH, PLLC                          ENGLAND      MAGGIE M          MS      2002-77         DEAKLE-COUCH, PLLC
CALLOWAY      LEE E         MS      2002-77         DEAKLE-COUCH, PLLC                          EVANS        BEN               MS      97-12-173       DEAKLE-COUCH, PLLC
CAMPBELL      VERA          MS      2002-77         DEAKLE-COUCH, PLLC                          FAIRCHILD    GRACE             MS      2002-77         DEAKLE-COUCH, PLLC
CAMPBELL      WILLIAM       MS      2002-77         DEAKLE-COUCH, PLLC                          FAIRCHILD    LEONARD           MS      2002-77         DEAKLE-COUCH, PLLC
CARSON        CHRISTINE O   MS      2002-77         DEAKLE-COUCH, PLLC                          FALLS        WILLIE B. V MET   MS      93-12-166       DEAKLE-COUCH, PLLC
CARSTARPHEN   WILLIE C      MS      2002-77         DEAKLE-COUCH, PLLC                          FARLEY       ADDRENE           MS      2002-77         DEAKLE-COUCH, PLLC
CARTER        JC            MS      2002-41C        DEAKLE-COUCH, PLLC                          FLAKES       CHARLIE F         MS      2002-77         DEAKLE-COUCH, PLLC
CARTER        JAMES         MS      2002-77         DEAKLE-COUCH, PLLC                          FLEMING      DORIS N           MS      2002-77         DEAKLE-COUCH, PLLC
CARTER        MARY T        MS      2002-77         DEAKLE-COUCH, PLLC                          FLEMING      NATALIE           MS      2002-77         DEAKLE-COUCH, PLLC
CASTILE       MARY A        MS      2002-77         DEAKLE-COUCH, PLLC                          FLETCHER     JAMES D           MS      2002-77         DEAKLE-COUCH, PLLC
CHAMBLISS     TAL E         MS      2002-77         DEAKLE-COUCH, PLLC                          FLOYD        JAMES             MS      2002-77         DEAKLE-COUCH, PLLC
CHAPMAN       ANSEL         MS      2002-77         DEAKLE-COUCH, PLLC                          FOGARTY      JOHNNY M          MS      2002-77         DEAKLE-COUCH, PLLC
CHAPMAN       HENRY C       MS      2002-77         DEAKLE-COUCH, PLLC                          FOGARTY      WILLIE            MS      2002-77         DEAKLE-COUCH, PLLC
CHILDS        GERALDINE G   MS      2002-77         DEAKLE-COUCH, PLLC                          FORD         BERNARD           MS      2002-77         DEAKLE-COUCH, PLLC
CLAY          CARTHELL      MS      2002-77         DEAKLE-COUCH, PLLC                          FORD         NELL A            MS      2002-77         DEAKLE-COUCH, PLLC
CLOUDUS       LUCILLE       MS      2002-77         DEAKLE-COUCH, PLLC                          FOSTER       BARBARA A         MS      2002-77         DEAKLE-COUCH, PLLC
COCHRAN       VIVIAN D      MS      2002-77         DEAKLE-COUCH, PLLC                          FOSTER       BERTHA B          MS      2002-77         DEAKLE-COUCH, PLLC
COHEN         DONALD W      MS      2002-77         DEAKLE-COUCH, PLLC                          FRAZIER      CHARLIE           MS      2002-77         DEAKLE-COUCH, PLLC
COLEMAN       WALLACE       MS      2002-77         DEAKLE-COUCH, PLLC                          FREEMAN      EDDIE             MS      2002-77         DEAKLE-COUCH, PLLC
COLLIER       LAURA N       MS      2002-77         DEAKLE-COUCH, PLLC                          FULLER       RALPH W           MS      2002-77         DEAKLE-COUCH, PLLC
COLLINS       JAMES B       MS      2002-77         DEAKLE-COUCH, PLLC                          FUSSELL      WALLACE L         MS      2002-77         DEAKLE-COUCH, PLLC
COMPTON       JOHN H        MS      2002-41C        DEAKLE-COUCH, PLLC                          GALLASPY     ROSIE L           MS      2002-77         DEAKLE-COUCH, PLLC
CONN          HERMAN E      MS      94-0031         DEAKLE-COUCH, PLLC                          GAMMAGE      MARY E            MS      2002-77         DEAKLE-COUCH, PLLC

                                                                                                                                                         Appendix A - 104
                                        Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                  Document Page 123 of 624
Claimant    Claimant          State                                                               Claimant     Claimant          State
Last Name   First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel
GARDNER     CHRISTINE         MS      2002-77         DEAKLE-COUCH, PLLC                          HUNTER       RALPH R           MS      2002-77         DEAKLE-COUCH, PLLC
GARNER      BARBARA C         MS      2002-77         DEAKLE-COUCH, PLLC                          HUNTER       WILLIE            MS      2002-77         DEAKLE-COUCH, PLLC
GARNER      RONNIE            MS      2002-77         DEAKLE-COUCH, PLLC                          HUTCHINSON   ELOUISE M         MS      2002-77         DEAKLE-COUCH, PLLC
GARRISON    BOBBY L           MS      2002-77         DEAKLE-COUCH, PLLC                          IVEY         ROY               MS      2002-41C        DEAKLE-COUCH, PLLC
GARRISON    TERRY M           MS      2002-77         DEAKLE-COUCH, PLLC                          IVINS        HAZEL B           MS      2002-77         DEAKLE-COUCH, PLLC
GAY         ALFRED B          MS      2002-77         DEAKLE-COUCH, PLLC                          JACKS        ANNIE P           MS      2002-77         DEAKLE-COUCH, PLLC
GAY         DORIS S           MS      2002-77         DEAKLE-COUCH, PLLC                          JACKSON      ALBERT            MS      2002-77         DEAKLE-COUCH, PLLC
GIBSON      LUCILLE           MS      2002-77         DEAKLE-COUCH, PLLC                          JACKSON      ALICE             MS      2002-77         DEAKLE-COUCH, PLLC
GIEGER      LUTHER L. V MET   MS      93-12-166       DEAKLE-COUCH, PLLC                          JACOBS       RAYFIELD          MS      2002-77         DEAKLE-COUCH, PLLC
GILBERT     CHARLES           MS      2002-77         DEAKLE-COUCH, PLLC                          JAMES        MAGDALENE M       MS      2002-77         DEAKLE-COUCH, PLLC
GILLIAM     DARRELL           MS      2002-77         DEAKLE-COUCH, PLLC                          JEFFERSON    NATHANIEL         MS      2002-77         DEAKLE-COUCH, PLLC
GILLIAM     GEORGE T          MS      2002-77         DEAKLE-COUCH, PLLC                          JELKS        ALBERT            MS      2002-77         DEAKLE-COUCH, PLLC
GILLIAM     GLORIA S          MS      2002-77         DEAKLE-COUCH, PLLC                          JENKINS      ELMER O           MS      2002-77         DEAKLE-COUCH, PLLC
GLADNEY     CHARLES E         MS      2002-77         DEAKLE-COUCH, PLLC                          JOHNSON      KIRK              MS      2002-41C        DEAKLE-COUCH, PLLC
GLENN       OZELL             MS      2002-77         DEAKLE-COUCH, PLLC                          JOHNSON      PERRY C           MS      2002-77         DEAKLE-COUCH, PLLC
GOINS       VIRGINIA P        MS      2002-77         DEAKLE-COUCH, PLLC                          JONES        BARBARA           MS      2002-77         DEAKLE-COUCH, PLLC
GOLSTON     MINNIE R          MS      2002-77         DEAKLE-COUCH, PLLC                          JONES        JANNIE R          MS      2002-77         DEAKLE-COUCH, PLLC
GOOD        MARY E            MS      2002-77         DEAKLE-COUCH, PLLC                          JORDAN       MARY              MS      2002-77         DEAKLE-COUCH, PLLC
GOODE       ORTHEL L          MS      2002-77         DEAKLE-COUCH, PLLC                          KEENAN       BENNIE M          MS      2002-77         DEAKLE-COUCH, PLLC
GORDON      DOROTHY C         MS      2002-77         DEAKLE-COUCH, PLLC                          KELLEY       ROBERT            MS      2002-41C        DEAKLE-COUCH, PLLC
GORDON      DOROTHY L         MS      2002-77         DEAKLE-COUCH, PLLC                          KELLY        JACK P            MS      94-0031         DEAKLE-COUCH, PLLC
GORDON      STEPHEN           MS      2002-77         DEAKLE-COUCH, PLLC                          KEYES        MARY A            MS      2002-77         DEAKLE-COUCH, PLLC
GORDY       CLARENCE          MS      2002-77         DEAKLE-COUCH, PLLC                          KEYES        RETHA M           MS      2002-77         DEAKLE-COUCH, PLLC
GORDY       GWENDOLYN B       MS      2002-77         DEAKLE-COUCH, PLLC                          KING         WALTER L. V MET   MS      93-12-166       DEAKLE-COUCH, PLLC
GORE        SAM H             MS      2002-77         DEAKLE-COUCH, PLLC                          KNOX         CALLIE M          MS      2002-77         DEAKLE-COUCH, PLLC
GRADY       DOROTHY E         MS      2002-77         DEAKLE-COUCH, PLLC                          KNOX         JAMES             MS      2002-77         DEAKLE-COUCH, PLLC
GRANT       HORACE            MS      2002-77         DEAKLE-COUCH, PLLC                          LAMBERT      BENJAMIN D        MS      2002-77         DEAKLE-COUCH, PLLC
GRANT       PATRICIA D        MS      2002-77         DEAKLE-COUCH, PLLC                          LANE         CATHALEEN         MS      2002-77         DEAKLE-COUCH, PLLC
GRAVES      GLADYS            MS      2002-77         DEAKLE-COUCH, PLLC                          LANE         ROY L             MS      2002-77         DEAKLE-COUCH, PLLC
GRAY        MARY L            MS      2002-77         DEAKLE-COUCH, PLLC                          LANIER       LULA M            MS      2002-77         DEAKLE-COUCH, PLLC
GREENWOOD   BARBARA J         MS      2002-77         DEAKLE-COUCH, PLLC                          LAWSON       GEORGE W          MS      2002-77         DEAKLE-COUCH, PLLC
GRIFFIN     CAROL E           MS      2002-77         DEAKLE-COUCH, PLLC                          LAYTON       EVELYN M          MS      2002-77         DEAKLE-COUCH, PLLC
GRIFFIN     DOYLE R           MS      2002-77         DEAKLE-COUCH, PLLC                          LEE          HERMAN N          MS      2002-41C        DEAKLE-COUCH, PLLC
GROOMES     GEORGE E          MS      2002-77         DEAKLE-COUCH, PLLC                          LEE          MARY G            MS      2002-77         DEAKLE-COUCH, PLLC
GRUBBS      ONITA             MS      2002-77         DEAKLE-COUCH, PLLC                          LEE          MILDRED           MS      2002-77         DEAKLE-COUCH, PLLC
GUNN        PAMELA M          MS      2002-77         DEAKLE-COUCH, PLLC                          LEEMAN       JOSEPH            MS      2000-37         DEAKLE-COUCH, PLLC
GUY         BARNEY G          MS      94-0031         DEAKLE-COUCH, PLLC                          LEWIS        TOM               MS      2002-77         DEAKLE-COUCH, PLLC
HAIRE       LILLIAN           MS      2002-77         DEAKLE-COUCH, PLLC                          LINDER       YVONNE            MS      2002-77         DEAKLE-COUCH, PLLC
HALL        RAYMOND T         MS      98-0115         DEAKLE-COUCH, PLLC                          LINDSAY      CLIFFORD          MS      2002-77         DEAKLE-COUCH, PLLC
HALL        WILLIAM           MS      2002-77         DEAKLE-COUCH, PLLC                          LINTON       PEARLIE M         MS      2002-77         DEAKLE-COUCH, PLLC
HAMILTON    ANNIE R           MS      2002-77         DEAKLE-COUCH, PLLC                          LIPHAM       MOLLY J           MS      2002-77         DEAKLE-COUCH, PLLC
HAMPTON     EDNA F            MS      2002-77         DEAKLE-COUCH, PLLC                          LITTLEJOHN   PATSY A           MS      2002-77         DEAKLE-COUCH, PLLC
HARDEN      JIMMY C           MS      2002-77         DEAKLE-COUCH, PLLC                          LUCKERSON    WILLIE M          MS      2002-77         DEAKLE-COUCH, PLLC
HARDY       EBBIE L           MS      2002-77         DEAKLE-COUCH, PLLC                          LUMMUS       HAZEL             MS      2002-77         DEAKLE-COUCH, PLLC
HARLING     LAWRENCE          MS      2002-77         DEAKLE-COUCH, PLLC                          LYONS        FRANKLIN          MS      2002-77         DEAKLE-COUCH, PLLC
HARRIS      BETTY L           MS      2002-77         DEAKLE-COUCH, PLLC                          MABRY        MITTIE E          MS      2002-77         DEAKLE-COUCH, PLLC
HARRIS      OSCAR             MS      2002-77         DEAKLE-COUCH, PLLC                          MADISON      JAMES C           MS      2002-77         DEAKLE-COUCH, PLLC
HARRIS      WILLIE J          MS      2002-77         DEAKLE-COUCH, PLLC                          MAHOGANY     FLOYD             MS      2002-77         DEAKLE-COUCH, PLLC
HART        GENEVA            MS      2002-77         DEAKLE-COUCH, PLLC                          MAHONE       DOROTHY           MS      2002-77         DEAKLE-COUCH, PLLC
HARVEY      LOIS L            MS      2002-77         DEAKLE-COUCH, PLLC                          MALONE       DELOISE S         MS      2002-77         DEAKLE-COUCH, PLLC
HAYES       WILLIAM D         MS      2002-77         DEAKLE-COUCH, PLLC                          MANESS       RONALD S          MS      2002-77         DEAKLE-COUCH, PLLC
HAYNES      OPAL M            MS      2002-77         DEAKLE-COUCH, PLLC                          MANN         FRANKIE           MS      2002-77         DEAKLE-COUCH, PLLC
HEATH       JOSEPH            MS      2002-77         DEAKLE-COUCH, PLLC                          MASSEY       BEATRICE H        MS      2002-77         DEAKLE-COUCH, PLLC
HELMS       EDGAR L           MS      2002-77         DEAKLE-COUCH, PLLC                          MASSEY       THOMAS            MS      2002-77         DEAKLE-COUCH, PLLC
HELMS       SARA A            MS      2002-77         DEAKLE-COUCH, PLLC                          MCALPIN      DARNELL M         MS      2002-77         DEAKLE-COUCH, PLLC
HENDERSON   PATRICIA A        MS      2002-77         DEAKLE-COUCH, PLLC                          MCBRIDE      MARTHA W          MS      2002-41C        DEAKLE-COUCH, PLLC
HENDERSON   VIVIAN A          MS      2002-77         DEAKLE-COUCH, PLLC                          MCCANTS      JOSEPHINE         MS      2002-77         DEAKLE-COUCH, PLLC
HICKS       DAVID D           MS      2002-77         DEAKLE-COUCH, PLLC                          MCCARTY      FRANK             MS      2002-41C        DEAKLE-COUCH, PLLC
HICKS       LENA D            MS      2002-77         DEAKLE-COUCH, PLLC                          MCCORMICK    BLANCHE M         MS      2002-77         DEAKLE-COUCH, PLLC
HILL        DORIS             MS      2002-77         DEAKLE-COUCH, PLLC                          MCCOY        EARNEST           MS      2002-77         DEAKLE-COUCH, PLLC
HILL        FLORA             MS      2002-77         DEAKLE-COUCH, PLLC                          MCCRARY      JUDITH            MS      2002-77         DEAKLE-COUCH, PLLC
HIXON       ARTHUR G          MS      2002-77         DEAKLE-COUCH, PLLC                          MCDANIEL     BOB               MS      2002-77         DEAKLE-COUCH, PLLC
HOBBS       DORIS M           MS      2002-77         DEAKLE-COUCH, PLLC                          MCDANIEL     FRANK             MS      2002-41C        DEAKLE-COUCH, PLLC
HOLDEN      MARTHA            MS      2002-77         DEAKLE-COUCH, PLLC                          MCDANIEL     MAMIE L           MS      2002-77         DEAKLE-COUCH, PLLC
HOLMES      LEWIS             MS      2002-77         DEAKLE-COUCH, PLLC                          MCDANIEL     MORRIS A          MS      2002-77         DEAKLE-COUCH, PLLC
HOLT        MAXINE T          MS      2002-77         DEAKLE-COUCH, PLLC                          MCDONALD     GLADYS V          MS      2002-77         DEAKLE-COUCH, PLLC
HOUSTON     MASSEY            MS      2002-77         DEAKLE-COUCH, PLLC                          MCDONALD     JUANITA B         MS      2002-77         DEAKLE-COUCH, PLLC
HOWARD      GARNETT           MS      2002-77         DEAKLE-COUCH, PLLC                          MCGHEE       JEAN              MS      2002-77         DEAKLE-COUCH, PLLC
HOWARD      LAVELL C          MS      CI-94-0131-AS   DEAKLE-COUCH, PLLC                          MCKEE        ANNIS B           MS      2002-77         DEAKLE-COUCH, PLLC
HOWARD      MAGGIE            MS      2002-77         DEAKLE-COUCH, PLLC                          MCMICKLE     JQ                MS      93-12-166       DEAKLE-COUCH, PLLC
HOWE        JEWELL            MS      2002-77         DEAKLE-COUCH, PLLC                          MCNEAL       CALVIN            MS      2002-41C        DEAKLE-COUCH, PLLC
HUBBARD     SHIRLEY           MS      2002-77         DEAKLE-COUCH, PLLC                          MCRAE        GEORGIA           MS      2002-77         DEAKLE-COUCH, PLLC
HUDLEY      JOHNNIE B         MS      2002-77         DEAKLE-COUCH, PLLC                          MCREE        COMBEST           MS      93-12-166       DEAKLE-COUCH, PLLC
HUDSON      EMMA O            MS      2002-77         DEAKLE-COUCH, PLLC                          MCWILLIAMS   TINY E            MS      2002-77         DEAKLE-COUCH, PLLC
HUDSON      THOMAS            MS      2002-77         DEAKLE-COUCH, PLLC                          MEADOWS      ALICE             MS      2002-77         DEAKLE-COUCH, PLLC
HUNNICUTT   OREA B            MS      2002-77         DEAKLE-COUCH, PLLC                          MEEKS        ANNIE M           MS      2002-77         DEAKLE-COUCH, PLLC

                                                                                                                                                           Appendix A - 105
                                          Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                    Document Page 124 of 624
Claimant      Claimant          State                                                               Claimant      Claimant     State
Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel
MERRITT       HARRIS            MS      2002-77         DEAKLE-COUCH, PLLC                          ROBINSON      LUCILLE      MS      2002-77         DEAKLE-COUCH, PLLC
MEWBOURN      LARRY P           MS      2002-77         DEAKLE-COUCH, PLLC                          ROBINSON      RAYMOND L    MS      2002-77         DEAKLE-COUCH, PLLC
MILES         AC                MS      2002-77         DEAKLE-COUCH, PLLC                          ROGERS        ANDREW L     MS      2002-77         DEAKLE-COUCH, PLLC
MILES         CHARLIE M         MS      2002-77         DEAKLE-COUCH, PLLC                          ROGERS        MARGARET A   MS      2002-77         DEAKLE-COUCH, PLLC
MILLER        ROSE A            MS      2002-77         DEAKLE-COUCH, PLLC                          ROSS          ELNORA       MS      2002-77         DEAKLE-COUCH, PLLC
MILLS         HENRY             MS      2002-77         DEAKLE-COUCH, PLLC                          RUDOLPH       QUEEN E      MS      2002-77         DEAKLE-COUCH, PLLC
MILLS         HUGH W            MS      94-0031         DEAKLE-COUCH, PLLC                          RUSCHE        PAUL         MS      2000-37         DEAKLE-COUCH, PLLC
MILSAP        JAMES W           MS      2002-77         DEAKLE-COUCH, PLLC                          RUSHING       BARNELL      MS      2002-77         DEAKLE-COUCH, PLLC
MINTON        DAVID             MS      2002-77         DEAKLE-COUCH, PLLC                          RUSSELL       JOANNE       MS      2002-77         DEAKLE-COUCH, PLLC
MITCHELL      CLIFFORD          MS      2002-77         DEAKLE-COUCH, PLLC                          RUSSELL       WILLIAM B    MS      2002-77         DEAKLE-COUCH, PLLC
MITCHELL      THOMAS C          MS      2000-37         DEAKLE-COUCH, PLLC                          RUTHERFORD    MARTHA J     MS      2002-77         DEAKLE-COUCH, PLLC
MIXON         GEORGIA M         MS      2002-77         DEAKLE-COUCH, PLLC                          RUTLAND       CAROLYN      MS      2002-77         DEAKLE-COUCH, PLLC
MIXON         JOHNNIE W         MS      2002-77         DEAKLE-COUCH, PLLC                          RUTLEDGE      MARY A       MS      2002-77         DEAKLE-COUCH, PLLC
MOFFETT       ROBERT L          MS      2002-77         DEAKLE-COUCH, PLLC                          RYAN          EDDIE        MS      2002-77         DEAKLE-COUCH, PLLC
MONROE        EVELYN            MS      2002-41C        DEAKLE-COUCH, PLLC                          RYANS         ALBERT L     MS      2002-77         DEAKLE-COUCH, PLLC
MOORE         ANDREW            MS      2002-77         DEAKLE-COUCH, PLLC                          SALTER        WILLIAM P    MS      2002-77         DEAKLE-COUCH, PLLC
MOORE         ISAAC             MS      2002-77         DEAKLE-COUCH, PLLC                          SANDERS       JAMES O      MS      2002-77         DEAKLE-COUCH, PLLC
MOORE         JESSIE L          MS      2002-41C        DEAKLE-COUCH, PLLC                          SANDERS       LARRY        MS      2002-77         DEAKLE-COUCH, PLLC
MOORE         OLIVIA D          MS      2002-77         DEAKLE-COUCH, PLLC                          SATTERFIELD   HOWARD L     MS      2002-77         DEAKLE-COUCH, PLLC
MOORE         THOMAS            MS      2002-77         DEAKLE-COUCH, PLLC                          SATTERFIELD   MELBA L      MS      2002-77         DEAKLE-COUCH, PLLC
MOORE         WILMA B           MS      2002-77         DEAKLE-COUCH, PLLC                          SCHRIMP       JOHN         MS      2002-77         DEAKLE-COUCH, PLLC
MORTON        DONALD            MS      2002-77         DEAKLE-COUCH, PLLC                          SCOTT         BARBARA G    MS      2002-77         DEAKLE-COUCH, PLLC
MOSS          FULTON W          MS      2002-77         DEAKLE-COUCH, PLLC                          SCOTT         TOMMY        MS      2002-77         DEAKLE-COUCH, PLLC
MOSS          WILLIAM C         MS      2002-77         DEAKLE-COUCH, PLLC                          SEALS         LOREAN       MS      2002-77         DEAKLE-COUCH, PLLC
MOYE          LINDSEY           MS      2002-77         DEAKLE-COUCH, PLLC                          SEIGLER       MARY F       MS      2002-77         DEAKLE-COUCH, PLLC
MYERS         DONNIE H. V MET   MS      93-12-166       DEAKLE-COUCH, PLLC                          SELLERS       FRANK        MS      2002-77         DEAKLE-COUCH, PLLC
NEWELL        FRANKLIN D        MS      2002-41C        DEAKLE-COUCH, PLLC                          SELLERS       PEGGIE       MS      2002-77         DEAKLE-COUCH, PLLC
NICHOLS       DIANNE            MS      2002-77         DEAKLE-COUCH, PLLC                          SHELBY        TC           MS      94-0031         DEAKLE-COUCH, PLLC
NICHOLSON     ROOSEVELT         MS      93-12-166       DEAKLE-COUCH, PLLC                          SHINARD       CLEO         MS      2002-77         DEAKLE-COUCH, PLLC
NICKERSON     JOHNNY            MS      2002-77         DEAKLE-COUCH, PLLC                          SHINHOLSTER   JOHN K       MS      2002-77         DEAKLE-COUCH, PLLC
NORTON        LEONARD W         MS      2002-77         DEAKLE-COUCH, PLLC                          SHIRLEY       GEORGE W     MS      2002-77         DEAKLE-COUCH, PLLC
O'QUINN       WILLIE R          MS      2002-41C        DEAKLE-COUCH, PLLC                          SHIVER        JIMMY        MS      2002-77         DEAKLE-COUCH, PLLC
ODOM          TOMMY L           MS      2002-77         DEAKLE-COUCH, PLLC                          SHOEMAKER     AMY C        MS      2002-77         DEAKLE-COUCH, PLLC
OSBON         RALPH             MS      2002-77         DEAKLE-COUCH, PLLC                          SHORT         SHIRVA D     MS      2002-77         DEAKLE-COUCH, PLLC
OVERSTREET    FRANK B           MS      93-12-166       DEAKLE-COUCH, PLLC                          SHORTER       ANITA        MS      2002-41C        DEAKLE-COUCH, PLLC
OVERSTREET    SILAS C. V METR   MS      93-12-166       DEAKLE-COUCH, PLLC                          SHREVE        WILLIAM E    MS      2002-41C        DEAKLE-COUCH, PLLC
OWENS         WILLIE J          MS      2002-77         DEAKLE-COUCH, PLLC                          SHURLEY       JAMES E      MS      2002-77         DEAKLE-COUCH, PLLC
PADGETT       MERION            MS      2002-77         DEAKLE-COUCH, PLLC                          SIMM          BESSIE M     MS      2002-77         DEAKLE-COUCH, PLLC
PARKER        MARY              MS      2002-77         DEAKLE-COUCH, PLLC                          SKELTON       PATSY E      MS      2002-77         DEAKLE-COUCH, PLLC
PARKS         HUBERT E          MS      2002-77         DEAKLE-COUCH, PLLC                          SKINNER       MARY A       MS      2002-77         DEAKLE-COUCH, PLLC
PARKS         WD                MS      2002-77         DEAKLE-COUCH, PLLC                          SLYTER        EVELYN E     MS      2002-77         DEAKLE-COUCH, PLLC
PARNELL       RAFORD            MS      2002-77         DEAKLE-COUCH, PLLC                          SMILEY        GLOVENE      MS      2002-77         DEAKLE-COUCH, PLLC
PATE          EVELYN D          MS      2002-77         DEAKLE-COUCH, PLLC                          SMITH         ANDREW J     MS      2002-77         DEAKLE-COUCH, PLLC
PATTERSON     ALICE H           MS      2002-77         DEAKLE-COUCH, PLLC                          SMITH         FRANCES P    MS      2002-77         DEAKLE-COUCH, PLLC
PAUL          JL                MS      2002-77         DEAKLE-COUCH, PLLC                          SMITH         JAMES B      MS      94-0031         DEAKLE-COUCH, PLLC
PEPPENHORST   SUSIE M           MS      2002-77         DEAKLE-COUCH, PLLC                          SMITH         KATIE L      MS      2002-41C        DEAKLE-COUCH, PLLC
PERRY         JOHN W            MS      2002-77         DEAKLE-COUCH, PLLC                          SMITH         SADIE P      MS      2002-77         DEAKLE-COUCH, PLLC
PETTY         LUCY P            MS      2002-77         DEAKLE-COUCH, PLLC                          SMITH         VIRGINIA R   MS      2002-77         DEAKLE-COUCH, PLLC
PHILLIPS      JAMES H           MS      2002-77         DEAKLE-COUCH, PLLC                          SNEED         SOLOMON      MS      2002-77         DEAKLE-COUCH, PLLC
PHILLIPS      LINDA R           MS      2002-77         DEAKLE-COUCH, PLLC                          SNIDER        SHIRLEY D    MS      2002-77         DEAKLE-COUCH, PLLC
PHILLIPS      WILLIE J          MS      2002-77         DEAKLE-COUCH, PLLC                          SOUTHALL      JESSIE L     MS      2002-77         DEAKLE-COUCH, PLLC
PINKHAM       CHARLES W         MS      2002-77         DEAKLE-COUCH, PLLC                          SPEARS        HORACE       MS      2002-77         DEAKLE-COUCH, PLLC
PIPER         ELIZABETH         MS      2002-77         DEAKLE-COUCH, PLLC                          SPENCER       LEONARD      MS      2002-77         DEAKLE-COUCH, PLLC
PIPER         ROBERT P          MS      2002-77         DEAKLE-COUCH, PLLC                          SPOONER       DOROTHY      MS      2002-77         DEAKLE-COUCH, PLLC
PIPPIN        FOY L             MS      2002-77         DEAKLE-COUCH, PLLC                          STAMPLEY      JOSEPH       MS      2002-41C        DEAKLE-COUCH, PLLC
PITTS         WILLIE            MS      2002-77         DEAKLE-COUCH, PLLC                          STANDEN       FRED         MS      2002-41C        DEAKLE-COUCH, PLLC
POOLE         BOBBY W           MS      2002-77         DEAKLE-COUCH, PLLC                          STEPHENS      CYNTHIA      MS      2002-77         DEAKLE-COUCH, PLLC
PRICE         CL                MS      93-12-166       DEAKLE-COUCH, PLLC                          STEWART       ANNETTE      MS      2002-77         DEAKLE-COUCH, PLLC
PRITCHARD     BARNEY F          MS      2002-77         DEAKLE-COUCH, PLLC                          STEWART       GRADY G      MS      2002-77         DEAKLE-COUCH, PLLC
PROCTOR       CLIFFORD F        MS      2002-77         DEAKLE-COUCH, PLLC                          STEWART       WILLIAM E    MS      2000-37         DEAKLE-COUCH, PLLC
PROFIT        SEABRON           MS      2002-77         DEAKLE-COUCH, PLLC                          STOKES        WOODROW W    MS      93-12-166       DEAKLE-COUCH, PLLC
PUCKETT       ROBERT C          MS      2002-77         DEAKLE-COUCH, PLLC                          STRICKLAND    DOROTHY J    MS      2002-77         DEAKLE-COUCH, PLLC
PULLIAM       WILLIE E          MS      2002-77         DEAKLE-COUCH, PLLC                          STRINGER      GEORGE W     MS      2002-77         DEAKLE-COUCH, PLLC
RAILEY        RICHARD H         MS      2002-77         DEAKLE-COUCH, PLLC                          STROMAS       TIMOTHY      MS      2002-77         DEAKLE-COUCH, PLLC
RAILEY        ROBERT L          MS      2002-77         DEAKLE-COUCH, PLLC                          SUMEREL       JAMES B      MS      2002-77         DEAKLE-COUCH, PLLC
RAMSEY        HOWARD D          MS      2002-77         DEAKLE-COUCH, PLLC                          TARVER        GUY          MS      2002-41C        DEAKLE-COUCH, PLLC
RANDALL       SAMMIE L          MS      2002-77         DEAKLE-COUCH, PLLC                          TAYLOR        WILLIAM C    MS      2002-77         DEAKLE-COUCH, PLLC
REDD          NATHANIEL         MS      2002-77         DEAKLE-COUCH, PLLC                          THIGPEN       SCOTT        MS      93-12-166       DEAKLE-COUCH, PLLC
REDDING       HARVEY L          MS      2002-77         DEAKLE-COUCH, PLLC                          THOMAS        CLYDE W      MS      2002-77         DEAKLE-COUCH, PLLC
REED          ALBERT            MS      2002-77         DEAKLE-COUCH, PLLC                          THOMAS        EDDIE        MS      2002-77         DEAKLE-COUCH, PLLC
REEVES        MARGARET E        MS      2002-77         DEAKLE-COUCH, PLLC                          THOMAS        JERRY W      MS      2002-77         DEAKLE-COUCH, PLLC
RICHARDSON    LEMACK            MS      2002-77         DEAKLE-COUCH, PLLC                          THOMAS        KATHLEEN V   MS      2002-77         DEAKLE-COUCH, PLLC
RICKETT       CHARLES           MS      2002-77         DEAKLE-COUCH, PLLC                          THOMAS        LONNIE E     MS      2002-77         DEAKLE-COUCH, PLLC
RIGDON        JAMES C           MS      2002-77         DEAKLE-COUCH, PLLC                          THOMAS        ROBERT       MS      2002-41C        DEAKLE-COUCH, PLLC
ROARK         JOSEPH K          MS      2002-77         DEAKLE-COUCH, PLLC                          THOMAS        SAMUEL       MS      2002-77         DEAKLE-COUCH, PLLC
ROBINSON      LOUISE            MS      2002-77         DEAKLE-COUCH, PLLC                          THOMPSON      EUNICE O     MS      2002-77         DEAKLE-COUCH, PLLC

                                                                                                                                                         Appendix A - 106
                                          Case 17-03105            Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                      Document Page 125 of 624
Claimant      Claimant          State                                                                 Claimant      Claimant     State
Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel                     Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel
THORNTON      MITTIE V          MS      2002-77         DEAKLE-COUCH, PLLC                            BIANCA        FRANK        NY      108930-01       DEARIE, JOHN C & ASSOCIATES
TILTON        CLYDE             MS      2002-41C        DEAKLE-COUCH, PLLC                            BONANNO       MICHAEL      NY      124702-00       DEARIE, JOHN C & ASSOCIATES
TIPPER        JOHN B            MS      2002-77         DEAKLE-COUCH, PLLC                            BONGIORNO     SALVATORE    NY      108930-01       DEARIE, JOHN C & ASSOCIATES
TOLBERT       EDNA R            MS      2002-77         DEAKLE-COUCH, PLLC                            BOSZE         STEPHEN      NY      124702-00       DEARIE, JOHN C & ASSOCIATES
TOMBERLIN     MARIAN L          MS      2002-77         DEAKLE-COUCH, PLLC                            BRANGI        LOUIS        NY      108930-01       DEARIE, JOHN C & ASSOCIATES
TRICE         CHRISTINE         MS      2002-77         DEAKLE-COUCH, PLLC                            BUTLER        MATTHEW      NY      124715-00       DEARIE, JOHN C & ASSOCIATES
TRICE         WILLIAM           MS      2002-77         DEAKLE-COUCH, PLLC                            BYRNE         JOHN P       NY      124572-00       DEARIE, JOHN C & ASSOCIATES
TROTTER       ARMELIA G. V ME   MS      93-12-166       DEAKLE-COUCH, PLLC                            CARIDAD       VIRGINIA     NY      108930-01       DEARIE, JOHN C & ASSOCIATES
TUCKER        GEORGE            MS      2002-41C        DEAKLE-COUCH, PLLC                            CARLSON       HAROLD F     NY      108950-01       DEARIE, JOHN C & ASSOCIATES
TUGGLE        ADA M             MS      2002-77         DEAKLE-COUCH, PLLC                            CARPENTIERI   RALPH        NY      124573-00       DEARIE, JOHN C & ASSOCIATES
TURNAGE       FLORA M           MS      2002-77         DEAKLE-COUCH, PLLC                            CASTELLI      ROBERT A     NY      108950-01       DEARIE, JOHN C & ASSOCIATES
TYLER         WILLIAM           MS      2002-41C        DEAKLE-COUCH, PLLC                            CHAMBERS      WILLIAM      NY      108207-01       DEARIE, JOHN C & ASSOCIATES
TYUS          AC                MS      2002-77         DEAKLE-COUCH, PLLC                            CLARK         HAROLD       NY      108160-01       DEARIE, JOHN C & ASSOCIATES
USSERY        LOLA C            MS      2002-77         DEAKLE-COUCH, PLLC                            CLAVELIN      WILLIAM S    NY      124572-00       DEARIE, JOHN C & ASSOCIATES
VAUGHN        MARY A            MS      2002-77         DEAKLE-COUCH, PLLC                            CONLON        PATRICK J    NY      101749-01       DEARIE, JOHN C & ASSOCIATES
VAUGHN        VIOLA D           MS      2002-77         DEAKLE-COUCH, PLLC                            CREA          MICHAEL      NY      125456-00       DEARIE, JOHN C & ASSOCIATES
VESTER        ROGER A           MS      2002-41C        DEAKLE-COUCH, PLLC                            D'ACUNTI      ANTHONY      NY      108160-01       DEARIE, JOHN C & ASSOCIATES
WALKER        CHRISTINE         MS      2002-77         DEAKLE-COUCH, PLLC                            D'ALESSIO     ANTHONY      NY      124702-00       DEARIE, JOHN C & ASSOCIATES
WALKER        DELMA             MS      2002-77         DEAKLE-COUCH, PLLC                            DALLEVA       JOSEPH       NY      124715-00       DEARIE, JOHN C & ASSOCIATES
WALKER        JAMES E           MS      94-0031         DEAKLE-COUCH, PLLC                            DAVIS         WALTER       NY      125456-00       DEARIE, JOHN C & ASSOCIATES
WALKER        JAMES T           MS      2002-77         DEAKLE-COUCH, PLLC                            DELESSIO      ROBERT       NY      124572-00       DEARIE, JOHN C & ASSOCIATES
WALKER        MARVIN            MS      2002-77         DEAKLE-COUCH, PLLC                            DENARO        SALVATORE    NY      124572-00       DEARIE, JOHN C & ASSOCIATES
WALKER        SANDRA            MS      2002-77         DEAKLE-COUCH, PLLC                            DENTATO       STEVEN       NY      108950-01       DEARIE, JOHN C & ASSOCIATES
WALLER        DOROTHY S         MS      2002-77         DEAKLE-COUCH, PLLC                            DIMARIA       SALVATORE    NY      11778503        DEARIE, JOHN C & ASSOCIATES
WARD          JOHN L            MS      2002-77         DEAKLE-COUCH, PLLC                            DOMINELLO     ARMAND V     NY      125456-00       DEARIE, JOHN C & ASSOCIATES
WARREN        MARY R            MS      2002-77         DEAKLE-COUCH, PLLC                            DRISCOLL      JOHN         NY      108160-01       DEARIE, JOHN C & ASSOCIATES
WASHINGTON    BABE R            MS      2002-41C        DEAKLE-COUCH, PLLC                            FARELLA       MICHAEL      NY      108950-01       DEARIE, JOHN C & ASSOCIATES
WATKINS       GRACE H           MS      2002-77         DEAKLE-COUCH, PLLC                            FILIPPONI     GEORGE       NY      124220-00       DEARIE, JOHN C & ASSOCIATES
WATKINS       HAZEL             MS      2002-77         DEAKLE-COUCH, PLLC                            FIOL          DAVID        NY      108950-01       DEARIE, JOHN C & ASSOCIATES
WATTS         BESSIE M          MS      2002-77         DEAKLE-COUCH, PLLC                            FOSS          EVERETT      NY      101749-01       DEARIE, JOHN C & ASSOCIATES
WATTS         ROBERT            MS      2002-41C        DEAKLE-COUCH, PLLC                            GAIGNAT       JOSEPH       NY      108950-01       DEARIE, JOHN C & ASSOCIATES
WEAVER        FLOYD T           MS      2002-77         DEAKLE-COUCH, PLLC                            GALLAHUE      JOHN         NY      124573-00       DEARIE, JOHN C & ASSOCIATES
WELLS         JAMES E           MS      2002-77         DEAKLE-COUCH, PLLC                            GARCIA        JOHN         NY      108950-01       DEARIE, JOHN C & ASSOCIATES
WEST          LAURA B           MS      2002-77         DEAKLE-COUCH, PLLC                            GIATTINO      JACK P       NY      108170-01       DEARIE, JOHN C & ASSOCIATES
WHEELER       MORRIS L          MS      2002-41C        DEAKLE-COUCH, PLLC                            GILL          VINCENT      NY      125456-00       DEARIE, JOHN C & ASSOCIATES
WHIGHAM       JANICE            MS      2002-77         DEAKLE-COUCH, PLLC                            GIVES         ALLEN        NY      124715-00       DEARIE, JOHN C & ASSOCIATES
WHITE         MARVIN            MS      2002-77         DEAKLE-COUCH, PLLC                            GNISCI        ROBERT J     NY      125456-00       DEARIE, JOHN C & ASSOCIATES
WHITTEN       JIMMY A           MS      2002-77         DEAKLE-COUCH, PLLC                            GRANT         WALLY P      NY      125482-00       DEARIE, JOHN C & ASSOCIATES
WICKER        RUTHIE C          MS      2002-77         DEAKLE-COUCH, PLLC                            GRIFFITHS     FRANK        NY      124702-00       DEARIE, JOHN C & ASSOCIATES
WIGGINS       EMMETT            MS      2002-77         DEAKLE-COUCH, PLLC                            GUCCIARDO     SALVATORE    NY      108160-01       DEARIE, JOHN C & ASSOCIATES
WILDER        ALICE P           MS      2002-77         DEAKLE-COUCH, PLLC                            HAGE          THOMAS       NY      108950-01       DEARIE, JOHN C & ASSOCIATES
WILLIAMS      CATHERINE H       MS      2002-77         DEAKLE-COUCH, PLLC                            HARRIS        ROBERT       NY      101749-01       DEARIE, JOHN C & ASSOCIATES
WILLIAMS      ELBERT            MS      2002-41C        DEAKLE-COUCH, PLLC                            HEAVEY        KENNETH P    NY      101749-01       DEARIE, JOHN C & ASSOCIATES
WILLIAMS      EVELYN Z          MS      2002-77         DEAKLE-COUCH, PLLC                            HERBERT       THOMAS J     NY      101749-01       DEARIE, JOHN C & ASSOCIATES
WILLIAMS      GLADYS W          MS      2002-77         DEAKLE-COUCH, PLLC                            HORAI         EDWARD       NY      125482-00       DEARIE, JOHN C & ASSOCIATES
WILLIAMS      JOE L             MS      2002-77         DEAKLE-COUCH, PLLC                            HUNT          KEVIN J      NY      125482-00       DEARIE, JOHN C & ASSOCIATES
WILLIAMS      LOUISE B          MS      2002-77         DEAKLE-COUCH, PLLC                            HURST         TROY         NY      124702-00       DEARIE, JOHN C & ASSOCIATES
WILLIAMS      SANFORD L         MS      2002-77         DEAKLE-COUCH, PLLC                            JACKSON       JAMES        NY      124220-00       DEARIE, JOHN C & ASSOCIATES
WILLIS        JOHNNY B          MS      2002-77         DEAKLE-COUCH, PLLC                            JONES         STUART       NY      124572-00       DEARIE, JOHN C & ASSOCIATES
WILSON        HENRY F           MS      2002-77         DEAKLE-COUCH, PLLC                            JOYCE         DENNIS       NY      124572-00       DEARIE, JOHN C & ASSOCIATES
WILSON        JOHNNY            MS      2002-77         DEAKLE-COUCH, PLLC                            KAGENAAR      JOHN         NY      124702-00       DEARIE, JOHN C & ASSOCIATES
WILSON        JOSEPH            MS      2002-77         DEAKLE-COUCH, PLLC                            KENNY         JOHN         NY      124572-00       DEARIE, JOHN C & ASSOCIATES
WILSON        JOYCE L           MS      2002-77         DEAKLE-COUCH, PLLC                            KNESEL        LARRY        NY      125482-00       DEARIE, JOHN C & ASSOCIATES
WILSON        REOLA T           MS      2002-77         DEAKLE-COUCH, PLLC                            KONGVOLD      THOR A       NY      108950-01       DEARIE, JOHN C & ASSOCIATES
WILSON        WILMA J           MS      2002-77         DEAKLE-COUCH, PLLC                            KRAMER        BENJAMIN J   NY      125456-00       DEARIE, JOHN C & ASSOCIATES
WRIGHT        SARAH             MS      2002-77         DEAKLE-COUCH, PLLC                            KUHN          GERMANO A    NY      108950-01       DEARIE, JOHN C & ASSOCIATES
YOUNG         DOROTHY W         MS      2002-77         DEAKLE-COUCH, PLLC                            KUTCH         JOSEPH       NY      108930-01       DEARIE, JOHN C & ASSOCIATES
YOUNGBLOOD    PHYLLIS           MS      2002-77         DEAKLE-COUCH, PLLC                            LEWIS         EDWARD       NY      125482-00       DEARIE, JOHN C & ASSOCIATES
YOUNGBLOOD    ROY M             MS      2002-77         DEAKLE-COUCH, PLLC                            MAHER         MICHAEL      NY      125456-00       DEARIE, JOHN C & ASSOCIATES
BARTOS        JOE J             PA      16CV1606        DEAN OMAR & BRANHAM, LLP                      MAIN          KENNETH      NY      108930-01       DEARIE, JOHN C & ASSOCIATES
BLUE          GILBERT B         SC      2016CP402464    DEAN OMAR & BRANHAM, LLP                      MARINARO      JOHN         NY      125482-00       DEARIE, JOHN C & ASSOCIATES
KRAGENBRING   OWEN A            MN      UNKNOWN         DEAN OMAR & BRANHAM, LLP                      MAYOTT        GARY         NY      124220-00       DEARIE, JOHN C & ASSOCIATES
RICCARDELLI   ATEO              MA      1681CV00427     DEAN OMAR & BRANHAM, LLP                      MCGUINESS     WILLIAM      NY      124220-00       DEARIE, JOHN C & ASSOCIATES
SIZEMORE      JAMES C           LA      201606452       DEAN OMAR & BRANHAM, LLP                      MCNULTY       WILLIAM F    NY      108930-01       DEARIE, JOHN C & ASSOCIATES
SIZEMORE      JAMES C           SC      2016CP25440     DEAN OMAR & BRANHAM, LLP                      MONGELLO      LOUIS M      NY      125456-00       DEARIE, JOHN C & ASSOCIATES
THOMPSON      TRACY D           SC      2016CP402498    DEAN OMAR & BRANHAM, LLP                      MYLES         ALBERT       NY      124572-00       DEARIE, JOHN C & ASSOCIATES
UNICK         PHILIP C          WA      162185541SEA    DEAN OMAR & BRANHAM, LLP                      O'MALLEY      EDWARD G     NY      124702-00       DEARIE, JOHN C & ASSOCIATES
ZACCONE       CAROLYN J         MN      UNKNOWN         DEAN OMAR & BRANHAM, LLP                      ORTIZ         FELIX J      NY      108940-01       DEARIE, JOHN C & ASSOCIATES
ACEVEDO       MODESTO           NY      124220-00       DEARIE, JOHN C & ASSOCIATES                   PARISI        RONALD       NY      124573-00       DEARIE, JOHN C & ASSOCIATES
ALLEN         GEORGE            NY      124715-00       DEARIE, JOHN C & ASSOCIATES                   PASSARELLI    THOMAS J     NY      108940-01       DEARIE, JOHN C & ASSOCIATES
ANDERSON      GERALD            NY      11735903        DEARIE, JOHN C & ASSOCIATES                   PHILIPS       SAMUEL       NY      101749-01       DEARIE, JOHN C & ASSOCIATES
ANDREWS       LAWRENCE          NY      124220-00       DEARIE, JOHN C & ASSOCIATES                   POLEMENI      ROBERT       NY      108940-01       DEARIE, JOHN C & ASSOCIATES
ARRIGO        RUDY              NY      124572-00       DEARIE, JOHN C & ASSOCIATES                   POTENZA       LEONARD D    NY      108940-01       DEARIE, JOHN C & ASSOCIATES
BEAGAM        FRANK             NY      108930-01       DEARIE, JOHN C & ASSOCIATES                   QUEALY        JOHN         NY      101749-01       DEARIE, JOHN C & ASSOCIATES
BERRY         WILMER            NY      124702-00       DEARIE, JOHN C & ASSOCIATES                   REDMERSKI     STANLEY W    NY      108940-01       DEARIE, JOHN C & ASSOCIATES
BESTHOFF      RICHARD           NY      124572-00       DEARIE, JOHN C & ASSOCIATES                   RICIOPPO      FRANK J      NY      108940-01       DEARIE, JOHN C & ASSOCIATES

                                                                                                                                                           Appendix A - 107
                                     Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                                   Document Page 126 of 624
Claimant      Claimant     State                                                                   Claimant     Claimant     State
Last Name     First Name   Filed   Docket Number     Primary Plaintiff Counsel                     Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
ROMAN         FELIX        NY      101749-01         DEARIE, JOHN C & ASSOCIATES                   GRIMM        MICHAEL P    CA      BC496181        DEBLASE BROWN EYERLY, LLP
RUIZ          JUAN         NY      124573-00         DEARIE, JOHN C & ASSOCIATES                   GUZMAN       MANUEL       CA      BC632612        DEBLASE BROWN EYERLY, LLP
SAMUELS       MARC         NY      124220-00         DEARIE, JOHN C & ASSOCIATES                   HANNAH       MARSHALL     CA      BC481846        DEBLASE BROWN EYERLY, LLP
SANTANA       OSCAR        NY      124702-00         DEARIE, JOHN C & ASSOCIATES                   HAYES        RICHARD S    DE      N12C09115ASB    DEBLASE BROWN EYERLY, LLP
SAUER         EDWARD J     NY      125990-00         DEARIE, JOHN C & ASSOCIATES                   HAYS         GILBERT N    CA      BC632928        DEBLASE BROWN EYERLY, LLP
SAVINO        MICHAEL      NY      108940-01         DEARIE, JOHN C & ASSOCIATES                   HILL         DONALD       CA      BC545284        DEBLASE BROWN EYERLY, LLP
SAVOD         STEVEN J     NY      108940-01         DEARIE, JOHN C & ASSOCIATES                   HIX          ELDEN R      DE      N12C10044ASB    DEBLASE BROWN EYERLY, LLP
SCHOEN        MARK         NY      108940-01         DEARIE, JOHN C & ASSOCIATES                   HOFFMAN      JOHN         CA      BC510699        DEBLASE BROWN EYERLY, LLP
SEIDLER       ROBERT       NY      124220-00         DEARIE, JOHN C & ASSOCIATES                   HOVELL       JOHN L       CA      BC458697        DEBLASE BROWN EYERLY, LLP
SHUTE         GEORGE       NY      125456-00         DEARIE, JOHN C & ASSOCIATES                   HUTMACHER    BARBARA      DE      N13C07028ASB    DEBLASE BROWN EYERLY, LLP
SIMADIS       JOHN         NY      124715-00         DEARIE, JOHN C & ASSOCIATES                   ISDAHL       RICHARD      CA      BC472995        DEBLASE BROWN EYERLY, LLP
SIMON         DAVID        NY      108940-01         DEARIE, JOHN C & ASSOCIATES                   JEFFRIES     JAMES        CA      BC495055        DEBLASE BROWN EYERLY, LLP
SITACA        THOMAS F     NY      124702-00         DEARIE, JOHN C & ASSOCIATES                   JOHNSON      JESSE        CA      BC495488        DEBLASE BROWN EYERLY, LLP
SMITH         ROBERT       NY      124573-00         DEARIE, JOHN C & ASSOCIATES                   JOHNSTONE    THOMAS       CA      BC560973        DEBLASE BROWN EYERLY, LLP
STILES        JOHN S       NY      101749-01         DEARIE, JOHN C & ASSOCIATES                   JONES        LAURA        DE      N13C01191ASB    DEBLASE BROWN EYERLY, LLP
SWEENEY       JOHN         NY      124715-00         DEARIE, JOHN C & ASSOCIATES                   KANONAS      PAUL N       CA      BC471689        DEBLASE BROWN EYERLY, LLP
SYMON         DANIEL       NY      125482-00         DEARIE, JOHN C & ASSOCIATES                   KELLY        JOSHUA       CA      BC513049        DEBLASE BROWN EYERLY, LLP
TAYLOR        RICHARD      NY      101749-01         DEARIE, JOHN C & ASSOCIATES                   KERSTEN      GERARD M     CA      BC498017        DEBLASE BROWN EYERLY, LLP
TAYLOR        TERRY        NY      125482-00         DEARIE, JOHN C & ASSOCIATES                   KRAMER       KENNETH      CA      RG16799603      DEBLASE BROWN EYERLY, LLP
TETA          FELICE       NY      124715-00         DEARIE, JOHN C & ASSOCIATES                   LACKEY       EDWARD       CA      BC495066        DEBLASE BROWN EYERLY, LLP
THOMAS        EGBERT       NY      101749-01         DEARIE, JOHN C & ASSOCIATES                   LADE         KATHLEEN     CA      BC445781        DEBLASE BROWN EYERLY, LLP
TORO          HERIBERTO    NY      108930-01         DEARIE, JOHN C & ASSOCIATES                   LANGE        DIANE        DE      N13C12212ASB    DEBLASE BROWN EYERLY, LLP
WALTON        PRESTON      NY      108930-01         DEARIE, JOHN C & ASSOCIATES                   LAVERGNE     LAWRENCE     CA      BC552265        DEBLASE BROWN EYERLY, LLP
WEBER         STANLEY R    NY      103861-01         DEARIE, JOHN C & ASSOCIATES                   LEACH        JOHN         DE      N11C11230ASB    DEBLASE BROWN EYERLY, LLP
WEISS         DAVID        NY      124573-00         DEARIE, JOHN C & ASSOCIATES                   LOWENSTEIN   ARNOLD       CA      CGC14276290     DEBLASE BROWN EYERLY, LLP
WILSON        ROBERT       NY      124573-00         DEARIE, JOHN C & ASSOCIATES                   LYTLE        ROBERT       CA      BC661440        DEBLASE BROWN EYERLY, LLP
WOBBE         WILLIAM J    NY      124573-00         DEARIE, JOHN C & ASSOCIATES                   MARINI       PETER        CA      BC531510        DEBLASE BROWN EYERLY, LLP
WRIGHT        BERNARD      NY      125482-00         DEARIE, JOHN C & ASSOCIATES                   MARTINEZ     PEGGY        DE      N13C04145ASB    DEBLASE BROWN EYERLY, LLP
ADAMS         ROBERT       CA      BC547759          DEBLASE BROWN EYERLY, LLP                     MASSIE       CHARLES      DE      N13C06091ASB    DEBLASE BROWN EYERLY, LLP
AGEE          JERRY F      DE      N12C06019ASB      DEBLASE BROWN EYERLY, LLP                     MCCOVERY     ARTHUR       CA      BC553860        DEBLASE BROWN EYERLY, LLP
AMICK         STERLING F   DE      N12C09007ASB      DEBLASE BROWN EYERLY, LLP                     MEINDL       PATRICK      CA      BC495917        DEBLASE BROWN EYERLY, LLP
ANDERSON      SEIJA        CA      BC642076          DEBLASE BROWN EYERLY, LLP                     MENDOZA      GABRIEL      CA      BC506426        DEBLASE BROWN EYERLY, LLP
ANDREWS       JAMES        CA      BC494025          DEBLASE BROWN EYERLY, LLP                     MENDOZA      SHARON       CA      BC658028        DEBLASE BROWN EYERLY, LLP
ANTHONY       CHARLES B    CA      BC442626          DEBLASE BROWN EYERLY, LLP                     MESSER       EDWARD       DE      N14C08072ASB    DEBLASE BROWN EYERLY, LLP
BAKER         FORREST      CA      BC509605          DEBLASE BROWN EYERLY, LLP                     MILLIGAN     GLENN        CA      BC518628        DEBLASE BROWN EYERLY, LLP
BARNES        JAY B        CA      CGC11275861       DEBLASE BROWN EYERLY, LLP                     MINTON       DENTON       CA      CGC12276084     DEBLASE BROWN EYERLY, LLP
BASS          JAMES D      DE      N11C04173ASB      DEBLASE BROWN EYERLY, LLP                     MONTGOMERY   DOROTHY      CA      BC474197        DEBLASE BROWN EYERLY, LLP
BATA          ROBERTA      CA      BC487233          DEBLASE BROWN EYERLY, LLP                     MORTON       HUGH         CA      BC511097        DEBLASE BROWN EYERLY, LLP
BAUER         WILLIAM F    DE      N12C05140ASB      DEBLASE BROWN EYERLY, LLP                     MOSSBARGER   WILLIAM      CA      BC510532        DEBLASE BROWN EYERLY, LLP
BEECHER       JERRY J      CA      CGC12276060       DEBLASE BROWN EYERLY, LLP                     MURPHY       ROBERT       CA      BC490184        DEBLASE BROWN EYERLY, LLP
BRANTNER      RUSSELL      CA      BC547456          DEBLASE BROWN EYERLY, LLP                     MURRELL      JAMES        CA      BC521235        DEBLASE BROWN EYERLY, LLP
BREAZEALE     BETTY R      DE      N12C05234ASB      DEBLASE BROWN EYERLY, LLP                     MURRY        BOOKER       CA      BC577288        DEBLASE BROWN EYERLY, LLP
BUNNING       CHARLES      DE      N13C07288ASB      DEBLASE BROWN EYERLY, LLP                     NEW          KENNETH      CA      BC445804        DEBLASE BROWN EYERLY, LLP
BURROWS       NATHAN R     DE      N13C11238ASB      DEBLASE BROWN EYERLY, LLP                     NOKYOS       JEFFREY      CA      RG09470028      DEBLASE BROWN EYERLY, LLP
BYBEE         RICHARD      DE      N15C05180ASB      DEBLASE BROWN EYERLY, LLP                     O'BRIEN      MICHAEL L    CA      CGC12275973     DEBLASE BROWN EYERLY, LLP
CADWALLADER   WARD R       CA      CGC11275832       DEBLASE BROWN EYERLY, LLP                     PAEZ         JOSE         CA      BC602260        DEBLASE BROWN EYERLY, LLP
CALVY         WILLIAM      CA      BC544463          DEBLASE BROWN EYERLY, LLP                     PAPPAS       JAMES        CA      BC499014        DEBLASE BROWN EYERLY, LLP
CARTER        CARL         CA      BC493584          DEBLASE BROWN EYERLY, LLP                     PARKER       EDWARD       DE      N12C05251ASB    DEBLASE BROWN EYERLY, LLP
COBBS         ARTHUR       CA      BC547510          DEBLASE BROWN EYERLY, LLP                     PELTO        GERALD       CA      BC653313        DEBLASE BROWN EYERLY, LLP
COVINGTON     DAVID        MS      201329CV12        DEBLASE BROWN EYERLY, LLP                     PIERATT      CHARLES      DE      N12C07354ASB    DEBLASE BROWN EYERLY, LLP
COWAN         CARL         CA      BC498117          DEBLASE BROWN EYERLY, LLP                     PIERCE       JEARL        DE      N13C11161ASB    DEBLASE BROWN EYERLY, LLP
CRAVEN        LOUIS        CA      BC553625          DEBLASE BROWN EYERLY, LLP                     PIERCE       ROBERT J     CA      BC480990        DEBLASE BROWN EYERLY, LLP
DALIDA        ALMARIO      CA      BC527191          DEBLASE BROWN EYERLY, LLP                     PINKSTON     LARRY        CA      BC484670        DEBLASE BROWN EYERLY, LLP
DAVIS         DICIE        MS      201285CV8         DEBLASE BROWN EYERLY, LLP                     POISET       DONALD       CA      BC506614        DEBLASE BROWN EYERLY, LLP
DEBORBA       JOHN M       CA      BC516564          DEBLASE BROWN EYERLY, LLP                     PORCHIA      ELROY        CA      CGC11275953     DEBLASE BROWN EYERLY, LLP
DEMARIA       JODY         CA      BC516176          DEBLASE BROWN EYERLY, LLP                     PORTER       DAVID        DE      N13C01172ASB    DEBLASE BROWN EYERLY, LLP
DEUYOUR       DANIEL W     CA      BC500011          DEBLASE BROWN EYERLY, LLP                     QUICK        DONALD       CA      BC465707        DEBLASE BROWN EYERLY, LLP
DEUYOUR       DANIEL W     CA      CGC12276047       DEBLASE BROWN EYERLY, LLP                     QUICK        RILLA        DE      N13C09087ASB    DEBLASE BROWN EYERLY, LLP
DIAZ          JOSE         CA      BC594829          DEBLASE BROWN EYERLY, LLP                     RINGQUIST    JULIUS       CA      BC496779        DEBLASE BROWN EYERLY, LLP
DOLSEN        WARREN       CA      BC538062          DEBLASE BROWN EYERLY, LLP                     ROBINSON     CLARK        CA      BC517041        DEBLASE BROWN EYERLY, LLP
DOWDY         LARRY T      CA      BC455527          DEBLASE BROWN EYERLY, LLP                     ROBINSON     DONALD       CA      BC497431        DEBLASE BROWN EYERLY, LLP
DUNLAP        VINCENT      CA      BC488709          DEBLASE BROWN EYERLY, LLP                     ROURK        TERRY D      CA      BC482104        DEBLASE BROWN EYERLY, LLP
DUPPER        LEROY        CA      BC547586          DEBLASE BROWN EYERLY, LLP                     SANCHEZ      SALVADOR     CA      BC496297        DEBLASE BROWN EYERLY, LLP
ESPINOZA      JESUS        CA      BC602453          DEBLASE BROWN EYERLY, LLP                     SCHULZ       DONALD       CA      BC566594        DEBLASE BROWN EYERLY, LLP
FARMER        CLAUDE       CA      BC517801          DEBLASE BROWN EYERLY, LLP                     SEELY        JOHN M       CA      BC578780        DEBLASE BROWN EYERLY, LLP
FINLEY        LAWRENCE     CA      BC676456          DEBLASE BROWN EYERLY, LLP                     SHELBY       ALBERT       CA      BC663379        DEBLASE BROWN EYERLY, LLP
FLOYD         DONALD       CA      BC518660          DEBLASE BROWN EYERLY, LLP                     SIMPKINS     DAVID E      CA      BC459242        DEBLASE BROWN EYERLY, LLP
FULLER        CHARLES      CA      BC585165          DEBLASE BROWN EYERLY, LLP                     SKELTON      COREY L      CA      CGC12276029     DEBLASE BROWN EYERLY, LLP
GILL          JAMES        DE      N13C04091ASB      DEBLASE BROWN EYERLY, LLP                     SMITH        ANTHONY B    DE      N12C06095ASB    DEBLASE BROWN EYERLY, LLP
GLOVER        EDWARD       CA      BC489732          DEBLASE BROWN EYERLY, LLP                     SMITH        NORMAN       DE      N13C01045ASB    DEBLASE BROWN EYERLY, LLP
GOMEZ         DANNY        CA      BC602357          DEBLASE BROWN EYERLY, LLP                     SMITH        WILLIAM      CA      BC609243        DEBLASE BROWN EYERLY, LLP
GOMEZ         JOSE         NM      D101CV201300737   DEBLASE BROWN EYERLY, LLP                     SMITHER      NOEL F       CA      CGC12276072     DEBLASE BROWN EYERLY, LLP
GONZALEZ      ADOLFO       CA      BC558095          DEBLASE BROWN EYERLY, LLP                     SOTELO       NAT          CA      BC462462        DEBLASE BROWN EYERLY, LLP
GORDON        JOSHUA       CA      BC603879          DEBLASE BROWN EYERLY, LLP                     SOTELO       NAT          CA      BC519929        DEBLASE BROWN EYERLY, LLP
GRAYSON       CALVIN       CA      BC482774          DEBLASE BROWN EYERLY, LLP                     SPENCER      FRANKLIN     DE      N13C06086ASB    DEBLASE BROWN EYERLY, LLP
GREENAWAY     FREDERICK    CA      BC498713          DEBLASE BROWN EYERLY, LLP                     STEVENS      DAVID H      CA      BC500328        DEBLASE BROWN EYERLY, LLP

                                                                                                                                                       Appendix A - 108
                                         Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                   Document Page 127 of 624
Claimant     Claimant          State                                                               Claimant     Claimant          State
Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number         Primary Plaintiff Counsel
STOLLER      MICHAEL           CA      BC484414        DEBLASE BROWN EYERLY, LLP                   SIGALAS      SARAH L. V ARMS   MS      7119                  DICKERSON, GERALD
TAYLOR       JAMES             DE      N13C07287ASB    DEBLASE BROWN EYERLY, LLP                   SLAYTER      JOEL E. V ARMST   MS      7119                  DICKERSON, GERALD
TAYLOR       OLLIE             DE      N13C01240ASB    DEBLASE BROWN EYERLY, LLP                   STARNES      OTIS M            MS      7119                  DICKERSON, GERALD
THOMAS       EDWARD            DE      N13C06119ASB    DEBLASE BROWN EYERLY, LLP                   WELLS        MILTON W. V ARM   MS      7119                  DICKERSON, GERALD
THOMPSON     ROBERT            CA      BC487425        DEBLASE BROWN EYERLY, LLP                   WHITE        HUGH C. V ARMST   MS      7119                  DICKERSON, GERALD
THORNTON     JOHN              DE      N13C08072ASB    DEBLASE BROWN EYERLY, LLP                   WILSON       JIMMY V ARMSTRO   MS      7119                  DICKERSON, GERALD
TORREY       KEDRICK           CA      BC532424        DEBLASE BROWN EYERLY, LLP                   GRUENKE      PETER             MO      1422CC00602           DICKEY LAW FIRM LLC
TRAVIS       KENNETH           CA      BC498069        DEBLASE BROWN EYERLY, LLP                   GRUENKE      SHIRLEY           MO      1422CC00596           DICKEY LAW FIRM LLC
TUCK         ROBERT            DE      N12C05074ASB    DEBLASE BROWN EYERLY, LLP                   HOLLEY       RONNIE J          MO      1422CC01096           DICKEY LAW FIRM LLC
VAIL         BOBBY             CA      BC482085        DEBLASE BROWN EYERLY, LLP                   MILLER       MARDIS C          MO      1422CC10034           DICKEY LAW FIRM LLC
WALKER       JAMES             DE      N12C02165ASB    DEBLASE BROWN EYERLY, LLP                   TOWAS        ROBERT J          MO      1422CC09398           DICKEY LAW FIRM LLC
WALKER       ROCKLAND          CA      BC545907        DEBLASE BROWN EYERLY, LLP                   ULRICH       RAYMOND           MO      1422CC01266           DICKEY LAW FIRM LLC
WALLACE      JOHN              CA      BC481529        DEBLASE BROWN EYERLY, LLP                   STRAUSS      MARCUS            NJ      MIDL00576313ASASPSI   DICKIE, MCCAMEY & CHILCOTE
WARD         FRED              CA      BC544383        DEBLASE BROWN EYERLY, LLP                   ANDERSON     HAROLD            TX      B-010,477-C           DIES & HILE, LLP
WARNER       BRUCE             CA      BC538160        DEBLASE BROWN EYERLY, LLP                   ARROWOOD     EDGAR             TX      A010037-C             DIES & HILE, LLP
WEINSTOCK    HERBERT           CA      BC581219        DEBLASE BROWN EYERLY, LLP                   BAKER        WILLIE L          TX      A930893-C             DIES & HILE, LLP
WELLS        RICHARD           CA      BC492574        DEBLASE BROWN EYERLY, LLP                   BELL         JOSEPH            TX      A930893-C             DIES & HILE, LLP
WILLIAMS     DONALD E          DE      N12C11226ASB    DEBLASE BROWN EYERLY, LLP                   BENOIT       TED E             TX      ADMIN                 DIES & HILE, LLP
WINGSTER     CURTIS            DE      N12C11050ASB    DEBLASE BROWN EYERLY, LLP                   BETTIS       DARRIUS D         TX      A930893-C             DIES & HILE, LLP
WOOD         KERRY             CA      BC518663        DEBLASE BROWN EYERLY, LLP                   BLANKEY      CARROLL           TX      A930893-C             DIES & HILE, LLP
MOEN         RUTH              WA      112068331SEA    DIAMOND MASSONG, PLLC                       BOND         MARVIN E          TX      A930893-C             DIES & HILE, LLP
ADAMS        JOHN A            MS      S89-0585(G)     DICKERSON, GERALD                           BREEDLOVE    TOMMY G           TX      A930893-C             DIES & HILE, LLP
ALLEN        JAMES M           MS      7119            DICKERSON, GERALD                           BURCH        LARRY J           TX      B040173C              DIES & HILE, LLP
BEECH        TROY C. V ARMST   MS      7119            DICKERSON, GERALD                           BURGESS      JL                TX      A860033               DIES & HILE, LLP
BELLON       FT                MS      7119            DICKERSON, GERALD                           CAGLE        CHARLES W         TX      ADMIN                 DIES & HILE, LLP
BERNARD      DAN S. V ARMSTR   MS      7119            DICKERSON, GERALD                           CARSON       FLORETTA P        TX      A930893-C             DIES & HILE, LLP
BEVERLY      ALMA H. V ARMST   MS      7119            DICKERSON, GERALD                           CARTER       FRANK L           TX      ADMIN                 DIES & HILE, LLP
BLACK        JAMES             MS      7119            DICKERSON, GERALD                           CLARK        FLOYD             TX      B010257-C             DIES & HILE, LLP
BLANCHARD    VELMA V ARMSTRO   MS      7119            DICKERSON, GERALD                           COOKS        LIONEL            TX      ADMIN                 DIES & HILE, LLP
BRANDON      ANDY V ARMSTRON   MS      7119            DICKERSON, GERALD                           COURMIER     ALTON             TX      ADMIN                 DIES & HILE, LLP
CANNETT      CLARA B. V ARMS   MS      7119            DICKERSON, GERALD                           CUNNINGHAM   KENNETH           TX      ADMIN                 DIES & HILE, LLP
CASE         LARRY T. V ARMS   MS      7119            DICKERSON, GERALD                           DAVIS        WILLIAM O         TX      ADMIN                 DIES & HILE, LLP
CERENO       CHARLIE L         MS      7119            DICKERSON, GERALD                           DONALDSON    GEORGE            TX      B010257-C             DIES & HILE, LLP
COWART       HERBERT           MS      S89-0601(L)     DICKERSON, GERALD                           DORTCH       CLEVELAND         TX      A930893-C             DIES & HILE, LLP
CRAWFORD     EARVIN V ARMSTR   MS      7119            DICKERSON, GERALD                           DOUCET       FREDDIE           TX      A-010,076-C           DIES & HILE, LLP
DUDLEY       RALPH L           MS      S89-0601(L)     DICKERSON, GERALD                           DUHON        LEON              TX      D860210C              DIES & HILE, LLP
FENDER       WILLIAM M. V AR   MS      7119            DICKERSON, GERALD                           DUNN         OTIS              TX      A930893-C             DIES & HILE, LLP
FOOTE        WILLIAM H. V AR   MS      7119            DICKERSON, GERALD                           FOREMAN      DAVID L           TX      B000141-C             DIES & HILE, LLP
HALL         FRANK A. V ARMS   MS      7119            DICKERSON, GERALD                           GABBERT      WILLIAM           TX      A010259-C             DIES & HILE, LLP
HALL         LEVI              MS      7119            DICKERSON, GERALD                           GALTIN       ROY               TX      ADMIN                 DIES & HILE, LLP
HAVARD       ERNEST R          MS      S89-0601(L)     DICKERSON, GERALD                           GULLETTE     WILLIAM B         TX      A930893-C             DIES & HILE, LLP
HAYDEN       LEDELL V ARMSTR   MS      7119            DICKERSON, GERALD                           HALL         JAMES C           TX      ADMIN                 DIES & HILE, LLP
HAYES        MARY              MS      7119            DICKERSON, GERALD                           HAMILTON     JAMES             TX      ADMIN                 DIES & HILE, LLP
HEETER       GEORGE S. V ARM   MS      7119            DICKERSON, GERALD                           HANEY        WILLIAM G         TX      ADMIN                 DIES & HILE, LLP
HENDERSON    ROBERT L          MS      7119            DICKERSON, GERALD                           HARDIE       WILLIE            TX      A 124235              DIES & HILE, LLP
HERSHEY      RICHARD L         MS      7119            DICKERSON, GERALD                           HARRIS       JAMES C           TX      A930893-C             DIES & HILE, LLP
HINTON       BERNICE J         MS      S89-0601(L)     DICKERSON, GERALD                           HEBERT       EDWARD            TX      ADMIN                 DIES & HILE, LLP
HODGINS      BILLY V ARMSTRO   MS      7119            DICKERSON, GERALD                           HILL         RUSH              TX      A-900,465-C           DIES & HILE, LLP
HOLLAND      JACK I            MS      S89-0601(L)     DICKERSON, GERALD                           HOPSON       ROBERT C          TX      A930893-C             DIES & HILE, LLP
HOLLINGER    LUDIE E. KILLIN   MS      S89-0601(L)     DICKERSON, GERALD                           HOSEA        JALEEN V          TX      A930893-C             DIES & HILE, LLP
HOWARD       JAMES D           MS      7119            DICKERSON, GERALD                           HUMPHREY     HUBERT R          TX      A930893-C             DIES & HILE, LLP
KEPPER       CHARLES V ARMST   MS      7119            DICKERSON, GERALD                           HYLAND       JOSEPH F          TX      A010595-C             DIES & HILE, LLP
LEE          GARY              MS      7119            DICKERSON, GERALD                           JACKSON      JAMES E           TX      A930893-C             DIES & HILE, LLP
LITTLE       LARRY V ARMSTRO   MS      7119            DICKERSON, GERALD                           JONES        EDWARD F          TX      DO31185C              DIES & HILE, LLP
MAHATHY      FORREST C. V AR   MS      7119            DICKERSON, GERALD                           KENNEDY      ANNIE             TX      A930893-C             DIES & HILE, LLP
MCARTHUR     RAE V ARMSTRONG   MS      7119            DICKERSON, GERALD                           KESSINGER    THOMAS D          TX      A020460-C             DIES & HILE, LLP
MCCOLLUM     LEDREW            MS      7119            DICKERSON, GERALD                           KING         VIRGIL W          TX      ADMIN                 DIES & HILE, LLP
MILLENDER    MARY V ARMSTRON   MS      7119            DICKERSON, GERALD                           LEBLANC      JOHN H            TX      ADMIN                 DIES & HILE, LLP
MORRIS       WINFRED B.        MS      7119            DICKERSON, GERALD                           MARTINEZ     LOUIS             TX      ADMIN                 DIES & HILE, LLP
MOSLEY       WILLIAM E         MS      7119            DICKERSON, GERALD                           MCKENZIE     MARY              TX      A930893-C             DIES & HILE, LLP
NEAL         ALTON G. V ARMS   MS      7119            DICKERSON, GERALD                           MEARS        JERRY             TX      A010256-C             DIES & HILE, LLP
NEAL         ROY F             MS      7119            DICKERSON, GERALD                           MENDENHALL   JAY D             TX      A930893-C             DIES & HILE, LLP
NELSON       EDWARD J          MS      7119            DICKERSON, GERALD                           MIZELL       WILLIS            TX      ADMIN                 DIES & HILE, LLP
ODOM         BOBBY T. V ARMS   MS      7119            DICKERSON, GERALD                           MOLESKI      MICHAEL J         TX      ADMIN                 DIES & HILE, LLP
PARKER       PAT V ARMSTRONG   MS      7119            DICKERSON, GERALD                           MONTZ        RUFUS C           TX      A930893-C             DIES & HILE, LLP
PATTON       CALVIN J. JR V    MS      7119            DICKERSON, GERALD                           MORRISETTE   JAMES W           TX      A930893-C             DIES & HILE, LLP
PIERCE       TALLEY V ARMSTR   MS      7119            DICKERSON, GERALD                           NEWBURN      WILLIAM J         TX      A930893-C             DIES & HILE, LLP
RANDALL      FLORINE V ARMST   MS      7119            DICKERSON, GERALD                           NIX          LOREN D           TX      ADMIN                 DIES & HILE, LLP
REDMOND      GLENN L           MS      S89-0585(G)     DICKERSON, GERALD                           ORTIZ        JAKE              TX      A000530-C             DIES & HILE, LLP
RENFROE      ROY H.            MS      7119            DICKERSON, GERALD                           PARKER       JAMES W           TX      A930893-C             DIES & HILE, LLP
REYNOLDS     CHARLES A         MS      7119            DICKERSON, GERALD                           PATTILLO     GEORGE            TX      A-010,385-C           DIES & HILE, LLP
RICHARDSON   ROBERT            MS      7119            DICKERSON, GERALD                           PEARCE       MURRAY            TX      86 3365 F             DIES & HILE, LLP
ROUSE        ROBERT W. V ARM   MS      7119            DICKERSON, GERALD                           PERINE       NETTIE B          TX      A930893-C             DIES & HILE, LLP
RUSH         SARAH C. V ARMS   MS      7119            DICKERSON, GERALD                           PERKINS      FRED O            TX      D030325C              DIES & HILE, LLP
SCOTT        EDWARD E          MS      7119            DICKERSON, GERALD                           PERRY        ISAIAH            TX      A930893-C             DIES & HILE, LLP
SHAW         CHARLES V ARMST   MS      7119            DICKERSON, GERALD                           PETERS       JAMES             TX      B-165,057             DIES & HILE, LLP

                                                                                                                                                                  Appendix A - 109
                                     Case 17-03105           Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                          Desc Main
                                                                                Document Page 128 of 624
Claimant     Claimant      State                                                                       Claimant          Claimant     State
Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel                           Last Name         First Name   Filed   Docket Number   Primary Plaintiff Counsel
PHILLIPS     ROBERT L      TX      B-000,423-C     DIES & HILE, LLP                                    GASTON            JOHN A       GA      1999CV12169     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
ROGERS       PAUL          TX      A880077-C       DIES & HILE, LLP                                    GEORGE            ELVIN F      GA      E65208          DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
ROOT         PAUL          TX      D 870470-C      DIES & HILE, LLP                                    GOYTOWSKI         ERVIN C      GA      1999CV10281     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
SCHULZ       HANS W        TX      A-0164591       DIES & HILE, LLP                                    GRAHAM            ROBERT D     GA      00VS000480      DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
SMITH        FELIX E       TX      ADMIN           DIES & HILE, LLP                                    GREER             NEBRASKA     GA      E-65092         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
SMITH        HOWARD        TX      A010037-C       DIES & HILE, LLP                                    HALL              CLAYTON L    GA      E-65092         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
SMITH        MARY E        TX      A930893-C       DIES & HILE, LLP                                    HALL              GRADY        GA      1999CV17627     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
SNEED        MAJOR         TX      A930893-C       DIES & HILE, LLP                                    HANDLEY           WILBUR W     GA      1999CV12169     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
SONTAG       CLEVELAND     TX      A125479         DIES & HILE, LLP                                    HATLEVIG          RONALD G     GA      2001CV37015     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
STEARNS      WILLIAM       TX      A000530-C       DIES & HILE, LLP                                    HEAD              CHARLES S    GA      E-65280         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
STELLY       ELIE          TX      ADMIN           DIES & HILE, LLP                                    HELLER            JOSEPH T     GA      2000CV26851     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
TEAL         WILLIAM H     TX      D990379-C       DIES & HILE, LLP                                    HENDERSON         JAMES M      GA      1999CV12159     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
THOMAS       HENRY         TX      A930893-C       DIES & HILE, LLP                                    HILL              WILLIAM C    GA      E-62295         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
VAN WINKLE   ROBERT        TX      D-010,279-C     DIES & HILE, LLP                                    HILL              WILLIAM C    GA      E-62371         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
WEBBER       JAMES W       TX      A 010619-C      DIES & HILE, LLP                                    HOLLINGSWORTH     RAY H        GA      E-65092         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
WEST         THOMAS        TX      B-91-0296-C     DIES & HILE, LLP                                    HOULSEN           ALBERT D     GA      E-65280         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
WESTBROOK    LORENCIN      TX      A930893-C       DIES & HILE, LLP                                    HUSSEY            WILLIS H     GA      2001CV33021     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
WOLFF        ROBERT D      TX      ADMIN           DIES & HILE, LLP                                    INGLE             HOWARD B     GA      2000CV23290     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
WOLFFORD     DARRELL L     TX      ADMIN           DIES & HILE, LLP                                    JACKSON           HENRY        GA      E-65536         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
WOLFFORD     DONNIE        TX      ADMIN           DIES & HILE, LLP                                    JANOWSKI          JOSEPH L     GA      2000CV32016     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
WORTHY       MARTHA N      TX      A930893-C       DIES & HILE, LLP                                    JOHNSON           MORRIS H     GA      2000CV30070     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
ROBINETTE    DELORESE      KY      97-CI-00825     DILL, GORDON J JR ESQ                               JOHNSON           RONNIE E     GA      1999CV12169     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
MAULDIN      DONALD M      GA      2008EV005514D   DIMUZIO LAW FIRM                                    JONES             ISAIAH       GA      E-65092         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
SAUNDERS     TOMMIE K      OH      97-326151       DINARDO, DINARDO & LUKASIK, PC                      KENNEY            MAGGIE M     GA      2002AB00140C    DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
SHORTT       HAROLD E      OH      97-328405-CV    DINARDO, DINARDO & LUKASIK, PC                      LACEY             VAN W        GA      00VS001074(D)   DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
AGEE         JEROME Z      GA      2000CV31151     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   LANDERS           HULUST B     GA      2000CV22329     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
ALLBRITTON   RONNIE E      GA      E-67692         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   LANE              ROBERT E     GA      E-67946         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
ALLEN        SAMUEL A      GA      00VS000479      DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   LEE               WF           GA      00VS000513      DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
ANICH        MARK J        GA      99VS1582756     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   LYONS             MARCUS J     GA      99VS0159383D    DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
ASHLEY       PAUL D        GA      E-65280         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MAGEE             TC           GA      E-64993         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
AUSTIN       ABITHA        GA      E-68318         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MALONE            JESSE P      GA      E-65840         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
BARNES       JOHNNIE M     GA      E-65536         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MAPLES            CHARLES D    GA      E-67684         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
BECK         SHERMAN E     GA      2000CV31052     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MARONA            CLARENCE L   GA      2000CV22984     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
BECKHAM      JAMES C       GA      1999CV12159     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MARSHALL          HOMER W      GA      E-65961         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
BITTNER      LOUIS W       GA      00VS002732D     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MASON             DENNIS E     GA      99VS155413      DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
BLACK        WILLIE H      GA      E65208          DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MAZZUCCO          JOHN A       GA      2000CV24188     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
BLACKARD     MIDDLETON E   GA      E-62371         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MCBRIDE           WILLIAM E    GA      2001CV33296     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
BLACKMON     HENRY         GA      E-62371         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MCCOY             JAMES M      GA      2000CV23790     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
BOONE        WILLIAM C     GA      2000CV31240     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MCDANIEL          CHARLES K    GA      2001CV35355     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
BOYD         LISH          GA      E-67692         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MCDONALD          ROBERT E     GA      1999CV12154     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
BOYLES       ROBERT E      GA      2000CV31557     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MCGEE             JOE C        GA      98VS0146340A    DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
BRADFORD     OSCAR G       GA      2000CV21162     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MCGINNIS          ALBERT E     GA      E-62371         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
BROWN        EARL W        GA      99VS000368D     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MCILWAIN          ROY L        GA      E-64993         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
BROWN        FRANK W       GA      2001CV37188     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MCKELLIPS         JAY O        GA      E-65334         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
BULLOCH      THOMAS C      GA      2002AB00138C    DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MCWHORTER         CLEM P       GA      1999CV12159     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
CALHOUN      JOHNNIE       GA      1999CV12154     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MERRILL           BENJAMIN E   GA      E-62371         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
CALHOUN      ROBERT A      GA      E-65334         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MICKLES-DINKINS   TARA M       GA      2001AB00024C    DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
CARL         VIRGINIA M    GA      E-65280         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MILLS             GERALD W     GA      E-67684         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
CHADWICK     DONALD        GA      99VS155413      DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MITCHELL          JIMMIE S     GA      2000A6983-3     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
CHENEY       GEORGE W      GA      2000CV29743     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MONTGOMERY        BILLY G      GA      2000CV23291     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
CHMIEL       VIRGINIA A    GA      2001CV36563     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MOORE             WILMER J     GA      99VS0156983E    DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
COATS        SIM           GA      E-65092         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MORRIS            CALVIN A     GA      2000CV22360     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
COMER        BOB G         GA      2001CV32864     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MORRIS            JOSEPH A     GA      00VS003427(D)   DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
CONARTON     REGINALD D    GA      2003AB00210C    DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MORRIS            JOSEPH A     GA      2000CV31257     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
CRABB        CHARLES W     GA      99VS159649D     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MOSLEY            JAMES E      GA      E-65334         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
CRANE        WILLIAM H     GA      E-64993         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MUMFORD           SOLOMON      GA      2000CV24513     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
CROWE        GEORGE E      GA      E-67692         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MUMFORD           SOLOMON      GA      E-62295         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
DAILEY       MOSES         GA      E-68320         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MURPHY            JAMES L      GA      1999CV12159     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
DALL         DOROTHY P     GA      2002AB00071C    DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   MURPHY            JAMES T      GA      99VS157809A     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
DAVIS        LARRY E       GA      99VS0158551F    DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   NOSEK             PAUL F       GA      2000CV26711     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
DAVIS        ULES C        GA      E-65731         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   O'NEAL            HARRY L      GA      2001CV37600     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
DEGEER       MARSHALL J    GA      1999CV12169     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   O'NEILL           THOMAS P     GA      2002AB00098C    DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
DENNIS       JERRY F       GA      E-65334         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   ODOM              EDWARD M     GA      2001A4938-2     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
DICKINSON    RAYMOND       GA      E-65840         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   PARADIS           RAYMOND J    GA      2000A7539-3     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
DORAN        BETTY A       GA      1999CV12092     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   PATTON            ANNIE K      GA      E-65092         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
DRISCOLL     JOHN G        GA      99VS000402D     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   PIKE              CLAUDE M     GA      E-65092         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
DUMAS        ALLEN H       GA      E-65961         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   PILGRIM           RALPH L      GA      2000CV31314     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
DUNNING      LAWRENCE C    GA      E-62295         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   PISKUR            JOSEPH E     GA      99VS159646D     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
EADY         JERRY D       GA      2000CV21162     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   PITTS             LESLIE C     GA      E-65334         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
EDDY         BOBBY G       GA      2001CV36943     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   POWE              SAMUEL H     GA      E-65840         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
ERBE         REINHART D    GA      2000CV32283     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   PRESLEY           CATHERINE    GA      E65938          DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
ESSEX        OSCAR         GA      E-68321         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   PURWIN            JOSEPH J     GA      2000CV26701     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
FONES        ERNEST T      GA      99VS000401      DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   PUTNAM            GEORGE W     GA      1999CV12046     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
FOSTER       WARREN L      GA      E-62371         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   QUINN             ALINE D      GA      2001:CV-37441   DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
GARDNER      WILLIAM H     GA      E-68319         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   RADCLIFFE         WILLIE       GA      E-65961         DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC
GASKEY       RAYMOND S     GA      2001CV37019     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   RANCONT           JOHNNIE L    GA      1999CV12018     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC

                                                                                                                                                                Appendix A - 110
                                     Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                       Desc Main
                                                                                Document Page 129 of 624
Claimant     Claimant      State                                                                        Claimant     Claimant      State
Last Name    First Name    Filed   Docket Number    Primary Plaintiff Counsel                           Last Name    First Name    Filed   Docket Number    Primary Plaintiff Counsel
RAWSON       JIMMY L       GA      99VS155073       DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   CURTIS       VALERIE D     LA      201011668        DUBOSE LAW FIRM, PLLC
RAYE         GEORGE W      GA      E-65092          DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   DE LEON      DOMICIANO R   IL      2016L000722      DUBOSE LAW FIRM, PLLC
REED         ROBERT G      GA      1999CV12159      DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   DOOLEY       RICHARD S     OK      CJ20171732       DUBOSE LAW FIRM, PLLC
RICHARDSON   NORMAN O      GA      E-62371          DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   HYATT        NATHAN        IL      2014L000593      DUBOSE LAW FIRM, PLLC
RIECK        MARIAN R      GA      99VS155572J      DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   WELLMAN      DELANEY P     WV      16C1018          DUFFIELD, LOVEJOY, STEMPLE & BOGGS
RILEY        WILLIAM F     GA      2001AB00069C     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   ABRAHAM      ALLEN         TX      4-00CV-0979E     DUKE LAW FIRM, P.C.
ROBINSON     RUBEN E       GA      E-65092          DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   ADAMS        LORNE         TX      4-00CV-0992A     DUKE LAW FIRM, P.C.
ROMANICK     JOHN M        GA      2002AB00078C     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   ADAMS        RODERICK      TX      4-02CV-0291-Y    DUKE LAW FIRM, P.C.
ROPER        DONALD R      GA      E-65334          DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   ALBERT       FRED          TX      400-CV-0868-Y    DUKE LAW FIRM, P.C.
ROSS         JOHN B        GA      2003KB00231C     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   ALEXANDER    RALPH         TX      4-00CV-1033Y     DUKE LAW FIRM, P.C.
RUSSELL      DANNY L       GA      1999CV12169      DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   ALLEN        JOHN          TX      4-00CV0594-A     DUKE LAW FIRM, P.C.
RUSSELL      WILLIAM       GA      2001AB00004C     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   AMBERSON     DAVID         TX      4-00CV0737Y      DUKE LAW FIRM, P.C.
SALES        SYLVESTER I   GA      E-65334          DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   ANDERSON     THOMAS        TX      4-00CV-712-A     DUKE LAW FIRM, P.C.
SCHMIDT      KENNETH W     GA      2001CV37014      DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   ANDERSON     WILLIAM       TX      400-CV-1393-Y    DUKE LAW FIRM, P.C.
SCHROEDER    OLIVER D      GA      2002AB00148C     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   ANDREWS      MERLIN        TX      4-00CV-0790-Y    DUKE LAW FIRM, P.C.
SHELTON      RONALD J      GA      2001CV36203      DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   ANIC         JOSIP         TX      4-00CV-1379Y     DUKE LAW FIRM, P.C.
SHERBON      GARY D        GA      2003AB00172C     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   ANTAYA       DONALD        TX      4-00CV-934A      DUKE LAW FIRM, P.C.
SHINN        DONALD E      GA      2001AB00040C     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   ASH          FREDERICK     TX      4-01CV-0295Y     DUKE LAW FIRM, P.C.
SHIPP        WILSON L      GA      1999CV12092      DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   ASHTON       GORDON        TX      400-CV-969-A     DUKE LAW FIRM, P.C.
SHUMAKER     OTHO V        GA      2002AB00072C     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   ASKEW        LEARVIS       TX      348-181943-00    DUKE LAW FIRM, P.C.
SKELTON      RONALD J      GA      00VS000515       DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   ATKINS       AUBREY        TX      400CV-1226A      DUKE LAW FIRM, P.C.
SMELLEY      ROBERT W      GA      E-65334          DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   AUGENSTEIN   DIETER        TX      4-00CV-760A      DUKE LAW FIRM, P.C.
SMITH        EDGAR S       GA      E-62295          DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   AUSTIN       HARVEY        TX      4-00CV-0797Y     DUKE LAW FIRM, P.C.
SMITH        LEONARD R     GA      E-65334          DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   AUSTIN       REESE H       TX      153-162268-95    DUKE LAW FIRM, P.C.
SNIDER       ELTON L       GA      E-67241          DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BABINEAU     EDWIN         TX      400-CV-1070-A    DUKE LAW FIRM, P.C.
STACY        PRISCILLA G   GA      2002AB00099C     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BACON        AURELE        TX      4-00CV-1160A     DUKE LAW FIRM, P.C.
STAFFORD     JAMES R       GA      99VS0159953J     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BADEY        HOWARD        TX      4-00CV-1570Y     DUKE LAW FIRM, P.C.
STANLEY      MARION M      GA      2001CV37018      DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BAILEY       JERRY M       TX      153-162272-95    DUKE LAW FIRM, P.C.
STEWART      WILLIAM F     GA      E-65840          DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BALLIK       SIDNEY        TX      400-CV-963-A     DUKE LAW FIRM, P.C.
SUTHERLAND   CHARLES J     GA      E-67692          DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BARBANO      ANTONIO       TX      400-CV0993-E     DUKE LAW FIRM, P.C.
SWEARENGIN   JAMES A       GA      1999CV12159      DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BARILLA      STEPHEN       TX      4-00CV-754Y      DUKE LAW FIRM, P.C.
TALLEY       JERRY R       GA      2000CV26709      DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BARTON       BERNARD       TX      403CV00675G      DUKE LAW FIRM, P.C.
TERRY        CAROLYN E     GA      E-62371          DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BARUFFA      VITO          TX      4-00CV-1040A     DUKE LAW FIRM, P.C.
THATCH       JOHN I        GA      E-67684          DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BATTEY       RICHARD       TX      400-CV0785-Y     DUKE LAW FIRM, P.C.
THOMPSON     JAMES E       GA      99VS154647       DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BEATTY       CHARLES       TX      4-00CV1232-A     DUKE LAW FIRM, P.C.
VANN         DONALD B      GA      E-62371          DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BEAULIEU     GERALD        TX      4-02CV-0298-Y    DUKE LAW FIRM, P.C.
VANN         JOHN T        GA      2000CV21162      DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BECKER       HAROLD        TX      400CV-1001A      DUKE LAW FIRM, P.C.
VIERGUTZ     ROBERT J      GA      2000CV31039      DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BEDNAR       MATTHEW       TX      400-CV-1392-Y    DUKE LAW FIRM, P.C.
WALTMAN      WILLIAM T     GA      E-65961          DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BELLEROSE    EDWARD        TX      4-00CV-581-A     DUKE LAW FIRM, P.C.
WARD         JAMES E       GA      2001CV36046      DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BENDER       WALTER        TX      4-00CV-608-Y     DUKE LAW FIRM, P.C.
WARE         CLARK E       GA      E-65280          DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BENHAM       MURRAY        TX      4-00CV-1150Y     DUKE LAW FIRM, P.C.
WATKINS      CHARLES G     GA      1999CV12159      DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BENNETT      FRANK         TX      401-CV-0288-Y    DUKE LAW FIRM, P.C.
WEBB         ALAN W        GA      2001AB00006C     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BENSON       CHARLES F     TX      352-181942-00    DUKE LAW FIRM, P.C.
WEBB         WILLIAM A     GA      99VS0159955B     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BEREZANSKI   JERRY         TX      4-00CV1104-E     DUKE LAW FIRM, P.C.
WEBB         WILLIAM H     GA      E65208           DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BERGLUND     LEROY         TX      4-00CV0669-A     DUKE LAW FIRM, P.C.
WEST         GEORGE F      GA      E-62371          DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BERNARD      STANLEY       TX      4-00CV-1599Y     DUKE LAW FIRM, P.C.
WILSON       CHEPHAS L     GA      E-65334          DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BERRETH      LEE L         TX      141-187162-01    DUKE LAW FIRM, P.C.
WILSON       HARMON O      GA      E-67691          DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BERTRAND     DANIEL        TX      4-00CV-1435E     DUKE LAW FIRM, P.C.
WILSON       TOMMY D       GA      2003AB00150C     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BETTS        GEORGE        TX      405CV010G        DUKE LAW FIRM, P.C.
WIMBERLEY    WILLIAM G     GA      2001CV33065      DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BEYNON       JOHN          TX      400-CV-0837-Y    DUKE LAW FIRM, P.C.
WOLFF        MATTHEW J     GA      E-62295          DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BICHARD      JOHN          TX      4-00CV0771-Y     DUKE LAW FIRM, P.C.
WOODS        GARLAND E     GA      E-65092          DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BIEBERDORF   RICHARD M     TX      153-176810-99    DUKE LAW FIRM, P.C.
WRIGHT       ALFRED T      GA      2002AB00133C     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BINGHAM      HARRY         TX      400-CV-0751A     DUKE LAW FIRM, P.C.
WRIGHT       NANCY A       GA      00VS000800D      DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BIRCH        THOMAS        TX      4-00CV-1208A     DUKE LAW FIRM, P.C.
WYKA         KENNETH S     GA      00VS000574       DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BJORNSON     EARL          TX      4-00CV-823-A     DUKE LAW FIRM, P.C.
YOUNG        GALYON A      GA      1999CV12018      DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BLACK        BILLY A       TX      153-162069-95    DUKE LAW FIRM, P.C.
ZOELLNER     SHIRLEY A     GA      2001AB00044C     DOFFERMYRE SHIELDS CANFIELD KNOWLES & DEVINE, LLC   BLANKERT     LUIT          TX      4-00CV-819-A     DUKE LAW FIRM, P.C.
BLACK        BILLY A       TX      153-162069-95    DONALDSON & HORSLEY                                 BLUE         BOBBY E       TX      153-162070-95    DUKE LAW FIRM, P.C.
BLACK        EDDIE         SC      ADMIN            DONALDSON & HORSLEY                                 BLUNT        REGINALD      TX      4:01-CV-0349-Y   DUKE LAW FIRM, P.C.
BLUE         BOBBY E       TX      153-162070-95    DONALDSON & HORSLEY                                 BODACH       ALEX          TX      400-CV-1610-Y    DUKE LAW FIRM, P.C.
CONNER       JC            TX      95-11339         DONALDSON & HORSLEY                                 BODNAR       TEDOR         TX      4-00CV-593-Y     DUKE LAW FIRM, P.C.
FINNEY       JERRY P       TX      153-162071-95    DONALDSON & HORSLEY                                 BODNER       RUPERT        TX      4-00CV0897-E     DUKE LAW FIRM, P.C.
KIRBY        VIRGIL L      TX      153-162073-95    DONALDSON & HORSLEY                                 BOHNET       HILBERT       TX      400-CV-672-Y     DUKE LAW FIRM, P.C.
LITTLEJOHN   SANFORD J     TX      95-11339         DONALDSON & HORSLEY                                 BONDY        DOUGLAS       TX      4-00CV-1326E     DUKE LAW FIRM, P.C.
LYNN         ROBERT F      TX      95-11339         DONALDSON & HORSLEY                                 BONNETT      DAVID         TX      4-00CV-710-A     DUKE LAW FIRM, P.C.
MOSS         JERRY R       TX      95-11339         DONALDSON & HORSLEY                                 BONNEVILLE   LAWRENCE      TX      4-00CV0788-Y     DUKE LAW FIRM, P.C.
POTTS        CHARLES D     TX      153-162074-95    DONALDSON & HORSLEY                                 BONVILLE     DENNIS        TX      4-00CV-622-A     DUKE LAW FIRM, P.C.
RHINEHART    DENNIS T      TX      95-11339         DONALDSON & HORSLEY                                 BOOTH        GORDON        TX      400-CV0881-Y     DUKE LAW FIRM, P.C.
RIMMER       RONALD A      TX      95-11339         DONALDSON & HORSLEY                                 BOREJKO      ROMAN         TX      4-00CV-0736-A    DUKE LAW FIRM, P.C.
ROSEBORO     JOHNNY L      TX      95-11339         DONALDSON & HORSLEY                                 BORNTRAGER   DAVID E       TX      153-176843-99    DUKE LAW FIRM, P.C.
RUBIO        JULIAN V.     TX      95-11331         DONALDSON & HORSLEY                                 BOROWSKI     WALLACE       TX      400CV-0983E      DUKE LAW FIRM, P.C.
SNEAD        BARNEY L      TX      95-11323         DONALDSON & HORSLEY                                 BORTOLIN     ALBERT        TX      400-CV-1174-Y    DUKE LAW FIRM, P.C.
TYNDALL      RONALD W      TX      153-162075-95    DONALDSON & HORSLEY                                 BOUILLON     ROGER         TX      4-00CV-1579Y     DUKE LAW FIRM, P.C.
COVIER       WALLACE G     NY      CV005903         DORAN & MURPHY, LLP                                 BOUQUE       ROBERT        TX      4-02CV-0391-Y    DUKE LAW FIRM, P.C.
COMER        WALTER I      OH      A 0206218        DREW & WARD                                         BRAGG        JOSEPH        TX      4-00CV-1239Y     DUKE LAW FIRM, P.C.
KENSLER      JAMES H       OH      00CVB-12-11465   DRITZ LAW                                           BRETON       DAVID         TX      4-00CV-828-Y     DUKE LAW FIRM, P.C.

                                                                                                                                                              Appendix A - 111
                                          Case 17-03105             Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                     Document Page 130 of 624
Claimant      Claimant          State                                                                Claimant        Claimant      State
Last Name     First Name        Filed   Docket Number    Primary Plaintiff Counsel                   Last Name       First Name    Filed   Docket Number    Primary Plaintiff Counsel
BROOKER       HAROLD            TX      4-00CV-1406E     DUKE LAW FIRM, P.C.                         DEANS           KENNETH       TX      400CV-676-A      DUKE LAW FIRM, P.C.
BROWN         FRED              TX      400CV-1108Y      DUKE LAW FIRM, P.C.                         DECARIA         GUISEPPE      TX      4-00CV1217-E     DUKE LAW FIRM, P.C.
BROWN         RICK              TX      400CV-678-Y      DUKE LAW FIRM, P.C.                         DELANEY         JOHN          TX      4-00CV-1041A     DUKE LAW FIRM, P.C.
BROWNE        RICHARD           TX      4-00CV-1374Y     DUKE LAW FIRM, P.C.                         DELLACOSTANZA   EARL          TX      4-00CV1242-Y     DUKE LAW FIRM, P.C.
BUICK         JAMES             TX      4-00CV1282-Y     DUKE LAW FIRM, P.C.                         DEMERIA         ROBERT        TX      4-00CV0571-Y     DUKE LAW FIRM, P.C.
BUNTING       PETER             TX      4-00CV-1429Y     DUKE LAW FIRM, P.C.                         DENES           FERENC        TX      4-00CV-1434Y     DUKE LAW FIRM, P.C.
BUORGEOIS     LEOPOLD           TX      400-CV-1603-E    DUKE LAW FIRM, P.C.                         DENIESE         THELMA        TX      400-CV-1067-Y    DUKE LAW FIRM, P.C.
BURKE         BRIAN             TX      400-CV-1194-A    DUKE LAW FIRM, P.C.                         DENNIS          DYSON         TX      4-00CV0632-A     DUKE LAW FIRM, P.C.
BURNETT       WILLIAM           TX      400CV-1000A      DUKE LAW FIRM, P.C.                         DENOON          RANFORD D     TX      4-02CV-0291-Y    DUKE LAW FIRM, P.C.
BURNETTE      JOE P             TX      153-162273-95    DUKE LAW FIRM, P.C.                         DERKSEN         JOHN          TX      400CV-1002A      DUKE LAW FIRM, P.C.
BURNIE        RONALD            TX      4-00CV-1375Y     DUKE LAW FIRM, P.C.                         DESHARNAIS      LIONEL        TX      4-00CV-1035Y     DUKE LAW FIRM, P.C.
BURTON        GEORGE            TX      400CV-1130A      DUKE LAW FIRM, P.C.                         DESJARDINS      MAURICE       TX      4-00CV-1152Y     DUKE LAW FIRM, P.C.
BURVILL       EDWARD            TX      400CV-0999A      DUKE LAW FIRM, P.C.                         DEVEAU          VICTOR        TX      400-CV-0736-E    DUKE LAW FIRM, P.C.
BUSKE         MERVYN            TX      4-00CV-1329E     DUKE LAW FIRM, P.C.                         DEVIN           GEORGE        TX      4-00CV-1205A     DUKE LAW FIRM, P.C.
BUTTENHAM     JACK              TX      4-00CV-1337E     DUKE LAW FIRM, P.C.                         DIANGELO        DOMENIC       TX      4-00V-1206A      DUKE LAW FIRM, P.C.
CAIN          ALEXANDER         TX      4-00CV-709-A     DUKE LAW FIRM, P.C.                         DIEDERICHS      LEO           TX      400CV-780-Y      DUKE LAW FIRM, P.C.
CAMPBELL      CHARLES           TX      4-00CV-1577Y     DUKE LAW FIRM, P.C.                         DIMION          FLOYD         TX      400-CV-0867-A    DUKE LAW FIRM, P.C.
CAMPBELL      WILLIAM P         TX      400-CV-957-Y     DUKE LAW FIRM, P.C.                         DISABATINO      ELISIO        TX      400-CV-0866-A    DUKE LAW FIRM, P.C.
CAPES         WALTER            TX      4-00CV1281-Y     DUKE LAW FIRM, P.C.                         DIZY            PETER         TX      400-CV-1196-A    DUKE LAW FIRM, P.C.
CAPLETTE      CLIFFORD          TX      4-00CV1279-Y     DUKE LAW FIRM, P.C.                         DOCHERTY        JAMES         TX      400-CV-0851-A    DUKE LAW FIRM, P.C.
CAPPONI       JOHN              TX      4-00CV-1311Y     DUKE LAW FIRM, P.C.                         DOLSON          DOUGLAS       TX      400-CV-1177-A    DUKE LAW FIRM, P.C.
CARLSON       LYLE              TX      4-00CV0906-Y     DUKE LAW FIRM, P.C.                         DOMENICHINI     FRAN          TX      400-CV-1424-Y    DUKE LAW FIRM, P.C.
CARTER        VIRGIL M          TX      342-181950-00    DUKE LAW FIRM, P.C.                         DOMENICHINI     TONY          TX      4-00CV-1428Y     DUKE LAW FIRM, P.C.
CAUDLE        GORDON            TX      4-00CV-570-A     DUKE LAW FIRM, P.C.                         DOMINELLI       BRUNO         TX      407CV065G        DUKE LAW FIRM, P.C.
CAVANAUGH     BERNIE            TX      4-00CV-1347Y     DUKE LAW FIRM, P.C.                         DOSKOCH         WALTER        TX      400-CV0899-A     DUKE LAW FIRM, P.C.
CAYENNE       LAWRENCE          TX      4:01-CV-0353-Y   DUKE LAW FIRM, P.C.                         DOTTORI         GINO          TX      400-CV0879-Y     DUKE LAW FIRM, P.C.
CHAMBERLAIN   ALICIDE           TX      400-CV-1600-E    DUKE LAW FIRM, P.C.                         DOUAN           ADELARD       TX      400-CV-1078-A    DUKE LAW FIRM, P.C.
CHAPPLE       WILLIAM           TX      4-00CV-658-Y     DUKE LAW FIRM, P.C.                         DOUGLAS         JAMES         TX      4-00CV-730-A     DUKE LAW FIRM, P.C.
CHEQUES       DALE              TX      400CV-1099A      DUKE LAW FIRM, P.C.                         DOVER           WILLIE B      TX      67-157287-95     DUKE LAW FIRM, P.C.
CHILDS        ROBERT            TX      4-00CV-945-E     DUKE LAW FIRM, P.C.                         DOYLE           ALAN          TX      4-00CV0987-Y     DUKE LAW FIRM, P.C.
CHOWDEN       RAYMOND           TX      4-00CV0791-Y     DUKE LAW FIRM, P.C.                         DOYLE           DEWAINE       TX      4-00CV-926-A     DUKE LAW FIRM, P.C.
CHRETIEN      LUCIEN            TX      4-00CV-1327Y     DUKE LAW FIRM, P.C.                         DRINKWATER      JACK          TX      4-00CV1235-A     DUKE LAW FIRM, P.C.
CHULEY        DENNIS            TX      4-00CV-1344Y     DUKE LAW FIRM, P.C.                         DUBUC           JEAN-PIERRE   TX      4-00CV-714-Y     DUKE LAW FIRM, P.C.
CHURCH        MICHAEL           TX      400-CV-1331-Y    DUKE LAW FIRM, P.C.                         DUDLEY          LEE H         TX      141-181946-00    DUKE LAW FIRM, P.C.
CHYCHELUK     STERLING          TX      4-00CV-1315Y     DUKE LAW FIRM, P.C.                         DUJMOVIC        JOSIP         TX      4-01CV-0290Y     DUKE LAW FIRM, P.C.
CIMBULS       CONRAD            TX      4-00CV-0991Y     DUKE LAW FIRM, P.C.                         DUNCAN          EOGHAN        TX      400-CV-1065-A    DUKE LAW FIRM, P.C.
CIRILLO       SALVATORE         TX      4-00CV-1592Y     DUKE LAW FIRM, P.C.                         DURANCE         JOHN          TX      4-00CV0763-A     DUKE LAW FIRM, P.C.
CITRO         RALPH             TX      4-00CV-1412Y     DUKE LAW FIRM, P.C.                         DURLING         ERIC          TX      4-00CV-0799A     DUKE LAW FIRM, P.C.
CIUPAK        ANTHONY           TX      400-CV-1605-Y    DUKE LAW FIRM, P.C.                         DUTTON          ROY J         TX      153-176841-99    DUKE LAW FIRM, P.C.
CLARKE        GEORGE            TX      400CV-0988E      DUKE LAW FIRM, P.C.                         EASTVELD        PAUL          TX      400-CV-0620-Y    DUKE LAW FIRM, P.C.
CLAYBERT      BRUCE             TX      4-00CV-643-Y     DUKE LAW FIRM, P.C.                         EBERTS          SEBASTIAN     TX      4-00CV-829-Y     DUKE LAW FIRM, P.C.
CLENDENNING   HARRY             TX      401-CV-0287-Y    DUKE LAW FIRM, P.C.                         ECKART          ADOLF         TX      4-00CV-944A      DUKE LAW FIRM, P.C.
COCKLE        RICHARD           TX      4-00CV0586-A     DUKE LAW FIRM, P.C.                         ELINGS          JOHN H        TX      342-185783-00    DUKE LAW FIRM, P.C.
COLE          WILLIAM           TX      4-00CV0904-A     DUKE LAW FIRM, P.C.                         ELLAWAY         GEORGE        TX      400-CV-964-Y     DUKE LAW FIRM, P.C.
COLEMAN       DEODIES           TX      348-181948-00    DUKE LAW FIRM, P.C.                         ELLIOTT         JAMES L       TX      153-177242-99    DUKE LAW FIRM, P.C.
COLEMAN       RICHARD           TX      4-01CV-0546-E    DUKE LAW FIRM, P.C.                         EREMKO          WILLIAM       TX      4-00CV-1204E     DUKE LAW FIRM, P.C.
COLLINS       CECIL             TX      4-00CV-821-Y     DUKE LAW FIRM, P.C.                         ERVICK          JAMES         TX      400-CV-1164-A    DUKE LAW FIRM, P.C.
COLLINS       RAY               TX      153-162275-95    DUKE LAW FIRM, P.C.                         ESSAR           WALTER        TX      4-00CV0764-A     DUKE LAW FIRM, P.C.
CONN          VENLEY            TX      400CV-765-A      DUKE LAW FIRM, P.C.                         EWING           ALEXANDER     TX      400CV-757Y       DUKE LAW FIRM, P.C.
CONNORS       WILLIAM           TX      043CV00722G      DUKE LAW FIRM, P.C.                         EWING           JOHN          TX      4-00CV-1031E     DUKE LAW FIRM, P.C.
COOK          DENNIS            TX      403CV00709G      DUKE LAW FIRM, P.C.                         FALK            BENI          TX      4-00CV-648-A     DUKE LAW FIRM, P.C.
COOMBES       IVAN              TX      4-00CV-610-Y     DUKE LAW FIRM, P.C.                         FARINA          IGNAZIO       TX      4-00CV1286-E     DUKE LAW FIRM, P.C.
COOPER        GEROME            TX      153-162276-95    DUKE LAW FIRM, P.C.                         FEDIRCHUK       WALTER        TX      4-00CV1289-E     DUKE LAW FIRM, P.C.
COOPER        ROBERT            TX      352-157783-95    DUKE LAW FIRM, P.C.                         FENEZ           ARMAND        TX      401-CV-0008-Y    DUKE LAW FIRM, P.C.
CORNELIUS     JOHN J            TX      153-162278-95    DUKE LAW FIRM, P.C.                         FERRARA         JAMES         TX      4-00CV0578-A     DUKE LAW FIRM, P.C.
CORREIA       JOSEPH            TX      4-00CV-1004A     DUKE LAW FIRM, P.C.                         FINNEY          JERRY P       TX      153-162071-95    DUKE LAW FIRM, P.C.
COWAN         KEITH             TX      4-00CV-941Y      DUKE LAW FIRM, P.C.                         FLAMAND         MARCEL        TX      UNKNOWN          DUKE LAW FIRM, P.C.
COWSER        ALEXANDER         TX      400-CV-1074-Y    DUKE LAW FIRM, P.C.                         FLAY            MORGAN        TX      4-01CV-0556-E    DUKE LAW FIRM, P.C.
CRAIG         ESTER             TX      403CV00726G      DUKE LAW FIRM, P.C.                         FLEMING         JAMES         TX      4-00CV1287-Y     DUKE LAW FIRM, P.C.
CRAIG         MARCEL            TX      400-CV-0644-Y    DUKE LAW FIRM, P.C.                         FLEURY          JOHN          TX      400-CV-0858-A    DUKE LAW FIRM, P.C.
CRAWFORD      ANDREW            TX      4-01CV-239-Y     DUKE LAW FIRM, P.C.                         FLOYD           WILLIAM       TX      4-00CV-1575Y     DUKE LAW FIRM, P.C.
CREMIN        TERENCE           TX      403CV00707G      DUKE LAW FIRM, P.C.                         FONTAINE        GILBERT       TX      400CV-1181-A     DUKE LAW FIRM, P.C.
CRISPO        MOSES             TX      4-00CV-832-A     DUKE LAW FIRM, P.C.                         FRACALONZA      FLAVIANO      TX      4-00CV-940A      DUKE LAW FIRM, P.C.
CROMPVOETS    GERARD            TX      4-00CV-833-Y     DUKE LAW FIRM, P.C.                         FRANSEN         WALTER        TX      4-00CV-830-Y     DUKE LAW FIRM, P.C.
CULLIP        RONALD            TX      4-00CV-1044Y     DUKE LAW FIRM, P.C.                         FRASER          FREDERICK     TX      4-00CV-1042A     DUKE LAW FIRM, P.C.
CUMMINGS      WILBERT           TX      400CV-1221A      DUKE LAW FIRM, P.C.                         FRIGAULT        EDGAR         TX      400CV-675-A      DUKE LAW FIRM, P.C.
CUNNINGHAM    KENNETH           TX      4-00CV0789-Y     DUKE LAW FIRM, P.C.                         FROUDAKIS       NICK          TX      400-CV-1059-Y    DUKE LAW FIRM, P.C.
CURTIS        ELMO L            TX      342-181945-00    DUKE LAW FIRM, P.C.                         FURBER          LARRY         TX      4-00CV-1593E     DUKE LAW FIRM, P.C.
D'AMORE       ANTONIO           TX      400-CV-1173-Y    DUKE LAW FIRM, P.C.                         FUSARO          PETER         TX      4-00CV-1039A     DUKE LAW FIRM, P.C.
DAINE         STANLEY           TX      400-CV-1077-A    DUKE LAW FIRM, P.C.                         GABANA          GORDON        TX      4-02CV-090-Y     DUKE LAW FIRM, P.C.
DALLAS        JOHN              TX      400-CV0896-Y     DUKE LAW FIRM, P.C.                         GALES           LEN           TX      400-CV-0752A     DUKE LAW FIRM, P.C.
DANSEREAU     BERNARD           TX      4-00CV0574-Y     DUKE LAW FIRM, P.C.                         GALI            LOUIS         TX      4:01-CV-0361-Y   DUKE LAW FIRM, P.C.
DARNELL       CHARLES M         TX      342-192760-02    DUKE LAW FIRM, P.C.                         GALLAGHER       THOMAS        TX      4-00CV1295-Y     DUKE LAW FIRM, P.C.
DAVIDSON      WESLEY            TX      4-00CV1292-Y     DUKE LAW FIRM, P.C.                         GARBE           HENRY         TX      400-CV0907-E     DUKE LAW FIRM, P.C.
DAVIS         EMMIT JR & NELL   TX      4-02CV-0291-Y    DUKE LAW FIRM, P.C.                         GARNER          ODELL         TX      4-02CV-0291-Y    DUKE LAW FIRM, P.C.
DAVIS         RICHARD E         TX      96-190259-01     DUKE LAW FIRM, P.C.                         GARRETT         RON           TX      403CV00706G      DUKE LAW FIRM, P.C.

                                                                                                                                                              Appendix A - 112
                                     Case 17-03105             Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                Document Page 131 of 624
Claimant      Claimant     State                                                                Claimant     Claimant     State
Last Name     First Name   Filed   Docket Number    Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
GASPER        JOSEPH       TX      4-00CV0894-A     DUKE LAW FIRM, P.C.                         JAMES        NORMAN       TX      4-00CV-1573Y    DUKE LAW FIRM, P.C.
GAUF          ROBERT       TX      4-00CV-655-Y     DUKE LAW FIRM, P.C.                         JARA         MAXIMO       TX      400-CV-1183-Y   DUKE LAW FIRM, P.C.
GAUNT         JAMES        TX      4-00CV-1437Y     DUKE LAW FIRM, P.C.                         JEFFERS      JAMES        TX      400-CV-971-Y    DUKE LAW FIRM, P.C.
GENEREUX      ALFRED       TX      4-00CV-1060A     DUKE LAW FIRM, P.C.                         JEFFRIES     RODERICK H   TX      48-181957-00    DUKE LAW FIRM, P.C.
GEORGE        CLARENCE     TX      4-00CV-946-Y     DUKE LAW FIRM, P.C.                         JENSEN       ANKER        TX      4-00CV-1159Y    DUKE LAW FIRM, P.C.
GERMAINE      DARWYN       TX      4-00CV-573-A     DUKE LAW FIRM, P.C.                         JEPP         HEINRICH     TX      4-00CV-579-Y    DUKE LAW FIRM, P.C.
GERVAIS       REGINALD     TX      400-CV-1612-Y    DUKE LAW FIRM, P.C.                         JODOUIN      JOSEPH       TX      400-CV-1606-Y   DUKE LAW FIRM, P.C.
GIFFELS       WILLIAM      TX      400-CV-677-A     DUKE LAW FIRM, P.C.                         JODOUIN      LIONEL       TX      4-00CV1298-Y    DUKE LAW FIRM, P.C.
GILBEAU       RON          TX      4-00CV1300-Y     DUKE LAW FIRM, P.C.                         JOHNSON      FRED         TX      4-03CV-030-Y    DUKE LAW FIRM, P.C.
GILBERT       ALEXANDER    TX      4-00CV-1154A     DUKE LAW FIRM, P.C.                         JOHNSON      LEONARD      TX      4-00CV0703E     DUKE LAW FIRM, P.C.
GILLARD       STEPHEN      TX      4-00CV1275-Y     DUKE LAW FIRM, P.C.                         JOHNSON      LLOYD        TX      4-00CV-0795A    DUKE LAW FIRM, P.C.
GILLESPIE     HUGH         TX      4-00CV1219-Y     DUKE LAW FIRM, P.C.                         JOHNSON      TROY         TX      153-176763-99   DUKE LAW FIRM, P.C.
GIUSTINI      ALEANDRO     TX      400-CV-961-A     DUKE LAW FIRM, P.C.                         JONES        WALTER T     TX      153-176762-99   DUKE LAW FIRM, P.C.
GODIN         GEORGE       TX      400-CV-1072-Y    DUKE LAW FIRM, P.C.                         JONES        WILLIAM      TX      400-CV0981-E    DUKE LAW FIRM, P.C.
GOEGAN        JOSEPH       TX      4-00CV-1046A     DUKE LAW FIRM, P.C.                         JONES        WILLIAM J    TX      352-192144-02   DUKE LAW FIRM, P.C.
GOFORTH       MICHAEL W    TX      153-162279-95    DUKE LAW FIRM, P.C.                         KANG         HEUNG        TX      400-CV-1604-Y   DUKE LAW FIRM, P.C.
GOLTZ         GLEN         TX      400-CV-966-Y     DUKE LAW FIRM, P.C.                         KEARNS       JOHN         TX      4-01CV-0294E    DUKE LAW FIRM, P.C.
GONZALEZ      SALVADOR J   TX      348-181960-00    DUKE LAW FIRM, P.C.                         KEDDY        EARL         TX      4-00CV-590-Y    DUKE LAW FIRM, P.C.
GRABEK        ROMAN        TX      400CV-779-Y      DUKE LAW FIRM, P.C.                         KEETCH       KENNETH      TX      4-00CV-758-A    DUKE LAW FIRM, P.C.
GRANDY        LLOYD        TX      400-CV1098-Y     DUKE LAW FIRM, P.C.                         KEMP         ALFRED       TX      4-00CV-1583Y    DUKE LAW FIRM, P.C.
GRANT         JAMES        TX      400-CV-1176-E    DUKE LAW FIRM, P.C.                         KENNEDY      ROBERT       TX      4-00CV-935Y     DUKE LAW FIRM, P.C.
GRAY          HOLLISTER    TX      400-CV-1148-Y    DUKE LAW FIRM, P.C.                         KILLORAN     GERALD       TX      4-00CV0985-Y    DUKE LAW FIRM, P.C.
GREENE        JOHN K       TX      141-186867-01    DUKE LAW FIRM, P.C.                         KING         WILLIAM B    TX      67-192086-02    DUKE LAW FIRM, P.C.
GRINDLEY      ROBERT       TX      4-00CV1210-Y     DUKE LAW FIRM, P.C.                         KIRBY        VIRGIL L     TX      153-162073-95   DUKE LAW FIRM, P.C.
GRISWOLD      ARTHUR       TX      404CV464G        DUKE LAW FIRM, P.C.                         KIRK         ALLEN        TX      400-CV-1321-Y   DUKE LAW FIRM, P.C.
GRONO         GORDON       TX      4-00CV-1308Y     DUKE LAW FIRM, P.C.                         KIRK         ANDREW       TX      4-00CV0773-Y    DUKE LAW FIRM, P.C.
GRUBISA       GAETANO      TX      4-01-CV-0293E    DUKE LAW FIRM, P.C.                         KITNEY       PAUL         TX      4-00CV-1383Y    DUKE LAW FIRM, P.C.
GUELI         GIACOMO      TX      4-00CV-725-A     DUKE LAW FIRM, P.C.                         KITNEY       PAUL         TX      4-00CV-1420Y    DUKE LAW FIRM, P.C.
GUEST         DELMAR       TX      400CV-1092Y      DUKE LAW FIRM, P.C.                         KLASSEN      CORNELIUS    TX      400-CV-1184-E   DUKE LAW FIRM, P.C.
HABERMAN      CLIFFORD     TX      4-00CV-1243Y     DUKE LAW FIRM, P.C.                         KLASSEN      PHILLIP      TX      4-00CV-835-A    DUKE LAW FIRM, P.C.
HALES         BARRY        TX      4-00CV0880-A     DUKE LAW FIRM, P.C.                         KLAWITTER    KARL         TX      4-00CV-1305Y    DUKE LAW FIRM, P.C.
HALL          REGINALD     TX      400-CV0976-Y     DUKE LAW FIRM, P.C.                         KLEMENZ      EDWARD       TX      4-00CV1121-A    DUKE LAW FIRM, P.C.
HAMILTON      JOHN         TX      401-CV-0011-Y    DUKE LAW FIRM, P.C.                         KLYMIUK      WILLIAM      TX      4-00CV-0989A    DUKE LAW FIRM, P.C.
HAMM          JAKE         TX      4-00CV0592-A     DUKE LAW FIRM, P.C.                         KOBBERO      BENT         TX      401-CV-0558-Y   DUKE LAW FIRM, P.C.
HANLY         HAROLD       TX      4-00CV-583-Y     DUKE LAW FIRM, P.C.                         KOEBEL       GERHARD      TX      4-00CV-938Y     DUKE LAW FIRM, P.C.
HARASYMCHUK   JOHN         TX      4-02CV-631-Y     DUKE LAW FIRM, P.C.                         KOLBERG      WERNER       TX      400-CV-974-Y    DUKE LAW FIRM, P.C.
HARDEN        EDWARD       TX      352-181954-00    DUKE LAW FIRM, P.C.                         KOLBERT      WALTER       TX      400-CV-1191-Y   DUKE LAW FIRM, P.C.
HARPER        ROBERT       TX      4-00CV-731-A     DUKE LAW FIRM, P.C.                         KOLISNEK     DENNIS       TX      403CV1166G      DUKE LAW FIRM, P.C.
HARRIS        JAMES L      TX      153-176775-99    DUKE LAW FIRM, P.C.                         KOLODYCHUK   RUSSELL      TX      400-CV0892-Y    DUKE LAW FIRM, P.C.
HARRIS        SK           TX      236-181951-00    DUKE LAW FIRM, P.C.                         KONDAKOR     ENDRE        TX      400-CV-0624-Y   DUKE LAW FIRM, P.C.
HARRIS        TOMMY L      TX      4-02CV-0291-Y    DUKE LAW FIRM, P.C.                         KORDA        STEVE        TX      403CV1422G      DUKE LAW FIRM, P.C.
HARRIS        WILLIAM H    TX      067-181949-00    DUKE LAW FIRM, P.C.                         KOSTASHEN    RAYMOND      TX      400CV-996-E     DUKE LAW FIRM, P.C.
HARRISON      JOHN         TX      4-01CV-0300-Y    DUKE LAW FIRM, P.C.                         KOWAL        EMILE        TX      400-CV-0612-A   DUKE LAW FIRM, P.C.
HASENHUENDL   KARL         TX      400-CV-1168-A    DUKE LAW FIRM, P.C.                         KOWALEC      NICK         TX      4-00CV-1415Y    DUKE LAW FIRM, P.C.
HEATH         MAX          TX      153-162280-95    DUKE LAW FIRM, P.C.                         KOWPAK       JOHN         TX      400-CV-1187-Y   DUKE LAW FIRM, P.C.
HEDMAN        DELL         TX      400-CV0975-Y     DUKE LAW FIRM, P.C.                         KOZDROWSKI   MARSHALL     TX      4-00CV-1053Y    DUKE LAW FIRM, P.C.
HEER          FREDERICK    TX      4-00CV-1241A     DUKE LAW FIRM, P.C.                         KOZODY       MICHAEL      TX      4-00CV0728Y     DUKE LAW FIRM, P.C.
HEFFERNAN     JAMES        TX      400-CV-0606-A    DUKE LAW FIRM, P.C.                         KRABBES      DIETER       TX      400-CV-1076-Y   DUKE LAW FIRM, P.C.
HEIN          ALLAN        TX      4-00CV-617-Y     DUKE LAW FIRM, P.C.                         KRISTENSEN   SVEND        TX      4-00CV-0776Y    DUKE LAW FIRM, P.C.
HELWIG        DOUGLAS      TX      4-00CV-1151Y     DUKE LAW FIRM, P.C.                         KRIVAK       FRANK        TX      4-00CV-0796Y    DUKE LAW FIRM, P.C.
HENRY         LESLIE       TX      4-00CV-1211A     DUKE LAW FIRM, P.C.                         KUBISHYN     LORNE        TX      400-CV-0852-E   DUKE LAW FIRM, P.C.
HICKIE        HENRY        TX      4:01-CV-0358-E   DUKE LAW FIRM, P.C.                         KURBIS       RICHARD      TX      4-00CV1113-E    DUKE LAW FIRM, P.C.
HIGH          WALLY        TX      4-00CV-1048A     DUKE LAW FIRM, P.C.                         LALLA        ANTONIO      TX      4-00CV-1336Y    DUKE LAW FIRM, P.C.
HILL          BRYDON       TX      4-00CV-1413Y     DUKE LAW FIRM, P.C.                         LAMOUREUX    RONALD       TX      4-00CV0898-A    DUKE LAW FIRM, P.C.
HILL          KENNETH      TX      4-00CV0589-Y     DUKE LAW FIRM, P.C.                         LANIUK       VICTOR       TX      4-00CV-646-Y    DUKE LAW FIRM, P.C.
HILL          ROBERT       TX      4-00CV0707E      DUKE LAW FIRM, P.C.                         LAROCQUE     FERN         TX      400-CV-1171-E   DUKE LAW FIRM, P.C.
HILLERBY      NORMAN       TX      400CV-781-Y      DUKE LAW FIRM, P.C.                         LAROSE       WILFRED      TX      4-00CV-1170Y    DUKE LAW FIRM, P.C.
HILMAN        GERALD       TX      400-CV-1188-A    DUKE LAW FIRM, P.C.                         LAUCYS       BRUNO        TX      406CV537G       DUKE LAW FIRM, P.C.
HITTINGER     PATRICK      TX      400-CV0982-A     DUKE LAW FIRM, P.C.                         LEBEL        LEON         TX      400-CV-1075-E   DUKE LAW FIRM, P.C.
HOESCHLER     THEODORE     TX      4-00CV1280-Y     DUKE LAW FIRM, P.C.                         LEBLANC      RAYMOND      TX      400-CV1117-A    DUKE LAW FIRM, P.C.
HOFFMAN       RALPH E      TX      342-192037-02    DUKE LAW FIRM, P.C.                         LEBLANC      THOMAS       TX      4-00CV-0913-Y   DUKE LAW FIRM, P.C.
HOGAN         BERNARD      TX      4:01-CV0348-Y    DUKE LAW FIRM, P.C.                         LECLERC      ROLAND       TX      4-00CV-0995Y    DUKE LAW FIRM, P.C.
HOGG          ALBERT       TX      400-CV-0865-A    DUKE LAW FIRM, P.C.                         LEE          ALLAN        TX      400CV-778-A     DUKE LAW FIRM, P.C.
HOLMES        WILLIAM      TX      4-00CV-720-A     DUKE LAW FIRM, P.C.                         LEEDER       EDGAR        TX      400CV-1003A     DUKE LAW FIRM, P.C.
HOLZSCHUHER   SANDRA       TX      4-00CV-1572Y     DUKE LAW FIRM, P.C.                         LEGER        CLAUDE       TX      400CV-1110A     DUKE LAW FIRM, P.C.
HONSBERGER    NORMAN       TX      4-00CV-1179Y     DUKE LAW FIRM, P.C.                         LEHIKOINEN   SEPPO        TX      4-00CV-877-Y    DUKE LAW FIRM, P.C.
HORNE         LAWRENCE     TX      4-00CV-1218E     DUKE LAW FIRM, P.C.                         LENEVE       FRED         TX      4-00CV-1405Y    DUKE LAW FIRM, P.C.
HOWGATE       ROGER        TX      400CV-777-A      DUKE LAW FIRM, P.C.                         LEROUX       CAROL        TX      400CV-1123Y     DUKE LAW FIRM, P.C.
HUBER         GEORGE       TX      400-CV-1069-Y    DUKE LAW FIRM, P.C.                         LEWIS        WALTER       TX      4-00CV-1574Y    DUKE LAW FIRM, P.C.
HUGGETT       JOHN         TX      4-00CV1284-Y     DUKE LAW FIRM, P.C.                         LEWIS        WALTER       TX      4-00CV1119-A    DUKE LAW FIRM, P.C.
HUYNEN        EUGENE       TX      4-00CV-0978Y     DUKE LAW FIRM, P.C.                         LEY          RONALD       TX      4-00CV-1161A    DUKE LAW FIRM, P.C.
HYATT         ROBERT       TX      400-CV-1426-Y    DUKE LAW FIRM, P.C.                         LINTON       GORDON       TX      400-CV-1330-Y   DUKE LAW FIRM, P.C.
ISMOND        LAVERNE      TX      400-CV-0649-Y    DUKE LAW FIRM, P.C.                         LIPPETT      COLIN        TX      400CV-1128Y     DUKE LAW FIRM, P.C.
JACKSON       PAUL         TX      403CV00669G      DUKE LAW FIRM, P.C.                         LLOYD        BEN          TX      400-CV-0838-Y   DUKE LAW FIRM, P.C.
JACKSON       SOLOMON      TX      401-CV-0305-E    DUKE LAW FIRM, P.C.                         LOCKE        DUANE        TX      400-CV-0862-A   DUKE LAW FIRM, P.C.
JAMEN         GEORGE       TX      4-00CV1291-Y     DUKE LAW FIRM, P.C.                         LOCKWOOD     JOSEPH       TX      400-CV-0609-A   DUKE LAW FIRM, P.C.

                                                                                                                                                    Appendix A - 113
                                      Case 17-03105             Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                 Document Page 132 of 624
Claimant      Claimant      State                                                                Claimant        Claimant     State
Last Name     First Name    Filed   Docket Number    Primary Plaintiff Counsel                   Last Name       First Name   Filed   Docket Number    Primary Plaintiff Counsel
LOGAN         MARK          TX      400-CV-1175-E    DUKE LAW FIRM, P.C.                         PHIPPS          DAVID        TX      4-00CV-1186Y     DUKE LAW FIRM, P.C.
LONGAPHY      CECIL         TX      400-CV0783-A     DUKE LAW FIRM, P.C.                         PIERCE          STANLEY      TX      4-00CV-1382Y     DUKE LAW FIRM, P.C.
LOSCHER       MICHAEL       TX      4-00CV-1338E     DUKE LAW FIRM, P.C.                         PISELLI         DIMIDIO      TX      400-CV-1172-A    DUKE LAW FIRM, P.C.
LUCAS         WESLEY J      TX      4-00CV-1578Y     DUKE LAW FIRM, P.C.                         POTTS           CHARLES D    TX      153-162074-95    DUKE LAW FIRM, P.C.
LUCKHAM       TED           TX      400CV-1225A      DUKE LAW FIRM, P.C.                         PRATT           JACK         TX      4-00CV-827-Y     DUKE LAW FIRM, P.C.
LUDWICK       JOHN          TX      4-00CV0774-Y     DUKE LAW FIRM, P.C.                         PRATT           JOHN         TX      4-00CV-1586E     DUKE LAW FIRM, P.C.
LULOFF        VINCENT       TX      4-00CV0732-Y     DUKE LAW FIRM, P.C.                         PROWTEN         PAUL         TX      4-00CV-1245A     DUKE LAW FIRM, P.C.
LUMME         PAUL          TX      401-CV-0560-Y    DUKE LAW FIRM, P.C.                         PTAK            STEFAN       TX      4-00CV-619-Y     DUKE LAW FIRM, P.C.
LUXA          ALLAN         TX      4-00CV1115-A     DUKE LAW FIRM, P.C.                         PURVIS          DENNIS       TX      4-00CV-1307Y     DUKE LAW FIRM, P.C.
MACHIN        BRUCE         TX      4-00CV1230-E     DUKE LAW FIRM, P.C.                         QUINTANA        JOSE L       TX      4-02CV-0291-Y    DUKE LAW FIRM, P.C.
MACISAAC      JOHN          TX      4:01-CV-0365-Y   DUKE LAW FIRM, P.C.                         RADKE           HENRY        TX      400-CV-962-A     DUKE LAW FIRM, P.C.
MACMILLAN     HUGH          TX      400-CV-1322-Y    DUKE LAW FIRM, P.C.                         RASH            JAMES E      TX      153-162281-95    DUKE LAW FIRM, P.C.
MAGINN        BRUCE         TX      400CV-1097A      DUKE LAW FIRM, P.C.                         RAVEN           BRIAN        TX      4:01-CV-0359-Y   DUKE LAW FIRM, P.C.
MAINVILLE     RENE          TX      400-CV-1166-A    DUKE LAW FIRM, P.C.                         REDMOND         ERNEST       TX      4-00CV-717-Y     DUKE LAW FIRM, P.C.
MAKI          OSMO          TX      404CV488G        DUKE LAW FIRM, P.C.                         REDWOOD         ROBERT       TX      4-00CV-1319Y     DUKE LAW FIRM, P.C.
MAMMARELLA    ALFREDO       TX      400-CV0977-A     DUKE LAW FIRM, P.C.                         REECE           DALE G       TX      153-185854-00    DUKE LAW FIRM, P.C.
MANNING       EARNEST L     TX      96-181953-00     DUKE LAW FIRM, P.C.                         REEVES          JANNIE E     TX      236-185385-00    DUKE LAW FIRM, P.C.
MANNING       LLOYD         TX      4-00CV1009-Y     DUKE LAW FIRM, P.C.                         REHEL           CAMILLE      TX      400-CV-1615-Y    DUKE LAW FIRM, P.C.
MANUEL        LLOYD         TX      4-00CV-1202A     DUKE LAW FIRM, P.C.                         REID            NORM         TX      4-00CV0914-A     DUKE LAW FIRM, P.C.
MARCHAND      NARCISSE      TX      400-CV1093-A     DUKE LAW FIRM, P.C.                         RESCH           JOHN         TX      4-00CV0631-A     DUKE LAW FIRM, P.C.
MARTA         ALBINO        TX      4-00CV1222-Y     DUKE LAW FIRM, P.C.                         RICHARD         FABIAN       TX      4-00CV-1417Y     DUKE LAW FIRM, P.C.
MARTIN        JAMES         TX      400-CV-970-Y     DUKE LAW FIRM, P.C.                         ROBINSON        CLARENCE     TX      048-186887-01    DUKE LAW FIRM, P.C.
MATSON        JOHN          TX      4-00CV-572-Y     DUKE LAW FIRM, P.C.                         ROEDER          GERHARD      TX      4-00CV-1408Y     DUKE LAW FIRM, P.C.
MAURICE       MARCEL        TX      400-CV-1195-Y    DUKE LAW FIRM, P.C.                         ROGERS          JOHN         TX      401-CV-0016-Y    DUKE LAW FIRM, P.C.
MAZZA         PASQUALE      TX      400-CV1095-Y     DUKE LAW FIRM, P.C.                         ROLLISON        LYLE         TX      4-00CV-1054E     DUKE LAW FIRM, P.C.
MCBRIDE       QUINTENCE D   TX      017-181944-00    DUKE LAW FIRM, P.C.                         ROSE            ALFRED       TX      400CV-1107E      DUKE LAW FIRM, P.C.
MCCALLUM      DENNIS        TX      4-00CV-1587Y     DUKE LAW FIRM, P.C.                         ROSS            JAMES E      TX      4-02CV-0291-Y    DUKE LAW FIRM, P.C.
MCCLUSKEY     DAVID         TX      4-00CV-870-Y     DUKE LAW FIRM, P.C.                         RUSSELL         CHARLES      TX      4-00CV-1409Y     DUKE LAW FIRM, P.C.
MCCOMBS       MURRAY        TX      400-CV-1081-Y    DUKE LAW FIRM, P.C.                         SANCHEZ         HECTOR M     TX      4-02CV-0291-Y    DUKE LAW FIRM, P.C.
MCCONNELL     KENNETH       TX      401-CV-0010-Y    DUKE LAW FIRM, P.C.                         SAWCHUK         MERVIN       TX      4-00CV0766-A     DUKE LAW FIRM, P.C.
MCCULLOUGH    ALEXANDER     TX      400CV-1220A      DUKE LAW FIRM, P.C.                         SCHMIDT         REINHOLD     TX      4-00CV-841-A     DUKE LAW FIRM, P.C.
MCGRORY       WILLIAM       TX      4-00CV-1216A     DUKE LAW FIRM, P.C.                         SCHOMODJI       GERHARD      TX      401-CV-0677-Y    DUKE LAW FIRM, P.C.
MCMILLAN      MARTIN        TX      400-CV-0733-A    DUKE LAW FIRM, P.C.                         SCHUBERT        KIM          TX      4-00CV-1584Y     DUKE LAW FIRM, P.C.
MCNEIL        MICHAEL       TX      4-00CV-1158A     DUKE LAW FIRM, P.C.                         SCOTT           KEN          TX      400CV-1127Y      DUKE LAW FIRM, P.C.
MCNEIL        NEIL          TX      4-00CV-1585Y     DUKE LAW FIRM, P.C.                         SCRUGGS         LOTTIE T     TX      153-162282-95    DUKE LAW FIRM, P.C.
MEGLEY        WILLIAM       TX      4-00CV1238-A     DUKE LAW FIRM, P.C.                         SENMAN          WILLIAM      TX      400-CV-1080-Y    DUKE LAW FIRM, P.C.
MELNYK        WILLIAM       TX      4-02CV-948-Y     DUKE LAW FIRM, P.C.                         SENUK           LANCE        TX      4-00CV0903-Y     DUKE LAW FIRM, P.C.
MENCHINI      BENITO        TX      4-00CV-621-Y     DUKE LAW FIRM, P.C.                         SEREDA          SAM          TX      4-00CV-847-Y     DUKE LAW FIRM, P.C.
MIDBO         JAMES         TX      400-CV-0850-A    DUKE LAW FIRM, P.C.                         SHARP           JAMES        TX      4-00CV-642-A     DUKE LAW FIRM, P.C.
MIERSCH       WALTER        TX      4-00CV-1430Y     DUKE LAW FIRM, P.C.                         SHEPHARD        GORDON       TX      400-CV-1397-Y    DUKE LAW FIRM, P.C.
MOFFAT        DAVID         TX      4:01-CV-0364-Y   DUKE LAW FIRM, P.C.                         SHIPLACK        GLEN         TX      400-CV-1613-Y    DUKE LAW FIRM, P.C.
MONCADA       FRANCESCO     TX      406CV876G        DUKE LAW FIRM, P.C.                         SHORTT          MERVIN       TX      400CV-1096A      DUKE LAW FIRM, P.C.
MOORE         DONALD        TX      4-00CV-1598Y     DUKE LAW FIRM, P.C.                         SIKSTROM        FREDERICK    TX      400-CV-0641-A    DUKE LAW FIRM, P.C.
MOORE         WILLIAM       TX      400-CV-1082-Y    DUKE LAW FIRM, P.C.                         SIMMONS         FLOYD F      TX      48-181952-00     DUKE LAW FIRM, P.C.
MORRIS        TRISTRAM      TX      400-CV-1190-Y    DUKE LAW FIRM, P.C.                         SIMPSON         ROBERT J.    TX      48-157288-95     DUKE LAW FIRM, P.C.
MULLIN        CHRISTOPHER   TX      4-00CV-1193Y     DUKE LAW FIRM, P.C.                         SIOPOILOSZ      ROBERT       TX      400-CV-967-A     DUKE LAW FIRM, P.C.
MURDY         MIKE          TX      400-CV-1619-Y    DUKE LAW FIRM, P.C.                         SLOAN           LANGTRY      TX      4-00CV-721-Y     DUKE LAW FIRM, P.C.
MURPHY        PATRICK       TX      4-00CV-933Y      DUKE LAW FIRM, P.C.                         SMITH           DONALD       TX      4-00CV-1050Y     DUKE LAW FIRM, P.C.
MYATT         JOSEPH        TX      4-00CV-1246A     DUKE LAW FIRM, P.C.                         SMITH           DUNCAN       TX      4-00CV-1102A     DUKE LAW FIRM, P.C.
NELSON        NORMAN        TX      400-CV-1197-A    DUKE LAW FIRM, P.C.                         SMITH           ERIC         TX      4-00CV-1036Y     DUKE LAW FIRM, P.C.
NELSON        UNO           TX      4-00CV-931E      DUKE LAW FIRM, P.C.                         SMITH           FRANCIS      TX      400-CV1091-A     DUKE LAW FIRM, P.C.
NESBITT       ROBERT        TX      4-00CV-1153Y     DUKE LAW FIRM, P.C.                         SMITH           MELVIN       TX      4-00CV-1306Y     DUKE LAW FIRM, P.C.
NIELSEN       JOHN          TX      400-CV-0626-Y    DUKE LAW FIRM, P.C.                         SMITH           THOMAS       TX      4-00CV-1213E     DUKE LAW FIRM, P.C.
O'CALLAGHAN   LEONARD       TX      400-CV0911-Y     DUKE LAW FIRM, P.C.                         SOMMER          WALTER       TX      4-00CV0784-A     DUKE LAW FIRM, P.C.
O'CONNOR      PATRICK       TX      4-00CV0587-Y     DUKE LAW FIRM, P.C.                         SOROKA          WILLIAM      TX      4:01-CV-0356-Y   DUKE LAW FIRM, P.C.
O'DONNELL     DOUG          TX      4-00CV-706-A     DUKE LAW FIRM, P.C.                         SOURISSEAU      HENRY        TX      4-00CV1012-Y     DUKE LAW FIRM, P.C.
OSTLER        ALLEN         TX      4-00CV-953-A     DUKE LAW FIRM, P.C.                         SPINK           GARY         TX      4-00CV-1006Y     DUKE LAW FIRM, P.C.
PALUMBO       FRANK         TX      4-00CV1111-A     DUKE LAW FIRM, P.C.                         SPRAAKMAN       ROBERT       TX      400-CV-0629-A    DUKE LAW FIRM, P.C.
PALUMBO       RENATO        TX      4-00CV1114-Y     DUKE LAW FIRM, P.C.                         ST. MARSEILLE   JOSEPH       TX      4-02CV-0384-Y    DUKE LAW FIRM, P.C.
PARE          CLAUDE        TX      4-00CV-820-A     DUKE LAW FIRM, P.C.                         STANGL          WILLIAM      TX      4-00CV1240-A     DUKE LAW FIRM, P.C.
PARE          HENRY A       TX      4-02CV-0291-Y    DUKE LAW FIRM, P.C.                         STARK           FELIX        TX      4-00CV0890-A     DUKE LAW FIRM, P.C.
PARK          WILLIAM       TX      400-CV0887-E     DUKE LAW FIRM, P.C.                         STASIUK         WILLIAM      TX      400-CV0883-Y     DUKE LAW FIRM, P.C.
PATZ          WILHELM       TX      4-00CV-1229A     DUKE LAW FIRM, P.C.                         STEVENSON       DENNIS       TX      4-00CV-1037A     DUKE LAW FIRM, P.C.
PAULS         JACOB         TX      400CV-1109A      DUKE LAW FIRM, P.C.                         STEVENSON       GARY         TX      4-00CV-708-A     DUKE LAW FIRM, P.C.
PAYNE         WILLIAM       TX      4-00CV-1595Y     DUKE LAW FIRM, P.C.                         STOPCHYCKI      LEON         TX      4-00CV-1052Y     DUKE LAW FIRM, P.C.
PEACOCK       ROY           TX      4-00CV-739-Y     DUKE LAW FIRM, P.C.                         STOREY          GORDON       TX      4-00CV-1399Y     DUKE LAW FIRM, P.C.
PEARCE        LORNE         TX      400-CV-1602-Y    DUKE LAW FIRM, P.C.                         SUFFRON         JOHN         TX      4-00CV0885-Y     DUKE LAW FIRM, P.C.
PEARCE        RICHARD       TX      4-00CV0891-Y     DUKE LAW FIRM, P.C.                         SZIVOS          ANDREW       TX      4-00CV-1411Y     DUKE LAW FIRM, P.C.
PEARCE        ROY           TX      4-00CV-1588Y     DUKE LAW FIRM, P.C.                         TEMPLE          GEORGE       TX      4-00CV-740Y      DUKE LAW FIRM, P.C.
PERROTTI      PIETRO        TX      4-00CV-1192A     DUKE LAW FIRM, P.C.                         TESSIER         ROBERT       TX      400-CV-0623-Y    DUKE LAW FIRM, P.C.
PERSOAGE      LORNE         TX      4-00CV1288-Y     DUKE LAW FIRM, P.C.                         THINN           AL           TX      401-CV-0004-Y    DUKE LAW FIRM, P.C.
PETERS        DONALD        TX      4-00CV-948-A     DUKE LAW FIRM, P.C.                         THOMAS          AMOS J       TX      67-192079-02     DUKE LAW FIRM, P.C.
PETERSON      JOHN          TX      4-00CV0582-Y     DUKE LAW FIRM, P.C.                         THORNDYKE       JOHN         TX      400-CV-0855-A    DUKE LAW FIRM, P.C.
PETTY         DONALD        TX      4-00CV-1580Y     DUKE LAW FIRM, P.C.                         TILLEY          NORMAN       TX      400-CV1129-A     DUKE LAW FIRM, P.C.
PHILLIPPS     ANDRE E       TX      017-188763-01    DUKE LAW FIRM, P.C.                         TOCHENIUK       PETER        TX      4-00CV1116-Y     DUKE LAW FIRM, P.C.
PHILLIPS      MURRAY        TX      400-CV-0856-E    DUKE LAW FIRM, P.C.                         TOLLIVER        HERBERT R    TX      153-176814-99    DUKE LAW FIRM, P.C.

                                                                                                                                                         Appendix A - 114
                                       Case 17-03105                 Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                       Document Page 133 of 624
Claimant        Claimant     State                                                                     Claimant         Claimant      State
Last Name       First Name   Filed   Docket Number         Primary Plaintiff Counsel                   Last Name        First Name    Filed   Docket Number         Primary Plaintiff Counsel
TOMA            JACK         TX      4-00CV-1034Y          DUKE LAW FIRM, P.C.                         BELLO            EDWARD        NY      11190148              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
TRAFFORD        ARTHUR       TX      4-00CV-876-A          DUKE LAW FIRM, P.C.                         BELLO            EDWARD        NY      99-103579             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
TRUMPER         PETER        TX      4-00CV-929-A          DUKE LAW FIRM, P.C.                         BELLUCCO         PASQUALE      NY      05102146              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
TUCKER          GLEN         TX      400CV-1125Y           DUKE LAW FIRM, P.C.                         BENAVIDES        GEORGE        RI      02-5761               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
TUCKER          HERBERT      TX      400-CV-0861-Y         DUKE LAW FIRM, P.C.                         BENNETT          ROBERT        NY      99/109460             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
TUCKER          JOHN         TX      403CV1178G            DUKE LAW FIRM, P.C.                         BERK             WALTER        CT      UNKNOWN               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
TURNER          OREN         TX      153-164467-96         DUKE LAW FIRM, P.C.                         BERNERT          GOTTFRIED     NY      99-102439             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
TYNDALL         RONALD W     TX      153-162075-95         DUKE LAW FIRM, P.C.                         BERTRAND         CHARLES       NY      99-103578             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
URBANEK         CARL         TX      400-CV-0857-Y         DUKE LAW FIRM, P.C.                         BEST             JOSEPH B      NY      1901102014            EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
VALLETTA        ANTHONY      TX      4-00CV1112-A          DUKE LAW FIRM, P.C.                         BIALKOWSKI       JOSEPH        NY      99-124805             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
VENABLE         IRA T        TX      153-187163-01         DUKE LAW FIRM, P.C.                         BIGL             WILFRED       CT      UNKNOWN               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
VENKER          RANDOLPH     TX      401-CV-0001-E         DUKE LAW FIRM, P.C.                         BILODEAU         RAYMOND E     RI      PC20170230            EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
VETTURETTI      FRANK        TX      4-00CV-1418Y          DUKE LAW FIRM, P.C.                         BIORDI           LAWRENCE (    NY      01-108790             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
VINCENT         JEAN-PAUL    TX      400-CV-972-A          DUKE LAW FIRM, P.C.                         BLACK            ARTHUR        NY      99/109459             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
VLASBLOM        WILLIAM      TX      400-CV-968-E          DUKE LAW FIRM, P.C.                         BLACKBURN        ROBERT W      RI      PC20082866            EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
WALDNER         GORDON       TX      4-00CV-826-Y          DUKE LAW FIRM, P.C.                         BLISS            GERALD K      GA      01VS014460D           EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
WALKER          HARLEY       TX      400-CV-0844-E         DUKE LAW FIRM, P.C.                         BLOWE            MELVIN L      NY      05102138              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
WARREN          RAYMOND      TX      4-00CV0775-A          DUKE LAW FIRM, P.C.                         BONANNO          CARMINE       NY      05102139              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
WATTS           CHARLES      TX      4-00CV-729-Y          DUKE LAW FIRM, P.C.                         BONI             DINO          NY      01-108791             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
WEINHEIMER      KENNETH      TX      400-CV-0859-Y         DUKE LAW FIRM, P.C.                         BOPP             EDWARD        NY      99-103577             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
WELICHKA        WILLIAM      TX      400-CV0915-Y          DUKE LAW FIRM, P.C.                         BORGES           JOSEPH J      NY      01-116497             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
WHITAKER        FREDERICK    TX      4-00CV-930A           DUKE LAW FIRM, P.C.                         BOTSCHELLER      ERNEST J      NY      02-119437             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
WHITE           JERRY        TX      4-02CV-0291-Y         DUKE LAW FIRM, P.C.                         BOWLEY           DAVID P       RI      02-1402               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
WHITLOCK        DELLAS M     TX      153-176077-98         DUKE LAW FIRM, P.C.                         BOYLE            TIMOTHY J     NY      01-108789             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
WIKSTROM        VINCENT      TX      4-00CV-588-A          DUKE LAW FIRM, P.C.                         BRACCINI         TIMOTHY W     NY      02-105482             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
WILLIAMS        CLEO M       TX      153-188341-01         DUKE LAW FIRM, P.C.                         BRADLEY          CRAIG         CT      BA09026854S           EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
WILLIAMS        DONALD       TX      4-00CV-618-A          DUKE LAW FIRM, P.C.                         BRADLEY          PATRICK       NY      99-103575             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
WILLIAMS        PAUL M       TX      153-162283-95         DUKE LAW FIRM, P.C.                         BRADY            ROGER         NY      591233/97             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
WILLIAMSON      BOBBY D      TX      4-02CV-0291-Y         DUKE LAW FIRM, P.C.                         BRAHE            RANDALL F     NY      14190422              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
WILLIAMSON      JOHN         TX      400-CV-0849-A         DUKE LAW FIRM, P.C.                         BRANCO           JOHN          NY      99-103574             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
WILLITON        WAYNE        TX      4-00CV-1594Y          DUKE LAW FIRM, P.C.                         BRAND            GEORGE W      NY      10190301              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
WOODS           GEORGE       TX      4-00CV1277-E          DUKE LAW FIRM, P.C.                         BRENNAN          DALTON H      NY      01-108788             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
WORONIUK        JOHN         TX      4-00CV-1212Y          DUKE LAW FIRM, P.C.                         BRETHOUR         ROSS M        RI      062919                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
WORONIUK        JOHN         TX      4-00CV-1351Y          DUKE LAW FIRM, P.C.                         BRONSON          CHARLES       NY      99/109612             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
WORTHINGTON     SCOTTIE      TX      4-02CV-0291-Y         DUKE LAW FIRM, P.C.                         BROOKS           DUANE         NY      99/109619             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
WRIGHT          NORMAN       TX      400-CV0916-A          DUKE LAW FIRM, P.C.                         BROOKS           RICHARD       CT      UNKNOWN               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
WYVILLE         FRED         TX      400-CV-1068-A         DUKE LAW FIRM, P.C.                         BROSNAN          JEREMIAH      NY      97 119505             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
YORKE           ROBERT       TX      400-CV-1063-A         DUKE LAW FIRM, P.C.                         BROWN            FRED          NY      99/109451             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
YOUNG           GORDON H     TX      017-191779-02         DUKE LAW FIRM, P.C.                         BRUZGIS          GEORGE        NY      99-103552             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
YOUNG           HERBERT      TX      400-CV-959-E          DUKE LAW FIRM, P.C.                         BUCKLEY          TOM           NY      99-103551             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
YOUNG           JACOB        TX      4-00CV0888-Y          DUKE LAW FIRM, P.C.                         BUDINICH         RICHARD E     NY      99/105780             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
ZAUSCHER        JERRY        TX      400-CV-1611-Y         DUKE LAW FIRM, P.C.                         BURNS            JAMES A       RI      PC20152936            EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
ZBOGAR          ROBERT       TX      400-CV-1348-Y         DUKE LAW FIRM, P.C.                         BUSA             JOSEPH        NY      03109470              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
ZIVEC           IVAN         TX      400-CV-0615-Y         DUKE LAW FIRM, P.C.                         BUTLER           JOSEPH L      NY      00-102586             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
ABATE           SHARON       CT      0000203561            EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    BUTLER           WILLIAM       CT      CV106011710           EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
ADAMS           WILLIAM      NY      99/109464             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    BUZA             LEONARD       RI      PC20081587            EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
ADAMS           WILLIAM C    NY      02-105489             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    BYCZEK           MARION J      NY      97 118084             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
AGUIAR          MANUAL       NY      00100983              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    BYRNE            JOHN E        CT      156052717S_ADMIN_GP   EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
AHERN           MICHAEL      NY      99/107455             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CAHILL           GEORGE        NY      99/109611             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
ALBERT          FREEMAN      NY      05102145              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CAHILL           ROBERT S      NY      01-108787             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
ALLEN           DONALD G     CT      UNKNOWN               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CAHILL           THOMAS J      NY      02-105487             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
AMOROSO         ANTHONY      NY      02-105483             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CALABRO          GEORGE        NY      99-103550             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
ANDERSON        JOHN H       NY      03109476              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CALELLO          THOMAS A      NY      02-105486             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
ANDREZESKI      ANTHONY      NY      03107491              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CAMPBELL         CHARLES J     NY      UNKNOWN               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
ANDRIN          JADRANKO     NY      99-103580             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CAMPBELL         ROBERT W      RI      PC066568              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
ANSON- TALBOT   MARY E       NY      03109336              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CANTARELLA       SALVATORE     NY      99-103549             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
APUZZO          FRANK P      NY      03109338              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CAPECE           ANTHONY J     NY      03108849              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
ARD             ROBERT J     NY      01-109665             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CAPOBIANCO       RONALD        NY      00100979              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
ARIEL           ALAN         NY      98117243              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CAREY            PATRICK       NY      99/109618             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
AUGER           NORMAND      CT      166058102S_ADMIN_GP   EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CARRERO          DONATO        NY      98-101041             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
AULD            WILLIAM J    NY      98117239              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CARROLL          PETER         NY      02-105485             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
BADAMO          ALBERT       NY      99/109463             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CARTER           ROBERT J      NY      01-108786             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
BAIA            RONALD       NY      03109335              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CARUSO           GEORGE G      NY      03108967              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
BAISLEY         TIMOTHY      NY      99/109462             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CATONE           LEWIS         NY      16190064_ADMIN_GP     EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
BALDINO         CRESCENSO    NY      99/109621             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CELIA            FRANCIS J     CT      UNKNOWN               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
BALDWIN         THOMAS E     NY      11190138              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CHICHITANO       JOSEPH        NY      99/109610             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
BALFOUR         FREDERICK    RI      053625                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CHISERI          SALVATORE     NY      99/109617             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
BARBUTO         FRANK M      NY      01-108792             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CHRISTIE         RICHARD F     NY      01-121630             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
BARLETTA        LOUIS        NY      01-105781             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CHRISTOFFERSON   JAMES         RI      PC145127              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
BARRETT         THOMAS F     NY      99125182              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CIARLEGLIO       RALPH         NY      02-105491             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
BASILICA        JOSEPH       CT      BA095024322S          EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CICIO            FREDERICK J   NY      1902072014            EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
BATCHELDER      RICHARD      CT      106010272             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CILIBERTO        RALPH         NY      01-108785             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
BATTISTA        EMILIO       NY      99/109461             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CLARK            SHARON E      GA      01VS0168660           EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
BEIRO           SANDY        NY      99125354              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CLEMENTS         JAMES         NY      04101869              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
BELINKY         GREGORIO     CT      FBTCV156050907S       EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CLIFFORD         JOSEPH        RI      033549                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
BELLACH         CORDELL J    NY      10190267              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CLINTON          RAYMOND G     RI      032157                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN

                                                                                                                                                                      Appendix A - 115
                                         Case 17-03105                   Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                           Document Page 134 of 624
Claimant         Claimant      State                                                                       Claimant      Claimant      State
Last Name        First Name    Filed   Docket Number           Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number         Primary Plaintiff Counsel
CLYNE            DERMOT T      NY      05102155                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    EATON         ARTHUR A      NY      03108964              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
CLYNE            JAMES J       NY      01-108784               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    EBANKS        RICHARD       NY      99-103539             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
CODDINGTON       GEORGE A      NY      03105860                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    EDWARDS       MARCELLUS A   NY      01-116496             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
COFFEY           JAMES J       NY      99-103548               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    ELARDO        JOSEPH        NY      99-103538             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
COLLISHAW        RICHARD       NY      99/109609               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    ENZ           JAMES         NY      99/105794             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
CONBOY           RICHARD       NY      99/109608               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    ERICKSON      JAMES         NY      99-102442             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
CONDOSTA         PETER         NY      05102028                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    ESPOSITO      JOSEPH        NY      99-103383             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
CONNOLLY         WILLIAM       NY      03109337                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    ESTABROOK     JOSEPH D      NY      01-116485             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
CONRAD           RAYMOND       NY      00-122513               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    EVANKO        RAYMOND       NY      99/109473             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
CONROY           JOHN          NY      99-103547               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FARRELL       JAMES J       NY      99-102443             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
CONRY            THOMAS W      NY      99/105792               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FARRELL       THOMAS        NY      99-103537             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
CONSTANTINOPLE   PAUL M        NY      02-105490               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FARRELL       THOMAS        NY      99/109472             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
COON             CLARENCE      NY      16190081_ADMIN_GP       EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FARRELLY      JAMES         NY      99/109471             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
CORCORAN         JAMES J       NY      99-102440               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FASTIGGI      MICHAEL       NY      01-121629             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
CORDELL          HARRY O       RI      PC20150813_ADMIN_GP     EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FELLI         LOUIS         NY      99-103536             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
CORDOVA          JOSEPH        NY      99/109607               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FERRI         ROBERT A      RI      032323                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
COSCIA           DOMINICK      NY      99-102441               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FERTONANI     ANDREW        NY      01-121628             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
COSGROVE         FRANK J       NY      01-109664               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FEULNER       CHARLES       NY      99/109470             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
COTE             RAYMOND       CT      UNKNOWN                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FIEDERLEIN    JOHN D        NY      16190043_ADMIN_GP     EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
COUGHANOUR       FRANK         NY      97 120983               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FINN          THOMAS J      NY      03109334              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
CRONICK          ALBERT        NY      99122589                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FIORENTINO    JOSEPH        NY      99/109615             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
CRONIN           JOHN I        NY      99-103545               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FISCO         JOSEPH        NY      99-102447             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
CROWE            PATRICK       NY      99-103544               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FISHER        ROBERT E      NY      10190202              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
CULVER           JOHN          CT      FBTCV136033004S         EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FISKE         EARL L        NY      01-108797             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
CUMMINGS         WALTER        NY      99-103543               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FISLER        ROBERT        NY      02-127951             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
CUNNINGHAM       CORNELIUS     NY      99-103542               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FITZGIBBONS   CARL          CT      FBTCVASB055000856S    EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
CURRY            KENNETH J     NY      02-105493               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FITZSIMMONS   ROBERT J      NY      01-108796             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
CURRY            WINFORD       NY      99-113347               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FLOYD         ISIAH         RI      PC20140701            EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DAILEY           PHILIP        NY      99/109616               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FOLEY         JOSEPH        NY      99-103535             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DALEY            JOHN M        NY      99-103541               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FORCINELLI    JOHN          NY      99/109469             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DALLOW           ELWOOD W      RI      032324                  EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FOREMAN       RUSSELL J     NY      11190353              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DALTON           WILLIAM       NY      99125355                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FOWLER        WAYNE         CT      065006330S            EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DAMATO           ALFRED        CT      UNKNOWN                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FRASER        WILLIAM       CT      UNKNOWN               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DEBINSKI         JOHN L        NY      02-113859               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FREED         JOHN H        NY      99/109465             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DEBINSKI         JOHN L        NY      03107490                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FREEMAN       LEON E        NY      04105541              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DECKER           WILLIAM L     NY      04101870                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FREEMAN       WILBUR        CT      UNKNOWN               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DEE              LAWRENCE B    NY      02-105494               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FREISS        JOSEPH M      NY      00-122514             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DELGRANDE        WM            RI      97-1129                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FRITZ         LARRY M       NY      03106336              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DELUCA           CARL          RI      02-0578                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FUCHS         ROBERT        NY      99/109614             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DEMPSEY          JACK          NY      02-124133               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    FUSCO         FRANK         NY      03111530              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DEPAOLA          PETER         NY      99/109606               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GAGLIA        ANTHONY       NY      04100385              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DESATNIK         JOHN          NY      99-107330               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GAMBARDELLA   NICHOLAS E    CT      166055507S_ADMIN_GP   EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DESCHENES        GEORGE        CT      CV105029321S            EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GARDE         JOHN          NY      05102144              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DESISTO          LOUIS         NY      03111930                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GARELLICK     SAMUEL        NY      00-124353             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DESPRES          LIONEL J      CT      UNKNOWN                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GARVEY        JAMES         NY      99/109613             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DEWALL           LAWRENCE M    NY      02-116360 / 02-113859   EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GAUDINO       FRANK         NY      02-105497             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DI CAPUA         NICHOLAS      RI      PC20164327_ADMIN_GP     EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GAY           RICHARD       NY      01-106568             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DIBENEDETTO      MICHAEL       NY      99-118132               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GEORGE        RAYMOND       RI      00-3713               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DICIANO          PETER         NY      03106442                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GIACHIN       ARMANDO       NY      19050612              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DIETZ            FRANK         NY      1902042012              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GIAMMONA      NICHOLAS      NY      031093321             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DILLON           PHILIP        NY      00-117270               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GILLOTTI      JOHN L        RI      PC062377              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DIMAURO          RUDOLPH       NY      00100980                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GILMAN        DONALD        NY      99/109597             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DIMAURO          RUDOLPH       NY      00118531                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GIORDANO      FRANK         NY      99/105858             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DINI             ANGELO A      NY      01-116484               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GOBLE         SHERMAN M     NY      03109333              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DIRESTO          WILLIAM       NY      99/105782               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GODIN         ARNOLD L      NY      03111931              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DOBSON           WILLIAM A     NY      9006902015_ADMIN_GP     EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GONZALEZ      NELSON A      NY      01-108795             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DOIRON           NORMAN        NY      1900472016_ADMIN_GP     EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GONZALEZ      NEPTUIN       NY      05102152              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DOLL             CHESTER J     NY      00-124354               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GORINSHEK     MATTHEW E     NY      201211218             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DOMBEK           JOHN          CT      UNKNOWN                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GORINSHEK     MATTHEW E     NY      2012455               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DONNELLY         RAYMOND       CT      UNKNOWN                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GORMAN        BURTON H      NY      03111935              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DONOWITZ         JULIUS        NY      03106118                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GRANATA       ROBERT L      NY      02-105498             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DOOLEY           JOHN J        NY      99-103540               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GRANDFIELD    RICHARD C     NY      01-109663             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DORITY           DAVID A       RI      PC072046                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GRECO         JOHN J        NY      03111925              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DOWALGO          JOHN F        NY      02-105495               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GREV          STUART        CT      UNKNOWN               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DOWD             FRANK         NY      99/109604               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GRIGELY       EDWARD S      CT      UNKNOWN               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DRISCOLL         JOHN          NY      99-125013               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GROSSMAN      PAUL          NY      00-119670             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DUBOIS           ALEXANDER J   NY      04107393                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GRYNYCHYN     MYROSLAW M    NY      02121876              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DUFF             JAMES         CT      UNKNOWN                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GUARINO       ANTHONY V     NY      03109081              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DUGGAN           ANTHONY G     NY      1903022015              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GUERRIER      ANISE         NY      1901462017_ADMIN_GP   EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DUNCAN           HORACE C      NY      00-114519               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GUGLIELMO     JOSEPH        RI      98-0652               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DUNKLESS         JACK          CT      156051522S_ADMIN_GP     EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GULLERY       DONALD        NY      99/109467             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DUNN             JAMES         NY      99125183                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    GUZZO         JOSEPH L      NY      06110477              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DUNN             JAMES P       NY      00-102585               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    HACKETT       LYNWOOD R     NY      01-116495             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DURAND           HORACE        RI      97-5866                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    HACKETT       WILLIAM M     NY      01-108794             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
DURDEN           KENNETH E     NY      11190227                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    HADLEY        RICHARD K     NY      03111937              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
EAGLESON         JAMES         RI      052595                  EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    HAFNER        FRANK         NY      99-102444             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN

                                                                                                                                                                       Appendix A - 116
                                         Case 17-03105                 Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                         Document Page 135 of 624
Claimant     Claimant          State                                                                     Claimant       Claimant          State
Last Name    First Name        Filed   Docket Number         Primary Plaintiff Counsel                   Last Name      First Name        Filed   Docket Number         Primary Plaintiff Counsel
HALL         JOSEPH            NY      01-116489             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    LAFORGUE       BRENDAN H         NY      1902412013_ADMIN_GP   EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HAMM         PAUL F            NY      02-105499             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    LAFRENIERE     ALBERT N          NY      02-105496             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HAMMER       IRVING            CT      BA095026285S          EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    LAMPITELLI     MICHAEL J         NY      03109078              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HAMMOND      ARTHUR            NY      02-113860             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    LAMSON         DONALD W          GA      2001VS024787          EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HAMMOND      LESLIE            NY      99/109466             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    LANE           THOMAS J          NY      02-105492             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HAMPTON      NATHANIEL C       NY      XX-XXXXXXX            EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    LANGAN         JOHN              NY      99-102453             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HANLON       EDWARD M          CT      UNKNOWN               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    LAOUE          MARK F            NY      02-105488             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HANNA        ALISTAIR M        NY      12190198              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    LAPLANTE       KEN               NY      2005394               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HARDING      PAUL A            NY      1903222017            EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    LAPLANTE       KEN               NY      48105                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HARGROVE     VERNON            NY      99/109465             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    LATORRACO      DONATO            CT      UNKNOWN               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HARRIS       BOBBY J           RI      041882                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    LEDDY          JIM               NY      01-108833             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HARRIS       THOMAS            RI      050537                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    LEDDY          PATRICK           NY      99-103675             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HARRIS       WILLIAM           CT      0000203759            EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    LEISENHEIMER   ARTHUR            NY      99-102461             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HARVARD      WILLIAM           RI      97-5868               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    LEONARD        DAVID             RI      041859                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HATTON       CARL              CT      UNKNOWN               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    LINDQUIST      GEORGE            RI      PC062416              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HAWKINS      JOHN              NY      99-102457             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    LIOTTA         FRANK             NY      99/109484             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HEANEY       JOSEPH & ROBERT   RI      UNSPECIFIED           EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    LITTLE         WILLIAM W         NY      02-104509             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HICKMAN      DONALD W          NY      00-113255             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    LITZ           JOHN              NY      99-103674             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HIGGINS      FRANKLIN          NY      02-105473             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    LIVINGSTON     JAMES C           NY      01-108832             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HILLEN       JOHN              NY      01-103417             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    LONGLEY        FLYNN A           NY      01-109661             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HINDERLINE   MERTON            RI      033736                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    LONGO          CARMINE C         NY      01-108830             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HIRSCH       EDWARD            NY      03111531              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    LORENZ         MICHAEL           NY      99-103673             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HODGKINS     CURTIS            CT      UNKNOWN               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    LUDEN          ROGERS W          NY      01-108829             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HOFFER       GEORGE            NY      99-102445             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MACDONALD      RUSSELL D         CT      UNKNOWN               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HOLTZER      BARRY             NY      01-105369             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MAESTRALLIS    MICHAEL           NY      99/109483             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HOPTER       ALLEN J           NY      03109082              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MAGER          WILLIAM           CT      146044322S_ADMIN_GP   EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HORTON       GARY A            RI      PC20170593            EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MAHER          TERRENCE W        NY      03109475              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HOWEY        ROSS C            NY      00-117636             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MAHONEY        THOMAS & RUTH V   RI      94 4196               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HUBER        JACK A            CT      176061594S_ADMIN_GP   EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MAHUNIK        EUGENE            NY      99/109482             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
HUNTER       GLEN E            NY      20080796              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MAJCHRZAK      STANLEY           NY      99/109481             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
IMPERATI     MICHAEL           NY      01-108836             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MALFITONE      JOHN              NY      98-120643             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
INFANTINO    THOMAS L          NY      03109080              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MANCINI        ROBERT            NY      01-109662             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
IPPOLITO     JOSEPH F          NY      00-102587             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MANGAN         TIMOTHY P         NY      02-125652             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
ISENBERG     DANIEL A          NY      1901732017_ADMIN_GP   EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MANIACI        ANTHONY           NY      99-103672             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
JANKOWITZ    ARTHUR            NY      04104153              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MANNING        JOHN M            NY      01-108827             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
JAVINS       ROSCOE            NY      03111929              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MANZELLA       JOHN              NY      99-103608             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
JELLO        ROBERT            CT      166057278S_ADMIN_GP   EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MARASA         LEONARD           NY      99-103607             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
JENNINGS     ARTHUR            NY      99/109489             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MAROLD         ERNEST            RI      PC062417              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
JEROLEMON    FRED G            NY      05112202              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MARRON         THOMAS J          NY      03109474              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
JIRKOVSKY    LAWRENCE L        NY      00118788              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MARTINO        MICHAEL J         NY      99/109596             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
JOHN         MARTIN            NY      99-103532             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MASCOLA        EDWARD            NY      03109084              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
JOHNSON      JOSEPH E          NY      98115684              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MASON          CHARLES L         CT      UNKNOWN               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
JOHNSON      WALTER E          GA      2001VS014461          EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MATAJY         JOSEPH            NY      99-103606             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
JOLIN        ALFRED M          CT      UNKNOWN               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MATERO         VINCENT           NY      99/109595             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
JONES        JAMES V           NY      05102150              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MATTIOLI       CONSTANTINE       NY      99/109594             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
JORDAN       ULYSSES           NY      98-101039             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MATTOX         BEDFORD           NY      99/109593             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
JORDANA      FRANK A           NY      01-108835             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MCCARTHY       VERONICA          NY      03111927              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KADIEN       FRANCIS X         NY      04105175              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MCCLOSKEY      ROBERT            NY      99-103595             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KAKOS        EDWARD            NY      99/105928             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MCCONNON       JOHN              NY      00118088              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KALSON       DANIEL L          NY      01-108834             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MCCONVILLE     DONALD            NY      01-116487             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KAMMERER     GEORGE            NY      99/109488             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MCCORMICK      DAVID M           NY      99/105779             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KANE         WILLIAM           CT      394CV00951            EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MCCULLOUGH     ARTHUR            NY      02-122459             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KAY          WILLIAM           NY      99/105927             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MCDANAGH       WILLIAM           NY      03109079              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KEANE        MICHAEL           NY      99-103679             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MCDONALD       BLANCHE           NY      03119152              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KEATING      ROBERT C          NY      02-105472             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MCGARRY        JOHN J            NY      02-105484             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KEENER       ELDON C           CT      XX-XXXXXXX            EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MCGOOHAN       WILLIAM F         NY      99/105926             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KELLETT      SANDRA            RI      PC20085235            EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MCGOVERN       DANIEL H          NY      02-127009             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KELLY        JOHN              NY      99-103678             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MCHUGH         KEVIN F           RI      033726                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KELLY        JOSEPH            NY      01-115935             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MCLEMAN        GEORGE            CT      166059849S_ADMIN_GP   EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KELLY        JOSEPH            RI      02-4005               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MCLOUGHLIN     MARTIN            NY      99-102456             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KENNEDY      ROBERT            RI      035672                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MCMAHON        GEORGE J          NY      03109083              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KESSLER      DANIEL J          NY      1900562016_ADMIN_GP   EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MCNALLY        ANDREW            RI      052594                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KILLENBECK   CLINTON           NY      99/109487             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MCNULTY        CORNELIUS         NY      99-103594             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KILLERAN     EDWARD R          RI      00-3735               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MCPHAIL        GERARD J          NY      03111936              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KNECHTEL     FRED              NY      99-102435             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MCSHEA         THOMAS            NY      99/105925             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KOHL         ERNEST            NY      99-103677             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MEIGHAN        STEPHEN           NY      99/109592             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KONKOSKI     EUGENE            NY      99-103676             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MESSIER        ROBERT            NY      02-108886             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KOROSY       LOUIS W           NY      6017012015            EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MESTROVICH     ANTONIO           NY      99-103596             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KOSCIUK      DANIEL K          NY      03111934              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MEYER          FREDERICK M       CT      UNKNOWN               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KOSKE        THOMAS J          CT      CV116016181S          EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MEZZICH        SIMEON            NY      99/105924             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KOTYK        HARRY             NY      02-110375             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MICICH         JOYCE             NY      98/101038             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KROLL        THOMAS            NY      01-116486             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MIELCZAREK     STANLEY           RI      UNKNOWN               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KUCK         ROBERT            NY      1902242017_ADMIN_GP   EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MILHISER       MYRON             NY      1901192015            EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KULIKOWSKI   JOSEPH            NY      01-111837             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MILLER         DONALD            NY      99/109591             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
KUTTIYARA    JAMES             NY      99/109456             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MILLER         DOUGLAS           NY      99/109590             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
LAFLOWER     RAYMOND           RI      044966                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    MIMS           JAMES B           NY      02-125551             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN

                                                                                                                                                                          Appendix A - 117
                                    Case 17-03105                 Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                    Document Page 136 of 624
Claimant     Claimant     State                                                                     Claimant      Claimant         State
Last Name    First Name   Filed   Docket Number         Primary Plaintiff Counsel                   Last Name     First Name       Filed   Docket Number            Primary Plaintiff Counsel
MONACO       SALVATORE    NY      99/109480             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    PETRUZZELLI   RALPH            CT      UNKNOWN                  EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
MOONEY       DONALD A     NY      1901612012            EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    PFISTER       EVA E            NY      05003211                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
MOONEY       JOHN         NY      99-103593             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    PIAZZA        BARTOLOME        NY      99-102454                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
MOONEY       ROBERT J     NY      05102149              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    PICCIRILLO    FRANK            NY      03117788                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
MOORE        JAKE         NY      01-116493             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    PICKLES       STANFIELD        NY      99/109587                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
MOORING      JULIUS       NY      00100981              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    PIETRZAK      MATTY J          NY      00118789                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
MORAN        WILLIAM      NY      02-117403             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    PIPER         WILLIAM          NY      09190282                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
MORRISETTE   RICHARD      RI      93-2173               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    PIRIZ         LUIS             NY      99/109369                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
MORRO        ANTHONY      NY      00-124355             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    PIRO          GEORGE           NY      98111890                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
MOSKOVIC     EDMOND       NY      99-103592             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    PISANO        JOHN A           RI      PC135868                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
MULQUEEN     RICHARD      NY      99/109479             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    PISCIOTTA     RALPH            NY      02-114274                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
MULVEY       JAMES J      NY      01-108828             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    PISCITELLI    VINCENT D        NY      02-105481                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
MURO         ANGELO P     NY      00-113955             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    PITTMAN       HAROLD J         NY      99/109368                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
MURO         PAUL         NY      99/109475             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    POLCHINSKI    FREDERICK        NY      00-121747                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
MURPHY       EUGENE       CT      UNKNOWN               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    PONTE         LEONARD          RI      UNKNOWN                  EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
MURPHY       JAMES J      NY      01-108826             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    PONTELLO      TONY             NY      99/109385                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
MURRAY       JAMES B      NY      02-122969             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    PORTER        CLEMENT H        NY      02-110181                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
NACLERIO     LOUIS        NY      99/109477             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    PORTER        JAMES F          NY      01-116490                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
NADEL        JAMES E      NY      99/109476             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    POSTER        STANLEY J        NY      03-104496                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
NESCI        AGOSTINO     NY      99-103591             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    PRADO         FELIPE           NY      99/105920                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
NEWSOME      THOMAS S     NY      05102148              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    PRESSEAU      ERNEST           NY      99/109384                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
NG           TING D       NY      05112199              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    PRESTON       DOUGLAS          NY      03107680                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
NICOLUDIS    DAIDALOS M   NY      03119342              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    PRICE         WILLIAM          NY      99-103685                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
NIETO        JOSEPH A     NY      99-103590             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    QUINLAN       WILLIAM          NY      02-109518                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
NIMAL        RICHARD      NY      03107678              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    RAGO          JOHN             NY      98-120943                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
NOEL         ERROL        RI      PC061523              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    RAGO          STEFANO          NY      01-122646                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
NOLAN        FRANK        NY      99-125357             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    REED          STANLEY N        CT      XX-XXXXXXX               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
NORRIS       PETER H      NY      04112274              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    REGO          ANIELLO          NY      01-115937                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
NUNES        CAROL D      PA      CA 94 0621P           EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    REICHMANN     HENRY            NY      99/105919                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
O'CONNOR     JOHN         NY      99/109474             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    REILLY        JOSEPH F         NY      01-108923                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
O'DONOGHUE   THOMAS       NY      99-103589             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    RELLA         FRANK            NY      99-103686                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
O'DONOHUE    JOHN         NY      99/109589             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    REMILLARD     EDMUND F         NY      02-105479                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
O'HALLORAN   DANIEL       NY      99-103588             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    REVELL        EUGENE           NY      99-113348                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
O'LEARY      WILLIAM      NY      99125181              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    RHEAUME       WAYNE            NY      99-104801                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
O'NEILL      EDWARD P     NY      03108966              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    RICE          ERNEST           CT      FBTCV156053658S_ADMIN_   EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
O'NEILL      JOHN F       NY      99-102446             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    RIEGER        ALEXANDER        NY      00120483                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
O'REILLY     JOSEPH       NY      99/109373             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    RIKER         WILLIAM          NY      99/109383                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
O'REILLY     THOMAS J     NY      99-103682             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    RIVICCIO      PRINCIPIO        NY      99-102455                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
O'ROURKE     THOMAS       NY      11001819              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    RIX           LARRY            NY      02-107850                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
O'ROURKE     THOMAS       NY      99/105923             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    ROA           LINA             NY      05102882                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
O'SHEA       KEVIN        NY      99/109372             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    ROBICHEAU     ALLEN            NY      99/109382                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
O'SHEA       LAWRENCE     NY      99/109371             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    ROCHE         THOMAS           NY      03109077                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
OLSON        FREDERICK    NY      99-102448             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    ROKER         EMERSON B        NY      99/105918                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
OMICIOLI     ANDREW J     NY      01-109659             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    ROMANO        EDWARD & MARIE   RI      94 4192                  EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
ORFF         JOHN M       NY      03107681              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    ROMANOSKI     JOHN A           NY      02-105474                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
OSBORN       WALTER W     NY      03105576              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    ROONEY        DAVID J          NY      05102157                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
OSSIG        EDWARD T     RI      030976                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    ROSA          ROBERT F         NY      03109471                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
OSSO         RAYMOND      NY      99-102451             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    ROSS          MARTIN           NY      01-114583                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
OTERO        ALBERT       NY      00-122511             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    ROSSETTI      CLAUDE           NY      02-124501                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PACAPELLI    EUGENE L     NY      01-108928             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    ROSSITER      THOMAS           NY      05114404                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PACCIONE     DONALD       NY      99-102436             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    ROSZAK        FRANCIS          NY      99-102458                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PACCIONE     DONALD       NY      99/105922             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    ROYER         RICHARD A        RI      PC20140077               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PACHECO      CASIMIRO     NY      99-103587             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    RUICKOLDT     DOUGLAS          NY      01-109660                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PALAIGOS     GEORGE       NY      99-103683             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    RUOTOLO       DONALD           NY      01-102135                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PALAZZO      JOHN A       NY      05102154              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    RUSSO         CARMINE C        NY      99/109381                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PALCOVICH    JOSEPH E     NY      05102147              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    RUSSO         MARY J           CT      CV116021941S             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PALLADINO    AGOSTINO     NY      01-121631             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    RUSSOLINO     PASQUALE         RI      UNKNOWN                  EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PALMISANO    FRANK        NY      99-102437             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    RYAN          CHARLES          NY      99-103768                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PANTORE      MICHAEL      NY      00-125999             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    RYAN          WILLIAM          NY      99-102452                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PARDEE       JAMES        NY      99-103586             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    SALADINO      MICHAEL          NY      01-115936                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PARKER       JON P        NY      1901512013            EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    SALAZAR       SERGIO           RI      PC121708                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PARTLOW      JOSEPH A     NY      1902462017_ADMIN_GP   EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    SANDERS       CARL             NY      01-116492                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PAWLOWSKI    WILLIAM      NY      99-102434             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    SANDERS       JAMES            NY      99-103769                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PEA          THOMAS E     NY      11190063              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    SANT          DANIEL           NY      99/109380                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PEARSON      NILS B       NY      01-108927             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    SANTINO       JOSEPH           CT      CV095027130S             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PELUSO       ALFRED       CT      UNKNOWN               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    SANTO         JOSEPH           NY      02-105476                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PENDER       WILLIE       NY      05102158              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    SANTO         MICHAEL A        NY      07116502                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PEPE         STEPHEN J    RI      02-0563               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    SANTORA       PETER            NY      99-103770                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PERCIVAL     JOHN         NY      99/105921             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    SANTOS        EDWARD           RI      01-2413                  EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PEREIRA      LAWRENCE L   NY      01-108925             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    SANTOS        FELINO           NY      99/105917                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PERKINS      EPPS C       RI      PC20094063            EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    SASSO         LAWRENCE         CT      CV106009368S             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PEROU        HECTOR       NY      99-103684             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    SAVETSKY      STANLEY          NY      00-126000                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PERRELLI     FRANK N      NY      03111928              EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    SCALA         ANDREW M         NY      08103985                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PETERSON     ELIAS        NY      99-102433             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    SCARANGELLA   ABRAHAM          NY      98117238                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PETERSON     RICHARD      NY      97 118091             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    SCARPA        VITO             NY      99-103585                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
PETERSON     TORSTEN      CT      UNKNOWN               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    SCHWARTZ      IRVING           NY      99-102449                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN

                                                                                                                                                                      Appendix A - 118
                                       Case 17-03105                    Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                          Document Page 137 of 624
Claimant        Claimant     State                                                                        Claimant      Claimant        State
Last Name       First Name   Filed   Docket Number            Primary Plaintiff Counsel                   Last Name     First Name      Filed   Docket Number            Primary Plaintiff Counsel
SCRIMENTI       ANTHONY      NY      99/109379                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    VALIANTE      JOSEPH          CT      FBTCV166058576S_ADMIN_   EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SEAMAN          JOSEPH       NY      99/109378                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    VAN NOTE      GARY P          NY      12190011                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SEDORUK         PAUL         NY      98/119728                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    VANDERHALL    WILLIE B        NY      1901312016_ADMIN_GP      EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SELVIDIO        JOSEPH R     CT      CV116017088S             EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    VAUGHAN       MATTHEW         NY      99/109390                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SEXTON          JOHN         NY      99/109586                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    VAUGHAN       PETER           NY      99-103788                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SHARKEY         PATRICK      NY      99-103771                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    VAZQUEZ       LOUIS           NY      99/105915                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SHARKEY         PAUL         NY      02-110265                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    VENTURA       RAYMOND K       NJ      MIDL864810               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SHEPHERD        BILLY        NY      02-125359                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    VENUS         FRANK           RI      PC20073507               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SHERIDAN        ALAN C       NY      01-108921                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    VESELY        WILLIAM R       NY      03111930                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SHIPMAN         JT           NY      00-107115                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    VIGGIANO      MICHAEL         NY      1901662013               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SILVIA          CHARLES R    RI      PC144461                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    VILLECCO      HUGO G          NY      98-101040                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SIMMONS         CHARLES L    RI      02-6089                  EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    VINGO         VINCENT         NY      03-105047                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SIRAGO          JOHN         NY      04105176                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    VIOLETTI      LOUIS V         NY      99-103787                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SISSON          DONALD B     NY      10190302                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    VISENTIN      NANCY           CT      UNKNOWN_ADMIN_GP         EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SKIDDS          HAROLD       RI      01-6444                  EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    VOIRA         MICHAELANGELO   NY      00102401                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SKILLMAN        JAMES        NY      1903102017_ADMIN_GP      EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    VREELAND      CHARLES         NY      99/109389                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SKUROWITZ       ARTHUR       NY      04100831                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WALKER        EUGENE          RI      03-0572                  EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SLATER          WILLIAM      NY      02-105477                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WALSH         JOHN P          NY      03120494                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SLYSZ           EDWARD       RI      053626                   EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WALSH         MICHAEL J       NY      01-108919                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SMITH           ARTHUR       NY      99/109377                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WALTHER       CHRISTOPHER G   NY      01-116491                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SMOLICZ         GEORGE       NY      99-102438                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WAMSLEY       ALICE           NY      99-125356                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SOISTMAN        CHARLES J    NY      04115483                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WARWICK       RICHARD         NY      05102156                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SOPRANO         ANGELO       NY      99/109376                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WASHBURN      EDWARD          NY      99/109388                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SORGENTE        GERALD       NY      99-102459                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WASHBURN      WARREN          NY      99/109599                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SOUCY           FRANK A      CT      055000366                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WATERS        ELIZABETH M     NY      1902632017_ADMIN_GP      EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SPANGENBERGER   RAYMOND      NY      99/109375                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WATERS        ROSCOE W        NY      00107589                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SPANO           MICHAEL      NY      99/109374                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WATKINS       NATHAN          NY      03109472                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SPARKS          MELVIN       NY      99-103772                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WATSON        CHARLES S       RI      02-1401                  EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SPINA           SALVATORE    NY      97 118081                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WATTS         WILLIAM         RI      PC060133                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SPINOSA         JOHN         NY      99-103795                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WEGLARZ       PATRICIA A      RI      PC20153137               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SPODNIK         STEVEN       NY      99/109394                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WHEELWRIGHT   WILLIAM         NY      99/109387                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SPRAGUE         KENNETH      NY      99-103794                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WHELAN        LEO J           NY      02-105480                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
ST. LEGER       HUGH         NY      01-108924                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WHITTINGTON   GIRLEY D        NY      01-108918                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
STEARNS         ROBERT V     RI      02-5505                  EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WHOLEY        JEREMIAH        NY      99-103786                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
STEINHAUSER     WILBERT      NY      99/109393                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WHYTE         JOHN J          NY      99/109598                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
STEVENS         JAMES A      CT      1601138_ADMIN_GP         EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WILEY         CLYDE E         NY      01-117480                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
STEWARD         ANDREW       CT      UNKNOWN                  EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WILLIAMS      JAMES G         RI      PC20094229               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
STRAUB          STEVEN       NY      99/105916                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WILLIAMS      JOSEPH          CT      UNKNOWN                  EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
STREETO         LINWOOD      NY      99/109584                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WILLIAMS      RICHARD P       NY      05102153                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
STROHMEIER      JOSEPH       NY      98/108898                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WILSHUSEN     EDWARD          NY      99-103584                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SULLIVAN        JAMES M      RI      01-2288                  EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WILSON        THOMAS J        NY      99-103583                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SULLIVAN        MATT         NY      99-102450                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WOJCIECH      JOSEPH          NY      99-103796                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SUTHERLAND      JEFFREY      CT      UNKNOWN                  EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WOLIVER       RICHARD         NY      99/109386                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SWEENEY         TIMOTHY J    NY      03109473                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WONG          ALFRED          NY      11190228                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
SWEETMAN        MALCOLM K    NY      02-105475                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WOODS         HARRY           NY      01-108917                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
TARALLO         JOSEPH       NY      99/109392                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WRIGHT        WILBUR          NY      99-102460                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
TATULLI         FRANK        NY      99-103792                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    WROBLEWSKI    JOHN            NY      99-103681                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
TATULLI         IGNAZIO      NY      99-103791                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    YIANDSELIS    GEORGE          NY      99-103680                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
TAYLOR          BEN          NY      99-103790                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    ZANNI         JOSEPH          RI      040494                   EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
TAYLOR          WALTER       NY      03116088                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    ZIOLKOWSKI    LESZEK          NY      01-116488                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
TAYLOR          WALTER       NY      11608803                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    ZUBER         ROBERT          NY      99-103582                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
TEMPERINO       MICHELE      NY      03116824                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    ZUKOSKI       ROBERT S        NY      01-108920                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN
TERINO          MICHAEL      NY      03115075                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    EDWARDS       WESLEY W        MO      1322CC08730              EDELMAN & THOMPSON, LLC
TESIK           JOHN J       NY      01-105370                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    TOWNSEL       MANDIE E        MO      1016CV30533              EDELMAN & THOMPSON, LLC
TESTA           PETER J      NY      00-103104                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    ANDERSON      RICHARD         AR      CV200700116              EDWARD O. MOODY, PA
THOMAS          JAMES W      NY      01-103416                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    BAKER         HOWARD C        AR      CV200601806              EDWARD O. MOODY, PA
THOMAS          RICHARD C    NY      13190150                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    BEARD         ALEX            AR      CV200604404              EDWARD O. MOODY, PA
THOMAS          SANDRA H     RI      PC20096622               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    BEVELL        MOODY G         AR      CV200601796              EDWARD O. MOODY, PA
THOMPSON        STEPHEN      NY      1901162016               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    BILINGS       JOHN A          AR      CV200604404              EDWARD O. MOODY, PA
THOMS           KEVIN D      NY      03108965                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    BLANKS        DELCIA L        AR      CV200700626              EDWARD O. MOODY, PA
TOMLIN          ROBERT W     RI      PC094376                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    BOHANON       BARBARA D       AR      CV200601826              EDWARD O. MOODY, PA
TOPPS           JOHN         NY      99-110787                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    BONET         GRACYE M        AR      CV200601796              EDWARD O. MOODY, PA
TOSCANO         RICHARD      NY      1903262016_ADMIN_GP      EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    BOYD          NELLIE M        AR      CV200601826              EDWARD O. MOODY, PA
TREADWELL       CHARLES      NY      99/109602                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CHAMBERS      LINDA J         AR      CV200700626              EDWARD O. MOODY, PA
TUCKER          ALAN         NY      99/109600                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CHILDRESS     ARLONZO         AR      CV200601806              EDWARD O. MOODY, PA
TUTTLE          JOHN E       NY      02-105478                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    COCHRAN       NORMA C         AR      CV200601806              EDWARD O. MOODY, PA
TUTTLE          JOHN E       NY      1903262017               EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    COLLINS       LEROY           AR      CV200601826              EDWARD O. MOODY, PA
TUTTLE          WILLIAM J    NY      01-108922                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CONYER        EDNA M          AR      CV200601826              EDWARD O. MOODY, PA
TWOHILL         ROBERT       NY      02-119438                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    COOK          TERRI L         AR      CV200601826              EDWARD O. MOODY, PA
ULLES           ROBERT       CT      FBTCV166055573S_ADMIN_   EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CREGGETT      JOE             AR      CV200601796              EDWARD O. MOODY, PA
URBAN           CHARLES      NY      00110228                 EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CROSSLEY      JOHN A          AR      CV200601806              EDWARD O. MOODY, PA
USARZWIEZC      EDWARD       NY      99/109391                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CROUSE        JOHN W          AR      CV200700626              EDWARD O. MOODY, PA
VAILETTE        ANTHONY      CT      UNKNOWN                  EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    CUMMINGS      VELOIS          AR      CV200700626              EDWARD O. MOODY, PA
VALENTE         ARMANDO      NY      01-108926                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    DIRICKSON     ALBERT          AR      CV200601806              EDWARD O. MOODY, PA
VALENTI         PHILIP       CT      UNKNOWN                  EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    DODSON        BARBARA J       AR      CV200601826              EDWARD O. MOODY, PA
VALENTIN        FIDENCIO     NY      99-103789                EARLY, LUCARELLI, SWEENEY & MEISENKOTHEN    DORN          LEROY           AR      CV200700116              EDWARD O. MOODY, PA

                                                                                                                                                                           Appendix A - 119
                                         Case 17-03105                 Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                         Document Page 138 of 624
Claimant     Claimant          State                                                                     Claimant      Claimant          State
Last Name    First Name        Filed   Docket Number         Primary Plaintiff Counsel                   Last Name     First Name        Filed   Docket Number    Primary Plaintiff Counsel
DOYLE        JUSTER            AR      CV200601806           EDWARD O. MOODY, PA                         MORRIS        ISAAC D           GA      UNKNOWN          ENVIRONMENTAL ATTORNEYS GROUP, PC
ERMER        JAMES H           AR      CV2011319             EDWARD O. MOODY, PA                         OGLE          VERNON H          GA      2002VS034711     ENVIRONMENTAL ATTORNEYS GROUP, PC
FORD         LOUISE T          AR      CV200601826           EDWARD O. MOODY, PA                         PICKENS       IVERY M           GA      UNKNOWN          ENVIRONMENTAL ATTORNEYS GROUP, PC
GARDNER      LEON              AR      CV200601806           EDWARD O. MOODY, PA                         REED          JOHN R            GA      UNKNOWN          ENVIRONMENTAL ATTORNEYS GROUP, PC
GREEN        CARL J            AR      CV200601826           EDWARD O. MOODY, PA                         UHL           DAVID             GA      2003VS052753D    ENVIRONMENTAL ATTORNEYS GROUP, PC
HAVNIEAR     CHRISTIE R        AR      CV200700116           EDWARD O. MOODY, PA                         BUSH          LUTHER P          GA      UNKNOWN          ENVIRONMENTAL LITIGATION GROUP, PC
HAYES        ERNESTINE         AR      CV200601826           EDWARD O. MOODY, PA                         FULLER        JAMES D           GA      UNKNOWN          ENVIRONMENTAL LITIGATION GROUP, PC
HILL         JAMES E           AR      CV200601796           EDWARD O. MOODY, PA                         JOHNSON       MELVIN F          GA      05EV000085D      ENVIRONMENTAL LITIGATION GROUP, PC
HINSON       GLENN D           AR      CV200604404           EDWARD O. MOODY, PA                         PEARSON       BILLY J           GA      UNKNOWN          ENVIRONMENTAL LITIGATION GROUP, PC
HOGAN        HOWARD L          AR      CV200700626           EDWARD O. MOODY, PA                         ADDISON       PRINCE            MS      CI-96-0069-AS    F. GERALD MAPLES, PA
JACKSON      CLAUDY            AR      CV2011319             EDWARD O. MOODY, PA                         AGENT         HARRIS F          MS      CI-2000-002-AS   F. GERALD MAPLES, PA
JORDAN       FRANKIE           AR      CV200601826           EDWARD O. MOODY, PA                         AUTMAN        ELLIS J           MS      CI-2000-005-AS   F. GERALD MAPLES, PA
LASSITER     CHARLES G         AR      CV200601806           EDWARD O. MOODY, PA                         BOUDREAUX     RAY J             LA      201404296        F. GERALD MAPLES, PA
LESTER       JUDY L            AR      CV200700116           EDWARD O. MOODY, PA                         BROWN         BILLY R           MS      89-5139(3)       F. GERALD MAPLES, PA
LITTLE       HARVEY L          AR      CV200601796           EDWARD O. MOODY, PA                         BURKHALTER    LARCELL V PITTS   MS      89-5139(3)       F. GERALD MAPLES, PA
MCGINISTER   JUANITA           AR      CV200601826           EDWARD O. MOODY, PA                         CARTER        FONDY             MS      CI-2000-006-AS   F. GERALD MAPLES, PA
MCKOY        DOROTHY J         AR      CV200700116           EDWARD O. MOODY, PA                         CASTLE        WILLIAM N         MS      CI2008002AS      F. GERALD MAPLES, PA
MCNEAL       WILLIS            AR      CV200700626           EDWARD O. MOODY, PA                         CHAMBERS      RIVERS K.         MS      CI-96-0070-AS    F. GERALD MAPLES, PA
MILLER       FRANKIE J         AR      CV200601826           EDWARD O. MOODY, PA                         CHERRY        ROBERT D          MS      89-5139(3)       F. GERALD MAPLES, PA
OLIVER       WILLIAM G         AR      CV2011319             EDWARD O. MOODY, PA                         COGGINS       JOHN V            MS      CI-99-0018-AS    F. GERALD MAPLES, PA
PICKARD      WILLIAM           AR      60CV153963            EDWARD O. MOODY, PA                         CRIPPIN       JAMES             LA      0416871          F. GERALD MAPLES, PA
PICKARD      WILLIAM           AR      60CV153963_ADMIN_GP   EDWARD O. MOODY, PA                         DELANCEY      WALLACE           MS      CI-2000-007-AS   F. GERALD MAPLES, PA
RICHARDSON   JESSE             AR      CV2011319             EDWARD O. MOODY, PA                         EVANS         DONALD V OWENS-   MS      92-5097(2)       F. GERALD MAPLES, PA
ROBERTS      TRAVIS W          AR      CV200700626           EDWARD O. MOODY, PA                         FLOORE        HAROLD S. V PIT   MS      89-5139(3)       F. GERALD MAPLES, PA
RODRIGUEZ    OMELIO E          AR      CV200604404           EDWARD O. MOODY, PA                         FOSTER        OWEN S            MS      CI-2000-001-AS   F. GERALD MAPLES, PA
SAMORI       MERIDA            AR      CV200700116           EDWARD O. MOODY, PA                         FRANKLIN      FRANK E           MS      CI-2000-008-AS   F. GERALD MAPLES, PA
SCOTT        GEORGE F          AR      CV2011319             EDWARD O. MOODY, PA                         HARRIS        BEN F. V PITTSB   MS      89-5139(3)       F. GERALD MAPLES, PA
SCOTT        WILLIE H          AR      CV200601796           EDWARD O. MOODY, PA                         HARRIS        BEN F. V PITTSB   MS      92-5097(2)       F. GERALD MAPLES, PA
THOMAS       BARBARA A         AR      CV200601826           EDWARD O. MOODY, PA                         HILL          ROBERT            MS      CV-99-0173       F. GERALD MAPLES, PA
TOLSON       JAMES R           AR      CV200601796           EDWARD O. MOODY, PA                         HINTON        JERRY O           MS      89-5139(3)       F. GERALD MAPLES, PA
WELLS        STEVE M           AR      CV200601796           EDWARD O. MOODY, PA                         HOLLIDAY      NORMAN W.         MS      89-5139(3)       F. GERALD MAPLES, PA
WESLEY       MARY J            AR      CV200700116           EDWARD O. MOODY, PA                         HOLLOMAN      ROY V PITTSBURG   MS      89-5139(3)       F. GERALD MAPLES, PA
WILBERT      LULA M            AR      CV200601826           EDWARD O. MOODY, PA                         HOLLOMAN      ROY V PITTSBURG   MS      92-5097(2)       F. GERALD MAPLES, PA
BILLAS       MICHAEL J         PA      000663                EDWARD V REEVES LAW OFFICE                  JORDAN        WILLIAM A         MS      89-5139(3)       F. GERALD MAPLES, PA
CAVALIERI    ANTHONY           PA      070500972             EDWARD V REEVES LAW OFFICE                  MAPLES        SIMEON V OWENS    MS      89-5139(3)       F. GERALD MAPLES, PA
DIPPOLITO    NICHOLAS J        PA      200490076             EDWARD V REEVES LAW OFFICE                  MAPLES        SIMEON V OWENS    MS      92-5097(2)       F. GERALD MAPLES, PA
RUSSELL      JOHN M            PA      081204887             EDWARD V REEVES LAW OFFICE                  MCKAY         FERMAN D.         MS      89-5139(3)       F. GERALD MAPLES, PA
GOMEZ        JOSE              NM      D101CV201300737       EGOLF, FERLIC & DAY, LLC                    MCLENDON      ROBERT E. V PIT   MS      89-5139(3)       F. GERALD MAPLES, PA
COMSTOCK     RANDALL J         UT      090906194             EISENBERG GILCHRIST & MORTON, LLC           PARKER        HARRY E           LA      200906665        F. GERALD MAPLES, PA
KIRKHAM      MARVIN J          UT      050922865             EISENBERG GILCHRIST & MORTON, LLC           PATTERSON     WALTER JR.        MS      CI-96-0071-AS    F. GERALD MAPLES, PA
ST JEOR      ELDON C           UT      070908983             EISENBERG GILCHRIST & MORTON, LLC           PIERCE        LOWELL V PITTSB   MS      89-5139(3)       F. GERALD MAPLES, PA
BARRETT      ROBBIE            TX      95V-071               ELICK & ELICK                               RAMSEY        ORLEE D. V OWEN   MS      89-5139(3)       F. GERALD MAPLES, PA
COTTON       JAMES & EARIE V   TX      C-91-156              ELICK & ELICK                               RAWLS         VIRGIL W          MS      CI-2000-009-AS   F. GERALD MAPLES, PA
FROST        ED                TX      C-91-135              ELICK & ELICK                               RODGERS       ALFRED            MS      CI-96-0072-AS    F. GERALD MAPLES, PA
GARZA        ESPIRIDION        TX      C-90-186              ELICK & ELICK                               TODD          JIMMIE E          MS      CI-2000-010-AS   F. GERALD MAPLES, PA
GONZALEZ     ARMANDO R         TX      93-00129-A            ELICK & ELICK                               WAGLEY        FRANK H           LA      78058A           F. GERALD MAPLES, PA
RAY          JAMES W           TX      C-91-94               ELICK & ELICK                               WEBB          NELSON V PITTSB   MS      89-5139(3)       F. GERALD MAPLES, PA
RADZIWON     JOHN D            PA      2017900160000         ELIOT PRESENT, ESQUIRE LLC                  WELLS         MILTON L. V OWE   MS      92-5097(2)       F. GERALD MAPLES, PA
QUIROZ       ERNEST V          AZ      CV2013009160          ELY BETTINI ULMAN & ROSENBLATT              WILLIAMS      LEROY             MS      89-5139(3)       F. GERALD MAPLES, PA
BIBEAULT     PAUL              CT      KNLCV166026095S       EMBRY & NEUSNER                             WILSON        LOUIS L           MS      CI-2000-004-AS   F. GERALD MAPLES, PA
BOGUE        PAUL              CT      UNKNOWN               EMBRY & NEUSNER                             BOUDREAUX     CHESTER           LA      81934            FALCON LAW FIRM
BROOKS       RICHARD           CT      UNKNOWN               EMBRY & NEUSNER                             BOUVIAIS      ALFRED M          LA      81934            FALCON LAW FIRM
BUJAUCIUS    FRANK             CT      UNKNOWN               EMBRY & NEUSNER                             DEFELICE      CLAUDE            LA      81934            FALCON LAW FIRM
CORDELL      HENRY             CT      UNKNOWN               EMBRY & NEUSNER                             FONSECA       ROLAND P          LA      81934            FALCON LAW FIRM
CUMMISKEY    BRIAN             CT      CV126025769S          EMBRY & NEUSNER                             GUILLARD      ALEX              LA      81934            FALCON LAW FIRM
HART         ADRIAN            CT      CV136031897           EMBRY & NEUSNER                             HOWARD        HENRY             LA      81934            FALCON LAW FIRM
JENSEN       HOWARD            CT      UNKNOWN               EMBRY & NEUSNER                             ORGERON       JOSEPH V OWENS    LA      81934            FALCON LAW FIRM
KOCOL        HOWARD            CT      UNKNOWN               EMBRY & NEUSNER                             RUE           FLOYD             LA      201704577        FALCON LAW FIRM
LAGRAM       VINCENT           CT      UNKNOWN               EMBRY & NEUSNER                             COTTRELL      RICHARD A         CA      CGC10275509      FARRISE LAW FIRM
LEON         ISAAC             CT      CV115029653S          EMBRY & NEUSNER                             FARAG         NASSEEM           CA      BC431525         FARRISE LAW FIRM
MCCORISON    ANDREW            CT      UNKNOWN               EMBRY & NEUSNER                             MEDINA        SECUNDINO         CA      BC432930         FARRISE LAW FIRM
MOSTELLER    STEWART           CT      CV126026629S          EMBRY & NEUSNER                             MOEN          RUTH              WA      112068331SEA     FARRISE LAW FIRM
PARKER       FRANCIS           CT      UNKNOWN               EMBRY & NEUSNER                             PICA          PHILLIP J         CA      BC448526         FARRISE LAW FIRM
PERKINS      DONALD            CT      UNKNOWN               EMBRY & NEUSNER                             PICA          PHILLIP J         CA      BC462837         FARRISE LAW FIRM
PERRY        FRANK             CT      UNKNOWN               EMBRY & NEUSNER                             JAHN          ARTHUR            NY      20031677         FEENEY, CENTI & MACKEY
PILECKI      KAROL             CT      UNKNOWN               EMBRY & NEUSNER                             MCCLOUD       HARRY T           PA      131103056WDP     FENNINGHAM, STEVENS & DEMPSTER LLP
POLCARO      ANTHONY           CT      UNKNOWN               EMBRY & NEUSNER                             DUNLAP        HAROLD            LA      201510359        FERRELL LAW GROUP
PURCELL      LARRY             CT      UNKNOWN               EMBRY & NEUSNER                             DUPARD        WARD              LA      201601687        FERRELL LAW GROUP
REAVIS       WILLARD           CT      UNKNOWN               EMBRY & NEUSNER                             GOLSON        CHARLES           IL      2017L000728      FERRELL LAW GROUP
ROLFE        FRANK             CT      UNKNOWN               EMBRY & NEUSNER                             HARRIS        LAWRENCE          LA      201506871        FERRELL LAW GROUP
SMIGEL       ROBERT            CT      UNKNOWN               EMBRY & NEUSNER                             LEGEAUX       NOLAN             LA      201606048        FERRELL LAW GROUP
TAYLOR       RONALD            CT      CV126025484S          EMBRY & NEUSNER                             THORSETH      ROGER             IL      2017L000275      FERRELL LAW GROUP
TUDISCA      ANTHONY           CT      125029689S            EMBRY & NEUSNER                             WRIGHT        BILLY             LA      201407060        FERRELL LAW GROUP
VOLPE        DAVID             CT      UNKNOWN               EMBRY & NEUSNER                             HERMEZ        MICHEL            TX      1999-08599       FIBICH HAMPTON LEEBRON & GARTH, LLP
BYRD         ALPHA             GA      2004A46084            ENVIRONMENTAL ATTORNEYS GROUP, PC           BRICE         EARL B. & HELEN   TX      89-11232         FISHER, GALLAGHER, PERRIN & LEWIS
JOHNSON      HAVELL            GA      UNKNOWN               ENVIRONMENTAL ATTORNEYS GROUP, PC           CHRISTENSON   EARL G. & ELIZA   TX      C-4028-90-C      FISHER, GALLAGHER, PERRIN & LEWIS

                                                                                                                                                                    Appendix A - 120
                                        Case 17-03105                   Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                           Document Page 139 of 624
Claimant    Claimant          State                                                                        Claimant      Claimant     State
Last Name   First Name        Filed   Docket Number          Primary Plaintiff Counsel                     Last Name     First Name   Filed   Docket Number          Primary Plaintiff Counsel
CORTEZ      BENANCIO & ANGE   TX      91-09-04045-E          FISHER, GALLAGHER, PERRIN & LEWIS             HAMILTON      GEORGE       FL      XX-XXXXXXX             FITZGERALD & ASSOCIATES
GONZALES    ARTHUR J. V AC&   TX      90CI-06329             FISHER, GALLAGHER, PERRIN & LEWIS             HARRELL       WINDLE       FL      0101678627             FITZGERALD & ASSOCIATES
HUGHES      REX L.            TX      B-91-031               FISHER, GALLAGHER, PERRIN & LEWIS             HARRIS        GEORGE       FL      0101677127             FITZGERALD & ASSOCIATES
LOPEZ       ANTANACIO & LAU   TX      89CV1120               FISHER, GALLAGHER, PERRIN & LEWIS             HARVEY        RALPH        FL      01-4493-27             FITZGERALD & ASSOCIATES
MARETICK    AARON D. & TILL   TX      91-10-12456            FISHER, GALLAGHER, PERRIN & LEWIS             HAYSE         ALBERT J     FL      90038040               FITZGERALD & ASSOCIATES
OLIVAREZ    JESUS             TX      C-2498-89-B            FISHER, GALLAGHER, PERRIN & LEWIS             HELMKE        RONALD       FL      CL'00-1462AD           FITZGERALD & ASSOCIATES
ROCHA       MANUEL            TX      90-03-1016-B           FISHER, GALLAGHER, PERRIN & LEWIS             HESS          JOSEPH       FL      01-4495-27             FITZGERALD & ASSOCIATES
TOMLINSON   JAMES D. & BETT   TX      A910503-C              FISHER, GALLAGHER, PERRIN & LEWIS             HESTER        WILLIAM      FL      CL'00-1465AD           FITZGERALD & ASSOCIATES
URBANEK     BEN               TX      A-90-CA-781            FISHER, GALLAGHER, PERRIN & LEWIS             HICKS         WALTER       FL      03000287-27            FITZGERALD & ASSOCIATES
WYRICK      HUGH & BILLIE V   TX      89-09-04160-E          FISHER, GALLAGHER, PERRIN & LEWIS             HILLMAN       STANLEY      FL      01-4474-27             FITZGERALD & ASSOCIATES
AILES       THOMAS            IN      49D02-9601-MI-01-539   FITZGERALD & ASSOCIATES                       HLADEK        JOSEPH       IN      49D02-9601-MI-01-338   FITZGERALD & ASSOCIATES
ALLEN       EDWARD            FL      98-013253              FITZGERALD & ASSOCIATES                       HOGAN         HENRY        FL      CL'00-1461AD           FITZGERALD & ASSOCIATES
AMMIRATO    ALBERT P          FL      CL'00-1466AD           FITZGERALD & ASSOCIATES                       HUNTER        EALIE        FL      0101680027             FITZGERALD & ASSOCIATES
ANDERSON    WILLIAM           FL      XX-XXXXXXX             FITZGERALD & ASSOCIATES                       JACKSON       THEODORE L   IN      49D02-9601-MI-01-464   FITZGERALD & ASSOCIATES
BAKER       FRANK             FL      CL'00-1463AD           FITZGERALD & ASSOCIATES                       JAFFEE        ARTHUR       FL      0101487727             FITZGERALD & ASSOCIATES
BAKER       KEITH             FL      01-4490-27             FITZGERALD & ASSOCIATES                       JOHNSON       EARNEST      FL      03000291-27            FITZGERALD & ASSOCIATES
BALDWIN     WILLIAM A         FL      96-15879-27            FITZGERALD & ASSOCIATES                       JOHNSON       HERSCHELL    FL      98-9312                FITZGERALD & ASSOCIATES
BECK        HARRY             FL      98-013259              FITZGERALD & ASSOCIATES                       JOHNSON       RICHARD      FL      02-016807-27           FITZGERALD & ASSOCIATES
BENDER      CHARLES           FL      98-001635              FITZGERALD & ASSOCIATES                       KARIN         NICHOLAS     IN      49D02-9601-MI-01-364   FITZGERALD & ASSOCIATES
BENEDICT    ROBERT            IN      49D02-9601-MI-01-313   FITZGERALD & ASSOCIATES                       KING          BOBBY        GA      2003VS056045           FITZGERALD & ASSOCIATES
BLONG       STEWART O         FL      CL'99-8722AD           FITZGERALD & ASSOCIATES                       KISH          DENNIS       FL      01-4489-27             FITZGERALD & ASSOCIATES
BOLES       JACK              FL      0101488327             FITZGERALD & ASSOCIATES                       KITE          GENERAL      FL      0101680127             FITZGERALD & ASSOCIATES
BRADLEY     ROLLAN            FL      0101678727             FITZGERALD & ASSOCIATES                       LAMPER        WILLIAM      FL      01-4491-27             FITZGERALD & ASSOCIATES
BRADSHAW    ARTHUR            FL      0101488427             FITZGERALD & ASSOCIATES                       LANE          JAMES        FL      0101488727             FITZGERALD & ASSOCIATES
BRADTKE     RICHARD           FL      03000274-27            FITZGERALD & ASSOCIATES                       LANIER        JAMES        FL      0101677027             FITZGERALD & ASSOCIATES
BRISENO     JOSE              IN      49D02-9601-MI-01-592   FITZGERALD & ASSOCIATES                       LANWAY        LELAND       FL      CL'00-1464AD           FITZGERALD & ASSOCIATES
BROWN       ISAIAH            IN      49D02-9601-MI-01-373   FITZGERALD & ASSOCIATES                       LAWLOR        JOHN A       FL      02-006623              FITZGERALD & ASSOCIATES
BROWN       TROY              OH      CI0199904907           FITZGERALD & ASSOCIATES                       LEE           BEN          FL      27 03000292            FITZGERALD & ASSOCIATES
BRUCE       JIMMY             FL      XX-XXXXXXX             FITZGERALD & ASSOCIATES                       LENNON        JOHN         FL      0101488927             FITZGERALD & ASSOCIATES
BULLERI     LEO               FL      27 0302412             FITZGERALD & ASSOCIATES                       LEWANDOWSKI   CLODOALD     FL      01-4577 AD             FITZGERALD & ASSOCIATES
BURCH       MAURICE H         IN      49D02-9601-MI-01-629   FITZGERALD & ASSOCIATES                       LOGAN         JOHN         FL      0101489127             FITZGERALD & ASSOCIATES
BURNSED     ROY               FL      01022062               FITZGERALD & ASSOCIATES                       LOWE          LEON         FL      01-12739-CA42          FITZGERALD & ASSOCIATES
BURTON      RUSSELL L         IN      49D02-9601-MI-01-574   FITZGERALD & ASSOCIATES                       LUCE          IRVING F     FL      0311672CA42            FITZGERALD & ASSOCIATES
BUSSIE      ROBERT J          IN      49D02-9601-MI-01-659   FITZGERALD & ASSOCIATES                       LUEBECK       ROLLAND      FL      030706027              FITZGERALD & ASSOCIATES
BUTLER      THOMAS F          FL      02-010417              FITZGERALD & ASSOCIATES                       MAGERAS       PETE         FL      0101489227             FITZGERALD & ASSOCIATES
CARD        CHARLES           FL      01022063-27            FITZGERALD & ASSOCIATES                       MAINE         DARRELL      FL      0101487527             FITZGERALD & ASSOCIATES
CARNEY      DARRELL           IN      49D02-9601-MI-01-575   FITZGERALD & ASSOCIATES                       MARTIN        JOSEPH       FL      XX-XXXXXXX             FITZGERALD & ASSOCIATES
CARTER      RONALD            FL      9707423                FITZGERALD & ASSOCIATES                       MARTINDALE    CLINTON      FL      27 03000296            FITZGERALD & ASSOCIATES
CARTER      WILLIE            FL      98-9310                FITZGERALD & ASSOCIATES                       MARTINEZ      ALFREDO      IN      49D02-9601-MI-01-383   FITZGERALD & ASSOCIATES
CATHER      VERN J            IN      49D02-9601-MI-01-355   FITZGERALD & ASSOCIATES                       MCCOOK        ROBBIE       FL      01-26974 CA42          FITZGERALD & ASSOCIATES
CHADWELL    JAMES             FL      95-15253-27            FITZGERALD & ASSOCIATES                       MCCUMBER      ALLAN        FL      01022056-27            FITZGERALD & ASSOCIATES
CHADWELL    JAMES L           FL      95-15250-27            FITZGERALD & ASSOCIATES                       MCHUGH        CHARLES J    FL      01-010383 CA42         FITZGERALD & ASSOCIATES
CHADWELL    JOHNNIE           FL      95-15252-27            FITZGERALD & ASSOCIATES                       MCINNIS       JAMES        FL      01-12742-CA42          FITZGERALD & ASSOCIATES
CHESSER     GEORGE            FL      99-014697              FITZGERALD & ASSOCIATES                       MCLELLAND     JAMES        FL      0101489327             FITZGERALD & ASSOCIATES
CINDRICH    GEORGE            FL      XX-XXXXXXX             FITZGERALD & ASSOCIATES                       MESSER        DONALD       FL      0101489427             FITZGERALD & ASSOCIATES
CLEMONS     WILLIAM           FL      97-7426                FITZGERALD & ASSOCIATES                       MINTON        DENNY        IN      49D02-9601-MI-01-499   FITZGERALD & ASSOCIATES
COLLELL     JOHN              FL      03000277-27            FITZGERALD & ASSOCIATES                       MOHL          WILLIAM      FL      98-013261              FITZGERALD & ASSOCIATES
COOK        CHARLES           FL      99-014701              FITZGERALD & ASSOCIATES                       MORCEAU       ROBERT       FL      0101487927             FITZGERALD & ASSOCIATES
CORBITT     CHARLES           FL      CL'0011124AD           FITZGERALD & ASSOCIATES                       MORGAN        FLOYD        OH      CI0199904913           FITZGERALD & ASSOCIATES
COULTAS     WAYNE             FL      03000278-27            FITZGERALD & ASSOCIATES                       NEWTON        ROBERT       FL      XX-XXXXXXX             FITZGERALD & ASSOCIATES
CREWS       EARL              FL      0101679627             FITZGERALD & ASSOCIATES                       NOWEK         SANFORD      FL      8804510                FITZGERALD & ASSOCIATES
CRIBBS      JAMES W           IN      49D02-9601-MI-01-396   FITZGERALD & ASSOCIATES                       OBREGON       GUADALUPE    IN      49D02-9601-MI-01-440   FITZGERALD & ASSOCIATES
DAWKINS     JAMES B           FL      97-18068               FITZGERALD & ASSOCIATES                       ORTIZ         REINALDO     IN      49D02-9601-MI-01-621   FITZGERALD & ASSOCIATES
DEBUSK      KENNETH M         FL      01022064-27            FITZGERALD & ASSOCIATES                       OSBORNE       WILLIAM      FL      0101678127             FITZGERALD & ASSOCIATES
DELVALLE    ALLEN             FL      99-06497               FITZGERALD & ASSOCIATES                       OVERBEY       DARRELL      IN      49D02-9601-MI-01-640   FITZGERALD & ASSOCIATES
DENNIS      GEORGE            FL      98-18824               FITZGERALD & ASSOCIATES                       OWENS         FRED         FL      01022065               FITZGERALD & ASSOCIATES
DIDONA      BARBARA J         FL      97-7428                FITZGERALD & ASSOCIATES                       PALMER        RANDALL      FL      XX-XXXXXXX-27          FITZGERALD & ASSOCIATES
DUNCAN      SHELLY            OH      CI0199904925           FITZGERALD & ASSOCIATES                       PARKER        JAMES        OH      CI0199905059           FITZGERALD & ASSOCIATES
DVORAK      GEORGE            FL      99-06498               FITZGERALD & ASSOCIATES                       PAULK         GENE R       FL      0101679927             FITZGERALD & ASSOCIATES
EDGE        WILLIAM           FL      98-013260              FITZGERALD & ASSOCIATES                       PENNY         GERALD J     OH      CI0199904928           FITZGERALD & ASSOCIATES
EDWARDS     W                 FL      98-013250              FITZGERALD & ASSOCIATES                       PERLOT        JACOB        FL      01-10561-CA-42         FITZGERALD & ASSOCIATES
ELBAOR      ALEXANDER         IN      49D02-9601-MI-01-303   FITZGERALD & ASSOCIATES                       PETERSON      LAWRENCE M   FL      CL'99-8724AD           FITZGERALD & ASSOCIATES
FESTOR      HENRY F           FL      91-47564               FITZGERALD & ASSOCIATES                       PITMAN        HARRY E      FL      0307468                FITZGERALD & ASSOCIATES
FLETES      RAFAEL            IN      49D02-9601-MI-01-453   FITZGERALD & ASSOCIATES                       POAG          JOHN         FL      01022066               FITZGERALD & ASSOCIATES
FORD        JAMES G           FL      01-05765-CA42          FITZGERALD & ASSOCIATES                       POLK          LARRY        FL      0101677727             FITZGERALD & ASSOCIATES
FOWLER      FERMAN            FL      01-4498-27             FITZGERALD & ASSOCIATES                       POLLARD       ANTHONY      FL      01-4475-27             FITZGERALD & ASSOCIATES
FRYE        BENJAMIN          FL      03000282-27            FITZGERALD & ASSOCIATES                       POSTON        RONALD       FL      0101489727             FITZGERALD & ASSOCIATES
GARCIA      RAFAEL            FL      0101488527             FITZGERALD & ASSOCIATES                       POWERS        WILLIAM F    IN      49D02-9601-MI-01-587   FITZGERALD & ASSOCIATES
GEORGE      JERRY E           IN      49D02-9601-MI-01-634   FITZGERALD & ASSOCIATES                       PRESS         HARRY        IN      49D02-9601-MI-01-405   FITZGERALD & ASSOCIATES
GIDLEY      BOBBY             OH      CI0199904903           FITZGERALD & ASSOCIATES                       PRICE         CHARLES W    FL      98-18872               FITZGERALD & ASSOCIATES
GILBERT     SYLVESTER         FL      98-18832               FITZGERALD & ASSOCIATES                       QUEVEDO       JOHN E       FL      01-4487-27             FITZGERALD & ASSOCIATES
GRANT       JOHNNIE           FL      98-001633              FITZGERALD & ASSOCIATES                       RAILEY        CHARLES      FL      0101489827             FITZGERALD & ASSOCIATES
GREENE      WILLIAM           FL      9009488                FITZGERALD & ASSOCIATES                       RAMSEY        VICTOR       FL      01-4484-27             FITZGERALD & ASSOCIATES
GROVES      FRANKLIN          FL      01022057-27            FITZGERALD & ASSOCIATES                       RECKART       DARWIN       FL      XX-XXXXXXX             FITZGERALD & ASSOCIATES
GUNTER      DONALD R          IN      49D02-9601-MI-01-475   FITZGERALD & ASSOCIATES                       REISNER       CHARLES      FL      27 03000298            FITZGERALD & ASSOCIATES
HALL        WALTER B          OH      CI0199905100           FITZGERALD & ASSOCIATES                       REYES         JOSE F       FL      0101489927             FITZGERALD & ASSOCIATES

                                                                                                                                                                       Appendix A - 121
                                    Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                     Document Page 140 of 624
Claimant     Claimant     State                                                                      Claimant     Claimant     State
Last Name    First Name   Filed   Docket Number          Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
RICE         LARRY        FL      0101677427             FITZGERALD & ASSOCIATES                     HUGHES       NICK R       IL      11L915          FLACK LAW OFFICE, PC
RICHARTZ     JOSEPH       FL      0302424-27             FITZGERALD & ASSOCIATES                     JOHNSON      GWENDEL      IL      11L1227         FLACK LAW OFFICE, PC
ROBERTS      RALPH        FL      01-4485-27             FITZGERALD & ASSOCIATES                     LINDSEY      CORDIE L     IL      11L886          FLACK LAW OFFICE, PC
ROBINSON     DENNIS       FL      01022053-27            FITZGERALD & ASSOCIATES                     LINDSEY      EDWARD W     IL      11L896          FLACK LAW OFFICE, PC
ROBINSON     JERRY        FL      0101490027             FITZGERALD & ASSOCIATES                     LONG         FARRIS       IL      11L756          FLACK LAW OFFICE, PC
RODRIGUEZ    MAXIE        FL      0101679227             FITZGERALD & ASSOCIATES                     MANNS        MINNIE L     IL      11L1349         FLACK LAW OFFICE, PC
RUPERT       CLEODIS      FL      0101679127             FITZGERALD & ASSOCIATES                     PRATHER      MARVIN       IL      11L812          FLACK LAW OFFICE, PC
SASSE        RAYMOND      FL      0302425-27             FITZGERALD & ASSOCIATES                     SERVISS      CARSON L     IL      11L1165         FLACK LAW OFFICE, PC
SCHAFER      CLEMENCE     FL      0302427-27             FITZGERALD & ASSOCIATES                     STEWART      JAMES S      IL      12L137          FLACK LAW OFFICE, PC
SCHURMAN     HAROLD       FL      CL'00-1469AD           FITZGERALD & ASSOCIATES                     THOMAS       PATRICIA A   IL      11L897          FLACK LAW OFFICE, PC
SHARP        WILLIAM      IN      49D02-9601-MI-01-310   FITZGERALD & ASSOCIATES                     WALKER       JOHN S       IL      11L660          FLACK LAW OFFICE, PC
SIMMONS      ELBERT       FL      0101679327             FITZGERALD & ASSOCIATES                     YOUNG        BRIAN C      IL      12L533          FLACK LAW OFFICE, PC
SINGLETON    LOUIS        FL      0101490227             FITZGERALD & ASSOCIATES                     ACKERMAN     TERESA       MO      1622CC09855     FLINT LAW FIRM LLC
SIWIECK      FRANK J      FL      9157414                FITZGERALD & ASSOCIATES                     ADDINGTON    DONALD       MO      1722CC01465     FLINT LAW FIRM LLC
SMITH        CLARK C      FL      01022058-27            FITZGERALD & ASSOCIATES                     ANDERSON     PHILIP E     MO      1722CC00099     FLINT LAW FIRM LLC
SMITH        JAMES E      OH      CI0199905020           FITZGERALD & ASSOCIATES                     ARMSTRONG    ARVID E      IL      14L1165         FLINT LAW FIRM LLC
SMITH        JIMMY C      FL      CL'0011973AD           FITZGERALD & ASSOCIATES                     ARMSTRONG    GEORGE S     MO      1522CC09754     FLINT LAW FIRM LLC
SMITH        TERRY        FL      02-016804-27           FITZGERALD & ASSOCIATES                     BAGWELL      STEPHEN L    MO      1322CC01121     FLINT LAW FIRM LLC
SOKOLOVSKY   ABRAHAM      FL      0101488027             FITZGERALD & ASSOCIATES                     BAILEY       MICHAEL      MO      1422CC09022     FLINT LAW FIRM LLC
SOLOMON      JACK         FL      99014698               FITZGERALD & ASSOCIATES                     BAKER        JAMES C      IL      13L283          FLINT LAW FIRM LLC
SPAETH       HAROLD W     FL      XX-XXXXXXX             FITZGERALD & ASSOCIATES                     BALDWIN      MYRA         IL      2015L001657     FLINT LAW FIRM LLC
SPINOLA      OSCAR        FL      91-57420               FITZGERALD & ASSOCIATES                     BARBER       KENNETH      IL      2017L000251     FLINT LAW FIRM LLC
SPRING       LLOYD        FL      27 03000300            FITZGERALD & ASSOCIATES                     BARDUSK      THOMAS       IL      2016L000135     FLINT LAW FIRM LLC
STEED        EARL E       FL      91-57421               FITZGERALD & ASSOCIATES                     BARNES       JOHNNIE      IL      14L1715         FLINT LAW FIRM LLC
STEWART      ROGER        GA      2003VS056046           FITZGERALD & ASSOCIATES                     BEAVERS      MAURICE      MO      1422CC10027     FLINT LAW FIRM LLC
STOKER       JERAL E      FL      CL-00-11119-AD         FITZGERALD & ASSOCIATES                     BECKER       JOHN         IL      09L662          FLINT LAW FIRM LLC
STRATTON     HARRY R      FL      98-9313                FITZGERALD & ASSOCIATES                     BECKHAM      THOMAS L     MO      1322CC00378     FLINT LAW FIRM LLC
SWEARINGEN   FORD         FL      27 03000303            FITZGERALD & ASSOCIATES                     BEDNAREK     EDWARD J     IL      2015L000521     FLINT LAW FIRM LLC
SWEARINGEN   SHERMAN      FL      CL'00-1467AD           FITZGERALD & ASSOCIATES                     BEGIN        WILLIAM D    IL      315CV00830      FLINT LAW FIRM LLC
SWEDEN       JACK         FL      95-12837/27            FITZGERALD & ASSOCIATES                     BELCHER      GORDON       IL      09L1100         FLINT LAW FIRM LLC
SZOKE        ALEX         FL      XX-XXXXXXX             FITZGERALD & ASSOCIATES                     BELL         HENRY W      IL      2016L001694     FLINT LAW FIRM LLC
TAYLOR       HENRY        FL      0101679527             FITZGERALD & ASSOCIATES                     BERENS       SUZANNE E    IL      2016L001667     FLINT LAW FIRM LLC
TAYLOR       PAUL         FL      01022059-27            FITZGERALD & ASSOCIATES                     BERGGREN     GORDON D     MO      1622CC00802     FLINT LAW FIRM LLC
TERRELL      DAVID        FL      0302430-27             FITZGERALD & ASSOCIATES                     BLAIR        BRUCE        IL      2017L000193     FLINT LAW FIRM LLC
TERRY        THOMAS       FL      0101676727             FITZGERALD & ASSOCIATES                     BROWN        GARY W       IL      2016L001023     FLINT LAW FIRM LLC
THARPE       CURTIS       FL      0101679027             FITZGERALD & ASSOCIATES                     BRYANT       BILLY        IL      2016L001652     FLINT LAW FIRM LLC
THOMASI      MARIO        FL      01-4473-27             FITZGERALD & ASSOCIATES                     BURGER       CARL C       MO      1322CC01089     FLINT LAW FIRM LLC
THOMPSON     EDGAR        FL      0101677627             FITZGERALD & ASSOCIATES                     BURNETT      GEORGE       MO      1022CC11559     FLINT LAW FIRM LLC
THORNTON     WILLIAM      FL      03000304 27            FITZGERALD & ASSOCIATES                     CAIN         JAMES M      IL      2015L000548     FLINT LAW FIRM LLC
TILLMAN      SAM L        IN      49D02-9601-MI-01-608   FITZGERALD & ASSOCIATES                     CAMPBELL     ARLIN        IL      2017L004548     FLINT LAW FIRM LLC
TRAVERS      HOWARD W     FL      9400104                FITZGERALD & ASSOCIATES                     CAMPBELL     RITA         IL      2017L000108     FLINT LAW FIRM LLC
TYNER        HUGH M       FL      01-12738-CA42          FITZGERALD & ASSOCIATES                     CANTRELL     HORACE       IL      2016L000946     FLINT LAW FIRM LLC
UPCHURCH     JERRY A      FL      0101490527             FITZGERALD & ASSOCIATES                     CASH         WILLIAM      IL      2016L001574     FLINT LAW FIRM LLC
UTT          LARRY        FL      01-10555-CA-42         FITZGERALD & ASSOCIATES                     CASS         THOMAS L     IL      13L1764         FLINT LAW FIRM LLC
VAGN         OYVIND       FL      0101490627             FITZGERALD & ASSOCIATES                     CHAPMAN      WILLIE J     IL      2015L001339     FLINT LAW FIRM LLC
VANCE        DAVID        FL      01022069-27            FITZGERALD & ASSOCIATES                     COCHRAN      ROBERT       IL      2017L000602     FLINT LAW FIRM LLC
VAUGHN       CHARLES      FL      0302433-27             FITZGERALD & ASSOCIATES                     COMSTOCK     JOHNNY       IL      2016L001650     FLINT LAW FIRM LLC
VOLL         JOHN         FL      01022072-27            FITZGERALD & ASSOCIATES                     CONLEY       JOHN         IL      2016L001595     FLINT LAW FIRM LLC
WALKER       ROBERT       FL      98-18850               FITZGERALD & ASSOCIATES                     CONRATH      DOUGLAS L    MO      1522CC00315     FLINT LAW FIRM LLC
WALLACE      ERNEST       FL      01022070-27            FITZGERALD & ASSOCIATES                     CONWELL      BRUCE        MO      1722CC01337     FLINT LAW FIRM LLC
WALLER       WILLIAM      FL      CL'00-1468AD           FITZGERALD & ASSOCIATES                     COOK         MICHAEL V    IL      14L99           FLINT LAW FIRM LLC
WALTERS      LEW          FL      0101488127             FITZGERALD & ASSOCIATES                     COPAS        JERRY        MO      1622CC11321     FLINT LAW FIRM LLC
WATSON       ROBERT       FL      0101490727             FITZGERALD & ASSOCIATES                     COPAS        JERRY        KY      17CI03974       FLINT LAW FIRM LLC
WATSON       WARREN       FL      0302434-27             FITZGERALD & ASSOCIATES                     COTTON       CLEVE        IL      14L651          FLINT LAW FIRM LLC
WELLS        HERBERT      FL      0101677527             FITZGERALD & ASSOCIATES                     COX          JOHN E       IL      13L1019         FLINT LAW FIRM LLC
WERT         EUGENE       FL      99-06496               FITZGERALD & ASSOCIATES                     CRABTREE     JUSTINA      MO      1522CC10648     FLINT LAW FIRM LLC
WHEELER      KENNETH      FL      01-4497-27             FITZGERALD & ASSOCIATES                     CRAIG        ARTHUR       MO      1422CC00839     FLINT LAW FIRM LLC
WHITING      WILLARD      FL      01-4486-27             FITZGERALD & ASSOCIATES                     CRAPPS       BILLY R      MO      1522CC00282     FLINT LAW FIRM LLC
WICKHORST    GEORGE       IN      49D02-9601-MI-01-392   FITZGERALD & ASSOCIATES                     CREEL        WILLIAM D    MO      1322CC08920     FLINT LAW FIRM LLC
WILLIAMS     JAMES        FL      0101676827             FITZGERALD & ASSOCIATES                     CROSS        BILLY L      IL      14L184          FLINT LAW FIRM LLC
WILLIAMS     JOHNNIE      FL      0101490927             FITZGERALD & ASSOCIATES                     CROWELL      PAUL W       IL      2014L001497     FLINT LAW FIRM LLC
WILLIAMSON   LLOYD G      FL      0329934CA42            FITZGERALD & ASSOCIATES                     DANIELS      ALBERT       MO      1422CC09691     FLINT LAW FIRM LLC
WINGATE      JAMES        FL      0101677227             FITZGERALD & ASSOCIATES                     DARROW       MELVA        MO      1522CC09693     FLINT LAW FIRM LLC
WISSINK      MERLIN R     FL      91-57418               FITZGERALD & ASSOCIATES                     DAVIS        CHARLES W    IL      14L891          FLINT LAW FIRM LLC
WITHERS      JON          FL      0200568027             FITZGERALD & ASSOCIATES                     DEACON       DUANE        IL      2015L001021     FLINT LAW FIRM LLC
WOOD         JOHN R       FL      97-18069               FITZGERALD & ASSOCIATES                     DEAN         DANIEL C     IL      2015L000068     FLINT LAW FIRM LLC
ANNEN        RAYMOND G    IL      11L734                 FLACK LAW OFFICE, PC                        DENNING      CHARLES      IL      09L831          FLINT LAW FIRM LLC
BONE         BILLY D      IL      11L1263                FLACK LAW OFFICE, PC                        DESROSIERS   DONALD T     IL      2015L000067     FLINT LAW FIRM LLC
BOSLEY       JACKIE       IL      11L1327                FLACK LAW OFFICE, PC                        DEWOODY      KATHLEEN F   IL      2015L001493     FLINT LAW FIRM LLC
BOSWELL      KATHY J      IL      11L858                 FLACK LAW OFFICE, PC                        DITZLER      SAMANTHA     MO      1522CC09996     FLINT LAW FIRM LLC
BOYSEN       MARVIN B     IL      11L617                 FLACK LAW OFFICE, PC                        DRANE        DENSIL L     IL      12L1422         FLINT LAW FIRM LLC
BREDEN       FRANKIE L    IL      11L990                 FLACK LAW OFFICE, PC                        DUNLAP       CORNELL W    IL      14L1211         FLINT LAW FIRM LLC
BUTT         SANDRA       IL      11L1203                FLACK LAW OFFICE, PC                        DUVALL       DONALD R     IL      2015L001533     FLINT LAW FIRM LLC
CARTER       LEROY        IL      11L1204                FLACK LAW OFFICE, PC                        DYES         LEON         IL      14L1263         FLINT LAW FIRM LLC
HINES        CURTIS       IL      09L738                 FLACK LAW OFFICE, PC                        ELLIS        MARY L       MO      1522CC09872     FLINT LAW FIRM LLC
HUBERT       FRANCIS C    IL      11L659                 FLACK LAW OFFICE, PC                        FERGUSON     ROBERT       MO      1722CC01359     FLINT LAW FIRM LLC

                                                                                                                                                         Appendix A - 122
                                       Case 17-03105            Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                 Document Page 141 of 624
Claimant        Claimant     State                                                               Claimant        Claimant      State
Last Name       First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name       First Name    Filed   Docket Number      Primary Plaintiff Counsel
FERNANDES       HENRY        IL      2016L001647     FLINT LAW FIRM LLC                          MCMANUS         JOSEPH M      IL      14L1179            FLINT LAW FIRM LLC
FILLMORE        DAVID        IL      09L755          FLINT LAW FIRM LLC                          MCMASTER        JEANNA        MO      1722CC00580        FLINT LAW FIRM LLC
FINCH           BETTY R      IL      2014L000895     FLINT LAW FIRM LLC                          MESTAS          RICHARD A     IL      2016L001570        FLINT LAW FIRM LLC
FISCHER         DAVID        MO      1422CC09937     FLINT LAW FIRM LLC                          MEYERS          JAMES W       IL      2015L001286        FLINT LAW FIRM LLC
FLANNIGAN       DAVID        IL      2017L000047     FLINT LAW FIRM LLC                          MILLER          DENNIS        IL      2015L001073        FLINT LAW FIRM LLC
FLOREY          CHARLES W    IL      2016L001083     FLINT LAW FIRM LLC                          MILLER          GERALD H      IL      2016L001754        FLINT LAW FIRM LLC
FRIAR           JOHN J       MO      1322CC09728     FLINT LAW FIRM LLC                          MITALA          JOSEPH        MO      1422CC09565        FLINT LAW FIRM LLC
GALASSI         MARY J       MO      1622CC09686     FLINT LAW FIRM LLC                          MOCABY          ALFRED L      IL      12L1363            FLINT LAW FIRM LLC
GAMBREL         WILLIAM      MO      1322CC08970     FLINT LAW FIRM LLC                          MOODY           ATWOOD W      IL      10L146             FLINT LAW FIRM LLC
GASKINS         ERNEST L     IL      13L1446         FLINT LAW FIRM LLC                          MORENO-MARTINEZ ALFONSO       IL      2017L000603        FLINT LAW FIRM LLC
GATCHELL        FLOYD D      MO      1522CC10729     FLINT LAW FIRM LLC                          MORRIS          DAWANAH       IL      2016L001651        FLINT LAW FIRM LLC
GILBERT         JIMMIE L     IL      2017L000289     FLINT LAW FIRM LLC                          MOSES           PATRICIA      IL      2017L000020        FLINT LAW FIRM LLC
GLENN           JOHN D       MO      1622CC11408     FLINT LAW FIRM LLC                          MOUNTS          EARL          IL      2015L000810        FLINT LAW FIRM LLC
GOLDEN          JOAN M       MO      1522CC10448     FLINT LAW FIRM LLC                          MURPHY          CLEMENT E     IL      2015L000457        FLINT LAW FIRM LLC
GOSS            DWIGHT       MO      1622CC11446     FLINT LAW FIRM LLC                          NOLAN           KEVIN         MO      1722CC11064        FLINT LAW FIRM LLC
GREEN           DAVID        IL      2016L001646     FLINT LAW FIRM LLC                          NORSWORTHY      STEVE O       IL      14L1425            FLINT LAW FIRM LLC
GRISHABER       HARRY J      MO      1622CC11431     FLINT LAW FIRM LLC                          O'REILLY        PATRICK M     IL      2016L011308        FLINT LAW FIRM LLC
GRISHABER       JERRY        MO      1622CC10526     FLINT LAW FIRM LLC                          OBERHAUS        BERNELL W     IL      2015L001513        FLINT LAW FIRM LLC
GROSS           MICHAEL      IL      10L343          FLINT LAW FIRM LLC                          OTWELL          MICHAEL L     IL      2015L000135        FLINT LAW FIRM LLC
GUILLEN         JOSEFINA     IL      2017L001163     FLINT LAW FIRM LLC                          PACKER          ORLANDER      MO      1422CC10031        FLINT LAW FIRM LLC
GUY             MINNIE L     IL      10L660          FLINT LAW FIRM LLC                          PATTISON        ARTHELLA      IL      09L1026            FLINT LAW FIRM LLC
GUZMAN          RUBEN        IL      13L1251         FLINT LAW FIRM LLC                          PAULSEN         LARRY R       IL      12L1763            FLINT LAW FIRM LLC
HALL            DORTHA E     IL      14L157          FLINT LAW FIRM LLC                          PERKINS BUNTIN  JEANNE        MO      1422CC00304        FLINT LAW FIRM LLC
HAMEL           OTIS R       IL      2015L001220     FLINT LAW FIRM LLC                          PHELPS          PAUL          IL      2014L001503        FLINT LAW FIRM LLC
HANSEN          CARL         IL      2016L001076     FLINT LAW FIRM LLC                          PIWOWARCZYK     STANLEY V     IL      10L480             FLINT LAW FIRM LLC
HARLOW          WILLIAM W    IL      2017L000280     FLINT LAW FIRM LLC                          POPE            KENNETH       IL      2015L000869        FLINT LAW FIRM LLC
HARRIS          JOHN A       MO      1722CC00576     FLINT LAW FIRM LLC                          POPOUR          LEO           MO      1622CC00368        FLINT LAW FIRM LLC
HATCHER         JAMES W      MO      1422CC00324     FLINT LAW FIRM LLC                          POWE            MARVIN R      IL      14L557             FLINT LAW FIRM LLC
HEAL            JAMES        IL      09L635          FLINT LAW FIRM LLC                          POWERS          JOHN E        MO      1322CC08871        FLINT LAW FIRM LLC
HENDERSON       HAROLD F     MO      1322CC09016     FLINT LAW FIRM LLC                          POYNTER         PAUL W        IL      2015L001304        FLINT LAW FIRM LLC
HENSELEIT       STANLEY A    IL      11L178          FLINT LAW FIRM LLC                          PUCKETT         CHARLES       PA      090603480          FLINT LAW FIRM LLC
HERNDON         HAROLD M     MO      1522CC09997     FLINT LAW FIRM LLC                          REAMS           WANDA L       IL      11L871             FLINT LAW FIRM LLC
HIATT           THEODORE     IL      2017L000419     FLINT LAW FIRM LLC                          REED            GEORGE        IL      2015L000172        FLINT LAW FIRM LLC
HOBBS           JOSEPH E     IL      14L1746         FLINT LAW FIRM LLC                          REICHENBACH     DAVID L       MO      1522CC09694        FLINT LAW FIRM LLC
HOFFMANN        DELORES      MO      1622CC10829     FLINT LAW FIRM LLC                          RIVI            JOHN          IL      2016L000341        FLINT LAW FIRM LLC
HOHLFELD        EUGENE       MO      1622CC00031     FLINT LAW FIRM LLC                          ROARK           WILLIAM C     MO      1322CC00536        FLINT LAW FIRM LLC
HOLLINGSWORTH   JIMMY        IL      12L86           FLINT LAW FIRM LLC                          ROBINSON        GUY           MO      1522CC09809        FLINT LAW FIRM LLC
HOLLIS          ARTHUR L     IL      13L1432         FLINT LAW FIRM LLC                          RODRIGUEZ       JOSE          IL      14L1338            FLINT LAW FIRM LLC
HOLLOWAY        ROBERT D     MO      1722CC10053     FLINT LAW FIRM LLC                          ROTH            PATRICK E     IL      14L1213            FLINT LAW FIRM LLC
HOOVER          SCOTT        WV      16C1824         FLINT LAW FIRM LLC                          RUSSELL         ROY L         IL      2015L000206        FLINT LAW FIRM LLC
HOTCHKISS       ELEANOR      IL      2016L001752     FLINT LAW FIRM LLC                          RUTLEDGE        WARREN        IL      2017L000388        FLINT LAW FIRM LLC
HUNTER          JENNIFER     MO      1322CC09862     FLINT LAW FIRM LLC                          SABO            NORMAN        IL      14L1210            FLINT LAW FIRM LLC
JACKSON         EDGAR        IL      2017L000566     FLINT LAW FIRM LLC                          SAMPSON         CHARLES       IL      2016L000377        FLINT LAW FIRM LLC
JACKSON         EDWARD L     MO      1522CC10162     FLINT LAW FIRM LLC                          SCHMIDT         CATHERINE W   IL      12L1641            FLINT LAW FIRM LLC
JACOBS          ROBERT A     MO      1622CC11534     FLINT LAW FIRM LLC                          SCOTT           DONNIE        MO      1222CC09716        FLINT LAW FIRM LLC
JEFFERSON       DEBRA R      IL      13L1268         FLINT LAW FIRM LLC                          SEARS           WILLIAM A     IL      2015L001652        FLINT LAW FIRM LLC
JENKINS         EVELYN P     MO      1722CC11486     FLINT LAW FIRM LLC                          SHIRAH          LESTER D      IL      2017L000184        FLINT LAW FIRM LLC
JENNINGS        CHAUNCY R    IL      2017L000865     FLINT LAW FIRM LLC                          SIMONS          HEBER Q       MO      1522CC09968        FLINT LAW FIRM LLC
JOHNSON         BARBARA E    IL      2014L000874     FLINT LAW FIRM LLC                          SKIPPER         WAYNE M       IL      2017L000172        FLINT LAW FIRM LLC
JOHNSON         JESSE D      MO      1622CC01047     FLINT LAW FIRM LLC                          SMITH           HOYT O        MO      1522CC10435        FLINT LAW FIRM LLC
JOHNSON         JOSEPH F     MO      1322CC09202     FLINT LAW FIRM LLC                          SMITH           REBECCA D     IL      2016L001639        FLINT LAW FIRM LLC
KELLER          TINA         IL      2016L001649     FLINT LAW FIRM LLC                          SMITH           SAMMY         MO      1422CC00633        FLINT LAW FIRM LLC
KENNEDY         ML           MO      1622CC00363     FLINT LAW FIRM LLC                          SPINK           MICHAEL D     IL      13L1231            FLINT LAW FIRM LLC
KENNEMUR        PAUL E       IL      2014L001666     FLINT LAW FIRM LLC                          STALEY          JOSEPH        IL      10L221             FLINT LAW FIRM LLC
KITE            CLEVELAND    IL      14L146          FLINT LAW FIRM LLC                          STARK           BILLY         IL      2016L000257        FLINT LAW FIRM LLC
KOHLHAUFF       CHARLES W    MO      1622CC11562     FLINT LAW FIRM LLC                          STARWALT        ROBERT D      IL      2015L000208        FLINT LAW FIRM LLC
KRESSLEY        ALLEN R      IL      2014L001778     FLINT LAW FIRM LLC                          STRAWN          ROSCOE S      MO      1322CC08816        FLINT LAW FIRM LLC
KUHNE           THOMAS K     MO      1322CC09909     FLINT LAW FIRM LLC                          SULLIVAN        HAROLD E      MO      1322CC09554        FLINT LAW FIRM LLC
LAFAUCI         COSMO F      IL      2016L001226     FLINT LAW FIRM LLC                          SUSAG           MICHAEL       MO      1722CC00003        FLINT LAW FIRM LLC
LAURETTA        JOSEPH       IL      2017L000294     FLINT LAW FIRM LLC                          SWANSON         DERYLL        MO      1622CC01007        FLINT LAW FIRM LLC
LEE             DONALD H     IL      13L1590         FLINT LAW FIRM LLC                          SWIDER          HERMAN J      IL      2014L001546        FLINT LAW FIRM LLC
LEE             JERRY L      IL      14L533          FLINT LAW FIRM LLC                          TAUCHER         JOHN P        MO      1622CC10862        FLINT LAW FIRM LLC
LEMON           DOLORES      MO      1622CC10745     FLINT LAW FIRM LLC                          TAYLOR          RUSSELL L     IL      14L1423            FLINT LAW FIRM LLC
LEWIS           GLEN         IL      09L350          FLINT LAW FIRM LLC                          TAYLOR          TONNY         IL      2017L000287        FLINT LAW FIRM LLC
LICK            CLYDE W      MO      1422CC10309     FLINT LAW FIRM LLC                          TERRY           RALPH         IL      2016L001756        FLINT LAW FIRM LLC
LIEBOWITZ       SIDNEY       IL      2017L000150     FLINT LAW FIRM LLC                          THOMAS          MIKE A        IL      2016L001648        FLINT LAW FIRM LLC
LINDER          CHARLES R    IL      2017L000455     FLINT LAW FIRM LLC                          THOMAS          WAYNE         IL      2016L001635        FLINT LAW FIRM LLC
LIPE            BETTY        IL      2016L000695     FLINT LAW FIRM LLC                          THOMPSON        LLOYD         MO      1322CC01281        FLINT LAW FIRM LLC
LOZANO          WILLIE S     IL      14L671          FLINT LAW FIRM LLC                          TRACY           BRYCE         IL      314CV00705NJRPMF   FLINT LAW FIRM LLC
MAUESBY         JAMES W      MO      1522CC00133     FLINT LAW FIRM LLC                          TRAUTWEIN       RICHARD       MO      1622CC11270        FLINT LAW FIRM LLC
MAXWELL         BRIDGET B    IL      2015L000520     FLINT LAW FIRM LLC                          TREADWELL       CLARENCE      IL      2017L000136        FLINT LAW FIRM LLC
MCAULIFFE       PATRICK V    IL      2014L001532     FLINT LAW FIRM LLC                          TREJO           OSCAR         IL      2017L001175        FLINT LAW FIRM LLC
MCDANIEL        JOHNIE       IL      2014L001533     FLINT LAW FIRM LLC                          TUCKER          GARY L        IL      12L1570            FLINT LAW FIRM LLC
MCGUIRE         ANDREW S     IL      2015L000069     FLINT LAW FIRM LLC                          TURNER          JAMES         IL      2016L001480        FLINT LAW FIRM LLC
MCLEMORE        BOBBY L      IL      2015L001548     FLINT LAW FIRM LLC                          TYLER           JOYCE         MO      1722CC00724        FLINT LAW FIRM LLC
MCMAHAN         RALPH        MO      1722CC11278     FLINT LAW FIRM LLC                          UTT             MICHAEL       IL      2017L000384        FLINT LAW FIRM LLC

                                                                                                                                                            Appendix A - 123
                                        Case 17-03105              Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                    Document Page 142 of 624
Claimant         Claimant     State                                                                 Claimant     Claimant     State
Last Name        First Name   Filed   Docket Number     Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number     Primary Plaintiff Counsel
VALENTINE        ROBERT       IL      11L792            FLINT LAW FIRM LLC                          BOBADILLA    FRANCISCO    TX      DV99-07858-D      FOSTER & SEAR, LLP
VAN-WAARDENBUR   ADRIANUS G   MO      1622CC10936       FLINT LAW FIRM LLC                          BOGER        CLARENCE     TX      99-06060-J        FOSTER & SEAR, LLP
VANDENBERG       ROSS L       IL      13L1926           FLINT LAW FIRM LLC                          BOGGUS       ROBERT J     TX      99-03598-D        FOSTER & SEAR, LLP
VANKRIMPEN       DIRK         IL      2014L001446       FLINT LAW FIRM LLC                          BOOKER       WILLIE E     TX      CV-30760-97-12    FOSTER & SEAR, LLP
VICK             JAMES H      IL      14L378            FLINT LAW FIRM LLC                          BOOTEN       ELMER C      TX      153-175288-98     FOSTER & SEAR, LLP
VOLRATH          LAWRENCE L   IL      13L1927           FLINT LAW FIRM LLC                          BORREGO      ROGER        TX      99CV0555          FOSTER & SEAR, LLP
WAGNER           DALLAS C     MO      1522CC10449       FLINT LAW FIRM LLC                          BOSQUEZ      THOMAS B     TX      00-00185-B        FOSTER & SEAR, LLP
WALKER           GEORGE       IL      12L923            FLINT LAW FIRM LLC                          BOSSLEY      DONALD       TX      153-175189-98     FOSTER & SEAR, LLP
WALQUIST         CAROLYN      IL      2017L000081       FLINT LAW FIRM LLC                          BOTSFORD     ROBERT       TX      153-174794-98     FOSTER & SEAR, LLP
WARNER           DENNIS G     IL      11L767            FLINT LAW FIRM LLC                          BOUDREAUX    SANDERS      TX      153-177817-99     FOSTER & SEAR, LLP
WARREN           MARY J       IL      14L1087           FLINT LAW FIRM LLC                          BOWENS       JOSEPH H     TX      153-173180-98     FOSTER & SEAR, LLP
WATSON           JOHNNIE R    IL      13L1261           FLINT LAW FIRM LLC                          BOWMAN       JOHN W       TX      B-0164230         FOSTER & SEAR, LLP
WATT             DAN          MO      1422CC10160       FLINT LAW FIRM LLC                          BRADLEY      HERBERT L    TX      99CV0122          FOSTER & SEAR, LLP
WEBER            MARCIA       IL      2017L001056       FLINT LAW FIRM LLC                          BRANDON      IRA M        TX      14024*RM00        FOSTER & SEAR, LLP
WILKES           JOHNNY D     IL      2015L000784       FLINT LAW FIRM LLC                          BRAUNAGEL    ALBERT J     TX      153-177171-99     FOSTER & SEAR, LLP
WILLIAMS         DONALD V     MO      1622CC09900       FLINT LAW FIRM LLC                          BREAUX       RAYMOND P    TX      A160993           FOSTER & SEAR, LLP
WILLIAMS         ERNEST L     IL      2017L000386       FLINT LAW FIRM LLC                          BREMER       JOHN F       TX      08812300C         FOSTER & SEAR, LLP
WILLIAMS         JAMES        IL      11L876            FLINT LAW FIRM LLC                          BRISBY       LEE O        TX      DV00-09194-I      FOSTER & SEAR, LLP
WILSON           WOODROW      IL      2016L000424       FLINT LAW FIRM LLC                          BROOKS       WILLIE B     TX      00CV1147          FOSTER & SEAR, LLP
WITT             RONALD S     MO      1622CC10966       FLINT LAW FIRM LLC                          BROWN        CLARA C      TX      00C1055-102       FOSTER & SEAR, LLP
WOLF             JOHN J       MO      1522CC10268       FLINT LAW FIRM LLC                          BROWN        JAMES        TX      99-04282-K        FOSTER & SEAR, LLP
WOODYARD         WILLIAM      IL      2015L000693       FLINT LAW FIRM LLC                          BROWN        PERVIS L     TX      00C1055-102       FOSTER & SEAR, LLP
WOOLSEY          LLOYD        MO      1322CC09124       FLINT LAW FIRM LLC                          BURCH        TOMMY E      TX      99-03467-J        FOSTER & SEAR, LLP
WOOLWINE         DAVID L      IL      09L644            FLINT LAW FIRM LLC                          BURGE        JACK T       TX      00-6462-G         FOSTER & SEAR, LLP
WYATT            KENNETH O    IL      14L466            FLINT LAW FIRM LLC                          BURGESS      NORWIN D     TX      00-00091-J        FOSTER & SEAR, LLP
WYLLIE           THOMAS H     IL      2016L000254       FLINT LAW FIRM LLC                          BURKHALTER   JAMES A      TX      DV99-09487-A      FOSTER & SEAR, LLP
YOUNG            KARL W       IL      2017L000385       FLINT LAW FIRM LLC                          BURKS        JESSIE L     TX      153-175298-98     FOSTER & SEAR, LLP
YOUNG            RAYMOND M    MN      UNKNOWN           FLINT LAW FIRM LLC                          BURROW       DAVID J      TX      DV99-09474-M      FOSTER & SEAR, LLP
TUCKER           PROVIDENCE   IL      95L690            FLOYD LAW FIRM PC                           BURTON       WD           TX      2000-2572-B       FOSTER & SEAR, LLP
ACOSTA           REFUGIO T    TX      00CV1011          FOSTER & SEAR, LLP                          BUSH         PHILLIP C    TX      99-03104-00-0-G   FOSTER & SEAR, LLP
ADAMS            ANDRUS       TX      A160910           FOSTER & SEAR, LLP                          BUSSETTE     VERNIS W     TX      31,348-98-7       FOSTER & SEAR, LLP
ALAMO            ALDO         TX      2000-60537        FOSTER & SEAR, LLP                          BUTLER       JAMES B      TX      98CV0725          FOSTER & SEAR, LLP
ALEXANDER        CHARLIE J    TX      153-175071-98     FOSTER & SEAR, LLP                          CABELLO      LIBRADO      TX      00CV0426          FOSTER & SEAR, LLP
ALGER            JOHN W       TX      DV99-09087-C      FOSTER & SEAR, LLP                          CAMPBELL     EVERETT A    TX      D-0164231         FOSTER & SEAR, LLP
ALLDREDGE        ALBERT L     TX      153-175286-98     FOSTER & SEAR, LLP                          CANTUE       ROBERT L     TX      B161093           FOSTER & SEAR, LLP
ALLEN            DELBERT      TX      08812300C         FOSTER & SEAR, LLP                          CARDENAS     MAXIMO B     TX      B-0160385         FOSTER & SEAR, LLP
ALLEN            JAMES C      TX      153-177172-99     FOSTER & SEAR, LLP                          CARDWELL     GILBERT H    TX      153-177171-99     FOSTER & SEAR, LLP
ALLEN            LEONARD C    TX      D-0164135         FOSTER & SEAR, LLP                          CARNEY       KENNETH R    TX      2000-60537        FOSTER & SEAR, LLP
ALLISON          BERT A       TX      DV00-09194-I      FOSTER & SEAR, LLP                          CARTER       VIRGINIA W   TX      153-174994-98     FOSTER & SEAR, LLP
ALLISON          LAVERMON     TX      2000-2568-B       FOSTER & SEAR, LLP                          CASTILLO     DARIO        TX      00CV1174          FOSTER & SEAR, LLP
ALLMON           JAMES M      TX      99-03354-H        FOSTER & SEAR, LLP                          CASTILLO     TOM G        TX      00-6462-G         FOSTER & SEAR, LLP
ALSBROOKS        KELVIN       TX      33,631-00-11      FOSTER & SEAR, LLP                          CATHEY       BOBBY C      TX      41425             FOSTER & SEAR, LLP
ALTENBAUGH       DAVID B      TX      DV99-09730-G      FOSTER & SEAR, LLP                          CAVAZOS      RUDOLPH      TX      12691*BH00        FOSTER & SEAR, LLP
ANDERSON         ISHMAEL      TX      DV99-02757-A      FOSTER & SEAR, LLP                          CEASAR       BENJAMIN     TX      153-176493-98     FOSTER & SEAR, LLP
ANDERWALD        JAMES F      TX      98CV0843          FOSTER & SEAR, LLP                          CHARGOIS     CARL F       TX      99246C            FOSTER & SEAR, LLP
ANDREWS          EDWIN        TX      153-175287-98     FOSTER & SEAR, LLP                          CHARGOIS     JOHN H       TX      153-174794-98     FOSTER & SEAR, LLP
ARMSTRONG        DORSEY       TX      153-177647-99     FOSTER & SEAR, LLP                          CHAVEZ       MIGUEL V     TX      DV99-08771-D      FOSTER & SEAR, LLP
ASHE             LOYDE V      TX      DV00-02548-B      FOSTER & SEAR, LLP                          CHAVIS       NORRIS       TX      153-176596-98     FOSTER & SEAR, LLP
AVANT            CARL W       TX      00CV1011          FOSTER & SEAR, LLP                          CHEEK        RICHARD H    TX      DV99-08301-H      FOSTER & SEAR, LLP
BAEZ             JUAN         TX      DV99-02812-A      FOSTER & SEAR, LLP                          CHRISNER     DONALD R     TX      00-11-07277-CV    FOSTER & SEAR, LLP
BAKER            CHARLIE G    TX      DV00-09571-H      FOSTER & SEAR, LLP                          CLARK        CATHERINE    TX      2000-572          FOSTER & SEAR, LLP
BAKER            META         TX      DV00-09571-H      FOSTER & SEAR, LLP                          CLARK        EDWIN B      TX      DV99-09495-I      FOSTER & SEAR, LLP
BAKER            NATHAN       TX      153-175190-98     FOSTER & SEAR, LLP                          CLARK        WALTER L     TX      99-03173-K        FOSTER & SEAR, LLP
BANKS            ROOSEVELT    TX      153-174942-98     FOSTER & SEAR, LLP                          CLEMENT      MATTHEW      TX      DV00-09181-M      FOSTER & SEAR, LLP
BARBER           HOWARD S     TX      99-03439-F        FOSTER & SEAR, LLP                          CLEVELAND    CLARENCE     TX      99CV0744          FOSTER & SEAR, LLP
BARBER           ROY N        TX      153-175656-98     FOSTER & SEAR, LLP                          COLEMAN      WILLIE H     TX      DV99-10022-M      FOSTER & SEAR, LLP
BARRERA          MANUEL       TX      99-07072-00-0-B   FOSTER & SEAR, LLP                          COLLINS      ARTHUR C     TX      153-177201-99     FOSTER & SEAR, LLP
BARRIENTOS       AMANCIO      TX      DV00-09599-E      FOSTER & SEAR, LLP                          COLLINS      KENNETH L    TX      00C0796-102       FOSTER & SEAR, LLP
BATISTE          HERBERT      TX      B-0164154         FOSTER & SEAR, LLP                          CONDE        ANTONIO A    TX      98CV0843          FOSTER & SEAR, LLP
BATY             FINIS M      TX      00CV0669          FOSTER & SEAR, LLP                          CONE         JAMES C      TX      DV00-00868-I      FOSTER & SEAR, LLP
BAZAN            PETE         TX      00-11-55,640-D    FOSTER & SEAR, LLP                          COOK         FRED W       TX      DV99-07858-D      FOSTER & SEAR, LLP
BAZOON           RAY E        TX      32,365-99-9       FOSTER & SEAR, LLP                          COOK         JULIUS C     TX      DV99-09730-G      FOSTER & SEAR, LLP
BEAUMONT         FLORENCE C   TX      E-0164163         FOSTER & SEAR, LLP                          CORMIER      ANTOINE F    TX      DV99-09496-M      FOSTER & SEAR, LLP
BECK             HB           TX      A167844           FOSTER & SEAR, LLP                          CORNETT      MACK A       TX      DV996488          FOSTER & SEAR, LLP
BELK             JOSEPH E     TX      B-0163984         FOSTER & SEAR, LLP                          COWEY        WILLIE C     TX      DV99-09471-H      FOSTER & SEAR, LLP
BENNETT          SHELTON P    TX      DV00-09268-K      FOSTER & SEAR, LLP                          COX          JAMES M      TX      2000-398          FOSTER & SEAR, LLP
BENTLEY          ANTHONY W    TX      33,579-00-11      FOSTER & SEAR, LLP                          CROLEY       JACK D       TX      DV00-04519-H      FOSTER & SEAR, LLP
BERRY            DALE B       TX      DV00-04697-B      FOSTER & SEAR, LLP                          CULBREATH    ALFRED B     TX      99CV0787          FOSTER & SEAR, LLP
BERRY            FRANKLIN E   TX      99CV0555          FOSTER & SEAR, LLP                          CUMMINS      WAYLAND      TX      2000-60537        FOSTER & SEAR, LLP
BESSIRE          JO R         TX      99-05305-F        FOSTER & SEAR, LLP                          CUNNINGHAM   ROLLIE G     TX      DV99-9288-M       FOSTER & SEAR, LLP
BISHOP           LEROY C      TX      A110138           FOSTER & SEAR, LLP                          DANIELS      CARDELL      TX      DV00-09683-D      FOSTER & SEAR, LLP
BLACKSHIRE       JOHN J       TX      C17,911-2001      FOSTER & SEAR, LLP                          DANIELS      FRANK S      TX      2001-2166-A       FOSTER & SEAR, LLP
BLAKE            JOSEPH W     TX      CV-30760-97-12    FOSTER & SEAR, LLP                          DARDEN       VIRGIL       TX      2000-2572-B       FOSTER & SEAR, LLP
BLANKENSHIP      TRAVIS R     TX      08812300C         FOSTER & SEAR, LLP                          DAVIS        ADEO         TX      DV-01-04289-M     FOSTER & SEAR, LLP
BLEDSOE          ALLENE M     TX      GN003409          FOSTER & SEAR, LLP                          DAVIS        AUTRY E      TX      153-177535-99     FOSTER & SEAR, LLP
BLEDSOE          BERT E       TX      99-03067-D        FOSTER & SEAR, LLP                          DAVIS        CAROL        TX      00C1055-102       FOSTER & SEAR, LLP

                                                                                                                                                          Appendix A - 124
                                     Case 17-03105              Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                 Document Page 143 of 624
Claimant     Claimant      State                                                                 Claimant      Claimant     State
Last Name    First Name    Filed   Docket Number     Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number      Primary Plaintiff Counsel
DAVIS        JIMMIE L      TX      ADMIN             FOSTER & SEAR, LLP                          HALL          JOHNNIE D    TX      D-0164231          FOSTER & SEAR, LLP
DAVIS        LOTTIE M      TX      99-03889-J        FOSTER & SEAR, LLP                          HAMBLEN       JOHN A       TX      DV00-09194-I       FOSTER & SEAR, LLP
DAVIS ROWL   LOVIANA A     TX      00-0936           FOSTER & SEAR, LLP                          HARBUCK       RAYFORD      TX      31,348-98-7        FOSTER & SEAR, LLP
DAWSON       TOMMIE L      TX      98CV0549          FOSTER & SEAR, LLP                          HARGIS        CECIL H      TX      153-177272-99      FOSTER & SEAR, LLP
DAY          HENRY L       TX      15317760699       FOSTER & SEAR, LLP                          HARRIS        JOHN L       TX      27,278             FOSTER & SEAR, LLP
DEAN         LEE V         TX      DV99-08501-F      FOSTER & SEAR, LLP                          HATCH         HORACE F     TX      13887*BH00         FOSTER & SEAR, LLP
DELAUGHTER   JAMES M       TX      DV99-07858-D      FOSTER & SEAR, LLP                          HAVARD        VIRGIL E     TX      CV-30760-97-12     FOSTER & SEAR, LLP
DEMOURELLE   CHARLES S     TX      153-176788-99     FOSTER & SEAR, LLP                          HAYNES        BERNICE M    TX      98C1420-005        FOSTER & SEAR, LLP
DENSON       ARTHISUS      TX      153-174962-98     FOSTER & SEAR, LLP                          HEARD         KELLY        TX      DV99-09487-A       FOSTER & SEAR, LLP
DEWEY        DALE A        TX      DV00-03166-G      FOSTER & SEAR, LLP                          HEDTKE        DAVID E      TX      00755070B          FOSTER & SEAR, LLP
DIAZ         JESUS R       TX      7666*JG99         FOSTER & SEAR, LLP                          HENLY         BILLY T      TX      00-00085-L         FOSTER & SEAR, LLP
DIAZ         PORFIRIO      TX      153-173180-98     FOSTER & SEAR, LLP                          HENRY         JOHN D       TX      D-0164135          FOSTER & SEAR, LLP
DICKINSON    WILLIAM       TX      DV00-09571-H      FOSTER & SEAR, LLP                          HICKEY        JAMES G      TX      DV00-09493-F       FOSTER & SEAR, LLP
DILLMAN      WILLIAM L     TX      153-174963-98     FOSTER & SEAR, LLP                          HILL          JAMES M      TX      00-00085-L         FOSTER & SEAR, LLP
DIXON        ANDREW L      TX      153-176496-98     FOSTER & SEAR, LLP                          HITE          JOHN E       TX      DV00-04313-G       FOSTER & SEAR, LLP
DIXON        CARROLL       TX      00CV1173          FOSTER & SEAR, LLP                          HOBBS         ALLEN P      TX      GN003260           FOSTER & SEAR, LLP
DIXON        WANDA J       TX      153-175300-98     FOSTER & SEAR, LLP                          HOLCOMB       HAL C        TX      99-05463-A         FOSTER & SEAR, LLP
DIXON        WILLIAM R     TX      DV99-09941-J      FOSTER & SEAR, LLP                          HOLLAND       ALBERT       TX      98CV0643           FOSTER & SEAR, LLP
DLABAY       CLEBURNE J    TX      99-03606-H        FOSTER & SEAR, LLP                          HOLLAND       BOB E        TX      153-177201-99      FOSTER & SEAR, LLP
DOLATO       ROBERT        TX      00CV1174          FOSTER & SEAR, LLP                          HOLLIMAN      WALTER H     TX      DV99-09941-J       FOSTER & SEAR, LLP
DORSEY       ANDREW L      TX      DV00-09571-H      FOSTER & SEAR, LLP                          HOLLINS       DEWAYNE L    TX      153-175297-98      FOSTER & SEAR, LLP
DOSSEY       DEAN R        TX      153-174368-98     FOSTER & SEAR, LLP                          HONEYCUTT     TROY E       TX      ADMIN              FOSTER & SEAR, LLP
DOYLE        CURTIS L      TX      DV00-09571-H      FOSTER & SEAR, LLP                          HOOPER        MARVIN       TX      DV00-03692-I       FOSTER & SEAR, LLP
DULANEY      EVERETT E     TX      98CV0844          FOSTER & SEAR, LLP                          HOUSTON       JOHNNIE B    TX      153-176256-98      FOSTER & SEAR, LLP
DUNN         CLYDE V       TX      153-177272-99     FOSTER & SEAR, LLP                          HOWARD        JOHN W       TX      153-176683-98      FOSTER & SEAR, LLP
DURHAM       ALBERT P      TX      DV99-09635-M      FOSTER & SEAR, LLP                          HOWSLEY       BUDDY A      TX      DV99-10022-M       FOSTER & SEAR, LLP
DYAS         NEALY B       TX      D-0164134         FOSTER & SEAR, LLP                          HUNTER        ROY W        TX      99CV0807           FOSTER & SEAR, LLP
EDDINS       RONNIE W      TX      153-177116-99     FOSTER & SEAR, LLP                          INGRAM        BILLIE H     TX      98-542-B           FOSTER & SEAR, LLP
ELDER        JAMES E       TX      98CV0821          FOSTER & SEAR, LLP                          IVIE          CALVIN N     TX      00CV1147           FOSTER & SEAR, LLP
ELLINGTON    GLENN         TX      CV306289710       FOSTER & SEAR, LLP                          JACKSON       BOBBY G      TX      31,831-99-2        FOSTER & SEAR, LLP
ENRIQUEZ     SALOME        TX      10356*RM99        FOSTER & SEAR, LLP                          JACKSON       OTIS G       TX      CV306289710        FOSTER & SEAR, LLP
EVERS        WILBURN F     TX      4118              FOSTER & SEAR, LLP                          JACKSON       RALPH W      TX      DV00-09590-B       FOSTER & SEAR, LLP
FAINE        ELLIS S       TX      153-175110-98     FOSTER & SEAR, LLP                          JANSSEN       LESLIE W     TX      00-11-55,689-A     FOSTER & SEAR, LLP
FARLEY       RAYMOND L     TX      153-176108-98     FOSTER & SEAR, LLP                          JANSSEN       LESLIE W     TX      001155689A         FOSTER & SEAR, LLP
FENWICK      JAMES E       TX      08812300C         FOSTER & SEAR, LLP                          JOBE          WALTER T     TX      DV99-02750-B       FOSTER & SEAR, LLP
FITE         DAN P         TX      14023*BH00        FOSTER & SEAR, LLP                          JOHNSON       ALVIN        TX      B-0164230          FOSTER & SEAR, LLP
FLISOWSKI    ALVIN E       TX      99CV0787          FOSTER & SEAR, LLP                          JOHNSON       FREDDY R     TX      2000-11-004816-E   FOSTER & SEAR, LLP
FOREMAN      JIMMIE L      TX      DV00-08917-G      FOSTER & SEAR, LLP                          JOHNSON       JAMES A      TX      153-174793-98      FOSTER & SEAR, LLP
FOREMAN      JOHN L        TX      DV99-10022-M      FOSTER & SEAR, LLP                          JOHNSON       JESSIE T     TX      00-0936            FOSTER & SEAR, LLP
FOX          ROBERT C      TX      DV99-09264-G      FOSTER & SEAR, LLP                          JOHNSON       LLOYD D      TX      00CV1147           FOSTER & SEAR, LLP
FRANKLIN     HERBERT       TX      98CV0843          FOSTER & SEAR, LLP                          JOHNSON       TOM          TX      E-0161874          FOSTER & SEAR, LLP
FRAZIER      FORREST E     TX      99-2999-C         FOSTER & SEAR, LLP                          JOHNSON       TOMMY J      TX      153-177017-99      FOSTER & SEAR, LLP
FRIDDLE      PHILLIP E     TX      99-03623-I        FOSTER & SEAR, LLP                          JOLIVETTE     ALLEN J      TX      B-0161669          FOSTER & SEAR, LLP
GAGE         CHESTER       TX      DV99-09286-H      FOSTER & SEAR, LLP                          JONES         BILL R       TX      00CV1173           FOSTER & SEAR, LLP
GARBAN       LORANT        TX      99CV0873          FOSTER & SEAR, LLP                          JONES         EARL C       TX      153-175590-98      FOSTER & SEAR, LLP
GARRETT      DUDLEY W      TX      DV00-04519-H      FOSTER & SEAR, LLP                          JONES         JOSEPH J     TX      153-174317-98      FOSTER & SEAR, LLP
GARRISON     CLAUDE        TX      00-7-55,070-B     FOSTER & SEAR, LLP                          JONES         LEOTHUS      TX      DV99-09739-H       FOSTER & SEAR, LLP
GARRISON     CLAUDE        TX      00755070B         FOSTER & SEAR, LLP                          JONES         LORENZO      TX      153-174368-98      FOSTER & SEAR, LLP
GATHRIGHT    HENRY C       TX      ADMIN             FOSTER & SEAR, LLP                          JONES         MARY B       TX      153-177616-99      FOSTER & SEAR, LLP
GILCHRIEST   JESSIE D      TX      A-0164057         FOSTER & SEAR, LLP                          JOZWIAK       CHARLES S    TX      02-2982            FOSTER & SEAR, LLP
GILLIG       WALTER C      TX      00755070B         FOSTER & SEAR, LLP                          KELLEY        CHARLES E    TX      ADMIN              FOSTER & SEAR, LLP
GLASS        WILLIE J      TX      DV00-08917-G      FOSTER & SEAR, LLP                          KEMP          AUGUSTUS Y   TX      153-177017-99      FOSTER & SEAR, LLP
GOMEZ        GUILLERMO D   TX      D-0164135         FOSTER & SEAR, LLP                          KEMP          TOMMY J      TX      00-0390-C          FOSTER & SEAR, LLP
GONZALES     JUAN          TX      98CV1051          FOSTER & SEAR, LLP                          KING          THOMAS T     TX      DV00-09508-B       FOSTER & SEAR, LLP
GONZALES     LOUIS         TX      33,648-00-11      FOSTER & SEAR, LLP                          KLODGINSKI    MARGARET     TX      DV99-06394-H       FOSTER & SEAR, LLP
GONZALEZ     COSME         TX      00-00002-00-0-E   FOSTER & SEAR, LLP                          KOENIG        HENRY E      TX      00-J-0700-C        FOSTER & SEAR, LLP
GORDY        WILLIAM E     TX      GN003409          FOSTER & SEAR, LLP                          KOTIN         SOLOMON G    TX      98CV0677           FOSTER & SEAR, LLP
GRADY        STRAFFORD E   TX      31,308-98-7       FOSTER & SEAR, LLP                          KUCERA        AUGUST L     TX      001155689A         FOSTER & SEAR, LLP
GRAHAM       NOBLE R       TX      DV00-02580-A      FOSTER & SEAR, LLP                          KYLE          ROBERT E     TX      2000-398           FOSTER & SEAR, LLP
GRANT        LAWRENCE E    TX      153-176256-98     FOSTER & SEAR, LLP                          LAMBERT       MARY R       TX      ADMIN              FOSTER & SEAR, LLP
GRAYSON      CHARLES       MS      ADMIN             FOSTER & SEAR, LLP                          LAND          JOE E        TX      99CV0744           FOSTER & SEAR, LLP
GREEN        DONALD L      TX      088155-00-A       FOSTER & SEAR, LLP                          LAND          LESTER W     TX      14024*RM00         FOSTER & SEAR, LLP
GREEN        LAWRENCE      TX      00CV1113          FOSTER & SEAR, LLP                          LANDOR        JOHN W       TX      153-176412-98      FOSTER & SEAR, LLP
GREENING     MARTHA A      TX      32,365-99-9       FOSTER & SEAR, LLP                          LANDRENEAUX   ROBERT E     TX      2000-2568-B        FOSTER & SEAR, LLP
GREGORY      WYMAN         TX      32,596-99-12      FOSTER & SEAR, LLP                          LARA          VINCENT      TX      001155689A         FOSTER & SEAR, LLP
GRELEN       HOWARD E      TX      99-02992-G        FOSTER & SEAR, LLP                          LASATER       ROBERT L     TX      2000-572,063       FOSTER & SEAR, LLP
GRESHAM      TOMMY C       TX      08812300C         FOSTER & SEAR, LLP                          LAYTON        GUY V        TX      153-176205-98      FOSTER & SEAR, LLP
GRICE        ROBERT L      TX      7954*RM99         FOSTER & SEAR, LLP                          LETULLE       WELDON C     TX      D161925            FOSTER & SEAR, LLP
GRIMES       LOY           TX      C169672000        FOSTER & SEAR, LLP                          LEWIS         LANG         TX      98CV0677           FOSTER & SEAR, LLP
GRIMES       MARSHALL L    TX      DV99-02828-M      FOSTER & SEAR, LLP                          LINDSAY       DON M        TX      DV00-09590-B       FOSTER & SEAR, LLP
GUERRA       FRANCISCO R   TX      2000-511,963      FOSTER & SEAR, LLP                          LITTLE        WILLIAM E    TX      153-173717-98      FOSTER & SEAR, LLP
GUERRERO     ABRAHAM       TX      DV00-02580-A      FOSTER & SEAR, LLP                          LIVINGSTON    EDWARD T     TX      B-0164230          FOSTER & SEAR, LLP
GUIDRY       CLARENCE      TX      DV99-10027-M      FOSTER & SEAR, LLP                          LLOYD         NELSON K     TX      153-177537-99      FOSTER & SEAR, LLP
HADAC        CHARLES A     TX      153-177440-99     FOSTER & SEAR, LLP                          LOCKETT       CONRELL R    TX      DV99-09261-K       FOSTER & SEAR, LLP
HAILEY       HENRY         TX      DV00-09599-E      FOSTER & SEAR, LLP                          LOFTIS        PRINCE       TX      98CV0833           FOSTER & SEAR, LLP
HALL         CURTIS J      TX      B-0164230         FOSTER & SEAR, LLP                          LOGAN         THOMAS E     TX      02-2982            FOSTER & SEAR, LLP

                                                                                                                                                         Appendix A - 125
                                      Case 17-03105              Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                  Document Page 144 of 624
Claimant      Claimant      State                                                                 Claimant      Claimant      State
Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel
LUECK         ARTHUR O      TX      DV00-09683-D      FOSTER & SEAR, LLP                          PALMER        AUBREY L      TX      99-02992-G        FOSTER & SEAR, LLP
LUERA         SUSIE V       TX      DV99-09084-A      FOSTER & SEAR, LLP                          PALMER        DORIS E       TX      02-2982           FOSTER & SEAR, LLP
LYONS         LOUIS J       TX      A160910           FOSTER & SEAR, LLP                          PALMER        FREDDIE D     TX      08812300C         FOSTER & SEAR, LLP
MACK          CHARLES E     TX      153-174900-98     FOSTER & SEAR, LLP                          PALMER        KENNETH       TX      00CV1011          FOSTER & SEAR, LLP
MACK          REDDIE J      TX      98CV0644          FOSTER & SEAR, LLP                          PANTOJA       ALFREDO R     TX      98-05626-00-0-D   FOSTER & SEAR, LLP
MAGILL        BILLY R       TX      99-7043-A         FOSTER & SEAR, LLP                          PARGAS        SHIRLEY       TX      153-177272-99     FOSTER & SEAR, LLP
MAHULA        JAMES T       TX      DV00-09590-B      FOSTER & SEAR, LLP                          PARKER        DONALD D      TX      08812300C         FOSTER & SEAR, LLP
MALONE        JAMES R       TX      153-172223-98     FOSTER & SEAR, LLP                          PARKER        RONALD        TX      00-2846C          FOSTER & SEAR, LLP
MANGUM        WILLIAM C     TX      00CV0426          FOSTER & SEAR, LLP                          PARMER        RANDALL L     TX      GN003260          FOSTER & SEAR, LLP
MANISCALCO    JASPER P      TX      98CV0807          FOSTER & SEAR, LLP                          PARSON        CARLTON L     TX      98CV0741          FOSTER & SEAR, LLP
MARKS         ABRAHAM       TX      DV00-09579-E      FOSTER & SEAR, LLP                          PATTERSON     DONALD I      TX      14023*BH00        FOSTER & SEAR, LLP
MARSHALL      EARL          TX      153-173531-98     FOSTER & SEAR, LLP                          PATTON        CARL M        TX      CV306289710       FOSTER & SEAR, LLP
MARTONE       JW            TX      153-176684-98     FOSTER & SEAR, LLP                          PATTON        LEROY         TX      CV306289710       FOSTER & SEAR, LLP
MARZE         ARCHIE L      TX      DV00-09571-H      FOSTER & SEAR, LLP                          PATTON        RAYTHEL       TX      CV306289710       FOSTER & SEAR, LLP
MASON         AUDREY        TX      DV99-09251-A      FOSTER & SEAR, LLP                          PAYNE         WILLIAM H     TX      A-0164179         FOSTER & SEAR, LLP
MAY           JAMES B       TX      7220*JG99         FOSTER & SEAR, LLP                          PEAL          PEGGY M       TX      DV00-04313-G      FOSTER & SEAR, LLP
MAY           WILLIAM P     TX      00CV1172          FOSTER & SEAR, LLP                          PEARCE        ROBERT H      TX      DV99-9288-M       FOSTER & SEAR, LLP
MAYFIELD      DOROTHY K     TX      153-177532-99     FOSTER & SEAR, LLP                          PECK          RAYMOND       TX      B-0163984         FOSTER & SEAR, LLP
MCALEXANDER   LESTER R      TX      153-175589-98     FOSTER & SEAR, LLP                          PEGG          HARRY J       TX      98CV0676          FOSTER & SEAR, LLP
MCBRIDE       ROY W         TX      D-0162028         FOSTER & SEAR, LLP                          PEREZ         GUADALUPE S   TX      DV99-9316-C       FOSTER & SEAR, LLP
MCCOLLUM      JAMES H       TX      02-2982           FOSTER & SEAR, LLP                          PERRY         AGNES N       TX      CV306289710       FOSTER & SEAR, LLP
MCGAUGHEY     DELTON L      TX      31,223-98-6       FOSTER & SEAR, LLP                          PERRY         ANGELENE      TX      153-176498-98     FOSTER & SEAR, LLP
MCGEE         CHESTER M     TX      DV99-08539-F      FOSTER & SEAR, LLP                          PERRY         DOROTHY C     TX      12253*JG          FOSTER & SEAR, LLP
MCGEE         WILLIAM J     TX      153-175890-98     FOSTER & SEAR, LLP                          PEVETO        EMMETT        TX      B-0164230         FOSTER & SEAR, LLP
MCGINNIS      JOSEPH G      TX      DV99-09663-G      FOSTER & SEAR, LLP                          PHILLIPS      CHARLOTTE     TX      153-175251-98     FOSTER & SEAR, LLP
MCGRAW        WILLIE        TX      00CV1010          FOSTER & SEAR, LLP                          PHILLIPS      LC            TX      DV99-9190-M       FOSTER & SEAR, LLP
MCGUIRE       BEVERLY M     TX      41421             FOSTER & SEAR, LLP                          PIERCE        MORGAN B      TX      DV01-04609-E      FOSTER & SEAR, LLP
MCKNEELY      JAMES W       TX      153-177532-99     FOSTER & SEAR, LLP                          PIZALATE      MICHAEL R     TX      00755070B         FOSTER & SEAR, LLP
MCNUTT        WAYLAND       TX      34,428            FOSTER & SEAR, LLP                          POLK          LEONARD A     TX      DV99-07866-A      FOSTER & SEAR, LLP
MEARS         HENRY L       TX      7954*RM99         FOSTER & SEAR, LLP                          POWER         JACK H        TX      99-03467-J        FOSTER & SEAR, LLP
MELCHOR       FLORENCIO     TX      00CV1173          FOSTER & SEAR, LLP                          PRICE         DIMMITT R     TX      00CV1010          FOSTER & SEAR, LLP
MERITT        DONALD L      TX      153-175589-98     FOSTER & SEAR, LLP                          PRICE         JOHN R        TX      00CV0426          FOSTER & SEAR, LLP
MICHNA        HENRY L       TX      153-176786-99     FOSTER & SEAR, LLP                          PROSKE        ELO F         TX      DV99-09742-C      FOSTER & SEAR, LLP
MILLER        EJ            TX      DV00-09599-E      FOSTER & SEAR, LLP                          PRYNE         WILLIAM A     TX      D-0164138         FOSTER & SEAR, LLP
MILLER        EMERY J       TX      D-0164138         FOSTER & SEAR, LLP                          PULLEY        LONNIE Q      TX      08812300C         FOSTER & SEAR, LLP
MILLER        JANELLE T     TX      99-05305-F        FOSTER & SEAR, LLP                          PYLE          CLARENCE      TX      DV99-08732-J      FOSTER & SEAR, LLP
MILLER        JOSEPH N      TX      2000-2567-A       FOSTER & SEAR, LLP                          RALLS         DENNIS        TX      00-11-55,689-A    FOSTER & SEAR, LLP
MINOR         JAMES H       TX      153-176788-99     FOSTER & SEAR, LLP                          RALLS         DENNIS        TX      001155689A        FOSTER & SEAR, LLP
MINTER        ROY B         TX      98CV0670          FOSTER & SEAR, LLP                          RAMIREZ       ALEXANDER     TX      00CV1113          FOSTER & SEAR, LLP
MITCHELL      CURTIS        TX      E-0164145         FOSTER & SEAR, LLP                          RAMIREZ       ARTURO        TX      DV99-08919-B      FOSTER & SEAR, LLP
MOLTHAN       KENNETH       TX      2000-512,092      FOSTER & SEAR, LLP                          RAMIREZ       DOROTHY L     TX      15317760699       FOSTER & SEAR, LLP
MONROE        CLIMIE L      TX      31,348-98-7       FOSTER & SEAR, LLP                          RAMSEY        WILLIAM R     TX      00-02342-00-0-H   FOSTER & SEAR, LLP
MONROE        ELMER         TX      UNKNOWN           FOSTER & SEAR, LLP                          RAY           RUBERT W      TX      00755070B         FOSTER & SEAR, LLP
MONTOYA       OSCAR B       TX      DV99-09663-G      FOSTER & SEAR, LLP                          REED          DAVID W       TX      DV99-09741-E      FOSTER & SEAR, LLP
MOODY         LARRY WAYNE   TX      30598-97-10       FOSTER & SEAR, LLP                          REED          JIMMIE D      TX      98CV0618          FOSTER & SEAR, LLP
MOORE         CHARLES A     TX      153-176107-98     FOSTER & SEAR, LLP                          REED          VERNON H      TX      DV00-09579-E      FOSTER & SEAR, LLP
MOORE         HARRELL J     TX      30650-97-11       FOSTER & SEAR, LLP                          RENFRO        ARCHIE        TX      31,348-98-7       FOSTER & SEAR, LLP
MORBLEY       THURMAN       TX      98C1420-005       FOSTER & SEAR, LLP                          REYNOLDS      BILLY G       TX      CV306289710       FOSTER & SEAR, LLP
MORENO        JOSE C        TX      00-06500-00-0-E   FOSTER & SEAR, LLP                          RHODES        DAVID O       TX      00CV1011          FOSTER & SEAR, LLP
MORGAN        JIMMY T       TX      DV99-09663-G      FOSTER & SEAR, LLP                          RICHARD       EARL S        TX      98CV0741          FOSTER & SEAR, LLP
MORRIS        BILLY G       TX      00755070B         FOSTER & SEAR, LLP                          RICHARD       FLOYD J       TX      DV00-02412-A      FOSTER & SEAR, LLP
MORRIS        JIMMIE D      TX      97-CV-0113        FOSTER & SEAR, LLP                          RIEKE         GREGORY C     TX      15317760699       FOSTER & SEAR, LLP
MORRIS        JOEL R        TX      00C1055-102       FOSTER & SEAR, LLP                          RIVERS        IMOGENE C     TX      CV306289710       FOSTER & SEAR, LLP
MOSS          ALVIN L       TX      DV99-9288-M       FOSTER & SEAR, LLP                          ROBAK         CASIMIR B     TX      DV99-09700-M      FOSTER & SEAR, LLP
MOTT          DANNY K       TX      E-0164145         FOSTER & SEAR, LLP                          ROBBINS       ROBERT G      TX      DV00-02005-H      FOSTER & SEAR, LLP
MOYE          PERRY G       TX      A-0164232         FOSTER & SEAR, LLP                          ROBERSON      DON R         TX      GN003260          FOSTER & SEAR, LLP
MUCKELROY     WILTON A      TX      DV99-02813-M      FOSTER & SEAR, LLP                          ROBERTS       BILLY G       TX      99-2482-A         FOSTER & SEAR, LLP
MURRAY        LLOYD         TX      00CV1011          FOSTER & SEAR, LLP                          ROBINSON      DOROTHY F     TX      DV99-08919-B      FOSTER & SEAR, LLP
MURRELL       LARRY W       TX      2002-28477        FOSTER & SEAR, LLP                          ROBINSON      JAMES         TX      99-03415-A        FOSTER & SEAR, LLP
MYERS         WYLE L        TX      98-2410-A         FOSTER & SEAR, LLP                          ROBISON       HARDY         TX      153-175464-98     FOSTER & SEAR, LLP
MYERS         WYLE L        TX      DV00-04543-F      FOSTER & SEAR, LLP                          ROGERS        WILLIAM D     TX      ADMIN             FOSTER & SEAR, LLP
NAGY          JOSEPH        TX      DV99-09261-K      FOSTER & SEAR, LLP                          ROMERO        AUGUSTINE G   TX      99CV0873          FOSTER & SEAR, LLP
NEIMANN       DORIS D       TX      A-0164179         FOSTER & SEAR, LLP                          ROSAS         IRENE M       TX      99-05531-J        FOSTER & SEAR, LLP
NICHOLS       LOUMAS G      TX      DV99-07878-J      FOSTER & SEAR, LLP                          ROSAS         ROBERT        TX      99-05531-J        FOSTER & SEAR, LLP
NIXON         GRADY C       TX      153-174791-98     FOSTER & SEAR, LLP                          ROSS          EARSEY B      TX      DV99-9306-B       FOSTER & SEAR, LLP
NIXON         WILLIE J      TX      00CV1113          FOSTER & SEAR, LLP                          ROUSE         ROBERT V      TX      DV99-09742-C      FOSTER & SEAR, LLP
NOLAND        CARL E        TX      08812300C         FOSTER & SEAR, LLP                          RUDEL         MICHAEL A     TX      99CV0744          FOSTER & SEAR, LLP
O'NEAL        KENNETH R     TX      31,281-98-7       FOSTER & SEAR, LLP                          RUIZ          HENRY L       TX      00-6462-G         FOSTER & SEAR, LLP
OCANAS        OVIDIO S      TX      DV00-09275-I      FOSTER & SEAR, LLP                          SALAZAR       FRANK A       TX      88,085-B          FOSTER & SEAR, LLP
OLGIN         PETE          TX      99CV0164          FOSTER & SEAR, LLP                          SALDANA       LUPE M        TX      D-0164138         FOSTER & SEAR, LLP
OLIVO         REBECCA B     TX      DV99-09084-A      FOSTER & SEAR, LLP                          SAMPSON       MARVIN H      TX      00-2843-A         FOSTER & SEAR, LLP
ORTA          MARIA A       TX      D-0164138         FOSTER & SEAR, LLP                          SANCHEZ       FREDDIE L     TX      00CV1172          FOSTER & SEAR, LLP
ORTIZ         BALDOMERO     TX      00-6462-G         FOSTER & SEAR, LLP                          SANCHEZ       REYES M       TX      DV99-08771-D      FOSTER & SEAR, LLP
OWERS         LEE R         TX      00755070B         FOSTER & SEAR, LLP                          SANDERS       BILLY J       TX      CV-30760-97-12    FOSTER & SEAR, LLP
PAGE          CHARLES R     TX      153-175251-98     FOSTER & SEAR, LLP                          SAPP          NEVILLE       TX      DV00-09557-D      FOSTER & SEAR, LLP
PAGE          FLOYED J      TX      7220*JG99         FOSTER & SEAR, LLP                          SATTERWHITE   WILLIAM L     TX      2000-2567-A       FOSTER & SEAR, LLP

                                                                                                                                                          Appendix A - 126
                                      Case 17-03105            Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                Document Page 145 of 624
Claimant      Claimant      State                                                               Claimant     Claimant     State
Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number     Primary Plaintiff Counsel
SAWYER        ESKER J       TX      A-0164232       FOSTER & SEAR, LLP                          TREVINO      ALFREDO      TX      2002-06-2269-D    FOSTER & SEAR, LLP
SCHKADE       GLENN W       TX      A000503-C       FOSTER & SEAR, LLP                          TREVINO      CARLOS B     TX      DV99-09740-K      FOSTER & SEAR, LLP
SCHROEDER     CHARLES W     TX      153-176201-98   FOSTER & SEAR, LLP                          TRUJILLO     JOSE A       TX      88,085-B          FOSTER & SEAR, LLP
SCHULTZ       JOHN J        TX      DV00-09508-B    FOSTER & SEAR, LLP                          TUBBE        AUGUST J     TX      153-175656-98     FOSTER & SEAR, LLP
SCOTT         WILLIE        TX      2000-2567-A     FOSTER & SEAR, LLP                          TUCKER       BILLY J      TX      342-185560-00     FOSTER & SEAR, LLP
SEBOLT        WARFIELD E    TX      153-173506-98   FOSTER & SEAR, LLP                          TUCKER       FERGUSON     TX      01CV0955          FOSTER & SEAR, LLP
SEELBACH      DON R         TX      DV00-09683-D    FOSTER & SEAR, LLP                          TULLY        ORVAL A      TX      00CV1172          FOSTER & SEAR, LLP
SEELBACH      HUBBARD H     TX      DV99-08732-J    FOSTER & SEAR, LLP                          TURNER       BUSTER       TX      B163404           FOSTER & SEAR, LLP
SEKULA        LUCIAN J      TX      00755070B       FOSTER & SEAR, LLP                          TURNER       JOE A        TX      00-6462-G         FOSTER & SEAR, LLP
SEKULA        LUCIAN J      TX      ADMIN           FOSTER & SEAR, LLP                          TURNER       JOHN E       TX      D-0164138         FOSTER & SEAR, LLP
SHANK         RALPH D       TX      088151-00-B     FOSTER & SEAR, LLP                          TYSON        WILLIAM M    TX      14024*RM00        FOSTER & SEAR, LLP
SHELBY        CHARLES H     TX      DV00-09268-K    FOSTER & SEAR, LLP                          URBANOSKY    JAMES A      TX      27,266            FOSTER & SEAR, LLP
SHUMAKER      JAMES D       TX      99-03837-H      FOSTER & SEAR, LLP                          UTLEY        JOHN C       TX      153-177440-99     FOSTER & SEAR, LLP
SIBLEY        DORRIS W      TX      DV99-09261-K    FOSTER & SEAR, LLP                          VACULIN      EMIL F       TX      27,334            FOSTER & SEAR, LLP
SILVA         FRANCISCO     TX      99-00171-B      FOSTER & SEAR, LLP                          VETETO       DANA E       TX      D-110,133         FOSTER & SEAR, LLP
SIMON         RA            TX      C16,949-2000    FOSTER & SEAR, LLP                          VINSON       HERMAN C     TX      08812300C         FOSTER & SEAR, LLP
SISK          DEWEY         TX      088155-00-A     FOSTER & SEAR, LLP                          WAGES        JACK R       TX      2000-511,963      FOSTER & SEAR, LLP
SMILEY        NORRIS G      TX      99CV0493        FOSTER & SEAR, LLP                          WAGES        VIRGIL R     TX      2000-511,963      FOSTER & SEAR, LLP
SMITH         EARTHA L      TX      153-177440-99   FOSTER & SEAR, LLP                          WAITES       ALBERT B     TX      DV99-8452-H       FOSTER & SEAR, LLP
SMITH         GEORGE C      TX      153-171143-97   FOSTER & SEAR, LLP                          WALKER       NORMAN K     TX      DV99-09084-A      FOSTER & SEAR, LLP
SMITH         HAYDEN        TX      DV99-9190-M     FOSTER & SEAR, LLP                          WALKER       OTIS         TX      DV00-09493-F      FOSTER & SEAR, LLP
SMITH         JAMES W       TX      27,278          FOSTER & SEAR, LLP                          WALKER       WT           TX      15317273-99       FOSTER & SEAR, LLP
SMITH         JOSEPH D      TX      12691*BH00      FOSTER & SEAR, LLP                          WALLACE      CECIL F      TX      DV99-09739-H      FOSTER & SEAR, LLP
SMITH         KENNY E       TX      DV00-03684-F    FOSTER & SEAR, LLP                          WALLS        ROOSEVELT    TX      DV-01-04289-M     FOSTER & SEAR, LLP
SMITH         NANCY L       TX      153-172223-98   FOSTER & SEAR, LLP                          WARD         DEALBA E     TX      153-173506-98     FOSTER & SEAR, LLP
SMITH         RUBY A        TX      153-171143-97   FOSTER & SEAR, LLP                          WARD         PHILIP C     TX      153-174367-98     FOSTER & SEAR, LLP
SMITH         WELLINGTON    TX      DV00-02005-H    FOSTER & SEAR, LLP                          WARE         BILL         TX      153-174231-98     FOSTER & SEAR, LLP
SMITH         WILLIAM B     TX      14024*RM00      FOSTER & SEAR, LLP                          WARNER       FRED P       TX      97-CV-0113        FOSTER & SEAR, LLP
SNIDER        JOSEPH C      TX      99-03350-K      FOSTER & SEAR, LLP                          WARREN       SAMMIE L     TX      DV99-09471-H      FOSTER & SEAR, LLP
SNYDER        EMETT C       TX      DV99-07873-B    FOSTER & SEAR, LLP                          WATERS       CHARLES G    TX      00-2834-A         FOSTER & SEAR, LLP
SONNIER       DALE L        TX      D-0164134       FOSTER & SEAR, LLP                          WAYCHOFF     ROY C        TX      004039B           FOSTER & SEAR, LLP
SPEARS        BRAXTON E     TX      153-176257-98   FOSTER & SEAR, LLP                          WELLMAN      ROY C        TX      DV99-9298-C       FOSTER & SEAR, LLP
SPENCER       MARVIN R      TX      99CV1152        FOSTER & SEAR, LLP                          WELLS        HERMAN V     TX      153-176494-98     FOSTER & SEAR, LLP
SPIKES        HERCULES      TX      00-2693-C       FOSTER & SEAR, LLP                          WENSKE       EUGENE R     TX      98-11-13495       FOSTER & SEAR, LLP
SPILMAN       CALVIN C      TX      2002-28477      FOSTER & SEAR, LLP                          WESTBROOK    ISAAC T      TX      DV99-09741-E      FOSTER & SEAR, LLP
SPRAGUE       GEORGE G      TX      99246C          FOSTER & SEAR, LLP                          WESTON       JUDSON H     TX      DV00-09493-F      FOSTER & SEAR, LLP
STANLEY       CARL          TX      153-176107-98   FOSTER & SEAR, LLP                          WHITAKER     COMER        TX      153-170761-97     FOSTER & SEAR, LLP
STEDRY        DAVID A       TX      DV99-09285-J    FOSTER & SEAR, LLP                          WHITE        CECIL A      TX      99-03068-E        FOSTER & SEAR, LLP
STEPHENS      CLINTON SR.   TX      CV-30628        FOSTER & SEAR, LLP                          WHITE        ROY A        TX      B-0164194         FOSTER & SEAR, LLP
STEPHENS      CLINTON SR.   TX      CV306289710     FOSTER & SEAR, LLP                          WHITESIDE    JOHN A       TX      D-0164135         FOSTER & SEAR, LLP
STEWART       JOHN F        TX      DV00-09493-F    FOSTER & SEAR, LLP                          WHITWORTH    GERALD R     TX      6463*JG98         FOSTER & SEAR, LLP
STIEWERT      ALVIN E       TX      2000-511,963    FOSTER & SEAR, LLP                          WILEY        PERCY L      TX      00-1232-B         FOSTER & SEAR, LLP
STIFFLEMIRE   WILLIAM D     TX      00CV0426        FOSTER & SEAR, LLP                          WILEY        WILLIAM P    TX      00-00088-I        FOSTER & SEAR, LLP
STONE         BOBBY G       TX      88,085-B        FOSTER & SEAR, LLP                          WILKS        EZELL        TX      2000-511,963      FOSTER & SEAR, LLP
STOVALL       NEALY F       TX      00-J-0683-C     FOSTER & SEAR, LLP                          WILLIAMS     HOWARD W     TX      2000-2568-B       FOSTER & SEAR, LLP
SURGINER      HARRY J       TX      2000-CI-16644   FOSTER & SEAR, LLP                          WILLIAMS     JAMES A      TX      DV99-02828-M      FOSTER & SEAR, LLP
SUSTAITA      ISIDRO        TX      153-174994-98   FOSTER & SEAR, LLP                          WILLIAMS     JOHN A       TX      DV00-09275-I      FOSTER & SEAR, LLP
SWANSON       BOBBY R       TX      D-110,133       FOSTER & SEAR, LLP                          WILLIAMS     THEODORE R   TX      99CV0493          FOSTER & SEAR, LLP
SWINDELL      BILLY C       TX      41421           FOSTER & SEAR, LLP                          WILLINGHAM   WILEY        TX      98CV0711          FOSTER & SEAR, LLP
SWINDELL      KELLY J       TX      98CV0928        FOSTER & SEAR, LLP                          WILLIS       ROY L        TX      00CV1010          FOSTER & SEAR, LLP
SYLVESTER     WILLIAM E     TX      153-174963-98   FOSTER & SEAR, LLP                          WILLMON      CHARLES F    TX      DV99-09690-J      FOSTER & SEAR, LLP
TALLEY        DALE F        TX      A-0164179       FOSTER & SEAR, LLP                          WILSON       JOHN B       TX      DV00-08917-G      FOSTER & SEAR, LLP
TAPPEN        VERN J        TX      2000-511,963    FOSTER & SEAR, LLP                          WISNIESKI    CHARLES E    TX      DV99-02909-B      FOSTER & SEAR, LLP
TARPLEY       ET            TX      00CV0669        FOSTER & SEAR, LLP                          WITT         WILLIAM C    TX      B-0163984         FOSTER & SEAR, LLP
TAVAREZ       LUS H         TX      98CV0676        FOSTER & SEAR, LLP                          WOOD         DON E        TX      153-177438-99     FOSTER & SEAR, LLP
TAYLOR        ROBERT H      TX      153-171147-97   FOSTER & SEAR, LLP                          WOODS        LAWRENCE     TX      088155-00-A       FOSTER & SEAR, LLP
TEDFORD       HARLAN        TX      088155-00-A     FOSTER & SEAR, LLP                          WORSHAM      CECIL H      TX      A-0164179         FOSTER & SEAR, LLP
TENNISON      HILLYARD W    TX      08812300C       FOSTER & SEAR, LLP                          WRIGHT       CARL R       TX      98CV0741          FOSTER & SEAR, LLP
THOMAS        CHARLES B     TX      13719*RM00      FOSTER & SEAR, LLP                          WRIGHT       DAYMOND      TX      CV43205           FOSTER & SEAR, LLP
THOMAS        DEARL A       TX      00CV1011        FOSTER & SEAR, LLP                          WYATT        AMOS         TX      99CV1098          FOSTER & SEAR, LLP
THOMAS        WADE L        TX      DV-01-04289-M   FOSTER & SEAR, LLP                          YOUNG        DONALD R     TX      00-00002-00-0-E   FOSTER & SEAR, LLP
THOMAS        WILLIAM E     TX      DV00-09493-F    FOSTER & SEAR, LLP                          YOUNG        VERNON L     TX      153-172222-98     FOSTER & SEAR, LLP
THOMPSON      JOHN L        TX      DV00-01599-I    FOSTER & SEAR, LLP                          YOUNG        WILLIAM P    TX      153-176109-98     FOSTER & SEAR, LLP
THOMPSON      WILLARD       TX      00CV1172        FOSTER & SEAR, LLP                          ZAJICEK      ALBERT T     TX      DV00-09493-F      FOSTER & SEAR, LLP
THOMPSON      WILLIAM B     TX      153-172224-98   FOSTER & SEAR, LLP                          ZAMZOW       PATRICIA M   TX      00CV1010          FOSTER & SEAR, LLP
THORN         EDMON         TX      DV00-09039-K    FOSTER & SEAR, LLP                          ZAPATA       SANTOS M     TX      153-176288-98     FOSTER & SEAR, LLP
THORNELL      DELIA         TX      A-0164137       FOSTER & SEAR, LLP                          KYZER        JAMES H      WV      00-C-43M          FRANKOVITCH, ANETAKIS, COLANTONIO & SIMON
TIDWELL       DORA M        TX      00-2693-C       FOSTER & SEAR, LLP                          ROBERTSON    JAMES L      SD      07005253          FRANSEN LAW OFFICE
TIDWELL       JAMES R       TX      00-2693-C       FOSTER & SEAR, LLP                          SCHAACK      CLIFFORD W   SD      UNKNOWN           FRANSEN LAW OFFICE
TOBIAS        JOSE A        TX      153-175385-98   FOSTER & SEAR, LLP                          WILTSIE      JOHN C       PA      89-01726          FRONEFIELD & DEFURIA
TOMPSON       LEHOMA        TX      2000-512,092    FOSTER & SEAR, LLP                          DEVILLIER    JOSEPH R     LA      20060506          GALANTE & BIVALACQUA LLC
TOWNSEND      TILLMAN O     TX      99CV0122        FOSTER & SEAR, LLP                          MERRITT      JOHNNY       LA      23479             GALANTE & BIVALACQUA LLC
TOWNSEND      TOMMY M       TX      99CV0122        FOSTER & SEAR, LLP                          BYINGTON     JIMMY F      HI      02-1-1533-06      GALIHER DEROBERTIS WAXMAN
TRACY         CORNELIUS L   TX      00CV1173        FOSTER & SEAR, LLP                          GRASSLEY     ELIZABETH    HI      031170808         GALIHER DEROBERTIS WAXMAN
TRAUBER       CHARLES A     TX      DV99-08919-B    FOSTER & SEAR, LLP                          HIGA         ALFRED       GA      00VS012729D       GALIHER DEROBERTIS WAXMAN
TREADWAY      JEFFERSON C   TX      2000-CI-16644   FOSTER & SEAR, LLP                          NELSON       ROGER E      HI      111099805         GALIHER DEROBERTIS WAXMAN

                                                                                                                                                      Appendix A - 127
                                         Case 17-03105                    Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                            Document Page 146 of 624
Claimant     Claimant          State                                                                        Claimant     Claimant          State
Last Name    First Name        Filed   Docket Number            Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number            Primary Plaintiff Counsel
TATSUTANI    THOMAS            GA      00VS012730D              GALIHER DEROBERTIS WAXMAN                   ORTIZ        REINALDO          IN      49D02-9601-MI-01-621     GEORGE & FARINAS, LLP
MASTALSKI    THADDEUS          NJ      L-13696-90               GARRUTO & CANTOR                            OST          HERMAN            IN      IP91-507C                GEORGE & FARINAS, LLP
MILLER       HOWARD III & CA   NJ      L-10785-90               GARRUTO & CANTOR                            OVERBEY      DARRELL           IN      49D02-9601-MI-01-640     GEORGE & FARINAS, LLP
YANCEY       CEALS             IL      04L640                   GAVIN LAW FIRM                              PAGACH       DOUGLAS           IN      49D021609MI034804        GEORGE & FARINAS, LLP
BUCKNER      LORETTA           NV      A4408251X                GEISENDORF, CHARLES L                       PALMER       DARRELL W         IN      ADMIN                    GEORGE & FARINAS, LLP
ANDREWS      JERRY             TX      DV0505880F               GENT LAW FIRM (THE)                         PENROD       CHARLES           IN      49D021708MI033215        GEORGE & FARINAS, LLP
ADAMS        JAMES W           IN      49D021503MI010313        GEORGE & FARINAS, LLP                       PENROD       LORAN             IN      49D021607MI026797        GEORGE & FARINAS, LLP
AILES        THOMAS            IN      49D02-9601-MI-01-539     GEORGE & FARINAS, LLP                       PERCIFIELD   WALLACE G         IN      IP90-328C                GEORGE & FARINAS, LLP
ANDERS       EARL E            IN      ADMIN                    GEORGE & FARINAS, LLP                       POTCHEN      GAIL              IN      49D021605MI018656        GEORGE & FARINAS, LLP
ANDERSON     JUDITH K          IN      49D021307MI026889        GEORGE & FARINAS, LLP                       POWERS       WILLIAM F         IN      49D02-9601-MI-01-587     GEORGE & FARINAS, LLP
BARDEN       GEORGE            IN      49D021611MI040972        GEORGE & FARINAS, LLP                       PRESS        HARRY             IN      49D02-9601-MI-01-405     GEORGE & FARINAS, LLP
BARTLEY      LEE               IN      49D029501MI0001358       GEORGE & FARINAS, LLP                       QUINTERO     ARMANDO           IN      49D021704MI014132        GEORGE & FARINAS, LLP
BASTIN       JAMES K           IN      ADMIN                    GEORGE & FARINAS, LLP                       RICHARDSON   KENNETH R         IN      ADMIN                    GEORGE & FARINAS, LLP
BENEDICT     ROBERT            IN      49D02-9601-MI-01-313     GEORGE & FARINAS, LLP                       RICHEY       PAUL M            IN      49D029801MI0001276       GEORGE & FARINAS, LLP
BOWERS       BOBBY             IN      49D02-9601-MI-0001-711   GEORGE & FARINAS, LLP                       RICHMOND     WAYNE             IN      49D021708MI033082        GEORGE & FARINAS, LLP
BRISENO      JOSE              IN      49D02-9601-MI-01-592     GEORGE & FARINAS, LLP                       ROBBINS      DANNY L           IN      49D029801MI0001399       GEORGE & FARINAS, LLP
BROWN        ISAIAH            IN      49D02-9601-MI-01-373     GEORGE & FARINAS, LLP                       ROBERTS      BRENDA J          IN      49D021608MI028596        GEORGE & FARINAS, LLP
BURCH        MAURICE H         IN      49D02-9601-MI-01-629     GEORGE & FARINAS, LLP                       ROBERTSON    KENNETH           IN      49D021608MI027633        GEORGE & FARINAS, LLP
BURKLE       THOMAS A          IN      ADMIN                    GEORGE & FARINAS, LLP                       ROBISON      KENNETH           IN      49D021401MI002665        GEORGE & FARINAS, LLP
BURTON       RUSSELL L         IN      49D02-9601-MI-01-574     GEORGE & FARINAS, LLP                       ROQUE        FEDELL P          IN      49D02-9501-MI-0001-619   GEORGE & FARINAS, LLP
BUSSIE       ROBERT J          IN      49D02-9601-MI-01-659     GEORGE & FARINAS, LLP                       RUTLEDGE     JIMMIE            IN      49D021611MI040952        GEORGE & FARINAS, LLP
CARNEY       DARRELL           IN      49D02-9601-MI-01-575     GEORGE & FARINAS, LLP                       SCHILL       MICHAEL A         IN      ADMIN                    GEORGE & FARINAS, LLP
CATHER       VERN J            IN      49D02-9601-MI-01-355     GEORGE & FARINAS, LLP                       SCIMIO       GERALD            IN      49D021703MI011284        GEORGE & FARINAS, LLP
CHOMO        PAUL J            IN      49D02-9501-MI-0001-667   GEORGE & FARINAS, LLP                       SELBY        WALTER W          IN      ADMIN                    GEORGE & FARINAS, LLP
CRIBBS       JAMES W           IN      49D02-9601-MI-01-396     GEORGE & FARINAS, LLP                       SHARP        WILLIAM           IN      49D02-9601-MI-01-310     GEORGE & FARINAS, LLP
DANIEL       JAMES P           IN      49D029801MI0001429       GEORGE & FARINAS, LLP                       SHUMAKER     DONALD E          IN      49D021609MI031871        GEORGE & FARINAS, LLP
DILLMAN      FRED J            IN      92632C                   GEORGE & FARINAS, LLP                       SPEARMON     JESSE             IN      49D059209CPO966          GEORGE & FARINAS, LLP
EARL         JOHN W            IN      49D029801MI0001404       GEORGE & FARINAS, LLP                       SPICER       LOLA MAE C        IN      49D029801MI0001392       GEORGE & FARINAS, LLP
ELBAOR       ALEXANDER         IN      49D02-9601-MI-01-303     GEORGE & FARINAS, LLP                       SPRAY        WILLIAM R         IN      49D029801MI0001415       GEORGE & FARINAS, LLP
ELKINS       ROBERT            IN      49D029801MI0001055       GEORGE & FARINAS, LLP                       SPRAY        WILLIAM R         IN      ADMIN                    GEORGE & FARINAS, LLP
ELLIS        PATRICIA H        IN      49D021512MI040062        GEORGE & FARINAS, LLP                       STARESNICK   JOHN              IN      49D021707MI027330        GEORGE & FARINAS, LLP
ELSEY        PHYLLIS           IN      49D021607MI024083        GEORGE & FARINAS, LLP                       STOPHER      CHARLES           IN      IP-901405C               GEORGE & FARINAS, LLP
EVANS        WILBUR L          IN      49D021607MI024953        GEORGE & FARINAS, LLP                       STUTZMAN     ROBERT            IN      49D021512MI040723        GEORGE & FARINAS, LLP
FEUERSTEIN   RALPH             IN      49D021612MI042531        GEORGE & FARINAS, LLP                       SULLIVAN     JESSIE L          IN      49D02-9601-MI-0001-773   GEORGE & FARINAS, LLP
FIELDS       RICHARD           IN      49D021705MI019651        GEORGE & FARINAS, LLP                       SUTTER       MICHAEL D         OH      A0801891                 GEORGE & FARINAS, LLP
FLETES       RAFAEL            IN      49D02-9601-MI-01-453     GEORGE & FARINAS, LLP                       SWEENEY      JAMES R           IN      IP980118                 GEORGE & FARINAS, LLP
FLORES       JOHN R            IN      49D02-9501-MI-0001-574   GEORGE & FARINAS, LLP                       TAGGART      FRED              IN      49D059205CPO539          GEORGE & FARINAS, LLP
FORSYTHE     DONALD D          IN      49D029801MI0001064       GEORGE & FARINAS, LLP                       TILLMAN      SAM L             IN      49D02-9601-MI-01-608     GEORGE & FARINAS, LLP
FUNK         WILLIAM J         IN      49D021501MI001463        GEORGE & FARINAS, LLP                       TOMILSON     DONALD            IN      49D02-9601-MI-0001-760   GEORGE & FARINAS, LLP
GEORGE       JERRY E           IN      49D02-9601-MI-01-634     GEORGE & FARINAS, LLP                       WAGGONER     RICHARD           IN      ADMIN                    GEORGE & FARINAS, LLP
GILL         GALE R            IN      49D029801MI0001357       GEORGE & FARINAS, LLP                       WAINSCOTT    IRA C             IN      49D021507MI022527        GEORGE & FARINAS, LLP
GRIDLEY      EDWIN D           IN      ADMIN                    GEORGE & FARINAS, LLP                       WALKER       JAMES W           IN      49D029801MI0001426       GEORGE & FARINAS, LLP
GROSS        PHYLLIS           IN      49D029801MI0001432       GEORGE & FARINAS, LLP                       WARD         MAXWELL           IN      49D021708MI030276        GEORGE & FARINAS, LLP
GUNTER       DONALD R          IN      49D02-9601-MI-01-475     GEORGE & FARINAS, LLP                       WARD         ROBERT            IN      49D021405MI017978        GEORGE & FARINAS, LLP
HAHNEY       DENNIS            IN      49D021709MI035448        GEORGE & FARINAS, LLP                       WICK         WILLIAM A         IN      49D02-9501-MI-0001-461   GEORGE & FARINAS, LLP
HATTON       DC                IN      49D021307MI027249        GEORGE & FARINAS, LLP                       WICKHORST    GEORGE            IN      49D02-9601-MI-01-392     GEORGE & FARINAS, LLP
HLADEK       JOSEPH            IN      49D02-9601-MI-01-338     GEORGE & FARINAS, LLP                       WILLIS       JOSEPH            IN      49D021611MI041340        GEORGE & FARINAS, LLP
HOBSON       JAMES L           IN      49D02-9501-MI-0001-582   GEORGE & FARINAS, LLP                       WOOLEMS      CHARLES           IN      82D039603CT586           GEORGE & FARINAS, LLP
HOWARD       ELMER A           IN      IP-793-C                 GEORGE & FARINAS, LLP                       PRANCE       THOMAS L          GA      2005VS078324D            GEORGE PENNEBAKER
HOWE         MERIELL W         IN      49D021504MI012004        GEORGE & FARINAS, LLP                       PROVENCHER   ROLAND J          GA      2005VS078323D            GEORGE PENNEBAKER
HUCK         PAUL L            IN      49D021509MI031030        GEORGE & FARINAS, LLP                       ABSHER       JERRY             NY      1505542011               GERSHBAUM & WEISZ, PC
HUDDLESTON   JOE               IN      49D021610MI038255        GEORGE & FARINAS, LLP                       AARINGTON    SMILEY            MS      251-94-905CIV            GIBSON, CHARLES E, III
JACKSON      THEODORE L        IN      49D02-9601-MI-01-464     GEORGE & FARINAS, LLP                       ADAMS        AJ                MS      251-94-905CIV            GIBSON, CHARLES E, III
JONES        JOE B             IN      49D029801MI0001433       GEORGE & FARINAS, LLP                       ADAMS        RICHARD E.        MS      251-94-905CIV            GIBSON, CHARLES E, III
JONES        NORMAN            IN      49D021611MI041136        GEORGE & FARINAS, LLP                       ADAMS        THOMAS C          MS      251-94-905CIV            GIBSON, CHARLES E, III
KARIN        NICHOLAS          IN      49D02-9601-MI-01-364     GEORGE & FARINAS, LLP                       AINSWORTH    GRADY W.          MS      94-0280                  GIBSON, CHARLES E, III
KEOUGH       JERRY             IN      49D021607MI023919        GEORGE & FARINAS, LLP                       AINSWORTH    IRMA N.           MS      94-0280                  GIBSON, CHARLES E, III
KESLER       CHARLES           IN      49D021607MI026981        GEORGE & FARINAS, LLP                       ALLEN        MORRIS BAILEY     MS      251-94-905CIV            GIBSON, CHARLES E, III
KIMMEL       GEORGE T          IN      49D02-9601-MI-0001-731   GEORGE & FARINAS, LLP                       BALLARD      WALTER J.         MS      251-94-905CIV            GIBSON, CHARLES E, III
KONLEY       PATRICIA G        IN      49D021512MI040061        GEORGE & FARINAS, LLP                       BANKS        KATHY A           MS      251-94-905CIV            GIBSON, CHARLES E, III
KUYKENDALL   DOROTHY S         IN      ADMIN                    GEORGE & FARINAS, LLP                       BARKSDALE    KENNETH B. & LI   MS      251-94-905CIV            GIBSON, CHARLES E, III
KVASNICA     WILLIAM P         IN      49D021501MI000690        GEORGE & FARINAS, LLP                       BARKSDALE    KENNETH B. & LI   MS      93-76-332                GIBSON, CHARLES E, III
LANDIS       JAMES M           IN      49D021502MI005190        GEORGE & FARINAS, LLP                       BARNES       ALBERT JR.        MS      94-0280                  GIBSON, CHARLES E, III
LEYVA        ROSELIO D         IN      49D02-9501-MI-0001-508   GEORGE & FARINAS, LLP                       BARNES       LEROY             MS      251-94-905CIV            GIBSON, CHARLES E, III
LINNE        HAROLD J          IN      IP90-1418C               GEORGE & FARINAS, LLP                       BEASLEY      WILLIAM E         MS      251-94-905CIV            GIBSON, CHARLES E, III
LONG         RICHARD F         IN      ADMIN                    GEORGE & FARINAS, LLP                       BELT         SULINA A.         MS      251-94-905CIV            GIBSON, CHARLES E, III
LOPEZ        BASILIO           IN      49D02-9501-MI-0001-592   GEORGE & FARINAS, LLP                       BENJAMIN     MARY E.           MS      251-94-905CIV            GIBSON, CHARLES E, III
LUTE         CHRISTOPHER       IN      49D021605MI018947        GEORGE & FARINAS, LLP                       BISHOP       MYRON D.          MS      251-94-905CIV            GIBSON, CHARLES E, III
MANNING      DENNIS E          IN      49D021607MI024214        GEORGE & FARINAS, LLP                       BISHOP       MYRON D. V METR   MS      251-94-223CIV            GIBSON, CHARLES E, III
MARTINEZ     ALFREDO           IN      49D02-9601-MI-01-383     GEORGE & FARINAS, LLP                       BIVENS       SPENCER LEE       MS      251-94-905CIV            GIBSON, CHARLES E, III
MARTINEZ     RAYMOND A         IN      49D02-9501-MI-0001-595   GEORGE & FARINAS, LLP                       BLAKENEY     HILTON D.         MS      94-0280                  GIBSON, CHARLES E, III
MCCONNELL    CHARLES T         IN      49D021605MI016097        GEORGE & FARINAS, LLP                       BOLTON       GILBERT S.        MS      251-94-905CIV            GIBSON, CHARLES E, III
MINTON       DENNY             IN      49D02-9601-MI-01-499     GEORGE & FARINAS, LLP                       BOOKER       SYLVIA S.         MS      251-94-905CIV            GIBSON, CHARLES E, III
MOORE        JERRELL           IN      IP-90-1074C              GEORGE & FARINAS, LLP                       BOSARGE      GILBERT R         MS      251-94-905CIV            GIBSON, CHARLES E, III
MYERS        LARRY K           IN      49D021405MI014372        GEORGE & FARINAS, LLP                       BOUNDS       LEWIS D.          MS      251-94-905CIV            GIBSON, CHARLES E, III
OBREGON      GUADALUPE         IN      49D02-9601-MI-01-440     GEORGE & FARINAS, LLP                       BOURGEOIS    RONALD J.         MS      251-94-905CIV            GIBSON, CHARLES E, III

                                                                                                                                                                              Appendix A - 128
                                          Case 17-03105             Doc 164         Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                    Document Page 147 of 624
Claimant      Claimant          State                                                               Claimant      Claimant         State
Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name       Filed   Docket Number    Primary Plaintiff Counsel
BOWEN         JACK P. JR.       MS      94-0280         GIBSON, CHARLES E, III                      HERRINGTON    WILLIAM W        MS      251-94-905CIV    GIBSON, CHARLES E, III
BOWEN         ROBERT L          MS      94-0280         GIBSON, CHARLES E, III                      HILL          DARWIN SR.       MS      251-94-905CIV    GIBSON, CHARLES E, III
BRADLEY       LONNIE L.         MS      94-0280         GIBSON, CHARLES E, III                      HILLMAN       RALPH A.         MS      251-94-905CIV    GIBSON, CHARLES E, III
BRASHIER      HENRY E           MS      251-94-905CIV   GIBSON, CHARLES E, III                      HODGE         WILBURN          MS      251-94-905CIV    GIBSON, CHARLES E, III
BRIDGES       BENJAMIN T        MS      251-94-905CIV   GIBSON, CHARLES E, III                      HODGES        EDWARD DON       MS      251-94-905CIV    GIBSON, CHARLES E, III
BROOKS        NETTIE LEE        MS      251-94-905CIV   GIBSON, CHARLES E, III                      HOLIFIELD     CHARLIE JAMES    MS      251-94-905CIV    GIBSON, CHARLES E, III
BROWN         JACK L            MS      251-94-905CIV   GIBSON, CHARLES E, III                      HOLIFIELD     WILLIAM M.       MS      251-94-905CIV    GIBSON, CHARLES E, III
BROWN         JAMES T           MS      251-94-905CIV   GIBSON, CHARLES E, III                      HUBBARD       ERROL LEON       MS      251-94-905CIV    GIBSON, CHARLES E, III
BROWN         ROBERT            MS      251-94-905CIV   GIBSON, CHARLES E, III                      HUDSON        HERMAN R.        MS      251-94-905CIV    GIBSON, CHARLES E, III
BROWN         WILLIE J          MS      251-94-905CIV   GIBSON, CHARLES E, III                      HUDSON        RUFUS R.         MS      251-94-905CIV    GIBSON, CHARLES E, III
BUCKLEY       DOYLE L.          MS      94-0280         GIBSON, CHARLES E, III                      HURD          MITCHELL         MS      251-94-905CIV    GIBSON, CHARLES E, III
BUFFINGTON    VERNON J.         MS      94-0280         GIBSON, CHARLES E, III                      IMEL          MARIE S          MS      251-94-905CIV    GIBSON, CHARLES E, III
BULLOCK       DAVID B.          MS      251-94-905CIV   GIBSON, CHARLES E, III                      JACKSON       CHARLES          MS      251-94-905CIV    GIBSON, CHARLES E, III
BURGE         WILLIAM D. SR.    MS      251-94-905CIV   GIBSON, CHARLES E, III                      JACKSON       CUBERT           MS      251-95-145CIV    GIBSON, CHARLES E, III
BURKE         PATRICK W         LA      98-20924        GIBSON, CHARLES E, III                      JACKSON       JOE E            MS      251-94-905CIV    GIBSON, CHARLES E, III
BURKHALTER    MARCUS TOXIE V    MS      251-94-223CIV   GIBSON, CHARLES E, III                      JENKINS       ELAINE A         MS      251-94-905CIV    GIBSON, CHARLES E, III
BURKHALTER    MARCUS TOXIE V    MS      251-94-905CIV   GIBSON, CHARLES E, III                      JONES         EARTHA           MS      251-94-905CIV    GIBSON, CHARLES E, III
BURNETTE      ROBIE J           MS      251-94-905CIV   GIBSON, CHARLES E, III                      JONES         MILTON J         MS      94-0280          GIBSON, CHARLES E, III
BUSBY         JOHN D.           MS      251-94-905CIV   GIBSON, CHARLES E, III                      JONES         SAMMIE B         MS      251-94-905CIV    GIBSON, CHARLES E, III
BUSH          CHARLES L         MS      251-94-905CIV   GIBSON, CHARLES E, III                      KELLY         HUBERT           MS      251-94-905CIV    GIBSON, CHARLES E, III
BYRON         WILSON LAMAR      MS      251-94-905CIV   GIBSON, CHARLES E, III                      KUYKENDALL    JACKIE           MS      251-94-905CIV    GIBSON, CHARLES E, III
CAMPBELL      EMANUEL           MS      251-94-905CIV   GIBSON, CHARLES E, III                      LAMAR         DENNIS EARL      MS      251-94-905CIV    GIBSON, CHARLES E, III
CARDEN        JOE E. & GLORIA   MS      251-94-905CIV   GIBSON, CHARLES E, III                      LAMBERT       GLENN M.         MS      251-94-905CIV    GIBSON, CHARLES E, III
CARDEN        JOE E. & GLORIA   MS      93-76-332       GIBSON, CHARLES E, III                      LATIL         VONCILE M.       MS      251-94-905CIV    GIBSON, CHARLES E, III
CARR          RONALD E.         MS      251-94-905CIV   GIBSON, CHARLES E, III                      LAVENDER      HERBERT LAMONT   MS      251-94-905CIV    GIBSON, CHARLES E, III
CARTER        CHARLES E         MS      251-94-905CIV   GIBSON, CHARLES E, III                      LITTLEFIELD   JAMES F          MS      251-94-905CIV    GIBSON, CHARLES E, III
CARTER        ELOISE WARD       MS      251-94-905CIV   GIBSON, CHARLES E, III                      LOPER         REX EDWARD       MS      251-94-905CIV    GIBSON, CHARLES E, III
CHANCELLOR    LILLIAN R.        MS      251-94-905CIV   GIBSON, CHARLES E, III                      LOVE          ALVIN            MS      251-94-905CIV    GIBSON, CHARLES E, III
CLARK         THOMAS            MS      251-94-905CIV   GIBSON, CHARLES E, III                      LOVETT        JOHN             MS      251-94-905CIV    GIBSON, CHARLES E, III
COATS         ROY G             MS      251-94-905CIV   GIBSON, CHARLES E, III                      MAGEE         ROBERT O.        MS      251-94-905CIV    GIBSON, CHARLES E, III
COFFMAN       JOHN              MS      251-94-905CIV   GIBSON, CHARLES E, III                      MAIBEN        JESSIE JAMES     MS      251-94-905CIV    GIBSON, CHARLES E, III
COLBURN       BILLY MIKE        MS      251-94-905CIV   GIBSON, CHARLES E, III                      MARTIN        CLARENCE L.      MS      251-94-905CIV    GIBSON, CHARLES E, III
COLE          LEE ROY           MS      251-94-905CIV   GIBSON, CHARLES E, III                      MARTIN        JAMES L          MS      251-94-905CIV    GIBSON, CHARLES E, III
COLEMAN       JOHN L            MS      251-94-905CIV   GIBSON, CHARLES E, III                      MARTIN        ROY A            MS      251-94-905CIV    GIBSON, CHARLES E, III
COLLINS       JAMES T           MS      251-94-905CIV   GIBSON, CHARLES E, III                      MCCANN        JOHNNIE          MS      251-94-905CIV    GIBSON, CHARLES E, III
COOK          JAMES D           MS      251-94-905CIV   GIBSON, CHARLES E, III                      MCDOUGLE      WALTER           MS      251-94-905CIV    GIBSON, CHARLES E, III
COPELAND      JOHN R            MS      251-94-905CIV   GIBSON, CHARLES E, III                      MCKISSACK     THOMAS RILEY     MS      251-95-1047CIV   GIBSON, CHARLES E, III
CRANE         WILLIAM J.        MS      251-94-905CIV   GIBSON, CHARLES E, III                      MCLENDON      DAN F.           MS      251-94-905CIV    GIBSON, CHARLES E, III
CRAVEN        CHARLES R         MS      251-94-905CIV   GIBSON, CHARLES E, III                      MCLENDON      EDWARD S.        MS      251-94-905CIV    GIBSON, CHARLES E, III
CREEL         BOBBY C.          MS      251-94-905CIV   GIBSON, CHARLES E, III                      MCLEOD        DON L.           MS      251-94-905CIV    GIBSON, CHARLES E, III
CREER         JOHNNY B          MS      251-94-905CIV   GIBSON, CHARLES E, III                      MCMILLIAN     JOHNNIE M.       MS      251-94-905CIV    GIBSON, CHARLES E, III
CROSBY        JOE W.            MS      94-0280         GIBSON, CHARLES E, III                      MCNEIL        ALMOND           MS      94-0280          GIBSON, CHARLES E, III
CUNNINGHAM    CHARLES           MS      251-94-905CIV   GIBSON, CHARLES E, III                      MEEKS         NEWTON JR.       MS      251-94-905CIV    GIBSON, CHARLES E, III
CUNNINGHAM    ORVILLE R         MS      251-94-223CIV   GIBSON, CHARLES E, III                      MOLDEN        QUINCY R.        MS      251-94-905CIV    GIBSON, CHARLES E, III
CUNNINGHAM    ORVILLE R         MS      251-94-905CIV   GIBSON, CHARLES E, III                      MONTGOMERY    JOHNNIE K        MS      94-0280          GIBSON, CHARLES E, III
DAVIS         JAMES T           MS      251-94-905CIV   GIBSON, CHARLES E, III                      MOORE         HERMAN           MS      251-94-905CIV    GIBSON, CHARLES E, III
DAVIS         VERNON ANTHONY    MS      251-94-905CIV   GIBSON, CHARLES E, III                      MOSLEY        RALPH S          MS      251-94-905CIV    GIBSON, CHARLES E, III
DEAN          LEVANT            MS      251-94-905CIV   GIBSON, CHARLES E, III                      MURRAY        CLINTON JAMES    MS      251-94-905CIV    GIBSON, CHARLES E, III
DICKINSON     FRANKIE M.        MS      251-94-905CIV   GIBSON, CHARLES E, III                      NETTLES       JOE E.           MS      251-94-905CIV    GIBSON, CHARLES E, III
DOTTERY       LINDA JOHNSON     MS      251-94-905CIV   GIBSON, CHARLES E, III                      NOBLES        GROVER           MS      251-94-905CIV    GIBSON, CHARLES E, III
DOWNARD       WILLARD           MS      251-94-905CIV   GIBSON, CHARLES E, III                      NORRIS        JOHN O           MS      251-94-905CIV    GIBSON, CHARLES E, III
DRAKE         ELMER JETTER      MS      251-94-905CIV   GIBSON, CHARLES E, III                      NORWOOD       THOMAS C.        MS      251-94-905CIV    GIBSON, CHARLES E, III
DUFAULT       JAMES A.          MS      251-94-905CIV   GIBSON, CHARLES E, III                      OFFUTT        JOHN P.          MS      251-94-905CIV    GIBSON, CHARLES E, III
DYE           HUBERT C.         MS      251-94-905CIV   GIBSON, CHARLES E, III                      OWENS         GARY             MS      251-94-905CIV    GIBSON, CHARLES E, III
DYE           JAMES H           MS      251-94-905CIV   GIBSON, CHARLES E, III                      PATRICK       ALFRED JR.       MS      251-94-905CIV    GIBSON, CHARLES E, III
EASTERLING    WILLIE R          MS      94-0280         GIBSON, CHARLES E, III                      PATRICK       ROBERT L         MS      251-94-905CIV    GIBSON, CHARLES E, III
ELLISON       RAY A.            MS      251-94-223CIV   GIBSON, CHARLES E, III                      PICKERING     NOLAN            MS      251-94-905CIV    GIBSON, CHARLES E, III
ELLISON       RAY A.            MS      251-94-905CIV   GIBSON, CHARLES E, III                      PIERCE        WILLIAM ROBERT   MS      251-94-905CIV    GIBSON, CHARLES E, III
EVANS         FRED M.           MS      251-94-905CIV   GIBSON, CHARLES E, III                      PITTMAN       HOLOCOMB         MS      251-94-905CIV    GIBSON, CHARLES E, III
EZELL         WILLIE LOUIS JR   MS      251-94-905CIV   GIBSON, CHARLES E, III                      PITTS         DAYTON           MS      251-94-905CIV    GIBSON, CHARLES E, III
FARMER        HERMAN E.         MS      251-94-905CIV   GIBSON, CHARLES E, III                      PROCTOR       JOHN W.          MS      251-94-905CIV    GIBSON, CHARLES E, III
FORREST       IRIAL             MS      251-94-905CIV   GIBSON, CHARLES E, III                      PRUITT        VENCIE L         MS      251-94-905CIV    GIBSON, CHARLES E, III
FORTENBERRY   RAYMOND V.        MS      251-94-905CIV   GIBSON, CHARLES E, III                      PULLIAM       ALBERT L.        MS      251-94-905CIV    GIBSON, CHARLES E, III
FRANKLIN      HENRY J           MS      251-94-905CIV   GIBSON, CHARLES E, III                      QUINNIE       JOHN H           MS      251-94-905CIV    GIBSON, CHARLES E, III
FRANKLIN      JAMES R           MS      251-94-905CIV   GIBSON, CHARLES E, III                      RAHEEM        MIKAL A.         MS      251-94-905CIV    GIBSON, CHARLES E, III
FREEMAN       JAMES E           MS      251-94-905CIV   GIBSON, CHARLES E, III                      RAINEY        GERTRUDE         MS      251-94-905CIV    GIBSON, CHARLES E, III
GARNER        BURNARD           MS      251-94-905CIV   GIBSON, CHARLES E, III                      REED          CLARENCE A       MS      251-94-905CIV    GIBSON, CHARLES E, III
GLOVER        CHARLES H.        MS      251-94-905CIV   GIBSON, CHARLES E, III                      REESE         CHARLES L.       MS      251-94-905CIV    GIBSON, CHARLES E, III
GOODE         CHARLES R         MS      251-94-905CIV   GIBSON, CHARLES E, III                      ROBERTS       JUDY N.          MS      251-94-905CIV    GIBSON, CHARLES E, III
GOOLSBY       LLOYD E.          MS      251-94-905CIV   GIBSON, CHARLES E, III                      ROBINSON      WILLIE B         MS      251-94-905CIV    GIBSON, CHARLES E, III
GREGORY       HUBERT            MS      94-0280         GIBSON, CHARLES E, III                      ROGERS        CHARLES W        MS      251-94-905CIV    GIBSON, CHARLES E, III
HALL          LEON A.           MS      251-94-905CIV   GIBSON, CHARLES E, III                      ROGERS        WALTER           MS      251-94-905CIV    GIBSON, CHARLES E, III
HAND          RUTH M.           MS      251-94-905CIV   GIBSON, CHARLES E, III                      SEWELL        DAVIS            MS      251-94-905CIV    GIBSON, CHARLES E, III
HARWOOD       GERALD EDWARD S   MS      251-94-905CIV   GIBSON, CHARLES E, III                      SHEFFIELD     JOHNNY M         MS      251-94-905CIV    GIBSON, CHARLES E, III
HAYNES        CARL L            MS      251-94-905CIV   GIBSON, CHARLES E, III                      SHERMAN       WANDA A.         MS      94-0280          GIBSON, CHARLES E, III
HAYNES        IVA DEAN          MS      251-94-905CIV   GIBSON, CHARLES E, III                      SHIELDS       STANLEY V.       MS      251-94-905CIV    GIBSON, CHARLES E, III

                                                                                                                                                               Appendix A - 129
                                          Case 17-03105           Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                     Document Page 148 of 624
Claimant      Claimant          State                                                                Claimant      Claimant     State
Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel                    Last Name     First Name   Filed   Docket Number      Primary Plaintiff Counsel
SIGLER        LEWIS GENE        MS      251-94-905CIV   GIBSON, CHARLES E, III                       TATE          JOHN         TN      2-205-98           GILLENWATER, NICHOL & AMES
SIMMONS       ALFRED L          MS      251-94-905CIV   GIBSON, CHARLES E, III                       TREADWELL     WILLIAM      OK      CJ201601149        GILPIN LAW OFFICE
SINKFIELD     CLINTON           MS      251-94-905CIV   GIBSON, CHARLES E, III                       ANDERSON      HENRY J      VA      740CL0400120700    GLASSER & GLASSER
SKIPPER       THOMAS D.         MS      251-94-905CIV   GIBSON, CHARLES E, III                       ANTOLIN       JULITO M     VA      740CL0400132900    GLASSER & GLASSER
SMITH         CECIL M           MS      251-94-223CIV   GIBSON, CHARLES E, III                       ASHLEY        HENRY S      VA      740CL0500136900    GLASSER & GLASSER
SMITH         CECIL M           MS      251-94-905CIV   GIBSON, CHARLES E, III                       BALES         DARWIN W     VA      740CL0500001400    GLASSER & GLASSER
SMITH         ROBERT D          MS      251-94-905CIV   GIBSON, CHARLES E, III                       BASTA         EDWARD       VA      700CL9725090C-03   GLASSER & GLASSER
SMITH         VERNELL L         MS      251-94-905CIV   GIBSON, CHARLES E, III                       BETHEA        ROBERT L     VA      740CL0500001300    GLASSER & GLASSER
SPINKS        ANTHONY L.        MS      251-94-905CIV   GIBSON, CHARLES E, III                       BOWIE         DON          VA      740CL0400124400    GLASSER & GLASSER
STEPHENS      BH                MS      251-94-905CIV   GIBSON, CHARLES E, III                       BRADSHAW      ADOLPHUS G   VA      700CL0540349F15    GLASSER & GLASSER
STEVENS       LLOYD A.          MS      251-94-905CIV   GIBSON, CHARLES E, III                       BRELAND       CEFUS        VA      740CL0400091500    GLASSER & GLASSER
STEWART       BRENDA MAE        MS      251-94-905CIV   GIBSON, CHARLES E, III                       BROWN         BETTY Y      VA      740CL0400112200    GLASSER & GLASSER
STOKES        WOODROW W         MS      94-2-15         GIBSON, CHARLES E, III                       BUCKLEY       PHILIP L     VA      740CL0400133500    GLASSER & GLASSER
STRICKLAND    LLOYD V.          MS      251-94-905CIV   GIBSON, CHARLES E, III                       CALLISON      BILLY G      VA      740CL0400108400    GLASSER & GLASSER
SULLIVAN      DORMAN C.         MS      251-94-905CIV   GIBSON, CHARLES E, III                       CARTWRIGHT    RICHARD L    VA      740CL0400057400    GLASSER & GLASSER
SWAFFORD      BOBBY JOE         MS      251-94-905CIV   GIBSON, CHARLES E, III                       CLARK         BILLY E      VA      740CL0400060200    GLASSER & GLASSER
TAITE         MERILON           MS      251-94-905CIV   GIBSON, CHARLES E, III                       CLENDENNING   HAROLD H     VA      740CL0400133100    GLASSER & GLASSER
TAYLOR        CLARK W           MS      251-94-905CIV   GIBSON, CHARLES E, III                       COBURN        CURTIS B     VA      740CL0400060600    GLASSER & GLASSER
TAYLOR        JOSEPH L          MS      251-94-905CIV   GIBSON, CHARLES E, III                       COLLIER       KENNETH A    VA      740CL0500011800    GLASSER & GLASSER
TAYLOR        TOMMIE D.         MS      251-94-905CIV   GIBSON, CHARLES E, III                       COMBS         MICHAEL D    VA      700CL0130471A-04   GLASSER & GLASSER
THOMPSON      CLEO EARL         MS      94-0280         GIBSON, CHARLES E, III                       CONLEY        DAVID H      VA      740CL0400044300    GLASSER & GLASSER
THOMPSON      JOHN V            MS      251-94-905CIV   GIBSON, CHARLES E, III                       COVERT        ROBERT L     VA      36019-C-03         GLASSER & GLASSER
THOMPSON      RALPH A. V METR   MS      251-94-223CIV   GIBSON, CHARLES E, III                       CRANK         EUGENE       VA      740CL0400046600    GLASSER & GLASSER
THOMPSON      RALPH A. V METR   MS      251-94-905CIV   GIBSON, CHARLES E, III                       DANIELS       SYLVIA       VA      740CL0400091300    GLASSER & GLASSER
THORNTON      JACK L.           MS      251-94-905CIV   GIBSON, CHARLES E, III                       DEAN          ROBERT M     VA      740CL0400190200    GLASSER & GLASSER
THORNTON      TALMADGE W.       MS      251-94-905CIV   GIBSON, CHARLES E, III                       DENNIS        DORIS M      VA      740CL0400112300    GLASSER & GLASSER
THORNTON      TALMADGE W.       MS      94-0280         GIBSON, CHARLES E, III                       ELLIS         LLOYD J      VA      760CL0700533100    GLASSER & GLASSER
TORRIES       WILFRED J.        MS      251-94-905CIV   GIBSON, CHARLES E, III                       FINLAY        DONALD W     VA      740CL0400078200    GLASSER & GLASSER
TRIGG         STEPHEN ALBERT    MS      251-94-223CIV   GIBSON, CHARLES E, III                       FLETCHER      CURTIS       VA      740CL0400112900    GLASSER & GLASSER
TRIGG         STEPHEN ALBERT    MS      251-94-905CIV   GIBSON, CHARLES E, III                       FLETCHER      ROBERT W     VA      700CL0800480T01    GLASSER & GLASSER
TRIPLETT      CALVIN            MS      94-0280         GIBSON, CHARLES E, III                       FLORA         RAYMOND K    VA      700CL0702344V04    GLASSER & GLASSER
TRUBEE        JOHN DAVID        MS      251-94-905CIV   GIBSON, CHARLES E, III                       FOLEY         WILLIAM J    VA      740CL0400091000    GLASSER & GLASSER
TURNER        ALBERT L          MS      251-94-905CIV   GIBSON, CHARLES E, III                       GAMELL        MAURICE L    VA      740CL0400112400    GLASSER & GLASSER
TURNER        LEROY             MS      251-94-905CIV   GIBSON, CHARLES E, III                       GEE           CLISTER      VA      740CL0400091100    GLASSER & GLASSER
TURNER        SANDRA KAY        MS      251-94-905CIV   GIBSON, CHARLES E, III                       GHOLSON       VIOLA R      VA      740CL0400112800    GLASSER & GLASSER
WELLS         MATTHEW EARL SR   MS      251-94-905CIV   GIBSON, CHARLES E, III                       GRAHAM        WENDELL R    VA      700CL0337441H-02   GLASSER & GLASSER
WESLEY        EDDIE LEE         MS      251-94-905CIV   GIBSON, CHARLES E, III                       HARGRAVES     ROBERT E     VA      740CL0400060400    GLASSER & GLASSER
WILLIAMS      CHESTER           MS      251-94-905CIV   GIBSON, CHARLES E, III                       HARWELL       MELVIN L     VA      740CL0400168400    GLASSER & GLASSER
WILLIAMS      JOHN W            MS      251-94-905CIV   GIBSON, CHARLES E, III                       HATFIELD      SAMUEL L     VA      740CL0400093100    GLASSER & GLASSER
WINDHAM       BW                MS      251-94-905CIV   GIBSON, CHARLES E, III                       HAWTHORNE     CLARENCE P   VA      740CL0400124500    GLASSER & GLASSER
WOOD          HERMAN D.         MS      251-94-905CIV   GIBSON, CHARLES E, III                       HILL          JOSEPH A     VA      740CL0400091600    GLASSER & GLASSER
WRIGHT        WALTER S          MS      251-94-905CIV   GIBSON, CHARLES E, III                       HOPSON        GEORGE W     VA      740CL0800159100    GLASSER & GLASSER
YARBROUGH     CW                MS      251-94-905CIV   GIBSON, CHARLES E, III                       HOWELL        DONALD M     VA      740CL0400044200    GLASSER & GLASSER
YATES         MAX L.            MS      251-94-905CIV   GIBSON, CHARLES E, III                       HUFFMAN       EDWARD L     AZ      CIV0007889PHXPGR   GLASSER & GLASSER
YAWN          WILLIAM N. JR.    MS      251-94-905CIV   GIBSON, CHARLES E, III                       HUNT          BOBBY E      VA      740CL0400120800    GLASSER & GLASSER
YELVERTON     JAMES HASKEL      MS      251-94-905CIV   GIBSON, CHARLES E, III                       IRVING        ALONZA L     VA      740CL0400155700    GLASSER & GLASSER
ADAMS         MARVIN J          TN      2-180-98        GILLENWATER, NICHOL & AMES                   JACKSON       KENNETH W    VA      700CL023573W-01    GLASSER & GLASSER
ALLOWAY       HARRY B           TN      2-181-98        GILLENWATER, NICHOL & AMES                   JEFFRIES      ROBERT L     VA      700CL0337655H02    GLASSER & GLASSER
BERENS        OLIN              TN      2-166-98        GILLENWATER, NICHOL & AMES                   JOHNSON       IVAN R       VA      740CL0500000800    GLASSER & GLASSER
BROCK         JAMES             TN      2-178-98        GILLENWATER, NICHOL & AMES                   JONES         PATRICK O    VA      740CL0400124300    GLASSER & GLASSER
CASTEEL       WILLIAM           TN      2-174-98        GILLENWATER, NICHOL & AMES                   KANTSIOS      KOSMIS G     VA      700CL0235745W-01   GLASSER & GLASSER
CASTLE        BJ                TN      2-173-98        GILLENWATER, NICHOL & AMES                   KOONCE        JOHN O       VA      700CL0601359P03    GLASSER & GLASSER
COLBAUGH      HOYT B            TN      2-172-98        GILLENWATER, NICHOL & AMES                   LAMPMAN       JUNE W       VA      740CL0400108200    GLASSER & GLASSER
COOK          CALVIN            TN      2-179-98        GILLENWATER, NICHOL & AMES                   LEDBETTER     ROMIE L      VA      740CL0400045700    GLASSER & GLASSER
CURRY         JOHN              TN      2-171-98        GILLENWATER, NICHOL & AMES                   LEE           GROVER       VA      740CL0400091400    GLASSER & GLASSER
DANGERFIELD   JOHNNY            TN      2-175-98        GILLENWATER, NICHOL & AMES                   LIVERMAN      WILFORD W    VA      740CL0400133400    GLASSER & GLASSER
DAVIS         JOHN              TN      1-174-98        GILLENWATER, NICHOL & AMES                   LOHRI         ALBERT       VA      740CL0500001000    GLASSER & GLASSER
DAVIS         ROBERT            TN      2-259-98        GILLENWATER, NICHOL & AMES                   LONG          VERNON       VA      740CL0400060300    GLASSER & GLASSER
DAVIS         WILLIAM           TN      2-197-98        GILLENWATER, NICHOL & AMES                   LYONS         PATRICK J    VA      740CL0400190400    GLASSER & GLASSER
DEFRIESE      JAMES             TN      2-196-98        GILLENWATER, NICHOL & AMES                   MAHONE        GUY E        VA      700CL0337533P03    GLASSER & GLASSER
HARTBARGER    FRED              TN      2-198-98        GILLENWATER, NICHOL & AMES                   MARTISHIUS    JOHN A       VA      740CL0400132700    GLASSER & GLASSER
HAYWOOD       BOBBY             TN      2-15702         GILLENWATER, NICHOL & AMES                   MASON         SAM W        VA      740CL0400190100    GLASSER & GLASSER
JERNIGAN      LEWIS             TN      2-189-98        GILLENWATER, NICHOL & AMES                   MASON         SAUNDRA L    VA      740CL0400190300    GLASSER & GLASSER
JOHNSON       ALLEN             TN      2-195-98        GILLENWATER, NICHOL & AMES                   MCDANIEL      HOME V       VA      2:92CV918          GLASSER & GLASSER
JOHNSON       CLARENCE          TN      2-190-98        GILLENWATER, NICHOL & AMES                   MCDERMOTT     HENRY W      VA      740CL0400045600    GLASSER & GLASSER
MCGEE         CLARK             TN      2-192-98        GILLENWATER, NICHOL & AMES                   MCGHEE        RONALD G     VA      740CL0400112500    GLASSER & GLASSER
MENDENHALL    DOUGLAS           TN      2-191-98        GILLENWATER, NICHOL & AMES                   MORRIS        SAMUEL B     VA      740CL0400261400    GLASSER & GLASSER
MONGAR        HOYLE E           TN      2-194-98        GILLENWATER, NICHOL & AMES                   NEAL          JACK P       VA      740CL0400078500    GLASSER & GLASSER
MOORE         TW                TN      2-193-98        GILLENWATER, NICHOL & AMES                   NEAL          JAMES E      VA      740CL0400102300    GLASSER & GLASSER
POTTS         JAMES E           TN      2-208-98        GILLENWATER, NICHOL & AMES                   NEILSON       ROBERT J     VA      740CL0400058700    GLASSER & GLASSER
PRATT         HERMAN            TN      2-207-98        GILLENWATER, NICHOL & AMES                   NEWTON        CHARLES W    VA      740CL0500001500    GLASSER & GLASSER
RADER         GEORGE            TN      2-203-98        GILLENWATER, NICHOL & AMES                   OLIVER        BERTIE M     VA      740CL0400078400    GLASSER & GLASSER
ROBERTS       WILLIAM           TN      2-201-98        GILLENWATER, NICHOL & AMES                   PARHAM        JAMES C      VA      740CL0400108500    GLASSER & GLASSER
ROUNTREE      TOMMY             TN      2-204-98        GILLENWATER, NICHOL & AMES                   PATILLO       CORLONUS     VA      740CL0400048900    GLASSER & GLASSER
SMITH         TIMMY             TN      2-206-98        GILLENWATER, NICHOL & AMES                   PENN          LAWRENCE A   VA      700CL0601672T01    GLASSER & GLASSER
SOLOMON       HOWARD            TN      2-165-98        GILLENWATER, NICHOL & AMES                   RAGUINI       PEPITO       VA      740CL0400078100    GLASSER & GLASSER

                                                                                                                                                             Appendix A - 130
                                        Case 17-03105                Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                       Document Page 149 of 624
Claimant    Claimant          State                                                                    Claimant         Claimant      State
Last Name   First Name        Filed   Docket Number        Primary Plaintiff Counsel                   Last Name        First Name    Filed   Docket Number   Primary Plaintiff Counsel
ROBINSON    BENJAMIN H        VA      740CL0400090900      GLASSER & GLASSER                           ALLYN            ALBERT L      IL      97-L-149        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
ROOT        RICHARD H         VA      740CL0400108300      GLASSER & GLASSER                           ALTGILBERS       MARCELLUS     IL      97-L-919        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
ROUSE       MELVIN            VA      740CL0400078000      GLASSER & GLASSER                           ANDERSON         GARY C        IL      10L208          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
SANCHEZ     RONALD            VA      740CL0400168300      GLASSER & GLASSER                           ANTONIO          BERNARD S     IL      07L893          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
SHUPING     ROBERT            VA      2:92CV942            GLASSER & GLASSER                           ARGENTI          NICHOLAS S    IL      09L564          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
SMILEY      LARRY W           VA      700CL0601812V04      GLASSER & GLASSER                           ARTERBURY        ELMER         IL      97-L-2          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
SMITH       JENNIE A          VA      740CL0400048800      GLASSER & GLASSER                           BAGY             RICHARD       IL      97-L-157        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
SMITH       LEWIS C           VA      740CL0400078300      GLASSER & GLASSER                           BAKER            EDWARD        IL      86-L-2290       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
SMITH       STEPHEN P         VA      740CL0400048700      GLASSER & GLASSER                           BAKER            FREDERICK D   IL      2017L001149     GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
STILWELL    CURTIS E          VA      740CL0400190800      GLASSER & GLASSER                           BALLENTINE       JOHN J        IL      10L134          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
STOVALL     JAMES R           VA      740CL0400090800      GLASSER & GLASSER                           BARTELS          CALVIN        IL      97-L-171        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
SWINK       THOMAS C          VA      2:92CV953            GLASSER & GLASSER                           BATEY            MERRAIN M     IL      ADMIN           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
TAWNEY      SIDNEY L          VA      740CL0400132800      GLASSER & GLASSER                           BATTLES          LORETTA L     IL      10L925          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
THOMPSON    JAMES A           VA      740CL0400190600      GLASSER & GLASSER                           BEASTALL         HARRY         IL      97-L-680        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
THOMPSON    JOHNNIE C         VA      700CL0131120V-05     GLASSER & GLASSER                           BEESE            ERNEST        IL      ADMIN           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
TRENT       DAVID M           VA      700CL0337292W01      GLASSER & GLASSER                           BELL             HERMAN A      IL      09L1256         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
TURNER      GENE M            VA      700CL0800173T01      GLASSER & GLASSER                           BELL             MARVIN R      IL      16L1082         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
VAUGHAN     JOHN P            VA      740CL0400091200      GLASSER & GLASSER                           BELLM            HERMAN J      IL      15L621          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
WARD        TONY H            VA      740CL0400093200      GLASSER & GLASSER                           BELTON           DAVID         IL      10L64           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
WARREN      GARNIE B          VA      740CL0500092600      GLASSER & GLASSER                           BENTLEY          SHERBERT      IL      2017L001156     GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
WHITLEY     STEVEN J          VA      740CL0400133000      GLASSER & GLASSER                           BIERBAUM         HAROLD        IL      97-L-1179       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
WILBUR      STEPHEN W         VA      740CL0400112700      GLASSER & GLASSER                           BIVENS           DONALD A      IL      10L328          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
WOLF        LYNN R            VA      CL0700112100         GLASSER & GLASSER                           BLACK            JAMES M       IL      10L1144         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
WOOD        NICKY S           VA      740CL0400133300      GLASSER & GLASSER                           BOATMAN          NORMAN        IL      96-L-188        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
WOOD        RICHARD N         VA      700CL0601811P03      GLASSER & GLASSER                           BOOKER           DAVID         IL      ADMIN           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
YOUNCE      ROBERT G          VA      740CL0400190700      GLASSER & GLASSER                           BOSTON           ANTON         IL      97-L-915        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
BRYANT      ARTHUR            TN      00-2846GV            GLASSMAN, EDWARDS, WADE & WYATT, P.C.       BOSWELL          WILMA F       IL      09L176          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
LEAL        PATRICIA          TX      01-02610-00-0-C      GLOVER BRYANT, LLP                          BRADEN           LARRY D       IL      02L376          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
LOPEZ       LUIS              TX      01-02610-00-0-C      GLOVER BRYANT, LLP                          BRAINERD         RONALD C      IL      03L1173         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
COX         DOUGLAS O         CA      RG17860142           GOLD LAW FIRM                               BREEDLOVE        ROSCOE        IL      05L35           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
GERACI      RICHARD W         CA      BC509936             GOLD LAW FIRM                               BROOKS           BERNARD A     MO      0722CC00649     GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
KEOWN       GEORGE B          CA      BC668443             GOLD LAW FIRM                               BROWN            DANA C        IL      12L528          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
LARSON      CHARLES H         CA      CGC17276562          GOLD LAW FIRM                               BROWN            WARREN E      IL      13L1517         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
NICHOLS     WINSTON S         CA      CGC17276613          GOLD LAW FIRM                               BRYANT           CARL          IL      12L251          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
SILVA       KENNETH A         CA      BC616851             GOLD LAW FIRM                               BUDZBANOWSKI     GARRY P       IL      17L432          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
THOMPSON    ROYAL V           CA      CGC16276530          GOLD LAW FIRM                               BUHS             ANDREW D      IL      2017L000843     GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
WOODARD     WILLIAM L         CA      RG14719675           GOLD LAW FIRM                               BURLINGAME       WARREN        IL      97-L-11         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
BENTZ       LESTER E          SC      95-CP-10-600         GOLDBERG, CHARLES, ESQ                      BUSA             MICHAEL       IL      ADMIN           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
BAXTER      LEROY             MD      95-2983 BML NO. 4    GOLDBERG, PERSKY & WHITE, P.C.              CAMPBELL         ROBERT E      MO      022-10437       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
BOCCHI      JOHN              PA      GD17003963           GOLDBERG, PERSKY & WHITE, P.C.              CARLSON          DENNIS K      IL      11L271          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
BOSTEDT     JAMES K           MI      1716183NP            GOLDBERG, PERSKY & WHITE, P.C.              CARPENTER        JAMES C       IL      05L51           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
BOSTON      BILL T.           OH      94CV1084             GOLDBERG, PERSKY & WHITE, P.C.              CARTER           ALVIE L       MO      022-10236       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
BURRIS      MICHAEL W         WV      ADMIN                GOLDBERG, PERSKY & WHITE, P.C.              CARTER           ROGER L       IL      09L679          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
COFFIN      ROBERT            OH      94-635-H             GOLDBERG, PERSKY & WHITE, P.C.              CASH             FRANCIS       IL      93-L-314        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
COLVIN      CHARLES L         WV      03C2763              GOLDBERG, PERSKY & WHITE, P.C.              CHAMBERS         EVERETT       IL      96-L-457        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
CULLEN      JOHN & DELORES    OH      94CV1084             GOLDBERG, PERSKY & WHITE, P.C.              CLARK            DONALD B      IL      09L874          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
DAVIS       NIMROD            MD      96-396               GOLDBERG, PERSKY & WHITE, P.C.              CLARK            FRANK J       IL      09L214          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
DAVIS       WILLIAM E         MD      96-753               GOLDBERG, PERSKY & WHITE, P.C.              COALE            JAMES E       IL      10L234          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
GRONBACH    CHARLES R         WV      ADMIN                GOLDBERG, PERSKY & WHITE, P.C.              COCHRAN          JAMES         IL      96-L-445        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
HALL        MICHAEL & JANET   OH      94CV1084             GOLDBERG, PERSKY & WHITE, P.C.              COLEMAN          WELDON R      IL      10L1143         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
HECK        HARRY J           PA      GD106302005          GOLDBERG, PERSKY & WHITE, P.C.              COLLINS          LEO H         IL      09L1210         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
HODGES      JAMES M           MI      A03000505NP          GOLDBERG, PERSKY & WHITE, P.C.              CONROY           DENNIS F      IL      04L830          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
JANEDA      JAMES             IL      2015L001333          GOLDBERG, PERSKY & WHITE, P.C.              COOK             CHARLES       IL      97-L-294        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
KOZICKI     ZIGMOND A         MI      ADMIN                GOLDBERG, PERSKY & WHITE, P.C.              COOPER           ESTHER M      IL      11L1053         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
MEYER       GEORGE R          PA      GD11003149           GOLDBERG, PERSKY & WHITE, P.C.              CRIBLEY          BILLY G       IL      09L859          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
MOORE       ROGER             IL      2016L000030          GOLDBERG, PERSKY & WHITE, P.C.              CRUNK            CHARLES F     IL      15L362          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
MORRISON    WILLIAM           OH      94CV1084             GOLDBERG, PERSKY & WHITE, P.C.              DAMMERMAN        CHARLES       IL      97-L-1014A      GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
NOGALES     MANUEL            IL      2014L001608          GOLDBERG, PERSKY & WHITE, P.C.              DANIELEY         THELMA J      IL      10L488          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
PAGE        DEAN K            MD      95174503             GOLDBERG, PERSKY & WHITE, P.C.              DAVIS            BILLIE D      MO      022-10147       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
PARKER      EARL J.           MD      96-1902/ BML NO. 4   GOLDBERG, PERSKY & WHITE, P.C.              DAVIS            DONALD R      IL      06L898          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
PERRIN      GILBERT C         MI      00-040229            GOLDBERG, PERSKY & WHITE, P.C.              DAVIS            MORRIS C      IL      05L54           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
PONTSEELE   ALBERT            MI      ADMIN                GOLDBERG, PERSKY & WHITE, P.C.              DE LA CRUZ       RAYMOND       IL      2017L001341     GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
PRIEHS      HOWARD            MI      D'01000819           GOLDBERG, PERSKY & WHITE, P.C.              DEITERS          VINCENT M     IL      11L145          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
REBER       GEORGE WILLIAM    MD      96-1035              GOLDBERG, PERSKY & WHITE, P.C.              DONALDSON        CARL M        IL      03L509          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
RITTER      EDWARD L          MD      96-1899 /BML NO. 4   GOLDBERG, PERSKY & WHITE, P.C.              DONICA           FRED          MO      022-10053       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
ROBINSON    KENNETH           MI      ADMIN                GOLDBERG, PERSKY & WHITE, P.C.              DORRIS           GARY B        IL      09L1405         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
SANTIAGO    FRANCISCO         MI      ADMIN                GOLDBERG, PERSKY & WHITE, P.C.              DUGAN            ANDREW        IL      97-L-1074       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
STOVER      CECIL             MI      ADMIN                GOLDBERG, PERSKY & WHITE, P.C.              DUNAWAY          GENEVA        IL      07L560          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
TESTA       ANTHONY           PA      95-17126             GOLDBERG, PERSKY & WHITE, P.C.              DUNN             ALIDA         IL      2017L000852     GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
TOPPER      CURTIS            MD      ADMIN                GOLDBERG, PERSKY & WHITE, P.C.              DUNNE-DUNAJSKI   HELEN J       IL      09L91           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
ULANDER     BUD G             PA      2188-1995            GOLDBERG, PERSKY & WHITE, P.C.              EBERLY           MICHAEL A     IL      14L650          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
WASALASKI   GILBERT M         MI      ADMIN                GOLDBERG, PERSKY & WHITE, P.C.              ELDER            GEORGE        IL      09L1065         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
WILLMAN     DENNIS A          MI      ADMIN                GOLDBERG, PERSKY & WHITE, P.C.              EMSHOUSEN        ALBERT        IL      05L1249         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
YASTION     WALTER            PA      GD93-2443            GOLDBERG, PERSKY & WHITE, P.C.              ENG              COURTENAY     IL      05L25           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
ALLEN       DANIEL D          MO      022-10147            GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   ERWIN            LEONARD A     IL      97-L-422        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
ALLEN       RALPH D           IL      09L240               GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   ESTEPP           ROGER D       IL      10L1133         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC

                                                                                                                                                                Appendix A - 131
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                               Document Page 150 of 624
Claimant      Claimant     State                                                               Claimant      Claimant     State
Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel
FANEUF        LEO          IL      09L1161         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   MOSES         BOB          IL      ADMIN           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
FEE           BONNIE J     IL      03L371          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   MUNDY         BILLIE       IL      96-L-766        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
FELDSCHER     JESSE M      IL      08L1008         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   MURRAY        GLENN F      IL      16L673          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
FLYNN         SAMMY D      MO      0722CC09423     GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   MUSGROVE      SAMUEL       IL      97-L-1003       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
FORBES        LT           MO      0822CC00233     GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   MYERS         CHARLES      IL      97-L-151        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
FOREMAN       CLIFFORD     IL      97-L-910        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   NELSON        HENRY L      IL      96-1-130        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
FORSYTHE      WILLIAM      IL      ADMIN           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   NEUMANN       DALE L       IL      09L1311         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
FOX           FRED J       IL      09L12           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   NICHOLSON     THOMAS       IL      11L635          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
FREDRICKSON   JAMES        IL      97-L-735        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   O'LEARY       TIMOTHY J    IL      09L1064         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
FREDRICKSON   KARL A       IL      06L288          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   OLIVER        LEONARD W    IL      10L403          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
FRYMAN        JAMES        IL      ADMIN           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   OLLIS         VERNON A     IL      16L1059         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
GAMACHE       ROBERT       MO      032-00459       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   OROS          PAUL         IL      86-L-2180       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
GANNON        KEVIN        IL      ADMIN           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   OUTLAW        VIRGINIA     IL      2017L000630     GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
GAUGH         MELVIN       IL      16L372          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   OVERTON       AMOS         IL      05L52           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
GENSEAL       HARRY J      IL      15L1035         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   PALANACKI     CEDA         IL      96-L-576        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
GEORGE        DAHLIA       IL      2017L001117     GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   PARDY         JAMES        IL      96-L-476        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
GIBSON        JAMES L      MO      022-10144       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   PARHAM        MONROE       IL      ADMIN           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
GILLEN        ROBERT       IL      97-L-1005       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   PARKER        CHARLES L    MO      0822CC00750     GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
GOW           VIVIAN       IL      11L257          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   PAYNE         MICHAEL L    IL      12L523          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
GRADY         EDDY L       IL      09L732          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   PEARSON       BILLY J      MO      0722CC09325     GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
GREATHOUSE    TERRY        IL      97-L-1066       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   PEECHER       GEORGE L     IL      12L323          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
GREEN         ALVIE L      IL      12L595          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   PENCE         ROBERT       IL      97-L-90         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
GUNTER        GEORGE       IL      07L954          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   PENLAND       RONALD M     IL      11L1077         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
GURR          REED         IL      2017L000941     GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   PERFETTI      FLOYD        IL      86-L-1894       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
GUYE          MICHAEL D    IL      09L124          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   PETRAIT       LEO          IL      15L178          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
HADEN         WILL         IL      10L875          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   PIESKO        RONALD       IL      ADMIN           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
HAKKARAINEN   AIMO         IL      97-L-480        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   POTTS         DONALD       IL      ADMIN           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
HALL          JEWELL W     IL      10L853          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   POTTS         EARL         IL      ADMIN           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
HAMILTON      WILLIAM      IL      05L231          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   RAY           DENNIS       IL      16L1060         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
HARLAN        WILLIAM T    IL      10L175          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   REEVES        GEORGE A     IL      10L601          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
HATCHER       CARL         IL      ADMIN           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   REISKE        FRED J       IL      10L859          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
HAYDEN        JOHN         IL      ADMIN           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   RESSLER       THEODORE     IL      07L92           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
HAYES         ROBERT W     IL      15L1209         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   REVELLE       TRUMAN R     IL      07L413          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
HICKS         FLOYD        IL      09L1137         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   REYNOLDS      ELLIS W      IL      17L841          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
HINTON        STANLEY B    MO      03209514        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   RIALS         HAROLD       IL      97-L-95         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
HOLMES        WILLIAM      IL      04L1082         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   ROBERTS       RICHARD A    MO      022-10236       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
HOPKINS       JESSIE J     MO      022-10236       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   ROBERTSON     MARY         IL      2017L001239     GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
HOWE          ROBERT H     IL      12L857          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   ROBINSON      DOUGLAS L    IL      10L631          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
HOWELL        ROBERT W     IL      98L43           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   RODRIGUEZ     LOUIS        IL      17L459          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
HUEBNER       GENE B       IL      10L1068         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   ROHWEDDER     WALTER A     IL      10L876          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
HUNT          DALE W       IL      15L1360         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   ROMANAT       DONALD       IL      97-L-857        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
HURT          LARRY E      IL      11L146          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   ROWAN         OSCAR O      IL      11L238          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
IMPERIALE     BIAGIO       IL      ADMIN           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   SCARBROUGH    GERALD L     MO      022-10147       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
IRWIN         MELVIN       IL      97-L-1082       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   SCHMISSEUR    GAYLE        MO      022-10238       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
JACKSON       TOMMIE       MO      0722CC01178     GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   SCHNAKE       JAMES C      IL      10L1086         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
JAGOSH        STEPHEN      IL      97-L-1075       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   SHELEY        VERNALEE     IL      10L762          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
JOHNSON       DALE T       IL      10L745          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   SHIELDS       STEWART      IL      96-L-128        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
JOHNSON       GEORGE E     IL      97-L-597        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   SHURTS        ELWIN        IL      07L1074         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
JONES         WILBERT      IL      09L731          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   SITZES        PETER M      MO      022-11412       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
KAPPERS       CORNELIUS    IL      2017L001138     GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   SLONE         ANDREW       IL      10L1088         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
KAWA          LAWRENCE H   IL      95-L-400        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   SMITH         MARCIA L     IL      2017L001190     GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
KEASLER       GREGORY S    IL      10L136          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   SMITH         VERNON T     IL      ADMIN           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
KELLERMAN     LAWRENCE     IL      2017L000907     GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   SODA          CARL         IL      04L834          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
KENNEDY       DENNIS E     IL      10L102          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   SOLLERS       CHARLES      IL      ADMIN           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
KENNEDY       MAURICE E    IL      97-L-624        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   SPANN         THOMAS H     MO      022-10052       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
KEY           GERALD P     IL      07L416          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   ST. ARNOLD    MARY J       IL      12L488          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
KILE          JAMES W      IL      11L1442         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   STIEF         ROBERT       IL      97-L-1062       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
KIRBY         FRANCIS      IL      09L406          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   STOTTS        HAROLD       IL      04L828          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
KOEHLER       JAMES        IL      94-L-1328       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   STOUT         THOMAS       IL      97-L-64A        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
LOFTIN        DOLORES      IL      16L719          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   SWINDLE       FRANKLIN     IL      09L1320         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
LOPEZ         ARTURO       IL      2017L001084     GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   TANNER        ROGER G      IL      97-L-108        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
LOVELESS      DONNIE       IL      12L1527         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   TANT          HAROLD       IL      91-L-1189       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
LOWE          DONALD M     IL      10L882          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   TEAGUE        WALLACE      IL      09L1211         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
LOWERY        RICKY        IL      07L875          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   TENANT        JUDY C       IL      08L5            GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
MADDOX        LORETTA      IL      16L1134         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   THWEATT       TERRY        IL      97-L-111        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
MARTIN        ROGER        IL      09L335          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   TRAMMELL      LUTHER H     IL      05L152          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
MASINGILL     LEONIDAS E   IL      16L925          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   TRETTENERO    JAMES        IL      98-L-14         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
MASON         HAROLD       IL      ADMIN           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   TUCKER        CHARLES W    IL      08L106          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
MATHENY       JAMES        IL      96-L-485        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   TURNER        MORSE        IL      05L291          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
MCANELLY      MARTELL      IL      97-L-927        GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   USSERY        UKLIN L      IL      03L934          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
MCCARTHY      MARGARET L   IL      09L301          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   VANDERGRIFT   WILLIAM R    IL      09L414          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
MCGUIRE       ROGER G      IL      05L24           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   VOGEL         JAMES M      IL      11L1403         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
MCNEELY       WILLIAM A    IL      07L253          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   WABBINGTON    EDD          MO      0722CC01581     GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
MIZE          CLIFTON E    IL      09L659          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   WAGGONER      RICHARD E    IL      05L49           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
MOONEY        ROBERT T     IL      10L623          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   WALLACE       CARL         IL      05L53           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC
MORROW        WILL         MO      022-11406       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   WALLACE       DALE E       IL      09L177          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC

                                                                                                                                                    Appendix A - 132
                                      Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                  Document Page 151 of 624
Claimant      Claimant      State                                                                 Claimant      Claimant      State
Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number            Primary Plaintiff Counsel
WALSH         DIANNA L      IL      08L839            GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BACHMAN       GEORGE U      MD      91-22652                 GOODELL, DEVRIES, LEECH & DANN, LLP
WARD          CAROLYN A     IL      09L122            GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BAILEY        GLENN E       MD      24X06000637HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
WARE          GEORGE        IL      09L29             GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BAKER         CHARLES R     MD      91-22652                 GOODELL, DEVRIES, LEECH & DANN, LLP
WASHINGTON    GEORGE        IL      15L1434           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BALLARD       CHARLES E     MD      92335502                 GOODELL, DEVRIES, LEECH & DANN, LLP
WATSON        ROBERT C      IL      07L869            GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BANKERD       LILLIAN H     MD      24X06000638HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
WAWRZYNIAK    CZESLAW       IL      96-L-318          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BANKS         WILLIAM S     MD      93176523                 GOODELL, DEVRIES, LEECH & DANN, LLP
WELBORN       DAVID R       IL      97-L-925          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BARBERIA      JOHN J        MD      24X02001324              GOODELL, DEVRIES, LEECH & DANN, LLP
WHITE         ERNEST W      IL      11L821            GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BARGER        RAYMOND J     MD      24X91193522              GOODELL, DEVRIES, LEECH & DANN, LLP
WHITE         JOHN C        IL      97-L-122          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BARNABY       PAUL T        MD      24X02001327              GOODELL, DEVRIES, LEECH & DANN, LLP
WHITE         SAMUEL        IL      2017L001085       GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BARNES        EDWARD F      MD      24-X-91064506            GOODELL, DEVRIES, LEECH & DANN, LLP
WHITE         SHIRLEY       IL      97-L-138          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BARNES        THORNTON J    MD      24X08000002HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
WHITEHEAD     LEROY         IL      96-L-484          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BARNETT       DAVID         MD      93288511                 GOODELL, DEVRIES, LEECH & DANN, LLP
WILKINSON     TERRY         IL      94-L-1367         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BARNETT       FLORENCE E    MD      24X91123505              GOODELL, DEVRIES, LEECH & DANN, LLP
WILLIAMS      ROBERT E      IL      97-L-123          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BARNETT       WILLIAM E     MD      24X91123505              GOODELL, DEVRIES, LEECH & DANN, LLP
WILLIE        FRANKLIN D    IL      10L63             GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BARNETTE      JOHN B        MD      24X91123505              GOODELL, DEVRIES, LEECH & DANN, LLP
WILLIMANN     DALE          IL      97-L-124          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BARR          DONALD E      MD      24X91184526              GOODELL, DEVRIES, LEECH & DANN, LLP
WILSON        ARTHUR        IL      92-L-957          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BARR          EDGARD L      MD      24X09000093HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
WILSON        MARK R        IL      03L416            GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BARR          EDWARD D      MD      92335502                 GOODELL, DEVRIES, LEECH & DANN, LLP
WILSON        ROLAND E      IL      09L836            GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BARRETT       HILDA         MD      24X03001007              GOODELL, DEVRIES, LEECH & DANN, LLP
WILSON        WILLIAM L     MO      022-10236         GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BASS          ELWOOD O      MD      24X98281503CX1881        GOODELL, DEVRIES, LEECH & DANN, LLP
WINKLER       EUGENE O      IL      10L912            GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BASTIEN       ERNEST J      MD      91213527                 GOODELL, DEVRIES, LEECH & DANN, LLP
WITTER        RANDALL       IL      16L1191           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BAUMAN        CHARLES       MD      24X90347502              GOODELL, DEVRIES, LEECH & DANN, LLP
WOODBURY      JOHN          IL      97-L-464          GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BAVOTA        JOSEPH        MD      24X07000225HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
WOOFF         CLARENCE O    IL      03L1418           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BAVOTA        JOSEPH        MD      24X09000085HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
WRAY          WILLIAM H     IL      07L690            GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BAWROSKI      THOMAS G      MD      24X91123505              GOODELL, DEVRIES, LEECH & DANN, LLP
YOUNG         HENRY F       IL      12L1483           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BAXIVANOS     ROBERT        MD      24X06000636HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
ZERBY         ROBERT P      IL      10L235            GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BAYER         JOSEPH F      MD      24X94308517              GOODELL, DEVRIES, LEECH & DANN, LLP
ZIEGENHORN    VERNON C      IL      16L398            GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BEALL         JAMES R       MD      91-22652                 GOODELL, DEVRIES, LEECH & DANN, LLP
ZUECK         CHARLES A     IL      09L1323           GOLDENBERG HELLER ANTOGNOLI & ROWLAND, PC   BEARD         NAPOLEON      MD      24X05000896HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
BOYD          WILLIE        MD      24X07000446       GOLDMAN & SKEEN, PA                         BEAVERS       FRANK         MD      24X09000088HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
BROOKS        THOMAS E      MD      94010501          GOLDMAN & SKEEN, PA                         BECHLER       ANTHONY J     MD      24-X-92311502            GOODELL, DEVRIES, LEECH & DANN, LLP
GARNES        OTIS Y        MD      24X08000451       GOLDMAN & SKEEN, PA                         BECHLER       ANTHONY J     MD      24X07000151HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
GIBSON        CHARLES E     MD      24X14000457       GOLDMAN & SKEEN, PA                         BECHLER       ANTHONY J     MD      24X08000327HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
HILL          JOHN T        MD      94339501          GOLDMAN & SKEEN, PA                         BEEMAN        BENJAMIN      MD      24X90347502              GOODELL, DEVRIES, LEECH & DANN, LLP
HOPEMAN       INC.          MD      96211501          GOLDMAN & SKEEN, PA                         BEEMAN        CHARLES M     MD      24X02000127HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
PARKS         PATSY P       MD      24X15000446       GOLDMAN & SKEEN, PA                         BELL          ALFRED S      MD      98240506                 GOODELL, DEVRIES, LEECH & DANN, LLP
RANDALL       FRANK L       MD      24X15000278       GOLDMAN & SKEEN, PA                         BENDER        THOMAS P      MD      91-22652                 GOODELL, DEVRIES, LEECH & DANN, LLP
STANBACK      CHARLES H     MD      24X12000734_      GOLDMAN & SKEEN, PA                         BERTRAND      EDWARD J      MD      93176523                 GOODELL, DEVRIES, LEECH & DANN, LLP
WARFIELD      JAMES S       MD      24X07000080       GOLDMAN & SKEEN, PA                         BERTSCH       HERBERT C     MD      24X91171530              GOODELL, DEVRIES, LEECH & DANN, LLP
WILLIAMS      ALFRED J      MD      24X05000623       GOLDMAN & SKEEN, PA                         BERWANGER     VALENTINE W   MD      24X91305519              GOODELL, DEVRIES, LEECH & DANN, LLP
WOOD          RAYMOND       MD      97108507 CX530    GOLDMAN & SKEEN, PA                         BESKER        RICHARD K     MD      24X91123505              GOODELL, DEVRIES, LEECH & DANN, LLP
AARON         GEORGE W      MD      24-X-92311502     GOODELL, DEVRIES, LEECH & DANN, LLP         BETHEA        BOBBY J       MD      24X09000090HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
ABE           WALTER F      MD      24X09000093HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP         BETTLEYON     ALBERT M      MD      24X02002204              GOODELL, DEVRIES, LEECH & DANN, LLP
ADAMS         DANIEL G      MD      24X08000214HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP         BEVER         DAVID L       MD      24X05000331HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
ADAMS         EDWIN H       MD      24X05000900HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP         BEYER         ROBERT C      MD      24X07000220CAMC          GOODELL, DEVRIES, LEECH & DANN, LLP
ADAMS         KIMBLE        MD      24-X-92239502     GOODELL, DEVRIES, LEECH & DANN, LLP         BEYER         ROBERT C      MD      24X07000220HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
ADAMS         LYNN R        MD      24X91221522       GOODELL, DEVRIES, LEECH & DANN, LLP         BIDDISON      CARVILLE A    MD      02001132                 GOODELL, DEVRIES, LEECH & DANN, LLP
ALBERT        RAYMOND F     MD      24X91171530       GOODELL, DEVRIES, LEECH & DANN, LLP         BIGLEY        BERTHA R      MD      24X08000214HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
ALEXANDER     JOSEPH S      MD      91-22652          GOODELL, DEVRIES, LEECH & DANN, LLP         BIRMINGHAM    THOMAS W      MD      24X09000091HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
ALEXANDER     PETER G       MD      2402002204        GOODELL, DEVRIES, LEECH & DANN, LLP         BISH          JOHN A        MD      24X05000324HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
ALFRED        JAMES H       MD      24X08000409HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP         BLACKBURN     WILLIAM E     MD      24X91221522              GOODELL, DEVRIES, LEECH & DANN, LLP
ALLEN         BARRY         MD      24X09000093HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP         BLACKMON      BENNIE B      MD      24X07000297HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
ALLEN         BARRY R       MD      24X07000220CAMC   GOODELL, DEVRIES, LEECH & DANN, LLP         BLACKMON      MILDRED       MD      24X95181522              GOODELL, DEVRIES, LEECH & DANN, LLP
ALLEN         BARRY R       MD      24X07000220HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP         BLAIR         RAY           MD      24X05000323HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
ALLEN         BILLY F       MD      93176523          GOODELL, DEVRIES, LEECH & DANN, LLP         BLAKE         HERMAN        MD      24X06000639HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
ALLEN         LEVY          MD      92335504          GOODELL, DEVRIES, LEECH & DANN, LLP         BLALOCK       SAM           MD      24X05000320HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
ALLEN         RUSSELL O     MD      97022519          GOODELL, DEVRIES, LEECH & DANN, LLP         BLAND         RUFUS         MD      24X96103548              GOODELL, DEVRIES, LEECH & DANN, LLP
ALT           CHARLES V     MD      24X02002204       GOODELL, DEVRIES, LEECH & DANN, LLP         BLANEY        EDWARD C      MD      24X05000873HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
ALTEVOGT      GEORGE E      MD      24-X-02002207     GOODELL, DEVRIES, LEECH & DANN, LLP         BLANKENSHIP   EARL W        MD      24X06000639HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
AMENT         RICHARD A     MD      24X11000784HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP         BOBB          KARL          MD      24X05000321HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
AMOSS         CHARLES E     MD      24X-91086530      GOODELL, DEVRIES, LEECH & DANN, LLP         BOND          EDWARD F      MD      93176523                 GOODELL, DEVRIES, LEECH & DANN, LLP
ANDERS        ROBERT L      MD      91-07631          GOODELL, DEVRIES, LEECH & DANN, LLP         BOND          JOSEPH F      MD      93176523                 GOODELL, DEVRIES, LEECH & DANN, LLP
ANDERSON      CHARLES C     MD      24-X-91064506     GOODELL, DEVRIES, LEECH & DANN, LLP         BOONE         DANIEL W      MD      24-X-91064506            GOODELL, DEVRIES, LEECH & DANN, LLP
ANDERSON      CHARLES T     MD      24-X-91064506     GOODELL, DEVRIES, LEECH & DANN, LLP         BOONE         JOSEPH H      MD      24X05000894HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
ANDERSON      FREDERICK L   MD      24X91193522       GOODELL, DEVRIES, LEECH & DANN, LLP         BOSTON        EARL D        MD      24X92366501              GOODELL, DEVRIES, LEECH & DANN, LLP
ANDERSON      JOHN          MD      24X90347502       GOODELL, DEVRIES, LEECH & DANN, LLP         BOUNDS        DOUGLAS C     MD      24X06000637HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
ANDREW        CLAUDE J      MD      24X90358501       GOODELL, DEVRIES, LEECH & DANN, LLP         BOWERSOX      CHARLES A     MD      24X91171530              GOODELL, DEVRIES, LEECH & DANN, LLP
ANGELIER      CHARLES F     MD      01000159          GOODELL, DEVRIES, LEECH & DANN, LLP         BOWIE         PAUL          MD      24X05000320HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
ANKEWITZ      ALFRED G      MD      24X91305519       GOODELL, DEVRIES, LEECH & DANN, LLP         BOYD          KENNETH D     MD      24X91193522              GOODELL, DEVRIES, LEECH & DANN, LLP
APICELLA      POMPEY A      MD      24X91184514       GOODELL, DEVRIES, LEECH & DANN, LLP         BOYER         CLARK L       MD      24X08000218HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
ARATA         STEVEN J      MD      24X02002204       GOODELL, DEVRIES, LEECH & DANN, LLP         BOYLE         PATRICK J     MD      91-22652                 GOODELL, DEVRIES, LEECH & DANN, LLP
ARCHAMBAULT   FRANCES A     MD      24X01001581       GOODELL, DEVRIES, LEECH & DANN, LLP         BRADLEY       FRANK A       MD      24X02001327              GOODELL, DEVRIES, LEECH & DANN, LLP
ARNDT         ROBERT E      MD      24X91319529       GOODELL, DEVRIES, LEECH & DANN, LLP         BRADLEY       JAMES L       MD      96054501                 GOODELL, DEVRIES, LEECH & DANN, LLP
ARNOLD        CLARENCE P    MD      24X94028507       GOODELL, DEVRIES, LEECH & DANN, LLP         BRANHAM       RONALD J      MD      24X05000337HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
ARNOLD        MELVIN D      MD      92335504          GOODELL, DEVRIES, LEECH & DANN, LLP         BRANNON       SAMUEL D      MD      24X06000638HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
ARROWOOD      MARK G        MD      25X15000538MPC    GOODELL, DEVRIES, LEECH & DANN, LLP         BRANNUM       JOE L         MD      98072548CX5 & 02000223   GOODELL, DEVRIES, LEECH & DANN, LLP

                                                                                                                                                                 Appendix A - 133
                                     Case 17-03105                 Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                      Document Page 152 of 624
Claimant     Claimant      State                                                                      Claimant      Claimant      State
Last Name    First Name    Filed   Docket Number        Primary Plaintiff Counsel                     Last Name     First Name    Filed   Docket Number       Primary Plaintiff Counsel
BRATSIS      GEORGE        MD      24X05000894HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           COMPTON       WARREN        MD      24X05000320HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
BRAZEZICKI   CHARLES A     MD      24X91123505          GOODELL, DEVRIES, LEECH & DANN, LLP           CONNELLY      WILLIAM       MD      24X09000437HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
BREHM        JOHN          MD      24X90347502          GOODELL, DEVRIES, LEECH & DANN, LLP           CONNER        EVERETT       MD      24X90358501         GOODELL, DEVRIES, LEECH & DANN, LLP
BRIGANDI     JOSEPH C      MD      24-X-91064506        GOODELL, DEVRIES, LEECH & DANN, LLP           COOK          JEFFERSON M   MD      24X91305519         GOODELL, DEVRIES, LEECH & DANN, LLP
BROCKTON     JULIUS        MD      24X92304506          GOODELL, DEVRIES, LEECH & DANN, LLP           COOK          JULIUS        MD      93176523            GOODELL, DEVRIES, LEECH & DANN, LLP
BROOKS       OTIS R        MD      24X99000283          GOODELL, DEVRIES, LEECH & DANN, LLP           COOK          RAY H         MD      24X06000335HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
BROWN        DAVID K       MD      02001127             GOODELL, DEVRIES, LEECH & DANN, LLP           CORDONE       JOSEPH L      MD      91-22652            GOODELL, DEVRIES, LEECH & DANN, LLP
BROWN        FLOYD E       MD      24X05000896HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           COTTON        CHARLES R     MD      24X998086513CX638   GOODELL, DEVRIES, LEECH & DANN, LLP
BROWN        LOUIS P       MD      24X05000324HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           COUNCIL       JAMES         MD      24X01001662         GOODELL, DEVRIES, LEECH & DANN, LLP
BROWN        MICHAEL M     MD      24X07000066HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           COUNCIL       JAMES         MD      24X97065503         GOODELL, DEVRIES, LEECH & DANN, LLP
BROWN        PAUL D        MD      24X05000900HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           COX           GEORGE        MD      91213527            GOODELL, DEVRIES, LEECH & DANN, LLP
BROWN        PHILIP        MD      24X09000093HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           COX           ROBERT E      MD      95146545            GOODELL, DEVRIES, LEECH & DANN, LLP
BROWN        ROY           MD      24X90347502          GOODELL, DEVRIES, LEECH & DANN, LLP           COX           WILLIAM A     MD      24X91171530         GOODELL, DEVRIES, LEECH & DANN, LLP
BRUCE        MILFORD V     MD      24X02002204          GOODELL, DEVRIES, LEECH & DANN, LLP           CRABBE        CHARLIE O     MD      92230508            GOODELL, DEVRIES, LEECH & DANN, LLP
BRUCE        PAUL S        MD      24X91305519          GOODELL, DEVRIES, LEECH & DANN, LLP           CRAIG         ROBERT L      MD      93176523            GOODELL, DEVRIES, LEECH & DANN, LLP
BRUGGERMAN   EMERSON A     MD      24X02002204          GOODELL, DEVRIES, LEECH & DANN, LLP           CRAMER        IRDELLA M     MD      24X13000389HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
BRYAN        RONALD        MD      24X91221522          GOODELL, DEVRIES, LEECH & DANN, LLP           CRAWFORD      ALVIN J       MD      24X05000891HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
BRYANT       STANLEY       MD      24X09000449HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           CRAWFORD      VIRGIL        MD      92335504            GOODELL, DEVRIES, LEECH & DANN, LLP
BUCKSON      SYLVESTER M   MD      24X05000896HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           CRISPENS      EGBERT        MD      24X09000435HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
BUFF         CHARLES       MD      24X91184526          GOODELL, DEVRIES, LEECH & DANN, LLP           CROCKETT      JOHN E        MD      24-X-92311502       GOODELL, DEVRIES, LEECH & DANN, LLP
BURGER       JOSEPH A      MD      24X08000215HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           CRONIN        JOHN L        MD      24X09000437HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
BURNER       ROBERT L      MD      24X91171530          GOODELL, DEVRIES, LEECH & DANN, LLP           CROUSE        DAVID         MD      24X09000437HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
BURNETTE     LACY E        MD      24X05000891HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           CROVO         HOWARD C      MD      24X91193522         GOODELL, DEVRIES, LEECH & DANN, LLP
BURNS        ROLAND        MD      24X10000416HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           CRUICKSHANK   WILLIAM A     MD      90358501            GOODELL, DEVRIES, LEECH & DANN, LLP
BURROWS      JAMES         MD      02002484             GOODELL, DEVRIES, LEECH & DANN, LLP           CUNNINGHAM    HELGA         MD      24X08000215HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
BURT         JAMES A       MD      24X02002204          GOODELL, DEVRIES, LEECH & DANN, LLP           CUNNINGHAM    LOUIS         MD      24X05000320HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
BUSCH        CHARLES C     MD      24X-97184501CX1388   GOODELL, DEVRIES, LEECH & DANN, LLP           CUNNINGHAM    RICHARD       MD      89006549            GOODELL, DEVRIES, LEECH & DANN, LLP
BUTLER       RUDOLPH       MD      24X95261503          GOODELL, DEVRIES, LEECH & DANN, LLP           CUPPETT       DALE F        MD      24X07000271HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
BUTLER       ZELMA         MD      24X08000215HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           D'AMICO       THOMAS D      MD      24X91305519         GOODELL, DEVRIES, LEECH & DANN, LLP
BUTTORFF     WILLIAM G     MD      24X90346501          GOODELL, DEVRIES, LEECH & DANN, LLP           D'APICE       ANTHONY N     MD      24X07000068HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
CAIN         ALEX          MD      91-22652             GOODELL, DEVRIES, LEECH & DANN, LLP           DAFFIN        HOWARD H      MD      24X01000580         GOODELL, DEVRIES, LEECH & DANN, LLP
CAMPBELL     JOHN L        MD      24X91193529          GOODELL, DEVRIES, LEECH & DANN, LLP           DAIL          PRESTON L     MD      24X91109505         GOODELL, DEVRIES, LEECH & DANN, LLP
CAMPOS       LUIS          MD      24X05000894HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           DAMON         ODIS          MD      00000477            GOODELL, DEVRIES, LEECH & DANN, LLP
CARAWAY      ROBERT J      MD      24X05000321HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           DANIEL        CARL H        MD      24X91193522         GOODELL, DEVRIES, LEECH & DANN, LLP
CARFINE      GABRIEL N     MD      24X06000640HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           DAVENPORT     HARLAND J     MD      24X91221522         GOODELL, DEVRIES, LEECH & DANN, LLP
CARFINE      KENNETH E     MD      24X07000297HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           DAVENPORT     JAMES         MD      24X05000337HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
CARFINE      KENNETH E     MD      24X07000297JHM       GOODELL, DEVRIES, LEECH & DANN, LLP           DAVIS         ANDREW L      MD      24X05000896HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
CARGILE      CHARLES M     MD      00-000258            GOODELL, DEVRIES, LEECH & DANN, LLP           DAVIS         DONALD        MD      24X90347502         GOODELL, DEVRIES, LEECH & DANN, LLP
CARLEST      DAVID E       MD      24X09000072HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           DAVIS         ERNEST R      MD      24X91123505         GOODELL, DEVRIES, LEECH & DANN, LLP
CARLTON      ROBERT        MD      24X09000445HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           DAVIS         JAMES         MD      24X91319523         GOODELL, DEVRIES, LEECH & DANN, LLP
CARPENTER    HOWARD F      MD      91-22652             GOODELL, DEVRIES, LEECH & DANN, LLP           DAVIS         JOE L         MD      24X91109506         GOODELL, DEVRIES, LEECH & DANN, LLP
CARPER       WILLIAM E     MD      91-22652             GOODELL, DEVRIES, LEECH & DANN, LLP           DAVIS         THOMAS J      MD      24X06000640HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
CARR         GEORGE W      MD      24X02001327          GOODELL, DEVRIES, LEECH & DANN, LLP           DAVIS         THURMAN L     MD      24X06000636HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
CARR         RANDOLPH P    MD      91213527             GOODELL, DEVRIES, LEECH & DANN, LLP           DAWSON        LENTION J     MD      24X91305519         GOODELL, DEVRIES, LEECH & DANN, LLP
CARROLL      DONALD C      MD      24X05000874HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           DAWSON        MARIE V       MD      24X98337508CX2320   GOODELL, DEVRIES, LEECH & DANN, LLP
CARROLL      JOSEPH W      MD      24X92304511          GOODELL, DEVRIES, LEECH & DANN, LLP           DAYTON        JAMES A       MD      24X91221522         GOODELL, DEVRIES, LEECH & DANN, LLP
CARTER       GERALD T      MD      24X02001327          GOODELL, DEVRIES, LEECH & DANN, LLP           DEAN          HELEN L       MD      24X06000636HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
CASH         NORMA R       MD      24X09000093HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           DEARDORFF     MERVIN E      MD      24-X-91064506       GOODELL, DEVRIES, LEECH & DANN, LLP
CASSELL      LEE R         MD      98008504             GOODELL, DEVRIES, LEECH & DANN, LLP           DECKMAN       CHARLES R     MD      24X91109503         GOODELL, DEVRIES, LEECH & DANN, LLP
CATTERTON    FRANKLIN N    MD      24-X-91064506        GOODELL, DEVRIES, LEECH & DANN, LLP           DELANEY       JOSEPH F      MD      24X08000215HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
CAVEY        JOYCE A       MD      93176523             GOODELL, DEVRIES, LEECH & DANN, LLP           DELANEY       JOSEPH F      MD      24X91184526         GOODELL, DEVRIES, LEECH & DANN, LLP
CENTOFONTI   NICHOLAS      MD      24X90347502          GOODELL, DEVRIES, LEECH & DANN, LLP           DELLINGER     JAMES L       MD      24X99001457         GOODELL, DEVRIES, LEECH & DANN, LLP
CHALK        GUY E         MD      24X05000884HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           DELOATCH      JOHN W        MD      24X91364505         GOODELL, DEVRIES, LEECH & DANN, LLP
CHANEY       JESSE W       MD      93176523             GOODELL, DEVRIES, LEECH & DANN, LLP           DELONG        WILLIAM       MD      24X91193522         GOODELL, DEVRIES, LEECH & DANN, LLP
CHASE        HARRY         MD      91213527             GOODELL, DEVRIES, LEECH & DANN, LLP           DENNING       RONALD T      MD      24X08000327HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
CHEATHAM     JOHN          MD      24X02001003          GOODELL, DEVRIES, LEECH & DANN, LLP           DEPASQUALE    FRANK L       MD      24X91305519         GOODELL, DEVRIES, LEECH & DANN, LLP
CICCANTI     REYNOLD       MD      24X90347502          GOODELL, DEVRIES, LEECH & DANN, LLP           DEREMER       EDWIN         MD      24X90347502         GOODELL, DEVRIES, LEECH & DANN, LLP
CLARK        JOHN W        MD      24X05000331HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           DEROSA        LOUIS J       MD      24X91193522         GOODELL, DEVRIES, LEECH & DANN, LLP
CLARK        KENNETH C     MD      24X06000637HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           DESHAZO       WILLIE A      MD      24X95306512         GOODELL, DEVRIES, LEECH & DANN, LLP
CLARK        SAMMIE        MD      91-22652             GOODELL, DEVRIES, LEECH & DANN, LLP           DETERMAN      JOSEPH        MD      24X90347502         GOODELL, DEVRIES, LEECH & DANN, LLP
CLARK        THOMAS J      MD      24X10000001HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           DEVENNY       WAYNE T       MD      24X06000639HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
CLAYVILLE    MILDRED H     MD      93176523             GOODELL, DEVRIES, LEECH & DANN, LLP           DEVILBISS     WILLIAM W     MD      24X99000348         GOODELL, DEVRIES, LEECH & DANN, LLP
CLIFFORD     HENRY W       MD      24-X-91064506        GOODELL, DEVRIES, LEECH & DANN, LLP           DEVILBLISS    TERRY G       MD      24X02001327         GOODELL, DEVRIES, LEECH & DANN, LLP
COBBS        MAURICE N     MD      24X05000320HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           DEY           RICHARD L     MD      24X05000897HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
COCKERHAM    WILLIAM W     MD      91-22652             GOODELL, DEVRIES, LEECH & DANN, LLP           DIANGELO      VINCENT       MD      24X09000088HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
COLAW        HOMER F       MD      24X10000001HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           DIBBERN       JACK H        MD      24X08000328HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
COLE         THOMAS W      MD      24X91171530          GOODELL, DEVRIES, LEECH & DANN, LLP           DICK          JACK J        MD      92335504            GOODELL, DEVRIES, LEECH & DANN, LLP
COLE         WILLIAM H     MD      24-X-91064506        GOODELL, DEVRIES, LEECH & DANN, LLP           DICKERSON     FRANCIS A     MD      24X05000321HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
COLELLA      ANTONIO       MD      00-000258            GOODELL, DEVRIES, LEECH & DANN, LLP           DICKSON       DONALD N      MD      24X91123505         GOODELL, DEVRIES, LEECH & DANN, LLP
COLEMAN      AC            MD      24X09000445HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           DIEHL         ARLIE E       MD      24X91193522         GOODELL, DEVRIES, LEECH & DANN, LLP
COLEMAN      EDWARD E      MD      24X05000879HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           DIETZ         GRAFTON G     MD      24X91123505         GOODELL, DEVRIES, LEECH & DANN, LLP
COLES        JAMES E       MD      97211506             GOODELL, DEVRIES, LEECH & DANN, LLP           DIGMAN        GEORGE M      MD      24X05000323HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
COLLIER      BERNICE O     MD      24X08000330HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           DIROLF        JOSEPH A      MD      90358501            GOODELL, DEVRIES, LEECH & DANN, LLP
COLLIER      BERNICE O     MD      24X91305519          GOODELL, DEVRIES, LEECH & DANN, LLP           DISTLER       WILLIAM G     MD      92335504            GOODELL, DEVRIES, LEECH & DANN, LLP
COLLINS      WILLIAM A     MD      24X96348501          GOODELL, DEVRIES, LEECH & DANN, LLP           DIVEN         JAMES         MD      90358501            GOODELL, DEVRIES, LEECH & DANN, LLP
COLVIN       RONALD P      MD      24X13000206HAMP      GOODELL, DEVRIES, LEECH & DANN, LLP           DIVENTI       PHILIP J      MD      24X90348513         GOODELL, DEVRIES, LEECH & DANN, LLP

                                                                                                                                                                Appendix A - 134
                                     Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                       Desc Main
                                                                                   Document Page 153 of 624
Claimant      Claimant     State                                                                   Claimant       Claimant            State
Last Name     First Name   Filed   Docket Number     Primary Plaintiff Counsel                     Last Name      First Name          Filed   Docket Number            Primary Plaintiff Counsel
DOBRZYCKI     JOHN T       MD      24X08000327HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           FURR           FLOYD C             MD      24X92366501              GOODELL, DEVRIES, LEECH & DANN, LLP
DOLLINGER     WILLIAM      MD      24X91221522       GOODELL, DEVRIES, LEECH & DANN, LLP           GALTON         CHARLES A           MD      24X08000327HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
DONAHUE       JOHN J       MD      24X08000217HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           GARRISON       JOHN                MD      24X08000330HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
DONALD        ROBERT       MD      24X09000432HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           GARRISON       JOHN                MD      24X91305519              GOODELL, DEVRIES, LEECH & DANN, LLP
DORBERT       GEORGE P     MD      24X06000641HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           GAWENS         GEORGE J            MD      94024506                 GOODELL, DEVRIES, LEECH & DANN, LLP
DORSEY        WILLIAM A    MD      24X06000639HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           GAY            DAVID R             MD      90358501                 GOODELL, DEVRIES, LEECH & DANN, LLP
DOTSON        DELMER       MD      24X06000639HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           GELVAR         BURTON R            MD      92335504                 GOODELL, DEVRIES, LEECH & DANN, LLP
DOUGLAS       ROBERT E     MD      24X00000371       GOODELL, DEVRIES, LEECH & DANN, LLP           GEORGE         MELVIN A            MD      24X02002204              GOODELL, DEVRIES, LEECH & DANN, LLP
DOWER         MICHAEL L    MD      24X93357503       GOODELL, DEVRIES, LEECH & DANN, LLP           GERLACH        GEORGE W            MD      24X91184526              GOODELL, DEVRIES, LEECH & DANN, LLP
DOWNIN        HOBERT C     MD      24X06000639HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           GEYER          WILLIAM A           MD      24X06000639HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
DOXZON        GRACE        MD      24X06000641HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           GIBSON         LEON T              MD      01000859                 GOODELL, DEVRIES, LEECH & DANN, LLP
DRAGOO        ROBERT E     MD      00001550          GOODELL, DEVRIES, LEECH & DANN, LLP           GIBSON         LEON T              MD      24X01000859              GOODELL, DEVRIES, LEECH & DANN, LLP
DRESSEL       WILLIAM      MD      24X94308518       GOODELL, DEVRIES, LEECH & DANN, LLP           GIBSON         VAN                 MD      24X00000767              GOODELL, DEVRIES, LEECH & DANN, LLP
DRUMGOOLE     NED T        MD      24X91319512       GOODELL, DEVRIES, LEECH & DANN, LLP           GILLESPIE      LUTHER D            MD      24X92014537              GOODELL, DEVRIES, LEECH & DANN, LLP
DUDLEY        JOSEPH J     MD      24X91171530       GOODELL, DEVRIES, LEECH & DANN, LLP           GILLESPIE      ROBERT E            MD      90358501                 GOODELL, DEVRIES, LEECH & DANN, LLP
DUDOK         RUDOLF       MD      24X08000219HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           GILLIS         CHARLES D           MD      24X12000947HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
DUKE          HYATT A      MD      94049506          GOODELL, DEVRIES, LEECH & DANN, LLP           GIROLAMO       MICHAEL P           MD      24X05000879HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
DUNN          HAROLD M     MD      24X04001092       GOODELL, DEVRIES, LEECH & DANN, LLP           GLADNEY        JOHN                MD      24X93204501              GOODELL, DEVRIES, LEECH & DANN, LLP
DUNNIGAN      WAYNE W      MD      24X91184526       GOODELL, DEVRIES, LEECH & DANN, LLP           GLASCO         DAVID R             MD      91-22652                 GOODELL, DEVRIES, LEECH & DANN, LLP
DUNTON        THOMAS L     MD      24X05000894HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           GLENSKY        FREDERICK A         MD      24-X-91064506            GOODELL, DEVRIES, LEECH & DANN, LLP
DURKAN        JEROME G     MD      24X91171530       GOODELL, DEVRIES, LEECH & DANN, LLP           GLUCK          HERBERT             MD      24X07000225HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
DYER          VIRGIL       MD      24X90347502       GOODELL, DEVRIES, LEECH & DANN, LLP           GODMAN         MELVIN B            MD      24X91193522              GOODELL, DEVRIES, LEECH & DANN, LLP
DYSON         HOWARD J     MD      24X07000154HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           GOLDSMITH      HAROLD S            MD      91-22652                 GOODELL, DEVRIES, LEECH & DANN, LLP
EARNER        DONALD J     MD      24X04000976HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           GOMER          WALTER              MD      24X90347502              GOODELL, DEVRIES, LEECH & DANN, LLP
EASTER        GEORGE C     MD      91213527          GOODELL, DEVRIES, LEECH & DANN, LLP           GOODMAN        JOHNNIE L           MD      98324510CX2 & 01001705   GOODELL, DEVRIES, LEECH & DANN, LLP
EDER          EMIL W       MD      24X91123505       GOODELL, DEVRIES, LEECH & DANN, LLP           GOODRICH       WILLIAM E           MD      24X91007510              GOODELL, DEVRIES, LEECH & DANN, LLP
EDMONDS       CLARENCE R   MD      24X08000007HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           GORDON         DAVID P             MD      24X09000434HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
EDWARDS       LOUIS        MD      24X02001327       GOODELL, DEVRIES, LEECH & DANN, LLP           GOUDY          WILLIAM H           MD      24X02002204              GOODELL, DEVRIES, LEECH & DANN, LLP
EFFORD        CHARLES F    MD      24X08000217HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           GOWNLEY        JOHN R              MD      91213527                 GOODELL, DEVRIES, LEECH & DANN, LLP
EIHENBERG     GARY E       MD      24X05000900HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           GOWNLEY        JOHN R. & ELMIR R   MD      24X07000219HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
ELLER         LARRY        MD      24X09000445HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           GRABOWSKI      EDWARD J            MD      24X05000324HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
EMIG          NELSON C     MD      24X91235506       GOODELL, DEVRIES, LEECH & DANN, LLP           GRAHAM         JOHN W              MD      24X05000900HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
ENEY          EVELYN       MD      02000382          GOODELL, DEVRIES, LEECH & DANN, LLP           GRAHAM         NORMAN G            MD      24X08000226HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
ERVIN         THEODORE R   MD      24X00000408       GOODELL, DEVRIES, LEECH & DANN, LLP           GREEN          CARL                MD      24X05000323HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
EVANS         ANN T        MD      24X02002204       GOODELL, DEVRIES, LEECH & DANN, LLP           GREEN          DAVID L             MD      24X99001508              GOODELL, DEVRIES, LEECH & DANN, LLP
EVANS         CHARLES      MD      24X90347502       GOODELL, DEVRIES, LEECH & DANN, LLP           GREEN          FRANK               MD      24X05000320HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
EVANS         DAWSON L     MD      24X97115504       GOODELL, DEVRIES, LEECH & DANN, LLP           GREEN          GARY L              MD      94084509                 GOODELL, DEVRIES, LEECH & DANN, LLP
EVANS         JAMES W      MD      24-X-92311502     GOODELL, DEVRIES, LEECH & DANN, LLP           GREEN          TRACY A             MD      24X91221522              GOODELL, DEVRIES, LEECH & DANN, LLP
EVANS         RAYMOND F    MD      24X91109509       GOODELL, DEVRIES, LEECH & DANN, LLP           GREEN          WILLIAM A           MD      24X05000879HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
EWING         JAMES E      MD      24X05000896HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           GREENAN        JOHN D              MD      24X08000214HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
FAIRALL       JAMES R      MD      9608881           GOODELL, DEVRIES, LEECH & DANN, LLP           GREENSTREET    RICHARD             MD      24X91305501              GOODELL, DEVRIES, LEECH & DANN, LLP
FAJKOWSKI     EDWARD C     MD      24X99001618       GOODELL, DEVRIES, LEECH & DANN, LLP           GREGORY        GREG G              MD      91-22652                 GOODELL, DEVRIES, LEECH & DANN, LLP
FALVEY        WILLIAM H    MD      24-X-92311502     GOODELL, DEVRIES, LEECH & DANN, LLP           GREGORY        JAMES E             MD      24X05000896HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
FARRELL       GEORGE L     MD      91213527          GOODELL, DEVRIES, LEECH & DANN, LLP           GRESS          THEODORE            MD      24X08000219HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
FAULCONER     THOMAS A     MD      24X08000214HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           GREVEY         WILLIAM             MD      24X06000637HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
FAULKNER      BERNARD Q    MD      24X91305519       GOODELL, DEVRIES, LEECH & DANN, LLP           GRIFFIN        DONALD W            MD      24X91171530              GOODELL, DEVRIES, LEECH & DANN, LLP
FAUST         EDWARD T     MD      24X99002077       GOODELL, DEVRIES, LEECH & DANN, LLP           GRIFFITH       GEORGE              MD      24X90347502              GOODELL, DEVRIES, LEECH & DANN, LLP
FAUST         WILLIAM H    MD      24X09000446HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           GRIFFITH       ROBERT G            MD      24X09000092HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
FENNER        CHARLES R    MD      24X08000326HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           GRIMES         CHARLES C           MD      24X90358501              GOODELL, DEVRIES, LEECH & DANN, LLP
FERANDES      GEORGE L     MD      24X91221522       GOODELL, DEVRIES, LEECH & DANN, LLP           GRIMM          DOROTHY M           MD      24X08000218HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
FERANDES      WILLIAM      MD      24X91221522       GOODELL, DEVRIES, LEECH & DANN, LLP           GRINAGE        LAWRENCE H          MD      24X91305519              GOODELL, DEVRIES, LEECH & DANN, LLP
FERGUSON      NORMAN       MD      93176523          GOODELL, DEVRIES, LEECH & DANN, LLP           GROOMS         CAROL A             MD      24X09000434HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
FILOMENA      JAMES L      MD      91-22652          GOODELL, DEVRIES, LEECH & DANN, LLP           GROVE          DEWEY               MD      96341516                 GOODELL, DEVRIES, LEECH & DANN, LLP
FINNICK       ROBERT W     MD      24X08000214HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           GRUBB          VIRGINIA            MD      24X09000090HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
FISCHER       WILLIAM G    MD      24X97120512       GOODELL, DEVRIES, LEECH & DANN, LLP           GRUBOWSKI      HERMAN F            MD      24X91171530              GOODELL, DEVRIES, LEECH & DANN, LLP
FISHER        LOUIS A      MD      92154543          GOODELL, DEVRIES, LEECH & DANN, LLP           GUIDO          CARMEL P            MD      24X91107515              GOODELL, DEVRIES, LEECH & DANN, LLP
FITCH         MAY E        MD      92239504          GOODELL, DEVRIES, LEECH & DANN, LLP           GUY            CHARLES E           MD      24X91305519              GOODELL, DEVRIES, LEECH & DANN, LLP
FITZGERALD    FRANK J      MD      24X08000005HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           HABICHT        OSCAR E             MD      24X91123505              GOODELL, DEVRIES, LEECH & DANN, LLP
FITZGIBBONS   WILLIAM J    MD      94024506          GOODELL, DEVRIES, LEECH & DANN, LLP           HABIG          CHARLES J           MD      00-000258                GOODELL, DEVRIES, LEECH & DANN, LLP
FLEISCHMAN    PHILIP M     MD      24X91221522       GOODELL, DEVRIES, LEECH & DANN, LLP           HACKETT        WILLIAM E           MD      24X91305519              GOODELL, DEVRIES, LEECH & DANN, LLP
FLEMING       JAMES        MD      24X97120511       GOODELL, DEVRIES, LEECH & DANN, LLP           HADLEY         EDWARD M            MD      96030514                 GOODELL, DEVRIES, LEECH & DANN, LLP
FLETCHER      EVANS M      MD      90358501          GOODELL, DEVRIES, LEECH & DANN, LLP           HALL           HOWARD E            MD      24X91305512              GOODELL, DEVRIES, LEECH & DANN, LLP
FLORENTINE    THOMAS       MD      24X93357505       GOODELL, DEVRIES, LEECH & DANN, LLP           HALL           ROBERT R            MD      24-X-92311502            GOODELL, DEVRIES, LEECH & DANN, LLP
FOLEY         TIMOTHY E    MD      24X08000226HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           HALLARAN       EDWARD              MD      24X05000897HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
FORD          JOHN D       MD      24X91193522       GOODELL, DEVRIES, LEECH & DANN, LLP           HAMMOND        CONLEY              MD      24X90347502              GOODELL, DEVRIES, LEECH & DANN, LLP
FORD          WILLIAM A    MD      92335504          GOODELL, DEVRIES, LEECH & DANN, LLP           HAMMOND        LOUIS E             MD      24X91123505              GOODELL, DEVRIES, LEECH & DANN, LLP
FOSTER        JAMES U      MD      24X91184526       GOODELL, DEVRIES, LEECH & DANN, LLP           HANAFIN        RAYMOND C           MD      24X05000891HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
FOSTER        LAWRENCE D   MD      15543             GOODELL, DEVRIES, LEECH & DANN, LLP           HANESCHLAGER   THOMAS E            MD      24X09000085HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
FOWLER        JAMES E      MD      96317511          GOODELL, DEVRIES, LEECH & DANN, LLP           HANKEY         MARLOW              MD      24-X-91064506            GOODELL, DEVRIES, LEECH & DANN, LLP
FRANK         EDWARD L     MD      95146545          GOODELL, DEVRIES, LEECH & DANN, LLP           HARDY          CHARLES W           MD      24X91184526              GOODELL, DEVRIES, LEECH & DANN, LLP
FRAZIER       JAMES E      MD      24X91123505       GOODELL, DEVRIES, LEECH & DANN, LLP           HARKLESS       ISIAH L             MD      24X02001327              GOODELL, DEVRIES, LEECH & DANN, LLP
FREELAND      CHARLES      MD      24X05000879HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           HARMON         WILLIAM W           MD      24X91184526              GOODELL, DEVRIES, LEECH & DANN, LLP
FUENTE        ELDEN L      MD      94325512          GOODELL, DEVRIES, LEECH & DANN, LLP           HARPER         BRYAN K             MD      24X91193522              GOODELL, DEVRIES, LEECH & DANN, LLP
FULCHER       PATRICIA A   MD      24X02002204       GOODELL, DEVRIES, LEECH & DANN, LLP           HARRIS         MILBURN J           MD      93120521                 GOODELL, DEVRIES, LEECH & DANN, LLP
FULLER        CHARLES L    MD      92335504          GOODELL, DEVRIES, LEECH & DANN, LLP           HARRIS         RONALD F            MD      24X06000641HAMP          GOODELL, DEVRIES, LEECH & DANN, LLP
FURMAGE       GEORGE       MD      01001547          GOODELL, DEVRIES, LEECH & DANN, LLP           HARRIS         THOMAS R            MD      24X92154536              GOODELL, DEVRIES, LEECH & DANN, LLP

                                                                                                                                                                         Appendix A - 135
                                    Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                  Document Page 154 of 624
Claimant    Claimant      State                                                                   Claimant      Claimant      State
Last Name   First Name    Filed   Docket Number     Primary Plaintiff Counsel                     Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel
HARRIS      WILLIAM P     MD      24X08000227HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           JACOB         TIMOTHY       MD      24-X-91064506     GOODELL, DEVRIES, LEECH & DANN, LLP
HARRISON    CHRISTOPHER   MD      24X09000437HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           JACOBS        JOHN          MD      24X05000894HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
HARRISON    THEODORE      MD      24X05000896HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           JACYNSKI      CHESTER J     MD      24-X-02-002201    GOODELL, DEVRIES, LEECH & DANN, LLP
HARRISON    VELMA         MD      24X05000873HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           JACYNSKI      CHESTER J     MD      91213527          GOODELL, DEVRIES, LEECH & DANN, LLP
HARRISON    WILLIAM       MD      24X08000276HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           JAWORSKY      RUTH S        MD      24X98310505       GOODELL, DEVRIES, LEECH & DANN, LLP
HART        LINWOOD R     MD      93176523          GOODELL, DEVRIES, LEECH & DANN, LLP           JEFFERSON     HATTIE M      MD      24X08000408HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
HARTLOVE    RUSSELL       MD      24X91305519       GOODELL, DEVRIES, LEECH & DANN, LLP           JENKINS       MILDRED A     MD      01000155          GOODELL, DEVRIES, LEECH & DANN, LLP
HARTMAN     CATHERINE     MD      24X06000640HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           JENKINS       RALPH B       MD      90358501          GOODELL, DEVRIES, LEECH & DANN, LLP
HARTMAN     HELEN V       MD      95195504          GOODELL, DEVRIES, LEECH & DANN, LLP           JENNELLE      DAVID W       MD      24X05000873HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
HARTMAN     JOHN K        MD      24X12000676HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           JENNINGS      ROBERT E      MD      92335504          GOODELL, DEVRIES, LEECH & DANN, LLP
HARTWELL    ELISHA        MD      99000219          GOODELL, DEVRIES, LEECH & DANN, LLP           JERGENSEN     JULIUS W      MD      24X91193522       GOODELL, DEVRIES, LEECH & DANN, LLP
HARVEY      LILLE M       MD      24X09000432HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           JEWELL        CLARENCE A    MD      24X05000331HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
HATFIELD    RAY A         MD      24X06000637HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           JOHNS         RICHARD       MD      92304505          GOODELL, DEVRIES, LEECH & DANN, LLP
HAUER       MELVIN J      MD      24X05000874HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           JOHNSON       ANNIE L       MD      92335502          GOODELL, DEVRIES, LEECH & DANN, LLP
HAWKINS     CLARENCE M    MD      98148507CX1       GOODELL, DEVRIES, LEECH & DANN, LLP           JOHNSON       CECIL C       MD      24-X-92239502     GOODELL, DEVRIES, LEECH & DANN, LLP
HAWKINS     WILLIAM       MD      24X91109511       GOODELL, DEVRIES, LEECH & DANN, LLP           JOHNSON       CHARLES       MD      97016515          GOODELL, DEVRIES, LEECH & DANN, LLP
HAYES       ALBERT J      MD      24X91171507       GOODELL, DEVRIES, LEECH & DANN, LLP           JOHNSON       CHRISTIAN E   MD      24X08000213HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
HAZLETT     WILLIAM E     MD      24X06000636HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           JOHNSON       DONALD L      MD      96124517          GOODELL, DEVRIES, LEECH & DANN, LLP
HEALY       BERNARD J     MD      94119521          GOODELL, DEVRIES, LEECH & DANN, LLP           JOHNSON       GEORGE A      MD      92335502          GOODELL, DEVRIES, LEECH & DANN, LLP
HEALY       FRANCIS J     MD      91-22652          GOODELL, DEVRIES, LEECH & DANN, LLP           JOHNSON       HARRY C       MD      24X06000641HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
HEARNE      FRANKLIN      MD      24X91221522       GOODELL, DEVRIES, LEECH & DANN, LLP           JOHNSON       HARRY J       MD      91213527          GOODELL, DEVRIES, LEECH & DANN, LLP
HECK        CAREY S       MD      93176523          GOODELL, DEVRIES, LEECH & DANN, LLP           JOHNSON       OSCAR         MD      24X08000217HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
HEDDINGER   BRUCE D       MD      24X08000218HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           JOHNSON       THOMAS J      MD      00001473          GOODELL, DEVRIES, LEECH & DANN, LLP
HEIGER      CHARLES W     MD      24X95153517       GOODELL, DEVRIES, LEECH & DANN, LLP           JOHNSON       WILLIAM S     MD      97184512          GOODELL, DEVRIES, LEECH & DANN, LLP
HENDERSON   GEORGE J      MD      02000904          GOODELL, DEVRIES, LEECH & DANN, LLP           JOHNSTON      JAMES O       MD      24X06000641HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
HENDERSON   WALTER        MD      24X06000637HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           JONES         HARRY E       MD      24X05000343HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
HENNINGER   PAUL H        MD      24X06000641HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           JONES         HERMAN A      MD      24-X-92311502     GOODELL, DEVRIES, LEECH & DANN, LLP
HENRY       GRAHAM B      MD      24X91184526       GOODELL, DEVRIES, LEECH & DANN, LLP           JONES         IRA N         MD      24-X-92239502     GOODELL, DEVRIES, LEECH & DANN, LLP
HENSON      EARL          MD      24X91184526       GOODELL, DEVRIES, LEECH & DANN, LLP           JONES         JOHNNIE       MD      24X05000879HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
HENSON      EARL L        MD      24X07000225HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           JONES         JOSEPH E      MD      24X02001633HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
HERBERT     JOSPEH R      MD      24X07000226HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           JONES         LANERY        MD      00000192          GOODELL, DEVRIES, LEECH & DANN, LLP
HERBERT     RANDOLPH H    MD      24X09000441HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           JONES         PETER S       MD      24X05000891HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
HESSLER     FRANCIS L     MD      91213527          GOODELL, DEVRIES, LEECH & DANN, LLP           JONES         STONEY L      MD      97022519          GOODELL, DEVRIES, LEECH & DANN, LLP
HIBLER      JAMES R       MD      94024506          GOODELL, DEVRIES, LEECH & DANN, LLP           JONES         WILLIAM A     MD      24X05000324HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
HICKMAN     JAMES F       MD      99000054          GOODELL, DEVRIES, LEECH & DANN, LLP           JORDAN        BERNARD K     MD      24X08000327HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
HICKS       FRANK D       MD      90358501          GOODELL, DEVRIES, LEECH & DANN, LLP           JOSEPH        GEORGE        MD      94084513          GOODELL, DEVRIES, LEECH & DANN, LLP
HICKSON     RAYMOND E     MD      24-X-02001990     GOODELL, DEVRIES, LEECH & DANN, LLP           JOYNER        JOSEPH P      MD      24-X-92239502     GOODELL, DEVRIES, LEECH & DANN, LLP
HIGGS       GEORGE W      MD      24X06000335HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           JUSTICE       PRICY         MD      24-X-91064506     GOODELL, DEVRIES, LEECH & DANN, LLP
HILL        ANNA R        MD      24X06000640HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           KAHLER        CHARLES H     MD      24X08000214HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
HILL        JOHN F        MD      24X06000636HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           KAHLER        CHARLES H     MD      24X91123505       GOODELL, DEVRIES, LEECH & DANN, LLP
HILL        JOHN F        MD      24X91123505       GOODELL, DEVRIES, LEECH & DANN, LLP           KAISER        JAMES         MD      24X90347502       GOODELL, DEVRIES, LEECH & DANN, LLP
HILL        JOHN P        MD      24X06000640HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           KALVELS       DENNIS        MD      24X13000206HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
HILL        NATHAN S      MD      24X02002204       GOODELL, DEVRIES, LEECH & DANN, LLP           KAMMANN       BERNARD       MD      89006549          GOODELL, DEVRIES, LEECH & DANN, LLP
HINNANT     GEORGE H      MD      93176523          GOODELL, DEVRIES, LEECH & DANN, LLP           KANE          MILTON T      MD      98085513CX620     GOODELL, DEVRIES, LEECH & DANN, LLP
HOBBS       CHARLES       MD      24X09000437HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           KASSIN        RICHARD       MD      24X05000873HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
HOCK        GORDON D      MD      91213527          GOODELL, DEVRIES, LEECH & DANN, LLP           KATZ          ARTHUR J      MD      24X10000198HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
HOCKMAN     ELMER J       MD      91-22652          GOODELL, DEVRIES, LEECH & DANN, LLP           KAZAKOS       BILL          MD      24X05000891HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
HODGE       DAVID A       MD      24X91123505       GOODELL, DEVRIES, LEECH & DANN, LLP           KEENER        DAVID         MD      24X02001327       GOODELL, DEVRIES, LEECH & DANN, LLP
HOEFLER     THEODORE F    MD      24X91123505       GOODELL, DEVRIES, LEECH & DANN, LLP           KEISER        CHARLES E     MD      24-X-91064506     GOODELL, DEVRIES, LEECH & DANN, LLP
HOESCH      JOHANN W      MD      24X01000158       GOODELL, DEVRIES, LEECH & DANN, LLP           KELLEY        DONALD R      MD      24X91193522       GOODELL, DEVRIES, LEECH & DANN, LLP
HOGAN       WARREN C      MD      24X90358501       GOODELL, DEVRIES, LEECH & DANN, LLP           KELLY         JAMES P       MD      24X11000451HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
HOLLY       WARREN T      MD      92335504          GOODELL, DEVRIES, LEECH & DANN, LLP           KELSO         LESTER S.     MD      24X92366501       GOODELL, DEVRIES, LEECH & DANN, LLP
HOLMES      GOVAN E       MD      24X91319522       GOODELL, DEVRIES, LEECH & DANN, LLP           KENDZIERSKI   EDMUND W      MD      24X06000638HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
HOLSER      RICHARD C     MD      91-22652          GOODELL, DEVRIES, LEECH & DANN, LLP           KENNY         LOUIS A       MD      24X91086530       GOODELL, DEVRIES, LEECH & DANN, LLP
HOLTHAUS    CHARLES       MD      89006549          GOODELL, DEVRIES, LEECH & DANN, LLP           KENNY         ROBERT G      MD      24X03000230       GOODELL, DEVRIES, LEECH & DANN, LLP
HOLTZNER    WILLIAM W     MD      24X08000218HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           KESLER        RICHARD       MD      24X90347502       GOODELL, DEVRIES, LEECH & DANN, LLP
HORKEY      RONALD K      MD      90358501          GOODELL, DEVRIES, LEECH & DANN, LLP           KESNER        CURTIS H      MD      24X05000331HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
HORN        JAMES R       MD      24X91305519       GOODELL, DEVRIES, LEECH & DANN, LLP           KEYES         GENE F.       MD      97094546          GOODELL, DEVRIES, LEECH & DANN, LLP
HORSTMAN    RALPH         MD      24-X-92239502     GOODELL, DEVRIES, LEECH & DANN, LLP           KIEL          RUBIN         MD      24X89094507       GOODELL, DEVRIES, LEECH & DANN, LLP
HOSTETLER   ELI C         MD      24X09000432HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           KILLMON       CHARLES E     MD      24X91193522       GOODELL, DEVRIES, LEECH & DANN, LLP
HOWARD      GEORGE        MD      24X02001324       GOODELL, DEVRIES, LEECH & DANN, LLP           KINDER        THOMAS B      MD      90358501          GOODELL, DEVRIES, LEECH & DANN, LLP
HOWELL      JOSEPH A      MD      24X94077506       GOODELL, DEVRIES, LEECH & DANN, LLP           KINDLE        DALLES T      MD      24X06000335HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
HOYLE       ARTHUR        MD      24X90347502       GOODELL, DEVRIES, LEECH & DANN, LLP           KING          JOHN J        MD      24X91184526       GOODELL, DEVRIES, LEECH & DANN, LLP
HUBER       JAMES H       MD      24X99001330       GOODELL, DEVRIES, LEECH & DANN, LLP           KINNARD       LAWRENCE E    MD      24X13000390HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
HUDSON      GERALD        MD      24X08000219HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           KIRKSEY       SYDNEY B      MD      24-X-91064506     GOODELL, DEVRIES, LEECH & DANN, LLP
HUFF        HARRY B       MD      24X07000220HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           KIRSTUKAS     BERNARD L     MD      92335504          GOODELL, DEVRIES, LEECH & DANN, LLP
HUFFMAN     CECIL E       MD      24X05000891HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           KISER         WALTER        MD      UNKNOWN           GOODELL, DEVRIES, LEECH & DANN, LLP
HUGHES      RICHARD       MD      24X05000337HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           KLOSS         BERNARD V     MD      91213527          GOODELL, DEVRIES, LEECH & DANN, LLP
HUMPHREY    WILLIAM       MD      90358501          GOODELL, DEVRIES, LEECH & DANN, LLP           KNAUER        FRANCIS J     MD      24X91007509       GOODELL, DEVRIES, LEECH & DANN, LLP
HURLEY      MILFORD       MD      24X91221522       GOODELL, DEVRIES, LEECH & DANN, LLP           KNIGHT        CLARENCE W    MD      24X91171536       GOODELL, DEVRIES, LEECH & DANN, LLP
HYLAND      HENRY         MD      24X05000891HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           KNIGHT        GEORGE H      MD      24X91171530       GOODELL, DEVRIES, LEECH & DANN, LLP
IACARINO    JAMES F       MD      24-X-91184526     GOODELL, DEVRIES, LEECH & DANN, LLP           KNOBLOCH      FREDRICK      MD      24X09000445HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
IRWIN       WILLIAM       MD      24X08000214HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           KNOWLIN       JAMES         MD      02000727          GOODELL, DEVRIES, LEECH & DANN, LLP
JACKSON     CARLIE        MD      94308509          GOODELL, DEVRIES, LEECH & DANN, LLP           KNOX          GEORGE        MD      24X91137513       GOODELL, DEVRIES, LEECH & DANN, LLP
JACKSON     DONALD L      MD      24X91123505       GOODELL, DEVRIES, LEECH & DANN, LLP           KOBLISH       STEPHEN W     MD      92335502          GOODELL, DEVRIES, LEECH & DANN, LLP
JACKSON     WILLIAM A     MD      24X05000874HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP           KOERNER       HOWARD N      MD      91213527          GOODELL, DEVRIES, LEECH & DANN, LLP

                                                                                                                                                          Appendix A - 136
                                        Case 17-03105                Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                        Document Page 155 of 624
Claimant       Claimant       State                                                                     Claimant       Claimant      State
Last Name      First Name     Filed   Docket Number       Primary Plaintiff Counsel                     Last Name      First Name    Filed   Docket Number       Primary Plaintiff Counsel
KOLARIK        GEORGE         MD      24X03001104         GOODELL, DEVRIES, LEECH & DANN, LLP           MARTIN         CHARLES D     MD      90358501            GOODELL, DEVRIES, LEECH & DANN, LLP
KOLESAR        DANIEL         MD      24X01000580         GOODELL, DEVRIES, LEECH & DANN, LLP           MARTIN         JEROME J      MD      24X06000641HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
KONIOR         FLORENCE C     MD      02000383            GOODELL, DEVRIES, LEECH & DANN, LLP           MARTIN         MOSES         MD      24X07000220HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
KOVIOS         STEVE          MD      24-X-92311502       GOODELL, DEVRIES, LEECH & DANN, LLP           MARTIN         RICHARD J     MD      24-X-91184526       GOODELL, DEVRIES, LEECH & DANN, LLP
KOWCHECK       REGIS F        MD      24X09000264HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MARTIN         RICHARD J     MD      24X08000218HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
KRAFT          PAUL R         MD      24X06000639HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MARTIN         WILLIAM       MD      96348511            GOODELL, DEVRIES, LEECH & DANN, LLP
KRICKLER       RONALD E       MD      24X91171530         GOODELL, DEVRIES, LEECH & DANN, LLP           MARTIN         WILLIE J      MD      24X07000220HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
KROKOS         JOHN J         MD      24X05000879HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MARTIN         WILLIE J      MD      24X07000220HOPE     GOODELL, DEVRIES, LEECH & DANN, LLP
KRONENBURG     EDWARD A       MD      24X05000900HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MASON          BETTY A       MD      24X08000215HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
KRUSZEWSKI     JOHN J         MD      24X98296520CX1998   GOODELL, DEVRIES, LEECH & DANN, LLP           MATTERA        JOHN J        MD      24-X-92239502       GOODELL, DEVRIES, LEECH & DANN, LLP
KWIATKOWSKI    EDWARD H       MD      24X94325516         GOODELL, DEVRIES, LEECH & DANN, LLP           MATTHEWS       JOHN          MD      24X09000445HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
LAGNA          RICHARD J      MD      24X91184526         GOODELL, DEVRIES, LEECH & DANN, LLP           MATTHEWS       PAUL W        MD      24X08000217HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
LAMAR          CHARLES M      MD      24X91184526         GOODELL, DEVRIES, LEECH & DANN, LLP           MAVROS         NIKOLAOS      MD      24-X-92239502       GOODELL, DEVRIES, LEECH & DANN, LLP
LANCASTER      JAY C          MD      24-X-91064506       GOODELL, DEVRIES, LEECH & DANN, LLP           MAXFIELD       EDWARD        MD      24X08000213HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
LANCE          EUGENE A       MD      24X09000439HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MAXFIELD       EDWARD        MD      24X09000434HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
LANE           LEROY F        MD      00-000258           GOODELL, DEVRIES, LEECH & DANN, LLP           MAXINUK        WALTER        MD      24-X-91184526       GOODELL, DEVRIES, LEECH & DANN, LLP
LANGELLOTTO    EUGENE E       MD      24X05000896HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MAZURKIEWICZ   FRANK W       MD      24X91123505         GOODELL, DEVRIES, LEECH & DANN, LLP
LANGRALL       ELMER LEE      MD      92335504            GOODELL, DEVRIES, LEECH & DANN, LLP           MCCARTHY       WILLIAM       MD      24X90347502         GOODELL, DEVRIES, LEECH & DANN, LLP
LANIEWSKI      RAYMOND S      MD      24X09000439HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MCCLAIRN       GERALD        MD      24X91026530         GOODELL, DEVRIES, LEECH & DANN, LLP
LARMORE        EDWIN F        MD      24X91221522         GOODELL, DEVRIES, LEECH & DANN, LLP           MCCOY          WILLIAM H     MD      24X06000636HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
LAUER          EDWARD E       MD      24X91171550         GOODELL, DEVRIES, LEECH & DANN, LLP           MCCURDY        MICHAEL J     MD      24X07000065HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
LAVEZZA        JOSEPH F       MD      24X09000432HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MCDERMOTT      THOMAS        MD      24X05000321HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
LAWRENCE       ELMO           MD      24X07000220HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MCDERMOTT      THOMAS S      MD      91-22652            GOODELL, DEVRIES, LEECH & DANN, LLP
LAWSON         NAYMAN J       MD      24X07000135HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MCDONALD       QUENTIN       MD      24X09000449HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
LEDFORD        JACK           MD      24X08000217HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MCFADDEN       ROBERT        MD      88057513            GOODELL, DEVRIES, LEECH & DANN, LLP
LEGG           BILLY G        MD      24X08000328HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MCGINNITY      WILLIAM E     MD      24X91171530         GOODELL, DEVRIES, LEECH & DANN, LLP
LEGG           BILLY G        MD      93176523            GOODELL, DEVRIES, LEECH & DANN, LLP           MCGOWAN        CLYDE B       MD      24-X-91064506       GOODELL, DEVRIES, LEECH & DANN, LLP
LEHMANN        REINHOLD R     MD      90358501            GOODELL, DEVRIES, LEECH & DANN, LLP           MCGUIRE        GLEN A        MD      90358501            GOODELL, DEVRIES, LEECH & DANN, LLP
LENTZ          JOYCE          MD      01000858            GOODELL, DEVRIES, LEECH & DANN, LLP           MCINTOSH       RUFUS W       MD      24X06000637HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
LENTZ          JOYCE          MD      24X01000859         GOODELL, DEVRIES, LEECH & DANN, LLP           MCKOY          GARFIELD      MD      24X91007503         GOODELL, DEVRIES, LEECH & DANN, LLP
LEONARD        AUGUSTUS G     MD      24X05000879HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MCLAIN         JAMES L       MD      24X07000225HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
LEPLEY         SYLVESTER      MD      24X90347502         GOODELL, DEVRIES, LEECH & DANN, LLP           MCLAUGHLIN     HARRY         MD      92335502            GOODELL, DEVRIES, LEECH & DANN, LLP
LESTER         DIANE L        MD      00-000258           GOODELL, DEVRIES, LEECH & DANN, LLP           MCLENDON       ROBERT L      MD      01000891            GOODELL, DEVRIES, LEECH & DANN, LLP
LEWIS          HARRY M        MD      97140528            GOODELL, DEVRIES, LEECH & DANN, LLP           MCNICHOLAS     ALBERTA E     MD      24X05000897HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
LEWIS          WILLIAM E      MD      90358501            GOODELL, DEVRIES, LEECH & DANN, LLP           MCROBIE        KENNETH W     MD      24X02002204         GOODELL, DEVRIES, LEECH & DANN, LLP
LIADAKIS       ELEFTERIOS G   MD      24X05000891HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MEEKINS        JOHN          MD      94325515            GOODELL, DEVRIES, LEECH & DANN, LLP
LIBERATORE     ANTHONY J      MD      24-X-92311502       GOODELL, DEVRIES, LEECH & DANN, LLP           MEEKINS        ROBERT F      MD      24X05000879HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
LILLY          JAMES          MD      24X09000434HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MEISE          JOSEPH L      MD      24X91171530         GOODELL, DEVRIES, LEECH & DANN, LLP
LIMING         KENNETH M      MD      24X05000881HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MELSON         ALBERT R      MD      02001128            GOODELL, DEVRIES, LEECH & DANN, LLP
LINGENFELTER   CLAIR A        MD      24X91171530         GOODELL, DEVRIES, LEECH & DANN, LLP           MERRITT        WILLIAM       MD      24X05000337HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
LIPFORD        JOHN H         MD      24X91319513         GOODELL, DEVRIES, LEECH & DANN, LLP           METZGER        GEORGE W      MD      24X91184516         GOODELL, DEVRIES, LEECH & DANN, LLP
LIPSCOMB       LAWRENCE       MD      24X09000439HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MICAL          FERDINAND W   MD      24X90358501         GOODELL, DEVRIES, LEECH & DANN, LLP
LISTER         LAWRENCE       MD      24X91123505         GOODELL, DEVRIES, LEECH & DANN, LLP           MICHAELS       KENNETH       MD      24X90347502         GOODELL, DEVRIES, LEECH & DANN, LLP
LLOYD          CHARLES H      MD      24X06000640HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MICHEL         FRANK J       MD      24X91171530         GOODELL, DEVRIES, LEECH & DANN, LLP
LLOYD          JUNE M         MD      24X05000897HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MICKENS        SAMUEL I      MD      24X07000220HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
LOAR           JAMES B        MD      24-X-91064506       GOODELL, DEVRIES, LEECH & DANN, LLP           MICKENS        SAMUEL I      MD      24X07000220HOPE     GOODELL, DEVRIES, LEECH & DANN, LLP
LOCKLEAR       JAMES E        MD      24X05000891HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MICKEY         JOSEPH W      MD      24X05000896HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
LOGSDON        HAROLD         MD      24X90347502         GOODELL, DEVRIES, LEECH & DANN, LLP           MIDDLETON      JULIUS        MD      24X97106506         GOODELL, DEVRIES, LEECH & DANN, LLP
LOGUE          CHARLES P      MD      90358501            GOODELL, DEVRIES, LEECH & DANN, LLP           MILES          RICHARD J     MD      24X11000781HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
LONGFELLOW     JOSEPH W       MD      24X91171530         GOODELL, DEVRIES, LEECH & DANN, LLP           MILFORD        EDDIE         MD      96338518            GOODELL, DEVRIES, LEECH & DANN, LLP
LOS            CECELIA M      MD      24X08000215HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MILLER         JAMES         MD      24X90347502         GOODELL, DEVRIES, LEECH & DANN, LLP
LOSS           STEPHEN        MD      24X91193522         GOODELL, DEVRIES, LEECH & DANN, LLP           MILLER         OMER          MD      96095503            GOODELL, DEVRIES, LEECH & DANN, LLP
LOUIS          BENEDICT       MD      24X08000328HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MILLER         PAUL          MD      24X05000323HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
LOVELACE       LARRY D        MD      24X02001327         GOODELL, DEVRIES, LEECH & DANN, LLP           MILLER         RICHARD       MD      24X09000439HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
LUBINSKI       ANDREW M       MD      24X08000330HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MILLER         RONALD R      MD      24X02002204         GOODELL, DEVRIES, LEECH & DANN, LLP
LUBINSKI       ANDREW M       MD      24X91305519         GOODELL, DEVRIES, LEECH & DANN, LLP           MILLS          STANLEY E     MD      24X08000326HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
LUND           CLIFFORD E     MD      24X93204501         GOODELL, DEVRIES, LEECH & DANN, LLP           MINOGLIO       LOUIS S       MD      24-X-91184526       GOODELL, DEVRIES, LEECH & DANN, LLP
LURZ           EDWARD         MD      24-X-92311502       GOODELL, DEVRIES, LEECH & DANN, LLP           MISKIMON       ARTHUR        MD      24X06000637HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
LYON           ROBERT L       MD      24-X-92311502       GOODELL, DEVRIES, LEECH & DANN, LLP           MISSOURI       JOHN W        MD      94024506            GOODELL, DEVRIES, LEECH & DANN, LLP
MABRY          WILLARD M      MD      24X10000416HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MITCHELL       JAMES V       MD      24X06000637HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
MACE           CHARLES E      MD      24X08000326HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MITCHELL       JOHN F        MD      92335504            GOODELL, DEVRIES, LEECH & DANN, LLP
MADDOX         ALTON W        MD      24X05000321HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MITCHELL       NORMAN C      MD      24X91221522         GOODELL, DEVRIES, LEECH & DANN, LLP
MAGLIANO       BENJAMIN J     MD      24X05000897HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MITTERS        DANNY         MD      24X90347502         GOODELL, DEVRIES, LEECH & DANN, LLP
MAHANEY        JOSEPH A       MD      90358501            GOODELL, DEVRIES, LEECH & DANN, LLP           MOBLEY         JESSIE E      MD      93139504            GOODELL, DEVRIES, LEECH & DANN, LLP
MAJEWSKI       ALFRED         MD      89006549            GOODELL, DEVRIES, LEECH & DANN, LLP           MOBRAY         CLIFFORD      MD      24X09000432HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
MALINOWSKI     EDWARD W       MD      24-X-91064506       GOODELL, DEVRIES, LEECH & DANN, LLP           MOHLER         THOMAS        MD      94325502            GOODELL, DEVRIES, LEECH & DANN, LLP
MALONE         EARL W         MD      24X07000225HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MOLLOHAN       GEORGE E      MD      24X08000213HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
MALONE         MICHAEL J      MD      90358501            GOODELL, DEVRIES, LEECH & DANN, LLP           MONATH         GEORGE A      MD      24X07000225HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
MANNING        JOSEPH G       MD      01001630            GOODELL, DEVRIES, LEECH & DANN, LLP           MONROE         LACEY H       MD      24X91086535         GOODELL, DEVRIES, LEECH & DANN, LLP
MANOLOVICH     WALTER         MD      24X91193522         GOODELL, DEVRIES, LEECH & DANN, LLP           MOORE          GLENNY P      MD      24X91171505         GOODELL, DEVRIES, LEECH & DANN, LLP
MANSON         JOHN           MD      24X09000432HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MOORE          JOHN A        MD      24X08000215HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
MARINO         MICHAEL J      MD      93176523            GOODELL, DEVRIES, LEECH & DANN, LLP           MOORE          LINWOOD       MD      24-X-92311502       GOODELL, DEVRIES, LEECH & DANN, LLP
MARK           PAUL A         MD      24X05000324HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MOORE          NANCY L       MD      90358501            GOODELL, DEVRIES, LEECH & DANN, LLP
MAROUSEK       RAYMOND E      MD      24X09000439HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP           MOORE          WALDO         MD      24X98140501CX1004   GOODELL, DEVRIES, LEECH & DANN, LLP
MARSCH         JAMES E        MD      24X91171530         GOODELL, DEVRIES, LEECH & DANN, LLP           MOORE          WILLIAM       MD      24X96215502         GOODELL, DEVRIES, LEECH & DANN, LLP
MARSHALL       WILLIAM        MD      24X95286511         GOODELL, DEVRIES, LEECH & DANN, LLP           MORGAN         GOLDEN        MD      94049509            GOODELL, DEVRIES, LEECH & DANN, LLP

                                                                                                                                                                   Appendix A - 137
                                     Case 17-03105                        Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                             Document Page 156 of 624
Claimant     Claimant      State                                                                             Claimant     Claimant          State
Last Name    First Name    Filed   Docket Number               Primary Plaintiff Counsel                     Last Name    First Name        Filed   Docket Number       Primary Plaintiff Counsel
MORGAN       JESSE         MD      00001355                    GOODELL, DEVRIES, LEECH & DANN, LLP           POORE        ROY L             MD      94334511            GOODELL, DEVRIES, LEECH & DANN, LLP
MORGAN       RONALD        MD      24X08000215HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           POPA         LEONARD J         MD      24X91221522         GOODELL, DEVRIES, LEECH & DANN, LLP
MORLAND      ALBERT        MD      24X91305519                 GOODELL, DEVRIES, LEECH & DANN, LLP           PORTER       FRANK J           MD      90358501            GOODELL, DEVRIES, LEECH & DANN, LLP
MORRIS       JOHN H        MD      24X02001327                 GOODELL, DEVRIES, LEECH & DANN, LLP           POTTS        PORTER E          MD      24X91221522         GOODELL, DEVRIES, LEECH & DANN, LLP
MORT         WILLARD C     MD      24X05000888HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           POWELL       ROBERT            MD      24X98264510CX1754   GOODELL, DEVRIES, LEECH & DANN, LLP
MROZINSKI    LEONARD       MD      24X91213527                 GOODELL, DEVRIES, LEECH & DANN, LLP           POWERS       WAYNE R           MD      24X02002204         GOODELL, DEVRIES, LEECH & DANN, LLP
MUELLER      GEORGE        MD      24X02000604                 GOODELL, DEVRIES, LEECH & DANN, LLP           POWERS       WILLIAM C         MD      24X07000225HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
MUELLER      GEORGE        MD      24X08000324HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           PREUDHOMME   THOMAS            MD      9608881             GOODELL, DEVRIES, LEECH & DANN, LLP
MUELLER      RONALD        MD      24X09000432HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           PRINCIPIO    LOUIS J           MD      24X08000328HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
MULLAUER     CHARLES F     MD      24X08000330HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           PRIOLEAU     ROBERT            MD      24X07000220HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
MULLAUER     CHARLES F     MD      24X91305519                 GOODELL, DEVRIES, LEECH & DANN, LLP           PROBST       MARIE F           MD      93176523            GOODELL, DEVRIES, LEECH & DANN, LLP
MULLEN       EDGAR         MD      24X07000225HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           PROVENZANO   ROBERT F          MD      93176523            GOODELL, DEVRIES, LEECH & DANN, LLP
MULLEN       WILLIAM J     MD      24X91305519                 GOODELL, DEVRIES, LEECH & DANN, LLP           PRYOR        WILLIAM           MD      01000859            GOODELL, DEVRIES, LEECH & DANN, LLP
MUTH         WILLILAM      MD      24X08000326HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           PRYOR        WILLIAM           MD      24X01000859         GOODELL, DEVRIES, LEECH & DANN, LLP
MYERS        GERALD C      MD      24X99000058                 GOODELL, DEVRIES, LEECH & DANN, LLP           PULLIAM      ROBERT S          MD      01001021            GOODELL, DEVRIES, LEECH & DANN, LLP
NASH         WEBBER L      MD      24X91305519                 GOODELL, DEVRIES, LEECH & DANN, LLP           PUMPHREY     VERNON K          MD      24X02001327         GOODELL, DEVRIES, LEECH & DANN, LLP
NEAL         DAVID         MD      24X13000205HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           PURNELL      EARL              MD      92335504            GOODELL, DEVRIES, LEECH & DANN, LLP
NEIDENBACH   EDWARD M      MD      91-22652                    GOODELL, DEVRIES, LEECH & DANN, LLP           PYCHINKA     WALTER            MD      24X08000328HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
NEILSON      HARRY M       MD      24X05000331HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           QUAIL        GEORGE W          MD      24X91123505         GOODELL, DEVRIES, LEECH & DANN, LLP
NEVILLE      FRANK L       MD      97057511                    GOODELL, DEVRIES, LEECH & DANN, LLP           QUINLEY      DAN M             MD      24X91193522         GOODELL, DEVRIES, LEECH & DANN, LLP
NEWCOMB      EDWARD O      MD      24X10000416HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           RAEHN        JAMES E           MD      24X02002204         GOODELL, DEVRIES, LEECH & DANN, LLP
NEWHOUSE     WILLIAM H     MD      24X09000439HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           RALKO        MICHAEL F         MD      24X89094507         GOODELL, DEVRIES, LEECH & DANN, LLP
NICCOLUCCI   ALDO          MD      24X91184508                 GOODELL, DEVRIES, LEECH & DANN, LLP           RANDLE       DAVID A           MD      24X91221522         GOODELL, DEVRIES, LEECH & DANN, LLP
NICHOLLS     LAWRENCE W    MD      91-22652                    GOODELL, DEVRIES, LEECH & DANN, LLP           RAPCZYNSKI   CHARLES P         MD      24X90358501         GOODELL, DEVRIES, LEECH & DANN, LLP
NICHOLS      DUANE         MD      24X13000205HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           RASCHKA      JOHN E            MD      24X00000282         GOODELL, DEVRIES, LEECH & DANN, LLP
NICHOLSON    PATTY         MD      24X08000219HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           RASPI        GERALD J          MD      24X91193522         GOODELL, DEVRIES, LEECH & DANN, LLP
NIERHAUS     HOWARD J      MD      94119507                    GOODELL, DEVRIES, LEECH & DANN, LLP           RAY          BOBBY L           MD      24-X-91064506       GOODELL, DEVRIES, LEECH & DANN, LLP
NIES         JOHN          MD      24X90347502                 GOODELL, DEVRIES, LEECH & DANN, LLP           RAYBOEN      WILLIAM M         MD      24X99001355         GOODELL, DEVRIES, LEECH & DANN, LLP
NIXON        GLEN A        MD      24X05000331HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           REBUCK       ROBERT H          MD      24X06000636HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
NORMAN       JAMES A       MD      93120519                    GOODELL, DEVRIES, LEECH & DANN, LLP           REED         JOHN A            MD      24X08000219HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
NORRIS       JOHN P        MD      24X09000439HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           REED         JOSEPH A          MD      24X05000321HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
NORTON       WILLIAM       MD      24X09000445HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           REED         WESLEY W          MD      24X09000441HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
NOVOTNY      FRANCIS J     MD      24X95268514                 GOODELL, DEVRIES, LEECH & DANN, LLP           REIF         RICHARD A         MD      24-X-91064506       GOODELL, DEVRIES, LEECH & DANN, LLP
O'DAIR       ELIZABETH M   MD      24X97311554CX2              GOODELL, DEVRIES, LEECH & DANN, LLP           REINHARDT    HARRY E           MD      24X91193522         GOODELL, DEVRIES, LEECH & DANN, LLP
O'DELL       COY E         MD      94182501                    GOODELL, DEVRIES, LEECH & DANN, LLP           REINTHALER   FREDERICK D       MD      24X02002204         GOODELL, DEVRIES, LEECH & DANN, LLP
O'DONNELL    DENNIS E      MD      24-X-91184526               GOODELL, DEVRIES, LEECH & DANN, LLP           REISLER      PETER J           MD      24X01000591         GOODELL, DEVRIES, LEECH & DANN, LLP
OAKLEY       GEORGE        MD      24X08000213HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           REMPHREY     DAVID A           MD      24X06000636HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
OCHLECH      JOSEPH P      MD      24X91109516                 GOODELL, DEVRIES, LEECH & DANN, LLP           REPROGEL     RAYMOND & ELSIE   MD      92335504            GOODELL, DEVRIES, LEECH & DANN, LLP
OCHS         KENNETH       MD      24X08000217HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           RETHEMEYER   ROBERT F          MD      24X91305519         GOODELL, DEVRIES, LEECH & DANN, LLP
OREM         DANIEL W      MD      24X08000409HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           REYNOLDS     ROBERT E          MD      24X08000218HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
ORLOWE       MAX A         MD      24-X-92239502               GOODELL, DEVRIES, LEECH & DANN, LLP           RHINE        RICHARD A         MD      24X91305520         GOODELL, DEVRIES, LEECH & DANN, LLP
OTTEY        ROBERT L      MD      24X08000213HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           RHOADES      JAMES I           MD      24X02001327         GOODELL, DEVRIES, LEECH & DANN, LLP
OWENS        LUTHER        MD      24X91007506                 GOODELL, DEVRIES, LEECH & DANN, LLP           RICE         GEORGE S          MD      24X10000001HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
PAILER       ROBERT G      MD      24X91305519                 GOODELL, DEVRIES, LEECH & DANN, LLP           RICE         RICHARD S         MD      24-X-92311502       GOODELL, DEVRIES, LEECH & DANN, LLP
PAILIN       JOHN W        MD      24X08000327HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           RICE         WILLIAM           MD      24X09000445HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
PANGLE       DALLAS L      MD      91-22652                    GOODELL, DEVRIES, LEECH & DANN, LLP           RICHBOURG    ROBERT A          MD      90358501            GOODELL, DEVRIES, LEECH & DANN, LLP
PANZER       ANDREW J      MD      24X91171530                 GOODELL, DEVRIES, LEECH & DANN, LLP           RICHTER      JOHN              MD      24X05000337HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
PANZER       THOMAS W      MD      24X02001327                 GOODELL, DEVRIES, LEECH & DANN, LLP           RIDGELY      BETTY R           MD      24X05000874HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
PAPPAS       EDWARD        MD      92335504                    GOODELL, DEVRIES, LEECH & DANN, LLP           RIFFEY       ROBERT E          MD      24X02001327         GOODELL, DEVRIES, LEECH & DANN, LLP
PARKER       ROBERT N      MD      01000459                    GOODELL, DEVRIES, LEECH & DANN, LLP           RIGGIN       RODNEY            MD      24X13000205HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
PARKS        HOWARD        MD      24X08000217HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           RILEY        JEFFERSON K       MD      24X07000068HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
PARKS        WILLIAM F     MD      24-X-91184526               GOODELL, DEVRIES, LEECH & DANN, LLP           RITCHEY      WILLIAM E         MD      24X02002204         GOODELL, DEVRIES, LEECH & DANN, LLP
PARLETT      VERNON R      MD      24X09000432HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           RITGERT      JOHN M            MD      24X91123505         GOODELL, DEVRIES, LEECH & DANN, LLP
PASTOR       STEPHEN E     MD      97139538                    GOODELL, DEVRIES, LEECH & DANN, LLP           RIZER        WAYNE E           MD      01000831            GOODELL, DEVRIES, LEECH & DANN, LLP
PATTERSON    JOHN F        MD      24X90358501                 GOODELL, DEVRIES, LEECH & DANN, LLP           ROBBINS      MERRITT B         MD      24X91221522         GOODELL, DEVRIES, LEECH & DANN, LLP
PATTON       ELLEN         MD      24X02001633HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           ROBERSON     RALPH             MD      90358501            GOODELL, DEVRIES, LEECH & DANN, LLP
PAUL         CARL H        MD      24X91193522                 GOODELL, DEVRIES, LEECH & DANN, LLP           ROBERTS      ANTHONY           MD      24X07000220HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
PAVEY        ROBERT E      MD      24X91193522                 GOODELL, DEVRIES, LEECH & DANN, LLP           ROBERTS      ANTHONY           MD      24X92304515         GOODELL, DEVRIES, LEECH & DANN, LLP
PAYNE        JOSEPH H      MD      24X94028511                 GOODELL, DEVRIES, LEECH & DANN, LLP           ROBERTS      LEROY             MD      24X91193522         GOODELL, DEVRIES, LEECH & DANN, LLP
PEACOCK      BRADY         MD      24X13000723HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           ROBERTS      WILLIAM C         MD      24X09000264HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
PENNINGTON   MARVIN A.     MD      97086510                    GOODELL, DEVRIES, LEECH & DANN, LLP           ROBERTSON    GEORGE            MD      24X05000323HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
PEREZ        JORGE         MD      24-X-92239502               GOODELL, DEVRIES, LEECH & DANN, LLP           ROBICHAUD    EDWARD M          MD      24-X-91184526       GOODELL, DEVRIES, LEECH & DANN, LLP
PERNA        AUGUSTINE F   MD      24-X-92239502               GOODELL, DEVRIES, LEECH & DANN, LLP           ROBINETTE    JAMES M           MD      24X97283539         GOODELL, DEVRIES, LEECH & DANN, LLP
PETER        RONALD E      MD      24X09000441HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           ROBINSON     CHARLES           MD      24X90347502         GOODELL, DEVRIES, LEECH & DANN, LLP
PETERKIN     JAMES         MD      24X01002127 / 24X92154528   GOODELL, DEVRIES, LEECH & DANN, LLP           ROBINSON     DEFELTHER K       MD      24X99001428         GOODELL, DEVRIES, LEECH & DANN, LLP
PETERS       HAROLD        MD      24-X-91184526               GOODELL, DEVRIES, LEECH & DANN, LLP           ROBINSON     GULLERMO          MD      24X91305519         GOODELL, DEVRIES, LEECH & DANN, LLP
PETERS       RONALD E      MD      92335504                    GOODELL, DEVRIES, LEECH & DANN, LLP           ROBINSON     HOWARD A          MD      24-X-92239502       GOODELL, DEVRIES, LEECH & DANN, LLP
PETTIT       EDWARD J      MD      24X93098504                 GOODELL, DEVRIES, LEECH & DANN, LLP           ROBINSON     JOHN R            MD      24X02002204         GOODELL, DEVRIES, LEECH & DANN, LLP
PFAFF        HYLANT L      MD      24X09000432HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           ROBINSON     THOMAS            MD      24-X-92311502       GOODELL, DEVRIES, LEECH & DANN, LLP
PHILLIPS     PAUL F        MD      24X0398293501               GOODELL, DEVRIES, LEECH & DANN, LLP           ROCKS        JOHN W            MD      24X91007508         GOODELL, DEVRIES, LEECH & DANN, LLP
PITTMAN      DL            MD      24X91171530                 GOODELL, DEVRIES, LEECH & DANN, LLP           RODGERS      HUBERT            MD      91-22652            GOODELL, DEVRIES, LEECH & DANN, LLP
PITTS        WARREN M      MD      24X91086530                 GOODELL, DEVRIES, LEECH & DANN, LLP           RODRIGUEZ    LOTTIE M          MD      24X08000216HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
PLANAS       EDGAR         MD      24X08000005HAMP             GOODELL, DEVRIES, LEECH & DANN, LLP           ROE          HAROLD E          MD      92335504            GOODELL, DEVRIES, LEECH & DANN, LLP
PLATT        WILLIE C      MD      24X02000584                 GOODELL, DEVRIES, LEECH & DANN, LLP           ROHRER       CAROLYN V         MD      24X05000323HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP
PLAUGHER     ERNEST G      MD      00001158                    GOODELL, DEVRIES, LEECH & DANN, LLP           ROLFES       EDWARD F          MD      92335504            GOODELL, DEVRIES, LEECH & DANN, LLP
POOLE        ROBERT E      MD      24X03000847                 GOODELL, DEVRIES, LEECH & DANN, LLP           ROLLINS      BERNARD           MD      24X05000320HAMP     GOODELL, DEVRIES, LEECH & DANN, LLP

                                                                                                                                                                          Appendix A - 138
                                         Case 17-03105               Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                        Document Page 157 of 624
Claimant      Claimant         State                                                                    Claimant       Claimant     State
Last Name     First Name       Filed   Docket Number      Primary Plaintiff Counsel                     Last Name      First Name   Filed   Docket Number     Primary Plaintiff Counsel
ROOP          CHARLES D        MD      24X98281502CX1     GOODELL, DEVRIES, LEECH & DANN, LLP           SMITH          JAMES A      MD      91-22652          GOODELL, DEVRIES, LEECH & DANN, LLP
ROSENTHAL     JOHN J           MD      24X00000403        GOODELL, DEVRIES, LEECH & DANN, LLP           SMITH          KENNETH M    MD      24X08000330HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
ROSS          RAY              MD      24-X-91184526      GOODELL, DEVRIES, LEECH & DANN, LLP           SMITH          PAUL N       MD      94215501          GOODELL, DEVRIES, LEECH & DANN, LLP
ROSTKOWSKI    MICHAEL & MONA   MD      24-X-91184526      GOODELL, DEVRIES, LEECH & DANN, LLP           SMITH          RONALD C     MD      24X91109523       GOODELL, DEVRIES, LEECH & DANN, LLP
ROUNDS        FREDERICK        MD      24X90347502        GOODELL, DEVRIES, LEECH & DANN, LLP           SMITH          ROY G        MD      24-X-02001990     GOODELL, DEVRIES, LEECH & DANN, LLP
ROWE          FREDERICK        MD      24X06000636HAMP    GOODELL, DEVRIES, LEECH & DANN, LLP           SMITH          WILLIAM L    MD      24X91305519       GOODELL, DEVRIES, LEECH & DANN, LLP
RUBY          JOHN C           MD      24-X-92239502      GOODELL, DEVRIES, LEECH & DANN, LLP           SMITH          WILLIAM L    MD      91213527          GOODELL, DEVRIES, LEECH & DANN, LLP
RUDACILLE     RALPH L          MD      00000681           GOODELL, DEVRIES, LEECH & DANN, LLP           SNYDER         KENNETH R    MD      24X91221522       GOODELL, DEVRIES, LEECH & DANN, LLP
RUDY          CHARLES          MD      24X05000323HAMP    GOODELL, DEVRIES, LEECH & DANN, LLP           SODERBERG      FRANK G      MD      24X91171530       GOODELL, DEVRIES, LEECH & DANN, LLP
RUPARD        ROBERT G         MD      24X05000321HAMP    GOODELL, DEVRIES, LEECH & DANN, LLP           SONNTAG        HERBERT A    MD      24X91123505       GOODELL, DEVRIES, LEECH & DANN, LLP
RUSH          EDWARD C         MD      91-22652           GOODELL, DEVRIES, LEECH & DANN, LLP           SORENSEN       CHARLES F    MD      24X9139535        GOODELL, DEVRIES, LEECH & DANN, LLP
RYAN          CARL             MD      24X90347502        GOODELL, DEVRIES, LEECH & DANN, LLP           SPACEK         EDWARD       MD      24X08000327HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
RYCE          ROBERT L         MD      24X06000638HAMP    GOODELL, DEVRIES, LEECH & DANN, LLP           SPENSATELLI    JOHN A       MD      92335504          GOODELL, DEVRIES, LEECH & DANN, LLP
SALLESE       KARMEN F         MD      24X02002204        GOODELL, DEVRIES, LEECH & DANN, LLP           SPILMAN        JAMES C      MD      24X91305519       GOODELL, DEVRIES, LEECH & DANN, LLP
SALVINO       THEODORE         MD      01001714           GOODELL, DEVRIES, LEECH & DANN, LLP           SPRAGAN        LC           MD      24X05000320HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
SANSALONE     JOSEPH J         MD      90358501           GOODELL, DEVRIES, LEECH & DANN, LLP           SPURRIER       HARVEY E     MD      92335504          GOODELL, DEVRIES, LEECH & DANN, LLP
SARVIS        HOLLAND          MD      24X05000320HAMP    GOODELL, DEVRIES, LEECH & DANN, LLP           SQUIRE         MELVIN E     MD      96054501          GOODELL, DEVRIES, LEECH & DANN, LLP
SAUNDERS      WILLIAM          MD      97255519           GOODELL, DEVRIES, LEECH & DANN, LLP           SQUIRES        CHARLES E    MD      24X10000201HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
SCALIA        JOSEPH A         MD      24X91007513        GOODELL, DEVRIES, LEECH & DANN, LLP           SROKA          EDWARD A     MD      24X12000947HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
SCHARPF       ROBERT P         MD      24X91123505        GOODELL, DEVRIES, LEECH & DANN, LLP           STACH          CHARLES      MD      94024506          GOODELL, DEVRIES, LEECH & DANN, LLP
SCHAUMAN      ALBERT           MD      24X96103551        GOODELL, DEVRIES, LEECH & DANN, LLP           STAMP          JAMES S      MD      90358501          GOODELL, DEVRIES, LEECH & DANN, LLP
SCHEMINANT    HARRY E          MD      24X91171530        GOODELL, DEVRIES, LEECH & DANN, LLP           STANKICIZ      WALTER       MD      94194501          GOODELL, DEVRIES, LEECH & DANN, LLP
SCHEMINANT    WILSON E         MD      24-X-91064506      GOODELL, DEVRIES, LEECH & DANN, LLP           STANSFIELD     LOUIS R      MD      24X08000332HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
SCHERTLE      MICHAEL J        MD      24X97118511CX594   GOODELL, DEVRIES, LEECH & DANN, LLP           STARON         FRANK L      MD      96054501          GOODELL, DEVRIES, LEECH & DANN, LLP
SCHMIDT       JOHN P           MD      24X96215523        GOODELL, DEVRIES, LEECH & DANN, LLP           STEVENS        JOHNNIE M    MD      24X13000389HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
SCHMITT       CHARLES L        MD      92335504           GOODELL, DEVRIES, LEECH & DANN, LLP           STEWART        ISIAH        MD      92335504          GOODELL, DEVRIES, LEECH & DANN, LLP
SCHNEIDER     DONALD           MD      24X09000445HAMP    GOODELL, DEVRIES, LEECH & DANN, LLP           STEWART        JAMES        MD      24X90285511       GOODELL, DEVRIES, LEECH & DANN, LLP
SCHOENNAGEL   EDWARD C         MD      24-X-91064506      GOODELL, DEVRIES, LEECH & DANN, LLP           STIDHAM        JACK F       MD      24X08000326HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
SCHREINER     JOSEPH H         MD      92258528           GOODELL, DEVRIES, LEECH & DANN, LLP           STIMMEL        DONALD E     MD      24X01001863       GOODELL, DEVRIES, LEECH & DANN, LLP
SCHROTT       HARRY E          MD      24-X-91064506      GOODELL, DEVRIES, LEECH & DANN, LLP           STIPA          JOSEPH J     MD      95034507          GOODELL, DEVRIES, LEECH & DANN, LLP
SCHULTZ       HENRY A          MD      24X06000640HAMP    GOODELL, DEVRIES, LEECH & DANN, LLP           STONE          WILLIAM B    MD      24X05000879HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
SCHWARTZ      GERALD           MD      24-X-92239502      GOODELL, DEVRIES, LEECH & DANN, LLP           STRAIT         CHARLES K    MD      24X91123505       GOODELL, DEVRIES, LEECH & DANN, LLP
SCHYLASKE     JOHN E           MD      24X07000068HAMP    GOODELL, DEVRIES, LEECH & DANN, LLP           STRALEY        PHILLIP M    MD      96299512          GOODELL, DEVRIES, LEECH & DANN, LLP
SCOTT         GARLAND W        MD      24X04000083        GOODELL, DEVRIES, LEECH & DANN, LLP           STRATMAN       CARL H       MD      24X89094507       GOODELL, DEVRIES, LEECH & DANN, LLP
SCRIBA        FREDERICK C      MD      24X02002204        GOODELL, DEVRIES, LEECH & DANN, LLP           STREET         KIRBY G      MD      24X08000218HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
SEEBODE       CALVIN C         MD      90358501           GOODELL, DEVRIES, LEECH & DANN, LLP           STREET         PAUL E       MD      24-X-91184526     GOODELL, DEVRIES, LEECH & DANN, LLP
SEITZ         CARL E           MD      24-X-91064506      GOODELL, DEVRIES, LEECH & DANN, LLP           STREMPEK       RICHARD J    MD      24X91123505       GOODELL, DEVRIES, LEECH & DANN, LLP
SELLERS       GERALD L         MD      24X91171530        GOODELL, DEVRIES, LEECH & DANN, LLP           STUDZINSKI     EDWARD T     MD      24X09000441HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
SENKUS        BENJAMIN F       MD      24X95279509        GOODELL, DEVRIES, LEECH & DANN, LLP           STUMPFEL       ALBERT M     MD      24X91123505       GOODELL, DEVRIES, LEECH & DANN, LLP
SEVINSKY      JOSEPH L         MD      24X05000331HAMP    GOODELL, DEVRIES, LEECH & DANN, LLP           SUBOCK         WILLIAM H    MD      24X91171530       GOODELL, DEVRIES, LEECH & DANN, LLP
SHAHID        YUSEF N          MD      24X99000363        GOODELL, DEVRIES, LEECH & DANN, LLP           SUDER          OGDEN L.     MD      97086511          GOODELL, DEVRIES, LEECH & DANN, LLP
SHAY          JOHN             MD      94325501           GOODELL, DEVRIES, LEECH & DANN, LLP           SULLIVAN       HARRY N      MD      24X91221522       GOODELL, DEVRIES, LEECH & DANN, LLP
SHEFFLER      CURTIS Q         MD      24X05000331HAMP    GOODELL, DEVRIES, LEECH & DANN, LLP           SURESCH        GEORGE F     MD      24X91123505       GOODELL, DEVRIES, LEECH & DANN, LLP
SHEPETA       HENRY            MD      24X91305519        GOODELL, DEVRIES, LEECH & DANN, LLP           SURRATT        MILLARD J    MD      24X91193522       GOODELL, DEVRIES, LEECH & DANN, LLP
SHEPPARD      EVERETT          MD      24X09000437HAMP    GOODELL, DEVRIES, LEECH & DANN, LLP           SUTTON         MARTIN W     MD      24X98402625       GOODELL, DEVRIES, LEECH & DANN, LLP
SHEWBRIDGE    GROVER B         MD      96054501           GOODELL, DEVRIES, LEECH & DANN, LLP           SUTTON         RAYMOND      MD      24X05000320HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
SHIFFLETT     JUNE L           MD      24X89094507        GOODELL, DEVRIES, LEECH & DANN, LLP           SWARTZ         ROBERT       MD      24X02000750       GOODELL, DEVRIES, LEECH & DANN, LLP
SHIFFLETT     LEWIS B          MD      24X08000279CJCC    GOODELL, DEVRIES, LEECH & DANN, LLP           SWEET          JOHN B       MD      24X91193522       GOODELL, DEVRIES, LEECH & DANN, LLP
SHIPLEY       WILLIAM          MD      24X07000135HAMP    GOODELL, DEVRIES, LEECH & DANN, LLP           SWEETWINE      EARL         MD      24X99000451       GOODELL, DEVRIES, LEECH & DANN, LLP
SHIPLEY       WILLIAM          MD      24X07000135HOPE    GOODELL, DEVRIES, LEECH & DANN, LLP           SWEITZER       BRUCE K      MD      24-X-02-001327    GOODELL, DEVRIES, LEECH & DANN, LLP
SHOCK         STANLEY H        MD      24X90358501        GOODELL, DEVRIES, LEECH & DANN, LLP           SWISTON        JOSEPH J     MD      24X05000323HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
SIEBER        ROBERT G         MD      92335508           GOODELL, DEVRIES, LEECH & DANN, LLP           SWISTON        JOSEPH J     MD      24X05000324HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
SIMPSON       PATRICK F        MD      24X02001327        GOODELL, DEVRIES, LEECH & DANN, LLP           SZAMBORSKI     ALBERT R     MD      24X06000637HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
SINGLETON     ARTHUR F         MD      24-X-92239502      GOODELL, DEVRIES, LEECH & DANN, LLP           SZEPSEY        STEPHEN J    MD      9122652           GOODELL, DEVRIES, LEECH & DANN, LLP
SISCOE        EARL             MD      95191506           GOODELL, DEVRIES, LEECH & DANN, LLP           SZUBA          STANLEY      MD      24X91213527       GOODELL, DEVRIES, LEECH & DANN, LLP
SIVIERO       FRANK            MD      93176523           GOODELL, DEVRIES, LEECH & DANN, LLP           TAYLOR         CHARLES M    MD      90358501          GOODELL, DEVRIES, LEECH & DANN, LLP
SKIDMORE      JOHN E           MD      97045529           GOODELL, DEVRIES, LEECH & DANN, LLP           TAYLOR         DOUGLAS B    MD      24-X-91064506     GOODELL, DEVRIES, LEECH & DANN, LLP
SLADICS       JOSEPH J         MD      24-X-91184526      GOODELL, DEVRIES, LEECH & DANN, LLP           TAYLOR         WALTER K     MD      24X05000323HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
SLATER        NORMAN R         MD      24X06000636HAMP    GOODELL, DEVRIES, LEECH & DANN, LLP           TAYLOR         WALTER K     MD      24X05000324HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
SLOMAN        ALFRED           MD      24X05000323HAMP    GOODELL, DEVRIES, LEECH & DANN, LLP           TENORIO        VICTOR       MD      24-X-92239502     GOODELL, DEVRIES, LEECH & DANN, LLP
SLOMAN        ALFRED           MD      24X05000324HAMP    GOODELL, DEVRIES, LEECH & DANN, LLP           THACKER        VERONICA     MD      24X08000215HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
SLUDER        JAMES E          MD      24X08000214HAMP    GOODELL, DEVRIES, LEECH & DANN, LLP           THEMELIS       COSTAS E     MD      24X05000891HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
SMALL         ALTON H          MD      24-X-91184526      GOODELL, DEVRIES, LEECH & DANN, LLP           THOMAS         JAMES E      MD      24-X-91184526     GOODELL, DEVRIES, LEECH & DANN, LLP
SMALLEY       PHILLIP B        MD      24X97330503        GOODELL, DEVRIES, LEECH & DANN, LLP           THOMAS         LAWRENCE     MD      24X09000437HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
SMILARDO      CARMEN T         MD      24X91109521        GOODELL, DEVRIES, LEECH & DANN, LLP           THOMAS         LUTHER       MD      24X00000631       GOODELL, DEVRIES, LEECH & DANN, LLP
SMITH         ALAN H           MD      01000183           GOODELL, DEVRIES, LEECH & DANN, LLP           THURSTON       JACK P       MD      24X99000355       GOODELL, DEVRIES, LEECH & DANN, LLP
SMITH         ALFRED B         MD      24X02001804HAM     GOODELL, DEVRIES, LEECH & DANN, LLP           TILETT         EDGAR        MD      90358501          GOODELL, DEVRIES, LEECH & DANN, LLP
SMITH         ANTHONY E        MD      24X06000335HAMP    GOODELL, DEVRIES, LEECH & DANN, LLP           TILLETT        EDGAR D      MD      90358501          GOODELL, DEVRIES, LEECH & DANN, LLP
SMITH         BEDFORD H        MD      93197515           GOODELL, DEVRIES, LEECH & DANN, LLP           TIMMONS        LUTHER       MD      24X90285506       GOODELL, DEVRIES, LEECH & DANN, LLP
SMITH         CHARLES E        MD      24X91213504        GOODELL, DEVRIES, LEECH & DANN, LLP           TODER          GEORGE S     MD      90358501          GOODELL, DEVRIES, LEECH & DANN, LLP
SMITH         CHARLES F        MD      24X08000223HAMP    GOODELL, DEVRIES, LEECH & DANN, LLP           TOLSON         ROBERT       MD      24X05000321HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
SMITH         CHARLES W        MD      24-X-91184526      GOODELL, DEVRIES, LEECH & DANN, LLP           TOUNMTASAKIS   ZANIS        MD      24-X-92239502     GOODELL, DEVRIES, LEECH & DANN, LLP
SMITH         DAVID            MD      93176523           GOODELL, DEVRIES, LEECH & DANN, LLP           TOWNLEY        BILLY R      MD      24X05000321HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
SMITH         ELMER S          MD      96031502           GOODELL, DEVRIES, LEECH & DANN, LLP           TRADER         ERNEST A     MD      24X05000894HAMP   GOODELL, DEVRIES, LEECH & DANN, LLP
SMITH         HEZKIAH          MD      24X91086534        GOODELL, DEVRIES, LEECH & DANN, LLP           TRAFTON        RICHARD A    MD      24X91123503       GOODELL, DEVRIES, LEECH & DANN, LLP
SMITH         IRA A            MD      24X91171530        GOODELL, DEVRIES, LEECH & DANN, LLP           TRENT          JAMES C      MD      24X99000247       GOODELL, DEVRIES, LEECH & DANN, LLP

                                                                                                                                                                Appendix A - 139
                                       Case 17-03105                  Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                         Document Page 158 of 624
Claimant        Claimant     State                                                                       Claimant          Claimant     State
Last Name       First Name   Filed   Docket Number         Primary Plaintiff Counsel                     Last Name         First Name   Filed   Docket Number          Primary Plaintiff Counsel
TREZEVANT       JERRY        MD      24X05000896HAMP       GOODELL, DEVRIES, LEECH & DANN, LLP           WILGIS            HARRY        MD      92304513               GOODELL, DEVRIES, LEECH & DANN, LLP
TRIBBETT        ERNEST       MD      92335504              GOODELL, DEVRIES, LEECH & DANN, LLP           WILLIAMS          ALFRED J     MD      24X07000135HAMP        GOODELL, DEVRIES, LEECH & DANN, LLP
TRIBETT         ERNEST E     MD      92335504              GOODELL, DEVRIES, LEECH & DANN, LLP           WILLIAMS          ARTHUR P     MD      04000683               GOODELL, DEVRIES, LEECH & DANN, LLP
TRIONFO         FRANK M      MD      24-X-92311502         GOODELL, DEVRIES, LEECH & DANN, LLP           WILLIAMS          CALVIN C     MD      98344509               GOODELL, DEVRIES, LEECH & DANN, LLP
TRIONFO         PETER J      MD      24X91179508           GOODELL, DEVRIES, LEECH & DANN, LLP           WILLIAMS          STEPHEN      MD      24X90358501            GOODELL, DEVRIES, LEECH & DANN, LLP
TRIPLETT        FRED J       MD      24X89094507           GOODELL, DEVRIES, LEECH & DANN, LLP           WILLIAMS-WALKER   LENORA       MD      24X07000065HAMP        GOODELL, DEVRIES, LEECH & DANN, LLP
TROYER          DONALD A     MD      24-X-92239502         GOODELL, DEVRIES, LEECH & DANN, LLP           WILLINGHAM        WARDELL      MD      92036502               GOODELL, DEVRIES, LEECH & DANN, LLP
TURNER          ANDREW L     MD      24X05000900HAMP       GOODELL, DEVRIES, LEECH & DANN, LLP           WILLIS            BASCOMB      MD      24X09000445HAMP        GOODELL, DEVRIES, LEECH & DANN, LLP
TURNER          EUGENE G     MD      24-X-92239502         GOODELL, DEVRIES, LEECH & DANN, LLP           WILLIS            LEONARD L    MD      24X91123505            GOODELL, DEVRIES, LEECH & DANN, LLP
TURNER          GEORGE       MD      24X05000321HAMP       GOODELL, DEVRIES, LEECH & DANN, LLP           WILMORE           ROBERT       MD      24X08000215HAMP        GOODELL, DEVRIES, LEECH & DANN, LLP
TWOMEY          JAMES T      MD      24X09000441HAMP       GOODELL, DEVRIES, LEECH & DANN, LLP           WILSON            FRANK A      MD      24X05000323HAMP        GOODELL, DEVRIES, LEECH & DANN, LLP
TYLER           MORRIS       MD      94024506              GOODELL, DEVRIES, LEECH & DANN, LLP           WILSON            FRANK A      MD      24X05000324HAMP        GOODELL, DEVRIES, LEECH & DANN, LLP
TYLER           NORMAN D     MD      24X91221522           GOODELL, DEVRIES, LEECH & DANN, LLP           WINTERS           FRANK        MD      24X05000323HAMP        GOODELL, DEVRIES, LEECH & DANN, LLP
VALENTINE       HAROLD D     MD      24X-02002204          GOODELL, DEVRIES, LEECH & DANN, LLP           WISCHHUSEN        ROBERT J     MD      24X98275503CX1854      GOODELL, DEVRIES, LEECH & DANN, LLP
VANLANDINGHAM   HENRY        MD      24X97106509           GOODELL, DEVRIES, LEECH & DANN, LLP           WISE              ALAN B       MD      24X01000268            GOODELL, DEVRIES, LEECH & DANN, LLP
VASILAKIS       CHARLES W    MD      24-X-92239502         GOODELL, DEVRIES, LEECH & DANN, LLP           WOEHIKE           BERNARD R    MD      24X09000441HAMP        GOODELL, DEVRIES, LEECH & DANN, LLP
VEAL            BETTY G      MD      24X97118524           GOODELL, DEVRIES, LEECH & DANN, LLP           WOLFE             CATHY L      MD      24X09000441HAMP        GOODELL, DEVRIES, LEECH & DANN, LLP
VENABLE         MARVIN E     MD      24X05000894HAMP       GOODELL, DEVRIES, LEECH & DANN, LLP           WOLFE             JAMES N      MD      24X00000335            GOODELL, DEVRIES, LEECH & DANN, LLP
VEREEN          ROBERT D     MD      24X91221522           GOODELL, DEVRIES, LEECH & DANN, LLP           WOOD              HAROLD       MD      24X09000437HAMP        GOODELL, DEVRIES, LEECH & DANN, LLP
VINCK           LARRY E      MD      24X91221522           GOODELL, DEVRIES, LEECH & DANN, LLP           WOODHOUSE         CALVIN M     MD      24X90348514            GOODELL, DEVRIES, LEECH & DANN, LLP
VINESKI         FLOYD        MD      24X06000640HAMP       GOODELL, DEVRIES, LEECH & DANN, LLP           WOODS             MORRIS E     MD      24X08000328HAMP        GOODELL, DEVRIES, LEECH & DANN, LLP
VOGELSANG       RICHARD H    MD      24X05000879HAMP       GOODELL, DEVRIES, LEECH & DANN, LLP           WOOLEY            EMERSON H    MD      24X94107502            GOODELL, DEVRIES, LEECH & DANN, LLP
WAGNER          JOHN C       MD      24X08000218HAMP       GOODELL, DEVRIES, LEECH & DANN, LLP           WRIGHT            JANETTE      MD      24X13000389HAMP        GOODELL, DEVRIES, LEECH & DANN, LLP
WAGNER          LAWRENCE     MD      24X09000437HAMP       GOODELL, DEVRIES, LEECH & DANN, LLP           WRIGHT            PAUL V       MD      24X91305519            GOODELL, DEVRIES, LEECH & DANN, LLP
WALINSKAS       THEODORE F   MD      91213527              GOODELL, DEVRIES, LEECH & DANN, LLP           YARTZ             MARIE K      MD      93176523               GOODELL, DEVRIES, LEECH & DANN, LLP
WALKER          CHESTER W    MD      93176523              GOODELL, DEVRIES, LEECH & DANN, LLP           YMBERT            FERNANDO     MD      90358501               GOODELL, DEVRIES, LEECH & DANN, LLP
WALKER          JAMES E      MD      24X06000641HAMP       GOODELL, DEVRIES, LEECH & DANN, LLP           YOUNG             JERRY L      MD      24X92258519            GOODELL, DEVRIES, LEECH & DANN, LLP
WALLACE         GEORGE       MD      24X09000441HAMP       GOODELL, DEVRIES, LEECH & DANN, LLP           YOUNG             RICHARD L    MD      020014726              GOODELL, DEVRIES, LEECH & DANN, LLP
WALLACE         WILLIAM H    MD      90358501              GOODELL, DEVRIES, LEECH & DANN, LLP           YOUNTS            ARNOLD J     MD      91213527               GOODELL, DEVRIES, LEECH & DANN, LLP
WALTERS         RICHARD C    MD      93176523              GOODELL, DEVRIES, LEECH & DANN, LLP           YOURIK            ANDREW       MD      24-X-91184526          GOODELL, DEVRIES, LEECH & DANN, LLP
WALTERS         WILLIAM      MD      24X95165503           GOODELL, DEVRIES, LEECH & DANN, LLP           ZAPF              ROBERT P     MD      24X02002204            GOODELL, DEVRIES, LEECH & DANN, LLP
WALTMAN         JOHN L       MD      91-22652              GOODELL, DEVRIES, LEECH & DANN, LLP           ZIMMERMAN         JOHN F       MD      24X08000218HAMP        GOODELL, DEVRIES, LEECH & DANN, LLP
WALTON          JAMES E      MD      24X94028508           GOODELL, DEVRIES, LEECH & DANN, LLP           ZIMMERMAN         WILLIAM A    MD      24X91193522            GOODELL, DEVRIES, LEECH & DANN, LLP
WARD            JOSEPH L     MD      24X08000217HAMP       GOODELL, DEVRIES, LEECH & DANN, LLP           ZIOLKOWSKI        MILFORD J    MD      24X91171530            GOODELL, DEVRIES, LEECH & DANN, LLP
WARD            YVETTE       MD      24X13000205HAMP       GOODELL, DEVRIES, LEECH & DANN, LLP           ZORN              EDWARD       MD      24X08000219HAMP        GOODELL, DEVRIES, LEECH & DANN, LLP
WAREHIME        WILLIAM H    MD      24X06000640HAMP       GOODELL, DEVRIES, LEECH & DANN, LLP           ZURAMSKI          JOSEPH S     MD      91213527               GOODELL, DEVRIES, LEECH & DANN, LLP
WARNER          DANIEL W     MD      24X99001686           GOODELL, DEVRIES, LEECH & DANN, LLP           BACCALA           NICHOLAS M   MD      24X16000590            GOODMAN, MEAGHER & ENOCH
WASHINGTON      DANIEL       MD      24X90285509           GOODELL, DEVRIES, LEECH & DANN, LLP           BEN               JAMES        DC      90-CA05857             GOODMAN, MEAGHER & ENOCH
WASHINGTON      GEORGE       MD      90358501              GOODELL, DEVRIES, LEECH & DANN, LLP           BLEVINS           WILMA        MD      24X13000384            GOODMAN, MEAGHER & ENOCH
WASHINGTON      SAMUEL E     MD      01001545              GOODELL, DEVRIES, LEECH & DANN, LLP           BRATCHER          GEORGE C     MD      24X14000583            GOODMAN, MEAGHER & ENOCH
WASHINGTON      WILIE        MD      98296524              GOODELL, DEVRIES, LEECH & DANN, LLP           DUNKERLY          JOHN F       DC      90-CA05501             GOODMAN, MEAGHER & ENOCH
WASMUS          JAMES A      MD      24X91193522           GOODELL, DEVRIES, LEECH & DANN, LLP           GIBSON            CHARLES E    MD      24X14000457            GOODMAN, MEAGHER & ENOCH
WATKINS         ARNETT W     MD      24X91171530           GOODELL, DEVRIES, LEECH & DANN, LLP           HORN              EUGENE A     DC      90-CA05841             GOODMAN, MEAGHER & ENOCH
WATKINS         CHARLES      MD      24X05000321HAMP       GOODELL, DEVRIES, LEECH & DANN, LLP           HUBBARD           KENNETH D    MD      24X14000582            GOODMAN, MEAGHER & ENOCH
WATSON          MICHAEL L    MD      24X91171530           GOODELL, DEVRIES, LEECH & DANN, LLP           NALLEY            PAUL F       MD      24X14000365            GOODMAN, MEAGHER & ENOCH
WATTS           ALFRED       MD      24X94207511           GOODELL, DEVRIES, LEECH & DANN, LLP           NEARHOOD          DAVID W      MD      24X16000261            GOODMAN, MEAGHER & ENOCH
WATTS           JAMES L      MD      24X91193522           GOODELL, DEVRIES, LEECH & DANN, LLP           PARKS             PATSY P      MD      24X15000446            GOODMAN, MEAGHER & ENOCH
WDZIECZNEY      ADAM         MD      24X97031522           GOODELL, DEVRIES, LEECH & DANN, LLP           RANDALL           FRANK L      MD      24X15000278            GOODMAN, MEAGHER & ENOCH
WEAVER          JACK H       MD      24X05000331HAMP       GOODELL, DEVRIES, LEECH & DANN, LLP           SIMMONS           JAMES L      MD      9324501                GOODMAN, MEAGHER & ENOCH
WEHNER          JOHN J       MD      24X05000874HAMP       GOODELL, DEVRIES, LEECH & DANN, LLP           SIMMONS           JAMES L      MD      97209701               GOODMAN, MEAGHER & ENOCH
WEILAND         FRANK E      MD      24X90285513           GOODELL, DEVRIES, LEECH & DANN, LLP           AARON             ECHO         IL      2017L000431            GORI, JULIAN & ASSOCIATES, PC
WEINZIRL        WILLIAM      MD      24X06000636HAMP       GOODELL, DEVRIES, LEECH & DANN, LLP           AARSTAD           JOHN E       IL      2016L000655            GORI, JULIAN & ASSOCIATES, PC
WELCH           HAROLD O     MD      24X05000364HAMP       GOODELL, DEVRIES, LEECH & DANN, LLP           ADAMS             DAVID        IL      2017L001289            GORI, JULIAN & ASSOCIATES, PC
WELCH           RAYMOND      MD      92335527              GOODELL, DEVRIES, LEECH & DANN, LLP           ADAMS             HENRY W      IL      15L23                  GORI, JULIAN & ASSOCIATES, PC
WELLS           CALVIN R     MD      90358501              GOODELL, DEVRIES, LEECH & DANN, LLP           ADAMS             SHARON       IL      2016L001295            GORI, JULIAN & ASSOCIATES, PC
WERNER          LOUIS F      MD      24X91221522           GOODELL, DEVRIES, LEECH & DANN, LLP           ADRIAN            WAYNE        IL      2017L000269            GORI, JULIAN & ASSOCIATES, PC
WERTZ           CHARLES M    MD      24X02002204           GOODELL, DEVRIES, LEECH & DANN, LLP           AKIN              DUDLEY       IL      15L11                  GORI, JULIAN & ASSOCIATES, PC
WERTZ           ISAAC        MD      95324511 & 03000429   GOODELL, DEVRIES, LEECH & DANN, LLP           AKZIN             MICHAEL      IL      2016L001030            GORI, JULIAN & ASSOCIATES, PC
WETZEL          RUSSELL L    MD      24X95313504           GOODELL, DEVRIES, LEECH & DANN, LLP           ALEXANDER         CLOVIS       MO      1522CC10902            GORI, JULIAN & ASSOCIATES, PC
WHEATLEY        ARNOLD       MD      97066514              GOODELL, DEVRIES, LEECH & DANN, LLP           ALFORD            JAMES J      IL      2014L001622            GORI, JULIAN & ASSOCIATES, PC
WHEATLEY        BRUCE D      MD      93176523              GOODELL, DEVRIES, LEECH & DANN, LLP           ALLEMAN           EMILE        MO      1522CC10993            GORI, JULIAN & ASSOCIATES, PC
WHEELER         ROBERT A     MD      24X08000326HAMP       GOODELL, DEVRIES, LEECH & DANN, LLP           ALLEY             JOHN         MO      1622CC08694            GORI, JULIAN & ASSOCIATES, PC
WHEELER         ROBERT A     MD      24X91123505           GOODELL, DEVRIES, LEECH & DANN, LLP           ALNE              SANDRA       IL      2017L000061            GORI, JULIAN & ASSOCIATES, PC
WHEELER         ROBERT E     MD      99000362              GOODELL, DEVRIES, LEECH & DANN, LLP           ALSPAW            RALPH J      IL      2016L001111            GORI, JULIAN & ASSOCIATES, PC
WHITE           JAMES E      MD      24X91221520           GOODELL, DEVRIES, LEECH & DANN, LLP           ALTOM             MITCHELL Y   IL      2017L000706_ADMIN_GP   GORI, JULIAN & ASSOCIATES, PC
WHITE           NORLEY       MD      24X02001327           GOODELL, DEVRIES, LEECH & DANN, LLP           ALVARADO          AMELIA       IL      2016L000837            GORI, JULIAN & ASSOCIATES, PC
WHITE           RUSSELL H    MD      24X91305519           GOODELL, DEVRIES, LEECH & DANN, LLP           AMOS              CLIFFORD E   IL      2015L000254            GORI, JULIAN & ASSOCIATES, PC
WHITLOCK        JAMES R      MD      24X91221522           GOODELL, DEVRIES, LEECH & DANN, LLP           ANDERSON          DOIL         IL      2016L001379            GORI, JULIAN & ASSOCIATES, PC
WHITMIRE        WALTER K     MD      24X96103550           GOODELL, DEVRIES, LEECH & DANN, LLP           ANDERSON          JAMES M      MO      1622CC11349            GORI, JULIAN & ASSOCIATES, PC
WIEBRECHT       WILLIAM      MD      24X90347502           GOODELL, DEVRIES, LEECH & DANN, LLP           ANDERSON          LEONARD      IL      03L1385                GORI, JULIAN & ASSOCIATES, PC
WIESSNER        JOHN F       MD      24X06000639HAMP       GOODELL, DEVRIES, LEECH & DANN, LLP           ANDERSON          PAUL G       IL      2016L000204            GORI, JULIAN & ASSOCIATES, PC
WIGGINS         ELLIS A      MD      24X05000323HAMP       GOODELL, DEVRIES, LEECH & DANN, LLP           ANDERSON          SARAH A      IL      2015L001639            GORI, JULIAN & ASSOCIATES, PC
WIGGINS         ELLIS A      MD      24X05000324HAMP       GOODELL, DEVRIES, LEECH & DANN, LLP           ANDREW            SHARON       IL      2016L001359            GORI, JULIAN & ASSOCIATES, PC
WIGHT           JOSEPH       MD      24-X-91184526         GOODELL, DEVRIES, LEECH & DANN, LLP           ANDREWS           BRUCE        MO      1522CC10536            GORI, JULIAN & ASSOCIATES, PC
WILDMAN         WAYNE A      MD      24X90358501           GOODELL, DEVRIES, LEECH & DANN, LLP           ANDREWS           WILLIE       IL      2017L000010            GORI, JULIAN & ASSOCIATES, PC
WILFER          JOHN V       MD      24X05000897HAMP       GOODELL, DEVRIES, LEECH & DANN, LLP           ANGLE SHERMAN     GLADYS L     IL      2014L001615            GORI, JULIAN & ASSOCIATES, PC

                                                                                                                                                                         Appendix A - 140
                                     Case 17-03105                   Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                          Document Page 159 of 624
Claimant      Claimant     State                                                                          Claimant     Claimant      State
Last Name     First Name   Filed   Docket Number          Primary Plaintiff Counsel                       Last Name    First Name    Filed   Docket Number          Primary Plaintiff Counsel
ANNE          DANIEL       IL      2016L000588            GORI, JULIAN & ASSOCIATES, PC                   BIANES       FREDDIE       IL      2017L000473            GORI, JULIAN & ASSOCIATES, PC
ANSLEY        HERMAN       MO      1322CC09033            GORI, JULIAN & ASSOCIATES, PC                   BIDDY        CLIFFORD      IL      13L1340                GORI, JULIAN & ASSOCIATES, PC
ANTINO        FRANCIS R    IL      2015L001584            GORI, JULIAN & ASSOCIATES, PC                   BIDWELL      ROBERT L      IL      2017L000442            GORI, JULIAN & ASSOCIATES, PC
APPLE         MARK         IL      2017L000571            GORI, JULIAN & ASSOCIATES, PC                   BIERY        ROBERT V      IL      2016L000479            GORI, JULIAN & ASSOCIATES, PC
ARACE         NICHOLAS     IL      2017L001126            GORI, JULIAN & ASSOCIATES, PC                   BIMBO        FRANK         IL      2016L000935            GORI, JULIAN & ASSOCIATES, PC
ARAGON        MARGARET     IL      2015L000515            GORI, JULIAN & ASSOCIATES, PC                   BING         RODNEY W      IL      2015L000346            GORI, JULIAN & ASSOCIATES, PC
ARAMBULA      EDWARD       IL      2017L000229            GORI, JULIAN & ASSOCIATES, PC                   BINION       EDWARD        MO      1722CC00541            GORI, JULIAN & ASSOCIATES, PC
ARCENEAUX     LOUIS G      LA      201602241              GORI, JULIAN & ASSOCIATES, PC                   BIRDSONG     FLOYD         MO      1622CC11396            GORI, JULIAN & ASSOCIATES, PC
ARCHER        JOHN P       IL      15L478                 GORI, JULIAN & ASSOCIATES, PC                   BIRKELUND    JOHN R        MO      1622CC01053            GORI, JULIAN & ASSOCIATES, PC
ARCHER        NORMAN       MO      1522CC00814            GORI, JULIAN & ASSOCIATES, PC                   BISESI       GUS P         MO      1622CC00425            GORI, JULIAN & ASSOCIATES, PC
ARMSTEAD      DONALD       IL      2016L000809            GORI, JULIAN & ASSOCIATES, PC                   BIVINS       NATHANIEL C   IL      2017L000989            GORI, JULIAN & ASSOCIATES, PC
ARNOLD        DAVID        IL      2017L000496            GORI, JULIAN & ASSOCIATES, PC                   BLACK        EDWARD E      IL      2016L001563_ADMIN_GP   GORI, JULIAN & ASSOCIATES, PC
ATALLAH       ROSETTE      IL      2016L000280            GORI, JULIAN & ASSOCIATES, PC                   BLACKBURN    MALTA         IL      2015L001407            GORI, JULIAN & ASSOCIATES, PC
AUSTIN        RICHARD      IL      2015L001425            GORI, JULIAN & ASSOCIATES, PC                   BLAIR        LEE W         IL      2017L000673_ADMIN_GP   GORI, JULIAN & ASSOCIATES, PC
AVAIUSINI     JOANNE       IL      2016L000948            GORI, JULIAN & ASSOCIATES, PC                   BLICK        SYLVIA        IL      2016L000504            GORI, JULIAN & ASSOCIATES, PC
AVANTS        AUBREY S     IL      2016L000560            GORI, JULIAN & ASSOCIATES, PC                   BLOOMFIELD   HAROLD        IL      2015L000785            GORI, JULIAN & ASSOCIATES, PC
AVEGGIO       MARY D       CA      CGC17276612            GORI, JULIAN & ASSOCIATES, PC                   BODE         DAVID L       IL      13L495                 GORI, JULIAN & ASSOCIATES, PC
AVERY         GERALD       IL      2017L000416            GORI, JULIAN & ASSOCIATES, PC                   BODNAR       BONNIE        IL      2016L001053            GORI, JULIAN & ASSOCIATES, PC
AXTELL        DONALD       IL      2017L000143            GORI, JULIAN & ASSOCIATES, PC                   BOKNEVITZ    LEONARD A     IL      2017L000470            GORI, JULIAN & ASSOCIATES, PC
AYRES         ROBERT       IL      2016L001633            GORI, JULIAN & ASSOCIATES, PC                   BOLDEN       DENNIS        MO      1522CC09934            GORI, JULIAN & ASSOCIATES, PC
BABB          PATRICK      IL      2017L000225            GORI, JULIAN & ASSOCIATES, PC                   BOLEY        RICHARD       IL      2017L000374            GORI, JULIAN & ASSOCIATES, PC
BACA          EDDIE J      IL      2016L001613_ADMIN_GP   GORI, JULIAN & ASSOCIATES, PC                   BONDS        HARRY L       IL      10L948                 GORI, JULIAN & ASSOCIATES, PC
BACIGALUPI    FRED L       MO      1722CC01748            GORI, JULIAN & ASSOCIATES, PC                   BONDURANT    JERALD        MO      1722CC00791            GORI, JULIAN & ASSOCIATES, PC
BACIGALUPI    FRED L       IL      2015L001182            GORI, JULIAN & ASSOCIATES, PC                   BOOKER       RALPH L       IL      2016L001196            GORI, JULIAN & ASSOCIATES, PC
BADANGUIO     RODOLFO R    IL      2015L001588            GORI, JULIAN & ASSOCIATES, PC                   BOONE        ALLEN R       IL      2016L000441            GORI, JULIAN & ASSOCIATES, PC
BAILEY        BOBBY R      MO      1722CC01426            GORI, JULIAN & ASSOCIATES, PC                   BOOP         ELWOOD        IL      2014L001500            GORI, JULIAN & ASSOCIATES, PC
BAILEY        DAVE         IL      2016L000929            GORI, JULIAN & ASSOCIATES, PC                   BOOTH        GLENN S       MO      0922CC09294            GORI, JULIAN & ASSOCIATES, PC
BAKER         ALFRED E     IL      14L571                 GORI, JULIAN & ASSOCIATES, PC                   BOOTH        WILLIE B      MO      1622CC00307            GORI, JULIAN & ASSOCIATES, PC
BAKER         LEROY        NY      1900582017             GORI, JULIAN & ASSOCIATES, PC                   BORGMAN      EDMUND L      IL      14L776                 GORI, JULIAN & ASSOCIATES, PC
BAKER         WILLIAM P    IL      2016L000055            GORI, JULIAN & ASSOCIATES, PC                   BORKOSKI     ARTHUR        IL      2017L000255            GORI, JULIAN & ASSOCIATES, PC
BALENSIEFEN   DANNY        IL      14L570                 GORI, JULIAN & ASSOCIATES, PC                   BORST        GEORGE        IL      2016L001530            GORI, JULIAN & ASSOCIATES, PC
BALERDI       JOSE J       IL      2017L000975            GORI, JULIAN & ASSOCIATES, PC                   BORST        RICHARD L     MO      1622CC10551            GORI, JULIAN & ASSOCIATES, PC
BALES         ROBERT L     IL      2016L000826            GORI, JULIAN & ASSOCIATES, PC                   BORTH        NORBERT       IL      2017L000550            GORI, JULIAN & ASSOCIATES, PC
BALLER        MARK E       MO      1522CC10690            GORI, JULIAN & ASSOCIATES, PC                   BORTUGNO     SAMUEL E      IL      2017L000059            GORI, JULIAN & ASSOCIATES, PC
BALWINSKI     THOMAS L     IL      13L637                 GORI, JULIAN & ASSOCIATES, PC                   BOWMAN       ROBERT        IL      2015L001042            GORI, JULIAN & ASSOCIATES, PC
BARBREY       RONNIE H     IL      2017L000163            GORI, JULIAN & ASSOCIATES, PC                   BOYD         GEORGE        IL      2016L000644            GORI, JULIAN & ASSOCIATES, PC
BARGA         TED W        MO      1722CC11425            GORI, JULIAN & ASSOCIATES, PC                   BOYD         GWENDOLYN     IL      2016L001458            GORI, JULIAN & ASSOCIATES, PC
BARNARD       GEORGE       IL      2016L000672            GORI, JULIAN & ASSOCIATES, PC                   BOYD         LOIS A        IL      2014L001126            GORI, JULIAN & ASSOCIATES, PC
BARNES        WILLIAM R    IL      2017L000118            GORI, JULIAN & ASSOCIATES, PC                   BRADLEY      JOHN O        IL      2017L000308            GORI, JULIAN & ASSOCIATES, PC
BARNETT       ERLENE       IL      2016L000748            GORI, JULIAN & ASSOCIATES, PC                   BRADLEY      JOHN P        IL      2017L000012            GORI, JULIAN & ASSOCIATES, PC
BARNETT       MARCIA A     IL      2016L000680            GORI, JULIAN & ASSOCIATES, PC                   BRADSHAW     LAWRENCE D    IL      16L41                  GORI, JULIAN & ASSOCIATES, PC
BARRETT       GARLAND R    IL      2015L000089            GORI, JULIAN & ASSOCIATES, PC                   BRANTLEY     HOMER W       IL      2017L000119            GORI, JULIAN & ASSOCIATES, PC
BARTON        CHARLES E    IL      2016L000060            GORI, JULIAN & ASSOCIATES, PC                   BRANUM       KEITH         IL      2017L000433            GORI, JULIAN & ASSOCIATES, PC
BARTSCH       THEODORE J   IL      2015L000547            GORI, JULIAN & ASSOCIATES, PC                   BRASSFIELD   HERMAN        MO      1522CC10461            GORI, JULIAN & ASSOCIATES, PC
BASINGER      MICHAEL D    IL      2016L001405            GORI, JULIAN & ASSOCIATES, PC                   BREGMAN      CAROL         PA      170100995              GORI, JULIAN & ASSOCIATES, PC
BATES         JAMES W      MO      1222CC02250            GORI, JULIAN & ASSOCIATES, PC                   BREGMAN      CAROL         IL      2016L001430            GORI, JULIAN & ASSOCIATES, PC
BATES         JOSEPH C     IL      2016L000893            GORI, JULIAN & ASSOCIATES, PC                   BREITMOSER   CAROL         IL      2016L000262            GORI, JULIAN & ASSOCIATES, PC
BATES         PAUL R       IL      2015L001629            GORI, JULIAN & ASSOCIATES, PC                   BRENNER      URSULA K      MO      1722CC00848            GORI, JULIAN & ASSOCIATES, PC
BATES         WILLIE R     IL      11L1007                GORI, JULIAN & ASSOCIATES, PC                   BRENNER      URSULA K      IL      2017L000409_ADMIN_GP   GORI, JULIAN & ASSOCIATES, PC
BATTENFIELD   TOMMY        IL      2016L001025            GORI, JULIAN & ASSOCIATES, PC                   BRENTON      BETTY         MO      1622CC00420            GORI, JULIAN & ASSOCIATES, PC
BAUMGARTEN    CARL H       IL      14L228                 GORI, JULIAN & ASSOCIATES, PC                   BRIDGEMAN    ROBERT        IL      2015L000374            GORI, JULIAN & ASSOCIATES, PC
BAXTER        MITCHELL D   IL      2015L001122            GORI, JULIAN & ASSOCIATES, PC                   BROADWAY     JOHN          MO      1622CC01226            GORI, JULIAN & ASSOCIATES, PC
BAYUSIK       JOSEPH       IL      2016L000632            GORI, JULIAN & ASSOCIATES, PC                   BROCK        BOBBY         IL      2017L000625            GORI, JULIAN & ASSOCIATES, PC
BEAN          ROGER        IL      2016L001029            GORI, JULIAN & ASSOCIATES, PC                   BROOKINS     WILMA         MO      1722CC00465            GORI, JULIAN & ASSOCIATES, PC
BEASLEY       CAROL        IL      2017L000749            GORI, JULIAN & ASSOCIATES, PC                   BROOKS       BERNARD A     MO      0722CC00649            GORI, JULIAN & ASSOCIATES, PC
BEATY         ROGER        IL      2015L001198            GORI, JULIAN & ASSOCIATES, PC                   BROUGHTON    VERLENE       IL      2017L000510            GORI, JULIAN & ASSOCIATES, PC
BEAUCHAMP     JEROME       IL      2016L000079            GORI, JULIAN & ASSOCIATES, PC                   BROWN        BILLY J       IL      15L31                  GORI, JULIAN & ASSOCIATES, PC
BECCIA        RICHARD      MO      1622CC10872            GORI, JULIAN & ASSOCIATES, PC                   BROWN        BRUCE A       IL      2017L000417            GORI, JULIAN & ASSOCIATES, PC
BECK          GLENN        PA      170101026              GORI, JULIAN & ASSOCIATES, PC                   BROWN        GARY          IL      09L436                 GORI, JULIAN & ASSOCIATES, PC
BECK          GLORIA M     IL      2016L000544            GORI, JULIAN & ASSOCIATES, PC                   BROWN        GERALDINE     IL      12L280                 GORI, JULIAN & ASSOCIATES, PC
BECKER        JAMES L      IL      2016L001194            GORI, JULIAN & ASSOCIATES, PC                   BROWN        GORDON B      IL      2015L001265            GORI, JULIAN & ASSOCIATES, PC
BEDROSIAN     SIDNEY       IL      15L718                 GORI, JULIAN & ASSOCIATES, PC                   BROWN        HENRY         IL      2017L001123            GORI, JULIAN & ASSOCIATES, PC
BEEGLE        JOSEPH       MO      1722CC00468            GORI, JULIAN & ASSOCIATES, PC                   BROWN        JESSE L       IL      2015L001501            GORI, JULIAN & ASSOCIATES, PC
BEEMAN        ANITA K      IL      2015L000858            GORI, JULIAN & ASSOCIATES, PC                   BROWN        LARRY G       IL      13L1538                GORI, JULIAN & ASSOCIATES, PC
BELKEN        BRIAN        IL      11L91                  GORI, JULIAN & ASSOCIATES, PC                   BROWN        LUCILLE       IL      13L1215                GORI, JULIAN & ASSOCIATES, PC
BELL          ELMER T      IL      2016L000349            GORI, JULIAN & ASSOCIATES, PC                   BROWN        PAUL M        MO      1422CC00599            GORI, JULIAN & ASSOCIATES, PC
BELZER        NORMAN R     IL      2017L000278            GORI, JULIAN & ASSOCIATES, PC                   BROWN        ROBERT C      IL      2015L000837            GORI, JULIAN & ASSOCIATES, PC
BENNETT       ROBERT       IL      16L152                 GORI, JULIAN & ASSOCIATES, PC                   BROWN        WILLIAM A     IL      2015L000376            GORI, JULIAN & ASSOCIATES, PC
BENNETT       ROBERT F     IL      2016L000196            GORI, JULIAN & ASSOCIATES, PC                   BRUCE        CAROL         IL      2016L001495            GORI, JULIAN & ASSOCIATES, PC
BENORE        DAVID P      MO      1522CC10957            GORI, JULIAN & ASSOCIATES, PC                   BRUDER       WILLIAM       MO      1722CC00434            GORI, JULIAN & ASSOCIATES, PC
BERES         ROBERT       IL      2016L000896            GORI, JULIAN & ASSOCIATES, PC                   BRUSH        REX P         IL      2016L000894            GORI, JULIAN & ASSOCIATES, PC
BERG          JOHN N       IL      2016L001728            GORI, JULIAN & ASSOCIATES, PC                   BRUTON       WILLIAM       IL      2017L000501            GORI, JULIAN & ASSOCIATES, PC
BERNSTEIN     SYLVIA       IL      11L58                  GORI, JULIAN & ASSOCIATES, PC                   BRYAN        WILLIAM R     IL      15L591                 GORI, JULIAN & ASSOCIATES, PC
BERRY         ARCHIE       LA      201601689              GORI, JULIAN & ASSOCIATES, PC                   BRYANT       GARY          MO      1622CC09632            GORI, JULIAN & ASSOCIATES, PC
BERRY         JAMES        MO      1622CC09756            GORI, JULIAN & ASSOCIATES, PC                   BRYDEN       ROBERT        MO      1622CC11600            GORI, JULIAN & ASSOCIATES, PC
BEVERS        LARRY        MO      1622CC03106            GORI, JULIAN & ASSOCIATES, PC                   BUCK         DAVID         IL      2016L001380            GORI, JULIAN & ASSOCIATES, PC

                                                                                                                                                                      Appendix A - 141
                                        Case 17-03105            Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                      Document Page 160 of 624
Claimant        Claimant      State                                                                   Claimant        Claimant     State
Last Name       First Name    Filed   Docket Number   Primary Plaintiff Counsel                       Last Name       First Name   Filed   Docket Number          Primary Plaintiff Counsel
BUCK            WILLIAM L     MO      1622CC11443     GORI, JULIAN & ASSOCIATES, PC                   COLE             HAROLD O    IL      2015L000454            GORI, JULIAN & ASSOCIATES, PC
BUDD            CHARLES       MO      1622CC11557     GORI, JULIAN & ASSOCIATES, PC                   COLE             PETER D     MO      1522CC10964            GORI, JULIAN & ASSOCIATES, PC
BULLOCK         BILLY B       IL      2017L000408     GORI, JULIAN & ASSOCIATES, PC                   COLEGROVE        ROY         IL      2017L000440            GORI, JULIAN & ASSOCIATES, PC
BUNKOWSKE       DUANE N       IL      2016L001021     GORI, JULIAN & ASSOCIATES, PC                   COLEMAN          CLEVELAND   IL      2015L001591            GORI, JULIAN & ASSOCIATES, PC
BUNTING         JAMES         IL      2016L001001     GORI, JULIAN & ASSOCIATES, PC                   COLEMAN          HAZEL       IL      11L1415                GORI, JULIAN & ASSOCIATES, PC
BUNTING         STANLEY       IL      2015L000741     GORI, JULIAN & ASSOCIATES, PC                   COLEMAN          SANDERS     LA      201708479              GORI, JULIAN & ASSOCIATES, PC
BUOL            JOHN          IL      2017L000657     GORI, JULIAN & ASSOCIATES, PC                   COLLIER          BRIAN       IL      2015L000481            GORI, JULIAN & ASSOCIATES, PC
BURGE           DAVID         IL      2017L000492     GORI, JULIAN & ASSOCIATES, PC                   COLLINS          BILL D      IL      15L124                 GORI, JULIAN & ASSOCIATES, PC
BURKE           SHAWN         IL      2016L001159     GORI, JULIAN & ASSOCIATES, PC                   COLLINS          BRUCE E     IL      2014L001209            GORI, JULIAN & ASSOCIATES, PC
BURKE           WILLIAM E     IL      09L703          GORI, JULIAN & ASSOCIATES, PC                   COLLINS          EUGENE      MO      1622CC01165            GORI, JULIAN & ASSOCIATES, PC
BURNS           CRAIG         MO      1522CC00900     GORI, JULIAN & ASSOCIATES, PC                   COLLINS          ROGER       MO      1722CC00346            GORI, JULIAN & ASSOCIATES, PC
BURNS           ROBERT R      IL      2015L001561     GORI, JULIAN & ASSOCIATES, PC                   COLLINS-FREDDOSO DEBORAH     IL      2017L000006            GORI, JULIAN & ASSOCIATES, PC
BURNS           UFA K         IL      15L316          GORI, JULIAN & ASSOCIATES, PC                   COLVARD          BILLY N     IL      2017L000567            GORI, JULIAN & ASSOCIATES, PC
BURT            STACY C       IL      2017L001362     GORI, JULIAN & ASSOCIATES, PC                   CONLEY           ALBERT      IL      10L15                  GORI, JULIAN & ASSOCIATES, PC
BUSS            DONALD G      IL      2015L001617     GORI, JULIAN & ASSOCIATES, PC                   CONNOR           ELMER       MD      24X17000378            GORI, JULIAN & ASSOCIATES, PC
BUTLER-MORGAN   BARBARA       IL      12L166          GORI, JULIAN & ASSOCIATES, PC                   CONOVER          RAYMOND     IL      2014L000473            GORI, JULIAN & ASSOCIATES, PC
BUTTARO         CHRISTINA M   IL      2016L000856     GORI, JULIAN & ASSOCIATES, PC                   CONYERS          LOUIS       IL      2015L001426            GORI, JULIAN & ASSOCIATES, PC
BYROM           SANDRA A      IL      2017L000524     GORI, JULIAN & ASSOCIATES, PC                   COODY            STEVEN H    IL      09L758                 GORI, JULIAN & ASSOCIATES, PC
CABY            ARTHUR        MO      1722CC10934     GORI, JULIAN & ASSOCIATES, PC                   COOK             COLLEEN     MO      1722CC01451            GORI, JULIAN & ASSOCIATES, PC
CALENDINE       MYRON         IL      2017L000614     GORI, JULIAN & ASSOCIATES, PC                   COOKS            LIONEL      IL      15L226                 GORI, JULIAN & ASSOCIATES, PC
CALFEE          CHARLES       IL      2017L000110     GORI, JULIAN & ASSOCIATES, PC                   COOLEY           CLINTON J   IL      2017L000564            GORI, JULIAN & ASSOCIATES, PC
CALVERT         EVERETT       IL      12L46           GORI, JULIAN & ASSOCIATES, PC                   COOPER           GARY E      MO      1722CC00517            GORI, JULIAN & ASSOCIATES, PC
CAMILLERI       TERRENCE      IL      2016L000998     GORI, JULIAN & ASSOCIATES, PC                   COOPER           MARGI       IL      2016L001015            GORI, JULIAN & ASSOCIATES, PC
CAMPBELL        JAMES S       IL      15L464          GORI, JULIAN & ASSOCIATES, PC                   COPE             HOWARD      IL      2017L000697            GORI, JULIAN & ASSOCIATES, PC
CAMPBELL        JOSEPHINE     IL      2016L000899     GORI, JULIAN & ASSOCIATES, PC                   CORSO            MICHAEL     IL      2016L001013            GORI, JULIAN & ASSOCIATES, PC
CANDELARIA      MILAGROS      IL      2015L001473     GORI, JULIAN & ASSOCIATES, PC                   CORTES           LUIS S      IL      2015L001372            GORI, JULIAN & ASSOCIATES, PC
CARACCI         ROCCO         IL      2015L000496     GORI, JULIAN & ASSOCIATES, PC                   CORZINE          JAMES       IL      2016L000602            GORI, JULIAN & ASSOCIATES, PC
CARLISLE        ROOSEVELT     MO      1722CC00505     GORI, JULIAN & ASSOCIATES, PC                   COUCH            LEROY       IL      2017L000848            GORI, JULIAN & ASSOCIATES, PC
CARLSON         ARLENE C      IL      2015L001176     GORI, JULIAN & ASSOCIATES, PC                   COUCH            ROBERT W    MD      24X17000142            GORI, JULIAN & ASSOCIATES, PC
CARMOUCHE       KERRI         IL      2016L001221     GORI, JULIAN & ASSOCIATES, PC                   COWANS           DARRYL      IL      14L800                 GORI, JULIAN & ASSOCIATES, PC
CARPENTER       REBECCA D     IL      12L1429         GORI, JULIAN & ASSOCIATES, PC                   COWGER           BARBARA E   IL      10L833                 GORI, JULIAN & ASSOCIATES, PC
CARRELL         CLEO F        IL      2016L000267     GORI, JULIAN & ASSOCIATES, PC                   COX              WILLIAM K   IL      2017L000573            GORI, JULIAN & ASSOCIATES, PC
CARRICO         CRAIG         IL      2014L000638     GORI, JULIAN & ASSOCIATES, PC                   COX              WILLIAM K   MD      24X17000379            GORI, JULIAN & ASSOCIATES, PC
CARRION         JUAN          IL      2017L000705     GORI, JULIAN & ASSOCIATES, PC                   COZART           JERRY R     MO      1622CC00185            GORI, JULIAN & ASSOCIATES, PC
CARROLL         MICHAEL       IL      2017L000332     GORI, JULIAN & ASSOCIATES, PC                   CRACE            DOROTHY     IL      2016L001599            GORI, JULIAN & ASSOCIATES, PC
CARRON          MICHAEL R     IL      2016L000255     GORI, JULIAN & ASSOCIATES, PC                   CRAMER           VIRGINIA    IL      2017L001347            GORI, JULIAN & ASSOCIATES, PC
CARTER          DONALD        IL      15L22           GORI, JULIAN & ASSOCIATES, PC                   CRANFORD         CARL Y      IL      2015L001522            GORI, JULIAN & ASSOCIATES, PC
CARTER          JUDITH A      IL      2015L001127     GORI, JULIAN & ASSOCIATES, PC                   CRAWFORD         JAMES C     IL      01-L-781               GORI, JULIAN & ASSOCIATES, PC
CARVALHO        ALTON         IL      15L410          GORI, JULIAN & ASSOCIATES, PC                   CRAWFORD         JAMES R     IL      15L573                 GORI, JULIAN & ASSOCIATES, PC
CASE            ROGER V       MO      1522CC00351     GORI, JULIAN & ASSOCIATES, PC                   CREERON          HELEN       IL      2015L001550            GORI, JULIAN & ASSOCIATES, PC
CASEY           DELMON        IL      2017L000437     GORI, JULIAN & ASSOCIATES, PC                   CROMBIE          CAMERON A   IL      2017L001021            GORI, JULIAN & ASSOCIATES, PC
CASH            EVERETT       MO      1522CC11299     GORI, JULIAN & ASSOCIATES, PC                   CROSBY           VICTOR J    IL      2017L000535_ADMIN_GP   GORI, JULIAN & ASSOCIATES, PC
CASH            LUCILLE       MO      1622CC11459     GORI, JULIAN & ASSOCIATES, PC                   CROWDER          NEAL        IL      15L463                 GORI, JULIAN & ASSOCIATES, PC
CASH            VIRGIL        IL      2016L000542     GORI, JULIAN & ASSOCIATES, PC                   CRUMB            CYLISTER    IL      15L515                 GORI, JULIAN & ASSOCIATES, PC
CASILLAS        RODOLFO       IL      2016L000541     GORI, JULIAN & ASSOCIATES, PC                   CRUZ             MYRNA       IL      2015L001015            GORI, JULIAN & ASSOCIATES, PC
CASSIDY         TIMOTHY       IL      15L416          GORI, JULIAN & ASSOCIATES, PC                   CSONTOS          JAMES       IL      2017L000638            GORI, JULIAN & ASSOCIATES, PC
CATES           ROBERT W      MO      1622CC00042     GORI, JULIAN & ASSOCIATES, PC                   CUEVAS           MARIO       IL      2017L001010            GORI, JULIAN & ASSOCIATES, PC
CATHEY          CALVIN        MO      1722CC00004     GORI, JULIAN & ASSOCIATES, PC                   CULLY            PAUL        IL      2017L000329            GORI, JULIAN & ASSOCIATES, PC
CATO            LINDA J       IL      11L681          GORI, JULIAN & ASSOCIATES, PC                   CUMMINGS         HENRY F     IL      2017L001353            GORI, JULIAN & ASSOCIATES, PC
CAVAN           THOMAS H      IL      2015L000372     GORI, JULIAN & ASSOCIATES, PC                   CUNNINGHAM       RUSSELL     MO      1722CC11040            GORI, JULIAN & ASSOCIATES, PC
CEPIELIK        JOSEPH        IL      2017L000409     GORI, JULIAN & ASSOCIATES, PC                   CUNNINGHAM      WAYNE        MO      1622CC01264            GORI, JULIAN & ASSOCIATES, PC
CERONE          MARGARET M    IL      11L1318         GORI, JULIAN & ASSOCIATES, PC                   CUTLER          WILLIAM      IL      2016L000711            GORI, JULIAN & ASSOCIATES, PC
CHADWICK        MARK A        IL      14L428          GORI, JULIAN & ASSOCIATES, PC                   CZUPRYNA        TADEUSZ J    IL      2014L000946            GORI, JULIAN & ASSOCIATES, PC
CHANEY          WILLIE R      IL      2016L000539     GORI, JULIAN & ASSOCIATES, PC                   DAGNAN          JAMES        IL      2016L001160            GORI, JULIAN & ASSOCIATES, PC
CHAPMAN         FERD          IL      2017L000152     GORI, JULIAN & ASSOCIATES, PC                   DALTON          ROLAND B     MO      1522CC11392            GORI, JULIAN & ASSOCIATES, PC
CHAPMAN         RANDY         IL      2015L001509     GORI, JULIAN & ASSOCIATES, PC                   DALTON          WILLIAM F    IL      2016L000573            GORI, JULIAN & ASSOCIATES, PC
CHARD           JOHN          IL      14L212          GORI, JULIAN & ASSOCIATES, PC                   DALY            PATRICK M    IL      15L170                 GORI, JULIAN & ASSOCIATES, PC
CHATELLIER      ELIZABETH     IL      2017L000357     GORI, JULIAN & ASSOCIATES, PC                   DANNA           BARRY        MO      1322CC09780            GORI, JULIAN & ASSOCIATES, PC
CHAVEZ          ROSETTA       IL      2016L000251     GORI, JULIAN & ASSOCIATES, PC                   DANNA           BARRY        IL      14L731                 GORI, JULIAN & ASSOCIATES, PC
CHEVILLET       JAY           IL      2017L000230     GORI, JULIAN & ASSOCIATES, PC                   DARDEN          JAMES C      MO      1522CC10935            GORI, JULIAN & ASSOCIATES, PC
CHILDRESS       LAWRENCE      IL      2017L001267     GORI, JULIAN & ASSOCIATES, PC                   DATES           ROOSEVELT    IL      15L610                 GORI, JULIAN & ASSOCIATES, PC
CHUPP           GARY          MO      1622CC11394     GORI, JULIAN & ASSOCIATES, PC                   DAUGHTON        ERNEST C     IL      13L1440                GORI, JULIAN & ASSOCIATES, PC
CICALE          EDWARD J      IL      2017L001256     GORI, JULIAN & ASSOCIATES, PC                   DAVENPORT       CALLEY L     IL      2017L000339            GORI, JULIAN & ASSOCIATES, PC
CIVIELLO        DOUGLAS A     IL      2014L001668     GORI, JULIAN & ASSOCIATES, PC                   DAVENPORT       JOHN D       MO      1722CC00812            GORI, JULIAN & ASSOCIATES, PC
CLARK           HAROLD D      IL      2016L001276     GORI, JULIAN & ASSOCIATES, PC                   DAVIDSON        WILLIAM H    IL      2016L000677            GORI, JULIAN & ASSOCIATES, PC
CLARK           JAMES E       MO      1622CC11360     GORI, JULIAN & ASSOCIATES, PC                   DAVILA          VICTOR V     IL      2015L001057            GORI, JULIAN & ASSOCIATES, PC
CLEM            LELAND        IL      2017L000503     GORI, JULIAN & ASSOCIATES, PC                   DAVIS           JERRY        IL      15L555                 GORI, JULIAN & ASSOCIATES, PC
CLIFTON         JO ANN        IL      2017L000692     GORI, JULIAN & ASSOCIATES, PC                   DAVIS           JUNIOR L     IL      2017L000370            GORI, JULIAN & ASSOCIATES, PC
CLOSE           RALPH J       IL      2016L001098     GORI, JULIAN & ASSOCIATES, PC                   DAVIS           LOREN        IL      2017L001102            GORI, JULIAN & ASSOCIATES, PC
COATES          JOE           IL      16L49           GORI, JULIAN & ASSOCIATES, PC                   DAVIS           MARKESHA     IL      2017L000336            GORI, JULIAN & ASSOCIATES, PC
COATS           BOBBY D       IL      13L371          GORI, JULIAN & ASSOCIATES, PC                   DAVIS           NEWTON       MO      1522CC00027            GORI, JULIAN & ASSOCIATES, PC
COBB            GARY          IL      14L508          GORI, JULIAN & ASSOCIATES, PC                   DAVIS           ROBERT M     IL      13L2146                GORI, JULIAN & ASSOCIATES, PC
COBLE           RALPH         IL      15L227          GORI, JULIAN & ASSOCIATES, PC                   DAWES           ROBERT       IL      15L232                 GORI, JULIAN & ASSOCIATES, PC
COCHRAN         JAMES         IL      15L465          GORI, JULIAN & ASSOCIATES, PC                   DAWSON          ERWIN        MO      1522CC10746            GORI, JULIAN & ASSOCIATES, PC
COFFEE          FRANK P       IL      13L2086         GORI, JULIAN & ASSOCIATES, PC                   DE OCA          MARTHA M     IL      2016L000396            GORI, JULIAN & ASSOCIATES, PC
COIFFARD        INGRID        IL      2016L001492     GORI, JULIAN & ASSOCIATES, PC                   DE RUOSI        MICHAEL      IL      2017L001276            GORI, JULIAN & ASSOCIATES, PC

                                                                                                                                                                    Appendix A - 142
                                       Case 17-03105                   Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                            Document Page 161 of 624
Claimant       Claimant      State                                                                          Claimant      Claimant      State
Last Name      First Name    Filed   Docket Number          Primary Plaintiff Counsel                       Last Name     First Name    Filed   Docket Number          Primary Plaintiff Counsel
DE SIMONE      FRANK         IL      2017L000771            GORI, JULIAN & ASSOCIATES, PC                   FANT          WANDA         IL      2017L000773            GORI, JULIAN & ASSOCIATES, PC
DEAN           THOMAS L      MO      1622CC10956            GORI, JULIAN & ASSOCIATES, PC                   FAST          KENNETH D     MO      1522CC10949            GORI, JULIAN & ASSOCIATES, PC
DECKER         ALFRED J      MO      1522CC10529            GORI, JULIAN & ASSOCIATES, PC                   FAUST         BEVERLY       IL      2015L000943            GORI, JULIAN & ASSOCIATES, PC
DEEMS          ROWLAND       IL      09L832                 GORI, JULIAN & ASSOCIATES, PC                   FEDDERSEN     BRUCE         IL      2016L001303            GORI, JULIAN & ASSOCIATES, PC
DELBURN        JOHN          IL      2017L000952            GORI, JULIAN & ASSOCIATES, PC                   FELDHAUS      MARK J        IL      2016L000425            GORI, JULIAN & ASSOCIATES, PC
DEMARCO        NANCY A       IL      2014L000507            GORI, JULIAN & ASSOCIATES, PC                   FELLMAN       VICTOR        CA      CGC17276604            GORI, JULIAN & ASSOCIATES, PC
DEMARTZ        GEORGE        IL      2017L000146            GORI, JULIAN & ASSOCIATES, PC                   FERNANDEZ     EMILIO C      IL      2017L001008            GORI, JULIAN & ASSOCIATES, PC
DEMORTON       CAROLYN       IL      2017L000023            GORI, JULIAN & ASSOCIATES, PC                   FERRATA       GREGORY       MO      1422CC00563            GORI, JULIAN & ASSOCIATES, PC
DENNERLEIN     CHRIS E       IL      2015L001463            GORI, JULIAN & ASSOCIATES, PC                   FETTERS       DAVID E       IL      2017L000497            GORI, JULIAN & ASSOCIATES, PC
DENSON         MARGUERITE    IL      2017L000404            GORI, JULIAN & ASSOCIATES, PC                   FEYEN         ILENE M       IL      2016L001546            GORI, JULIAN & ASSOCIATES, PC
DEREUISSEAUX   WALLACE       IL      11L714                 GORI, JULIAN & ASSOCIATES, PC                   FILION        GERMAIN R     IL      13L1510                GORI, JULIAN & ASSOCIATES, PC
DETIENNE       IRENE         IL      2014L001042            GORI, JULIAN & ASSOCIATES, PC                   FINAZZO       EDWARD J      IL      2016L000044            GORI, JULIAN & ASSOCIATES, PC
DEVAY          BRUCE M       IL      2017L000956            GORI, JULIAN & ASSOCIATES, PC                   FISCH         GILES         IL      2016L000633            GORI, JULIAN & ASSOCIATES, PC
DHUE           BILL D        IL      2016L001106            GORI, JULIAN & ASSOCIATES, PC                   FISCHER       BENJAMIN      NY      1902712016             GORI, JULIAN & ASSOCIATES, PC
DIALE          KIM K         MO      1722CC11043            GORI, JULIAN & ASSOCIATES, PC                   FISCHER       DALE          IL      2015L001441            GORI, JULIAN & ASSOCIATES, PC
DIAZ           ARCADIO       IL      2017L000633_ADMIN_GP   GORI, JULIAN & ASSOCIATES, PC                   FISHER        DAVID         MO      1722CC10627            GORI, JULIAN & ASSOCIATES, PC
DIDIER         PAUL          IL      2015L000465            GORI, JULIAN & ASSOCIATES, PC                   FISHER        IRA H         IL      15L571                 GORI, JULIAN & ASSOCIATES, PC
DIEHL          CARL          IL      2017L000493            GORI, JULIAN & ASSOCIATES, PC                   FISHER        JAMES         IL      03L1584                GORI, JULIAN & ASSOCIATES, PC
DIERCKS        DANIEL G      IL      2015L000742            GORI, JULIAN & ASSOCIATES, PC                   FITZGERALD    JAMES         IL      2017L000654            GORI, JULIAN & ASSOCIATES, PC
DIETIKER       VERONICA      IL      2017L000055            GORI, JULIAN & ASSOCIATES, PC                   FITZMAURICE   DANIEL F      IL      2016L000568            GORI, JULIAN & ASSOCIATES, PC
DILL           ALVIN H       IL      2015L001684            GORI, JULIAN & ASSOCIATES, PC                   FLEMING       OSWALD A      MO      1722CC00536            GORI, JULIAN & ASSOCIATES, PC
DILLEMUTH      BERNARD J     IL      2016L001170            GORI, JULIAN & ASSOCIATES, PC                   FLEMING       RONALD        IL      15L199                 GORI, JULIAN & ASSOCIATES, PC
DIMUCCI        PETER         IL      2015L001443            GORI, JULIAN & ASSOCIATES, PC                   FLICK         JAMES L       IL      2017L001130            GORI, JULIAN & ASSOCIATES, PC
DIONISIOU      JOHN          MO      1622CC09699            GORI, JULIAN & ASSOCIATES, PC                   FLIPPO        RONNIE        IL      15L32                  GORI, JULIAN & ASSOCIATES, PC
DISANTIS       DIORO         IL      12L17                  GORI, JULIAN & ASSOCIATES, PC                   FLORES        LUIS J        IL      2015L001579            GORI, JULIAN & ASSOCIATES, PC
DISBROW        ELIZABETH     IL      2016L001521            GORI, JULIAN & ASSOCIATES, PC                   FLYNN         SAMMY D       MO      0722CC09423            GORI, JULIAN & ASSOCIATES, PC
DITHMART       GARRY         IL      09L442                 GORI, JULIAN & ASSOCIATES, PC                   FODE          JIMMY E       IL      2015L001583            GORI, JULIAN & ASSOCIATES, PC
DIXON          EDWARD        IL      13L1546                GORI, JULIAN & ASSOCIATES, PC                   FOLKERS       SHIRLEY       IL      2016L001499            GORI, JULIAN & ASSOCIATES, PC
DIXON          JAMES         IL      2017L001238            GORI, JULIAN & ASSOCIATES, PC                   FOLLA         RICHARD T     IL      2017L000662            GORI, JULIAN & ASSOCIATES, PC
DIXON          RICHARD       IL      2016L000031            GORI, JULIAN & ASSOCIATES, PC                   FONS          MIGUEL        IL      2016L000154            GORI, JULIAN & ASSOCIATES, PC
DOCKSTADER     NELIDA        IL      2016L001718            GORI, JULIAN & ASSOCIATES, PC                   FORBES        LT            MO      0822CC00233            GORI, JULIAN & ASSOCIATES, PC
DOLEN          ROGER         IL      16L26                  GORI, JULIAN & ASSOCIATES, PC                   FORD          JERRY         IL      2017L000558            GORI, JULIAN & ASSOCIATES, PC
DONOHOE        WILLIAM       IL      11L0444                GORI, JULIAN & ASSOCIATES, PC                   FORD          WESLEY        IL      2014L001487            GORI, JULIAN & ASSOCIATES, PC
DOTSON         SADIE         IL      15L193                 GORI, JULIAN & ASSOCIATES, PC                   FORISSO       BARBARA       IL      2017L000443            GORI, JULIAN & ASSOCIATES, PC
DOYLE          MORRIS P      MO      1622CC10527            GORI, JULIAN & ASSOCIATES, PC                   FORMO         DAVID         MO      1122CC01183            GORI, JULIAN & ASSOCIATES, PC
DRAKE          KENNETH L     IL      11L926                 GORI, JULIAN & ASSOCIATES, PC                   FORSYTHE      WILLIAM H     IL      2016L000963            GORI, JULIAN & ASSOCIATES, PC
DRAKE          PHILLIP B     IL      03L1132                GORI, JULIAN & ASSOCIATES, PC                   FORTUCCI      PAUL L        MO      1622CC09700            GORI, JULIAN & ASSOCIATES, PC
DUFF           LEROY         IL      2017L000399            GORI, JULIAN & ASSOCIATES, PC                   FOSTER        JAMES E       IL      2017L000502            GORI, JULIAN & ASSOCIATES, PC
DUGGER         RONALD        IL      2017L001265            GORI, JULIAN & ASSOCIATES, PC                   FOURNIER      ERICA         IL      2016L000309            GORI, JULIAN & ASSOCIATES, PC
DUKARSKI       JOHN J        IL      15L578                 GORI, JULIAN & ASSOCIATES, PC                   FOX           ALICE M       IL      2015L000415            GORI, JULIAN & ASSOCIATES, PC
DUKE           LISA          IL      2017L000581            GORI, JULIAN & ASSOCIATES, PC                   FOX           CLYDE         MO      1622CC11304            GORI, JULIAN & ASSOCIATES, PC
DUKES          CHARLES R     IL      2017L000578            GORI, JULIAN & ASSOCIATES, PC                   FRALEY        THEODORE      MO      1122CC09663            GORI, JULIAN & ASSOCIATES, PC
DUNCAN         ALVIN L       IL      2015L001621            GORI, JULIAN & ASSOCIATES, PC                   FRANCIS       ALEXANDER L   MO      0922CC01255            GORI, JULIAN & ASSOCIATES, PC
DUNNIE         JAMES L       IL      2017L000591            GORI, JULIAN & ASSOCIATES, PC                   FRAZIER       JOHN H        MO      1522CC10599            GORI, JULIAN & ASSOCIATES, PC
DUPARD         WARD          LA      201601687              GORI, JULIAN & ASSOCIATES, PC                   FRAZIER       RONALD W      MO      1622CC00342            GORI, JULIAN & ASSOCIATES, PC
DURRETT        ROBERT E      IL      2017L000013            GORI, JULIAN & ASSOCIATES, PC                   FRAZURE       NORMAN        IL      2016L000680            GORI, JULIAN & ASSOCIATES, PC
DUZAC          RENE T        IL      2015L001387            GORI, JULIAN & ASSOCIATES, PC                   FREDERICK     JUDITH A      IL      2016L000311            GORI, JULIAN & ASSOCIATES, PC
DYKES          OSBORNE J     IL      2017L001004_ADMIN_GP   GORI, JULIAN & ASSOCIATES, PC                   FREEMAN       EVERITTE      IL      2016L000663            GORI, JULIAN & ASSOCIATES, PC
EAGLE          JAMES         IL      2017L000056            GORI, JULIAN & ASSOCIATES, PC                   FREEMAN       JUNIOR        IL      2016L000847            GORI, JULIAN & ASSOCIATES, PC
EASLEY         JOSEPH F      MO      1522CC00305            GORI, JULIAN & ASSOCIATES, PC                   FRETWELL      JAMES         IL      2016L001360            GORI, JULIAN & ASSOCIATES, PC
EBEL           WILBUR A      IL      2016L000230            GORI, JULIAN & ASSOCIATES, PC                   FRIEDMAN      ALLEN         IL      2015L000833            GORI, JULIAN & ASSOCIATES, PC
ECONOMIDES     STEPHANIE T   MO      1622CC00198            GORI, JULIAN & ASSOCIATES, PC                   FRINK         EDWIN         IL      2017L000537            GORI, JULIAN & ASSOCIATES, PC
ECONOMOU       ALEXANDROS    IL      10L822                 GORI, JULIAN & ASSOCIATES, PC                   FULLER        JERRY K       IL      2016L001498            GORI, JULIAN & ASSOCIATES, PC
EDELEN         GEORGE        MO      1622CC05843            GORI, JULIAN & ASSOCIATES, PC                   FULTON        CHARLES R     MO      1522CC00013            GORI, JULIAN & ASSOCIATES, PC
EDENFIELD      HARRY T       IL      2014L001574            GORI, JULIAN & ASSOCIATES, PC                   FULTON        GLENDA M      IL      2015L000271            GORI, JULIAN & ASSOCIATES, PC
EDWARDS        ANDREW        IL      12L388                 GORI, JULIAN & ASSOCIATES, PC                   GADE          MARGARET L    IL      11L1320                GORI, JULIAN & ASSOCIATES, PC
EDWARDS        HENRY         MO      1622CC09838            GORI, JULIAN & ASSOCIATES, PC                   GADE          STANLEY       IL      11L1196                GORI, JULIAN & ASSOCIATES, PC
EIS            WILLIAM       IL      2016L001346            GORI, JULIAN & ASSOCIATES, PC                   GAINES        EDDIE         MO      1522CC00943            GORI, JULIAN & ASSOCIATES, PC
EL-HALLAL      JOSEPH        IL      2015L001413            GORI, JULIAN & ASSOCIATES, PC                   GAINES        JERRY B       MO      1522CC00524            GORI, JULIAN & ASSOCIATES, PC
ELLIS          LIONEL L      MO      1522CC10942            GORI, JULIAN & ASSOCIATES, PC                   GALLOP        LAWRENCE H    IL      2017L000400            GORI, JULIAN & ASSOCIATES, PC
EMERICK        PAUL R        IL      2017L001070            GORI, JULIAN & ASSOCIATES, PC                   GAN           BENJAMIN J    IL      04L295                 GORI, JULIAN & ASSOCIATES, PC
EMERSON        RICHARD T     IL      13L322                 GORI, JULIAN & ASSOCIATES, PC                   GAN           DENNIS        IL      2017L000356            GORI, JULIAN & ASSOCIATES, PC
ENGLAND        ROBERT C      IL      2015L001016            GORI, JULIAN & ASSOCIATES, PC                   GANSZ         MARTHA S      IL      2016L000194            GORI, JULIAN & ASSOCIATES, PC
ENGLISH        BUDDY W       IL      2015L001649            GORI, JULIAN & ASSOCIATES, PC                   GARCIA        AUDENCIO I    IL      2015L000202            GORI, JULIAN & ASSOCIATES, PC
ENNIS          HUGH          IL      11L1202                GORI, JULIAN & ASSOCIATES, PC                   GARCIA        LUCAS A       IL      2017L001121_ADMIN_GP   GORI, JULIAN & ASSOCIATES, PC
ENOS           JOHN T        MO      1622CC09962            GORI, JULIAN & ASSOCIATES, PC                   GARDNER       LUTHER L      IL      2015L000368            GORI, JULIAN & ASSOCIATES, PC
ERICKSON       KELLY         IL      2016L000536            GORI, JULIAN & ASSOCIATES, PC                   GARLAND       GLENN W       IL      09L455                 GORI, JULIAN & ASSOCIATES, PC
ERICKSON       LOREN         IL      2017L001086            GORI, JULIAN & ASSOCIATES, PC                   GARNER        CHARLOTTE     IL      2017L001288            GORI, JULIAN & ASSOCIATES, PC
ERNST          MELVIN        IL      2016L001262            GORI, JULIAN & ASSOCIATES, PC                   GARNIER       MARK          MO      1722CC10938            GORI, JULIAN & ASSOCIATES, PC
EUSTICE        MART L        MO      1622CC01178            GORI, JULIAN & ASSOCIATES, PC                   GARRINGER     JIMMIE        MO      1722CC11253            GORI, JULIAN & ASSOCIATES, PC
EVANS          GEORGE S      IL      2017L000441            GORI, JULIAN & ASSOCIATES, PC                   GARRISON      CHESTER P     MO      1522CC11043            GORI, JULIAN & ASSOCIATES, PC
EVANS          SHERYL K      IL      2016L001084            GORI, JULIAN & ASSOCIATES, PC                   GARRISON      RONALD E      IL      2017L000393            GORI, JULIAN & ASSOCIATES, PC
EVANS          WILLIAM       IL      2017L001128            GORI, JULIAN & ASSOCIATES, PC                   GARSOW        RAYMOND       IL      2016L001220            GORI, JULIAN & ASSOCIATES, PC
FADGEN         JOHN          IL      2016L001420            GORI, JULIAN & ASSOCIATES, PC                   GARTON        RONALD D      IL      2016L000839            GORI, JULIAN & ASSOCIATES, PC
FAIRBANKS      ROBERT L      IL      2016L000649            GORI, JULIAN & ASSOCIATES, PC                   GARVIN        KEVIN         IL      2016L000034            GORI, JULIAN & ASSOCIATES, PC
FALGOUT        DONALD        LA      201607189              GORI, JULIAN & ASSOCIATES, PC                   GASKINS       HENRY         IL      15L70                  GORI, JULIAN & ASSOCIATES, PC

                                                                                                                                                                         Appendix A - 143
                                       Case 17-03105                   Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                            Document Page 162 of 624
Claimant       Claimant      State                                                                          Claimant        Claimant      State
Last Name      First Name    Filed   Docket Number          Primary Plaintiff Counsel                       Last Name       First Name    Filed   Docket Number          Primary Plaintiff Counsel
GASTON         ERNEST        IL      2017L000505            GORI, JULIAN & ASSOCIATES, PC                   HANNA           DAVID F       IL      2015L000487            GORI, JULIAN & ASSOCIATES, PC
GEREN          HAROLD L      IL      2015L000012            GORI, JULIAN & ASSOCIATES, PC                   HANNAN          JOSEPH        IL      2017L000254            GORI, JULIAN & ASSOCIATES, PC
GERMAIN        FRED          IL      2016L001561            GORI, JULIAN & ASSOCIATES, PC                   HANSBERGER      MICHAEL       MO      1622CC01262            GORI, JULIAN & ASSOCIATES, PC
GETTYS         JOHN M        IL      2017L000077            GORI, JULIAN & ASSOCIATES, PC                   HANSON          CECIL         IL      2016L001094            GORI, JULIAN & ASSOCIATES, PC
GIAURTIS       JAMES         MO      1722CC00042            GORI, JULIAN & ASSOCIATES, PC                   HARAMES         CHRISTOPHER   IL      2015L001562            GORI, JULIAN & ASSOCIATES, PC
GIBBS          MAXIMILLIAN   MO      1622CC10061            GORI, JULIAN & ASSOCIATES, PC                   HARDING         HOWARD        IL      2017L000306            GORI, JULIAN & ASSOCIATES, PC
GIDEON         SUMMER        IL      2017L001346            GORI, JULIAN & ASSOCIATES, PC                   HARDY           ROBERT        IL      2017L001000            GORI, JULIAN & ASSOCIATES, PC
GIDLEY         MAURICE A     IL      15L717                 GORI, JULIAN & ASSOCIATES, PC                   HARLAN          JUDITH A      IL      2015L000607            GORI, JULIAN & ASSOCIATES, PC
GILLASPIE      SCOTT         IL      2017L000670            GORI, JULIAN & ASSOCIATES, PC                   HAROBIN         JOHN          IL      2014L001786            GORI, JULIAN & ASSOCIATES, PC
GILLESPIE      DEBRA         IL      2014L001588            GORI, JULIAN & ASSOCIATES, PC                   HAROUTUNIAN     VANUSH R      IL      2017L000770            GORI, JULIAN & ASSOCIATES, PC
GIOVINAZZO     FORTUNATO M   IL      2016L001100            GORI, JULIAN & ASSOCIATES, PC                   HARRINGTON      JOHN          MO      1722CC00780            GORI, JULIAN & ASSOCIATES, PC
GIRARD         MARK          IL      2017L000471            GORI, JULIAN & ASSOCIATES, PC                   HARRIS          BENNIE        IL      2017L000645            GORI, JULIAN & ASSOCIATES, PC
GIVENS         WILLIAM       IL      2017L000550            GORI, JULIAN & ASSOCIATES, PC                   HARRIS          CLEVELAND     IL      2017L000537            GORI, JULIAN & ASSOCIATES, PC
GLENN          HORACE        IL      2017L000094            GORI, JULIAN & ASSOCIATES, PC                   HARRIS          DONALD        MO      1422CC09385            GORI, JULIAN & ASSOCIATES, PC
GLINIEWICZ     JOAN P        IL      2016L000365            GORI, JULIAN & ASSOCIATES, PC                   HARRIS          JAMES A       IL      2017L000294            GORI, JULIAN & ASSOCIATES, PC
GLOVER         JOHN H        MO      1622CC01159            GORI, JULIAN & ASSOCIATES, PC                   HARRIS          JIMMY         MO      1622CC00797            GORI, JULIAN & ASSOCIATES, PC
GODDARD        CHERYL L      IL      2016L000642            GORI, JULIAN & ASSOCIATES, PC                   HARRIS          MICHAEL       IL      2016L001319            GORI, JULIAN & ASSOCIATES, PC
GOFF           REX A         IL      2016L000730_ADMIN_GP   GORI, JULIAN & ASSOCIATES, PC                   HARRISON        DONALD P      IL      2015L001153            GORI, JULIAN & ASSOCIATES, PC
GOLDBERG       BARBARA S     MO      1622CC01232            GORI, JULIAN & ASSOCIATES, PC                   HARRISON        NATHANIEL     IL      2017L000161            GORI, JULIAN & ASSOCIATES, PC
GOLDSBOROUGH   ROBERT        IL      2017L000582            GORI, JULIAN & ASSOCIATES, PC                   HARRISON        RICHARD       IL      2014L001220            GORI, JULIAN & ASSOCIATES, PC
GOLSON         CHARLES       IL      2017L000728            GORI, JULIAN & ASSOCIATES, PC                   HARRISON        SONIA         IL      2017L000429            GORI, JULIAN & ASSOCIATES, PC
GONZALEZ       NATIVIDAD     MO      1622CC10875            GORI, JULIAN & ASSOCIATES, PC                   HARROD          GEORGE W      IL      15L408                 GORI, JULIAN & ASSOCIATES, PC
GONZALEZ       SANDRA        IL      2017L001087            GORI, JULIAN & ASSOCIATES, PC                   HARTMAN         JAMES N       IL      2017L000078            GORI, JULIAN & ASSOCIATES, PC
GOOD           ROGER         IL      13L1856                GORI, JULIAN & ASSOCIATES, PC                   HARTZOG         CARY T        IL      2014L001698            GORI, JULIAN & ASSOCIATES, PC
GOODEN         HUELON        IL      15L63                  GORI, JULIAN & ASSOCIATES, PC                   HARVEY          ERCEL         MO      1622CC10544            GORI, JULIAN & ASSOCIATES, PC
GOW            VIVIAN        IL      11L257                 GORI, JULIAN & ASSOCIATES, PC                   HARVEY          PAUL          IL      2016L001568            GORI, JULIAN & ASSOCIATES, PC
GRADY          WALTER R      MO      1122CC10579            GORI, JULIAN & ASSOCIATES, PC                   HASENBUSH       MICHAEL       IL      2016L000442            GORI, JULIAN & ASSOCIATES, PC
GRAEBER        JOHN          MO      1622CC00457            GORI, JULIAN & ASSOCIATES, PC                   HASH            SUSAN         IL      2016L001299            GORI, JULIAN & ASSOCIATES, PC
GRAHAM         GEORGE D      IL      2017L000313            GORI, JULIAN & ASSOCIATES, PC                   HASTIE          WILLIAM       IL      2017L000849            GORI, JULIAN & ASSOCIATES, PC
GRAHAM         JOHN M        MO      1722CC10686            GORI, JULIAN & ASSOCIATES, PC                   HAUN            MARVIN G      IL      2016L000849            GORI, JULIAN & ASSOCIATES, PC
GRAHAM         ROBERT J      IL      2016L001105            GORI, JULIAN & ASSOCIATES, PC                   HAUPT           ALPHONSO A    MO      1622CC00454            GORI, JULIAN & ASSOCIATES, PC
GRAJEDA        TERESA        IL      2017L000413            GORI, JULIAN & ASSOCIATES, PC                   HAUPTMAN        THOMAS R      IL      2017L000358            GORI, JULIAN & ASSOCIATES, PC
GRANT          CHARLES       IL      2016L000618            GORI, JULIAN & ASSOCIATES, PC                   HAWKINS         CLIFTON H     IL      2015L001449            GORI, JULIAN & ASSOCIATES, PC
GRAY           JESSE         IL      2017L000234            GORI, JULIAN & ASSOCIATES, PC                   HAYCOCK         HARVEY L      MO      1122CC09280            GORI, JULIAN & ASSOCIATES, PC
GRAY           KENNETH       MO      1522CC01039            GORI, JULIAN & ASSOCIATES, PC                   HAYES           EDWARD        IL      11L546                 GORI, JULIAN & ASSOCIATES, PC
GRAYSON        TERRY L       MD      24X17000403            GORI, JULIAN & ASSOCIATES, PC                   HAZLEY          RICHARD       IL      15L215                 GORI, JULIAN & ASSOCIATES, PC
GREEN          EDGAR         IL      2017L000552            GORI, JULIAN & ASSOCIATES, PC                   HEAD            KEITH         IL      11L969                 GORI, JULIAN & ASSOCIATES, PC
GREENWOOD      LAWRENCE      IL      2017L000075            GORI, JULIAN & ASSOCIATES, PC                   HEAL            FRANCIS       IL      2016L001659            GORI, JULIAN & ASSOCIATES, PC
GREER          CAROLYN F     IL      2015L001532            GORI, JULIAN & ASSOCIATES, PC                   HEARD           HAROLD T      IL      2017L001172_ADMIN_GP   GORI, JULIAN & ASSOCIATES, PC
GREGORY        CARL          MO      1722CC11268            GORI, JULIAN & ASSOCIATES, PC                   HEARD           JANICE        IL      2017L000951            GORI, JULIAN & ASSOCIATES, PC
GREPPS         MICHAEL       MO      1622CC09887            GORI, JULIAN & ASSOCIATES, PC                   HEARON          ROBERT C      MO      1622CC00369            GORI, JULIAN & ASSOCIATES, PC
GRICE          DUANE         IL      2016L000678            GORI, JULIAN & ASSOCIATES, PC                   HEBERT          BILLY C       IL      15L570                 GORI, JULIAN & ASSOCIATES, PC
GRIDER         DARELYN J     MO      1622CC09823            GORI, JULIAN & ASSOCIATES, PC                   HEBERT          DONALD        MO      1522CC10572            GORI, JULIAN & ASSOCIATES, PC
GRIEBEL        TAMMI         IL      15L230                 GORI, JULIAN & ASSOCIATES, PC                   HEBERT          EARL          IL      2017L000567            GORI, JULIAN & ASSOCIATES, PC
GRIFFIN        EARL          MO      1722CC00483            GORI, JULIAN & ASSOCIATES, PC                   HECKENMUELLER JOHN            IL      2016L000384            GORI, JULIAN & ASSOCIATES, PC
GRIFFITH       SAM R         IL      2017L000137_ADMIN_GP   GORI, JULIAN & ASSOCIATES, PC                   HELD            MICHAEL J     IL      2017L001336            GORI, JULIAN & ASSOCIATES, PC
GRISCOM        JOHN          IL      2017L000315            GORI, JULIAN & ASSOCIATES, PC                   HELTON          BOBBY E       IL      2016L001429            GORI, JULIAN & ASSOCIATES, PC
GROSKREUTZ     RUBEN         IL      2016L000343            GORI, JULIAN & ASSOCIATES, PC                   HENDERSON       ANTON         IL      2017L000095            GORI, JULIAN & ASSOCIATES, PC
GROVE          GEORGE        MO      1122CC01199            GORI, JULIAN & ASSOCIATES, PC                   HENDRICK        CHARLES E     IL      2014L001230            GORI, JULIAN & ASSOCIATES, PC
GUARINO        THOMAS A      IL      10L763                 GORI, JULIAN & ASSOCIATES, PC                   HENLEY          EDWARD L      MO      1622CC00172            GORI, JULIAN & ASSOCIATES, PC
GUASTA         STEVEN C      MO      1322CC00380            GORI, JULIAN & ASSOCIATES, PC                   HENN            FRANK S       IL      2017L000335            GORI, JULIAN & ASSOCIATES, PC
GUILLORY       MARTIN        IL      2014L001643            GORI, JULIAN & ASSOCIATES, PC                   HERNANDEZ       BENITO        IL      2017L000283            GORI, JULIAN & ASSOCIATES, PC
GUINN          GARY          MO      1722CC00741            GORI, JULIAN & ASSOCIATES, PC                   HERNANDEZ       BLANCA G      IL      2016L000336            GORI, JULIAN & ASSOCIATES, PC
GUSTIN         JERRY D       LA      201709116              GORI, JULIAN & ASSOCIATES, PC                   HERNANDEZ-MORAL LUCILA        IL      2014L001195            GORI, JULIAN & ASSOCIATES, PC
GUTHRIE        MYRON D       MO      1522CC10588            GORI, JULIAN & ASSOCIATES, PC                   HERRINGTON      IRVIN W       IL      2016L001361            GORI, JULIAN & ASSOCIATES, PC
HABERLACH      MARDENE       IL      2017L000880            GORI, JULIAN & ASSOCIATES, PC                   HERRON          GORDON J      IL      15L30                  GORI, JULIAN & ASSOCIATES, PC
HABIB          MAGNOLIA R    IL      2014L001014            GORI, JULIAN & ASSOCIATES, PC                   HESTER          CHARLES       IL      2015L001568            GORI, JULIAN & ASSOCIATES, PC
HACKNEY        HAROLD        IL      11L1195                GORI, JULIAN & ASSOCIATES, PC                   HESTER          CLYDE         IL      2016L001054            GORI, JULIAN & ASSOCIATES, PC
HAGER          WILLIAM       IL      15L40                  GORI, JULIAN & ASSOCIATES, PC                   HEWITT          DELORA        IL      2016L000859            GORI, JULIAN & ASSOCIATES, PC
HAGLUND        NORMA         IL      2016L000050            GORI, JULIAN & ASSOCIATES, PC                   HEWITT          THOMAS        IL      2017L000508            GORI, JULIAN & ASSOCIATES, PC
HAIRRELL       RONALD D      IL      15L414                 GORI, JULIAN & ASSOCIATES, PC                   HICKS           MARK          IL      2017L000552            GORI, JULIAN & ASSOCIATES, PC
HALE           MARY          MO      1622CC09618            GORI, JULIAN & ASSOCIATES, PC                   HIDER           LYNNETTE      IL      2015L001091            GORI, JULIAN & ASSOCIATES, PC
HALL           LYLE N        MO      1622CC10148            GORI, JULIAN & ASSOCIATES, PC                   HIGGINS         SHIRLEY A     IL      2016L000499            GORI, JULIAN & ASSOCIATES, PC
HALL           MARILYN K     IL      13L1096                GORI, JULIAN & ASSOCIATES, PC                   HIGH            EARL W        IL      15L719                 GORI, JULIAN & ASSOCIATES, PC
HALL           PATRICIA K    IL      2015L000474            GORI, JULIAN & ASSOCIATES, PC                   HILL            JAMES D       IL      2015L001000            GORI, JULIAN & ASSOCIATES, PC
HAMBLIN        GEORGE        MO      1522CC00845            GORI, JULIAN & ASSOCIATES, PC                   HILL            MILFORD       IL      10L664                 GORI, JULIAN & ASSOCIATES, PC
HAMILTON       JOHN E        IL      2017L000572            GORI, JULIAN & ASSOCIATES, PC                   HILL            WILLIAM A     IL      2017L001030            GORI, JULIAN & ASSOCIATES, PC
HAMILTON       TERRY R       IL      2016L000445            GORI, JULIAN & ASSOCIATES, PC                   HINKLE          HARLE C       IL      00-L-711               GORI, JULIAN & ASSOCIATES, PC
HAMMES         LEONARD F     IL      2017L001096            GORI, JULIAN & ASSOCIATES, PC                   HINRICHSEN      DARRELL       IL      2017L000272            GORI, JULIAN & ASSOCIATES, PC
HAMON          OSCAR W       IL      15L576                 GORI, JULIAN & ASSOCIATES, PC                   HIRSCH          CRAIG         IL      11L0511                GORI, JULIAN & ASSOCIATES, PC
HAMPSON        JOHN R        IL      16L329                 GORI, JULIAN & ASSOCIATES, PC                   HITCHNER        EDWARD        IL      2017L000226            GORI, JULIAN & ASSOCIATES, PC
HAMPTON        WILLIAM G     IL      2017L000031            GORI, JULIAN & ASSOCIATES, PC                   HOBBS           ARLON J       IL      13L503                 GORI, JULIAN & ASSOCIATES, PC
HANCOCK        HOLLIS        IL      2017L000485            GORI, JULIAN & ASSOCIATES, PC                   HOBBS           RAYMOND D     IL      15L669                 GORI, JULIAN & ASSOCIATES, PC
HAND           PAULINE A     IL      2016L000359            GORI, JULIAN & ASSOCIATES, PC                   HODGE           KENNETH       MO      1622CC00082            GORI, JULIAN & ASSOCIATES, PC
HANDY          MICHAEL H     MO      1522CC11091            GORI, JULIAN & ASSOCIATES, PC                   HOLDEN          DAVID R       IL      2015L001643            GORI, JULIAN & ASSOCIATES, PC
HANENBURG      BENNETTE      IL      2017L000875            GORI, JULIAN & ASSOCIATES, PC                   HOLDER          RONALD G      IL      2015L001058            GORI, JULIAN & ASSOCIATES, PC

                                                                                                                                                                           Appendix A - 144
                                        Case 17-03105            Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                      Document Page 163 of 624
Claimant        Claimant      State                                                                   Claimant      Claimant     State
Last Name       First Name    Filed   Docket Number   Primary Plaintiff Counsel                       Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel
HOLLEY          WILLIAM M     IL      14L591          GORI, JULIAN & ASSOCIATES, PC                   JONES         ALFRED E     IL      16L197          GORI, JULIAN & ASSOCIATES, PC
HOLLINGSWORTH   JERRY         IL      15L493          GORI, JULIAN & ASSOCIATES, PC                   JONES         CALVIN L     MO      1722CC00406     GORI, JULIAN & ASSOCIATES, PC
HOLM            DAVID         MO      1622CC10050     GORI, JULIAN & ASSOCIATES, PC                   JONES         DONALD R     IL      2017L000405     GORI, JULIAN & ASSOCIATES, PC
HOLMES          ALBERT        IL      2015L001630     GORI, JULIAN & ASSOCIATES, PC                   JONES         JOHN H       MO      1322CC08618     GORI, JULIAN & ASSOCIATES, PC
HOLMES          WILLIAM       IL      04L1082         GORI, JULIAN & ASSOCIATES, PC                   JONES         JOHN H       IL      2016L000283     GORI, JULIAN & ASSOCIATES, PC
HOLSTEN         KENNETH C     IL      2015L001605     GORI, JULIAN & ASSOCIATES, PC                   JONES         JOSEPH L     MO      1522CC11107     GORI, JULIAN & ASSOCIATES, PC
HOLTZCLAW       WILLIAM       IL      2014L001509     GORI, JULIAN & ASSOCIATES, PC                   JONES         JOSEPH W     MO      1522CC00700     GORI, JULIAN & ASSOCIATES, PC
HONOHAN         PAMELA        IL      2017L001068     GORI, JULIAN & ASSOCIATES, PC                   JONES         RENA D       IL      2014L001619     GORI, JULIAN & ASSOCIATES, PC
HONOHAN         WILLIAM       IL      2017L000267     GORI, JULIAN & ASSOCIATES, PC                   JONES         VANNIE L     IL      2015L000272     GORI, JULIAN & ASSOCIATES, PC
HOOD            RICHARD L     MO      1522CC11184     GORI, JULIAN & ASSOCIATES, PC                   JOPLIN        MARION       IL      2016L000793     GORI, JULIAN & ASSOCIATES, PC
HOOD            WILLIS        MO      1622CC01009     GORI, JULIAN & ASSOCIATES, PC                   JORDAN        DONALD       IL      16L8            GORI, JULIAN & ASSOCIATES, PC
HOOKS           TOMMIE H      IL      11L1006         GORI, JULIAN & ASSOCIATES, PC                   JORDAN        SHANDY E     MO      1616CV28006     GORI, JULIAN & ASSOCIATES, PC
HOPKINS         ALVIN         IL      2016L001526     GORI, JULIAN & ASSOCIATES, PC                   JOURDAIN      ROBERT       IL      11L264          GORI, JULIAN & ASSOCIATES, PC
HOPPING         GEORGE E      IL      2016L000381     GORI, JULIAN & ASSOCIATES, PC                   JUAREZ        JESUS        IL      2016L001135     GORI, JULIAN & ASSOCIATES, PC
HORKAN          PATRICK C     IL      04L606          GORI, JULIAN & ASSOCIATES, PC                   JUDY          ROBERT       MO      1422CC01126     GORI, JULIAN & ASSOCIATES, PC
HORN            DENNIS        IL      2017L001064     GORI, JULIAN & ASSOCIATES, PC                   KAEBERLEIN    ROGER        IL      14L572          GORI, JULIAN & ASSOCIATES, PC
HORN            FRANCIS       IL      2017L001259     GORI, JULIAN & ASSOCIATES, PC                   KAISER        DONNA        IL      2016L001527     GORI, JULIAN & ASSOCIATES, PC
HOSKINSON       RICHARD       MO      1422CC00220     GORI, JULIAN & ASSOCIATES, PC                   KAPP          CRAIG E      IL      11L1276         GORI, JULIAN & ASSOCIATES, PC
HOUSE           LARRY         IL      16L109          GORI, JULIAN & ASSOCIATES, PC                   KAROW         GERALD       IL      2016L001604     GORI, JULIAN & ASSOCIATES, PC
HOUSH           WILLIAM       IL      2014L001696     GORI, JULIAN & ASSOCIATES, PC                   KAUL          KIMBERLY     IL      2017L001091     GORI, JULIAN & ASSOCIATES, PC
HOWARD          JOSEPH L      IL      2015L001530     GORI, JULIAN & ASSOCIATES, PC                   KEAFER        LARRY G      IL      10L1111         GORI, JULIAN & ASSOCIATES, PC
HOWARD          ROCEFUS       IL      15L207          GORI, JULIAN & ASSOCIATES, PC                   KEATHLEY      GAREY D      MO      1622CC09685     GORI, JULIAN & ASSOCIATES, PC
HOWARD          ROMALUE       IL      2016L001130     GORI, JULIAN & ASSOCIATES, PC                   KEETON        RAY E        IL      2015L001679     GORI, JULIAN & ASSOCIATES, PC
HOWELL          LARRY L       IL      2017L000554     GORI, JULIAN & ASSOCIATES, PC                   KEITH         WILTON       MO      1622CC10443     GORI, JULIAN & ASSOCIATES, PC
HOWELL          WILLIE        IL      2017L000675     GORI, JULIAN & ASSOCIATES, PC                   KELLER        JOHN         IL      2016L000743     GORI, JULIAN & ASSOCIATES, PC
HOWERTON        MICHAEL       IL      2017L000305     GORI, JULIAN & ASSOCIATES, PC                   KELLY         BRUCE        IL      2015L001619     GORI, JULIAN & ASSOCIATES, PC
HUDSON          MILLARD       IL      2015L000186     GORI, JULIAN & ASSOCIATES, PC                   KELLY         LARRY P      IL      15L169          GORI, JULIAN & ASSOCIATES, PC
HUERTA          JOSE I        IL      2017L000616     GORI, JULIAN & ASSOCIATES, PC                   KENNEBREW     JAMES        MO      1622CC00724     GORI, JULIAN & ASSOCIATES, PC
HUFF            PATRICIA L    IL      2015L001324     GORI, JULIAN & ASSOCIATES, PC                   KENNEDY       STEVEN       IL      2017L000538     GORI, JULIAN & ASSOCIATES, PC
HUGHES          CURTIS        IL      16L364          GORI, JULIAN & ASSOCIATES, PC                   KENNERSON     COLQUITT     MO      1622CC09684     GORI, JULIAN & ASSOCIATES, PC
HUMPHREY        JOHNNIE C     IL      2015L000387     GORI, JULIAN & ASSOCIATES, PC                   KENNY         JOSEPH       IL      2015L000891     GORI, JULIAN & ASSOCIATES, PC
HUNKINS         FRANCIS A     IL      13L271          GORI, JULIAN & ASSOCIATES, PC                   KEPPEL        CHARLES      IL      14L801          GORI, JULIAN & ASSOCIATES, PC
HUNTLEY         FRANK E       IL      2015L000641     GORI, JULIAN & ASSOCIATES, PC                   KERNISKEY     DONALD A     IL      15L411          GORI, JULIAN & ASSOCIATES, PC
HUNTLEY         WILLIAM H     IL      2016L000310     GORI, JULIAN & ASSOCIATES, PC                   KERVIN        BILLY        LA      201702093       GORI, JULIAN & ASSOCIATES, PC
HURD            RICHARD       IL      2017L000452     GORI, JULIAN & ASSOCIATES, PC                   KESSLER       LARRY        MO      1622CC10057     GORI, JULIAN & ASSOCIATES, PC
HUSTED          ELIZABETH J   IL      2016L000287     GORI, JULIAN & ASSOCIATES, PC                   KEY           ADELAIDE D   IL      2014L001107     GORI, JULIAN & ASSOCIATES, PC
HUSZAR          RUTH          MO      1422CC00713     GORI, JULIAN & ASSOCIATES, PC                   KEYSER        ROBERT F     MO      1622CC00204     GORI, JULIAN & ASSOCIATES, PC
HUTCHISON       HOWELL D      IL      2015L000337     GORI, JULIAN & ASSOCIATES, PC                   KIDD          PERCY W      MO      1522CC10899     GORI, JULIAN & ASSOCIATES, PC
HYATT           WAYNE         MO      1622CC10902     GORI, JULIAN & ASSOCIATES, PC                   KIND          GERALD R     IL      09L1135         GORI, JULIAN & ASSOCIATES, PC
IACOVELLI       MICHAEL       IL      2015L000195     GORI, JULIAN & ASSOCIATES, PC                   KING          ANN M        IL      2015L000941     GORI, JULIAN & ASSOCIATES, PC
IMPERIALE       PHILIP        MO      1622CC09610     GORI, JULIAN & ASSOCIATES, PC                   KING          SALLY        IL      2017L001127     GORI, JULIAN & ASSOCIATES, PC
INMAN           RICHARD C     IL      2014L001077     GORI, JULIAN & ASSOCIATES, PC                   KIRCH         FLORENCE     MO      1622CC04110     GORI, JULIAN & ASSOCIATES, PC
IVY             LUCINDA       IL      2017L000627     GORI, JULIAN & ASSOCIATES, PC                   KIRKPATRICK   MICHAEL T    MO      1722CC00478     GORI, JULIAN & ASSOCIATES, PC
JACKSON         LUKE L        IL      2015L001569     GORI, JULIAN & ASSOCIATES, PC                   KITSLAAR      MARGUERITE   IL      2017L000964     GORI, JULIAN & ASSOCIATES, PC
JACOBS          JAMES C       IL      11L844          GORI, JULIAN & ASSOCIATES, PC                   KLAUS         MARY L       IL      13L1061         GORI, JULIAN & ASSOCIATES, PC
JACOBS          PAUL          IL      2015L001296     GORI, JULIAN & ASSOCIATES, PC                   KLUEG         CARL J       IL      2016L000471     GORI, JULIAN & ASSOCIATES, PC
JACOBSON        REBECCA       IL      2017L001319     GORI, JULIAN & ASSOCIATES, PC                   KNELL         ROBERT       IL      13L1292         GORI, JULIAN & ASSOCIATES, PC
JAMES           CLYDE         IL      2015L001269     GORI, JULIAN & ASSOCIATES, PC                   KNIGHT        WAYNE A      LA      201703008       GORI, JULIAN & ASSOCIATES, PC
JAMES           HERSHEL       MO      1622CC09999     GORI, JULIAN & ASSOCIATES, PC                   KNOCHE        JAMES R      IL      14L509          GORI, JULIAN & ASSOCIATES, PC
JAMES           LOUIS         IL      2014L001464     GORI, JULIAN & ASSOCIATES, PC                   KNUTH         FREDERICK    IL      2017L000859     GORI, JULIAN & ASSOCIATES, PC
JAMES           ROBERT E      MO      1622CC10089     GORI, JULIAN & ASSOCIATES, PC                   KOCH          JACK L       MO      1222CC00362     GORI, JULIAN & ASSOCIATES, PC
JANZ            CARL A        IL      2015L000963     GORI, JULIAN & ASSOCIATES, PC                   KOHLMANN      OLIVIA M     IL      2016L000147     GORI, JULIAN & ASSOCIATES, PC
JAQUEZ          ISABEL        IL      2017L000736     GORI, JULIAN & ASSOCIATES, PC                   KOPRIVICA     BARBARA      IL      2016L000956     GORI, JULIAN & ASSOCIATES, PC
JARVIS          RICHARD J     IL      09L539          GORI, JULIAN & ASSOCIATES, PC                   KOWALSKA      LUCYNA       IL      2017L000963     GORI, JULIAN & ASSOCIATES, PC
JENKINS         ALVA          IL      11L1005         GORI, JULIAN & ASSOCIATES, PC                   KOZAKIEWICZ   GREGORY R    MO      1622CC11416     GORI, JULIAN & ASSOCIATES, PC
JENKINS         MARY I        DC      2017CA001382A   GORI, JULIAN & ASSOCIATES, PC                   KRAMER        JULIA J      IL      2015L000032     GORI, JULIAN & ASSOCIATES, PC
JENKINS         ROBERT L      IL      2015L001114     GORI, JULIAN & ASSOCIATES, PC                   KRAMER        KENNETH J    IL      10L909          GORI, JULIAN & ASSOCIATES, PC
JENNEY          JAMES         IL      2016L000955     GORI, JULIAN & ASSOCIATES, PC                   KRETSCH       DONALD J     IL      2015L000324     GORI, JULIAN & ASSOCIATES, PC
JIMERSON        HENRY W       IL      16L25           GORI, JULIAN & ASSOCIATES, PC                   KRONBERG      TERRI A      IL      2015L000245     GORI, JULIAN & ASSOCIATES, PC
JOHNSON         ALICE         IL      2016L000884     GORI, JULIAN & ASSOCIATES, PC                   KRSAK         JOHN         IL      2016L000468     GORI, JULIAN & ASSOCIATES, PC
JOHNSON         BETTY J       IL      2016L001643     GORI, JULIAN & ASSOCIATES, PC                   KRUCHTEN      RICHARD      IL      15L365          GORI, JULIAN & ASSOCIATES, PC
JOHNSON         BOBBY P       IL      14L499          GORI, JULIAN & ASSOCIATES, PC                   KUBINA        ROSEMARY A   IL      2015L000987     GORI, JULIAN & ASSOCIATES, PC
JOHNSON         GREEN         MO      1622CC01082     GORI, JULIAN & ASSOCIATES, PC                   KUENZEL       DONALD E     IL      2016L000843     GORI, JULIAN & ASSOCIATES, PC
JOHNSON         HALDINE       IL      2017L000699     GORI, JULIAN & ASSOCIATES, PC                   KULCZYCKI     ANTHONY      IL      11L519          GORI, JULIAN & ASSOCIATES, PC
JOHNSON         JERED         IL      2017L001204     GORI, JULIAN & ASSOCIATES, PC                   KUNKEL        CHARLES      IL      2015L001677     GORI, JULIAN & ASSOCIATES, PC
JOHNSON         LARRY D       MO      1322CC10084     GORI, JULIAN & ASSOCIATES, PC                   KURTZ         SCOTT        MO      1622CC01257     GORI, JULIAN & ASSOCIATES, PC
JOHNSON         LEROY         IL      2016L000681     GORI, JULIAN & ASSOCIATES, PC                   KUTER         BETTY J      IL      2016L000902     GORI, JULIAN & ASSOCIATES, PC
JOHNSON         MELVIN W      IL      2016L000414     GORI, JULIAN & ASSOCIATES, PC                   LACY          JOHNNIE      IL      2015L001644     GORI, JULIAN & ASSOCIATES, PC
JOHNSON         NITA S        IL      2015L000835     GORI, JULIAN & ASSOCIATES, PC                   LAGOW         EARL         IL      2014L000431     GORI, JULIAN & ASSOCIATES, PC
JOHNSON         PERRY L       IL      11L845          GORI, JULIAN & ASSOCIATES, PC                   LAMBERT       PAMELA J     IL      09L357          GORI, JULIAN & ASSOCIATES, PC
JOHNSON         RALPH         IL      2016L001404     GORI, JULIAN & ASSOCIATES, PC                   LAMOND        GREGORY      IL      2017L000183     GORI, JULIAN & ASSOCIATES, PC
JOHNSON         RAYMOND D     MO      1522CC00162     GORI, JULIAN & ASSOCIATES, PC                   LAMONTAGNE    MICHAEL N    IL      15L516          GORI, JULIAN & ASSOCIATES, PC
JOHNSON         ROBERT L      MO      1622CC01268     GORI, JULIAN & ASSOCIATES, PC                   LANDES        CLAYTON      IL      2016L000206     GORI, JULIAN & ASSOCIATES, PC
JOHNSON         RONNIE L      MO      1722CC00525     GORI, JULIAN & ASSOCIATES, PC                   LANDRETH      ORAL D       IL      15L345          GORI, JULIAN & ASSOCIATES, PC
JOHNSON         WAYNE R       IL      2014L000978     GORI, JULIAN & ASSOCIATES, PC                   LANDRETH      SARAH E      MO      1722CC00581     GORI, JULIAN & ASSOCIATES, PC
JOHNSTON        BRIAN         IL      2017L000700     GORI, JULIAN & ASSOCIATES, PC                   LANE          FRANK        IL      2017L000504     GORI, JULIAN & ASSOCIATES, PC

                                                                                                                                                           Appendix A - 145
                                      Case 17-03105            Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                    Document Page 164 of 624
Claimant      Claimant      State                                                                   Claimant        Claimant      State
Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel                       Last Name       First Name    Filed   Docket Number   Primary Plaintiff Counsel
LANE          JAMES E       IL      2015L001448     GORI, JULIAN & ASSOCIATES, PC                   MAPPS           LAWRENCE      IL      2017L000259     GORI, JULIAN & ASSOCIATES, PC
LANGLEY       ALLEN D       IL      16L39           GORI, JULIAN & ASSOCIATES, PC                   MARBLE          JOHN W        IL      2016L000378     GORI, JULIAN & ASSOCIATES, PC
LANGLEY       CHARLES L     IL      2016L000911     GORI, JULIAN & ASSOCIATES, PC                   MARKS           CASIMER M     IL      15L391          GORI, JULIAN & ASSOCIATES, PC
LANPHEAR      STEPHEN       IL      2017L000960     GORI, JULIAN & ASSOCIATES, PC                   MAROHL          JOHN R        IL      10L531          GORI, JULIAN & ASSOCIATES, PC
LAPLANTE      BARBARA S     IL      2015L000957     GORI, JULIAN & ASSOCIATES, PC                   MARQUEZ         LEWIS         IL      11L166          GORI, JULIAN & ASSOCIATES, PC
LARDINAIS     RICHARD       IL      2016L000650     GORI, JULIAN & ASSOCIATES, PC                   MARSH           BRIAN K       IL      2016L000315     GORI, JULIAN & ASSOCIATES, PC
LASALLE       THOMAS        IL      2017L000017     GORI, JULIAN & ASSOCIATES, PC                   MARSH           GENE          MO      1122CC10126     GORI, JULIAN & ASSOCIATES, PC
LATHAM        WILLIAM K     IL      2016L000785     GORI, JULIAN & ASSOCIATES, PC                   MARSHALL        ARTHUR        IL      2017L001005     GORI, JULIAN & ASSOCIATES, PC
LATORRE       VIOLET I      IL      2016L001402     GORI, JULIAN & ASSOCIATES, PC                   MARSHALL        IMOGENE       IL      12L2062         GORI, JULIAN & ASSOCIATES, PC
LATSHAW       WARREN        IL      16L42           GORI, JULIAN & ASSOCIATES, PC                   MARSHALL        WILLIE        MO      1622CC10565     GORI, JULIAN & ASSOCIATES, PC
LAVENDER      JANET         IL      2014L000992     GORI, JULIAN & ASSOCIATES, PC                   MARTIN          DAVID         IL      2017L000472     GORI, JULIAN & ASSOCIATES, PC
LAVIGNE       VINCENT       LA      20172132        GORI, JULIAN & ASSOCIATES, PC                   MARTIN          DONNIE H      MO      1622CC10177     GORI, JULIAN & ASSOCIATES, PC
LAWSON        RANDALL       MO      1722CC00134     GORI, JULIAN & ASSOCIATES, PC                   MARTIN          KENNETH W     IL      2016L000032     GORI, JULIAN & ASSOCIATES, PC
LAWSON        WILLIAM G     IL      2017L001273     GORI, JULIAN & ASSOCIATES, PC                   MARTIN          WILLIAM E     IL      2016L000838     GORI, JULIAN & ASSOCIATES, PC
LEA           ROBERT E      IL      2015L001099     GORI, JULIAN & ASSOCIATES, PC                   MARTINEZ-MASS   DENIS         MO      1522CC00785     GORI, JULIAN & ASSOCIATES, PC
LEAMONS       HERMAN        IL      12L352          GORI, JULIAN & ASSOCIATES, PC                   MASON           WILLIAM       IL      16L413          GORI, JULIAN & ASSOCIATES, PC
LEBLANC       JANICE        LA      180880          GORI, JULIAN & ASSOCIATES, PC                   MASTRANGEL      JOHN          IL      2017L001325     GORI, JULIAN & ASSOCIATES, PC
LEBO          ROY           IL      2017L000953     GORI, JULIAN & ASSOCIATES, PC                   MATLOCK         CARL          MO      1422CC09550     GORI, JULIAN & ASSOCIATES, PC
LEDBETTER     JOHN T        IL      15L354          GORI, JULIAN & ASSOCIATES, PC                   MATTHES         VICTORIA      IL      2017L000877     GORI, JULIAN & ASSOCIATES, PC
LEDNEY        GREGORY       IL      2017L000327     GORI, JULIAN & ASSOCIATES, PC                   MATTINGLY       ELISABETH A   IL      2016L000919     GORI, JULIAN & ASSOCIATES, PC
LEGEAUX       NOLAN         LA      201606048       GORI, JULIAN & ASSOCIATES, PC                   MAUK            JASON         IL      2017L000658     GORI, JULIAN & ASSOCIATES, PC
LEGGETT       FRANK         MO      1522CC09755     GORI, JULIAN & ASSOCIATES, PC                   MAULDIN         JEFF          MO      1622CC11626     GORI, JULIAN & ASSOCIATES, PC
LEGRONE       JAMES D       MO      1522CC00772     GORI, JULIAN & ASSOCIATES, PC                   MAYWORM         BETTY         IL      2016L001746     GORI, JULIAN & ASSOCIATES, PC
LEIDER        FRANCIS E     IL      11L196          GORI, JULIAN & ASSOCIATES, PC                   MAZONE          FRANK O       IL      13L349          GORI, JULIAN & ASSOCIATES, PC
LENOIR        RANDOLPH      IL      16L27           GORI, JULIAN & ASSOCIATES, PC                   MAZZARESE       JOSEPH        IL      2016L000879     GORI, JULIAN & ASSOCIATES, PC
LEONARD       CHARLES       MO      1722CC01316     GORI, JULIAN & ASSOCIATES, PC                   MCBEE           NEAL          MO      1622CC11622     GORI, JULIAN & ASSOCIATES, PC
LEONARD       ELEANOR       IL      2014L001184     GORI, JULIAN & ASSOCIATES, PC                   MCBRIDE         JAMES R       MO      1522CC10393     GORI, JULIAN & ASSOCIATES, PC
LEONARD       MICHAEL A     IL      2016L000337     GORI, JULIAN & ASSOCIATES, PC                   MCCABE          DAVID L       IL      2015L000285     GORI, JULIAN & ASSOCIATES, PC
LESTER        EDWARD        IL      2016L001326     GORI, JULIAN & ASSOCIATES, PC                   MCCALEB         BILLY         MO      1622CC10931     GORI, JULIAN & ASSOCIATES, PC
LETOURNEAU    ALFRED M      IL      2017L000456     GORI, JULIAN & ASSOCIATES, PC                   MCCALLA         ORVILLE       MO      1522CC00384     GORI, JULIAN & ASSOCIATES, PC
LEWIS         BRENDA        IL      2016L000514     GORI, JULIAN & ASSOCIATES, PC                   MCCAMERON       EDWARD L      IL      2016L000447     GORI, JULIAN & ASSOCIATES, PC
LEWIS         DARIEL        IL      15L412          GORI, JULIAN & ASSOCIATES, PC                   MCCANDLESS      KATRINA D     IL      11L551          GORI, JULIAN & ASSOCIATES, PC
LEWIS         GARY E        IL      2015L000631     GORI, JULIAN & ASSOCIATES, PC                   MCCLELLAN       PEGGY         IL      2014L000860     GORI, JULIAN & ASSOCIATES, PC
LEWIS         JEARLD L      IL      2017L000650     GORI, JULIAN & ASSOCIATES, PC                   MCCLIMON        LORAS L       IL      2017L000784     GORI, JULIAN & ASSOCIATES, PC
LIEBERMAN     MOSES         IL      2016L001347     GORI, JULIAN & ASSOCIATES, PC                   MCCORMICK       SHAUN         IL      2015L000673     GORI, JULIAN & ASSOCIATES, PC
LINDER        MARIE         IL      2017L000307     GORI, JULIAN & ASSOCIATES, PC                   MCCOY           ELDON         IL      15L418          GORI, JULIAN & ASSOCIATES, PC
LINLEY        EVERETT       MO      1622CC10845     GORI, JULIAN & ASSOCIATES, PC                   MCCULLAR        SAMUEL        IL      2015L000812     GORI, JULIAN & ASSOCIATES, PC
LIPPOLD       THOMAS W      IL      13L558          GORI, JULIAN & ASSOCIATES, PC                   MCCURDY         ROBERT        MO      1622CC10054     GORI, JULIAN & ASSOCIATES, PC
LISTER        EDWARD        MO      1722CC10942     GORI, JULIAN & ASSOCIATES, PC                   MCGEE           MARY E        IL      2015L000430     GORI, JULIAN & ASSOCIATES, PC
LIZARRAGA     ANDREW B      IL      2016L000604     GORI, JULIAN & ASSOCIATES, PC                   MCGRATH         DONALD F      IL      2017L000008     GORI, JULIAN & ASSOCIATES, PC
LLANES        MIGUEL A      IL      2015L000061     GORI, JULIAN & ASSOCIATES, PC                   MCGUIRE         ROGER G       IL      05L24           GORI, JULIAN & ASSOCIATES, PC
LLOYD         FREDERICK J   IL      2017L000561     GORI, JULIAN & ASSOCIATES, PC                   MCKEWEN         HELEN         IL      2016L001700     GORI, JULIAN & ASSOCIATES, PC
LOCKE         BRANDON       IL      2014L001382     GORI, JULIAN & ASSOCIATES, PC                   MCKINNEY        PATRICK       MO      1722CC00931     GORI, JULIAN & ASSOCIATES, PC
LOEFFELHOLZ   CHARLES       IL      2017L000177     GORI, JULIAN & ASSOCIATES, PC                   MCKITTRICK      BENJAMIN      IL      15L240          GORI, JULIAN & ASSOCIATES, PC
LOESSER       ARTHUR J      IL      2017L001049     GORI, JULIAN & ASSOCIATES, PC                   MCLEAN          ROBERT        IL      2016L001175     GORI, JULIAN & ASSOCIATES, PC
LOEWEN        GERHARD       IL      2016L000281     GORI, JULIAN & ASSOCIATES, PC                   MCLEOD          DONALD        MO      1722CC00491     GORI, JULIAN & ASSOCIATES, PC
LOHREY        DONNA         IL      2016L001726     GORI, JULIAN & ASSOCIATES, PC                   MCNEELY         BRIAN         IL      13L1528         GORI, JULIAN & ASSOCIATES, PC
LOIBL         CAROL         IL      2017L001380     GORI, JULIAN & ASSOCIATES, PC                   MCNEELY         GARY          IL      2016L000830     GORI, JULIAN & ASSOCIATES, PC
LONDO         INAJEAN       IL      13L1580         GORI, JULIAN & ASSOCIATES, PC                   MCNEELY         WILLIAM A     IL      07L253          GORI, JULIAN & ASSOCIATES, PC
LONG          WILLIAM       IL      2017L000626     GORI, JULIAN & ASSOCIATES, PC                   MCNEISH         ROBERT        NY      05503           GORI, JULIAN & ASSOCIATES, PC
LOOMAN        DALE          IL      2017L000947     GORI, JULIAN & ASSOCIATES, PC                   MCREYNOLDS      STEVEN        IL      2016L001541     GORI, JULIAN & ASSOCIATES, PC
LOPEZ         AGUSTIN C     IL      2015L001466     GORI, JULIAN & ASSOCIATES, PC                   MCVEY           MARK E        CA      BC616007        GORI, JULIAN & ASSOCIATES, PC
LORD          EUGENE        IL      2017L000228     GORI, JULIAN & ASSOCIATES, PC                   MEAD            MICHAEL S     IL      2017L000275     GORI, JULIAN & ASSOCIATES, PC
LOUD          JACK A        IL      2017L000504     GORI, JULIAN & ASSOCIATES, PC                   MEDINA          RICHARD       MO      1622CC09877     GORI, JULIAN & ASSOCIATES, PC
LOVE          DAVID W       IL      2016L000019     GORI, JULIAN & ASSOCIATES, PC                   MEDLIN          MICHAEL C     MO      1622CC10799     GORI, JULIAN & ASSOCIATES, PC
LOVE          GEORGE        MO      1622CC11609     GORI, JULIAN & ASSOCIATES, PC                   MEENAN          BERNARD J     IL      13L1199         GORI, JULIAN & ASSOCIATES, PC
LOVE          ROBERT L      IL      15L69           GORI, JULIAN & ASSOCIATES, PC                   MELLODY         STEVEN        IL      2017L001025     GORI, JULIAN & ASSOCIATES, PC
LOVELACE      RAY           MO      1622CC10537     GORI, JULIAN & ASSOCIATES, PC                   MENDLER         RICHARD       IL      2017L000385     GORI, JULIAN & ASSOCIATES, PC
LOWRY         JERRY         MO      1722CC00120     GORI, JULIAN & ASSOCIATES, PC                   MENGES          GERALD        IL      2014L001388     GORI, JULIAN & ASSOCIATES, PC
LUCAS         DONALD D      IL      12L1528         GORI, JULIAN & ASSOCIATES, PC                   MERKEY          CATHIE        IL      2017L000905     GORI, JULIAN & ASSOCIATES, PC
MACE          RONALD        IL      2017L001381     GORI, JULIAN & ASSOCIATES, PC                   MESTAS          JULIAN        MO      1622CC09955     GORI, JULIAN & ASSOCIATES, PC
MACHINO       GEORGE O      IL      16L177          GORI, JULIAN & ASSOCIATES, PC                   MESTER          MICHAEL J     MO      1522CC00136     GORI, JULIAN & ASSOCIATES, PC
MACHINO       JERI          IL      2017L001360     GORI, JULIAN & ASSOCIATES, PC                   METCALF         ROGER D       IL      2016L000609     GORI, JULIAN & ASSOCIATES, PC
MACK          RUSSELL       PA      170203515       GORI, JULIAN & ASSOCIATES, PC                   METZ            JOHN          MO      1422CC09480     GORI, JULIAN & ASSOCIATES, PC
MADERE        NOLAN         MO      1222CC01365     GORI, JULIAN & ASSOCIATES, PC                   MEYERS          JOHN G        IL      13L1600         GORI, JULIAN & ASSOCIATES, PC
MADIGAN       JOHN          IL      2016L000603     GORI, JULIAN & ASSOCIATES, PC                   MICHAELS        JANET         IL      2017L000116     GORI, JULIAN & ASSOCIATES, PC
MAESER        PAUL H        IL      2014L001299     GORI, JULIAN & ASSOCIATES, PC                   MICHEL          CLARENCE      LA      201607194       GORI, JULIAN & ASSOCIATES, PC
MAHAN         JAMES         IL      12L408          GORI, JULIAN & ASSOCIATES, PC                   MICHEL          VICTOR A      LA      201707318       GORI, JULIAN & ASSOCIATES, PC
MAHMOUD       MOHAMAD       IL      2017L000584     GORI, JULIAN & ASSOCIATES, PC                   MIDDLETON       GERALDINE     IL      2014L001432     GORI, JULIAN & ASSOCIATES, PC
MALARK        RICHARD       IL      2016L001325     GORI, JULIAN & ASSOCIATES, PC                   MIFFLIN         JOHN          IL      2017L000063     GORI, JULIAN & ASSOCIATES, PC
MALEK         LINDA         IL      2016L001119     GORI, JULIAN & ASSOCIATES, PC                   MILLER          CALVIN        MO      1122CC00694     GORI, JULIAN & ASSOCIATES, PC
MALIN         WILLIE        MO      1622CC01198     GORI, JULIAN & ASSOCIATES, PC                   MILLER          CHARLES E     MO      1722CC00133     GORI, JULIAN & ASSOCIATES, PC
MALLETT       HARVEY        MO      1722CC00404     GORI, JULIAN & ASSOCIATES, PC                   MILLER          HAROLD D      IL      2015L001110     GORI, JULIAN & ASSOCIATES, PC
MANN          WILLIAM       IL      2015L000452     GORI, JULIAN & ASSOCIATES, PC                   MILLER          LLOYD E       MO      1622CC11576     GORI, JULIAN & ASSOCIATES, PC
MANNS         DENNIS F      IL      14L606          GORI, JULIAN & ASSOCIATES, PC                   MILLER          MICHAEL R     IL      2017L000583     GORI, JULIAN & ASSOCIATES, PC
MANTANONA     JUAN          MO      1722CC00121     GORI, JULIAN & ASSOCIATES, PC                   MILLER          ROBERT        IL      12L1544         GORI, JULIAN & ASSOCIATES, PC

                                                                                                                                                            Appendix A - 146
                                       Case 17-03105            Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                     Document Page 165 of 624
Claimant       Claimant      State                                                                   Claimant       Claimant      State
Last Name      First Name    Filed   Docket Number   Primary Plaintiff Counsel                       Last Name      First Name    Filed   Docket Number   Primary Plaintiff Counsel
MILLER         SARAH A       IL      2016L000620     GORI, JULIAN & ASSOCIATES, PC                   NOXEL          DAVID         IL      2017L000386     GORI, JULIAN & ASSOCIATES, PC
MILLS          KENNETH D     MO      1722CC01388     GORI, JULIAN & ASSOCIATES, PC                   NULLINER       RICHARD D     IL      15L56           GORI, JULIAN & ASSOCIATES, PC
MINNIECHESKE   DONALD J      IL      2016L000096     GORI, JULIAN & ASSOCIATES, PC                   NUNN           RABUTH C      IL      2016L000051     GORI, JULIAN & ASSOCIATES, PC
MINTON         ROY           IL      2017L000135     GORI, JULIAN & ASSOCIATES, PC                   O'REILLY       DAVID         IL      2016L000616     GORI, JULIAN & ASSOCIATES, PC
MIRANTE        RICHARD A     IL      2015L001129     GORI, JULIAN & ASSOCIATES, PC                   OCHOA          PASCUAL M     IL      2017L001270     GORI, JULIAN & ASSOCIATES, PC
MISTRETTA      WINIFRED L    IL      2015L000065     GORI, JULIAN & ASSOCIATES, PC                   ODORIZZI       LANA J        IL      15L479          GORI, JULIAN & ASSOCIATES, PC
MITCHELL       JERRY         MO      1622CC10041     GORI, JULIAN & ASSOCIATES, PC                   OGLETREE       RONALD        IL      13L334          GORI, JULIAN & ASSOCIATES, PC
MIXON          DAVID L       IL      2015L000798     GORI, JULIAN & ASSOCIATES, PC                   OLMOS          JEWELL        MO      1622CC00081     GORI, JULIAN & ASSOCIATES, PC
MOLSTAD        JOHN G        IL      2017L001052     GORI, JULIAN & ASSOCIATES, PC                   OLSON          DALE A        IL      2016L000780     GORI, JULIAN & ASSOCIATES, PC
MONDARY        RONALD L      IL      2016L000294     GORI, JULIAN & ASSOCIATES, PC                   OLSON          MICHAEL D     MO      1522CC10324     GORI, JULIAN & ASSOCIATES, PC
MONROE         FREDERICK     IL      2017L001358     GORI, JULIAN & ASSOCIATES, PC                   OLSON          MICHAEL F     IL      16L133          GORI, JULIAN & ASSOCIATES, PC
MONTAGUE       WILLIAM M     IL      2016L000208     GORI, JULIAN & ASSOCIATES, PC                   OLSON          NORMAN        IL      2016L001540     GORI, JULIAN & ASSOCIATES, PC
MONTELL        JAMES R       IL      2016L000876     GORI, JULIAN & ASSOCIATES, PC                   ONYETT         TERRY L       IL      15L343          GORI, JULIAN & ASSOCIATES, PC
MONTES         GILBERTO      IL      10L1219         GORI, JULIAN & ASSOCIATES, PC                   ORTIZ          EPIFANIO      IL      2016L000624     GORI, JULIAN & ASSOCIATES, PC
MONTGOMERY     THOMAS J      MO      1722CC10655     GORI, JULIAN & ASSOCIATES, PC                   ORUM           RONALD        IL      2014L001461     GORI, JULIAN & ASSOCIATES, PC
MOONEY         DOROTHY       IL      13L389          GORI, JULIAN & ASSOCIATES, PC                   OSBORNE        GALE E        IL      16L257          GORI, JULIAN & ASSOCIATES, PC
MOONEYHAN      LEE R         IL      2016L000873     GORI, JULIAN & ASSOCIATES, PC                   OUSLEY         WILLIAM J     IL      2016L000366     GORI, JULIAN & ASSOCIATES, PC
MOORE          ELMER         IL      15L568          GORI, JULIAN & ASSOCIATES, PC                   PADGETT        MARSHALL C    IL      2016L000775     GORI, JULIAN & ASSOCIATES, PC
MOORE          KENNETH       IL      2017L001031     GORI, JULIAN & ASSOCIATES, PC                   PADGETT        TED S         IL      12L1126         GORI, JULIAN & ASSOCIATES, PC
MOORE          PAUL          IL      2017L001024     GORI, JULIAN & ASSOCIATES, PC                   PAGAN          JOSE          IL      2016L000542     GORI, JULIAN & ASSOCIATES, PC
MOORE          RONALD R      IL      14L709          GORI, JULIAN & ASSOCIATES, PC                   PAINTER        KATHY M       IL      2015L001011     GORI, JULIAN & ASSOCIATES, PC
MORELAND       GEORGE        MO      1222CC00949     GORI, JULIAN & ASSOCIATES, PC                   PAINTER        ROBERT        IL      2015L000645     GORI, JULIAN & ASSOCIATES, PC
MORELLI        MICHELLE      IL      09L782          GORI, JULIAN & ASSOCIATES, PC                   PALM           MICHAEL       MO      1622CC11554     GORI, JULIAN & ASSOCIATES, PC
MORGAN         GRANT         IL      2017L000546     GORI, JULIAN & ASSOCIATES, PC                   PANDO          PATRICIA A    IL      2014L001612     GORI, JULIAN & ASSOCIATES, PC
MORGAN         MARY L        IL      2015L001041     GORI, JULIAN & ASSOCIATES, PC                   PAPAJCIK       ROBERT J      IL      2016L001348     GORI, JULIAN & ASSOCIATES, PC
MORRIS         JAMES M       IL      2016L001235     GORI, JULIAN & ASSOCIATES, PC                   PAPANICOLAOU   ANASTASIA     IL      2017L000940     GORI, JULIAN & ASSOCIATES, PC
MORRIS         LARRIELLE S   IL      2016L000498     GORI, JULIAN & ASSOCIATES, PC                   PARKER         HARRY         IL      2017L000544     GORI, JULIAN & ASSOCIATES, PC
MORRISON       KENNETH       IL      2017L000403     GORI, JULIAN & ASSOCIATES, PC                   PARKER         JAMES         MO      1622CC10913     GORI, JULIAN & ASSOCIATES, PC
MORRISON       OCIE B        IL      16L330          GORI, JULIAN & ASSOCIATES, PC                   PARKER         ROBERT A      MO      1722CC00100     GORI, JULIAN & ASSOCIATES, PC
MORROW         DAVID         IL      16L336          GORI, JULIAN & ASSOCIATES, PC                   PARKER         WARREN E      MO      1622CC09826     GORI, JULIAN & ASSOCIATES, PC
MORROW         JACQUELINE    MO      1722CC00322     GORI, JULIAN & ASSOCIATES, PC                   PARTIN         CLARENCE      IL      11L484          GORI, JULIAN & ASSOCIATES, PC
MORSE          BILLY L       MO      1622CC10183     GORI, JULIAN & ASSOCIATES, PC                   PATTERSON      WENDELL L     MO      1522CC11333     GORI, JULIAN & ASSOCIATES, PC
MOSES          RICKY         MO      1622CC00095     GORI, JULIAN & ASSOCIATES, PC                   PAULFREY       DARRYL D      IL      2017L000011     GORI, JULIAN & ASSOCIATES, PC
MOTT           GLENN         IL      13L1708         GORI, JULIAN & ASSOCIATES, PC                   PAYETTE        MICHEL        IL      2015L000155     GORI, JULIAN & ASSOCIATES, PC
MOUNT          ROBERT I      MO      1522CC11051     GORI, JULIAN & ASSOCIATES, PC                   PAYNE          EDWARD        IL      2017L000157     GORI, JULIAN & ASSOCIATES, PC
MOYER          GLENN         IL      2017L000467     GORI, JULIAN & ASSOCIATES, PC                   PAYNE          RODNEY D      IL      2017L000401     GORI, JULIAN & ASSOCIATES, PC
MOYLE          RICHARD L     MO      1522CC10769     GORI, JULIAN & ASSOCIATES, PC                   PEARSON        BILLY J       MO      0722CC09325     GORI, JULIAN & ASSOCIATES, PC
MULCAHEY       SANDRA        IL      2017L000368     GORI, JULIAN & ASSOCIATES, PC                   PEARSON        JESSE         MO      1522CC00991     GORI, JULIAN & ASSOCIATES, PC
MUNSON         LESLIE J      IL      2016L000627     GORI, JULIAN & ASSOCIATES, PC                   PENDLETON      CHARLES O     MO      1622CC01018     GORI, JULIAN & ASSOCIATES, PC
MURDERS        ROBERT        MO      1522CC11036     GORI, JULIAN & ASSOCIATES, PC                   PENNINGTON     RALPH R       IL      2016L000949     GORI, JULIAN & ASSOCIATES, PC
MURPHY         SAMUEL        IL      2015L001447     GORI, JULIAN & ASSOCIATES, PC                   PENNINGTON     RALPH R       IL      2017L000392     GORI, JULIAN & ASSOCIATES, PC
MURRAY         EARL J        MO      1622CC11409     GORI, JULIAN & ASSOCIATES, PC                   PEOPLES        CHARLES       IL      13L1790         GORI, JULIAN & ASSOCIATES, PC
MURUATO        MARIO I       IL      2016L000415     GORI, JULIAN & ASSOCIATES, PC                   PERALA         VERNEN        MO      1622CC10190     GORI, JULIAN & ASSOCIATES, PC
MUSIAL         THOMAS        IL      2017L000970     GORI, JULIAN & ASSOCIATES, PC                   PEREZ          ADRIANA M     IL      09L1002         GORI, JULIAN & ASSOCIATES, PC
NADEAU         HELEN         IL      2017L000505     GORI, JULIAN & ASSOCIATES, PC                   PEREZ          ERNESTO R     LA      201600876       GORI, JULIAN & ASSOCIATES, PC
NAGY           RONALD        IL      2017L000332     GORI, JULIAN & ASSOCIATES, PC                   PEREZCHICA     SALVADOR      IL      2016L000679     GORI, JULIAN & ASSOCIATES, PC
NALE           MICHAEL       IL      2017L000534     GORI, JULIAN & ASSOCIATES, PC                   PERNA          ANTHONY       IL      2016L001490     GORI, JULIAN & ASSOCIATES, PC
NAPIER         WINSTON       IL      2016L000029     GORI, JULIAN & ASSOCIATES, PC                   PEROTTI        DANNY         IL      2016L001157     GORI, JULIAN & ASSOCIATES, PC
NAVARRE        MORRIS        MO      1622CC10003     GORI, JULIAN & ASSOCIATES, PC                   PETERS         THOMAS M. M   IL      2016L000354     GORI, JULIAN & ASSOCIATES, PC
NAVARRO        MARIA D       IL      2016L000058     GORI, JULIAN & ASSOCIATES, PC                   PETERSON       RAYMOND       IL      2017L001351     GORI, JULIAN & ASSOCIATES, PC
NEAL           WILLIAM       IL      2017L000164     GORI, JULIAN & ASSOCIATES, PC                   PETERSON       SHARON        IL      2017L001286     GORI, JULIAN & ASSOCIATES, PC
NECHODOMU      GERALD        IL      13L1991         GORI, JULIAN & ASSOCIATES, PC                   PFAHLER        RICHARD N     IL      2015L001678     GORI, JULIAN & ASSOCIATES, PC
NEET           LURLAINA K    IL      2016L001558     GORI, JULIAN & ASSOCIATES, PC                   PFLUEGER       EUGENE        IL      2015L001018     GORI, JULIAN & ASSOCIATES, PC
NEGRON         PEDRO         IL      2017L001349     GORI, JULIAN & ASSOCIATES, PC                   PHILLIPS       EDYTHE        IL      2015L001680     GORI, JULIAN & ASSOCIATES, PC
NELL           PAUL          IL      2017L000498     GORI, JULIAN & ASSOCIATES, PC                   PHIPPS         COLEEN        MO      1622CC10968     GORI, JULIAN & ASSOCIATES, PC
NELSON         EMMA R        IL      2015L001600     GORI, JULIAN & ASSOCIATES, PC                   PICKRELL       JOHN W        IL      2014L001324     GORI, JULIAN & ASSOCIATES, PC
NELSON         JOSEPH        IL      2014L001402     GORI, JULIAN & ASSOCIATES, PC                   PIERCE         JAMES M       MO      1522CC09911     GORI, JULIAN & ASSOCIATES, PC
NELSON         LINDA D       IL      2014L001071     GORI, JULIAN & ASSOCIATES, PC                   PIKE           DANIEL        IL      2016L001261     GORI, JULIAN & ASSOCIATES, PC
NELSON         PHILIP        IL      2017L000103     GORI, JULIAN & ASSOCIATES, PC                   PILGRIM        BOBBY G       IL      14L798          GORI, JULIAN & ASSOCIATES, PC
NELSON         PHYLLIS A     IL      09L530          GORI, JULIAN & ASSOCIATES, PC                   PILKENTON      RALPH         MO      1522CC00325     GORI, JULIAN & ASSOCIATES, PC
NEMETH         DAVID         IL      2017L000617     GORI, JULIAN & ASSOCIATES, PC                   PIMENTEL       FRANCISCO     IL      2014L000706     GORI, JULIAN & ASSOCIATES, PC
NEUMANN        DORIS         IL      2017L000882     GORI, JULIAN & ASSOCIATES, PC                   PIPPIN         BERNICE       IL      2017L000560     GORI, JULIAN & ASSOCIATES, PC
NEUNER         JACK A        IL      2014L000991     GORI, JULIAN & ASSOCIATES, PC                   PIVETZ         RICHARD       IL      11L1116         GORI, JULIAN & ASSOCIATES, PC
NEWBY          JOHN          IL      16L412          GORI, JULIAN & ASSOCIATES, PC                   PLOOF          DONALD G      IL      2017L000058     GORI, JULIAN & ASSOCIATES, PC
NEWMAN         WINFRED L     IL      2017L000120     GORI, JULIAN & ASSOCIATES, PC                   POE            EDGAR         IL      14L735          GORI, JULIAN & ASSOCIATES, PC
NEWSOME        CLIFTON       MO      1522CC09995     GORI, JULIAN & ASSOCIATES, PC                   POLLAKOV       RUTH          IL      2017L000556     GORI, JULIAN & ASSOCIATES, PC
NICHOLS        JOHNNIE       IL      2015L001565     GORI, JULIAN & ASSOCIATES, PC                   PONTE          JANICE        MO      1622CC11011     GORI, JULIAN & ASSOCIATES, PC
NICHOLSON      MELINDA       IL      2016L000404     GORI, JULIAN & ASSOCIATES, PC                   PORTER         SAMUEL        MO      1522CC11183     GORI, JULIAN & ASSOCIATES, PC
NICOLAY        JOHN E        IL      2017L001271     GORI, JULIAN & ASSOCIATES, PC                   PORTER         THOMAS        MO      1622CC11596     GORI, JULIAN & ASSOCIATES, PC
NOBLES         WAYNE         IL      2017L000106     GORI, JULIAN & ASSOCIATES, PC                   POSADAS        PEDRO         IL      2017L000113     GORI, JULIAN & ASSOCIATES, PC
NOOYEN         NORBERT       IL      2017L000060     GORI, JULIAN & ASSOCIATES, PC                   POWELL         BENNIE        MO      1722CC00672     GORI, JULIAN & ASSOCIATES, PC
NORMAN         CHARLES       IL      2015L000932     GORI, JULIAN & ASSOCIATES, PC                   POWELL         KAREN         IL      2017L000698     GORI, JULIAN & ASSOCIATES, PC
NORMAN         DONALD L      IL      14L733          GORI, JULIAN & ASSOCIATES, PC                   PRADERES       MIGDALIA      IL      2016L000600     GORI, JULIAN & ASSOCIATES, PC
NORRIS         GEORGE        IL      12L626          GORI, JULIAN & ASSOCIATES, PC                   PRASSE         DAVID         IL      2017L000169     GORI, JULIAN & ASSOCIATES, PC
NORTON         FRANCIS E     MO      1522CC10601     GORI, JULIAN & ASSOCIATES, PC                   PRAY           PENNY         IL      2015L001465     GORI, JULIAN & ASSOCIATES, PC
NOVICK         LINDA         IL      2017L000919     GORI, JULIAN & ASSOCIATES, PC                   PRENTICE       JUDITH        MO      1522CC00515     GORI, JULIAN & ASSOCIATES, PC

                                                                                                                                                            Appendix A - 147
                                     Case 17-03105            Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                   Document Page 166 of 624
Claimant      Claimant     State                                                                   Claimant       Claimant      State
Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel                       Last Name      First Name    Filed   Docket Number          Primary Plaintiff Counsel
PRESSLEY      GEORGE       IL      15L413          GORI, JULIAN & ASSOCIATES, PC                   RIVERA SOSA    PATRIA I      IL      2017L001152_ADMIN_GP   GORI, JULIAN & ASSOCIATES, PC
PRESTON       MELVIN D     IL      15L265          GORI, JULIAN & ASSOCIATES, PC                   RIVERS         ELIJAH        IL      2017L000159            GORI, JULIAN & ASSOCIATES, PC
PRICE         ELLIS        IL      2017L000533     GORI, JULIAN & ASSOCIATES, PC                   ROACHELL       BOBBY G       IL      2017L000452            GORI, JULIAN & ASSOCIATES, PC
PRICE         WALTER M     IL      2014L001085     GORI, JULIAN & ASSOCIATES, PC                   ROBERTS        EDWARD T      MO      1622CC00746            GORI, JULIAN & ASSOCIATES, PC
PRINCE        PHILIP S     IL      2016L000801     GORI, JULIAN & ASSOCIATES, PC                   ROBERTS        IVY G         MO      1622CC10173            GORI, JULIAN & ASSOCIATES, PC
PRINSEN       GRADUS       IL      2017L000564     GORI, JULIAN & ASSOCIATES, PC                   ROBERTS        MARGARET      IL      2016L000670            GORI, JULIAN & ASSOCIATES, PC
PUGH          WILLIE       IL      2017L000141     GORI, JULIAN & ASSOCIATES, PC                   ROBERTS        WILLIAM I     IL      2016L001209            GORI, JULIAN & ASSOCIATES, PC
PULFREY       CHERYL       MO      1722CC01773     GORI, JULIAN & ASSOCIATES, PC                   ROBERTSON      JOHNNY A      IL      2016L000395            GORI, JULIAN & ASSOCIATES, PC
PURDY         JOHNNY       IL      2017L000539     GORI, JULIAN & ASSOCIATES, PC                   ROBERTSON      LARRY A       IL      2016L000317            GORI, JULIAN & ASSOCIATES, PC
PYATT         BILLIE R     IL      13L2203         GORI, JULIAN & ASSOCIATES, PC                   ROBERTSON      MARION C      IL      2016L001400            GORI, JULIAN & ASSOCIATES, PC
PYNE          BETTY A      IL      2015L000684     GORI, JULIAN & ASSOCIATES, PC                   ROBICHAUD      RONALD A      MO      1722CC00148            GORI, JULIAN & ASSOCIATES, PC
QUIGLEY       CHARLEY      MO      1522CC01035     GORI, JULIAN & ASSOCIATES, PC                   ROBINSON       FANNIE        IL      2017L000194            GORI, JULIAN & ASSOCIATES, PC
QUIJAS        DAVID A      IL      2016L000781     GORI, JULIAN & ASSOCIATES, PC                   ROBINSON       JESSE R       IL      2017L000783            GORI, JULIAN & ASSOCIATES, PC
QUINALTY      HERBERT L    IL      2016L000851     GORI, JULIAN & ASSOCIATES, PC                   ROBINSON       MELVIN        MO      1522CC09894            GORI, JULIAN & ASSOCIATES, PC
QUINONES      JOSE D       IL      2017L001020     GORI, JULIAN & ASSOCIATES, PC                   ROBINSON       VONDA         IL      2016L001419            GORI, JULIAN & ASSOCIATES, PC
RACITI        SALVATORE    NY      1902022017      GORI, JULIAN & ASSOCIATES, PC                   RODGERS        SOLOMON W     IL      2016L001107            GORI, JULIAN & ASSOCIATES, PC
RADSICK       DONALD E     IL      2017L000428     GORI, JULIAN & ASSOCIATES, PC                   RODRIGUEZ      DOROTHY       IL      2016L000474            GORI, JULIAN & ASSOCIATES, PC
RAFTERY       PAUL F       IL      2016L001777     GORI, JULIAN & ASSOCIATES, PC                   RODRIGUEZ      GLORIA        IL      2016L001770            GORI, JULIAN & ASSOCIATES, PC
RAIF          JOE E        IL      2017L000277     GORI, JULIAN & ASSOCIATES, PC                   ROE            DUANE         MO      1522CC00808            GORI, JULIAN & ASSOCIATES, PC
RAINSBERGER   JOAN         IL      2017L000782     GORI, JULIAN & ASSOCIATES, PC                   ROGERS         CHARLES R     IL      2017L000044            GORI, JULIAN & ASSOCIATES, PC
RAINWATER     ROBERT L     MO      1722CC00420     GORI, JULIAN & ASSOCIATES, PC                   ROGERS         CLIFTON C     IL      2017L000068            GORI, JULIAN & ASSOCIATES, PC
RAMIREZ       MARIA        IL      2017L001165     GORI, JULIAN & ASSOCIATES, PC                   ROGERS         DWIGHT        IL      2017L000328            GORI, JULIAN & ASSOCIATES, PC
RAMIREZ       ROBERT P     IL      2016L001092     GORI, JULIAN & ASSOCIATES, PC                   ROGULA         DENNIS L      IL      2017L000311            GORI, JULIAN & ASSOCIATES, PC
RANCK         RANDY        IL      13L790          GORI, JULIAN & ASSOCIATES, PC                   ROJSUONTIKUL   SANDRA        MO      1322CC00218            GORI, JULIAN & ASSOCIATES, PC
RANDLE        ALBERT       IL      2016L000409     GORI, JULIAN & ASSOCIATES, PC                   ROLAND         THOMAS C      IL      2017L000178            GORI, JULIAN & ASSOCIATES, PC
RANDLE        LEODIS       MO      1622CC10842     GORI, JULIAN & ASSOCIATES, PC                   ROLLINSON      JOSEPH        MO      1622CC01231            GORI, JULIAN & ASSOCIATES, PC
RAPLEY        DAVID R      MO      1222CC01313     GORI, JULIAN & ASSOCIATES, PC                   ROMER          ROBERT J      IL      09L287                 GORI, JULIAN & ASSOCIATES, PC
RASH          LARRY        IL      2016L000811     GORI, JULIAN & ASSOCIATES, PC                   ROOD           DENNIS        IL      2016L001664            GORI, JULIAN & ASSOCIATES, PC
RAWLINGS      CHERYL       IL      2016L000015     GORI, JULIAN & ASSOCIATES, PC                   ROOME          MARGARET      IL      2016L000370            GORI, JULIAN & ASSOCIATES, PC
RAY           BILLY        IL      2017L000540     GORI, JULIAN & ASSOCIATES, PC                   ROTERT         LOUIS A. A    IL      2016L000862            GORI, JULIAN & ASSOCIATES, PC
REA           FORREST A    IL      15L625          GORI, JULIAN & ASSOCIATES, PC                   ROTH           FRED S        IL      16L265                 GORI, JULIAN & ASSOCIATES, PC
REACH         CHARLES D    IL      2017L000432     GORI, JULIAN & ASSOCIATES, PC                   ROTHE          GLADYS M      IL      11L688                 GORI, JULIAN & ASSOCIATES, PC
REECE         FRED A       IL      09L262          GORI, JULIAN & ASSOCIATES, PC                   ROUSE          NATHAN        IL      2017L000114            GORI, JULIAN & ASSOCIATES, PC
REED          FRANKLIN D   IL      2015L000463     GORI, JULIAN & ASSOCIATES, PC                   ROYER          JAMES         MO      1622CC11395            GORI, JULIAN & ASSOCIATES, PC
REED          JOHN T       IL      2015L001428     GORI, JULIAN & ASSOCIATES, PC                   ROZIER         SANDRA        IL      2014L001785            GORI, JULIAN & ASSOCIATES, PC
REED          MARVA        MO      1522CC00860     GORI, JULIAN & ASSOCIATES, PC                   RUBIO          MARIO B       IL      2015L001067            GORI, JULIAN & ASSOCIATES, PC
REEL          DONNY        MO      1722CC00739     GORI, JULIAN & ASSOCIATES, PC                   RUFF           WILLIAM L     IL      2015L000894            GORI, JULIAN & ASSOCIATES, PC
REESE         CONNIE       IL      2017L001047     GORI, JULIAN & ASSOCIATES, PC                   RUIZ           EDMUNDO       IL      2017L000482_ADMIN_GP   GORI, JULIAN & ASSOCIATES, PC
REEVES        EARL N       MO      1522CC11114     GORI, JULIAN & ASSOCIATES, PC                   RUNYAN         JULIE         IL      2015L001155            GORI, JULIAN & ASSOCIATES, PC
REEVES        JOSEPH       IL      2016L000878     GORI, JULIAN & ASSOCIATES, PC                   RUSSELL        HARRY A       IL      2015L001573            GORI, JULIAN & ASSOCIATES, PC
REHMER        DENNIS M     IL      16L136          GORI, JULIAN & ASSOCIATES, PC                   RUSSELL        JE            IL      2017L000379            GORI, JULIAN & ASSOCIATES, PC
REICHERT      LARRY J      IL      09L407          GORI, JULIAN & ASSOCIATES, PC                   RUSSELL        RAYMOND L     MO      1622CC00216            GORI, JULIAN & ASSOCIATES, PC
REID          JAMES M      MO      1622CC10198     GORI, JULIAN & ASSOCIATES, PC                   RUSSELL        THOMAS        IL      13L1668                GORI, JULIAN & ASSOCIATES, PC
REID          RAYMOND S    IL      2014L001390     GORI, JULIAN & ASSOCIATES, PC                   RUSSELL        VAN L         IL      2017L000109            GORI, JULIAN & ASSOCIATES, PC
REIFF         ALVIN E      IL      2017L000477     GORI, JULIAN & ASSOCIATES, PC                   RUSSO          BERNARD F     IL      2017L000488            GORI, JULIAN & ASSOCIATES, PC
REINHARDT     CAROLYN H    IL      2014L001671     GORI, JULIAN & ASSOCIATES, PC                   RUTTEN         LEO R         MO      1622CC11594            GORI, JULIAN & ASSOCIATES, PC
REIS          GALE         IL      2017L000033     GORI, JULIAN & ASSOCIATES, PC                   RYAN           PAUL          IL      2016L000891            GORI, JULIAN & ASSOCIATES, PC
REKOW         WILLIAM      IL      13L346          GORI, JULIAN & ASSOCIATES, PC                   SABAN          LEROY J       IL      2016L000053            GORI, JULIAN & ASSOCIATES, PC
RENFRO        RICKIE D     IL      2015L000320     GORI, JULIAN & ASSOCIATES, PC                   SABATH         FREDERICK     IL      2016L001676            GORI, JULIAN & ASSOCIATES, PC
REQUARDT      LARRY        IL      09L341          GORI, JULIAN & ASSOCIATES, PC                   SABISH         GERALDINE     IL      15L366                 GORI, JULIAN & ASSOCIATES, PC
RETHMAN       EDWARD J     IL      2016L000244     GORI, JULIAN & ASSOCIATES, PC                   SABLAN         ALBERTO       IL      2015L000847            GORI, JULIAN & ASSOCIATES, PC
REYNOLDS      PAUL W       IL      2016L000405     GORI, JULIAN & ASSOCIATES, PC                   SALA           DONALD        IL      2017L001122            GORI, JULIAN & ASSOCIATES, PC
RHODE         JUDITH       IL      2015L001362     GORI, JULIAN & ASSOCIATES, PC                   SALES          ELLERY        IL      2016L001525            GORI, JULIAN & ASSOCIATES, PC
RICE          GARY         MO      1722CC01128     GORI, JULIAN & ASSOCIATES, PC                   SALMONS        CHAREMON      IL      2016L001600            GORI, JULIAN & ASSOCIATES, PC
RICE          MAYNARD      IL      2015L001534     GORI, JULIAN & ASSOCIATES, PC                   SAMUELSON      ADRIAN        IL      2016L000683            GORI, JULIAN & ASSOCIATES, PC
RICH          FREDDIE W    IL      15L367          GORI, JULIAN & ASSOCIATES, PC                   SANCHEZ        DAVID S       IL      13L68                  GORI, JULIAN & ASSOCIATES, PC
RICHARDS      HERSHEL      MO      1522CC00137     GORI, JULIAN & ASSOCIATES, PC                   SANDERS        CHARLES R     IL      2016L000844            GORI, JULIAN & ASSOCIATES, PC
RICHARDS      MARABETH     IL      2017L000869     GORI, JULIAN & ASSOCIATES, PC                   SANTOS         OLGA          IL      2016L001463            GORI, JULIAN & ASSOCIATES, PC
RICHARDSON    BARBARA A    IL      2016L000369     GORI, JULIAN & ASSOCIATES, PC                   SARGEANT       BRUCE         IL      2017L000007            GORI, JULIAN & ASSOCIATES, PC
RICHARDSON    BILLY        IL      2014L000356     GORI, JULIAN & ASSOCIATES, PC                   SASSER         JAMES W       MO      1522CC00588            GORI, JULIAN & ASSOCIATES, PC
RICHARDSON    EDWARD       MO      1722CC00415     GORI, JULIAN & ASSOCIATES, PC                   SCHADE         DAVID A       IL      15L231                 GORI, JULIAN & ASSOCIATES, PC
RICHARDSON    JAMES M      MO      1722CC10941     GORI, JULIAN & ASSOCIATES, PC                   SCHAFF         DONALD R      IL      09L363                 GORI, JULIAN & ASSOCIATES, PC
RICHARDSON    RONALD       IL      2015L001567     GORI, JULIAN & ASSOCIATES, PC                   SCHELL         JANOS         MO      1522CC11393            GORI, JULIAN & ASSOCIATES, PC
RICHARDSON    RONALD P     MO      1722CC11341     GORI, JULIAN & ASSOCIATES, PC                   SCHMECKPEPER   GARY L        IL      2016L000846            GORI, JULIAN & ASSOCIATES, PC
RICHEY        DANIEL       IL      2017L000961     GORI, JULIAN & ASSOCIATES, PC                   SCHMERBAUCH    ROY           IL      10L781                 GORI, JULIAN & ASSOCIATES, PC
RICKER        ALBERT       IL      2016L000410     GORI, JULIAN & ASSOCIATES, PC                   SCHMITZ        LAVERNE       MO      1622CC02634            GORI, JULIAN & ASSOCIATES, PC
RICUCCI       ANTHONY      MO      1722CC00463     GORI, JULIAN & ASSOCIATES, PC                   SCHNEIDER      WILLIAM D     IL      2015L000129            GORI, JULIAN & ASSOCIATES, PC
RIDDLE        DONALD E     IL      2015L001606     GORI, JULIAN & ASSOCIATES, PC                   SCHRAGE        MARCELLUS J   IL      2016L000449            GORI, JULIAN & ASSOCIATES, PC
RIDENOUR      DALE         IL      2016L001535     GORI, JULIAN & ASSOCIATES, PC                   SCHROEDER      LYLE          IL      2017L000233            GORI, JULIAN & ASSOCIATES, PC
RIDEOUT       HARRY E      IL      2016L001431     GORI, JULIAN & ASSOCIATES, PC                   SCHUESSLER     DELVIN        MO      1122CC09605            GORI, JULIAN & ASSOCIATES, PC
RIDGEWAY      MELVIN       IL      2016L001302     GORI, JULIAN & ASSOCIATES, PC                   SCHULTE        CAROLYN M     MO      1622CC00536            GORI, JULIAN & ASSOCIATES, PC
RIDLEY        RAYMOND R    IL      11L483          GORI, JULIAN & ASSOCIATES, PC                   SCHULTZ        BERNARD       IL      2016L001701            GORI, JULIAN & ASSOCIATES, PC
RILEY         CURTIS       IL      2017L000212     GORI, JULIAN & ASSOCIATES, PC                   SCHUMANN       JOHN          IL      2016L000901            GORI, JULIAN & ASSOCIATES, PC
RINGER        WILBUR       IL      2016L001576     GORI, JULIAN & ASSOCIATES, PC                   SCHWARTZ       VICTOR        IL      2015L000444            GORI, JULIAN & ASSOCIATES, PC
RIPPBERGER    DONALD J     MO      1522CC10375     GORI, JULIAN & ASSOCIATES, PC                   SCOTT          ARTHUR        IL      2017L000274            GORI, JULIAN & ASSOCIATES, PC
RIVERA        LUIS         IL      2017L000508     GORI, JULIAN & ASSOCIATES, PC                   SCOTT          LOUIS J       IL      2017L000576            GORI, JULIAN & ASSOCIATES, PC

                                                                                                                                                                 Appendix A - 148
                                   Case 17-03105            Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                 Document Page 167 of 624
Claimant    Claimant     State                                                                   Claimant       Claimant      State
Last Name   First Name   Filed   Docket Number   Primary Plaintiff Counsel                       Last Name      First Name    Filed   Docket Number          Primary Plaintiff Counsel
SCOTT       THERESA      LA      201701610       GORI, JULIAN & ASSOCIATES, PC                   SMITH          RALPH E       IL      2017L000307            GORI, JULIAN & ASSOCIATES, PC
SCROGUM     BENJAMIN     IL      2014L000478     GORI, JULIAN & ASSOCIATES, PC                   SMITH          RICHARD L     MO      1722CC00337            GORI, JULIAN & ASSOCIATES, PC
SEAGER      KENNETH      MO      1622CC11601     GORI, JULIAN & ASSOCIATES, PC                   SMITH          RICHARD O     IL      2016L001626            GORI, JULIAN & ASSOCIATES, PC
SEAGO       BERT C       MO      1722CC00810     GORI, JULIAN & ASSOCIATES, PC                   SMITH          ROSA I        MO      1622CC01034            GORI, JULIAN & ASSOCIATES, PC
SEGALE      GEORGE E     IL      2015L000048     GORI, JULIAN & ASSOCIATES, PC                   SMITH          ROY M         IL      13L2021                GORI, JULIAN & ASSOCIATES, PC
SEGORSKI    RAYMOND      IL      2015L000775     GORI, JULIAN & ASSOCIATES, PC                   SMITH          TERRY L       IL      2014L000564            GORI, JULIAN & ASSOCIATES, PC
SEIGLER     NANCY J      IL      2016L000892     GORI, JULIAN & ASSOCIATES, PC                   SNELL          GEORGE        MO      1722CC10865            GORI, JULIAN & ASSOCIATES, PC
SELF        DWIGHT       IL      2016L001506     GORI, JULIAN & ASSOCIATES, PC                   SNELL          OTIS V        MO      1422CC09557            GORI, JULIAN & ASSOCIATES, PC
SELLS       ELTON        IL      2017L001260     GORI, JULIAN & ASSOCIATES, PC                   SOBER          EUGENE F      MO      1422CC09699            GORI, JULIAN & ASSOCIATES, PC
SENF        JACK M       IL      09L319          GORI, JULIAN & ASSOCIATES, PC                   SOLLER         HAROLD        MO      1522CC00930            GORI, JULIAN & ASSOCIATES, PC
SENSENEY    JOHN K       MO      1622CC00352     GORI, JULIAN & ASSOCIATES, PC                   SOLOMON        GEORGE R      IL      15L577                 GORI, JULIAN & ASSOCIATES, PC
SERGO       ULDERICO A   IL      2014L001052     GORI, JULIAN & ASSOCIATES, PC                   SOLTYS         ROBERT E      MO      1622CC01251            GORI, JULIAN & ASSOCIATES, PC
SERVICE     GARY E       IL      2015L000322     GORI, JULIAN & ASSOCIATES, PC                   SOPALA         DAVID P       IL      2017L000158            GORI, JULIAN & ASSOCIATES, PC
SEVERIN     WALTER       IL      2017L000418     GORI, JULIAN & ASSOCIATES, PC                   SORRELLS       ERNEST J      MO      1522CC09910            GORI, JULIAN & ASSOCIATES, PC
SEVERINO    JOSEPH E     IL      2016L000347     GORI, JULIAN & ASSOCIATES, PC                   SOTZ           JAMES E       IL      2015L000138            GORI, JULIAN & ASSOCIATES, PC
SEYMOUR     GARY         IL      2017L001311     GORI, JULIAN & ASSOCIATES, PC                   SOUTHERLAND    LARRY         IL      11L667                 GORI, JULIAN & ASSOCIATES, PC
SEYMOUR     KARNEY A     MO      1322CC00914     GORI, JULIAN & ASSOCIATES, PC                   SOY            JOHN H        IL      2016L000448            GORI, JULIAN & ASSOCIATES, PC
SHADE       STEPHEN S    IL      2017L000435     GORI, JULIAN & ASSOCIATES, PC                   SPAHN          SANDRA        IL      2016L000463            GORI, JULIAN & ASSOCIATES, PC
SHAFFER     CHARLES R    IL      16L244          GORI, JULIAN & ASSOCIATES, PC                   SPANGLER       VIVIAN        IL      2016L000754            GORI, JULIAN & ASSOCIATES, PC
SHALCHIAN   HASSAN       MO      1722CC01448     GORI, JULIAN & ASSOCIATES, PC                   SPEARS         EDWARD        IL      14L490                 GORI, JULIAN & ASSOCIATES, PC
SHANLY      JOHN M       IL      2017L000887     GORI, JULIAN & ASSOCIATES, PC                   SPECK          EMIL          MO      1522CC10130            GORI, JULIAN & ASSOCIATES, PC
SHAREN      JAMES        IL      2017L000016     GORI, JULIAN & ASSOCIATES, PC                   SPEER          DANIEL        IL      13L2026                GORI, JULIAN & ASSOCIATES, PC
SHARP       JAMES        IL      2017L000793     GORI, JULIAN & ASSOCIATES, PC                   SPESSARD       DAVID         IL      2017L000293            GORI, JULIAN & ASSOCIATES, PC
SHARP       MARY         MO      1622CC11374     GORI, JULIAN & ASSOCIATES, PC                   SPILMAN        WILLIAM       IL      2017L000281            GORI, JULIAN & ASSOCIATES, PC
SHARPE      STEPHEN W    IL      2015L000700     GORI, JULIAN & ASSOCIATES, PC                   SPINDLER       KEITH R       IL      2017L000002            GORI, JULIAN & ASSOCIATES, PC
SHAW        LYNN E       IL      16L266          GORI, JULIAN & ASSOCIATES, PC                   SPINELLI       ANTHONY J     IL      2016L001378            GORI, JULIAN & ASSOCIATES, PC
SHAW        MARY A       IL      2015L000308     GORI, JULIAN & ASSOCIATES, PC                   SPROULE        RICKIE L      IL      2017L001321            GORI, JULIAN & ASSOCIATES, PC
SHAW        MICHAEL L    IL      13L1601         GORI, JULIAN & ASSOCIATES, PC                   STAHLE         THEORA        IL      2016L001275            GORI, JULIAN & ASSOCIATES, PC
SHAW        ROBERT E     IL      2017L000295     GORI, JULIAN & ASSOCIATES, PC                   STALEY         ROBERT        IL      2017L000168            GORI, JULIAN & ASSOCIATES, PC
SHEA        JOSEPH       IL      2017L000422     GORI, JULIAN & ASSOCIATES, PC                   STAM           WILLIS        IL      2017L000555            GORI, JULIAN & ASSOCIATES, PC
SHEARHART   ROBERT       IL      2017L000586     GORI, JULIAN & ASSOCIATES, PC                   STANLEY        TRACY         IL      2017L000660            GORI, JULIAN & ASSOCIATES, PC
SHEDD       ERNIE T      IL      14L674          GORI, JULIAN & ASSOCIATES, PC                   STANTON        LINDA         IL      2016L001658            GORI, JULIAN & ASSOCIATES, PC
SHEFFIELD   CHARLES R    MO      1522CC11320     GORI, JULIAN & ASSOCIATES, PC                   STARK          ALBERT        IL      12L688                 GORI, JULIAN & ASSOCIATES, PC
SHELDON     VIRGINIA S   MO      1622CC11320     GORI, JULIAN & ASSOCIATES, PC                   STARKS         EUGENE        IL      2016L000645            GORI, JULIAN & ASSOCIATES, PC
SHELL       STEVIE       IL      2017L000137     GORI, JULIAN & ASSOCIATES, PC                   STEFANSKI      GERALD        IL      2016L001063            GORI, JULIAN & ASSOCIATES, PC
SHELTON     ANGELA M     IL      2014L001743     GORI, JULIAN & ASSOCIATES, PC                   STENHOUSE      GERTRUDE      MO      1722CC00790            GORI, JULIAN & ASSOCIATES, PC
SHELTON     JAMES        IL      2016L001421     GORI, JULIAN & ASSOCIATES, PC                   STEPLER        JOYCE         MO      1522CC00926            GORI, JULIAN & ASSOCIATES, PC
SHEPHERD    ESTILL L     IL      09L61           GORI, JULIAN & ASSOCIATES, PC                   STERLING       THOMAS        IL      2017L001036            GORI, JULIAN & ASSOCIATES, PC
SHEPHERD    LEON J       MO      1522CC11122     GORI, JULIAN & ASSOCIATES, PC                   STEWART        JARED         IL      2017L001237            GORI, JULIAN & ASSOCIATES, PC
SHEPPARD    ROBERT       IL      13L2166         GORI, JULIAN & ASSOCIATES, PC                   STEWART        RACHEL L      IL      2016L000131            GORI, JULIAN & ASSOCIATES, PC
SHEPPARD    STANLEY R    IL      2016L000491     GORI, JULIAN & ASSOCIATES, PC                   STITT          JOHN          MO      1722CC00507            GORI, JULIAN & ASSOCIATES, PC
SHERMAN     RANDY        IL      2017L000910     GORI, JULIAN & ASSOCIATES, PC                   STOETZEL       DANIEL        MO      1722CC02311            GORI, JULIAN & ASSOCIATES, PC
SHERWOOD    KENNETH F    IL      2015L000592     GORI, JULIAN & ASSOCIATES, PC                   STONE          GORDON        IL      2016L000309            GORI, JULIAN & ASSOCIATES, PC
SHIPLEY     ORVILLE E    IL      03L1134         GORI, JULIAN & ASSOCIATES, PC                   STORVES        MARION        IL      11L1209                GORI, JULIAN & ASSOCIATES, PC
SHREVE      KENNETH L    IL      10L615          GORI, JULIAN & ASSOCIATES, PC                   STRANG         BRENDA        MO      1722CC01460            GORI, JULIAN & ASSOCIATES, PC
SHUMATE     GRADY        MO      1622CC11614     GORI, JULIAN & ASSOCIATES, PC                   STRAPP         BERNARD C     IL      2016L000018            GORI, JULIAN & ASSOCIATES, PC
SIBLEY      KENNETH G    IL      2017L000276     GORI, JULIAN & ASSOCIATES, PC                   STRINGFELLOW   MARY          MO      1622CC09571            GORI, JULIAN & ASSOCIATES, PC
SIDWELL     JOHN M       MO      1322CC10157     GORI, JULIAN & ASSOCIATES, PC                   STROUD         JIMMY         IL      2017L001120            GORI, JULIAN & ASSOCIATES, PC
SIEFMAN     MICHAEL      IL      2017L000991     GORI, JULIAN & ASSOCIATES, PC                   STUBBLEFIELD   GLENDA K      IL      2014L001003            GORI, JULIAN & ASSOCIATES, PC
SILAO       ERNESTO      IL      2016L001776     GORI, JULIAN & ASSOCIATES, PC                   STUCKEY        ERNEST        IL      2015L001225            GORI, JULIAN & ASSOCIATES, PC
SILVA       REMBERTO     IL      2015L000789     GORI, JULIAN & ASSOCIATES, PC                   STURDIVANT     LEE           IL      15L618                 GORI, JULIAN & ASSOCIATES, PC
SIMMONS     GREGORY      IL      2016L000447     GORI, JULIAN & ASSOCIATES, PC                   SUGGS          TOMMIE        IL      2017L001129            GORI, JULIAN & ASSOCIATES, PC
SIMMONS     ROY W        IL      2017L000434     GORI, JULIAN & ASSOCIATES, PC                   SULLIVAN       WILLIAM       IL      2016L000628            GORI, JULIAN & ASSOCIATES, PC
SIMMONS     STERLING     MO      1722CC00461     GORI, JULIAN & ASSOCIATES, PC                   SUMNER         JOE W         IL      2016L000721_ADMIN_GP   GORI, JULIAN & ASSOCIATES, PC
SIMMONS     STEVEN       MO      1622CC00813     GORI, JULIAN & ASSOCIATES, PC                   SUTTON         DORIS         IL      2017L000816            GORI, JULIAN & ASSOCIATES, PC
SIMS        FRANK R      IL      2014L000841     GORI, JULIAN & ASSOCIATES, PC                   SVESTKA        GEORGIANN     IL      2015L000176            GORI, JULIAN & ASSOCIATES, PC
SINGER      GERALD       IL      2015L000123     GORI, JULIAN & ASSOCIATES, PC                   SWANSON        DENIS I       IL      2014L001597            GORI, JULIAN & ASSOCIATES, PC
SINGLETON   CURTIS L     IL      16L24           GORI, JULIAN & ASSOCIATES, PC                   SWANSON        MELVIN        IL      2016L001661            GORI, JULIAN & ASSOCIATES, PC
SIOA        ROBERT       IL      14L497          GORI, JULIAN & ASSOCIATES, PC                   SWEETIN        MAURICE       IL      2015L001676            GORI, JULIAN & ASSOCIATES, PC
SKIBA       JOHN S       IL      2017L000672     GORI, JULIAN & ASSOCIATES, PC                   SWEITZER       GAIL          IL      2016L001722            GORI, JULIAN & ASSOCIATES, PC
SKINNER     WESLEY       MO      1622CC11602     GORI, JULIAN & ASSOCIATES, PC                   SWILLEY        NOVICE M      IL      2016L000056            GORI, JULIAN & ASSOCIATES, PC
SLADE       GORDON E     MO      1522CC09799     GORI, JULIAN & ASSOCIATES, PC                   SWOYER         PAUL          IL      2017L000873            GORI, JULIAN & ASSOCIATES, PC
SLAMA       GAIL         IL      2017L001088     GORI, JULIAN & ASSOCIATES, PC                   SYLVESTER      HARDING       IL      15L409                 GORI, JULIAN & ASSOCIATES, PC
SLOMA       MARION       IL      2017L000438     GORI, JULIAN & ASSOCIATES, PC                   SZYMANSKI      JOSEPH        IL      2015L001508            GORI, JULIAN & ASSOCIATES, PC
SMART       GARY         MO      1622CC10572     GORI, JULIAN & ASSOCIATES, PC                   TAHMOUSH       JANE          IL      2014L000846            GORI, JULIAN & ASSOCIATES, PC
SMITH       BENJAMIN K   IL      2014L001655     GORI, JULIAN & ASSOCIATES, PC                   TAILOR         BHUPENDRA P   IL      2014L001341            GORI, JULIAN & ASSOCIATES, PC
SMITH       BRADLEY E    IL      2017L001089     GORI, JULIAN & ASSOCIATES, PC                   TALLEY         DOUGLAS       IL      2015L000764            GORI, JULIAN & ASSOCIATES, PC
SMITH       CHARLES G    IL      10L1015         GORI, JULIAN & ASSOCIATES, PC                   TANNER         JAMES         MO      1622CC11380            GORI, JULIAN & ASSOCIATES, PC
SMITH       CURTIS D     IL      2017L000932     GORI, JULIAN & ASSOCIATES, PC                   TANNER         MIKEL         MO      1622CC10546            GORI, JULIAN & ASSOCIATES, PC
SMITH       DAVID W      MO      1722CC00754     GORI, JULIAN & ASSOCIATES, PC                   TARDIFF        JOHN B        IL      2017L000640            GORI, JULIAN & ASSOCIATES, PC
SMITH       DELBERT      MO      1622CC11337     GORI, JULIAN & ASSOCIATES, PC                   TATE           ROBERT        IL      2017L000527            GORI, JULIAN & ASSOCIATES, PC
SMITH       JACK H       MO      1522CC00846     GORI, JULIAN & ASSOCIATES, PC                   TATUM          JERRY         IL      2016L000641            GORI, JULIAN & ASSOCIATES, PC
SMITH       LUTHER P     IL      12L974          GORI, JULIAN & ASSOCIATES, PC                   TAYLOR         BYRON H       MO      1622CC00196            GORI, JULIAN & ASSOCIATES, PC
SMITH       MARK         IL      2016L000630     GORI, JULIAN & ASSOCIATES, PC                   TAYLOR         DAVID G       IL      2017L000054            GORI, JULIAN & ASSOCIATES, PC
SMITH       NATHAN R     IL      15L419          GORI, JULIAN & ASSOCIATES, PC                   TAYLOR         OTIS J        MO      1422CC09815            GORI, JULIAN & ASSOCIATES, PC
SMITH       RC           IL      2015L000797     GORI, JULIAN & ASSOCIATES, PC                   TAYLOR         RAE           IL      2016L001292            GORI, JULIAN & ASSOCIATES, PC

                                                                                                                                                               Appendix A - 149
                                    Case 17-03105            Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                  Document Page 168 of 624
Claimant     Claimant     State                                                                   Claimant     Claimant     State
Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel                       Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
TEAL         RICHARD S    MO      1622CC09754     GORI, JULIAN & ASSOCIATES, PC                   WALLACE      CHAD         IL      2017L001320     GORI, JULIAN & ASSOCIATES, PC
TERRILL      GARY         IL      11L466          GORI, JULIAN & ASSOCIATES, PC                   WALLACE      THOMAS B     IL      2015L000735     GORI, JULIAN & ASSOCIATES, PC
TESARIK      JULIA J      MO      1522CC00571     GORI, JULIAN & ASSOCIATES, PC                   WALLACE      WILLIAM      IL      13L1599         GORI, JULIAN & ASSOCIATES, PC
TESIO        JAMES        IL      11L542          GORI, JULIAN & ASSOCIATES, PC                   WALTERS      HAROLD G     IL      2013L000806     GORI, JULIAN & ASSOCIATES, PC
TESKE        FRANCIS      IL      2015L000589     GORI, JULIAN & ASSOCIATES, PC                   WALTON       DIANE        IL      2016L000466     GORI, JULIAN & ASSOCIATES, PC
THELANDER    ROLF         IL      2015L000432     GORI, JULIAN & ASSOCIATES, PC                   WARD         JANICE       IL      04L294          GORI, JULIAN & ASSOCIATES, PC
THIBODAUX    WHITNEY      IL      2016L001031     GORI, JULIAN & ASSOCIATES, PC                   WARD         JESSE V      IL      2017L000069     GORI, JULIAN & ASSOCIATES, PC
THIERRY      MARGARET     MO      1622CC11316     GORI, JULIAN & ASSOCIATES, PC                   WARD         JOYDICE      IL      2016L001559     GORI, JULIAN & ASSOCIATES, PC
THOMAS       GARTRICE T   IL      13L1201         GORI, JULIAN & ASSOCIATES, PC                   WARICK       EMORY        IL      2016L000741     GORI, JULIAN & ASSOCIATES, PC
THOMAS       MARK R       IL      2016L001768     GORI, JULIAN & ASSOCIATES, PC                   WARING       BARRY        IL      2016L000947     GORI, JULIAN & ASSOCIATES, PC
THOMPSON     JERRY W      IL      2015L001224     GORI, JULIAN & ASSOCIATES, PC                   WARREN       LADON        IL      13L1548         GORI, JULIAN & ASSOCIATES, PC
THOMPSON     LUCILLE      IL      2016L001660     GORI, JULIAN & ASSOCIATES, PC                   WARRINGTON   ANDREW       IL      2016L001474     GORI, JULIAN & ASSOCIATES, PC
THOMPSON     RAY          MO      1622CC09992     GORI, JULIAN & ASSOCIATES, PC                   WARWICK      NED M        IL      2016L000143     GORI, JULIAN & ASSOCIATES, PC
THORSETH     ROGER        IL      2017L000275     GORI, JULIAN & ASSOCIATES, PC                   WASHAM       LARRY K      IL      2016L000468     GORI, JULIAN & ASSOCIATES, PC
TIDWELL      DANNY        MO      1522CC00431     GORI, JULIAN & ASSOCIATES, PC                   WASHINGTON   CLYDE        IL      2017L000273     GORI, JULIAN & ASSOCIATES, PC
TINCH        MARITA       IL      2016L000831     GORI, JULIAN & ASSOCIATES, PC                   WASHINGTON   JAMES        MO      1622CC09994     GORI, JULIAN & ASSOCIATES, PC
TOBLER       JEROME       IL      2016L000256     GORI, JULIAN & ASSOCIATES, PC                   WATERS       JOHN         IL      16L66           GORI, JULIAN & ASSOCIATES, PC
TOMLINSON    ALLEN        IL      2017L001202     GORI, JULIAN & ASSOCIATES, PC                   WATSON       ML           IL      2014L000902     GORI, JULIAN & ASSOCIATES, PC
TOMLINSON    RAYMOND      IL      2017L000543     GORI, JULIAN & ASSOCIATES, PC                   WATTS        GLADYS       IL      2015L001121     GORI, JULIAN & ASSOCIATES, PC
TONEY        NATHANIEL    IL      2016L001000     GORI, JULIAN & ASSOCIATES, PC                   WAY          BILLY        IL      14L579          GORI, JULIAN & ASSOCIATES, PC
TONNESEN     CARL         IL      2017L000590     GORI, JULIAN & ASSOCIATES, PC                   WEAVER       DONALD P     IL      2017L001268     GORI, JULIAN & ASSOCIATES, PC
TOOHEY       RAYMOND F    MO      1522CC09825     GORI, JULIAN & ASSOCIATES, PC                   WEAVER       THOMAS R     IL      2017L000355     GORI, JULIAN & ASSOCIATES, PC
TOSH         NEDRA        IL      13L633          GORI, JULIAN & ASSOCIATES, PC                   WEBER        JAMES F      MO      1522CC10267     GORI, JULIAN & ASSOCIATES, PC
TOUKATLY     NORMAN       IL      2014L000853     GORI, JULIAN & ASSOCIATES, PC                   WEBSTER      KENNETH A    IL      2015L001009     GORI, JULIAN & ASSOCIATES, PC
TRACY        ERNEST       IL      2017L000744     GORI, JULIAN & ASSOCIATES, PC                   WEBSTER      VERNON W     MO      1622CC10424     GORI, JULIAN & ASSOCIATES, PC
TRAMMELL     JERRY D      IL      15L519          GORI, JULIAN & ASSOCIATES, PC                   WEDA         ANGELO J     IL      2015L001397     GORI, JULIAN & ASSOCIATES, PC
TRICE        PHILLIP T    IL      2016L000664     GORI, JULIAN & ASSOCIATES, PC                   WEIBLE       EUGENE       IL      09L961          GORI, JULIAN & ASSOCIATES, PC
TRIMBLE      DEBRA L      IL      11L0178         GORI, JULIAN & ASSOCIATES, PC                   WEIDIG       LARRY        MO      1622CC00237     GORI, JULIAN & ASSOCIATES, PC
TRIPLETT     JANET M      IL      2015L000805     GORI, JULIAN & ASSOCIATES, PC                   WELCH        JUDY         IL      2016L001401     GORI, JULIAN & ASSOCIATES, PC
TRIPLETT     VERNON       IL      08L1042         GORI, JULIAN & ASSOCIATES, PC                   WELDEN       JAMES        IL      2016L001767     GORI, JULIAN & ASSOCIATES, PC
TROIAN       ROSEMARY     IL      09L1053         GORI, JULIAN & ASSOCIATES, PC                   WELDON       JACK K       MO      1522CC09980     GORI, JULIAN & ASSOCIATES, PC
TROTTER      MICHAEL      IL      2017L000577     GORI, JULIAN & ASSOCIATES, PC                   WELLMAN      KENNETH R    IL      2015L000706     GORI, JULIAN & ASSOCIATES, PC
TROUT        EDWARD J     IL      2017L000117     GORI, JULIAN & ASSOCIATES, PC                   WELLS        SHERI        IL      10L604          GORI, JULIAN & ASSOCIATES, PC
TUCKER       ODIS E       IL      09L473          GORI, JULIAN & ASSOCIATES, PC                   WELTON       THOMAS       IL      2017L000110     GORI, JULIAN & ASSOCIATES, PC
TUCKER       TROY G       IL      2017L000436     GORI, JULIAN & ASSOCIATES, PC                   WERNER       KARLA        IL      2016L000014     GORI, JULIAN & ASSOCIATES, PC
TUFFILL      STEVE        IL      2016L001445     GORI, JULIAN & ASSOCIATES, PC                   WESSEL       JAMES        IL      2017L000553     GORI, JULIAN & ASSOCIATES, PC
TURNER       GARY         MO      1622CC11610     GORI, JULIAN & ASSOCIATES, PC                   WHITAKER     BEVERLY      IL      2017L001137     GORI, JULIAN & ASSOCIATES, PC
TURNER       JOHN A       IL      03L707          GORI, JULIAN & ASSOCIATES, PC                   WHITAKER     DONALD       IL      2017L000544     GORI, JULIAN & ASSOCIATES, PC
TURNER       MELVIN E     IL      11L822          GORI, JULIAN & ASSOCIATES, PC                   WHITAKER     JACKSON      IL      2016L001114     GORI, JULIAN & ASSOCIATES, PC
TURNER       RONALD D     IL      2015L001316     GORI, JULIAN & ASSOCIATES, PC                   WHITE        ANNIE H      LA      201609571       GORI, JULIAN & ASSOCIATES, PC
TURNER       WILBERT      IL      15L33           GORI, JULIAN & ASSOCIATES, PC                   WHITE        ANNIE H      LA      600958C         GORI, JULIAN & ASSOCIATES, PC
TURNQUIST    KATHLEEN     IL      2017L000361     GORI, JULIAN & ASSOCIATES, PC                   WHITE        DANIEL       IL      2017L000303     GORI, JULIAN & ASSOCIATES, PC
TYLER        SEIKO        IL      2015L001470     GORI, JULIAN & ASSOCIATES, PC                   WHITE        FRED O       IL      2016L000897     GORI, JULIAN & ASSOCIATES, PC
UMHOEFER     ARTHUR       MO      1422CC09788     GORI, JULIAN & ASSOCIATES, PC                   WHITE        JAMES C      MO      1522CC10127     GORI, JULIAN & ASSOCIATES, PC
UNDERWOOD    GEORGE L     MO      1722CC00481     GORI, JULIAN & ASSOCIATES, PC                   WHITE        LOCKARD      IL      2015L000025     GORI, JULIAN & ASSOCIATES, PC
VAIL         BOBBY G      IL      13L582          GORI, JULIAN & ASSOCIATES, PC                   WHITEBREAD   ROBERT D     MO      1722CC00588     GORI, JULIAN & ASSOCIATES, PC
VALENTINE    JAMES        IL      15L175          GORI, JULIAN & ASSOCIATES, PC                   WHITED       LARRY R      MO      1722CC00544     GORI, JULIAN & ASSOCIATES, PC
VAN          FRANCIS W    IL      2015L000768     GORI, JULIAN & ASSOCIATES, PC                   WHITFIELD    DORIAN       IL      2017L000511     GORI, JULIAN & ASSOCIATES, PC
VAN OOST     MORRIS       IL      13L312          GORI, JULIAN & ASSOCIATES, PC                   WHITING      JANIS M      IL      13L299          GORI, JULIAN & ASSOCIATES, PC
VAN VUGT     HUBERT       IL      2017L001094     GORI, JULIAN & ASSOCIATES, PC                   WHITTAKER    ROBERT E     IL      2014L001646     GORI, JULIAN & ASSOCIATES, PC
VANCE        HERSCHEL     MO      1622CC11335     GORI, JULIAN & ASSOCIATES, PC                   WIGET        HOWARD       IL      2017L000378     GORI, JULIAN & ASSOCIATES, PC
VARBEL       EVELYN D     IL      2016L000828     GORI, JULIAN & ASSOCIATES, PC                   WIGG         BETTY A      IL      09L413          GORI, JULIAN & ASSOCIATES, PC
VASSAR       BERKELEY     MO      1522CC10559     GORI, JULIAN & ASSOCIATES, PC                   WILKINSON    KEITH G      IL      2017L000160     GORI, JULIAN & ASSOCIATES, PC
VICK         JOHN         IL      2017L000913     GORI, JULIAN & ASSOCIATES, PC                   WILL         MICHAEL      IL      2017L000461     GORI, JULIAN & ASSOCIATES, PC
VICKERS      LAURA        IL      2016L000271     GORI, JULIAN & ASSOCIATES, PC                   WILLBANKS    LUAN         IL      2017L000704     GORI, JULIAN & ASSOCIATES, PC
VIDONI       EDWARD       IL      03L1130         GORI, JULIAN & ASSOCIATES, PC                   WILLEY       GERTRUDE     IL      2015L000121     GORI, JULIAN & ASSOCIATES, PC
VIDRINE      LIONEL       MO      1522CC10925     GORI, JULIAN & ASSOCIATES, PC                   WILLIAMS     BOBBY        CA      BC675206        GORI, JULIAN & ASSOCIATES, PC
VILLEGAS     ANTONIO      IL      2015L001261     GORI, JULIAN & ASSOCIATES, PC                   WILLIAMS     CRAIG        IL      2015L000238     GORI, JULIAN & ASSOCIATES, PC
VILLWOCK     DENNIS       MO      1222CC02885     GORI, JULIAN & ASSOCIATES, PC                   WILLIAMS     GEORGE       MO      1522CC10751     GORI, JULIAN & ASSOCIATES, PC
VINSON       DORWIN S     IL      2017L000448     GORI, JULIAN & ASSOCIATES, PC                   WILLIAMS     GERALD H     MO      1522CC09930     GORI, JULIAN & ASSOCIATES, PC
VINYARD      RICHARD L    IL      2015L001572     GORI, JULIAN & ASSOCIATES, PC                   WILLIAMS     GLADYS W     MO      1222CC00969     GORI, JULIAN & ASSOCIATES, PC
VITRANO      RAYMOND H    IL      2017L000551     GORI, JULIAN & ASSOCIATES, PC                   WILLIAMS     GUY L        IL      2014L001250     GORI, JULIAN & ASSOCIATES, PC
VIVERETTE    RANDY        LA      201702944       GORI, JULIAN & ASSOCIATES, PC                   WILLIAMS     HERSHEL Z    MO      1522CC10598     GORI, JULIAN & ASSOCIATES, PC
WABBINGTON   EDD          MO      0722CC01581     GORI, JULIAN & ASSOCIATES, PC                   WILLIAMS     LARRY E      MO      1622CC00807     GORI, JULIAN & ASSOCIATES, PC
WADDELL      EMMETT A     IL      2015L001488     GORI, JULIAN & ASSOCIATES, PC                   WILLIAMS     LILLIE       IL      2016L000613     GORI, JULIAN & ASSOCIATES, PC
WADE         JERRY L      IL      2016L000411     GORI, JULIAN & ASSOCIATES, PC                   WILLIAMS     LOIS N       IL      2017L000169     GORI, JULIAN & ASSOCIATES, PC
WADE         LEONARD D    IL      15L179          GORI, JULIAN & ASSOCIATES, PC                   WILLIAMS     MARY         IL      2015L001380     GORI, JULIAN & ASSOCIATES, PC
WAGNER       GALEN F      IL      13L206          GORI, JULIAN & ASSOCIATES, PC                   WILLIAMS     MELVIN       MO      1422CC00326     GORI, JULIAN & ASSOCIATES, PC
WAINSCOTT    MARK L       IL      03L1131         GORI, JULIAN & ASSOCIATES, PC                   WILLIAMS     ROGER L      IL      15L462          GORI, JULIAN & ASSOCIATES, PC
WAKENSHAW    ROBERT       IL      13L262          GORI, JULIAN & ASSOCIATES, PC                   WILLIAMS     ROOSEVELT    IL      2016L000502     GORI, JULIAN & ASSOCIATES, PC
WALDEN       MILTON E     IL      13L1791         GORI, JULIAN & ASSOCIATES, PC                   WILLIAMS     RYAN         IL      2016L001222     GORI, JULIAN & ASSOCIATES, PC
WALDROFF     HENRY F      IL      2014L001781     GORI, JULIAN & ASSOCIATES, PC                   WILLIAMS     SHARON       IL      2017L000928     GORI, JULIAN & ASSOCIATES, PC
WALK         CLIFFORD     IL      2016L001519     GORI, JULIAN & ASSOCIATES, PC                   WILLIAMS     THOMAS B     MO      1622CC09825     GORI, JULIAN & ASSOCIATES, PC
WALKER       ROBERT T     MO      1622CC00340     GORI, JULIAN & ASSOCIATES, PC                   WILLIS       BARBARA      IL      2016L001543     GORI, JULIAN & ASSOCIATES, PC
WALKER       WILLIE R     MO      1522CC09800     GORI, JULIAN & ASSOCIATES, PC                   WILLMON      DOUGLAS Q    IL      2017L000341     GORI, JULIAN & ASSOCIATES, PC
WALLACE      BONITA K     IL      2016L000467     GORI, JULIAN & ASSOCIATES, PC                   WILLOUGHBY   JIMMIE       IL      16L216          GORI, JULIAN & ASSOCIATES, PC

                                                                                                                                                      Appendix A - 150
                                              Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                          Document Page 169 of 624
Claimant          Claimant          State                                                                 Claimant      Claimant          State
Last Name         First Name        Filed   Docket Number    Primary Plaintiff Counsel                    Last Name     First Name        Filed   Docket Number      Primary Plaintiff Counsel
WILMOT            DARLENE           IL      2014L001198      GORI, JULIAN & ASSOCIATES, PC                GALLAGHER     EUGENE J          PA      003658             HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN
WILMS-ROVIN       RENATE            IL      2016L001500      GORI, JULIAN & ASSOCIATES, PC                GUBICH        GEORGE D. & DOR   PA      1990-C-679         HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN
WILSKER           KENNETH           MO      1622CC10807      GORI, JULIAN & ASSOCIATES, PC                GUSICK        MICHAEL V ANCHO   PA      1990-C-679         HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN
WILSON            JACKIE            IL      2015L001462      GORI, JULIAN & ASSOCIATES, PC                HOTTENSTEIN   WILLIAM H. & LO   PA      1990-C-679         HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN
WILSON            JAMES N           IL      15L29            GORI, JULIAN & ASSOCIATES, PC                KRCHNAVY      JEFFREY L. & TE   PA      1990-C-679         HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN
WILSON            MARVIN E          IL      13L2088          GORI, JULIAN & ASSOCIATES, PC                LACKO         EDWARD J. & VIR   PA      1990-C-679         HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN
WINSLETT          CECIL F           IL      14L796           GORI, JULIAN & ASSOCIATES, PC                LYNN          ROBERT H. & DIA   PA      1990-C-679         HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN
WIREMAN           JN G              IL      2016L000391      GORI, JULIAN & ASSOCIATES, PC                PFEIFFER      GORDON R. & MAR   PA      1990-C-679         HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN
WIREMAN           KATHLEEN          IL      2017L001337      GORI, JULIAN & ASSOCIATES, PC                REGEMANN      EDWARD J. & MAR   PA      1990-C-679         HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN
WIRTANEN          ROBERT J          IL      2015L000377      GORI, JULIAN & ASSOCIATES, PC                SCOTTI        JOSEPH G          PA      003919             HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN
WIRTZ             GERALD            IL      2016L000798      GORI, JULIAN & ASSOCIATES, PC                SHERER        ROBERT P          PA      1990-C-679         HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN
WITKOWSKI         EUGENE E          IL      03L1506          GORI, JULIAN & ASSOCIATES, PC                TRINKLE       WILLIAM J. & JO   PA      1990-C-679         HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN
WIZNER            WALTER F          IL      2017L000032      GORI, JULIAN & ASSOCIATES, PC                WERLEY        AUBREY R. & ANN   PA      1990-C-679         HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN
WOLF              ANNA              IL      2017L000957      GORI, JULIAN & ASSOCIATES, PC                WERLEY        RODNEY & LENA V   PA      1990-C-679         HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN
WOLFRAM-BREILAN   TRUDY A           IL      2015L000729      GORI, JULIAN & ASSOCIATES, PC                YORCK         JOSEPH            PA      88-4379            HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN
WOOD              BARBARA           MO      1722CC01241      GORI, JULIAN & ASSOCIATES, PC                MENAFEE       CORNELL           AL      43CV201690042000   HAND & ASSOCIATES
WOOD              CHARLES L         IL      2016L000333      GORI, JULIAN & ASSOCIATES, PC                LEGENZOSKI    WALTER            AZ      C20145203          HARALSON, MILLER, PITT, FELDMAN & MCANALLY, PLC
WOODCOCK          DANNY E           IL      2015L000956      GORI, JULIAN & ASSOCIATES, PC                ALIRES        SALOMON           TX      GN500133           HAROWITZ & TIGERMAN, LLP
WOODS             MACK A            MO      1622CC00402      GORI, JULIAN & ASSOCIATES, PC                BAILEY        HERBERT           TX      997 00692          HAROWITZ & TIGERMAN, LLP
WOOTEN            DUDLEY            IL      2017L001274      GORI, JULIAN & ASSOCIATES, PC                BANKS         HENRY             TX      997 00692          HAROWITZ & TIGERMAN, LLP
WOOTEN            GERALD L          MO      1722CC00528      GORI, JULIAN & ASSOCIATES, PC                BARNETT       DILLARD           TX      95-10258           HAROWITZ & TIGERMAN, LLP
WORSTEIN          PAUL              IL      2016L000671      GORI, JULIAN & ASSOCIATES, PC                BENDOLPH      MILLER            TX      997 00692          HAROWITZ & TIGERMAN, LLP
WRIGHT            JORDAN            IL      2017L001327      GORI, JULIAN & ASSOCIATES, PC                BOLDEN        WILLIE JAMES      TX      997 00692          HAROWITZ & TIGERMAN, LLP
WRIGHT            LOUIS C           IL      14L759           GORI, JULIAN & ASSOCIATES, PC                BROADWATER    CALEB             TX      96 04245           HAROWITZ & TIGERMAN, LLP
WRIGHT            ROLAND P          MO      1522CC10124      GORI, JULIAN & ASSOCIATES, PC                BROGDEN       JIM L             CA      BC611670           HAROWITZ & TIGERMAN, LLP
WUNDER            DOROTHY           IL      2017L001291      GORI, JULIAN & ASSOCIATES, PC                BROWN         LEONARD F         CA      316374             HAROWITZ & TIGERMAN, LLP
WYATT             ROBERT C          IL      11L1238          GORI, JULIAN & ASSOCIATES, PC                BROWN         THOMAS J          TX      997 00692          HAROWITZ & TIGERMAN, LLP
YAGER             ROY C             IL      03L1353          GORI, JULIAN & ASSOCIATES, PC                BRUMIT        ROBERT F.         TX      96-05922           HAROWITZ & TIGERMAN, LLP
YARBROUGH         DONALD E          IL      2016L000561      GORI, JULIAN & ASSOCIATES, PC                CADE          ABRAHAM           TX      997 00692          HAROWITZ & TIGERMAN, LLP
YOCH              MICHAEL           IL      16L9             GORI, JULIAN & ASSOCIATES, PC                CALDWELL      MORT E.           TX      95-11322           HAROWITZ & TIGERMAN, LLP
YOHAN             WOODROW           MO      1622CC10001      GORI, JULIAN & ASSOCIATES, PC                CARILLO       PETE              TX      97-02965           HAROWITZ & TIGERMAN, LLP
YORK              RAYMOND H         MO      1722CC11041      GORI, JULIAN & ASSOCIATES, PC                CARY          MELODY A          CA      RG13665461         HAROWITZ & TIGERMAN, LLP
YOUNG             GENE              IL      2016L000524      GORI, JULIAN & ASSOCIATES, PC                CASSELL       SAMUEL            TX      9600938            HAROWITZ & TIGERMAN, LLP
YOUNG             JON               IL      15L236           GORI, JULIAN & ASSOCIATES, PC                CAVAZOS       ISRAEL            TX      97-04324           HAROWITZ & TIGERMAN, LLP
YOUNG             JOSEPH F          MO      1622CC10020      GORI, JULIAN & ASSOCIATES, PC                CHAPMAN       OLLIE GEORGE      TX      997 00692          HAROWITZ & TIGERMAN, LLP
YOUNG             LIONEL            MO      1722CC11422      GORI, JULIAN & ASSOCIATES, PC                CLARKE        AUGUSTA M.        TX      997 00692          HAROWITZ & TIGERMAN, LLP
YOUNG             WILLARD           MO      1222CC09805      GORI, JULIAN & ASSOCIATES, PC                CONNER        JC                TX      95-11339           HAROWITZ & TIGERMAN, LLP
YURKOVICH         JOHN A            IL      15L368           GORI, JULIAN & ASSOCIATES, PC                CRAIN         ROBERT B          TX      96 10391           HAROWITZ & TIGERMAN, LLP
YUTKO             RONALD            IL      2017L001255      GORI, JULIAN & ASSOCIATES, PC                CRENSHAW      HORACE            TX      97-00688           HAROWITZ & TIGERMAN, LLP
ZACH              ROMAN             IL      13L1830          GORI, JULIAN & ASSOCIATES, PC                CRUM          ALFRED LEE        TX      997 00692          HAROWITZ & TIGERMAN, LLP
ZAMBONI           JAMES             IL      2016L000654      GORI, JULIAN & ASSOCIATES, PC                CRUZAN        URDON             CA      312090             HAROWITZ & TIGERMAN, LLP
ZAPATA            ETELVERO          IL      11L288           GORI, JULIAN & ASSOCIATES, PC                CURTIS        JOHNIE I.         TX      997 00692          HAROWITZ & TIGERMAN, LLP
ZARUBINSKY        ARKADY            IL      2017L001272      GORI, JULIAN & ASSOCIATES, PC                DANTZLER      JOHN A            TX      97-00688           HAROWITZ & TIGERMAN, LLP
ZENO              DAWN R            IL      2017L000661      GORI, JULIAN & ASSOCIATES, PC                DAVID         JORGE             CA      CGC11275812        HAROWITZ & TIGERMAN, LLP
ZIERER            JAMES             IL      2016L000340      GORI, JULIAN & ASSOCIATES, PC                DONLON        PATRICK T         CA      CGC09275218        HAROWITZ & TIGERMAN, LLP
ZIMMERMAN         JOSEPH            IL      10L979           GORI, JULIAN & ASSOCIATES, PC                DOTCH         JOSEPH DELANO     TX      997 00692          HAROWITZ & TIGERMAN, LLP
MARTINEZ          EDWARD            LA      200417560        GRANNAN, JEFFREY W                           DOTCH         WILLIAM HENRY     TX      997 00692          HAROWITZ & TIGERMAN, LLP
MCCLENDON         LJ                TX      96 012748        GREEN, DOWNEY & BLACK, LLP                   DOVAL         ROLANDO           CA      311206             HAROWITZ & TIGERMAN, LLP
BAKER             BILLY J           TX      97-115           GREENE LAW FIRM                              EZELL         PERRY             TX      997 00692          HAROWITZ & TIGERMAN, LLP
CONNER            BONNIE            TX      97-115           GREENE LAW FIRM                              FORD          NORMAN            CA      316760             HAROWITZ & TIGERMAN, LLP
FAIRBURN          JOHN G            WV      03C0344          GREENE, KETCHUM, BAILEY & TWEEL              FRASIER       JOE               TX      97-13623           HAROWITZ & TIGERMAN, LLP
MONTEPARTE        JOHN              PA      5204 OF 1993     GREENFIELD & KRAUT                           GAITHER       ROBERT R          CA      314282             HAROWITZ & TIGERMAN, LLP
POWELL            STENNIS T         MS      251-02-670CIV    GRENFELL SLEDGE & STEVENS PLLC               GOLDMAN       ELIZABETH A       CA      RG11579926         HAROWITZ & TIGERMAN, LLP
MERRITT           JOHNNY            LA      23479            GUERRIERO & GUERRIERO                        GOMES         WILLIAM F         CA      CGC12276114        HAROWITZ & TIGERMAN, LLP
ZACHARY           CHARLES           LA      96-7515-A-M2     GUIDRY LAW FIRM                              GRIZZLE       JESSY             CA      306674             HAROWITZ & TIGERMAN, LLP
MILLER            MICHAEL           TX      00-09-05669-CV   HAAS & GOLEMON, LLP                          GUERRERO      FELIX             TX      9507730            HAROWITZ & TIGERMAN, LLP
SCOTT             FRANCES           TX      00-09-05669-CV   HAAS & GOLEMON, LLP                          HARRIS        JAMES L           TX      997 00692          HAROWITZ & TIGERMAN, LLP
TOWLER            JESSE M           TX      01-01-00077-CV   HAAS & GOLEMON, LLP                          HEBERT        JAMES L           CA      315514             HAROWITZ & TIGERMAN, LLP
WHEELER           LARRY             TX      00-09-05669-CV   HAAS & GOLEMON, LLP                          HEGLAND       PHILIP M          CA      CGC10275672        HAROWITZ & TIGERMAN, LLP
WICKER            GORDON            TX      00-09-05669-CV   HAAS & GOLEMON, LLP                          HENNESSEE     JAMES P           TX      96-05923           HAROWITZ & TIGERMAN, LLP
TEREK             THEODORE R        WI      2017CV006661     HALE, SKEMP, HANSON, SKEMP & SLEIK           HOLLAND       CURTIS G          TX      95-11024           HAROWITZ & TIGERMAN, LLP
STRALEY           WILLIAM           TX      17,286           HALL LAW OFFICE                              HOWARD        ROBERT L          TX      96-04242           HAROWITZ & TIGERMAN, LLP
AUSTIN            JOSEPH & SHARON   PA      1990-C-679       HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN      INGRAHAM      CARL              TX      78198A             HAROWITZ & TIGERMAN, LLP
BONER             CHARLES E. JR &   PA      1990-C-679       HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN      JACKSON       JAMES R           TX      997 00692          HAROWITZ & TIGERMAN, LLP
CASCIANO          MATTHEW V ANCHO   PA      1990-C-679       HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN      JACKSON       WOODIE            TX      997 00692          HAROWITZ & TIGERMAN, LLP
COX               JOHN B            PA      92 02569         HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN      JONES         ASA L             TX      997 00692          HAROWITZ & TIGERMAN, LLP
DEWALT            JAMES R. & ELIZ   PA      1990-C-679       HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN      JONES         MELVIN J          TX      997 00692          HAROWITZ & TIGERMAN, LLP
DINDER            RICHARD A. & JA   PA      1990-C-679       HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN      JUNKIN        SARA F.           TX      97 00697           HAROWITZ & TIGERMAN, LLP
DOWNING           JAMES R. & JESS   PA      1990-C-679       HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN      KELLEY        HELLEN CHRISTIN   TX      97 00697           HAROWITZ & TIGERMAN, LLP
DURACINSKY        PAUL F. & ETHEL   PA      1990-C-679       HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN      LAMBERT       JAMES F           TX      997 00692          HAROWITZ & TIGERMAN, LLP
DYBACH            ANDREW & NANCY    PA      1990-C-679       HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN      LINDAU        LUKE              TX      GN300042           HAROWITZ & TIGERMAN, LLP
EISENHOWER        GLENN & EILEEN    PA      1990-C-679       HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN      LITTLEJOHN    SANFORD J         TX      95-11339           HAROWITZ & TIGERMAN, LLP
FALLS             JAMES             PA      141000844        HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN      LOPEZ         AUGUSTINE M       CA      CGC04434980        HAROWITZ & TIGERMAN, LLP
FEICHTEL          JOHN & JOSEPHIN   PA      1990-C-679       HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN      LUKA          RICHARD T         CA      CGC09275208        HAROWITZ & TIGERMAN, LLP
FINELLI           STEPHEN & LUCIL   PA      1994-C-5323      HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN      LYNN          ROBERT F          TX      95-11339           HAROWITZ & TIGERMAN, LLP
GALENIS           JOHN C. & RAYMA   PA      1990-C-679       HAMBURG, RUBIN, MULLIN, MAXWELL & LUPIN      MARSHALL      ROBERT B          TX      95-10260           HAROWITZ & TIGERMAN, LLP

                                                                                                                                                                       Appendix A - 151
                                         Case 17-03105             Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                      Document Page 170 of 624
Claimant      Claimant         State                                                                    Claimant       Claimant     State
Last Name     First Name       Filed   Docket Number    Primary Plaintiff Counsel                       Last Name      First Name   Filed   Docket Number   Primary Plaintiff Counsel
MCCRACKEN     BENTON C         TX      97-00688         HAROWITZ & TIGERMAN, LLP                        ASHENFELTER    JAMES H      WV      98-C-105K       HARTLEY LAW GROUP, PLLC
MCNALLY       CLAYTON L. SR.   TX      9615492          HAROWITZ & TIGERMAN, LLP                        AULT           EMMA M       WV      95-C-215M       HARTLEY LAW GROUP, PLLC
MCWHIRTER     JAMES            TX      95-10708         HAROWITZ & TIGERMAN, LLP                        BAILEY         FRED E       WV      98-C-105K       HARTLEY LAW GROUP, PLLC
MOSS          JERRY R          TX      95-11339         HAROWITZ & TIGERMAN, LLP                        BAILEY         THOMAS J     WV      98-C-266K       HARTLEY LAW GROUP, PLLC
MUSGROVE      RONNIE LEE       TX      97-00688         HAROWITZ & TIGERMAN, LLP                        BAILEY         THOMAS M     WV      98-C-266K       HARTLEY LAW GROUP, PLLC
NAVARRO       DAISY B          CA      RG12652091       HAROWITZ & TIGERMAN, LLP                        BALL           ROBERT       WV      98-C-105K       HARTLEY LAW GROUP, PLLC
NEWBERRY      CHARLES          TX      9801300          HAROWITZ & TIGERMAN, LLP                        BARRETT        CHARLES E    WV      98-C-105K       HARTLEY LAW GROUP, PLLC
NORRIS        ARTHUR           TX      97 00697         HAROWITZ & TIGERMAN, LLP                        BARZACCHINI    LEWIS L      WV      98-C-105K       HARTLEY LAW GROUP, PLLC
PAPPAMIHIEL   LOUIS C.         TX      95-10263         HAROWITZ & TIGERMAN, LLP                        BECKETT        EDWARD       WV      98-C-105K       HARTLEY LAW GROUP, PLLC
PARKER        CLAYTON R        TX      96-10109         HAROWITZ & TIGERMAN, LLP                        BEVINS         JAMES T      WV      98-C-105K       HARTLEY LAW GROUP, PLLC
PETERS        HENRY LEE        TX      997 00692        HAROWITZ & TIGERMAN, LLP                        BLANTON        JAMES R      WV      98-C-266K       HARTLEY LAW GROUP, PLLC
PURVIS        ANDREW E.        TX      95-10710         HAROWITZ & TIGERMAN, LLP                        BOTKINS        CLARENCE F   WV      98-C-266K       HARTLEY LAW GROUP, PLLC
REED          ROBERT           CA      856639           HAROWITZ & TIGERMAN, LLP                        BRAGG          ALBERT B     WV      98-C-105K       HARTLEY LAW GROUP, PLLC
RHINEHART     DENNIS T         TX      95-11339         HAROWITZ & TIGERMAN, LLP                        BREHM          ROBERT E     WV      98-C-266K       HARTLEY LAW GROUP, PLLC
RIMMER        RONALD A         TX      95-11339         HAROWITZ & TIGERMAN, LLP                        BROWN          DEWEY L      WV      98-C-105K       HARTLEY LAW GROUP, PLLC
ROBARE        GORDON L         CA      CGC12275972      HAROWITZ & TIGERMAN, LLP                        BROWN          EUGENE       WV      98-C-105K       HARTLEY LAW GROUP, PLLC
ROBINSON      THEODORE         TX      98-00578         HAROWITZ & TIGERMAN, LLP                        BROWN          JOHN H       WV      98-C-105K       HARTLEY LAW GROUP, PLLC
ROBINSON      WILLIAM M        TX      97-00688         HAROWITZ & TIGERMAN, LLP                        BROWN          MB           WV      98-C-105K       HARTLEY LAW GROUP, PLLC
ROSEBORO      JOHNNY L         TX      95-11339         HAROWITZ & TIGERMAN, LLP                        BROWN          NELL E       WV      98-C-105K       HARTLEY LAW GROUP, PLLC
RUBIO         JULIAN V.        TX      95-11331         HAROWITZ & TIGERMAN, LLP                        BUCHANAN       RUSSELL C    WV      98-C-105K       HARTLEY LAW GROUP, PLLC
SANDERS       FRED E           TX      99-09396         HAROWITZ & TIGERMAN, LLP                        BUSH           HOUSTON L    WV      95-C-215M       HARTLEY LAW GROUP, PLLC
SANFORD       JOSEPH HUGH      TX      997 00692        HAROWITZ & TIGERMAN, LLP                        BUTLER         LLOYD        WV      98-C-105K       HARTLEY LAW GROUP, PLLC
SHARPE        SID              TX      997 00692        HAROWITZ & TIGERMAN, LLP                        CALLAHAN       JOHN P       WV      98-C-105K       HARTLEY LAW GROUP, PLLC
SHELDT        CLARENCE L       TX      997 00692        HAROWITZ & TIGERMAN, LLP                        CANTERBURY     HAROLD D     WV      95-C-215M       HARTLEY LAW GROUP, PLLC
SHELTON       GEORGE           CA      857969           HAROWITZ & TIGERMAN, LLP                        CAUDILL        LOUIE F      WV      98-C-266K       HARTLEY LAW GROUP, PLLC
SIMON         NELVA            TX      997 00692        HAROWITZ & TIGERMAN, LLP                        CHAMBERS       ARNOLD       WV      98-C-105K       HARTLEY LAW GROUP, PLLC
SIPPEL        ERNA             TX      99-14354         HAROWITZ & TIGERMAN, LLP                        CHRISTIAN      JIMMY        WV      98-C-105K       HARTLEY LAW GROUP, PLLC
SNEAD         BARNEY L         TX      95-11323         HAROWITZ & TIGERMAN, LLP                        COCHERL        DANIEL       WV      98-C-105K       HARTLEY LAW GROUP, PLLC
SNIPES        PEGGIE F         TX      97 00697         HAROWITZ & TIGERMAN, LLP                        COLLINS        ALAN J       WV      04C1K           HARTLEY LAW GROUP, PLLC
SPENCER       MARTHA E         TX      997 00692        HAROWITZ & TIGERMAN, LLP                        CONNOR         THARIN P     WV      98-C-105K       HARTLEY LAW GROUP, PLLC
SPIVEY        FLOYD J          TX      95-06562         HAROWITZ & TIGERMAN, LLP                        CRAVENS        PHILLIP G    WV      98-C-105K       HARTLEY LAW GROUP, PLLC
STARELLI      LIDO             CA      313942           HAROWITZ & TIGERMAN, LLP                        CROOKS         JAMES        WV      98-C-105K       HARTLEY LAW GROUP, PLLC
STEINER       WILLIAM          TX      ADMIN            HAROWITZ & TIGERMAN, LLP                        DANIELS        WILLIAM B    WV      98-C-105K       HARTLEY LAW GROUP, PLLC
SULLIVAN      RALLIE LEE SR.   TX      95-06563         HAROWITZ & TIGERMAN, LLP                        DANNER         ROBERT       WV      98-C-266K       HARTLEY LAW GROUP, PLLC
THORNTON      JAMES            TX      97 00698         HAROWITZ & TIGERMAN, LLP                        DAVIDSON       RANDALL S    WV      98-C-105K       HARTLEY LAW GROUP, PLLC
TOLBERT       ALBERT           TX      997 00692        HAROWITZ & TIGERMAN, LLP                        DODSON         LEROY        WV      98-C-105K       HARTLEY LAW GROUP, PLLC
TUCKER        WILLIAM C        TX      96-06224         HAROWITZ & TIGERMAN, LLP                        DOTSON         JESSE L      WV      98-C-105K       HARTLEY LAW GROUP, PLLC
TYNES         JAMES ELMER      TX      95-07518         HAROWITZ & TIGERMAN, LLP                        DRANE          JACK W       WV      98-C-105K       HARTLEY LAW GROUP, PLLC
WALKER        JOSEPH C.        TX      997 00692        HAROWITZ & TIGERMAN, LLP                        DUDLEY         FRED         WV      98-C-105K       HARTLEY LAW GROUP, PLLC
WATKINS       JESSE JAMES      TX      997 00692        HAROWITZ & TIGERMAN, LLP                        DUNCAN         BILLY G      WV      98-C-105K       HARTLEY LAW GROUP, PLLC
WHITNEY       JERRY TELFORD    TX      997 00692        HAROWITZ & TIGERMAN, LLP                        DUNCAN         HOWARD M     WV      98-C-105K       HARTLEY LAW GROUP, PLLC
WILLIAMS      BILLY E          TX      97 00698         HAROWITZ & TIGERMAN, LLP                        ELLIS          VERNON L     WV      98-C-105K       HARTLEY LAW GROUP, PLLC
WILLIAMS      NELLO            TX      997 00692        HAROWITZ & TIGERMAN, LLP                        FARLEY         FRANK C      WV      98-C-105K       HARTLEY LAW GROUP, PLLC
WINGET        DEWAIN           CA      312122           HAROWITZ & TIGERMAN, LLP                        FARMER         JAMES B      WV      98-C-266K       HARTLEY LAW GROUP, PLLC
WRIGHT        CHARLES P        TX      98-02968         HAROWITZ & TIGERMAN, LLP                        FERGUSON       VINCENT      WV      98-C-266K       HARTLEY LAW GROUP, PLLC
YARNELL       ELMORE           CA      320232           HAROWITZ & TIGERMAN, LLP                        FITZGERALD     JEAN F       WV      98-C-105K       HARTLEY LAW GROUP, PLLC
YOUNG         ROBERT L         TX      997 00692        HAROWITZ & TIGERMAN, LLP                        FREY           LAWRENCE M   WV      92-C-66-W       HARTLEY LAW GROUP, PLLC
FOUCHA        ERNEST J         LA      201500164        HARRELL & NOWAK, LLC                            FRIEND         ERNEST L     WV      95-C-215M       HARTLEY LAW GROUP, PLLC
ROBERTS       RALPH R          GA      09CV7761         HARRIS & HARTMAN LAW FIRM                       GIARRATANO     SALVATORE    WV      98-C-105K       HARTLEY LAW GROUP, PLLC
ANDERSON      WILLARD A        CA      963991           HARRISON & DEGARMO                              GILLILAND      JOHN L       WV      98-C-105K       HARTLEY LAW GROUP, PLLC
GIBBS         RAY              CA      970574           HARRISON & DEGARMO                              GOOD           ARTHUR       WV      98-C-105K       HARTLEY LAW GROUP, PLLC
ANGELONE      EMMETT P         NY      8213/01          HARRISON & HERRON, LLP                          GOODMAN        WILLIAM F    WV      98-C-105K       HARTLEY LAW GROUP, PLLC
BALLARD       ROGER W          NY      8213/01          HARRISON & HERRON, LLP                          GREEN          TODD         WV      98-C-105K       HARTLEY LAW GROUP, PLLC
COOROS        JAMES J          NY      8213/01          HARRISON & HERRON, LLP                          GUINTHER       WILLIAM E    WV      98-C-266K       HARTLEY LAW GROUP, PLLC
DECLERCK      ROBERT C         NY      8213/01          HARRISON & HERRON, LLP                          GUZEK          WALTER A     WV      93-C-302M       HARTLEY LAW GROUP, PLLC
DUEMMEL       DAVID            NY      8213/01          HARRISON & HERRON, LLP                          HARBISON       RAYMOND G    WV      98-C-105K       HARTLEY LAW GROUP, PLLC
HARRINGTON    CHARLES G        NY      8213/01          HARRISON & HERRON, LLP                          HARBOUR        EDWARD R     WV      98-C-105K       HARTLEY LAW GROUP, PLLC
HOFFMANN      WALTER           NY      8213/01          HARRISON & HERRON, LLP                          HARBOUR        JACK         WV      98-C-105K       HARTLEY LAW GROUP, PLLC
IZZO          CAROLINE         NY      8213/01          HARRISON & HERRON, LLP                          HART           WENDELL F    WV      98-C-105K       HARTLEY LAW GROUP, PLLC
KELLER        NORBERT C        NY      8213/01          HARRISON & HERRON, LLP                          HAYDEN         GRANT        WV      98-C-105K       HARTLEY LAW GROUP, PLLC
OLEK          STEVE            NY      8213/01          HARRISON & HERRON, LLP                          HAYES          MAYNARD B    WV      98-C-105K       HARTLEY LAW GROUP, PLLC
OPACZEWSKI    RICHARD          NY      8213/01          HARRISON & HERRON, LLP                          HENDRICKS      RICKEY J     WV      98-C-105K       HARTLEY LAW GROUP, PLLC
OWENS         JACK M           NY      8213/01          HARRISON & HERRON, LLP                          HENLINE        ROGER        WV      98-C-105K       HARTLEY LAW GROUP, PLLC
RUCKDESCHEL   JACK C           NY      8213/01          HARRISON & HERRON, LLP                          HENRY          PATRICK G    WV      98-C-266K       HARTLEY LAW GROUP, PLLC
THURLEY       RICHARD A        NY      8213/01          HARRISON & HERRON, LLP                          HOWARD         ESTILL       WV      98-C-266K       HARTLEY LAW GROUP, PLLC
KUBISCHKE     WILLIAM E        CA      952314           HARRISON, JEFFERY B                             HUTCHISON      ALLEN S      WV      98-C-105K       HARTLEY LAW GROUP, PLLC
ROSE          EMILY            CA      953574           HARRISON, JEFFERY B                             IMEL           RAYMOND A    WV      98-C-105K       HARTLEY LAW GROUP, PLLC
BEAVERS       FRANK            MD      24X09000088KMC   HARTEL, KANE, DESANTIS, MACDONALD, HOWIE, LLP   IMLER          LOWELL E     WV      98-C-105K       HARTLEY LAW GROUP, PLLC
CARNI         CARL J           MD      24X09000088KMC   HARTEL, KANE, DESANTIS, MACDONALD, HOWIE, LLP   JACKSON        ROBERT E     WV      98-C-105K       HARTLEY LAW GROUP, PLLC
KOWCHECK      REGIS F          MD      24X09000264CRN   HARTEL, KANE, DESANTIS, MACDONALD, HOWIE, LLP   JOHNSON        DAVID L      WV      98-C-105K       HARTLEY LAW GROUP, PLLC
MCGOVERN      RICHARD S        MD      24X09000088KMC   HARTEL, KANE, DESANTIS, MACDONALD, HOWIE, LLP   JONES          WILLIAM K    WV      93-C-302M       HARTLEY LAW GROUP, PLLC
ACQUISTA      ANTHONY R        WV      98-C-266K        HARTLEY LAW GROUP, PLLC                         JUSTICE        WILLIAM M    WV      98-C-266K       HARTLEY LAW GROUP, PLLC
ADKINS        HOWARD C         WV      ADMIN            HARTLEY LAW GROUP, PLLC                         KEMP           JOHN L       WV      98-C-105K       HARTLEY LAW GROUP, PLLC
ADKINS        WILLARD          WV      98-C-105K        HARTLEY LAW GROUP, PLLC                         KEREKES        RODNEY       WV      98-C-105K       HARTLEY LAW GROUP, PLLC
AHERN         CARLTON          WV      98-C-105K        HARTLEY LAW GROUP, PLLC                         KLINGENSMITH   WALTER M     WV      98-C-105K       HARTLEY LAW GROUP, PLLC
ANDERSON      JOSEPH A         WV      93-C-302M        HARTLEY LAW GROUP, PLLC                         KOSEFF         ROGER D      WV      98-C-105K       HARTLEY LAW GROUP, PLLC

                                                                                                                                                              Appendix A - 152
                                    Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                              Document Page 171 of 624
Claimant     Claimant     State                                                               Claimant    Claimant     State
Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name   First Name   Filed   Docket Number     Primary Plaintiff Counsel
LAMBERT      THOMAS       WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     ZARELLA     NICK D       WV      98-C-105K         HARTLEY LAW GROUP, PLLC
LARKIN       CONLEY L     WV      98-C-266K       HARTLEY LAW GROUP, PLLC                     CLAYBROOK   LELAND       VA      740CL0900092900   HARTLEY LAW, LLC
LAWLESS      CHARLES R    WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     ALMARODE    VIRGINIA     WV      02-C-19           HARVIT & SCHWARTZ, LC
LEWIS        ALBERT E     WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     ANDERSON    JAMES A      WV      01-C-3916         HARVIT & SCHWARTZ, LC
LIPINSKI     EDMOND N     WV      93-C-302M       HARTLEY LAW GROUP, PLLC                     ARCHER      BEVERLY M    WV      01-C-3933         HARVIT & SCHWARTZ, LC
LOMBARDO     JOSEPH C     WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     BALLENGEE   JOSEPH E     WV      03-C-665          HARVIT & SCHWARTZ, LC
LONG         ROGER        WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     BANKS       EDDIE T      WV      01-C-3801         HARVIT & SCHWARTZ, LC
LUCAS        EUGENE       WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     BARHAM      LESLIE L     WV      01-C-3801         HARVIT & SCHWARTZ, LC
MANN         JAMES D      WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     BARNES      JAMES L      WV      01-C-3801         HARVIT & SCHWARTZ, LC
MANN         JERRY D      WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     BATTLE      HENRY L      WV      01-C-3801         HARVIT & SCHWARTZ, LC
MARINELLI    JOHN A       WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     BEAHM       JAMES E      WV      01-C-3933         HARVIT & SCHWARTZ, LC
MATESICK     MILAN        WV      97-C-22M        HARTLEY LAW GROUP, PLLC                     BOSSIE      ARNOLD G     WV      11C1051           HARVIT & SCHWARTZ, LC
MAY          JAMES K      WV      98-C-266K       HARTLEY LAW GROUP, PLLC                     BRANHAM     WAYNE L      WV      01-C-3833         HARVIT & SCHWARTZ, LC
MCALPINE     BOBBY J      WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     BRITT       JESSE C      WV      01-C-3801         HARVIT & SCHWARTZ, LC
MCCLELLAND   JOSEPH W     WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     BRUMFIELD   FLEM         WV      01-C-9000         HARVIT & SCHWARTZ, LC
MCDONALD     JOHN T       WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     BRYANT      STANLEY D    WV      01-C-3933         HARVIT & SCHWARTZ, LC
MCMASTERS    LYLE         WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     BURKS       JOHN H       WV      01-C-3933         HARVIT & SCHWARTZ, LC
MCNAMARA     WILLIAM F    WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     BURLEIGH    EUGENE T     WV      01-C-3933         HARVIT & SCHWARTZ, LC
MEADOWS      RAYMOND      WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     CABANISS    MICHAEL B    WV      01-C-3833         HARVIT & SCHWARTZ, LC
MEEKER       LLOYD B      WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     CALDWELL    ALBERT       WV      04C2055           HARVIT & SCHWARTZ, LC
MELE         PATRICK      WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     CARR        JOHN T       WV      01-C-3801         HARVIT & SCHWARTZ, LC
MILLER       LLOYD B      WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     CART        JOHN E       WV      01-C-3823         HARVIT & SCHWARTZ, LC
MITCHELL     FRANK W      WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     CATLETT     WILLIE C     WV      01-C-3933         HARVIT & SCHWARTZ, LC
MORGAN       FRANCIS M    WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     CHAPMAN     PAUL H       WV      98-C-2192         HARVIT & SCHWARTZ, LC
MORIN        LESLIE       WV      98-C-266K       HARTLEY LAW GROUP, PLLC                     CHAPMAN     WALTER C     WV      01-C-3801         HARVIT & SCHWARTZ, LC
MORRIS       CHARLES J    WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     CHILDREY    ROY E        WV      01-C-3933         HARVIT & SCHWARTZ, LC
MOYER        RICK M       WV      98-C-266K       HARTLEY LAW GROUP, PLLC                     CLARK       WILLIE L     WV      01-C-3801         HARVIT & SCHWARTZ, LC
MURRAY       HAROLD C     WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     COBB        JG           WV      01-C-3801         HARVIT & SCHWARTZ, LC
MYERS        HERBERT      WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     COLE        WILLIAM K    WV      01-C-3916         HARVIT & SCHWARTZ, LC
NESTOR       WILLIS C     WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     CRAFTON     HAROLD M     WV      01-C-3916         HARVIT & SCHWARTZ, LC
PANNEL       HAYES        WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     CREASEY     OCTO J       WV      01-C-3801         HARVIT & SCHWARTZ, LC
PASE         ROSS E       WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     CUTCHINS    LEONARD W    WV      01-C-3801         HARVIT & SCHWARTZ, LC
PIERCE       DILLARD P    WV      95-C-215M       HARTLEY LAW GROUP, PLLC                     DAVIS       DONALD J     WV      01-C-3916         HARVIT & SCHWARTZ, LC
POLICASTRO   JOSEPH       WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     DAVIS       MARVIN D     WV      01-C-3823         HARVIT & SCHWARTZ, LC
POPE         DONALD       WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     DEHART      BERT D       WV      01-C-3916         HARVIT & SCHWARTZ, LC
PRATER       WALTER R     WV      98-C-266K       HARTLEY LAW GROUP, PLLC                     DELOATCH    FRANKLIN G   WV      01-C-3801         HARVIT & SCHWARTZ, LC
RICHARDSON   JAMES W      WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     DOVE        CLAUDE T     WV      01-C-3916         HARVIT & SCHWARTZ, LC
ROATEN       CHARLES S    WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     DRAPER      JOSEPH P     WV      01-C-3916         HARVIT & SCHWARTZ, LC
ROBERTS      KENNETH J    WV      04C186K         HARTLEY LAW GROUP, PLLC                     DUDLEY      CALVIN D     WV      01-C-3933         HARVIT & SCHWARTZ, LC
ROBERTSON    WILLIAM G    WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     DUDLEY      RACHEL W     WV      01-C-3933         HARVIT & SCHWARTZ, LC
SABO         JOHN J       WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     DUKE        HERBERT T    WV      01-C-3801         HARVIT & SCHWARTZ, LC
SAVILLE      LEROY D      WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     DUNKLEY     GEORGE P     WV      01-C-3933         HARVIT & SCHWARTZ, LC
SCHOEPPNER   JAMES E      WV      97PL125         HARTLEY LAW GROUP, PLLC                     DUNN        JOHN         WV      01-C-3916         HARVIT & SCHWARTZ, LC
SHAFFER      JOHN D       WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     EASON       HUBERT G     WV      01-C-3963         HARVIT & SCHWARTZ, LC
SHAFFER      RAY E        WV      98-C-266K       HARTLEY LAW GROUP, PLLC                     EASON       JAMES L      WV      01-C-3963         HARVIT & SCHWARTZ, LC
SHEPHERD     LOUIS A      WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     EAVES       BENZENER L   WV      01-C-4019         HARVIT & SCHWARTZ, LC
SHOEMAKER    ROY L        WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     ELLIOTT     ANDREW W     WV      01-C-3933         HARVIT & SCHWARTZ, LC
SHUFF        GARRY L      WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     ELLIOTT     KENNETH L    WV      01-C-3933         HARVIT & SCHWARTZ, LC
SLUDER       OB           WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     EMBREY      WILLIAM L    WV      02-C-31           HARVIT & SCHWARTZ, LC
SMITH        CARL B       WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     FABRIZIO    ROGER D      WV      01-C-3933         HARVIT & SCHWARTZ, LC
SMITH        LOUIS A      WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     FARISS      MANARD O     WV      01-C-4019         HARVIT & SCHWARTZ, LC
SOWDERS      EARNEST      WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     FARMER      JOHN T       WV      01-C-4019         HARVIT & SCHWARTZ, LC
SPRAGG       MARION J     WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     FELGENTRE   JOHN J       WV      01-C-3963         HARVIT & SCHWARTZ, LC
STANHOPE     LLOYD E      WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     FERGUSON    WAYNE B      WV      01-C-3933         HARVIT & SCHWARTZ, LC
STRAWN       HAROLD R     WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     FISHER      RONALD F     WV      01-C-3999         HARVIT & SCHWARTZ, LC
TAYLOR       TERRY G      WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     FORDYCE     DENVER       WV      03-C-665          HARVIT & SCHWARTZ, LC
TEETERS      JOHN         WV      98-C-266K       HARTLEY LAW GROUP, PLLC                     FOSTER      JAMES E      WV      01-C-3963         HARVIT & SCHWARTZ, LC
TENNANT      ROBERT K     WV      03C279K         HARTLEY LAW GROUP, PLLC                     FOWLER      STUART W     WV      01-C-3833         HARVIT & SCHWARTZ, LC
THOMAS       FRANK D      WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     FRANKLIN    STELLA L     WV      01-C-3977         HARVIT & SCHWARTZ, LC
THOMAS       JACK L       WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     FRYER       EDWARD R     WV      01-C-3823         HARVIT & SCHWARTZ, LC
TOOTLE       FRANCIS L    WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     FUTRELL     LARRY W      WV      01-C-3963         HARVIT & SCHWARTZ, LC
VALVO        RICHARD      WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     GARDNER     JON A        WV      01-C-4019         HARVIT & SCHWARTZ, LC
VAN DYNE     KENNETH      WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     GILKERSON   ROBERT       WV      02-C-29           HARVIT & SCHWARTZ, LC
VAUGHN       BOOKER       WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     GRAHAM      DARRELL      WV      02-C-92           HARVIT & SCHWARTZ, LC
WALKER       RAY L        WV      98-C-266K       HARTLEY LAW GROUP, PLLC                     GRAHAM      DARRELL W    WV      01-C-3833         HARVIT & SCHWARTZ, LC
WALLACE      JOHN         WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     HALL        JERRY W      WV      01-C-4019         HARVIT & SCHWARTZ, LC
WATSON       MELVIN R     WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     HAMILTON    KAY H        WV      01-C-3999         HARVIT & SCHWARTZ, LC
WHITE        JESSE J      WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     HAMILTON    LEWIS N      WV      01-C-3999         HARVIT & SCHWARTZ, LC
WHITE        ROBERT H     WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     HANKS       PARLIE F     WV      01-C-4019         HARVIT & SCHWARTZ, LC
WILBURN      CHARLES      WV      98-C-266K       HARTLEY LAW GROUP, PLLC                     HARDYMON    NANCY H      WV      01-C-4019         HARVIT & SCHWARTZ, LC
WILLIAMS     NOAH R       WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     HARPER      JAMES A      WV      01-C-4048         HARVIT & SCHWARTZ, LC
WILLIS       RAYMOND      WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     HARRIS      MARSHA       WV      01-C-3977         HARVIT & SCHWARTZ, LC
WILSON       CLIFTON C    WV      04C181M         HARTLEY LAW GROUP, PLLC                     HARTMAN     JAMES E      WV      01-C-4049         HARVIT & SCHWARTZ, LC
WITT         ALBERT R     WV      93-C-302M       HARTLEY LAW GROUP, PLLC                     HASTY       DAVID C      WV      01-C-3963         HARVIT & SCHWARTZ, LC
WRIGHT       GEORGE C     WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     HESS        VIRGIL L     WV      01-C-4019         HARVIT & SCHWARTZ, LC
YOUNG        ROY W        WV      98-C-105K       HARTLEY LAW GROUP, PLLC                     HICKS       MARGARET D   WV      01-C-3999         HARVIT & SCHWARTZ, LC

                                                                                                                                                   Appendix A - 153
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                               Document Page 172 of 624
Claimant     Claimant      State                                                               Claimant      Claimant      State
Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel
HILL         CURTIS H      WV      01-C-3963       HARVIT & SCHWARTZ, LC                       STEWARD       CLEVELAND     WV      01-C-4047       HARVIT & SCHWARTZ, LC
HIPPS        MARK H        WV      01-C-3999       HARVIT & SCHWARTZ, LC                       STOKES        DAVID         WV      01-C-4093       HARVIT & SCHWARTZ, LC
HOBBS        JERRY W       WV      01-C-3963       HARVIT & SCHWARTZ, LC                       SULLIVAN      JAMES A       WV      03-C-665        HARVIT & SCHWARTZ, LC
HODGES       DORIS         WV      02-C-461        HARVIT & SCHWARTZ, LC                       TAYLOR        RAY           WV      02-C-14         HARVIT & SCHWARTZ, LC
HOLLOWELL    JAMES W       WV      01-C-3963       HARVIT & SCHWARTZ, LC                       THOMAS        LARRY D       WV      01-C-4067       HARVIT & SCHWARTZ, LC
HOLSTEIN     JOHN H        WV      05C1606         HARVIT & SCHWARTZ, LC                       THOMPSON      BARBARA S     WV      01-C-3878       HARVIT & SCHWARTZ, LC
HONAKER      RANDOLPH B    WV      04C2327         HARVIT & SCHWARTZ, LC                       THOMPSON      CHARLES L     WV      05C1598         HARVIT & SCHWARTZ, LC
HORTON       OTIS R        WV      01-C-3846       HARVIT & SCHWARTZ, LC                       THOMPSON      IMOGENE E     WV      04C2384         HARVIT & SCHWARTZ, LC
HUDSON       EDGAR L       WV      01-C-3833       HARVIT & SCHWARTZ, LC                       THOMPSON      RM            WV      01-C-4093       HARVIT & SCHWARTZ, LC
HUDSON       LARRY D       WV      03C274          HARVIT & SCHWARTZ, LC                       THOMPSON      RANDOLPH      WV      01-C-4093       HARVIT & SCHWARTZ, LC
HUFFMAN      DONALD A      WV      01-C-3846       HARVIT & SCHWARTZ, LC                       TOPPIN        DURWOOD B     WV      01-C-4047       HARVIT & SCHWARTZ, LC
HUMPHREYS    PAIGE A       WV      01-C-9000       HARVIT & SCHWARTZ, LC                       TYREE         MARION D      WV      01-C-4067       HARVIT & SCHWARTZ, LC
HUNT         CARROL J      WV      01-C-3977       HARVIT & SCHWARTZ, LC                       TYREE         MARSHALL L    WV      01-C-4067       HARVIT & SCHWARTZ, LC
HURD         HAROLD D      WV      01-C-3846       HARVIT & SCHWARTZ, LC                       UMBARGER      LEWIS M       WV      01-C-3878       HARVIT & SCHWARTZ, LC
ISOM         EMMETT R      WV      01-C-3846       HARVIT & SCHWARTZ, LC                       VARGO         JOHN C        WV      01-C-4047       HARVIT & SCHWARTZ, LC
JOHNSON      RICHARD L     WV      12C124          HARVIT & SCHWARTZ, LC                       WADE          GEORGE T      WV      01-C-4047       HARVIT & SCHWARTZ, LC
JOHNSON      RICHARD S     WV      01-C-3963       HARVIT & SCHWARTZ, LC                       WALDEN        HERBERT W     WV      01-C-4067       HARVIT & SCHWARTZ, LC
JONES        MARION H      WV      01-C-3999       HARVIT & SCHWARTZ, LC                       WATSON        TIMOTHY A     WV      01-C-4093       HARVIT & SCHWARTZ, LC
JONES        WILLIAM R     WV      01-C-3999       HARVIT & SCHWARTZ, LC                       WICKLINE      MICHAEL W     WV      01-C-3878       HARVIT & SCHWARTZ, LC
JORDAN       EARL P        WV      01-C-3999       HARVIT & SCHWARTZ, LC                       WILLIAMS      ROBERT J      WV      01-C-3878       HARVIT & SCHWARTZ, LC
KENNEY       RUFUS R       WV      01-C-3823       HARVIT & SCHWARTZ, LC                       WILLIS        LENNIS M      WV      02-C-213        HARVIT & SCHWARTZ, LC
KIMBLETON    GRACIE E      WV      01-C-3846       HARVIT & SCHWARTZ, LC                       WOOD          RONALD E      WV      01-C-4067       HARVIT & SCHWARTZ, LC
KINCAID      LLOYD H       WV      98-C-2220       HARVIT & SCHWARTZ, LC                       WOODALL       DENNIS L      WV      01-C-4093       HARVIT & SCHWARTZ, LC
KINCAID      PAUL W        WV      01-C-3833       HARVIT & SCHWARTZ, LC                       WOODYARD      BRENDA K      WV      13C1738         HARVIT & SCHWARTZ, LC
KNIGHT       RICHARD H     WV      03C1785         HARVIT & SCHWARTZ, LC                       WORLEY        WILLIAM A     WV      01-C-4067       HARVIT & SCHWARTZ, LC
KOCH         CARL          WV      05C1598         HARVIT & SCHWARTZ, LC                       WRIGHT        DENNIS W      WV      01-C-4093       HARVIT & SCHWARTZ, LC
KOONTZ       RICHARD E     WV      03-C-665        HARVIT & SCHWARTZ, LC                       WYRICK        JAMES V       WV      01-C-3878       HARVIT & SCHWARTZ, LC
LAMBERT      HAROLD E      WV      01-C-3823       HARVIT & SCHWARTZ, LC                       YATES         GENEVA B      WV      01-C-3878       HARVIT & SCHWARTZ, LC
LAMBERT      JAMES         WV      04C707          HARVIT & SCHWARTZ, LC                       YATES         MARVIN P      WV      01-C-3878       HARVIT & SCHWARTZ, LC
LEE          CHARLES H     WV      01-C-3833       HARVIT & SCHWARTZ, LC                       ABBOTT        GEORGE W      UT      010907994       HATCH, JAMES & DODGE, PC
LEE          WALTER R      WV      01-C-3999       HARVIT & SCHWARTZ, LC                       ABBOTT        LAWRENCE      UT      010900863 AS    HATCH, JAMES & DODGE, PC
LINEBERRY    MARSHALL J    WV      01-C-3846       HARVIT & SCHWARTZ, LC                       ADAMSON       ARLEN R       UT      010907529       HATCH, JAMES & DODGE, PC
LINKOUS      EMMETT M      WV      01-C-3846       HARVIT & SCHWARTZ, LC                       ALLEN         VERNON F      UT      010900863 AS    HATCH, JAMES & DODGE, PC
LONG         SHIRLEY M     WV      01-C-3846       HARVIT & SCHWARTZ, LC                       ANAST         GEORGE        UT      010900863AS     HATCH, JAMES & DODGE, PC
LONG         WALTER J      WV      01-C-3846       HARVIT & SCHWARTZ, LC                       ANAST         GEORGE        UT      010907993       HATCH, JAMES & DODGE, PC
LOVING       LYLE M        WV      01-C-3846       HARVIT & SCHWARTZ, LC                       ANDERSON      VEARL L       UT      010907531       HATCH, JAMES & DODGE, PC
LUCION       BEARTRICE B   WV      01-C-3846       HARVIT & SCHWARTZ, LC                       BAIRD         FREDERICK T   UT      010907427       HATCH, JAMES & DODGE, PC
LUCK         WILLIAM E     WV      02-C-20         HARVIT & SCHWARTZ, LC                       BAIRD         HAROLD E      UT      010907430       HATCH, JAMES & DODGE, PC
MAHAN        OTIS M        WV      01-C-3977       HARVIT & SCHWARTZ, LC                       BARNEY        REID L        UT      010907532       HATCH, JAMES & DODGE, PC
MANN         PHYLLIS       WV      01-C-3977       HARVIT & SCHWARTZ, LC                       BASCOM        STERLING N    UT      010907534       HATCH, JAMES & DODGE, PC
MANOLEY      ROY E         WV      01-C-3833       HARVIT & SCHWARTZ, LC                       BAXTER        ELDON         UT      016918095       HATCH, JAMES & DODGE, PC
MARCELLA     MICKEY D      WV      01-C-3963       HARVIT & SCHWARTZ, LC                       BECK          LLOYD L       UT      010900863 AS    HATCH, JAMES & DODGE, PC
MASON        JAMES A       WV      01-C-3963       HARVIT & SCHWARTZ, LC                       BECKSTEAD     ROBERT M      UT      010900863AS     HATCH, JAMES & DODGE, PC
MCALLISTER   LARRY D       WV      16C470          HARVIT & SCHWARTZ, LC                       BELL          ALLEN R       UT      010907539       HATCH, JAMES & DODGE, PC
MCHONE       BILLY R       WV      01-C-3823       HARVIT & SCHWARTZ, LC                       BENCH         KEITH         UT      010907540       HATCH, JAMES & DODGE, PC
MEADOWS      LONNIE L      WV      01-C-3999       HARVIT & SCHWARTZ, LC                       BENZON        EARL          UT      010900863 AS    HATCH, JAMES & DODGE, PC
MILLARD      JAMES A       WV      01-C-3833       HARVIT & SCHWARTZ, LC                       BIGGS         WILFRED N     UT      010907542       HATCH, JAMES & DODGE, PC
MILLER       HUBERT        WV      02-C-28         HARVIT & SCHWARTZ, LC                       BIRD          EDWIN T       UT      010900863 AS    HATCH, JAMES & DODGE, PC
MORRIS       HERMAN D      WV      01-C-3999       HARVIT & SCHWARTZ, LC                       BLACK         SHIRL         UT      010900863 AS    HATCH, JAMES & DODGE, PC
NEWSOME      MARY S        WV      01-C-3846       HARVIT & SCHWARTZ, LC                       BOWDEN        LAWRY         UT      010907988       HATCH, JAMES & DODGE, PC
NEWSOME      ROMEY W       WV      01-C-4047       HARVIT & SCHWARTZ, LC                       BOWEN         WAYNE J       UT      010907546       HATCH, JAMES & DODGE, PC
NICHOLS      TIMOTHY       WV      02-C-92         HARVIT & SCHWARTZ, LC                       BOWERS        JAY           UT      010907990       HATCH, JAMES & DODGE, PC
NOTTINGHAM   WILLIAM D     WV      01-C-4047       HARVIT & SCHWARTZ, LC                       BOWMAN        NELDON J      UT      010907431       HATCH, JAMES & DODGE, PC
OATES        SIMON E       WV      01-C-3823       HARVIT & SCHWARTZ, LC                       BRACE         JOHN          UT      010907991       HATCH, JAMES & DODGE, PC
OWENS        GERALD L      WV      01-C-3823       HARVIT & SCHWARTZ, LC                       BRADFORD      PAUL K        UT      010907584       HATCH, JAMES & DODGE, PC
OWENS        JOHN D        WV      01-C-3823       HARVIT & SCHWARTZ, LC                       BREISCH       CHARLES D     UT      010907992       HATCH, JAMES & DODGE, PC
PALMATEER    CLIFTON O     WV      01-C-3833       HARVIT & SCHWARTZ, LC                       BRERETON      GLADE H       UT      010907585       HATCH, JAMES & DODGE, PC
PARKER       EUGENE D      WV      01-C-3823       HARVIT & SCHWARTZ, LC                       BROCK         DONALD        UT      010900863 AS    HATCH, JAMES & DODGE, PC
PARSON       JEWEL         WV      02-C-27         HARVIT & SCHWARTZ, LC                       BROWN         GRANT         UT      010900863 AS    HATCH, JAMES & DODGE, PC
POFF         MICHAEL W     WV      01-C-3878       HARVIT & SCHWARTZ, LC                       BROWN         LEO J         UT      010900863 AS    HATCH, JAMES & DODGE, PC
POWELL       LAWRENCE R    WV      01-C-4047       HARVIT & SCHWARTZ, LC                       BROWN         MAX R         UT      010907586       HATCH, JAMES & DODGE, PC
REED         CHARLES L     WV      01-C-3833       HARVIT & SCHWARTZ, LC                       BULLOCK       KAYLE A       UT      010907587       HATCH, JAMES & DODGE, PC
REESE        MICHAEL A     WV      01-C-4093       HARVIT & SCHWARTZ, LC                       BURNHAM       GAYLE         UT      010900863 AS    HATCH, JAMES & DODGE, PC
RICE         MELVIN P      WV      01-C-4067       HARVIT & SCHWARTZ, LC                       CARTER        NORMAN G      UT      010907588       HATCH, JAMES & DODGE, PC
RIDDICK      JERRY D       WV      01-C-4047       HARVIT & SCHWARTZ, LC                       CARTER        ROY E         UT      010907432       HATCH, JAMES & DODGE, PC
RIDEOUT      CARL B        WV      01-C-4047       HARVIT & SCHWARTZ, LC                       CARTER        WILLIAM W     UT      010907589       HATCH, JAMES & DODGE, PC
RIGGINS      JACKSON B     WV      01-C-3878       HARVIT & SCHWARTZ, LC                       CHAMBERLAIN   ZENNETH       UT      010907433       HATCH, JAMES & DODGE, PC
ROBINSON     JOHN A        WV      01-C-3878       HARVIT & SCHWARTZ, LC                       CHRISTENSEN   JOHN V        UT      010900863AS     HATCH, JAMES & DODGE, PC
SALTZER      JOSEPH A      WV      01-C-4067       HARVIT & SCHWARTZ, LC                       CHRISTENSEN   RD            UT      010900863 AS    HATCH, JAMES & DODGE, PC
SHAW         DAVID W       WV      03C272          HARVIT & SCHWARTZ, LC                       COBBLEY       DAVID         UT      010900863AS     HATCH, JAMES & DODGE, PC
SIMON        STEVE         WV      02-C-24         HARVIT & SCHWARTZ, LC                       COLLARD       DOUG          UT      010900863 AS    HATCH, JAMES & DODGE, PC
SKILES       JAMES R       WV      05C1598         HARVIT & SCHWARTZ, LC                       COON          MARVIN        UT      010900863 AS    HATCH, JAMES & DODGE, PC
SMITH        BERNARD C     WV      16C388          HARVIT & SCHWARTZ, LC                       COX           CHARLES H     UT      010900863AS     HATCH, JAMES & DODGE, PC
SMITH        HENRY L       WV      04C311          HARVIT & SCHWARTZ, LC                       CROOK         BART          UT      010900863 AS    HATCH, JAMES & DODGE, PC
SOUTHARD     ENGLE D       WV      04C1990         HARVIT & SCHWARTZ, LC                       CURTIS        IRWIN         UT      010907593       HATCH, JAMES & DODGE, PC
STEVENS      CARSON B      WV      01-C-3833       HARVIT & SCHWARTZ, LC                       DAVIES        VICTOR        UT      010900863AS     HATCH, JAMES & DODGE, PC

                                                                                                                                                     Appendix A - 154
                                      Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                Document Page 173 of 624
Claimant       Claimant     State                                                               Claimant      Claimant      State
Last Name      First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number    Primary Plaintiff Counsel
DAVIES         WILFORD      UT      010907966       HATCH, JAMES & DODGE, PC                    RASMUSSEN     MANASSEH      UT      010900863AS      HATCH, JAMES & DODGE, PC
DAVIS          DEAN         UT      010900863AS     HATCH, JAMES & DODGE, PC                    REEVES        DON           UT      010900863AS      HATCH, JAMES & DODGE, PC
DEUEL          JAY R        UT      010900863AS     HATCH, JAMES & DODGE, PC                    ROBERTS       ELDON         UT      010900863 AS     HATCH, JAMES & DODGE, PC
DIBELLO        LARRY J      UT      010908024       HATCH, JAMES & DODGE, PC                    ROBINSON      DOUGLAS       UT      010900863 AS     HATCH, JAMES & DODGE, PC
DOWNEY         RUSSELL B    UT      010907440       HATCH, JAMES & DODGE, PC                    SHEPHERD      ARTHUR R      UT      010900863AS      HATCH, JAMES & DODGE, PC
DUCKWORTH      WILLIAM      UT      10908023        HATCH, JAMES & DODGE, PC                    SHEPHERD      VERNON        UT      010900863 AS     HATCH, JAMES & DODGE, PC
DUNN           RAYMOND D    UT      010907507       HATCH, JAMES & DODGE, PC                    SLICK         JAMES E       UT      010900863AS      HATCH, JAMES & DODGE, PC
EASTMAN        GLENN W      UT      010900863 AS    HATCH, JAMES & DODGE, PC                    SORENSON      BOYD          UT      010900863 AS     HATCH, JAMES & DODGE, PC
EDWARDS        RULON B      UT      010907443       HATCH, JAMES & DODGE, PC                    SPENCER       LYMAN L       UT      010900863AS      HATCH, JAMES & DODGE, PC
ELDER          WENDELL      UT      010900863 AS    HATCH, JAMES & DODGE, PC                    STEWART       ROBERT        UT      010900863 AS     HATCH, JAMES & DODGE, PC
FAUTIN         RUSSELL V    UT      010907504       HATCH, JAMES & DODGE, PC                    TAYLOR        EDWIN E       UT      010900863AS      HATCH, JAMES & DODGE, PC
FLETCHER       THEODORE R   UT      010907503       HATCH, JAMES & DODGE, PC                    TAYLOR        JACK B        UT      010900863AS      HATCH, JAMES & DODGE, PC
FREDERICK      RAYMOND D    UT      010907502       HATCH, JAMES & DODGE, PC                    TAYLOR        WILLIAM B     UT      010900863 AS     HATCH, JAMES & DODGE, PC
FREDERICKSON   EUGENE       UT      010907501       HATCH, JAMES & DODGE, PC                    THOMLINSON    MERLYN        UT      010900863AS      HATCH, JAMES & DODGE, PC
FURROW         GLENN W      UT      010908022       HATCH, JAMES & DODGE, PC                    TOONE         GEORGE        UT      010900863 AS     HATCH, JAMES & DODGE, PC
FUWELL         JULES R      UT      010900863 AS    HATCH, JAMES & DODGE, PC                    TUCKETT       JAMES A       UT      010900863 AS     HATCH, JAMES & DODGE, PC
GARRICK        WILLIAM      UT      010900863AS     HATCH, JAMES & DODGE, PC                    TURPIN        CLARENCE      UT      010900863AS      HATCH, JAMES & DODGE, PC
GOFF           REX A        UT      140908178       HATCH, JAMES & DODGE, PC                    VOSNOS        STEVE J       UT      010908007        HATCH, JAMES & DODGE, PC
GOODMAN        EUGENE C     UT      010900863AS     HATCH, JAMES & DODGE, PC                    WEBB          ALLEN S       UT      050904584        HATCH, JAMES & DODGE, PC
GOSSARD        EARL R       UT      010900863 AS    HATCH, JAMES & DODGE, PC                    WEEKS         JAMES L       UT      010908004        HATCH, JAMES & DODGE, PC
GOURLEY        JAMES        UT      010900863AS     HATCH, JAMES & DODGE, PC                    WEYLAND       ROSS          UT      010908003        HATCH, JAMES & DODGE, PC
GRAVES         RONALD H     UT      010900863AS     HATCH, JAMES & DODGE, PC                    WHITNEY       GARTH M       UT      010900863 AS     HATCH, JAMES & DODGE, PC
GRAY           DEAN C       UT      010900863AS     HATCH, JAMES & DODGE, PC                    WILLIAMS      RICHARD J     UT      010907460        HATCH, JAMES & DODGE, PC
GREENE         DON L        UT      010900863AS     HATCH, JAMES & DODGE, PC                    WOOD          WAYNE E       UT      010900863 AS     HATCH, JAMES & DODGE, PC
HANSEN         DON          UT      010900863AS     HATCH, JAMES & DODGE, PC                    ZAHLER        GLEN M        UT      010908001        HATCH, JAMES & DODGE, PC
HANSEN         KENNETH D    UT      010900863AS     HATCH, JAMES & DODGE, PC                    DELO          DENNIS D      WV      16C303           HEADLEY LAW LLC
HARDING        WILLIAM H    UT      010900863 AS    HATCH, JAMES & DODGE, PC                    ARCARISI      RUDOLPH J     NY      14004/00         HEATH, ROBERT N, ESQ
HARDY          RODGER       UT      010900863 AS    HATCH, JAMES & DODGE, PC                    CLEVELAND     ROY W         NY      14004/00         HEATH, ROBERT N, ESQ
HARDY          RODGER       UT      120900864       HATCH, JAMES & DODGE, PC                    PARNELL       JOHN          NY      14004/00         HEATH, ROBERT N, ESQ
HARRIS         WILFORD W    UT      010900863AS     HATCH, JAMES & DODGE, PC                    FIELD         MICHAEL V     OR      9704-03339       HEILING DODGE & ASSOCIATES
HILL           JAMES A      UT      010900863AS     HATCH, JAMES & DODGE, PC                    STEPHENSON    ROBERT G      TX      2002-39773       HELM, PLETCHER, BOWEN & SAUNDERS, L.L.C
HOLMAN         LEWIS M      UT      010900863 AS    HATCH, JAMES & DODGE, PC                    HERNANDEZ     DAVID         TX      111MC00766SS     HENDLER LYONS FLORES, PLLC
HOWA           FREDERICK    UT      010900863AS     HATCH, JAMES & DODGE, PC                    JOHNSON       JACK          TX      D1GN07002954     HENDLER LYONS FLORES, PLLC
HOWA           RAY S        UT      010900863 AS    HATCH, JAMES & DODGE, PC                    VENCILL       BRUCE         TX      ADMIN            HENDLER LYONS FLORES, PLLC
HOWELL         LLOYD        UT      010900863AS     HATCH, JAMES & DODGE, PC                    WATSON        WILLIAM B     TX      D1GN06003792     HENDLER LYONS FLORES, PLLC
ISAACSON       JOHN T       UT      010900863 AS    HATCH, JAMES & DODGE, PC                    GOODWIN       JAMES H       MS      2002-0139-CV-M   HENDRICKS, SHEILA J
JACOB          RALPH R      UT      010900863 AS    HATCH, JAMES & DODGE, PC                    HATCHER       JOHN L        MS      2002-0139-CV-M   HENDRICKS, SHEILA J
JENSEN         DONALD C     UT      010900863AS     HATCH, JAMES & DODGE, PC                    HOLIDAY       LARRY E       MS      2002-0139-CV-M   HENDRICKS, SHEILA J
JOHNSON        DUWAYNE      UT      010900863AS     HATCH, JAMES & DODGE, PC                    HOWELL        JOHN D        MS      2002-0139-CV-M   HENDRICKS, SHEILA J
JOHNSON        JAY          UT      010900863AS     HATCH, JAMES & DODGE, PC                    HUNTER        CAP           MS      2002-0139-CV-M   HENDRICKS, SHEILA J
JOHNSON        JERE         UT      010900863 AS    HATCH, JAMES & DODGE, PC                    JOHNSON       HOWARD L      MS      2002-0139-CV-M   HENDRICKS, SHEILA J
JOHNSON        ROBERT B     UT      010900863AS     HATCH, JAMES & DODGE, PC                    KEMP          ROBERT L      MS      2002-0138-CV-M   HENDRICKS, SHEILA J
JONES          JACK         UT      010900863AS     HATCH, JAMES & DODGE, PC                    KING          GRADY L       MS      2002-0139-CV-M   HENDRICKS, SHEILA J
KOCEJA         SYLVESTER    UT      010900863 AS    HATCH, JAMES & DODGE, PC                    MOSLEY        HOWARD L      MS      2002-0139-CV-M   HENDRICKS, SHEILA J
KOCHERHANS     KENNETH      UT      010900863AS     HATCH, JAMES & DODGE, PC                    PARTRIDGE     LLOYD C       MS      2002-0139-CV-M   HENDRICKS, SHEILA J
KOLAN          JOHN         UT      010900863AS     HATCH, JAMES & DODGE, PC                    PETTAWAY      NATHANIEL     MS      2002-0139-CV-M   HENDRICKS, SHEILA J
LEMMON         CLARENCE     UT      010900863AS     HATCH, JAMES & DODGE, PC                    PRUITT        JAMES E       MS      2002-0139-CV-M   HENDRICKS, SHEILA J
LEWELLYN       MORRIS       UT      010900863AS     HATCH, JAMES & DODGE, PC                    SHANKS        ELIZABETH A   MS      2002-0139-CV-M   HENDRICKS, SHEILA J
LEWIS          RULON R      UT      010900863AS     HATCH, JAMES & DODGE, PC                    VAUGHN        JAMES W       MS      2002-0139-CV-M   HENDRICKS, SHEILA J
MARKEL         HAROLD L     UT      010900863 AS    HATCH, JAMES & DODGE, PC                    WILKERSON     CONNIE G      MS      2002-0138-CV-M   HENDRICKS, SHEILA J
MARSHALL       STEPHEN      UT      010900863AS     HATCH, JAMES & DODGE, PC                    CHRISTENSEN   KAREN         UT      040906171        HENRIKSEN & HENRIKSEN
MCCONNELL      JOHN W       UT      010900863AS     HATCH, JAMES & DODGE, PC                    EGBERT        KRISTINE      UT      040906171        HENRIKSEN & HENRIKSEN
MCKELLAR       JOSEPH       UT      010900863 AS    HATCH, JAMES & DODGE, PC                    HARMAN        SUSAN T       UT      040906171        HENRIKSEN & HENRIKSEN
MCKINNON       JOHN         UT      010900863AS     HATCH, JAMES & DODGE, PC                    HAUN          MARCI         UT      040906171        HENRIKSEN & HENRIKSEN
MERRICK        WILLIAM F    UT      010900863AS     HATCH, JAMES & DODGE, PC                    THOMAS        BRENT A       UT      040906171        HENRIKSEN & HENRIKSEN
MEYERE         JOE          UT      010900863 AS    HATCH, JAMES & DODGE, PC                    THOMAS        ROBERT L      UT      040906171        HENRIKSEN & HENRIKSEN
MILLER         JESSIE J     UT      010900863AS     HATCH, JAMES & DODGE, PC                    THOMAS        TODD          UT      040906171        HENRIKSEN & HENRIKSEN
MILLER         RONALD       UT      010900863 AS    HATCH, JAMES & DODGE, PC                    ROSAS         DAVID R       NY      10678404         HERBERT WILLIAM FISCHMAN, PC
NELSON         ALFRED R     UT      010900863AS     HATCH, JAMES & DODGE, PC                    BERRYHILL     ELDON L       MI      0317833          HESSION LAW OFFICE, PLLC
NELSON         GARY         UT      010900863AS     HATCH, JAMES & DODGE, PC                    BRAZEE        RONALD D      MI      02-16638-NP      HESSION LAW OFFICE, PLLC
NELSON         RALPH W      UT      010900863 AS    HATCH, JAMES & DODGE, PC                    BREED         ROY C         MI      02-73910-NP      HESSION LAW OFFICE, PLLC
NELSON         RAY W        UT      010900863AS     HATCH, JAMES & DODGE, PC                    BROWN         RUSSELL G     MI      02-16635-NP      HESSION LAW OFFICE, PLLC
NIELSON        GLENN        UT      010900863 AS    HATCH, JAMES & DODGE, PC                    BUCHANAN      RONALD F      MI      00-92641-NP      HESSION LAW OFFICE, PLLC
NORRIS         NYLE         UT      0309028241      HATCH, JAMES & DODGE, PC                    CARLSON       CHARLES       MI      0317835          HESSION LAW OFFICE, PLLC
OPENSHAW       TIETJEN R    UT      010900863AS     HATCH, JAMES & DODGE, PC                    CARNAHAN      CARROLL L     MI      0317798          HESSION LAW OFFICE, PLLC
ORYALL         CLIFFORD D   UT      010900863 AS    HATCH, JAMES & DODGE, PC                    CAVANAGH      DONALD        MI      02-16710-NP      HESSION LAW OFFICE, PLLC
PACE           ROBERT       UT      010900863AS     HATCH, JAMES & DODGE, PC                    CHILCOTE      SV            MI      02-16623-NP      HESSION LAW OFFICE, PLLC
PARKER         JAMES K      UT      010900863 AS    HATCH, JAMES & DODGE, PC                    COSGRAY       WAYNE G       MI      02-16632-NP      HESSION LAW OFFICE, PLLC
PARKER         LEWIS        UT      010900863AS     HATCH, JAMES & DODGE, PC                    DANSBY        CLARENCE C    MI      01-72069-NP      HESSION LAW OFFICE, PLLC
PARKER         SHIRLEY      UT      010900863 AS    HATCH, JAMES & DODGE, PC                    DELANCEY      GERALD R      MI      02-16607-NP      HESSION LAW OFFICE, PLLC
PARKER         WARREN A     UT      010900863AS     HATCH, JAMES & DODGE, PC                    DOWLYN        EDWIN A       MI      01-16486-NP      HESSION LAW OFFICE, PLLC
PEREZ          RUDY G       UT      010900863AS     HATCH, JAMES & DODGE, PC                    DUNCAN        FRANCES D     MI      02-16630-NP      HESSION LAW OFFICE, PLLC
PHILLIPS       MELVIN B     UT      020901082       HATCH, JAMES & DODGE, PC                    EISCHER       LARRY W       MI      02-3819-NP-S     HESSION LAW OFFICE, PLLC
PORTER         RALPH W      UT      010900863AS     HATCH, JAMES & DODGE, PC                    ELLIS         VICTOR A      MI      02-16602-NP      HESSION LAW OFFICE, PLLC
POULSEN        TERRY        UT      010900863AS     HATCH, JAMES & DODGE, PC                    EMERY         SYLVESTER K   MI      02-16603-NP      HESSION LAW OFFICE, PLLC
PULSIPHER      RAYMOND      UT      010900863 AS    HATCH, JAMES & DODGE, PC                    EMMONS        GLENN L       MI      00-92631-NP      HESSION LAW OFFICE, PLLC

                                                                                                                                                       Appendix A - 155
                                    Case 17-03105            Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                              Document Page 174 of 624
Claimant     Claimant     State                                                               Claimant     Claimant        State
Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name      Filed   Docket Number   Primary Plaintiff Counsel
EREMIA       ROBERT J     MI      02-3824-NP-C    HESSION LAW OFFICE, PLLC                    VENEMA       LAWRENCE S      MI      02-16711-NP     HESSION LAW OFFICE, PLLC
FISCHER      GORDON       MI      0317800         HESSION LAW OFFICE, PLLC                    WEMPLE       ALBERT F        MI      0317799         HESSION LAW OFFICE, PLLC
FREESE       KENNETH L    MI      02-16598-NP     HESSION LAW OFFICE, PLLC                    WILLETT      ROBERT R        MI      02-16784-NP     HESSION LAW OFFICE, PLLC
GALLOP       DANIEL L     MI      02-16601-NP     HESSION LAW OFFICE, PLLC                    WILLIAMS     ROBERT L        MI      0317795         HESSION LAW OFFICE, PLLC
GALLOP       STANLEY J    MI      02-16760-NP     HESSION LAW OFFICE, PLLC                    WILSON       JAMES           MI      06634635NP      HESSION LAW OFFICE, PLLC
GANTZ        STUART L     MI      00-92632-NP     HESSION LAW OFFICE, PLLC                    WINEGARDEN   DONALD L        MI      02-16712-NP     HESSION LAW OFFICE, PLLC
GRAMES       GEORGE L     MI      02-16762-NP     HESSION LAW OFFICE, PLLC                    YONKMAN      JAMES H         MI      02-16713-NP     HESSION LAW OFFICE, PLLC
GRAMES       WILLIAM F    MI      02-16812-NP     HESSION LAW OFFICE, PLLC                    ZAUCHA       PETER A         MI      00-3709-NP-C    HESSION LAW OFFICE, PLLC
GREW         DANIEL L     MI      02-3827-NP-S    HESSION LAW OFFICE, PLLC                    ALLEN        LARRY A         TX      CC-03-02433-C   HEYGOOD, ORR & REYES, LLP
GULLEKSON    BASIL        MI      02-16756-NP     HESSION LAW OFFICE, PLLC                    ARRENDONDO   ANTONIO         TX      CC0302423B      HEYGOOD, ORR & REYES, LLP
HANCOCK      RONALD L     MI      02-16757-NP     HESSION LAW OFFICE, PLLC                    BAKER        MARCUS          TX      CC0302423B      HEYGOOD, ORR & REYES, LLP
HANSEN       MAX J        MI      02-16758-NP     HESSION LAW OFFICE, PLLC                    BODENHAMER   ROY             TX      CC0302423B      HEYGOOD, ORR & REYES, LLP
HARPER       TERRY G      MI      02-16708-NP     HESSION LAW OFFICE, PLLC                    BROWN        JAMES E         TX      CC-03-02433-C   HEYGOOD, ORR & REYES, LLP
HARRINGTON   WILLIAM C    MI      00-3706-NP-B    HESSION LAW OFFICE, PLLC                    CEDILLO      PEDRO G         TX      032538A         HEYGOOD, ORR & REYES, LLP
HARVEY       OSCAR        MI      02-73919-NP     HESSION LAW OFFICE, PLLC                    CISNEROS     ALMA            TX      CC03-02432-D    HEYGOOD, ORR & REYES, LLP
HATCHER      MUNCEY D     MI      20-025561NP     HESSION LAW OFFICE, PLLC                    CONRAD       GLENN           TX      CC03-02432-D    HEYGOOD, ORR & REYES, LLP
HAVER        FRANKLIN J   MI      02-16599-NP     HESSION LAW OFFICE, PLLC                    CORTEZ       SYLVESTER       TX      CC0302423B      HEYGOOD, ORR & REYES, LLP
HAYES        DANIEL L     MI      00-92627-NP     HESSION LAW OFFICE, PLLC                    CURTIS       DON             TX      CC0302493B      HEYGOOD, ORR & REYES, LLP
HERWEYER     JACK E       MI      01-16487-NP     HESSION LAW OFFICE, PLLC                    JACKSON      ARMISSE         TX      0306811         HEYGOOD, ORR & REYES, LLP
HESKA        GARY A       MI      00-3708-NP-C    HESSION LAW OFFICE, PLLC                    PEREZ        EUSTAQUIO       TX      CC0302423B      HEYGOOD, ORR & REYES, LLP
HILL         ROSS A       MI      00-92627-NP     HESSION LAW OFFICE, PLLC                    PEREZ        FILIMON         TX      CC0302493B      HEYGOOD, ORR & REYES, LLP
HOGBERG      ALVIN L      MI      02-16754-NP     HESSION LAW OFFICE, PLLC                    TURNER       WILBERT A       TX      032545A         HEYGOOD, ORR & REYES, LLP
HOLCOM       RONALD D     MI      02-16709-NP     HESSION LAW OFFICE, PLLC                    WOODS        ROY L           TX      032545A         HEYGOOD, ORR & REYES, LLP
HOLLIDAY     DOUGLAS M    MI      00-92633-NP     HESSION LAW OFFICE, PLLC                    ANNESS       BRENDA K        WV      ADMIN           HICKS, KENNETH P
HOSE         GORDON A     MI      02-16755-NP     HESSION LAW OFFICE, PLLC                    CLARK        BARBARA J       WV      05C56           HICKS, KENNETH P
JANASIK      PAUL A       MI      00-3711-NP-S    HESSION LAW OFFICE, PLLC                    CLARK        GUY             WV      ADMIN           HICKS, KENNETH P
JENKINS      DONN C       MI      00-92634-NP     HESSION LAW OFFICE, PLLC                    ELLIOTT      CLAUDE          WV      ADMIN           HICKS, KENNETH P
JOHNSON      GERALD A     MI      02-16764-NP     HESSION LAW OFFICE, PLLC                    FERGUSON     VERLIN H. JR.   WV      ADMIN           HICKS, KENNETH P
JOHNSON      WALTER C     MI      02-16742-NP     HESSION LAW OFFICE, PLLC                    FREEMANN     CALVIN          WV      00-C-082        HICKS, KENNETH P
JURIK        THOMAS J     MI      0317802         HESSION LAW OFFICE, PLLC                    LAMBERT      RONALD E        WV      ADMIN           HICKS, KENNETH P
KAMPHOUSE    KENNETH      MI      02-16743-NP     HESSION LAW OFFICE, PLLC                    LIPSCOMB     CLINTON F       WV      ADMIN           HICKS, KENNETH P
KANOUSE      JERRY E      MI      02-16744-NP     HESSION LAW OFFICE, PLLC                    OWENS        WILLIAM S       WV      ADMIN           HICKS, KENNETH P
KEMERER      CHARLES D    MI      02-3825-NP-S    HESSION LAW OFFICE, PLLC                    SCALES       LLOYD           WV      ADMIN           HICKS, KENNETH P
KRONBERGER   FRANK J      MI      20-025554NP     HESSION LAW OFFICE, PLLC                    SMITH        WAYNE           WV      ADMIN           HICKS, KENNETH P
KRZAK        JAMES        MI      02-3823-NP-S    HESSION LAW OFFICE, PLLC                    SWANN        TRUMAN          WV      ADMIN           HICKS, KENNETH P
LOPEZ        LINDA H      MI      00-92739-NP     HESSION LAW OFFICE, PLLC                    WILEY        HARLEY          WV      ADMIN           HICKS, KENNETH P
LOPEZ        MAXIMO       MI      00-92639-NP     HESSION LAW OFFICE, PLLC                    HUFFNAGEL    MICHAEL         WV      14C1994         HILL, PETERSON, CARPER, BEE & DEITZLER, PLLC
LUTZ         GERALD M     MI      20-025544NP     HESSION LAW OFFICE, PLLC                    LYNCH        GUIENDALYN      TX      B-1053035       HILLIARD & MUNOZ, PLLC
MARCHANT     DAVID E      MI      00-92636-NP     HESSION LAW OFFICE, PLLC                    ADAMS        FOSTER H        TX      E166682         HISSEY, KIENTZ & HERRON, PLLC
MARLOWE      ARTHUR       MI      06703NP         HESSION LAW OFFICE, PLLC                    AGUILAR      NICASIO         TX      GN000373        HISSEY, KIENTZ & HERRON, PLLC
MCALISTER    WILLIAM R    MI      02-73904-NP     HESSION LAW OFFICE, PLLC                    ALEXANDER    JOHNNIE L       TX      DV0001322F      HISSEY, KIENTZ & HERRON, PLLC
MCKINLEY     RICHARD      MI      0317801         HESSION LAW OFFICE, PLLC                    ALLARDYCE    SAMUEL B        TX      D172718         HISSEY, KIENTZ & HERRON, PLLC
MEIER        GERALD F     MI      02-3820-NP-C    HESSION LAW OFFICE, PLLC                    ANDERSON     ROBERT J        TX      GN100818        HISSEY, KIENTZ & HERRON, PLLC
MEYERS       ROGER P      MI      02-3818-NP-S    HESSION LAW OFFICE, PLLC                    ANDREWS      THOMAS          TX      24590           HISSEY, KIENTZ & HERRON, PLLC
MILLER       DONALD D     MI      02-16740-NP     HESSION LAW OFFICE, PLLC                    ARELLANO     ADELMO A        TX      GN000984        HISSEY, KIENTZ & HERRON, PLLC
MILLER       ROBERT W     MI      02-16741-NP     HESSION LAW OFFICE, PLLC                    ARMENTA      DAVE S          TX      GN101073        HISSEY, KIENTZ & HERRON, PLLC
MITCHELL     DOYLE W      MI      02-16737-NP     HESSION LAW OFFICE, PLLC                    ARMIJO       JOE E           TX      GN000373        HISSEY, KIENTZ & HERRON, PLLC
MORRIS       PETER F      MI      00-3712-NP-B    HESSION LAW OFFICE, PLLC                    ARNOLD       NATHANIEL       TX      CV365170306     HISSEY, KIENTZ & HERRON, PLLC
MOTEN        OSCAR J      MI      02-3817-NP-S    HESSION LAW OFFICE, PLLC                    AUSTIN       IVAN R          TX      24579PS03       HISSEY, KIENTZ & HERRON, PLLC
MUNSON       RICHARD      MI      0317834         HESSION LAW OFFICE, PLLC                    BAGGETT      CHARLES         TX      31963           HISSEY, KIENTZ & HERRON, PLLC
OAKLEY       JACK L       MI      00-92628-NP     HESSION LAW OFFICE, PLLC                    BAILEY       MARION L        TX      03CV1042        HISSEY, KIENTZ & HERRON, PLLC
OSBORNE      FRANK D      MI      02-16738-NP     HESSION LAW OFFICE, PLLC                    BARRETT      TOMMY           TX      GN103052        HISSEY, KIENTZ & HERRON, PLLC
PATINO       CIRILO E     MI      00-92626-NP     HESSION LAW OFFICE, PLLC                    BEARD        JOHNNY T        TX      B01666681       HISSEY, KIENTZ & HERRON, PLLC
PIASENTIN    GIOVANNI     MI      20-025549NP     HESSION LAW OFFICE, PLLC                    BEATTY       GORDON L        TX      00-CV-145       HISSEY, KIENTZ & HERRON, PLLC
PODBILSKI    ROBERT J     MI      02-16739-NP     HESSION LAW OFFICE, PLLC                    BELL         ALBERTA         TX      GNO-00144       HISSEY, KIENTZ & HERRON, PLLC
POLETTI      RICHARD L    MI      0377030         HESSION LAW OFFICE, PLLC                    BENNETT      JAMES           TX      GN103052        HISSEY, KIENTZ & HERRON, PLLC
POWERS       CLYDE A      MI      01-16485-NP     HESSION LAW OFFICE, PLLC                    BENNETT      TONY G          TX      02-CV-231       HISSEY, KIENTZ & HERRON, PLLC
REED         JAMES D      MI      20-025539NP     HESSION LAW OFFICE, PLLC                    BERLIN       IRWIN C         TX      04761585A       HISSEY, KIENTZ & HERRON, PLLC
RICKARD      GERALD D     MI      02-16734-NP     HESSION LAW OFFICE, PLLC                    BIDDLE       EMERSON         TX      B-0161732       HISSEY, KIENTZ & HERRON, PLLC
RONK         DONALD W     MI      02-16735-NP     HESSION LAW OFFICE, PLLC                    BINGHAM      GLEN R          TX      GN103052        HISSEY, KIENTZ & HERRON, PLLC
ROTH         JERRY A      MI      02-16736-NP     HESSION LAW OFFICE, PLLC                    BIRDSONG     BILLY M         TX      E0168780        HISSEY, KIENTZ & HERRON, PLLC
RUELL        ROBERT D     MI      00-3657-NPC     HESSION LAW OFFICE, PLLC                    BIRMINGHAM   JAMES P         TX      GNO-03134       HISSEY, KIENTZ & HERRON, PLLC
SALINAS      RAUL F       MI      00-92643-NP     HESSION LAW OFFICE, PLLC                    BLAND        MCKINLEY        TX      UNKNOWN         HISSEY, KIENTZ & HERRON, PLLC
SAMUELSON    RICHARD B    MI      02-16714-NP     HESSION LAW OFFICE, PLLC                    BLEDSOE      TRACY A         TX      B-0161732       HISSEY, KIENTZ & HERRON, PLLC
SCHNELL      RUSSELL N    MI      00-3710-NP-C    HESSION LAW OFFICE, PLLC                    BLOOMER      JAMES H         TX      GN101073        HISSEY, KIENTZ & HERRON, PLLC
SCOTT        ARTHUR L     MI      02-73909-NP     HESSION LAW OFFICE, PLLC                    BLUEITT      DENNIS          TX      CV365170306     HISSEY, KIENTZ & HERRON, PLLC
SIMS         ALDEN D      MI      02-16707-NP     HESSION LAW OFFICE, PLLC                    BRADSHAW     EDWARD G        TX      GNO-03134       HISSEY, KIENTZ & HERRON, PLLC
SMITH        HERBERT L    MI      00-92630-NP     HESSION LAW OFFICE, PLLC                    BROUSSARD    EDDIE E         TX      B-0161732       HISSEY, KIENTZ & HERRON, PLLC
SMITH        PAUL J       MI      02-16600-NP     HESSION LAW OFFICE, PLLC                    BROUSSARD    KENNETH         TX      03CV1044        HISSEY, KIENTZ & HERRON, PLLC
SPRINGBERG   HAROLD D     MI      0317796         HESSION LAW OFFICE, PLLC                    BROWN        JOHNNY          TX      B-0161732       HISSEY, KIENTZ & HERRON, PLLC
STROH        ARVIN R      MI      02-16733-NP     HESSION LAW OFFICE, PLLC                    BRUTON       WILBERT         TX      UNKNOWN         HISSEY, KIENTZ & HERRON, PLLC
TOATLEY      EDDIE L      MI      20-025557NP     HESSION LAW OFFICE, PLLC                    BULLARD      DARSON A        TX      20032169        HISSEY, KIENTZ & HERRON, PLLC
TRACY        GEORGE E     MI      00-92649-NP     HESSION LAW OFFICE, PLLC                    BUSCH        JOHN C          TX      E166682         HISSEY, KIENTZ & HERRON, PLLC
TRUESDALE    SCOTT H      MI      0317797         HESSION LAW OFFICE, PLLC                    CADENA       CELESTINA C     TX      20032260        HISSEY, KIENTZ & HERRON, PLLC
TUTTLE       JAMES A      MI      02-16639-NP     HESSION LAW OFFICE, PLLC                    CADWELL      DONALD D        TX      GN204185        HISSEY, KIENTZ & HERRON, PLLC
VANALSTINE   NORMAN S     MI      00-92642-NP     HESSION LAW OFFICE, PLLC                    CAIN         LEROY           TX      02-3332-B       HISSEY, KIENTZ & HERRON, PLLC

                                                                                                                                                     Appendix A - 156
                                     Case 17-03105              Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                     Document Page 175 of 624
Claimant     Claimant      State                                                                     Claimant      Claimant     State
Last Name    First Name    Filed   Docket Number     Primary Plaintiff Counsel                       Last Name     First Name   Filed   Docket Number     Primary Plaintiff Counsel
CARILLO      RUBEN         TX      20032169          HISSEY, KIENTZ & HERRON, PLLC                   GIEGER        CECIL C      TX      D168781           HISSEY, KIENTZ & HERRON, PLLC
CAROUTHERS   BENNY         TX      E166682           HISSEY, KIENTZ & HERRON, PLLC                   GLEN          ALLEN        TX      00-02023-00-0-B   HISSEY, KIENTZ & HERRON, PLLC
CAROUTHERS   ROSIE M       TX      E166682           HISSEY, KIENTZ & HERRON, PLLC                   GOBER         TIMOTHY      TX      31963             HISSEY, KIENTZ & HERRON, PLLC
CAROUTHERS   WILLIE G      TX      E166682           HISSEY, KIENTZ & HERRON, PLLC                   GODINES       DOMINGO      TX      GN101051          HISSEY, KIENTZ & HERRON, PLLC
CASILLAS     FRANCISCO     TX      04761585A         HISSEY, KIENTZ & HERRON, PLLC                   GOLLIHARE     JAMES D      TX      02-3332-B         HISSEY, KIENTZ & HERRON, PLLC
CASON        CARL R        TX      D-0161953         HISSEY, KIENTZ & HERRON, PLLC                   GOLLIHARE     JAMES D      TX      UNKNOWN           HISSEY, KIENTZ & HERRON, PLLC
CASTILLE     KERNEY J      TX      A168369           HISSEY, KIENTZ & HERRON, PLLC                   GONZALES      ADALBERTO    TX      00-02023-00-0-B   HISSEY, KIENTZ & HERRON, PLLC
CAVAZOS      JUAN R        TX      UNKNOWN           HISSEY, KIENTZ & HERRON, PLLC                   GONZALES      CARLOS       TX      GNO-03134         HISSEY, KIENTZ & HERRON, PLLC
CHAMBERS     RAYMOND L     TX      GN101051          HISSEY, KIENTZ & HERRON, PLLC                   GONZALES      EDMUNDO A    TX      00-02023-00-0-B   HISSEY, KIENTZ & HERRON, PLLC
CHANDLER     BILLY T       TX      GN103052          HISSEY, KIENTZ & HERRON, PLLC                   GONZALEZ      ADALBERTO    TX      00-02023-00-0-B   HISSEY, KIENTZ & HERRON, PLLC
CLARK        ANTHONY       TX      B-0161732         HISSEY, KIENTZ & HERRON, PLLC                   GOODSON       WAYNE D      TX      E166682           HISSEY, KIENTZ & HERRON, PLLC
CLARK        JAMES S       TX      A020289-C         HISSEY, KIENTZ & HERRON, PLLC                   GRANT         LJ           TX      A170338           HISSEY, KIENTZ & HERRON, PLLC
CLIFTON      EDWIN C       TX      2000-2-13709      HISSEY, KIENTZ & HERRON, PLLC                   GRAY          JAMES L      TX      GN103052          HISSEY, KIENTZ & HERRON, PLLC
CLOUD        WALLACE F     TX      02CV0771          HISSEY, KIENTZ & HERRON, PLLC                   GREEN         ARTHUR L     TX      021158925C        HISSEY, KIENTZ & HERRON, PLLC
COLE         ALEXANDER     TX      E0168780          HISSEY, KIENTZ & HERRON, PLLC                   GREEN         WILLIAM      TX      GN501248          HISSEY, KIENTZ & HERRON, PLLC
COLEMAN      LEMON         TX      E0168780          HISSEY, KIENTZ & HERRON, PLLC                   GUMS          ELRIDGE      TX      B-0162619         HISSEY, KIENTZ & HERRON, PLLC
CONAWAY      TIMOTHY N     TX      31963             HISSEY, KIENTZ & HERRON, PLLC                   GUTIERREZ     ROMAN N      TX      20032261          HISSEY, KIENTZ & HERRON, PLLC
CRAWLER      LOUIS H       TX      11003*BH00        HISSEY, KIENTZ & HERRON, PLLC                   GUZMAN        LOUIS        TX      E166682           HISSEY, KIENTZ & HERRON, PLLC
CREDEUR      ELWOOD J      TX      A-162620          HISSEY, KIENTZ & HERRON, PLLC                   HAGGERTY      HOBERT       TX      GN103052          HISSEY, KIENTZ & HERRON, PLLC
CROCKETT     DAVID P       TX      22228*JG02        HISSEY, KIENTZ & HERRON, PLLC                   HAIDER        LEONARD      TX      04761585A         HISSEY, KIENTZ & HERRON, PLLC
CRUZ         JOE A         TX      2000-2-13709      HISSEY, KIENTZ & HERRON, PLLC                   HANSON        ROBERT S     TX      20032169          HISSEY, KIENTZ & HERRON, PLLC
CRUZ         LOUIS         TX      04761585A         HISSEY, KIENTZ & HERRON, PLLC                   HARPER        JOHNNY P     TX      GN101051          HISSEY, KIENTZ & HERRON, PLLC
CURRY        RUFUS         TX      CV365170306       HISSEY, KIENTZ & HERRON, PLLC                   HARWELL       RICHARD      TX      C200200441        HISSEY, KIENTZ & HERRON, PLLC
DANIEL       BILLIE J      TX      GN103052          HISSEY, KIENTZ & HERRON, PLLC                   HARWOOD       RAYMOND E    TX      A-0163424         HISSEY, KIENTZ & HERRON, PLLC
DARBY        DAVID E       TX      E166682           HISSEY, KIENTZ & HERRON, PLLC                   HATTER        TOM D        TX      00CV0158          HISSEY, KIENTZ & HERRON, PLLC
DARDEN       JAMES         TX      A-162620          HISSEY, KIENTZ & HERRON, PLLC                   HAWKINS       BILLY J      TX      GN001030          HISSEY, KIENTZ & HERRON, PLLC
DAVIS        BILLY C       TX      B-0161732         HISSEY, KIENTZ & HERRON, PLLC                   HELPENSTILL   JOHNNY       TX      00CV0681          HISSEY, KIENTZ & HERRON, PLLC
DAVIS        WILLIE C      TX      00-02023-00-0-B   HISSEY, KIENTZ & HERRON, PLLC                   HOFFMAN       JOSEPH       TX      02CV0403          HISSEY, KIENTZ & HERRON, PLLC
DAWSON       LEELAND B     TX      B-0161732         HISSEY, KIENTZ & HERRON, PLLC                   HOMMEL        GERHARD W    TX      B01666681         HISSEY, KIENTZ & HERRON, PLLC
DECKARD      EVERETT       TX      B01666681         HISSEY, KIENTZ & HERRON, PLLC                   HOOVER        HERBERT E    TX      GNO-03134         HISSEY, KIENTZ & HERRON, PLLC
DEJOHN       RUSSELL       TX      B-0162619         HISSEY, KIENTZ & HERRON, PLLC                   HUERTA        JESUS M      TX      20032260          HISSEY, KIENTZ & HERRON, PLLC
DELMARE      MATHEW L      TX      B-0161732         HISSEY, KIENTZ & HERRON, PLLC                   HURD          BOB L        TX      GN100818          HISSEY, KIENTZ & HERRON, PLLC
DENNIS       EARNEST       TX      B-0161732         HISSEY, KIENTZ & HERRON, PLLC                   HUTTO         GLEN         TX      CV365170306       HISSEY, KIENTZ & HERRON, PLLC
DENNY        HERMAN H      TX      GN000984          HISSEY, KIENTZ & HERRON, PLLC                   IDLETT        DALLAS       TX      02-6-58,251-A     HISSEY, KIENTZ & HERRON, PLLC
DENSON       NAMON         TX      A-0163423         HISSEY, KIENTZ & HERRON, PLLC                   IDLETT        DALLAS       TX      02-CV-141         HISSEY, KIENTZ & HERRON, PLLC
DIAZ         SAM           TX      GN101073          HISSEY, KIENTZ & HERRON, PLLC                   JACKSON       ADAM         TX      E166682           HISSEY, KIENTZ & HERRON, PLLC
DICKERSON    HENRY         TX      04761585A         HISSEY, KIENTZ & HERRON, PLLC                   JACKSON       DANIEL W     TX      D-0162160         HISSEY, KIENTZ & HERRON, PLLC
DIXSON       LEE A         TX      GN101051          HISSEY, KIENTZ & HERRON, PLLC                   JACKSON       EARNEST      TX      B-0162619         HISSEY, KIENTZ & HERRON, PLLC
DORSEY       LEROY         TX      A-0161972         HISSEY, KIENTZ & HERRON, PLLC                   JAMERSON      LORENZO      TX      02CV1308          HISSEY, KIENTZ & HERRON, PLLC
DUBOSE       AUBREY G      TX      GN204184          HISSEY, KIENTZ & HERRON, PLLC                   JANNISE       JOSEPH       TX      E166682           HISSEY, KIENTZ & HERRON, PLLC
DUKE         DARRYL L      TX      A170344           HISSEY, KIENTZ & HERRON, PLLC                   JAQUEZ        ARMANDO A    TX      GN000984          HISSEY, KIENTZ & HERRON, PLLC
DUNCAN       JIMMIE C      TX      GN101051          HISSEY, KIENTZ & HERRON, PLLC                   JARMON        HUBERT T     TX      00-02023-00-0-B   HISSEY, KIENTZ & HERRON, PLLC
DWIER        JACK          TX      GN101073          HISSEY, KIENTZ & HERRON, PLLC                   JASSO         JUAN L       TX      9914663           HISSEY, KIENTZ & HERRON, PLLC
EDISON       ROBERT C      TX      D-0161953         HISSEY, KIENTZ & HERRON, PLLC                   JENKINS       THOMAS       TX      31963             HISSEY, KIENTZ & HERRON, PLLC
EDWARDS      JOHN A        TX      00CV0158          HISSEY, KIENTZ & HERRON, PLLC                   JENKINS       THOMAS       TX      GN501454          HISSEY, KIENTZ & HERRON, PLLC
EDWARDS      ROLAND        TX      A170392           HISSEY, KIENTZ & HERRON, PLLC                   JENSEN        NORMAN A     TX      GN100795          HISSEY, KIENTZ & HERRON, PLLC
ELLIOT       ROLAND C      TX      GN103052          HISSEY, KIENTZ & HERRON, PLLC                   JOHNSON       CALVIN       TX      04761585A         HISSEY, KIENTZ & HERRON, PLLC
EMERSON      WILLIAM D     TX      A 166597          HISSEY, KIENTZ & HERRON, PLLC                   JOHNSON       DANNY        TX      GN101175          HISSEY, KIENTZ & HERRON, PLLC
ENGLISH      BOBBY G       TX      11003*BH00        HISSEY, KIENTZ & HERRON, PLLC                   JOHNSON       GEORGE W     TX      E-0161951         HISSEY, KIENTZ & HERRON, PLLC
EVENS        GARY L        TX      GN100818          HISSEY, KIENTZ & HERRON, PLLC                   JOHNSON       HORACE E     TX      GN204179          HISSEY, KIENTZ & HERRON, PLLC
EVERETT      CURTIS        TX      B-0161732         HISSEY, KIENTZ & HERRON, PLLC                   JOHNSON       JAMES R      TX      2000-2-13709      HISSEY, KIENTZ & HERRON, PLLC
EWING        BILLY         TX      UNKNOWN           HISSEY, KIENTZ & HERRON, PLLC                   JOHNSON       MILTON D     TX      A168369           HISSEY, KIENTZ & HERRON, PLLC
FARMER       RAYMOND       TX      31963             HISSEY, KIENTZ & HERRON, PLLC                   JOHNSON       MYRON J      TX      20032260          HISSEY, KIENTZ & HERRON, PLLC
FOLSOM       JESS          TX      GN100818          HISSEY, KIENTZ & HERRON, PLLC                   JOHNSON       RUBEN C      TX      GN000448          HISSEY, KIENTZ & HERRON, PLLC
FORRESTER    HOLLIS M      TX      11003*BH00        HISSEY, KIENTZ & HERRON, PLLC                   JUAREZ        GEORGE       TX      02CV1359          HISSEY, KIENTZ & HERRON, PLLC
FOSTER       JOHN L        TX      GNO000229         HISSEY, KIENTZ & HERRON, PLLC                   JUBY          PHILLIP W    TX      GN100818          HISSEY, KIENTZ & HERRON, PLLC
FRANKLIN     ALVOID        TX      GN103052          HISSEY, KIENTZ & HERRON, PLLC                   KARKKAINEN    VEIKKO       TX      00-02023-00-0-B   HISSEY, KIENTZ & HERRON, PLLC
FRANKS       CARSON E      TX      2000-2-13709      HISSEY, KIENTZ & HERRON, PLLC                   KENNEY        ROBERT L     TX      00-02023-00-0-B   HISSEY, KIENTZ & HERRON, PLLC
FRATER       LOUCINDA      TX      GN103052          HISSEY, KIENTZ & HERRON, PLLC                   KLINK         CHARLES A    TX      GN100818          HISSEY, KIENTZ & HERRON, PLLC
FRENCH       ERNEST        TX      11003*BH00        HISSEY, KIENTZ & HERRON, PLLC                   KRAATZ        RICKY        TX      GNO-03123         HISSEY, KIENTZ & HERRON, PLLC
FRIEDRICHS   JAMES A       TX      04761585A         HISSEY, KIENTZ & HERRON, PLLC                   KRALL         EDWARD J     TX      GNO-03134         HISSEY, KIENTZ & HERRON, PLLC
FULLER       JAMES         TX      GN103052          HISSEY, KIENTZ & HERRON, PLLC                   KRUGMAN       CHARLES      TX      GN100783          HISSEY, KIENTZ & HERRON, PLLC
GALLIER      DENNIS M      TX      A168369           HISSEY, KIENTZ & HERRON, PLLC                   KRUPKA        JOHN J       TX      GN101073          HISSEY, KIENTZ & HERRON, PLLC
GAMBLE       WALTER L      TX      02CV1308          HISSEY, KIENTZ & HERRON, PLLC                   LANCLOS       BERTRAND     TX      A-0163423         HISSEY, KIENTZ & HERRON, PLLC
GARCIA       ALDOLFO G     TX      2000-2-13709      HISSEY, KIENTZ & HERRON, PLLC                   LATKA         RONALD M     TX      GN000984          HISSEY, KIENTZ & HERRON, PLLC
GARCIA       ARTHUR        TX      24156PS03         HISSEY, KIENTZ & HERRON, PLLC                   LAWHON        EDWIN        TX      00-02023-00-0-B   HISSEY, KIENTZ & HERRON, PLLC
GARCIA       GREGORY C     TX      GN204179          HISSEY, KIENTZ & HERRON, PLLC                   LEAL          JOSE         TX      00-02023-00-0-B   HISSEY, KIENTZ & HERRON, PLLC
GARCIA       GUADALUPE M   TX      GN0-00967         HISSEY, KIENTZ & HERRON, PLLC                   LEE           KENNETH E    TX      11003*BH00        HISSEY, KIENTZ & HERRON, PLLC
GARCIA       TRINIDAD P    TX      2000-2-13709      HISSEY, KIENTZ & HERRON, PLLC                   LEGGETT       GEORGE R     TX      00CV0681          HISSEY, KIENTZ & HERRON, PLLC
GARDEA       IGNACIO       TX      20032169          HISSEY, KIENTZ & HERRON, PLLC                   LEWIS         VANNIAL M    TX      E166682           HISSEY, KIENTZ & HERRON, PLLC
GARNER       PERCY         TX      03CV1042          HISSEY, KIENTZ & HERRON, PLLC                   LONDOW        JOSEPH       TX      31963             HISSEY, KIENTZ & HERRON, PLLC
GARZA        DAVID         TX      02-6-58,251-A     HISSEY, KIENTZ & HERRON, PLLC                   LOPEZ         MARCOS R     TX      02-3332-B         HISSEY, KIENTZ & HERRON, PLLC
GARZA        ELMO          TX      A-0164700         HISSEY, KIENTZ & HERRON, PLLC                   LORENZ        BENJAMIN E   TX      GN000984          HISSEY, KIENTZ & HERRON, PLLC
GARZA        MANUEL        TX      00-02023-00-0-B   HISSEY, KIENTZ & HERRON, PLLC                   LOVIN         GEORGE       TX      GN101050          HISSEY, KIENTZ & HERRON, PLLC
GEE          WILFRED       TX      GN103052          HISSEY, KIENTZ & HERRON, PLLC                   LUCERO        ERNEST       TX      GNO-03134         HISSEY, KIENTZ & HERRON, PLLC
GIADONE      VICTOR        TX      GN000373          HISSEY, KIENTZ & HERRON, PLLC                   LUCERO        SAM          TX      GN103223          HISSEY, KIENTZ & HERRON, PLLC

                                                                                                                                                            Appendix A - 157
                                     Case 17-03105              Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                     Document Page 176 of 624
Claimant     Claimant      State                                                                     Claimant     Claimant      State
Last Name    First Name    Filed   Docket Number     Primary Plaintiff Counsel                       Last Name    First Name    Filed   Docket Number     Primary Plaintiff Counsel
LUQUETTE     LAWRENCE J    TX      B-0161732         HISSEY, KIENTZ & HERRON, PLLC                   RUSSO        JOHN          TX      00CV0681          HISSEY, KIENTZ & HERRON, PLLC
LYONS        CARL W        TX      24596             HISSEY, KIENTZ & HERRON, PLLC                   SALAZAR      GUTIERREZ     TX      24283PS03         HISSEY, KIENTZ & HERRON, PLLC
LYONS        THOMAS F      TX      GN000984          HISSEY, KIENTZ & HERRON, PLLC                   SALDEEN      JON E         TX      GN100818          HISSEY, KIENTZ & HERRON, PLLC
MACALUSO     PAUL D        TX      04761585A         HISSEY, KIENTZ & HERRON, PLLC                   SAN MIGUEL   MANUEL C      TX      GN100818          HISSEY, KIENTZ & HERRON, PLLC
MALKEY       WARANCE W     TX      C200200441        HISSEY, KIENTZ & HERRON, PLLC                   SANCHEZ      ALFREDO       TX      20032167          HISSEY, KIENTZ & HERRON, PLLC
MANOY        BURNIS        TX      03CV1042          HISSEY, KIENTZ & HERRON, PLLC                   SANCHEZ      DORA          TX      B-0161732         HISSEY, KIENTZ & HERRON, PLLC
MAREZ        CRISTOBL G    TX      GNO-03134         HISSEY, KIENTZ & HERRON, PLLC                   SAULSMAN     VINA          TX      04761585A         HISSEY, KIENTZ & HERRON, PLLC
MARKUS       CONRAD H      TX      GNO-03134         HISSEY, KIENTZ & HERRON, PLLC                   SAUNDERS     ROBERT K      MO      1122CC00706       HISSEY, KIENTZ & HERRON, PLLC
MARSEY       CALVIN T      TX      GN100818          HISSEY, KIENTZ & HERRON, PLLC                   SCHRAMM      CONNIE L      TX      26969             HISSEY, KIENTZ & HERRON, PLLC
MARTELLARO   JOSEPH        TX      GN000984          HISSEY, KIENTZ & HERRON, PLLC                   SCOGGINS     JOHN          TX      E166682           HISSEY, KIENTZ & HERRON, PLLC
MARTINDALE   RON           TX      GN204185          HISSEY, KIENTZ & HERRON, PLLC                   SELLERS      ELMER R       TX      B-0162619         HISSEY, KIENTZ & HERRON, PLLC
MARTINEZ     EUSTOLIO      TX      UNKNOWN           HISSEY, KIENTZ & HERRON, PLLC                   SENIGAL      FRED          TX      B-0162619         HISSEY, KIENTZ & HERRON, PLLC
MARTINEZ     FRED A        TX      GN101073          HISSEY, KIENTZ & HERRON, PLLC                   SETLIFF      ELLERY        TX      00CV0681          HISSEY, KIENTZ & HERRON, PLLC
MARTINEZ     RAFAEL        TX      20032169          HISSEY, KIENTZ & HERRON, PLLC                   SETTER       URBAN         TX      GN101074          HISSEY, KIENTZ & HERRON, PLLC
MARTINEZ     RICHARD       TX      CV365170306       HISSEY, KIENTZ & HERRON, PLLC                   SHEPHERD     THOMAS        TX      24579PS03         HISSEY, KIENTZ & HERRON, PLLC
MATTHEWS     ROYCE         TX      03CV1044          HISSEY, KIENTZ & HERRON, PLLC                   SHORT        JOHNNY P      TX      GN100818          HISSEY, KIENTZ & HERRON, PLLC
MCKINLEY     JAMES C       TX      GN100783          HISSEY, KIENTZ & HERRON, PLLC                   SIMMONS      CLYDE D       TX      B-0161732         HISSEY, KIENTZ & HERRON, PLLC
MELONCON     GEORGE        TX      E-0161951         HISSEY, KIENTZ & HERRON, PLLC                   SMITH        IRISTENE      TX      02-3049-C         HISSEY, KIENTZ & HERRON, PLLC
MICKENS      EDMOND        TX      00CV0158          HISSEY, KIENTZ & HERRON, PLLC                   SMITH        JAMES W       TX      GN003464          HISSEY, KIENTZ & HERRON, PLLC
MILLER       OLEE          TX      GN103052          HISSEY, KIENTZ & HERRON, PLLC                   SMITH        JOHN W        TX      02-3332-B         HISSEY, KIENTZ & HERRON, PLLC
MIRELES      JOSE G        TX      11003*BH00        HISSEY, KIENTZ & HERRON, PLLC                   SMITH        RICHARD       TX      00-02023-00-0-B   HISSEY, KIENTZ & HERRON, PLLC
MIZELL       KIZER A       TX      11003*BH00        HISSEY, KIENTZ & HERRON, PLLC                   SNIDER       JERRY         TX      GN101051          HISSEY, KIENTZ & HERRON, PLLC
MOLLER       GEORGE H      TX      00CV0681          HISSEY, KIENTZ & HERRON, PLLC                   STAKES       DERWOOD       TX      A170392           HISSEY, KIENTZ & HERRON, PLLC
MOORE        ELMER J       TX      26683             HISSEY, KIENTZ & HERRON, PLLC                   STOCKTON     CALVIN L      TX      GN101073          HISSEY, KIENTZ & HERRON, PLLC
MORGAN       THELSTON      TX      26683             HISSEY, KIENTZ & HERRON, PLLC                   STUESSER     RC            TX      2000-2-13709      HISSEY, KIENTZ & HERRON, PLLC
MORRIS       CLAUDE C      TX      02CV1359          HISSEY, KIENTZ & HERRON, PLLC                   STUTTS       KENNETH       TX      A170344           HISSEY, KIENTZ & HERRON, PLLC
MOSLEY       PHILIP        TX      B-0161732         HISSEY, KIENTZ & HERRON, PLLC                   SUIRE        PHILLIP       TX      B-0162619         HISSEY, KIENTZ & HERRON, PLLC
MUNIZ        EUFELIO       TX      GN000373          HISSEY, KIENTZ & HERRON, PLLC                   SUMNER       GARFIELD      TX      24579PS03         HISSEY, KIENTZ & HERRON, PLLC
MURDOCK      HORACE C      TX      GN100783          HISSEY, KIENTZ & HERRON, PLLC                   SWAIM        ALICE C       TX      GN100818          HISSEY, KIENTZ & HERRON, PLLC
NABARRETTE   LUIS          TX      GN100783          HISSEY, KIENTZ & HERRON, PLLC                   SWICEGOOD    FLOYD W       TX      GN100818          HISSEY, KIENTZ & HERRON, PLLC
NIETO        DANIEL C      TX      00-02023-00-0-B   HISSEY, KIENTZ & HERRON, PLLC                   TARVER       LOY E         TX      E0168780          HISSEY, KIENTZ & HERRON, PLLC
NOLEN        JOHN          TX      CV365170306       HISSEY, KIENTZ & HERRON, PLLC                   TAYLOR       CHESTER       TX      00CV0681          HISSEY, KIENTZ & HERRON, PLLC
NORRIS       JAMES L       TX      GN000448          HISSEY, KIENTZ & HERRON, PLLC                   TAYLOR       KENNETH       TX      B-0162619         HISSEY, KIENTZ & HERRON, PLLC
NORTON       RICHARD       TX      E166682           HISSEY, KIENTZ & HERRON, PLLC                   TENNISON     LC            TX      GN001030          HISSEY, KIENTZ & HERRON, PLLC
NORTON       RUSSELL C     TX      A170392           HISSEY, KIENTZ & HERRON, PLLC                   THOMAS       RUDOLPH       TX      GN100818          HISSEY, KIENTZ & HERRON, PLLC
PACE         ALLEN         TX      GN103052          HISSEY, KIENTZ & HERRON, PLLC                   THOMPSON     LEOLA B       TX      2000-2-13709      HISSEY, KIENTZ & HERRON, PLLC
PAPOUTSIS    ATHANASIOUS   TX      E166682           HISSEY, KIENTZ & HERRON, PLLC                   TILLEY       JOSEPH D      TX      GN101073          HISSEY, KIENTZ & HERRON, PLLC
PARKER       WAYNE G       TX      B-0161732         HISSEY, KIENTZ & HERRON, PLLC                   TOLBERT      NAPOLEON      TX      03CV1042          HISSEY, KIENTZ & HERRON, PLLC
PARKS        THOMAS L      TX      03CV1044          HISSEY, KIENTZ & HERRON, PLLC                   TRCHALEK     FLOYD         TX      24938             HISSEY, KIENTZ & HERRON, PLLC
PAYAN        RUBEN C       TX      GN100783          HISSEY, KIENTZ & HERRON, PLLC                   TUCKER       DONALD R      TX      GN101051          HISSEY, KIENTZ & HERRON, PLLC
PAYNE        GLENDEL       TX      GN100783          HISSEY, KIENTZ & HERRON, PLLC                   TUCKER       TERRY         TX      GN103052          HISSEY, KIENTZ & HERRON, PLLC
PEREZ        MATEO         TX      02-6-58,251-A     HISSEY, KIENTZ & HERRON, PLLC                   TURNER       JOSEPH        TX      B-0162619         HISSEY, KIENTZ & HERRON, PLLC
PERRY        THOMAS H      TX      A168369           HISSEY, KIENTZ & HERRON, PLLC                   UNDERWOOD    JOHN A        TX      03CV1044          HISSEY, KIENTZ & HERRON, PLLC
PETING       CHARLES       TX      24938             HISSEY, KIENTZ & HERRON, PLLC                   UPTON        RICHARD G     TX      GN100818          HISSEY, KIENTZ & HERRON, PLLC
PIERCE       ANDREW        TX      00CV0681          HISSEY, KIENTZ & HERRON, PLLC                   VALADEZ      ESEQUIEL      TX      20032169          HISSEY, KIENTZ & HERRON, PLLC
PODER        RAY J         TX      GN000373          HISSEY, KIENTZ & HERRON, PLLC                   VALDERRAMA   NAZARIO B     TX      24938             HISSEY, KIENTZ & HERRON, PLLC
PORTERIE     ALLEN         TX      B-0161732         HISSEY, KIENTZ & HERRON, PLLC                   VALVERDE     VALENTE       TX      00CV0342          HISSEY, KIENTZ & HERRON, PLLC
PORTWOOD     HOWARD R      TX      B01666681         HISSEY, KIENTZ & HERRON, PLLC                   VARDEMAN     EDWARD W      TX      GN100818          HISSEY, KIENTZ & HERRON, PLLC
PROFFITT     EARNEST       TX      20032169          HISSEY, KIENTZ & HERRON, PLLC                   VARGAS       JESUSA G      TX      26969             HISSEY, KIENTZ & HERRON, PLLC
PUENTE       HILARIO M     TX      00-02023-00-0-B   HISSEY, KIENTZ & HERRON, PLLC                   VARNEY       GEORGE        TX      GN100782          HISSEY, KIENTZ & HERRON, PLLC
QUINTANA     GARFIELD      TX      GN101073          HISSEY, KIENTZ & HERRON, PLLC                   VESTAL       LONNIE        TX      00CV0681          HISSEY, KIENTZ & HERRON, PLLC
RAMIREZ      DAVID         TX      20032260          HISSEY, KIENTZ & HERRON, PLLC                   VIGIL        PAUL J        TX      9914652           HISSEY, KIENTZ & HERRON, PLLC
RAMIREZ      LUIS L        TX      24941             HISSEY, KIENTZ & HERRON, PLLC                   VOSLOH       ROY           TX      24582PS03         HISSEY, KIENTZ & HERRON, PLLC
RAMSEY       BILLY A       TX      GN100818          HISSEY, KIENTZ & HERRON, PLLC                   WAITS        DONALD M      TX      GN101057          HISSEY, KIENTZ & HERRON, PLLC
RAVEN        LEONARD       TX      B-0162619         HISSEY, KIENTZ & HERRON, PLLC                   WARREN       ARCHIE        TX      GN101057          HISSEY, KIENTZ & HERRON, PLLC
RAY          MARY A        TX      GN001030          HISSEY, KIENTZ & HERRON, PLLC                   WARREN       HAROLD L      TX      GN101051          HISSEY, KIENTZ & HERRON, PLLC
REEL         CHARLES E     TX      02-3332-B         HISSEY, KIENTZ & HERRON, PLLC                   WASHINGTON   MATTHEW C     TX      GN103052          HISSEY, KIENTZ & HERRON, PLLC
REYES        PRAYEDES      TX      000338339         HISSEY, KIENTZ & HERRON, PLLC                   WATTS        DAVID         TX      E166682           HISSEY, KIENTZ & HERRON, PLLC
RICHARD      JESSE C       TX      GN101051          HISSEY, KIENTZ & HERRON, PLLC                   WHITE        CLOYS M       TX      B-0162619         HISSEY, KIENTZ & HERRON, PLLC
RICHARD      SAUL          TX      B-0161732         HISSEY, KIENTZ & HERRON, PLLC                   WHITE        JAMES         TX      24579PS03         HISSEY, KIENTZ & HERRON, PLLC
RICHARDS     PATRICK       TX      E166682           HISSEY, KIENTZ & HERRON, PLLC                   WHITEHEAD    CHARLES       TX      29772             HISSEY, KIENTZ & HERRON, PLLC
RICHMOND     ARTHUR E      TX      GN402290          HISSEY, KIENTZ & HERRON, PLLC                   WILEY        CLYDE         TX      03CV1044          HISSEY, KIENTZ & HERRON, PLLC
RIOS         TORIBIO S     TX      11003*BH00        HISSEY, KIENTZ & HERRON, PLLC                   WILKINS      DENNIS        TX      03CV1044          HISSEY, KIENTZ & HERRON, PLLC
ROBINSON     GEORGE S      TX      GN100818          HISSEY, KIENTZ & HERRON, PLLC                   WILLIAMS     HORACE        TX      B-0162619         HISSEY, KIENTZ & HERRON, PLLC
RODGERS      GEORGE W      TX      GN100818          HISSEY, KIENTZ & HERRON, PLLC                   WILLIAMS     HOSEA L       TX      GN103052          HISSEY, KIENTZ & HERRON, PLLC
RODRIGUEZ    JESSE C       TX      2000-2-13709      HISSEY, KIENTZ & HERRON, PLLC                   WILLIAMS     ROLAND        TX      24938             HISSEY, KIENTZ & HERRON, PLLC
RODRIGUEZ    SIMON         TX      00-02023-00-0-B   HISSEY, KIENTZ & HERRON, PLLC                   WILLIAMS     RONNIE H      TX      GN101051          HISSEY, KIENTZ & HERRON, PLLC
ROPER        LOUIS E       TX      GN100818          HISSEY, KIENTZ & HERRON, PLLC                   WILLINGHAM   JAMES         TX      B-0162619         HISSEY, KIENTZ & HERRON, PLLC
ROSS         ORBIN P       TX      A170392           HISSEY, KIENTZ & HERRON, PLLC                   WILLIS       DANNY M       TX      24938             HISSEY, KIENTZ & HERRON, PLLC
ROWE         JESSE         TX      GN100818          HISSEY, KIENTZ & HERRON, PLLC                   WILSON       ALEXANDER C   TX      26683             HISSEY, KIENTZ & HERRON, PLLC
ROY          HERBERT       TX      B-0162619         HISSEY, KIENTZ & HERRON, PLLC                   WILSON       IVORY         TX      B-0162619         HISSEY, KIENTZ & HERRON, PLLC
ROY          HERBERT       TX      E166682           HISSEY, KIENTZ & HERRON, PLLC                   WILSON       VADA M        TX      26683             HISSEY, KIENTZ & HERRON, PLLC
ROYBAL       AGAPITO       TX      GN101073          HISSEY, KIENTZ & HERRON, PLLC                   WILTZ        RICHARD       TX      E0170339          HISSEY, KIENTZ & HERRON, PLLC
ROYBAL       VICTOR        TX      GN000373          HISSEY, KIENTZ & HERRON, PLLC                   WINN         JOHN F        TX      B-0162619         HISSEY, KIENTZ & HERRON, PLLC
RUBIN        CLARK R       TX      B-0161732         HISSEY, KIENTZ & HERRON, PLLC                   WINSTON      LC            TX      04761585A         HISSEY, KIENTZ & HERRON, PLLC
RUIZ         EMILIO A      TX      02-CV-231         HISSEY, KIENTZ & HERRON, PLLC                   WRIGHT       HENRY L       TX      GN501175          HISSEY, KIENTZ & HERRON, PLLC

                                                                                                                                                            Appendix A - 158
                                          Case 17-03105                  Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                              Document Page 177 of 624
Claimant      Claimant          State                                                                         Claimant      Claimant        State
Last Name     First Name        Filed   Docket Number         Primary Plaintiff Counsel                       Last Name     First Name      Filed   Docket Number         Primary Plaintiff Counsel
WYATT         WALKER            TX      26,968                HISSEY, KIENTZ & HERRON, PLLC                   STRINGER      MACK            TX      19,330                HOBSON & BRADLEY
YARBOROUGH    HENRY             TX      24596                 HISSEY, KIENTZ & HERRON, PLLC                   TANKSLEY      ODELL           TX      19,330                HOBSON & BRADLEY
YGLESIAS      GREGORIO G        TX      20032260              HISSEY, KIENTZ & HERRON, PLLC                   TANNER        WILLIAM H       TX      19,330                HOBSON & BRADLEY
YOUNG         KENNETH R         TX      B-0162619             HISSEY, KIENTZ & HERRON, PLLC                   THOMAS        KENNETH L.      TX      19,330                HOBSON & BRADLEY
YOUNG         NORMAN E          TX      GN000373              HISSEY, KIENTZ & HERRON, PLLC                   THOMAS        LEON            TX      19,330                HOBSON & BRADLEY
ZAMORA        FRANCISCO         TX      A 166597              HISSEY, KIENTZ & HERRON, PLLC                   THOMPSON      EDWARD A. JR.   TX      19,330                HOBSON & BRADLEY
ZLOTOPOLSKI   JOHN B            TX      20032169              HISSEY, KIENTZ & HERRON, PLLC                   TROTT         SEVILLE A       TX      19,330                HOBSON & BRADLEY
BENOIT        ROBIN             TX      1999CVQ001123D2       HOBSON & BRADLEY                                TUCKER        BILLY J         TX      19,330                HOBSON & BRADLEY
BOSTON        CAREY             TX      19,330                HOBSON & BRADLEY                                TURNER        WILLIAM A       TX      19,330                HOBSON & BRADLEY
CHARIES       ELBERT            TX      19,330                HOBSON & BRADLEY                                VANDEGRIFT    JAMES M         TX      19,330                HOBSON & BRADLEY
COLLINS       ROLAND            TX      19,330                HOBSON & BRADLEY                                VERBON        BODY            TX      19,330                HOBSON & BRADLEY
COLOMBO       GASTONE           OH      G4801CI200605855000   HOBSON & BRADLEY                                WADDELL       JAMES           TX      19,330                HOBSON & BRADLEY
DANEY         JOHNNIEL          TX      19,330                HOBSON & BRADLEY                                WALTON        FREEMAN         TX      19,330                HOBSON & BRADLEY
DAVIS         HARRY             TX      A162666               HOBSON & BRADLEY                                WATSON        ROY             TX      19,330                HOBSON & BRADLEY
DAVIS         JAMES J           TX      19,330                HOBSON & BRADLEY                                WHALEY        GERDES C        TX      19,330                HOBSON & BRADLEY
DAVIS         NELSE             TX      19,330                HOBSON & BRADLEY                                WHEELER       MARY H          TX      19,330                HOBSON & BRADLEY
DENKELER      RAYMOND A         TX      A-153966              HOBSON & BRADLEY                                WHISENHUNT    BERNIE          TX      19,330                HOBSON & BRADLEY
DRYDEN        SAMMY             TX      A168369               HOBSON & BRADLEY                                WHITE         BARBARA LEE     TX      19,330                HOBSON & BRADLEY
HAIRSTON      WALTER            TX      19,330                HOBSON & BRADLEY                                WILLIAMS      LAURETTA D.     TX      19,330                HOBSON & BRADLEY
HATCH         WILLIE            TX      19,330                HOBSON & BRADLEY                                WILSON        JAMES           TX      19,330                HOBSON & BRADLEY
HILL          HERBERT           TX      19,330                HOBSON & BRADLEY                                WORTHAM       HUGH            TX      12344*JG00            HOBSON & BRADLEY
HONEYCUTT     MELVIN E.         TX      19,330                HOBSON & BRADLEY                                WRIGHT        FRED M          TX      D-167,964             HOBSON & BRADLEY
HOWARD        JIMMY             TX      19,330                HOBSON & BRADLEY                                ZELLER        FRANK           TX      D170182               HOBSON & BRADLEY
HULL          ANNETTE           TX      B-113,171             HOBSON & BRADLEY                                DOOLEY        RICHARD S       OK      CJ20171732            HORTON LAW FIRM
HYDRICK       JACKSON           TX      19,330                HOBSON & BRADLEY                                MCDOULETT     ROBERT L        OK      CJ20126723_ADMIN_GP   HORTON LAW FIRM
JARREAU       JAMES R           TX      19,330                HOBSON & BRADLEY                                MCDOULETT     ROBERT L        OK      CJ20133833            HORTON LAW FIRM
JENKINS       ARTHUR            TX      19,330                HOBSON & BRADLEY                                ADKINS        JAMES           TX      01-1769-C             HOSSLEY & EMBRY, LLP
JOHNSON       DANNY             TX      GN101175              HOBSON & BRADLEY                                AVILA         ERASMO          TX      01-1769-C             HOSSLEY & EMBRY, LLP
JOHNSON       DONALD            TX      19,330                HOBSON & BRADLEY                                BAGLEY        LEON            TX      CC037730A             HOSSLEY & EMBRY, LLP
JOHNSON       LAWRENCE          TX      19,330                HOBSON & BRADLEY                                BARNES        LINDA           TX      01-1769-C             HOSSLEY & EMBRY, LLP
JOHNSON       LOVELL            TX      19,330                HOBSON & BRADLEY                                BEASLEY       LONNIE          TX      01-1769-C             HOSSLEY & EMBRY, LLP
JONES         CLAUDE            TX      19,330                HOBSON & BRADLEY                                BUTLER        JOE             TX      01-1769-C             HOSSLEY & EMBRY, LLP
JONES         DAVID             TX      19,330                HOBSON & BRADLEY                                CAMPOS        ARNULFO         TX      01-1769-C             HOSSLEY & EMBRY, LLP
JONES         SHELY             TX      19,330                HOBSON & BRADLEY                                CAVAZOS       CESARIO         TX      01-05955-00-0-G       HOSSLEY & EMBRY, LLP
JONES         WILLIAM A         TX      19,330                HOBSON & BRADLEY                                COOPER        DARRELL         TX      01-1769-C             HOSSLEY & EMBRY, LLP
KYLES         SHIRLEY B         TX      19,330                HOBSON & BRADLEY                                DENTON        MAURICE         TX      01-1769-C             HOSSLEY & EMBRY, LLP
LANE          ARTHUR            TX      19,330                HOBSON & BRADLEY                                DOSSMAN       CEDELL          TX      01-1769-C             HOSSLEY & EMBRY, LLP
LAWLEY        EDWARD            TX      19,330                HOBSON & BRADLEY                                DREYER        DWANE E         TX      00-04658-00-0-F       HOSSLEY & EMBRY, LLP
LEONARD       PAUL F            TX      19,330                HOBSON & BRADLEY                                EARLS         DELMON          TX      99-4690-E             HOSSLEY & EMBRY, LLP
LEWIS         THOMAS            TX      19,330                HOBSON & BRADLEY                                FENLEY        RAY             TX      CC037730A             HOSSLEY & EMBRY, LLP
LUCAS         MORRIS JEFFERSO   TX      19,330                HOBSON & BRADLEY                                FLORES        CORNELIO        TX      01-1769-C             HOSSLEY & EMBRY, LLP
LUKE          LLOYD A           TX      E0190633              HOBSON & BRADLEY                                FLORES        GONZALO         TX      01-1769-C             HOSSLEY & EMBRY, LLP
MALLORY       EUGENE            TX      19,330                HOBSON & BRADLEY                                FLORES        REGINO G        TX      99-01105-E            HOSSLEY & EMBRY, LLP
MARSH         RUFUS             TX      19,330                HOBSON & BRADLEY                                GALVAN        LOUIS           TX      99-01105-E            HOSSLEY & EMBRY, LLP
MCCULLUM      JAMES             TX      19,330                HOBSON & BRADLEY                                GALVIN        LEONARDO        TX      00-00848-00-0-C       HOSSLEY & EMBRY, LLP
MCKINNEY      WALTER            TX      19,330                HOBSON & BRADLEY                                GARCIA        GREGARIO        TX      01-05955-00-0-G       HOSSLEY & EMBRY, LLP
MILLER        RUDOLPH           TX      19,330                HOBSON & BRADLEY                                GARCIA        JOSE G          TX      00-04658-00-0-F       HOSSLEY & EMBRY, LLP
MITCHELL      ARTHUR            TX      19,330                HOBSON & BRADLEY                                GONZALEZ      JUAN            TX      01-1769-C             HOSSLEY & EMBRY, LLP
MITCHELL      HENRY             TX      19,330                HOBSON & BRADLEY                                GREEN         GARRETT         TX      01-1769-C             HOSSLEY & EMBRY, LLP
MOFFETT       DEAN              TX      19,330                HOBSON & BRADLEY                                HARDY         LEONARD         TX      01-1769-C             HOSSLEY & EMBRY, LLP
MOWERY        ELBERT F          TX      19,330                HOBSON & BRADLEY                                HARRIS        MARVIN          TX      01-1769-C             HOSSLEY & EMBRY, LLP
MULLINAX      JAMES             TX      19,330                HOBSON & BRADLEY                                HASLEY        LUCIEL          TX      01-1769-C             HOSSLEY & EMBRY, LLP
MURPHY        CARL              TX      19,330                HOBSON & BRADLEY                                HERNANDEZ     DOMINGO         TX      01-05955-00-0-G       HOSSLEY & EMBRY, LLP
NETTLES       EDWARD            TX      19,330                HOBSON & BRADLEY                                HERNANDEZ     JUAN            TX      00-04658-00-0-F       HOSSLEY & EMBRY, LLP
ODOM          JAMES             TX      19,330                HOBSON & BRADLEY                                HERREN        BILLY           TX      01-1769-C             HOSSLEY & EMBRY, LLP
OLIVER        JAMES W           TX      19,330                HOBSON & BRADLEY                                HOLTZCLAW     DOROTHY         TX      01-05955-00-0-G       HOSSLEY & EMBRY, LLP
ORR           LLOYD R           TX      19,330                HOBSON & BRADLEY                                HORTON        BOBBIE          TX      01-1769-C             HOSSLEY & EMBRY, LLP
PARKER        HENRY G           TX      19,330                HOBSON & BRADLEY                                HORTON        VOCHANA         TX      01-1769-C             HOSSLEY & EMBRY, LLP
PARROTT       WILTON D          TX      ADMIN                 HOBSON & BRADLEY                                HUFF          JOHN            TX      01-1769-C             HOSSLEY & EMBRY, LLP
PATTON        WILLIAM           TX      19,330                HOBSON & BRADLEY                                JACKSON       COLUMBUS        TX      01-1769-C             HOSSLEY & EMBRY, LLP
PETTIGREW     EDDIE             TX      19,330                HOBSON & BRADLEY                                JENKINS       MARVIN          TX      01-1769-C             HOSSLEY & EMBRY, LLP
POWELL        RICHARD           TX      19,330                HOBSON & BRADLEY                                JENNINGS      WILLIE          TX      01-1769-C             HOSSLEY & EMBRY, LLP
PURIFOY       WILLIAM           TX      19,330                HOBSON & BRADLEY                                JOHNS         JERRY           TX      01-1769-C             HOSSLEY & EMBRY, LLP
RAY           JACOB             TX      19,330                HOBSON & BRADLEY                                JOHNSON       PEGGY           TX      01-1769-C             HOSSLEY & EMBRY, LLP
REED          WILSON            TX      19,330                HOBSON & BRADLEY                                KIRKPATRICK   JEANETTE        TX      01-1769-C             HOSSLEY & EMBRY, LLP
REESE         EARNEST H.        TX      19,330                HOBSON & BRADLEY                                MARTINEZ      FRANCISCO       TX      01-1769-C             HOSSLEY & EMBRY, LLP
RICH          BILLY             TX      19,330                HOBSON & BRADLEY                                MARTINEZ      JOHNNIE         TX      01-1769-C             HOSSLEY & EMBRY, LLP
RILEY         ORA SR.           TX      19,330                HOBSON & BRADLEY                                MEHENNETT     ROBERT          TX      01-1769-C             HOSSLEY & EMBRY, LLP
RUFFIN        LEMMIE L          TX      19,330                HOBSON & BRADLEY                                MILLER        CHARLES         TX      01-1769-C             HOSSLEY & EMBRY, LLP
SEALE         GEORGE MILLARD    TX      19,330                HOBSON & BRADLEY                                MIZE          JERRY           TX      01-1769-C             HOSSLEY & EMBRY, LLP
SMITH         CLINTON J         TX      19,330                HOBSON & BRADLEY                                MORENO        HENRY V         TX      99-01105-E            HOSSLEY & EMBRY, LLP
SMITH         COLON             TX      19,330                HOBSON & BRADLEY                                MOSCAIRA      TRINIDAD        TX      01-1769-C             HOSSLEY & EMBRY, LLP
SMITH         EARLY             TX      19,330                HOBSON & BRADLEY                                NICHOLAS      FRED            TX      CC037730A             HOSSLEY & EMBRY, LLP
SMITH         THOMAS            TX      19,330                HOBSON & BRADLEY                                OLDHAM        KENNETH         TX      01-1769-C             HOSSLEY & EMBRY, LLP
SNYDER        SAMUEL            TX      19,330                HOBSON & BRADLEY                                PACHECO       MANUEL          TX      01-1769-C             HOSSLEY & EMBRY, LLP
SQUIRES       LLOYD             TX      19,330                HOBSON & BRADLEY                                PHILLIPS      BOBBY           TX      01-1769-C             HOSSLEY & EMBRY, LLP

                                                                                                                                                                            Appendix A - 159
                                     Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                  Document Page 178 of 624
Claimant      Claimant     State                                                                  Claimant     Claimant     State
Last Name     First Name   Filed   Docket Number      Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
PRINCE        LESLIE       TX      01-1769-C          HOSSLEY & EMBRY, LLP                        BISHOP       JESSE J      LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
PYATTE        JACK         TX      99-01105-E         HOSSLEY & EMBRY, LLP                        BLACK        JOE B        LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
RHODES        DARRELL      TX      CC037730A          HOSSLEY & EMBRY, LLP                        BLAND        CHARLES      LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
RITTER        JAMES L      TX      200965690          HOSSLEY & EMBRY, LLP                        BOSWELL      THOMAS V     LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
RUIZ          ANTONIO C    TX      0906236000H        HOSSLEY & EMBRY, LLP                        BRADLEY      WH           LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
RUSSEAU       JOHNNIE      TX      01-1769-C          HOSSLEY & EMBRY, LLP                        BROTHERTON   JAMES C      LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
SALINAS       DANIEL       TX      01-1769-C          HOSSLEY & EMBRY, LLP                        BRUMLEY      DAVID M      LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
SANCHEZ       EMILIO S     TX      99-01105-E         HOSSLEY & EMBRY, LLP                        BURCH        WILLIAM P    LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
SANCHEZ       RICHARD      TX      0302045000C        HOSSLEY & EMBRY, LLP                        BURDEN       CHARLES V    LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
SANDERSON     ROBERT       TX      01-1769-C          HOSSLEY & EMBRY, LLP                        BURNS        ROBERT C     LA      57033           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
SANFORD       BURRELL      TX      01-1769-C          HOSSLEY & EMBRY, LLP                        BURRELL      JOHN         LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
SCHULTZ       HENRY        TX      01-1769-C          HOSSLEY & EMBRY, LLP                        CALHOUN      HENRY B      LA      97-5306         J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
SHEPHEARD     LOUIE J      TX      99-01105-E         HOSSLEY & EMBRY, LLP                        CAMPBELL     ROGER        LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
SHIELDS       BUFORD L     TX      00-04658-00-0-F    HOSSLEY & EMBRY, LLP                        CARPENTER    CLIFTON      LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
VALLEJO       RAMIRO       TX      01-1769-C          HOSSLEY & EMBRY, LLP                        CARRIER      ELLIOTT B    LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
VELASQUEZ     BRAULIO      TX      01-1769-C          HOSSLEY & EMBRY, LLP                        CARROLL      DONALD G     LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
VELIZ         RAMON        TX      01-1769-C          HOSSLEY & EMBRY, LLP                        CARROLL      GERALD       LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
WALTERS       JAMES        TX      01-1769-C          HOSSLEY & EMBRY, LLP                        CASEY        TRAVIS D     LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
WARREN        FLORIDA      TX      01-1769-C          HOSSLEY & EMBRY, LLP                        CHASTAIN     JOHN R       LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
WARREN        GARY         TX      01-1769-C          HOSSLEY & EMBRY, LLP                        CLEMENTS     JAMES R      LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
WARREN        KENNETH L    TX      051274A            HOSSLEY & EMBRY, LLP                        COILE        WALLACE      LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
WARREN        STEVEN       TX      051274A            HOSSLEY & EMBRY, LLP                        COKE         JESSIE R     LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
WELCH         MARTHA       TX      01-1769-C          HOSSLEY & EMBRY, LLP                        COKE         RJ           LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
WILLINGHAM    FRED         TX      01-1769-C          HOSSLEY & EMBRY, LLP                        COLE         ALBERT W     LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
YZAGUIRRE     FIDEL R      TX      01-1769-C          HOSSLEY & EMBRY, LLP                        COLEMAN      VS           LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
MENAFEE       CORNELL      AL      43CV201690042000   HUBBARD & KNIGHT                            COLLEY       ROBERT E     LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
ADAMS         ROY H        MO      99-CV-220517       HUMPHREY, FARRINGTON, MCCLAIN               COLVIN       LARRY        LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
BACHMEYER     LONNIE G     TX      9941982            HUMPHREY, FARRINGTON, MCCLAIN               COMPTON      RUBEN M      LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
BUKALA        WALTER       TX      9941982            HUMPHREY, FARRINGTON, MCCLAIN               COMPTON      RUBEN M      LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
CLINE         BEN          MO      1216CV11920        HUMPHREY, FARRINGTON, MCCLAIN               CORLEY       WILEY P      LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HORNBUCKLE    GUY G        MO      98-CV-1780         HUMPHREY, FARRINGTON, MCCLAIN               COUNCIL      WALTER W     LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
MORRISON      DAVID R      TX      9941982            HUMPHREY, FARRINGTON, MCCLAIN               COVINGTON    RUPERT B     LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
RUHL          ANGELA M     MO      03CV211910         HUMPHREY, FARRINGTON, MCCLAIN               COX          RICHARD C    LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
SINGLEY       VALLA D      TX      9941982            HUMPHREY, FARRINGTON, MCCLAIN               CRAFT        LAWRENCE N   LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
SMIDT         BARRY L      TX      9941982            HUMPHREY, FARRINGTON, MCCLAIN               CRAIN        TOMMY        LA      97-5306         J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
GRAHAM        ORMAND       KS      ADMIN              HUTTON & HUTTON                             CROUCH       MIKE         LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HOUGH         JOHNNY L     OK      CJ-97-122-63       HUTTON & HUTTON                             CROWDER      CW           LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
GUSTA         LARRY        MS      CV-99-0129         J ANDREW PHELPS ATTORNEY AT LAW             DAVIDSON     ARCHIE       LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HARRIS        LINDA M      MS      99-0118            J ANDREW PHELPS ATTORNEY AT LAW             DAVIS        OK           LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HILL          ROBERT       MS      CV-99-0173         J ANDREW PHELPS ATTORNEY AT LAW             DENMON       FRED R       LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HAMMONS       WILLIAM D    LA      04CV855CM2         J ARTHUR SMITH III LAW OFFICE               DILLON       JERRY T      LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
PITTS         ROBERT E     MS      2001-3-CV1         J RONALD PARRISH                            DISOTELL     GAIL B       LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
ABBOTT        WELTON       LA      57033              J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      DISOTELL     GLENN        LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
ALLEN         BOBBY        LA      58753              J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      DODSON       NOEL W       LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
ALLEN         JR           LA      59739              J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      DOOLITTLE    OVERTON L    LA      97-5306         J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
ALLEN         JACKIE       LA      59739              J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      DOYER        JIMMIE       LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
AMBROSE       JIMMY        LA      58753              J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      DRISKILL     JIMMY H      LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
ANDREWS       CHARLES      LA      59739              J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      DRIVER       JAMES        LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
ASHCRAFT      CLINTON      LA      58753              J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      DUDLEY       ROBERT L     LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
AUSTIN        ALFRED       LA      57,036             J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      DUKE         TERRY D      LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
AUSTIN        ALFRED D     LA      57,036             J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      DUNN         JOHN F       LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
AUTTENBERRY   ALBERT C     LA      97-5306            J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      EDWARDS      HUEY R       LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
AVERA         WALTER       LA      58753              J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      EUBANKS      PROCTOR W    LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
BAILEY        LEO F        LA      58753              J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      FARRINGTON   JACK         LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
BAILEY        WILLIE C     LA      57,036             J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      FARRINGTON   JESSIE       LA      57033           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
BAKER         JAMES F      LA      57,036             J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      FARRINGTON   RAYFORD      LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
BAKER         JAMES G      LA      58753              J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      FIELDS       DONALD D     LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
BAKER         JAMES L      LA      58753              J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      FIELDS       VIRGIL       LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
BAKER         PRINCE       LA      58753              J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      FISH         DAVID B      LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
BAKER         RONALD       LA      57,036             J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      FOSTER       CHARLES      LA      97-5306         J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
BAKER         SULLIVAN     LA      59739              J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      FRANKLIN     ALVIS K      LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
BALLANCE      THOMAS S     LA      58753              J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      FRANKS       WILLIE G     LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
BANDY         ALLEN        LA      57,036             J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      GARRETT      LARRY D      LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
BANDY         EPHRAM H     LA      59739              J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      GARRETT      LLOYD H      LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
BANKHOAD      JESSIE B     LA      58753              J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      GARRETT      MICHAEL L    LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
BARNETT       JAMES T      LA      59739              J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      GILES        LAWRENCE T   LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
BAXLEY        JAMES M      LA      57,036             J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      GILLEY       PALMER G     LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
BEAIRD        JAMES F      LA      59739              J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      GLADNEY      JAMES D      LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
BEARDEN       CS           LA      57,036             J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      GLASGOW      MARVIN L     LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
BEATY         HOWARD M     LA      57,036             J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      GORE         EARNEST H    LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
BEAVERS       WD           LA      57,036             J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      GRAY         BILLY D      LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
BEENE         UT           LA      59739              J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      GRIFFIN      HUBERT R     LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
BENNETT       WILEY        LA      58753              J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      GRIGSBY      JOHN C       LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
BESHEA        CLARENCE     LA      57033              J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      GRISHAM      MARLTON      LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
BESHEA        CLEAVE C     LA      59739              J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      GRYDER       JAMES R      LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
BETHANY       TERRY D      LA      59739              J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      GULLEDGE     WE           LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW

                                                                                                                                                      Appendix A - 160
                                   Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                             Document Page 179 of 624
Claimant    Claimant     State                                                               Claimant      Claimant      State
Last Name   First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel
HAMITER     MARVIN A     LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      NORMENT       JERRY T       LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HAMMETT     JACOB B      LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      NORTON        JESSE A       LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HAMMONS     EYVONNE I    LA      57033           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      NULL          ALVA A        LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HAMPTON     HENRY T      LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      NULL          CHARLES       LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HAMPTON     MACK         LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      ODOM          MOZELL        LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HANSON      ARDIS D      LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      OGLE          CHARLES E     LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HANSON      JACK         LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      OSTERHOFF     DALE R        LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HANSON      JOHN W       LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      OWEN          CARL D        LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HARRELL     WILLIE V     LA      97-5306         J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      PARKER        RODERICK      LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HARRISON    MORRIS R     LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      PHILLIPS      WILLIAM N     LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HARVEY      GEORGE R     LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      PICKENS       WILLIE        LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HAYNES      BORDON       LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      POPE          JOHN B        LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HEARNE      VERLON D     LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      POWELL        WILLIAM M     LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HEARRON     GEORGE W     LA      56848           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      POWERS        ELMER G       LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HEARRON     JR           LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      POWERS        WAYLON C      LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HENDERSON   LOVE         LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      RAY           ROBERT D      LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HENDRICKS   JESSIE       LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      RHYMES        JC            LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HENDRIX     JAMES P      LA      97-5306         J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      RIGGS         VERA R        LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HOLDEN      HORACE B     LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      RILEY         HASKELL G     LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HOLLOWAY    JAMES E      LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      ROBINSON      ELMO W        LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HOOD        DOY E        LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      ROBISON       JAMES R       LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HOOD        HL           LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      RODGERS       CW            LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HORN        BUEL F       LA      26,618          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      RODGERS       GEORGE W      LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HORTON      RAYMOND E    LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      ROGERS        DORMAN G      LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HOWE        SP           LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      ROGERS        LONNIE C      LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HOWELL      THOMAS A     LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      ROLLISON      WILLIAM G     LA      97-5307         J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HUCKABY     CRAWFORD     LA      26,618          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      ROTTON        CB            LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
HUDNALL     JACK W       LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      RUTH          RICHARD       LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
JENKINS     BOBBY R      LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      RYMES         JAMES R       LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
JENKINS     ROY C        LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      SANFORD       BILLY J       LA      57035           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
JENNINGS    GLADNEY D    LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      SHACKELFORD   BILLY         LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
JENNINGS    JARVIS L     LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      SHANKLE       ELLIS P       LA      26,618          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
JESTER      BURGIS J     LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      SHAW          LESLIE M      LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
JINKS       LE           LA      97-5307         J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      SHOEMAKER     EDWARD L      LA      97-5307         J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
JOHNSON     FLOYD        LA      97-5306         J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      SHOWS         WILLIAM D     LA      26,618          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
JOHNSON     JAMES        LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      SIMS          JODIE         LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
JONES       ARNOLD D     LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      SLACK         WEYMAN O      LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
JONES       BENNY        LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      SMITH         GEORGE W      LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
JUCKETT     AUSTIN       LA      57035           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      SPENCE        ROY L         LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
KEATON      RALPH A      LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      STEWART       JAMES H       LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
KETCHUM     BOBBY L      LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      STRANGE       WILLIAM C     LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
KETCHUM     CARL W       LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      SUTTON        ERCEL         LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
LASTER      WILLIAM F    LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      TAYLOR        REGINAL P     LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
LAYSSARD    LEO          LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      TEAGUE        ALTON D       LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
LEA         CALVIN       LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      THAXTON       FRED C        LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
LEE         AL           LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      THOMPSON      COTY W        LA      57035           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
LEE         DAVID J      LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      THOMPSON      DALE R        LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
LEE         WILLIAM R    LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      THOMPSON      JOHNNIE L     LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
LEMAY       CARL G       LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      THOMPSON      TERRELL       LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
LEMAY       WILLIAM D    LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      THOMPSON      VK            LA      97-5306         J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
LEONARD     EDWARD A     LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      TIMMONS       PERRY F       LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
LEWIS       BILLY N      LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      TIMMONS       ROBERT E      LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
LEWIS       TOM          LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      TIMMONS       WADE H        LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
LOWERY      ROBERT D     LA      97-5306         J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      TOMPKINS      LABON         LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
LYNCH       ROBERT       LA      97-5306         J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      TOMS          JOHNNY R      LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
MARKHAM     JAMES        LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      TOMS          MELVIN D      LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
MASK        CL           LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      TRIPLET       LAWRENCE D    LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
MCCLEARY    ARTHER       LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      TRIPP         ALTON         LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
MCCLURE     WILLIAM R    LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      TRIPP         JIMMIE D      LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
MCCLURE     WILLIE H     LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      TRIPP         LEO C         LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
MCGEE       JOHNNIE A    LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      TRIPP         WC            LA      57035           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
MCGREW      NOBLE H      LA      97-5306         J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      TROQUILLE     WILBUR R      LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
MILLER      WC           LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      TYLER         WILLARD A     LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
MITCHELL    ADRON D      LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      VERCHER       JOHN C        LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
MOORE       DOROTHY L    LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      VOLLMER       LAWRENCE D    LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
MOORE       WILLIAM C    LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      WAGGONER      LE            LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
MORGAN      CURTIS       LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      WALKER        JOHNNY L      LA      97-5309         J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
MORGAN      LUTHER C     LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      WALLACE       JAMES D       LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
MORSE       MELBERN      LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      WALLACE       JOHN          LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
MURPHY      GARY R       LA      97-5306         J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      WALLACE       MARVIN        LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
NETTLES     PERRY        LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      WASHINGTON    WELTON        LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
NEWSOM      BE           LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      WATKINS       JAMES E       LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
NEWTON      ALBERT L     LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      WHITE         CLEVELAND W   LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
NIPPER      JOSEPH E     LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      WHITE         JESSIE E      LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
NIPPER      LARRY L      LA      59739           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      WHITLEY       HAROLD J      LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW
NIX         JEWELL       LA      58753           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      WHITLEY       HOWARD H      LA      57,036          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW

                                                                                                                                                   Appendix A - 161
                                       Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                  Document Page 180 of 624
Claimant        Claimant     State                                                                Claimant     Claimant     State
Last Name       First Name   Filed   Docket Number    Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
WHITTINGTON     JAMES E      LA      97-5306          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      JONES        JACK         DE      06668           JACOBS & CRUMPLAR, PA
WHITTINGTON     RAY          LA      58753            J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      JONES        RALPH        DE      06668           JACOBS & CRUMPLAR, PA
WILLIAMS        GEORGE O     LA      58753            J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      JORDAN       LESTER N     DE      06668           JACOBS & CRUMPLAR, PA
WISE            LAVELLE      LA      57,036           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      KELLER       SHERAN K     DE      06668           JACOBS & CRUMPLAR, PA
WORKS           CLINTON W    LA      57,036           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      KIMBROUGH    KENNETH W    DE      06668           JACOBS & CRUMPLAR, PA
YOUNG           RM           LA      97-5306          J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      KIRK         JAMES L      DE      06668           JACOBS & CRUMPLAR, PA
ZEAGLER         LARRY L      LA      59739            J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      LARDE        RICHARD      DE      06668           JACOBS & CRUMPLAR, PA
ZIMMERMAN       WF           LA      57,036           J. ANTONIO TRAMONTANA, ATTORNEY AT LAW      LINDSEY      ERNEST J     DE      06668           JACOBS & CRUMPLAR, PA
DVORAK          ADOLF W      GA      2003VS052752D    JACKSON, FOSTER & GRAHAM, LLC               LOGAN        WILLIAM M    DE      06668           JACOBS & CRUMPLAR, PA
OGLE            VERNON H     GA      2002VS034711     JACKSON, FOSTER & GRAHAM, LLC               LOGGINS      JERRY O      DE      06668           JACOBS & CRUMPLAR, PA
UHL             DAVID        GA      2003VS052753D    JACKSON, FOSTER & GRAHAM, LLC               LONG         JOHN E       DE      06668           JACOBS & CRUMPLAR, PA
ALLEN           JC           DE      06668            JACOBS & CRUMPLAR, PA                       LYNN         CHARLES E    DE      06668           JACOBS & CRUMPLAR, PA
ANDERSON        CHARLES E    DE      06668            JACOBS & CRUMPLAR, PA                       MANNING      BILLY R      DE      06668           JACOBS & CRUMPLAR, PA
ANDERSON        RICHARD V    DE      02C-12-091 HLA   JACOBS & CRUMPLAR, PA                       MAY          RODNEY O     DE      06668           JACOBS & CRUMPLAR, PA
ARY             BILLY W      DE      06668            JACOBS & CRUMPLAR, PA                       MCDONNELL    FRED O       DE      06668           JACOBS & CRUMPLAR, PA
AVIS            DONALD R     DE      06668            JACOBS & CRUMPLAR, PA                       MCLANE       GEORGE W     DE      06668           JACOBS & CRUMPLAR, PA
BARTON          JOHN W       DE      06668            JACOBS & CRUMPLAR, PA                       MILLER       WALTON C     DE      06668           JACOBS & CRUMPLAR, PA
BELL            WILLIAM      DE      06668            JACOBS & CRUMPLAR, PA                       MILLER       WILBERT      DE      06668           JACOBS & CRUMPLAR, PA
BENNETT         WILLIE L     DE      06668            JACOBS & CRUMPLAR, PA                       MITCHELL     RICHARD L    DE      06668           JACOBS & CRUMPLAR, PA
BENTON          THOMAS E     DE      06668            JACOBS & CRUMPLAR, PA                       MONTGOMERY   EUGENE       DE      N15C03244ASB    JACOBS & CRUMPLAR, PA
BIAS            ROOSEVELT    DE      06668            JACOBS & CRUMPLAR, PA                       MOORE        RALPH        DE      07C03141        JACOBS & CRUMPLAR, PA
BISHOP          BRADLEY      DE      06668            JACOBS & CRUMPLAR, PA                       MORGAN       MARDIS       DE      06668           JACOBS & CRUMPLAR, PA
BLACK           ELMER Q      DE      06668            JACOBS & CRUMPLAR, PA                       MORRIS       AARON C      DE      06668           JACOBS & CRUMPLAR, PA
BLACK           JOHN E       DE      06668            JACOBS & CRUMPLAR, PA                       NELSON       MILES G      DE      06668           JACOBS & CRUMPLAR, PA
BLAU            JOSEPH       DE      06668            JACOBS & CRUMPLAR, PA                       NEWBY        WENDELL      DE      N11C02022ASB    JACOBS & CRUMPLAR, PA
BOND            FRANK C      DE      06668            JACOBS & CRUMPLAR, PA                       NIX          BILLY F      DE      06668           JACOBS & CRUMPLAR, PA
BRANTON         ROBERT E     DE      06668            JACOBS & CRUMPLAR, PA                       PATTERSON    JOHN L       DE      06668           JACOBS & CRUMPLAR, PA
BRASHER         NORMAN       DE      06668            JACOBS & CRUMPLAR, PA                       POSEY        SANFORD R    DE      06668           JACOBS & CRUMPLAR, PA
BROWN           EVERETT L    DE      06668            JACOBS & CRUMPLAR, PA                       POTTER       DELBERT      DE      06668           JACOBS & CRUMPLAR, PA
BROWN           JOHN M       DE      06668            JACOBS & CRUMPLAR, PA                       PREVITERA    ISIDORE      DE      96C-11-44 ASB   JACOBS & CRUMPLAR, PA
BULLOCK         CLARENCE     DE      N17C09089ASB     JACOBS & CRUMPLAR, PA                       REA          JAMES H      DE      06668           JACOBS & CRUMPLAR, PA
BURROW          CLAUDE B     DE      06668            JACOBS & CRUMPLAR, PA                       REDWINE      NATHAN       DE      06668           JACOBS & CRUMPLAR, PA
BUTLER          JAMES A      DE      06668            JACOBS & CRUMPLAR, PA                       REMBERT      ALLEN        DE      06668           JACOBS & CRUMPLAR, PA
CAMPBELL        SHADRACH M   DE      06668            JACOBS & CRUMPLAR, PA                       REYNOLDS     RONALD J     DE      06668           JACOBS & CRUMPLAR, PA
CARMACK         THOMAS J     DE      06668            JACOBS & CRUMPLAR, PA                       RODGERS      JACK L       DE      06668           JACOBS & CRUMPLAR, PA
CARREKER        CR           DE      06668            JACOBS & CRUMPLAR, PA                       ROGERS       RICHARD W    DE      N17C09184ASB    JACOBS & CRUMPLAR, PA
CLARENCE        SHARP        DE      06668            JACOBS & CRUMPLAR, PA                       ROLLING      JOSEPH       DE      06668           JACOBS & CRUMPLAR, PA
CLARK           LAYTON       DE      06668            JACOBS & CRUMPLAR, PA                       SALTER       DONALD A     DE      06668           JACOBS & CRUMPLAR, PA
COELMAN         LEROY        DE      06668            JACOBS & CRUMPLAR, PA                       SHAW         WILLIAM K    DE      N16C07206ASB    JACOBS & CRUMPLAR, PA
COKER           JOHN T       DE      06668            JACOBS & CRUMPLAR, PA                       SHEPPEARD    JAMES D      DE      06668           JACOBS & CRUMPLAR, PA
COLBERT         JOHN         DE      06668            JACOBS & CRUMPLAR, PA                       SKINNER      LEWIS H      DE      06668           JACOBS & CRUMPLAR, PA
CRAWLEY         RUSSELL      DE      06668            JACOBS & CRUMPLAR, PA                       SMILEY       WILLIE J     DE      06668           JACOBS & CRUMPLAR, PA
CURRY           AE           DE      06668            JACOBS & CRUMPLAR, PA                       SNIDER       CHARLES      DE      06668           JACOBS & CRUMPLAR, PA
DABBS           TOM J        DE      06668            JACOBS & CRUMPLAR, PA                       SPRALLING    CHESTER      DE      06668           JACOBS & CRUMPLAR, PA
DAVIS           WESLEY K     DE      09C08258ASB      JACOBS & CRUMPLAR, PA                       STATON       ELMER        DE      06668           JACOBS & CRUMPLAR, PA
DAVISON         CECIL H      DE      06668            JACOBS & CRUMPLAR, PA                       SWAIN        JOHNNY J     DE      06668           JACOBS & CRUMPLAR, PA
DOBBINS         WILLIAM B    DE      06668            JACOBS & CRUMPLAR, PA                       TAYLOR       RICHARD K    DE      06668           JACOBS & CRUMPLAR, PA
DOBBS           RUFUS V      DE      06668            JACOBS & CRUMPLAR, PA                       THORN        CHARLES R    DE      06668           JACOBS & CRUMPLAR, PA
DOLLAR          ANDREW J     DE      06668            JACOBS & CRUMPLAR, PA                       TIPTON       BEN          DE      06668           JACOBS & CRUMPLAR, PA
DUHADAWAY       LAWRENCE     DE      08C08285ASB      JACOBS & CRUMPLAR, PA                       WALLACE      WILLIAM C    DE      95C-06-284      JACOBS & CRUMPLAR, PA
ELLEGOOD        WILLIAM H    DE      06668            JACOBS & CRUMPLAR, PA                       WEEMS        ROBERT M     DE      06668           JACOBS & CRUMPLAR, PA
EMMELL          WILLIAM E    DE      94C-11-226       JACOBS & CRUMPLAR, PA                       WHITE        DONALD R     DE      06668           JACOBS & CRUMPLAR, PA
ERVIN           DAVID L      DE      06668            JACOBS & CRUMPLAR, PA                       WICKS        CHARLES A    DE      06668           JACOBS & CRUMPLAR, PA
FALKNER         HENRY W      DE      06668            JACOBS & CRUMPLAR, PA                       WILLIAMS     CHARLIE      DE      06668           JACOBS & CRUMPLAR, PA
FITZPATRICK     WILLIAM      DE      06668            JACOBS & CRUMPLAR, PA                       WILLIAMS     JAMES H      DE      06668           JACOBS & CRUMPLAR, PA
FLOYD           CHARLES      DE      06668            JACOBS & CRUMPLAR, PA                       WILLIAMS     WILLIE       DE      N16C02027ASB    JACOBS & CRUMPLAR, PA
FRAZIER         JERRY E      DE      06668            JACOBS & CRUMPLAR, PA                       WRIGHT       BILLY J      DE      06668           JACOBS & CRUMPLAR, PA
FUQUA           LLOYD D      DE      06668            JACOBS & CRUMPLAR, PA                       O'DANIEL     JOHN         IL      2016L001782     JACOBS O'HARA MCMULLEN, P.C.
GANUS           WILLIAM S    DE      06668            JACOBS & CRUMPLAR, PA                       ABRAMS       ARNOLD       WV      96-C-257        JAMES F. HUMPHREYS & ASSOCIATES L.C.
GIBBS           GEORGE A     DE      06668            JACOBS & CRUMPLAR, PA                       ABSTEN       DELMER       WV      13C310          JAMES F. HUMPHREYS & ASSOCIATES L.C.
GIBBS           WALTER       DE      06668            JACOBS & CRUMPLAR, PA                       ADKINS       MAXIEDEAN    WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.
GIDDENS         EDDIE C      DE      06668            JACOBS & CRUMPLAR, PA                       AKERS        HEWLETT      WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
GLASGOW         WILLIAM      DE      06668            JACOBS & CRUMPLAR, PA                       ALLISON      KERMIT O     WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
HAMBY           JAMES L      DE      06668            JACOBS & CRUMPLAR, PA                       ALONGI       JOSEPH M     WV      98-C-113G       JAMES F. HUMPHREYS & ASSOCIATES L.C.
HEATON          JAMES H      DE      06668            JACOBS & CRUMPLAR, PA                       ANGLES       RALPH S      WV      ADMIN           JAMES F. HUMPHREYS & ASSOCIATES L.C.
HERALD          EARVELEE     DE      06668            JACOBS & CRUMPLAR, PA                       ANGUS        SELDON W     WV      96-C-257        JAMES F. HUMPHREYS & ASSOCIATES L.C.
HOBGOOD         JAMES L      DE      06668            JACOBS & CRUMPLAR, PA                       APPLEGATE    GLENN I      WV      98-C-113G       JAMES F. HUMPHREYS & ASSOCIATES L.C.
HOLLAND         ELVIN L      DE      06668            JACOBS & CRUMPLAR, PA                       ARMSTRONG    OCIE A       WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
HOLLINGSWORTH   HILLARD H    DE      06668            JACOBS & CRUMPLAR, PA                       ARNETT       ROSCOE C     WV      16C767          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HOLT            ISSIAC       DE      06668            JACOBS & CRUMPLAR, PA                       ASHWORTH     JUNIOR R     WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
HOSTETLER       GILBERT      DE      06668            JACOBS & CRUMPLAR, PA                       ATWATER      THOMAS Z     WV      96-C-257        JAMES F. HUMPHREYS & ASSOCIATES L.C.
HUFFMAN         GARRETT      DE      06668            JACOBS & CRUMPLAR, PA                       BAILEY       HARRY F      WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
ISBELL          QUINTON      DE      06668            JACOBS & CRUMPLAR, PA                       BAILEY       JACK R       WV      98-C-212        JAMES F. HUMPHREYS & ASSOCIATES L.C.
JACKSON         BOBBY L      DE      06668            JACOBS & CRUMPLAR, PA                       BAKER        RICHARD T    WV      17C437          JAMES F. HUMPHREYS & ASSOCIATES L.C.
JACKSON         BUD A        DE      06668            JACOBS & CRUMPLAR, PA                       BALL         CHARLES W    WV      98-C-212        JAMES F. HUMPHREYS & ASSOCIATES L.C.
JOHNSON         CHARLES L    DE      06668            JACOBS & CRUMPLAR, PA                       BANKS        JAMES M      WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.

                                                                                                                                                      Appendix A - 162
                                          Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                     Document Page 181 of 624
Claimant      Claimant          State                                                                Claimant      Claimant     State
Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel                    Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel
BARBAROW      DONALD A          WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         CHANEY        CAMERON N    WV      98-C-212        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BARBER        HERBERT F         WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         CHAPMAN       CHARLIE      WV      96-C-259        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BARKER        DONALD L. & LIN   WV      92-C-4049       JAMES F. HUMPHREYS & ASSOCIATES L.C.         CHAPMAN       WOODROW W    WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BARKER        PHILLIP S         WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         CLAGG         RALPH D      WV      94-C-862        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BARR          ROBERT L          WV      16C19           JAMES F. HUMPHREYS & ASSOCIATES L.C.         CLARK         THOMAS L     WV      96-C-259        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BARTLEY       ROBERT E          WV      95-C-134        JAMES F. HUMPHREYS & ASSOCIATES L.C.         CLEEK         RONALD V     WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.
BARTLING      JOSEPH H          WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         CLICK         JOBIE        WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BARTON        HOWARD W          WV      11C859          JAMES F. HUMPHREYS & ASSOCIATES L.C.         CLINE         BILLIE G     WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.
BARTZ         MARTIN J          WV      98-C-113G       JAMES F. HUMPHREYS & ASSOCIATES L.C.         COEN          EVERETT J    WV      97-C-161-RE     JAMES F. HUMPHREYS & ASSOCIATES L.C.
BAUTISTA      ARTHUR W          WV      13C1129         JAMES F. HUMPHREYS & ASSOCIATES L.C.         COGAR         CLEO G       WV      94-C-491        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BAYS          MARTIN J          WV      95-C-134        JAMES F. HUMPHREYS & ASSOCIATES L.C.         COLE          DONALD G     WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BEAGLE        CECIL A           WV      98-C-113G       JAMES F. HUMPHREYS & ASSOCIATES L.C.         COLLINS       ERMIL R      WV      96-C-259        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BECKETT       JIMMY D           WV      14C1231         JAMES F. HUMPHREYS & ASSOCIATES L.C.         COMER         EBEN C       WV      94-C-491        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BEDNAR        MICHAEL L         WV      98-C-113G       JAMES F. HUMPHREYS & ASSOCIATES L.C.         CONLEY        WILL P       WV      12C382          JAMES F. HUMPHREYS & ASSOCIATES L.C.
BEGO          JOHN E            WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         COONROD       MICHAEL A    WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BELCHER       ARLIE H           WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         COOPER        HERSCHEL C   WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.
BENJAMIN      ARTHUR            WV      13C423          JAMES F. HUMPHREYS & ASSOCIATES L.C.         CORDOVA       JOHN S       WV      08C702          JAMES F. HUMPHREYS & ASSOCIATES L.C.
BENNETT       JAMES R           WV      96-C-257        JAMES F. HUMPHREYS & ASSOCIATES L.C.         COSBY         ROY L        WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BEVINS        NORVELL           WV      95-C-134        JAMES F. HUMPHREYS & ASSOCIATES L.C.         COTTLE        MILDRED I    WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.
BIGGS         WAITMAN           WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         COX           HAROLD E     WV      07C2669         JAMES F. HUMPHREYS & ASSOCIATES L.C.
BILES         RODNEY E          WV      96-C-257        JAMES F. HUMPHREYS & ASSOCIATES L.C.         CRABTREE      JACK L       WV      96-C-259        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BIZUB         FRANK G           WV      96-C-257        JAMES F. HUMPHREYS & ASSOCIATES L.C.         CRAFT         JAMES V      WV      96-C-259        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BLACK         KENNETH N         WV      11C22           JAMES F. HUMPHREYS & ASSOCIATES L.C.         CRAIGO        DENNIS R     WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.
BLAKE         BLUFFORD R        WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         CRANK         CHARLES E    WV      96-C-259        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BLANKENSHIP   WANNA F           WV      96-C-66         JAMES F. HUMPHREYS & ASSOCIATES L.C.         CREMEANS      REDA M       WV      95-C-493        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BLEVINS       ROLLIE            WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         CREMERING     ROBERT R     WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.
BOGGESS       STERLING T        WV      14C647          JAMES F. HUMPHREYS & ASSOCIATES L.C.         CRITES        ROY S        WV      98-C-232        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BOGGESS       WILLIAM D         WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         CRUM          JAMES C      WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BONIEY        PAUL              WV      96-C-257        JAMES F. HUMPHREYS & ASSOCIATES L.C.         CUNNINGHAM    JOHN P       WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BOONE         JAMES E           WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         CYRUS         KELLY H      WV      96-C-259        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BOWEN         MARION            WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         DALTON        FRED         WV      95-C-134        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BOWLING       HENRY H           WV      11C1884         JAMES F. HUMPHREYS & ASSOCIATES L.C.         DALTON        RUSSELL      WV      95-C-134        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BOWLING       JEDDIE            WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         DANGERFIELD   NORMAN E     WV      96-C-259        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BRADLEY       CHARLES L         WV      98-C-212        JAMES F. HUMPHREYS & ASSOCIATES L.C.         DAVIS         HENRY A      WV      96-C-253        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BRADLEY       SHERMAN M         WV      96-C-257        JAMES F. HUMPHREYS & ASSOCIATES L.C.         DAVIS         RALPH C      WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.
BRAMMER       BILLIE E          WV      14C677          JAMES F. HUMPHREYS & ASSOCIATES L.C.         DAWSON        CHARLES W    WV      13C288          JAMES F. HUMPHREYS & ASSOCIATES L.C.
BRANNON       DONZEL R          WV      17C976          JAMES F. HUMPHREYS & ASSOCIATES L.C.         DELONG        KENNETH H    WV      13C1242         JAMES F. HUMPHREYS & ASSOCIATES L.C.
BREWER        BRIAN S           WV      13C596          JAMES F. HUMPHREYS & ASSOCIATES L.C.         DEMPSEY       MILDRED G    WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BRICE         JOHN F            WV      96-C-257        JAMES F. HUMPHREYS & ASSOCIATES L.C.         DENEEN        JOHN R       WV      98-C-113G       JAMES F. HUMPHREYS & ASSOCIATES L.C.
BRIDGES       FRANK C           WV      96-C-257        JAMES F. HUMPHREYS & ASSOCIATES L.C.         DENT          LESLIE E     WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.
BROOKS        MARVIN L          WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         DICK          GOLDEN A     WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.
BROWN         BEN               WV      96-C-245        JAMES F. HUMPHREYS & ASSOCIATES L.C.         DICK          SANDRA S     WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.
BROWN         FRED D            WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         DOLIN         HAROLD L     WV      96-C-259        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BROWN         JOHN E            WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         DOMER         JEAN A       WV      13C1205         JAMES F. HUMPHREYS & ASSOCIATES L.C.
BROWN         LUSTER            WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         DUNN          BOYD L       WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BROWNING      JERRY             WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         DURST         KENNETH W    WV      96-C-259        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BRUCE         JAMES R           WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         EARLEY        EMMETT J     WV      14C243          JAMES F. HUMPHREYS & ASSOCIATES L.C.
BRUER         JACKIE L          WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         EARY          CHESTER R    WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BRUMFIELD     CARRIE J          WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         EDDLEBLUTE    CARLTON D    WV      98-C-2892       JAMES F. HUMPHREYS & ASSOCIATES L.C.
BRUMFIELD     WILLIAM E         WV      95-C-493        JAMES F. HUMPHREYS & ASSOCIATES L.C.         EDMONDS       TOMMY R      WV      00C1647         JAMES F. HUMPHREYS & ASSOCIATES L.C.
BRYAN         CLINE S           WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         EDWARDS       JOHNNIE F    WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BURFORD       JERRY             WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         EICHER        CHARLES W    WV      01C93           JAMES F. HUMPHREYS & ASSOCIATES L.C.
BURGESS       GLENN G           WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         ELLIOTT       MICHAEL W    WV      98-C-212        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BURKS         HOWARD J          WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         ELLIOTT       OREACLE E    WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BURNER        THOMAS I          WV      96-C-257        JAMES F. HUMPHREYS & ASSOCIATES L.C.         ELLIOTT       VERNON C     WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
BUSH          GARREY R          WV      96-C-10         JAMES F. HUMPHREYS & ASSOCIATES L.C.         ESTES         DAVID L      WV      13C767          JAMES F. HUMPHREYS & ASSOCIATES L.C.
BUSH          MICHAEL J         WV      12C2278         JAMES F. HUMPHREYS & ASSOCIATES L.C.         EVANS         CHARLES L    WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
CAIN          STANLEY R         WV      98-C-113G       JAMES F. HUMPHREYS & ASSOCIATES L.C.         FANNIN        MICHAEL K    WV      14C1565         JAMES F. HUMPHREYS & ASSOCIATES L.C.
CAMPBELL      EARL R            WV      96-C-257        JAMES F. HUMPHREYS & ASSOCIATES L.C.         FISH          ANTHONY D    WV      98-C-232        JAMES F. HUMPHREYS & ASSOCIATES L.C.
CAMPBELL      ELMER E           WV      98-C-232        JAMES F. HUMPHREYS & ASSOCIATES L.C.         FISHER        CHARLES K    WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
CANON         JOHN T. V OWENS   WV      92-C-1787       JAMES F. HUMPHREYS & ASSOCIATES L.C.         FORD          COSS         WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.
CAREY         DANIEL L          WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         FOSTER        JAMES R      WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.
CARPENTER     JAMES F           WV      14C757          JAMES F. HUMPHREYS & ASSOCIATES L.C.         FOSTER        VERNON D     WV      96-C-259        JAMES F. HUMPHREYS & ASSOCIATES L.C.
CARR          GENE E            WV      96-C-10         JAMES F. HUMPHREYS & ASSOCIATES L.C.         FRALEY        LARRY A      WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.
CARROLL       MICHAEL J         WV      98-C-113G       JAMES F. HUMPHREYS & ASSOCIATES L.C.         FRALEY        LON          WV      12C1217         JAMES F. HUMPHREYS & ASSOCIATES L.C.
CARROLL       ROBERT F          WV      98-C-113G       JAMES F. HUMPHREYS & ASSOCIATES L.C.         FRANCIS       ALTON        WV      13C2268         JAMES F. HUMPHREYS & ASSOCIATES L.C.
CARTE         JOHN K            WV      96-C-257        JAMES F. HUMPHREYS & ASSOCIATES L.C.         FRYE          JAMES H      WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
CARTER        CLYDE L           WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         FRYER         MAXVIL       WV      98-C-213        JAMES F. HUMPHREYS & ASSOCIATES L.C.
CARTER        EARL              WV      95-C-134        JAMES F. HUMPHREYS & ASSOCIATES L.C.         FUGATE        EARNEST C    WV      14C200          JAMES F. HUMPHREYS & ASSOCIATES L.C.
CARTER        LONNIE F          WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         FULLERTON     DONALD E     WV      12C2240         JAMES F. HUMPHREYS & ASSOCIATES L.C.
CARTER        WILLARD M         WV      96-C-259        JAMES F. HUMPHREYS & ASSOCIATES L.C.         FULTZ         JAMES R      WV      95-C-134        JAMES F. HUMPHREYS & ASSOCIATES L.C.
CARVER        ERVIN J           WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         GALLOWAY      NORMAN E     WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.
CAVENDER      ROMIE F           WV      98-C-57         JAMES F. HUMPHREYS & ASSOCIATES L.C.         GARDNER       KENNETH R    WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.
CHAMBERS      HASKELL H         WV      95-C-134        JAMES F. HUMPHREYS & ASSOCIATES L.C.         GARINGER      MARTIN C     WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.
CHANDLER      FRED L            WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         GARLITZ       WILLIAM B    WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
CHANDLER      JESS R            WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         GENTILE       DANIEL B     WV      98-C-113G       JAMES F. HUMPHREYS & ASSOCIATES L.C.

                                                                                                                                                          Appendix A - 163
                                         Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                    Document Page 182 of 624
Claimant      Claimant         State                                                                Claimant     Claimant      State
Last Name     First Name       Filed   Docket Number   Primary Plaintiff Counsel                    Last Name    First Name    Filed   Docket Number     Primary Plaintiff Counsel
GILLENWATER   CARROLL W        WV      14C1418         JAMES F. HUMPHREYS & ASSOCIATES L.C.         JOHNSON      FRANKLIN D    WV      05C262_ADMIN_GP   JAMES F. HUMPHREYS & ASSOCIATES L.C.
GILLILAND     AARON L          WV      96-C-261        JAMES F. HUMPHREYS & ASSOCIATES L.C.         JOHNSON      GEORGE R      WV      98-C-247          JAMES F. HUMPHREYS & ASSOCIATES L.C.
GIRAUDO       ANTHONY          WV      96-C-261        JAMES F. HUMPHREYS & ASSOCIATES L.C.         JOHNSON      GERALD D      WV      96-C-261          JAMES F. HUMPHREYS & ASSOCIATES L.C.
GLADWELL      JAMES T          WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         JOHNSON      JAMES D       WV      96-C-261          JAMES F. HUMPHREYS & ASSOCIATES L.C.
GOLLIHUE      CALMON E         WV      00C2717         JAMES F. HUMPHREYS & ASSOCIATES L.C.         JOHNSON      SAMUEL L      WV      03C2525           JAMES F. HUMPHREYS & ASSOCIATES L.C.
GOOCH         JAMES H          WV      98-C-2892       JAMES F. HUMPHREYS & ASSOCIATES L.C.         JONES        GLEN R        WV      12C533            JAMES F. HUMPHREYS & ASSOCIATES L.C.
GOODNITE      DONALD           WV      04C3022         JAMES F. HUMPHREYS & ASSOCIATES L.C.         JONES        PAUL L        WV      98-C-231          JAMES F. HUMPHREYS & ASSOCIATES L.C.
GOODPASTER    DONNIE R         WV      95-C-234        JAMES F. HUMPHREYS & ASSOCIATES L.C.         JONES        ROMIE K       WV      98-C-231          JAMES F. HUMPHREYS & ASSOCIATES L.C.
GOUDY         VERNON E         WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         JORDAN       WILLIAM D     WV      14C1010           JAMES F. HUMPHREYS & ASSOCIATES L.C.
GRAY          WILLARD G        WV      96-C-261        JAMES F. HUMPHREYS & ASSOCIATES L.C.         KEARNS       JAMES R       WV      95-C-134          JAMES F. HUMPHREYS & ASSOCIATES L.C.
GREEN         JERRY K          WV      96-C-10         JAMES F. HUMPHREYS & ASSOCIATES L.C.         KEEFER       EARL H        WV      05C2566           JAMES F. HUMPHREYS & ASSOCIATES L.C.
GREEN         LEONARD          WV      95-C-134        JAMES F. HUMPHREYS & ASSOCIATES L.C.         KELLY        WADE H        WV      11C542            JAMES F. HUMPHREYS & ASSOCIATES L.C.
GREEN         OSCAR L          WV      96-C-261        JAMES F. HUMPHREYS & ASSOCIATES L.C.         KENNARD      ROBERT M      WV      99-C-51           JAMES F. HUMPHREYS & ASSOCIATES L.C.
GREENE        DELMER           WV      96-C-261        JAMES F. HUMPHREYS & ASSOCIATES L.C.         KENNEDY      EDWARD F      WV      90-C-3934         JAMES F. HUMPHREYS & ASSOCIATES L.C.
GRIFFITH      ARNOLD R         WV      95-C-493        JAMES F. HUMPHREYS & ASSOCIATES L.C.         KENYON       JOHN B        WV      13C831            JAMES F. HUMPHREYS & ASSOCIATES L.C.
GRIFFITH      GLEN M           WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         KERSEY       ROGER L       WV      13C1176           JAMES F. HUMPHREYS & ASSOCIATES L.C.
GROSS         JIMMY R          WV      98-C-2892       JAMES F. HUMPHREYS & ASSOCIATES L.C.         KIMBALL      JAMES M       WV      16C1375           JAMES F. HUMPHREYS & ASSOCIATES L.C.
GUMBERT       JAMES R          WV      96-C-261        JAMES F. HUMPHREYS & ASSOCIATES L.C.         KING         ORVILLE A     WV      98-C-231          JAMES F. HUMPHREYS & ASSOCIATES L.C.
GUMM          CECIL C          WV      96-C-261        JAMES F. HUMPHREYS & ASSOCIATES L.C.         KING         REVNA C       WV      99-C-51           JAMES F. HUMPHREYS & ASSOCIATES L.C.
GUNNOE        DONALD R         WV      96-C-10         JAMES F. HUMPHREYS & ASSOCIATES L.C.         KIRK         MARVIN L      WV      03C2525           JAMES F. HUMPHREYS & ASSOCIATES L.C.
HACKNEY       PAUL             WV      96-C-261        JAMES F. HUMPHREYS & ASSOCIATES L.C.         KITTLE       DELBERT W     WV      10C2216           JAMES F. HUMPHREYS & ASSOCIATES L.C.
HAGLEY        BILLY M          WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         KNIGHT       ROBERT H      WV      98-C-231          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HALL          ARTHUR L         WV      95-C-134        JAMES F. HUMPHREYS & ASSOCIATES L.C.         KOSTOS       ANDREW N      WV      98-C-231          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HALL          JAMES W          WV      96-C-261        JAMES F. HUMPHREYS & ASSOCIATES L.C.         KOUNS        SAMUEL B      WV      98-C-247          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HALL          JESSE            WV      13C174          JAMES F. HUMPHREYS & ASSOCIATES L.C.         LAMBEY       CLINTON A     WV      96-C-253          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HALL          ROBERT L         WV      90-C-3048       JAMES F. HUMPHREYS & ASSOCIATES L.C.         LARCH        DOLORES J     WV      03C2525           JAMES F. HUMPHREYS & ASSOCIATES L.C.
HAMILTON      RANDAL C         WV      96-C-261        JAMES F. HUMPHREYS & ASSOCIATES L.C.         LARES        ROSWELL L     WV      95-C-134          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HAMMOND       CHARLES E        WV      96-C-261        JAMES F. HUMPHREYS & ASSOCIATES L.C.         LARES        ROSWELL L     WV      95-C-234          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HAMMOND       JACK             WV      98-C-213        JAMES F. HUMPHREYS & ASSOCIATES L.C.         LASURE       KENNETH W     WV      95-C-134          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HANSON        DONALD L         WV      14C284          JAMES F. HUMPHREYS & ASSOCIATES L.C.         LASURE       KENNETH W     WV      95-C-234          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HARDY         GEORGE L         WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         LAUDERMAN    CLYDE C       WV      98-C-231          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HARGETT       ALLIE            WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         LAYNE        HARRY R       WV      98-C-247          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HARMON        WALTER L         WV      03C1626         JAMES F. HUMPHREYS & ASSOCIATES L.C.         LEHMAN       KATHLEEN M    WV      13C1832           JAMES F. HUMPHREYS & ASSOCIATES L.C.
HARPER        ALONZO R         WV      13C618          JAMES F. HUMPHREYS & ASSOCIATES L.C.         LEIGHTY      THOMAS R      WV      98-C-231          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HARRINGTON    JOHN M           WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         LESTER       RONALD C      WV      96-C-262          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HARRIS        CHARLES L        WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         LETT         ROBERT G      WV      03C2525           JAMES F. HUMPHREYS & ASSOCIATES L.C.
HARRIS        FRED F           WV      99-C-149        JAMES F. HUMPHREYS & ASSOCIATES L.C.         LEWIS        DIANE M       WV      98-C-231          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HARRIS        GILLIAM          WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         LEWIS        FORAKER B     WV      95-C-134          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HARTMAN       GR               WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         LEWIS        GREGORY       WV      03C2525           JAMES F. HUMPHREYS & ASSOCIATES L.C.
HATCHER       WILLARD L        WV      96-C-261        JAMES F. HUMPHREYS & ASSOCIATES L.C.         LISLE        ROBERT E      WV      99-C-51           JAMES F. HUMPHREYS & ASSOCIATES L.C.
HATFIELD      EMMETT R         WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         LITTLE       ROBERT P      WV      98-C-247          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HATFIELD      HENRY H          WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         LIVELY       DANNY E       WV      95-C-134          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HAWES         MEREDITH         WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         LLOYD        JAMES C       WV      13C1241           JAMES F. HUMPHREYS & ASSOCIATES L.C.
HAWLEY        CHARLES F        WV      14C1190         JAMES F. HUMPHREYS & ASSOCIATES L.C.         LOASE        WILLIAM E     WV      96-C-262          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HECK          WILLIAM R        WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         LOGAN        FORREST G     WV      98-C-247          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HEIL          DONALD L         WV      95-C-134        JAMES F. HUMPHREYS & ASSOCIATES L.C.         LOPEZ        STEVE L       WV      99-C-51           JAMES F. HUMPHREYS & ASSOCIATES L.C.
HENSLEY       FRANKLIN D       WV      12C1249         JAMES F. HUMPHREYS & ASSOCIATES L.C.         LOUGHRY      ALLEN H       WV      11C1298           JAMES F. HUMPHREYS & ASSOCIATES L.C.
HENSON        RALPH C          WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         LOVEJOY      MERRELL       WV      03C2525           JAMES F. HUMPHREYS & ASSOCIATES L.C.
HEWLETT       DELMAR D         WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         LUNSFORD     OTIS L        WV      98-C-213          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HIBSHMAN      VIVIAN G         WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         LYNCH        ALFRED F      WV      96-C-262          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HILL          JULIA E          WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         LYNCH        RUSSELL R     WV      98-C-247          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HOBSON        KENNETH WILSON   WV      95-C-17         JAMES F. HUMPHREYS & ASSOCIATES L.C.         LYON         JAMES         WV      08C1024           JAMES F. HUMPHREYS & ASSOCIATES L.C.
HODGE         HOMER N          WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         MACRE        SYLVESTER R   WV      96-C-262          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HOLBROOK      DELMAS R         WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         MACRI        ALBERT D      WV      96-C-262          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HOLBROOK      JAMES D          WV      12C1680         JAMES F. HUMPHREYS & ASSOCIATES L.C.         MARCUM       LEE R         WV      98-C-247          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HOLDER        RICHARD A        WV      06C878          JAMES F. HUMPHREYS & ASSOCIATES L.C.         MARPLE       FRANKLIN D    WV      17C979            JAMES F. HUMPHREYS & ASSOCIATES L.C.
HOLDREN       KENT             WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         MARSH        DANNY A       WV      03C2525           JAMES F. HUMPHREYS & ASSOCIATES L.C.
HOLMES        RAY              WV      95-C-134        JAMES F. HUMPHREYS & ASSOCIATES L.C.         MARSHALL     FREDERICK C   WV      03C2525           JAMES F. HUMPHREYS & ASSOCIATES L.C.
HOLMES        TIMOTHY J        WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         MARTIN       EARNEST       WV      96-C-262          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HOLSINGER     ALVA             WV      13C141          JAMES F. HUMPHREYS & ASSOCIATES L.C.         MARTIN       HOLLIE J      WV      98-C-231          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HOLSTEIN      DANNY            WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         MARTIN       JOE D         WV      99-C-51           JAMES F. HUMPHREYS & ASSOCIATES L.C.
HOLSTEIN      JACKIE L         WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         MARTIN       VAN M         WV      98-C-247          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HOTT          RICHARD W        WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         MASSEY       LORENZO D     WV      12C2212           JAMES F. HUMPHREYS & ASSOCIATES L.C.
HOWARD        ERNEST L         WV      96-C-261        JAMES F. HUMPHREYS & ASSOCIATES L.C.         MATHENY      ROBERT E      WV      98-C-247          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HOWARD        JACK             WV      95-C-234        JAMES F. HUMPHREYS & ASSOCIATES L.C.         MAY          WILLIAM E     WV      98-C-213          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HUFFMAN       OPIE L           WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         MAYNARD      CURTIS A      WV      12C960            JAMES F. HUMPHREYS & ASSOCIATES L.C.
HUGHES        HARLAN R         WV      96-C-261        JAMES F. HUMPHREYS & ASSOCIATES L.C.         MCCLAIN      WALLACE F     WV      99-C-51           JAMES F. HUMPHREYS & ASSOCIATES L.C.
HUGHES        VERNER D         WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         MCCLURE      GARY L        WV      13C1028           JAMES F. HUMPHREYS & ASSOCIATES L.C.
HUNT          CLIFFORD H       WV      12C2235         JAMES F. HUMPHREYS & ASSOCIATES L.C.         MCCOMAS      EUGENE C      WV      98-C-231          JAMES F. HUMPHREYS & ASSOCIATES L.C.
HYSELL        NORMAN E         WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         MCCOMAS      NORMAN T      WV      98-C-231          JAMES F. HUMPHREYS & ASSOCIATES L.C.
INGELS        JAMES R          WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         MCCOY        RAY           WV      17C163            JAMES F. HUMPHREYS & ASSOCIATES L.C.
JACKSON       DUTCH            WV      95-C-104        JAMES F. HUMPHREYS & ASSOCIATES L.C.         MCCULLOUGH   ARTHUR G      WV      98-C-231          JAMES F. HUMPHREYS & ASSOCIATES L.C.
JACKSON       LESLIE L         WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         MCDANIELS    CARL          WV      98-C-247          JAMES F. HUMPHREYS & ASSOCIATES L.C.
JACKSON       LOREN W          WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         MCDAVID      PATRICK E     WV      98-C-213          JAMES F. HUMPHREYS & ASSOCIATES L.C.
JACOBS        THOMAS W         WV      96-C-261        JAMES F. HUMPHREYS & ASSOCIATES L.C.         MCFARLAND    JERRY A       WV      03C2525           JAMES F. HUMPHREYS & ASSOCIATES L.C.
JENKINS       BEN              WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         MCFEE        JOHN E        WV      98-C-231          JAMES F. HUMPHREYS & ASSOCIATES L.C.

                                                                                                                                                           Appendix A - 164
                                      Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                 Document Page 183 of 624
Claimant       Claimant     State                                                                Claimant      Claimant         State
Last Name      First Name   Filed   Docket Number   Primary Plaintiff Counsel                    Last Name     First Name       Filed   Docket Number   Primary Plaintiff Counsel
MCGRAW         ROBERT L     WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         POWELL        CHARLES L        WV      14C519          JAMES F. HUMPHREYS & ASSOCIATES L.C.
MCGUIRE        CHARLES M    WV      96-C-262        JAMES F. HUMPHREYS & ASSOCIATES L.C.         POWELL        WILLIAM R        WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.
MCLANE         CHARLES E    WV      08C219          JAMES F. HUMPHREYS & ASSOCIATES L.C.         PRESTON       JAMES E          WV      13C432          JAMES F. HUMPHREYS & ASSOCIATES L.C.
MEADOWS        MELVIN C     WV      96-C-262        JAMES F. HUMPHREYS & ASSOCIATES L.C.         PUCKETT       JAMES R          WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.
MEEK           CLYDE        WV      99-C-287        JAMES F. HUMPHREYS & ASSOCIATES L.C.         PYLES         HOWARD W         WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
MEEK           EARL M       WV      96-C-262        JAMES F. HUMPHREYS & ASSOCIATES L.C.         QUEEN         WILLIAM H        WV      96-C-263        JAMES F. HUMPHREYS & ASSOCIATES L.C.
MELLOTT        HAROLD F     WV      98-C-113G       JAMES F. HUMPHREYS & ASSOCIATES L.C.         RADCLIFF      ARTHUR J         WV      13C266          JAMES F. HUMPHREYS & ASSOCIATES L.C.
MESSER         RUSSELL L    WV      10C520          JAMES F. HUMPHREYS & ASSOCIATES L.C.         RAMEY         JERRY A          WV      14C211          JAMES F. HUMPHREYS & ASSOCIATES L.C.
MEYERS         CHARLES      WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         RAMSEY        LONNIE           WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.
MIDCAP         HAROLD L     WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         RATCLIFF      KENNETH R        WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.
MIDDLETON      BOBBY J      WV      95-C-493        JAMES F. HUMPHREYS & ASSOCIATES L.C.         RATLIFF       CALVIN           WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.
MILLER         CHARLES C    WV      96-C-10         JAMES F. HUMPHREYS & ASSOCIATES L.C.         RATLIFF       JERRY L          WV      95-C-134        JAMES F. HUMPHREYS & ASSOCIATES L.C.
MILLER         DON L        WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         RAY           JOHN W           WV      12C2236         JAMES F. HUMPHREYS & ASSOCIATES L.C.
MILLER         GLENN D      WV      13C668          JAMES F. HUMPHREYS & ASSOCIATES L.C.         REED          JOHN R           WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.
MILLER         RICHARD G    WV      13C607          JAMES F. HUMPHREYS & ASSOCIATES L.C.         REED          ROBERT P         WV      17C799          JAMES F. HUMPHREYS & ASSOCIATES L.C.
MILLER         WILLIAM D    WV      13C2141         JAMES F. HUMPHREYS & ASSOCIATES L.C.         REED          WILLIE O         WV      10C2027         JAMES F. HUMPHREYS & ASSOCIATES L.C.
MILLER         WILLIAM E    WV      13C674          JAMES F. HUMPHREYS & ASSOCIATES L.C.         REHMEL        TERRENCE E       WV      15C1889         JAMES F. HUMPHREYS & ASSOCIATES L.C.
MINIX          TROY         WV      14C955          JAMES F. HUMPHREYS & ASSOCIATES L.C.         REYNOLDS      CHESTER A        WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.
MITCHELL       SAMUEL E     WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         REYNOLDS      FREDERICK        WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.
MOFFATT        RICHARD A    WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         RHODES        DONALD R         WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.
MONTGOMERY     JAMES R      WV      95-C-234        JAMES F. HUMPHREYS & ASSOCIATES L.C.         RHODES        GLENN FRANKLIN   WV      92-C-1788       JAMES F. HUMPHREYS & ASSOCIATES L.C.
MOONEY         CARL T       WV      04C2523         JAMES F. HUMPHREYS & ASSOCIATES L.C.         RHODES        HOWARD E         WV      13C1342         JAMES F. HUMPHREYS & ASSOCIATES L.C.
MOORE          ARNOLD R     WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         RICE          PAUL E           WV      95-C-134        JAMES F. HUMPHREYS & ASSOCIATES L.C.
MOORE          JOHN E       WV      96-C-262        JAMES F. HUMPHREYS & ASSOCIATES L.C.         RICHARDS      LLOYD            WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.
MOORE          RUDOLPH W    WV      12C548          JAMES F. HUMPHREYS & ASSOCIATES L.C.         RICHARDSON    CARLOS J         WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.
MORRIS         KENNETH J    WV      13C924          JAMES F. HUMPHREYS & ASSOCIATES L.C.         RICHARDSON    GEORGE L         WV      96-C-263        JAMES F. HUMPHREYS & ASSOCIATES L.C.
MORTON         JOHN D       WV      98-C-232        JAMES F. HUMPHREYS & ASSOCIATES L.C.         RIDER         DENNY H          WV      96-C-263        JAMES F. HUMPHREYS & ASSOCIATES L.C.
MOSLEY         JOHN B       WV      95-C-134        JAMES F. HUMPHREYS & ASSOCIATES L.C.         RIFE          WORLEY A         WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.
MOSS           JUNIOR C     WV      98-C-232        JAMES F. HUMPHREYS & ASSOCIATES L.C.         RIGGS         JERRY L          WV      12C2541         JAMES F. HUMPHREYS & ASSOCIATES L.C.
MUNCY          SAM          WV      95-C-134        JAMES F. HUMPHREYS & ASSOCIATES L.C.         RIGGS         SHERMAN P        WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.
MUNDY          DANA L       WV      95-C-234        JAMES F. HUMPHREYS & ASSOCIATES L.C.         ROACH         CECIL            WV      96-C-263        JAMES F. HUMPHREYS & ASSOCIATES L.C.
MURPHY         JAMES F      WV      98-C-2892       JAMES F. HUMPHREYS & ASSOCIATES L.C.         ROARK         LUTHER E         WV      99-C-817-B      JAMES F. HUMPHREYS & ASSOCIATES L.C.
MYERS          ROBERT L     WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         ROBERTS       FRANKLIN L       WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
NAGELDINGER    DONALD H     WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         ROBERTS       PHILLIP M        WV      14C755          JAMES F. HUMPHREYS & ASSOCIATES L.C.
NAPIER         CHESTER L    WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         ROBINETTE     JACK E           WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.
NAYLOR         TIMOTHY L    WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         ROBINSON      CARL D           WV      96-C-263        JAMES F. HUMPHREYS & ASSOCIATES L.C.
NELSON         BARRON D     WV      96-C-262        JAMES F. HUMPHREYS & ASSOCIATES L.C.         ROBINSON      HARRY B          WV      95-C-134        JAMES F. HUMPHREYS & ASSOCIATES L.C.
NELSON         HAROLD R     WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         ROCCO         GENE D           WV      96-C-263        JAMES F. HUMPHREYS & ASSOCIATES L.C.
NELSON         JAMES H      WV      98-C-2892       JAMES F. HUMPHREYS & ASSOCIATES L.C.         RODRIGUEZ     NICHOLAS         WV      98-C-113G       JAMES F. HUMPHREYS & ASSOCIATES L.C.
NEUMEYER       CLIFTON L    WV      94-C-491        JAMES F. HUMPHREYS & ASSOCIATES L.C.         ROLLINS       ROBERT L         WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
NEWELL         DONALD M     WV      14C1257         JAMES F. HUMPHREYS & ASSOCIATES L.C.         ROOP          HAROLD R         WV      98-C-232        JAMES F. HUMPHREYS & ASSOCIATES L.C.
NEWSOME        RONALD       WV      13C916          JAMES F. HUMPHREYS & ASSOCIATES L.C.         ROUSH         MARION W         WV      96-C-263        JAMES F. HUMPHREYS & ASSOCIATES L.C.
NICHOLS        JACK K       WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         ROUSH         SANDY D          WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.
NICKERSON      DONALD R     WV      13C1034         JAMES F. HUMPHREYS & ASSOCIATES L.C.         RUNION        PAUL B           WV      07C707          JAMES F. HUMPHREYS & ASSOCIATES L.C.
NOE            CHARLIE W    WV      95-C-30         JAMES F. HUMPHREYS & ASSOCIATES L.C.         RUTLEDGE      CHARLES Y        WV      96-C-263        JAMES F. HUMPHREYS & ASSOCIATES L.C.
NOFFSINGER     VIRGIL D     WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         SANSON        ANTHONY          WV      96-C-263        JAMES F. HUMPHREYS & ASSOCIATES L.C.
NOLAN          KENNETH C    WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         SCHOOLCRAFT   DARYL W          WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.
NULL           JERRY E      WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         SCOTT         GEORGE W         WV      95-C-134        JAMES F. HUMPHREYS & ASSOCIATES L.C.
NULL           ROGER E      WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         SCOTT         ROBERT S         WV      98-C-113G       JAMES F. HUMPHREYS & ASSOCIATES L.C.
NUNEZ          JOSEPH       WV      98-C-113G       JAMES F. HUMPHREYS & ASSOCIATES L.C.         SEBASTIAN     WILLIAM H        WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.
OLIVER         JAMES L      WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         SETTIMIO      JOSEPH A         WV      95-C-234        JAMES F. HUMPHREYS & ASSOCIATES L.C.
OSBORNE        ELOUISE P    WV      96-C-263        JAMES F. HUMPHREYS & ASSOCIATES L.C.         SHAFFER       SHELBY J         WV      17C807          JAMES F. HUMPHREYS & ASSOCIATES L.C.
OSTER          JOHN D       WV      96-C-263        JAMES F. HUMPHREYS & ASSOCIATES L.C.         SHANK         GEORGE M         WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.
OWSLEY         CLINTON E    WV      96-C-10         JAMES F. HUMPHREYS & ASSOCIATES L.C.         SHARP         BOBBY L          WV      98-C-213        JAMES F. HUMPHREYS & ASSOCIATES L.C.
PARKER         GLORIA G.    WV      96-C-163        JAMES F. HUMPHREYS & ASSOCIATES L.C.         SIMONS        TRAVIS           WV      13C1441         JAMES F. HUMPHREYS & ASSOCIATES L.C.
PARKER         JACKIE R     WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         SIMPKINS      OKEY K           WV      96-C-263        JAMES F. HUMPHREYS & ASSOCIATES L.C.
PARKER         THOMAS A     WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         SIZEMORE      WILLIAM E        WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.
PARSONS        WESTLEY W    WV      98-C-212        JAMES F. HUMPHREYS & ASSOCIATES L.C.         SKEENS        HOMER W          WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.
PAULEY         HARRY A      WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         SLONE         DONALD E         WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.
PEER           BRYAN        WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         SLUSS         JAMES J          WV      07C2144         JAMES F. HUMPHREYS & ASSOCIATES L.C.
PERDUE         ROSCOE R     WV      13C564          JAMES F. HUMPHREYS & ASSOCIATES L.C.         SMITH         DAVID L          WV      11C1446         JAMES F. HUMPHREYS & ASSOCIATES L.C.
PERKINS        BAZIL O      WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         SMITH         DONNIE D         WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.
PERKINS        EDDIE L      WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         SMITH         HEROLD L         WV      11C1494         JAMES F. HUMPHREYS & ASSOCIATES L.C.
PERKINS        HASKEL       WV      96-C-263        JAMES F. HUMPHREYS & ASSOCIATES L.C.         SMITH         KENNETH E        WV      13C2407         JAMES F. HUMPHREYS & ASSOCIATES L.C.
PETERS         PAUL R       WV      96-C-263        JAMES F. HUMPHREYS & ASSOCIATES L.C.         SMITH         ORAL W           WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
PETTIT         SHANNON B    WV      17C384          JAMES F. HUMPHREYS & ASSOCIATES L.C.         SMITH         ROBERT F         WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
PETTRY         OLIVER L     WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         SMITH         WALTER V         WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
PHARES         THOMAS J     WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         SNYDER        BILLY J          WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.
PHILLIPS       GARY L       WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         SNYDER        WILLIAM H        WV      94-C-491        JAMES F. HUMPHREYS & ASSOCIATES L.C.
PHILLIPS       JIMMY D      WV      12C89           JAMES F. HUMPHREYS & ASSOCIATES L.C.         SOUTHERN      JOHN J           WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
PINKERMAN      LARRY J      WV      14C660          JAMES F. HUMPHREYS & ASSOCIATES L.C.         SOVINE        MILDRED L        WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
PLANTIN        SYLVESTER    WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         SPARKS        HERMAN           WV      14C858          JAMES F. HUMPHREYS & ASSOCIATES L.C.
POLING         GLEN E       WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         SPAULDING     WILLIAM R        WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.
POOLE          TED S        WV      14C1373         JAMES F. HUMPHREYS & ASSOCIATES L.C.         SPEECE        THURMAN O        WV      98-C-113G       JAMES F. HUMPHREYS & ASSOCIATES L.C.
POSTAGE        RUDOLPH V    WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         SPENCER       DAYTON H         WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
POSTLETHWAIT   NORA O       WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         SPERRY        WARREN           WV      96-C-263        JAMES F. HUMPHREYS & ASSOCIATES L.C.

                                                                                                                                                          Appendix A - 165
                                         Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                    Document Page 184 of 624
Claimant     Claimant          State                                                                Claimant     Claimant     State
Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel                    Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
STANLEY      CHARLES W         WV      14C105          JAMES F. HUMPHREYS & ASSOCIATES L.C.         WILLIAMS     WILLIAM L    WV      96-C-264        JAMES F. HUMPHREYS & ASSOCIATES L.C.
STARK        STANLEY G         WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         WILSON       CLIFFORD G   WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.
STARKEY      JAMES H           WV      14C1942         JAMES F. HUMPHREYS & ASSOCIATES L.C.         WINDSOR      MCRAE        WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.
STEED        JOHN H            WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         WIREMAN      DONALD G     WV      96-C-264        JAMES F. HUMPHREYS & ASSOCIATES L.C.
STEELE       MICHAEL W         WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         WITHROW      RONALD E     WV      11C504          JAMES F. HUMPHREYS & ASSOCIATES L.C.
STEPHENS     CHARLES D         WV      14C1143         JAMES F. HUMPHREYS & ASSOCIATES L.C.         WORKMAN      ELMER L      WV      12C2323         JAMES F. HUMPHREYS & ASSOCIATES L.C.
STEPHENS     JEROME A          WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         WORKMAN      ROBERT L     WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
STEPHENS     RAYMOND G         WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         WRAY         ALBERT H     WV      96-C-66         JAMES F. HUMPHREYS & ASSOCIATES L.C.
STEPHENS     WOODROW M         WV      96-C-264        JAMES F. HUMPHREYS & ASSOCIATES L.C.         WRIGHT       ESTILL T     WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.
STEVENS      CHESTER           WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         WRIGHT       TROY         WV      98-C-213        JAMES F. HUMPHREYS & ASSOCIATES L.C.
STEWART      PAUL M            WV      96-C-264        JAMES F. HUMPHREYS & ASSOCIATES L.C.         WRISTON      DONALD R     WV      96-C-264        JAMES F. HUMPHREYS & ASSOCIATES L.C.
STIDHAM      DANNY L           WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         YOPP         ERNEST J     WV      96-C-264        JAMES F. HUMPHREYS & ASSOCIATES L.C.
STIDHAM      JERRY M           WV      96-C-264        JAMES F. HUMPHREYS & ASSOCIATES L.C.         YOUNG        ARTHUR A     WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.
STIDHAM      TROY F            WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         YOUNG        JOHN E       WV      96-C-10         JAMES F. HUMPHREYS & ASSOCIATES L.C.
STOUT        ROBERT L          WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         ALEXANDER    CLEVELAND    LA      27833           JAMES L. FARRAGUT, JR.
STUART       PHYLLIS J         WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         BENFORD      RODNEY       LA      97-5290         JAMES L. FARRAGUT, JR.
STUMP        ERNEST L          WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         BOGGS        CARL R       LA      27833           JAMES L. FARRAGUT, JR.
SURPRENANT   DONALD D          WV      13C715          JAMES F. HUMPHREYS & ASSOCIATES L.C.         BRADFORD     RAYMOND      LA      27833           JAMES L. FARRAGUT, JR.
SWIGER       BERNARD WAYNE V   WV      92-C-1789       JAMES F. HUMPHREYS & ASSOCIATES L.C.         BRYANT       ALVIN H      LA      27833           JAMES L. FARRAGUT, JR.
TACKETT      GEORGE W          WV      95-C-134        JAMES F. HUMPHREYS & ASSOCIATES L.C.         CONERLY      JESSIE F     LA      9810285         JAMES L. FARRAGUT, JR.
TACKETT      LESTER            WV      98-C-213        JAMES F. HUMPHREYS & ASSOCIATES L.C.         FRAZIER      LEROY        LA      27833           JAMES L. FARRAGUT, JR.
TAWNEY       JACK L            WV      11C846          JAMES F. HUMPHREYS & ASSOCIATES L.C.         FULLER       NATALIE      LA      27833           JAMES L. FARRAGUT, JR.
TAYLOR       JOHN W            WV      13C420          JAMES F. HUMPHREYS & ASSOCIATES L.C.         LAGARDE      PAUL T       LA      27833           JAMES L. FARRAGUT, JR.
TAYLOR       WILMA B           WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         POE          THOMAS W     LA      97-5290         JAMES L. FARRAGUT, JR.
TEETOR       JOE C             WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         PONDER       PRENTICE E   LA      27833           JAMES L. FARRAGUT, JR.
TEMPLETON    EDWARD L          WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         PURYEAR      SHERILL P    LA      27833           JAMES L. FARRAGUT, JR.
THOMAS       GEORGE W          WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         RANDALL      HERMAN       LA      27833           JAMES L. FARRAGUT, JR.
THOMAS       HOWARD D          WV      95-C-181        JAMES F. HUMPHREYS & ASSOCIATES L.C.         REPPOND      BOBBY I      LA      44-0594         JAMES L. FARRAGUT, JR.
THOMPSON     LONNIE J          WV      13C282          JAMES F. HUMPHREYS & ASSOCIATES L.C.         SIMPSON      DURWOOD      LA      97-5290         JAMES L. FARRAGUT, JR.
THOMPSON     PHILLIP E         WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         SPEARS       MERLE        LA      27833           JAMES L. FARRAGUT, JR.
THORNTON     DARRELL R         WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         STATEN       FREDDIE P    LA      27833           JAMES L. FARRAGUT, JR.
THORNTON     JAMES W           WV      16C398          JAMES F. HUMPHREYS & ASSOCIATES L.C.         STEWART      DELMAR       LA      27833           JAMES L. FARRAGUT, JR.
TINDALL      GARY L            WV      16C1118         JAMES F. HUMPHREYS & ASSOCIATES L.C.         TUCKER       CHARLES      LA      27833           JAMES L. FARRAGUT, JR.
TOLLIVER     HENRY V           WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         WHITLOCK     ALLEN J      LA      97-5290         JAMES L. FARRAGUT, JR.
TOLLIVER     JAMES R           WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         MESORACA     ROCCO J      PA      071004674       JAMES N. GROSS, ESQ
TOWNSEND     ROBERT F          WV      96-C-264        JAMES F. HUMPHREYS & ASSOCIATES L.C.         CHATELLIER   JAMES T      KY      98-CI-01196     JAMES W OWENS, CHTD
TRAVIS       ROBERT R          WV      98-C-113G       JAMES F. HUMPHREYS & ASSOCIATES L.C.         COPE         RONNIE       KY      93-CI-00199     JAMES W OWENS, CHTD
TRAYLOR      LEE O             WV      98-C-213        JAMES F. HUMPHREYS & ASSOCIATES L.C.         CROSSLIN     JOE          KY      93-CI-00199     JAMES W OWENS, CHTD
TREADWAY     SHIRLEY E         WV      17C920          JAMES F. HUMPHREYS & ASSOCIATES L.C.         THACKER      RON          IL      08L78           JAMES WALKEN LTD
TUCKER       MICHAEL L         WV      96-C-264        JAMES F. HUMPHREYS & ASSOCIATES L.C.         PITTS        ROBERT E     MS      2001-3-CV1      JEANNENE T PACIFIC
TUCKER       RICK W            WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         AKERS        GARY L       SC      2010CP234980    JEKEL-DOOLITTLE, LLC
TUDOR        HAROLD            WV      96-C-10         JAMES F. HUMPHREYS & ASSOCIATES L.C.         DAUGHERTY    RALPH W      SC      2010CP238146    JEKEL-DOOLITTLE, LLC
TURLEY       CHARLES E         WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         REBURN       JULIA F      SC      2010CP234936    JEKEL-DOOLITTLE, LLC
TUTTLE       ALBERT J          WV      04C1363         JAMES F. HUMPHREYS & ASSOCIATES L.C.         ANDERSON     LORENZO      TX      55507           JENKINS & JENKINS, PC
TYLER        RICHARD           WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         BAKKER       PETER A      TX      55294           JENKINS & JENKINS, PC
URBAN        PAUL J            WV      13C419          JAMES F. HUMPHREYS & ASSOCIATES L.C.         BIBLE        FLOYD        TX      55411           JENKINS & JENKINS, PC
VANMATRE     EDDIE T           WV      96-C-264        JAMES F. HUMPHREYS & ASSOCIATES L.C.         BLUM         HOWARD       TX      55507           JENKINS & JENKINS, PC
VANMATRE     NORMAN R          WV      96-C-264        JAMES F. HUMPHREYS & ASSOCIATES L.C.         BRABHAM      JAMES        TX      55507           JENKINS & JENKINS, PC
WADE         ENOS D            WV      98-C-113G       JAMES F. HUMPHREYS & ASSOCIATES L.C.         BROWN        MALCOLM D    TX      55411           JENKINS & JENKINS, PC
WALKUP       DON W             WV      96-C-264        JAMES F. HUMPHREYS & ASSOCIATES L.C.         BURCH        MICK         TX      55507           JENKINS & JENKINS, PC
WALLACE      BENJAMIN J        WV      96-C-264        JAMES F. HUMPHREYS & ASSOCIATES L.C.         CIMINO       JOSEPH       TX      55301           JENKINS & JENKINS, PC
WALLACE      TEDDY R           WV      13C789          JAMES F. HUMPHREYS & ASSOCIATES L.C.         EARNHEART    ROBERT       TX      55507           JENKINS & JENKINS, PC
WALLER       BOBBY             WV      95-C-134        JAMES F. HUMPHREYS & ASSOCIATES L.C.         FABBRI       ARCHIE J     TX      55411           JENKINS & JENKINS, PC
WALLS        WANICE R          WV      14C1196         JAMES F. HUMPHREYS & ASSOCIATES L.C.         FOTI         FERENCE      TX      55411           JENKINS & JENKINS, PC
WAMSLEY      RAY E             WV      13C68           JAMES F. HUMPHREYS & ASSOCIATES L.C.         GATTUSO      JOHN         TX      55507           JENKINS & JENKINS, PC
WAMSLEY      RODNEY L          WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         GOODMAN      LONNIE       TX      55507           JENKINS & JENKINS, PC
WARNER       ROY L             WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         GROGAN       THOMAS       TX      55411           JENKINS & JENKINS, PC
WARREN       PHILLIP C         WV      98-C-232        JAMES F. HUMPHREYS & ASSOCIATES L.C.         HARRIS       JAMES        TX      55507           JENKINS & JENKINS, PC
WASHBURN     RAYMOND S         WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         LIGHT        NORMAN       TX      55292           JENKINS & JENKINS, PC
WATSON       GLENN             WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         LYONS        CLARENCE     TX      55411           JENKINS & JENKINS, PC
WATTS        JAMES E           WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         MALANY       FRANK        TX      55411           JENKINS & JENKINS, PC
WEBB         GEORGE W          WV      95-C-134        JAMES F. HUMPHREYS & ASSOCIATES L.C.         MARTINEZ     TORIBIO      TX      55411           JENKINS & JENKINS, PC
WEST         THOMAS L          WV      03C2525         JAMES F. HUMPHREYS & ASSOCIATES L.C.         MCCLURE      MICHAEL      TX      55411           JENKINS & JENKINS, PC
WHEATLEY     WILLIAM H         WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         MCGHEE       CHARLES      TX      55301           JENKINS & JENKINS, PC
WHEELER      CLARA J           WV      98-C-213        JAMES F. HUMPHREYS & ASSOCIATES L.C.         MCMILLIN     JOSEPH C.    TX      55292           JENKINS & JENKINS, PC
WHETZEL      CHARLES L         WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         MOYES        MERLIN       TX      55507           JENKINS & JENKINS, PC
WHITE        OLEN J            WV      10C2061         JAMES F. HUMPHREYS & ASSOCIATES L.C.         NELSON       ROBERT L     TX      55294           JENKINS & JENKINS, PC
WHITLOCK     ROBERT            WV      98-C-213        JAMES F. HUMPHREYS & ASSOCIATES L.C.         OLESON       HARRY        TX      55411           JENKINS & JENKINS, PC
WHITMORE     MARY E            WV      99-C-51         JAMES F. HUMPHREYS & ASSOCIATES L.C.         OZUNA        MARCELINO    TX      55507           JENKINS & JENKINS, PC
WHITT        DONALD            WV      14C1187         JAMES F. HUMPHREYS & ASSOCIATES L.C.         PEREZ        ORENCIO M.   TX      55292           JENKINS & JENKINS, PC
WHITT        DONALD            WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         PERRUQUET    ROBERT       TX      55411           JENKINS & JENKINS, PC
WILCOX       WALTER L          WV      98-C-247        JAMES F. HUMPHREYS & ASSOCIATES L.C.         PETERSEN     JOHN F       TX      55507           JENKINS & JENKINS, PC
WILEMAN      THOMAS H          WV      98-C-231        JAMES F. HUMPHREYS & ASSOCIATES L.C.         PETERSON     JOHN O       TX      55507           JENKINS & JENKINS, PC
WILHELM      THOMAS R          WV      96-C-264        JAMES F. HUMPHREYS & ASSOCIATES L.C.         REGALDO      RAOUL        TX      55301           JENKINS & JENKINS, PC
WILLIAMS     ALFRED W          WV      96-C-264        JAMES F. HUMPHREYS & ASSOCIATES L.C.         SAXTON       CHARLES      TX      55507           JENKINS & JENKINS, PC
WILLIAMS     WILLAM J          WV      98-C-213        JAMES F. HUMPHREYS & ASSOCIATES L.C.         SMART        BENJAMIN     TX      55411           JENKINS & JENKINS, PC

                                                                                                                                                        Appendix A - 166
                                        Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                  Document Page 185 of 624
Claimant      Claimant        State                                                               Claimant     Claimant          State
Last Name     First Name      Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel
STANLEY       FRANCIS O.      TX      55302           JENKINS & JENKINS, PC                       JONES        WILLIAM T         MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
STIDMAN       JACKIE          TX      55294           JENKINS & JENKINS, PC                       KEMP         CYSROE            MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
STURGESS      QUINCY          TX      55411           JENKINS & JENKINS, PC                       KENNEDY      CLYDE             MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
THEISEN       HAROLD          TX      55411           JENKINS & JENKINS, PC                       KING         ALBERT            MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
TIBBETTS      GORDON          TX      55411           JENKINS & JENKINS, PC                       KIRBY        GEORGE A          MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
TRENT         ALBERTO J       TX      55411           JENKINS & JENKINS, PC                       LAIRD        HENDRICK J        MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
TROUBETZKOY   PAUL            TX      55411           JENKINS & JENKINS, PC                       LANG         HAROLD            MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
VILLEGAS      JESSE           TX      55411           JENKINS & JENKINS, PC                       LAVENDER     MATTIE L.         MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
WILBERS       LEO             TX      55507           JENKINS & JENKINS, PC                       LAWLEY       EZRA L            MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
WORLEY        JOHN D          TX      55507           JENKINS & JENKINS, PC                       LEE          ROY               MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
HEWITT        GUY L           VA      CL95-2583       JOANNOU, KNOWLES & CLARK                    LINDSEY      GUY W             MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
ABSTON        HOWELL          MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               LONG         JOHN L            MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
ALEXANDER     JAN B           MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               LYLES        DOCTOR LAMKIN S   MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
ARGO          CHARLES D       MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               MARION       AC                MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
ARMSTRONG     BILLIE S        MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               MARTIN       PATRICIA A        MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
BAKER         CHESTER         MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               MCCOY        RUTH O            MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
BANKS         ALBERT J        MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               MCFARLAND    JEFF              MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
BARTON        ROBERT L        MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               MCFERRIN     WILLIE            MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
BEARD         MARY            MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               MCQUEEN      GEORGE W          MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
BENNETT       ERNESTINE D     MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               MCQUEEN      HOWARD D          MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
BILLINGS      WILLIAMS M      MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               MCQUEEN      JOSEPH H          MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
BLACKBURN     JOYCE R         MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               MILHOUSE     THOMAS            MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
BLAIR         GB              MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               MONTGOMERY   ELOUISE           MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
BLAKENEY      BOBBY L         MS      96-0095         JOHN ARTHUR EAVES LAW OFFICES               MOORE        HENRY L           MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
BLAKENEY      SAM             MS      96-0095         JOHN ARTHUR EAVES LAW OFFICES               MOOREHEAD    JP                MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
BOATWRIGHT    AUBREY          MS      96-0095         JOHN ARTHUR EAVES LAW OFFICES               MORGAN       SAM               MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
BRASHIER      ROBERT W        MS      96-0095         JOHN ARTHUR EAVES LAW OFFICES               MORRISETTE   JAMES D           MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
BROOKS        BERNIE L        MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               MORTON       MILDRED R         MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
BROWN         LESTER R        MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               MUNLYN       EDMOND            MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
BROWN         WALTER J        MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               NELSON       RICHARD J         MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
BUCHANAN      JACK B          MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               NICHOLS      CECIL A           MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
BUSH          JOHN W          MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               OVERSTREET   ROBERT D          MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
CANNON        JAMES E         MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               PAYNE        JOHNNIE C         MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
CARL          RONALD G        MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               PERINE       HENRY JAMES JR.   MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
CARROLL       EVA V           MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               PHILLIPS     ADDIE LEE         MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
CASE          LESLIE E        MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               POWE         WILLIE            MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
CAUSEY        CLARENCE R      MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               PRITCHETT    DANNY R           MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
CHANDLER      JAMES C         MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               PUGH         PAUL L            MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
CHAPMAN       ML              MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               REED         EDNA L            MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
CHEATWOOD     ELDRIDGE        MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               REID         EDITH I           MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
CLINE         HELEN F         MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               RENFROE      WILLIAM M         MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
COLBURN       MARK E          MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               RICKLES      ELBERT E          MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
COLLIER       JOHN D          MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               ROBERSON     CARL T            MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
COLLINS       MYRTICE L       MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               ROBERTSON    MARGARET C        MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
CROSS         ANDREW G        MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               ROGERS       RUDOLPH V         MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
DAVIS         BENJAMIN F      MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               RUFFIN       THESSOLONIA       MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
DAVIS         BILLY R         MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               SEBASTIAN    DONALD R          MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
DAW           ROY T           MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               SESSIONS     FRANCES R         MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
DAWSON        JAMES           MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               SETLIFF      LECIL L           MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
DRUMMOND      FLORA G         MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               SHARBUTT     JACK R            MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
DUKE          RUBEN A         MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               SHERMAN      CLAUDELL LEE      MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
FAIR          ALVER B         MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               SHUTTLESWO   MARY E            MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
FARMER        JOHN E          MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               SIMMONS      JOHN THOMAS       MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
FERGUSON      OSCAR L         MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               SMITH        JAMES D           MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
FIELDS        WEBSTER W       MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               SMITH        ROY J             MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
FILES         WEALTHY         MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               SMITH        VELMA M.          MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
FORD          HUGH H          MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               SPARKS       JOHNSON           MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
GARRARD       MILFORD         MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               SPENCER      LILLIE M          MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
GARRETT       LEWIS           MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               SPINKS       LC                MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
GOINS         ALMUS           MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               STALLWORTH   WILLIE C.         MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
GRAHAM        BRADY B         MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               STEFFE       DAVID WADE        MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
GRAHAM        LOYD R          MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               STEPHENS     FRED              MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
GREEN         WILDA J         MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               STERLING     EDWARD H          MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
HALE          BILL            MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               TANKSLEY     WILLIE A          MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
HALL          FRED            MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               THOMAS       ANTHONY J         MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
HALL          LAWRENCE        MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               THRASH       LEROY             MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
HALL          WILLIAM K       MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               TILLERY      THOMAS C          MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
HARKEY        DOUGLAS L       MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               VICE         FLORENCE M        MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
HILLARD       SAMUEL T        MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               WHITE        JAMES C           MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
HINSON        RG              MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               WILLIAMS     DONALD L          MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
HOBSON        LEONA BRELAND   MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               WILLIAMS     MATTHEW           MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
HUTCHERSON    AVA R           MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               WILLIAMSON   GEOFFREY R        MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
JAMES         BRAD            MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               WINSTON      EDMOND            MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
JONES         CHESTER G       MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               YOUNG        LAWRENCE A        MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES
JONES         LEROY           MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               ALLEN        JR                LA      59739           JOHN F. DILLON, PLC
JONES         OC              MS      ADMIN           JOHN ARTHUR EAVES LAW OFFICES               ALLEN        JACKIE            LA      59739           JOHN F. DILLON, PLC

                                                                                                                                                           Appendix A - 167
                                     Case 17-03105            Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                               Document Page 186 of 624
Claimant      Claimant     State                                                               Claimant     Claimant     State
Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number       Primary Plaintiff Counsel
ANDERSON      CEOPHUS      LA      26617           JOHN F. DILLON, PLC                         DISOTELL     GAIL B       LA      57,036              JOHN F. DILLON, PLC
ANDREWS       CHARLES      LA      59739           JOHN F. DILLON, PLC                         DODD         CLAYTON      LA      97-5290             JOHN F. DILLON, PLC
AULDS         EDWARD G     LA      97-5290         JOHN F. DILLON, PLC                         DODSON       NOEL W       LA      59739               JOHN F. DILLON, PLC
AUSTIN        ALFRED       LA      57,036          JOHN F. DILLON, PLC                         DOOLITTLE    OVERTON L    LA      97-5306             JOHN F. DILLON, PLC
AUSTIN        ALFRED D     LA      57,036          JOHN F. DILLON, PLC                         DOYER        JIMMIE       LA      57,036              JOHN F. DILLON, PLC
AUTTENBERRY   ALBERT C     LA      97-5306         JOHN F. DILLON, PLC                         DRIVER       JAMES        LA      59739               JOHN F. DILLON, PLC
BAILEY        WILLIE C     LA      57,036          JOHN F. DILLON, PLC                         DUCK         SAVANNAH C   LA      26617               JOHN F. DILLON, PLC
BAKER         JAMES F      LA      57,036          JOHN F. DILLON, PLC                         DUDLEY       ROBERT L     LA      57,036              JOHN F. DILLON, PLC
BAKER         LOUIS        LA      C101656         JOHN F. DILLON, PLC                         DUKE         TERRY D      LA      57,036              JOHN F. DILLON, PLC
BAKER         RONALD       LA      57,036          JOHN F. DILLON, PLC                         DUNN         JOHN F       LA      57,036              JOHN F. DILLON, PLC
BAKER         SULLIVAN     LA      59739           JOHN F. DILLON, PLC                         EDWARDS      HUEY R       LA      57,036              JOHN F. DILLON, PLC
BAMBURG       ROBERT A     LA      97-5290         JOHN F. DILLON, PLC                         FARRINGTON   JACK         LA      57,036              JOHN F. DILLON, PLC
BANDY         ALLEN        LA      57,036          JOHN F. DILLON, PLC                         FLOWERS      ARTHUR       LA      26617               JOHN F. DILLON, PLC
BANDY         EPHRAM H     LA      59739           JOHN F. DILLON, PLC                         FOSTER       CHARLES      LA      97-5306             JOHN F. DILLON, PLC
BANFIELD      JAMES A      LA      106345          JOHN F. DILLON, PLC                         FOWLER       CLYDE        LA      97-5290             JOHN F. DILLON, PLC
BARBER        HENRY        LA      445837          JOHN F. DILLON, PLC                         FRANKLIN     ALVIS K      LA      59739               JOHN F. DILLON, PLC
BARNETT       DAISY M      LA      97-5290         JOHN F. DILLON, PLC                         FRANKS       WILLIE G     LA      59739               JOHN F. DILLON, PLC
BARNETT       JAMES T      LA      59739           JOHN F. DILLON, PLC                         GARRETT      LARRY D      LA      59739               JOHN F. DILLON, PLC
BARTOLOTTA    SALVADORE    LA      200603528       JOHN F. DILLON, PLC                         GARRETT      LLOYD H      LA      57,036              JOHN F. DILLON, PLC
BAXLEY        JAMES M      LA      57,036          JOHN F. DILLON, PLC                         GAULDEN      ROBERT L     LA      26617               JOHN F. DILLON, PLC
BEAIRD        JAMES F      LA      59739           JOHN F. DILLON, PLC                         GENIN        ALVIN M      MS      251-99-001102-CIV   JOHN F. DILLON, PLC
BEARDEN       CS           LA      57,036          JOHN F. DILLON, PLC                         GILES        LAWRENCE T   LA      57,036              JOHN F. DILLON, PLC
BEATY         HOWARD M     LA      57,036          JOHN F. DILLON, PLC                         GILLEY       PALMER G     LA      59739               JOHN F. DILLON, PLC
BEAVERS       WD           LA      57,036          JOHN F. DILLON, PLC                         GIST         JOHN T       LA      97-5290             JOHN F. DILLON, PLC
BEENE         UT           LA      59739           JOHN F. DILLON, PLC                         GLADNEY      JAMES D      LA      59739               JOHN F. DILLON, PLC
BENFORD       RODNEY       LA      97-5290         JOHN F. DILLON, PLC                         GLASGOW      JAMES        LA      C101656             JOHN F. DILLON, PLC
BERRY         EDGAR H      LA      97-5290         JOHN F. DILLON, PLC                         GORE         EARNEST H    LA      59739               JOHN F. DILLON, PLC
BESHEA        CLEAVE C     LA      59739           JOHN F. DILLON, PLC                         GRAY         BILLY D      LA      57,036              JOHN F. DILLON, PLC
BETHANY       TERRY D      LA      59739           JOHN F. DILLON, PLC                         GREGOIRE     JAMES W      LA      2000-07798          JOHN F. DILLON, PLC
BISHOP        JESSE J      LA      57,036          JOHN F. DILLON, PLC                         GULLEDGE     WE           LA      57,036              JOHN F. DILLON, PLC
BLACK         JOE B        LA      57,036          JOHN F. DILLON, PLC                         HALBROOK     EDDIE N      LA      26617               JOHN F. DILLON, PLC
BLAND         CHARLES      LA      59739           JOHN F. DILLON, PLC                         HALBROOK     OTIS H       LA      26617               JOHN F. DILLON, PLC
BOSWELL       THOMAS V     LA      59739           JOHN F. DILLON, PLC                         HALL         CLIFTON      LA      97-5292             JOHN F. DILLON, PLC
BOURG         JUNIUS J     LA      9118397         JOHN F. DILLON, PLC                         HAMITER      MARVIN A     LA      57,036              JOHN F. DILLON, PLC
BOURG         LARRY P      LA      199316371       JOHN F. DILLON, PLC                         HAMPTON      HENRY T      LA      57,036              JOHN F. DILLON, PLC
BOX           FAYE B       LA      26617           JOHN F. DILLON, PLC                         HAMPTON      MACK         LA      57,036              JOHN F. DILLON, PLC
BRADLEY       WH           LA      59739           JOHN F. DILLON, PLC                         HAND         LEONARD C    LA      97-5290             JOHN F. DILLON, PLC
BRISTER       DELMAS       LA      97-5290         JOHN F. DILLON, PLC                         HANSON       ARDIS D      LA      57,036              JOHN F. DILLON, PLC
BROTHERTON    JAMES C      LA      57,036          JOHN F. DILLON, PLC                         HANSON       JOHN W       LA      57,036              JOHN F. DILLON, PLC
BROWN         JIMMY O      LA      97-5290         JOHN F. DILLON, PLC                         HARRELL      WILLIE V     LA      97-5306             JOHN F. DILLON, PLC
BRUMLEY       DAVID M      LA      59739           JOHN F. DILLON, PLC                         HARVEY       GEORGE R     LA      59739               JOHN F. DILLON, PLC
BRYANT        DAVID N      LA      2000-01924      JOHN F. DILLON, PLC                         HATTAWAY     DAN L        LA      26617               JOHN F. DILLON, PLC
BURDEN        CHARLES V    LA      59739           JOHN F. DILLON, PLC                         HATTAWAY     LYNN H       LA      26617               JOHN F. DILLON, PLC
BURRELL       JOHN         LA      57,036          JOHN F. DILLON, PLC                         HAYE         JOHN E       LA      97-5292             JOHN F. DILLON, PLC
CALHOUN       HENRY B      LA      97-5306         JOHN F. DILLON, PLC                         HEARNE       VERLON D     LA      57,036              JOHN F. DILLON, PLC
CAMPBELL      CLYDE H      LA      97-5290         JOHN F. DILLON, PLC                         HEAROLD      JESSE        LA      97-5290             JOHN F. DILLON, PLC
CAMPBELL      ROGER        LA      57,036          JOHN F. DILLON, PLC                         HEARRON      GEORGE W     LA      56848               JOHN F. DILLON, PLC
CARPENTER     CLIFTON      LA      57,036          JOHN F. DILLON, PLC                         HEBERT       HARDEN       LA      00057278            JOHN F. DILLON, PLC
CARPENTER     THOMAS       LA      C101656         JOHN F. DILLON, PLC                         HENDERSON    LOVE         LA      57,036              JOHN F. DILLON, PLC
CARROLL       GERALD       LA      57,036          JOHN F. DILLON, PLC                         HENDRICKS    JESSIE       LA      57,036              JOHN F. DILLON, PLC
CASEY         TRAVIS D     LA      57,036          JOHN F. DILLON, PLC                         HENDRIX      JAMES P      LA      97-5306             JOHN F. DILLON, PLC
CLEMENTS      JAMES R      LA      57,036          JOHN F. DILLON, PLC                         HOLLOWAY     JAMES E      LA      57,036              JOHN F. DILLON, PLC
COATES        AUCIE C      LA      97-5290         JOHN F. DILLON, PLC                         HORN         BUEL F       LA      26,618              JOHN F. DILLON, PLC
COCKERHAM     BOBBY        LA      26617           JOHN F. DILLON, PLC                         HORTON       RAYMOND E    LA      59739               JOHN F. DILLON, PLC
COILE         WALLACE      LA      57,036          JOHN F. DILLON, PLC                         HOWE         SP           LA      57,036              JOHN F. DILLON, PLC
COKE          JESSIE R     LA      57,036          JOHN F. DILLON, PLC                         HOWELL       THOMAS A     LA      57,036              JOHN F. DILLON, PLC
COKE          RJ           LA      57,036          JOHN F. DILLON, PLC                         HUCKABY      CRAWFORD     LA      26,618              JOHN F. DILLON, PLC
COLE          ALBERT W     LA      57,036          JOHN F. DILLON, PLC                         HUDGINS      ROY W        LA      97-5290             JOHN F. DILLON, PLC
COLEMAN       VS           LA      57,036          JOHN F. DILLON, PLC                         HUDNALL      JACK W       LA      59739               JOHN F. DILLON, PLC
COLLEY        ROBERT E     LA      57,036          JOHN F. DILLON, PLC                         HUDSON       ROBERT T     LA      98-4344             JOHN F. DILLON, PLC
COLVIN        LARRY        LA      57,036          JOHN F. DILLON, PLC                         JEANDRON     WILLIE J     LA      2002-09300          JOHN F. DILLON, PLC
COMPTON       RUBEN M      LA      57,036          JOHN F. DILLON, PLC                         JENNINGS     JARVIS L     LA      57,036              JOHN F. DILLON, PLC
COOPER        VICTOR       LA      97-5290         JOHN F. DILLON, PLC                         JINKS        LE           LA      97-5307             JOHN F. DILLON, PLC
CORLEY        WILEY P      LA      57,036          JOHN F. DILLON, PLC                         JOHNS        BILLIE       LA      26617               JOHN F. DILLON, PLC
COUNCIL       WALTER W     LA      57,036          JOHN F. DILLON, PLC                         JOHNSON      FLOYD        LA      97-5306             JOHN F. DILLON, PLC
COVINGTON     RUPERT B     LA      59739           JOHN F. DILLON, PLC                         JOHNSON      HARVIE       LA      26617               JOHN F. DILLON, PLC
COX           RICHARD C    LA      57,036          JOHN F. DILLON, PLC                         JONES        BENNY        LA      57,036              JOHN F. DILLON, PLC
CRAFT         LAWRENCE N   LA      57,036          JOHN F. DILLON, PLC                         JORDAN       JULIA B      LA      26617               JOHN F. DILLON, PLC
CRAIN         TOMMY        LA      97-5306         JOHN F. DILLON, PLC                         KETCHUM      CARL W       LA      59739               JOHN F. DILLON, PLC
CROUCH        MIKE         LA      57,036          JOHN F. DILLON, PLC                         LASTER       WILLIAM F    LA      59739               JOHN F. DILLON, PLC
CROWDER       CW           LA      57,036          JOHN F. DILLON, PLC                         LAURENDINE   CLARENCE E   LA      C 445839            JOHN F. DILLON, PLC
DAVIS         OK           LA      57,036          JOHN F. DILLON, PLC                         LAWRENCE     RICHARD      LA      97-5290             JOHN F. DILLON, PLC
DAY           LEE R        LA      97-5292         JOHN F. DILLON, PLC                         LAYSSARD     LEO          LA      57,036              JOHN F. DILLON, PLC
DEASON        CLEO         LA      97-5290         JOHN F. DILLON, PLC                         LEE          DAVID J      LA      57,036              JOHN F. DILLON, PLC
DENMON        FRED R       LA      57,036          JOHN F. DILLON, PLC                         LENARD       MILTON H     LA      97-5290             JOHN F. DILLON, PLC
DIFFEY        MYRA         LA      97-5290         JOHN F. DILLON, PLC                         LEWIS        BILLY N      LA      57,036              JOHN F. DILLON, PLC

                                                                                                                                                        Appendix A - 168
                                     Case 17-03105            Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                               Document Page 187 of 624
Claimant      Claimant     State                                                               Claimant      Claimant          State
Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel
LEWIS         TOM          LA      57,036          JOHN F. DILLON, PLC                         SNEED         BOBBIE J          LA      26617           JOHN F. DILLON, PLC
LEWTER        WILLIAM E    LA      26617           JOHN F. DILLON, PLC                         SNEED         JIMMIE K          LA      26617           JOHN F. DILLON, PLC
LILES         EARL K       LA      26617           JOHN F. DILLON, PLC                         SPANGLER      CHARLES R         LA      26617           JOHN F. DILLON, PLC
LILES         TRACY M      LA      26617           JOHN F. DILLON, PLC                         SPENCE        ROY L             LA      57,036          JOHN F. DILLON, PLC
LOWERY        ROBERT D     LA      97-5306         JOHN F. DILLON, PLC                         STANDIFER     LEE R             LA      2001-8794       JOHN F. DILLON, PLC
LYNCH         ROBERT       LA      97-5306         JOHN F. DILLON, PLC                         STEWART       JAMES H           LA      57,036          JOHN F. DILLON, PLC
MANLY         JERRY S      LA      97-5290         JOHN F. DILLON, PLC                         STRANGE       WILLIAM C         LA      57,036          JOHN F. DILLON, PLC
MARKHAM       JAMES        LA      57,036          JOHN F. DILLON, PLC                         TANNER        EVERETT           LA      97-5290         JOHN F. DILLON, PLC
MASHAW        SAMMY        LA      97-5292         JOHN F. DILLON, PLC                         TAYLOR        REGINAL P         LA      59739           JOHN F. DILLON, PLC
MATHERNE      FILBERT B    LA      2001-09915      JOHN F. DILLON, PLC                         TEAGUE        ALTON D           LA      57,036          JOHN F. DILLON, PLC
MCCLURE       WILLIAM R    LA      59739           JOHN F. DILLON, PLC                         THOMAS        EUGENE D          LA      26617           JOHN F. DILLON, PLC
MCCLURE       WILLIE H     LA      59739           JOHN F. DILLON, PLC                         THOMAS        JERRY W           LA      26617           JOHN F. DILLON, PLC
MCEACHARN     DANIEL A     LA      97-5290         JOHN F. DILLON, PLC                         THOMAS        THELDO            LA      97-5290         JOHN F. DILLON, PLC
MCGEE         JOHNNIE A    LA      57,036          JOHN F. DILLON, PLC                         THOMPSON      DALE R            LA      59739           JOHN F. DILLON, PLC
MCGRAW        DANIEL E     LA      97-5290         JOHN F. DILLON, PLC                         THOMPSON      GEORGE G          LA      00000060446     JOHN F. DILLON, PLC
MCGREW        NOBLE H      LA      97-5306         JOHN F. DILLON, PLC                         THOMPSON      JOHNNIE L         LA      57,036          JOHN F. DILLON, PLC
MCKNIGHT      BILLY J      LA      97-5290         JOHN F. DILLON, PLC                         THOMPSON      TERRELL           LA      57,036          JOHN F. DILLON, PLC
MELDER        JOHN A       LA      26617           JOHN F. DILLON, PLC                         THOMPSON      VK                LA      97-5306         JOHN F. DILLON, PLC
MILLER        WC           LA      57,036          JOHN F. DILLON, PLC                         TIMMONS       PERRY F           LA      59739           JOHN F. DILLON, PLC
MITCHELL      ADRON D      LA      57,036          JOHN F. DILLON, PLC                         TIMMONS       ROBERT E          LA      59739           JOHN F. DILLON, PLC
MOORE         DOROTHY L    LA      59739           JOHN F. DILLON, PLC                         TIMMONS       WADE H            LA      57,036          JOHN F. DILLON, PLC
MOORE         HUEY L       LA      97-5290         JOHN F. DILLON, PLC                         TOMS          JOHNNY R          LA      57,036          JOHN F. DILLON, PLC
MOORE         LESTER J     LA      26617           JOHN F. DILLON, PLC                         TOMS          MELVIN D          LA      57,036          JOHN F. DILLON, PLC
MOORE         WILLIAM C    LA      57,036          JOHN F. DILLON, PLC                         TOURO         JESSIE J          LA      200510327       JOHN F. DILLON, PLC
MOREE         DILLMAN      LA      0812319         JOHN F. DILLON, PLC                         TRIPLET       LAWRENCE D        LA      57,036          JOHN F. DILLON, PLC
MORGAN        LUTHER C     LA      59739           JOHN F. DILLON, PLC                         TRIPP         JIMMIE D          LA      57,036          JOHN F. DILLON, PLC
MORSE         MELBERN      LA      57,036          JOHN F. DILLON, PLC                         TROQUILLE     WILBUR R          LA      59739           JOHN F. DILLON, PLC
MURPHY        GARY R       LA      97-5306         JOHN F. DILLON, PLC                         TURNER        EUGENE            LA      0712230         JOHN F. DILLON, PLC
MYERS         CARLTON      LA      97-5290         JOHN F. DILLON, PLC                         TURNER        JAMES C           LA      91847           JOHN F. DILLON, PLC
NALE          ROY B        LA      97-5292         JOHN F. DILLON, PLC                         TYLER         WILLARD A         LA      57,036          JOHN F. DILLON, PLC
NETTLES       PERRY        LA      57,036          JOHN F. DILLON, PLC                         VALLERY       AMOS              LA      97-5290         JOHN F. DILLON, PLC
NEVILLE       UTHER        LA      131942          JOHN F. DILLON, PLC                         VERCHER       JOHN C            LA      57,036          JOHN F. DILLON, PLC
NEWSOM        BE           LA      57,036          JOHN F. DILLON, PLC                         VOLLMER       LAWRENCE D        LA      57,036          JOHN F. DILLON, PLC
NEWTON        ALBERT L     LA      59739           JOHN F. DILLON, PLC                         WADE          JOHNNIE           LA      97-5292         JOHN F. DILLON, PLC
NIPPER        LARRY L      LA      59739           JOHN F. DILLON, PLC                         WAGGONER      LE                LA      57,036          JOHN F. DILLON, PLC
NORMENT       JERRY T      LA      57,036          JOHN F. DILLON, PLC                         WAGONER       CP                LA      97-5290         JOHN F. DILLON, PLC
NORTON        JESSE A      LA      57,036          JOHN F. DILLON, PLC                         WALKER        JOHNNY L          LA      97-5309         JOHN F. DILLON, PLC
ODOM          MOZELL       LA      57,036          JOHN F. DILLON, PLC                         WALLACE       JAMES D           LA      57,036          JOHN F. DILLON, PLC
OGLE          CHARLES E    LA      57,036          JOHN F. DILLON, PLC                         WALLACE       JOHN              LA      57,036          JOHN F. DILLON, PLC
OWEN          CARL D       LA      57,036          JOHN F. DILLON, PLC                         WALLACE       MARVIN            LA      57,036          JOHN F. DILLON, PLC
PARDUE        DEWEY R      LA      26617           JOHN F. DILLON, PLC                         WALSWORTH     PATRICIA          LA      26617           JOHN F. DILLON, PLC
PARKER        MIALES G     LA      97-5292         JOHN F. DILLON, PLC                         WALSWORTH     SHELBY E          LA      26617           JOHN F. DILLON, PLC
PENOUILH      SHIRLEY M    LA      00-02174        JOHN F. DILLON, PLC                         WARNER        JOSEPH D          LA      97-5290         JOHN F. DILLON, PLC
PHILLIPS      LURLINE E    LA      97-5290         JOHN F. DILLON, PLC                         WATKINS       JAMES E           LA      57,036          JOHN F. DILLON, PLC
PHILLIPS      WILLIAM N    LA      57,036          JOHN F. DILLON, PLC                         WHITE         CLEVELAND W       LA      59739           JOHN F. DILLON, PLC
PICKENS       WILLIE       LA      59739           JOHN F. DILLON, PLC                         WHITE         JESSIE E          LA      59739           JOHN F. DILLON, PLC
PILGRIM       JAMES        LA      C101656         JOHN F. DILLON, PLC                         WHITE         LAWRENCE          LA      97-5290         JOHN F. DILLON, PLC
POE           THOMAS W     LA      97-5290         JOHN F. DILLON, PLC                         WHITLEY       HOWARD H          LA      57,036          JOHN F. DILLON, PLC
POISSO        MYRTIS C     LA      26617           JOHN F. DILLON, PLC                         WHITLOCK      ALLEN J           LA      97-5290         JOHN F. DILLON, PLC
POPE          JOHN B       LA      57,036          JOHN F. DILLON, PLC                         WHITMAN       ALBERT B          LA      26617           JOHN F. DILLON, PLC
POSEY         JOHN W       LA      97-5290         JOHN F. DILLON, PLC                         WHITTINGTON   JAMES E           LA      97-5306         JOHN F. DILLON, PLC
POWELL        WILLIAM M    LA      57,036          JOHN F. DILLON, PLC                         WILLIAMS      DAVID             LA      02-8322         JOHN F. DILLON, PLC
POWERS        ELMER G      LA      57,036          JOHN F. DILLON, PLC                         WILLIAMS      DAVID             LA      2002-16985      JOHN F. DILLON, PLC
POYADOU       VESTIL       LA      00058917        JOHN F. DILLON, PLC                         WILLIAMS      JAMES             LA      200404513       JOHN F. DILLON, PLC
RAY           ROBERT D     LA      59739           JOHN F. DILLON, PLC                         WILLIAMS      JAMES C           LA      445835          JOHN F. DILLON, PLC
READ          JERRY L      LA      97-5290         JOHN F. DILLON, PLC                         WILLIAMS      JOHN R            LA      26617           JOHN F. DILLON, PLC
REEVES        EARNEST      LA      97-5290         JOHN F. DILLON, PLC                         WISE          LAVELLE           LA      57,036          JOHN F. DILLON, PLC
RILEY         HASKELL G    LA      57,036          JOHN F. DILLON, PLC                         WOMACK        JOANN             LA      26617           JOHN F. DILLON, PLC
ROBINSON      ELMO W       LA      59739           JOHN F. DILLON, PLC                         WOOD          WALTER            LA      26617           JOHN F. DILLON, PLC
ROBISON       JAMES R      LA      57,036          JOHN F. DILLON, PLC                         WOODCOCK      CHARLES O         LA      97-5290         JOHN F. DILLON, PLC
ROGERS        JIMMIE J     LA      200712578       JOHN F. DILLON, PLC                         WORKS         CLINTON W         LA      57,036          JOHN F. DILLON, PLC
ROGERS        LONNIE C     LA      57,036          JOHN F. DILLON, PLC                         YOUNG         RM                LA      97-5306         JOHN F. DILLON, PLC
ROLLISON      WILLIAM G    LA      97-5307         JOHN F. DILLON, PLC                         ZEAGLER       LARRY L           LA      59739           JOHN F. DILLON, PLC
RYMES         JAMES R      LA      57,036          JOHN F. DILLON, PLC                         ZIMMERMAN     WF                LA      57,036          JOHN F. DILLON, PLC
SCHIRO        FRANK P      LA      37967           JOHN F. DILLON, PLC                         RUDDEN        ROBERT V OWENS-   PA      90-3290         JOHNSON & CHILDS, PC
SCHLOTTER     EDWARD       LA      200603424       JOHN F. DILLON, PLC                         BAKER         THOMAS J          NJ      L-10785 95      JON L. GELMAN, ATTORNEY AT LAW
SHACKELFORD   BILLY        LA      57,036          JOHN F. DILLON, PLC                         BARTOLI       LOUIS C           NJ      L-10783 95      JON L. GELMAN, ATTORNEY AT LAW
SHANKLE       ELLIS P      LA      26,618          JOHN F. DILLON, PLC                         BASKINGER     JOSEPH            NJ      L-7020-01AS     JON L. GELMAN, ATTORNEY AT LAW
SHAW          LESLIE M     LA      57,036          JOHN F. DILLON, PLC                         BRADWELL      MACK              NJ      L-11124 95      JON L. GELMAN, ATTORNEY AT LAW
SHOEMAKER     EDWARD L     LA      97-5307         JOHN F. DILLON, PLC                         CUPAC         ALEX              NJ      L-10766 95      JON L. GELMAN, ATTORNEY AT LAW
SHOWS         WILLIAM D    LA      26,618          JOHN F. DILLON, PLC                         DONNIACUO     DANIEL            NJ      L-10759 95      JON L. GELMAN, ATTORNEY AT LAW
SIMPSON       DURWOOD      LA      97-5290         JOHN F. DILLON, PLC                         DOUGLAS       HOWARD            NJ      L-10754 95      JON L. GELMAN, ATTORNEY AT LAW
SLACK         WEYMAN O     LA      57,036          JOHN F. DILLON, PLC                         DUARTE        ARMELINDO         NJ      MIDL2306        JON L. GELMAN, ATTORNEY AT LAW
SMITH         JESSIE C     LA      97-5290         JOHN F. DILLON, PLC                         ESOLA         GEORGE            NJ      L-4192-99AS     JON L. GELMAN, ATTORNEY AT LAW
SMITH         PHILHIOL M   LA      2001-9          JOHN F. DILLON, PLC                         ESPOSITO      ANTHONY P         NJ      L-10129-00AS    JON L. GELMAN, ATTORNEY AT LAW
SMITH         WILLIAM O    LA      26617           JOHN F. DILLON, PLC                         FERRIGNO      ALEXANDER B       NJ      L-752-98        JON L. GELMAN, ATTORNEY AT LAW

                                                                                                                                                         Appendix A - 169
                                         Case 17-03105             Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                      Document Page 188 of 624
Claimant     Claimant          State                                                                  Claimant      Claimant         State
Last Name    First Name        Filed   Docket Number     Primary Plaintiff Counsel                    Last Name     First Name       Filed   Docket Number    Primary Plaintiff Counsel
KOWALCZYK    ANTHONY           NJ      L-3705-01AS       JON L. GELMAN, ATTORNEY AT LAW               MURPHY        CARL             TX      19,330           JOSEPH C BLANKS, PC
MACIUK       NICHOLAS          NJ      MIDL680416AS      JON L. GELMAN, ATTORNEY AT LAW               NETTLES       EDWARD           TX      19,330           JOSEPH C BLANKS, PC
MAGUIRE      HUGH F            NJ      L-5152-98         JON L. GELMAN, ATTORNEY AT LAW               ODOM          JAMES            TX      19,330           JOSEPH C BLANKS, PC
MEADE        JAMES R           NJ      L-10418-00AS      JON L. GELMAN, ATTORNEY AT LAW               OLIVER        JAMES W          TX      19,330           JOSEPH C BLANKS, PC
MELONE       LOUIS A           NJ      L-11850-98        JON L. GELMAN, ATTORNEY AT LAW               ORR           LLOYD R          TX      19,330           JOSEPH C BLANKS, PC
MILLER       JOHN              NJ      MIDL00117312AS    JON L. GELMAN, ATTORNEY AT LAW               PARKER        HENRY G          TX      19,330           JOSEPH C BLANKS, PC
MONTANO      LUIS              NJ      L-7960-99AS       JON L. GELMAN, ATTORNEY AT LAW               PATTON        WILLIAM          TX      19,330           JOSEPH C BLANKS, PC
OBOYSKI      RAYMOND A.        NJ      91-15239(GEB)     JON L. GELMAN, ATTORNEY AT LAW               PETTIGREW     EDDIE            TX      19,330           JOSEPH C BLANKS, PC
PANARO       JOSEPH R          NJ      L-8975-99MT       JON L. GELMAN, ATTORNEY AT LAW               POWELL        RICHARD          TX      19,330           JOSEPH C BLANKS, PC
PHILLIPS     JEROME W          NJ      L-5150-98         JON L. GELMAN, ATTORNEY AT LAW               PURIFOY       WILLIAM          TX      19,330           JOSEPH C BLANKS, PC
STASZESKY    CHARLES           NJ      L366905AS         JON L. GELMAN, ATTORNEY AT LAW               RAY           JACOB            TX      19,330           JOSEPH C BLANKS, PC
STOCKER      ELEANORE          NJ      MIDL00530608      JON L. GELMAN, ATTORNEY AT LAW               REED          WILSON           TX      19,330           JOSEPH C BLANKS, PC
VALENZA      LEONARD V         NJ      L6702-94AS        JON L. GELMAN, ATTORNEY AT LAW               REESE         EARNEST H.       TX      19,330           JOSEPH C BLANKS, PC
VANDEUSEN    LAWRENCE          NJ      L-8796-02AS       JON L. GELMAN, ATTORNEY AT LAW               RICH          BILLY            TX      19,330           JOSEPH C BLANKS, PC
WONESH       DANIEL A          NJ      L-8797-02AS       JON L. GELMAN, ATTORNEY AT LAW               RILEY         ORA SR.          TX      19,330           JOSEPH C BLANKS, PC
FERRELL      WESLEY            VA      700CL1503105M05   JONATHAN A GEORGE, ESQ.                      RUFFIN        LEMMIE L         TX      19,330           JOSEPH C BLANKS, PC
BARNETT      WILLIAM D         SC      00-019325NP       JONES & GRANGER                              SEALE         GEORGE MILLARD   TX      19,330           JOSEPH C BLANKS, PC
BIONDI       ENRICO V          MN      CV990014945       JONES & GRANGER                              SMITH         CLINTON J        TX      19,330           JOSEPH C BLANKS, PC
BROWN        PAUL W            OH      97-01-1744        JONES & GRANGER                              SMITH         COLON            TX      19,330           JOSEPH C BLANKS, PC
CADY         PAUL R            IL      01L02189          JONES & GRANGER                              SMITH         EARLY            TX      19,330           JOSEPH C BLANKS, PC
COCHRAN      GAROLD J          OH      2005072358        JONES & GRANGER                              SMITH         THOMAS           TX      19,330           JOSEPH C BLANKS, PC
COKER        JAMES A           GA      2003CV79121       JONES & GRANGER                              SNYDER        SAMUEL           TX      19,330           JOSEPH C BLANKS, PC
COOPER       ROBERT A          TX      96-009106         JONES & GRANGER                              SQUIRES       LLOYD            TX      19,330           JOSEPH C BLANKS, PC
DEPP         THEODORE G        MD      24X01001976       JONES & GRANGER                              STRINGER      MACK             TX      19,330           JOSEPH C BLANKS, PC
GARRITANO    AJ                PA      2000-19847        JONES & GRANGER                              TANKSLEY      ODELL            TX      19,330           JOSEPH C BLANKS, PC
GOLCZ        JOHN R            MN      UNKNOWN           JONES & GRANGER                              TANNER        WILLIAM H        TX      19,330           JOSEPH C BLANKS, PC
HALLEY       JACK              OH      03CV0841          JONES & GRANGER                              THOMAS        KENNETH L.       TX      19,330           JOSEPH C BLANKS, PC
HILTON       SAMUEL C          FL      99-00069-CA       JONES & GRANGER                              THOMAS        LEON             TX      19,330           JOSEPH C BLANKS, PC
HOBSON       WAYNE E           OH      ADMIN             JONES & GRANGER                              THOMPSON      EDWARD A. JR.    TX      19,330           JOSEPH C BLANKS, PC
INSCO        JAMES L. & MACE   WV      93-C-7890         JONES & GRANGER                              TROTT         SEVILLE A        TX      19,330           JOSEPH C BLANKS, PC
LAFONTAINE   CLIFTON O         MS      CI-2001-001-AS    JONES & GRANGER                              TUCKER        BILLY J          TX      19,330           JOSEPH C BLANKS, PC
LARSEN       CRAIG W           MN      UNKNOWN           JONES & GRANGER                              TURNER        WILLIAM A        TX      19,330           JOSEPH C BLANKS, PC
MARSH        RALPH H           IL      01L02191          JONES & GRANGER                              VANDEGRIFT    JAMES M          TX      19,330           JOSEPH C BLANKS, PC
PATE         EUGENE            IL      01L00435          JONES & GRANGER                              VERBON        BODY             TX      19,330           JOSEPH C BLANKS, PC
RICHARDSON   JIMMIE L          NY      108137/01         JONES & GRANGER                              WADDELL       JAMES            TX      19,330           JOSEPH C BLANKS, PC
ROBERTS      ALVIE D           MS      3:98CV105WS       JONES & GRANGER                              WALTON        FREEMAN          TX      19,330           JOSEPH C BLANKS, PC
WARE         RAYMOND A         FL      99-00064-CA       JONES & GRANGER                              WATSON        ROY              TX      19,330           JOSEPH C BLANKS, PC
ZEBOTT       MARSHALL G        MN      UNKNOWN           JONES & GRANGER                              WHALEY        GERDES C         TX      19,330           JOSEPH C BLANKS, PC
BOSTON       CAREY             TX      19,330            JOSEPH C BLANKS, PC                          WHEELER       MARY H           TX      19,330           JOSEPH C BLANKS, PC
CHARIES      ELBERT            TX      19,330            JOSEPH C BLANKS, PC                          WHISENHUNT    BERNIE           TX      19,330           JOSEPH C BLANKS, PC
COLLINS      ROLAND            TX      19,330            JOSEPH C BLANKS, PC                          WHITE         BARBARA LEE      TX      19,330           JOSEPH C BLANKS, PC
DANEY        JOHNNIEL          TX      19,330            JOSEPH C BLANKS, PC                          WILLIAMS      LAURETTA D.      TX      19,330           JOSEPH C BLANKS, PC
DAVIS        JAMES J           TX      19,330            JOSEPH C BLANKS, PC                          WILSON        JAMES            TX      19,330           JOSEPH C BLANKS, PC
DAVIS        NELSE             TX      19,330            JOSEPH C BLANKS, PC                          BALADEZ       FRANCIS          TX      CC-99-08920-C    KAESKE LAW FIRM
EBANKS       LOYICE B          TX      B140880           JOSEPH C BLANKS, PC                          BAST          PATRICIA         MS      2004023CV2       KAESKE LAW FIRM
HAIRSTON     WALTER            TX      19,330            JOSEPH C BLANKS, PC                          CLANCY        ELIZABETH        TX      CC-99-08920-C    KAESKE LAW FIRM
HATCH        WILLIE            TX      19,330            JOSEPH C BLANKS, PC                          DAHLKE        DALE M           TX      DV0212118E       KAESKE LAW FIRM
HILL         HERBERT           TX      19,330            JOSEPH C BLANKS, PC                          EICKENHORST   CHARLIE L        TX      95-4790-E        KAESKE LAW FIRM
HONEYCUTT    MELVIN E.         TX      19,330            JOSEPH C BLANKS, PC                          EVERIDGE      WILBURN          TX      CC-99-08920-C    KAESKE LAW FIRM
HOWARD       JIMMY             TX      19,330            JOSEPH C BLANKS, PC                          FOSTER        JAMES            TX      CC-99-08920-C    KAESKE LAW FIRM
HYDRICK      JACKSON           TX      19,330            JOSEPH C BLANKS, PC                          FOSTER        JAMES            TX      CC-99-12412-E    KAESKE LAW FIRM
JARREAU      JAMES R           TX      19,330            JOSEPH C BLANKS, PC                          GERNER        CHARLES          TX      CC-99-08920-C    KAESKE LAW FIRM
JENKINS      ARTHUR            TX      19,330            JOSEPH C BLANKS, PC                          GONZALES      FEDERICO         TX      CC-99-08920-C    KAESKE LAW FIRM
JOHNSON      DONALD            TX      19,330            JOSEPH C BLANKS, PC                          LINDELSEE     LEE              TX      DV0306500L       KAESKE LAW FIRM
JOHNSON      LAWRENCE          TX      19,330            JOSEPH C BLANKS, PC                          MCDANIEL      JAMES            TX      CC-99-08920-C    KAESKE LAW FIRM
JOHNSON      LOVELL            TX      19,330            JOSEPH C BLANKS, PC                          SCHERZI       ROBERT           TX      0305075B         KAESKE LAW FIRM
JONES        CLAUDE            TX      19,330            JOSEPH C BLANKS, PC                          SIMPSON       WAYNE            TX      1999-CI-16239    KAESKE LAW FIRM
JONES        DAVID             TX      19,330            JOSEPH C BLANKS, PC                          TERRY         JAMES R          TX      CC-99-08920-C    KAESKE LAW FIRM
JONES        SHELY             TX      19,330            JOSEPH C BLANKS, PC                          TIDWELL       DAVID            MS      2004023CV2       KAESKE LAW FIRM
JONES        WILLIAM A         TX      19,330            JOSEPH C BLANKS, PC                          VUKICH        JOHN             TX      CC-99-08920-C    KAESKE LAW FIRM
KYLES        SHIRLEY B         TX      19,330            JOSEPH C BLANKS, PC                          WARNER        RICHARD          TX      02CV1214         KAESKE LAW FIRM
LANE         ARTHUR            TX      19,330            JOSEPH C BLANKS, PC                          CALMES        DIANNE           CA      RG13672447       KAISER GORNICK LLP
LAWLEY       EDWARD            TX      19,330            JOSEPH C BLANKS, PC                          CASSIDY       JAMES J          MA      MICV200603776S   KARON & DALIMONTE
LEONARD      PAUL F            TX      19,330            JOSEPH C BLANKS, PC                          PEREZ         MIGUEL           MA      030860           KARON & DALIMONTE
LEWIS        THOMAS            TX      19,330            JOSEPH C BLANKS, PC                          ADDINGTON     DONALD           MO      1722CC01465      KARST & VON OISTE, LLP
LUCAS        MORRIS JEFFERSO   TX      19,330            JOSEPH C BLANKS, PC                          ANNONIO       ROCCO            NY      1903102016       KARST & VON OISTE, LLP
MALLORY      EUGENE            TX      19,330            JOSEPH C BLANKS, PC                          BALLER        MARK E           MO      1522CC10690      KARST & VON OISTE, LLP
MARSH        RUFUS             TX      19,330            JOSEPH C BLANKS, PC                          BARTON        CARLOS           CT      UNKNOWN          KARST & VON OISTE, LLP
MCCULLUM     JAMES             TX      19,330            JOSEPH C BLANKS, PC                          BECKER        JAMES L          IL      2016L001194      KARST & VON OISTE, LLP
MCKINNEY     WALTER            TX      19,330            JOSEPH C BLANKS, PC                          BERGGREN      GORDON D         MO      1622CC00802      KARST & VON OISTE, LLP
MILLER       RUDOLPH           TX      19,330            JOSEPH C BLANKS, PC                          BERRYMAN      MARTA            TX      201709942        KARST & VON OISTE, LLP
MITCHELL     ARTHUR            TX      19,330            JOSEPH C BLANKS, PC                          BETLEY        NEIL             CA      BC471991         KARST & VON OISTE, LLP
MITCHELL     HENRY             TX      19,330            JOSEPH C BLANKS, PC                          BISESI        GUS P            MO      1622CC00425      KARST & VON OISTE, LLP
MOFFETT      DEAN              TX      19,330            JOSEPH C BLANKS, PC                          BRELLENTHIN   EDWARD           NY      1900632015       KARST & VON OISTE, LLP
MOWERY       ELBERT F          TX      19,330            JOSEPH C BLANKS, PC                          BRENTON       BETTY            MO      1622CC00420      KARST & VON OISTE, LLP
MULLINAX     JAMES             TX      19,330            JOSEPH C BLANKS, PC                          BROWN         LUCILLE          IL      13L1215          KARST & VON OISTE, LLP

                                                                                                                                                                Appendix A - 170
                                       Case 17-03105                    Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                         Document Page 189 of 624
Claimant       Claimant      State                                                                       Claimant     Claimant      State
Last Name      First Name    Filed   Docket Number           Primary Plaintiff Counsel                   Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel
BROWN          ROBERT C      IL      2015L000837             KARST & VON OISTE, LLP                      LAMONTAGNE   MICHAEL N     IL      15L516          KARST & VON OISTE, LLP
BUSH           NANCY A       OR      17CV26092               KARST & VON OISTE, LLP                      LEECH        WILLIAM       LA      201700287       KARST & VON OISTE, LLP
BUTLER         SUSAN O       TX      72396                   KARST & VON OISTE, LLP                      LEONARD      CHARLES       MO      1722CC01316     KARST & VON OISTE, LLP
CANDELARIA     ALEX M        TX      46365                   KARST & VON OISTE, LLP                      LETOURNEAU   ALFRED M      IL      2017L000456     KARST & VON OISTE, LLP
CARRICO        CRAIG         IL      2014L000638             KARST & VON OISTE, LLP                      LUBUS        GEORGE R      NY      1900442017      KARST & VON OISTE, LLP
CHADWICK       MARK A        IL      14L428                  KARST & VON OISTE, LLP                      MAINES       PAUL D        PA      130602464       KARST & VON OISTE, LLP
CLEAVES        DELORES E     TX      46598                   KARST & VON OISTE, LLP                      MARTIN       PAUL L        TX      66522           KARST & VON OISTE, LLP
CLEVELAND      MAUREEN       TX      201269225               KARST & VON OISTE, LLP                      MASON        NATHAN A      MO      1622CC08585     KARST & VON OISTE, LLP
COLLIER        BRIAN         IL      2015L000481             KARST & VON OISTE, LLP                      MATTINGLY    ELISABETH A   IL      2016L000919     KARST & VON OISTE, LLP
CONWELL        BRUCE         MO      1722CC01337             KARST & VON OISTE, LLP                      MCCABE       DAVID L       IL      2015L000285     KARST & VON OISTE, LLP
COOPER         GARY E        MO      1722CC00517             KARST & VON OISTE, LLP                      MCCRACKEN    HUGH E        NY      1903122015      KARST & VON OISTE, LLP
CORDER         MARY A        CA      BC677617                KARST & VON OISTE, LLP                      MEENAN       BERNARD J     IL      13L1199         KARST & VON OISTE, LLP
CORTES         LUIS S        IL      2015L001372             KARST & VON OISTE, LLP                      MENGES       GERALD        IL      2014L001388     KARST & VON OISTE, LLP
COWERN         JOSEPH M      PA      140603469               KARST & VON OISTE, LLP                      MILLER       HAROLD D      IL      2015L001110     KARST & VON OISTE, LLP
COWGER         BARBARA E     IL      10L833                  KARST & VON OISTE, LLP                      MILLER       MARDIS C      MO      1422CC10034     KARST & VON OISTE, LLP
COX            HENRY N       MO      1622CC01222             KARST & VON OISTE, LLP                      NASH         ROBERT E      TX      201243125       KARST & VON OISTE, LLP
CRABTREE       JUSTINA       MO      1522CC10648             KARST & VON OISTE, LLP                      NAVARRO      MARIA D       IL      2016L000058     KARST & VON OISTE, LLP
D'AURIA        ALFONSO       NY      1904692012              KARST & VON OISTE, LLP                      NELSON       SHANNON A     MN      UNKNOWN         KARST & VON OISTE, LLP
DACUS          MAX P         TX      DC1609476               KARST & VON OISTE, LLP                      NOLAN        KEVIN         MO      1722CC11064     KARST & VON OISTE, LLP
DALTON         ROLAND B      MO      1522CC11392             KARST & VON OISTE, LLP                      O'BRIEN      TIMOTHY J     MN      UNKNOWN         KARST & VON OISTE, LLP
DARROW         MELVA         MO      1522CC09693             KARST & VON OISTE, LLP                      OSSO         PATRICK       CA      BC479379        KARST & VON OISTE, LLP
DAVIS          ROBERT M      IL      13L2146                 KARST & VON OISTE, LLP                      PANZER       MICHAEL       NY      1901082015      KARST & VON OISTE, LLP
DICKSON        CARL D        IL      12L454                  KARST & VON OISTE, LLP                      PASKAUSKAS   JOSEPH        IL      11L0473         KARST & VON OISTE, LLP
DITZLER        SAMANTHA      MO      1522CC09996             KARST & VON OISTE, LLP                      PATRICK      JOSEPH        TX      201400418       KARST & VON OISTE, LLP
DONBECK        JOHN          NY      11190305                KARST & VON OISTE, LLP                      PERL         DOUGLAS H     NY      1901222013      KARST & VON OISTE, LLP
DOTSON         RONALD D      TX      201130456               KARST & VON OISTE, LLP                      PONTE        JANICE        MO      1622CC11011     KARST & VON OISTE, LLP
DOW            KENNETH F     NY      1901202017              KARST & VON OISTE, LLP                      POPE         JOAN F        TX      2012CI02278     KARST & VON OISTE, LLP
DOYLE          WARREN T      CA      BC549758                KARST & VON OISTE, LLP                      PUCKETT      JOSEPH W      MN      UNKNOWN         KARST & VON OISTE, LLP
EASLEY         JOSEPH F      MO      1522CC00305             KARST & VON OISTE, LLP                      RANCK        RANDY         IL      13L790          KARST & VON OISTE, LLP
ELLISOR        CAROLYN       TX      DC1609761               KARST & VON OISTE, LLP                      REID         BILLY C       TX      DC1200932D      KARST & VON OISTE, LLP
EMERSON        RICHARD T     IL      13L322                  KARST & VON OISTE, LLP                      REILLY       JOHN J        NY      1904122014      KARST & VON OISTE, LLP
EUSTICE        MART L        MO      1622CC01178             KARST & VON OISTE, LLP                      RETHMAN      EDWARD J      IL      2016L000244     KARST & VON OISTE, LLP
EVANS          WILLIAM       IL      2017L001128             KARST & VON OISTE, LLP                      RHODE        JUDITH        IL      2015L001362     KARST & VON OISTE, LLP
FAVALORO       MILDRED J     NY      1902832017              KARST & VON OISTE, LLP                      RIVERA       JOSE          NY      1902082012      KARST & VON OISTE, LLP
FILION         GERMAIN R     IL      13L1510                 KARST & VON OISTE, LLP                      RIVERS       JERRY D       PA      141203933       KARST & VON OISTE, LLP
FLANDERS       WILLIAM E     NY      1901362013              KARST & VON OISTE, LLP                      ROBINSON     JOSEPH        NY      1190307         KARST & VON OISTE, LLP
FLORES         BRENDA        MO      1622CC00177             KARST & VON OISTE, LLP                      RODRIGUEZ    JOE T         NY      1900962014      KARST & VON OISTE, LLP
FULLER         GARY W        MN      UNKNOWN                 KARST & VON OISTE, LLP                      ROSSI        ALEXANDER W   IL      11L56           KARST & VON OISTE, LLP
GALASSI        MARY J        MO      1622CC09686             KARST & VON OISTE, LLP                      ROZIER       SANDRA        IL      2014L001785     KARST & VON OISTE, LLP
GARDNER        KATHY A       NY      1904152013              KARST & VON OISTE, LLP                      RUSSELL      DONNIE R      NY      1901272015      KARST & VON OISTE, LLP
GODDARD        CHERYL L      IL      2016L000642             KARST & VON OISTE, LLP                      SCHAPER      JACOB         NY      1900792016      KARST & VON OISTE, LLP
GOLDEN         JOAN M        MO      1522CC10448             KARST & VON OISTE, LLP                      SEDITA       ANN M         NY      1904162013      KARST & VON OISTE, LLP
GONZALEZ       ANASTACIO C   TX      2015DCV5906A            KARST & VON OISTE, LLP                      SHANLY       JOHN M        IL      2017L000887     KARST & VON OISTE, LLP
GORMAN         THOMAS P      NY      19011611                KARST & VON OISTE, LLP                      SIMMONS      PETER A       MN      UNKNOWN         KARST & VON OISTE, LLP
GRIFFIN        GARFIELD      NY      1905452012              KARST & VON OISTE, LLP                      SIMMS        ROBERT L      NY      19038611        KARST & VON OISTE, LLP
GRISHABER      HARRY J       MO      1622CC11431             KARST & VON OISTE, LLP                      SIMS         JAMES A       TX      201539799       KARST & VON OISTE, LLP
GRISHABER      JERRY         MO      1622CC10526             KARST & VON OISTE, LLP                      SINGER       GERALD        IL      2015L000123     KARST & VON OISTE, LLP
GRUENKE        PETER         MO      1422CC00602             KARST & VON OISTE, LLP                      SMITH        TERRY L       IL      2014L000564     KARST & VON OISTE, LLP
GRUENKE        SHIRLEY       MO      1422CC00596             KARST & VON OISTE, LLP                      SMITH        WILLIAM       NY      19042411        KARST & VON OISTE, LLP
GUILLILY       ROBERT        NY      11190306                KARST & VON OISTE, LLP                      STONE        HAROLD        TX      201158136       KARST & VON OISTE, LLP
HAMBERGER      PAUL          NY      1906162012              KARST & VON OISTE, LLP                      STRAIGHT     ERNEST        CA      RG15779263      KARST & VON OISTE, LLP
HAMMOND        JACKIE S      CA      BC516879                KARST & VON OISTE, LLP                      SUTTON       DORIS         IL      2017L000816     KARST & VON OISTE, LLP
HANSBERGER     MICHAEL       MO      1622CC01262             KARST & VON OISTE, LLP                      TAGGART      TIMOTHY       TX      DC1305151H      KARST & VON OISTE, LLP
HAROBIN        JOHN          IL      2014L001786             KARST & VON OISTE, LLP                      TAILOR       BHUPENDRA P   IL      2014L001341     KARST & VON OISTE, LLP
HARRISON       DONALD P      IL      2015L001153             KARST & VON OISTE, LLP                      TALLEY       DOUGLAS       IL      2015L000764     KARST & VON OISTE, LLP
HARRISON       RICHARD       IL      2014L001220             KARST & VON OISTE, LLP                      TAUCHER      JOHN P        MO      1622CC10862     KARST & VON OISTE, LLP
HENLEY         EDWARD L      MO      1622CC00172             KARST & VON OISTE, LLP                      TELCIDE      SHERLYN       NY      1900832016      KARST & VON OISTE, LLP
HERNDON        HAROLD M      MO      1522CC09997             KARST & VON OISTE, LLP                      TEZENO       CHARLIE B     TX      D0198135        KARST & VON OISTE, LLP
HEVENER        STEVEN L      MO      1522CC10844             KARST & VON OISTE, LLP                      THIERRY      MARGARET      MO      1622CC11316     KARST & VON OISTE, LLP
HOLLEY         RONNIE J      MO      1422CC01096             KARST & VON OISTE, LLP                      TOKASH       ROBERT S      NY      1901302015      KARST & VON OISTE, LLP
HOOPER-LYNCH   DESIREE       NY      1903282015              KARST & VON OISTE, LLP                      TOLIVER      GEORGE        TX      DC1113108I      KARST & VON OISTE, LLP
HUNKINS        FRANCIS A     IL      13L271                  KARST & VON OISTE, LLP                      TOOHEY       RAYMOND F     MO      1522CC09825     KARST & VON OISTE, LLP
HUSZAR         RUTH          MO      1422CC00713             KARST & VON OISTE, LLP                      TOWAS        ROBERT J      MO      1422CC09398     KARST & VON OISTE, LLP
JENNINGS       CHAUNCY R     IL      2017L000865             KARST & VON OISTE, LLP                      TRIMBLE      DEBRA L       IL      11L0178         KARST & VON OISTE, LLP
JENNINGS       SIDNEY J      NY      1902962016              KARST & VON OISTE, LLP                      ULRICH       RAYMOND       MO      1422CC01266     KARST & VON OISTE, LLP
JOHNSON        NITA S        IL      2015L000835             KARST & VON OISTE, LLP                      VELLUCCI     JOHN          NY      1902012012      KARST & VON OISTE, LLP
JONES          JOSEPH L      MO      1522CC11107             KARST & VON OISTE, LLP                      VOLIVA       JAMES         CT      UNKNOWN         KARST & VON OISTE, LLP
KAIN           MICHAEL C     CA      30201200585345CUASCXC   KARST & VON OISTE, LLP                      VOSPER       PHILLIP R     NY      1900322016      KARST & VON OISTE, LLP
KELLY          MAUREEN A     MN      UNKNOWN                 KARST & VON OISTE, LLP                      WADDELL      EMMETT A      IL      2015L001488     KARST & VON OISTE, LLP
KISS           DENES         NY      1905202012              KARST & VON OISTE, LLP                      WADDLETON    JANICE M      NY      1901622011      KARST & VON OISTE, LLP
KLAUS          MARY L        IL      13L1061                 KARST & VON OISTE, LLP                      WAKENSHAW    ROBERT        IL      13L262          KARST & VON OISTE, LLP
KNOCHE         JAMES R       IL      14L509                  KARST & VON OISTE, LLP                      WELTS        CHARLES R     IL      10L448          KARST & VON OISTE, LLP
KOHLMANN       OLIVIA M      IL      2016L000147             KARST & VON OISTE, LLP                      WHITTAKER    ROBERT E      IL      2014L001646     KARST & VON OISTE, LLP
KOZAKIEWICZ    GREGORY R     MO      1622CC11416             KARST & VON OISTE, LLP                      WIDERMAN     JAMES         NY      1903922014      KARST & VON OISTE, LLP
LACKOS         MICHAEL       NY      1903092015              KARST & VON OISTE, LLP                      WILLIAMS     CRAIG         IL      2015L000238     KARST & VON OISTE, LLP
LAFFEY         VIRGIL        NY      11190334                KARST & VON OISTE, LLP                      WILLIAMS     GUY L         IL      2014L001250     KARST & VON OISTE, LLP

                                                                                                                                                              Appendix A - 171
                                      Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                   Document Page 190 of 624
Claimant       Claimant     State                                                                  Claimant     Claimant      State
Last Name      First Name   Filed   Docket Number      Primary Plaintiff Counsel                   Last Name    First Name    Filed   Docket Number           Primary Plaintiff Counsel
WITT           RONALD S     MO      1622CC10966        KARST & VON OISTE, LLP                      RODGERS      LARRY         GA      03VS059640D             KEAHEY LAW OFFICE
WOLFGRAM       ROBERT       NY      1901172017         KARST & VON OISTE, LLP                      ROYAL        CHARLES H     GA      1999CV16693             KEAHEY LAW OFFICE
WOODS          MACK A       MO      1622CC00402        KARST & VON OISTE, LLP                      RUNIONS      JAMES         GA      1999CV17437             KEAHEY LAW OFFICE
WOSTAL         BRENDA S     TX      2016DCV4709A       KARST & VON OISTE, LLP                      SANDERSON    RALPH D       GA      1999CV16693             KEAHEY LAW OFFICE
YORK           RAYMOND H    MO      1722CC11041        KARST & VON OISTE, LLP                      SHARP        CLARENCE      GA      1999CV16693             KEAHEY LAW OFFICE
ZAVARO         MICHAEL D    NY      1902982016         KARST & VON OISTE, LLP                      SHAW         AUBREY        GA      1999CV16693             KEAHEY LAW OFFICE
BLUE           GILBERT B    SC      2016CP402464       KASSEL MCVEY ATTORNEYS AT LAW               SHEHAN       WS            GA      1999CV17439             KEAHEY LAW OFFICE
THOMPSON       TRACY D      SC      2016CP402498       KASSEL MCVEY ATTORNEYS AT LAW               SMITH        SIDNEY        GA      1999CV17437             KEAHEY LAW OFFICE
BLEDSOE        CLARENCE J   MD      90330501           KATZ, DONALD J.                             SPEARS       KENNETH G     GA      199CV15231              KEAHEY LAW OFFICE
BAILEY         JASPER L     CA      632145-3           KAZAN, MCCLAIN, SATTERLEY & GREENWOOD PLC   THOMAS       CLYDE H       GA      03VS060726              KEAHEY LAW OFFICE
BEACH          RALPH G      CA      637472-1           KAZAN, MCCLAIN, SATTERLEY & GREENWOOD PLC   THOMAS       ERNEST        GA      1999CV17438             KEAHEY LAW OFFICE
BOHARINI       AMBROSE      CA      ADMIN              KAZAN, MCCLAIN, SATTERLEY & GREENWOOD PLC   THOMAS       JAMES D       GA      1999CV17437             KEAHEY LAW OFFICE
CURTIS         KENNETH E    CA      803253-9           KAZAN, MCCLAIN, SATTERLEY & GREENWOOD PLC   THURMAN      GLADYS I      AL      01CV200890133500        KEAHEY LAW OFFICE
FRAGALE        FRANKLIN     WV      16C1399            KAZAN, MCCLAIN, SATTERLEY & GREENWOOD PLC   TIPTON       BEN           GA      199CV15231              KEAHEY LAW OFFICE
KING           WILLIAM B    CA      842453-4           KAZAN, MCCLAIN, SATTERLEY & GREENWOOD PLC   TRAWEEK      MARVIN        GA      1999CV17439             KEAHEY LAW OFFICE
LOGAN          JAMES        CA      RG17863508         KAZAN, MCCLAIN, SATTERLEY & GREENWOOD PLC   TRUITT       WILBURN       GA      1999CV11654             KEAHEY LAW OFFICE
LORENZINI      RAYMOND      CA      RG03125879         KAZAN, MCCLAIN, SATTERLEY & GREENWOOD PLC   VEAZY        JW            GA      1999CV17438             KEAHEY LAW OFFICE
MCCOY          JAMES R      CA      829673-3           KAZAN, MCCLAIN, SATTERLEY & GREENWOOD PLC   WELLS        JOHN W        GA      2007EV002114D           KEAHEY LAW OFFICE
MIRANTE        RICHARD A    CA      BC566317           KAZAN, MCCLAIN, SATTERLEY & GREENWOOD PLC   WIDNER       THOMAS        GA      1999CV17438             KEAHEY LAW OFFICE
OLSON          KENNETH M    CA      BC620090           KAZAN, MCCLAIN, SATTERLEY & GREENWOOD PLC   ABUASSAB     KHADER S      NJ      L727304AS               KEEFE BARTELS & CLARK LLC
PERRIN         GAYLON C     CA      743810-7           KAZAN, MCCLAIN, SATTERLEY & GREENWOOD PLC   CONLEY       JAMES         NJ      L65604AS                KEEFE BARTELS & CLARK LLC
POPE           PETER R      CA      828534-2           KAZAN, MCCLAIN, SATTERLEY & GREENWOOD PLC   EGAN         JOSEPH        NJ      MIDL00223001            KEEFE BARTELS & CLARK LLC
RAMIREZ        JAMES M      CA      821339-8           KAZAN, MCCLAIN, SATTERLEY & GREENWOOD PLC   HAJEK        MICHAEL       NJ      L-2787-98               KEEFE BARTELS & CLARK LLC
ST. CHARLES    ROGER W      CA      RGO3099091         KAZAN, MCCLAIN, SATTERLEY & GREENWOOD PLC   HAYES        THOMAS P      NY      1902562015              KEEFE BARTELS & CLARK LLC
WALASHEK       MICHAEL      CA      RG13696593         KAZAN, MCCLAIN, SATTERLEY & GREENWOOD PLC   HUTCHISON    EDWARD E      NJ      L-10440-99-AS           KEEFE BARTELS & CLARK LLC
WHITE          RAYMOND      CA      733683-0           KAZAN, MCCLAIN, SATTERLEY & GREENWOOD PLC   JONES        ROBERT        NJ      MIDL00075612AS          KEEFE BARTELS & CLARK LLC
ALEXANDER      MAXWELL B    AL      48CV201290003000   KEAHEY LAW OFFICE                           KREHER       HARRY O       NJ      L-8274-99-AS            KEEFE BARTELS & CLARK LLC
ALVISON        LEE P        GA      1999CV16693        KEAHEY LAW OFFICE                           STEPKA       FRANK         NJ      L-10649-98              KEEFE BARTELS & CLARK LLC
BEARD          JOHN         GA      1999CV16693        KEAHEY LAW OFFICE                           TOTH         JOSEPH        NJ      MIDL0419015AS           KEEFE BARTELS & CLARK LLC
BISHOP         BRADLEY      GA      1999CV16693        KEAHEY LAW OFFICE                           TRUST        RONALD W      NJ      MIDL0593416AS           KEEFE BARTELS & CLARK LLC
BREED          DONALD S     GA      03CVS060727        KEAHEY LAW OFFICE                           ZICHICHI     VINCENT       NJ      MIDL00018710            KEEFE BARTELS & CLARK LLC
BROOKS         CURTIS T     AL      15CV201290006000   KEAHEY LAW OFFICE                           ANGLE        ELDON         CA      BC654313                KELLER, FISHBACK & JACKSON LLP
CARDEN         FLOYD        GA      1999CV11654        KEAHEY LAW OFFICE                           BARRAGAN     PEDRO M       CA      BC343999                KELLER, FISHBACK & JACKSON LLP
CLARK          LAYTON       GA      1999CV17435        KEAHEY LAW OFFICE                           BLACK        DANNY J       CA      CGC17276617             KELLER, FISHBACK & JACKSON LLP
COCHRAN        JD           GA      199CV15231         KEAHEY LAW OFFICE                           GRAVELY      DENNIS        CA      CGC08274868             KELLER, FISHBACK & JACKSON LLP
COLE           LAWRENCE     GA      1999CV17435        KEAHEY LAW OFFICE                           HARI         EDWARD        CA      56201600486922CUASVTA   KELLER, FISHBACK & JACKSON LLP
CROWDER        ROBERT L     GA      1999CV11654        KEAHEY LAW OFFICE                           HILLIMAN     HAROLD D      CA      56201500466350CUASVTA   KELLER, FISHBACK & JACKSON LLP
CURRY          AE           GA      1999CV17435        KEAHEY LAW OFFICE                           HULTZ        WILLIAM E     CA      BC354037                KELLER, FISHBACK & JACKSON LLP
DUMAS          RAYMOND H    AL      48CV201190005800   KEAHEY LAW OFFICE                           KEEFE        RICHARD       CA      30201700900866CUASCJC   KELLER, FISHBACK & JACKSON LLP
ELLISON        RAY          GA      1999CV17435        KEAHEY LAW OFFICE                           NASH         WINSTON A     CA      BC587220JCCP4674        KELLER, FISHBACK & JACKSON LLP
FOOTE          JAMES R      ID      CV112767OC         KEAHEY LAW OFFICE                           PARSLEY      DARREL        CA      56201600488111CUASVTA   KELLER, FISHBACK & JACKSON LLP
FOSTER         WILLIAM      GA      1999CV16693        KEAHEY LAW OFFICE                           RICKS        GEROLD        CA      BC421386                KELLER, FISHBACK & JACKSON LLP
GANDY          CHARLES      GA      1999CV17438        KEAHEY LAW OFFICE                           SHIPP        ROOSEVELT L   CA      BC481216                KELLER, FISHBACK & JACKSON LLP
GEORGE         MELVIN       GA      199CV15231         KEAHEY LAW OFFICE                           WILLIAMS     JOSEPH        CA      BC475517                KELLER, FISHBACK & JACKSON LLP
GILBERT        JOHN         GA      03VS060726         KEAHEY LAW OFFICE                           ANNARELLA    GAYLE         OH      CV13809785              KELLEY & FERRARO, LLP
GOAD           EARL N       GA      2000CV18610        KEAHEY LAW OFFICE                           ARLIA        SAMUEL D      OH      CV14837148              KELLEY & FERRARO, LLP
GRAY           MELTON       GA      2005AB00255C       KEAHEY LAW OFFICE                           ARTHUR       JERRY         OH      2012CV00596             KELLEY & FERRARO, LLP
GRAY           ROY          GA      1999CV16693        KEAHEY LAW OFFICE                           BAKER        KENNETH       OH      CV13806211              KELLEY & FERRARO, LLP
GREEN          LYLE         GA      1999CV17435        KEAHEY LAW OFFICE                           BARTLETT     VICTORIA M    OH      CV15840029              KELLEY & FERRARO, LLP
HARGROVE       ROBERT E     GA      1999CV10340        KEAHEY LAW OFFICE                           CLELAND      ROBERT J      OH      CV13799310              KELLEY & FERRARO, LLP
HELTON         CHARLES      GA      1999CV17435        KEAHEY LAW OFFICE                           CLIFTON      LYNN M        OH      CV14835450              KELLEY & FERRARO, LLP
HIGGINBOTHAM   JOHN E       GA      1999CV11654        KEAHEY LAW OFFICE                           DALTON       ARVIS L       OH      CV14826006              KELLEY & FERRARO, LLP
HOLDRIDGE      JAMES        GA      1999CV17435        KEAHEY LAW OFFICE                           DEGROOT      HARVEY        OH      CV08666529              KELLEY & FERRARO, LLP
HONAKER        BEN          GA      1999CV17437        KEAHEY LAW OFFICE                           DULZER       JAMES D       OH      CV14837701              KELLEY & FERRARO, LLP
JOHNSON        HP           PA      211CV07596ER       KEAHEY LAW OFFICE                           EASTER       ROBERT W      OH      CV15839501              KELLEY & FERRARO, LLP
JOHNSON        JOHN O       GA      1999CV17438        KEAHEY LAW OFFICE                           ELLIOTT      JACK B        OH      CV13809903              KELLEY & FERRARO, LLP
JOHNSON        JOHN O       MS      2001-20            KEAHEY LAW OFFICE                           EXUM         WILLIAM P     OH      CV16856788              KELLEY & FERRARO, LLP
KALAGIAN       COLONEL S    GA      03CVS060727        KEAHEY LAW OFFICE                           GARVIN       CLEO A        OH      CV15850877              KELLEY & FERRARO, LLP
LINDSEY        ERNEST       GA      1999CV17439        KEAHEY LAW OFFICE                           GENET        DANNY J       OH      CV17874508              KELLEY & FERRARO, LLP
LYONS          WILLIAMS H   GA      2007EV001752A      KEAHEY LAW OFFICE                           GOOD         CAROLINE A    OH      CV14822298              KELLEY & FERRARO, LLP
MADARIS        WILLIAM      GA      1999CV17439        KEAHEY LAW OFFICE                           HABER        JANITH D      OH      CV04524406              KELLEY & FERRARO, LLP
MILER          DELMAR       GA      1999CV17439        KEAHEY LAW OFFICE                           HEFT         DALLAS E      OH      CV15850518              KELLEY & FERRARO, LLP
MILLER         FRANK        GA      1999CV11654        KEAHEY LAW OFFICE                           HERMO        JOSE          OH      CV14821617              KELLEY & FERRARO, LLP
MILLER         JAMES A      GA      1999CV17437        KEAHEY LAW OFFICE                           HIGGINS      TIMOTHY       OH      CV13801965              KELLEY & FERRARO, LLP
MORGAN         MARDIS       GA      199CV15231         KEAHEY LAW OFFICE                           HILLER       BRUCE D       OH      CV16862140              KELLEY & FERRARO, LLP
MOSES          LARRY        GA      1999CV17439        KEAHEY LAW OFFICE                           JOHNSON      NANCY L       OH      CV17885768              KELLEY & FERRARO, LLP
MURPHY         WF           GA      1999CV17439        KEAHEY LAW OFFICE                           KELLEY       DONALD I      OH      CV08648004              KELLEY & FERRARO, LLP
MUSTON         HERSCHEL     GA      1999CV17439        KEAHEY LAW OFFICE                           KEMPF        TERRY G       OH      CV15845218              KELLEY & FERRARO, LLP
NORRIS         NYLE         UT      0309028241         KEAHEY LAW OFFICE                           KUZDA        ANN V         OH      CV16863027              KELLEY & FERRARO, LLP
OLIVE          ROBERT       GA      1999CV17438        KEAHEY LAW OFFICE                           LUCANSKY     ANDREW        OH      CV11756111              KELLEY & FERRARO, LLP
PATTERSON      JAMES        GA      03VS060726         KEAHEY LAW OFFICE                           LYLE         ROBERT E      OH      CV17877305              KELLEY & FERRARO, LLP
PEW            VIRGIE       GA      1999CV17437        KEAHEY LAW OFFICE                           MACLACHLAN   DONALD O      OH      CV03492051              KELLEY & FERRARO, LLP
REED           HUBERT E     GA      1999CV16693        KEAHEY LAW OFFICE                           MAGOLD       ROGER G       OH      CV13804226              KELLEY & FERRARO, LLP
REED           HUBERT E     GA      199CV15231         KEAHEY LAW OFFICE                           MARCHESKIE   WILLIAM       OH      UNKNOWN                 KELLEY & FERRARO, LLP
REVELL         ALFRED       GA      1999CV17437        KEAHEY LAW OFFICE                           MARSHALL     LOWELL T      OH      CV13814726              KELLEY & FERRARO, LLP
RODGERS        JACK         GA      1999CV17437        KEAHEY LAW OFFICE                           NEW          ROBERT        OH      CV13809904              KELLEY & FERRARO, LLP

                                                                                                                                                                Appendix A - 172
                                           Case 17-03105                Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                        Desc Main
                                                                                          Document Page 191 of 624
Claimant      Claimant          State                                                                         Claimant     Claimant          State
Last Name     First Name        Filed   Docket Number        Primary Plaintiff Counsel                        Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel
ORT           HAROLD            PA      170900998            KELLEY & FERRARO, LLP                            HENDRIX      JACKIE L          IL      06L984          KOREIN TILLERY
PERKINS       HARRIS A          OH      CV15846528           KELLEY & FERRARO, LLP                            PIKE         ROBERT E. & LUC   IL      04L347          KOREIN TILLERY
PFUND         EARLE M           OH      CV17882368           KELLEY & FERRARO, LLP                            SHARPE       DAVID W           IL      05L0401         KOREIN TILLERY
RIGSBY        LENA M            OH      CV16868991           KELLEY & FERRARO, LLP                            BLOMQUIST    RICHARD H         FL      07003761        KRUPNICK, CAMPBELL, MALONE, BUSER, SLAMA, HANCOCK,
ROUSE         TOMMY             OH      CV13809902           KELLEY & FERRARO, LLP                            ENOCH        EARL W            FL      06017137        KRUPNICK, CAMPBELL, MALONE, BUSER, SLAMA, HANCOCK,
RUSSELL       WILLIAM H         OH      CV17879775           KELLEY & FERRARO, LLP                            FISCELLA     JOSEPH A          FL      07004141        KRUPNICK, CAMPBELL, MALONE, BUSER, SLAMA, HANCOCK,
SHONKWILER    RALPH T           OH      CV16866019           KELLEY & FERRARO, LLP                            HAINES       FOSTER D          FL      0620730         KRUPNICK, CAMPBELL, MALONE, BUSER, SLAMA, HANCOCK,
SMITH         GAYLE M           OH      CV13808517           KELLEY & FERRARO, LLP                            MOSELY       DENNIS R          FL      0617543         KRUPNICK, CAMPBELL, MALONE, BUSER, SLAMA, HANCOCK,
WITT          WILLIAM J         OH      CV12794750           KELLEY & FERRARO, LLP                            BUSH         JESSE N           GA      2016SCV470      L WARREN TURNER JR
ARDIZZONE     JOSEPH A          VA      2:96CV143            KELLEY, JASONS, MCGOWAN, SPINELLI, & HANNA LLP   ADRUS        BARBARA L         MS      2002-41C        LAMB, THOMAS
BAUMAN        LEROY A           MD      95048503             KELLEY, JASONS, MCGOWAN, SPINELLI, & HANNA LLP   ALFORD       BRENDA G          MS      2002-41C        LAMB, THOMAS
DAVIS         WILLIAM E         MD      96-753               KELLEY, JASONS, MCGOWAN, SPINELLI, & HANNA LLP   BAILEY       EARLENE           MS      2002-41C        LAMB, THOMAS
LOWERY        MARIE A           MD      94308529             KELLEY, JASONS, MCGOWAN, SPINELLI, & HANNA LLP   BEARDEN      ROBERT M          MS      2002-41C        LAMB, THOMAS
PARKER        EARL J.           MD      96-1902/ BML NO. 4   KELLEY, JASONS, MCGOWAN, SPINELLI, & HANNA LLP   BLAKE        ROBERT E          MS      2002-41C        LAMB, THOMAS
REBER         GEORGE WILLIAM    MD      96-1035              KELLEY, JASONS, MCGOWAN, SPINELLI, & HANNA LLP   BOND         DANIEL S          MS      2002-41C        LAMB, THOMAS
RITTER        EDWARD L          MD      96-1899 /BML NO. 4   KELLEY, JASONS, MCGOWAN, SPINELLI, & HANNA LLP   BROWN        EDWARD D          MS      2002-41C        LAMB, THOMAS
WAGNER        WALTER C          MD      91305510             KELLEY, JASONS, MCGOWAN, SPINELLI, & HANNA LLP   CARTER       JC                MS      2002-41C        LAMB, THOMAS
WATERS        JS                MD      89062547             KELLEY, JASONS, MCGOWAN, SPINELLI, & HANNA LLP   COMPTON      JOHN H            MS      2002-41C        LAMB, THOMAS
WINTERS       JOHN W            MD      94049502             KELLEY, JASONS, MCGOWAN, SPINELLI, & HANNA LLP   IVEY         ROY               MS      2002-41C        LAMB, THOMAS
O'BAUGH       HIRAM F           VA      700CL0029973V-05     KENDALL, HATTEN & GLASSER, PLC                   JOHNSON      KIRK              MS      2002-41C        LAMB, THOMAS
HILL          EDWARD E          IL      2003-L-3             KESINGER, G RONALD                               KELLEY       ROBERT            MS      2002-41C        LAMB, THOMAS
BASS          JAMES D           MD      24X10000102          KEYES LAW FIRM                                   LEE          HERMAN N          MS      2002-41C        LAMB, THOMAS
BASS          JAMES D           DE      N11C04173ASB         KEYES LAW FIRM                                   MCBRIDE      MARTHA W          MS      2002-41C        LAMB, THOMAS
BRENNAN       WILLIAM J         MD      24X10000192          KEYES LAW FIRM                                   MCCARTY      FRANK             MS      2002-41C        LAMB, THOMAS
FRASER        EDWIN W           MA      111596               KEYES LAW FIRM                                   MCDANIEL     FRANK             MS      2002-41C        LAMB, THOMAS
KEEGAN        EDWARD C          MA      110926               KEYES LAW FIRM                                   MCNEAL       CALVIN            MS      2002-41C        LAMB, THOMAS
LEWIS         MYERS E           SC      09CP160580           KEYES LAW FIRM                                   MONROE       EVELYN            MS      2002-41C        LAMB, THOMAS
HUFFMAN       EDWARD L          CA      SCUKCVPO0083267      KHARAZI & SIRABIAN                               MOORE        JESSIE L          MS      2002-41C        LAMB, THOMAS
ANDERSON      JOSEPH A          CA      BC347121             KIESEL, BOUCHER & LARSON LLP                     NEWELL       FRANKLIN D        MS      2002-41C        LAMB, THOMAS
DELISLE       SUSANNE M         CA      BC334402             KIESEL, BOUCHER & LARSON LLP                     O'QUINN      WILLIE R          MS      2002-41C        LAMB, THOMAS
HAGAR         JACK L            CA      BC339059             KIESEL, BOUCHER & LARSON LLP                     SHORTER      ANITA             MS      2002-41C        LAMB, THOMAS
KNUTSON       MILTON D          CA      BC349841             KIESEL, BOUCHER & LARSON LLP                     SHREVE       WILLIAM E         MS      2002-41C        LAMB, THOMAS
NOKYOS        JEFFREY           CA      RG09470028           KIESEL, BOUCHER & LARSON LLP                     SMITH        KATIE L           MS      2002-41C        LAMB, THOMAS
RAMOS         FRED              CA      BC334406             KIESEL, BOUCHER & LARSON LLP                     STAMPLEY     JOSEPH            MS      2002-41C        LAMB, THOMAS
ROBERTSON     RALPH M           CA      BC342498             KIESEL, BOUCHER & LARSON LLP                     STANDEN      FRED              MS      2002-41C        LAMB, THOMAS
JORDAN        MIKE              OK      CJ-98-557            KING & ASSOCIATES                                TARVER       GUY               MS      2002-41C        LAMB, THOMAS
WISE          EG                OK      CJ-98-7273-62        KING & ASSOCIATES                                THOMAS       ROBERT            MS      2002-41C        LAMB, THOMAS
DIFELICE      JOSEPH L          PA      050203396            KLINE & SPECTER, PC                              TILTON       CLYDE             MS      2002-41C        LAMB, THOMAS
PAGNOTTI      MICHAEL S         PA      150302340            KLINE & SPECTER, PC                              TUCKER       GEORGE            MS      2002-41C        LAMB, THOMAS
PALMER        FENTON            PA      050401070            KLINE & SPECTER, PC                              TYLER        WILLIAM           MS      2002-41C        LAMB, THOMAS
SWEENEY       JOHN R            PA      050502290            KLINE & SPECTER, PC                              VESTER       ROGER A           MS      2002-41C        LAMB, THOMAS
TOLL          PHYLLISANN        PA      141201560            KLINE & SPECTER, PC                              WASHINGTON   BABE R            MS      2002-41C        LAMB, THOMAS
BUGGY         JOHN S            PA      002166               KLINE LAW OFFICE, PC                             WATTS        ROBERT            MS      2002-41C        LAMB, THOMAS
CHICANO       RAYMOND           PA      000930               KLINE LAW OFFICE, PC                             WHEELER      MORRIS L          MS      2002-41C        LAMB, THOMAS
COWLEY        WILLIAM R         WY      159-204              KLINE LAW OFFICE, PC                             WILLIAMS     ELBERT            MS      2002-41C        LAMB, THOMAS
MAHE          LLOYD A           LA      201405845            KOCH & SCHMIDT LLC                               BAKER        LOUIS             LA      C101656         LANDRY & SWARR
AUSTIN        JOHN E            MD      CAL92-06334          KOONZ, MCKENNEY, JOHNSON, DEPAOLIS & LIGHTFOOT   BARTOLOTTA   SALVADORE         LA      200603528       LANDRY & SWARR
BARKER        KATHLEEN          MD      CAL92-14544          KOONZ, MCKENNEY, JOHNSON, DEPAOLIS & LIGHTFOOT   BRINSTON     BETTY A           LA      201601948       LANDRY & SWARR
BEN           JAMES             DC      90-CA05857           KOONZ, MCKENNEY, JOHNSON, DEPAOLIS & LIGHTFOOT   BURTON       JOHNNY R          LA      201203839       LANDRY & SWARR
CALLOWAY      LEONARD R         MD      CAL91-16085A         KOONZ, MCKENNEY, JOHNSON, DEPAOLIS & LIGHTFOOT   CARPENTER    THOMAS            LA      C101656         LANDRY & SWARR
DUNKERLY      JOHN F            DC      90-CA05501           KOONZ, MCKENNEY, JOHNSON, DEPAOLIS & LIGHTFOOT   COCKRELL     HAROLD            LA      C20152559       LANDRY & SWARR
GLADD         WALTER            MD      109490               KOONZ, MCKENNEY, JOHNSON, DEPAOLIS & LIGHTFOOT   CURTIS       VALERIE D         LA      201011668       LANDRY & SWARR
GREENWALT     ROY W             DC      CA01595-92           KOONZ, MCKENNEY, JOHNSON, DEPAOLIS & LIGHTFOOT   DUNLAP       HAROLD            LA      201510359       LANDRY & SWARR
HORN          EUGENE A          DC      90-CA05841           KOONZ, MCKENNEY, JOHNSON, DEPAOLIS & LIGHTFOOT   EDGE         OWENS             LA      C653502         LANDRY & SWARR
LEBEAU        JEFFREY           MD      CAL92-02332          KOONZ, MCKENNEY, JOHNSON, DEPAOLIS & LIGHTFOOT   GLASGOW      JAMES             LA      C101656         LANDRY & SWARR
LOGAN         CHRISTOPHER C     MD      CAL91-16083          KOONZ, MCKENNEY, JOHNSON, DEPAOLIS & LIGHTFOOT   GROS         RAYMOND L         LA      00036955        LANDRY & SWARR
MCCOY         WATSON V ARMSTR   MD      CAL-91-13680         KOONZ, MCKENNEY, JOHNSON, DEPAOLIS & LIGHTFOOT   HALL         JIMMY D           LA      201404521       LANDRY & SWARR
MILLS         AMOS              MD      CAL91-22341          KOONZ, MCKENNEY, JOHNSON, DEPAOLIS & LIGHTFOOT   HARRIS       LAWRENCE          LA      201506871       LANDRY & SWARR
MISLOSKI      HENRY             MD      92-21994             KOONZ, MCKENNEY, JOHNSON, DEPAOLIS & LIGHTFOOT   HARRY        ROBERT            LA      201603005       LANDRY & SWARR
MOORE         JAMES             MD      CAL-91-1367          KOONZ, MCKENNEY, JOHNSON, DEPAOLIS & LIGHTFOOT   HEBERT       HARDEN            LA      00057278        LANDRY & SWARR
NASH          THOMAS            MD      CAL-91-13679         KOONZ, MCKENNEY, JOHNSON, DEPAOLIS & LIGHTFOOT   HOLMAN       AUDREY A          LA      C648209         LANDRY & SWARR
PAYNE         LLOYD C           MD      CAL91-16086          KOONZ, MCKENNEY, JOHNSON, DEPAOLIS & LIGHTFOOT   INNERARITY   BOYCE E           LA      00-16627        LANDRY & SWARR
PETERSON      JAMES M           MD      CAL91-22342          KOONZ, MCKENNEY, JOHNSON, DEPAOLIS & LIGHTFOOT   LICCIARDI    ANTHONY J         LA      201708981       LANDRY & SWARR
SCOTT         ZEKE              MD      CAL91-16084          KOONZ, MCKENNEY, JOHNSON, DEPAOLIS & LIGHTFOOT   MATTHEWS     RICKEY P          LA      C652501         LANDRY & SWARR
SMOTHERS      JOSEPH W          MD      CAL91-12802          KOONZ, MCKENNEY, JOHNSON, DEPAOLIS & LIGHTFOOT   MOITY        HENRY C           LA      201411916       LANDRY & SWARR
SZCZEPANSKI   HENRY             MD      92-14052             KOONZ, MCKENNEY, JOHNSON, DEPAOLIS & LIGHTFOOT   PILGRIM      JAMES             LA      C101656         LANDRY & SWARR
BRAZEL        JAMES R           MO      4:01CV01266SNL       KOPSKY & HECK, PC                                RIGGS        HUBERT            LA      201608888       LANDRY & SWARR
BROWN         ROBERT C          MO      4:01CV01266SNL       KOPSKY & HECK, PC                                SIZEMORE     JAMES C           LA      201606452       LANDRY & SWARR
EATON         NOAH F            MO      032-00364            KOPSKY & HECK, PC                                TEMPLET      ROBERT J          LA      201704662       LANDRY & SWARR
FRANKE        EDWARD H          MO      022-11249            KOPSKY & HECK, PC                                TOURO        JESSIE J          LA      200510327       LANDRY & SWARR
JACKSON       CHARLES B         MO      4:01CV01266SNL       KOPSKY & HECK, PC                                WEST         CHRISTOPHER S     LA      00073130        LANDRY & SWARR
LAMBERT       ALFRED            MO      4:01CV01266SNL       KOPSKY & HECK, PC                                WRIGHT       BILLY             LA      201407060       LANDRY & SWARR
NEWELL        CHARLES R         MO      4:01CV01266SNL       KOPSKY & HECK, PC                                SCOTT        LESTER L          OR      0201-00916      LANDYE BENNETT & BLUMSTEIN, LLP
SPALDING      EDWARD            MO      4:01CV01266SNL       KOPSKY & HECK, PC                                SMOOT        SAMUEL            OR      01-CV-1379-PA   LANDYE BENNETT & BLUMSTEIN, LLP
STEED         CHARLES E         MO      4:00CV00215ERW       KOPSKY & HECK, PC                                CHAMBERS     THOMAS G          GA      2002CV55149     LANE, BARBARA K LAW OFFICE
EVANS         MARY L            IL      04L453               KOREIN TILLERY                                   ISOM         TOM H             GA      2004CV83250     LANE, BARBARA K LAW OFFICE

                                                                                                                                                                        Appendix A - 173
                                    Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                     Document Page 192 of 624
Claimant     Claimant     State                                                                      Claimant     Claimant         State
Last Name    First Name   Filed   Docket Number          Primary Plaintiff Counsel                   Last Name    First Name       Filed   Docket Number          Primary Plaintiff Counsel
STOREY       VERNON R     GA      2004CV83250            LANE, BARBARA K LAW OFFICE                  CLICK        GEORGE W         TX      17428*BH01             LANIER LAW FIRM, PLLC
BECK         CHARLES I    GA      CE0400282063           LANE, ROGER                                 CLIFTON      JIMMY D          TX      99-04917-00-0-E        LANIER LAW FIRM, PLLC
BRADHAM      ERNEST       GA      CE0400727063           LANE, ROGER                                 COCHRAN      ROBERT           TX      94-C-2110-2            LANIER LAW FIRM, PLLC
CROSBY       CHARLES G    GA      CE0400480063           LANE, ROGER                                 COCHRON      DONALD           TX      17428*BH01             LANIER LAW FIRM, PLLC
RENTZ        RACHEL       GA      CE0400352063           LANE, ROGER                                 COGGINS      GRAHAM O         TX      94-C-2110-2            LANIER LAW FIRM, PLLC
RUTT         RICHARD      AZ      CV87-36844             LANGERMAN, BEGAM, LEWIS & MARKS             COLEMAN      VERNON E         TX      17428*BH01             LANIER LAW FIRM, PLLC
ALEMAN       JOE          TX      17428*BH01             LANIER LAW FIRM, PLLC                       COODY        STEVEN H         IL      09L758                 LANIER LAW FIRM, PLLC
ALEXANDER    JAMES R      LA      55541                  LANIER LAW FIRM, PLLC                       COOPER       OSCAR L.         TX      94-C-2110-2            LANIER LAW FIRM, PLLC
ALLGOOD      ERNEST A     TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       CORNELIUS    RICHARD H.       TX      94-C-2110-2            LANIER LAW FIRM, PLLC
ALTOM        MITCHELL Y   IL      2017L000706_ADMIN_GP   LANIER LAW FIRM, PLLC                       COSPER       DOUGLAS H        TX      94-C-2110-2            LANIER LAW FIRM, PLLC
ANDERSON     JOHN H       IL      13L000246              LANIER LAW FIRM, PLLC                       COSTELLO     ELIZABETH        TX      38353                  LANIER LAW FIRM, PLLC
ANGO         OCIE J       TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       CRAIG        FLOYD A          TX      B010482-C              LANIER LAW FIRM, PLLC
ATKINS       DAVID L      TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       CRAVEN       JAMES            TX      DV02-05493-M           LANIER LAW FIRM, PLLC
ATKINSON     GARY         LA      2001-4599              LANIER LAW FIRM, PLLC                       CRISS        PAUL JR.         TX      94-C-2110-2            LANIER LAW FIRM, PLLC
AUZSTON      ANDREW       TX      17428*BH01             LANIER LAW FIRM, PLLC                       CROSBY       VICTOR J         IL      2017L000535_ADMIN_GP   LANIER LAW FIRM, PLLC
AYALA        CARLOS       TX      2001-316               LANIER LAW FIRM, PLLC                       CRUCHELOW    WALKER L         TX      17428*BH01             LANIER LAW FIRM, PLLC
AYALA        MARCOS B     TX      15797*BH01             LANIER LAW FIRM, PLLC                       DANIELS      HERBERT L.       TX      94-C-2110-2            LANIER LAW FIRM, PLLC
BACA         EDDIE J      IL      2016L001613_ADMIN_GP   LANIER LAW FIRM, PLLC                       DAVIDSON     LOWELL J         TX      17428*BH01             LANIER LAW FIRM, PLLC
BALWINSKI    THOMAS L     IL      13L637                 LANIER LAW FIRM, PLLC                       DAVIS        JACKIE           TX      94-C-2110-2            LANIER LAW FIRM, PLLC
BANKS        CLIFFORD     TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       DEFOOR       TRAVIS JR.       TX      94-C-2110-2            LANIER LAW FIRM, PLLC
BARBER       ELVIE M      TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       DELEON       ROBERT A         TX      17428*BH01             LANIER LAW FIRM, PLLC
BARBER       HAROLD W     TX      17428*BH01             LANIER LAW FIRM, PLLC                       DIAZ         ARCADIO          IL      2017L000633_ADMIN_GP   LANIER LAW FIRM, PLLC
BARGER       DONALD R     TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       DICAPO       NICK J.          TX      94-C-2110-2            LANIER LAW FIRM, PLLC
BARNES       EARVIN V     IL      13L1318                LANIER LAW FIRM, PLLC                       DODD         EDWARD C.        TX      94-C-2110-2            LANIER LAW FIRM, PLLC
BARNETT      RONALD       TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       DOUGA        JAMES            TX      17428*BH01             LANIER LAW FIRM, PLLC
BARR         CHARLIE P    TX      17428*BH01             LANIER LAW FIRM, PLLC                       DOWDELL      JOHN JR.         TX      94-C-2110-2            LANIER LAW FIRM, PLLC
BATES        JAMES E      TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       DOWELL       ARNOLD E         TX      35220489204            LANIER LAW FIRM, PLLC
BELL         ISAAC        TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       DRAVES       FENTON           TX      16622BH011             LANIER LAW FIRM, PLLC
BELL         JAMES D      TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       DRUMMOND     PHILLIP L.       TX      94-C-2110-2            LANIER LAW FIRM, PLLC
BENNION      DAVID G      TX      201264822              LANIER LAW FIRM, PLLC                       DUCKWORTH    LEWIS B          TX      17428*BH01             LANIER LAW FIRM, PLLC
BERNAL       ROBERT       TX      201132039              LANIER LAW FIRM, PLLC                       DURFLINGER   GERALD           TX      17428*BH01             LANIER LAW FIRM, PLLC
BERRY        CHARLES W    TX      17428*BH01             LANIER LAW FIRM, PLLC                       EAVES        HOWARD J         TX      17428*BH01             LANIER LAW FIRM, PLLC
BEVACQUA     ANDREA D     WA      132017067SEA           LANIER LAW FIRM, PLLC                       ECHOLS       JAMES            TX      94-C-2110-2            LANIER LAW FIRM, PLLC
BIGGS        CLEMENT C    TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       EDWARDS      LEO C            TX      01-05019               LANIER LAW FIRM, PLLC
BISHOP       MELVIN D     TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       ELIZONDO     GERALD           TX      17428*BH01             LANIER LAW FIRM, PLLC
BLACK        EDWARD E     IL      2016L001563_ADMIN_GP   LANIER LAW FIRM, PLLC                       ELLIS        BURLEY SR.       TX      94-C-2110-2            LANIER LAW FIRM, PLLC
BLAIR        LEE W        IL      2017L000673_ADMIN_GP   LANIER LAW FIRM, PLLC                       ENGLISH      TRUITT E         TX      17428*BH01             LANIER LAW FIRM, PLLC
BOAZ         RICKY E      TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       ESTES        PAUL T.          TX      94-C-2110-2            LANIER LAW FIRM, PLLC
BOBB         CUNNINGHAM   LA      2001-4599              LANIER LAW FIRM, PLLC                       ESTES        TED F. JR.       TX      94-C-2110-2            LANIER LAW FIRM, PLLC
BOWEN        TALMADGE M   TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       ESTNER       AUBRIE           IL      14L424                 LANIER LAW FIRM, PLLC
BOYKIN       DONALD E     TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       EVANS        KENNETH R        TX      94-C-2110-2            LANIER LAW FIRM, PLLC
BOYKIN       MOSCOW       TX      17428*BH01             LANIER LAW FIRM, PLLC                       FAHEY        JOHN S           TX      39233                  LANIER LAW FIRM, PLLC
BRADLEY      LEONARD M    TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       FANTASIA     CANDELORO        TX      38353                  LANIER LAW FIRM, PLLC
BRANSCUM     EJ           TX      17428*BH01             LANIER LAW FIRM, PLLC                       FIERRO       SALVADOR H       TX      17428*BH01             LANIER LAW FIRM, PLLC
BRENNER      URSULA K     MO      1722CC00848            LANIER LAW FIRM, PLLC                       FIGURA       DARLENE          TX      201368980              LANIER LAW FIRM, PLLC
BRENNER      URSULA K     IL      2017L000409_ADMIN_GP   LANIER LAW FIRM, PLLC                       FLYNN        DAVID N          IL      13L244                 LANIER LAW FIRM, PLLC
BREWSTER     CHARLES O    TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       FOSTER       CHESTER A. JR.   TX      94-C-2110-2            LANIER LAW FIRM, PLLC
BRIGGS       ED W         TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       FOSTER       JOHN H           TX      94-C-2110-2            LANIER LAW FIRM, PLLC
BROOKSHIRE   MARGARET D   TX      200831378              LANIER LAW FIRM, PLLC                       FOSTER       ROBERT T         TX      94-C-2110-2            LANIER LAW FIRM, PLLC
BROUSSARD    ROBERT D     TX      17428*BH01             LANIER LAW FIRM, PLLC                       FOWLER       MARK D.          TX      94-C-2110-2            LANIER LAW FIRM, PLLC
BROWN        ANTHONY F    TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       FRASER       WILLIAM T        TX      17428*BH01             LANIER LAW FIRM, PLLC
BROWN        DENNIS R     TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       FRIEBELE     LEARY            TX      01CV0472               LANIER LAW FIRM, PLLC
BROWN        FRED J       TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       GAFNEA       JERRY            TX      94-C-2110-2            LANIER LAW FIRM, PLLC
BROWN        GEORGE W     TX      17428*BH01             LANIER LAW FIRM, PLLC                       GARCIA       JOEL             TX      99-04917-00-0-E        LANIER LAW FIRM, PLLC
BROWN        JOHN D       TX      DV99-07363-A           LANIER LAW FIRM, PLLC                       GARCIA       LUCAS A          IL      2017L001121_ADMIN_GP   LANIER LAW FIRM, PLLC
BRYANT       PATRICIA     TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       GARLAND      GLENN W          IL      09L455                 LANIER LAW FIRM, PLLC
BUFFINGTON   GEORGE T     TX      22792*BH03             LANIER LAW FIRM, PLLC                       GARZA        FERNANDO         TX      17428*BH01             LANIER LAW FIRM, PLLC
BULLARD      JOHN R       TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       GIBBS        LEON             TX      17428*BH01             LANIER LAW FIRM, PLLC
BUNN         LARRY W      TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       GLAVIANO     JOHN N.          TX      94-C-2111              LANIER LAW FIRM, PLLC
BURCH        WILLIE J     TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       GOBERT       ERNEST           LA      2001-4599              LANIER LAW FIRM, PLLC
BURCHFIELD   WILLIAM V    TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       GODLEY       JAMES L          TX      17428*BH01             LANIER LAW FIRM, PLLC
BURNS        GERALD W     TX      15137*BHO1             LANIER LAW FIRM, PLLC                       GODWIN       THEOTIS H.       TX      94-C-2110-2            LANIER LAW FIRM, PLLC
BURPO        OTIS L       TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       GOFF         REX A            UT      140908178              LANIER LAW FIRM, PLLC
BURTON       JAMES W      TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       GOFF         REX A            IL      2016L000730_ADMIN_GP   LANIER LAW FIRM, PLLC
BUSHNELL     JOSEPH       LA      2001-4599              LANIER LAW FIRM, PLLC                       GONZALES     PETER J          TX      02-2119                LANIER LAW FIRM, PLLC
CALHOUN      SAMUEL       TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       GOODSON      MARSHALL F.      TX      94-C-2110-2            LANIER LAW FIRM, PLLC
CARRILLO     ROBERTO      TX      99-04917-00-0-E        LANIER LAW FIRM, PLLC                       GOUZIEN      ALVIN J          TX      99-04917-00-0-E        LANIER LAW FIRM, PLLC
CARVER       WILLIAM A    TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       GRAHAM       DEWEY D.         TX      94-C-2110-2            LANIER LAW FIRM, PLLC
CASTELLANO   RICHARD      TX      19342*BH02             LANIER LAW FIRM, PLLC                       GRAMLICH     DONALD L         TX      17342*BH01-2           LANIER LAW FIRM, PLLC
CELESTINE    JOSEPH       LA      2001-003576            LANIER LAW FIRM, PLLC                       GRETLER      MAX              TX      200980540              LANIER LAW FIRM, PLLC
CERDA        NIEVES G     TX      99-04917-00-0-E        LANIER LAW FIRM, PLLC                       GRIFFITH     SAM R            IL      2017L000137_ADMIN_GP   LANIER LAW FIRM, PLLC
CHAMBLIN     WILLIE JR.   TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       GRILLIER     CLIFTON          IL      13L2056                LANIER LAW FIRM, PLLC
CHAPA        ARMANDO      TX      00-CV-0430             LANIER LAW FIRM, PLLC                       GUARINO      THOMAS A         IL      10L763                 LANIER LAW FIRM, PLLC
CHAPMAN      MICHELLE     NJ      UNKNOWN_ADMIN_GP       LANIER LAW FIRM, PLLC                       GUILLORY     HARLAN J         LA      2001-003576            LANIER LAW FIRM, PLLC
CHATMON      DOUGLAS W    TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       HALBERT      RONALD           TX      17428*BH01             LANIER LAW FIRM, PLLC
CLARK        WARDELL J.   TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       HALL         CHALMER L        TX      17428*BH01             LANIER LAW FIRM, PLLC

                                                                                                                                                                    Appendix A - 174
                                    Case 17-03105                   Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                     Document Page 193 of 624
Claimant     Claimant     State                                                                      Claimant      Claimant           State
Last Name    First Name   Filed   Docket Number          Primary Plaintiff Counsel                   Last Name     First Name         Filed   Docket Number          Primary Plaintiff Counsel
HALL         JAMES D      TX      16622*BH01             LANIER LAW FIRM, PLLC                       MARLER        LOUSI              TX      94-C-2110-2            LANIER LAW FIRM, PLLC
HALL         MARILYN K    IL      13L1096                LANIER LAW FIRM, PLLC                       MARTIN        ALVA M             TX      17428*BH01             LANIER LAW FIRM, PLLC
HARGRAVE     RODNEY L     TX      201731855_ADMIN_GP     LANIER LAW FIRM, PLLC                       MARTINEZ      MAURICE            TX      17428*BH01             LANIER LAW FIRM, PLLC
HARGRAVE     RODNEY L     MS      CI2013002AS            LANIER LAW FIRM, PLLC                       MATTHEWS      LEONARD JR.        TX      94-C-2110-2            LANIER LAW FIRM, PLLC
HARMON       JAMES L      TX      17428*BH01             LANIER LAW FIRM, PLLC                       MCCANDLESS    KATRINA D          IL      11L551                 LANIER LAW FIRM, PLLC
HAVEN        CHARLES E    CA      BC491229               LANIER LAW FIRM, PLLC                       MCCOY         BRISTER            TX      94-C-2110-2            LANIER LAW FIRM, PLLC
HAWKINS      CAREY T      TX      99-04917-00-0-E        LANIER LAW FIRM, PLLC                       MCDONALD      ROBERT B           TX      94-C-2110-2            LANIER LAW FIRM, PLLC
HEARD        HAROLD T     IL      2017L001172_ADMIN_GP   LANIER LAW FIRM, PLLC                       MCGUIRE       DAVID B            TX      94-C-2110-2            LANIER LAW FIRM, PLLC
HEBERT       ALBERT L     LA      2001-4599              LANIER LAW FIRM, PLLC                       MCNEELY       BRIAN              IL      13L1528                LANIER LAW FIRM, PLLC
HEBERT       WILTON       LA      2001-4599              LANIER LAW FIRM, PLLC                       MCWHORTER     CLEMENT B          TX      94-C-2110-2            LANIER LAW FIRM, PLLC
HENRY        JAMES W      TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       MEEK          CHARLES            TX      17428*BH01             LANIER LAW FIRM, PLLC
HERNANDEZ    ENRIQUE      TX      99-04917-00-0-E        LANIER LAW FIRM, PLLC                       MENARD        LAWRENCE           TX      17428*BH01             LANIER LAW FIRM, PLLC
HERNANDEZ    JOSE M       TX      17428*BH01             LANIER LAW FIRM, PLLC                       MERIDETH      BRUNETTA V GAF P   TX      200979790              LANIER LAW FIRM, PLLC
HIGGINS      ROGER D.     TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       MILLER        ROBERT             IL      12L1544                LANIER LAW FIRM, PLLC
HOBBS        BOBBY G      TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       MILLS         PAUL               TX      17428*BH01             LANIER LAW FIRM, PLLC
HOLLIS       ALBERT       TX      17428*BH01             LANIER LAW FIRM, PLLC                       MIRELES       RAMON C            TX      1999-CI-13290          LANIER LAW FIRM, PLLC
HOLMAN       TERRY        TX      17428*BH01             LANIER LAW FIRM, PLLC                       MITCHELL      JOE JR.            TX      94-C-2110-2            LANIER LAW FIRM, PLLC
HOOD         GEORGE JR.   TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       MITCHELL      RAY O              TX      17428*BH01             LANIER LAW FIRM, PLLC
HOOD         RICHARD D    TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       MONTGOMERY    DAVID K            TX      94-C-2110-2            LANIER LAW FIRM, PLLC
HORVATH      RALPH        NY      1902202013             LANIER LAW FIRM, PLLC                       MOORE         EDWARD E           TX      17428*BH01             LANIER LAW FIRM, PLLC
HOSKINS      CHARLES      TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       MOORE         JOHN R             TX      17428*BH01             LANIER LAW FIRM, PLLC
HOSMER       ROBERT O.    TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       MOORE         JOSEPH             TX      94-C-2110-2            LANIER LAW FIRM, PLLC
HUDIK        GAIL         TX      2000-CI-15042          LANIER LAW FIRM, PLLC                       MOORE         RUSSELL            MO      0716CV00021            LANIER LAW FIRM, PLLC
HUDSON       TOM B        TX      17428*BH01             LANIER LAW FIRM, PLLC                       MOREAUX       CHARLES J          LA      2001-003576            LANIER LAW FIRM, PLLC
IACOVELLI    MARIO M      TX      38353                  LANIER LAW FIRM, PLLC                       MOTGOMERY     MILTON             TX      94-C-2110-2            LANIER LAW FIRM, PLLC
JACKSON      DWIGHT L.    TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       MOY           NORMAN             TX      17428*BH01             LANIER LAW FIRM, PLLC
JACOBS       PAUL A       TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       MULLINS       RONALD C.          TX      94-C-2110-2            LANIER LAW FIRM, PLLC
JANIK        EUGENE       TX      17428*BH01             LANIER LAW FIRM, PLLC                       MYLES         ANTHONY V GAF &    TX      94-C-2110-2            LANIER LAW FIRM, PLLC
JENKINS      RONALD B.    TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       NALL          WINTHROP E.        TX      94-C-2110-2            LANIER LAW FIRM, PLLC
JOHNSON      HILTON       TX      B-0165927              LANIER LAW FIRM, PLLC                       NAUGHER       RONALD             TX      94-C-2110-2            LANIER LAW FIRM, PLLC
JONAS        FRANK C      TX      17428*BH01             LANIER LAW FIRM, PLLC                       NAUGHER       WILLIAM E          TX      94-C-2110-2            LANIER LAW FIRM, PLLC
JONES        BRIAN V      TX      200912742_ADMIN_GP     LANIER LAW FIRM, PLLC                       NICHOLS       RONALD A           IL      10L165                 LANIER LAW FIRM, PLLC
JONES        BRIGITTE     TX      17428*BH01             LANIER LAW FIRM, PLLC                       ODUM          ROLLIE             TX      17428*BH01             LANIER LAW FIRM, PLLC
JONES        DONALD E     TX      17428*BH01             LANIER LAW FIRM, PLLC                       OLIVAS        ALBERT M           TX      99-04917-00-0-E        LANIER LAW FIRM, PLLC
JONES        GARY L       TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       ORTEGO        IVES               LA      2001-003576            LANIER LAW FIRM, PLLC
JONES        KENNETH L    TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       ORTIZ         JOSE S             TX      99-04917-00-0-E        LANIER LAW FIRM, PLLC
JONES        MICHAEL E    TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       OWEN          WW                 TX      17428*BH01             LANIER LAW FIRM, PLLC
JONES        ROLAND T     TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       PACK          CHARLES H          TX      94-C-2110-2            LANIER LAW FIRM, PLLC
JOYNER       CLAYTON L    TX      01H0294C               LANIER LAW FIRM, PLLC                       PARKER        HAROLD T           TX      17428*BH01             LANIER LAW FIRM, PLLC
JUSTISS      CLIFFORD C   TX      17428*BH01             LANIER LAW FIRM, PLLC                       PARKER        THOMAS L           TX      17428*BH01             LANIER LAW FIRM, PLLC
KAWARSKY     MORRIS W     TX      17428*BH01             LANIER LAW FIRM, PLLC                       PARRISH       LARRY R.           TX      94-C-2110-2            LANIER LAW FIRM, PLLC
KAZMIR       MILTON H     TX      DV00-02583-J           LANIER LAW FIRM, PLLC                       PARTEN        HARRY L.           TX      94-C-2110-2            LANIER LAW FIRM, PLLC
KILPATRICK   ROBERT W     TX      ADMIN                  LANIER LAW FIRM, PLLC                       PEARSON       JOHN E             IL      2013L001217            LANIER LAW FIRM, PLLC
KINDALL      CALVIN E.    TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       PELFREY       WILLIAM F          TX      DV99-07363-A           LANIER LAW FIRM, PLLC
KING         GRADY E.     TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       PENNINGTON    CECIL E            TX      94-C-2110-2            LANIER LAW FIRM, PLLC
KINNAIRD     JAMES H      TX      38563                  LANIER LAW FIRM, PLLC                       PENNINGTON    THOMAS G           TX      94-C-2110-2            LANIER LAW FIRM, PLLC
KINNAIRD     WILLA D      TX      38563                  LANIER LAW FIRM, PLLC                       PENNY         FLOYD A            TX      16983                  LANIER LAW FIRM, PLLC
KNIGHT       JAMES P      NY      201331932              LANIER LAW FIRM, PLLC                       PERALES       ANDREW A           TX      2001-CI-03670          LANIER LAW FIRM, PLLC
KOERNER      EUGENE       TX      200435538              LANIER LAW FIRM, PLLC                       PHILLIPS      FAY R              TX      10346*BH99             LANIER LAW FIRM, PLLC
KOESTER      DAVID W      TX      17428*BH01             LANIER LAW FIRM, PLLC                       PIERCE        RICHARD D          IL      09L1294_ADMIN_GP       LANIER LAW FIRM, PLLC
LAFFIETTE    WILLIE I     TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       PITTS         JAMES R            TX      94-C-2110-2            LANIER LAW FIRM, PLLC
LANDRY       RICHARD G    LA      2001-4599              LANIER LAW FIRM, PLLC                       PITTS         JAMES W            TX      94-C-2111              LANIER LAW FIRM, PLLC
LANG         JEROME       TX      22792*BH03             LANIER LAW FIRM, PLLC                       PLEASANT      CLYDE              TX      94-C-2110-2            LANIER LAW FIRM, PLLC
LAW          WILLIAM F    NY      1905652012             LANIER LAW FIRM, PLLC                       PLEASANT      EUGENE B           TX      B166457                LANIER LAW FIRM, PLLC
LAWSON       BILLY J.     TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       POPHAM        ROBERT C           TX      94-C-2110-2            LANIER LAW FIRM, PLLC
LAYNE        CLIFTON G    TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       POWELL        ALFRED T           TX      38563                  LANIER LAW FIRM, PLLC
LEE          VERNON R     LA      2001-003576            LANIER LAW FIRM, PLLC                       POWELL        JOSEPH             LA      200703133              LANIER LAW FIRM, PLLC
LEIDIG       GEORGE K     CA      BC477685               LANIER LAW FIRM, PLLC                       PRESTAGE      LARRY A.           TX      94-C-2110-2            LANIER LAW FIRM, PLLC
LEMON        LLOYD        TX      17428*BH01             LANIER LAW FIRM, PLLC                       PRINZ         CARL G             TX      17428*BH01             LANIER LAW FIRM, PLLC
LETSON       BILLY F.     TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       PULCINI       HENRY              TX      42977_ADMIN_GP         LANIER LAW FIRM, PLLC
LIGHT        DANIEL W     TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       PURKAPLE      HOWARD K           TX      17428*BH01             LANIER LAW FIRM, PLLC
LINDBERGH    CARL W.      TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       RACHAL        PAUL               TX      17428*BH01             LANIER LAW FIRM, PLLC
LIPSCOMB     CHARLES J    TX      17428*BH01             LANIER LAW FIRM, PLLC                       RAKESTRAW     LARRY F            TX      94-C-2110-2            LANIER LAW FIRM, PLLC
LISENBY      JD           TX      17428*BH01             LANIER LAW FIRM, PLLC                       RAMSEY        LAYMON JR.         TX      94-C-2110-2            LANIER LAW FIRM, PLLC
LISTER       SIDNEY F     TX      17428*BH01             LANIER LAW FIRM, PLLC                       RAY           CHARLES D          TX      94-C-2110-2            LANIER LAW FIRM, PLLC
LODEN        ALBERT H     TX      17428*BH01             LANIER LAW FIRM, PLLC                       REEDER        JAMES L            TX      035390                 LANIER LAW FIRM, PLLC
LOPEZ        AGUSTIN C    IL      2015L001466            LANIER LAW FIRM, PLLC                       REEVES        DAVID L            TX      17428*BH01             LANIER LAW FIRM, PLLC
LOPEZ        JESSE R      TX      17428*BH01             LANIER LAW FIRM, PLLC                       REEVES        RALPH J.           TX      94-C-2110-2            LANIER LAW FIRM, PLLC
LOPEZ        MANUAL M     TX      16622BH011             LANIER LAW FIRM, PLLC                       REISWIG       LARRY W            CA      BC441300               LANIER LAW FIRM, PLLC
LOWERY       RICKY        IL      07L875                 LANIER LAW FIRM, PLLC                       RENICK        MURRAY D           TX      17428*BH01             LANIER LAW FIRM, PLLC
MACMILLAN    HUGH         TX      200803461              LANIER LAW FIRM, PLLC                       RESENDEZ      DAVID F            TX      2001-CI-03670          LANIER LAW FIRM, PLLC
MADDOX       JAMES M      TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       RESSLER       THEODORE           IL      07L92                  LANIER LAW FIRM, PLLC
MADDOX       RICHARD D    TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       RIMONDI       RICARDO            NJ      UNKNOWN_ADMIN_GP       LANIER LAW FIRM, PLLC
MAHUIN       DONALD       TX      10346*BH99             LANIER LAW FIRM, PLLC                       RISTER        MARVIN D           TX      17428*BH01             LANIER LAW FIRM, PLLC
MANDLBAUER   MIKE         TX      17428*BH01             LANIER LAW FIRM, PLLC                       RIVERA SOSA   PATRIA I           IL      2017L001152_ADMIN_GP   LANIER LAW FIRM, PLLC
MARK         WILLIE F     TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       ROACH         ROBERT E           TX      2001-316               LANIER LAW FIRM, PLLC

                                                                                                                                                                       Appendix A - 175
                                         Case 17-03105                   Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                          Document Page 194 of 624
Claimant     Claimant          State                                                                      Claimant    Claimant      State
Last Name    First Name        Filed   Docket Number          Primary Plaintiff Counsel                   Last Name   First Name    Filed   Docket Number          Primary Plaintiff Counsel
ROBERTS      BILLY             TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       WILLIAMS    DAN           TX      94-C-2110-2            LANIER LAW FIRM, PLLC
ROBERTS      RONALD K          TX      01-05019               LANIER LAW FIRM, PLLC                       WILLIAMS    GENE A        TX      94-C-2110-2            LANIER LAW FIRM, PLLC
ROBERTSON    JESSE             LA      2001-4599              LANIER LAW FIRM, PLLC                       WILLIAMS    GROVER B.     TX      94-C-2110-2            LANIER LAW FIRM, PLLC
RODRIGUEZ    MIGUEL            TX      201218887              LANIER LAW FIRM, PLLC                       WILLIAMS    JOYCE N       TX      17428*BH01             LANIER LAW FIRM, PLLC
RODRIGUEZ    PETE H            TX      17428*BH01             LANIER LAW FIRM, PLLC                       WILLIAMS    REGINALD C.   TX      94-C-2110-2            LANIER LAW FIRM, PLLC
ROGERS       DAVID L           TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       WILSON      ALVIN         TX      94-C-2110-2            LANIER LAW FIRM, PLLC
ROGERS       EDDIE P           TX      DV01-01663-F           LANIER LAW FIRM, PLLC                       WILSON      BRACK A       TX      94-C-2110-2            LANIER LAW FIRM, PLLC
ROY          MARVIN O.         TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       WILSON      CLINT E.      TX      94-C-2110-2            LANIER LAW FIRM, PLLC
RUCKER       WILLIE            TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       WOODARD     JESSE J       TX      17428*BH01             LANIER LAW FIRM, PLLC
RUIZ         EDMUNDO           IL      2017L000482_ADMIN_GP   LANIER LAW FIRM, PLLC                       WOODRUFF    LARRY B.      TX      94-C-2110-2            LANIER LAW FIRM, PLLC
RUIZ         GUMECINDO C       TX      99-04917-00-0-E        LANIER LAW FIRM, PLLC                       WOODWARD    DON O         IL      12L1965                LANIER LAW FIRM, PLLC
RUMAN        JOANNA            NJ      UNKNOWN_ADMIN_GP       LANIER LAW FIRM, PLLC                       WORLEY      BEN F         TX      94-C-2110-2            LANIER LAW FIRM, PLLC
RUNYON       PAUL A            TX      17428*BH01             LANIER LAW FIRM, PLLC                       WORMLY      PERCY JR.     TX      94-C-2110-2            LANIER LAW FIRM, PLLC
RUSSELL      STEPHEN P         TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       WRENCHER    WILLIAM       TX      94-C-2110-2            LANIER LAW FIRM, PLLC
SAENZ        RAUL              TX      17428*BH01             LANIER LAW FIRM, PLLC                       WRENN       WILLIAM J     TX      94-C-2110-2            LANIER LAW FIRM, PLLC
SALYER       ROBERT W          TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       WRIGHT      FRANCES M     IL      2014L008848_ADMIN_GP   LANIER LAW FIRM, PLLC
SANDERFORD   OB                TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       WUBBELS     WALLACE B     TX      2001-24881             LANIER LAW FIRM, PLLC
SANTOS       ROMEO             TX      17428*BH01             LANIER LAW FIRM, PLLC                       YARBROUGH   WALTER E.     TX      94-C-2110-2            LANIER LAW FIRM, PLLC
SELF         JAMES             TX      17428*BH01             LANIER LAW FIRM, PLLC                       YELLING     SYLVESTER     TX      94-C-2110-2            LANIER LAW FIRM, PLLC
SEWELL       JACK D            TX      17428*BH01             LANIER LAW FIRM, PLLC                       YERBY       JEFF L        TX      94-C-2110-2            LANIER LAW FIRM, PLLC
SEWELL       JAMES W           TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       YORK        TERRY L       TX      94-C-2110-2            LANIER LAW FIRM, PLLC
SHIFLETT     LARRY J           TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       YOUNG       AUGUST        TX      17428*BH01             LANIER LAW FIRM, PLLC
SIMON        SAGEL A           CA      BC520591               LANIER LAW FIRM, PLLC                       YOUNG       JESSE M       TX      94-C-2110-2            LANIER LAW FIRM, PLLC
SINGER       JOE T.            TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       YOUNG       PAUL          LA      2001-4599              LANIER LAW FIRM, PLLC
SINN         ROBERT J          TX      19342*BH02             LANIER LAW FIRM, PLLC                       YOUNG       RICHARD D     TX      94-C-2110-2            LANIER LAW FIRM, PLLC
SMITH        CLETES E          TX      1983*BH01-1            LANIER LAW FIRM, PLLC                       ZAMORA      ROSALIO S     TX      99-04917-00-0-E        LANIER LAW FIRM, PLLC
SMITH        ISAAC J           TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       ZOAS        ANN           NY      1901622017_ADMIN_GP    LANIER LAW FIRM, PLLC
SMITHERMAN   EDDIE W           TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       ATKINSON    GARY          LA      2001-4599              LARRY A ROACH, ESQ
SNIDER       STEVEN G          TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       BOBB        CUNNINGHAM    LA      2001-4599              LARRY A ROACH, ESQ
SPATES       PATRICIA ANN B.   TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       BUSHNELL    JOSEPH        LA      2001-4599              LARRY A ROACH, ESQ
SPEARS       TOMMY             TX      201368756              LANIER LAW FIRM, PLLC                       CELESTINE   JOSEPH        LA      2001-003576            LARRY A ROACH, ESQ
STANSELL     ARGUSTA           TX      DV01-06626-G           LANIER LAW FIRM, PLLC                       GOBERT      ERNEST        LA      2001-4599              LARRY A ROACH, ESQ
STARK        GERALD            TX      17428*BH01             LANIER LAW FIRM, PLLC                       GUILLORY    HARLAN J      LA      2001-003576            LARRY A ROACH, ESQ
STATEN       ROBERT W          TX      17428*BH01             LANIER LAW FIRM, PLLC                       HEBERT      ALBERT L      LA      2001-4599              LARRY A ROACH, ESQ
STONE        REAGAN C          TX      17428*BH01             LANIER LAW FIRM, PLLC                       HEBERT      WILTON        LA      2001-4599              LARRY A ROACH, ESQ
STOUT        DONALD E          TX      B010602-C              LANIER LAW FIRM, PLLC                       LANDRY      RICHARD G     LA      2001-4599              LARRY A ROACH, ESQ
STROTHER     EARBY             TX      17428*BH01             LANIER LAW FIRM, PLLC                       LEE         VERNON R      LA      2001-003576            LARRY A ROACH, ESQ
STROTHER     GLENFORD          TX      17428*BH01             LANIER LAW FIRM, PLLC                       MOREAUX     CHARLES J     LA      2001-003576            LARRY A ROACH, ESQ
SUMNER       JOE W             IL      2016L000721_ADMIN_GP   LANIER LAW FIRM, PLLC                       ORTEGO      IVES          LA      2001-003576            LARRY A ROACH, ESQ
SUTTON       ANDREW JR.        TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       ROBERTSON   JESSE         LA      2001-4599              LARRY A ROACH, ESQ
SWEATMAN     JAMES H. JR.      TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       YOUNG       PAUL          LA      2001-4599              LARRY A ROACH, ESQ
SZYMANSKI    DEBS              TX      GN-1-01797             LANIER LAW FIRM, PLLC                       ABNEY       JOHANNA       DE      N16C03010ASB           LAW OFFICE OF A. DALE BOWERS, PA
TANNER       MICHAEL A         TX      38353                  LANIER LAW FIRM, PLLC                       AVENI       VINCENZO J    DE      N14C06037ASB           LAW OFFICE OF A. DALE BOWERS, PA
TAORMINA     CHARLES           TX      01CV0472               LANIER LAW FIRM, PLLC                       BANKS       DANNY         DE      N12C10026ASB           LAW OFFICE OF A. DALE BOWERS, PA
TARWATER     CHESTER E. JR.    TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       BARFIELD    BRENDA C      DE      N13C11275ASB           LAW OFFICE OF A. DALE BOWERS, PA
TAVENER      THEA M            NY      0044622017_ADMIN_GP    LANIER LAW FIRM, PLLC                       BARTLETT    FRED E        DE      N14C07093ASB           LAW OFFICE OF A. DALE BOWERS, PA
TELLISON     AC                TX      17429*RM01             LANIER LAW FIRM, PLLC                       BATES       HARRON        DE      N16C03044ASB           LAW OFFICE OF A. DALE BOWERS, PA
THIGPEN      WILLIAM           TX      22792*BH03             LANIER LAW FIRM, PLLC                       BELL        SAMUEL H      DE      N15C04070ASB           LAW OFFICE OF A. DALE BOWERS, PA
THOMAS       ANDREW            TX      17428*BH01             LANIER LAW FIRM, PLLC                       BENNETT     HARRY R       DE      N14C04244ASB           LAW OFFICE OF A. DALE BOWERS, PA
THOMAS       DARYLL            TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       BOEHL       EDWIN F       DE      N15C03122ASB           LAW OFFICE OF A. DALE BOWERS, PA
THOMAS       NEWTON E          TX      10346*BH99             LANIER LAW FIRM, PLLC                       BOJORQUEZ   BARAQUIEL M   DE      N15C12249ASB           LAW OFFICE OF A. DALE BOWERS, PA
TOM          WAI C             NY      1900432012_ADMIN_GP    LANIER LAW FIRM, PLLC                       BOLOGNA     CHARLES N     DE      N16C08232ASB           LAW OFFICE OF A. DALE BOWERS, PA
TOMBRELLA    MARK              TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       BORKOWSKI   DANIEL        DE      N16C03282ASB           LAW OFFICE OF A. DALE BOWERS, PA
TOWNSEND     JESSIE H.         TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       BURKE       MARTHA        DE      N15C05200ASB           LAW OFFICE OF A. DALE BOWERS, PA
TOWNSEND     JOSEPH E          TX      17428*BH01             LANIER LAW FIRM, PLLC                       CALL        GERALD D      DE      N15C11153ASB           LAW OFFICE OF A. DALE BOWERS, PA
TYLER        THOMAS H.         TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       CAMPBELL    WALTER E      DE      N16C08154ASB           LAW OFFICE OF A. DALE BOWERS, PA
VAN OOST     MORRIS            IL      13L312                 LANIER LAW FIRM, PLLC                       CASTILLO    RUDOLPH       DE      N11C01116ASB           LAW OFFICE OF A. DALE BOWERS, PA
VARGUS       MIGUEL C          TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       DAVIDSON    CLYDE N       DE      N14C08165ASB           LAW OFFICE OF A. DALE BOWERS, PA
VASQUEZ      JULIAN R          TX      17428*BH01             LANIER LAW FIRM, PLLC                       DAVIS       DAVID W       DE      N14C08121ASB           LAW OFFICE OF A. DALE BOWERS, PA
VIOLETT      BYRON B           TX      200835334              LANIER LAW FIRM, PLLC                       DENEAULT    DANIEL E      DE      N14C01138ASB           LAW OFFICE OF A. DALE BOWERS, PA
WADDINGTON   JAMES H           TX      19342*BH02             LANIER LAW FIRM, PLLC                       DEVEREAUX   DAVID R       DE      N16C10161ASB           LAW OFFICE OF A. DALE BOWERS, PA
WADE         JAMES R.          TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       DISANTO     GIUSEPPE      DE      N13C08245ASB           LAW OFFICE OF A. DALE BOWERS, PA
WALDEN       MICHAEL D         TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       DOBBIN      DONALD        DE      N15C08071ASB           LAW OFFICE OF A. DALE BOWERS, PA
WALDEN       MILTON E          IL      13L1791                LANIER LAW FIRM, PLLC                       DUBAIL      GUY           DE      N16C10016ASB           LAW OFFICE OF A. DALE BOWERS, PA
WARE         BILLY R           TX      17428*BH01             LANIER LAW FIRM, PLLC                       DYRDAHL     LEE A         DE      N14C12170ASB           LAW OFFICE OF A. DALE BOWERS, PA
WARTEL       DAVID M           TX      B166457                LANIER LAW FIRM, PLLC                       EBERHARD    MICHAEL M     DE      N13C09162ASB           LAW OFFICE OF A. DALE BOWERS, PA
WATTS        BRUCE C           IL      13L1765                LANIER LAW FIRM, PLLC                       EHRICH      WILLARD L     DE      N15C05082ASB           LAW OFFICE OF A. DALE BOWERS, PA
WELLS        AUSTIN JR.        TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       EKAITIS     HARRY L       DE      N14C10143ASB           LAW OFFICE OF A. DALE BOWERS, PA
WELLS        BEN F             TX      17428*BH01             LANIER LAW FIRM, PLLC                       FAHR        LLOYD C       DE      N15C08138ASB           LAW OFFICE OF A. DALE BOWERS, PA
WHELAN       ARTHUR G          NJ      MIDL00716112AS         LANIER LAW FIRM, PLLC                       FERGUSON    WILLIAM L     DE      N14C07135ASB           LAW OFFICE OF A. DALE BOWERS, PA
WHITE        BOBBY D           TX      17428*BH01             LANIER LAW FIRM, PLLC                       FORSON      RAYMOND       DE      N16C02098ASB           LAW OFFICE OF A. DALE BOWERS, PA
WHITE        JAMES A           TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       FOUNTAIN    ALBERT E      DE      N15C06220ASB           LAW OFFICE OF A. DALE BOWERS, PA
WICKER       ELTON             TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       FOWERS      MELVIN F      DE      N15C07082ASB           LAW OFFICE OF A. DALE BOWERS, PA
WILLIAMS     BESSIE S.         TX      94-C-2110-2            LANIER LAW FIRM, PLLC                       FULLER      RENDER T      DE      N14C09012ASB           LAW OFFICE OF A. DALE BOWERS, PA
WILLIAMS     BRET C            TX      04C062                 LANIER LAW FIRM, PLLC                       GERLACH     PAUL          DE      N16C03045ASB           LAW OFFICE OF A. DALE BOWERS, PA
WILLIAMS     CECIL E           TX      17428*BH01             LANIER LAW FIRM, PLLC                       GLASER      SCOTT         DE      N15C08207ASB           LAW OFFICE OF A. DALE BOWERS, PA

                                                                                                                                                                     Appendix A - 176
                                          Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                                     Document Page 195 of 624
Claimant          Claimant      State                                                                Claimant     Claimant     State
Last Name         First Name    Filed   Docket Number   Primary Plaintiff Counsel                    Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
HALE              GAIL          DE      N16C05125ASB    LAW OFFICE OF A. DALE BOWERS, PA             YATES        THOMAS B     DE      N16C06078ASB    LAW OFFICE OF A. DALE BOWERS, PA
HARMON            RODNEY E      DE      N16C01252ASB    LAW OFFICE OF A. DALE BOWERS, PA             YATES        WALTER J     DE      N15C02163ASB    LAW OFFICE OF A. DALE BOWERS, PA
HARRIS            CHARLES H     DE      N16C01020ASB    LAW OFFICE OF A. DALE BOWERS, PA             ALLEN        JAMES        MD      24X05000161     LAW OFFICE OF CLIFFORD W. CUNIFF
HENNING           RICHARD D     DE      N13C07027ASB    LAW OFFICE OF A. DALE BOWERS, PA             BARLOW       KENNETH R    MD      24X06000516     LAW OFFICE OF CLIFFORD W. CUNIFF
HERNANDEZ         JUAN A        DE      N16C05069ASB    LAW OFFICE OF A. DALE BOWERS, PA             BELL         GURIE        MD      24X06000510     LAW OFFICE OF CLIFFORD W. CUNIFF
HICKMAN           PATRICIA A    DE      N16C04031ASB    LAW OFFICE OF A. DALE BOWERS, PA             BROOKS       JOHN R       MD      24X05000741     LAW OFFICE OF CLIFFORD W. CUNIFF
HODGES            RICHARD       DE      N16C01251ASB    LAW OFFICE OF A. DALE BOWERS, PA             BROWN        EARL         MD      9012-2503       LAW OFFICE OF CLIFFORD W. CUNIFF
HOOFMAN           ALLEN T       DE      N12C04243ASB    LAW OFFICE OF A. DALE BOWERS, PA             COOLEY       EDWARD       MD      24X10000124     LAW OFFICE OF CLIFFORD W. CUNIFF
IRISH             GARY M        DE      N16C05113ASB    LAW OFFICE OF A. DALE BOWERS, PA             CROWELL      JOHN E       MD      24X12000532     LAW OFFICE OF CLIFFORD W. CUNIFF
IRVING            RICHARD       DE      N15C07277ASB    LAW OFFICE OF A. DALE BOWERS, PA             DAVIS        JOHN         MD      24X07000003     LAW OFFICE OF CLIFFORD W. CUNIFF
IVEY              GEORGE        DE      N16C10254ASB    LAW OFFICE OF A. DALE BOWERS, PA             DITCH        ROBERT       MD      24X12000539     LAW OFFICE OF CLIFFORD W. CUNIFF
JAMES             GARY P        DE      N14C10161ASB    LAW OFFICE OF A. DALE BOWERS, PA             GRAHAM       BRADY        MD      24X09000339     LAW OFFICE OF CLIFFORD W. CUNIFF
JARMAN            KATHERINE     DE      N15C12137ASB    LAW OFFICE OF A. DALE BOWERS, PA             HARRIS       WILLIE H     MD      24X06000228     LAW OFFICE OF CLIFFORD W. CUNIFF
JERVIS            THOMAS        DE      N16C03126ASB    LAW OFFICE OF A. DALE BOWERS, PA             HENDERSON    ROBERT F     MD      24X12000538     LAW OFFICE OF CLIFFORD W. CUNIFF
JOHNSON           JACKIE        DE      N15C11034ASB    LAW OFFICE OF A. DALE BOWERS, PA             HOFFMAN      CHARLES      MD      24X06000632     LAW OFFICE OF CLIFFORD W. CUNIFF
JOHNSON           REBECCA A     DE      N15C10204ASB    LAW OFFICE OF A. DALE BOWERS, PA             JAMERSON     JOSEPH       MD      24X06000511     LAW OFFICE OF CLIFFORD W. CUNIFF
KAWA              PHILLIP       DE      N15C10165ASB    LAW OFFICE OF A. DALE BOWERS, PA             KING         BILLY E      MD      24X13000227     LAW OFFICE OF CLIFFORD W. CUNIFF
KAZY              JAMES E       DE      N15C10166ASB    LAW OFFICE OF A. DALE BOWERS, PA             KNOX         BRUCE E      MD      24X12000537     LAW OFFICE OF CLIFFORD W. CUNIFF
KUHN              JOHN L        DE      N13C12150ASB    LAW OFFICE OF A. DALE BOWERS, PA             LEMON        LUDIER       MD      24X06000226     LAW OFFICE OF CLIFFORD W. CUNIFF
LANKFORD          GARLAND K     DE      N13C03197ASB    LAW OFFICE OF A. DALE BOWERS, PA             MACKLIN      WILBERT      MD      24X10000116     LAW OFFICE OF CLIFFORD W. CUNIFF
LATTA             RICKY         DE      N15C12012ASB    LAW OFFICE OF A. DALE BOWERS, PA             MASON        ROBERT L     MD      24X12000986     LAW OFFICE OF CLIFFORD W. CUNIFF
LAWSON            GARLAND R     DE      N15C01041ASB    LAW OFFICE OF A. DALE BOWERS, PA             MCRAE        LONNIE J     MD      24X12000597     LAW OFFICE OF CLIFFORD W. CUNIFF
LEATHERS          RAYMOND K     DE      N15C11224ASB    LAW OFFICE OF A. DALE BOWERS, PA             MILLER       FRANK        MD      24X09000238     LAW OFFICE OF CLIFFORD W. CUNIFF
LEMPERT           HAROLD        DE      N15C05221ASB    LAW OFFICE OF A. DALE BOWERS, PA             PETTY        FRANKLIN H   MD      24X09000328     LAW OFFICE OF CLIFFORD W. CUNIFF
LUARTES           CLETO         DE      N16C09192ASB    LAW OFFICE OF A. DALE BOWERS, PA             PULLER       JEROME       MD      24X06000509     LAW OFFICE OF CLIFFORD W. CUNIFF
MACALLISTER       RALPH R       DE      N16C01105ASB    LAW OFFICE OF A. DALE BOWERS, PA             REESE        ELIJAH       MD      24X05000502     LAW OFFICE OF CLIFFORD W. CUNIFF
MACGREGOR         RICHARD E     DE      N16C03184ASB    LAW OFFICE OF A. DALE BOWERS, PA             REIBER       WILLIAM H    MD      24X07000546     LAW OFFICE OF CLIFFORD W. CUNIFF
MAHANNA           SANDRA D      DE      N16C04034ASB    LAW OFFICE OF A. DALE BOWERS, PA             SAUBLE       WILLARD A    MD      24X10000123     LAW OFFICE OF CLIFFORD W. CUNIFF
MARCANTONIO       THOMAS        DE      N16C04040ASB    LAW OFFICE OF A. DALE BOWERS, PA             SMITH        JAMES M      MD      24X06000014     LAW OFFICE OF CLIFFORD W. CUNIFF
MCCOY             JULIAN E      DE      N14C09144ASB    LAW OFFICE OF A. DALE BOWERS, PA             SWANKE       HENRY W      MD      24X10000444     LAW OFFICE OF CLIFFORD W. CUNIFF
MEISMER           LEON          DE      N15C08031ASB    LAW OFFICE OF A. DALE BOWERS, PA             THOMPKINS    FRANCIS J    MD      24X06000515     LAW OFFICE OF CLIFFORD W. CUNIFF
MIDDLETON         DERRY L       DE      N14C05261ASB    LAW OFFICE OF A. DALE BOWERS, PA             WHYE         WENDELL E    MD      24X07000312     LAW OFFICE OF CLIFFORD W. CUNIFF
MOONSHINE         ARTHUR        DE      N13C08063ASB    LAW OFFICE OF A. DALE BOWERS, PA             WILSON       JANE C       MD      24X09000203     LAW OFFICE OF CLIFFORD W. CUNIFF
MORAN             DONALD G      DE      N16C04175ASB    LAW OFFICE OF A. DALE BOWERS, PA             GODBER       JAMES C      CA      BC663471        LAW OFFICE OF H.W. TREY JONES
MUELLER           RICHARD D     DE      N16C01165ASB    LAW OFFICE OF A. DALE BOWERS, PA             HIGH         MICHAEL D    WV      16C1862         LAW OFFICE OF JAMES M BARBER
NELSON            HERSCHELL L   DE      N15C05155ASB    LAW OFFICE OF A. DALE BOWERS, PA             ADAMS        CHARLES E    MS      2002206         LAW OFFICE OF JEFFREY A VARAS
NOSIL             JOSEPH        DE      N14C04232ASB    LAW OFFICE OF A. DALE BOWERS, PA             ADAMS        WILLIE       MS      2002206         LAW OFFICE OF JEFFREY A VARAS
O'CONNOR          GEORGE        DE      N10C04120ASB    LAW OFFICE OF A. DALE BOWERS, PA             ALEXANDER    NAOMA        MS      980167          LAW OFFICE OF JEFFREY A VARAS
OATES             ROBERT        DE      N12C08113ASB    LAW OFFICE OF A. DALE BOWERS, PA             ALLEN        OLEN         MS      2002206         LAW OFFICE OF JEFFREY A VARAS
PARNELL           CECIL L       DE      N16C01046ASB    LAW OFFICE OF A. DALE BOWERS, PA             ANDERSON     WALTER       MS      200286          LAW OFFICE OF JEFFREY A VARAS
PARSONS           PHIL R        DE      N16C08015ASB    LAW OFFICE OF A. DALE BOWERS, PA             ANDERSON     WALTER       MS      980167          LAW OFFICE OF JEFFREY A VARAS
PECUNIA-CAJIGAS   JOSE          DE      N16C08016ASB    LAW OFFICE OF A. DALE BOWERS, PA             ANDREWS      ROBBIE D     MS      980167          LAW OFFICE OF JEFFREY A VARAS
PFEIFFER          FRANK H       DE      N15C01243ASB    LAW OFFICE OF A. DALE BOWERS, PA             ANDREWS      ROBERT L     MS      980167          LAW OFFICE OF JEFFREY A VARAS
PIENO             JOHN A        DE      N16C10162ASB    LAW OFFICE OF A. DALE BOWERS, PA             ANDREWS      WILLIAM      MS      2002206         LAW OFFICE OF JEFFREY A VARAS
RANDALL           JOSEPH L      DE      N16C09065ASB    LAW OFFICE OF A. DALE BOWERS, PA             ARMBRESTER   JAMES        MS      2002206         LAW OFFICE OF JEFFREY A VARAS
RICHARDS          CRAIG C       DE      N16C04206ASB    LAW OFFICE OF A. DALE BOWERS, PA             ARMSTRONG    BENNY        MS      980167          LAW OFFICE OF JEFFREY A VARAS
ROBBINS           HOWARD D      DE      N16C05220ASB    LAW OFFICE OF A. DALE BOWERS, PA             ASH          MONROE       MS      980167          LAW OFFICE OF JEFFREY A VARAS
ROSE              GARY L        DE      N15C12226ASB    LAW OFFICE OF A. DALE BOWERS, PA             AVERY        JONAH R      MS      980167          LAW OFFICE OF JEFFREY A VARAS
ROWLAND           JANE          DE      N16C02186ASB    LAW OFFICE OF A. DALE BOWERS, PA             BAILEY       WILLIE       MS      2002-374        LAW OFFICE OF JEFFREY A VARAS
RYMAL             RANDY L       DE      N13C08036ASB    LAW OFFICE OF A. DALE BOWERS, PA             BAKER        DAVID W      MS      2002206         LAW OFFICE OF JEFFREY A VARAS
SAYLOR            SAMUEL        DE      N16C08233ASB    LAW OFFICE OF A. DALE BOWERS, PA             BAKER        DENNIS       MS      2002206         LAW OFFICE OF JEFFREY A VARAS
SCHIEVINK         ROBERT F      DE      N14C04164ASB    LAW OFFICE OF A. DALE BOWERS, PA             BALLANCE     HUBERT E     MS      980167          LAW OFFICE OF JEFFREY A VARAS
SCHUETTE          HERBERT M     DE      N14C06081ASB    LAW OFFICE OF A. DALE BOWERS, PA             BARRETT      DOROTHY D    MS      980167          LAW OFFICE OF JEFFREY A VARAS
SCHURMANN         HAROLD J      DE      N14C01154ASB    LAW OFFICE OF A. DALE BOWERS, PA             BARTLETT     JOHN R       MS      980167          LAW OFFICE OF JEFFREY A VARAS
SHOOK             TERRY E       DE      N16C01243ASB    LAW OFFICE OF A. DALE BOWERS, PA             BASS         FRANKLIN     MS      980167          LAW OFFICE OF JEFFREY A VARAS
SIZENSKY          RAYMOND R     DE      N14C03040ASB    LAW OFFICE OF A. DALE BOWERS, PA             BASS         WILLIAM P    MS      980167          LAW OFFICE OF JEFFREY A VARAS
SMITH             DOYLE R       DE      N14C08122ASB    LAW OFFICE OF A. DALE BOWERS, PA             BEARD        RICHARD      MS      2002206         LAW OFFICE OF JEFFREY A VARAS
SOLIDAY           LLOYD C       DE      N14C05017ASB    LAW OFFICE OF A. DALE BOWERS, PA             BEATTY       PAUL         MS      980167          LAW OFFICE OF JEFFREY A VARAS
SPINDLER          MICHAEL A     DE      N16C03183ASB    LAW OFFICE OF A. DALE BOWERS, PA             BECKMAN      DL           MS      980167          LAW OFFICE OF JEFFREY A VARAS
STROUD            FRANKLIN T    DE      N16C01087ASB    LAW OFFICE OF A. DALE BOWERS, PA             BEDWELL      M            MS      200286          LAW OFFICE OF JEFFREY A VARAS
SYLVIA            THOMAS        DE      N16C06143ASB    LAW OFFICE OF A. DALE BOWERS, PA             BELCHER      BEN V        MS      2002206         LAW OFFICE OF JEFFREY A VARAS
TEMPLETON         GEORGE        DE      N15C04112ASB    LAW OFFICE OF A. DALE BOWERS, PA             BELL         HENRY J      MS      980167          LAW OFFICE OF JEFFREY A VARAS
THERIAULT         CARL          DE      N16C06128ASB    LAW OFFICE OF A. DALE BOWERS, PA             BELL         JAMES T      MS      980167          LAW OFFICE OF JEFFREY A VARAS
TUCK              LAWRENCE      DE      N15C05161ASB    LAW OFFICE OF A. DALE BOWERS, PA             BELL         ROY E        MS      980167          LAW OFFICE OF JEFFREY A VARAS
TURNER            NORVIN        DE      N12C08253ASB    LAW OFFICE OF A. DALE BOWERS, PA             BENION       W            MS      2002206         LAW OFFICE OF JEFFREY A VARAS
VANN              MICHAEL D     DE      N13C03077ASB    LAW OFFICE OF A. DALE BOWERS, PA             BENTLEY      JERRY S      MS      2002206         LAW OFFICE OF JEFFREY A VARAS
VAUGHN            WILLIAM H     DE      N14C11040ASB    LAW OFFICE OF A. DALE BOWERS, PA             BIRCHEAT     JB           MS      200286          LAW OFFICE OF JEFFREY A VARAS
VELASCO           ARLENE B      DE      N15C03098ASB    LAW OFFICE OF A. DALE BOWERS, PA             BIRDNER      JAMES E      MS      980167          LAW OFFICE OF JEFFREY A VARAS
WALDREP           JIMMIE E      DE      N16C09225ASB    LAW OFFICE OF A. DALE BOWERS, PA             BLACK        THOMAS C     MS      980167          LAW OFFICE OF JEFFREY A VARAS
WALKER            JERRY L       DE      N16C03153ASB    LAW OFFICE OF A. DALE BOWERS, PA             BLACKLEDGE   WILLIE       MS      980167          LAW OFFICE OF JEFFREY A VARAS
WALKER            RICHARD R     DE      N13C12171ASB    LAW OFFICE OF A. DALE BOWERS, PA             BLAYDOE      JAMES        MS      2002206         LAW OFFICE OF JEFFREY A VARAS
WATSON            JERRY         DE      N16C01205ASB    LAW OFFICE OF A. DALE BOWERS, PA             BOANO        ANDREW J     MS      980167          LAW OFFICE OF JEFFREY A VARAS
WHEATON           CLARE         DE      N16C02233ASB    LAW OFFICE OF A. DALE BOWERS, PA             BOLEN        VIOLA D      MS      980167          LAW OFFICE OF JEFFREY A VARAS
WHELAN            HARRY M       DE      N14C09236ASB    LAW OFFICE OF A. DALE BOWERS, PA             BONNER       VIRGIL       MS      980167          LAW OFFICE OF JEFFREY A VARAS
WILLIAMS          TED S         DE      N16C09064ASB    LAW OFFICE OF A. DALE BOWERS, PA             BOOTH        RONNY E      MS      2002206         LAW OFFICE OF JEFFREY A VARAS
WILSON            RAYMOND       DE      N13C11276ASB    LAW OFFICE OF A. DALE BOWERS, PA             BORSARGE     CHARLES      MS      980167          LAW OFFICE OF JEFFREY A VARAS

                                                                                                                                                         Appendix A - 177
                                    Case 17-03105           Doc 164               Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                                  Document Page 196 of 624
Claimant     Claimant     State                                                                   Claimant    Claimant     State
Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel                       Last Name   First Name   Filed   Docket Number   Primary Plaintiff Counsel
BOSKOVICH    DORIS        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   CROOK       SAMUEL       MS      2002206         LAW OFFICE OF JEFFREY A VARAS
BOULER       HARVEY       MS      200286          LAW OFFICE OF JEFFREY A VARAS                   CROSBY      GEORGE       MS      980167          LAW OFFICE OF JEFFREY A VARAS
BOWDEN       PAUL G       MS      980167          LAW OFFICE OF JEFFREY A VARAS                   CRUTE       JOHN M       MS      2002206         LAW OFFICE OF JEFFREY A VARAS
BOYD         JOHN W       MS      980167          LAW OFFICE OF JEFFREY A VARAS                   CUEVAS      NATHAN E     MS      2002206         LAW OFFICE OF JEFFREY A VARAS
BOYINGTON    JOHNNY       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   CULPEPPER   CHARLES H    MS      980167          LAW OFFICE OF JEFFREY A VARAS
BOYKIN       CJ           MS      980167          LAW OFFICE OF JEFFREY A VARAS                   CUMMINGS    BOBBY G      MS      980167          LAW OFFICE OF JEFFREY A VARAS
BRADFORD     JOHN G       MS      980167          LAW OFFICE OF JEFFREY A VARAS                   CUMMINGS    WILLIE F     MS      980167          LAW OFFICE OF JEFFREY A VARAS
BRADLEY      JOHN         MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   DAILEY      MOSES        MS      980167          LAW OFFICE OF JEFFREY A VARAS
BRAGGS       CLIFTON      MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   DANSBY      EARL L       MS      980167          LAW OFFICE OF JEFFREY A VARAS
BRANTLEY     ROBERT       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   DARROUGH    EDWARD       MS      980167          LAW OFFICE OF JEFFREY A VARAS
BRAZIL       JOHN L       MS      980167          LAW OFFICE OF JEFFREY A VARAS                   DAUGHERTY   THOMAS       MS      2002206         LAW OFFICE OF JEFFREY A VARAS
BREWER       LAWRENCE C   MS      980167          LAW OFFICE OF JEFFREY A VARAS                   DAVIS       BUNNIE J     MS      980167          LAW OFFICE OF JEFFREY A VARAS
BRICE        CLAUDIA N    MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   DAVIS       DELLA L      MS      980167          LAW OFFICE OF JEFFREY A VARAS
BRICE        WALTER       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   DAVIS       HERBERT      MS      2002206         LAW OFFICE OF JEFFREY A VARAS
BRIDGES      CURTIS       MS      980167          LAW OFFICE OF JEFFREY A VARAS                   DAVIS       JD           MS      200286          LAW OFFICE OF JEFFREY A VARAS
BRISON       SAMUEL       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   DAVIS       REBECCA L    MS      2002206         LAW OFFICE OF JEFFREY A VARAS
BROOKS       LEE          MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   DEAN        JESSE        MS      200448CV4       LAW OFFICE OF JEFFREY A VARAS
BROWDER      WILLIE E     MS      980167          LAW OFFICE OF JEFFREY A VARAS                   DENNISON    TOMMY J      MS      2002206         LAW OFFICE OF JEFFREY A VARAS
BROWN        BRUCE        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   DOHERTY     LARRY        MS      2002206         LAW OFFICE OF JEFFREY A VARAS
BROWN        NELLIE       MS      2002-374        LAW OFFICE OF JEFFREY A VARAS                   DOSS        JOE W        MS      980167          LAW OFFICE OF JEFFREY A VARAS
BROWN        WILLIE E     MS      980167          LAW OFFICE OF JEFFREY A VARAS                   DOUGLAS     EDWARD E     MS      980167          LAW OFFICE OF JEFFREY A VARAS
BRUMFIELD    BENNY        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   DOUGLAS     GLEN A       MS      980167          LAW OFFICE OF JEFFREY A VARAS
BRUMFIELD    ESSIE        MS      980167          LAW OFFICE OF JEFFREY A VARAS                   DREADING    ROBERT B     MS      980167          LAW OFFICE OF JEFFREY A VARAS
BRYANT       DAVID        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   DUNCAN      LEON         MS      980167          LAW OFFICE OF JEFFREY A VARAS
BUCKLEY      JAMES C      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   DUNNAM      WILEY        MS      980167          LAW OFFICE OF JEFFREY A VARAS
BUHRING      JOHN         MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   DYKES       JOHN W       MS      980167          LAW OFFICE OF JEFFREY A VARAS
BURNS        LEROY        MS      980167          LAW OFFICE OF JEFFREY A VARAS                   EARNHARDT   MORRIS J     MS      2002206         LAW OFFICE OF JEFFREY A VARAS
BUSH         JOHN C       MS      980167          LAW OFFICE OF JEFFREY A VARAS                   EDDINS      WILLIAM      MS      2002206         LAW OFFICE OF JEFFREY A VARAS
BUTLER       LESSIE J     MS      980167          LAW OFFICE OF JEFFREY A VARAS                   EDSON       JAMES        MS      2002206         LAW OFFICE OF JEFFREY A VARAS
BUTLER       WILLIAM      MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   EDWARDS     CHARLES M    MS      980167          LAW OFFICE OF JEFFREY A VARAS
CAIN         WALTER       MS      200448CV4       LAW OFFICE OF JEFFREY A VARAS                   EDWARDS     SAMMY        MS      2011142         LAW OFFICE OF JEFFREY A VARAS
CALCOTE      ROBERT L     MS      2011141         LAW OFFICE OF JEFFREY A VARAS                   ELDER       EDWARD       MS      2002206         LAW OFFICE OF JEFFREY A VARAS
CALDWELL     JESSIE       MS      980167          LAW OFFICE OF JEFFREY A VARAS                   ELDRETH     JAMES R      MS      2002206         LAW OFFICE OF JEFFREY A VARAS
CAMPBELL     SHADRACH N   MS      2001-20         LAW OFFICE OF JEFFREY A VARAS                   ELKINS      FRED         MS      2002206         LAW OFFICE OF JEFFREY A VARAS
CANNON       JOHNNIE      MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   ELLIS       SHERWOOD V   MS      980167          LAW OFFICE OF JEFFREY A VARAS
CANTERBURY   DANIEL       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   ENGLAND     HARDY        MS      980167          LAW OFFICE OF JEFFREY A VARAS
CARLIN       SANDY        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   ERVIN       JOHN W       MS      980167          LAW OFFICE OF JEFFREY A VARAS
CARROLL      BOADMAN      MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   ESTES       JAMES        MS      2002206         LAW OFFICE OF JEFFREY A VARAS
CHAMBERS     RONALD K     MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   EUBANKS     JERRY        MS      2002206         LAW OFFICE OF JEFFREY A VARAS
CHAMBERS     WALLACE R    MS      980167          LAW OFFICE OF JEFFREY A VARAS                   FAGAN       DARROW       MS      980167          LAW OFFICE OF JEFFREY A VARAS
CHANDLER     JAMES W      MS      200286          LAW OFFICE OF JEFFREY A VARAS                   FALLO       PATRICK      MS      2002206         LAW OFFICE OF JEFFREY A VARAS
CHESTANG     JOHNNY       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   FERGUSON    WILLIE       MS      2002206         LAW OFFICE OF JEFFREY A VARAS
CHILDS       ALLEN        MS      980167          LAW OFFICE OF JEFFREY A VARAS                   FIELDS      JIMMY D      MS      980167          LAW OFFICE OF JEFFREY A VARAS
CLARK        DAVID        MS      980167          LAW OFFICE OF JEFFREY A VARAS                   FINKLEA     EVANS        MS      980167          LAW OFFICE OF JEFFREY A VARAS
CLARK        JL           MS      980167          LAW OFFICE OF JEFFREY A VARAS                   FLOYD       BILLY C      MS      980167          LAW OFFICE OF JEFFREY A VARAS
CLARK        JAMES W      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   FLOYD       PORTER C     MS      980167          LAW OFFICE OF JEFFREY A VARAS
CLARK        KENNETH D    MS      980167          LAW OFFICE OF JEFFREY A VARAS                   FORD        JERRY        MS      2002206         LAW OFFICE OF JEFFREY A VARAS
CLARK        RALPH C      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   FORD        THOMAS E     MS      980167          LAW OFFICE OF JEFFREY A VARAS
CLARKE       ASH C        MS      980167          LAW OFFICE OF JEFFREY A VARAS                   FORTNER     JAMES        MS      2002206         LAW OFFICE OF JEFFREY A VARAS
CLARY        OQ           MS      980167          LAW OFFICE OF JEFFREY A VARAS                   FOSTER      BEN          MS      2002206         LAW OFFICE OF JEFFREY A VARAS
CLARY        OTIS         MS      980167          LAW OFFICE OF JEFFREY A VARAS                   FOSTER      JACKIE       MS      2002206         LAW OFFICE OF JEFFREY A VARAS
CLECKLER     HARVEY       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   FRANKLIN    ROOSEVELT    MS      980167          LAW OFFICE OF JEFFREY A VARAS
CLECKLER     JAMES        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   FRATUS      LARRY R      MS      980167          LAW OFFICE OF JEFFREY A VARAS
CLEMENTS     REGINALD     MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   FREE        MANLEY       MS      2002206         LAW OFFICE OF JEFFREY A VARAS
COATS        BILLIE J     MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   FURBY       CHARLES      MS      2002206         LAW OFFICE OF JEFFREY A VARAS
COBB         GRAHAM       MS      980167          LAW OFFICE OF JEFFREY A VARAS                   GAGE        TOM C        MS      980167          LAW OFFICE OF JEFFREY A VARAS
COLLINS      ALBERT J     MS      980167          LAW OFFICE OF JEFFREY A VARAS                   GAMBLE      JOHNNIE      MS      980167          LAW OFFICE OF JEFFREY A VARAS
COLLINS      HARVEY H     MS      980167          LAW OFFICE OF JEFFREY A VARAS                   GANEY       BURT         MS      980167          LAW OFFICE OF JEFFREY A VARAS
COLLINS      PANCE L      MS      CI2011002AS     LAW OFFICE OF JEFFREY A VARAS                   GARNER      ELBERT       MS      200286          LAW OFFICE OF JEFFREY A VARAS
COLVIN       ROBERT       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   GATHERS     JERRY        MS      980167          LAW OFFICE OF JEFFREY A VARAS
CONDRAY      FRED L       MS      980167          LAW OFFICE OF JEFFREY A VARAS                   GATLIN      CLINTON H    MS      980167          LAW OFFICE OF JEFFREY A VARAS
CONE         JAMES R      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   GAVIN       LAWRENCE     MS      2002206         LAW OFFICE OF JEFFREY A VARAS
COOK         JESSIE       MS      980167          LAW OFFICE OF JEFFREY A VARAS                   GILMORE     EDDIE        MS      980167          LAW OFFICE OF JEFFREY A VARAS
COOLEY       LOUIS        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   GLASGLOW    BERT         MS      980167          LAW OFFICE OF JEFFREY A VARAS
COOPER       TYSON E      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   GOINS       KENNETH      MS      200286          LAW OFFICE OF JEFFREY A VARAS
COPELAND     FALLIE T     MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   GOODWIN     BILLY        MS      2002206         LAW OFFICE OF JEFFREY A VARAS
CORDER       JAMES H      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   GORUM       HERMAN       MS      980167          LAW OFFICE OF JEFFREY A VARAS
COTHEM       CHARLES D    MS      980167          LAW OFFICE OF JEFFREY A VARAS                   GRACEFFA    VINCENT      MS      2002206         LAW OFFICE OF JEFFREY A VARAS
COUCH        JAMES W      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   GRAHAM      LONNIE E     MS      980167          LAW OFFICE OF JEFFREY A VARAS
COURTNEY     LESTER E     MS      980167          LAW OFFICE OF JEFFREY A VARAS                   GRAY        CLARENCE E   MS      980167          LAW OFFICE OF JEFFREY A VARAS
COVAS        HENRY V      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   GRAY        FARRIS A     MS      980167          LAW OFFICE OF JEFFREY A VARAS
COX          BILLY        MS      980167          LAW OFFICE OF JEFFREY A VARAS                   GRAY        JESSE R      MS      980167          LAW OFFICE OF JEFFREY A VARAS
COX          BOBBY G      MS      200286          LAW OFFICE OF JEFFREY A VARAS                   GRAY        LIONEL H     MS      980167          LAW OFFICE OF JEFFREY A VARAS
CRANE        EDWARD       MS      200286          LAW OFFICE OF JEFFREY A VARAS                   GREEN       EMORY        MS      2002206         LAW OFFICE OF JEFFREY A VARAS
CRANFIELD    GEORGE S     MS      980167          LAW OFFICE OF JEFFREY A VARAS                   GREENLEE    LEWIS F      MS      980167          LAW OFFICE OF JEFFREY A VARAS
CRAYTON      HUGH M       MS      200286          LAW OFFICE OF JEFFREY A VARAS                   GRELLE      NEVA J       MS      980167          LAW OFFICE OF JEFFREY A VARAS

                                                                                                                                                     Appendix A - 178
                                   Case 17-03105           Doc 164               Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                 Document Page 197 of 624
Claimant    Claimant     State                                                                   Claimant      Claimant      State
Last Name   First Name   Filed   Docket Number   Primary Plaintiff Counsel                       Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel
GRIER       ROBERT L     MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   JONES         PERRY R       MS      980167          LAW OFFICE OF JEFFREY A VARAS
GRUBBS      ZELOTES D    MS      CI2006029AS     LAW OFFICE OF JEFFREY A VARAS                   JONES         THOMAS        MS      2002206         LAW OFFICE OF JEFFREY A VARAS
GUTHRIE     BOYD         MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   JONES         WILBUR        MS      980167          LAW OFFICE OF JEFFREY A VARAS
HADLEY      BOBBY        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   JORDAN        CHARLES M     MS      2002206         LAW OFFICE OF JEFFREY A VARAS
HALEY       ROY E        MS      980167          LAW OFFICE OF JEFFREY A VARAS                   JOSLIN        LEROY E       MS      2002206         LAW OFFICE OF JEFFREY A VARAS
HALL        ALBERT       MS      980167          LAW OFFICE OF JEFFREY A VARAS                   JOUBERT       PAUL R        MS      200448CV4       LAW OFFICE OF JEFFREY A VARAS
HALL        JAMES A      MS      200286          LAW OFFICE OF JEFFREY A VARAS                   JOWERS        WILLIAM C     MS      980167          LAW OFFICE OF JEFFREY A VARAS
HALL        ONEIDA       MS      980167          LAW OFFICE OF JEFFREY A VARAS                   KAHO          CHARLES E     MS      980167          LAW OFFICE OF JEFFREY A VARAS
HALL        REX          MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   KAPP          HOWARD        MS      980167          LAW OFFICE OF JEFFREY A VARAS
HALLFORD    HOLLIS       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   KEITH         FREDERICK H   MS      980167          LAW OFFICE OF JEFFREY A VARAS
HAMILTON    LEON         MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   KELLEY        EARL          MS      2002206         LAW OFFICE OF JEFFREY A VARAS
HAMPSHIRE   LAMAR        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   KERVIN        LEON          MS      2002206         LAW OFFICE OF JEFFREY A VARAS
HARDEE      MARVIN L     MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   KIDWELL       DOMINIC W     MS      980167          LAW OFFICE OF JEFFREY A VARAS
HARDIN      DENNIS F     MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   KIMBRELL      KENNETH R     MS      2002206         LAW OFFICE OF JEFFREY A VARAS
HARGRAVE    RODNEY L     MS      CI2013002AS     LAW OFFICE OF JEFFREY A VARAS                   KIMBRELL      NELLIE B      MS      2002206         LAW OFFICE OF JEFFREY A VARAS
HARRIS      CLINTON      MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   KING          JAMES B       MS      980167          LAW OFFICE OF JEFFREY A VARAS
HARRIS      EDOM         MS      980167          LAW OFFICE OF JEFFREY A VARAS                   KING          JAMES D       MS      980167          LAW OFFICE OF JEFFREY A VARAS
HAVARD      CLOSKEY M    MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   KING          LUCILLE       MS      980167          LAW OFFICE OF JEFFREY A VARAS
HAYES       CLARK        MS      980167          LAW OFFICE OF JEFFREY A VARAS                   KING          SHELLEY L     MS      980167          LAW OFFICE OF JEFFREY A VARAS
HAYWARD     DANIEL       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   KIRK          EMMETT        MS      980167          LAW OFFICE OF JEFFREY A VARAS
HEARD       QUINTON      MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   KISER         ROY C         MS      980167          LAW OFFICE OF JEFFREY A VARAS
HEATHCOCK   CONNIE       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   KNIGHT        CHARLES E     MS      980167          LAW OFFICE OF JEFFREY A VARAS
HEDRICK     SAMUEL L     MS      980167          LAW OFFICE OF JEFFREY A VARAS                   KNIGHT        TEROY N       MS      980167          LAW OFFICE OF JEFFREY A VARAS
HELTON      MEDERITH P   MS      200286          LAW OFFICE OF JEFFREY A VARAS                   KOSKI         ANTHONY       MS      2002206         LAW OFFICE OF JEFFREY A VARAS
HEMMITT     CALVIN       MS      980167          LAW OFFICE OF JEFFREY A VARAS                   KYLES         JOHN C        MS      200448CV4       LAW OFFICE OF JEFFREY A VARAS
HENDERSON   JEROME       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   LAMKIN        LYMAN         MS      2002206         LAW OFFICE OF JEFFREY A VARAS
HERITAGE    MILDRED L    MS      980167          LAW OFFICE OF JEFFREY A VARAS                   LANGLOIS      WILFRED J     MS      980167          LAW OFFICE OF JEFFREY A VARAS
HERNDON     FRANK J      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   LATINO        SAM           MS      2002206         LAW OFFICE OF JEFFREY A VARAS
HERREN      BRADY M      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   LAWRENCE      JOYCE M       MS      980167          LAW OFFICE OF JEFFREY A VARAS
HINTON      CHARLIE      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   LEE           ROY           MS      2002206         LAW OFFICE OF JEFFREY A VARAS
HOBSON      ROBERT       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   LEE           WILLIE J      MS      980167          LAW OFFICE OF JEFFREY A VARAS
HODGE       JAMES E      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   LEVINS        LOIS          MS      980167          LAW OFFICE OF JEFFREY A VARAS
HOFFMAN     RALPH        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   LEWIS         CHARLES       MS      980167          LAW OFFICE OF JEFFREY A VARAS
HOGG        JAMES G      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   LEWIS         GWIN          MS      2002206         LAW OFFICE OF JEFFREY A VARAS
HOLLEY      GEORGE M     MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   LEWIS         LOEL          MS      980167          LAW OFFICE OF JEFFREY A VARAS
HOOKER      BOBBY E      MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   LEWIS         PEARLIE       MS      980167          LAW OFFICE OF JEFFREY A VARAS
HOOKS       BILL E       MS      980167          LAW OFFICE OF JEFFREY A VARAS                   LEWIS         TOM H         MS      980167          LAW OFFICE OF JEFFREY A VARAS
HOOKS       MERL         MS      980167          LAW OFFICE OF JEFFREY A VARAS                   LINDER        BILLY         MS      2002206         LAW OFFICE OF JEFFREY A VARAS
HORTON      PATRICK D    MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   LITES         JB            MS      980167          LAW OFFICE OF JEFFREY A VARAS
HOWARD      ELVIS G      MS      200286          LAW OFFICE OF JEFFREY A VARAS                   LITTLE        THURSTON B    MS      200455          LAW OFFICE OF JEFFREY A VARAS
HOWARD      LEON         MS      980167          LAW OFFICE OF JEFFREY A VARAS                   LITTLEFIELD   JAMES         MS      980167          LAW OFFICE OF JEFFREY A VARAS
HOWARD      LEWIS        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   LLOYD         JOHN          MS      2002206         LAW OFFICE OF JEFFREY A VARAS
HUBBARD     JOSEPH A     MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   LOCKHART      BENNY         MS      980167          LAW OFFICE OF JEFFREY A VARAS
HUFFMAN     JC           MS      980167          LAW OFFICE OF JEFFREY A VARAS                   LOFTIN        ELDRIDGE      MS      2002206         LAW OFFICE OF JEFFREY A VARAS
HUGHES      DANIEL       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   LONG          LONNIE E      MS      2002206         LAW OFFICE OF JEFFREY A VARAS
HUMES       WILLIE       MS      080020CI        LAW OFFICE OF JEFFREY A VARAS                   LOWE          DENNIS        MS      2002206         LAW OFFICE OF JEFFREY A VARAS
HUNTER      CLAUDIA M    MS      980167          LAW OFFICE OF JEFFREY A VARAS                   LYONS         FREDDIE B     MS      980167          LAW OFFICE OF JEFFREY A VARAS
HUSLEY      ALBERT       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   LYONS         ROBERT        MS      2002206         LAW OFFICE OF JEFFREY A VARAS
HUSLEY      BERT         MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   MAE           BERTHA        MS      2002-374        LAW OFFICE OF JEFFREY A VARAS
HUTTO       TERRY        MS      980167          LAW OFFICE OF JEFFREY A VARAS                   MAHERG        ERNEST E      MS      2002206         LAW OFFICE OF JEFFREY A VARAS
HYCHE       LAMAR M      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   MAIN          KENNETH L     MS      980167          LAW OFFICE OF JEFFREY A VARAS
IVY         JACKSON      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   MALLETTE      ARNOLD        MS      2002206         LAW OFFICE OF JEFFREY A VARAS
JACKSON     LARRY D      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   MALONE        CECIL         MS      2002206         LAW OFFICE OF JEFFREY A VARAS
JACOBS      CALVESTER    MS      980167          LAW OFFICE OF JEFFREY A VARAS                   MALONE        ELIZABETH A   MS      20040249        LAW OFFICE OF JEFFREY A VARAS
JAMES       ROBERT L     MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   MANFORD       HOWARD        MS      2002206         LAW OFFICE OF JEFFREY A VARAS
JAMESON     JOHN K       MS      980167          LAW OFFICE OF JEFFREY A VARAS                   MANGUM        JERRY L       MS      2002206         LAW OFFICE OF JEFFREY A VARAS
JEMISON     WILLIAM L    MS      200286          LAW OFFICE OF JEFFREY A VARAS                   MARCHAND      MOISE J       MS      980167          LAW OFFICE OF JEFFREY A VARAS
JENKINS     ARCHIE L     MS      980167          LAW OFFICE OF JEFFREY A VARAS                   MARLER        FREDDIE L     MS      2002206         LAW OFFICE OF JEFFREY A VARAS
JENKINS     ROBERT       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   MARTIN        DANIEL        MS      2002206         LAW OFFICE OF JEFFREY A VARAS
JERALD      MITCHELL     MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   MAULDIN       GERALD        MS      200286          LAW OFFICE OF JEFFREY A VARAS
JERKINS     JAMES        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   MAYER         JOSEPH F      MS      980167          LAW OFFICE OF JEFFREY A VARAS
JOHNSON     ELDER S      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   MAYFIELD      GEORGE        MS      200448CV4       LAW OFFICE OF JEFFREY A VARAS
JOHNSON     FRED P       MS      200286          LAW OFFICE OF JEFFREY A VARAS                   MAYFIELD      SCOTT         MS      2002206         LAW OFFICE OF JEFFREY A VARAS
JOHNSON     GEORGE W     MS      980167          LAW OFFICE OF JEFFREY A VARAS                   MAYS          BOOKER T      MS      980167          LAW OFFICE OF JEFFREY A VARAS
JOHNSON     JAMES        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   MAZINGO       LONNIE        MS      2002206         LAW OFFICE OF JEFFREY A VARAS
JOHNSON     JAMES R      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   MCADAMS       JOHN H        MS      980167          LAW OFFICE OF JEFFREY A VARAS
JOHNSON     JANIE M      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   MCCLAIN       NATHANIEL D   MS      980167          LAW OFFICE OF JEFFREY A VARAS
JOHNSON     JOHN         MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   MCCLENDON     JAMES         MS      2002206         LAW OFFICE OF JEFFREY A VARAS
JOHNSON     MARSHALL     MS      980167          LAW OFFICE OF JEFFREY A VARAS                   MCCLURE       CECIL R       MS      980167          LAW OFFICE OF JEFFREY A VARAS
JOHNSON     TOM          MS      980167          LAW OFFICE OF JEFFREY A VARAS                   MCCORMAC      WELTON E      MS      980167          LAW OFFICE OF JEFFREY A VARAS
JOHNSON     WALTER       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   MCCRAW        JERRY M       MS      2002206         LAW OFFICE OF JEFFREY A VARAS
JOHNSTON    JOHN F       MS      980167          LAW OFFICE OF JEFFREY A VARAS                   MCCRAW        LAURENS K     MS      2002206         LAW OFFICE OF JEFFREY A VARAS
JONES       CASBY        MS      200286          LAW OFFICE OF JEFFREY A VARAS                   MCCRIGHT      CHARLES       MS      200286          LAW OFFICE OF JEFFREY A VARAS
JONES       EDWARD L     MS      980167          LAW OFFICE OF JEFFREY A VARAS                   MCCRORY       JACK          MS      980167          LAW OFFICE OF JEFFREY A VARAS
JONES       ELWOOD       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   MCCRORY       WALTER L      MS      980167          LAW OFFICE OF JEFFREY A VARAS
JONES       HENRY O      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   MCGARRAH      WILLIAM       MS      2002206         LAW OFFICE OF JEFFREY A VARAS

                                                                                                                                                       Appendix A - 179
                                    Case 17-03105           Doc 164               Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                  Document Page 198 of 624
Claimant     Claimant     State                                                                   Claimant      Claimant        State
Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel                       Last Name     First Name      Filed   Docket Number   Primary Plaintiff Counsel
MCGILL       WILLIAM      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   ROBERTS       PERRY           MS      110108CI        LAW OFFICE OF JEFFREY A VARAS
MCHUGH       CHARLES J    MS      200286          LAW OFFICE OF JEFFREY A VARAS                   ROBERTSON     DONALD          MS      2002206         LAW OFFICE OF JEFFREY A VARAS
MCINTYRE     MARVIN       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   ROBERTSON     HARRY L         MS      980167          LAW OFFICE OF JEFFREY A VARAS
MCKEE        MICHAEL      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   ROBERTSON     ROY             MS      2002206         LAW OFFICE OF JEFFREY A VARAS
MCLEOD       HAROLD       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   ROBINSON      JEREMIAH        MS      2002206         LAW OFFICE OF JEFFREY A VARAS
MCLEOD       VERLAN       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   ROBINSON      REBA            MS      980167          LAW OFFICE OF JEFFREY A VARAS
MCMANUS      THOMAS I     MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   RODGERS       JW              MS      980167          LAW OFFICE OF JEFFREY A VARAS
MCMILLAN     DAVID        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   ROGERS        DONALD C        MS      980167          LAW OFFICE OF JEFFREY A VARAS
MCNEECE      ELBERT F     MS      980167          LAW OFFICE OF JEFFREY A VARAS                   ROGERS        EDWARD          MS      980167          LAW OFFICE OF JEFFREY A VARAS
MEALER       WALTER       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   ROGERS        WILLIAM J       MS      980167          LAW OFFICE OF JEFFREY A VARAS
MESHELL      JERRY        MS      980167          LAW OFFICE OF JEFFREY A VARAS                   ROPER         IVEY            MS      2002206         LAW OFFICE OF JEFFREY A VARAS
MILES        JOE          MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   ROSE          JAMES T         MS      980167          LAW OFFICE OF JEFFREY A VARAS
MILLS        GILBERT G    MS      980167          LAW OFFICE OF JEFFREY A VARAS                   RUDLEY        WASH            MS      980167          LAW OFFICE OF JEFFREY A VARAS
MILLS        WILLIAM R    MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   RUTA          VINCENT         MS      980167          LAW OFFICE OF JEFFREY A VARAS
MILNER       BOBBY        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   RYALS         RAYFORD         MS      2002206         LAW OFFICE OF JEFFREY A VARAS
MINTON       NORMAN       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   SALLEY        GEORGE A        MS      980167          LAW OFFICE OF JEFFREY A VARAS
MITCHELL     JAMES        MS      980167          LAW OFFICE OF JEFFREY A VARAS                   SALSER        BERT            MS      2002206         LAW OFFICE OF JEFFREY A VARAS
MITCHELL     LEWIS J      MS      200286          LAW OFFICE OF JEFFREY A VARAS                   SASSER        JOE             MS      980167          LAW OFFICE OF JEFFREY A VARAS
MOORE        CLARENCE     MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   SAUCIER       HAYWARD         MS      2002206         LAW OFFICE OF JEFFREY A VARAS
MOORE        FLOYD E      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   SAUNDERS      ROBERT          MS      2002206         LAW OFFICE OF JEFFREY A VARAS
MOORE        HARVIE       MS      980167          LAW OFFICE OF JEFFREY A VARAS                   SCOTT         ARTHUR M        MS      980167          LAW OFFICE OF JEFFREY A VARAS
MOORE        INISH        MS      200286          LAW OFFICE OF JEFFREY A VARAS                   SCOTT         GEORGE          MS      980167          LAW OFFICE OF JEFFREY A VARAS
MOORE        JAMES        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   SELLERS       DOLPHUS         MS      2002206         LAW OFFICE OF JEFFREY A VARAS
MOOREHEAD    PAUL H       MS      980167          LAW OFFICE OF JEFFREY A VARAS                   SEXTON        DONALD R        MS      200286          LAW OFFICE OF JEFFREY A VARAS
MORGAN       BILLY F      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   SHAUNFIELD    THOMAS W        MS      2002206         LAW OFFICE OF JEFFREY A VARAS
MORROW       THEODORE     MS      980167          LAW OFFICE OF JEFFREY A VARAS                   SHELBY        JAMES           MS      2002206         LAW OFFICE OF JEFFREY A VARAS
MOSLEY       SHIRRIAL     MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   SHIPP         DONALD          MS      980167          LAW OFFICE OF JEFFREY A VARAS
MOULDER      WILLIAM      MS      2002-374        LAW OFFICE OF JEFFREY A VARAS                   SHOEMAKER     GENE M          MS      980167          LAW OFFICE OF JEFFREY A VARAS
MUIRHEAD     DAVID L      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   SILVEY        HOWARD K        MS      200286          LAW OFFICE OF JEFFREY A VARAS
MUIRHEAD     JAMES F      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   SIMONI        ROBERT E        MS      980167          LAW OFFICE OF JEFFREY A VARAS
MULLEN       JAKE         MS      200286          LAW OFFICE OF JEFFREY A VARAS                   SIMPSON       GEORGE          MS      200286          LAW OFFICE OF JEFFREY A VARAS
MURPHY       KENNETH E    MS      980167          LAW OFFICE OF JEFFREY A VARAS                   SINGLETON     JAMES           MS      2002206         LAW OFFICE OF JEFFREY A VARAS
MURRAY       WILLIAM E    MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   SIVILS        AUBREY B        MS      980167          LAW OFFICE OF JEFFREY A VARAS
NADALICH     FRANCIS      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   SMART         ROEL            MS      CI2003001AS     LAW OFFICE OF JEFFREY A VARAS
NAGEL        CHARLES R    MS      200286          LAW OFFICE OF JEFFREY A VARAS                   SMITH         BETTY J         MS      980167          LAW OFFICE OF JEFFREY A VARAS
NAIL         STERLING     MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   SMITH         DOYLE           MS      2002206         LAW OFFICE OF JEFFREY A VARAS
NAILLON      JOE D        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   SMITH         LACY G          MS      2002206         LAW OFFICE OF JEFFREY A VARAS
NATIONS      JOHNNIE      MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   SMITH         OTIS W          MS      980167          LAW OFFICE OF JEFFREY A VARAS
NCNAIRY      ERVIN L      MS      200286          LAW OFFICE OF JEFFREY A VARAS                   SMITHERMAN    JAMES           MS      2002206         LAW OFFICE OF JEFFREY A VARAS
NEWMAN       JOSEPH S     MS      980167          LAW OFFICE OF JEFFREY A VARAS                   SMITHERMAN    OSCAR           MS      2002206         LAW OFFICE OF JEFFREY A VARAS
NEWMAN       STARK J      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   SPARKMAN      SYBIL J         MS      2002206         LAW OFFICE OF JEFFREY A VARAS
NIX          LEONARD      MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   SPEER         JAMES J         MS      980167          LAW OFFICE OF JEFFREY A VARAS
NORMAN       GRADY B      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   STALLWORTH    BERNARD         MS      200286          LAW OFFICE OF JEFFREY A VARAS
NORTHROP     KERMIT       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   STEELE        WILLIAM H       MS      980167          LAW OFFICE OF JEFFREY A VARAS
O'BANNON     THOMAS B     MS      980167          LAW OFFICE OF JEFFREY A VARAS                   STELL         CHARLES         MS      980167          LAW OFFICE OF JEFFREY A VARAS
O'NEAL       JOSEPH       MS      980167          LAW OFFICE OF JEFFREY A VARAS                   STELMAN       JOHNNIE         MS      2002206         LAW OFFICE OF JEFFREY A VARAS
OVERSTREET   LAMAR B      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   STENNETT      LLOYD           MS      2002206         LAW OFFICE OF JEFFREY A VARAS
PANOS        JIMMIE       MS      980167          LAW OFFICE OF JEFFREY A VARAS                   STEVENSON     LYNWOOD         MS      2002206         LAW OFFICE OF JEFFREY A VARAS
PARKER       ELMONIA R    MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   STEWART       JIMMIE          MS      2002-374        LAW OFFICE OF JEFFREY A VARAS
PARKER       HERMAN       MS      980167          LAW OFFICE OF JEFFREY A VARAS                   STEWART       JOHN L          MS      980167          LAW OFFICE OF JEFFREY A VARAS
PARKS        DALTON       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   STOKES        WALTER S        MS      980167          LAW OFFICE OF JEFFREY A VARAS
PATTON       JOHN         MS      980167          LAW OFFICE OF JEFFREY A VARAS                   STRAIT        WENDELL         MS      2002206         LAW OFFICE OF JEFFREY A VARAS
PENDOWSKI    CHESTER V    MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   STRICKLAND    ELMER L         MS      980167          LAW OFFICE OF JEFFREY A VARAS
PERRYMAN     NATHANIEL    MS      980167          LAW OFFICE OF JEFFREY A VARAS                   STRICKLAND    IRVIN           MS      980167          LAW OFFICE OF JEFFREY A VARAS
PHILLIPS     HIRAM        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   STRICKLAND    REJOYCE         MS      980167          LAW OFFICE OF JEFFREY A VARAS
PIERCE       THOMAS       MS      980167          LAW OFFICE OF JEFFREY A VARAS                   SUMMERVILLE   MOSES           MS      980167          LAW OFFICE OF JEFFREY A VARAS
PITCHFORD    JAMES        MS      980167          LAW OFFICE OF JEFFREY A VARAS                   SUTHERLAND    RAYBURN L       MS      200286          LAW OFFICE OF JEFFREY A VARAS
PITTS        WILLIAM      MS      980167          LAW OFFICE OF JEFFREY A VARAS                   SWITZER       WALLINGFORD C   MS      980167          LAW OFFICE OF JEFFREY A VARAS
POLK         HENRY        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   TABOR         THOMAS A        MS      200286          LAW OFFICE OF JEFFREY A VARAS
PORTER       ERVIN        MS      980167          LAW OFFICE OF JEFFREY A VARAS                   TAPLIN        MACK            MS      980167          LAW OFFICE OF JEFFREY A VARAS
PRICE        JOHN D       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   TAYLOR        EDWARD          MS      2002206         LAW OFFICE OF JEFFREY A VARAS
PRICE        RAY          MS      980167          LAW OFFICE OF JEFFREY A VARAS                   TAYLOR        FRANK           MS      980167          LAW OFFICE OF JEFFREY A VARAS
PUCKETT      JAMES        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   TAYLOR        KENNETH         MS      980167          LAW OFFICE OF JEFFREY A VARAS
RAY          JOHNNY L     MS      980167          LAW OFFICE OF JEFFREY A VARAS                   TEMPLETON     GAYLE           MS      2002206         LAW OFFICE OF JEFFREY A VARAS
RAY          RENFORD D    MS      110090CI        LAW OFFICE OF JEFFREY A VARAS                   TERRELL       HENRY N         MS      980167          LAW OFFICE OF JEFFREY A VARAS
RAYNER       BILLY        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   TERRY         RAYMOND         MS      2002206         LAW OFFICE OF JEFFREY A VARAS
READ         VAUGHN A     MS      980167          LAW OFFICE OF JEFFREY A VARAS                   THOMAS        BOBBY           MS      200286          LAW OFFICE OF JEFFREY A VARAS
REED         CHARLES A    MS      980167          LAW OFFICE OF JEFFREY A VARAS                   THOMAS        MARSTON         MS      2002206         LAW OFFICE OF JEFFREY A VARAS
REIBE        FORREST W    MS      980167          LAW OFFICE OF JEFFREY A VARAS                   THOMPSON      HOWARD          MS      2002206         LAW OFFICE OF JEFFREY A VARAS
REYNOLDS     CLARENCE     MS      980167          LAW OFFICE OF JEFFREY A VARAS                   THOMPSON      JAMES L         MS      2002206         LAW OFFICE OF JEFFREY A VARAS
RICE         ROY M        MS      980167          LAW OFFICE OF JEFFREY A VARAS                   THRASH        ROBERT L        MS      980167          LAW OFFICE OF JEFFREY A VARAS
RICE         WESLEY L     MS      2002206         LAW OFFICE OF JEFFREY A VARAS                   THREET        WILLIAM J       MS      980167          LAW OFFICE OF JEFFREY A VARAS
RICHARD      ANDREW       MS      980167          LAW OFFICE OF JEFFREY A VARAS                   TILLMAN       CARRIE L        MS      980167          LAW OFFICE OF JEFFREY A VARAS
RICHARDSON   HENRY        MS      980167          LAW OFFICE OF JEFFREY A VARAS                   TILLMAN       CLAYTON P       MS      980167          LAW OFFICE OF JEFFREY A VARAS
RIDGEWAY     WILLIE E     MS      200286          LAW OFFICE OF JEFFREY A VARAS                   TOLBERT       PERRY           MS      980167          LAW OFFICE OF JEFFREY A VARAS
ROBB         LEE          MS      980167          LAW OFFICE OF JEFFREY A VARAS                   TOMLIN        ROBERT          MS      2002206         LAW OFFICE OF JEFFREY A VARAS

                                                                                                                                                          Appendix A - 180
                                     Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                Document Page 199 of 624
Claimant      Claimant     State                                                                Claimant      Claimant          State
Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel                    Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel
TUCKER        JOSEPH F     MS      2002206         LAW OFFICE OF JEFFREY A VARAS                BOLIN         JERRY W           TX      1553            LAW OFFICE OF JIM ZADEH, PC
TUGGLE        WILLIAM      MS      2002206         LAW OFFICE OF JEFFREY A VARAS                BOUCHELION    CONRAD C          TX      1553            LAW OFFICE OF JIM ZADEH, PC
TURNER        LARRY        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                BREWER        DAVID             TX      1553            LAW OFFICE OF JIM ZADEH, PC
TYNDALL       WILLIAM E    MS      2002206         LAW OFFICE OF JEFFREY A VARAS                COX           LONZY             TX      1553            LAW OFFICE OF JIM ZADEH, PC
VAUGHAN       PHILLIP      MS      2002206         LAW OFFICE OF JEFFREY A VARAS                ELLIS         ISIAH             TX      1553            LAW OFFICE OF JIM ZADEH, PC
WAGONER       ARTHUR       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                GAINER        JOHN R            TX      1553            LAW OFFICE OF JIM ZADEH, PC
WALDEN        GRADY A      MS      200286          LAW OFFICE OF JEFFREY A VARAS                GIBBS         HAROLD M          TX      1553            LAW OFFICE OF JIM ZADEH, PC
WALKER        COLEN        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                HICKS         JAMES C           TX      1553            LAW OFFICE OF JIM ZADEH, PC
WALKER        EUGENE       MS      200286          LAW OFFICE OF JEFFREY A VARAS                HOUSTON       HENRY             TX      1553            LAW OFFICE OF JIM ZADEH, PC
WALKER        JOHNNY R     MS      2002206         LAW OFFICE OF JEFFREY A VARAS                MCCOY         ROOSEVELT         TX      1553            LAW OFFICE OF JIM ZADEH, PC
WALKER        WT           MS      980167          LAW OFFICE OF JEFFREY A VARAS                O'GRADY       THOMAS            TX      1553            LAW OFFICE OF JIM ZADEH, PC
WALLACE       THOMAS       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                PAYNE         DOROTHY           TX      1553            LAW OFFICE OF JIM ZADEH, PC
WALLACE       THOMAS       MS      980167          LAW OFFICE OF JEFFREY A VARAS                PAYNE         LARRY E           TX      1553            LAW OFFICE OF JIM ZADEH, PC
WARD          JIMMIE L     MS      980167          LAW OFFICE OF JEFFREY A VARAS                PETERSON      EARNESTINE        TX      1553            LAW OFFICE OF JIM ZADEH, PC
WARREN        BRUCE E      MS      980167          LAW OFFICE OF JEFFREY A VARAS                STRAUGHAN     FRANK D           TX      1553            LAW OFFICE OF JIM ZADEH, PC
WARREN        HANNIBAL G   MS      2002206         LAW OFFICE OF JEFFREY A VARAS                THOMAS        WILLIAM W         TX      1553            LAW OFFICE OF JIM ZADEH, PC
WARREN        THOMAS L     MS      980167          LAW OFFICE OF JEFFREY A VARAS                THOMPSON      GEORGE R          TX      1553            LAW OFFICE OF JIM ZADEH, PC
WATSON        LEE D        MS      980167          LAW OFFICE OF JEFFREY A VARAS                TRAVIS        GORDON            TX      1553            LAW OFFICE OF JIM ZADEH, PC
WATSON        TOM J        MS      980167          LAW OFFICE OF JEFFREY A VARAS                WOOD          CHARLES R         TX      1553            LAW OFFICE OF JIM ZADEH, PC
WATTS         CHLOE        MS      980167          LAW OFFICE OF JEFFREY A VARAS                WOODS         JOHN H            TX      1553            LAW OFFICE OF JIM ZADEH, PC
WEATHERLY     RICHARD W    MS      980167          LAW OFFICE OF JEFFREY A VARAS                BARRAGAN      MARCELINO JR.     TX      94-06223-F      LAW OFFICE OF ROGER G. WORTHINGTON, P.C.
WELLS         EDWIN R      MS      2002206         LAW OFFICE OF JEFFREY A VARAS                CASAREZ       ADOLPH A          TX      95CI-12684      LAW OFFICE OF ROGER G. WORTHINGTON, P.C.
WEST          JOHN W       MS      980167          LAW OFFICE OF JEFFREY A VARAS                GARZA         CARLOS D          TX      95CI-12684      LAW OFFICE OF ROGER G. WORTHINGTON, P.C.
WESTFAUL      CALVERT      MS      2002206         LAW OFFICE OF JEFFREY A VARAS                HAMMOND       ELLA A            VA      98-283          LAW OFFICE OF ROGER G. WORTHINGTON, P.C.
WHATLEY       JAMES H      MS      980167          LAW OFFICE OF JEFFREY A VARAS                HARDIE        WINFRED D.        TX      95CI-02673      LAW OFFICE OF ROGER G. WORTHINGTON, P.C.
WHITAKER      CHARLES E    MS      980167          LAW OFFICE OF JEFFREY A VARAS                HORN          RICHARD DARRELL   TX      91011287-E      LAW OFFICE OF ROGER G. WORTHINGTON, P.C.
WHITE         JAMES D      MS      980167          LAW OFFICE OF JEFFREY A VARAS                HUTCHISON     ROBERT I          TX      18,215          LAW OFFICE OF ROGER G. WORTHINGTON, P.C.
WHITE         RONNIE R     MS      980167          LAW OFFICE OF JEFFREY A VARAS                JENSCHKE      CLIFTON L.        TX      95CI-12268      LAW OFFICE OF ROGER G. WORTHINGTON, P.C.
WHITTINGTON   GLEN G       MS      980167          LAW OFFICE OF JEFFREY A VARAS                MILLS         JAMES V ARMSTRO   TX      91-4580-F       LAW OFFICE OF ROGER G. WORTHINGTON, P.C.
WILBURN       ROBERT       MS      980167          LAW OFFICE OF JEFFREY A VARAS                MUELLER       REINHOLD          TX      CC-00-04305-A   LAW OFFICE OF ROGER G. WORTHINGTON, P.C.
WILKINSON     BILLY        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                PAPE          SAM               TX      95CI-12684      LAW OFFICE OF ROGER G. WORTHINGTON, P.C.
WILKS         JAMES R      MS      980167          LAW OFFICE OF JEFFREY A VARAS                PAULEY        WALLACE           CA      ADMIN           LAW OFFICE OF ROGER G. WORTHINGTON, P.C.
WILLIAM       JOHNNY M     MS      980167          LAW OFFICE OF JEFFREY A VARAS                SCHEELER      CLIFFORD          WA      ADMIN           LAW OFFICE OF ROGER G. WORTHINGTON, P.C.
WILLIAMS      DORMAN D     MS      980167          LAW OFFICE OF JEFFREY A VARAS                SCHOFIELD     GEORGE B          TX      53360           LAW OFFICE OF ROGER G. WORTHINGTON, P.C.
WILLIAMS      JAMES        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                SCHULZ        EUGENE L          TX      95CI-12268      LAW OFFICE OF ROGER G. WORTHINGTON, P.C.
WILLIAMS      JAMES        MS      980167          LAW OFFICE OF JEFFREY A VARAS                SMITH         ANDREW            TX      94-06223-F      LAW OFFICE OF ROGER G. WORTHINGTON, P.C.
WILLIAMS      JESSE C      MS      2002206         LAW OFFICE OF JEFFREY A VARAS                SMITH         MANLEY            TX      91-4542-C       LAW OFFICE OF ROGER G. WORTHINGTON, P.C.
WILSON        DW           MS      980167          LAW OFFICE OF JEFFREY A VARAS                THOMAS        GENE              WA      ADMIN           LAW OFFICE OF ROGER G. WORTHINGTON, P.C.
WILSON        ROBERT       MS      2002206         LAW OFFICE OF JEFFREY A VARAS                TIMS          BILLY R           TX      95CI-12684      LAW OFFICE OF ROGER G. WORTHINGTON, P.C.
WILSON        ROBERT S     MS      980167          LAW OFFICE OF JEFFREY A VARAS                WHITE         ORAL V            TX      95CI-12688      LAW OFFICE OF ROGER G. WORTHINGTON, P.C.
WILSON        SWADE        MS      2002206         LAW OFFICE OF JEFFREY A VARAS                WORTHINGTON   DAVID H           TX      94-06223-F      LAW OFFICE OF ROGER G. WORTHINGTON, P.C.
WINFIELD      ELIAS        MS      980167          LAW OFFICE OF JEFFREY A VARAS                CORPORATION   RICK FRANKLIN     OR      ADMIN           LAW OFFICE OF RONALD L. MAREK
WOODS         RUFUS A      MS      980167          LAW OFFICE OF JEFFREY A VARAS                ROBERTSON     RALPH M           CA      BC342498        LAW OFFICE OF STEPHEN HEALY
WOOLLEY       MARION G     MS      980167          LAW OFFICE OF JEFFREY A VARAS                HORNBERGER    WILLIAM B         TX      94-9718-G       LAW OFFICE OF VAN SHAW
WOOTEN        WILLIAM      MS      2002206         LAW OFFICE OF JEFFREY A VARAS                AINSWORTH     JAMES D           MS      CI-97-0101-AS   LAW OFFICE OF W. HARVEY BARTON
YATES         RICHARD      MS      2002206         LAW OFFICE OF JEFFREY A VARAS                ALEXANDER     NAOMA             MS      980167          LAW OFFICE OF W. HARVEY BARTON
YOUNG         WILLIE L     MS      2001-20         LAW OFFICE OF JEFFREY A VARAS                ANDERSON      ROBERT E          MS      2001-194-CV12   LAW OFFICE OF W. HARVEY BARTON
GREER         RUSSELL      OR      080608888       LAW OFFICE OF JEFFREY S. MUTNICK             ANDERSON      WALTER            MS      980167          LAW OFFICE OF W. HARVEY BARTON
FREDERICK     HODGIE P     LA      C529343         LAW OFFICE OF JERRY COVERT                   ANDREWS       ROBBIE D          MS      980167          LAW OFFICE OF W. HARVEY BARTON
PITRE         VERNA F      LA      C574334         LAW OFFICE OF JERRY COVERT                   ANDREWS       ROBERT L          MS      980167          LAW OFFICE OF W. HARVEY BARTON
STELLY        NELSON P     LA      101734          LAW OFFICE OF JERRY COVERT                   ARENDER       BOBBY J           MS      2001-194-CV12   LAW OFFICE OF W. HARVEY BARTON
BARNETT       LACIEL       TX      CC-00-11502-C   LAW OFFICE OF JILL KUSWA NICAUD              ARMSTRONG     BENNY             MS      980167          LAW OFFICE OF W. HARVEY BARTON
BENNETT       ROE          TX      CC-00-11502-C   LAW OFFICE OF JILL KUSWA NICAUD              ASH           MONROE            MS      980167          LAW OFFICE OF W. HARVEY BARTON
BENNETT       SYLVESTER    TX      CC-00-11502-C   LAW OFFICE OF JILL KUSWA NICAUD              AVERY         JONAH R           MS      980167          LAW OFFICE OF W. HARVEY BARTON
CRUMP         FRANK        TX      27,308          LAW OFFICE OF JILL KUSWA NICAUD              BALLANCE      HUBERT E          MS      980167          LAW OFFICE OF W. HARVEY BARTON
CRUMP         FRANK        TX      GNO-03195       LAW OFFICE OF JILL KUSWA NICAUD              BARD          RANDOLPH          TX      C04091          LAW OFFICE OF W. HARVEY BARTON
CULP          CARL R       TX      CC-00-11502-C   LAW OFFICE OF JILL KUSWA NICAUD              BARKSDALE     DORAIN            MS      2001-194-CV12   LAW OFFICE OF W. HARVEY BARTON
CULP          FLOYD A      TX      CC-00-11502-C   LAW OFFICE OF JILL KUSWA NICAUD              BARNES        JAMES B           MS      2001-194-CV12   LAW OFFICE OF W. HARVEY BARTON
CULP          FLOYD S      TX      CC-00-11502-C   LAW OFFICE OF JILL KUSWA NICAUD              BARRETT       DOROTHY D         MS      980167          LAW OFFICE OF W. HARVEY BARTON
EARNHARDT     ALVIN        TX      CC-00-11502-C   LAW OFFICE OF JILL KUSWA NICAUD              BARTLETT      JOHN R            MS      980167          LAW OFFICE OF W. HARVEY BARTON
EWING         NATHAN       TX      27,308          LAW OFFICE OF JILL KUSWA NICAUD              BASS          FRANKLIN          MS      980167          LAW OFFICE OF W. HARVEY BARTON
EWING         NATHAN       TX      GNO-03195       LAW OFFICE OF JILL KUSWA NICAUD              BASS          WILLIAM P         MS      980167          LAW OFFICE OF W. HARVEY BARTON
HALL          ROBERT       TX      27,307          LAW OFFICE OF JILL KUSWA NICAUD              BEATTY        PAUL              MS      980167          LAW OFFICE OF W. HARVEY BARTON
JONES         ISAIAH       TX      27,308          LAW OFFICE OF JILL KUSWA NICAUD              BEAUGEZ       PERCY S           MS      CI-97-0080-AS   LAW OFFICE OF W. HARVEY BARTON
JONES         ISAIAH       TX      GNO-03195       LAW OFFICE OF JILL KUSWA NICAUD              BECKMAN       DL                MS      980167          LAW OFFICE OF W. HARVEY BARTON
LABARBERA     ANTHONETT    TX      27,308          LAW OFFICE OF JILL KUSWA NICAUD              BELL          HENRY J           MS      980167          LAW OFFICE OF W. HARVEY BARTON
LABARBERA     ANTHONETT    TX      GNO-03195       LAW OFFICE OF JILL KUSWA NICAUD              BELL          JAMES T           MS      980167          LAW OFFICE OF W. HARVEY BARTON
MILLER        CHARLES      TX      CC-00-11502-C   LAW OFFICE OF JILL KUSWA NICAUD              BELL          ROY E             MS      980167          LAW OFFICE OF W. HARVEY BARTON
ORSAG         DWAYNE       TX      27,308          LAW OFFICE OF JILL KUSWA NICAUD              BENNETT       HOWARD            MS      98-6-64         LAW OFFICE OF W. HARVEY BARTON
ORSAG         DWAYNE       TX      GNO-03195       LAW OFFICE OF JILL KUSWA NICAUD              BIRDNER       JAMES E           MS      980167          LAW OFFICE OF W. HARVEY BARTON
RUBAC         SHARON       TX      27,308          LAW OFFICE OF JILL KUSWA NICAUD              BLACK         THOMAS C          MS      980167          LAW OFFICE OF W. HARVEY BARTON
RUBAC         SHARON       TX      GNO-03195       LAW OFFICE OF JILL KUSWA NICAUD              BLACKLEDGE    WILLIE            MS      980167          LAW OFFICE OF W. HARVEY BARTON
SHAVER        JAMES        TX      CC-00-11502-C   LAW OFFICE OF JILL KUSWA NICAUD              BOANO         ANDREW J          MS      980167          LAW OFFICE OF W. HARVEY BARTON
SIMON         HAYWOOD      TX      CC-00-11502-C   LAW OFFICE OF JILL KUSWA NICAUD              BOLEN         VIOLA D           MS      980167          LAW OFFICE OF W. HARVEY BARTON
WHITE         EB           TX      GNO-03195       LAW OFFICE OF JILL KUSWA NICAUD              BONNER        VIRGIL            MS      980167          LAW OFFICE OF W. HARVEY BARTON
BLANCHARD     WALLACE E    TX      1553            LAW OFFICE OF JIM ZADEH, PC                  BORSARGE      CHARLES           MS      980167          LAW OFFICE OF W. HARVEY BARTON

                                                                                                                                                          Appendix A - 181
                                       Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                                 Document Page 200 of 624
Claimant        Claimant     State                                                               Claimant    Claimant     State
Last Name       First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name   First Name   Filed   Docket Number   Primary Plaintiff Counsel
BOWDEN          PAUL G       MS      980167          LAW OFFICE OF W. HARVEY BARTON              ENGLAND     HARDY        MS      980167          LAW OFFICE OF W. HARVEY BARTON
BOYD            JOHN W       MS      980167          LAW OFFICE OF W. HARVEY BARTON              ERVIN       JOHN W       MS      980167          LAW OFFICE OF W. HARVEY BARTON
BOYKIN          CJ           MS      980167          LAW OFFICE OF W. HARVEY BARTON              FAGAN       DARROW       MS      980167          LAW OFFICE OF W. HARVEY BARTON
BRADFORD        JOHN G       MS      980167          LAW OFFICE OF W. HARVEY BARTON              FARMER      WILLIAM F    MS      CI-97-0110-AS   LAW OFFICE OF W. HARVEY BARTON
BRAZIL          JOHN L       MS      980167          LAW OFFICE OF W. HARVEY BARTON              FIELDS      JIMMY D      MS      980167          LAW OFFICE OF W. HARVEY BARTON
BREWER          LAWRENCE C   MS      980167          LAW OFFICE OF W. HARVEY BARTON              FINKLEA     EVANS        MS      980167          LAW OFFICE OF W. HARVEY BARTON
BRIDGES         CURTIS       MS      980167          LAW OFFICE OF W. HARVEY BARTON              FLORES      ALBERT       TX      C04091          LAW OFFICE OF W. HARVEY BARTON
BROWDER         WILLIE E     MS      980167          LAW OFFICE OF W. HARVEY BARTON              FLOWERS     ROBERT R     MS      CI-97-0112-AS   LAW OFFICE OF W. HARVEY BARTON
BROWN           JAMES        MS      2002-0683       LAW OFFICE OF W. HARVEY BARTON              FLOYD       BILLY C      MS      980167          LAW OFFICE OF W. HARVEY BARTON
BROWN           WILLIE E     MS      980167          LAW OFFICE OF W. HARVEY BARTON              FLOYD       PORTER C     MS      980167          LAW OFFICE OF W. HARVEY BARTON
BRUMFIELD       ESSIE        MS      980167          LAW OFFICE OF W. HARVEY BARTON              FORD        THOMAS E     MS      980167          LAW OFFICE OF W. HARVEY BARTON
BRYAN           CALVIN       MS      2001-194-CV12   LAW OFFICE OF W. HARVEY BARTON              FOWLER      FRANK        MS      CI-97-0111-AS   LAW OFFICE OF W. HARVEY BARTON
BRYANT          PAUL E       MS      CI-97-0102-AS   LAW OFFICE OF W. HARVEY BARTON              FRANKLIN    ROOSEVELT    MS      980167          LAW OFFICE OF W. HARVEY BARTON
BUCKLEY         JAMES C      MS      980167          LAW OFFICE OF W. HARVEY BARTON              FRATUS      LARRY R      MS      980167          LAW OFFICE OF W. HARVEY BARTON
BURNS           LEROY        MS      980167          LAW OFFICE OF W. HARVEY BARTON              GAGE        TOM C        MS      980167          LAW OFFICE OF W. HARVEY BARTON
BURSON          JOHN W       MS      CI-97-0103-AS   LAW OFFICE OF W. HARVEY BARTON              GAMBLE      JOHNNIE      MS      980167          LAW OFFICE OF W. HARVEY BARTON
BUSH            JOHN C       MS      980167          LAW OFFICE OF W. HARVEY BARTON              GAMBLIN     JIM          MS      CI-97-0113-AS   LAW OFFICE OF W. HARVEY BARTON
BUTLER          LESSIE J     MS      980167          LAW OFFICE OF W. HARVEY BARTON              GANEY       BURT         MS      980167          LAW OFFICE OF W. HARVEY BARTON
BYCE            JOE R        TX      C04091          LAW OFFICE OF W. HARVEY BARTON              GATHERS     JERRY        MS      980167          LAW OFFICE OF W. HARVEY BARTON
CALDWELL        JESSIE       MS      980167          LAW OFFICE OF W. HARVEY BARTON              GATLIN      CLINTON H    MS      980167          LAW OFFICE OF W. HARVEY BARTON
CALLAWAY        HENRY L      MS      CI-97-0104-AS   LAW OFFICE OF W. HARVEY BARTON              GILMORE     EDDIE        MS      980167          LAW OFFICE OF W. HARVEY BARTON
CALLENDER       HORACE L     MS      2001-194-CV12   LAW OFFICE OF W. HARVEY BARTON              GLASGLOW    BERT         MS      980167          LAW OFFICE OF W. HARVEY BARTON
CAMPBELL        ROBERT F     MS      CI-97-0105-AS   LAW OFFICE OF W. HARVEY BARTON              GLASPER     ROBERT       TX      C04091          LAW OFFICE OF W. HARVEY BARTON
CHAMBERS        WALLACE R    MS      980167          LAW OFFICE OF W. HARVEY BARTON              GOFF        ETHAN S      MS      CI-97-0114-AS   LAW OFFICE OF W. HARVEY BARTON
CHILDS          ALLEN        MS      980167          LAW OFFICE OF W. HARVEY BARTON              GOLEMON     WILLIAM M    MS      CI-97-0115-AS   LAW OFFICE OF W. HARVEY BARTON
CLANTON         JOHN H       MS      2001-194-CV12   LAW OFFICE OF W. HARVEY BARTON              GORUM       HERMAN       MS      980167          LAW OFFICE OF W. HARVEY BARTON
CLARK           DAVID        MS      980167          LAW OFFICE OF W. HARVEY BARTON              GRAHAM      LONNIE E     MS      980167          LAW OFFICE OF W. HARVEY BARTON
CLARK           JL           MS      980167          LAW OFFICE OF W. HARVEY BARTON              GRAVES      CHARLES A    MS      CI-97-0116-AS   LAW OFFICE OF W. HARVEY BARTON
CLARK           JAMES W      MS      980167          LAW OFFICE OF W. HARVEY BARTON              GRAY        CLARENCE E   MS      980167          LAW OFFICE OF W. HARVEY BARTON
CLARK           KENNETH D    MS      980167          LAW OFFICE OF W. HARVEY BARTON              GRAY        FARRIS A     MS      980167          LAW OFFICE OF W. HARVEY BARTON
CLARK           RALPH C      MS      980167          LAW OFFICE OF W. HARVEY BARTON              GRAY        JESSE R      MS      980167          LAW OFFICE OF W. HARVEY BARTON
CLARKE          ASH C        MS      980167          LAW OFFICE OF W. HARVEY BARTON              GRAY        LIONEL H     MS      980167          LAW OFFICE OF W. HARVEY BARTON
CLARY           OQ           MS      980167          LAW OFFICE OF W. HARVEY BARTON              GREENLEE    LEWIS F      MS      980167          LAW OFFICE OF W. HARVEY BARTON
CLARY           OTIS         MS      980167          LAW OFFICE OF W. HARVEY BARTON              GREGORY     REX L        MS      CI-97-0117-AS   LAW OFFICE OF W. HARVEY BARTON
CLEMMONS        JOHN C       MS      2001-194-CV12   LAW OFFICE OF W. HARVEY BARTON              GRELLE      NEVA J       MS      980167          LAW OFFICE OF W. HARVEY BARTON
COBB            GRAHAM       MS      980167          LAW OFFICE OF W. HARVEY BARTON              HALEY       ROY E        MS      980167          LAW OFFICE OF W. HARVEY BARTON
COLAFRANCESCO   LOUIS        TX      C04091          LAW OFFICE OF W. HARVEY BARTON              HALL        ALBERT       MS      980167          LAW OFFICE OF W. HARVEY BARTON
COLLINS         ALBERT J     MS      980167          LAW OFFICE OF W. HARVEY BARTON              HALL        LESLIE R     MS      CI-97-0118-AS   LAW OFFICE OF W. HARVEY BARTON
COLLINS         HARVEY H     MS      980167          LAW OFFICE OF W. HARVEY BARTON              HALL        ONEIDA       MS      980167          LAW OFFICE OF W. HARVEY BARTON
CONDRAY         FRED L       MS      980167          LAW OFFICE OF W. HARVEY BARTON              HANLEY      RICHARD E    MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON
CONE            JAMES R      MS      980167          LAW OFFICE OF W. HARVEY BARTON              HANSELL     ELIZABETH    MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON
CONLEY          WILLIAM A    MS      2001-194-CV12   LAW OFFICE OF W. HARVEY BARTON              HARRIS      EDOM         MS      980167          LAW OFFICE OF W. HARVEY BARTON
COOK            JESSIE       MS      980167          LAW OFFICE OF W. HARVEY BARTON              HAYES       CLARK        MS      980167          LAW OFFICE OF W. HARVEY BARTON
COOK            OSCAR W      MS      2001-194-CV12   LAW OFFICE OF W. HARVEY BARTON              HAYES       EVENN A      MS      2001-194-CV12   LAW OFFICE OF W. HARVEY BARTON
COOPER          TYSON E      MS      980167          LAW OFFICE OF W. HARVEY BARTON              HEARNDON    WILLIAM D    MS      CI-97-0119-AS   LAW OFFICE OF W. HARVEY BARTON
CORDER          JAMES H      MS      980167          LAW OFFICE OF W. HARVEY BARTON              HEDRICK     SAMUEL L     MS      980167          LAW OFFICE OF W. HARVEY BARTON
COTHEM          CHARLES D    MS      980167          LAW OFFICE OF W. HARVEY BARTON              HEMMITT     CALVIN       MS      980167          LAW OFFICE OF W. HARVEY BARTON
COUCH           JAMES W      MS      980167          LAW OFFICE OF W. HARVEY BARTON              HENDERSON   GLORIA       MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON
COURTNEY        LESTER E     MS      980167          LAW OFFICE OF W. HARVEY BARTON              HENDRIX     WILBERT      MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON
COVAS           HENRY V      MS      980167          LAW OFFICE OF W. HARVEY BARTON              HERITAGE    MILDRED L    MS      980167          LAW OFFICE OF W. HARVEY BARTON
COX             BILLY        MS      980167          LAW OFFICE OF W. HARVEY BARTON              HERNDON     FRANK J      MS      980167          LAW OFFICE OF W. HARVEY BARTON
CRANFIELD       GEORGE S     MS      980167          LAW OFFICE OF W. HARVEY BARTON              HERREN      BRADY M      MS      980167          LAW OFFICE OF W. HARVEY BARTON
CROSBY          GEORGE       MS      980167          LAW OFFICE OF W. HARVEY BARTON              HICKS       THOMAS J     MS      CI-97-0120-AS   LAW OFFICE OF W. HARVEY BARTON
CULPEPPER       CHARLES H    MS      980167          LAW OFFICE OF W. HARVEY BARTON              HINKEL      WILLIAM H    MS      CI-97-0121-AS   LAW OFFICE OF W. HARVEY BARTON
CUMMINGS        BOBBY G      MS      980167          LAW OFFICE OF W. HARVEY BARTON              HINTON      CHARLIE      MS      980167          LAW OFFICE OF W. HARVEY BARTON
CUMMINGS        WILLIE F     MS      980167          LAW OFFICE OF W. HARVEY BARTON              HODGE       JAMES E      MS      980167          LAW OFFICE OF W. HARVEY BARTON
DAILEY          MOSES        MS      980167          LAW OFFICE OF W. HARVEY BARTON              HOGG        JAMES G      MS      980167          LAW OFFICE OF W. HARVEY BARTON
DANSBY          EARL L       MS      980167          LAW OFFICE OF W. HARVEY BARTON              HOLLAND     DAVID        MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON
DARROUGH        EDWARD       MS      980167          LAW OFFICE OF W. HARVEY BARTON              HOOKS       BILL E       MS      980167          LAW OFFICE OF W. HARVEY BARTON
DAVIS           BUNNIE J     MS      980167          LAW OFFICE OF W. HARVEY BARTON              HOOKS       MERL         MS      980167          LAW OFFICE OF W. HARVEY BARTON
DAVIS           DELLA L      MS      980167          LAW OFFICE OF W. HARVEY BARTON              HORN        MARY         MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON
DEAN            NORMAN R     MS      2001-194-CV12   LAW OFFICE OF W. HARVEY BARTON              HOWARD      EDWARD       TX      C04091          LAW OFFICE OF W. HARVEY BARTON
DIAZ            CHESTER L    MS      CI-97-0106-AS   LAW OFFICE OF W. HARVEY BARTON              HOWARD      LEON         MS      980167          LAW OFFICE OF W. HARVEY BARTON
DOGGETT         CHARLES F    MS      CI-97-0107-AS   LAW OFFICE OF W. HARVEY BARTON              HUDSON      JESSE L      MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON
DOSS            JOE W        MS      980167          LAW OFFICE OF W. HARVEY BARTON              HUFFMAN     JC           MS      980167          LAW OFFICE OF W. HARVEY BARTON
DOTY            DORIS F      MS      CI-97-0108-AS   LAW OFFICE OF W. HARVEY BARTON              HUMPHREY    DOROTHY      MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON
DOUGLAS         EDWARD E     MS      980167          LAW OFFICE OF W. HARVEY BARTON              HUNTER      CLAUDIA M    MS      980167          LAW OFFICE OF W. HARVEY BARTON
DOUGLAS         GLEN A       MS      980167          LAW OFFICE OF W. HARVEY BARTON              HUTTO       TERRY        MS      980167          LAW OFFICE OF W. HARVEY BARTON
DREADING        ROBERT B     MS      980167          LAW OFFICE OF W. HARVEY BARTON              HUTTO       TERRY        MS      CI-99-0006-AS   LAW OFFICE OF W. HARVEY BARTON
DUNCAN          LEON         MS      980167          LAW OFFICE OF W. HARVEY BARTON              HYCHE       LAMAR M      MS      980167          LAW OFFICE OF W. HARVEY BARTON
DUNNAM          WILEY        MS      980167          LAW OFFICE OF W. HARVEY BARTON              HYDE        WILLIAM J    MS      CI-97-0122-AS   LAW OFFICE OF W. HARVEY BARTON
DYKES           JOHN W       MS      980167          LAW OFFICE OF W. HARVEY BARTON              INGLE       GARY A       MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON
EASTERWOOD      BILLY        MS      CI-97-0109-AS   LAW OFFICE OF W. HARVEY BARTON              IVY         JACKSON      MS      980167          LAW OFFICE OF W. HARVEY BARTON
EDWARDS         CHARLES M    MS      980167          LAW OFFICE OF W. HARVEY BARTON              JACKSON     LARRY D      MS      980167          LAW OFFICE OF W. HARVEY BARTON
ELLEDGE         DOYLE        TX      C04091          LAW OFFICE OF W. HARVEY BARTON              JACOBS      CALVESTER    MS      980167          LAW OFFICE OF W. HARVEY BARTON
ELLIS           SHERWOOD V   MS      980167          LAW OFFICE OF W. HARVEY BARTON              JAMESON     JOHN K       MS      980167          LAW OFFICE OF W. HARVEY BARTON

                                                                                                                                                    Appendix A - 182
                                      Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                Document Page 201 of 624
Claimant      Claimant      State                                                               Claimant     Claimant     State
Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
JAQUITH       KENNETH H     MS      CI-97-0123-AS   LAW OFFICE OF W. HARVEY BARTON              MUIRHEAD     DAVID L      MS      980167          LAW OFFICE OF W. HARVEY BARTON
JENKINS       ARCHIE L      MS      980167          LAW OFFICE OF W. HARVEY BARTON              MUIRHEAD     JAMES F      MS      980167          LAW OFFICE OF W. HARVEY BARTON
JOHNSON       ELDER S       MS      980167          LAW OFFICE OF W. HARVEY BARTON              MURPHY       KENNETH E    MS      980167          LAW OFFICE OF W. HARVEY BARTON
JOHNSON       GEORGE W      MS      980167          LAW OFFICE OF W. HARVEY BARTON              NADALICH     FRANCIS      MS      980167          LAW OFFICE OF W. HARVEY BARTON
JOHNSON       HARRY         MS      CI-97-0124-AS   LAW OFFICE OF W. HARVEY BARTON              NADALICH     FRANCIS      MS      CI-99-0008-AS   LAW OFFICE OF W. HARVEY BARTON
JOHNSON       JAMES H       MS      CI-97-0125-AS   LAW OFFICE OF W. HARVEY BARTON              NALL         HENRY L      MS      98-6-64         LAW OFFICE OF W. HARVEY BARTON
JOHNSON       JAMES R       MS      980167          LAW OFFICE OF W. HARVEY BARTON              NEWMAN       JOSEPH S     MS      980167          LAW OFFICE OF W. HARVEY BARTON
JOHNSON       JANIE M       MS      980167          LAW OFFICE OF W. HARVEY BARTON              NEWMAN       STARK J      MS      980167          LAW OFFICE OF W. HARVEY BARTON
JOHNSON       MARSHALL      MS      980167          LAW OFFICE OF W. HARVEY BARTON              NORMAN       GRADY B      MS      980167          LAW OFFICE OF W. HARVEY BARTON
JOHNSON       TOM           MS      980167          LAW OFFICE OF W. HARVEY BARTON              O'BANNON     THOMAS B     MS      980167          LAW OFFICE OF W. HARVEY BARTON
JOHNSTON      JOHN F        MS      980167          LAW OFFICE OF W. HARVEY BARTON              O'NEAL       JOSEPH       MS      980167          LAW OFFICE OF W. HARVEY BARTON
JONES         ADOLPHUS W    MS      CI-97-0126-AS   LAW OFFICE OF W. HARVEY BARTON              OVERSTREET   LAMAR B      MS      980167          LAW OFFICE OF W. HARVEY BARTON
JONES         EDWARD L      MS      980167          LAW OFFICE OF W. HARVEY BARTON              PANOS        JIMMIE       MS      980167          LAW OFFICE OF W. HARVEY BARTON
JONES         HENRY O       MS      980167          LAW OFFICE OF W. HARVEY BARTON              PARKER       ALLEN        MS      CI-97-0136-AS   LAW OFFICE OF W. HARVEY BARTON
JONES         PERRY R       MS      980167          LAW OFFICE OF W. HARVEY BARTON              PARKER       HERMAN       MS      980167          LAW OFFICE OF W. HARVEY BARTON
JONES         WILBUR        MS      980167          LAW OFFICE OF W. HARVEY BARTON              PATTON       JOHN         MS      980167          LAW OFFICE OF W. HARVEY BARTON
JOWERS        WILLIAM C     MS      980167          LAW OFFICE OF W. HARVEY BARTON              PERRY        SIBLEY       MS      CI-99-0009-AS   LAW OFFICE OF W. HARVEY BARTON
KAHO          CHARLES E     MS      980167          LAW OFFICE OF W. HARVEY BARTON              PERRYMAN     NATHANIEL    MS      980167          LAW OFFICE OF W. HARVEY BARTON
KAPP          HOWARD        MS      980167          LAW OFFICE OF W. HARVEY BARTON              PETTWAY      SAMUEL E     MS      CI-97-0137-AS   LAW OFFICE OF W. HARVEY BARTON
KEITH         FREDERICK H   MS      980167          LAW OFFICE OF W. HARVEY BARTON              PIERCE       THOMAS       MS      980167          LAW OFFICE OF W. HARVEY BARTON
KIDWELL       DOMINIC W     MS      980167          LAW OFFICE OF W. HARVEY BARTON              PITCHFORD    JAMES        MS      980167          LAW OFFICE OF W. HARVEY BARTON
KING          JAMES B       MS      980167          LAW OFFICE OF W. HARVEY BARTON              PITTMAN      ERNEST J     MS      CI-97-0138-AS   LAW OFFICE OF W. HARVEY BARTON
KING          JAMES D       MS      980167          LAW OFFICE OF W. HARVEY BARTON              PITTS        WILLIAM      MS      980167          LAW OFFICE OF W. HARVEY BARTON
KING          LUCILLE       MS      980167          LAW OFFICE OF W. HARVEY BARTON              PORTER       ERVIN        MS      980167          LAW OFFICE OF W. HARVEY BARTON
KING          SHELLEY L     MS      980167          LAW OFFICE OF W. HARVEY BARTON              PORTER       MILDRED V    MS      CI-97-0139-AS   LAW OFFICE OF W. HARVEY BARTON
KIRK          EMMETT        MS      980167          LAW OFFICE OF W. HARVEY BARTON              PRICE        RAY          MS      980167          LAW OFFICE OF W. HARVEY BARTON
KISER         ROY C         MS      980167          LAW OFFICE OF W. HARVEY BARTON              RAY          JOHNNY L     MS      980167          LAW OFFICE OF W. HARVEY BARTON
KNIGHT        CHARLES E     MS      980167          LAW OFFICE OF W. HARVEY BARTON              READ         VAUGHN A     MS      980167          LAW OFFICE OF W. HARVEY BARTON
KNIGHT        TEROY N       MS      980167          LAW OFFICE OF W. HARVEY BARTON              REED         CHARLES A    MS      980167          LAW OFFICE OF W. HARVEY BARTON
LANGLOIS      WILFRED J     MS      980167          LAW OFFICE OF W. HARVEY BARTON              REIBE        FORREST W    MS      980167          LAW OFFICE OF W. HARVEY BARTON
LAWRENCE      JOYCE M       MS      980167          LAW OFFICE OF W. HARVEY BARTON              REYNOLDS     CLARENCE     MS      980167          LAW OFFICE OF W. HARVEY BARTON
LEE           EDWARD W      MS      CI-97-0127-AS   LAW OFFICE OF W. HARVEY BARTON              REYNOLDS     JAMES        MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON
LEE           WILLIE J      MS      980167          LAW OFFICE OF W. HARVEY BARTON              RICE         ROY M        MS      980167          LAW OFFICE OF W. HARVEY BARTON
LETTS         ALTON         TX      C04091          LAW OFFICE OF W. HARVEY BARTON              RICHARD      ANDREW       MS      980167          LAW OFFICE OF W. HARVEY BARTON
LEVINS        LOIS          MS      980167          LAW OFFICE OF W. HARVEY BARTON              RICHARDSON   HENRY        MS      980167          LAW OFFICE OF W. HARVEY BARTON
LEWIS         CHARLES       MS      980167          LAW OFFICE OF W. HARVEY BARTON              ROBB         LEE          MS      980167          LAW OFFICE OF W. HARVEY BARTON
LEWIS         LOEL          MS      980167          LAW OFFICE OF W. HARVEY BARTON              ROBERTS      JOHNNIE L    MS      CI-97-0140-AS   LAW OFFICE OF W. HARVEY BARTON
LEWIS         PEARLIE       MS      980167          LAW OFFICE OF W. HARVEY BARTON              ROBERTSON    BESSIE       MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON
LEWIS         TOM H         MS      980167          LAW OFFICE OF W. HARVEY BARTON              ROBERTSON    HARRY L      MS      980167          LAW OFFICE OF W. HARVEY BARTON
LITES         JB            MS      980167          LAW OFFICE OF W. HARVEY BARTON              ROBINSON     HUBERT       MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON
LITTLEFIELD   JAMES         MS      980167          LAW OFFICE OF W. HARVEY BARTON              ROBINSON     KENNETH      MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON
LITTLEFIELD   JAMES         MS      CI-99-0007-AS   LAW OFFICE OF W. HARVEY BARTON              ROBINSON     LARRY        MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON
LOCKHART      BENNY         MS      980167          LAW OFFICE OF W. HARVEY BARTON              ROBINSON     REBA         MS      980167          LAW OFFICE OF W. HARVEY BARTON
LYONS         FREDDIE B     MS      980167          LAW OFFICE OF W. HARVEY BARTON              RODGERS      JW           MS      980167          LAW OFFICE OF W. HARVEY BARTON
MAIN          KENNETH L     MS      980167          LAW OFFICE OF W. HARVEY BARTON              ROGERS       ARNOLD       MS      CI-97-0141-AS   LAW OFFICE OF W. HARVEY BARTON
MARCHAND      MOISE J       MS      980167          LAW OFFICE OF W. HARVEY BARTON              ROGERS       DONALD C     MS      980167          LAW OFFICE OF W. HARVEY BARTON
MATHIS        DANIEL B      MS      CI-97-0128-AS   LAW OFFICE OF W. HARVEY BARTON              ROGERS       EDWARD       MS      980167          LAW OFFICE OF W. HARVEY BARTON
MAYER         JOSEPH F      MS      980167          LAW OFFICE OF W. HARVEY BARTON              ROGERS       JAMES        MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON
MAYS          BOOKER T      MS      980167          LAW OFFICE OF W. HARVEY BARTON              ROGERS       WILLIAM J    MS      980167          LAW OFFICE OF W. HARVEY BARTON
MCADAMS       JOHN H        MS      980167          LAW OFFICE OF W. HARVEY BARTON              ROLLON       GRADY        MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON
MCCLAIN       NATHANIEL D   MS      980167          LAW OFFICE OF W. HARVEY BARTON              ROMINE       BILLY        MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON
MCCLURE       CECIL R       MS      980167          LAW OFFICE OF W. HARVEY BARTON              ROSBY        MODENE       MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON
MCCLURE       HOWARD        MS      2002-0683       LAW OFFICE OF W. HARVEY BARTON              ROSE         JAMES T      MS      980167          LAW OFFICE OF W. HARVEY BARTON
MCCORMAC      WELTON E      MS      980167          LAW OFFICE OF W. HARVEY BARTON              ROSS         GLADYS       MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON
MCCRORY       JACK          MS      980167          LAW OFFICE OF W. HARVEY BARTON              ROY          JOHNSTON L   MS      2002-0683       LAW OFFICE OF W. HARVEY BARTON
MCCRORY       WALTER L      MS      980167          LAW OFFICE OF W. HARVEY BARTON              RUDLEY       WASH         MS      980167          LAW OFFICE OF W. HARVEY BARTON
MCDUFFIE      JOHN W        MS      CI-97-0129-AS   LAW OFFICE OF W. HARVEY BARTON              RUFFIN       HAROLD       MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON
MCGILL        WILLIAM       MS      980167          LAW OFFICE OF W. HARVEY BARTON              RUSSELL      MICHAEL      MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON
MCKEE         MICHAEL       MS      980167          LAW OFFICE OF W. HARVEY BARTON              RUTA         VINCENT      MS      980167          LAW OFFICE OF W. HARVEY BARTON
MCLEOD        AUDIE M       MS      CI-97-0130-AS   LAW OFFICE OF W. HARVEY BARTON              RUTA         VINCENT      MS      CI-99-0011-AS   LAW OFFICE OF W. HARVEY BARTON
MCLEOD        MARY          MS      CI-97-0131-AS   LAW OFFICE OF W. HARVEY BARTON              SALLEY       GEORGE A     MS      980167          LAW OFFICE OF W. HARVEY BARTON
MCMELLON      ALONZO L      MS      CI-97-0132-AS   LAW OFFICE OF W. HARVEY BARTON              SANDERS      LEPOLEN      MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON
MCNEECE       ELBERT F      MS      980167          LAW OFFICE OF W. HARVEY BARTON              SANFORD      CARL         MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON
MCPHERSON     GEORGE L      MS      CI-97-0133-AS   LAW OFFICE OF W. HARVEY BARTON              SASSER       JOE          MS      980167          LAW OFFICE OF W. HARVEY BARTON
MESHELL       JERRY         MS      980167          LAW OFFICE OF W. HARVEY BARTON              SCOTT        ARTHUR M     MS      980167          LAW OFFICE OF W. HARVEY BARTON
MILLER        ROBERT        MS      CI-97-0134-AS   LAW OFFICE OF W. HARVEY BARTON              SCOTT        GEORGE       MS      980167          LAW OFFICE OF W. HARVEY BARTON
MILLS         GILBERT G     MS      980167          LAW OFFICE OF W. HARVEY BARTON              SHIPP        DONALD       MS      980167          LAW OFFICE OF W. HARVEY BARTON
MILNER        BENNIE J      MS      CI-97-0135-AS   LAW OFFICE OF W. HARVEY BARTON              SHOEMAKER    GENE M       MS      980167          LAW OFFICE OF W. HARVEY BARTON
MINOR         DONALD R      MS      98-6-64         LAW OFFICE OF W. HARVEY BARTON              SIDES        WILLIAM      TX      C04091          LAW OFFICE OF W. HARVEY BARTON
MITCHELL      JAMES         MS      980167          LAW OFFICE OF W. HARVEY BARTON              SIMMS        WANDA L      MS      CI-97-0142-AS   LAW OFFICE OF W. HARVEY BARTON
MOORE         FLOYD E       MS      980167          LAW OFFICE OF W. HARVEY BARTON              SIMONI       ROBERT E     MS      980167          LAW OFFICE OF W. HARVEY BARTON
MOORE         HARVIE        MS      980167          LAW OFFICE OF W. HARVEY BARTON              SIVILS       AUBREY B     MS      980167          LAW OFFICE OF W. HARVEY BARTON
MOORE         MORRIS        TX      C04091          LAW OFFICE OF W. HARVEY BARTON              SKELTON      LINDA F      MS      CI-97-0I43-AS   LAW OFFICE OF W. HARVEY BARTON
MOOREHEAD     PAUL H        MS      980167          LAW OFFICE OF W. HARVEY BARTON              SMITH        BETTY J      MS      980167          LAW OFFICE OF W. HARVEY BARTON
MORGAN        BILLY F       MS      980167          LAW OFFICE OF W. HARVEY BARTON              SMITH        DOLLY D      MS      CI-97-0144-AS   LAW OFFICE OF W. HARVEY BARTON
MORROW        THEODORE      MS      980167          LAW OFFICE OF W. HARVEY BARTON              SMITH        OTIS W       MS      980167          LAW OFFICE OF W. HARVEY BARTON

                                                                                                                                                    Appendix A - 183
                                          Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                     Document Page 202 of 624
Claimant      Claimant          State                                                                Claimant     Claimant          State
Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel                    Last Name    First Name        Filed   Docket Number    Primary Plaintiff Counsel
SPEER         JAMES J           MS      980167          LAW OFFICE OF W. HARVEY BARTON               COLEMAN      ROBERT            PA      4226             LAW OFFICE OF WILLIAM P FEDULLO
STAPLETON     WALTER            MS      CI-97-0145-AS   LAW OFFICE OF W. HARVEY BARTON               CORY         ANTHONY           PA      4213             LAW OFFICE OF WILLIAM P FEDULLO
STEED         JERRY             MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON               DAY          FREDERICK W. &    PA      2772             LAW OFFICE OF WILLIAM P FEDULLO
STEELE        WILLIAM H         MS      980167          LAW OFFICE OF W. HARVEY BARTON               DAYOC        MARY              PA      001815           LAW OFFICE OF WILLIAM P FEDULLO
STELL         CHARLES           MS      980167          LAW OFFICE OF W. HARVEY BARTON               DESERABLE    EUGENE E. & CLA   PA      727              LAW OFFICE OF WILLIAM P FEDULLO
STEVENS       JERRY L           MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON               DICARNE      ANTHONY           PA      5341             LAW OFFICE OF WILLIAM P FEDULLO
STEWART       JOHN L            MS      980167          LAW OFFICE OF W. HARVEY BARTON               DONNELLY     CHARLES T         PA      1319             LAW OFFICE OF WILLIAM P FEDULLO
STOKER        JERAL E           MS      98-6-64         LAW OFFICE OF W. HARVEY BARTON               HEVERLING    HARRY & NENITA    PA      5064             LAW OFFICE OF WILLIAM P FEDULLO
STOKES        WALTER S          MS      980167          LAW OFFICE OF W. HARVEY BARTON               IANNELLO     JOSEPH V KEENE    PA      1957             LAW OFFICE OF WILLIAM P FEDULLO
STRICKLAND    AB                MS      CI-97-0146-AS   LAW OFFICE OF W. HARVEY BARTON               JONES        ROBERT            PA      2889             LAW OFFICE OF WILLIAM P FEDULLO
STRICKLAND    ELMER L           MS      980167          LAW OFFICE OF W. HARVEY BARTON               KERPER       CHARLES E. & EL   PA      3765             LAW OFFICE OF WILLIAM P FEDULLO
STRICKLAND    IRVIN             MS      980167          LAW OFFICE OF W. HARVEY BARTON               LEONARDI     ALCESTE V KEENE   PA      2048             LAW OFFICE OF WILLIAM P FEDULLO
STRICKLAND    REJOYCE           MS      980167          LAW OFFICE OF W. HARVEY BARTON               MCCABE       LAWRENCE          PA      0630             LAW OFFICE OF WILLIAM P FEDULLO
SULLIVAN      DAVID N           MS      98-6-64         LAW OFFICE OF W. HARVEY BARTON               MCFADDEN     DANIEL            PA      2207             LAW OFFICE OF WILLIAM P FEDULLO
SUMMERVILLE   MOSES             MS      980167          LAW OFFICE OF W. HARVEY BARTON               PETRILLO     EZIO              PA      245              LAW OFFICE OF WILLIAM P FEDULLO
SWITZER       WALLINGFORD C     MS      980167          LAW OFFICE OF W. HARVEY BARTON               ROSSETT      DON               PA      3779             LAW OFFICE OF WILLIAM P FEDULLO
TAPLIN        MACK              MS      980167          LAW OFFICE OF W. HARVEY BARTON               HART         JAMES             CA      ADMIN            LAW OFFICE OF WORTHINGTON & CARON, P.C.
TAYLOR        FRANK             MS      980167          LAW OFFICE OF W. HARVEY BARTON               JACKSON      ROBERT            CA      ADMIN            LAW OFFICE OF WORTHINGTON & CARON, P.C.
TAYLOR        JOSEPH            MS      98-6-64         LAW OFFICE OF W. HARVEY BARTON               PETITPAS     MARLINE           CA      BC473216         LAW OFFICE OF WORTHINGTON & CARON, P.C.
TAYLOR        KENNETH           MS      980167          LAW OFFICE OF W. HARVEY BARTON               JOHNSON      GEORGE            FL      99-07916-CA-42   LAW OFFICES OF ALAN K PETRINE
TAYLOR        KENNETH           MS      CI-99-0012-AS   LAW OFFICE OF W. HARVEY BARTON               KAZAWIC      PETER             FL      99-19649CA42     LAW OFFICES OF ALAN K PETRINE
TERRELL       HENRY N           MS      980167          LAW OFFICE OF W. HARVEY BARTON               MATHIS       LARRY             FL      00-05854CA03     LAW OFFICES OF ALAN K PETRINE
THRASH        ROBERT L          MS      980167          LAW OFFICE OF W. HARVEY BARTON               ABBOTT       LESLIE            MS      S88-0642(B)      LAW OFFICES OF DANNY E. CUPIT, PC
THREET        WILLIAM J         MS      980167          LAW OFFICE OF W. HARVEY BARTON               ABRAM        WALTER            MS      S89-0260(G)      LAW OFFICES OF DANNY E. CUPIT, PC
TILLMAN       CARRIE L          MS      980167          LAW OFFICE OF W. HARVEY BARTON               ALLAN        JOHN & MARIE V    MS      S89-0260(G)      LAW OFFICES OF DANNY E. CUPIT, PC
TILLMAN       CLAYTON P         MS      980167          LAW OFFICE OF W. HARVEY BARTON               ALLMON       CHESTER W         MS      S89-0623(W)      LAW OFFICES OF DANNY E. CUPIT, PC
TOLBERT       PERRY             MS      980167          LAW OFFICE OF W. HARVEY BARTON               ALLSUP       WILLIS & LOUIS    MS      S89-0260(G)      LAW OFFICES OF DANNY E. CUPIT, PC
VAUGHN        SEMAR             MS      CI-97-0147-AS   LAW OFFICE OF W. HARVEY BARTON               ALLYN        HUGH R            MS      S88-0642(B)      LAW OFFICES OF DANNY E. CUPIT, PC
VICK          EDGAR             TX      C04091          LAW OFFICE OF W. HARVEY BARTON               ALVARADO     ABRAHAM           MS      S89-0295(G)      LAW OFFICES OF DANNY E. CUPIT, PC
WALKER        WT                MS      980167          LAW OFFICE OF W. HARVEY BARTON               ANDERSON     ROSS W            MS      S89-0260(G)      LAW OFFICES OF DANNY E. CUPIT, PC
WALLACE       THOMAS            MS      980167          LAW OFFICE OF W. HARVEY BARTON               ANDERSON     ROWLAND           MS      S89-0623(W)      LAW OFFICES OF DANNY E. CUPIT, PC
WALTERS       JAMES             MS      98-6-64         LAW OFFICE OF W. HARVEY BARTON               ANDREWS      BYRON CALVIN V    MS      S89-0626(L)      LAW OFFICES OF DANNY E. CUPIT, PC
WARD          JIMMIE L          MS      980167          LAW OFFICE OF W. HARVEY BARTON               ARNETT       ERNEST RAY        MS      S89-0623(W)      LAW OFFICES OF DANNY E. CUPIT, PC
WARREN        BRUCE E           MS      980167          LAW OFFICE OF W. HARVEY BARTON               AVERY        DANIEL            MS      S89-0626(L)      LAW OFFICES OF DANNY E. CUPIT, PC
WARREN        THOMAS L          MS      980167          LAW OFFICE OF W. HARVEY BARTON               BACA         ALBERT            MS      S89-0623(W)      LAW OFFICES OF DANNY E. CUPIT, PC
WATSON        LEE D             MS      980167          LAW OFFICE OF W. HARVEY BARTON               BARRON       HUGH              MS      S89-0295(G)      LAW OFFICES OF DANNY E. CUPIT, PC
WATSON        TOM J             MS      980167          LAW OFFICE OF W. HARVEY BARTON               BASSLER      ALFRED & MARIE    MS      S89-0260(G)      LAW OFFICES OF DANNY E. CUPIT, PC
WATTS         CHLOE             MS      980167          LAW OFFICE OF W. HARVEY BARTON               BEARDEN      JOSEPH SCOTT JR   MS      S89-0623(W)      LAW OFFICES OF DANNY E. CUPIT, PC
WEATHERLY     RICHARD W         MS      980167          LAW OFFICE OF W. HARVEY BARTON               BEEBEE       ROBERT            MS      S89-0623(W)      LAW OFFICES OF DANNY E. CUPIT, PC
WEST          JOHN W            MS      980167          LAW OFFICE OF W. HARVEY BARTON               BELLAMY      JOHN              MS      S89-0623(W)      LAW OFFICES OF DANNY E. CUPIT, PC
WESTBROOK     JAMES C           MS      CI-97-0148-AS   LAW OFFICE OF W. HARVEY BARTON               BENDIG       KURTR & BARBARA   MS      S89-0260(G)      LAW OFFICES OF DANNY E. CUPIT, PC
WHATLEY       JAMES H           MS      980167          LAW OFFICE OF W. HARVEY BARTON               BENNETT      DUDLEY            MS      S89-0623(W)      LAW OFFICES OF DANNY E. CUPIT, PC
WHISENANT     RHODA B           MS      CI-97-0149-AS   LAW OFFICE OF W. HARVEY BARTON               BERESTORY    WILLIAM V EAGLE   MS      S89-0626(L)      LAW OFFICES OF DANNY E. CUPIT, PC
WHITAKER      CHARLES E         MS      980167          LAW OFFICE OF W. HARVEY BARTON               BINGHAM      JAMES             MS      S89-0632 (G)     LAW OFFICES OF DANNY E. CUPIT, PC
WHITE         JAMES D           MS      980167          LAW OFFICE OF W. HARVEY BARTON               BISTLINE     SAMUEL E. V AC&   MS      S89-0624(G)      LAW OFFICES OF DANNY E. CUPIT, PC
WHITE         JOHNNIE B         MS      CI-97-0150-AS   LAW OFFICE OF W. HARVEY BARTON               BITTNER      DOYLE             MS      S89-0632 (G)     LAW OFFICES OF DANNY E. CUPIT, PC
WHITE         RONNIE R          MS      980167          LAW OFFICE OF W. HARVEY BARTON               BOURGEOIS    IRVIN B.          MS      S89-0623(W)      LAW OFFICES OF DANNY E. CUPIT, PC
WHITTINGTON   GLEN G            MS      980167          LAW OFFICE OF W. HARVEY BARTON               BROCKETT     GEORGE S. & DEL   MS      S89-0633 (B)     LAW OFFICES OF DANNY E. CUPIT, PC
WILBURN       ROBERT            MS      980167          LAW OFFICE OF W. HARVEY BARTON               BRONK        BETTY             MS      S89-0295(G)      LAW OFFICES OF DANNY E. CUPIT, PC
WILKS         JAMES R           MS      980167          LAW OFFICE OF W. HARVEY BARTON               BROOK        HENRY             MS      S89-6020(G)      LAW OFFICES OF DANNY E. CUPIT, PC
WILLIAM       JOHNNY M          MS      980167          LAW OFFICE OF W. HARVEY BARTON               BROOKS       JOSEPH O          MS      S89-0623(W)      LAW OFFICES OF DANNY E. CUPIT, PC
WILLIAMS      DORMAN D          MS      980167          LAW OFFICE OF W. HARVEY BARTON               BROWN        EUGENE S          MS      S92-0314(W)      LAW OFFICES OF DANNY E. CUPIT, PC
WILLIAMS      JAMES             MS      980167          LAW OFFICE OF W. HARVEY BARTON               BROWNING     OLIN S            MS      S89-0623(W)      LAW OFFICES OF DANNY E. CUPIT, PC
WILLIAMS      JAMES             MS      CI-99-0013-AS   LAW OFFICE OF W. HARVEY BARTON               BUCHANAN     COLIN E.          MS      S89-0622(L)      LAW OFFICES OF DANNY E. CUPIT, PC
WILLIAMS      NOAH              MS      CI-94-0006 AS   LAW OFFICE OF W. HARVEY BARTON               BUCKLEY      JOHN W            MS      S89-0623(W)      LAW OFFICES OF DANNY E. CUPIT, PC
WILLIAMS      ROBERT            MS      2002-202-CV6    LAW OFFICE OF W. HARVEY BARTON               BURCHETTE    NEWELL            MS      S89-0623(W)      LAW OFFICES OF DANNY E. CUPIT, PC
WILSON        DW                MS      980167          LAW OFFICE OF W. HARVEY BARTON               BURKE        JOHN              MS      S89-0260(G)      LAW OFFICES OF DANNY E. CUPIT, PC
WILSON        HENRY K           MS      CI-97-0151-AS   LAW OFFICE OF W. HARVEY BARTON               BURKE        RUSSEL R          MS      S89-0623(W)      LAW OFFICES OF DANNY E. CUPIT, PC
WILSON        JOSEPH E          MS      CI-97-0152-AS   LAW OFFICE OF W. HARVEY BARTON               BURRITT      LAWRENCE V EAGL   MS      S89-0626(L)      LAW OFFICES OF DANNY E. CUPIT, PC
WILSON        ROBERT S          MS      980167          LAW OFFICE OF W. HARVEY BARTON               CAFFMAN      JERRY & CAROLYN   MS      S89-0633 (B)     LAW OFFICES OF DANNY E. CUPIT, PC
WINFIELD      ELIAS             MS      980167          LAW OFFICE OF W. HARVEY BARTON               CAMPBELL     GORDON & SHIRLE   MS      S89-0260(G)      LAW OFFICES OF DANNY E. CUPIT, PC
WINSTON       KENNETH W         MS      CI-97-0153-AS   LAW OFFICE OF W. HARVEY BARTON               CARAWAY      CHARLES H         MS      S89-0486(A)      LAW OFFICES OF DANNY E. CUPIT, PC
WIXON         DARLENE K         MS      CI-97-0154-AS   LAW OFFICE OF W. HARVEY BARTON               CARNAHAN     CECIL             MS      S89-0623(W)      LAW OFFICES OF DANNY E. CUPIT, PC
WOODS         RUFUS A           MS      980167          LAW OFFICE OF W. HARVEY BARTON               CARSON       LEWIS             MS      S89-0295(G)      LAW OFFICES OF DANNY E. CUPIT, PC
WOOLLEY       MARION G          MS      980167          LAW OFFICE OF W. HARVEY BARTON               CARTER       ANNETTA B         MS      S89-0623(W)      LAW OFFICES OF DANNY E. CUPIT, PC
WORKS         JERRY             TX      C04091          LAW OFFICE OF W. HARVEY BARTON               CASADIE      EUGENE            MS      S89-0616(G)      LAW OFFICES OF DANNY E. CUPIT, PC
WYATT         JOHN M            MS      CI-97-0155-AS   LAW OFFICE OF W. HARVEY BARTON               CLAININ      VICTOR            MS      S89-0615(P)      LAW OFFICES OF DANNY E. CUPIT, PC
YOUNG         JOHN H            MS      CI-97-0156-AS   LAW OFFICE OF W. HARVEY BARTON               CLARE        ROWLAND & JOSEP   MS      S89-0260(G)      LAW OFFICES OF DANNY E. CUPIT, PC
ALMEIDA       JAMES             PA      3822            LAW OFFICE OF WILLIAM P FEDULLO              CLEARY       DOLLIE V AC&S &   MS      S89-0633 (B)     LAW OFFICES OF DANNY E. CUPIT, PC
ANDERSON      PAUL              PA      729             LAW OFFICE OF WILLIAM P FEDULLO              COKER        RAYMOND D.        MS      S89-0616(G)      LAW OFFICES OF DANNY E. CUPIT, PC
BAILEY        FRED T. V KEENE   PA      1692            LAW OFFICE OF WILLIAM P FEDULLO              COLASIMONE   ERSILIO & EDERA   MS      S89-0260(G)      LAW OFFICES OF DANNY E. CUPIT, PC
BRADLEY       LAIRD             PA      4302            LAW OFFICE OF WILLIAM P FEDULLO              COLE         SIDNEY C. & HEL   MS      S89-0260(G)      LAW OFFICES OF DANNY E. CUPIT, PC
BROWN         JACK              PA      5474            LAW OFFICE OF WILLIAM P FEDULLO              COLEMAN      RAYMOND           MS      S89-0632 (G)     LAW OFFICES OF DANNY E. CUPIT, PC
BURT          WILLIAM           PA      461             LAW OFFICE OF WILLIAM P FEDULLO              COLLETTI     JOSEPH JOHN       MS      S89-0616(G)      LAW OFFICES OF DANNY E. CUPIT, PC
BUTLER        MICHAEL           PA      3014            LAW OFFICE OF WILLIAM P FEDULLO              CONNER       JOHN H.           MS      S89-0616(G)      LAW OFFICES OF DANNY E. CUPIT, PC
CASTALDI      MICHAEL A. & RO   PA      2601            LAW OFFICE OF WILLIAM P FEDULLO              CONNER       WILLIAM D         MS      S89-0616(G)      LAW OFFICES OF DANNY E. CUPIT, PC

                                                                                                                                                               Appendix A - 184
                                          Case 17-03105            Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                      Document Page 203 of 624
Claimant      Claimant          State                                                                 Claimant      Claimant          State
Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel                     Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel
COOK          ALBERT T.         MS      S89-0616(G)     LAW OFFICES OF DANNY E. CUPIT, PC             HARRIS        JOHN              MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
COPP          ERNEST            MS      S88-0642(B)     LAW OFFICES OF DANNY E. CUPIT, PC             HARRIS        THOMAS            MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC
COSSETTE      HARVEY            MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC             HARRISON      ALFRED C.         MS      S89-0615(P)     LAW OFFICES OF DANNY E. CUPIT, PC
COUGHLIN      ARTHUR J          MS      8952533         LAW OFFICES OF DANNY E. CUPIT, PC             HARTMAN       THOMAS W.         MS      S89-0615(P)     LAW OFFICES OF DANNY E. CUPIT, PC
COWEN         JOSEPH & LUCINA   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC             HASEL         ARTHUR & ELIZAB   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
CRAVENS       JESSE JACK        MS      S89-0616(G)     LAW OFFICES OF DANNY E. CUPIT, PC             HEALY         RICHARD           MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC
CRAWFORD      JAMES             MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC             HEARSEY       HAROLD            MS      S88-0642(B)     LAW OFFICES OF DANNY E. CUPIT, PC
CRAWLEY       CHARLIE           MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC             HEIDTKE       LEWIS M.          MS      S89-0615(P)     LAW OFFICES OF DANNY E. CUPIT, PC
CREAMER       ERNEST            MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC             HELGERUD      BERGER & FLOREN   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
CROSS         JOSEPH M          MS      S89-0621(B)     LAW OFFICES OF DANNY E. CUPIT, PC             HELMERS       DANNY             MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC
CRUTCHFIELD   MARVYLYNN         MS      92-5106(2)      LAW OFFICES OF DANNY E. CUPIT, PC             HENDERSHOTT   WILLIAM C. SR     MS      S89-0615(P)     LAW OFFICES OF DANNY E. CUPIT, PC
CUMMINS       EDGAR             MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC             HENDERSON     JOHN              MS      S88-0642(B)     LAW OFFICES OF DANNY E. CUPIT, PC
CUNNINGHAM    LOWELL            MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC             HILDERBRAND   WILLIAM FREEMAN   MS      S89-0615(P)     LAW OFFICES OF DANNY E. CUPIT, PC
D'ANTONIO     FRANK             MS      S89-0616(G)     LAW OFFICES OF DANNY E. CUPIT, PC             HILL          LORENZA V AC&S    MS      S89-0614(L)     LAW OFFICES OF DANNY E. CUPIT, PC
DART          WILLIAM           MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC             HOUSE         LESTER E.         MS      S89-0615(P)     LAW OFFICES OF DANNY E. CUPIT, PC
DAVEY         IVOR D            MS      S88-0642(B)     LAW OFFICES OF DANNY E. CUPIT, PC             HUHN          GERALD & PATRIC   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
DAVIS         ARTHUR R          MS      S89-0616(G)     LAW OFFICES OF DANNY E. CUPIT, PC             HUMPHRIES     EDWIN & VIOLET    MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
DAYCOCK       WILLIAM           MS      S89-6020(G)     LAW OFFICES OF DANNY E. CUPIT, PC             HUTCHISON     RAYMOND L         MS      S89-0633 (B)    LAW OFFICES OF DANNY E. CUPIT, PC
DELAGRAZA     THOMAS            MS      S89-0370(L)     LAW OFFICES OF DANNY E. CUPIT, PC             HUYGEN        FRITZ & EVA V A   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
DELANE        BILLY             MS      S89-0616(G)     LAW OFFICES OF DANNY E. CUPIT, PC             HYSOHIRKA     WILLIAM V EAGLE   MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC
DELGADO       CARLOS            MS      S89-0616(G)     LAW OFFICES OF DANNY E. CUPIT, PC             INGRAM        DAVID E. & TERR   MS      S89-0633 (B)    LAW OFFICES OF DANNY E. CUPIT, PC
DEPEW         ISSAC R.          MS      S89-0616(G)     LAW OFFICES OF DANNY E. CUPIT, PC             INGRATTA      JOHN              MS      S89-0615(P)     LAW OFFICES OF DANNY E. CUPIT, PC
DERKSEN       JOHN & HELENA V   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC             IRWIN         ALVIN W.          MS      S89-0615(P)     LAW OFFICES OF DANNY E. CUPIT, PC
DIGIACOMO     WALTER            MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC             IRWIN         THOMAS I.         MS      S89-0615(P)     LAW OFFICES OF DANNY E. CUPIT, PC
DOANE         LEO               MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC             IRWIN         WILLIAM G         MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC
DOMINQUEZ     POMPOSO           MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC             JACKSON       CLIFFORD H.       MS      S89-0615(P)     LAW OFFICES OF DANNY E. CUPIT, PC
DOPHEIDE      GEORGE            MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC             JAMES         WILLIE            MS      S89-0615(P)     LAW OFFICES OF DANNY E. CUPIT, PC
DORE          THEODORE          MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC             JANZEN        HENRY & KAY V A   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
DOSSETT       RAY               MS      S92-0313(L)     LAW OFFICES OF DANNY E. CUPIT, PC             JENKINS       JEREMIAH R. & H   MS      S89-0614(L)     LAW OFFICES OF DANNY E. CUPIT, PC
DRIEDGER      PETER & FLORENC   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC             JOCZ          PETER P.          MS      S89-0616(G)     LAW OFFICES OF DANNY E. CUPIT, PC
DURBIN        PERCY C.          MS      S89-0616(G)     LAW OFFICES OF DANNY E. CUPIT, PC             JOHNSON       ANDREW J          MS      S88-0642(B)     LAW OFFICES OF DANNY E. CUPIT, PC
DYKEMAN       WILLIAM           MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC             JOHNSON       JOHN H            MS      S89-0615(P)     LAW OFFICES OF DANNY E. CUPIT, PC
EDGE          JOHN ALLEN & ES   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC             JOHNSON       LENY              MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC
EDWARDS       CHARLES           MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC             JOHNSON       MORRIS L          MS      S89-0615(P)     LAW OFFICES OF DANNY E. CUPIT, PC
EMBLIN        KENNETH           MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC             JOHNSON       RAYMOND L         MS      S89-0615(P)     LAW OFFICES OF DANNY E. CUPIT, PC
ENSCHEID      JACOB DICK V EA   MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC             JOHNSTON      HARVEY            MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC
FALOTICO      THOMAS L.         MS      S89-0621(B)     LAW OFFICES OF DANNY E. CUPIT, PC             JORDAN        LUTHER H          MS      S89-0625(B)     LAW OFFICES OF DANNY E. CUPIT, PC
FISHER        DELBERT JORDAN    MS      S89-0616(G)     LAW OFFICES OF DANNY E. CUPIT, PC             JOSEPH        NORRIS, SR        MS      S89-0616(G)     LAW OFFICES OF DANNY E. CUPIT, PC
FISHER        ODIE C.           MS      S89-0616(G)     LAW OFFICES OF DANNY E. CUPIT, PC             JOURDAN       CARROLL           MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC
FLOYD         JOHN MONROE       MS      S89-0616(G)     LAW OFFICES OF DANNY E. CUPIT, PC             JULSON        HALDOR J.         MS      S89-0625(B)     LAW OFFICES OF DANNY E. CUPIT, PC
FLOYD         LEONARD & INA M   MS      91-5098(3)      LAW OFFICES OF DANNY E. CUPIT, PC             KARLSSON      ANDERS & ANNETT   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
FORD          ALLAN B           MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC             KAVANAUGH     MICHAEL SR        MS      S89-0625(B)     LAW OFFICES OF DANNY E. CUPIT, PC
FORDHAM       DENNIS            MS      S89-0616(G)     LAW OFFICES OF DANNY E. CUPIT, PC             KITTELSON     KERMIT            MS      S89-0625(B)     LAW OFFICES OF DANNY E. CUPIT, PC
FORTCH        JOSEPH E. V EAG   MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC             KITTRELL      ORVILLE W.        MS      S89-0625(B)     LAW OFFICES OF DANNY E. CUPIT, PC
FOSTER        FRANKLIN          MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC             KLANCAR       LUDWIG            MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC
FRANCIS       LEONARD J.        MS      S89-0616(G)     LAW OFFICES OF DANNY E. CUPIT, PC             KLARKE        GORDON            MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC
FREEMAN       WARREN L. V AC&   MS      S89-0633 (B)    LAW OFFICES OF DANNY E. CUPIT, PC             KLOPSTEG      KARL & HEDI V A   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
FRIBERG       CLARENCE & GERT   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC             KOHLER        JAMES             MS      S89-0625(B)     LAW OFFICES OF DANNY E. CUPIT, PC
FRONOLICH     MICHAEL J. & MA   MS      S89-0624(G)     LAW OFFICES OF DANNY E. CUPIT, PC             LAGNE         LUCIEN L. V EAG   MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC
GARDNER       CARSON M. & LOU   MS      S89-0633 (B)    LAW OFFICES OF DANNY E. CUPIT, PC             LANGHANS      OTTO              MS      S89-6020(G)     LAW OFFICES OF DANNY E. CUPIT, PC
GAROFF        JACK & ROSE V A   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC             LARSEN        PETE & SHIRLEY    MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
GARRETT       HARRY M           MS      S89-0616(G)     LAW OFFICES OF DANNY E. CUPIT, PC             LEE           ROBERT            MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC
GASKINS       CARL P.           MS      S89-0616(G)     LAW OFFICES OF DANNY E. CUPIT, PC             LEE           VERNON            MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC
GASPARO       MICHAEL & FILOM   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC             LEFEBVRE      MARCEL JOSEPH &   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
GENTRY        FEASTER J.        MS      S89-0621(B)     LAW OFFICES OF DANNY E. CUPIT, PC             LENT          HERBERT W.        MS      S89-0621(B)     LAW OFFICES OF DANNY E. CUPIT, PC
GIARDINA      MICHAEL & LILLI   MS      S89-0633 (B)    LAW OFFICES OF DANNY E. CUPIT, PC             LEWIS         ALLIE E           MS      S89-0625(B)     LAW OFFICES OF DANNY E. CUPIT, PC
GIESBRECHT    ABE               MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC             LEWIS         THOMAS J          MS      S89-0625(B)     LAW OFFICES OF DANNY E. CUPIT, PC
GILLIS        HOWARD GEORGE &   MS      S89-0633 (B)    LAW OFFICES OF DANNY E. CUPIT, PC             LINDBERG      NEIL              MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC
GOFF          WILLIAM E. & TE   MS      92-5106(2)      LAW OFFICES OF DANNY E. CUPIT, PC             LINDQUIST     LWEWLLYN J.       MS      S89-0625(B)     LAW OFFICES OF DANNY E. CUPIT, PC
GOODMAN       JAMES             MS      S89-6020(G)     LAW OFFICES OF DANNY E. CUPIT, PC             LONG          JOSEPH            MS      S89-0295(G)     LAW OFFICES OF DANNY E. CUPIT, PC
GRAHAM        DAVID             MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC             LORD          WALTON            MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC
GREEN         ODIS H.           MS      S89-0615(P)     LAW OFFICES OF DANNY E. CUPIT, PC             LOVELAND      HAROLD W. JR.     MS      S89-0625(B)     LAW OFFICES OF DANNY E. CUPIT, PC
GRUENHEIT     OTTO & STEPHANI   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC             LOWE          LLOYD A           MS      92-5106(2)      LAW OFFICES OF DANNY E. CUPIT, PC
GUTIERREZ     MANUEL G          MS      S89-0615(P)     LAW OFFICES OF DANNY E. CUPIT, PC             LUNG          WALLACE A.        MS      S89-0618(L)     LAW OFFICES OF DANNY E. CUPIT, PC
HACKETT       ELIJAH SR         MS      S89-0616(G)     LAW OFFICES OF DANNY E. CUPIT, PC             MACKIE        THOMAS EDGAR &    MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
HAGER         ERVIN             MS      S89-0615(P)     LAW OFFICES OF DANNY E. CUPIT, PC             MAITLAND      WILLIAM B         MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
HALL          WILLIAM           MS      S89-0615(P)     LAW OFFICES OF DANNY E. CUPIT, PC             MANHEY        WILBER E.         MS      S89-0625(B)     LAW OFFICES OF DANNY E. CUPIT, PC
HALLOCK       JOSEPH F          MS      S89-0615(P)     LAW OFFICES OF DANNY E. CUPIT, PC             MAQUIRE       PHILIP M.         MS      S89-0621(B)     LAW OFFICES OF DANNY E. CUPIT, PC
HALLS         WILFRED G         MS      S88-0642(B)     LAW OFFICES OF DANNY E. CUPIT, PC             MARCHANT      HARVEY EDWARD     MS      S89-0625(B)     LAW OFFICES OF DANNY E. CUPIT, PC
HAMILTON      ETHEL             MS      91-5098(3)      LAW OFFICES OF DANNY E. CUPIT, PC             MARLAR        LEON A.           MS      S89-0625(B)     LAW OFFICES OF DANNY E. CUPIT, PC
HAMMOND       LYLE K.           MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC             MARR          DOUGLAS M.        MS      S89-0625(B)     LAW OFFICES OF DANNY E. CUPIT, PC
HAMPTON       MACK              MS      S89-0615(P)     LAW OFFICES OF DANNY E. CUPIT, PC             MARTIN        LESLIE & THELMA   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
HANNIGAN      WILLIAM M         MS      S89-0633 (B)    LAW OFFICES OF DANNY E. CUPIT, PC             MASON         WILLIAM M         MS      S89-0625(B)     LAW OFFICES OF DANNY E. CUPIT, PC
HANSEN        LEONARD & CATHY   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC             MATHIS        JAMES B.          MS      S89-0625(B)     LAW OFFICES OF DANNY E. CUPIT, PC
HANSEN        OLAV ANDREW       MS      S89-0615(P)     LAW OFFICES OF DANNY E. CUPIT, PC             MATTIE        WALTER O          MS      S89-0625(B)     LAW OFFICES OF DANNY E. CUPIT, PC
HANSKEW       ROBERT            MS      S89-0623(W)     LAW OFFICES OF DANNY E. CUPIT, PC             MATWIE        MAXIM V EAGLE P   MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC

                                                                                                                                                                Appendix A - 185
                                          Case 17-03105            Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                      Document Page 204 of 624
Claimant      Claimant          State                                                                 Claimant       Claimant          State
Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel                     Last Name      First Name        Filed   Docket Number   Primary Plaintiff Counsel
MCADIE        LORNE & ALLENE    MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC             SALKOWSKI      JOSEPH            MS      S89-0370(L)     LAW OFFICES OF DANNY E. CUPIT, PC
MCCOY         OLIVER V.         MS      S89-0621(B)     LAW OFFICES OF DANNY E. CUPIT, PC             SALVADOR       JIMMIE            MS      S89-0625(B)     LAW OFFICES OF DANNY E. CUPIT, PC
MCFANE        MICHAEL H. SR     MS      S89-0623(W)     LAW OFFICES OF DANNY E. CUPIT, PC             SAMIC          RUDOLPH           MS      S89-0621(B)     LAW OFFICES OF DANNY E. CUPIT, PC
MCGILL        CLAUDE            MS      S89-0622(L)     LAW OFFICES OF DANNY E. CUPIT, PC             SAUR           ARTHUR FRANK &    MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
MCNELLEY      TALMADGE P.       MS      S89-0622(L)     LAW OFFICES OF DANNY E. CUPIT, PC             SCHAPANSKY     JACOB             MS      S89-6020(G)     LAW OFFICES OF DANNY E. CUPIT, PC
MCNEW         JAME              MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC             SCHAPANSKY     JOHN              MS      S89-6020(G)     LAW OFFICES OF DANNY E. CUPIT, PC
MEADE         DONALD            MS      S89-0625(B)     LAW OFFICES OF DANNY E. CUPIT, PC             SEE            GARY & SHARON V   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
MILENOWSKI    EDWARD            MS      S89-0625(B)     LAW OFFICES OF DANNY E. CUPIT, PC             SEVERIN        WALTER H.         MS      S89-0621(B)     LAW OFFICES OF DANNY E. CUPIT, PC
MILLER        JAMES P           MS      S89-0633 (B)    LAW OFFICES OF DANNY E. CUPIT, PC             SHAW           HUGH              MS      S89-0618(L)     LAW OFFICES OF DANNY E. CUPIT, PC
MILLER        ONNIE D.          MS      S89-0625(B)     LAW OFFICES OF DANNY E. CUPIT, PC             SHECKELLS      CLIFFORD          MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC
MINCHEW       LUCILLE & NEWMA   MS      91-5098(3)      LAW OFFICES OF DANNY E. CUPIT, PC             SHIDELER       NORMAN E          MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
MINCHEW       LUCILLE & NEWMA   MS      S91-0257 (P)    LAW OFFICES OF DANNY E. CUPIT, PC             SHINNEBARGER   DELBERT           MS      S89-0621(B)     LAW OFFICES OF DANNY E. CUPIT, PC
MINOSKY       WALTER & ALLIE    MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC             SHIRAH         REGINA GAIL & W   MS      91-5098(3)      LAW OFFICES OF DANNY E. CUPIT, PC
MISKEL        ESSIE & LOU V A   MS      91-5098(3)      LAW OFFICES OF DANNY E. CUPIT, PC             SIMS           LOYD J.           MS      S89-0621(B)     LAW OFFICES OF DANNY E. CUPIT, PC
MISSAL        CHARLES           MS      S89-0625(B)     LAW OFFICES OF DANNY E. CUPIT, PC             SLAID          IRON PAUL         MS      S89-0621(B)     LAW OFFICES OF DANNY E. CUPIT, PC
MORRIS        JOHN C            MS      S89-0622(L)     LAW OFFICES OF DANNY E. CUPIT, PC             SLAVIK         GEORGE            MS      S89-0621(B)     LAW OFFICES OF DANNY E. CUPIT, PC
MORRISON      HARRY A. V EAGL   MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC             SLOBODIAN      ELMER & MYRTLE    MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
MORROW        EARL E.           MS      S89-0622(L)     LAW OFFICES OF DANNY E. CUPIT, PC             SLOBODZIAN     STEVE             MS      S89-6020(G)     LAW OFFICES OF DANNY E. CUPIT, PC
MORSE         LYMAN F           MS      S89-0622(L)     LAW OFFICES OF DANNY E. CUPIT, PC             SMITH          CHARLES           MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
MULLEN        HENRY             MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC             SMITH          LESLIE H          MS      S89-0621(B)     LAW OFFICES OF DANNY E. CUPIT, PC
MUNDELL       MELVIN            MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC             SMITH          WILLIAM           MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC
MURRAY        JAMES A           MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC             SPAWN          JOSEPH A          MS      585-1140(N)     LAW OFFICES OF DANNY E. CUPIT, PC
MUSGROVE      BABE RAY V ARMS   MS      91-5098(3)      LAW OFFICES OF DANNY E. CUPIT, PC             STAGNER        ARNOLD B.         MS      S89-0625(B)     LAW OFFICES OF DANNY E. CUPIT, PC
NASH          LOVIE V ARMSTRO   MS      91-5098(3)      LAW OFFICES OF DANNY E. CUPIT, PC             STANFORD       LESTER W.         MS      S89-0615(P)     LAW OFFICES OF DANNY E. CUPIT, PC
NATALI        MARCO             MS      S89-0622(L)     LAW OFFICES OF DANNY E. CUPIT, PC             STEPHENSON     HARRY             MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC
NECZYPOR      STEPHEN & ROSE    MS      S89-0624(G)     LAW OFFICES OF DANNY E. CUPIT, PC             STEPHENSON     JOHN              MS      S89-0627(W)     LAW OFFICES OF DANNY E. CUPIT, PC
NICKELL       DEE               MS      S89-0622(L)     LAW OFFICES OF DANNY E. CUPIT, PC             STEVENS        PAUL              MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC
NOLIUS        VICTOR & RAYMON   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC             STEWART        RICHARD R         MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC
NYMAN         VALTAR V MINNES   MS      S88-0642(B)     LAW OFFICES OF DANNY E. CUPIT, PC             STINERT        JOSEPH V EAGLE    MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC
OFDENKAMP     ROBERT            MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC             STOCK          HENRY & BETTY V   MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC
OFFER         ROY V EAGLE PIC   MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC             STRAIT         ALBERT B.         MS      S89-0618(L)     LAW OFFICES OF DANNY E. CUPIT, PC
ORTIZ         LUIS M            MS      S89-0622(L)     LAW OFFICES OF DANNY E. CUPIT, PC             STRATTON       SAMUEL E. LORET   MS      S89-0624(G)     LAW OFFICES OF DANNY E. CUPIT, PC
OSTROM        FRED & LENA V A   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC             SUNDBERG       LAWRENCE          MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
OSWALT        DONAVAN           MS      S89-0622(L)     LAW OFFICES OF DANNY E. CUPIT, PC             SWANSON        ARNOLD V EAGLE    MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC
OVERLIN       JOHN              MS      S89-0622(L)     LAW OFFICES OF DANNY E. CUPIT, PC             SWEARINGEN     ORVILLE           MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC
PALMER        HARRY J           MS      S89-0622(L)     LAW OFFICES OF DANNY E. CUPIT, PC             SWEEZY         WILLIAM H.        MS      S89-0618(L)     LAW OFFICES OF DANNY E. CUPIT, PC
PANZETTA      GARY & MARIA V    MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC             SZANTAI        FRANK V EAGLE P   MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC
PARKINSON     GARTH & LUANNE    MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC             TAMBER         JOHN T.           MS      S89-0621(B)     LAW OFFICES OF DANNY E. CUPIT, PC
PARRY         ARTHUR            MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC             TATARYN        NICHOLAS          MS      S89-6020(G)     LAW OFFICES OF DANNY E. CUPIT, PC
PARTAIN       WILLIIE I.        MS      S89-0622(L)     LAW OFFICES OF DANNY E. CUPIT, PC             TAYLOR         LINZY C           MS      S89-0633 (B)    LAW OFFICES OF DANNY E. CUPIT, PC
PASULA        EDWARD & VIOLET   MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC             THOMAS         AMES              MS      S89-0618(L)     LAW OFFICES OF DANNY E. CUPIT, PC
PAYNE         KENNETH A. V EA   MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC             THOMAS         AMES              MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC
PEDERSON      FRIEDA & THOMAS   MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC             THOMAS         FRANK             MS      S89-0618(L)     LAW OFFICES OF DANNY E. CUPIT, PC
PEDLICO       THOMAS J.         MS      S89-0622(L)     LAW OFFICES OF DANNY E. CUPIT, PC             TITMAS         GEORGE            MS      S89-0614(L)     LAW OFFICES OF DANNY E. CUPIT, PC
PERRY         PETER & JOCELYN   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC             TONEY          MICHAEL           MS      91-5098(3)      LAW OFFICES OF DANNY E. CUPIT, PC
PHILLIPS      JOHN W            MS      S89-0622(L)     LAW OFFICES OF DANNY E. CUPIT, PC             TOUREENE       WILLIAM           MS      S89-0618(L)     LAW OFFICES OF DANNY E. CUPIT, PC
PHILLIPS      OWEN              MS      S89-0622(L)     LAW OFFICES OF DANNY E. CUPIT, PC             TUCKER         ROBERT            MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
PICKWICK      PRINCETON V EAG   MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC             TURNER         HENRY             MS      S92-0313(L)     LAW OFFICES OF DANNY E. CUPIT, PC
PLACHINSKI    ALOIS             MS      S89-0622(L)     LAW OFFICES OF DANNY E. CUPIT, PC             VANDEL         JULES             MS      S89-6020(G)     LAW OFFICES OF DANNY E. CUPIT, PC
PLACHINSKI    ALOIS             MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC             VANDERLEER     JOHANNES          MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC
PLATT         GEORGE V EAGLE    MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC             VANERKA        JOSEPH A.         MS      S89-0618(L)     LAW OFFICES OF DANNY E. CUPIT, PC
POTTINGER     WILLIAM HENRY &   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC             VARNEY         FRED & BETTY V    MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
POWERS        CHARLES           MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC             VENTERS        ERNEST A.         MS      S89-0618(L)     LAW OFFICES OF DANNY E. CUPIT, PC
POXTON        THOMAS & LA MAR   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC             VOGEL          JACK              MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC
PRENTICE      WESLEY & ELLA M   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC             WALKER         DARRELL & LILLI   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
PRIEDE        JEORGE L. & NOR   MS      S89-0614(L)     LAW OFFICES OF DANNY E. CUPIT, PC             WARD           JOHN              MS      91-5098(3)      LAW OFFICES OF DANNY E. CUPIT, PC
PRUITT        HENRY E           MS      S89-0622(L)     LAW OFFICES OF DANNY E. CUPIT, PC             WARLOCK        STEPHEN L.        MS      S89-0623(W)     LAW OFFICES OF DANNY E. CUPIT, PC
QUISENBERRY   PORTER D.         MS      S89-0622(L)     LAW OFFICES OF DANNY E. CUPIT, PC             WASHINGTON     ELLARNIE          MS      91-5098(3)      LAW OFFICES OF DANNY E. CUPIT, PC
RAINSFORD     EDWARD & VERA V   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC             WATTERSON      ODUS M.           MS      S89-0622(L)     LAW OFFICES OF DANNY E. CUPIT, PC
RAPUANO       ARMAND V.         MS      S89-0622(L)     LAW OFFICES OF DANNY E. CUPIT, PC             WATTS          REGINALD & MARG   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
RASMUSSEN     MIRIAM            MS      S88-0642(B)     LAW OFFICES OF DANNY E. CUPIT, PC             WEBER          CLAUDE            MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
REED          THOMAS W          MS      S89-0621(B)     LAW OFFICES OF DANNY E. CUPIT, PC             WEBER          FREDA             MS      S88-0642(B)     LAW OFFICES OF DANNY E. CUPIT, PC
REICH         PAUL              MS      S89-6020(G)     LAW OFFICES OF DANNY E. CUPIT, PC             WEBSTER        JOSEPH E          MS      S89-0624(G)     LAW OFFICES OF DANNY E. CUPIT, PC
REID          WILLIAM G. V EA   MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC             WEISENBERGER   NEIL & PATRICIA   MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC
RENAULT       JOSEPH            MS      S89-0621(B)     LAW OFFICES OF DANNY E. CUPIT, PC             WELLS          CHARLES           MS      91-5098(3)      LAW OFFICES OF DANNY E. CUPIT, PC
RICE          JULES A           MS      S89-0621(B)     LAW OFFICES OF DANNY E. CUPIT, PC             WELLS          JAMES F           MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC
ROBERTS       HERSCHEL D        MS      S89-0621(B)     LAW OFFICES OF DANNY E. CUPIT, PC             WESTFALL       JOHN A            MS      S89-0614(L)     LAW OFFICES OF DANNY E. CUPIT, PC
RODRIGUE      CHARLES           MS      S89-0370(L)     LAW OFFICES OF DANNY E. CUPIT, PC             WHATLEY        DAVID E. JR.      MS      S89-0618(L)     LAW OFFICES OF DANNY E. CUPIT, PC
RODRIGUE      RITA              MS      S88-0642(B)     LAW OFFICES OF DANNY E. CUPIT, PC             WHISENANT      WILLIAM H.        MS      S89-0618(L)     LAW OFFICES OF DANNY E. CUPIT, PC
ROTHERMEL     GEORGE S. V AC&   MS      S89-0624(G)     LAW OFFICES OF DANNY E. CUPIT, PC             WHITE          SAVANNAH          MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC
ROTHWELL      PATRICK E. V EA   MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC             WILLIAMS       HAZEL             MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC
ROWE          CLAUDE            MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC             WILLIAMS       HENRY             MS      91-5098(3)      LAW OFFICES OF DANNY E. CUPIT, PC
ROWLEY        HERBERT           MS      S89-0632 (G)    LAW OFFICES OF DANNY E. CUPIT, PC             WILLIAMS       PHILIP B. & TRU   MS      S89-0626(L)     LAW OFFICES OF DANNY E. CUPIT, PC
RUARK         JOHN C            MS      S89-0621(B)     LAW OFFICES OF DANNY E. CUPIT, PC             WILLIAMS       WILSON            MS      91-5098(3)      LAW OFFICES OF DANNY E. CUPIT, PC
RUDD          THOMAS C.         MS      S89-0621(B)     LAW OFFICES OF DANNY E. CUPIT, PC             WILLIAMSON     JOE W             MS      S89-0618(L)     LAW OFFICES OF DANNY E. CUPIT, PC
RUFFINS       ROSEVELT          MS      S89-0621(B)     LAW OFFICES OF DANNY E. CUPIT, PC             WILSON         JAMES             MS      S89-0260(G)     LAW OFFICES OF DANNY E. CUPIT, PC

                                                                                                                                                                 Appendix A - 186
                                             Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                      Desc Main
                                                                                          Document Page 205 of 624
Claimant         Claimant          State                                                                    Claimant         Claimant       State
Last Name        First Name        Filed   Docket Number     Primary Plaintiff Counsel                      Last Name        First Name     Filed   Docket Number   Primary Plaintiff Counsel
WISHART          EDWARD & JOYCE    MS      S89-0260(G)       LAW OFFICES OF DANNY E. CUPIT, PC              FITTERY          LARRY R        MA      155254          LAW OFFICES OF MICHAEL P. JOYCE
WOODS            JAMES             MS      S89-0623(W)       LAW OFFICES OF DANNY E. CUPIT, PC              FRASER           EDWIN W        MA      111596          LAW OFFICES OF MICHAEL P. JOYCE
WORTHAM          ERNEST MARTIN S   MS      S89-0618(L)       LAW OFFICES OF DANNY E. CUPIT, PC              JEFFREY          PERRY R        MA      121205          LAW OFFICES OF MICHAEL P. JOYCE
WRIGHT           RICHARD E.        MS      S89-0618(L)       LAW OFFICES OF DANNY E. CUPIT, PC              KEEGAN           EDWARD C       MA      110926          LAW OFFICES OF MICHAEL P. JOYCE
WYNN             STANTON J. V EA   MS      S89-0626(L)       LAW OFFICES OF DANNY E. CUPIT, PC              KINCAID          ROGER C        MA      064544          LAW OFFICES OF MICHAEL P. JOYCE
YOUNG            HORACE W.         MS      S89-0618(L)       LAW OFFICES OF DANNY E. CUPIT, PC              LITTLE           JOHN C         NY      8007242017      LAW OFFICES OF MICHAEL P. JOYCE
YOUNG            THOMAS            MS      S89-6020(G)       LAW OFFICES OF DANNY E. CUPIT, PC              METCALF          PETER E        MA      163743          LAW OFFICES OF MICHAEL P. JOYCE
YOW              WILLIE W          MS      S89-0486(A)       LAW OFFICES OF DANNY E. CUPIT, PC              MICHAEL          PAUL H         DE      N11C09118ASB    LAW OFFICES OF MICHAEL P. JOYCE
BUSH             NANCY A           OR      17CV26092         LAW OFFICES OF DEVIN ROBINSON, PC              PRATT            PAUL H         MA      133888          LAW OFFICES OF MICHAEL P. JOYCE
POWELL           PATRICIA          NY      19019810          LAW OFFICES OF DOUGLAS J FANNING               SALVINI          STEPHEN R      MA      171715          LAW OFFICES OF MICHAEL P. JOYCE
ASHWORTH         MICHAEL           OH      CV13814196        LAW OFFICES OF GLENN D. FEAGAN, P.S.C.         SHEA             THOMAS J       MA      114730          LAW OFFICES OF MICHAEL P. JOYCE
CONNER           IRVING L          WA      042002168SEA      LAW OFFICES OF JAMES D. BURNS, PS              SOPER            GEORGE H       MA      156941          LAW OFFICES OF MICHAEL P. JOYCE
DANDURAND        EUGENE N          WA      01-2-31171-9SEA   LAW OFFICES OF JAMES D. BURNS, PS              STEWART          SUSAN A        MA      163742          LAW OFFICES OF MICHAEL P. JOYCE
GRATZER          WAYNE C           WA      C91-119           LAW OFFICES OF JAMES D. BURNS, PS              TEDESCO          THOMAS         MA      125056          LAW OFFICES OF MICHAEL P. JOYCE
HESS             JAMES R           WA      02-2-07652-1SEA   LAW OFFICES OF JAMES D. BURNS, PS              THIBODEAU        PHILIP L       MA      171717          LAW OFFICES OF MICHAEL P. JOYCE
JOHNSON          ARCHIE            WA      032129178SEA      LAW OFFICES OF JAMES D. BURNS, PS              TOUFANIDIS       SOTIRIA        MA      20149075        LAW OFFICES OF MICHAEL P. JOYCE
MILLER           MELVIN            WA      032233315SEA      LAW OFFICES OF JAMES D. BURNS, PS              WOPPERER         JACQUELINE S   NY      8014222017      LAW OFFICES OF MICHAEL P. JOYCE
MUTIC            LLOYD L           WA      032172791SEA      LAW OFFICES OF JAMES D. BURNS, PS              ALBERS           FLOYD          IL      91-L-1089       LAW OFFICES OF MICHAEL R. BILBREY, PC
PURCELL          WILLIAM           WA      032357197SEA      LAW OFFICES OF JAMES D. BURNS, PS              ALLEN            JAMES R        IL      93-L-1147       LAW OFFICES OF MICHAEL R. BILBREY, PC
ROBINSON         DARRELL E         WA      052041803SEA      LAW OFFICES OF JAMES D. BURNS, PS              ALLEN            THOMAS         IL      95-L-328        LAW OFFICES OF MICHAEL R. BILBREY, PC
SMITH            ARTHUR L          WA      052277807SEA      LAW OFFICES OF JAMES D. BURNS, PS              ARTH             DARRELL        IL      92-L-688        LAW OFFICES OF MICHAEL R. BILBREY, PC
ALVISON          LEE P             GA      1999CV16693       LAW OFFICES OF JEFFREY G CASURELLA             ASHCRAFT         CLAUDE         IL      94-L-1290       LAW OFFICES OF MICHAEL R. BILBREY, PC
BEARD            JOHN              GA      1999CV16693       LAW OFFICES OF JEFFREY G CASURELLA             ASHKANIPOUR      GENEVIEVE      IL      11L667          LAW OFFICES OF MICHAEL R. BILBREY, PC
BISHOP           BRADLEY           GA      1999CV16693       LAW OFFICES OF JEFFREY G CASURELLA             AUSTIN           KATHERINE      IL      05L378          LAW OFFICES OF MICHAEL R. BILBREY, PC
CARDEN           FLOYD             GA      1999CV11654       LAW OFFICES OF JEFFREY G CASURELLA             AUSTIN           ROBERT         IL      92-L-860        LAW OFFICES OF MICHAEL R. BILBREY, PC
CLARK            LAYTON            GA      1999CV17435       LAW OFFICES OF JEFFREY G CASURELLA             BADER            LEE            IL      92-L-861        LAW OFFICES OF MICHAEL R. BILBREY, PC
COCHRAN          JD                GA      199CV15231        LAW OFFICES OF JEFFREY G CASURELLA             BALL             CHARLES        IL      95-L-405        LAW OFFICES OF MICHAEL R. BILBREY, PC
COLE             LAWRENCE          GA      1999CV17435       LAW OFFICES OF JEFFREY G CASURELLA             BECKMAN          CLEMENT        IL      92-L-863        LAW OFFICES OF MICHAEL R. BILBREY, PC
CROWDER          ROBERT L          GA      1999CV11654       LAW OFFICES OF JEFFREY G CASURELLA             BECKMAN          HAROLD         IL      92-L-864        LAW OFFICES OF MICHAEL R. BILBREY, PC
CURRY            AE                GA      1999CV17435       LAW OFFICES OF JEFFREY G CASURELLA             BELDEN           RUSSELL        IL      94-L-1023       LAW OFFICES OF MICHAEL R. BILBREY, PC
ELLISON          RAY               GA      1999CV17435       LAW OFFICES OF JEFFREY G CASURELLA             BELT             HERSCHEL G     IL      07L839          LAW OFFICES OF MICHAEL R. BILBREY, PC
FOSTER           WILLIAM           GA      1999CV16693       LAW OFFICES OF JEFFREY G CASURELLA             BENNETT          LORIS          IL      92-L-865        LAW OFFICES OF MICHAEL R. BILBREY, PC
GANDY            CHARLES           GA      1999CV17438       LAW OFFICES OF JEFFREY G CASURELLA             BEST             ELLSWORTH      IL      95-L-842        LAW OFFICES OF MICHAEL R. BILBREY, PC
GEORGE           MELVIN            GA      199CV15231        LAW OFFICES OF JEFFREY G CASURELLA             BIANCO           DOMINIC        IL      92-L-866        LAW OFFICES OF MICHAEL R. BILBREY, PC
GOAD             EARL N            GA      2000CV18610       LAW OFFICES OF JEFFREY G CASURELLA             BICK             JAMES          IL      92-L-1151       LAW OFFICES OF MICHAEL R. BILBREY, PC
GRAY             ROY               GA      1999CV16693       LAW OFFICES OF JEFFREY G CASURELLA             BIRCH            JOHN W         IL      92-L-867        LAW OFFICES OF MICHAEL R. BILBREY, PC
GREEN            LYLE              GA      1999CV17435       LAW OFFICES OF JEFFREY G CASURELLA             BLAUVELT         JACK           IL      93-L-283        LAW OFFICES OF MICHAEL R. BILBREY, PC
HARGROVE         ROBERT E          GA      1999CV10340       LAW OFFICES OF JEFFREY G CASURELLA             BLUA             BASTIANIN      IL      92-L-869        LAW OFFICES OF MICHAEL R. BILBREY, PC
HELTON           CHARLES           GA      1999CV17435       LAW OFFICES OF JEFFREY G CASURELLA             BOATWRIGHT       DUANE S        IL      07L886          LAW OFFICES OF MICHAEL R. BILBREY, PC
HIGGINBOTHAM     JOHN E            GA      1999CV11654       LAW OFFICES OF JEFFREY G CASURELLA             BORNERT          KENNETH W      IL      08L000887       LAW OFFICES OF MICHAEL R. BILBREY, PC
HOLDRIDGE        JAMES             GA      1999CV17435       LAW OFFICES OF JEFFREY G CASURELLA             BOUNDS           HOMER          IL      94-L-368        LAW OFFICES OF MICHAEL R. BILBREY, PC
JOHNSON          JOHN O            GA      1999CV17438       LAW OFFICES OF JEFFREY G CASURELLA             BOYD             JAMES          IL      92-L-871        LAW OFFICES OF MICHAEL R. BILBREY, PC
LINDSEY          ERNEST            GA      1999CV17439       LAW OFFICES OF JEFFREY G CASURELLA             BOYD             OTTO           IL      92-L-872        LAW OFFICES OF MICHAEL R. BILBREY, PC
MADARIS          WILLIAM           GA      1999CV17439       LAW OFFICES OF JEFFREY G CASURELLA             BROOKS           THURMAN O      IL      05L1052         LAW OFFICES OF MICHAEL R. BILBREY, PC
MILER            DELMAR            GA      1999CV17439       LAW OFFICES OF JEFFREY G CASURELLA             BROWN            WARREN         IL      93-L-284        LAW OFFICES OF MICHAEL R. BILBREY, PC
MILLER           FRANK             GA      1999CV11654       LAW OFFICES OF JEFFREY G CASURELLA             BRYANT           WILLIAM        IL      93-L-1191       LAW OFFICES OF MICHAEL R. BILBREY, PC
MORGAN           MARDIS            GA      199CV15231        LAW OFFICES OF JEFFREY G CASURELLA             BUHR             LESTER         IL      93-L-285        LAW OFFICES OF MICHAEL R. BILBREY, PC
MOSES            LARRY             GA      1999CV17439       LAW OFFICES OF JEFFREY G CASURELLA             BURLINGAME       JAMES          IL      92-L-874        LAW OFFICES OF MICHAEL R. BILBREY, PC
MURPHY           WF                GA      1999CV17439       LAW OFFICES OF JEFFREY G CASURELLA             BURLINGAME       MICHAEL        IL      94-L-1078       LAW OFFICES OF MICHAEL R. BILBREY, PC
MUSTON           HERSCHEL          GA      1999CV17439       LAW OFFICES OF JEFFREY G CASURELLA             BURTON           WILLIAM        IL      95-L-876        LAW OFFICES OF MICHAEL R. BILBREY, PC
OLIVE            ROBERT            GA      1999CV17438       LAW OFFICES OF JEFFREY G CASURELLA             BUTKOVICH        MATTHEW        IL      92-L-877        LAW OFFICES OF MICHAEL R. BILBREY, PC
REED             HUBERT E          GA      1999CV16693       LAW OFFICES OF JEFFREY G CASURELLA             CALLAHAN         JACK           IL      93-L-1215       LAW OFFICES OF MICHAEL R. BILBREY, PC
REED             HUBERT E          GA      199CV15231        LAW OFFICES OF JEFFREY G CASURELLA             CAMDEN           HAROLD         IL      91-L-1088       LAW OFFICES OF MICHAEL R. BILBREY, PC
ROYAL            CHARLES H         GA      1999CV16693       LAW OFFICES OF JEFFREY G CASURELLA             CARBONELL SOTO   PUBLIO T       NY      1904522010      LAW OFFICES OF MICHAEL R. BILBREY, PC
SANDERSON        RALPH D           GA      1999CV16693       LAW OFFICES OF JEFFREY G CASURELLA             CHASE            BEN            IL      92-L-881        LAW OFFICES OF MICHAEL R. BILBREY, PC
SHARP            CLARENCE          GA      1999CV16693       LAW OFFICES OF JEFFREY G CASURELLA             CHILDERS         JAMES          IL      03L842          LAW OFFICES OF MICHAEL R. BILBREY, PC
SHAW             AUBREY            GA      1999CV16693       LAW OFFICES OF JEFFREY G CASURELLA             CHINN            RONALD         IL      92-L-882        LAW OFFICES OF MICHAEL R. BILBREY, PC
SHEHAN           WS                GA      1999CV17439       LAW OFFICES OF JEFFREY G CASURELLA             CLARK            ARLA           IL      95-L-146        LAW OFFICES OF MICHAEL R. BILBREY, PC
SPEARS           KENNETH G         GA      199CV15231        LAW OFFICES OF JEFFREY G CASURELLA             CLEETON          GORDON         IL      92-L-883        LAW OFFICES OF MICHAEL R. BILBREY, PC
THOMAS           ERNEST            GA      1999CV17438       LAW OFFICES OF JEFFREY G CASURELLA             CRAWFORD         KENNETH        IL      95-L-255        LAW OFFICES OF MICHAEL R. BILBREY, PC
TIPTON           BEN               GA      199CV15231        LAW OFFICES OF JEFFREY G CASURELLA             DARR             DONALD L       IL      07L1082         LAW OFFICES OF MICHAEL R. BILBREY, PC
TRAWEEK          MARVIN            GA      1999CV17439       LAW OFFICES OF JEFFREY G CASURELLA             EVERTS           ROBERT         IL      03L839          LAW OFFICES OF MICHAEL R. BILBREY, PC
TRUITT           WILBURN           GA      1999CV11654       LAW OFFICES OF JEFFREY G CASURELLA             GIBBS            HUBERT C       IL      02-L-837        LAW OFFICES OF MICHAEL R. BILBREY, PC
VEAZY            JW                GA      1999CV17438       LAW OFFICES OF JEFFREY G CASURELLA             GILMAN           DOUGLAS        IL      94-L-1479       LAW OFFICES OF MICHAEL R. BILBREY, PC
WIDNER           THOMAS            GA      1999CV17438       LAW OFFICES OF JEFFREY G CASURELLA             HADLEY           JOHN           IL      05L1074         LAW OFFICES OF MICHAEL R. BILBREY, PC
CARBONELL SOTO   PUBLIO T          NY      1904522010        LAW OFFICES OF JON NORINSBERG                  HARPER           VERNON         IL      94-L-1293       LAW OFFICES OF MICHAEL R. BILBREY, PC
DAVIS            DICIE             MS      201285CV8         LAW OFFICES OF LAWRENCE ELMER ABERNATHY III    HATTEN           HERBERT        IL      95L397          LAW OFFICES OF MICHAEL R. BILBREY, PC
BELAC            LORETTA           PA      2017CV2190AS      LAW OFFICES OF LEE W. DAVIS, ESQUIRE, L.L.C.   HAUVERSBURK      JACQUE         IL      94-L-1360       LAW OFFICES OF MICHAEL R. BILBREY, PC
KUNZ             GEORGE            PA      GD17004410        LAW OFFICES OF LEE W. DAVIS, ESQUIRE, L.L.C.   HAYES            JAMES          IL      92-L-905        LAW OFFICES OF MICHAEL R. BILBREY, PC
LUNDY            CHARLES           PA      12D1712691        LAW OFFICES OF LEE W. DAVIS, ESQUIRE, L.L.C.   HAYES            RUTH           IL      92-L-906        LAW OFFICES OF MICHAEL R. BILBREY, PC
BOGAN            LARRY J           TX      2000-084          LAW OFFICES OF MARK D. PIERCE                  HENDRICKS        PRESTON B      IL      95-L-91         LAW OFFICES OF MICHAEL R. BILBREY, PC
MIGL             DENNIS            TX      2000-084          LAW OFFICES OF MARK D. PIERCE                  HENDRIX          JAMES          IL      94-L-1327       LAW OFFICES OF MICHAEL R. BILBREY, PC
BARBOSA          ANTONIO           MA      161939_ADMIN_GP   LAW OFFICES OF MICHAEL P. JOYCE                HERRING          KENNETH        IL      12L2071         LAW OFFICES OF MICHAEL R. BILBREY, PC
BLANCHARD        THERAL A          MA      172045            LAW OFFICES OF MICHAEL P. JOYCE                JOHNSON          JOHN P         IL      04L557          LAW OFFICES OF MICHAEL R. BILBREY, PC
BRESLIN          JAMES E           MA      123352            LAW OFFICES OF MICHAEL P. JOYCE                KINSOLVING       DANIEL         IL      05L1056         LAW OFFICES OF MICHAEL R. BILBREY, PC
ELLIS            GARY S            MA      125057            LAW OFFICES OF MICHAEL P. JOYCE                KRETZER          MARTIN P       IL      04L554          LAW OFFICES OF MICHAEL R. BILBREY, PC

                                                                                                                                                                      Appendix A - 187
                                     Case 17-03105            Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                 Document Page 206 of 624
Claimant      Claimant     State                                                                 Claimant      Claimant        State
Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel                     Last Name     First Name      Filed   Docket Number           Primary Plaintiff Counsel
LEE           WILLIAM      IL      94-L-1017       LAW OFFICES OF MICHAEL R. BILBREY, PC         STORMER       EDWIN           IL      94-L-1214               LAW OFFICES OF MICHAEL R. BILBREY, PC
LEWIS         DAVID        IL      07L494          LAW OFFICES OF MICHAEL R. BILBREY, PC         STRIEUNOSKI   TONY            IL      04L639                  LAW OFFICES OF MICHAEL R. BILBREY, PC
LEWIS         ROBERT       IL      94-L-1068       LAW OFFICES OF MICHAEL R. BILBREY, PC         STUMBOUGH     DWIGHT          IL      91-L-1318               LAW OFFICES OF MICHAEL R. BILBREY, PC
LOGEL         ARTHUR F     IL      07L1083         LAW OFFICES OF MICHAEL R. BILBREY, PC         SUESS         HAROLD          IL      92-L-944                LAW OFFICES OF MICHAEL R. BILBREY, PC
LONG          ROBERT L     IL      93-L-472        LAW OFFICES OF MICHAEL R. BILBREY, PC         SULLIVAN      LESTER          IL      94-L-1372               LAW OFFICES OF MICHAEL R. BILBREY, PC
MARTIN        CHARLES      IL      94-L-1335       LAW OFFICES OF MICHAEL R. BILBREY, PC         SVETLIK       JOHN            IL      93-L-292                LAW OFFICES OF MICHAEL R. BILBREY, PC
MATHIS        FRANK        IL      03L477          LAW OFFICES OF MICHAEL R. BILBREY, PC         TARR          JOHN            IL      92-L-945                LAW OFFICES OF MICHAEL R. BILBREY, PC
MATHUS        HOWARD       IL      04L550          LAW OFFICES OF MICHAEL R. BILBREY, PC         TAYLOR        HAMER           IL      93-L-1124               LAW OFFICES OF MICHAEL R. BILBREY, PC
MAYES         DENNIS       IL      95-L-252        LAW OFFICES OF MICHAEL R. BILBREY, PC         TEGO          RICHARD         IL      93-L-293                LAW OFFICES OF MICHAEL R. BILBREY, PC
MAYKOPET      JAMES        IL      05L1054         LAW OFFICES OF MICHAEL R. BILBREY, PC         THORN         THAE            IL      95-L-340                LAW OFFICES OF MICHAEL R. BILBREY, PC
MITCHELL      SYLVESTER    IL      91-L-1077       LAW OFFICES OF MICHAEL R. BILBREY, PC         TIMMERMEIER   JOHN            IL      93-L-1243               LAW OFFICES OF MICHAEL R. BILBREY, PC
MOODY         THOMAS       IL      95-L-260        LAW OFFICES OF MICHAEL R. BILBREY, PC         TITE          FLOYD           IL      93-L-505                LAW OFFICES OF MICHAEL R. BILBREY, PC
MOON          CARLOS       IL      93-L-1137       LAW OFFICES OF MICHAEL R. BILBREY, PC         TOLLE         LAWRENCE        IL      94-L-1398               LAW OFFICES OF MICHAEL R. BILBREY, PC
MORAN         HAROLD       IL      94-L-368        LAW OFFICES OF MICHAEL R. BILBREY, PC         TOMLANOVICH   MIKE            IL      94 L 883                LAW OFFICES OF MICHAEL R. BILBREY, PC
MORTON        NELSON       IL      95-L-327        LAW OFFICES OF MICHAEL R. BILBREY, PC         TRICE         EDWARD          IL      93-L-1121               LAW OFFICES OF MICHAEL R. BILBREY, PC
MOXEY         PHILIP       IL      95-L-381        LAW OFFICES OF MICHAEL R. BILBREY, PC         WALKER        DALE            IL      94-L-368                LAW OFFICES OF MICHAEL R. BILBREY, PC
MOXEY         ROSS         IL      94-L-368        LAW OFFICES OF MICHAEL R. BILBREY, PC         WEATHERS      MARVIN E        IL      11L562                  LAW OFFICES OF MICHAEL R. BILBREY, PC
MUELLER       CHARLES      IL      94-L-1347       LAW OFFICES OF MICHAEL R. BILBREY, PC         WHITE         DONALD          MO      1122CC00198             LAW OFFICES OF MICHAEL R. BILBREY, PC
MUELLER       EUGENE       IL      95-L-274        LAW OFFICES OF MICHAEL R. BILBREY, PC         WILLIAMS      DONALD          IL      94-L-1351               LAW OFFICES OF MICHAEL R. BILBREY, PC
MUELLER       FLOYD        IL      94-L-1348       LAW OFFICES OF MICHAEL R. BILBREY, PC         WILLIAMS      ORAL            IL      91-L-381                LAW OFFICES OF MICHAEL R. BILBREY, PC
MUETH         ERWIN        IL      95-L-396        LAW OFFICES OF MICHAEL R. BILBREY, PC         WINTJEN       BILLIE          IL      95-L-264                LAW OFFICES OF MICHAEL R. BILBREY, PC
NELSON        CLIFFORD E   IL      04L555          LAW OFFICES OF MICHAEL R. BILBREY, PC         WITHERBEE     STANLEY         IL      92-L-959                LAW OFFICES OF MICHAEL R. BILBREY, PC
NELSON        ROBERT       IL      94-L-1016       LAW OFFICES OF MICHAEL R. BILBREY, PC         WOOD          BILLY R         IL      05L1053                 LAW OFFICES OF MICHAEL R. BILBREY, PC
NEVIUS        GV           IL      92-L-924        LAW OFFICES OF MICHAEL R. BILBREY, PC         WOOD          MARSHALL        IL      94-L-368                LAW OFFICES OF MICHAEL R. BILBREY, PC
NICHOLS       ROBERT       IL      92-L-926        LAW OFFICES OF MICHAEL R. BILBREY, PC         WOODWARD      JOHN            IL      92-L-960                LAW OFFICES OF MICHAEL R. BILBREY, PC
NOE           DONALD       IL      09L1330         LAW OFFICES OF MICHAEL R. BILBREY, PC         WRIGHT        VIRGIL          IL      95-L-393                LAW OFFICES OF MICHAEL R. BILBREY, PC
NOGA          PAUL         IL      93-L-289        LAW OFFICES OF MICHAEL R. BILBREY, PC         YARBOROUGH    DAVID           IL      93-L-1144               LAW OFFICES OF MICHAEL R. BILBREY, PC
NOVAK         ALEX         IL      94-L-1024       LAW OFFICES OF MICHAEL R. BILBREY, PC         YARBOROUGH    WILLIAM         IL      93-L-1131               LAW OFFICES OF MICHAEL R. BILBREY, PC
O'DONNELL     JOHN         IL      95-L-416        LAW OFFICES OF MICHAEL R. BILBREY, PC         ZELLMER       ELMER           IL      93-L-218                LAW OFFICES OF MICHAEL R. BILBREY, PC
OLLER         HENRY        IL      86-L-2126       LAW OFFICES OF MICHAEL R. BILBREY, PC         ZILINSKI      ARNOLD          IL      92-L-962                LAW OFFICES OF MICHAEL R. BILBREY, PC
PAISLEY       FRANK        IL      95-L-261        LAW OFFICES OF MICHAEL R. BILBREY, PC         ADAMS         MAJOR           TX      95-448                  LAW OFFICES OF PAUL L. SADLER
PARA          EDWARD       IL      94-L-1413       LAW OFFICES OF MICHAEL R. BILBREY, PC         AUSTIN        MILLER          TX      95-448                  LAW OFFICES OF PAUL L. SADLER
PARKER        NORRIS       IL      92-L-927        LAW OFFICES OF MICHAEL R. BILBREY, PC         BALDWIN       HOMER           TX      95-448                  LAW OFFICES OF PAUL L. SADLER
PELOT         ROBERT       IL      91-L-1081       LAW OFFICES OF MICHAEL R. BILBREY, PC         BATTLE        CEPHER          TX      95-448                  LAW OFFICES OF PAUL L. SADLER
PEMBERTON     NOBLE        IL      95L122          LAW OFFICES OF MICHAEL R. BILBREY, PC         BELLE         JAMES W         TX      95-448                  LAW OFFICES OF PAUL L. SADLER
PETERS        WALTER       IL      93-L-1149       LAW OFFICES OF MICHAEL R. BILBREY, PC         BOWEN         ROBERT          TX      95-448                  LAW OFFICES OF PAUL L. SADLER
PHILLIPS      ROGER        IL      91-L-1321       LAW OFFICES OF MICHAEL R. BILBREY, PC         BRYANT        GEORGE          TX      95-448                  LAW OFFICES OF PAUL L. SADLER
PICKENS       CL           IL      94 L 898        LAW OFFICES OF MICHAEL R. BILBREY, PC         BRYANT        WILLIE          TX      95-448                  LAW OFFICES OF PAUL L. SADLER
PLOCHER       GLENN        IL      94-L-368        LAW OFFICES OF MICHAEL R. BILBREY, PC         BUFFORD       MOSES           TX      95-448                  LAW OFFICES OF PAUL L. SADLER
POORE         JOHN         IL      92-L-930        LAW OFFICES OF MICHAEL R. BILBREY, PC         BUTNER        THOMAS W. W     TX      95-448                  LAW OFFICES OF PAUL L. SADLER
PRATT         DONALD       IL      92-L-680        LAW OFFICES OF MICHAEL R. BILBREY, PC         COOPER        LEROY           TX      95-448                  LAW OFFICES OF PAUL L. SADLER
PRICE         JAMES        IL      94-L-1411       LAW OFFICES OF MICHAEL R. BILBREY, PC         CRAWFORD      JAMES           TX      95-448                  LAW OFFICES OF PAUL L. SADLER
QUADE         CHARLES      IL      94-L-1384       LAW OFFICES OF MICHAEL R. BILBREY, PC         CRENSHAW      TURNER          TX      95-448                  LAW OFFICES OF PAUL L. SADLER
REFINE        MARK         IL      92-L-934        LAW OFFICES OF MICHAEL R. BILBREY, PC         DEBOSE        JOHN            TX      95-448                  LAW OFFICES OF PAUL L. SADLER
REID          RAYMOND      IL      95-L-440        LAW OFFICES OF MICHAEL R. BILBREY, PC         DRAPER        ANITA           TX      95-448                  LAW OFFICES OF PAUL L. SADLER
REKOSH        FRANK        IL      92-L-690        LAW OFFICES OF MICHAEL R. BILBREY, PC         EMPHREY       CHESTER         TX      95-448                  LAW OFFICES OF PAUL L. SADLER
RHODES        RAYMOND      IL      91-L-1086       LAW OFFICES OF MICHAEL R. BILBREY, PC         GLEASON       GLEN            TX      95-448                  LAW OFFICES OF PAUL L. SADLER
RIECHMANN     NORBERT      IL      95-L-262        LAW OFFICES OF MICHAEL R. BILBREY, PC         GRIFFITH      ROBERT          TX      95-448                  LAW OFFICES OF PAUL L. SADLER
RIPLEY        THOMAS       IL      05L01076        LAW OFFICES OF MICHAEL R. BILBREY, PC         HENDERSON     JACK            TX      95-448                  LAW OFFICES OF PAUL L. SADLER
ROBINS        ANDREW       IL      91-L-1091       LAW OFFICES OF MICHAEL R. BILBREY, PC         JONES         WILLIE          TX      95-448                  LAW OFFICES OF PAUL L. SADLER
ROHLEDER      CHARLES      IL      95-L-114        LAW OFFICES OF MICHAEL R. BILBREY, PC         KONRAD        ROBERT W. SR.   TX      95-448                  LAW OFFICES OF PAUL L. SADLER
ROONEY        JAMES        IL      95-L-302        LAW OFFICES OF MICHAEL R. BILBREY, PC         LEWIS         ROBERT          TX      95-448                  LAW OFFICES OF PAUL L. SADLER
ROSENTHAL     LAVERN       IL      94-L-1381       LAW OFFICES OF MICHAEL R. BILBREY, PC         MANNING       EARL            TX      95-448                  LAW OFFICES OF PAUL L. SADLER
ROSSIO        ROGER        IL      94-L-1294       LAW OFFICES OF MICHAEL R. BILBREY, PC         MATTHEWS      JAMES L         TX      95-448                  LAW OFFICES OF PAUL L. SADLER
RUSSELL       CONRAD       IL      95-L-295        LAW OFFICES OF MICHAEL R. BILBREY, PC         MIX           IT              TX      95-448                  LAW OFFICES OF PAUL L. SADLER
RUSSELL       JULIUS       IL      94-L-1407       LAW OFFICES OF MICHAEL R. BILBREY, PC         MONES         JAMES           TX      95-448                  LAW OFFICES OF PAUL L. SADLER
RUTLEDGE      CHARLES      IL      92-L-1094       LAW OFFICES OF MICHAEL R. BILBREY, PC         MOORE         GRANT           TX      95-448                  LAW OFFICES OF PAUL L. SADLER
SANGER        DONALD       IL      92-L-937        LAW OFFICES OF MICHAEL R. BILBREY, PC         MORRIS        BEN             TX      95-448                  LAW OFFICES OF PAUL L. SADLER
SCHMIDT       ROBERT J     IL      05L1055         LAW OFFICES OF MICHAEL R. BILBREY, PC         MUKE          GEORGE JR.      TX      95-448                  LAW OFFICES OF PAUL L. SADLER
SCHMIDT       WILLIAM A    IL      95-L-234        LAW OFFICES OF MICHAEL R. BILBREY, PC         OLIVER        PHEOLIA         TX      95-448                  LAW OFFICES OF PAUL L. SADLER
SCHNEIDER     FRED         IL      91-L-1085       LAW OFFICES OF MICHAEL R. BILBREY, PC         PARKS         LUTHER          TX      95-448                  LAW OFFICES OF PAUL L. SADLER
SCHNEIDER     VALLIE       IL      94-L-1405       LAW OFFICES OF MICHAEL R. BILBREY, PC         RIVER         GM              TX      95-448                  LAW OFFICES OF PAUL L. SADLER
SCHOENFELDT   RONALD K     MO      1022CC01690     LAW OFFICES OF MICHAEL R. BILBREY, PC         STRAPP        SAMMIE JR.      TX      95-448                  LAW OFFICES OF PAUL L. SADLER
SCHROEDER     FRANK        IL      92-L-938        LAW OFFICES OF MICHAEL R. BILBREY, PC         TELEFAIR      EVERETT         TX      95-448                  LAW OFFICES OF PAUL L. SADLER
SCHROEDER     JAMES        IL      92-L-939        LAW OFFICES OF MICHAEL R. BILBREY, PC         THOMAS        ALTON           TX      95-448                  LAW OFFICES OF PAUL L. SADLER
SCHROLL       JAMES        IL      93-L-291        LAW OFFICES OF MICHAEL R. BILBREY, PC         WIGGINS       PLAMER          TX      95-448                  LAW OFFICES OF PAUL L. SADLER
SEEKAMP       JAMES R      IL      94 L 826        LAW OFFICES OF MICHAEL R. BILBREY, PC         WILLIS        JAMES           TX      95-448                  LAW OFFICES OF PAUL L. SADLER
SIDDENS       LEONARD      IL      92-L-941        LAW OFFICES OF MICHAEL R. BILBREY, PC         AARON         GEORGE W        MD      92311502                LAW OFFICES OF PETER G. ANGELOS, PC
SLOAN         FLOYD        IL      92-L-677        LAW OFFICES OF MICHAEL R. BILBREY, PC         ABATO         ANTHONY         MD      87CG-2344               LAW OFFICES OF PETER G. ANGELOS, PC
SNIDER        CLAUDE       IL      94-L-1401       LAW OFFICES OF MICHAEL R. BILBREY, PC         ABBOTT        DELORES         MD      86CG-1472               LAW OFFICES OF PETER G. ANGELOS, PC
SNIDER        CLOYDE       IL      94-L-1373       LAW OFFICES OF MICHAEL R. BILBREY, PC         ABBOTT        DENNIS M        MD      24X15000485             LAW OFFICES OF PETER G. ANGELOS, PC
SNOW          FORREST      IL      92-L-689        LAW OFFICES OF MICHAEL R. BILBREY, PC         ABBOTT        DENNIS M        MD      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC
SNYDER        LEROY        IL      92-L-942        LAW OFFICES OF MICHAEL R. BILBREY, PC         ABBOTT        GEORGE E        MD      88091532                LAW OFFICES OF PETER G. ANGELOS, PC
STARK         PAUL         IL      91-L-1294       LAW OFFICES OF MICHAEL R. BILBREY, PC         ABBOTT        JOHN            TN      275614                  LAW OFFICES OF PETER G. ANGELOS, PC
STEPHENS      PAUL         IL      93-L-1129       LAW OFFICES OF MICHAEL R. BILBREY, PC         ABBOTT        JOHN B          MD      87CG1520                LAW OFFICES OF PETER G. ANGELOS, PC
STEVENS       FLOYD        IL      94-L-1400       LAW OFFICES OF MICHAEL R. BILBREY, PC         ABBOTT        JOHN J          PA      090202119_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                 Appendix A - 188
                                           Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                            Document Page 207 of 624
Claimant       Claimant          State                                                                      Claimant    Claimant      State
Last Name      First Name        Filed   Docket Number         Primary Plaintiff Counsel                    Last Name   First Name    Filed   Docket Number             Primary Plaintiff Counsel
ABE            MELVIN            MD      CV-5854               LAW OFFICES OF PETER G. ANGELOS, PC          ALLESE      LEONARD J     MD      24X13000642               LAW OFFICES OF PETER G. ANGELOS, PC
ABEL           KENNETH           MD      90045512              LAW OFFICES OF PETER G. ANGELOS, PC          ALLIOTT     FRANCIS L     FL      89-37658-CA-03            LAW OFFICES OF PETER G. ANGELOS, PC
ABENDSCHOEN    BRENT             MD      8814-8507             LAW OFFICES OF PETER G. ANGELOS, PC          ALLMOND     FRANCIS       MD      89164527                  LAW OFFICES OF PETER G. ANGELOS, PC
ABRAHAM        EDWARD            PA      C48AB20165            LAW OFFICES OF PETER G. ANGELOS, PC          ALLSHOUSE   CLEMENT       MD      17125                     LAW OFFICES OF PETER G. ANGELOS, PC
ABRECHT        GERALD F          MD      24X16000443           LAW OFFICES OF PETER G. ANGELOS, PC          ALMANY      ZANE A        TN      232314                    LAW OFFICES OF PETER G. ANGELOS, PC
ABSHIRE        GLENN D           MD      24X11000515           LAW OFFICES OF PETER G. ANGELOS, PC          ALMEIDA     ROBERT J.     PA      2647                      LAW OFFICES OF PETER G. ANGELOS, PC
ABT            JOHN W. & GRACE   PA      663                   LAW OFFICES OF PETER G. ANGELOS, PC          ALSTON      ADOLPH        MD      24X12000700               LAW OFFICES OF PETER G. ANGELOS, PC
ACORS          RONALD R          MD      24X14000300           LAW OFFICES OF PETER G. ANGELOS, PC          ALSTON      ADOLPH        MD      24X17000453               LAW OFFICES OF PETER G. ANGELOS, PC
ACRI           RONALD J          PA      2016CV1019AS          LAW OFFICES OF PETER G. ANGELOS, PC          ALSTON      ESSIE M       MD      24X11000487               LAW OFFICES OF PETER G. ANGELOS, PC
ADAMS          ALBERT W          MD      87CG-3543             LAW OFFICES OF PETER G. ANGELOS, PC          ALSTON      MAURICE       MD      24X13000520               LAW OFFICES OF PETER G. ANGELOS, PC
ADAMS          AUDIS             MD      87CG-1362             LAW OFFICES OF PETER G. ANGELOS, PC          ALT         CHARLES B     MD      24X14000103               LAW OFFICES OF PETER G. ANGELOS, PC
ADAMS          CHARLES           MD      89069526              LAW OFFICES OF PETER G. ANGELOS, PC          ALT         CHARLES V     MD      91-3088                   LAW OFFICES OF PETER G. ANGELOS, PC
ADAMS          CURLIN L          MD      24X17000371           LAW OFFICES OF PETER G. ANGELOS, PC          ALTEVOGT    GEORGE E      MD      24-X-91064506             LAW OFFICES OF PETER G. ANGELOS, PC
ADAMS          DIANE             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          ALTEVOGT    GEORGE E      MD      91064506                  LAW OFFICES OF PETER G. ANGELOS, PC
ADAMS          FREDDIE           MD      24X15000204           LAW OFFICES OF PETER G. ANGELOS, PC          ALTMEYER    THOMAS J      MD      24X13000559               LAW OFFICES OF PETER G. ANGELOS, PC
ADAMS          HUBERT B          MD      90154505              LAW OFFICES OF PETER G. ANGELOS, PC          ALVAREZ     MANUEL E      MD      24X15000544               LAW OFFICES OF PETER G. ANGELOS, PC
ADAMS          JOSEPH W          MD      24X14000058           LAW OFFICES OF PETER G. ANGELOS, PC          AMANN       LEO J         MD      5753                      LAW OFFICES OF PETER G. ANGELOS, PC
ADAMS          KIMBLE            MD      92239502              LAW OFFICES OF PETER G. ANGELOS, PC          AMATO       JOSEPH F      DC      0006121-94                LAW OFFICES OF PETER G. ANGELOS, PC
ADAMS          LYNN R            MD      91221522              LAW OFFICES OF PETER G. ANGELOS, PC          AMBROSE     ROLAND E      MD      87CG2978/43/48            LAW OFFICES OF PETER G. ANGELOS, PC
ADAMS          THOMAS J          MD      24X14000518           LAW OFFICES OF PETER G. ANGELOS, PC          AMBROSI     ANTHONY       DC      0006014-93                LAW OFFICES OF PETER G. ANGELOS, PC
ADAMS          VERNON G          MD      24X13000771           LAW OFFICES OF PETER G. ANGELOS, PC          AMES        ANGELA        MD      24X14000105               LAW OFFICES OF PETER G. ANGELOS, PC
ADAMS          WALTER J          MD      24X15000262           LAW OFFICES OF PETER G. ANGELOS, PC          AMMONS      MELVIN L      MD      171188                    LAW OFFICES OF PETER G. ANGELOS, PC
ADDAIR         EVERETT R         MD      90236505              LAW OFFICES OF PETER G. ANGELOS, PC          AMOIA       MICHAEL A     MD      CAL90-17628               LAW OFFICES OF PETER G. ANGELOS, PC
ADDISON        LAWRENCE L        MD      84CG211/1/211         LAW OFFICES OF PETER G. ANGELOS, PC          AMON        JOSEPH        PA      111201639                 LAW OFFICES OF PETER G. ANGELOS, PC
ADDLESBERGER   LEONARD           MD      17124                 LAW OFFICES OF PETER G. ANGELOS, PC          AMORIELLA   FRANK A       MD      90045515                  LAW OFFICES OF PETER G. ANGELOS, PC
ADKINS         LARRY R           MD      90026502              LAW OFFICES OF PETER G. ANGELOS, PC          AMOS        ARTHUR B      MD      90012544                  LAW OFFICES OF PETER G. ANGELOS, PC
ADKINS         WAYNE L           MD      24X15000567           LAW OFFICES OF PETER G. ANGELOS, PC          AMOSS       CHARLES E     MD      91086530                  LAW OFFICES OF PETER G. ANGELOS, PC
ADKINS         WAYNE L           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          AMOSS       GEORGE E      MD      91319519                  LAW OFFICES OF PETER G. ANGELOS, PC
ADKINSON       ROBERT L          MD      24X11000566           LAW OFFICES OF PETER G. ANGELOS, PC          AMRHINE     HENRY A       MD      97094520CX395             LAW OFFICES OF PETER G. ANGELOS, PC
ADOLINI        CHARLES A         MD      15689                 LAW OFFICES OF PETER G. ANGELOS, PC          ANASTASI    PLACID A      MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC
ADY            JAMES L           MD      87CG-2395-41-65       LAW OFFICES OF PETER G. ANGELOS, PC          ANDERS      ROBERT L      MD      91-07631                  LAW OFFICES OF PETER G. ANGELOS, PC
AGRO           ANTHONY           MD      90274632              LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    ALBERT H      PA      C48AB201628               LAW OFFICES OF PETER G. ANGELOS, PC
AHERNE         BRIAN A           MD      24X17000239           LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    ALFRED S      MD      89062525                  LAW OFFICES OF PETER G. ANGELOS, PC
AHLUM          MALCOLM F.        PA      97-C-1807S_TL         LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    CARLOS        MD      90194501                  LAW OFFICES OF PETER G. ANGELOS, PC
AKEHURST       ELLEN             MD      24X13000149           LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    CHARLES B     MD      24X15000308               LAW OFFICES OF PETER G. ANGELOS, PC
AKEHURST       JAMES W           MD      24X14000395           LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    CHARLES C     MD      91171518                  LAW OFFICES OF PETER G. ANGELOS, PC
AKEHURST       WALTER L          MD      24X16000197           LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    CHARLES T     MD      91007521                  LAW OFFICES OF PETER G. ANGELOS, PC
ALBAN          JED P             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    CLARENCE I    MD      8889CG6675267             LAW OFFICES OF PETER G. ANGELOS, PC
ALBERS         JOHN J            MD      90180506              LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    DAVID M       DC      0014790-92                LAW OFFICES OF PETER G. ANGELOS, PC
ALBERT         CHARLES           PA      131203034             LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    DAVID M       MD      24X13000674               LAW OFFICES OF PETER G. ANGELOS, PC
ALBERT         RAYMOND F         MD      91171530              LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    EARL          MD      4966CV                    LAW OFFICES OF PETER G. ANGELOS, PC
ALBERT         RICHARD A         PA      2014CV10100AS         LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    EDMUND        MD      97094520CX395             LAW OFFICES OF PETER G. ANGELOS, PC
ALBERT         RICHARD A         PA      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    EDWARD        MD      87CG-1375                 LAW OFFICES OF PETER G. ANGELOS, PC
ALBI           REMO N            MD      24X14000563           LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    FREDERICK L   MD      91193522                  LAW OFFICES OF PETER G. ANGELOS, PC
ALBI           REMO N            MD      87CG2981/43/51        LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    HENRY A       MD      CAL89-23334               LAW OFFICES OF PETER G. ANGELOS, PC
ALBI           REMO N            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    JAMES E       MD      24X15000092               LAW OFFICES OF PETER G. ANGELOS, PC
ALBIKER        NELSON            MD      89164528              LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    JOHN W        MD      7693                      LAW OFFICES OF PETER G. ANGELOS, PC
ALBRECHT       CHRISTOPHER       MD      24X15000558           LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    MARVIN        MD      24X12000065               LAW OFFICES OF PETER G. ANGELOS, PC
ALBRIGHT       ALBERT H          MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    NONLY D       MD      24X13000623               LAW OFFICES OF PETER G. ANGELOS, PC
ALBRIGHT       JB                PA      157803                LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    PATRICK H     MD      CAL-90-08858              LAW OFFICES OF PETER G. ANGELOS, PC
ALBRIGHT       JOSEPH L          MD      88CG-538/51/138       LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    REGINALD B    MD      24X13000651               LAW OFFICES OF PETER G. ANGELOS, PC
ALDERSON       KYLE H            MD      CAL-90-09903          LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    ROBERT L      MD      94145506                  LAW OFFICES OF PETER G. ANGELOS, PC
ALEXANDER      GERALDINE         MD      24X12000295           LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    ROSS E        MD      90229547                  LAW OFFICES OF PETER G. ANGELOS, PC
ALEXANDER      PETER G           MD      93098503              LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    TERRY M       MD      24X17000097               LAW OFFICES OF PETER G. ANGELOS, PC
ALEXANDER      RONALD L          MD      24X17000304           LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    THOMAS        MD      90026520                  LAW OFFICES OF PETER G. ANGELOS, PC
ALEXANDER      RONALD L          MD      ADMIN                 LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    WILFORD       TN      216014                    LAW OFFICES OF PETER G. ANGELOS, PC
ALEXANDER      WILLIAM R         DC      0008318-92            LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    WILLIAM G     MD      24X16000112               LAW OFFICES OF PETER G. ANGELOS, PC
ALFORD         WENDALL J         MD      24X15000663           LAW OFFICES OF PETER G. ANGELOS, PC          ANDERSON    WILLIAM G     MD      24X16000112_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
ALFRED         JAMES H           MD      24X07000217ELS        LAW OFFICES OF PETER G. ANGELOS, PC          ANDINO      ANGEL A       PA      C48AB2012046              LAW OFFICES OF PETER G. ANGELOS, PC
ALIMO          JOHN J            MD      24X14000133           LAW OFFICES OF PETER G. ANGELOS, PC          ANDOLEO     ROSLYN A      MD      24X12000747               LAW OFFICES OF PETER G. ANGELOS, PC
ALIMO          VINCENT           MD      24X12000565           LAW OFFICES OF PETER G. ANGELOS, PC          ANDREAS     DENNIS G      PA      C48AB20122                LAW OFFICES OF PETER G. ANGELOS, PC
ALLEN          ANTHONY L         MD      24X13000042           LAW OFFICES OF PETER G. ANGELOS, PC          ANDREAS     DENNIS G      PA      C48AB201713               LAW OFFICES OF PETER G. ANGELOS, PC
ALLEN          BODIE             DE      01C-01-158ASB         LAW OFFICES OF PETER G. ANGELOS, PC          ANDREJAK    ANTHONY       MD      90012538                  LAW OFFICES OF PETER G. ANGELOS, PC
ALLEN          CHARLES E         MD      CAL89-15294           LAW OFFICES OF PETER G. ANGELOS, PC          ANDREUCCI   MICHAEL L     PA      C48AB201239               LAW OFFICES OF PETER G. ANGELOS, PC
ALLEN          CHESTER L         MD      92071514              LAW OFFICES OF PETER G. ANGELOS, PC          ANDREWS     LEONARD       MD      24X16000510               LAW OFFICES OF PETER G. ANGELOS, PC
ALLEN          DANIEL F          MD      89265550              LAW OFFICES OF PETER G. ANGELOS, PC          ANDREWS     LEONARD       MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC
ALLEN          FRANK J. SR.      PA      3070                  LAW OFFICES OF PETER G. ANGELOS, PC          ANDREWS     WARREN        MD      24X12000726               LAW OFFICES OF PETER G. ANGELOS, PC
ALLEN          GLENDOLA          MD      24X13000558           LAW OFFICES OF PETER G. ANGELOS, PC          ANDRINI     ANDREW A      PA      C48AB2004115              LAW OFFICES OF PETER G. ANGELOS, PC
ALLEN          HENRY             MD      24X16000144           LAW OFFICES OF PETER G. ANGELOS, PC          ANDRYSIAK   TIMOTHY W     MD      87CG-1428/38/98           LAW OFFICES OF PETER G. ANGELOS, PC
ALLEN          JAMES A           MD      87-CG-3031            LAW OFFICES OF PETER G. ANGELOS, PC          ANELLO      ANTHONY J     MD      87CG-122                  LAW OFFICES OF PETER G. ANGELOS, PC
ALLEN          JOHN              MD      90194504              LAW OFFICES OF PETER G. ANGELOS, PC          ANELLO      THOMAS        MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC
ALLEN          LEVY              MD      92335504              LAW OFFICES OF PETER G. ANGELOS, PC          ANELLO      THOMAS J      MD      24X17000271               LAW OFFICES OF PETER G. ANGELOS, PC
ALLEN          RICHARD D         MD      91260502              LAW OFFICES OF PETER G. ANGELOS, PC          ANGEL       EARL H        MD      88CG-452                  LAW OFFICES OF PETER G. ANGELOS, PC
ALLEN          ROBERT            MD      24X13000472           LAW OFFICES OF PETER G. ANGELOS, PC          ANGLE       NORMAN J      MD      97094520CX395             LAW OFFICES OF PETER G. ANGELOS, PC
ALLEN          ROBERT            MD      24X15000091           LAW OFFICES OF PETER G. ANGELOS, PC          ANKEWITZ    ALFRED G      MD      91305519                  LAW OFFICES OF PETER G. ANGELOS, PC
ALLEN          SING P            MD      90194503              LAW OFFICES OF PETER G. ANGELOS, PC          ANTALFFY    ILONA R       MD      24X13000106               LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                          Appendix A - 189
                                         Case 17-03105                      Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                              Document Page 208 of 624
Claimant          Claimant     State                                                                          Claimant     Claimant     State
Last Name         First Name   Filed   Docket Number             Primary Plaintiff Counsel                    Last Name    First Name   Filed   Docket Number            Primary Plaintiff Counsel
ANTHONY           ROSELLA      MD      24X15000763               LAW OFFICES OF PETER G. ANGELOS, PC          BAER         CARL F       MD      24X14000297              LAW OFFICES OF PETER G. ANGELOS, PC
ANTKOWIAK         JACOB C      MD      91123506                  LAW OFFICES OF PETER G. ANGELOS, PC          BAER         LJ           MD      15622                    LAW OFFICES OF PETER G. ANGELOS, PC
ANTLITZ           JOSEPH       MD      97094520CX395             LAW OFFICES OF PETER G. ANGELOS, PC          BAGINSKI     MARION       MD      87CG1383/38/53           LAW OFFICES OF PETER G. ANGELOS, PC
ANTLITZ           MARGARET L   MD      24X13000451               LAW OFFICES OF PETER G. ANGELOS, PC          BAHR         ALFRED       MD      CAL89-15290              LAW OFFICES OF PETER G. ANGELOS, PC
APICELLA          POMPEY A     MD      91184514                  LAW OFFICES OF PETER G. ANGELOS, PC          BAIER        GEORGE       MD      90274585                 LAW OFFICES OF PETER G. ANGELOS, PC
APPEL             THOMAS W     MD      15648                     LAW OFFICES OF PETER G. ANGELOS, PC          BAILER       ALBERT       MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
APPOLONIA         RONALD P     MD      24X17000139               LAW OFFICES OF PETER G. ANGELOS, PC          BAILER       ALBERT P     MD      24X17000254              LAW OFFICES OF PETER G. ANGELOS, PC
APPOLONIA         RONALD P     MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          BAILEY       HURBERT P    MD      87CG-3048                LAW OFFICES OF PETER G. ANGELOS, PC
ARANYOS           DOROTHY M    PA      C48AB201228               LAW OFFICES OF PETER G. ANGELOS, PC          BAILEY       HURBERT P    MD      87CG-3048/43118          LAW OFFICES OF PETER G. ANGELOS, PC
ARCHER            ALVIN        MD      24X12000378               LAW OFFICES OF PETER G. ANGELOS, PC          BAILEY       JAMES        PA      C48AB201286              LAW OFFICES OF PETER G. ANGELOS, PC
ARCORACI          AUGUST L     MD      90002516                  LAW OFFICES OF PETER G. ANGELOS, PC          BAILEY       JESSE A      MD      24X13000171              LAW OFFICES OF PETER G. ANGELOS, PC
ARGETAKIS         JOHN A       MD      24X16000064               LAW OFFICES OF PETER G. ANGELOS, PC          BAILEY       JOHN R       MD      90002538                 LAW OFFICES OF PETER G. ANGELOS, PC
ARGETAKIS         JOHN A       MD      24X16000064_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          BAILEY       JOSEPH       MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
ARMBRESTER        RAYMOND      MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          BAILEY       JOSEPH A     MD      24X16000334              LAW OFFICES OF PETER G. ANGELOS, PC
ARMBRESTER        RAYMOND W    MD      24X17000272               LAW OFFICES OF PETER G. ANGELOS, PC          BAILEY       MATTHEW      MD      24X14000439              LAW OFFICES OF PETER G. ANGELOS, PC
ARMIGER           GEORGE F     MD      87CG-3676/45146           LAW OFFICES OF PETER G. ANGELOS, PC          BAILEY       PAUL M       MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
ARMIGER           JAMES F      MD      24X15000261               LAW OFFICES OF PETER G. ANGELOS, PC          BAILEY       ROBERT J     MD      87CG-3582/45/52          LAW OFFICES OF PETER G. ANGELOS, PC
ARMSTRONG         ARLENE I     MD      24X12000688               LAW OFFICES OF PETER G. ANGELOS, PC          BAILEY       SAMUEL       MD      90068502                 LAW OFFICES OF PETER G. ANGELOS, PC
ARMSTRONG         CAROL L      MD      24X16000257               LAW OFFICES OF PETER G. ANGELOS, PC          BAILEY       WILLIAM R    MD      24X12000058              LAW OFFICES OF PETER G. ANGELOS, PC
ARMSTRONG         CAROL L      MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          BAILEY       WILLIAM R    MD      24X12000796              LAW OFFICES OF PETER G. ANGELOS, PC
ARMSTRONG         CHARLES      MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          BAILOR       GEORGE E     PA      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
ARMSTRONG         CHARLES K    MD      24X17000417               LAW OFFICES OF PETER G. ANGELOS, PC          BAILOR       JOSEPH F     MD      90274560                 LAW OFFICES OF PETER G. ANGELOS, PC
ARMSTRONG         GORDON       MD      87CG-1345/38/18           LAW OFFICES OF PETER G. ANGELOS, PC          BAIR         STANTON W    PA      C48AB201643              LAW OFFICES OF PETER G. ANGELOS, PC
ARMSTRONG         LONNIE       MD      88057501                  LAW OFFICES OF PETER G. ANGELOS, PC          BAIR         STANTON W    MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
ARMSTRONG         TERI L       MD      24X17000022               LAW OFFICES OF PETER G. ANGELOS, PC          BAIRD        CECIL R      MD      24X12000547              LAW OFFICES OF PETER G. ANGELOS, PC
ARMSTRONG         TERI L       MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          BAKER        CHARLES R    MD      CAL92-08173              LAW OFFICES OF PETER G. ANGELOS, PC
ARNDT             ROBERT E     MD      91319529                  LAW OFFICES OF PETER G. ANGELOS, PC          BAKER        ELEANOR      MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
ARNOLD            CHARLES F    MD      87CG-3677/45147           LAW OFFICES OF PETER G. ANGELOS, PC          BAKER        ELEANOR J    MD      24X17000122              LAW OFFICES OF PETER G. ANGELOS, PC
ARNOLD            CHARLES V    TN      96C-730_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          BAKER        GINA M       MD      24X15000422              LAW OFFICES OF PETER G. ANGELOS, PC
ARNOLD            CHARLES V    PA      ADMIN_TL                  LAW OFFICES OF PETER G. ANGELOS, PC          BAKER        JAMES D      MD      24X15000551              LAW OFFICES OF PETER G. ANGELOS, PC
ARNOLD            JIM H        MD      CAL89-21400               LAW OFFICES OF PETER G. ANGELOS, PC          BAKER        LAMOYNE S    MD      87CG-2526                LAW OFFICES OF PETER G. ANGELOS, PC
ARNOLD            MELVIN D     MD      92335528                  LAW OFFICES OF PETER G. ANGELOS, PC          BAKER        RICHARD W    MD      24X12000872              LAW OFFICES OF PETER G. ANGELOS, PC
ARNOLD            RAYMOND      MD      24X12001102               LAW OFFICES OF PETER G. ANGELOS, PC          BAKER        ROBERT C     MD      CAL90-16657              LAW OFFICES OF PETER G. ANGELOS, PC
ARNOLD            ROBERT P     MD      87CG-3605/45/75           LAW OFFICES OF PETER G. ANGELOS, PC          BAKER        ROBERT J     MD      88057508                 LAW OFFICES OF PETER G. ANGELOS, PC
ARONHALT          ERVIN W      MD      24X12000151               LAW OFFICES OF PETER G. ANGELOS, PC          BAKER        SAMUEL J     MD      24X16000512              LAW OFFICES OF PETER G. ANGELOS, PC
ARP               MAX R        TN      232214                    LAW OFFICES OF PETER G. ANGELOS, PC          BAKER        SAMUEL J     MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
ARRINGTON         ANN L        MD      24X13000275               LAW OFFICES OF PETER G. ANGELOS, PC          BAKER        THOMAS R     MD      8707-2512                LAW OFFICES OF PETER G. ANGELOS, PC
ARRINGTON         HERBERT B    MD      24X12000782               LAW OFFICES OF PETER G. ANGELOS, PC          BAKNER       LARRY O      MD      15583                    LAW OFFICES OF PETER G. ANGELOS, PC
ARRISON           JAMES R      MD      24X14000162               LAW OFFICES OF PETER G. ANGELOS, PC          BALANTINE    JOHN J       MD      88071544                 LAW OFFICES OF PETER G. ANGELOS, PC
ARTHUR            EARL D       MD      24X17000200               LAW OFFICES OF PETER G. ANGELOS, PC          BALDWIN      JAMES W      MD      4507                     LAW OFFICES OF PETER G. ANGELOS, PC
ARTHUR            JOHNY M      MD      24X17000189               LAW OFFICES OF PETER G. ANGELOS, PC          BALDWIN      JOSEPH T     MD      24X15000160              LAW OFFICES OF PETER G. ANGELOS, PC
ARUTA             JOHN J       MD      15573                     LAW OFFICES OF PETER G. ANGELOS, PC          BALENGER     GERALD F     MD      24X12001027              LAW OFFICES OF PETER G. ANGELOS, PC
ASH               CURTIS L     MD      24X13000403               LAW OFFICES OF PETER G. ANGELOS, PC          BALINSKY     EDWARD       MD      89026511                 LAW OFFICES OF PETER G. ANGELOS, PC
ASH               EDWARD L     MD      24X15000035               LAW OFFICES OF PETER G. ANGELOS, PC          BALL         JAMES E      MD      24X15000154              LAW OFFICES OF PETER G. ANGELOS, PC
ASH               JOHN D       MD      87181553                  LAW OFFICES OF PETER G. ANGELOS, PC          BALL         KEITH M      MD      24X11000942              LAW OFFICES OF PETER G. ANGELOS, PC
ASHBURN           FLOYD T      MD      90348511                  LAW OFFICES OF PETER G. ANGELOS, PC          BALL         LARRY N      MD      24X17000024              LAW OFFICES OF PETER G. ANGELOS, PC
ASHER             DONALD L     TN      249812                    LAW OFFICES OF PETER G. ANGELOS, PC          BALL         STUART A     PA      C48AB201552              LAW OFFICES OF PETER G. ANGELOS, PC
ASHFORD           SAMUEL B     MD      CAL90-17638               LAW OFFICES OF PETER G. ANGELOS, PC          BALL         WILLIAM F    TN      218616                   LAW OFFICES OF PETER G. ANGELOS, PC
ASHFORD-HAMILTO   MARY L       MD      24X13000772               LAW OFFICES OF PETER G. ANGELOS, PC          BALLARD      CHARLES E    MD      92335502                 LAW OFFICES OF PETER G. ANGELOS, PC
ASHLEY            ROBERT L     MD      24X14000258               LAW OFFICES OF PETER G. ANGELOS, PC          BALLARD      SARAH        MD      24X16000513              LAW OFFICES OF PETER G. ANGELOS, PC
ASHWELL           JOSEPH       MD      89069510                  LAW OFFICES OF PETER G. ANGELOS, PC          BALLARD      TIMOTHY      MD      87CG2488/41/158          LAW OFFICES OF PETER G. ANGELOS, PC
ATKINS            NED W        MD      CAL90-10278               LAW OFFICES OF PETER G. ANGELOS, PC          BALLIET      EDWARD H     PA      C48AB200743              LAW OFFICES OF PETER G. ANGELOS, PC
ATKINS            ROBERT J     PA      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          BALMER       WALTER W     PA      2013CV4726AS_ADMIN_TL_   LAW OFFICES OF PETER G. ANGELOS, PC
ATKINSON          CHARLES O    MD      CV6318                    LAW OFFICES OF PETER G. ANGELOS, PC          BALSOR       LEO D        MD      CAL90-03236              LAW OFFICES OF PETER G. ANGELOS, PC
ATKINSON          WILLIAM J    MD      CV6155                    LAW OFFICES OF PETER G. ANGELOS, PC          BANAHAN      MICHAEL      MD      24X16000353              LAW OFFICES OF PETER G. ANGELOS, PC
AUFFARTH          LOUISE C     MD      24X16000511               LAW OFFICES OF PETER G. ANGELOS, PC          BANDELL      LOUIS        MD      87CG-1415/38/85          LAW OFFICES OF PETER G. ANGELOS, PC
AUGUSTYNIAK       STANLEY T    MD      24X14000059               LAW OFFICES OF PETER G. ANGELOS, PC          BANDELL      LOUIS F      MD      24X17000451              LAW OFFICES OF PETER G. ANGELOS, PC
AUSTIN            BRADLEY C    MD      24X12000556               LAW OFFICES OF PETER G. ANGELOS, PC          BANDISH      ALBERT L     PA      4361_TL                  LAW OFFICES OF PETER G. ANGELOS, PC
AUSTIN            ROBERT D     MD      CAL89-16008               LAW OFFICES OF PETER G. ANGELOS, PC          BANDZI       SIMON C      PA      C48AB201383              LAW OFFICES OF PETER G. ANGELOS, PC
AUTHEMENT         GERALD E     MD      24X15000483               LAW OFFICES OF PETER G. ANGELOS, PC          BANIK        IRENE        PA      C48AB201344              LAW OFFICES OF PETER G. ANGELOS, PC
AUVIL             THOMAS J     MD      24X15000772               LAW OFFICES OF PETER G. ANGELOS, PC          BANKARD      WILLIAM G    MD      88CG-407/51/7            LAW OFFICES OF PETER G. ANGELOS, PC
AVENT             TAWANA D     MD      24X15000605               LAW OFFICES OF PETER G. ANGELOS, PC          BANKERD      DANIEL J     MD      89026532                 LAW OFFICES OF PETER G. ANGELOS, PC
AVERY             WILLIAM J    MD      24X16000358               LAW OFFICES OF PETER G. ANGELOS, PC          BANKES       CHESTER      MD      15661                    LAW OFFICES OF PETER G. ANGELOS, PC
AYERS             JAMES R      MD      92304520                  LAW OFFICES OF PETER G. ANGELOS, PC          BANKS        GREGORY      MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
AYERS             JOHN D       MD      CAL89-04408               LAW OFFICES OF PETER G. ANGELOS, PC          BANKS        SIMON        MD      92366501                 LAW OFFICES OF PETER G. ANGELOS, PC
AZZARELLO         SAMUEL J     MD      86CG-862/22/112           LAW OFFICES OF PETER G. ANGELOS, PC          BANKS        WILLIAM S    MD      91213518                 LAW OFFICES OF PETER G. ANGELOS, PC
BACASTOW          RICHARD T    MD      87CG-3047/43117           LAW OFFICES OF PETER G. ANGELOS, PC          BANNER       TED          MD      24X17000342              LAW OFFICES OF PETER G. ANGELOS, PC
BACCALA           GEORGE H     MD      88CG-465/51/64            LAW OFFICES OF PETER G. ANGELOS, PC          BARAN        LOUIS        MD      90045505                 LAW OFFICES OF PETER G. ANGELOS, PC
BACCALA           MICHAEL      MD      90061504                  LAW OFFICES OF PETER G. ANGELOS, PC          BARBAGALLO   RONALD F     MD      24X11000545              LAW OFFICES OF PETER G. ANGELOS, PC
BACHARACH         ROBERT B     MD      97094520CX395             LAW OFFICES OF PETER G. ANGELOS, PC          BARBELY      JAMES C      MD      24X15000044              LAW OFFICES OF PETER G. ANGELOS, PC
BACHMAN           DALE G       PA      C48AB201714               LAW OFFICES OF PETER G. ANGELOS, PC          BARBER       LOUIS R      MD      24X15000306              LAW OFFICES OF PETER G. ANGELOS, PC
BACOATE           DAVID W      MD      92154530                  LAW OFFICES OF PETER G. ANGELOS, PC          BARBOUR      WAYNE V      MD      24X17000080              LAW OFFICES OF PETER G. ANGELOS, PC
BADOLATO          EDWARD       MD      88CG-414                  LAW OFFICES OF PETER G. ANGELOS, PC          BARCROFT     ROBERT A     MD      97094520CX395            LAW OFFICES OF PETER G. ANGELOS, PC
BADOLATO          JOSEPH A     MD      24X16000226               LAW OFFICES OF PETER G. ANGELOS, PC          BARDROFF     HOWARD S     MD      88CG-466/51/65           LAW OFFICES OF PETER G. ANGELOS, PC
BADOLATO          JOSEPH A     MD      90236504                  LAW OFFICES OF PETER G. ANGELOS, PC          BARDROFF     MONA         MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
BADUM             JOHN         MD      17149                     LAW OFFICES OF PETER G. ANGELOS, PC          BARDROFF     WILLIAM C    MD      90236526                 LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                           Appendix A - 190
                                      Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                       Document Page 209 of 624
Claimant      Claimant      State                                                                      Claimant     Claimant      State
Last Name     First Name    Filed   Docket Number         Primary Plaintiff Counsel                    Last Name    First Name    Filed   Docket Number         Primary Plaintiff Counsel
BARGAR        ALFRED W      MD      88 91CG71652116       LAW OFFICES OF PETER G. ANGELOS, PC          BAYLOR       LINWOOD       MD      24X13000678           LAW OFFICES OF PETER G. ANGELOS, PC
BARGER        BERNARD O     MD      91319528              LAW OFFICES OF PETER G. ANGELOS, PC          BAYNES       JOHN J        MD      87CG-2962-43-32       LAW OFFICES OF PETER G. ANGELOS, PC
BARGER        RAYMOND J     MD      91193519              LAW OFFICES OF PETER G. ANGELOS, PC          BAYNES       WILLIAM H     MD      87CG-2948/43/18       LAW OFFICES OF PETER G. ANGELOS, PC
BARGER        WARREN        MD      89104538              LAW OFFICES OF PETER G. ANGELOS, PC          BEADENKOPF   WILLIAM       MD      84CG211/1/211         LAW OFFICES OF PETER G. ANGELOS, PC
BARKER        EDGAR         MD      87CG-3678             LAW OFFICES OF PETER G. ANGELOS, PC          BEALE        AVA D         MD      24X14000302           LAW OFFICES OF PETER G. ANGELOS, PC
BARKER        JAMES C       MD      87CG-3568/45/38       LAW OFFICES OF PETER G. ANGELOS, PC          BEALEFELD    FREDERICK H   MD      24X15000365           LAW OFFICES OF PETER G. ANGELOS, PC
BARKER        WILLARD D     MD      24X04000383           LAW OFFICES OF PETER G. ANGELOS, PC          BEALEFELD    ROBERT E      MD      24X13000648           LAW OFFICES OF PETER G. ANGELOS, PC
BARKLEY       NELSON J      MD      24X11000812           LAW OFFICES OF PETER G. ANGELOS, PC          BEALEFELD    ROBERT E      MD      94224511              LAW OFFICES OF PETER G. ANGELOS, PC
BARKSDALE     HOWARD        MD      24X12000063           LAW OFFICES OF PETER G. ANGELOS, PC          BEALL        EMERSON H     MD      89153519              LAW OFFICES OF PETER G. ANGELOS, PC
BARLEY        LEWIS L       MD      8727-8733             LAW OFFICES OF PETER G. ANGELOS, PC          BEALL        JAMES         MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
BARMORE       JOHN W        MD      CAL89-18484           LAW OFFICES OF PETER G. ANGELOS, PC          BEALL        JAMES M       MD      24X16000449           LAW OFFICES OF PETER G. ANGELOS, PC
BARNA         ROBERT        PA      C48AB201447           LAW OFFICES OF PETER G. ANGELOS, PC          BEAM         JOSEPH D      MD      24X07000522           LAW OFFICES OF PETER G. ANGELOS, PC
BARNABY       PAUL T        MD      92071516              LAW OFFICES OF PETER G. ANGELOS, PC          BEAM         RALPH N       MD      5755                  LAW OFFICES OF PETER G. ANGELOS, PC
BARNES        EDWARD F      MD      91007517              LAW OFFICES OF PETER G. ANGELOS, PC          BEAN         JOHN S        MD      24X14000343           LAW OFFICES OF PETER G. ANGELOS, PC
BARNES        MARILYN V     MD      24X13000676           LAW OFFICES OF PETER G. ANGELOS, PC          BEARD        JACOB W       MD      24X11000917           LAW OFFICES OF PETER G. ANGELOS, PC
BARNES        MARY L        MD      24X11000477           LAW OFFICES OF PETER G. ANGELOS, PC          BEARMAN      ALBERT J      MD      24X14000303           LAW OFFICES OF PETER G. ANGELOS, PC
BARNES        MARYETTA      MD      24X13000677           LAW OFFICES OF PETER G. ANGELOS, PC          BEATTY       WILLIAM I     MD      CAL90-13713           LAW OFFICES OF PETER G. ANGELOS, PC
BARNES        THORNTON J    MD      ADMIN_TL_GP           LAW OFFICES OF PETER G. ANGELOS, PC          BEAUDET      JOHN J        MD      87CG-1515             LAW OFFICES OF PETER G. ANGELOS, PC
BARNES        WARREN F      MD      87CG-1409             LAW OFFICES OF PETER G. ANGELOS, PC          BEAZLEY      OLIVER B      MD      88179501              LAW OFFICES OF PETER G. ANGELOS, PC
BARNETT       FLORENCE E    MD      91123505              LAW OFFICES OF PETER G. ANGELOS, PC          BECHLER      ANTHONY J     MD      91007502              LAW OFFICES OF PETER G. ANGELOS, PC
BARNETT       KEVIN H       MD      24X13000391           LAW OFFICES OF PETER G. ANGELOS, PC          BECHTEL      DIANE C       MD      24X16000572           LAW OFFICES OF PETER G. ANGELOS, PC
BARNETT       LERMON        MD      24X12000290           LAW OFFICES OF PETER G. ANGELOS, PC          BECK         FRANK W       MD      24X13000241           LAW OFFICES OF PETER G. ANGELOS, PC
BARNETT       PHILIP B      MD      24X14000352           LAW OFFICES OF PETER G. ANGELOS, PC          BECK         GEORGE R      MD      24X15000775           LAW OFFICES OF PETER G. ANGELOS, PC
BARNETT       WILLIAM F     MD      88CG-515/51/115       LAW OFFICES OF PETER G. ANGELOS, PC          BECK         HENRY T       MD      87CG1364/38/34        LAW OFFICES OF PETER G. ANGELOS, PC
BARNETTE      JOHN B        MD      91134501              LAW OFFICES OF PETER G. ANGELOS, PC          BECK         LEROY M       PA      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
BARNHART      DAVID W       MD      17160                 LAW OFFICES OF PETER G. ANGELOS, PC          BECK         ROBERT W      MD      24X14000227           LAW OFFICES OF PETER G. ANGELOS, PC
BARNHART      JOSEPH W      MD      24X13000603           LAW OFFICES OF PETER G. ANGELOS, PC          BECK         RONALD E      MD      91171526              LAW OFFICES OF PETER G. ANGELOS, PC
BARNHART      MARSHALL      MD      15557                 LAW OFFICES OF PETER G. ANGELOS, PC          BECKER       ALBERT C      PA      120102935             LAW OFFICES OF PETER G. ANGELOS, PC
BARNICKEL     THOMAS J      MD      88162507              LAW OFFICES OF PETER G. ANGELOS, PC          BECKER       DARYL         PA      C48AB201244           LAW OFFICES OF PETER G. ANGELOS, PC
BARNWELL      LUPER         MD      91213510              LAW OFFICES OF PETER G. ANGELOS, PC          BECKER       DONALD J      MD      24X15000768           LAW OFFICES OF PETER G. ANGELOS, PC
BAROCH        FRANK J       MD      90274574              LAW OFFICES OF PETER G. ANGELOS, PC          BECKER       MILLICENT P   MD      24X11000714           LAW OFFICES OF PETER G. ANGELOS, PC
BAROCH        JOSEPH        MD      88328517              LAW OFFICES OF PETER G. ANGELOS, PC          BECKER       PATRICIA S    MD      24X15000093           LAW OFFICES OF PETER G. ANGELOS, PC
BARONE        EDITH B       MD      24X15000395           LAW OFFICES OF PETER G. ANGELOS, PC          BECKER       ROBERT J      MD      86CG-865              LAW OFFICES OF PETER G. ANGELOS, PC
BARR          EDGARD L      MD      15644                 LAW OFFICES OF PETER G. ANGELOS, PC          BECKMAN      JAMES M       MD      87CG-862              LAW OFFICES OF PETER G. ANGELOS, PC
BARR          HENRY         MD      88CG-497              LAW OFFICES OF PETER G. ANGELOS, PC          BEDELL       JOHN W        MD      24X17000331           LAW OFFICES OF PETER G. ANGELOS, PC
BARRACK       FREDERICK     MD      24X15000351           LAW OFFICES OF PETER G. ANGELOS, PC          BEDICS       JOSEPH        PA      C48AB201548           LAW OFFICES OF PETER G. ANGELOS, PC
BARRETT       JACK N        MD      24X15000762           LAW OFFICES OF PETER G. ANGELOS, PC          BEDNAR       IRENE P       MD      24X16000514           LAW OFFICES OF PETER G. ANGELOS, PC
BARRETT       JAMES         MD      89286512              LAW OFFICES OF PETER G. ANGELOS, PC          BEDNAR       RONALD B      PA      C48AB201439           LAW OFFICES OF PETER G. ANGELOS, PC
BARRETT       JAMES L       MD      24X11000546           LAW OFFICES OF PETER G. ANGELOS, PC          BEDWELL      DONALD        MD      17126                 LAW OFFICES OF PETER G. ANGELOS, PC
BARRETT       TERRI L       MD      24X14000353           LAW OFFICES OF PETER G. ANGELOS, PC          BEEGHLY      DONALD A      MD      4502CV                LAW OFFICES OF PETER G. ANGELOS, PC
BARRON        HARRY J       PA      C48AB20125            LAW OFFICES OF PETER G. ANGELOS, PC          BEEMAN       BENJAMIN      MD      7694                  LAW OFFICES OF PETER G. ANGELOS, PC
BARRON        JEAN S        PA      C48AB201375           LAW OFFICES OF PETER G. ANGELOS, PC          BEERS        DAWSON H      PA      C48AB201347           LAW OFFICES OF PETER G. ANGELOS, PC
BARRON        PAULINE A     MD      24X17000344           LAW OFFICES OF PETER G. ANGELOS, PC          BEES         FRANCIS J     MD      24X13000518           LAW OFFICES OF PETER G. ANGELOS, PC
BARRON        ROBERT L      PA      C48AB201231           LAW OFFICES OF PETER G. ANGELOS, PC          BEETS        JAMES D       TN      336017                LAW OFFICES OF PETER G. ANGELOS, PC
BARSOTTI      CONSTANCE M   MD      90201506              LAW OFFICES OF PETER G. ANGELOS, PC          BEGETT       WILLIAM       MD      86CG-1393             LAW OFFICES OF PETER G. ANGELOS, PC
BARSY         ROBERT E      MD      24X14000344           LAW OFFICES OF PETER G. ANGELOS, PC          BEHRINGER    JOSEPH        MD      24X11000933           LAW OFFICES OF PETER G. ANGELOS, PC
BARTAKOVITS   CHARLES L     PA      C48AB2010008          LAW OFFICES OF PETER G. ANGELOS, PC          BEHUM        FRANK A       PA      C48AB201241           LAW OFFICES OF PETER G. ANGELOS, PC
BARTEE        ROBERT A      MD      24X14000532           LAW OFFICES OF PETER G. ANGELOS, PC          BEIER        THOMAS A      PA      C48AB201373           LAW OFFICES OF PETER G. ANGELOS, PC
BARTHOLOW     VERNON T      MD      24X13000452           LAW OFFICES OF PETER G. ANGELOS, PC          BEIL         BARRY C.      PA      97-C-1474S_TL         LAW OFFICES OF PETER G. ANGELOS, PC
BARTIK        GEORGE H      MD      5401                  LAW OFFICES OF PETER G. ANGELOS, PC          BEKKEN       GEORGE N      MD      88200503              LAW OFFICES OF PETER G. ANGELOS, PC
BARTLEY       EDWARD W      MD      24X14000150           LAW OFFICES OF PETER G. ANGELOS, PC          BELAN        JOHN G        MD      24X13000301           LAW OFFICES OF PETER G. ANGELOS, PC
BARTMAN       RALPH         PA      C48AB201540           LAW OFFICES OF PETER G. ANGELOS, PC          BELCHER      CLYDE R       MD      86CG-1097/23127       LAW OFFICES OF PETER G. ANGELOS, PC
BARTON        CHARLES C     TN      329916                LAW OFFICES OF PETER G. ANGELOS, PC          BELEN        ELISA S       DC      2012CA001513A         LAW OFFICES OF PETER G. ANGELOS, PC
BARTON        EDWARD H      MD      24X15000221           LAW OFFICES OF PETER G. ANGELOS, PC          BELFORD      WILLIAM C     MD      24X15000234           LAW OFFICES OF PETER G. ANGELOS, PC
BARTON        JOHN W        MD      5754                  LAW OFFICES OF PETER G. ANGELOS, PC          BELL         ALFRED        MD      24X17000359           LAW OFFICES OF PETER G. ANGELOS, PC
BARTON        WILLIAM       MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          BELL         ALFRED        MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
BARTON        WILLIAM J     MD      24X16000352           LAW OFFICES OF PETER G. ANGELOS, PC          BELL         ARTHUR E      MD      24X14000454           LAW OFFICES OF PETER G. ANGELOS, PC
BARZYK        ANTHONY C     MD      24X17000257           LAW OFFICES OF PETER G. ANGELOS, PC          BELL         CALVIN L      MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC
BASTFIELD     LLOYD T       MD      24X15000066           LAW OFFICES OF PETER G. ANGELOS, PC          BELL         CLAY E        MD      89258520              LAW OFFICES OF PETER G. ANGELOS, PC
BATEN         CAROLYN M     MD      24X12000054           LAW OFFICES OF PETER G. ANGELOS, PC          BELL         EUGENE        MD      89164513              LAW OFFICES OF PETER G. ANGELOS, PC
BATESON       CECIL B       MD      5313CV                LAW OFFICES OF PETER G. ANGELOS, PC          BELL         HARRY A       PA      97-9003_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
BATON         LESTER A      MD      24X11000690           LAW OFFICES OF PETER G. ANGELOS, PC          BELL         HUGH E        TN      1-524-93              LAW OFFICES OF PETER G. ANGELOS, PC
BATTIN        LAVERNE R     MD      90089511              LAW OFFICES OF PETER G. ANGELOS, PC          BELL         JAMES M       MD      87CG-3072             LAW OFFICES OF PETER G. ANGELOS, PC
BATTS         ALICE J       MD      24X15000241           LAW OFFICES OF PETER G. ANGELOS, PC          BELL         MILTON C      DC      93-CA06010-93         LAW OFFICES OF PETER G. ANGELOS, PC
BATTS         LESTER R      MD      24X12000062           LAW OFFICES OF PETER G. ANGELOS, PC          BELL         ROBERT M      MD      CAL90-18233           LAW OFFICES OF PETER G. ANGELOS, PC
BAUCKMAN      SAMUEL W      MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          BELL         WILLIAM G     MD      CV6339                LAW OFFICES OF PETER G. ANGELOS, PC
BAUER         JASON C       PA      C48AB201267           LAW OFFICES OF PETER G. ANGELOS, PC          BELLAMY      LOIS          MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC
BAUER         JOSEPH C      PA      C48AB201130           LAW OFFICES OF PETER G. ANGELOS, PC          BELLAMY      LUKE          MD      24X15000442           LAW OFFICES OF PETER G. ANGELOS, PC
BAUGHMAN      WILLIAM       PA      2016CV4693AS          LAW OFFICES OF PETER G. ANGELOS, PC          BELLAMY      ROBERT W      MD      24X15000239           LAW OFFICES OF PETER G. ANGELOS, PC
BAUMAN        CHARLES       MD      CAL-91-03222          LAW OFFICES OF PETER G. ANGELOS, PC          BELLETTI     LOUIS         MD      89062524              LAW OFFICES OF PETER G. ANGELOS, PC
BAUMANN       JOHN J        MD      24X17000387           LAW OFFICES OF PETER G. ANGELOS, PC          BEN          FRED          MD      24X11000706           LAW OFFICES OF PETER G. ANGELOS, PC
BAUMANN       JOSEPH H      MD      15505                 LAW OFFICES OF PETER G. ANGELOS, PC          BENDER       DAVID         MD      24X15000610           LAW OFFICES OF PETER G. ANGELOS, PC
BAWROSKI      THOMAS G      MD      91179507              LAW OFFICES OF PETER G. ANGELOS, PC          BENDER       TYRUS L       MD      90012548              LAW OFFICES OF PETER G. ANGELOS, PC
BAXLEY        MILTON R      MD      87CG-1510             LAW OFFICES OF PETER G. ANGELOS, PC          BENDLE       LAWRENCE      MD      CV-5210               LAW OFFICES OF PETER G. ANGELOS, PC
BAYAK         LOUIS J       PA      C48AB20066            LAW OFFICES OF PETER G. ANGELOS, PC          BENDT        CHARLES M     MD      87CG-3718/45188       LAW OFFICES OF PETER G. ANGELOS, PC
BAYLE         EDITH I       MD      24X11000551           LAW OFFICES OF PETER G. ANGELOS, PC          BENDUS       JOHN          PA      C48AB201230           LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                  Appendix A - 191
                                        Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                         Document Page 210 of 624
Claimant        Claimant      State                                                                      Claimant       Claimant     State
Last Name       First Name    Filed   Docket Number         Primary Plaintiff Counsel                    Last Name      First Name   Filed   Docket Number         Primary Plaintiff Counsel
BENEDETTO       WILLIAM       MD      89026509              LAW OFFICES OF PETER G. ANGELOS, PC          BILLOT         PEDRO G      PA      C48AB201722           LAW OFFICES OF PETER G. ANGELOS, PC
BENEDICT        FRANK T       MD      89188506              LAW OFFICES OF PETER G. ANGELOS, PC          BILLUPS        EUGENE       MD      88CG-462              LAW OFFICES OF PETER G. ANGELOS, PC
BENNER          NORMAN E      MD      15574                 LAW OFFICES OF PETER G. ANGELOS, PC          BILO           ANDREW P     MD      CAL90-17623           LAW OFFICES OF PETER G. ANGELOS, PC
BENNETT         ALLEN A       MD      89006507              LAW OFFICES OF PETER G. ANGELOS, PC          BILTZ          GEORGE       MD      85CG-1738             LAW OFFICES OF PETER G. ANGELOS, PC
BENNETT         ANTHONY J     MD      91193525              LAW OFFICES OF PETER G. ANGELOS, PC          BIONDO         JOSEPH B     MD      90274538              LAW OFFICES OF PETER G. ANGELOS, PC
BENNETT         BERNARD F     MD      8714-2544             LAW OFFICES OF PETER G. ANGELOS, PC          BIRD           CHARLES E    MD      CV6374                LAW OFFICES OF PETER G. ANGELOS, PC
BENNETT         CHARLES       MD      17155                 LAW OFFICES OF PETER G. ANGELOS, PC          BIRI           MARK A       MD      24X11000907           LAW OFFICES OF PETER G. ANGELOS, PC
BENNETT         EDNA          MD      24X16000030           LAW OFFICES OF PETER G. ANGELOS, PC          BIRON          WILFRED L    MD      15671                 LAW OFFICES OF PETER G. ANGELOS, PC
BENNETT         EDWIN         MD      87CG-3704             LAW OFFICES OF PETER G. ANGELOS, PC          BIRTCHER       GEORGE       MD      88CG-419              LAW OFFICES OF PETER G. ANGELOS, PC
BENNETT         ELMER J       MD      24X12000252           LAW OFFICES OF PETER G. ANGELOS, PC          BISHOP         FREDDIE      MD      88050524              LAW OFFICES OF PETER G. ANGELOS, PC
BENNETT         JAMES P       MD      8900-6511             LAW OFFICES OF PETER G. ANGELOS, PC          BISHOP         GORDON L     MD      87CG-2389/41/59       LAW OFFICES OF PETER G. ANGELOS, PC
BENNETT         JAMES R       MD      24X17000227           LAW OFFICES OF PETER G. ANGELOS, PC          BISHOP         LARRY E      MD      15629                 LAW OFFICES OF PETER G. ANGELOS, PC
BENNETT         JEROME        MD      24X15000069           LAW OFFICES OF PETER G. ANGELOS, PC          BISHOP         RALPH E      MD      17127                 LAW OFFICES OF PETER G. ANGELOS, PC
BENNETT         JESSE J       MD      24X15000321           LAW OFFICES OF PETER G. ANGELOS, PC          BISIGNANI      BERNADINE    MD      24X15000144           LAW OFFICES OF PETER G. ANGELOS, PC
BENNETT         JOHN F        MD      90229548              LAW OFFICES OF PETER G. ANGELOS, PC          BISIGNANI      EDWARD       MD      90045509              LAW OFFICES OF PETER G. ANGELOS, PC
BENNETT         LEE C         MD      CAL90-15955           LAW OFFICES OF PETER G. ANGELOS, PC          BISSONETTE     LEO F.       PA      1594                  LAW OFFICES OF PETER G. ANGELOS, PC
BENNETT         RENE G        MD      24X11000688           LAW OFFICES OF PETER G. ANGELOS, PC          BITTINGER      LUTHER       MD      CV6320                LAW OFFICES OF PETER G. ANGELOS, PC
BENNETT         ROBERT F      MD      90002520              LAW OFFICES OF PETER G. ANGELOS, PC          BITTINGER      WILBERT C    MD      CV6337                LAW OFFICES OF PETER G. ANGELOS, PC
BENNETT         ROGER A       MD      24X13000150           LAW OFFICES OF PETER G. ANGELOS, PC          BITTLE         JAMES A      MD      87CG-1426/38/96       LAW OFFICES OF PETER G. ANGELOS, PC
BENNETT         WILLIAM S     MD      5402CV                LAW OFFICES OF PETER G. ANGELOS, PC          BITTNER        JOHN C       MD      24X11000740           LAW OFFICES OF PETER G. ANGELOS, PC
BENNINGER       GEORGE E      MD      5403CV                LAW OFFICES OF PETER G. ANGELOS, PC          BITZER         CAROL L      MD      24X13000579           LAW OFFICES OF PETER G. ANGELOS, PC
BENTLEY         ELMER E       MD      90173509              LAW OFFICES OF PETER G. ANGELOS, PC          BIVENS         LORENE C     MD      88328529              LAW OFFICES OF PETER G. ANGELOS, PC
BENTON          GARY L        MD      24X13000351           LAW OFFICES OF PETER G. ANGELOS, PC          BIVENS         RAYMOND      MD      90026505              LAW OFFICES OF PETER G. ANGELOS, PC
BENTON          GARY L        MD      87CG-3080             LAW OFFICES OF PETER G. ANGELOS, PC          BLACK          ADDIE        MD      24X11000549           LAW OFFICES OF PETER G. ANGELOS, PC
BENTON          HOYLE         MD      87CG-3080             LAW OFFICES OF PETER G. ANGELOS, PC          BLACK          DONALD L     MD      24X14000404           LAW OFFICES OF PETER G. ANGELOS, PC
BERDEAUX        WOODROW       FL      88-12811-CA-42        LAW OFFICES OF PETER G. ANGELOS, PC          BLACK          RONALD       MD      950921_ADMIN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC
BERG            ADOLF         MD      89094542              LAW OFFICES OF PETER G. ANGELOS, PC          BLACK          ROY          PA      2827                  LAW OFFICES OF PETER G. ANGELOS, PC
BERGER          JOSEPH R      PA      C48AB201569           LAW OFFICES OF PETER G. ANGELOS, PC          BLACKBURN      WILLIAM E    MD      91137507              LAW OFFICES OF PETER G. ANGELOS, PC
BERGER          WALLACE H     PA      C48AB201429           LAW OFFICES OF PETER G. ANGELOS, PC          BLACKLIN       THOMAS       MD      15601                 LAW OFFICES OF PETER G. ANGELOS, PC
BERK            GEORGE        PA      67                    LAW OFFICES OF PETER G. ANGELOS, PC          BLACKMAN       KENNTH O.    MD      90180522              LAW OFFICES OF PETER G. ANGELOS, PC
BERKERIDGE      WILLIAM F     MD      87CG-3074/43/144      LAW OFFICES OF PETER G. ANGELOS, PC          BLACKWELL      ALICE        MD      24X12001074           LAW OFFICES OF PETER G. ANGELOS, PC
BERKLITE        BARRY R       MD      15695                 LAW OFFICES OF PETER G. ANGELOS, PC          BLACKWELL      CLARENCE     MD      88CG510/51/110        LAW OFFICES OF PETER G. ANGELOS, PC
BERNACKI        ANTHONY       MD      87352516              LAW OFFICES OF PETER G. ANGELOS, PC          BLACKWELL      HAROLD D     MD      CAL90-11589           LAW OFFICES OF PETER G. ANGELOS, PC
BERNHARD        MELVIN E      MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          BLACKWELL      OSTELL       MD      24X15000156           LAW OFFICES OF PETER G. ANGELOS, PC
BERNSCHEIN      FRANK W       MD      92258531              LAW OFFICES OF PETER G. ANGELOS, PC          BLACKWELL      ROXIE R      MD      24X12000834           LAW OFFICES OF PETER G. ANGELOS, PC
BERNSTEIN       LAWRENCE T    MD      15558                 LAW OFFICES OF PETER G. ANGELOS, PC          BLAIR          RAYMOND A    MD      24X12000359           LAW OFFICES OF PETER G. ANGELOS, PC
BERRY           JAMES D       VA      CL0501038200          LAW OFFICES OF PETER G. ANGELOS, PC          BLAKE          LEMUEL       MD      87CG-2374             LAW OFFICES OF PETER G. ANGELOS, PC
BERSTERMAN      JAMES F       MD      24X12000187           LAW OFFICES OF PETER G. ANGELOS, PC          BLAND          RUFUS        MD      24X12000846           LAW OFFICES OF PETER G. ANGELOS, PC
BERTEL          ELIZABETH R   MD      24X15000508           LAW OFFICES OF PETER G. ANGELOS, PC          BLANK          DAVID        MD      89153515              LAW OFFICES OF PETER G. ANGELOS, PC
BERTRAND        EDWARD J      MD      91109501              LAW OFFICES OF PETER G. ANGELOS, PC          BLANK          ROBERT C     MD      24X13000635           LAW OFFICES OF PETER G. ANGELOS, PC
BERTRAND        EDWARD J      MD      ADMIN                 LAW OFFICES OF PETER G. ANGELOS, PC          BLASER         MAURICE B    MD      24X13000356           LAW OFFICES OF PETER G. ANGELOS, PC
BERTRAND        MELVIN J      MD      89069527              LAW OFFICES OF PETER G. ANGELOS, PC          BLASO          JAMES A      MD      CAL90-15965           LAW OFFICES OF PETER G. ANGELOS, PC
BERTSCH         HERBERT C     MD      90348512              LAW OFFICES OF PETER G. ANGELOS, PC          BLAUCH         DALE E       MD      3619                  LAW OFFICES OF PETER G. ANGELOS, PC
BERWANGER       VALENTINE W   MD      91184531              LAW OFFICES OF PETER G. ANGELOS, PC          BLAUCIAK       JOHN J       MD      24X13000018           LAW OFFICES OF PETER G. ANGELOS, PC
BESKER          RICHARD K     MD      90285508              LAW OFFICES OF PETER G. ANGELOS, PC          BLEDSOE        HAROLD       MD      24X12000724           LAW OFFICES OF PETER G. ANGELOS, PC
BESORE          CHARLES L     MD      89164506              LAW OFFICES OF PETER G. ANGELOS, PC          BLEDSOE        MARSHALL W   MD      CAL89-13702           LAW OFFICES OF PETER G. ANGELOS, PC
BEST            FREDERICK A   PA      97-9003_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          BLEINBERGER    ALBERT F     MD      88041523              LAW OFFICES OF PETER G. ANGELOS, PC
BEST            FREDERICK A   PA      GD 97-8887_TL         LAW OFFICES OF PETER G. ANGELOS, PC          BLENDY         WILLIAM H    MD      87CG1144/37/164       LAW OFFICES OF PETER G. ANGELOS, PC
BEST            WILLIAM L     MD      4718CV                LAW OFFICES OF PETER G. ANGELOS, PC          BLEVINS        HORACE V     MD      24X11000544           LAW OFFICES OF PETER G. ANGELOS, PC
BETHEA          MICHAEL L     MD      24X17000075           LAW OFFICES OF PETER G. ANGELOS, PC          BLEVINS        WILLIAM T    MD      24X15000185           LAW OFFICES OF PETER G. ANGELOS, PC
BETHKE          PETER A       MD      89272529              LAW OFFICES OF PETER G. ANGELOS, PC          BLICKENSTAFF   LINDA R      MD      24X17000098           LAW OFFICES OF PETER G. ANGELOS, PC
BETTER          MIGUEL        MD      89258505              LAW OFFICES OF PETER G. ANGELOS, PC          BLIZZARD       DENNIS       MD      24X13000504           LAW OFFICES OF PETER G. ANGELOS, PC
BETTIS          JAMES A       MD      CAL89-15289           LAW OFFICES OF PETER G. ANGELOS, PC          BLOMQUIST      VALERIE F    MD      24X13000473           LAW OFFICES OF PETER G. ANGELOS, PC
BETTLEYON       ALBERT M      MD      91213502              LAW OFFICES OF PETER G. ANGELOS, PC          BLOOM          WN           MD      17128                 LAW OFFICES OF PETER G. ANGELOS, PC
BEUTELSPACHER   NORMAN        MD      24X15000001           LAW OFFICES OF PETER G. ANGELOS, PC          BLUBAUGH       JOSEPH A     MD      5083CV                LAW OFFICES OF PETER G. ANGELOS, PC
BEVANS          BERNARD M     MD      87CG2504/41/174       LAW OFFICES OF PETER G. ANGELOS, PC          BLUBAUGH       NORMAN L     MD      24X16000537           LAW OFFICES OF PETER G. ANGELOS, PC
BEYER           WILLIAM E     MD      24X14000538           LAW OFFICES OF PETER G. ANGELOS, PC          BLUM           ERNEST M     MD      89317505              LAW OFFICES OF PETER G. ANGELOS, PC
BIANCHI         LOUIS         MD      88328528              LAW OFFICES OF PETER G. ANGELOS, PC          BLUM           WILLIAM T    MD      24X16000010           LAW OFFICES OF PETER G. ANGELOS, PC
BIBLE           JERRY C       TN      269012                LAW OFFICES OF PETER G. ANGELOS, PC          BLUMBERG       JOSEPH       MD      87CG-3576             LAW OFFICES OF PETER G. ANGELOS, PC
BICKING         PATRICK A     PA      C48AB2012037          LAW OFFICES OF PETER G. ANGELOS, PC          BLUME          CLAYTON F    MD      7695                  LAW OFFICES OF PETER G. ANGELOS, PC
BIDDINGER       GORDON E      MD      90274623              LAW OFFICES OF PETER G. ANGELOS, PC          BLYDENBURGH    RAYMOND      PA      7268                  LAW OFFICES OF PETER G. ANGELOS, PC
BIDDLE          SCOTT K       PA      C48AB201464           LAW OFFICES OF PETER G. ANGELOS, PC          BOAN           ALBERT       MD      24X14000149           LAW OFFICES OF PETER G. ANGELOS, PC
BIDEN           MARY C        MD      24X15000509           LAW OFFICES OF PETER G. ANGELOS, PC          BOARMAN        RALPH A      MD      24X15000242           LAW OFFICES OF PETER G. ANGELOS, PC
BIDEN           MARY C        MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          BOBER          BERNADINE    MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
BIDINGER        BARBARA A     MD      24X16000015           LAW OFFICES OF PETER G. ANGELOS, PC          BOBER          FRANK        MD      24X16000574           LAW OFFICES OF PETER G. ANGELOS, PC
BIEBLE          ANTON         MD      93176519              LAW OFFICES OF PETER G. ANGELOS, PC          BOBER          FRANK        MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
BIEDENKOPF      PETER E       PA      160700302             LAW OFFICES OF PETER G. ANGELOS, PC          BOCHNOWICZ     JOHN         MD      89069536              LAW OFFICES OF PETER G. ANGELOS, PC
BIEDRZYCKI      DEBORAH A     MD      24X13000180           LAW OFFICES OF PETER G. ANGELOS, PC          BOCKHORN       HAROLD       PA      4231_TL               LAW OFFICES OF PETER G. ANGELOS, PC
BIEDRZYCKI      THADDEUS      MD      24X13000181           LAW OFFICES OF PETER G. ANGELOS, PC          BODDICE        AGNES E      MD      24X15000671           LAW OFFICES OF PETER G. ANGELOS, PC
BIGHAM          WILBUR M      MD      89026529              LAW OFFICES OF PETER G. ANGELOS, PC          BODKIN         ODES J       MD      15512                 LAW OFFICES OF PETER G. ANGELOS, PC
BILDSTEIN       CHARLES E     MD      88CG-580/51/180       LAW OFFICES OF PETER G. ANGELOS, PC          BODNAR         CHARLES B    PA      C48AB201369           LAW OFFICES OF PETER G. ANGELOS, PC
BILGER          DENNIS R      PA      C48AB201342           LAW OFFICES OF PETER G. ANGELOS, PC          BOEGLY         ERNEST       PA      1960_TL               LAW OFFICES OF PETER G. ANGELOS, PC
BILLINGSLEA     JAMES P       MD      24X14000351           LAW OFFICES OF PETER G. ANGELOS, PC          BOEHM          RICHARD      MD      24X16000540           LAW OFFICES OF PETER G. ANGELOS, PC
BILLINGSLEY     HARRY R       MD      24X15000552           LAW OFFICES OF PETER G. ANGELOS, PC          BOEHM          RICHARD      MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
BILLMEYER       FREDERICK     MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          BOENING        BARBARA      MD      24X12000830           LAW OFFICES OF PETER G. ANGELOS, PC
BILLOT          PEDRO G       PA      C48AB201358           LAW OFFICES OF PETER G. ANGELOS, PC          BOENING        LEWIS M      MD      88155543              LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                     Appendix A - 192
                                     Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                      Document Page 211 of 624
Claimant     Claimant      State                                                                      Claimant      Claimant      State
Last Name    First Name    Filed   Docket Number         Primary Plaintiff Counsel                    Last Name     First Name    Filed   Docket Number         Primary Plaintiff Counsel
BOENING      MARVIN W      MD      86CG-1585/25175       LAW OFFICES OF PETER G. ANGELOS, PC          BOUNDS        JOSEPH E      MD      UNKNOWN               LAW OFFICES OF PETER G. ANGELOS, PC
BOER         ATILLIO       MD      8809-1545             LAW OFFICES OF PETER G. ANGELOS, PC          BOUYER        WILLIAM A     MD      24X11000493           LAW OFFICES OF PETER G. ANGELOS, PC
BOER         UMBERTO       MD      88CG-483              LAW OFFICES OF PETER G. ANGELOS, PC          BOVE          JOHN R        MD      24X12000971           LAW OFFICES OF PETER G. ANGELOS, PC
BOESL        JOHN A        MD      24X15000370           LAW OFFICES OF PETER G. ANGELOS, PC          BOWARD        HARRY         MD      15626                 LAW OFFICES OF PETER G. ANGELOS, PC
BOETKER      CHRISTIAN     MD      24X13000598           LAW OFFICES OF PETER G. ANGELOS, PC          BOWARD        JOSEPH E      MD      17181                 LAW OFFICES OF PETER G. ANGELOS, PC
BOGGS        RAY P         MD      90026511              LAW OFFICES OF PETER G. ANGELOS, PC          BOWARD        JOSEPH E      MD      90274565              LAW OFFICES OF PETER G. ANGELOS, PC
BOGGS        WALLAS B      MD      24X15000322           LAW OFFICES OF PETER G. ANGELOS, PC          BOWDEN        LEWIS C       MD      91319536              LAW OFFICES OF PETER G. ANGELOS, PC
BOHAGER      CONSTANCE J   MD      24X17000211           LAW OFFICES OF PETER G. ANGELOS, PC          BOWEN         MICHAEL J     MD      24X13000182           LAW OFFICES OF PETER G. ANGELOS, PC
BOHAGER      CONSTANCE J   MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          BOWEN         WILLIAM       MD      90274622              LAW OFFICES OF PETER G. ANGELOS, PC
BOHLE        MARVIN D      MD      24X17000249           LAW OFFICES OF PETER G. ANGELOS, PC          BOWER         STERLING C    MD      24X15000291           LAW OFFICES OF PETER G. ANGELOS, PC
BOHNER       ARTHUR E      MD      CAL89-15574           LAW OFFICES OF PETER G. ANGELOS, PC          BOWERS        FREDDIE A     MD      87CG-1340/38/10       LAW OFFICES OF PETER G. ANGELOS, PC
BOHRER       FRANCES       MD      24X11000535           LAW OFFICES OF PETER G. ANGELOS, PC          BOWERS        GARMAN L      MD      15551                 LAW OFFICES OF PETER G. ANGELOS, PC
BOHRER       JAMES L       MD      CAL91-22647           LAW OFFICES OF PETER G. ANGELOS, PC          BOWERS        HARRY         MD      24X16000387           LAW OFFICES OF PETER G. ANGELOS, PC
BOLANDER     RAYMOND       MD      88CG535/51/135        LAW OFFICES OF PETER G. ANGELOS, PC          BOWERS        HARRY         PA      C48AB201348           LAW OFFICES OF PETER G. ANGELOS, PC
BOLANDER     WAYNE N       MD      86CG-1638             LAW OFFICES OF PETER G. ANGELOS, PC          BOWERS        HARRY         MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
BOLCAR       JOSEPH M      PA      C48AB201319           LAW OFFICES OF PETER G. ANGELOS, PC          BOWERS        HENRY J       MD      90201513              LAW OFFICES OF PETER G. ANGELOS, PC
BOLES        HOWARD        MD      8729-4532             LAW OFFICES OF PETER G. ANGELOS, PC          BOWERS        JEANETTE      MD      24X11000426           LAW OFFICES OF PETER G. ANGELOS, PC
BOLES        WILLIAM H     TN      15604                 LAW OFFICES OF PETER G. ANGELOS, PC          BOWERS        RAY           MD      86CG-869              LAW OFFICES OF PETER G. ANGELOS, PC
BOLIN        RALPH E       MD      24X16000152           LAW OFFICES OF PETER G. ANGELOS, PC          BOWERSOX      CHARLES A     MD      91134503              LAW OFFICES OF PETER G. ANGELOS, PC
BOLLIN       HAROLD        MD      24X12000874           LAW OFFICES OF PETER G. ANGELOS, PC          BOWERSOX      DUANE L       MD      24X11000599           LAW OFFICES OF PETER G. ANGELOS, PC
BOLLING      MARLIN C      TN      1-166-03              LAW OFFICES OF PETER G. ANGELOS, PC          BOWLING       DONNA M       MD      24X15000004           LAW OFFICES OF PETER G. ANGELOS, PC
BOLLINGER    EARL E        MD      90229549              LAW OFFICES OF PETER G. ANGELOS, PC          BOWMAN        EDGAR G       MD      87CG-3645             LAW OFFICES OF PETER G. ANGELOS, PC
BOLLINGER    JAMES R       MD      24X12001117           LAW OFFICES OF PETER G. ANGELOS, PC          BOWMAN        GEORGE L      MD      CV6353                LAW OFFICES OF PETER G. ANGELOS, PC
BOLLINGER    PAUL E        MD      24X11000439           LAW OFFICES OF PETER G. ANGELOS, PC          BOWMAN        JEANNETTE     MD      24X13000216           LAW OFFICES OF PETER G. ANGELOS, PC
BOLLINGER    WAYNE         MD      24X14000060           LAW OFFICES OF PETER G. ANGELOS, PC          BOWMAN        JOSEPHINE C   MD      24X13000546           LAW OFFICES OF PETER G. ANGELOS, PC
BOLLINGER    WILLIAM C     MD      88057510              LAW OFFICES OF PETER G. ANGELOS, PC          BOYCE         EDWARD        MD      87CG-1471             LAW OFFICES OF PETER G. ANGELOS, PC
BOLTON       CLIFFORD      MD      87CG-3004             LAW OFFICES OF PETER G. ANGELOS, PC          BOYD          ALONZA A      MD      24X11000607           LAW OFFICES OF PETER G. ANGELOS, PC
BOLYARD      AMY L         MD      24X14000260           LAW OFFICES OF PETER G. ANGELOS, PC          BOYD          DAVID         MD      24X13000630           LAW OFFICES OF PETER G. ANGELOS, PC
BOLYARD      EMITTE M      MD      CV6357                LAW OFFICES OF PETER G. ANGELOS, PC          BOYD          JAMES E       MD      86CG-1089             LAW OFFICES OF PETER G. ANGELOS, PC
BOLYARD      FRED R        MD      24X13000044           LAW OFFICES OF PETER G. ANGELOS, PC          BOYD          KENNETH D     MD      91193524              LAW OFFICES OF PETER G. ANGELOS, PC
BOMGARDNER   JOHN E        MD      CAL89-13957           LAW OFFICES OF PETER G. ANGELOS, PC          BOYD          WILLIAM I     MD      24X14000001           LAW OFFICES OF PETER G. ANGELOS, PC
BON          JOHN J        MD      88328519              LAW OFFICES OF PETER G. ANGELOS, PC          BOYER         JAMES D       MD      CV6369                LAW OFFICES OF PETER G. ANGELOS, PC
BONADIO      FRANK C       MD      88CG-547/51/147       LAW OFFICES OF PETER G. ANGELOS, PC          BOYER         RUFUS J       MD      24X15000770           LAW OFFICES OF PETER G. ANGELOS, PC
BOND         EDWARD F      MD      92335512              LAW OFFICES OF PETER G. ANGELOS, PC          BOYKIN        JAMES         MD      24X17000364           LAW OFFICES OF PETER G. ANGELOS, PC
BOND         JOSEPH F      MD      92335513              LAW OFFICES OF PETER G. ANGELOS, PC          BOYLE         JOHN S        PA      5883                  LAW OFFICES OF PETER G. ANGELOS, PC
BONE         KENNETH R     MD      24X12000571           LAW OFFICES OF PETER G. ANGELOS, PC          BOYLE         PATRICK J     MD      CAL91-22654           LAW OFFICES OF PETER G. ANGELOS, PC
BONHAM       BEN N         MD      24X12000762           LAW OFFICES OF PETER G. ANGELOS, PC          BOYLE         THOMAS        MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
BONNER       ESTON L       MD      87CG2996/43/66        LAW OFFICES OF PETER G. ANGELOS, PC          BOYLE         THOMAS J      MD      24X17000010           LAW OFFICES OF PETER G. ANGELOS, PC
BONNER       PATRICK       MD      24X17000279           LAW OFFICES OF PETER G. ANGELOS, PC          BRACEY        VICTOR        MD      90045519              LAW OFFICES OF PETER G. ANGELOS, PC
BONNER       QUEEN I       MD      24X11000525           LAW OFFICES OF PETER G. ANGELOS, PC          BRACKEN       JOHN F        PA      4098                  LAW OFFICES OF PETER G. ANGELOS, PC
BONNETT      MILDRED       MD      88CG594/51/194        LAW OFFICES OF PETER G. ANGELOS, PC          BRACKIN       CHARLES W     MD      CV6364                LAW OFFICES OF PETER G. ANGELOS, PC
BONOMOLO     VINCENT       MD      90012543              LAW OFFICES OF PETER G. ANGELOS, PC          BRADER        JOSEPH W      MD      90201507              LAW OFFICES OF PETER G. ANGELOS, PC
BONSIGNORE   MARIANO       MD      90229550              LAW OFFICES OF PETER G. ANGELOS, PC          BRADER        JOSEPH W      MD      92366505              LAW OFFICES OF PETER G. ANGELOS, PC
BOOKER       AUDREY S      MD      24X14000340           LAW OFFICES OF PETER G. ANGELOS, PC          BRADFORD      HAROLD L      MD      24X11000693           LAW OFFICES OF PETER G. ANGELOS, PC
BOOKER       ELEASE        MD      24X15000041           LAW OFFICES OF PETER G. ANGELOS, PC          BRADLEY       DAVID         MD      24X12000228           LAW OFFICES OF PETER G. ANGELOS, PC
BOOKS        LAWRENCE J    MD      24X12000875           LAW OFFICES OF PETER G. ANGELOS, PC          BRADLEY       FRANK A       MD      24X15000639           LAW OFFICES OF PETER G. ANGELOS, PC
BOONE        ALVIN M       MD      CAL90-16654           LAW OFFICES OF PETER G. ANGELOS, PC          BRADLEY       FRANK A       MD      91171544              LAW OFFICES OF PETER G. ANGELOS, PC
BOONE        DANIEL E      MD      88CG52251122          LAW OFFICES OF PETER G. ANGELOS, PC          BRADLEY       JAMES R       MD      CAL89-16453           LAW OFFICES OF PETER G. ANGELOS, PC
BOONE        DANIEL W      MD      91007518              LAW OFFICES OF PETER G. ANGELOS, PC          BRADLEY       JOSEPH A      MD      89094530              LAW OFFICES OF PETER G. ANGELOS, PC
BOONE        HAYWOOD A     MD      24X15000086           LAW OFFICES OF PETER G. ANGELOS, PC          BRADSHEARS    WILLIAM J     MD      88CG498/51/98         LAW OFFICES OF PETER G. ANGELOS, PC
BOORE        LLOYD Z       MD      24X12001024           LAW OFFICES OF PETER G. ANGELOS, PC          BRADY         CLIFFORD D    MD      CAL89-10291           LAW OFFICES OF PETER G. ANGELOS, PC
BOOTH        CAMILLA       MD      24X12000685           LAW OFFICES OF PETER G. ANGELOS, PC          BRADY         EDWARD D      MD      CAL89-14564           LAW OFFICES OF PETER G. ANGELOS, PC
BOOTH        SHIRLEY       MD      24X12000540           LAW OFFICES OF PETER G. ANGELOS, PC          BRAGG         LUTHER A      MD      24X17000386           LAW OFFICES OF PETER G. ANGELOS, PC
BOOTH        VERNON M      MD      88091534              LAW OFFICES OF PETER G. ANGELOS, PC          BRAGG         ODUS C        MD      CAL90-04854           LAW OFFICES OF PETER G. ANGELOS, PC
BOOTHE       EARLE S       MD      90061505              LAW OFFICES OF PETER G. ANGELOS, PC          BRAGG         SAMUEL        MD      24X12000481           LAW OFFICES OF PETER G. ANGELOS, PC
BORAM        JOHN E        MD      87278588              LAW OFFICES OF PETER G. ANGELOS, PC          BRAGG         SAMUEL        MD      89069533              LAW OFFICES OF PETER G. ANGELOS, PC
BORDENSKI    ROBERT        MD      24X12001023           LAW OFFICES OF PETER G. ANGELOS, PC          BRAGG         THOMAS M      PA      C48AB201562           LAW OFFICES OF PETER G. ANGELOS, PC
BORING       PAUL W        PA      ADMIN_TL_GP           LAW OFFICES OF PETER G. ANGELOS, PC          BRAITHWAITE   CARL D        MD      87CG3126/43/196       LAW OFFICES OF PETER G. ANGELOS, PC
BORKMAN      ROBERT K      MD      24X13000486           LAW OFFICES OF PETER G. ANGELOS, PC          BRAMBILLA     LOUIS J       PA      1252_TL               LAW OFFICES OF PETER G. ANGELOS, PC
BOROWY       STEPHEN       MD      86CG-1466             LAW OFFICES OF PETER G. ANGELOS, PC          BRAMBLE       HENRY C       MD      86CG-225              LAW OFFICES OF PETER G. ANGELOS, PC
BORROR       PAUL          MD      92071510              LAW OFFICES OF PETER G. ANGELOS, PC          BRAML         GEORGE        MD      24X14000580           LAW OFFICES OF PETER G. ANGELOS, PC
BORSELLA     FRANK         MD      88CG-598/51/198       LAW OFFICES OF PETER G. ANGELOS, PC          BRANCH        WINFIE        MD      89237536              LAW OFFICES OF PETER G. ANGELOS, PC
BORUM        WILLIAM       MD      17110                 LAW OFFICES OF PETER G. ANGELOS, PC          BRANDENBURG   GLORIA K      DC      2010CA007554A         LAW OFFICES OF PETER G. ANGELOS, PC
BORUM        WILLIAM J     MD      24X14000282           LAW OFFICES OF PETER G. ANGELOS, PC          BRANDENBURG   RANDOLPH L    MD      15643                 LAW OFFICES OF PETER G. ANGELOS, PC
BOSLEY       HARRY S       MD      5597CV                LAW OFFICES OF PETER G. ANGELOS, PC          BRANDMEIER    DONALD E.     PA      97-C-1749S_TL         LAW OFFICES OF PETER G. ANGELOS, PC
BOSSE        EMMA V        MD      24X13000172           LAW OFFICES OF PETER G. ANGELOS, PC          BRANDON       GOLDIE        MD      24X14000348           LAW OFFICES OF PETER G. ANGELOS, PC
BOSSE        GEORGE P      MD      24X11000516           LAW OFFICES OF PETER G. ANGELOS, PC          BRANFORD      ERNESTINE D   MD      24X14000375           LAW OFFICES OF PETER G. ANGELOS, PC
BOSSE        JOHN J        MD      24X13000173           LAW OFFICES OF PETER G. ANGELOS, PC          BRANNAN       CHARLES T     MD      92153501              LAW OFFICES OF PETER G. ANGELOS, PC
BOSTIC       PAULA J       MD      24X14000354           LAW OFFICES OF PETER G. ANGELOS, PC          BRANNOCK      JOHN F        MD      5521                  LAW OFFICES OF PETER G. ANGELOS, PC
BOSTON       CLARENCE      MD      86CG1395/24/235       LAW OFFICES OF PETER G. ANGELOS, PC          BRANSON       ELMER P       MD      5985CV                LAW OFFICES OF PETER G. ANGELOS, PC
BOSTON       CORINE H      MD      24X13000673           LAW OFFICES OF PETER G. ANGELOS, PC          BRANT         RAYMOND N     MD      CV7902                LAW OFFICES OF PETER G. ANGELOS, PC
BOSWELL      GRAFTON E     MD      24X12000972           LAW OFFICES OF PETER G. ANGELOS, PC          BRANT         RICHARD       MD      5756                  LAW OFFICES OF PETER G. ANGELOS, PC
BOSWELL      RICHARD       MD      24X11000468           LAW OFFICES OF PETER G. ANGELOS, PC          BRASHEARS     VIRGINIA L    MD      24X13000680           LAW OFFICES OF PETER G. ANGELOS, PC
BOTTNER      GEORGE        MD      CAL90-17630           LAW OFFICES OF PETER G. ANGELOS, PC          BRAUN         GUNTER I      MD      24X12001149           LAW OFFICES OF PETER G. ANGELOS, PC
BOTTO        JOSEPH A      PA      131202852             LAW OFFICES OF PETER G. ANGELOS, PC          BRAVERMAN     MARK          MD      24X13000728           LAW OFFICES OF PETER G. ANGELOS, PC
BOUCHAT      LAWRENCE F    MD      24X11000842           LAW OFFICES OF PETER G. ANGELOS, PC          BRAWAND       EDWARD        MD      CAL89-13704           LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                  Appendix A - 193
                                      Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                       Document Page 212 of 624
Claimant      Claimant      State                                                                      Claimant     Claimant          State
Last Name     First Name    Filed   Docket Number         Primary Plaintiff Counsel                    Last Name    First Name        Filed   Docket Number         Primary Plaintiff Counsel
BRAWN         FERDINAND C   MD      84CG211/1/211         LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        ARVEL J           MD      24X13000302           LAW OFFICES OF PETER G. ANGELOS, PC
BRAY          PATRICIA F    MD      9018-0525             LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        CALVIN            MD      CV-6299               LAW OFFICES OF PETER G. ANGELOS, PC
BRAZEZICKI    CHARLES A     MD      90285516              LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        CAROL J           PA      151201775             LAW OFFICES OF PETER G. ANGELOS, PC
BRAZIER       ROLAND C      MD      90236527              LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        CHARLES J         MD      15654                 LAW OFFICES OF PETER G. ANGELOS, PC
BREDEHOEFT    JOHN W        MD      24X17000277           LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        CHARLES J         MD      24X15000794           LAW OFFICES OF PETER G. ANGELOS, PC
BREEDEN       DAVID S       DC      93-CA06009-93         LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        CHARLES R         MD      CAL90-10413           LAW OFFICES OF PETER G. ANGELOS, PC
BREEDEN       GERALD        MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        CLARENCE          MD      24X11000887           LAW OFFICES OF PETER G. ANGELOS, PC
BREEDEN       JAMES E       MD      87CG-3598/45/68       LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        CURTIS J          MD      86CG-1639             LAW OFFICES OF PETER G. ANGELOS, PC
BREEDLOVE     JUAN D        MD      24X16000041           LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        ELBERT T          MD      24X17000213           LAW OFFICES OF PETER G. ANGELOS, PC
BREEDON       WOODROW W     MD      87CG-2497/41167       LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        FAYE E            MD      24X15000604           LAW OFFICES OF PETER G. ANGELOS, PC
BREHM         JOHN J        MD      7696                  LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        FLAVIS H          MD      24X13000364           LAW OFFICES OF PETER G. ANGELOS, PC
BREHON        JOSEPH W      DC      93-CA06005            LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        FRANK T           MD      24X15000471           LAW OFFICES OF PETER G. ANGELOS, PC
BREITENBACH   CHARLES A     MD      90002543              LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        FREDERICK L       MD      86CG-1006/23/36       LAW OFFICES OF PETER G. ANGELOS, PC
BRELSFORD     THEODORE E    MD      15517                 LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        JAMES A           MD      24X15000039           LAW OFFICES OF PETER G. ANGELOS, PC
BREMER        RICHARD K     MD      24X02000591           LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        JOEL D            MD      17104                 LAW OFFICES OF PETER G. ANGELOS, PC
BRENDEL       FRED G        MD      24X11000569           LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        JOHN              MD      24X16000525           LAW OFFICES OF PETER G. ANGELOS, PC
BRENDEL       PAULINE       MD      24X13000492           LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        JOHN T            MD      24X11000941           LAW OFFICES OF PETER G. ANGELOS, PC
BRENGLE       WILLIAM I     MD      89286507              LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        JOYCE G           MD      24X15000153           LAW OFFICES OF PETER G. ANGELOS, PC
BRENNAN       EDWARD W      MD      88112525              LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        KATHERINE T       MD      24X12000435           LAW OFFICES OF PETER G. ANGELOS, PC
BRESSAN       JAMES T       MD      24X12000033           LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        LARRY G           MD      24X17000184           LAW OFFICES OF PETER G. ANGELOS, PC
BRESSI        ANTHONY       MD      89139508              LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        LAURENIA R        MD      24X13000631           LAW OFFICES OF PETER G. ANGELOS, PC
BRESSI        ANTHONY F     MD      90236525              LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        LEONARD D         DC      93-CA05998            LAW OFFICES OF PETER G. ANGELOS, PC
BRESSI        FRANK N       MD      87CG3709/45/179       LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        LESTER            PA      2698_TL               LAW OFFICES OF PETER G. ANGELOS, PC
BRESSI        JOSEPH        MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        MICHAEL B         MD      24X14000373           LAW OFFICES OF PETER G. ANGELOS, PC
BRETALL       CARL F        MD      90274550              LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        MILTON J          PA      2238_TL               LAW OFFICES OF PETER G. ANGELOS, PC
BREWER        DARWIN E      MD      CAL89-21401           LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        PATRICIA L        MD      24X14000195           LAW OFFICES OF PETER G. ANGELOS, PC
BREWER        JAMES F       MD      24X12000652           LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        PHILLIP D         MD      87CG-2436/41106       LAW OFFICES OF PETER G. ANGELOS, PC
BREWSTER      JUNIOR C      MD      87CG-3655/45125       LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        RALPH             MD      89104532              LAW OFFICES OF PETER G. ANGELOS, PC
BREWSTER      PAULINE E     MD      24X14000281           LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        RALPH A           MD      24X15000495           LAW OFFICES OF PETER G. ANGELOS, PC
BRICE         WILLIE        MD      87CG-2370             LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        RAYMOND G         MD      24X15000580           LAW OFFICES OF PETER G. ANGELOS, PC
BRICKEY       HAIRM T       TN      217912                LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        RAYMOND R         MD      89286517              LAW OFFICES OF PETER G. ANGELOS, PC
BRIDGES       LAURENCE      MD      24X14000109           LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        REXFORD A         MD      89125503              LAW OFFICES OF PETER G. ANGELOS, PC
BRIDGES       LLOYD R       MD      24X16000165           LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        RICHARD           MD      89062526              LAW OFFICES OF PETER G. ANGELOS, PC
BRIGANDI      JOSEPH C      MD      91109502              LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        ROBERT L          MD      24X15000352           LAW OFFICES OF PETER G. ANGELOS, PC
BRIGGS        EDWARD M      MD      24X17000212           LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        ROY K             MD      7697                  LAW OFFICES OF PETER G. ANGELOS, PC
BRIGHT        CALVIN C      MD      24X12000453           LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        TRAVUE T          MD      24X12001068           LAW OFFICES OF PETER G. ANGELOS, PC
BRIGHT        JOHN C        MD      89062518              LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        VINCENT D         PA      2574                  LAW OFFICES OF PETER G. ANGELOS, PC
BRIGHT        WILLIAM P     MD      24X13000718           LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        WALTER E          MD      91319515              LAW OFFICES OF PETER G. ANGELOS, PC
BRIGUGLIO     JOSEPH V      MD      24X12000116           LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        WELDON            MD      90274539              LAW OFFICES OF PETER G. ANGELOS, PC
BRILEY        ERNEST        MD      24X12000035           LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        WILLIAM           MD      24X15000058           LAW OFFICES OF PETER G. ANGELOS, PC
BRILEY        JULIUS M      MD      24X14000061           LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        WILLIAM J         MD      90274518              LAW OFFICES OF PETER G. ANGELOS, PC
BRINDOCK      THOMAS        PA      C48AB201539           LAW OFFICES OF PETER G. ANGELOS, PC          BROWNING     WILLIAM           MD      88112581              LAW OFFICES OF PETER G. ANGELOS, PC
BRINKLEY      ROBERT        MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          BROYLES      DANIEL K          MD      24X15000079           LAW OFFICES OF PETER G. ANGELOS, PC
BRINKLEY      ROBERT L      MD      24X17000362           LAW OFFICES OF PETER G. ANGELOS, PC          BROYLES      DANIEL K          MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
BRITT         CLAUDE A      TN      325313                LAW OFFICES OF PETER G. ANGELOS, PC          BROYLES      STEVEN K          MD      24X16000029           LAW OFFICES OF PETER G. ANGELOS, PC
BRITT         OTIS L        MD      24X12000599           LAW OFFICES OF PETER G. ANGELOS, PC          BROYLES      STEVEN K          MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
BRITTINGHAM   CW            DE      99C-03-002ASB         LAW OFFICES OF PETER G. ANGELOS, PC          BROZINA      STEPHEN H         MD      24X17000246           LAW OFFICES OF PETER G. ANGELOS, PC
BRITTINGHAM   EDWARDS L     MD      88CG-585/51/185       LAW OFFICES OF PETER G. ANGELOS, PC          BRUBACH      RICHARD           MD      89094503              LAW OFFICES OF PETER G. ANGELOS, PC
BRITTINGHAM   ERNEST W      PA      2648                  LAW OFFICES OF PETER G. ANGELOS, PC          BRUCE        MILFORD V         MD      91-3087               LAW OFFICES OF PETER G. ANGELOS, PC
BRITTON       MARVIN D      MD      88057511              LAW OFFICES OF PETER G. ANGELOS, PC          BRUCE        PAUL S            MD      91184525              LAW OFFICES OF PETER G. ANGELOS, PC
BROADNAX      GLENNIE M     MD      24X13000222           LAW OFFICES OF PETER G. ANGELOS, PC          BRUCH        STERLING E        PA      C48AB201467           LAW OFFICES OF PETER G. ANGELOS, PC
BROADWATER    GROVER C      MD      CV6156                LAW OFFICES OF PETER G. ANGELOS, PC          BRUFF        CHARLES M         MD      91171547              LAW OFFICES OF PETER G. ANGELOS, PC
BROADWATER    JOHN I        MD      91298502              LAW OFFICES OF PETER G. ANGELOS, PC          BRUMMETT     EVA M             MD      24X15000369           LAW OFFICES OF PETER G. ANGELOS, PC
BROADWATER    VIRGIL A      MD      8735-2526             LAW OFFICES OF PETER G. ANGELOS, PC          BRUMWELL     JOSEPH L          MD      87CG-1439             LAW OFFICES OF PETER G. ANGELOS, PC
BROADY        CONNELL       MD      24X12000517           LAW OFFICES OF PETER G. ANGELOS, PC          BRUNO        JOSEPH R          MD      24X15000385           LAW OFFICES OF PETER G. ANGELOS, PC
BROCK         WALTER W      MD      24X15000244           LAW OFFICES OF PETER G. ANGELOS, PC          BRUTON       PHYLLIS A         MD      24X14000413           LAW OFFICES OF PETER G. ANGELOS, PC
BROCKTON      JULIUS        MD      92304506              LAW OFFICES OF PETER G. ANGELOS, PC          BRYAN        CLARENCE R        MD      87CG2375/41/35        LAW OFFICES OF PETER G. ANGELOS, PC
BRODZIAK      ANTHONY J     MD      89026545              LAW OFFICES OF PETER G. ANGELOS, PC          BRYAN        FRANCIS           MD      17139                 LAW OFFICES OF PETER G. ANGELOS, PC
BROGAN        EARL F        TN      3-705-94              LAW OFFICES OF PETER G. ANGELOS, PC          BRYAN        ROBERT J. V AC&   PA      2253                  LAW OFFICES OF PETER G. ANGELOS, PC
BROGDEN       ROBERT D      MD      24X15000264           LAW OFFICES OF PETER G. ANGELOS, PC          BRYAN        RONALD W          MD      91064504              LAW OFFICES OF PETER G. ANGELOS, PC
BROGGI        FRED          MD      17109                 LAW OFFICES OF PETER G. ANGELOS, PC          BRYAN        WILLIAM J         MD      90201504              LAW OFFICES OF PETER G. ANGELOS, PC
BROKOWICZ     FRANCES E     MD      92258532              LAW OFFICES OF PETER G. ANGELOS, PC          BRYANT       HARVEY            TN      260611                LAW OFFICES OF PETER G. ANGELOS, PC
BROOKENS      JACK M        MD      15687                 LAW OFFICES OF PETER G. ANGELOS, PC          BRYANT       JOHN E            MD      CAL89-21779           LAW OFFICES OF PETER G. ANGELOS, PC
BROOKHART     WILLIAM J     MD      87CG2980/43/50        LAW OFFICES OF PETER G. ANGELOS, PC          BRYANT       SAM               MD      90002550              LAW OFFICES OF PETER G. ANGELOS, PC
BROOKS        BERNARD F     MD      90274544              LAW OFFICES OF PETER G. ANGELOS, PC          BRYANT       WILLIAM F         MD      24X14000248           LAW OFFICES OF PETER G. ANGELOS, PC
BROOKS        CALVIN D      MD      24X13000122           LAW OFFICES OF PETER G. ANGELOS, PC          BRYANT       WILLIAM S         MD      CAL-90-09904          LAW OFFICES OF PETER G. ANGELOS, PC
BROOKS        CALVIN D      MD      87CG-1522/38192       LAW OFFICES OF PETER G. ANGELOS, PC          BRYNER       KENNETH R. & DA   PA      5886                  LAW OFFICES OF PETER G. ANGELOS, PC
BROOKS        CARLTON W     MD      88CG-415/51/15        LAW OFFICES OF PETER G. ANGELOS, PC          BUBBA        FRANCESCO         PA      C48AB201221           LAW OFFICES OF PETER G. ANGELOS, PC
BROOKS        FRANK H       PA      170603211             LAW OFFICES OF PETER G. ANGELOS, PC          BUCKHEIT     PETER E           MD      24X09000247           LAW OFFICES OF PETER G. ANGELOS, PC
BROOKS        GEORGE E      MD      8710-0514             LAW OFFICES OF PETER G. ANGELOS, PC          BUCKHEIT     WILLIAM           MD      87CG-2997/43/67       LAW OFFICES OF PETER G. ANGELOS, PC
BROOKS        MICHAEL G     MD      24X15000323           LAW OFFICES OF PETER G. ANGELOS, PC          BUCKLEY      ANNA              MD      90274548              LAW OFFICES OF PETER G. ANGELOS, PC
BROOKS        ROBERT M      MD      CAL90-16647           LAW OFFICES OF PETER G. ANGELOS, PC          BUCKNER      LARRY             TN      226813                LAW OFFICES OF PETER G. ANGELOS, PC
BROOKS        ROBERTA J     MD      24X16000477           LAW OFFICES OF PETER G. ANGELOS, PC          BUCKNER      ROBERT            MD      24X12000407           LAW OFFICES OF PETER G. ANGELOS, PC
BROSNAN       LAWRENCE R    MD      CAL89-15410           LAW OFFICES OF PETER G. ANGELOS, PC          BUCKVITZ     DOUGLAS W         PA      C48AB201372           LAW OFFICES OF PETER G. ANGELOS, PC
BROTHERS      ARTHUR P      MD      90236520              LAW OFFICES OF PETER G. ANGELOS, PC          BUCKWALTER   REGIS L           MD      15582                 LAW OFFICES OF PETER G. ANGELOS, PC
BROWN         ALBERT E      MD      8807-1547             LAW OFFICES OF PETER G. ANGELOS, PC          BUCY         ROWLEY C          MD      24X13000686           LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                      Appendix A - 194
                                     Case 17-03105                    Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                        Document Page 213 of 624
Claimant     Claimant      State                                                                        Claimant      Claimant      State
Last Name    First Name    Filed   Docket Number           Primary Plaintiff Counsel                    Last Name     First Name    Filed   Docket Number         Primary Plaintiff Counsel
BUCY         ROWLEY C      MD      4486CV                  LAW OFFICES OF PETER G. ANGELOS, PC          BUSFIELD      ALBERT E      PA      2508                  LAW OFFICES OF PETER G. ANGELOS, PC
BUCZEK       JOHN M        MD      88281503                LAW OFFICES OF PETER G. ANGELOS, PC          BUSH          CHARLES       MD      89237529              LAW OFFICES OF PETER G. ANGELOS, PC
BUECHE       HENRICH K     MD      89317504                LAW OFFICES OF PETER G. ANGELOS, PC          BUSH          EARL J        MD      17182                 LAW OFFICES OF PETER G. ANGELOS, PC
BUETTNER     JOHN C        MD      89164520                LAW OFFICES OF PETER G. ANGELOS, PC          BUSH          EARL J        MD      90274563              LAW OFFICES OF PETER G. ANGELOS, PC
BUHLER       PHILIP        MD      CAL90-22890             LAW OFFICES OF PETER G. ANGELOS, PC          BUSH          MELVIN R      MD      24X14000470           LAW OFFICES OF PETER G. ANGELOS, PC
BUHRMAN      RAYMOND H     MD      24X11000430             LAW OFFICES OF PETER G. ANGELOS, PC          BUSHAW        RANDALL E     MD      24X12000970           LAW OFFICES OF PETER G. ANGELOS, PC
BUJANOWSKI   MICHAEL       MD      24X15000077             LAW OFFICES OF PETER G. ANGELOS, PC          BUSHAW        RANDALL E     MD      CAL90-15970           LAW OFFICES OF PETER G. ANGELOS, PC
BULL         ROBERT L      MD      24X14000017             LAW OFFICES OF PETER G. ANGELOS, PC          BUSHAW        RANDALL E     MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
BULLIE       MARY          MD      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC          BUSHELL       JOHN A        MD      24X13000393           LAW OFFICES OF PETER G. ANGELOS, PC
BULLIE       MARY D        MD      24X17000054             LAW OFFICES OF PETER G. ANGELOS, PC          BUSKIRK       ROBERT J      PA      C48AB201273           LAW OFFICES OF PETER G. ANGELOS, PC
BULLOCK      HARVEY        MD      87CG-1460               LAW OFFICES OF PETER G. ANGELOS, PC          BUSKY         MICHAEL J     MD      24X12000940           LAW OFFICES OF PETER G. ANGELOS, PC
BULLUCK      DURWOOD       MD      CAL89-20135             LAW OFFICES OF PETER G. ANGELOS, PC          BUSTLE        HOMER G       MD      CAL89-16774           LAW OFFICES OF PETER G. ANGELOS, PC
BUNJON       FRANK P       MD      87CG2990/43/60          LAW OFFICES OF PETER G. ANGELOS, PC          BUTALA        BRUCE V       MD      15605                 LAW OFFICES OF PETER G. ANGELOS, PC
BUPPERT      BEATRICE C    MD      87294526                LAW OFFICES OF PETER G. ANGELOS, PC          BUTCHER       KENT H        MD      87CG-3603             LAW OFFICES OF PETER G. ANGELOS, PC
BURCHILL     FRANKLIN A    MD      97094520CX395           LAW OFFICES OF PETER G. ANGELOS, PC          BUTILLO       JOHN C        PA      C48AB201442           LAW OFFICES OF PETER G. ANGELOS, PC
BURDA        DORIS M       MD      24X12000720             LAW OFFICES OF PETER G. ANGELOS, PC          BUTLER        ARTHUR T      MD      24X15000212           LAW OFFICES OF PETER G. ANGELOS, PC
BURGAMY      WILLIAM A     MD      97094520CX395           LAW OFFICES OF PETER G. ANGELOS, PC          BUTLER        CHRISTINE     MD      24X14000405           LAW OFFICES OF PETER G. ANGELOS, PC
BURGAN       GEORGE        MD      88CG-599                LAW OFFICES OF PETER G. ANGELOS, PC          BUTLER        HARRISON      MD      90348505              LAW OFFICES OF PETER G. ANGELOS, PC
BURGER       CHARLES S     MD      15543                   LAW OFFICES OF PETER G. ANGELOS, PC          BUTLER        HARRY C       MD      24X13000257           LAW OFFICES OF PETER G. ANGELOS, PC
BURGER       CLAYTON L     MD      87CG-2474/41144         LAW OFFICES OF PETER G. ANGELOS, PC          BUTLER        JOHN H        TN      1-696-94              LAW OFFICES OF PETER G. ANGELOS, PC
BURGER       GEORGE E      MD      88091642                LAW OFFICES OF PETER G. ANGELOS, PC          BUTLER        JOHN W        MD      24X14000055           LAW OFFICES OF PETER G. ANGELOS, PC
BURGER       LEWIS W       MD      24X13000502             LAW OFFICES OF PETER G. ANGELOS, PC          BUTLER        ROBERT M      PA      C48AB201321           LAW OFFICES OF PETER G. ANGELOS, PC
BURGER       RICHARD D     MD      87CG-2475/41145         LAW OFFICES OF PETER G. ANGELOS, PC          BUTLER        WALTER        MD      89062546              LAW OFFICES OF PETER G. ANGELOS, PC
BURGER       RONALD E      PA      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC          BUTRYN        FRED V        PA      C48AB201376           LAW OFFICES OF PETER G. ANGELOS, PC
BURGESS      ANDREW L      MD      24X17000086             LAW OFFICES OF PETER G. ANGELOS, PC          BUTT          JAMES A       MD      88CG-581              LAW OFFICES OF PETER G. ANGELOS, PC
BURGESS      MITCHELL      TN      223614                  LAW OFFICES OF PETER G. ANGELOS, PC          BUTTERFIELD   GEORGE E      MD      90236524              LAW OFFICES OF PETER G. ANGELOS, PC
BURIK        GEORGE E      MD      15633                   LAW OFFICES OF PETER G. ANGELOS, PC          BUTTION       FRANK J       MD      24X12000695           LAW OFFICES OF PETER G. ANGELOS, PC
BURK         JOHN H        MD      89026502                LAW OFFICES OF PETER G. ANGELOS, PC          BUTTION       FRANK J       MD      24X14000079           LAW OFFICES OF PETER G. ANGELOS, PC
BURKE        DAVID J       MD      24X17000185             LAW OFFICES OF PETER G. ANGELOS, PC          BUTTION       MICHAEL       MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
BURKE        FRANCIS       MD      24X17000322             LAW OFFICES OF PETER G. ANGELOS, PC          BUTTORFF      WILLIAM G     MD      91193529              LAW OFFICES OF PETER G. ANGELOS, PC
BURKE        JAMES T       MD      CAL90-00403             LAW OFFICES OF PETER G. ANGELOS, PC          BUTTS         MICHAEL T     MD      24X12000095           LAW OFFICES OF PETER G. ANGELOS, PC
BURKE        JOHN W        MD      87CG-2489               LAW OFFICES OF PETER G. ANGELOS, PC          BUTZ          JOHN H        MD      87CG-1425             LAW OFFICES OF PETER G. ANGELOS, PC
BURKE        MICHAEL J     MD      24X12000112             LAW OFFICES OF PETER G. ANGELOS, PC          BUZBY         THOMAS C      MD      24X15000507           LAW OFFICES OF PETER G. ANGELOS, PC
BURKE        WILLIAM T     PA      7262                    LAW OFFICES OF PETER G. ANGELOS, PC          CABELL        FREDERICK M   MD      88162506              LAW OFFICES OF PETER G. ANGELOS, PC
BURKER       ROLAND        MD      24X12000990             LAW OFFICES OF PETER G. ANGELOS, PC          CABEZA        CATHERINE E   MD      24X12000122           LAW OFFICES OF PETER G. ANGELOS, PC
BURKETT      GEORGE F      MD      4821                    LAW OFFICES OF PETER G. ANGELOS, PC          CABEZA        PEDRO L       MD      90201509              LAW OFFICES OF PETER G. ANGELOS, PC
BURKETT      IRVIN W       MD      4819CV                  LAW OFFICES OF PETER G. ANGELOS, PC          CAHILL        DENNIS        MD      90002512              LAW OFFICES OF PETER G. ANGELOS, PC
BURKETT      ROOSEVELT     MD      24X15000392             LAW OFFICES OF PETER G. ANGELOS, PC          CAIN          JOAN M        MD      88CG-445              LAW OFFICES OF PETER G. ANGELOS, PC
BURKETT      ROOSEVELT     MD      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC          CAIN          JOHN          MD      90002524              LAW OFFICES OF PETER G. ANGELOS, PC
BURKETT      ROOSEVELT T   MD      24X16000543             LAW OFFICES OF PETER G. ANGELOS, PC          CAIN          KENNETH J     MD      24X12000727           LAW OFFICES OF PETER G. ANGELOS, PC
BURKEY       JOSEPH        MD      CV6330                  LAW OFFICES OF PETER G. ANGELOS, PC          CAIN          ROBERT F      MD      24X14000564           LAW OFFICES OF PETER G. ANGELOS, PC
BURKHARDT    JOHN H        MD      24X12000489             LAW OFFICES OF PETER G. ANGELOS, PC          CAIN          ROBERT F      MD      87CG-2343             LAW OFFICES OF PETER G. ANGELOS, PC
BURKHARDT    WILLIAM F     PA      1012                    LAW OFFICES OF PETER G. ANGELOS, PC          CAIRENS       BILLY D       MD      24X12000948           LAW OFFICES OF PETER G. ANGELOS, PC
BURLESON     GOLF          MD      15529                   LAW OFFICES OF PETER G. ANGELOS, PC          CAIRENS       BILLY D       MD      8721-2526             LAW OFFICES OF PETER G. ANGELOS, PC
BURLEY       GRANT         MD      24X16000090             LAW OFFICES OF PETER G. ANGELOS, PC          CALDWELL      BILLY R       TN      332414                LAW OFFICES OF PETER G. ANGELOS, PC
BURLEY       JAMES R       DC      93-CA05992              LAW OFFICES OF PETER G. ANGELOS, PC          CALDWELL      IVA           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
BURNER       ROBERT L      MD      91137508                LAW OFFICES OF PETER G. ANGELOS, PC          CALDWELL      IVA N         MD      24X16000436           LAW OFFICES OF PETER G. ANGELOS, PC
BURNETT      LOISE E       TN      2-704-94                LAW OFFICES OF PETER G. ANGELOS, PC          CALDWELL      TASHA         DE      N09C12247ASB          LAW OFFICES OF PETER G. ANGELOS, PC
BURNETT      RAYMOND S     MD      88112529                LAW OFFICES OF PETER G. ANGELOS, PC          CALDWELL      TASHA         MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
BURNETT      ROBERT        MD      24X16000565             LAW OFFICES OF PETER G. ANGELOS, PC          CALDWELL      VERNIE M      MD      24X13000583           LAW OFFICES OF PETER G. ANGELOS, PC
BURNETTE     CHARLOTTE     MD      24X11000464             LAW OFFICES OF PETER G. ANGELOS, PC          CALE          DOUGLAS P     MD      92071522              LAW OFFICES OF PETER G. ANGELOS, PC
BURNETTE     DEAN L        MD      24X15000568             LAW OFFICES OF PETER G. ANGELOS, PC          CALLIGAN      DAVID         MD      8890CG70652106        LAW OFFICES OF PETER G. ANGELOS, PC
BURNETTE     JASPER        MD      24X12000914             LAW OFFICES OF PETER G. ANGELOS, PC          CALLOW        ALBERT B      MD      92258518              LAW OFFICES OF PETER G. ANGELOS, PC
BURNETTE     RICHARD E     TN      364313                  LAW OFFICES OF PETER G. ANGELOS, PC          CALVERT       ANDREW        MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
BURNS        CLAUDE        MD      24X15000147             LAW OFFICES OF PETER G. ANGELOS, PC          CALVERT       ANDREW J      MD      24X17000076           LAW OFFICES OF PETER G. ANGELOS, PC
BURNS        DONALD L      MD      24X14000027             LAW OFFICES OF PETER G. ANGELOS, PC          CAMERON       ROBERT D      MD      24X11000557           LAW OFFICES OF PETER G. ANGELOS, PC
BURNS        LESLIE C      PA      C48AB201465             LAW OFFICES OF PETER G. ANGELOS, PC          CAMPBELL      ANNA P        MD      24X11000744           LAW OFFICES OF PETER G. ANGELOS, PC
BURNS        ROY           MD      88091049                LAW OFFICES OF PETER G. ANGELOS, PC          CAMPBELL      EDNA L        MD      24X12000363           LAW OFFICES OF PETER G. ANGELOS, PC
BURNS        WATLER E      MD      89026520                LAW OFFICES OF PETER G. ANGELOS, PC          CAMPBELL      GERALD B      MD      24X12000310           LAW OFFICES OF PETER G. ANGELOS, PC
BURRELL      ARNETT        MD      24X13000328             LAW OFFICES OF PETER G. ANGELOS, PC          CAMPBELL      GREGORY W     MD      24X13000174           LAW OFFICES OF PETER G. ANGELOS, PC
BURRELL      RUSSELL W     MD      24X13000757             LAW OFFICES OF PETER G. ANGELOS, PC          CAMPBELL      HENRY         MD      87CG-3667             LAW OFFICES OF PETER G. ANGELOS, PC
BURRELL      WILLIAM K     MD      90012533                LAW OFFICES OF PETER G. ANGELOS, PC          CAMPBELL      IRVIN A       MD      24X15000623           LAW OFFICES OF PETER G. ANGELOS, PC
BURRESS      JAMES         MD      24X12000012             LAW OFFICES OF PETER G. ANGELOS, PC          CAMPBELL      JEFFREY L     TN      270613                LAW OFFICES OF PETER G. ANGELOS, PC
BURRESS      MITCHELL P    TN      3-696-94                LAW OFFICES OF PETER G. ANGELOS, PC          CAMPBELL      JOHN L        MD      91109503              LAW OFFICES OF PETER G. ANGELOS, PC
BURRIER      BRIAN         MD      24X12000925             LAW OFFICES OF PETER G. ANGELOS, PC          CAMPBELL      JOHN W        MD      87CG3600/45/70        LAW OFFICES OF PETER G. ANGELOS, PC
BURROUGH     ROBERT S      TN      329716                  LAW OFFICES OF PETER G. ANGELOS, PC          CAMPBELL      ROBERT A      MD      87CG3642/45/116       LAW OFFICES OF PETER G. ANGELOS, PC
BURROUGHS    DONALD A      MD      CAL-88-14826            LAW OFFICES OF PETER G. ANGELOS, PC          CANAPP        MARVIN L      MD      89286516              LAW OFFICES OF PETER G. ANGELOS, PC
BURROUGHS    GARNER H      MD      24X16000129             LAW OFFICES OF PETER G. ANGELOS, PC          CANDIA        WILLIAM M     PA      C48AB201391           LAW OFFICES OF PETER G. ANGELOS, PC
BURROUGHS    GARNER H      MD      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC          CANIPE        BILLY R       MD      24X16000042           LAW OFFICES OF PETER G. ANGELOS, PC
BURT         JAMES A       MD      7114CV                  LAW OFFICES OF PETER G. ANGELOS, PC          CANNELLA      SANTINO       MD      87CG-1500/38170       LAW OFFICES OF PETER G. ANGELOS, PC
BURTON       BEVERLY       MD      97094520CX395           LAW OFFICES OF PETER G. ANGELOS, PC          CANNON        CHARLES W     PA      7261                  LAW OFFICES OF PETER G. ANGELOS, PC
BURTON       BRUCE         MD      89062545                LAW OFFICES OF PETER G. ANGELOS, PC          CANNON        JAMES D       MD      CAL89-20134           LAW OFFICES OF PETER G. ANGELOS, PC
BUSCEMI      MARIO         MD      88091547                LAW OFFICES OF PETER G. ANGELOS, PC          CANON         GLENDINE S    MD      24X17000458           LAW OFFICES OF PETER G. ANGELOS, PC
BUSCHMAN     WILLIAM J     MD      87CG-3073/43143         LAW OFFICES OF PETER G. ANGELOS, PC          CANTER        RAYMOND F     DC      93-CA05984            LAW OFFICES OF PETER G. ANGELOS, PC
BUSCHMEIER   JAMES E       PA      C48AB20154              LAW OFFICES OF PETER G. ANGELOS, PC          CANTERBURY    JAMES D       MD      24X16000062           LAW OFFICES OF PETER G. ANGELOS, PC
BUSFIELD     ALBERT E      PA      100903255_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          CANTRELL      KENNETH R     DC      CA08331-92            LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                    Appendix A - 195
                                     Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                      Document Page 214 of 624
Claimant      Claimant     State                                                                      Claimant      Claimant     State
Last Name     First Name   Filed   Docket Number         Primary Plaintiff Counsel                    Last Name     First Name   Filed   Docket Number         Primary Plaintiff Counsel
CANTRELL      RAYMOND F    DC      CA0326-92             LAW OFFICES OF PETER G. ANGELOS, PC          CASPER        BENNIE       MD      CAL90-16660           LAW OFFICES OF PETER G. ANGELOS, PC
CANTY         MUSKER       MD      90201510              LAW OFFICES OF PETER G. ANGELOS, PC          CASPER        JOHN A       MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC
CANTY PERRY   MARY R       MD      24X13000541           LAW OFFICES OF PETER G. ANGELOS, PC          CASSEDAY      JAMES        TN      22414                 LAW OFFICES OF PETER G. ANGELOS, PC
CAPECCI       THOMAS A     MD      24X11000745           LAW OFFICES OF PETER G. ANGELOS, PC          CASSIDY       JOHN J       PA      4398                  LAW OFFICES OF PETER G. ANGELOS, PC
CAPERNA       MARIO A      MD      24X13000436           LAW OFFICES OF PETER G. ANGELOS, PC          CASSIDY       WILLIAM A.   PA      2449                  LAW OFFICES OF PETER G. ANGELOS, PC
CAPERNA       MOODY        MD      87CG-1412             LAW OFFICES OF PETER G. ANGELOS, PC          CASTLE        PAUL A       MD      15584                 LAW OFFICES OF PETER G. ANGELOS, PC
CAPERNA       MOODY T      MD      90274556              LAW OFFICES OF PETER G. ANGELOS, PC          CASTO         CARL V       MD      24X15000646           LAW OFFICES OF PETER G. ANGELOS, PC
CAPERNO       ATTILIO      MD      90089510              LAW OFFICES OF PETER G. ANGELOS, PC          CASWELL       CRAIG V      MD      24X15000196           LAW OFFICES OF PETER G. ANGELOS, PC
CAPUANO       ANTHONY M    PA      C48AB201413           LAW OFFICES OF PETER G. ANGELOS, PC          CATES         RICHARD      MD      CAL90-17622           LAW OFFICES OF PETER G. ANGELOS, PC
CARAVELLO     THOMAS L     MD      24X17000123           LAW OFFICES OF PETER G. ANGELOS, PC          CATHCART      JAMES W      MD      24X14000341           LAW OFFICES OF PETER G. ANGELOS, PC
CARBAUGH      EVERETT E    MD      89069532              LAW OFFICES OF PETER G. ANGELOS, PC          CATINA        PETER        MD      CV6361                LAW OFFICES OF PETER G. ANGELOS, PC
CARBERRY      JAMES F      TN      251012                LAW OFFICES OF PETER G. ANGELOS, PC          CATON         JOSEPH F     MD      17209                 LAW OFFICES OF PETER G. ANGELOS, PC
CARDWELL      VERNON E     MD      24X15000391           LAW OFFICES OF PETER G. ANGELOS, PC          CATTERTON     FRANKLIN N   MD      91007540              LAW OFFICES OF PETER G. ANGELOS, PC
CARETTI       LOUIS S      MD      86CG-735              LAW OFFICES OF PETER G. ANGELOS, PC          CATTERTON     ROBERT E     MD      87CG-2335/41/5        LAW OFFICES OF PETER G. ANGELOS, PC
CAREY         GRAYSON R    MD      CAL90-15975           LAW OFFICES OF PETER G. ANGELOS, PC          CAVASINA      JAMES V      MD      87CG-2406/41/76       LAW OFFICES OF PETER G. ANGELOS, PC
CAREY         JAMES E      MD      24X12000389           LAW OFFICES OF PETER G. ANGELOS, PC          CAVEY         JAMES G      MD      24X17000318           LAW OFFICES OF PETER G. ANGELOS, PC
CAREY         MICHAEL      MD      24X17000329           LAW OFFICES OF PETER G. ANGELOS, PC          CAVEY         JOYCE A      MD      92335524              LAW OFFICES OF PETER G. ANGELOS, PC
CAREY         MICHAEL      MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          CAVISTON      JOHN N       PA      C48AB200855           LAW OFFICES OF PETER G. ANGELOS, PC
CARGILE       JAMES L      MD      92014550              LAW OFFICES OF PETER G. ANGELOS, PC          CAWLEY        FRANK E      MD      24X15000675           LAW OFFICES OF PETER G. ANGELOS, PC
CARLSON       EDWARD D     PA      4204                  LAW OFFICES OF PETER G. ANGELOS, PC          CAWLEY        FRANK E      MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
CARLSON       HAROLD T     FL      89-30122-CA-09        LAW OFFICES OF PETER G. ANGELOS, PC          CAWLEY        PAUL C       PA      120400394             LAW OFFICES OF PETER G. ANGELOS, PC
CARLTON       CARDOZO P    MD      24X12000313           LAW OFFICES OF PETER G. ANGELOS, PC          CAWLEY        PAUL C       PA      130303286             LAW OFFICES OF PETER G. ANGELOS, PC
CARLTON       ERNEST       MD      24X13000396           LAW OFFICES OF PETER G. ANGELOS, PC          CECCHINE      JOHN D       PA      4160                  LAW OFFICES OF PETER G. ANGELOS, PC
CARNES        CHARLES      MD      8832-8535             LAW OFFICES OF PETER G. ANGELOS, PC          CECCHINE      JOHN D       PA      4160_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
CARNES        CHARLES L    MD      88CG-431/51/31        LAW OFFICES OF PETER G. ANGELOS, PC          CEFALONI      FRANCIS      MD      24X11000415_          LAW OFFICES OF PETER G. ANGELOS, PC
CARNEY        EDWARD P.    PA      5897                  LAW OFFICES OF PETER G. ANGELOS, PC          CEFALONI      ORLANDO M    MD      89094535              LAW OFFICES OF PETER G. ANGELOS, PC
CARNEY        MELVIN L     MD      24X12000631           LAW OFFICES OF PETER G. ANGELOS, PC          CELLINESE     ANTHONY      MD      90012529              LAW OFFICES OF PETER G. ANGELOS, PC
CAROLUS       LARRY B      PA      2015CV01625AS         LAW OFFICES OF PETER G. ANGELOS, PC          CELLITTO      JOHN B       MD      88155546              LAW OFFICES OF PETER G. ANGELOS, PC
CARPENTER     BERNARD      MD      87CG-2341/41/11       LAW OFFICES OF PETER G. ANGELOS, PC          CELMER        STANLEY      MD      24X12001131           LAW OFFICES OF PETER G. ANGELOS, PC
CARPENTER     RICHARD      MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          CELONI        MARIO G      PA      3498                  LAW OFFICES OF PETER G. ANGELOS, PC
CARPENTER     RICHARD S    PA      2015CV9821AS          LAW OFFICES OF PETER G. ANGELOS, PC          CENTOFONTI    NICHOLAS     MD      7698                  LAW OFFICES OF PETER G. ANGELOS, PC
CARPENTER     THELMA C     MD      24X15000059           LAW OFFICES OF PETER G. ANGELOS, PC          CERNAK        LOUIS J      MD      24X17000042           LAW OFFICES OF PETER G. ANGELOS, PC
CARPENTER     THELMA C     MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          CHAILLOU      MELVIN       MD      24X12000936           LAW OFFICES OF PETER G. ANGELOS, PC
CARPER        JAMES F      MD      24X17000429           LAW OFFICES OF PETER G. ANGELOS, PC          CHAMBERLAIN   LEWIS        MD      24X17000292           LAW OFFICES OF PETER G. ANGELOS, PC
CARPER        JOSEPH R     MD      24X13000580           LAW OFFICES OF PETER G. ANGELOS, PC          CHAMBERS      AUSTIN C     MD      24X12000969           LAW OFFICES OF PETER G. ANGELOS, PC
CARPER        WILLIAM E    MD      CAL92-11278           LAW OFFICES OF PETER G. ANGELOS, PC          CHAMBERS      KAREN        MD      24X11000519           LAW OFFICES OF PETER G. ANGELOS, PC
CARR          CARROLL      MD      24X13000483           LAW OFFICES OF PETER G. ANGELOS, PC          CHAMBERS      PAUL D       MD      24X13000732           LAW OFFICES OF PETER G. ANGELOS, PC
CARR          GEORGE W     MD      91221510              LAW OFFICES OF PETER G. ANGELOS, PC          CHAMBERS      REGINALD     MD      24X12001025           LAW OFFICES OF PETER G. ANGELOS, PC
CARR          LEON L       MD      15627                 LAW OFFICES OF PETER G. ANGELOS, PC          CHANCE        WARREN M     MD      24X12000584           LAW OFFICES OF PETER G. ANGELOS, PC
CARR          RANDOLPH P   MD      91171534              LAW OFFICES OF PETER G. ANGELOS, PC          CHANCE        WILLIAM      MD      24X12000978           LAW OFFICES OF PETER G. ANGELOS, PC
CARR          ROBERT F     MD      87CG-2952             LAW OFFICES OF PETER G. ANGELOS, PC          CHANDLER      JAMES J      TN      367612                LAW OFFICES OF PETER G. ANGELOS, PC
CARRAGHAN     ROBERTA M    PA      C48AB201535           LAW OFFICES OF PETER G. ANGELOS, PC          CHANDLER      RICHARD W    MD      90012541              LAW OFFICES OF PETER G. ANGELOS, PC
CARRE         HORACE C     MD      88CG-582              LAW OFFICES OF PETER G. ANGELOS, PC          CHANEY        JESSE W      MD      92335519              LAW OFFICES OF PETER G. ANGELOS, PC
CARROLL       ANTHONY J    MD      24X14000031           LAW OFFICES OF PETER G. ANGELOS, PC          CHAPMAN       BRIAN A      MD      24X11000458           LAW OFFICES OF PETER G. ANGELOS, PC
CARROLL       CHARLES      MD      90026510              LAW OFFICES OF PETER G. ANGELOS, PC          CHAPMAN       GREGORY P    MD      24X15000475           LAW OFFICES OF PETER G. ANGELOS, PC
CARROLL       FRANCIS V    PA      4358                  LAW OFFICES OF PETER G. ANGELOS, PC          CHAPMAN       HARLAN       MD      17152                 LAW OFFICES OF PETER G. ANGELOS, PC
CARROLL       JOHN F       MD      24X14000576           LAW OFFICES OF PETER G. ANGELOS, PC          CHAPMAN       PAUL J       MD      24X13000577           LAW OFFICES OF PETER G. ANGELOS, PC
CARROLL       JOHN F       DC      93-CA06001            LAW OFFICES OF PETER G. ANGELOS, PC          CHAPMAN       SHARON L     MD      24X15000228           LAW OFFICES OF PETER G. ANGELOS, PC
CARROLL       JOSEPH W     MD      92304511              LAW OFFICES OF PETER G. ANGELOS, PC          CHAPPELL      BENJAMIN     MD      87CG-3669             LAW OFFICES OF PETER G. ANGELOS, PC
CARROLL       KENNETH L    MD      94-CA12886            LAW OFFICES OF PETER G. ANGELOS, PC          CHAPPELL      DONALD H     PA      C48AB201233           LAW OFFICES OF PETER G. ANGELOS, PC
CARROLL       ROBERT E     MD      87CG-3644/45114       LAW OFFICES OF PETER G. ANGELOS, PC          CHAPPELLE     JAMES        MD      CAL90-18248           LAW OFFICES OF PETER G. ANGELOS, PC
CARTER        FRANK        MD      24X16000400           LAW OFFICES OF PETER G. ANGELOS, PC          CHARNEY       GEORGE A     MD      90201511              LAW OFFICES OF PETER G. ANGELOS, PC
CARTER        FRANK L      MD      24X11000822           LAW OFFICES OF PETER G. ANGELOS, PC          CHASE         HARRY        MD      93139512              LAW OFFICES OF PETER G. ANGELOS, PC
CARTER        GERALD T     MD      91235508              LAW OFFICES OF PETER G. ANGELOS, PC          CHASE         KENNETH      MD      CV6215                LAW OFFICES OF PETER G. ANGELOS, PC
CARTER        HAROLD       MD      CV6319                LAW OFFICES OF PETER G. ANGELOS, PC          CHASE         ROBERT       MD      CV6225                LAW OFFICES OF PETER G. ANGELOS, PC
CARTER        HENRY J      MD      CAL90-06502           LAW OFFICES OF PETER G. ANGELOS, PC          CHATMAN       JOSEPH       MD      88071548              LAW OFFICES OF PETER G. ANGELOS, PC
CARTER        JACK L       MD      CAL90-14376           LAW OFFICES OF PETER G. ANGELOS, PC          CHAVIES       ALFRED       MD      CAL-90-08860          LAW OFFICES OF PETER G. ANGELOS, PC
CARTER        JAMES        MD      90054503              LAW OFFICES OF PETER G. ANGELOS, PC          CHAVIS        ERNEST       MD      ADMIN                 LAW OFFICES OF PETER G. ANGELOS, PC
CARTER        JOSEPH E     MD      91319533              LAW OFFICES OF PETER G. ANGELOS, PC          CHEATHAM      LORENTHA S   MD      24X15000489           LAW OFFICES OF PETER G. ANGELOS, PC
CARTER        RICHARD K    MD      24X13000186           LAW OFFICES OF PETER G. ANGELOS, PC          CHEATHAM      PAUL         MD      24X16000506           LAW OFFICES OF PETER G. ANGELOS, PC
CARTER        RICKEY       MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          CHEKANSKI     EDWARD W     MD      86CG 1636 26/26       LAW OFFICES OF PETER G. ANGELOS, PC
CARTER        RICKEY D     MD      24X16000466           LAW OFFICES OF PETER G. ANGELOS, PC          CHENAULT      MARION R     MD      24X13000581           LAW OFFICES OF PETER G. ANGELOS, PC
CARTER        WILLIAM E    MD      CAL90-07802           LAW OFFICES OF PETER G. ANGELOS, PC          CHENOWETH     CARLTON D    MD      91137502              LAW OFFICES OF PETER G. ANGELOS, PC
CARTIER       MARTHA J     MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          CHERRY        JOSEPH L     MD      88071549              LAW OFFICES OF PETER G. ANGELOS, PC
CARTMELL      CLIFFORD A   MD      24X16000218           LAW OFFICES OF PETER G. ANGELOS, PC          CHERRY        LUCIUS       MD      92160505              LAW OFFICES OF PETER G. ANGELOS, PC
CARTWRIGHT    DAVID L      MD      24X15000476           LAW OFFICES OF PETER G. ANGELOS, PC          CHESNUTT      ROBERT H     TN      275114                LAW OFFICES OF PETER G. ANGELOS, PC
CARTWRIGHT    JAMES W      MD      24X12000769           LAW OFFICES OF PETER G. ANGELOS, PC          CHESTER       BENJAMIN J   MD      24X13000612           LAW OFFICES OF PETER G. ANGELOS, PC
CARUSO        JOSEPH S     MD      24X16000417           LAW OFFICES OF PETER G. ANGELOS, PC          CHESTNUT      KATRINA R    MD      24X17000124           LAW OFFICES OF PETER G. ANGELOS, PC
CARVER        BOBBY D      MD      CAL93-09855           LAW OFFICES OF PETER G. ANGELOS, PC          CHESTNUT      MOSES        MD      24X13000582           LAW OFFICES OF PETER G. ANGELOS, PC
CARVER        SHIRLEY B    MD      24X17000044           LAW OFFICES OF PETER G. ANGELOS, PC          CHESTNUT      MOSES        MD      24X16000418           LAW OFFICES OF PETER G. ANGELOS, PC
CARY          JOYCE L      MD      24X11000904           LAW OFFICES OF PETER G. ANGELOS, PC          CHESZAR       JOSEPH A     PA      C48AB20171            LAW OFFICES OF PETER G. ANGELOS, PC
CASCIO        PAUL J       MD      24X07000217ELS        LAW OFFICES OF PETER G. ANGELOS, PC          CHIABRERA     MANLIO B     MD      24X12000089           LAW OFFICES OF PETER G. ANGELOS, PC
CASCIO        PAUL J       MD      87CG-123/34/261       LAW OFFICES OF PETER G. ANGELOS, PC          CHICK         MICHAEL D    MD      24X15000581           LAW OFFICES OF PETER G. ANGELOS, PC
CASEY         JOHN W       MD      90194512              LAW OFFICES OF PETER G. ANGELOS, PC          CHIDER        GEORGE       MD      15552                 LAW OFFICES OF PETER G. ANGELOS, PC
CASEY         JUANITA      MD      24X13000773           LAW OFFICES OF PETER G. ANGELOS, PC          CHILCOAT      RICHARD L    MD      24X11000700           LAW OFFICES OF PETER G. ANGELOS, PC
CASHEN        THOMAS J     MD      24X13000681           LAW OFFICES OF PETER G. ANGELOS, PC          CHILCOTE      JEAN B       MD      24X15000641           LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                 Appendix A - 196
                                       Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                        Document Page 215 of 624
Claimant       Claimant      State                                                                      Claimant      Claimant      State
Last Name      First Name    Filed   Docket Number         Primary Plaintiff Counsel                    Last Name     First Name    Filed   Docket Number         Primary Plaintiff Counsel
CHILDRESS      WAYNE R       MD      24X12001107           LAW OFFICES OF PETER G. ANGELOS, PC          CLIFTON       JOSEPH W      MD      87CG-3129/43199       LAW OFFICES OF PETER G. ANGELOS, PC
CHILDS         ALBERT E      MD      24X15000484           LAW OFFICES OF PETER G. ANGELOS, PC          CLIFTON       STEPHEN C     MD      24X11000441           LAW OFFICES OF PETER G. ANGELOS, PC
CHIZ           DAVID K       PA      C48AB201644           LAW OFFICES OF PETER G. ANGELOS, PC          CLIFTON       WILLIAM G     MD      CAL90-15974           LAW OFFICES OF PETER G. ANGELOS, PC
CHLEBNIKOW     BENJAMIN      MD      15524                 LAW OFFICES OF PETER G. ANGELOS, PC          CLIMENSON     JESSE W       MD      87CG3717/45/187       LAW OFFICES OF PETER G. ANGELOS, PC
CHMIELEWSKI    EDWARD N      MD      87CG-2418/41/88       LAW OFFICES OF PETER G. ANGELOS, PC          CLINE         GARY          MD      24X16000333           LAW OFFICES OF PETER G. ANGELOS, PC
CHMURA         EUGENE F      MD      88112531              LAW OFFICES OF PETER G. ANGELOS, PC          CLINE         LEWIS         MD      24X09000253           LAW OFFICES OF PETER G. ANGELOS, PC
CHOINSKI       JOHN          MD      24X13000010           LAW OFFICES OF PETER G. ANGELOS, PC          CLINE         WALTER L      MD      15615                 LAW OFFICES OF PETER G. ANGELOS, PC
CHRISAKIS      CATHERINE L   MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          CLINGERMAN    OTTIS F       MD      89026522              LAW OFFICES OF PETER G. ANGELOS, PC
CHRISAKIS      THEODORE      MD      24X12001140           LAW OFFICES OF PETER G. ANGELOS, PC          CLOPPER       GARY L        MD      15595                 LAW OFFICES OF PETER G. ANGELOS, PC
CHRISAKIS      THOMAS        MD      24X12000128           LAW OFFICES OF PETER G. ANGELOS, PC          CLORE         LESTER O      PA      C48AB201642           LAW OFFICES OF PETER G. ANGELOS, PC
CHRISOPOULOS   PANAYOTIS S   MD      24X15000162           LAW OFFICES OF PETER G. ANGELOS, PC          CLOUD         FRANCIS K     PA      1629                  LAW OFFICES OF PETER G. ANGELOS, PC
CHRISOPOULOS   PANAYOTIS S   MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          COBB          THOMAS H      MD      92071513              LAW OFFICES OF PETER G. ANGELOS, PC
CHRIST         ROBERT W      PA      2011CV8038AS          LAW OFFICES OF PETER G. ANGELOS, PC          COBURN        CHARLES V     MD      24X12000755           LAW OFFICES OF PETER G. ANGELOS, PC
CHRISTAS       GEORGE J      MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          COCHRAN       ALFRED R      MD      CAL89-24277           LAW OFFICES OF PETER G. ANGELOS, PC
CHRISTENSEN    AGNER         MD      24X11000689           LAW OFFICES OF PETER G. ANGELOS, PC          COCHRAN       CONSTANCE H   MD      24X15000347           LAW OFFICES OF PETER G. ANGELOS, PC
CHRISTENSEN    LEONARD D     MD      89164501              LAW OFFICES OF PETER G. ANGELOS, PC          COCHRAN       DANIEL J      MD      24X16000060           LAW OFFICES OF PETER G. ANGELOS, PC
CHRISTIE       SAMUEL R      PA      2055                  LAW OFFICES OF PETER G. ANGELOS, PC          COCHRAN       MICHAEL A     MD      91171513              LAW OFFICES OF PETER G. ANGELOS, PC
CHRISTMAN      DANIEL S      PA      C48AB201332           LAW OFFICES OF PETER G. ANGELOS, PC          COCKERHAM     ARLEN         MD      24X12001030           LAW OFFICES OF PETER G. ANGELOS, PC
CHRISTMAN      SCOTT B       PA      C48AB201111           LAW OFFICES OF PETER G. ANGELOS, PC          COCKRELL      CHARLES F     MD      88CG480/51/80         LAW OFFICES OF PETER G. ANGELOS, PC
CHRISTNER      LLOYD E       MD      24X12001150           LAW OFFICES OF PETER G. ANGELOS, PC          COCKRELL      DAISY M       MD      24X14000406           LAW OFFICES OF PETER G. ANGELOS, PC
CHRISTOPHER    ALICE V       MD      24X12001029           LAW OFFICES OF PETER G. ANGELOS, PC          COCKRILL      RICHARD W     MD      CAL89-07510           LAW OFFICES OF PETER G. ANGELOS, PC
CHRISTOPHER    FRANK         MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          COFFEY        SHIRLEY       PA      4025                  LAW OFFICES OF PETER G. ANGELOS, PC
CHRISTOPHER    FRANK H       MD      24X16000315           LAW OFFICES OF PETER G. ANGELOS, PC          COFFMAN       BERNARD E     MD      24X13000151           LAW OFFICES OF PETER G. ANGELOS, PC
CHRISTY        ROBERT E      MD      87-CG-1385            LAW OFFICES OF PETER G. ANGELOS, PC          COFIELD       IDA M         MD      24X17000072           LAW OFFICES OF PETER G. ANGELOS, PC
CHRONIGER      ALFRED G      MD      24X13000113           LAW OFFICES OF PETER G. ANGELOS, PC          COFRANCESCO   ANTIMO J      DE      98C-11-078ASB         LAW OFFICES OF PETER G. ANGELOS, PC
CHUNGO         JOHN          MD      17133                 LAW OFFICES OF PETER G. ANGELOS, PC          COGAR         NELLIE J      MD      90348519              LAW OFFICES OF PETER G. ANGELOS, PC
CIAMPAGLIO     JOSEPH M      MD      24X13000127           LAW OFFICES OF PETER G. ANGELOS, PC          COGGIANO      GRACE T       MD      24X15000195           LAW OFFICES OF PETER G. ANGELOS, PC
CIAMPAGLIO     JOSEPH M      MD      87CV3713/45/183       LAW OFFICES OF PETER G. ANGELOS, PC          COHEN         MARY E        MD      24X15000240           LAW OFFICES OF PETER G. ANGELOS, PC
CIARPELLA      JOHN F        MD      24X14000106           LAW OFFICES OF PETER G. ANGELOS, PC          COLANGELO     MICHAEL       MD      90236528              LAW OFFICES OF PETER G. ANGELOS, PC
CIARPELLA      JOHN F        MD      87CG-3714/45184       LAW OFFICES OF PETER G. ANGELOS, PC          COLBERT       DOUGLAS       MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
CICCANTI       REYNOLD A     MD      7699                  LAW OFFICES OF PETER G. ANGELOS, PC          COLE          GEORGE F      MD      90045514              LAW OFFICES OF PETER G. ANGELOS, PC
CIERNIAK       EDWARD S      MD      89026503              LAW OFFICES OF PETER G. ANGELOS, PC          COLE          HILDA H       MD      24X12000710           LAW OFFICES OF PETER G. ANGELOS, PC
CIESLEWICZ     ROBERT F      MD      24X17000320           LAW OFFICES OF PETER G. ANGELOS, PC          COLE          PHILMORE L    MD      88155527              LAW OFFICES OF PETER G. ANGELOS, PC
CIEZKOWSKI     BARBARA       MD      24X16000072           LAW OFFICES OF PETER G. ANGELOS, PC          COLE          ROBERT E      MD      24X11000836           LAW OFFICES OF PETER G. ANGELOS, PC
CIEZKOWSKI     HENRY         MD      24X13000187           LAW OFFICES OF PETER G. ANGELOS, PC          COLE          THOMAS W      MD      91221518              LAW OFFICES OF PETER G. ANGELOS, PC
CIOTTA         LEONARD J     MD      92258516              LAW OFFICES OF PETER G. ANGELOS, PC          COLE          WILLIAM E     MD      24X11000583           LAW OFFICES OF PETER G. ANGELOS, PC
CIPOLLA        SALVATORE     MD      89237535              LAW OFFICES OF PETER G. ANGELOS, PC          COLE          WILLIAM H     MD      91171514              LAW OFFICES OF PETER G. ANGELOS, PC
CIPRIANI       EDWARD        PA      97-9003_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          COLELLA       ANTONIO       MD      24X06000335MCIC       LAW OFFICES OF PETER G. ANGELOS, PC
CIPRIANI       EDWARD        PA      GD 97-8887_TL         LAW OFFICES OF PETER G. ANGELOS, PC          COLELLA       ANTONIO       MD      92304504              LAW OFFICES OF PETER G. ANGELOS, PC
CISZEK         WALTER J      MD      24X12000898           LAW OFFICES OF PETER G. ANGELOS, PC          COLELLA       MARIO         MD      88328522              LAW OFFICES OF PETER G. ANGELOS, PC
CITTERMAN      ANZELM        MD      87CG-1511/38181       LAW OFFICES OF PETER G. ANGELOS, PC          COLEMAN       EDWARD L      MD      87CG-3071/43141       LAW OFFICES OF PETER G. ANGELOS, PC
CLANTON        JAMES O       MD      88CG509/51/109        LAW OFFICES OF PETER G. ANGELOS, PC          COLEMAN       JOHN H        MD      24X17000027           LAW OFFICES OF PETER G. ANGELOS, PC
CLARK          ANNIE M       MD      24X13000584           LAW OFFICES OF PETER G. ANGELOS, PC          COLEMAN       JOHN R        MD      89069514              LAW OFFICES OF PETER G. ANGELOS, PC
CLARK          BERNARD E     DC      93-CA06008-93         LAW OFFICES OF PETER G. ANGELOS, PC          COLEMAN       LACEY E       MD      88112524              LAW OFFICES OF PETER G. ANGELOS, PC
CLARK          DONALD A      MD      24X16000559           LAW OFFICES OF PETER G. ANGELOS, PC          COLEMAN       OLIVER        MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
CLARK          FRANK A       MD      90274615              LAW OFFICES OF PETER G. ANGELOS, PC          COLEMAN       OLIVER K      MD      24X17000043           LAW OFFICES OF PETER G. ANGELOS, PC
CLARK          GEORGE E      MD      CV6336                LAW OFFICES OF PETER G. ANGELOS, PC          COLEMAN       ROBERT A      MD      89286515              LAW OFFICES OF PETER G. ANGELOS, PC
CLARK          GERALD J      MD      24X04000785           LAW OFFICES OF PETER G. ANGELOS, PC          COLES         WAETINA A     MD      24X15000444           LAW OFFICES OF PETER G. ANGELOS, PC
CLARK          GERALD J      MD      8710-6504             LAW OFFICES OF PETER G. ANGELOS, PC          COLGAN        CHARLES W     MD      24X14000304           LAW OFFICES OF PETER G. ANGELOS, PC
CLARK          HAROLD F      MD      17108                 LAW OFFICES OF PETER G. ANGELOS, PC          COLLACCHI     BARBARA       MD      24X14000305           LAW OFFICES OF PETER G. ANGELOS, PC
CLARK          HAYWOOD L     MD      24X15000309           LAW OFFICES OF PETER G. ANGELOS, PC          COLLEY        JACK C        MD      87CG-3068             LAW OFFICES OF PETER G. ANGELOS, PC
CLARK          JAMES F       MD      24X15000549           LAW OFFICES OF PETER G. ANGELOS, PC          COLLIER       BERNICE O     MD      91184542              LAW OFFICES OF PETER G. ANGELOS, PC
CLARK          JAMES J       MD      24X13000212           LAW OFFICES OF PETER G. ANGELOS, PC          COLLIER       JAMES C       MD      CAL94-01549           LAW OFFICES OF PETER G. ANGELOS, PC
CLARK          JAMES K       MD      24X03000026_TL        LAW OFFICES OF PETER G. ANGELOS, PC          COLLIER       JAMES M       MD      24X16000166           LAW OFFICES OF PETER G. ANGELOS, PC
CLARK          JAMES M       PA      160701167             LAW OFFICES OF PETER G. ANGELOS, PC          COLLIER       LILLIAN F     MD      24X15000324           LAW OFFICES OF PETER G. ANGELOS, PC
CLARK          LEO J         MD      24X16000544           LAW OFFICES OF PETER G. ANGELOS, PC          COLLINS       ANNETTE       MD      24X15000361           LAW OFFICES OF PETER G. ANGELOS, PC
CLARK          MARGARET M    PA      141201751             LAW OFFICES OF PETER G. ANGELOS, PC          COLLINS       ARNOLD A      MD      24X13000219           LAW OFFICES OF PETER G. ANGELOS, PC
CLARK          ROBERT E      MD      24X16000508           LAW OFFICES OF PETER G. ANGELOS, PC          COLLINS       FRANKLIN F    MD      ADMIN                 LAW OFFICES OF PETER G. ANGELOS, PC
CLARK          ROBERT H      MD      24X15000375           LAW OFFICES OF PETER G. ANGELOS, PC          COLLINS       JAMES W       MD      24X15000545           LAW OFFICES OF PETER G. ANGELOS, PC
CLARK          RONALD        MD      89237507              LAW OFFICES OF PETER G. ANGELOS, PC          COLLINS       ORROW P       MD      CAL89-16454           LAW OFFICES OF PETER G. ANGELOS, PC
CLARK          SAMMIE        MD      CAL91-22648           LAW OFFICES OF PETER G. ANGELOS, PC          COLLINS       THOMAS W      MD      24X11000925           LAW OFFICES OF PETER G. ANGELOS, PC
CLARK          SHIRLEY M     MD      24X17000388           LAW OFFICES OF PETER G. ANGELOS, PC          COLLINS       WILBUR        MD      89062542              LAW OFFICES OF PETER G. ANGELOS, PC
CLARK          THOMAS L      MD      24X12000120           LAW OFFICES OF PETER G. ANGELOS, PC          COLLINS       WILLIAM A     MD      24X14000346           LAW OFFICES OF PETER G. ANGELOS, PC
CLARK          WILLIAM H     MD      87CG-1444             LAW OFFICES OF PETER G. ANGELOS, PC          COLLISON      KENNING T     MD      87CG-3580/45/50       LAW OFFICES OF PETER G. ANGELOS, PC
CLARK          WILLIAM W     MD      24X12000408           LAW OFFICES OF PETER G. ANGELOS, PC          COLLIUS       HELEN         PA      7266                  LAW OFFICES OF PETER G. ANGELOS, PC
CLARKE         COLUM         PA      405                   LAW OFFICES OF PETER G. ANGELOS, PC          COLON         RICHARD       MD      89324515              LAW OFFICES OF PETER G. ANGELOS, PC
CLAVEY         NORMAN D      MD      24X14000003           LAW OFFICES OF PETER G. ANGELOS, PC          COLPE         WARREN        MD      UNKNOWN_ADMIN_GP      LAW OFFICES OF PETER G. ANGELOS, PC
CLAVEY         NORMAN D      MD      24X16000515           LAW OFFICES OF PETER G. ANGELOS, PC          COLSTON       CLAUDE        MD      24X17000315           LAW OFFICES OF PETER G. ANGELOS, PC
CLAYBORN       BUFORD        DC      89-CA01175            LAW OFFICES OF PETER G. ANGELOS, PC          COLSTON       EUGENE        MD      24X17000287           LAW OFFICES OF PETER G. ANGELOS, PC
CLAYTON        DONALD L      MD      24X13000470           LAW OFFICES OF PETER G. ANGELOS, PC          COLUSSI       FRANCO F      MD      90274558              LAW OFFICES OF PETER G. ANGELOS, PC
CLAYTON        TOMMIE        MD      CAL90-15953           LAW OFFICES OF PETER G. ANGELOS, PC          COLVARD       RALPH A       MD      CAL89-19919           LAW OFFICES OF PETER G. ANGELOS, PC
CLAYVILLE      MILDRED H     MD      91305504              LAW OFFICES OF PETER G. ANGELOS, PC          COMBS         GILBERT A     MD      87CG-3011/43/81       LAW OFFICES OF PETER G. ANGELOS, PC
CLEAVELAND     RAYMOND M     MD      CAL90-15961           LAW OFFICES OF PETER G. ANGELOS, PC          COMBS         MARIE E       MD      24X09000193           LAW OFFICES OF PETER G. ANGELOS, PC
CLEMENTS       WILLIAM D     MD      87CG-1334/38/4        LAW OFFICES OF PETER G. ANGELOS, PC          COMEGYS       CHARLES A     MD      24X16000351           LAW OFFICES OF PETER G. ANGELOS, PC
CLEMONS        ROBERT L      MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          COMER         GARRY A       MD      24X11000488           LAW OFFICES OF PETER G. ANGELOS, PC
CLIFFORD       HENRY W       MD      91109504              LAW OFFICES OF PETER G. ANGELOS, PC          COMER         JAMES C       MD      8710-0527             LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                    Appendix A - 197
                                      Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                       Document Page 216 of 624
Claimant     Claimant       State                                                                      Claimant        Claimant      State
Last Name    First Name     Filed   Docket Number         Primary Plaintiff Counsel                    Last Name       First Name    Filed   Docket Number         Primary Plaintiff Counsel
COMMARERI    LAWRENCE       PA      C48AB2011008          LAW OFFICES OF PETER G. ANGELOS, PC          CORRY           ELZY          MD      24X12000960           LAW OFFICES OF PETER G. ANGELOS, PC
COMMODARI    ANTHONY        MD      24X12000230           LAW OFFICES OF PETER G. ANGELOS, PC          CORY            WARNER M      DC      000857094             LAW OFFICES OF PETER G. ANGELOS, PC
COMOTTA      JOSEPH D       MD      88CG586/51/186        LAW OFFICES OF PETER G. ANGELOS, PC          COSME           CARLOS M      PA      C48AB201212           LAW OFFICES OF PETER G. ANGELOS, PC
COMOTTO      ELMO J         MD      88CG-491/51/91        LAW OFFICES OF PETER G. ANGELOS, PC          COSSENTINO      JOHN L        MD      91184518              LAW OFFICES OF PETER G. ANGELOS, PC
COMOTTO      LEO            MD      88CG487/51/87         LAW OFFICES OF PETER G. ANGELOS, PC          COSSENTINO      LOUIS         MD      87CG-2345/41/16       LAW OFFICES OF PETER G. ANGELOS, PC
COMPELLO     PATRICK        MD      90045502              LAW OFFICES OF PETER G. ANGELOS, PC          COSTA           FRANK J       MD      24X12000092           LAW OFFICES OF PETER G. ANGELOS, PC
COMPTON      JAMES G        MD      90274575              LAW OFFICES OF PETER G. ANGELOS, PC          COSTELLO        JOHN J        MD      24X15000072           LAW OFFICES OF PETER G. ANGELOS, PC
COMPTON      LONZA Z        MD      CAL90-18235           LAW OFFICES OF PETER G. ANGELOS, PC          COSTELLO        JOHN P        MD      86CG-1550             LAW OFFICES OF PETER G. ANGELOS, PC
COMSTOCK     KENNETH W      MD      89006504              LAW OFFICES OF PETER G. ANGELOS, PC          COTELLIS        STEPHEN       MD      87CG-611/35/381       LAW OFFICES OF PETER G. ANGELOS, PC
CONGLETON    WILMER         MD      90274521              LAW OFFICES OF PETER G. ANGELOS, PC          COTHORNE        ROLAND        MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
CONGO        PETER L        DE      01C-06-78ASB          LAW OFFICES OF PETER G. ANGELOS, PC          COTHORNE        ROLAND C      MD      24X16000198           LAW OFFICES OF PETER G. ANGELOS, PC
CONJAR       NICHOLAS       MD      2016CV5622AS_TL       LAW OFFICES OF PETER G. ANGELOS, PC          COTTETA         SALVATORE     PA      4159                  LAW OFFICES OF PETER G. ANGELOS, PC
CONJAR       NICHOLAS J     PA      2016CV5622AS          LAW OFFICES OF PETER G. ANGELOS, PC          COTTO           MICHAEL A     PA      C48AB201312           LAW OFFICES OF PETER G. ANGELOS, PC
CONKLIN      BRUCE D        MD      24X15000325           LAW OFFICES OF PETER G. ANGELOS, PC          COTTON          JOSEPH        MD      24X13000303           LAW OFFICES OF PETER G. ANGELOS, PC
CONKLIN      SHIRLEY E      MD      91213501              LAW OFFICES OF PETER G. ANGELOS, PC          COUGHLIN        GEORGE R      MD      24X11000799           LAW OFFICES OF PETER G. ANGELOS, PC
CONLAN       CHARLES H      MD      88211510              LAW OFFICES OF PETER G. ANGELOS, PC          COUGHLIN        WILLIAM M     MD      84CG-216              LAW OFFICES OF PETER G. ANGELOS, PC
CONN         JACOB          MD      8707-9594             LAW OFFICES OF PETER G. ANGELOS, PC          COULTER         DAVID H       MD      24X13000353           LAW OFFICES OF PETER G. ANGELOS, PC
CONNELLY     JAMES J        MD      24X16000012           LAW OFFICES OF PETER G. ANGELOS, PC          COUNCIL         HILDA M       MD      24X15000436           LAW OFFICES OF PETER G. ANGELOS, PC
CONNELLY     MICHAEL H      PA      C48AB201461           LAW OFFICES OF PETER G. ANGELOS, PC          COUNTISS        WILLIAM E     MD      24X13000530           LAW OFFICES OF PETER G. ANGELOS, PC
CONNOLLY     MARCIA         MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          COUNTS          BRUCE R       MD      CAL89-20514           LAW OFFICES OF PETER G. ANGELOS, PC
CONNOLLY     MARCIA G       MD      24X17000240           LAW OFFICES OF PETER G. ANGELOS, PC          COUNTS          JESSE         MD      88103541              LAW OFFICES OF PETER G. ANGELOS, PC
CONNOLLY     ROBERT W       MD      89111518              LAW OFFICES OF PETER G. ANGELOS, PC          COURSEN         LEWIS E       PA      C48AB201325           LAW OFFICES OF PETER G. ANGELOS, PC
CONNOLLY     WILLIAM I      MD      24X15000451           LAW OFFICES OF PETER G. ANGELOS, PC          COURTNEY        ALBERT W      MD      CAL90-22897           LAW OFFICES OF PETER G. ANGELOS, PC
CONNOR       ALLEN S        MD      24X12000689           LAW OFFICES OF PETER G. ANGELOS, PC          COVAHEY         LEONARD J     MD      90002544              LAW OFFICES OF PETER G. ANGELOS, PC
CONNOR       CHARLES W      MD      5986CV                LAW OFFICES OF PETER G. ANGELOS, PC          COVELL          THOMAS J      MD      24X17000421           LAW OFFICES OF PETER G. ANGELOS, PC
CONNOR       EDWARD J       MD      8890CG70752107        LAW OFFICES OF PETER G. ANGELOS, PC          COVER           ROBERT        MD      24X14000519           LAW OFFICES OF PETER G. ANGELOS, PC
CONRAD       DONALD E       MD      87CG3570/45/40        LAW OFFICES OF PETER G. ANGELOS, PC          COVEY           WILLIAM L     MD      87CG-3675/45145       LAW OFFICES OF PETER G. ANGELOS, PC
CONSOLI      LUIGI          MD      CAL-89-06803          LAW OFFICES OF PETER G. ANGELOS, PC          COVTSOVASILIS   ANOSTAS       MD      8821-1527             LAW OFFICES OF PETER G. ANGELOS, PC
CONTE        JOHN A.        PA      941                   LAW OFFICES OF PETER G. ANGELOS, PC          COWAN           CLARENCE M    MD      24X15000047           LAW OFFICES OF PETER G. ANGELOS, PC
CONWAY       HAROLD E       MD      89094532              LAW OFFICES OF PETER G. ANGELOS, PC          COWAN           FRANKLIN D    MD      87CG-3060/43130       LAW OFFICES OF PETER G. ANGELOS, PC
CONWAY       HARRY F        MD      24X17000145           LAW OFFICES OF PETER G. ANGELOS, PC          COWENS          FRANK E       MD      24X11000335           LAW OFFICES OF PETER G. ANGELOS, PC
CONWAY       KATHERINE M.   PA      1940                  LAW OFFICES OF PETER G. ANGELOS, PC          COWGILL         ALVIN L       MD      5987CV                LAW OFFICES OF PETER G. ANGELOS, PC
CONWAY       PETER          PA      445                   LAW OFFICES OF PETER G. ANGELOS, PC          COWGILL         DARWIN W      MD      17197                 LAW OFFICES OF PETER G. ANGELOS, PC
COOK         AARON T        FL      87-50919-CA-30        LAW OFFICES OF PETER G. ANGELOS, PC          COWMAN          BARBARA A     MD      24X14000293           LAW OFFICES OF PETER G. ANGELOS, PC
COOK         EVERETTE Q     MD      24X12000153           LAW OFFICES OF PETER G. ANGELOS, PC          COX             CHARLES       MD      17134                 LAW OFFICES OF PETER G. ANGELOS, PC
COOK         GEORGE C       MD      24X13000445           LAW OFFICES OF PETER G. ANGELOS, PC          COX             JAMES A       MD      89026521              LAW OFFICES OF PETER G. ANGELOS, PC
COOK         HARRY H        MD      87CG-2937/43/7        LAW OFFICES OF PETER G. ANGELOS, PC          COX             JAMES E       MD      90201512              LAW OFFICES OF PETER G. ANGELOS, PC
COOK         HENRY          MD      89094527              LAW OFFICES OF PETER G. ANGELOS, PC          COX             JOE T         MD      88155539              LAW OFFICES OF PETER G. ANGELOS, PC
COOK         JEFFERSON M    MD      91184505              LAW OFFICES OF PETER G. ANGELOS, PC          COX             WILLIAM A     MD      91179550              LAW OFFICES OF PETER G. ANGELOS, PC
COOK         JEFFERSON M    MD      92014549              LAW OFFICES OF PETER G. ANGELOS, PC          COXE            NELSON L      PA      C48AB201553           LAW OFFICES OF PETER G. ANGELOS, PC
COOK         JULIUS         MD      91221503              LAW OFFICES OF PETER G. ANGELOS, PC          COXON           CHARLES F     MD      24X12000771           LAW OFFICES OF PETER G. ANGELOS, PC
COOK         KATHERINE      MD      24X12000675           LAW OFFICES OF PETER G. ANGELOS, PC          COYNE           ALBERT J      MD      90002546              LAW OFFICES OF PETER G. ANGELOS, PC
COOK         LAWRENCE A     MD      24X11000710           LAW OFFICES OF PETER G. ANGELOS, PC          COYNE           EDWARD        MD      89139505              LAW OFFICES OF PETER G. ANGELOS, PC
COOK         LAWRENCE A     MD      24X14000539           LAW OFFICES OF PETER G. ANGELOS, PC          CRABBE          CHARLIE O     MD      92230508              LAW OFFICES OF PETER G. ANGELOS, PC
COOK         RALPH E        MD      24X12000266           LAW OFFICES OF PETER G. ANGELOS, PC          CRAFT           ALLEN W       MD      24X14000306           LAW OFFICES OF PETER G. ANGELOS, PC
COOK         RAY H          MD      24X06000335MCIC       LAW OFFICES OF PETER G. ANGELOS, PC          CRAFT           COLUMBUS      MD      24X12000422           LAW OFFICES OF PETER G. ANGELOS, PC
COOK         WILLIAM L      MD      87CG-1350/38/20       LAW OFFICES OF PETER G. ANGELOS, PC          CRAIG           ROBERT L      MD      91319507              LAW OFFICES OF PETER G. ANGELOS, PC
COOKERLY     FRANK M        MD      24X15000598           LAW OFFICES OF PETER G. ANGELOS, PC          CRAMER          JAMES R       MD      CAL90-22887           LAW OFFICES OF PETER G. ANGELOS, PC
COOKSEY      MAURICE L      MD      CAL89-21399           LAW OFFICES OF PETER G. ANGELOS, PC          CRAMPTON        STERLING E    MD      15586                 LAW OFFICES OF PETER G. ANGELOS, PC
COOLEY       DEBRA          MD      24X16000394           LAW OFFICES OF PETER G. ANGELOS, PC          CRANDALL        CHARLES       MD      24X11000643           LAW OFFICES OF PETER G. ANGELOS, PC
COOLEY       SAMUEL L       MD      24X12000788           LAW OFFICES OF PETER G. ANGELOS, PC          CRANE           JAMES M. JR   PA      5788                  LAW OFFICES OF PETER G. ANGELOS, PC
COOPER       BARBARA G      MD      24X12000241           LAW OFFICES OF PETER G. ANGELOS, PC          CRANK           CARRIE        MD      24X14000040           LAW OFFICES OF PETER G. ANGELOS, PC
COOPER       DANIEL H       MD      CV6157                LAW OFFICES OF PETER G. ANGELOS, PC          CRAWFORD        BASIL         MD      87CG-3672             LAW OFFICES OF PETER G. ANGELOS, PC
COOPER       DOLORES C      MD      24X13000202           LAW OFFICES OF PETER G. ANGELOS, PC          CRAWFORD        JOHN          MD      89324513              LAW OFFICES OF PETER G. ANGELOS, PC
COOPER       JOHN J         MD      87294537              LAW OFFICES OF PETER G. ANGELOS, PC          CRAWFORD        LEONARD S     DC      CA11072-94            LAW OFFICES OF PETER G. ANGELOS, PC
COOPER       JOSEPH J       MD      87CG3572/45/42        LAW OFFICES OF PETER G. ANGELOS, PC          CRAWFORD        MAGGIE L      MD      24X15000377           LAW OFFICES OF PETER G. ANGELOS, PC
COOPER       RAYMOND        MD      87CG-1470             LAW OFFICES OF PETER G. ANGELOS, PC          CRAWFORD        VIRGIL        MD      24X16000297           LAW OFFICES OF PETER G. ANGELOS, PC
COOPER       VINCENT P      MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          CRAWFORD        VIRGIL        MD      93139511              LAW OFFICES OF PETER G. ANGELOS, PC
COPE         THOMAS P       MD      CV-5855               LAW OFFICES OF PETER G. ANGELOS, PC          CRAWFORD        WILBERT       MD      88112528              LAW OFFICES OF PETER G. ANGELOS, PC
COPELAND     RICHARD A      MD      90019503              LAW OFFICES OF PETER G. ANGELOS, PC          CRAWFORD        WILLIAM E     MD      5404CV                LAW OFFICES OF PETER G. ANGELOS, PC
COPPINGER    JOSEPH D       PA      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          CREAMER         FRANCIS       MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
COPPLE       SAMUEL F       MD      24X15000229           LAW OFFICES OF PETER G. ANGELOS, PC          CREELY          JOHN L        MD      24X11000415           LAW OFFICES OF PETER G. ANGELOS, PC
CORBETT      RONALD L       MD      17187                 LAW OFFICES OF PETER G. ANGELOS, PC          CREIGHTON       MARSHALL K    MD      87CG-3651/45121       LAW OFFICES OF PETER G. ANGELOS, PC
CORBIN       ALBERT W       MD      15544                 LAW OFFICES OF PETER G. ANGELOS, PC          CREMEN          JAMES C       MD      88148515              LAW OFFICES OF PETER G. ANGELOS, PC
CORBISER     HOMER E        MD      15508                 LAW OFFICES OF PETER G. ANGELOS, PC          CRESTA          CARMINE A     MD      24X15000546           LAW OFFICES OF PETER G. ANGELOS, PC
CORBITT      BILLY          MD      84CG-215              LAW OFFICES OF PETER G. ANGELOS, PC          CREW            CHARLES A     MD      89164509              LAW OFFICES OF PETER G. ANGELOS, PC
CORIGLIANO   PETER J        MD      89237524              LAW OFFICES OF PETER G. ANGELOS, PC          CRIGGER         SAMMY W       MD      88112502              LAW OFFICES OF PETER G. ANGELOS, PC
CORNBLATT    SYLVAN L       MD      24X16000019           LAW OFFICES OF PETER G. ANGELOS, PC          CRIMI           PEGGY A       MD      24X17000334           LAW OFFICES OF PETER G. ANGELOS, PC
CORNELIUS    HIRAM L        MD      24X14000030           LAW OFFICES OF PETER G. ANGELOS, PC          CRIPPEN         CLARK G       MD      CAL89-16990           LAW OFFICES OF PETER G. ANGELOS, PC
CORNELIUS    JOSEPH B       MD      91305508              LAW OFFICES OF PETER G. ANGELOS, PC          CRISMOND        RONALD E      MD      24X11000481           LAW OFFICES OF PETER G. ANGELOS, PC
CORNETT      CHARLES R      MD      89104545              LAW OFFICES OF PETER G. ANGELOS, PC          CRITCHFIELD     JEFFREY B     MD      24X14000371           LAW OFFICES OF PETER G. ANGELOS, PC
CORNETT      GRANVILL V     MD      89286503              LAW OFFICES OF PETER G. ANGELOS, PC          CROCETTI        HOWARD G      MD      88179509              LAW OFFICES OF PETER G. ANGELOS, PC
CORNISH      HERMAN A       MD      24X15000601           LAW OFFICES OF PETER G. ANGELOS, PC          CROCETTI        LOUIS C       MD      88162503              LAW OFFICES OF PETER G. ANGELOS, PC
CORNWELL     HARVEY D       MD      CAL90-16546           LAW OFFICES OF PETER G. ANGELOS, PC          CROCKEN         JOSEPH F      MD      90274614              LAW OFFICES OF PETER G. ANGELOS, PC
CORRELL      CALVIN         MD      86CG-1088             LAW OFFICES OF PETER G. ANGELOS, PC          CROGGIN         OWEN H        MD      CAL-89-18392          LAW OFFICES OF PETER G. ANGELOS, PC
CORRELL      LILLIAN H      MD      88CG-537/51/137       LAW OFFICES OF PETER G. ANGELOS, PC          CROMER          ALFRED        MD      89069529              LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                     Appendix A - 198
                                          Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                           Document Page 217 of 624
Claimant      Claimant          State                                                                      Claimant       Claimant          State
Last Name     First Name        Filed   Docket Number         Primary Plaintiff Counsel                    Last Name      First Name        Filed   Docket Number         Primary Plaintiff Counsel
CRONAN        JOE H             TN      332314                LAW OFFICES OF PETER G. ANGELOS, PC          DAMICO         JAMES V           MD      15516                 LAW OFFICES OF PETER G. ANGELOS, PC
CROPPER       ELMER             MD      89062534              LAW OFFICES OF PETER G. ANGELOS, PC          DANCY          ISHAM             MD      87CG-1486             LAW OFFICES OF PETER G. ANGELOS, PC
CROSBY        FRANK P           DC      92-CA14251            LAW OFFICES OF PETER G. ANGELOS, PC          DANDRIDGE      WALLACE T         MD      24X16000538           LAW OFFICES OF PETER G. ANGELOS, PC
CROSON        JAMES S           MD      CAL89-07303           LAW OFFICES OF PETER G. ANGELOS, PC          DANIEL         CARL H            MD      91221508              LAW OFFICES OF PETER G. ANGELOS, PC
CROUT         HAYWOOD N         MD      90201502              LAW OFFICES OF PETER G. ANGELOS, PC          DANIEL         JIMMY L           MD      90229545              LAW OFFICES OF PETER G. ANGELOS, PC
CROVO         HOWARD C          MD      91193517              LAW OFFICES OF PETER G. ANGELOS, PC          DANIELS        FREDDIE R         TN      334407                LAW OFFICES OF PETER G. ANGELOS, PC
CROWDER       EURYDICE J        MD      24X16000441           LAW OFFICES OF PETER G. ANGELOS, PC          DANIELS        KENNETH           MD      24X15000360           LAW OFFICES OF PETER G. ANGELOS, PC
CROWDER       LEONA E           MD      24X13000304           LAW OFFICES OF PETER G. ANGELOS, PC          DANIELS        NELSON T          MD      24X12000995           LAW OFFICES OF PETER G. ANGELOS, PC
CROWE         EDWARD            MD      CV6226                LAW OFFICES OF PETER G. ANGELOS, PC          DANNA          ANGELO A          MD      91319527              LAW OFFICES OF PETER G. ANGELOS, PC
CROWELL       JOSEPH            MD      24X16000451           LAW OFFICES OF PETER G. ANGELOS, PC          DANNA          GERALDINE J       MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
CRUCIANO      ALBERT            DE      01C-06-302 ASB        LAW OFFICES OF PETER G. ANGELOS, PC          DANNA          PETER             MD      24X15000155           LAW OFFICES OF PETER G. ANGELOS, PC
CRUE          HARVEY            MD      89209502              LAW OFFICES OF PETER G. ANGELOS, PC          DANNENFELSER   ROBERT W          MD      89286502              LAW OFFICES OF PETER G. ANGELOS, PC
CRUMMER       WILLIAM J. & MA   PA      660                   LAW OFFICES OF PETER G. ANGELOS, PC          DARCHICOURT    THEOPHILE         MD      90138516              LAW OFFICES OF PETER G. ANGELOS, PC
CRUMP         ALBERT            MD      24X13000620           LAW OFFICES OF PETER G. ANGELOS, PC          DARDEN         HARRY             MD      90089507              LAW OFFICES OF PETER G. ANGELOS, PC
CRUSE         HAROLD R          MD      24X13000184           LAW OFFICES OF PETER G. ANGELOS, PC          DARE           JOSEPH G          MD      24X12000991           LAW OFFICES OF PETER G. ANGELOS, PC
CRUSH         LILLIAN           MD      24X17000324           LAW OFFICES OF PETER G. ANGELOS, PC          DARNELL        ANDREW L          TN      210512                LAW OFFICES OF PETER G. ANGELOS, PC
CRUSH         LILLIAN           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          DARR           JAMES F           MD      91-09850              LAW OFFICES OF PETER G. ANGELOS, PC
CRUTCH        CARLTON           MD      24X13000453           LAW OFFICES OF PETER G. ANGELOS, PC          DAUGHERTY      LONALD J          TN      96C-730_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
CUDDY         GEORGE S          MD      24X15000266           LAW OFFICES OF PETER G. ANGELOS, PC          DAUGHTON       FRANK A           MD      89258513              LAW OFFICES OF PETER G. ANGELOS, PC
CUELLAR       RAMON J           PA      C48AB201245           LAW OFFICES OF PETER G. ANGELOS, PC          DAUSES         JOSEPH F          MD      8707-9511             LAW OFFICES OF PETER G. ANGELOS, PC
CUGLE         HORACE J          MD      24X15000788           LAW OFFICES OF PETER G. ANGELOS, PC          DAVENPORT      CHARLES R         MD      87CG-3548/45/18       LAW OFFICES OF PETER G. ANGELOS, PC
CULBERTSON    BOOKER T          MD      88CG-447/51/47        LAW OFFICES OF PETER G. ANGELOS, PC          DAVENPORT      CLAUDE            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
CULHANE       JOHN E            MD      CAL90-15966           LAW OFFICES OF PETER G. ANGELOS, PC          DAVENPORT      HARLAND J         MD      91123501              LAW OFFICES OF PETER G. ANGELOS, PC
CULLEN        JOHN L            PA      C48AB201510           LAW OFFICES OF PETER G. ANGELOS, PC          DAVIDSON       CHARLES S. V AC   PA      4699                  LAW OFFICES OF PETER G. ANGELOS, PC
CULLISON      EDWARD O          MD      24X14000288           LAW OFFICES OF PETER G. ANGELOS, PC          DAVIDSON       DONALD E          DC      93-CA06003            LAW OFFICES OF PETER G. ANGELOS, PC
CULLISON      EDWARD O          MD      24X16000100           LAW OFFICES OF PETER G. ANGELOS, PC          DAVIDSON       QUENTIN B         MD      CAL89-19218           LAW OFFICES OF PETER G. ANGELOS, PC
CULLISON      HERMAN A          MD      89026536              LAW OFFICES OF PETER G. ANGELOS, PC          DAVIDSON       WILLIAM S         MD      24X15000481           LAW OFFICES OF PETER G. ANGELOS, PC
CULOTTA       VINCENT C         MD      24X12000690           LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          ALBERT            MD      24X13000568           LAW OFFICES OF PETER G. ANGELOS, PC
CULP          GERMAINE          MD      24X15000267           LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          ALBERTINE G       MD      24X13000240           LAW OFFICES OF PETER G. ANGELOS, PC
CULP          JASON             PA      141003931             LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          ALBERTINE G       MD      24X15000513           LAW OFFICES OF PETER G. ANGELOS, PC
CULTON        JOYCE M           MD      24X16000488           LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          CHARLES W         TN      358112                LAW OFFICES OF PETER G. ANGELOS, PC
CUMBERLAND    JOHN F            DC      CA08322-92            LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          CLEVELAND J       MD      24X15000792           LAW OFFICES OF PETER G. ANGELOS, PC
CUMBEST       JOSEPH            MD      24X15000781           LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          DONALD            MD      87CG-1485             LAW OFFICES OF PETER G. ANGELOS, PC
CUMMINS       DAVID T           MD      24X16000329           LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          DONALD R          MD      7700                  LAW OFFICES OF PETER G. ANGELOS, PC
CUMMINS       STEPHEN           MD      24X11000482           LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          DORRIS C          TN      329416                LAW OFFICES OF PETER G. ANGELOS, PC
CUMMINS       STEPHEN           MD      24X15000569           LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          EARL L            MD      8818-3526             LAW OFFICES OF PETER G. ANGELOS, PC
CUMOR         ROLAND E          MD      24X15000635           LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          ELBERT            MD      90201508              LAW OFFICES OF PETER G. ANGELOS, PC
CUMOR         RONALD E          MD      24X12000725           LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          ERNEST            MD      87CG-2386             LAW OFFICES OF PETER G. ANGELOS, PC
CUNNINGHAM    HOWARD            MD      CV6341                LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          ERNEST R          MD      91007576              LAW OFFICES OF PETER G. ANGELOS, PC
CUNNINGHAM    JOSEPH A          MD      CAL90-15957           LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          FLOYD R           MD      8705-8568             LAW OFFICES OF PETER G. ANGELOS, PC
CUNNINGHAM    MARTIN J          PA      810                   LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          GARY L            FL      88-13437-CA-23        LAW OFFICES OF PETER G. ANGELOS, PC
CUNNINGHAM    MARTIN J          PA      ADMIN                 LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          GARY W            MD      24X17000369           LAW OFFICES OF PETER G. ANGELOS, PC
CUNNINGHAM    RICHARD F         MD      87CG3013/43/83        LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          GEORGE H          MD      88CG-561              LAW OFFICES OF PETER G. ANGELOS, PC
CUNNINGHAM    THOMAS E          MD      24X15000428           LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          HECTOR W. & GLA   PA      4405                  LAW OFFICES OF PETER G. ANGELOS, PC
CUNNINGHAM    THOMAS E          MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          JD                MD      24X14000141           LAW OFFICES OF PETER G. ANGELOS, PC
CUPPETT       DALE F            MD      CAL89-15301           LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          JACKIE L          TN      3 676 94              LAW OFFICES OF PETER G. ANGELOS, PC
CURRERI       JOHN S            MD      24X12000185           LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          JAMES             MD      91319523              LAW OFFICES OF PETER G. ANGELOS, PC
CURRY         GLENN W           MD      87CG2986/43/56        LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          JOE L             MD      91109506              LAW OFFICES OF PETER G. ANGELOS, PC
CURRY         JOHN M            MD      8807-1550             LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          JOHN E            MD      8912-5508             LAW OFFICES OF PETER G. ANGELOS, PC
CURTIN        JAMES             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          JOHN R            MD      88211509              LAW OFFICES OF PETER G. ANGELOS, PC
CUSHING       BETTY M           MD      24X12000557           LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          KENNETH W         MD      89069525              LAW OFFICES OF PETER G. ANGELOS, PC
CUSIMANO      FRED J            MD      87CG-3711/45181       LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          MAMIOND           MD      90124514              LAW OFFICES OF PETER G. ANGELOS, PC
CUSTIS        EDWARD C          MD      24X12000837           LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          MICHAEL           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
CUTHBERTSON   JOHN E            MD      24X12001083           LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          MICHAEL J         MD      24X17000092           LAW OFFICES OF PETER G. ANGELOS, PC
CUTTER        ROBERT P          MD      24X12000275           LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          NEIL P            MD      24X12001091           LAW OFFICES OF PETER G. ANGELOS, PC
CYPRESS       ZANES E           MD      24X15000157           LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          NORMAN E          DC      CA08325-92            LAW OFFICES OF PETER G. ANGELOS, PC
CYPRIOTIS     VASILIS           MD      88211507              LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          RALPH E           MD      CAL90-                LAW OFFICES OF PETER G. ANGELOS, PC
CYR           WILFRID A         MD      89349509              LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          RAYMOND           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
D'ACHINO      NANCY L           MD      24X17000273           LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          RAYMOND A         MD      24X17000026           LAW OFFICES OF PETER G. ANGELOS, PC
D'AMBROSIO    ANTHONY J         MD      88071551              LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          RICHARD L         MD      88CG544/51/144        LAW OFFICES OF PETER G. ANGELOS, PC
D'AMICO       THOMAS D          MD      91184535              LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          ROBERT W          MD      24X12000545           LAW OFFICES OF PETER G. ANGELOS, PC
D'ONOFRIO     JOSEPH M          MD      91137501              LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          THOMAS M          MD      24X14000249           LAW OFFICES OF PETER G. ANGELOS, PC
DABNEY        JOHN M            MD      24X11000440           LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          WALTER            MD      24X13000152           LAW OFFICES OF PETER G. ANGELOS, PC
DADE          ROBERT E          MD      CAL89-21608           LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          WILBUR            MD      87CG-1499             LAW OFFICES OF PETER G. ANGELOS, PC
DAFFRON       RICHARD           MD      89237517              LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          WILLIAM L         MD      24X11000660           LAW OFFICES OF PETER G. ANGELOS, PC
DAFIN         JOHN              MD      89258503              LAW OFFICES OF PETER G. ANGELOS, PC          DAVIS          WILLIAM T         MD      CAL89-10292           LAW OFFICES OF PETER G. ANGELOS, PC
DAGENHART     WILLIAM E         PA      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          DAWSON         ADAM              MD      89164529              LAW OFFICES OF PETER G. ANGELOS, PC
DAHLKE        KURT H            MD      87CG-2499-41-169      LAW OFFICES OF PETER G. ANGELOS, PC          DAWSON         CHARLES L         MD      92230503              LAW OFFICES OF PETER G. ANGELOS, PC
DAIL          PRESTON L         MD      91109505              LAW OFFICES OF PETER G. ANGELOS, PC          DAWSON         HENRY J           MD      CAL-90-08857          LAW OFFICES OF PETER G. ANGELOS, PC
DAILEY        THOMAS R          MD      90229544              LAW OFFICES OF PETER G. ANGELOS, PC          DAWSON         LAWRENCE E        MD      90002521              LAW OFFICES OF PETER G. ANGELOS, PC
DAILY         WILLIAM J         MD      88179502              LAW OFFICES OF PETER G. ANGELOS, PC          DAWSON         LENTION J         MD      91184543              LAW OFFICES OF PETER G. ANGELOS, PC
DALEY         ELEANOR           MD      87CG-1475             LAW OFFICES OF PETER G. ANGELOS, PC          DAWSON         TERRI L           MD      24X17000293           LAW OFFICES OF PETER G. ANGELOS, PC
DALLAGO       RONALD M          PA      C48AB20121            LAW OFFICES OF PETER G. ANGELOS, PC          DAY            KENNETH L         MD      89111522              LAW OFFICES OF PETER G. ANGELOS, PC
DALLATEZZA    LOUIS             MD      88328538              LAW OFFICES OF PETER G. ANGELOS, PC          DAY            PETER H           MD      90045504              LAW OFFICES OF PETER G. ANGELOS, PC
DALTON        FREEMAN H         TN      318616                LAW OFFICES OF PETER G. ANGELOS, PC          DAY            WILLIAM F         MD      CV6228                LAW OFFICES OF PETER G. ANGELOS, PC
DALTON        JOHN T            MD      88-091539             LAW OFFICES OF PETER G. ANGELOS, PC          DAYTON         JAMES A           MD      91221513              LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                            Appendix A - 199
                                            Case 17-03105                     Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                                Document Page 218 of 624
Claimant        Claimant          State                                                                         Claimant      Claimant          State
Last Name       First Name        Filed   Docket Number            Primary Plaintiff Counsel                    Last Name     First Name        Filed   Docket Number         Primary Plaintiff Counsel
DEAN            NORMAN L          MD      87CG-1374                LAW OFFICES OF PETER G. ANGELOS, PC          DEROSA        LOUIS J           MD      91184528              LAW OFFICES OF PETER G. ANGELOS, PC
DEAN            RUSSELL M         MD      CAL 88-20455             LAW OFFICES OF PETER G. ANGELOS, PC          DERR          THOMAS E          MD      90019504              LAW OFFICES OF PETER G. ANGELOS, PC
DEANE           JAMES E           MD      24X12001071              LAW OFFICES OF PETER G. ANGELOS, PC          DERRY         MELVIN L          MD      8727-8675             LAW OFFICES OF PETER G. ANGELOS, PC
DEANER          WILLIAM W         MD      24X13000694              LAW OFFICES OF PETER G. ANGELOS, PC          DESANTIS      ENZO              MD      87CG-2440             LAW OFFICES OF PETER G. ANGELOS, PC
DEARDORFF       MERVIN E          MD      91109507                 LAW OFFICES OF PETER G. ANGELOS, PC          DESELL        WILLIAM           MD      86CG1769 26/159       LAW OFFICES OF PETER G. ANGELOS, PC
DEATON          DOLORES           MD      CAL90-18226              LAW OFFICES OF PETER G. ANGELOS, PC          DESHONG       DENNIS E          MD      24X15000307           LAW OFFICES OF PETER G. ANGELOS, PC
DEBELIUS        ALBERT            MD      24X11000723              LAW OFFICES OF PETER G. ANGELOS, PC          DESHONG       GEORGE            MD      89237526              LAW OFFICES OF PETER G. ANGELOS, PC
DEBELIUS        LOUISE C          MD      92071518                 LAW OFFICES OF PETER G. ANGELOS, PC          DETERMAN      JOSEPH E          MD      7702                  LAW OFFICES OF PETER G. ANGELOS, PC
DEBELUIS        CHARLES           MD      90201503                 LAW OFFICES OF PETER G. ANGELOS, PC          DEUTSCH       EDWARD J          PA      C48AB201238           LAW OFFICES OF PETER G. ANGELOS, PC
DEBERRY         EVERETT B         MD      CV6331                   LAW OFFICES OF PETER G. ANGELOS, PC          DEUTSCH       JOHN R            PA      C48AB201612           LAW OFFICES OF PETER G. ANGELOS, PC
DEBINSKI        FRANCIS J         MD      92258515                 LAW OFFICES OF PETER G. ANGELOS, PC          DEVAUGHN      CAROLYN M         MD      24X14000140           LAW OFFICES OF PETER G. ANGELOS, PC
DEBORD          JOHN M            MD      91184519                 LAW OFFICES OF PETER G. ANGELOS, PC          DEVAUGHN      JOHN A            MD      88041528              LAW OFFICES OF PETER G. ANGELOS, PC
DEBUSK          GEORGE W          TN      1-674-94                 LAW OFFICES OF PETER G. ANGELOS, PC          DEVENNY       ETHEL M           MD      24X12000216           LAW OFFICES OF PETER G. ANGELOS, PC
DECARLO         ANGELO            MD      88041527                 LAW OFFICES OF PETER G. ANGELOS, PC          DEVENNY       HARRY J           MD      24X12000839           LAW OFFICES OF PETER G. ANGELOS, PC
DECATUR         DUDLEY L          MD      CAL89-07508              LAW OFFICES OF PETER G. ANGELOS, PC          DEVERS        WILLIAM J         PA      C48AB201235           LAW OFFICES OF PETER G. ANGELOS, PC
DECATUR         GEORGE D          MD      CAL90-12715              LAW OFFICES OF PETER G. ANGELOS, PC          DEVILBLISS    TERRY G           MD      91184545              LAW OFFICES OF PETER G. ANGELOS, PC
DECATUR         LAWRENCE E        MD      CAL90-10279              LAW OFFICES OF PETER G. ANGELOS, PC          DEVITA        ANDREW            PA      161201549             LAW OFFICES OF PETER G. ANGELOS, PC
DECHERT         JOHN A            PA      C48AB201712              LAW OFFICES OF PETER G. ANGELOS, PC          DEWALT        HERBERT J         PA      C48AB201711           LAW OFFICES OF PETER G. ANGELOS, PC
DECKER          ALBERT            MD      CV6332                   LAW OFFICES OF PETER G. ANGELOS, PC          DEWALT        JOHN L            PA      C48AB201320           LAW OFFICES OF PETER G. ANGELOS, PC
DECKMAN         CHARLES R         MD      90348513OWENS            LAW OFFICES OF PETER G. ANGELOS, PC          DEWEES        RONALD            PA      2613                  LAW OFFICES OF PETER G. ANGELOS, PC
DECKMAN         CHARLES R         MD      90348513PITTS            LAW OFFICES OF PETER G. ANGELOS, PC          DEWITT        GILBERT A         MD      90002519              LAW OFFICES OF PETER G. ANGELOS, PC
DECKMAN         MICHAEL L         MD      24X15000356              LAW OFFICES OF PETER G. ANGELOS, PC          DEWITT        LARRY G           MD      24X11000436           LAW OFFICES OF PETER G. ANGELOS, PC
DEESE           JIMMY             MD      24X17000150              LAW OFFICES OF PETER G. ANGELOS, PC          DEWITT        TRAVICE E         MD      88091548              LAW OFFICES OF PETER G. ANGELOS, PC
DEFEO           VICTOR            MD      88183533                 LAW OFFICES OF PETER G. ANGELOS, PC          DEYOUNG       RAYMOND A         MD      92160508              LAW OFFICES OF PETER G. ANGELOS, PC
DEFREHN         ELMER H           PA      4357                     LAW OFFICES OF PETER G. ANGELOS, PC          DIAMOND       GARY K            MD      24X15000386           LAW OFFICES OF PETER G. ANGELOS, PC
DEHNE           RONALD C          MD      91235507                 LAW OFFICES OF PETER G. ANGELOS, PC          DIAZ          BENJAMIN          PA      C48AB201229           LAW OFFICES OF PETER G. ANGELOS, PC
DEIMLER         HERMAN L          PA      1140S1987_ADMIN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC          DIAZ          HECTOR L          PA      C48AB201315           LAW OFFICES OF PETER G. ANGELOS, PC
DEIMLER         HERMAN L          MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC          DIAZ          MANUEL A          MD      5314CV                LAW OFFICES OF PETER G. ANGELOS, PC
DEIMLER         SAUNDRA L         PA      2013CV9405AS_ADMIN_TL_   LAW OFFICES OF PETER G. ANGELOS, PC          DIAZ          PABLO J           MD      24X17000168           LAW OFFICES OF PETER G. ANGELOS, PC
DEITZ           CHARLES D         MD      24X12000882              LAW OFFICES OF PETER G. ANGELOS, PC          DIBASTIANI    ROBERT A          MD      90002535              LAW OFFICES OF PETER G. ANGELOS, PC
DEITZ           WILLIAM H. JR.    PA      97-C-1474S_TL            LAW OFFICES OF PETER G. ANGELOS, PC          DIBLASIO      RAYMOND D         MD      24X13000011           LAW OFFICES OF PETER G. ANGELOS, PC
DEJULIUS        JOSEPH A          MD      89258521                 LAW OFFICES OF PETER G. ANGELOS, PC          DIBLASIO      RAYMOND D         MD      24X16000259           LAW OFFICES OF PETER G. ANGELOS, PC
DELANEY         JOHN M            MD      24X14000156              LAW OFFICES OF PETER G. ANGELOS, PC          DICHIARA      JOHN N            MD      24X15000053           LAW OFFICES OF PETER G. ANGELOS, PC
DELANEY         JOSEPH F          MD      91086532                 LAW OFFICES OF PETER G. ANGELOS, PC          DICK          JACK J            MD      92071519              LAW OFFICES OF PETER G. ANGELOS, PC
DELANO          FRANK A. V AC&S   PA      2133                     LAW OFFICES OF PETER G. ANGELOS, PC          DICKERSON     HUBERT            MD      88CG502/51/102        LAW OFFICES OF PETER G. ANGELOS, PC
DELAYO          ANTHONY P         PA      3675                     LAW OFFICES OF PETER G. ANGELOS, PC          DICKERSON     JOSEPH            MD      24X11000720           LAW OFFICES OF PETER G. ANGELOS, PC
DELBROCCO       RONALD A          MD      24X14000035              LAW OFFICES OF PETER G. ANGELOS, PC          DICKERSON     OTHA L            MD      87CG3723/45/193       LAW OFFICES OF PETER G. ANGELOS, PC
DELGROSSO       JOHN A            PA      C48AB201416              LAW OFFICES OF PETER G. ANGELOS, PC          DICKEY        ARTHUR M          MD      24X12000423           LAW OFFICES OF PETER G. ANGELOS, PC
DELKER          JOHN F            PA      C48AB201326              LAW OFFICES OF PETER G. ANGELOS, PC          DICKIE        ARTHUR            MD      17144                 LAW OFFICES OF PETER G. ANGELOS, PC
DELOATCH        JOHN W            MD      91364505                 LAW OFFICES OF PETER G. ANGELOS, PC          DICKSON       DONALD N          MD      91007537              LAW OFFICES OF PETER G. ANGELOS, PC
DELONG          ALBERT R.         PA      96-C-2114S_TL            LAW OFFICES OF PETER G. ANGELOS, PC          DIDIO         JOHN F. & MARIS   PA      2568                  LAW OFFICES OF PETER G. ANGELOS, PC
DELONG          WILLIAM H         MD      88 91CG72452124          LAW OFFICES OF PETER G. ANGELOS, PC          DIEHL         ARLIE E           MD      91184530              LAW OFFICES OF PETER G. ANGELOS, PC
DELORIERS       JOHN P            MD      87CG-1452/38122          LAW OFFICES OF PETER G. ANGELOS, PC          DIEHL         ARLIE E           MD      91235502              LAW OFFICES OF PETER G. ANGELOS, PC
DELORSO         DENNIS            PA      2016CV3552AS             LAW OFFICES OF PETER G. ANGELOS, PC          DIEM          GERARD W          MD      24X12001066           LAW OFFICES OF PETER G. ANGELOS, PC
DELOTTINVILLE   EDWARD H          MD      24X13000343              LAW OFFICES OF PETER G. ANGELOS, PC          DIEM          JOSEPH W          MD      87CG-2512/41102       LAW OFFICES OF PETER G. ANGELOS, PC
DELVECHIO       MICHAEL J         MD      24X07000217ELS           LAW OFFICES OF PETER G. ANGELOS, PC          DIETER        HARRY J           MD      86CG-1006             LAW OFFICES OF PETER G. ANGELOS, PC
DEMARINO        MATTHEW           MD      88CG413/51/13            LAW OFFICES OF PETER G. ANGELOS, PC          DIETERICH     CHARLES L         MD      15690                 LAW OFFICES OF PETER G. ANGELOS, PC
DEMARTINO       SALVEN            MD      15603                    LAW OFFICES OF PETER G. ANGELOS, PC          DIETERICH     FLOYD R           MD      8704-4076             LAW OFFICES OF PETER G. ANGELOS, PC
DEMBOSKI        THOMAS S          MD      15531                    LAW OFFICES OF PETER G. ANGELOS, PC          DIETRICH      CHARLES M         MD      87CG-2432/41102       LAW OFFICES OF PETER G. ANGELOS, PC
DEMENA          RUSSELL H         MD      8727-8607                LAW OFFICES OF PETER G. ANGELOS, PC          DIETRICH      JOHN L            MD      89062531              LAW OFFICES OF PETER G. ANGELOS, PC
DEMORY          LEE R             MD      24X14000542              LAW OFFICES OF PETER G. ANGELOS, PC          DIETRICH      RAYMOND L         MD      87CG3686/45/156       LAW OFFICES OF PETER G. ANGELOS, PC
DEMORY          LEE R             MD      90002531                 LAW OFFICES OF PETER G. ANGELOS, PC          DIETRICH      WILLIAM           MD      90002540              LAW OFFICES OF PETER G. ANGELOS, PC
DEMORY          RAYMOND           MD      8909-4515                LAW OFFICES OF PETER G. ANGELOS, PC          DIETZ         GEORGIA O         MD      24X14000222           LAW OFFICES OF PETER G. ANGELOS, PC
DEMOTTEZ        FRANCIS           MD      17162                    LAW OFFICES OF PETER G. ANGELOS, PC          DIETZ         GEORGIA O         MD      24X15000502           LAW OFFICES OF PETER G. ANGELOS, PC
DEMPSEY         JOSEPH E          PA      3638                     LAW OFFICES OF PETER G. ANGELOS, PC          DIETZ         GRAFTON G         MD      91007535              LAW OFFICES OF PETER G. ANGELOS, PC
DEMSKI          FELIX J           MD      87170521                 LAW OFFICES OF PETER G. ANGELOS, PC          DIFRANCESCA   GIUSEPPE          MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
DENEEN          ALFRED            MD      15660                    LAW OFFICES OF PETER G. ANGELOS, PC          DIFRANCESCA   GIUSEPPI          MD      24X15000060           LAW OFFICES OF PETER G. ANGELOS, PC
DENEEN          ROBERT C          MD      CV6302                   LAW OFFICES OF PETER G. ANGELOS, PC          DIFRANCESCA   ROSARIO           MD      89286521              LAW OFFICES OF PETER G. ANGELOS, PC
DENICOLIS       ANTHONY           MD      91171511                 LAW OFFICES OF PETER G. ANGELOS, PC          DIGENNARO     KAREN             MD      UNKNOWN_ADMIN_GP      LAW OFFICES OF PETER G. ANGELOS, PC
DENKOVICH       PP                MD      17142                    LAW OFFICES OF PETER G. ANGELOS, PC          DIGENNARO     KAREN             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
DENN            JAMES C           MD      24X11000662              LAW OFFICES OF PETER G. ANGELOS, PC          DIGGS         MELVIN R          MD      24X17000270           LAW OFFICES OF PETER G. ANGELOS, PC
DENNETT         ROBERT W          MD      24X17000399              LAW OFFICES OF PETER G. ANGELOS, PC          DIGNAZIO      ALEXANDER         MD      91319537              LAW OFFICES OF PETER G. ANGELOS, PC
DENNIS          DAVID J           PA      151100642                LAW OFFICES OF PETER G. ANGELOS, PC          DIGNAZIO      SALVADORE         MD      87CG3727/45/197       LAW OFFICES OF PETER G. ANGELOS, PC
DENNIS          JAMES R           MD      24X15000591              LAW OFFICES OF PETER G. ANGELOS, PC          DIGNAZIO      SALVADORE P       MD      24X13000446           LAW OFFICES OF PETER G. ANGELOS, PC
DENNIS          RICHARD B         MD      24X14000101              LAW OFFICES OF PETER G. ANGELOS, PC          DIGREGORIO    JOSEPH R          MD      24X07000217ELS        LAW OFFICES OF PETER G. ANGELOS, PC
DENNISON        RUSSELL E         MD      97094520CX395            LAW OFFICES OF PETER G. ANGELOS, PC          DIGREGORIO    JOSEPH R          MD      87CG3724/45/194       LAW OFFICES OF PETER G. ANGELOS, PC
DENTLER         SETH L            MD      15680                    LAW OFFICES OF PETER G. ANGELOS, PC          DILLARD       JAMES H           MD      CAL90-07801           LAW OFFICES OF PETER G. ANGELOS, PC
DENTON          JACK A            MD      8727-8675                LAW OFFICES OF PETER G. ANGELOS, PC          DILLIAN       MARGARET M        MD      24X16000260           LAW OFFICES OF PETER G. ANGELOS, PC
DENTON          ROBERT W          MD      90229546                 LAW OFFICES OF PETER G. ANGELOS, PC          DILLIAN       MARGARET M        MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
DENZEL          JOHN R. V AC&S    PA      3673                     LAW OFFICES OF PETER G. ANGELOS, PC          DILLON        PETER             PA      C48AB201437           LAW OFFICES OF PETER G. ANGELOS, PC
DEPASQUALE      FRANK L           MD      91184533                 LAW OFFICES OF PETER G. ANGELOS, PC          DILLSWORTH    LARRY A           MD      24X14000386           LAW OFFICES OF PETER G. ANGELOS, PC
DEPEW           WALTER E          MD      CAL89-15296              LAW OFFICES OF PETER G. ANGELOS, PC          DILUCENTE     BRUNO G           MD      90236503              LAW OFFICES OF PETER G. ANGELOS, PC
DEPOULTER       JOHN JOSEPH & J   PA      5880                     LAW OFFICES OF PETER G. ANGELOS, PC          DILUTIS       JOHN              MD      24X17000358           LAW OFFICES OF PETER G. ANGELOS, PC
DERBY           CLARENCE D        PA      C48AB201430              LAW OFFICES OF PETER G. ANGELOS, PC          DIMICK        ROBERT G          MD      24X15000469           LAW OFFICES OF PETER G. ANGELOS, PC
DEREMER         EDWIN J           MD      7701                     LAW OFFICES OF PETER G. ANGELOS, PC          DINEEN        JOSEPH            DE      01C-01-138ASB         LAW OFFICES OF PETER G. ANGELOS, PC
DERMATIS        MINAS E           MD      24X14000256              LAW OFFICES OF PETER G. ANGELOS, PC          DINEHART      LLOYD W           MD      24X12000621           LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                                Appendix A - 200
                                          Case 17-03105                      Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                               Document Page 219 of 624
Claimant      Claimant          State                                                                          Claimant        Claimant          State
Last Name     First Name        Filed   Docket Number             Primary Plaintiff Counsel                    Last Name       First Name        Filed   Docket Number         Primary Plaintiff Counsel
DINGLE        ERVIN             MD      24X11000824               LAW OFFICES OF PETER G. ANGELOS, PC          DOWDEN          KERRY             MD      24X11000462           LAW OFFICES OF PETER G. ANGELOS, PC
DINGLE        HORACE            MD      89164522                  LAW OFFICES OF PETER G. ANGELOS, PC          DOWDY           WILLIAM C         MD      87CG-2347/41/17       LAW OFFICES OF PETER G. ANGELOS, PC
DIORIO        ETTORE            PA      3871                      LAW OFFICES OF PETER G. ANGELOS, PC          DOWLING         THOMAS B          MD      CAL89-20602           LAW OFFICES OF PETER G. ANGELOS, PC
DIPIETRO      ALFONZO C         MD      24X16000097               LAW OFFICES OF PETER G. ANGELOS, PC          DOWNEY          ELIZABETH A       PA      C48AB201438           LAW OFFICES OF PETER G. ANGELOS, PC
DIPIETRO      ALFONZO C         MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          DOWNEY          FREDERICK         MD      24X17000419           LAW OFFICES OF PETER G. ANGELOS, PC
DISTLER       WILLIAM G         MD      92230501                  LAW OFFICES OF PETER G. ANGELOS, PC          DOWNEY          JACK E            MD      CAL-89-18103          LAW OFFICES OF PETER G. ANGELOS, PC
DITTMAR       MELVIN E          MD      24X13000259               LAW OFFICES OF PETER G. ANGELOS, PC          DOWNEY          JOSEPH M          MD      24X13000094           LAW OFFICES OF PETER G. ANGELOS, PC
DITZLER       CARL S            PA      C48AB20176                LAW OFFICES OF PETER G. ANGELOS, PC          DOWNEY          ROBERT T          PA      C48AB201379           LAW OFFICES OF PETER G. ANGELOS, PC
DIVELBLISS    PAUL N            MD      15547                     LAW OFFICES OF PETER G. ANGELOS, PC          DOWNING         DAVID             MD      89286504              LAW OFFICES OF PETER G. ANGELOS, PC
DIVEN         JAMES             MD      CAL92-10257               LAW OFFICES OF PETER G. ANGELOS, PC          DOWNS           JAMES W           PA      C48AB2013002          LAW OFFICES OF PETER G. ANGELOS, PC
DIVENTI       CHARLES C         MD      90274561                  LAW OFFICES OF PETER G. ANGELOS, PC          DOXZON          EDGAR R           MD      86CG-1095/23125       LAW OFFICES OF PETER G. ANGELOS, PC
DIVENTI       PHILIP J          MD      91184506                  LAW OFFICES OF PETER G. ANGELOS, PC          DOYLE           DANIEL J.         PA      2905                  LAW OFFICES OF PETER G. ANGELOS, PC
DIXON         EARL B            MD      24X11000645               LAW OFFICES OF PETER G. ANGELOS, PC          DOYLE           JOHN E            MD      92071506              LAW OFFICES OF PETER G. ANGELOS, PC
DIXON         JESS W            TN      326713                    LAW OFFICES OF PETER G. ANGELOS, PC          DRAGOO          ROBERT E          MD      89586505              LAW OFFICES OF PETER G. ANGELOS, PC
DIXON         JESS W            TN      ADMIN                     LAW OFFICES OF PETER G. ANGELOS, PC          DRAKE           RICHARD E         MD      CAL89-14563           LAW OFFICES OF PETER G. ANGELOS, PC
DIXON         JOHN H            MD      24X12000602               LAW OFFICES OF PETER G. ANGELOS, PC          DRAPER          VINCENT C         MD      24X13000305           LAW OFFICES OF PETER G. ANGELOS, PC
DIZE          STEWART M         MD      90002522                  LAW OFFICES OF PETER G. ANGELOS, PC          DRAPER          WAYNE E           MD      15520                 LAW OFFICES OF PETER G. ANGELOS, PC
DOAK          FRANK             PA      5661                      LAW OFFICES OF PETER G. ANGELOS, PC          DRENNER         DENNIS            MD      17111                 LAW OFFICES OF PETER G. ANGELOS, PC
DOAK          HOWARD            MD      88057515                  LAW OFFICES OF PETER G. ANGELOS, PC          DREW            ROBERT E          PA      1739                  LAW OFFICES OF PETER G. ANGELOS, PC
DOAN          MICHAEL D         PA      2015CV3629AS              LAW OFFICES OF PETER G. ANGELOS, PC          DREYFUS         MILTON F          MD      24X16000073           LAW OFFICES OF PETER G. ANGELOS, PC
DOAN          MICHAEL D         PA      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          DRIPPS          ROBERT E. & IRE   PA      2780                  LAW OFFICES OF PETER G. ANGELOS, PC
DOBBINS       CHARLES           MD      24X16000478               LAW OFFICES OF PETER G. ANGELOS, PC          DRISCOLL        CHARLES R         MD      24X12001031           LAW OFFICES OF PETER G. ANGELOS, PC
DOBBINS       FORREST L         MD      24X12000177               LAW OFFICES OF PETER G. ANGELOS, PC          DRISCOLL        DAVID C           MD      CAL89-16991           LAW OFFICES OF PETER G. ANGELOS, PC
DOBRZANSKI    ANDREW T          MD      15507                     LAW OFFICES OF PETER G. ANGELOS, PC          DRISCOLL        FRANCIS E         MD      90138517              LAW OFFICES OF PETER G. ANGELOS, PC
DOCKERY       ERNEST B          MD      88155547                  LAW OFFICES OF PETER G. ANGELOS, PC          DRISCOLL        SHIRLEY           MD      24X13000012           LAW OFFICES OF PETER G. ANGELOS, PC
DOCKINS       ROBERT N          MD      89216510                  LAW OFFICES OF PETER G. ANGELOS, PC          DROMGOOLE       JAMES J           PA      2609                  LAW OFFICES OF PETER G. ANGELOS, PC
DODD          SANDRA            MD      24X16000560               LAW OFFICES OF PETER G. ANGELOS, PC          DRONICK         JOHN G            PA      C48AB201623           LAW OFFICES OF PETER G. ANGELOS, PC
DODD          SANDRA            MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          DROUILLARD      DONALD            MD      87CG-1479/38149       LAW OFFICES OF PETER G. ANGELOS, PC
DODSON        GORDON J          MD      24X14000287               LAW OFFICES OF PETER G. ANGELOS, PC          DRUIETT         JAMES J           MD      CAL90-15970           LAW OFFICES OF PETER G. ANGELOS, PC
DODSON        ROBERT L          MD      91184507                  LAW OFFICES OF PETER G. ANGELOS, PC          DRUMGOOLE       NED T             MD      91319512              LAW OFFICES OF PETER G. ANGELOS, PC
DODSON        STEVEN E          MD      24X12001110               LAW OFFICES OF PETER G. ANGELOS, PC          DRUMMOND        WILLIAM T         MD      24X12000811           LAW OFFICES OF PETER G. ANGELOS, PC
DODSON        WILLIAM E         MD      87CG-1377                 LAW OFFICES OF PETER G. ANGELOS, PC          DRUST           STANLEY           PA      C48AB201324           LAW OFFICES OF PETER G. ANGELOS, PC
DOEBEREINER   JOHN G            MD      24X12000068               LAW OFFICES OF PETER G. ANGELOS, PC          DUCKWORTH       LESLIE G          MD      CV6307                LAW OFFICES OF PETER G. ANGELOS, PC
DOEBEREINER   JOHN G            MD      24X15000542               LAW OFFICES OF PETER G. ANGELOS, PC          DUCKWORTH       WILLIAM E         MD      24X12000274           LAW OFFICES OF PETER G. ANGELOS, PC
DOEMLING      JOHN M            MD      89209501                  LAW OFFICES OF PETER G. ANGELOS, PC          DUDA            MIKE              MD      24X12000929           LAW OFFICES OF PETER G. ANGELOS, PC
DOHERTY       LUKE J. V AC&S    PA      964                       LAW OFFICES OF PETER G. ANGELOS, PC          DUDLEY          JOSEPH J          MD      92071505              LAW OFFICES OF PETER G. ANGELOS, PC
DOLEMAN       CHARLES A         MD      15676                     LAW OFFICES OF PETER G. ANGELOS, PC          DUDLEY          RALPH E           MD      24X13000669           LAW OFFICES OF PETER G. ANGELOS, PC
DOLLINGER     LEROY             MD      91364504                  LAW OFFICES OF PETER G. ANGELOS, PC          DUERLING        JAMES             MD      90002534              LAW OFFICES OF PETER G. ANGELOS, PC
DOLLY         BLAINE            MD      CV6220                    LAW OFFICES OF PETER G. ANGELOS, PC          DUFFIELD        MARVIN            MD      8821-1528             LAW OFFICES OF PETER G. ANGELOS, PC
DOLLY         BORDEN W          MD      24X14000541               LAW OFFICES OF PETER G. ANGELOS, PC          DUFFY           MICHAEL E         MD      24X12000183           LAW OFFICES OF PETER G. ANGELOS, PC
DOLLY         BORDEN W          MD      5757                      LAW OFFICES OF PETER G. ANGELOS, PC          DUFFY-LUEDTKE   ELAINE            MD      24X11000856           LAW OFFICES OF PETER G. ANGELOS, PC
DOLLY         LEO E             MD      5514                      LAW OFFICES OF PETER G. ANGELOS, PC          DUGAN           BERNARD           PA      4097                  LAW OFFICES OF PETER G. ANGELOS, PC
DONAHUE       DONALD F          MD      15599                     LAW OFFICES OF PETER G. ANGELOS, PC          DUGAN           GARLAND H         MD      87CG3101/43/171       LAW OFFICES OF PETER G. ANGELOS, PC
DONAHUE       MARGARET          MD      24X16000571               LAW OFFICES OF PETER G. ANGELOS, PC          DUGAN           JOHN T            PA      160901504             LAW OFFICES OF PETER G. ANGELOS, PC
DONAHUE       ROBERT            PA      1199                      LAW OFFICES OF PETER G. ANGELOS, PC          DUGGAN          FRANCIS           MD      24X11000911           LAW OFFICES OF PETER G. ANGELOS, PC
DONALDSON     EUGENE            MD      88071552                  LAW OFFICES OF PETER G. ANGELOS, PC          DUGGER          TOMMY             TN      375514                LAW OFFICES OF PETER G. ANGELOS, PC
DONEGAN       EUGENE J          PA      1195                      LAW OFFICES OF PETER G. ANGELOS, PC          DULSKI          ANTHONY S         MD      89094550              LAW OFFICES OF PETER G. ANGELOS, PC
DONEY         ROBERT J          PA      131202972                 LAW OFFICES OF PETER G. ANGELOS, PC          DULSKY          RICHARD B         MD      24X16000437           LAW OFFICES OF PETER G. ANGELOS, PC
DONGARRA      GEORGE            MD      24X17000209               LAW OFFICES OF PETER G. ANGELOS, PC          DUNAHUGH        NELSON            MD      15575                 LAW OFFICES OF PETER G. ANGELOS, PC
DONITHAN      WILLIAM           MD      89307501                  LAW OFFICES OF PETER G. ANGELOS, PC          DUNAHUGH        PAUL G            MD      15548                 LAW OFFICES OF PETER G. ANGELOS, PC
DORBA         EDWARD            MD      8719-1501                 LAW OFFICES OF PETER G. ANGELOS, PC          DUNAHUGH        RAYMOND           MD      87CG-3716/45186       LAW OFFICES OF PETER G. ANGELOS, PC
DORER         GORDON L          MD      88328504                  LAW OFFICES OF PETER G. ANGELOS, PC          DUNAJA          DOLORES V         MD      24X14000307           LAW OFFICES OF PETER G. ANGELOS, PC
DORFLER       CHARLES           MD      88328530                  LAW OFFICES OF PETER G. ANGELOS, PC          DUNAJA          LEONARD G         MD      90274629              LAW OFFICES OF PETER G. ANGELOS, PC
DORNISCH      JAMES M. & HELE   PA      2650                      LAW OFFICES OF PETER G. ANGELOS, PC          DUNCAN          KENNETH E         MD      24X12001058           LAW OFFICES OF PETER G. ANGELOS, PC
DORRAUGH      JAMES W           MD      92335501                  LAW OFFICES OF PETER G. ANGELOS, PC          DUNCAN          KENNETH E         MD      24X15000415           LAW OFFICES OF PETER G. ANGELOS, PC
DORROUGH      ROBERT D          MD      24X14000485               LAW OFFICES OF PETER G. ANGELOS, PC          DUNCAN          KENNETH E         MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
DORSEY        ANTHONY W         MD      24X15000268               LAW OFFICES OF PETER G. ANGELOS, PC          DUNCAN          LOWELL            TN      324313                LAW OFFICES OF PETER G. ANGELOS, PC
DORSEY        ERNEST            MD      CAL89-23098               LAW OFFICES OF PETER G. ANGELOS, PC          DUNCAN          ROBERT            MD      24X14000204           LAW OFFICES OF PETER G. ANGELOS, PC
DORSEY        GEORGE A          MD      89164530                  LAW OFFICES OF PETER G. ANGELOS, PC          DUNLAP          LONZO B           MD      87313503              LAW OFFICES OF PETER G. ANGELOS, PC
DORSEY        GEORGE A          MD      89286506                  LAW OFFICES OF PETER G. ANGELOS, PC          DUNLAP          TURNER            MD      24X13000046           LAW OFFICES OF PETER G. ANGELOS, PC
DORSEY        MICHAEL J         MD      CAL89-14561               LAW OFFICES OF PETER G. ANGELOS, PC          DUNLOW          CHARLES D         MD      24X16000128           LAW OFFICES OF PETER G. ANGELOS, PC
DORSEY        NORMAN            MD      24X12001075               LAW OFFICES OF PETER G. ANGELOS, PC          DUNLOW          CHARLES D         MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
DORSEY        ROLLIN D          MD      CV6351                    LAW OFFICES OF PETER G. ANGELOS, PC          DUNLOW          JIM B             MD      89104537              LAW OFFICES OF PETER G. ANGELOS, PC
DOSTER        HEDY R            MD      24X12001022               LAW OFFICES OF PETER G. ANGELOS, PC          DUNN            CARROLL L         MD      88328502              LAW OFFICES OF PETER G. ANGELOS, PC
DOTSON        DONALD C          MD      90002539                  LAW OFFICES OF PETER G. ANGELOS, PC          DUNN            CLIFTON F         MD      88041529              LAW OFFICES OF PETER G. ANGELOS, PC
DOTSON        ERVIN             MD      24X11000483               LAW OFFICES OF PETER G. ANGELOS, PC          DUNN            MALCOLM L         MD      90026512              LAW OFFICES OF PETER G. ANGELOS, PC
DOUCETT       ROSS              MD      24X16000167               LAW OFFICES OF PETER G. ANGELOS, PC          DUNN            RAYMOND           MD      89237521              LAW OFFICES OF PETER G. ANGELOS, PC
DOUGHERTY     CHARLES F         PA      811                       LAW OFFICES OF PETER G. ANGELOS, PC          DUNN            ROBERT R          PA      2011CV8044AS          LAW OFFICES OF PETER G. ANGELOS, PC
DOUGLAS       CLARENCE J        MD      CAL90-22898               LAW OFFICES OF PETER G. ANGELOS, PC          DUNN            WADE              MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC
DOUGLAS       PHILIP            MD      89286524                  LAW OFFICES OF PETER G. ANGELOS, PC          DUNNIGAN        JAMES V           MD      87CG-2466/41136       LAW OFFICES OF PETER G. ANGELOS, PC
DOUGLASS      RENEE A           MD      24X14000080               LAW OFFICES OF PETER G. ANGELOS, PC          DUNNIGAN        WAYNE W           MD      91184502              LAW OFFICES OF PETER G. ANGELOS, PC
DOULING       GEORGE M          MD      90274553                  LAW OFFICES OF PETER G. ANGELOS, PC          DUNNOCK         BETTY J           MD      24X13000083           LAW OFFICES OF PETER G. ANGELOS, PC
DOURIS        ANGELO & CECELI   PA      3497                      LAW OFFICES OF PETER G. ANGELOS, PC          DUNNOCK         JOHN H            MD      24X14000322           LAW OFFICES OF PETER G. ANGELOS, PC
DOVE          HARRY L           MD      24X16000398               LAW OFFICES OF PETER G. ANGELOS, PC          DUNTON          HOWARD W          MD      24X15000389           LAW OFFICES OF PETER G. ANGELOS, PC
DOVE          HARRY L           MD      24X16000398_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          DURDELLA        WALTER R          MD      87CG3699/45/169       LAW OFFICES OF PETER G. ANGELOS, PC
DOVE          RONALD E          MD      24X13000764               LAW OFFICES OF PETER G. ANGELOS, PC          DUREN           WILLIAM F         TN      351413                LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                                 Appendix A - 201
                                           Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                            Document Page 220 of 624
Claimant       Claimant          State                                                                      Claimant      Claimant          State
Last Name      First Name        Filed   Docket Number         Primary Plaintiff Counsel                    Last Name     First Name        Filed   Docket Number            Primary Plaintiff Counsel
DURHAM         EVERETTE          MD      87CG-1408/38/78       LAW OFFICES OF PETER G. ANGELOS, PC          EIKENBERG     JEFFREY D         MD      24X15000647              LAW OFFICES OF PETER G. ANGELOS, PC
DURHAM         JOHN E            MD      24X12000886           LAW OFFICES OF PETER G. ANGELOS, PC          EISEMANN      CAROLYN M         MD      24X14000407              LAW OFFICES OF PETER G. ANGELOS, PC
DURHAM         WILLIAM E         TN      231412                LAW OFFICES OF PETER G. ANGELOS, PC          EISENHART     LEE A             PA      C48AB201323              LAW OFFICES OF PETER G. ANGELOS, PC
DURKIN         BERNARD T         MD      88CG539/51/139        LAW OFFICES OF PETER G. ANGELOS, PC          EISENZOPF     RUDOLPH J         MD      88328548                 LAW OFFICES OF PETER G. ANGELOS, PC
DUSHEL         FRANCES E         MD      24X14000004           LAW OFFICES OF PETER G. ANGELOS, PC          EITEMILLER    DONALD            MD      950830                   LAW OFFICES OF PETER G. ANGELOS, PC
DUSING         RONALD C          MD      15532                 LAW OFFICES OF PETER G. ANGELOS, PC          EITNER        MANFRED E         MD      24X16000013              LAW OFFICES OF PETER G. ANGELOS, PC
DUTTON         HENRY J           MD      24X15000310           LAW OFFICES OF PETER G. ANGELOS, PC          ELDER         JASPER N          MD      15691                    LAW OFFICES OF PETER G. ANGELOS, PC
DUTTON         HENRY J           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          ELDRIDGE      LILLIAN           MD      24X17000147              LAW OFFICES OF PETER G. ANGELOS, PC
DUVALL         GROVER C          MD      CAL95-13919           LAW OFFICES OF PETER G. ANGELOS, PC          ELESSER       MICHAEL E         MD      CV6375                   LAW OFFICES OF PETER G. ANGELOS, PC
DUVALL         JOHN H            MD      89006505              LAW OFFICES OF PETER G. ANGELOS, PC          ELGIN         RICHARD R         MD      24X13000670              LAW OFFICES OF PETER G. ANGELOS, PC
DWIGGINS       WILLIAM R         MD      24X15000430           LAW OFFICES OF PETER G. ANGELOS, PC          ELIAS         JOHN              MD      87CG-1480                LAW OFFICES OF PETER G. ANGELOS, PC
DWYER          ARTHUR T          MD      CAL90-04943           LAW OFFICES OF PETER G. ANGELOS, PC          ELIAS         MICHAEL           MD      24X12000391              LAW OFFICES OF PETER G. ANGELOS, PC
DWYER          PHILIP C          MD      24X14000391           LAW OFFICES OF PETER G. ANGELOS, PC          ELINE         JOSEPH            MD      89026501                 LAW OFFICES OF PETER G. ANGELOS, PC
DWYER          PHILIP C          MD      24X17000195           LAW OFFICES OF PETER G. ANGELOS, PC          ELLENBERGER   JOSEPH J          MD      92258520                 LAW OFFICES OF PETER G. ANGELOS, PC
DWYER          RONALD P          MD      CAL89-16093           LAW OFFICES OF PETER G. ANGELOS, PC          ELLERS        GEORGE C          MD      87CG-3594/45/64          LAW OFFICES OF PETER G. ANGELOS, PC
DYE            WILBERT           MD      24X12000810           LAW OFFICES OF PETER G. ANGELOS, PC          ELLIGSON      EDWARD J          MD      88057516                 LAW OFFICES OF PETER G. ANGELOS, PC
DYER           VIRGIL K          MD      91-3085               LAW OFFICES OF PETER G. ANGELOS, PC          ELLINGER      DOUGLAS E         DC      CA08329-92               LAW OFFICES OF PETER G. ANGELOS, PC
DYOTT          ALLEN             MD      89111521              LAW OFFICES OF PETER G. ANGELOS, PC          ELLIOT        CLYDE W           TN      2-697-94                 LAW OFFICES OF PETER G. ANGELOS, PC
EADY           LEON              MD      87CG-3033             LAW OFFICES OF PETER G. ANGELOS, PC          ELLIOTT       KENNETH L         MD      24X16000276              LAW OFFICES OF PETER G. ANGELOS, PC
EANES          WALTER R          MD      91007538              LAW OFFICES OF PETER G. ANGELOS, PC          ELLIS         DERRELL L         TN      251413                   LAW OFFICES OF PETER G. ANGELOS, PC
EARHARDT       JOHN A            MD      87CG-2491             LAW OFFICES OF PETER G. ANGELOS, PC          ELLIS         LOUIS D           PA      2831                     LAW OFFICES OF PETER G. ANGELOS, PC
EARP           THOMAS E          MD      24X15000350           LAW OFFICES OF PETER G. ANGELOS, PC          ELLIS         SAMUEL L          MD      24X13000751              LAW OFFICES OF PETER G. ANGELOS, PC
EASTER         GEORGE C          MD      92230505              LAW OFFICES OF PETER G. ANGELOS, PC          ELLISON       LEONARD D         TN      1-705-94                 LAW OFFICES OF PETER G. ANGELOS, PC
EASTMAN        FRANKLIN C        MD      CAL90-00831           LAW OFFICES OF PETER G. ANGELOS, PC          ELRICK        JAMES H           MD      4835CV                   LAW OFFICES OF PETER G. ANGELOS, PC
EASTMAN        RUSSEL            PA      C48AB201420           LAW OFFICES OF PETER G. ANGELOS, PC          ELSNER        WILLIAM A. & MA   PA      3680                     LAW OFFICES OF PETER G. ANGELOS, PC
EASTON         HAROLD            MD      CAL89-17542           LAW OFFICES OF PETER G. ANGELOS, PC          ELTON         CHARLES W         MD      24X11000597              LAW OFFICES OF PETER G. ANGELOS, PC
EASTON         JAMES L           MD      24X11000577           LAW OFFICES OF PETER G. ANGELOS, PC          ELWELL        DAVID R           PA      5822                     LAW OFFICES OF PETER G. ANGELOS, PC
EATON          ANDRE V           PA      C48AB201364           LAW OFFICES OF PETER G. ANGELOS, PC          ELWELL        DAVID R           PA      5822_ADMIN_TL_GP         LAW OFFICES OF PETER G. ANGELOS, PC
EBBERTS        BERNARD J         MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          EMERICK       JOSEPH M          MD      17174                    LAW OFFICES OF PETER G. ANGELOS, PC
EBBERTS        BERNARD R         MD      24X15000674           LAW OFFICES OF PETER G. ANGELOS, PC          EMGE          JOSEPH            MD      24X12000887              LAW OFFICES OF PETER G. ANGELOS, PC
EBELEIN        WALTER S          MD      24X09000248           LAW OFFICES OF PETER G. ANGELOS, PC          EMIG          NELSON C          MD      91235506                 LAW OFFICES OF PETER G. ANGELOS, PC
EBEN           TERRY D           MD      24X13000300           LAW OFFICES OF PETER G. ANGELOS, PC          ENDRICH       JOSEPH M          MD      24X15000534              LAW OFFICES OF PETER G. ANGELOS, PC
EBERHARDT      FRANK             DC      93-CA05982            LAW OFFICES OF PETER G. ANGELOS, PC          ENGLE         CHARLES M         MD      4820CV                   LAW OFFICES OF PETER G. ANGELOS, PC
EBERHARDT      JOE H             MD      24X15000487           LAW OFFICES OF PETER G. ANGELOS, PC          ENGLISH       DANIEL            PA      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
EBERLE         ROBERT H          PA      1563                  LAW OFFICES OF PETER G. ANGELOS, PC          ENGLISH       JOHN S            MD      24X14000411              LAW OFFICES OF PETER G. ANGELOS, PC
EBERLEIN       ROLAND C          TN      351811                LAW OFFICES OF PETER G. ANGELOS, PC          ENKO          ALFRED R          MD      24X15000425              LAW OFFICES OF PETER G. ANGELOS, PC
EBERLING       GEORGE W          MD      87CG-2404/41/74       LAW OFFICES OF PETER G. ANGELOS, PC          ENNIS         HARVEY            MD      24X12001079              LAW OFFICES OF PETER G. ANGELOS, PC
EBERSOLE       FRANCIS H         MD      24X13000242           LAW OFFICES OF PETER G. ANGELOS, PC          EPPIHIMER     ROBERT C. & KAT   PA      2187                     LAW OFFICES OF PETER G. ANGELOS, PC
EBERT          WILLIAM D         MD      24X15000547           LAW OFFICES OF PETER G. ANGELOS, PC          EPPS          ROBERT            MD      90274520                 LAW OFFICES OF PETER G. ANGELOS, PC
EBERWEIN       RUSSELL E         MD      24X15000246           LAW OFFICES OF PETER G. ANGELOS, PC          ERDMAN        EDWARD L          PA      C48AB2013101             LAW OFFICES OF PETER G. ANGELOS, PC
ECK            VERNON W          MD      89153520              LAW OFFICES OF PETER G. ANGELOS, PC          ERICKSON      CHESTER           MD      CV6355                   LAW OFFICES OF PETER G. ANGELOS, PC
ECKERT         CHARLES L         MD      90002513              LAW OFFICES OF PETER G. ANGELOS, PC          ERVIN         TIMM E            MD      24X12000820              LAW OFFICES OF PETER G. ANGELOS, PC
ECKERT         JOSEPH L          MD      CAL90-18232           LAW OFFICES OF PETER G. ANGELOS, PC          ERVIN         TIMM E            MD      24X15000194              LAW OFFICES OF PETER G. ANGELOS, PC
ECKERT         WOODROW W         MD      15672                 LAW OFFICES OF PETER G. ANGELOS, PC          ESAK          CHARLES M         MD      CAL89-24278              LAW OFFICES OF PETER G. ANGELOS, PC
ECKES          DENNIS J          MD      24X11000520           LAW OFFICES OF PETER G. ANGELOS, PC          ESCHBACH      CLARENCE F        PA      97-C-1920S               LAW OFFICES OF PETER G. ANGELOS, PC
ECKHART        ELSIE             MD      24X15000002           LAW OFFICES OF PETER G. ANGELOS, PC          ESSEX         JOSEPH A          MD      CAL89-16009              LAW OFFICES OF PETER G. ANGELOS, PC
ECKHART        LAMONT            PA      C48AB201550           LAW OFFICES OF PETER G. ANGELOS, PC          ESTEP         KEVIN A           MD      24X13000574              LAW OFFICES OF PETER G. ANGELOS, PC
ECKHART        LOUIS W           MD      24X15000349           LAW OFFICES OF PETER G. ANGELOS, PC          ESTEP         ROSCOE            MD      24X17000186              LAW OFFICES OF PETER G. ANGELOS, PC
ECKHART        LOUIS W           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          ESTEP         ROSCOE            MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
ECKHART        WILLIAM W         MD      24X13000475           LAW OFFICES OF PETER G. ANGELOS, PC          ESTES         JOHN L            MD      CV6363                   LAW OFFICES OF PETER G. ANGELOS, PC
ECKLEY         GARY D            PA      C48AB201333           LAW OFFICES OF PETER G. ANGELOS, PC          ESTOJAK       CYNTHIA L         PA      C48AB201614              LAW OFFICES OF PETER G. ANGELOS, PC
EDER           EMIL W            MD      90285503              LAW OFFICES OF PETER G. ANGELOS, PC          ESTOJAK       JOHN J            PA      C48AB20168               LAW OFFICES OF PETER G. ANGELOS, PC
EDGE           WILLIAM           PA      141201216             LAW OFFICES OF PETER G. ANGELOS, PC          ETHEM         WALTER            MD      87CG-3702                LAW OFFICES OF PETER G. ANGELOS, PC
EDMOND         LANDO             MD      24X15000247           LAW OFFICES OF PETER G. ANGELOS, PC          EULER         CARVILLE A        MD      89069537                 LAW OFFICES OF PETER G. ANGELOS, PC
EDMONDS        HENRY             MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          EULER         EDITH R           MD      89069548                 LAW OFFICES OF PETER G. ANGELOS, PC
EDMONDS        LEROY             MD      24X12000212           LAW OFFICES OF PETER G. ANGELOS, PC          EVANGELISTA   PASQUALE          PA      521                      LAW OFFICES OF PETER G. ANGELOS, PC
EDMONDSON      WILSON A          MD      88CG542/51/142        LAW OFFICES OF PETER G. ANGELOS, PC          EVANS         ANN T             MD      91179501                 LAW OFFICES OF PETER G. ANGELOS, PC
EDWARDS        CLIFFORD K        MD      17112                 LAW OFFICES OF PETER G. ANGELOS, PC          EVANS         CHARLES M         MD      7472CV                   LAW OFFICES OF PETER G. ANGELOS, PC
EDWARDS        EMORY R           PA      C48AB201621           LAW OFFICES OF PETER G. ANGELOS, PC          EVANS         CLARENCE A        MD      89164534                 LAW OFFICES OF PETER G. ANGELOS, PC
EDWARDS        FORD W            MD      24X14000464           LAW OFFICES OF PETER G. ANGELOS, PC          EVANS         CLAUDE            MD      24X12000817              LAW OFFICES OF PETER G. ANGELOS, PC
EDWARDS        FRANCIS A         MD      24X15000374           LAW OFFICES OF PETER G. ANGELOS, PC          EVANS         DANIEL            MD      87CG-2388                LAW OFFICES OF PETER G. ANGELOS, PC
EDWARDS        FRANKLIN E        MD      87CG3061/43/131       LAW OFFICES OF PETER G. ANGELOS, PC          EVANS         EMIL F            MD      24X11000807              LAW OFFICES OF PETER G. ANGELOS, PC
EDWARDS        HERSHAL           MD      24X12001139           LAW OFFICES OF PETER G. ANGELOS, PC          EVANS         EVAN N            MD      97094520CX395            LAW OFFICES OF PETER G. ANGELOS, PC
EDWARDS        JACK              MD      24X14000533           LAW OFFICES OF PETER G. ANGELOS, PC          EVANS         GEORGE            MD      5656CV                   LAW OFFICES OF PETER G. ANGELOS, PC
EDWARDS        LARRY R           MD      24X16000458           LAW OFFICES OF PETER G. ANGELOS, PC          EVANS         GREGORY           MD      24X11000721              LAW OFFICES OF PETER G. ANGELOS, PC
EDWARDS        RAMON L           MD      24X13000737           LAW OFFICES OF PETER G. ANGELOS, PC          EVANS         HENRY M           MD      24X13000485              LAW OFFICES OF PETER G. ANGELOS, PC
EDWARDS        THOMAS L          MD      24X17000199           LAW OFFICES OF PETER G. ANGELOS, PC          EVANS         JOHN F            PA      1302                     LAW OFFICES OF PETER G. ANGELOS, PC
EHLERS         ROBERT L          MD      90236502              LAW OFFICES OF PETER G. ANGELOS, PC          EVANS         JOHN J            MD      24X13000367              LAW OFFICES OF PETER G. ANGELOS, PC
EHRGOTT        FRED O. & RITA    PA      4158                  LAW OFFICES OF PETER G. ANGELOS, PC          EVANS         MELVIN H          MD      90002532                 LAW OFFICES OF PETER G. ANGELOS, PC
EHRGOTT        JACOB JR & CLAR   PA      1300                  LAW OFFICES OF PETER G. ANGELOS, PC          EVANS         RAYMOND           MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
EHRHART        CHARLES W         MD      24X16000368           LAW OFFICES OF PETER G. ANGELOS, PC          EVANS         RAYMOND F         MD      91109509                 LAW OFFICES OF PETER G. ANGELOS, PC
EIBL           ROLAND P          MD      24X17000226           LAW OFFICES OF PETER G. ANGELOS, PC          EVANS         RAYMOND T         MD      24X17000237              LAW OFFICES OF PETER G. ANGELOS, PC
EICHELBERGER   LENNERT           MD      89104540              LAW OFFICES OF PETER G. ANGELOS, PC          EVANS         RICHARD J         PA      C48AB201217              LAW OFFICES OF PETER G. ANGELOS, PC
EICHELBERGER   PAUL B            MD      24X12000454           LAW OFFICES OF PETER G. ANGELOS, PC          EVANS         THOMAS G          PA      C48AB201636              LAW OFFICES OF PETER G. ANGELOS, PC
EICHOLTZ       HARRY V           MD      90002536              LAW OFFICES OF PETER G. ANGELOS, PC          EVANS         WILBUR C          PA      2012CV3236AS_ADMIN_TL_   LAW OFFICES OF PETER G. ANGELOS, PC
EIKENBERG      AUGUST D          MD      24X12000426           LAW OFFICES OF PETER G. ANGELOS, PC          EVANS         WOODROW           MD      90274515                 LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                               Appendix A - 202
                                           Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                            Document Page 221 of 624
Claimant       Claimant          State                                                                      Claimant     Claimant          State
Last Name      First Name        Filed   Docket Number         Primary Plaintiff Counsel                    Last Name    First Name        Filed   Docket Number         Primary Plaintiff Counsel
EVASKIS        THOMAS            MD      89139513              LAW OFFICES OF PETER G. ANGELOS, PC          FENTON       JANET R           MD      24X16000008           LAW OFFICES OF PETER G. ANGELOS, PC
EVELY          RALPH             MD      CAL89-20703           LAW OFFICES OF PETER G. ANGELOS, PC          FENWICH      HARRT N           MD      87CG-1211/37231       LAW OFFICES OF PETER G. ANGELOS, PC
EVERETT        DOYLE             MD      24X13000550           LAW OFFICES OF PETER G. ANGELOS, PC          FERANDES     GEORGE L          MD      91137504              LAW OFFICES OF PETER G. ANGELOS, PC
EVERETT        TYREE J           MD      24X12001067           LAW OFFICES OF PETER G. ANGELOS, PC          FERANDES     WILLIAM R         MD      24X11000596           LAW OFFICES OF PETER G. ANGELOS, PC
EVERHART       JAMES             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          FERANDES     WILLIAM R         MD      91039507              LAW OFFICES OF PETER G. ANGELOS, PC
EVERT          KILIAN M          PA      C48AB201617           LAW OFFICES OF PETER G. ANGELOS, PC          FERENC       WALTER J          MD      90274587              LAW OFFICES OF PETER G. ANGELOS, PC
EWELL          MARK H            MD      24X15000270           LAW OFFICES OF PETER G. ANGELOS, PC          FERGER       WILLIAM E         MD      90236522              LAW OFFICES OF PETER G. ANGELOS, PC
EY             LAWRENCE L        MD      24X12000828           LAW OFFICES OF PETER G. ANGELOS, PC          FERGUSON     BARNEY L          MD      24X13000509           LAW OFFICES OF PETER G. ANGELOS, PC
EYLER          GARY L            MD      24X13000218           LAW OFFICES OF PETER G. ANGELOS, PC          FERGUSON     BARNEY L          MD      24X17000140           LAW OFFICES OF PETER G. ANGELOS, PC
EYLER          GEORGE L          MD      CAL89-23337           LAW OFFICES OF PETER G. ANGELOS, PC          FERGUSON     JAMES J           PA      881                   LAW OFFICES OF PETER G. ANGELOS, PC
EYLER          RONALD E          MD      87CG3685/45/155       LAW OFFICES OF PETER G. ANGELOS, PC          FERGUSON     NORMAN            MD      92014539              LAW OFFICES OF PETER G. ANGELOS, PC
FABRE          CONSTANCE H       MD      24X13000625           LAW OFFICES OF PETER G. ANGELOS, PC          FERGUSON     REGINA            MD      24X14000228           LAW OFFICES OF PETER G. ANGELOS, PC
FABRIZIO       VITO              PA      882                   LAW OFFICES OF PETER G. ANGELOS, PC          FERRANTE     RAYMOND S         MD      88CG-486/51/86        LAW OFFICES OF PETER G. ANGELOS, PC
FABULA         SYLVESTER G       MD      24X14000104           LAW OFFICES OF PETER G. ANGELOS, PC          FERRARA      JOSEPH P          MD      88041532              LAW OFFICES OF PETER G. ANGELOS, PC
FAGAN          ROBERT            MD      24X13000292           LAW OFFICES OF PETER G. ANGELOS, PC          FERRARE      MITCHELL J        MD      87CG-1488/38158       LAW OFFICES OF PETER G. ANGELOS, PC
FAHNESTOCK     WILLIAM           MD      24X12001032           LAW OFFICES OF PETER G. ANGELOS, PC          FERRETTI     ALEXANDER D       MD      90229540              LAW OFFICES OF PETER G. ANGELOS, PC
FAILES         JOHN E            DC      93-CA05985            LAW OFFICES OF PETER G. ANGELOS, PC          FERRETTI     PASCHAL C         MD      87CG-1497/38167       LAW OFFICES OF PETER G. ANGELOS, PC
FAILLONE       JOSEPH            PA      C48AB201545           LAW OFFICES OF PETER G. ANGELOS, PC          FERRETTO     MARCO             MD      89324514              LAW OFFICES OF PETER G. ANGELOS, PC
FAIRCLOTH      JAMES D           DC      89-CA12515            LAW OFFICES OF PETER G. ANGELOS, PC          FERRON       JOHN B            MD      24X15000417           LAW OFFICES OF PETER G. ANGELOS, PC
FAIRCLOTH      JAMES D           MD      CAL89-23099           LAW OFFICES OF PETER G. ANGELOS, PC          FERTAL       DENNIS G          PA      C48AB201387           LAW OFFICES OF PETER G. ANGELOS, PC
FAISON         RICHARD           MD      24X17000005           LAW OFFICES OF PETER G. ANGELOS, PC          FERTSCH      JOSEPH F. & DOL   PA      2457                  LAW OFFICES OF PETER G. ANGELOS, PC
FALBO          SANTO A           PA      C48AB201426           LAW OFFICES OF PETER G. ANGELOS, PC          FERUGIO      MICHAEL J. & JO   PA      4402                  LAW OFFICES OF PETER G. ANGELOS, PC
FALES          WALTER J          MD      89272525              LAW OFFICES OF PETER G. ANGELOS, PC          FETTER       HARRY W           PA      2016CV1131AS          LAW OFFICES OF PETER G. ANGELOS, PC
FALK           EDWIN R           PA      C48AB201463           LAW OFFICES OF PETER G. ANGELOS, PC          FEUDALE      JOSEPH            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
FALLS          JAMES J.          PA      3681                  LAW OFFICES OF PETER G. ANGELOS, PC          FEUDALE      JOSEPH R          MD      24X16000373           LAW OFFICES OF PETER G. ANGELOS, PC
FALTENBACHER   EDWARD JR & JUD   PA      2186                  LAW OFFICES OF PETER G. ANGELOS, PC          FICKE        WILBUR E          MD      90229541              LAW OFFICES OF PETER G. ANGELOS, PC
FALVEY         WILLIAM H         MD      91007519              LAW OFFICES OF PETER G. ANGELOS, PC          FIELDS       FRANCIS J         MD      86CG-397-20-167       LAW OFFICES OF PETER G. ANGELOS, PC
FANNING        KEVIN             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          FIGURA       STEPHEN J         PA      C48AB201219           LAW OFFICES OF PETER G. ANGELOS, PC
FANNING        KEVIN T           MD      24X16000390           LAW OFFICES OF PETER G. ANGELOS, PC          FIKE         GERALD L          MD      24X12000056           LAW OFFICES OF PETER G. ANGELOS, PC
FANSLER        ELEANOR L         MD      5316CV                LAW OFFICES OF PETER G. ANGELOS, PC          FIKE         GERALD L          MD      24X16000102           LAW OFFICES OF PETER G. ANGELOS, PC
FARAONE        HENRY J           MD      87CG-3720-45190       LAW OFFICES OF PETER G. ANGELOS, PC          FIKE         WILBUR W          MD      8814-8503             LAW OFFICES OF PETER G. ANGELOS, PC
FARINETTI      CHARLES           MD      86CG216 1/216         LAW OFFICES OF PETER G. ANGELOS, PC          FILA         LARRY V           MD      24X11000425           LAW OFFICES OF PETER G. ANGELOS, PC
FARINETTI      LAWRENCE E        MD      24X12000894           LAW OFFICES OF PETER G. ANGELOS, PC          FILI         ALFRED T          PA      4099                  LAW OFFICES OF PETER G. ANGELOS, PC
FARLEY         SAMUEL            MD      90274620              LAW OFFICES OF PETER G. ANGELOS, PC          FILLEAUX     HERBERT G         MD      91007511              LAW OFFICES OF PETER G. ANGELOS, PC
FARRAR         JOCELYN           MD      24X08000394           LAW OFFICES OF PETER G. ANGELOS, PC          FILO         STEPHEN P         MD      15645                 LAW OFFICES OF PETER G. ANGELOS, PC
FARRELL        DEMARIS           PA      140305288             LAW OFFICES OF PETER G. ANGELOS, PC          FINCH        DANIEL            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
FARRELL        GEORGE L          MD      92154544              LAW OFFICES OF PETER G. ANGELOS, PC          FINCH        DANIEL K          MD      24X17000089           LAW OFFICES OF PETER G. ANGELOS, PC
FARRELL        JOSEPH F          MD      87CG3018/43/88        LAW OFFICES OF PETER G. ANGELOS, PC          FINCH        HARRY C           MD      CAL90-06504           LAW OFFICES OF PETER G. ANGELOS, PC
FARRELL        MICHAEL T         PA      C48AB201351           LAW OFFICES OF PETER G. ANGELOS, PC          FINDLAY      CHARLES H         PA      1564                  LAW OFFICES OF PETER G. ANGELOS, PC
FARRELLY       PHILIP J          PA      1882_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC          FINDON       GREGORY B.        PA      2595_TL               LAW OFFICES OF PETER G. ANGELOS, PC
FARRELLY       PHILIP J          PA      3911                  LAW OFFICES OF PETER G. ANGELOS, PC          FINEGAN      CHARLES E. & AN   PA      4029                  LAW OFFICES OF PETER G. ANGELOS, PC
FARROW         JULIUS R          MD      88071553              LAW OFFICES OF PETER G. ANGELOS, PC          FINK         THOMAS F          MD      90274522              LAW OFFICES OF PETER G. ANGELOS, PC
FARSHT         PAUL D            MD      15591                 LAW OFFICES OF PETER G. ANGELOS, PC          FINNEGAN     WALTER G          MD      24X13000538           LAW OFFICES OF PETER G. ANGELOS, PC
FARVER         LEROY A           MD      8807-1554             LAW OFFICES OF PETER G. ANGELOS, PC          FINNEGAN     WALTER G          MD      24X16000304           LAW OFFICES OF PETER G. ANGELOS, PC
FAUCETTE       HUGH E            MD      89237508              LAW OFFICES OF PETER G. ANGELOS, PC          FINNERTY     THOMAS C          MD      91213503              LAW OFFICES OF PETER G. ANGELOS, PC
FAULCAN        STANLEY C         MD      88CG508/51/108        LAW OFFICES OF PETER G. ANGELOS, PC          FINNEY       RANDOLPH M        MD      15632                 LAW OFFICES OF PETER G. ANGELOS, PC
FAULCON        ISABELLE E        MD      24X15000219           LAW OFFICES OF PETER G. ANGELOS, PC          FINNEY       THOMAS J          PA      4096                  LAW OFFICES OF PETER G. ANGELOS, PC
FAULCON        LARRY             MD      24X16000566           LAW OFFICES OF PETER G. ANGELOS, PC          FINNIN       WALTER J          MD      CAL89-16381           LAW OFFICES OF PETER G. ANGELOS, PC
FAULCON        LARRY             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          FIORINI      JOSEPH            MD      24X12000401           LAW OFFICES OF PETER G. ANGELOS, PC
FAULDERS       JOHN E            MD      15642                 LAW OFFICES OF PETER G. ANGELOS, PC          FIQUE        ROBERT L          MD      24X15000571           LAW OFFICES OF PETER G. ANGELOS, PC
FAULK          JOHN E            MD      24X17000194           LAW OFFICES OF PETER G. ANGELOS, PC          FIQUE        ROBERT L          MD      89026548              LAW OFFICES OF PETER G. ANGELOS, PC
FAULKNER       BERNARD Q         MD      92014548              LAW OFFICES OF PETER G. ANGELOS, PC          FIQUE        ROBERT L          MD      UNKNOWN_ADMIN_GP      LAW OFFICES OF PETER G. ANGELOS, PC
FAULKNER       WILLIAM           MD      24X14000396           LAW OFFICES OF PETER G. ANGELOS, PC          FIRENZA      VICTOR            MD      87CG-1464-38-134      LAW OFFICES OF PETER G. ANGELOS, PC
FAUZIO         WILLIAM           PA      160503694             LAW OFFICES OF PETER G. ANGELOS, PC          FISCHER      DAVID D           MD      90026503              LAW OFFICES OF PETER G. ANGELOS, PC
FAVAZZA        VINCENT N         MD      24X12000786           LAW OFFICES OF PETER G. ANGELOS, PC          FISCHER      JOHN H            MD      87CG-1524/38194       LAW OFFICES OF PETER G. ANGELOS, PC
FAZENBAKER     DORSEY F          MD      24X13000047           LAW OFFICES OF PETER G. ANGELOS, PC          FISCHER      JOSEPH E          MD      90274562              LAW OFFICES OF PETER G. ANGELOS, PC
FEAGINS        THOMAS            MD      87CG-2968-43-38       LAW OFFICES OF PETER G. ANGELOS, PC          FISCHER      WARREN J. V ARM   PA      5660                  LAW OFFICES OF PETER G. ANGELOS, PC
FEARSON        NORMAN S          MD      CAL89-16255           LAW OFFICES OF PETER G. ANGELOS, PC          FISCHER      WILLIAM F         MD      CAL89-16455           LAW OFFICES OF PETER G. ANGELOS, PC
FEATHER        WILLIAM E         PA      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          FISCHER      WILLIAM J         PA      3247                  LAW OFFICES OF PETER G. ANGELOS, PC
FEDDON         WALTER L          MD      87CG-2391-41-61       LAW OFFICES OF PETER G. ANGELOS, PC          FISH         BENJAMIN W        MD      24X13000208           LAW OFFICES OF PETER G. ANGELOS, PC
FEDI           BERNARD C         MD      24X14000380           LAW OFFICES OF PETER G. ANGELOS, PC          FISHER       CARL H            MD      88155528              LAW OFFICES OF PETER G. ANGELOS, PC
FEENEY         THOMAS M          MD      24X16000049           LAW OFFICES OF PETER G. ANGELOS, PC          FISHER       GARY              MD      90274554              LAW OFFICES OF PETER G. ANGELOS, PC
FEENEY         THOMAS M          MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          FISHER       HUGH A            PA      C48AB201715           LAW OFFICES OF PETER G. ANGELOS, PC
FEGELY         ROY E             PA      C48AB201392           LAW OFFICES OF PETER G. ANGELOS, PC          FISHER       JOSEPH            MD      17170                 LAW OFFICES OF PETER G. ANGELOS, PC
FEGER          JAMES H           MD      CAL89-14010           LAW OFFICES OF PETER G. ANGELOS, PC          FISHER       LARRY S           MD      24X15000297           LAW OFFICES OF PETER G. ANGELOS, PC
FEINBERG       WILLIAM           PA      3870                  LAW OFFICES OF PETER G. ANGELOS, PC          FISHER       LOUIS A           MD      92154543              LAW OFFICES OF PETER G. ANGELOS, PC
FELDER         ISAAC             MD      92335503              LAW OFFICES OF PETER G. ANGELOS, PC          FISHER       MARVIN V          MD      24X14000465           LAW OFFICES OF PETER G. ANGELOS, PC
FELDMAN        JOSEPH            MD      17130                 LAW OFFICES OF PETER G. ANGELOS, PC          FISHER       WILLIAM           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
FELL           LOUIS B           MD      88057517              LAW OFFICES OF PETER G. ANGELOS, PC          FISHER       WILLIAM E         MD      88CG-464/51/64        LAW OFFICES OF PETER G. ANGELOS, PC
FELTMAN        CHARLES           MD      89139509              LAW OFFICES OF PETER G. ANGELOS, PC          FISHER       WILLIAM M         MD      24X16000180           LAW OFFICES OF PETER G. ANGELOS, PC
FEMI           JOSEPH            MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          FISHPAW      HERBERT L         MD      87CG-3079/43149       LAW OFFICES OF PETER G. ANGELOS, PC
FENDLER        MARTHA            MD      24X13000306           LAW OFFICES OF PETER G. ANGELOS, PC          FITCH        LINGARD           MD      24X16000098           LAW OFFICES OF PETER G. ANGELOS, PC
FENNELLY       ROBERT D          MD      88041531              LAW OFFICES OF PETER G. ANGELOS, PC          FITCH        MAY E             MD      92239504              LAW OFFICES OF PETER G. ANGELOS, PC
FENNER         CHARLES R         MD      91319532              LAW OFFICES OF PETER G. ANGELOS, PC          FITCH        RONALD T          MD      24X14000338           LAW OFFICES OF PETER G. ANGELOS, PC
FENOFF         CRAIG W           PA      C48AB201363           LAW OFFICES OF PETER G. ANGELOS, PC          FITZER       MICHAEL M         MD      93139507              LAW OFFICES OF PETER G. ANGELOS, PC
FENSTERMAKER   JAMES L           PA      C48AB201717           LAW OFFICES OF PETER G. ANGELOS, PC          FITZGERALD   JAMES             PA      97-9003_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                           Appendix A - 203
                                          Case 17-03105                    Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                             Document Page 222 of 624
Claimant      Claimant          State                                                                        Claimant       Claimant          State
Last Name     First Name        Filed   Docket Number           Primary Plaintiff Counsel                    Last Name      First Name        Filed   Docket Number           Primary Plaintiff Counsel
FITZGERALD    JAMES             PA      GD 97-8887_TL           LAW OFFICES OF PETER G. ANGELOS, PC          FOSTER         THOMAS            MD      8889CG6735273           LAW OFFICES OF PETER G. ANGELOS, PC
FITZGERALD    MALORY P          MD      24X14000063             LAW OFFICES OF PETER G. ANGELOS, PC          FOSTER         VELMA D           MD      24X11000581             LAW OFFICES OF PETER G. ANGELOS, PC
FITZGERALD    WILLIAM T         DC      90-CA0363               LAW OFFICES OF PETER G. ANGELOS, PC          FOSTER         WORTHINGTON       MD      24X15000186             LAW OFFICES OF PETER G. ANGELOS, PC
FITZGERALD    WILLIAM T         MD      CAL90-00402             LAW OFFICES OF PETER G. ANGELOS, PC          FOUKE          EARL T            MD      15699                   LAW OFFICES OF PETER G. ANGELOS, PC
FITZHUGH      JOSEPH T          MD      24X14000206             LAW OFFICES OF PETER G. ANGELOS, PC          FOUNTAIN       HARRY             MD      86CG-655-21-155         LAW OFFICES OF PETER G. ANGELOS, PC
FITZPATRICK   EDWARD J. & MAR   PA      4157                    LAW OFFICES OF PETER G. ANGELOS, PC          FOWLER         EXCEL             MD      87CG-2384               LAW OFFICES OF PETER G. ANGELOS, PC
FITZSIMMONS   EDWARD            MD      97094520CX395           LAW OFFICES OF PETER G. ANGELOS, PC          FOWLER         WILLIAM           MD      87CG3555/45/25          LAW OFFICES OF PETER G. ANGELOS, PC
FLACK         ALBERT            MD      87CG-1472               LAW OFFICES OF PETER G. ANGELOS, PC          FOX            ARTHUR            MD      97094520CX395           LAW OFFICES OF PETER G. ANGELOS, PC
FLAGG         RAYMOND           MD      92304510                LAW OFFICES OF PETER G. ANGELOS, PC          FOX            BERNARD           MD      89104530                LAW OFFICES OF PETER G. ANGELOS, PC
FLANAGAN      GEORGE            MD      24X12000930             LAW OFFICES OF PETER G. ANGELOS, PC          FOX            BURNETT G         TN      3-654-94                LAW OFFICES OF PETER G. ANGELOS, PC
FLANAGAN      STEWART O         MD      5405CV                  LAW OFFICES OF PETER G. ANGELOS, PC          FOX            PAUL D            MD      15559                   LAW OFFICES OF PETER G. ANGELOS, PC
FLANARY       DOUGLAS R         MD      87CG3051/43/121         LAW OFFICES OF PETER G. ANGELOS, PC          FOX            ROSCOE W          MD      17175                   LAW OFFICES OF PETER G. ANGELOS, PC
FLANARY       LARRY E           MD      24X13000298             LAW OFFICES OF PETER G. ANGELOS, PC          FOY            CAROLYN           MD      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC
FLAVIN        WILLIAM H         MD      24X14000567             LAW OFFICES OF PETER G. ANGELOS, PC          FOY            CAROLYN B         MD      24X17000099             LAW OFFICES OF PETER G. ANGELOS, PC
FLEEGAL       JAMES             MD      87CG-371945-89          LAW OFFICES OF PETER G. ANGELOS, PC          FRABLE         GLADYS C          PA      120901903               LAW OFFICES OF PETER G. ANGELOS, PC
FLEEGLE       ALLEN             MD      CV6211                  LAW OFFICES OF PETER G. ANGELOS, PC          FRABLE         ROBERT R          PA      120502835               LAW OFFICES OF PETER G. ANGELOS, PC
FLEISCHMAN    PHILIP M          MD      91007507                LAW OFFICES OF PETER G. ANGELOS, PC          FRACE          FRANCIS O         PA      C48AB20146              LAW OFFICES OF PETER G. ANGELOS, PC
FLEISCHMANN   MARY A            MD      24X15000445             LAW OFFICES OF PETER G. ANGELOS, PC          FRANCE         LAWRENCE B        MD      87CG-3087/43157         LAW OFFICES OF PETER G. ANGELOS, PC
FLEISCHMANN   NICHOLAS          MD      24X12000987             LAW OFFICES OF PETER G. ANGELOS, PC          FRANCE         MARYLYN L         MD      24X15000535             LAW OFFICES OF PETER G. ANGELOS, PC
FLEMING       CAREY             MD      91221505                LAW OFFICES OF PETER G. ANGELOS, PC          FRANCESE       JOSEPH            MD      87CG-3660               LAW OFFICES OF PETER G. ANGELOS, PC
FLEMING       WALTER E          MD      24X13000296             LAW OFFICES OF PETER G. ANGELOS, PC          FRANCHETTI     NORMA             MD      24X14000511             LAW OFFICES OF PETER G. ANGELOS, PC
FLENTJE       GERALD            MD      24X12000697             LAW OFFICES OF PETER G. ANGELOS, PC          FRANCIS        LEONARD & ANN V   PA      5782                    LAW OFFICES OF PETER G. ANGELOS, PC
FLETCHER      NORMAN N          MD      24X15000429             LAW OFFICES OF PETER G. ANGELOS, PC          FRANCISCO      CARL E            PA      C48AB201618             LAW OFFICES OF PETER G. ANGELOS, PC
FLETCHER      WARREN D          MD      24X13000701             LAW OFFICES OF PETER G. ANGELOS, PC          FRANCK         PAUL R            MD      91171506                LAW OFFICES OF PETER G. ANGELOS, PC
FLINT         JOHNNY M          MD      89026538                LAW OFFICES OF PETER G. ANGELOS, PC          FRANCOIS       ANDRE J           MD      86CG-638                LAW OFFICES OF PETER G. ANGELOS, PC
FLORA         NORMAN            MD      24X12000705             LAW OFFICES OF PETER G. ANGELOS, PC          FRANCZKOWSKI   JAMES B           MD      24X12000967             LAW OFFICES OF PETER G. ANGELOS, PC
FLORENTINE    DIANA M           MD      24X12000784             LAW OFFICES OF PETER G. ANGELOS, PC          FRANGAS        GEORGE N          MD      86CG-1641               LAW OFFICES OF PETER G. ANGELOS, PC
FLOYD         KENNETH R         MD      24X12000791             LAW OFFICES OF PETER G. ANGELOS, PC          FRANKENBERRY   PATRICIA          PA      160504144               LAW OFFICES OF PETER G. ANGELOS, PC
FLOYD         MICHAEL L         MD      24X12000949             LAW OFFICES OF PETER G. ANGELOS, PC          FRANKLIN       EDDIE R           MD      24X17000198             LAW OFFICES OF PETER G. ANGELOS, PC
FLOYD         RICHARD M         MD      24X13000376             LAW OFFICES OF PETER G. ANGELOS, PC          FRANKLIN       MAXINE            MD      24X14000172             LAW OFFICES OF PETER G. ANGELOS, PC
FLOYD         VIOLA N           MD      24X12000009             LAW OFFICES OF PETER G. ANGELOS, PC          FRANZ          RAYMOND T         MD      ADMIN_TL                LAW OFFICES OF PETER G. ANGELOS, PC
FLOYSTAD      KARL T            MD      90274555                LAW OFFICES OF PETER G. ANGELOS, PC          FRANZ          WILLIAM           MD      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC
FLUDD         JAMES M           MD      24X16000268             LAW OFFICES OF PETER G. ANGELOS, PC          FRANZ          WILLIAM E         MD      86CG-1641               LAW OFFICES OF PETER G. ANGELOS, PC
FLURY         MICHAEL           MD      90012537                LAW OFFICES OF PETER G. ANGELOS, PC          FRANZ          WILLIAM J         MD      24X17000100             LAW OFFICES OF PETER G. ANGELOS, PC
FLYNN         LAWRENCE          PA      4156                    LAW OFFICES OF PETER G. ANGELOS, PC          FRATE          JOSEPH F          MD      88179505                LAW OFFICES OF PETER G. ANGELOS, PC
FLYNN         MARVIN J          MD      24X16000105             LAW OFFICES OF PETER G. ANGELOS, PC          FRAZETTI       LOUIS F           MD      91086538                LAW OFFICES OF PETER G. ANGELOS, PC
FOARD         WILLIAM C         MD      88CG-408/51/8           LAW OFFICES OF PETER G. ANGELOS, PC          FRAZIER        CHANETA B         MD      24X13000599             LAW OFFICES OF PETER G. ANGELOS, PC
FOCHT         FRANKLIN          MD      89026530                LAW OFFICES OF PETER G. ANGELOS, PC          FRAZIER        EDWIGA            MD      24X14000064             LAW OFFICES OF PETER G. ANGELOS, PC
FODEL         GEORGE E          MD      90045511                LAW OFFICES OF PETER G. ANGELOS, PC          FRAZIER        JAMES E           MD      24X11000104             LAW OFFICES OF PETER G. ANGELOS, PC
FOLEY         EDWARD F          MD      24X13000740             LAW OFFICES OF PETER G. ANGELOS, PC          FRAZIER        JAMES E           MD      91007533                LAW OFFICES OF PETER G. ANGELOS, PC
FOLEY         TIMOTHY E         MD      24X02002027             LAW OFFICES OF PETER G. ANGELOS, PC          FRAZIER        MARY A            MD      24X17000060             LAW OFFICES OF PETER G. ANGELOS, PC
FOLEY         TIMOTHY E         MD      24X03001127             LAW OFFICES OF PETER G. ANGELOS, PC          FREDERICK      HENRY U           MD      90208546                LAW OFFICES OF PETER G. ANGELOS, PC
FOLIO         GERARD M          MD      CAL90-15971             LAW OFFICES OF PETER G. ANGELOS, PC          FREDERICK      JOSEPH            PA      1567                    LAW OFFICES OF PETER G. ANGELOS, PC
FOLKS         WILLIAM J         MD      24X13000633             LAW OFFICES OF PETER G. ANGELOS, PC          FREDERICK      RUSSELL J         MD      88CG482/51/82           LAW OFFICES OF PETER G. ANGELOS, PC
FOLTZ         EDGAR M           MD      17105                   LAW OFFICES OF PETER G. ANGELOS, PC          FREDERICK      WILLIAM C. SR.    PA      97-C-1749S_TL           LAW OFFICES OF PETER G. ANGELOS, PC
FOLTZ         RICHARD J.        PA      97-C-1872S_TL           LAW OFFICES OF PETER G. ANGELOS, PC          FREEMAN        ALEXANDER         MD      88041533                LAW OFFICES OF PETER G. ANGELOS, PC
FOOTS         WILLIAM           MD      90236506                LAW OFFICES OF PETER G. ANGELOS, PC          FREEMAN        HENRY C           MD      24X15000384             LAW OFFICES OF PETER G. ANGELOS, PC
FORBES        DANNEY M          MD      24X17000398             LAW OFFICES OF PETER G. ANGELOS, PC          FREEMAN        JOHNNIE           MD      87CG-3022               LAW OFFICES OF PETER G. ANGELOS, PC
FORBES        JOSEPH W          MD      89069538                LAW OFFICES OF PETER G. ANGELOS, PC          FREEMAN        JOSEPH M          PA      2047                    LAW OFFICES OF PETER G. ANGELOS, PC
FORBES        PAUL              MD      89026550                LAW OFFICES OF PETER G. ANGELOS, PC          FREEMAN        RICKY             MD      24X13000330             LAW OFFICES OF PETER G. ANGELOS, PC
FORD          GREGORY A         MD      24X13000761             LAW OFFICES OF PETER G. ANGELOS, PC          FRENCH         EUGENE R          PA      C48AB201352             LAW OFFICES OF PETER G. ANGELOS, PC
FORD          JOHN D            MD      91193521                LAW OFFICES OF PETER G. ANGELOS, PC          FRENCH         FRED C            PA      ADMIN_TL_GP             LAW OFFICES OF PETER G. ANGELOS, PC
FORD          TIMOTHY           MD      88112532                LAW OFFICES OF PETER G. ANGELOS, PC          FRENCH         ROBERT E          MD      4923CV                  LAW OFFICES OF PETER G. ANGELOS, PC
FORD          WILLIAM A         MD      93139509                LAW OFFICES OF PETER G. ANGELOS, PC          FRENE          FRANK R           MD      CAL89-22454             LAW OFFICES OF PETER G. ANGELOS, PC
FORDHAM       ETTA M            MD      24X17000432             LAW OFFICES OF PETER G. ANGELOS, PC          FRESHOUR       JAMES A           TN      262112                  LAW OFFICES OF PETER G. ANGELOS, PC
FORDYCE       DONALD G          PA      2014CV10472AS           LAW OFFICES OF PETER G. ANGELOS, PC          FREUND         GEORGE H          MD      90068503                LAW OFFICES OF PETER G. ANGELOS, PC
FORDYCE       DONALD G          PA      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC          FREUND         WILLIAM F         MD      91171522                LAW OFFICES OF PETER G. ANGELOS, PC
FORDYCE       ELVA Y            MD      24X12000946             LAW OFFICES OF PETER G. ANGELOS, PC          FREY           CAROLYN E         MD      24X12000829             LAW OFFICES OF PETER G. ANGELOS, PC
FOREMAN       LEONARD C         MD      87CG-1373/38/43         LAW OFFICES OF PETER G. ANGELOS, PC          FREY           DAVID F           MD      87CG2963/43/33          LAW OFFICES OF PETER G. ANGELOS, PC
FORESTER      MELVIN J          PA      110204548_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          FREY           GEORGE J          PA      C48AB201232             LAW OFFICES OF PETER G. ANGELOS, PC
FORMAN        ROBERT            MD      89237525                LAW OFFICES OF PETER G. ANGELOS, PC          FREY           MARY F            MD      24X17000231             LAW OFFICES OF PETER G. ANGELOS, PC
FORNEY        NELLO L           MD      88112511                LAW OFFICES OF PETER G. ANGELOS, PC          FRICK          LEWIS E           MD      92014546                LAW OFFICES OF PETER G. ANGELOS, PC
FORSYTHE      JOSEPH H          MD      24X13000585             LAW OFFICES OF PETER G. ANGELOS, PC          FRIDLEY        OSCAR             MD      90236507                LAW OFFICES OF PETER G. ANGELOS, PC
FORT          LG                MD      91184501                LAW OFFICES OF PETER G. ANGELOS, PC          FRIEND         CLARENCE W        MD      24X12001096             LAW OFFICES OF PETER G. ANGELOS, PC
FORT          PAUL E            MD      87CG-2333               LAW OFFICES OF PETER G. ANGELOS, PC          FRIES          KATHLEEN M        MD      24X12000589             LAW OFFICES OF PETER G. ANGELOS, PC
FORTE         MARVIN H          MD      87CG-2530               LAW OFFICES OF PETER G. ANGELOS, PC          FRIHART        CHARLES H         PA      C48AB200621             LAW OFFICES OF PETER G. ANGELOS, PC
FORTSON       CURTIS            MD      90187520                LAW OFFICES OF PETER G. ANGELOS, PC          FRIIA          WILLIAM           MD      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC
FORTUNA       JOHN              MD      90236501                LAW OFFICES OF PETER G. ANGELOS, PC          FRIIA          WILLIAM F         MD      24X16000389             LAW OFFICES OF PETER G. ANGELOS, PC
FOSS          ELDO M            MD      CAL89-19219             LAW OFFICES OF PETER G. ANGELOS, PC          FRISCH         JOHN C            MD      89237511                LAW OFFICES OF PETER G. ANGELOS, PC
FOSS          JOHN H            MD      90012531                LAW OFFICES OF PETER G. ANGELOS, PC          FRISCH         JOSEPH F          PA      101001720_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
FOSTER        CARL H            PA      C48AB20177              LAW OFFICES OF PETER G. ANGELOS, PC          FRITSCH        CALVIN J          MD      24X14000381             LAW OFFICES OF PETER G. ANGELOS, PC
FOSTER        FLOYD             MD      24X15000791             LAW OFFICES OF PETER G. ANGELOS, PC          FRITSCH        CHARLES           MD      88183519                LAW OFFICES OF PETER G. ANGELOS, PC
FOSTER        JAMES U           MD      91319510                LAW OFFICES OF PETER G. ANGELOS, PC          FRITSCHE       JOHN WAYNE & ID   PA      5821                    LAW OFFICES OF PETER G. ANGELOS, PC
FOSTER        JOHN              MD      24X16000427_TL          LAW OFFICES OF PETER G. ANGELOS, PC          FRITTS         LOUIS             MD      CAL90-90-18231          LAW OFFICES OF PETER G. ANGELOS, PC
FOSTER        JOHN B            MD      24X16000427             LAW OFFICES OF PETER G. ANGELOS, PC          FRITZ          MARY P            MD      24X02000825             LAW OFFICES OF PETER G. ANGELOS, PC
FOSTER        LAWRENCE D        MD      CAL89-13707             LAW OFFICES OF PETER G. ANGELOS, PC          FRITZINGER     MARVIN E          PA      C48AB201398             LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                                Appendix A - 204
                                          Case 17-03105                     Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                              Document Page 223 of 624
Claimant      Claimant          State                                                                         Claimant       Claimant          State
Last Name     First Name        Filed   Docket Number            Primary Plaintiff Counsel                    Last Name      First Name        Filed   Docket Number         Primary Plaintiff Counsel
FRIZZELL      RICHARD D         MD      15638                    LAW OFFICES OF PETER G. ANGELOS, PC          GEESAMAN       WILLIAM           MD      15608                 LAW OFFICES OF PETER G. ANGELOS, PC
FROCK         GEORGE M          MD      89265549                 LAW OFFICES OF PETER G. ANGELOS, PC          GEGOREK        ANITA M           MD      24X14000408           LAW OFFICES OF PETER G. ANGELOS, PC
FROCK         RONALD D          MD      24X12000933              LAW OFFICES OF PETER G. ANGELOS, PC          GEIMAN         PAUL              MD      90274588              LAW OFFICES OF PETER G. ANGELOS, PC
FRONEBERGER   AC                MD      87CG-2385                LAW OFFICES OF PETER G. ANGELOS, PC          GEIS           JAMES S. & IONE   MD      89272532              LAW OFFICES OF PETER G. ANGELOS, PC
FRYE          ATHIE F           MD      CAL90-15964              LAW OFFICES OF PETER G. ANGELOS, PC          GEISLER        LUTHER P          MD      24X13000221           LAW OFFICES OF PETER G. ANGELOS, PC
FRYE          KENNETH J         PA      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC          GEITZ          STEPHEN P         PA      C48AB201564           LAW OFFICES OF PETER G. ANGELOS, PC
FRYE          RUSSELL M         MD      24X12000699              LAW OFFICES OF PETER G. ANGELOS, PC          GELHAUS        FREDERICK L. SR   MD      89286522              LAW OFFICES OF PETER G. ANGELOS, PC
FUENTES       NATIVIVAD         PA      C48AB201253              LAW OFFICES OF PETER G. ANGELOS, PC          GELUMBAUSKAS   KEITH             MD      24X15000006           LAW OFFICES OF PETER G. ANGELOS, PC
FUHRMANECK    JOSEPH            MD      24X17000346              LAW OFFICES OF PETER G. ANGELOS, PC          GELVAR         BURTON R          MD      93098502              LAW OFFICES OF PETER G. ANGELOS, PC
FUHRMANECK    JOSEPH            MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC          GELWICKS       RUSSELL I. & MA   MD      15683                 LAW OFFICES OF PETER G. ANGELOS, PC
FULLER        HUBERT L          MD      24X12000346              LAW OFFICES OF PETER G. ANGELOS, PC          GELZER         JOHN H            MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC
FULLINGTON    ROBERT L          TN      368712                   LAW OFFICES OF PETER G. ANGELOS, PC          GENCO          JOSEPH D          MD      91213516              LAW OFFICES OF PETER G. ANGELOS, PC
FULTON        PRESTON           MD      24X16000125              LAW OFFICES OF PETER G. ANGELOS, PC          GENTILE        SERAFINO          MD      90274524              LAW OFFICES OF PETER G. ANGELOS, PC
FULWOOD       JOSEPH            MD      87CG-2385                LAW OFFICES OF PETER G. ANGELOS, PC          GENTRY         DAVID A           MD      24X11000554           LAW OFFICES OF PETER G. ANGELOS, PC
FUNK          MADELINE E        MD      15655                    LAW OFFICES OF PETER G. ANGELOS, PC          GENTRY         JESS W            MD      CAL90-04855           LAW OFFICES OF PETER G. ANGELOS, PC
FURROW        ROBERT            MD      24X17000192              LAW OFFICES OF PETER G. ANGELOS, PC          GEORGE         CHARLES F         PA      C48AB201446           LAW OFFICES OF PETER G. ANGELOS, PC
FUSE          WALTER            MD      97094520CX395            LAW OFFICES OF PETER G. ANGELOS, PC          GEORGE         EDWARD L          MD      24X14000081           LAW OFFICES OF PETER G. ANGELOS, PC
FUXMAN        SIDNEY M          MD      8712-8501                LAW OFFICES OF PETER G. ANGELOS, PC          GEORGE         JIMMY             MD      92335506              LAW OFFICES OF PETER G. ANGELOS, PC
GABBERT       EUGENE W          MD      8727-8696                LAW OFFICES OF PETER G. ANGELOS, PC          GEORGE         MELVIN A          MD      92335505              LAW OFFICES OF PETER G. ANGELOS, PC
GADSON        WILLIE            MD      89104535                 LAW OFFICES OF PETER G. ANGELOS, PC          GEORGE         RONALD W          MD      87CG-842/36/212       LAW OFFICES OF PETER G. ANGELOS, PC
GAITHER       CALVIN C          MD      24X14000505              LAW OFFICES OF PETER G. ANGELOS, PC          GEORGOPALIS    AVGOUSTINO        MD      24X17000381           LAW OFFICES OF PETER G. ANGELOS, PC
GAITHER       JOSEPH I          MD      89111520                 LAW OFFICES OF PETER G. ANGELOS, PC          GEOSITS        FRANK J           PA      C48AB201434           LAW OFFICES OF PETER G. ANGELOS, PC
GALE          ROBERT L          MD      24X15000443              LAW OFFICES OF PETER G. ANGELOS, PC          GEPPI          JOSEPH A          MD      88CG-514              LAW OFFICES OF PETER G. ANGELOS, PC
GALEZNIAK     ANDREW            PA      5888                     LAW OFFICES OF PETER G. ANGELOS, PC          GEPPI          PAUL J            MD      24X15000326           LAW OFFICES OF PETER G. ANGELOS, PC
GALEZNIAK     FRANK S           PA      4875                     LAW OFFICES OF PETER G. ANGELOS, PC          GERARD         FRANK T           MD      CV7903                LAW OFFICES OF PETER G. ANGELOS, PC
GALLAGHER     CHARLES J. & GE   MD      89237531                 LAW OFFICES OF PETER G. ANGELOS, PC          GERARD         TONY              MD      24X09000259           LAW OFFICES OF PETER G. ANGELOS, PC
GALLAGHER     CHARLES W         MD      87CG-3715/45185          LAW OFFICES OF PETER G. ANGELOS, PC          GERATH         ANNA S            PA      170104263             LAW OFFICES OF PETER G. ANGELOS, PC
GALLAGHER     JAMES J           PA      946                      LAW OFFICES OF PETER G. ANGELOS, PC          GERENCSER      LAWRENCE P        PA      C48AB201455           LAW OFFICES OF PETER G. ANGELOS, PC
GALLAGHER     THOMAS J          PA      131202126                LAW OFFICES OF PETER G. ANGELOS, PC          GERGELY        RICHARD A         PA      130301832             LAW OFFICES OF PETER G. ANGELOS, PC
GALLO         JAMES             PA      4155                     LAW OFFICES OF PETER G. ANGELOS, PC          GERLACH        ADAM C            MD      87CG-124/34/262       LAW OFFICES OF PETER G. ANGELOS, PC
GALLO         JOSEPH            PA      1790                     LAW OFFICES OF PETER G. ANGELOS, PC          GERMAN         CHARLES G         MD      24X15000094           LAW OFFICES OF PETER G. ANGELOS, PC
GALSTER       RICHARD D         MD      24X13000421              LAW OFFICES OF PETER G. ANGELOS, PC          GERMAN         GARRETT L         MD      87CG-860/36/230       LAW OFFICES OF PETER G. ANGELOS, PC
GALSTER       ROBERT            MD      88-041534                LAW OFFICES OF PETER G. ANGELOS, PC          GERMAN         HOWARD E          TN      22314                 LAW OFFICES OF PETER G. ANGELOS, PC
GANNON        ROBERT J          MD      24X17000065              LAW OFFICES OF PETER G. ANGELOS, PC          GERMAN         WILLIAM F         MD      87CG-2402/41/72       LAW OFFICES OF PETER G. ANGELOS, PC
GANOE         GENE E            MD      CAL89-24279              LAW OFFICES OF PETER G. ANGELOS, PC          GEROGIANNIS    GEORGIOS          MD      24X16000364           LAW OFFICES OF PETER G. ANGELOS, PC
GARCIA        DEBRA L           PA      C48AB201720              LAW OFFICES OF PETER G. ANGELOS, PC          GEROGIANNIS    GEORGIOS          MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
GARCIA        JOHN G            MD      24X09000256              LAW OFFICES OF PETER G. ANGELOS, PC          GERST          DWIGHT J          MD      24X15000776           LAW OFFICES OF PETER G. ANGELOS, PC
GARCIA        NORBERTO          FL      90-14525-CA-19           LAW OFFICES OF PETER G. ANGELOS, PC          GERSTENBERG    HARRY C           PA      C48AB201380           LAW OFFICES OF PETER G. ANGELOS, PC
GARDNER       CLARENCE V EAGL   MD      89237528                 LAW OFFICES OF PETER G. ANGELOS, PC          GEUSS          DAVID H           PA      C48AB201620           LAW OFFICES OF PETER G. ANGELOS, PC
GARDNER       WADE H. & DORIS   MD      89258514                 LAW OFFICES OF PETER G. ANGELOS, PC          GEYER          WILLIAM A         MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC
GARMAN        ALLEN D           MD      24X15000432              LAW OFFICES OF PETER G. ANGELOS, PC          GHEEN          JOSEPH W          MD      24X15000390           LAW OFFICES OF PETER G. ANGELOS, PC
GARMAN        LINDA R           PA      2012CV3738AS_ADMIN_TL_   LAW OFFICES OF PETER G. ANGELOS, PC          GHOLSON        RUFUS E           MD      24X14000151           LAW OFFICES OF PETER G. ANGELOS, PC
GARNER        WARREN B          MD      88CG-595/51/195          LAW OFFICES OF PETER G. ANGELOS, PC          GIACOMIN       DAVID             MD      CAL-89-18394          LAW OFFICES OF PETER G. ANGELOS, PC
GARNS         DAVID E           MD      17204                    LAW OFFICES OF PETER G. ANGELOS, PC          GIANOTTI       JOHN R            MD      87CG-3549/45/19       LAW OFFICES OF PETER G. ANGELOS, PC
GARRETT       LEONARD W         MD      90054502                 LAW OFFICES OF PETER G. ANGELOS, PC          GIARDINA       JOHN J            MD      88CG420/51/20         LAW OFFICES OF PETER G. ANGELOS, PC
GARRIGAN      WILLIAM           MD      90250505                 LAW OFFICES OF PETER G. ANGELOS, PC          GIBSON         DANNY R           TN      270513                LAW OFFICES OF PETER G. ANGELOS, PC
GARRISON      JOHN              MD      91184549                 LAW OFFICES OF PETER G. ANGELOS, PC          GIBSON         DUANE A           MD      24X17000252           LAW OFFICES OF PETER G. ANGELOS, PC
GARST         JOHN A. SR & AU   MD      89258523                 LAW OFFICES OF PETER G. ANGELOS, PC          GIBSON         FREDDIE L         MD      87278770              LAW OFFICES OF PETER G. ANGELOS, PC
GARTRELL      KENNETH W.        MD      87CG2984/43/54           LAW OFFICES OF PETER G. ANGELOS, PC          GIBSON         PAULA A           MD      24X15000468           LAW OFFICES OF PETER G. ANGELOS, PC
GARTSIDE      THOMAS E          MD      24X13000210              LAW OFFICES OF PETER G. ANGELOS, PC          GIBSON         SAMUEL            MD      91213524              LAW OFFICES OF PETER G. ANGELOS, PC
GARY          JEANETTE          MD      24X13000756              LAW OFFICES OF PETER G. ANGELOS, PC          GIBSON         WILLIAM B         MD      24X15000095           LAW OFFICES OF PETER G. ANGELOS, PC
GASIOROWSKI   FRANCIS           MD      87CG-3710/45180          LAW OFFICES OF PETER G. ANGELOS, PC          GIESELER       THOMAS            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
GASIOROWSKI   FRANK             MD      24X12000934              LAW OFFICES OF PETER G. ANGELOS, PC          GIFFIN         ROLAND W          MD      15525                 LAW OFFICES OF PETER G. ANGELOS, PC
GASIOROWSKI   JOHN              MD      24X12000229              LAW OFFICES OF PETER G. ANGELOS, PC          GIFFIN         WALLACE J. & DE   MD      17177                 LAW OFFICES OF PETER G. ANGELOS, PC
GASIOROWSKI   NANCY P           MD      24X12000259              LAW OFFICES OF PETER G. ANGELOS, PC          GIFFORD        WILLIAM C         DC      CA09983894            LAW OFFICES OF PETER G. ANGELOS, PC
GASKINS       HARRY H           MD      87CG-3729/45199          LAW OFFICES OF PETER G. ANGELOS, PC          GIGLIOTTI      JOSEPH V. V EAG   MD      CAL89-20136           LAW OFFICES OF PETER G. ANGELOS, PC
GASKINS       THOMAS R          MD      24X16000489              LAW OFFICES OF PETER G. ANGELOS, PC          GILARDI        ROOSEVELT & WIL   MD      17113                 LAW OFFICES OF PETER G. ANGELOS, PC
GATES         BENNY R           TN      348816                   LAW OFFICES OF PETER G. ANGELOS, PC          GILBERT        GLORIA L          MD      24X08000433           LAW OFFICES OF PETER G. ANGELOS, PC
GATES         LARUE R           PA      130404753                LAW OFFICES OF PETER G. ANGELOS, PC          GILBERT        GROVER            MD      87278770              LAW OFFICES OF PETER G. ANGELOS, PC
GATTON        ROBERT J          MD      CAL90-16662              LAW OFFICES OF PETER G. ANGELOS, PC          GILBERT        GUY M             PA      151102458             LAW OFFICES OF PETER G. ANGELOS, PC
GATTUSO       ANDREW J          MD      88112526                 LAW OFFICES OF PETER G. ANGELOS, PC          GILBERT        PAUL H.           PA      97-9003_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
GAUL          CHARLES P. & MA   PA      958                      LAW OFFICES OF PETER G. ANGELOS, PC          GILBERT        ROBERT            MD      17135                 LAW OFFICES OF PETER G. ANGELOS, PC
GAUL          GEORGE & DOROTH   PA      1630                     LAW OFFICES OF PETER G. ANGELOS, PC          GILBERT        WILLIAM A         MD      24X12000436           LAW OFFICES OF PETER G. ANGELOS, PC
GAVA          FRANK & EMMA V    PA      374                      LAW OFFICES OF PETER G. ANGELOS, PC          GILES          BERYAL F          TN      2-647-94              LAW OFFICES OF PETER G. ANGELOS, PC
GAWEL         WILLIAM J. & LA   MD      89026542                 LAW OFFICES OF PETER G. ANGELOS, PC          GILL           EDWARD J.         PA      97-C-1807S_TL         LAW OFFICES OF PETER G. ANGELOS, PC
GAWLICK       DAVID M           PA      C48AB201378              LAW OFFICES OF PETER G. ANGELOS, PC          GILL           ROBERT J          MD      87CG3628/45/98        LAW OFFICES OF PETER G. ANGELOS, PC
GAY           DAVID R           MD      CAL93-00942              LAW OFFICES OF PETER G. ANGELOS, PC          GILL           ROBERT N          MD      89006503              LAW OFFICES OF PETER G. ANGELOS, PC
GAY           ROBERT L          MD      24X12000360              LAW OFFICES OF PETER G. ANGELOS, PC          GILL           VICTOR            MD      86CG-1089             LAW OFFICES OF PETER G. ANGELOS, PC
GAYDOS        RICHARD M         MD      97094520CX395            LAW OFFICES OF PETER G. ANGELOS, PC          GILLESPIE      LUTHER D          MD      92014537              LAW OFFICES OF PETER G. ANGELOS, PC
GAYDOS        ROBERT G          PA      160901806                LAW OFFICES OF PETER G. ANGELOS, PC          GILLESPIE      ROBERT E          MD      CAL92-14969           LAW OFFICES OF PETER G. ANGELOS, PC
GAYDOS        THOMAS S          MD      24X17000214              LAW OFFICES OF PETER G. ANGELOS, PC          GILLIAM        EARL A            MD      24X14000207           LAW OFFICES OF PETER G. ANGELOS, PC
GEBAUER       GUS               MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC          GILLIAM        VIVIAN T          MD      24X15000359           LAW OFFICES OF PETER G. ANGELOS, PC
GEBHARDT      LONNIE C          MD      24X17000347              LAW OFFICES OF PETER G. ANGELOS, PC          GILLIS         CHARLES           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
GEBHARDT      WILLIAM K         MD      CAL92-19952              LAW OFFICES OF PETER G. ANGELOS, PC          GILMER         CHARLES E         MD      24X12000943           LAW OFFICES OF PETER G. ANGELOS, PC
GEDDEN        WILLIAM E.        MD      89223508                 LAW OFFICES OF PETER G. ANGELOS, PC          GILMER         JACOB W           MD      15559                 LAW OFFICES OF PETER G. ANGELOS, PC
GEE           FRANCIS           MD      87310537                 LAW OFFICES OF PETER G. ANGELOS, PC          GILMER         JANIE             MD      24X14000290           LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                               Appendix A - 205
                                          Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                      Desc Main
                                                                                           Document Page 224 of 624
Claimant      Claimant          State                                                                      Claimant       Claimant            State
Last Name     First Name        Filed   Docket Number         Primary Plaintiff Counsel                    Last Name      First Name          Filed   Docket Number          Primary Plaintiff Counsel
GILMORE       WILLIE S          MD      89244501              LAW OFFICES OF PETER G. ANGELOS, PC          GORTON         THOMAS D            PA      2017CV3790AS           LAW OFFICES OF PETER G. ANGELOS, PC
GINN          BONITA L          MD      24X16000568           LAW OFFICES OF PETER G. ANGELOS, PC          GOSS           DAVID               MD      87CG-1380              LAW OFFICES OF PETER G. ANGELOS, PC
GINN          THOMAS M          MD      24X17000259           LAW OFFICES OF PETER G. ANGELOS, PC          GOTSCHALL      JOHN                MD      UNKNOWN_ADMIN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC
GIORDANO      LAWRENCE & LILL   MD      15598                 LAW OFFICES OF PETER G. ANGELOS, PC          GOTSCHALL      KENNETH             MD      24X16000328            LAW OFFICES OF PETER G. ANGELOS, PC
GIOVANNI      MICHAEL           PA      C48AB201277           LAW OFFICES OF PETER G. ANGELOS, PC          GOTTI          JOSEPH G.           MD      94153504               LAW OFFICES OF PETER G. ANGELOS, PC
GIOVE         JOHN J            MD      CAL89-16007           LAW OFFICES OF PETER G. ANGELOS, PC          GOTTLEIB       VERNON E. & FLO     MD      90026504               LAW OFFICES OF PETER G. ANGELOS, PC
GIPPRICH      STEPHEN J         MD      24X12000822           LAW OFFICES OF PETER G. ANGELOS, PC          GOTTWALD       JEROME B            PA      C48AB201220            LAW OFFICES OF PETER G. ANGELOS, PC
GIRTON        CLAUDE B          MD      24X17000062           LAW OFFICES OF PETER G. ANGELOS, PC          GOUDY          WILLIAM H           MD      93098511               LAW OFFICES OF PETER G. ANGELOS, PC
GIRTON        CLAUDE B          MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          GOUGH          CHARLES N           MD      89188503               LAW OFFICES OF PETER G. ANGELOS, PC
GISCHEL       JOHN              MD      87CG-1393             LAW OFFICES OF PETER G. ANGELOS, PC          GOULART        JANICE M            MD      24X16000312            LAW OFFICES OF PETER G. ANGELOS, PC
GIZINSKI      LEONARD           MD      86-2870 JFM           LAW OFFICES OF PETER G. ANGELOS, PC          GOWNLEY        JOHN R. & ELMIR R   MD      92230511               LAW OFFICES OF PETER G. ANGELOS, PC
GLAB          ERNEST R          MD      86CG-1082 23/112      LAW OFFICES OF PETER G. ANGELOS, PC          GOZORA         ARNOLD              MD      15692                  LAW OFFICES OF PETER G. ANGELOS, PC
GLADDEN       BRENDA J          MD      24X13000226           LAW OFFICES OF PETER G. ANGELOS, PC          GRADY          JEFFERY T           MD      24X13000663            LAW OFFICES OF PETER G. ANGELOS, PC
GLADHILL      CHARLES E. & MA   MD      15592                 LAW OFFICES OF PETER G. ANGELOS, PC          GRAHAM         CHARLES H           MD      CAL-90-09908           LAW OFFICES OF PETER G. ANGELOS, PC
GLADNEY       JOHN              MD      93167505              LAW OFFICES OF PETER G. ANGELOS, PC          GRAHAM         DURWARD B           MD      4719CV                 LAW OFFICES OF PETER G. ANGELOS, PC
GLASCO        DAVID R           MD      CAL90-29864           LAW OFFICES OF PETER G. ANGELOS, PC          GRAHAM         HARRY T             PA      97-C-1474S_TL          LAW OFFICES OF PETER G. ANGELOS, PC
GLASS         EUGENE            PA      ADMIN                 LAW OFFICES OF PETER G. ANGELOS, PC          GRAHAM         JOHNNY              MD      90229535               LAW OFFICES OF PETER G. ANGELOS, PC
GLASS         GEORGE V          MD      86CG-1642             LAW OFFICES OF PETER G. ANGELOS, PC          GRAHAM         LINN JR. E.         MD      8707-2514              LAW OFFICES OF PETER G. ANGELOS, PC
GLENN         MARSHALL          MD      90194502              LAW OFFICES OF PETER G. ANGELOS, PC          GRAHAM         MAURICE K           MD      24X15000344            LAW OFFICES OF PETER G. ANGELOS, PC
GLENN         ROBERT            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          GRAHAM         PATRICIA A          MD      24X13000095            LAW OFFICES OF PETER G. ANGELOS, PC
GLENN         ROBERT H          MD      24X17000260           LAW OFFICES OF PETER G. ANGELOS, PC          GRAHAM         ROSALIND B          MD      24X17000020            LAW OFFICES OF PETER G. ANGELOS, PC
GLENN         THOMAS R          PA      C48AB201311           LAW OFFICES OF PETER G. ANGELOS, PC          GRAHAM         WILLIE              MD      24X11000479            LAW OFFICES OF PETER G. ANGELOS, PC
GLENSKY       FREDERICK A       MD      91123507              LAW OFFICES OF PETER G. ANGELOS, PC          GRAMMER        NORMAN              MD      89026531               LAW OFFICES OF PETER G. ANGELOS, PC
GLENSKY       ROBERT            MD      24X15000657           LAW OFFICES OF PETER G. ANGELOS, PC          GRAMS          JOHN E              MD      24X15000055            LAW OFFICES OF PETER G. ANGELOS, PC
GLENSKY       ROBERT            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          GRANDSTAFF     RAYMOND             MD      4992CV                 LAW OFFICES OF PETER G. ANGELOS, PC
GLOCK         RAYMOND H. JR &   MD      17180                 LAW OFFICES OF PETER G. ANGELOS, PC          GRANESE        JAMES A             MD      24X12000405            LAW OFFICES OF PETER G. ANGELOS, PC
GLOCK         RAYMOND H. JR &   MD      90274540              LAW OFFICES OF PETER G. ANGELOS, PC          GRANGER        TERRENCE            MD      24X12000932            LAW OFFICES OF PETER G. ANGELOS, PC
GLOVER        JOHN D. & EARTH   MD      90208541              LAW OFFICES OF PETER G. ANGELOS, PC          GRANT          JAMES A             MD      90068504               LAW OFFICES OF PETER G. ANGELOS, PC
GLOWACKI      JOHN              MD      89164524              LAW OFFICES OF PETER G. ANGELOS, PC          GRANT          JAMES N             MD      24X12000598            LAW OFFICES OF PETER G. ANGELOS, PC
GMUREK        JOHN A            MD      86CG-3236             LAW OFFICES OF PETER G. ANGELOS, PC          GRANT          RAYMOND J           MD      24X12000365            LAW OFFICES OF PETER G. ANGELOS, PC
GODBOLD       JOHN L            MD      24X15000029           LAW OFFICES OF PETER G. ANGELOS, PC          GRATTAN        JAMES R             MD      24X13000634            LAW OFFICES OF PETER G. ANGELOS, PC
GODFREY       JAMES A           MD      24X14000383           LAW OFFICES OF PETER G. ANGELOS, PC          GRATZ          HUGO                MD      89237510               LAW OFFICES OF PETER G. ANGELOS, PC
GODISKA       CYRILL M          PA      C48AB201451           LAW OFFICES OF PETER G. ANGELOS, PC          GRAVES         CHARLES L           MD      24X13000700            LAW OFFICES OF PETER G. ANGELOS, PC
GODMAN        MELVIN B          MD      91221509              LAW OFFICES OF PETER G. ANGELOS, PC          GRAVITT        RONALD L            MD      CAL89-20137            LAW OFFICES OF PETER G. ANGELOS, PC
GODSEY        RALPH R           MD      24X12000197           LAW OFFICES OF PETER G. ANGELOS, PC          GRAVLIN        JACK J              PA      5899                   LAW OFFICES OF PETER G. ANGELOS, PC
GODWIN        WILLIAM A         MD      24X14000320           LAW OFFICES OF PETER G. ANGELOS, PC          GRAY           ALFRED A            TN      215806                 LAW OFFICES OF PETER G. ANGELOS, PC
GOGOLLA       RUDOLPH E         MD      24X13000652           LAW OFFICES OF PETER G. ANGELOS, PC          GRAY           EARL F              MD      24X17000389            LAW OFFICES OF PETER G. ANGELOS, PC
GOLABIESKI    RICHARD M         MD      88CG-574/51/174       LAW OFFICES OF PETER G. ANGELOS, PC          GRAY           EARL F              MD      87303518_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
GOLASZEWSKI   MARK              PA      C48AB201544           LAW OFFICES OF PETER G. ANGELOS, PC          GRAY           EARNEST L           MD      24X14000289            LAW OFFICES OF PETER G. ANGELOS, PC
GOLDBERG      MICHAEL J         MD      24X15000076           LAW OFFICES OF PETER G. ANGELOS, PC          GRAY           ERIC R              MD      90026518               LAW OFFICES OF PETER G. ANGELOS, PC
GOLDEN        LAWRENCE B.       MD      94325524              LAW OFFICES OF PETER G. ANGELOS, PC          GRAY           JAMES R             MD      90274594               LAW OFFICES OF PETER G. ANGELOS, PC
GOLDEN        RONALD B          MD      24X13000481           LAW OFFICES OF PETER G. ANGELOS, PC          GRAY           ROBERT E            PA      150902341              LAW OFFICES OF PETER G. ANGELOS, PC
GOLDING       PRESTON C         MD      24X15000327           LAW OFFICES OF PETER G. ANGELOS, PC          GRAY           ROGER A             MD      15585                  LAW OFFICES OF PETER G. ANGELOS, PC
GOLDMAN       KENNIE            MD      89069512              LAW OFFICES OF PETER G. ANGELOS, PC          GRAY           WILLIAM H           MD      24X15000007            LAW OFFICES OF PETER G. ANGELOS, PC
GOLDSTEIN     DAVID J           PA      C48AB201240           LAW OFFICES OF PETER G. ANGELOS, PC          GREAVER        JOSEPH              MD      24X16000539            LAW OFFICES OF PETER G. ANGELOS, PC
GOLDSTEIN     MOSES             MD      CAL89-05233           LAW OFFICES OF PETER G. ANGELOS, PC          GREAVER        JOSEPH              MD      UNKNOWN_ADMIN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC
GOLLIE        WAYNE G           PA      C48AB201566           LAW OFFICES OF PETER G. ANGELOS, PC          GREBE          JAMES C.            MD      88CG-428               LAW OFFICES OF PETER G. ANGELOS, PC
GOLOMBIESKI   JOHN P. & SYLVI   MD      90236508              LAW OFFICES OF PETER G. ANGELOS, PC          GREELEY        CHRISTIAN           MD      UNKNOWN_ADMIN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC
GOLSON        RICHARD B         MD      24X17000047           LAW OFFICES OF PETER G. ANGELOS, PC          GREEN          AGNES M             MD      5317CV                 LAW OFFICES OF PETER G. ANGELOS, PC
GOLUMBEK      ALPHONSE          MD      87CG-1492/38162       LAW OFFICES OF PETER G. ANGELOS, PC          GREEN          BONNIE J            MD      24X16000157            LAW OFFICES OF PETER G. ANGELOS, PC
GOMBERT       RODNEY            PA      C48AB201412           LAW OFFICES OF PETER G. ANGELOS, PC          GREEN          CHARLES A           MD      24X15000062            LAW OFFICES OF PETER G. ANGELOS, PC
GOMER         WALTER E          MD      7703                  LAW OFFICES OF PETER G. ANGELOS, PC          GREEN          CHARLES T           MD      24X16000579            LAW OFFICES OF PETER G. ANGELOS, PC
GOOD          CHARLES F         MD      24X17000166           LAW OFFICES OF PETER G. ANGELOS, PC          GREEN          CRYSTAL A           MD      24X13000616            LAW OFFICES OF PETER G. ANGELOS, PC
GOODACRE      DARLENE           MD      UNKNOWN_ADMIN_GP      LAW OFFICES OF PETER G. ANGELOS, PC          GREEN          DAVID L             MD      24X11000598            LAW OFFICES OF PETER G. ANGELOS, PC
GOODACRE      DARLENE           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          GREEN          HENRY               MD      87CG-3023              LAW OFFICES OF PETER G. ANGELOS, PC
GOODACRE      DARLENE C         MD      24X17000101           LAW OFFICES OF PETER G. ANGELOS, PC          GREEN          JACK C              MD      24X12000140            LAW OFFICES OF PETER G. ANGELOS, PC
GOODE         JASPER W          MD      24X17000247           LAW OFFICES OF PETER G. ANGELOS, PC          GREEN          JAMES               MD      8927-9511              LAW OFFICES OF PETER G. ANGELOS, PC
GOODMAN       CHARLES           MD      87CG-3026             LAW OFFICES OF PETER G. ANGELOS, PC          GREEN          JOHNIE              MD      17165                  LAW OFFICES OF PETER G. ANGELOS, PC
GOODMAN       JAMES E           MD      CAL90-00400           LAW OFFICES OF PETER G. ANGELOS, PC          GREEN          LARRY S             MD      88328523               LAW OFFICES OF PETER G. ANGELOS, PC
GOODMAN       JOHN J            MD      93167502              LAW OFFICES OF PETER G. ANGELOS, PC          GREEN          LEONARD             MD      88328518               LAW OFFICES OF PETER G. ANGELOS, PC
GOODMAN       LARRY             MD      24X15000150           LAW OFFICES OF PETER G. ANGELOS, PC          GREEN          MARJORIE            MD      UNKNOWN_ADMIN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC
GOODMAN       WALLACE N         MD      24X16000109           LAW OFFICES OF PETER G. ANGELOS, PC          GREEN          MARJORIE W          MD      24X17000275            LAW OFFICES OF PETER G. ANGELOS, PC
GOODMAN       WALLACE N         MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          GREEN          PHILLIP             MD      89069543               LAW OFFICES OF PETER G. ANGELOS, PC
GOODRICH      MYRA              MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          GREEN          REGINA C            MD      24X12000683            LAW OFFICES OF PETER G. ANGELOS, PC
GOODRICH      WILLIAM E         MD      91007510              LAW OFFICES OF PETER G. ANGELOS, PC          GREEN          SHELTON L           MD      24X13000307            LAW OFFICES OF PETER G. ANGELOS, PC
GOODRUM       CHARLES           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          GREEN          THOMAS E            MD      24X15000382            LAW OFFICES OF PETER G. ANGELOS, PC
GOODRUM       CHARLES L         MD      24X16000562           LAW OFFICES OF PETER G. ANGELOS, PC          GREEN          TRACY A             MD      91137506               LAW OFFICES OF PETER G. ANGELOS, PC
GOODSON       GERARD C          MD      24X15000248           LAW OFFICES OF PETER G. ANGELOS, PC          GREEN          WILLIAM E           MD      24X16000580            LAW OFFICES OF PETER G. ANGELOS, PC
GOODSON       THOMAS C          MD      8705-8552             LAW OFFICES OF PETER G. ANGELOS, PC          GREENBERG      CARL R              MD      87CG3728/45/198        LAW OFFICES OF PETER G. ANGELOS, PC
GORDON        CALVIN E          MD      17179                 LAW OFFICES OF PETER G. ANGELOS, PC          GREENE         CHARLES T           MD      24X12000664            LAW OFFICES OF PETER G. ANGELOS, PC
GORDON        GUY C. & EMMA V   MD      90236510              LAW OFFICES OF PETER G. ANGELOS, PC          GREENE         DANNIE B            PA      ADMIN_TL_GP            LAW OFFICES OF PETER G. ANGELOS, PC
GORE          DURAN             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          GREENE         JAMES A             MD      24X16000582            LAW OFFICES OF PETER G. ANGELOS, PC
GORE          DURAN C           MD      24X16000426           LAW OFFICES OF PETER G. ANGELOS, PC          GREENE         JONATHAN            MD      24X15000295            LAW OFFICES OF PETER G. ANGELOS, PC
GORMAN        ARTHUR F. & MAR   MD      15684                 LAW OFFICES OF PETER G. ANGELOS, PC          GREENE         RICHARD             MD      24X17000356            LAW OFFICES OF PETER G. ANGELOS, PC
GORMAN        JOHN F            PA      97-9003_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          GREENE         RICHARD             MD      UNKNOWN_ADMIN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC
GORMAN        JOHN F            PA      GD 97-8887_TL         LAW OFFICES OF PETER G. ANGELOS, PC          GREENSFELDER   HERMAN              MD      89069546               LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                               Appendix A - 206
                                           Case 17-03105                      Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                                Document Page 225 of 624
Claimant        Claimant         State                                                                          Claimant      Claimant          State
Last Name       First Name       Filed   Docket Number             Primary Plaintiff Counsel                    Last Name     First Name        Filed   Docket Number         Primary Plaintiff Counsel
GREENSTREET     JOHN W           MD      90229528                  LAW OFFICES OF PETER G. ANGELOS, PC          GUGLIELMI     VIRGILIO          MD      87CG3020/43/90        LAW OFFICES OF PETER G. ANGELOS, PC
GREENSTREET     RICHARD          MD      91305501                  LAW OFFICES OF PETER G. ANGELOS, PC          GUIDA         ANTHONY & MARY    PA      3566                  LAW OFFICES OF PETER G. ANGELOS, PC
GREENWOOD       TRULA L          MD      24X11000618               LAW OFFICES OF PETER G. ANGELOS, PC          GUIDO         CARMEL P          MD      91007515              LAW OFFICES OF PETER G. ANGELOS, PC
GREER           EDGAR W          MD      24X15000018               LAW OFFICES OF PETER G. ANGELOS, PC          GUIFFRE       AUSTIN J          MD      CAL-89-18393          LAW OFFICES OF PETER G. ANGELOS, PC
GREER           RALPH E          MD      24X13000690               LAW OFFICES OF PETER G. ANGELOS, PC          GULLETT       MARION            MD      15665                 LAW OFFICES OF PETER G. ANGELOS, PC
GREGG           RAYMOND F        TN      3-647-94                  LAW OFFICES OF PETER G. ANGELOS, PC          GUNDERSON     ALTON C           MD      24X12001020           LAW OFFICES OF PETER G. ANGELOS, PC
GREGORY         GEORGE           MD      87CG-3040                 LAW OFFICES OF PETER G. ANGELOS, PC          GUNDERSON     EARL              MD      88155532              LAW OFFICES OF PETER G. ANGELOS, PC
GREGORY         GREG G           MD      CAL93-00939               LAW OFFICES OF PETER G. ANGELOS, PC          GUNDLING      ROLAND F          MD      24X17000006           LAW OFFICES OF PETER G. ANGELOS, PC
GREGORY         MILTON A         MD      8727-8565                 LAW OFFICES OF PETER G. ANGELOS, PC          GUNDRUM       CARL D            PA      2017CV6657AS          LAW OFFICES OF PETER G. ANGELOS, PC
GREGORY         RONALD A         MD      24X12001033               LAW OFFICES OF PETER G. ANGELOS, PC          GUNTER        BILLY R           TN      375614                LAW OFFICES OF PETER G. ANGELOS, PC
GREGORY         SANDY A          MD      8718-7542                 LAW OFFICES OF PETER G. ANGELOS, PC          GUNTER        PAUL E            MD      90229538              LAW OFFICES OF PETER G. ANGELOS, PC
GRELLI          DOMINIC J        MD      24X16000384               LAW OFFICES OF PETER G. ANGELOS, PC          GUNTER        SARAH             MD      24X14000005           LAW OFFICES OF PETER G. ANGELOS, PC
GREN            JAN F            PA      110702324                 LAW OFFICES OF PETER G. ANGELOS, PC          GURTLER       LLOYD N           MD      24X11000565           LAW OFFICES OF PETER G. ANGELOS, PC
GRESDO          RITA             MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          GUTHRIE       FRED T            MD      5598CV                LAW OFFICES OF PETER G. ANGELOS, PC
GRESDO          RITA M           MD      24X17000093               LAW OFFICES OF PETER G. ANGELOS, PC          GUTHRIE       PETER O           MD      89251505              LAW OFFICES OF PETER G. ANGELOS, PC
GRESHAM         WILLIAM N        MD      24X12000007               LAW OFFICES OF PETER G. ANGELOS, PC          GUTHRIE       ROBERT A          MD      15613                 LAW OFFICES OF PETER G. ANGELOS, PC
GREWE           KEITH K          MD      93167501                  LAW OFFICES OF PETER G. ANGELOS, PC          GUTOWSKI      ANTHONY           MD      89139511              LAW OFFICES OF PETER G. ANGELOS, PC
GRIBBLE         WALTER W         MD      CAL90-17637               LAW OFFICES OF PETER G. ANGELOS, PC          GUY           CHARLES E         MD      92071504              LAW OFFICES OF PETER G. ANGELOS, PC
GRIFFIN         DONALD W         MD      91086533                  LAW OFFICES OF PETER G. ANGELOS, PC          GUYTON        WILSON            MD      87CG-2969             LAW OFFICES OF PETER G. ANGELOS, PC
GRIFFIN         FRANCES G        MD      24X13000499               LAW OFFICES OF PETER G. ANGELOS, PC          HAAS          BARRY D           PA      C48AB201410           LAW OFFICES OF PETER G. ANGELOS, PC
GRIFFIN         HANDSON          MD      90274589                  LAW OFFICES OF PETER G. ANGELOS, PC          HAASE         WILLIAM           MD      90274573              LAW OFFICES OF PETER G. ANGELOS, PC
GRIFFIN         MAURICE B        MD      24X15000771               LAW OFFICES OF PETER G. ANGELOS, PC          HABICHT       OSCAR E           MD      91007529              LAW OFFICES OF PETER G. ANGELOS, PC
GRIFFIN         RICHARD T        MD      91319518                  LAW OFFICES OF PETER G. ANGELOS, PC          HACHERL       CHARLES J         MD      CAL-89-18395          LAW OFFICES OF PETER G. ANGELOS, PC
GRIFFITH        CARL D           MD      90012527                  LAW OFFICES OF PETER G. ANGELOS, PC          HACKETT       JAMES M           DC      CA08152-93            LAW OFFICES OF PETER G. ANGELOS, PC
GRIFFITH        CHARLES          MD      CAL89-22532               LAW OFFICES OF PETER G. ANGELOS, PC          HACKETT       WILLIAM E         MD      91305514              LAW OFFICES OF PETER G. ANGELOS, PC
GRIFFITH        DONALD C         PA      C48AB201568               LAW OFFICES OF PETER G. ANGELOS, PC          HAFFNER       JOHN J            MD      89069513              LAW OFFICES OF PETER G. ANGELOS, PC
GRIFFITH        GEORGE H         MD      7704                      LAW OFFICES OF PETER G. ANGELOS, PC          HAGAN         WAYNE W           MD      24X15000498           LAW OFFICES OF PETER G. ANGELOS, PC
GRIFFITH        HERBERT P        MD      CAL89-13705               LAW OFFICES OF PETER G. ANGELOS, PC          HAGANS        JONATHAN          MD      24X12001034           LAW OFFICES OF PETER G. ANGELOS, PC
GRIFFITH        JOHN             FL      90-14522-CA-20            LAW OFFICES OF PETER G. ANGELOS, PC          HAGENKOTTER   WILLIAM A         PA      161102801             LAW OFFICES OF PETER G. ANGELOS, PC
GRIFFITH        RONNIE T         MD      24X16000564               LAW OFFICES OF PETER G. ANGELOS, PC          HAGENS        JOSEPH W          MD      CAL 90-09682          LAW OFFICES OF PETER G. ANGELOS, PC
GRIM            CHARLES          MD      24X17000353               LAW OFFICES OF PETER G. ANGELOS, PC          HAGER         EDWARD G          MD      89094541              LAW OFFICES OF PETER G. ANGELOS, PC
GRIM            ROBERT W         MD      24X13000249               LAW OFFICES OF PETER G. ANGELOS, PC          HAGER         WALTER F. & SAN   PA      3236                  LAW OFFICES OF PETER G. ANGELOS, PC
GRIMES          EDGAR M          MD      24X15000063               LAW OFFICES OF PETER G. ANGELOS, PC          HAGGERTY      MICHAEL F. & EL   PA      661                   LAW OFFICES OF PETER G. ANGELOS, PC
GRIMES          ROBERT E         MD      94066501                  LAW OFFICES OF PETER G. ANGELOS, PC          HAGUE         LEWIS B           MD      CAL89-18918           LAW OFFICES OF PETER G. ANGELOS, PC
GRIMES          VIRGINIA G       MD      24X16000017               LAW OFFICES OF PETER G. ANGELOS, PC          HAHN          RORY D            PA      C48AB201529           LAW OFFICES OF PETER G. ANGELOS, PC
GRIMM           KARL & SHIRLEY   MD      CAL90-18230               LAW OFFICES OF PETER G. ANGELOS, PC          HAHN          THELMA J          MD      24X13000271           LAW OFFICES OF PETER G. ANGELOS, PC
GRINAGE         LAWRENCE H       MD      92014543                  LAW OFFICES OF PETER G. ANGELOS, PC          HAHN          WAYNE R           MD      24X17000310           LAW OFFICES OF PETER G. ANGELOS, PC
GROB            JOHN             MD      87CG-0631                 LAW OFFICES OF PETER G. ANGELOS, PC          HAINES        GERALD J          PA      C48AB201573           LAW OFFICES OF PETER G. ANGELOS, PC
GROFT           JOSEPH           MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          HAIRE         LEON M            MD      24X17000029           LAW OFFICES OF PETER G. ANGELOS, PC
GROFT           JOSEPH A         MD      24X17000316               LAW OFFICES OF PETER G. ANGELOS, PC          HAIRE         LEON M            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
GROKAS          STANLEY          MD      24X13000243               LAW OFFICES OF PETER G. ANGELOS, PC          HALE          ROBERT C          MD      24X12000824           LAW OFFICES OF PETER G. ANGELOS, PC
GROOMES         WILLARD L        MD      25/90/86CG-1500           LAW OFFICES OF PETER G. ANGELOS, PC          HALE          ROBERT C          MD      89279513              LAW OFFICES OF PETER G. ANGELOS, PC
GROSS           CHARLES T        MD      24X15000353               LAW OFFICES OF PETER G. ANGELOS, PC          HALE          TOMMY K           TN      232414                LAW OFFICES OF PETER G. ANGELOS, PC
GROSS           EUGENE F         MD      24X12000794               LAW OFFICES OF PETER G. ANGELOS, PC          HALE          WILLIAM H         TN      117912                LAW OFFICES OF PETER G. ANGELOS, PC
GROSS           LUCILLE          MD      24X13000726               LAW OFFICES OF PETER G. ANGELOS, PC          HALEY         KAREN M           MD      24X15000427           LAW OFFICES OF PETER G. ANGELOS, PC
GROSS           WALTER           MD      5758                      LAW OFFICES OF PETER G. ANGELOS, PC          HALL          CHARLES T         DE      94C-11-209            LAW OFFICES OF PETER G. ANGELOS, PC
GROTH           WINFRED A        MD      24X14000065               LAW OFFICES OF PETER G. ANGELOS, PC          HALL          DONALD E          MD      24X13000586           LAW OFFICES OF PETER G. ANGELOS, PC
GROVE           DEWEY            MD      97094520CX395             LAW OFFICES OF PETER G. ANGELOS, PC          HALL          DOUGLAS R         MD      24X15000769           LAW OFFICES OF PETER G. ANGELOS, PC
GROVE           DONALD M         MD      24X16000124               LAW OFFICES OF PETER G. ANGELOS, PC          HALL          EDWARD L          MD      8727-8595             LAW OFFICES OF PETER G. ANGELOS, PC
GROVE           KATHLEEN         MD      24X16000056               LAW OFFICES OF PETER G. ANGELOS, PC          HALL          GUY L             MD      87CG-2410             LAW OFFICES OF PETER G. ANGELOS, PC
GROVES          CHARLES J        DE      99C-06-88ASB              LAW OFFICES OF PETER G. ANGELOS, PC          HALL          HOWARD E          MD      91305512              LAW OFFICES OF PETER G. ANGELOS, PC
GROVES          EDWARD C         MD      24X10000465               LAW OFFICES OF PETER G. ANGELOS, PC          HALL          LEONARD C         MD      85-CG-268 6/253       LAW OFFICES OF PETER G. ANGELOS, PC
GROWDEN         ALBERT F         MD      24X11000289               LAW OFFICES OF PETER G. ANGELOS, PC          HALL          LORRAINE V        MD      24X12000973           LAW OFFICES OF PETER G. ANGELOS, PC
GROWDEN         ALBERT F         MD      24X11000289_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          HALL          MAURICE           MD      89062533              LAW OFFICES OF PETER G. ANGELOS, PC
GRUBB           MELVIN E         MD      24X17000335               LAW OFFICES OF PETER G. ANGELOS, PC          HALL          MICHAEL           TN      349515                LAW OFFICES OF PETER G. ANGELOS, PC
GRUBBS          CHARLES H        MD      24X12001047               LAW OFFICES OF PETER G. ANGELOS, PC          HALL          PERCY L           MD      87CG-2360             LAW OFFICES OF PETER G. ANGELOS, PC
GRUBE           JOSEPH C         MD      87CG-1421                 LAW OFFICES OF PETER G. ANGELOS, PC          HALL          ROBERT R          MD      91109510              LAW OFFICES OF PETER G. ANGELOS, PC
GRUBER          WILLIAM C        MD      88200505                  LAW OFFICES OF PETER G. ANGELOS, PC          HALL          RONALD            MD      24X15000064           LAW OFFICES OF PETER G. ANGELOS, PC
GRUBOWSKI       HERMAN F         MD      91086531                  LAW OFFICES OF PETER G. ANGELOS, PC          HALL          RONALD W          MD      24X12001035           LAW OFFICES OF PETER G. ANGELOS, PC
GRUPP           SYLVESTER        MD      90012550                  LAW OFFICES OF PETER G. ANGELOS, PC          HALL          SAMUEL D          MD      CAL89-14315           LAW OFFICES OF PETER G. ANGELOS, PC
GRYKEN          ROBERT A         MD      24X11000435               LAW OFFICES OF PETER G. ANGELOS, PC          HALL          THOMAS H          MD      24X15000767           LAW OFFICES OF PETER G. ANGELOS, PC
GRZESNIKOWSKI   CHESTER          PA      2417                      LAW OFFICES OF PETER G. ANGELOS, PC          HALL          WALTER W          MD      24X12000175           LAW OFFICES OF PETER G. ANGELOS, PC
GUANTI          CONCETTA         MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          HALL          WILBUR E          MD      24X14000110           LAW OFFICES OF PETER G. ANGELOS, PC
GUANTI          CONCETTA M       MD      24X17000377               LAW OFFICES OF PETER G. ANGELOS, PC          HALL          WILLIAM           MD      24X11000537           LAW OFFICES OF PETER G. ANGELOS, PC
GUARNERA        FRANK C          MD      24X11000438               LAW OFFICES OF PETER G. ANGELOS, PC          HALL          WILLIAM E         MD      24X15000271           LAW OFFICES OF PETER G. ANGELOS, PC
GUDE            EARL J           MD      89164516                  LAW OFFICES OF PETER G. ANGELOS, PC          HALLARAN      EDWARD            MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC
GUE             THOMAS E         MD      24X14000250               LAW OFFICES OF PETER G. ANGELOS, PC          HALLBROOK     FREED             MD      87CG-1342             LAW OFFICES OF PETER G. ANGELOS, PC
GUERCIO         JOSEPH           MD      92335511                  LAW OFFICES OF PETER G. ANGELOS, PC          HALLOWELL     DENNIS W          PA      C48AB201340           LAW OFFICES OF PETER G. ANGELOS, PC
GUERIERI        ALFRED R         MD      24X15000057               LAW OFFICES OF PETER G. ANGELOS, PC          HALLOWELL     MARTIN H          PA      C48AB201248           LAW OFFICES OF PETER G. ANGELOS, PC
GUERIERI        NICHOLAS C       MD      90274526                  LAW OFFICES OF PETER G. ANGELOS, PC          HAM           MACK              MD      88CG-506              LAW OFFICES OF PETER G. ANGELOS, PC
GUERIN          DENIS M          MD      24X12000551               LAW OFFICES OF PETER G. ANGELOS, PC          HAMBLETON     JAMES W           MD      87CG2992/43/62        LAW OFFICES OF PETER G. ANGELOS, PC
GUERIN          ROBERT E         MD      24X17000125               LAW OFFICES OF PETER G. ANGELOS, PC          HAMBLETON     RALPH J           MD      88-89-CG6725272       LAW OFFICES OF PETER G. ANGELOS, PC
GUERIN          ROBERT E         MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          HAMBRICK      ALFRED            MD      89094537              LAW OFFICES OF PETER G. ANGELOS, PC
GUESSFORD       CHARLES S        MD      15636                     LAW OFFICES OF PETER G. ANGELOS, PC          HAMBRUCH      WILLIAM           MD      24X16000096           LAW OFFICES OF PETER G. ANGELOS, PC
GUESSFORD       THOMAS I         MD      24X17000263               LAW OFFICES OF PETER G. ANGELOS, PC          HAMBRUCH      WILLIAM           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
GUEST           BETTY J          MD      24X17000102               LAW OFFICES OF PETER G. ANGELOS, PC          HAMEL         CHARLES C         MD      24X15000348           LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                                Appendix A - 207
                                           Case 17-03105                    Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                              Document Page 226 of 624
Claimant       Claimant          State                                                                        Claimant     Claimant          State
Last Name      First Name        Filed   Docket Number           Primary Plaintiff Counsel                    Last Name    First Name        Filed   Docket Number     Primary Plaintiff Counsel
HAMILL         HARRY F.          MD      86CG727/21/227          LAW OFFICES OF PETER G. ANGELOS, PC          HARRINGTON   CHARLES H         MD      CAL89-17147       LAW OFFICES OF PETER G. ANGELOS, PC
HAMILTON       CLARENCE          MD      87CG-3649/45119         LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       ALLEN L           MD      8919-5514         LAW OFFICES OF PETER G. ANGELOS, PC
HAMILTON       DONALD D          MD      24X13000165             LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       ANDREW T          MD      24X13000560       LAW OFFICES OF PETER G. ANGELOS, PC
HAMILTON       DONALD L          MD      87CG3107/43/177         LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       ARTHUR L          MD      24X14000226       LAW OFFICES OF PETER G. ANGELOS, PC
HAMILTON       JAMES C           PA      100400913_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       BARBARA F         MD      24X15000597       LAW OFFICES OF PETER G. ANGELOS, PC
HAMILTON       JAMES P           MD      89062532                LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       CHARLES           MD      24X13000622       LAW OFFICES OF PETER G. ANGELOS, PC
HAMILTON       LARRY             MD      24X14000308             LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       CURTIS & RUBY V   MD      CAL89-19221       LAW OFFICES OF PETER G. ANGELOS, PC
HAMILTON       WILLIAM D         MD      24X11000930             LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       DAVID A           MD      24X15000097       LAW OFFICES OF PETER G. ANGELOS, PC
HAMM           DELMER            MD      24X16000086             LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       EDWARD L          MD      24X15000467       LAW OFFICES OF PETER G. ANGELOS, PC
HAMM           GEORGE            MD      CAL89-18487             LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       GLADYS V          MD      24X15000038       LAW OFFICES OF PETER G. ANGELOS, PC
HAMMAC         MILLARD L         TN      219812                  LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       HERBERT R         MD      24X15000614       LAW OFFICES OF PETER G. ANGELOS, PC
HAMMERBACKER   JOHN A            MD      24X15000553             LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       JAMES             MD      87CG-1162         LAW OFFICES OF PETER G. ANGELOS, PC
HAMMON         RANDY P           MD      24X15000328             LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       JEROME            MD      24X15000434       LAW OFFICES OF PETER G. ANGELOS, PC
HAMMOND        CAROL A           MD      24X11000527             LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       JOANN J           MD      24X14000292       LAW OFFICES OF PETER G. ANGELOS, PC
HAMMOND        CONLEY C          MD      7705                    LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       JOSEPH L          MD      24X17000103       LAW OFFICES OF PETER G. ANGELOS, PC
HAMMOND        FRANK L           MD      90274579                LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       JOSEPH O          MD      90229537          LAW OFFICES OF PETER G. ANGELOS, PC
HAMMOND        LOUIS E           MD      91123508                LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       LEONARD O         MD      24X12000938       LAW OFFICES OF PETER G. ANGELOS, PC
HAMMOND        MARTIN J          PA      ADMIN_TL                LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       LLOYD A           MD      24X15000401       LAW OFFICES OF PETER G. ANGELOS, PC
HAMMOND        TERRY L           MD      24X15000169             LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       MILBURN J         MD      93120521          LAW OFFICES OF PETER G. ANGELOS, PC
HAMSHEY        JOHN F            PA      C48AB20136              LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       MILTON L          MD      24X13000500       LAW OFFICES OF PETER G. ANGELOS, PC
HANAFIN        NORLEEN           MD      24X13000575             LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       ORVILLE & LORRA   MD      89164505          LAW OFFICES OF PETER G. ANGELOS, PC
HANCOCK        JAMES L           MD      24X11000512             LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       THOMAS R          MD      92154536          LAW OFFICES OF PETER G. ANGELOS, PC
HANESCHLAGER   FRANCIS C         MD      24X17000067             LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       WALTER            MD      87CG-3039         LAW OFFICES OF PETER G. ANGELOS, PC
HANESCHLAGER   FRANCIS C         MD      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       WAYNE             MD      24X14000066       LAW OFFICES OF PETER G. ANGELOS, PC
HANEY          GERALDINE W       MD      24X14000409             LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       WILLIAM           MD      24X11000913       LAW OFFICES OF PETER G. ANGELOS, PC
HANKEY         GORDON H          MD      88041535                LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       WILLIAM           MD      87CG-858          LAW OFFICES OF PETER G. ANGELOS, PC
HANKEY         MARLOW            MD      91171549                LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       WILLIAM D         MD      24X14000107       LAW OFFICES OF PETER G. ANGELOS, PC
HANKINS        RAYMOND           MD      88057519                LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       WILLIAM D         MD      24X16000349       LAW OFFICES OF PETER G. ANGELOS, PC
HANKINSON      DION V            MD      4501CV                  LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       WILLIAM E         MD      CAL90-16659       LAW OFFICES OF PETER G. ANGELOS, PC
HANKO          ANDREW C          DC      0007588-92              LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       WILLIAM J         MD      24X16000074       LAW OFFICES OF PETER G. ANGELOS, PC
HANKS          NAPOLEON          MD      24X11000859             LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       WILLIAM P         MD      87CG-858/36/228   LAW OFFICES OF PETER G. ANGELOS, PC
HANLEY         THOMAS            PA      161102845               LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       WILLIAM T         MD      89272524          LAW OFFICES OF PETER G. ANGELOS, PC
HANLEY         THOMAS A          MD      24X13000168             LAW OFFICES OF PETER G. ANGELOS, PC          HARRISON     ANDREW            MD      CAL89-16383       LAW OFFICES OF PETER G. ANGELOS, PC
HANLIN         DELMOS R          DC      93-CA05993              LAW OFFICES OF PETER G. ANGELOS, PC          HARRISON     ARNOLD            MD      24X12000994       LAW OFFICES OF PETER G. ANGELOS, PC
HANLIN         JAMES E           MD      4509                    LAW OFFICES OF PETER G. ANGELOS, PC          HARRISON     BENNIE F          MD      87CG-3031/43102   LAW OFFICES OF PETER G. ANGELOS, PC
HANNIGAN       DONALD O          MD      24X11000860             LAW OFFICES OF PETER G. ANGELOS, PC          HARRISON     EDGAR             MD      90236511          LAW OFFICES OF PETER G. ANGELOS, PC
HANNON         NORMAN J          MD      92154538                LAW OFFICES OF PETER G. ANGELOS, PC          HARRISON     JOHN              MD      88 91CG72952129   LAW OFFICES OF PETER G. ANGELOS, PC
HANNUM         KENNETH E         MD      88057520                LAW OFFICES OF PETER G. ANGELOS, PC          HARRISON     KATHRYN           MD      88328524          LAW OFFICES OF PETER G. ANGELOS, PC
HANSEN         WALTER G          MD      89286523                LAW OFFICES OF PETER G. ANGELOS, PC          HARRISON     KENNETH           MD      87CG-3674/45144   LAW OFFICES OF PETER G. ANGELOS, PC
HANSON         HOBERT L          MD      CAL90-18229             LAW OFFICES OF PETER G. ANGELOS, PC          HARRISON     MARY E            MD      91235505          LAW OFFICES OF PETER G. ANGELOS, PC
HANSON         MICHAEL W         MD      24X15000501             LAW OFFICES OF PETER G. ANGELOS, PC          HARRISON     NANCY J           MD      24X15000548       LAW OFFICES OF PETER G. ANGELOS, PC
HANSON         MICHAEL W         MD      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC          HARROW       VERDA             FL      90-53227          LAW OFFICES OF PETER G. ANGELOS, PC
HANZL          JOSEPH J          PA      C48AB201234             LAW OFFICES OF PETER G. ANGELOS, PC          HARRY        WILLIAM R         MD      87CG-2528/41198   LAW OFFICES OF PETER G. ANGELOS, PC
HARAHUS        MICHAEL           PA      C48AB201415             LAW OFFICES OF PETER G. ANGELOS, PC          HARRYMAN     NEIL J            MD      24X11000431       LAW OFFICES OF PETER G. ANGELOS, PC
HARDEN         MARSHALL W        MD      91179505                LAW OFFICES OF PETER G. ANGELOS, PC          HARSH        GEORGE F          MD      15653             LAW OFFICES OF PETER G. ANGELOS, PC
HARDEN         NICHOLAS G        MD      24X12000651             LAW OFFICES OF PETER G. ANGELOS, PC          HARSH        WENDELL           MD      24X12000783       LAW OFFICES OF PETER G. ANGELOS, PC
HARDESTY       VERNON F          MD      CAL90-15962             LAW OFFICES OF PETER G. ANGELOS, PC          HART         CRAIG W           MD      24X11000556       LAW OFFICES OF PETER G. ANGELOS, PC
HARDIN         BILLY R           MD      24X13000251             LAW OFFICES OF PETER G. ANGELOS, PC          HART         LINWOOD R         MD      92258535          LAW OFFICES OF PETER G. ANGELOS, PC
HARDING        TERRY L           PA      C48AB201271             LAW OFFICES OF PETER G. ANGELOS, PC          HART         WILLIAM S.        MD      8925-8542         LAW OFFICES OF PETER G. ANGELOS, PC
HARDISON       WILLIAM           MD      89139506                LAW OFFICES OF PETER G. ANGELOS, PC          HARTLINE     CARLTON E         PA      160701576         LAW OFFICES OF PETER G. ANGELOS, PC
HARDMAN        DENNIS L          MD      15662                   LAW OFFICES OF PETER G. ANGELOS, PC          HARTLOVE     RUSSELL           MD      91184544          LAW OFFICES OF PETER G. ANGELOS, PC
HARDY          BERNARD E         MD      5406CV                  LAW OFFICES OF PETER G. ANGELOS, PC          HARTMAN      ALBERT            MD      89111509          LAW OFFICES OF PETER G. ANGELOS, PC
HARDY          CHARLES           MD      CV-6340                 LAW OFFICES OF PETER G. ANGELOS, PC          HARTMAN      ALBERT A          MD      87CG-0610         LAW OFFICES OF PETER G. ANGELOS, PC
HARDY          CHARLES D         MD      CV6340                  LAW OFFICES OF PETER G. ANGELOS, PC          HARTMAN      BETTY L           PA      C48AB20178        LAW OFFICES OF PETER G. ANGELOS, PC
HARDY          CHARLES W         MD      92304522                LAW OFFICES OF PETER G. ANGELOS, PC          HARTMAN      CHARLES           MD      CV6217            LAW OFFICES OF PETER G. ANGELOS, PC
HARDY          RONALD J          MD      15546                   LAW OFFICES OF PETER G. ANGELOS, PC          HARTMAN      GEORGE A          MD      24X17000143       LAW OFFICES OF PETER G. ANGELOS, PC
HARDY          WALTER            MD      88179508                LAW OFFICES OF PETER G. ANGELOS, PC          HARTMAN      JOHN K            MD      24X11000469       LAW OFFICES OF PETER G. ANGELOS, PC
HARE           LAWRENCE E        MD      24X11000861             LAW OFFICES OF PETER G. ANGELOS, PC          HARTMAN      RAMON C. V EAGL   MD      90236509          LAW OFFICES OF PETER G. ANGELOS, PC
HARE           RALPH K           MD      24X16000123             LAW OFFICES OF PETER G. ANGELOS, PC          HARTMAN      VALENTINE F       MD      88041536          LAW OFFICES OF PETER G. ANGELOS, PC
HARE           RALPH K           MD      C02CV17000700           LAW OFFICES OF PETER G. ANGELOS, PC          HARTZELL     DALE D            PA      C48AB201213       LAW OFFICES OF PETER G. ANGELOS, PC
HARE           ROBERT R. & JUL   MD      CV6324                  LAW OFFICES OF PETER G. ANGELOS, PC          HARTZELL     KATHI A           PA      160803087         LAW OFFICES OF PETER G. ANGELOS, PC
HARGRAVE       GREGORY L         MD      24X13000765             LAW OFFICES OF PETER G. ANGELOS, PC          HARVEY       IRVIN K           MD      24X15000357       LAW OFFICES OF PETER G. ANGELOS, PC
HARGROVE       MELVIN L          MD      24X16000370             LAW OFFICES OF PETER G. ANGELOS, PC          HARVEY       JOSEPH A          MD      24X16000316       LAW OFFICES OF PETER G. ANGELOS, PC
HARKLESS       ISIAH L           MD      90348508                LAW OFFICES OF PETER G. ANGELOS, PC          HARVEY       RICHARD J         MD      4503              LAW OFFICES OF PETER G. ANGELOS, PC
HARKUM         JEROME B.         MD      89195513                LAW OFFICES OF PETER G. ANGELOS, PC          HARVEY       ROBERT B          TN      3-695-94          LAW OFFICES OF PETER G. ANGELOS, PC
HARLEE         JOHN E            MD      88CG512/51/112          LAW OFFICES OF PETER G. ANGELOS, PC          HARVEY       ROBERT B          MD      88057543          LAW OFFICES OF PETER G. ANGELOS, PC
HARMAN         JOHN C.           MD      CV6218                  LAW OFFICES OF PETER G. ANGELOS, PC          HASENECZ     DANIEL J          PA      C48AB20134        LAW OFFICES OF PETER G. ANGELOS, PC
HARMAN         JOHN W.           MD      15625                   LAW OFFICES OF PETER G. ANGELOS, PC          HASENECZ     JAMES P           PA      C48AB20144        LAW OFFICES OF PETER G. ANGELOS, PC
HARMON         LYNN D. & DOROT   MD      CV6219                  LAW OFFICES OF PETER G. ANGELOS, PC          HASLAM       ROBERT R          MD      CAL89-18827       LAW OFFICES OF PETER G. ANGELOS, PC
HARMON         MARK A            MD      24X15000606             LAW OFFICES OF PETER G. ANGELOS, PC          HASLUP       FREDERICK         MD      24X13000471       LAW OFFICES OF PETER G. ANGELOS, PC
HARMON         WILLIAM W         MD      91184503                LAW OFFICES OF PETER G. ANGELOS, PC          HASSLER      BETTY J. V AC&S   MD      15619             LAW OFFICES OF PETER G. ANGELOS, PC
HARNE          ALBERT P. & LOU   MD      17114                   LAW OFFICES OF PETER G. ANGELOS, PC          HASTINGS     CARL              MD      87CG-1365         LAW OFFICES OF PETER G. ANGELOS, PC
HARPER         BRYAN K           MD      91213514                LAW OFFICES OF PETER G. ANGELOS, PC          HASTINGS     LAWRENCE          MD      24X15000466       LAW OFFICES OF PETER G. ANGELOS, PC
HARPER         ROBERT            MD      CV-6308                 LAW OFFICES OF PETER G. ANGELOS, PC          HATCHER      VINSON & TWILA    MD      17115             LAW OFFICES OF PETER G. ANGELOS, PC
HARR           ROBERT L. & BET   MD      15700                   LAW OFFICES OF PETER G. ANGELOS, PC          HATFIELD     DAREN K           TN      317117            LAW OFFICES OF PETER G. ANGELOS, PC
HARRER         JOHN A            MD      87-CG-3695 45/165       LAW OFFICES OF PETER G. ANGELOS, PC          HATFIELD     RICHARD           MD      24X12001144       LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                         Appendix A - 208
                                            Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                             Document Page 227 of 624
Claimant        Claimant          State                                                                      Claimant     Claimant      State
Last Name       First Name        Filed   Docket Number         Primary Plaintiff Counsel                    Last Name    First Name    Filed   Docket Number             Primary Plaintiff Counsel
HATHAWAY        WILLIAM L         MD      87CG3064/43/134       LAW OFFICES OF PETER G. ANGELOS, PC          HENKLE       JOHN P        MD      CAL-89-18822              LAW OFFICES OF PETER G. ANGELOS, PC
HATLEY          DEMSEY V EAGLE    MD      5989CV                LAW OFFICES OF PETER G. ANGELOS, PC          HENNESSY     ROBERT C      PA      C48AB201622               LAW OFFICES OF PETER G. ANGELOS, PC
HATMAKER        FRANKLIN E        TN      261911                LAW OFFICES OF PETER G. ANGELOS, PC          HENNINGER    HOWARD        MD      90274581                  LAW OFFICES OF PETER G. ANGELOS, PC
HAUPT           DONALD W          MD      24X14000298           LAW OFFICES OF PETER G. ANGELOS, PC          HENNINGSEN   KURT          MD      24X16000158               LAW OFFICES OF PETER G. ANGELOS, PC
HAUSMAN         CHARLES W. V EA   MD      90019502              LAW OFFICES OF PETER G. ANGELOS, PC          HENNINGSEN   KURT          MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC
HAWBAKER        CHARLES E. & LO   MD      15596                 LAW OFFICES OF PETER G. ANGELOS, PC          HENRY        DONALD C      MD      24X16000099               LAW OFFICES OF PETER G. ANGELOS, PC
HAWBAKER        JOYCE & JOHN V    MD      15693                 LAW OFFICES OF PETER G. ANGELOS, PC          HENRY        FRED          MD      CAL90-18249               LAW OFFICES OF PETER G. ANGELOS, PC
HAWK            RONALD J          PA      C48AB201561           LAW OFFICES OF PETER G. ANGELOS, PC          HENRY        GRAHAM B      MD      89026524                  LAW OFFICES OF PETER G. ANGELOS, PC
HAWKINS         DONALD K          MD      24X15000312           LAW OFFICES OF PETER G. ANGELOS, PC          HENRY        GRAHAM B      MD      91184504                  LAW OFFICES OF PETER G. ANGELOS, PC
HAWKINS         DONALD K          MD      92071517              LAW OFFICES OF PETER G. ANGELOS, PC          HENRY        HOLDRIDGE L   MD      CV7904                    LAW OFFICES OF PETER G. ANGELOS, PC
HAWKINS         EZZARD            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          HENRY        HOWARD L      MD      24X12000701               LAW OFFICES OF PETER G. ANGELOS, PC
HAWKINS         EZZARD D          MD      24X16000412           LAW OFFICES OF PETER G. ANGELOS, PC          HENRY        LEROY         MD      24X15000778               LAW OFFICES OF PETER G. ANGELOS, PC
HAWKINS         KENNETH P         TN      2-703-94              LAW OFFICES OF PETER G. ANGELOS, PC          HENRY        LUTHER L      PA      2013CV4063AS_ADMIN_TL_    LAW OFFICES OF PETER G. ANGELOS, PC
HAWKINS         LEROY             MD      87CG-2364             LAW OFFICES OF PETER G. ANGELOS, PC          HENRY        WILLIAM L     MD      8706-5583                 LAW OFFICES OF PETER G. ANGELOS, PC
HAWKINS         LEROY             MD      88CG-416              LAW OFFICES OF PETER G. ANGELOS, PC          HENRY        WILLIAM L     MD      87CG-3052                 LAW OFFICES OF PETER G. ANGELOS, PC
HAWKINS         WILLIAM           MD      91109511              LAW OFFICES OF PETER G. ANGELOS, PC          HENSEN       ANNA A        MD      24X16000523               LAW OFFICES OF PETER G. ANGELOS, PC
HAWKINS         YOLANDA & DONAL   MD      90061501              LAW OFFICES OF PETER G. ANGELOS, PC          HENSHAW      EDWARD        MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC
HAWLEY          VERNON            MD      8807-1557             LAW OFFICES OF PETER G. ANGELOS, PC          HENSHAW      EDWARD T      MD      24X17000255               LAW OFFICES OF PETER G. ANGELOS, PC
HAWORTH         JOE E             TN      362112                LAW OFFICES OF PETER G. ANGELOS, PC          HENSLEY      EDGAR D       MD      24X15000148               LAW OFFICES OF PETER G. ANGELOS, PC
HAWSE           RICHARD W         MD      24X14000319           LAW OFFICES OF PETER G. ANGELOS, PC          HENSON       ANDREW B      MD      24X15000615               LAW OFFICES OF PETER G. ANGELOS, PC
HAY             DONALD R          MD      24X15000269           LAW OFFICES OF PETER G. ANGELOS, PC          HENSON       EARL L        MD      90229525                  LAW OFFICES OF PETER G. ANGELOS, PC
HAY             EDWARD F          MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          HENSON       PAULINE       MD      24X13000682               LAW OFFICES OF PETER G. ANGELOS, PC
HAYCRAFT        WILLIAM           MD      90274570              LAW OFFICES OF PETER G. ANGELOS, PC          HEPDING      JAMES M       MD      24X16000359               LAW OFFICES OF PETER G. ANGELOS, PC
HAYDEN          CARL W            MD      24X17000450           LAW OFFICES OF PETER G. ANGELOS, PC          HEPDING      JAMES M       MD      8716-3513                 LAW OFFICES OF PETER G. ANGELOS, PC
HAYDEN          CHARLES G         DC      0008321-92            LAW OFFICES OF PETER G. ANGELOS, PC          HEPDING      JAMES M       MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC
HAYDEN          CONWAY            MD      8706-5590             LAW OFFICES OF PETER G. ANGELOS, PC          HERMANN      RICHARD A     PA      090900584_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC
HAYES           ALBERT J          MD      91171507              LAW OFFICES OF PETER G. ANGELOS, PC          HERNDON      GEORGE W      DC      93-CA05999                LAW OFFICES OF PETER G. ANGELOS, PC
HAYES           ALBERT J          MD      91179506              LAW OFFICES OF PETER G. ANGELOS, PC          HERSHEY      RICHARD E     MD      89062528                  LAW OFFICES OF PETER G. ANGELOS, PC
HAYES           HUGH D            MD      CAL90-15968           LAW OFFICES OF PETER G. ANGELOS, PC          HERTZFELT    RAYMOND F     MD      87CG2056/43/26            LAW OFFICES OF PETER G. ANGELOS, PC
HAYMAN          FRANK O           MD      24X13000170           LAW OFFICES OF PETER G. ANGELOS, PC          HESS         CHARLES R     MD      CV6371                    LAW OFFICES OF PETER G. ANGELOS, PC
HAYMAN          MURRAY            DC      CA08327-92            LAW OFFICES OF PETER G. ANGELOS, PC          HESS         DENNIS W      MD      24X17000380               LAW OFFICES OF PETER G. ANGELOS, PC
HAYSLETT        RALPH             MD      87CG-3531/45/1        LAW OFFICES OF PETER G. ANGELOS, PC          HESS         GEORGE        MD      91305503                  LAW OFFICES OF PETER G. ANGELOS, PC
HAZEL           KENNETH T. & BR   MD      15628                 LAW OFFICES OF PETER G. ANGELOS, PC          HESS         LESTER W      MD      90002517                  LAW OFFICES OF PETER G. ANGELOS, PC
HAZEL           RUSSELL L. JR &   MD      15631                 LAW OFFICES OF PETER G. ANGELOS, PC          HESSLER      ANTHONY W     MD      24X16000031               LAW OFFICES OF PETER G. ANGELOS, PC
HEADLEY         RUSSELL JR        MD      CV6376                LAW OFFICES OF PETER G. ANGELOS, PC          HESSLER      ANTHONY W     MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC
HEALY           FRANCIS J         MD      CAL91-22653           LAW OFFICES OF PETER G. ANGELOS, PC          HESSLER      FRANCIS L     MD      90348506                  LAW OFFICES OF PETER G. ANGELOS, PC
HEALY           LESLIE            MD      88CG-412              LAW OFFICES OF PETER G. ANGELOS, PC          HESSLER      GARRY         MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC
HEALY           PATRICK J         MD      24X11000524           LAW OFFICES OF PETER G. ANGELOS, PC          HESSLER      GARRY W       MD      24X16000517               LAW OFFICES OF PETER G. ANGELOS, PC
HEARN           FRANKLIN THOMAS   MD      92335528              LAW OFFICES OF PETER G. ANGELOS, PC          HESSLER      JAMES M       MD      24X12001080               LAW OFFICES OF PETER G. ANGELOS, PC
HEAYN           LESLIE            MD      88CG-412              LAW OFFICES OF PETER G. ANGELOS, PC          HESTICK      GERSHAM       MD      90274532                  LAW OFFICES OF PETER G. ANGELOS, PC
HEBRON          LEON J            MD      24X16000479           LAW OFFICES OF PETER G. ANGELOS, PC          HETMANSKI    CHESTER J     MD      88091543                  LAW OFFICES OF PETER G. ANGELOS, PC
HECK            CAREY S           MD      91305502              LAW OFFICES OF PETER G. ANGELOS, PC          HETRICK      ANDREW J      MD      CAL90-16656               LAW OFFICES OF PETER G. ANGELOS, PC
HECK            GLORIA V EAGLE    MD      90194506              LAW OFFICES OF PETER G. ANGELOS, PC          HETRICK      ARTHURE H     MD      87CG-2964/43/43           LAW OFFICES OF PETER G. ANGELOS, PC
HECKLER         EARL J            MD      87CG-2955             LAW OFFICES OF PETER G. ANGELOS, PC          HETRICK      OSCAR B       DE      01C-06-114ASB             LAW OFFICES OF PETER G. ANGELOS, PC
HEDGE           JOYCE A           MD      24X14000521           LAW OFFICES OF PETER G. ANGELOS, PC          HETZ         KARL T        MD      4620CV                    LAW OFFICES OF PETER G. ANGELOS, PC
HEDGEPETH       ANNIE L           MD      87CG3659/45/129       LAW OFFICES OF PETER G. ANGELOS, PC          HICKEY       JAMES M       PA      4401                      LAW OFFICES OF PETER G. ANGELOS, PC
HEDRICK         DALLAS A          MD      24X17000314           LAW OFFICES OF PETER G. ANGELOS, PC          HICKMAN      FREDERICK C   DE      01C-06-111ASB             LAW OFFICES OF PETER G. ANGELOS, PC
HEFFELFINGER    ROBERT B          PA      C48AB201384           LAW OFFICES OF PETER G. ANGELOS, PC          HICKS        FRANK D       MD      CAL92-09910               LAW OFFICES OF PETER G. ANGELOS, PC
HEFFNER         PAUL L            PA      C48AB201350           LAW OFFICES OF PETER G. ANGELOS, PC          HICKS        JOHN L        MD      90156502                  LAW OFFICES OF PETER G. ANGELOS, PC
HEIL            DAVID             MD      24X15000523           LAW OFFICES OF PETER G. ANGELOS, PC          HICKS        RANDY G       MD      24X16000110               LAW OFFICES OF PETER G. ANGELOS, PC
HEIM            NORMAN G          PA      151201938             LAW OFFICES OF PETER G. ANGELOS, PC          HICKS        RANDY G       MD      24X16000110_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
HEINBUCH        JOHN G            MD      CAL89-14783           LAW OFFICES OF PETER G. ANGELOS, PC          HICKS        SHARON K      MD      24X15000056               LAW OFFICES OF PETER G. ANGELOS, PC
HEINBUCH        VERNON G. & AGN   MD      90061506              LAW OFFICES OF PETER G. ANGELOS, PC          HICKS        SHARON K      MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC
HEINEY          LARRY W           PA      C48AB201639           LAW OFFICES OF PETER G. ANGELOS, PC          HIEGGBY      DONALD F      MD      91221516                  LAW OFFICES OF PETER G. ANGELOS, PC
HEINLEIN        JOSEPH J          MD      15526                 LAW OFFICES OF PETER G. ANGELOS, PC          HIETT        DANIEL E      MD      24X15000028               LAW OFFICES OF PETER G. ANGELOS, PC
HEINTZELMAN     FRANKLIN A        PA      C48AB201431           LAW OFFICES OF PETER G. ANGELOS, PC          HIGBEE       THEODORE J    MD      87CG-3571/45/41           LAW OFFICES OF PETER G. ANGELOS, PC
HEINTZEMAN      CHARLES           MD      24X17000336           LAW OFFICES OF PETER G. ANGELOS, PC          HIGGINS      ARTHUR A      MD      90002514                  LAW OFFICES OF PETER G. ANGELOS, PC
HEINZE          HOWARD L          MD      24X11000695           LAW OFFICES OF PETER G. ANGELOS, PC          HIGGINS      BENNIE        MD      88328510                  LAW OFFICES OF PETER G. ANGELOS, PC
HEISLER         JOSEPH F          MD      24X12000941           LAW OFFICES OF PETER G. ANGELOS, PC          HIGGINS      MICHAEL H     MD      15666                     LAW OFFICES OF PETER G. ANGELOS, PC
HELLEN          WILLIAM F         MD      24X11000626           LAW OFFICES OF PETER G. ANGELOS, PC          HIGGS        GEORGE W      MD      ADMIN                     LAW OFFICES OF PETER G. ANGELOS, PC
HELLER          EUGENE            FL      90-14526-CA-19        LAW OFFICES OF PETER G. ANGELOS, PC          HIGGS        GEORGE W      MD      CAL89-24207               LAW OFFICES OF PETER G. ANGELOS, PC
HELLMUTH        STEPHEN J         MD      24X15000364           LAW OFFICES OF PETER G. ANGELOS, PC          HIGH         GALEN         PA      C48AB201631               LAW OFFICES OF PETER G. ANGELOS, PC
HELM            HENRY             MD      89188504              LAW OFFICES OF PETER G. ANGELOS, PC          HILBERT      KENNETH J     PA      C48AB20151                LAW OFFICES OF PETER G. ANGELOS, PC
HELMER          THERESA M         MD      24X13000401           LAW OFFICES OF PETER G. ANGELOS, PC          HILDEBRAND   HENRY H       PA      C48AB201635               LAW OFFICES OF PETER G. ANGELOS, PC
HELMS           GARY E            TN      259614                LAW OFFICES OF PETER G. ANGELOS, PC          HILDITCH     JOHN W        MD      87CG2960/43/30            LAW OFFICES OF PETER G. ANGELOS, PC
HELMS           TERRY K           FL      88-12330-CA-25        LAW OFFICES OF PETER G. ANGELOS, PC          HILKER       CHARLES M     MD      24X11000473               LAW OFFICES OF PETER G. ANGELOS, PC
HELSLEY         DEWEY M           MD      CAL91-22651           LAW OFFICES OF PETER G. ANGELOS, PC          HILL         GAIL Y        MD      24X13000672               LAW OFFICES OF PETER G. ANGELOS, PC
HELTON          ALVIN S           TN      1-647-94              LAW OFFICES OF PETER G. ANGELOS, PC          HILL         JEAN          MD      24X14000018               LAW OFFICES OF PETER G. ANGELOS, PC
HELTON          ROBERT E          MD      24X15000249           LAW OFFICES OF PETER G. ANGELOS, PC          HILL         JIMMY L       MD      90274634                  LAW OFFICES OF PETER G. ANGELOS, PC
HEMBY           HERBERT P         MD      24X17000215           LAW OFFICES OF PETER G. ANGELOS, PC          HILL         JOHN          MD      17101                     LAW OFFICES OF PETER G. ANGELOS, PC
HEMERLY         RANDY K           PA      C48AB20174            LAW OFFICES OF PETER G. ANGELOS, PC          HILL         JOHN F        MD      91007576                  LAW OFFICES OF PETER G. ANGELOS, PC
HEMLING         WILLIAM V EAGLE   MD      89188501              LAW OFFICES OF PETER G. ANGELOS, PC          HILL         LEO H         TN      2 676 94                  LAW OFFICES OF PETER G. ANGELOS, PC
HENDRICK        SALLIE V          MD      24X13000679           LAW OFFICES OF PETER G. ANGELOS, PC          HILL         OLIVER        MD      24X16000583               LAW OFFICES OF PETER G. ANGELOS, PC
HENDRICKS       CLAYTON P         MD      CAL90-17633           LAW OFFICES OF PETER G. ANGELOS, PC          HILL         RAYMOND E     MD      24X16000164               LAW OFFICES OF PETER G. ANGELOS, PC
HENDRICKS       HAROLD D          MD      86CG-1635/26/25       LAW OFFICES OF PETER G. ANGELOS, PC          HILL         RICHARD A     MD      CAL89-15292               LAW OFFICES OF PETER G. ANGELOS, PC
HENKENSIEFKEN   JOHN C            MD      24X12000294           LAW OFFICES OF PETER G. ANGELOS, PC          HILL         ROBERT        MD      24X13000244               LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                            Appendix A - 209
                                       Case 17-03105                      Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                            Document Page 228 of 624
Claimant        Claimant     State                                                                          Claimant     Claimant         State
Last Name       First Name   Filed   Docket Number             Primary Plaintiff Counsel                    Last Name    First Name       Filed   Docket Number         Primary Plaintiff Counsel
HILL            ROBERT J     MD      24X13000188               LAW OFFICES OF PETER G. ANGELOS, PC          HOLMES       LAWRENCE E       MD      CAL90-18227           LAW OFFICES OF PETER G. ANGELOS, PC
HILL            ROBERT J     MD      8711-4513                 LAW OFFICES OF PETER G. ANGELOS, PC          HOLMES       ROBERT           MD      90194529              LAW OFFICES OF PETER G. ANGELOS, PC
HILL            STEPHEN H    MD      24X13000253               LAW OFFICES OF PETER G. ANGELOS, PC          HOLMES       WILLIAM L        MD      24X16000558           LAW OFFICES OF PETER G. ANGELOS, PC
HILL            THOMAS G     TN      3-703-94                  LAW OFFICES OF PETER G. ANGELOS, PC          HOLT         ALFRED J         MD      24X15000616           LAW OFFICES OF PETER G. ANGELOS, PC
HILL            WILLIAM J    PA      160300371                 LAW OFFICES OF PETER G. ANGELOS, PC          HOLT         FRANK            MD      CAL90-17627           LAW OFFICES OF PETER G. ANGELOS, PC
HILLEARY        RUSSELL H    MD      CV6366                    LAW OFFICES OF PETER G. ANGELOS, PC          HOLT         MAE A            MD      24X12000950           LAW OFFICES OF PETER G. ANGELOS, PC
HILLEGAS        STANLEY      PA      5120 S 1988               LAW OFFICES OF PETER G. ANGELOS, PC          HOLTHAUS     CHARLES          MD      89094534              LAW OFFICES OF PETER G. ANGELOS, PC
HILLIS          RALPH C      MD      89237519                  LAW OFFICES OF PETER G. ANGELOS, PC          HOLTHAUS     JOSEPH L         MD      90002523              LAW OFFICES OF PETER G. ANGELOS, PC
HILS            ANDREW       MD      89026520                  LAW OFFICES OF PETER G. ANGELOS, PC          HOLTMAN      RONALD B         MD      24X11000902           LAW OFFICES OF PETER G. ANGELOS, PC
HILTON          JIMMY K      TN      312013                    LAW OFFICES OF PETER G. ANGELOS, PC          HOLTZHAFER   KENNETH          PA      C48AB201554           LAW OFFICES OF PETER G. ANGELOS, PC
HILTZ           THOMAS N     MD      24X17000104               LAW OFFICES OF PETER G. ANGELOS, PC          HOLTZNER     CHARLES          MD      89094536              LAW OFFICES OF PETER G. ANGELOS, PC
HINES           AVON M.      MD      90156521                  LAW OFFICES OF PETER G. ANGELOS, PC          HOLTZNER     WILLIAM W        MD      87CG01469/38139       LAW OFFICES OF PETER G. ANGELOS, PC
HINES           LARRY D      MD      24X12000931               LAW OFFICES OF PETER G. ANGELOS, PC          HONEYCUTT    JOE              DC      91-CA01776            LAW OFFICES OF PETER G. ANGELOS, PC
HINKE           CLARENCE H   MD      87CG-3596/45/66           LAW OFFICES OF PETER G. ANGELOS, PC          HOOK         GEORGE B.        MD      87CG                  LAW OFFICES OF PETER G. ANGELOS, PC
HINNANT         DOROTHY M    MD      90274582                  LAW OFFICES OF PETER G. ANGELOS, PC          HOOKS        FRANKLIN N       MD      CAL90-05740           LAW OFFICES OF PETER G. ANGELOS, PC
HINNANT         GEORGE H     MD      91221512                  LAW OFFICES OF PETER G. ANGELOS, PC          HOOVER       JOSEPH T         MD      24X15000184           LAW OFFICES OF PETER G. ANGELOS, PC
HIPSLEY         JAMES C      MD      CAL90-15967               LAW OFFICES OF PETER G. ANGELOS, PC          HOOVER       RICHARD G        MD      24X15000043           LAW OFFICES OF PETER G. ANGELOS, PC
HIRONS          RAY J        MD      88057521                  LAW OFFICES OF PETER G. ANGELOS, PC          HOPEWELL     CHARLES          MD      24X11000863           LAW OFFICES OF PETER G. ANGELOS, PC
HIRSCH          RICHARD E    MD      87CG-959                  LAW OFFICES OF PETER G. ANGELOS, PC          HOPKINS      PAUL             MD      88179506              LAW OFFICES OF PETER G. ANGELOS, PC
HITCHCOCK       COLEMAN L    MD      24X13000404               LAW OFFICES OF PETER G. ANGELOS, PC          HOPKINS      RICHARD W        MD      24X14000493           LAW OFFICES OF PETER G. ANGELOS, PC
HITCHINS        STANLEY H    MD      CV6158                    LAW OFFICES OF PETER G. ANGELOS, PC          HOPKINS      SAMUEL H         MD      89164518              LAW OFFICES OF PETER G. ANGELOS, PC
HITCHO          STEPHEN      PA      C48AB2009075              LAW OFFICES OF PETER G. ANGELOS, PC          HOPPERS      LAWRENCE D       MD      24X17000002           LAW OFFICES OF PETER G. ANGELOS, PC
HITE            DENNIS A     MD      CV6310                    LAW OFFICES OF PETER G. ANGELOS, PC          HOPSON       ROY              MD      90274627              LAW OFFICES OF PETER G. ANGELOS, PC
HOBBS           FRED A       TN      1-697-94                  LAW OFFICES OF PETER G. ANGELOS, PC          HORAN        HARRY A          MD      87CG-2492             LAW OFFICES OF PETER G. ANGELOS, PC
HOBDAY          WARD         MD      15561                     LAW OFFICES OF PETER G. ANGELOS, PC          HORAN        WILLIAM D        FL      89-06099 CA 16        LAW OFFICES OF PETER G. ANGELOS, PC
HOBSON          MARY A       MD      24X10000468               LAW OFFICES OF PETER G. ANGELOS, PC          HORHOE       CHARLES R        MD      88351507              LAW OFFICES OF PETER G. ANGELOS, PC
HOCH            GEORGE       MD      24X12000632               LAW OFFICES OF PETER G. ANGELOS, PC          HORKEY       RONALD K         MD      CAL-91-18541          LAW OFFICES OF PETER G. ANGELOS, PC
HOCK            GORDON D     MD      92273503                  LAW OFFICES OF PETER G. ANGELOS, PC          HORN         ALBERT B         TN      329303                LAW OFFICES OF PETER G. ANGELOS, PC
HOCK            JOAN K       MD      24X14000019               LAW OFFICES OF PETER G. ANGELOS, PC          HORN         EDWARD           MD      89237534              LAW OFFICES OF PETER G. ANGELOS, PC
HOCKENBERRY     PAUL P       MD      15571                     LAW OFFICES OF PETER G. ANGELOS, PC          HORN         FRANKLIN C       MD      88091535              LAW OFFICES OF PETER G. ANGELOS, PC
HODGE           DAVID A      MD      91007527                  LAW OFFICES OF PETER G. ANGELOS, PC          HORN         GEORGE W         MD      88057522              LAW OFFICES OF PETER G. ANGELOS, PC
HODGES          DENNIS C     TN      252011                    LAW OFFICES OF PETER G. ANGELOS, PC          HORN         GEORGE W.        MD      85CG-3326             LAW OFFICES OF PETER G. ANGELOS, PC
HOEFFLER        MARTIN L     MD      24X15000397               LAW OFFICES OF PETER G. ANGELOS, PC          HORN         GLENN E          MD      15550                 LAW OFFICES OF PETER G. ANGELOS, PC
HOEFLER         THEODORE F   MD      91007534                  LAW OFFICES OF PETER G. ANGELOS, PC          HORN         JAMES R          MD      91184534              LAW OFFICES OF PETER G. ANGELOS, PC
HOERNLEIN       WILLIAM G    MD      89062537                  LAW OFFICES OF PETER G. ANGELOS, PC          HORN         JOHN H           PA      C48AB201355           LAW OFFICES OF PETER G. ANGELOS, PC
HOFFMAN         DORIS A      MD      24X16000374               LAW OFFICES OF PETER G. ANGELOS, PC          HORNAK       ROBERT J         PA      C48AB20161            LAW OFFICES OF PETER G. ANGELOS, PC
HOFFMAN         GEORGE A     MD      15513                     LAW OFFICES OF PETER G. ANGELOS, PC          HORNBEAK     CARL D           MD      CAL89-17541           LAW OFFICES OF PETER G. ANGELOS, PC
HOFFMAN         MARIE J      MD      24X12000669               LAW OFFICES OF PETER G. ANGELOS, PC          HORNE        ANDREW           MD      90274557              LAW OFFICES OF PETER G. ANGELOS, PC
HOFFMAN         MERLE        MD      17132                     LAW OFFICES OF PETER G. ANGELOS, PC          HORNE        BEULAH R         MD      24X12000935           LAW OFFICES OF PETER G. ANGELOS, PC
HOFFMAN         VERNON       MD      89094533                  LAW OFFICES OF PETER G. ANGELOS, PC          HORNE        CLAUDE S         MD      24X13000459           LAW OFFICES OF PETER G. ANGELOS, PC
HOFFMANN        RONALD V     MD      24X11000277               LAW OFFICES OF PETER G. ANGELOS, PC          HORNE        JAMES A          MD      24X16000206           LAW OFFICES OF PETER G. ANGELOS, PC
HOFFNER         LLOYD M      MD      92071509                  LAW OFFICES OF PETER G. ANGELOS, PC          HORNE        JAMES A          MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
HOGAN           BERNARD H    MD      87CG3656/45/126           LAW OFFICES OF PETER G. ANGELOS, PC          HORNER       JAMES W          MD      91305518              LAW OFFICES OF PETER G. ANGELOS, PC
HOGAN           LARRY D      MD      24X13000774               LAW OFFICES OF PETER G. ANGELOS, PC          HORNER       RAYMOND          MD      87CG-3560             LAW OFFICES OF PETER G. ANGELOS, PC
HOGAN           MELVIN E     MD      24X11000910               LAW OFFICES OF PETER G. ANGELOS, PC          HOROS        ALEX R           PA      C48AB201460           LAW OFFICES OF PETER G. ANGELOS, PC
HOGAN           MICHAEL J    PA      140604635                 LAW OFFICES OF PETER G. ANGELOS, PC          HORSEY       NORMAN L         MD      24X15000426           LAW OFFICES OF PETER G. ANGELOS, PC
HOGAN           ROBERT J     MD      88152512                  LAW OFFICES OF PETER G. ANGELOS, PC          HORST        JUDITH A         MD      24X13000587           LAW OFFICES OF PETER G. ANGELOS, PC
HOHREIN         FRANK N      MD      24X11000478               LAW OFFICES OF PETER G. ANGELOS, PC          HORSTMAN     RALPH            MD      91184510              LAW OFFICES OF PETER G. ANGELOS, PC
HOLBERT         LOIS O       TN      2-696-94                  LAW OFFICES OF PETER G. ANGELOS, PC          HORTON       JOHNNY           TN      343515                LAW OFFICES OF PETER G. ANGELOS, PC
HOLBROOK        CHARLES C    MD      87CG-2470/41140           LAW OFFICES OF PETER G. ANGELOS, PC          HORVATH      GEORGE           PA      C48AB20179            LAW OFFICES OF PETER G. ANGELOS, PC
HOLDER          DESMOND H    MD      88 91CG73052130           LAW OFFICES OF PETER G. ANGELOS, PC          HOSE         FRED Z           MD      15600                 LAW OFFICES OF PETER G. ANGELOS, PC
HOLDER          RICHARD I.   MD      97094520CX395             LAW OFFICES OF PETER G. ANGELOS, PC          HOSE         GEORGE D         MD      15556                 LAW OFFICES OF PETER G. ANGELOS, PC
HOLLAND         ANDREW C     MD      24X12000745               LAW OFFICES OF PETER G. ANGELOS, PC          HOSE         LEWIS J          MD      17102                 LAW OFFICES OF PETER G. ANGELOS, PC
HOLLAND         FLOYD S      MD      90156504                  LAW OFFICES OF PETER G. ANGELOS, PC          HOSE         RANDY L          MD      17159                 LAW OFFICES OF PETER G. ANGELOS, PC
HOLLAND         GOLDA J      MD      24X15000159               LAW OFFICES OF PETER G. ANGELOS, PC          HOTT         PAULINE B        MD      24X11000827           LAW OFFICES OF PETER G. ANGELOS, PC
HOLLAND         JEROME E     MD      CAL90-18239               LAW OFFICES OF PETER G. ANGELOS, PC          HOUCHENS     HARRY T          MD      24X16000189           LAW OFFICES OF PETER G. ANGELOS, PC
HOLLAND         JOHN         MD      87CG-3539/45/9            LAW OFFICES OF PETER G. ANGELOS, PC          HOUCHENS     HARRY T          MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
HOLLAND         MAX R        TN      25912                     LAW OFFICES OF PETER G. ANGELOS, PC          HOUCK        GEORGE H         MD      8807-1558             LAW OFFICES OF PETER G. ANGELOS, PC
HOLLAND         THOMAS L     MD      24X16000087               LAW OFFICES OF PETER G. ANGELOS, PC          HOUMIS       STELIANOS        MD      91221519              LAW OFFICES OF PETER G. ANGELOS, PC
HOLLAND         THOMAS L     MD      24X16000087_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          HOUSE        DEWITT           MD      87CG-3127             LAW OFFICES OF PETER G. ANGELOS, PC
HOLLAND         WESLEY       MD      24X13000533               LAW OFFICES OF PETER G. ANGELOS, PC          HOUSE        LAWRENCE         MD      88CG-504 51/104       LAW OFFICES OF PETER G. ANGELOS, PC
HOLLAR          JOSEPH E     MD      24X13000220               LAW OFFICES OF PETER G. ANGELOS, PC          HOUSEL       CLARENCE JR.     MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC
HOLLER          BARBARA A    MD      24X13000279               LAW OFFICES OF PETER G. ANGELOS, PC          HOUSER       CHARLES          MD      89062507              LAW OFFICES OF PETER G. ANGELOS, PC
HOLLERAN        JAMES L      MD      CAL89-16092               LAW OFFICES OF PETER G. ANGELOS, PC          HOUSER       LARRY            MD      24X11000539           LAW OFFICES OF PETER G. ANGELOS, PC
HOLLEY          HUGO         MD      24X08000259               LAW OFFICES OF PETER G. ANGELOS, PC          HOWARD       BUNIE R          MD      24X15000465           LAW OFFICES OF PETER G. ANGELOS, PC
HOLLEY          ROBERT       MD      24X13000153               LAW OFFICES OF PETER G. ANGELOS, PC          HOWARD       CHARLES          MD      89237537              LAW OFFICES OF PETER G. ANGELOS, PC
HOLLEY          RONALD B     PA      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          HOWARD       CLIFFORD E       TN      251911                LAW OFFICES OF PETER G. ANGELOS, PC
HOLLINGSWORTH   THOMAS F     MD      97094520CX395             LAW OFFICES OF PETER G. ANGELOS, PC          HOWARD       EDWARD G         MD      24X15000145           LAW OFFICES OF PETER G. ANGELOS, PC
HOLLIS          LINELL       MD      24X16000016               LAW OFFICES OF PETER G. ANGELOS, PC          HOWARD       ESTHER           MD      24X12000561           LAW OFFICES OF PETER G. ANGELOS, PC
HOLLOWAY        CHARLES      MD      24X11000938               LAW OFFICES OF PETER G. ANGELOS, PC          HOWARD       GERALD B         MD      CAL89-16775           LAW OFFICES OF PETER G. ANGELOS, PC
HOLLOWAY        TED          MD      89216501                  LAW OFFICES OF PETER G. ANGELOS, PC          HOWARD       JAMES D          MD      24X14000374           LAW OFFICES OF PETER G. ANGELOS, PC
HOLMAN          FURMAN       MD      24X12000061               LAW OFFICES OF PETER G. ANGELOS, PC          HOWARD       LAWRENCE A       TN      1-676-94              LAW OFFICES OF PETER G. ANGELOS, PC
HOLMES          CARL K       MD      91102502                  LAW OFFICES OF PETER G. ANGELOS, PC          HOWARD       PAUL             MD      92239501              LAW OFFICES OF PETER G. ANGELOS, PC
HOLMES          FRED J       MD      24X12000989               LAW OFFICES OF PETER G. ANGELOS, PC          HOWARD       THOMAS J         MD      88CG568/51/168        LAW OFFICES OF PETER G. ANGELOS, PC
HOLMES          GOVAN E      MD      91319522                  LAW OFFICES OF PETER G. ANGELOS, PC          HOWARD       WILLIAM L        MD      24X15000143           LAW OFFICES OF PETER G. ANGELOS, PC
HOLMES          HAROLD W     MD      24X15000368               LAW OFFICES OF PETER G. ANGELOS, PC          HOWELL       DILLARD O. SR.   MD      8705-8521             LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                          Appendix A - 210
                                            Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                             Document Page 229 of 624
Claimant         Claimant         State                                                                      Claimant     Claimant          State
Last Name        First Name       Filed   Docket Number         Primary Plaintiff Counsel                    Last Name    First Name        Filed   Docket Number          Primary Plaintiff Counsel
HOWELL          HENRY             MD      87CG-3671             LAW OFFICES OF PETER G. ANGELOS, PC          IRVIN        CHARLES           MD      87CG-1341              LAW OFFICES OF PETER G. ANGELOS, PC
HOWELL          JOHN J            MD      24X15000355           LAW OFFICES OF PETER G. ANGELOS, PC          IRVIN        JOHN A            MD      92258523               LAW OFFICES OF PETER G. ANGELOS, PC
HOWELL          JOHNNIE H         MD      24X16000254           LAW OFFICES OF PETER G. ANGELOS, PC          IRVINE       DAVID H           MD      24X13000308            LAW OFFICES OF PETER G. ANGELOS, PC
HOWELL          ROBERT E          MD      24X14000257           LAW OFFICES OF PETER G. ANGELOS, PC          IRWIN        GEORGE W          MD      88056501               LAW OFFICES OF PETER G. ANGELOS, PC
HOWES           DONALD            MD      CAL89-18485           LAW OFFICES OF PETER G. ANGELOS, PC          IRWIN        WILLIAM C         TN      250913                 LAW OFFICES OF PETER G. ANGELOS, PC
HOY             CHARLES K         MD      91260503              LAW OFFICES OF PETER G. ANGELOS, PC          ISABELL      RALPH             MD      24X12000836            LAW OFFICES OF PETER G. ANGELOS, PC
HOYLE           ARTHUR L          MD      7706                  LAW OFFICES OF PETER G. ANGELOS, PC          ISENHART     JAMES             MD      90222519               LAW OFFICES OF PETER G. ANGELOS, PC
HOYLE           DONALD L          MD      24X12000997           LAW OFFICES OF PETER G. ANGELOS, PC          ISNER        JESSE D           MD      5407CV                 LAW OFFICES OF PETER G. ANGELOS, PC
HRISANTHACOPOUL SAVAS G           MD      87CG-252/41/191       LAW OFFICES OF PETER G. ANGELOS, PC          ISSA         EDNA W            PA      C48AB201427            LAW OFFICES OF PETER G. ANGELOS, PC
HRUZ            CHARLES C         MD      24X14000112           LAW OFFICES OF PETER G. ANGELOS, PC          ISSA         SADER A           PA      C48AB201424            LAW OFFICES OF PETER G. ANGELOS, PC
HRYB            WALTER            MD      88179507              LAW OFFICES OF PETER G. ANGELOS, PC          ITZEL        GEORGE W          MD      94-068503              LAW OFFICES OF PETER G. ANGELOS, PC
HUBBARD         DONALD S          MD      24X13000209           LAW OFFICES OF PETER G. ANGELOS, PC          IVEY         EDGAR             TN      217117                 LAW OFFICES OF PETER G. ANGELOS, PC
HUBBLE          CHARLES           MD      8910-4517             LAW OFFICES OF PETER G. ANGELOS, PC          IVICIC       MATTHEW D         PA      2015CV1966AS           LAW OFFICES OF PETER G. ANGELOS, PC
HUBER           DOROTHY A         MD      24X15000649           LAW OFFICES OF PETER G. ANGELOS, PC          IVKOVICH     MICHAEL           MD      91007501               LAW OFFICES OF PETER G. ANGELOS, PC
HUDSON          GEORGE R          MD      24X15000090           LAW OFFICES OF PETER G. ANGELOS, PC          JACKMAN      JOHN F            MD      87CG-3546              LAW OFFICES OF PETER G. ANGELOS, PC
HUDSON          HARRY S           MD      CAL90-10416           LAW OFFICES OF PETER G. ANGELOS, PC          JACKSON      ARTHUR S          MD      24X17000149            LAW OFFICES OF PETER G. ANGELOS, PC
HUDSON          JAMES W           MD      24X13000115           LAW OFFICES OF PETER G. ANGELOS, PC          JACKSON      DONALD L          MD      91007524               LAW OFFICES OF PETER G. ANGELOS, PC
HUDSON          JOHN N            MD      90236512              LAW OFFICES OF PETER G. ANGELOS, PC          JACKSON      GREGORY A         MD      24X15000019            LAW OFFICES OF PETER G. ANGELOS, PC
HUDSON          WILLIAM H         MD      91319509              LAW OFFICES OF PETER G. ANGELOS, PC          JACKSON      IRVIN J           MD      24X14000067            LAW OFFICES OF PETER G. ANGELOS, PC
HUEY            CALVIN W          MD      24X15000793           LAW OFFICES OF PETER G. ANGELOS, PC          JACKSON      JACKIE A          MD      24X17000129            LAW OFFICES OF PETER G. ANGELOS, PC
HUFF            JOSEPH F          MD      15606                 LAW OFFICES OF PETER G. ANGELOS, PC          JACKSON      JAMES             MD      15562                  LAW OFFICES OF PETER G. ANGELOS, PC
HUFFMAN         CECIL             MD      24X12000585           LAW OFFICES OF PETER G. ANGELOS, PC          JACKSON      JOHN              MD      24X12000234            LAW OFFICES OF PETER G. ANGELOS, PC
HUFFMAN         ELMER R           MD      CAL90-14836           LAW OFFICES OF PETER G. ANGELOS, PC          JACKSON      LUCIOUS           MD      88057523               LAW OFFICES OF PETER G. ANGELOS, PC
HUGGINS         ROY N             MD      88057504              LAW OFFICES OF PETER G. ANGELOS, PC          JACKSON      MICHAEL B         MD      24X15000608            LAW OFFICES OF PETER G. ANGELOS, PC
HUGHART         ERNEST F          TN      26712                 LAW OFFICES OF PETER G. ANGELOS, PC          JACKSON      NATHANIEL         MD      89209522               LAW OFFICES OF PETER G. ANGELOS, PC
HUGHES          EDWARD A          MD      88291506              LAW OFFICES OF PETER G. ANGELOS, PC          JACKSON      ROBERT            MD      CAL90-18237            LAW OFFICES OF PETER G. ANGELOS, PC
HUGHES          JIMMY R           TN      3-648-94              LAW OFFICES OF PETER G. ANGELOS, PC          JACKSON      ROBERT C          MD      97094520CX395          LAW OFFICES OF PETER G. ANGELOS, PC
HUGHES          JOSEPH W          MD      24X15000226           LAW OFFICES OF PETER G. ANGELOS, PC          JACKSON      ROBERT L          MD      24X12000988            LAW OFFICES OF PETER G. ANGELOS, PC
HUGHES          RICHARD D         MD      5599CV                LAW OFFICES OF PETER G. ANGELOS, PC          JACKSON      ROBERT L          MD      24X13000671            LAW OFFICES OF PETER G. ANGELOS, PC
HUGHES          RICHARD P         MD      24X14000447           LAW OFFICES OF PETER G. ANGELOS, PC          JACKSON      WILLIAM H         MD      24X12001036            LAW OFFICES OF PETER G. ANGELOS, PC
HUGHES          TIMOTHY           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          JACKSON      WILLIAM P         MD      90348507               LAW OFFICES OF PETER G. ANGELOS, PC
HUGHES          TIMOTHY J         MD      24X17000128           LAW OFFICES OF PETER G. ANGELOS, PC          JACOB        TIMOTHY           MD      91171510               LAW OFFICES OF PETER G. ANGELOS, PC
HULL            HAROLD V          DC      000857194             LAW OFFICES OF PETER G. ANGELOS, PC          JACOBS       DONALD P          MD      24X17000262            LAW OFFICES OF PETER G. ANGELOS, PC
HULL            RICHARD E         MD      24X13000239           LAW OFFICES OF PETER G. ANGELOS, PC          JACOBS       DONALD P          MD      UNKNOWN_ADMIN_GP       LAW OFFICES OF PETER G. ANGELOS, PC
HULL            RONALD M          PA      160203156             LAW OFFICES OF PETER G. ANGELOS, PC          JACOBS       DONALD P          MD      UNKNOWN_ADMIN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC
HULL            SHEILA T          MD      24X16000075           LAW OFFICES OF PETER G. ANGELOS, PC          JACOBS       EDWINA E          MD      24X14000349            LAW OFFICES OF PETER G. ANGELOS, PC
HUMBERTSON      KERMIT E          MD      CV6159                LAW OFFICES OF PETER G. ANGELOS, PC          JACOBS       GEORGE H          MD      87CG-3082/43152        LAW OFFICES OF PETER G. ANGELOS, PC
HUMBLES         AL                MD      24X14000550           LAW OFFICES OF PETER G. ANGELOS, PC          JACOBS       HOWARD J          MD      24X11000760            LAW OFFICES OF PETER G. ANGELOS, PC
HUNSICKER       CARL F            PA      C48AB201354           LAW OFFICES OF PETER G. ANGELOS, PC          JACOBS       KIM L             PA      C48AB201310            LAW OFFICES OF PETER G. ANGELOS, PC
HUNT            FRANK             MD      88155515              LAW OFFICES OF PETER G. ANGELOS, PC          JACOBS       LEON J.           MD      8705-8515              LAW OFFICES OF PETER G. ANGELOS, PC
HUNT            GERALD K          PA      3244                  LAW OFFICES OF PETER G. ANGELOS, PC          JACOBS       ROBERT C          MD      24X11000604            LAW OFFICES OF PETER G. ANGELOS, PC
HUNT            HOUSTON           MD      87CG-3688             LAW OFFICES OF PETER G. ANGELOS, PC          JACOBS       TIMOTHY           MD      24X14000522            LAW OFFICES OF PETER G. ANGELOS, PC
HUNT            JEANETTE          MD      24X12000189           LAW OFFICES OF PETER G. ANGELOS, PC          JACOBSON     LUDWIG H          DC      93-CA05994             LAW OFFICES OF PETER G. ANGELOS, PC
HUNT            LEON              MD      24X09000245           LAW OFFICES OF PETER G. ANGELOS, PC          JACQUE       GERALD F.         MD      8713-5587              LAW OFFICES OF PETER G. ANGELOS, PC
HUNT            LEWIS A           MD      24X15000166           LAW OFFICES OF PETER G. ANGELOS, PC          JACQUES      WELLS G           MD      91064501               LAW OFFICES OF PETER G. ANGELOS, PC
HUNT            MARY E            MD      24X13000759           LAW OFFICES OF PETER G. ANGELOS, PC          JACYNSKI     CHESTER J         MD      92154531               LAW OFFICES OF PETER G. ANGELOS, PC
HUNT            WILBUR P          MD      5044CV                LAW OFFICES OF PETER G. ANGELOS, PC          JAMES        ANNA M            MD      24X17000325            LAW OFFICES OF PETER G. ANGELOS, PC
HUNTER          HAROLD W          MD      90274519              LAW OFFICES OF PETER G. ANGELOS, PC          JAMES        ARTHUR L.         MD      89026519               LAW OFFICES OF PETER G. ANGELOS, PC
HUNTER          THOMAS M          MD      89164507              LAW OFFICES OF PETER G. ANGELOS, PC          JAMES        GARY L            PA      C48AB201537            LAW OFFICES OF PETER G. ANGELOS, PC
HUPFELD         WILLIAM           MD      91221517              LAW OFFICES OF PETER G. ANGELOS, PC          JAMES        GEORGE E          MD      24X02001276_ADMIN_GP   LAW OFFICES OF PETER G. ANGELOS, PC
HURD            ELMER L           MD      24X12001004           LAW OFFICES OF PETER G. ANGELOS, PC          JAMES        LESLIE S          MD      24X13000154            LAW OFFICES OF PETER G. ANGELOS, PC
HURLEY          MILFORD           MD      91007516              LAW OFFICES OF PETER G. ANGELOS, PC          JAMESON      JAMES S           MD      CAL90-22899            LAW OFFICES OF PETER G. ANGELOS, PC
HURLEY          THOMAS G          MD      CAL90-16670           LAW OFFICES OF PETER G. ANGELOS, PC          JAMISON      JAMES J.          MD      86CG-905               LAW OFFICES OF PETER G. ANGELOS, PC
HURST           CLIFFORD          TN      312113                LAW OFFICES OF PETER G. ANGELOS, PC          JAMISON      WILLIAM E         MD      15576                  LAW OFFICES OF PETER G. ANGELOS, PC
HURT            DENNIS            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          JANCEWSKI    HENRY F           MD      24X13000698            LAW OFFICES OF PETER G. ANGELOS, PC
HURT            DENNIS N          MD      24X17000064           LAW OFFICES OF PETER G. ANGELOS, PC          JANES        DAVID             MD      24X14000132            LAW OFFICES OF PETER G. ANGELOS, PC
HURT            JAMES H           MD      24X14000113           LAW OFFICES OF PETER G. ANGELOS, PC          JANKIEWICZ   MARGARET          MD      24X14000068            LAW OFFICES OF PETER G. ANGELOS, PC
HURTT           KENNETH R         MD      CAL89-07302           LAW OFFICES OF PETER G. ANGELOS, PC          JANKIEWICZ   WILLIAM J.        MD      88029516               LAW OFFICES OF PETER G. ANGELOS, PC
HUSEMAN         DALE H            PA      120404219             LAW OFFICES OF PETER G. ANGELOS, PC          JANNEY       MILLARD R         MD      89111524               LAW OFFICES OF PETER G. ANGELOS, PC
HUSSAR          STELLA M          PA      C48AB201280           LAW OFFICES OF PETER G. ANGELOS, PC          JANNEY       WALKER R. V EAG   MD      88112513               LAW OFFICES OF PETER G. ANGELOS, PC
HUTCHINS        WILLIAM G. & HI   MD      92335523              LAW OFFICES OF PETER G. ANGELOS, PC          JANOWIAK     GEORGE            MD      89069540               LAW OFFICES OF PETER G. ANGELOS, PC
HUTH            JOHN F            MD      24X13000482           LAW OFFICES OF PETER G. ANGELOS, PC          JARKOWIEC    JOHN M            MD      24X08000059            LAW OFFICES OF PETER G. ANGELOS, PC
HUTSCHENREUTER GEORGE             MD      24X15000222           LAW OFFICES OF PETER G. ANGELOS, PC          JARMAN       WARREN D          MD      CAL89-20603            LAW OFFICES OF PETER G. ANGELOS, PC
HUTZELL         CLYDE R. & JANE   MD      6058                  LAW OFFICES OF PETER G. ANGELOS, PC          JARRAH       RIAD              PA      C48AB201318            LAW OFFICES OF PETER G. ANGELOS, PC
HUX             GARLAND L         MD      24X13000758           LAW OFFICES OF PETER G. ANGELOS, PC          JARRARD      JAMES H           MD      24X15000329            LAW OFFICES OF PETER G. ANGELOS, PC
HYNSON          THOMAS E          MD      92366504              LAW OFFICES OF PETER G. ANGELOS, PC          JARRETT      DALE              PA      C48AB201466            LAW OFFICES OF PETER G. ANGELOS, PC
HYSON           HARRY J           MD      90274535              LAW OFFICES OF PETER G. ANGELOS, PC          JARZYNSKI    ANTHONY J. & RO   MD      88162513               LAW OFFICES OF PETER G. ANGELOS, PC
IACARINO        JAMES F           MD      92273504              LAW OFFICES OF PETER G. ANGELOS, PC          JARZYNSKI    EDWARD F          MD      89026505               LAW OFFICES OF PETER G. ANGELOS, PC
IACOVONE        WILLIAM E         PA      C48AB201541           LAW OFFICES OF PETER G. ANGELOS, PC          JAVORSKI     FRANK L           MD      90061502               LAW OFFICES OF PETER G. ANGELOS, PC
IAMPIETRO       MARIE C           PA      130401442             LAW OFFICES OF PETER G. ANGELOS, PC          JAYMAN       JOHN C.           MD      8731-0517              LAW OFFICES OF PETER G. ANGELOS, PC
IARADELLA       ROBERT T          MD      93120522              LAW OFFICES OF PETER G. ANGELOS, PC          JEETER       REVELL C          MD      87CG3696/45/166        LAW OFFICES OF PETER G. ANGELOS, PC
IHNAT           JOSEPH            MD      88351506              LAW OFFICES OF PETER G. ANGELOS, PC          JEFFERSON    LEROY A           MD      24X16000453            LAW OFFICES OF PETER G. ANGELOS, PC
IMAN            NEIL R            MD      5600CV                LAW OFFICES OF PETER G. ANGELOS, PC          JEFFERSON    WILLIAM D         MD      24X17000444            LAW OFFICES OF PETER G. ANGELOS, PC
IMAN            WILBERT G         MD      24X12000437           LAW OFFICES OF PETER G. ANGELOS, PC          JEFFERSON    WILLIAM D         MD      UNKNOWN_ADMIN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC
INDIAN          HE                FL      88-05613-CA-21        LAW OFFICES OF PETER G. ANGELOS, PC          JEFFERY      RICHARD           MD      89111506               LAW OFFICES OF PETER G. ANGELOS, PC
INGE            LESLIE L          MD      24X11000934           LAW OFFICES OF PETER G. ANGELOS, PC          JEFFERY      STANLEY           MD      UNKNOWN_ADMIN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                             Appendix A - 211
                                    Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                     Document Page 230 of 624
Claimant    Claimant      State                                                                      Claimant      Claimant          State
Last Name   First Name    Filed   Docket Number         Primary Plaintiff Counsel                    Last Name     First Name        Filed   Docket Number         Primary Plaintiff Counsel
JEFFERY     STANLEY A     MD      24X16000088           LAW OFFICES OF PETER G. ANGELOS, PC          JOHNSON       WOODROW           MD      90274635              LAW OFFICES OF PETER G. ANGELOS, PC
JEFFRIES    ETHELIA       MD      24X17000105           LAW OFFICES OF PETER G. ANGELOS, PC          JOHNSTON      DONNIE L          MD      88CG-584/51/184       LAW OFFICES OF PETER G. ANGELOS, PC
JEFFRIES    JAMES A       MD      24X15000777           LAW OFFICES OF PETER G. ANGELOS, PC          JOHNSTON      GUY R             MD      15545                 LAW OFFICES OF PETER G. ANGELOS, PC
JENKINS     CATHERINE     MD      24X13000213           LAW OFFICES OF PETER G. ANGELOS, PC          JONES         ALLISON F         MD      90054501              LAW OFFICES OF PETER G. ANGELOS, PC
JENKINS     CHARLES       MD      88CG-589              LAW OFFICES OF PETER G. ANGELOS, PC          JONES         ANDZELL A         MD      88CG-490/51/90        LAW OFFICES OF PETER G. ANGELOS, PC
JENKINS     COIT          MD      24X12000809           LAW OFFICES OF PETER G. ANGELOS, PC          JONES         ARTHUR            MD      4485CV                LAW OFFICES OF PETER G. ANGELOS, PC
JENKINS     GROVER E      MD      88CG-492/51/92        LAW OFFICES OF PETER G. ANGELOS, PC          JONES         BETTY J           MD      24X13000293           LAW OFFICES OF PETER G. ANGELOS, PC
JENKINS     HENRY         MD      86CG-1441             LAW OFFICES OF PETER G. ANGELOS, PC          JONES         CLIFFORD E        TN      272302                LAW OFFICES OF PETER G. ANGELOS, PC
JENKINS     JAMES J       MD      90274578              LAW OFFICES OF PETER G. ANGELOS, PC          JONES         CORINE            MD      24X16000454           LAW OFFICES OF PETER G. ANGELOS, PC
JENKINS     JAMES L       MD      87CG-2957/43/27       LAW OFFICES OF PETER G. ANGELOS, PC          JONES         DANIEL C          MD      CAL90-18234           LAW OFFICES OF PETER G. ANGELOS, PC
JENKINS     JETHRO        MD      87CG-2359             LAW OFFICES OF PETER G. ANGELOS, PC          JONES         DAVID A           MD      24X16000348           LAW OFFICES OF PETER G. ANGELOS, PC
JENKINS     MADELINE C    TN      229616                LAW OFFICES OF PETER G. ANGELOS, PC          JONES         DAVID L           MD      24X12000287           LAW OFFICES OF PETER G. ANGELOS, PC
JENKINS     RALPH B       MD      CAL93-14152           LAW OFFICES OF PETER G. ANGELOS, PC          JONES         DOROTHY J         MD      24X13000576           LAW OFFICES OF PETER G. ANGELOS, PC
JENKINS     RICHARD L     MD      24X12000942           LAW OFFICES OF PETER G. ANGELOS, PC          JONES         EDGAR S.          MD      87CG-583              LAW OFFICES OF PETER G. ANGELOS, PC
JENKINS     WILLIAM A     MD      24X13000285           LAW OFFICES OF PETER G. ANGELOS, PC          JONES         EDWARD C          MD      CAL89-18105           LAW OFFICES OF PETER G. ANGELOS, PC
JENNIFER    HOWARD O      MD      89258502              LAW OFFICES OF PETER G. ANGELOS, PC          JONES         ERNEST L          TN      2-516-93              LAW OFFICES OF PETER G. ANGELOS, PC
JENNINGS    BREECE A      MD      89CG-2619             LAW OFFICES OF PETER G. ANGELOS, PC          JONES         GEORGE W          MD      24X13000273           LAW OFFICES OF PETER G. ANGELOS, PC
JENNINGS    IRVIN L       MD      88057524              LAW OFFICES OF PETER G. ANGELOS, PC          JONES         GEORGE W          MD      CV6338                LAW OFFICES OF PETER G. ANGELOS, PC
JENNINGS    ROBERT E      MD      92258513              LAW OFFICES OF PETER G. ANGELOS, PC          JONES         GODFREY           MD      87CG-2392             LAW OFFICES OF PETER G. ANGELOS, PC
JENSON      MEYER W       MD      24X14000131           LAW OFFICES OF PETER G. ANGELOS, PC          JONES         HARRY             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
JERGENSEN   JULIUS W      MD      90348517              LAW OFFICES OF PETER G. ANGELOS, PC          JONES         HARRY H           MD      15635                 LAW OFFICES OF PETER G. ANGELOS, PC
JEWELL      DONALD A      MD      CAL89-14782           LAW OFFICES OF PETER G. ANGELOS, PC          JONES         HARRY P           MD      24X16000126           LAW OFFICES OF PETER G. ANGELOS, PC
JEWETT      ROLAND        MD      89094539              LAW OFFICES OF PETER G. ANGELOS, PC          JONES         HERMAN A          MD      92154533              LAW OFFICES OF PETER G. ANGELOS, PC
JIMICK      ALLEN         MD      17183                 LAW OFFICES OF PETER G. ANGELOS, PC          JONES         HUGH A            MD      89069516              LAW OFFICES OF PETER G. ANGELOS, PC
JIRSA       JOSEPH E      MD      8719-8590             LAW OFFICES OF PETER G. ANGELOS, PC          JONES         IRA N             MD      91086537              LAW OFFICES OF PETER G. ANGELOS, PC
JOHANSEN    GEORGE F      MD      24X16000082           LAW OFFICES OF PETER G. ANGELOS, PC          JONES         JAMES             MD      87CG-2510             LAW OFFICES OF PETER G. ANGELOS, PC
JOHN        CHARLES A     MD      895237504             LAW OFFICES OF PETER G. ANGELOS, PC          JONES         JAMES C           MD      24X15000107           LAW OFFICES OF PETER G. ANGELOS, PC
JOHN        WALTER C      PA      2014CV10473AS         LAW OFFICES OF PETER G. ANGELOS, PC          JONES         JAMES C           MD      24X15000576           LAW OFFICES OF PETER G. ANGELOS, PC
JOHN        WALTER C      PA      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          JONES         JOAN S            MD      24X12000563           LAW OFFICES OF PETER G. ANGELOS, PC
JOHNS       MAXINE K      MD      24X12001081           LAW OFFICES OF PETER G. ANGELOS, PC          JONES         JOE               MD      87CG-2376             LAW OFFICES OF PETER G. ANGELOS, PC
JOHNS       RICHARD       MD      92304505              LAW OFFICES OF PETER G. ANGELOS, PC          JONES         JOHN D            PA      C48AB201377           LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     ALBERT G      MD      24X12000813           LAW OFFICES OF PETER G. ANGELOS, PC          JONES         LAWRENCE          MD      24X13000506           LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     ALEXANDER     MD      88041539              LAW OFFICES OF PETER G. ANGELOS, PC          JONES         MARGARET L        MD      24X14000410           LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     BILLIE E      MD      24X12000808           LAW OFFICES OF PETER G. ANGELOS, PC          JONES         MARSHALL G        MD      90045513              LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     BRENDA E      MD      24X16000391           LAW OFFICES OF PETER G. ANGELOS, PC          JONES         MARTIN            MD      90215503              LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     CECIL C       MD      JFM-91-803            LAW OFFICES OF PETER G. ANGELOS, PC          JONES         MARY A            MD      24X14000284           LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     CECIL E       MD      91213517              LAW OFFICES OF PETER G. ANGELOS, PC          JONES         NORRIS            MD      89111507              LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     CHARLES A     MD      90236514              LAW OFFICES OF PETER G. ANGELOS, PC          JONES         ODELL             MD      24X15000330           LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     CHARLES W     MD      24X12001064           LAW OFFICES OF PETER G. ANGELOS, PC          JONES         PAUL              PA      4022                  LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     CHRISTIAN     MD      CAL-89-18825          LAW OFFICES OF PETER G. ANGELOS, PC          JONES         ROBERT B          MD      24X12000823           LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     CHRISTIAN E   MD      24X08000213HAMP       LAW OFFICES OF PETER G. ANGELOS, PC          JONES         ROBERT E          MD      24X12000980           LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     CLEO          MD      91171542              LAW OFFICES OF PETER G. ANGELOS, PC          JONES         ROBERT L          MD      CAL90-18241           LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     CLIFFORD F    MD      15681                 LAW OFFICES OF PETER G. ANGELOS, PC          JONES         RONALD K          MD      24X15000008           LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     FLORENCE E    MD      24X14000020           LAW OFFICES OF PETER G. ANGELOS, PC          JONES         SAMPSON           MD      89094540              LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     FRANK         MD      90274523              LAW OFFICES OF PETER G. ANGELOS, PC          JONES         SAMUEL            MD      88050521              LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     GEORGE        MD      88050524              LAW OFFICES OF PETER G. ANGELOS, PC          JONES         STANLEY           PA      C48AB201272           LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     GEORGE        MD      88CG-507              LAW OFFICES OF PETER G. ANGELOS, PC          JONES         STANLEY D         MD      24X12000821           LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     GEORGE A      MD      93098513              LAW OFFICES OF PETER G. ANGELOS, PC          JONES         THOMAS            MD      89208503              LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     GEORGE E      MD      24X14000577           LAW OFFICES OF PETER G. ANGELOS, PC          JONES         VERNON            MD      88057525              LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     HARRY J       MD      92335510              LAW OFFICES OF PETER G. ANGELOS, PC          JONES         VERNON H          MD      24X15000263           LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     HUMPHREY B    MD      24X15000051           LAW OFFICES OF PETER G. ANGELOS, PC          JONES         WALTER L          MD      92071521              LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     JAMES         MD      8707-2518             LAW OFFICES OF PETER G. ANGELOS, PC          JONES         WAYNE M           MD      24X13000422           LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     JAMES D       MD      24X16000138           LAW OFFICES OF PETER G. ANGELOS, PC          JONES         WILLIAM D         PA      97-9003_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     JAMES D       MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          JONES         WILLIAM D         PA      GD 97-8887_TL         LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     JESSE L       MD      24X15000168           LAW OFFICES OF PETER G. ANGELOS, PC          JONES         WILLIAM J         MD      90187530              LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     JOHN P        MD      CAL90-10701           LAW OFFICES OF PETER G. ANGELOS, PC          JORAN         JOSEPH & CATHER   MD      91260501              LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     KENNETH R     MD      24X16000061           LAW OFFICES OF PETER G. ANGELOS, PC          JORDAN        CHARLES F         MD      24X11000560           LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     MARK A        MD      24X13000689           LAW OFFICES OF PETER G. ANGELOS, PC          JORDAN        EDGAR C.          MD      88CG-590              LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     MYRTLE L      MD      89094526              LAW OFFICES OF PETER G. ANGELOS, PC          JORDAN        JAMES             MD      89006506              LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     NANCY D       MD      24X14000337           LAW OFFICES OF PETER G. ANGELOS, PC          JORDAN        LOUIS C           MD      24X14000552           LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     OLLIE         MD      24X13000735           LAW OFFICES OF PETER G. ANGELOS, PC          JORGENSEN     JOHN              FL      88-6222-CA-20         LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     RAPHAEL H     MD      24X13000388           LAW OFFICES OF PETER G. ANGELOS, PC          JOWANOWITCH   JOHN S            MD      90236513              LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     RAYMOND E     MD      24X12000214           LAW OFFICES OF PETER G. ANGELOS, PC          JOYCE         BERNARD W         MD      91221502              LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     RICHARD       MD      90274559              LAW OFFICES OF PETER G. ANGELOS, PC          JOYNER        EVELYN L          MD      24X13000548           LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     RICHARD L     MD      24X12000961           LAW OFFICES OF PETER G. ANGELOS, PC          JOYNER        JOSEPH P          MD      91305515              LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     ROBERT H      MD      87CG-2469/41139       LAW OFFICES OF PETER G. ANGELOS, PC          JOYNES        GEORGE E          MD      24X14000272           LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     ROBERT J      PA      2826                  LAW OFFICES OF PETER G. ANGELOS, PC          JOYNES        ROBERT F. & NAN   MD      89026525              LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     ROBERT L      MD      87CG-3042/43112       LAW OFFICES OF PETER G. ANGELOS, PC          JOYNES        WILLIAM S         MD      87CG-3606/45/76       LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     ROBERT N      MD      90285515              LAW OFFICES OF PETER G. ANGELOS, PC          JOZWIAK       ROBERT J          MD      24X16000231           LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     ROBERT W      MD      24X14000309           LAW OFFICES OF PETER G. ANGELOS, PC          JUDD          BENJAMIN C        MD      24X15000032           LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     ROBERT W      MD      24X15000577           LAW OFFICES OF PETER G. ANGELOS, PC          JUDY          MARTHA            MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     SHIRLEY A     MD      24X14000115           LAW OFFICES OF PETER G. ANGELOS, PC          JURAK         PAUL G. & MARY    MD      90026517              LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     THOMAS        MD      90054518              LAW OFFICES OF PETER G. ANGELOS, PC          JURNEY        JOHN              MD      90012524              LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     WILLIAM G     MD      89026515              LAW OFFICES OF PETER G. ANGELOS, PC          JURS          GEORGE J          MD      24X15000256           LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     WILLIAM H     MD      87CG-3541/45/11       LAW OFFICES OF PETER G. ANGELOS, PC          JUSTICE       PRICY             MD      91039508              LAW OFFICES OF PETER G. ANGELOS, PC
JOHNSON     WILLIE        MD      89069511              LAW OFFICES OF PETER G. ANGELOS, PC          JUSTIS        KIRKWOOD L        MD      87CG-406/51/6         LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                     Appendix A - 212
                                           Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                            Document Page 231 of 624
Claimant       Claimant          State                                                                      Claimant     Claimant          State
Last Name      First Name        Filed   Docket Number         Primary Plaintiff Counsel                    Last Name    First Name        Filed   Docket Number            Primary Plaintiff Counsel
KABERNAGEL     EDWARD J          MD      24X11000616           LAW OFFICES OF PETER G. ANGELOS, PC          KEISER       RALPH C           PA      C48AB201557              LAW OFFICES OF PETER G. ANGELOS, PC
KABERNAGEL     EDWARD J          MD      24X14000152           LAW OFFICES OF PETER G. ANGELOS, PC          KEISTER      HARVEY O          PA      2013CV4756AS_ADMIN_TL_   LAW OFFICES OF PETER G. ANGELOS, PC
KADORA         CHARLES           PA      97-9003_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          KELDSEN      HERLUF CHRISTOP   MD      88113503                 LAW OFFICES OF PETER G. ANGELOS, PC
KAGLER         FRANCES           MD      88 91CG73152131       LAW OFFICES OF PETER G. ANGELOS, PC          KELLER       JOHN B            MD      24X11000449              LAW OFFICES OF PETER G. ANGELOS, PC
KAHL           HERMAN J          MD      89237523              LAW OFFICES OF PETER G. ANGELOS, PC          KELLER       KENDALL O         MD      15563                    LAW OFFICES OF PETER G. ANGELOS, PC
KAHL           RANDALL R         MD      24X17000177           LAW OFFICES OF PETER G. ANGELOS, PC          KELLER       MILLARD W         MD      24X14000421              LAW OFFICES OF PETER G. ANGELOS, PC
KAHL           WILEY H           MD      87CG-2465             LAW OFFICES OF PETER G. ANGELOS, PC          KELLER       MILLARD W.        MD      90002515                 LAW OFFICES OF PETER G. ANGELOS, PC
KAHLER         CHARLES H         MD      91007525              LAW OFFICES OF PETER G. ANGELOS, PC          KELLER       STEVEN M          MD      24X11000835              LAW OFFICES OF PETER G. ANGELOS, PC
KAHLER         JAMES E           MD      87CG-1399             LAW OFFICES OF PETER G. ANGELOS, PC          KELLER       WILLIAM M         MD      24X16000551              LAW OFFICES OF PETER G. ANGELOS, PC
KAHLER         WILLIAM L         MD      24X13000309           LAW OFFICES OF PETER G. ANGELOS, PC          KELLEY       DONALD R          MD      91221506                 LAW OFFICES OF PETER G. ANGELOS, PC
KAISER         JAMES E           MD      7707                  LAW OFFICES OF PETER G. ANGELOS, PC          KELLIHER     JAMES F. SR.      MD      CAL89-20515              LAW OFFICES OF PETER G. ANGELOS, PC
KAITIS         DIMITRIOS         MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          KELLY        CAROL             MD      24X16000386              LAW OFFICES OF PETER G. ANGELOS, PC
KALANDRAS      DINO              MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          KELLY        CHARLES J         PA      C48AB20138               LAW OFFICES OF PETER G. ANGELOS, PC
KALANDRAS      DINO J            MD      24X17000045           LAW OFFICES OF PETER G. ANGELOS, PC          KELLY        JOHN              MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
KALB           JOSEPH P          MD      24X12000215           LAW OFFICES OF PETER G. ANGELOS, PC          KELLY        JOHN J            PA      955                      LAW OFFICES OF PETER G. ANGELOS, PC
KALBAUGH       ALBERT V EAGLE    MD      CV6221                LAW OFFICES OF PETER G. ANGELOS, PC          KELLY        JOHN P            MD      24X16000462              LAW OFFICES OF PETER G. ANGELOS, PC
KALE           THOMAS L          PA      C48AB201371           LAW OFFICES OF PETER G. ANGELOS, PC          KELLY        NELSON J          MD      24X12001138              LAW OFFICES OF PETER G. ANGELOS, PC
KALINOWSKI     THOMAS A          MD      8728-7549             LAW OFFICES OF PETER G. ANGELOS, PC          KELLY        RAYMOND R         MD      24X16000324              LAW OFFICES OF PETER G. ANGELOS, PC
KALKBRENNER    KEVIN C           PA      C48AB201435           LAW OFFICES OF PETER G. ANGELOS, PC          KELS         JAMES A           MD      88071541                 LAW OFFICES OF PETER G. ANGELOS, PC
KAMMANN        BERNARD           MD      89026540              LAW OFFICES OF PETER G. ANGELOS, PC          KELS         MICHAEL J         MD      24X13000350              LAW OFFICES OF PETER G. ANGELOS, PC
KAMMER         FRANKLYN          MD      24X13000156           LAW OFFICES OF PETER G. ANGELOS, PC          KEMP         CLEVELAND M       MD      24X13000217              LAW OFFICES OF PETER G. ANGELOS, PC
KANE           DENNIS M          MD      87CG-2939             LAW OFFICES OF PETER G. ANGELOS, PC          KEMP         DONALD E          MD      87CG-1517/38187          LAW OFFICES OF PETER G. ANGELOS, PC
KANE           EDWARD J          PA      C48AB201254           LAW OFFICES OF PETER G. ANGELOS, PC          KEMP         DONALD E          MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
KANE           JAMES             MD      24X11000534           LAW OFFICES OF PETER G. ANGELOS, PC          KEMP         GEORGE W. V EAG   MD      CAL89-18919              LAW OFFICES OF PETER G. ANGELOS, PC
KANE           JAMES L           MD      88CG-453              LAW OFFICES OF PETER G. ANGELOS, PC          KEMP         MICHAEL           MD      24X15000582              LAW OFFICES OF PETER G. ANGELOS, PC
KANE           PALMER M.         MD      87CG2506/41/176       LAW OFFICES OF PETER G. ANGELOS, PC          KEMPA        FRANK A.          MD      89237518                 LAW OFFICES OF PETER G. ANGELOS, PC
KANE           ROBERT M          MD      24X15000005           LAW OFFICES OF PETER G. ANGELOS, PC          KEMPA        FRANK A. & LEON   MD      89286510                 LAW OFFICES OF PETER G. ANGELOS, PC
KANE           THOMAS W          MD      24X12001130           LAW OFFICES OF PETER G. ANGELOS, PC          KENDALL      BRUCE M           MD      24X16000445              LAW OFFICES OF PETER G. ANGELOS, PC
KANIECKI       EUGENE            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          KENDRICK     PHILLIPP W        MD      24X14000579              LAW OFFICES OF PETER G. ANGELOS, PC
KANIECKI       EUGENE J          MD      24X16000347           LAW OFFICES OF PETER G. ANGELOS, PC          KENDY        JAMES J           PA      C48AB201243              LAW OFFICES OF PETER G. ANGELOS, PC
KAPP           ROBERT A. & DOL   MD      CAL89-17539           LAW OFFICES OF PETER G. ANGELOS, PC          KENNEDY      RICHARD A. & DO   MD      CV6303                   LAW OFFICES OF PETER G. ANGELOS, PC
KAPPES         JOHN P.           MD      90156522              LAW OFFICES OF PETER G. ANGELOS, PC          KENNEDY      SOPHIE            MD      24X16000407              LAW OFFICES OF PETER G. ANGELOS, PC
KAPPLER        MARTIN            MD      24X16000161           LAW OFFICES OF PETER G. ANGELOS, PC          KENNEDY      SOPHIE            MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
KARAMICHALIS   PANTELIS T        MD      92154529              LAW OFFICES OF PETER G. ANGELOS, PC          KENNEY       CHARLES E         MD      CAL90-16655              LAW OFFICES OF PETER G. ANGELOS, PC
KARANIKOLIS    NIKOLAOS P        MD      24X14000440           LAW OFFICES OF PETER G. ANGELOS, PC          KENNY        LOUIS A           MD      90341501                 LAW OFFICES OF PETER G. ANGELOS, PC
KARELLAS       GEORGE E          MD      24X15000345           LAW OFFICES OF PETER G. ANGELOS, PC          KERCHNER     JOHN L            PA      C48AB201266              LAW OFFICES OF PETER G. ANGELOS, PC
KARITIS        ULYSSES           MD      24X12000043           LAW OFFICES OF PETER G. ANGELOS, PC          KERCSMAR     LARRY             PA      C48AB201546              LAW OFFICES OF PETER G. ANGELOS, PC
KARKO          LOUIS V.          MD      90229543              LAW OFFICES OF PETER G. ANGELOS, PC          KERN         JAMES J           MD      24X12001008              LAW OFFICES OF PETER G. ANGELOS, PC
KARLE          THOMAS F          MD      24X12000548           LAW OFFICES OF PETER G. ANGELOS, PC          KERNER       JOHN              MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
KAROPCHINSKY   PETER G           MD      92335518              LAW OFFICES OF PETER G. ANGELOS, PC          KERNER       JOHN E            MD      24X17000032              LAW OFFICES OF PETER G. ANGELOS, PC
KASKEL         BARBARA           MD      88041541              LAW OFFICES OF PETER G. ANGELOS, PC          KERNER       ROBERT            MD      24X13000699              LAW OFFICES OF PETER G. ANGELOS, PC
KASKEL         LAWRENCE          MD      87CG-2345             LAW OFFICES OF PETER G. ANGELOS, PC          KERNER       ROBERT L          MD      24X13000691              LAW OFFICES OF PETER G. ANGELOS, PC
KASPER         JOSEPH            MD      CAL90-22893           LAW OFFICES OF PETER G. ANGELOS, PC          KERNS        IVAN G            MD      CV6338                   LAW OFFICES OF PETER G. ANGELOS, PC
KASTINA        WALTER            MD      87CG-1502             LAW OFFICES OF PETER G. ANGELOS, PC          KERNS        KERRY C           PA      2013CV4757AS_ADMIN_TL_   LAW OFFICES OF PETER G. ANGELOS, PC
KASZUBSKI      FRANCIS J         MD      24X17000354           LAW OFFICES OF PETER G. ANGELOS, PC          KERR         KEITH L           PA      110700701_ADMIN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC
KATCHMAR       STEPHEN C         MD      24X16000519           LAW OFFICES OF PETER G. ANGELOS, PC          KERSEY       ARNOLD            MD      87CG-1297                LAW OFFICES OF PETER G. ANGELOS, PC
KATZ           ARTHUR J          MD      24X08000258           LAW OFFICES OF PETER G. ANGELOS, PC          KESLER       RICHARD M         MD      7708                     LAW OFFICES OF PETER G. ANGELOS, PC
KAUFFMAN       JERRY R. & LIND   MD      15570                 LAW OFFICES OF PETER G. ANGELOS, PC          KESSLER      GLORIA            MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
KAUSCH         DONALD            MD      24X14000523           LAW OFFICES OF PETER G. ANGELOS, PC          KESSLER      GLORIA C          MD      24X16000481              LAW OFFICES OF PETER G. ANGELOS, PC
KAUSCH         KENNETH           MD      24X17000256           LAW OFFICES OF PETER G. ANGELOS, PC          KETCHUM      JOSEPH J          MD      CAL-90-08859             LAW OFFICES OF PETER G. ANGELOS, PC
KAUSCH         KENNETH           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          KETCHUM      ROBERT M          MD      24X13000157              LAW OFFICES OF PETER G. ANGELOS, PC
KAVALESKY      CHARLES V EAGLE   MD      90012539              LAW OFFICES OF PETER G. ANGELOS, PC          KEYES        GENE F.           MD      97094520CX395            LAW OFFICES OF PETER G. ANGELOS, PC
KAVANAUGH      OWEN              MD      5084CV                LAW OFFICES OF PETER G. ANGELOS, PC          KEYS         THOMAS J          PA      141201749                LAW OFFICES OF PETER G. ANGELOS, PC
KEARNEY        JOANN             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          KEYS         WILLIAM           MD      88CG-573                 LAW OFFICES OF PETER G. ANGELOS, PC
KEARNEY        JOANN M           MD      24X17000337           LAW OFFICES OF PETER G. ANGELOS, PC          KICAS        VINCENT G. V EA   MD      90274549                 LAW OFFICES OF PETER G. ANGELOS, PC
KEARNEY        JOHN R.           MD      90124513              LAW OFFICES OF PETER G. ANGELOS, PC          KIDD         EDWARD L          MD      87CG-2501                LAW OFFICES OF PETER G. ANGELOS, PC
KEARNS         EDWARD W          MD      89104548              LAW OFFICES OF PETER G. ANGELOS, PC          KIDD         GARLAND R         MD      24X13000664              LAW OFFICES OF PETER G. ANGELOS, PC
KEDZIERSKI     ROBERT L          MD      89164519              LAW OFFICES OF PETER G. ANGELOS, PC          KIDWELL      GLENN             MD      CV6309                   LAW OFFICES OF PETER G. ANGELOS, PC
KEEFER         RALPH D           PA      C48AB201630           LAW OFFICES OF PETER G. ANGELOS, PC          KIDWELL      STEVEN            MD      24X17000349              LAW OFFICES OF PETER G. ANGELOS, PC
KEEFER         WOODROW W. & BE   MD      15577                 LAW OFFICES OF PETER G. ANGELOS, PC          KIEFFER      EUGENE            PA      C48AB201710              LAW OFFICES OF PETER G. ANGELOS, PC
KEELER         RAYMOND W         MD      24X11000829           LAW OFFICES OF PETER G. ANGELOS, PC          KIEL         JOHN L            MD      87CG-3070                LAW OFFICES OF PETER G. ANGELOS, PC
KEELS          WILLIE V EAGLE    MD      89164526              LAW OFFICES OF PETER G. ANGELOS, PC          KIEL         JOSEPH H. & CAR   MD      90068507                 LAW OFFICES OF PETER G. ANGELOS, PC
KEEN           HARRY B           MD      24X17000152           LAW OFFICES OF PETER G. ANGELOS, PC          KIENHOFER    ALFRED JR         MD      CV6304                   LAW OFFICES OF PETER G. ANGELOS, PC
KEENE          ROGER L           MD      24X14000050           LAW OFFICES OF PETER G. ANGELOS, PC          KIGHT        CHARLES W         MD      24X11000617              LAW OFFICES OF PETER G. ANGELOS, PC
KEENEN         JOHN E            MD      90274534              LAW OFFICES OF PETER G. ANGELOS, PC          KIGHT        LUTHER M          MD      91-3083                  LAW OFFICES OF PETER G. ANGELOS, PC
KEENER         AARON E           MD      17186                 LAW OFFICES OF PETER G. ANGELOS, PC          KILBY        DELMER            DE      98C-04-300ASB            LAW OFFICES OF PETER G. ANGELOS, PC
KEENER         DAVID             MD      91171521              LAW OFFICES OF PETER G. ANGELOS, PC          KILLEEN      JAMES             MD      CAL-91-06225             LAW OFFICES OF PETER G. ANGELOS, PC
KEENER         IRVING            MD      88351508              LAW OFFICES OF PETER G. ANGELOS, PC          KILLMON      CHARLES E         MD      91221507                 LAW OFFICES OF PETER G. ANGELOS, PC
KEETON         WILBUR J          MD      24X11000521           LAW OFFICES OF PETER G. ANGELOS, PC          KILMER       PAUL S            MD      CAL89-23338              LAW OFFICES OF PETER G. ANGELOS, PC
KEEVILL        ROBERT            PA      2514                  LAW OFFICES OF PETER G. ANGELOS, PC          KILPATRICK   JOSEPH F          MD      24X13000675              LAW OFFICES OF PETER G. ANGELOS, PC
KEHR           LEROY D           MD      24X15000341           LAW OFFICES OF PETER G. ANGELOS, PC          KINCAID      CHARLES           MD      89069519                 LAW OFFICES OF PETER G. ANGELOS, PC
KEHS           WALTER            MD      89069530              LAW OFFICES OF PETER G. ANGELOS, PC          KINCAID      CHARLES           MD      CAL90-18254              LAW OFFICES OF PETER G. ANGELOS, PC
KEIMIG         JAMES F           MD      24X12000521           LAW OFFICES OF PETER G. ANGELOS, PC          KINCAID      CHARLES E         MD      90208543                 LAW OFFICES OF PETER G. ANGELOS, PC
KEINER         LOUIS T.          MD      89139501              LAW OFFICES OF PETER G. ANGELOS, PC          KINDER       SHELBY G          MD      24X15000490              LAW OFFICES OF PETER G. ANGELOS, PC
KEISER         CHARLES E         MD      91171531              LAW OFFICES OF PETER G. ANGELOS, PC          KINDER       SHELBY G          MD      24X16000434              LAW OFFICES OF PETER G. ANGELOS, PC
KEISER         JEFFREY L         PA      C48AB201563           LAW OFFICES OF PETER G. ANGELOS, PC          KINDER       THOMAS B          MD      CAL92-14970              LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                              Appendix A - 213
                                            Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                             Document Page 232 of 624
Claimant        Claimant          State                                                                      Claimant       Claimant          State
Last Name       First Name        Filed   Docket Number         Primary Plaintiff Counsel                    Last Name      First Name        Filed   Docket Number            Primary Plaintiff Counsel
KINDLE          CECIL             MD      24X16000146           LAW OFFICES OF PETER G. ANGELOS, PC          KNIGHT         FILANDUS C        DC      CA08328-92               LAW OFFICES OF PETER G. ANGELOS, PC
KINDLE          CECIL             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          KNIGHT         FRANCIS           MD      24X16000379              LAW OFFICES OF PETER G. ANGELOS, PC
KINES           HAYWOOD C. & NA   MD      CAL89-19220           LAW OFFICES OF PETER G. ANGELOS, PC          KNIGHT         FRANCIS           MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
KINES           RANDOLPH W        MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          KNIGHT         GEORGE H          MD      91171502                 LAW OFFICES OF PETER G. ANGELOS, PC
KING            CHARLES L         MD      87CG2954/43/24        LAW OFFICES OF PETER G. ANGELOS, PC          KNIGHT         JAMES             MD      88071559                 LAW OFFICES OF PETER G. ANGELOS, PC
KING            CLYDE E. & RUTH   MD      5990CV                LAW OFFICES OF PETER G. ANGELOS, PC          KNIGHT         MELVIN G          MD      89026508                 LAW OFFICES OF PETER G. ANGELOS, PC
KING            CURTIS L          MD      90138513              LAW OFFICES OF PETER G. ANGELOS, PC          KNIGHT         WILLIAM           MD      87CG-1352                LAW OFFICES OF PETER G. ANGELOS, PC
KING            DENNIS W          MD      24X14000069           LAW OFFICES OF PETER G. ANGELOS, PC          KNIGHT         WILLIAM W         MD      87CG-1352/38/22          LAW OFFICES OF PETER G. ANGELOS, PC
KING            GORDON            MD      89069523              LAW OFFICES OF PETER G. ANGELOS, PC          KNIGHTON       BERNARD Z         MD      24X15000161              LAW OFFICES OF PETER G. ANGELOS, PC
KING            JOE L             MD      24X12001141           LAW OFFICES OF PETER G. ANGELOS, PC          KNOCH          DENNIS            MD      91235504                 LAW OFFICES OF PETER G. ANGELOS, PC
KING            JOHN J            MD      91193527              LAW OFFICES OF PETER G. ANGELOS, PC          KNOD           GEORGE A. & LAR   PA      959                      LAW OFFICES OF PETER G. ANGELOS, PC
KING            KENNETH L         MD      24X11000467           LAW OFFICES OF PETER G. ANGELOS, PC          KNOEDLER       LOUIS H           MD      90012528                 LAW OFFICES OF PETER G. ANGELOS, PC
KING            MILTON            MD      951006                LAW OFFICES OF PETER G. ANGELOS, PC          KNOERLEIN      ROBERT B.         MD      90156501                 LAW OFFICES OF PETER G. ANGELOS, PC
KING            PAUL D            MD      24X13000522           LAW OFFICES OF PETER G. ANGELOS, PC          KNOTTS         CARL              MD      24X09000260              LAW OFFICES OF PETER G. ANGELOS, PC
KING            PAUL D            MD      24X14000251           LAW OFFICES OF PETER G. ANGELOS, PC          KNOTTS         DALE J            MD      24X14000119              LAW OFFICES OF PETER G. ANGELOS, PC
KING            ROY W.            PA      97-9003_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          KNOUFF         RICKY L           PA      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
KING            STEVEN D          MD      24X13000299           LAW OFFICES OF PETER G. ANGELOS, PC          KNOWLES        DONALD W          MD      24X12000833              LAW OFFICES OF PETER G. ANGELOS, PC
KING            WILFRED O         MD      24X15000152           LAW OFFICES OF PETER G. ANGELOS, PC          KNOWLES        ROSEMARIE         MD      24X14000273              LAW OFFICES OF PETER G. ANGELOS, PC
KING            WILFRED O         MD      24X16000055           LAW OFFICES OF PETER G. ANGELOS, PC          KNOX           DONALD M          MD      24X12000963              LAW OFFICES OF PETER G. ANGELOS, PC
KINGSMILL       HARRY W. & MARI   PA      336                   LAW OFFICES OF PETER G. ANGELOS, PC          KNOX           GEORGE            MD      91137513                 LAW OFFICES OF PETER G. ANGELOS, PC
KINNIARD        JAMES             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          KNOX           JAMES             MD      90002537                 LAW OFFICES OF PETER G. ANGELOS, PC
KINNIARD        JOHN              MD      24X15000499           LAW OFFICES OF PETER G. ANGELOS, PC          KOCH           DALE A            PA      C48AB201629              LAW OFFICES OF PETER G. ANGELOS, PC
KIPP            TAMMY D           PA      C48AB201314           LAW OFFICES OF PETER G. ANGELOS, PC          KOCH           THOMAS P          PA      C48AB201542              LAW OFFICES OF PETER G. ANGELOS, PC
KIRBY           BENJAMIN D        MD      24X13000405           LAW OFFICES OF PETER G. ANGELOS, PC          KOEHLER        GARY A            PA      C48AB201223              LAW OFFICES OF PETER G. ANGELOS, PC
KIRBY           BERNARD A         MD      24X17000348           LAW OFFICES OF PETER G. ANGELOS, PC          KOERNER        HOWARD N          MD      92154537                 LAW OFFICES OF PETER G. ANGELOS, PC
KIRBY           JANET             PA      C48AB201453           LAW OFFICES OF PETER G. ANGELOS, PC          KOHLER         FRANK J. & MARY   PA      2090                     LAW OFFICES OF PETER G. ANGELOS, PC
KIRBY           JOSEPH A          MD      88057528              LAW OFFICES OF PETER G. ANGELOS, PC          KOHLER         RICHARD J         MD      24X17000294              LAW OFFICES OF PETER G. ANGELOS, PC
KIRBY           ROBERT L          MD      24X17000390           LAW OFFICES OF PETER G. ANGELOS, PC          KOHLHEPP       EDWARD            MD      93098509                 LAW OFFICES OF PETER G. ANGELOS, PC
KIRBY           ROSALIE A         MD      24X11000420           LAW OFFICES OF PETER G. ANGELOS, PC          KOHLS          CHARLES C. & NA   MD      90274590                 LAW OFFICES OF PETER G. ANGELOS, PC
KIRKSEY         SYDNEY B          MD      91171515              LAW OFFICES OF PETER G. ANGELOS, PC          KOKER          KENNETH R         TN      224413                   LAW OFFICES OF PETER G. ANGELOS, PC
KIRSTUKAS       BERNARD L         MD      93139506              LAW OFFICES OF PETER G. ANGELOS, PC          KOKOSINSKI     ERIC W            MD      24X15000640              LAW OFFICES OF PETER G. ANGELOS, PC
KISAMORE        LESTER            MD      24X13000085           LAW OFFICES OF PETER G. ANGELOS, PC          KOKOSINSKI     LELIA             MD      24X11000845              LAW OFFICES OF PETER G. ANGELOS, PC
KISER           JOHN W.           MD      8717-0508             LAW OFFICES OF PETER G. ANGELOS, PC          KOLISH         FRANK W           PA      2013CV4727AS_ADMIN_TL_   LAW OFFICES OF PETER G. ANGELOS, PC
KISER           WALTER            MD      CAL-89-06850          LAW OFFICES OF PETER G. ANGELOS, PC          KOLLER         WILLIAM L         MD      87CG-2945/43/15          LAW OFFICES OF PETER G. ANGELOS, PC
KISH            JOSEPH S          PA      C48AB201641           LAW OFFICES OF PETER G. ANGELOS, PC          KOLMAN         CHESTER           MD      87CG-1467                LAW OFFICES OF PETER G. ANGELOS, PC
KISIELEWSKI     FRANK             MD      8719-8569             LAW OFFICES OF PETER G. ANGELOS, PC          KOLSTROM       RAYMOND V EAGLE   MD      87CG-3725/45195          LAW OFFICES OF PETER G. ANGELOS, PC
KISSINGER       WILLIAM H         MD      24X16000575           LAW OFFICES OF PETER G. ANGELOS, PC          KOLUCH         EDWARD J          MD      87CG-3533/45/3           LAW OFFICES OF PETER G. ANGELOS, PC
KISTNER         JOSEPH A          PA      120801676             LAW OFFICES OF PETER G. ANGELOS, PC          KONEYAK        ELMER             MD      24X13000049              LAW OFFICES OF PETER G. ANGELOS, PC
KITCHEN         NEAL B            MD      15609                 LAW OFFICES OF PETER G. ANGELOS, PC          KONTOROUSIS    IRINI             MD      24X11000661              LAW OFFICES OF PETER G. ANGELOS, PC
KITE            WILLIE J          MD      24X11000531           LAW OFFICES OF PETER G. ANGELOS, PC          KOO            ROBERT            MD      24X11000752              LAW OFFICES OF PETER G. ANGELOS, PC
KITTS           ELBERT            TN      275714                LAW OFFICES OF PETER G. ANGELOS, PC          KOOGLE         GEORGE            MD      15663                    LAW OFFICES OF PETER G. ANGELOS, PC
KLEIN           JOHN              MD      24X14000296           LAW OFFICES OF PETER G. ANGELOS, PC          KOPSITZ        JOHN A            MD      CAL89-13959              LAW OFFICES OF PETER G. ANGELOS, PC
KLEIN           JOSEPH            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          KORCSMAROS     GEORGE            MD      15537                    LAW OFFICES OF PETER G. ANGELOS, PC
KLEIN           JOSEPH W          MD      24X17000040           LAW OFFICES OF PETER G. ANGELOS, PC          KOROS          MILTON W          MD      90229532                 LAW OFFICES OF PETER G. ANGELOS, PC
KLEIN           ROBERT A          MD      24X13000588           LAW OFFICES OF PETER G. ANGELOS, PC          KORPICS        JOSEPH E          PA      C48AB201625              LAW OFFICES OF PETER G. ANGELOS, PC
KLIEMISCH       HANS C            MD      24X14000524           LAW OFFICES OF PETER G. ANGELOS, PC          KORZENIESKI    JOSEPH            MD      87313502                 LAW OFFICES OF PETER G. ANGELOS, PC
KLIMPER         VERNON J. & ROS   MD      90068508              LAW OFFICES OF PETER G. ANGELOS, PC          KOS            STANLEY           MD      24X16000094              LAW OFFICES OF PETER G. ANGELOS, PC
KLINE           DEAN M            PA      160900310             LAW OFFICES OF PETER G. ANGELOS, PC          KOSINSKI       JOHN              MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
KLINE           EDWARD C          MD      24X11000697           LAW OFFICES OF PETER G. ANGELOS, PC          KOSINSKI       LINDA K           MD      24X17000241              LAW OFFICES OF PETER G. ANGELOS, PC
KLINE           JOHN L            MD      87CG-2407/41/77       LAW OFFICES OF PETER G. ANGELOS, PC          KOSINSKI       THOMAS J          MD      24X13000158              LAW OFFICES OF PETER G. ANGELOS, PC
KLINE           MARVIN L. & LAU   MD      17106                 LAW OFFICES OF PETER G. ANGELOS, PC          KOSMACZEWSKI   BENJAMIN          MD      24X12000819              LAW OFFICES OF PETER G. ANGELOS, PC
KLINE           MARY              MD      24X13000310           LAW OFFICES OF PETER G. ANGELOS, PC          KOTZ           GLENN W           PA      C48AB201428              LAW OFFICES OF PETER G. ANGELOS, PC
KLINE           MARY              MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          KOUGL          ANTHONY J         MD      88112523                 LAW OFFICES OF PETER G. ANGELOS, PC
KLINE           ROLAND C          MD      91319517              LAW OFFICES OF PETER G. ANGELOS, PC          KOUGL          THOMAS            MD      24X12000952              LAW OFFICES OF PETER G. ANGELOS, PC
KLINE           TITUS L. & JEAN   MD      88328542              LAW OFFICES OF PETER G. ANGELOS, PC          KOUTSOS        JOHN              MD      CAL-88-14821             LAW OFFICES OF PETER G. ANGELOS, PC
KLING           FRANK X           PA      3835                  LAW OFFICES OF PETER G. ANGELOS, PC          KOUTSOS        PETER J. V EAGL   MD      CAL-88-14822             LAW OFFICES OF PETER G. ANGELOS, PC
KLINGER         BURTON R          PA      C48AB201571           LAW OFFICES OF PETER G. ANGELOS, PC          KOVAC          JOSEPH & ANITA    MD      90002541                 LAW OFFICES OF PETER G. ANGELOS, PC
KLNIK (KLINK)   ALBERT A. & CAR   MD      CV6375                LAW OFFICES OF PETER G. ANGELOS, PC          KOVALESKI      MARCILLE          MD      24X15000367              LAW OFFICES OF PETER G. ANGELOS, PC
KLOCH           JOHN F            MD      24X15000358           LAW OFFICES OF PETER G. ANGELOS, PC          KOVASH         JOSEPH A          MD      24X13000626              LAW OFFICES OF PETER G. ANGELOS, PC
KLOCK           JONATHAN          MD      24X12000457           LAW OFFICES OF PETER G. ANGELOS, PC          KOVASH         JOSEPH A          MD      24X14000501              LAW OFFICES OF PETER G. ANGELOS, PC
KLOSS           BERNARD V         MD      92154532              LAW OFFICES OF PETER G. ANGELOS, PC          KOVIOS         STEVE             MD      92239503                 LAW OFFICES OF PETER G. ANGELOS, PC
KLOSTERIDIS     MIHAIL            MD      24X17000266           LAW OFFICES OF PETER G. ANGELOS, PC          KOWAL          JOHN              MD      87CG-1482                LAW OFFICES OF PETER G. ANGELOS, PC
KLOSTERIDIS     MIKE              MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          KOZIKOWSKI     EDMUND            DE      98C-12-284ASB            LAW OFFICES OF PETER G. ANGELOS, PC
KLOTZ           KARL R            PA      C48AB20145            LAW OFFICES OF PETER G. ANGELOS, PC          KRAEMER        DONALD E          MD      24X11000726              LAW OFFICES OF PETER G. ANGELOS, PC
KLOVENSKY       ROBERT R          MD      24X11000494           LAW OFFICES OF PETER G. ANGELOS, PC          KRAEUTER       FREDERICK D       MD      24X15000420              LAW OFFICES OF PETER G. ANGELOS, PC
KLUKA           LEONARD           MD      86CG-1006             LAW OFFICES OF PETER G. ANGELOS, PC          KRAFT          EDWARD W          MD      24X16000447              LAW OFFICES OF PETER G. ANGELOS, PC
KLYSZEWSKI      ROMAN P. & IREN   MD      92258527              LAW OFFICES OF PETER G. ANGELOS, PC          KRAFT          EDWARD W          MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
KNAPP           JOHN              MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          KRAFT          JOAN              MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
KNAPP           JOHN L            MD      24X16000095           LAW OFFICES OF PETER G. ANGELOS, PC          KRAFT          JOAN L            MD      24X16000369              LAW OFFICES OF PETER G. ANGELOS, PC
KNAUER          FRANCIS J         MD      91007509              LAW OFFICES OF PETER G. ANGELOS, PC          KRAFT          RICHARD           MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
KNAUER          JOSEPH S          MD      91213523              LAW OFFICES OF PETER G. ANGELOS, PC          KRAJCZAR       RANDALL M         PA      C48AB201560              LAW OFFICES OF PETER G. ANGELOS, PC
KNETZER         WILLIAM & JO V    MD      5991CV                LAW OFFICES OF PETER G. ANGELOS, PC          KRAL           LOUIS & MARGARE   MD      CAL89-17540              LAW OFFICES OF PETER G. ANGELOS, PC
KNIBBS          ROBERT C          PA      150304149             LAW OFFICES OF PETER G. ANGELOS, PC          KRAM           RICHARD L         PA      C48AB201345              LAW OFFICES OF PETER G. ANGELOS, PC
KNIBBS          TERRY             PA      C48AB201556           LAW OFFICES OF PETER G. ANGELOS, PC          KRAMER         CHARLES           PA      3677                     LAW OFFICES OF PETER G. ANGELOS, PC
KNIGHT          ALLAN M           MD      24X16000266           LAW OFFICES OF PETER G. ANGELOS, PC          KRAMER         FRED C            MD      87CG-3096                LAW OFFICES OF PETER G. ANGELOS, PC
KNIGHT          CLARENCE W        MD      91171536              LAW OFFICES OF PETER G. ANGELOS, PC          KRAMER         WILLIAM           MD      24X12000156              LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                                 Appendix A - 214
                                          Case 17-03105                     Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                              Document Page 233 of 624
Claimant      Claimant          State                                                                         Claimant      Claimant          State
Last Name     First Name        Filed   Docket Number            Primary Plaintiff Counsel                    Last Name     First Name        Filed   Docket Number            Primary Plaintiff Counsel
KRAMME        JOHN L.           MD      88328532                 LAW OFFICES OF PETER G. ANGELOS, PC          LAMBERT       LAWRENCE G        PA      1985CV2201AS_ADMIN_TL_   LAW OFFICES OF PETER G. ANGELOS, PC
KRANKOSKI     DENNIS C          MD      24X11000869              LAW OFFICES OF PETER G. ANGELOS, PC          LAMBERT       MELVIN R          MD      24X15000595              LAW OFFICES OF PETER G. ANGELOS, PC
KRATSAS       NICK G            MD      24X12000362              LAW OFFICES OF PETER G. ANGELOS, PC          LAMBERTI      GUY               MD      88CG-411                 LAW OFFICES OF PETER G. ANGELOS, PC
KRATZEN       THOMAS J          MD      24X11000870              LAW OFFICES OF PETER G. ANGELOS, PC          LAMKE         CLARA & CALVERT   MD      90156505                 LAW OFFICES OF PETER G. ANGELOS, PC
KRAUS         CHARLES           MD      87148532                 LAW OFFICES OF PETER G. ANGELOS, PC          LAMON         DAVID M           MD      24X15000387              LAW OFFICES OF PETER G. ANGELOS, PC
KRAUS         CLARENCE E        MD      24X15000529              LAW OFFICES OF PETER G. ANGELOS, PC          LAMON         EDWARD            MD      88057529                 LAW OFFICES OF PETER G. ANGELOS, PC
KRAUS         RUTH E            MD      24X14000412              LAW OFFICES OF PETER G. ANGELOS, PC          LAMON         HERBERT           MD      87CG-856                 LAW OFFICES OF PETER G. ANGELOS, PC
KRAUS         RUTH E            MD      24X14000525              LAW OFFICES OF PETER G. ANGELOS, PC          LANCASTER     JAY               MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
KRAUSE        DENNIS G          PA      161002286                LAW OFFICES OF PETER G. ANGELOS, PC          LANCASTER     JAY C             MD      24X17000312              LAW OFFICES OF PETER G. ANGELOS, PC
KRAUSE        JOSEPH            MD      86CG-740                 LAW OFFICES OF PETER G. ANGELOS, PC          LANCASTER     JAY C             MD      91171517                 LAW OFFICES OF PETER G. ANGELOS, PC
KREBS         EDWARD J          MD      24X17000208              LAW OFFICES OF PETER G. ANGELOS, PC          LANCASTER     ROBERT            MD      88CG543/51/143           LAW OFFICES OF PETER G. ANGELOS, PC
KREBS         ROBERT J          MD      92335509                 LAW OFFICES OF PETER G. ANGELOS, PC          LANCHONEY     LOUIS A           MD      88CG427/51/27            LAW OFFICES OF PETER G. ANGELOS, PC
KREINER       DANIEL W          MD      24X11000480              LAW OFFICES OF PETER G. ANGELOS, PC          LANDGRAF      VERNON            MD      89069517                 LAW OFFICES OF PETER G. ANGELOS, PC
KREPS         ROBERT L.         MD      15614                    LAW OFFICES OF PETER G. ANGELOS, PC          LANDRY        JOSEPH W          MD      24X12000661              LAW OFFICES OF PETER G. ANGELOS, PC
KRESS         MICHAEL J         MD      87CG-3125/43195          LAW OFFICES OF PETER G. ANGELOS, PC          LANDSMAN      SIDNEY            MD      CAL90-18246              LAW OFFICES OF PETER G. ANGELOS, PC
KRETZER       OTHO              MD      15564                    LAW OFFICES OF PETER G. ANGELOS, PC          LANE          EARL J            MD      24X13000329              LAW OFFICES OF PETER G. ANGELOS, PC
KRICKLER      RONALD E          MD      91171527                 LAW OFFICES OF PETER G. ANGELOS, PC          LANG          FREDERICK B       MD      88091031                 LAW OFFICES OF PETER G. ANGELOS, PC
KRIEBEL       FREDERICK         PA      1089S 1994               LAW OFFICES OF PETER G. ANGELOS, PC          LANG          RICHARD           MD      86CG-3054                LAW OFFICES OF PETER G. ANGELOS, PC
KRINER        FRED L            MD      17190                    LAW OFFICES OF PETER G. ANGELOS, PC          LANG          WILLIAM           MD      92071512                 LAW OFFICES OF PETER G. ANGELOS, PC
KRINER        FRED L            MD      24X12001100              LAW OFFICES OF PETER G. ANGELOS, PC          LANGLEY       JOSEPH T          MD      87CG-3550/45/20          LAW OFFICES OF PETER G. ANGELOS, PC
KRINER        JOHN W. & ELAIN   MD      15694                    LAW OFFICES OF PETER G. ANGELOS, PC          LANGRALL      ELMER LEE         MD      93139515                 LAW OFFICES OF PETER G. ANGELOS, PC
KROKOS        STANLEY L         MD      24X12000432              LAW OFFICES OF PETER G. ANGELOS, PC          LANHAM        DAVID C           MD      24X12000218              LAW OFFICES OF PETER G. ANGELOS, PC
KROMM         GEORGE            MD      24X12000441              LAW OFFICES OF PETER G. ANGELOS, PC          LANHAM        EARL D            MD      24X12000460              LAW OFFICES OF PETER G. ANGELOS, PC
KRONAWETTER   THOMAS            MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC          LANHAM        JOHN R            MD      24X12000641              LAW OFFICES OF PETER G. ANGELOS, PC
KROUPA        DAVID A           MD      24X12001143              LAW OFFICES OF PETER G. ANGELOS, PC          LANHAM        JOHN R            MD      CAL89-21398              LAW OFFICES OF PETER G. ANGELOS, PC
KRS           HOWARD R          MD      24X12000410              LAW OFFICES OF PETER G. ANGELOS, PC          LANOCHA       WILLIAM           MD      24X16000292              LAW OFFICES OF PETER G. ANGELOS, PC
KRUEGER       CARL E            MD      24X12000814              LAW OFFICES OF PETER G. ANGELOS, PC          LANTZ         WILLIAM R. & SA   MD      CV6354                   LAW OFFICES OF PETER G. ANGELOS, PC
KRUHM         CARL L            MD      24X14000433              LAW OFFICES OF PETER G. ANGELOS, PC          LANZOTTI      RAYMOND A         MD      24X15000588              LAW OFFICES OF PETER G. ANGELOS, PC
KRUMENACKER   EUGENE M          PA      141201682                LAW OFFICES OF PETER G. ANGELOS, PC          LARGENT       JOHNNY L          MD      24X11000728              LAW OFFICES OF PETER G. ANGELOS, PC
KRYGLIK       ALBIN H           MD      88091533                 LAW OFFICES OF PETER G. ANGELOS, PC          LARGENT       JOHNNY L          MD      24X13000189              LAW OFFICES OF PETER G. ANGELOS, PC
KRYSIAK       AUGUST            MD      24X17000283              LAW OFFICES OF PETER G. ANGELOS, PC          LARKIN        ROLAND W          MD      90236515                 LAW OFFICES OF PETER G. ANGELOS, PC
KUCHERA       KENNETH           MD      24X16000346              LAW OFFICES OF PETER G. ANGELOS, PC          LARKINS       TERRANCE L        MD      24X12001153              LAW OFFICES OF PETER G. ANGELOS, PC
KUCHLI        NEAL E            MD      24X16000482              LAW OFFICES OF PETER G. ANGELOS, PC          LARKINS       THOMAS T          MD      24X11000387              LAW OFFICES OF PETER G. ANGELOS, PC
KUCINSKI      DAVID J           MD      24X13000411              LAW OFFICES OF PETER G. ANGELOS, PC          LARMORE       EDWIN F           MD      91221514                 LAW OFFICES OF PETER G. ANGELOS, PC
KUHAR         FRANCIS J         MD      17198                    LAW OFFICES OF PETER G. ANGELOS, PC          LAROSA        ROCCO             MD      89104542                 LAW OFFICES OF PETER G. ANGELOS, PC
KUHN          GEORGE T          MD      24X17000050              LAW OFFICES OF PETER G. ANGELOS, PC          LARRICK       PHILLIP           MD      15659                    LAW OFFICES OF PETER G. ANGELOS, PC
KUHN          ROBERT E          MD      24X12000001              LAW OFFICES OF PETER G. ANGELOS, PC          LARRIMORE     EDWARD & OLIVE    MD      CAL89-16170              LAW OFFICES OF PETER G. ANGELOS, PC
KUHN          THEODORE          MD      17153                    LAW OFFICES OF PETER G. ANGELOS, PC          LASCOLA       KENNETH W         MD      24X17000319              LAW OFFICES OF PETER G. ANGELOS, PC
KUKODA        RICHARD J         PA      C48AB201397              LAW OFFICES OF PETER G. ANGELOS, PC          LASCOLA       KENNETH W         MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
KUNKLE        CALVIN B          PA      98-C-0309S_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          LASHBAUGH     JOHN RICHARD V    MD      CV6372                   LAW OFFICES OF PETER G. ANGELOS, PC
KUNOWSKY      ROBERT            MD      24X17000382              LAW OFFICES OF PETER G. ANGELOS, PC          LASHLEY       ANDREW            MD      24X12000835              LAW OFFICES OF PETER G. ANGELOS, PC
KUNSELMAN     MALVIN D          PA      C48AB201725              LAW OFFICES OF PETER G. ANGELOS, PC          LASSITER      JAMES E           MD      24X11000729              LAW OFFICES OF PETER G. ANGELOS, PC
KUNSMAN       CHARLES R         PA      C48AB201336              LAW OFFICES OF PETER G. ANGELOS, PC          LASTER        CHARLES B         MD      24X13000517              LAW OFFICES OF PETER G. ANGELOS, PC
KUNZELMAN     LOUIS J           MD      24X16000415              LAW OFFICES OF PETER G. ANGELOS, PC          LATHAM        WILLIAM C         MD      24X14000048              LAW OFFICES OF PETER G. ANGELOS, PC
KUPIDLOWSKI   WALTER L. & REG   MD      89026526                 LAW OFFICES OF PETER G. ANGELOS, PC          LATHOS        JAMES W. & JACQ   MD      CAL89-05852              LAW OFFICES OF PETER G. ANGELOS, PC
KURGAN        CHRISTINE         MD      24X17000204              LAW OFFICES OF PETER G. ANGELOS, PC          LATTANZIA     JAMES H           MD      24X13000775              LAW OFFICES OF PETER G. ANGELOS, PC
KURPECK       BERNARD           MD      90229533                 LAW OFFICES OF PETER G. ANGELOS, PC          LATTEA        VIRGIL            MD      5043CV                   LAW OFFICES OF PETER G. ANGELOS, PC
KURSCH        PAUL B            MD      24X12000757              LAW OFFICES OF PETER G. ANGELOS, PC          LATTEA        VIRGIL J          MD      24X14000024              LAW OFFICES OF PETER G. ANGELOS, PC
KUZMA         JOSEPH J          PA      170400955                LAW OFFICES OF PETER G. ANGELOS, PC          LAUBACH       LEE T             PA      C48AB201346              LAW OFFICES OF PETER G. ANGELOS, PC
KUZMICK       JOHN              PA      9502-1329_TL             LAW OFFICES OF PETER G. ANGELOS, PC          LAUDER        SAMUEL B          MD      24X13000252              LAW OFFICES OF PETER G. ANGELOS, PC
KWIATKOSKI    FRANK J. JR.      MD      87142505                 LAW OFFICES OF PETER G. ANGELOS, PC          LAUDERMILCH   ROBERT L          PA      2013CV3991AS_ADMIN_TL_   LAW OFFICES OF PETER G. ANGELOS, PC
KWIATKOWSKI   ANNE M            MD      24X15000331              LAW OFFICES OF PETER G. ANGELOS, PC          LAUER         EDWARD E          MD      91171550                 LAW OFFICES OF PETER G. ANGELOS, PC
LABARRE       LORING W          PA      C48AB201441              LAW OFFICES OF PETER G. ANGELOS, PC          LAUER         HERBERT C.        MD      CAL89-14781              LAW OFFICES OF PETER G. ANGELOS, PC
LABERT        THOMAS V          PA      C48AB201251              LAW OFFICES OF PETER G. ANGELOS, PC          LAUMAN        JOSEPH B          MD      91064503                 LAW OFFICES OF PETER G. ANGELOS, PC
LABOARD       RICHARD G         MD      24X15000197              LAW OFFICES OF PETER G. ANGELOS, PC          LAURENCO      JUDITH A          MD      24X16000076              LAW OFFICES OF PETER G. ANGELOS, PC
LABRADOR      OSCAR F           MD      24X12000832              LAW OFFICES OF PETER G. ANGELOS, PC          LAVARDERA     PAUL C            MD      88CG-486/51/89           LAW OFFICES OF PETER G. ANGELOS, PC
LABU          DAN               MD      85CG-941                 LAW OFFICES OF PETER G. ANGELOS, PC          LAWHORN       CHARLES A         MD      87CG3586/45/56           LAW OFFICES OF PETER G. ANGELOS, PC
LACHAJCZYK    THOMAS W          MD      24X11000727              LAW OFFICES OF PETER G. ANGELOS, PC          LAWRENCE      JOSEPH E          PA      97-4580_TL               LAW OFFICES OF PETER G. ANGELOS, PC
LACY          HELEN J           MD      24X11000456              LAW OFFICES OF PETER G. ANGELOS, PC          LAWRENCE      JOSEPH E          PA      97-9003_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC
LADANYI       ALBERT E          MD      86CG-1400/24240          LAW OFFICES OF PETER G. ANGELOS, PC          LAWRENCE      JOSEPH E          PA      GD 97-8887_TL            LAW OFFICES OF PETER G. ANGELOS, PC
LADANYI       EVA I.            MD      8805-0523                LAW OFFICES OF PETER G. ANGELOS, PC          LAWRENCE      LLOYD L. & AUDR   MD      15668                    LAW OFFICES OF PETER G. ANGELOS, PC
LAFFERTY      JUDITH            MD      24X09000287              LAW OFFICES OF PETER G. ANGELOS, PC          LAWRENCE      RALPH & BETTY V   MD      17150                    LAW OFFICES OF PETER G. ANGELOS, PC
LAGNA         AMERIGO           MD      88CG-448                 LAW OFFICES OF PETER G. ANGELOS, PC          LAWSON        BILLY J           TN      324413                   LAW OFFICES OF PETER G. ANGELOS, PC
LAGNA         RICHARD J         MD      91305521                 LAW OFFICES OF PETER G. ANGELOS, PC          LAWSON        JOSEPH A          MD      24X15000098              LAW OFFICES OF PETER G. ANGELOS, PC
LAGZDINS      EDGAR             MD      24X12000831              LAW OFFICES OF PETER G. ANGELOS, PC          LAWSON        VICTOR R          MD      90236516                 LAW OFFICES OF PETER G. ANGELOS, PC
LAHEY         JOSEPH J. & VIR   MD      90229526                 LAW OFFICES OF PETER G. ANGELOS, PC          LAWSON        WILLIAM           MD      24X16000077              LAW OFFICES OF PETER G. ANGELOS, PC
LAHOCKI       THOMAS            MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC          LAYTON        CLANCY R          MD      CAL96-16276              LAW OFFICES OF PETER G. ANGELOS, PC
LAHOCKI       THOMAS L          MD      24X17000057              LAW OFFICES OF PETER G. ANGELOS, PC          LAZARO        JOSEPH A          PA      C48AB20124               LAW OFFICES OF PETER G. ANGELOS, PC
LAIRD         LEROY A           MD      15593                    LAW OFFICES OF PETER G. ANGELOS, PC          LEACH         JODELINE          MD      90187534                 LAW OFFICES OF PETER G. ANGELOS, PC
LAMAR         ALAN R            MD      24X11000564              LAW OFFICES OF PETER G. ANGELOS, PC          LEAKE         REESE R           MD      87CG-2472                LAW OFFICES OF PETER G. ANGELOS, PC
LAMAR         CHARLES M         MD      93120524                 LAW OFFICES OF PETER G. ANGELOS, PC          LEAP          PATRICK L         MD      24X13000084              LAW OFFICES OF PETER G. ANGELOS, PC
LAMAR         JOHN R. & ALICE   MD      90274630                 LAW OFFICES OF PETER G. ANGELOS, PC          LEARD         KENNETH           MD      88CG-485                 LAW OFFICES OF PETER G. ANGELOS, PC
LAMB          FRED B            MD      24X17000148              LAW OFFICES OF PETER G. ANGELOS, PC          LEASURE       MERRILL E. & MA   MD      4543CV                   LAW OFFICES OF PETER G. ANGELOS, PC
LAMB          JOHN J            MD      CAL89-24276              LAW OFFICES OF PETER G. ANGELOS, PC          LECKEMBY      WILLIAM M         MD      4904CV                   LAW OFFICES OF PETER G. ANGELOS, PC
LAMB          THOMAS            PA      UNKNOWN                  LAW OFFICES OF PETER G. ANGELOS, PC          LECKLITER     EUGENE            MD      24X12000204              LAW OFFICES OF PETER G. ANGELOS, PC
LAMBERT       DARRELL           MD      24X13000760              LAW OFFICES OF PETER G. ANGELOS, PC          LEDEBOHM      LEANDER H         PA      2014CV10476AS            LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                                 Appendix A - 215
                                         Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                          Document Page 234 of 624
Claimant     Claimant          State                                                                      Claimant       Claimant          State
Last Name    First Name        Filed   Docket Number         Primary Plaintiff Counsel                    Last Name      First Name        Filed   Docket Number             Primary Plaintiff Counsel
LEDEBOHM     LEANDER H         PA      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          LIBERATORE     ANTHONY J         MD      93139501                  LAW OFFICES OF PETER G. ANGELOS, PC
LEDFORD      CALVIN W          MD      24X12000977           LAW OFFICES OF PETER G. ANGELOS, PC          LIBERATORE     ORLANDO           MD      87301501                  LAW OFFICES OF PETER G. ANGELOS, PC
LEDFORD      LAWRENCE L        TN      25216                 LAW OFFICES OF PETER G. ANGELOS, PC          LICHTY         MAX               MD      24X17000130               LAW OFFICES OF PETER G. ANGELOS, PC
LEE          CHARLES C         MD      88CG-456/51/56        LAW OFFICES OF PETER G. ANGELOS, PC          LIDDIC         DORIS A           MD      24X15000373               LAW OFFICES OF PETER G. ANGELOS, PC
LEE          DENA T            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          LIDDIC         DORIS A           MD      24X16000140               LAW OFFICES OF PETER G. ANGELOS, PC
LEE          JOANNE            MD      24X13000636           LAW OFFICES OF PETER G. ANGELOS, PC          LIGHT          WILLIAM L         TN      333412                    LAW OFFICES OF PETER G. ANGELOS, PC
LEE          MARCUS            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          LIGHTFOOT      FRANCIS M         MD      24X12000841               LAW OFFICES OF PETER G. ANGELOS, PC
LEE          RAYMOND W         MD      CV6335                LAW OFFICES OF PETER G. ANGELOS, PC          LIGHTING       JOHN F            PA      C48AB201570               LAW OFFICES OF PETER G. ANGELOS, PC
LEE          ROBERT E          MD      24X15000223           LAW OFFICES OF PETER G. ANGELOS, PC          LIGHTING       JOSEPH D          PA      C48AB20139                LAW OFFICES OF PETER G. ANGELOS, PC
LEE          THOMAS            MD      CAL89-15298           LAW OFFICES OF PETER G. ANGELOS, PC          LIKENS         JAMES R. & BLAN   MD      90274572                  LAW OFFICES OF PETER G. ANGELOS, PC
LEE          VERNON            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          LILLER         RICHARD N.        MD      15572                     LAW OFFICES OF PETER G. ANGELOS, PC
LEE          VERNON F          MD      24X16000345           LAW OFFICES OF PETER G. ANGELOS, PC          LILLER         ROGER             DC      000857294                 LAW OFFICES OF PETER G. ANGELOS, PC
LEE          WILLIAM J         MD      89258524              LAW OFFICES OF PETER G. ANGELOS, PC          LIMMER         JOHN B            MD      24X13000368               LAW OFFICES OF PETER G. ANGELOS, PC
LEEDY        GROVER            MD      89069542              LAW OFFICES OF PETER G. ANGELOS, PC          LINDENMUTH     REUBEN R. & MAD   MD      91221515                  LAW OFFICES OF PETER G. ANGELOS, PC
LEHEW        JOHN H. JR & KA   MD      CAL90-22891           LAW OFFICES OF PETER G. ANGELOS, PC          LINDSEY        MC                MD      90236517                  LAW OFFICES OF PETER G. ANGELOS, PC
LEHMAN       ERNIE & JANE V    MD      88328540              LAW OFFICES OF PETER G. ANGELOS, PC          LINE           CLIFFORD          MD      90229530                  LAW OFFICES OF PETER G. ANGELOS, PC
LEHMANN      CHESTER R         PA      110401990             LAW OFFICES OF PETER G. ANGELOS, PC          LINE           RICHARD L         MD      24X17000392               LAW OFFICES OF PETER G. ANGELOS, PC
LEHMANN      REINHOLD R        MD      CAL91-22655           LAW OFFICES OF PETER G. ANGELOS, PC          LINGENFELTER   CLAIR A           MD      91235503                  LAW OFFICES OF PETER G. ANGELOS, PC
LEIGHT       HARRY             MD      87CG-1343             LAW OFFICES OF PETER G. ANGELOS, PC          LINK           GILBERT D         MD      24X14000310               LAW OFFICES OF PETER G. ANGELOS, PC
LEIGHT       WILLIAM E         MD      88041542              LAW OFFICES OF PETER G. ANGELOS, PC          LINS           THOMAS I          MD      24X15000075               LAW OFFICES OF PETER G. ANGELOS, PC
LEINO        KALEVA            MD      24X12001089           LAW OFFICES OF PETER G. ANGELOS, PC          LINTON         ROBIN J           MD      24X17000107               LAW OFFICES OF PETER G. ANGELOS, PC
LEITCH       CHARLES F         MD      CAL89-22455           LAW OFFICES OF PETER G. ANGELOS, PC          LINZ           CONRAD I          MD      89286524                  LAW OFFICES OF PETER G. ANGELOS, PC
LEITH        JAMES R. & JANI   MD      4818CV                LAW OFFICES OF PETER G. ANGELOS, PC          LINZ           JOSEPH F          MD      8807-1563                 LAW OFFICES OF PETER G. ANGELOS, PC
LEITKOWSKI   JOSEPH & ELLEN    MD      90274561              LAW OFFICES OF PETER G. ANGELOS, PC          LIPHARD        ERWIN E           MD      87CG-1529/38199           LAW OFFICES OF PETER G. ANGELOS, PC
LEITTER      ROBERT R. & SHI   MD      90274593              LAW OFFICES OF PETER G. ANGELOS, PC          LIPICS         WILLIAM J         PA      C48AB20152                LAW OFFICES OF PETER G. ANGELOS, PC
LEITZ        CHARLES F. & CA   MD      89237520              LAW OFFICES OF PETER G. ANGELOS, PC          LIPPOLD        JOHN              MD      CV6069                    LAW OFFICES OF PETER G. ANGELOS, PC
LEJEWSKI     WILLIAM           MD      24X14000274           LAW OFFICES OF PETER G. ANGELOS, PC          LIPSCOMB       LAWRENCE G        MD      CAL89-13963               LAW OFFICES OF PETER G. ANGELOS, PC
LEMMON       FLOYD P           MD      24X13000444           LAW OFFICES OF PETER G. ANGELOS, PC          LIPSKY         RAYMOND B         PA      C48AB201615               LAW OFFICES OF PETER G. ANGELOS, PC
LEMMON       GEORGE            MD      88CG6365236           LAW OFFICES OF PETER G. ANGELOS, PC          LISTER         DOROTHY L         MD      24X13000617               LAW OFFICES OF PETER G. ANGELOS, PC
LEMON        GEORGE W          MD      88328546              LAW OFFICES OF PETER G. ANGELOS, PC          LISTER         HARRY R           MD      91171508                  LAW OFFICES OF PETER G. ANGELOS, PC
LEMON        LEVANDER & RUFF   MD      89164523              LAW OFFICES OF PETER G. ANGELOS, PC          LISTER         LAWRENCE          MD      91086529                  LAW OFFICES OF PETER G. ANGELOS, PC
LEMONAKIS    GEORGE            MD      89026523              LAW OFFICES OF PETER G. ANGELOS, PC          LISTMAN        CHARLES           MD      24X11000703               LAW OFFICES OF PETER G. ANGELOS, PC
LEMONAKIS    STEVEN W          MD      24X15000061           LAW OFFICES OF PETER G. ANGELOS, PC          LITSINGER      EDWARD F          MD      24X16000078               LAW OFFICES OF PETER G. ANGELOS, PC
LEMONGELLI   JOHN P            PA      130103730             LAW OFFICES OF PETER G. ANGELOS, PC          LITSINGER      EDWARD F          MD      24X16000078_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
LENGLE       GEORGE J          PA      C48AB201565           LAW OFFICES OF PETER G. ANGELOS, PC          LITTLE         CHARLES & ANNA    MD      89237502                  LAW OFFICES OF PETER G. ANGELOS, PC
LENNOX       HARRY & CAROLIN   MD      CV6160                LAW OFFICES OF PETER G. ANGELOS, PC          LITTLE         CLIFFORD E        MD      24X13000215               LAW OFFICES OF PETER G. ANGELOS, PC
LEONARD      ARTHUR C. & GAY   MD      15667                 LAW OFFICES OF PETER G. ANGELOS, PC          LITTLE         HARRISON          MD      24X17000037               LAW OFFICES OF PETER G. ANGELOS, PC
LEONARD      CHARLES J         MD      24X15000634           LAW OFFICES OF PETER G. ANGELOS, PC          LITTLE         HARRISON          MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC
LEPLEY       CECIL H           MD      4619CV                LAW OFFICES OF PETER G. ANGELOS, PC          LITTLE         LEVANDER R. JR    MD      90045510                  LAW OFFICES OF PETER G. ANGELOS, PC
LEPLEY       SYLVESTER R       MD      7709                  LAW OFFICES OF PETER G. ANGELOS, PC          LITTLE         ROBERT L          MD      24X15000332               LAW OFFICES OF PETER G. ANGELOS, PC
LESKO        JOSEPH S          PA      C48AB200750           LAW OFFICES OF PETER G. ANGELOS, PC          LITTLE         WILLIAM A         MD      24X15000333               LAW OFFICES OF PETER G. ANGELOS, PC
LESLEY       GLENN O           MD      24X17000291           LAW OFFICES OF PETER G. ANGELOS, PC          LITTLEPAGE     BURNLEY T         DC      0007587-92                LAW OFFICES OF PETER G. ANGELOS, PC
LESSIG       ROBERT G          MD      87CG-3558/45/28       LAW OFFICES OF PETER G. ANGELOS, PC          LITZ           GEORGE H          MD      89164514                  LAW OFFICES OF PETER G. ANGELOS, PC
LESTER       DIANE L           MD      24X06000335MCIC       LAW OFFICES OF PETER G. ANGELOS, PC          LIVELY         CONSTANCE         MD      24X13000710               LAW OFFICES OF PETER G. ANGELOS, PC
LETKE        JOHN L            MD      24X15000379           LAW OFFICES OF PETER G. ANGELOS, PC          LIVOLSI        JOHN P            MD      92160507                  LAW OFFICES OF PETER G. ANGELOS, PC
LETKE        WILLIAM           MD      88328520              LAW OFFICES OF PETER G. ANGELOS, PC          LLOYD          CHRISTOPHER A     MD      24X11000614               LAW OFFICES OF PETER G. ANGELOS, PC
LETTAU       WILLIAM           MD      87CG2994/43/64        LAW OFFICES OF PETER G. ANGELOS, PC          LLOYD          GEORGE R.         MD      8718-1573                 LAW OFFICES OF PETER G. ANGELOS, PC
LETTERIO     FRANCIS           PA      120202801             LAW OFFICES OF PETER G. ANGELOS, PC          LLOYD          ROBERT B.         MD      87128518                  LAW OFFICES OF PETER G. ANGELOS, PC
LETTOW       FREDERICK M       MD      24X15000100           LAW OFFICES OF PETER G. ANGELOS, PC          LOANE          JAMES R           MD      24X13000080               LAW OFFICES OF PETER G. ANGELOS, PC
LEVRONE      SHERRON O         MD      24X13000688           LAW OFFICES OF PETER G. ANGELOS, PC          LOAR           JAMES B           MD      91109512                  LAW OFFICES OF PETER G. ANGELOS, PC
LEVRONEY     ERNEST L          MD      24X15000464           LAW OFFICES OF PETER G. ANGELOS, PC          LOBACH         HENRY & CATHERI   MD      17154                     LAW OFFICES OF PETER G. ANGELOS, PC
LEWELLYN     JOHN W            MD      CV7905                LAW OFFICES OF PETER G. ANGELOS, PC          LOCK           MITCHELL C        MD      CAL90-16653               LAW OFFICES OF PETER G. ANGELOS, PC
LEWELLYN     JOSEPH E          MD      CAL-89-09118          LAW OFFICES OF PETER G. ANGELOS, PC          LOCKETT        RANDLE R          MD      24X12000502               LAW OFFICES OF PETER G. ANGELOS, PC
LEWIS        ANDREW F          MD      CAL89-03177           LAW OFFICES OF PETER G. ANGELOS, PC          LOCKLEAR       ELREE             MD      88328543                  LAW OFFICES OF PETER G. ANGELOS, PC
LEWIS        BRYANT            MD      24X13000159           LAW OFFICES OF PETER G. ANGELOS, PC          LOCKLEAR       JAMES E           MD      24X15000040               LAW OFFICES OF PETER G. ANGELOS, PC
LEWIS        CARROLL D         MD      24X12000150           LAW OFFICES OF PETER G. ANGELOS, PC          LOCKLEAR       JUNIOR L          MD      24X13000176               LAW OFFICES OF PETER G. ANGELOS, PC
LEWIS        ELMO JR & SUE V   MD      CAL90-22892           LAW OFFICES OF PETER G. ANGELOS, PC          LOCKLEAR       STURGEON          MD      24X11000641               LAW OFFICES OF PETER G. ANGELOS, PC
LEWIS        FLORENCE R        MD      24X17000228           LAW OFFICES OF PETER G. ANGELOS, PC          LOCKMAN        CHARLES           MD      87CG-1501                 LAW OFFICES OF PETER G. ANGELOS, PC
LEWIS        HAROLD C          MD      24X17000106           LAW OFFICES OF PETER G. ANGELOS, PC          LOCKWOOD       ANDREW C          MD      24X17000090               LAW OFFICES OF PETER G. ANGELOS, PC
LEWIS        HARTMAN G         MD      24X13000231           LAW OFFICES OF PETER G. ANGELOS, PC          LOFTIS         JAMES T           MD      87CG-3584/45/54           LAW OFFICES OF PETER G. ANGELOS, PC
LEWIS        JAMES H           PA      C48AB201574           LAW OFFICES OF PETER G. ANGELOS, PC          LOGAN          JOHN E            MD      24X15000250               LAW OFFICES OF PETER G. ANGELOS, PC
LEWIS        JANICE M          MD      24X15000354           LAW OFFICES OF PETER G. ANGELOS, PC          LOGAN          JOHN R            MD      92258529OWIL              LAW OFFICES OF PETER G. ANGELOS, PC
LEWIS        JOHN A            MD      24X12001077           LAW OFFICES OF PETER G. ANGELOS, PC          LOGAN          JOHN R            MD      92258529PC                LAW OFFICES OF PETER G. ANGELOS, PC
LEWIS        JOSEPH A          TN      350812                LAW OFFICES OF PETER G. ANGELOS, PC          LOGDSON        HAROLD H          MD      7710                      LAW OFFICES OF PETER G. ANGELOS, PC
LEWIS        LAWRENCE P        MD      24X15000272           LAW OFFICES OF PETER G. ANGELOS, PC          LOGUE          RICHARD           MD      90274567                  LAW OFFICES OF PETER G. ANGELOS, PC
LEWIS        MARGOT M          MD      24X13000160           LAW OFFICES OF PETER G. ANGELOS, PC          LOHR           JOHN E. & MARY    MD      5657CV                    LAW OFFICES OF PETER G. ANGELOS, PC
LEWIS        MARK A            MD      CAL90-16667           LAW OFFICES OF PETER G. ANGELOS, PC          LOHRMANN       MICHAEL           MD      24X16000199               LAW OFFICES OF PETER G. ANGELOS, PC
LEWIS        MICHAEL A         MD      24X15000164           LAW OFFICES OF PETER G. ANGELOS, PC          LOMAGRAO       MICHAEL E         MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC
LEWIS        RAYMOND E         MD      15656                 LAW OFFICES OF PETER G. ANGELOS, PC          LOMAGRO        LOUIS C           MD      24X17000116               LAW OFFICES OF PETER G. ANGELOS, PC
LEWIS        RUSSELL R         MD      24X15000099           LAW OFFICES OF PETER G. ANGELOS, PC          LOMAGRO        MICHAEL E         MD      24X16000587               LAW OFFICES OF PETER G. ANGELOS, PC
LEWIS        SHARRON           MD      24X17000338           LAW OFFICES OF PETER G. ANGELOS, PC          LOMAX          JOHN W            MD      24X15000463               LAW OFFICES OF PETER G. ANGELOS, PC
LEWIS        WILLIAM E         MD      88057530              LAW OFFICES OF PETER G. ANGELOS, PC          LOMBARDI       ANTHONY W         DC      0009942-92                LAW OFFICES OF PETER G. ANGELOS, PC
LEWIS        WILLIAM E         MD      CAL 91-22656          LAW OFFICES OF PETER G. ANGELOS, PC          LOMBARDO       FELICE            MD      24X12001052               LAW OFFICES OF PETER G. ANGELOS, PC
LEWIS        WILLIAM J         MD      24X13000516           LAW OFFICES OF PETER G. ANGELOS, PC          LONAS          STANLEY           MD      24X11000871               LAW OFFICES OF PETER G. ANGELOS, PC
LEYRER       HENRY             MD      87CG-1335             LAW OFFICES OF PETER G. ANGELOS, PC          LONCALA        EDWARD C          MD      88162508                  LAW OFFICES OF PETER G. ANGELOS, PC
LHOTSKY      FRANKLIN J        MD      24X17000376           LAW OFFICES OF PETER G. ANGELOS, PC          LONCZYSNKI     JOSEPH            MD      92258517                  LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                               Appendix A - 216
                                          Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                           Document Page 235 of 624
Claimant      Claimant          State                                                                      Claimant     Claimant          State
Last Name     First Name        Filed   Docket Number         Primary Plaintiff Counsel                    Last Name    First Name        Filed   Docket Number         Primary Plaintiff Counsel
LONG          EUGENE S          DC      CA08324-92            LAW OFFICES OF PETER G. ANGELOS, PC          LUTZ         EDWARD E          MD      24X14000168           LAW OFFICES OF PETER G. ANGELOS, PC
LONG          FRANCES E         PA      C48AB20175            LAW OFFICES OF PETER G. ANGELOS, PC          LUTZ         GLORIA            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
LONG          HERBERT H         MD      24X17000190           LAW OFFICES OF PETER G. ANGELOS, PC          LUTZ         GLORIA D          MD      24X17000048           LAW OFFICES OF PETER G. ANGELOS, PC
LONG          JAMES A           MD      CAL90-18257           LAW OFFICES OF PETER G. ANGELOS, PC          LUTZ         LEROY K           PA      2015CV2845AS          LAW OFFICES OF PETER G. ANGELOS, PC
LONG          JAMES J           MD      24X15000751           LAW OFFICES OF PETER G. ANGELOS, PC          LUTZ         LEROY K           PA      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
LONG          JOAN P            MD      24X16000461           LAW OFFICES OF PETER G. ANGELOS, PC          LUXENBERG    STANLEY           PA      160701707             LAW OFFICES OF PETER G. ANGELOS, PC
LONG          JOHN P            MD      87CG-1361             LAW OFFICES OF PETER G. ANGELOS, PC          LYELL        CATHERINE         MD      24X14000070           LAW OFFICES OF PETER G. ANGELOS, PC
LONG          JOSEPH            MD      88CG3652/45/122       LAW OFFICES OF PETER G. ANGELOS, PC          LYLE         PAUL L            MD      CAL89-21402           LAW OFFICES OF PETER G. ANGELOS, PC
LONG          LESLIE C          PA      C48AB20172            LAW OFFICES OF PETER G. ANGELOS, PC          LYMAN        WALTER            MD      87CG-0629             LAW OFFICES OF PETER G. ANGELOS, PC
LONG          LESLIE C          PA      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          LYMAN        WAYNE M           MD      24X15000441           LAW OFFICES OF PETER G. ANGELOS, PC
LONG          ROBERT            MD      CV-5856               LAW OFFICES OF PETER G. ANGELOS, PC          LYMAN        WAYNE M           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
LONG          ROGER L           TN      32414                 LAW OFFICES OF PETER G. ANGELOS, PC          LYNCH        JAMES B           MD      24X15000217           LAW OFFICES OF PETER G. ANGELOS, PC
LONG          RONALD N          MD      24X17000420           LAW OFFICES OF PETER G. ANGELOS, PC          LYNCH        JAMES C           MD      24X12000815           LAW OFFICES OF PETER G. ANGELOS, PC
LONG          STEPHEN & DOROT   MD      17129                 LAW OFFICES OF PETER G. ANGELOS, PC          LYNCH        JAMES H           MD      CAL89-15573           LAW OFFICES OF PETER G. ANGELOS, PC
LONGENBACH    FRANKLIN G        PA      C48AB201444           LAW OFFICES OF PETER G. ANGELOS, PC          LYNCH        ROBERT E          MD      90089508              LAW OFFICES OF PETER G. ANGELOS, PC
LONGFELLOW    JOSEPH W          DC      89-CA06266            LAW OFFICES OF PETER G. ANGELOS, PC          LYNCH        TOM               TN      17515                 LAW OFFICES OF PETER G. ANGELOS, PC
LONGFELLOW    JOSEPH W          MD      91171501              LAW OFFICES OF PETER G. ANGELOS, PC          LYNDE        CHARLES C.        MD      CAL89-14558           LAW OFFICES OF PETER G. ANGELOS, PC
LONGMIRE      CHARLES T         MD      24X12000806           LAW OFFICES OF PETER G. ANGELOS, PC          LYNN         ROBERT P          PA      140601601             LAW OFFICES OF PETER G. ANGELOS, PC
LOOKABILL     GEORGE            MD      24X12000803           LAW OFFICES OF PETER G. ANGELOS, PC          LYON         ROBERT L          MD      91171520              LAW OFFICES OF PETER G. ANGELOS, PC
LOPEZ         CARL J            PA      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          LYONS        THEODORE J        MD      87CG-1367/38/37       LAW OFFICES OF PETER G. ANGELOS, PC
LOPRESTO      CHARLES J.        MD      87CG3708/45/178       LAW OFFICES OF PETER G. ANGELOS, PC          LYONS        THOMAS F          MD      24X13000476           LAW OFFICES OF PETER G. ANGELOS, PC
LOPRESTO      PAUL J.           MD      88CG-404/51/5         LAW OFFICES OF PETER G. ANGELOS, PC          MACE         GARY & LINNIE V   MD      CV6161                LAW OFFICES OF PETER G. ANGELOS, PC
LORD          JAMES W           MD      87CG-2479             LAW OFFICES OF PETER G. ANGELOS, PC          MACHALA      AUGUST J          MD      92258534              LAW OFFICES OF PETER G. ANGELOS, PC
LOSS          STEPHEN           MD      91064505              LAW OFFICES OF PETER G. ANGELOS, PC          MACHLINSKI   DOROTHY           MD      24X16000395           LAW OFFICES OF PETER G. ANGELOS, PC
LOUDEN        PHILIP A          MD      24X16000520           LAW OFFICES OF PETER G. ANGELOS, PC          MACHLINSKI   DOROTHY           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
LOUKAS        BEVERLY A         MD      24X13000369           LAW OFFICES OF PETER G. ANGELOS, PC          MACK         AUGUSTINE J       MD      24X12000706           LAW OFFICES OF PETER G. ANGELOS, PC
LOVE          CHARLES           MD      8807-1565             LAW OFFICES OF PETER G. ANGELOS, PC          MACK         RICHARD           MD      CAL88-14824           LAW OFFICES OF PETER G. ANGELOS, PC
LOVE          SHELDON           MD      24X15000488           LAW OFFICES OF PETER G. ANGELOS, PC          MACKENZIE    DONALD D          PA      C48AB201549           LAW OFFICES OF PETER G. ANGELOS, PC
LOVE          THOMAS A          PA      2259                  LAW OFFICES OF PETER G. ANGELOS, PC          MADDALONI    MARTIN            PA      5823                  LAW OFFICES OF PETER G. ANGELOS, PC
LOVELACE      JOHN C            MD      24X13000507           LAW OFFICES OF PETER G. ANGELOS, PC          MADDOX       DANIEL            MD      24X17000091           LAW OFFICES OF PETER G. ANGELOS, PC
LOVELESS      GEORGE            MD      89026541              LAW OFFICES OF PETER G. ANGELOS, PC          MADDOX       DANIEL            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
LOVELL        JOHN H            MD      90257501              LAW OFFICES OF PETER G. ANGELOS, PC          MADDOX       STAFFORD C        MD      CAL-90-08858          LAW OFFICES OF PETER G. ANGELOS, PC
LOVERDE       FRANK J           MD      87CG-3588/45/58       LAW OFFICES OF PETER G. ANGELOS, PC          MADDRON      VILLARD P         TN      254612                LAW OFFICES OF PETER G. ANGELOS, PC
LOVERDE       STEPHEN J         MD      87CG-30/4/60          LAW OFFICES OF PETER G. ANGELOS, PC          MADERA       HENRY P           MD      88041544              LAW OFFICES OF PETER G. ANGELOS, PC
LOVING        HARVEY E          MD      CAL90-18228           LAW OFFICES OF PETER G. ANGELOS, PC          MADERA       WILLIAM L         MD      ADMIN_TL              LAW OFFICES OF PETER G. ANGELOS, PC
LOWE          CHRISTINE A       MD      24X13000501           LAW OFFICES OF PETER G. ANGELOS, PC          MAEBY        MARJORIE A        MD      24X14000506           LAW OFFICES OF PETER G. ANGELOS, PC
LOWE          FRANK A           MD      24X13000392           LAW OFFICES OF PETER G. ANGELOS, PC          MAGAHA       LAURA             MD      24X13000440           LAW OFFICES OF PETER G. ANGELOS, PC
LOWE          GLEN E            MD      24X13000161           LAW OFFICES OF PETER G. ANGELOS, PC          MAGALIS      ERIC J            MD      24X11000555           LAW OFFICES OF PETER G. ANGELOS, PC
LOWE          JOSEPH C          MD      24X17000216           LAW OFFICES OF PETER G. ANGELOS, PC          MAGALIS      KERRY L           MD      24X15000528           LAW OFFICES OF PETER G. ANGELOS, PC
LOWE          WILLIAM C.        MD      86CG-4240             LAW OFFICES OF PETER G. ANGELOS, PC          MAGALIS      KERRY L           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
LOWERY        DAVID             MD      24X15000080           LAW OFFICES OF PETER G. ANGELOS, PC          MAGALIS      NORMA             MD      24X13000498           LAW OFFICES OF PETER G. ANGELOS, PC
LOWERY        JOHN R            MD      24X15000381           LAW OFFICES OF PETER G. ANGELOS, PC          MAGLIANO     LAVEDA Y          MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
LOWERY        KENNETH AARON V   MD      CV6368                LAW OFFICES OF PETER G. ANGELOS, PC          MAGWOOD      MARSHALL A. & A   MD      88328508              LAW OFFICES OF PETER G. ANGELOS, PC
LOWERY        MARIE A           MD      94308529              LAW OFFICES OF PETER G. ANGELOS, PC          MAHALETZ     ADAM B            PA      C48AB201287           LAW OFFICES OF PETER G. ANGELOS, PC
LOWERY        WILLIAM C         MD      24X13000566           LAW OFFICES OF PETER G. ANGELOS, PC          MAHAN        CHARLES E         MD      24X11000668           LAW OFFICES OF PETER G. ANGELOS, PC
LOWMAN        DONALD D          MD      24X13000545           LAW OFFICES OF PETER G. ANGELOS, PC          MAHAN        CHARLES E         MD      24X15000068           LAW OFFICES OF PETER G. ANGELOS, PC
LOWMAN        DONALD M          MD      24X13000543           LAW OFFICES OF PETER G. ANGELOS, PC          MAHLA        CHARLES E         MD      24X11000432           LAW OFFICES OF PETER G. ANGELOS, PC
LOWMAN        EDGAR T           MD      24X13000162           LAW OFFICES OF PETER G. ANGELOS, PC          MAHONEY      EMMA E            MD      24X17000004           LAW OFFICES OF PETER G. ANGELOS, PC
LOWMAN        FRANCIS M. V EA   MD      88155542              LAW OFFICES OF PETER G. ANGELOS, PC          MAHONEY      JEROME            MD      24X13000281           LAW OFFICES OF PETER G. ANGELOS, PC
LOWMAN        HARRY & DOROTHY   MD      90012549              LAW OFFICES OF PETER G. ANGELOS, PC          MAI          WILLIAM J         MD      87CG-3103             LAW OFFICES OF PETER G. ANGELOS, PC
LOWTHER       DOROTHY M         MD      24X16000085           LAW OFFICES OF PETER G. ANGELOS, PC          MAJEWSKI     ALFRED            MD      89111508              LAW OFFICES OF PETER G. ANGELOS, PC
LOWTHER       JESSIE M          MD      24X16000502           LAW OFFICES OF PETER G. ANGELOS, PC          MAJOR        BERNARD L         MD      87CG-3093/43163       LAW OFFICES OF PETER G. ANGELOS, PC
LOY           JD                TN      237116                LAW OFFICES OF PETER G. ANGELOS, PC          MAJOR        JAMES             MD      87CG-1339             LAW OFFICES OF PETER G. ANGELOS, PC
LUBINSKI      ANDREW M          MD      91184546              LAW OFFICES OF PETER G. ANGELOS, PC          MAJORS       LEO A             MD      24X14000397           LAW OFFICES OF PETER G. ANGELOS, PC
LUBY          VINCENT           MD      89104528              LAW OFFICES OF PETER G. ANGELOS, PC          MAKAR        ANDREW W          MD      24X13000553           LAW OFFICES OF PETER G. ANGELOS, PC
LUCAS         ERNEST A          MD      24X13000776           LAW OFFICES OF PETER G. ANGELOS, PC          MAKOVSKY     JEANETTE          PA      150702154             LAW OFFICES OF PETER G. ANGELOS, PC
LUCAS         LINDA             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          MALCOLM      PAUL D            MD      CV6328                LAW OFFICES OF PETER G. ANGELOS, PC
LUCAS         LINDA J           MD      24X17000217           LAW OFFICES OF PETER G. ANGELOS, PC          MALCZEWSKI   DANIEL J          MD      92258526              LAW OFFICES OF PETER G. ANGELOS, PC
LUCAS         THOMAS L. & LIL   MD      CAL89-18828           LAW OFFICES OF PETER G. ANGELOS, PC          MALICOAT     HIRAM             TN      351313                LAW OFFICES OF PETER G. ANGELOS, PC
LUCAS         WADE              MD      24X16000071           LAW OFFICES OF PETER G. ANGELOS, PC          MALINOW      IRVIN V EAGLE P   MD      89111512              LAW OFFICES OF PETER G. ANGELOS, PC
LUCIANI       RAFFAELE          PA      140502391             LAW OFFICES OF PETER G. ANGELOS, PC          MALINOWSKI   EDWARD W          MD      24-X-91064506         LAW OFFICES OF PETER G. ANGELOS, PC
LUCKY         JOHN K            MD      91134502              LAW OFFICES OF PETER G. ANGELOS, PC          MALINOWSKI   EDWARD W          MD      91171512              LAW OFFICES OF PETER G. ANGELOS, PC
LUDNICK       VICTOR F          MD      87CG-1493/38163       LAW OFFICES OF PETER G. ANGELOS, PC          MALLETTE     ROBERT C. & DOR   MD      15630                 LAW OFFICES OF PETER G. ANGELOS, PC
LUERS         GEORGE H          MD      24X11000773           LAW OFFICES OF PETER G. ANGELOS, PC          MALLONEE     CHARLES E         MD      87CG-1384/38/54       LAW OFFICES OF PETER G. ANGELOS, PC
LUKASEVICH    STANLEY J.        MD      90194537              LAW OFFICES OF PETER G. ANGELOS, PC          MALONE       CHARLAS G         MD      24X14000092           LAW OFFICES OF PETER G. ANGELOS, PC
LUKASZEWSKI   FRANCIS J         MD      90348516              LAW OFFICES OF PETER G. ANGELOS, PC          MALONE       DALE              TN      96C-730_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
LUNDGREN      LARRY J           MD      24X17000084           LAW OFFICES OF PETER G. ANGELOS, PC          MALONE       DALE              PA      ADMIN_TL              LAW OFFICES OF PETER G. ANGELOS, PC
LUNDQUIST     RONALD L. & BON   MD      CV6359                LAW OFFICES OF PETER G. ANGELOS, PC          MALONE       LELAND C. SR &    MD      4508CV                LAW OFFICES OF PETER G. ANGELOS, PC
LUNDY         BOBBY V           MD      24X16000130           LAW OFFICES OF PETER G. ANGELOS, PC          MALONE       MICHAEL J         MD      CAL93-00940           LAW OFFICES OF PETER G. ANGELOS, PC
LUNDY         JOHN M            MD      89307514              LAW OFFICES OF PETER G. ANGELOS, PC          MALONE       RALPH V EAGLE P   MD      5759                  LAW OFFICES OF PETER G. ANGELOS, PC
LUNQUEST      JAMES             MD      88CG-455              LAW OFFICES OF PETER G. ANGELOS, PC          MALONEY      PATRICIA M        MD      24X11000935           LAW OFFICES OF PETER G. ANGELOS, PC
LUNTER        MATTEUS           MD      87CG-1206             LAW OFFICES OF PETER G. ANGELOS, PC          MALONEY      RICHARD F         MD      24X14000318           LAW OFFICES OF PETER G. ANGELOS, PC
LUPCHO        PAUL J            PA      C48AB201421           LAW OFFICES OF PETER G. ANGELOS, PC          MANCHA       HARRY L           MD      24X14000089           LAW OFFICES OF PETER G. ANGELOS, PC
LURZ          CHARLES A         MD      24X15000431           LAW OFFICES OF PETER G. ANGELOS, PC          MANDLEY      JOHN W            MD      24X14000255           LAW OFFICES OF PETER G. ANGELOS, PC
LURZ          EDWARD            MD      91179529              LAW OFFICES OF PETER G. ANGELOS, PC          MANGUM       EFRED P           MD      24X14000398           LAW OFFICES OF PETER G. ANGELOS, PC
LUSCO         JOHN E            MD      8817-9513             LAW OFFICES OF PETER G. ANGELOS, PC          MANGUM       RUBYE M           MD      24X15000624           LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                          Appendix A - 217
                                         Case 17-03105                      Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                              Document Page 236 of 624
Claimant     Claimant          State                                                                          Claimant       Claimant          State
Last Name    First Name        Filed   Docket Number             Primary Plaintiff Counsel                    Last Name      First Name        Filed   Docket Number         Primary Plaintiff Counsel
MANGUS       JAMES             MD      88CG-567                  LAW OFFICES OF PETER G. ANGELOS, PC          MASON          PAULINE           MD      24X13000413           LAW OFFICES OF PETER G. ANGELOS, PC
MANLEY       MADELINE          TN      232114                    LAW OFFICES OF PETER G. ANGELOS, PC          MASON          ROBERT J          MD      24X11000843           LAW OFFICES OF PETER G. ANGELOS, PC
MANNEY       THOMAS E. & THE   PA      1566                      LAW OFFICES OF PETER G. ANGELOS, PC          MASON          WILBERT L         MD      24X13000528           LAW OFFICES OF PETER G. ANGELOS, PC
MANNING      LEROY H           MD      89094528                  LAW OFFICES OF PETER G. ANGELOS, PC          MASSENGILL     NOAH V            MD      89258515              LAW OFFICES OF PETER G. ANGELOS, PC
MANNING      LOUIS C           MD      90229536                  LAW OFFICES OF PETER G. ANGELOS, PC          MASTERS        THELMA            MD      24X16000267           LAW OFFICES OF PETER G. ANGELOS, PC
MANNING      WAYNE E           MD      91109513                  LAW OFFICES OF PETER G. ANGELOS, PC          MASTERS        THELMA            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
MANNONE      FRANK C           MD      24X15000380               LAW OFFICES OF PETER G. ANGELOS, PC          MASTERSON      ROBERT I          MD      24X17000201           LAW OFFICES OF PETER G. ANGELOS, PC
MANNONE      FRANK C           MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          MASTERSON      ROBERT I          MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
MANOLOVICH   WALTER            MD      91193525                  LAW OFFICES OF PETER G. ANGELOS, PC          MASTROIANNI    DOMINICK J. V E   MD      88CG494/51/94         LAW OFFICES OF PETER G. ANGELOS, PC
MANSBERGER   ROBERT J          PA      2013CV10612AS_ADMIN_TL_   LAW OFFICES OF PETER G. ANGELOS, PC          MASUCCI        JOHN P            MD      93204505              LAW OFFICES OF PETER G. ANGELOS, PC
MANSON       JOHN E            MD      88CG-410                  LAW OFFICES OF PETER G. ANGELOS, PC          MATCZUK        CHARLES J         MD      87CG-2502-41172       LAW OFFICES OF PETER G. ANGELOS, PC
MANSUETO     JAMIE L           PA      110901047                 LAW OFFICES OF PETER G. ANGELOS, PC          MATESEVAC      ROBERT P          PA      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
MANTZ        PETER A           MD      88-041545                 LAW OFFICES OF PETER G. ANGELOS, PC          MATHER         LARRY R           MD      87CG3634/45/104       LAW OFFICES OF PETER G. ANGELOS, PC
MANTZ        ROBERT E          PA      C48AB201359               LAW OFFICES OF PETER G. ANGELOS, PC          MATKINS        ROBERT G. & PAT   MD      90012540              LAW OFFICES OF PETER G. ANGELOS, PC
MANULI       GIUSEPPI          MD      24X16000083               LAW OFFICES OF PETER G. ANGELOS, PC          MATOS          JORGE             PA      C48AB201567           LAW OFFICES OF PETER G. ANGELOS, PC
MARANGOS     FILIPOS           MD      24X13000093               LAW OFFICES OF PETER G. ANGELOS, PC          MATTERA        JOHN J            MD      91319530              LAW OFFICES OF PETER G. ANGELOS, PC
MARCELLINO   PHILLIP L         MD      24X12000034               LAW OFFICES OF PETER G. ANGELOS, PC          MATTES         ELMER             MD      88328511              LAW OFFICES OF PETER G. ANGELOS, PC
MARCEY       THOMAS L          MD      CAL89-13960               LAW OFFICES OF PETER G. ANGELOS, PC          MATTHEWS       ELIZABETH A       MD      24X14000036           LAW OFFICES OF PETER G. ANGELOS, PC
MARCH        JACK F            PA      101200369                 LAW OFFICES OF PETER G. ANGELOS, PC          MATTHEWS       JOSEPH R          MD      87CG-2938/43/8        LAW OFFICES OF PETER G. ANGELOS, PC
MARCZAK      ALFONS            MD      CAL-90-09906              LAW OFFICES OF PETER G. ANGELOS, PC          MATTHEWS       ROBERT            MD      15534                 LAW OFFICES OF PETER G. ANGELOS, PC
MARECKI      FRANCIS J         MD      24X14000526               LAW OFFICES OF PETER G. ANGELOS, PC          MATTHEWS       RODNEY            MD      24X14000286           LAW OFFICES OF PETER G. ANGELOS, PC
MARGINOT     WILLIAM H. & JO   MD      CAL89-15575               LAW OFFICES OF PETER G. ANGELOS, PC          MATTHEWS       WILLIAM R         MD      87CG-1453/38123       LAW OFFICES OF PETER G. ANGELOS, PC
MARIANO      THOMAS R          MD      24X17000370               LAW OFFICES OF PETER G. ANGELOS, PC          MATUSKY        FREDERICK L       MD      24X16000474           LAW OFFICES OF PETER G. ANGELOS, PC
MARINELLI    MAXIE J           MD      24X15000672               LAW OFFICES OF PETER G. ANGELOS, PC          MATUSKY        JAMES M           MD      24X13000057           LAW OFFICES OF PETER G. ANGELOS, PC
MARINO       CHARLES M         MD      90285502                  LAW OFFICES OF PETER G. ANGELOS, PC          MATUSKY        NICHOLAS J        MD      88162509              LAW OFFICES OF PETER G. ANGELOS, PC
MARINO       DANIEL A          MD      88071567                  LAW OFFICES OF PETER G. ANGELOS, PC          MATUSZEWSKI    ANTHONY C. & NA   MD      90274529              LAW OFFICES OF PETER G. ANGELOS, PC
MARINO       MICHAEL J         MD      92154550                  LAW OFFICES OF PETER G. ANGELOS, PC          MATZ           STEVE J           PA      C48AB201616           LAW OFFICES OF PETER G. ANGELOS, PC
MARK         PAUL A            MD      93139502                  LAW OFFICES OF PETER G. ANGELOS, PC          MAURO          MARIO J           MD      87CG-3613             LAW OFFICES OF PETER G. ANGELOS, PC
MARKAY       ALLAN             MD      89104539                  LAW OFFICES OF PETER G. ANGELOS, PC          MAVRIS         ISIDOR            MD      90026501              LAW OFFICES OF PETER G. ANGELOS, PC
MARKEY       CHARLES           MD      89069550                  LAW OFFICES OF PETER G. ANGELOS, PC          MAVROS         NIKOLAOS          MD      92014547              LAW OFFICES OF PETER G. ANGELOS, PC
MARKHAM      JOHN L            MD      97094520CX395             LAW OFFICES OF PETER G. ANGELOS, PC          MAXFIELD       EDWARD            MD      24X08000213HAMP       LAW OFFICES OF PETER G. ANGELOS, PC
MARQUARDT    BETTY J           MD      24X12001056               LAW OFFICES OF PETER G. ANGELOS, PC          MAXFIELD       EDWARD V EAGLE    MD      CAL89-04409           LAW OFFICES OF PETER G. ANGELOS, PC
MARRELLA     SALVATORE A       MD      8713506                   LAW OFFICES OF PETER G. ANGELOS, PC          MAY            CARL O            MD      24X12001002           LAW OFFICES OF PETER G. ANGELOS, PC
MARSCH       JAMES E           MD      91319524                  LAW OFFICES OF PETER G. ANGELOS, PC          MAY            HOWARD            MD      87CG-2394             LAW OFFICES OF PETER G. ANGELOS, PC
MARSEGLIA    BARRY             MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          MAY            LINDA             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
MARSEGLIA    BARTOLOMEO        MD      24X17000094               LAW OFFICES OF PETER G. ANGELOS, PC          MAY            MORRIS A          MD      24X16000084           LAW OFFICES OF PETER G. ANGELOS, PC
MARSH        CLARENCE A        MD      24X13000480               LAW OFFICES OF PETER G. ANGELOS, PC          MAY            PRESTON E         MD      CAL90-15959           LAW OFFICES OF PETER G. ANGELOS, PC
MARSH        THEODORE D        MD      87CG-2944/43/14           LAW OFFICES OF PETER G. ANGELOS, PC          MAYDWELL       THEODORE E        MD      87CG-3063/43133       LAW OFFICES OF PETER G. ANGELOS, PC
MARSHALL     ALLEN R           MD      17189                     LAW OFFICES OF PETER G. ANGELOS, PC          MAYES          JAMES M           MD      24X15000530           LAW OFFICES OF PETER G. ANGELOS, PC
MARSHALL     BRENDA R          MD      24X14000022               LAW OFFICES OF PETER G. ANGELOS, PC          MAYES          JAMES M           MD      24X16000470           LAW OFFICES OF PETER G. ANGELOS, PC
MARSHALL     KARL B            MD      24X14000527               LAW OFFICES OF PETER G. ANGELOS, PC          MAYES          JAMES M           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
MARSHALL     RAYMOND A         MD      24X15000787               LAW OFFICES OF PETER G. ANGELOS, PC          MAYESKI        PAUL R            MD      24X17000306           LAW OFFICES OF PETER G. ANGELOS, PC
MARSIGLIA    EUGENE            MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          MAYNOR         SOLOMON           MD      87CG2505/41/175       LAW OFFICES OF PETER G. ANGELOS, PC
MARSIGLIA    EUGENE J          MD      24X17000033               LAW OFFICES OF PETER G. ANGELOS, PC          MAYO           HAROLD J          MD      24X12000816           LAW OFFICES OF PETER G. ANGELOS, PC
MARSILI      RALPH             MD      89139507                  LAW OFFICES OF PETER G. ANGELOS, PC          MAYS           CAMILLUS M        PA      C48AB201278           LAW OFFICES OF PETER G. ANGELOS, PC
MARSTELLER   DONALD F. & VIR   MD      89094549                  LAW OFFICES OF PETER G. ANGELOS, PC          MAYS           PERCY O           MD      92304509              LAW OFFICES OF PETER G. ANGELOS, PC
MARTIN       CHARLES           MD      90274571                  LAW OFFICES OF PETER G. ANGELOS, PC          MAZUREK        ANDREW & JOANN    MD      89104546              LAW OFFICES OF PETER G. ANGELOS, PC
MARTIN       CHARLES D         MD      CAL93-09854               LAW OFFICES OF PETER G. ANGELOS, PC          MAZURKIEWICZ   FRANK W           MD      91007523              LAW OFFICES OF PETER G. ANGELOS, PC
MARTIN       DANIEL            MD      15646                     LAW OFFICES OF PETER G. ANGELOS, PC          MAZZA          RUSSELL J         MD      24X16000320           LAW OFFICES OF PETER G. ANGELOS, PC
MARTIN       DELORES W         MD      24X12000343               LAW OFFICES OF PETER G. ANGELOS, PC          MCALLISTER     GEORGE            MD      24X12000536           LAW OFFICES OF PETER G. ANGELOS, PC
MARTIN       DONALD P          MD      92160504                  LAW OFFICES OF PETER G. ANGELOS, PC          MCALLISTER     JAMES G           MD      24X14000219           LAW OFFICES OF PETER G. ANGELOS, PC
MARTIN       ESTHER            MD      24X12000047               LAW OFFICES OF PETER G. ANGELOS, PC          MCANDREW       JAMES M           PA      C48AB20133            LAW OFFICES OF PETER G. ANGELOS, PC
MARTIN       EUGENE E          MD      86CG-1496                 LAW OFFICES OF PETER G. ANGELOS, PC          MCATEE         PERRY A           MD      24X15000424           LAW OFFICES OF PETER G. ANGELOS, PC
MARTIN       HAROLD E          MD      24X13000450               LAW OFFICES OF PETER G. ANGELOS, PC          MCAVOY         JAMES F           MD      92258522              LAW OFFICES OF PETER G. ANGELOS, PC
MARTIN       JAMES             MD      89069524                  LAW OFFICES OF PETER G. ANGELOS, PC          MCBEE          CLARENCE          MD      24X17000151           LAW OFFICES OF PETER G. ANGELOS, PC
MARTIN       JAMES E           MD      24X16000038               LAW OFFICES OF PETER G. ANGELOS, PC          MCBRIDE        GILBERT F         DE      01C-02-43ASB          LAW OFFICES OF PETER G. ANGELOS, PC
MARTIN       JAMES E           MD      88041546                  LAW OFFICES OF PETER G. ANGELOS, PC          MCBRIDE        JOHN O            MD      24X16000035           LAW OFFICES OF PETER G. ANGELOS, PC
MARTIN       JOSEPH C          MD      88CG536/51/136            LAW OFFICES OF PETER G. ANGELOS, PC          MCBRIDE        ROBERT M          MD      24X15000440           LAW OFFICES OF PETER G. ANGELOS, PC
MARTIN       LEO F             MD      CAL89-16382               LAW OFFICES OF PETER G. ANGELOS, PC          MCBURNEY       GRAHAM            MD      89164512              LAW OFFICES OF PETER G. ANGELOS, PC
MARTIN       LEROY             MD      15527                     LAW OFFICES OF PETER G. ANGELOS, PC          MCCABE         GERALDINE R       PA      151202014             LAW OFFICES OF PETER G. ANGELOS, PC
MARTIN       NELSON & DOROTH   MD      15553                     LAW OFFICES OF PETER G. ANGELOS, PC          MCCABE         ROBERT E          PA      2513                  LAW OFFICES OF PETER G. ANGELOS, PC
MARTIN       NELSON E          MD      24X16000045               LAW OFFICES OF PETER G. ANGELOS, PC          MCCALL         ANTHONY J         MD      24X14000568           LAW OFFICES OF PETER G. ANGELOS, PC
MARTIN       RICHARD C         MD      24X15000073               LAW OFFICES OF PETER G. ANGELOS, PC          MCCALL         NORMAN R. SR V    MD      87CG2339/41/9         LAW OFFICES OF PETER G. ANGELOS, PC
MARTIN       RICHARD J         MD      91184550                  LAW OFFICES OF PETER G. ANGELOS, PC          MCCALL         PRENTIS           MD      8807-1568             LAW OFFICES OF PETER G. ANGELOS, PC
MARTIN       RICHARD L         MD      86-CG-984/23/14           LAW OFFICES OF PETER G. ANGELOS, PC          MCCANN         DENNIS M          MD      87CG-3073/43146       LAW OFFICES OF PETER G. ANGELOS, PC
MARTIN       RICHARD T         MD      CAL89-24206               LAW OFFICES OF PETER G. ANGELOS, PC          MCCANN         LEROY F           MD      24X12000568           LAW OFFICES OF PETER G. ANGELOS, PC
MARTIN       ROBERT            MD      89153516                  LAW OFFICES OF PETER G. ANGELOS, PC          MCCANN         LEROY F           MD      24X15000637           LAW OFFICES OF PETER G. ANGELOS, PC
MARTIN       SAMMY N           TN      332114                    LAW OFFICES OF PETER G. ANGELOS, PC          MCCANN         MICHAEL A         MD      24X16000448           LAW OFFICES OF PETER G. ANGELOS, PC
MARTIN       STEVEN J          MD      24X12000182               LAW OFFICES OF PETER G. ANGELOS, PC          MCCARDELL      GEORGE            MD      24X16000120           LAW OFFICES OF PETER G. ANGELOS, PC
MARTIN       WILLIAM           MD      17140                     LAW OFFICES OF PETER G. ANGELOS, PC          MCCARNEY       JOSEPH D. & JOY   MD      17121                 LAW OFFICES OF PETER G. ANGELOS, PC
MARTINO      MICHAEL           MD      88CG-403                  LAW OFFICES OF PETER G. ANGELOS, PC          MCCARTER       RALPH             MD      24X15000421           LAW OFFICES OF PETER G. ANGELOS, PC
MARX         EDWARD J          MD      87CG-1445                 LAW OFFICES OF PETER G. ANGELOS, PC          MCCARTHY       ROY W             MD      15651                 LAW OFFICES OF PETER G. ANGELOS, PC
MARZ         DONALD W          MD      CAL90-04852               LAW OFFICES OF PETER G. ANGELOS, PC          MCCARTHY       THOMAS            MD      89237527              LAW OFFICES OF PETER G. ANGELOS, PC
MASLOWSKI    MARTIN V          MD      CAL90-04853               LAW OFFICES OF PETER G. ANGELOS, PC          MCCARTHY       WILLIAM B         MD      7711                  LAW OFFICES OF PETER G. ANGELOS, PC
MASON        BERNARD M         MD      24X15000165               LAW OFFICES OF PETER G. ANGELOS, PC          MCCARTNEY      JUNIOR            MD      90068501              LAW OFFICES OF PETER G. ANGELOS, PC
MASON        BERNARD M         MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          MCCARTY        JACK M            MD      24X11000513           LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                               Appendix A - 218
                                         Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                          Document Page 237 of 624
Claimant     Claimant          State                                                                      Claimant       Claimant          State
Last Name    First Name        Filed   Docket Number         Primary Plaintiff Counsel                    Last Name      First Name        Filed   Docket Number         Primary Plaintiff Counsel
MCCARTY      JOHN W            MD      88 91CG71952119       LAW OFFICES OF PETER G. ANGELOS, PC          MCKOY          GARFIELD          MD      91007503              LAW OFFICES OF PETER G. ANGELOS, PC
MCCARTY      JOYCE M           MD      24X11000789           LAW OFFICES OF PETER G. ANGELOS, PC          MCKRUSH        EDWIN J           MD      24X15000752           LAW OFFICES OF PETER G. ANGELOS, PC
MCCARTY      JOYCE M           MD      24X16000542           LAW OFFICES OF PETER G. ANGELOS, PC          MCLAIN         JOHN L            TN      1-695-94              LAW OFFICES OF PETER G. ANGELOS, PC
MCCAULEY     ABRAHAM           MD      90250516              LAW OFFICES OF PETER G. ANGELOS, PC          MCLAIN         JOSEPH A          MD      CAL-90-08861          LAW OFFICES OF PETER G. ANGELOS, PC
MCCELLAN     WILLIAM           MD      17176                 LAW OFFICES OF PETER G. ANGELOS, PC          MCLAREN        LONNIE            MD      24X13000510           LAW OFFICES OF PETER G. ANGELOS, PC
MCCELLAN     WILLIAM           MD      90274542              LAW OFFICES OF PETER G. ANGELOS, PC          MCLAUGHLIN     HARRY             MD      93139505              LAW OFFICES OF PETER G. ANGELOS, PC
MCCLAIRN     GERALD            MD      92160501              LAW OFFICES OF PETER G. ANGELOS, PC          MCLENDON       JAMES L           MD      24X13000487           LAW OFFICES OF PETER G. ANGELOS, PC
MCCLOSKEY    WILLIAM           PA      702                   LAW OFFICES OF PETER G. ANGELOS, PC          MCLEOD         HARRISON O        DC      0009350-94            LAW OFFICES OF PETER G. ANGELOS, PC
MCCLURE      RONALD J          MD      15626                 LAW OFFICES OF PETER G. ANGELOS, PC          MCLYMAN        GERALD            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
MCCOMAS      DONALD            MD      88155529              LAW OFFICES OF PETER G. ANGELOS, PC          MCLYMAN        GERALD N          MD      24X17000108           LAW OFFICES OF PETER G. ANGELOS, PC
MCCONNELL    THOMAS R. & REG   MD      89265543              LAW OFFICES OF PETER G. ANGELOS, PC          MCMAHAN        HOWARD A          TN      1-704-94              LAW OFFICES OF PETER G. ANGELOS, PC
MCCOOK       RALPH E           PA      2016CV2755AS          LAW OFFICES OF PETER G. ANGELOS, PC          MCMAHON        DIANE J           MD      24X13000269           LAW OFFICES OF PETER G. ANGELOS, PC
MCCORKLE     JACK W            MD      87CG3124/43/194       LAW OFFICES OF PETER G. ANGELOS, PC          MCMANUS        PAUL J            MD      24X12000818           LAW OFFICES OF PETER G. ANGELOS, PC
MCCORMICK    JOSEPH            MD      89069522              LAW OFFICES OF PETER G. ANGELOS, PC          MCMILLAN       ARTHUR C.         MD      CAL-90-08862          LAW OFFICES OF PETER G. ANGELOS, PC
MCCOY        ROBERT E          MD      24X11000470           LAW OFFICES OF PETER G. ANGELOS, PC          MCMILLION      WILLIAM E         MD      24X13000420           LAW OFFICES OF PETER G. ANGELOS, PC
MCCRIMMON    GREGORY           MD      24X12001072           LAW OFFICES OF PETER G. ANGELOS, PC          MCMONAGLE      THOMAS B. & MAR   PA      1628                  LAW OFFICES OF PETER G. ANGELOS, PC
MCCRORY      DONALD J. V EAG   MD      88071569              LAW OFFICES OF PETER G. ANGELOS, PC          MCMONEGAL      MICHAEL L         MD      87CG-2452/41122       LAW OFFICES OF PETER G. ANGELOS, PC
MCCROSKEY    RANDEL R          MD      91109514              LAW OFFICES OF PETER G. ANGELOS, PC          MCMULLEN       JAMES             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
MCCULLERS    DOROTHEA T        MD      24X14000350           LAW OFFICES OF PETER G. ANGELOS, PC          MCMULLEN       JAMES T           MD      24X16000509           LAW OFFICES OF PETER G. ANGELOS, PC
MCCULLERS    JAHAZEL           MD      8718-1519             LAW OFFICES OF PETER G. ANGELOS, PC          MCMULLEN       PATRICK           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
MCCULLOH     CHARLES L         MD      24X16000028           LAW OFFICES OF PETER G. ANGELOS, PC          MCMULLEN       PATRICK C         MD      24X16000567           LAW OFFICES OF PETER G. ANGELOS, PC
MCCULLOH     CHARLES L         MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          MCMULLEN       THOMAS B          MD      24X12001112           LAW OFFICES OF PETER G. ANGELOS, PC
MCCULLOUGH   JOHN              MD      88-041547             LAW OFFICES OF PETER G. ANGELOS, PC          MCNAIR         OLLIE             MD      24X15000625           LAW OFFICES OF PETER G. ANGELOS, PC
MCCURDY      MICHAEL J         MD      24X07000235           LAW OFFICES OF PETER G. ANGELOS, PC          MCNALLY        FRANK J           PA      2455                  LAW OFFICES OF PETER G. ANGELOS, PC
MCCUSKER     MICHAEL           MD      17151                 LAW OFFICES OF PETER G. ANGELOS, PC          MCNALLY        JOHN J. V AC&S    PA      5898                  LAW OFFICES OF PETER G. ANGELOS, PC
MCCUSKER     MICHAEL B         MD      24X17000468           LAW OFFICES OF PETER G. ANGELOS, PC          MCNEECE        JOHN T            PA      151202158             LAW OFFICES OF PETER G. ANGELOS, PC
MCCUTCHEON   ARTHUR            MD      88057533              LAW OFFICES OF PETER G. ANGELOS, PC          MCNEIL         FERMON LEE V EA   MD      87CG3635/45/105       LAW OFFICES OF PETER G. ANGELOS, PC
MCDADE       JACK              MD      86CG4437/33/358       LAW OFFICES OF PETER G. ANGELOS, PC          MCNEIL         JAMES E.          MD      87212548              LAW OFFICES OF PETER G. ANGELOS, PC
MCDADE       ROY C             MD      85CG1182              LAW OFFICES OF PETER G. ANGELOS, PC          MCNEIL         MANNIS            MD      89188502              LAW OFFICES OF PETER G. ANGELOS, PC
MCDANIEL     JACK W            MD      87CG-3648/45118       LAW OFFICES OF PETER G. ANGELOS, PC          MCNEILL        BOBBIE            MD      88CG-418              LAW OFFICES OF PETER G. ANGELOS, PC
MCDERMOTT    TRACEY            MD      CAL89-11466           LAW OFFICES OF PETER G. ANGELOS, PC          MCNEILL        CLARENCE          MD      88CG51651116          LAW OFFICES OF PETER G. ANGELOS, PC
MCDONALD     CHARLES & DOROT   MD      CAL90-18252           LAW OFFICES OF PETER G. ANGELOS, PC          MCNEILL        HARMON            MD      87CG-2516             LAW OFFICES OF PETER G. ANGELOS, PC
MCDONALD     JOHN J.           MD      CAL90-06503           LAW OFFICES OF PETER G. ANGELOS, PC          MCNEILL        JOSEPH A.         PA      960                   LAW OFFICES OF PETER G. ANGELOS, PC
MCDONALD     MICHAEL           MD      24X16000450_TL        LAW OFFICES OF PETER G. ANGELOS, PC          MCNEILL        ROBERT C. & BER   MD      90208548              LAW OFFICES OF PETER G. ANGELOS, PC
MCDONALD     MICHAEL F         MD      24X16000450           LAW OFFICES OF PETER G. ANGELOS, PC          MCNEW          FLETCHER J        MD      24X13000245           LAW OFFICES OF PETER G. ANGELOS, PC
MCDONALD     ORLIAS & EVALYN   MD      CV-6229               LAW OFFICES OF PETER G. ANGELOS, PC          MCNEW          HENRY H           MD      87CG-2478             LAW OFFICES OF PETER G. ANGELOS, PC
MCDONALD     ROBERT L          DC      0009352-94            LAW OFFICES OF PETER G. ANGELOS, PC          MCQUEEN        ALEC              MD      87CG-2393             LAW OFFICES OF PETER G. ANGELOS, PC
MCDONALD     ROBERT S          PA      C48AB20149            LAW OFFICES OF PETER G. ANGELOS, PC          MCQUEEN        NORMAN            MD      88328521              LAW OFFICES OF PETER G. ANGELOS, PC
MCDONOUGH    JACK T            MD      CAL90-22895           LAW OFFICES OF PETER G. ANGELOS, PC          MCRAE          ELMER J           MD      24X12000142           LAW OFFICES OF PETER G. ANGELOS, PC
MCDONOUGH    JOHN W            MD      91213519              LAW OFFICES OF PETER G. ANGELOS, PC          MCROBIE        KENNETH W         MD      91-3086               LAW OFFICES OF PETER G. ANGELOS, PC
MCDONOUGH    MURIEL E          MD      24X12000864           LAW OFFICES OF PETER G. ANGELOS, PC          MCVICKER       ESTHER R          MD      24X14000252           LAW OFFICES OF PETER G. ANGELOS, PC
MCDONOUGH    WALTER M          MD      88 91CG71452114       LAW OFFICES OF PETER G. ANGELOS, PC          MCVICKER       ROBERT K          PA      C48AB201211           LAW OFFICES OF PETER G. ANGELOS, PC
MCDOUGALL    BARTLEY J. & BA   MD      90026507              LAW OFFICES OF PETER G. ANGELOS, PC          MEADE          ROBERT            PA      97-9003_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
MCDOUGALL    PATRICK           MD      94224520              LAW OFFICES OF PETER G. ANGELOS, PC          MEADOR         CHARLES           MD      CAL90-18262           LAW OFFICES OF PETER G. ANGELOS, PC
MCDOWELL     SAMUEL T          MD      24X15000676           LAW OFFICES OF PETER G. ANGELOS, PC          MEARKLE        MELVIN E. & RUT   MD      4545CV                LAW OFFICES OF PETER G. ANGELOS, PC
MCELHINEY    HARRY P. & MARY   PA      3912                  LAW OFFICES OF PETER G. ANGELOS, PC          MECKLEY        KAREN S           MD      24X13000190           LAW OFFICES OF PETER G. ANGELOS, PC
MCELROY      GRANISON R. & J   MD      90002525              LAW OFFICES OF PETER G. ANGELOS, PC          MEDERNACH      JOSEPH A          PA      C48AB201457           LAW OFFICES OF PETER G. ANGELOS, PC
MCFADDEN     FRANK             MD      89164510              LAW OFFICES OF PETER G. ANGELOS, PC          MEDICUS        RICHARD           MD      89164532              LAW OFFICES OF PETER G. ANGELOS, PC
MCFADDEN     GUST SR.          MD      92014525              LAW OFFICES OF PETER G. ANGELOS, PC          MEDLIN         ALVIN K           MD      24X12000445           LAW OFFICES OF PETER G. ANGELOS, PC
MCFALLS      JAMES P           TN      3-675-94              LAW OFFICES OF PETER G. ANGELOS, PC          MEDURA         ROBERT C          MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC
MCFARLAND    JOHN              MD      24X12000461           LAW OFFICES OF PETER G. ANGELOS, PC          MEEHLING       PAUL              MD      24X12000480           LAW OFFICES OF PETER G. ANGELOS, PC
MCGARGLE     HARRY W           MD      CAL90-15973           LAW OFFICES OF PETER G. ANGELOS, PC          MEEKINS        GARFIELD J        MD      92304518              LAW OFFICES OF PETER G. ANGELOS, PC
MCGEE        CHARLES E         MD      90274616              LAW OFFICES OF PETER G. ANGELOS, PC          MEEKINS        LAWRENCE          MD      89062538              LAW OFFICES OF PETER G. ANGELOS, PC
MCGEE        DONALD S          MD      24X15000258           LAW OFFICES OF PETER G. ANGELOS, PC          MEEKS          NEVILLE N. V EA   MD      CAL90-18240           LAW OFFICES OF PETER G. ANGELOS, PC
MCGEE        JAMES H           MD      ADMIN_TL              LAW OFFICES OF PETER G. ANGELOS, PC          MEEKS          RICHARD           MD      89062544              LAW OFFICES OF PETER G. ANGELOS, PC
MCGILTON     LARRY J           MD      24X11000491           LAW OFFICES OF PETER G. ANGELOS, PC          MEIGHAN        WILLIAM P         PA      161100830             LAW OFFICES OF PETER G. ANGELOS, PC
MCGINN       MELVIN V EAGLE-   MD      88114504              LAW OFFICES OF PETER G. ANGELOS, PC          MEISE          JOSEPH L          MD      91319526              LAW OFFICES OF PETER G. ANGELOS, PC
MCGINNITY    WILLIAM E         MD      90285517              LAW OFFICES OF PETER G. ANGELOS, PC          MEISENHALDER   CLIFFORD R        MD      24X15000423           LAW OFFICES OF PETER G. ANGELOS, PC
MCGOWAN      CLYDE B           MD      91171533              LAW OFFICES OF PETER G. ANGELOS, PC          MEKINS         JOSEPH A          MD      87CG3608/45/78        LAW OFFICES OF PETER G. ANGELOS, PC
MCGOWAN      HW                MD      15607                 LAW OFFICES OF PETER G. ANGELOS, PC          MEKOLON        JACOB             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
MCGRAW       ANDREW            MD      88CG-591              LAW OFFICES OF PETER G. ANGELOS, PC          MELFA          ANGELO            MD      88CG-401              LAW OFFICES OF PETER G. ANGELOS, PC
MCGREGOR     GEORGE R          MD      4921CV                LAW OFFICES OF PETER G. ANGELOS, PC          MELLENDICK     DIANE M           MD      24X14000116           LAW OFFICES OF PETER G. ANGELOS, PC
MCGUIGAN     WILLIAM G         MD      87CG-3590/45/60       LAW OFFICES OF PETER G. ANGELOS, PC          MELLETT        MARK S            MD      24X12000807           LAW OFFICES OF PETER G. ANGELOS, PC
MCGUIRE      THOMAS F. V EAG   MD      CAL-88-14825          LAW OFFICES OF PETER G. ANGELOS, PC          MELLISH        RAYMOND F         DC      00006011-93           LAW OFFICES OF PETER G. ANGELOS, PC
MCHALE       ROBERT J          MD      24X15000304           LAW OFFICES OF PETER G. ANGELOS, PC          MELNISZYN      JAMES P           PA      160503797             LAW OFFICES OF PETER G. ANGELOS, PC
MCHUGH       JAMES B. & DANI   MD      90002527              LAW OFFICES OF PETER G. ANGELOS, PC          MENEGUS        RICHARD J         PA      C48AB201338           LAW OFFICES OF PETER G. ANGELOS, PC
MCILWAIN     JAMES D           PA      4054_TL               LAW OFFICES OF PETER G. ANGELOS, PC          MENOCHE        ROBERT E          MD      24X12000501           LAW OFFICES OF PETER G. ANGELOS, PC
MCINTOSH     STEVE A           MD      24X15000245           LAW OFFICES OF PETER G. ANGELOS, PC          MERCER         EDWARD G          MD      24X17000036           LAW OFFICES OF PETER G. ANGELOS, PC
MCINTOSH     STEVE A           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          MERCER         LEONARD P         MD      24X13000050           LAW OFFICES OF PETER G. ANGELOS, PC
MCINTYRE     ANDREW            MD      15514                 LAW OFFICES OF PETER G. ANGELOS, PC          MERCILLIOTT    RICHARD & MARGA   MD      CAL89-17601           LAW OFFICES OF PETER G. ANGELOS, PC
MCIVER       BERNARD V.        MD      8721-2546             LAW OFFICES OF PETER G. ANGELOS, PC          MEREDITH       GLENN             MD      24X12001151           LAW OFFICES OF PETER G. ANGELOS, PC
MCKELDIN     ROBERT J          MD      24X13000287           LAW OFFICES OF PETER G. ANGELOS, PC          MEREDITH       HUGH F            MD      87CG-844/36/214       LAW OFFICES OF PETER G. ANGELOS, PC
MCKENZIE     ALBERT J          MD      4544CV                LAW OFFICES OF PETER G. ANGELOS, PC          MEREDITH       JOSEPH & LUCILL   MD      88328514              LAW OFFICES OF PETER G. ANGELOS, PC
MCKENZIE     THOMAS A.         MD      87065522              LAW OFFICES OF PETER G. ANGELOS, PC          MERLAND        ALBERT            MD      91137511              LAW OFFICES OF PETER G. ANGELOS, PC
MCKINLEY     WILLIAM & MARIE   MD      CV-5857               LAW OFFICES OF PETER G. ANGELOS, PC          MERRICK        WOODROW           MD      94089506              LAW OFFICES OF PETER G. ANGELOS, PC
MCKINSEY     HOWARD            MD      90194508              LAW OFFICES OF PETER G. ANGELOS, PC          MERRITT        DONALD R          MD      24X12000121           LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                           Appendix A - 219
                                         Case 17-03105                    Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                            Document Page 238 of 624
Claimant     Claimant          State                                                                        Claimant       Claimant          State
Last Name    First Name        Filed   Docket Number           Primary Plaintiff Counsel                    Last Name      First Name        Filed   Docket Number         Primary Plaintiff Counsel
MERRITT      SAM               MD      24X14000311             LAW OFFICES OF PETER G. ANGELOS, PC          MILLER         WALLACE H         MD      88057536              LAW OFFICES OF PETER G. ANGELOS, PC
MERSINGER    EUGENE            MD      87CG-1503/38173         LAW OFFICES OF PETER G. ANGELOS, PC          MILLER         WAYNE R           PA      2007CV2725AS          LAW OFFICES OF PETER G. ANGELOS, PC
MESCANTI     WILLIAM T         PA      ADMIN_TL_GP             LAW OFFICES OF PETER G. ANGELOS, PC          MILLER         WILLIAM E         MD      24X13000262           LAW OFFICES OF PETER G. ANGELOS, PC
MESSENGER    RODMAN H          PA      9907-0248_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          MILLER         WILLIAM E         MD      24X16000240           LAW OFFICES OF PETER G. ANGELOS, PC
MESSINA      PETER SYLVESTER   MD      90089509                LAW OFFICES OF PETER G. ANGELOS, PC          MILLER         WILLIAM E         MD      89258510              LAW OFFICES OF PETER G. ANGELOS, PC
MESSORIS     JOHN              MD      24X15000462             LAW OFFICES OF PETER G. ANGELOS, PC          MILLER         WILLIAM J         MD      24X16000476           LAW OFFICES OF PETER G. ANGELOS, PC
METALLO      LAWRENCE          MD      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC          MILLIGAN       CARROLL M         MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC
METALLO      LAWRENCE N        MD      24X17000030             LAW OFFICES OF PETER G. ANGELOS, PC          MILLIGAN       CLARENCE & JANI   MD      88328544              LAW OFFICES OF PETER G. ANGELOS, PC
METALLO      MICHAEL           MD      24X14000253             LAW OFFICES OF PETER G. ANGELOS, PC          MILLS          CHARLES W         MD      24X15000418           LAW OFFICES OF PETER G. ANGELOS, PC
METALLO      NICHOLAS          MD      24X13000523             LAW OFFICES OF PETER G. ANGELOS, PC          MILLS          CHESTE            MD      15503                 LAW OFFICES OF PETER G. ANGELOS, PC
METALLO      VINCENT           MD      87CG-1468               LAW OFFICES OF PETER G. ANGELOS, PC          MILLS          DANIEL            PA      161201220             LAW OFFICES OF PETER G. ANGELOS, PC
METILLE      JOHN E            MD      87CG-3642               LAW OFFICES OF PETER G. ANGELOS, PC          MILLS          DOROTHY           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
METLER       ROBERT M          DC      CA08330-92              LAW OFFICES OF PETER G. ANGELOS, PC          MILLS          EARL P            PA      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
METZ         HAROLD W          MD      5168CV                  LAW OFFICES OF PETER G. ANGELOS, PC          MILLS          EUGENE R. & NAN   MD      CAL89-13703           LAW OFFICES OF PETER G. ANGELOS, PC
METZ         ROBERT W          MD      24X13000777             LAW OFFICES OF PETER G. ANGELOS, PC          MILLS          HAROLD G          MD      24X12001073           LAW OFFICES OF PETER G. ANGELOS, PC
METZGER      GEORGE W          MD      91184516                LAW OFFICES OF PETER G. ANGELOS, PC          MILLS          HARRY R           MD      CAL89-23335           LAW OFFICES OF PETER G. ANGELOS, PC
METZGER      WILLIAM           MD      88211501                LAW OFFICES OF PETER G. ANGELOS, PC          MILLS          HORACE            MD      CV6305                LAW OFFICES OF PETER G. ANGELOS, PC
METZGER      WILLIAM A         MD      97094520CX395           LAW OFFICES OF PETER G. ANGELOS, PC          MILLS          MACK              MD      17166                 LAW OFFICES OF PETER G. ANGELOS, PC
MEYER        GEORGE T          MD      24X09000244             LAW OFFICES OF PETER G. ANGELOS, PC          MILLS          MARLYN C          MD      24X17000061           LAW OFFICES OF PETER G. ANGELOS, PC
MEYER        HERMAN M          MD      CAL90-16648             LAW OFFICES OF PETER G. ANGELOS, PC          MILLS          ROBERT D          MD      87CG-3658             LAW OFFICES OF PETER G. ANGELOS, PC
MEYER        JOHN P            MD      CAL90-10702             LAW OFFICES OF PETER G. ANGELOS, PC          MILLS          STANLEY H         MD      87CG-3123/43193       LAW OFFICES OF PETER G. ANGELOS, PC
MEYERS       FRANK J           MD      CAL-90-09683            LAW OFFICES OF PETER G. ANGELOS, PC          MILLS          VERNON H          MD      89265545              LAW OFFICES OF PETER G. ANGELOS, PC
MEYERS       MARY A            MD      24X17000218             LAW OFFICES OF PETER G. ANGELOS, PC          MILLS          WILLIAM N         MD      89258517              LAW OFFICES OF PETER G. ANGELOS, PC
MICHAEL      JOHN W. & IAO V   MD      90274586                LAW OFFICES OF PETER G. ANGELOS, PC          MILTON         JOHN              MD      92304507              LAW OFFICES OF PETER G. ANGELOS, PC
MICHAEL      RALPH L           MD      87CG-3060/43130         LAW OFFICES OF PETER G. ANGELOS, PC          MINAS          GEORGE            MD      91171504              LAW OFFICES OF PETER G. ANGELOS, PC
MICHAELS     KENNETH P         MD      7115CV                  LAW OFFICES OF PETER G. ANGELOS, PC          MINAS          JOHN              MD      24X13000207           LAW OFFICES OF PETER G. ANGELOS, PC
MICHEL       FRANK J           MD      90285505                LAW OFFICES OF PETER G. ANGELOS, PC          MINER          DONALD V AC&S &   MD      15597                 LAW OFFICES OF PETER G. ANGELOS, PC
MICICHE      VERNON            MD      88041548                LAW OFFICES OF PETER G. ANGELOS, PC          MINER          FRANCIS           MD      85-CG-1378 10/113     LAW OFFICES OF PETER G. ANGELOS, PC
MICKO        JOSEPH M          PA      C48AB201716             LAW OFFICES OF PETER G. ANGELOS, PC          MINIGLIO       VICTOR J          MD      90274592              LAW OFFICES OF PETER G. ANGELOS, PC
MIDASH       JOSEPH            PA      C48AB201448             LAW OFFICES OF PETER G. ANGELOS, PC          MINOGLIO       LOUIS S           MD      91064502              LAW OFFICES OF PETER G. ANGELOS, PC
MIDDENDORF   GEORGE            MD      90222530                LAW OFFICES OF PETER G. ANGELOS, PC          MINOR          RONALD W          MD      24X17000323           LAW OFFICES OF PETER G. ANGELOS, PC
MIDDLETON    PAMELLA J         PA      C48AB20163              LAW OFFICES OF PETER G. ANGELOS, PC          MINTON         MARY M            MD      24X13000650           LAW OFFICES OF PETER G. ANGELOS, PC
MILBORNE     KEVIN             MD      24X14000006             LAW OFFICES OF PETER G. ANGELOS, PC          MIOTKE         CLARENCE F        MD      88CG540/51/140        LAW OFFICES OF PETER G. ANGELOS, PC
MILBOURNE    LLOYD J           MD      88CG-432/51/32          LAW OFFICES OF PETER G. ANGELOS, PC          MIRABILE       JACOB D           MD      24X15000650           LAW OFFICES OF PETER G. ANGELOS, PC
MILBURN      KEITH L           MD      24X17000258             LAW OFFICES OF PETER G. ANGELOS, PC          MISCIN         STEPHEN J         MD      24X09000252           LAW OFFICES OF PETER G. ANGELOS, PC
MILBURN      WILLIAM LEE SR    MD      88091536                LAW OFFICES OF PETER G. ANGELOS, PC          MISCIWOJESKI   GERALD J          MD      90274527              LAW OFFICES OF PETER G. ANGELOS, PC
MILES        CLARENCE          MD      24X15000779             LAW OFFICES OF PETER G. ANGELOS, PC          MISHKEL        VINCENT F         MD      90274617              LAW OFFICES OF PETER G. ANGELOS, PC
MILHORN      OLIVER W          TN      268812                  LAW OFFICES OF PETER G. ANGELOS, PC          MISKELLY       JOHN K            MD      24X17000085           LAW OFFICES OF PETER G. ANGELOS, PC
MILKER       NANCY L           MD      24X15000554             LAW OFFICES OF PETER G. ANGELOS, PC          MISKELLY       WILLIAM M         MD      89307504              LAW OFFICES OF PETER G. ANGELOS, PC
MILKOWSKI    JOHN              MD      89237503                LAW OFFICES OF PETER G. ANGELOS, PC          MITCHELL       DENZIL L          MD      92154547              LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       ADOLPH V          MD      24X14000450             LAW OFFICES OF PETER G. ANGELOS, PC          MITCHELL       JOHN F            MD      92154542              LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       ALBERT G          MD      87CG2349/41/19          LAW OFFICES OF PETER G. ANGELOS, PC          MITCHELL       JOHN W            MD      24X15000149           LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       ALLEN             MD      17116                   LAW OFFICES OF PETER G. ANGELOS, PC          MITCHELL       JOHN W            MD      24X15000512           LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       ARNOLD            MD      17131                   LAW OFFICES OF PETER G. ANGELOS, PC          MITCHELL       NORMAN C          MD      91213511              LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       DEBORAH A         MD      24X15000101             LAW OFFICES OF PETER G. ANGELOS, PC          MITCHELL       ROBERT            MD      90250535              LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       DONALD R          MD      15639                   LAW OFFICES OF PETER G. ANGELOS, PC          MITCHELL       ROBERT L          MD      24X12001142           LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       ELLSWORTH         MD      90274619                LAW OFFICES OF PETER G. ANGELOS, PC          MITCHELL       ROBERT S          MD      24X12001065           LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       EUGENE P          MD      5408CV                  LAW OFFICES OF PETER G. ANGELOS, PC          MITCHELL       ROGER             MD      87CG-2476             LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       GB                MD      15634                   LAW OFFICES OF PETER G. ANGELOS, PC          MITCHELL       ROY E             MD      15620                 LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       GRACE M           PA      2017CV6517AS            LAW OFFICES OF PETER G. ANGELOS, PC          MITCHELL       SANDRIEL          PA      C48AB201638           LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       GUY R             MD      24X14000056             LAW OFFICES OF PETER G. ANGELOS, PC          MITSOS         FRANK J           MD      24X14000336           LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       HARRIET N         MD      24X16000079             LAW OFFICES OF PETER G. ANGELOS, PC          MITTERS        DANNY C           MD      91-3084               LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       HARRY A           MD      CAL89-07509             LAW OFFICES OF PETER G. ANGELOS, PC          MITZEL         JOHN W            PA      120403838             LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       HARRY A           MD      CAL89-13962             LAW OFFICES OF PETER G. ANGELOS, PC          MITZEL         JOHN W            PA      5783                  LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       JAMES F           MD      24X17000225             LAW OFFICES OF PETER G. ANGELOS, PC          MOATS          GLEN O            MD      24X16000536           LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       JAMES T           MD      24X11000568             LAW OFFICES OF PETER G. ANGELOS, PC          MOBLEY         JESSIE E          MD      93139504              LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       JAMES W           MD      5520                    LAW OFFICES OF PETER G. ANGELOS, PC          MOBLEY         MAYNARD           TN      1-645-94              LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       JAMES W           MD      7712                    LAW OFFICES OF PETER G. ANGELOS, PC          MOBLEY         ROBERT H          MD      24X13000120           LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       JOHN R            MD      950830                  LAW OFFICES OF PETER G. ANGELOS, PC          MOBLEY         ROBERT H          MD      87CG-2459/41129       LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       JOHN W            MD      86CG-1009/23/39OCF      LAW OFFICES OF PETER G. ANGELOS, PC          MOCK           MARVIN J          MD      24X12000088           LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       JOHN W            MD      86CG-1009/23/39PC       LAW OFFICES OF PETER G. ANGELOS, PC          MODLIN         BESSIE L          MD      24X14000007           LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       LAWRENCE          MD      24X12001059             LAW OFFICES OF PETER G. ANGELOS, PC          MOFFETT        EDWARD            MD      CV-5858               LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       LOUISE A. & HAR   MD      CAL89-14062             LAW OFFICES OF PETER G. ANGELOS, PC          MOFFETT        JOHN E            MD      8713-5565             LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       MELVIN S          MD      24X15000416             LAW OFFICES OF PETER G. ANGELOS, PC          MOHR           HERBERT E         PA      C48AB201357           LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       PAUL R            MD      24X12000601             LAW OFFICES OF PETER G. ANGELOS, PC          MOHR           JOEL A            PA      C48AB201624           LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       PHILLIP R         MD      CV6321                  LAW OFFICES OF PETER G. ANGELOS, PC          MOLICK         WILLIAM           MD      24X15000303           LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       RICHARD L         MD      CAL90-03235             LAW OFFICES OF PETER G. ANGELOS, PC          MOLINARI       HARRY F           MD      CAL89-15299           LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       ROBERT W          MD      CV6224                  LAW OFFICES OF PETER G. ANGELOS, PC          MOLITORISZ     RICHARD T         PA      C48AB201440           LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       ROLAND            MD      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC          MOLLOHAN       GEORGE E          MD      24X08000213HAMP       LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       ROLAND L          MD      24X17000248             LAW OFFICES OF PETER G. ANGELOS, PC          MOLNAR         FRANK J           PA      120502307             LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       RONALD            MD      5658CV                  LAW OFFICES OF PETER G. ANGELOS, PC          MONAGHAN       JOSEPH            MD      87CG-2494/41164       LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       RONALD R          MD      17195                   LAW OFFICES OF PETER G. ANGELOS, PC          MONAGHAN       NANCY L           MD      24X12000171           LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       ROY               MD      17201                   LAW OFFICES OF PETER G. ANGELOS, PC          MONDAK         MICHAEL           MD      15640                 LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       THOMAS J          TN      349415                  LAW OFFICES OF PETER G. ANGELOS, PC          MONGAN         ROBERT E          MD      24X12000594           LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       THOMAS M          MD      87CG3595/45/65          LAW OFFICES OF PETER G. ANGELOS, PC          MONNETT        MELVIN            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
MILLER       VERNON L          MD      87CG-3095/43165         LAW OFFICES OF PETER G. ANGELOS, PC          MONROE         DONALD L          MD      24X13000358           LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                             Appendix A - 220
                                           Case 17-03105                     Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                               Document Page 239 of 624
Claimant       Claimant          State                                                                         Claimant      Claimant          State
Last Name      First Name        Filed   Docket Number            Primary Plaintiff Counsel                    Last Name     First Name        Filed   Docket Number         Primary Plaintiff Counsel
MONROE         LACEY H           MD      91086535                 LAW OFFICES OF PETER G. ANGELOS, PC          MORRIS        WALLACE           MD      17136                 LAW OFFICES OF PETER G. ANGELOS, PC
MONROE         NELSON            MD      92071508                 LAW OFFICES OF PETER G. ANGELOS, PC          MORRIS        WALTER W          MD      87CG-2379/41/49       LAW OFFICES OF PETER G. ANGELOS, PC
MONTAGUE       CLIFTON O         MD      24X14000414              LAW OFFICES OF PETER G. ANGELOS, PC          MORRIS        WARREN A          MD      24X14000071           LAW OFFICES OF PETER G. ANGELOS, PC
MONTAGUE       MORRIS B          MD      24X14000534              LAW OFFICES OF PETER G. ANGELOS, PC          MORRIS        WAYNE             MD      24X15000210           LAW OFFICES OF PETER G. ANGELOS, PC
MONTALBANO     JOSEPH L          MD      87287545                 LAW OFFICES OF PETER G. ANGELOS, PC          MORRISETT     WILLIAM           MD      88CG-518/51/118       LAW OFFICES OF PETER G. ANGELOS, PC
MONTGOMERY     EUGENE            MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC          MORRISON      DAVID C           MD      24X15000435           LAW OFFICES OF PETER G. ANGELOS, PC
MONTGOMERY     ROBERT L          MD      87CG3057/43/127          LAW OFFICES OF PETER G. ANGELOS, PC          MORRISON      HENRY J           MD      24X12000826           LAW OFFICES OF PETER G. ANGELOS, PC
MONTGOMERY     STEPHEN           MD      24X16000068              LAW OFFICES OF PETER G. ANGELOS, PC          MORRISON      MILTON H          MD      24X12001076           LAW OFFICES OF PETER G. ANGELOS, PC
MONTGOMERY     STEPHEN           MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC          MORRISON      WILLIAM G         MD      87CG3059/43/129       LAW OFFICES OF PETER G. ANGELOS, PC
MONTGOMERY     STEPHEN M         MD      24X16000459              LAW OFFICES OF PETER G. ANGELOS, PC          MORROW        CARROLL           MD      93197518              LAW OFFICES OF PETER G. ANGELOS, PC
MONTGOMERY     WILLIAM J         PA      160503253                LAW OFFICES OF PETER G. ANGELOS, PC          MORSBERGER    CLARENCE & ANNA   MD      89164517              LAW OFFICES OF PETER G. ANGELOS, PC
MONTONEY       MAUREEN           PA      100503253                LAW OFFICES OF PETER G. ANGELOS, PC          MORSBERGER    RONALD            MD      24X15000579           LAW OFFICES OF PETER G. ANGELOS, PC
MONTOUR        WILLIAM L         MD      90012547                 LAW OFFICES OF PETER G. ANGELOS, PC          MORSE         JOSEPH A          MD      CAL90-22894           LAW OFFICES OF PETER G. ANGELOS, PC
MONTREE        FRED              MD      89069515                 LAW OFFICES OF PETER G. ANGELOS, PC          MORTON        BILLY R           TN      331312                LAW OFFICES OF PETER G. ANGELOS, PC
MOODY          HENRY             MD      89104542                 LAW OFFICES OF PETER G. ANGELOS, PC          MORTON        KENNETH E         MD      87CG-2467/41137       LAW OFFICES OF PETER G. ANGELOS, PC
MOODY          WILLIAM E         MD      24X15000626              LAW OFFICES OF PETER G. ANGELOS, PC          MORTON        ROBERT K          MD      87CG-2946/43/16       LAW OFFICES OF PETER G. ANGELOS, PC
MOON           DWAYNE E          MD      24X16000492              LAW OFFICES OF PETER G. ANGELOS, PC          MOSCARIELLO   ANTHONY E         MD      24X13000637           LAW OFFICES OF PETER G. ANGELOS, PC
MOON           ROBERT E          MD      24X15000334              LAW OFFICES OF PETER G. ANGELOS, PC          MOSCATI       EDWARD R          MD      24X13000490           LAW OFFICES OF PETER G. ANGELOS, PC
MOONEY         EDWARD F          MD      24X14000326              LAW OFFICES OF PETER G. ANGELOS, PC          MOSER         GERALD            MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC
MOONEY         JOSEPH E          MD      24X14000516              LAW OFFICES OF PETER G. ANGELOS, PC          MOSER         ROBERT G          MD      15578                 LAW OFFICES OF PETER G. ANGELOS, PC
MOONEY         PETER C           MD      24X15000479              LAW OFFICES OF PETER G. ANGELOS, PC          MOSER         SANDRA J          PA      C48AB201723           LAW OFFICES OF PETER G. ANGELOS, PC
MOONEY         PETER C           MD      UNKNOWN_ADMIN_GP         LAW OFFICES OF PETER G. ANGELOS, PC          MOSES         MILTON            MD      24X17000172           LAW OFFICES OF PETER G. ANGELOS, PC
MOONEY         WILLIAM E         MD      87CG-3657/45127          LAW OFFICES OF PETER G. ANGELOS, PC          MOSES         ROBERT G          MD      24X16000570           LAW OFFICES OF PETER G. ANGELOS, PC
MOORE          BARNEY            MD      89094538                 LAW OFFICES OF PETER G. ANGELOS, PC          MOSES         ROBERT G          MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
MOORE          BOB S             MD      24X12001060              LAW OFFICES OF PETER G. ANGELOS, PC          MOSES         ROBERT J. & LET   MD      89104541              LAW OFFICES OF PETER G. ANGELOS, PC
MOORE          ELBERT R          PA      C48AB20111_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          MOSKOWITZ     MARTIN            FL      87-48501-CA-10        LAW OFFICES OF PETER G. ANGELOS, PC
MOORE          EMMETT C          MD      17161                    LAW OFFICES OF PETER G. ANGELOS, PC          MOSLEY        BILLY R. & MARY   MD      90236518              LAW OFFICES OF PETER G. ANGELOS, PC
MOORE          GARY E            MD      88112530                 LAW OFFICES OF PETER G. ANGELOS, PC          MOSSA         MARTIN            MD      24X16000106           LAW OFFICES OF PETER G. ANGELOS, PC
MOORE          GEORGE A          MD      24X13000409              LAW OFFICES OF PETER G. ANGELOS, PC          MOTZ          FRANCIS K         MD      17117                 LAW OFFICES OF PETER G. ANGELOS, PC
MOORE          JAMES             MD      CV6223                   LAW OFFICES OF PETER G. ANGELOS, PC          MOUAT         ROBERT B          MD      86CG-1502/25/92       LAW OFFICES OF PETER G. ANGELOS, PC
MOORE          JESSE J           MD      90012523                 LAW OFFICES OF PETER G. ANGELOS, PC          MOULTRIE      CORNELIUS T       MD      24X13000013           LAW OFFICES OF PETER G. ANGELOS, PC
MOORE          LINWOOD           MD      90348503                 LAW OFFICES OF PETER G. ANGELOS, PC          MOWELL        DELMER            TN      36016                 LAW OFFICES OF PETER G. ANGELOS, PC
MOORE          NANCY L           MD      CAL93-09856              LAW OFFICES OF PETER G. ANGELOS, PC          MOWELL        HELEN E           MD      24X13000203           LAW OFFICES OF PETER G. ANGELOS, PC
MOORE          PHIL              MD      24X13000270              LAW OFFICES OF PETER G. ANGELOS, PC          MOWEN         RONALD L. & DOR   MD      17103                 LAW OFFICES OF PETER G. ANGELOS, PC
MOORE          QUENTIN C         MD      24X15000335              LAW OFFICES OF PETER G. ANGELOS, PC          MOX           JANET D           MD      24X13000513           LAW OFFICES OF PETER G. ANGELOS, PC
MOORE          ROBERT H          DC      93-CA05986               LAW OFFICES OF PETER G. ANGELOS, PC          MOXEY         JOSEPH J          MD      24X15000273           LAW OFFICES OF PETER G. ANGELOS, PC
MOORE          SHEILA G          MD      24X15000388              LAW OFFICES OF PETER G. ANGELOS, PC          MOXLEY        WILLIAM W         MD      24X12000558           LAW OFFICES OF PETER G. ANGELOS, PC
MOORE          THOMAS L          MD      92154545                 LAW OFFICES OF PETER G. ANGELOS, PC          MOXLEY        WILLIAM W         MD      24X14000517           LAW OFFICES OF PETER G. ANGELOS, PC
MOORE          TONEY JR V EAGL   MD      87CG2373/41/43           LAW OFFICES OF PETER G. ANGELOS, PC          MOYD          ALTON             MD      24X12001069           LAW OFFICES OF PETER G. ANGELOS, PC
MOORE          WILLIAM L         MD      24X12000586              LAW OFFICES OF PETER G. ANGELOS, PC          MOYER         CARL S            PA      C48AB201285           LAW OFFICES OF PETER G. ANGELOS, PC
MOOSE          STANLEY C         PA      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC          MOYER         ELIZABETH         MD      24X14000536           LAW OFFICES OF PETER G. ANGELOS, PC
MOOSEGIAN      WILLIAM J         MD      87CG-1356/38/26          LAW OFFICES OF PETER G. ANGELOS, PC          MOYER         ELIZABETH         MD      24X15000570           LAW OFFICES OF PETER G. ANGELOS, PC
MORAN          CUTIS V           MD      24X16000581              LAW OFFICES OF PETER G. ANGELOS, PC          MOYER         HUDSON S          MD      91305509              LAW OFFICES OF PETER G. ANGELOS, PC
MORAN          FREDERICK E.      PA      97-9003_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC          MOYLAN        MARTIN I          MD      24X13000370           LAW OFFICES OF PETER G. ANGELOS, PC
MORAN          GEORGE R          MD      24X13000394              LAW OFFICES OF PETER G. ANGELOS, PC          MROWKA        CATHERINE M       PA      C48AB201555           LAW OFFICES OF PETER G. ANGELOS, PC
MORAN          JAMES             MD      CV6222                   LAW OFFICES OF PETER G. ANGELOS, PC          MROZINSKI     LEONARD           MD      92071515              LAW OFFICES OF PETER G. ANGELOS, PC
MORAZZANO      ALBERT A          MD      87CG-3640/45110          LAW OFFICES OF PETER G. ANGELOS, PC          MUELLER       WALTER L          MD      90348502              LAW OFFICES OF PETER G. ANGELOS, PC
MORDESOVITCH   STANLEY           MD      17141                    LAW OFFICES OF PETER G. ANGELOS, PC          MUIR          JOHN              MD      90045503              LAW OFFICES OF PETER G. ANGELOS, PC
MORELOCK       LARRY D           TN      324513                   LAW OFFICES OF PETER G. ANGELOS, PC          MULCARE       JOSEPH T          DC      93-CA06002            LAW OFFICES OF PETER G. ANGELOS, PC
MORGAL         DAVID E.          MD      CAL89-15412              LAW OFFICES OF PETER G. ANGELOS, PC          MULHERN       JOHN M            PA      3674                  LAW OFFICES OF PETER G. ANGELOS, PC
MORGAN         DONALD LEE V EA   MD      87CG3078/43/148          LAW OFFICES OF PETER G. ANGELOS, PC          MULHOLLAND    JAMES F           PA      131202672             LAW OFFICES OF PETER G. ANGELOS, PC
MORGAN         FREDERICK         MD      24X16000399              LAW OFFICES OF PETER G. ANGELOS, PC          MULL          EDWARD W. & LIN   MD      15696                 LAW OFFICES OF PETER G. ANGELOS, PC
MORGAN         JAMES             MD      88CG-461/15/61           LAW OFFICES OF PETER G. ANGELOS, PC          MULLADY       PATRICK L         MD      24X15000346           LAW OFFICES OF PETER G. ANGELOS, PC
MORGAN         JOHN S            MD      24X12000357              LAW OFFICES OF PETER G. ANGELOS, PC          MULLAHEY      MICHAEL           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
MORGAN         JOHN S            MD      24X14000562              LAW OFFICES OF PETER G. ANGELOS, PC          MULLAHEY      MICHAEL W         MD      24X17000295           LAW OFFICES OF PETER G. ANGELOS, PC
MORGAN         JOHN W            MD      24X17000034              LAW OFFICES OF PETER G. ANGELOS, PC          MULLAN        JOSEPH            MD      89069521              LAW OFFICES OF PETER G. ANGELOS, PC
MORGAN         ROBERT J          MD      90173523                 LAW OFFICES OF PETER G. ANGELOS, PC          MULLANEY      KENNETH M         MD      24X17000264           LAW OFFICES OF PETER G. ANGELOS, PC
MORGAN         ROBIN E           MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC          MULLAUER      CHARLES F         MD      91319534              LAW OFFICES OF PETER G. ANGELOS, PC
MORGAN         WALTER S          MD      88211506                 LAW OFFICES OF PETER G. ANGELOS, PC          MULLEN        EDGAR F.          MD      87CG-3110             LAW OFFICES OF PETER G. ANGELOS, PC
MORGERETH      EDWARD W          MD      24X15000782              LAW OFFICES OF PETER G. ANGELOS, PC          MULLEN        JOHN M            MD      24X15000376           LAW OFFICES OF PETER G. ANGELOS, PC
MORI           ALFRED F          MD      24X12001070              LAW OFFICES OF PETER G. ANGELOS, PC          MULLEN        LEROY F           MD      24X12000985           LAW OFFICES OF PETER G. ANGELOS, PC
MORNINGSTAR    CLARENCE J        MD      24X17000046              LAW OFFICES OF PETER G. ANGELOS, PC          MULLEN        WILLIAM B         PA      C48AB201634           LAW OFFICES OF PETER G. ANGELOS, PC
MORRELL        JAMES E           TN      3-645-94                 LAW OFFICES OF PETER G. ANGELOS, PC          MULLEN        WILLIAM J         MD      90348504              LAW OFFICES OF PETER G. ANGELOS, PC
MORRELLO       GUSTINE J         MD      24X13000051              LAW OFFICES OF PETER G. ANGELOS, PC          MULLENAX      VIRGIL            MD      86CG-1083             LAW OFFICES OF PETER G. ANGELOS, PC
MORRIS         BOBBY G. & BETT   MD      CAL89-16091              LAW OFFICES OF PETER G. ANGELOS, PC          MULLENAX      VIRGIL H          MD      24X16000092           LAW OFFICES OF PETER G. ANGELOS, PC
MORRIS         CATHERINE D       MD      24X16000159              LAW OFFICES OF PETER G. ANGELOS, PC          MULLENAX      VIRGIL H          MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
MORRIS         CATHERINE D       MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC          MULLER        JOHN R            MD      24X13000407           LAW OFFICES OF PETER G. ANGELOS, PC
MORRIS         CECIL             MD      89246501                 LAW OFFICES OF PETER G. ANGELOS, PC          MULLIN        GEORGE W          MD      24X15000774           LAW OFFICES OF PETER G. ANGELOS, PC
MORRIS         CHARLES J. SR &   MD      CAL89-13708              LAW OFFICES OF PETER G. ANGELOS, PC          MULLIN        GEORGE W          MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
MORRIS         JOHN H            MD      92071502                 LAW OFFICES OF PETER G. ANGELOS, PC          MULLINIX      JOHN M            MD      CAL90-10700           LAW OFFICES OF PETER G. ANGELOS, PC
MORRIS         JOSEPH W          MD      24X15000279              LAW OFFICES OF PETER G. ANGELOS, PC          MULLINS       DONALD            MD      24X16000046           LAW OFFICES OF PETER G. ANGELOS, PC
MORRIS         ROBERT M          TN      131617                   LAW OFFICES OF PETER G. ANGELOS, PC          MULLINS       HOWARD            MD      87CG-1514             LAW OFFICES OF PETER G. ANGELOS, PC
MORRIS         ROBERT V          MD      87CG-2458/41128          LAW OFFICES OF PETER G. ANGELOS, PC          MULLINS       ROBERT G          MD      24X13000355           LAW OFFICES OF PETER G. ANGELOS, PC
MORRIS         SPOTTWOOD C       MD      87CG-2377/41/47          LAW OFFICES OF PETER G. ANGELOS, PC          MULLINS       RONDLE E. & IMO   MD      88041549              LAW OFFICES OF PETER G. ANGELOS, PC
MORRIS         THOMAS            MD      UNKNOWN_ADMIN_TL_GP      LAW OFFICES OF PETER G. ANGELOS, PC          MULLINS       RONDLE L          MD      24X17000296           LAW OFFICES OF PETER G. ANGELOS, PC
MORRIS         THOMAS A          MD      24X17000233              LAW OFFICES OF PETER G. ANGELOS, PC          MULROONEY     MARTIN J          DE      01C-05-260 ASB        LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                               Appendix A - 221
                                        Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                         Document Page 240 of 624
Claimant    Claimant          State                                                                      Claimant      Claimant          State
Last Name   First Name        Filed   Docket Number         Primary Plaintiff Counsel                    Last Name     First Name        Filed   Docket Number         Primary Plaintiff Counsel
MULVENNA    JAMES J           MD      87CG-3098/43168       LAW OFFICES OF PETER G. ANGELOS, PC          NEEDHAM       JAMES E           MD      CAL89-10528           LAW OFFICES OF PETER G. ANGELOS, PC
MUMMERT     JOHN R            MD      17118                 LAW OFFICES OF PETER G. ANGELOS, PC          NEELD         WILLIAM J         MD      24X12000638           LAW OFFICES OF PETER G. ANGELOS, PC
MUNDY       WALTER D          PA      130602721             LAW OFFICES OF PETER G. ANGELOS, PC          NEELY         CURTIS C          TN      229916                LAW OFFICES OF PETER G. ANGELOS, PC
MUNNELLY    JOHN J            PA      131203025             LAW OFFICES OF PETER G. ANGELOS, PC          NEGRON        JOSEPH            PA      C48AB201613           LAW OFFICES OF PETER G. ANGELOS, PC
MUNSKI      ERVIN L           MD      24X13000191           LAW OFFICES OF PETER G. ANGELOS, PC          NEIDENBACH    EDWARD M          MD      CAL92-14968           LAW OFFICES OF PETER G. ANGELOS, PC
MUNTAIN     CHARLES T. & LO   MD      90002545              LAW OFFICES OF PETER G. ANGELOS, PC          NEIDERT       JAMES G           PA      150604071             LAW OFFICES OF PETER G. ANGELOS, PC
MURPHY      CHARLES           MD      87303542              LAW OFFICES OF PETER G. ANGELOS, PC          NEIGHOFF      JOSEPH D. V EAG   MD      89069531              LAW OFFICES OF PETER G. ANGELOS, PC
MURPHY      JAMES R           MD      24X17000313           LAW OFFICES OF PETER G. ANGELOS, PC          NEIPERT       PHILIP F          PA      C48AB201360           LAW OFFICES OF PETER G. ANGELOS, PC
MURPHY      PATRICK N         MD      24X15000461           LAW OFFICES OF PETER G. ANGELOS, PC          NELSON        FRANCIS A         MD      24X16000522           LAW OFFICES OF PETER G. ANGELOS, PC
MURPHY      RICHEARD J.       PA      2940                  LAW OFFICES OF PETER G. ANGELOS, PC          NELSON        HARRY R           MD      87CG-1435/38105       LAW OFFICES OF PETER G. ANGELOS, PC
MURPHY      STEWART           MD      89026549              LAW OFFICES OF PETER G. ANGELOS, PC          NELSON        JAMES A           MD      24X13000014           LAW OFFICES OF PETER G. ANGELOS, PC
MURPHY      WILLIAM R         MD      24X12000746           LAW OFFICES OF PETER G. ANGELOS, PC          NELSON        JOHN M            MD      CV6216                LAW OFFICES OF PETER G. ANGELOS, PC
MURRAY      EUGENE C          MD      24X12001105           LAW OFFICES OF PETER G. ANGELOS, PC          NELSON        KEITH D           PA      C48AB201572           LAW OFFICES OF PETER G. ANGELOS, PC
MURRAY      EVERETT T         MD      24X12000500           LAW OFFICES OF PETER G. ANGELOS, PC          NELSON        ROBERT L          PA      2016CV4365AS          LAW OFFICES OF PETER G. ANGELOS, PC
MURRAY      GEORGE            DC      ADMIN                 LAW OFFICES OF PETER G. ANGELOS, PC          NELSON        THOMAS J          MD      90012522              LAW OFFICES OF PETER G. ANGELOS, PC
MURRAY      HAROLD            MD      15569                 LAW OFFICES OF PETER G. ANGELOS, PC          NEMEC         AUGUST            MD      24X17000391           LAW OFFICES OF PETER G. ANGELOS, PC
MURRAY      HAROLD JOHN & C   MD      15554                 LAW OFFICES OF PETER G. ANGELOS, PC          NEMETH        FRANK A           PA      C48AB201214           LAW OFFICES OF PETER G. ANGELOS, PC
MURRAY      JAMES I           MD      24X13000387           LAW OFFICES OF PETER G. ANGELOS, PC          NEMETH        LOUIS             PA      111100994             LAW OFFICES OF PETER G. ANGELOS, PC
MURRAY      JAMES W           MD      24X14000392           LAW OFFICES OF PETER G. ANGELOS, PC          NEMETZ        JOHN              PA      C48AB201445           LAW OFFICES OF PETER G. ANGELOS, PC
MURRAY      RONALD G          MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          NESE          FRANK S. & JANE   MD      15588                 LAW OFFICES OF PETER G. ANGELOS, PC
MURRAY      TIMOTHY           MD      24X16000091           LAW OFFICES OF PETER G. ANGELOS, PC          NESTER        JEAN              MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
MURRAY      TIMOTHY           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          NESTER        JEAN E            MD      24X17000187           LAW OFFICES OF PETER G. ANGELOS, PC
MURRAY      WAYNE L           MD      24X15000081           LAW OFFICES OF PETER G. ANGELOS, PC          NESTOR        MARSHALL B        MD      CAL-90-09905          LAW OFFICES OF PETER G. ANGELOS, PC
MURRAY      WILLIAM           MD      24X16000406           LAW OFFICES OF PETER G. ANGELOS, PC          NETRO         DANIEL            MD      24X12000019           LAW OFFICES OF PETER G. ANGELOS, PC
MUSICK      JASON C           MD      24X13000105           LAW OFFICES OF PETER G. ANGELOS, PC          NETTLES       FRANK             MD      90236523              LAW OFFICES OF PETER G. ANGELOS, PC
MUSICK      JASON C           MD      24X15000215           LAW OFFICES OF PETER G. ANGELOS, PC          NETZER        HENRY A.          MD      88CG-439              LAW OFFICES OF PETER G. ANGELOS, PC
MUZIK       JAMES F           MD      24X15000078           LAW OFFICES OF PETER G. ANGELOS, PC          NEUBERT       JOSEPH A. V EAG   MD      88CG-481/51/813       LAW OFFICES OF PETER G. ANGELOS, PC
MYARIS      IOANNIS S         MD      89258512              LAW OFFICES OF PETER G. ANGELOS, PC          NEUIN         SAMUEL J          PA      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
MYERS       AUGUST J. & SYL   MD      CAL90-07801           LAW OFFICES OF PETER G. ANGELOS, PC          NEULAND       JOSEPH K          MD      24X16000471           LAW OFFICES OF PETER G. ANGELOS, PC
MYERS       CARL T            MD      24X16000025           LAW OFFICES OF PETER G. ANGELOS, PC          NEUS          DENNIS C          MD      24X12000889           LAW OFFICES OF PETER G. ANGELOS, PC
MYERS       CHRISTINA M       MD      24X15000785           LAW OFFICES OF PETER G. ANGELOS, PC          NEUTZ         ROBERT G          DE      01C-06-143 ASB        LAW OFFICES OF PETER G. ANGELOS, PC
MYERS       DENNIS F          MD      24X13000709           LAW OFFICES OF PETER G. ANGELOS, PC          NEVINS        MARTIN G          MD      87CG-2429/41/99       LAW OFFICES OF PETER G. ANGELOS, PC
MYERS       HARRY W.          MD      15533                 LAW OFFICES OF PETER G. ANGELOS, PC          NEVITT        LAWRENCE L        MD      24X13000534           LAW OFFICES OF PETER G. ANGELOS, PC
MYERS       HATTIE            MD      24X15000536           LAW OFFICES OF PETER G. ANGELOS, PC          NEWCOMB       RANDOLPH          MD      87294524              LAW OFFICES OF PETER G. ANGELOS, PC
MYERS       HOWARD J          MD      24X13000488           LAW OFFICES OF PETER G. ANGELOS, PC          NEWCOMER      WILLIAM           MD      CAL90-18264           LAW OFFICES OF PETER G. ANGELOS, PC
MYERS       KENNETH M. & SA   MD      15657                 LAW OFFICES OF PETER G. ANGELOS, PC          NEWHARD       ADAM F            PA      C48AB201559           LAW OFFICES OF PETER G. ANGELOS, PC
MYERS       LARRY L. V AC&S   MD      15617                 LAW OFFICES OF PETER G. ANGELOS, PC          NEWHARD       WILLIAM R.        PA      97-C-1872S_TL         LAW OFFICES OF PETER G. ANGELOS, PC
MYERS       LELAND            MD      15568                 LAW OFFICES OF PETER G. ANGELOS, PC          NEWMAN        CHARLES W         MD      91221504              LAW OFFICES OF PETER G. ANGELOS, PC
MYERS       LESTER L. III     MD      17122                 LAW OFFICES OF PETER G. ANGELOS, PC          NEWMAN        RICHARD J         PA      2570                  LAW OFFICES OF PETER G. ANGELOS, PC
MYERS       MARTIN W          MD      93139508              LAW OFFICES OF PETER G. ANGELOS, PC          NEWMAN        ROBERT D          TN      231112                LAW OFFICES OF PETER G. ANGELOS, PC
MYERS       MELVIN C          MD      24X13000524           LAW OFFICES OF PETER G. ANGELOS, PC          NEWMAN        TERRI             MD      24X11000528           LAW OFFICES OF PETER G. ANGELOS, PC
MYERS       MORRIS            MD      15652                 LAW OFFICES OF PETER G. ANGELOS, PC          NEWSOME       JESSE L.          MD      90274626              LAW OFFICES OF PETER G. ANGELOS, PC
MYERS       NORMAN W          PA      2755                  LAW OFFICES OF PETER G. ANGELOS, PC          NEWTON        WOODROW           MD      87CG-3670             LAW OFFICES OF PETER G. ANGELOS, PC
MYERS       PAUL V.           MD      15648                 LAW OFFICES OF PETER G. ANGELOS, PC          NICCOLUCCI    ALDO              MD      91184508              LAW OFFICES OF PETER G. ANGELOS, PC
MYERS       ROBERT D          PA      141201708             LAW OFFICES OF PETER G. ANGELOS, PC          NICELY        CLAUDE H          MD      CAL-90-09907          LAW OFFICES OF PETER G. ANGELOS, PC
MYERS       ROBERT D          MD      UNKNOWN_ADMIN_GP      LAW OFFICES OF PETER G. ANGELOS, PC          NICELY        STEVEN            MD      24X13000778           LAW OFFICES OF PETER G. ANGELOS, PC
MYERS       ROBERT H          MD      24X12001078           LAW OFFICES OF PETER G. ANGELOS, PC          NICHOLLS      LAWRENCE W        MD      CAL-91-03585          LAW OFFICES OF PETER G. ANGELOS, PC
MYLES       LOUISE            MD      24X12000327           LAW OFFICES OF PETER G. ANGELOS, PC          NICHOLS       CLYDE H. V EAGL   MD      CAL-88-14827          LAW OFFICES OF PETER G. ANGELOS, PC
MYSLINSKI   ROMAN C.          MD      90274577              LAW OFFICES OF PETER G. ANGELOS, PC          NICHOLS       EDWARD H          MD      24X15000654           LAW OFFICES OF PETER G. ANGELOS, PC
NADOLNY     STEVEN J          MD      24X15000460           LAW OFFICES OF PETER G. ANGELOS, PC          NICHOLS       FRANCINIA         MD      24X16000493           LAW OFFICES OF PETER G. ANGELOS, PC
NAGEL       JAMES F.          MD      87CG-1509             LAW OFFICES OF PETER G. ANGELOS, PC          NICHOLS       JOHN F            MD      24X11000873           LAW OFFICES OF PETER G. ANGELOS, PC
NAGEL       WILLIAM E. V EA   MD      88041550              LAW OFFICES OF PETER G. ANGELOS, PC          NICHOLS       JOSEPH F          MD      24X13000508           LAW OFFICES OF PETER G. ANGELOS, PC
NAGLE       JOHN & DOROTHY    MD      89237538              LAW OFFICES OF PETER G. ANGELOS, PC          NICHOLS       ROBERT H. & SHI   MD      CAL89-05853           LAW OFFICES OF PETER G. ANGELOS, PC
NAGY        LASZLO            MD      87CG-1405             LAW OFFICES OF PETER G. ANGELOS, PC          NICHOLS       WILBUR L          MD      91109515              LAW OFFICES OF PETER G. ANGELOS, PC
NALLS       LESLIE M          MD      87CG-3077             LAW OFFICES OF PETER G. ANGELOS, PC          NICHOLS       WILLIAM A         DC      93-CA05983            LAW OFFICES OF PETER G. ANGELOS, PC
NAMOVICZ    LARRY             MD      93098508              LAW OFFICES OF PETER G. ANGELOS, PC          NICHOLS       WILLIAM H         MD      15697                 LAW OFFICES OF PETER G. ANGELOS, PC
NANSTEEL    TERRY L           PA      C48AB201385           LAW OFFICES OF PETER G. ANGELOS, PC          NICHOLSON     LLOYD C           MD      24X15000224           LAW OFFICES OF PETER G. ANGELOS, PC
NANTZ       ROBERT B          MD      87CG-1450/38105       LAW OFFICES OF PETER G. ANGELOS, PC          NICHOLSON     PATTY             MD      87CG-3647             LAW OFFICES OF PETER G. ANGELOS, PC
NASH        ARTHUR P          MD      24X13000610           LAW OFFICES OF PETER G. ANGELOS, PC          NICKEL        OSEPH             MD      86-CG-896 23/16       LAW OFFICES OF PETER G. ANGELOS, PC
NASH        MELVIN            MD      89094547              LAW OFFICES OF PETER G. ANGELOS, PC          NICKENS       BEULAH            MD      24X13000211           LAW OFFICES OF PETER G. ANGELOS, PC
NASH        MELVIN A          MD      87CG3721/45/191       LAW OFFICES OF PETER G. ANGELOS, PC          NICKLAS       FREDERICK J. V    MD      87CG3716/45/196       LAW OFFICES OF PETER G. ANGELOS, PC
NASH        ROY J             MD      24X15000213           LAW OFFICES OF PETER G. ANGELOS, PC          NICKLAS       ROBERT B. V EAG   MD      88071571              LAW OFFICES OF PETER G. ANGELOS, PC
NASH        WEBBER L          MD      92071511              LAW OFFICES OF PETER G. ANGELOS, PC          NICKOLES      JOSEPH            MD      24X12000138           LAW OFFICES OF PETER G. ANGELOS, PC
NATION      JAMES             DC      89-CA12517            LAW OFFICES OF PETER G. ANGELOS, PC          NICOL         ANDREW JR & RUT   MD      CV6162                LAW OFFICES OF PETER G. ANGELOS, PC
NATZKE      MARVIN D          MD      24X15000496           LAW OFFICES OF PETER G. ANGELOS, PC          NIEBERLEIN    DAVID             MD      24X11000833           LAW OFFICES OF PETER G. ANGELOS, PC
NATZKE      MARVIN D          MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          NIELD         EARLE C. & ELSI   MD      5659CV                LAW OFFICES OF PETER G. ANGELOS, PC
NAYLOR      JAMES A           MD      87CG-1443             LAW OFFICES OF PETER G. ANGELOS, PC          NIEMEYER      CHARLES           MD      24X11000624           LAW OFFICES OF PETER G. ANGELOS, PC
NAYLOR      JOHN P            PA      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          NIES          JOHN A            MD      7713                  LAW OFFICES OF PETER G. ANGELOS, PC
NAZELROD    JULEY F.          MD      4922CV                LAW OFFICES OF PETER G. ANGELOS, PC          NIGHTINGALE   DANIEL V EAGLE    MD      CV6300                LAW OFFICES OF PETER G. ANGELOS, PC
NEAL        GARY              MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          NIPPER        JAMES A.          MD      8715-4521             LAW OFFICES OF PETER G. ANGELOS, PC
NEAL        GARY W            MD      24X16000332           LAW OFFICES OF PETER G. ANGELOS, PC          NISSEL        HENRY & MARYELL   MD      17147                 LAW OFFICES OF PETER G. ANGELOS, PC
NEAL        KENNETH R         MD      24X12000979           LAW OFFICES OF PETER G. ANGELOS, PC          NITSCH        CHARLES N         MD      90274547              LAW OFFICES OF PETER G. ANGELOS, PC
NEAL        WENDELL           MD      87278668              LAW OFFICES OF PETER G. ANGELOS, PC          NITSCH        JAMES             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
NEASON      JIMMIE L          MD      24X09000249           LAW OFFICES OF PETER G. ANGELOS, PC          NITSCH        JAMES F           MD      24X16000431           LAW OFFICES OF PETER G. ANGELOS, PC
NEBLETT     GUSS              MD      24X15000515           LAW OFFICES OF PETER G. ANGELOS, PC          NIXON         ARTHUR Z          MD      87CG-1438             LAW OFFICES OF PETER G. ANGELOS, PC
NEBLETT     GUSS              MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          NIXON         JACK              MD      3528                  LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                         Appendix A - 222
                                           Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                            Document Page 241 of 624
Claimant       Claimant          State                                                                      Claimant     Claimant          State
Last Name      First Name        Filed   Docket Number         Primary Plaintiff Counsel                    Last Name    First Name        Filed   Docket Number           Primary Plaintiff Counsel
NOBLE          REGINALD          MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          OHLANDER     DAVID             MD      90201501                LAW OFFICES OF PETER G. ANGELOS, PC
NOBLE          REGINALD G        MD      24X17000219           LAW OFFICES OF PETER G. ANGELOS, PC          OHLE         HARRY J           MD      24X14000164             LAW OFFICES OF PETER G. ANGELOS, PC
NOBLE          SADIE P           MD      24X15000753           LAW OFFICES OF PETER G. ANGELOS, PC          OLDHAM       EVA M             MD      24X16000039             LAW OFFICES OF PETER G. ANGELOS, PC
NOBLE          WANDA             MD      24X17000131           LAW OFFICES OF PETER G. ANGELOS, PC          OLDHAM       JAMES I. V EAGL   MD      CAL89-15473             LAW OFFICES OF PETER G. ANGELOS, PC
NOBLE          WANDA             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          OLENIACZ     MICHAEL           MD      92258525                LAW OFFICES OF PETER G. ANGELOS, PC
NOBLES         MARVIN G          MD      24X17000183           LAW OFFICES OF PETER G. ANGELOS, PC          OLESAK       DOLORES M         PA      170503167               LAW OFFICES OF PETER G. ANGELOS, PC
NOEL           LEON R            MD      24X15000583           LAW OFFICES OF PETER G. ANGELOS, PC          OLIPHANT     PAUL              MD      24X12000758             LAW OFFICES OF PETER G. ANGELOS, PC
NOLAN          HARRY C           MD      87CG-2464/41134       LAW OFFICES OF PETER G. ANGELOS, PC          OLIVER       MARY              MD      24X13000214             LAW OFFICES OF PETER G. ANGELOS, PC
NOLAN          PATRICK S         MD      24X11000613           LAW OFFICES OF PETER G. ANGELOS, PC          OLIVER       PAUL V AC&S & G   MD      17172                   LAW OFFICES OF PETER G. ANGELOS, PC
NOLAN          THOMAS F          MD      ADMIN                 LAW OFFICES OF PETER G. ANGELOS, PC          OLSHEFSKI    FRANCIS J         DC      000857394               LAW OFFICES OF PETER G. ANGELOS, PC
NOLAND         JIMMY R           TN      350613                LAW OFFICES OF PETER G. ANGELOS, PC          ONCHECK      JAMES J           PA      C48AB201637             LAW OFFICES OF PETER G. ANGELOS, PC
NOONAN         EDWARD            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          ORDUNA       CASSANDRA R       MD      24X15000378             LAW OFFICES OF PETER G. ANGELOS, PC
NOONE          JOHN S            MD      24X12000694           LAW OFFICES OF PETER G. ANGELOS, PC          ORFIELD      JAMES P           TN      332214                  LAW OFFICES OF PETER G. ANGELOS, PC
NOPPENBERGER   GORDON L          MD      24X09000251           LAW OFFICES OF PETER G. ANGELOS, PC          ORLOWE       MAX A             MD      91213515                LAW OFFICES OF PETER G. ANGELOS, PC
NORDIN         IRVIN             MD      86-2867 HAR           LAW OFFICES OF PETER G. ANGELOS, PC          ORNDORFF     FRANCIS M. V EA   MD      87CG3062/43/132         LAW OFFICES OF PETER G. ANGELOS, PC
NORGRIFF       HERMAN B          MD      24X15000754           LAW OFFICES OF PETER G. ANGELOS, PC          ORSE         WILLIAM J         PA      C48AB20148              LAW OFFICES OF PETER G. ANGELOS, PC
NORMAN         JAMES A           MD      93120519              LAW OFFICES OF PETER G. ANGELOS, PC          ORSINI       FELICE & JOAN V   PA      071000464_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
NORRIS         CHARLES E         MD      24X16000014           LAW OFFICES OF PETER G. ANGELOS, PC          ORSINI       FELICE & JOAN V   PA      2651                    LAW OFFICES OF PETER G. ANGELOS, PC
NORRIS         EDSEL E           TN      312213                LAW OFFICES OF PETER G. ANGELOS, PC          ORTIZ        JULIO J           PA      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC
NORRIS         THOMAS C          MD      CAL92-04078           LAW OFFICES OF PETER G. ANGELOS, PC          ORTT         MARY              MD      24X12000448             LAW OFFICES OF PETER G. ANGELOS, PC
NORRIS         THOMAS M          MD      87CG3630/45/100       LAW OFFICES OF PETER G. ANGELOS, PC          ORTWEIN      RAYMOND J         PA      C48AB201329             LAW OFFICES OF PETER G. ANGELOS, PC
NORRIS         VALERIE           MD      24X15000510           LAW OFFICES OF PETER G. ANGELOS, PC          OSHMAN       JOSEPH S          MD      24X16000402             LAW OFFICES OF PETER G. ANGELOS, PC
NORRIS         WILLIAM A         MD      CAL90-16652           LAW OFFICES OF PETER G. ANGELOS, PC          OSSMAN       ANN D             MD      24X07000285             LAW OFFICES OF PETER G. ANGELOS, PC
NORTHCRAFT     HARRY A           MD      5169CV                LAW OFFICES OF PETER G. ANGELOS, PC          OSTRELICH    FRANK P           PA      C48AB201210             LAW OFFICES OF PETER G. ANGELOS, PC
NORTON         BARBARA A         MD      24X13000192           LAW OFFICES OF PETER G. ANGELOS, PC          OSWALD       DONALD R          MD      24X13000323             LAW OFFICES OF PETER G. ANGELOS, PC
NORTON         BEACH C           TN      226713                LAW OFFICES OF PETER G. ANGELOS, PC          OTRADOVEC    GEORGE            MD      88328536                LAW OFFICES OF PETER G. ANGELOS, PC
NORTON         FRANK P           MD      CAL89-15297           LAW OFFICES OF PETER G. ANGELOS, PC          OTT          BEVERLY           MD      24X12000117             LAW OFFICES OF PETER G. ANGELOS, PC
NORTON         ROBERT W          MD      89209530              LAW OFFICES OF PETER G. ANGELOS, PC          OTT          RICHARD L         PA      100100888_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
NORVELL        GEORGE J          MD      24X14000291           LAW OFFICES OF PETER G. ANGELOS, PC          OTTE         DEAN              MD      89258504                LAW OFFICES OF PETER G. ANGELOS, PC
NORWOOD        BENJAMIN L        MD      24X17000059           LAW OFFICES OF PETER G. ANGELOS, PC          OTTEY        ROBERT L          MD      24X08000213HAMP         LAW OFFICES OF PETER G. ANGELOS, PC
NOTHSTEIN      JERRY M           PA      C48AB201339           LAW OFFICES OF PETER G. ANGELOS, PC          OTTEY        ROBERT L          MD      CAL89-21778             LAW OFFICES OF PETER G. ANGELOS, PC
NOVAK          EDWARD J          MD      24X17000427           LAW OFFICES OF PETER G. ANGELOS, PC          OTTO         LARRY H           MD      24X15000603             LAW OFFICES OF PETER G. ANGELOS, PC
NOVAK          WILLIAM           MD      88071552              LAW OFFICES OF PETER G. ANGELOS, PC          OTTO         PATRICIA A        MD      24X14000372             LAW OFFICES OF PETER G. ANGELOS, PC
NOVELLI        JESSE F           MD      CAL-91-11996          LAW OFFICES OF PETER G. ANGELOS, PC          OUELLETTE    PHILLIP L         FL      87-45522-CA-42          LAW OFFICES OF PETER G. ANGELOS, PC
NOWAK          VALENTINE E. SR   MD      86CG-397              LAW OFFICES OF PETER G. ANGELOS, PC          OURS         BERNARD G         MD      24X11000543             LAW OFFICES OF PETER G. ANGELOS, PC
NOWAKOWSKI     STANLEY A         MD      24X13000246           LAW OFFICES OF PETER G. ANGELOS, PC          OUTMAN       TOMMIE R          MD      24X13000615             LAW OFFICES OF PETER G. ANGELOS, PC
NOYES          HARRY J. & BLAN   MD      CAL90-18255           LAW OFFICES OF PETER G. ANGELOS, PC          OVERCASH     GL                MD      15698                   LAW OFFICES OF PETER G. ANGELOS, PC
NUCCI          ANGELO            MD      24X12000251           LAW OFFICES OF PETER G. ANGELOS, PC          OWEN         JON L             MD      24X11000844             LAW OFFICES OF PETER G. ANGELOS, PC
NUCE           DOROTHY C         MD      24X15000593           LAW OFFICES OF PETER G. ANGELOS, PC          OWEN         RANDALL W         PA      100201764_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
NUCE           DOROTHY C         MD      24X16000081           LAW OFFICES OF PETER G. ANGELOS, PC          OWENS        ANNA T            MD      24X13000402             LAW OFFICES OF PETER G. ANGELOS, PC
NUCE           RICHARD D         MD      24X14000537           LAW OFFICES OF PETER G. ANGELOS, PC          OWENS        ARTHUR            MD      24X13000763             LAW OFFICES OF PETER G. ANGELOS, PC
NYE            WALTER J. & BET   MD      17178                 LAW OFFICES OF PETER G. ANGELOS, PC          OWENS        CHARLES L         MD      24X17000132             LAW OFFICES OF PETER G. ANGELOS, PC
O'BIER         CLARENCE M        DC      91-CA12712            LAW OFFICES OF PETER G. ANGELOS, PC          OWENS        LUTHER            MD      91007506                LAW OFFICES OF PETER G. ANGELOS, PC
O'BRIEN        EVERETT E. & SH   MD      CV6070                LAW OFFICES OF PETER G. ANGELOS, PC          OWENS        LUTHER V          MD      89111517                LAW OFFICES OF PETER G. ANGELOS, PC
O'CONNER       JOHN P. V EAGLE   MD      CAL89-14560           LAW OFFICES OF PETER G. ANGELOS, PC          OWENS        ROMEO             MD      90274516                LAW OFFICES OF PETER G. ANGELOS, PC
O'CONNOR       EUGENE            MD      90026513              LAW OFFICES OF PETER G. ANGELOS, PC          OWENS        RONALD L          MD      24X17000153             LAW OFFICES OF PETER G. ANGELOS, PC
O'DONNELL      THOMAS J          PA      C48AB201718           LAW OFFICES OF PETER G. ANGELOS, PC          OWENS        WILBERT H         MD      24X12000812             LAW OFFICES OF PETER G. ANGELOS, PC
O'FARRELL      VICTOR & HELEN    MD      89104533              LAW OFFICES OF PETER G. ANGELOS, PC          OWINGS       CARROLL J         MD      87CG3615/45/85          LAW OFFICES OF PETER G. ANGELOS, PC
O'HAVER        WILLIAM A.        MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          PACK         JAMES H           MD      88155538                LAW OFFICES OF PETER G. ANGELOS, PC
O'MAY          JOHN G            MD      87CG-2338             LAW OFFICES OF PETER G. ANGELOS, PC          PACKER       JAMES L           PA      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC
O'NEAL         IRA J             PA      ADMIN_TL_GP           LAW OFFICES OF PETER G. ANGELOS, PC          PACZOLT      MICHAEL           MD      89069535                LAW OFFICES OF PETER G. ANGELOS, PC
O'NEAL         RAYMOND L         MD      CV6329                LAW OFFICES OF PETER G. ANGELOS, PC          PADGETT      JACK D            MD      CAL90-18261             LAW OFFICES OF PETER G. ANGELOS, PC
O'NEAL         RICHARD L. & BO   PA      892                   LAW OFFICES OF PETER G. ANGELOS, PC          PADGETT      SAMUEL C          MD      24X13000015             LAW OFFICES OF PETER G. ANGELOS, PC
O'NEIL         THOMAS S          MD      24X11000384           LAW OFFICES OF PETER G. ANGELOS, PC          PADILLA      ANGEL M           PA      C48AB201626             LAW OFFICES OF PETER G. ANGELOS, PC
O'NEILL        ROBERT            MD      24X14000452           LAW OFFICES OF PETER G. ANGELOS, PC          PADNUK       SERGE             MD      88CG-596                LAW OFFICES OF PETER G. ANGELOS, PC
O'NEILL        ROSA              MD      24X14000451           LAW OFFICES OF PETER G. ANGELOS, PC          PAETOW       HENRY V EAGLE P   MD      90156503                LAW OFFICES OF PETER G. ANGELOS, PC
O'REILLY       DERMOT            MD      24X12000119           LAW OFFICES OF PETER G. ANGELOS, PC          PAGE         JACK K            DE      96C 07 308              LAW OFFICES OF PETER G. ANGELOS, PC
O'TOOLE        JOHN E            MD      87CG-2936/43/6        LAW OFFICES OF PETER G. ANGELOS, PC          PAGE         JACQUELINE A      TN      28712                   LAW OFFICES OF PETER G. ANGELOS, PC
OAKES          THEODORE P        MD      24X13000491           LAW OFFICES OF PETER G. ANGELOS, PC          PAGLIA       CARMELO A         MD      87CG-3008/43/78         LAW OFFICES OF PETER G. ANGELOS, PC
OAKLEY         ARTHUR R. & ANN   MD      CAL-89-18826          LAW OFFICES OF PETER G. ANGELOS, PC          PAGLIA       FRANK             MD      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC
OAKLEY         ERNEST L          MD      CAL89-05854           LAW OFFICES OF PETER G. ANGELOS, PC          PAGLIA       FRANK J           MD      24X17000171             LAW OFFICES OF PETER G. ANGELOS, PC
OAKLEY         GEORGE            MD      24X08000213HAMP       LAW OFFICES OF PETER G. ANGELOS, PC          PAICE        JAMES W. & BETT   MD      CAL89-13958             LAW OFFICES OF PETER G. ANGELOS, PC
OAKLEY         RITA D            MD      24X16000483           LAW OFFICES OF PETER G. ANGELOS, PC          PAIGE        LENISE D          MD      24X12000060             LAW OFFICES OF PETER G. ANGELOS, PC
OBENOUR        JAMES G           PA      97-9003_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          PAILER       ROBERT G          MD      91184548                LAW OFFICES OF PETER G. ANGELOS, PC
OBENOUR        JAMES G           PA      GD 97-8887_TL         LAW OFFICES OF PETER G. ANGELOS, PC          PAILIN       JOHN W            MD      92071520                LAW OFFICES OF PETER G. ANGELOS, PC
OBERHEIM       DONALD E. & FRA   PA      4206                  LAW OFFICES OF PETER G. ANGELOS, PC          PAJAK        ANTHONY           MD      86CG-874                LAW OFFICES OF PETER G. ANGELOS, PC
ODEN           RAY E             DC      93-CA06007            LAW OFFICES OF PETER G. ANGELOS, PC          PAJAK        MILTON J          MD      92335515                LAW OFFICES OF PETER G. ANGELOS, PC
ODEN           RICHARD L         MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          PAKULSKI     DONALD            MD      24X13000193             LAW OFFICES OF PETER G. ANGELOS, PC
ODUM           BERNARD P         DC      89-CA06328            LAW OFFICES OF PETER G. ANGELOS, PC          PALARDY      RICHARD L         MD      87CG-3088/43158         LAW OFFICES OF PETER G. ANGELOS, PC
OEST           HEINZ E           MD      24X17000297           LAW OFFICES OF PETER G. ANGELOS, PC          PALESE       RAYMOND M. & JO   MD      89026510                LAW OFFICES OF PETER G. ANGELOS, PC
OFTEN          ROBERT & CAROLY   MD      5992CV                LAW OFFICES OF PETER G. ANGELOS, PC          PALMER       HAROLD A. & MAU   MD      CAL90-15956             LAW OFFICES OF PETER G. ANGELOS, PC
OGLE           BRENDA L          MD      24X12000370           LAW OFFICES OF PETER G. ANGELOS, PC          PALMER       JOHNNIE R         MD      24X13000052             LAW OFFICES OF PETER G. ANGELOS, PC
OGLE           CLINTON H         MD      24X15000225           LAW OFFICES OF PETER G. ANGELOS, PC          PALMER       RUTH A            MD      24X11000692             LAW OFFICES OF PETER G. ANGELOS, PC
OGLE           CLINTON H         MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          PAMPANIO     BOBBIE            MD      89324516                LAW OFFICES OF PETER G. ANGELOS, PC
OGLE           DORMAN N          MD      24X12000328           LAW OFFICES OF PETER G. ANGELOS, PC          PANAGEOTOU   DESPINA           MD      24X15000403             LAW OFFICES OF PETER G. ANGELOS, PC
OGLE           GEORGE            MD      88328527              LAW OFFICES OF PETER G. ANGELOS, PC          PANDOLFINI   PAUL              MD      90250520                LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                             Appendix A - 223
                                         Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                          Document Page 242 of 624
Claimant     Claimant          State                                                                      Claimant      Claimant          State
Last Name    First Name        Filed   Docket Number         Primary Plaintiff Counsel                    Last Name     First Name        Filed   Docket Number          Primary Plaintiff Counsel
PANETTIERE   ANTHONY S. SR &   MD      15673                 LAW OFFICES OF PETER G. ANGELOS, PC          PAYNE         MILLARD           MD      87CG-3602              LAW OFFICES OF PETER G. ANGELOS, PC
PANGLE       DALLAS L          MD      24X15000301           LAW OFFICES OF PETER G. ANGELOS, PC          PAYNE         ROBERT A          MD      95055505               LAW OFFICES OF PETER G. ANGELOS, PC
PANGLE       DALLAS L          MD      CAL-91-03585          LAW OFFICES OF PETER G. ANGELOS, PC          PAYNE         WALTER G          MD      88112504               LAW OFFICES OF PETER G. ANGELOS, PC
PANNELL      CHARLES           MD      90274633              LAW OFFICES OF PETER G. ANGELOS, PC          PAZDZIENSKI   ADELE             MD      24X13000385            LAW OFFICES OF PETER G. ANGELOS, PC
PANNELL      IRVIN M           MD      24X12000078           LAW OFFICES OF PETER G. ANGELOS, PC          PEACH         BETSY C           MD      24X16000366            LAW OFFICES OF PETER G. ANGELOS, PC
PANTELAS     JAMES G           MD      24X13000055           LAW OFFICES OF PETER G. ANGELOS, PC          PEACH         BETSY C           MD      UNKNOWN_ADMIN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC
PANZER       ANDREW J          MD      90285510              LAW OFFICES OF PETER G. ANGELOS, PC          PEACH         ROLAND P          MD      91179502               LAW OFFICES OF PETER G. ANGELOS, PC
PANZER       CONCETTA          MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          PEACOCK       BRADY             MD      24X13000595            LAW OFFICES OF PETER G. ANGELOS, PC
PANZER       THOMAS W          MD      91171532              LAW OFFICES OF PETER G. ANGELOS, PC          PEAKE         CALVIN            MD      24X11000628            LAW OFFICES OF PETER G. ANGELOS, PC
PAPA         JERRY V EAGLE P   MD      CAL90-18263           LAW OFFICES OF PETER G. ANGELOS, PC          PEAKE         DANIEL J          MD      24X13000532            LAW OFFICES OF PETER G. ANGELOS, PC
PAPA         SALVATORE F       MD      8719-8596             LAW OFFICES OF PETER G. ANGELOS, PC          PEARSON       GARN L            MD      24X13000349            LAW OFFICES OF PETER G. ANGELOS, PC
PAPADAKIS    CONSTANTINE       MD      24X13000569           LAW OFFICES OF PETER G. ANGELOS, PC          PEARSON       GEORGE E          TN      1-675-94               LAW OFFICES OF PETER G. ANGELOS, PC
PAPE         WILLIAM W         MD      87CG-3016/43/86       LAW OFFICES OF PETER G. ANGELOS, PC          PEARSON       LLOYD M. SR       MD      CAL-89-06341           LAW OFFICES OF PETER G. ANGELOS, PC
PAPPAS       EDWARD            MD      91305505              LAW OFFICES OF PETER G. ANGELOS, PC          PEARSON       STANLEY           DC      90-CA07232             LAW OFFICES OF PETER G. ANGELOS, PC
PAPPAS       JAMES S           MD      88CG-499              LAW OFFICES OF PETER G. ANGELOS, PC          PECORA        JOSEPH M.         MD      90156525               LAW OFFICES OF PETER G. ANGELOS, PC
PAPPAS       JOHN N            DC      89-CA05031            LAW OFFICES OF PETER G. ANGELOS, PC          PECORA        MARIO             MD      87CG-3556              LAW OFFICES OF PETER G. ANGELOS, PC
PAPPAS       NICHOLAS J        MD      24X17000415           LAW OFFICES OF PETER G. ANGELOS, PC          PEDDICORD     CHARLES N         MD      24X13000284            LAW OFFICES OF PETER G. ANGELOS, PC
PAPPAS       NICHOLAS J        MD      UNKNOWN_ADMIN_GP      LAW OFFICES OF PETER G. ANGELOS, PC          PEDRICK       CHARLES           MD      UNKNOWN_ADMIN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC
PAPPEL       ENDEL             MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          PEDRICK       CHARLES L         MD      24X17000109            LAW OFFICES OF PETER G. ANGELOS, PC
PAQUET       OVILA             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          PEDRICK       DEBRA             MD      UNKNOWN_ADMIN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC
PAQUET       OVILA R           MD      24X17000351           LAW OFFICES OF PETER G. ANGELOS, PC          PEDRICK       DEBRA A           MD      24X17000235            LAW OFFICES OF PETER G. ANGELOS, PC
PARKER       DENNIS E          MD      24X14000026           LAW OFFICES OF PETER G. ANGELOS, PC          PEDRICK       JAMES E           MD      24X14000483            LAW OFFICES OF PETER G. ANGELOS, PC
PARKER       DOUGLAS E         TN      236412                LAW OFFICES OF PETER G. ANGELOS, PC          PEEL          ROBERT            MD      UNKNOWN_ADMIN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC
PARKER       FRANCES V         MD      24X15000660           LAW OFFICES OF PETER G. ANGELOS, PC          PEEL          ROBERT E          MD      24X16000322            LAW OFFICES OF PETER G. ANGELOS, PC
PARKER       FRANCES V         MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          PEIFFER       CHARLES A. & MA   MD      17143                  LAW OFFICES OF PETER G. ANGELOS, PC
PARKER       FRANK S           MD      24X14000008           LAW OFFICES OF PETER G. ANGELOS, PC          PELESKY       STEPHEN           MD      97094520CX395          LAW OFFICES OF PETER G. ANGELOS, PC
PARKER       HAROLD M          MD      87CG3060/43/130       LAW OFFICES OF PETER G. ANGELOS, PC          PELL          MICHAEL E         MD      24X13000511            LAW OFFICES OF PETER G. ANGELOS, PC
PARKER       JAMES             MD      24X12000981           LAW OFFICES OF PETER G. ANGELOS, PC          PENA          GREGORY A         MD      15664                  LAW OFFICES OF PETER G. ANGELOS, PC
PARKER       JAMES             MD      24X13000590           LAW OFFICES OF PETER G. ANGELOS, PC          PENDERGAST    CHARLES G         MD      24X16000365            LAW OFFICES OF PETER G. ANGELOS, PC
PARKER       MABLE             MD      24X13000348           LAW OFFICES OF PETER G. ANGELOS, PC          PENN          CLARENCE M        MD      92160506               LAW OFFICES OF PETER G. ANGELOS, PC
PARKER       QUINCY            MD      88155531              LAW OFFICES OF PETER G. ANGELOS, PC          PENN          JOHN W.           MD      87CG-3119              LAW OFFICES OF PETER G. ANGELOS, PC
PARKER       ROBERT S          MD      87-12024              LAW OFFICES OF PETER G. ANGELOS, PC          PENN          STANLEY & IDA V   MD      89153518               LAW OFFICES OF PETER G. ANGELOS, PC
PARKER       ROLAND T          MD      24X16000372           LAW OFFICES OF PETER G. ANGELOS, PC          PENNINGTON    MARVIN A.         MD      97094520CX395          LAW OFFICES OF PETER G. ANGELOS, PC
PARKER       WALBERT           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          PENSKER       EDWARD L.         MD      8711-4524              LAW OFFICES OF PETER G. ANGELOS, PC
PARKER       WALBERT A         MD      24X16000438           LAW OFFICES OF PETER G. ANGELOS, PC          PENTA         GERALDINE         MD      9021-5528              LAW OFFICES OF PETER G. ANGELOS, PC
PARKS        CHARLES R         MD      CAL89-15300           LAW OFFICES OF PETER G. ANGELOS, PC          PENTA         JOHN M            MD      89258509               LAW OFFICES OF PETER G. ANGELOS, PC
PARKS        DONALD W          PA      96-C-2114S_TL         LAW OFFICES OF PETER G. ANGELOS, PC          PERDUE        BETTY G           MD      24X14000508            LAW OFFICES OF PETER G. ANGELOS, PC
PARKS        HERMAN S          MD      87CG-855              LAW OFFICES OF PETER G. ANGELOS, PC          PERDUE        CLARENCE          MD      24X17000250            LAW OFFICES OF PETER G. ANGELOS, PC
PARKS        JAMES C           MD      24X12000600           LAW OFFICES OF PETER G. ANGELOS, PC          PEREGOY       PAUL F            MD      89026504               LAW OFFICES OF PETER G. ANGELOS, PC
PARKS        STANLEY A.        PA      97-C-1554S_TL         LAW OFFICES OF PETER G. ANGELOS, PC          PERNA         AUGUSTINE F       MD      91007514               LAW OFFICES OF PETER G. ANGELOS, PC
PARKS        WARREN L.         PA      97-C-1554S_TL         LAW OFFICES OF PETER G. ANGELOS, PC          PERRY         ALVA              MD      87CG2517/41/817        LAW OFFICES OF PETER G. ANGELOS, PC
PARKS        WILLIAM F         MD      91213521              LAW OFFICES OF PETER G. ANGELOS, PC          PERRY         FRANK V CELOTEX   MD      90274543               LAW OFFICES OF PETER G. ANGELOS, PC
PARKS        WILLIAM R         PA      97-C-1807S_TL         LAW OFFICES OF PETER G. ANGELOS, PC          PERRY         GEORGE C          MD      87CG-2970              LAW OFFICES OF PETER G. ANGELOS, PC
PARRIS       THOMAS F          MD      87CG3106/43/176       LAW OFFICES OF PETER G. ANGELOS, PC          PERRY         VIRGINIA Y        MD      24X12000022            LAW OFFICES OF PETER G. ANGELOS, PC
PARRISH      CARLETON & ELIZ   MD      CAL89-14559           LAW OFFICES OF PETER G. ANGELOS, PC          PERRY         WILLIAM C         MD      90236529               LAW OFFICES OF PETER G. ANGELOS, PC
PARRISH      RONALD E          MD      24X11000899           LAW OFFICES OF PETER G. ANGELOS, PC          PERSEGHIN     DONALD E          MD      24X17000138            LAW OFFICES OF PETER G. ANGELOS, PC
PARRY        SIDNEY            MD      89139514              LAW OFFICES OF PETER G. ANGELOS, PC          PERSEGHIN     DONALD E          MD      UNKNOWN_ADMIN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC
PARSONS      CLARENCE E        MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          PERSEGHIN     LOUIS A. & JEAN   MD      90012546               LAW OFFICES OF PETER G. ANGELOS, PC
PARSONS      MORRIS            MD      90236519              LAW OFFICES OF PETER G. ANGELOS, PC          PERSICO       JOHN S            MD      88CG-556               LAW OFFICES OF PETER G. ANGELOS, PC
PART         GEORGE            DC      93-CA05996            LAW OFFICES OF PETER G. ANGELOS, PC          PERSICO       PIETRO            MD      8635-2038              LAW OFFICES OF PETER G. ANGELOS, PC
PARTEE       JOSEPH A.         MD      89195527              LAW OFFICES OF PETER G. ANGELOS, PC          PERSON        WAYNE             MD      24X11000804            LAW OFFICES OF PETER G. ANGELOS, PC
PASCHALL     PAMELA J          MD      24X16000446           LAW OFFICES OF PETER G. ANGELOS, PC          PETAGNO       NICHOLAS & ADEL   MD      89026535               LAW OFFICES OF PETER G. ANGELOS, PC
PASCHALL     PAMELA J          MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          PETERKIN      JAMES             MD      92154528               LAW OFFICES OF PETER G. ANGELOS, PC
PASKO        RICHARD H         MD      24X17000251           LAW OFFICES OF PETER G. ANGELOS, PC          PETERS        FREDERICK J       PA      121201960              LAW OFFICES OF PETER G. ANGELOS, PC
PASTA        SALVATORE M       MD      87CG-3585/45/55       LAW OFFICES OF PETER G. ANGELOS, PC          PETERS        HAROLD            MD      92014551               LAW OFFICES OF PETER G. ANGELOS, PC
PATAGNO      NICHOLAS JR V E   MD      89026534              LAW OFFICES OF PETER G. ANGELOS, PC          PETERS        RONALD E          MD      91305507               LAW OFFICES OF PETER G. ANGELOS, PC
PATCH        KAREN M           MD      24X09000258           LAW OFFICES OF PETER G. ANGELOS, PC          PETERS        THOMAS F          MD      24X12000073            LAW OFFICES OF PETER G. ANGELOS, PC
PATCHES      LADD              PA      2016CV06205AS         LAW OFFICES OF PETER G. ANGELOS, PC          PETERS        THOMAS F          MD      24X16000113            LAW OFFICES OF PETER G. ANGELOS, PC
PATON        JAMES R.          MD      8727-8523             LAW OFFICES OF PETER G. ANGELOS, PC          PETERS        WILLIAM T         MD      17193                  LAW OFFICES OF PETER G. ANGELOS, PC
PATRICK      ROSE              MD      24X17000339           LAW OFFICES OF PETER G. ANGELOS, PC          PETERSON      DONALD R          MD      89317507               LAW OFFICES OF PETER G. ANGELOS, PC
PATTERSON    CLEAV & HAZEL V   MD      90250543              LAW OFFICES OF PETER G. ANGELOS, PC          PETERSON      HELEN E.          MD      97094520CX395          LAW OFFICES OF PETER G. ANGELOS, PC
PATTERSON    JERRY L           MD      24X17000238           LAW OFFICES OF PETER G. ANGELOS, PC          PETERSON      JOHN R            DC      91-CA01778             LAW OFFICES OF PETER G. ANGELOS, PC
PATTERSON    JOHN L            MD      24X13000260           LAW OFFICES OF PETER G. ANGELOS, PC          PETERSON      PAUL              MD      24X12000955            LAW OFFICES OF PETER G. ANGELOS, PC
PATTERSON    LUTHER C          TN      170613                LAW OFFICES OF PETER G. ANGELOS, PC          PETERSON      WILLIAM F         MD      89272531               LAW OFFICES OF PETER G. ANGELOS, PC
PATTERSON    MARIE M           MD      CV6356                LAW OFFICES OF PETER G. ANGELOS, PC          PETERSON      WILLIAM F         MD      89272531_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
PATTERSON    RUTH L            MD      24X13000567           LAW OFFICES OF PETER G. ANGELOS, PC          PETRONIERO    VINCENT & HELEN   MD      89069545               LAW OFFICES OF PETER G. ANGELOS, PC
PATTISALL    JOSEPH T. & BET   MD      CAL-89-18823          LAW OFFICES OF PETER G. ANGELOS, PC          PETRUCCI      ARTHUR P.         MD      90274566               LAW OFFICES OF PETER G. ANGELOS, PC
PAUL         CARL H            MD      91193520              LAW OFFICES OF PETER G. ANGELOS, PC          PETTIE        FRANK J           MD      24X15000146            LAW OFFICES OF PETER G. ANGELOS, PC
PAUL         HOWARD F          MD      24X13000386           LAW OFFICES OF PETER G. ANGELOS, PC          PETTIE        RICHARD G         MD      91193523               LAW OFFICES OF PETER G. ANGELOS, PC
PAULIS       EDWARD            MD      15517                 LAW OFFICES OF PETER G. ANGELOS, PC          PETTIT        EDWARD J          MD      93098504               LAW OFFICES OF PETER G. ANGELOS, PC
PAVEY        ROBERT E          MD      91193528              LAW OFFICES OF PETER G. ANGELOS, PC          PEYTON        JOHN H            MD      24X17000394            LAW OFFICES OF PETER G. ANGELOS, PC
PAVLICHDO    MICHAEL JR & MA   PA      1555                  LAW OFFICES OF PETER G. ANGELOS, PC          PEYTON        LYAL & CHARLOTT   MD      88179504               LAW OFFICES OF PETER G. ANGELOS, PC
PAYNE        DONALD            MD      24X17000355           LAW OFFICES OF PETER G. ANGELOS, PC          PEZZICA       ANTHONY           MD      24X12000787            LAW OFFICES OF PETER G. ANGELOS, PC
PAYNE        JAMES A           TN      247415                LAW OFFICES OF PETER G. ANGELOS, PC          PFAFF         CARROLL F         MD      24X14000299            LAW OFFICES OF PETER G. ANGELOS, PC
PAYNE        JAMES JR & ETHE   MD      89164532              LAW OFFICES OF PETER G. ANGELOS, PC          PFAFF         HYLANT L          MD      89258519               LAW OFFICES OF PETER G. ANGELOS, PC
PAYNE        MICHAEL L         MD      89094546              LAW OFFICES OF PETER G. ANGELOS, PC          PHARES        DONALD E. SR &    MD      CAL-90-08857           LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                           Appendix A - 224
                                             Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                              Document Page 243 of 624
Claimant         Claimant          State                                                                      Claimant       Claimant      State
Last Name        First Name        Filed   Docket Number         Primary Plaintiff Counsel                    Last Name      First Name    Filed   Docket Number           Primary Plaintiff Counsel
PHARES           JOHNSON W         MD      CAL90-17632           LAW OFFICES OF PETER G. ANGELOS, PC          POOLE          BILLY J       MD      24X12000765             LAW OFFICES OF PETER G. ANGELOS, PC
PHEBUS           JAMES R           MD      87CG-1417             LAW OFFICES OF PETER G. ANGELOS, PC          POOLE          CHESTER L     MD      24X17000056             LAW OFFICES OF PETER G. ANGELOS, PC
PHELPS           KARL V            MD      24X14000032           LAW OFFICES OF PETER G. ANGELOS, PC          POOLE          LEROY J.      MD      8920-2512               LAW OFFICES OF PETER G. ANGELOS, PC
PHELPS           RACHEL M          MD      24X14000033           LAW OFFICES OF PETER G. ANGELOS, PC          POOLE          OLIN D        MD      CAL89-11156             LAW OFFICES OF PETER G. ANGELOS, PC
PHELPS           STANLEY           MD      90002547              LAW OFFICES OF PETER G. ANGELOS, PC          POOLE          ROBERT A      MD      15549                   LAW OFFICES OF PETER G. ANGELOS, PC
PHELPS           THOMAS B          MD      24X13000539           LAW OFFICES OF PETER G. ANGELOS, PC          POOLE          ROBERT E      MD      87CG-1490/38160         LAW OFFICES OF PETER G. ANGELOS, PC
PHILAGE          JOHN A            MD      24X13000525           LAW OFFICES OF PETER G. ANGELOS, PC          POORE          CARL          MD      24X14000122             LAW OFFICES OF PETER G. ANGELOS, PC
PHILIP           BRUCE A           PA      C48AB201423           LAW OFFICES OF PETER G. ANGELOS, PC          POPA           LEONARD J     MD      91305513                LAW OFFICES OF PETER G. ANGELOS, PC
PHILLIP          GARY M            PA      C48AB20128            LAW OFFICES OF PETER G. ANGELOS, PC          POPE           BRUCE         MD      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC
PHILLIPS         ANTHONY           PA      3587_TL               LAW OFFICES OF PETER G. ANGELOS, PC          POPE           NATHANIEL     MD      24X13000258             LAW OFFICES OF PETER G. ANGELOS, PC
PHILLIPS         GORDON W          MD      89286510              LAW OFFICES OF PETER G. ANGELOS, PC          POPP           KALJO         MD      97094520CX395           LAW OFFICES OF PETER G. ANGELOS, PC
PHILLIPS         KENNETH E         MD      24X13000145           LAW OFFICES OF PETER G. ANGELOS, PC          POREMSKI       ANTHONY       MD      92230506                LAW OFFICES OF PETER G. ANGELOS, PC
PHILLIPS         RAYMOND           MD      24X12001018           LAW OFFICES OF PETER G. ANGELOS, PC          PORROVICCHIO   CHARLES       MD      88CG434/51/34           LAW OFFICES OF PETER G. ANGELOS, PC
PHILLIPS         RICHARD D         MD      24X13000731           LAW OFFICES OF PETER G. ANGELOS, PC          PORTER         DENZILL       MD      89258507                LAW OFFICES OF PETER G. ANGELOS, PC
PHILLIPS         STEPHEN L         MD      24X11000472           LAW OFFICES OF PETER G. ANGELOS, PC          PORTER         FRANK J       MD      CAL92-09909             LAW OFFICES OF PETER G. ANGELOS, PC
PHILLIPS         TOMMIE E          TN      354612                LAW OFFICES OF PETER G. ANGELOS, PC          PORTER         FRANKLIN A    MD      24X14000394             LAW OFFICES OF PETER G. ANGELOS, PC
PHILLIPS         WAYNE             TN      262011                LAW OFFICES OF PETER G. ANGELOS, PC          PORTER         LEWIS E       MD      24X13000039             LAW OFFICES OF PETER G. ANGELOS, PC
PHILLIPS         WILLARD E         MD      88041551              LAW OFFICES OF PETER G. ANGELOS, PC          PORTER         RAYMOND N     MD      89237516                LAW OFFICES OF PETER G. ANGELOS, PC
PHILPOT          JACK D.           MD      8706-5571             LAW OFFICES OF PETER G. ANGELOS, PC          PORTER         ROBERT E      MD      90187546                LAW OFFICES OF PETER G. ANGELOS, PC
PIATT            ROBERT A          TN      370513                LAW OFFICES OF PETER G. ANGELOS, PC          PORTER         WILLIAM L     MD      87CG-1466/38136         LAW OFFICES OF PETER G. ANGELOS, PC
PICCIONE         ROBERT A          PA      C48AB20158            LAW OFFICES OF PETER G. ANGELOS, PC          POTOCHNEY      GEORGE N      MD      24X11000522             LAW OFFICES OF PETER G. ANGELOS, PC
PICCIOTTO        FRANK             MD      87CG-3673             LAW OFFICES OF PETER G. ANGELOS, PC          POTTS          PORTER E      MD      91274501                LAW OFFICES OF PETER G. ANGELOS, PC
PICCIOTTO        FRANK             MD      90229542              LAW OFFICES OF PETER G. ANGELOS, PC          POWELL         CEPHUS        MD      90236521                LAW OFFICES OF PETER G. ANGELOS, PC
PICCIOTTO        SALVATORE         MD      87CG-3663/45133       LAW OFFICES OF PETER G. ANGELOS, PC          POWELL         CEPHUS A      MD      24X15000756             LAW OFFICES OF PETER G. ANGELOS, PC
PICKETT          PAULETTE J        MD      24X13000263           LAW OFFICES OF PETER G. ANGELOS, PC          POWELL         CHARLES H     MD      90229534                LAW OFFICES OF PETER G. ANGELOS, PC
PIEDRAFITE       JAMES P           MD      24X17000303           LAW OFFICES OF PETER G. ANGELOS, PC          POWELL         HERBERT       MD      89026518                LAW OFFICES OF PETER G. ANGELOS, PC
PIEDRAFITE       JAMES P           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          POWELL         JOHN A        MD      24X12000028             LAW OFFICES OF PETER G. ANGELOS, PC
PIERCE           ANGELA D          MD      24X15000459           LAW OFFICES OF PETER G. ANGELOS, PC          POWELL         JOHN E        MD      24X14000016             LAW OFFICES OF PETER G. ANGELOS, PC
PIERCE           JAMES             MD      24X11000916           LAW OFFICES OF PETER G. ANGELOS, PC          POWELL         JOHN R        MD      CV6163                  LAW OFFICES OF PETER G. ANGELOS, PC
PIERCE           JAMES F           MD      CAL90- 15958          LAW OFFICES OF PETER G. ANGELOS, PC          POWELL         JOSEPHINE F   MD      24X15000336             LAW OFFICES OF PETER G. ANGELOS, PC
PIERCY           JOSEPH M          MD      24X14000415           LAW OFFICES OF PETER G. ANGELOS, PC          POWELL         MELVIN W      MD      15610                   LAW OFFICES OF PETER G. ANGELOS, PC
PIETROWICZ       EDWARD S. V EAG   MD      88CG500/51/100        LAW OFFICES OF PETER G. ANGELOS, PC          POWELL         MOSES E       FL      90-19883-24             LAW OFFICES OF PETER G. ANGELOS, PC
PIETROWSKI       ANTHONY           MD      87CG-2398/41/68       LAW OFFICES OF PETER G. ANGELOS, PC          POWELL         NATHANIEL P   MD      24X14000034             LAW OFFICES OF PETER G. ANGELOS, PC
PILKERTON        FRANCES S         MD      24X13000256           LAW OFFICES OF PETER G. ANGELOS, PC          POWELL         PAUL C        MD      92036504                LAW OFFICES OF PETER G. ANGELOS, PC
PILKERTON        WILLIAM F         MD      24X11000666           LAW OFFICES OF PETER G. ANGELOS, PC          POWELL         SESLEY        MD      24X12000968             LAW OFFICES OF PETER G. ANGELOS, PC
PINDELL          WILLIAM A         MD      87CG-3578/45/48       LAW OFFICES OF PETER G. ANGELOS, PC          POWER          EDWIN C       PA      140801442               LAW OFFICES OF PETER G. ANGELOS, PC
PINES            THOMAS            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          POWER          JOHN M        MD      CAL89-18102             LAW OFFICES OF PETER G. ANGELOS, PC
PINKNEY-REDFEARN JENNIFER          MD      24X14000331           LAW OFFICES OF PETER G. ANGELOS, PC          POWERS         CARL W        PA      4059_TL                 LAW OFFICES OF PETER G. ANGELOS, PC
PINSON           HENRY S           MD      24X12000499           LAW OFFICES OF PETER G. ANGELOS, PC          POWERS         CHARLES E     MD      4546CV                  LAW OFFICES OF PETER G. ANGELOS, PC
PINTI            JOHN W            MD      92014542              LAW OFFICES OF PETER G. ANGELOS, PC          POWERS         JACK L        MD      90124512                LAW OFFICES OF PETER G. ANGELOS, PC
PIPER            THOMAS            MD      93176513              LAW OFFICES OF PETER G. ANGELOS, PC          POWERS         MAX N         MD      24X13000272             LAW OFFICES OF PETER G. ANGELOS, PC
PIPES            HAROLD L.         MD      88CG-503 51/103       LAW OFFICES OF PETER G. ANGELOS, PC          POWERS         WILLIAM C     MD      89265546                LAW OFFICES OF PETER G. ANGELOS, PC
PIPPEN           SHIRLEY M         MD      CAL94-01548           LAW OFFICES OF PETER G. ANGELOS, PC          PRATT          DINELL        MD      24X15000260             LAW OFFICES OF PETER G. ANGELOS, PC
PISANI           ALPHONSE J. V O   MD      92335517              LAW OFFICES OF PETER G. ANGELOS, PC          PRAYDIS        DONALD E      MD      24X11000663             LAW OFFICES OF PETER G. ANGELOS, PC
PITCHFORD        HERBERT           MD      8925-1541             LAW OFFICES OF PETER G. ANGELOS, PC          PREISINGER     JOHN E        MD      87CG-3098/43159         LAW OFFICES OF PETER G. ANGELOS, PC
PITMAN           JAMES H           MD      24X14000449           LAW OFFICES OF PETER G. ANGELOS, PC          PREISSLER      ANTHONY L     MD      24X12000958             LAW OFFICES OF PETER G. ANGELOS, PC
PITTINGER        JAMES D           MD      87CG-3654             LAW OFFICES OF PETER G. ANGELOS, PC          PRESSLEY       KENNETH       MD      24X11000460             LAW OFFICES OF PETER G. ANGELOS, PC
PITTIUS          EDWARD J          MD      88155549              LAW OFFICES OF PETER G. ANGELOS, PC          PRESTBURY      ERIK B        MD      24X15000037             LAW OFFICES OF PETER G. ANGELOS, PC
PITTMAN          ALLEN             MD      87CG-1429             LAW OFFICES OF PETER G. ANGELOS, PC          PRESTIANNI     JOSEPH G      MD      87CG-3587/45/57         LAW OFFICES OF PETER G. ANGELOS, PC
PITTMAN          DL                MD      91109517              LAW OFFICES OF PETER G. ANGELOS, PC          PRICE          BERTHA A      MD      87CG-2934/43/4          LAW OFFICES OF PETER G. ANGELOS, PC
PITTMAN          LLOYD V. & DORO   MD      15669                 LAW OFFICES OF PETER G. ANGELOS, PC          PRICE          ELMER C       MD      24X11000896             LAW OFFICES OF PETER G. ANGELOS, PC
PIZZA            THOMAS D          MD      24X13000662           LAW OFFICES OF PETER G. ANGELOS, PC          PRICE          JAMES C       MD      CAL90-18245             LAW OFFICES OF PETER G. ANGELOS, PC
PIZZINI          ARNOLD            MD      88328534              LAW OFFICES OF PETER G. ANGELOS, PC          PRICE          KATHLEEN F    MD      24X13000092             LAW OFFICES OF PETER G. ANGELOS, PC
PLANSKY          CHARLES W         MD      24X11000874           LAW OFFICES OF PETER G. ANGELOS, PC          PRICE          LAPHONSOR     MD      24X11000915             LAW OFFICES OF PETER G. ANGELOS, PC
PLASTER          RALPH D           MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          PRICE          LARRY W       TN      3-704-94                LAW OFFICES OF PETER G. ANGELOS, PC
PLATEROTE        JOSEPH V EAGLE-   MD      88071573              LAW OFFICES OF PETER G. ANGELOS, PC          PRICE          OTIS          TN      332014                  LAW OFFICES OF PETER G. ANGELOS, PC
PLESSINGER       CLAUDE W          MD      4842CV                LAW OFFICES OF PETER G. ANGELOS, PC          PRICE          PAUL P        MD      CAL90-00405             LAW OFFICES OF PETER G. ANGELOS, PC
PLESSINGER       CLAUDE W          MD      87CG-3694/45164       LAW OFFICES OF PETER G. ANGELOS, PC          PRICE          RODNEY S      MD      24X14000285             LAW OFFICES OF PETER G. ANGELOS, PC
PLICHTA          FRANK             MD      8713-5514             LAW OFFICES OF PETER G. ANGELOS, PC          PRICE          ROLAND        MD      24X16000576             LAW OFFICES OF PETER G. ANGELOS, PC
PLITT            GEORGE            MD      89026516              LAW OFFICES OF PETER G. ANGELOS, PC          PRICE          THOMAS D      MD      97094520CX395           LAW OFFICES OF PETER G. ANGELOS, PC
PLUMMER          ALONZO H          MD      C6373                 LAW OFFICES OF PETER G. ANGELOS, PC          PRICE          WILLIARD M    MD      24X15000531             LAW OFFICES OF PETER G. ANGELOS, PC
PLUMMER          HENRY F           PA      0238_TL               LAW OFFICES OF PETER G. ANGELOS, PC          PRIDEAUX       RUBY A        MD      24X13000194             LAW OFFICES OF PETER G. ANGELOS, PC
POHL             HORST A           MD      15589                 LAW OFFICES OF PETER G. ANGELOS, PC          PRIDGEN        LEROY         MD      24X12000983             LAW OFFICES OF PETER G. ANGELOS, PC
POIST            GERALD F          MD      24X14000072           LAW OFFICES OF PETER G. ANGELOS, PC          PRIDGEN        WENDY E       MD      24X14000073             LAW OFFICES OF PETER G. ANGELOS, PC
POIST            WILLIAM R         MD      24X13000312           LAW OFFICES OF PETER G. ANGELOS, PC          PRIDGEON       CHARLES       MD      97094520CX395           LAW OFFICES OF PETER G. ANGELOS, PC
POIST            WILLIAM R         MD      24X14000356           LAW OFFICES OF PETER G. ANGELOS, PC          PRIES          JAMES E       MD      CAL90-05277             LAW OFFICES OF PETER G. ANGELOS, PC
POIST            WILLIAM R         MD      24X15000274           LAW OFFICES OF PETER G. ANGELOS, PC          PRIETZ         ALVIN         MD      88328545                LAW OFFICES OF PETER G. ANGELOS, PC
POLAND           JOHN H            PA      6367                  LAW OFFICES OF PETER G. ANGELOS, PC          PRINCE         BRENDA        MD      24X16000156             LAW OFFICES OF PETER G. ANGELOS, PC
POLCAK           LEON              MD      86CG-1090             LAW OFFICES OF PETER G. ANGELOS, PC          PRINCIPIO      LOUIS J       MD      92304504                LAW OFFICES OF PETER G. ANGELOS, PC
POLIS            MICHAEL           MD      90274530              LAW OFFICES OF PETER G. ANGELOS, PC          PRITCHETT      WILLIAM S     MD      CAL89-14562             LAW OFFICES OF PETER G. ANGELOS, PC
POLK             JAMES             MD      90194507              LAW OFFICES OF PETER G. ANGELOS, PC          PROBST         CHARLES R     MD      91171519                LAW OFFICES OF PETER G. ANGELOS, PC
POLLARD          EVERETT D         MD      24X15000163           LAW OFFICES OF PETER G. ANGELOS, PC          PROBST         CHARLES R     MD      92304553                LAW OFFICES OF PETER G. ANGELOS, PC
POLLOCK          ROBERT J          MD      24X12000413           LAW OFFICES OF PETER G. ANGELOS, PC          PROBST         MARIE F       MD      92304508                LAW OFFICES OF PETER G. ANGELOS, PC
POLLOCK          ROBERT J          MD      24X12000926           LAW OFFICES OF PETER G. ANGELOS, PC          PROCTOR        ANTHONY M     MD      24X13000395             LAW OFFICES OF PETER G. ANGELOS, PC
PONTON           MARGARET M.       MD      CAL89-05398           LAW OFFICES OF PETER G. ANGELOS, PC          PROROCK        THEODORE      PA      050302054_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
PONTON           WALTER T          MD      CAL89-18104           LAW OFFICES OF PETER G. ANGELOS, PC          PROTOPAPAS     NICHOLAS      MD      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                             Appendix A - 225
                                         Case 17-03105                    Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                            Document Page 244 of 624
Claimant     Claimant          State                                                                        Claimant       Claimant          State
Last Name    First Name        Filed   Docket Number           Primary Plaintiff Counsel                    Last Name      First Name        Filed   Docket Number         Primary Plaintiff Counsel
PROVENZANO   FRANCIS A.        MD      8715-4532               LAW OFFICES OF PETER G. ANGELOS, PC          RAYSINGER      PAUL L.           MD      CV6326                LAW OFFICES OF PETER G. ANGELOS, PC
PROVENZANO   ROBERT F          MD      92071507                LAW OFFICES OF PETER G. ANGELOS, PC          READNACK       ROBERT            PA      150804315             LAW OFFICES OF PETER G. ANGELOS, PC
PRSTAC       ELINORA M         MD      24X15000255             LAW OFFICES OF PETER G. ANGELOS, PC          REALE          ANTHONY           MD      88CG577               LAW OFFICES OF PETER G. ANGELOS, PC
PRSTAC       ELINORA M         MD      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC          REAVIS         BEVERLY           MD      24X15000404           LAW OFFICES OF PETER G. ANGELOS, PC
PRUSS        JAMES T           PA      C48AB201551             LAW OFFICES OF PETER G. ANGELOS, PC          REAVIS         MATTIE            MD      24X15000036           LAW OFFICES OF PETER G. ANGELOS, PC
PRYOR        CHARLES           MD      89111516                LAW OFFICES OF PETER G. ANGELOS, PC          REBBEL         JOHN N            MD      90274545              LAW OFFICES OF PETER G. ANGELOS, PC
PUCKETT      JOHN W            MD      CAL90-12716             LAW OFFICES OF PETER G. ANGELOS, PC          REBBEL         NICHOLAS & REGI   MD      89272527              LAW OFFICES OF PETER G. ANGELOS, PC
PUGH         FOREST W          PA      2015CV5936AS            LAW OFFICES OF PETER G. ANGELOS, PC          RECTOR         LEROY JR V G-P    MD      87CG1455/38/125       LAW OFFICES OF PETER G. ANGELOS, PC
PUGH         FOREST W          PA      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC          RECTOR         WILLIAM D.        MD      89104550              LAW OFFICES OF PETER G. ANGELOS, PC
PUGH         HOWARD F          PA      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC          REDEMANN       HERMAN            MD      89286513              LAW OFFICES OF PETER G. ANGELOS, PC
PUGH         KENNETH L         PA      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC          REDFEARN       JOSEPH F          MD      24X13000514           LAW OFFICES OF PETER G. ANGELOS, PC
PUGH         ROBERT            MD      24X13000325             LAW OFFICES OF PETER G. ANGELOS, PC          REDINGER       WAYNE L           MD      24X14000074           LAW OFFICES OF PETER G. ANGELOS, PC
PULASKI      ANTHONY           MD      24X13000638             LAW OFFICES OF PETER G. ANGELOS, PC          REDLINE        WILMER P          PA      C48AB201443           LAW OFFICES OF PETER G. ANGELOS, PC
PULLEY       EUODIES           MD      88CG-402                LAW OFFICES OF PETER G. ANGELOS, PC          REDMON         JAMES L           MD      24X16000504           LAW OFFICES OF PETER G. ANGELOS, PC
PULLIAM      INDA              MD      24X12000371             LAW OFFICES OF PETER G. ANGELOS, PC          REECE          GILMER R          MD      24X13000408           LAW OFFICES OF PETER G. ANGELOS, PC
PUMPHREY     GRAHAM            MD      88041552                LAW OFFICES OF PETER G. ANGELOS, PC          REED           ALBERT G. & NOR   MD      90229527              LAW OFFICES OF PETER G. ANGELOS, PC
PUMPHREY     JACK C            MD      87CG3083/43/153         LAW OFFICES OF PETER G. ANGELOS, PC          REED           BOBBY A           DC      93-CA11078            LAW OFFICES OF PETER G. ANGELOS, PC
PUMPHREY     LAWRENCE          MD      24X15000102             LAW OFFICES OF PETER G. ANGELOS, PC          REED           BURNICE C.        MD      90002526              LAW OFFICES OF PETER G. ANGELOS, PC
PUMPHREY     PHILIP            MD      24X12000372             LAW OFFICES OF PETER G. ANGELOS, PC          REED           CHARLES N         PA      C48AB201216           LAW OFFICES OF PETER G. ANGELOS, PC
PUMPHREY     RITA G            MD      24X12000080             LAW OFFICES OF PETER G. ANGELOS, PC          REED           EARL              MD      90002530              LAW OFFICES OF PETER G. ANGELOS, PC
PUMPHREY     WILLIAM J         MD      88 91CG71352113         LAW OFFICES OF PETER G. ANGELOS, PC          REED           ELLIS             MD      87CG-2383             LAW OFFICES OF PETER G. ANGELOS, PC
PURBAUGH     PATRICK W         MD      4504CV                  LAW OFFICES OF PETER G. ANGELOS, PC          REED           GEORGE            MD      87CG-1376             LAW OFFICES OF PETER G. ANGELOS, PC
PURDUM       JAMES             MD      88CG-570                LAW OFFICES OF PETER G. ANGELOS, PC          REED           JOHN A            MD      87CG-1525             LAW OFFICES OF PETER G. ANGELOS, PC
PURDY        DEANNA L          MD      24X12000939             LAW OFFICES OF PETER G. ANGELOS, PC          REED           LARRY             MD      24X11000680           LAW OFFICES OF PETER G. ANGELOS, PC
PURNELL      WILLIAM           MD      89153514                LAW OFFICES OF PETER G. ANGELOS, PC          REED           LEROY J           MD      CAL89-15302           LAW OFFICES OF PETER G. ANGELOS, PC
PURVIS       GEORGE H          MD      24X16000524             LAW OFFICES OF PETER G. ANGELOS, PC          REED           SCOTT G           MD      24X11000465           LAW OFFICES OF PETER G. ANGELOS, PC
PURYEAR      KENNETH           MD      CAL90-17631             LAW OFFICES OF PETER G. ANGELOS, PC          REED           SCOTT G           MD      24X17000230           LAW OFFICES OF PETER G. ANGELOS, PC
PUTINSKI     JOHN J            MD      24X13000526             LAW OFFICES OF PETER G. ANGELOS, PC          REED           VERNON            MD      24X12000463           LAW OFFICES OF PETER G. ANGELOS, PC
PUTNAM       EILEEN L          MD      97094520CX395           LAW OFFICES OF PETER G. ANGELOS, PC          REED           WESLEY W          MD      90068505              LAW OFFICES OF PETER G. ANGELOS, PC
PYLES        LEE J             MD      5530                    LAW OFFICES OF PETER G. ANGELOS, PC          REEDER         RAYMOND H         MD      87CG1519/38/189       LAW OFFICES OF PETER G. ANGELOS, PC
QUAIL        GEORGE W          MD      91179511                LAW OFFICES OF PETER G. ANGELOS, PC          REEDER         TONY G            MD      15674                 LAW OFFICES OF PETER G. ANGELOS, PC
QUATTROCHI   JOSEPH            MD      87CG479/51/79           LAW OFFICES OF PETER G. ANGELOS, PC          REEDY          VIRGIL E          MD      24X16000473           LAW OFFICES OF PETER G. ANGELOS, PC
QUEEN        HERBERT M         MD      24X13000693             LAW OFFICES OF PETER G. ANGELOS, PC          REEL           JOSEPH V. & AVA   MD      15675                 LAW OFFICES OF PETER G. ANGELOS, PC
QUEEN        WILTON            MD      24X17000401             LAW OFFICES OF PETER G. ANGELOS, PC          REESE          FRANCIS J         MD      24X12000224           LAW OFFICES OF PETER G. ANGELOS, PC
QUINLEY      DAN M             MD      91184540                LAW OFFICES OF PETER G. ANGELOS, PC          REESE          RUTH L            PA      2017CV2347AS          LAW OFFICES OF PETER G. ANGELOS, PC
RAAB         EDWARD R          MD      87CG3105/43/175         LAW OFFICES OF PETER G. ANGELOS, PC          REEVES         ARHTUR            MD      CAL90-12717           LAW OFFICES OF PETER G. ANGELOS, PC
RAAB         HENRY L           MD      24X14000399             LAW OFFICES OF PETER G. ANGELOS, PC          REEVES         CLIFTON E         MD      87CG-1205/37225       LAW OFFICES OF PETER G. ANGELOS, PC
RAAB         JOHN M            MD      87CG-3638               LAW OFFICES OF PETER G. ANGELOS, PC          REEVES         PAUL W. & GLADY   MD      89069528              LAW OFFICES OF PETER G. ANGELOS, PC
RABBITT      WALTER P. V EAG   MD      CAL90-18243             LAW OFFICES OF PETER G. ANGELOS, PC          REGA           RONALD P          PA      C48AB201337           LAW OFFICES OF PETER G. ANGELOS, PC
RABORG       MILTON W          MD      88091537                LAW OFFICES OF PETER G. ANGELOS, PC          REHBEIN        HERMAN            MD      86CG-1497             LAW OFFICES OF PETER G. ANGELOS, PC
RACHUBA      JAMES W           MD      24X12000411             LAW OFFICES OF PETER G. ANGELOS, PC          REHBEIN        MILTON A          MD      90274628              LAW OFFICES OF PETER G. ANGELOS, PC
RACKEY       GEORGE D          MD      CAL89-23329             LAW OFFICES OF PETER G. ANGELOS, PC          REHM           VERNON            MD      88CG-578              LAW OFFICES OF PETER G. ANGELOS, PC
RADCLIFFE    ROBERT            DC      93-CA06006              LAW OFFICES OF PETER G. ANGELOS, PC          REHRIG         CLIFFORD G        PA      C48AB201356           LAW OFFICES OF PETER G. ANGELOS, PC
RADER        SCOTT K           PA      C48AB201284             LAW OFFICES OF PETER G. ANGELOS, PC          REICHERT       DANIEL E          MD      24X13000503           LAW OFFICES OF PETER G. ANGELOS, PC
RAFFERTY     DANIEL            MD      89164508                LAW OFFICES OF PETER G. ANGELOS, PC          REID           DAVID R           MD      87CG-2423/41/93       LAW OFFICES OF PETER G. ANGELOS, PC
RAFFERTY     DONALD            MD      CV-6322                 LAW OFFICES OF PETER G. ANGELOS, PC          REID           GEORGE W          MD      89062541              LAW OFFICES OF PETER G. ANGELOS, PC
RAFFERTY     WILLIAM J         MD      24X11000898             LAW OFFICES OF PETER G. ANGELOS, PC          REIDDER        JOHN              MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
RAGAN        JOSEPH E          MD      24X11000702             LAW OFFICES OF PETER G. ANGELOS, PC          REIDER         JOHN G            MD      24X15000292           LAW OFFICES OF PETER G. ANGELOS, PC
RAINER       JAMES J           MD      88328507                LAW OFFICES OF PETER G. ANGELOS, PC          REIF           RICHARD A         MD      91171523              LAW OFFICES OF PETER G. ANGELOS, PC
RAINES       ROBERT G          MD      CAL-89-18824            LAW OFFICES OF PETER G. ANGELOS, PC          REIGER         WALTER F          MD      24X13000640           LAW OFFICES OF PETER G. ANGELOS, PC
RAINEY       KENNETH W         MD      24X16000494             LAW OFFICES OF PETER G. ANGELOS, PC          REIMSCHUSSEL   RICHARD           MD      24X15000587           LAW OFFICES OF PETER G. ANGELOS, PC
RAINS        LEE R             MD      87CG-3589               LAW OFFICES OF PETER G. ANGELOS, PC          REINERT        ROLLAND           PA      C48AB201456           LAW OFFICES OF PETER G. ANGELOS, PC
RAMOS        ADALBERTO         PA      C48AB2012083            LAW OFFICES OF PETER G. ANGELOS, PC          REINHARDT      HARRY E           MD      91184536              LAW OFFICES OF PETER G. ANGELOS, PC
RAMOS        EDWIN P           MD      24X13000621             LAW OFFICES OF PETER G. ANGELOS, PC          REINHART       HARRY             PA      131202160             LAW OFFICES OF PETER G. ANGELOS, PC
RAMSEY       STEPHEN C         MD      15567                   LAW OFFICES OF PETER G. ANGELOS, PC          REINTHALER     FREDERICK D       MD      92335521              LAW OFFICES OF PETER G. ANGELOS, PC
RAMSEY       STEPHEN C         MD      24X12000397             LAW OFFICES OF PETER G. ANGELOS, PC          REINTZELL      CHARLES T         MD      87CG-734/21/234       LAW OFFICES OF PETER G. ANGELOS, PC
RAND         GEORGE E          MD      88179510                LAW OFFICES OF PETER G. ANGELOS, PC          REISS          RAY M             PA      C48AB201381           LAW OFFICES OF PETER G. ANGELOS, PC
RANDLE       DAVID A           MD      91319516                LAW OFFICES OF PETER G. ANGELOS, PC          REITER         JOHN              MD      86CG-1388             LAW OFFICES OF PETER G. ANGELOS, PC
RANKIN       AUSTIN L          MD      89026506                LAW OFFICES OF PETER G. ANGELOS, PC          REMALEY        DURRELL           PA      141201562             LAW OFFICES OF PETER G. ANGELOS, PC
RANKIN       ROBERT W          MD      24X09000246             LAW OFFICES OF PETER G. ANGELOS, PC          REPH           CLIFFORD L        PA      C48AB201222           LAW OFFICES OF PETER G. ANGELOS, PC
RAPCZYNSKI   CHARLES J         DC      93-CA05991              LAW OFFICES OF PETER G. ANGELOS, PC          REPHANN        JOHN              MD      5660                  LAW OFFICES OF PETER G. ANGELOS, PC
RAPONE       PASQUALE          PA      100302683_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          REPKORWICH     JACOB             MD      24X16000295           LAW OFFICES OF PETER G. ANGELOS, PC
RAPPOLD      SANDY A           MD      24X15000757             LAW OFFICES OF PETER G. ANGELOS, PC          REPROGEL       RAYMOND & ELSIE   MD      92071523              LAW OFFICES OF PETER G. ANGELOS, PC
RAPPOLD      WILLIAM           MD      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC          RESH           NORMAN            MD      24X15000216           LAW OFFICES OF PETER G. ANGELOS, PC
RAPPOLD      WILLIAM R         MD      24X17000028             LAW OFFICES OF PETER G. ANGELOS, PC          RETHEMEYER     ROBERT F          MD      91213512              LAW OFFICES OF PETER G. ANGELOS, PC
RAPSKI       EDWARD J          MD      24X12000964             LAW OFFICES OF PETER G. ANGELOS, PC          RETTALIATA     CASPER F. JR.     MD      8707-9526             LAW OFFICES OF PETER G. ANGELOS, PC
RASEL        CLEMENT J. & MA   MD      89237512                LAW OFFICES OF PETER G. ANGELOS, PC          REUTER         GEORGE            MD      89237509              LAW OFFICES OF PETER G. ANGELOS, PC
RASINSKI     JOHN J. & CATHE   MD      90019501                LAW OFFICES OF PETER G. ANGELOS, PC          REVELLE        EMORY J           MD      24X15000208           LAW OFFICES OF PETER G. ANGELOS, PC
RASPI        GERALD J          MD      91179504                LAW OFFICES OF PETER G. ANGELOS, PC          REVELLE        EMORY J           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
RAUB         ANDERSON C        PA      C48AB201394             LAW OFFICES OF PETER G. ANGELOS, PC          REXROADE       THOMAS B          MD      87CG-3056             LAW OFFICES OF PETER G. ANGELOS, PC
RAUSCH       KENNETH           MD      90101501                LAW OFFICES OF PETER G. ANGELOS, PC          REYNOLDS       ELMER A           MD      87CG3597/45/67        LAW OFFICES OF PETER G. ANGELOS, PC
RAWLINGS     GERALD A          MD      24X16000467             LAW OFFICES OF PETER G. ANGELOS, PC          REYNOLDS       RICHARD L         MD      24X12000944           LAW OFFICES OF PETER G. ANGELOS, PC
RAWLINGS     JAMES W           MD      24X15000257             LAW OFFICES OF PETER G. ANGELOS, PC          REYNOLDS       RUTH M            MD      24X15000337           LAW OFFICES OF PETER G. ANGELOS, PC
RAY          BOBBY L           MD      91109519                LAW OFFICES OF PETER G. ANGELOS, PC          REYNOLDS       TERRY L           MD      24X15000363           LAW OFFICES OF PETER G. ANGELOS, PC
RAY          JAMES T           MD      8889CG6535253           LAW OFFICES OF PETER G. ANGELOS, PC          RHEN           RALPH L           PA      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
RAYBOLD      GUY A. & BETTY    PA      9321-S1991              LAW OFFICES OF PETER G. ANGELOS, PC          RHINE          RICHARD A         MD      91305520              LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                             Appendix A - 226
                                         Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                          Document Page 245 of 624
Claimant     Claimant          State                                                                      Claimant     Claimant          State
Last Name    First Name        Filed   Docket Number         Primary Plaintiff Counsel                    Last Name    First Name        Filed   Docket Number          Primary Plaintiff Counsel
RHOADES      JAMES I           MD      91171529              LAW OFFICES OF PETER G. ANGELOS, PC          ROBERTS      CHARLES           MD      UNKNOWN_ADMIN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC
RHOADS       WILLIAM E         MD      24X13000053           LAW OFFICES OF PETER G. ANGELOS, PC          ROBERTS      CHARLES A         MD      24X15000419            LAW OFFICES OF PETER G. ANGELOS, PC
RHODES       ARTHUR L          PA      2014CV9990AS          LAW OFFICES OF PETER G. ANGELOS, PC          ROBERTS      CHARLES N         MD      24X16000555            LAW OFFICES OF PETER G. ANGELOS, PC
RHODES       CHARLES S         MD      24X17000110           LAW OFFICES OF PETER G. ANGELOS, PC          ROBERTS      EDWARD J          MD      24X13000313            LAW OFFICES OF PETER G. ANGELOS, PC
RHODES       JOHN L            MD      24X14000211           LAW OFFICES OF PETER G. ANGELOS, PC          ROBERTS      HOWARD & SUSAN    MD      CV6213                 LAW OFFICES OF PETER G. ANGELOS, PC
RHODES       JOSEPH L. SR &    MD      15677                 LAW OFFICES OF PETER G. ANGELOS, PC          ROBERTS      JAMES M           PA      UNKNOWN_ADMIN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC
RHODES       STEPHEN           MD      24X16000557           LAW OFFICES OF PETER G. ANGELOS, PC          ROBERTS      LC                MD      89026514               LAW OFFICES OF PETER G. ANGELOS, PC
RHODES       STEPHEN           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          ROBERTS      LEROY             MD      91171525               LAW OFFICES OF PETER G. ANGELOS, PC
RHODES       WILLIAM           DE      09C02029ASB           LAW OFFICES OF PETER G. ANGELOS, PC          ROBERTS      ROSA L            MD      24X16000444            LAW OFFICES OF PETER G. ANGELOS, PC
RHONE        GLADYS M          MD      24X17000305           LAW OFFICES OF PETER G. ANGELOS, PC          ROBERTS      TROY FRANKLIN V   MD      4375                   LAW OFFICES OF PETER G. ANGELOS, PC
RICCO        FRANK S           MD      24X17000051           LAW OFFICES OF PETER G. ANGELOS, PC          ROBERTSON    ELISHA JR.        MD      87278624               LAW OFFICES OF PETER G. ANGELOS, PC
RICE         ARTHUR L          MD      24X12001114           LAW OFFICES OF PETER G. ANGELOS, PC          ROBERTSON    LEO F             MD      CAL90-10414            LAW OFFICES OF PETER G. ANGELOS, PC
RICE         EDWARD E          MD      5318CV                LAW OFFICES OF PETER G. ANGELOS, PC          ROBERTSON    PATRICIA A        MD      24X12000349            LAW OFFICES OF PETER G. ANGELOS, PC
RICE         EDWIN A           MD      CAL90-18236           LAW OFFICES OF PETER G. ANGELOS, PC          ROBERTSON    WILLIAM           MD      97094520CX395          LAW OFFICES OF PETER G. ANGELOS, PC
RICE         ELMER             MD      5102CV                LAW OFFICES OF PETER G. ANGELOS, PC          ROBICHAUD    EDWARD M          MD      91171545               LAW OFFICES OF PETER G. ANGELOS, PC
RICE         JOHN B            PA      ADMIN                 LAW OFFICES OF PETER G. ANGELOS, PC          ROBINETTE    ROBERT R          MD      24X13000233            LAW OFFICES OF PETER G. ANGELOS, PC
RICE         RICHARD S         MD      91123504              LAW OFFICES OF PETER G. ANGELOS, PC          ROBINION     GUILLERMO         MD      91184541               LAW OFFICES OF PETER G. ANGELOS, PC
RICE         WILLIAM           MD      24X13000589           LAW OFFICES OF PETER G. ANGELOS, PC          ROBINSON     CHARLES E         MD      7714                   LAW OFFICES OF PETER G. ANGELOS, PC
RICH         JAMES & AGNES     MD      90026522              LAW OFFICES OF PETER G. ANGELOS, PC          ROBINSON     CLIFFORD L        MD      24X15000633            LAW OFFICES OF PETER G. ANGELOS, PC
RICHARDSON   DAVID G           MD      CAL90-18256           LAW OFFICES OF PETER G. ANGELOS, PC          ROBINSON     DEWEY L           MD      24X13000591            LAW OFFICES OF PETER G. ANGELOS, PC
RICHARDSON   HERBERT L         MD      87CG-1378/38/48       LAW OFFICES OF PETER G. ANGELOS, PC          ROBINSON     FRANK D           MD      4844CV                 LAW OFFICES OF PETER G. ANGELOS, PC
RICHARDSON   KURT H            MD      24X16000456           LAW OFFICES OF PETER G. ANGELOS, PC          ROBINSON     HAROLD A          MD      87CG-1338/38/8         LAW OFFICES OF PETER G. ANGELOS, PC
RICHARDSON   OTIS              MD      24X16000457           LAW OFFICES OF PETER G. ANGELOS, PC          ROBINSON     HOWARD A          MD      92014536               LAW OFFICES OF PETER G. ANGELOS, PC
RICHARDSON   OTIS              MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          ROBINSON     JAMES C           MD      88071567               LAW OFFICES OF PETER G. ANGELOS, PC
RICHARDSON   PAUL E            MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          ROBINSON     JAMES G           MD      24X13000324            LAW OFFICES OF PETER G. ANGELOS, PC
RICHBOURG    ROBERT A          MD      CAL92-09908           LAW OFFICES OF PETER G. ANGELOS, PC          ROBINSON     JAMES G           MD      94145504               LAW OFFICES OF PETER G. ANGELOS, PC
RICHMOND     FRANCIS J         PA      C48AB201458           LAW OFFICES OF PETER G. ANGELOS, PC          ROBINSON     JOHN R            MD      91213513               LAW OFFICES OF PETER G. ANGELOS, PC
RICHMOND     KENNETH L.        MD      8716-3529             LAW OFFICES OF PETER G. ANGELOS, PC          ROBINSON     JOSEPH            MD      24X14000075            LAW OFFICES OF PETER G. ANGELOS, PC
RICHMOND     THOMAS J          PA      C48AB201335           LAW OFFICES OF PETER G. ANGELOS, PC          ROBINSON     KENNETH A         MD      CAL90-17629            LAW OFFICES OF PETER G. ANGELOS, PC
RICHTER      CHARLES G         MD      24X15000572           LAW OFFICES OF PETER G. ANGELOS, PC          ROBINSON     LYDIE W           MD      17146                  LAW OFFICES OF PETER G. ANGELOS, PC
RICHTER      CHARLES G         MD      24X16000134           LAW OFFICES OF PETER G. ANGELOS, PC          ROBINSON     MERLE H           MD      86CG-1493/25/83        LAW OFFICES OF PETER G. ANGELOS, PC
RICHTER      CHARLES G         MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          ROBINSON     RICHARD R         MD      24X12000937            LAW OFFICES OF PETER G. ANGELOS, PC
RICKER       THOMAS A          MD      4843CV                LAW OFFICES OF PETER G. ANGELOS, PC          ROBINSON     SAMUEL W          MD      24X14000275            LAW OFFICES OF PETER G. ANGELOS, PC
RICKMAN      MINNIS E          TN      ADMIN                 LAW OFFICES OF PETER G. ANGELOS, PC          ROBINSON     SETH C            MD      97094520CX395          LAW OFFICES OF PETER G. ANGELOS, PC
RIDDICK      CHARLIE H         MD      89094543              LAW OFFICES OF PETER G. ANGELOS, PC          ROBINSON     THOMAS            MD      91171535               LAW OFFICES OF PETER G. ANGELOS, PC
RIDDLE       CHARLES W         MD      90250540              LAW OFFICES OF PETER G. ANGELOS, PC          ROCHE        WILLIAM R         MD      87CG-3108/43178        LAW OFFICES OF PETER G. ANGELOS, PC
RIDENOUR     CHARLES & MARIE   MD      17167                 LAW OFFICES OF PETER G. ANGELOS, PC          ROCK         ROBERT            MD      24X16000588            LAW OFFICES OF PETER G. ANGELOS, PC
RIDENOUR     RICHARD           MD      951027                LAW OFFICES OF PETER G. ANGELOS, PC          ROCKS        JOHN W            MD      91007508               LAW OFFICES OF PETER G. ANGELOS, PC
RIDGELY      WILLIAM E.        MD      87CG2979/43/49        LAW OFFICES OF PETER G. ANGELOS, PC          RODE         HENRY F. SR & F   MD      90250536               LAW OFFICES OF PETER G. ANGELOS, PC
RIDOLFI      LOUIS             MD      24X13000406           LAW OFFICES OF PETER G. ANGELOS, PC          RODGERS      HUBERT            MD      CAL-91-03221           LAW OFFICES OF PETER G. ANGELOS, PC
RIECKE       ARTHUR            MD      24X15000759           LAW OFFICES OF PETER G. ANGELOS, PC          RODRIGUEZ    JUAN M            PA      C48AB201382            LAW OFFICES OF PETER G. ANGELOS, PC
RIEMER       JOHN F. & GERAL   MD      89111503              LAW OFFICES OF PETER G. ANGELOS, PC          RODRIGUEZ    RAFAEL            MD      24X13000505            LAW OFFICES OF PETER G. ANGELOS, PC
RIFFY        ROBERT E          MD      91171509              LAW OFFICES OF PETER G. ANGELOS, PC          RODRIGUEZ    TEOFILO           PA      C48AB201543            LAW OFFICES OF PETER G. ANGELOS, PC
RIGGIO       FRANK V EAGLE P   MD      90250539              LAW OFFICES OF PETER G. ANGELOS, PC          ROEBER       LORRAINE L        MD      88CG-446/51/46         LAW OFFICES OF PETER G. ANGELOS, PC
RIGGIO       FRED              MD      86CG-1093             LAW OFFICES OF PETER G. ANGELOS, PC          ROGERS       BURTON C          MD      24X11000653            LAW OFFICES OF PETER G. ANGELOS, PC
RIGGIO       VICTOR            MD      87CG-3084             LAW OFFICES OF PETER G. ANGELOS, PC          ROGERS       EVA E             MD      24X14000312            LAW OFFICES OF PETER G. ANGELOS, PC
RILEY        JOHN E. & CLARA   MD      90229541              LAW OFFICES OF PETER G. ANGELOS, PC          ROGERS       HOWARD            MD      CAL90-16661            LAW OFFICES OF PETER G. ANGELOS, PC
RILEY        MICHAEL P         MD      24X15000600           LAW OFFICES OF PETER G. ANGELOS, PC          ROGERS       KEVIN A           MD      24X16000410            LAW OFFICES OF PETER G. ANGELOS, PC
RILEY        PAUL B            MD      88CG-433 51/33        LAW OFFICES OF PETER G. ANGELOS, PC          ROGERS       ROBERT            MD      24X13000614            LAW OFFICES OF PETER G. ANGELOS, PC
RILEY        ROBERT L. & MAR   MD      89286518              LAW OFFICES OF PETER G. ANGELOS, PC          ROGERS       TOMMY J           MD      CAL89-12176            LAW OFFICES OF PETER G. ANGELOS, PC
RINEHART     JOSEPH            MD      88CG-496              LAW OFFICES OF PETER G. ANGELOS, PC          ROGGE        FREDERICK W. &    MD      90012533               LAW OFFICES OF PETER G. ANGELOS, PC
RINGGER      ROBERT G          MD      87CG-143/38/107       LAW OFFICES OF PETER G. ANGELOS, PC          ROHNER       WALTER H. & ROS   PA      5900                   LAW OFFICES OF PETER G. ANGELOS, PC
RIPPLE       JAMES D           MD      24X17000443           LAW OFFICES OF PETER G. ANGELOS, PC          ROHRER       CAROLYN V         MD      97094520CX395          LAW OFFICES OF PETER G. ANGELOS, PC
RITCHEY      WILLIAM E         MD      CV7906                LAW OFFICES OF PETER G. ANGELOS, PC          ROHRER       DONALD            MD      97094520CX395          LAW OFFICES OF PETER G. ANGELOS, PC
RITES        CHARLES J         MD      24X15000589           LAW OFFICES OF PETER G. ANGELOS, PC          ROKSIEWICZ   RICHARD T         MD      24X13000752            LAW OFFICES OF PETER G. ANGELOS, PC
RITGERT      JOHN M            MD      91007532              LAW OFFICES OF PETER G. ANGELOS, PC          ROLES        NATHAN            MD      24X13000195            LAW OFFICES OF PETER G. ANGELOS, PC
RITTER       DALE T            PA      C48AB201396           LAW OFFICES OF PETER G. ANGELOS, PC          ROLFES       EDWARD F          MD      92230502               LAW OFFICES OF PETER G. ANGELOS, PC
RITTER       EDWARD            MD      8817-9514             LAW OFFICES OF PETER G. ANGELOS, PC          ROLLINS      FELICIA E         MD      24X15000042            LAW OFFICES OF PETER G. ANGELOS, PC
RITTER       STANLEY           MD      87CG-1392             LAW OFFICES OF PETER G. ANGELOS, PC          ROLLISON     HOWARD E          MD      24X12000162            LAW OFFICES OF PETER G. ANGELOS, PC
RITTER       THOMAS A          PA      97-C-1474S_TL         LAW OFFICES OF PETER G. ANGELOS, PC          ROLOFF       ALBERT H. SR &    MD      89062523               LAW OFFICES OF PETER G. ANGELOS, PC
RITTER       WILLIAM H         MD      24X16000241           LAW OFFICES OF PETER G. ANGELOS, PC          ROMANISKO    CHARLES T         PA      C48AB201425            LAW OFFICES OF PETER G. ANGELOS, PC
RITZ         ALMA A            MD      24X17000210           LAW OFFICES OF PETER G. ANGELOS, PC          ROMANISKO    DAVID G           PA      C48AB201452            LAW OFFICES OF PETER G. ANGELOS, PC
RITZ         JOHN              MD      17202                 LAW OFFICES OF PETER G. ANGELOS, PC          ROMEO        FRANK             MD      UNKNOWN_ADMIN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC
RITZMAN      CHARLES           MD      87CG-1381             LAW OFFICES OF PETER G. ANGELOS, PC          ROMEO        FRANK A           MD      24X17000133            LAW OFFICES OF PETER G. ANGELOS, PC
RIVERS       HENRY & RUTH V    MD      90229531              LAW OFFICES OF PETER G. ANGELOS, PC          RONE         CHARLES M. & JA   MD      89111519               LAW OFFICES OF PETER G. ANGELOS, PC
RIZZETTO     ALBERT L. & KAT   PA      2510                  LAW OFFICES OF PETER G. ANGELOS, PC          RONQUILLO    JOSE              MD      99001247_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
ROBBINS      BILLY J           MD      24X12000854           LAW OFFICES OF PETER G. ANGELOS, PC          ROOD         ROBERT            MD      92160509               LAW OFFICES OF PETER G. ANGELOS, PC
ROBBINS      BILLY J           MD      24X17000452           LAW OFFICES OF PETER G. ANGELOS, PC          ROONEY       FRANCIS J. & AN   PA      2185                   LAW OFFICES OF PETER G. ANGELOS, PC
ROBBINS      MERRITT B         MD      91137505              LAW OFFICES OF PETER G. ANGELOS, PC          ROONEY       JOHN J            PA      170301490              LAW OFFICES OF PETER G. ANGELOS, PC
ROBBINS      WARD W            MD      24X13000365           LAW OFFICES OF PETER G. ANGELOS, PC          ROONEY       JOHN J.           PA      2509                   LAW OFFICES OF PETER G. ANGELOS, PC
ROBERSON     CLYDE H. & CARO   MD      CAL90-13712           LAW OFFICES OF PETER G. ANGELOS, PC          ROONEY       JOSEPH F          PA      120301726              LAW OFFICES OF PETER G. ANGELOS, PC
ROBERSON     JERALD W          MD      88071575              LAW OFFICES OF PETER G. ANGELOS, PC          ROOS         DONALD R          MD      86CG-1389              LAW OFFICES OF PETER G. ANGELOS, PC
ROBERSON     RALPH             MD      CAL93-14151           LAW OFFICES OF PETER G. ANGELOS, PC          ROPPELT      JOHN B            MD      24X11000877            LAW OFFICES OF PETER G. ANGELOS, PC
ROBERSON     THOMAS D          MD      CAL89-17686           LAW OFFICES OF PETER G. ANGELOS, PC          RORIE        CHARLIE F. & TH   MD      89272526               LAW OFFICES OF PETER G. ANGELOS, PC
ROBERTA      RONALD J          MD      91213506              LAW OFFICES OF PETER G. ANGELOS, PC          ROROS        GEORGIOS I        MD      24X17000087            LAW OFFICES OF PETER G. ANGELOS, PC
ROBERTS      ANTHONY           MD      92304515              LAW OFFICES OF PETER G. ANGELOS, PC          ROROS        GEORGIOS I        MD      UNKNOWN_ADMIN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                          Appendix A - 227
                                            Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                             Document Page 246 of 624
Claimant        Claimant          State                                                                      Claimant      Claimant          State
Last Name       First Name        Filed   Docket Number         Primary Plaintiff Counsel                    Last Name     First Name        Filed   Docket Number         Primary Plaintiff Counsel
ROSE            WILLIAM W         MD      24X12001099           LAW OFFICES OF PETER G. ANGELOS, PC          RYER          GARY R            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
ROSE            WILLIE D          MD      24X16000093           LAW OFFICES OF PETER G. ANGELOS, PC          RYGG          STEVEN L          MD      24X11000701           LAW OFFICES OF PETER G. ANGELOS, PC
ROSENBERGER     LOUIS A           MD      24X15000652           LAW OFFICES OF PETER G. ANGELOS, PC          RYKIEL        ALBERT W.         MD      87278660              LAW OFFICES OF PETER G. ANGELOS, PC
ROSENTHAL       FRANCIS J         MD      89094529              LAW OFFICES OF PETER G. ANGELOS, PC          SABATINO      ALLEN             PA      1999-C-6451           LAW OFFICES OF PETER G. ANGELOS, PC
ROSLEY          RAYMOND           MD      88041554              LAW OFFICES OF PETER G. ANGELOS, PC          SADLER        ALLEN R           MD      24X13000730           LAW OFFICES OF PETER G. ANGELOS, PC
ROSS            ALLEN D           MD      24X17000154           LAW OFFICES OF PETER G. ANGELOS, PC          SADLER        BARBARA F         MD      24X12001051           LAW OFFICES OF PETER G. ANGELOS, PC
ROSS            ARTHUR E          MD      89026543              LAW OFFICES OF PETER G. ANGELOS, PC          SAFFORD       JAMES L. JR       MD      88183532              LAW OFFICES OF PETER G. ANGELOS, PC
ROSS            BRENDA LEE & SA   MD      CV6365                LAW OFFICES OF PETER G. ANGELOS, PC          SAFIAN        CHARLES A.        PA      7265                  LAW OFFICES OF PETER G. ANGELOS, PC
ROSS            CHARLES E         MD      24X12000414           LAW OFFICES OF PETER G. ANGELOS, PC          SALADIN       PATSY A. V EAGL   MD      88162504              LAW OFFICES OF PETER G. ANGELOS, PC
ROSS            CHARLES E. & RU   MD      90012525              LAW OFFICES OF PETER G. ANGELOS, PC          SALAMONY      WALLACE           MD      89111505              LAW OFFICES OF PETER G. ANGELOS, PC
ROSS            EARL D            MD      87CG-1491/38161       LAW OFFICES OF PETER G. ANGELOS, PC          SALE          ROBERT C. & DOR   MD      CAL-89-06804          LAW OFFICES OF PETER G. ANGELOS, PC
ROSS            HENRY             MD      90274584              LAW OFFICES OF PETER G. ANGELOS, PC          SALE          THOMAS H. & DAR   MD      CAL-89-06802          LAW OFFICES OF PETER G. ANGELOS, PC
ROSS            JAMES E           MD      88041555              LAW OFFICES OF PETER G. ANGELOS, PC          SALINGER      LAURENCE J        PA      2015CV9822AS          LAW OFFICES OF PETER G. ANGELOS, PC
ROSS            LOVETT JR.        MD      90201524              LAW OFFICES OF PETER G. ANGELOS, PC          SALISBURY     GREGORY           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
ROSS            RAY A             MD      91039507              LAW OFFICES OF PETER G. ANGELOS, PC          SALISBURY     GREGORY G         MD      24X17000221           LAW OFFICES OF PETER G. ANGELOS, PC
ROSS            ROY V EAGLE PIC   MD      90274541              LAW OFFICES OF PETER G. ANGELOS, PC          SALLESE       CARMEN F          MD      92014535              LAW OFFICES OF PETER G. ANGELOS, PC
ROSS            WILLIAM J         MD      CAL90-17634           LAW OFFICES OF PETER G. ANGELOS, PC          SALLIT        FAYSSAL           PA      C48AB201611           LAW OFFICES OF PETER G. ANGELOS, PC
ROSS            WILLIAM L         MD      24X13000179           LAW OFFICES OF PETER G. ANGELOS, PC          SALVATORE     EUTICHIO G        MD      24X16000070           LAW OFFICES OF PETER G. ANGELOS, PC
ROSS            WILLIAM M         MD      87CG-2414/41/84       LAW OFFICES OF PETER G. ANGELOS, PC          SALVETTI      NICHOLAS V. V E   MD      87CG1507/38/177       LAW OFFICES OF PETER G. ANGELOS, PC
ROSSMARK        DOROTHY           MD      24X14000175           LAW OFFICES OF PETER G. ANGELOS, PC          SALVINO       ANTHONY H         MD      24X17000169           LAW OFFICES OF PETER G. ANGELOS, PC
ROTH            CHARLES F         PA      C48AB201368           LAW OFFICES OF PETER G. ANGELOS, PC          SALYERS       FRANK             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
ROTH            RALPH R           PA      C48AB20164            LAW OFFICES OF PETER G. ANGELOS, PC          SALYERS       FRANKLIN W        MD      24X16000204           LAW OFFICES OF PETER G. ANGELOS, PC
ROTHENHAUSLER   JOHN J            PA      C48AB201374           LAW OFFICES OF PETER G. ANGELOS, PC          SAMBORSKI     CASIMER J         MD      92014541              LAW OFFICES OF PETER G. ANGELOS, PC
ROUDEBUSH       BARBARA           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          SAMPLES       SAMUEL R          TN      336312                LAW OFFICES OF PETER G. ANGELOS, PC
ROUDEBUSH       BARBARA A         MD      24X17000400           LAW OFFICES OF PETER G. ANGELOS, PC          SAMPSELL      RALPH W           PA      2691                  LAW OFFICES OF PETER G. ANGELOS, PC
ROUNDS          FREDERICK N       MD      7715                  LAW OFFICES OF PETER G. ANGELOS, PC          SAMUEL        BRYANT P          MD      24X12000395           LAW OFFICES OF PETER G. ANGELOS, PC
ROUSE           JACK F            MD      24X11000772           LAW OFFICES OF PETER G. ANGELOS, PC          SAMUELS       WAYNE             MD      24X12000329           LAW OFFICES OF PETER G. ANGELOS, PC
ROWE            RONALD            MD      8713-5502             LAW OFFICES OF PETER G. ANGELOS, PC          SANALITRO     FRANK J           MD      24X11000510           LAW OFFICES OF PETER G. ANGELOS, PC
ROWLAND         CHARLES H. & MA   MD      15688                 LAW OFFICES OF PETER G. ANGELOS, PC          SANDER        STANLEY J         MD      24X17000445           LAW OFFICES OF PETER G. ANGELOS, PC
ROWLETT         MELVIN K          MD      24X15000049           LAW OFFICES OF PETER G. ANGELOS, PC          SANDERS       DALE              MD      88351512              LAW OFFICES OF PETER G. ANGELOS, PC
ROYAHN          RUSSELL H         MD      24X11000621           LAW OFFICES OF PETER G. ANGELOS, PC          SANDERS       JACK              MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
RUANE           JOHN              DC      00006012-93           LAW OFFICES OF PETER G. ANGELOS, PC          SANDERS       JACK L            MD      24X17000049           LAW OFFICES OF PETER G. ANGELOS, PC
RUARK           RICHARD E         MD      89069549              LAW OFFICES OF PETER G. ANGELOS, PC          SANDERS       WILLIAM L         MD      24X15000627           LAW OFFICES OF PETER G. ANGELOS, PC
RUDAKEWIZ       RUSSELL           PA      373                   LAW OFFICES OF PETER G. ANGELOS, PC          SANDIDGE      MARTIN O          MD      24X17000265           LAW OFFICES OF PETER G. ANGELOS, PC
RUDART          RONALD R          PA      5015                  LAW OFFICES OF PETER G. ANGELOS, PC          SANDRUCK      JOSEPH J          MD      24X11000463           LAW OFFICES OF PETER G. ANGELOS, PC
RUDDLESDEN      MORRIS E          MD      24X12000246           LAW OFFICES OF PETER G. ANGELOS, PC          SANDS         HENRY A           MD      89286509              LAW OFFICES OF PETER G. ANGELOS, PC
RUDY            CHARLES           MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          SANO          GUISEPPE S. V E   MD      87CG3722/45/192       LAW OFFICES OF PETER G. ANGELOS, PC
RUFF            WILLIAM T         MD      24X11000731           LAW OFFICES OF PETER G. ANGELOS, PC          SANSALONE     JOSEPH J          MD      CAL91-22646           LAW OFFICES OF PETER G. ANGELOS, PC
RUFFNER         FRANCIS A         MD      87CG-2445/41115       LAW OFFICES OF PETER G. ANGELOS, PC          SANTANA       RENE              PA      UNKNOWN_ADMN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC
RUGGIERO        HARRY & MARY V    MD      90026509              LAW OFFICES OF PETER G. ANGELOS, PC          SANTINI       JOSEPH            PA      2593_TL               LAW OFFICES OF PETER G. ANGELOS, PC
RUHLING         CHARLES C         MD      89069547              LAW OFFICES OF PETER G. ANGELOS, PC          SANTORA       FRANK M           MD      24X13000571           LAW OFFICES OF PETER G. ANGELOS, PC
RUIZ            JOSEPH A          DC      93-CA06004            LAW OFFICES OF PETER G. ANGELOS, PC          SANTORO       MICHAEL           MD      87CG-628              LAW OFFICES OF PETER G. ANGELOS, PC
RULEY           CLEMENT H. V EA   MD      88155533              LAW OFFICES OF PETER G. ANGELOS, PC          SANTUCCI      LAWRENCE          PA      3123                  LAW OFFICES OF PETER G. ANGELOS, PC
RUNKLE          RONALD E          MD      24X12000709           LAW OFFICES OF PETER G. ANGELOS, PC          SAPP          ARVIL             MD      89216539              LAW OFFICES OF PETER G. ANGELOS, PC
RUNYON          BERNARD H         PA      3911                  LAW OFFICES OF PETER G. ANGELOS, PC          SAPP          ROGER G.          MD      17176                 LAW OFFICES OF PETER G. ANGELOS, PC
RUPINSKI        JOSEPH            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          SAPPE         WILLIAM T         MD      24X12001038           LAW OFFICES OF PETER G. ANGELOS, PC
RUPINSKI        JOSEPH W          MD      24X16000360           LAW OFFICES OF PETER G. ANGELOS, PC          SAPPE         WILLIAM T         MD      24X15000628           LAW OFFICES OF PETER G. ANGELOS, PC
RUPPEL          PAUL              PA      3556                  LAW OFFICES OF PETER G. ANGELOS, PC          SAPPINGTON    JOSEPH B          MD      92154549              LAW OFFICES OF PETER G. ANGELOS, PC
RUPPERSBERGER   LESTER A.         PA      2457                  LAW OFFICES OF PETER G. ANGELOS, PC          SASS          ANELDA J          MD      24X16000577           LAW OFFICES OF PETER G. ANGELOS, PC
RUSH            EDWARD C          MD      CAL-91-06640          LAW OFFICES OF PETER G. ANGELOS, PC          SATTERFIELD   JAMES T           MD      8718-7510             LAW OFFICES OF PETER G. ANGELOS, PC
RUSH            WALTER P          MD      CAL89-20139           LAW OFFICES OF PETER G. ANGELOS, PC          SATTERFIELD   WILLIAM E         MD      89317506              LAW OFFICES OF PETER G. ANGELOS, PC
RUSS            EILEEN J          MD      24X11000798           LAW OFFICES OF PETER G. ANGELOS, PC          SATTERWHITE   DONALD B          MD      CAL89-23333           LAW OFFICES OF PETER G. ANGELOS, PC
RUSSELL         ARTHUR R          TN      351311                LAW OFFICES OF PETER G. ANGELOS, PC          SAUDER        JOSEPH P          MD      24X15000034           LAW OFFICES OF PETER G. ANGELOS, PC
RUSSELL         ERNEST            MD      8729-4562             LAW OFFICES OF PETER G. ANGELOS, PC          SAUER         HENRY C           MD      24X11000656           LAW OFFICES OF PETER G. ANGELOS, PC
RUSSELL         RAYMOND E         MD      87CG-3641/45111       LAW OFFICES OF PETER G. ANGELOS, PC          SAUER         ROBERT D          MD      24X15000514           LAW OFFICES OF PETER G. ANGELOS, PC
RUSSELL         ROBERT C          MD      89349511              LAW OFFICES OF PETER G. ANGELOS, PC          SAUNDERS      DARLENE           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
RUSSELLA        JOSEPH            PA      1252_TL               LAW OFFICES OF PETER G. ANGELOS, PC          SAUNDERS      DARLENE M         MD      24X17000077           LAW OFFICES OF PETER G. ANGELOS, PC
RUSSO           ANTHONY J         MD      24X17000298           LAW OFFICES OF PETER G. ANGELOS, PC          SAUNDERS      DAVID T           MD      24X14000313           LAW OFFICES OF PETER G. ANGELOS, PC
RUSSO           MAXIM             MD      88328539              LAW OFFICES OF PETER G. ANGELOS, PC          SAUNDERS      WILLIE            MD      24X13000456           LAW OFFICES OF PETER G. ANGELOS, PC
RUTH            FRANCIS S         MD      90208532              LAW OFFICES OF PETER G. ANGELOS, PC          SAUSE         JAMES             MD      24X11000651           LAW OFFICES OF PETER G. ANGELOS, PC
RUTH            GEORGE            MD      88183536              LAW OFFICES OF PETER G. ANGELOS, PC          SAUTER        ROBERT S          MD      24X16000528           LAW OFFICES OF PETER G. ANGELOS, PC
RUTH            JOHN JOSEPH       MD      94308520              LAW OFFICES OF PETER G. ANGELOS, PC          SAVAGE        HAROLD            MD      89216539              LAW OFFICES OF PETER G. ANGELOS, PC
RUTH            RICHARD R         MD      24X11000652           LAW OFFICES OF PETER G. ANGELOS, PC          SAVAGE        VERNON L.         MD      89026527              LAW OFFICES OF PETER G. ANGELOS, PC
RUTH            RICHARD R         MD      24X13000717           LAW OFFICES OF PETER G. ANGELOS, PC          SAVCHUK       ANTHONY M         MD      24X14000466           LAW OFFICES OF PETER G. ANGELOS, PC
RUTHERFORD      JAMES T. V EAGL   MD      CAL-89-06801          LAW OFFICES OF PETER G. ANGELOS, PC          SAVOY         JAMES             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
RUTHERFORD      ROLAND & BREMA    MD      89164525              LAW OFFICES OF PETER G. ANGELOS, PC          SAVOY         JAMES K           MD      24X17000066           LAW OFFICES OF PETER G. ANGELOS, PC
RUTTER          JAMES E           MD      24X13000561           LAW OFFICES OF PETER G. ANGELOS, PC          SAWYER        JOHN T            MD      24X17000155           LAW OFFICES OF PETER G. ANGELOS, PC
RUTTER          WILMA             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          SAYLOR        JAMES             MD      CAL89-17685           LAW OFFICES OF PETER G. ANGELOS, PC
RUTTER          WILMA I           MD      24X17000220           LAW OFFICES OF PETER G. ANGELOS, PC          SAYLOR        SAMUEL            DC      0005818-94            LAW OFFICES OF PETER G. ANGELOS, PC
RYAN            CARL P            MD      7716                  LAW OFFICES OF PETER G. ANGELOS, PC          SCAFFIDI      GIOVANNA G        MD      24X15000009           LAW OFFICES OF PETER G. ANGELOS, PC
RYAN            CLYDE E           TN      1-315-00              LAW OFFICES OF PETER G. ANGELOS, PC          SCAFONE       JAMES C           MD      24X12000915           LAW OFFICES OF PETER G. ANGELOS, PC
RYAN            FREDERICK         MD      24X16000464           LAW OFFICES OF PETER G. ANGELOS, PC          SCANDALIATO   DOLORES           MD      89272517              LAW OFFICES OF PETER G. ANGELOS, PC
RYAN            FREDERICK         MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          SCANDALIATO   FRANK             MD      89244527              LAW OFFICES OF PETER G. ANGELOS, PC
RYAN            WILLIAM H         MD      91364503              LAW OFFICES OF PETER G. ANGELOS, PC          SCARBOROUGH   HAROLD            MD      88183527              LAW OFFICES OF PETER G. ANGELOS, PC
RYDER           ETHEL             MD      24X13000247           LAW OFFICES OF PETER G. ANGELOS, PC          SCARBOROUGH   JAMES A           MD      24X14000339           LAW OFFICES OF PETER G. ANGELOS, PC
RYER            GARY R            MD      24X17000141           LAW OFFICES OF PETER G. ANGELOS, PC          SCARLATTA     CHARLES A         MD      24X11000946           LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                             Appendix A - 228
                                            Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                             Document Page 247 of 624
Claimant        Claimant          State                                                                      Claimant     Claimant          State
Last Name       First Name        Filed   Docket Number         Primary Plaintiff Counsel                    Last Name    First Name        Filed   Docket Number         Primary Plaintiff Counsel
SCARPO          WILLIAM E         MD      24X13000555           LAW OFFICES OF PETER G. ANGELOS, PC          SCHRAUDNER   MARY R            MD      24X14000203           LAW OFFICES OF PETER G. ANGELOS, PC
SCARPULLA       PETER V EAGLE P   MD      89349512              LAW OFFICES OF PETER G. ANGELOS, PC          SCHREIECK    WILLIAM           MD      24X16000584           LAW OFFICES OF PETER G. ANGELOS, PC
SCELSI          MARION J          MD      24X14000082           LAW OFFICES OF PETER G. ANGELOS, PC          SCHREINER    CHARLES E         MD      24X13000695           LAW OFFICES OF PETER G. ANGELOS, PC
SCELSI          MARY R            MD      24X13000562           LAW OFFICES OF PETER G. ANGELOS, PC          SCHREINER    JOSEPH H          MD      92258528              LAW OFFICES OF PETER G. ANGELOS, PC
SCHAEFFER       FRED R            MD      92154539              LAW OFFICES OF PETER G. ANGELOS, PC          SCHROEDER    CARL M            MD      24X17000269           LAW OFFICES OF PETER G. ANGELOS, PC
SCHAEFFER       JOHN T            MD      24X16000421           LAW OFFICES OF PETER G. ANGELOS, PC          SCHROEDER    CHARLES R         MD      24X16000271           LAW OFFICES OF PETER G. ANGELOS, PC
SCHAEFFER       JOHN T            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          SCHROETER    CARL A            PA      C48AB201422           LAW OFFICES OF PETER G. ANGELOS, PC
SCHAFERBIEN     RAYMOND C         MD      24X12000074           LAW OFFICES OF PETER G. ANGELOS, PC          SCHROTKE     LAWSON A. & GER   MD      90012545              LAW OFFICES OF PETER G. ANGELOS, PC
SCHAFFER        DANIEL H          PA      C48AB201274           LAW OFFICES OF PETER G. ANGELOS, PC          SCHROTT      HARRY E           MD      91007512              LAW OFFICES OF PETER G. ANGELOS, PC
SCHAFFER        EARL V EAGLE PI   MD      89237515              LAW OFFICES OF PETER G. ANGELOS, PC          SCHUELER     CHARLES W         MD      91213507              LAW OFFICES OF PETER G. ANGELOS, PC
SCHAFFER        FRANK J           PA      C48AB201317           LAW OFFICES OF PETER G. ANGELOS, PC          SCHULTHEIS   MARY F            MD      24X09000250           LAW OFFICES OF PETER G. ANGELOS, PC
SCHALLER        HENRY K           PA      97-C-1872S_TL         LAW OFFICES OF PETER G. ANGELOS, PC          SCHULTHEIS   WALTER D          MD      92258530              LAW OFFICES OF PETER G. ANGELOS, PC
SCHAMMEL        CARL W            MD      24X12000965           LAW OFFICES OF PETER G. ANGELOS, PC          SCHULTZ      CHARLES W         MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC
SCHAMMEL        JAMES             MD      89026546              LAW OFFICES OF PETER G. ANGELOS, PC          SCHULTZ      FRANK E           MD      24X13000565           LAW OFFICES OF PETER G. ANGELOS, PC
SCHANKEN        CHARLES J         MD      89258511              LAW OFFICES OF PETER G. ANGELOS, PC          SCHULTZ      LINDA H           MD      24X14000453           LAW OFFICES OF PETER G. ANGELOS, PC
SCHANKEN        NORBERT P         MD      87CG-1423/38/93       LAW OFFICES OF PETER G. ANGELOS, PC          SCHULTZ      ROBERT            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
SCHANKEN        WILLIAM           MD      87CG-1419/38/89       LAW OFFICES OF PETER G. ANGELOS, PC          SCHULTZ      ROBERT L          MD      24X17000282           LAW OFFICES OF PETER G. ANGELOS, PC
SCHAPER         ARNOLD S          MD      24X12000049           LAW OFFICES OF PETER G. ANGELOS, PC          SCHULZ       HARRY W           MD      24X12000587           LAW OFFICES OF PETER G. ANGELOS, PC
SCHAPER         ELIZABETH A       MD      24X16000341           LAW OFFICES OF PETER G. ANGELOS, PC          SCHUMANN     THOMAS F. V EAG   MD      88CG-549/51/149       LAW OFFICES OF PETER G. ANGELOS, PC
SCHARF          ROMAN             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          SCHUNCKE     MARTIN            MD      88041556              LAW OFFICES OF PETER G. ANGELOS, PC
SCHARF          ROMAN S           MD      24X17000069           LAW OFFICES OF PETER G. ANGELOS, PC          SCHUNCKE     MARTIN M. V EAG   MD      88041556              LAW OFFICES OF PETER G. ANGELOS, PC
SCHARPF         ROBERT P          MD      91007522              LAW OFFICES OF PETER G. ANGELOS, PC          SCHUNCKE     MYRNA J           MD      24X14000088           LAW OFFICES OF PETER G. ANGELOS, PC
SCHATZ          CONCETTA E        MD      24X15000318           LAW OFFICES OF PETER G. ANGELOS, PC          SCHWAB       ROBERT F.         MD      15587                 LAW OFFICES OF PETER G. ANGELOS, PC
SCHAVITTIC      ALFONSE R         MD      24X15000275           LAW OFFICES OF PETER G. ANGELOS, PC          SCHWARTZ     BETTY J           MD      24X17000134           LAW OFFICES OF PETER G. ANGELOS, PC
SCHEEL          JAMES V           MD      24X15000218           LAW OFFICES OF PETER G. ANGELOS, PC          SCHWARTZ     GERALD            MD      91319525              LAW OFFICES OF PETER G. ANGELOS, PC
SCHEEL          JANET C           MD      24X14000429           LAW OFFICES OF PETER G. ANGELOS, PC          SCHWARTZ     JOSEPH            PA      3233                  LAW OFFICES OF PETER G. ANGELOS, PC
SCHEERER        PAUL N            MD      24X16000293           LAW OFFICES OF PETER G. ANGELOS, PC          SCHWARTZ     LAWRENCE          MD      24X15000074           LAW OFFICES OF PETER G. ANGELOS, PC
SCHEMINANT      HARRY E           MD      91319531              LAW OFFICES OF PETER G. ANGELOS, PC          SCHWARTZ     LAWRENCE          MD      88155545              LAW OFFICES OF PETER G. ANGELOS, PC
SCHERER         ARTHUR            MD      24X13000531           LAW OFFICES OF PETER G. ANGELOS, PC          SCHWARTZ     WILLIAM S. & FR   MD      90138514              LAW OFFICES OF PETER G. ANGELOS, PC
SCHERTLE        MICHAEL J         MD      24X14000086           LAW OFFICES OF PETER G. ANGELOS, PC          SCHWEDES     FREDERICK         MD      87CG-2953/43/23       LAW OFFICES OF PETER G. ANGELOS, PC
SCHEUERMAN      JAMES T           MD      24X16000027           LAW OFFICES OF PETER G. ANGELOS, PC          SCHWEIGER    ROBERT            MD      24X15000010           LAW OFFICES OF PETER G. ANGELOS, PC
SCHIAVONE       VITO S            PA      C48AB20067            LAW OFFICES OF PETER G. ANGELOS, PC          SCHWEIGER    SARAH             MD      24X13000643           LAW OFFICES OF PETER G. ANGELOS, PC
SCHICKLER       JOHN G            MD      CAL89-10370           LAW OFFICES OF PETER G. ANGELOS, PC          SCHWEITZER   RICHARD S         MD      24X13000237           LAW OFFICES OF PETER G. ANGELOS, PC
SCHILKE         ROBERT & SUSAN    MD      CAL89-17687           LAW OFFICES OF PETER G. ANGELOS, PC          SCHWINN      WERNER H          MD      CAL90-15977           LAW OFFICES OF PETER G. ANGELOS, PC
SCHILLFARTH     JOHN V EAGLE-PI   MD      88155535              LAW OFFICES OF PETER G. ANGELOS, PC          SCIUTO       ALFRED J          MD      88CG-528              LAW OFFICES OF PETER G. ANGELOS, PC
SCHILLING       JAMES R           MD      88057539              LAW OFFICES OF PETER G. ANGELOS, PC          SCOGGINS     RUSSELL S         MD      24X13000592           LAW OFFICES OF PETER G. ANGELOS, PC
SCHINDLER       KENNETH R         MD      89026507              LAW OFFICES OF PETER G. ANGELOS, PC          SCOLERI      DANTE E           PA      170501885             LAW OFFICES OF PETER G. ANGELOS, PC
SCHINDLER       THOMAS E          PA      C48AB20147            LAW OFFICES OF PETER G. ANGELOS, PC          SCOTT        EDWARD            MD      24X17000236           LAW OFFICES OF PETER G. ANGELOS, PC
SCHIRMER        GRACE             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          SCOTT        GLENN T           MD      24X15000033           LAW OFFICES OF PETER G. ANGELOS, PC
SCHIRMER        GRACE K           MD      24X16000361           LAW OFFICES OF PETER G. ANGELOS, PC          SCOTT        HENRY             MD      17137                 LAW OFFICES OF PETER G. ANGELOS, PC
SCHIRMER        NORBERT E         MD      24X16000578           LAW OFFICES OF PETER G. ANGELOS, PC          SCOTT        JAMES             MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC
SCHLEGEL        GILBERT A         PA      C48AB201417           LAW OFFICES OF PETER G. ANGELOS, PC          SCOTT        JOHN A            MD      24X16000323           LAW OFFICES OF PETER G. ANGELOS, PC
SCHLEUPNER      NICHOLAS V G-P    MD      88190502              LAW OFFICES OF PETER G. ANGELOS, PC          SCOTT        JOHN T            MD      87CG-2457/41127       LAW OFFICES OF PETER G. ANGELOS, PC
SCHLICHT        OTTO P            MD      24X13000280           LAW OFFICES OF PETER G. ANGELOS, PC          SCOTT        MARGARET M        MD      24X13000736           LAW OFFICES OF PETER G. ANGELOS, PC
SCHLIMM         CHARLES R         MD      24X15000106           LAW OFFICES OF PETER G. ANGELOS, PC          SCOTT        MARGUERITE        MD      89237505              LAW OFFICES OF PETER G. ANGELOS, PC
SCHLOSSENBERG   ISADORE S         MD      24X12000075           LAW OFFICES OF PETER G. ANGELOS, PC          SCOTT        MARY E            MD      24X12000050           LAW OFFICES OF PETER G. ANGELOS, PC
SCHLOSSENBERG   LOUIS             MD      24X12000337           LAW OFFICES OF PETER G. ANGELOS, PC          SCOTT        MYRTLE            MD      24X13000224           LAW OFFICES OF PETER G. ANGELOS, PC
SCHMANSKY       STANLEY           MD      24X13000597           LAW OFFICES OF PETER G. ANGELOS, PC          SCOTT        ROBERT            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
SCHMIDT         BERNARD A         MD      24X17000011           LAW OFFICES OF PETER G. ANGELOS, PC          SCOTT        ROBERT H          MD      24X16000439           LAW OFFICES OF PETER G. ANGELOS, PC
SCHMIDT         DONALD J          MD      87CG-1521/38191       LAW OFFICES OF PETER G. ANGELOS, PC          SCOTT        ROBERT L          MD      24X17000074           LAW OFFICES OF PETER G. ANGELOS, PC
SCHMIDT         EDWARD L          MD      24X13000235           LAW OFFICES OF PETER G. ANGELOS, PC          SCOTT        RONALD W          MD      24X12000619           LAW OFFICES OF PETER G. ANGELOS, PC
SCHMIDT         EUGENE            MD      24X12001092           LAW OFFICES OF PETER G. ANGELOS, PC          SCOTT        SETH T            TN      2-648-94              LAW OFFICES OF PETER G. ANGELOS, PC
SCHMIDT         FRANK             MD      89026517              LAW OFFICES OF PETER G. ANGELOS, PC          SCOTT        SHEILA            MD      24X13000276           LAW OFFICES OF PETER G. ANGELOS, PC
SCHMIDT         JOHN              MD      87CG-97               LAW OFFICES OF PETER G. ANGELOS, PC          SCOTT        TERRY             MD      24X12000620           LAW OFFICES OF PETER G. ANGELOS, PC
SCHMIDT         JOHN M            MD      24X13000167           LAW OFFICES OF PETER G. ANGELOS, PC          SCOTT        THERON            MD      24X17000170           LAW OFFICES OF PETER G. ANGELOS, PC
SCHMIDT         MADONNA M         MD      24X11000650           LAW OFFICES OF PETER G. ANGELOS, PC          SCOTT        THERON            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
SCHMIDT         MARGARET L        MD      24X13000326           LAW OFFICES OF PETER G. ANGELOS, PC          SCOTT        WILLIAM J         MD      87CG-2959/43/29       LAW OFFICES OF PETER G. ANGELOS, PC
SCHMIDT         PATRICIA M        MD      24X11000552           LAW OFFICES OF PETER G. ANGELOS, PC          SCRIBA       FREDERICK C       MD      92335522              LAW OFFICES OF PETER G. ANGELOS, PC
SCHMIDT         SHARON ROSE & E   MD      88328515              LAW OFFICES OF PETER G. ANGELOS, PC          SCRIBA       ROBERT            MD      24X11000648           LAW OFFICES OF PETER G. ANGELOS, PC
SCHMITT         RICHARD W         MD      24X12000330           LAW OFFICES OF PETER G. ANGELOS, PC          SCRIBA       ROBERT            MD      24X17000207           LAW OFFICES OF PETER G. ANGELOS, PC
SCHMITZ         GEORGE L. V EAG   MD      88057540              LAW OFFICES OF PETER G. ANGELOS, PC          SCRIPTURE    JOHN              MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
SCHNEEHAGEN     DONALD W          MD      24X14000183           LAW OFFICES OF PETER G. ANGELOS, PC          SCRIPTURE    JOHN C            MD      24X17000222           LAW OFFICES OF PETER G. ANGELOS, PC
SCHNEEMAN       JOAN E            MD      24X13000496           LAW OFFICES OF PETER G. ANGELOS, PC          SCRUGGS      DAVID L           MD      24X14000357           LAW OFFICES OF PETER G. ANGELOS, PC
SCHNEIDER       FRANCES C         MD      24X12001121           LAW OFFICES OF PETER G. ANGELOS, PC          SCULLY       JOHN F            MD      CAL89-23336           LAW OFFICES OF PETER G. ANGELOS, PC
SCHNEIDER       HOWARD M          MD      24X11000649           LAW OFFICES OF PETER G. ANGELOS, PC          SEAMAN       LARRY W           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
SCHNEIDER       LOUIS             MD      85-CG-871-8/206       LAW OFFICES OF PETER G. ANGELOS, PC          SEARS        JAMES M           MD      87CG-2972             LAW OFFICES OF PETER G. ANGELOS, PC
SCHNEIDR        WILLIAM A         PA      161201504             LAW OFFICES OF PETER G. ANGELOS, PC          SEAWELL      PHYLLIS R         MD      24X11000736           LAW OFFICES OF PETER G. ANGELOS, PC
SCHOEBERLEIN    CALVIN H          MD      24X15000405           LAW OFFICES OF PETER G. ANGELOS, PC          SEBEK        GARNET            MD      8632-4050             LAW OFFICES OF PETER G. ANGELOS, PC
SCHOENNAGEL     EDWARD C          MD      90348518              LAW OFFICES OF PETER G. ANGELOS, PC          SEBREE       OSCAR H. & BEOL   MD      89104527              LAW OFFICES OF PETER G. ANGELOS, PC
SCHOENNAGEL     FREDERICK         MD      90229529              LAW OFFICES OF PETER G. ANGELOS, PC          SEEBER       AUSTIN            TN      1-561-93              LAW OFFICES OF PETER G. ANGELOS, PC
SCHOFER         DAVID W           PA      C48AB2012082          LAW OFFICES OF PETER G. ANGELOS, PC          SEEKFORD     GEORGE W          MD      24X16000422           LAW OFFICES OF PETER G. ANGELOS, PC
SCHOFIELD       GEORGE SR & BER   MD      88328526              LAW OFFICES OF PETER G. ANGELOS, PC          SEEKFORD     MONROE            MD      15515                 LAW OFFICES OF PETER G. ANGELOS, PC
SCHOTT          JOHN              MD      86CG-398 20/168       LAW OFFICES OF PETER G. ANGELOS, PC          SEGRIST      GEORGE W          MD      24X17000309           LAW OFFICES OF PETER G. ANGELOS, PC
SCHOTT          THEODORE R. & A   MD      90138515              LAW OFFICES OF PETER G. ANGELOS, PC          SEIB         JOHN J. JR & CA   MD      5519                  LAW OFFICES OF PETER G. ANGELOS, PC
SCHRADER        DONALD R          MD      89104549              LAW OFFICES OF PETER G. ANGELOS, PC          SEIBEL       WILLIAM L         MD      87CG-2949/43/19       LAW OFFICES OF PETER G. ANGELOS, PC
SCHRAMEK        DAVID W           MD      24X14000037           LAW OFFICES OF PETER G. ANGELOS, PC          SEIBLES      ULYSSES           MD      24X17000039           LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                            Appendix A - 229
                                          Case 17-03105                    Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                             Document Page 248 of 624
Claimant      Claimant          State                                                                        Claimant     Claimant          State
Last Name     First Name        Filed   Docket Number           Primary Plaintiff Counsel                    Last Name    First Name        Filed   Docket Number             Primary Plaintiff Counsel
SEIBLES       ULYSSES           MD      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC          SHEPPARD     HOWARD            MD      89237530                  LAW OFFICES OF PETER G. ANGELOS, PC
SEIPP         ALFRED            MD      88328531                LAW OFFICES OF PETER G. ANGELOS, PC          SHEPPARD     HUBERT E          DC      93-CA05988                LAW OFFICES OF PETER G. ANGELOS, PC
SEITZ         CARL E            MD      91171528                LAW OFFICES OF PETER G. ANGELOS, PC          SHEPPARD     JERRY             MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC
SEIWELL       JAMES W           MD      24X16000339             LAW OFFICES OF PETER G. ANGELOS, PC          SHEPPARD     JERRY M           MD      24X17000288               LAW OFFICES OF PETER G. ANGELOS, PC
SELDOMRIDGE   JACK D            MD      24X12000247             LAW OFFICES OF PETER G. ANGELOS, PC          SHEPPARD     LEO J             DC      89-CA00678                LAW OFFICES OF PETER G. ANGELOS, PC
SELIG         MELVIN J. & DON   MD      89111511                LAW OFFICES OF PETER G. ANGELOS, PC          SHEPPARD     NELSON & MARGAR   MD      17120                     LAW OFFICES OF PETER G. ANGELOS, PC
SELLERS       CLEVELAND         MD      24X14000548             LAW OFFICES OF PETER G. ANGELOS, PC          SHEPPARD     RICHARD L         MD      24X13000290               LAW OFFICES OF PETER G. ANGELOS, PC
SELLERS       EARL              MD      5319CV                  LAW OFFICES OF PETER G. ANGELOS, PC          SHEPPERSON   ELMER             MD      90045508                  LAW OFFICES OF PETER G. ANGELOS, PC
SELLERS       GERALD L          MD      92014538                LAW OFFICES OF PETER G. ANGELOS, PC          SHERDEN      VERNON L          MD      24X17000012               LAW OFFICES OF PETER G. ANGELOS, PC
SELLERS       JAMES             FL      90-14524-CA--18         LAW OFFICES OF PETER G. ANGELOS, PC          SHERMAN      JAMES R           MD      24X12000491               LAW OFFICES OF PETER G. ANGELOS, PC
SELLERS       JAMES W           MD      24X13000082             LAW OFFICES OF PETER G. ANGELOS, PC          SHIELDS      ALBERT P          DE      01C-05-38 ASB             LAW OFFICES OF PETER G. ANGELOS, PC
SELLERS       JAY L             MD      88351589                LAW OFFICES OF PETER G. ANGELOS, PC          SHIFFLETT    ANTHONY           MD      24X17000285               LAW OFFICES OF PETER G. ANGELOS, PC
SELLERS       RAYMOND           MD      17156                   LAW OFFICES OF PETER G. ANGELOS, PC          SHIFFLETT    ERNEST L          MD      24X15000656               LAW OFFICES OF PETER G. ANGELOS, PC
SELLERS       ROBERT F          MD      88CG-532/51/132         LAW OFFICES OF PETER G. ANGELOS, PC          SHIFFLETT    EVELYN M          MD      24X17000111               LAW OFFICES OF PETER G. ANGELOS, PC
SELLERS       TERRY H           MD      24X14000342             LAW OFFICES OF PETER G. ANGELOS, PC          SHIFFLETT    FRANK             MD      88162510                  LAW OFFICES OF PETER G. ANGELOS, PC
SELLERS       THOMAS K          MD      15579                   LAW OFFICES OF PETER G. ANGELOS, PC          SHIFFLETT    FRANK J           MD      17192                     LAW OFFICES OF PETER G. ANGELOS, PC
SENEZ         WARREN A          MD      24X12001007             LAW OFFICES OF PETER G. ANGELOS, PC          SHIFLETT     HERMAN P. & MAR   MD      91221501                  LAW OFFICES OF PETER G. ANGELOS, PC
SENGEBUSCH    ERNEST A          MD      87CG-3607/45/77         LAW OFFICES OF PETER G. ANGELOS, PC          SHIFLETT     JAMES C           MD      24X14000108               LAW OFFICES OF PETER G. ANGELOS, PC
SENTZ         THOMAS E          MD      CAL90-00401             LAW OFFICES OF PETER G. ANGELOS, PC          SHILLING     HOWARD            MD      15511                     LAW OFFICES OF PETER G. ANGELOS, PC
SERAFINI      FELICE            MD      88328525                LAW OFFICES OF PETER G. ANGELOS, PC          SHIMER       MARVIN L. JR.     MD      89244531                  LAW OFFICES OF PETER G. ANGELOS, PC
SERAFINO      ROSEMARY          PA      161003096               LAW OFFICES OF PETER G. ANGELOS, PC          SHIPE        WELTON & LOIS V   MD      90026514                  LAW OFFICES OF PETER G. ANGELOS, PC
SERIANI       TIMOTHY R         PA      C48AB20063              LAW OFFICES OF PETER G. ANGELOS, PC          SHIPLEY      AUGUSTUS          MD      87CG3015/43/85            LAW OFFICES OF PETER G. ANGELOS, PC
SERSEN        RAYMOND B. V EA   MD      88CG-575/51/175         LAW OFFICES OF PETER G. ANGELOS, PC          SHIPLEY      CARL              MD      87CG-3701                 LAW OFFICES OF PETER G. ANGELOS, PC
SETTERS       PAUL F            MD      24X17000232             LAW OFFICES OF PETER G. ANGELOS, PC          SHIPLEY      JANET             MD      24X17000345               LAW OFFICES OF PETER G. ANGELOS, PC
SEUBERT       ROBERT D          MD      24X12000242             LAW OFFICES OF PETER G. ANGELOS, PC          SHIPLEY      JOHN P            MD      CV6352                    LAW OFFICES OF PETER G. ANGELOS, PC
SEUBERT       ROBERT D          MD      24X13000596             LAW OFFICES OF PETER G. ANGELOS, PC          SHIPLEY      NELSON            MD      24X15000339               LAW OFFICES OF PETER G. ANGELOS, PC
SEVERSON      ROBERT & PEGGY    MD      89237532                LAW OFFICES OF PETER G. ANGELOS, PC          SHIPLEY      THOMAS            MD      88CG-478 51/78            LAW OFFICES OF PETER G. ANGELOS, PC
SEWARD        BERNARD M         MD      8729-4564               LAW OFFICES OF PETER G. ANGELOS, PC          SHIPLEY      VERA              MD      24X15000021               LAW OFFICES OF PETER G. ANGELOS, PC
SEWARD        ESTHER            MD      86CG-1008               LAW OFFICES OF PETER G. ANGELOS, PC          SHIRCLIFF    RAYMOND           MD      5085CV                    LAW OFFICES OF PETER G. ANGELOS, PC
SEWELL        GLENN A           MD      24X13000564             LAW OFFICES OF PETER G. ANGELOS, PC          SHIRD        CHARLES           MD      24X12000999               LAW OFFICES OF PETER G. ANGELOS, PC
SEXTON        ELVIN D           MD      97-164519/CX1108        LAW OFFICES OF PETER G. ANGELOS, PC          SHIVES       PAUL R            MD      24X13000457               LAW OFFICES OF PETER G. ANGELOS, PC
SEYFRIED      FRANKLIN J        PA      C48AB20129              LAW OFFICES OF PETER G. ANGELOS, PC          SHOEMAKER    CHARLES E         MD      CAL90-10991               LAW OFFICES OF PETER G. ANGELOS, PC
SEYMORE       ANITA B           MD      24X14000385             LAW OFFICES OF PETER G. ANGELOS, PC          SHOEMAKER    DOROTHY M         MD      24X11000768               LAW OFFICES OF PETER G. ANGELOS, PC
SEYMORE       ROBERT B          MD      24X15000566             LAW OFFICES OF PETER G. ANGELOS, PC          SHOEMAKER    WALTER E          MD      24X13000254               LAW OFFICES OF PETER G. ANGELOS, PC
SHABAZZ       KENNETH A         MD      24X15000265             LAW OFFICES OF PETER G. ANGELOS, PC          SHOOK        CHARLES L         MD      15566                     LAW OFFICES OF PETER G. ANGELOS, PC
SHAFER        THOMAS E          PA      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC          SHOOK        WAYNE E           MD      24X12000927               LAW OFFICES OF PETER G. ANGELOS, PC
SHAFFER       CARROLL L         MD      24X16000589             LAW OFFICES OF PETER G. ANGELOS, PC          SHORTER      WARNER G          MD      24X15000406               LAW OFFICES OF PETER G. ANGELOS, PC
SHAFFER       CHARLES G         MD      15637                   LAW OFFICES OF PETER G. ANGELOS, PC          SHORTER      WARNER G          MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC
SHAFFER       CLIFFORD W        PA      C48AB201619             LAW OFFICES OF PETER G. ANGELOS, PC          SHOUP        WILLIAM I         PA      2013CV10592AS_ADMIN_TL_   LAW OFFICES OF PETER G. ANGELOS, PC
SHAFFER       EDGAR E. JR       MD      87CG3109/43/179         LAW OFFICES OF PETER G. ANGELOS, PC          SHOWE        JACK              MD      17164                     LAW OFFICES OF PETER G. ANGELOS, PC
SHAFFER       ESTON D           TN      220012                  LAW OFFICES OF PETER G. ANGELOS, PC          SHRADER      CALVIN            MD      97094520CX395             LAW OFFICES OF PETER G. ANGELOS, PC
SHAFFER       RALPH             MD      89094544                LAW OFFICES OF PETER G. ANGELOS, PC          SHRADER      CHARLES H         MD      ADMIN                     LAW OFFICES OF PETER G. ANGELOS, PC
SHAFFER       ROBERT S          MD      24X13000632             LAW OFFICES OF PETER G. ANGELOS, PC          SHRADER      RUBY              MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC
SHAHAN        ROY D             MD      24X12000552             LAW OFFICES OF PETER G. ANGELOS, PC          SHRADER      RUBY F            MD      24X17000031               LAW OFFICES OF PETER G. ANGELOS, PC
SHANAHAN      JOHN T            MD      24X16000440             LAW OFFICES OF PETER G. ANGELOS, PC          SHRIVER      HARRY G           MD      24X13000684               LAW OFFICES OF PETER G. ANGELOS, PC
SHANAHAN      JOHN T            MD      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC          SHRIVER      RICHARD E         MD      8805-0508                 LAW OFFICES OF PETER G. ANGELOS, PC
SHANDS        GARFIELD          MD      24X12000844             LAW OFFICES OF PETER G. ANGELOS, PC          SHRUM        JOSEPH W          MD      88CG-430/51/30            LAW OFFICES OF PETER G. ANGELOS, PC
SHANK         DALE L. & BETTY   MD      15647                   LAW OFFICES OF PETER G. ANGELOS, PC          SHUE         VERNON            MD      87CG-3730                 LAW OFFICES OF PETER G. ANGELOS, PC
SHANK         WILLIAM E. & MA   MD      15581                   LAW OFFICES OF PETER G. ANGELOS, PC          SHULER       EUGENE            TN      337016                    LAW OFFICES OF PETER G. ANGELOS, PC
SHANKLIN      JAMES E.          MD      89188545                LAW OFFICES OF PETER G. ANGELOS, PC          SHULL        WILLIAM           MD      24X17000286               LAW OFFICES OF PETER G. ANGELOS, PC
SHANKS        ALVIN             MD      CAL90-17636             LAW OFFICES OF PETER G. ANGELOS, PC          SHUMAN       CHARLES F         MD      15678                     LAW OFFICES OF PETER G. ANGELOS, PC
SHANKS        GEORGE            MD      8889CG62                LAW OFFICES OF PETER G. ANGELOS, PC          SHUMATE      CARL M.           MD      87CG2508/41/178           LAW OFFICES OF PETER G. ANGELOS, PC
SHANKS        LEO W. & RUTH V   MD      90002529                LAW OFFICES OF PETER G. ANGELOS, PC          SHUPE        VIRGINIA M        MD      24X16000552               LAW OFFICES OF PETER G. ANGELOS, PC
SHAPARD       RONALD P. V EAG   MD      CAL-88-14823            LAW OFFICES OF PETER G. ANGELOS, PC          SIBLEY       SHELBY E          MD      90002542                  LAW OFFICES OF PETER G. ANGELOS, PC
SHARPS        FRANCIS S         MD      24X12000993             LAW OFFICES OF PETER G. ANGELOS, PC          SICCA        CHARLES E         MD      87CG-3085/43155           LAW OFFICES OF PETER G. ANGELOS, PC
SHATZER       LEWIS A. V AC&S   MD      17171                   LAW OFFICES OF PETER G. ANGELOS, PC          SICHER       TERRY L           PA      C48AB201724               LAW OFFICES OF PETER G. ANGELOS, PC
SHAVER        JOHN H.           MD      9025-0529               LAW OFFICES OF PETER G. ANGELOS, PC          SIDES        ROBERT            MD      24X14000173               LAW OFFICES OF PETER G. ANGELOS, PC
SHAVLIK       GARY E. & CATHR   MD      CAL90-15972             LAW OFFICES OF PETER G. ANGELOS, PC          SIEBER       ROBERT G          MD      92335508                  LAW OFFICES OF PETER G. ANGELOS, PC
SHAW          BERNARD J         PA      7263                    LAW OFFICES OF PETER G. ANGELOS, PC          SIEDLECKI    ADOLPH J          MD      24X12000163               LAW OFFICES OF PETER G. ANGELOS, PC
SHAW          CHARLES W         PA      100200190_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          SIEDLECKI    STANLEY           MD      94-194502                 LAW OFFICES OF PETER G. ANGELOS, PC
SHAW          JACOB             MD      15539                   LAW OFFICES OF PETER G. ANGELOS, PC          SIEGERT      HENRY             MD      90274564                  LAW OFFICES OF PETER G. ANGELOS, PC
SHAW          WILLIAM H         MD      88CG-564                LAW OFFICES OF PETER G. ANGELOS, PC          SIEGFRIED    RAYMOND C.        PA      97-C-1749S_TL             LAW OFFICES OF PETER G. ANGELOS, PC
SHEA          ELIZABETH J       MD      24X13000266             LAW OFFICES OF PETER G. ANGELOS, PC          SIEMASKO     EDWIN R           MD      87CG-3604/45/74           LAW OFFICES OF PETER G. ANGELOS, PC
SHEA          GORDON S. JR.     MD      8705-1522               LAW OFFICES OF PETER G. ANGELOS, PC          SILER        LAYTON            PA      5231 S 1996_TL            LAW OFFICES OF PETER G. ANGELOS, PC
SHEA          WILLIAM M         MD      24X12000135             LAW OFFICES OF PETER G. ANGELOS, PC          SILL         JOSEPH V          MD      88041557                  LAW OFFICES OF PETER G. ANGELOS, PC
SHEELER       JOHN J            PA      C48AB20126              LAW OFFICES OF PETER G. ANGELOS, PC          SILLS        GEORGE F          MD      87CG-2455                 LAW OFFICES OF PETER G. ANGELOS, PC
SHELLEY       JOHN L            PA      1999-C-4815             LAW OFFICES OF PETER G. ANGELOS, PC          SILVER       WAYNE             MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC
SHELTON       VICTOR N          MD      24X13000540             LAW OFFICES OF PETER G. ANGELOS, PC          SILWICK      ROBERT J          MD      87CG3014/43/84            LAW OFFICES OF PETER G. ANGELOS, PC
SHEMANSKI     CHESTER C         PA      100403595_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          SIMANCEK     STEVEN P          MD      24X13000593               LAW OFFICES OF PETER G. ANGELOS, PC
SHENTON       LEROY             MD      24X15000338             LAW OFFICES OF PETER G. ANGELOS, PC          SIMERING     DALE E            MD      24X16000561               LAW OFFICES OF PETER G. ANGELOS, PC
SHEPARD       KENNETH E         MD      24X13000629             LAW OFFICES OF PETER G. ANGELOS, PC          SIMMETH      GLENN W           PA      C48AB200751               LAW OFFICES OF PETER G. ANGELOS, PC
SHEPERD       ROY E             MD      8713-5598               LAW OFFICES OF PETER G. ANGELOS, PC          SIMMONS      GLENN A           MD      87CG3684/45/154           LAW OFFICES OF PETER G. ANGELOS, PC
SHEPETA       HENRY             MD      91184547                LAW OFFICES OF PETER G. ANGELOS, PC          SIMMONS      LOUIS D           MD      87CG-3128/43198           LAW OFFICES OF PETER G. ANGELOS, PC
SHEPHERD      ROBERT G          MD      87CG-3650/45120         LAW OFFICES OF PETER G. ANGELOS, PC          SIMMONS      MELVIN J          MD      24X13000729               LAW OFFICES OF PETER G. ANGELOS, PC
SHEPKE        TALBERT & JENEV   MD      90208547                LAW OFFICES OF PETER G. ANGELOS, PC          SIMMONS      PHILLIP           MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC
SHEPPARD      EVERETT P.        MD      89111510                LAW OFFICES OF PETER G. ANGELOS, PC          SIMMONS      PHILLIP R         MD      24X16000401               LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                                Appendix A - 230
                                         Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42            Desc Main
                                                                                          Document Page 249 of 624
Claimant     Claimant          State                                                                      Claimant    Claimant     State
Last Name    First Name        Filed   Docket Number         Primary Plaintiff Counsel                    Last Name   First Name   Filed   Docket Number         Primary Plaintiff Counsel
SIMMONS      PHILLIP R         MD      24X17000328           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       ANTHONY E    MD      24X06000634           LAW OFFICES OF PETER G. ANGELOS, PC
SIMMONS      RICHARD A         MD      24X13000144           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       ARTHUR R     MD      87CG3017/43/87        LAW OFFICES OF PETER G. ANGELOS, PC
SIMMS        CHARLES E         MD      24X11000806           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       BRENDA V     MD      24X16000573           LAW OFFICES OF PETER G. ANGELOS, PC
SIMMS        CHARLES E         MD      24X15000478           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       CALVIN       MD      88112527              LAW OFFICES OF PETER G. ANGELOS, PC
SIMMS        CRAIG M           MD      24X13000547           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       CARLA M      MD      24X15000795           LAW OFFICES OF PETER G. ANGELOS, PC
SIMMS        JOHN R            MD      87CG-2352             LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       CARLON M     MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC
SIMON        FRANCIS C         MD      88057542              LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       CHARLES      MD      90026506              LAW OFFICES OF PETER G. ANGELOS, PC
SIMON        FRED              MD      87181556              LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       CHARLES D    MD      24X15000167           LAW OFFICES OF PETER G. ANGELOS, PC
SIMONDS      WILLIAM B         MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       CHARLES E    MD      91213504              LAW OFFICES OF PETER G. ANGELOS, PC
SIMONETTA    COSMI             PA      C48AB201275           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       CHARLES H    MD      89104534              LAW OFFICES OF PETER G. ANGELOS, PC
SIMONETTI    SHEILA M          MD      24X14000578           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       CHARLES W    MD      92273501              LAW OFFICES OF PETER G. ANGELOS, PC
SIMONS       CLINTON           MD      24X13000644           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       DAVID        MD      93139513              LAW OFFICES OF PETER G. ANGELOS, PC
SIMONS       JOHN L            MD      89258525              LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       DONALD R     MD      24X13000556           LAW OFFICES OF PETER G. ANGELOS, PC
SIMPKINS     GEORGE A          MD      87CG3086/43/156       LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       EDDIE M      MD      CAL90-16666           LAW OFFICES OF PETER G. ANGELOS, PC
SIMPSON      CHARLES R         TN      230295                LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       EVELYN       MD      24X13000685           LAW OFFICES OF PETER G. ANGELOS, PC
SIMPSON      CHARLES W         MD      24X14000130           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       EVELYN       MD      90274583              LAW OFFICES OF PETER G. ANGELOS, PC
SIMPSON      HENRY B           DC      93-CA05990            LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       GERALD H     MD      24X13000357           LAW OFFICES OF PETER G. ANGELOS, PC
SIMPSON      PATRICK F         MD      91305522              LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       GERALD J     PA      3219                  LAW OFFICES OF PETER G. ANGELOS, PC
SIMPSON      ROBERT            MD      24X13000314           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       GERALD J     MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC
SIMPSON      WILLARD M         MD      87CG-3653             LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       HARRY E      MD      24X17000038           LAW OFFICES OF PETER G. ANGELOS, PC
SIMS         JAMIL-BURRELL J   MD      24X13000711           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       HERSHEL B    MD      5601CV                LAW OFFICES OF PETER G. ANGELOS, PC
SIMS         ROGER W           TN      3-393-99              LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       HEZKIAH      MD      91086534              LAW OFFICES OF PETER G. ANGELOS, PC
SINES        CHARLES C. & EM   MD      CAL90-18259           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       IRA A        MD      91039509              LAW OFFICES OF PETER G. ANGELOS, PC
SINGER       THEODORE          PA      4015                  LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       IRVING L     MD      5518                  LAW OFFICES OF PETER G. ANGELOS, PC
SINGLETON    ARTHUR F          MD      90348515              LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       IZOLA R      MD      24X12000176           LAW OFFICES OF PETER G. ANGELOS, PC
SINGLETON    WILLIAM W         MD      24X12000466           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       JAMES        MD      CAL-91-04508          LAW OFFICES OF PETER G. ANGELOS, PC
SINGLETON    WILLIAM W         MD      24X15000665           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       JAMES C      MD      89111501              LAW OFFICES OF PETER G. ANGELOS, PC
SINNOTT      CHARLES W         MD      89286520              LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       JAMES D      MD      24X17000156           LAW OFFICES OF PETER G. ANGELOS, PC
SIPE         JACK              MD      87CG-2451             LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       JAMES D      MD      89164521              LAW OFFICES OF PETER G. ANGELOS, PC
SIPES        DARRELL B         MD      CAL90-16650           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       JAMES F      MD      5517                  LAW OFFICES OF PETER G. ANGELOS, PC
SIPES        WILSON            MD      24X13000236           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       JAMES M      MD      CAL90-15963           LAW OFFICES OF PETER G. ANGELOS, PC
SISK         GILBERT H         MD      4489CV                LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       JAMES R      MD      24X15000594           LAW OFFICES OF PETER G. ANGELOS, PC
SISK         JAMES R           MD      CV6214                LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       JAMES W      MD      24X11000734           LAW OFFICES OF PETER G. ANGELOS, PC
SISOLAK      FREDERICK         MD      88328513              LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       JOAN         MD      24X14000205           LAW OFFICES OF PETER G. ANGELOS, PC
SISOLAK      JOSEPH            MD      90002549              LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       JOHN H       MD      8715-4549             LAW OFFICES OF PETER G. ANGELOS, PC
SISSON       RAY L             MD      24X15000784           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       JOHN L       MD      24X14000364           LAW OFFICES OF PETER G. ANGELOS, PC
SIVERS       WILLIAM           MD      24X12001003           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       JOHN L       MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
SIVIERO      FRANK             MD      17208                 LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       JOHN P       PA      C48AB201627           LAW OFFICES OF PETER G. ANGELOS, PC
SIZEMORE     GARY W            TN      259914                LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       JOHN T       MD      88CG-450              LAW OFFICES OF PETER G. ANGELOS, PC
SIZEMORE     ROBERT            MD      87CG1395/38/65        LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       JOSEPH N     MD      24X13000479           LAW OFFICES OF PETER G. ANGELOS, PC
SIZEMORE     SAMUEL            MD      90274621              LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       JOSEPH R     MD      24X17000375           LAW OFFICES OF PETER G. ANGELOS, PC
SKARLATAS    SPERO E           MD      88041558              LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       JOSEPH V     MD      87CG-2353             LAW OFFICES OF PETER G. ANGELOS, PC
SKIDMORE     FRANK             MD      CV6360                LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       LARRY L      MD      24X12001006           LAW OFFICES OF PETER G. ANGELOS, PC
SKIDMORE     HAROLD K          MD      7717                  LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       LAWRENCE R   MD      86CG0231 20/1         LAW OFFICES OF PETER G. ANGELOS, PC
SKIDMORE     JOHN E            MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       MARVIN       MD      89094548              LAW OFFICES OF PETER G. ANGELOS, PC
SKILES       ROBERT L          MD      24X12000467           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       MARVIN W     MD      24X15000298           LAW OFFICES OF PETER G. ANGELOS, PC
SKILLMAN     GEORGE W          MD      24X09000277           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       MILDRED L    MD      24X14000569           LAW OFFICES OF PETER G. ANGELOS, PC
SKROVANEK    JOSEPH E          PA      C48AB201343           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       MITCHELL R   MD      24X12000468           LAW OFFICES OF PETER G. ANGELOS, PC
SKUROW       TERRY             MD      24X17000205           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       PAUL F       MD      89111525              LAW OFFICES OF PETER G. ANGELOS, PC
SLACK        RONALD            MD      87CG-2446             LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       PAUL J       MD      24X12000804           LAW OFFICES OF PETER G. ANGELOS, PC
SLADE        BARBARA M         MD      24X14000401           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       PAUL W       MD      24X13000535           LAW OFFICES OF PETER G. ANGELOS, PC
SLADICS      JOSEPH J          MD      92014544              LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       PHILLIP F    MD      24X13000519           LAW OFFICES OF PETER G. ANGELOS, PC
SLAGLE       HENRY J           MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       RAYMOND T    MD      88CG-566/51/166       LAW OFFICES OF PETER G. ANGELOS, PC
SLATTERY     LAWRENCE          MD      89111526              LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       RICHARD A    MD      24X14000416           LAW OFFICES OF PETER G. ANGELOS, PC
SLAYSMAN     DORIS L           MD      24X13000166           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       RICHARD F    MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC
SLEMBECKER   GEORGE            MD      24X12001039           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       ROBERT H     MD      CAL90-14262           LAW OFFICES OF PETER G. ANGELOS, PC
SLENBAKER    HORACE L.         MD      86CG-744              LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       ROBERT J     MD      91137503              LAW OFFICES OF PETER G. ANGELOS, PC
SLICK        BETTY             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       ROBERT L     MD      89286519              LAW OFFICES OF PETER G. ANGELOS, PC
SLICK        EDWARD E          MD      87CG-3046             LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       ROBERT W     MD      24X17000112           LAW OFFICES OF PETER G. ANGELOS, PC
SLIMMER      CARNES L          MD      88057544              LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       RONALD C     MD      91109523              LAW OFFICES OF PETER G. ANGELOS, PC
SLIMMER      ROLAND            MD      88CG-451              LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       RONALD L     MD      24X14000494           LAW OFFICES OF PETER G. ANGELOS, PC
SLIWA        JOSEPH            MD      24X15000187           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       SAMUEL N     MD      24X12000842           LAW OFFICES OF PETER G. ANGELOS, PC
SLIWA        JOSEPH            MD      87CG-857              LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       THOMAS P     MD      91221521              LAW OFFICES OF PETER G. ANGELOS, PC
SMALL        ALTON H           MD      92304516              LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       THOMAS W     MD      24X13000128           LAW OFFICES OF PETER G. ANGELOS, PC
SMALL        GLENN M           MD      87CG-2490/41160       LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       TRESSLER W   MD      87CG-2450/41120       LAW OFFICES OF PETER G. ANGELOS, PC
SMALL        JOHN H            PA      3489_TL               LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       TYNAN        MD      24X14000503           LAW OFFICES OF PETER G. ANGELOS, PC
SMALL        JOSEPH            MD      88CG4885188           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       VESTON       MD      90061507              LAW OFFICES OF PETER G. ANGELOS, PC
SMALLWOOD    ELMER             MD      90274631              LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       WALTER       MD      92258533              LAW OFFICES OF PETER G. ANGELOS, PC
SMELGUS      ANTHONY A         MD      24X13000628           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       WALTER C     MD      CAL89-17146           LAW OFFICES OF PETER G. ANGELOS, PC
SMEROWSKI    JAMES F           MD      24X11000705           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       WALTER R     PA      C48AB201610           LAW OFFICES OF PETER G. ANGELOS, PC
SMILARDO     CARMEN T          MD      91109521              LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       WENDELL J    TN      ADMIN                 LAW OFFICES OF PETER G. ANGELOS, PC
SMIT         HENRY W           MD      87CG-1424             LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       WILBERT H    MD      4489CV                LAW OFFICES OF PETER G. ANGELOS, PC
SMITH        ABBY              MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       WILLIAM      MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
SMITH        ABBY J            MD      24X16000338           LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       WILLIAM A    MD      9026-4520             LAW OFFICES OF PETER G. ANGELOS, PC
SMITH        ALEXANDER         MD      87CG-3035             LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       WILLIAM D    MD      24X17000052           LAW OFFICES OF PETER G. ANGELOS, PC
SMITH        ALFRED B          MD      UNKNOWN               LAW OFFICES OF PETER G. ANGELOS, PC          SMITH       WILLIAM K    MD      24X13000712           LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                   Appendix A - 231
                                            Case 17-03105                      Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                                 Document Page 250 of 624
Claimant        Claimant          State                                                                          Claimant       Claimant          State
Last Name       First Name        Filed   Docket Number             Primary Plaintiff Counsel                    Last Name      First Name        Filed   Docket Number           Primary Plaintiff Counsel
SMITH           WILLIAM L         MD      91171524                  LAW OFFICES OF PETER G. ANGELOS, PC          SPILMAN        JAMES C           MD      91319508                LAW OFFICES OF PETER G. ANGELOS, PC
SMITH           WILLIAM L         MD      91310501                  LAW OFFICES OF PETER G. ANGELOS, PC          SPINOLA        OSCAR             FL      91-57420                LAW OFFICES OF PETER G. ANGELOS, PC
SMITH           WILLIAM R         MD      24X14000529               LAW OFFICES OF PETER G. ANGELOS, PC          SPIVEY         EARL E            MD      24X04000206             LAW OFFICES OF PETER G. ANGELOS, PC
SMITH           WILLIAM S         MD      CAL90-17632               LAW OFFICES OF PETER G. ANGELOS, PC          SPIVEY         EVERING H         MD      24X14000220             LAW OFFICES OF PETER G. ANGELOS, PC
SMITH           WILLIE L          MD      89104543                  LAW OFFICES OF PETER G. ANGELOS, PC          SPIVEY         SCOTT M           MD      24X15000276             LAW OFFICES OF PETER G. ANGELOS, PC
SMITH           ZENNO             MD      24X16000586               LAW OFFICES OF PETER G. ANGELOS, PC          SPIVEY         VIRGINIA          MD      24X17000202             LAW OFFICES OF PETER G. ANGELOS, PC
SMITH           ZENNO             MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          SPONAUGLE      CHARLES D         MD      8729-4566               LAW OFFICES OF PETER G. ANGELOS, PC
SMITHERS        PAUL L            MD      24X13000185               LAW OFFICES OF PETER G. ANGELOS, PC          SPOONIRE       ANNA M            MD      24X13000412             LAW OFFICES OF PETER G. ANGELOS, PC
SMOCK           JOHN H            MD      87CG-1449/38119           LAW OFFICES OF PETER G. ANGELOS, PC          SPRADLIN       JAMES J           TN      3-684-93                LAW OFFICES OF PETER G. ANGELOS, PC
SMOLKO          JOHN A            MD      24X17000113               LAW OFFICES OF PETER G. ANGELOS, PC          SPRADLIN       JERRY B           TN      2-561-93                LAW OFFICES OF PETER G. ANGELOS, PC
SMOUSE          SHIRLEY           MD      24X16000330               LAW OFFICES OF PETER G. ANGELOS, PC          SPRIGGS        OLIVER J          MD      24X14000076             LAW OFFICES OF PETER G. ANGELOS, PC
SMOUSE          SHIRLEY           MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          SPRING         ELLSWORTH L       MD      90274618                LAW OFFICES OF PETER G. ANGELOS, PC
SMYTH           JOHN C            PA      2813                      LAW OFFICES OF PETER G. ANGELOS, PC          SPRINGER       GLENN F           MD      87CG-98/34/235          LAW OFFICES OF PETER G. ANGELOS, PC
SMYTHE          RAYMOND C         MD      24X15000783               LAW OFFICES OF PETER G. ANGELOS, PC          SPRINKLE       WILLIAM C         MD      24X16000252             LAW OFFICES OF PETER G. ANGELOS, PC
SNECKENBERGER   WILLIAM A. & MA   MD      90274568                  LAW OFFICES OF PETER G. ANGELOS, PC          SPURRIER       GRANT             MD      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC
SNIDER          GLENN D           PA      3653                      LAW OFFICES OF PETER G. ANGELOS, PC          SPURRIER       GRANT B           MD      24X17000081             LAW OFFICES OF PETER G. ANGELOS, PC
SNIDER          JAMES F. & ELIZ   MD      89026547                  LAW OFFICES OF PETER G. ANGELOS, PC          SPURRIER       HARVEY E          MD      92160510                LAW OFFICES OF PETER G. ANGELOS, PC
SNODDERLY       DONALD            MD      15521                     LAW OFFICES OF PETER G. ANGELOS, PC          SQUIRES        CHARLES E         MD      24X11000189             LAW OFFICES OF PETER G. ANGELOS, PC
SNOWBERGER      BETTY             MD      24X13000741               LAW OFFICES OF PETER G. ANGELOS, PC          SQUIRES        JULIUS B. & GEO   MD      90250547                LAW OFFICES OF PETER G. ANGELOS, PC
SNOWBERGER      JOSEPH D. & EVE   MD      17107                     LAW OFFICES OF PETER G. ANGELOS, PC          SROKA          JOHN E            MD      97094520CX395           LAW OFFICES OF PETER G. ANGELOS, PC
SNOWDEN         LOUIS             MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          ST JOHN        THOMAS A          MD      24X17000035             LAW OFFICES OF PETER G. ANGELOS, PC
SNOWDEN         LOUIS E           MD      24X17000268               LAW OFFICES OF PETER G. ANGELOS, PC          ST LOUIS       JOSEPH I          MD      CAL90-15954             LAW OFFICES OF PETER G. ANGELOS, PC
SNYDER          ALBERT W          PA      C48AB20137                LAW OFFICES OF PETER G. ANGELOS, PC          STABILE        FRANK N.          MD      88071577                LAW OFFICES OF PETER G. ANGELOS, PC
SNYDER          ARTHUR C.         MD      90012535                  LAW OFFICES OF PETER G. ANGELOS, PC          STACHOROWSKI   MICHAEL J         MD      24X15000786             LAW OFFICES OF PETER G. ANGELOS, PC
SNYDER          EDWARD H          PA      C48AB20127                LAW OFFICES OF PETER G. ANGELOS, PC          STACK          CARL F            MD      24X15000590             LAW OFFICES OF PETER G. ANGELOS, PC
SNYDER          FREDERICK A       MD      24X17000135               LAW OFFICES OF PETER G. ANGELOS, PC          STACK          CARL F            MD      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC
SNYDER          GARY E            MD      24X13000274               LAW OFFICES OF PETER G. ANGELOS, PC          STADELMAN      JEROME R          MD      24X11000490             LAW OFFICES OF PETER G. ANGELOS, PC
SNYDER          JAMES F           MD      87278525                  LAW OFFICES OF PETER G. ANGELOS, PC          STAFFORD       HENRY O.          MD      97094520CX395           LAW OFFICES OF PETER G. ANGELOS, PC
SNYDER          KENNETH R         MD      91171541                  LAW OFFICES OF PETER G. ANGELOS, PC          STAFFORD       JOHN              MD      6071                    LAW OFFICES OF PETER G. ANGELOS, PC
SNYDER          MARLENE           MD      24X11000825               LAW OFFICES OF PETER G. ANGELOS, PC          STAFFORD       JOHN O            MD      89139503                LAW OFFICES OF PETER G. ANGELOS, PC
SNYDER          MARVIN G.         MD      5516                      LAW OFFICES OF PETER G. ANGELOS, PC          STAHL          ROBERT A. & JOA   PA      3543                    LAW OFFICES OF PETER G. ANGELOS, PC
SNYDER          RALPH C           MD      950526_ADMIN_TL_GP        LAW OFFICES OF PETER G. ANGELOS, PC          STALEY         CECIL             MD      15504                   LAW OFFICES OF PETER G. ANGELOS, PC
SNYDER          RICHARD F         MD      17145                     LAW OFFICES OF PETER G. ANGELOS, PC          STALEY         DAVID             MD      17163                   LAW OFFICES OF PETER G. ANGELOS, PC
SNYDER          RONNIE E.         MD      15594                     LAW OFFICES OF PETER G. ANGELOS, PC          STALEY         WILLIAM & MARY    MD      17158                   LAW OFFICES OF PETER G. ANGELOS, PC
SNYDER          SARAH K           MD      24X15000458               LAW OFFICES OF PETER G. ANGELOS, PC          STALEY         WOLFORD & MARGA   MD      17169                   LAW OFFICES OF PETER G. ANGELOS, PC
SNYDER          WILLIAM G         FL      89-55250-CA-19            LAW OFFICES OF PETER G. ANGELOS, PC          STALGAITIS     JOHN W            PA      C48AB201547             LAW OFFICES OF PETER G. ANGELOS, PC
SODERSTROM      IVAN J            MD      88134503                  LAW OFFICES OF PETER G. ANGELOS, PC          STALLMANN      JOSEPH            MD      24X15000669             LAW OFFICES OF PETER G. ANGELOS, PC
SOHN            JAMES O           MD      88-041559                 LAW OFFICES OF PETER G. ANGELOS, PC          STAMATELOS     PATRICIA A        MD      24X16000216             LAW OFFICES OF PETER G. ANGELOS, PC
SOHN            JOSEPH J          MD      88CG-601                  LAW OFFICES OF PETER G. ANGELOS, PC          STAMATELOS     PATRICIA A        MD      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC
SOLIANI         LIBERO B.         MD      CAL89-18486               LAW OFFICES OF PETER G. ANGELOS, PC          STAMATELOS     RICHARD & PATRI   MD      89062539                LAW OFFICES OF PETER G. ANGELOS, PC
SOLOMAN         JOSEPH J. & PAT   PA      941                       LAW OFFICES OF PETER G. ANGELOS, PC          STAMM          CHARLES W         MD      24X13000264             LAW OFFICES OF PETER G. ANGELOS, PC
SOLT            ROBERT P          PA      C48AB201575               LAW OFFICES OF PETER G. ANGELOS, PC          STAMM          PATRICIA L        MD      24X13000727             LAW OFFICES OF PETER G. ANGELOS, PC
SOMERVILLE      MERVIN M          MD      24X17000302               LAW OFFICES OF PETER G. ANGELOS, PC          STANCLIFF      CHARLES           MD      24X12000900             LAW OFFICES OF PETER G. ANGELOS, PC
SONN            EDWARD J          MD      24X16000032               LAW OFFICES OF PETER G. ANGELOS, PC          STANIEWSKI     WALTER            MD      24X12000718             LAW OFFICES OF PETER G. ANGELOS, PC
SONN            EDWARD J          MD      24X16000032_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          STANIEWSKI     WALTER            MD      89062536                LAW OFFICES OF PETER G. ANGELOS, PC
SONN            EDWARD J          MD      87CG-1527                 LAW OFFICES OF PETER G. ANGELOS, PC          STANKIEWICZ    PETER             MD      24X15000371             LAW OFFICES OF PETER G. ANGELOS, PC
SONNTAG         HERBERT A         MD      91086527                  LAW OFFICES OF PETER G. ANGELOS, PC          STANKIWICZ     MELBA J           MD      24X13000291             LAW OFFICES OF PETER G. ANGELOS, PC
SOOS            MICHAEL R         PA      C48AB201558               LAW OFFICES OF PETER G. ANGELOS, PC          STANLEY        EVERETT           MD      88179511                LAW OFFICES OF PETER G. ANGELOS, PC
SORENSEN        CHARLES F         MD      91319530                  LAW OFFICES OF PETER G. ANGELOS, PC          STAPLES        WILLIAM A         TN      3-312-00                LAW OFFICES OF PETER G. ANGELOS, PC
SORRELL         REVEL T           MD      24X13000315               LAW OFFICES OF PETER G. ANGELOS, PC          STARK          PAUL R.           MD      CV6333                  LAW OFFICES OF PETER G. ANGELOS, PC
SORRENTINO      ALBERT & ROSE V   MD      87CG2983/43/53            LAW OFFICES OF PETER G. ANGELOS, PC          STARKEY        WILLIAM V EAGLE   MD      88351504                LAW OFFICES OF PETER G. ANGELOS, PC
SOS             DONALD            PA      C48AB201419               LAW OFFICES OF PETER G. ANGELOS, PC          STARNOWSKY     JERRY L           PA      2014CV10474AS           LAW OFFICES OF PETER G. ANGELOS, PC
SOSEBEE         HOWARD W. JR &    MD      CAL89-15295               LAW OFFICES OF PETER G. ANGELOS, PC          STARNOWSKY     JERRY L           PA      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC
SOTTIE          JOSEPH            MD      17119                     LAW OFFICES OF PETER G. ANGELOS, PC          STARON         MARY J            MD      24X14000471             LAW OFFICES OF PETER G. ANGELOS, PC
SOUDERS         MARIA             MD      24X14000570               LAW OFFICES OF PETER G. ANGELOS, PC          STARR          ROBERT E.         MD      87CG2995/43/65          LAW OFFICES OF PETER G. ANGELOS, PC
SOUTHARD        WILLIAM H         MD      90208533                  LAW OFFICES OF PETER G. ANGELOS, PC          STATLER        CHARLES E         MD      7719                    LAW OFFICES OF PETER G. ANGELOS, PC
SOUTHERLAND     DAVID L           MD      24X13000733               LAW OFFICES OF PETER G. ANGELOS, PC          STATON         CHARLES D         MD      CAL90-16669             LAW OFFICES OF PETER G. ANGELOS, PC
SOWERS          EDMUND F          MD      91235502                  LAW OFFICES OF PETER G. ANGELOS, PC          STATON         ERNEST S          MD      CAL89-21405             LAW OFFICES OF PETER G. ANGELOS, PC
SPADE           EDWARD C          PA      C48AB20167                LAW OFFICES OF PETER G. ANGELOS, PC          STATON         JOHN R            DC      00006015-93             LAW OFFICES OF PETER G. ANGELOS, PC
SPANGLER        DEBRA L           MD      87CG-120/34/258           LAW OFFICES OF PETER G. ANGELOS, PC          STAUB          GEORGE K          PA      090704313_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
SPANGLER        GENE L            PA      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          STAUDT         EUGENE H          PA      2016CV8788AS            LAW OFFICES OF PETER G. ANGELOS, PC
SPANN           MARK D            MD      24X13000278               LAW OFFICES OF PETER G. ANGELOS, PC          STEBBING       DONALD F          MD      87CG2985/43/55          LAW OFFICES OF PETER G. ANGELOS, PC
SPARR           JOHN R            PA      C48AB20153                LAW OFFICES OF PETER G. ANGELOS, PC          STECH          EDWARD E          PA      C48AB20169              LAW OFFICES OF PETER G. ANGELOS, PC
SPATH           CLIFTON           MD      87CG2982/43/52            LAW OFFICES OF PETER G. ANGELOS, PC          STECKER        WILLIAM V EAGLE   MD      90026508                LAW OFFICES OF PETER G. ANGELOS, PC
SPENCE          JAMES E           MD      24X11000659               LAW OFFICES OF PETER G. ANGELOS, PC          STEDTLER       THOMAS V          MD      87CG-2454/41124         LAW OFFICES OF PETER G. ANGELOS, PC
SPENCE          PAUL              PA      0319_TL                   LAW OFFICES OF PETER G. ANGELOS, PC          STEED          EARL E            FL      91-57421                LAW OFFICES OF PETER G. ANGELOS, PC
SPENCE          RICHARD L.        MD      90187554                  LAW OFFICES OF PETER G. ANGELOS, PC          STEELE         WILLIAM H.        MD      CV6334                  LAW OFFICES OF PETER G. ANGELOS, PC
SPENCER         JAMES T           MD      24X13000552               LAW OFFICES OF PETER G. ANGELOS, PC          STEELMAN       BARBARA J         TN      359914                  LAW OFFICES OF PETER G. ANGELOS, PC
SPENSATELLI     JOHN A            MD      91305506                  LAW OFFICES OF PETER G. ANGELOS, PC          STEELMAN       ERNEST D          TN      247811                  LAW OFFICES OF PETER G. ANGELOS, PC
SPESSATO        LAWRENCE W        MD      24X13000054               LAW OFFICES OF PETER G. ANGELOS, PC          STEFANIS       EMMANUEL          MD      89062540                LAW OFFICES OF PETER G. ANGELOS, PC
SPEVAK          JOHN D            PA      120303753                 LAW OFFICES OF PETER G. ANGELOS, PC          STEFFE         BRUCE             MD      24X14000118             LAW OFFICES OF PETER G. ANGELOS, PC
SPICER          JACK L            MD      92335507                  LAW OFFICES OF PETER G. ANGELOS, PC          STEIN          CATHY C           MD      24X15000305             LAW OFFICES OF PETER G. ANGELOS, PC
SPICER          LAURA M           MD      24X13000755               LAW OFFICES OF PETER G. ANGELOS, PC          STEIN          CATHY C           MD      UNKNOWN_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC
SPIEGEL         LOUIS A           MD      24X14000482               LAW OFFICES OF PETER G. ANGELOS, PC          STEIN          DALE J            PA      C48AB201270             LAW OFFICES OF PETER G. ANGELOS, PC
SPIGONE         JOSEPH J. & PHI   MD      CAL89-15411               LAW OFFICES OF PETER G. ANGELOS, PC          STEIN          DANIEL L          MD      24X13000283             LAW OFFICES OF PETER G. ANGELOS, PC
SPIKER          CHARLES E         MD      7718                      LAW OFFICES OF PETER G. ANGELOS, PC          STEIN          WILLIAM M         MD      24X12000764             LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                                    Appendix A - 232
                                         Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                          Document Page 251 of 624
Claimant     Claimant          State                                                                      Claimant       Claimant          State
Last Name    First Name        Filed   Docket Number         Primary Plaintiff Counsel                    Last Name      First Name        Filed   Docket Number             Primary Plaintiff Counsel
STEINER      WILLIAM H. & LU   MD      90012532              LAW OFFICES OF PETER G. ANGELOS, PC          STOUDT         RAYMOND C. SR.    PA      97-C-1749S_TL             LAW OFFICES OF PETER G. ANGELOS, PC
STEINHAUER   MARY E            PA      131202189             LAW OFFICES OF PETER G. ANGELOS, PC          STOUDT         RICHARD M.        PA      97-C-1554S_TL             LAW OFFICES OF PETER G. ANGELOS, PC
STEM         WALTER L          MD      24X17000071           LAW OFFICES OF PETER G. ANGELOS, PC          STOUT          JOHN J            MD      89026533                  LAW OFFICES OF PETER G. ANGELOS, PC
STENGER      THOMAS W. & LIN   MD      15650                 LAW OFFICES OF PETER G. ANGELOS, PC          STOUT          WORELY R          MD      24X12000482               LAW OFFICES OF PETER G. ANGELOS, PC
STEPHAN      PAUL E            DC      92-CA00962            LAW OFFICES OF PETER G. ANGELOS, PC          STOVER         MILTON H          MD      15685                     LAW OFFICES OF PETER G. ANGELOS, PC
STEPHENS     LAWRENCE & MARY   MD      CV6212                LAW OFFICES OF PETER G. ANGELOS, PC          STOVER         TIMOTHY A         MD      24X11000632               LAW OFFICES OF PETER G. ANGELOS, PC
STEPHENS     RODNEY M          TN      2-213-98              LAW OFFICES OF PETER G. ANGELOS, PC          STRAIT         CHARLES K         MD      91184529                  LAW OFFICES OF PETER G. ANGELOS, PC
STEPP        KARL              MD      87CG-3581             LAW OFFICES OF PETER G. ANGELOS, PC          STRATEMEYER    WILLIAM L         MD      24X13000196               LAW OFFICES OF PETER G. ANGELOS, PC
STEPP        RICHARD P         DC      CA08323-92            LAW OFFICES OF PETER G. ANGELOS, PC          STRAUSNER      PAUL              MD      15623                     LAW OFFICES OF PETER G. ANGELOS, PC
STERLING     CHARLES G         MD      17173                 LAW OFFICES OF PETER G. ANGELOS, PC          STRAWSBURG     MILDRED E         MD      24X15000457               LAW OFFICES OF PETER G. ANGELOS, PC
STERN        GEORGE E          MD      24X13000573           LAW OFFICES OF PETER G. ANGELOS, PC          STREANO        RALPH V           PA      C48AB20141                LAW OFFICES OF PETER G. ANGELOS, PC
STERNER      EDWARD C          PA      C48AB201645           LAW OFFICES OF PETER G. ANGELOS, PC          STREAT         ARTHUR M          MD      24X11000696               LAW OFFICES OF PETER G. ANGELOS, PC
STERNER      JOHN R            PA      C0048AB2000000277     LAW OFFICES OF PETER G. ANGELOS, PC          STREET         PAUL E            MD      91086536                  LAW OFFICES OF PETER G. ANGELOS, PC
STERNER      RICHARD G         PA      C48AB201362           LAW OFFICES OF PETER G. ANGELOS, PC          STREET         WILLIAM G         MD      UNKNOWN                   LAW OFFICES OF PETER G. ANGELOS, PC
STERNER      STEPHEN           MD      89062535              LAW OFFICES OF PETER G. ANGELOS, PC          STREETT        CHARLES           MD      24X12001054               LAW OFFICES OF PETER G. ANGELOS, PC
STETZ        STEPHEN           MD      8727-8797             LAW OFFICES OF PETER G. ANGELOS, PC          STRELECKI      THOMAS M          PA      C48AB201386               LAW OFFICES OF PETER G. ANGELOS, PC
STEVENS      FRANCIS           MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          STREMPEK       RICHARD J         MD      91007536                  LAW OFFICES OF PETER G. ANGELOS, PC
STEVENS      JOHN L            MD      88041560              LAW OFFICES OF PETER G. ANGELOS, PC          STREPPA        JOHN C.           PA      97-18631                  LAW OFFICES OF PETER G. ANGELOS, PC
STEVENS      JOHN W            MD      CAL89-05399           LAW OFFICES OF PETER G. ANGELOS, PC          STREVA         CHARLES S         FL      87-45586-CA-01            LAW OFFICES OF PETER G. ANGELOS, PC
STEVENS      MICHAEL P         MD      24X13000316           LAW OFFICES OF PETER G. ANGELOS, PC          STRICKER       CHARLES B         MD      97094520CX395             LAW OFFICES OF PETER G. ANGELOS, PC
STEVENS      RONALD G          MD      24X11000945           LAW OFFICES OF PETER G. ANGELOS, PC          STRIDER        GEORGE M          MD      24X16000104               LAW OFFICES OF PETER G. ANGELOS, PC
STEVENSON    EDWARD T          MD      CAL89-17602           LAW OFFICES OF PETER G. ANGELOS, PC          STRIDER        GEORGE M          MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC
STEVENSON    LEON T            MD      90045542              LAW OFFICES OF PETER G. ANGELOS, PC          STRIETER       JAMES M           MD      CAL89-07511               LAW OFFICES OF PETER G. ANGELOS, PC
STEVENSON    ROBERT S          MD      88091540              LAW OFFICES OF PETER G. ANGELOS, PC          STRINE         WILLIAM H         MD      24X13000398               LAW OFFICES OF PETER G. ANGELOS, PC
STEVENSON    ROLAND C          MD      24X16000432           LAW OFFICES OF PETER G. ANGELOS, PC          STRITTMATTER   EUGENE C          MD      24X14000301               LAW OFFICES OF PETER G. ANGELOS, PC
STEVENSON    VINCENT S         MD      24X17000446           LAW OFFICES OF PETER G. ANGELOS, PC          STROHL         ROBERT A          PA      C48AB20157                LAW OFFICES OF PETER G. ANGELOS, PC
STEVENSON    VINCENT S         MD      ADMIN                 LAW OFFICES OF PETER G. ANGELOS, PC          STROUMBIS      NIKOLAOS A        MD      24X14000208               LAW OFFICES OF PETER G. ANGELOS, PC
STEWARD      RICHARD P         MD      87CG-1451/38121       LAW OFFICES OF PETER G. ANGELOS, PC          STROUP         CHARLES E         MD      24X11000427               LAW OFFICES OF PETER G. ANGELOS, PC
STEWART      DENNIS            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          STROUP         JOSEPH L          PA      3234                      LAW OFFICES OF PETER G. ANGELOS, PC
STEWART      DENNIS L          MD      24X17000243           LAW OFFICES OF PETER G. ANGELOS, PC          STRUCKO        EVELYN K          MD      24X16000263               LAW OFFICES OF PETER G. ANGELOS, PC
STEWART      HOWARD A          MD      24X16000336           LAW OFFICES OF PETER G. ANGELOS, PC          STRUCKO        EVELYN K          MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC
STEWART      ISIAH             MD      92154548              LAW OFFICES OF PETER G. ANGELOS, PC          STRUCKO        JOHN P            MD      24X16000147               LAW OFFICES OF PETER G. ANGELOS, PC
STEWART      JAMES E           MD      24X11000475           LAW OFFICES OF PETER G. ANGELOS, PC          STRUM          CHARLES A         MD      90012530                  LAW OFFICES OF PETER G. ANGELOS, PC
STEWART      NATHAN N          MD      89111504              LAW OFFICES OF PETER G. ANGELOS, PC          STUCKEY        KENNETH           MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC
STEWART      WC                MD      89111502              LAW OFFICES OF PETER G. ANGELOS, PC          STUCKEY        KENNETH D         MD      24X16000262               LAW OFFICES OF PETER G. ANGELOS, PC
STICKELL     IRVIN D           MD      24X15000383           LAW OFFICES OF PETER G. ANGELOS, PC          STUCKLEY       JAMES W           PA      C48AB201721               LAW OFFICES OF PETER G. ANGELOS, PC
STICKELL     WALTER M          MD      CAL89-13961           LAW OFFICES OF PETER G. ANGELOS, PC          STUCKLEY       LAMONT E          PA      C48AB20143                LAW OFFICES OF PETER G. ANGELOS, PC
STICKMAN     ROBERT N          DC      92-CA14250            LAW OFFICES OF PETER G. ANGELOS, PC          STUMBAUGH      RICHARD           MD      15670                     LAW OFFICES OF PETER G. ANGELOS, PC
STIEMLY      CHARLES J         MD      89006502              LAW OFFICES OF PETER G. ANGELOS, PC          STUMBROSKI     THEODORE          MD      24X13000317               LAW OFFICES OF PETER G. ANGELOS, PC
STIER        CHARLES           PA      1664                  LAW OFFICES OF PETER G. ANGELOS, PC          STUMP          DWIGHT D          PA      2013CV10593AS_ADMIN_TL_   LAW OFFICES OF PETER G. ANGELOS, PC
STILSON      JEROME            MD      24X17000330           LAW OFFICES OF PETER G. ANGELOS, PC          STUMP          WOODROW           MD      5993CV                    LAW OFFICES OF PETER G. ANGELOS, PC
STILSON      JEROME            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          STUMPF         GAIL M.           MD      92154544                  LAW OFFICES OF PETER G. ANGELOS, PC
STINCHCOMB   DANIEL E          MD      24X13000295           LAW OFFICES OF PETER G. ANGELOS, PC          STUMPF         HERBERT C. & SA   MD      CAL90-17639               LAW OFFICES OF PETER G. ANGELOS, PC
STINCHCOMB   DONNA J           MD      24X17000223           LAW OFFICES OF PETER G. ANGELOS, PC          STUMPF         WALLACE E         MD      CAL90-12233               LAW OFFICES OF PETER G. ANGELOS, PC
STINE        HUBERT B          DC      93-CA10725            LAW OFFICES OF PETER G. ANGELOS, PC          STUMPFEL       ALBERT M          MD      91007531                  LAW OFFICES OF PETER G. ANGELOS, PC
STINE        JACK B            MD      87CG-3054             LAW OFFICES OF PETER G. ANGELOS, PC          STUNZ          JOAN              MD      24X12000526               LAW OFFICES OF PETER G. ANGELOS, PC
STINE        JANE B            PA      2873                  LAW OFFICES OF PETER G. ANGELOS, PC          STUPI          GREG              MD      24X16000486               LAW OFFICES OF PETER G. ANGELOS, PC
STINEBAUGH   HARRY W. SR.      MD      8704-4070             LAW OFFICES OF PETER G. ANGELOS, PC          STURGEON       HARRY W           MD      91137512                  LAW OFFICES OF PETER G. ANGELOS, PC
STINNETTE    ROBERT C          MD      24X13000779           LAW OFFICES OF PETER G. ANGELOS, PC          STURGILL       VERNON L          MD      97094520CX395             LAW OFFICES OF PETER G. ANGELOS, PC
STINSON      HENRY W           MD      88CG417/51/17         LAW OFFICES OF PETER G. ANGELOS, PC          SUBOCK         MARION R          MD      87CG-2493/41163           LAW OFFICES OF PETER G. ANGELOS, PC
STINSON      RAYMOND W         MD      88CG454/51/54         LAW OFFICES OF PETER G. ANGELOS, PC          SUBOCK         WILLIAM H         MD      91007505                  LAW OFFICES OF PETER G. ANGELOS, PC
STIPEK       JEROME J          MD      89614503              LAW OFFICES OF PETER G. ANGELOS, PC          SUDDRETH       MANUS E           MD      24X16000319               LAW OFFICES OF PETER G. ANGELOS, PC
STITZEL      GEORGE M          MD      89069520              LAW OFFICES OF PETER G. ANGELOS, PC          SUDER          OGDEN L.          MD      97094520CX395             LAW OFFICES OF PETER G. ANGELOS, PC
STOCKER      TAMI              PA      160204775             LAW OFFICES OF PETER G. ANGELOS, PC          SUECK          WALTER            MD      24X13000354               LAW OFFICES OF PETER G. ANGELOS, PC
STOECKER     CLIFFORD L        MD      88 91CG72052120       LAW OFFICES OF PETER G. ANGELOS, PC          SUGRUE         JOHN M            DC      0006224-94                LAW OFFICES OF PETER G. ANGELOS, PC
STOFFEL      CLIFFORD L        MD      24X11000716           LAW OFFICES OF PETER G. ANGELOS, PC          SUKANICK       JOHN              PA      97-C-1872S_TL             LAW OFFICES OF PETER G. ANGELOS, PC
STOFFREGEN   CHARLES E         MD      87CG-2496/41166       LAW OFFICES OF PETER G. ANGELOS, PC          SUKEENA        RICHARD           PA      C0048AV2000000276         LAW OFFICES OF PETER G. ANGELOS, PC
STOGDALE     JAMES S           MD      24X15000612           LAW OFFICES OF PETER G. ANGELOS, PC          SULLIVAN       FRANK L           MD      950407                    LAW OFFICES OF PETER G. ANGELOS, PC
STOKES       JAMES A           TN      336912                LAW OFFICES OF PETER G. ANGELOS, PC          SULLIVAN       FREDERICK A       MD      7720                      LAW OFFICES OF PETER G. ANGELOS, PC
STOKES       LOUIS C           DC      CA08320-92            LAW OFFICES OF PETER G. ANGELOS, PC          SULLIVAN       HARRY N           MD      91319511                  LAW OFFICES OF PETER G. ANGELOS, PC
STOKES       RONALD L          MD      24X11000890           LAW OFFICES OF PETER G. ANGELOS, PC          SULLIVAN       JAMES E           MD      5409CV                    LAW OFFICES OF PETER G. ANGELOS, PC
STOKES       SAMUEL L          MD      24X15000277           LAW OFFICES OF PETER G. ANGELOS, PC          SULLIVAN       JAMES L           PA      5896                      LAW OFFICES OF PETER G. ANGELOS, PC
STOLER       SAMUEL E          MD      15621                 LAW OFFICES OF PETER G. ANGELOS, PC          SULLIVAN       JAMES T           PA      2576_TL                   LAW OFFICES OF PETER G. ANGELOS, PC
STOLTE       FRANK R           MD      24X14000363           LAW OFFICES OF PETER G. ANGELOS, PC          SULLIVAN       JOHN A            MD      CAL89-14314               LAW OFFICES OF PETER G. ANGELOS, PC
STOLTZFUS    MELVIN A          PA      2016CV2164AS          LAW OFFICES OF PETER G. ANGELOS, PC          SULLIVAN       ROBERT J          MD      88CG457/51/57             LAW OFFICES OF PETER G. ANGELOS, PC
STOMMEL      ROBERT & ANN V    MD      CAL90-22885           LAW OFFICES OF PETER G. ANGELOS, PC          SUMMERS        RL                TN      3-403-00                  LAW OFFICES OF PETER G. ANGELOS, PC
STONE        ALBERT R. & WIL   MD      CAL90-22889           LAW OFFICES OF PETER G. ANGELOS, PC          SUMTER         THOMAS A          MD      24X14000029               LAW OFFICES OF PETER G. ANGELOS, PC
STONE        ALLEN S           MD      24X14000153           LAW OFFICES OF PETER G. ANGELOS, PC          SURESCH        GEORGE F          MD      90285504                  LAW OFFICES OF PETER G. ANGELOS, PC
STONE        DANIEL E          MD      24X11000894           LAW OFFICES OF PETER G. ANGELOS, PC          SURRATT        MILLARD J         MD      91184538                  LAW OFFICES OF PETER G. ANGELOS, PC
STONE        FLOYD J           PA      4925                  LAW OFFICES OF PETER G. ANGELOS, PC          SUTER          CYRUS W. & JACQ   PA      452                       LAW OFFICES OF PETER G. ANGELOS, PC
STONE        WILLIAM L         MD      CAL89-10291           LAW OFFICES OF PETER G. ANGELOS, PC          SUTHARD        IRVIN D           MD      24X11000359               LAW OFFICES OF PETER G. ANGELOS, PC
STONER       FRED E            MD      24X14000370           LAW OFFICES OF PETER G. ANGELOS, PC          SUTHERLAND     THOMAS L.         MD      97094520CX395             LAW OFFICES OF PETER G. ANGELOS, PC
STONER       ROBERT W          MD      15604                 LAW OFFICES OF PETER G. ANGELOS, PC          SUTPHIN        WILLIAM E         MD      90012534                  LAW OFFICES OF PETER G. ANGELOS, PC
STONER       WARREN            MD      17138                 LAW OFFICES OF PETER G. ANGELOS, PC          SUTTON         JAMES A           PA      C48AB201341               LAW OFFICES OF PETER G. ANGELOS, PC
STORIE       DOUGLAS C         MD      88CG-437/51/37        LAW OFFICES OF PETER G. ANGELOS, PC          SVOBODA        JOSEPH            MD      92230507                  LAW OFFICES OF PETER G. ANGELOS, PC
STORM        SHIRLEY G         MD      24X13000653           LAW OFFICES OF PETER G. ANGELOS, PC          SVOBODA        MILDRED E.        MD      90264524                  LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                               Appendix A - 233
                                          Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                                           Document Page 252 of 624
Claimant       Claimant         State                                                                      Claimant    Claimant      State
Last Name      First Name       Filed   Docket Number         Primary Plaintiff Counsel                    Last Name   First Name    Filed   Docket Number         Primary Plaintiff Counsel
SWAIN          ALFRED E         MD      17206                 LAW OFFICES OF PETER G. ANGELOS, PC          TAYLOR      STANLEY J     MD      15658                 LAW OFFICES OF PETER G. ANGELOS, PC
SWAIN          RICHARD          MD      17207                 LAW OFFICES OF PETER G. ANGELOS, PC          TAYLOR      TOM           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
SWAN           JOHN W           MD      7721                  LAW OFFICES OF PETER G. ANGELOS, PC          TAYLOR      TOM A         MD      24X17000088           LAW OFFICES OF PETER G. ANGELOS, PC
SWAN           JOHN W           DC      93-CA11079            LAW OFFICES OF PETER G. ANGELOS, PC          TAYLOR      WILLIAM       MD      89062522              LAW OFFICES OF PETER G. ANGELOS, PC
SWANGER        GERALD R         MD      5410CV                LAW OFFICES OF PETER G. ANGELOS, PC          TAYLOR      WILLIAM L     MD      89272528              LAW OFFICES OF PETER G. ANGELOS, PC
SWARTZ         DAVID            PA      C48AB201632           LAW OFFICES OF PETER G. ANGELOS, PC          TAYLOR      WILLIAM S     MD      24X13000537           LAW OFFICES OF PETER G. ANGELOS, PC
SWARTZ         ROBYN L          MD      24X13000667           LAW OFFICES OF PETER G. ANGELOS, PC          TEETS       CARL J        MD      24X16000011           LAW OFFICES OF PETER G. ANGELOS, PC
SWAUGER        CECIL            MD      7722                  LAW OFFICES OF PETER G. ANGELOS, PC          TEETS       CARL J        MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
SWEAT          GARY             MD      24X17000327           LAW OFFICES OF PETER G. ANGELOS, PC          TELLO       DEBRA M       MD      24X17000021           LAW OFFICES OF PETER G. ANGELOS, PC
SWEAT          GARY             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          TENORIO     VICTOR        MD      91137509              LAW OFFICES OF PETER G. ANGELOS, PC
SWEET          JOHN B           MD      91184539              LAW OFFICES OF PETER G. ANGELOS, PC          TERRELL     DANIEL E.     MD      87278589              LAW OFFICES OF PETER G. ANGELOS, PC
SWEIGARD       CHARLES B. SR.   PA      97-C-1554S_TL         LAW OFFICES OF PETER G. ANGELOS, PC          TERRY       PAUL E        MD      87CG-2425/41/95       LAW OFFICES OF PETER G. ANGELOS, PC
SWEITZER       BRUCE K          MD      91319507              LAW OFFICES OF PETER G. ANGELOS, PC          TERRY       RODNEY J      MD      24X16000089           LAW OFFICES OF PETER G. ANGELOS, PC
SWICK          RAY M            MD      CV6323                LAW OFFICES OF PETER G. ANGELOS, PC          TERZIGNI    ANNA S        MD      24X14000202           LAW OFFICES OF PETER G. ANGELOS, PC
SWIFT          TALBERT W        MD      24X14000428           LAW OFFICES OF PETER G. ANGELOS, PC          TERZIGNI    LOUIS         MD      88CG-519              LAW OFFICES OF PETER G. ANGELOS, PC
SWIGER         ROY B            MD      8721-2539             LAW OFFICES OF PETER G. ANGELOS, PC          TESAR       FRANK R       MD      87CG3662/45/132       LAW OFFICES OF PETER G. ANGELOS, PC
SWIGERT        FRED             MD      17168                 LAW OFFICES OF PETER G. ANGELOS, PC          TEVIS       JOSEPH J      DC      CA-11099-89           LAW OFFICES OF PETER G. ANGELOS, PC
SWISTON        JOSEPH J         MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          TEVIS       JOSEPH J      MD      CAL89-20704           LAW OFFICES OF PETER G. ANGELOS, PC
SYDNOR         HEMPSAL          MD      9025053               LAW OFFICES OF PETER G. ANGELOS, PC          THANNER     LAWRENCE J    MD      89237513              LAW OFFICES OF PETER G. ANGELOS, PC
SYDNOR         NORMAN L. JR.    MD      88328505              LAW OFFICES OF PETER G. ANGELOS, PC          THANOS      NIKOLAOS      MD      24X17000041           LAW OFFICES OF PETER G. ANGELOS, PC
SYDNOR         THOMAS W         MD      24X15000088           LAW OFFICES OF PETER G. ANGELOS, PC          THANOS      NIKOLAOS      MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
SYKES          JAMES J          MD      24X12000992           LAW OFFICES OF PETER G. ANGELOS, PC          THEIS       TERRY G       MD      93197510              LAW OFFICES OF PETER G. ANGELOS, PC
SYNOWSKI       JOSEPH J         MD      89139504              LAW OFFICES OF PETER G. ANGELOS, PC          THEISS      JAMES         MD      94325506              LAW OFFICES OF PETER G. ANGELOS, PC
SZCEZEPANSKI   RICHARD A        PA      C48AB201365           LAW OFFICES OF PETER G. ANGELOS, PC          THERON      STEPHEN G     MD      CAL89-23331           LAW OFFICES OF PETER G. ANGELOS, PC
SZECH          EDWARD           MD      88057545              LAW OFFICES OF PETER G. ANGELOS, PC          THIBODEAU   BENOIT        MD      24X11000563           LAW OFFICES OF PETER G. ANGELOS, PC
SZELIGA        LOUIS H          MD      91184515              LAW OFFICES OF PETER G. ANGELOS, PC          THIEME      CURTIS W      PA      C48AB201227           LAW OFFICES OF PETER G. ANGELOS, PC
SZEPSEY        STEPHEN J        MD      CAL90-17624           LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      ANNE L        MD      24X15000030           LAW OFFICES OF PETER G. ANGELOS, PC
SZPATURO       MICKEY N         MD      88CG-3075/43145       LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      ANTHONY H     MD      24X13000780           LAW OFFICES OF PETER G. ANGELOS, PC
SZULBORSKI     BRUCE C          PA      C48AB201361           LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      BRUCE         MD      24X14000117           LAW OFFICES OF PETER G. ANGELOS, PC
SZWABOWSKI     EDWARD S         MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      CORRINE H     MD      24X16000452           LAW OFFICES OF PETER G. ANGELOS, PC
TABRON         PRYMAS M         MD      24X13000477           LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      DAVID A       DC      0009351-94            LAW OFFICES OF PETER G. ANGELOS, PC
TABRON         RICHARD          MD      24X14000467           LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      DAVID P       MD      24X14000254           LAW OFFICES OF PETER G. ANGELOS, PC
TADLE          RICARDO A        MD      CAL90-18244           LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      DONALD E      MD      24X13000665           LAW OFFICES OF PETER G. ANGELOS, PC
TAFFETANI      LOUIS            MD      24X13000268           LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      DONALD E      MD      88CG-592/51/192       LAW OFFICES OF PETER G. ANGELOS, PC
TAKACS         EUGENE J         PA      C48AB201414           LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      DWIGHT        MD      24X17000136           LAW OFFICES OF PETER G. ANGELOS, PC
TALLEY         JOHN             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      EUGENE J      MD      15616                 LAW OFFICES OF PETER G. ANGELOS, PC
TALLEY         JOHN M.          MD      88112522              LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      EVELYN        MD      24X16000468           LAW OFFICES OF PETER G. ANGELOS, PC
TAMANINI       ANTHONY          MD      89272530              LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      JAMES A       MD      24X15000211           LAW OFFICES OF PETER G. ANGELOS, PC
TANA           JANET M          MD      24X11000547           LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      JAMES A       MD      87CG-840              LAW OFFICES OF PETER G. ANGELOS, PC
TANNER         NATHANIEL L      MD      89062543              LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      JAMES C       PA      984                   LAW OFFICES OF PETER G. ANGELOS, PC
TARI           MEHMET           MD      15,522                LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      JAMES E       MD      90348510              LAW OFFICES OF PETER G. ANGELOS, PC
TART           HERBERT          MD      24X12001040           LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      JEFF          MD      89062519              LAW OFFICES OF PETER G. ANGELOS, PC
TART           JD               MD      24X12000471           LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      JESSIE        MD      24X13000611           LAW OFFICES OF PETER G. ANGELOS, PC
TARVER         RONALD N         MD      24X11000756           LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      JOHN A        MD      24X14000276           LAW OFFICES OF PETER G. ANGELOS, PC
TATE           JOSEPH           MD      92304517              LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      JOHN B        MD      24X12001021           LAW OFFICES OF PETER G. ANGELOS, PC
TATE           RAYMOND          MD      89317505              LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      JOHN C        MD      24X17000506           LAW OFFICES OF PETER G. ANGELOS, PC
TATE           THOMAS W         MD      87CG-2524/41194       LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      JOHN L        MD      90274533              LAW OFFICES OF PETER G. ANGELOS, PC
TATE           WILLIAM          MD      24X11000570           LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      JOHNNIE L     MD      89244539              LAW OFFICES OF PETER G. ANGELOS, PC
TAWNEY         LEWIS S          MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      JOSEPH W      PA      170602436             LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         BRENARD J        MD      24X15000198           LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      JUNE E        MD      24X14000028           LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         CLYDE L          MD      24X14000420           LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      KAREN L       MD      24X13000661           LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         CRAIG S          MD      24X11000639           LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      LEONARD       MD      15555                 LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         CYRUS            MD      89068544              LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      LILLIAN V     MD      24X17000352           LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         DOUGLAS B        MD      91007504              LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      MARY G        MD      24X16000067           LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         EUGENE           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      RAPHAEL       MD      87CG-1349             LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         EUGENE R         MD      24X16000205           LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      ROBERT        MD      89164511              LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         EUGENE V         MD      88 91CG72252122       LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      ROBERT L      MD      24X13000536           LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         GEORGE G         MD      24X14000294           LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      ROBERT L      MD      24X16000047           LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         GEORGE G         MD      86CG-657              LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      RODERICK B.   MD      9015-6530             LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         GLENN C          MD      24X13000267           LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS      WOODROW W     MD      CAL90-03234           LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         JOHN G           MD      88328533              LAW OFFICES OF PETER G. ANGELOS, PC          THOMASON    JAMES W       MD      24X13000719           LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         JOHN J           MD      24X14000553           LAW OFFICES OF PETER G. ANGELOS, PC          THOMMEN     FRANCIS V     MD      90012542              LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         JOHN K           MD      90274569              LAW OFFICES OF PETER G. ANGELOS, PC          THOMPKINS   JESSE W       DC      0008319-92            LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         JOHN W           MD      86CG-2813             LAW OFFICES OF PETER G. ANGELOS, PC          THOMPSON    ARCHIE R      MD      24X11000421           LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         JOSEPH           MD      88328537              LAW OFFICES OF PETER G. ANGELOS, PC          THOMPSON    CHARLES J     MD      24X15000173           LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         JOSEPH D         VA      003CL1200072200       LAW OFFICES OF PETER G. ANGELOS, PC          THOMPSON    CHARLES J     MD      CAL89-07507           LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         LARIE            MD      88091519              LAW OFFICES OF PETER G. ANGELOS, PC          THOMPSON    CHARLES W     TN      3-674-94              LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         MARK C           MD      24X11000637           LAW OFFICES OF PETER G. ANGELOS, PC          THOMPSON    CLIFFORD F    MD      91213505              LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         MARLIN           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          THOMPSON    DONALD F      DC      93-CA05981            LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         MARLIN R         MD      24X17000267           LAW OFFICES OF PETER G. ANGELOS, PC          THOMPSON    DONALD R      MD      87CG-3092/43162       LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         ODELL            PA      ADMIN                 LAW OFFICES OF PETER G. ANGELOS, PC          THOMPSON    ERNEST        MD      90274591              LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         PHILIP N         MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          THOMPSON    FREDERICK R   MD      88CG-600/51/200       LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         RALPH            MD      88200504              LAW OFFICES OF PETER G. ANGELOS, PC          THOMPSON    GEORGE        PA      1721_TL               LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         RAYMOND W        MD      90208542              LAW OFFICES OF PETER G. ANGELOS, PC          THOMPSON    HENRY J       MD      24X16000529           LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         ROSELINE B       MD      24X14000094           LAW OFFICES OF PETER G. ANGELOS, PC          THOMPSON    LEROY L       MD      92154541              LAW OFFICES OF PETER G. ANGELOS, PC
TAYLOR         SELLARD S        MD      90274625              LAW OFFICES OF PETER G. ANGELOS, PC          THOMPSON    LEWIS         MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                     Appendix A - 234
                                          Case 17-03105                   Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                            Document Page 253 of 624
Claimant      Claimant          State                                                                       Claimant        Claimant          State
Last Name     First Name        Filed   Docket Number          Primary Plaintiff Counsel                    Last Name       First Name        Filed   Docket Number         Primary Plaintiff Counsel
THOMPSON      LEWIS B           MD      24X14000468            LAW OFFICES OF PETER G. ANGELOS, PC          TRAFTON         RICHARD A         MD      91123503              LAW OFFICES OF PETER G. ANGELOS, PC
THOMPSON      LEWIS B           MD      24X17000361            LAW OFFICES OF PETER G. ANGELOS, PC          TRAGESER        ALBERT J          MD      24X12000473           LAW OFFICES OF PETER G. ANGELOS, PC
THOMPSON      RICHARD F         MD      CAL89-20138            LAW OFFICES OF PETER G. ANGELOS, PC          TRAIL           DARHL E           MD      CV7723                LAW OFFICES OF PETER G. ANGELOS, PC
THOMPSON      ROBERT B          MD      24X16000367            LAW OFFICES OF PETER G. ANGELOS, PC          TRANMER         PRESTON E         MD      24X12000025           LAW OFFICES OF PETER G. ANGELOS, PC
THOMPSON      ROSCOE            TN      115017                 LAW OFFICES OF PETER G. ANGELOS, PC          TRAVERS         MELVIN A          MD      87CG-3629/45/99       LAW OFFICES OF PETER G. ANGELOS, PC
THOMPSON      WHEELER           MD      88112515               LAW OFFICES OF PETER G. ANGELOS, PC          TRAVIS          LAWRENCE F        MD      24X16000460           LAW OFFICES OF PETER G. ANGELOS, PC
THOMPSON      WILLIAM H         MD      24X12000642            LAW OFFICES OF PETER G. ANGELOS, PC          TRAVIS          LAWRENCE J        MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
THOMPSON      WILLIAM H         MD      24X12001152            LAW OFFICES OF PETER G. ANGELOS, PC          TRAYLOR         JOSEPH R          MD      24X12000550           LAW OFFICES OF PETER G. ANGELOS, PC
THORICHT      RICHARD L         MD      15618                  LAW OFFICES OF PETER G. ANGELOS, PC          TRAYNHAM        CHARLIE J         MD      24X17000055           LAW OFFICES OF PETER G. ANGELOS, PC
THORNTON      GARY S            MD      24X12001145            LAW OFFICES OF PETER G. ANGELOS, PC          TRAYNHAM        JOE               MD      90250534              LAW OFFICES OF PETER G. ANGELOS, PC
THORNTON      MELVIN W          MD      CAL89-15291            LAW OFFICES OF PETER G. ANGELOS, PC          TREICHLER       EDGAR E           PA      2014CV10099AS         LAW OFFICES OF PETER G. ANGELOS, PC
THORPE        ALICE P           MD      24X14000225            LAW OFFICES OF PETER G. ANGELOS, PC          TREICHLER       EDGAR E           PA      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
THORPE        WILLIE            MD      90026519               LAW OFFICES OF PETER G. ANGELOS, PC          TRELLA          THOMAS J          PA      C48AB201370           LAW OFFICES OF PETER G. ANGELOS, PC
THURNER       ORVAL W           PA      98-6050                LAW OFFICES OF PETER G. ANGELOS, PC          TREMPER         HERMAN H          MD      90026516              LAW OFFICES OF PETER G. ANGELOS, PC
TILGHMAN      ANTHONY           MD      UNKNOWN_ADMIN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC          TREPANIER       ANDRE & MARTHA    MD      90002518              LAW OFFICES OF PETER G. ANGELOS, PC
TILGHMAN      ANTHONY L         MD      24X16000495            LAW OFFICES OF PETER G. ANGELOS, PC          TREUTLE         LEON E            MD      24X12001113           LAW OFFICES OF PETER G. ANGELOS, PC
TILGHMAN      ROGER O           MD      CAL89-16094            LAW OFFICES OF PETER G. ANGELOS, PC          TRIBETT         ERNEST E          MD      92014545              LAW OFFICES OF PETER G. ANGELOS, PC
TILLER        OTTIS R           TN      1-408-98_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          TRIBULL         FRANCIS           MD      24X17000357           LAW OFFICES OF PETER G. ANGELOS, PC
TILLERY       BERRY             MD      90274517               LAW OFFICES OF PETER G. ANGELOS, PC          TRIBULL         FRANCIS           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
TILLERY       BERRY             MD      92366502               LAW OFFICES OF PETER G. ANGELOS, PC          TRIEBL          FRANK J           PA      150501294             LAW OFFICES OF PETER G. ANGELOS, PC
TILLERY       ROMEO             MD      UNKNOWN_ADMIN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC          TRIEBL          FRANK J           PA      2732                  LAW OFFICES OF PETER G. ANGELOS, PC
TILLETT       EDGAR D           MD      CAL91-22650            LAW OFFICES OF PETER G. ANGELOS, PC          TRIGGER         CORNELIUS M       MD      87CG-3583/45/53       LAW OFFICES OF PETER G. ANGELOS, PC
TILLETT       IRVING V          DC      93-CA05987             LAW OFFICES OF PETER G. ANGELOS, PC          TRIMBLE         THOMAS E          MD      24X13000484           LAW OFFICES OF PETER G. ANGELOS, PC
TILLETT       JOHN F            MD      CAL90-15960            LAW OFFICES OF PETER G. ANGELOS, PC          TRIONFO         FRANK M           MD      93120520              LAW OFFICES OF PETER G. ANGELOS, PC
TILLEY        JOSEPH            MD      UNKNOWN_ADMIN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC          TRIONFO         JOSEPH J          MD      24X07000217ELS        LAW OFFICES OF PETER G. ANGELOS, PC
TILLEY        JOSEPH R          MD      24X16000335            LAW OFFICES OF PETER G. ANGELOS, PC          TRIONFO         JOSEPH J          MD      88CG409/51/9OWENS     LAW OFFICES OF PETER G. ANGELOS, PC
TILLMAN       LLOYD             MD      87CG-1382              LAW OFFICES OF PETER G. ANGELOS, PC          TRIONFO         JOSEPH J          MD      88CG409/51/9PITT      LAW OFFICES OF PETER G. ANGELOS, PC
TILLMAN       RONALD            MD      24X11000797            LAW OFFICES OF PETER G. ANGELOS, PC          TRIONFO         PETER J           MD      91179508              LAW OFFICES OF PETER G. ANGELOS, PC
TIMAR         JOSEPH A          PA      C48AB201719            LAW OFFICES OF PETER G. ANGELOS, PC          TRIONFO         PHILLIP & GENEV   MD      90012551              LAW OFFICES OF PETER G. ANGELOS, PC
TIMMONS       JAMES H           MD      CAL-89-08782           LAW OFFICES OF PETER G. ANGELOS, PC          TRIVETT         DARRELL L         MD      24X13000618           LAW OFFICES OF PETER G. ANGELOS, PC
TIMMONS       KEVIN             MD      24X17000360            LAW OFFICES OF PETER G. ANGELOS, PC          TROTT           WILLIAM E         MD      87CG-121/34/259       LAW OFFICES OF PETER G. ANGELOS, PC
TIMMONS       KEVIN             MD      UNKNOWN_ADMIN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC          TROTTA          GABRIEL P         MD      24X13000198           LAW OFFICES OF PETER G. ANGELOS, PC
TIMMONS       LUTHER            MD      90285506               LAW OFFICES OF PETER G. ANGELOS, PC          TROUP           JERALD L.         MD      89349510              LAW OFFICES OF PETER G. ANGELOS, PC
TIMMS         PAUL W            MD      24X13000594            LAW OFFICES OF PETER G. ANGELOS, PC          TROUP           ROY J. & DOROTH   MD      89164515              LAW OFFICES OF PETER G. ANGELOS, PC
TIMMS         THOMAS F          MD      24X13000197            LAW OFFICES OF PETER G. ANGELOS, PC          TROXELL         RICHARD W         PA      C48AB201454           LAW OFFICES OF PETER G. ANGELOS, PC
TINKER        RAYMOND M         MD      CAL89-15293            LAW OFFICES OF PETER G. ANGELOS, PC          TROY            ANDREW L          MD      88CG-555              LAW OFFICES OF PETER G. ANGELOS, PC
TINKLER       CHARLES           MD      89286508               LAW OFFICES OF PETER G. ANGELOS, PC          TROYER          DONALD A          MD      91184513              LAW OFFICES OF PETER G. ANGELOS, PC
TIPPETT       WILLIAM W         MD      CAL90-17625            LAW OFFICES OF PETER G. ANGELOS, PC          TRUCKENMILLER   MARGARET          MD      24X14000358           LAW OFFICES OF PETER G. ANGELOS, PC
TIPTON        KENNARD D         MD      24X11000422            LAW OFFICES OF PETER G. ANGELOS, PC          TRUIETT         MELVIN            MD      24X13000255           LAW OFFICES OF PETER G. ANGELOS, PC
TIRABASSI     PATRICA A         MD      24X14000387            LAW OFFICES OF PETER G. ANGELOS, PC          TRUSTY          LLOYD             MD      24X13000563           LAW OFFICES OF PETER G. ANGELOS, PC
TISDALE       HARRIET D         MD      24X11000548            LAW OFFICES OF PETER G. ANGELOS, PC          TRUSTY          REGINALD & JEAN   MD      90026521              LAW OFFICES OF PETER G. ANGELOS, PC
TISDALE       PAUL              MD      87079512               LAW OFFICES OF PETER G. ANGELOS, PC          TSHAMBA         KALEB             MD      24X13000734           LAW OFFICES OF PETER G. ANGELOS, PC
TOBIAS        HENRY E           MD      87CG-2361              LAW OFFICES OF PETER G. ANGELOS, PC          TSUE            SANDRA L          MD      24X17000058           LAW OFFICES OF PETER G. ANGELOS, PC
TOBIASON      NORMAN            MD      92258514               LAW OFFICES OF PETER G. ANGELOS, PC          TUCK            FLORENCE A        MD      24X13000177           LAW OFFICES OF PETER G. ANGELOS, PC
TOCKASH       MICHAEL J         PA      C48AB201536            LAW OFFICES OF PETER G. ANGELOS, PC          TUCKER          JOHN L            MD      90002528              LAW OFFICES OF PETER G. ANGELOS, PC
TODD          WILLIAM W         MD      CAL89-21403            LAW OFFICES OF PETER G. ANGELOS, PC          TUCKER          KAREN M           MD      24X14000321           LAW OFFICES OF PETER G. ANGELOS, PC
TODER         GEORGE S          MD      CAL92-12049            LAW OFFICES OF PETER G. ANGELOS, PC          TUCKER          MELVIN J          MD      24X13000288           LAW OFFICES OF PETER G. ANGELOS, PC
TOLODZIECKI   JERRY             MD      87CG-1436/38106        LAW OFFICES OF PETER G. ANGELOS, PC          TUCKER          MELVIN M.         PA      1008                  LAW OFFICES OF PETER G. ANGELOS, PC
TOLSON        CHARLES R         MD      CAL90-18258            LAW OFFICES OF PETER G. ANGELOS, PC          TUCKER          SAMUEL C          PA      C48AB201035           LAW OFFICES OF PETER G. ANGELOS, PC
TOMBLIN       AVA W             MD      24X11000448            LAW OFFICES OF PETER G. ANGELOS, PC          TUEL            DANIEL L          MD      CAL90-00148           LAW OFFICES OF PETER G. ANGELOS, PC
TOMICK        STANLEY J         MD      88CG-517/51/117        LAW OFFICES OF PETER G. ANGELOS, PC          TUMA            FRANK J           MD      24X13000713           LAW OFFICES OF PETER G. ANGELOS, PC
TOMLIN        RALPH             MD      CAL90-18238            LAW OFFICES OF PETER G. ANGELOS, PC          TUMINELLO       JUDITH V          MD      24X14000221           LAW OFFICES OF PETER G. ANGELOS, PC
TOMLIN        ROBERT L          MD      24X13000225            LAW OFFICES OF PETER G. ANGELOS, PC          TURC            FRANC E.          MD      85CG-3361             LAW OFFICES OF PETER G. ANGELOS, PC
TOMLINSON     WILLIAM T         MD      24X17000281            LAW OFFICES OF PETER G. ANGELOS, PC          TUREK           JAMES J           MD      24X13000261           LAW OFFICES OF PETER G. ANGELOS, PC
TOMS          BERLENE           MD      17148                  LAW OFFICES OF PETER G. ANGELOS, PC          TURLEY          JOHN              MD      5994CV                LAW OFFICES OF PETER G. ANGELOS, PC
TOMS          ROBERT L          MD      15523                  LAW OFFICES OF PETER G. ANGELOS, PC          TURNER          BETTY A           MD      24X15000773           LAW OFFICES OF PETER G. ANGELOS, PC
TONGUE        STANLEY E         MD      24X14000209            LAW OFFICES OF PETER G. ANGELOS, PC          TURNER          EDWARD J          MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC
TONUCI        ANTHONY G         PA      2664                   LAW OFFICES OF PETER G. ANGELOS, PC          TURNER          EUGENE G          MD      92273502              LAW OFFICES OF PETER G. ANGELOS, PC
TOPA          MELVIN            MD      24X14000469            LAW OFFICES OF PETER G. ANGELOS, PC          TURNER          HOWARD & LEANNA   MD      89317509              LAW OFFICES OF PETER G. ANGELOS, PC
TORRENCE      DENNIS            PA      C48AB201432            LAW OFFICES OF PETER G. ANGELOS, PC          TURNER          JOSEPH C          MD      87CG-1474/38144       LAW OFFICES OF PETER G. ANGELOS, PC
TOSADORI      JEANNETTE D       MD      24X12001017            LAW OFFICES OF PETER G. ANGELOS, PC          TURNER          JOSEPH L          MD      92273505              LAW OFFICES OF PETER G. ANGELOS, PC
TOSADORI      RONALD E. & JEA   MD      15641                  LAW OFFICES OF PETER G. ANGELOS, PC          TURNER          KYLE A            TN      275514                LAW OFFICES OF PETER G. ANGELOS, PC
TOSTEN        EARL J.           MD      15542                  LAW OFFICES OF PETER G. ANGELOS, PC          TURNER          LONNIE            MD      92036503              LAW OFFICES OF PETER G. ANGELOS, PC
TOSTI         FERNADO & MARY    MD      90274514               LAW OFFICES OF PETER G. ANGELOS, PC          TURNER          RALPH G. & JUAN   MD      15611                 LAW OFFICES OF PETER G. ANGELOS, PC
TOUCHET       THOMAS M          MD      24X15000003            LAW OFFICES OF PETER G. ANGELOS, PC          TURNER          ROBERT J          MD      89286501              LAW OFFICES OF PETER G. ANGELOS, PC
TOUHILL       JOHN A            PA      2279                   LAW OFFICES OF PETER G. ANGELOS, PC          TURNER          SAM M             MD      24X15000151           LAW OFFICES OF PETER G. ANGELOS, PC
TOUNTASAKIS   ZANIS N           MD      91171503               LAW OFFICES OF PETER G. ANGELOS, PC          TURNER          STEPHEN T         MD      24X11000897           LAW OFFICES OF PETER G. ANGELOS, PC
TOVEY         JAMES             MD      88328503               LAW OFFICES OF PETER G. ANGELOS, PC          TURNIPSEED      JOHN              MD      24X14000154           LAW OFFICES OF PETER G. ANGELOS, PC
TOWERS        ALFRED L          MD      87CG-2518/41188        LAW OFFICES OF PETER G. ANGELOS, PC          TURPIN          BOBBY G           MD      CAL90-16784           LAW OFFICES OF PETER G. ANGELOS, PC
TOWNSEND      GEORGE            DE      UNKNOWN_ADMIN_GP       LAW OFFICES OF PETER G. ANGELOS, PC          TWEEDALE        DAVID C           MD      24X17000073           LAW OFFICES OF PETER G. ANGELOS, PC
TOWNSEND      LEONARD D         MD      24X14000509            LAW OFFICES OF PETER G. ANGELOS, PC          TWINE           JAMES T.          MD      87CG-2989             LAW OFFICES OF PETER G. ANGELOS, PC
TOWNSEND      RICHARD           MD      87CG-2337/41/7         LAW OFFICES OF PETER G. ANGELOS, PC          TYLER           NORMAN            MD      24X17000290           LAW OFFICES OF PETER G. ANGELOS, PC
TOWNSEND      WANDELL W         MD      91184523               LAW OFFICES OF PETER G. ANGELOS, PC          TYLER           NORMAN D          MD      91364502              LAW OFFICES OF PETER G. ANGELOS, PC
TRACEY        EDWARD P          MD      24X13000762            LAW OFFICES OF PETER G. ANGELOS, PC          TYREE           CONRAD V EAGLE    MD      CAL90-16651           LAW OFFICES OF PETER G. ANGELOS, PC
TRACEY        JAMES S           MD      24X14000515            LAW OFFICES OF PETER G. ANGELOS, PC          TYREE           ROBERT & THELMA   MD      CAL90-17640           LAW OFFICES OF PETER G. ANGELOS, PC
TRACEY        THOMAS R          MD      89237522               LAW OFFICES OF PETER G. ANGELOS, PC          TYSON           DONALD D          PA      2015CV5363AS          LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                              Appendix A - 235
                                           Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                            Document Page 254 of 624
Claimant       Claimant          State                                                                      Claimant       Claimant          State
Last Name      First Name        Filed   Docket Number         Primary Plaintiff Counsel                    Last Name      First Name        Filed   Docket Number         Primary Plaintiff Counsel
TYSON          DONALD D          PA      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          VICKERS        JOHN S. JR & MA   PA      452                   LAW OFFICES OF PETER G. ANGELOS, PC
UEBELE         JOHN J.           PA      4396                  LAW OFFICES OF PETER G. ANGELOS, PC          VIDAK          CHARLES           PA      GD99-15959            LAW OFFICES OF PETER G. ANGELOS, PC
ULM            ARVO J.           MD      90274580              LAW OFFICES OF PETER G. ANGELOS, PC          VIENNEAU       GARVICE R         MD      24X16000563           LAW OFFICES OF PETER G. ANGELOS, PC
UMSTOT         THOMAS            MD      89006501              LAW OFFICES OF PETER G. ANGELOS, PC          VIERS          GENE C. & HELEN   MD      89265548              LAW OFFICES OF PETER G. ANGELOS, PC
UNFLAT         GUNTHER K         PA      C48AB201640           LAW OFFICES OF PETER G. ANGELOS, PC          VILLARE        JOHN              PA      2703                  LAW OFFICES OF PETER G. ANGELOS, PC
UNFRIED        FREDERICK M       MD      24X12000375           LAW OFFICES OF PETER G. ANGELOS, PC          VINCENT        DONALD L          DE      00C-12-113ASB         LAW OFFICES OF PETER G. ANGELOS, PC
UNGER          DAVID F           MD      15565                 LAW OFFICES OF PETER G. ANGELOS, PC          VINCENT        JACK GORDON SR    MD      17123                 LAW OFFICES OF PETER G. ANGELOS, PC
UNKART         JOHN W            MD      24X13000250           LAW OFFICES OF PETER G. ANGELOS, PC          VINCK          LARRY E           MD      91171543              LAW OFFICES OF PETER G. ANGELOS, PC
UNKLE          EDWARD H.         MD      88CG-579              LAW OFFICES OF PETER G. ANGELOS, PC          VINESKI        STANLEY V EAGLE   MD      90274525              LAW OFFICES OF PETER G. ANGELOS, PC
UNKLE          ROBERT P          MD      87CG-3551/45/21       LAW OFFICES OF PETER G. ANGELOS, PC          VINSON         JOHN F            MD      87CG-1391             LAW OFFICES OF PETER G. ANGELOS, PC
UPTON          ELMER L. & MATI   MD      89069539              LAW OFFICES OF PETER G. ANGELOS, PC          VIOLA          ISADORE C. V G-   MD      88CG552/51/152        LAW OFFICES OF PETER G. ANGELOS, PC
URBAN          CHARLES N         MD      8730-3536             LAW OFFICES OF PETER G. ANGELOS, PC          VIRTS          THOMAS H          MD      24X17000001           LAW OFFICES OF PETER G. ANGELOS, PC
URBAN          EDWARD A          MD      24X13000319           LAW OFFICES OF PETER G. ANGELOS, PC          VITALI         ORESTE            MD      88050524              LAW OFFICES OF PETER G. ANGELOS, PC
URBAN          THEODORE V        MD      87CG-3608/45/78       LAW OFFICES OF PETER G. ANGELOS, PC          VITEK          ALBERT F          MD      88155544              LAW OFFICES OF PETER G. ANGELOS, PC
URBINE         HOWARD JR & HOL   PA      2048                  LAW OFFICES OF PETER G. ANGELOS, PC          VIZZINI        JOHN              MD      24X13000572           LAW OFFICES OF PETER G. ANGELOS, PC
URIK           JOSEPH J          MD      87CG-2519/41189       LAW OFFICES OF PETER G. ANGELOS, PC          VLAKOS         GUS               MD      89026528              LAW OFFICES OF PETER G. ANGELOS, PC
URPS           JOSEPH            MD      24X17000120           LAW OFFICES OF PETER G. ANGELOS, PC          VOCKE          STANLEY T         MD      90274536              LAW OFFICES OF PETER G. ANGELOS, PC
URPS           JOSEPH            MD      87CG3020/43/89        LAW OFFICES OF PETER G. ANGELOS, PC          VOELKER        BERNARD A         MD      24X12000825           LAW OFFICES OF PETER G. ANGELOS, PC
URPS           JOSEPH            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          VOELKER        EDWARD J          MD      24X16000363           LAW OFFICES OF PETER G. ANGELOS, PC
URPS           LLOYD K           MD      87CG2993/43/63        LAW OFFICES OF PETER G. ANGELOS, PC          VOELKER        EDWARD J          MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
URPS           NORMAN L          MD      87CG2977/43/47        LAW OFFICES OF PETER G. ANGELOS, PC          VOELKER        JOHN R            MD      87CG-1523             LAW OFFICES OF PETER G. ANGELOS, PC
UTSEY          EZEKIEL           MD      24X11000906           LAW OFFICES OF PETER G. ANGELOS, PC          VOGT           AMBROSE           MD      8731-3507             LAW OFFICES OF PETER G. ANGELOS, PC
UTT            HOWARD S          MD      CAL89-13706           LAW OFFICES OF PETER G. ANGELOS, PC          VOLLAND        LOUIS W. & FRAN   MD      89104544              LAW OFFICES OF PETER G. ANGELOS, PC
UTZ            WILLIAM W         MD      87CG-2950             LAW OFFICES OF PETER G. ANGELOS, PC          VOLOVNIK       WILLIAM           PA      3999                  LAW OFFICES OF PETER G. ANGELOS, PC
VACCARO        CHRISTOPHER M     MD      24X14000283           LAW OFFICES OF PETER G. ANGELOS, PC          VOLPE          ANTHONY E         PA      ADMIN                 LAW OFFICES OF PETER G. ANGELOS, PC
VACCARO        HELEN M           PA      0543                  LAW OFFICES OF PETER G. ANGELOS, PC          VOLPE          JOSEPH            PA      202_TL                LAW OFFICES OF PETER G. ANGELOS, PC
VACHINO        JOHN V            MD      88CG-531              LAW OFFICES OF PETER G. ANGELOS, PC          VOLPE          RICHARD A         PA      130704278             LAW OFFICES OF PETER G. ANGELOS, PC
VADALA         FRANK J           DE      01C-04-69ASB          LAW OFFICES OF PETER G. ANGELOS, PC          VOLPE          RICHARD A         PA      597                   LAW OFFICES OF PETER G. ANGELOS, PC
VAETH          JOHN J            MD      24X12001057           LAW OFFICES OF PETER G. ANGELOS, PC          VON RESTORFF   DONALD            MD      24X15000666           LAW OFFICES OF PETER G. ANGELOS, PC
VAIL           ARTHUR E          MD      88155548              LAW OFFICES OF PETER G. ANGELOS, PC          VON RESTORFF   JANICE F          MD      24X15000667           LAW OFFICES OF PETER G. ANGELOS, PC
VALENTINE      COURTNEY          MD      24X17000137           LAW OFFICES OF PETER G. ANGELOS, PC          VONNORDECK     ROYDEN B          MD      24X16000107           LAW OFFICES OF PETER G. ANGELOS, PC
VALENTINE      DONALD J          MD      24X16000040           LAW OFFICES OF PETER G. ANGELOS, PC          VORSTEG        WILLIAM R         MD      24X16000217           LAW OFFICES OF PETER G. ANGELOS, PC
VALENTINE      HAROLD D          MD      CV7907                LAW OFFICES OF PETER G. ANGELOS, PC          VORSTEG        WILLIAM R         MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
VALENZA        WILLIAM           MD      89164502              LAW OFFICES OF PETER G. ANGELOS, PC          VOUGHT         ROBERT            PA      C48AB201450           LAW OFFICES OF PETER G. ANGELOS, PC
VALLEN         ALBERT            PA      2733                  LAW OFFICES OF PETER G. ANGELOS, PC          VOYTKO         FORREST C         PA      C48AB201534           LAW OFFICES OF PETER G. ANGELOS, PC
VALMAS         THEODORE P. & F   MD      90250538              LAW OFFICES OF PETER G. ANGELOS, PC          VRABLIC        THOMAS L          MD      24X13000754           LAW OFFICES OF PETER G. ANGELOS, PC
VAN HORN       LESTER L          PA      C48AB20135            LAW OFFICES OF PETER G. ANGELOS, PC          WADDINGTON     JOHN J. III & P   PA      427                   LAW OFFICES OF PETER G. ANGELOS, PC
VAN KIRK       CHARLES W         MD      24X12000576           LAW OFFICES OF PETER G. ANGELOS, PC          WADE           JOHN P            MD      24X15000760           LAW OFFICES OF PETER G. ANGELOS, PC
VANARTSDALEN   ANNA M            PA      0618                  LAW OFFICES OF PETER G. ANGELOS, PC          WAGENER        BERNARD G         MD      8717-0535             LAW OFFICES OF PETER G. ANGELOS, PC
VANCE          RALPH H           MD      24X13000277           LAW OFFICES OF PETER G. ANGELOS, PC          WAGERMAN       MADELINE B        MD      24X12000415           LAW OFFICES OF PETER G. ANGELOS, PC
VANDEVER       GLENDA            TN      375314                LAW OFFICES OF PETER G. ANGELOS, PC          WAGGONER       ROBERT E          MD      89237514              LAW OFFICES OF PETER G. ANGELOS, PC
VANIM          DANIEL W          PA      C48AB201247           LAW OFFICES OF PETER G. ANGELOS, PC          WAGNER         CHARLES           MD      86CG-1637             LAW OFFICES OF PETER G. ANGELOS, PC
VANMETER       DAVID D. & JUDY   MD      CV6230                LAW OFFICES OF PETER G. ANGELOS, PC          WAGNER         CRAIG G           MD      24X11000485           LAW OFFICES OF PETER G. ANGELOS, PC
VANMETER       MILTON L. & JOA   MD      CV6327                LAW OFFICES OF PETER G. ANGELOS, PC          WAGNER         DANIEL L. & MAR   MD      15612                 LAW OFFICES OF PETER G. ANGELOS, PC
VANMETER       TAYLOR J          MD      CV7724                LAW OFFICES OF PETER G. ANGELOS, PC          WAGNER         DONALD            MD      15580                 LAW OFFICES OF PETER G. ANGELOS, PC
VANN           PETER L. & VICK   MD      15624                 LAW OFFICES OF PETER G. ANGELOS, PC          WAGNER         DONALD            PA      1883                  LAW OFFICES OF PETER G. ANGELOS, PC
VANN           WILLIE            MD      87CG-3065             LAW OFFICES OF PETER G. ANGELOS, PC          WAGNER         GEORGE P          MD      CAL89-21780           LAW OFFICES OF PETER G. ANGELOS, PC
VANSHURA       DONALD J          PA      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          WAGNER         HENRY C.          MD      CAL89-21606           LAW OFFICES OF PETER G. ANGELOS, PC
VARELLA        ANTHONY J         MD      24X11000608           LAW OFFICES OF PETER G. ANGELOS, PC          WAGNER         LAWRENCE A        MD      87CG2987/43/57        LAW OFFICES OF PETER G. ANGELOS, PC
VARELLA        ANTHONY J         MD      88050524              LAW OFFICES OF PETER G. ANGELOS, PC          WAGNER         MARION J          MD      24X17000276           LAW OFFICES OF PETER G. ANGELOS, PC
VARELLA        ANTHONY J         MD      88CG-541/51/141       LAW OFFICES OF PETER G. ANGELOS, PC          WAGNER         MARLIN & JOSEPH   MD      89164504              LAW OFFICES OF PETER G. ANGELOS, PC
VARNER         TAMMY             MD      24X14000402           LAW OFFICES OF PETER G. ANGELOS, PC          WAGNER         PAUL G            MD      24X11000881           LAW OFFICES OF PETER G. ANGELOS, PC
VASILAKIS      CHARLES W         MD      91171537              LAW OFFICES OF PETER G. ANGELOS, PC          WAGNER         WALTER C          MD      91305510              LAW OFFICES OF PETER G. ANGELOS, PC
VASILAKIS      MILDRED A         MD      24X13000410           LAW OFFICES OF PETER G. ANGELOS, PC          WAGNER         WILLIAM C         PA      2607_TL               LAW OFFICES OF PETER G. ANGELOS, PC
VASOLD         JAMES M.          MD      8727-8736             LAW OFFICES OF PETER G. ANGELOS, PC          WAGNER         WILLIAM L         MD      CAL90-14375           LAW OFFICES OF PETER G. ANGELOS, PC
VASSAR         JULIAN L          DC      94-CA04844            LAW OFFICES OF PETER G. ANGELOS, PC          WAGNER         WILLIAM T         DC      91-CA02217            LAW OFFICES OF PETER G. ANGELOS, PC
VAUGHN         STEVEN            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          WAGUS          GEORGE W          MD      CV7725                LAW OFFICES OF PETER G. ANGELOS, PC
VAUGHN         STEVEN A          MD      24X17000261           LAW OFFICES OF PETER G. ANGELOS, PC          WAHL           MERRILL J         MD      24X16000305           LAW OFFICES OF PETER G. ANGELOS, PC
VAZQUEZ        JOSE A            MD      24X13000781           LAW OFFICES OF PETER G. ANGELOS, PC          WAIDNER        FREDERICK C. SR   MD      85CG-355 17/63        LAW OFFICES OF PETER G. ANGELOS, PC
VEAL           BETTY G           MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          WAINWRIGHT     WILLIAM           MD      88CG-505/51/105       LAW OFFICES OF PETER G. ANGELOS, PC
VEALE          MATTIE M          MD      24X13000683           LAW OFFICES OF PETER G. ANGELOS, PC          WAJER          ANTHONY A         MD      90285507              LAW OFFICES OF PETER G. ANGELOS, PC
VECCHIONI      JOSEPH R          MD      24X17000070           LAW OFFICES OF PETER G. ANGELOS, PC          WAJER          ANTHONY A         MD      92366503              LAW OFFICES OF PETER G. ANGELOS, PC
VECERA         MATTHEW M         MD      87CG-3575/45/45       LAW OFFICES OF PETER G. ANGELOS, PC          WALBERT        GEORGE H.         MD      5411CV                LAW OFFICES OF PETER G. ANGELOS, PC
VEHRENCAMP     CHARLES W. & MA   MD      90250544              LAW OFFICES OF PETER G. ANGELOS, PC          WALCZAK        JAMES B           MD      24X15000103           LAW OFFICES OF PETER G. ANGELOS, PC
VEIT           SAMUEL S. JR V    MD      88211505              LAW OFFICES OF PETER G. ANGELOS, PC          WALDEN         WILLIAM L         MD      88155530              LAW OFFICES OF PETER G. ANGELOS, PC
VENESEVICH     MICHAEL S         PA      2016CV1344AS          LAW OFFICES OF PETER G. ANGELOS, PC          WALDMANN       PATRICIA A        MD      24X14000323           LAW OFFICES OF PETER G. ANGELOS, PC
VENESEVICH     MICHAEL S         MD      UNKNOWN_ADMIN_GP      LAW OFFICES OF PETER G. ANGELOS, PC          WALDROP        PEARL E           TN      2-306-01              LAW OFFICES OF PETER G. ANGELOS, PC
VENEZIANO      CARMEN            MD      15528                 LAW OFFICES OF PETER G. ANGELOS, PC          WALINSKAS      THEODORE F        MD      91123502              LAW OFFICES OF PETER G. ANGELOS, PC
VENNIE         GEORGE R          MD      24X09000254           LAW OFFICES OF PETER G. ANGELOS, PC          WALKER         CHESTER W         MD      91213509              LAW OFFICES OF PETER G. ANGELOS, PC
VERDIN         ROBERT M          MD      87-08785              LAW OFFICES OF PETER G. ANGELOS, PC          WALKER         EUGENE TAYLOR V   MD      88057546              LAW OFFICES OF PETER G. ANGELOS, PC
VEREEN         ROBERT D          MD      91171516              LAW OFFICES OF PETER G. ANGELOS, PC          WALKER         FRANKLIN          MD      CAL90-18260           LAW OFFICES OF PETER G. ANGELOS, PC
VERMILLION     ARTHUR            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          WALKER         HAROLD G          MD      24X15000031           LAW OFFICES OF PETER G. ANGELOS, PC
VERMILLION     ARTHUR H          MD      24X15000790           LAW OFFICES OF PETER G. ANGELOS, PC          WALKER         MARY A            MD      24X12000429           LAW OFFICES OF PETER G. ANGELOS, PC
VERMILLION     KENNETH D         MD      CAL90-18253           LAW OFFICES OF PETER G. ANGELOS, PC          WALKIEWICZ     ROBERT A          PA      C48AB201633           LAW OFFICES OF PETER G. ANGELOS, PC
VERNON         CLARENCE          PA      C48AB20166            LAW OFFICES OF PETER G. ANGELOS, PC          WALL           THOMAS J. & SHI   MD      90274546              LAW OFFICES OF PETER G. ANGELOS, PC
VICKERS        BRADFORD A        MD      88183535              LAW OFFICES OF PETER G. ANGELOS, PC          WALL           WINT              MD      87CG-2437             LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                             Appendix A - 236
                                         Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                          Document Page 255 of 624
Claimant     Claimant          State                                                                      Claimant       Claimant          State
Last Name    First Name        Filed   Docket Number         Primary Plaintiff Counsel                    Last Name      First Name        Filed   Docket Number         Primary Plaintiff Counsel
WALLACE      CHARLES E         MD      87CG-1351/38/21       LAW OFFICES OF PETER G. ANGELOS, PC          WATSON         MICHAEL L         MD      91184509              LAW OFFICES OF PETER G. ANGELOS, PC
WALLACE      DOUGLAS W         MD      24X13000666           LAW OFFICES OF PETER G. ANGELOS, PC          WATSON         ROBERT P          MD      87CG-2484/41154       LAW OFFICES OF PETER G. ANGELOS, PC
WALLACE      FRANK D           MD      24X14000091           LAW OFFICES OF PETER G. ANGELOS, PC          WATSON         SAMUEL D          MD      87CG-2473/41143       LAW OFFICES OF PETER G. ANGELOS, PC
WALLACE      GEORGE L          MD      90208544              LAW OFFICES OF PETER G. ANGELOS, PC          WATT           ALEXANDER M       MD      24X16000442           LAW OFFICES OF PETER G. ANGELOS, PC
WALLACE      JAMES E           MD      CAL89-22533           LAW OFFICES OF PETER G. ANGELOS, PC          WATT           ALEXANDER M       MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
WALLACE      JAMES G           PA      ADMIN_TL_GP           LAW OFFICES OF PETER G. ANGELOS, PC          WATT           RAYMOND F         MD      88CG4295129           LAW OFFICES OF PETER G. ANGELOS, PC
WALLACE      LOVELL            MD      24X14000543           LAW OFFICES OF PETER G. ANGELOS, PC          WATTS          JAMES L           MD      91086528              LAW OFFICES OF PETER G. ANGELOS, PC
WALLACE      NANCY M           MD      24X14000561           LAW OFFICES OF PETER G. ANGELOS, PC          WATTS          LESTER            MD      87CG-3690             LAW OFFICES OF PETER G. ANGELOS, PC
WALLACE      ROBERT H          MD      CAL89-16171           LAW OFFICES OF PETER G. ANGELOS, PC          WATTS          RODNEY L          MD      24X15000789           LAW OFFICES OF PETER G. ANGELOS, PC
WALLACE      WILLIAM L         MD      89265544              LAW OFFICES OF PETER G. ANGELOS, PC          WEAVER         CHARLES E         MD      15682                 LAW OFFICES OF PETER G. ANGELOS, PC
WALLIS       FRANK & LULA BR   MD      92230509              LAW OFFICES OF PETER G. ANGELOS, PC          WEAVER         EDWINA G          MD      24X17000068           LAW OFFICES OF PETER G. ANGELOS, PC
WALSH        ARTHUR T          PA      0056                  LAW OFFICES OF PETER G. ANGELOS, PC          WEAVER         JOHN F            MD      90274624              LAW OFFICES OF PETER G. ANGELOS, PC
WALSH        MICHAEL E. & EI   PA      1218                  LAW OFFICES OF PETER G. ANGELOS, PC          WEAVER         JOHN L            MD      4622CV                LAW OFFICES OF PETER G. ANGELOS, PC
WALSHINSKY   JOSEPH            MD      87CG-3627             LAW OFFICES OF PETER G. ANGELOS, PC          WEAVER         JOSEPH M          PA      C48AB20155            LAW OFFICES OF PETER G. ANGELOS, PC
WALTER       GEORGE G          MD      93197517              LAW OFFICES OF PETER G. ANGELOS, PC          WEAVER         LARRY             MD      24X15000642           LAW OFFICES OF PETER G. ANGELOS, PC
WALTER       RONALD            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          WEAVER         LEROY & MARGARE   MD      90250545              LAW OFFICES OF PETER G. ANGELOS, PC
WALTER       RONALD J          MD      24X17000082           LAW OFFICES OF PETER G. ANGELOS, PC          WEAVER         LORY F.           MD      4623CV                LAW OFFICES OF PETER G. ANGELOS, PC
WALTERS      CLEO              MD      89111514              LAW OFFICES OF PETER G. ANGELOS, PC          WEAVER         ROBERT J          MD      24X13000714           LAW OFFICES OF PETER G. ANGELOS, PC
WALTERS      RICHARD C         MD      91319520              LAW OFFICES OF PETER G. ANGELOS, PC          WEAVER         WILLIAM R         MD      91305517              LAW OFFICES OF PETER G. ANGELOS, PC
WALTHALL     JOHN A            MD      87CG-2356             LAW OFFICES OF PETER G. ANGELOS, PC          WEBB           LESLIE I          MD      88134505              LAW OFFICES OF PETER G. ANGELOS, PC
WALTMAN      JOHN L            MD      CAL92-17217           LAW OFFICES OF PETER G. ANGELOS, PC          WEBB           OSCAR             MD      87CG-3021             LAW OFFICES OF PETER G. ANGELOS, PC
WALTON       CHARLES           MD      89104547              LAW OFFICES OF PETER G. ANGELOS, PC          WEBER          ELMER             MD      87CG-2332             LAW OFFICES OF PETER G. ANGELOS, PC
WAMALING     CHARLES T         MD      24X11000336           LAW OFFICES OF PETER G. ANGELOS, PC          WEBER          ROBERT            MD      CV6306                LAW OFFICES OF PETER G. ANGELOS, PC
WANCOWICZ    MILTON            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          WEBER          RONALD E          MD      24X13000320           LAW OFFICES OF PETER G. ANGELOS, PC
WANCOWICZ    MILTON J          MD      24X17000340           LAW OFFICES OF PETER G. ANGELOS, PC          WEBER          TIMOTHY           MD      24X17000374           LAW OFFICES OF PETER G. ANGELOS, PC
WANNER       CARL R. V AC&S    PA      961                   LAW OFFICES OF PETER G. ANGELOS, PC          WEBER          WILLIAM           MD      24X17000350           LAW OFFICES OF PETER G. ANGELOS, PC
WANTZ        ROBERT            MD      24X14000510           LAW OFFICES OF PETER G. ANGELOS, PC          WEBER          WILLIAM J         MD      24X13000570           LAW OFFICES OF PETER G. ANGELOS, PC
WARD         CARMEN A          MD      24X17000157           LAW OFFICES OF PETER G. ANGELOS, PC          WEBSTER        DALE L            MD      24X13000234           LAW OFFICES OF PETER G. ANGELOS, PC
WARD         CLEVELAND         MD      89104531              LAW OFFICES OF PETER G. ANGELOS, PC          WEBSTER        DALE L            MD      CAL90-16663           LAW OFFICES OF PETER G. ANGELOS, PC
WARD         DAVID             MD      2016CV1343AS_TL       LAW OFFICES OF PETER G. ANGELOS, PC          WEEKS          JC                MD      89307505              LAW OFFICES OF PETER G. ANGELOS, PC
WARD         DAVID I           PA      2016CV1343AS          LAW OFFICES OF PETER G. ANGELOS, PC          WEEMS          CHARLES           MD      24X17000284           LAW OFFICES OF PETER G. ANGELOS, PC
WARD         DEBORAH J         MD      24X13000782           LAW OFFICES OF PETER G. ANGELOS, PC          WEEMS          DOROTHY E         MD      24X17000096           LAW OFFICES OF PETER G. ANGELOS, PC
WARD         GARY R.           MD      87CG-3000             LAW OFFICES OF PETER G. ANGELOS, PC          WEHR           DAVID J           MD      87CG-3094             LAW OFFICES OF PETER G. ANGELOS, PC
WARD         JOSEPH            MD      24X11000912           LAW OFFICES OF PETER G. ANGELOS, PC          WEIDENHAMMER   CHARLES H         MD      24X13000183           LAW OFFICES OF PETER G. ANGELOS, PC
WARD         RAYMOND           MD      92154546              LAW OFFICES OF PETER G. ANGELOS, PC          WEIERBACH      FRANK W           PA      110702455             LAW OFFICES OF PETER G. ANGELOS, PC
WARD         WILLIAM E         MD      24X13000460           LAW OFFICES OF PETER G. ANGELOS, PC          WEIERBACH      HOWARD I          PA      C48AB20159            LAW OFFICES OF PETER G. ANGELOS, PC
WARE         DONALD C          MD      4621CV                LAW OFFICES OF PETER G. ANGELOS, PC          WEILAND        FRANK E           MD      90285513              LAW OFFICES OF PETER G. ANGELOS, PC
WARE         ROBERT L.         MD      8710-6543             LAW OFFICES OF PETER G. ANGELOS, PC          WEIMER         ROBERT            MD      24X17000307           LAW OFFICES OF PETER G. ANGELOS, PC
WARE         WILLIAM V EAGLE   MD      4548CV                LAW OFFICES OF PETER G. ANGELOS, PC          WEISENMILLER   JOAN              MD      24X12000711           LAW OFFICES OF PETER G. ANGELOS, PC
WAREHIME     ROBERT L          MD      24X13000512           LAW OFFICES OF PETER G. ANGELOS, PC          WEISS          GEORGE E          MD      24X16000553           LAW OFFICES OF PETER G. ANGELOS, PC
WARGULA      ANDREW & REGINA   MD      90274552              LAW OFFICES OF PETER G. ANGELOS, PC          WEISS          PAUL H            PA      C48AB201531           LAW OFFICES OF PETER G. ANGELOS, PC
WARNER       CARROLL N. V EA   MD      88071581              LAW OFFICES OF PETER G. ANGELOS, PC          WEITZEL        LOUISE C          MD      24X14000223           LAW OFFICES OF PETER G. ANGELOS, PC
WARNER       RAYMOND           MD      91171546              LAW OFFICES OF PETER G. ANGELOS, PC          WEITZEL        MARTIN            MD      24X11000471           LAW OFFICES OF PETER G. ANGELOS, PC
WARNICK      ELMER JR V EAGL   MD      87CG-3100/43170       LAW OFFICES OF PETER G. ANGELOS, PC          WELCH          RAYMOND           MD      92335527              LAW OFFICES OF PETER G. ANGELOS, PC
WARNICK      VERNON W          MD      24X13000199           LAW OFFICES OF PETER G. ANGELOS, PC          WELCH          WILLIAM A         MD      88CG550/51/150        LAW OFFICES OF PETER G. ANGELOS, PC
WARREN       BETTY J           MD      24X17000025           LAW OFFICES OF PETER G. ANGELOS, PC          WELLEIN        GRACIE M          MD      24X17000332           LAW OFFICES OF PETER G. ANGELOS, PC
WARREN       FLOYD             MD      89237506              LAW OFFICES OF PETER G. ANGELOS, PC          WELLINGTON     IRVIN             MD      92304514              LAW OFFICES OF PETER G. ANGELOS, PC
WARREN       WILLIE            MD      89237533              LAW OFFICES OF PETER G. ANGELOS, PC          WELLS          CLIFTON           MD      24X13000265           LAW OFFICES OF PETER G. ANGELOS, PC
WARWICK      ROBERT C          DE      01C-06-094ASB         LAW OFFICES OF PETER G. ANGELOS, PC          WELLS          GARY C            TN      18912                 LAW OFFICES OF PETER G. ANGELOS, PC
WASHINGTON   CECILIA J         MD      87133508              LAW OFFICES OF PETER G. ANGELOS, PC          WELLS          IRA W             MD      87CG-627              LAW OFFICES OF PETER G. ANGELOS, PC
WASHINGTON   CLAYTON           MD      24X13000223           LAW OFFICES OF PETER G. ANGELOS, PC          WELLS          JOHN R            MD      24X12001055           LAW OFFICES OF PETER G. ANGELOS, PC
WASHINGTON   DANIEL            MD      90285509              LAW OFFICES OF PETER G. ANGELOS, PC          WELLS          ROLAND E. V EAG   MD      CAL90-16665           LAW OFFICES OF PETER G. ANGELOS, PC
WASHINGTON   GEORGE            MD      CAL91-16590           LAW OFFICES OF PETER G. ANGELOS, PC          WELSCH         FRANK B           MD      92258524              LAW OFFICES OF PETER G. ANGELOS, PC
WASHINGTON   LILLIE M          MD      24X13000738           LAW OFFICES OF PETER G. ANGELOS, PC          WELSCH         THOMAS A          MD      24X14000417           LAW OFFICES OF PETER G. ANGELOS, PC
WASHINGTON   ROBERT D          MD      24X12000805           LAW OFFICES OF PETER G. ANGELOS, PC          WELSH          RICHARD W         MD      24X13000715           LAW OFFICES OF PETER G. ANGELOS, PC
WASHKEVICH   STEPHEN A         MD      24X17000242           LAW OFFICES OF PETER G. ANGELOS, PC          WELSH          RICHARD W         MD      24X16000230           LAW OFFICES OF PETER G. ANGELOS, PC
WASKIS       JOE W             MD      24X11000495           LAW OFFICES OF PETER G. ANGELOS, PC          WELSH          ROBERT W          MD      24X15000340           LAW OFFICES OF PETER G. ANGELOS, PC
WASMUS       JAMES A           MD      91184537              LAW OFFICES OF PETER G. ANGELOS, PC          WELSH          ROBERT W          MD      24X17000191           LAW OFFICES OF PETER G. ANGELOS, PC
WASSER       EDWARD R          PA      1999-C-5527           LAW OFFICES OF PETER G. ANGELOS, PC          WELSH          ROBERT W          MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
WATERS       CHARLES D         MD      24X11000788           LAW OFFICES OF PETER G. ANGELOS, PC          WELSH          WILLIAM           MD      24X14000039           LAW OFFICES OF PETER G. ANGELOS, PC
WATERS       CHARLES D         MD      89062548              LAW OFFICES OF PETER G. ANGELOS, PC          WENDEROTH      OSMUND P. SR.     MD      86CG-451              LAW OFFICES OF PETER G. ANGELOS, PC
WATERS       JS                MD      89062547              LAW OFFICES OF PETER G. ANGELOS, PC          WENGER         CHARLES H. & AN   MD      90012526              LAW OFFICES OF PETER G. ANGELOS, PC
WATERS       JAMES             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          WENK           ROBERT S. JR &    MD      90101502              LAW OFFICES OF PETER G. ANGELOS, PC
WATERS       JAMES A           MD      24X17000063           LAW OFFICES OF PETER G. ANGELOS, PC          WENTWORTH      JAMES P. & JOAN   PA      1568                  LAW OFFICES OF PETER G. ANGELOS, PC
WATERS       MALCAR            MD      24X15000456           LAW OFFICES OF PETER G. ANGELOS, PC          WENTZ          RICHARD D         PA      161100926             LAW OFFICES OF PETER G. ANGELOS, PC
WATERS       STEWART F. & SH   MD      90250546              LAW OFFICES OF PETER G. ANGELOS, PC          WERKHEISER     GLENN             PA      C48AB201533           LAW OFFICES OF PETER G. ANGELOS, PC
WATKINS      ARNETT W          MD      91184517              LAW OFFICES OF PETER G. ANGELOS, PC          WERNER         KIM B             MD      24X12000077           LAW OFFICES OF PETER G. ANGELOS, PC
WATKINS      JAMES E           MD      24X14000142           LAW OFFICES OF PETER G. ANGELOS, PC          WERNER         LOUIS F           MD      91171540              LAW OFFICES OF PETER G. ANGELOS, PC
WATKINS      JOHN H            MD      24X13000104           LAW OFFICES OF PETER G. ANGELOS, PC          WERTZ          CHARLES M         MD      91221511              LAW OFFICES OF PETER G. ANGELOS, PC
WATKINS      LUTHER & RUBY V   MD      CAL89-20140           LAW OFFICES OF PETER G. ANGELOS, PC          WEST           GERALD L          MD      8705-1510             LAW OFFICES OF PETER G. ANGELOS, PC
WATKINS      TIMOTHY B         MD      24X17000299           LAW OFFICES OF PETER G. ANGELOS, PC          WEST           GERALD L          MD      8705-15120            LAW OFFICES OF PETER G. ANGELOS, PC
WATKINS      WILLIAM A         MD      90187558              LAW OFFICES OF PETER G. ANGELOS, PC          WEST           IVAN G            MD      24X12000376           LAW OFFICES OF PETER G. ANGELOS, PC
WATSON       BILLY J           PA      ADMIN                 LAW OFFICES OF PETER G. ANGELOS, PC          WEST           MELVIN            MD      88351505              LAW OFFICES OF PETER G. ANGELOS, PC
WATSON       GERALDINE         MD      24X14000090           LAW OFFICES OF PETER G. ANGELOS, PC          WEST           ROBERT J          MD      24X12000459           LAW OFFICES OF PETER G. ANGELOS, PC
WATSON       LAWRENCE E        MD      24X15000433           LAW OFFICES OF PETER G. ANGELOS, PC          WEST           WESLEY J          PA      C48AB2013001          LAW OFFICES OF PETER G. ANGELOS, PC
WATSON       MAYFORD           TN      237112                LAW OFFICES OF PETER G. ANGELOS, PC          WESTBROOK      DARNELL W         MD      24X17000144           LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                           Appendix A - 237
                                         Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                          Document Page 256 of 624
Claimant     Claimant          State                                                                      Claimant     Claimant          State
Last Name    First Name        Filed   Docket Number         Primary Plaintiff Counsel                    Last Name    First Name        Filed   Docket Number         Primary Plaintiff Counsel
WESTFALL     GLENN E           MD      24X12001119           LAW OFFICES OF PETER G. ANGELOS, PC          WILHELM      CHARLES           MD      24X16000429           LAW OFFICES OF PETER G. ANGELOS, PC
WETZEL       ROBERT            PA      C48AB201436           LAW OFFICES OF PETER G. ANGELOS, PC          WILHELM      CHARLES           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
WETZEL       ROBERT            PA      C48AB201532           LAW OFFICES OF PETER G. ANGELOS, PC          WILHELM      FRANK             MD      88050524              LAW OFFICES OF PETER G. ANGELOS, PC
WEYFORTH     ROBERT            MD      88CG-576              LAW OFFICES OF PETER G. ANGELOS, PC          WILHELM      KENNETH           MD      CV-5859               LAW OFFICES OF PETER G. ANGELOS, PC
WHALEY       SONDRA L          TN      349712                LAW OFFICES OF PETER G. ANGELOS, PC          WILKENS      JOSEPH H          MD      87CG-2958             LAW OFFICES OF PETER G. ANGELOS, PC
WHARTON      PAUL R            MD      24X14000388           LAW OFFICES OF PETER G. ANGELOS, PC          WILKERSON    DAVID E           TN      2-269-00              LAW OFFICES OF PETER G. ANGELOS, PC
WHATMAN      LAWRENCE E        MD      24X13000627           LAW OFFICES OF PETER G. ANGELOS, PC          WILKES       RONALD            MD      24X17000095           LAW OFFICES OF PETER G. ANGELOS, PC
WHEATLEY     ARNOLD            MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          WILKES       ROY L             MD      92335516              LAW OFFICES OF PETER G. ANGELOS, PC
WHEATLEY     BRUCE D           MD      93120523              LAW OFFICES OF PETER G. ANGELOS, PC          WILKINS      FRANCES A         MD      24X13000163           LAW OFFICES OF PETER G. ANGELOS, PC
WHEELER      ROBERT A          MD      90348509              LAW OFFICES OF PETER G. ANGELOS, PC          WILKINS      MAE A             MD      24X12000227           LAW OFFICES OF PETER G. ANGELOS, PC
WHETSTONE    GEORGE F          MD      24X13000639           LAW OFFICES OF PETER G. ANGELOS, PC          WILL         DENNIS G          MD      24X13000654           LAW OFFICES OF PETER G. ANGELOS, PC
WHETZEL      CURTIS O          MD      CAL90-00404           LAW OFFICES OF PETER G. ANGELOS, PC          WILLHAUCK    LOUIS E           MD      92036501              LAW OFFICES OF PETER G. ANGELOS, PC
WHETZEL      VERNON L          MD      89026521              LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMMEE   ROBERT S          PA      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
WHIPPO       RONALD            MD      24X15000629           LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     ANDREW R          MD      24X12000348           LAW OFFICES OF PETER G. ANGELOS, PC
WHITACRE     JAMES J           MD      CV-5947               LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     ARTHUR P          MD      24X04000683           LAW OFFICES OF PETER G. ANGELOS, PC
WHITAKER     BERNARD A         MD      24X13000692           LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     AZARIAH           MD      24X11000511           LAW OFFICES OF PETER G. ANGELOS, PC
WHITBY       FRANK W           MD      8734-1501             LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     BARRY L           MD      24X17000224           LAW OFFICES OF PETER G. ANGELOS, PC
WHITE        ALBERT R          TN      150511                LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     BILL              MD      88351510              LAW OFFICES OF PETER G. ANGELOS, PC
WHITE        CECIL M           MD      24X12000257           LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     CHARLES A         DC      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
WHITE        CHARLES N         MD      24X13000697           LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     DENNIS C          PA      130103892             LAW OFFICES OF PETER G. ANGELOS, PC
WHITE        CLIFFORD          MD      89139510              LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     DOUGLAS           MD      89286511              LAW OFFICES OF PETER G. ANGELOS, PC
WHITE        GEORGE            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     GEORGE E          MD      91109525              LAW OFFICES OF PETER G. ANGELOS, PC
WHITE        GEORGE R          MD      24X17000079           LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     GEORGE P          MD      24X14000329           LAW OFFICES OF PETER G. ANGELOS, PC
WHITE        HANSFORD          MD      CV-6164               LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     GORDON D          PA      2-603-01              LAW OFFICES OF PETER G. ANGELOS, PC
WHITE        HARRY             PA      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     HENRI L           PA      2734                  LAW OFFICES OF PETER G. ANGELOS, PC
WHITE        JAMES E           MD      91221520              LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     HERMAN E.         MD      90045507              LAW OFFICES OF PETER G. ANGELOS, PC
WHITE        JOHNNIE E         MD      88CG-587/51/187       LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     JAMES             MD      9012-4511             LAW OFFICES OF PETER G. ANGELOS, PC
WHITE        JOSEPH C.         MD      8920-2539             LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     JAMES D           MD      24X11000428           LAW OFFICES OF PETER G. ANGELOS, PC
WHITE        JOSEPH G          MD      24X17000253           LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     JAMES D           MD      24X12000167           LAW OFFICES OF PETER G. ANGELOS, PC
WHITE        JOSEPH M          MD      24X12000984           LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     JESSE D           MD      24X12000379           LAW OFFICES OF PETER G. ANGELOS, PC
WHITE        LEE T             MD      CAL90-10415           LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     JOAN E.           MD      89307503              LAW OFFICES OF PETER G. ANGELOS, PC
WHITE        LUTHER            MD      90061503              LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     JOHN              MD      89153517              LAW OFFICES OF PETER G. ANGELOS, PC
WHITE        NORLEY            MD      90285501              LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     JOHN              MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC
WHITE        PHILIP            MD      90026515              LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     JOHN H            MD      UNKNOWN               LAW OFFICES OF PETER G. ANGELOS, PC
WHITE        RUSSELL H         MD      24X13000668           LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     JOHN R            MD      24X12000380           LAW OFFICES OF PETER G. ANGELOS, PC
WHITE        RUSSELL H         MD      91235501              LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     JOHN W            MD      24X12000139           LAW OFFICES OF PETER G. ANGELOS, PC
WHITE        THOMAS            MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     JOSEPH S          MD      24X17000289           LAW OFFICES OF PETER G. ANGELOS, PC
WHITE        WAYNE A           MD      24X14000418           LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     JOSEPH S          MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
WHITE        WESTLEY           MD      89111515              LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     KENNETH E         MD      87CG-1344/38/14       LAW OFFICES OF PETER G. ANGELOS, PC
WHITE        WILLIAM J         MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     LINDBERG          MD      89069518              LAW OFFICES OF PETER G. ANGELOS, PC
WHITEHEAD    CHARLES           MD      CV3650                LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     LOUIS S           MD      24X15000259           LAW OFFICES OF PETER G. ANGELOS, PC
WHITELY      LLOYD D           MD      24X17000013           LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     MARVIN E          TN      241111_ADMIN_TL_GP    LAW OFFICES OF PETER G. ANGELOS, PC
WHITEMAN     PAUL W. & MARY    MD      CV6362                LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     MICHAEL L         MD      24X12001053           LAW OFFICES OF PETER G. ANGELOS, PC
WHITENIGHT   JOHN A            PA      1668                  LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     OSCAR             MD      24X11000820           LAW OFFICES OF PETER G. ANGELOS, PC
WHITFIELD    JOHNNIE M         MD      24X12000057           LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     PATRICK A         MD      24X11000816           LAW OFFICES OF PETER G. ANGELOS, PC
WHITLEY      HARRY G           MD      24X15000085           LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     PAUL D            MD      24X16000556           LAW OFFICES OF PETER G. ANGELOS, PC
WHITLOCK     JAMES R           MD      91305516              LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     RAY R             MD      CV6301                LAW OFFICES OF PETER G. ANGELOS, PC
WHITMAN      RHONDA L.         MD      4998                  LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     ROBERT C          MD      24X16000225           LAW OFFICES OF PETER G. ANGELOS, PC
WHITMIRE     WALLACE H         MD      91184512              LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     ROBERT L          MD      24X14000315           LAW OFFICES OF PETER G. ANGELOS, PC
WHITNEY      ALBERT W. JR V    MD      88CG-404/51/4         LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     ROBERT M          MD      89258522              LAW OFFICES OF PETER G. ANGELOS, PC
WHITT        WALTER K          MD      87CG-2431-41-101      LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     ROBERT R          MD      8713-5585             LAW OFFICES OF PETER G. ANGELOS, PC
WHITTEN      CHESTER           MD      90012536              LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     ROBERT R          MD      88057548              LAW OFFICES OF PETER G. ANGELOS, PC
WHITTLES     JAMES M           DC      93-CA05989            LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     ROBINETTE         MD      24X15000668           LAW OFFICES OF PETER G. ANGELOS, PC
WHITTY       JOHN G. & ALICE   MD      89286550              LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     RONALD A          MD      24X15000655           LAW OFFICES OF PETER G. ANGELOS, PC
WHORTON      FRANK             MD      24X12000790           LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     RONALD B          MD      24X11000423           LAW OFFICES OF PETER G. ANGELOS, PC
WHORTON      FRANK B. & LOIS   MD      CAL90-16449           LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     ROSEMARY E        MD      24X13000739           LAW OFFICES OF PETER G. ANGELOS, PC
WICK         WILLIAM G         MD      87CG-1512             LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     ROWLAND V EAGLE   MD      87CG-3637/45107       LAW OFFICES OF PETER G. ANGELOS, PC
WIDBY        GEORGE W          TN      1-648-94              LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     SAMUEL T          MD      24X12000455           LAW OFFICES OF PETER G. ANGELOS, PC
WIDENER      DONNA L           MD      24X14000009           LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     THOMAS H          MD      24X13000200           LAW OFFICES OF PETER G. ANGELOS, PC
WIEBRECHT    WILLIAM S         MD      7473CV                LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     ULYSSES O         MD      92071503              LAW OFFICES OF PETER G. ANGELOS, PC
WIECZOREK    FRANK M           MD      24X17000078           LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     WALTER K          MD      92335526              LAW OFFICES OF PETER G. ANGELOS, PC
WIEGAND      CHARLES E         MD      24X17000300           LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     WILLIAM E         MD      5760                  LAW OFFICES OF PETER G. ANGELOS, PC
WIEHR        ROBERT J. V EAG   MD      CAL90-18247           LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMS     WILLIE            MD      87CG-3036             LAW OFFICES OF PETER G. ANGELOS, PC
WIGGINS      STANLEY T         PA      ADMIN                 LAW OFFICES OF PETER G. ANGELOS, PC          WILLIAMSON   JOHN L            MD      90274537              LAW OFFICES OF PETER G. ANGELOS, PC
WIGHTMAN     JOHN V EAGLE PI   MD      CAL90-17638           LAW OFFICES OF PETER G. ANGELOS, PC          WILLINGHAM   MICHAEL F         MD      24X16000274           LAW OFFICES OF PETER G. ANGELOS, PC
WIHERLE      MATTHEW F         MD      24X12000334           LAW OFFICES OF PETER G. ANGELOS, PC          WILLINGHAM   MICHAEL F         MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
WILBURN      JOHN              MD      24X12000231           LAW OFFICES OF PETER G. ANGELOS, PC          WILLINGHAM   WARDELL           MD      92036502              LAW OFFICES OF PETER G. ANGELOS, PC
WILCOX       HERMAN P          MD      24X14000120           LAW OFFICES OF PETER G. ANGELOS, PC          WILLIS       DAVID M           MD      CAL89-22453           LAW OFFICES OF PETER G. ANGELOS, PC
WILCOXEN     WILLIAM G. & RH   MD      90208549              LAW OFFICES OF PETER G. ANGELOS, PC          WILLIS       DEAN              MD      8731-0527             LAW OFFICES OF PETER G. ANGELOS, PC
WILD         GLORIA B          MD      24X15000555           LAW OFFICES OF PETER G. ANGELOS, PC          WILLIS       LEONARD L         MD      91007530              LAW OFFICES OF PETER G. ANGELOS, PC
WILDER       BOBBY             MD      24X12001001           LAW OFFICES OF PETER G. ANGELOS, PC          WILLIS       RAYMOND E         PA      1965                  LAW OFFICES OF PETER G. ANGELOS, PC
WILDER       HERCHEL P.        MD      8920-2541             LAW OFFICES OF PETER G. ANGELOS, PC          WILLIS       RAYMOND E         PA      2811                  LAW OFFICES OF PETER G. ANGELOS, PC
WILDGEN      MICHAEL           PA      140503513             LAW OFFICES OF PETER G. ANGELOS, PC          WILLISON     LILLIAN           MD      CV-6072               LAW OFFICES OF PETER G. ANGELOS, PC
WILES        ALLEN E           MD      CAL90-18242           LAW OFFICES OF PETER G. ANGELOS, PC          WILLOUGHBY   THEODORE C        PA      2016CV234AS           LAW OFFICES OF PETER G. ANGELOS, PC
WILGIS       HARRY             MD      92304513              LAW OFFICES OF PETER G. ANGELOS, PC          WILLOUGHBY   THEODORE C        MD      UNKNOWN_ADMIN_GP      LAW OFFICES OF PETER G. ANGELOS, PC
WILHELM      ALLEN G           MD      CAL89-21404           LAW OFFICES OF PETER G. ANGELOS, PC          WILLS        CHARLES H         MD      24X14000277           LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                         Appendix A - 238
                                            Case 17-03105                      Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                                 Document Page 257 of 624
Claimant        Claimant          State                                                                          Claimant     Claimant          State
Last Name       First Name        Filed   Docket Number             Primary Plaintiff Counsel                    Last Name    First Name        Filed   Docket Number         Primary Plaintiff Counsel
WILLS           CLORINE & JAMES   MD      89307502                  LAW OFFICES OF PETER G. ANGELOS, PC          WOLF         HENRY J           MD      24X14000419           LAW OFFICES OF PETER G. ANGELOS, PC
WILLS           JAMES B           MD      24X14000078               LAW OFFICES OF PETER G. ANGELOS, PC          WOLF         HENRY J           MD      24X15000104           LAW OFFICES OF PETER G. ANGELOS, PC
WILLUMSEN       DIANE L           MD      24X16000569               LAW OFFICES OF PETER G. ANGELOS, PC          WOLF         MAURICE M         PA      2016CV368AS           LAW OFFICES OF PETER G. ANGELOS, PC
WILLUMSEN       DIANE L           MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          WOLF         MAURICE M         MD      UNKNOWN_ADMIN_GP      LAW OFFICES OF PETER G. ANGELOS, PC
WILLUMSEN       MICHAEL V         MD      24X16000050               LAW OFFICES OF PETER G. ANGELOS, PC          WOLF         RALPH D           MD      24X13000201           LAW OFFICES OF PETER G. ANGELOS, PC
WILSBACH        JACOB J           PA      2016CV00528AS             LAW OFFICES OF PETER G. ANGELOS, PC          WOLFE        CARTER A          PA      C48AB201250           LAW OFFICES OF PETER G. ANGELOS, PC
WILSBACH        JACOB J           MD      UNKNOWN_ADMIN_GP          LAW OFFICES OF PETER G. ANGELOS, PC          WOLFE        CARTER A          PA      C48AB201389           LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          ALLYN R           TN      247911                    LAW OFFICES OF PETER G. ANGELOS, PC          WOLFE        HENRY F. V EAGL   MD      CAL90-22888           LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          CARL T            MD      24X13000286               LAW OFFICES OF PETER G. ANGELOS, PC          WOLFE        HERBERT C         MD      24X13000321           LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          CARROLL           MD      89164531                  LAW OFFICES OF PETER G. ANGELOS, PC          WOLFE        HORACE & MARY V   MD      90208545              LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          CHESTER N         MD      5320CV                    LAW OFFICES OF PETER G. ANGELOS, PC          WOLFE        LARRY R           MD      24X14000194           LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          DAVID             MD      24X13000129               LAW OFFICES OF PETER G. ANGELOS, PC          WOLFE        LEVERING T. V E   MD      90002548              LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          DAVID M           MD      24X17000019               LAW OFFICES OF PETER G. ANGELOS, PC          WOLFE        RALPH D           PA      97-9003_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          DAVID M           MD      87CG-2515                 LAW OFFICES OF PETER G. ANGELOS, PC          WOLFE        RALPH D           PA      GD 97-8887_TL         LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          DAVID M           MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          WOLFE        ROGER             MD      24X15000455           LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          EDGAR             TN      330016                    LAW OFFICES OF PETER G. ANGELOS, PC          WOLFE        WARREN A          PA      3680                  LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          ELBERT            MD      24X14000324               LAW OFFICES OF PETER G. ANGELOS, PC          WOLFF        EDWARD W          MD      24X15000439           LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          FRED              MD      92154535                  LAW OFFICES OF PETER G. ANGELOS, PC          WOLFF        EDWARD W          MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          HARVEY G          MD      15679                     LAW OFFICES OF PETER G. ANGELOS, PC          WOLFORD      RAYMOND C         MD      24X12001116           LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          JACK N            MD      24X15000486               LAW OFFICES OF PETER G. ANGELOS, PC          WOLFROM      MYRNA L           MD      24X11000914           LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          JAMES E           DC      00006013-93               LAW OFFICES OF PETER G. ANGELOS, PC          WOLINSKI     STANLEY F         MD      87CG-3117/43187       LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          LEONARD J         MD      5761                      LAW OFFICES OF PETER G. ANGELOS, PC          WOLINSKI     STEPHANIE C       MD      24X15000313           LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          LEVERN            MD      24X15000643               LAW OFFICES OF PETER G. ANGELOS, PC          WOLINSKI     STEPHANIE C       MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          OSCAR C           MD      91213522                  LAW OFFICES OF PETER G. ANGELOS, PC          WOLTZ        WILLIAM           MD      4376                  LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          PAUL R            TN      3-644-94                  LAW OFFICES OF PETER G. ANGELOS, PC          WOMAC        ESTELL D          TN      1-646-94              LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          RICHARD P.        PA      2091                      LAW OFFICES OF PETER G. ANGELOS, PC          WOMACK       BENJAMIN L        MD      24X15000472           LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          RICHARD S. & AN   PA      4092                      LAW OFFICES OF PETER G. ANGELOS, PC          WOMACK       JOHN C            MD      89062517              LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          ROBERT W          MD      CV6367                    LAW OFFICES OF PETER G. ANGELOS, PC          WOMACK       WALTER L          MD      24X16000101           LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          ROGER J           MD      CV-0370                   LAW OFFICES OF PETER G. ANGELOS, PC          WOMACK       WALTER L          MD      24X16000265           LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          SAMUEL G          MD      24X13000282               LAW OFFICES OF PETER G. ANGELOS, PC          WONDERS      EARL H            MD      5515                  LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          SAMUEL G          MD      24X15000065               LAW OFFICES OF PETER G. ANGELOS, PC          WOOD         HAROLD            MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          WELLER C. & ROS   MD      89139502                  LAW OFFICES OF PETER G. ANGELOS, PC          WOOD         JACK N            MD      87CG-2368             LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          WILLIAM           MD      UNKNOWN_ADMIN_TL_GP       LAW OFFICES OF PETER G. ANGELOS, PC          WOOD         JOYCE             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          WILLIAM C         PA      ADMIN_TL_GP               LAW OFFICES OF PETER G. ANGELOS, PC          WOOD         JOYCE B           MD      24X17000009           LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          WILLIAM J         MD      87CG-2438/41108           LAW OFFICES OF PETER G. ANGELOS, PC          WOOD         PAUL              MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          WILLIAM R         MD      24X13000248               LAW OFFICES OF PETER G. ANGELOS, PC          WOOD         PAUL K            MD      24X17000274           LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          WILLIAM S         MD      24X16000296               LAW OFFICES OF PETER G. ANGELOS, PC          WOOD         RICHARD C         MD      24X15000052           LAW OFFICES OF PETER G. ANGELOS, PC
WILSON          WOODROW D         MD      CAL90-15976               LAW OFFICES OF PETER G. ANGELOS, PC          WOOD         RICHARD C         MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
WILT            FREDERICK L       MD      24X12000529               LAW OFFICES OF PETER G. ANGELOS, PC          WOODALL      JOHN W            MD      24X11000808           LAW OFFICES OF PETER G. ANGELOS, PC
WILT            GEORGE            MD      87CG-1379/38/49           LAW OFFICES OF PETER G. ANGELOS, PC          WOODALL      MARTIN V          MD      90274576              LAW OFFICES OF PETER G. ANGELOS, PC
WILT            JAMES L           MD      97094520CX395             LAW OFFICES OF PETER G. ANGELOS, PC          WOODHOUSE    CALVIN M          MD      90348514              LAW OFFICES OF PETER G. ANGELOS, PC
WILT            VIRGIL R          MD      5762                      LAW OFFICES OF PETER G. ANGELOS, PC          WOODINGTON   MARGARET          PA      4791                  LAW OFFICES OF PETER G. ANGELOS, PC
WINCHESTER      SHARPLESS         MD      89006546                  LAW OFFICES OF PETER G. ANGELOS, PC          WOODRUFF     CHARLES & HELEN   MD      89094531              LAW OFFICES OF PETER G. ANGELOS, PC
WINDER          MARION A          MD      87CG-2367/41/37           LAW OFFICES OF PETER G. ANGELOS, PC          WOODS        BENJAMIN H        PA      98-2252               LAW OFFICES OF PETER G. ANGELOS, PC
WINEBRENNER     SHARON A          MD      24X15000653               LAW OFFICES OF PETER G. ANGELOS, PC          WOODS        FRANK             PA      GD-99-5713            LAW OFFICES OF PETER G. ANGELOS, PC
WINES           HENRY L           MD      91-09851                  LAW OFFICES OF PETER G. ANGELOS, PC          WOODS        FRED              MD      88-041563             LAW OFFICES OF PETER G. ANGELOS, PC
WINKLER         LAWRENCE          MD      91184522                  LAW OFFICES OF PETER G. ANGELOS, PC          WOODS        GEORGE            MD      89216502              LAW OFFICES OF PETER G. ANGELOS, PC
WINKLER         LAWRENCE B. SR.   MD      94355501                  LAW OFFICES OF PETER G. ANGELOS, PC          WOODS        GEORGE J          MD      89094545              LAW OFFICES OF PETER G. ANGELOS, PC
WINNING         WILLIAM K         MD      24X17000234               LAW OFFICES OF PETER G. ANGELOS, PC          WOODS        LEE E             TN      232312                LAW OFFICES OF PETER G. ANGELOS, PC
WINSTEAD        JOHN H            MD      24X14000093               LAW OFFICES OF PETER G. ANGELOS, PC          WOODS        MCCLURE & JACQU   MD      CAL90-18250           LAW OFFICES OF PETER G. ANGELOS, PC
WINSTON         JAMES             MD      89069534                  LAW OFFICES OF PETER G. ANGELOS, PC          WOOLERY      FRANKLIN P.       MD      89006545              LAW OFFICES OF PETER G. ANGELOS, PC
WINSTONE        JOHN W            MD      24X12000394               LAW OFFICES OF PETER G. ANGELOS, PC          WOOLFORD     CHARLES F         MD      92014540              LAW OFFICES OF PETER G. ANGELOS, PC
WINTERS         JOHN W            MD      94049502                  LAW OFFICES OF PETER G. ANGELOS, PC          WOOLFORD     JAMES             MD      24X11000457           LAW OFFICES OF PETER G. ANGELOS, PC
WIPPEL          ROBERT            PA      0588                      LAW OFFICES OF PETER G. ANGELOS, PC          WOOLFREY     ALBERT O          MD      CAL90-17626           LAW OFFICES OF PETER G. ANGELOS, PC
WIPPEL          ROBERT            PA      091101080_ADMIN_TL_GP     LAW OFFICES OF PETER G. ANGELOS, PC          WOOTEN       CLARENCE          MD      24X11000523           LAW OFFICES OF PETER G. ANGELOS, PC
WIRTH           THOMAS F.         MD      8727-8799                 LAW OFFICES OF PETER G. ANGELOS, PC          WOOTEN       RICHARD L         MD      CAL90-16668           LAW OFFICES OF PETER G. ANGELOS, PC
WIRTS           NORMAN R          MD      24X13000331               LAW OFFICES OF PETER G. ANGELOS, PC          WOOTEN       WATSON O          MD      24X13000016           LAW OFFICES OF PETER G. ANGELOS, PC
WIRTZ           VERNON W.         MD      87CG-2999                 LAW OFFICES OF PETER G. ANGELOS, PC          WOOTTEN      NORMAN C          PA      3186                  LAW OFFICES OF PETER G. ANGELOS, PC
WISE            BENJAMIN E        TN      2-598-01                  LAW OFFICES OF PETER G. ANGELOS, PC          WORONIAK     JOHN JR.          PA      97-C-1872S_TL         LAW OFFICES OF PETER G. ANGELOS, PC
WISE            HARRY A           MD      89069539                  LAW OFFICES OF PETER G. ANGELOS, PC          WORRELL      CHARLES T         MD      8727-8678             LAW OFFICES OF PETER G. ANGELOS, PC
WISE            OTIS R. & SALLY   MD      89104536                  LAW OFFICES OF PETER G. ANGELOS, PC          WORRELL      JAMES A           MD      24X14000571           LAW OFFICES OF PETER G. ANGELOS, PC
WISE            ROBERT L.         MD      90229522                  LAW OFFICES OF PETER G. ANGELOS, PC          WOTRING      ROBERT L          MD      24X17000007           LAW OFFICES OF PETER G. ANGELOS, PC
WISHOP          LARRY             MD      24X15000158               LAW OFFICES OF PETER G. ANGELOS, PC          WOZNIAK      JOHN F            MD      24X15000407           LAW OFFICES OF PETER G. ANGELOS, PC
WISNIEWSKI      HENRY             MD      89111523                  LAW OFFICES OF PETER G. ANGELOS, PC          WRAY         GORDON            MD      CAL90-16658           LAW OFFICES OF PETER G. ANGELOS, PC
WISSEL          ALBERT C          MD      88057549                  LAW OFFICES OF PETER G. ANGELOS, PC          WREN         TYRONE A          MD      24X13000753           LAW OFFICES OF PETER G. ANGELOS, PC
WITENBARGER     HOWELL K          TN      275414                    LAW OFFICES OF PETER G. ANGELOS, PC          WRIGHT       JESSE             MD      8820-0502             LAW OFFICES OF PETER G. ANGELOS, PC
WITHEROW        DAVID D           PA      99-6094                   LAW OFFICES OF PETER G. ANGELOS, PC          WRIGHT       JIMMIE L          PA      C48AB201218           LAW OFFICES OF PETER G. ANGELOS, PC
WITHERS         ROBERT R          MD      24X15000511               LAW OFFICES OF PETER G. ANGELOS, PC          WRIGHT       JIMMIE L          PA      C48AB201411           LAW OFFICES OF PETER G. ANGELOS, PC
WITT            DONALD A          MD      24X14000049               LAW OFFICES OF PETER G. ANGELOS, PC          WRIGHT       JOSEPH T          MD      91184532              LAW OFFICES OF PETER G. ANGELOS, PC
WITT            DONALD A          MD      24X14000049_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          WRIGHT       RAYMOND B         MD      CAL90-17635           LAW OFFICES OF PETER G. ANGELOS, PC
WITTMAN         PAUL J            PA      C48AB201279               LAW OFFICES OF PETER G. ANGELOS, PC          WRIGHT       ROBERT            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
WOCKENFUSS      JACK P            MD      24X11000434               LAW OFFICES OF PETER G. ANGELOS, PC          WRIGHT       ROBERT C          MD      24X17000053           LAW OFFICES OF PETER G. ANGELOS, PC
WOEHLKE         BERNARD R         MD      88 91CG72152121           LAW OFFICES OF PETER G. ANGELOS, PC          WRIGHTSON    CHARLES E         MD      88162511              LAW OFFICES OF PETER G. ANGELOS, PC
WOJCIECHOWSKI   LEO               MD      24X15000089               LAW OFFICES OF PETER G. ANGELOS, PC          WROTEN       GEORGE            MD      93302502              LAW OFFICES OF PETER G. ANGELOS, PC
WOJCIK          PETER             MD      92154534                  LAW OFFICES OF PETER G. ANGELOS, PC          WUENSTEL     ROBERT J          PA      98-8051               LAW OFFICES OF PETER G. ANGELOS, PC
WOLF            ARTHUR F          PA      C48AB201349               LAW OFFICES OF PETER G. ANGELOS, PC          WURSTER      WILLIAM           MD      87CG-527/51/127       LAW OFFICES OF PETER G. ANGELOS, PC

                                                                                                                                                                                Appendix A - 239
                                         Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                          Document Page 258 of 624
Claimant     Claimant          State                                                                      Claimant     Claimant        State
Last Name    First Name        Filed   Docket Number         Primary Plaintiff Counsel                    Last Name    First Name      Filed   Docket Number         Primary Plaintiff Counsel
WYATT        ROBERT F          MD      87CG-3005             LAW OFFICES OF PETER G. ANGELOS, PC          ZIETHEN      CHARLES J       MD      24X13000164           LAW OFFICES OF PETER G. ANGELOS, PC
WYNN         THEODORE          MD      97094520CX395         LAW OFFICES OF PETER G. ANGELOS, PC          ZIMBRO       ROBERT          MD      89026544              LAW OFFICES OF PETER G. ANGELOS, PC
WYNNE        HAROLD H          PA      3038                  LAW OFFICES OF PETER G. ANGELOS, PC          ZIMMERMAN    DONALD W        PA      140302257             LAW OFFICES OF PETER G. ANGELOS, PC
XENAKIS      GUS               MD      24X14000160           LAW OFFICES OF PETER G. ANGELOS, PC          ZIMMERMAN    FRANK           PA      2_ADMIN_TL_GP         LAW OFFICES OF PETER G. ANGELOS, PC
XENAKIS      GUS               MD      92071524              LAW OFFICES OF PETER G. ANGELOS, PC          ZIMMERMAN    FRANK           PA      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
XENOPHON     LOUIS A           PA      C48AB20173            LAW OFFICES OF PETER G. ANGELOS, PC          ZIMMERMAN    JEAN L          MD      24X11000533           LAW OFFICES OF PETER G. ANGELOS, PC
XENOS        MAURICE           MD      24X15000067           LAW OFFICES OF PETER G. ANGELOS, PC          ZIMMERMAN    JOANN           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC
XENOS        MAURICE           MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          ZIMMERMAN    JOANN N         MD      24X16000378           LAW OFFICES OF PETER G. ANGELOS, PC
YANCY        ULYSSES           MD      24X12000827           LAW OFFICES OF PETER G. ANGELOS, PC          ZIMMERMAN    JOHN F          MD      89258508              LAW OFFICES OF PETER G. ANGELOS, PC
YAQUIANT     FRANK D           MD      24X17000014           LAW OFFICES OF PETER G. ANGELOS, PC          ZIMMERMAN    JOHN H          MD      24X11000476           LAW OFFICES OF PETER G. ANGELOS, PC
YARBEROUGH   FREDDIE           MD      8731-0528             LAW OFFICES OF PETER G. ANGELOS, PC          ZIMMERMAN    JOHN T          MD      15535                 LAW OFFICES OF PETER G. ANGELOS, PC
YARBOUGH     FREDDIE L         MD      24X14000382           LAW OFFICES OF PETER G. ANGELOS, PC          ZIMMERMAN    LEWIS           MD      88328512              LAW OFFICES OF PETER G. ANGELOS, PC
YARBOUGH     HERMAN E          MD      CAL89-21607           LAW OFFICES OF PETER G. ANGELOS, PC          ZIMMERMAN    WILLIAM A       MD      91193518              LAW OFFICES OF PETER G. ANGELOS, PC
YATES        CLOVIS E          TN      215914                LAW OFFICES OF PETER G. ANGELOS, PC          ZIMNITZKY    NICHOLAS J      MD      24X12000406           LAW OFFICES OF PETER G. ANGELOS, PC
YATES        GARY C            MD      24X12000840           LAW OFFICES OF PETER G. ANGELOS, PC          ZINGO        JOHN P          MD      87CG-1442/38112       LAW OFFICES OF PETER G. ANGELOS, PC
YATES        LEE O.            MD      89244549              LAW OFFICES OF PETER G. ANGELOS, PC          ZINKHAM      MARION L        MD      9006856               LAW OFFICES OF PETER G. ANGELOS, PC
YATSKO       PATRICIA A        MD      24X16000554           LAW OFFICES OF PETER G. ANGELOS, PC          ZINKHAN      JOHN A          MD      87CG-2409/41/79       LAW OFFICES OF PETER G. ANGELOS, PC
YEAGER       GEORGE E          MD      24X12000686           LAW OFFICES OF PETER G. ANGELOS, PC          ZINSER       PAUL J          MD      24X15000396           LAW OFFICES OF PETER G. ANGELOS, PC
YELLOTT      FRANCIS           MD      15502                 LAW OFFICES OF PETER G. ANGELOS, PC          ZIOLKOWSKI   MILFORD J       MD      90285512              LAW OFFICES OF PETER G. ANGELOS, PC
YELTON       LARRY             MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          ZITTLE       PAUL J          MD      88CG-459              LAW OFFICES OF PETER G. ANGELOS, PC
YELTON       LARRY D           MD      24X17000326           LAW OFFICES OF PETER G. ANGELOS, PC          ZMARZLEY     VICTOR M        PA      C48AB20162            LAW OFFICES OF PETER G. ANGELOS, PC
YELTON       LESLIE            MD      24X15000574           LAW OFFICES OF PETER G. ANGELOS, PC          ZODEL        KENNETH W       PA      COO48AB2001000245     LAW OFFICES OF PETER G. ANGELOS, PC
YENGER       WALTER R          MD      92335514              LAW OFFICES OF PETER G. ANGELOS, PC          ZOGRAFOS     THEOLOGOS       MD      24X13000238           LAW OFFICES OF PETER G. ANGELOS, PC
YERBY        FERLEY A          MD      24X13000297           LAW OFFICES OF PETER G. ANGELOS, PC          ZOPPO        RAPHAEL P       MD      90250541              LAW OFFICES OF PETER G. ANGELOS, PC
YESKER       JOHN              MD      88CG-441              LAW OFFICES OF PETER G. ANGELOS, PC          ZORN         JOSEPH          MD      24X15000372           LAW OFFICES OF PETER G. ANGELOS, PC
YINGLING     ELMER             MD      92258521              LAW OFFICES OF PETER G. ANGELOS, PC          ZOSCAK       ROBERT M        MD      CAL89-23332           LAW OFFICES OF PETER G. ANGELOS, PC
YMBERT       FERNANDO          MD      CAL93-00941           LAW OFFICES OF PETER G. ANGELOS, PC          ZUBALIK      JOHN            MD      24X13000064           LAW OFFICES OF PETER G. ANGELOS, PC
YOCKUS       ANTHONY & MARIE   MD      CV-5860               LAW OFFICES OF PETER G. ANGELOS, PC          ZUKAS        ELWOOD E        MD      89026513              LAW OFFICES OF PETER G. ANGELOS, PC
YODER        DONALD P          MD      24X13000232           LAW OFFICES OF PETER G. ANGELOS, PC          ZUKOWSKI     DANIEL          MD      24X11000532           LAW OFFICES OF PETER G. ANGELOS, PC
YODZIS       ALEXANDER & WAN   MD      90250537              LAW OFFICES OF PETER G. ANGELOS, PC          ZUPANCIC     LOUIS E         MD      89139512              LAW OFFICES OF PETER G. ANGELOS, PC
YORGEY       MERRITT G         PA      COO48AB2001000268     LAW OFFICES OF PETER G. ANGELOS, PC          ZURAMSKI     JOSEPH S        MD      92304523              LAW OFFICES OF PETER G. ANGELOS, PC
YORK         CALVIN W          MD      24X11000669           LAW OFFICES OF PETER G. ANGELOS, PC          ZUZULOCK     PETER           PA      4400                  LAW OFFICES OF PETER G. ANGELOS, PC
YOUNG        ARNOLD E. & VER   PA      4355                  LAW OFFICES OF PETER G. ANGELOS, PC          ZYCH         PAUL W          MD      90045506              LAW OFFICES OF PETER G. ANGELOS, PC
YOUNG        CARL L            PA      140305894             LAW OFFICES OF PETER G. ANGELOS, PC          BROWN        GERALD H        DC      XX-XXXXXXX            LAW OFFICES OF PETER T. ENSLEIN, P.C.
YOUNG        CLARENCE S        MD      24X16000127           LAW OFFICES OF PETER G. ANGELOS, PC          CAMPBELL     RAYMOND         DC      XX-XXXXXXX            LAW OFFICES OF PETER T. ENSLEIN, P.C.
YOUNG        DAWN M            MD      24X14000229           LAW OFFICES OF PETER G. ANGELOS, PC          CARTER       CHARLES L       DC      XX-XXXXXXX            LAW OFFICES OF PETER T. ENSLEIN, P.C.
YOUNG        ELLIOTT H         MD      24X15000209           LAW OFFICES OF PETER G. ANGELOS, PC          CONNORS      JOHN            DC      2383-02               LAW OFFICES OF PETER T. ENSLEIN, P.C.
YOUNG        GEORGE R          PA      C48AB201388           LAW OFFICES OF PETER G. ANGELOS, PC          CUTLER       DORSEY T        MD      24X17000449           LAW OFFICES OF PETER T. ENSLEIN, P.C.
YOUNG        JERRY D           TN      28812                 LAW OFFICES OF PETER G. ANGELOS, PC          GUY          DONNELL         MD      24X14000239           LAW OFFICES OF PETER T. ENSLEIN, P.C.
YOUNG        JERRY L           MD      92258519              LAW OFFICES OF PETER G. ANGELOS, PC          HOPLA        JUDSON E        MD      24X14000241           LAW OFFICES OF PETER T. ENSLEIN, P.C.
YOUNG        RAYMOND           MD      90274528              LAW OFFICES OF PETER G. ANGELOS, PC          HOUSE        HOWARD I        MD      24X14000242           LAW OFFICES OF PETER T. ENSLEIN, P.C.
YOUNG        REX A             TN      331512                LAW OFFICES OF PETER G. ANGELOS, PC          LEE          RONALD G        MD      24X14000099           LAW OFFICES OF PETER T. ENSLEIN, P.C.
YOUNG        RICHARD S         MD      91171548              LAW OFFICES OF PETER G. ANGELOS, PC          MARTIN       LEE             MD      24X14000243           LAW OFFICES OF PETER T. ENSLEIN, P.C.
YOUNG        SAMUEL            MD      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          MOLYNEAUX    THOMAS W        MD      24X02001864           LAW OFFICES OF PETER T. ENSLEIN, P.C.
YOUNG        THOMAS H          PA      121002557             LAW OFFICES OF PETER G. ANGELOS, PC          WILSON       ERNEST          DC      XX-XXXXXXX            LAW OFFICES OF PETER T. ENSLEIN, P.C.
YOUNGBLOOD   THOMAS            MD      CAL90-22886           LAW OFFICES OF PETER G. ANGELOS, PC          FELDER       LOIS            MD      24X07000297WECCO      LAW OFFICES OF RICHARD L. FLAX, LLC
YOUNT        BRIAN D           MD      24X16000114           LAW OFFICES OF PETER G. ANGELOS, PC          ADDISON      LAWRENCE L      MD      24X02001596           LAW OFFICES OF SHEPARD A. HOFFMAN
YOUNTS       ARNOLD J          MD      91109526              LAW OFFICES OF PETER G. ANGELOS, PC          BAKER        DWIGHT W        MD      24-X-02-000015        LAW OFFICES OF SHEPARD A. HOFFMAN
YOURIK       ANDREW            MD      92230510              LAW OFFICES OF PETER G. ANGELOS, PC          BARRETT      JUANITA J       VA      700CL0704002V04       LAW OFFICES OF SHEPARD A. HOFFMAN
YULE         CHARLES           MD      85CG-3014             LAW OFFICES OF PETER G. ANGELOS, PC          BARRETT      JUANITA J       VA      700CL0901227T01       LAW OFFICES OF SHEPARD A. HOFFMAN
ZACHARIAS    HARRY E           PA      170400578             LAW OFFICES OF PETER G. ANGELOS, PC          BERGER       SIDNEY          MD      24X05000790           LAW OFFICES OF SHEPARD A. HOFFMAN
ZAHNER       BERNARD S. V EA   MD      88091538              LAW OFFICES OF PETER G. ANGELOS, PC          CANATELLA    JOHN H          MD      24X02000017           LAW OFFICES OF SHEPARD A. HOFFMAN
ZALESKI      JAMES             MD      87CG2991/43/61        LAW OFFICES OF PETER G. ANGELOS, PC          FITZGERALD   FRANK J         MD      24X07000355           LAW OFFICES OF SHEPARD A. HOFFMAN
ZAMADICS     AGNES R           PA      C0048AB200000003      LAW OFFICES OF PETER G. ANGELOS, PC          GUTRICK      WALTER          MD      24X03001045           LAW OFFICES OF SHEPARD A. HOFFMAN
ZAMBO        ALEXANDER F       PA      C48AB201433           LAW OFFICES OF PETER G. ANGELOS, PC          HARRIS       HAROLD M        MD      24X-02-002710         LAW OFFICES OF SHEPARD A. HOFFMAN
ZANGLA       ROSARIO           MD      CAL-89-06905          LAW OFFICES OF PETER G. ANGELOS, PC          HAUER        MELVIN J        MD      24X05000529           LAW OFFICES OF SHEPARD A. HOFFMAN
ZAPF         EDWARD L. & JAC   MD      89258506              LAW OFFICES OF PETER G. ANGELOS, PC          HAWKINS      JOSEPH E        MD      24-X-03-000117        LAW OFFICES OF SHEPARD A. HOFFMAN
ZAPF         ROBERT P          MD      91213520              LAW OFFICES OF PETER G. ANGELOS, PC          HAYES        CLIFTON E       MD      24X05000136           LAW OFFICES OF SHEPARD A. HOFFMAN
ZARNON       WILLIAM K         TN      249912                LAW OFFICES OF PETER G. ANGELOS, PC          JACKSON      WILLIAM A       MD      24X03000114           LAW OFFICES OF SHEPARD A. HOFFMAN
ZARRO        LAWRENCE J        MD      24X12000905           LAW OFFICES OF PETER G. ANGELOS, PC          JEFFERSON    HATTIE M        MD      24X08000459           LAW OFFICES OF SHEPARD A. HOFFMAN
ZARRO        MARGARET D        MD      24X12000083           LAW OFFICES OF PETER G. ANGELOS, PC          JOHNSON      CHARLES A       MD      24X-01001863          LAW OFFICES OF SHEPARD A. HOFFMAN
ZAWICK       WALTER R          PA      C48AB201236           LAW OFFICES OF PETER G. ANGELOS, PC          LANCASTER    ALICE           MD      24X10000148           LAW OFFICES OF SHEPARD A. HOFFMAN
ZDON         MICHAEL           PA      4752                  LAW OFFICES OF PETER G. ANGELOS, PC          MARCELLINO   DONALD K        MD      24X-01001864          LAW OFFICES OF SHEPARD A. HOFFMAN
ZEIDERS      HERMAN            PA      2014CV10477AS         LAW OFFICES OF PETER G. ANGELOS, PC          MINOR        MAMIE S         VA      700CL0704238V04       LAW OFFICES OF SHEPARD A. HOFFMAN
ZEIDERS      HERMAN E          PA      UNKNOWN_ADMIN_TL_GP   LAW OFFICES OF PETER G. ANGELOS, PC          MOORE        ALFRED          TX      26,721                LAW OFFICES OF SHEPARD A. HOFFMAN
ZEILER       STEPHEN V         MD      24X13000178           LAW OFFICES OF PETER G. ANGELOS, PC          NORAIR       RICHARD H       MD      24X02000302           LAW OFFICES OF SHEPARD A. HOFFMAN
ZELENKA      WILLIAM H         MD      24X13000613           LAW OFFICES OF PETER G. ANGELOS, PC          PARISI       CARMELO         MD      24X03000749           LAW OFFICES OF SHEPARD A. HOFFMAN
ZELENY       JOSEPH L          MD      24X13000716           LAW OFFICES OF PETER G. ANGELOS, PC          POPE         WILLIS H        MD      24X04000745           LAW OFFICES OF SHEPARD A. HOFFMAN
ZELINA       GEORGE E          PA      C48AB201367           LAW OFFICES OF PETER G. ANGELOS, PC          RIDGLEY      BETTY R         MD      24X06000054           LAW OFFICES OF SHEPARD A. HOFFMAN
ZELLER       JOSEPH R.         PA      97-C-1807S_TL         LAW OFFICES OF PETER G. ANGELOS, PC          SANZO        RONALD E        MD      96-267501             LAW OFFICES OF SHEPARD A. HOFFMAN
ZELLERS      JAMES H           PA      C48AB201215           LAW OFFICES OF PETER G. ANGELOS, PC          SHAFFER      ROBERT L. SR.   MD      94034501              LAW OFFICES OF SHEPARD A. HOFFMAN
ZEMAITITUS   ANTHONY R         PA      3554                  LAW OFFICES OF PETER G. ANGELOS, PC          SIBLEY       THOMAS C        MD      24X-01001862          LAW OFFICES OF SHEPARD A. HOFFMAN
ZIEGLER      DONALD L          MD      87CG-3579/45/49       LAW OFFICES OF PETER G. ANGELOS, PC          THOMAS       EDWARD M        MD      24X07000514           LAW OFFICES OF SHEPARD A. HOFFMAN
ZIEGLER      RICHARD A         MD      87CG3577/45/47        LAW OFFICES OF PETER G. ANGELOS, PC          WEHNER       JOHN J          MD      24X06000129           LAW OFFICES OF SHEPARD A. HOFFMAN
ZIELINSKI    DAVID J           MD      24X17000373           LAW OFFICES OF PETER G. ANGELOS, PC          WEISZ        MARK            MD      24X04001107           LAW OFFICES OF SHEPARD A. HOFFMAN
ZIEMSKI      FRANCIS J         MD      24X12000866           LAW OFFICES OF PETER G. ANGELOS, PC          WOOD         ROBERT D        MD      24X08000167           LAW OFFICES OF SHEPARD A. HOFFMAN

                                                                                                                                                                       Appendix A - 240
                                     Case 17-03105            Doc 164             Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                  Document Page 259 of 624
Claimant      Claimant     State                                                                  Claimant       Claimant      State
Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel                      Last Name      First Name    Filed   Docket Number   Primary Plaintiff Counsel
LEWIS         MYERS E      SC      09CP160580      LAW OFFICES OF THOMAS H HART, III, PC          BEHAN          GERALD        LA      C506688         LEBLANC & WADDELL, LLP
COVINGTON     DAVID        MS      201329CV12      LAWRENCE E ABERNATHY III                       BELLELO        CARL J        LA      C469953         LEBLANC & WADDELL, LLP
BOND          NEWMAN       LA      073906          LAWRENCE G. GETTYS, APLC                       BENNETT        DANNY R       LA      4729828-C       LEBLANC & WADDELL, LLP
HARTMAN       WILLIAM      NY      UNKNOWN         LEARNED, REILLY & LEARNED                      BENNETT        JESSIE L      MS      CI2005070AS     LEBLANC & WADDELL, LLP
PEASE         WILLARD      NY      UNKNOWN         LEARNED, REILLY & LEARNED                      BERCEGEAY      LEE A         LA      CV1027299A      LEBLANC & WADDELL, LLP
ERMER         JAMES H      AR      CV2011319       LEBLANC & CONWAY, LLC                          BERGER         CHARLES       LA      495074          LEBLANC & WADDELL, LLP
JACKSON       CLAUDY       AR      CV2011319       LEBLANC & CONWAY, LLC                          BERNARD        DONALD M      LA      498497          LEBLANC & WADDELL, LLP
OLIVER        WILLIAM G    AR      CV2011319       LEBLANC & CONWAY, LLC                          BERNINGER      ARISTIDE J    LA      C469953         LEBLANC & WADDELL, LLP
RICHARDSON    JESSE        AR      CV2011319       LEBLANC & CONWAY, LLC                          BERRYHILL      EDDIE         LA      CV1027299A      LEBLANC & WADDELL, LLP
SCOTT         GEORGE F     AR      CV2011319       LEBLANC & CONWAY, LLC                          BERTHELOT      HARRY J       LA      499868          LEBLANC & WADDELL, LLP
AARON         ROBERT D     LA      493417          LEBLANC & WADDELL, LLP                         BERTHELOT      ROBERT W      LA      493417          LEBLANC & WADDELL, LLP
ABADIE        LEONARD R    LA      495074          LEBLANC & WADDELL, LLP                         BESSIX         MICHAEL       LA      C433924         LEBLANC & WADDELL, LLP
ABBA          LUCIEN       LA      C492298         LEBLANC & WADDELL, LLP                         BEVERLY        CHARLES       LA      CV1027299A      LEBLANC & WADDELL, LLP
ABBOTT        WILLARD      LA      500-733         LEBLANC & WADDELL, LLP                         BISHOP         JAMES M       LA      C506688         LEBLANC & WADDELL, LLP
ABRAHAM       NOSERY M     LA      C554513         LEBLANC & WADDELL, LLP                         BLANSETT       BENNIE L      LA      CV1027299A      LEBLANC & WADDELL, LLP
ACHEE         WINSTON A    LA      498,494         LEBLANC & WADDELL, LLP                         BLAZIER        JOHN K        LA      500-733         LEBLANC & WADDELL, LLP
ADAMS         ALTON        LA      C500735         LEBLANC & WADDELL, LLP                         BLUE           WILLIE E      LA      493417          LEBLANC & WADDELL, LLP
ADAMS         BOBBY J      LA      498,495         LEBLANC & WADDELL, LLP                         BOLES          CAROLL E      LA      C493989         LEBLANC & WADDELL, LLP
ADAMS         GERALD A     LA      C510788         LEBLANC & WADDELL, LLP                         BONNECARRERE   JOHN          LA      C433924         LEBLANC & WADDELL, LLP
ADKINS        GERALD L     LA      C500735         LEBLANC & WADDELL, LLP                         BOOKER         SCOTT A       LA      26345           LEBLANC & WADDELL, LLP
ALBERADO      MARVIN J     LA      91-367          LEBLANC & WADDELL, LLP                         BOQUET         CARROLL       LA      C510788         LEBLANC & WADDELL, LLP
ALEX          JOSEPH H     LA      C516233         LEBLANC & WADDELL, LLP                         BORDELON       DONALD L      LA      C493989         LEBLANC & WADDELL, LLP
ALEXANDER     MANSON       LA      C489545         LEBLANC & WADDELL, LLP                         BORDENAVE      CURTIS T      LA      498,495         LEBLANC & WADDELL, LLP
ALEXIS        LAWRENCE M   LA      C469953         LEBLANC & WADDELL, LLP                         BOREL          RODOLPH W     LA      CV1027299A      LEBLANC & WADDELL, LLP
ALIFF         RICHARD J    LA      495074          LEBLANC & WADDELL, LLP                         BORGES         BENITO A      LA      C492139         LEBLANC & WADDELL, LLP
ALLEMAN       CHARLES T    LA      C469953         LEBLANC & WADDELL, LLP                         BORNE          CHRISTOPHER   LA      CV1027299A      LEBLANC & WADDELL, LLP
ALLEN         CHARLIE R    LA      27020           LEBLANC & WADDELL, LLP                         BORSKEY        RONALD V      LA      00000060133     LEBLANC & WADDELL, LLP
ALLEN         DAVID        LA      C469953         LEBLANC & WADDELL, LLP                         BOSSIER        JOSEPH J      LA      499868          LEBLANC & WADDELL, LLP
ALLEN         JOHN W       LA      4729828-C       LEBLANC & WADDELL, LLP                         BOUDREAUX      CLAYTON       LA      499868          LEBLANC & WADDELL, LLP
ALONZO        RAYMOND W    LA      498,496         LEBLANC & WADDELL, LLP                         BOUDREAUX      LESTER P      LA      C506688         LEBLANC & WADDELL, LLP
AMBEAU        ERNEST A     LA      00053576E       LEBLANC & WADDELL, LLP                         BOUDREAUX      MARCUS A      LA      500,731         LEBLANC & WADDELL, LLP
AMBROSE       JAMES P      LA      C489545         LEBLANC & WADDELL, LLP                         BOUNDS         ROBERT G      LA      498,491         LEBLANC & WADDELL, LLP
ANDING        ALVA W       LA      499868          LEBLANC & WADDELL, LLP                         BOURDREAUX     ALBERT J      LA      CV1027299A      LEBLANC & WADDELL, LLP
ANDRUS        ADOLPH       LA      C516705         LEBLANC & WADDELL, LLP                         BOURGEOIS      ANDRE G       LA      C510788         LEBLANC & WADDELL, LLP
ANGELLE       JOSEPH C     LA      27178           LEBLANC & WADDELL, LLP                         BOURGEOIS      LESTER P      LA      498,495         LEBLANC & WADDELL, LLP
ARCENEAUX     VIRGIL J     LA      00054675E       LEBLANC & WADDELL, LLP                         BOUTERIE       LAWRENCE R    LA      C492139         LEBLANC & WADDELL, LLP
ARCHILLE      ROBERT       LA      00057469E       LEBLANC & WADDELL, LLP                         BOWERS         HENRY R       LA      91-367          LEBLANC & WADDELL, LLP
ARMOND        ERNEST J     LA      493417          LEBLANC & WADDELL, LLP                         BOWERS         VINCENT D     LA      00054675E       LEBLANC & WADDELL, LLP
ARMSTRONG     CLARENCE     LA      C469953         LEBLANC & WADDELL, LLP                         BRADY          HOLLY         LA      500,731         LEBLANC & WADDELL, LLP
ARTHUR        WOODROW      LA      00054675E       LEBLANC & WADDELL, LLP                         BRADY          MILTON G      LA      493417          LEBLANC & WADDELL, LLP
AULTMAN       ERVIN D      LA      CV1027299A      LEBLANC & WADDELL, LLP                         BREAUX         CEVERA J      LA      C492139         LEBLANC & WADDELL, LLP
AUSTIN        JAMES Q      LA      C493989         LEBLANC & WADDELL, LLP                         BREAUX         CHARLES       LA      C457420         LEBLANC & WADDELL, LLP
AYMOND        JAMES M      LA      00059399E       LEBLANC & WADDELL, LLP                         BREAUX         CLAUDE J      LA      C510788         LEBLANC & WADDELL, LLP
BABIN         BUREN J      LA      500-733         LEBLANC & WADDELL, LLP                         BREAUX         ELSON J       LA      C506688         LEBLANC & WADDELL, LLP
BABIN         DONALD J     LA      C510788         LEBLANC & WADDELL, LLP                         BREAUX         LESTER J      LA      00053576E       LEBLANC & WADDELL, LLP
BABIN         IVY A        LA      00053576E       LEBLANC & WADDELL, LLP                         BRELAND        SILAS         LA      500,731         LEBLANC & WADDELL, LLP
BABIN         JOSEPH M     LA      26345           LEBLANC & WADDELL, LLP                         BRIDGEWATER    LEROY         LA      C500669         LEBLANC & WADDELL, LLP
BABIN         NORRIS P     LA      C492298         LEBLANC & WADDELL, LLP                         BRIGHT         LARRY T       LA      2002-904        LEBLANC & WADDELL, LLP
BABIN         WELMAN J     LA      00053576E       LEBLANC & WADDELL, LLP                         BRIGHT         TERRY J       LA      C492298         LEBLANC & WADDELL, LLP
BACON         JIMMY L      LA      498,494         LEBLANC & WADDELL, LLP                         BRISCOE        SHELERY J     LA      493417          LEBLANC & WADDELL, LLP
BAILEY        RICHARD N    LA      45,700          LEBLANC & WADDELL, LLP                         BRISTER        CHARLES R     LA      C500669         LEBLANC & WADDELL, LLP
BAKER         JIMMIE M     LA      00057469E       LEBLANC & WADDELL, LLP                         BRITT          KARL A        LA      498,494         LEBLANC & WADDELL, LLP
BAKER         WALLACE L    LA      C500735         LEBLANC & WADDELL, LLP                         BROUSSARD      BRIAN P       LA      85235           LEBLANC & WADDELL, LLP
BALFANTZ      STANLEY B    LA      493417          LEBLANC & WADDELL, LLP                         BROWN          BOBBY G       LA      C469953         LEBLANC & WADDELL, LLP
BALFANTZ      VJ           LA      498497          LEBLANC & WADDELL, LLP                         BROWN          CLARENCE D    LA      499868          LEBLANC & WADDELL, LLP
BALL          MAURICE J    LA      498,495         LEBLANC & WADDELL, LLP                         BROWN          CLAUDE C      LA      C493989         LEBLANC & WADDELL, LLP
BALLARD       SIDNEY E     LA      493417          LEBLANC & WADDELL, LLP                         BROWN          GEORGE        LA      498497          LEBLANC & WADDELL, LLP
BANKS         ROGER        LA      C469953         LEBLANC & WADDELL, LLP                         BROWN          JAMES F       LA      480,175         LEBLANC & WADDELL, LLP
BANKS         TIMOTHY      LA      C506688         LEBLANC & WADDELL, LLP                         BROWN          JOSEPH W      LA      495074          LEBLANC & WADDELL, LLP
BANNON        EDWARD F     LA      498,496         LEBLANC & WADDELL, LLP                         BROWN          LARRY W       LA      C492139         LEBLANC & WADDELL, LLP
BANTA         NOLAN R      LA      00053576E       LEBLANC & WADDELL, LLP                         BROWN          LESTER        LA      50703           LEBLANC & WADDELL, LLP
BAPTISTE      OLDEN L      LA      498497          LEBLANC & WADDELL, LLP                         BROWN          ROBERT C      LA      26345           LEBLANC & WADDELL, LLP
BARBER        DONNELL      LA      CV1027299A      LEBLANC & WADDELL, LLP                         BROWNING       EDWARD E      LA      50703           LEBLANC & WADDELL, LLP
BARDWELL      CHARLES B    LA      50703           LEBLANC & WADDELL, LLP                         BRUMFIELD      LORENZO       LA      C552777         LEBLANC & WADDELL, LLP
BARKER        CHARLES E    LA      493417          LEBLANC & WADDELL, LLP                         BRUMFIELD      OC            LA      00057469E       LEBLANC & WADDELL, LLP
BARKER        REUBEN H     LA      500,731         LEBLANC & WADDELL, LLP                         BRUNET         MICHAEL J     LA      495074          LEBLANC & WADDELL, LLP
BARNES        GERALD D     LA      C554144         LEBLANC & WADDELL, LLP                         BUCKLES        BILLY H       MS      050348CI        LEBLANC & WADDELL, LLP
BARNETT       ROY          MS      2002-94-CV12    LEBLANC & WADDELL, LLP                         BURAS          AUBRY J       LA      C506688         LEBLANC & WADDELL, LLP
BATES         RICHARD E    LA      493417          LEBLANC & WADDELL, LLP                         BURNS          ROBERT L      LA      500-733         LEBLANC & WADDELL, LLP
BATISTE       ANTHONY      LA      00053576E       LEBLANC & WADDELL, LLP                         BUSH           EUGENE A      LA      C492298         LEBLANC & WADDELL, LLP
BAUER         FRANK I      LA      498,495         LEBLANC & WADDELL, LLP                         BUTLER         ABRAHAM       LA      C484218         LEBLANC & WADDELL, LLP
BAZILE        MERVIN J     LA      500-733         LEBLANC & WADDELL, LLP                         BUTLER         FRANK         LA      C506688         LEBLANC & WADDELL, LLP
BEAN          LESTER O     LA      C493989         LEBLANC & WADDELL, LLP                         BUTLER         GEORGE W      LA      C469953         LEBLANC & WADDELL, LLP
BEAUCOUDRAY   RAYMOND A    LA      91-367          LEBLANC & WADDELL, LLP                         CAMANGA        EUGENIO       LA      C531982         LEBLANC & WADDELL, LLP
BECKES        HAROLD D     LA      CV1027299A      LEBLANC & WADDELL, LLP                         CAMPBELL       HENRY         LA      C508676         LEBLANC & WADDELL, LLP
BECNEL        ELMO         LA      535217          LEBLANC & WADDELL, LLP                         CAMPBELL       THOMAS J      LA      498,493         LEBLANC & WADDELL, LLP

                                                                                                                                                         Appendix A - 241
                                       Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                 Document Page 260 of 624
Claimant       Claimant      State                                                               Claimant          Claimant     State
Last Name      First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name         First Name   Filed   Docket Number   Primary Plaintiff Counsel
CAMPIERE       JOSEPH P      LA      91-367          LEBLANC & WADDELL, LLP                      CRAWFORD          CHARLES C    LA      26345           LEBLANC & WADDELL, LLP
CAMPIERE       LEON E        LA      C492298         LEBLANC & WADDELL, LLP                      CREEL             CHARLES L    LA      91-367          LEBLANC & WADDELL, LLP
CANTRELLE      KENNETH L     LA      C506688         LEBLANC & WADDELL, LLP                      CREEL             DENNIS F     LA      C493989         LEBLANC & WADDELL, LLP
CANZONERT      SALVADOR      LA      C508676         LEBLANC & WADDELL, LLP                      CROCHET           JOSEPH V     LA      C510788         LEBLANC & WADDELL, LLP
CAPPEL         ERNEST J      LA      C543789         LEBLANC & WADDELL, LLP                      CROOKS            DANIEL E     LA      2002-904        LEBLANC & WADDELL, LLP
CARNEY         HENRY C       LA      498,494         LEBLANC & WADDELL, LLP                      CROPPER           CLARENCE J   LA      26345           LEBLANC & WADDELL, LLP
CARNEY         ROBERT        LA      C469953         LEBLANC & WADDELL, LLP                      CULMONE           JOHN B       LA      C457420         LEBLANC & WADDELL, LLP
CARPENTER      JAMES E       LA      C484218         LEBLANC & WADDELL, LLP                      CUMMINGS          FRANK L      LA      C492298         LEBLANC & WADDELL, LLP
CARRAWAY       CLINTON       LA      480,175         LEBLANC & WADDELL, LLP                      CUNNINGHAM        ROLAND P     LA      C510788         LEBLANC & WADDELL, LLP
CARTER         JAMES         LA      1026,664        LEBLANC & WADDELL, LLP                      CUROLE            HILARY J     LA      498497          LEBLANC & WADDELL, LLP
CARTER         JASON D       LA      C469953         LEBLANC & WADDELL, LLP                      CURRY             HOSEA        LA      493417          LEBLANC & WADDELL, LLP
CARVER         HARRY J       LA      498,496         LEBLANC & WADDELL, LLP                      DAIGLE            HAROLD P     LA      00059399E       LEBLANC & WADDELL, LLP
CASANOVA       CHARLES C     LA      C500735         LEBLANC & WADDELL, LLP                      DAIGLE            LAWRENCE J   LA      498,496         LEBLANC & WADDELL, LLP
CASTILLE       JERRY         LA      480,175         LEBLANC & WADDELL, LLP                      DAIGLE            RICHARD G    LA      C493989         LEBLANC & WADDELL, LLP
CAULFIELD      DOUGLAS J     LA      26345           LEBLANC & WADDELL, LLP                      DAISY             JAMES D      LA      480,175         LEBLANC & WADDELL, LLP
CAUTHRON       DONALD        LA      55388           LEBLANC & WADDELL, LLP                      DAMONTE           LLOYD M      LA      498497          LEBLANC & WADDELL, LLP
CAVALIER       CARL J        LA      498,496         LEBLANC & WADDELL, LLP                      DANIEL            REX O        LA      C493989         LEBLANC & WADDELL, LLP
CHAMPAGNE      JOHNNY A      LA      498,492         LEBLANC & WADDELL, LLP                      DANIELS           WILLIAM W    LA      C492139         LEBLANC & WADDELL, LLP
CHANDLER       HERMAN        LA      26345           LEBLANC & WADDELL, LLP                      DARTEZ            JESSIE J     LA      00054675E       LEBLANC & WADDELL, LLP
CHANEY         WALKER L      LA      45,700          LEBLANC & WADDELL, LLP                      DAUTERIVE         ROBERT L     LA      C539132         LEBLANC & WADDELL, LLP
CHAPMAN        EMMIT S       LA      CV1027299A      LEBLANC & WADDELL, LLP                      DAVENPORT         WALTER       LA      C469953         LEBLANC & WADDELL, LLP
CHAPMAN        HAROLD A      LA      CV1027299A      LEBLANC & WADDELL, LLP                      DAVIDSON          JOHN C       LA      C508676         LEBLANC & WADDELL, LLP
CHARLES        HERMAN J      LA      00057469E       LEBLANC & WADDELL, LLP                      DAVIS             ARTHUR       LA      C469953         LEBLANC & WADDELL, LLP
CHARLES        JAMES O       LA      C516913         LEBLANC & WADDELL, LLP                      DAVIS             AZZIE        LA      4729828-C       LEBLANC & WADDELL, LLP
CHAUVIN        SYLVESTER O   LA      498,498         LEBLANC & WADDELL, LLP                      DAVIS             BUFORD J     LA      C492139         LEBLANC & WADDELL, LLP
CHAVERS        BILLY         LA      91-367          LEBLANC & WADDELL, LLP                      DAVIS             DAN D        LA      C493989         LEBLANC & WADDELL, LLP
CHAVIS         BERTHMAN      LA      C469953         LEBLANC & WADDELL, LLP                      DAVIS             EDWARD E     LA      C489545         LEBLANC & WADDELL, LLP
CHAVIS         JOHN S        LA      C469953         LEBLANC & WADDELL, LLP                      DAVIS             JAMES H      LA      26345           LEBLANC & WADDELL, LLP
CHAVIS         NELSON        LA      C469953         LEBLANC & WADDELL, LLP                      DAVIS             JOSEPH L     LA      503103          LEBLANC & WADDELL, LLP
CHAVIS         SANDERS J     LA      C469953         LEBLANC & WADDELL, LLP                      DAVIS             MATTHEW      LA      CV1027299A      LEBLANC & WADDELL, LLP
CHAVIS         THOMAS        LA      C469953         LEBLANC & WADDELL, LLP                      DAY               DANIEL       LA      C506688         LEBLANC & WADDELL, LLP
CHEMIN         MANNIE E      LA      498,493         LEBLANC & WADDELL, LLP                      DEEMER            RICHARD      LA      CV1027299A      LEBLANC & WADDELL, LLP
CHENEVERT      ISHMAEL J     LA      26345           LEBLANC & WADDELL, LLP                      DEFFES            CLARENCE W   LA      C508676         LEBLANC & WADDELL, LLP
CHENEY         LLOYD G       LA      500,731         LEBLANC & WADDELL, LLP                      DEFOURNEAUX       ROBERT       LA      C492139         LEBLANC & WADDELL, LLP
CHEVIS         JOSEPH L      LA      00054675E       LEBLANC & WADDELL, LLP                      DEGUEYTER         LLOYD        LA      C510788         LEBLANC & WADDELL, LLP
CHOATE         GLASTON P     LA      C510788         LEBLANC & WADDELL, LLP                      DELATTE           WILTON J     LA      493417          LEBLANC & WADDELL, LLP
CHRISTIAN      BEN           MS      2002-95-CV12    LEBLANC & WADDELL, LLP                      DELOUISE          JERRY R      LA      C493989         LEBLANC & WADDELL, LLP
CHRISTOPHER    JOSEPH K      LA      493417          LEBLANC & WADDELL, LLP                      DENHAM            DAVID L      LA      500-733         LEBLANC & WADDELL, LLP
CLAMPITT       CARROLL G     LA      00000053095     LEBLANC & WADDELL, LLP                      DENNIS            EASTON       LA      C492139         LEBLANC & WADDELL, LLP
CLARK          ANTHONY       LA      493417          LEBLANC & WADDELL, LLP                      DENNIS            VERNON G     LA      480,175         LEBLANC & WADDELL, LLP
CLARK          JAMES         LA      498,491         LEBLANC & WADDELL, LLP                      DENSON            JERRY L      LA      27178           LEBLANC & WADDELL, LLP
CLARK          RONALD M      LA      C493989         LEBLANC & WADDELL, LLP                      DENTON            EDWARD C     LA      500-733         LEBLANC & WADDELL, LLP
CLARKE         GEORGE C      LA      91-367          LEBLANC & WADDELL, LLP                      DESHOTELS         MATTHEW      LA      500,731         LEBLANC & WADDELL, LLP
CLEMENT        ARTHUR A      LA      00059399E       LEBLANC & WADDELL, LLP                      DEVILLE           JOHN J       LA      C469953         LEBLANC & WADDELL, LLP
CLINE          ALAN B        LA      C500735         LEBLANC & WADDELL, LLP                      DEWHIRST          O MARA S     LA      C492298         LEBLANC & WADDELL, LLP
CLOUATE        DENNIS J      LA      C492298         LEBLANC & WADDELL, LLP                      DIELENSCHNEIDER   LIONEL J     LA      498,496         LEBLANC & WADDELL, LLP
COCHRAN        ALLEN         MS      2002-95-CV12    LEBLANC & WADDELL, LLP                      DIER              JOSEPH       LA      C536025         LEBLANC & WADDELL, LLP
COCHRAN        ALLEN         MS      CI2005066AS     LEBLANC & WADDELL, LLP                      DIXON             BILLIE M     LA      27178           LEBLANC & WADDELL, LLP
COLE           FREDERICK O   LA      03-0213         LEBLANC & WADDELL, LLP                      DIXON             HARRY        LA      C469953         LEBLANC & WADDELL, LLP
COLE           WALTER        LA      C469953         LEBLANC & WADDELL, LLP                      DIXON             JAMES E      LA      27178           LEBLANC & WADDELL, LLP
COLEMAN        CONSTANT P    LA      CV1027299A      LEBLANC & WADDELL, LLP                      DOMBROWSKI        THADDEUS J   LA      C492298         LEBLANC & WADDELL, LLP
COLLINS        HARRY         MS      2002-95-CV12    LEBLANC & WADDELL, LLP                      DOMINICK          EIRPHY       LA      00059399E       LEBLANC & WADDELL, LLP
COLLINS        VINCENT L     LA      C516705         LEBLANC & WADDELL, LLP                      DOMINICK          LOYCIE       LA      C469953         LEBLANC & WADDELL, LLP
COLLINS        WILLIAM T     LA      26345           LEBLANC & WADDELL, LLP                      DOMINIGUE         ALVIN A      LA      C469953         LEBLANC & WADDELL, LLP
COLLINSWORTH   JIMMY L       LA      C535934         LEBLANC & WADDELL, LLP                      DOMINIQUE         FELTON       LA      27178           LEBLANC & WADDELL, LLP
COMARDELLE     WALTER P      LA      498,496         LEBLANC & WADDELL, LLP                      DONACHRICHA       PETE         LA      493417          LEBLANC & WADDELL, LLP
COMEAUX        GERALD P      LA      27178           LEBLANC & WADDELL, LLP                      DONNOW            JACK L       LA      498,495         LEBLANC & WADDELL, LLP
COMPTON        FREDDIE W     LA      493417          LEBLANC & WADDELL, LLP                      DOSS              STANLEY C    LA      C493989         LEBLANC & WADDELL, LLP
CONISH         MANNIE        LA      00059399E       LEBLANC & WADDELL, LLP                      DOTCH             JB           LA      00053576E       LEBLANC & WADDELL, LLP
CONRAD         JIMMIE L      LA      C493989         LEBLANC & WADDELL, LLP                      DOUBLEDAY         DONALD E     LA      00053576E       LEBLANC & WADDELL, LLP
COPES          JOHN C        LA      498,494         LEBLANC & WADDELL, LLP                      DOUCET            TYRONE       LA      503103          LEBLANC & WADDELL, LLP
CORLEY         CERTICE       LA      495074          LEBLANC & WADDELL, LLP                      DOUGHERTY         EMERSON W    LA      00059399E       LEBLANC & WADDELL, LLP
CORMIER        GARY R        LA      C469953         LEBLANC & WADDELL, LLP                      DOUGLAS           JOHN W       LA      00054675E       LEBLANC & WADDELL, LLP
CORNELIUS      HARRY W       LA      C493989         LEBLANC & WADDELL, LLP                      DRACH             GEORGE C     LA      4729828-C       LEBLANC & WADDELL, LLP
CORTEZ         HERBERT J     LA      C492139         LEBLANC & WADDELL, LLP                      DRAPER            JAMES E      LA      4729828-C       LEBLANC & WADDELL, LLP
CORTEZ         PHILIP J      LA      00059399E       LEBLANC & WADDELL, LLP                      DUBOIS            HUEY N       LA      00057469E       LEBLANC & WADDELL, LLP
COTTEN         DONNIE J      LA      C484218         LEBLANC & WADDELL, LLP                      DUFRENE           IRA P        LA      495074          LEBLANC & WADDELL, LLP
COULON         EDWIN J       LA      498497          LEBLANC & WADDELL, LLP                      DUHE              CLARK P      LA      C493989         LEBLANC & WADDELL, LLP
COULON         KENNETH L     LA      00053576E       LEBLANC & WADDELL, LLP                      DUKE              EARL L       LA      500-733         LEBLANC & WADDELL, LLP
COUPEL         DAVIS A       LA      C500735         LEBLANC & WADDELL, LLP                      DUKES             CHARLIE      LA      C469953         LEBLANC & WADDELL, LLP
COURVILLE      WILLIE D      LA      C500735         LEBLANC & WADDELL, LLP                      DUKES             JOHN L       LA      CV1027299A      LEBLANC & WADDELL, LLP
COUSIN         MERVIN J      LA      498,496         LEBLANC & WADDELL, LLP                      DUKES             THOMAS W     LA      91-367          LEBLANC & WADDELL, LLP
COUVILLION     WILBERT J     LA      C493989         LEBLANC & WADDELL, LLP                      DUKES             WAYNE        LA      CV1027299A      LEBLANC & WADDELL, LLP
COVINGTON      WILLIE        LA      C493989         LEBLANC & WADDELL, LLP                      DUMAS             LOUIS        LA      C469953         LEBLANC & WADDELL, LLP
COX            HUEY P        LA      C489545         LEBLANC & WADDELL, LLP                      DUNBAR            EDDIE        LA      C469953         LEBLANC & WADDELL, LLP
COX            JOHN          LA      495074          LEBLANC & WADDELL, LLP                      DUNBAR            GEORGE L     LA      00053576E       LEBLANC & WADDELL, LLP

                                                                                                                                                          Appendix A - 242
                                      Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                Document Page 261 of 624
Claimant      Claimant      State                                                               Claimant     Claimant      State
Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel
DUNCAN        DONALD        LA      449647          LEBLANC & WADDELL, LLP                      GENUSA       SALVADORE M   LA      C551654         LEBLANC & WADDELL, LLP
DUNKIN        JIMMIE D      LA      C493989         LEBLANC & WADDELL, LLP                      GEORGETOWN   GEORGE        LA      C500735         LEBLANC & WADDELL, LLP
DUNLAP        LARRY E       LA      499868          LEBLANC & WADDELL, LLP                      GERACE       SAM           LA      C493989         LEBLANC & WADDELL, LLP
DUPLANTIS     PAUL R        LA      C510788         LEBLANC & WADDELL, LLP                      GIARDINA     JOSEPH        LA      C506688         LEBLANC & WADDELL, LLP
DUPLESSIS     JAMES J       LA      00053576E       LEBLANC & WADDELL, LLP                      GILL         BOBBY K       LA      C500735         LEBLANC & WADDELL, LLP
DUPONT        LARRY A       LA      498,496         LEBLANC & WADDELL, LLP                      GILSON       ALBERT H      LA      498497          LEBLANC & WADDELL, LLP
DUPONT        ROBERT J      LA      C489545         LEBLANC & WADDELL, LLP                      GISEVIUS     DANIEL J      LA      498,496         LEBLANC & WADDELL, LLP
DUPRE         EUGENE J      LA      498,496         LEBLANC & WADDELL, LLP                      GLAVIANO     NICHOLAS J    LA      C493989         LEBLANC & WADDELL, LLP
DUPRE         JOSEPH D      LA      C500735         LEBLANC & WADDELL, LLP                      GOFF         EDWARD L      LA      C506688         LEBLANC & WADDELL, LLP
DUPRE         MARLIN J      LA      493417          LEBLANC & WADDELL, LLP                      GOINGS       RAYFIELD      LA      500-733         LEBLANC & WADDELL, LLP
DURBIN        LELAND J      LA      499868          LEBLANC & WADDELL, LLP                      GOMEZ        JOSEPH A      LA      498,496         LEBLANC & WADDELL, LLP
DURONSLET     ROBERT C      LA      C469953         LEBLANC & WADDELL, LLP                      GONSOULIN    DAVID P       LA      495074          LEBLANC & WADDELL, LLP
DUVAL         RICHARD J     LA      C493989         LEBLANC & WADDELL, LLP                      GOODSPEED    FRED W        LA      499868          LEBLANC & WADDELL, LLP
DUVOISIN      HERBERT A     LA      C492298         LEBLANC & WADDELL, LLP                      GOODWIN      ROBERT D      LA      500,731         LEBLANC & WADDELL, LLP
EASTWOOD      THOMAS W      LA      495074          LEBLANC & WADDELL, LLP                      GORDON       EDWARD        LA      CV1027299A      LEBLANC & WADDELL, LLP
EBELING       BRUCE B       LA      495074          LEBLANC & WADDELL, LLP                      GORDON       WILLIE L      LA      CV1027299A      LEBLANC & WADDELL, LLP
EDMONSTON     JOSEPH E      LA      C492139         LEBLANC & WADDELL, LLP                      GOSS         AC            LA      4729828-C       LEBLANC & WADDELL, LLP
EDWARDS       GEORGE        LA      CV1027299A      LEBLANC & WADDELL, LLP                      GOVERNOR     JOSEPH A      LA      499868          LEBLANC & WADDELL, LLP
EDWARDS       JAMES R       LA      4729828-C       LEBLANC & WADDELL, LLP                      GRAHAM       CHARLES       LA      480,175         LEBLANC & WADDELL, LLP
EDWARDS       JESSIE L      LA      45,700          LEBLANC & WADDELL, LLP                      GRAHAM       IRA S         LA      C484218         LEBLANC & WADDELL, LLP
EFFERSON      CARL E        LA      00053576E       LEBLANC & WADDELL, LLP                      GRAVES       ROBERT D      LA      C506688         LEBLANC & WADDELL, LLP
EFFLER        WILBURN D     LA      493417          LEBLANC & WADDELL, LLP                      GRAY         LEDELL R      LA      C500735         LEBLANC & WADDELL, LLP
EISWORTH      KENNETH R     LA      C433924         LEBLANC & WADDELL, LLP                      GRAY         THOMAS W      LA      C510788         LEBLANC & WADDELL, LLP
ELLISER       SIMON P       LA      C469953         LEBLANC & WADDELL, LLP                      GRAY         WALTER A      LA      498,496         LEBLANC & WADDELL, LLP
ERWIN         JAMES H       LA      C516418         LEBLANC & WADDELL, LLP                      GREEN        ALTON J       LA      00054675E       LEBLANC & WADDELL, LLP
ESCHMANN      DENNIS C      LA      C492298         LEBLANC & WADDELL, LLP                      GREEN        HERMAN L      LA      00057469E       LEBLANC & WADDELL, LLP
EVANS         CHARLES L     LA      493417          LEBLANC & WADDELL, LLP                      GREEN        JOHNNY        LA      C492139         LEBLANC & WADDELL, LLP
EVERETT       JESSIE H      LA      00054675E       LEBLANC & WADDELL, LLP                      GREEN        LARRY D       LA      00057469E       LEBLANC & WADDELL, LLP
EZERNACK      LEONARD D     LA      429353-C        LEBLANC & WADDELL, LLP                      GREEN        SAMUEL        LA      C552570         LEBLANC & WADDELL, LLP
FACUNDUS      DONALD W      LA      C433924         LEBLANC & WADDELL, LLP                      GREER        JIMMY E       LA      499868          LEBLANC & WADDELL, LLP
FALCON        ANTHONY T     LA      493417          LEBLANC & WADDELL, LLP                      GREGOIRE     JOSEPH L      LA      C469953         LEBLANC & WADDELL, LLP
FERDINAND     JOSEPH M      LA      26,664          LEBLANC & WADDELL, LLP                      GREGORY      HOBART E      LA      00000048776     LEBLANC & WADDELL, LLP
FERGUSON      CHARLES J     LA      C469953         LEBLANC & WADDELL, LLP                      GREMILLION   NOLAN         LA      00057469E       LEBLANC & WADDELL, LLP
FERRIELL      JAMES E       LA      C484218         LEBLANC & WADDELL, LLP                      GREY         TED           MS      05KV0209J       LEBLANC & WADDELL, LLP
FISHER        STERLING L    LA      CV1027299A      LEBLANC & WADDELL, LLP                      GRIFFIN      CHARLES       LA      C510788         LEBLANC & WADDELL, LLP
FLACK         RICHARD M     LA      C500735         LEBLANC & WADDELL, LLP                      GRIFFIN      ERNEST L      LA      C457420         LEBLANC & WADDELL, LLP
FLEETWOOD     WILLIAM E     LA      498,498         LEBLANC & WADDELL, LLP                      GRIFFIN      LOUIS J       LA      CV1027299A      LEBLANC & WADDELL, LLP
FLEMING       CLAUDE E      LA      00054675E       LEBLANC & WADDELL, LLP                      GRIGSBY      RAYMOND       LA      C536750         LEBLANC & WADDELL, LLP
FLENIKEN      WILBURN M     LA      C500669         LEBLANC & WADDELL, LLP                      GUEDRY       ERNEST J      LA      498497          LEBLANC & WADDELL, LLP
FOGLEMAN      JACK O        LA      C493989         LEBLANC & WADDELL, LLP                      GUIDROZ      CHARLIE       LA      CV1027299A      LEBLANC & WADDELL, LLP
FOLSE         EDWARD J      LA      498,492         LEBLANC & WADDELL, LLP                      GUIDROZ      EDWARD J      LA      C550301         LEBLANC & WADDELL, LLP
FOLSE         MILTON J      LA      C541785         LEBLANC & WADDELL, LLP                      GUIDROZ      GERALD F      LA      CV1027299A      LEBLANC & WADDELL, LLP
FONTENOT      SHELTON J     LA      493417          LEBLANC & WADDELL, LLP                      GUIDRY       JOSEPH C      LA      500,731         LEBLANC & WADDELL, LLP
FORBES        ALLEN H       LA      499868          LEBLANC & WADDELL, LLP                      GUIDRY       JOSEPH H      LA      CV1027299A      LEBLANC & WADDELL, LLP
FORD          NATHANIEL B   LA      CV1027299A      LEBLANC & WADDELL, LLP                      GUIDRY       LOUIS         LA      480,175         LEBLANC & WADDELL, LLP
FORREST       REUBEN A      LA      C469953         LEBLANC & WADDELL, LLP                      GUILBEAU     BENNETT A     LA      C495922         LEBLANC & WADDELL, LLP
FOSTER        HOLLIS R      LA      C493989         LEBLANC & WADDELL, LLP                      GUILLORY     BENNETH J     LA      00053576E       LEBLANC & WADDELL, LLP
FOSTER        WALTER W      LA      C510788         LEBLANC & WADDELL, LLP                      GUILLORY     JAMES         LA      C469953         LEBLANC & WADDELL, LLP
FOSTER        WESLEY P      LA      91-367          LEBLANC & WADDELL, LLP                      GUILLORY     JAMES J       LA      499868          LEBLANC & WADDELL, LLP
FOXWORTH      ALEX J        LA      91-367          LEBLANC & WADDELL, LLP                      GUILLORY     LINUS J       LA      C493989         LEBLANC & WADDELL, LLP
FRANATOVICH   PAUL R        LA      498497          LEBLANC & WADDELL, LLP                      GUILLORY     RONALD D      LA      C493989         LEBLANC & WADDELL, LLP
FRANKLIN      CURTIS L      LA      C469953         LEBLANC & WADDELL, LLP                      GUILLORY     SIMON         LA      C500735         LEBLANC & WADDELL, LLP
FRAZIER       ARTHUR W      LA      CV1027299A      LEBLANC & WADDELL, LLP                      GUITREAU     KENNETH A     LA      493417          LEBLANC & WADDELL, LLP
FRAZIER       JOHNNY F      LA      C536025         LEBLANC & WADDELL, LLP                      GUZZARDO     GUY J         LA      CV1027299A      LEBLANC & WADDELL, LLP
FRUIT         WILLIAM E     LA      C469953         LEBLANC & WADDELL, LLP                      HABIG        CHARLES B     LA      CV1027299A      LEBLANC & WADDELL, LLP
FUGLER        CHARLES E     LA      CV1027299A      LEBLANC & WADDELL, LLP                      HAGAN        GORDON M      LA      27178           LEBLANC & WADDELL, LLP
FURR          DONOVAN C     LA      498,494         LEBLANC & WADDELL, LLP                      HALEY        RICHARD R     LA      C500735         LEBLANC & WADDELL, LLP
FUSELIER      FERROL        LA      480,175         LEBLANC & WADDELL, LLP                      HAMILTON     JIM           LA      CV1027299A      LEBLANC & WADDELL, LLP
GAINEY        BETHEL E      LA      C500735         LEBLANC & WADDELL, LLP                      HAMILTON     ROBERT L      LA      CV1027299A      LEBLANC & WADDELL, LLP
GALLAGHER     PATRICK M     LA      00054675E       LEBLANC & WADDELL, LLP                      HAMMACK      ROBERT S      LA      CV1027299A      LEBLANC & WADDELL, LLP
GALTIER       CLAUDE        LA      493417          LEBLANC & WADDELL, LLP                      HAMMOND      IVORY H       LA      C469953         LEBLANC & WADDELL, LLP
GALTIER       MOISE         LA      C493989         LEBLANC & WADDELL, LLP                      HAMPTON      LOUIS         LA      C550545         LEBLANC & WADDELL, LLP
GAMBLE        AMOS          LA      C493989         LEBLANC & WADDELL, LLP                      HARDY        CARLTON       LA      CV1027299A      LEBLANC & WADDELL, LLP
GANT          EDWARD E      LA      27178           LEBLANC & WADDELL, LLP                      HARGROVE     LEON          LA      CV1027299A      LEBLANC & WADDELL, LLP
GARCIA        RANDOLPH A    LA      498,491         LEBLANC & WADDELL, LLP                      HARRELL      BENNIE B      LA      C551386         LEBLANC & WADDELL, LLP
GARDNER       KENNETH L     LA      C493989         LEBLANC & WADDELL, LLP                      HARRIS       CARLTON C     LA      C469953         LEBLANC & WADDELL, LLP
GARIG         WILLIAM E     LA      C469953         LEBLANC & WADDELL, LLP                      HARRIS       CHARLES L     LA      C500735         LEBLANC & WADDELL, LLP
GASPARD       EUGENE G      LA      91-367          LEBLANC & WADDELL, LLP                      HARRIS       DONALD C      LA      00053576E       LEBLANC & WADDELL, LLP
GATHRIGHT     TERRY P       LA      498497          LEBLANC & WADDELL, LLP                      HARRIS       GEORGE        LA      CV1027299A      LEBLANC & WADDELL, LLP
GATLIN        DENSMORE D    LA      C469953         LEBLANC & WADDELL, LLP                      HARRIS       JOSHUA        LA      C469953         LEBLANC & WADDELL, LLP
GAUDET        JAMES I       LA      C492139         LEBLANC & WADDELL, LLP                      HARRIS       LIONEL        LA      00053576E       LEBLANC & WADDELL, LLP
GAUTREAUX     ALBERT J      LA      500,731         LEBLANC & WADDELL, LLP                      HARRIS       STANLEY E     LA      C469953         LEBLANC & WADDELL, LLP
GAUTREAUX     JOSEPH V      LA      498,494         LEBLANC & WADDELL, LLP                      HARRIS       WILLIE G      LA      CV1027299A      LEBLANC & WADDELL, LLP
GEASON        ALBERT J      LA      498,496         LEBLANC & WADDELL, LLP                      HARRISON     LEROY         LA      CV1027299A      LEBLANC & WADDELL, LLP
GEBBIA        JOSEPH A      LA      C508676         LEBLANC & WADDELL, LLP                      HART         EARNEST       LA      27178           LEBLANC & WADDELL, LLP
GENOLA        JOHN T        LA      CV1027299A      LEBLANC & WADDELL, LLP                      HARTZOG      WILLIAM W     LA      499868          LEBLANC & WADDELL, LLP

                                                                                                                                                     Appendix A - 243
                                      Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                Document Page 262 of 624
Claimant       Claimant     State                                                               Claimant     Claimant      State
Last Name      First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel
HARVEY         WILLIAM F    LA      499868          LEBLANC & WADDELL, LLP                      IVY          JOSH          LA      499868          LEBLANC & WADDELL, LLP
HARVISON       JERRY        MS      2002-94-CV12    LEBLANC & WADDELL, LLP                      JACK         OLIVER        LA      C469953         LEBLANC & WADDELL, LLP
HASSE          JOHN L       LA      00053576E       LEBLANC & WADDELL, LLP                      JACKSON      BOOKER        LA      CV1027299A      LEBLANC & WADDELL, LLP
HATTAWAY       MARLIN P     LA      CV1027299A      LEBLANC & WADDELL, LLP                      JACKSON      CARL          LA      498497          LEBLANC & WADDELL, LLP
HAYDEN         JAMES W      LA      CV1027299A      LEBLANC & WADDELL, LLP                      JACKSON      CHARLES M     LA      498,491         LEBLANC & WADDELL, LLP
HAYES          BILLY E      LA      C493989         LEBLANC & WADDELL, LLP                      JACKSON      DUDLEY T      LA      CV1027299A      LEBLANC & WADDELL, LLP
HAYES          LIONEL       LA      CV1027299A      LEBLANC & WADDELL, LLP                      JACKSON      ROBERT        LA      00053576E       LEBLANC & WADDELL, LLP
HAYES          SIDNEY P     LA      493417          LEBLANC & WADDELL, LLP                      JACKSON      ROGERS M      LA      CV1027299A      LEBLANC & WADDELL, LLP
HAYWARD        WILLIAM C    LA      C493989         LEBLANC & WADDELL, LLP                      JACKSON      ROOSEVELT     LA      4729828-C       LEBLANC & WADDELL, LLP
HEBERT         JAMES L      LA      498497          LEBLANC & WADDELL, LLP                      JACKSON      THOMAS A      LA      CV1027299A      LEBLANC & WADDELL, LLP
HEBERT         JERRY L      LA      CV1027299A      LEBLANC & WADDELL, LLP                      JACOBS       EDWARD L      LA      C492298         LEBLANC & WADDELL, LLP
HEDGES         SIDNEY J     LA      C493989         LEBLANC & WADDELL, LLP                      JACQUE       PHILLIP E     LA      473-928         LEBLANC & WADDELL, LLP
HEINTZE        EDWARD J     LA      499868          LEBLANC & WADDELL, LLP                      JAMES        EDDIE B       LA      00054675E       LEBLANC & WADDELL, LLP
HENDERSON      MILDRED B    LA      C484218         LEBLANC & WADDELL, LLP                      JAMES        JESSIE        LA      4729828-C       LEBLANC & WADDELL, LLP
HENNERICHS     WALTER E     LA      495074          LEBLANC & WADDELL, LLP                      JARREAU      LEROY J       LA      C500735         LEBLANC & WADDELL, LLP
HENRY          ARTHER L     LA      4729828-C       LEBLANC & WADDELL, LLP                      JARREAU      LLOYD J       LA      C500735         LEBLANC & WADDELL, LLP
HENRY          MOSES J      LA      C469953         LEBLANC & WADDELL, LLP                      JARREAU      NORMAN J      LA      C500735         LEBLANC & WADDELL, LLP
HENRY          THOMAS       LA      00054675E       LEBLANC & WADDELL, LLP                      JARVIS       FRANK         LA      503103          LEBLANC & WADDELL, LLP
HENSON         JOE C        LA      45,700          LEBLANC & WADDELL, LLP                      JASMIN       WHITNEY P     LA      498,496         LEBLANC & WADDELL, LLP
HERNANDEZ      JERRY J      LA      00000053095     LEBLANC & WADDELL, LLP                      JEFFERSON    GLENN         LA      CV1027299A      LEBLANC & WADDELL, LLP
HESSLER        EMILE J      LA      91-367          LEBLANC & WADDELL, LLP                      JENKINS      MARK          LA      495074          LEBLANC & WADDELL, LLP
HICKMAN        CLARENCE     LA      1026,664        LEBLANC & WADDELL, LLP                      JENKINS      RISEMAN       LA      C500669         LEBLANC & WADDELL, LLP
HICKS          THOMAS J     LA      498497          LEBLANC & WADDELL, LLP                      JERRY        JOHN          LA      C469953         LEBLANC & WADDELL, LLP
HIGGINBOTHAM   DAVID M      LA      45,700          LEBLANC & WADDELL, LLP                      JOCHUM       EDGAR C       LA      C492298         LEBLANC & WADDELL, LLP
HILL           BURNELL J    LA      C469953         LEBLANC & WADDELL, LLP                      JOHNSON      ALBERT        LA      45,700          LEBLANC & WADDELL, LLP
HILL           EDWARD       LA      500,731         LEBLANC & WADDELL, LLP                      JOHNSON      BOBBIE V      LA      CV1027299A      LEBLANC & WADDELL, LLP
HILL           HERMAN       LA      C500735         LEBLANC & WADDELL, LLP                      JOHNSON      CHARLES C     LA      C493989         LEBLANC & WADDELL, LLP
HILL           JEFFREY E    LA      CV1027299A      LEBLANC & WADDELL, LLP                      JOHNSON      CLAYBORN      LA      C469953         LEBLANC & WADDELL, LLP
HILL           KIRBY R      LA      4729828-C       LEBLANC & WADDELL, LLP                      JOHNSON      DALLAS C      LA      C493989         LEBLANC & WADDELL, LLP
HILL           LEROY        LA      C469953         LEBLANC & WADDELL, LLP                      JOHNSON      GEORGE        LA      00053576E       LEBLANC & WADDELL, LLP
HILLARD        HENRY L      LA      C469953         LEBLANC & WADDELL, LLP                      JOHNSON      HARRY         LA      00057469E       LEBLANC & WADDELL, LLP
HINSON         NORRIS W     LA      C469953         LEBLANC & WADDELL, LLP                      JOHNSON      HOSIE         LA      493417          LEBLANC & WADDELL, LLP
HOCK           JAMES        LA      480,175         LEBLANC & WADDELL, LLP                      JOHNSON      JOHN E        LA      498497          LEBLANC & WADDELL, LLP
HODGES         CHARLES A    LA      CV1027299A      LEBLANC & WADDELL, LLP                      JOHNSON      JOHNNIE       LA      C469953         LEBLANC & WADDELL, LLP
HODGES         JAMES A      LA      CV1027299A      LEBLANC & WADDELL, LLP                      JOHNSON      LEON M        LA      498497          LEBLANC & WADDELL, LLP
HODGES         ROBERT E     LA      C469953         LEBLANC & WADDELL, LLP                      JOHNSON      NATHAN        LA      200612046       LEBLANC & WADDELL, LLP
HOFFMAN        DAVID A      LA      55741           LEBLANC & WADDELL, LLP                      JOHNSON      RONALD D      LA      500,731         LEBLANC & WADDELL, LLP
HOLBROOK       JAMES J      LA      498,496         LEBLANC & WADDELL, LLP                      JOHNSON      WALTER B      LA      C457420         LEBLANC & WADDELL, LLP
HOLIDAY        MELVIN B     LA      C493989         LEBLANC & WADDELL, LLP                      JOINER       ALVIN A       LA      498,493         LEBLANC & WADDELL, LLP
HOLLAND        GLADYS       LA      498,498         LEBLANC & WADDELL, LLP                      JOINER       SHERMAN A     LA      91-367          LEBLANC & WADDELL, LLP
HOLLOWAY       MARSHALL V   LA      C492139         LEBLANC & WADDELL, LLP                      JONES        ALBERT        LA      27178           LEBLANC & WADDELL, LLP
HOLMES         CLIFTON      LA      C457420         LEBLANC & WADDELL, LLP                      JONES        ARTHUR        LA      C469953         LEBLANC & WADDELL, LLP
HOLMES         PAUL F       LA      C469953         LEBLANC & WADDELL, LLP                      JONES        GOLDEN E      LA      CV1027299A      LEBLANC & WADDELL, LLP
HOOKER         CLETIS C     LA      CV1027299A      LEBLANC & WADDELL, LLP                      JONES        HARRY B       LA      CV1027299A      LEBLANC & WADDELL, LLP
HOOVER         FRED C       LA      C493989         LEBLANC & WADDELL, LLP                      JONES        HERMAN A      LA      C469953         LEBLANC & WADDELL, LLP
HOOVER         LC           LA      C508676         LEBLANC & WADDELL, LLP                      JONES        JOHN H        LA      4729828-C       LEBLANC & WADDELL, LLP
HOOVER         ROLAND A     LA      493417          LEBLANC & WADDELL, LLP                      JONES        RAYMOND M     LA      499868          LEBLANC & WADDELL, LLP
HORN           LEONARD W    LA      00000048776     LEBLANC & WADDELL, LLP                      JONES        WALTER E      LA      C493989         LEBLANC & WADDELL, LLP
HORNER         GERALD       LA      00059399E       LEBLANC & WADDELL, LLP                      JORDAN       GEORGE        LA      00057469E       LEBLANC & WADDELL, LLP
HOWARD         EDWARD       LA      C469953         LEBLANC & WADDELL, LLP                      JOSEPH       CARL J        LA      CV1027299A      LEBLANC & WADDELL, LLP
HOWARD         JIM H        LA      CV1027299A      LEBLANC & WADDELL, LLP                      JOSEPH       CLIFTON       LA      C506688         LEBLANC & WADDELL, LLP
HOWARD         LEVERT       LA      4729828-C       LEBLANC & WADDELL, LLP                      JOSEPH       FRANK         LA      00054675E       LEBLANC & WADDELL, LLP
HOWELL         LOUIS E      LA      4729828-C       LEBLANC & WADDELL, LLP                      JOSEPH       ROBERTSON L   LA      00057469E       LEBLANC & WADDELL, LLP
HUDGINS        JACK D       LA      499868          LEBLANC & WADDELL, LLP                      JOWERS       KENNETH L     LA      C495922         LEBLANC & WADDELL, LLP
HUDSON         ADRON        LA      493417          LEBLANC & WADDELL, LLP                      JULIEN       RAYMOND H     LA      27178           LEBLANC & WADDELL, LLP
HUDSON         DARREL W     LA      00054675E       LEBLANC & WADDELL, LLP                      JULIEN       WESLEY J      LA      00053576E       LEBLANC & WADDELL, LLP
HUDSON         GEORGE A     LA      499868          LEBLANC & WADDELL, LLP                      JUNEAU       BURTON J      LA      27178           LEBLANC & WADDELL, LLP
HUGGINS        THOMAS       LA      27178           LEBLANC & WADDELL, LLP                      KACHELMYER   JOSEPH T      LA      493417          LEBLANC & WADDELL, LLP
HUGHES         AARON S      LA      499868          LEBLANC & WADDELL, LLP                      KEIR         WILLIAM A     LA      C506688         LEBLANC & WADDELL, LLP
HUGHES         RICHARD A    LA      ADMIN           LEBLANC & WADDELL, LLP                      KELLY        CHARLES H     LA      C500735         LEBLANC & WADDELL, LLP
HUGHES         RICHARD A    LA      CV1027299A      LEBLANC & WADDELL, LLP                      KELLY        CHARLES M     LA      C508676         LEBLANC & WADDELL, LLP
HUNGERFORD     EDWARD K     LA      91-367          LEBLANC & WADDELL, LLP                      KEMP         EUGENE        LA      CV1027299A      LEBLANC & WADDELL, LLP
HUNT           CLIFFORD E   TX      21,352          LEBLANC & WADDELL, LLP                      KEMPT        LLOYD K       LA      C469953         LEBLANC & WADDELL, LLP
HUNT           DOUGLAS      LA      499868          LEBLANC & WADDELL, LLP                      KENNEY       SAM           LA      C469953         LEBLANC & WADDELL, LLP
HURST          JACK R       LA      4729828-C       LEBLANC & WADDELL, LLP                      KESSLER      ROBERT C      LA      C540204         LEBLANC & WADDELL, LLP
HUTCHINSON     GENE         LA      C493989         LEBLANC & WADDELL, LLP                      KIEFER       SIMON B       LA      498497          LEBLANC & WADDELL, LLP
HYER           ROY E        LA      C492298         LEBLANC & WADDELL, LLP                      KINCHEN      ARTHUR E      LA      CV1027299A      LEBLANC & WADDELL, LLP
ILES           DAVID M      LA      C493989         LEBLANC & WADDELL, LLP                      KING         ALVIN         LA      CV1027299A      LEBLANC & WADDELL, LLP
INGRAM         BENJAMIN     LA      C510788         LEBLANC & WADDELL, LLP                      KING         ROBERT        LA      CV1027299A      LEBLANC & WADDELL, LLP
INNERARITY     BOYCE E      LA      26,710          LEBLANC & WADDELL, LLP                      KINGREY      RONALD C      LA      2002-904        LEBLANC & WADDELL, LLP
IRWIN          CLAUD M      LA      499868          LEBLANC & WADDELL, LLP                      KIRK         BETTY         LA      ADMIN           LEBLANC & WADDELL, LLP
ISAAC          AARON        LA      C500735         LEBLANC & WADDELL, LLP                      KLEIN        LEO J         LA      C492139         LEBLANC & WADDELL, LLP
ISAAC          JOSEPH F     LA      CV1027299A      LEBLANC & WADDELL, LLP                      KLINE        ELIE          LA      00000064437     LEBLANC & WADDELL, LLP
ISAAC          LAWRENCE     LA      00057469E       LEBLANC & WADDELL, LLP                      KNOCKUM      MILLARD       LA      27178           LEBLANC & WADDELL, LLP
ISTRE          NORMAN       LA      26,664          LEBLANC & WADDELL, LLP                      LABBE        CHARLES L     LA      C493989         LEBLANC & WADDELL, LLP
IVERSON        RICHARD E    LA      C492298         LEBLANC & WADDELL, LLP                      LABODE       PAUL C        LA      CV1027299A      LEBLANC & WADDELL, LLP

                                                                                                                                                     Appendix A - 244
                                       Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                                 Document Page 263 of 624
Claimant       Claimant      State                                                               Claimant    Claimant     State
Last Name      First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name   First Name   Filed   Docket Number   Primary Plaintiff Counsel
LABORDE        IRWIN M       LA      C506688         LEBLANC & WADDELL, LLP                      LONERGAN    FRANCIS B    LA      C492139         LEBLANC & WADDELL, LLP
LACOUME        CLARENCE J    LA      C506688         LEBLANC & WADDELL, LLP                      LONGINO     BILL R       LA      495074          LEBLANC & WADDELL, LLP
LACROIX        MICHAEL J     LA      27178           LEBLANC & WADDELL, LLP                      LOPEZ       DARRELL      LA      C516913         LEBLANC & WADDELL, LLP
LADNER         EARL J        LA      C508676         LEBLANC & WADDELL, LLP                      LORENO      ROSS         LA      498,493         LEBLANC & WADDELL, LLP
LADNER         NORFORD C     LA      C492139         LEBLANC & WADDELL, LLP                      LOTT        SIM E        LA      C492139         LEBLANC & WADDELL, LLP
LAMBERT        GENTRY L      LA      50703           LEBLANC & WADDELL, LLP                      LOTZ        EMILE        LA      C506688         LEBLANC & WADDELL, LLP
LAMBERT        JERRY W       LA      C492298         LEBLANC & WADDELL, LLP                      LOUIS       FELIX        LA      C492139         LEBLANC & WADDELL, LLP
LAMBERT        ROGER J       LA      C500735         LEBLANC & WADDELL, LLP                      LOUP        FELICIEN J   LA      CV1027299A      LEBLANC & WADDELL, LLP
LANDRY         CLIFFORD A    LA      C492298         LEBLANC & WADDELL, LLP                      LOVETT      RONALD       LA      448137          LEBLANC & WADDELL, LLP
LANDRY         HILTON G      LA      498,492         LEBLANC & WADDELL, LLP                      LOWERY      LIONEL J     LA      C469953         LEBLANC & WADDELL, LLP
LANDRY         JOSEPH B      LA      27393           LEBLANC & WADDELL, LLP                      LUCCIA      JOSEPH J     LA      498,491         LEBLANC & WADDELL, LLP
LANDRY         RONALD K      LA      500-733         LEBLANC & WADDELL, LLP                      LUKER       BOBBY W      LA      C506688         LEBLANC & WADDELL, LLP
LANE           RALPH M       LA      500,731         LEBLANC & WADDELL, LLP                      LUMETTA     JOSEPH       LA      498,496         LEBLANC & WADDELL, LLP
LANG           BENJAMIN G    LA      91-367          LEBLANC & WADDELL, LLP                      LUPARELLO   LESTER P     LA      C492298         LEBLANC & WADDELL, LLP
LANIER         ALONZO S      LA      498,494         LEBLANC & WADDELL, LLP                      LYTELL      MANUEL M     LA      C492298         LEBLANC & WADDELL, LLP
LASSEIGNE      CHARLES W     LA      00054675E       LEBLANC & WADDELL, LLP                      MADER       RODNEY P     LA      C506688         LEBLANC & WADDELL, LLP
LAVIGNE        PERCY R       LA      C492298         LEBLANC & WADDELL, LLP                      MAHAN       KENNETH R    MS      CI20050133AS    LEBLANC & WADDELL, LLP
LAVIGNE        SYLVESTER R   LA      CV1027299A      LEBLANC & WADDELL, LLP                      MAPLES      CHARLES E    LA      C489545         LEBLANC & WADDELL, LLP
LAWSON         JOSEPH        LA      1026,664        LEBLANC & WADDELL, LLP                      MARCHESE    JOSEPH M     LA      498,491         LEBLANC & WADDELL, LLP
LAWSON         PAUL J        LA      4729828-C       LEBLANC & WADDELL, LLP                      MARINO      ANTHONY      LA      C493989         LEBLANC & WADDELL, LLP
LAZARD         ROBERT        LA      CV1027299A      LEBLANC & WADDELL, LLP                      MARINO      CHARLES      LA      499868          LEBLANC & WADDELL, LLP
LE BOURGEOIS   HOMER G       LA      00054675E       LEBLANC & WADDELL, LLP                      MARINO      JERRY L      LA      CV1027299A      LEBLANC & WADDELL, LLP
LE BOURGEOIS   WARREN L      LA      00054675E       LEBLANC & WADDELL, LLP                      MARIX       JOSEPH H     LA      1026,664        LEBLANC & WADDELL, LLP
LEAR           GORDON W      LA      45,700          LEBLANC & WADDELL, LLP                      MARQUETTE   AL J         LA      C492139         LEBLANC & WADDELL, LLP
LEBEOUF        PAUL          LA      C492298         LEBLANC & WADDELL, LLP                      MARQUIS     MELVIN M     LA      C492139         LEBLANC & WADDELL, LLP
LEBLANC        ALBERT A      LA      C510788         LEBLANC & WADDELL, LLP                      MARTELLO    COSIMO J     LA      45,700          LEBLANC & WADDELL, LLP
LEBLANC        ANDREW C      LA      C493989         LEBLANC & WADDELL, LLP                      MARTIN      ALPHONSE C   LA      CV1027299A      LEBLANC & WADDELL, LLP
LEBLANC        HARRY         LA      C530339         LEBLANC & WADDELL, LLP                      MARTIN      EDGAR J      LA      499868          LEBLANC & WADDELL, LLP
LEBLANC        JAMES H       LA      C493989         LEBLANC & WADDELL, LLP                      MARTIN      HENRY E      LA      498,496         LEBLANC & WADDELL, LLP
LEBLANC        MICHAEL A     LA      493417          LEBLANC & WADDELL, LLP                      MARTIN      STEPHEN P    LA      CV1027299A      LEBLANC & WADDELL, LLP
LEBLANC        MILTON J      LA      CV1027299A      LEBLANC & WADDELL, LLP                      MARTIN      SYLVESTER    LA      C469953         LEBLANC & WADDELL, LLP
LECOQ          ALFRED        LA      CV1027299A      LEBLANC & WADDELL, LLP                      MARTINEZ    ARMAND J     LA      498,492         LEBLANC & WADDELL, LLP
LECOQ          WINFIELD F    LA      CV1027299A      LEBLANC & WADDELL, LLP                      MARTINEZ    FREDDIE J    LA      CV1027299A      LEBLANC & WADDELL, LLP
LEDAY          ALVIN         LA      500,731         LEBLANC & WADDELL, LLP                      MATHERNE    KENNETH J    LA      500,731         LEBLANC & WADDELL, LLP
LEDET          HOUSTON       LA      C495922         LEBLANC & WADDELL, LLP                      MATHERNE    MICHAEL M    LA      498,495         LEBLANC & WADDELL, LLP
LEDUFF         THOMAS A      LA      499868          LEBLANC & WADDELL, LLP                      MATTHEWS    WILFRED J    LA      C510788         LEBLANC & WADDELL, LLP
LEE            CALTON        LA      CV1027299A      LEBLANC & WADDELL, LLP                      MAY         JOHN S       LA      499868          LEBLANC & WADDELL, LLP
LEE            HERBERT E     LA      91-367          LEBLANC & WADDELL, LLP                      MCCARTHY    ROLAND       LA      C516233         LEBLANC & WADDELL, LLP
LEE            JERRY D       LA      27178           LEBLANC & WADDELL, LLP                      MCCARTNEY   BOYD B       LA      CV1027299A      LEBLANC & WADDELL, LLP
LEE            WILLIAM E     LA      27178           LEBLANC & WADDELL, LLP                      MCCLOUD     CHARLES E    LA      C493989         LEBLANC & WADDELL, LLP
LEFEBVRE       CHARLES S     LA      CV1027299A      LEBLANC & WADDELL, LLP                      MCDANIELS   LOUIS W      LA      4729828-C       LEBLANC & WADDELL, LLP
LEGENDRE       LEON J        LA      C492139         LEBLANC & WADDELL, LLP                      MCDONALD    PEARLY       LA      C500735         LEBLANC & WADDELL, LLP
LEGER          ORILIAN D     LA      CV1027299A      LEBLANC & WADDELL, LLP                      MCDOW       ROY T        LA      4729828-C       LEBLANC & WADDELL, LLP
LEGIER         LEO D         LA      493417          LEBLANC & WADDELL, LLP                      MCGEE       JOSEPH       LA      C469953         LEBLANC & WADDELL, LLP
LEJEUNE        JIMMY C       LA      45,700          LEBLANC & WADDELL, LLP                      MCGREW      LESLIE E     LA      498,494         LEBLANC & WADDELL, LLP
LEMOINE        GASPER        LA      500,731         LEBLANC & WADDELL, LLP                      MCHENRY     CLAUDE D     LA      C492298         LEBLANC & WADDELL, LLP
LEMOINE        KENNETH M     LA      C492298         LEBLANC & WADDELL, LLP                      MCKEY       KENNETH R    LA      498,493         LEBLANC & WADDELL, LLP
LEONE          FRANK         LA      4729828-C       LEBLANC & WADDELL, LLP                      MCKINSEY    DONALD R     LA      CV1027299A      LEBLANC & WADDELL, LLP
LERILLE        CARROLL J     LA      C492298         LEBLANC & WADDELL, LLP                      MCLAIN      DONALD E     LA      498,496         LEBLANC & WADDELL, LLP
LEROUGE        JOSEPH H      LA      C492298         LEBLANC & WADDELL, LLP                      MCLAIN      HANK K       LA      498,493         LEBLANC & WADDELL, LLP
LESSARD        AUBREY J      LA      499868          LEBLANC & WADDELL, LLP                      MCLAIN      VOYD         LA      00000048776     LEBLANC & WADDELL, LLP
LESTER         WILLIAM E     LA      500,731         LEBLANC & WADDELL, LLP                      MCLEOD      ROBERT E     LA      C493989         LEBLANC & WADDELL, LLP
LETEFF         CHESTER R     LA      C469953         LEBLANC & WADDELL, LLP                      MCLIN       FRED         LA      495074          LEBLANC & WADDELL, LLP
LETEFF         OLIVER P      LA      C469953         LEBLANC & WADDELL, LLP                      MCMANUS     EUGENE R     LA      00054675E       LEBLANC & WADDELL, LLP
LEVRAEA        LUKE J        LA      C484218         LEBLANC & WADDELL, LLP                      MCMEANS     CHARLES E    LA      C484218         LEBLANC & WADDELL, LLP
LEWIS          ALTON J       LA      C493989         LEBLANC & WADDELL, LLP                      MCMORRIS    HOWELL O     LA      CV1027299A      LEBLANC & WADDELL, LLP
LEWIS          GROVER M      LA      500,731         LEBLANC & WADDELL, LLP                      MCMORRIS    JOE E        LA      26345           LEBLANC & WADDELL, LLP
LEWIS          JAMES F       LA      495074          LEBLANC & WADDELL, LLP                      MCMULLEN    RONNIE L     LA      C510788         LEBLANC & WADDELL, LLP
LEWIS          JESSIE        LA      C469953         LEBLANC & WADDELL, LLP                      MCNAIR      CURTIS L     LA      498497          LEBLANC & WADDELL, LLP
LEWIS          JOSEPH J      LA      91-367          LEBLANC & WADDELL, LLP                      MCQUEEN     HAROLD S     LA      C508676         LEBLANC & WADDELL, LLP
LEWIS          LAWRENCE J    LA      C500735         LEBLANC & WADDELL, LLP                      MCQUIRTER   JOSHUA       LA      500,731         LEBLANC & WADDELL, LLP
LEWIS          OSCAR         LA      C506688         LEBLANC & WADDELL, LLP                      MCVAY       CHARLES C    MS      CV05476FA       LEBLANC & WADDELL, LLP
LEWIS          THOMAS        LA      498,492         LEBLANC & WADDELL, LLP                      MEADORS     ERNEST E     LA      C493989         LEBLANC & WADDELL, LLP
LEWIS          TYRONE J      LA      CV1027299A      LEBLANC & WADDELL, LLP                      MEADOWS     JOSEPH S     LA      C492298         LEBLANC & WADDELL, LLP
LEWIS          WILLIE D      LA      00054675E       LEBLANC & WADDELL, LLP                      MEJIDO      CARLOS F     LA      503103          LEBLANC & WADDELL, LLP
LEWIS          WILLIE F      LA      C493989         LEBLANC & WADDELL, LLP                      MELANCON    ANTHONY      LA      C532765         LEBLANC & WADDELL, LLP
LINDER         BYRON N       LA      C493989         LEBLANC & WADDELL, LLP                      MELANCON    CHARLES J    LA      498,496         LEBLANC & WADDELL, LLP
LINDSAY        MOSE          LA      503103          LEBLANC & WADDELL, LLP                      MELANCON    JAMES M      LA      C469953         LEBLANC & WADDELL, LLP
LISTER         CLARENCE E    MS      2002-95-CV12    LEBLANC & WADDELL, LLP                      MELANCON    MERVIN       LA      00053576E       LEBLANC & WADDELL, LLP
LIZANA         KELLER J      LA      91-367          LEBLANC & WADDELL, LLP                      MELTON      JOE T        TX      21,352          LEBLANC & WADDELL, LLP
LOBELL         DENNIS        LA      493417          LEBLANC & WADDELL, LLP                      MELUGIN     JOHNNIE B    LA      499868          LEBLANC & WADDELL, LLP
LOBELL         FLOYD         LA      C433924         LEBLANC & WADDELL, LLP                      MENANT      JOSEPH R     LA      C492139         LEBLANC & WADDELL, LLP
LODGE          ROYAL         LA      00054675E       LEBLANC & WADDELL, LLP                      MERTZ       URBAN J      LA      499868          LEBLANC & WADDELL, LLP
LOEHRER        EUGENE J      LA      C500735         LEBLANC & WADDELL, LLP                      MESEROLE    EUGENE J     LA      91-367          LEBLANC & WADDELL, LLP
LOFLIN         ANDREW A      LA      C493989         LEBLANC & WADDELL, LLP                      MEYERS      RONALD J     LA      CV1027299A      LEBLANC & WADDELL, LLP
LOFLIN         DANIEL M      LA      C531982         LEBLANC & WADDELL, LLP                      MICHELLI    JAMES E      LA      C493989         LEBLANC & WADDELL, LLP

                                                                                                                                                    Appendix A - 245
                                      Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                Document Page 264 of 624
Claimant      Claimant      State                                                               Claimant      Claimant      State
Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel
MIKE          JOHN W        LA      C492298         LEBLANC & WADDELL, LLP                      PAIGE         JOSEPH L      LA      CV1027299A      LEBLANC & WADDELL, LLP
MILES         JUNIUS O      LA      CV1027299A      LEBLANC & WADDELL, LLP                      PALMER        CHARLES M     MS      2002-94-CV12    LEBLANC & WADDELL, LLP
MILES         MILBURN J     LA      CV1027299A      LEBLANC & WADDELL, LLP                      PALMISANO     ROBERT J      LA      498,496         LEBLANC & WADDELL, LLP
MILES         PAUL E        LA      CV1027299A      LEBLANC & WADDELL, LLP                      PARKER        SAMPSON       LA      CV1027299A      LEBLANC & WADDELL, LLP
MILEY         DOROTHY J     LA      518424          LEBLANC & WADDELL, LLP                      PARKS         BRADLEY J     LA      498497          LEBLANC & WADDELL, LLP
MILITELLO     ANDREW        LA      C492298         LEBLANC & WADDELL, LLP                      PARRISH       GLYN R        LA      500,731         LEBLANC & WADDELL, LLP
MILLENDER     SAM           LA      C469953         LEBLANC & WADDELL, LLP                      PATIN         EWERIN        LA      C510788         LEBLANC & WADDELL, LLP
MILLER        ALPHONSEE A   LA      91-367          LEBLANC & WADDELL, LLP                      PATRICK       ANDREW        LA      CV1027299A      LEBLANC & WADDELL, LLP
MILLER        KENNETH R     LA      C492298         LEBLANC & WADDELL, LLP                      PATT          JAMES F       LA      C500669         LEBLANC & WADDELL, LLP
MILLET        MICHAEL       LA      C551027         LEBLANC & WADDELL, LLP                      PATTERSON     HENRY P       LA      498497          LEBLANC & WADDELL, LLP
MILTON        MONROE        LA      C500735         LEBLANC & WADDELL, LLP                      PATTON        LORRAINE R    LA      00059399E       LEBLANC & WADDELL, LLP
MINOR         MITCHELL      LA      CV1027299A      LEBLANC & WADDELL, LLP                      PAYNE         CALVIN E      LA      C433924         LEBLANC & WADDELL, LLP
MIRE          CONNIE R      LA      C493989         LEBLANC & WADDELL, LLP                      PEARSON       JOSEPH D      LA      495074          LEBLANC & WADDELL, LLP
MITCHELL      IVORY         LA      00057469E       LEBLANC & WADDELL, LLP                      PEARSON       LAWRENCE G    LA      C493989         LEBLANC & WADDELL, LLP
MITCHELL      JAMES P       LA      00053576E       LEBLANC & WADDELL, LLP                      PEARSON       MILTON C      LA      00053576E       LEBLANC & WADDELL, LLP
MITCHELL      JOSEPH M      LA      C506688         LEBLANC & WADDELL, LLP                      PEARSON       THOMAS F      LA      C510788         LEBLANC & WADDELL, LLP
MITCHELL      ROBERT        LA      498,494         LEBLANC & WADDELL, LLP                      PECORA        CLAUDE E      LA      500,731         LEBLANC & WADDELL, LLP
MITCHELL      WILLIAM D     LA      91-367          LEBLANC & WADDELL, LLP                      PEEPLES       DALLAS M      LA      C540154         LEBLANC & WADDELL, LLP
MOBLEY        WILLIE        LA      500,731         LEBLANC & WADDELL, LLP                      PENALBER      JOSEPH V      LA      C492139         LEBLANC & WADDELL, LLP
MODICA        ROBERT L      LA      C469953         LEBLANC & WADDELL, LLP                      PENNINGTON    LEON L        LA      C492139         LEBLANC & WADDELL, LLP
MOLAISON      THOMAS J      LA      C489545         LEBLANC & WADDELL, LLP                      PENTON        WILLIAM R     LA      CV1027299A      LEBLANC & WADDELL, LLP
MONDY         LEONARD       LA      C492298         LEBLANC & WADDELL, LLP                      PERAULT       ROLAND        LA      C506688         LEBLANC & WADDELL, LLP
MONISTERE     JOSEPH R      LA      498497          LEBLANC & WADDELL, LLP                      PERERA        HUEY J        LA      C500735         LEBLANC & WADDELL, LLP
MOONEY        FELTON H      LA      C493989         LEBLANC & WADDELL, LLP                      PERKINS       LAWRENCE L    LA      500-733         LEBLANC & WADDELL, LLP
MOORE         EHLERT J      LA      00054675E       LEBLANC & WADDELL, LLP                      PERKINS       PETER J       LA      C516913         LEBLANC & WADDELL, LLP
MOORE         EHLERT J      LA      27020           LEBLANC & WADDELL, LLP                      PERRET        CAMILE P      LA      498,492         LEBLANC & WADDELL, LLP
MOORE         GERALD L      LA      26,664          LEBLANC & WADDELL, LLP                      PHILLIPS      FRANK W       LA      495074          LEBLANC & WADDELL, LLP
MOORE         JOSEPH R      LA      C469953         LEBLANC & WADDELL, LLP                      PICKENS       ARTHUR        LA      C469953         LEBLANC & WADDELL, LLP
MOORE         WILBERT       LA      27178           LEBLANC & WADDELL, LLP                      PICKENS       JOSEPH A      LA      CV1027299A      LEBLANC & WADDELL, LLP
MORALES       JAMES R       LA      C542708         LEBLANC & WADDELL, LLP                      PIERRE        LEON          LA      27178           LEBLANC & WADDELL, LLP
MORAN         SAM A         LA      C500735         LEBLANC & WADDELL, LLP                      PIERSON       LUCIEN        LA      C536025         LEBLANC & WADDELL, LLP
MORGAN        NATHAN E      LA      CV1027299A      LEBLANC & WADDELL, LLP                      PIGOTT        DONALD R      LA      498497          LEBLANC & WADDELL, LLP
MORGAN        OSCAR C       LA      500-733         LEBLANC & WADDELL, LLP                      PINION        KERRY L       LA      00057469E       LEBLANC & WADDELL, LLP
MORRELL       WILLIE C      LA      498,491         LEBLANC & WADDELL, LLP                      PITCHER       CHARLES L     LA      CV1027299A      LEBLANC & WADDELL, LLP
MORRIS        EDWARD S      LA      C469953         LEBLANC & WADDELL, LLP                      PITTMAN       JOHN B        LA      448137          LEBLANC & WADDELL, LLP
MORRIS        HENRY A       LA      C500735         LEBLANC & WADDELL, LLP                      PITTS         LOUIS         LA      CV1027299A      LEBLANC & WADDELL, LLP
MORRIS        MILLS L       LA      CV1027299A      LEBLANC & WADDELL, LLP                      PITTS         RUSSELL       LA      CV1027299A      LEBLANC & WADDELL, LLP
MORRIS        RUSSELL       LA      C469953         LEBLANC & WADDELL, LLP                      PIZZALATO     PETER         LA      91-367          LEBLANC & WADDELL, LLP
MORRISON      SIDNEY        LA      27178           LEBLANC & WADDELL, LLP                      PLAISANCE     ABEL          LA      495074          LEBLANC & WADDELL, LLP
MOSBY         JC            LA      C539490         LEBLANC & WADDELL, LLP                      POCHE         EARL          LA      C540155         LEBLANC & WADDELL, LLP
MULLINS       THOMAS M      LA      CV1027299A      LEBLANC & WADDELL, LLP                      POLK          FRANKIE D     LA      C492298         LEBLANC & WADDELL, LLP
MULMORE       OSCAR A       LA      C469953         LEBLANC & WADDELL, LLP                      POLOTZOLA     ANTHONY       LA      C493989         LEBLANC & WADDELL, LLP
MUNSTER       WAYNE P       LA      C492298         LEBLANC & WADDELL, LLP                      PORCHE        WALTER J      LA      CV1027299A      LEBLANC & WADDELL, LLP
MURPHY        FRANK H       LA      C500669         LEBLANC & WADDELL, LLP                      PORTIER       ADRIAN        LA      C506688         LEBLANC & WADDELL, LLP
MURPHY        OTTO D        LA      499868          LEBLANC & WADDELL, LLP                      POSEY         WILLIE I      LA      CV1027299A      LEBLANC & WADDELL, LLP
MUSE          DREWY D       LA      CV1027299A      LEBLANC & WADDELL, LLP                      POURCIAU      ALLEN J       LA      C469953         LEBLANC & WADDELL, LLP
NAVARRE       ROY           LA      45,700          LEBLANC & WADDELL, LLP                      POWELL        ERNEST        LA      CV1027299A      LEBLANC & WADDELL, LLP
NEAL          MARVIN B      LA      493417          LEBLANC & WADDELL, LLP                      POWERS        DONALD J      LA      493417          LEBLANC & WADDELL, LLP
NECAISE       RALPH J       LA      CV1027299A      LEBLANC & WADDELL, LLP                      PRESTENBACH   RAYMOND J     LA      C506688         LEBLANC & WADDELL, LLP
NELSON        BEN           LA      C500735         LEBLANC & WADDELL, LLP                      PRESTLY       JOHN E        LA      C493989         LEBLANC & WADDELL, LLP
NELSON        CLEVELAND     LA      27178           LEBLANC & WADDELL, LLP                      PRICE         JAMES A       LA      498497          LEBLANC & WADDELL, LLP
NELSON        HENRY L       LA      00054675E       LEBLANC & WADDELL, LLP                      PRIEST        CARL A        LA      C469953         LEBLANC & WADDELL, LLP
NELSON        IRA J         LA      91-367          LEBLANC & WADDELL, LLP                      PUNCH         FRANCIS P     LA      498,496         LEBLANC & WADDELL, LLP
NELSON        KENNETH W     LA      CV1027299A      LEBLANC & WADDELL, LLP                      QUIETT        GEORGE L      LA      27178           LEBLANC & WADDELL, LLP
NETTERVILLE   CHESTER O     LA      CV1027299A      LEBLANC & WADDELL, LLP                      QUIETTE       KINCH         LA      498497          LEBLANC & WADDELL, LLP
NETTO         ARDIS M       LA      493417          LEBLANC & WADDELL, LLP                      QUIN          PERCY C       LA      00059399E       LEBLANC & WADDELL, LLP
NEUPERT       CHARLES J     LA      498,496         LEBLANC & WADDELL, LLP                      QUIRK         RODNEY R      LA      C457420         LEBLANC & WADDELL, LLP
NICHOLSON     RONALD J      LA      4729828-C       LEBLANC & WADDELL, LLP                      RABORN        WILLIAM P     LA      CV1027299A      LEBLANC & WADDELL, LLP
NOBLE         JACK          LA      495074          LEBLANC & WADDELL, LLP                      RADLEY        FREDERICK A   LA      499868          LEBLANC & WADDELL, LLP
NOEL          ELTON T       LA      C469953         LEBLANC & WADDELL, LLP                      RAGUSA        JOHN W        LA      CV1027299A      LEBLANC & WADDELL, LLP
NOLAN         TONY J        LA      493417          LEBLANC & WADDELL, LLP                      RAINWATER     TOMMY R       LA      499868          LEBLANC & WADDELL, LLP
NORFLIN       JOSEPH        LA      499868          LEBLANC & WADDELL, LLP                      RAMAGOS       LESLIE P      LA      00057469E       LEBLANC & WADDELL, LLP
NORMAND       RUSSELL J     LA      498,493         LEBLANC & WADDELL, LLP                      RAND          TIGNAL P      LA      CV1027299A      LEBLANC & WADDELL, LLP
NOTTINGHAM    LUMMIE R      LA      C495922         LEBLANC & WADDELL, LLP                      RARICK        JOHN R        LA      C469953         LEBLANC & WADDELL, LLP
NUCCIO        RAMON R       LA      498497          LEBLANC & WADDELL, LLP                      RAWLS         SHELBY H      LA      50703           LEBLANC & WADDELL, LLP
O'BRIEN       ROBERT C      LA      498,491         LEBLANC & WADDELL, LLP                      RAYMOND       HENRY A       LA      CV1027299A      LEBLANC & WADDELL, LLP
ODOM          LIONEL W      LA      CV1027299A      LEBLANC & WADDELL, LLP                      REBERT        ROBERT L      LA      C506688         LEBLANC & WADDELL, LLP
OGIMA         JOHNNIE A     LA      C469953         LEBLANC & WADDELL, LLP                      REDDEN        JERRY W       LA      C493989         LEBLANC & WADDELL, LLP
OLIPHANT      ROBERT L      LA      45,700          LEBLANC & WADDELL, LLP                      REDDEN        ROBERT H      LA      500,731         LEBLANC & WADDELL, LLP
OLIVER        JAMES R       LA      00057469E       LEBLANC & WADDELL, LLP                      REDDITT       STERLING      LA      C469953         LEBLANC & WADDELL, LLP
OLIVIER       EURDLEY J     LA      C517078         LEBLANC & WADDELL, LLP                      REDMOND       PAUL T        LA      00059399E       LEBLANC & WADDELL, LLP
ORDOYNE       LOUIS A       LA      498,496         LEBLANC & WADDELL, LLP                      REED          JOHN S        LA      C493989         LEBLANC & WADDELL, LLP
ORY           HARRY J       LA      C506688         LEBLANC & WADDELL, LLP                      REED          LAWRENCE E    LA      C469953         LEBLANC & WADDELL, LLP
OSBORNE       NOAH          LA      50703           LEBLANC & WADDELL, LLP                      RESTER        CHARLES R     MS      CI2005040AS     LEBLANC & WADDELL, LLP
OUBRE         FELIGON       LA      C469953         LEBLANC & WADDELL, LLP                      RESTER        EUGENE        LA      CV1027299A      LEBLANC & WADDELL, LLP
PACE          LARRY Q       LA      CV1027299A      LEBLANC & WADDELL, LLP                      RETIF         ERNEST L      LA      C492298         LEBLANC & WADDELL, LLP

                                                                                                                                                      Appendix A - 246
                                      Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                Document Page 265 of 624
Claimant      Claimant      State                                                               Claimant       Claimant     State
Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name      First Name   Filed   Docket Number   Primary Plaintiff Counsel
REXFORD       THOMAS J      LA      26345           LEBLANC & WADDELL, LLP                      SCOTT          ERIC         LA      CV1027299A      LEBLANC & WADDELL, LLP
REYNARD       HERMAN        LA      00053576E       LEBLANC & WADDELL, LLP                      SCOTT          JAMES        LA      480,175         LEBLANC & WADDELL, LLP
REYNARD       LESTER R      LA      00053576E       LEBLANC & WADDELL, LLP                      SEALE          ARTHUR D     LA      C508676         LEBLANC & WADDELL, LLP
REYNOLDS      GEORGE F      LA      2002-904        LEBLANC & WADDELL, LLP                      SEGUIN         JOSEPH C     LA      C469953         LEBLANC & WADDELL, LLP
RICARD        JOHN D        LA      27178           LEBLANC & WADDELL, LLP                      SEMIEN         JAMES        LA      2007000794      LEBLANC & WADDELL, LLP
RICHARD       ALTON J       LA      C493989         LEBLANC & WADDELL, LLP                      SERIGNE        SIDNEY A     LA      C508676         LEBLANC & WADDELL, LLP
RICHARD       CAROL P       LA      C493989         LEBLANC & WADDELL, LLP                      SEVARIO        BOBBY W      LA      500-733         LEBLANC & WADDELL, LLP
RICHARD       GENE A        LA      CV1027299A      LEBLANC & WADDELL, LLP                      SHAFFETT       JOHNNY A     LA      473-928         LEBLANC & WADDELL, LLP
RICHARD       HOWARD        LA      C469953         LEBLANC & WADDELL, LLP                      SHAFFETT       THOMAS E     LA      27020           LEBLANC & WADDELL, LLP
RICHARD       JOHN          LA      C469953         LEBLANC & WADDELL, LLP                      SHARKEY        EDGAR E      LA      500,731         LEBLANC & WADDELL, LLP
RICHARD       JOSEPH        LA      00054675E       LEBLANC & WADDELL, LLP                      SHARP          GERVAIS S    LA      C551026         LEBLANC & WADDELL, LLP
RICHARD       ROBERT A      LA      C469953         LEBLANC & WADDELL, LLP                      SHAW           CHARLES G    LA      C531368         LEBLANC & WADDELL, LLP
RICHARD       ROBERT L      LA      CV1027299A      LEBLANC & WADDELL, LLP                      SHAW           GABRIEL      LA      00054675E       LEBLANC & WADDELL, LLP
RICHARD       ROGERS J      LA      C469953         LEBLANC & WADDELL, LLP                      SHAW           JOSEPH       LA      CV1027299A      LEBLANC & WADDELL, LLP
RICHARD       RONALD J      LA      500,731         LEBLANC & WADDELL, LLP                      SHAW           PAUL L       LA      C484218         LEBLANC & WADDELL, LLP
RICHARD       WILBERT J     LA      CV1027299A      LEBLANC & WADDELL, LLP                      SHELLY         CEASER R     LA      91-367          LEBLANC & WADDELL, LLP
RICHARDSON    HENRY         LA      C489545         LEBLANC & WADDELL, LLP                      SHOLMIRE       ROY D        LA      500-733         LEBLANC & WADDELL, LLP
RICHBOURG     SILAS J       LA      C516705         LEBLANC & WADDELL, LLP                      SHOWS          AUBER F      LA      C500735         LEBLANC & WADDELL, LLP
RIGAUD        ANTHONY A     LA      91-367          LEBLANC & WADDELL, LLP                      SHOWS          JOSEPH W     LA      500-733         LEBLANC & WADDELL, LLP
RILEY         DONALD R      LA      C489545         LEBLANC & WADDELL, LLP                      SIBLEY         CHARLES L    LA      C500735         LEBLANC & WADDELL, LLP
ROBERTS       TOMMY H       LA      4729828-C       LEBLANC & WADDELL, LLP                      SIBLEY         JAMES E      LA      C500735         LEBLANC & WADDELL, LLP
ROBERTSON     JEROME        LA      500,731         LEBLANC & WADDELL, LLP                      SIBLEY         WALTER T     LA      CV1027299A      LEBLANC & WADDELL, LLP
ROBERTSON     WILBERT       LA      CV1027299A      LEBLANC & WADDELL, LLP                      SIEBENEICHER   WALTER R     LA      C484218         LEBLANC & WADDELL, LLP
ROBINSON      CLEVELAND J   LA      C506688         LEBLANC & WADDELL, LLP                      SIKES          HUGH         LA      00000053095     LEBLANC & WADDELL, LLP
ROBINSON      EMBRICK       LA      4729828-C       LEBLANC & WADDELL, LLP                      SIMIEN         JOSEPH L     LA      C469953         LEBLANC & WADDELL, LLP
ROBINSON      ERNEST        LA      C492139         LEBLANC & WADDELL, LLP                      SIMMONS        MILTON       LA      27178           LEBLANC & WADDELL, LLP
ROBINSON      JOHNNIE E     LA      C492139         LEBLANC & WADDELL, LLP                      SIMON          WILFRED D    LA      00053576E       LEBLANC & WADDELL, LLP
ROCHA         PETER A       LA      C492298         LEBLANC & WADDELL, LLP                      SIMONEAUX      DONALD P     LA      500,731         LEBLANC & WADDELL, LLP
RODRIGUEZ     ALBERT        LA      493417          LEBLANC & WADDELL, LLP                      SIMPSON        RONALD R     LA      C506688         LEBLANC & WADDELL, LLP
RODRIGUEZ     HOLDEN J      LA      91-367          LEBLANC & WADDELL, LLP                      SIMS           WILLIAM T    LA      498,496         LEBLANC & WADDELL, LLP
ROGERS        JOE           LA      C500735         LEBLANC & WADDELL, LLP                      SLAN           CHARLIE R    LA      CV1027299A      LEBLANC & WADDELL, LLP
ROGERS        KENNETH L     LA      503103          LEBLANC & WADDELL, LLP                      SLOCUM         ANTHONY R    LA      498,498         LEBLANC & WADDELL, LLP
ROGERS        MILLARD T     LA      495074          LEBLANC & WADDELL, LLP                      SMART          EDDIE A      LA      CV1027299A      LEBLANC & WADDELL, LLP
ROOT          RONALD R      LA      C492298         LEBLANC & WADDELL, LLP                      SMART          JIMMY        LA      CV1027299A      LEBLANC & WADDELL, LLP
ROQUES        GABRIEL J     LA      91-367          LEBLANC & WADDELL, LLP                      SMART          RICHARD L    LA      CV1027299A      LEBLANC & WADDELL, LLP
ROSE          FRANZ         LA      C508676         LEBLANC & WADDELL, LLP                      SMILEY         WILLIAM C    LA      C493989         LEBLANC & WADDELL, LLP
ROSE          PHILLIP       LA      00054675E       LEBLANC & WADDELL, LLP                      SMITH          BILLY L      LA      498,493         LEBLANC & WADDELL, LLP
ROSS          DAVID L       LA      C493989         LEBLANC & WADDELL, LLP                      SMITH          CHANCE C     LA      480,175         LEBLANC & WADDELL, LLP
ROSS          EDDIE L       LA      CV1027299A      LEBLANC & WADDELL, LLP                      SMITH          DAVID L      LA      CV1027299A      LEBLANC & WADDELL, LLP
ROSS          ROGER G       LA      27178           LEBLANC & WADDELL, LLP                      SMITH          DONALD G     LA      55,741          LEBLANC & WADDELL, LLP
ROUSSELL      WARREN P      LA      00053576E       LEBLANC & WADDELL, LLP                      SMITH          DUNCAN H     LA      495074          LEBLANC & WADDELL, LLP
ROUX          MARK J        LA      C492298         LEBLANC & WADDELL, LLP                      SMITH          GEORGE D     LA      CV1027299A      LEBLANC & WADDELL, LLP
ROYAL         LARRY         LA      503103          LEBLANC & WADDELL, LLP                      SMITH          GEORGE L     LA      498,491         LEBLANC & WADDELL, LLP
ROYCE         DWIGHT L      LA      500,731         LEBLANC & WADDELL, LLP                      SMITH          HENRY        LA      00054675E       LEBLANC & WADDELL, LLP
RUDISON       MURPHY E      LA      27178           LEBLANC & WADDELL, LLP                      SMITH          JAMES E      LA      C469953         LEBLANC & WADDELL, LLP
RUFFIN        EDWARD J      LA      00053576E       LEBLANC & WADDELL, LLP                      SMITH          JOHN C       LA      54,895          LEBLANC & WADDELL, LLP
RUSS          HENRY         LA      CV1027299A      LEBLANC & WADDELL, LLP                      SMITH          JOSEPH L     LA      C469953         LEBLANC & WADDELL, LLP
RUSSELL       ERNEST V      LA      C506688         LEBLANC & WADDELL, LLP                      SMITH          LAWRENCE R   LA      C506688         LEBLANC & WADDELL, LLP
RYAN          HAROLD P      LA      CV1027299A      LEBLANC & WADDELL, LLP                      SMITH          MELVIN R     LA      44,038          LEBLANC & WADDELL, LLP
RYAN          RAOUL W       LA      C492139         LEBLANC & WADDELL, LLP                      SMITH          NORMAN G     LA      CV1027299A      LEBLANC & WADDELL, LLP
RYLAND        ERVIN         LA      C493989         LEBLANC & WADDELL, LLP                      SMITH          PAUL         LA      00053576E       LEBLANC & WADDELL, LLP
SABATHE       LUCIEN W      LA      498,495         LEBLANC & WADDELL, LLP                      SMITH          ROBERT W     LA      499868          LEBLANC & WADDELL, LLP
SADLER        ROGER W       LA      C500735         LEBLANC & WADDELL, LLP                      SMITH          SHELBY T     LA      2002-904        LEBLANC & WADDELL, LLP
SALTZMAN      ERVIN P       LA      C469953         LEBLANC & WADDELL, LLP                      SMITH          WILLIE P     LA      C469953         LEBLANC & WADDELL, LLP
SAM           JAMES         LA      00054675E       LEBLANC & WADDELL, LLP                      SOILEAU        JOHN C       LA      C492139         LEBLANC & WADDELL, LLP
SAM           JOSEPH        LA      00057469E       LEBLANC & WADDELL, LLP                      SOMMERS        RONALD B     LA      CV1027299A      LEBLANC & WADDELL, LLP
SANCHEZ       ALBERT J      LA      C469953         LEBLANC & WADDELL, LLP                      SPIZALE        PAUL H       LA      C492139         LEBLANC & WADDELL, LLP
SANCHEZ       ALTON J       LA      C493989         LEBLANC & WADDELL, LLP                      SQUARE         ROBERT L     LA      CV1027299A      LEBLANC & WADDELL, LLP
SANDERS       ARNOLIE       LA      498,498         LEBLANC & WADDELL, LLP                      ST GERMAIN     GEORGE S     LA      C492139         LEBLANC & WADDELL, LLP
SANDRIDGE     JAMES D       LA      500-733         LEBLANC & WADDELL, LLP                      STAHR          BERND N      LA      495074          LEBLANC & WADDELL, LLP
SANSON        JAMES K       LA      2002-904        LEBLANC & WADDELL, LLP                      STARKS         EDWARD L     LA      C469953         LEBLANC & WADDELL, LLP
SANTANGELO    ANTHONY       LA      498497          LEBLANC & WADDELL, LLP                      STEARNS        ARTHUR F     LA      C508676         LEBLANC & WADDELL, LLP
SASS          RICHARD T     LA      C492298         LEBLANC & WADDELL, LLP                      STERLING       JERRY        LA      CV1027299A      LEBLANC & WADDELL, LLP
SASSER        EDWIN         LA      27178           LEBLANC & WADDELL, LLP                      STERLING       ROBERT       LA      CV1027299A      LEBLANC & WADDELL, LLP
SAUNDERS      DONALD L      LA      CV1027299A      LEBLANC & WADDELL, LLP                      STEVENS        FELTON       LA      CV1027299A      LEBLANC & WADDELL, LLP
SAUVINET      ALBERT E      LA      C508676         LEBLANC & WADDELL, LLP                      STEVENS        RONALD W     LA      CV1027299A      LEBLANC & WADDELL, LLP
SAVOIE        ROGER         LA      45,700          LEBLANC & WADDELL, LLP                      STEVENS        WILLIE       LA      C469953         LEBLANC & WADDELL, LLP
SAVOY         JOHN B        LA      00057469E       LEBLANC & WADDELL, LLP                      STEVENSON      GEORGE       LA      C493989         LEBLANC & WADDELL, LLP
SCARBOROUGH   LAWRENCE D    LA      C454099         LEBLANC & WADDELL, LLP                      STEWART        JAMES E      LA      4729828-C       LEBLANC & WADDELL, LLP
SCHEXNAYDER   REMY J        LA      C500735         LEBLANC & WADDELL, LLP                      STEWART        RONALD W     LA      C484218         LEBLANC & WADDELL, LLP
SCHEXNAYDER   ROBERT L      LA      CV1027299A      LEBLANC & WADDELL, LLP                      STOGNER        DONEL R      LA      499868          LEBLANC & WADDELL, LLP
SCHEXNAYDRE   HERMAN J      LA      C506688         LEBLANC & WADDELL, LLP                      STOKES         HAROLD       LA      C493989         LEBLANC & WADDELL, LLP
SCHOONMAKER   EDDIE H       LA      CV1027299A      LEBLANC & WADDELL, LLP                      STONAKER       CLIFTON E    LA      CV1027299A      LEBLANC & WADDELL, LLP
SCOTT         ABRON         LA      00054675E       LEBLANC & WADDELL, LLP                      STONE          CLARENCE     LA      480,175         LEBLANC & WADDELL, LLP
SCOTT         DAVID B       LA      C493989         LEBLANC & WADDELL, LLP                      STOREY         EDGAR W      LA      ADMIN           LEBLANC & WADDELL, LLP
SCOTT         ELLIS         LA      4729828-C       LEBLANC & WADDELL, LLP                      STOREY         EDGAR W      LA      CV1027299A      LEBLANC & WADDELL, LLP

                                                                                                                                                      Appendix A - 247
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                               Document Page 266 of 624
Claimant     Claimant      State                                                               Claimant     Claimant     State
Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
STREET       CLINE A       LA      C493989         LEBLANC & WADDELL, LLP                      VANCE        JOSEPH C     LA      C433924         LEBLANC & WADDELL, LLP
STRICKLAND   FREDERICK W   LA      499868          LEBLANC & WADDELL, LLP                      VARNADO      LARRY D      LA      C540202         LEBLANC & WADDELL, LLP
STRICKLAND   JOSEPH W      LA      495074          LEBLANC & WADDELL, LLP                      VARNADO      LARRY W      LA      499868          LEBLANC & WADDELL, LLP
STRICKLAND   VERNON L      LA      27178           LEBLANC & WADDELL, LLP                      VASS         DOUGLAS W    LA      C469953         LEBLANC & WADDELL, LLP
STRINGER     TOMMY M       LA      500-733         LEBLANC & WADDELL, LLP                      VENABLE      WILLIAM S    LA      500,731         LEBLANC & WADDELL, LLP
STUART       HOWARD J      LA      449647          LEBLANC & WADDELL, LLP                      VERCHER      WILLIAM C    LA      CV1027299A      LEBLANC & WADDELL, LLP
STUCKEY      JAMES N       LA      495074          LEBLANC & WADDELL, LLP                      VERRET       CECIL K      LA      27178           LEBLANC & WADDELL, LLP
STURGES      HOWARD L      LA      498,494         LEBLANC & WADDELL, LLP                      VICTOR       CHESTER J    LA      C532969         LEBLANC & WADDELL, LLP
STUTTS       CHESTER J     LA      4729828-C       LEBLANC & WADDELL, LLP                      VOLPE        GEORGE S     LA      C506688         LEBLANC & WADDELL, LLP
SUMMERS      EDWARD D      LA      C493989         LEBLANC & WADDELL, LLP                      VULGAMORE    ROBERT L     LA      45,700          LEBLANC & WADDELL, LLP
SUTTON       CHARLES L     LA      C469953         LEBLANC & WADDELL, LLP                      WADDLE       HUGH M       LA      CV1027299A      LEBLANC & WADDELL, LLP
SWEARINGEN   ERIC V        LA      91-367          LEBLANC & WADDELL, LLP                      WAGUESPACK   EARL J       LA      C506688         LEBLANC & WADDELL, LLP
SYKES        ALVIN E       LA      499868          LEBLANC & WADDELL, LLP                      WALKER       BILLY M      LA      27178           LEBLANC & WADDELL, LLP
SYLVE        ANTHONY C     LA      91-367          LEBLANC & WADDELL, LLP                      WALKER       JOHNNY C     LA      CV1027299A      LEBLANC & WADDELL, LLP
TALBOT       WARREN        LA      480,175         LEBLANC & WADDELL, LLP                      WALKER       JOSEPH G     LA      C469953         LEBLANC & WADDELL, LLP
TALLEY       EDWARD H      LA      498497          LEBLANC & WADDELL, LLP                      WALLACE      JOHN         LA      27178           LEBLANC & WADDELL, LLP
TALLEY       PRENTISS I    LA      C493989         LEBLANC & WADDELL, LLP                      WALLACE      LEE H        LA      00057469E       LEBLANC & WADDELL, LLP
TASSIN       VENIX         LA      C492298         LEBLANC & WADDELL, LLP                      WALLACE      LEO S        LA      C469953         LEBLANC & WADDELL, LLP
TAVAN        GEORGE A      LA      C489545         LEBLANC & WADDELL, LLP                      WALLACE      MITCHELL L   LA      C493989         LEBLANC & WADDELL, LLP
TAYLOR       CALVIN        LA      CV1027299A      LEBLANC & WADDELL, LLP                      WALLACE      WILLIAM J    LA      503103          LEBLANC & WADDELL, LLP
TAYLOR       CHARLES H     LA      27178           LEBLANC & WADDELL, LLP                      WALLS        ARTHUR       LA      CV1027299A      LEBLANC & WADDELL, LLP
TAYLOR       EUGENE H      LA      498497          LEBLANC & WADDELL, LLP                      WARD         JESSIE L     LA      4729828-C       LEBLANC & WADDELL, LLP
TAYLOR       JAMES C       LA      500,731         LEBLANC & WADDELL, LLP                      WARE         KINNIE       LA      C493989         LEBLANC & WADDELL, LLP
TAYLOR       LOUIS I       LA      CV1027299A      LEBLANC & WADDELL, LLP                      WARE         ROBERT E     LA      00054675E       LEBLANC & WADDELL, LLP
TELHIARD     DAVID         LA      480,175         LEBLANC & WADDELL, LLP                      WARREN       ARTIS L      LA      C492139         LEBLANC & WADDELL, LLP
TEMPLET      ANCIL P       LA      C500735         LEBLANC & WADDELL, LLP                      WASDIN       GEORGE J     LA      C492139         LEBLANC & WADDELL, LLP
THAMES       SAMMIE L      LA      503103          LEBLANC & WADDELL, LLP                      WATLEY       PRESTON      LA      C516698         LEBLANC & WADDELL, LLP
THAXTON      JIMMIE D      LA      CV1027299A      LEBLANC & WADDELL, LLP                      WATSON       MORRIS       LA      CV1027299A      LEBLANC & WADDELL, LLP
THERIOT      JAMES         LA      C484218         LEBLANC & WADDELL, LLP                      WATTS        CLEMENT      LA      45,700          LEBLANC & WADDELL, LLP
THERIOT      JOSEPH T      LA      500,731         LEBLANC & WADDELL, LLP                      WATTS        MICHAEL L    LA      C493989         LEBLANC & WADDELL, LLP
THIBODAUX    FREDDIE P     LA      C493989         LEBLANC & WADDELL, LLP                      WEDGEWORTH   CARL D       LA      00054675E       LEBLANC & WADDELL, LLP
THIBODAUX    MURRAY P      LA      498497          LEBLANC & WADDELL, LLP                      WELCH        JAMES E      LA      C492139         LEBLANC & WADDELL, LLP
THIBODEAUX   CHARLES J     LA      C510788         LEBLANC & WADDELL, LLP                      WELCH        JAMES R      LA      C492139         LEBLANC & WADDELL, LLP
THIBODEAUX   JOSEPH L      LA      00054675E       LEBLANC & WADDELL, LLP                      WELDA        BOBBY L      LA      493417          LEBLANC & WADDELL, LLP
THIBODEAUX   LENNIS P      LA      495074          LEBLANC & WADDELL, LLP                      WELFORD      GLENDINE     MS      2002-95-CV12    LEBLANC & WADDELL, LLP
THIBODEAUX   SIDNEY        LA      493417          LEBLANC & WADDELL, LLP                      WELLS        BENNETT      LA      CV1027299A      LEBLANC & WADDELL, LLP
THIERRY      ARTHUR L      LA      C469953         LEBLANC & WADDELL, LLP                      WELLS        LEROY        LA      CV1027299A      LEBLANC & WADDELL, LLP
THIERRY      IRVIN         LA      00053576E       LEBLANC & WADDELL, LLP                      WEST         JACKIE E     LA      4729828-C       LEBLANC & WADDELL, LLP
THIERRY      IRVIN         LA      ADMIN           LEBLANC & WADDELL, LLP                      WEST         ROBERT L     LA      500,731         LEBLANC & WADDELL, LLP
THOMAS       BILLY R       LA      4729828-C       LEBLANC & WADDELL, LLP                      WESTBROOK    ERNEST       LA      493417          LEBLANC & WADDELL, LLP
THOMAS       CHARLES R     LA      00053576E       LEBLANC & WADDELL, LLP                      WESTBROOK    JON P        LA      499868          LEBLANC & WADDELL, LLP
THOMAS       JAMES         LA      498497          LEBLANC & WADDELL, LLP                      WEYSHAM      LLOYD J      LA      C492139         LEBLANC & WADDELL, LLP
THOMAS       JAMES R       LA      CV1027299A      LEBLANC & WADDELL, LLP                      WHIDDON      BENNIE W     LA      C500735         LEBLANC & WADDELL, LLP
THOMAS       JOHN H        LA      499868          LEBLANC & WADDELL, LLP                      WHITAKER     GERALD       LA      CV1027299A      LEBLANC & WADDELL, LLP
THOMAS       LOUIS A       LA      493417          LEBLANC & WADDELL, LLP                      WHITE        EPHRIAM      LA      CV1027299A      LEBLANC & WADDELL, LLP
THOMAS       MILTON        LA      27178           LEBLANC & WADDELL, LLP                      WHITE        FRANKLIN L   LA      27178           LEBLANC & WADDELL, LLP
THOMAS       OLIVER        LA      CV1027299A      LEBLANC & WADDELL, LLP                      WHITE        SIDNEY S     LA      27178           LEBLANC & WADDELL, LLP
THOMAS       ROBERT W      LA      27178           LEBLANC & WADDELL, LLP                      WHITE        WALTER L     LA      00054675E       LEBLANC & WADDELL, LLP
THOMAS       VIRGIL H      LA      00053576E       LEBLANC & WADDELL, LLP                      WHITEHEAD    JAMES A      LA      C538178         LEBLANC & WADDELL, LLP
THOMPSON     ADRIAN L      LA      C506688         LEBLANC & WADDELL, LLP                      WHITEN       CURTIS L     LA      CV1027299A      LEBLANC & WADDELL, LLP
THOMPSON     LOUIS         LA      C469953         LEBLANC & WADDELL, LLP                      WHITTEN      CHARLES H    LA      27178           LEBLANC & WADDELL, LLP
THOMPSON     ROY           LA      C469953         LEBLANC & WADDELL, LLP                      WIDEMAN      RUDOLPH      LA      27178           LEBLANC & WADDELL, LLP
THOMPSON     WILSON        LA      C469953         LEBLANC & WADDELL, LLP                      WIGGINS      GEORGE H     LA      429353-C        LEBLANC & WADDELL, LLP
THREETON     RAYMOND S     LA      493417          LEBLANC & WADDELL, LLP                      WIGGINS      JOSEPH       LA      CV1027299A      LEBLANC & WADDELL, LLP
TILLMAN      HOYT          LA      C469953         LEBLANC & WADDELL, LLP                      WIGINTON     JOHNNIE E    LA      C469953         LEBLANC & WADDELL, LLP
TILLMAN      JOE           LA      C469953         LEBLANC & WADDELL, LLP                      WILKINSON    EUGENE H     LA      C469953         LEBLANC & WADDELL, LLP
TOUPS        HUBERT G      LA      498497          LEBLANC & WADDELL, LLP                      WILKINSON    JIM E        LA      C542043         LEBLANC & WADDELL, LLP
TOUPS        JOSEPH E      LA      498,496         LEBLANC & WADDELL, LLP                      WILKINSON    KEVIN H      LA      C469953         LEBLANC & WADDELL, LLP
TRABONA      DOUG P        LA      1026,664        LEBLANC & WADDELL, LLP                      WILLIAMS     ARTHER       LA      00053576E       LEBLANC & WADDELL, LLP
TRAHAN       GLYNN A       LA      C492298         LEBLANC & WADDELL, LLP                      WILLIAMS     CURTIS M     LA      00053576E       LEBLANC & WADDELL, LLP
TRICHE       ELDRIDGE P    LA      498,496         LEBLANC & WADDELL, LLP                      WILLIAMS     EDDIE A      LA      498497          LEBLANC & WADDELL, LLP
TRUXILLO     HAYWOOD A     LA      503103          LEBLANC & WADDELL, LLP                      WILLIAMS     ELLIOT       LA      44,038          LEBLANC & WADDELL, LLP
TUBBS        JOHN L        LA      C469953         LEBLANC & WADDELL, LLP                      WILLIAMS     FREDDIE B    LA      00057469E       LEBLANC & WADDELL, LLP
TUCKER       SAM J         LA      C493989         LEBLANC & WADDELL, LLP                      WILLIAMS     ISAAC        LA      500,731         LEBLANC & WADDELL, LLP
TURNER       ABRAHAM       LA      C500735         LEBLANC & WADDELL, LLP                      WILLIAMS     JAMES R      LA      CV1027299A      LEBLANC & WADDELL, LLP
TURNER       CLIFFORD L    LA      C492298         LEBLANC & WADDELL, LLP                      WILLIAMS     JEFFERSON    LA      C492139         LEBLANC & WADDELL, LLP
TURNER       LAZARUS       LA      C454099         LEBLANC & WADDELL, LLP                      WILLIAMS     JOSEPH       LA      503103          LEBLANC & WADDELL, LLP
TURNER       MATTHEWS      LA      C469953         LEBLANC & WADDELL, LLP                      WILLIAMS     JOSEPH       LA      C469953         LEBLANC & WADDELL, LLP
TURNER       ROOSEVELT     LA      493417          LEBLANC & WADDELL, LLP                      WILLIAMS     JOYCE M      LA      00057469E       LEBLANC & WADDELL, LLP
TURNIPSEED   WILLIAM       LA      C457420         LEBLANC & WADDELL, LLP                      WILLIAMS     MELVIN C     LA      CV1027299A      LEBLANC & WADDELL, LLP
TYSON        ROBERT C      LA      C492139         LEBLANC & WADDELL, LLP                      WILLIAMSON   CHARLES      LA      499868          LEBLANC & WADDELL, LLP
VALENTI      ANTHONY V     LA      91-367          LEBLANC & WADDELL, LLP                      WILLIS       LOLA M       LA      CV1027299A      LEBLANC & WADDELL, LLP
VALENTINE    CORNELL L     LA      4729828-C       LEBLANC & WADDELL, LLP                      WILSON       EDWARD       LA      00053576E       LEBLANC & WADDELL, LLP
VALLERY      HERBERT L     LA      C469953         LEBLANC & WADDELL, LLP                      WILSON       JAMES        LA      CV1027299A      LEBLANC & WADDELL, LLP
VALLERY      LEONCE        LA      00053576E       LEBLANC & WADDELL, LLP                      WILSON       JAMES A      LA      C492298         LEBLANC & WADDELL, LLP
VAN NORMAN   ALBERT B      LA      C469953         LEBLANC & WADDELL, LLP                      WILSON       JESSE        LA      C500735         LEBLANC & WADDELL, LLP

                                                                                                                                                   Appendix A - 248
                                     Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                              Desc Main
                                                                                Document Page 267 of 624
Claimant     Claimant     State                                                                          Claimant          Claimant     State
Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel                              Last Name         First Name   Filed   Docket Number     Primary Plaintiff Counsel
WILSON       JOHN         LA      499868          LEBLANC & WADDELL, LLP                                 BUCHINGER         LARRY R      FL      03CA1095          LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
WILSON       NATHAN G     LA      CV1027299A      LEBLANC & WADDELL, LLP                                 BUSBEE            CALVIN R     FL      97-0194-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
WILSON       RAYMOND      LA      4729828-C       LEBLANC & WADDELL, LLP                                 BUTLER            DONALD F     FL      98-0424-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
WILSON       ROYCE B      LA      CV1027299A      LEBLANC & WADDELL, LLP                                 CARLOS            DONALD J     FL      98-0740-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
WOESSNER     RONALD A     LA      C492139         LEBLANC & WADDELL, LLP                                 CHAVERS           HOLLIS C     FL      97-1682-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
WOLFE        ROBERT P     LA      C540205         LEBLANC & WADDELL, LLP                                 CHESHIRE          JAMES R      FL      97-0716-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
WOMACK       TERRY        LA      480,175         LEBLANC & WADDELL, LLP                                 CHITWOOD          GILBERT G    FL      90-0732-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
WOODRUFF     CHARLES      LA      480,175         LEBLANC & WADDELL, LLP                                 CLARK             HOSEA        FL      01-0332-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
WOODS        EUGENE       LA      500-733         LEBLANC & WADDELL, LLP                                 COBB              JAMES S      FL      97-1559-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
WOODS        PETER        LA      C469953         LEBLANC & WADDELL, LLP                                 COLLIER           GEORGE L     FL      98-1115-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
WOOLEY       RONALD E     LA      498497          LEBLANC & WADDELL, LLP                                 CONWAY            KENNETH      FL      95-0103-CA-01-D   LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
WRIGHT       DONALD       LA      1026,664        LEBLANC & WADDELL, LLP                                 COOK              BERNARD T    FL      92 4269 CA 01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
WRIGHT       HOWARD E     LA      27178           LEBLANC & WADDELL, LLP                                 COOK              WILLIE E     FL      91-3221-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
WRIGHT       LEWIS E      LA      495074          LEBLANC & WADDELL, LLP                                 DAILEY            WILLIE F     FL      95-892-CA-01      LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
WRIGHT       LOUIS        LA      00057469E       LEBLANC & WADDELL, LLP                                 DALE              ANDREW L     FL      00-0364-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
WYNN         DAVID C      LA      513399B         LEBLANC & WADDELL, LLP                                 DAVIS             KENNETH E    FL      97-1685-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
YORK         GARY T       LA      500,731         LEBLANC & WADDELL, LLP                                 DAWSON            ROBERT A     FL      91-3219-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
YOUNG        EDDIE L      LA      499868          LEBLANC & WADDELL, LLP                                 DEES              THOMAS F     FL      99-1059-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
YOUNG        HARDY L      LA      27178           LEBLANC & WADDELL, LLP                                 DEMPS             HARRY        FL      99-1124-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
ZITO         PHILIP J     LA      498,496         LEBLANC & WADDELL, LLP                                 DORRIETY          JOE I        FL      90-5076-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
BERNUCHAUX   IVAN P       LA      500734          LEE, FUTRELL & PERLES LLP                              ENTREKIN          RUTH H       FL      96-1825-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
KELSON       PERCY A      LA      500734          LEE, FUTRELL & PERLES LLP                              FIELDS            THOMAS B     FL      91-663-CA-01      LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
KING         EARL         LA      500734          LEE, FUTRELL & PERLES LLP                              FLOWERS           VETHOLAR     TX      96-014830         LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
LEBLANC      IVY E        LA      500734          LEE, FUTRELL & PERLES LLP                              FOWLER            LLOYD A      FL      00-1499-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
LOYACONO     JOHN M       LA      47,395          LEE, FUTRELL & PERLES LLP                              GARZA             ISIDRO       FL      95-1779           LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
MARSHALL     DONALD J     LA      500734          LEE, FUTRELL & PERLES LLP                              GIBSON            MARY L       FL      97-1307-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
MIZELL       CHARLIE      LA      500734          LEE, FUTRELL & PERLES LLP                              GILBERT           JOHN D       FL      91-3218-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
OLIVER       JAMES J      LA      500734          LEE, FUTRELL & PERLES LLP                              GINDL             FR           FL      97-261-CA-01      LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
SCOTT        SIDNEY       LA      500734          LEE, FUTRELL & PERLES LLP                              GOLDSBY           LANE         FL      94-1774-CA-01-F   LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
SIZEMORE     JAMES C      LA      20166452HII     LEE, FUTRELL & PERLES LLP                              GRIFFITH          ANN M        FL      97-624 CA01       LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
WEEKS        FRANK        LA      500734          LEE, FUTRELL & PERLES LLP                              GRIMES            LEROY        FL      00-1193-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
BELMONTE     ANTHONY J    MA      02-4086         LEGG, MARTIN L                                         GUNN              SIDNEY       FL      97-214-CA-01      LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
COLELLA      JOHN E       MA      MICV200300863   LEGG, MARTIN L                                         HAMIL             CHARLES H    FL      97-0736-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
DALEY        HAROLD W     MA      MICV200300874   LEGG, MARTIN L                                         HANKS             KENNETH W    FL      91-817            LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
KHOURY       RICHARD A    MA      MICV200300902   LEGG, MARTIN L                                         HARRIS            CLARENCE     FL      98-0482-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
LANDRY       ERNEST A     MA      030367          LEGG, MARTIN L                                         HASTINGS          HOWARD J     FL      01-0061-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
LEROY        RALPH G      MA      MICV200300865   LEGG, MARTIN L                                         HODGE             JACK         FL      97-0734-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
LYONS        JOHN J       MA      MICV200300866   LEGG, MARTIN L                                         HORNE             EDWIN O      FL      89-745-CA-01      LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
MCPHERSON    CHARLES J    MA      MICV200300905   LEGG, MARTIN L                                         JAMES             JOHN E       FL      98-0458-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
MOORE        LAWRENCE T   MA      MICV200300904   LEGG, MARTIN L                                         JOHNSON           JUNIOR E     FL      90-4851CA01       LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
MURKLAND     STANLEY      MA      MICV200300906   LEGG, MARTIN L                                         KNIGHT            EDWIN J      FL      2007CA001871      LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
PELLEGRINI   GERALD J     MA      02-5381         LEGG, MARTIN L                                         MCCORVEY          EDDIE L      FL      91-662-CA-01      LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
DE LA VEGA   IGNACIO      TX      2003CI10815     LEIBOWITZ, DAVID MCQUADE                               MCMATH            JOSEPH L     FL      92-4798-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
FLORES       BALDOMERO    TX      2003CI10815     LEIBOWITZ, DAVID MCQUADE                               MISHOE            GEORGE       FL      2006CA001785      LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
FUNARI       ELOISA       TX      2003CI10815     LEIBOWITZ, DAVID MCQUADE                               MONTGOMERY        JOHN E       FL      95-0331-CA-01-J   LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
GARCIA       SILVESTER    TX      2003CI10815     LEIBOWITZ, DAVID MCQUADE                               MORRIS            MACK         FL      89-384-CA-01      LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
GARZA        PEDRO        TX      2003CI10815     LEIBOWITZ, DAVID MCQUADE                               PADILLA           BEN C        FL      90-3171-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
GARZA        SERGIO       TX      2003CI10815     LEIBOWITZ, DAVID MCQUADE                               PLATT             CHARLES M    FL      98-0501-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
GUZMAN       EMILIA       TX      2003CI10815     LEIBOWITZ, DAVID MCQUADE                               REED              JOSEPH W     GA      CV101540KA        LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
HUNT         ALBERT J     TX      2003CI10815     LEIBOWITZ, DAVID MCQUADE                               RYLAND            JOHN P       FL      90-4884CA01       LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
LINARES      FEDERICO     TX      2003CI10815     LEIBOWITZ, DAVID MCQUADE                               SCOTT             BILLY J      FL      97-1308-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
RAMOS        FRANK        TX      2003CI10815     LEIBOWITZ, DAVID MCQUADE                               SHARPLESS         WINSTON G    FL      97-1283-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
REYES        JUANITA      TX      2003CI10815     LEIBOWITZ, DAVID MCQUADE                               SMITH             BURRELL      TX      97-23128          LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
RINCON       JOSE         TX      2003CI10815     LEIBOWITZ, DAVID MCQUADE                               SMITH             JOHN W       TX      97-23232          LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
SHEFFIELD    WILBERT      TX      2003CI10815     LEIBOWITZ, DAVID MCQUADE                               TAYLOR            JIMMIE G     FL      98-1554-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
TORRES       FEBRONIO     TX      2003CI10815     LEIBOWITZ, DAVID MCQUADE                               TOUART            DILLON       FL      91-1026           LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
TREVINO      EPIMENIA     TX      2003CI10815     LEIBOWITZ, DAVID MCQUADE                               WALDROUP          PAULINE      FL      91-3222-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
VILLARREAL   EZEQUIEL M   TX      2003CI10815     LEIBOWITZ, DAVID MCQUADE                               WHITE             CARROLL R    FL      89-1775-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
VILLEGAS     ESTER        TX      2003CI10815     LEIBOWITZ, DAVID MCQUADE                               WHITE             JW           FL      97-364-CA-01      LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
AHEDO        BERTHA L     FL      03-CA-308       LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,   WILSON            JAMES T      FL      99-1022-CA-01     LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,
BARLOW       GERALD W     FL      98-0439-CA-01   LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,   ALVERS            MERCEDES     CA      RG13688287        LEVIN SIMES LLP
BARNES       WILLENE O    FL      99-1770-CA-01   LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,   AUSANO            FRED         CA      RG15791597        LEVIN SIMES LLP
BASS         JESSIE W     FL      99-1001-CA-01   LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,   BURTON            HAROLD E     CA      05440227          LEVIN SIMES LLP
BELTON       ROOSEVELT    FL      97-1558-CA-01   LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,   CUNNINGHAM        GEORGE F     CA      CGC04437226       LEVIN SIMES LLP
BENNETT      HORACE W     FL      91-2000-CA-01   LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,   DUFFY             ROBERT       CA      RG11561866        LEVIN SIMES LLP
BLAIR        WILLIAM      TX      96-14831        LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,   FOGLIA            RONALD       CA      RG12624835        LEVIN SIMES LLP
BONNER       DAVID R      FL      96-1217-CA-01   LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,   FREEMAN           ROBERT       CA      RG09458959        LEVIN SIMES LLP
BOOKER       DAVID M      FL      03-CA-309       LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,   GREGG             WILLIAM      CA      RG16800332        LEVIN SIMES LLP
BOOKER       MARY R       FL      01-0053-CA-01   LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,   HORVATH           ZOLTAN       CA      RG17863141        LEVIN SIMES LLP
BOWERS       HOMER M      FL      96-0948-CA-01   LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,   HOWELL            JAMES        CA      BC676183          LEVIN SIMES LLP
BRADSHAW     ROBERT S     FL      95-1796         LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,   KUKLENSKI         ROBERT       CA      CGC04435528       LEVIN SIMES LLP
BRANT        RAY L        FL      97-0408-CA-01   LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,   LEANOS-DORANTES   JUAN         CA      RG13693916        LEVIN SIMES LLP
BROOKS       RAYMOND      FL      98-151-CA-01    LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,   MURRAINE          JANICE       CA      RG10548399        LEVIN SIMES LLP
BROWDER      RAYMOND D    FL      97-2128-CA-01   LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,   OZAWA             MARK         CA      BC670406          LEVIN SIMES LLP
BROWN        JAMES R      FL      98-0459-CA-01   LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,   PROVENCIO         NAOMI        CA      CGC08274968       LEVIN SIMES LLP
BRYAN        ROBERTA      FL      95-1310-CA-01   LEVIN PAPANTONIO THOMAS MITCHELL ECHSNER, & PROCTOR,   RANDOLPH          EUGENE       CA      04433175          LEVIN SIMES LLP

                                                                                                                                                                      Appendix A - 249
                                           Case 17-03105                 Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                           Document Page 268 of 624
Claimant       Claimant          State                                                                     Claimant      Claimant      State
Last Name      First Name        Filed   Docket Number         Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number          Primary Plaintiff Counsel
REID           HUBERT            CA      RG17845587            LEVIN SIMES LLP                             MEEHAN        FRANK         NY      4478                   LEVY KONIGSBERG LLP
RUIZ           ROSALIO           CA      BC585164              LEVIN SIMES LLP                             MOORE         ROBERT E      NJ      MIDL715212AS           LEVY KONIGSBERG LLP
SCHALLA        MICHAEL           CA      RG12633609            LEVIN SIMES LLP                             MORENO        MICHAEL V     NY      19026210               LEVY KONIGSBERG LLP
SCHIERER       BENJAMIN          CA      BC662743              LEVIN SIMES LLP                             MUSSI         RICHARD E     NY      1902742014             LEVY KONIGSBERG LLP
SCHULTZ        EDWARD C          CA      RG11572844            LEVIN SIMES LLP                             NASH          MICHAEL J     NY      08109039               LEVY KONIGSBERG LLP
STANDRIDGE     ROY               CA      RG17859155            LEVIN SIMES LLP                             NAUHEIMER     ROBERT W      NY      1900982017             LEVY KONIGSBERG LLP
THOMAS         BOBBIE E          CA      RG13667279            LEVIN SIMES LLP                             NELSON        ANDREW        NJ      MIDL00380912AS         LEVY KONIGSBERG LLP
TORPPA         HAROLD A          CA      CGC04437144           LEVIN SIMES LLP                             NEWMAN        WILLIAM J     NY      1904252012             LEVY KONIGSBERG LLP
FITTIN         JOHN              NJ      L-385-01AS            LEVINSON AXELROD                            NICHOLSON     ALBERT        WV      16C690                 LEVY KONIGSBERG LLP
GELEGONYA      RONALD            NJ      L-3451-01             LEVINSON AXELROD                            NORTH         RALPH P       NY      1901142013             LEVY KONIGSBERG LLP
GUNICK         TIMOTHY           NJ      MIDL600604AS          LEVINSON AXELROD                            O'DONNELL     NEIL          NY      04111592               LEVY KONIGSBERG LLP
SUCKEY         JOSEPH E          NJ      L-5530-00             LEVINSON AXELROD                            O'NEILL       JOHN          NY      1901792017             LEVY KONIGSBERG LLP
BAEZ           ROBERTO           NY      1902662013            LEVY KONIGSBERG LLP                         OAKLEY        SPENCER       NY      09190131               LEVY KONIGSBERG LLP
BAILY          CHARLES           NY      06105341              LEVY KONIGSBERG LLP                         PALUMBO       ELLEN V       NY      1902812015             LEVY KONIGSBERG LLP
BASLI          JAMES J           NY      1900802014            LEVY KONIGSBERG LLP                         PLANTE        RAYMOND W     NY      1901592015             LEVY KONIGSBERG LLP
BEAULIEU       MARC J            NY      2015EF4176            LEVY KONIGSBERG LLP                         POLOGEOGRIS   ANDREW N      NY      11190158               LEVY KONIGSBERG LLP
BERLINQUETTE   JAMES E           NY      1904182014            LEVY KONIGSBERG LLP                         PULSINELLI    DEAN          NY      1904122013             LEVY KONIGSBERG LLP
BRAUNFOTEL     STUART            NY      1903122016            LEVY KONIGSBERG LLP                         REED          WESTON        NY      ADMIN                  LEVY KONIGSBERG LLP
BROWN          DONALD G          OH      CV16868076            LEVY KONIGSBERG LLP                         RIGDON        ROBERT E      NY      2014EF844              LEVY KONIGSBERG LLP
BUSCHER        ROBERT            NY      08109544              LEVY KONIGSBERG LLP                         RIOS          JOSE          NY      1903592016             LEVY KONIGSBERG LLP
CAIRO          NANCY             NJ      MIDL00090014AS        LEVY KONIGSBERG LLP                         RISSE         FRANK A       NY      594792013              LEVY KONIGSBERG LLP
CHLEBOWSKA     JANINA            NY      1900842013            LEVY KONIGSBERG LLP                         ROQUETA       MICHAEL       NY      1900402017             LEVY KONIGSBERG LLP
CHRISTIANSEN   DOROTHY E         NY      19051711              LEVY KONIGSBERG LLP                         SCARDINO      XAVIER        NY      10190184               LEVY KONIGSBERG LLP
COLAS          RAPHAEL           NY      94 CIV. 1626          LEVY KONIGSBERG LLP                         SCEARCE       RONALD S      NJ      MIDL00465712AS         LEVY KONIGSBERG LLP
CONNELLY       GEORGE D          NY      1901062012_ADMIN_GP   LEVY KONIGSBERG LLP                         SCIARABBA     KATHLEEN R    NY      19010310               LEVY KONIGSBERG LLP
CONWAY         RICHARD & EVELY   NY      93/126197             LEVY KONIGSBERG LLP                         SHEMBERG      ZEV           NY      10190221               LEVY KONIGSBERG LLP
COPPEDE        MARIO J           NY      146118                LEVY KONIGSBERG LLP                         SHORT         ROBERT G      NY      1903902015             LEVY KONIGSBERG LLP
CORCIONE       LEONARD           NY      1901062015            LEVY KONIGSBERG LLP                         SLEVIN        PATRICK       NY      19040610               LEVY KONIGSBERG LLP
CRISTIANO      FRANK             NY      1903642013            LEVY KONIGSBERG LLP                         SMITH         JAMES R       NY      19011510               LEVY KONIGSBERG LLP
CRONIN         FREDERICK         NY      1901312014            LEVY KONIGSBERG LLP                         SOVA          JOSEPH J      NY      1901062014             LEVY KONIGSBERG LLP
CROWLEY        PATRICK J         NJ      MIDL252408AS          LEVY KONIGSBERG LLP                         SPAETH        JEAN          NY      10190251               LEVY KONIGSBERG LLP
CRUZ           WILFREDO          NY      1903942013            LEVY KONIGSBERG LLP                         STEPANEK      KATHLEEN      IL      2017L008994_ADMIN_GP   LEVY KONIGSBERG LLP
CURTIS         VALERIE D         LA      201011668             LEVY KONIGSBERG LLP                         STEWART       JAMES M       NY      09190262               LEVY KONIGSBERG LLP
CZAPP          ISTVAN            NY      98/106688             LEVY KONIGSBERG LLP                         STRYCHALSKI   GEORGE A      NY      1901552013             LEVY KONIGSBERG LLP
CZAPP          ISTVAN            NY      ADMIN                 LEVY KONIGSBERG LLP                         SWANSON       THOMAS        NY      1900662016             LEVY KONIGSBERG LLP
DECARO         MICHAEL W         NY      10325308              LEVY KONIGSBERG LLP                         THOMA         ARMIN A       NJ      MIDL789110AS           LEVY KONIGSBERG LLP
DILORENZO      FRANCESCO         NY      1901112014            LEVY KONIGSBERG LLP                         TOTTERDALE    THOMAS        WV      16C220                 LEVY KONIGSBERG LLP
EPSTEIN        IRA               NY      1900652017            LEVY KONIGSBERG LLP                         VIOLA         WILLIAM       NJ      MIDL112417AS           LEVY KONIGSBERG LLP
FARINELLA      CHARLES T         NJ      MIDL00231015AS        LEVY KONIGSBERG LLP                         WALKER        GEORGE C      NJ      MIDL00139013AS         LEVY KONIGSBERG LLP
FINERTY        RAYMOND J         NY      10190187              LEVY KONIGSBERG LLP                         WHITE         ROBERT        NY      6079082015             LEVY KONIGSBERG LLP
GAMBINO        RENATO            NJ      MIDL146417AS          LEVY KONIGSBERG LLP                         WILLET        ROBERT        NY      1903322016             LEVY KONIGSBERG LLP
GEORGOPOULOS   MINAS             NY      19010411              LEVY KONIGSBERG LLP                         WITTECK       RONALD J      NY      11190479               LEVY KONIGSBERG LLP
GIOGLIO        THOMAS            NJ      MIDL459312AS          LEVY KONIGSBERG LLP                         ZAHER         CHARLES E     NY      1901502015             LEVY KONIGSBERG LLP
GOLD           CARL              NY      1902692015            LEVY KONIGSBERG LLP                         ZAKANYCH      ANDREW        NJ      MIDL611709AS           LEVY KONIGSBERG LLP
GOODMAN        BERNARD           NY      UNKNOWN               LEVY KONIGSBERG LLP                         ZELESNIK      FRANK         NJ      MIDL00461713AS         LEVY KONIGSBERG LLP
GOODMAN        IRWIN             NY      09190002              LEVY KONIGSBERG LLP                         BREAZEALE     MARY          MS      CI98-0186              LEWIS & LEWIS
GRIFFIN        JAMES E           NY      1900862016            LEVY KONIGSBERG LLP                         BUCKNER       IRA           MS      CI98-0186              LEWIS & LEWIS
GUCK           JAMES             NY      10190368              LEVY KONIGSBERG LLP                         CAIL          EUGENE        MS      ADMIN                  LEWIS & LEWIS
GUILFOYLE      JOHN              NY      88-CIV-7724           LEVY KONIGSBERG LLP                         COCILOVA      ROSA R        MS      ADMIN                  LEWIS & LEWIS
GULL           SAM               NY      09190011              LEVY KONIGSBERG LLP                         GILSON        DAVID         MS      CI97-0105              LEWIS & LEWIS
HILTON         VIVIANNE A        RI      PC20153187            LEVY KONIGSBERG LLP                         GREEN         ROBERT        MS      ADMIN                  LEWIS & LEWIS
HOFFER         JOHN              NY      1903632013            LEVY KONIGSBERG LLP                         HARDY         ROOSEVELT     MS      CI97-0105              LEWIS & LEWIS
HOFMAN         ALEX              NY      1900162015            LEVY KONIGSBERG LLP                         JENKINS       SIMUEL        MS      ADMIN                  LEWIS & LEWIS
HOWELL         HARRY G           NJ      MIDL931608AS          LEVY KONIGSBERG LLP                         JENNINGS      WILLIS        MS      CI97-0105              LEWIS & LEWIS
IOSSA          RALPH             NJ      MIDL00189014AS        LEVY KONIGSBERG LLP                         JOHNSON       JOHN D        MS      CI97-0105              LEWIS & LEWIS
JACKSON        STEPHEN           NY      1900632017            LEVY KONIGSBERG LLP                         LEE           JIMMIE        MS      ADMIN                  LEWIS & LEWIS
JANDREAU       HARVEY            NY      1901082017            LEVY KONIGSBERG LLP                         PENNINGTON    EUNICE T. T   MS      CI97-0105              LEWIS & LEWIS
KELLY          DAVID L           NY      10564308              LEVY KONIGSBERG LLP                         RAGGS         JOSEPH        MS      CI97-0105              LEWIS & LEWIS
KERN           EDWARD            NY      10190203              LEVY KONIGSBERG LLP                         SLEDGE        MAYFORD L.    MS      CI97-0105              LEWIS & LEWIS
KRELL          WILLIAM           NY      87-CIV-5186           LEVY KONIGSBERG LLP                         SPROUSE       EDWARD L.     MS      CI97-0105              LEWIS & LEWIS
LACAVA         CARMINE           NY      10190050              LEVY KONIGSBERG LLP                         SUTTON        KATIE L. L    MS      CI97-0105              LEWIS & LEWIS
LEOGRANDE      MICHAEL           NY      1900132015            LEVY KONIGSBERG LLP                         TAYLOR        HELEN J       MS      ADMIN                  LEWIS & LEWIS
LEWIS          GEORGE P          NY      1901912013            LEVY KONIGSBERG LLP                         THOMAS        JAMES L       MS      CI97-0105              LEWIS & LEWIS
LEWIS          LAWRENCE          NY      06104668              LEVY KONIGSBERG LLP                         WILLIAMS      JESSIE        MS      CI97-0105              LEWIS & LEWIS
LINDQUIST      CLARENCE A        NY      11190022              LEVY KONIGSBERG LLP                         ARROYO        ARMANDO       CA      BC663918               LEWIS & SCHOLNICK
LINN           RODERICK M        NY      90738816              LEVY KONIGSBERG LLP                         BANERIAN      GEORGE        CA      BC337222               LEWIS & SCHOLNICK
MADDEN         HUGH              NY      112140/98             LEVY KONIGSBERG LLP                         BASARAB       WALTER        CA      BC337222               LEWIS & SCHOLNICK
MADDEN         HUGH              NY      ADMIN                 LEVY KONIGSBERG LLP                         BLEVINS       MONROE        CA      BC342009               LEWIS & SCHOLNICK
MANINGO        MARTIN A          NY      1903262011            LEVY KONIGSBERG LLP                         EDWARDS       GEORGE J      CA      BC480302               LEWIS & SCHOLNICK
MANNA          PHILIP A          NY      1902362014            LEVY KONIGSBERG LLP                         ELLIOTT       EDWARD R      CA      BC480302               LEWIS & SCHOLNICK
MARTINEZ       ARTURO            NJ      MIDL00389813AS        LEVY KONIGSBERG LLP                         HANSELMAN     HAROLD        CA      BC342009               LEWIS & SCHOLNICK
MATOS          EVELYN            NY      1903752014            LEVY KONIGSBERG LLP                         MEDINA        ERNEST        CA      BC243397               LEWIS & SCHOLNICK
MCCARTHY       EDWARD            NY      10190195              LEVY KONIGSBERG LLP                         MENDOZA       JAMES G       CA      BC293876               LEWIS & SCHOLNICK
MCCLUSKEY      GERARD J          NY      131019                LEVY KONIGSBERG LLP                         NEWCOMB       HALE E        CA      BC293876               LEWIS & SCHOLNICK
MCINTOSH       WILLIAM           NY      2015EF3734            LEVY KONIGSBERG LLP                         PASKE         DEAN L        CA      BC293876               LEWIS & SCHOLNICK
MCNULTY        ROBERT E          NY      1903142016            LEVY KONIGSBERG LLP                         PEET          BISHOP        CA      BC657593               LEWIS & SCHOLNICK

                                                                                                                                                                        Appendix A - 250
                                     Case 17-03105            Doc 164             Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                  Document Page 269 of 624
Claimant     Claimant      State                                                                  Claimant        Claimant     State
Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel                      Last Name       First Name   Filed   Docket Number   Primary Plaintiff Counsel
QUARLES      CLEMENT N     CA      BC377491        LEWIS & SCHOLNICK                              HORRAS          NICOLE F     NY      8061752017      LIPSITZ & PONTERIO, LLC
SPARKS       NORMAN        CA      BC342009        LEWIS & SCHOLNICK                              IZZO            CAROLINE     NY      8213/01         LIPSITZ & PONTERIO, LLC
SPIELMAN     THOMAS        CA      BC626861        LEWIS & SCHOLNICK                              JURZYSTA        HEINRICH J   NY      3485-00         LIPSITZ & PONTERIO, LLC
VINYARD      FRED          CA      BC337222        LEWIS & SCHOLNICK                              KELLER          NORBERT C    NY      8213/01         LIPSITZ & PONTERIO, LLC
WOOTEN       ARBIE         CA      BC480302        LEWIS & SCHOLNICK                              KELLY           DANIEL J     NY      E1627512017     LIPSITZ & PONTERIO, LLC
JONES        EUGENE H      MT      BDV07184        LEWIS, SLOVAK & KOVACICH, PC                   KELLY           DONALD C     NY      I-2001-1573     LIPSITZ & PONTERIO, LLC
ROWE         JAY L         MT      CDV01615        LEWIS, SLOVAK & KOVACICH, PC                   KENVILLE        ROBERT       NY      9408/01         LIPSITZ & PONTERIO, LLC
ALBONE       GERALD W      NY      I 2001-10405    LIPSITZ & PONTERIO, LLC                        KINEL           SAM          NY      3485-00         LIPSITZ & PONTERIO, LLC
ALLEN        MARK J        NY      E1620172017     LIPSITZ & PONTERIO, LLC                        KIRKINGBURG     RICHARD P    NY      3923/01         LIPSITZ & PONTERIO, LLC
ANDERSON     LAURIE J      NY      8099772016      LIPSITZ & PONTERIO, LLC                        KNOOF           JERRY W      NY      I2000-4465      LIPSITZ & PONTERIO, LLC
ANGELONE     EMMETT P      NY      8213/01         LIPSITZ & PONTERIO, LLC                        KOESTER         WILLARD H    NY      20101040        LIPSITZ & PONTERIO, LLC
ARCARISI     RUDOLPH J     NY      14004/00        LIPSITZ & PONTERIO, LLC                        KOSIUR          FRANK        NY      8001012014      LIPSITZ & PONTERIO, LLC
ASHFORD      CALVIN        NY      85 23-96        LIPSITZ & PONTERIO, LLC                        KOWALAK         RAYMOND R    NY      I2000-4465      LIPSITZ & PONTERIO, LLC
BALLARD      ROGER W       NY      8213/01         LIPSITZ & PONTERIO, LLC                        KRAFFT          GERMAIN G    NY      I-2001-1573     LIPSITZ & PONTERIO, LLC
BARTO        NORMA D       NY      I2009012446     LIPSITZ & PONTERIO, LLC                        KREZMIEN        LAWRENCE J   NY      I-2001-1573     LIPSITZ & PONTERIO, LLC
BERNACKI     RALPH         NY      8128222016      LIPSITZ & PONTERIO, LLC                        LAMBERT         REGINALD A   NY      E2017000154     LIPSITZ & PONTERIO, LLC
BOCKUS       DAVID E       NY      2015EF1989      LIPSITZ & PONTERIO, LLC                        LAPAN           ERNEST E     NY      39690           LIPSITZ & PONTERIO, LLC
BORDER       JAMES         NY      I 2002-251      LIPSITZ & PONTERIO, LLC                        LASS            DAVID C      NY      I2000/8722      LIPSITZ & PONTERIO, LLC
BRANDOW      BERNARD R     NY      2015EF794       LIPSITZ & PONTERIO, LLC                        LEBER           THEODORE M   NY      I-2001-1573     LIPSITZ & PONTERIO, LLC
BROWN        CHARLES J     NY      2016EF1435      LIPSITZ & PONTERIO, LLC                        LEWIS           SANFORD      NY      3923/01         LIPSITZ & PONTERIO, LLC
BRUTZ        ROLLAND       NY      6550/01         LIPSITZ & PONTERIO, LLC                        LICHTENBERGER   DONALD       NY      I-2001-1573     LIPSITZ & PONTERIO, LLC
BULKLEY      FREDERICK W   NY      9408/01         LIPSITZ & PONTERIO, LLC                        LIGHTLE         CHARLES      NY      3923/01         LIPSITZ & PONTERIO, LLC
BURKHARD     ROBERT E      NY      I2009012325     LIPSITZ & PONTERIO, LLC                        LIVOLSI         SANTO B      NY      I-2001-1573     LIPSITZ & PONTERIO, LLC
BUROW        RALPH F       NY      I-2001-1573     LIPSITZ & PONTERIO, LLC                        LOMBARDI        VINCENT      NY      139808          LIPSITZ & PONTERIO, LLC
CARBONARA    SEBASTIAN     NY      I2010009375     LIPSITZ & PONTERIO, LLC                        LOVE            NANCI A      NY      8147532017      LIPSITZ & PONTERIO, LLC
CASALI       MARIO         NY      I 2001-10908    LIPSITZ & PONTERIO, LLC                        LUKASH          JOHN         NY      6550/01         LIPSITZ & PONTERIO, LLC
CASERO       EMILIO        NY      103140          LIPSITZ & PONTERIO, LLC                        LYONS           RONALD J     NY      I-2001-1573     LIPSITZ & PONTERIO, LLC
CHASE        DOROTHY       NY      E1604262017     LIPSITZ & PONTERIO, LLC                        MACARI          ORESTE B     NY      I-2001-1573     LIPSITZ & PONTERIO, LLC
CHILDS       PHILIP        NY      I 2002-251      LIPSITZ & PONTERIO, LLC                        MAGGI           AMERICO      NY      2002-10978      LIPSITZ & PONTERIO, LLC
CLABEAUX     RICHARD       NY      I-2001-1573     LIPSITZ & PONTERIO, LLC                        MANAHER         JAMES        NY      I-2001-1573     LIPSITZ & PONTERIO, LLC
CLARK        DENNIS M      NY      201665          LIPSITZ & PONTERIO, LLC                        MANCINELLI      VICTOR J     NY      I99-5444        LIPSITZ & PONTERIO, LLC
CLEVELAND    ROY W         NY      14004/00        LIPSITZ & PONTERIO, LLC                        MATTHEWS        ROBERT R     NY      8115542017      LIPSITZ & PONTERIO, LLC
COOKE        ERCEL         NY      8138802016      LIPSITZ & PONTERIO, LLC                        MCCLEAN         GERALD J     NY      I-2001-1573     LIPSITZ & PONTERIO, LLC
COOPER       LEONARD L     NY      I-2001-1573     LIPSITZ & PONTERIO, LLC                        MCCOY           JAMES        NY      3923/01         LIPSITZ & PONTERIO, LLC
COOROS       JAMES J       NY      8213/01         LIPSITZ & PONTERIO, LLC                        MCGANN          THOMAS J     NY      I-2001-1573     LIPSITZ & PONTERIO, LLC
COPPA        JOHN          NY      3923/01         LIPSITZ & PONTERIO, LLC                        MCLAUGHLIN      JOSEPH F     NY      I2000/8722      LIPSITZ & PONTERIO, LLC
COPPEDE      MARIO J       NY      146118          LIPSITZ & PONTERIO, LLC                        MEYER           LESTER F     NY      I-2001-1573     LIPSITZ & PONTERIO, LLC
COPPOLA      RICHARD F     NY      I 2002-251      LIPSITZ & PONTERIO, LLC                        MINTZ           JOHN         NY      3485-00         LIPSITZ & PONTERIO, LLC
COUCH        DONALD        NY      3923/01         LIPSITZ & PONTERIO, LLC                        MITRANO         JOHN         NY      12616/01        LIPSITZ & PONTERIO, LLC
COULSON      GARY          NY      152011          LIPSITZ & PONTERIO, LLC                        MOON            RICHARD L    NY      20107011        LIPSITZ & PONTERIO, LLC
CUNNINGHAM   OTIS T        NY      2656-00         LIPSITZ & PONTERIO, LLC                        MOORE           DONALD J     NY      2015EF4712      LIPSITZ & PONTERIO, LLC
DECLERCK     ROBERT C      NY      8213/01         LIPSITZ & PONTERIO, LLC                        MOSHER          RICHARD D    NY      169236          LIPSITZ & PONTERIO, LLC
DELISLE      PETER A       NY      I-2001-1573     LIPSITZ & PONTERIO, LLC                        MULHOLLAN       CURTIS A     NY      8076372017      LIPSITZ & PONTERIO, LLC
DESAIN       NANCY         NY      2015EF4472      LIPSITZ & PONTERIO, LLC                        MURZIN          CHARLES      NY      3485-00         LIPSITZ & PONTERIO, LLC
DIBBLE       RONALD I      NY      I-2001-1573     LIPSITZ & PONTERIO, LLC                        MYERS           ROBERT       NY      6550/01         LIPSITZ & PONTERIO, LLC
DODD         WILLIAM J     NY      2017EF2496      LIPSITZ & PONTERIO, LLC                        NAGY            STEVEN F     NY      I2001-1572      LIPSITZ & PONTERIO, LLC
DOLSON       DAVID C       NY      20057000        LIPSITZ & PONTERIO, LLC                        NASISI          GAETANO      NY      I2001-1572      LIPSITZ & PONTERIO, LLC
DOMBLEWSKI   RAYMOND       NY      I-2001-1573     LIPSITZ & PONTERIO, LLC                        NAVARRO         BETH         NY      6550/01         LIPSITZ & PONTERIO, LLC
DUEMMEL      DAVID         NY      8213/01         LIPSITZ & PONTERIO, LLC                        NEHRING         ROBERT O     NY      8142162017      LIPSITZ & PONTERIO, LLC
DURST        WALTER        NY      6550/01         LIPSITZ & PONTERIO, LLC                        NOVOSAT         ALICE J      NY      E1615232017     LIPSITZ & PONTERIO, LLC
DYCK         FRANK J       NY      I2001-1572      LIPSITZ & PONTERIO, LLC                        O'BRIEN         BARRY E      NY      109857          LIPSITZ & PONTERIO, LLC
EGLOFF       RALPH F       NY      I2000-3078      LIPSITZ & PONTERIO, LLC                        O'BRIEN         JOSEPH J     NY      I1999-10461     LIPSITZ & PONTERIO, LLC
ENSER        JAMES         NY      I2001-1572      LIPSITZ & PONTERIO, LLC                        O'KEEFE         TIMOTHY      NY      6550/01         LIPSITZ & PONTERIO, LLC
ERTL         DAVID W       NY      I-2001-1573     LIPSITZ & PONTERIO, LLC                        O'NEILL         KEVIN P      NY      I2001-1572      LIPSITZ & PONTERIO, LLC
EZZO         MARTIN L      NY      I-2001-1573     LIPSITZ & PONTERIO, LLC                        OISTER          CHARLES      NY      3923/01         LIPSITZ & PONTERIO, LLC
FASANO       DANIEL J      NY      6550/01         LIPSITZ & PONTERIO, LLC                        OLEK            STEVE        NY      8213/01         LIPSITZ & PONTERIO, LLC
FLANN        NORWOOD       NY      3923/01         LIPSITZ & PONTERIO, LLC                        OPACZEWSKI      RICHARD      NY      8213/01         LIPSITZ & PONTERIO, LLC
FOLCKEMER    PAUL A        NY      I2000/8722      LIPSITZ & PONTERIO, LLC                        ORLOP           ROGER        NY      12616/01        LIPSITZ & PONTERIO, LLC
FONDA        HOWARD L      NY      2000-5975       LIPSITZ & PONTERIO, LLC                        OTTO            RAYMOND J    NY      I2001-1572      LIPSITZ & PONTERIO, LLC
FUCHS        ROBERT P      NY      I-2000-1306     LIPSITZ & PONTERIO, LLC                        OWENS           FLOYD I      NY      I2001-1572      LIPSITZ & PONTERIO, LLC
GENDREAU     ROBERT        NY      12616/01        LIPSITZ & PONTERIO, LLC                        OWENS           JACK M       NY      8213/01         LIPSITZ & PONTERIO, LLC
GENNARINO    EDMUND        NY      12616/01        LIPSITZ & PONTERIO, LLC                        PARNELL         JOHN         NY      14004/00        LIPSITZ & PONTERIO, LLC
GHIANDONI    GETULIO       NY      I-2001-1573     LIPSITZ & PONTERIO, LLC                        PATTERSON       ROBERT       NY      I2001-1572      LIPSITZ & PONTERIO, LLC
GOFF         STUART N      NY      111340          LIPSITZ & PONTERIO, LLC                        PAWELSKI        FLORIAN      NY      I2001-1572      LIPSITZ & PONTERIO, LLC
GOLEMB       RALPH R       NY      E2017000106     LIPSITZ & PONTERIO, LLC                        PAZDA           NORMAN       NY      I1998-2239      LIPSITZ & PONTERIO, LLC
GRAHAM       DAVID H       NY      I1999/7371      LIPSITZ & PONTERIO, LLC                        PEASE           ALLEN G      NY      E2017000103     LIPSITZ & PONTERIO, LLC
HAENTGES     RUSSELL W     NY      8034282013      LIPSITZ & PONTERIO, LLC                        PHELAN          THOMAS J     NY      I2000-3079      LIPSITZ & PONTERIO, LLC
HAGAN        CHARLES       NY      I1997/7384      LIPSITZ & PONTERIO, LLC                        PIASECKI        RICHARD E    NY      8017902016      LIPSITZ & PONTERIO, LLC
HALL         RONALD L      NY      3923/01         LIPSITZ & PONTERIO, LLC                        PIERCE          EDWIN J      NY      2015EF3506      LIPSITZ & PONTERIO, LLC
HAMILTON     FRANK R       NY      3923/01         LIPSITZ & PONTERIO, LLC                        PLUCHINO        SALVATORE    NY      8095152016      LIPSITZ & PONTERIO, LLC
HARE         RUSSELL S     NY      I2001-3295      LIPSITZ & PONTERIO, LLC                        POLLINO         JOHN F       NY      8101162014      LIPSITZ & PONTERIO, LLC
HARRINGTON   CHARLES G     NY      8213/01         LIPSITZ & PONTERIO, LLC                        POMIETLASZ      JOSEPH T     NY      8040092013      LIPSITZ & PONTERIO, LLC
HARRINGTON   RICHARD L     NY      8029342016      LIPSITZ & PONTERIO, LLC                        PRINCE          RAYMOND      NY      I2001-1572      LIPSITZ & PONTERIO, LLC
HARTMAN      VINCENT R     NY      I19992478       LIPSITZ & PONTERIO, LLC                        PRZYWARA        DAVID J      NY      8019892016      LIPSITZ & PONTERIO, LLC
HAYES        JEREMIAH      NY      3923/01         LIPSITZ & PONTERIO, LLC                        PULA            JOSEPH F     NY      6550/01         LIPSITZ & PONTERIO, LLC
HOFFMANN     WALTER        NY      8213/01         LIPSITZ & PONTERIO, LLC                        RABER           ARTHUR       NY      I2001-1572      LIPSITZ & PONTERIO, LLC

                                                                                                                                                         Appendix A - 251
                                          Case 17-03105            Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                      Document Page 270 of 624
Claimant      Claimant          State                                                                 Claimant      Claimant         State
Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel                     Last Name     First Name       Filed   Docket Number          Primary Plaintiff Counsel
RANDAZZO      SAMUEL            NY      I2010000527     LIPSITZ & PONTERIO, LLC                       HOGAN         EDWARD L         NY      099732                 LIPSITZ GREEN SCIME CAMBRIA LLP
RATHMANN      LAWRENCE T        NY      I 2001-10405    LIPSITZ & PONTERIO, LLC                       JOSEPH        MIELAD J         ME      ADMIN                  LIPSITZ GREEN SCIME CAMBRIA LLP
RAY           HARVEY L          NY      I2001-1572      LIPSITZ & PONTERIO, LLC                       KACZOR        WALTER           NY      I20028194              LIPSITZ GREEN SCIME CAMBRIA LLP
REBESCHER     RICHARD P         NY      I2000-3079      LIPSITZ & PONTERIO, LLC                       KEVORKIAN     CHESTER A        NY      108354                 LIPSITZ GREEN SCIME CAMBRIA LLP
RICE          DONALD C          NY      I2000-4465      LIPSITZ & PONTERIO, LLC                       LEE           RICHARD A        NY      I1998/3848             LIPSITZ GREEN SCIME CAMBRIA LLP
RICHMOND      THOMAS P          NY      I2001-3295      LIPSITZ & PONTERIO, LLC                       LYON          JAMES K          NY      ADMIN                  LIPSITZ GREEN SCIME CAMBRIA LLP
ROBINSON      FREDERICK         NY      3923/01         LIPSITZ & PONTERIO, LLC                       MARANDO       BENJAMIN F       ME      ADMIN                  LIPSITZ GREEN SCIME CAMBRIA LLP
RODAK         WILLIAM           NY      3923/01         LIPSITZ & PONTERIO, LLC                       MARTIN        KENNETH N        ME      ADMIN                  LIPSITZ GREEN SCIME CAMBRIA LLP
RODIO         ANTHONY           NY      9901594         LIPSITZ & PONTERIO, LLC                       MASON         WILLIAM          NY      109548                 LIPSITZ GREEN SCIME CAMBRIA LLP
ROSATI        JAMES             NY      3923/01         LIPSITZ & PONTERIO, LLC                       MILLER        CHARLES E        NY      101974/97              LIPSITZ GREEN SCIME CAMBRIA LLP
ROTH          DENNIS J          NY      8082722015      LIPSITZ & PONTERIO, LLC                       NEGRYCH       ANTHONY W        NY      I2002-6982             LIPSITZ GREEN SCIME CAMBRIA LLP
RUCKDESCHEL   JACK C            NY      8213/01         LIPSITZ & PONTERIO, LLC                       POLITOWSKI    THADDEUS J       NY      I2000/7389             LIPSITZ GREEN SCIME CAMBRIA LLP
RUHLAND       RUSSELL           NY      I2000-3592      LIPSITZ & PONTERIO, LLC                       RUSSO         JOHN J           NY      ADMIN                  LIPSITZ GREEN SCIME CAMBRIA LLP
SAWYER        LAWRENCE E        NY      I2001-3295      LIPSITZ & PONTERIO, LLC                       SCANLON       JOHN A           ME      ADMIN                  LIPSITZ GREEN SCIME CAMBRIA LLP
SCHAEFER      DONALD P          NY      8065402015      LIPSITZ & PONTERIO, LLC                       SCHIEDEL      ALBERT           ME      ADMIN                  LIPSITZ GREEN SCIME CAMBRIA LLP
SCHAUMAN      THOMAS            NY      3923/01         LIPSITZ & PONTERIO, LLC                       SCHMITT       ROBERT L         NY      I2000/3339             LIPSITZ GREEN SCIME CAMBRIA LLP
SCHREIBER     DENNIS C          NY      8067602017      LIPSITZ & PONTERIO, LLC                       SCHUMAN       MATTHEW G        NY      I-2002-5322            LIPSITZ GREEN SCIME CAMBRIA LLP
SCHWEICHLER   RICHARD S         NY      8082932016      LIPSITZ & PONTERIO, LLC                       SHARP         RICHARD W        NY      113126                 LIPSITZ GREEN SCIME CAMBRIA LLP
SETTER        DONALD G          NY      I2001-1572      LIPSITZ & PONTERIO, LLC                       SOLOW         LEONARD          NY      116881/96              LIPSITZ GREEN SCIME CAMBRIA LLP
SHEA          THOMAS M          NY      8015452017      LIPSITZ & PONTERIO, LLC                       SWEENEY       BERNARD F        NY      I 1996-1989            LIPSITZ GREEN SCIME CAMBRIA LLP
SHINE         PATRICK J         NY      I2001-1572      LIPSITZ & PONTERIO, LLC                       SWITALA       THOMAS C         NY      I-2000-7589            LIPSITZ GREEN SCIME CAMBRIA LLP
SISSON        CHARLES           NY      3923/01         LIPSITZ & PONTERIO, LLC                       TEWSLEY       JOHN A           NY      107471                 LIPSITZ GREEN SCIME CAMBRIA LLP
SLATTERY      RICHARD P         NY      I2001-3295      LIPSITZ & PONTERIO, LLC                       VALENTINE     JOHN C           NY      ADMIN                  LIPSITZ GREEN SCIME CAMBRIA LLP
SONNEVILLE    ELMER             NY      3485-00         LIPSITZ & PONTERIO, LLC                       VIAL          LOUIS L          NY      2000-6346              LIPSITZ GREEN SCIME CAMBRIA LLP
SOURIS        STEVE             NY      8055242015      LIPSITZ & PONTERIO, LLC                       WARR          HARRY D          NY      I-1999/2612            LIPSITZ GREEN SCIME CAMBRIA LLP
SPRADA        ROBERT            NY      I2001-1572      LIPSITZ & PONTERIO, LLC                       WILLIAMS      WALTER L         NY      I2001/840              LIPSITZ GREEN SCIME CAMBRIA LLP
STEIN         DONALD G          NY      9408/01         LIPSITZ & PONTERIO, LLC                       KUDERS        JOHN             PA      003685FEB2004          LIPSON O'SHEA LEGAL GROUP
STEPHAN       HAROLD            NY      I2000-4465      LIPSITZ & PONTERIO, LLC                       NOSER         JIMMIE           OH      CV17881306             LIPSON O'SHEA LEGAL GROUP
STEWART       DOUGLAS T         NY      E1611332017     LIPSITZ & PONTERIO, LLC                       COLOMBO       GASTONE          OH      G4801CI200605855000    LIPTON LAW, LLC
STITT         MICHAEL           NY      I2001-1572      LIPSITZ & PONTERIO, LLC                       POGUE         RONALD           TX      96-008428              LISTON/LANCASTER PLLC
STOLAREK      JOSEPH G          NY      I2011000060     LIPSITZ & PONTERIO, LLC                       ALFANO        JOSEPH J         PA      004061                 LOCKS LAW FIRM, LLC
STUEBCHEN     JACK R            NY      I1998/11339     LIPSITZ & PONTERIO, LLC                       BARTULOVICH   EDWARD V         NY      11190396               LOCKS LAW FIRM, LLC
STYBAK        RICHARD C         NY      I2001-1572      LIPSITZ & PONTERIO, LLC                       BICKLE        LEE W            PA      003320                 LOCKS LAW FIRM, LLC
SULLIVAN      DENIS             NY      I2001-3295      LIPSITZ & PONTERIO, LLC                       BIDDLE        JACK             PA      003179                 LOCKS LAW FIRM, LLC
SWAIN         KENNETH           NY      I2001-1572      LIPSITZ & PONTERIO, LLC                       BRODEUR       JOSEPH           PA      121002864              LOCKS LAW FIRM, LLC
SWARTWOOD     JAMES             NY      9408/01         LIPSITZ & PONTERIO, LLC                       BROWN         LB               FL      ADMIN                  LOCKS LAW FIRM, LLC
SZOSTAK       ALEX              NY      102504          LIPSITZ & PONTERIO, LLC                       BROYAKA       ANATOLY          PA      001959                 LOCKS LAW FIRM, LLC
THORNTON      KARL J            NY      I2013001506     LIPSITZ & PONTERIO, LLC                       BRUNO         JOSEPH N         PA      003880                 LOCKS LAW FIRM, LLC
THRUSH        TERRY W           NY      E1626782017     LIPSITZ & PONTERIO, LLC                       BUDINICH      MARIO            PA      171001419              LOCKS LAW FIRM, LLC
THURLEY       RICHARD A         NY      8213/01         LIPSITZ & PONTERIO, LLC                       CATINO        ARTHUR           PA      000560                 LOCKS LAW FIRM, LLC
TOPLENSZKY    GYORGY            NY      8071632017      LIPSITZ & PONTERIO, LLC                       CORNELISON    TOM H            PA      000848JANTRM2004       LOCKS LAW FIRM, LLC
TREAT         ERNEST E          NY      I2012002899     LIPSITZ & PONTERIO, LLC                       CORNELIUS     R                NY      ADMIN                  LOCKS LAW FIRM, LLC
TRENDELL      CHARLES R         NY      20112883        LIPSITZ & PONTERIO, LLC                       CORONA        A                NY      ADMIN                  LOCKS LAW FIRM, LLC
TURNER        RONALD J          NY      I2001-1572      LIPSITZ & PONTERIO, LLC                       CORSI         A                NY      ADMIN                  LOCKS LAW FIRM, LLC
VELIE         WALTER            NY      I2001-1572      LIPSITZ & PONTERIO, LLC                       CRAVEN        THOMAS           PA      003732                 LOCKS LAW FIRM, LLC
VICKERS       JACKIE            NY      3923/01         LIPSITZ & PONTERIO, LLC                       CRAWFORD      CHARLES          PA      25321                  LOCKS LAW FIRM, LLC
VOLPE         ANGELO F          NY      I2000-4465      LIPSITZ & PONTERIO, LLC                       D'AMICO       JOHN             PA      00-601018              LOCKS LAW FIRM, LLC
WAHLSTROM     PAUL A            NY      I2001-1572      LIPSITZ & PONTERIO, LLC                       DAVIS         ELI              PA      99-601019              LOCKS LAW FIRM, LLC
WALLO         JOSEPH L          NY      I1999-10461     LIPSITZ & PONTERIO, LLC                       DAVIS         MARY             NJ      MIDL454108             LOCKS LAW FIRM, LLC
WALSH         MICHAEL W         NY      E2017002044     LIPSITZ & PONTERIO, LLC                       DEPUTY        JANICE           PA      003196APRTRM2004       LOCKS LAW FIRM, LLC
WATSON        AL                NY      59747           LIPSITZ & PONTERIO, LLC                       DIMUZIO       ADANTE           PA      2389                   LOCKS LAW FIRM, LLC
WELCH         HOWARD            NY      8121412014      LIPSITZ & PONTERIO, LLC                       EICHNER       ROSEMARY         PA      000752                 LOCKS LAW FIRM, LLC
WIGDORSKI     DANIEL L          NY      8122802016      LIPSITZ & PONTERIO, LLC                       EITEL         RONALD           NJ      MIDL629308AS           LOCKS LAW FIRM, LLC
WILLIAMS      RICHARD           NY      9408/01         LIPSITZ & PONTERIO, LLC                       ELARDE        F                NY      ADMIN                  LOCKS LAW FIRM, LLC
WROBLEWSKI    DANIEL            NY      I2001-1572      LIPSITZ & PONTERIO, LLC                       ENNIS         CHARLES D        MD      95223502               LOCKS LAW FIRM, LLC
WROBLEWSKI    EDWARD            NY      I 2002-251      LIPSITZ & PONTERIO, LLC                       FERGUSON      J                NY      ADMIN                  LOCKS LAW FIRM, LLC
WUERSTLE      ARTHUR            NY      H-14,290        LIPSITZ & PONTERIO, LLC                       FOOTE         E                NY      ADMIN                  LOCKS LAW FIRM, LLC
BICZ          THEODORE S.       NY      95-8879         LIPSITZ GREEN SCIME CAMBRIA LLP               GATELY        JOHN J           NJ      UNKNOWN                LOCKS LAW FIRM, LLC
BLEY          CARL W. & PHYLL   NY      UNSPECIFIED     LIPSITZ GREEN SCIME CAMBRIA LLP               GEIST         EDWARD C         PA      01-601002              LOCKS LAW FIRM, LLC
BOWMAN        GEORGE            NY      1994/719        LIPSITZ GREEN SCIME CAMBRIA LLP               GILBERT       ARMITT           PA      1996-C-3489            LOCKS LAW FIRM, LLC
BROWN         JOSEPH E          NY      ADMIN           LIPSITZ GREEN SCIME CAMBRIA LLP               GIUNTA        FRANK J          PA      120401732              LOCKS LAW FIRM, LLC
BRUCKNER      ELAINE K.         NY      96119440        LIPSITZ GREEN SCIME CAMBRIA LLP               HARRIS        CHARLES          PA      002087OCTTRM2004       LOCKS LAW FIRM, LLC
CANFIELD      ALLEN             NY      I 1997/90       LIPSITZ GREEN SCIME CAMBRIA LLP               HENDERSON     WILLIE           PA      003315                 LOCKS LAW FIRM, LLC
CARBIN        JAMES             NY      099250          LIPSITZ GREEN SCIME CAMBRIA LLP               HILLIS        DONALD J         PA      002615                 LOCKS LAW FIRM, LLC
CUNNIFFE      DAVID J           NY      98102758        LIPSITZ GREEN SCIME CAMBRIA LLP               HITCHO        JOHN & DEBRA V   PA      89-630                 LOCKS LAW FIRM, LLC
DEPINTO       ANTHONY           NY      116767/96       LIPSITZ GREEN SCIME CAMBRIA LLP               HUGHES        DANIEL W         NJ      MIDL0272016AS          LOCKS LAW FIRM, LLC
DESTEFANO     LEOPOLD           NY      98/122115       LIPSITZ GREEN SCIME CAMBRIA LLP               JOHNSON       GENE             FL      01-20551-27            LOCKS LAW FIRM, LLC
DIEGELMAN     JAMES R           NY      8097392015      LIPSITZ GREEN SCIME CAMBRIA LLP               KANOUFF       GEORGE           PA      002505                 LOCKS LAW FIRM, LLC
DIPERI        JOSEPH            NY      #117082-97      LIPSITZ GREEN SCIME CAMBRIA LLP               KENNEDY       GERARD P         NY      ADMIN                  LOCKS LAW FIRM, LLC
GAGLIARDI     JOSEPH            NY      094950          LIPSITZ GREEN SCIME CAMBRIA LLP               KILLARD       J                NY      ADMIN                  LOCKS LAW FIRM, LLC
GALLETTI      ROGER             NY      98/100282       LIPSITZ GREEN SCIME CAMBRIA LLP               KROEKER       ARTHUR G         PA      160401098              LOCKS LAW FIRM, LLC
GRAF          RAYMOND           NY      UNKNOWN         LIPSITZ GREEN SCIME CAMBRIA LLP               LANDERGREN    HENRY JR.        MD      03-C-95-CV 006800 AS   LOCKS LAW FIRM, LLC
HADLEY        ROBERT            NY      I-1999-3832     LIPSITZ GREEN SCIME CAMBRIA LLP               LAPINSKI      J                NY      ADMIN                  LOCKS LAW FIRM, LLC
HAHIN         STANLEY J         NY      96-4156         LIPSITZ GREEN SCIME CAMBRIA LLP               LATRACE       A                NY      ADMIN                  LOCKS LAW FIRM, LLC
HASTINGS      HERBERT           NY      117073/96       LIPSITZ GREEN SCIME CAMBRIA LLP               LECHNER       JOSEPH D         PA      160902379              LOCKS LAW FIRM, LLC
HINKLE        ALBERT C          NY      I2002/9648      LIPSITZ GREEN SCIME CAMBRIA LLP               LONG          JOHN S           PA      121101262              LOCKS LAW FIRM, LLC

                                                                                                                                                                      Appendix A - 252
                                            Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                        Document Page 271 of 624
Claimant        Claimant          State                                                                 Claimant       Claimant          State
Last Name       First Name        Filed   Docket Number    Primary Plaintiff Counsel                    Last Name      First Name        Filed   Docket Number   Primary Plaintiff Counsel
LUCENT          JOSEPH F          NY      10934811         LOCKS LAW FIRM, LLC                          DEAN           ANNIE P           MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
LYND            D                 NY      ADMIN            LOCKS LAW FIRM, LLC                          DEAN           HENRY L           MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
MARTIN          ROBERT            NJ      MIDL743215AS     LOCKS LAW FIRM, LLC                          DEAN           WILLIE S          MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
MCHUGH          THOMAS            PA      002479           LOCKS LAW FIRM, LLC                          DEANES         WILLIE            MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
MCKEON          PETER F           PA      060100960        LOCKS LAW FIRM, LLC                          DEANS          MAGGIE            MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
MCKEOWN         FRANCIS X         PA      111001245        LOCKS LAW FIRM, LLC                          DELOACH        BESSIE            MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
MENDICK         JAMES L           PA      160804460        LOCKS LAW FIRM, LLC                          DEMPSEY        DAVID             MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
MILLS           MELVIN J          PA      130803296        LOCKS LAW FIRM, LLC                          DEMPSEY        GENEVA            MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
MOSCATELLO      J                 NY      ADMIN            LOCKS LAW FIRM, LLC                          DEWOODY        LINDA             MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
MURRAY          GENE              PA      060501371        LOCKS LAW FIRM, LLC                          DICKERSON      FRANCES           MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
MYKYTYN         JOHN              PA      94-6159          LOCKS LAW FIRM, LLC                          DILLARD        JAMES R           MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
NEWBON          THOMAS            NJ      UNKNOWN          LOCKS LAW FIRM, LLC                          DISMUKES       THEODORE          MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
PASCARELLA      R                 NY      ADMIN            LOCKS LAW FIRM, LLC                          DIVINE         ELOISE            MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
PECA            JOSEPH J          PA      99601011         LOCKS LAW FIRM, LLC                          DIXON          ANNIE             MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
PEITLER         C                 NY      ADMIN            LOCKS LAW FIRM, LLC                          DIXON          GLORIA            MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
PEMBLE          ROBERT            IL      95L12101         LOCKS LAW FIRM, LLC                          DIXON          JOHNNY            MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
PEPPEL          DONALD R          PA      90-7249          LOCKS LAW FIRM, LLC                          DONALD         SUDIE             MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
PETERSON        R                 NY      ADMIN            LOCKS LAW FIRM, LLC                          DOOLEY         BEATRICE          MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
PETERSON        S                 NY      ADMIN            LOCKS LAW FIRM, LLC                          DOSS           HENRY             MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
PRITCHARD       GEORGE            NY      18461-91         LOCKS LAW FIRM, LLC                          DOSS           MARIE S           MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
PRITCHARD       GEORGE            NY      91-CIV-5368      LOCKS LAW FIRM, LLC                          DOSS           WILLIE            MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
PRO             JOSEPH J          PA      090400745        LOCKS LAW FIRM, LLC                          DOTSON         EDITH             MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
PROUD           EDWARD            NJ      MIDL90515AS      LOCKS LAW FIRM, LLC                          EASLEY         DAISY             MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
QUINCY          PARKER            NY      ADMIN            LOCKS LAW FIRM, LLC                          EDWARDS        HENRY             MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
QUINTANA        MARIE             PA      111103107        LOCKS LAW FIRM, LLC                          EDWARDS        MINNIE            MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
RICHIE          ROBERT            PA      003888           LOCKS LAW FIRM, LLC                          EGGERSON       EDDIE             MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
RIVERA          LEVAUN            PA      121002177        LOCKS LAW FIRM, LLC                          EICHELBERGER   BETSY             MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
ROACH           PATRICIA          PA      120100013        LOCKS LAW FIRM, LLC                          EICHELBERGER   MARGRETT          MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
ROBERTS         ROBERT            PA      002090           LOCKS LAW FIRM, LLC                          EILAND         OLIVIA            MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
ROBINSON        WESLEY            PA      5366             LOCKS LAW FIRM, LLC                          ELLEDGE        DOYLE             TX      C04091          LUCKEY & MULLINS LAW FIRM PLLC
ROSSWAAG        BERNARD           NY      ADMIN            LOCKS LAW FIRM, LLC                          ELLERBY        JOHNNY            MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
RUFFOLO         DOMINIC           PA      002531           LOCKS LAW FIRM, LLC                          ELLIOT         GLADYS            MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
SALVATO         ANTHONY           NY      ADMIN            LOCKS LAW FIRM, LLC                          ELLIOT         ROY               MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
SCORNAJENGHI    ARMANDO           PA      99-601008        LOCKS LAW FIRM, LLC                          ELOWESE        DECKER            MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
SEELY           SUSAN E           NJ      MIDL00143013AS   LOCKS LAW FIRM, LLC                          ETZKORN        AL                MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
SHAFFER         WARREN A          PA      060603330        LOCKS LAW FIRM, LLC                          EVANS          LAFRANCIS         MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
SHELDON         HARRY C           PA      003352           LOCKS LAW FIRM, LLC                          EVERSON        ARTHER            MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
SHORT           WALTER S.         MD      95223501         LOCKS LAW FIRM, LLC                          EVERSON        HENRY             MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
SMITH           WILLIAM           PA      000419           LOCKS LAW FIRM, LLC                          EWING          DOROTHY           MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
SNOOK           DANIEL            PA      060100953        LOCKS LAW FIRM, LLC                          EWING          ERNEST            MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
SOUBIROU        RICHARD           PA      001135           LOCKS LAW FIRM, LLC                          EWING          ROBERT            MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
SPINA           S                 NY      ADMIN            LOCKS LAW FIRM, LLC                          EWING          WC                MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
STEPHENS        GORDON            PA      121101197        LOCKS LAW FIRM, LLC                          FLORES         ALBERT            TX      C04091          LUCKEY & MULLINS LAW FIRM PLLC
STRAIN          JAMES & MARY V    PA      89-6410          LOCKS LAW FIRM, LLC                          FOSTER         BOBBY             MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
SVENNINGSEN     ROBERT            NY      10834309         LOCKS LAW FIRM, LLC                          FRAZIER        DAVID             MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
TEMMALLO        DOMINICK          NJ      MIDL00591512AS   LOCKS LAW FIRM, LLC                          FUNCHES        LT                MS      97-0069         LUCKEY & MULLINS LAW FIRM PLLC
TIMM            L                 NY      ADMIN            LOCKS LAW FIRM, LLC                          GLASPER        ROBERT            TX      C04091          LUCKEY & MULLINS LAW FIRM PLLC
TRAHAN          CHARLES           PA      302              LOCKS LAW FIRM, LLC                          GOODWIN        MALINDA           MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
VETERI          FRANK             PA      004451           LOCKS LAW FIRM, LLC                          GREGORY        OPAL              MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
WALLACE         JAMES             PA      050203254        LOCKS LAW FIRM, LLC                          GRIFFIN        WILLIE            MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
WESTERVELT      J                 NY      ADMIN            LOCKS LAW FIRM, LLC                          GRISSOM        JAMES T           MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
WHITE           WAYNE A. & JEAN   PA      90-7993          LOCKS LAW FIRM, LLC                          GULLEY         EARLIE            MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
WILLIS          SAMUEL V KEENE    PA      91-601134        LOCKS LAW FIRM, LLC                          HALL           WILLIE A          MS      ADMIN           LUCKEY & MULLINS LAW FIRM PLLC
WILSON          HENRY             NJ      MIDL00561412AS   LOCKS LAW FIRM, LLC                          HAMILTON       LINDA             MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
WITKOWSKI       EUGENE E          NJ      MERL77005        LOCKS LAW FIRM, LLC                          HAYNES         WILLIAM           MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
WOOD            WILLIAM           PA      001329           LOCKS LAW FIRM, LLC                          HOWARD         EDWARD            TX      C04091          LUCKEY & MULLINS LAW FIRM PLLC
ZELINSKE        JOSEPH R          PA      171001432        LOCKS LAW FIRM, LLC                          HUNTER         GEORGE W          MS      ADMIN           LUCKEY & MULLINS LAW FIRM PLLC
ZULIAN          DAVID P           NJ      MIDL00197411AS   LOCKS LAW FIRM, LLC                          HUSCHKE        DAVID             MS      ADMIN           LUCKEY & MULLINS LAW FIRM PLLC
CLARK           GEORGIA           IL      05L753           LONGOS LAW FIRM, PC                          INGRUM         WILLIAM           MS      ADMIN           LUCKEY & MULLINS LAW FIRM PLLC
FORTENBERRY     CLIFTON D         MS      251-02-628CIV    LOUIS H WATSON, JR., P.A.                    JANES          JOHN              MS      ADMIN           LUCKEY & MULLINS LAW FIRM PLLC
REED            JOHNNIE L         MS      2002-54-CV2      LOUIS H WATSON, JR., P.A.                    JONES          ALICE R           MS      251-96-291CIV   LUCKEY & MULLINS LAW FIRM PLLC
SINN            DAVID A           MS      25103871CIV      LOUIS H WATSON, JR., P.A.                    KRAUSE         ALBERT            MS      2002-141-CV4    LUCKEY & MULLINS LAW FIRM PLLC
STRICKLAND      LILLIAN E         MS      CI2004003AS      LOUIS H WATSON, JR., P.A.                    KULESA         BRUNO             MS      2002-141-CV4    LUCKEY & MULLINS LAW FIRM PLLC
LUJAN           LAWRENCE          NM      CV-02-1391       LOVETT LAW FIRM                              LETTS          ALTON             TX      C04091          LUCKEY & MULLINS LAW FIRM PLLC
LOWRY           JERRY W           TX      201681379        LUBEL VOYLES LLP                             MCCOY          JC                MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
RIDDLE          DONALD E          IL      2015L001606      LUBEL VOYLES LLP                             MCDONALD       ANNIE P           MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
ANDERSON        RUTH H            MS      ADMIN            LUCKEY & MULLINS LAW FIRM PLLC               MCDONALD       BRENDA            MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC
BARD            RANDOLPH          TX      C04091           LUCKEY & MULLINS LAW FIRM PLLC               MCNAIR         DOROTHY K. V GA   MS      CI-96-0081-AS   LUCKEY & MULLINS LAW FIRM PLLC
BELL            JOE               MS      2002-500         LUCKEY & MULLINS LAW FIRM PLLC               MCSHANE        HENRY             MS      ADMIN           LUCKEY & MULLINS LAW FIRM PLLC
BRYANT          JAMES T           MS      CI-96-0084-AS    LUCKEY & MULLINS LAW FIRM PLLC               MILLER         ROY               MS      ADMIN           LUCKEY & MULLINS LAW FIRM PLLC
BYCE            JOE R             TX      C04091           LUCKEY & MULLINS LAW FIRM PLLC               MOORE          MORRIS            TX      C04091          LUCKEY & MULLINS LAW FIRM PLLC
CHILDERS        JAMES             MS      2002-141-CV4     LUCKEY & MULLINS LAW FIRM PLLC               NECAISE        LEONARD C.        MS      CI-96-0067-AS   LUCKEY & MULLINS LAW FIRM PLLC
COLAFRANCESCO   LOUIS             TX      C04091           LUCKEY & MULLINS LAW FIRM PLLC               NEVILLE        WENDELL           MS      ADMIN           LUCKEY & MULLINS LAW FIRM PLLC
COLLINS         RODNEY A          MS      ADMIN            LUCKEY & MULLINS LAW FIRM PLLC               NUNES          JOHN J            MS      ADMIN           LUCKEY & MULLINS LAW FIRM PLLC
COOPER          CHARLES D.        TX      96-39170         LUCKEY & MULLINS LAW FIRM PLLC               OWENS          WILLIAM           MS      ADMIN           LUCKEY & MULLINS LAW FIRM PLLC
DAVIS           LEROY             MS      2002-500         LUCKEY & MULLINS LAW FIRM PLLC               SHELL          WILLIE            MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC

                                                                                                                                                                   Appendix A - 253
                                    Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                               Document Page 272 of 624
Claimant     Claimant     State                                                                Claimant      Claimant      State
Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel                    Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel
SIDES        WILLIAM      TX      C04091          LUCKEY & MULLINS LAW FIRM PLLC               JOHNSON       ARTHUR B      LA      C5213688        LUNDY & DAVIS, LLP
STOVALL      JAMES        MS      ADMIN           LUCKEY & MULLINS LAW FIRM PLLC               JOHNSON       CURTIS        LA      C5213688        LUNDY & DAVIS, LLP
VICK         EDGAR        TX      C04091          LUCKEY & MULLINS LAW FIRM PLLC               JOHNSON       GENERAL       LA      50907522        LUNDY & DAVIS, LLP
WALKER       HENRY E      MS      ADMIN           LUCKEY & MULLINS LAW FIRM PLLC               JOHNSON       WELDON T      LA      512192D         LUNDY & DAVIS, LLP
WALTHER      GORDEAN      MS      ADMIN           LUCKEY & MULLINS LAW FIRM PLLC               JONES         NANCY A       LA      5090768         LUNDY & DAVIS, LLP
WASHINGTON   BILLY J      MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC               JUDKINS       GARY W        LA      98-362          LUNDY & DAVIS, LLP
WHITEHEAD    BRENDA A     MS      2002-500        LUCKEY & MULLINS LAW FIRM PLLC               KILLIAN       JOE L         LA      496170          LUNDY & DAVIS, LLP
WIMAN        LATTA        MS      ADMIN           LUCKEY & MULLINS LAW FIRM PLLC               LANIER        ALEX          LA      98-2365         LUNDY & DAVIS, LLP
WORKS        JERRY        TX      C04091          LUCKEY & MULLINS LAW FIRM PLLC               LAVERGNE      JOSEPH W      LA      2002-CV2647     LUNDY & DAVIS, LLP
ZIKE         ROBERT       MS      ADMIN           LUCKEY & MULLINS LAW FIRM PLLC               LEBLANC       LEE M         LA      493,233         LUNDY & DAVIS, LLP
ALBRITTON    MORRIS P     LA      512192D         LUNDY & DAVIS, LLP                           LEE           JAMES P       LA      513203          LUNDY & DAVIS, LLP
ALLEMOND     ARTHUR       LA      505314          LUNDY & DAVIS, LLP                           LEE           WILLIAM       LA      498144          LUNDY & DAVIS, LLP
ALLEN        LINTON H     LA      513203          LUNDY & DAVIS, LLP                           LENARD        OSCAR         LA      512192D         LUNDY & DAVIS, LLP
AUCOIN       JACK         LA      500,875         LUNDY & DAVIS, LLP                           LEWIS         CHARLIE M     LA      506,108         LUNDY & DAVIS, LLP
BAILEY       DANIEL J     LA      492746J         LUNDY & DAVIS, LLP                           LILLY         JOHN H        LA      500,744         LUNDY & DAVIS, LLP
BECTON       FRANK B      LA      051862          LUNDY & DAVIS, LLP                           LINEAR        ALEX          LA      98-2365         LUNDY & DAVIS, LLP
BLOOD        PAUL C       LA      26,804          LUNDY & DAVIS, LLP                           LOGAN         OTIS          LA      498,719-J       LUNDY & DAVIS, LLP
BORDELON     BURTON J     LA      C531581         LUNDY & DAVIS, LLP                           LUKE          ROOSEVELT     LA      497802          LUNDY & DAVIS, LLP
BOTTOMS      EZELLE       LA      495546          LUNDY & DAVIS, LLP                           MAJOR         ALVIN W       LA      50907522        LUNDY & DAVIS, LLP
BOUDREAUX    FRANK        LA      505314          LUNDY & DAVIS, LLP                           MATTHEWS      RUSSELL W     LA      2003878         LUNDY & DAVIS, LLP
BRADFORD     LEE A        LA      5090768         LUNDY & DAVIS, LLP                           MAZE          SHERVY J      LA      495,577         LUNDY & DAVIS, LLP
BRINSON      DAVID W      LA      495547          LUNDY & DAVIS, LLP                           MCALISTER     JOHN          LA      505316          LUNDY & DAVIS, LLP
BRINSON      JEFFERY      LA      498,719-J       LUNDY & DAVIS, LLP                           MCBROOM       DONALD R      LA      503880          LUNDY & DAVIS, LLP
BROUSSARD    JEROLYN G    LA      492746J         LUNDY & DAVIS, LLP                           MCDONALD      ASA J         LA      98-362          LUNDY & DAVIS, LLP
BROWN        GLADYCE      LA      C5213688        LUNDY & DAVIS, LLP                           MCDONALD      JOHN P        LA      512192D         LUNDY & DAVIS, LLP
BRUCE        JAMES T      LA      500,745         LUNDY & DAVIS, LLP                           MCDUFFY       ELVERIA E     LA      497800          LUNDY & DAVIS, LLP
BRUNET       PHELIX       LA      506109          LUNDY & DAVIS, LLP                           MCNEAL        RONALD J      LA      512192D         LUNDY & DAVIS, LLP
BRUSCATO     PAUL         LA      98-2365         LUNDY & DAVIS, LLP                           MILLER        ARCHIE B      LA      493323          LUNDY & DAVIS, LLP
BUDWAH       WILLIAM O    LA      513203          LUNDY & DAVIS, LLP                           MILLER        WILLIAM D     LA      497801          LUNDY & DAVIS, LLP
BURNS        ROBERT C     LA      513203          LUNDY & DAVIS, LLP                           MOBLEY        JOSEPH        LA      493,232         LUNDY & DAVIS, LLP
CARPENTER    PATRICIA H   LA      26,804          LUNDY & DAVIS, LLP                           MONTGOMERY    CHARLES W     LA      505315          LUNDY & DAVIS, LLP
CARROLL      CLARENCE E   LA      98-2365         LUNDY & DAVIS, LLP                           MORGAN        HERMAN J      LA      496169          LUNDY & DAVIS, LLP
CASCIO       JOE          LA      495547          LUNDY & DAVIS, LLP                           MOSS          REUBEN        LA      495547          LUNDY & DAVIS, LLP
CATER        MELVIN R     LA      513203          LUNDY & DAVIS, LLP                           MURPHY        LESTER C      LA      2003878         LUNDY & DAVIS, LLP
CHENAULT     HERBERT V    LA      497801          LUNDY & DAVIS, LLP                           NOLAN         OSCAR         LA      503880          LUNDY & DAVIS, LLP
CHEVIS       JOSEPH L     LA      505316          LUNDY & DAVIS, LLP                           NOVAK         THOMAS        LA      503251          LUNDY & DAVIS, LLP
COLEMAN      JERREL D     LA      506,108         LUNDY & DAVIS, LLP                           NUGENT        MARTHA M      LA      98-362          LUNDY & DAVIS, LLP
COLLINS      JOHN         LA      505316          LUNDY & DAVIS, LLP                           ORILLION      CARL H        LA      493323          LUNDY & DAVIS, LLP
COMEAUX      PAUL H       LA      505315          LUNDY & DAVIS, LLP                           PARKER        ROOSEVELT L   LA      493323          LUNDY & DAVIS, LLP
CONVILLE     RAY A        LA      495547          LUNDY & DAVIS, LLP                           PELTIER       LAWRENCE J    LA      493,233         LUNDY & DAVIS, LLP
COOPER       WILLIS L     LA      29981           LUNDY & DAVIS, LLP                           PERKINS       KENNETH D     LA      2001-004829     LUNDY & DAVIS, LLP
COVINGTON    JAMES W      LA      513203          LUNDY & DAVIS, LLP                           PETRY         MARION L      LA      C5213688        LUNDY & DAVIS, LLP
COX          BENNIE E     LA      512192D         LUNDY & DAVIS, LLP                           PETTY         ROBERT H      LA      2003878         LUNDY & DAVIS, LLP
DANIELS      THOMAS L     LA      497801          LUNDY & DAVIS, LLP                           PHILLIPS      ARTHUR J      LA      492746J         LUNDY & DAVIS, LLP
DAVIS        AIMZY        LA      493,320 D       LUNDY & DAVIS, LLP                           PITRE         PAUL F        LA      493,233         LUNDY & DAVIS, LLP
DAVIS        JESSIE L     LA      493323          LUNDY & DAVIS, LLP                           POCHE         MERRELL J     LA      495,576         LUNDY & DAVIS, LLP
DECLOUET     LATIN J      LA      2005000616      LUNDY & DAVIS, LLP                           POSEY         BILLY R       LA      500,820         LUNDY & DAVIS, LLP
DOMINGUEZ    ERNEST       LA      506109          LUNDY & DAVIS, LLP                           PYLE          ROBERT        LA      493,232         LUNDY & DAVIS, LLP
DUBBERLY     WALTER B     LA      513203          LUNDY & DAVIS, LLP                           REED          LUCILLE M     LA      26,804          LUNDY & DAVIS, LLP
ELLINGBURG   FLOYD F      LA      98-362          LUNDY & DAVIS, LLP                           REESE         CHARLES E     LA      2003878         LUNDY & DAVIS, LLP
EUES         ALBERT       LA      493323          LUNDY & DAVIS, LLP                           RICHOUX       RONALD        LA      506109          LUNDY & DAVIS, LLP
EZELL        JOSEPH R     LA      512192D         LUNDY & DAVIS, LLP                           RIDDLE        JIMMY F       LA      26,804          LUNDY & DAVIS, LLP
FITZGERALD   GERALD       LA      505316          LUNDY & DAVIS, LLP                           RIMMER        JUANITA       LA      500,665         LUNDY & DAVIS, LLP
FORBES       CHARLES      LA      505321          LUNDY & DAVIS, LLP                           ROBERTSON     REX R         LA      495547          LUNDY & DAVIS, LLP
FRIAR        WILLIAM C    LA      2002-001020     LUNDY & DAVIS, LLP                           RODRIGUEZ     LEAMON A      LA      512192D         LUNDY & DAVIS, LLP
GALLOWAY     SHELLY       LA      505321          LUNDY & DAVIS, LLP                           RODRIGUEZ     MICHAEL       LA      500,875         LUNDY & DAVIS, LLP
GAMMEL       JIM C        LA      505321          LUNDY & DAVIS, LLP                           ROMERO        JESSIE J      LA      505315          LUNDY & DAVIS, LLP
GARRIS       IS           LA      29981           LUNDY & DAVIS, LLP                           ROMERO        WESTON J      LA      495,576         LUNDY & DAVIS, LLP
GIBBS        MILDRED      LA      C5213688        LUNDY & DAVIS, LLP                           ROTH          RONALD J      LA      503251          LUNDY & DAVIS, LLP
GOINS        BOBBY R      LA      503880          LUNDY & DAVIS, LLP                           ROUSSEAUX     TRUMAN E      LA      493,233         LUNDY & DAVIS, LLP
GOUCHER      JAMES F      LA      510324          LUNDY & DAVIS, LLP                           SANCHEZ       LAWRENCE J    LA      50907522        LUNDY & DAVIS, LLP
GOYNE        RAYMOND G    LA      98-362          LUNDY & DAVIS, LLP                           SCHAUBNUT     ROLAND J      LA      500,665         LUNDY & DAVIS, LLP
GUILLORY     ESTULE       LA      2001-004828     LUNDY & DAVIS, LLP                           SCHLATRE      JOSEPH L      LA      498144          LUNDY & DAVIS, LLP
GUILLORY     ROBERT F     LA      510324          LUNDY & DAVIS, LLP                           SCOTT         MICHAEL       LA      493,233         LUNDY & DAVIS, LLP
HALEY        ELSIE W      LA      5090768         LUNDY & DAVIS, LLP                           SCOTT         REYNOLD J     LA      500,745         LUNDY & DAVIS, LLP
HATTAWAY     BILLY J      LA      26,804          LUNDY & DAVIS, LLP                           SCROGGINS     JAMES         LA      500,665         LUNDY & DAVIS, LLP
HATTEN       CHARLIE C    LA      495546          LUNDY & DAVIS, LLP                           SENEGAL       WARREN        LA      505315          LUNDY & DAVIS, LLP
HENRY        BILLY B      LA      495547          LUNDY & DAVIS, LLP                           SHOOK         MARY          LA      C5213688        LUNDY & DAVIS, LLP
HERRON       CLARENCE     LA      26,804          LUNDY & DAVIS, LLP                           SIMMONS       CHARLES       LA      505321          LUNDY & DAVIS, LLP
HOFFMAN      DONALD H     LA      492746J         LUNDY & DAVIS, LLP                           SLONE         JOE L         LA      498,719-J       LUNDY & DAVIS, LLP
HOFFORD      DAVID        LA      2003878         LUNDY & DAVIS, LLP                           SMITH         CHARLES L     LA      493,321J        LUNDY & DAVIS, LLP
HOLLIER      FRANCIS S    LA      2003002207      LUNDY & DAVIS, LLP                           SMITH         JAMES T       LA      503880          LUNDY & DAVIS, LLP
HOOD         HENRY        LA      2001-004828     LUNDY & DAVIS, LLP                           SMITHWICK     LUTHER L      LA      C5213688        LUNDY & DAVIS, LLP
HUGHES       WALLACE E    LA      98-362          LUNDY & DAVIS, LLP                           SPIGNER       HASKEL E      LA      98-362          LUNDY & DAVIS, LLP
INGRAM       CLOVIS       LA      505316          LUNDY & DAVIS, LLP                           SPRINGFIELD   RILEY R       LA      29981           LUNDY & DAVIS, LLP
JENKINS      ROBERT       LA      498144          LUNDY & DAVIS, LLP                           STEELE        MARIA         LA      496170          LUNDY & DAVIS, LLP

                                                                                                                                                     Appendix A - 254
                                     Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                Document Page 273 of 624
Claimant      Claimant     State                                                                Claimant      Claimant      State
Last Name     First Name   Filed   Docket Number    Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel
STEWART       OLEN A       LA      98-362           LUNDY & DAVIS, LLP                          BOND          GARY C        MD      99000262          MANN, ROBERT P.
SULLIVAN      HERBERT      LA      500,745          LUNDY & DAVIS, LLP                          BOSTIC        JAMES R       MD      X99000907         MANN, ROBERT P.
SWILLIE       WILLIE G     LA      512192D          LUNDY & DAVIS, LLP                          BREHM         RONALD E      MD      X99001361         MANN, ROBERT P.
TABOR         JOHNNY       LA      505314           LUNDY & DAVIS, LLP                          BRENNAN       JAMES R       MD      X99000979         MANN, ROBERT P.
TALBOT        DANIEL       LA      505314           LUNDY & DAVIS, LLP                          BREWINGTON    EDWARD W      MD      X98402612         MANN, ROBERT P.
TELANO        LUTHER E     LA      051857           LUNDY & DAVIS, LLP                          BRIDGMAN      JOHN E        MD      X99001568         MANN, ROBERT P.
THOMAS        BOBBY        LA      2002-CV2647      LUNDY & DAVIS, LLP                          BRYANT        SANFORD G     MD      X99001270         MANN, ROBERT P.
THOMAS        BOOKER T     LA      C5213688         LUNDY & DAVIS, LLP                          BULOTA        JOHN G        MD      X00000117         MANN, ROBERT P.
THOMAS        GEORGE       LA      512192D          LUNDY & DAVIS, LLP                          CAMPBELL      HENSLEE       MD      X99001473         MANN, ROBERT P.
THOMAS        JULES        LA      500,745          LUNDY & DAVIS, LLP                          CARPENTER     ROBERT D      MD      X99000246         MANN, ROBERT P.
THOMAS        LEO C        LA      495,577          LUNDY & DAVIS, LLP                          CARROLL       DAVID R       MD      98296512CX1990    MANN, ROBERT P.
THOMPSON      JOSEPH P     LA      506109           LUNDY & DAVIS, LLP                          CARTER        STANFORD      MD      X99001266         MANN, ROBERT P.
THRIFT        DON W        LA      26,804           LUNDY & DAVIS, LLP                          CASSICK       LESLIE A      MD      X99001574         MANN, ROBERT P.
TRICHELL      MARVIN E     LA      2003878          LUNDY & DAVIS, LLP                          CATES         WALTER C      MD      X99000108         MANN, ROBERT P.
TRIPP         HAROLD D     LA      513203           LUNDY & DAVIS, LLP                          CHIRICO       JOSEPH E      MD      X-98402497        MANN, ROBERT P.
TUCKER        CLYDE A      LA      512192D          LUNDY & DAVIS, LLP                          CLARK         WILBERT E     MD      X99002433         MANN, ROBERT P.
TUCKER        EARL         LA      500,820          LUNDY & DAVIS, LLP                          COMEAU        ROBERT J      MD      98260502CX1720    MANN, ROBERT P.
TYLER         KENNETH W    LA      26,804           LUNDY & DAVIS, LLP                          COOK          PAUL E        MD      98275506CX1857    MANN, ROBERT P.
VALENTINE     RAYMOND      LA      492746J          LUNDY & DAVIS, LLP                          COOK          VIRGINIA S    MD      98267506CX1795    MANN, ROBERT P.
VERCHER       BEN D        LA      513203           LUNDY & DAVIS, LLP                          COYLE         GIBSON        MD      98338567CX2391    MANN, ROBERT P.
WALLACE       HORACE J     LA      513203           LUNDY & DAVIS, LLP                          CROWE         SONYA B       MD      X99000181         MANN, ROBERT P.
WALTON        ROY D        LA      2003878          LUNDY & DAVIS, LLP                          CRUSSE        THOMAS J      MD      X01000280         MANN, ROBERT P.
WATERS        PATSY L      LA      495953           LUNDY & DAVIS, LLP                          D'ACHINO      FREDERICK S   MD      98107518CX770     MANN, ROBERT P.
WEBSTER       IRENE T      LA      506,108          LUNDY & DAVIS, LLP                          DEACON        DONALD J      MD      X99000414         MANN, ROBERT P.
WHITE         MICHAEL J.   LA      505316           LUNDY & DAVIS, LLP                          DEANGELIS     THOMAS R      MD      X99000350         MANN, ROBERT P.
WHITMAN       RAY          LA      26,804           LUNDY & DAVIS, LLP                          DEVILBISS     WILLIAM W     MD      X99000348         MANN, ROBERT P.
WILLIAM       TERRY        LA      505321           LUNDY & DAVIS, LLP                          DIVEN         STEPHEN J     MD      X99000827         MANN, ROBERT P.
WILLIAMS      ANTHONY      LA      506109           LUNDY & DAVIS, LLP                          DIXON         LARRY         MD      X99000730         MANN, ROBERT P.
WILLIAMS      AUDREY L     LA      512192D          LUNDY & DAVIS, LLP                          DUNLAP        PRODIS J      MD      99-000458         MANN, ROBERT P.
WILLIAMS      CLYDE R      LA      500,820          LUNDY & DAVIS, LLP                          DUVALL        DAVID L       MD      X99001673         MANN, ROBERT P.
WILLIAMS      EUGENE E     LA      505321           LUNDY & DAVIS, LLP                          EARY          JULIUS H      MD      X-98402592        MANN, ROBERT P.
WILLIAMS      JAMES A      LA      500,665          LUNDY & DAVIS, LLP                          ECKENRODE     JOHN F        MD      X99000267         MANN, ROBERT P.
WILLIAMS      JOSEPH       LA      503251           LUNDY & DAVIS, LLP                          ELWAYS        BERNARD H     MD      X99000266         MANN, ROBERT P.
WILLIS        LIONEL       LA      493,321J         LUNDY & DAVIS, LLP                          EVANS         DENNIS R      MD      99000259          MANN, ROBERT P.
WILSON        RICK G       LA      512192D          LUNDY & DAVIS, LLP                          FAITH         FREDERICK O   MD      98338536CX2360    MANN, ROBERT P.
ZERINGUE      LEONARD J    LA      493,320 D        LUNDY & DAVIS, LLP                          FAJKOWSKI     EDWARD C      MD      X99001618         MANN, ROBERT P.
BARBER        EMMETT W     DE      N14C11232ASB     LUNDY LAW                                   FITZGIBBONS   WILLIAM J     MD      X00000974         MANN, ROBERT P.
BYBEE         RICHARD      DE      N15C05180ASB     LUNDY LAW                                   FOSTER        JOHN E        MD      98078504CX583     MANN, ROBERT P.
CRAWFORD      KENNETH      TX      94-05987-K       LYNN, STODGHILL & MELSHEIMER                FOULKE        WAYNE B       MD      X99000271         MANN, ROBERT P.
ARROWOOD      MARK G       MD      24X15000538CAM   MACDONALD LAW GROUP LLC.                    FOUST         JAMES R       MD      X99002141         MANN, ROBERT P.
GILLAN        GOWAN H      TX      00CV0779         MALONEY, MARTIN & MITCHELL, LLP             FOUST         STANLEY W     MD      98197501CX1399    MANN, ROBERT P.
HORACE        JOHNNY       TX      95-35361         MALONEY, MARTIN & MITCHELL, LLP             FRISCH        RICHARD J     MD      X99000732         MANN, ROBERT P.
LUEDERS       JAMES        TX      99-2893          MALONEY, MARTIN & MITCHELL, LLP             GADSON        SYLVESTER     MD      X-99001267        MANN, ROBERT P.
WALTON        ROBERT       TX      9664095          MALONEY, MARTIN & MITCHELL, LLP             GARDINER      MICHAEL G     MD      99001527          MANN, ROBERT P.
DAVIS         JAMES M      TX      95-012075        MANDELL & WRIGHT                            GARVER        DONALD B      MD      X99000412         MANN, ROBERT P.
BRANDENBURG   WOODROW      OH      CV96 03 0529     MANLEY, BURKE, LIPTON & COOK                GAST          WILLIAM J     MD      98323504CX2183    MANN, ROBERT P.
BROWN         TROY         OH      CI0199904907     MANLEY, BURKE, LIPTON & COOK                GATES         THOMAS W      MD      X99002090         MANN, ROBERT P.
BUTTERMORE    ELMER EARL   OH      325423           MANLEY, BURKE, LIPTON & COOK                GAUDINO       THOMAS M      MD      X99001908         MANN, ROBERT P.
DUNCAN        SHELLY       OH      CI0199904925     MANLEY, BURKE, LIPTON & COOK                GEPHARDT      JOSEPH R      MD      98092504CX647     MANN, ROBERT P.
GIDLEY        BOBBY        OH      CI0199904903     MANLEY, BURKE, LIPTON & COOK                GIBSON        DAVID A       MD      X99001695         MANN, ROBERT P.
HALL          WALTER B     OH      CI0199905100     MANLEY, BURKE, LIPTON & COOK                GREEN         DAVID L       MD      X99001508         MANN, ROBERT P.
HARMAN        ROSE M.      OH      325553           MANLEY, BURKE, LIPTON & COOK                GREGUS        THOMAS J      MD      X99002070         MANN, ROBERT P.
MILLER        CONNELL T    OH      CV96 01 0181     MANLEY, BURKE, LIPTON & COOK                GRENWAY       SAMUEL        MD      99-001333         MANN, ROBERT P.
MORGAN        FLOYD        OH      CI0199904913     MANLEY, BURKE, LIPTON & COOK                GRIFFIN       PRICE J       MD      98324519CX2204    MANN, ROBERT P.
PARKER        JAMES        OH      CI0199905059     MANLEY, BURKE, LIPTON & COOK                GROVE         FORREST L     MD      98-320505CX2170   MANN, ROBERT P.
PARKS         RONALD D     OH      CV96 01 0181     MANLEY, BURKE, LIPTON & COOK                GRUBB         HAROLD G      MD      X99001894         MANN, ROBERT P.
PENNY         GERALD J     OH      CI0199904928     MANLEY, BURKE, LIPTON & COOK                GWALTNEY      GEORGE A      MD      X99000268         MANN, ROBERT P.
SCHEIBERT     CHARLES E    OH      CV96 03 0529     MANLEY, BURKE, LIPTON & COOK                HAIRSTON      JOSEPH L      MD      99000277          MANN, ROBERT P.
SMITH         JAMES E      OH      CI0199905020     MANLEY, BURKE, LIPTON & COOK                HALFTER       CARL E        MD      98-320511CX2176   MANN, ROBERT P.
TAYLOR        STANLEY F    OH      00-426323-CV     MANLEY, BURKE, LIPTON & COOK                HALL          JAMES L       MD      X99000179         MANN, ROBERT P.
YORK          HERMAN       OH      CV96 01 0181     MANLEY, BURKE, LIPTON & COOK                HANLIN        DON           MD      X99000269         MANN, ROBERT P.
BROWN         LARRY M      MD      X01000560        MANN, CHANEY, JOHNSON, GOODWIN              HARRELL       RONALD B      MD      X-98402439        MANN, ROBERT P.
DUBIEL        JOHN P       MD      98268507CX1808   MANN, CHANEY, JOHNSON, GOODWIN              HARRIS        DAVID P       MD      99001528          MANN, ROBERT P.
JENKINS       TED M        MD      X99001216        MANN, CHANEY, JOHNSON, GOODWIN              HARRIS        EDDIE         MD      X98402619         MANN, ROBERT P.
ABERNETHY     RICHARD      MD      97352507CX2501   MANN, ROBERT P.                             HARRISON      GEORGE R      MD      X99001174         MANN, ROBERT P.
ALLMOND       JOEL L       MD      X99001691        MANN, ROBERT P.                             HASKINS       MARVIN J      MD      X99001087         MANN, ROBERT P.
AMORIELLO     THOMAS F     MD      X99000186        MANN, ROBERT P.                             HEIGER        JOHN A        MD      X99000526         MANN, ROBERT P.
ARRIGO        MICHAEL L    MD      99-000-438       MANN, ROBERT P.                             HENDERSHOT    SAMUEL D      MD      X99000270         MANN, ROBERT P.
BALLISTRERI   SANTO F      MD      X99001810        MANN, ROBERT P.                             HERRMANN      RONALD J      MD      X99001222         MANN, ROBERT P.
BARNES        GERALD W     MD      X99000344        MANN, ROBERT P.                             HOLMES        SHELVIE H     MD      X-98402436        MANN, ROBERT P.
BATTS         VICTOR J     MD      X99000754        MANN, ROBERT P.                             HOTT          DOUGLAS R     MD      X-98402453        MANN, ROBERT P.
BEARD         JAMES L      MD      98316505CX2123   MANN, ROBERT P.                             HUFFINES      EUGENE        MD      98296511CX1989    MANN, ROBERT P.
BIVENS        CALVIN J     MD      X99000256        MANN, ROBERT P.                             HUGHES        CHARLES E     MD      X99000334         MANN, ROBERT P.
BLACK         JAMES T      MD      X-98402506       MANN, ROBERT P.                             JACKSON       ALFRED L      MD      X99000213         MANN, ROBERT P.
BLACKBURN     THOMAS L     MD      X-98402437       MANN, ROBERT P.                             JACKSON       HAROLD F      MD      X99000342         MANN, ROBERT P.
BOLLACK       ADAM C       MD      96068504         MANN, ROBERT P.                             JANECZEK      EUGENE F      MD      X99000065         MANN, ROBERT P.

                                                                                                                                                        Appendix A - 255
                                      Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                  Document Page 274 of 624
Claimant      Claimant      State                                                                 Claimant       Claimant          State
Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel                   Last Name      First Name        Filed   Docket Number        Primary Plaintiff Counsel
JOHNSON       CARL E        MD      X99001084         MANN, ROBERT P.                             TIMM           ARNOLD H          MD      X99001614            MANN, ROBERT P.
JOHNSON       HOWARD C      MD      X99002112         MANN, ROBERT P.                             TOLLEY         STEPHEN C         MD      X99000190            MANN, ROBERT P.
JONES         ROGER L       MD      X99000826         MANN, ROBERT P.                             TOWNES         WALTER T          MD      X99001474            MANN, ROBERT P.
KAHLER        RAYMOND M     MD      X99001925         MANN, ROBERT P.                             TRACY          RICHARD D         MD      99000445             MANN, ROBERT P.
KETCHUM       ROBERT J      MD      X99000333         MANN, ROBERT P.                             TRAWINSKI      JAMES             MD      X99000194            MANN, ROBERT P.
KIGHT         DONALD C      MD      X99001485         MANN, ROBERT P.                             VAUGHAN        JOHN W            MD      X99001468            MANN, ROBERT P.
KNIGHT        JOHN H        MD      X9900103          MANN, ROBERT P.                             WAGGONER       PERRY             MD      X99001314            MANN, ROBERT P.
KRATOCHUL     WALTER        MD      X 99002551        MANN, ROBERT P.                             WHEELER        THOMAS G          MD      X99001990            MANN, ROBERT P.
KROLL         RICHARD E     MD      X-98402500        MANN, ROBERT P.                             WILSON         ARCHIE            MD      X99002067            MANN, ROBERT P.
KUCHARSKI     LEON F        MD      X99000264         MANN, ROBERT P.                             WILSON         LARRY T           MD      X-98402452           MANN, ROBERT P.
LASEK         HENRY W       MD      X00000101         MANN, ROBERT P.                             WOODING        WALTER J          MD      X99001682            MANN, ROBERT P.
LAYTE         JAMES J       MD      98261509CX1733    MANN, ROBERT P.                             WRIGHT         BOBBY             MD      X99001177            MANN, ROBERT P.
LEONARD       MICHAEL H     MD      X98402617         MANN, ROBERT P.                             YUHASE         MICHAEL W         MD      X99001699            MANN, ROBERT P.
LITTLE        BILLY G       MD      X99000339         MANN, ROBERT P.                             STRAUSS        MARCUS            NJ      MIDL00576313ASAPHS   MARGOLIS EDELSTEIN
LOMAX         ELMER H       MD      98329584CX2309    MANN, ROBERT P.                             STRAUSS        MARCUS            NJ      MIDL00576313ASERI    MARGOLIS EDELSTEIN
LOTZ          JOHN A        MD      X-98402442        MANN, ROBERT P.                             STRAUSS        MARCUS            NJ      MIDL00576313ASGPSI   MARGOLIS EDELSTEIN
LUCAS         JOSEPH E      MD      X99001090         MANN, ROBERT P.                             ATKISSON       ORIAN B           OH      C88-0701             MARITIME ASBESTOSIS LEGAL CLINIC
MARECKI       DANIEL J      MD      24X99000102       MANN, ROBERT P.                             COPELAND       DONNIE            AL      CV041076WHR          MARK L ROWE
MARKOWSKI     JOSEPH F      MD      X99001989         MANN, ROBERT P.                             BOULWARE       GEORGE J. & DOR   PA      1322                 MARKS, KENT & ONEILL, PC
MCCLELLAN     PRINCETON A   MD      X99001466         MANN, ROBERT P.                             BROWN          FRANK             PA      6854                 MARKS, KENT & ONEILL, PC
MCELHANEY     WILLIAM C     MD      X99001304         MANN, ROBERT P.                             KERRIGAN       JOHN W            PA      88-9058              MARKS, KENT & ONEILL, PC
MCNEW         JAMES F       MD      98329585CX2310    MANN, ROBERT P.                             SMETONA        JOSEPH            PA      6846                 MARKS, KENT & ONEILL, PC
MCQUAY        DORIS J       MD      X99000067         MANN, ROBERT P.                             MICELI         CHARLES           AZ      CIV-00-2290-PHX-MS   MARLOWE, THOMAS J. ATTY
MCQUAY        LEROY G       MD      X99000099         MANN, ROBERT P.                             BROWN          RICHARD           WV      17C90                MARONEY, WILLIAMS, WEAVER & PANCAKE, PLLC
MEYER         EARL E        MD      X99000226         MANN, ROBERT P.                             CHRISTENSEN    JOE               MI      91-73876             MARTENS, ICE, KLASS, LEGGHIO & ISRAEL, PC
MILLS         RONALD L      MD      98309508CX2068    MANN, ROBERT P.                             COON           RONALD            MI      91-73877             MARTENS, ICE, KLASS, LEGGHIO & ISRAEL, PC
MITCHELL      GEORGE H      MD      98-402482         MANN, ROBERT P.                             ADAMS          JULIUS C          NC      7:00-CV-244-BR(1)    MARTIN & JONES, PLLC
MOORE         JAMES         MD      X99001278         MANN, ROBERT P.                             ALEXANDER      CARL R            NC      2:00-CV-81-BO(2)     MARTIN & JONES, PLLC
MUNDAY        CHARLES E     MD      X99000240         MANN, ROBERT P.                             ANDREWS        ARVIN L           NC      7:00-CV-244-BR(1)    MARTIN & JONES, PLLC
MYERS         GERALD C      MD      X99000058         MANN, ROBERT P.                             ANDREWS        CURTIS W          NC      7:00-CV-244-BR(1)    MARTIN & JONES, PLLC
NELLIS        FRANK A       MD      X99001916         MANN, ROBERT P.                             ANTONE         RUDOLPH           NC      7:00-CV-244-BR(1)    MARTIN & JONES, PLLC
NICOSIN       BUDDY R       MD      X99001567         MANN, ROBERT P.                             ASKEW          GLENN F           NC      2:00-CV-81-BO(2)     MARTIN & JONES, PLLC
O'CONNOR      EUGENE F      MD      X99001996         MANN, ROBERT P.                             BABSON         BILLY M           NC      7:00-CV-244-BR(1)    MARTIN & JONES, PLLC
PEACE         ARTHUR L      MD      X99000104         MANN, ROBERT P.                             BAKER          JOE L             NC      2:00-CV-81-BO(2)     MARTIN & JONES, PLLC
PERRY         WILLIE T      MD      99-000250         MANN, ROBERT P.                             BALLANCE       DAVID C           NC      4:00-CV-184-H(3)     MARTIN & JONES, PLLC
PHILLIPS      CHARLES E     MD      X99001501         MANN, ROBERT P.                             BALLENGER      ROBERT D          NC      406CV00176F          MARTIN & JONES, PLLC
PINDER        HARRISON F    MD      X99000233         MANN, ROBERT P.                             BARNES         PHILLIP E         GA      00VS006283D          MARTIN & JONES, PLLC
POWELL        HARLEY C      MD      X99001628         MANN, ROBERT P.                             BARNES         PHILLIP E         NC      2:00-CV-81-BO(2)     MARTIN & JONES, PLLC
POWELL        RICHARD A     MD      X99001905         MANN, ROBERT P.                             BASS           BENNIE R          NC      7:00-CV-244-BR(1)    MARTIN & JONES, PLLC
POWELL        RICHARD V     MD      X99000996         MANN, ROBERT P.                             BECK           VERNON T          NC      7:00-CV-244-BR(1)    MARTIN & JONES, PLLC
PRAPAS        SPIROS D      MD      X99000238         MANN, ROBERT P.                             BIGGS          BILLY S           NC      2:00-CV-81-BO(2)     MARTIN & JONES, PLLC
PRICE         ROBERT C      MD      98338554CX2378    MANN, ROBERT P.                             BIGGS          CLARENCE E        NC      2:00-CV-81-BO(2)     MARTIN & JONES, PLLC
PRITCHARD     CHARLES B     MD      X99001348         MANN, ROBERT P.                             BLANGO         EARL A            NC      4:00-CV-184-H(3)     MARTIN & JONES, PLLC
RAINEY        ERNEST B      MD      X99000088         MANN, ROBERT P.                             BORDEAUX       MARLON D          NC      7:00-CV-244-BR(1)    MARTIN & JONES, PLLC
RAKOWSKI      GEORGE        MD      98338553CX2377    MANN, ROBERT P.                             BORDEAUX       TYLON             NC      7:00-CV-245-F(1)     MARTIN & JONES, PLLC
RANOCCHIA     RALPH S       MD      X99000354         MANN, ROBERT P.                             BORDEAUX       WILLIAM E         NC      7:00-CV-244-BR(1)    MARTIN & JONES, PLLC
RAY           CHARLES W     MD      X99001635         MANN, ROBERT P.                             BOWLIN         EUGENE            GA      03VS056812           MARTIN & JONES, PLLC
REINA         ANTHONY J     MD      X98402603         MANN, ROBERT P.                             BOZEMAN        GEORGE M          NC      7:00-CV-244-BR(1)    MARTIN & JONES, PLLC
REVELL        PAUL E        MD      X99001252         MANN, ROBERT P.                             BRADLEY-HILL   RUTH              GA      02VS037322           MARTIN & JONES, PLLC
RICHARDSON    THOMAS W      MD      X99001051         MANN, ROBERT P.                             BRAME          WOOLARD H         NC      4:00-CV-185-H(4)     MARTIN & JONES, PLLC
ROBERTSON     MAXWELL M     MD      98254514CX1714    MANN, ROBERT P.                             BREWER         WILLIAM L         NC      7:00-CV-244-BR(1)    MARTIN & JONES, PLLC
ROBINSON      CORNELIUS     MD      X99000984         MANN, ROBERT P.                             BRICKHOUSE     HARVEY E          NC      2:00-CV-81-BO(2)     MARTIN & JONES, PLLC
ROZIER        WILBERT       MD      X99001633         MANN, ROBERT P.                             BRIDGERS       ALFRED D          NC      7:00-CV-244-BR(1)    MARTIN & JONES, PLLC
SANSBURY      ALLEN         MD      X-98402496        MANN, ROBERT P.                             BRIDGES        NEWTON W          NC      4:00-CV-185-H(4)     MARTIN & JONES, PLLC
SCHECH        WILLIAM J     MD      X99001627         MANN, ROBERT P.                             BRILL          BRUCE A           NC      7:00-CV-244-BR(1)    MARTIN & JONES, PLLC
SCHILLINGS    JOHN F        MD      X99001558         MANN, ROBERT P.                             BRITT          EA                NC      7:00-CV-244-BR(1)    MARTIN & JONES, PLLC
SCHULTZ       JAMES L       MD      99-000441         MANN, ROBERT P.                             BROWN          HUEY L            NC      2:00-CV-81-BO(2)     MARTIN & JONES, PLLC
SEMENKOW      NORBERT J     MD      X99001512         MANN, ROBERT P.                             BROWN          JERRY L           NC      7:00-CV-244-BR(1)    MARTIN & JONES, PLLC
SHAW          WESLEY L      MD      X99001698         MANN, ROBERT P.                             BROWN          MARVIN E          NC      7:00-CV-244-BR(1)    MARTIN & JONES, PLLC
SHREY         GARY V        MD      X99002096         MANN, ROBERT P.                             BROWN          SANFORD K         NC      7:00-CV-244-BR(1)    MARTIN & JONES, PLLC
SMITH         EUGENE E      MD      98-402533         MANN, ROBERT P.                             BROWN          WILLIAM E         NC      107CV00284LHT        MARTIN & JONES, PLLC
SMITH         RICHARD G     MD      X-98402589        MANN, ROBERT P.                             BROWN          WILLIAM E         NC      7:00-CV-244-BR(1)    MARTIN & JONES, PLLC
SOBLOTNE      ROBERT D      MD      X-98402587        MANN, ROBERT P.                             BROWNIE        ERNEST L          NC      7:00-CV-244-BR(1)    MARTIN & JONES, PLLC
STAVRAKIS     FRANK         MD      X99001573         MANN, ROBERT P.                             BUIE           LEVANDA           NC      7:00-CV-244-BR(1)    MARTIN & JONES, PLLC
STEVENS       DONALD T      MD      99000261          MANN, ROBERT P.                             BULLOCK        CURTIS V          NC      4:00-CV-185-H(4)     MARTIN & JONES, PLLC
STEVENSON     JAMES E       MD      98338566CX2390    MANN, ROBERT P.                             BUNN           ROBERT E          NC      4:00-CV-185-H(4)     MARTIN & JONES, PLLC
STOKES        ALLEN D       MD      X-98402514        MANN, ROBERT P.                             BURGESS        NEWTON H          NC      509CV00010D          MARTIN & JONES, PLLC
STRICKLIN     ERNEST J      MD      X99000068         MANN, ROBERT P.                             BUTTS          STACY W           NC      7:00-CV-245-F(1)     MARTIN & JONES, PLLC
STRZEGOWSKI   DENNIS J      MD      98-320506CX2171   MANN, ROBERT P.                             CAHOON         JAMES L           NC      2:00-CV-81-BO(2)     MARTIN & JONES, PLLC
SWIGER        EARL R        MD      98329579CX2304    MANN, ROBERT P.                             CALLIHAN       ANDREW A          NC      7:00-CV-244-BR(1)    MARTIN & JONES, PLLC
TAYLOR        CHARLES E     MD      X99000163         MANN, ROBERT P.                             CANADY         LLOYD R           NC      7:00-CV-244-BR(1)    MARTIN & JONES, PLLC
TAYLOR        KEITH H       MD      99000260          MANN, ROBERT P.                             CARLISLE       WILLIAM C         NC      7:00-CV-244-BR(1)    MARTIN & JONES, PLLC
TAYLOR        RICHARD G     MD      X99001091         MANN, ROBERT P.                             CARR           HERMAN L          NC      2:00-CV-81-BO(2)     MARTIN & JONES, PLLC
THILMANY      JOHN J        MD      X98402611         MANN, ROBERT P.                             CARRICO        ROBERT R          NC      2:03-CV-16-BO(1)     MARTIN & JONES, PLLC
THOMAS        ALVIN V       MD      X99000525         MANN, ROBERT P.                             CARROLL        EARLIE O          NC      7:00-CV-244-BR(1)    MARTIN & JONES, PLLC
THOMPSON      CHARLES       MD      X99000978         MANN, ROBERT P.                             CARTER         GARRETT R         NC      7:00-CV-244-BR(1)    MARTIN & JONES, PLLC

                                                                                                                                                                  Appendix A - 256
                                    Case 17-03105                Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                                  Document Page 275 of 624
Claimant    Claimant      State                                                                   Claimant    Claimant     State
Last Name   First Name    Filed   Docket Number       Primary Plaintiff Counsel                   Last Name   First Name   Filed   Docket Number       Primary Plaintiff Counsel
CARTER      MACIE V       NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        HOWARD      WILLIAM E    NC      4:00-CV-184-H(3)    MARTIN & JONES, PLLC
CAUBLE      GRAYSON       TX      94-15828            MARTIN & JONES, PLLC                        HOYLE       JIMMY B      NC      4:00-CV-184-H(3)    MARTIN & JONES, PLLC
CHESSON     THEODORE R    NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC                        HUFHAM      VERNE L      NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
CHILD       RONALD L      NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        HUGGINS     WILLIAM L    NC      4:00-CV-87-H4       MARTIN & JONES, PLLC
CLAIBORNE   WENDELL C     NC      4:00-CV-185-H(4)    MARTIN & JONES, PLLC                        HUGHES      RUDOLPH      NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
CLEWIS      LAYTON        NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        HUX         CHARLES G    NC      407CV00036D         MARTIN & JONES, PLLC
COBB        JAMES B       GA      02VS037332          MARTIN & JONES, PLLC                        JACKSON     ELDON        NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
COHEN       CHESTER L     NC      4:00-CV-184-H(3)    MARTIN & JONES, PLLC                        JACKSON     JERRY T      GA      00VS006283D         MARTIN & JONES, PLLC
COLEMAN     JULIUS        NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        JACKSON     JERRY T      NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC
COLEMAN     RUFUS         GA      00VS006190D         MARTIN & JONES, PLLC                        JACKSON     TOMMY A      NC      4:00-CV-185-H(4)    MARTIN & JONES, PLLC
COLEMAN     RUFUS         NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        JANICKI     STANLEY J    NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
COLTRAIN    ARCHIE D      NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC                        JENKINS     ROBERT L     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
COLTRAIN    JAMES H       NC      4:00-CV-184-H(3)    MARTIN & JONES, PLLC                        JETT        DENNIS D     NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC
CONGLETON   MARSHALL      NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        JOHNSON     WILLIE L     NC      406CV00119FL        MARTIN & JONES, PLLC
COPELAND    DANIEL M      NC      4:00-CV-185-H(4)    MARTIN & JONES, PLLC                        JONES       CARL D       NC      1:01-CV-01021       MARTIN & JONES, PLLC
COPELAND    WILLIAM W     NC      4:00-CV-184-H(3)    MARTIN & JONES, PLLC                        JONES       CLEONZA      NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC
COVIL       JERRY W       NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        JONES       DWIGHT E     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
COX         CONRAD S      NC      4:00-CV-185-H(4)    MARTIN & JONES, PLLC                        JONES       JAMES M      GA      2002VS029050        MARTIN & JONES, PLLC
CRAWFORD    GILMORE L     NC      7:00-CV-245-F(1)    MARTIN & JONES, PLLC                        JONES       JAMES O      NC      4:00-CV-184-H(3)    MARTIN & JONES, PLLC
CRISCO      HENRY C       NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        JONES       LLOYD W      NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC
CROOM       PATRICK R     NC      7:00-CV-245-F(1)    MARTIN & JONES, PLLC                        JONES       ROBERT H     NC      4:00-CV-185-H(4)    MARTIN & JONES, PLLC
CROOM       TROY W        NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        JONES       WILLIE J     NC      4:00-CV-185-H(4)    MARTIN & JONES, PLLC
CUMBER      CHRISTOPHER   NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        JORDAN      WADE B       NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
DANIELS     EDWARD O      NC      5:03-CV-188-BO(3)   MARTIN & JONES, PLLC                        KENNEDY     LYNWOOD E    NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
DANIELS     KENNETH       NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        KING        JUNIOUS N    NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
DAVENPORT   THOMAS L      NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC                        KING        NONNIE       NC      4:00-CV-185-H(4)    MARTIN & JONES, PLLC
DAVIS       JAMES D       NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        KING        THELTON G    NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
DAVIS       WILLIAM L     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        KING        WAYNE        NC      4:00-CV-185-H(4)    MARTIN & JONES, PLLC
DUCKWORTH   JAMES         GA      02VS037321          MARTIN & JONES, PLLC                        KITCHENER   WILLIAM      GA      03VS057721          MARTIN & JONES, PLLC
DYSON       HARRY S       NC      7:00-CV-245-F(1)    MARTIN & JONES, PLLC                        LANE        RICHARD B    NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
EDENS       PHILIP R      NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        LARKINS     JAMES C      NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
EDWARDS     ELIJAH N      NC      4:00-CV-185-H(4)    MARTIN & JONES, PLLC                        LARKINS     VICTOR M     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
ETHERIDGE   JOHN W        NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        LEONARD     MICHAEL L    NC      108CV00382JABWWD    MARTIN & JONES, PLLC
FAIRCLOTH   JAKIE         NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        LEWIS       CLAUDIUS M   NC      4:00-CV-185-H(4)    MARTIN & JONES, PLLC
FLAKE       BOBBY R       NC      4:00-CV-184-H(3)    MARTIN & JONES, PLLC                        LIGHTFOOT   THOMAS P     NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC
FLINT       WILLIAM       GA      03VS057591          MARTIN & JONES, PLLC                        LITTLE      JERRY W      NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
FLOWERS     ALFRED L      NC      707CV00191F         MARTIN & JONES, PLLC                        LLOYD       CARL E       NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
FLOWERS     DAVID M       NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        LONG        CHARLES A    NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
FLOYD       BEN N         NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        LOWERY      CHARLES      NC      704CV25F1           MARTIN & JONES, PLLC
FREEMAN     DONALD E      NC      4:00-CV-184-H(3)    MARTIN & JONES, PLLC                        LOWERY      WILLIE C     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
FREEMAN     LEROY         NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        LUCAS       DIXIE H      GA      2004VS066831        MARTIN & JONES, PLLC
FULTON      JUNIOR        GA      00VS006190D         MARTIN & JONES, PLLC                        LUDWIG      JERRY O      NC      708CV00187F         MARTIN & JONES, PLLC
GALLOWAY    WILLIAM C     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        LYNN        JAMES E      NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC
GARDNER     HENRY E       NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        MADRAY      DARRYL R     NC      4:00-CV-184-H(3)    MARTIN & JONES, PLLC
GARNER      LESLIE        NC      4:00-CV-185-H(4)    MARTIN & JONES, PLLC                        MANNING     PHILLIP E    NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC
GARRIS      JAMES L       NC      4:00-CV-185-H(4)    MARTIN & JONES, PLLC                        MCDONALD    GEORGE G     NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC
GORE        HORACE W      NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        MCDOWELL    GLENWOOD E   NC      7:01-CV-102-F(1)    MARTIN & JONES, PLLC
GRAHAM      EUGENE        NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        MCDUFFIE    BRADFORD     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
GRAHAM      JESSIE F      NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        MCKEITHAN   PAUL L       NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
GRAHAM      SAMUEL L      NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        MCNAIR      GENERAL J    NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC
GRAHAM      WALSTER       NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        MCNEIL      COLEMAN J    NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
GRAHAM      WILLIAM O     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        MEDLIN      RONALD A     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
GRAY        MARVIN H      NC      408CV00058BO        MARTIN & JONES, PLLC                        MEEKS       JAMES H      GA      2003VS052750        MARTIN & JONES, PLLC
GREENE      ANDREW D      NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        MEGGS       ROBERT W     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
GREENE      IRA T         NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        MEISMER     KAY F        NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
HARDISON    ERNEST        NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC                        MELTON      JOE Z        NC      104CV00971          MARTIN & JONES, PLLC
HARDISON    JOSEPH H      NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC                        MERCER      BOBBY G      NC      4:00-CV-184-H(3)    MARTIN & JONES, PLLC
HARDISON    LOUIS B       NC      2:00-CV-77-BO(2)    MARTIN & JONES, PLLC                        MEYERS      RUFUS W      NC      4:00-CV-184-H(3)    MARTIN & JONES, PLLC
HARDISON    LOUIS B       NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC                        MIDGETTE    EDWARD L     NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC
HARRELL     JAMES E       NC      4:00-CV-184-H(3)    MARTIN & JONES, PLLC                        MILLER      KENNETH L    NC      4:00-CV-184-H(3)    MARTIN & JONES, PLLC
HARRELL     STEWART       NC      4:00-CV-185-H(4)    MARTIN & JONES, PLLC                        MINTZ       MURRAY R     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
HARRELSON   JESSE W       NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        MITCHELL    LARRY L      NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
HARRIS      ALFRED S      NC      4:00-CV-185-H(4)    MARTIN & JONES, PLLC                        MOORE       CREED E      NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
HARRIS      JB            NC      4:00-CV-184-H(3)    MARTIN & JONES, PLLC                        MOORE       THOMAS O     NC      4:00-CV-184-H(3)    MARTIN & JONES, PLLC
HARRISON    BENNY E       NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC                        MUNN        CHARLES      NC      7:00-CV-245-F(1)    MARTIN & JONES, PLLC
HARRISON    THADEOUS      NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        MURRAY      JAMES E      NC      2:00-CV-77-BO(2)    MARTIN & JONES, PLLC
HARSH       WESLEY C      NC      4:00-CV-185-H(4)    MARTIN & JONES, PLLC                        MYERS       KENNETH H    NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
HAYES       CHESTER M     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        NANCE       JAMES E      NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
HEDGEBETH   WILLIAM H     NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC                        NEW         ERNEST J     NC      508CV00187BO        MARTIN & JONES, PLLC
HESTER      EWEN O        NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        NICHOLS     VANGUS W     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
HICKS       PAT           NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        NORMAN      LOUIS E      NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC
HINES       JC            NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        NORRIS      WILLARD I    NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
HINES       WILLIE L      NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        PACE        GILLIS E     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
HOLT        VICTOR C      NC      707CV00188D         MARTIN & JONES, PLLC                        PARISHER    BILLY J      NC      4:00-CV-184-H(3)    MARTIN & JONES, PLLC
HORNE       BRADFORD      NC      3:02-CV-252-T       MARTIN & JONES, PLLC                        PATILLO     THERMON L    NC      2:00-CV-80-BO(2)    MARTIN & JONES, PLLC
HOWARD      WILLIAM E     GA      00VS006284D         MARTIN & JONES, PLLC                        PATTERSON   CHARLES H    NC      707CV00034FL        MARTIN & JONES, PLLC

                                                                                                                                                         Appendix A - 257
                                     Case 17-03105                Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                   Document Page 276 of 624
Claimant     Claimant      State                                                                   Claimant     Claimant     State
Last Name    First Name    Filed   Docket Number       Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number       Primary Plaintiff Counsel
PERSON       BENJAMIN T    NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC                        WILDER       ELWOOD S     NC      4:00-CV-185-H(4)    MARTIN & JONES, PLLC
PHELPS       CHARLES L     NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC                        WILLIAMS     GROVER G     NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC
PHELPS       NATHAN D      NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC                        WILLIAMS     JOHN H       NC      4:00-CV-184-H(3)    MARTIN & JONES, PLLC
PHELPS       THOMAS R      NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC                        WILLIAMS     LEON         NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
PHELPS       ZEPHIE        NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC                        WILLIAMS     LISTON M     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
PHILLIPS     DONALD C      NC      208CV00019BO        MARTIN & JONES, PLLC                        WILLIAMS     PAUL         GA      2004VS066833        MARTIN & JONES, PLLC
POTTER       CARL D        NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        WILLIAMSON   MANLEY D     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
POTTER       WILLIAM R     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        WILSON       BOOKER T     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
PRIEST       DAVID L       NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        WILSON       GENE A       NC      407CV00009BO        MARTIN & JONES, PLLC
PRIEST       JULIAN H      NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        WILSON       WILLIAM P    NC      406CV00207FL        MARTIN & JONES, PLLC
PUTNAM       MARGIE J      NC      107CV00307LHT       MARTIN & JONES, PLLC                        WOOD         JOHN E       NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
RABON        JAMES L       NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        WOOD         RAYMOND H    NC      4:00-CV-185-H(4)    MARTIN & JONES, PLLC
RABON        WILLIAM E     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        WOOD         WALTER E     NC      4:00-CV-184-H(3)    MARTIN & JONES, PLLC
RACKLEY      LEWIS H       NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        WOODARD      DURWOOD D    NC      4:00-CV-100-H(3)    MARTIN & JONES, PLLC
RANDOLPH     GARY W        NC      406CV00127FL        MARTIN & JONES, PLLC                        WOOLARD      THOMAS L     NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC
RAWLS        CHARLES R     GA      2004VS073518        MARTIN & JONES, PLLC                        WORRELL      RICHARD D    NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
RAWLS        JOSEPH G      NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC                        WRIGHT       HARVEY M     NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC
RAY          GRAHAM A      NC      4:00-CV-185-H(4)    MARTIN & JONES, PLLC                        YARBOROUGH   CARL F       NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
REAVES       WILLIAM W     NC      4:00-CV-185-H(4)    MARTIN & JONES, PLLC                        YOPP         ABBOTT D     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC
RESPESS      CALVIN        NC      4:00-CV-184-H(3)    MARTIN & JONES, PLLC                        YOUNT        DONALD R     GA      2004VS066832        MARTIN & JONES, PLLC
RHEA         JESSE A       NC      4:00-CV-185-H(4)    MARTIN & JONES, PLLC                        ZAPF         BRYAN E      NC      506CV00431BO        MARTIN & JONES, PLLC
RHOME        JAMES R       NC      4:00-CV-185-H(4)    MARTIN & JONES, PLLC                        ALEXANDER    LLOYD        AR      CIV2000-220-2       MARTIN & KIEKLAK
RIDENHOUR    DONALD R      NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        ALEXANDER    PAUL         AR      CIV2000-872-2       MARTIN & KIEKLAK
ROBERSON     CECIL         NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC                        ALLEN        NELDA        AR      CIV2000-872-2       MARTIN & KIEKLAK
ROGERS       KENNETH W     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        ANDREWS      LINDA        AR      CIV2000-220-2       MARTIN & KIEKLAK
ROGERSON     CHARLES C     NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC                        ARMSTRONG    WILLIE       AR      CIV2000-872-2       MARTIN & KIEKLAK
ROOK         WILLIAM       NC      4:00-CV-185-H(4)    MARTIN & JONES, PLLC                        ASHLEY       JAMES        AR      CIV2000-872-2       MARTIN & KIEKLAK
ROY          WILLIAM H     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        ASHLEY       STERLING     AR      CIV01-425-3         MARTIN & KIEKLAK
RUSSELL      GEORGE F      GA      2003VS044530        MARTIN & JONES, PLLC                        AUSEMA       CLARENCE     AR      CIV2000-872-2       MARTIN & KIEKLAK
SALEM        HARRY M       NC      403CV88H3           MARTIN & JONES, PLLC                        BARKHIMER    JESSE        AR      CIV2000-872-2       MARTIN & KIEKLAK
SANDY        DONALD L      NC      2:00-CV-77-BO(2)    MARTIN & JONES, PLLC                        BEAVER       NETTIE       AR      CIV2000-872-2       MARTIN & KIEKLAK
SASSER       NORMAN        NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        BENTZ        LELA C       AR      CV-2002-238-6       MARTIN & KIEKLAK
SAWYER       ROGER M       NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC                        BEVER        HENRY M      AR      CIV2000-220-2       MARTIN & KIEKLAK
SCOTT        WILLIAM D     NC      4:00-CV-185-H(4)    MARTIN & JONES, PLLC                        BEVER        RONNIE       AR      CIV2000-872-2       MARTIN & KIEKLAK
SCRUGGS      ROBERT V      NC      406CV00148F         MARTIN & JONES, PLLC                        BONEY        CLAUDE       AR      CIV2000-872-2       MARTIN & KIEKLAK
SHAW         CHARLES H     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        BRAZEALE     HORACE       AR      CIV2000-872-2       MARTIN & KIEKLAK
SIBLEY       ALTON L       NC      4:00-CV-184-H(3)    MARTIN & JONES, PLLC                        BRAZEAR      GARY H       AR      CIV01-425-3         MARTIN & KIEKLAK
SISSON       WILLIAM V     NC      406CV00158FL        MARTIN & JONES, PLLC                        BRIGGS       TONY         AR      CIV2000-872-2       MARTIN & KIEKLAK
SKINNER      EDDIE M       NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        BRUMMETT     JIMMY        AR      CIV2000-872-2       MARTIN & KIEKLAK
SKIPPER      DEWEY         NC      7:01-CV-37-F(1)     MARTIN & JONES, PLLC                        BRYANT       JACK         AR      CIV2000-085-2       MARTIN & KIEKLAK
SMITH        HARRY P       NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        BUSSELL      ROBERT       AR      CIV2000-872-2       MARTIN & KIEKLAK
SMITH        JOHN W        NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        CARR         JAMES        AR      CIV2000-0145-2      MARTIN & KIEKLAK
SMITH        NATHANIEL L   NC      508CV00182H         MARTIN & JONES, PLLC                        CHAMBERS     ROYCE        AR      CIV2000-872-2       MARTIN & KIEKLAK
SMITH        RICHARD J     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        CHAMBLISS    MARY         AR      CIV2000-872-2       MARTIN & KIEKLAK
SMYTHE       LYNN R        NC      707CV00197D         MARTIN & JONES, PLLC                        CHRISTIAN    RAYMOND      AR      CIV2000-872-2       MARTIN & KIEKLAK
SOLES        KENNETH T     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        COOPWOOD     REBA         AR      CIV2000-872-2       MARTIN & KIEKLAK
SPRUILL      JACK T        NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC                        COX          WILLIAM L    AR      CIV2000-220-2       MARTIN & KIEKLAK
STALLINGS    JAMES E       NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        CRANFORD     JIMMY        AR      CIV2000-872-2       MARTIN & KIEKLAK
STALLS       BOBBY G       NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC                        CROSS        BUELE        AR      CIV2000-220-2       MARTIN & KIEKLAK
STEPHENS     JAMES B       NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        CROSS        CARLTON      AR      CIV2000-872-2       MARTIN & KIEKLAK
STOTESBURY   EDWARD L      NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC                        CROSS        JOHN W       AR      CIV2000-220-2       MARTIN & KIEKLAK
SULLIVAN     GARY L        NC      4:00-CV-184-H(3)    MARTIN & JONES, PLLC                        CUMMINGS     RAY          AR      CIV2000-872-2       MARTIN & KIEKLAK
SULLIVAN     LEWIS H       NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC                        DANIELS      MALVIN       AR      CIV2000-085-2       MARTIN & KIEKLAK
SWAIN        WILLIAM W     NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC                        DAVIS        DOROTHY      AR      CIV2000-872-2       MARTIN & KIEKLAK
TAYLOR       JAMES H       GA      00VS006283D         MARTIN & JONES, PLLC                        DAVIS        JIM          AR      CIV2000-085-2       MARTIN & KIEKLAK
TAYLOR       RONNIE G      NC      4:00-CV-185-H(4)    MARTIN & JONES, PLLC                        DEATON       ROY T        AR      CIV2000-872-2       MARTIN & KIEKLAK
THOMAS       LONICE E      NC      4:00-CV-184-H(3)    MARTIN & JONES, PLLC                        DORRIS       JOSEPHINE    AR      CIV2000-872-2       MARTIN & KIEKLAK
THOMAS       SIDNEY B      NC      7:00-CV-245-F(1)    MARTIN & JONES, PLLC                        DOSS         BARRY        AR      CIV2000-220-2       MARTIN & KIEKLAK
THOMPSON     GARRY L       NC      506CV210F           MARTIN & JONES, PLLC                        DUNN         WILLIAM      AR      CIV2000-872-2       MARTIN & KIEKLAK
THOMPSON     JOSEPH A      NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        ELKINS       TOMMY        AR      CIV01-425-3         MARTIN & KIEKLAK
THORNTON     KENNETH D     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        EMERSON      HENRY        AR      CIV2000-872-2       MARTIN & KIEKLAK
TOWNSEND     ARTHUR R      NC      7:00-CV-245-F(1)    MARTIN & JONES, PLLC                        EVANS        RAYMOND      AR      CIV99-96-5          MARTIN & KIEKLAK
TRIPP        SAMUEL W      NC      4:00-CV-185-H(4)    MARTIN & JONES, PLLC                        FITE         DAVID        AR      CIV2000-085-2       MARTIN & KIEKLAK
TROY         SAMUEL        NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        FOSTER       FREDDEY      AR      CIV2000-173-2       MARTIN & KIEKLAK
TURNAGE      HARVEY W      NC      408CV00118BO        MARTIN & JONES, PLLC                        FOSTER       HOWARD       AR      CIV2000-872-2       MARTIN & KIEKLAK
TYLER        RAYMOND L     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        FURR         VIRGEL C     AR      2002-524            MARTIN & KIEKLAK
VERRET       SUZANNE       GA      2003VS044940        MARTIN & JONES, PLLC                        GULLEY       EARNEST      AR      CIV2000-872-2       MARTIN & KIEKLAK
WALKER       JOSEPH M      NC      4:00-CV-184-H(3)    MARTIN & JONES, PLLC                        HANCOCK      CHARLES      AR      CIV01-425-3         MARTIN & KIEKLAK
WALKER       ROBERT H      NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        HANSON       TERRY        AR      CIV2000-085-2       MARTIN & KIEKLAK
WALTERS      LENUE W       NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        HILDRETH     CHARLES      AR      CIV2000-872-2       MARTIN & KIEKLAK
WARD         FRANCIS G     NC      2:00-CV-81-BO(2)    MARTIN & JONES, PLLC                        HINES        CLEOTIS      AR      CIV2000-872-2       MARTIN & KIEKLAK
WATSON       ARCHIE C      NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        HINSHAW      DON          AR      CIV2000-872-2       MARTIN & KIEKLAK
WEBB         JAMES A       NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        HOLLIS       JIMMY        AR      CIV2000-872-2       MARTIN & KIEKLAK
WHITE        HOUSTON D     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        HOLLOWAY     HAROLD       AR      CIV2000-872-2       MARTIN & KIEKLAK
WHITE        JAY H         NC      2:00-CV-77-BO(2)    MARTIN & JONES, PLLC                        HOLMES       RANDY        AR      CIV2000-085-2       MARTIN & KIEKLAK
WHITE        PHILLIP C     NC      7:00-CV-244-BR(1)   MARTIN & JONES, PLLC                        HOLTON       WILLIS       AR      CIV2000-872-2       MARTIN & KIEKLAK

                                                                                                                                                           Appendix A - 258
                                    Case 17-03105             Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                               Document Page 277 of 624
Claimant     Claimant     State                                                                Claimant       Claimant      State
Last Name    First Name   Filed   Docket Number    Primary Plaintiff Counsel                   Last Name      First Name    Filed   Docket Number     Primary Plaintiff Counsel
HOOKS        WARREN       AR      CIV2000-173-2    MARTIN & KIEKLAK                            SMITH          SYLVESTER     AR      CIV01-425-3       MARTIN & KIEKLAK
HOUSE        ED           AR      CIV2000-872-2    MARTIN & KIEKLAK                            STEWARD        WILLIE        AR      CIV2000-085-2     MARTIN & KIEKLAK
HUNTER       CRAIG        AR      CIV2000-220-2    MARTIN & KIEKLAK                            STEWART        CHARLES       AR      CIV2000-872-2     MARTIN & KIEKLAK
HUTCHESON    WILTON       AR      CIV2000-872-2    MARTIN & KIEKLAK                            STRICKLAND     JOE           AR      CIV2000-085-2     MARTIN & KIEKLAK
JACKSON      JB           AR      CIV2000-872-2    MARTIN & KIEKLAK                            TAYLOR         DAN           AR      CIV2000-872-2     MARTIN & KIEKLAK
JACKSON      TIMOTHY      AR      CIV2000-085-2    MARTIN & KIEKLAK                            TERRY          JAMES E       AR      CV-2002-0379-4    MARTIN & KIEKLAK
JACKSON      VERGIL L     AR      CV-2002-238-6    MARTIN & KIEKLAK                            THOMASON       DENVIL        AR      CIV2000-872-2     MARTIN & KIEKLAK
JACOBS       JOHN         AR      CIV2000-872-2    MARTIN & KIEKLAK                            THOMPSON       SHEILA        AR      CIV2000-872-2     MARTIN & KIEKLAK
JEFFERS      JAMES        AR      CIV2000-872-2    MARTIN & KIEKLAK                            TODD           ROBERT        AR      CIV2000-872-2     MARTIN & KIEKLAK
JOHNSON      VERNELL      AR      CV-2002-0379-4   MARTIN & KIEKLAK                            TOWARD         BRENDA A      AR      CIV2000-872-2     MARTIN & KIEKLAK
JONES        CLERRY       AR      CIV2000-872-2    MARTIN & KIEKLAK                            TURNER         JACKIE        AR      CIV2000-872-2     MARTIN & KIEKLAK
JONES        RANDY        AR      CIV2000-872-2    MARTIN & KIEKLAK                            WALLER         ALBERT        AR      CIV2000-872-2     MARTIN & KIEKLAK
KENNEDY      FREDDIE      AR      CIV2000-872-2    MARTIN & KIEKLAK                            WALTERS        EDDY          AR      CIV2000-085-2     MARTIN & KIEKLAK
KNIGHT       BEVERLY      AR      CIV2000-872-2    MARTIN & KIEKLAK                            WATERS         WILLIAM       AR      CIV2000-872-2     MARTIN & KIEKLAK
KNIGHT       LARRY        AR      CIV2000-085-2    MARTIN & KIEKLAK                            WATSON         STANLEY       AR      CIV2000-872-2     MARTIN & KIEKLAK
LACY         JOE D        AR      CIV01-425-3      MARTIN & KIEKLAK                            WHITE          LARRY         AR      CIV01-425-3       MARTIN & KIEKLAK
LANDON       JOHNNY       AR      CIV2000-872-2    MARTIN & KIEKLAK                            WILLIAMS       FLORENCE      AR      CIV2000-872-2     MARTIN & KIEKLAK
LANGLEY      KINTON       AR      CIV2000-872-2    MARTIN & KIEKLAK                            WILSON         JAMES         AR      CIV2000-085-2     MARTIN & KIEKLAK
LAUNIUS      WAYMOND      AR      CIV2000-872-2    MARTIN & KIEKLAK                            WILSON         WANDA         AR      CIV2000-220-2     MARTIN & KIEKLAK
LEAMONS      PAUL         AR      CIV2000-872-2    MARTIN & KIEKLAK                            WOOD           CLARENCE      AR      CIV2000-872-2     MARTIN & KIEKLAK
LEWIS        DEWAYNE      AR      CIV2000-872-2    MARTIN & KIEKLAK                            WOODWARD       RAYMOND B     AR      CV-2002-0379-4    MARTIN & KIEKLAK
LINDSEY      ERNEST       AR      CIV2000-220-2    MARTIN & KIEKLAK                            WORD           LEONARD       AR      CIV2000-220-2     MARTIN & KIEKLAK
LUSBY        RACHEL       AR      CIV2000-872-2    MARTIN & KIEKLAK                            WORD           RONNIE        AR      CIV2000-872-2     MARTIN & KIEKLAK
MANNING      RALPH        AR      CIV99-179-3      MARTIN & KIEKLAK                            WRIGHT         ROBERT        AR      CIV2000-872-2     MARTIN & KIEKLAK
MARKS        JAMES        AR      CIV2000-872-2    MARTIN & KIEKLAK                            BAKER          MAURINE       TX      39129             MARTIN SHOWERS SMITH & MCDONALD LLP
MAYS         ROBERT       AR      CIV2000-872-2    MARTIN & KIEKLAK                            ANNUNCIACION   PAUL N        LA      620985            MARTZELL & BICKFORD
MCATEER      ARLIS        AR      CIV2000-872-2    MARTIN & KIEKLAK                            COLLINS        EDGAR         LA      620985            MARTZELL & BICKFORD
MCATEER      BOBBY        AR      CIV2000-872-2    MARTIN & KIEKLAK                            CREECY         MILTON        LA      620985            MARTZELL & BICKFORD
MCBAY        RANDY        AR      CIV2000-872-2    MARTIN & KIEKLAK                            DUMAS          RAYMOND       LA      620985            MARTZELL & BICKFORD
MCCANN       DOYCE        AR      CIV2000-872-2    MARTIN & KIEKLAK                            DURONSLET      O'NEIL        LA      620985            MARTZELL & BICKFORD
MCCLELLAN    JAMES        AR      CIV2000-872-2    MARTIN & KIEKLAK                            EMORY          JAMES         LA      620985            MARTZELL & BICKFORD
MCDERMOTT    JACOB B      AR      CIV01-425-3      MARTIN & KIEKLAK                            ESKINDE        JOSEPH        LA      620985            MARTZELL & BICKFORD
MCELROY      JAMES        AR      CIV2000-872-2    MARTIN & KIEKLAK                            FIFFIE         JOSEPH P      LA      620985            MARTZELL & BICKFORD
MCMANUS      LAVON        AR      CIV2000-220-2    MARTIN & KIEKLAK                            FIFFIE         RAYMOND       LA      620985            MARTZELL & BICKFORD
MCWILLIAMS   JAMES        AR      CIV2000-0145-2   MARTIN & KIEKLAK                            FIFFIE         VICTOR        LA      620985            MARTZELL & BICKFORD
MERRITT      MARY         AR      CIV2000-872-2    MARTIN & KIEKLAK                            FRAZER         BASIL         LA      620985            MARTZELL & BICKFORD
MITCHELL     HARLON       AR      CIV2000-872-2    MARTIN & KIEKLAK                            HARRIS         BOBBY         LA      620985            MARTZELL & BICKFORD
MORGAN       JAMES        AR      CIV2000-872-2    MARTIN & KIEKLAK                            HARRIS         ROMALICE      LA      620985            MARTZELL & BICKFORD
MORRIS       RONNIE       AR      CIV2000-872-2    MARTIN & KIEKLAK                            HARRIS         WINFIELD      LA      620985            MARTZELL & BICKFORD
MOSLEY       RICHARD      AR      CIV2000-0145-2   MARTIN & KIEKLAK                            JACKSON        EDDIE         LA      620985            MARTZELL & BICKFORD
NEW          DAVID        AR      CIV2000-220-2    MARTIN & KIEKLAK                            JAMES          JOSEPH        LA      620985            MARTZELL & BICKFORD
NEWSOM       JAMES T      AR      CV2002-64-1      MARTIN & KIEKLAK                            JONES          CLYDE         LA      620985            MARTZELL & BICKFORD
NICHOLS      EDMOND       AR      CIV2000-872-2    MARTIN & KIEKLAK                            JOSEPH         RUSSELL       LA      200904637         MARTZELL & BICKFORD
NOLTE        LARRY        AR      CIV2000-32       MARTIN & KIEKLAK                            LALA           DOMINICK      LA      620985            MARTZELL & BICKFORD
O'HARA       WILLIE       AR      CIV2000-872-2    MARTIN & KIEKLAK                            LORE           GARY          LA      620985            MARTZELL & BICKFORD
OVERTON      PRESTON H    AR      CIV2000-872-2    MARTIN & KIEKLAK                            MADISON        JERRY J       LA      620985            MARTZELL & BICKFORD
PACE         JON          AR      CIV2000-872-2    MARTIN & KIEKLAK                            MAGEE          CLIFTON       LA      620985            MARTZELL & BICKFORD
PARHAM       LEON         AR      CIV2000-085-2    MARTIN & KIEKLAK                            MCCOY          RAYMOND E     LA      2004004284        MARTZELL & BICKFORD
PARKER       SAMMY        AR      CIV2000-872-2    MARTIN & KIEKLAK                            MILES          GERALDINE J   LA      620985            MARTZELL & BICKFORD
PARLOR       DONZELLE     AR      CIV2000-872-2    MARTIN & KIEKLAK                            MINGO          WILLIE C      LA      2002-15182        MARTZELL & BICKFORD
PATTON       MACON        AR      CIV2000-085-2    MARTIN & KIEKLAK                            MOORE          SAMMY         LA      620985            MARTZELL & BICKFORD
PENNINGTON   WILTON G     AR      CIV2000-085-2    MARTIN & KIEKLAK                            NERO           JARIET        LA      620985            MARTZELL & BICKFORD
PETTY        JAMES        AR      CIV2000-085-2    MARTIN & KIEKLAK                            NORWOOD        THEODORE      LA      620985            MARTZELL & BICKFORD
PIERCE       OLGA         AR      CIV2000-220-2    MARTIN & KIEKLAK                            PRESCOTT       DARNELL       LA      201507557         MARTZELL & BICKFORD
PROFFITT     WILLIAM      AR      CIV2000-872-2    MARTIN & KIEKLAK                            RIVERA         TOMAS         LA      620985            MARTZELL & BICKFORD
PURIFOY      RICHARD      AR      CIV2000-872-2    MARTIN & KIEKLAK                            SMITH          CALEB         LA      620985            MARTZELL & BICKFORD
RANDALL      ANNIE        AR      CIV2000-085-2    MARTIN & KIEKLAK                            TAYLOR         EDWARD        LA      620985            MARTZELL & BICKFORD
REEVES       JOHNNY       AR      CIV2000-220-2    MARTIN & KIEKLAK                            HOHENSTEIN     JOANNE E      MD      UNKNOWN           MASON, KETTERMAN & MORGAN
RINEHART     LARRY        AR      CIV2000-872-2    MARTIN & KIEKLAK                            JAMELL         OLLIE S       VA      740CL0300264400   MASON, MASON, WALKER & HEDRICK
ROARK        LAMAR        AR      CIV2000-872-2    MARTIN & KIEKLAK                            SCANLON        MYRA          OH      CV08664034        MASTERS & SIVINSKI, LLP
ROBERTSON    RANDY        AR      CIV2000-085-2    MARTIN & KIEKLAK                            SULLIVAN       JAMES A       OH      CV09700660        MASTERS & SIVINSKI, LLP
ROGERS       ROBERT L     AR      CV2002-64-1      MARTIN & KIEKLAK                            ADAMS          THOMAS S      GA      I961012G          MATHIS LAW FIRM
ROGERS       TERRY        AR      CIV2000-085-2    MARTIN & KIEKLAK                            AKINS          WILLIAM E     GA      92VS66814H        MATHIS LAW FIRM
ROUNDTREE    EDWARD       AR      CIV2000-872-2    MARTIN & KIEKLAK                            ALPERN         SIDNEY L      GA      I-950255-H        MATHIS LAW FIRM
SCOTT        JANNIE       AR      CIV2000-872-2    MARTIN & KIEKLAK                            AMDOR          MICHAEL W     GA      00VS010515D       MATHIS LAW FIRM
SCOTT        JERRY        AR      CIV2000-872-2    MARTIN & KIEKLAK                            ANDERSON       ROBERT W      GA      1999CV03632       MATHIS LAW FIRM
SCOTT        ODESSA       AR      CIV2000-085-2    MARTIN & KIEKLAK                            APELER         JAMES S       GA      I961917G          MATHIS LAW FIRM
SELPH        ROBERT       AR      CIV01-425-3      MARTIN & KIEKLAK                            ARCHER         CHARLES R     GA      2004VS074870      MATHIS LAW FIRM
SHAMBLEY     MAXINE       AR      CIV2000-872-2    MARTIN & KIEKLAK                            BELCHER        ROY A         GA      CV980904KA        MATHIS LAW FIRM
SHEFFIELD    BOBBIE       AR      CIV2000-872-2    MARTIN & KIEKLAK                            BELK           CURTIS        GA      2004VS063102D     MATHIS LAW FIRM
SHERIDAN     CLIFTON      AR      CIV01-425-3      MARTIN & KIEKLAK                            BENNETT        GORDON        GA      UNKNOWN           MATHIS LAW FIRM
SIMPSON      PAUL E       AR      CIV2000-220-2    MARTIN & KIEKLAK                            BRAGDON        CLAUDE T      GA      I961926G          MATHIS LAW FIRM
SMITH        ALBERT       AR      CIV01-425-3      MARTIN & KIEKLAK                            BRENNAN        JAMES         GA      I961624G          MATHIS LAW FIRM
SMITH        HERCELL      AR      CIV2000-872-2    MARTIN & KIEKLAK                            BREWER         JAMES C       GA      UNKNOWN           MATHIS LAW FIRM
SMITH        MIKE         AR      CIV2000-872-2    MARTIN & KIEKLAK                            BROWN          ERNIE         GA      96V-376           MATHIS LAW FIRM
SMITH        RANDALL      AR      CIV2000-220-2    MARTIN & KIEKLAK                            BRYANT         CHARLES E     GA      1999CV10678       MATHIS LAW FIRM

                                                                                                                                                        Appendix A - 259
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                               Document Page 278 of 624
Claimant      Claimant     State                                                               Claimant     Claimant      State
Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name    Filed   Docket Number    Primary Plaintiff Counsel
BRYANT        JAMES E      GA      93VS71204F      MATHIS LAW FIRM                             PETERS       CARL          GA      2003VS060588     MATHIS LAW FIRM
BYRD          TALMADGE     GA      97-RCSC-1052    MATHIS LAW FIRM                             POWELL       BILLY R       GA      2000CV18596      MATHIS LAW FIRM
CANON         EUGENE       GA      93VS71204F      MATHIS LAW FIRM                             REESE        ROBERT        GA      I-942187 H       MATHIS LAW FIRM
CARTER        FERRIS C     GA      I960153G        MATHIS LAW FIRM                             REYNOLDS     DONALD J      GA      92VS66814H       MATHIS LAW FIRM
CETCHOVICH    EMIL         GA      94 1786 M       MATHIS LAW FIRM                             RICHARDSON   KENNETH J     GA      2000CV18596      MATHIS LAW FIRM
CHAPMAN       ROBERT W     GA      93VS71204F      MATHIS LAW FIRM                             ROGERS       ROBERT S      GA      2000CV18596      MATHIS LAW FIRM
CLARKE        HARRY G      GA      93VS71204F      MATHIS LAW FIRM                             ROSS         LEWIS E       GA      2000CV18596      MATHIS LAW FIRM
CLIETT        JACK         GA      2004VS075781D   MATHIS LAW FIRM                             SANDEFUR     CHARLES E     GA      I961923G         MATHIS LAW FIRM
COOPER        JAMES S      GA      I99-1943G       MATHIS LAW FIRM                             SAPP         TED C         GA      I960108G         MATHIS LAW FIRM
CRANE         ROY P        GA      93VS71204F      MATHIS LAW FIRM                             SAXON        LEON          GA      I-951022-F       MATHIS LAW FIRM
DEAKLE        CALVIN C     GA      2000CV18596     MATHIS LAW FIRM                             SEALOCK      CHARLOTTE     GA      02VS029633       MATHIS LAW FIRM
DENNIS        ROBERT S     GA      00VS004609-D    MATHIS LAW FIRM                             SHUMAN       DEWEY         GA      I970366G         MATHIS LAW FIRM
DEVOE         JACK I       GA      I960212G        MATHIS LAW FIRM                             SHUMAN       ISAAC         GA      I961919G         MATHIS LAW FIRM
DILL          WALTER J     GA      00VS010680D     MATHIS LAW FIRM                             SIMONTON     EUGENE H      GA      92VS66814H       MATHIS LAW FIRM
DILLON        LAWRENCE G   GA      I960085G        MATHIS LAW FIRM                             SMITH        CLEBOURNE L   GA      I961490G         MATHIS LAW FIRM
DIXON         BENJAMIN W   GA      96CV-183        MATHIS LAW FIRM                             SMITH        JAMES S       GA      94-0610-H        MATHIS LAW FIRM
DOVE          CALVIN R     GA      2005VS078331D   MATHIS LAW FIRM                             SMITH        RUFUS D       GA      40161            MATHIS LAW FIRM
DOVE          DONALD T     GA      93VS71204F      MATHIS LAW FIRM                             SMITH        THOMAS E      GA      92VS66814H       MATHIS LAW FIRM
DUGGER        KEM D        GA      I961753G        MATHIS LAW FIRM                             STEPHENSON   WAYNE M       GA      2000CV18596      MATHIS LAW FIRM
EAST          JOHN D       GA      1999CV06235     MATHIS LAW FIRM                             STEWART      WILTON R      GA      I961489G         MATHIS LAW FIRM
EDWARDS       CHESTER      GA      97A 35146       MATHIS LAW FIRM                             STILLE       GEORGE A      GA      I961932G         MATHIS LAW FIRM
EDWARDS       FLETCHER     GA      92VS66814H      MATHIS LAW FIRM                             STOCKTON     VERNON S      GA      92VS66814H       MATHIS LAW FIRM
ELLIS         ROBERT C     GA      2000CV18596     MATHIS LAW FIRM                             SWINFORD     HUGH C        GA      98VS0139517E     MATHIS LAW FIRM
FRALICK       CARLOS E     GA      S97K056         MATHIS LAW FIRM                             TANNER       ROGER R       GA      I970582-G        MATHIS LAW FIRM
FREEMAN       ALFRED M     GA      92VS66814H      MATHIS LAW FIRM                             THARP        LOWELL        GA      I961920G         MATHIS LAW FIRM
FRY           SARA E       GA      00VS011215D     MATHIS LAW FIRM                             THOMAS       ADEN C        GA      2000CV18596      MATHIS LAW FIRM
FULLER        EDWARD       GA      1998CV02514     MATHIS LAW FIRM                             THORNTON     FENLEY        GA      2000CV18596      MATHIS LAW FIRM
GADDY         MAX R        GA      1999CV08375     MATHIS LAW FIRM                             THORNTON     ROSCOE        GA      CV950454         MATHIS LAW FIRM
GALLOWAY      BG           GA      93VS71204F      MATHIS LAW FIRM                             TOWNLEY      LARRY I       GA      1999CV08365      MATHIS LAW FIRM
GAYTON        BR           GA      93VS71204F      MATHIS LAW FIRM                             TUCK         JOHN R        GA      00VS010679D      MATHIS LAW FIRM
GIBSON        JOE          GA      I-951994-F      MATHIS LAW FIRM                             VERRETT      CA            GA      94-1621-H        MATHIS LAW FIRM
GLASS         SAMUEL T     GA      2000CV18596     MATHIS LAW FIRM                             VICKERY      ADOLPH        GA      I961922G         MATHIS LAW FIRM
HAMMOND       CLYDE T      GA      I95-2411-G      MATHIS LAW FIRM                             WALDEN       THOMAS E      GA      E-71950          MATHIS LAW FIRM
HANES         ELEBER D     GA      00VS010680D     MATHIS LAW FIRM                             WARD         RICHARD H     GA      I950458H         MATHIS LAW FIRM
HARKINS       ROBERT J     GA      CV97-1442-MO    MATHIS LAW FIRM                             WARREN       HORACE H      GA      I-952110-G       MATHIS LAW FIRM
HEGWOOD       DAVIS M      GA      1999CV06767     MATHIS LAW FIRM                             WATERS       JOHN M        GA      2B97CV321        MATHIS LAW FIRM
HENDRIX       LUCY         GA      I97 2559 G      MATHIS LAW FIRM                             WELLS        JOE R         GA      I961925G         MATHIS LAW FIRM
HIPPS         JOHN W       GA      I94-2020-A      MATHIS LAW FIRM                             WEST         JUNIUS        GA      00VS004609-D     MATHIS LAW FIRM
HOFFMAN       ELAINE R     GA      CV98-0096-BA    MATHIS LAW FIRM                             WHITE        JOSEPH W      GA      I961931G         MATHIS LAW FIRM
HOPKINS       CHARLES H    GA      I961918G        MATHIS LAW FIRM                             WILBANKS     HE            GA      93VS71204F       MATHIS LAW FIRM
HUGHEY        ROY L        GA      98VS137258B     MATHIS LAW FIRM                             WILLIAMS     CALVIN C      GA      S97V-055         MATHIS LAW FIRM
JIMERSON      RODERICK W   GA      93VS71204F      MATHIS LAW FIRM                             WILLIAMS     LEO B         GA      I961930G         MATHIS LAW FIRM
JINKS         WILLIE D     GA      S96V-108        MATHIS LAW FIRM                             WILLIAMSON   CHARLES       GA      I961921G         MATHIS LAW FIRM
JOHNSON       WASHINGTON   GA      2002VS032242    MATHIS LAW FIRM                             WILSON       CHARLES E     GA      92VS66814H       MATHIS LAW FIRM
JONES         JZ           GA      94-0612-H       MATHIS LAW FIRM                             WRIGHT       JAMES M       GA      00VS004609-D     MATHIS LAW FIRM
JONES         JIMMY R      GA      92VS66814H      MATHIS LAW FIRM                             ZIEGLER      WILLIAM C     GA      I961927G         MATHIS LAW FIRM
LAMSON        DONALD W     GA      2001VS024787    MATHIS LAW FIRM                             ZIPPERER     RANTZ M       GA      I961936G         MATHIS LAW FIRM
LANE          BILLY J      GA      96-CVS-0093     MATHIS LAW FIRM                             ADDISON      LAWRENCE L    MD      24X02001596      MATTHEW E. KIELY, LLC
LAWSON        BRUCE R      GA      95CVS-0082      MATHIS LAW FIRM                             BAKER        DWIGHT W      MD      24-X-02-000015   MATTHEW E. KIELY, LLC
LEACH         EDWARD E     GA      96SV-360        MATHIS LAW FIRM                             BARTON       CLARENCE J    DC      130005916        MATTHEW E. KIELY, LLC
LEE           ALEXANDER    GA      CV98-1360-BA    MATHIS LAW FIRM                             CANATELLA    JOHN H        MD      24X02000017      MATTHEW E. KIELY, LLC
LEWIS         INOUS        GA      94-0715-H       MATHIS LAW FIRM                             COLAW        HOMER F       MD      24X10000397      MATTHEW E. KIELY, LLC
LOUDERMILK    FRED R       GA      2004VS075845D   MATHIS LAW FIRM                             GOSS         DAVID         MD      24X04000817      MATTHEW E. KIELY, LLC
LYNCH         EDGAR L      GA      98VS140348C     MATHIS LAW FIRM                             GUTRICK      WALTER        MD      24X03001045      MATTHEW E. KIELY, LLC
MADDOX        EMMETT M     GA      93VS71204F      MATHIS LAW FIRM                             HARRIS       HAROLD M      MD      24X-02-002710    MATTHEW E. KIELY, LLC
MADDOX        WILLIE G     GA      97DV-1589       MATHIS LAW FIRM                             HAUER        MELVIN J      MD      24X05000529      MATTHEW E. KIELY, LLC
MARSH         WILLIAM E    GA      97CV-141        MATHIS LAW FIRM                             HAWKINS      JOSEPH E      MD      24-X-03-000117   MATTHEW E. KIELY, LLC
MARSHALL      BILLY J      GA      1999CV06260     MATHIS LAW FIRM                             HELTON       MARION        DC      XX-XXXXXXX       MATTHEW E. KIELY, LLC
MARTIN        CHARLES D    GA      96VS0110340     MATHIS LAW FIRM                             JACKSON      WILLIAM A     MD      24X03000114      MATTHEW E. KIELY, LLC
MASON         JAMES L      GA      I-951180-G      MATHIS LAW FIRM                             JEFFERSON    HATTIE M      MD      24X08000459      MATTHEW E. KIELY, LLC
MCAFEE        JOHN W       GA      93VS71204F      MATHIS LAW FIRM                             LANCASTER    ALICE         MD      24X10000148      MATTHEW E. KIELY, LLC
MCBRIDE       JAMES F      GA      CV991098-MO     MATHIS LAW FIRM                             MARCELLINO   DONALD K      MD      24X-01001864     MATTHEW E. KIELY, LLC
MCCOY         DONNIE T     GA      1999CV08361     MATHIS LAW FIRM                             MCCOLLUM     DONALD H      MD      24X12000136      MATTHEW E. KIELY, LLC
MCCRELESS     JT           GA      00VS010678D     MATHIS LAW FIRM                             MILES        RICHARD J     MD      24X11000839      MATTHEW E. KIELY, LLC
MELTON        DAVID E      GA      93VS71204F      MATHIS LAW FIRM                             PARISI       CARMELO       MD      24X03000749      MATTHEW E. KIELY, LLC
MOLETTE       JAMES        GA      UNKNOWN         MATHIS LAW FIRM                             RADAKOVIC    ANTON         MD      24X09000083      MATTHEW E. KIELY, LLC
MORRIS        JAMES L      GA      E-71620         MATHIS LAW FIRM                             RIDGLEY      BETTY R       MD      24X06000054      MATTHEW E. KIELY, LLC
MURRAY        HORACE C     GA      I-951768F       MATHIS LAW FIRM                             SCHREIBER    ROBERT P      MD      24X10000361      MATTHEW E. KIELY, LLC
MUSGROVE      JAMES W      GA      S97V-054        MATHIS LAW FIRM                             THOMAS       EDWARD M      MD      24X07000514      MATTHEW E. KIELY, LLC
NELSON        JOHN         GA      94 1785 H       MATHIS LAW FIRM                             WEHNER       JOHN J        MD      24X06000129      MATTHEW E. KIELY, LLC
NEWCORN       HARRY C      GA      00VS009700D     MATHIS LAW FIRM                             WOOD         ROBERT D      MD      24X08000167      MATTHEW E. KIELY, LLC
NEWMAN        WILLIS G     GA      I960157G        MATHIS LAW FIRM                             ADAMS        ROBERT L      IL      2015L000192      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
OVERSTREET    BOBBY        GA      94-0608-H       MATHIS LAW FIRM                             ADAMSON      DONALD V      IL      12L1398          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
PAGLIARULLO   CARMINE A    GA      I961935G        MATHIS LAW FIRM                             AERNI        WALTER F      IL      2017L001375      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
PEEK          JOHN L       GA      93VS71204F      MATHIS LAW FIRM                             ALDERSON     MARK R        IL      2016L000852      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
PEREZ         WILFRED      GA      92VS66814H      MATHIS LAW FIRM                             ALLEN        HOWARD C      IL      2017L001048      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC

                                                                                                                                                     Appendix A - 260
                                       Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                 Document Page 279 of 624
Claimant        Claimant     State                                                               Claimant          Claimant      State
Last Name       First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name         First Name    Filed   Docket Number   Primary Plaintiff Counsel
ALTENHOFEL      LOUIS E      IL      2015L000648     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    DUFFY             MARK          IL      12L294          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
ANDERSON        LEONARD W    IL      12L1776         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    DURGIN            KEITH A       IL      2015L000200     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
ANDERSON        MARION A     IL      13L1819         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    DYSART            DONALD A      IL      2017L000317     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
ANDERSON        RICHARD C    IL      13L1886         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    ECK               RICHARD A     IL      2017L000890     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
ANGLIN          JOHNNY J     IL      2017L000086     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    EDELMAN           LAURENCE D    IL      2017L001177     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
ARMSTRONG       ROWENA B     IL      13L2151         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    EDWARDS           JUDITH D      IL      2014L001710     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
ARSENAULT       VALERIE      IL      13L1163         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    EGGSWARE          PATRICIA A    IL      2017L000265     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
ARZOLA-MORALES ANGEL L       IL      2016L001324     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    EIGINGER          FREDERICK D   IL      2015L000758     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
AUSTIN          DONALD R     IL      2016L000175     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    EL-SAYED          SAYED         IL      2015L000224     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
AVERY           MICHAEL T    IL      2017L000489     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    ELLIOTT-SMITH     SHAWN L       IL      2015L001266     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
AYERS           GEORGE E     IL      2017L000480     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    ELLIS             FRED C        IL      2017L000842     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BAHLEDA-STRYCZEKLUCY         IL      2015L001497     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    ERDMAN            JAMES A       IL      2016L000909     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BAKOWSKI        CHESTER      IL      13L316          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    EVERETT           WILBUR M      IL      13L2154         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BALDWIN         MYRA S       IL      2017L000866     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    FARLEY            CLARA J       IL      13L395          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BAREKZAI        KARIMA       IL      2015L000361     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    FATTIZZO          MICHAEL G     IL      2016L001144     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BARRERA         JO           IL      13L1892         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    FEENEY-GRIFFITH   COLLEEN R     IL      2016L001655     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BARRY           BARBARA M    IL      12L1288         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    FENNEL            KRISTEN L     IL      2016L000174     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BATES           DONNA D      IL      2016L000850     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    FERRE             PAUL          IL      2017L000005     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BAULEKE         LOUISE       IL      13L1214         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    FERREIRA          WILLIAM M     IL      2017L000560     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BELL            KEITH W      IL      2015L000304     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    FIELDS            JAMES         IL      2017L000435     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BENOIT          ROBERT       IL      2017L000246     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    FINKENSTEIN       JOYCE Y       IL      2016L001609     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BERKNESS        LEROY        IL      2016L000667     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    FINUCANE          JOHN M        NJ      MIDL326917AS    MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BESSER          ARLEEN       IL      04L1173         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    FISKE             BETTY W       IL      2015L000534     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BILBY           DERRELL R    IL      2016L001225     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    FORSTER           JOHN          IL      12L925          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BLAKLEY         DANNY W      IL      2017L001108     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    FURMAN            ALEC          IL      2014L001575     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BOGGESS         JESSE        IL      2017L000309     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    GABORIAU          ROGER         IL      2016L001755     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BOLTON          ROBERT H     IL      14L499          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    GALES             STEVE L       IL      12L1382         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BOOTH           JOHN R       IL      2015L000608     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    GALLOWAY          TERRENCE A    IL      12L1966         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BOTTACAVOLA     PHILIP       NJ      MIDL588117AS    MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    GARNER            MICHAEL A     IL      2016L000555     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BOWEN           RONALD N     IL      2017L001374     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    GARZA             FELIX S       IL      2016L001382     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BRAAK           DIRK A       IL      2015L000781     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    GASS              LAWRENCE A    IL      14L265          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BRADLEY         JAMES H      IL      2017L001141     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    GATES             RAYMOND L     IL      2016L000128     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BRANDHANDLER    ISAK S       IL      2014L001606     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    GAUGUSH           KENNETH J     IL      2015L000651     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BRAXTON         REVIES       IL      2017L000801     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    GEIGER            JOHN J        IL      12L1217         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BRINKLEY        JAMES P      IL      2014L001399     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    GIROUARD          PETER J       IL      2016L000027     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BROMBEREK       MICHAEL M    IL      12L1432         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    GONZALES          FRED F        IL      2015L001007     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BROOKS          CECIL R      IL      2017L000430     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    GRAUBART          LAWRENCE      CA      CGC14276371     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BROOMALL        CHARLES O    IL      13L2150         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    GREENE            ROSE M        IL      2017L000641     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BROWN           WILLIAM A    IL      2015L000093     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    GREGORY           PATRICK A     IL      2017L001294     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BRUCE           MADGE E      IL      2015L000191     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    GROVER            BOYD E        IL      12L1383         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BRUSEWITZ       KATHRYN      IL      2017L000187     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    GUIDO             EMILIO        IL      2017L001078     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BUTLER          BOBBY        IL      2016L000461     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HAFEY             SUSAN M       IL      2016L000492     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
BUTLER          JW           IL      2014L001513     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HAFNER            LEROY L       IL      2015L001334     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
CADRETTE        CAROL A      IL      2015L001498     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HALL              GARY          IL      2017L000518     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
CAIN            JOHNA L      IL      2014L000916     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HAMMER            DONALD        IL      2017L000207     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
CAMPBELL        JOSEPHINE    IL      2014L000889     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HARE              LACY K        IL      12L1163         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
CARPENTER       RUBY L       IL      2015L000156     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HARMON            KENNETH B     IL      2015L000063     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
CARR            ELBERT       IL      13L2159         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HARRELL           CALVIN M      IL      2016L001773     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
CARROZZO        JAMES E      IL      2017L000647     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HARRIS            THEODORE      IL      2017L001196     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
CARSON          MICHAEL R    IL      2017L000462     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HARTNETT          BRENDA F      IL      12L1164         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
CATALANO        ALPHONSO H   IL      2014L001650     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HAY               MICHAEL H     IL      2016L000421     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
CHAVEZ          GEORGE M     IL      2017L001283     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HEBBE             JEFFREY       IL      13L108          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
CLARK           GEORGIA      IL      05L753          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HEFFERNAN         WILLIAM S     IL      2016L000329     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
CLEMENZ         LEROY E      IL      2017L000464     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HILGEMANN         HAROLD        WA      172107374       MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
COLBURN         STANLEY W    IL      2015L000054     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HINDS             SHARON K      IL      2014L001754     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
COOKE           EARLE R      IL      2014L001543     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HOFER             EDWARD J      IL      2015L000983     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
COOLEY          ANN K        IL      2015L001078     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HOGAN             TRACY G       IL      2016L000932     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
COOPER          WOODROW      CA      RG17861638      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HOLLAND           KENNETH F     IL      2017L000084     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
CORNELL         JAMES P      IL      2017L001119     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HOWARD            LEO S         IL      2015L001268     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
COTTON          JOHN A       IL      2016L001178     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HUHTA             ARLENE C      IL      2017L000291     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
COURTWRIGHT     DAVID L      IL      2015L000584     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HUMAN             JERRY W       IL      2017L000666     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
CRAVENS         ALBERT L     IL      2017L000506     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    JABLONSKY         BONNIE J      IL      2015L000562     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
CUMMINGS        FREDDIE L    IL      2017L000542     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    JACKSON           MARTHA A      IL      2015L000124     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
DALE            KENNETH G    CA      RG17855777      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    JASSMANN          REINHOLD M    IL      2015L000892     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
DANIELS         JOAN E       IL      2016L000330     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    JAWORSKI          RAYMOND       IL      2017L000501     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
DAVIDSON        HARRY R      IL      2017L001296     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    JENSEN            WILLIAM H     IL      2016L000905     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
DAVIS           IRENE M      IL      2014L001254     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    JOHNSON           DOLORES O     IL      2015L001631     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
DELL'OLIO       JUSTINE T    IL      2015L001077     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    JONES             BURDELL C     IL      2016L000556     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
DELUGACH        ALBERT L     IL      2014L001755     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    JONES             CHARLES A     CA      RG17878912      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
DENLINGER       LANDIS A     IL      2015L000677     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    JONES             STANLEY E     IL      2017L001154     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
DESOUZA         JAMES J      IL      2014L001604     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    KAY               DAVID R       IL      2017L001398     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
DITHMART        ROBERT P     IL      2016L001678     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    KEAFER            MICHAEL M     IL      2017L000375     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
DODSON          BARBARA J    IL      2016L001145     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    KEEGAN            ROBERT        CA      RG1787764       MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
DOWNER          WILLIAM L    IL      13L23           MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    KEELEY            CECELIA M     IL      2016L001383     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
DRESSEL         ROY R        IL      13L531          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    KEHL              WILLIAM G     IL      2017L000529     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
DROY            ROBERT A     IL      2014L001647     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    KENDALL           LAWRENCE      IL      2017L000563     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC

                                                                                                                                                           Appendix A - 261
                                      Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                Document Page 280 of 624
Claimant      Claimant      State                                                               Claimant        Claimant      State
Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name       First Name    Filed   Docket Number    Primary Plaintiff Counsel
KENNON        WALTER        IL      2017L001197     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    NOBLE           EDSEL B       IL      13L672           MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
KENT          GERALD K      IL      2016L001384     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    NOLAN           DONALD G      IL      12L501           MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
KIMES         JAMES L       IL      12L919          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    O'BRYANT        JAMES B       IL      2017L000918      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
KING          LINDA C       IL      2017L000523     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    O'DONNELL       RICHARD C     IL      2017L001306      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
KOERBER       RAYONA P      IL      12L1158         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    O'LEARY         JOHN R        IL      2017L001318      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
KRAMER        FRANK M       IL      2016L001055     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    OATES           HEYWARD K     IL      2017L000454      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
KUEHNEL       HAROLD J      IL      2017L000509     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    OROPEZA         AVELINO M     CA      BC546304         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
KURTZ         EARLENE H     IL      12L1738         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    ORTIZ           ANA M         IL      13L1098          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
KUST          JOHN E        IL      2016L000148     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    PAPPAS          MARY J        IL      2017L 000341     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
LAMB          RITA J        IL      2016L001608     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    PAPPAS          NANCY A       IL      2015L000225      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
LANGDON       LARRY R       WA      132097091       MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    PATE            ROBERT J      IL      2017L000015      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
LARA          ALVINO F      IL      13L1888         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    PECK            BEVERLY E     IL      2016L000142      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
LAUDIG        RUBY A        IL      2016L001707     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    PEPE            ROBERTA       IL      2017L000036      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
LAW           JULIA A       IL      2015L001328     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    PERRY           MICHAEL R     IL      14L407           MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
LAWSON        LAUREN G      IL      2017L000010     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    PETERS          CATHERINE G   IL      2016L000448      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
LEAVITT       ROBERT K      IL      2016L000422     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    PETTY           LORENA F      IL      13L1868          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
LECHNER       JOSEPH D      PA      160902379       MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    PICCININI       EGEO          IL      13L1202          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
LEE           BRIAN K       IL      13L1743         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    PICKARD         GEANIE E      MO      1422CC09000      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
LETELLIER     DONALD C      IL      2015L000447     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    PIERCE          KATHLEEN P    IL      2017L000637      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
LICCIARDI     ANTHONY J     LA      201708981       MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    PIPER           DONALD F      IL      2015L000270      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
LINDEMANN     ALICE J       IL      2015L000535     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    PLEASANTS       WILLIAM H     IL      2016L000739      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
LINDSEY       RAYMOND A     IL      2017L001281     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    POLLARD         CHARLES F     IL      2017L000437      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
LINDSLEY      JANET M       IL      2016L001147     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    QUARTARRO       JOSEPH        IL      2015L000437      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
LIPTAK        CONNIE        IL      13L309          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    QUELLHORST      JAMES A       IL      2015L000876      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
LOHNER        PHILIP W      IL      2015L000434     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    QUIROZ          JESSE P       IL      2016L000790      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
LUSK          DAVID D       IL      2017L000282     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    RADACOY         DANIEL A      IL      13L2002          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
LYONS         FREDERICK C   IL      2016L001387     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    REESE           DOUGLAS M     IL      2017L000306      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MACK          LESTER        IL      2017L000186     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    REID            ROY           IL      2014L001229      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MACKINEN      JOHN P        IL      2017L000252     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    RENN            GEORGE N      IL      2015L001276      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MACLEAN       JAMES A       IL      2016L001290     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    RICHARDSON      ORVIL J       IL      12L644           MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MADDUX        CHARLES O     IL      12L1218         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    RICHERT         DELMAR E      IL      2017L000787      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MAICHEL       RUTH A        IL      13L103          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    RICHTER         WOLFGANG K    IL      2015L001217      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MAKARCZYK     JOHN E        IL      2017L000883     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    RIVERA-THOMAS   ROSA M        IL      2016L000906      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MANNING       ZELMA G       IL      2015L000268     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    ROBERTS         RICHARD E     IL      2016L001654      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MARXEN        RUSSELL L     IL      2017L000035     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    ROBERTSON       FRANK B       IL      2016L000786      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MASK          MARY N        IL      2017L000611     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    ROBISON         DAVID L       IL      2016L000727      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MASSEY        MARIE R       IL      13L1854         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    ROHLAND         LINDA G       IL      2016L000217      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MATSEN        CECILE R      IL      2015L001575     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    ROSEBERRY       MARY L        IL      2016L000493      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MATTHEWS      RICKEY P      LA      C652501         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    ROTH            MORTIMER      IL      13L1855          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MAY           ELEANOR       IL      12L1808         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    ROY             JEAN C        CA      RG17851284       MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MAY           KATHLEEN J    IL      2016L001607     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    RUDD            ROBERT        IL      2017L000576      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MAYO          MITCHELL L    IL      2015L001576     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    RUSSO           JAMES G       NJ      MIDL667016AS     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MCCARTHY      JOHN E        IL      2016L001760     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SAKAMOTO        KEITH         IL      2017L000469      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MCCARTHY      TIMOTHY W     IL      2016L000738     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SANCHEZ         MONICA A      IL      2015L000189      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MCCOWEY       JOHN          IL      2017L001198     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SANDLIN         JAMES A       IL      2017L000013      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MCCREARY      DAVID A       IL      2017L001377     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SANFILIPPO      IDA           IL      2015L001297      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MCKNIGHT      MARY G        IL      12L1198         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SAUNDERS        ROBERT K      MO      1122CC00706      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MCLAUGHLIN    LONNIE E      IL      2015L000610     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SCHANKE         FRANK L       IL      2016L001732      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MCNAMARA      KENNETH J     IL      2016L000724     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SCHMIDT         ALFRED J      IL      2017L000162      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MCROBERTS     HUGH L        IL      2017L000696     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SCHNITTKER      MYRA S        IL      2017L000936      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MEIS          WILLARD A     IL      2016L000304     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SCHOKNECHT      WILLIAM L     IL      2015L001496      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MENDICK       JAMES L       PA      160804460       MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SCHRAMM         DAVID G       IL      2015L000036      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MILAZZO       WILLIAM A     IL      2017L000716     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SCIAULINO       FRANK J       IL      2017L000331      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MILLER        CAROL K       IL      2015L001112     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SCINTO          CYNTHIA       IL      13L2157          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MILLER        DEBRA J       IL      2016L000470     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SCOTT           DARYL G       IL      2017L000043      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MILLER        HAROLD G      IL      13L146          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SEGEBART        KELLY M       IL      2017L001106      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MILLER        PATRICIA A    IL      2015L001405     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SHIRKEY         JAMES E       IL      2017L001379      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MILLER        PAUL D        IL      13L394          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SHRIVER         JERRY A       IL      2014L001527      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MINARD        JOHN T        WA      132133925       MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SIMON           BETTY A       IL      12L1289          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MITCHELL      CHARLES W     IL      2015L000585     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SIMPSON         ANN M         IL      12L1159          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MITCHELL      STEPHEN E     IL      13L1803         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SINGLETON       RONALD L      IL      2017L000832      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MONARCO       JOSEPH R      IL      2016L001146     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SINIAWSKI       FRANCIS L     IL      2017L001148      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MONTGOMERY    JAMES T       IL      2015L000650     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SKOFF           KAREN         IL      2017L000470      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MOORE         RUTH A        IL      2017L001295     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SKORNIAK        ROBERT R      IL      2015L000433      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MORROW        KAREN C       IL      13L2153         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SMITH           HARRY J       IL      2016L001434      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MORTON        SARAH E       IL      13L1885         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SMITH           LARRABEE M    NJ      MIDL211517AS     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MOWRER        JANICE R      IL      2016L000149     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SMITH           LUCYNA L      IL      2016L001774      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MOYA          JESUS E       IL      2015L001138     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SMITH           MICHAEL L     IL      2016L000933      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MUNIZ         JOSE V        IL      2016L001388     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SMITH           RICHARD R     IL      2017L000318      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MUNOZ         ENRIQUE       IL      12L1199         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SMITH           WALTER F      IL      2017L001203      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MUSALL        GARY J        IL      12L1914         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SNEDEKER        KENNETH L     NY      EFCA2017000870   MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
MUSSER        FORRESTEEN    IL      2014L001709     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SNYDER          DAVID E       IL      2017L000222      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
NAUMANN       ANNA M        IL      2016L000832     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SOLA            JOHN A        CA      BC523210         MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
NELSON        IRENE         CA      RG13696777      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SOUTHWORTH      RICHARD L     IL      2016L001328      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
NIGHTINGALE   EDWARD C      IL      2016L000331     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SPRING          LOUISE A      IL      2017L000266      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC
NINNEMANN     JERIS W       IL      2015L000545     MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    SPRINGSTEEN     JAMES A       IL      12L843           MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC

                                                                                                                                                         Appendix A - 262
                                      Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                 Document Page 281 of 624
Claimant       Claimant     State                                                                Claimant      Claimant     State
Last Name      First Name   Filed   Docket Number    Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel
STARK          RUSSELL T    IL      2014L001099      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    COOK          LEONARD E    MI      A01-000442-NP   MAZUR & KITTEL, PLLC
STEVENS        CLIFFORD F   IL      2016L001710      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    COOPER        EDWARD       MI      13014134NP      MAZUR & KITTEL, PLLC
STOSE          DOTTIE S     IL      2017L001329      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    COULSON       FRANK E      MI      170277NP        MAZUR & KITTEL, PLLC
STUDSTILL      LARRY D      IL      2016L001759      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    CRAIG         MICHAEL E    MI      13012556NP      MAZUR & KITTEL, PLLC
SWAIM          RICKE L      IL      2017L000884      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    DAVIS         ALVIN        MI      A01-000388-NP   MAZUR & KITTEL, PLLC
SWARTS         ANITA C      IL      2015L001267      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    DEAN          CRAIG L      MI      160537NP        MAZUR & KITTEL, PLLC
TAYLOR         CLYDE V      IL      12L1967          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    DEBUSK        FRANK        MI      16012288NP      MAZUR & KITTEL, PLLC
TAYLOR         DONALD R     IL      2017L001426      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    DEMARS        BARBARA      MI      021562NP        MAZUR & KITTEL, PLLC
TAYLOR         WILLIAM J    IL      2015L001336      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    DOBBS         MARK         MI      A99-0101-NP     MAZUR & KITTEL, PLLC
THEOHARIDIS    MIHAIL A     IL      2015L000197      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    DODGE         JOHN L       MI      16015760NP      MAZUR & KITTEL, PLLC
TYLER          JOYCE        MO      1722CC00724      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    DODSON        CHARLES M    MI      00-021978NP     MAZUR & KITTEL, PLLC
TYLER          THOMAS L     IL      2016L001719      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    DRESHER       ROBERT       MI      01-114683NP     MAZUR & KITTEL, PLLC
UHLMAN         VIRGIL L     IL      2016L001584      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    EDWARDS       MARY         MI      04422971NP      MAZUR & KITTEL, PLLC
UMBARGER       DORIS J      IL      2016L000910      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    ELLIS         DAYTON R     MI      16009310NP      MAZUR & KITTEL, PLLC
VANAUKEN       ROBERT E     IL      2016L001386      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    EVANS         JOE          MI      01-000679-NP    MAZUR & KITTEL, PLLC
VANKOVSKY      ROGER J      IL      2017L000977      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    FACEN         MITCHELL     MI      16015750NP      MAZUR & KITTEL, PLLC
VANLERBERGHE   WAYNE        IL      2015L000985      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    FANKHAUSER    JOSEPH       MI      02-000156-NP    MAZUR & KITTEL, PLLC
VAUGHAN        LUNETTE      IL      2016L000145      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    FAWK          JOSEPH D     MI      01-107130       MAZUR & KITTEL, PLLC
WATSON         VICKI L      IL      2014L001628      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    FERENCZI      EDWARD R     MI      17010216NP      MAZUR & KITTEL, PLLC
WATTS          JEFFREY A    CA      RG17873335       MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    FIELDS        ULYSESS      MI      16012268NP      MAZUR & KITTEL, PLLC
WEBSTER        EARL         IL      2017L000876      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    FINK          THOMAS       OH      CV02475429      MAZUR & KITTEL, PLLC
WEHRMEISTER    STANLEY J    IL      2017L000384      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    FLOWERS       JOSEPH R     MI      17004468NP      MAZUR & KITTEL, PLLC
WEINSTEIN      THOMAS J     IL      2015L000111      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    GAIETTO       MICHAEL      OH      CV02475429      MAZUR & KITTEL, PLLC
WESTLUND       DIANA D      IL      13L1320          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    GARY          DAVID R      MI      170276NP        MAZUR & KITTEL, PLLC
WHEELER        THOMAS H     IL      2014L001704      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    GARY          JOSEPH T     MI      17010225NP      MAZUR & KITTEL, PLLC
WHITE          EVERETT C    IL      2014L001508      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    GRABOWSKI     RONALD A     MI      15026929NP2     MAZUR & KITTEL, PLLC
WHITE          ZONA A       IL      2015L001014      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    GRAHAM        DAVID        OH      01-456968-CV    MAZUR & KITTEL, PLLC
WHITMIRE       THEODORE     IL      2017L001419      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    GRUENAWALD    FRANK R      MI      16012262NP      MAZUR & KITTEL, PLLC
WIEZIOLOWSKI   JANET I      IL      2014L000693      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    GUNN          RUBY J       MI      13014161NP      MAZUR & KITTEL, PLLC
WILLIAMS       LAVELL       IL      2016L000740      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HALE          LEONARD R    MI      160497NP        MAZUR & KITTEL, PLLC
WILLIAMSON     ROY E        IL      2016L000387      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HALL          DOUGLAS E    MI      16015432NP      MAZUR & KITTEL, PLLC
WILSON         TIMOTHY A    IL      2017L000455      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HARDWICK      STEVE B      MI      06604704NP      MAZUR & KITTEL, PLLC
WISDOM         ALBERT W     IL      12L1220          MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HARRIS        EDWARD       MI      00-031201NP     MAZUR & KITTEL, PLLC
WITSTOK        JAN M        IL      2015L000632      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HARRIS        GEORGE D     MI      1631562NP       MAZUR & KITTEL, PLLC
WITT           EDDIE D      IL      13L676           MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HARTSELL      MARSHALL     MI      16015744NP      MAZUR & KITTEL, PLLC
WITTMACHER     NATALIE A    IL      2017L000821      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HARWOOD       JOHN W       MI      20160538NP      MAZUR & KITTEL, PLLC
WOODY          EVERETT      IL      13L674           MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HAYNES        CLYDE        MI      17010242NP      MAZUR & KITTEL, PLLC
WORDEN         GARY C       IL      2017L000231      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HEIGHT        WILLA M      MI      16011409NP      MAZUR & KITTEL, PLLC
WUENSCH        JOANNE H     IL      2017L000276      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HENSLEY       JAMES H      MI      1233734NP       MAZUR & KITTEL, PLLC
YOAKAM         ROBERT C     IL      2017L000313      MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HILL          SAMMIE       MI      17010254NP      MAZUR & KITTEL, PLLC
ZELESNIK       FRANK        NJ      MIDL00461713AS   MAUNE RAICHLE HARTLEY FRENCH & MUDD, LLC    HILT          FLOYD        OH      CV02475429      MAZUR & KITTEL, PLLC
AKERS          JAMES E      MI      17009894NP       MAZUR & KITTEL, PLLC                        HUBBARD       ANDREW       MI      A01-000191-NP   MAZUR & KITTEL, PLLC
ALLEN          JOHN C       MI      16015302NP       MAZUR & KITTEL, PLLC                        HUBBARD       WILLIE       MI      14008186NP      MAZUR & KITTEL, PLLC
ALLEN          JOHNELL      MI      16031054NP2      MAZUR & KITTEL, PLLC                        HUNT          BRIAN K      MI      16031393NP2     MAZUR & KITTEL, PLLC
ALLEN          ROMIE        MI      A01000681NP      MAZUR & KITTEL, PLLC                        HUTCHINSON    GREGORY H    MI      16011345NP      MAZUR & KITTEL, PLLC
ANGUS          JAMES        MI      00-031204NP      MAZUR & KITTEL, PLLC                        JACKSON       CHARLES F    MI      17010340NP      MAZUR & KITTEL, PLLC
ARRINGTON      LEE A        MI      16014223NP       MAZUR & KITTEL, PLLC                        JARRELL       RAY          MI      01-000225-NP    MAZUR & KITTEL, PLLC
BAILEY         BOBBY        OH      UNKNOWN          MAZUR & KITTEL, PLLC                        JOHNSON       BOB          MI      160432NP        MAZUR & KITTEL, PLLC
BANKS          DAVID C      MI      16011359NP       MAZUR & KITTEL, PLLC                        JOHNSON       SYLVESTER    MI      00-029981NP     MAZUR & KITTEL, PLLC
BASAR          JAMES J      MI      1334196NP        MAZUR & KITTEL, PLLC                        JONES         SOLOMON      MI      16031561NP      MAZUR & KITTEL, PLLC
BEAL           THOMAS       OH      01-449958-CV     MAZUR & KITTEL, PLLC                        JUNIOR        SPENCER      MI      17004472NP      MAZUR & KITTEL, PLLC
BENNETT        JIMMIE L     MI      A01-000261-NP    MAZUR & KITTEL, PLLC                        KATO          MAMIE L      MI      14005859NP      MAZUR & KITTEL, PLLC
BENNETT        STEVE H      MI      06622439NP       MAZUR & KITTEL, PLLC                        KECK          PATRICIA     MI      01-94718-NP     MAZUR & KITTEL, PLLC
BENTON         BELLMON      MI      16015404NP       MAZUR & KITTEL, PLLC                        KEY           BENNY D      MI      20160535NP      MAZUR & KITTEL, PLLC
BERGIER        ROMAN        MI      16015470NP       MAZUR & KITTEL, PLLC                        KIRK          THEODORE     MI      17004982NP      MAZUR & KITTEL, PLLC
BLACK          KENNETH      MI      17008144NP       MAZUR & KITTEL, PLLC                        KNUTH         ARTHUR       MI      0300013-NP      MAZUR & KITTEL, PLLC
BOGGS          DONALD       OH      01-447492-CV     MAZUR & KITTEL, PLLC                        KWIATKOWSKI   CHESTER      MI      12013213NP      MAZUR & KITTEL, PLLC
BOOKER         ELMO         MI      A01-000384-NP    MAZUR & KITTEL, PLLC                        LANCASTER     ROBBIE L     MI      13012557NP      MAZUR & KITTEL, PLLC
BOWLES         VERNON       OH      UNKNOWN          MAZUR & KITTEL, PLLC                        LANZ          RICHARD      OH      CV02475429      MAZUR & KITTEL, PLLC
BRAZIER        DOUGLAS      MI      16015842NP       MAZUR & KITTEL, PLLC                        LAPLAUNT      LORNE J      MI      17033602NP2     MAZUR & KITTEL, PLLC
BRIGGS         FLOYCE       MI      16015315NP       MAZUR & KITTEL, PLLC                        LASH          RONALD       MI      17032558NP      MAZUR & KITTEL, PLLC
BROCKWAY       ALAN W       MI      170279NP         MAZUR & KITTEL, PLLC                        LAUZON        DON          MI      17010301NP      MAZUR & KITTEL, PLLC
BROWN          WILLIAM S    MI      16015603NP       MAZUR & KITTEL, PLLC                        LEE           BILLY        MI      11015252NP      MAZUR & KITTEL, PLLC
BRUNDIGE       JAMES        MI      17004484NP       MAZUR & KITTEL, PLLC                        LEE           ELIJAH       MI      14005868NP      MAZUR & KITTEL, PLLC
BRUNER         ALICE        MI      A01-000385-NP    MAZUR & KITTEL, PLLC                        LEPINE        GASTON J     MI      08000608NP      MAZUR & KITTEL, PLLC
BULLIS         RICK D       MI      14005854NP       MAZUR & KITTEL, PLLC                        LINDSAY       JOSEPH R     MI      16015419NP      MAZUR & KITTEL, PLLC
BURDEN         DONALD R     OH      UNKNOWN          MAZUR & KITTEL, PLLC                        LINES         THOMAS R     MI      16015843NP      MAZUR & KITTEL, PLLC
BURNS          FRANCIS W    MI      16011340NP       MAZUR & KITTEL, PLLC                        LIPSKI        NORMAN       MI      01-94603        MAZUR & KITTEL, PLLC
BUTLER         ANNIE J      MI      13014118NP       MAZUR & KITTEL, PLLC                        LOCKHART      WILLIE H     MI      00-029970NP     MAZUR & KITTEL, PLLC
CARRICO        DANIEL J     MI      1232683NP        MAZUR & KITTEL, PLLC                        LOUKOTKA      GERALD       MI      03321414NP      MAZUR & KITTEL, PLLC
CARTER         VERNON C     MI      17139740NP       MAZUR & KITTEL, PLLC                        LUBINSKI      JOHN A       MI      17139748NP      MAZUR & KITTEL, PLLC
CASEY          PAUL D       MI      00-026497        MAZUR & KITTEL, PLLC                        MAIORANO      TONI L       OH      01-457721-CV    MAZUR & KITTEL, PLLC
CLARK          DONALD A     MI      1334705NP        MAZUR & KITTEL, PLLC                        MALISZEWSKI   EDWARD J     MI      16030872NP      MAZUR & KITTEL, PLLC
CLOPTON        LEON         MI      170275NP         MAZUR & KITTEL, PLLC                        MANUEL        WILLIE L     MI      16030874NP2     MAZUR & KITTEL, PLLC
COAKLEY        CHARLES R    MI      13009506NP       MAZUR & KITTEL, PLLC                        MARK          ROBERT W     MI      16015776NP      MAZUR & KITTEL, PLLC
COLEMAN        HENRY        MI      17004492NP       MAZUR & KITTEL, PLLC                        MARSHALL      FLOYD        MI      17032559NP      MAZUR & KITTEL, PLLC

                                                                                                                                                      Appendix A - 263
                                     Case 17-03105                  Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                     Document Page 282 of 624
Claimant      Claimant     State                                                                     Claimant        Claimant     State
Last Name     First Name   Filed   Docket Number         Primary Plaintiff Counsel                   Last Name       First Name   Filed   Docket Number   Primary Plaintiff Counsel
MARTIN        CEABON       MI      16031565NP            MAZUR & KITTEL, PLLC                        ZOUL            ROBERT J     OH      01-457809-CV    MAZUR & KITTEL, PLLC
MARTIN        RAYMOND J    MI      17033601NP            MAZUR & KITTEL, PLLC                        ACHEY           JOSEPH       MD      90208551        MCCARTER & ENGLISH
MAXWELL       RONALD R     MI      13014174NP            MAZUR & KITTEL, PLLC                        ASHWELL         WALTER       MD      24X02000877     MCCARTER & ENGLISH
MAYS          LEE          MI      01-000678-NP          MAZUR & KITTEL, PLLC                        BALDWIN         JAMES E      MD      90235501        MCCARTER & ENGLISH
MCCARTHY      WILLIAM D    MI      00-035801NP           MAZUR & KITTEL, PLLC                        GALLOWAY        MELVIN N     MD      90351501        MCCARTER & ENGLISH
MCDONALD      CARSON E     MI      1335569NP             MAZUR & KITTEL, PLLC                        GIBSON          LEON T       MD      24X01001271     MCCARTER & ENGLISH
MCDONALD      DAVID S      MI      170272NP              MAZUR & KITTEL, PLLC                        GLODEK          LEWIS        MD      UNKNOWN         MCCARTER & ENGLISH
MCDONALD      JAMES E      MI      17008150NP            MAZUR & KITTEL, PLLC                        HALL            VICTORIA J   MD      24X01000434     MCCARTER & ENGLISH
MCGILL        ROY          MI      16015367NP            MAZUR & KITTEL, PLLC                        LANE            LEROY F      MD      99002201        MCCARTER & ENGLISH
MCKEE         MARGARET B   MI      17010306NP            MAZUR & KITTEL, PLLC                        LESTER          DIANE L      MD      00000254        MCCARTER & ENGLISH
MCLEOD        CORNEL A     MI      13010676NP            MAZUR & KITTEL, PLLC                        MULLINS         THURSTON     MD      92150565        MCCARTER & ENGLISH
MILLARD       WILLIAM      OH      CV02475429            MAZUR & KITTEL, PLLC                        O'NEIL          WILSON R     MD      92150510        MCCARTER & ENGLISH
MILLER        EMMA J       OH      01-431582-CV          MAZUR & KITTEL, PLLC                        PANKEY          HUBERT N     MD      90324501        MCCARTER & ENGLISH
MILLER        URI F        MI      170278NP              MAZUR & KITTEL, PLLC                        POPE            ANDREW S     MD      24X01000434     MCCARTER & ENGLISH
MILLS         MINGLE C     MI      00-032806NP           MAZUR & KITTEL, PLLC                        PORTER          CHARLES W    MD      UNKNOWN         MCCARTER & ENGLISH
MOCK          MAURICE E    MI      17004501NP            MAZUR & KITTEL, PLLC                        RICHARDSON      WILLIAM      MD      92167508        MCCARTER & ENGLISH
MORGAN        BERNARD K    MI      17004462NP            MAZUR & KITTEL, PLLC                        RONQUILLO       JOSE         MD      99001247        MCCARTER & ENGLISH
MOTT          SANFORD J    MI      17033321NP            MAZUR & KITTEL, PLLC                        TURBIN          TERRY        MD      24X02000877     MCCARTER & ENGLISH
MURPHY        ROBERT       MI      00-028577NP           MAZUR & KITTEL, PLLC                        PESINA          MARY J       TX      2003521610      MCCURDY & MCCURDY LLP
NAGY          LOUIS T      MI      17010320NP            MAZUR & KITTEL, PLLC                        ARNDT           WILLARD C    OH      CV17883503      MCDERMOTT & HICKEY, LLC
NOBLE         ELIJAH       MI      17033613NP            MAZUR & KITTEL, PLLC                        BROWN           DAVID H      OH      CV17880462      MCDERMOTT & HICKEY, LLC
O'MALLEY      DENNIS       MI      00-029959NP           MAZUR & KITTEL, PLLC                        BROWN           DONALD G     OH      CV16868076      MCDERMOTT & HICKEY, LLC
O'MALLEY      WILLIAM P    MI      00-028576NP           MAZUR & KITTEL, PLLC                        ESKUT           DARLENE K    OH      CV15855310      MCDERMOTT & HICKEY, LLC
O'NEAL        JOHN         OH      CV02475429            MAZUR & KITTEL, PLLC                        FINK            CLARENCE D   OH      CV17877306      MCDERMOTT & HICKEY, LLC
PAEGLIS       MARTINS I    MI      A01-000260-NP         MAZUR & KITTEL, PLLC                        FRIGLEY         JAMES P      OH      CV16871479      MCDERMOTT & HICKEY, LLC
PARKS         BILLY J      MI      17008120NP            MAZUR & KITTEL, PLLC                        GINTHER         PAUL M       OH      CV17886353      MCDERMOTT & HICKEY, LLC
PARKS         EDWARD L     MI      16015766NP            MAZUR & KITTEL, PLLC                        HOOPER          DONALD S     OH      CV16864641      MCDERMOTT & HICKEY, LLC
PELT          WALTER P     MI      17033320NP2           MAZUR & KITTEL, PLLC                        JORDAN          MARK A       OH      CV16866318      MCDERMOTT & HICKEY, LLC
POOLE         SAMUEL       MI      00-021101-NP          MAZUR & KITTEL, PLLC                        MYERS           THOMAS       OH      AC2016125206    MCDERMOTT & HICKEY, LLC
PORTER        RAYMOND      MI      01-114679NP           MAZUR & KITTEL, PLLC                        REDDY           THOMAS J     OH      CV13806812      MCDERMOTT & HICKEY, LLC
POUGH         GARY         MI      13014081NP            MAZUR & KITTEL, PLLC                        SHAFFER         ROBERT       OH      CV11757020      MCDERMOTT & HICKEY, LLC
POWERS        THOMAS       MI      00-022237NP           MAZUR & KITTEL, PLLC                        WHITE           JEFFIE E     OH      CV13808113      MCDERMOTT & HICKEY, LLC
PULLIAM       PATRICIA R   MI      14005857NP            MAZUR & KITTEL, PLLC                        AUDETTE         PHILLIP      OH      CV04541283      MCDERMOTT, KEVIN E
RAE           JAMES E      OH      G4801CI200803503000   MAZUR & KITTEL, PLLC                        BELL            WILLIS H     OH      CV03491701      MCDERMOTT, KEVIN E
RATHBURN      KAY F        MI      170114NP              MAZUR & KITTEL, PLLC                        BERTONE         ANGELO       OH      06CV002258      MCDERMOTT, KEVIN E
RAY           EUGENE I     MI      A01-000227-NP         MAZUR & KITTEL, PLLC                        COLLINGSWORTH   JAMES P      OH      CV03511306      MCDERMOTT, KEVIN E
REED          JAMES G      MI      17010375NP            MAZUR & KITTEL, PLLC                        DAVIS           FRANCES      OH      CV04540592      MCDERMOTT, KEVIN E
REPKE         NEIL D       MI      17032557NP            MAZUR & KITTEL, PLLC                        DENNIS          ALAN         OH      CV04540592      MCDERMOTT, KEVIN E
RHODES        JOHN         MI      16015509NP            MAZUR & KITTEL, PLLC                        EFAW            HAROLD       OH      CV04530239      MCDERMOTT, KEVIN E
RIES          RALPH D      MI      16015753NP            MAZUR & KITTEL, PLLC                        FINNEY          WILLIAM      OH      CV05564779      MCDERMOTT, KEVIN E
ROACH         JOSEPH P     MI      17033600NP2           MAZUR & KITTEL, PLLC                        HUGHLEY         MOTON        OH      CV06591866      MCDERMOTT, KEVIN E
ROBINSON      ADRIAN B     MI      13009275NP            MAZUR & KITTEL, PLLC                        JONES           DAVID        OH      CV05559019      MCDERMOTT, KEVIN E
RODGIS        WALTER       MI      16015596NP            MAZUR & KITTEL, PLLC                        KALIVODA        PAUL         OH      CV04540592      MCDERMOTT, KEVIN E
ROMER         BETHANY A    MI      16030871NP            MAZUR & KITTEL, PLLC                        MARINO          JAMES        OH      CV06589167      MCDERMOTT, KEVIN E
ROSEBURGH     JAMES        MI      A01-000636-NP         MAZUR & KITTEL, PLLC                        MASTROMATTEO    VINCENT      OH      CV06589167      MCDERMOTT, KEVIN E
SAJDAK        RICHARD      MI      16012276NP            MAZUR & KITTEL, PLLC                        MILHALIK        ALBERT       OH      CV06589167      MCDERMOTT, KEVIN E
SAN GREGORY   FRANK        MI      20160522NP            MAZUR & KITTEL, PLLC                        MOODY           DOROTHY      OH      CV06589167      MCDERMOTT, KEVIN E
SANCHEZ       RAMON        MI      16015764NP            MAZUR & KITTEL, PLLC                        MUCKRIDGE       JOHN         OH      CV04530239      MCDERMOTT, KEVIN E
SHAW          KENNETH D    MI      13014062NP            MAZUR & KITTEL, PLLC                        NAPIER          KOSPI C      OH      CV04540402      MCDERMOTT, KEVIN E
SMITH         CHARLES O    MI      17010396NP            MAZUR & KITTEL, PLLC                        O'ROURKE        DONALD       OH      CV05559019      MCDERMOTT, KEVIN E
SMITH         WILLIE B     MI      16012265NP            MAZUR & KITTEL, PLLC                        PAUL            JAMES        OH      CV04530239      MCDERMOTT, KEVIN E
SOLOMON       JOSEPH F     MI      16031559NP            MAZUR & KITTEL, PLLC                        PETRO           JAMES        OH      CV04530239      MCDERMOTT, KEVIN E
SPENCER       STERLING S   MI      16015761NP            MAZUR & KITTEL, PLLC                        PROVONOZAC      MARKO        OH      CV04530239      MCDERMOTT, KEVIN E
SPIKES        TJ           MI      17004393NP            MAZUR & KITTEL, PLLC                        PRUITT          BEVERLY      OH      CV04540402      MCDERMOTT, KEVIN E
STEPHENS      RICHARD L    MI      16015422NP            MAZUR & KITTEL, PLLC                        RADAR           BAYARD G     OH      CV06589167      MCDERMOTT, KEVIN E
STRAYHORN     HARRY W      MI      15003789NP            MAZUR & KITTEL, PLLC                        TEMELKOFF       PAUL         OH      CV06589167      MCDERMOTT, KEVIN E
STRICKLAND    FRED         MI      13015584NP            MAZUR & KITTEL, PLLC                        TOMPKINS        EUGENE       OH      CV05569533      MCDERMOTT, KEVIN E
SYDNOR        RICHARD S    WV      06CC2584              MAZUR & KITTEL, PLLC                        TREXLER         RICHARD      OH      CV05559019      MCDERMOTT, KEVIN E
TOWNSEND      JC           MI      1631529NP             MAZUR & KITTEL, PLLC                        TUCKER          EDDIE        OH      CV05559019      MCDERMOTT, KEVIN E
TUCKER        LUCY B       MI      17010417NP            MAZUR & KITTEL, PLLC                        VORHIES         CLYDE C      OH      CV08652190      MCDERMOTT, KEVIN E
TURK          CHARLES A    MI      13014054NP            MAZUR & KITTEL, PLLC                        WASHINGTON      ROBERT       OH      CV06589167      MCDERMOTT, KEVIN E
WALTERS       TOMMIE       OH      01-441006-CV          MAZUR & KITTEL, PLLC                        FERRELL         PATRICIA K   MT      DDV07467        MCGARVEY, HEBERLING, SULLIVAN & MCGARVEY
WARE          AD           MI      01-000685-NP          MAZUR & KITTEL, PLLC                        FLATT           MARVIN A     MT      DDV07467        MCGARVEY, HEBERLING, SULLIVAN & MCGARVEY
WATKINS       FRED         MI      16015297NP            MAZUR & KITTEL, PLLC                        HOEFERT         MARTIN L     MT      DDV07467        MCGARVEY, HEBERLING, SULLIVAN & MCGARVEY
WATTS         WILLIE L     MI      17010437NP            MAZUR & KITTEL, PLLC                        JONES           EUGENE H     MT      BDV07184        MCGARVEY, HEBERLING, SULLIVAN & MCGARVEY
WHITCOMB      JACK         MI      02-000155-NP          MAZUR & KITTEL, PLLC                        MCNAIR          CLYSTA J     MT      DDV07467        MCGARVEY, HEBERLING, SULLIVAN & MCGARVEY
WHITE         GLORIA A     MI      13014164NP            MAZUR & KITTEL, PLLC                        MEYER           ROLAND F     MT      DDV07467        MCGARVEY, HEBERLING, SULLIVAN & MCGARVEY
WHITNEY       LYNFORD J    MI      99-93664-NP           MAZUR & KITTEL, PLLC                        NORTON          MARILYN K    MT      DDV07467        MCGARVEY, HEBERLING, SULLIVAN & MCGARVEY
WILSON        ANTHONY L    MI      17004975NP            MAZUR & KITTEL, PLLC                        RINGSBYE        JANICE I     MT      DDV07467        MCGARVEY, HEBERLING, SULLIVAN & MCGARVEY
WILSON        ARTHUR       MI      16012274NP            MAZUR & KITTEL, PLLC                        SKRANAK         LOIS         MT      DDV07467        MCGARVEY, HEBERLING, SULLIVAN & MCGARVEY
WILSON        OSCAR L      MI      16030089NP2           MAZUR & KITTEL, PLLC                        NEDEFF          MICHAEL J    WV      05C2227         MCHUGH WILLIAMS, PLLC
WINTERLEE     HERBERT      MI      16031535NP            MAZUR & KITTEL, PLLC                        ANDERSON        ALBERT       LA      49, 702 'B'     MCKERNAN LAW FIRM
WOLFE         DONALD C     MI      16138615NP            MAZUR & KITTEL, PLLC                        AUZENNE         WILFRED      LA      97-C-4794-D     MCKERNAN LAW FIRM
WOZNIAK       JOANNE       MI      12017104NP            MAZUR & KITTEL, PLLC                        BAILEY          RICHARD N    LA      45,700          MCKERNAN LAW FIRM
WRIGHT        MARION T     MI      16015247NP            MAZUR & KITTEL, PLLC                        BIGGS           NARMOUR G    LA      0061408B        MCKERNAN LAW FIRM
WYATT         GEORGE       MI      00-028578NP           MAZUR & KITTEL, PLLC                        CARLINO         SAMUEL S     LA      443171          MCKERNAN LAW FIRM

                                                                                                                                                            Appendix A - 264
                                      Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                       Desc Main
                                                                                  Document Page 283 of 624
Claimant       Claimant     State                                                                    Claimant      Claimant          State
Last Name      First Name   Filed   Docket Number     Primary Plaintiff Counsel                      Last Name     First Name        Filed   Docket Number         Primary Plaintiff Counsel
CARLISLE       JESSIE E     LA      24,804            MCKERNAN LAW FIRM                              BARNES        ROBERT            MS      2000-118              MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
CARTER         JAMES        LA      1026,664          MCKERNAN LAW FIRM                              BARRIENTES    RENE              TX      02-3395-H             MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
CHANEY         WALKER L     LA      45,700            MCKERNAN LAW FIRM                              BOUCHER       NELSON            MS      2000-118              MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
CHIRO          HENRY J      LA      81341             MCKERNAN LAW FIRM                              BRADY         ADOLFO            TX      01-5-56,514-D         MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
DAVIS          OSCAR        LA      C 444890          MCKERNAN LAW FIRM                              CANTU         GILBERTO          TX      00-141-D              MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
DUNCAN         HENRY        LA      14,767            MCKERNAN LAW FIRM                              COUCH         DAVID D           MS      2000-118              MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
DUPLESSIS      HOLZEN A     LA      59,917            MCKERNAN LAW FIRM                              DAUGHERTY     LAWRENCE          MS      2000-118              MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
DURBIN         ROBERT H     LA      49,399            MCKERNAN LAW FIRM                              DE LA TORRE   JOSE              TX      00-01162-00-0-H       MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
EDWARDS        JESSIE L     LA      45,700            MCKERNAN LAW FIRM                              DICKERSON     KENNETH           MS      2000-118              MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
EDWARDS        WILEY P      LA      49,700 'C'        MCKERNAN LAW FIRM                              DUNCAN        KIRBY             MS      2000-118              MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
FAULK          JOSEPH E     LA      442,996           MCKERNAN LAW FIRM                              ELLIS         MICHAEL           TX      D168441               MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
FORD           GEORGE F     LA      1027338           MCKERNAN LAW FIRM                              EMFINGER      DAISY             MS      2000-118              MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
FORD           THOMAS F     LA      49,700 'C'        MCKERNAN LAW FIRM                              ESCOBAR       JOSE              TX      00-03-38339CV         MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
FRENEAUX       EDWARD E     LA      24,196            MCKERNAN LAW FIRM                              FLORES        CARLOS            TX      00-01162-00-0-H       MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
GRANIER        WELTON J     LA      96-C-1600-D       MCKERNAN LAW FIRM                              FREDERICK     RICHARD           MS      2000-118              MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
GROS           KENNETH J    LA      24,091            MCKERNAN LAW FIRM                              GARCIA        CRESENCIO L       TX      01-5109-0             MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
GUIDRY         PATRICK      LA      24,804            MCKERNAN LAW FIRM                              GARZA         JUAN E            TX      00-03-38339CV         MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
HARTMAN        EUGENE W     LA      47,419            MCKERNAN LAW FIRM                              GORDON        DONNIE P          TX      D170660               MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
HENSON         JOE C        LA      45,700            MCKERNAN LAW FIRM                              GRANT         JOSEPH            MS      2000-118              MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
HICKMAN        CLARENCE     LA      1026,664          MCKERNAN LAW FIRM                              GREEN         JOSEPH W          TX      B164453               MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
HIGGINBOTHAM   DAVID M      LA      45,700            MCKERNAN LAW FIRM                              GUERRA        FILBERTO          TX      030641533CV           MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
HIGGINBOTHAM   LOUIS        LA      C 438084          MCKERNAN LAW FIRM                              HALLIBURTON   WILLIAM           MS      2000-118              MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
HOGAN          DANIEL X     LA      96-C-1600-D       MCKERNAN LAW FIRM                              HAMON         DONALD            TX      00-01162-00-0-H       MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
HOYT           JAMES L      LA      1027473           MCKERNAN LAW FIRM                              HARRIS        DONALD            MS      2000-118              MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
HOYT           JAMES L      LA      433077            MCKERNAN LAW FIRM                              HARRIS        JEROME            MS      2000-118              MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
HYMEL          WARREN P     LA      1028058           MCKERNAN LAW FIRM                              HERRERA       MIGUEL            TX      00-01162-00-0-H       MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
JOHNSON        ALBERT       LA      45,700            MCKERNAN LAW FIRM                              JOHNSON       ANDREW            MS      2000-118              MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
JOHNSON        MEMPHIS      LA      436002-N          MCKERNAN LAW FIRM                              JONES         GLEN L            TX      2001-16088            MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
KELLEY         ELROY        LA      97-761            MCKERNAN LAW FIRM                              KING          JAMES             MS      2000-118              MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
KELLY          HILLARY      LA      C 437976          MCKERNAN LAW FIRM                              KINIKIN       EARNEST R         TX      00-01162-00-0-H       MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
KEOWEN         DANA W       LA      32,115-B          MCKERNAN LAW FIRM                              LASCANO       MIGUEL            TX      02-01876-00-0-E       MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
LASS           ARTHUR A     LA      441113            MCKERNAN LAW FIRM                              MARTINEZ      DIONICO           TX      00-01162-00-0-H       MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
LASS           ARTHUR A     LA      C 432967          MCKERNAN LAW FIRM                              MARTINEZ      RODOLFO R         TX      01-03121-00-0-DD      MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
LAURENDINE     ERNEST L     LA      C 443166          MCKERNAN LAW FIRM                              MEDRANO       MIKE              TX      00-01162-00-0-H       MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
LAWSON         JOSEPH       LA      1026,664          MCKERNAN LAW FIRM                              MINJAREZ      ERNESTO           TX      D115577               MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
LEAR           GORDON W     LA      45,700            MCKERNAN LAW FIRM                              MISSILDINE    JIMMY E           MS      2000-118              MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
LEDOUX         ROBERT L     LA      C 429,885         MCKERNAN LAW FIRM                              RICHARDSON    JAMES A           MS      2000-118              MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
LEJEUNE        JIMMY C      LA      45,700            MCKERNAN LAW FIRM                              ROBLES        GILBERT           TX      01-03447-00-0-F       MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
LEVERSTON      HARRISON     LA      59,917            MCKERNAN LAW FIRM                              ROSALES       ATILANO           TX      0301549000B           MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
LINDSEY        ALBERT D     LA      77854             MCKERNAN LAW FIRM                              ROSALES       JENNIFER          TX      0301549000B           MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
MARCHAND       HENRY J      LA      1027473           MCKERNAN LAW FIRM                              ROSALES       PAUL H            TX      0301549000B           MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
MARIX          JOSEPH H     LA      1026,664          MCKERNAN LAW FIRM                              SANCHEZ       ARMANDO           TX      S-00-5719CV-B         MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
MARTELLO       COSIMO J     LA      45,700            MCKERNAN LAW FIRM                              SCOTT         JAMES             MS      2000-118              MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
MASSA          VICTOR L     LA      96-5806           MCKERNAN LAW FIRM                              SHOWS         JOHN              MS      2000-118              MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
MATHERNE       DOROTHY M    LA      79,097 'E'        MCKERNAN LAW FIRM                              SOTELO        ARMANDO           TX      B-109,215             MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
MITCHELL       ANDERSON     LA      C 429,885         MCKERNAN LAW FIRM                              WELLS         CLARENCE          MS      2000-118              MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
NAVARRE        ROY          LA      45,700            MCKERNAN LAW FIRM                              WHITFIELD     TILDEN S          TX      DC-01-243             MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
NEAL           ROBERT B     LA      24,804            MCKERNAN LAW FIRM                              WILLIAMS      JAMES             MS      2000-118              MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
NESTLER        WILLIAM H    LA      C 444890          MCKERNAN LAW FIRM                              ZEPEDA        SANDRA            TX      0301549000B           MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY
OLIPHANT       ROBERT L     LA      45,700            MCKERNAN LAW FIRM                              FARLEY        KENNETH V ARMST   MS      S89--0518             MCRAE, C R
PARKER         PERCY S      LA      58,834            MCKERNAN LAW FIRM                              ACOSTA        MONSERRATE        NY      1901122015            MEIROWITZ & WASSERBERG, LLP
PICKERING      FORD         LA      1028061           MCKERNAN LAW FIRM                              ARMSTRONG     DALE              NY      8104772017            MEIROWITZ & WASSERBERG, LLP
QUICK          CLARENCE C   LA      0061194D          MCKERNAN LAW FIRM                              BALLONE       JOSEPH            NY      1903022016            MEIROWITZ & WASSERBERG, LLP
REID           KEVLYN E     LA      9603846           MCKERNAN LAW FIRM                              BATTELENE     THOMAS H          NY      1902832016            MEIROWITZ & WASSERBERG, LLP
RICHOUX        ELVIN F      LA      976812            MCKERNAN LAW FIRM                              BATTISTONI    DARIO             NY      1901032015            MEIROWITZ & WASSERBERG, LLP
SAVOIE         ROGER        LA      45,700            MCKERNAN LAW FIRM                              BAYONA        JAIRO             NY      1902372016            MEIROWITZ & WASSERBERG, LLP
SMITH          JOHN C       LA      54,895            MCKERNAN LAW FIRM                              BEAL          GENE A            NY      1901572017            MEIROWITZ & WASSERBERG, LLP
SPANN          NEWMAN N     LA      0061408B          MCKERNAN LAW FIRM                              CASTERELLA    ROBERT            NY      1901332015            MEIROWITZ & WASSERBERG, LLP
SPRADLIN       LEWIS A      LA      47,419            MCKERNAN LAW FIRM                              CHEN          CHI-CHUNG         NY      1901332017            MEIROWITZ & WASSERBERG, LLP
SPRUEL         CLAUDE       LA      24,804            MCKERNAN LAW FIRM                              DAUGHERTY     JOHN              NY      1902482016            MEIROWITZ & WASSERBERG, LLP
TATE           RICHARD D    LA      030174            MCKERNAN LAW FIRM                              DAVIS         DORIS A           NY      1903392016_ADMIN_GP   MEIROWITZ & WASSERBERG, LLP
THORNTON       DONALD R     LA      58,834            MCKERNAN LAW FIRM                              DEANE         SYDNEY P          NY      1902842015            MEIROWITZ & WASSERBERG, LLP
TRABONA        DOUG P       LA      1026,664          MCKERNAN LAW FIRM                              DUNN          THOMAS E          NY      1900512017_ADMIN_GP   MEIROWITZ & WASSERBERG, LLP
VULGAMORE      ROBERT L     LA      45,700            MCKERNAN LAW FIRM                              FAHEY         DANIEL R          NY      1900062016            MEIROWITZ & WASSERBERG, LLP
WATTS          CLEMENT      LA      45,700            MCKERNAN LAW FIRM                              FIGUEROA      EPIFANIO          NY      1901012017            MEIROWITZ & WASSERBERG, LLP
WATTS          MERVIN W     LA      C 429,885         MCKERNAN LAW FIRM                              FIGUEROA      MANUEL            NY      1902472015            MEIROWITZ & WASSERBERG, LLP
WHITTAKER      ABE          LA      59,931            MCKERNAN LAW FIRM                              HANRATH       MARTIN E          NY      1902542017            MEIROWITZ & WASSERBERG, LLP
WISE           ISRAEL       LA      24,059            MCKERNAN LAW FIRM                              HERNANDEZ     IRIS N            NY      1900422016            MEIROWITZ & WASSERBERG, LLP
WRIGHT         DONALD       LA      1026,664          MCKERNAN LAW FIRM                              HILDEBRAND    BERND             NY      1900632016            MEIROWITZ & WASSERBERG, LLP
KNIGHT         LEROY        CA      CIV459139         MCMANIS, FAULKNER & MORGAN                     JACKSON       JAMES A           NY      1903172017            MEIROWITZ & WASSERBERG, LLP
BRADY          ADOLFO       TX      01-5-56,514-D     MCMANUS & CRANE                                KIM           JI H              NY      1902382016            MEIROWITZ & WASSERBERG, LLP
ACKLEY         HAROLD       MS      2000-118          MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY   KNAPP         DAVID             NY      1902822016            MEIROWITZ & WASSERBERG, LLP
ACUNA          MICHELLE     TX      0301549000B       MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY   MCWILLIAMS    DENNIS            NY      1901352016            MEIROWITZ & WASSERBERG, LLP
ANDRUS         EDDIE D      TX      01-05710-00-0-G   MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY   MINES         CARLOS C          NY      1901392017            MEIROWITZ & WASSERBERG, LLP
BARNES         BETTY        MS      2000-118          MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY   PAPPACODA     ANTHONY N         NY      1902222016            MEIROWITZ & WASSERBERG, LLP
BARNES         CLARENCE     MS      2000-118          MCPHERSON, MONK, HUGHES, BRADLEY & WIMBERLEY   ROBERTS       EDWIN E           NY      1902692017            MEIROWITZ & WASSERBERG, LLP

                                                                                                                                                                     Appendix A - 265
                                     Case 17-03105             Doc 164             Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                   Document Page 284 of 624
Claimant     Claimant      State                                                                   Claimant     Claimant      State
Last Name    First Name    Filed   Docket Number     Primary Plaintiff Counsel                     Last Name    First Name    Filed   Docket Number      Primary Plaintiff Counsel
RUSSO        CAROLYN M     NY      1903332015        MEIROWITZ & WASSERBERG, LLP                   FUTRELL      LARRY W       WV      01-C-3963          MICHIE HAMLETT
SCHAFER      BONNIE S      NJ      MIDL670516AS      MEIROWITZ & WASSERBERG, LLP                   GARDNER      JON A         WV      01-C-4019          MICHIE HAMLETT
SIMON        SUSAN K       NY      1902522017        MEIROWITZ & WASSERBERG, LLP                   GOFF         CLAVE A       VA      ADMIN              MICHIE HAMLETT
SNELLGROVE   DONALD        NY      90456017          MEIROWITZ & WASSERBERG, LLP                   GRAHAM       DARRELL       WV      02-C-92            MICHIE HAMLETT
STECKLOFF    ANITA         NY      1902652015        MEIROWITZ & WASSERBERG, LLP                   GRAHAM       DARRELL W     WV      01-C-3833          MICHIE HAMLETT
YAVNER       STANLEY J     NY      1901322017        MEIROWITZ & WASSERBERG, LLP                   GRAY         WORTHINGTON   GA      03VS058252         MICHIE HAMLETT
VELEKEI      THOMAS        CA      746506            METZGER LAW GROUP                             HALL         JERRY W       WV      01-C-4019          MICHIE HAMLETT
CURTIS       JOHN W.       MI      95-501850 NP      MICHAEL B SERLING, PC                         HAMILTON     KAY H         WV      01-C-3999          MICHIE HAMLETT
ALMARODE     VIRGINIA      WV      02-C-19           MICHIE HAMLETT                                HAMILTON     LEWIS N       WV      01-C-3999          MICHIE HAMLETT
ANDERSON     JAMES A       WV      01-C-3916         MICHIE HAMLETT                                HAMMOND      ELLA A        VA      98-283             MICHIE HAMLETT
ARCHER       BEVERLY M     WV      01-C-3933         MICHIE HAMLETT                                HANKS        PARLIE F      WV      01-C-4019          MICHIE HAMLETT
ARRINGTON    ROBERT W      VA      ADMIN             MICHIE HAMLETT                                HARDYMON     NANCY H       WV      01-C-4019          MICHIE HAMLETT
BANKS        EDDIE T       WV      01-C-3801         MICHIE HAMLETT                                HARPER       JAMES A       WV      01-C-4048          MICHIE HAMLETT
BARHAM       LESLIE L      WV      01-C-3801         MICHIE HAMLETT                                HARRIS       MARSHA        WV      01-C-3977          MICHIE HAMLETT
BARNES       JAMES L       WV      01-C-3801         MICHIE HAMLETT                                HARTMAN      JAMES E       WV      01-C-4049          MICHIE HAMLETT
BARRETT      JUANITA J     VA      700CL0704002V04   MICHIE HAMLETT                                HASTY        DAVID C       WV      01-C-3963          MICHIE HAMLETT
BARRETT      JUANITA J     VA      700CL0901227T01   MICHIE HAMLETT                                HESS         VIRGIL L      WV      01-C-4019          MICHIE HAMLETT
BATTLE       HENRY L       WV      01-C-3801         MICHIE HAMLETT                                HICKS        MARGARET D    WV      01-C-3999          MICHIE HAMLETT
BEAHM        JAMES E       WV      01-C-3933         MICHIE HAMLETT                                HILL         CURTIS H      WV      01-C-3963          MICHIE HAMLETT
BEARD        ROBERT L      VA      ADMIN             MICHIE HAMLETT                                HIPPS        MARK H        WV      01-C-3999          MICHIE HAMLETT
BERRY        FRED R        VA      CL0800235600      MICHIE HAMLETT                                HOBBS        JERRY W       WV      01-C-3963          MICHIE HAMLETT
BERRY        JAMES D       VA      CL0501038200      MICHIE HAMLETT                                HODGES       DORIS         WV      02-C-461           MICHIE HAMLETT
BRANHAM      WAYNE L       WV      01-C-3833         MICHIE HAMLETT                                HOLLOWELL    JAMES W       WV      01-C-3963          MICHIE HAMLETT
BRITT        JESSE C       WV      01-C-3801         MICHIE HAMLETT                                HORTON       OTIS R        WV      01-C-3846          MICHIE HAMLETT
BRYANT       STANLEY D     WV      01-C-3933         MICHIE HAMLETT                                HUDSON       EDGAR L       WV      01-C-3833          MICHIE HAMLETT
BURKS        DONALD W      VA      ADMIN             MICHIE HAMLETT                                HUFFMAN      DONALD A      WV      01-C-3846          MICHIE HAMLETT
BURKS        JOHN H        WV      01-C-3933         MICHIE HAMLETT                                HUNT         CARROL J      WV      01-C-3977          MICHIE HAMLETT
BURLEIGH     EUGENE T      WV      01-C-3933         MICHIE HAMLETT                                HURD         HAROLD D      WV      01-C-3846          MICHIE HAMLETT
CABANISS     MICHAEL B     WV      01-C-3833         MICHIE HAMLETT                                INGE         INELL         GA      03VS060634         MICHIE HAMLETT
CARR         JOHN T        WV      01-C-3801         MICHIE HAMLETT                                INGE         WALTER        GA      2003VS060589       MICHIE HAMLETT
CARROLL      ROBERT H      VA      CL00-8310         MICHIE HAMLETT                                ISOM         EMMETT R      WV      01-C-3846          MICHIE HAMLETT
CART         JOHN E        WV      01-C-3823         MICHIE HAMLETT                                JOHNSON      RICHARD S     WV      01-C-3963          MICHIE HAMLETT
CATLETT      WILLIE C      WV      01-C-3933         MICHIE HAMLETT                                JONES        JIMMIE R      VA      770CL0600047000    MICHIE HAMLETT
CHAPMAN      WALTER C      WV      01-C-3801         MICHIE HAMLETT                                JONES        MARION H      WV      01-C-3999          MICHIE HAMLETT
CHEATHAM     ROBERT L      VA      ADMIN             MICHIE HAMLETT                                JONES        NATHANIEL M   VA      770CL01000269-00   MICHIE HAMLETT
CHILDREY     ROY E         WV      01-C-3933         MICHIE HAMLETT                                JONES        WILLIAM R     WV      01-C-3999          MICHIE HAMLETT
CLARK        WILLIE L      WV      01-C-3801         MICHIE HAMLETT                                JORDAN       EARL P        WV      01-C-3999          MICHIE HAMLETT
CLEATIS      LESTER E      VA      ADMIN             MICHIE HAMLETT                                KENNEY       RUFUS R       WV      01-C-3823          MICHIE HAMLETT
COBB         JG            WV      01-C-3801         MICHIE HAMLETT                                KIMBLETON    GRACIE E      WV      01-C-3846          MICHIE HAMLETT
COLE         WILLIAM K     WV      01-C-3916         MICHIE HAMLETT                                KINCAID      PAUL W        WV      01-C-3833          MICHIE HAMLETT
CONDREY      JOSEPH P      VA      CL0800244500      MICHIE HAMLETT                                LAMBERT      HAROLD E      WV      01-C-3823          MICHIE HAMLETT
CRAFTON      HAROLD M      WV      01-C-3916         MICHIE HAMLETT                                LAW          WILLIAM F     NY      1905652012         MICHIE HAMLETT
CREASEY      OCTO J        WV      01-C-3801         MICHIE HAMLETT                                LEE          CHARLES H     WV      01-C-3833          MICHIE HAMLETT
CUTCHINS     LEONARD W     WV      01-C-3801         MICHIE HAMLETT                                LEE          WALTER R      WV      01-C-3999          MICHIE HAMLETT
DALTON       FLOYD D       VA      CL1000009300      MICHIE HAMLETT                                LEITCH       DONALD F      VA      CL0700130500       MICHIE HAMLETT
DAVIS        DONALD J      WV      01-C-3916         MICHIE HAMLETT                                LINEBERRY    MARSHALL J    WV      01-C-3846          MICHIE HAMLETT
DAVIS        MARVIN D      WV      01-C-3823         MICHIE HAMLETT                                LINK         RUBY H        VA      003CL1200012400    MICHIE HAMLETT
DEHART       BERT D        WV      01-C-3916         MICHIE HAMLETT                                LINKOUS      EMMETT M      WV      01-C-3846          MICHIE HAMLETT
DELOATCH     FRANKLIN G    WV      01-C-3801         MICHIE HAMLETT                                LONG         SHIRLEY M     WV      01-C-3846          MICHIE HAMLETT
DOVE         CLAUDE T      WV      01-C-3916         MICHIE HAMLETT                                LONG         WALTER J      WV      01-C-3846          MICHIE HAMLETT
DRAPER       JOSEPH P      WV      01-C-3916         MICHIE HAMLETT                                LOVING       LYLE M        WV      01-C-3846          MICHIE HAMLETT
DUDLEY       CALVIN D      WV      01-C-3933         MICHIE HAMLETT                                LUCION       BEARTRICE B   WV      01-C-3846          MICHIE HAMLETT
DUDLEY       RACHEL W      WV      01-C-3933         MICHIE HAMLETT                                LUCK         WILLIAM E     WV      02-C-20            MICHIE HAMLETT
DUKE         HERBERT T     WV      01-C-3801         MICHIE HAMLETT                                MAHAN        OTIS M        WV      01-C-3977          MICHIE HAMLETT
DUNCAN       CLEVELAND L   VA      003CL1100072700   MICHIE HAMLETT                                MANLEY       ERNEST J      VA      ADMIN              MICHIE HAMLETT
DUNKLEY      GEORGE P      WV      01-C-3933         MICHIE HAMLETT                                MANLEY       LESTER D      VA      ADMIN              MICHIE HAMLETT
DUNN         JOHN          WV      01-C-3916         MICHIE HAMLETT                                MANN         PHYLLIS       WV      01-C-3977          MICHIE HAMLETT
EASON        HUBERT G      WV      01-C-3963         MICHIE HAMLETT                                MANOLEY      ROY E         WV      01-C-3833          MICHIE HAMLETT
EASON        JAMES L       WV      01-C-3963         MICHIE HAMLETT                                MARCELLA     MICKEY D      WV      01-C-3963          MICHIE HAMLETT
EAVES        BENZENER L    WV      01-C-4019         MICHIE HAMLETT                                MASON        JAMES A       WV      01-C-3963          MICHIE HAMLETT
ECKARD       DAVID R       VA      ADMIN             MICHIE HAMLETT                                MCGREGOR     CHESLEY T     VA      CL98-7405          MICHIE HAMLETT
EDWARDS      EMMETT G      VA      CL039621          MICHIE HAMLETT                                MCHONE       BILLY R       WV      01-C-3823          MICHIE HAMLETT
ELLIOTT      ANDREW W      WV      01-C-3933         MICHIE HAMLETT                                MEADOWS      LONNIE L      WV      01-C-3999          MICHIE HAMLETT
ELLIOTT      KENNETH L     WV      01-C-3933         MICHIE HAMLETT                                MILLARD      JAMES A       WV      01-C-3833          MICHIE HAMLETT
EMBREY       WILLIAM L     WV      02-C-31           MICHIE HAMLETT                                MINOR        MAMIE S       VA      700CL0704238V04    MICHIE HAMLETT
FABRIZIO     ROGER D       WV      01-C-3933         MICHIE HAMLETT                                MORRIS       HERMAN D      WV      01-C-3999          MICHIE HAMLETT
FARISS       MANARD O      WV      01-C-4019         MICHIE HAMLETT                                NEWSOME      MARY S        WV      01-C-3846          MICHIE HAMLETT
FARMER       JOHN T        WV      01-C-4019         MICHIE HAMLETT                                NEWSOME      ROMEY W       WV      01-C-4047          MICHIE HAMLETT
FELGENTRE    JOHN J        WV      01-C-3963         MICHIE HAMLETT                                NEWTON       DONALD G      VA      CL1000009400       MICHIE HAMLETT
FERGUSON     WAYNE B       WV      01-C-3933         MICHIE HAMLETT                                NICHOLS      LEONARD W     VA      ADMIN              MICHIE HAMLETT
FISHER       RONALD F      WV      01-C-3999         MICHIE HAMLETT                                NICHOLS      ROBERT W      VA      CL0700165400       MICHIE HAMLETT
FITZGERALD   HERBY W       VA      ADMIN             MICHIE HAMLETT                                NICHOLS      TIMOTHY       WV      02-C-92            MICHIE HAMLETT
FOSTER       JAMES E       WV      01-C-3963         MICHIE HAMLETT                                NOTTINGHAM   WILLIAM D     WV      01-C-4047          MICHIE HAMLETT
FOWLER       STUART W      WV      01-C-3833         MICHIE HAMLETT                                OATES        SIMON E       WV      01-C-3823          MICHIE HAMLETT
FRANKLIN     STELLA L      WV      01-C-3977         MICHIE HAMLETT                                OSBORNE      CURTIS        GA      2004VS061235       MICHIE HAMLETT
FRYER        EDWARD R      WV      01-C-3823         MICHIE HAMLETT                                OWENS        GERALD L      WV      01-C-3823          MICHIE HAMLETT

                                                                                                                                                           Appendix A - 266
                                     Case 17-03105               Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                  Document Page 285 of 624
Claimant      Claimant     State                                                                  Claimant      Claimant     State
Last Name     First Name   Filed   Docket Number      Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number      Primary Plaintiff Counsel
OWENS         JOHN D       WV      01-C-3823          MICHIE HAMLETT                              BAKER         LAMOYNE S    MD      87CG-2526          MILES & STOCKBRIDGE, PC
PALMATEER     CLIFTON O    WV      01-C-3833          MICHIE HAMLETT                              BAKER         ROBERT J     MD      88057508           MILES & STOCKBRIDGE, PC
PARKER        EUGENE D     WV      01-C-3823          MICHIE HAMLETT                              BAKER         THOMAS R     MD      8707-2512          MILES & STOCKBRIDGE, PC
POFF          MICHAEL W    WV      01-C-3878          MICHIE HAMLETT                              BANDELL       LOUIS        MD      87CG-1415/38/85    MILES & STOCKBRIDGE, PC
POWELL        LAWRENCE R   WV      01-C-4047          MICHIE HAMLETT                              BANKARD       WILLIAM G    MD      88CG-407/51/7      MILES & STOCKBRIDGE, PC
PRYOR         RICHARD A    VA      ADMIN              MICHIE HAMLETT                              BARDROFF      HOWARD S     MD      88CG-466/51/65     MILES & STOCKBRIDGE, PC
REED          CHARLES L    WV      01-C-3833          MICHIE HAMLETT                              BARKER        EDGAR        MD      87CG-3678          MILES & STOCKBRIDGE, PC
REESE         LOUIS E      VA      003CL1300001600    MICHIE HAMLETT                              BARKER        JAMES C      MD      87CG-3568/45/38    MILES & STOCKBRIDGE, PC
REESE         MICHAEL A    WV      01-C-4093          MICHIE HAMLETT                              BARLEY        LEWIS L      MD      8727-8733          MILES & STOCKBRIDGE, PC
RICE          MELVIN P     WV      01-C-4067          MICHIE HAMLETT                              BARNES        WARREN F     MD      87CG-1409          MILES & STOCKBRIDGE, PC
RIDDICK       JERRY D      WV      01-C-4047          MICHIE HAMLETT                              BARNETT       WILLIAM F    MD      88CG-515/51/115    MILES & STOCKBRIDGE, PC
RIDEOUT       CARL B       WV      01-C-4047          MICHIE HAMLETT                              BARR          HENRY        MD      88CG-497           MILES & STOCKBRIDGE, PC
RIGGINS       JACKSON B    WV      01-C-3878          MICHIE HAMLETT                              BAUMAN        LEROY A      MD      95048503           MILES & STOCKBRIDGE, PC
ROBINSON      JOHN A       WV      01-C-3878          MICHIE HAMLETT                              BAXLEY        MILTON R     MD      87CG-1510          MILES & STOCKBRIDGE, PC
SALTZER       JOSEPH A     WV      01-C-4067          MICHIE HAMLETT                              BAYNES        JOHN J       MD      87CG-2962-43-32    MILES & STOCKBRIDGE, PC
SAUNDERS      NELSON       VA      770CL990088500     MICHIE HAMLETT                              BAYNES        WILLIAM H    MD      87CG-2948/43/18    MILES & STOCKBRIDGE, PC
SEXTON        ELDEN G      VA      770CL01000270-00   MICHIE HAMLETT                              BEAUDET       JOHN J       MD      87CG-1515          MILES & STOCKBRIDGE, PC
ST. CLAIR     ALLEN        VA      ADMIN              MICHIE HAMLETT                              BEAZLEY       OLIVER B     MD      88179501           MILES & STOCKBRIDGE, PC
STEVENS       CARSON B     WV      01-C-3833          MICHIE HAMLETT                              BECK          HENRY T      MD      87CG1364/38/34     MILES & STOCKBRIDGE, PC
STEWARD       CLEVELAND    WV      01-C-4047          MICHIE HAMLETT                              BECKER        ROBERT J     MD      86CG-865           MILES & STOCKBRIDGE, PC
STOKES        DAVID        WV      01-C-4093          MICHIE HAMLETT                              BECKMAN       JAMES M      MD      87CG-862           MILES & STOCKBRIDGE, PC
STULL         STANFORD R   VA      CL01-8620          MICHIE HAMLETT                              BEGAY         NOTAH        AZ      89-0210            MILES & STOCKBRIDGE, PC
TAYLOR        JOSEPH D     VA      003CL1200072200    MICHIE HAMLETT                              BEGETT        WILLIAM      MD      86CG-1393          MILES & STOCKBRIDGE, PC
TAYLOR        RAY          WV      02-C-14            MICHIE HAMLETT                              BELCHER       CLYDE R      MD      86CG-1097/23127    MILES & STOCKBRIDGE, PC
THOMAS        LARRY D      WV      01-C-4067          MICHIE HAMLETT                              BELL          JAMES M      MD      87CG-3072          MILES & STOCKBRIDGE, PC
THOMPSON      BARBARA S    WV      01-C-3878          MICHIE HAMLETT                              BENDT         CHARLES M    MD      87CG-3718/45188    MILES & STOCKBRIDGE, PC
THOMPSON      RM           WV      01-C-4093          MICHIE HAMLETT                              BENEDICT      FRANK T      MD      89188506           MILES & STOCKBRIDGE, PC
THOMPSON      RANDOLPH     WV      01-C-4093          MICHIE HAMLETT                              BENNETT       BERNARD F    MD      8714-2544          MILES & STOCKBRIDGE, PC
TOPPIN        DURWOOD B    WV      01-C-4047          MICHIE HAMLETT                              BENNETT       EDWIN        MD      87CG-3704          MILES & STOCKBRIDGE, PC
TYREE         MARION D     WV      01-C-4067          MICHIE HAMLETT                              BENNETT       JAMES P      MD      8900-6511          MILES & STOCKBRIDGE, PC
TYREE         MARSHALL L   WV      01-C-4067          MICHIE HAMLETT                              BENNETT       JOHN E       MD      88-3375 HM         MILES & STOCKBRIDGE, PC
UMBARGER      LEWIS M      WV      01-C-3878          MICHIE HAMLETT                              BENTON        GARY L       MD      87CG-3080          MILES & STOCKBRIDGE, PC
VARGO         JOHN C       WV      01-C-4047          MICHIE HAMLETT                              BENTON        HOYLE        MD      87CG-3080          MILES & STOCKBRIDGE, PC
WADE          GEORGE T     WV      01-C-4047          MICHIE HAMLETT                              BERKERIDGE    WILLIAM F    MD      87CG-3074/43/144   MILES & STOCKBRIDGE, PC
WALDEN        HERBERT W    WV      01-C-4067          MICHIE HAMLETT                              BERNACKI      ANTHONY      MD      87352516           MILES & STOCKBRIDGE, PC
WATSON        TIMOTHY A    WV      01-C-4093          MICHIE HAMLETT                              BEVANS        BERNARD M    MD      87CG2504/41/174    MILES & STOCKBRIDGE, PC
WICKLINE      MICHAEL W    WV      01-C-3878          MICHIE HAMLETT                              BIEBLE        ANTON        MD      93176519           MILES & STOCKBRIDGE, PC
WILDE         ARCHIE C     VA      700CL0539780H05    MICHIE HAMLETT                              BILDSTEIN     CHARLES E    MD      88CG-580/51/180    MILES & STOCKBRIDGE, PC
WILLIAMS      ROBERT J     WV      01-C-3878          MICHIE HAMLETT                              BILLUPS       EUGENE       MD      88CG-462           MILES & STOCKBRIDGE, PC
WILLIS        LENNIS M     WV      02-C-213           MICHIE HAMLETT                              BILTZ         GEORGE       MD      85CG-1738          MILES & STOCKBRIDGE, PC
WOLF          LYNN R       VA      CL0700112100       MICHIE HAMLETT                              BIRTCHER      GEORGE       MD      88CG-419           MILES & STOCKBRIDGE, PC
WOOD          GARY L       VA      ADMIN              MICHIE HAMLETT                              BISHOP        FREDDIE      MD      88050524           MILES & STOCKBRIDGE, PC
WOOD          RONALD E     WV      01-C-4067          MICHIE HAMLETT                              BISHOP        GORDON L     MD      87CG-2389/41/59    MILES & STOCKBRIDGE, PC
WOODALL       DENNIS L     WV      01-C-4093          MICHIE HAMLETT                              BITTLE        JAMES A      MD      87CG-1426/38/96    MILES & STOCKBRIDGE, PC
WORLEY        WILLIAM A    WV      01-C-4067          MICHIE HAMLETT                              BLACKMAN      KENNTH O.    MD      90180522           MILES & STOCKBRIDGE, PC
WRIGHT        DENNIS W     WV      01-C-4093          MICHIE HAMLETT                              BLAKE         LEMUEL       MD      87CG-2374          MILES & STOCKBRIDGE, PC
WYRICK        JAMES V      WV      01-C-3878          MICHIE HAMLETT                              BLAUCH        DALE E       MD      3619               MILES & STOCKBRIDGE, PC
YATES         GENEVA B     WV      01-C-3878          MICHIE HAMLETT                              BLUMBERG      JOSEPH       MD      87CG-3576          MILES & STOCKBRIDGE, PC
YATES         MARVIN P     WV      01-C-3878          MICHIE HAMLETT                              BOENING       MARVIN W     MD      86CG-1585/25175    MILES & STOCKBRIDGE, PC
ZIMMERMAN     SHERMAN C    VA      CL01513            MICHIE HAMLETT                              BOER          ATILLIO      MD      8809-1545          MILES & STOCKBRIDGE, PC
ABATO         ANTHONY      MD      87CG-2344          MILES & STOCKBRIDGE, PC                     BOER          UMBERTO      MD      88CG-483           MILES & STOCKBRIDGE, PC
ABBOTT        DELORES      MD      86CG-1472          MILES & STOCKBRIDGE, PC                     BOLANDER      WAYNE N      MD      86CG-1638          MILES & STOCKBRIDGE, PC
ABENDSCHOEN   BRENT        MD      8814-8507          MILES & STOCKBRIDGE, PC                     BOLES         HOWARD       MD      8729-4532          MILES & STOCKBRIDGE, PC
ADAMS         ALBERT W     MD      87CG-3543          MILES & STOCKBRIDGE, PC                     BOLTON        CLIFFORD     MD      87CG-3004          MILES & STOCKBRIDGE, PC
ADAMS         AUDIS        MD      87CG-1362          MILES & STOCKBRIDGE, PC                     BON           JOHN J       MD      88328519           MILES & STOCKBRIDGE, PC
ADY           JAMES L      MD      87CG-2395-41-65    MILES & STOCKBRIDGE, PC                     BONADIO       FRANK C      MD      88CG-547/51/147    MILES & STOCKBRIDGE, PC
ALBERS        JOHN J       MD      90180506           MILES & STOCKBRIDGE, PC                     BORAM         JOHN E       MD      87278588           MILES & STOCKBRIDGE, PC
ALBRIGHT      JOSEPH L     MD      88CG-538/51/138    MILES & STOCKBRIDGE, PC                     BOROWY        STEPHEN      MD      86CG-1466          MILES & STOCKBRIDGE, PC
ALLEN         JAMES A      MD      87-CG-3031         MILES & STOCKBRIDGE, PC                     BORSELLA      FRANK        MD      88CG-598/51/198    MILES & STOCKBRIDGE, PC
ANDERSON      EDWARD       MD      87CG-1375          MILES & STOCKBRIDGE, PC                     BOWERS        FREDDIE A    MD      87CG-1340/38/10    MILES & STOCKBRIDGE, PC
ANDERSON      ROBERT L     MD      94145506           MILES & STOCKBRIDGE, PC                     BOWERS        RAY          MD      86CG-869           MILES & STOCKBRIDGE, PC
ANDRYSIAK     TIMOTHY W    MD      87CG-1428/38/98    MILES & STOCKBRIDGE, PC                     BOWMAN        EDGAR G      MD      87CG-3645          MILES & STOCKBRIDGE, PC
ANELLO        ANTHONY J    MD      87CG-122           MILES & STOCKBRIDGE, PC                     BOYCE         EDWARD       MD      87CG-1471          MILES & STOCKBRIDGE, PC
ANGEL         EARL H       MD      88CG-452           MILES & STOCKBRIDGE, PC                     BOYD          JAMES E      MD      86CG-1089          MILES & STOCKBRIDGE, PC
ARMIGER       GEORGE F     MD      87CG-3676/45146    MILES & STOCKBRIDGE, PC                     BOYD          WILLIAM      MD      87CG-1371          MILES & STOCKBRIDGE, PC
ARMSTRONG     GORDON       MD      87CG-1345/38/18    MILES & STOCKBRIDGE, PC                     BRACEY        VICTOR       MD      90045519           MILES & STOCKBRIDGE, PC
ARNOLD        CHARLES F    MD      87CG-3677/45147    MILES & STOCKBRIDGE, PC                     BRAMBLE       HENRY C      MD      86CG-225           MILES & STOCKBRIDGE, PC
ARNOLD        ROBERT P     MD      87CG-3605/45/75    MILES & STOCKBRIDGE, PC                     BRAY          PATRICIA F   MD      9018-0525          MILES & STOCKBRIDGE, PC
ASH           JOHN D       MD      87181553           MILES & STOCKBRIDGE, PC                     BREEDEN       JAMES E      MD      87CG-3598/45/68    MILES & STOCKBRIDGE, PC
AZZARELLO     SAMUEL J     MD      86CG-862/22/112    MILES & STOCKBRIDGE, PC                     BREEDON       WOODROW W    MD      87CG-2497/41167    MILES & STOCKBRIDGE, PC
BACASTOW      RICHARD T    MD      87CG-3047/43117    MILES & STOCKBRIDGE, PC                     BRENNAN       EDWARD W     MD      88112525           MILES & STOCKBRIDGE, PC
BACCALA       GEORGE H     MD      88CG-465/51/64     MILES & STOCKBRIDGE, PC                     BRESSI        FRANK N      MD      87CG3709/45/179    MILES & STOCKBRIDGE, PC
BADOLATO      EDWARD       MD      88CG-414           MILES & STOCKBRIDGE, PC                     BREWSTER      JUNIOR C     MD      87CG-3655/45125    MILES & STOCKBRIDGE, PC
BAGINSKI      MARION       MD      87CG1383/38/53     MILES & STOCKBRIDGE, PC                     BRICE         WILLIE       MD      87CG-2370          MILES & STOCKBRIDGE, PC
BAILEY        HURBERT P    MD      87CG-3048          MILES & STOCKBRIDGE, PC                     BRITTINGHAM   EDWARDS L    MD      88CG-585/51/185    MILES & STOCKBRIDGE, PC
BAILEY        ROBERT J     MD      87CG-3582/45/52    MILES & STOCKBRIDGE, PC                     BROADWATER    VIRGIL A     MD      8735-2526          MILES & STOCKBRIDGE, PC

                                                                                                                                                          Appendix A - 267
                                      Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                  Document Page 286 of 624
Claimant      Claimant      State                                                                 Claimant        Claimant     State
Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel                   Last Name       First Name   Filed   Docket Number      Primary Plaintiff Counsel
BROOKS        CALVIN D      MD      87CG-1522/38192   MILES & STOCKBRIDGE, PC                     COTELLIS        STEPHEN      MD      87CG-611/35/381    MILES & STOCKBRIDGE, PC
BROOKS        CARLTON W     MD      88CG-415/51/15    MILES & STOCKBRIDGE, PC                     COUGHLIN        WILLIAM M    MD      84CG-216           MILES & STOCKBRIDGE, PC
BROOKS        GEORGE E      MD      8710-0514         MILES & STOCKBRIDGE, PC                     COUNTS          JESSE        MD      88103541           MILES & STOCKBRIDGE, PC
BROWN         ALBERT E      MD      8807-1547         MILES & STOCKBRIDGE, PC                     COVEY           WILLIAM L    MD      87CG-3675/45145    MILES & STOCKBRIDGE, PC
BROWN         CURTIS J      MD      86CG-1639         MILES & STOCKBRIDGE, PC                     COVTSOVASILIS   ANOSTAS      MD      8821-1527          MILES & STOCKBRIDGE, PC
BROWN         EARL          MD      9012-2503         MILES & STOCKBRIDGE, PC                     COWAN           FRANKLIN D   MD      87CG-3060/43130    MILES & STOCKBRIDGE, PC
BROWN         FREDERICK L   MD      86CG-1006/23/36   MILES & STOCKBRIDGE, PC                     CRAWFORD        BASIL        MD      87CG-3672          MILES & STOCKBRIDGE, PC
BROWN         PHILLIP D     MD      87CG-2436/41106   MILES & STOCKBRIDGE, PC                     CREIGHTON       MARSHALL K   MD      87CG-3651/45121    MILES & STOCKBRIDGE, PC
BROWN         REXFORD A     MD      89125503          MILES & STOCKBRIDGE, PC                     CREMEN          JAMES C      MD      88148515           MILES & STOCKBRIDGE, PC
BROWN         ROBERT E      MD      9024-2508         MILES & STOCKBRIDGE, PC                     CROCETTI        HOWARD G     MD      88179509           MILES & STOCKBRIDGE, PC
BRUBACH       RICHARD       MD      89094503          MILES & STOCKBRIDGE, PC                     CROCETTI        LOUIS C      MD      88162503           MILES & STOCKBRIDGE, PC
BRUMWELL      JOSEPH L      MD      87CG-1439         MILES & STOCKBRIDGE, PC                     CULBERTSON      BOOKER T     MD      88CG-447/51/47     MILES & STOCKBRIDGE, PC
BUCKHEIT      WILLIAM       MD      87CG-2997/43/67   MILES & STOCKBRIDGE, PC                     CURRY           GLENN W      MD      87CG2986/43/56     MILES & STOCKBRIDGE, PC
BUCKLER       DEBORAH E     MD      UNKNOWN           MILES & STOCKBRIDGE, PC                     CURRY           JOHN M       MD      8807-1550          MILES & STOCKBRIDGE, PC
BUCZEK        JOHN M        MD      88281503          MILES & STOCKBRIDGE, PC                     CUSIMANO        FRED J       MD      87CG-3711/45181    MILES & STOCKBRIDGE, PC
BULLOCK       HARVEY        MD      87CG-1460         MILES & STOCKBRIDGE, PC                     DAHLKE          KURT H       MD      87CG-2499-41-169   MILES & STOCKBRIDGE, PC
BURGAN        GEORGE        MD      88CG-599          MILES & STOCKBRIDGE, PC                     DAILY           WILLIAM J    MD      88179502           MILES & STOCKBRIDGE, PC
BURGER        CLAYTON L     MD      87CG-2474/41144   MILES & STOCKBRIDGE, PC                     DALEY           ELEANOR      MD      87CG-1475          MILES & STOCKBRIDGE, PC
BURGER        RICHARD D     MD      87CG-2475/41145   MILES & STOCKBRIDGE, PC                     DALTON          JOHN T       MD      88-091539          MILES & STOCKBRIDGE, PC
BURKE         JOHN W        MD      87CG-2489         MILES & STOCKBRIDGE, PC                     DANCY           ISHAM        MD      87CG-1486          MILES & STOCKBRIDGE, PC
BURNETT       RAYMOND S     MD      88112529          MILES & STOCKBRIDGE, PC                     DAUSES          JOSEPH F     MD      8707-9511          MILES & STOCKBRIDGE, PC
BUSCEMI       MARIO         MD      88091547          MILES & STOCKBRIDGE, PC                     DAVENPORT       CHARLES R    MD      87CG-3548/45/18    MILES & STOCKBRIDGE, PC
BUSCHMAN      WILLIAM J     MD      87CG-3073/43143   MILES & STOCKBRIDGE, PC                     DAVIS           DONALD       MD      87CG-1485          MILES & STOCKBRIDGE, PC
BUTCHER       KENT H        MD      87CG-3603         MILES & STOCKBRIDGE, PC                     DAVIS           EARL L       MD      8818-3526          MILES & STOCKBRIDGE, PC
BUTRIM        JOHN A        MD      8628-7041         MILES & STOCKBRIDGE, PC                     DAVIS           ERNEST       MD      87CG-2386          MILES & STOCKBRIDGE, PC
BUTT          JAMES A       MD      88CG-581          MILES & STOCKBRIDGE, PC                     DAVIS           FLOYD R      MD      8705-8568          MILES & STOCKBRIDGE, PC
BUTZ          JOHN H        MD      87CG-1425         MILES & STOCKBRIDGE, PC                     DAVIS           GEORGE H     MD      88CG-561           MILES & STOCKBRIDGE, PC
CAHILL        DENNIS        MD      90002512          MILES & STOCKBRIDGE, PC                     DAVIS           JOHN E       MD      8912-5508          MILES & STOCKBRIDGE, PC
CAIN          JOAN M        MD      88CG-445          MILES & STOCKBRIDGE, PC                     DAVIS           WILBUR       MD      87CG-1499          MILES & STOCKBRIDGE, PC
CAIN          ROBERT F      MD      87CG-2343         MILES & STOCKBRIDGE, PC                     DAVIS           WILLIAM E    MD      96-753             MILES & STOCKBRIDGE, PC
CAIRENS       BILLY D       MD      8721-2526         MILES & STOCKBRIDGE, PC                     DEAN            NORMAN L     MD      87CG-1374          MILES & STOCKBRIDGE, PC
CALVERT       WILLIAM S     MD      89340508          MILES & STOCKBRIDGE, PC                     DECARLO         ANGELO       MD      88041527           MILES & STOCKBRIDGE, PC
CAMPBELL      HENRY         MD      87CG-3667         MILES & STOCKBRIDGE, PC                     DEFEO           VICTOR       MD      88183533           MILES & STOCKBRIDGE, PC
CANNELLA      SANTINO       MD      87CG-1500/38170   MILES & STOCKBRIDGE, PC                     DELORIERS       JOHN P       MD      87CG-1452/38122    MILES & STOCKBRIDGE, PC
CAPERNA       MOODY         MD      87CG-1412         MILES & STOCKBRIDGE, PC                     DEMENA          RUSSELL H    MD      8727-8607          MILES & STOCKBRIDGE, PC
CAPERNA       MOODY T       MD      90274556          MILES & STOCKBRIDGE, PC                     DEMORY          RAYMOND      MD      8909-4515          MILES & STOCKBRIDGE, PC
CARETTI       LOUIS S       MD      86CG-735          MILES & STOCKBRIDGE, PC                     DEMSKI          FELIX J      MD      87170521           MILES & STOCKBRIDGE, PC
CARNES        CHARLES       MD      8832-8535         MILES & STOCKBRIDGE, PC                     DENTON          JACK A       MD      8727-8675          MILES & STOCKBRIDGE, PC
CARNES        CHARLES L     MD      88CG-431/51/31    MILES & STOCKBRIDGE, PC                     DERRY           MELVIN L     MD      8727-8675          MILES & STOCKBRIDGE, PC
CARPENTER     BERNARD       MD      87CG-2341/41/11   MILES & STOCKBRIDGE, PC                     DESANTIS        ENZO         MD      87CG-2440          MILES & STOCKBRIDGE, PC
CARR          ROBERT F      MD      87CG-2952         MILES & STOCKBRIDGE, PC                     DEVAUGHN        JOHN A       MD      88041528           MILES & STOCKBRIDGE, PC
CARRE         HORACE C      MD      88CG-582          MILES & STOCKBRIDGE, PC                     DEWITT          TRAVICE E    MD      88091548           MILES & STOCKBRIDGE, PC
CARROLL       ROBERT E      MD      87CG-3644/45114   MILES & STOCKBRIDGE, PC                     DIEM            JOSEPH W     MD      87CG-2512/41102    MILES & STOCKBRIDGE, PC
CARTER        JAMES         MD      90054503          MILES & STOCKBRIDGE, PC                     DIETER          HARRY J      MD      86CG-1006          MILES & STOCKBRIDGE, PC
CASCIO        PAUL J        MD      87CG-123/34/261   MILES & STOCKBRIDGE, PC                     DIETERICH       FLOYD R      MD      8704-4076          MILES & STOCKBRIDGE, PC
CASEY         JOHN W        MD      90194512          MILES & STOCKBRIDGE, PC                     DIETRICH        CHARLES M    MD      87CG-2432/41102    MILES & STOCKBRIDGE, PC
CATTERTON     ROBERT E      MD      87CG-2335/41/5    MILES & STOCKBRIDGE, PC                     DOAK            HOWARD       MD      88057515           MILES & STOCKBRIDGE, PC
CAVASINA      JAMES V       MD      87CG-2406/41/76   MILES & STOCKBRIDGE, PC                     DOCKINS         ROBERT N     MD      89216510           MILES & STOCKBRIDGE, PC
CHAPPELL      BENJAMIN      MD      87CG-3669         MILES & STOCKBRIDGE, PC                     DODSON          WILLIAM E    MD      87CG-1377          MILES & STOCKBRIDGE, PC
CHERRY        JOSEPH J      MD      86-2120 M         MILES & STOCKBRIDGE, PC                     DONALDSON       EUGENE       MD      88071552           MILES & STOCKBRIDGE, PC
CHMIELEWSKI   EDWARD N      MD      87CG-2418/41/88   MILES & STOCKBRIDGE, PC                     DORBA           EDWARD       MD      8719-1501          MILES & STOCKBRIDGE, PC
CHRISTY       ROBERT E      MD      87-CG-1385        MILES & STOCKBRIDGE, PC                     DOWDY           WILLIAM C    MD      87CG-2347/41/17    MILES & STOCKBRIDGE, PC
CIARPELLA     JOHN F        MD      87CG-3714/45184   MILES & STOCKBRIDGE, PC                     DOXZON          EDGAR R      MD      86CG-1095/23125    MILES & STOCKBRIDGE, PC
CITTERMAN     ANZELM        MD      87CG-1511/38181   MILES & STOCKBRIDGE, PC                     DROUILLARD      DONALD       MD      87CG-1479/38149    MILES & STOCKBRIDGE, PC
CLARK         GERALD J      MD      8710-6504         MILES & STOCKBRIDGE, PC                     DUFFIELD        MARVIN       MD      8821-1528          MILES & STOCKBRIDGE, PC
CLARK         WILLIAM H     MD      87CG-1444         MILES & STOCKBRIDGE, PC                     DUNAHUGH        RAYMOND      MD      87CG-3716/45186    MILES & STOCKBRIDGE, PC
CLEMENTS      WILLIAM D     MD      87CG-1334/38/4    MILES & STOCKBRIDGE, PC                     DUNN            CLIFTON F    MD      88041529           MILES & STOCKBRIDGE, PC
CLIFTON       JOSEPH W      MD      87CG-3129/43199   MILES & STOCKBRIDGE, PC                     DUNNIGAN        JAMES V      MD      87CG-2466/41136    MILES & STOCKBRIDGE, PC
COLEMAN       EDWARD L      MD      87CG-3071/43141   MILES & STOCKBRIDGE, PC                     DURHAM          EVERETTE     MD      87CG-1408/38/78    MILES & STOCKBRIDGE, PC
COLEMAN       LACEY E       MD      88112524          MILES & STOCKBRIDGE, PC                     EADY            LEON         MD      87CG-3033          MILES & STOCKBRIDGE, PC
COLLEY        JACK C        MD      87CG-3068         MILES & STOCKBRIDGE, PC                     EARHARDT        JOHN A       MD      87CG-2491          MILES & STOCKBRIDGE, PC
COLLISON      KENNING T     MD      87CG-3580/45/50   MILES & STOCKBRIDGE, PC                     EBERLING        GEORGE W     MD      87CG-2404/41/74    MILES & STOCKBRIDGE, PC
COMBS         GILBERT A     MD      87CG-3011/43/81   MILES & STOCKBRIDGE, PC                     EHLERS          ROBERT L     MD      90236502           MILES & STOCKBRIDGE, PC
COMER         JAMES C       MD      8710-0527         MILES & STOCKBRIDGE, PC                     ELIAS           JOHN         MD      87CG-1480          MILES & STOCKBRIDGE, PC
COMOTTO       ELMO J        MD      88CG-491/51/91    MILES & STOCKBRIDGE, PC                     ELLERS          GEORGE C     MD      87CG-3594/45/64    MILES & STOCKBRIDGE, PC
COMOTTO       LEO           MD      88CG487/51/87     MILES & STOCKBRIDGE, PC                     ELLIGSON        EDWARD J     MD      88057516           MILES & STOCKBRIDGE, PC
CONN          JACOB         MD      8707-9594         MILES & STOCKBRIDGE, PC                     ETHEM           WALTER       MD      87CG-3702          MILES & STOCKBRIDGE, PC
COOK          HARRY H       MD      87CG-2937/43/7    MILES & STOCKBRIDGE, PC                     EVANS           DANIEL       MD      87CG-2388          MILES & STOCKBRIDGE, PC
COOK          WILLIAM L     MD      87CG-1350/38/20   MILES & STOCKBRIDGE, PC                     EYLER           RONALD E     MD      87CG3685/45/155    MILES & STOCKBRIDGE, PC
COOPER        JOHN J        MD      87294537          MILES & STOCKBRIDGE, PC                     FARAONE         HENRY J      MD      87CG-3720-45190    MILES & STOCKBRIDGE, PC
COOPER        RAYMOND       MD      87CG-1470         MILES & STOCKBRIDGE, PC                     FARINETTI       CHARLES      MD      86CG216 1/216      MILES & STOCKBRIDGE, PC
CORBITT       BILLY         MD      84CG-215          MILES & STOCKBRIDGE, PC                     FARROW          JULIUS R     MD      88071553           MILES & STOCKBRIDGE, PC
CORRELL       CALVIN        MD      86CG-1088         MILES & STOCKBRIDGE, PC                     FARVER          LEROY A      MD      8807-1554          MILES & STOCKBRIDGE, PC
CORRELL       LILLIAN H     MD      88CG-537/51/137   MILES & STOCKBRIDGE, PC                     FEAGINS         THOMAS       MD      87CG-2968-43-38    MILES & STOCKBRIDGE, PC
COSSENTINO    LOUIS         MD      87CG-2345/41/16   MILES & STOCKBRIDGE, PC                     FEDDON          WALTER L     MD      87CG-2391-41-61    MILES & STOCKBRIDGE, PC
COSTELLO      JOHN P        MD      86CG-1550         MILES & STOCKBRIDGE, PC                     FENNELLY        ROBERT D     MD      88041531           MILES & STOCKBRIDGE, PC

                                                                                                                                                            Appendix A - 268
                                      Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                   Document Page 287 of 624
Claimant      Claimant      State                                                                  Claimant         Claimant        State
Last Name     First Name    Filed   Docket Number      Primary Plaintiff Counsel                   Last Name        First Name      Filed   Docket Number       Primary Plaintiff Counsel
FENWICH       HARRT N       MD      87CG-1211/37231    MILES & STOCKBRIDGE, PC                     HALL            EDWARD L         MD      8727-8595           MILES & STOCKBRIDGE, PC
FERRANTE      RAYMOND S     MD      88CG-486/51/86     MILES & STOCKBRIDGE, PC                     HALL            GUY L            MD      87CG-2410           MILES & STOCKBRIDGE, PC
FERRARE       MITCHELL J    MD      87CG-1488/38158    MILES & STOCKBRIDGE, PC                     HALL            LEONARD C        MD      85-CG-268 6/253     MILES & STOCKBRIDGE, PC
FERRETTI      PASCHAL C     MD      87CG-1497/38167    MILES & STOCKBRIDGE, PC                     HALL            PERCY L          MD      87CG-2360           MILES & STOCKBRIDGE, PC
FIELDS        FRANCIS J     MD      86CG-397-20-167    MILES & STOCKBRIDGE, PC                     HALLBROOK       FREED            MD      87CG-1342           MILES & STOCKBRIDGE, PC
FIKE          WILBUR W      MD      8814-8503          MILES & STOCKBRIDGE, PC                     HAM             MACK             MD      88CG-506            MILES & STOCKBRIDGE, PC
FIRENZA       VICTOR        MD      87CG-1464-38-134   MILES & STOCKBRIDGE, PC                     HAMILL          HARRY F.         MD      86CG727/21/227      MILES & STOCKBRIDGE, PC
FISCHER       JOHN H        MD      87CG-1524/38194    MILES & STOCKBRIDGE, PC                     HAMILTON        CLARENCE         MD      87CG-3649/45119     MILES & STOCKBRIDGE, PC
FISHER        WILLIAM E     MD      88CG-464/51/64     MILES & STOCKBRIDGE, PC                     HANKEY          GORDON H         MD      88041535            MILES & STOCKBRIDGE, PC
FISHPAW       HERBERT L     MD      87CG-3079/43149    MILES & STOCKBRIDGE, PC                     HANKINS         RAYMOND          MD      88057519            MILES & STOCKBRIDGE, PC
FLACK         ALBERT        MD      87CG-1472          MILES & STOCKBRIDGE, PC                     HARKUM          JEROME B.        MD      89195513            MILES & STOCKBRIDGE, PC
FLEEGAL       JAMES         MD      87CG-371945-89     MILES & STOCKBRIDGE, PC                     HARRER          JOHN A           MD      87-CG-3695 45/165   MILES & STOCKBRIDGE, PC
FLEMING       BERNARD       MD      8627-5044          MILES & STOCKBRIDGE, PC                     HARRIS          ALLEN L          MD      8919-5514           MILES & STOCKBRIDGE, PC
FOARD         WILLIAM C     MD      88CG-408/51/8      MILES & STOCKBRIDGE, PC                     HARRIS          JAMES            MD      87CG-1162           MILES & STOCKBRIDGE, PC
FOREMAN       LEONARD C     MD      87CG-1373/38/43    MILES & STOCKBRIDGE, PC                     HARRIS          WALTER           MD      87CG-3039           MILES & STOCKBRIDGE, PC
FORNEY        NELLO L       MD      88112511           MILES & STOCKBRIDGE, PC                     HARRIS          WILLIAM          MD      87CG-858            MILES & STOCKBRIDGE, PC
FORT          PAUL E        MD      87CG-2333          MILES & STOCKBRIDGE, PC                     HARRIS          WILLIAM P        MD      87CG-858/36/228     MILES & STOCKBRIDGE, PC
FORTE         MARVIN H      MD      87CG-2530          MILES & STOCKBRIDGE, PC                     HARRISON        BENNIE F         MD      87CG-3031/43102     MILES & STOCKBRIDGE, PC
FORTSON       CURTIS        MD      90187520           MILES & STOCKBRIDGE, PC                     HARRISON        KENNETH          MD      87CG-3674/45144     MILES & STOCKBRIDGE, PC
FOUNTAIN      HARRY         MD      86CG-655-21-155    MILES & STOCKBRIDGE, PC                     HARRY           WILLIAM R        MD      87CG-2528/41198     MILES & STOCKBRIDGE, PC
FOWLER        EXCEL         MD      87CG-2384          MILES & STOCKBRIDGE, PC                     HART            WILLIAM S.       MD      8925-8542           MILES & STOCKBRIDGE, PC
FRANCE        LAWRENCE B    MD      87CG-3087/43157    MILES & STOCKBRIDGE, PC                     HARTMAN         ALBERT A         MD      87CG-0610           MILES & STOCKBRIDGE, PC
FRANCESE      JOSEPH        MD      87CG-3660          MILES & STOCKBRIDGE, PC                     HARTMAN         VALENTINE F      MD      88041536            MILES & STOCKBRIDGE, PC
FRANCOIS      ANDRE J       MD      86CG-638           MILES & STOCKBRIDGE, PC                     HARVEY          ROBERT B         MD      88057543            MILES & STOCKBRIDGE, PC
FRANGAS       GEORGE N      MD      86CG-1641          MILES & STOCKBRIDGE, PC                     HASTINGS        CARL             MD      87CG-1365           MILES & STOCKBRIDGE, PC
FRANZ         WILLIAM E     MD      86CG-1641          MILES & STOCKBRIDGE, PC                     HAWKINS         LEROY            MD      87CG-2364           MILES & STOCKBRIDGE, PC
FRATE         JOSEPH F      MD      88179505           MILES & STOCKBRIDGE, PC                     HAWKINS         LEROY            MD      88CG-416            MILES & STOCKBRIDGE, PC
FREEMAN       ALEXANDER     MD      88041533           MILES & STOCKBRIDGE, PC                     HAWLEY          VERNON           MD      8807-1557           MILES & STOCKBRIDGE, PC
FREEMAN       JOHNNIE       MD      87CG-3022          MILES & STOCKBRIDGE, PC                     HAYDEN          CONWAY           MD      8706-5590           MILES & STOCKBRIDGE, PC
FRITSCH       CHARLES       MD      88183519           MILES & STOCKBRIDGE, PC                     HAYSLETT        RALPH            MD      87CG-3531/45/1      MILES & STOCKBRIDGE, PC
FRONEBERGER   AC            MD      87CG-2385          MILES & STOCKBRIDGE, PC                     HEALY           LESLIE           MD      88CG-412            MILES & STOCKBRIDGE, PC
FULWOOD       JOSEPH        MD      87CG-2385          MILES & STOCKBRIDGE, PC                     HEAYN           LESLIE           MD      88CG-412            MILES & STOCKBRIDGE, PC
FUXMAN        SIDNEY M      MD      8712-8501          MILES & STOCKBRIDGE, PC                     HECKLER         EARL J           MD      87CG-2955           MILES & STOCKBRIDGE, PC
GABBERT       EUGENE W      MD      8727-8696          MILES & STOCKBRIDGE, PC                     HENDRICKS       HAROLD D         MD      86CG-1635/26/25     MILES & STOCKBRIDGE, PC
GALLAGHER     CHARLES W     MD      87CG-3715/45185    MILES & STOCKBRIDGE, PC                     HENRY           WILLIAM L        MD      8706-5583           MILES & STOCKBRIDGE, PC
GALSTER       ROBERT        MD      88-041534          MILES & STOCKBRIDGE, PC                     HENRY           WILLIAM L        MD      87CG-3052           MILES & STOCKBRIDGE, PC
GARNER        WARREN B      MD      88CG-595/51/195    MILES & STOCKBRIDGE, PC                     HEPDING         JAMES M          MD      8716-3513           MILES & STOCKBRIDGE, PC
GARRIGAN      WILLIAM       MD      90250505           MILES & STOCKBRIDGE, PC                     HETRICK         ARTHURE H        MD      87CG-2964/43/43     MILES & STOCKBRIDGE, PC
GASIOROWSKI   FRANCIS       MD      87CG-3710/45180    MILES & STOCKBRIDGE, PC                     HIGBEE          THEODORE J       MD      87CG-3571/45/41     MILES & STOCKBRIDGE, PC
GASKINS       HARRY H       MD      87CG-3729/45199    MILES & STOCKBRIDGE, PC                     HILL            ROBERT J         MD      8711-4513           MILES & STOCKBRIDGE, PC
GEDDEN        WILLIAM E.    MD      89223508           MILES & STOCKBRIDGE, PC                     HILS            ANDREW           MD      89026520            MILES & STOCKBRIDGE, PC
GEE           FRANCIS       MD      87310537           MILES & STOCKBRIDGE, PC                     HINES           AVON M.          MD      90156521            MILES & STOCKBRIDGE, PC
GEORGE        RONALD W      MD      87CG-842/36/212    MILES & STOCKBRIDGE, PC                     HINKE           CLARENCE H       MD      87CG-3596/45/66     MILES & STOCKBRIDGE, PC
GEPPI         JOSEPH A      MD      88CG-514           MILES & STOCKBRIDGE, PC                     HIRONS          RAY J            MD      88057521            MILES & STOCKBRIDGE, PC
GERLACH       ADAM C        MD      87CG-124/34/262    MILES & STOCKBRIDGE, PC                     HIRSCH          RICHARD E        MD      87CG-959            MILES & STOCKBRIDGE, PC
GERMAN        GARRETT L     MD      87CG-860/36/230    MILES & STOCKBRIDGE, PC                     HOGAN           ROBERT J         MD      88152512            MILES & STOCKBRIDGE, PC
GERMAN        WILLIAM F     MD      87CG-2402/41/72    MILES & STOCKBRIDGE, PC                     HOLBROOK        CHARLES C        MD      87CG-2470/41140     MILES & STOCKBRIDGE, PC
GIANOTTI      JOHN R        MD      87CG-3549/45/19    MILES & STOCKBRIDGE, PC                     HOLLAND         JOHN             MD      87CG-3539/45/9      MILES & STOCKBRIDGE, PC
GIBSON        FREDDIE L     MD      87278770           MILES & STOCKBRIDGE, PC                     HOLMES          ROBERT           MD      90194529            MILES & STOCKBRIDGE, PC
GILBERT       GROVER        MD      87278770           MILES & STOCKBRIDGE, PC                     HOLTZNER        WILLIAM W        MD      87CG01469/38139     MILES & STOCKBRIDGE, PC
GILL          VICTOR        MD      86CG-1089          MILES & STOCKBRIDGE, PC                     HOOK            GEORGE B.        MD      87CG                MILES & STOCKBRIDGE, PC
GILLIAM       GARNELL       MD      8818-7501          MILES & STOCKBRIDGE, PC                     HORAN           HARRY A          MD      87CG-2492           MILES & STOCKBRIDGE, PC
GISCHEL       JOHN          MD      87CG-1393          MILES & STOCKBRIDGE, PC                     HORN            FRANKLIN C       MD      88091535            MILES & STOCKBRIDGE, PC
GIZINSKI      LEONARD       MD      86-2870 JFM        MILES & STOCKBRIDGE, PC                     HORN            GEORGE W         MD      88057522            MILES & STOCKBRIDGE, PC
GLAB          ERNEST R      MD      86CG-1082 23/112   MILES & STOCKBRIDGE, PC                     HORN            GEORGE W.        MD      85CG-3326           MILES & STOCKBRIDGE, PC
GLASS         GEORGE V      MD      86CG-1642          MILES & STOCKBRIDGE, PC                     HORNER          RAYMOND          MD      87CG-3560           MILES & STOCKBRIDGE, PC
GMUREK        JOHN A        MD      86CG-3236          MILES & STOCKBRIDGE, PC                     HOUCK           GEORGE H         MD      8807-1558           MILES & STOCKBRIDGE, PC
GOLABIESKI    RICHARD M     MD      88CG-574/51/174    MILES & STOCKBRIDGE, PC                     HOUSE           DEWITT           MD      87CG-3127           MILES & STOCKBRIDGE, PC
GOLDSTEIN     MOSES         MD      CAL89-05233        MILES & STOCKBRIDGE, PC                     HOUSE           LAWRENCE         MD      88CG-504 51/104     MILES & STOCKBRIDGE, PC
GOLUMBEK      ALPHONSE      MD      87CG-1492/38162    MILES & STOCKBRIDGE, PC                     HOUSER          CHARLES          MD      89062507            MILES & STOCKBRIDGE, PC
GOODMAN       CHARLES       MD      87CG-3026          MILES & STOCKBRIDGE, PC                     HOWELL          DILLARD O. SR.   MD      8705-8521           MILES & STOCKBRIDGE, PC
GOODSON       THOMAS C      MD      8705-8552          MILES & STOCKBRIDGE, PC                     HOWELL          HENRY            MD      87CG-3671           MILES & STOCKBRIDGE, PC
GOSS          DAVID         MD      87CG-1380          MILES & STOCKBRIDGE, PC                     HRISANTHACOPOUL SAVAS G          MD      87CG-252/41/191     MILES & STOCKBRIDGE, PC
GRAHAM        LINN JR. E.   MD      8707-2514          MILES & STOCKBRIDGE, PC                     HRYB            WALTER           MD      88179507            MILES & STOCKBRIDGE, PC
GREBE         JAMES C.      MD      88CG-428           MILES & STOCKBRIDGE, PC                     HUBBLE          CHARLES          MD      8910-4517           MILES & STOCKBRIDGE, PC
GREEN         GEORGE A      MD      8729-4507          MILES & STOCKBRIDGE, PC                     HUNT            HOUSTON          MD      87CG-3688           MILES & STOCKBRIDGE, PC
GREEN         HENRY         MD      87CG-3023          MILES & STOCKBRIDGE, PC                     HURLEY          ALBERT E         MD      87CG-1413           MILES & STOCKBRIDGE, PC
GREEN         JAMES         MD      8927-9511          MILES & STOCKBRIDGE, PC                     HURTT           KENNETH R        MD      CAL89-07302         MILES & STOCKBRIDGE, PC
GREGORY       GEORGE        MD      87CG-3040          MILES & STOCKBRIDGE, PC                     IRVIN           CHARLES          MD      87CG-1341           MILES & STOCKBRIDGE, PC
GREGORY       MILTON A      MD      8727-8565          MILES & STOCKBRIDGE, PC                     ISENHART        JAMES            MD      90222519            MILES & STOCKBRIDGE, PC
GREGORY       SANDY A       MD      8718-7542          MILES & STOCKBRIDGE, PC                     JACKMAN         JOHN F           MD      87CG-3546           MILES & STOCKBRIDGE, PC
GROB          JOHN          MD      87CG-0631          MILES & STOCKBRIDGE, PC                     JACKSON         LUCIOUS          MD      88057523            MILES & STOCKBRIDGE, PC
GRUBE         JOSEPH C      MD      87CG-1421          MILES & STOCKBRIDGE, PC                     JACKSON         NATHANIEL        MD      89209522            MILES & STOCKBRIDGE, PC
GUYTON        WILSON        MD      87CG-2969          MILES & STOCKBRIDGE, PC                     JACOBS          GEORGE H         MD      87CG-3082/43152     MILES & STOCKBRIDGE, PC
HAFFNER       JOHN J        MD      89069513           MILES & STOCKBRIDGE, PC                     JACOBS          LEON J.          MD      8705-8515           MILES & STOCKBRIDGE, PC
HALE          ROBERT C      MD      89279513           MILES & STOCKBRIDGE, PC                     JACQUE          GERALD F.        MD      8713-5587           MILES & STOCKBRIDGE, PC

                                                                                                                                                                  Appendix A - 269
                                          Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                      Document Page 288 of 624
Claimant      Claimant          State                                                                 Claimant     Claimant          State
Last Name     First Name        Filed   Docket Number     Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number     Primary Plaintiff Counsel
JAMES         FREDDIE           MD      98114519CX826     MILES & STOCKBRIDGE, PC                     LANG         RICHARD           MD      86CG-3054         MILES & STOCKBRIDGE, PC
JAMISON       JAMES J.          MD      86CG-905          MILES & STOCKBRIDGE, PC                     LANGLEY      JOSEPH T          MD      87CG-3550/45/20   MILES & STOCKBRIDGE, PC
JANKIEWICZ    WILLIAM J.        MD      88029516          MILES & STOCKBRIDGE, PC                     LAVARDERA    PAUL C            MD      88CG-486/51/89    MILES & STOCKBRIDGE, PC
JANNEY        WALKER R. V EAG   MD      88112513          MILES & STOCKBRIDGE, PC                     LEACH        JODELINE          MD      90187534          MILES & STOCKBRIDGE, PC
JARRETT       RICHARD           MD      94343606          MILES & STOCKBRIDGE, PC                     LEAKE        REESE R           MD      87CG-2472         MILES & STOCKBRIDGE, PC
JARZYNSKI     EDWARD F          MD      89026505          MILES & STOCKBRIDGE, PC                     LEARD        KENNETH           MD      88CG-485          MILES & STOCKBRIDGE, PC
JAYMAN        JOHN C.           MD      8731-0517         MILES & STOCKBRIDGE, PC                     LEE          CHARLES C         MD      88CG-456/51/56    MILES & STOCKBRIDGE, PC
JENKINS       CHARLES           MD      88CG-589          MILES & STOCKBRIDGE, PC                     LEIGHT       HARRY             MD      87CG-1343         MILES & STOCKBRIDGE, PC
JENKINS       GROVER E          MD      88CG-492/51/92    MILES & STOCKBRIDGE, PC                     LEIGHT       WILLIAM E         MD      88041542          MILES & STOCKBRIDGE, PC
JENKINS       HENRY             MD      86CG-1441         MILES & STOCKBRIDGE, PC                     LEMONAKIS    GEORGE            MD      89026523          MILES & STOCKBRIDGE, PC
JENKINS       JAMES L           MD      87CG-2957/43/27   MILES & STOCKBRIDGE, PC                     LESSIG       ROBERT G          MD      87CG-3558/45/28   MILES & STOCKBRIDGE, PC
JENKINS       JETHRO            MD      87CG-2359         MILES & STOCKBRIDGE, PC                     LEWIS        WILLIAM E         MD      88057530          MILES & STOCKBRIDGE, PC
JENNINGS      BREECE A          MD      89CG-2619         MILES & STOCKBRIDGE, PC                     LEYRER       HENRY             MD      87CG-1335         MILES & STOCKBRIDGE, PC
JIRSA         JOSEPH E          MD      8719-8590         MILES & STOCKBRIDGE, PC                     LINZ         JOSEPH F          MD      8807-1563         MILES & STOCKBRIDGE, PC
JOHNSON       GEORGE            MD      88CG-507          MILES & STOCKBRIDGE, PC                     LIPHARD      ERWIN E           MD      87CG-1529/38199   MILES & STOCKBRIDGE, PC
JOHNSON       JAMES             MD      8707-2518         MILES & STOCKBRIDGE, PC                     LLOYD        GEORGE R.         MD      8718-1573         MILES & STOCKBRIDGE, PC
JOHNSON       ROBERT H          MD      87CG-2469/41139   MILES & STOCKBRIDGE, PC                     LLOYD        ROBERT B.         MD      87128518          MILES & STOCKBRIDGE, PC
JOHNSON       ROBERT L          MD      87CG-3042/43112   MILES & STOCKBRIDGE, PC                     LOCKMAN      CHARLES           MD      87CG-1501         MILES & STOCKBRIDGE, PC
JOHNSON       THOMAS            MD      90054518          MILES & STOCKBRIDGE, PC                     LOFTIS       JAMES T           MD      87CG-3584/45/54   MILES & STOCKBRIDGE, PC
JOHNSON       WILLIAM H         MD      87CG-3541/45/11   MILES & STOCKBRIDGE, PC                     LONG         JOHN P            MD      87CG-1361         MILES & STOCKBRIDGE, PC
JOHNSTON      DONNIE L          MD      88CG-584/51/184   MILES & STOCKBRIDGE, PC                     LONG         JOSEPH            MD      88CG3652/45/122   MILES & STOCKBRIDGE, PC
JONES         ANDZELL A         MD      88CG-490/51/90    MILES & STOCKBRIDGE, PC                     LOPRESTO     PAUL J.           MD      88CG-404/51/5     MILES & STOCKBRIDGE, PC
JONES         EDGAR S.          MD      87CG-583          MILES & STOCKBRIDGE, PC                     LORD         JAMES W           MD      87CG-2479         MILES & STOCKBRIDGE, PC
JONES         GODFREY           MD      87CG-2392         MILES & STOCKBRIDGE, PC                     LOVE         CHARLES           MD      8807-1565         MILES & STOCKBRIDGE, PC
JONES         JAMES             MD      87CG-2510         MILES & STOCKBRIDGE, PC                     LOVERDE      FRANK J           MD      87CG-3588/45/58   MILES & STOCKBRIDGE, PC
JONES         JOE               MD      87CG-2376         MILES & STOCKBRIDGE, PC                     LOVERDE      STEPHEN J         MD      87CG-30/4/60      MILES & STOCKBRIDGE, PC
JONES         MARTIN            MD      90215503          MILES & STOCKBRIDGE, PC                     LOWE         WILLIAM C.        MD      86CG-4240         MILES & STOCKBRIDGE, PC
JONES         SAMUEL            MD      88050521          MILES & STOCKBRIDGE, PC                     LOWERY       MARIE A           MD      94308529          MILES & STOCKBRIDGE, PC
JONES         VERNON            MD      88057525          MILES & STOCKBRIDGE, PC                     LUDNICK      VICTOR F          MD      87CG-1493/38163   MILES & STOCKBRIDGE, PC
JONES         WILLIAM J         MD      90187530          MILES & STOCKBRIDGE, PC                     LUKASEVICH   STANLEY J.        MD      90194537          MILES & STOCKBRIDGE, PC
JORDAN        EDGAR C.          MD      88CG-590          MILES & STOCKBRIDGE, PC                     LUNDY        JOHN M            MD      89307514          MILES & STOCKBRIDGE, PC
JOYNES        WILLIAM S         MD      87CG-3606/45/76   MILES & STOCKBRIDGE, PC                     LUNQUEST     JAMES             MD      88CG-455          MILES & STOCKBRIDGE, PC
JUSTIS        KIRKWOOD L        MD      87CG-406/51/6     MILES & STOCKBRIDGE, PC                     LUNTER       MATTEUS           MD      87CG-1206         MILES & STOCKBRIDGE, PC
KAHL          WILEY H           MD      87CG-2465         MILES & STOCKBRIDGE, PC                     LUSCO        JOHN E            MD      8817-9513         MILES & STOCKBRIDGE, PC
KAHLER        JAMES E           MD      87CG-1399         MILES & STOCKBRIDGE, PC                     LYMAN        WALTER            MD      87CG-0629         MILES & STOCKBRIDGE, PC
KALINOWSKI    THOMAS A          MD      8728-7549         MILES & STOCKBRIDGE, PC                     LYONS        THEODORE J        MD      87CG-1367/38/37   MILES & STOCKBRIDGE, PC
KANE          DENNIS M          MD      87CG-2939         MILES & STOCKBRIDGE, PC                     MADERA       HENRY P           MD      88041544          MILES & STOCKBRIDGE, PC
KANE          JAMES L           MD      88CG-453          MILES & STOCKBRIDGE, PC                     MAI          WILLIAM J         MD      87CG-3103         MILES & STOCKBRIDGE, PC
KANE          PALMER M.         MD      87CG2506/41/176   MILES & STOCKBRIDGE, PC                     MAJOR        BERNARD L         MD      87CG-3093/43163   MILES & STOCKBRIDGE, PC
KAPPES        JOHN P.           MD      90156522          MILES & STOCKBRIDGE, PC                     MAJOR        JAMES             MD      87CG-1339         MILES & STOCKBRIDGE, PC
KASKEL        BARBARA           MD      88041541          MILES & STOCKBRIDGE, PC                     MALLONEE     CHARLES E         MD      87CG-1384/38/54   MILES & STOCKBRIDGE, PC
KASKEL        LAWRENCE          MD      87CG-2345         MILES & STOCKBRIDGE, PC                     MANGUS       JAMES             MD      88CG-567          MILES & STOCKBRIDGE, PC
KASTINA       WALTER            MD      87CG-1502         MILES & STOCKBRIDGE, PC                     MANSON       JOHN E            MD      88CG-410          MILES & STOCKBRIDGE, PC
KELLER        WILLIAM M         PA      875               MILES & STOCKBRIDGE, PC                     MANTZ        PETER A           MD      88-041545         MILES & STOCKBRIDGE, PC
KELS          JAMES A           MD      88071541          MILES & STOCKBRIDGE, PC                     MARINO       DANIEL A          MD      88071567          MILES & STOCKBRIDGE, PC
KEMP          DONALD E          MD      87CG-1517/38187   MILES & STOCKBRIDGE, PC                     MARRELLA     SALVATORE A       MD      8713506           MILES & STOCKBRIDGE, PC
KERSEY        ARNOLD            MD      87CG-1297         MILES & STOCKBRIDGE, PC                     MARSH        THEODORE D        MD      87CG-2944/43/14   MILES & STOCKBRIDGE, PC
KEYS          WILLIAM           MD      88CG-573          MILES & STOCKBRIDGE, PC                     MARTIN       EUGENE E          MD      86CG-1496         MILES & STOCKBRIDGE, PC
KIDD          EDWARD L          MD      87CG-2501         MILES & STOCKBRIDGE, PC                     MARTIN       RICHARD L         MD      86-CG-984/23/14   MILES & STOCKBRIDGE, PC
KIEL          JOHN L            MD      87CG-3070         MILES & STOCKBRIDGE, PC                     MARTINO      MICHAEL           MD      88CG-403          MILES & STOCKBRIDGE, PC
KIRBY         JOSEPH A          MD      88057528          MILES & STOCKBRIDGE, PC                     MARX         EDWARD J          MD      87CG-1445         MILES & STOCKBRIDGE, PC
KISER         JOHN W.           MD      8717-0508         MILES & STOCKBRIDGE, PC                     MATCZUK      CHARLES J         MD      87CG-2502-41172   MILES & STOCKBRIDGE, PC
KISIELEWSKI   FRANK             MD      8719-8569         MILES & STOCKBRIDGE, PC                     MATTHEWS     JOSEPH R          MD      87CG-2938/43/8    MILES & STOCKBRIDGE, PC
KLINE         JOHN L            MD      87CG-2407/41/77   MILES & STOCKBRIDGE, PC                     MATTHEWS     WILLIAM R         MD      87CG-1453/38123   MILES & STOCKBRIDGE, PC
KLUKA         LEONARD           MD      86CG-1006         MILES & STOCKBRIDGE, PC                     MATUSKY      NICHOLAS J        MD      88162509          MILES & STOCKBRIDGE, PC
KNIGHT        JAMES             MD      88071559          MILES & STOCKBRIDGE, PC                     MAURO        MARIO J           MD      87CG-3613         MILES & STOCKBRIDGE, PC
KNIGHT        WILLIAM           MD      87CG-1352         MILES & STOCKBRIDGE, PC                     MAY          HOWARD            MD      87CG-2394         MILES & STOCKBRIDGE, PC
KNIGHT        WILLIAM W         MD      87CG-1352/38/22   MILES & STOCKBRIDGE, PC                     MAYDWELL     THEODORE E        MD      87CG-3063/43133   MILES & STOCKBRIDGE, PC
KOLLER        WILLIAM L         MD      87CG-2945/43/15   MILES & STOCKBRIDGE, PC                     MAYNOR       SOLOMON           MD      87CG2505/41/175   MILES & STOCKBRIDGE, PC
KOLMAN        CHESTER           MD      87CG-1467         MILES & STOCKBRIDGE, PC                     MCCALL       PRENTIS           MD      8807-1568         MILES & STOCKBRIDGE, PC
KOLSTROM      RAYMOND V EAGLE   MD      87CG-3725/45195   MILES & STOCKBRIDGE, PC                     MCCANN       DENNIS M          MD      87CG-3073/43146   MILES & STOCKBRIDGE, PC
KOLUCH        EDWARD J          MD      87CG-3533/45/3    MILES & STOCKBRIDGE, PC                     MCCAULEY     ABRAHAM           MD      90250516          MILES & STOCKBRIDGE, PC
KOWAL         JOHN              MD      87CG-1482         MILES & STOCKBRIDGE, PC                     MCCRORY      DONALD J. V EAG   MD      88071569          MILES & STOCKBRIDGE, PC
KRAMER        FRED C            MD      87CG-3096         MILES & STOCKBRIDGE, PC                     MCCULLERS    JAHAZEL           MD      8718-1519         MILES & STOCKBRIDGE, PC
KRAUS         CHARLES           MD      87148532          MILES & STOCKBRIDGE, PC                     MCCULLOUGH   JOHN              MD      88-041547         MILES & STOCKBRIDGE, PC
KRAUSE        JOSEPH            MD      86CG-740          MILES & STOCKBRIDGE, PC                     MCDANIEL     JACK W            MD      87CG-3648/45118   MILES & STOCKBRIDGE, PC
KRESS         MICHAEL J         MD      87CG-3125/43195   MILES & STOCKBRIDGE, PC                     MCDOUGALL    BARTLEY J. & BA   MD      90026507          MILES & STOCKBRIDGE, PC
KRYGLIK       ALBIN H           MD      88091533          MILES & STOCKBRIDGE, PC                     MCGRAW       ANDREW            MD      88CG-591          MILES & STOCKBRIDGE, PC
KWIATKOSKI    FRANK J. JR.      MD      87142505          MILES & STOCKBRIDGE, PC                     MCGUIGAN     WILLIAM G         MD      87CG-3590/45/60   MILES & STOCKBRIDGE, PC
LABU          DAN               MD      85CG-941          MILES & STOCKBRIDGE, PC                     MCIVER       BERNARD V.        MD      8721-2546         MILES & STOCKBRIDGE, PC
LADANYI       ALBERT E          MD      86CG-1400/24240   MILES & STOCKBRIDGE, PC                     MCKENZIE     THOMAS A.         MD      87065522          MILES & STOCKBRIDGE, PC
LADANYI       EVA I.            MD      8805-0523         MILES & STOCKBRIDGE, PC                     MCMONEGAL    MICHAEL L         MD      87CG-2452/41122   MILES & STOCKBRIDGE, PC
LAGNA         AMERIGO           MD      88CG-448          MILES & STOCKBRIDGE, PC                     MCNEIL       JAMES E.          MD      87212548          MILES & STOCKBRIDGE, PC
LAMBERTI      GUY               MD      88CG-411          MILES & STOCKBRIDGE, PC                     MCNEILL      BOBBIE            MD      88CG-418          MILES & STOCKBRIDGE, PC
LAMON         EDWARD            MD      88057529          MILES & STOCKBRIDGE, PC                     MCNEILL      HARMON            MD      87CG-2516         MILES & STOCKBRIDGE, PC
LAMON         HERBERT           MD      87CG-856          MILES & STOCKBRIDGE, PC                     MCNEW        HENRY H           MD      87CG-2478         MILES & STOCKBRIDGE, PC

                                                                                                                                                                 Appendix A - 270
                                         Case 17-03105                Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                        Document Page 289 of 624
Claimant     Claimant          State                                                                    Claimant     Claimant          State
Last Name    First Name        Filed   Docket Number        Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number        Primary Plaintiff Counsel
MCQUEEN      ALEC              MD      87CG-2393            MILES & STOCKBRIDGE, PC                     PALMER       EDWARD G          MD      97330515CX2386       MILES & STOCKBRIDGE, PC
MELFA        ANGELO            MD      88CG-401             MILES & STOCKBRIDGE, PC                     PANDOLFINI   PAUL              MD      90250520             MILES & STOCKBRIDGE, PC
MEREDITH     HUGH F            MD      87CG-844/36/214      MILES & STOCKBRIDGE, PC                     PAPA         SALVATORE F       MD      8719-8596            MILES & STOCKBRIDGE, PC
MERSINGER    EUGENE            MD      87CG-1503/38173      MILES & STOCKBRIDGE, PC                     PAPE         WILLIAM W         MD      87CG-3016/43/86      MILES & STOCKBRIDGE, PC
METALLO      VINCENT           MD      87CG-1468            MILES & STOCKBRIDGE, PC                     PAPPAS       JAMES S           MD      88CG-499             MILES & STOCKBRIDGE, PC
METILLE      JOHN E            MD      87CG-3642            MILES & STOCKBRIDGE, PC                     PARKER       EARL J.           MD      96-1902/ BML NO. 4   MILES & STOCKBRIDGE, PC
METZGER      WILLIAM           MD      88211501             MILES & STOCKBRIDGE, PC                     PARKER       ROBERT S          MD      87-12024             MILES & STOCKBRIDGE, PC
MICHAEL      RALPH L           MD      87CG-3060/43130      MILES & STOCKBRIDGE, PC                     PARKS        HERMAN S          MD      87CG-855             MILES & STOCKBRIDGE, PC
MICICHE      VERNON            MD      88041548             MILES & STOCKBRIDGE, PC                     PARSONS      GERALD A.         MD      8717-3034            MILES & STOCKBRIDGE, PC
MIDDENDORF   GEORGE            MD      90222530             MILES & STOCKBRIDGE, PC                     PARSONS      MILTON H          MD      8806-8501            MILES & STOCKBRIDGE, PC
MILBOURNE    LLOYD J           MD      88CG-432/51/32       MILES & STOCKBRIDGE, PC                     PARTEE       JOSEPH A.         MD      89195527             MILES & STOCKBRIDGE, PC
MILBURN      WILLIAM LEE SR    MD      88091536             MILES & STOCKBRIDGE, PC                     PASTA        SALVATORE M       MD      87CG-3585/45/55      MILES & STOCKBRIDGE, PC
MILLER       JOHN W            MD      86CG-1009/23/39OCF   MILES & STOCKBRIDGE, PC                     PATON        JAMES R.          MD      8727-8523            MILES & STOCKBRIDGE, PC
MILLER       JOHN W            MD      86CG-1009/23/39PC    MILES & STOCKBRIDGE, PC                     PAYNE        JAMES JR & ETHE   MD      89164532             MILES & STOCKBRIDGE, PC
MILLER       ROY               MD      17201                MILES & STOCKBRIDGE, PC                     PAYNE        MILLARD           MD      87CG-3602            MILES & STOCKBRIDGE, PC
MILLER       VERNON L          MD      87CG-3095/43165      MILES & STOCKBRIDGE, PC                     PAYNE        ROBERT A          MD      95055505             MILES & STOCKBRIDGE, PC
MILLS        ROBERT D          MD      87CG-3658            MILES & STOCKBRIDGE, PC                     PAYNE        WALTER G          MD      88112504             MILES & STOCKBRIDGE, PC
MILLS        STANLEY H         MD      87CG-3123/43193      MILES & STOCKBRIDGE, PC                     PECORA       JOSEPH M.         MD      90156525             MILES & STOCKBRIDGE, PC
MINER        FRANCIS           MD      85-CG-1378 10/113    MILES & STOCKBRIDGE, PC                     PECORA       MARIO             MD      87CG-3556            MILES & STOCKBRIDGE, PC
MITCHELL     ROGER             MD      87CG-2476            MILES & STOCKBRIDGE, PC                     PENN         JOHN W.           MD      87CG-3119            MILES & STOCKBRIDGE, PC
MOBLEY       ROBERT H          MD      87CG-2459/41129      MILES & STOCKBRIDGE, PC                     PENSKER      EDWARD L.         MD      8711-4524            MILES & STOCKBRIDGE, PC
MOFFETT      JOHN E            MD      8713-5565            MILES & STOCKBRIDGE, PC                     PENTA        GERALDINE         MD      9021-5528            MILES & STOCKBRIDGE, PC
MONAGHAN     JOSEPH            MD      87CG-2494/41164      MILES & STOCKBRIDGE, PC                     PERRY        ALVA              MD      87CG2517/41/817      MILES & STOCKBRIDGE, PC
MONTALBANO   JOSEPH L          MD      87287545             MILES & STOCKBRIDGE, PC                     PERRY        GEORGE C          MD      87CG-2970            MILES & STOCKBRIDGE, PC
MOONEY       WILLIAM E         MD      87CG-3657/45127      MILES & STOCKBRIDGE, PC                     PERSICO      JOHN S            MD      88CG-556             MILES & STOCKBRIDGE, PC
MOORE        GARY E            MD      88112530             MILES & STOCKBRIDGE, PC                     PERSICO      PIETRO            MD      8635-2038            MILES & STOCKBRIDGE, PC
MOOSEGIAN    WILLIAM J         MD      87CG-1356/38/26      MILES & STOCKBRIDGE, PC                     PETERSON     DONALD R          MD      89317507             MILES & STOCKBRIDGE, PC
MORAZZANO    ALBERT A          MD      87CG-3640/45110      MILES & STOCKBRIDGE, PC                     PEYTON       LYAL & CHARLOTT   MD      88179504             MILES & STOCKBRIDGE, PC
MORGAN       JAMES             MD      88CG-461/15/61       MILES & STOCKBRIDGE, PC                     PHEBUS       JAMES R           MD      87CG-1417            MILES & STOCKBRIDGE, PC
MORGAN       ROBERT J          MD      90173523             MILES & STOCKBRIDGE, PC                     PHILLIPS     GORDON W          MD      89286510             MILES & STOCKBRIDGE, PC
MORRIS       CECIL             MD      89246501             MILES & STOCKBRIDGE, PC                     PHILPOT      JACK D.           MD      8706-5571            MILES & STOCKBRIDGE, PC
MORRIS       ROBERT V          MD      87CG-2458/41128      MILES & STOCKBRIDGE, PC                     PICCIOTTO    FRANK             MD      87CG-3673            MILES & STOCKBRIDGE, PC
MORRIS       SPOTTWOOD C       MD      87CG-2377/41/47      MILES & STOCKBRIDGE, PC                     PICCIOTTO    SALVATORE         MD      87CG-3663/45133      MILES & STOCKBRIDGE, PC
MORRIS       WALTER W          MD      87CG-2379/41/49      MILES & STOCKBRIDGE, PC                     PIERCE       EARL W            MD      96079501             MILES & STOCKBRIDGE, PC
MORRISETT    WILLIAM           MD      88CG-518/51/118      MILES & STOCKBRIDGE, PC                     PIETROWSKI   ANTHONY           MD      87CG-2398/41/68      MILES & STOCKBRIDGE, PC
MORTON       KENNETH E         MD      87CG-2467/41137      MILES & STOCKBRIDGE, PC                     PINDELL      WILLIAM A         MD      87CG-3578/45/48      MILES & STOCKBRIDGE, PC
MORTON       ROBERT K          MD      87CG-2946/43/16      MILES & STOCKBRIDGE, PC                     PIPES        HAROLD L.         MD      88CG-503 51/103      MILES & STOCKBRIDGE, PC
MOUAT        ROBERT B          MD      86CG-1502/25/92      MILES & STOCKBRIDGE, PC                     PITCHFORD    HERBERT           MD      8925-1541            MILES & STOCKBRIDGE, PC
MULLEN       EDGAR F.          MD      87CG-3110            MILES & STOCKBRIDGE, PC                     PITTINGER    JAMES D           MD      87CG-3654            MILES & STOCKBRIDGE, PC
MULLENAX     VIRGIL            MD      86CG-1083            MILES & STOCKBRIDGE, PC                     PITTIUS      EDWARD J          MD      88155549             MILES & STOCKBRIDGE, PC
MULLINS      HOWARD            MD      87CG-1514            MILES & STOCKBRIDGE, PC                     PITTMAN      ALLEN             MD      87CG-1429            MILES & STOCKBRIDGE, PC
MULVENNA     JAMES J           MD      87CG-3098/43168      MILES & STOCKBRIDGE, PC                     PLATEROTE    JOSEPH V EAGLE-   MD      88071573             MILES & STOCKBRIDGE, PC
MURPHY       CHARLES           MD      87303542             MILES & STOCKBRIDGE, PC                     PLESSINGER   CLAUDE W          MD      87CG-3694/45164      MILES & STOCKBRIDGE, PC
NAGEL        JAMES F.          MD      87CG-1509            MILES & STOCKBRIDGE, PC                     PLICHTA      FRANK             MD      8713-5514            MILES & STOCKBRIDGE, PC
NAGEL        WILLIAM E. V EA   MD      88041550             MILES & STOCKBRIDGE, PC                     POLCAK       LEON              MD      86CG-1090            MILES & STOCKBRIDGE, PC
NAGY         LASZLO            MD      87CG-1405            MILES & STOCKBRIDGE, PC                     POOLE        LEROY J.          MD      8920-2512            MILES & STOCKBRIDGE, PC
NALLS        LESLIE M          MD      87CG-3077            MILES & STOCKBRIDGE, PC                     POOLE        ROBERT E          MD      87CG-1490/38160      MILES & STOCKBRIDGE, PC
NANTZ        ROBERT B          MD      87CG-1450/38105      MILES & STOCKBRIDGE, PC                     PORTER       ROBERT E          MD      90187546             MILES & STOCKBRIDGE, PC
NAYLOR       JAMES A           MD      87CG-1443            MILES & STOCKBRIDGE, PC                     PORTER       WILLIAM L         MD      87CG-1466/38136      MILES & STOCKBRIDGE, PC
NEAL         WENDELL           MD      87278668             MILES & STOCKBRIDGE, PC                     PREISINGER   JOHN E            MD      87CG-3098/43159      MILES & STOCKBRIDGE, PC
NELSON       FRANK E           MD      96065509             MILES & STOCKBRIDGE, PC                     PRESTIANNI   JOSEPH G          MD      87CG-3587/45/57      MILES & STOCKBRIDGE, PC
NELSON       HARRY R           MD      87CG-1435/38105      MILES & STOCKBRIDGE, PC                     PRICE        BERTHA A          MD      87CG-2934/43/4       MILES & STOCKBRIDGE, PC
NETZER       HENRY A.          MD      88CG-439             MILES & STOCKBRIDGE, PC                     PROBST       CHARLES R         MD      92304553             MILES & STOCKBRIDGE, PC
NEUBERT      JOSEPH A. V EAG   MD      88CG-481/51/813      MILES & STOCKBRIDGE, PC                     PROVENZANO   FRANCIS A.        MD      8715-4532            MILES & STOCKBRIDGE, PC
NEVINS       MARTIN G          MD      87CG-2429/41/99      MILES & STOCKBRIDGE, PC                     PULLEY       EUODIES           MD      88CG-402             MILES & STOCKBRIDGE, PC
NEWCOMB      RANDOLPH          MD      87294524             MILES & STOCKBRIDGE, PC                     PUMPHREY     GRAHAM            MD      88041552             MILES & STOCKBRIDGE, PC
NEWTON       WOODROW           MD      87CG-3670            MILES & STOCKBRIDGE, PC                     PURDUM       JAMES             MD      88CG-570             MILES & STOCKBRIDGE, PC
NICHOLSON    PATTY             MD      87CG-3647            MILES & STOCKBRIDGE, PC                     QUATTROCHI   JOSEPH            MD      87CG479/51/79        MILES & STOCKBRIDGE, PC
NICKEL       OSEPH             MD      86-CG-896 23/16      MILES & STOCKBRIDGE, PC                     RAAB         JOHN M            MD      87CG-3638            MILES & STOCKBRIDGE, PC
NICKLAS      ROBERT B. V EAG   MD      88071571             MILES & STOCKBRIDGE, PC                     RAINS        LEE R             MD      87CG-3589            MILES & STOCKBRIDGE, PC
NIPPER       JAMES A.          MD      8715-4521            MILES & STOCKBRIDGE, PC                     REALE        ANTHONY           MD      88CG577              MILES & STOCKBRIDGE, PC
NIXON        ARTHUR Z          MD      87CG-1438            MILES & STOCKBRIDGE, PC                     REBER        GEORGE WILLIAM    MD      96-1035              MILES & STOCKBRIDGE, PC
NIXON        JACK              MD      3528                 MILES & STOCKBRIDGE, PC                     REED         ELLIS             MD      87CG-2383            MILES & STOCKBRIDGE, PC
NOLAN        HARRY C           MD      87CG-2464/41134      MILES & STOCKBRIDGE, PC                     REED         GEORGE            MD      87CG-1376            MILES & STOCKBRIDGE, PC
NORDIN       IRVIN             MD      86-2867 HAR          MILES & STOCKBRIDGE, PC                     REED         JOHN A            MD      87CG-1525            MILES & STOCKBRIDGE, PC
NORRIS       THOMAS C          MD      CAL92-04078          MILES & STOCKBRIDGE, PC                     REEVES       CLIFTON E         MD      87CG-1205/37225      MILES & STOCKBRIDGE, PC
NORRIS       THOMAS M          MD      87CG3630/45/100      MILES & STOCKBRIDGE, PC                     REHBEIN      HERMAN            MD      86CG-1497            MILES & STOCKBRIDGE, PC
NORTON       ROBERT W          MD      89209530             MILES & STOCKBRIDGE, PC                     REHM         VERNON            MD      88CG-578             MILES & STOCKBRIDGE, PC
NOVAK        WILLIAM           MD      88071552             MILES & STOCKBRIDGE, PC                     REID         DAVID R           MD      87CG-2423/41/93      MILES & STOCKBRIDGE, PC
NOWAK        VALENTINE E. SR   MD      86CG-397             MILES & STOCKBRIDGE, PC                     REINTZELL    CHARLES T         MD      87CG-734/21/234      MILES & STOCKBRIDGE, PC
O'MAY        JOHN G            MD      87CG-2338            MILES & STOCKBRIDGE, PC                     REITER       JOHN              MD      86CG-1388            MILES & STOCKBRIDGE, PC
O'TOOLE      JOHN E            MD      87CG-2936/43/6       MILES & STOCKBRIDGE, PC                     RETTALIATA   CASPER F. JR.     MD      8707-9526            MILES & STOCKBRIDGE, PC
PADNUK       SERGE             MD      88CG-596             MILES & STOCKBRIDGE, PC                     REUTER       GEORGE            MD      89237509             MILES & STOCKBRIDGE, PC
PAGLIA       CARMELO A         MD      87CG-3008/43/78      MILES & STOCKBRIDGE, PC                     REXROADE     THOMAS B          MD      87CG-3056            MILES & STOCKBRIDGE, PC
PAJAK        ANTHONY           MD      86CG-874             MILES & STOCKBRIDGE, PC                     RICHARDSON   HERBERT L         MD      87CG-1378/38/48      MILES & STOCKBRIDGE, PC
PALARDY      RICHARD L         MD      87CG-3088/43158      MILES & STOCKBRIDGE, PC                     RICHMOND     KENNETH L.        MD      8716-3529            MILES & STOCKBRIDGE, PC

                                                                                                                                                                      Appendix A - 271
                                          Case 17-03105                Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                         Document Page 290 of 624
Claimant      Claimant          State                                                                    Claimant     Claimant       State
Last Name     First Name        Filed   Docket Number        Primary Plaintiff Counsel                   Last Name    First Name     Filed   Docket Number     Primary Plaintiff Counsel
RIGGIO        FRED              MD      86CG-1093            MILES & STOCKBRIDGE, PC                     SHUMATE      CARL M.        MD      87CG2508/41/178   MILES & STOCKBRIDGE, PC
RIGGIO        VICTOR            MD      87CG-3084            MILES & STOCKBRIDGE, PC                     SICCA        CHARLES E      MD      87CG-3085/43155   MILES & STOCKBRIDGE, PC
RILEY         PAUL B            MD      88CG-433 51/33       MILES & STOCKBRIDGE, PC                     SIEDLECKI    STANLEY        MD      94-194502         MILES & STOCKBRIDGE, PC
RINEHART      JOSEPH            MD      88CG-496             MILES & STOCKBRIDGE, PC                     SIEMASKO     EDWIN R        MD      87CG-3604/45/74   MILES & STOCKBRIDGE, PC
RINGGER       ROBERT G          MD      87CG-143/38/107      MILES & STOCKBRIDGE, PC                     SILL         JOSEPH V       MD      88041557          MILES & STOCKBRIDGE, PC
RITTER        EDWARD            MD      8817-9514            MILES & STOCKBRIDGE, PC                     SILLS        GEORGE F       MD      87CG-2455         MILES & STOCKBRIDGE, PC
RITTER        EDWARD L          MD      96-1899 /BML NO. 4   MILES & STOCKBRIDGE, PC                     SIMMONS      LOUIS D        MD      87CG-3128/43198   MILES & STOCKBRIDGE, PC
RITTER        STANLEY           MD      87CG-1392            MILES & STOCKBRIDGE, PC                     SIMMS        JOHN R         MD      87CG-2352         MILES & STOCKBRIDGE, PC
RITZMAN       CHARLES           MD      87CG-1381            MILES & STOCKBRIDGE, PC                     SIMON        FRED           MD      87181556          MILES & STOCKBRIDGE, PC
ROBERSON      JERALD W          MD      88071575             MILES & STOCKBRIDGE, PC                     SIMPKINS     GEORGE A       MD      87CG3086/43/156   MILES & STOCKBRIDGE, PC
ROBERTSON     ELISHA JR.        MD      87278624             MILES & STOCKBRIDGE, PC                     SIMPSON      WILLARD M      MD      87CG-3653         MILES & STOCKBRIDGE, PC
ROBINSON      HAROLD A          MD      87CG-1338/38/8       MILES & STOCKBRIDGE, PC                     SIPE         JACK           MD      87CG-2451         MILES & STOCKBRIDGE, PC
ROBINSON      JAMES C           MD      88071567             MILES & STOCKBRIDGE, PC                     SISOLAK      JOSEPH         MD      90002549          MILES & STOCKBRIDGE, PC
ROBINSON      MERLE H           MD      86CG-1493/25/83      MILES & STOCKBRIDGE, PC                     SLACK        RONALD         MD      87CG-2446         MILES & STOCKBRIDGE, PC
ROCHE         WILLIAM R         MD      87CG-3108/43178      MILES & STOCKBRIDGE, PC                     SLENBAKER    HORACE L.      MD      86CG-744          MILES & STOCKBRIDGE, PC
ROEBER        LORRAINE L        MD      88CG-446/51/46       MILES & STOCKBRIDGE, PC                     SLICK        EDWARD E       MD      87CG-3046         MILES & STOCKBRIDGE, PC
ROOS          DONALD R          MD      86CG-1389            MILES & STOCKBRIDGE, PC                     SLIMMER      CARNES L       MD      88057544          MILES & STOCKBRIDGE, PC
ROSLEY        RAYMOND           MD      88041554             MILES & STOCKBRIDGE, PC                     SLIMMER      ROLAND         MD      88CG-451          MILES & STOCKBRIDGE, PC
ROSS          EARL D            MD      87CG-1491/38161      MILES & STOCKBRIDGE, PC                     SLIWA        JOSEPH         MD      87CG-857          MILES & STOCKBRIDGE, PC
ROSS          JAMES E           MD      88041555             MILES & STOCKBRIDGE, PC                     SMALL        GLENN M        MD      87CG-2490/41160   MILES & STOCKBRIDGE, PC
ROSS          LOVETT JR.        MD      90201524             MILES & STOCKBRIDGE, PC                     SMIT         HENRY W        MD      87CG-1424         MILES & STOCKBRIDGE, PC
ROSS          WILLIAM M         MD      87CG-2414/41/84      MILES & STOCKBRIDGE, PC                     SMITH        ALEXANDER      MD      87CG-3035         MILES & STOCKBRIDGE, PC
ROWE          RONALD            MD      8713-5502            MILES & STOCKBRIDGE, PC                     SMITH        CALVIN         MD      88112527          MILES & STOCKBRIDGE, PC
RUFFNER       FRANCIS A         MD      87CG-2445/41115      MILES & STOCKBRIDGE, PC                     SMITH        JOHN H         MD      8715-4549         MILES & STOCKBRIDGE, PC
RULEY         CLEMENT H. V EA   MD      88155533             MILES & STOCKBRIDGE, PC                     SMITH        JOHN T         MD      88CG-450          MILES & STOCKBRIDGE, PC
RUSSELL       ERNEST            MD      8729-4562            MILES & STOCKBRIDGE, PC                     SMITH        JOSEPH V       MD      87CG-2353         MILES & STOCKBRIDGE, PC
RUSSELL       RAYMOND E         MD      87CG-3641/45111      MILES & STOCKBRIDGE, PC                     SMITH        RAYMOND T      MD      88CG-566/51/166   MILES & STOCKBRIDGE, PC
RUTH          FRANCIS S         MD      90208532             MILES & STOCKBRIDGE, PC                     SMITH        TRESSLER W     MD      87CG-2450/41120   MILES & STOCKBRIDGE, PC
RUTH          GEORGE            MD      88183536             MILES & STOCKBRIDGE, PC                     SMITH        WILLIAM A      MD      9026-4520         MILES & STOCKBRIDGE, PC
RUTH          JOHN JOSEPH       MD      94308520             MILES & STOCKBRIDGE, PC                     SMOCK        JOHN H         MD      87CG-1449/38119   MILES & STOCKBRIDGE, PC
RYKIEL        ALBERT W.         MD      87278660             MILES & STOCKBRIDGE, PC                     SNYDER       JAMES F        MD      87278525          MILES & STOCKBRIDGE, PC
SALADIN       PATSY A. V EAGL   MD      88162504             MILES & STOCKBRIDGE, PC                     SODERSTROM   IVAN J         MD      88134503          MILES & STOCKBRIDGE, PC
SANACORE      VINCENT A.        MD      95097504             MILES & STOCKBRIDGE, PC                     SOHN         JAMES O        MD      88-041559         MILES & STOCKBRIDGE, PC
SANTORO       MICHAEL           MD      87CG-628             MILES & STOCKBRIDGE, PC                     SOHN         JOSEPH J       MD      88CG-601          MILES & STOCKBRIDGE, PC
SAPP          ARVIL             MD      89216539             MILES & STOCKBRIDGE, PC                     SONN         EDWARD J       MD      87CG-1527         MILES & STOCKBRIDGE, PC
SATTERFIELD   JAMES T           MD      8718-7510            MILES & STOCKBRIDGE, PC                     SOUTHARD     WILLIAM H      MD      90208533          MILES & STOCKBRIDGE, PC
SAVAGE        HAROLD            MD      89216539             MILES & STOCKBRIDGE, PC                     SPANGLER     DEBRA L        MD      87CG-120/34/258   MILES & STOCKBRIDGE, PC
SCANDALIATO   DOLORES           MD      89272517             MILES & STOCKBRIDGE, PC                     SPENCE       RICHARD L.     MD      90187554          MILES & STOCKBRIDGE, PC
SCANDALIATO   FRANK             MD      89244527             MILES & STOCKBRIDGE, PC                     SPONAUGLE    CHARLES D      MD      8729-4566         MILES & STOCKBRIDGE, PC
SCARBOROUGH   HAROLD            MD      88183527             MILES & STOCKBRIDGE, PC                     SPRINGER     GLENN F        MD      87CG-98/34/235    MILES & STOCKBRIDGE, PC
SCHANKEN      NORBERT P         MD      87CG-1423/38/93      MILES & STOCKBRIDGE, PC                     STEDTLER     THOMAS V       MD      87CG-2454/41124   MILES & STOCKBRIDGE, PC
SCHANKEN      WILLIAM           MD      87CG-1419/38/89      MILES & STOCKBRIDGE, PC                     STEPP        KARL           MD      87CG-3581         MILES & STOCKBRIDGE, PC
SCHILLFARTH   JOHN V EAGLE-PI   MD      88155535             MILES & STOCKBRIDGE, PC                     STETZ        STEPHEN        MD      8727-8797         MILES & STOCKBRIDGE, PC
SCHMIDT       DONALD J          MD      87CG-1521/38191      MILES & STOCKBRIDGE, PC                     STEVENS      JOHN L         MD      88041560          MILES & STOCKBRIDGE, PC
SCHMIDT       JOHN              MD      87CG-97              MILES & STOCKBRIDGE, PC                     STEVENSON    LEON T         MD      90045542          MILES & STOCKBRIDGE, PC
SCHNEIDER     LOUIS             MD      85-CG-871-8/206      MILES & STOCKBRIDGE, PC                     STEVENSON    ROBERT S       MD      88091540          MILES & STOCKBRIDGE, PC
SCHOTT        JOHN              MD      86CG-398 20/168      MILES & STOCKBRIDGE, PC                     STEWARD      RICHARD P      MD      87CG-1451/38121   MILES & STOCKBRIDGE, PC
SCHUMANN      THOMAS F. V EAG   MD      88CG-549/51/149      MILES & STOCKBRIDGE, PC                     STINE        JACK B         MD      87CG-3054         MILES & STOCKBRIDGE, PC
SCHUNCKE      MARTIN            MD      88041556             MILES & STOCKBRIDGE, PC                     STINEBAUGH   HARRY W. SR.   MD      8704-4070         MILES & STOCKBRIDGE, PC
SCHWARTZ      LAWRENCE          MD      88155545             MILES & STOCKBRIDGE, PC                     STOFFREGEN   CHARLES E      MD      87CG-2496/41166   MILES & STOCKBRIDGE, PC
SCHWEDES      FREDERICK         MD      87CG-2953/43/23      MILES & STOCKBRIDGE, PC                     STORIE       DOUGLAS C      MD      88CG-437/51/37    MILES & STOCKBRIDGE, PC
SCIUTO        ALFRED J          MD      88CG-528             MILES & STOCKBRIDGE, PC                     STRONG       FURMAN         MD      98282504CX1886    MILES & STOCKBRIDGE, PC
SCOTT         JOHN T            MD      87CG-2457/41127      MILES & STOCKBRIDGE, PC                     STUMPF       GAIL M.        MD      92154544          MILES & STOCKBRIDGE, PC
SCOTT         WILLIAM J         MD      87CG-2959/43/29      MILES & STOCKBRIDGE, PC                     SUBOCK       MARION R       MD      87CG-2493/41163   MILES & STOCKBRIDGE, PC
SEARS         JAMES M           MD      87CG-2972            MILES & STOCKBRIDGE, PC                     SUITT        JAMES C        MD      97290508CX2146    MILES & STOCKBRIDGE, PC
SEBEK         GARNET            MD      8632-4050            MILES & STOCKBRIDGE, PC                     SVOBODA      MILDRED E.     MD      90264524          MILES & STOCKBRIDGE, PC
SEIBEL        WILLIAM L         MD      87CG-2949/43/19      MILES & STOCKBRIDGE, PC                     SWIGER       ROY B          MD      8721-2539         MILES & STOCKBRIDGE, PC
SELLERS       ROBERT F          MD      88CG-532/51/132      MILES & STOCKBRIDGE, PC                     SZECH        EDWARD         MD      88057545          MILES & STOCKBRIDGE, PC
SENGEBUSCH    ERNEST A          MD      87CG-3607/45/77      MILES & STOCKBRIDGE, PC                     SZPATURO     MICKEY N       MD      88CG-3075/43145   MILES & STOCKBRIDGE, PC
SERSEN        RAYMOND B. V EA   MD      88CG-575/51/175      MILES & STOCKBRIDGE, PC                     TALLEY       JOHN M.        MD      88112522          MILES & STOCKBRIDGE, PC
SEWARD        BERNARD M         MD      8729-4564            MILES & STOCKBRIDGE, PC                     TATE         RAYMOND        MD      89317505          MILES & STOCKBRIDGE, PC
SEWARD        ESTHER            MD      86CG-1008            MILES & STOCKBRIDGE, PC                     TATE         THOMAS W       MD      87CG-2524/41194   MILES & STOCKBRIDGE, PC
SHAFFER       ROBERT L. SR.     MD      94034501             MILES & STOCKBRIDGE, PC                     TAYLOR       GEORGE G       MD      86CG-657          MILES & STOCKBRIDGE, PC
SHANKLIN      JAMES E.          MD      89188545             MILES & STOCKBRIDGE, PC                     TAYLOR       JOHN W         MD      86CG-2813         MILES & STOCKBRIDGE, PC
SHAVER        JOHN H.           MD      9025-0529            MILES & STOCKBRIDGE, PC                     TAYLOR       LARIE          MD      88091519          MILES & STOCKBRIDGE, PC
SHAW          WILLIAM H         MD      88CG-564             MILES & STOCKBRIDGE, PC                     TERRELL      DANIEL E.      MD      87278589          MILES & STOCKBRIDGE, PC
SHEA          GORDON S. JR.     MD      8705-1522            MILES & STOCKBRIDGE, PC                     TERRY        PAUL E         MD      87CG-2425/41/95   MILES & STOCKBRIDGE, PC
SHEPERD       ROY E             MD      8713-5598            MILES & STOCKBRIDGE, PC                     TERZIGNI     LOUIS          MD      88CG-519          MILES & STOCKBRIDGE, PC
SHEPHERD      ROBERT G          MD      87CG-3650/45120      MILES & STOCKBRIDGE, PC                     THOMAS       DONALD E       MD      88CG-592/51/192   MILES & STOCKBRIDGE, PC
SHIFFLETT     FRANK             MD      88162510             MILES & STOCKBRIDGE, PC                     THOMAS       JAMES A        MD      87CG-840          MILES & STOCKBRIDGE, PC
SHIMER        MARVIN L. JR.     MD      89244531             MILES & STOCKBRIDGE, PC                     THOMAS       JOHNNIE L      MD      89244539          MILES & STOCKBRIDGE, PC
SHIPLEY       CARL              MD      87CG-3701            MILES & STOCKBRIDGE, PC                     THOMAS       RAPHAEL        MD      87CG-1349         MILES & STOCKBRIDGE, PC
SHIPLEY       THOMAS            MD      88CG-478 51/78       MILES & STOCKBRIDGE, PC                     THOMAS       RODERICK B.    MD      9015-6530         MILES & STOCKBRIDGE, PC
SHRIVER       RICHARD E         MD      8805-0508            MILES & STOCKBRIDGE, PC                     THOMPSON     DONALD R       MD      87CG-3092/43162   MILES & STOCKBRIDGE, PC
SHRUM         JOSEPH W          MD      88CG-430/51/30       MILES & STOCKBRIDGE, PC                     THOMPSON     FREDERICK R    MD      88CG-600/51/200   MILES & STOCKBRIDGE, PC
SHUE          VERNON            MD      87CG-3730            MILES & STOCKBRIDGE, PC                     TILLMAN      LLOYD          MD      87CG-1382         MILES & STOCKBRIDGE, PC

                                                                                                                                                                 Appendix A - 272
                                          Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                       Document Page 291 of 624
Claimant      Claimant          State                                                                  Claimant     Claimant          State
Last Name     First Name        Filed   Docket Number      Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number     Primary Plaintiff Counsel
TISDALE       PAUL              MD      87079512           MILES & STOCKBRIDGE, PC                     WILLIS       DEAN              MD      8731-0527         MILES & STOCKBRIDGE, PC
TOBIAS        HENRY E           MD      87CG-2361          MILES & STOCKBRIDGE, PC                     WILSON       DAVID M           MD      87CG-2515         MILES & STOCKBRIDGE, PC
TOLODZIECKI   JERRY             MD      87CG-1436/38106    MILES & STOCKBRIDGE, PC                     WILSON       WILLIAM J         MD      87CG-2438/41108   MILES & STOCKBRIDGE, PC
TOMICK        STANLEY J         MD      88CG-517/51/117    MILES & STOCKBRIDGE, PC                     WILT         GEORGE            MD      87CG-1379/38/49   MILES & STOCKBRIDGE, PC
TOWERS        ALFRED L          MD      87CG-2518/41188    MILES & STOCKBRIDGE, PC                     WINCHESTER   SHARPLESS         MD      89006546          MILES & STOCKBRIDGE, PC
TOWNSEND      RICHARD           MD      87CG-2337/41/7     MILES & STOCKBRIDGE, PC                     WINDER       MARION A          MD      87CG-2367/41/37   MILES & STOCKBRIDGE, PC
TRAVERS       MELVIN A          MD      87CG-3629/45/99    MILES & STOCKBRIDGE, PC                     WINTERS      JOHN W            MD      94049502          MILES & STOCKBRIDGE, PC
TRIGGER       CORNELIUS M       MD      87CG-3583/45/53    MILES & STOCKBRIDGE, PC                     WIRTH        THOMAS F.         MD      8727-8799         MILES & STOCKBRIDGE, PC
TROTT         WILLIAM E         MD      87CG-121/34/259    MILES & STOCKBRIDGE, PC                     WIRTZ        VERNON W.         MD      87CG-2999         MILES & STOCKBRIDGE, PC
TROY          ANDREW L          MD      88CG-555           MILES & STOCKBRIDGE, PC                     WISE         ROBERT L.         MD      90229522          MILES & STOCKBRIDGE, PC
TURC          FRANC E.          MD      85CG-3361          MILES & STOCKBRIDGE, PC                     WISSEL       ALBERT C          MD      88057549          MILES & STOCKBRIDGE, PC
TURNER        JOSEPH C          MD      87CG-1474/38144    MILES & STOCKBRIDGE, PC                     WOLINSKI     STANLEY F         MD      87CG-3117/43187   MILES & STOCKBRIDGE, PC
TWINE         JAMES T.          MD      87CG-2989          MILES & STOCKBRIDGE, PC                     WOMACK       JOHN C            MD      89062517          MILES & STOCKBRIDGE, PC
UNKLE         EDWARD H.         MD      88CG-579           MILES & STOCKBRIDGE, PC                     WOOD         JACK N            MD      87CG-2368         MILES & STOCKBRIDGE, PC
UNKLE         ROBERT P          MD      87CG-3551/45/21    MILES & STOCKBRIDGE, PC                     WOODS        FRED              MD      88-041563         MILES & STOCKBRIDGE, PC
URBAN         CHARLES N         MD      8730-3536          MILES & STOCKBRIDGE, PC                     WOOLERY      FRANKLIN P.       MD      89006545          MILES & STOCKBRIDGE, PC
URBAN         THEODORE V        MD      87CG-3608/45/78    MILES & STOCKBRIDGE, PC                     WORRELL      CHARLES T         MD      8727-8678         MILES & STOCKBRIDGE, PC
URIK          JOSEPH J          MD      87CG-2519/41189    MILES & STOCKBRIDGE, PC                     WRIGHT       JESSE             MD      8820-0502         MILES & STOCKBRIDGE, PC
UTZ           WILLIAM W         MD      87CG-2950          MILES & STOCKBRIDGE, PC                     WURSTER      WILLIAM           MD      87CG-527/51/127   MILES & STOCKBRIDGE, PC
VACHINO       JOHN V            MD      88CG-531           MILES & STOCKBRIDGE, PC                     WYATT        ROBERT F          MD      87CG-3005         MILES & STOCKBRIDGE, PC
VAIL          ARTHUR E          MD      88155548           MILES & STOCKBRIDGE, PC                     YARBEROUGH   FREDDIE           MD      8731-0528         MILES & STOCKBRIDGE, PC
VANN          HAROLD R          MD      8833-7501          MILES & STOCKBRIDGE, PC                     YATES        LEE O.            MD      89244549          MILES & STOCKBRIDGE, PC
VANN          WILLIE            MD      87CG-3065          MILES & STOCKBRIDGE, PC                     YESKER       JOHN              MD      88CG-441          MILES & STOCKBRIDGE, PC
VARELLA       ANTHONY J         MD      88CG-541/51/141    MILES & STOCKBRIDGE, PC                     YOUNG        RAYMOND           MD      90274528          MILES & STOCKBRIDGE, PC
VASOLD        JAMES M.          MD      8727-8736          MILES & STOCKBRIDGE, PC                     YULE         CHARLES           MD      85CG-3014         MILES & STOCKBRIDGE, PC
VECERA        MATTHEW M         MD      87CG-3575/45/45    MILES & STOCKBRIDGE, PC                     ZANGLA       ROSARIO           MD      CAL-89-06905      MILES & STOCKBRIDGE, PC
VERDIN        ROBERT M          MD      87-08785           MILES & STOCKBRIDGE, PC                     ZELLHOFER    FRANCIS X.        MD      8722-2071         MILES & STOCKBRIDGE, PC
VICKERS       BRADFORD A        MD      88183535           MILES & STOCKBRIDGE, PC                     ZIEGLER      DONALD L          MD      87CG-3579/45/49   MILES & STOCKBRIDGE, PC
VINSON        JOHN F            MD      87CG-1391          MILES & STOCKBRIDGE, PC                     ZINGO        JOHN P            MD      87CG-1442/38112   MILES & STOCKBRIDGE, PC
VITEK         ALBERT F          MD      88155544           MILES & STOCKBRIDGE, PC                     ZINKHAN      JOHN A            MD      87CG-2409/41/79   MILES & STOCKBRIDGE, PC
VLAKOS        GUS               MD      89026528           MILES & STOCKBRIDGE, PC                     ZITTLE       PAUL J            MD      88CG-459          MILES & STOCKBRIDGE, PC
VOELKER       JOHN R            MD      87CG-1523          MILES & STOCKBRIDGE, PC                     ZUKAS        ELWOOD E          MD      89026513          MILES & STOCKBRIDGE, PC
VOGT          AMBROSE           MD      8731-3507          MILES & STOCKBRIDGE, PC                     GRANT        EDMUND            MS      91-5403(2)        MINOR & ASSOCIATES
WAGENER       BERNARD G         MD      8717-0535          MILES & STOCKBRIDGE, PC                     JETER        ELBERT P          MS      91-5403(2)        MINOR & ASSOCIATES
WAGNER        CHARLES           MD      86CG-1637          MILES & STOCKBRIDGE, PC                     MORGAN       WILBUR            MS      91-5403(2)        MINOR & ASSOCIATES
WAGNER        WALTER C          MD      91305510           MILES & STOCKBRIDGE, PC                     SULLIVAN     JOE R             MS      91-5403(2)        MINOR & ASSOCIATES
WAIDNER       FREDERICK C. SR   MD      85CG-355 17/63     MILES & STOCKBRIDGE, PC                     WIGGINS      GAYLORD E.        MS      91-5403(2)        MINOR & ASSOCIATES
WAINWRIGHT    WILLIAM           MD      88CG-505/51/105    MILES & STOCKBRIDGE, PC                     YOUNG        THOMAS            MS      91-5403(2)        MINOR & ASSOCIATES
WALKER        EUGENE TAYLOR V   MD      88057546           MILES & STOCKBRIDGE, PC                     COX          JIMMIE MCFARLAN   TX      93-10732-B        MISKO LAW FIRM, LLP
WALL          WINT              MD      87CG-2437          MILES & STOCKBRIDGE, PC                     ADAMS        JAMES G           WV      93-C-3250         MITCHELL, JOHN
WALLACE       CHARLES E         MD      87CG-1351/38/21    MILES & STOCKBRIDGE, PC                     AMICK        WAYNE & SARA J.   WV      93-C-3250         MITCHELL, JOHN
WALSHINSKY    JOSEPH            MD      87CG-3627          MILES & STOCKBRIDGE, PC                     ANDERSON     WARREN & DOROTH   WV      93-C-3250         MITCHELL, JOHN
WALTHALL      JOHN A            MD      87CG-2356          MILES & STOCKBRIDGE, PC                     ASHLEY       SIDNEY & JEAN R   WV      93-C-3250         MITCHELL, JOHN
WARD          GARY R.           MD      87CG-3000          MILES & STOCKBRIDGE, PC                     BALLEYDIER   DONALD B. & LOR   WV      93-C-3250         MITCHELL, JOHN
WARE          ROBERT L.         MD      8710-6543          MILES & STOCKBRIDGE, PC                     BENNETT      JESS JR. & NONA   WV      93-C-6765         MITCHELL, JOHN
WARNER        CARROLL N. V EA   MD      88071581           MILES & STOCKBRIDGE, PC                     BIRD         ROBERT T. & RUT   WV      91-C-722          MITCHELL, JOHN
WARNICK       ELMER JR V EAGL   MD      87CG-3100/43170    MILES & STOCKBRIDGE, PC                     BUFFINGTON   CHARLES L         WV      3:89-1265-TSC     MITCHELL, JOHN
WATERS        JS                MD      89062547           MILES & STOCKBRIDGE, PC                     CASTO        CHARLES & SHARO   WV      93-C-3250         MITCHELL, JOHN
WATKINS       WILLIAM A         MD      90187558           MILES & STOCKBRIDGE, PC                     CHAPMAN      LEROY & BARBARA   WV      93-C-6765         MITCHELL, JOHN
WATSON        ROBERT P          MD      87CG-2484/41154    MILES & STOCKBRIDGE, PC                     COLLINS      CARSON & RUTH M   WV      93-C-3250         MITCHELL, JOHN
WATSON        SAMUEL D          MD      87CG-2473/41143    MILES & STOCKBRIDGE, PC                     COX          GARY & BRENDA V   WV      93-C-6765         MITCHELL, JOHN
WATTS         LESTER            MD      87CG-3690          MILES & STOCKBRIDGE, PC                     CRAWFORD     VIRGIL            WV      93-C-3250         MITCHELL, JOHN
WEBB          LESLIE I          MD      88134505           MILES & STOCKBRIDGE, PC                     CREMEANS     DONALD & RUTH V   WV      93-C-6765         MITCHELL, JOHN
WEBB          OSCAR             MD      87CG-3021          MILES & STOCKBRIDGE, PC                     CROUSER      WILLIAM & SHIRL   WV      93-C-3250         MITCHELL, JOHN
WEBER         ELMER             MD      87CG-2332          MILES & STOCKBRIDGE, PC                     CROWDER      RALPH & MARY V    WV      93-C-7905         MITCHELL, JOHN
WEHR          DAVID J           MD      87CG-3094          MILES & STOCKBRIDGE, PC                     CUTLIP       WILLIAM & JUNA    WV      93-C-3250         MITCHELL, JOHN
WELLS         IRA W             MD      87CG-627           MILES & STOCKBRIDGE, PC                     DALTON       WINFORD & MRYTL   WV      3:89-1243-TSC     MITCHELL, JOHN
WENDEROTH     OSMUND P. SR.     MD      86CG-451           MILES & STOCKBRIDGE, PC                     DAUGHERTY    FRENCH B          WV      93-C-3250         MITCHELL, JOHN
WEST          GERALD L          MD      8705-1510          MILES & STOCKBRIDGE, PC                     DAUGHERTY    JERRY B           WV      93-C-3250         MITCHELL, JOHN
WEST          GERALD L          MD      8705-15120         MILES & STOCKBRIDGE, PC                     DOSS         JAMES             WV      93-C-3250         MITCHELL, JOHN
WEYFORTH      ROBERT            MD      88CG-576           MILES & STOCKBRIDGE, PC                     DRAKE        LOVELL & ELLEN    WV      3:89-1270-TSC     MITCHELL, JOHN
WHITBY        FRANK W           MD      8734-1501          MILES & STOCKBRIDGE, PC                     ELLIS        PAUL              WV      93-C-3250         MITCHELL, JOHN
WHITE         JOHNNIE E         MD      88CG-587/51/187    MILES & STOCKBRIDGE, PC                     EVANS        JOHN & OPAL V O   WV      93-C-6765         MITCHELL, JOHN
WHITE         JOSEPH C.         MD      8920-2539          MILES & STOCKBRIDGE, PC                     FLEMING      PHILLIP & LOUIS   WV      93-C-6765         MITCHELL, JOHN
WHITNEY       ALBERT W. JR V    MD      88CG-404/51/4      MILES & STOCKBRIDGE, PC                     FOX          CHARLES           WV      93-C-6765         MITCHELL, JOHN
WHITT         WALTER K          MD      87CG-2431-41-101   MILES & STOCKBRIDGE, PC                     GOODWIN      JAMES E. & JERA   WV      92-C-239          MITCHELL, JOHN
WICK          WILLIAM G         MD      87CG-1512          MILES & STOCKBRIDGE, PC                     GREINER      CHARLES & FRANC   WV      93-C-6765         MITCHELL, JOHN
WILDER        HERCHEL P.        MD      8920-2541          MILES & STOCKBRIDGE, PC                     HICKS        HENRY             WV      93-C-3250         MITCHELL, JOHN
WILKENS       JOSEPH H          MD      87CG-2958          MILES & STOCKBRIDGE, PC                     HILL         CECIL             WV      93-C-7934         MITCHELL, JOHN
WILLIAMS      ERNEST            MD      87-2980 H          MILES & STOCKBRIDGE, PC                     HITE         JAKIE P. V OWEN   WV      93-C-3250         MITCHELL, JOHN
WILLIAMS      JAMES             MD      9012-4511          MILES & STOCKBRIDGE, PC                     JENKINS      GARY              WV      93-C-3250         MITCHELL, JOHN
WILLIAMS      KENNETH E         MD      87CG-1344/38/14    MILES & STOCKBRIDGE, PC                     JOHNSON      ROGER             WV      93-C-6765         MITCHELL, JOHN
WILLIAMS      ROBERT R          MD      8713-5585          MILES & STOCKBRIDGE, PC                     KEEFER       WARREN            WV      93-C-3250         MITCHELL, JOHN
WILLIAMS      ROBERT R          MD      88057548           MILES & STOCKBRIDGE, PC                     LARGE        WILLIAM FRANK     WV      3:89-1231-TSC     MITCHELL, JOHN
WILLIAMS      ROWLAND V EAGLE   MD      87CG-3637/45107    MILES & STOCKBRIDGE, PC                     LAWRENTZ     RICHARD & BEVER   WV      93-C-3250         MITCHELL, JOHN
WILLIAMS      WILLIE            MD      87CG-3036          MILES & STOCKBRIDGE, PC                     LEGG         CARL & VIRGINIA   WV      93-C-7905         MITCHELL, JOHN

                                                                                                                                                                  Appendix A - 273
                                        Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                                  Document Page 292 of 624
Claimant    Claimant          State                                                               Claimant     Claimant     State
Last Name   First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number      Primary Plaintiff Counsel
LIFE        JOHN H. & PATRI   WV      93-C-3250       MITCHELL, JOHN                              OGLESBY      WILLIAM A    GA      01VS014098D        MONGE & ASSOCIATES
LIFE        PATRICIA E. & J   WV      93-C-3250       MITCHELL, JOHN                              PURVIS       DON R        GA      2005VS078292D      MONGE & ASSOCIATES
MCBRAYER    CLAYTON & KAREN   WV      93-C-7905       MITCHELL, JOHN                              REYNOLDS     EARL         GA      03VS055083         MONGE & ASSOCIATES
MILLS       JERALD LEE & MA   WV      3:89-1232-TSC   MITCHELL, JOHN                              ROLAND       ALFONZO      GA      2001VS014174       MONGE & ASSOCIATES
MOORE       ROBERT            WV      93-C-3250       MITCHELL, JOHN                              SILVA        JULIO A      GA      01VS013207D        MONGE & ASSOCIATES
MYERS       NEIL A            WV      3:89-1225       MITCHELL, JOHN                              SIMS         JAMES O      GA      2005VS078325D      MONGE & ASSOCIATES
NICHOLS     THOMAS L. & LIN   WV      93-C-3250       MITCHELL, JOHN                              SKINNER      LAMAR        GA      2001VS014105       MONGE & ASSOCIATES
PLUMMER     RONALD F. & NAN   WV      92-C-239        MITCHELL, JOHN                              SPIVEY       LARRY J      GA      01VS014071D        MONGE & ASSOCIATES
RAINES      EVERETT OTHO &    WV      92-C-239        MITCHELL, JOHN                              STAAB        VIRGIL       GA      01VS013207D        MONGE & ASSOCIATES
RHODES      DWIGHT & DONNA    WV      93-C-6765       MITCHELL, JOHN                              STANLEY      FRANKEY W    GA      00VS010284D        MONGE & ASSOCIATES
RHODES      ROSCOE            WV      90-C-3035       MITCHELL, JOHN                              TAMANAHA     MASATO       GA      01VS014919D        MONGE & ASSOCIATES
RIDDLE      THEODUR & BARBA   WV      93-C-6765       MITCHELL, JOHN                              THIELEN      WILLIAM      GA      01VS013207D        MONGE & ASSOCIATES
SIMMONS     DAVID & VICTORI   WV      93-C-3250       MITCHELL, JOHN                              UNRUH        GENEVA I     GA      01VS014170D        MONGE & ASSOCIATES
SLAUGHTER   CLAUDE & KATHER   WV      93-C-6765       MITCHELL, JOHN                              UREN         FRANKLIN J   GA      2004VS068523D      MONGE & ASSOCIATES
SMITH       DONALD R          WV      93-C-3250       MITCHELL, JOHN                              VERNON       JESSE J      GA      00VS000426D        MONGE & ASSOCIATES
SMITH       RANDY             WV      93-C-3250       MITCHELL, JOHN                              VOLKMAN      BRUCE S      GA      00VS005537D        MONGE & ASSOCIATES
SMITH       RONALD W          WV      93-C-6765       MITCHELL, JOHN                              WALLS        BENJAMIN T   GA      01VS014106D        MONGE & ASSOCIATES
SPEAR       DAVID & DEANNA    WV      93-C-3250       MITCHELL, JOHN                              WARREN       BARRY W      GA      01VS014089D        MONGE & ASSOCIATES
SPENCE      RUSSELL & DONNA   WV      93-C-3250       MITCHELL, JOHN                              WILLIAMS     BOBBY R      GA      01VS014112D        MONGE & ASSOCIATES
STATTS      JAMES M. & CONN   WV      3:89-1251-TSC   MITCHELL, JOHN                              WILLIAMS     THOMAS L     GA      01VS014106D        MONGE & ASSOCIATES
TAYLOR      CHARLES           WV      93-C-3250       MITCHELL, JOHN                              WILSON       ROY M        GA      00VS009501-D       MONGE & ASSOCIATES
TAYLOR      EMMITT F. V OWE   WV      92-C-239        MITCHELL, JOHN                              SMITH        MALCOLM H    TX      16781*JG01         MONTEZ, WILLIAMS & BAIRD, P.C.
TUTTLE      JOSEPH & DORIS    WV      93-C-7905       MITCHELL, JOHN                              ARROWOOD     MARK G       MD      24X15000537KGCI    MOORE & JACKSON, LLC
WAYNE       ROBERT & SHIRLE   WV      93-C-3250       MITCHELL, JOHN                              ARROWOOD     MARK G       MD      24X15000538KGCI    MOORE & JACKSON, LLC
WESTFALL    EDWARD D. & ELE   WV      93-C-3250       MITCHELL, JOHN                              BARNES       LOUIS L      MD      24X15000537KGCI    MOORE & JACKSON, LLC
WHITE       ROBERT            WV      93-C-6765       MITCHELL, JOHN                              STRALEY      WILLIAM      TX      17,286             MOORE, DICKSON & MAXWELL, PLLC
WINE        HERBERT & CHARL   WV      3:89-1233-TSC   MITCHELL, JOHN                              BING         RODNEY W     IL      2015L000346        MORGAN & MORGAN, PA
WINE        RONALD            WV      3:89-1229-TSC   MITCHELL, JOHN                              BORTUGNO     SAMUEL E     IL      2017L000059        MORGAN & MORGAN, PA
WISE        RALPH A. & KATH   WV      3:89-1240-TSC   MITCHELL, JOHN                              BOWMAN       ROBERT       IL      2015L001042        MORGAN & MORGAN, PA
WISEMAN     DONALD V OWENS-   WV      93-C-3250       MITCHELL, JOHN                              BURNS        ROBERT R     IL      2015L001561        MORGAN & MORGAN, PA
WOOLLARD    CHESTER & AGNES   WV      93-C-6765       MITCHELL, JOHN                              CANDELARIA   MILAGROS     IL      2015L001473        MORGAN & MORGAN, PA
YOHO        WILLIAM G. & SA   WV      93-C-3250       MITCHELL, JOHN                              COLLINS      BRUCE E      IL      2014L001209        MORGAN & MORGAN, PA
YOST        ARTHUR            WV      93-C-6765       MITCHELL, JOHN                              CREERON      HELEN        IL      2015L001550        MORGAN & MORGAN, PA
ALLEN       WINFRED           TX      97 05359        MITHOFF & JACKS                             ENOS         JOHN T       MO      1622CC09962        MORGAN & MORGAN, PA
BOWERS      WILLIAM R         TX      97 05359        MITHOFF & JACKS                             FRIEDMAN     ALLEN        IL      2015L000833        MORGAN & MORGAN, PA
BRYSON      CLYDE R.          TX      97 05359        MITHOFF & JACKS                             HUFFNAGEL    MICHAEL      WV      14C1994            MORGAN & MORGAN, PA
CURTIS      WAYNE A           TX      97 05359        MITHOFF & JACKS                             LUCENT       JOSEPH F     NY      10934811           MORGAN & MORGAN, PA
DEFORD      AUSTIN E.         TX      97 05359        MITHOFF & JACKS                             NICHOLS      JOHNNIE      IL      2015L001565        MORGAN & MORGAN, PA
EARLEY      WILLIAM H         TX      97 05359        MITHOFF & JACKS                             QUINTANA     MARIE        PA      111103107          MORGAN & MORGAN, PA
HORTON      MELVIN L          TX      97 05359        MITHOFF & JACKS                             RINGER       WILBUR       IL      2016L001576        MORGAN & MORGAN, PA
MARTIN      STANLEY           TX      97 05359        MITHOFF & JACKS                             RUSSELL      HARRY A      IL      2015L001573        MORGAN & MORGAN, PA
MOORE       RAYMOND L         TX      97 05359        MITHOFF & JACKS                             SOTZ         JAMES E      IL      2015L000138        MORGAN & MORGAN, PA
TODD        JOE HARRISON      TX      97 05359        MITHOFF & JACKS                             STRAPP       BERNARD C    IL      2016L000018        MORGAN & MORGAN, PA
WHITE       LILLARD M         TX      97 05359        MITHOFF & JACKS                             TAYLOR       DAVID G      IL      2017L000054        MORGAN & MORGAN, PA
ALDRIDGE    RALEIGH R         GA      2001VS014995    MONGE & ASSOCIATES                          WILLEY       GERTRUDE     IL      2015L000121        MORGAN & MORGAN, PA
ANDERSON    DAVID M           GA      01VS014069D     MONGE & ASSOCIATES                          BAILEY       OLA M        MS      20060093           MORRIS, SAKALARIOS & BLACKWELL, PLLC
ARMIJO      MIKE T            GA      00VS010557D     MONGE & ASSOCIATES                          BLACK        SAMUEL       MS      2001-17-CV1        MORRIS, SAKALARIOS & BLACKWELL, PLLC
BIANCHI     JOSEPH J          GA      00VS000431D     MONGE & ASSOCIATES                          BOGGS        LARRY W      MS      ADMIN              MORRIS, SAKALARIOS & BLACKWELL, PLLC
BROXTON     CHARLES E         GA      01VS014106D     MONGE & ASSOCIATES                          BUSH         HENRY        MS      UNKNOWN_ADMIN_GP   MORRIS, SAKALARIOS & BLACKWELL, PLLC
BUCKALLEW   GLENN L           GA      00VS010559D     MONGE & ASSOCIATES                          CHERRY       MARY L       MS      2001-17-CV1        MORRIS, SAKALARIOS & BLACKWELL, PLLC
CLARK       PHYLLIS S         GA      01VS014111D     MONGE & ASSOCIATES                          COTTEN       SANDRA J     MS      ADMIN              MORRIS, SAKALARIOS & BLACKWELL, PLLC
COOPER      RONNIE G          GA      01VS014093D     MONGE & ASSOCIATES                          DAUGHERTY    JAMES        MS      2001-17-CV1        MORRIS, SAKALARIOS & BLACKWELL, PLLC
DAY         THOMAS E          GA      2005EV000006D   MONGE & ASSOCIATES                          DEAL         JAMES H      MS      2001-17-CV1        MORRIS, SAKALARIOS & BLACKWELL, PLLC
DEPRIEST    DONALD T          GA      2005VS077865D   MONGE & ASSOCIATES                          DODD         CARRIE P     MS      2001-17-CV1        MORRIS, SAKALARIOS & BLACKWELL, PLLC
DOZIER      LEONARD J         GA      01VS014091D     MONGE & ASSOCIATES                          EADS         BETTY        MS      ADMIN              MORRIS, SAKALARIOS & BLACKWELL, PLLC
EDWARDS     ROBERT L          GA      2001VS015023    MONGE & ASSOCIATES                          ELMS         MAC E        MS      2001-17-CV1        MORRIS, SAKALARIOS & BLACKWELL, PLLC
FOLSOM      HARLEY            GA      01VS014108D     MONGE & ASSOCIATES                          GRANT        REX E        MS      2001-17-CV1        MORRIS, SAKALARIOS & BLACKWELL, PLLC
FRAHM       DELMAR            GA      00VS005538D     MONGE & ASSOCIATES                          GUSTA        LARRY        MS      CV-99-0129         MORRIS, SAKALARIOS & BLACKWELL, PLLC
FUGATE      JOHN S            GA      2005VS078297D   MONGE & ASSOCIATES                          HARRIS       LINDA M      MS      99-0118            MORRIS, SAKALARIOS & BLACKWELL, PLLC
GARCIA      JOE               GA      00VS010558D     MONGE & ASSOCIATES                          HEDRICK      THOMAS W     MS      2001-17-CV1        MORRIS, SAKALARIOS & BLACKWELL, PLLC
GILBERT     RICHARD C         GA      01VS014093D     MONGE & ASSOCIATES                          HILL         ROBERT       MS      CV-99-0173         MORRIS, SAKALARIOS & BLACKWELL, PLLC
GREEN       ROBERT I          GA      01VS014110D     MONGE & ASSOCIATES                          HINDMAN      LOUIS D      MS      ADMIN              MORRIS, SAKALARIOS & BLACKWELL, PLLC
GUPTON      RICHARD K         GA      2001VS014107    MONGE & ASSOCIATES                          HINSON       EDGAR        MS      06KV0042S          MORRIS, SAKALARIOS & BLACKWELL, PLLC
HARRIS      TOMMIE            GA      00VS000397D     MONGE & ASSOCIATES                          HOLLAND      DONALD       MS      06KV0213J          MORRIS, SAKALARIOS & BLACKWELL, PLLC
HORTON      KENNETH           GA      2005VS078658D   MONGE & ASSOCIATES                          HOLT         VINNIE       MS      ADMIN              MORRIS, SAKALARIOS & BLACKWELL, PLLC
HUNT        WILLIAM D         GA      2001VS014162    MONGE & ASSOCIATES                          HOWARD       DOYLE W      MS      ADMIN              MORRIS, SAKALARIOS & BLACKWELL, PLLC
JOHNSTON    DEBORAH           GA      2005VS078535D   MONGE & ASSOCIATES                          HOWELL       JOHNNY L     MS      ADMIN              MORRIS, SAKALARIOS & BLACKWELL, PLLC
KELSEY      DONALD            GA      2005VS078300D   MONGE & ASSOCIATES                          HUDSON       JAMES F      MS      ADMIN              MORRIS, SAKALARIOS & BLACKWELL, PLLC
LEHMAN      DAVID M           GA      01VS014073D     MONGE & ASSOCIATES                          HUDSON       WILLIE       MS      ADMIN              MORRIS, SAKALARIOS & BLACKWELL, PLLC
LYNCH       LOUIS E           GA      2005VS078659D   MONGE & ASSOCIATES                          INGRAM       PEGGY        MS      ADMIN              MORRIS, SAKALARIOS & BLACKWELL, PLLC
MALINCHAK   THEODORE          GA      01VS013207D     MONGE & ASSOCIATES                          INGRAM       WAYNE C      MS      ADMIN              MORRIS, SAKALARIOS & BLACKWELL, PLLC
MAYO        GEORGE D          GA      01VS013205      MONGE & ASSOCIATES                          IRVIN        ALVIN C      MS      ADMIN              MORRIS, SAKALARIOS & BLACKWELL, PLLC
MCGARITY    JAMES O           GA      01VS014093D     MONGE & ASSOCIATES                          JACKSON      DOUGLAS      MS      ADMIN              MORRIS, SAKALARIOS & BLACKWELL, PLLC
MEULLER     GEORGE G          GA      00VS005541D     MONGE & ASSOCIATES                          LEWIS        JERROLD W    MS      CI2006032AS        MORRIS, SAKALARIOS & BLACKWELL, PLLC
MEYERS      CLAY V            GA      2000VS009432    MONGE & ASSOCIATES                          MARATO       PATRICK      MS      ADMIN              MORRIS, SAKALARIOS & BLACKWELL, PLLC
NEWELL      JAMES M           GA      00VS000389D     MONGE & ASSOCIATES                          MATTHEWS     LARRY G      MS      2001-17-CV1        MORRIS, SAKALARIOS & BLACKWELL, PLLC

                                                                                                                                                         Appendix A - 274
                                         Case 17-03105                  Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                           Document Page 293 of 624
Claimant      Claimant         State                                                                       Claimant      Claimant          State
Last Name     First Name       Filed   Docket Number          Primary Plaintiff Counsel                    Last Name     First Name        Filed   Docket Number       Primary Plaintiff Counsel
MORROW        ALBERT C         MS      ADMIN                  MORRIS, SAKALARIOS & BLACKWELL, PLLC         ALMARODE      VIRGINIA          WV      02-C-19             MOTLEY RICE LLC
PETTY         ROSCOE W         MS      ADMIN                  MORRIS, SAKALARIOS & BLACKWELL, PLLC         ALTPETER      EDWARD            TX      88-0687             MOTLEY RICE LLC
ROBINSON      AMMIE L          MS      2001-17-CV1            MORRIS, SAKALARIOS & BLACKWELL, PLLC         ALVARADO      ABRAHAM           MS      S89-0295(G)         MOTLEY RICE LLC
SMITH         ECKFORD          MS      20060037CV             MORRIS, SAKALARIOS & BLACKWELL, PLLC         ALVARADO      PROCOPIO          AZ      CIV00-595TUCGEE     MOTLEY RICE LLC
SWAN          MAXINE G         MS      2001-17-CV1            MORRIS, SAKALARIOS & BLACKWELL, PLLC         ALWARD        WAYNE             TX      88-0687             MOTLEY RICE LLC
WALKER        EMMETT M         MS      ADMIN                  MORRIS, SAKALARIOS & BLACKWELL, PLLC         AMABLO        RICHARD           TX      88-0687             MOTLEY RICE LLC
WILSON        HAYBERT          MS      2001-17-CV1            MORRIS, SAKALARIOS & BLACKWELL, PLLC         AMBROSE       PAUL              TX      88-0687             MOTLEY RICE LLC
ANDRUS        EDDIE D          TX      01-05710-00-0-G        MOSS LAW OFFICE                              AMES          HAROLD            TX      88-0687             MOTLEY RICE LLC
BARRIENTES    RENE             TX      02-3395-H              MOSS LAW OFFICE                              ANAST         GEORGE            UT      010900863AS         MOTLEY RICE LLC
BRADY         ADOLFO           TX      01-5-56,514-D          MOSS LAW OFFICE                              ANAST         GEORGE            UT      010907993           MOTLEY RICE LLC
CANTU         GILBERTO         TX      00-141-D               MOSS LAW OFFICE                              ANAYA         ISIDRO            NM      CV-2001-07982       MOTLEY RICE LLC
DE LA TORRE   JOSE             TX      00-01162-00-0-H        MOSS LAW OFFICE                              ANDERSON      ARTHUR            TX      88-0687             MOTLEY RICE LLC
ESCOBAR       JOSE             TX      00-03-38339CV          MOSS LAW OFFICE                              ANDERSON      CEOPHUS           LA      26617               MOTLEY RICE LLC
FLORES        CARLOS           TX      00-01162-00-0-H        MOSS LAW OFFICE                              ANDERSON      DAVID M           GA      01VS014069D         MOTLEY RICE LLC
GARCIA        CRESENCIO L      TX      01-5109-0              MOSS LAW OFFICE                              ANDERSON      DON               TX      88-0687             MOTLEY RICE LLC
GARZA         JUAN E           TX      00-03-38339CV          MOSS LAW OFFICE                              ANDERSON      JAMES             NV      ADMIN               MOTLEY RICE LLC
HAMON         DONALD           TX      00-01162-00-0-H        MOSS LAW OFFICE                              ANDERSON      JAMES A           WV      01-C-3916           MOTLEY RICE LLC
HERRERA       MIGUEL           TX      00-01162-00-0-H        MOSS LAW OFFICE                              ANDERSON      JAMES A           GA      2002VS035329D       MOTLEY RICE LLC
KINIKIN       EARNEST R        TX      00-01162-00-0-H        MOSS LAW OFFICE                              ANDERSON      JEROME            IL      90-2042             MOTLEY RICE LLC
LASCANO       MIGUEL           TX      02-01876-00-0-E        MOSS LAW OFFICE                              ANDERSON      ROBERT            MS      ADMIN               MOTLEY RICE LLC
MARTINEZ      DIONICO          TX      00-01162-00-0-H        MOSS LAW OFFICE                              ANDERSON      ROSS W            MS      S89-0260(G)         MOTLEY RICE LLC
MARTINEZ      RODOLFO R        TX      01-03121-00-0-DD       MOSS LAW OFFICE                              ANDERSON      ROWLAND           MS      S89-0623(W)         MOTLEY RICE LLC
MEDRANO       MIKE             TX      00-01162-00-0-H        MOSS LAW OFFICE                              ANDERSON      RUFUS             GA      ADMIN               MOTLEY RICE LLC
ROBLES        GILBERT          TX      01-03447-00-0-F        MOSS LAW OFFICE                              ANDERSON      STEVEN            AZ      CIV00-0675PHXPGR    MOTLEY RICE LLC
SANCHEZ       ARMANDO          TX      S-00-5719CV-B          MOSS LAW OFFICE                              ANDERSON      VEARL L           UT      010907531           MOTLEY RICE LLC
WHITFIELD     TILDEN S         TX      DC-01-243              MOSS LAW OFFICE                              ANDREWS       ARVIN L           NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC
ZELAYA        DIOGNESE         TX      99-10-09488CV          MOSS LAW OFFICE                              ANDREWS       BYRON CALVIN V    MS      S89-0626(L)         MOTLEY RICE LLC
ABBOTT        GEORGE W         UT      010907994              MOTLEY RICE LLC                              ANDREWS       CURTIS W          NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC
ABBOTT        LAWRENCE         UT      010900863 AS           MOTLEY RICE LLC                              ANDREWS       LINDA             AR      CIV2000-220-2       MOTLEY RICE LLC
ABBOTT        LESLIE           MS      S88-0642(B)            MOTLEY RICE LLC                              ANGELINI      JOHN J            RI      PC20173179          MOTLEY RICE LLC
ABE           AKIRA            GA      00VS012729D            MOTLEY RICE LLC                              ANTONE        RUDOLPH           NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC
ABRAM         WALTER           MS      S89-0260(G)            MOTLEY RICE LLC                              ANTONSEN      GORDON            TX      88-0687             MOTLEY RICE LLC
ABSTEN        DELMER           WV      13C310                 MOTLEY RICE LLC                              APPLEGATE     DANIEL            NJ      90-3780 (GEB)       MOTLEY RICE LLC
ACKERMAN      LOREN E          OH      CV2001040722           MOTLEY RICE LLC                              ARAGON        DANIEL F          TX      DV98-09802-G        MOTLEY RICE LLC
ACKERMAN      STANLEY L        WY      C-01-612-J             MOTLEY RICE LLC                              ARAGON        FRANK             TX      ADMIN               MOTLEY RICE LLC
ACQUISTA      ANTHONY R        WV      98-C-266K              MOTLEY RICE LLC                              ARANDA        LUPE J            TX      ADMIN               MOTLEY RICE LLC
ACRI          SALVATORE        OH      02 CV 00151            MOTLEY RICE LLC                              ARBOGAST      CHARLES L         MD      24X16000326         MOTLEY RICE LLC
ADAIR         ROBERT A         AZ      93-0783-PHX-SMM        MOTLEY RICE LLC                              ARCHER        BEVERLY M         WV      01-C-3933           MOTLEY RICE LLC
ADAM          ALEXANDER        TX      88-0687                MOTLEY RICE LLC                              ARD           JOSEPH            SC      92-CP-10-5583       MOTLEY RICE LLC
ADAMS         HOBERT L         OH      CV2001040722           MOTLEY RICE LLC                              ARMIJO        MIKE T            GA      00VS010557D         MOTLEY RICE LLC
ADAMS         JOSEPH E         OH      ADMIN                  MOTLEY RICE LLC                              ARMSTRONG     WILLIE            AR      CIV2000-872-2       MOTLEY RICE LLC
ADAMS         JOSEPH E         OH      CV2001040722           MOTLEY RICE LLC                              ARNETT        ERNEST RAY        MS      S89-0623(W)         MOTLEY RICE LLC
ADAMS         JULIUS C         NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                              ARNETT        ROSCOE C          WV      16C767              MOTLEY RICE LLC
ADAMS         PHILLIP          TX      88-0687                MOTLEY RICE LLC                              ARNOLD        ROBERT            OH      02CVC06-6416        MOTLEY RICE LLC
ADAMS         RICHARD          TX      88-0687                MOTLEY RICE LLC                              ARNWINE       COY W             OH      215-CIV-01          MOTLEY RICE LLC
ADAMS         WILLIAM B        OH      215-CIV-01             MOTLEY RICE LLC                              ARRIAGA       LUCIANO           AZ      CV98-1558PHXPGR     MOTLEY RICE LLC
ADAMSON       ARLEN R          UT      010907529              MOTLEY RICE LLC                              ARTHUR        ELMO E            OH      CV2001040722        MOTLEY RICE LLC
ADDISON       MATTHEW          GA      04VS064286D            MOTLEY RICE LLC                              ASH           CLYDE R           OH      215-CIV-01          MOTLEY RICE LLC
ADKINS        DAVID            OH      2001CV01831            MOTLEY RICE LLC                              ASH           JOHN V PITTSBUR   TX      94C2550             MOTLEY RICE LLC
ADKINS        DONALD R         OH      CV2001040722           MOTLEY RICE LLC                              ASHBURN       SIDNEY            FL      0104576AD           MOTLEY RICE LLC
ADKINS        ROGER            WV      95-C-3049              MOTLEY RICE LLC                              ASHENFELTER   JAMES H           WV      98-C-105K           MOTLEY RICE LLC
ADKINS        SHAREL E         OH      ADMIN                  MOTLEY RICE LLC                              ASHLEY        JAMES             AR      CIV2000-872-2       MOTLEY RICE LLC
ADKINS        WILLARD          WV      98-C-105K              MOTLEY RICE LLC                              ASHLEY        STERLING          AR      CIV01-425-3         MOTLEY RICE LLC
AHERN         CARLTON          WV      98-C-105K              MOTLEY RICE LLC                              ASHLEY        STERLING          TX      DV98-09763-F        MOTLEY RICE LLC
AIKEN         RICHARD          TX      DV98-09763-F           MOTLEY RICE LLC                              ASKEW         GLENN F           NC      2:00-CV-81-BO(2)    MOTLEY RICE LLC
AILES         THOMAS           IN      49D02-9601-MI-01-539   MOTLEY RICE LLC                              ASSELIN       PAUL M            RI      PC20163396          MOTLEY RICE LLC
AKERS         LINDA            MI      01-120266              MOTLEY RICE LLC                              ATCHISON      DOUGLAS W. & JA   TX      E-0144510           MOTLEY RICE LLC
ALBRIGHT      RAYMOND C        RI      PC20164345             MOTLEY RICE LLC                              ATHERTON      DAVID L           MI      01-118266 NP        MOTLEY RICE LLC
ALCORN        DENNIS           OH      CV2001040722           MOTLEY RICE LLC                              ATKINSON      JIMMY D           SC      96-CP-10-2662       MOTLEY RICE LLC
ALDRIDGE      RALEIGH R        GA      2001VS014995           MOTLEY RICE LLC                              ATTENELLO     PRESTON A         NJ      93-124              MOTLEY RICE LLC
ALEXANDER     CARL R           NC      2:00-CV-81-BO(2)       MOTLEY RICE LLC                              ATYEO         RONALD            TX      88-0687             MOTLEY RICE LLC
ALEXANDER     CLEVELAND        LA      27833                  MOTLEY RICE LLC                              AUGUSTINE     DONALD            IL      89-2364             MOTLEY RICE LLC
ALEXANDER     LLOYD            AR      CIV2000-220-2          MOTLEY RICE LLC                              AULDS         EDWARD G          LA      97-5290             MOTLEY RICE LLC
ALEXANDER     PAUL             AR      CIV2000-872-2          MOTLEY RICE LLC                              AUSEMA        CLARENCE          AR      CIV2000-872-2       MOTLEY RICE LLC
ALEXIUK       MICHAEL          TX      88-0687                MOTLEY RICE LLC                              AUSTIN        ALFRED            LA      57,036              MOTLEY RICE LLC
ALFRED        RAYNOR           TX      88-0687                MOTLEY RICE LLC                              AUSTIN        ALFRED D          LA      57,036              MOTLEY RICE LLC
ALFREY        JOHN S           OH      CV2001040722           MOTLEY RICE LLC                              AUTHIER       GARY              OH      104CV20003          MOTLEY RICE LLC
ALFREY        PHILLIP          OH      01PI-850               MOTLEY RICE LLC                              AUTTENBERRY   ALBERT C          LA      97-5306             MOTLEY RICE LLC
ALLAN         JOHN & MARIE V   MS      S89-0260(G)            MOTLEY RICE LLC                              AVENENTE      HENRY             AZ      CIV00--121TUCWDB    MOTLEY RICE LLC
ALLEN         BILLY            MI      01-120106              MOTLEY RICE LLC                              AVERY         DANIEL            MS      S89-0626(L)         MOTLEY RICE LLC
ALLEN         NELDA            AR      CIV2000-872-2          MOTLEY RICE LLC                              AVILA         BALTAZAR          NM      CIV-02-0514MCAWWD   MOTLEY RICE LLC
ALLEN         VERNON F         UT      010900863 AS           MOTLEY RICE LLC                              AYALA         PABLO             GA      03VS055531          MOTLEY RICE LLC
ALLEY         FOLEY R          PA      ADMIN                  MOTLEY RICE LLC                              BABSON        BILLY M           NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC
ALLMON        CHESTER W        MS      S89-0623(W)            MOTLEY RICE LLC                              BACA          ALBERT            MS      S89-0623(W)         MOTLEY RICE LLC
ALLSUP        WILLIS & LOUIS   MS      S89-0260(G)            MOTLEY RICE LLC                              BACA          GEORGE            NM      CV-2002-00597       MOTLEY RICE LLC
ALLYN         HUGH R           MS      S88-0642(B)            MOTLEY RICE LLC                              BACA          MIGUEL L          CO      ADMIN               MOTLEY RICE LLC

                                                                                                                                                                         Appendix A - 275
                                          Case 17-03105               Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                        Document Page 294 of 624
Claimant      Claimant          State                                                                   Claimant      Claimant          State
Last Name     First Name        Filed   Docket Number       Primary Plaintiff Counsel                   Last Name     First Name        Filed   Docket Number          Primary Plaintiff Counsel
BAGWELL       SAMUEL            GA      2004VS065478D       MOTLEY RICE LLC                             BEATY         HOWARD M          LA      57,036                 MOTLEY RICE LLC
BAILEY        BOBBY             OH      UNKNOWN             MOTLEY RICE LLC                             BEAVER        NETTIE            AR      CIV2000-872-2          MOTLEY RICE LLC
BAILEY        CHARLES           GA      04VS067269D         MOTLEY RICE LLC                             BEAVERS       WD                LA      57,036                 MOTLEY RICE LLC
BAILEY        FRED E            WV      98-C-105K           MOTLEY RICE LLC                             BECHAVER      MIKE J            TX      DV98-09802             MOTLEY RICE LLC
BAILEY        JOSEPH D          OH      215-CIV-01          MOTLEY RICE LLC                             BECK          LLOYD L           UT      010900863 AS           MOTLEY RICE LLC
BAILEY        THOMAS J          WV      98-C-266K           MOTLEY RICE LLC                             BECK          VERNON T          NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
BAILEY        THOMAS M          WV      98-C-266K           MOTLEY RICE LLC                             BECKETT       EDWARD            WV      98-C-105K              MOTLEY RICE LLC
BAILEY        WILLIE C          LA      57,036              MOTLEY RICE LLC                             BECKSTEAD     ROBERT M          UT      010900863AS            MOTLEY RICE LLC
BAIRD         FREDERICK T       UT      010907427           MOTLEY RICE LLC                             BECRAFT       DAVID L           OH      CV96 01 0238           MOTLEY RICE LLC
BAIRD         HAROLD E          UT      010907430           MOTLEY RICE LLC                             BEDDOE        GEOFFREY          RI      PC114617               MOTLEY RICE LLC
BAKER         CLARENCE E        OH      CV2001040722        MOTLEY RICE LLC                             BEDINI        GINO              TX      88-0687                MOTLEY RICE LLC
BAKER         DAVELEEN          AZ      CIV911188PHXRGS     MOTLEY RICE LLC                             BEDO          THOMAS J          MI      01-120279NP            MOTLEY RICE LLC
BAKER         JAMES F           LA      57,036              MOTLEY RICE LLC                             BEEBEE        ROBERT            MS      S89-0623(W)            MOTLEY RICE LLC
BAKER         JOE L             NC      2:00-CV-81-BO(2)    MOTLEY RICE LLC                             BEEMAN        DONALD J          TX      DV98-09802             MOTLEY RICE LLC
BAKER         PAUL              OH      2001CV01831         MOTLEY RICE LLC                             BEEMAN        HENRY L           TX      DV98-09802             MOTLEY RICE LLC
BAKER         RICHARD T         WV      17C437              MOTLEY RICE LLC                             BEEMS         JAMES E           MI      01-119459 NP           MOTLEY RICE LLC
BAKER         RONALD            LA      57,036              MOTLEY RICE LLC                             BEGAY         NOTAH             AZ      89-0210                MOTLEY RICE LLC
BAKER         THOMAS J          NJ      L-10785 95          MOTLEY RICE LLC                             BEGLEY        CHERYL V          MI      01-120665NP            MOTLEY RICE LLC
BALL          ROBERT            WV      98-C-105K           MOTLEY RICE LLC                             BEGLEY        DAVID A           OH      CV96 03 0525           MOTLEY RICE LLC
BALLANCE      DAVID C           NC      4:00-CV-184-H(3)    MOTLEY RICE LLC                             BELCHER       ROBERT J          WV      13C2026                MOTLEY RICE LLC
BALLEN        WILLIAM           TX      88-0687             MOTLEY RICE LLC                             BELFORD       JESSE E           OH      215-CIV-01             MOTLEY RICE LLC
BAMBURG       ROBERT A          LA      97-5290             MOTLEY RICE LLC                             BELK          CURTIS            GA      2004VS063102D          MOTLEY RICE LLC
BAMESBERGER   LOUIS             AZ      94-0867-PHX-PGR     MOTLEY RICE LLC                             BELL          ALLEN R           UT      010907539              MOTLEY RICE LLC
BANCROFT      DELBERT B         TN      07C1335             MOTLEY RICE LLC                             BELL          CHARLES           OH      CV2001040721           MOTLEY RICE LLC
BAND          GEORGE            TX      88-0687             MOTLEY RICE LLC                             BELL          JACOB E           OH      215-CIV-01             MOTLEY RICE LLC
BANDARA       SARATH            TX      88-0687             MOTLEY RICE LLC                             BELL          OTHNIEL           OH      02 CV 00151            MOTLEY RICE LLC
BANDY         ALLEN             LA      57,036              MOTLEY RICE LLC                             BELL          ROBERT G          NJ      93-1123                MOTLEY RICE LLC
BANFIELD      JAMES A           LA      106345              MOTLEY RICE LLC                             BELL          WILLIAM           TX      88-0687                MOTLEY RICE LLC
BANIK         ALBERT L          TX      DV98-9769           MOTLEY RICE LLC                             BELLAH        WALTER S          CO      ADMIN                  MOTLEY RICE LLC
BANKS         EDDIE             RI      PC20150590          MOTLEY RICE LLC                             BELLAMY       JOHN              MS      S89-0623(W)            MOTLEY RICE LLC
BANKS         EDDIE T           WV      01-C-3801           MOTLEY RICE LLC                             BELLATTO      CARL              OH      01-CV-00853            MOTLEY RICE LLC
BANKS         PAUL E            OH      CV2001040721        MOTLEY RICE LLC                             BENCH         KEITH             UT      010907540              MOTLEY RICE LLC
BANNISTER     JOHN              GA      03CVS052176         MOTLEY RICE LLC                             BENDIG        KURTR & BARBARA   MS      S89-0260(G)            MOTLEY RICE LLC
BARBER        HENRY             LA      445837              MOTLEY RICE LLC                             BENEDICT      ROBERT            IN      49D02-9601-MI-01-313   MOTLEY RICE LLC
BARBILLION    JOHN              TX      88-0687             MOTLEY RICE LLC                             BENFORD       RODNEY            LA      97-5290                MOTLEY RICE LLC
BARBOSA       JOHN              MI      01-135741 NP        MOTLEY RICE LLC                             BENNETT       DUDLEY            MS      S89-0623(W)            MOTLEY RICE LLC
BARHAM        LESLIE L          WV      01-C-3801           MOTLEY RICE LLC                             BENOIST       NOEL              AZ      CIV95-1548PHXROS       MOTLEY RICE LLC
BARKHIMER     JESSE             AR      CIV2000-872-2       MOTLEY RICE LLC                             BENTZ         LELA C            AR      CV-2002-238-6          MOTLEY RICE LLC
BARNES        JAMES L           WV      01-C-3801           MOTLEY RICE LLC                             BENTZ         LESTER E          SC      95-CP-10-600           MOTLEY RICE LLC
BARNES        PHILLIP E         GA      00VS006283D         MOTLEY RICE LLC                             BENZON        EARL              UT      010900863 AS           MOTLEY RICE LLC
BARNES        PHILLIP E         NC      2:00-CV-81-BO(2)    MOTLEY RICE LLC                             BERESTORY     WILLIAM V EAGLE   MS      S89-0626(L)            MOTLEY RICE LLC
BARNES        VIVIAN & DORIS    TX      E-0144510           MOTLEY RICE LLC                             BERRETH       LEE L             TX      141-187162-01          MOTLEY RICE LLC
BARNETT       DAISY M           LA      97-5290             MOTLEY RICE LLC                             BERRY         EDGAR H           LA      97-5290                MOTLEY RICE LLC
BARNETT       DILLARD           TX      95-10258            MOTLEY RICE LLC                             BERTHA        JAMES F           GA      03VSO52770             MOTLEY RICE LLC
BARNETT       ERNEST E          FL      0001850327          MOTLEY RICE LLC                             BERTIN        RAYMOND           TX      88-0687                MOTLEY RICE LLC
BARNETT       JACK A            WV      04C916              MOTLEY RICE LLC                             BERTUCCI      BRONO             TX      88-0687                MOTLEY RICE LLC
BARNETT       WILLIAM D         SC      00-019325NP         MOTLEY RICE LLC                             BERUBE        JAMES             RI      PC20160995             MOTLEY RICE LLC
BARNEY        JUANITA           MI      01-135740 NP        MOTLEY RICE LLC                             BESKINGER     JOE               TX      DV98-009791-F          MOTLEY RICE LLC
BARNEY        REID L            UT      010907532           MOTLEY RICE LLC                             BETTS         CARY              AZ      ADMIN                  MOTLEY RICE LLC
BARNHOUSE     CHARLES           WV      95-C-3049           MOTLEY RICE LLC                             BETTS         JIMMY P           SC      04CP102717             MOTLEY RICE LLC
BARR          ROBERT L          WV      16C19               MOTLEY RICE LLC                             BEVER         HENRY M           AR      CIV2000-220-2          MOTLEY RICE LLC
BARRETT       CHARLES E         WV      98-C-105K           MOTLEY RICE LLC                             BEVER         RONNIE            AR      CIV2000-872-2          MOTLEY RICE LLC
BARRIE        WILLIAM           TX      88-0687             MOTLEY RICE LLC                             BEVINS        JAMES T           WV      98-C-105K              MOTLEY RICE LLC
BARRON        HUGH              MS      S89-0295(G)         MOTLEY RICE LLC                             BEVINS        NORVELL           WV      95-C-134               MOTLEY RICE LLC
BARTLEY       ROBERT E          WV      95-C-134            MOTLEY RICE LLC                             BIANCHI       JOSEPH J          GA      00VS000431D            MOTLEY RICE LLC
BARTOLI       LOUIS C           NJ      L-10783 95          MOTLEY RICE LLC                             BICKERSTAFF   ROBERT H          GA      2014CV254274           MOTLEY RICE LLC
BARZACCHINI   LEWIS L           WV      98-C-105K           MOTLEY RICE LLC                             BICKETT       LOUIS R           OH      215-CIV-01             MOTLEY RICE LLC
BASCOM        STERLING N        UT      010907534           MOTLEY RICE LLC                             BIDLOCK       LARRY             TX      88-0687                MOTLEY RICE LLC
BASKA         ERNEST L          GA      2002VS035377        MOTLEY RICE LLC                             BIEBERDORF    RICHARD M         TX      153-176810-99          MOTLEY RICE LLC
BASKINGER     JOSEPH            NJ      L-7020-01AS         MOTLEY RICE LLC                             BIENKO        ALFRED            OH      02CV1188               MOTLEY RICE LLC
BASS          BENNIE R          NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC                             BIGGS         BILLY S           NC      2:00-CV-81-BO(2)       MOTLEY RICE LLC
BASSLER       ALFRED & MARIE    MS      S89-0260(G)         MOTLEY RICE LLC                             BIGGS         CLARENCE E        NC      2:00-CV-81-BO(2)       MOTLEY RICE LLC
BASTEN        LLOYD             RI      PC20161806          MOTLEY RICE LLC                             BIGGS         WILFRED N         UT      010907542              MOTLEY RICE LLC
BATTLE        HENRY L           WV      01-C-3801           MOTLEY RICE LLC                             BINGHAM       JAMES             MS      S89-0632 (G)           MOTLEY RICE LLC
BAUGHMAN      LLOYD C           TX      DV98-09802-G        MOTLEY RICE LLC                             BIRCH         LAUNNIE S         TX      DV98-09802             MOTLEY RICE LLC
BAXLEY        JAMES M           LA      57,036              MOTLEY RICE LLC                             BIRD          EDWIN T           UT      010900863 AS           MOTLEY RICE LLC
BAXTER        ELDON             UT      016918095           MOTLEY RICE LLC                             BISHOP        ARTHUR            MI      01-122135NP            MOTLEY RICE LLC
BAYS          MARTIN J          WV      95-C-134            MOTLEY RICE LLC                             BISHOP        CHARLES G         GA      156831                 MOTLEY RICE LLC
BAZEN         PETER M           TX      88-0687             MOTLEY RICE LLC                             BISHOP        JESSE J           LA      57,036                 MOTLEY RICE LLC
BEAHM         JAMES E           WV      01-C-3933           MOTLEY RICE LLC                             BISHOP        TERRANCE A        OH      99-394595-CV           MOTLEY RICE LLC
BEAL          FEDERIC           TX      88-0687             MOTLEY RICE LLC                             BISTLINE      SAMUEL E. V AC&   MS      S89-0624(G)            MOTLEY RICE LLC
BEAL          THOMAS            OH      01-449958-CV        MOTLEY RICE LLC                             BITTNER       ANTON             TX      88-0687                MOTLEY RICE LLC
BEARDEN       CS                LA      57,036              MOTLEY RICE LLC                             BITTNER       DOYLE             MS      S89-0632 (G)           MOTLEY RICE LLC
BEARDEN       JOSEPH SCOTT JR   MS      S89-0623(W)         MOTLEY RICE LLC                             BLACK         BILLY A           TX      153-162069-95          MOTLEY RICE LLC
BEASLEY       VERNON            OH      215-CIV-01          MOTLEY RICE LLC                             BLACK         JOE B             LA      57,036                 MOTLEY RICE LLC
BEATTY        JAMES L           OH      CV2001030663        MOTLEY RICE LLC                             BLACK         KENNETH N         WV      11C22                  MOTLEY RICE LLC

                                                                                                                                                                         Appendix A - 276
                                         Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                          Document Page 295 of 624
Claimant      Claimant         State                                                                      Claimant      Claimant          State
Last Name     First Name       Filed   Docket Number          Primary Plaintiff Counsel                   Last Name     First Name        Filed   Docket Number          Primary Plaintiff Counsel
BLACK         SHIRL            UT      010900863 AS           MOTLEY RICE LLC                             BRENNER       EPHRAIM           TX      88-0687                MOTLEY RICE LLC
BLACK         TIMOTHY          MI      01-119461NP            MOTLEY RICE LLC                             BRERETON      GLADE H           UT      010907585              MOTLEY RICE LLC
BLACKSTON     DONALD M         MI      01-118276NP            MOTLEY RICE LLC                             BREWER        EVERETT           TX      88-0687                MOTLEY RICE LLC
BLACKWELL     JIMMIE L         SC      95-CP-10-1165          MOTLEY RICE LLC                             BREWER        GEORGE L          OH      ADMIN                  MOTLEY RICE LLC
BLAIHUT       JERRY            TX      88-0687                MOTLEY RICE LLC                             BREWER        WILLIAM L         NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
BLAIN         JOHN             TX      88-0687                MOTLEY RICE LLC                             BREWSTER      DENNIS            TX      88-0687                MOTLEY RICE LLC
BLANGO        EARL A           NC      4:00-CV-184-H(3)       MOTLEY RICE LLC                             BREWSTER      RICHARD           AZ      93-0781-PHX-SMM        MOTLEY RICE LLC
BLANTON       JAMES R          WV      98-C-266K              MOTLEY RICE LLC                             BRICKHOUSE    HARVEY E          NC      2:00-CV-81-BO(2)       MOTLEY RICE LLC
BLISS         GERALD K         GA      01VS014460D            MOTLEY RICE LLC                             BRICKMAN      CARL              TX      88-0687                MOTLEY RICE LLC
BLOOM         DAVID E          OH      ADMIN                  MOTLEY RICE LLC                             BRIDGERS      ALFRED D          NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
BLOOM         RALPH            IL      90-2042                MOTLEY RICE LLC                             BRIDGES       NEWTON W          NC      4:00-CV-185-H(4)       MOTLEY RICE LLC
BLUE          BOBBY E          TX      153-162070-95          MOTLEY RICE LLC                             BRIGGS        TONY              AR      CIV2000-872-2          MOTLEY RICE LLC
BOARD         ALLAN            TX      E-144246               MOTLEY RICE LLC                             BRILL         BRUCE A           NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
BOBO          WARREN L         OH      215-CIV-01             MOTLEY RICE LLC                             BRISENDINE    CHARLES E         WV      16C811                 MOTLEY RICE LLC
BOCKSKOPF     JOHN J           MO      404CV01390DDN          MOTLEY RICE LLC                             BRISENO       JOSE              IN      49D02-9601-MI-01-592   MOTLEY RICE LLC
BOGGESS       NORMAN           OH      A0204388               MOTLEY RICE LLC                             BRISSON       GERARD E          RI      PC/02-3805             MOTLEY RICE LLC
BOGGS         CARL R           LA      27833                  MOTLEY RICE LLC                             BRISTER       DELMAS            LA      97-5290                MOTLEY RICE LLC
BOHEMIER      PAUL             TX      88-0687                MOTLEY RICE LLC                             BRITLAND      WILLIAM S         RI      032945                 MOTLEY RICE LLC
BOHEMIER      RACHEL           TX      88-0687                MOTLEY RICE LLC                             BRITT         EA                NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
BOLIN         JACK             IL      89-2042                MOTLEY RICE LLC                             BRITT         JESSE C           WV      01-C-3801              MOTLEY RICE LLC
BOLLEN        RONALD           TX      88-0687                MOTLEY RICE LLC                             BROADFIELD    GLEN              NY      10766703               MOTLEY RICE LLC
BOMMER        EUGENE           TX      88-0687                MOTLEY RICE LLC                             BROADWATER    CALEB             TX      96 04245               MOTLEY RICE LLC
BOND          ARTHUR L         AZ      ADMIN                  MOTLEY RICE LLC                             BROCK         DONALD            UT      010900863 AS           MOTLEY RICE LLC
BONEY         CLAUDE           AR      CIV2000-872-2          MOTLEY RICE LLC                             BROCKETT      GEORGE S. & DEL   MS      S89-0633 (B)           MOTLEY RICE LLC
BOOTH         JOE              LA      2000-14083             MOTLEY RICE LLC                             BROCKETT      RICHARD           IL      89-4110                MOTLEY RICE LLC
BORDEAUX      MARLON D         NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             BROCKETT      RICHARD           IL      90-2147                MOTLEY RICE LLC
BORDEAUX      TYLON            NC      7:00-CV-245-F(1)       MOTLEY RICE LLC                             BRONK         BETTY             MS      S89-0295(G)            MOTLEY RICE LLC
BORDEAUX      WILLIAM E        NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             BROOK         HENRY             MS      S89-6020(G)            MOTLEY RICE LLC
BORDIGNON     JOHN             IL      89-1260                MOTLEY RICE LLC                             BROOK         LAWRENCE          TX      88-0687                MOTLEY RICE LLC
BORLAND       NEIL             TX      88-0687                MOTLEY RICE LLC                             BROOKS        GARLAND O         GA      2002VS035377           MOTLEY RICE LLC
BORNTRAGER    DAVID E          TX      153-176843-99          MOTLEY RICE LLC                             BROOKS        JOSEPH O          MS      S89-0623(W)            MOTLEY RICE LLC
BORS          JAMES M          OH      215-CIV-01             MOTLEY RICE LLC                             BROTHERTON    JAMES C           LA      57,036                 MOTLEY RICE LLC
BORS          JAMES M          OH      CV2001040721           MOTLEY RICE LLC                             BROUILETTE    GARY R            RI      01-4413                MOTLEY RICE LLC
BOSHART       GRANT            TX      88-0687                MOTLEY RICE LLC                             BROUILLETTE   GARY R            RI      01-4413                MOTLEY RICE LLC
BOSSE         BERNARD          TX      88-0687                MOTLEY RICE LLC                             BROUSSARD     HERBERT           TX      E-153171               MOTLEY RICE LLC
BOTKINS       CLARENCE F       WV      98-C-266K              MOTLEY RICE LLC                             BROWN         ALLEN             TX      88-0687                MOTLEY RICE LLC
BOULET        VICTOR           TX      88-0687                MOTLEY RICE LLC                             BROWN         ANDREW            TX      88-0687                MOTLEY RICE LLC
BOURGAULT     WILLIAM          RI      PSC00-0590             MOTLEY RICE LLC                             BROWN         ARTHUR            AZ      93-0780-PHX-RCB        MOTLEY RICE LLC
BOURGEOIS     IRVIN B.         MS      S89-0623(W)            MOTLEY RICE LLC                             BROWN         CHARLES W         GA      04VS065959D            MOTLEY RICE LLC
BOWDEN        LAWRY            UT      010907988              MOTLEY RICE LLC                             BROWN         DEWEY L           WV      98-C-105K              MOTLEY RICE LLC
BOWEN         WAYNE J          UT      010907546              MOTLEY RICE LLC                             BROWN         DONALD            GA      2001VS017658           MOTLEY RICE LLC
BOWERS        JAY              UT      010907990              MOTLEY RICE LLC                             BROWN         EMORY G           FL      01-04571AD             MOTLEY RICE LLC
BOWLES        JAMES            GA      04VS066834D            MOTLEY RICE LLC                             BROWN         EUGENE            WV      98-C-105K              MOTLEY RICE LLC
BOWLES        JAMES            GA      2004VS073455D          MOTLEY RICE LLC                             BROWN         EUGENE S          MS      S92-0314(W)            MOTLEY RICE LLC
BOWLES        VERNON           OH      UNKNOWN                MOTLEY RICE LLC                             BROWN         FRANCISCO         AZ      89-048                 MOTLEY RICE LLC
BOWLIN        CLYDE W          OH      CV2001040721           MOTLEY RICE LLC                             BROWN         GRANT             UT      010900863 AS           MOTLEY RICE LLC
BOWMAN        NELDON J         UT      010907431              MOTLEY RICE LLC                             BROWN         HUEY L            NC      2:00-CV-81-BO(2)       MOTLEY RICE LLC
BOX           FAYE B           LA      26617                  MOTLEY RICE LLC                             BROWN         ISAIAH            IN      49D02-9601-MI-01-373   MOTLEY RICE LLC
BOYINGTON     HARLON J         MS      ADMIN                  MOTLEY RICE LLC                             BROWN         JERRY L           NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
BOYKIN        BILLY            GA      2004VS065923D          MOTLEY RICE LLC                             BROWN         JIMMY O           LA      97-5290                MOTLEY RICE LLC
BOYNE         DAVID            TX      88-0687                MOTLEY RICE LLC                             BROWN         JOE L             MS      92-5142(2)             MOTLEY RICE LLC
BOYNES        DONALD           GA      2004VS066087           MOTLEY RICE LLC                             BROWN         JOHN H            WV      98-C-105K              MOTLEY RICE LLC
BOZEMAN       GEORGE M         NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             BROWN         LEO J             UT      010900863 AS           MOTLEY RICE LLC
BRACE         JOHN             UT      010907991              MOTLEY RICE LLC                             BROWN         MB                WV      98-C-105K              MOTLEY RICE LLC
BRADBURY      LEROY V AMCHEM   TX      94-0838                MOTLEY RICE LLC                             BROWN         MARVIN C          TX      DV98-09802             MOTLEY RICE LLC
BRADFORD      PAUL K           UT      010907584              MOTLEY RICE LLC                             BROWN         MARVIN E          NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
BRADFORD      RAYMOND          LA      27833                  MOTLEY RICE LLC                             BROWN         MAX R             UT      010907586              MOTLEY RICE LLC
BRADLEY       GEORGE           TX      88-0687                MOTLEY RICE LLC                             BROWN         NELL E            WV      98-C-105K              MOTLEY RICE LLC
BRADLEY       JAMES E          FL      0001850327             MOTLEY RICE LLC                             BROWN         PAUL W            OH      97-01-1744             MOTLEY RICE LLC
BRADLEY       LOUIS            IN      49D02-9601-MI-01-415   MOTLEY RICE LLC                             BROWN         RICHARD           WV      17C90                  MOTLEY RICE LLC
BRADLEY       ROBERT           TX      88-0687                MOTLEY RICE LLC                             BROWN         ROBERT C          MO      4:01CV01266SNL         MOTLEY RICE LLC
BRADWELL      MACK             NJ      L-11124 95             MOTLEY RICE LLC                             BROWN         ROBERT L          MS      91-5330)1)             MOTLEY RICE LLC
BRAGG         ALBERT B         WV      98-C-105K              MOTLEY RICE LLC                             BROWN         ROY               GA      2003VS053703           MOTLEY RICE LLC
BRAME         WOOLARD H        NC      4:00-CV-185-H(4)       MOTLEY RICE LLC                             BROWN         SANFORD K         NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
BRANDENBURG   DEXTER           OH      CV2001030663           MOTLEY RICE LLC                             BROWN         TROY              OH      CI0199904907           MOTLEY RICE LLC
BRANHAM       WAYNE L          WV      01-C-3833              MOTLEY RICE LLC                             BROWN         URFEE W           OH      CV01-04-0723           MOTLEY RICE LLC
BRANNON       DONZEL R         WV      17C976                 MOTLEY RICE LLC                             BROWN         WALTER P          NC      1:99CV149              MOTLEY RICE LLC
BRASWELL      HAROLD L         GA      2004VS075334D          MOTLEY RICE LLC                             BROWN         WILLIAM E         NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
BRAZEALE      HORACE           AR      CIV2000-872-2          MOTLEY RICE LLC                             BROWNIE       ERNEST L          NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
BRAZEAR       GARY H           AR      CIV01-425-3            MOTLEY RICE LLC                             BROWNING      OLIN S            MS      S89-0623(W)            MOTLEY RICE LLC
BRAZEAR       GARY H           TX      DV98-09763-F           MOTLEY RICE LLC                             BROWNING      RK                OH      215-CIV-01             MOTLEY RICE LLC
BRAZEL        JAMES R          MO      4:01CV01266SNL         MOTLEY RICE LLC                             BROWNRIDGE    WARREN            TX      88-0687                MOTLEY RICE LLC
BREAZEALE     MARY             MS      CI98-0186              MOTLEY RICE LLC                             BROXTON       CHARLES E         GA      01VS014106D            MOTLEY RICE LLC
BREHM         ROBERT E         WV      98-C-266K              MOTLEY RICE LLC                             BRUINS        BILL              TX      88-0687                MOTLEY RICE LLC
BREISCH       CHARLES D        UT      010907992              MOTLEY RICE LLC                             BRUMIT        ROBERT F.         TX      96-05922               MOTLEY RICE LLC
BRENNAN       BERNARD          TX      88-0687                MOTLEY RICE LLC                             BRUMMETT      JIMMY             AR      CIV2000-872-2          MOTLEY RICE LLC

                                                                                                                                                                           Appendix A - 277
                                        Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                         Document Page 296 of 624
Claimant    Claimant          State                                                                      Claimant      Claimant          State
Last Name   First Name        Filed   Docket Number          Primary Plaintiff Counsel                   Last Name     First Name        Filed   Docket Number          Primary Plaintiff Counsel
BRUNETTI    STEPHEN J         RI      PC01-6638              MOTLEY RICE LLC                             CALLAHAN      JOHN P            WV      98-C-105K              MOTLEY RICE LLC
BRUNO       RICHARD W         RI      PC20174392             MOTLEY RICE LLC                             CALLAWAY      ROBERT            IL      89-1227                MOTLEY RICE LLC
BRYANT      ALVIN             MI      01-137746 NP           MOTLEY RICE LLC                             CALLIHAN      ANDREW A          NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
BRYANT      ALVIN H           LA      27833                  MOTLEY RICE LLC                             CAMPBELL      ALBERT            TX      88-0687                MOTLEY RICE LLC
BRYANT      ARTHUR            TN      00-2846GV              MOTLEY RICE LLC                             CAMPBELL      CLYDE H           LA      97-5290                MOTLEY RICE LLC
BRYANT      DAVID N           LA      2000-01924             MOTLEY RICE LLC                             CAMPBELL      FRED              TX      88-0687                MOTLEY RICE LLC
BRYANT      ERNEST D          RI      070916                 MOTLEY RICE LLC                             CAMPBELL      GORDON & SHIRLE   MS      S89-0260(G)            MOTLEY RICE LLC
BRYANT      JACK              AR      CIV2000-085-2          MOTLEY RICE LLC                             CAMPBELL      LOUIS             MI      01-119452 NP           MOTLEY RICE LLC
BRYANT      STANLEY D         WV      01-C-3933              MOTLEY RICE LLC                             CAMPBELL      ROGER             LA      57,036                 MOTLEY RICE LLC
BUBLITZ     KARL              TX      88-0687                MOTLEY RICE LLC                             CAMPEA        GUISEPPE          TX      88-0687                MOTLEY RICE LLC
BUCHANAN    COLIN E.          MS      S89-0622(L)            MOTLEY RICE LLC                             CANADY        LLOYD R           NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
BUCHANAN    LLOYD             TX      88-0687                MOTLEY RICE LLC                             CANEZ         JOE L             AZ      93-0778-PHX-PGR        MOTLEY RICE LLC
BUCHANAN    RUSSELL C         WV      98-C-105K              MOTLEY RICE LLC                             CANNAO        ANTHONY           RI      PC122894               MOTLEY RICE LLC
BUCHANAN    WILLIAM           GA      00VS012744D            MOTLEY RICE LLC                             CANON         JOHN T. V OWENS   WV      92-C-1787              MOTLEY RICE LLC
BUCKALLEW   GLENN L           GA      00VS010559D            MOTLEY RICE LLC                             CARAVELLO     ROBERT            AZ      94-0875-PHX-PGR        MOTLEY RICE LLC
BUCKLEY     JOHN W            MS      S89-0623(W)            MOTLEY RICE LLC                             CARDAMONE     RENATO            TX      88-0687                MOTLEY RICE LLC
BUCKNER     CARL J            MO      ADMIN                  MOTLEY RICE LLC                             CARDER        EDWARD            OH      CC2002-0318            MOTLEY RICE LLC
BUCKNER     IRA               MS      CI98-0186              MOTLEY RICE LLC                             CAREY         CALVIN N          MS      ADMIN                  MOTLEY RICE LLC
BUCKNER     NORMAN            GA      2004VS067270D          MOTLEY RICE LLC                             CARILLO       PETE              TX      97-02965               MOTLEY RICE LLC
BUIE        LEVANDA           NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             CARL          ED (              TX      88-0687                MOTLEY RICE LLC
BUIST       HENRY             TX      88-0687                MOTLEY RICE LLC                             CARLISLE      WILLIAM C         NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
BULLARD     BURL C.           WV      97-C-898               MOTLEY RICE LLC                             CARLOW        DAVID H           MS      ADMIN                  MOTLEY RICE LLC
BULLOCK     CURTIS V          NC      4:00-CV-185-H(4)       MOTLEY RICE LLC                             CARMINE       CHARLES           MD      24X17000467            MOTLEY RICE LLC
BULLOCK     KAYLE A           UT      010907587              MOTLEY RICE LLC                             CARNAHAN      CECIL             MS      S89-0623(W)            MOTLEY RICE LLC
BUNN        ROBERT E          NC      4:00-CV-185-H(4)       MOTLEY RICE LLC                             CARNEY        DARRELL           IN      49D02-9601-MI-01-575   MOTLEY RICE LLC
BURCH       MAURICE H         IN      49D02-9601-MI-01-629   MOTLEY RICE LLC                             CAROLLA       PETER             TX      88-0687                MOTLEY RICE LLC
BURCHETTE   NEWELL            MS      S89-0623(W)            MOTLEY RICE LLC                             CARPENTER     CLIFTON           LA      57,036                 MOTLEY RICE LLC
BURDEN      DONALD R          OH      UNKNOWN                MOTLEY RICE LLC                             CARR          BILLY             GA      2004VS067219D          MOTLEY RICE LLC
BURGESS     RALPH             KY      ADMIN                  MOTLEY RICE LLC                             CARR          HERMAN L          NC      2:00-CV-81-BO(2)       MOTLEY RICE LLC
BURKE       DOLORES L         WV      03C3182                MOTLEY RICE LLC                             CARR          JAMES             AR      CIV2000-0145-2         MOTLEY RICE LLC
BURKE       GENE              MI      01-137819 NP           MOTLEY RICE LLC                             CARR          JOHN T            WV      01-C-3801              MOTLEY RICE LLC
BURKE       JOHN              MS      S89-0260(G)            MOTLEY RICE LLC                             CARROLL       EARLIE O          NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
BURKE       PATRICK W         LA      98-20924               MOTLEY RICE LLC                             CARROLL       GERALD            LA      57,036                 MOTLEY RICE LLC
BURKE       RUSSEL R          MS      S89-0623(W)            MOTLEY RICE LLC                             CARSON        LEWIS             MS      S89-0295(G)            MOTLEY RICE LLC
BURKS       GLENN             MI      01-118281 NP           MOTLEY RICE LLC                             CART          JOHN E            WV      01-C-3823              MOTLEY RICE LLC
BURKS       JOHN H            WV      01-C-3933              MOTLEY RICE LLC                             CARTER        ANNETTA B         MS      S89-0623(W)            MOTLEY RICE LLC
BURLEIGH    EUGENE T          WV      01-C-3933              MOTLEY RICE LLC                             CARTER        EARL              WV      95-C-134               MOTLEY RICE LLC
BURN        REX               AZ      95-1671 PHX            MOTLEY RICE LLC                             CARTER        GARRETT R         NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
BURNETT     GLADYS            RI      PC20161124             MOTLEY RICE LLC                             CARTER        GEORGE            GA      04VS065922J            MOTLEY RICE LLC
BURNHAM     GAYLE             UT      010900863 AS           MOTLEY RICE LLC                             CARTER        JIMMY             GA      2004VS068126D          MOTLEY RICE LLC
BURNISTON   MILDRED C         MS      CI-95-0454-AS          MOTLEY RICE LLC                             CARTER        MACIE V           NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
BURRELL     JOHN              LA      57,036                 MOTLEY RICE LLC                             CARTER        NORMAN G          UT      010907588              MOTLEY RICE LLC
BURRITT     LAWRENCE V EAGL   MS      S89-0626(L)            MOTLEY RICE LLC                             CARTER        ROY E             UT      010907432              MOTLEY RICE LLC
BURROWS     HAZEL             TX      88-0687                MOTLEY RICE LLC                             CARTER        WILLIAM           OH      01PI-850               MOTLEY RICE LLC
BURTON      RONALD            TX      88-0687                MOTLEY RICE LLC                             CARTER        WILLIAM W         UT      010907589              MOTLEY RICE LLC
BURTON      RUSSELL L         IN      49D02-9601-MI-01-574   MOTLEY RICE LLC                             CARUSO        JOHN              TX      88-0687                MOTLEY RICE LLC
BUSBY       VALTON & EUPU L   TX      E-0144510              MOTLEY RICE LLC                             CARUSO        PATRICK           RI      2001-2697              MOTLEY RICE LLC
BUSH        HOUSTON L         WV      95-C-215M              MOTLEY RICE LLC                             CASADIE       EUGENE            MS      S89-0616(G)            MOTLEY RICE LLC
BUSH        JESSE N           GA      2016SCV470             MOTLEY RICE LLC                             CASE          CHARLES J         RI      PC 01-6242             MOTLEY RICE LLC
BUSSELL     ROBERT            AR      CIV2000-872-2          MOTLEY RICE LLC                             CASEY         TRAVIS D          LA      57,036                 MOTLEY RICE LLC
BUSSIE      ROBERT J          IN      49D02-9601-MI-01-659   MOTLEY RICE LLC                             CASS          ERIC              TX      88-0687                MOTLEY RICE LLC
BUSTILLOS   BILL              TX      ADMIN                  MOTLEY RICE LLC                             CASSELL       SAMUEL            TX      9600938                MOTLEY RICE LLC
BUSZOWSKI   EDWARD            TX      88-0687                MOTLEY RICE LLC                             CASTEEL       EDWARD            GA      04VS067218D            MOTLEY RICE LLC
BUTLER      JACK              OH      01PI-850               MOTLEY RICE LLC                             CASTELEIN     ANDRE B           TX      88-0687                MOTLEY RICE LLC
BUTLER      LLOYD             WV      98-C-105K              MOTLEY RICE LLC                             CATHER        VERN J            IN      49D02-9601-MI-01-355   MOTLEY RICE LLC
BUTLER      ROBERT            TX      88-0687                MOTLEY RICE LLC                             CATLETT       WILLIE C          WV      01-C-3933              MOTLEY RICE LLC
BUTLER      RUAL B            OK      ADMIN                  MOTLEY RICE LLC                             CAUDILL       LOUIE F           WV      98-C-266K              MOTLEY RICE LLC
BUTTLE      JOHN              TX      88-0687                MOTLEY RICE LLC                             CAVAZOS       ISRAEL            TX      97-04324               MOTLEY RICE LLC
BUTTS       STACY W           NC      7:00-CV-245-F(1)       MOTLEY RICE LLC                             CAVE          RICHARD R         RI      PSC99-1902             MOTLEY RICE LLC
BUXTON      JOHN              RI      PC20172459             MOTLEY RICE LLC                             CERA          MARCO             RI      PC120678               MOTLEY RICE LLC
BYARS       HAROLD            TX      88-0687                MOTLEY RICE LLC                             CHACON        PRUDENCIO         TX      DV98-09802             MOTLEY RICE LLC
BYERS       SAMUEL            FL      0001850327             MOTLEY RICE LLC                             CHAFFIN       JAMES             GA      04VS066830D            MOTLEY RICE LLC
BYRD        ALBERT            OH      CV01-04-0723           MOTLEY RICE LLC                             CHAMBERLAIN   ZENNETH           UT      010907433              MOTLEY RICE LLC
BYRD        EUGENE            OH      CV01-04-0723           MOTLEY RICE LLC                             CHAMBERS      ARNOLD            WV      98-C-105K              MOTLEY RICE LLC
BYRD        JAMES E. V ALLI   MS      91-5330)1)             MOTLEY RICE LLC                             CHAMBERS      HASKELL H         WV      95-C-134               MOTLEY RICE LLC
CABANISS    MICHAEL B         WV      01-C-3833              MOTLEY RICE LLC                             CHAMBERS      ROYCE             AR      CIV2000-872-2          MOTLEY RICE LLC
CADY        PAUL R            IL      01L02189               MOTLEY RICE LLC                             CHAMBLISS     MARY              AR      CIV2000-872-2          MOTLEY RICE LLC
CAFFMAN     JERRY & CAROLYN   MS      S89-0633 (B)           MOTLEY RICE LLC                             CHAPMAN       PAUL H            WV      98-C-2192              MOTLEY RICE LLC
CAHOON      JAMES L           NC      2:00-CV-81-BO(2)       MOTLEY RICE LLC                             CHAPMAN       WALTER C          WV      01-C-3801              MOTLEY RICE LLC
CALAHAN     ROBERT W          GA      04VS067222D            MOTLEY RICE LLC                             CHASE         ROBERT            AZ      CV95-480               MOTLEY RICE LLC
CALCOTE     ROBERT L          MS      2011141                MOTLEY RICE LLC                             CHASTAIN      GERALD A          GA      04VS067216D            MOTLEY RICE LLC
CALDWELL    MORT E.           TX      95-11322               MOTLEY RICE LLC                             CHATTERTON    MYRON L           WV      00C1519                MOTLEY RICE LLC
CALDWELL    SHERRILL          GA      00VS012744D            MOTLEY RICE LLC                             CHAVEZ        RAFAEL            TX      DV98-09802             MOTLEY RICE LLC
CALHOUN     HENRY B           LA      97-5306                MOTLEY RICE LLC                             CHESSON       THEODORE R        NC      2:00-CV-81-BO(2)       MOTLEY RICE LLC
CALLAHAN    DENNIS E          OH      215-CIV-01             MOTLEY RICE LLC                             CHESTER       JAMES             TX      88-0687                MOTLEY RICE LLC
CALLAHAN    JAMES             NJ      90-820-AMW             MOTLEY RICE LLC                             CHICHELUK     STEVE             TX      88-0687                MOTLEY RICE LLC

                                                                                                                                                                          Appendix A - 278
                                          Case 17-03105               Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                        Document Page 297 of 624
Claimant      Claimant          State                                                                   Claimant      Claimant          State
Last Name     First Name        Filed   Docket Number       Primary Plaintiff Counsel                   Last Name     First Name        Filed   Docket Number          Primary Plaintiff Counsel
CHILD         RONALD L          NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC                             CONERLY       JESSIE F          LA      9810285                MOTLEY RICE LLC
CHILDREY      ROY E             WV      01-C-3933           MOTLEY RICE LLC                             CONGLETON     MARSHALL          NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
CHRISTENSEN   ARNE              TX      88-0687             MOTLEY RICE LLC                             CONLEY        AMOS B            RI      PC20173497             MOTLEY RICE LLC
CHRISTENSEN   JOHN V            UT      010900863AS         MOTLEY RICE LLC                             CONLEY        CLYDE             OH      215-CIV-01             MOTLEY RICE LLC
CHRISTENSEN   RD                UT      010900863 AS        MOTLEY RICE LLC                             CONLEY        RANDALL P         OH      215-CIV-01             MOTLEY RICE LLC
CHRISTENSEN   RICHARD B         TX      DV98-09764-G        MOTLEY RICE LLC                             CONLEY        WILL P            WV      12C382                 MOTLEY RICE LLC
CHRISTIAN     JIMMY             WV      98-C-105K           MOTLEY RICE LLC                             CONN          JOHN              TX      88-0687                MOTLEY RICE LLC
CHRISTIAN     RAYMOND           AR      CIV2000-872-2       MOTLEY RICE LLC                             CONNER        JC                TX      95-11339               MOTLEY RICE LLC
CIMINO        CLAUDE V PITTSB   TX      1:86MC-456          MOTLEY RICE LLC                             CONNER        JOHN H.           MS      S89-0616(G)            MOTLEY RICE LLC
CLAIBORNE     WENDELL C         NC      4:00-CV-185-H(4)    MOTLEY RICE LLC                             CONNER        WILLIAM D         MS      S89-0616(G)            MOTLEY RICE LLC
CLANCY        PAUL              RI      PC122714            MOTLEY RICE LLC                             CONNOR        THARIN P          WV      98-C-105K              MOTLEY RICE LLC
CLANCY        THOMAS J. & HEL   NJ      UNSPECIFIED         MOTLEY RICE LLC                             CONRAD        RONALD            TX      88-0687                MOTLEY RICE LLC
CLARE         ROWLAND & JOSEP   MS      S89-0260(G)         MOTLEY RICE LLC                             CONSIDINE     JOHN F            NJ      L-9869-02              MOTLEY RICE LLC
CLARK         CLAYTON D         OH      215-CIV-01          MOTLEY RICE LLC                             CONWAY        JAMES             TX      88-0687                MOTLEY RICE LLC
CLARK         JERRY M           OH      CV2001030663        MOTLEY RICE LLC                             COOK          ALBERT T.         MS      S89-0616(G)            MOTLEY RICE LLC
CLARK         PHYLLIS S         GA      01VS014111D         MOTLEY RICE LLC                             COOK          BARRY             TX      88-0687                MOTLEY RICE LLC
CLARK         SHARON E          GA      01VS0168660         MOTLEY RICE LLC                             COOK          DANNY             GA      2004VS067215D          MOTLEY RICE LLC
CLARK         WILLIE L          WV      01-C-3801           MOTLEY RICE LLC                             COOK          GEORGE            TX      88-0687                MOTLEY RICE LLC
CLEARY        DOLLIE V AC&S &   MS      S89-0633 (B)        MOTLEY RICE LLC                             COOK          JESSIE L          GA      2004VS069807D          MOTLEY RICE LLC
CLEAVE        EDWARD            TX      88-0687             MOTLEY RICE LLC                             COOLEY        DARRELL C. V AL   MS      91-5187(2)             MOTLEY RICE LLC
CLEMENT       ROBERT            OH      01PI-850            MOTLEY RICE LLC                             COON          MARVIN            UT      010900863 AS           MOTLEY RICE LLC
CLEMENTS      DAVID             TX      88-0687             MOTLEY RICE LLC                             COOPER        LLOYD             TX      88-0687                MOTLEY RICE LLC
CLEMENTS      JAMES R           LA      57,036              MOTLEY RICE LLC                             COOPER        ROBERT            TX      352-157783-95          MOTLEY RICE LLC
CLENDENIN     CHARLES B         WV      95-C-3049           MOTLEY RICE LLC                             COOPER        RONNIE G          GA      01VS014093D            MOTLEY RICE LLC
CLEWIS        LAYTON            NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC                             COOPER        VICTOR            LA      97-5290                MOTLEY RICE LLC
CLIETT        JACK              GA      2004VS075781D       MOTLEY RICE LLC                             COOPWOOD      REBA              AR      CIV2000-872-2          MOTLEY RICE LLC
CLINK         JAMES             TX      88-0687             MOTLEY RICE LLC                             COPELAND      DANIEL M          NC      4:00-CV-185-H(4)       MOTLEY RICE LLC
CLITES        PAUL H            MD      ADMIN               MOTLEY RICE LLC                             COPELAND      WILLIAM W         NC      4:00-CV-184-H(3)       MOTLEY RICE LLC
CLOUTIER      CLAUDE            TX      88-0687             MOTLEY RICE LLC                             COPP          ERNEST            MS      S88-0642(B)            MOTLEY RICE LLC
COATES        AUCIE C           LA      97-5290             MOTLEY RICE LLC                             CORBETT       JOHN & EDITH V    NJ      91-5148                MOTLEY RICE LLC
COBB          JG                WV      01-C-3801           MOTLEY RICE LLC                             CORDELL       WILLIAM H         FL      128223CI13             MOTLEY RICE LLC
COBBLEY       DAVID             UT      010900863AS         MOTLEY RICE LLC                             CORDELL       WILLIAM H         FL      15007435CI             MOTLEY RICE LLC
COBURN        JACK              NY      10766703            MOTLEY RICE LLC                             CORLEY        WILEY P           LA      57,036                 MOTLEY RICE LLC
COBURN        MANDERVILLE       OH      2001CV01831         MOTLEY RICE LLC                             CORNELESSEN   WILLIAM           TX      88-0687                MOTLEY RICE LLC
COBURN        RALPH             OH      01PI-850            MOTLEY RICE LLC                             CORNELIUS     DAVID             TX      88-0687                MOTLEY RICE LLC
COCHENOUR     DONALD            OH      '01CI302            MOTLEY RICE LLC                             CORRELL       EDWARD H          GA      ADMIN                  MOTLEY RICE LLC
COCHERL       DANIEL            WV      98-C-105K           MOTLEY RICE LLC                             CORWIN        KENNETH D         OH      CV2001030663           MOTLEY RICE LLC
COCHRANE      JOHN              TX      88-0687             MOTLEY RICE LLC                             COSSETTE      HARVEY            MS      S89-0626(L)            MOTLEY RICE LLC
COCKERHAM     BOBBY             LA      26617               MOTLEY RICE LLC                             COTTLE        DONALD E          WV      97-C-2300              MOTLEY RICE LLC
COE           DAVID G           WA      012063396           MOTLEY RICE LLC                             COTTRELL      BOBBY L           WV      96-C-1583              MOTLEY RICE LLC
COFFMAN       DONALD            OH      01PI-850            MOTLEY RICE LLC                             COUNCIL       WALTER W          LA      57,036                 MOTLEY RICE LLC
COHEN         CHESTER L         NC      4:00-CV-184-H(3)    MOTLEY RICE LLC                             COURCY        PAUL              RI      PC20161722             MOTLEY RICE LLC
COILE         WALLACE           LA      57,036              MOTLEY RICE LLC                             COVIL         JERRY W           NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
COKE          JESSIE R          LA      57,036              MOTLEY RICE LLC                             COWAN         THOMAS G          GA      03VS051284             MOTLEY RICE LLC
COKE          RJ                LA      57,036              MOTLEY RICE LLC                             COWART        GENE              AL      174679                 MOTLEY RICE LLC
COKER         JAMES A           GA      2003CV79121         MOTLEY RICE LLC                             COWEN         JOSEPH & LUCINA   MS      S89-0260(G)            MOTLEY RICE LLC
COKER         LEROY             TX      CIV98-9760-MK       MOTLEY RICE LLC                             COX           AZRO              TX      E-153,171              MOTLEY RICE LLC
COKER         RAYMOND D.        MS      S89-0616(G)         MOTLEY RICE LLC                             COX           CHARLES H         UT      010900863AS            MOTLEY RICE LLC
COLASIMONE    ERSILIO & EDERA   MS      S89-0260(G)         MOTLEY RICE LLC                             COX           CONRAD S          NC      4:00-CV-185-H(4)       MOTLEY RICE LLC
COLDIRON      DARRELL           OH      CV2001071478        MOTLEY RICE LLC                             COX           RICHARD C         LA      57,036                 MOTLEY RICE LLC
COLE          ALBERT W          LA      57,036              MOTLEY RICE LLC                             COX           WILLIAM           GA      2002VS035329D          MOTLEY RICE LLC
COLE          EUGENE            GA      2002VS035329D       MOTLEY RICE LLC                             COX           WILLIAM L         AR      CIV2000-220-2          MOTLEY RICE LLC
COLE          SIDNEY C. & HEL   MS      S89-0260(G)         MOTLEY RICE LLC                             CRAFT         LAWRENCE N        LA      57,036                 MOTLEY RICE LLC
COLE          WILLIAM K         WV      01-C-3916           MOTLEY RICE LLC                             CRAFTON       HAROLD M          WV      01-C-3916              MOTLEY RICE LLC
COLEMAN       JULIUS            NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC                             CRAFTON       HAROLD M          GA      2002VS035329D          MOTLEY RICE LLC
COLEMAN       LARRY             GA      04VS065579D         MOTLEY RICE LLC                             CRAIG         JOHN              TX      88-0687                MOTLEY RICE LLC
COLEMAN       RAYMOND           MS      S89-0632 (G)        MOTLEY RICE LLC                             CRAIN         ROBERT B          TX      96 10391               MOTLEY RICE LLC
COLEMAN       RUFUS             GA      00VS006190D         MOTLEY RICE LLC                             CRAIN         TOMMY             LA      97-5306                MOTLEY RICE LLC
COLEMAN       RUFUS             NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC                             CRANE         DENIS C           TX      88-0687                MOTLEY RICE LLC
COLEMAN       VS                LA      57,036              MOTLEY RICE LLC                             CRANFORD      JIMMY             AR      CIV2000-872-2          MOTLEY RICE LLC
COLES         KENNETH L         OH      103CV20021          MOTLEY RICE LLC                             CRAVENS       JESSE JACK        MS      S89-0616(G)            MOTLEY RICE LLC
COLLARD       DOUG              UT      010900863 AS        MOTLEY RICE LLC                             CRAVENS       PHILLIP G         WV      98-C-105K              MOTLEY RICE LLC
COLLETTI      JOSEPH JOHN       MS      S89-0616(G)         MOTLEY RICE LLC                             CRAWFORD      ALBIN             GA      2002VS028438           MOTLEY RICE LLC
COLLEY        ROBERT E          LA      57,036              MOTLEY RICE LLC                             CRAWFORD      GILMORE L         NC      7:00-CV-245-F(1)       MOTLEY RICE LLC
COLLINS       BRADEN E          RI      PC031715            MOTLEY RICE LLC                             CRAWFORD      JAMES             TX      88-0687                MOTLEY RICE LLC
COLLINS       PANCE L           MS      CI2011002AS         MOTLEY RICE LLC                             CRAWFORD      JAMES             MS      S89-0632 (G)           MOTLEY RICE LLC
COLLINS       ROBERT L          TN      05C598              MOTLEY RICE LLC                             CRAWLEY       CHARLIE           MS      S89-0632 (G)           MOTLEY RICE LLC
COLLINS       ROBERT P          NY      119012-97           MOTLEY RICE LLC                             CREAMER       ERNEST            MS      S89-0626(L)            MOTLEY RICE LLC
COLLINSON     COLIN             TX      88-0687             MOTLEY RICE LLC                             CREASEY       OCTO J            WV      01-C-3801              MOTLEY RICE LLC
COLTRAIN      ARCHIE D          NC      2:00-CV-81-BO(2)    MOTLEY RICE LLC                             CREMEANS      EARL              OH      215-CIV-01             MOTLEY RICE LLC
COLTRAIN      JAMES H           NC      4:00-CV-184-H(3)    MOTLEY RICE LLC                             CRIBBS        JAMES W           IN      49D02-9601-MI-01-396   MOTLEY RICE LLC
COLVIN        LARRY             LA      57,036              MOTLEY RICE LLC                             CRIPPES       FRANK             NV      ADMIN                  MOTLEY RICE LLC
COMBS         AC                OH      CV2001040724        MOTLEY RICE LLC                             CRISCO        HENRY C           NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
COMPTON       RUBEN M           LA      57,036              MOTLEY RICE LLC                             CROFT         ELIJAH            GA      2004VS067214D          MOTLEY RICE LLC
CONDREY       JOSEPH P          VA      CL0800244500        MOTLEY RICE LLC                             CROOK         BART              UT      010900863 AS           MOTLEY RICE LLC
CONERLY       DOUGLAS M         LA      ADMIN               MOTLEY RICE LLC                             CROOK         JOSEPH            TX      88-0687                MOTLEY RICE LLC

                                                                                                                                                                         Appendix A - 279
                                      Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                       Document Page 298 of 624
Claimant      Claimant      State                                                                      Claimant      Claimant          State
Last Name     First Name    Filed   Docket Number          Primary Plaintiff Counsel                   Last Name     First Name        Filed   Docket Number     Primary Plaintiff Counsel
CROOKS        JAMES         WV      98-C-105K              MOTLEY RICE LLC                             DEASON        CLEO              LA      97-5290           MOTLEY RICE LLC
CROOM         PATRICK R     NC      7:00-CV-245-F(1)       MOTLEY RICE LLC                             DEATON        ROY T             AR      CIV2000-872-2     MOTLEY RICE LLC
CROOM         TROY W        NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             DEBENEDETTO   ANTHONY           FL      90-12407          MOTLEY RICE LLC
CROSS         BUELE         AR      CIV2000-220-2          MOTLEY RICE LLC                             DECKER        BLAINE T          PA      ADMIN             MOTLEY RICE LLC
CROSS         CARLTON       AR      CIV2000-872-2          MOTLEY RICE LLC                             DEFALCO       ANTHONY           GA      00VS012730D       MOTLEY RICE LLC
CROSS         JAMES         TX      88-0687                MOTLEY RICE LLC                             DEFALCO       ANTHONY           TX      DV98-009791-F     MOTLEY RICE LLC
CROSS         JOHN W        AR      CIV2000-220-2          MOTLEY RICE LLC                             DEFOE         MELVIN B          RI      PC132493          MOTLEY RICE LLC
CROSS         JOSEPH M      MS      S89-0621(B)            MOTLEY RICE LLC                             DEGENERO      THOMAS            NJ      93-2718 (AET)     MOTLEY RICE LLC
CROUCH        MIKE          LA      57,036                 MOTLEY RICE LLC                             DEGENERO      THOMAS            NJ      L-6010-93         MOTLEY RICE LLC
CROW          DAVID A       WV      17C302                 MOTLEY RICE LLC                             DEGNAN        WILLIAM E         RI      073853            MOTLEY RICE LLC
CROWDER       CW            LA      57,036                 MOTLEY RICE LLC                             DEHART        BERT              GA      2002VS035329D     MOTLEY RICE LLC
CROWE         MICHAEL       RI      PC20164579             MOTLEY RICE LLC                             DEHART        BERT D            WV      01-C-3916         MOTLEY RICE LLC
CRUICKSHANK   FRANK         TX      88-0687                MOTLEY RICE LLC                             DELAGRAZA     THOMAS            MS      S89-0370(L)       MOTLEY RICE LLC
CRUMP         STEVE         TX      88-0687                MOTLEY RICE LLC                             DELANE        BILLY             MS      S89-0616(G)       MOTLEY RICE LLC
CRUTCHFIELD   MARVYLYNN     MS      92-5106(2)             MOTLEY RICE LLC                             DELANEY       CAMERON           TX      88-0687           MOTLEY RICE LLC
CUMBER        CHRISTOPHER   NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             DELEY         FRANK             OH      02 CV 00151       MOTLEY RICE LLC
CUMMINGS      RAY           AR      CIV2000-872-2          MOTLEY RICE LLC                             DELFINO       JOSEPH            OH      02CV1188          MOTLEY RICE LLC
CUMMINS       CHARLES       IL      89-3158                MOTLEY RICE LLC                             DELGADO       CARLOS            MS      S89-0616(G)       MOTLEY RICE LLC
CUMMINS       EDGAR         MS      S89-0632 (G)           MOTLEY RICE LLC                             DELGROSSO     MARIO             TX      88-0687           MOTLEY RICE LLC
CUNNINGHAM    GERALD        TX      88-0687                MOTLEY RICE LLC                             DELISLE       GERALD R          RI      PC20153262        MOTLEY RICE LLC
CUNNINGHAM    JIMMIE A      OH      01CI182                MOTLEY RICE LLC                             DELMONICO     RALPH             RI      PC142901          MOTLEY RICE LLC
CUNNINGHAM    LOWELL        MS      S89-0626(L)            MOTLEY RICE LLC                             DELOATCH      FRANKLIN G        WV      01-C-3801         MOTLEY RICE LLC
CUPAC         ALEX          NJ      L-10766 95             MOTLEY RICE LLC                             DELOREY       KENNETH           TX      88-0687           MOTLEY RICE LLC
CURNUTTE      RONALD E      OH      215-CIV-01             MOTLEY RICE LLC                             DEMAINE       HAROLD            RI      033353            MOTLEY RICE LLC
CURTIS        IRWIN         UT      010907593              MOTLEY RICE LLC                             DEMARCO       LOUIS             RI      PC142866          MOTLEY RICE LLC
CUTCHINS      LEONARD W     WV      01-C-3801              MOTLEY RICE LLC                             DEMARINO      ANGELO            RI      PC 01-4414        MOTLEY RICE LLC
CUTLER        WILLIAM       IL      89-3158                MOTLEY RICE LLC                             DEMPSEY       KEITH             TX      88-0687           MOTLEY RICE LLC
CZECH         ROBERT        AZ      93-0782-PHX-SMM        MOTLEY RICE LLC                             DEMSKI        HELMUT            TX      88-0687           MOTLEY RICE LLC
D'AMICO       FRANK         RI      PC120403               MOTLEY RICE LLC                             DENARDO       LOUIS             TX      DV98-09802        MOTLEY RICE LLC
D'ANTONIO     FRANK         MS      S89-0616(G)            MOTLEY RICE LLC                             DENBOER       GERRITT           TX      88-0687           MOTLEY RICE LLC
DACE          FRANK         CO      ADMIN                  MOTLEY RICE LLC                             DENICOLA      ROBERT            RI      95-2488           MOTLEY RICE LLC
DAI           JOSEPH        FL      86-28450               MOTLEY RICE LLC                             DENMON        FRED R            LA      57,036            MOTLEY RICE LLC
DAILEY        DONALD        OH      02CV228                MOTLEY RICE LLC                             DENTON        ALVIN E           GA      11STCV206         MOTLEY RICE LLC
DALE          PETER         TX      88-0687                MOTLEY RICE LLC                             DEPERRO       JOHN              OH      01-CV-00853       MOTLEY RICE LLC
DALTON        FRED          WV      95-C-134               MOTLEY RICE LLC                             DEPEW         ISSAC R.          MS      S89-0616(G)       MOTLEY RICE LLC
DALTON        JAMES         IL      89-2363                MOTLEY RICE LLC                             DEPRIEST      DONALD T          GA      2005VS077865D     MOTLEY RICE LLC
DALTON        RUSSELL       WV      95-C-134               MOTLEY RICE LLC                             DERKSEN       JOHN & HELENA V   MS      S89-0260(G)       MOTLEY RICE LLC
DAMICO        MICHAEL       OH      01-CV-00853            MOTLEY RICE LLC                             DERMOTTA      JOHN              OH      02CV228           MOTLEY RICE LLC
DANIELS       ED (          TX      88-0687                MOTLEY RICE LLC                             DEROOY        ALFRED            TX      88-0687           MOTLEY RICE LLC
DANIELS       HASKELL L.    TX      95-060413              MOTLEY RICE LLC                             DETILLION     ROBERT L          OH      01CI182           MOTLEY RICE LLC
DANIELS       KENNETH       NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             DEUEL         JAY R             UT      010900863AS       MOTLEY RICE LLC
DANIELS       MALVIN        AR      CIV2000-085-2          MOTLEY RICE LLC                             DEWEIRDT      ROBERT J          TX      DV98-9769         MOTLEY RICE LLC
DANIELS       WILLIAM B     WV      98-C-105K              MOTLEY RICE LLC                             DIBELLO       LARRY J           UT      010908024         MOTLEY RICE LLC
DANNER        ROBERT        WV      98-C-266K              MOTLEY RICE LLC                             DICKESS       CARL              OH      01PI-850          MOTLEY RICE LLC
DANZY         VIRGINIA F    IN      49D02-9601-MI-01-301   MOTLEY RICE LLC                             DICRISTOFA    MICHAEL           TX      88-0687           MOTLEY RICE LLC
DARNELL       VERNON        GA      2004VS067249D          MOTLEY RICE LLC                             DIFFEY        MYRA              LA      97-5290           MOTLEY RICE LLC
DART          WALTER        GA      ADMIN                  MOTLEY RICE LLC                             DIGENNARO     VINCENT F         TX      DV98-009791-F     MOTLEY RICE LLC
DART          WILLIAM       MS      S89-0632 (G)           MOTLEY RICE LLC                             DIGIACOMO     JOSEPH            OH      01-CV-00853       MOTLEY RICE LLC
DAS           PETER         TX      88-0687                MOTLEY RICE LLC                             DIGIACOMO     WALTER            MS      S89-0260(G)       MOTLEY RICE LLC
DAVENPORT     THOMAS L      NC      2:00-CV-81-BO(2)       MOTLEY RICE LLC                             DIGIUSTO      DENNIS            RI      PC132467          MOTLEY RICE LLC
DAVEY         IVOR D        MS      S88-0642(B)            MOTLEY RICE LLC                             DIRICO        THOMAS            GA      2004VS068129D     MOTLEY RICE LLC
DAVID         GORDON        TX      88-0687                MOTLEY RICE LLC                             DISOTELL      GAIL B            LA      57,036            MOTLEY RICE LLC
DAVIDSON      RANDALL S     WV      98-C-105K              MOTLEY RICE LLC                             DISSPAIN      LARRY             GA      2004VS067212D     MOTLEY RICE LLC
DAVIES        VICTOR        UT      010900863AS            MOTLEY RICE LLC                             DOANE         LEO               MS      S89-0632 (G)      MOTLEY RICE LLC
DAVIES        WILFORD       UT      010907966              MOTLEY RICE LLC                             DOBBINS       CARL R            OH      215-CIV-01        MOTLEY RICE LLC
DAVIS         ARTHUR R      MS      S89-0616(G)            MOTLEY RICE LLC                             DODD          CLAYTON           LA      97-5290           MOTLEY RICE LLC
DAVIS         BILLY         GA      200VS060475            MOTLEY RICE LLC                             DODGE         MURRAY            TX      88-0687           MOTLEY RICE LLC
DAVIS         DARYL         OH      01PI-850               MOTLEY RICE LLC                             DODGSON       BASIL             TX      88-0687           MOTLEY RICE LLC
DAVIS         DEAN          UT      010900863AS            MOTLEY RICE LLC                             DODSON        LEROY             WV      98-C-105K         MOTLEY RICE LLC
DAVIS         DONALD J      WV      01-C-3916              MOTLEY RICE LLC                             DOERSAM       LAWRENCE A        OH      01-CVC-11715      MOTLEY RICE LLC
DAVIS         DOROTHY       AR      CIV2000-872-2          MOTLEY RICE LLC                             DOHERTY       RAYMOND           TX      88-0687           MOTLEY RICE LLC
DAVIS         HENRY A       WV      96-C-253               MOTLEY RICE LLC                             DOIRON        ROSARIO           TX      88-0687           MOTLEY RICE LLC
DAVIS         JAMES D       NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             DOMI          PAUL              RI      PC20152125        MOTLEY RICE LLC
DAVIS         JAMES M       OH      215-CIV-01             MOTLEY RICE LLC                             DOMINGO       IRINEO            GA      00VS012729D       MOTLEY RICE LLC
DAVIS         JAMES M       AZ      CV 96-590-TUC FRZ      MOTLEY RICE LLC                             DOMINQUEZ     POMPOSO           MS      S89-0632 (G)      MOTLEY RICE LLC
DAVIS         JIM           AR      CIV2000-085-2          MOTLEY RICE LLC                             DOMYANCICH    JOHN              IL      89-4110           MOTLEY RICE LLC
DAVIS         MARVIN D      WV      01-C-3823              MOTLEY RICE LLC                             DONAHOO       GEORGE F          RI      PC20173323        MOTLEY RICE LLC
DAVIS         OK            LA      57,036                 MOTLEY RICE LLC                             DONALDSON     JAMES             OH      01-CV-00853       MOTLEY RICE LLC
DAVIS         PAUL A.       WV      97-C-898               MOTLEY RICE LLC                             DONDERO       ROBERT            AZ      94-0872-PHX-EHC   MOTLEY RICE LLC
DAVIS         RONALD        AZ      CV00-89TUCWDB          MOTLEY RICE LLC                             DONINI        LOUIS M           OH      215-CIV-01        MOTLEY RICE LLC
DAVIS         WILLIAM L     NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             DONNIACUO     DANIEL            NJ      L-10759 95        MOTLEY RICE LLC
DAWSON        WILLIAM       TX      88-0687                MOTLEY RICE LLC                             DOOLITTLE     OVERTON L         LA      97-5306           MOTLEY RICE LLC
DAY           BRYON V       OH      01CI182                MOTLEY RICE LLC                             DOPHEIDE      GEORGE            MS      S89-0632 (G)      MOTLEY RICE LLC
DAY           LEE R         LA      97-5292                MOTLEY RICE LLC                             DORE          THEODORE          MS      S89-0632 (G)      MOTLEY RICE LLC
DAY           THOMAS E      GA      2005EV000006D          MOTLEY RICE LLC                             DORRIS        JOSEPHINE         AR      CIV2000-872-2     MOTLEY RICE LLC
DAYCOCK       WILLIAM       MS      S89-6020(G)            MOTLEY RICE LLC                             DOSS          BARRY             AR      CIV2000-220-2     MOTLEY RICE LLC

                                                                                                                                                                   Appendix A - 280
                                         Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                      Document Page 299 of 624
Claimant     Claimant          State                                                                  Claimant     Claimant          State
Last Name    First Name        Filed   Docket Number      Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number          Primary Plaintiff Counsel
DOSSENBACK   ROBERT G          OH      CV2001030663       MOTLEY RICE LLC                             EDENS        PHILIP R          NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
DOSSETT      RAY               MS      S92-0313(L)        MOTLEY RICE LLC                             EDGE         JOHN ALLEN & ES   MS      S89-0260(G)            MOTLEY RICE LLC
DOTSON       JESSE L           WV      98-C-105K          MOTLEY RICE LLC                             EDMONDSON    ARTHUR            GA      ADMIN                  MOTLEY RICE LLC
DOTSON       JOHN P            WV      95-C-3049          MOTLEY RICE LLC                             EDWARDS      CHARLES           RI      P 02-337               MOTLEY RICE LLC
DOUCETTE     GERALD            RI      PC051550           MOTLEY RICE LLC                             EDWARDS      CHARLES           MS      S89-0632 (G)           MOTLEY RICE LLC
DOUGLAS      HOWARD            NJ      L-10754 95         MOTLEY RICE LLC                             EDWARDS      ELIJAH N          NC      4:00-CV-185-H(4)       MOTLEY RICE LLC
DOVE         CALVIN R          GA      2005VS078331D      MOTLEY RICE LLC                             EDWARDS      ERIC              TX      88-0687                MOTLEY RICE LLC
DOVE         CLAUDE T          WV      01-C-3916          MOTLEY RICE LLC                             EDWARDS      GUY C             UT      010900863AS            MOTLEY RICE LLC
DOVE         CLAUDE T          GA      2002VS035329D      MOTLEY RICE LLC                             EDWARDS      HUEY R            LA      57,036                 MOTLEY RICE LLC
DOVER        HERBERT H         TN      19231              MOTLEY RICE LLC                             EDWARDS      ROBERT L          GA      2001VS015023           MOTLEY RICE LLC
DOVEY        ROBERT            TX      94-0838            MOTLEY RICE LLC                             EDWARDS      RULON B           UT      010907443              MOTLEY RICE LLC
DOWNEY       RUSSELL B         UT      010907440          MOTLEY RICE LLC                             EDWARDS      SAMMY             MS      2011142                MOTLEY RICE LLC
DOWNS        FRED              TX      88-0687            MOTLEY RICE LLC                             ELBAOR       ALEXANDER         IN      49D02-9601-MI-01-303   MOTLEY RICE LLC
DOX          MATTHEW T         NJ      91-4238(HHA)       MOTLEY RICE LLC                             ELDER        WENDELL           UT      010900863 AS           MOTLEY RICE LLC
DOYER        JIMMIE            LA      57,036             MOTLEY RICE LLC                             ELINGS       JOHN H            TX      342-185783-00          MOTLEY RICE LLC
DOZIER       LEONARD J         GA      01VS014091D        MOTLEY RICE LLC                             ELKINS       GRADY B           FL      0001850327             MOTLEY RICE LLC
DRAKES       JOHNNIE           GA      2000A3594-2        MOTLEY RICE LLC                             ELKINS       TOMMY             AR      CIV01-425-3            MOTLEY RICE LLC
DRANE        JACK W            WV      98-C-105K          MOTLEY RICE LLC                             ELKINS       TOMMY             TX      DV98-09763-F           MOTLEY RICE LLC
DRAPER       JOSEPH P          WV      01-C-3916          MOTLEY RICE LLC                             ELLERY       DUNCAN            TX      88-0687                MOTLEY RICE LLC
DRIEDGER     PETER & FLORENC   MS      S89-0260(G)        MOTLEY RICE LLC                             ELLIOTT      ANDREW W          WV      01-C-3933              MOTLEY RICE LLC
DRIGGERS     VERBLEE           GA      00VS012743D        MOTLEY RICE LLC                             ELLIOTT      CLAUDE            WV      ADMIN                  MOTLEY RICE LLC
DRINKARD     DENNIS            WA      01206340-0         MOTLEY RICE LLC                             ELLIOTT      HAROLD            TX      88-0687                MOTLEY RICE LLC
DRINKWATER   GEORGE            TX      88-0687            MOTLEY RICE LLC                             ELLIOTT      JAMES L           TX      153-177242-99          MOTLEY RICE LLC
DROBOT       MICHAEL           OH      104CV20003         MOTLEY RICE LLC                             ELLIOTT      KENNETH L         WV      01-C-3933              MOTLEY RICE LLC
DRUM         VERLIN J          GA      03VS060474         MOTLEY RICE LLC                             ELLIS        BANKS R           NC      1:99CV149              MOTLEY RICE LLC
DUCK         SAVANNAH C        LA      26617              MOTLEY RICE LLC                             ELLIS        GEORGE            SC      ADMIN                  MOTLEY RICE LLC
DUDLEY       CALVIN D          WV      01-C-3933          MOTLEY RICE LLC                             ELLIS        VERNON L          WV      98-C-105K              MOTLEY RICE LLC
DUDLEY       FRED              WV      98-C-105K          MOTLEY RICE LLC                             ELLISON      ELMO              TX      DV98-09768-K           MOTLEY RICE LLC
DUDLEY       RACHEL W          WV      01-C-3933          MOTLEY RICE LLC                             ELSON        HERBERT           TX      88-0687                MOTLEY RICE LLC
DUDLEY       ROBERT L          LA      57,036             MOTLEY RICE LLC                             ELWOOD       JACK              TX      88-0687                MOTLEY RICE LLC
DUFF         KENNETH           TX      88-0687            MOTLEY RICE LLC                             ELY          MELVILLE          TX      88-0687                MOTLEY RICE LLC
DUFF         THELMA            OH      CV98 10 1805       MOTLEY RICE LLC                             EMBLIN       KENNETH           MS      S89-0626(L)            MOTLEY RICE LLC
DUFFY        JOSEPH            TX      88-0687            MOTLEY RICE LLC                             EMBREY       WILLIAM L         WV      02-C-31                MOTLEY RICE LLC
DUGGER       JC                OK      C02-1059           MOTLEY RICE LLC                             EMERSON      HENRY             AR      CIV2000-872-2          MOTLEY RICE LLC
DUHAMEL      HOMER             TX      94-0838            MOTLEY RICE LLC                             ENCK         DONALD L          PA      49D02-9601-MI-01-543   MOTLEY RICE LLC
DUKE         HERBERT T         WV      01-C-3801          MOTLEY RICE LLC                             ENSCHEID     JACOB DICK V EA   MS      S89-0626(L)            MOTLEY RICE LLC
DUKE         TERRY D           LA      57,036             MOTLEY RICE LLC                             ESOLA        GEORGE            NJ      L-4192-99AS            MOTLEY RICE LLC
DUMONT       LEO               TX      88-0687            MOTLEY RICE LLC                             ESPINOZA     JESUS             AZ      CIV-00-0682-PHX-ROS    MOTLEY RICE LLC
DUNBAR       JAMES             TX      88-0687            MOTLEY RICE LLC                             ESPOSITO     ANTHONY P         NJ      L-10129-00AS           MOTLEY RICE LLC
DUNCAN       BILLY G           WV      98-C-105K          MOTLEY RICE LLC                             ESPOSITO     CARMINE           TX      88-0687                MOTLEY RICE LLC
DUNCAN       HOWARD M          WV      98-C-105K          MOTLEY RICE LLC                             ESTEVES      RAYMOND J         TX      DV98-09760-B           MOTLEY RICE LLC
DUNCAN       JOHN H            OH      CV2001040725       MOTLEY RICE LLC                             ETHERIDGE    JOHN W            NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
DUNCAN       SHELLY            OH      CI0199904925       MOTLEY RICE LLC                             EVANS        RAYMOND           AR      CIV99-96-5             MOTLEY RICE LLC
DUNFORD      HARVEY            GA      2004VS064198D      MOTLEY RICE LLC                             EVENESHEN    GEORGE            TX      88-0687                MOTLEY RICE LLC
DUNHAM       DAVID J           RI      PC142414           MOTLEY RICE LLC                             EZELL        DAVID             GA      2004VS067210D          MOTLEY RICE LLC
DUNKLEY      GEORGE P          WV      01-C-3933          MOTLEY RICE LLC                             FABRIZIO     ROGER D           WV      01-C-3933              MOTLEY RICE LLC
DUNLAP       WILLIS R          OH      01CI301            MOTLEY RICE LLC                             FACCHIN      VITTOCIO          TX      88-0687                MOTLEY RICE LLC
DUNN         JOHN              WV      01-C-3916          MOTLEY RICE LLC                             FAIN         LUTHER            GA      2004VS067209D          MOTLEY RICE LLC
DUNN         JOHN              GA      2002VS035329D      MOTLEY RICE LLC                             FAIRBURN     JOHN G            WV      03C0344                MOTLEY RICE LLC
DUNN         JOHN C            NY      11720103           MOTLEY RICE LLC                             FAIRCLOTH    JAKIE             NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
DUNN         JOHN F            LA      57,036             MOTLEY RICE LLC                             FAIRHURST    JOHN A            RI      00-4825                MOTLEY RICE LLC
DUNN         RAYMOND D         UT      010907507          MOTLEY RICE LLC                             FALK         GEORGE            TX      88-0687                MOTLEY RICE LLC
DUNN         WILLIAM           AR      CIV2000-872-2      MOTLEY RICE LLC                             FALOTICO     THOMAS L.         MS      S89-0621(B)            MOTLEY RICE LLC
DUPUIS       RICHARD J         MS      ADMIN              MOTLEY RICE LLC                             FANDETTI     MICHAEL           RI      PC 02-4218             MOTLEY RICE LLC
DURAN        AGAPITO V         TX      DV98-09802-G       MOTLEY RICE LLC                             FARISS       MANARD O          WV      01-C-4019              MOTLEY RICE LLC
DURBIN       PERCY C.          MS      S89-0616(G)        MOTLEY RICE LLC                             FARKAS       DAVID T           OH      CV2001040725           MOTLEY RICE LLC
DURON        ANTONIO F         TX      DV98-09760-B       MOTLEY RICE LLC                             FARLEY       FRANK C           WV      98-C-105K              MOTLEY RICE LLC
DUTHIE       ALFRED            TX      88-0687            MOTLEY RICE LLC                             FARMER       BOBBY E           FL      0001850327             MOTLEY RICE LLC
DUTTON       ROY J             TX      153-176841-99      MOTLEY RICE LLC                             FARMER       JAMES B           WV      98-C-266K              MOTLEY RICE LLC
DYCK         D                 TX      88-0687            MOTLEY RICE LLC                             FARMER       JOHN T            WV      01-C-4019              MOTLEY RICE LLC
DYE          WILLIAM M.        WV      96-C-1583          MOTLEY RICE LLC                             FARQUHAR     GORDON            TX      88-0687                MOTLEY RICE LLC
DYKEMAN      WILLIAM           MS      S89-0626(L)        MOTLEY RICE LLC                             FARRELLY     EAMON V AMCHEM    TX      94-0838                MOTLEY RICE LLC
DYSON        HARRY S           NC      7:00-CV-245-F(1)   MOTLEY RICE LLC                             FARRINGTON   JACK              LA      57,036                 MOTLEY RICE LLC
EACHES       HOWARD T          OH      01 PI 850          MOTLEY RICE LLC                             FAST         JACOB             TX      88-0687                MOTLEY RICE LLC
EADE         GORDON            TX      88-0687            MOTLEY RICE LLC                             FAULKNER     BENNIE            GA      03VS056875             MOTLEY RICE LLC
EALEY        LEONARD           TX      88-0687            MOTLEY RICE LLC                             FAULKNER     DENNIS            GA      03VS056876             MOTLEY RICE LLC
EASON        HUBERT G          WV      01-C-3963          MOTLEY RICE LLC                             FAUTIN       RUSSELL V         UT      010907504              MOTLEY RICE LLC
EASON        JAMES L           WV      01-C-3963          MOTLEY RICE LLC                             FAVELL       MAURICE A         TX      88-0687                MOTLEY RICE LLC
EASTER       DAVID E           OH      215-CIV-01         MOTLEY RICE LLC                             FEBBRARO     ROSARIO           TX      88-0687                MOTLEY RICE LLC
EASTER       TERRY L           OH      215-CIV-01         MOTLEY RICE LLC                             FEDER        SAM               FL      90-12409               MOTLEY RICE LLC
EASTMAN      GLENN W           UT      010900863 AS       MOTLEY RICE LLC                             FELGENTRE    JOHN J            WV      01-C-3963              MOTLEY RICE LLC
EASTON       PHILLIP           OH      01-CV-00853        MOTLEY RICE LLC                             FERGUSON     ALFRED D          OH      04PI371                MOTLEY RICE LLC
EASTON       THOMAS            TX      88-0687            MOTLEY RICE LLC                             FERGUSON     JAMES W           OH      02-CV-121              MOTLEY RICE LLC
EATON        NOAH F            MO      032-00364          MOTLEY RICE LLC                             FERGUSON     VERLIN H. JR.     WV      ADMIN                  MOTLEY RICE LLC
EAVES        BENZENER L        WV      01-C-4019          MOTLEY RICE LLC                             FERGUSON     VINCENT           WV      98-C-266K              MOTLEY RICE LLC
EBANKS       ROLLEY            FL      90-28525           MOTLEY RICE LLC                             FERGUSON     WAYNE B           WV      01-C-3933              MOTLEY RICE LLC

                                                                                                                                                                      Appendix A - 281
                                              Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                               Document Page 300 of 624
Claimant          Claimant          State                                                                      Claimant     Claimant          State
Last Name         First Name        Filed   Docket Number          Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number          Primary Plaintiff Counsel
FERNEAU           ROBERT R          OH      215-CIV-01             MOTLEY RICE LLC                             FUGATE       JOHN S            GA      2005VS078297D          MOTLEY RICE LLC
FERRELL           LENWOOD           GA      97VS0131408            MOTLEY RICE LLC                             FULLER       NATALIE           LA      27833                  MOTLEY RICE LLC
FERRIGNO          ALEXANDER B       NJ      L-752-98               MOTLEY RICE LLC                             FULTON       JUNIOR            GA      00VS006190D            MOTLEY RICE LLC
FIELDS            CHARLES R         WV      16C1550                MOTLEY RICE LLC                             FULTZ        JAMES R           WV      95-C-134               MOTLEY RICE LLC
FIELDS            CHARLES T         OH      CV 2001 05 1003        MOTLEY RICE LLC                             FUNCHES      LT                MS      97-0069                MOTLEY RICE LLC
FIKE              ROBERT            IL      89-2364                MOTLEY RICE LLC                             FURIN        ADAM              OH      02CV1188               MOTLEY RICE LLC
FILLIEZ           THOMAS            OH      2001CV01831            MOTLEY RICE LLC                             FURLONG      CARL W            IA      ADMIN                  MOTLEY RICE LLC
FINNEY            JERRY P           TX      153-162071-95          MOTLEY RICE LLC                             FURR         VIRGEL C          AR      2002-524               MOTLEY RICE LLC
FISCHER           UDO               TX      88-0687                MOTLEY RICE LLC                             FURROW       GLENN W           UT      010908022              MOTLEY RICE LLC
FISHER            BILLY             OH      2001CV01831            MOTLEY RICE LLC                             FUTRELL      LARRY W           WV      01-C-3963              MOTLEY RICE LLC
FISHER            CLARENCE E        OH      01CI182                MOTLEY RICE LLC                             FUWELL       JULES R           UT      010900863 AS           MOTLEY RICE LLC
FISHER            DELBERT JORDAN    MS      S89-0616(G)            MOTLEY RICE LLC                             FYFFE        ROBERT            OH      215-CIV-01             MOTLEY RICE LLC
FISHER            GEORGE            IN      49D02-9601-MI-01-462   MOTLEY RICE LLC                             FYLNN        ROBERT            TX      88-0687                MOTLEY RICE LLC
FISHER            ODIE C.           MS      S89-0616(G)            MOTLEY RICE LLC                             GABEL        FRANCIS H         RI      97-2477                MOTLEY RICE LLC
FISHER            RICHARD           TX      88-0687                MOTLEY RICE LLC                             GAGNER       PHILIP A          MS      ADMIN                  MOTLEY RICE LLC
FISHER            RONALD F          WV      01-C-3999              MOTLEY RICE LLC                             GAGNON       MARC              TX      88-0687                MOTLEY RICE LLC
FITE              DAVID             AR      CIV2000-085-2          MOTLEY RICE LLC                             GAGNON       ROGER G           MS      ADMIN                  MOTLEY RICE LLC
FITZGERALD        JEAN F            WV      98-C-105K              MOTLEY RICE LLC                             GAITA        FELIX             NJ      90-1210-NHP            MOTLEY RICE LLC
FLAKE             BOBBY R           NC      4:00-CV-184-H(3)       MOTLEY RICE LLC                             GALLACHER    DOUGLAS           TX      88-0687                MOTLEY RICE LLC
FLAMAN            JOSEPH            TX      88-0687                MOTLEY RICE LLC                             GALLARDO     ARTHUR            AZ      CV98-1559PHXEHC        MOTLEY RICE LLC
FLEMMING          FLOYD             TX      88-0687                MOTLEY RICE LLC                             GALLAWAN     RAY (             TX      88-0687                MOTLEY RICE LLC
FLETCHER          THEODORE R        UT      010907503              MOTLEY RICE LLC                             GALLOWAY     WILLIAM C         NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
FLETES            RAFAEL            IN      49D02-9601-MI-01-453   MOTLEY RICE LLC                             GAMBER       RAYMOND           IL      89-1260                MOTLEY RICE LLC
FLORES            LIBERATO          TX      DV98-09802             MOTLEY RICE LLC                             GAMELLA      PETER             NJ      91-5148                MOTLEY RICE LLC
FLORIO            JOHN              RI      PC20154479             MOTLEY RICE LLC                             GANDEE       MARVIN            WV      95-C-3049              MOTLEY RICE LLC
FLOWERS           ARTHUR            LA      26617                  MOTLEY RICE LLC                             GANDEE       MARVIN            WV      95-C-3053              MOTLEY RICE LLC
FLOWERS           DAVID M           NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             GANDEE       WILBUR A.         WV      96-C-1583              MOTLEY RICE LLC
FLOWERS           WINFRED           GA      2004VS067207D          MOTLEY RICE LLC                             GANT         LARRY             IL      89-4110                MOTLEY RICE LLC
FLOYD             BEN N             NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             GANT         LARRY             IL      90-2147                MOTLEY RICE LLC
FLOYD             JOHN MONROE       MS      S89-0616(G)            MOTLEY RICE LLC                             GARBRANDT    RUSSELL           OH      2001CV01831            MOTLEY RICE LLC
FLURI             DEO               TX      88-0687                MOTLEY RICE LLC                             GARCIA       GARFIELD G        CO      ADMIN                  MOTLEY RICE LLC
FOGLIA            NEIL              NJ      91-5148                MOTLEY RICE LLC                             GARCIA       JOE               GA      00VS010558D            MOTLEY RICE LLC
FOLCO             THOMAS            RI      PC112613               MOTLEY RICE LLC                             GARCIA       JOSE              NV      ADMIN                  MOTLEY RICE LLC
FOLSOM            HARLEY            GA      01VS014108D            MOTLEY RICE LLC                             GARDNER      CARSON M. & LOU   MS      S89-0633 (B)           MOTLEY RICE LLC
FONG              RAYMOND           GA      ADMIN                  MOTLEY RICE LLC                             GARDNER      HENRY E           NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
FONTAINE          EDWARD & ANNE H   TX      94-0838                MOTLEY RICE LLC                             GARDNER      JON A             WV      01-C-4019              MOTLEY RICE LLC
FORD              ALLAN B           MS      S89-0626(L)            MOTLEY RICE LLC                             GARNER       LESLIE            NC      4:00-CV-185-H(4)       MOTLEY RICE LLC
FORDHAM           DENNIS            MS      S89-0616(G)            MOTLEY RICE LLC                             GAROFF       JACK & ROSE V A   MS      S89-0260(G)            MOTLEY RICE LLC
FORREST           JOSEPH            TX      88-0687                MOTLEY RICE LLC                             GARRETT      HARRY M           MS      S89-0616(G)            MOTLEY RICE LLC
FORTCH            JOSEPH E. V EAG   MS      S89-0626(L)            MOTLEY RICE LLC                             GARRETT      LLOYD H           LA      57,036                 MOTLEY RICE LLC
FOSTER            CHARLES           LA      97-5306                MOTLEY RICE LLC                             GARRICK      WILLIAM           UT      010900863AS            MOTLEY RICE LLC
FOSTER            FRANKLIN          MS      S89-0632 (G)           MOTLEY RICE LLC                             GARRIS       JAMES L           NC      4:00-CV-185-H(4)       MOTLEY RICE LLC
FOSTER            FREDDEY           AR      CIV2000-173-2          MOTLEY RICE LLC                             GARRISON     JIMMY L           GA      03VS049380             MOTLEY RICE LLC
FOSTER            HOWARD            AR      CIV2000-872-2          MOTLEY RICE LLC                             GARRITANO    AJ                PA      2000-19847             MOTLEY RICE LLC
FOSTER            JAMES E           WV      01-C-3963              MOTLEY RICE LLC                             GASKINS      CARL P.           MS      S89-0616(G)            MOTLEY RICE LLC
FOWLER            CLYDE             LA      97-5290                MOTLEY RICE LLC                             GASPARO      MICHAEL & FILOM   MS      S89-0260(G)            MOTLEY RICE LLC
FOWLER            STUART W          WV      01-C-3833              MOTLEY RICE LLC                             GATES        HARRY             OH      02 CV 00151            MOTLEY RICE LLC
FRAGALE           FRANKLIN          WV      16C1399                MOTLEY RICE LLC                             GATES        RAYMOND C         OH      CV2001040727           MOTLEY RICE LLC
FRAHM             DELMAR            GA      00VS005538D            MOTLEY RICE LLC                             GATRELL      ROBERT R          OH      215-CIV-01             MOTLEY RICE LLC
FRANCIS           LEONARD J.        MS      S89-0616(G)            MOTLEY RICE LLC                             GAULDEN      ROBERT L          LA      26617                  MOTLEY RICE LLC
FRANCIS           RAYMOND           RI      PC142375               MOTLEY RICE LLC                             GAY          WILLIAM B         GA      2005EV000008D          MOTLEY RICE LLC
FRANCIS-STEIMLE   MARY A            RI      PC02-6122              MOTLEY RICE LLC                             GAY          WILLIE D          MS      ADMIN                  MOTLEY RICE LLC
FRANK             HERMAN            OH      02 CV 00151            MOTLEY RICE LLC                             GEBHARD      CHARLES           NJ      90-4193(AMW)           MOTLEY RICE LLC
FRANKE            EDWARD H          MO      022-11249              MOTLEY RICE LLC                             GEILER       ROBERT            IL      89-2345                MOTLEY RICE LLC
FRANKLIN          STELLA L          WV      01-C-3977              MOTLEY RICE LLC                             GEMST        ADRIANUS          TX      88-0687                MOTLEY RICE LLC
FRASIER           JOE               TX      97-13623               MOTLEY RICE LLC                             GENEST       JOHN              TX      88-0687                MOTLEY RICE LLC
FRAZIER           LEROY             LA      27833                  MOTLEY RICE LLC                             GENTRY       FEASTER J.        MS      S89-0621(B)            MOTLEY RICE LLC
FRAZIER           ROSS              TX      88-0687                MOTLEY RICE LLC                             GEORGE       JERRY E           IN      49D02-9601-MI-01-634   MOTLEY RICE LLC
FREDERICK         RAYMOND D         UT      010907502              MOTLEY RICE LLC                             GIARDINA     MICHAEL & LILLI   MS      S89-0633 (B)           MOTLEY RICE LLC
FREDERICKS        DONALD L. & EVE   NJ      91-5148                MOTLEY RICE LLC                             GIARRATANO   SALVATORE         WV      98-C-105K              MOTLEY RICE LLC
FREDERICKS        DONALD W          NJ      91-5148                MOTLEY RICE LLC                             GIBBARD      JOHN              TX      88-0687                MOTLEY RICE LLC
FREDERICKSON      EUGENE            UT      010907501              MOTLEY RICE LLC                             GIBSON       WILLIAM           TX      E-0144510              MOTLEY RICE LLC
FREEMAN           DONALD E          NC      4:00-CV-184-H(3)       MOTLEY RICE LLC                             GIDLEY       BOBBY             OH      CI0199904903           MOTLEY RICE LLC
FREEMAN           EDWIN             TX      88-0687                MOTLEY RICE LLC                             GIESBRECHT   ABE               MS      S89-0626(L)            MOTLEY RICE LLC
FREEMAN           LEROY             NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             GIETL        PAUL              IL      88-2348                MOTLEY RICE LLC
FREEMAN           THOMAS            TX      88-0687                MOTLEY RICE LLC                             GILBERT      RICHARD C         GA      01VS014093D            MOTLEY RICE LLC
FREEMAN           WARREN L. V AC&   MS      S89-0633 (B)           MOTLEY RICE LLC                             GILES        LAWRENCE T        LA      57,036                 MOTLEY RICE LLC
FREIGANG          EDWARD            TX      88-0687                MOTLEY RICE LLC                             GILKERSON    ROBERT            WV      02-C-29                MOTLEY RICE LLC
FRENCH            CONNIE            GA      03VS058003             MOTLEY RICE LLC                             GILL         ARTHUR            TX      88-0687                MOTLEY RICE LLC
FRENETTE          GILLES            TX      88-0687                MOTLEY RICE LLC                             GILLILAND    JOHN L            WV      98-C-105K              MOTLEY RICE LLC
FRIBERG           CLARENCE & GERT   MS      S89-0260(G)            MOTLEY RICE LLC                             GILLIS       HOWARD GEORGE &   MS      S89-0633 (B)           MOTLEY RICE LLC
FRIEND            ERNEST L          WV      95-C-215M              MOTLEY RICE LLC                             GILMORE      WILLIAM           GA      2004VS068125D          MOTLEY RICE LLC
FRITH             JOHN E            MS      CI-97-0002-AS          MOTLEY RICE LLC                             GILSON       DAVID             MS      CI97-0105              MOTLEY RICE LLC
FRONOLICH         MICHAEL J. & MA   MS      S89-0624(G)            MOTLEY RICE LLC                             GIORDANO     ALFONSO           TX      88-0687                MOTLEY RICE LLC
FRYER             EDWARD R          WV      01-C-3823              MOTLEY RICE LLC                             GIORDANO     EUGENE J          TX      DV98-09802             MOTLEY RICE LLC
FRYER             JAMES E           KY      01-CI-0851             MOTLEY RICE LLC                             GIST         JOHN T            LA      97-5290                MOTLEY RICE LLC

                                                                                                                                                                               Appendix A - 282
                                          Case 17-03105                 Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                          Document Page 301 of 624
Claimant      Claimant          State                                                                     Claimant     Claimant          State
Last Name     First Name        Filed   Docket Number         Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number          Primary Plaintiff Counsel
GLADU         DONALD E          RI      PC20151230            MOTLEY RICE LLC                             GROSSI       PAULO             TX      88-0687                MOTLEY RICE LLC
GOETZE        GERHARD           TX      88-0687               MOTLEY RICE LLC                             GRUENHEIT    OTTO & STEPHANI   MS      S89-0260(G)            MOTLEY RICE LLC
GOFF          WILLIAM E. & TE   MS      92-5106(2)            MOTLEY RICE LLC                             GUADAGNOLI   SILVANO & NELLI   NJ      91-5140                MOTLEY RICE LLC
GOLDBERG      JEREMY            MS      CI-2002-002-AS        MOTLEY RICE LLC                             GUAJARDO     JOE P             TX      033386E                MOTLEY RICE LLC
GONZALES      ERNEST H          TX      ADMIN                 MOTLEY RICE LLC                             GUERRA       SUZANNE M         RI      00-4669                MOTLEY RICE LLC
GONZALES      FILIBERTO         TX      DV98-09802            MOTLEY RICE LLC                             GUERRERO     FELIX             TX      9507730                MOTLEY RICE LLC
GOOD          ARTHUR            WV      98-C-105K             MOTLEY RICE LLC                             GUERRERO     JOE               TX      ADMIN                  MOTLEY RICE LLC
GOODE         ROBERT E          OK      CJ-2002-6335          MOTLEY RICE LLC                             GUFFEY       RONALD N          AZ      CIV-00-882-PHX-PGR     MOTLEY RICE LLC
GOODMAN       EUGENE C          UT      010900863AS           MOTLEY RICE LLC                             GUINN        GEORGE            GA      00VS012744D            MOTLEY RICE LLC
GOODMAN       JAMES             MS      S89-6020(G)           MOTLEY RICE LLC                             GUINN        JULIUS D          AZ      CIV00--621TUCRCC       MOTLEY RICE LLC
GOODMAN       ROY D             GA      00VS0126780D          MOTLEY RICE LLC                             GUINTHER     WILLIAM E         WV      98-C-266K              MOTLEY RICE LLC
GOODMAN       WILLIAM C         SC      ADMIN                 MOTLEY RICE LLC                             GULLEDGE     WE                LA      57,036                 MOTLEY RICE LLC
GOODMAN       WILLIAM F         WV      98-C-105K             MOTLEY RICE LLC                             GULLEY       EARNEST           AR      CIV2000-872-2          MOTLEY RICE LLC
GOODPASTER    DONNIE R          WV      95-C-234              MOTLEY RICE LLC                             GUNN         ARCHIE            TX      88-0687                MOTLEY RICE LLC
GOODWIN       CHARLES K         KY      ADMIN                 MOTLEY RICE LLC                             GUNNELLS     EVERETT           TX      88-0687                MOTLEY RICE LLC
GOODWIN       KARL              IL      89-2345               MOTLEY RICE LLC                             GUNNER       EGGEN             TX      88-0687                MOTLEY RICE LLC
GORE          HORACE W          NC      7:00-CV-244-BR(1)     MOTLEY RICE LLC                             GUNTER       DONALD R          IN      49D02-9601-MI-01-475   MOTLEY RICE LLC
GORINE        ROBERT V AC&S &   NJ      91-5148               MOTLEY RICE LLC                             GUPTON       RICHARD K         GA      2001VS014107           MOTLEY RICE LLC
GOSSARD       EARL R            UT      010900863 AS          MOTLEY RICE LLC                             GURNEY       DONALD            TX      88-0687                MOTLEY RICE LLC
GOSSLER       GEORGE            GA      2002VS042377          MOTLEY RICE LLC                             GUTHRIE      THOMAS            GA      2004VS067482D          MOTLEY RICE LLC
GOURLEY       JAMES             UT      010900863AS           MOTLEY RICE LLC                             HACKETT      ELIJAH SR         MS      S89-0616(G)            MOTLEY RICE LLC
GOURLEY       JERRY             GA      2004VS067257D         MOTLEY RICE LLC                             HADLEY       DALLAS            RI      PC20171864             MOTLEY RICE LLC
GRACE         EDMUND            OH      2001CV01831           MOTLEY RICE LLC                             HADLEY       WILLIAM J         TX      DV98-9802              MOTLEY RICE LLC
GRACIA        MODESTO           TX      95-43183              MOTLEY RICE LLC                             HAIDEMENOS   HELEN             RI      01-4236                MOTLEY RICE LLC
GRADULEWSKI   ALFRED V          TX      88-0687               MOTLEY RICE LLC                             HALBROOK     EDDIE N           LA      26617                  MOTLEY RICE LLC
GRAHAM        DARRELL           WV      02-C-92               MOTLEY RICE LLC                             HALBROOK     OTIS H            LA      26617                  MOTLEY RICE LLC
GRAHAM        DARRELL W         WV      01-C-3833             MOTLEY RICE LLC                             HALE         MAURICE           WV      96-C-052               MOTLEY RICE LLC
GRAHAM        DAVID             OH      01-456968-CV          MOTLEY RICE LLC                             HALES        DUKE C            GA      03VS054631             MOTLEY RICE LLC
GRAHAM        DAVID             MS      S89-0260(G)           MOTLEY RICE LLC                             HALL         ARTHUR L          WV      95-C-134               MOTLEY RICE LLC
GRAHAM        ERNEST            WV      95-C-3049             MOTLEY RICE LLC                             HALL         CLIFTON           LA      97-5292                MOTLEY RICE LLC
GRAHAM        EUGENE            NC      7:00-CV-244-BR(1)     MOTLEY RICE LLC                             HALL         JAMES P           OH      ADMIN                  MOTLEY RICE LLC
GRAHAM        EUGENE            GA      ADMIN                 MOTLEY RICE LLC                             HALL         JERRY W           WV      01-C-4019              MOTLEY RICE LLC
GRAHAM        JAMES F           RI      PC20161712            MOTLEY RICE LLC                             HALL         JOHN              AZ      CIV-00-0678-PCT-RGS    MOTLEY RICE LLC
GRAHAM        JESSIE F          NC      7:00-CV-244-BR(1)     MOTLEY RICE LLC                             HALL         ROBERT            NJ      91-5148                MOTLEY RICE LLC
GRAHAM        RAYMOND           ID      CIV01-0031-S-MHW      MOTLEY RICE LLC                             HALL         TOM (THOMAS)      TX      88-0687                MOTLEY RICE LLC
GRAHAM        SAMUEL L          NC      7:00-CV-244-BR(1)     MOTLEY RICE LLC                             HALL         WALTER B          OH      CI0199905100           MOTLEY RICE LLC
GRAHAM        WALSTER           NC      7:00-CV-244-BR(1)     MOTLEY RICE LLC                             HALLEY       JACK              OH      03CV0841               MOTLEY RICE LLC
GRAHAM        WILLIAM O         NC      7:00-CV-244-BR(1)     MOTLEY RICE LLC                             HALLIWELL    RAYMOND           TX      88-0687                MOTLEY RICE LLC
GRANT         JAMES             TX      88-0687               MOTLEY RICE LLC                             HALLS        WILFRED G         MS      S88-0642(B)            MOTLEY RICE LLC
GRAVES        RICHARD A         OH      01CI182               MOTLEY RICE LLC                             HALLSTROM    TRISH (PATRICIA   TX      88-0687                MOTLEY RICE LLC
GRAVES        RONALD H          UT      010900863AS           MOTLEY RICE LLC                             HALTER       NORMA A           RI      01-5484                MOTLEY RICE LLC
GRAY          BILLY D           LA      57,036                MOTLEY RICE LLC                             HAMILTON     KAY H             WV      01-C-3999              MOTLEY RICE LLC
GRAY          DEAN C            UT      010900863AS           MOTLEY RICE LLC                             HAMILTON     KAY H             GA      02VS035325             MOTLEY RICE LLC
GRAY          HARLEY            OH      2001CV01831           MOTLEY RICE LLC                             HAMILTON     LEWIS N           WV      01-C-3999              MOTLEY RICE LLC
GRAY          LEMUEL            MI      01-116558NP           MOTLEY RICE LLC                             HAMILTON     RONALD            OH      02 CV 00151            MOTLEY RICE LLC
GRAY          RALPH E           OH      215-CIV-01            MOTLEY RICE LLC                             HAMITER      MARVIN A          LA      57,036                 MOTLEY RICE LLC
GRAY          WILLIAM           RI      PC130660              MOTLEY RICE LLC                             HAMME        JAMES             OH      CC2002-0318            MOTLEY RICE LLC
GRAY          WORTHINGTON       GA      03VS058252            MOTLEY RICE LLC                             HAMMOND      ELLA A            VA      98-283                 MOTLEY RICE LLC
GREATHEART    EDWARD            GA      ADMIN                 MOTLEY RICE LLC                             HAMMOND      GERALD            IA      CL 71                  MOTLEY RICE LLC
GREEN         GERALD            TX      88-0687               MOTLEY RICE LLC                             HAMMOND      LYLE K.           MS      S89-0626(L)            MOTLEY RICE LLC
GREEN         JOHN A            TX      88-0687               MOTLEY RICE LLC                             HAMPTON      HENRY T           LA      57,036                 MOTLEY RICE LLC
GREEN         LEONARD           WV      95-C-134              MOTLEY RICE LLC                             HAMPTON      MACK              LA      57,036                 MOTLEY RICE LLC
GREEN         LLOYD S           GA      2004VS067263D         MOTLEY RICE LLC                             HANCOCK      CHARLES           AR      CIV01-425-3            MOTLEY RICE LLC
GREEN         ROBERT I          GA      01VS014110D           MOTLEY RICE LLC                             HANCOCK      CHARLES           TX      DV98-09763-F           MOTLEY RICE LLC
GREEN         TODD              WV      98-C-105K             MOTLEY RICE LLC                             HAND         LEONARD C         LA      97-5290                MOTLEY RICE LLC
GREENE        ANDREW D          NC      7:00-CV-244-BR(1)     MOTLEY RICE LLC                             HANDBERG     CARL              TX      88-0687                MOTLEY RICE LLC
GREENE        BOBBY             GA      2003VS060477          MOTLEY RICE LLC                             HANDY        RICHARD           RI      PC033710               MOTLEY RICE LLC
GREENE        DON L             UT      010900863AS           MOTLEY RICE LLC                             HANKS        PARLIE F          WV      01-C-4019              MOTLEY RICE LLC
GREENE        ELLIOTT           RI      PC02-2663             MOTLEY RICE LLC                             HANNIGAN     WILLIAM M         MS      S89-0633 (B)           MOTLEY RICE LLC
GREENE        IRA T             NC      7:00-CV-244-BR(1)     MOTLEY RICE LLC                             HANSEN       DON               UT      010900863AS            MOTLEY RICE LLC
GREENE        JOHN K            TX      141-186867-01         MOTLEY RICE LLC                             HANSEN       KENNETH D         UT      010900863AS            MOTLEY RICE LLC
GREENLAW      ALLAN             MS      ADMIN                 MOTLEY RICE LLC                             HANSEN       LEONARD & CATHY   MS      S89-0260(G)            MOTLEY RICE LLC
GREENWOOD     GARRY             TX      94-0838               MOTLEY RICE LLC                             HANSKEW      ROBERT            MS      S89-0623(W)            MOTLEY RICE LLC
GREENWOOD     JESSE C           GA      02VS042001            MOTLEY RICE LLC                             HANSON       ARDIS D           LA      57,036                 MOTLEY RICE LLC
GREGOIRE      JAMES W           LA      2000-07798            MOTLEY RICE LLC                             HANSON       JOHN W            LA      57,036                 MOTLEY RICE LLC
GREGORA       EDWARD            TX      88-0687               MOTLEY RICE LLC                             HANSON       TERRY             AR      CIV2000-085-2          MOTLEY RICE LLC
GRIDER        KENNETH           IL      90-2089               MOTLEY RICE LLC                             HANZUK       PETER             TX      88-0687                MOTLEY RICE LLC
GRIEGO        JOHNNY            AZ      211CV01907PHXLOA      MOTLEY RICE LLC                             HAPPLE       GEORGE            NJ      90-2827                MOTLEY RICE LLC
GRIEGO        JOHNNY            AZ      CIV-00-0677-PHX-RCB   MOTLEY RICE LLC                             HARBISON     RAYMOND G         WV      98-C-105K              MOTLEY RICE LLC
GRIFFIN       JOHN C            WV      96-C-1583             MOTLEY RICE LLC                             HARBOUR      EDWARD R          WV      98-C-105K              MOTLEY RICE LLC
GRIFFIN       ROMIE             WV      04C2281_ADMIN_GP      MOTLEY RICE LLC                             HARBOUR      JACK              WV      98-C-105K              MOTLEY RICE LLC
GRIFFIN       ROMIE F.          WV      96-C-1583             MOTLEY RICE LLC                             HARDEN       RAYMOND           OK      ADMIN                  MOTLEY RICE LLC
GRIFFITH      VERN L            CO      ADMIN                 MOTLEY RICE LLC                             HARDING      WILLIAM H         UT      010900863 AS           MOTLEY RICE LLC
GRIGSBY       WILLIS F          GA      2003VS054115          MOTLEY RICE LLC                             HARDISON     ERNEST            NC      2:00-CV-81-BO(2)       MOTLEY RICE LLC
GRIMALDI      MARIO             RI      PC030977              MOTLEY RICE LLC                             HARDISON     JOSEPH H          NC      2:00-CV-81-BO(2)       MOTLEY RICE LLC
GRIMM         ROBERT            OH      2001CV01831           MOTLEY RICE LLC                             HARDISON     LOUIS B           NC      2:00-CV-77-BO(2)       MOTLEY RICE LLC

                                                                                                                                                                          Appendix A - 283
                                        Case 17-03105                 Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                        Document Page 302 of 624
Claimant    Claimant          State                                                                     Claimant     Claimant         State
Last Name   First Name        Filed   Docket Number         Primary Plaintiff Counsel                   Last Name    First Name       Filed   Docket Number          Primary Plaintiff Counsel
HARDISON    LOUIS B           NC      2:00-CV-81-BO(2)      MOTLEY RICE LLC                             HENDERSON    WAYNE G          GA      00VS006024D            MOTLEY RICE LLC
HARDY       RODGER            UT      010900863 AS          MOTLEY RICE LLC                             HENDERSON    WILLIAM          OH      2002CV582              MOTLEY RICE LLC
HARDY       RODGER            UT      120900864             MOTLEY RICE LLC                             HENDRICKS    JESSIE           LA      57,036                 MOTLEY RICE LLC
HARDY       ROOSEVELT         MS      CI97-0105             MOTLEY RICE LLC                             HENDRICKS    RICKEY J         WV      98-C-105K              MOTLEY RICE LLC
HARDY       WILLIS D          NM      CV-2002-00603         MOTLEY RICE LLC                             HENDRIX      JAMES P          LA      97-5306                MOTLEY RICE LLC
HARDYMON    NANCY H           WV      01-C-4019             MOTLEY RICE LLC                             HENLINE      ROGER            WV      98-C-105K              MOTLEY RICE LLC
HARMON      DOUGLAS           TX      88-0687               MOTLEY RICE LLC                             HENNESSEE    JAMES P          TX      96-05923               MOTLEY RICE LLC
HARP        BOYD              IL      88-2348               MOTLEY RICE LLC                             HENRY        LESLIE           TX      88-0687                MOTLEY RICE LLC
HARP        CHARLES           RI      PC20172653            MOTLEY RICE LLC                             HENRY        PATRICK G        WV      98-C-266K              MOTLEY RICE LLC
HARPER      EDWIN             OH      CV2001030663          MOTLEY RICE LLC                             HENSLEY      FRANKLIN D       WV      12C1249                MOTLEY RICE LLC
HARPER      JAMES A           WV      01-C-4048             MOTLEY RICE LLC                             HENSON       CHARLES          MO      ADMIN                  MOTLEY RICE LLC
HARPRING    EDWARD F          OH      CV96 01 0189          MOTLEY RICE LLC                             HERBOWY      ALFRED           TX      88-0687                MOTLEY RICE LLC
HARRELL     JAMES             AZ      CIV-00-0683-PHX-RGS   MOTLEY RICE LLC                             HEROUX       JOSEPH           RI      PC-02-0678             MOTLEY RICE LLC
HARRELL     JAMES E           NC      4:00-CV-184-H(3)      MOTLEY RICE LLC                             HERRING      MAXIE D          SC      04CP103608             MOTLEY RICE LLC
HARRELL     STEWART           NC      4:00-CV-185-H(4)      MOTLEY RICE LLC                             HERRINGTON   ALLEN            TX      88-0687                MOTLEY RICE LLC
HARRELL     WILLIE V          LA      97-5306               MOTLEY RICE LLC                             HESS         VIRGIL L         WV      01-C-4019              MOTLEY RICE LLC
HARRELSON   JESSE W           NC      7:00-CV-244-BR(1)     MOTLEY RICE LLC                             HESTER       EWEN O           NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
HARRIS      ALFRED S          NC      4:00-CV-185-H(4)      MOTLEY RICE LLC                             HEWITT       CARL             TX      88-0687                MOTLEY RICE LLC
HARRIS      BRADLEY K         OH      215-CIV-01            MOTLEY RICE LLC                             HICKS        MARGARET D       WV      01-C-3999              MOTLEY RICE LLC
HARRIS      DARRELL R         AZ      CIV94-0873-PHX-CAM    MOTLEY RICE LLC                             HICKS        PAT              NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
HARRIS      HARRY             TX      88-0687               MOTLEY RICE LLC                             HIDEY        SAMUEL           OH      2001CV01831            MOTLEY RICE LLC
HARRIS      JB                NC      4:00-CV-184-H(3)      MOTLEY RICE LLC                             HIGA         ALFRED           GA      00VS012729D            MOTLEY RICE LLC
HARRIS      JAMES L           TX      153-176775-99         MOTLEY RICE LLC                             HIGGINS      HERBERT W        TX      DV98-09802-G           MOTLEY RICE LLC
HARRIS      JOHN              MS      S89-0260(G)           MOTLEY RICE LLC                             HILDRETH     CHARLES          AR      CIV2000-872-2          MOTLEY RICE LLC
HARRIS      MARSHA            WV      01-C-3977             MOTLEY RICE LLC                             HILDRETH     WILLIAM          TX      88-0687                MOTLEY RICE LLC
HARRIS      RALPH             GA      03VS051288            MOTLEY RICE LLC                             HILL         AUBREY E         MS      200448CV4              MOTLEY RICE LLC
HARRIS      THOMAS            MS      S89-0632 (G)          MOTLEY RICE LLC                             HILL         CURTIS H         WV      01-C-3963              MOTLEY RICE LLC
HARRIS      TOMMIE            GA      00VS000397D           MOTLEY RICE LLC                             HILL         EDWARD L         MS      92-5142(2)             MOTLEY RICE LLC
HARRIS      WILFORD W         UT      010900863AS           MOTLEY RICE LLC                             HILL         JAMES            IL      89-1260                MOTLEY RICE LLC
HARRISON    BENNY E           NC      2:00-CV-81-BO(2)      MOTLEY RICE LLC                             HILL         JAMES A          UT      010900863AS            MOTLEY RICE LLC
HARRISON    EDWARD            OH      02CVC-04-4331         MOTLEY RICE LLC                             HILL         KENNETH L        TX      DV98-09802-G           MOTLEY RICE LLC
HARRISON    THADEOUS          NC      7:00-CV-244-BR(1)     MOTLEY RICE LLC                             HILL         LORENZA V AC&S   MS      S89-0614(L)            MOTLEY RICE LLC
HARSH       WESLEY C          NC      4:00-CV-185-H(4)      MOTLEY RICE LLC                             HILTON       SAMUEL C         FL      99-00069-CA            MOTLEY RICE LLC
HART        TIMOTHY A         OH      215-CIV-01            MOTLEY RICE LLC                             HINES        CLEOTIS          AR      CIV2000-872-2          MOTLEY RICE LLC
HART        WENDELL F         WV      98-C-105K             MOTLEY RICE LLC                             HINES        JC               NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
HARTMAN     EVERETT E         OH      01CI182               MOTLEY RICE LLC                             HINES        WILLIE L         NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
HARTMAN     JAMES E           WV      01-C-4049             MOTLEY RICE LLC                             HINSHAW      DON              AR      CIV2000-872-2          MOTLEY RICE LLC
HARTMAN     RALPH             RI      98-0116               MOTLEY RICE LLC                             HIPPS        MARK H           WV      01-C-3999              MOTLEY RICE LLC
HARVEY      LARRY             GA      03VS0537737           MOTLEY RICE LLC                             HIRES        CORIE O          GA      00VS006411D            MOTLEY RICE LLC
HARVEY      LEWIS             GA      2004VS068122D         MOTLEY RICE LLC                             HLADEK       JOSEPH           IN      49D02-9601-MI-01-338   MOTLEY RICE LLC
HASEL       ARTHUR & ELIZAB   MS      S89-0260(G)           MOTLEY RICE LLC                             HOBBS        JERRY W          WV      01-C-3963              MOTLEY RICE LLC
HASHIMOTO   HACHIRO           GA      00VS012730D           MOTLEY RICE LLC                             HOBSON       HENRY            IL      89-2042                MOTLEY RICE LLC
HASTY       DAVID C           WV      01-C-3963             MOTLEY RICE LLC                             HOBSON       KENNETH WILSON   WV      95-C-17                MOTLEY RICE LLC
HATCH       GREG              TX      88-0687               MOTLEY RICE LLC                             HOBSON       WAYNE E          OH      ADMIN                  MOTLEY RICE LLC
HATTAWAY    DAN L             LA      26617                 MOTLEY RICE LLC                             HODGES       DORIS            WV      02-C-461               MOTLEY RICE LLC
HATTAWAY    LYNN H            LA      26617                 MOTLEY RICE LLC                             HODSON       RICHARD          RI      PC124019               MOTLEY RICE LLC
HAUSERMAN   ERNEST            TX      88-0687               MOTLEY RICE LLC                             HOFFMAN      RALPH E          TX      342-192037-02          MOTLEY RICE LLC
HAWKINS     ROBERT P          OH      CV01-04-0726          MOTLEY RICE LLC                             HOLLAND      CURTIS G         TX      95-11024               MOTLEY RICE LLC
HAWKINS     WILLIAM           GA      03VS058004            MOTLEY RICE LLC                             HOLLAND      NORMAN           TX      88-0687                MOTLEY RICE LLC
HAWKS       FOSTER W          NM      CV-2000-00114         MOTLEY RICE LLC                             HOLLIS       JIMMY            AR      CIV2000-872-2          MOTLEY RICE LLC
HAWRYLUK    ROMAN             TX      88-0687               MOTLEY RICE LLC                             HOLLOWAY     GORDON           RI      PC02-5596              MOTLEY RICE LLC
HAY         LAWRENCE          TX      88-0687               MOTLEY RICE LLC                             HOLLOWAY     HAROLD           AR      CIV2000-872-2          MOTLEY RICE LLC
HAYDEN      GRANT             WV      98-C-105K             MOTLEY RICE LLC                             HOLLOWAY     JAMES E          LA      57,036                 MOTLEY RICE LLC
HAYDON      MELVYN D          OH      CV2001030663          MOTLEY RICE LLC                             HOLLOWELL    JAMES W          WV      01-C-3963              MOTLEY RICE LLC
HAYE        JOHN E            LA      97-5292               MOTLEY RICE LLC                             HOLMAN       LEWIS M          UT      010900863 AS           MOTLEY RICE LLC
HAYES       CHESTER M         NC      7:00-CV-244-BR(1)     MOTLEY RICE LLC                             HOLMAN       ROY              IL      90-2042                MOTLEY RICE LLC
HAYES       JERRY             GA      ADMIN                 MOTLEY RICE LLC                             HOLMES       RANDY            AR      CIV2000-085-2          MOTLEY RICE LLC
HAYES       MAYNARD B         WV      98-C-105K             MOTLEY RICE LLC                             HOLMES       RAY              WV      95-C-134               MOTLEY RICE LLC
HEALY       RICHARD           MS      S89-0632 (G)          MOTLEY RICE LLC                             HOLTON       WILLIS           AR      CIV2000-872-2          MOTLEY RICE LLC
HEANEY      JOSEPH & ROBERT   RI      UNSPECIFIED           MOTLEY RICE LLC                             HOLZWORTH    ROBERT           RI      PC20172000             MOTLEY RICE LLC
HEARNE      VERLON D          LA      57,036                MOTLEY RICE LLC                             HOOK         JOHN             NJ      93-124                 MOTLEY RICE LLC
HEAROLD     JESSE             LA      97-5290               MOTLEY RICE LLC                             HOOKS        WARREN           AR      CIV2000-173-2          MOTLEY RICE LLC
HEARSEY     HAROLD            MS      S88-0642(B)           MOTLEY RICE LLC                             HOOVER       ROBERT J         SC      2001-CP-42-3367        MOTLEY RICE LLC
HECIMOVIC   DANE              TX      88-0687               MOTLEY RICE LLC                             HOOVER       SCOTT            WV      16C1824                MOTLEY RICE LLC
HECK        ANDREW W          VA      CLOO792               MOTLEY RICE LLC                             HOPE         HERBERT          TX      88-0687                MOTLEY RICE LLC
HEDGEBETH   WILLIAM H         NC      2:00-CV-81-BO(2)      MOTLEY RICE LLC                             HOPKINS      ROBERT           IL      89-3158                MOTLEY RICE LLC
HEIDEMAN    WILLIAM E.        OH      A9701748              MOTLEY RICE LLC                             HOPPER       WALTER           AZ      93-0777-PHX-PGR        MOTLEY RICE LLC
HEIL        DONALD L          WV      95-C-134              MOTLEY RICE LLC                             HORN         BUEL F           LA      26,618                 MOTLEY RICE LLC
HELFRICK    LEO               TX      88-0687               MOTLEY RICE LLC                             HORNBLOWER   ROBERT           TX      88-0687                MOTLEY RICE LLC
HELGERUD    BERGER & FLOREN   MS      S89-0260(G)           MOTLEY RICE LLC                             HORSLEY      GARY G           OH      215-CIV-01             MOTLEY RICE LLC
HELMERS     DANNY             MS      S89-0626(L)           MOTLEY RICE LLC                             HORTON       ALFRED           OH      02 CV 1994             MOTLEY RICE LLC
HELTON      WILLIAM           GA      2004VS067261D         MOTLEY RICE LLC                             HORTON       KENNETH          GA      2005VS078658D          MOTLEY RICE LLC
HEMPHILL    JOE H             WY      159-206               MOTLEY RICE LLC                             HORTON       OTIS R           WV      01-C-3846              MOTLEY RICE LLC
HENDERSON   JAMES M           RI      01-4239               MOTLEY RICE LLC                             HOSKINS      JAMES            TX      88-0687                MOTLEY RICE LLC
HENDERSON   JOHN              MS      S88-0642(B)           MOTLEY RICE LLC                             HOUSE        ED               AR      CIV2000-872-2          MOTLEY RICE LLC
HENDERSON   LOVE              LA      57,036                MOTLEY RICE LLC                             HOUSER       RONALD D         NJ      90-2753(SSB)           MOTLEY RICE LLC

                                                                                                                                                                       Appendix A - 284
                                        Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                         Document Page 303 of 624
Claimant    Claimant          State                                                                      Claimant      Claimant          State
Last Name   First Name        Filed   Docket Number          Primary Plaintiff Counsel                   Last Name     First Name        Filed   Docket Number       Primary Plaintiff Counsel
HOWA        FREDERICK         UT      010900863AS            MOTLEY RICE LLC                             JACKSON       VERGIL L          AR      CV-2002-238-6       MOTLEY RICE LLC
HOWA        RAY S             UT      010900863 AS           MOTLEY RICE LLC                             JACKSON       WILLIAM E         MS      92-5142(2)          MOTLEY RICE LLC
HOWARD      AUBREY            AZ      93-0784-PHX-SMM        MOTLEY RICE LLC                             JACOB         RALPH R           UT      010900863 AS        MOTLEY RICE LLC
HOWARD      DW                FL      0001850327             MOTLEY RICE LLC                             JACOBS        FRANK             TX      88-0687             MOTLEY RICE LLC
HOWARD      ESTILL            WV      98-C-266K              MOTLEY RICE LLC                             JACOBS        JOHN              AR      CIV2000-872-2       MOTLEY RICE LLC
HOWARD      JACK              WV      95-C-234               MOTLEY RICE LLC                             JACOBSON      ROGER             NV      ADMIN               MOTLEY RICE LLC
HOWARD      RICHARD           RI      PC045067               MOTLEY RICE LLC                             JACOBSON      THEODORE R        MD      24-X-02-002610      MOTLEY RICE LLC
HOWARD      ROBERT L          TX      96-04242               MOTLEY RICE LLC                             JACQUES       GEORGE            RI      PC130137            MOTLEY RICE LLC
HOWARD      WILLIAM E         GA      00VS006284D            MOTLEY RICE LLC                             JAGERHOFER    JOHN              TX      88-0687             MOTLEY RICE LLC
HOWARD      WILLIAM E         NC      4:00-CV-184-H(3)       MOTLEY RICE LLC                             JAMES         CHARLES           OH      02 CV 00151         MOTLEY RICE LLC
HOWE        SP                LA      57,036                 MOTLEY RICE LLC                             JAMES         DAVID E           OH      215-CIV-01          MOTLEY RICE LLC
HOWELL      LLOYD             UT      010900863AS            MOTLEY RICE LLC                             JAMES         EDDIE B           OH      ADMIN               MOTLEY RICE LLC
HOWELL      ROBERT W          IL      98L43                  MOTLEY RICE LLC                             JAMES         GENERAL           GA      00VS000418D         MOTLEY RICE LLC
HOWELL      THOMAS A          LA      57,036                 MOTLEY RICE LLC                             JANICKI       STANLEY J         NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC
HOYLE       JIMMY B           NC      4:00-CV-184-H(3)       MOTLEY RICE LLC                             JANSEN        FRANK             TX      88-0687             MOTLEY RICE LLC
HRYWKIW     ELMER             TX      88-0687                MOTLEY RICE LLC                             JANZEN        HENRY & KAY V A   MS      S89-0260(G)         MOTLEY RICE LLC
HUBBARD     LARRY             GA      2004VS067259D          MOTLEY RICE LLC                             JARRETT       FRENCH            GA      2004VS067245D       MOTLEY RICE LLC
HUCKABY     CRAWFORD          LA      26,618                 MOTLEY RICE LLC                             JARVIS        DONALD            OK      ADMIN               MOTLEY RICE LLC
HUDGINS     ROY W             LA      97-5290                MOTLEY RICE LLC                             JASPERS       SIBBELE           TX      88-0687             MOTLEY RICE LLC
HUDNALL     THOMAS D          WV      97-C-3143              MOTLEY RICE LLC                             JEANDRON      WILLIE J          LA      2002-09300          MOTLEY RICE LLC
HUDSON      EDGAR L           WV      01-C-3833              MOTLEY RICE LLC                             JEFFERS       JAMES             AR      CIV2000-872-2       MOTLEY RICE LLC
HUDSON      ROBERT T          LA      98-4344                MOTLEY RICE LLC                             JEFFRAY       GORDON            TX      88-0687             MOTLEY RICE LLC
HUFFMAN     DONALD A          WV      01-C-3846              MOTLEY RICE LLC                             JEFFRIES      RODERICK H        TX      ADMIN               MOTLEY RICE LLC
HUFHAM      VERNE L           NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             JENKINS       JEREMIAH R. & H   MS      S89-0614(L)         MOTLEY RICE LLC
HUGGETT     BRIAN             TX      88-0687                MOTLEY RICE LLC                             JENKINS       ROBERT L          NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC
HUGHES      ERVIN             OH      02 CL 331              MOTLEY RICE LLC                             JENNINGS      JARVIS L          LA      57,036              MOTLEY RICE LLC
HUGHES      ROBERT            OH      ADMIN                  MOTLEY RICE LLC                             JENNINGS      VIRGIL            IL      90-2042             MOTLEY RICE LLC
HUGHES      RUDOLPH           NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             JENNINGS      WILLIS            MS      CI97-0105           MOTLEY RICE LLC
HUGUENIN    ROBERT            RI      PC061586               MOTLEY RICE LLC                             JENSEN        DONALD C          UT      010900863AS         MOTLEY RICE LLC
HUHN        GERALD & PATRIC   MS      S89-0260(G)            MOTLEY RICE LLC                             JETT          DENNIS D          NC      2:00-CV-81-BO(2)    MOTLEY RICE LLC
HULTS       WILLIAM           IL      90-2042                MOTLEY RICE LLC                             JETT          WILLIEVENE G      WV      10C1545             MOTLEY RICE LLC
HUMBLE      MICHAEL           TX      88-0687                MOTLEY RICE LLC                             JIMENEZ       MIKE              CO      2001CV507           MOTLEY RICE LLC
HUMPHRIES   EDWIN & VIOLET    MS      S89-0260(G)            MOTLEY RICE LLC                             JINKS         LE                LA      97-5307             MOTLEY RICE LLC
HUNSAKER    JOSEPH            IL      89-2345                MOTLEY RICE LLC                             JOCZ          PETER P.          MS      S89-0616(G)         MOTLEY RICE LLC
HUNT        CARROL J          WV      01-C-3977              MOTLEY RICE LLC                             JOHANNESSEN   DOUGLAS           AZ      CIV98-1557PHXRCB    MOTLEY RICE LLC
HUNT        WILLIAM D         GA      2001VS014162           MOTLEY RICE LLC                             JOHNS         BILLIE            LA      26617               MOTLEY RICE LLC
HUNTER      CRAIG             AR      CIV2000-220-2          MOTLEY RICE LLC                             JOHNSON       ANDREW J          MS      S88-0642(B)         MOTLEY RICE LLC
HURD        HAROLD D          WV      01-C-3846              MOTLEY RICE LLC                             JOHNSON       CARL              IL      89-2363             MOTLEY RICE LLC
HUSCROFT    CHARLES W         OH      01-CV-315              MOTLEY RICE LLC                             JOHNSON       DAVID L           WV      98-C-105K           MOTLEY RICE LLC
HUTCHESON   WILTON            AR      CIV2000-872-2          MOTLEY RICE LLC                             JOHNSON       DOYLE             MI      01-113773NP         MOTLEY RICE LLC
HUTCHISON   ALLEN S           WV      98-C-105K              MOTLEY RICE LLC                             JOHNSON       DUWAYNE           UT      010900863AS         MOTLEY RICE LLC
HUTCHISON   RAYMOND L         MS      S89-0633 (B)           MOTLEY RICE LLC                             JOHNSON       FLOYD             LA      97-5306             MOTLEY RICE LLC
HUTTON      BRIAN             TX      88-0687                MOTLEY RICE LLC                             JOHNSON       HARVIE            LA      26617               MOTLEY RICE LLC
HUYGEN      FRITZ & EVA V A   MS      S89-0260(G)            MOTLEY RICE LLC                             JOHNSON       JAY               UT      010900863AS         MOTLEY RICE LLC
HYMES       ELDRIDGE          OH      02 CV 00151            MOTLEY RICE LLC                             JOHNSON       JERE              UT      010900863 AS        MOTLEY RICE LLC
HYSOHIRKA   WILLIAM V EAGLE   MS      S89-0626(L)            MOTLEY RICE LLC                             JOHNSON       JESSE A           OH      215-CIV-01          MOTLEY RICE LLC
IMEL        RAYMOND A         WV      98-C-105K              MOTLEY RICE LLC                             JOHNSON       JOHN D            MS      CI97-0105           MOTLEY RICE LLC
IMLER       LOWELL E          WV      98-C-105K              MOTLEY RICE LLC                             JOHNSON       JOHN O            MS      2001-20             MOTLEY RICE LLC
INGE        INELL             GA      03VS060634             MOTLEY RICE LLC                             JOHNSON       JONES             NM      CV-2002-00686       MOTLEY RICE LLC
INGE        WALTER            GA      2003VS060589           MOTLEY RICE LLC                             JOHNSON       LENY              MS      S89-0626(L)         MOTLEY RICE LLC
INGLEHART   FREDERICK         TX      88-0687                MOTLEY RICE LLC                             JOHNSON       ORIS              GA      2004VS073370D       MOTLEY RICE LLC
INGLIS      DAVID             TX      88-0687                MOTLEY RICE LLC                             JOHNSON       RALPH             OH      2001CV01831         MOTLEY RICE LLC
INGRAM      DAVID E. & TERR   MS      S89-0633 (B)           MOTLEY RICE LLC                             JOHNSON       RICHARD S         WV      01-C-3963           MOTLEY RICE LLC
INGRAM      RAYMOND O         OK      ADMIN                  MOTLEY RICE LLC                             JOHNSON       ROBERT B          UT      010900863AS         MOTLEY RICE LLC
INSCO       JAMES L. & MACE   WV      93-C-7890              MOTLEY RICE LLC                             JOHNSON       TROY              TX      153-176763-99       MOTLEY RICE LLC
IRISH       FREDERICK W       MS      ADMIN                  MOTLEY RICE LLC                             JOHNSON       VERNELL           AR      CV-2002-0379-4      MOTLEY RICE LLC
IRVIN       RONALD            AZ      CIV95-1546PHX-ROS      MOTLEY RICE LLC                             JOHNSON       WALTER E          GA      2001VS014461        MOTLEY RICE LLC
IRVINE      CHARLES C         OH      215-CIV-01             MOTLEY RICE LLC                             JOHNSTON      DEBORAH           GA      2005VS078535D       MOTLEY RICE LLC
IRVINE      HARRIETTE A       GA      03VS058002             MOTLEY RICE LLC                             JOHNSTON      GLEN              TX      88-0687             MOTLEY RICE LLC
IRWIN       WILLIAM G         MS      S89-0626(L)            MOTLEY RICE LLC                             JOHNSTON      HARVEY            MS      S89-0626(L)         MOTLEY RICE LLC
ISAACSON    JOHN T            UT      010900863 AS           MOTLEY RICE LLC                             JOHNSTON      JOHN              TX      88-0687             MOTLEY RICE LLC
ISBER       JOSEPH            TX      88-0687                MOTLEY RICE LLC                             JONES         BENNY             LA      57,036              MOTLEY RICE LLC
ISOM        EMMETT R          WV      01-C-3846              MOTLEY RICE LLC                             JONES         CHARLES           OH      ADMIN               MOTLEY RICE LLC
ITALIANO    DOMINIC           OH      01-CV-00853            MOTLEY RICE LLC                             JONES         CLEONZA           NC      2:00-CV-81-BO(2)    MOTLEY RICE LLC
JACKSON     BENNY             GA      2004VS067256D          MOTLEY RICE LLC                             JONES         CLERRY            AR      CIV2000-872-2       MOTLEY RICE LLC
JACKSON     CHARLES B         MO      4:01CV01266SNL         MOTLEY RICE LLC                             JONES         DAVID             OH      2001CV01831         MOTLEY RICE LLC
JACKSON     DUTCH             WV      95-C-104               MOTLEY RICE LLC                             JONES         DWIGHT E          NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC
JACKSON     ELDON             NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             JONES         HENRY             GA      03VS053699          MOTLEY RICE LLC
JACKSON     JB                AR      CIV2000-872-2          MOTLEY RICE LLC                             JONES         HUGH              TX      88-0687             MOTLEY RICE LLC
JACKSON     JERRY T           GA      00VS006283D            MOTLEY RICE LLC                             JONES         JACK              UT      010900863AS         MOTLEY RICE LLC
JACKSON     JERRY T           NC      2:00-CV-81-BO(2)       MOTLEY RICE LLC                             JONES         JAMES O           NC      4:00-CV-184-H(3)    MOTLEY RICE LLC
JACKSON     MUNSEY P          GA      2004VS066592D          MOTLEY RICE LLC                             JONES         JAMES T           OH      CV97 01 0596        MOTLEY RICE LLC
JACKSON     ROBERT E          WV      98-C-105K              MOTLEY RICE LLC                             JONES         KEITH ARTHUR      TX      88-0687             MOTLEY RICE LLC
JACKSON     THEODORE L        IN      49D02-9601-MI-01-464   MOTLEY RICE LLC                             JONES         LLOYD W           NC      2:00-CV-81-BO(2)    MOTLEY RICE LLC
JACKSON     TIMOTHY           AR      CIV2000-085-2          MOTLEY RICE LLC                             JONES         MARION H          WV      01-C-3999           MOTLEY RICE LLC
JACKSON     TOMMY A           NC      4:00-CV-185-H(4)       MOTLEY RICE LLC                             JONES         RANDY             AR      CIV2000-872-2       MOTLEY RICE LLC

                                                                                                                                                                       Appendix A - 285
                                        Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                         Document Page 304 of 624
Claimant    Claimant          State                                                                      Claimant       Claimant          State
Last Name   First Name        Filed   Docket Number          Primary Plaintiff Counsel                   Last Name      First Name        Filed   Docket Number      Primary Plaintiff Counsel
JONES       RAYMOND           TX      88-0687                MOTLEY RICE LLC                             KING           WILLIAM B         TX      67-192086-02       MOTLEY RICE LLC
JONES       RICHARD           TX      88-0687                MOTLEY RICE LLC                             KING           WILLIAM F         TX      88-0687            MOTLEY RICE LLC
JONES       ROBERT H          NC      4:00-CV-185-H(4)       MOTLEY RICE LLC                             KINNEY         EUGENE            FL      0001850327         MOTLEY RICE LLC
JONES       SAM               MS      174582                 MOTLEY RICE LLC                             KIRBY          VIRGIL L          TX      153-162073-95      MOTLEY RICE LLC
JONES       WALTER T          TX      153-176762-99          MOTLEY RICE LLC                             KIRKBY         ROBERT            TX      88-0687            MOTLEY RICE LLC
JONES       WILLIAM J         TX      352-192144-02          MOTLEY RICE LLC                             KIRKWOOD       LARRY             TX      88-0687            MOTLEY RICE LLC
JONES       WILLIAM R         WV      01-C-3999              MOTLEY RICE LLC                             KIRTON         ALFRED            TX      88-0687            MOTLEY RICE LLC
JONES       WILLIE J          NC      4:00-CV-185-H(4)       MOTLEY RICE LLC                             KISS           CHARLES J         RI      PC20164849         MOTLEY RICE LLC
JORDAN      BENNIE R          GA      2004VS070144D          MOTLEY RICE LLC                             KISSINGER      WILLARD           AZ      93-0775-PHX-SMM    MOTLEY RICE LLC
JORDAN      CHARLES L         SC      04CP102284             MOTLEY RICE LLC                             KITTELSON      KERMIT            MS      S89-0625(B)        MOTLEY RICE LLC
JORDAN      EARL P            WV      01-C-3999              MOTLEY RICE LLC                             KITTRELL       ORVILLE W.        MS      S89-0625(B)        MOTLEY RICE LLC
JORDAN      JULIA B           LA      26617                  MOTLEY RICE LLC                             KLANCAR        LUDWIG            MS      S89-0626(L)        MOTLEY RICE LLC
JORDAN      LUTHER H          MS      S89-0625(B)            MOTLEY RICE LLC                             KLARKE         GORDON            MS      S89-0626(L)        MOTLEY RICE LLC
JORDAN      WADE B            NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             KLEIN          WILLIAM H         NM      CV-2000-00110      MOTLEY RICE LLC
JOSE        JOSEPH            AZ      CIV95-1564             MOTLEY RICE LLC                             KLEINMAN       FORD E            OH      215-CIV-01         MOTLEY RICE LLC
JOSE        JOSEPH            AZ      CV95-1564PHX/PGR       MOTLEY RICE LLC                             KLINEBRIEL     GEORGE            MI      01-119472 NP       MOTLEY RICE LLC
JOSEPH      NORRIS, SR        MS      S89-0616(G)            MOTLEY RICE LLC                             KLINGENSMITH   WALTER M          WV      98-C-105K          MOTLEY RICE LLC
JOUDREY     GEORGE            TX      88-0687                MOTLEY RICE LLC                             KLOPSTEG       KARL & HEDI V A   MS      S89-0260(G)        MOTLEY RICE LLC
JOURDAN     CARROLL           MS      S89-0632 (G)           MOTLEY RICE LLC                             KLOSSEK        RICHARD           TX      88-0687            MOTLEY RICE LLC
JOURNIGAN   HAROLD            GA      03VS057082             MOTLEY RICE LLC                             KNEPPER        WAYNE             OH      2001CV01831        MOTLEY RICE LLC
JUDIE       CECIL             AZ      CIV-95-1550PHX-SMM     MOTLEY RICE LLC                             KNIBBS         WILLIAM           TX      88-0687            MOTLEY RICE LLC
JUKES       TREVOR            TX      88-0687                MOTLEY RICE LLC                             KNIGHT         BEVERLY           AR      CIV2000-872-2      MOTLEY RICE LLC
JUKOSKY     WILLIAM           TX      88-0687                MOTLEY RICE LLC                             KNIGHT         LARRY             AR      CIV2000-085-2      MOTLEY RICE LLC
JULSON      HALDOR J.         MS      S89-0625(B)            MOTLEY RICE LLC                             KNIGHT         LOSSE F.          TX      E-153171           MOTLEY RICE LLC
JUROSZEK    JOSEPH            TX      88-0687                MOTLEY RICE LLC                             KNIGHT         WILLIAM W         LA      ADMIN              MOTLEY RICE LLC
JUSTICE     HERBERT R         WV      95-C-3049              MOTLEY RICE LLC                             KNOWLES        MERLE H           MS      ADMIN              MOTLEY RICE LLC
JUSTICE     HERBERT R         WV      95-C-3138              MOTLEY RICE LLC                             KOCEJA         SYLVESTER         UT      010900863 AS       MOTLEY RICE LLC
JUSTICE     VAUGHN            GA      00VS012675D            MOTLEY RICE LLC                             KOCH           ROCHUS            TX      88-0687            MOTLEY RICE LLC
JUSTICE     WILLIAM M         WV      98-C-266K              MOTLEY RICE LLC                             KOCHERHANS     KENNETH           UT      010900863AS        MOTLEY RICE LLC
KAHN        MELVIN            RI      01-4238                MOTLEY RICE LLC                             KOCHEVAR       JOHN A            CO      ADMIN              MOTLEY RICE LLC
KAPICKI     NICK              TX      88-0687                MOTLEY RICE LLC                             KOESO          ELIAS             TX      88-0687            MOTLEY RICE LLC
KAPLAN      DAVID             RI      PC20171721             MOTLEY RICE LLC                             KOHLER         JAMES             MS      S89-0625(B)        MOTLEY RICE LLC
KARIN       NICHOLAS          IN      49D02-9601-MI-01-364   MOTLEY RICE LLC                             KOLAN          JOHN              UT      010900863AS        MOTLEY RICE LLC
KARLSSON    ANDERS & ANNETT   MS      S89-0260(G)            MOTLEY RICE LLC                             KOOLBERG       LEMBIT            TX      88-0687            MOTLEY RICE LLC
KARR        DOYLE L           OH      CV 2001 05 1002        MOTLEY RICE LLC                             KORMENDY       FRANK             TX      88-0687            MOTLEY RICE LLC
KASTL       RICHARD           IL      89-2345                MOTLEY RICE LLC                             KORTE          HENRY C           NJ      93-3172            MOTLEY RICE LLC
KATALINIC   JOHN              TX      88-0687                MOTLEY RICE LLC                             KORUSCHAK      JOHN              OH      02 CV 00151        MOTLEY RICE LLC
KATOWICZ    CHARLES           RI      92-0334                MOTLEY RICE LLC                             KORY           PETER             AZ      CIV95-1545PHXEHC   MOTLEY RICE LLC
KAVANAUGH   MICHAEL SR        MS      S89-0625(B)            MOTLEY RICE LLC                             KOSEFF         ROGER D           WV      98-C-105K          MOTLEY RICE LLC
KAY         WILLIAM V AC&S    NJ      L-06196-92             MOTLEY RICE LLC                             KOSOLOFSKI     HENRY             TX      88-0687            MOTLEY RICE LLC
KEARNS      JAMES R           WV      95-C-134               MOTLEY RICE LLC                             KOTTA          LOUIS G           NV      ADMIN              MOTLEY RICE LLC
KEEFE       AUSTIN            TX      88-0687                MOTLEY RICE LLC                             KOTYK          WALTER            TX      88-0687            MOTLEY RICE LLC
KEENER      FREDDY L          FL      ADMIN                  MOTLEY RICE LLC                             KOVAR          MARY              TX      88-0687            MOTLEY RICE LLC
KEHR        RAYMOND           GA      04VS063981D            MOTLEY RICE LLC                             KOWALCZYK      ANTHONY           NJ      L-3705-01AS        MOTLEY RICE LLC
KEINS       ALAN R            NJ      92-2272                MOTLEY RICE LLC                             KOWALENKO      ALEX              NJ      92-2272            MOTLEY RICE LLC
KELSEY      DONALD            GA      2005VS078300D          MOTLEY RICE LLC                             KOWALENKO      ALEX              NJ      L-06200-92         MOTLEY RICE LLC
KEMP        JOHN L            WV      98-C-105K              MOTLEY RICE LLC                             KRATU          YAKOV             TX      88-0687            MOTLEY RICE LLC
KEMP        ROBERT            TX      DV98-09764-G           MOTLEY RICE LLC                             KRAWEC         STEPHEN S.        TX      88-0687            MOTLEY RICE LLC
KENCHEL     ROBERT A          GA      2004VS072586D          MOTLEY RICE LLC                             KRINKIE        SAMUEL            MI      01-115969NP        MOTLEY RICE LLC
KENNEDY     FRED (FREDERICK   TX      88-0687                MOTLEY RICE LLC                             KROEKER        DENNIS            TX      88-0687            MOTLEY RICE LLC
KENNEDY     FREDDIE           AR      CIV2000-872-2          MOTLEY RICE LLC                             KRUSE          ROBERT            AZ      CIV95-1543PHXRGS   MOTLEY RICE LLC
KENNEDY     LYNWOOD E         NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             KUEHNER        RAYMOND           NJ      91-1807(JWB)       MOTLEY RICE LLC
KENNEDY     PAUL              GA      2004VS067247D          MOTLEY RICE LLC                             KUHN           RUDOLPH           TX      88-0687            MOTLEY RICE LLC
KENNEDY     TIMOTHY           WV      95-C-3049              MOTLEY RICE LLC                             KUKLINSKI      FRANK             MI      01-119470          MOTLEY RICE LLC
KENNEDY     WILLIAM           AZ      CV99-66TUCACM          MOTLEY RICE LLC                             KUMAR          VIJAY & VERSHA    NJ      L-06198 92         MOTLEY RICE LLC
KENNEY      EDWARD H          NJ      93-124                 MOTLEY RICE LLC                             KUNKEL         OSCAR             TX      88-0687            MOTLEY RICE LLC
KENNEY      RUFUS R           WV      01-C-3823              MOTLEY RICE LLC                             KURTZEMAN      LUKE              AZ      CV99-0036PHXRGS    MOTLEY RICE LLC
KEREKES     RODNEY            WV      98-C-105K              MOTLEY RICE LLC                             LAB            PAUL              OH      2001CV01831        MOTLEY RICE LLC
KERR        DANIEL J          TX      94-0838                MOTLEY RICE LLC                             LACY           JOE D             AR      CIV01-425-3        MOTLEY RICE LLC
KERR        IAN & SALLY V A   TX      94-0838                MOTLEY RICE LLC                             LACY           JOE D             TX      DV98-09763-F       MOTLEY RICE LLC
KEY         STEVEN R          NM      CV-2000-00499          MOTLEY RICE LLC                             LAFEBRE        TED J             NM      CV-2000-02314      MOTLEY RICE LLC
KIGHT       HOMER F           OH      215-CIV-01             MOTLEY RICE LLC                             LAFFEY         JOHN              IL      90-2042            MOTLEY RICE LLC
KIMBALL     JAMES M           WV      16C1375                MOTLEY RICE LLC                             LAFONTAINE     CLIFTON O         MS      CI-2001-001-AS     MOTLEY RICE LLC
KIMBLE      ALDEN W           RI      070582                 MOTLEY RICE LLC                             LAGARDE        PAUL T            LA      27833              MOTLEY RICE LLC
KIMBLETON   GRACIE E          WV      01-C-3846              MOTLEY RICE LLC                             LAGNE          LUCIEN L. V EAG   MS      S89-0626(L)        MOTLEY RICE LLC
KINCAID     LLOYD H           WV      98-C-2220              MOTLEY RICE LLC                             LAIN           JULIUS R          SC      94 CP 10 4520      MOTLEY RICE LLC
KINCAID     PAUL W            WV      01-C-3833              MOTLEY RICE LLC                             LAIRD          DOUGLAS           TX      88-0687            MOTLEY RICE LLC
KINE        BEN               TX      88-0687                MOTLEY RICE LLC                             LALIBERTE      RAYMOND           TX      88-0687            MOTLEY RICE LLC
KING        ALBERT            TX      88-0687                MOTLEY RICE LLC                             LAMBERT        ALFRED            MO      4:01CV01266SNL     MOTLEY RICE LLC
KING        BOBBY             GA      2003VS056045           MOTLEY RICE LLC                             LAMBERT        CLAUDE            RI      PC142408           MOTLEY RICE LLC
KING        JOSEPH            GA      2003VS056388           MOTLEY RICE LLC                             LAMBERT        HAROLD E          WV      01-C-3823          MOTLEY RICE LLC
KING        JUNIOUS N         NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             LAMBERT        LAWRENCE D        RI      PC20150246         MOTLEY RICE LLC
KING        LLOYD             TX      88-0687                MOTLEY RICE LLC                             LAMBERT        MARCEL            TX      88-0687            MOTLEY RICE LLC
KING        NONNIE            NC      4:00-CV-185-H(4)       MOTLEY RICE LLC                             LAMBERT        RANDY             OH      01PI-850           MOTLEY RICE LLC
KING        THELTON G         NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             LAMBERT        THOMAS            WV      98-C-105K          MOTLEY RICE LLC
KING        WAYNE             NC      4:00-CV-185-H(4)       MOTLEY RICE LLC                             LAMBEY         CLINTON A         WV      96-C-253           MOTLEY RICE LLC

                                                                                                                                                                       Appendix A - 286
                                          Case 17-03105               Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                        Document Page 305 of 624
Claimant      Claimant          State                                                                   Claimant     Claimant          State
Last Name     First Name        Filed   Docket Number       Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number          Primary Plaintiff Counsel
LAMSON        DONALD W          GA      2001VS024787        MOTLEY RICE LLC                             LENT         HERBERT W.        MS      S89-0621(B)            MOTLEY RICE LLC
LANDON        JOHNNY            AR      CIV2000-872-2       MOTLEY RICE LLC                             LENTZ        ROBERT E          OH      CV96 01 0207           MOTLEY RICE LLC
LANE          HARLEY E          NM      CIV-011104JP        MOTLEY RICE LLC                             LEONARD      BERTRAM           NY      10766703               MOTLEY RICE LLC
LANE          RICHARD B         NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC                             LEVY         EARL              GA      03CVSO52183            MOTLEY RICE LLC
LANG          ALTON & LEE ANN   TX      E-0144510           MOTLEY RICE LLC                             LEWELLYN     MORRIS            UT      010900863AS            MOTLEY RICE LLC
LANG          HEDLEY            TX      88-0687             MOTLEY RICE LLC                             LEWIS        ALBERT E          WV      98-C-105K              MOTLEY RICE LLC
LANGHANS      OTTO              MS      S89-6020(G)         MOTLEY RICE LLC                             LEWIS        ALLIE E           MS      S89-0625(B)            MOTLEY RICE LLC
LANGLEY       KINTON            AR      CIV2000-872-2       MOTLEY RICE LLC                             LEWIS        BILL D            OH      215-CIV-01             MOTLEY RICE LLC
LANGSTON      WILDER J          SC      03CP105232          MOTLEY RICE LLC                             LEWIS        BILLY N           LA      57,036                 MOTLEY RICE LLC
LANHAM        FRANK             IL      90-2042             MOTLEY RICE LLC                             LEWIS        CLAUDIUS M        NC      4:00-CV-185-H(4)       MOTLEY RICE LLC
LANHAM        NOELAN R          WV      17C633              MOTLEY RICE LLC                             LEWIS        DEWAYNE           AR      CIV2000-872-2          MOTLEY RICE LLC
LANNING       JAMES E           SC      99-CP-06-182        MOTLEY RICE LLC                             LEWIS        FORAKER B         WV      95-C-134               MOTLEY RICE LLC
LAPORTA       GUESEPPE          TX      88-0687             MOTLEY RICE LLC                             LEWIS        JOHN              TX      88-0687                MOTLEY RICE LLC
LARAMEE       RENE              RI      01-1772             MOTLEY RICE LLC                             LEWIS        RULON R           UT      010900863AS            MOTLEY RICE LLC
LARES         ROSWELL L         WV      95-C-234            MOTLEY RICE LLC                             LEWIS        THOMAS J          MS      S89-0625(B)            MOTLEY RICE LLC
LARGO         FRED              MI      01-120206-NP        MOTLEY RICE LLC                             LEWIS        TOM               LA      57,036                 MOTLEY RICE LLC
LARKIN        CONLEY L          WV      98-C-266K           MOTLEY RICE LLC                             LEWTER       WILLIAM E         LA      26617                  MOTLEY RICE LLC
LARKINS       JAMES C           NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC                             LEYSHON      LEONARD           TX      88-0687                MOTLEY RICE LLC
LARKINS       VICTOR M          NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC                             LIBBY        GUY               RI      060058                 MOTLEY RICE LLC
LAROCQUE      JOSEPH            TX      88-0687             MOTLEY RICE LLC                             LIEB         JOHN              MI      01-118452NP            MOTLEY RICE LLC
LARSEN        HANS              TX      88-0687             MOTLEY RICE LLC                             LIGHTFOOT    THOMAS P          NC      2:00-CV-81-BO(2)       MOTLEY RICE LLC
LARSEN        MORGENS           TX      88-0687             MOTLEY RICE LLC                             LILES        EARL K            LA      26617                  MOTLEY RICE LLC
LARSEN        PETE & SHIRLEY    MS      S89-0260(G)         MOTLEY RICE LLC                             LILES        TRACY M           LA      26617                  MOTLEY RICE LLC
LASALLE       WILLIAM           RI      93-7067             MOTLEY RICE LLC                             LINDBERG     NEIL              MS      S89-0626(L)            MOTLEY RICE LLC
LASURE        KENNETH W         WV      95-C-134            MOTLEY RICE LLC                             LINDQUIST    LWEWLLYN J.       MS      S89-0625(B)            MOTLEY RICE LLC
LATHAN        JOSEPH & LUCILL   TX      E-0144510           MOTLEY RICE LLC                             LINDSEY      ERNEST            AR      CIV2000-220-2          MOTLEY RICE LLC
LATREILLE     MAURICE           TX      88-0687             MOTLEY RICE LLC                             LINDSEY      STEVEN            AZ      CIV93243-TUCJMR        MOTLEY RICE LLC
LAUGHERTY     RAY               GA      00VS012675D         MOTLEY RICE LLC                             LINEBERRY    MARSHALL J        WV      01-C-3846              MOTLEY RICE LLC
LAUNIUS       WAYMOND           AR      CIV2000-872-2       MOTLEY RICE LLC                             LINKOUS      EMMETT M          WV      01-C-3846              MOTLEY RICE LLC
LAURENDINE    CLARENCE E        LA      C 445839            MOTLEY RICE LLC                             LINSCOMB     JAMES G. V PITT   TX      1:86MC-456             MOTLEY RICE LLC
LAVESQUE      ADRIEN            TX      88-0687             MOTLEY RICE LLC                             LIPPS        JOSEPH            OH      CV2001030663           MOTLEY RICE LLC
LAW           WILLIAM F         NY      1905652012          MOTLEY RICE LLC                             LISKOVICK    GEORGE            TX      88-0687                MOTLEY RICE LLC
LAWHORN       LEO M             WV      16C1764             MOTLEY RICE LLC                             LITTLE       JERRY G           OH      CV20071250             MOTLEY RICE LLC
LAWLESS       CHARLES R         WV      98-C-105K           MOTLEY RICE LLC                             LITTLE       JERRY W           NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
LAWRENCE      RICHARD           LA      97-5290             MOTLEY RICE LLC                             LITTLE       PAUL              TX      88-0687                MOTLEY RICE LLC
LAWSON        LLOYD             GA      2004VS067244D       MOTLEY RICE LLC                             LITTLEJOHN   SANFORD J         TX      95-11339               MOTLEY RICE LLC
LAWTON        ROBERT            RI      01-4237             MOTLEY RICE LLC                             LIVELY       DANNY E           WV      95-C-134               MOTLEY RICE LLC
LAYMAN        RICHARD           OH      237447              MOTLEY RICE LLC                             LIVELY       WILLIAM           GA      00VS012675D            MOTLEY RICE LLC
LAYSSARD      LEO               LA      57,036              MOTLEY RICE LLC                             LLEWELLYN    ALBERT            TX      88-0687                MOTLEY RICE LLC
LAZAR         JOHN              OH      02 CV 00151         MOTLEY RICE LLC                             LLOYD        CARL E            NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
LEACH         CHARLES           OH      01PI-850            MOTLEY RICE LLC                             LLOYD        JOSEPH O          OH      CV2001030663           MOTLEY RICE LLC
LEAHY         HOWARD            IL      89-4110             MOTLEY RICE LLC                             LOBUE        NANCY V AP GREE   NJ      89-627(JWB)            MOTLEY RICE LLC
LEAHY         HOWARD            IL      90-2147             MOTLEY RICE LLC                             LOCKE        CHRIS             TX      88-0687                MOTLEY RICE LLC
LEALAND       DONALD & ENNA V   TX      94-0838             MOTLEY RICE LLC                             LOMBARDI     RAYMOND R         RI      PC132984               MOTLEY RICE LLC
LEAMONS       PAUL              AR      CIV2000-872-2       MOTLEY RICE LLC                             LOMBARDO     JOSEPH C          WV      98-C-105K              MOTLEY RICE LLC
LEATHERBERY   CARL D            TX      DV98-09802          MOTLEY RICE LLC                             LONG         ALFRED            GA      00VS012332D            MOTLEY RICE LLC
LEAVITT       EDWARD A          MS      ADMIN               MOTLEY RICE LLC                             LONG         CHARLES A         NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
LEAVITT       NED               NV      ADMIN               MOTLEY RICE LLC                             LONG         JEWELL H          GA      05EV000051J            MOTLEY RICE LLC
LEBLANC       IDEST J. & PEGG   MS      91-5187(2)          MOTLEY RICE LLC                             LONG         JOSEPH            MS      S89-0295(G)            MOTLEY RICE LLC
LEBLANC       RENE              TX      88-0687             MOTLEY RICE LLC                             LONG         ROGER             WV      98-C-105K              MOTLEY RICE LLC
LEBLANC       THOMAS            TX      88-0687             MOTLEY RICE LLC                             LONG         SHIRLEY M         WV      01-C-3846              MOTLEY RICE LLC
LEBRASCUER    EARL              TX      88-0687             MOTLEY RICE LLC                             LONG         WALTER J          WV      01-C-3846              MOTLEY RICE LLC
LEDBETTER     MARVIN            GA      03VS055392          MOTLEY RICE LLC                             LOPEZ        EDWARD            AZ      CV 98-459 TUC JMR      MOTLEY RICE LLC
LEE           CHARLES H         WV      01-C-3833           MOTLEY RICE LLC                             LOPEZ        JOHN              AZ      94-0874-PHX-RCB        MOTLEY RICE LLC
LEE           DAVID J           LA      57,036              MOTLEY RICE LLC                             LORD         WALTON            MS      S89-0626(L)            MOTLEY RICE LLC
LEE           LELAND            TX      88-0687             MOTLEY RICE LLC                             LOREE        DAVID             TX      88-0687                MOTLEY RICE LLC
LEE           PHILLIP           TX      88-0687             MOTLEY RICE LLC                             LOUDERBACK   MARY              GA      2004VS067483D          MOTLEY RICE LLC
LEE           ROBERT            MS      S89-0626(L)         MOTLEY RICE LLC                             LOUDERMILK   FRED R            GA      2004VS075845D          MOTLEY RICE LLC
LEE           RUSSELL T         OH      215-CIV-01          MOTLEY RICE LLC                             LOVE         HAROLSON I        GA      2004VS069721D          MOTLEY RICE LLC
LEE           VERNON            MS      S89-0626(L)         MOTLEY RICE LLC                             LOVELAND     HAROLD W. JR.     MS      S89-0625(B)            MOTLEY RICE LLC
LEE           WALTER R          WV      01-C-3999           MOTLEY RICE LLC                             LOVING       LYLE M            WV      01-C-3846              MOTLEY RICE LLC
LEECH         WILLIAM           TX      88-0687             MOTLEY RICE LLC                             LOVNES       MAURICE           TX      88-0687                MOTLEY RICE LLC
LEEDOM        HAROLD            OH      01CI182             MOTLEY RICE LLC                             LOWE         LLOYD A           MS      92-5106(2)             MOTLEY RICE LLC
LEESON        JOHN              TX      88-0687             MOTLEY RICE LLC                             LOWE         RICHARD           MS      ADMIN                  MOTLEY RICE LLC
LEFEBVRE      MARCEL JOSEPH &   MS      S89-0260(G)         MOTLEY RICE LLC                             LOWERISON    CHARLES           TX      88-0687                MOTLEY RICE LLC
LEGG          BOBBY             WV      95-C-3049           MOTLEY RICE LLC                             LOWERY       ROBERT D          LA      97-5306                MOTLEY RICE LLC
LEGG          DAVID             CO      ADMIN               MOTLEY RICE LLC                             LOWERY       WILLIE C          NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
LEGG          DAVID             AZ      CV98-1569PHXRGS     MOTLEY RICE LLC                             LOZINSKI     PAUL              TX      88-0687                MOTLEY RICE LLC
LEGG          RUSSELL           WV      95-C-3049           MOTLEY RICE LLC                             LUCAS        EUGENE            WV      98-C-105K              MOTLEY RICE LLC
LEGUERRIER    ROBERT            TX      88-0687             MOTLEY RICE LLC                             LUCAS        JOE W             IN      49D02-9601-MI-01-514   MOTLEY RICE LLC
LEHMAN        DAVID M           GA      01VS014073D         MOTLEY RICE LLC                             LUCCETTI     LUCCI             TX      88-0687                MOTLEY RICE LLC
LELAND        KENNETH A         MS      ADMIN               MOTLEY RICE LLC                             LUCCHETTI    ORESTE            TX      88-0687                MOTLEY RICE LLC
LEMASTER      EVERETT L         WV      97-C-2296           MOTLEY RICE LLC                             LUCERO       JOSE L            CO      ADMIN                  MOTLEY RICE LLC
LEMASTER      WINFIELD          WV      15C1114             MOTLEY RICE LLC                             LUCERO       WILLIE L          NM      CV-2000-00498          MOTLEY RICE LLC
LEMMON        CLARENCE          UT      010900863AS         MOTLEY RICE LLC                             LUCION       BEARTRICE B       WV      01-C-3846              MOTLEY RICE LLC
LENARD        MILTON H          LA      97-5290             MOTLEY RICE LLC                             LUCK         WILLIAM E         WV      02-C-20                MOTLEY RICE LLC

                                                                                                                                                                        Appendix A - 287
                                         Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                      Document Page 306 of 624
Claimant     Claimant          State                                                                  Claimant      Claimant          State
Last Name    First Name        Filed   Docket Number      Primary Plaintiff Counsel                   Last Name     First Name        Filed   Docket Number          Primary Plaintiff Counsel
LUEDEKER     EDGAR             TX      DV98-9769          MOTLEY RICE LLC                             MARTIN        LESLIE & THELMA   MS      S89-0260(G)            MOTLEY RICE LLC
LUND         GILMOUR           TX      88-0687            MOTLEY RICE LLC                             MARTIN        MICHAEL           IL      89-2042                MOTLEY RICE LLC
LUND         MAURICE           RI      PC081340           MOTLEY RICE LLC                             MARTIN        REMUS             MI      01-116068NP            MOTLEY RICE LLC
LUNG         WALLACE A.        MS      S89-0618(L)        MOTLEY RICE LLC                             MARTINEZ      ALFREDO           IN      49D02-9601-MI-01-383   MOTLEY RICE LLC
LUSBY        RACHEL            AR      CIV2000-872-2      MOTLEY RICE LLC                             MARTINEZ      BENNIE P          CO      ADMIN                  MOTLEY RICE LLC
LUTZER       REINHARD          NY      10766703           MOTLEY RICE LLC                             MARTINEZ      JOE R             TX      DV98-09802-G           MOTLEY RICE LLC
LYNCH        LOUIS E           GA      2005VS078659D      MOTLEY RICE LLC                             MARTINEZ      JOSE P            NM      CIV-02-1370 LH DJS     MOTLEY RICE LLC
LYNCH        ROBERT            LA      97-5306            MOTLEY RICE LLC                             MARTINEZ      JUAN L            CO      ADMIN                  MOTLEY RICE LLC
LYNN         JAMES E           NC      2:00-CV-81-BO(2)   MOTLEY RICE LLC                             MARTINEZ      REYNALDO          MI      01-115918              MOTLEY RICE LLC
LYNN         ROBERT F          TX      95-11339           MOTLEY RICE LLC                             MARVIN        ROBERT E          RI      PC20152767             MOTLEY RICE LLC
LYONS        CLARENCE O        OH      215-CIV-01         MOTLEY RICE LLC                             MASCARENAS    PAUL J            NM      CV-2000-00109          MOTLEY RICE LLC
LYONS        DAVID             TX      88-0687            MOTLEY RICE LLC                             MASHAW        SAMMY             LA      97-5292                MOTLEY RICE LLC
LYONS        JAMES J           TX      88-0687            MOTLEY RICE LLC                             MASON         JAMES             TX      E-0144510              MOTLEY RICE LLC
LYONS        JOSEPH S          MS      91-5187(2)         MOTLEY RICE LLC                             MASON         JAMES A           WV      01-C-3963              MOTLEY RICE LLC
MAAS         GEORGE R. & PAT   NJ      UNKNOWN            MOTLEY RICE LLC                             MASON         JAMES L           GA      I-951180-G             MOTLEY RICE LLC
MACDONNELL   EARL              TX      88-0687            MOTLEY RICE LLC                             MASON         LAWRENCE          TX      88-0687                MOTLEY RICE LLC
MACINNIS     JAMES             TX      88-0687            MOTLEY RICE LLC                             MASON         RONALD            SC      ADMIN                  MOTLEY RICE LLC
MACIUK       NICHOLAS          RI      PC20165969         MOTLEY RICE LLC                             MASON         WILLIAM M         MS      S89-0625(B)            MOTLEY RICE LLC
MACKIE       THOMAS EDGAR &    MS      S89-0260(G)        MOTLEY RICE LLC                             MASTON        WILLIAM CHARLES   MO      91-0288-C-2            MOTLEY RICE LLC
MACKINNON    JOHN              TX      88-0687            MOTLEY RICE LLC                             MASTRONARDI   RANDOLPH          RI      PC20160679             MOTLEY RICE LLC
MACLEOD      DONALD            TX      88-0687            MOTLEY RICE LLC                             MATECHUK      EDWARD            TX      88-0687                MOTLEY RICE LLC
MACLEOD      RODERICK          TX      88-0687            MOTLEY RICE LLC                             MATESICK      MILAN             WV      97-C-22M               MOTLEY RICE LLC
MACNEIL      KEVIN B           RI      PC02-4217          MOTLEY RICE LLC                             MATHERNE      FILBERT B         LA      2001-09915             MOTLEY RICE LLC
MADDAFORD    ERNEST            TX      88-0687            MOTLEY RICE LLC                             MATHIS        JAMES B.          MS      S89-0625(B)            MOTLEY RICE LLC
MADDOX       CHARLES           GA      04VS067271D        MOTLEY RICE LLC                             MATHIS        THURMAN E         GA      00VS0126760D           MOTLEY RICE LLC
MADDOX       JACK              IL      89-3158            MOTLEY RICE LLC                             MATTIE        WALTER O          MS      S89-0625(B)            MOTLEY RICE LLC
MADRANO      MIKE              NM      ADMIN              MOTLEY RICE LLC                             MATTO         GEORGE            TX      DV98-09759-C           MOTLEY RICE LLC
MADRAY       DARRYL R          NC      4:00-CV-184-H(3)   MOTLEY RICE LLC                             MATUTE        FAUSTO R          NJ      L-5845-02AS            MOTLEY RICE LLC
MAEZ         RAYMOND A         CO      ADMIN              MOTLEY RICE LLC                             MATWIE        MAXIM V EAGLE P   MS      S89-0626(L)            MOTLEY RICE LLC
MAGUIRE      HUGH F            NJ      L-5152-98          MOTLEY RICE LLC                             MAULDEN       DANIEL            GA      00VS012743D            MOTLEY RICE LLC
MAHAN        OTIS M            WV      01-C-3977          MOTLEY RICE LLC                             MAUTI         ALFONSO           TX      88-0687                MOTLEY RICE LLC
MAHELONA     STERLING          GA      00VS012730D        MOTLEY RICE LLC                             MAXWELL       CHARLES           IL      88-2348                MOTLEY RICE LLC
MAHOOD       STANLEY           TX      88-0687            MOTLEY RICE LLC                             MAXWELL       GENE              NC      1:99CV149              MOTLEY RICE LLC
MAIO         ALFRED            TX      88-0687            MOTLEY RICE LLC                             MAXWELL       MARVIN            IL      89-2042                MOTLEY RICE LLC
MAIORANO     TONI L            OH      01-457721-CV       MOTLEY RICE LLC                             MAY           JAMES K           WV      98-C-266K              MOTLEY RICE LLC
MAITLAND     WILLIAM B         MS      S89-0260(G)        MOTLEY RICE LLC                             MAYBERRY      JAMES             MI      01-116567NP            MOTLEY RICE LLC
MAKOWKA      WALTER            TX      88-0687            MOTLEY RICE LLC                             MAYO          GEORGE D          GA      01VS013205             MOTLEY RICE LLC
MALINCHAK    THEODORE          GA      01VS013207D        MOTLEY RICE LLC                             MAYS          ROBERT            AR      CIV2000-872-2          MOTLEY RICE LLC
MALINCHAK    THEODORE          TX      DV98-009791-F      MOTLEY RICE LLC                             MAZZOLI       ANTHONY           RI      PC20171780             MOTLEY RICE LLC
MALMSTEN     GEORGE            TX      88-0687            MOTLEY RICE LLC                             MCADIE        LORNE & ALLENE    MS      S89-0260(G)            MOTLEY RICE LLC
MALONE       BERNARD A         OH      215-CIV-01         MOTLEY RICE LLC                             MCALEES       JAMES             NY      10766703               MOTLEY RICE LLC
MALONE       DAVID H           OH      01CI182            MOTLEY RICE LLC                             MCALPINE      BOBBY J           WV      98-C-105K              MOTLEY RICE LLC
MALTAIS      RAYMOND           TX      88-0687            MOTLEY RICE LLC                             MCARTHUR      LARRY             TX      DV98-09764-G           MOTLEY RICE LLC
MANDLA       MATTIE            TX      88-0687            MOTLEY RICE LLC                             MCATEER       ARLIS             AR      CIV2000-872-2          MOTLEY RICE LLC
MANHEY       WILBER E.         MS      S89-0625(B)        MOTLEY RICE LLC                             MCATEER       BOBBY             AR      CIV2000-872-2          MOTLEY RICE LLC
MANLY        JERRY S           LA      97-5290            MOTLEY RICE LLC                             MCAULTY       WILLIAM           TX      88-0687                MOTLEY RICE LLC
MANN         JAMES D           WV      98-C-105K          MOTLEY RICE LLC                             MCAVOY        VINCENT           TX      88-0687                MOTLEY RICE LLC
MANN         JERRY D           WV      98-C-105K          MOTLEY RICE LLC                             MCBAY         RANDY             AR      CIV2000-872-2          MOTLEY RICE LLC
MANN         PHYLLIS           WV      01-C-3977          MOTLEY RICE LLC                             MCCALL        BENJAMIN F        RI      PC131064               MOTLEY RICE LLC
MANNING      DAREL L           GA      2000VS012987       MOTLEY RICE LLC                             MCCANN        DOYCE             AR      CIV2000-872-2          MOTLEY RICE LLC
MANNING      PHILLIP E         NC      2:00-CV-81-BO(2)   MOTLEY RICE LLC                             MCCARTHY      JAMES             RI      PC111470               MOTLEY RICE LLC
MANNING      RALPH             AR      CIV99-179-3        MOTLEY RICE LLC                             MCCARTNEY     STEVEN            TX      88-0687                MOTLEY RICE LLC
MANOLEY      ROY E             WV      01-C-3833          MOTLEY RICE LLC                             MCCARTY       CECIL             GA      00VS012675D            MOTLEY RICE LLC
MAQUIRE      PHILIP M.         MS      S89-0621(B)        MOTLEY RICE LLC                             MCCLANAHAN    JIMMY             GA      03VS057203             MOTLEY RICE LLC
MARA         MICHAEL J         RI      PC045327           MOTLEY RICE LLC                             MCCLELLAN     JAMES             AR      CIV2000-872-2          MOTLEY RICE LLC
MARCELLA     MICKEY D          WV      01-C-3963          MOTLEY RICE LLC                             MCCLELLAND    JOSEPH W          WV      98-C-105K              MOTLEY RICE LLC
MARCHANT     HARVEY EDWARD     MS      S89-0625(B)        MOTLEY RICE LLC                             MCCOLLUM      BUFORD            RI      PC20172490             MOTLEY RICE LLC
MAREK        EDWARD            TX      88-0687            MOTLEY RICE LLC                             MCCONNELL     JOHN W            UT      010900863AS            MOTLEY RICE LLC
MARINELLI    JOHN A            WV      98-C-105K          MOTLEY RICE LLC                             MCCORMICK     HOWARD            RI      PC20174017             MOTLEY RICE LLC
MARINO       JOSEPH A          IA      ADMIN              MOTLEY RICE LLC                             MCCOY         DARRYL            GA      2003VS056600           MOTLEY RICE LLC
MARKEL       HAROLD L          UT      010900863 AS       MOTLEY RICE LLC                             MCCOY         OLIVER V.         MS      S89-0621(B)            MOTLEY RICE LLC
MARKHAM      JAMES             LA      57,036             MOTLEY RICE LLC                             MCCOY         RAY               WV      17C163                 MOTLEY RICE LLC
MARKS        JAMES             AR      CIV2000-872-2      MOTLEY RICE LLC                             MCCREA        SAMUEL            TX      88-0687                MOTLEY RICE LLC
MARLAR       LEON A.           MS      S89-0625(B)        MOTLEY RICE LLC                             MCCROSKY      ORVIS G.          WV      96-C-1583              MOTLEY RICE LLC
MARLIN       BERNARD E         TX      DV98-09755-D       MOTLEY RICE LLC                             MCDANIEL      ELMER G           IL      99L421                 MOTLEY RICE LLC
MARLOW       BOBBY L           GA      00VS009936D        MOTLEY RICE LLC                             MCDANIELS     HUGH              TX      88-0687                MOTLEY RICE LLC
MARPLE       FRANKLIN D        WV      17C979             MOTLEY RICE LLC                             MCDERMID      HUGH              TX      88-0687                MOTLEY RICE LLC
MARR         DOUGLAS M.        MS      S89-0625(B)        MOTLEY RICE LLC                             MCDERMOTT     JACOB B           AR      CIV01-425-3            MOTLEY RICE LLC
MARR         JOHN              OH      01-CV-00853        MOTLEY RICE LLC                             MCDERMOTT     JACOB B           TX      DV98-09763-F           MOTLEY RICE LLC
MARSH        HARVEY E          WA      01206334-5         MOTLEY RICE LLC                             MCDONALD      ARCHIE ANGUS      TX      88-0687                MOTLEY RICE LLC
MARSH        RALPH H           IL      01L02191           MOTLEY RICE LLC                             MCDONALD      GEORGE G          NC      2:00-CV-81-BO(2)       MOTLEY RICE LLC
MARSHALL     ROBERT B          TX      95-10260           MOTLEY RICE LLC                             MCDONALD      JOHN T            WV      98-C-105K              MOTLEY RICE LLC
MARSHALL     STEPHEN           UT      010900863AS        MOTLEY RICE LLC                             MCDONALD      MALCOLM           TX      88-0687                MOTLEY RICE LLC
MARSHALL     WILLIAM           TX      88-0687            MOTLEY RICE LLC                             MCDUFFIE      BRADFORD          NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
MARTIN       GLENN W           RI      PC115921           MOTLEY RICE LLC                             MCEACHARN     DANIEL A          LA      97-5290                MOTLEY RICE LLC
MARTIN       JAMES             GA      04VS067272D        MOTLEY RICE LLC                             MCELROY       JAMES             AR      CIV2000-872-2          MOTLEY RICE LLC

                                                                                                                                                                       Appendix A - 288
                                         Case 17-03105                Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                       Desc Main
                                                                                        Document Page 307 of 624
Claimant      Claimant         State                                                                    Claimant       Claimant            State
Last Name     First Name       Filed   Docket Number        Primary Plaintiff Counsel                   Last Name      First Name          Filed   Docket Number          Primary Plaintiff Counsel
MCELVEEN      THOMAS R         SC      12CP101316           MOTLEY RICE LLC                             MILLER         GEORGE E            KY      ADMIN                  MOTLEY RICE LLC
MCFANE        MICHAEL H. SR    MS      S89-0623(W)          MOTLEY RICE LLC                             MILLER         GEORGE W            SC      94-CP-10-4769          MOTLEY RICE LLC
MCGARITY      JAMES O          GA      01VS014093D          MOTLEY RICE LLC                             MILLER         HUBERT              WV      02-C-28                MOTLEY RICE LLC
MCGARLAND     CHARLES          TX      88-0687              MOTLEY RICE LLC                             MILLER         JAMES P             MS      S89-0633 (B)           MOTLEY RICE LLC
MCGEE         JOHNNIE A        LA      57,036               MOTLEY RICE LLC                             MILLER         JESSIE J            UT      010900863AS            MOTLEY RICE LLC
MCGHEE        WILLIAM          GA      00VS012744D          MOTLEY RICE LLC                             MILLER         KENNETH L           NC      4:00-CV-184-H(3)       MOTLEY RICE LLC
MCGILL        CLAUDE           MS      S89-0622(L)          MOTLEY RICE LLC                             MILLER         LEON                RI      PC20154527             MOTLEY RICE LLC
MCGILLIVRAY   JOHN             TX      88-0687              MOTLEY RICE LLC                             MILLER         LLOYD               TX      88-0687                MOTLEY RICE LLC
MCGOON        DONALD R         OH      215-CIV-01           MOTLEY RICE LLC                             MILLER         LLOYD B             WV      98-C-105K              MOTLEY RICE LLC
MCGRAW        DANIEL E         LA      97-5290              MOTLEY RICE LLC                             MILLER         MICHAEL             MI      01-118414NP            MOTLEY RICE LLC
MCGREGOR      CHESLEY T        VA      CL98-7405            MOTLEY RICE LLC                             MILLER         ONNIE D.            MS      S89-0625(B)            MOTLEY RICE LLC
MCGREGOR      GEORGE           TX      88-0687              MOTLEY RICE LLC                             MILLER         ORAL W. & BEATR W   WV      ADMIN                  MOTLEY RICE LLC
MCGREW        NOBLE H          LA      97-5306              MOTLEY RICE LLC                             MILLER         ORVILLE             IL      89-2364                MOTLEY RICE LLC
MCHONE        BILLY R          WV      01-C-3823            MOTLEY RICE LLC                             MILLER         RONALD              UT      010900863 AS           MOTLEY RICE LLC
MCINTYRE      MARVIN           MS      163858               MOTLEY RICE LLC                             MILLER         RUDY                TX      88-0687                MOTLEY RICE LLC
MCJUNKIN      DAN A            SC      92-CP-06-064         MOTLEY RICE LLC                             MILLER         VIAN & CECEILYN     NJ      91-5148                MOTLEY RICE LLC
MCKAY         EDWARD F         TX      88-0687              MOTLEY RICE LLC                             MILLER         WC                  LA      57,036                 MOTLEY RICE LLC
MCKEE         CHARLES          OH      01-CV-00853          MOTLEY RICE LLC                             MILSTEAD       DONALD R            OH      215-CIV-01             MOTLEY RICE LLC
MCKEITHAN     PAUL L           NC      7:00-CV-244-BR(1)    MOTLEY RICE LLC                             MIMS           TOMMIE L. V ALL     MS      92-5142(2)             MOTLEY RICE LLC
MCKELLAR      JOSEPH           UT      010900863 AS         MOTLEY RICE LLC                             MINCHEW        LUCILLE & NEWMA     MS      S91-0257 (P)           MOTLEY RICE LLC
MCKENDRICK    GEORGE           TX      88-0687              MOTLEY RICE LLC                             MINOSKY        WALTER & ALLIE      MS      S89-0260(G)            MOTLEY RICE LLC
MCKENZIE      DAVID            TX      88-0687              MOTLEY RICE LLC                             MINSHEW        GERALD R            FL      0001850327             MOTLEY RICE LLC
MCKENZIE      ROBERT           TX      88-0687              MOTLEY RICE LLC                             MINTON         DENNY               IN      49D02-9601-MI-01-499   MOTLEY RICE LLC
MCKINNON      JOHN             UT      010900863AS          MOTLEY RICE LLC                             MINTZ          CHARLES R           FL      0001850327             MOTLEY RICE LLC
MCKNIGHT      BILLY J          LA      97-5290              MOTLEY RICE LLC                             MINTZ          MURRAY R            NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
MCLENDON      BOYD             FL      0001850327           MOTLEY RICE LLC                             MINZENBERGER   GILBERT             RI      PC 02-0163             MOTLEY RICE LLC
MCMANUS       LAVON            AR      CIV2000-220-2        MOTLEY RICE LLC                             MIOSKA         ENGLEBERT           TX      88-0687                MOTLEY RICE LLC
MCMASTERS     LYLE             WV      98-C-105K            MOTLEY RICE LLC                             MISHOE         GEORGE              FL      2006CA001785           MOTLEY RICE LLC
MCMILLIN      DONALD           IL      89-4110              MOTLEY RICE LLC                             MISSAL         CHARLES             MS      S89-0625(B)            MOTLEY RICE LLC
MCMILLIN      DONALD           IL      90-2147              MOTLEY RICE LLC                             MITCHELL       ADRON D             LA      57,036                 MOTLEY RICE LLC
MCNAIR        GENERAL J        NC      2:00-CV-81-BO(2)     MOTLEY RICE LLC                             MITCHELL       ADRON D             LA      ADMIN                  MOTLEY RICE LLC
MCNALLY       CLAYTON L. SR.   TX      9615492              MOTLEY RICE LLC                             MITCHELL       FRANK W             WV      98-C-105K              MOTLEY RICE LLC
MCNAMARA      WILLIAM F        WV      98-C-105K            MOTLEY RICE LLC                             MITCHELL       HARLON              AR      CIV2000-872-2          MOTLEY RICE LLC
MCNEIL        COLEMAN J        NC      7:00-CV-244-BR(1)    MOTLEY RICE LLC                             MITCHELL       LARRY L             NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
MCNELLEY      TALMADGE P.      MS      S89-0622(L)          MOTLEY RICE LLC                             MITCHELL       WILLIAM H           GA      CV041620BR             MOTLEY RICE LLC
MCNEW         JAME             MS      S89-0632 (G)         MOTLEY RICE LLC                             MITCHUM        WILLIAM F           GA      2003VS059130           MOTLEY RICE LLC
MCPHERSON     WILLIAM          TX      88-0687              MOTLEY RICE LLC                             MIZAK          JOHN                MI      01-114151NP            MOTLEY RICE LLC
MCRAE         FRANK            TX      88-0687              MOTLEY RICE LLC                             MOLELLO        ARTHUR              TX      DV98-09802             MOTLEY RICE LLC
MCWHIRTER     JAMES            TX      95-10708             MOTLEY RICE LLC                             MOLINARI       MARIO               TX      88-0687                MOTLEY RICE LLC
MCWILLIAMS    GEORGE           TX      88-0687              MOTLEY RICE LLC                             MONTANO        LUIS                NJ      L-7960-99AS            MOTLEY RICE LLC
MCWILLIAMS    JAMES            AR      CIV2000-0145-2       MOTLEY RICE LLC                             MONTELONGO     ALBERT              CO      ADMIN                  MOTLEY RICE LLC
MEADE         DONALD           MS      S89-0625(B)          MOTLEY RICE LLC                             MONTGOMERY     JAMES R             WV      95-C-234               MOTLEY RICE LLC
MEADE         JAMES R          NJ      L-10418-00AS         MOTLEY RICE LLC                             MONTGOMERY     MENIFEE             OH      01CI182                MOTLEY RICE LLC
MEADOWS       LONNIE L         WV      01-C-3999            MOTLEY RICE LLC                             MONTGOMERY     RICHARD W           OH      CV2001040731           MOTLEY RICE LLC
MEADOWS       RAYMOND          WV      98-C-105K            MOTLEY RICE LLC                             MOONEY         CHARLES C           RI      PC20151603             MOTLEY RICE LLC
MEDLIN        RONALD A         NC      7:00-CV-244-BR(1)    MOTLEY RICE LLC                             MOONEY         FLOYD               TX      88-0687                MOTLEY RICE LLC
MEEHAM        GARY             TX      88-0687              MOTLEY RICE LLC                             MOORE          ARTHUR              TX      88-0687                MOTLEY RICE LLC
MEEKER        LLOYD B          WV      98-C-105K            MOTLEY RICE LLC                             MOORE          BARBARA H           GA      03VS058005             MOTLEY RICE LLC
MEGGS         ROBERT W         NC      7:00-CV-244-BR(1)    MOTLEY RICE LLC                             MOORE          BENNY R             OH      215-CIV-01             MOTLEY RICE LLC
MEISMER       KAY F            NC      7:00-CV-244-BR(1)    MOTLEY RICE LLC                             MOORE          CREED E             NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
MELDER        JOHN A           LA      26617                MOTLEY RICE LLC                             MOORE          FRED T              SC      00-CP-10-2360          MOTLEY RICE LLC
MELE          PATRICK          WV      98-C-105K            MOTLEY RICE LLC                             MOORE          HUEY L              LA      97-5290                MOTLEY RICE LLC
MELNYK        DAN (DANIEL)     TX      88-0687              MOTLEY RICE LLC                             MOORE          LESTER J            LA      26617                  MOTLEY RICE LLC
MELONE        LOUIS A          NJ      L-11850-98           MOTLEY RICE LLC                             MOORE          ORVILLE             TX      88-0687                MOTLEY RICE LLC
MELTON        ROBERT K         OH      CV96 01 0190         MOTLEY RICE LLC                             MOORE          RONALD K            OH      215-CIV-01             MOTLEY RICE LLC
MERCER        BOBBY G          NC      4:00-CV-184-H(3)     MOTLEY RICE LLC                             MOORE          RUDOLPH W           WV      12C548                 MOTLEY RICE LLC
MEROLA        RUDOLPH          RI      PC20164714           MOTLEY RICE LLC                             MOORE          THOMAS O            NC      4:00-CV-184-H(3)       MOTLEY RICE LLC
MERRICK       WILLIAM F        UT      010900863AS          MOTLEY RICE LLC                             MOORE          WILLIAM C           LA      57,036                 MOTLEY RICE LLC
MERRITT       MARY             AR      CIV2000-872-2        MOTLEY RICE LLC                             MOREAU         DONALD              OH      2001CV01831            MOTLEY RICE LLC
MESSER        RUSSELL L        WV      10C520               MOTLEY RICE LLC                             MORGAN         FLOYD               OH      CI0199904913           MOTLEY RICE LLC
MEULLER       GEORGE G         GA      00VS005541D          MOTLEY RICE LLC                             MORGAN         FRANCIS M           WV      98-C-105K              MOTLEY RICE LLC
MEYERE        JOE              UT      010900863 AS         MOTLEY RICE LLC                             MORGAN         JAMES               AR      CIV2000-872-2          MOTLEY RICE LLC
MEYERS        CLAY V           GA      2000VS009432         MOTLEY RICE LLC                             MORGAN         PATRICK             TX      88-0687                MOTLEY RICE LLC
MEYERS        RUFUS W          NC      4:00-CV-184-H(3)     MOTLEY RICE LLC                             MORIN          LESLIE              WV      98-C-266K              MOTLEY RICE LLC
MICELI        CHARLES          AZ      CIV-00-2290-PHX-MS   MOTLEY RICE LLC                             MORRIS         CHARLES J           WV      98-C-105K              MOTLEY RICE LLC
MICHAEL       CONNIE           GA      2003VS055823         MOTLEY RICE LLC                             MORRIS         HERMAN D            WV      01-C-3999              MOTLEY RICE LLC
MICHELE       THOMAS J         RI      PC144189             MOTLEY RICE LLC                             MORRIS         JAMES C             TX      88-0687                MOTLEY RICE LLC
MIDGETTE      EDWARD L         NC      2:00-CV-81-BO(2)     MOTLEY RICE LLC                             MORRIS         JOHN C              MS      S89-0622(L)            MOTLEY RICE LLC
MIHALFY       MARK W           MI      01-118283NP          MOTLEY RICE LLC                             MORRIS         ROBERT              OH      02 CV 00151            MOTLEY RICE LLC
MIHM          DANIEL           AZ      CIV95-1549PHX-PGR    MOTLEY RICE LLC                             MORRIS         RONNIE              AR      CIV2000-872-2          MOTLEY RICE LLC
MIK           JOHN             TX      88-0687              MOTLEY RICE LLC                             MORRISETTE     RICHARD             RI      93-2173                MOTLEY RICE LLC
MIKA          JOHN             OH      02CV2432             MOTLEY RICE LLC                             MORRISEY       DONALD              TX      88-0687                MOTLEY RICE LLC
MILANKOVICS   FRANK            TX      88-0687              MOTLEY RICE LLC                             MORRISON       CHARLES             TX      88-0687                MOTLEY RICE LLC
MILENOWSKI    EDWARD           MS      S89-0625(B)          MOTLEY RICE LLC                             MORRISON       GERALD              IL      89-4110                MOTLEY RICE LLC
MILLARD       JAMES A          WV      01-C-3833            MOTLEY RICE LLC                             MORRISON       GERALD              IL      90-2147                MOTLEY RICE LLC
MILLER        FREDERICK        TX      88-0687              MOTLEY RICE LLC                             MORRISON       HARRY A. V EAGL     MS      S89-0626(L)            MOTLEY RICE LLC

                                                                                                                                                                            Appendix A - 289
                                        Case 17-03105               Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                      Document Page 308 of 624
Claimant     Claimant         State                                                                   Claimant     Claimant          State
Last Name    First Name       Filed   Docket Number       Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number          Primary Plaintiff Counsel
MORROW       EARL E.          MS      S89-0622(L)         MOTLEY RICE LLC                             NEWMAN       EDGAR             AZ      CIV00--173TUC-WDB      MOTLEY RICE LLC
MORSE        LYMAN F          MS      S89-0622(L)         MOTLEY RICE LLC                             NEWMAN       JOHN W            GA      00VS0126760D           MOTLEY RICE LLC
MORSE        MELBERN          LA      57,036              MOTLEY RICE LLC                             NEWSOM       BE                LA      57,036                 MOTLEY RICE LLC
MORTENSEN    SVEND            TX      88-0687             MOTLEY RICE LLC                             NEWSOM       JAMES T           AR      CV2002-64-1            MOTLEY RICE LLC
MORTON       JAMES            GA      03VS049869          MOTLEY RICE LLC                             NEWSOME      MARY S            WV      01-C-3846              MOTLEY RICE LLC
MORTON       REGINALD         TX      88-0687             MOTLEY RICE LLC                             NEWSOME      ROMEY W           WV      01-C-4047              MOTLEY RICE LLC
MORTSCH      JOHAN            TX      88-0687             MOTLEY RICE LLC                             NICHOLS      EDMOND            AR      CIV2000-872-2          MOTLEY RICE LLC
MOSER        JOHN             GA      2004VS067267D       MOTLEY RICE LLC                             NICHOLS      GORDON            TX      88-0687                MOTLEY RICE LLC
MOSLEY       JOHN B           WV      95-C-134            MOTLEY RICE LLC                             NICHOLS      JAMES E           IN      ADMIN                  MOTLEY RICE LLC
MOSLEY       RICHARD          AR      CIV2000-0145-2      MOTLEY RICE LLC                             NICHOLS      TIMOTHY           WV      02-C-92                MOTLEY RICE LLC
MOSPANCHUK   ANTHONY          TX      88-0687             MOTLEY RICE LLC                             NICHOLS      VANGUS W          NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
MOSS         JERRY R          TX      95-11339            MOTLEY RICE LLC                             NICHOLS      WARREN            AZ      CIV95-1542PCT-RCB      MOTLEY RICE LLC
MOURE        JOSE             TX      88-0687             MOTLEY RICE LLC                             NICHOLS      WILLIAM C         OH      215-CIV-01             MOTLEY RICE LLC
MOYER        RICK M           WV      98-C-266K           MOTLEY RICE LLC                             NICHOLS      WILLIE J          FL      ADMIN                  MOTLEY RICE LLC
MUHIC        JOHN H           CO      ADMIN               MOTLEY RICE LLC                             NICKELL      DEE               MS      S89-0622(L)            MOTLEY RICE LLC
MUHLBRADT    RICHARD P        ND      A4-92-227           MOTLEY RICE LLC                             NIDAY        RICHARD           GA      2004VS073371D          MOTLEY RICE LLC
MULDREW      GERALD           TX      88-0687             MOTLEY RICE LLC                             NIELSEN      ELMER             NY      ADMIN                  MOTLEY RICE LLC
MULLEN       HENRY            MS      S89-0632 (G)        MOTLEY RICE LLC                             NIELSEN      ORLA              TX      88-0687                MOTLEY RICE LLC
MULLINAX     OBIE D           CO      ADMIN               MOTLEY RICE LLC                             NIELSON      GLENN             UT      010900863 AS           MOTLEY RICE LLC
MULLINS      EDWARD D         OH      CV2001040731        MOTLEY RICE LLC                             NIEMI        ALFRED            TX      88-0687                MOTLEY RICE LLC
MUNCY        SAM              WV      95-C-134            MOTLEY RICE LLC                             NILSON       ERNEST            TX      88-0687                MOTLEY RICE LLC
MUNDELL      MELVIN           MS      S89-0632 (G)        MOTLEY RICE LLC                             NIX          HAROLD D          GA      03VS060476             MOTLEY RICE LLC
MUNDY        DANA L           WV      95-C-234            MOTLEY RICE LLC                             NOAH         HORACE R          FL      0001850327             MOTLEY RICE LLC
MUNDY        MURRATTE         TX      88-0687             MOTLEY RICE LLC                             NOBLE        LYLE              TX      88-0687                MOTLEY RICE LLC
MUNN         CHARLES          NC      7:00-CV-245-F(1)    MOTLEY RICE LLC                             NOE          CHARLIE W         WV      95-C-30                MOTLEY RICE LLC
MUNOZ        RUDOLPH          GA      00VS012732D         MOTLEY RICE LLC                             NOLDA        ROLAND F          RI      01-2995                MOTLEY RICE LLC
MUNRO        DONALD           TX      88-0687             MOTLEY RICE LLC                             NOLIUS       VICTOR & RAYMON   MS      S89-0260(G)            MOTLEY RICE LLC
MURDAUGH     REUBEN R         SC      ADMIN               MOTLEY RICE LLC                             NOLTE        LARRY             AR      CIV2000-32             MOTLEY RICE LLC
MURPHY       GARY R           LA      97-5306             MOTLEY RICE LLC                             NORBITS      FRED              IL      90-2042                MOTLEY RICE LLC
MURPHY       JERRY            TX      94-0838             MOTLEY RICE LLC                             NORMAN       LOUIS E           NC      2:00-CV-81-BO(2)       MOTLEY RICE LLC
MURPHY       KELLY J          OH      CV2001040731        MOTLEY RICE LLC                             NORMAN       WILLIE & ALMA V   MS      91-5187(2)             MOTLEY RICE LLC
MURRAY       BILLY W          SC      04CP103323          MOTLEY RICE LLC                             NORMENT      JERRY T           LA      57,036                 MOTLEY RICE LLC
MURRAY       GILBERT          TX      88-0687             MOTLEY RICE LLC                             NORRIS       MARTEN E          RI      PC20160664             MOTLEY RICE LLC
MURRAY       HAROLD C         WV      98-C-105K           MOTLEY RICE LLC                             NORRIS       WILLARD I         NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
MURRAY       JAMES A          MS      S89-0626(L)         MOTLEY RICE LLC                             NORTH        JAMES A           GA      00VS0126760D           MOTLEY RICE LLC
MURRAY       JAMES E          NC      2:00-CV-77-BO(2)    MOTLEY RICE LLC                             NORTON       DAVID             GA      2004VS067266D          MOTLEY RICE LLC
MURRAY       JAMES L          OH      215-CIV-01          MOTLEY RICE LLC                             NORTON       JESSE A           LA      57,036                 MOTLEY RICE LLC
MURRAY       JOHN             OH      02-CV-101           MOTLEY RICE LLC                             NORTON       JOE               TX      B-0144508              MOTLEY RICE LLC
MURRAY       LORNE            TX      88-0687             MOTLEY RICE LLC                             NORTON       WILLIS A          FL      0001850327             MOTLEY RICE LLC
MURRAY       WALLACE          TX      88-0687             MOTLEY RICE LLC                             NOSER        JIMMIE            RI      PC20170323             MOTLEY RICE LLC
MUSOLINO     NICK             OH      01-CV-00853         MOTLEY RICE LLC                             NOSEWORTHY   GEORGE            TX      88-0687                MOTLEY RICE LLC
MUTO         THOMAS J         RI      00-4824             MOTLEY RICE LLC                             NOTTINGHAM   LAWRENCE          OH      02CV02062              MOTLEY RICE LLC
MYERS        CARLTON          LA      97-5290             MOTLEY RICE LLC                             NOTTINGHAM   WILLIAM D         WV      01-C-4047              MOTLEY RICE LLC
MYERS        HAROLD           AZ      CIV95-1547PHX-RCB   MOTLEY RICE LLC                             NUCERA       OLYMPIO           NJ      91-5148                MOTLEY RICE LLC
MYERS        HERBERT          WV      98-C-105K           MOTLEY RICE LLC                             NUCIFORA     FREDERICK         RI      PC20162856             MOTLEY RICE LLC
MYERS        KENNETH H        NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC                             NULL         ROBERT L          WV      13C243                 MOTLEY RICE LLC
MYERS        ORVILLE          TX      88-0687             MOTLEY RICE LLC                             NUNEZ        ANDREW S          TX      DV98-09760-B           MOTLEY RICE LLC
MYRES        DANIEL L         WV      95-C-3049           MOTLEY RICE LLC                             NUNNALLY     BOBBY G           FL      0001850327             MOTLEY RICE LLC
MYRES        DANIEL L.        WV      95-C-3058           MOTLEY RICE LLC                             NYGREN       DONALD            TX      88-0687                MOTLEY RICE LLC
MYRICK       WALTER           AZ      95-1544             MOTLEY RICE LLC                             NYMAN        VALTAR V MINNES   MS      S88-0642(B)            MOTLEY RICE LLC
NAISMITH     DAVID            RI      PC20174384          MOTLEY RICE LLC                             O'BRIEN      WILLIAM           TX      88-0687                MOTLEY RICE LLC
NALE         ROY B            LA      97-5292             MOTLEY RICE LLC                             O'HARA       WILLIE            AR      CIV2000-872-2          MOTLEY RICE LLC
NANCE        JAMES E          NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC                             O'MALLEY     JOHN T            RI      PC105160               MOTLEY RICE LLC
NAST         RUSSELL          AZ      CIV95-1541PHX-EHC   MOTLEY RICE LLC                             O'NEAL       TERRY             GA      03VS052175             MOTLEY RICE LLC
NATALI       MARCO            MS      S89-0622(L)         MOTLEY RICE LLC                             O'NEILL      EDWARD GEORGE     WV      97-C-898               MOTLEY RICE LLC
NATALUK      JOHN J           NJ      L179604             MOTLEY RICE LLC                             O'SULLIVAN   EDWIN             TX      88-0687                MOTLEY RICE LLC
NATYSHEN     ROY              TX      88-0687             MOTLEY RICE LLC                             OAKES        ROBERT            TX      88-0687                MOTLEY RICE LLC
NEAL         ROBERT G         ID      CVPI-98-00059A      MOTLEY RICE LLC                             OATES        SIMON E           WV      01-C-3823              MOTLEY RICE LLC
NECZYPOR     STEPHEN & ROSE   MS      S89-0624(G)         MOTLEY RICE LLC                             OBOYSKI      RAYMOND A.        NJ      91-15239(GEB)          MOTLEY RICE LLC
NEDECKY      PETER            TX      88-0687             MOTLEY RICE LLC                             OBREGON      GUADALUPE         IN      49D02-9601-MI-01-440   MOTLEY RICE LLC
NEELEY       RUSSELL          GA      03VS056873          MOTLEY RICE LLC                             ODOM         MOZELL            LA      57,036                 MOTLEY RICE LLC
NELLESS      ROBERT           TX      88-0687             MOTLEY RICE LLC                             OFDENKAMP    ROBERT            MS      S89-0632 (G)           MOTLEY RICE LLC
NELSON       ALFRED R         UT      010900863AS         MOTLEY RICE LLC                             OFFER        ROY V EAGLE PIC   MS      S89-0626(L)            MOTLEY RICE LLC
NELSON       GARY             UT      010900863AS         MOTLEY RICE LLC                             OGLE         CHARLES E         LA      57,036                 MOTLEY RICE LLC
NELSON       JOE T            MO      ADMIN               MOTLEY RICE LLC                             OGLESBY      WILLIAM A         GA      01VS014098D            MOTLEY RICE LLC
NELSON       RALPH W          UT      010900863 AS        MOTLEY RICE LLC                             OKARMUS      WILLIAM           AZ      CIV95-1563             MOTLEY RICE LLC
NELSON       RAY W            UT      010900863AS         MOTLEY RICE LLC                             OLDHAM       THOMAS            IL      89-2364                MOTLEY RICE LLC
NELSON       ROLAND           TX      88-0687             MOTLEY RICE LLC                             OLGUIN       JOSE E            CO      ADMIN                  MOTLEY RICE LLC
NELSON       WILLIAM          IL      89-2363             MOTLEY RICE LLC                             OLSEN        RAYMOND           TX      88-0687                MOTLEY RICE LLC
NESTOR       WILLIS C         WV      98-C-105K           MOTLEY RICE LLC                             OLSON        NORMAN            TX      88-0687                MOTLEY RICE LLC
NETTLES      PERRY            LA      57,036              MOTLEY RICE LLC                             OLYNYK       PERCY             TX      88-0687                MOTLEY RICE LLC
NEVILLE      UTHER            LA      131942              MOTLEY RICE LLC                             OPENSHAW     TIETJEN R         UT      010900863AS            MOTLEY RICE LLC
NEW          DAVID            AR      CIV2000-220-2       MOTLEY RICE LLC                             OPSITNIK     WILLIAM           OH      2005CV01865            MOTLEY RICE LLC
NEWBERRY     CHARLES          TX      9801300             MOTLEY RICE LLC                             ORE          ROBERT C          WV      16C1667                MOTLEY RICE LLC
NEWELL       CHARLES R        MO      4:01CV01266SNL      MOTLEY RICE LLC                             ORSINELLI    LOUIS D           RI      99-3746                MOTLEY RICE LLC
NEWELL       JAMES M          GA      00VS000389D         MOTLEY RICE LLC                             ORTIZ        LUIS M            MS      S89-0622(L)            MOTLEY RICE LLC

                                                                                                                                                                      Appendix A - 290
                                          Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                           Document Page 309 of 624
Claimant      Claimant          State                                                                      Claimant     Claimant          State
Last Name     First Name        Filed   Docket Number          Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number      Primary Plaintiff Counsel
ORTIZ         REINALDO          IN      49D02-9601-MI-01-621   MOTLEY RICE LLC                             PAYNE        DONALD            TX      88-0687            MOTLEY RICE LLC
ORTIZ         RICHARD           NM      CV-2002-00671          MOTLEY RICE LLC                             PAYNE        JERRY T           GA      2003VS049989       MOTLEY RICE LLC
ORTIZ         RICHARD           RI      PC20174327             MOTLEY RICE LLC                             PAYNE        KENNETH A. V EA   MS      S89-0626(L)        MOTLEY RICE LLC
ORYALL        CLIFFORD D        UT      010900863 AS           MOTLEY RICE LLC                             PEACE        IAN               TX      88-0687            MOTLEY RICE LLC
OSBORN        GEORGE            OH      CV04518732             MOTLEY RICE LLC                             PEAKE        GEORGE            IL      89-1260            MOTLEY RICE LLC
OSBORNE       CURTIS            GA      2004VS061235           MOTLEY RICE LLC                             PEARCE       CYRIL             TX      88-0687            MOTLEY RICE LLC
OSBORNE       JAMES R           WV      97-C-2300              MOTLEY RICE LLC                             PEARSON      BARRY D           GA      99VS0151603C       MOTLEY RICE LLC
OSSELTON      CHRISTOPHER       TX      88-0687                MOTLEY RICE LLC                             PEARSON      SVEN & DOROTHY    RI      94-1251            MOTLEY RICE LLC
OSTROM        FRED & LENA V A   MS      S89-0260(G)            MOTLEY RICE LLC                             PEATTIE      MARION            TX      88-0687            MOTLEY RICE LLC
OSWALT        DONAVAN           MS      S89-0622(L)            MOTLEY RICE LLC                             PEDERSON     FRIEDA & THOMAS   MS      S89-0626(L)        MOTLEY RICE LLC
OVERBEY       DARRELL           IN      49D02-9601-MI-01-640   MOTLEY RICE LLC                             PEDERSON     ROBERT            TX      88-0687            MOTLEY RICE LLC
OVERLIN       JOHN              MS      S89-0622(L)            MOTLEY RICE LLC                             PEDLICO      THOMAS J.         MS      S89-0622(L)        MOTLEY RICE LLC
OVERTON       PRESTON H         AR      CIV2000-872-2          MOTLEY RICE LLC                             PELLETIER    RONALD F          MS      ADMIN              MOTLEY RICE LLC
OWEN          CARL D            LA      57,036                 MOTLEY RICE LLC                             PENCE        MARK              WV      95-C-3059          MOTLEY RICE LLC
OWENS         BISHOP W          SC      95-CP-10-1655          MOTLEY RICE LLC                             PENNESI      MUNZIO            TX      88-0687            MOTLEY RICE LLC
OWENS         GERALD L          WV      01-C-3823              MOTLEY RICE LLC                             PENNINGTON   EUNICE T. T       MS      CI97-0105          MOTLEY RICE LLC
OWENS         JOHN D            WV      01-C-3823              MOTLEY RICE LLC                             PENNINGTON   WILTON G          AR      CIV2000-085-2      MOTLEY RICE LLC
OXLEY         FRANK             TX      94-0838                MOTLEY RICE LLC                             PENNY        GERALD J          OH      CI0199904928       MOTLEY RICE LLC
PACE          GILLIS E          NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             PENOUILH     SHIRLEY M         LA      00-02174           MOTLEY RICE LLC
PACE          JON               AR      CIV2000-872-2          MOTLEY RICE LLC                             PEPPING      FRANK             IL      89-4110            MOTLEY RICE LLC
PACE          ROBERT            UT      010900863AS            MOTLEY RICE LLC                             PEPPING      FRANK             IL      90-2147            MOTLEY RICE LLC
PADGETT       OSWALD H          NC      3:99CV22-T             MOTLEY RICE LLC                             PEREZ        RUDY G            UT      010900863AS        MOTLEY RICE LLC
PADGETT       WILLIAM           GA      03VS059472             MOTLEY RICE LLC                             PERKINS      LEROY             GA      04VS066731D        MOTLEY RICE LLC
PADILLA       ELISEO V          TX      DV98-09760-B           MOTLEY RICE LLC                             PERNAVEAU    ADLAR E           RI      PC01-1696          MOTLEY RICE LLC
PAIGE         WALLACE           OH      02 CV 00151            MOTLEY RICE LLC                             PERRY        CHARLES           TX      E-153171           MOTLEY RICE LLC
PAIS          ROBERT            AZ      CIV-00-0676-PHX-EHC    MOTLEY RICE LLC                             PERRY        PAUL E            OH      01PI-850           MOTLEY RICE LLC
PALAZZO       VINCENT           RI      PC131208               MOTLEY RICE LLC                             PERRY        PETER & JOCELYN   MS      S89-0260(G)        MOTLEY RICE LLC
PALMATEER     CLIFTON O         WV      01-C-3833              MOTLEY RICE LLC                             PERRYMAN     BILL              OK      CJ09899            MOTLEY RICE LLC
PALMER        HARRY J           MS      S89-0622(L)            MOTLEY RICE LLC                             PERSON       BENJAMIN T        NC      2:00-CV-81-BO(2)   MOTLEY RICE LLC
PALMER        MICHAEL           OH      2001CV01831            MOTLEY RICE LLC                             PETERS       CARL              GA      2003VS060588       MOTLEY RICE LLC
PALMER        PERRY             TX      88-0687                MOTLEY RICE LLC                             PETERSEN     GEORGE            TX      88-0687            MOTLEY RICE LLC
PANARO        JOSEPH R          NJ      L-8975-99MT            MOTLEY RICE LLC                             PETERSON     FRANCIS V AC&S    TX      E-0144510          MOTLEY RICE LLC
PANNEL        HAYES             WV      98-C-105K              MOTLEY RICE LLC                             PETERSON     GARY L            WV      10C1546            MOTLEY RICE LLC
PANZETTA      GARY & MARIA V    MS      S89-0260(G)            MOTLEY RICE LLC                             PETERSON     JERRY             TX      88-0687            MOTLEY RICE LLC
PAPPAMIHIEL   LOUIS C.          TX      95-10263               MOTLEY RICE LLC                             PETERSON     LAWRENCE M        FL      CL998724AD         MOTLEY RICE LLC
PAQUETTE      JOE               TX      88-0687                MOTLEY RICE LLC                             PETROLLINI   NICHOLAS          TX      88-0687            MOTLEY RICE LLC
PARDUE        DEWEY R           LA      26617                  MOTLEY RICE LLC                             PETROS       GEORGE            OH      01-CV-00853        MOTLEY RICE LLC
PARHAM        LEON              AR      CIV2000-085-2          MOTLEY RICE LLC                             PETTIPAS     CARL              TX      88-0687            MOTLEY RICE LLC
PARISHER      BILLY J           NC      4:00-CV-184-H(3)       MOTLEY RICE LLC                             PETTIT       SHANNON B         WV      17C384             MOTLEY RICE LLC
PARKER        ARTHUR & GLADYS   TX      94-0838                MOTLEY RICE LLC                             PETTY        JAMES             AR      CIV2000-085-2      MOTLEY RICE LLC
PARKER        EUGENE D          WV      01-C-3823              MOTLEY RICE LLC                             PHELPS       CHARLES L         NC      2:00-CV-81-BO(2)   MOTLEY RICE LLC
PARKER        GLORIA G.         WV      96-C-163               MOTLEY RICE LLC                             PHELPS       LINDA             GA      2004VS068123D      MOTLEY RICE LLC
PARKER        JAMES             OH      CI0199905059           MOTLEY RICE LLC                             PHELPS       NATHAN D          NC      2:00-CV-81-BO(2)   MOTLEY RICE LLC
PARKER        JAMES K           UT      010900863 AS           MOTLEY RICE LLC                             PHELPS       THOMAS R          NC      2:00-CV-81-BO(2)   MOTLEY RICE LLC
PARKER        LEWIS             UT      010900863AS            MOTLEY RICE LLC                             PHELPS       ZEPHIE            NC      2:00-CV-81-BO(2)   MOTLEY RICE LLC
PARKER        MIALES G          LA      97-5292                MOTLEY RICE LLC                             PHILLIPPS    ANDRE E           TX      017-188763-01      MOTLEY RICE LLC
PARKER        MICHAEL L         OH      215-CIV-01             MOTLEY RICE LLC                             PHILLIPS     JEROME W          NJ      L-5150-98          MOTLEY RICE LLC
PARKER        SAMMY             AR      CIV2000-872-2          MOTLEY RICE LLC                             PHILLIPS     JIMMY D           WV      12C89              MOTLEY RICE LLC
PARKER        SHIRLEY           UT      010900863 AS           MOTLEY RICE LLC                             PHILLIPS     JOHN W            MS      S89-0622(L)        MOTLEY RICE LLC
PARKER        WARREN A          UT      010900863AS            MOTLEY RICE LLC                             PHILLIPS     LLOYD E           VA      CLOO682            MOTLEY RICE LLC
PARKER        WILLIS L          NC      3:99CV22-T             MOTLEY RICE LLC                             PHILLIPS     LURLINE E         LA      97-5290            MOTLEY RICE LLC
PARKINSON     DONALD            TX      88-0687                MOTLEY RICE LLC                             PHILLIPS     MELVIN B          UT      020901082          MOTLEY RICE LLC
PARKINSON     GARTH & LUANNE    MS      S89-0260(G)            MOTLEY RICE LLC                             PHILLIPS     OWEN              MS      S89-0622(L)        MOTLEY RICE LLC
PARKS         ALEX              TX      88-0687                MOTLEY RICE LLC                             PHILLIPS     PAUL D            OH      215-CIV-01         MOTLEY RICE LLC
PARKS         CHARLES L         IN      49D02-9601-MI-01-385   MOTLEY RICE LLC                             PHILLIPS     WILLIAM N         LA      57,036             MOTLEY RICE LLC
PARLOR        DONZELLE          AR      CIV2000-872-2          MOTLEY RICE LLC                             PHIPPEN      JOSEPH            TX      88-0687            MOTLEY RICE LLC
PARRILLO      RICHARD           RI      PC136560               MOTLEY RICE LLC                             PIAZZA       CESARE            TX      88-0687            MOTLEY RICE LLC
PARROTT       ALLAN             TX      88-0687                MOTLEY RICE LLC                             PICKWICK     PRINCETON V EAG   MS      S89-0626(L)        MOTLEY RICE LLC
PARRY         ARTHUR            MS      S89-0260(G)            MOTLEY RICE LLC                             PIECZEWSKI   ROMAN             TX      88-0687            MOTLEY RICE LLC
PARSON        JAMES             GA      03VS049378             MOTLEY RICE LLC                             PIERCE       DILLARD P         WV      95-C-215M          MOTLEY RICE LLC
PARSON        JEWEL             WV      02-C-27                MOTLEY RICE LLC                             PIERCE       OLGA              AR      CIV2000-220-2      MOTLEY RICE LLC
PARTAIN       WILLIIE I.        MS      S89-0622(L)            MOTLEY RICE LLC                             PIETRZYK     BENEDICT          RI      PC140353           MOTLEY RICE LLC
PASE          ROSS E            WV      98-C-105K              MOTLEY RICE LLC                             PIKE         WAYNE M           MS      ADMIN              MOTLEY RICE LLC
PASI          ALFRED & JEAN V   NJ      91-5148                MOTLEY RICE LLC                             PILZ         FRANK             TX      88-0687            MOTLEY RICE LLC
PASULA        EDWARD & VIOLET   MS      S89-0626(L)            MOTLEY RICE LLC                             PINNOCK      JOHN              TX      88-0687            MOTLEY RICE LLC
PATE          EUGENE            IL      01L00435               MOTLEY RICE LLC                             PIRKLE       RONALD            GA      2004VS067252D      MOTLEY RICE LLC
PATILLO       THERMON L         NC      2:00-CV-80-BO(2)       MOTLEY RICE LLC                             PISMENNY     DANIEL            TX      88-0687            MOTLEY RICE LLC
PATRICK       JAMES W           MO      ADMIN                  MOTLEY RICE LLC                             PLACHINSKI   ALOIS             MS      S89-0622(L)        MOTLEY RICE LLC
PATTERSON     ANDREW            TX      88-0687                MOTLEY RICE LLC                             PLACHINSKI   ALOIS             MS      S89-0632 (G)       MOTLEY RICE LLC
PATTON        ERKSIN            RI      PC20173872             MOTLEY RICE LLC                             PLAG         TONY              TX      88-0687            MOTLEY RICE LLC
PATTON        MACON             AR      CIV2000-085-2          MOTLEY RICE LLC                             PLATT        GEORGE V EAGLE    MS      S89-0626(L)        MOTLEY RICE LLC
PAUL          CHARLES           GA      2003VS051286           MOTLEY RICE LLC                             PLESHER      HERB              TX      88-0687            MOTLEY RICE LLC
PAULEY        MELVIN            OH      ADMIN                  MOTLEY RICE LLC                             PODEDWORNY   JOSEPH            RI      PC 02-5521         MOTLEY RICE LLC
PAULIN        DONALD            TX      88-0687                MOTLEY RICE LLC                             POE          THOMAS W          LA      97-5290            MOTLEY RICE LLC
PAVELKA       CHARLES W         TX      DV98-9769              MOTLEY RICE LLC                             POFF         MICHAEL W         WV      01-C-3878          MOTLEY RICE LLC
PAVESIO       ROBERT            TX      88-0687                MOTLEY RICE LLC                             POISSO       MYRTIS C          LA      26617              MOTLEY RICE LLC

                                                                                                                                                                       Appendix A - 291
                                          Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                           Document Page 310 of 624
Claimant      Claimant          State                                                                      Claimant     Claimant          State
Last Name     First Name        Filed   Docket Number          Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number       Primary Plaintiff Counsel
POLAK         PETER             OH      02 CV 00151            MOTLEY RICE LLC                             RAPUANO      ARMAND V.         MS      S89-0622(L)         MOTLEY RICE LLC
POLICASTRO    JOSEPH            WV      98-C-105K              MOTLEY RICE LLC                             RASBERRY     JAMES H           AL      161621              MOTLEY RICE LLC
POLK          RALPH             MS      ADMIN                  MOTLEY RICE LLC                             RASMUSSEN    MANASSEH          UT      010900863AS         MOTLEY RICE LLC
POLLARD       BRIAN             TX      88-0687                MOTLEY RICE LLC                             RASMUSSEN    MIRIAM            MS      S88-0642(B)         MOTLEY RICE LLC
PON           NORMAN            TX      88-0687                MOTLEY RICE LLC                             RATLIFF      JERRY L           WV      95-C-134            MOTLEY RICE LLC
PONDER        PRENTICE E        LA      27833                  MOTLEY RICE LLC                             RATLIFF      JOHN A            OH      CV2001071478        MOTLEY RICE LLC
PONTUTI       WILLIAM           OH      02CV1188               MOTLEY RICE LLC                             RAUCH        JOSEPH            TX      88-0687             MOTLEY RICE LLC
POOL          PAUL              TX      88-0687                MOTLEY RICE LLC                             RAUER        HANS              TX      88-0687             MOTLEY RICE LLC
POOLOS        WILLIAM N         OH      215-CIV-01             MOTLEY RICE LLC                             RAWLS        JOSEPH G          NC      2:00-CV-81-BO(2)    MOTLEY RICE LLC
POPE          DONALD            WV      98-C-105K              MOTLEY RICE LLC                             RAY          GRAHAM A          NC      4:00-CV-185-H(4)    MOTLEY RICE LLC
POPE          JOHN B            LA      57,036                 MOTLEY RICE LLC                             RAY          RENFORD D         MS      110090CI            MOTLEY RICE LLC
POPE          KENNETH           MI      01-116315NP            MOTLEY RICE LLC                             RAYBON       AUBREY V AC&S &   TX      E-0144510           MOTLEY RICE LLC
POPE          ROBERT            GA      135305                 MOTLEY RICE LLC                             READ         ARTHUR W          RI      PC 02-5332          MOTLEY RICE LLC
POPLEN        ALLEN             TX      88-0687                MOTLEY RICE LLC                             READ         JERRY L           LA      97-5290             MOTLEY RICE LLC
POPOFF        CYRIL             TX      88-0687                MOTLEY RICE LLC                             READING      TREVOR            TX      88-0687             MOTLEY RICE LLC
PORTER        RALPH W           UT      010900863AS            MOTLEY RICE LLC                             REAGAN       BENNETT           GA      00VS012744D         MOTLEY RICE LLC
POSEY         JOHN W            LA      97-5290                MOTLEY RICE LLC                             REALE        WILLIAM           TX      88-0687             MOTLEY RICE LLC
POTINA        JAMES             OH      01-CV-00853            MOTLEY RICE LLC                             REAVES       WILLIAM W         NC      4:00-CV-185-H(4)    MOTLEY RICE LLC
POTTER        CARL D            NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             RECOBS       FRED M            OH      01CI267             MOTLEY RICE LLC
POTTER        WILLIAM R         NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             REDDING      FRANK             SC      96-CP-23-339        MOTLEY RICE LLC
POTTINGER     WILLIAM HENRY &   MS      S89-0260(G)            MOTLEY RICE LLC                             REECE        DALE G            TX      153-185854-00       MOTLEY RICE LLC
POTTS         CHARLES D         TX      153-162074-95          MOTLEY RICE LLC                             REED         CHARLES L         WV      01-C-3833           MOTLEY RICE LLC
POULSEN       TERRY             UT      010900863AS            MOTLEY RICE LLC                             REED         KENNETH A         OH      99-394360-CV        MOTLEY RICE LLC
POWELL        HAROLD E          SC      ADMIN                  MOTLEY RICE LLC                             REED         ROBERT P          WV      17C799              MOTLEY RICE LLC
POWELL        LAWRENCE R        WV      01-C-4047              MOTLEY RICE LLC                             REED         THOMAS W          MS      S89-0621(B)         MOTLEY RICE LLC
POWELL        WILLIAM M         LA      57,036                 MOTLEY RICE LLC                             REESE        MICHAEL A         WV      01-C-4093           MOTLEY RICE LLC
POWERS        CHARLES           MS      S89-0260(G)            MOTLEY RICE LLC                             REEVE        LARRY             TX      88-0687             MOTLEY RICE LLC
POWERS        ELMER G           LA      57,036                 MOTLEY RICE LLC                             REEVES       ALFRED            TX      88-0687             MOTLEY RICE LLC
POWERS        WILLIAM F         IN      49D02-9601-MI-01-587   MOTLEY RICE LLC                             REEVES       DON               UT      010900863AS         MOTLEY RICE LLC
POXTON        THOMAS & LA MAR   MS      S89-0260(G)            MOTLEY RICE LLC                             REEVES       EARNEST           LA      97-5290             MOTLEY RICE LLC
POZHZIK       VICTOR            TX      88-0687                MOTLEY RICE LLC                             REEVES       JANNIE E          TX      236-185385-00       MOTLEY RICE LLC
PRANCE        THOMAS L          GA      2005VS078324D          MOTLEY RICE LLC                             REEVES       JOHNNY            AR      CIV2000-220-2       MOTLEY RICE LLC
PRATER        WALTER R          WV      98-C-266K              MOTLEY RICE LLC                             REHMEL       TERRENCE E        WV      15C1889             MOTLEY RICE LLC
PRATT         ALEX              GA      00VS012730D            MOTLEY RICE LLC                             REICH        PAUL              MS      S89-6020(G)         MOTLEY RICE LLC
PRENTICE      WESLEY & ELLA M   MS      S89-0260(G)            MOTLEY RICE LLC                             REID         ARTHUR            GA      03VS060470          MOTLEY RICE LLC
PRESS         HARRY             IN      49D02-9601-MI-01-405   MOTLEY RICE LLC                             REID         HELEN             TX      88-0687             MOTLEY RICE LLC
PREWETT       GAGE W            OK      CJ-2002-309-01         MOTLEY RICE LLC                             REID         WILLIAM G. V EA   MS      S89-0626(L)         MOTLEY RICE LLC
PRICE         TERRY W           MO      ADMIN                  MOTLEY RICE LLC                             REIMNEITZ    ANDREW JOSEPH     TX      88-0687             MOTLEY RICE LLC
PRIEDE        JEORGE L. & NOR   MS      S89-0614(L)            MOTLEY RICE LLC                             REINTHALER   JOSEPH            OH      01CV00214           MOTLEY RICE LLC
PRIEST        DAVID L           NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             REMPE        RICHARD           IL      89-4110             MOTLEY RICE LLC
PRIEST        JULIAN H          NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             REMPE        RICHARD           IL      90-2147             MOTLEY RICE LLC
PRINCE        DANIEL            GA      2004VS067264D          MOTLEY RICE LLC                             RENAUD       ALAN              TX      88-0687             MOTLEY RICE LLC
PRINCE        RICHARD           TX      88-0687                MOTLEY RICE LLC                             RENAULT      JOSEPH            MS      S89-0621(B)         MOTLEY RICE LLC
PROFFITT      WILLIAM           AR      CIV2000-872-2          MOTLEY RICE LLC                             RENNER       ROBERT C          OH      215-CIV-01          MOTLEY RICE LLC
PROKOPCHUK    JOHN              TX      88-0687                MOTLEY RICE LLC                             REPPOND      BOBBY I           LA      44-0594             MOTLEY RICE LLC
PROVENCHER    ROLAND J          GA      2005VS078323D          MOTLEY RICE LLC                             RESPESS      CALVIN            NC      4:00-CV-184-H(3)    MOTLEY RICE LLC
PRUITT        HENRY E           MS      S89-0622(L)            MOTLEY RICE LLC                             REYNOLDS     EARL              GA      03VS055083          MOTLEY RICE LLC
PRUITT        LONZEL            OH      02 CV 00151            MOTLEY RICE LLC                             REYNOLDS     HUGH & JOANNE V   NJ      91-5148             MOTLEY RICE LLC
PUGH          JUNIOR            TX      E-0144510              MOTLEY RICE LLC                             REYNOLDS     MARCIA L          FL      2004CA001805        MOTLEY RICE LLC
PUGH          MARTHA E          GA      03VS058001             MOTLEY RICE LLC                             REYNOLDS     PAUL              RI      PC20160421          MOTLEY RICE LLC
PULSIPHER     RAYMOND           UT      010900863 AS           MOTLEY RICE LLC                             REYNOLDS     REGINALD          TX      88-0687             MOTLEY RICE LLC
PUNKO         DENNIS            MD      24-X-02-001865         MOTLEY RICE LLC                             RHEA         JESSE A           NC      4:00-CV-185-H(4)    MOTLEY RICE LLC
PUPA          DOMENIC           RI      PC20165077             MOTLEY RICE LLC                             RHINEHART    DENNIS T          TX      95-11339            MOTLEY RICE LLC
PURIFOY       RICHARD           AR      CIV2000-872-2          MOTLEY RICE LLC                             RHOADS       MARVIN            OH      CV2001061280        MOTLEY RICE LLC
PURSLEY       DONALD R          GA      04VS067260D            MOTLEY RICE LLC                             RHODEN       DARWIN B          OH      215-CIV-01          MOTLEY RICE LLC
PURVIS        ANDREW E.         TX      95-10710               MOTLEY RICE LLC                             RHODES       GLENN FRANKLIN    WV      92-C-1788           MOTLEY RICE LLC
PURVIS        DON R             GA      2005VS078292D          MOTLEY RICE LLC                             RHOME        JAMES R           NC      4:00-CV-185-H(4)    MOTLEY RICE LLC
PURYEAR       SHERILL P         LA      27833                  MOTLEY RICE LLC                             RIALS        BILLY W           NV      ADMIN               MOTLEY RICE LLC
QUICKFALL     FRANK             TX      88-0687                MOTLEY RICE LLC                             RICCA        RICHARD           IL      93 L 604            MOTLEY RICE LLC
QUINN         RAYMOND J         IL      95-L-0111              MOTLEY RICE LLC                             RICCI        BESSIE M          GA      STCV1301268         MOTLEY RICE LLC
QUIROZ        RAMON O           TX      DV98-09760-B           MOTLEY RICE LLC                             RICCI        EUGENE K          RI      99-471              MOTLEY RICE LLC
QUISENBERRY   PORTER D.         MS      S89-0622(L)            MOTLEY RICE LLC                             RICE         JULES A           MS      S89-0621(B)         MOTLEY RICE LLC
RABAGO        ROBERT S          TX      DV98-9760              MOTLEY RICE LLC                             RICE         MELVIN P          WV      01-C-4067           MOTLEY RICE LLC
RABON         JAMES L           NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             RICE         PAUL E            WV      95-C-134            MOTLEY RICE LLC
RABON         WILLIAM E         NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             RICHARD      LOUIS             SC      ADMIN               MOTLEY RICE LLC
RABY          ANDRE             TX      88-0687                MOTLEY RICE LLC                             RICHARDSON   EAROL             TX      88-0687             MOTLEY RICE LLC
RACANSKY      LEO               TX      88-0687                MOTLEY RICE LLC                             RICHARDSON   ERNEST            TX      88-0687             MOTLEY RICE LLC
RACKLEY       LEWIS H           NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             RICHARDSON   JAMES W           WV      98-C-105K           MOTLEY RICE LLC
RAFURE        ALLAN             TX      88-0687                MOTLEY RICE LLC                             RICHARDSON   JIMMIE L          NY      108137/01           MOTLEY RICE LLC
RAGGS         JOSEPH            MS      CI97-0105              MOTLEY RICE LLC                             RICHMOND     GLENN             GA      2004VS071308D       MOTLEY RICE LLC
RAINSFORD     EDWARD & VERA V   MS      S89-0260(G)            MOTLEY RICE LLC                             RICHMOND     WILLIAM           TX      88-0687             MOTLEY RICE LLC
RAMEY         WILFRED           TX      88-0687                MOTLEY RICE LLC                             RICHTER      DAVID E           OH      CV2001030663        MOTLEY RICE LLC
RAMSAY        JOHN              TX      88-0687                MOTLEY RICE LLC                             RIDDICK      JERRY D           WV      01-C-4047           MOTLEY RICE LLC
RAMSEY        JOSEPH L          WV      97-C-2774              MOTLEY RICE LLC                             RIDENHOUR    DONALD R          NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC
RANDALL       ANNIE             AR      CIV2000-085-2          MOTLEY RICE LLC                             RIDEOUT      CARL B            WV      01-C-4047           MOTLEY RICE LLC
RANDALL       HERMAN            LA      27833                  MOTLEY RICE LLC                             RIGGINS      JACKSON B         WV      01-C-3878           MOTLEY RICE LLC

                                                                                                                                                                        Appendix A - 292
                                        Case 17-03105               Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                      Document Page 311 of 624
Claimant    Claimant          State                                                                   Claimant        Claimant         State
Last Name   First Name        Filed   Docket Number       Primary Plaintiff Counsel                   Last Name       First Name       Filed   Docket Number       Primary Plaintiff Counsel
RIGGS       THOMAS L          GA      2003A2794-2         MOTLEY RICE LLC                             RUBIO           JULIAN V.        TX      95-11331            MOTLEY RICE LLC
RIGONI      GINO              TX      88-0687             MOTLEY RICE LLC                             RUDD            THOMAS C.        MS      S89-0621(B)         MOTLEY RICE LLC
RILEY       HASKELL G         LA      57,036              MOTLEY RICE LLC                             RUDY            MIRO             TX      88-0687             MOTLEY RICE LLC
RIMMER      RONALD A          TX      95-11339            MOTLEY RICE LLC                             RUFFINS         ROSEVELT         MS      S89-0621(B)         MOTLEY RICE LLC
RINEHART    LARRY             AR      CIV2000-872-2       MOTLEY RICE LLC                             RUNION          LEE              GA      2003VS053698        MOTLEY RICE LLC
RING        RAYMOND           TX      88-0687             MOTLEY RICE LLC                             RUSCOE          RONALD           TX      88-0687             MOTLEY RICE LLC
RINGROSE    ALAN L            WV      17C35               MOTLEY RICE LLC                             RUSSELL         REGINALD         AL      174637              MOTLEY RICE LLC
RITCHIE     ROBERT            TX      88-0687             MOTLEY RICE LLC                             RUTT            RICHARD          AZ      CV87-36844          MOTLEY RICE LLC
RIZZUTI     KEVIN R           RI      PC20153595          MOTLEY RICE LLC                             RUZZANO         JOHN             RI      PC20150708          MOTLEY RICE LLC
ROAN        JOHN              TX      88-0687             MOTLEY RICE LLC                             RYAN            ROBERT L         IL      99L417              MOTLEY RICE LLC
ROARK       LAMAR             AR      CIV2000-872-2       MOTLEY RICE LLC                             RYKERS          WILLIAM          TX      88-0687             MOTLEY RICE LLC
ROATEN      CHARLES S         WV      98-C-105K           MOTLEY RICE LLC                             RYMES           JAMES R          LA      57,036              MOTLEY RICE LLC
ROBBINS     JACK T            TX      DV98-09763-F        MOTLEY RICE LLC                             SABO            JOHN J           WV      98-C-105K           MOTLEY RICE LLC
ROBBINS     THEODORE A        FL      90-12406            MOTLEY RICE LLC                             SABO            JULIUS           MI      01-115954NP         MOTLEY RICE LLC
ROBERSON    CECIL             NC      2:00-CV-81-BO(2)    MOTLEY RICE LLC                             SACKMAN         LEONARD          IL      89-2042             MOTLEY RICE LLC
ROBERSON    JACK J            NV      ADMIN               MOTLEY RICE LLC                             SAGE            RONALD           TX      88-0687             MOTLEY RICE LLC
ROBERSON    RICHARD           GA      04VS067255D         MOTLEY RICE LLC                             SAHLMAN         WILLI            TX      88-0687             MOTLEY RICE LLC
ROBERTS     ALVIE D           MS      3:98CV105WS         MOTLEY RICE LLC                             SAIZ            AURELIO A        NM      CV-2002-00659       MOTLEY RICE LLC
ROBERTS     ELDON             UT      010900863 AS        MOTLEY RICE LLC                             SALAS           ENASO G          TX      DV98-09802-G        MOTLEY RICE LLC
ROBERTS     HERSCHEL D        MS      S89-0621(B)         MOTLEY RICE LLC                             SALKOWSKI       JOSEPH           MS      S89-0370(L)         MOTLEY RICE LLC
ROBERTS     PERRY             MS      110108CI            MOTLEY RICE LLC                             SALO            AARON            TX      88-0687             MOTLEY RICE LLC
ROBERTS     RALPH R           GA      09CV7761            MOTLEY RICE LLC                             SALTZER         JOSEPH A         WV      01-C-4067           MOTLEY RICE LLC
ROBERTSON   DENNIS            OK      CJ-2002-135         MOTLEY RICE LLC                             SALVADOR        JIMMIE           MS      S89-0625(B)         MOTLEY RICE LLC
ROBERTSON   RANDY             AR      CIV2000-085-2       MOTLEY RICE LLC                             SAMARDAK        ANTHONY          RI      032886              MOTLEY RICE LLC
ROBERTSON   WILLIAM G         WV      98-C-105K           MOTLEY RICE LLC                             SAMIC           RUDOLPH          MS      S89-0621(B)         MOTLEY RICE LLC
ROBILLARD   GERRY             TX      88-0687             MOTLEY RICE LLC                             SAMPLES         JAMES P          OH      215-CIV-01          MOTLEY RICE LLC
ROBINETTE   DELORESE          KY      97-CI-00825         MOTLEY RICE LLC                             SAMSON          JOSEPH           TX      88-0687             MOTLEY RICE LLC
ROBINSON    CLARENCE          TX      048-186887-01       MOTLEY RICE LLC                             SANCHEZ         DIAMOND          GA      00VS012730D         MOTLEY RICE LLC
ROBINSON    DOUGLAS           UT      010900863 AS        MOTLEY RICE LLC                             SANCHEZ         JOE              CA      ADMIN               MOTLEY RICE LLC
ROBINSON    HARRY B           WV      95-C-134            MOTLEY RICE LLC                             SANCHEZ         PHILLIP G        CO      ADMIN               MOTLEY RICE LLC
ROBINSON    JOHN A            WV      01-C-3878           MOTLEY RICE LLC                             SANDERS         DONALD           RI      PC20173922          MOTLEY RICE LLC
ROBINSON    THEODORE          TX      98-00578            MOTLEY RICE LLC                             SANDY           DONALD L         NC      2:00-CV-77-BO(2)    MOTLEY RICE LLC
ROBISON     JAMES R           LA      57,036              MOTLEY RICE LLC                             SANFORD         JONATHAN         RI      PC122713            MOTLEY RICE LLC
ROBLES      ROQUE R           TX      CIV98-9760-MK       MOTLEY RICE LLC                             SANSONE         PETER P          OH      CV2001030663        MOTLEY RICE LLC
ROBTOY      GRAYDON O         RI      PC20155469          MOTLEY RICE LLC                             SANTAROSSA      ALFEO            TX      88-0687             MOTLEY RICE LLC
ROCH        GUY               TX      88-0687             MOTLEY RICE LLC                             SARAN           WALTER           NM      CV-2000-00107       MOTLEY RICE LLC
ROCK        JOSEPH            OH      01-CV-00853         MOTLEY RICE LLC                             SARGANIS        JAMES            RI      99-3317             MOTLEY RICE LLC
ROCKOVICH   JAMES STEPHEN     OH      CV96 01 0202        MOTLEY RICE LLC                             SASSER          NORMAN           NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC
RODRIGUE    CHARLES           MS      S89-0370(L)         MOTLEY RICE LLC                             SAUR            ARTHUR FRANK &   MS      S89-0260(G)         MOTLEY RICE LLC
RODRIGUE    RITA              MS      S88-0642(B)         MOTLEY RICE LLC                             SAVILLE         LEROY D          WV      98-C-105K           MOTLEY RICE LLC
RODRIGUEZ   PILAR C           CO      ADMIN               MOTLEY RICE LLC                             SAWYER          ROGER M          NC      2:00-CV-81-BO(2)    MOTLEY RICE LLC
ROGERS      CLINTON M         RI      PC073698            MOTLEY RICE LLC                             SCAGGS          LEONARD          OH      215-CIV-01          MOTLEY RICE LLC
ROGERS      GEORGE            GA      2004VS067228D       MOTLEY RICE LLC                             SCHADER         ALBERT           TX      88-0687             MOTLEY RICE LLC
ROGERS      KENNETH W         NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC                             SCHAIBLEY       RICHARD          IL      89-1260             MOTLEY RICE LLC
ROGERS      LONNIE C          LA      57,036              MOTLEY RICE LLC                             SCHAPANSKY      JACOB            MS      S89-6020(G)         MOTLEY RICE LLC
ROGERS      RITCHIE           IL      89-1260             MOTLEY RICE LLC                             SCHAPANSKY      JOHN             MS      S89-6020(G)         MOTLEY RICE LLC
ROGERS      ROBERT L          AR      CV2002-64-1         MOTLEY RICE LLC                             SCHARF          WILLIAM          TX      88-0687             MOTLEY RICE LLC
ROGERS      TERRY             AR      CIV2000-085-2       MOTLEY RICE LLC                             SCHICKEROWSKY   CONRAD           TX      88-0687             MOTLEY RICE LLC
ROGERS      WILLIE E          AZ      CIV95-1540PHXSMM    MOTLEY RICE LLC                             SCHIEWE         EDWIN            TX      88-0687             MOTLEY RICE LLC
ROGERSON    CHARLES C         NC      2:00-CV-81-BO(2)    MOTLEY RICE LLC                             SCHIFFELERS     JOHN             TX      88-0687             MOTLEY RICE LLC
ROIK        ELIE              TX      88-0687             MOTLEY RICE LLC                             SCHIRO          FRANK P          LA      37967               MOTLEY RICE LLC
ROLAND      ALFONZO           GA      2001VS014174        MOTLEY RICE LLC                             SCHISLER        RALPH E          OH      215-CIV-01          MOTLEY RICE LLC
ROLLISON    WILLIAM G         LA      97-5307             MOTLEY RICE LLC                             SCHLEMMER       MARVIN F         TX      DV98-9769           MOTLEY RICE LLC
ROMANIUK    PETER             TX      88-0687             MOTLEY RICE LLC                             SCHMIDT         PHILLIP W        OH      CV2001030663        MOTLEY RICE LLC
ROOK        WILLIAM           NC      4:00-CV-185-H(4)    MOTLEY RICE LLC                             SCHMIDTKE       ROLAND           TX      88-0687             MOTLEY RICE LLC
ROPPA       BRUNO             TX      88-0687             MOTLEY RICE LLC                             SCHMITZ         HERBERT          TX      88-0687             MOTLEY RICE LLC
ROSEBORO    JOHNNY L          TX      95-11339            MOTLEY RICE LLC                             SCHNEIDER       JAMES R          OH      215-CIV-01          MOTLEY RICE LLC
ROSS        DOUGLAS           TX      88-0687             MOTLEY RICE LLC                             SCHNEIDER       REINHOLD         TX      88-0687             MOTLEY RICE LLC
ROSS        ELWOOD            OH      A3602934            MOTLEY RICE LLC                             SCHOLFIELD      FREDERIC R       RI      PC20150709          MOTLEY RICE LLC
ROSS        JOHN              TX      88-0687             MOTLEY RICE LLC                             SCHOOLEN        RONALD           IL      89-4110             MOTLEY RICE LLC
ROSS        NICK L            OH      2001CV01831         MOTLEY RICE LLC                             SCHOOLEN        RONALD           IL      90-2147             MOTLEY RICE LLC
ROSS        ROY A             OH      215-CIV-01          MOTLEY RICE LLC                             SCHOPAC         GEORGE           RI      PC20150771          MOTLEY RICE LLC
ROSSI       ROCCO             AZ      93-0776-PHX-PGR     MOTLEY RICE LLC                             SCHROEDER       JAMES W          GA      2007EV002466D       MOTLEY RICE LLC
ROTHERMEL   GEORGE S. V AC&   MS      S89-0624(G)         MOTLEY RICE LLC                             SCHUBERT        HARMAN           TX      88-0687             MOTLEY RICE LLC
ROTHWELL    PATRICK E. V EA   MS      S89-0626(L)         MOTLEY RICE LLC                             SCHUESSLER      ELWOOD M         WV      ADMIN               MOTLEY RICE LLC
ROUNDTREE   EDWARD            AR      CIV2000-872-2       MOTLEY RICE LLC                             SCHUETZE        PAUL             TX      88-0687             MOTLEY RICE LLC
ROUNTREE    RONALD W          SC      09CP107552          MOTLEY RICE LLC                             SCHULTHEISS     RAYMOND          RI      PC145196            MOTLEY RICE LLC
ROWE        CLAUDE            MS      S89-0632 (G)        MOTLEY RICE LLC                             SCHULZE         WOLFGANG         TX      88-0687             MOTLEY RICE LLC
ROWE        FREDERICK         TX      88-0687             MOTLEY RICE LLC                             SCHUMAN         ROBERT W         NJ      L180304             MOTLEY RICE LLC
ROWE        JAY L             MT      CDV01615            MOTLEY RICE LLC                             SCHWARTZ        JOHN             RI      PC114828            MOTLEY RICE LLC
ROWELL      EDWARD            GA      133121              MOTLEY RICE LLC                             SCHYMAN         NORMAN           TX      88-0687             MOTLEY RICE LLC
ROWETT      SIDNEY W          CO      ADMIN               MOTLEY RICE LLC                             SCONYERS        AMY              IA      LACV042713          MOTLEY RICE LLC
ROWLAND     SCOTT             TX      88-0687             MOTLEY RICE LLC                             SCOTT           EDWARD L         TX      DV98-9769           MOTLEY RICE LLC
ROWLEY      HERBERT           MS      S89-0632 (G)        MOTLEY RICE LLC                             SCOTT           GEORGE W         WV      95-C-134            MOTLEY RICE LLC
ROY         WILLIAM H         NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC                             SCOTT           JANNIE           AR      CIV2000-872-2       MOTLEY RICE LLC
RUARK       JOHN C            MS      S89-0621(B)         MOTLEY RICE LLC                             SCOTT           JERRY            AR      CIV2000-872-2       MOTLEY RICE LLC

                                                                                                                                                                     Appendix A - 293
                                           Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                            Document Page 312 of 624
Claimant       Claimant          State                                                                      Claimant       Claimant         State
Last Name      First Name        Filed   Docket Number          Primary Plaintiff Counsel                   Last Name      First Name       Filed   Docket Number         Primary Plaintiff Counsel
SCOTT          JOHN              TX      88-0687                MOTLEY RICE LLC                             SIGNAIGO       CHARLES          IL      90-2042               MOTLEY RICE LLC
SCOTT          ODESSA            AR      CIV2000-085-2          MOTLEY RICE LLC                             SILVA          JULIO A          GA      01VS013207D           MOTLEY RICE LLC
SCOTT          WILLIAM D         NC      4:00-CV-185-H(4)       MOTLEY RICE LLC                             SIMISON        FRANCIS B        GA      2003A2794-2           MOTLEY RICE LLC
SCREEN         THOMAS A          TX      1:86MC-456             MOTLEY RICE LLC                             SIMON          JOHN             RI      PC145195              MOTLEY RICE LLC
SCROGGINS      JOSEPH            IL      89-2345                MOTLEY RICE LLC                             SIMON          STEVE            WV      02-C-24               MOTLEY RICE LLC
SCZERBINSKI    JANE              RI      PC20173490             MOTLEY RICE LLC                             SIMPSON        DURWOOD          LA      97-5290               MOTLEY RICE LLC
SEABAUGH       PAUL R            MO      404CV01401AGF          MOTLEY RICE LLC                             SIMPSON        ERNEST           TX      88-0687               MOTLEY RICE LLC
SEAGRAVES      CALVIN R          OH      215-CIV-01             MOTLEY RICE LLC                             SIMPSON        PAUL E           AR      CIV2000-220-2         MOTLEY RICE LLC
SEALOCK        CHARLOTTE         GA      02VS029633             MOTLEY RICE LLC                             SIMPSON        RANDOLPH L       GA      2004VS063105D         MOTLEY RICE LLC
SEARS          RONALD T          RI      PC20163404             MOTLEY RICE LLC                             SIMPSON        WILLIAM A        GA      00VS012738D           MOTLEY RICE LLC
SEE            GARY & SHARON V   MS      S89-0260(G)            MOTLEY RICE LLC                             SIMS           HAROLD           TX      88-0687               MOTLEY RICE LLC
SEIBEL         WILLIAM           TX      88-0687                MOTLEY RICE LLC                             SIMS           JAMES O          GA      2005VS078325D         MOTLEY RICE LLC
SELLERS        JAMES C           RI      PC123992               MOTLEY RICE LLC                             SIMS           JOHN L           FL      ADMIN                 MOTLEY RICE LLC
SELPH          ROBERT            AR      CIV01-425-3            MOTLEY RICE LLC                             SIMS           LOYD J.          MS      S89-0621(B)           MOTLEY RICE LLC
SELPH          ROBERT            TX      DV98-09763-F           MOTLEY RICE LLC                             SIMS           SAMUEL           GA      04VS067205D           MOTLEY RICE LLC
SERRECCHIO     MICHAEL           OH      02 CV 02433            MOTLEY RICE LLC                             SINNER         WALTER W         WY      ADMIN                 MOTLEY RICE LLC
SETTIMIO       JOSEPH A          WV      95-C-234               MOTLEY RICE LLC                             SINNOTT        JOHN             RI      034561                MOTLEY RICE LLC
SEVERIN        WALTER H.         MS      S89-0621(B)            MOTLEY RICE LLC                             SISSON         TROY             GA      2004VS067253D         MOTLEY RICE LLC
SEXTON         GARRY M           OH      215-CIV-01             MOTLEY RICE LLC                             SKAGGS         ROBERT R         OH      215-CIV-01            MOTLEY RICE LLC
SEYMOUR        EMORY             GA      ADMIN                  MOTLEY RICE LLC                             SKELLY         WILLIAM          TX      88-0687               MOTLEY RICE LLC
SEYMOUR        NARVIN J. & NEL   MS      91-5330)1)             MOTLEY RICE LLC                             SKINNER        EDDIE M          NC      7:00-CV-244-BR(1)     MOTLEY RICE LLC
SEYMOUR        PAUL J            OH      01CI182                MOTLEY RICE LLC                             SKINNER        LAMAR            GA      2001VS014105          MOTLEY RICE LLC
SHACKELFORD    BILLY             LA      57,036                 MOTLEY RICE LLC                             SKOGLAND       ANDREW           TX      88-0687               MOTLEY RICE LLC
SHAFER         DONALD            IL      89-2363                MOTLEY RICE LLC                             SKOGLUND       MAURICE          TX      88-0687               MOTLEY RICE LLC
SHAFFER        HENRY             OH      02 CV 00151            MOTLEY RICE LLC                             SLACK          WEYMAN O         LA      57,036                MOTLEY RICE LLC
SHAFFER        JOHN D            WV      98-C-105K              MOTLEY RICE LLC                             SLAID          IRON PAUL        MS      S89-0621(B)           MOTLEY RICE LLC
SHAFFER        RAY E             WV      98-C-266K              MOTLEY RICE LLC                             SLAVIK         GEORGE           MS      S89-0621(B)           MOTLEY RICE LLC
SHAFFER        SHELBY J          WV      17C807                 MOTLEY RICE LLC                             SLEDGE         MAYFORD L.       MS      CI97-0105             MOTLEY RICE LLC
SHAMBLEY       MAXINE            AR      CIV2000-872-2          MOTLEY RICE LLC                             SLICK          JAMES E          UT      010900863AS           MOTLEY RICE LLC
SHAMBLIN       DARRELL           WV      95-C-3049              MOTLEY RICE LLC                             SLIFER         FRANKLIN         IL      90-2226               MOTLEY RICE LLC
SHAMBLIN       DARRELL           WV      95-C-3062              MOTLEY RICE LLC                             SLIWONIK       CHRISTOPHER      SC      2012CP2303438         MOTLEY RICE LLC
SHAMBLIN       RICHARD           WV      95-C-3049              MOTLEY RICE LLC                             SLOBODIAN      ELMER & MYRTLE   MS      S89-0260(G)           MOTLEY RICE LLC
SHAMBLIN       RICHARD           WV      95-C-3061              MOTLEY RICE LLC                             SLOBODZIAN     STEVE            MS      S89-6020(G)           MOTLEY RICE LLC
SHAMBLIN       RODNEY            WV      95-C-3049              MOTLEY RICE LLC                             SLUDER         OB               WV      98-C-105K             MOTLEY RICE LLC
SHANK          ALBINIE           TX      88-0687                MOTLEY RICE LLC                             SMILEY         FERREL           GA      ADMIN                 MOTLEY RICE LLC
SHANKLE        ELLIS P           LA      26,618                 MOTLEY RICE LLC                             SMITH          ALBERT           AR      CIV01-425-3           MOTLEY RICE LLC
SHANKS         CHARLES E         RI      PC 01-3414             MOTLEY RICE LLC                             SMITH          CARL B           WV      98-C-105K             MOTLEY RICE LLC
SHARP          WILLIAM           IN      49D02-9601-MI-01-310   MOTLEY RICE LLC                             SMITH          CHARLES          MS      S89-0260(G)           MOTLEY RICE LLC
SHARY          JOSEPH            OH      01-CV-00853            MOTLEY RICE LLC                             SMITH          ERIC             TX      88-0687               MOTLEY RICE LLC
SHAVER         MARIETTA          GA      2003VS060472           MOTLEY RICE LLC                             SMITH          GLEN C           TX      DV98-09764-G          MOTLEY RICE LLC
SHAW           CHARLES H         NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             SMITH          GUY R            WA      01206358-2            MOTLEY RICE LLC
SHAW           EDWARD            TX      88-0687                MOTLEY RICE LLC                             SMITH          HAROLD           TX      94-0838               MOTLEY RICE LLC
SHAW           HUGH              MS      S89-0618(L)            MOTLEY RICE LLC                             SMITH          HARRY P          NC      7:00-CV-244-BR(1)     MOTLEY RICE LLC
SHAW           LESLIE M          LA      57,036                 MOTLEY RICE LLC                             SMITH          HENRY L          WV      04C311                MOTLEY RICE LLC
SHAW           LOUIS             MS      91-5187(2)             MOTLEY RICE LLC                             SMITH          HERCELL          AR      CIV2000-872-2         MOTLEY RICE LLC
SHEA           JAMES J           RI      PC134689               MOTLEY RICE LLC                             SMITH          JAMES E          OH      CI0199905020          MOTLEY RICE LLC
SHEA           RAYMOND           TX      88-0687                MOTLEY RICE LLC                             SMITH          JAMES G          RI      PC20162345            MOTLEY RICE LLC
SHECKELLS      CLIFFORD          MS      S89-0632 (G)           MOTLEY RICE LLC                             SMITH          JESSIE C         LA      97-5290               MOTLEY RICE LLC
SHEFFIELD      BOBBIE            AR      CIV2000-872-2          MOTLEY RICE LLC                             SMITH          JOHN             TX      88-0687               MOTLEY RICE LLC
SHELL          NOBLE             GA      2004VS0733372D         MOTLEY RICE LLC                             SMITH          JOHN             IL      90-2089               MOTLEY RICE LLC
SHEPHERD       ARTHUR R          UT      010900863AS            MOTLEY RICE LLC                             SMITH          JOHN D           OH      215-CIV-01            MOTLEY RICE LLC
SHEPHERD       CHRIS             OH      215-CIV-01             MOTLEY RICE LLC                             SMITH          JOHN W           NC      7:00-CV-244-BR(1)     MOTLEY RICE LLC
SHEPHERD       DAVID E           OH      215-CIV-01             MOTLEY RICE LLC                             SMITH          KEITH H          SC      95-CP-10-1430         MOTLEY RICE LLC
SHEPHERD       JOSEPH K          OH      CV2001040734           MOTLEY RICE LLC                             SMITH          LESLIE H         MS      S89-0621(B)           MOTLEY RICE LLC
SHEPHERD       LOUIS A           WV      98-C-105K              MOTLEY RICE LLC                             SMITH          LOUIS A          WV      98-C-105K             MOTLEY RICE LLC
SHEPHERD       VERNON            UT      010900863 AS           MOTLEY RICE LLC                             SMITH          MIKE             AR      CIV2000-872-2         MOTLEY RICE LLC
SHERIDAN       CLIFTON           AR      CIV01-425-3            MOTLEY RICE LLC                             SMITH          PHILHIOL M       LA      2001-9                MOTLEY RICE LLC
SHERIDAN       CLIFTON           TX      DV98-09763-F           MOTLEY RICE LLC                             SMITH          PHILIP E         GA      00VS006025D           MOTLEY RICE LLC
SHERRY         ROBERT            TX      88-0687                MOTLEY RICE LLC                             SMITH          RANDALL          AR      CIV2000-220-2         MOTLEY RICE LLC
SHIDELER       NORMAN E          MS      S89-0260(G)            MOTLEY RICE LLC                             SMITH          RICHARD J        NC      7:00-CV-244-BR(1)     MOTLEY RICE LLC
SHINNEBARGER   DELBERT           MS      S89-0621(B)            MOTLEY RICE LLC                             SMITH          ROBERT J         AZ      93-0788-PHX-SMM       MOTLEY RICE LLC
SHLAKOFF       MICHAEL           TX      88-0687                MOTLEY RICE LLC                             SMITH          ROBERT J         AZ      CIV-93-0788-PHX-CAM   MOTLEY RICE LLC
SHOEMAKER      EDWARD L          LA      97-5307                MOTLEY RICE LLC                             SMITH          SYLVESTER        AR      CIV01-425-3           MOTLEY RICE LLC
SHOEMAKER      ROY L             WV      98-C-105K              MOTLEY RICE LLC                             SMITH          THOMAS M         OH      CV2001030663          MOTLEY RICE LLC
SHOFF          JOHN              IL      89-1227                MOTLEY RICE LLC                             SMITH          WALLACE          TX      88-0687               MOTLEY RICE LLC
SHORT          GEORGE            AZ      CIV95-436              MOTLEY RICE LLC                             SMITH          WILLIAM          IL      88-2348               MOTLEY RICE LLC
SHORT          RUTH C            GA      2004VS074823D          MOTLEY RICE LLC                             SMITH          WILLIAM          MS      S89-0632 (G)          MOTLEY RICE LLC
SHORTER        GUY               RI      PC20150873             MOTLEY RICE LLC                             SMITH          WILLIAM O        LA      26617                 MOTLEY RICE LLC
SHORTHOUSE     RONALD            TX      88-0687                MOTLEY RICE LLC                             SMOAK          KENNETH          SC      95-CP-10-699          MOTLEY RICE LLC
SHOULTZ        LARRY & CLAUDIA   TX      E-0144510              MOTLEY RICE LLC                             SNEAD          BARNEY L         TX      95-11323              MOTLEY RICE LLC
SHOWS          WILLIAM D         LA      26,618                 MOTLEY RICE LLC                             SNEAD          WILLIAM          IL      89-1227               MOTLEY RICE LLC
SHRUHAN        RICHARD           RI      PC131207               MOTLEY RICE LLC                             SNEED          BOBBIE J         LA      26617                 MOTLEY RICE LLC
SHUFF          GARRY L           WV      98-C-105K              MOTLEY RICE LLC                             SNEED          JIMMIE K         LA      26617                 MOTLEY RICE LLC
SHUNAMO        CYRIL             TX      88-0687                MOTLEY RICE LLC                             SNOWDY         MAYNARD          TX      88-0687               MOTLEY RICE LLC
SIBLEY         ALTON L           NC      4:00-CV-184-H(3)       MOTLEY RICE LLC                             SOARES-HIRST   ANDREA M         RI      PC132101              MOTLEY RICE LLC
SIEGA          GUILIO & ANNE V   NJ      91-5140                MOTLEY RICE LLC                             SOLES          KENNETH T        NC      7:00-CV-244-BR(1)     MOTLEY RICE LLC

                                                                                                                                                                            Appendix A - 294
                                          Case 17-03105               Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                        Document Page 313 of 624
Claimant      Claimant          State                                                                   Claimant       Claimant          State
Last Name     First Name        Filed   Docket Number       Primary Plaintiff Counsel                   Last Name      First Name        Filed   Docket Number      Primary Plaintiff Counsel
SOLOMON       GEORGE            IL      89-2345             MOTLEY RICE LLC                             STOUT          GARY              CO      ADMIN              MOTLEY RICE LLC
SOLTIS        RAYMOND           IL      89-1227             MOTLEY RICE LLC                             STOUTENBERG    LORNE             TX      88-0687            MOTLEY RICE LLC
SONIER        ARTHUR            TX      88-0687             MOTLEY RICE LLC                             STRAIT         ALBERT B.         MS      S89-0618(L)        MOTLEY RICE LLC
SORENSON      BOYD              UT      010900863 AS        MOTLEY RICE LLC                             STRANGE        WILLIAM C         LA      57,036             MOTLEY RICE LLC
SOWDERS       EARNEST           WV      98-C-105K           MOTLEY RICE LLC                             STRATTON       BRENDA            GA      03VS058113         MOTLEY RICE LLC
SPALDING      EDWARD            MO      4:01CV01266SNL      MOTLEY RICE LLC                             STRATTON       SAMUEL E. LORET   MS      S89-0624(G)        MOTLEY RICE LLC
SPANGLER      CHARLES R         LA      26617               MOTLEY RICE LLC                             STRAVATO       ROBERT A          RI      PC133480           MOTLEY RICE LLC
SPARKS        ERNEST P          WV      14C705              MOTLEY RICE LLC                             STRAWN         HAROLD R          WV      98-C-105K          MOTLEY RICE LLC
SPEARS        MERLE             LA      27833               MOTLEY RICE LLC                             STREBAKOWSKI   SIGMUND           TX      88-0687            MOTLEY RICE LLC
SPENCE        PAUL              TX      88-0687             MOTLEY RICE LLC                             STRICKLAND     JOE               AR      CIV2000-085-2      MOTLEY RICE LLC
SPENCE        ROY L             LA      57,036              MOTLEY RICE LLC                             STRICKLEN      PAUL              WV      95-C-3049          MOTLEY RICE LLC
SPENCER       LYMAN L           UT      010900863AS         MOTLEY RICE LLC                             STRICKLEN      PAUL              WV      95-C-3063          MOTLEY RICE LLC
SPERLING      RICHARD           NJ      90-3424(AET)        MOTLEY RICE LLC                             STRINGER       BILLY D           CO      ADMIN              MOTLEY RICE LLC
SPIKER        ROBERT            OH      2000-04-1597        MOTLEY RICE LLC                             STRUBEL        RUDY R            CO      ADMIN              MOTLEY RICE LLC
SPIVEY        FLOYD J           TX      95-06562            MOTLEY RICE LLC                             STRUS          MICHAEL           TX      94-0838            MOTLEY RICE LLC
SPIVEY        LARRY J           GA      01VS014071D         MOTLEY RICE LLC                             STUMP          WEBSTER A.        WV      97-C-898           MOTLEY RICE LLC
SPRAGG        MARION J          WV      98-C-105K           MOTLEY RICE LLC                             STUONO         JOHN              NJ      90-824-JPG         MOTLEY RICE LLC
SPRING        VALENTINE         TX      88-0687             MOTLEY RICE LLC                             SUEDERICK      ERNEST            TX      88-0687            MOTLEY RICE LLC
SPROAT        JAMES             TX      88-0687             MOTLEY RICE LLC                             SULLINS        JAMES T           RI      PC20163934         MOTLEY RICE LLC
SPROUSE       EDWARD L.         MS      CI97-0105           MOTLEY RICE LLC                             SULLIVAN       GARY L            NC      4:00-CV-184-H(3)   MOTLEY RICE LLC
SPRUILL       JACK T            NC      2:00-CV-81-BO(2)    MOTLEY RICE LLC                             SULLIVAN       LEWIS H           NC      2:00-CV-81-BO(2)   MOTLEY RICE LLC
ST. AMANT     EDWARD W          RI      01-2997             MOTLEY RICE LLC                             SULLIVAN       RALLIE LEE SR.    TX      95-06563           MOTLEY RICE LLC
STAAB         VIRGIL            GA      01VS013207D         MOTLEY RICE LLC                             SULLIVAN       WILLIAM           TX      88-0687            MOTLEY RICE LLC
STAGNER       ARNOLD B.         MS      S89-0625(B)         MOTLEY RICE LLC                             SUMMITT        BILLY R           GA      00VS012738D        MOTLEY RICE LLC
STALLINGS     JAMES E           NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC                             SUNDBERG       LAWRENCE          MS      S89-0260(G)        MOTLEY RICE LLC
STALLS        BOBBY G           NC      2:00-CV-81-BO(2)    MOTLEY RICE LLC                             SUTPHIN        WILLIAM           OH      2001CV01831        MOTLEY RICE LLC
STAMBAUGH     JAMES E           KY      89-134              MOTLEY RICE LLC                             SUTTER         MICHAEL D         OH      A0801891           MOTLEY RICE LLC
STANDIFER     JAMES             GA      03VS047973          MOTLEY RICE LLC                             SUTTON         KATIE L. L        MS      CI97-0105          MOTLEY RICE LLC
STANDIFER     LEE R             LA      2001-8794           MOTLEY RICE LLC                             SWAIN          WILLIAM W         NC      2:00-CV-81-BO(2)   MOTLEY RICE LLC
STANHOPE      LLOYD E           WV      98-C-105K           MOTLEY RICE LLC                             SWANN          TRUMAN            WV      ADMIN              MOTLEY RICE LLC
STANKOVIC     PETER             TX      88-0687             MOTLEY RICE LLC                             SWANSON        ARNOLD V EAGLE    MS      S89-0626(L)        MOTLEY RICE LLC
STANLEY       FRANKEY W         GA      00VS010284D         MOTLEY RICE LLC                             SWEARINGEN     ORVILLE           MS      S89-0632 (G)       MOTLEY RICE LLC
STANLEY       ROBERT L          OH      01CI182             MOTLEY RICE LLC                             SWEEZY         WILLIAM H.        MS      S89-0618(L)        MOTLEY RICE LLC
STANWAY       MICHAEL           TX      88-0687             MOTLEY RICE LLC                             SWENA          WILLIAM           NV      ADMIN              MOTLEY RICE LLC
STAPLETON     JOHN              OH      01PI-850            MOTLEY RICE LLC                             SWIGER         BERNARD WAYNE V   WV      92-C-1789          MOTLEY RICE LLC
STAPLETON     PHILLIP           OH      01PI-850            MOTLEY RICE LLC                             SWYRIPA        PETER             TX      88-0687            MOTLEY RICE LLC
STARKEY       JAMES H           WV      14C1942             MOTLEY RICE LLC                             SZANTAI        FRANK V EAGLE P   MS      S89-0626(L)        MOTLEY RICE LLC
STATEN        FREDDIE P         LA      27833               MOTLEY RICE LLC                             SZOGI          JOHN              TX      88-0687            MOTLEY RICE LLC
STATES        CHARLES           OH      01-CV-00853         MOTLEY RICE LLC                             TACKETT        GEORGE W          WV      95-C-134           MOTLEY RICE LLC
STAUBLE       GEORGE J          NJ      L-001806-03         MOTLEY RICE LLC                             TAMANAHA       MASATO            GA      01VS014919D        MOTLEY RICE LLC
STAUFFER      HARRY             OH      CV20060770          MOTLEY RICE LLC                             TAMBER         JOHN T.           MS      S89-0621(B)        MOTLEY RICE LLC
STEBBINS      DANIEL R          OH      ADMIN               MOTLEY RICE LLC                             TAMBLING       WILLIAM           TX      88-0687            MOTLEY RICE LLC
STEED         CHARLES E         MO      4:00CV00215ERW      MOTLEY RICE LLC                             TANAKA         CURTIS            GA      ADMIN              MOTLEY RICE LLC
STEENHUISEN   PAUL              TX      88-0687             MOTLEY RICE LLC                             TANGNEY        EDWIN             IL      90-2334            MOTLEY RICE LLC
STEIN         DONALD            IL      90-2042             MOTLEY RICE LLC                             TANNER         EVERETT           LA      97-5290            MOTLEY RICE LLC
STENSON       AVERY             TX      88-0687             MOTLEY RICE LLC                             TARPLEY        DAVID             GA      2004VS067227D      MOTLEY RICE LLC
STEPHENS      JAMES B           NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC                             TATARYN        NICHOLAS          MS      S89-6020(G)        MOTLEY RICE LLC
STEPHENSON    HARRY             MS      S89-0626(L)         MOTLEY RICE LLC                             TATE           BOBBY             NC      3:99CV22-T         MOTLEY RICE LLC
STEPHENSON    JOHN              MS      S89-0627(W)         MOTLEY RICE LLC                             TATSUTANI      THOMAS            GA      00VS012739D        MOTLEY RICE LLC
STEPHENSON    VERNON            RI      064590              MOTLEY RICE LLC                             TAUBER         ERNEST            TX      88-0687            MOTLEY RICE LLC
STEPHENSON    VERNON            WY      32158               MOTLEY RICE LLC                             TAYLOR         DAN               AR      CIV2000-872-2      MOTLEY RICE LLC
STERN         CARL              TX      88-0687             MOTLEY RICE LLC                             TAYLOR         DARRELL B         WV      95-C-3049          MOTLEY RICE LLC
STEVENS       CARSON B          WV      01-C-3833           MOTLEY RICE LLC                             TAYLOR         DARRELL B.        WV      95-C-3139          MOTLEY RICE LLC
STEVENS       JAMES E           OH      04PI371             MOTLEY RICE LLC                             TAYLOR         DENNIS            TX      88-0687            MOTLEY RICE LLC
STEVENS       PAUL              MS      S89-0632 (G)        MOTLEY RICE LLC                             TAYLOR         EDWIN E           UT      010900863AS        MOTLEY RICE LLC
STEVENSON     ROY V AMCHEM PR   TX      94-0838             MOTLEY RICE LLC                             TAYLOR         FRANKLIN          TX      88-0687            MOTLEY RICE LLC
STEWARD       CLEVELAND         WV      01-C-4047           MOTLEY RICE LLC                             TAYLOR         JACK B            UT      010900863AS        MOTLEY RICE LLC
STEWARD       HOWARD C          MO      03201396            MOTLEY RICE LLC                             TAYLOR         JAMES             GA      2004VS071993D      MOTLEY RICE LLC
STEWARD       WILLIE            AR      CIV2000-085-2       MOTLEY RICE LLC                             TAYLOR         JAMES H           GA      00VS006283D        MOTLEY RICE LLC
STEWART       CHARLES           AR      CIV2000-872-2       MOTLEY RICE LLC                             TAYLOR         JOSEPH D          VA      003CL1200072200    MOTLEY RICE LLC
STEWART       CHESTER R         RI      2001-2696           MOTLEY RICE LLC                             TAYLOR         LINZY C           MS      S89-0633 (B)       MOTLEY RICE LLC
STEWART       DELMAR            LA      27833               MOTLEY RICE LLC                             TAYLOR         RAY               WV      02-C-14            MOTLEY RICE LLC
STEWART       HARPER C          AZ      CIV'002023PHXROS    MOTLEY RICE LLC                             TAYLOR         RAYMOND L         TX      DV98-09764-G       MOTLEY RICE LLC
STEWART       JAMES H           LA      57,036              MOTLEY RICE LLC                             TAYLOR         RONNIE G          NC      4:00-CV-185-H(4)   MOTLEY RICE LLC
STEWART       RICHARD R         MS      S89-0626(L)         MOTLEY RICE LLC                             TAYLOR         RUBY J            FL      0001850327         MOTLEY RICE LLC
STEWART       ROBERT            UT      010900863 AS        MOTLEY RICE LLC                             TAYLOR         TERRY G           WV      98-C-105K          MOTLEY RICE LLC
STEWART       ROGER             GA      2003VS056046        MOTLEY RICE LLC                             TAYLOR         TROY              OH      CV2001040735       MOTLEY RICE LLC
STINERT       JOSEPH V EAGLE    MS      S89-0626(L)         MOTLEY RICE LLC                             TAYLOR         WILBURN C         TX      DV98-9769          MOTLEY RICE LLC
STINSON       BOBBY G           MS      174646              MOTLEY RICE LLC                             TAYLOR         WILLIAM B         UT      010900863 AS       MOTLEY RICE LLC
STOBY         FLOYD             TX      88-0687             MOTLEY RICE LLC                             TAYLOR         WILLIE A          AL      174660             MOTLEY RICE LLC
STOCK         HENRY & BETTY V   MS      S89-0626(L)         MOTLEY RICE LLC                             TEAGUE         ALTON D           LA      57,036             MOTLEY RICE LLC
STOKES        DAVID             WV      01-C-4093           MOTLEY RICE LLC                             TEAGUE         KENNETH E         SC      05CP101683         MOTLEY RICE LLC
STOKES        GAIL M            GA      03VS058114          MOTLEY RICE LLC                             TEETERS        JOHN              WV      98-C-266K          MOTLEY RICE LLC
STONE         LEONARD           GA      03CVS050727         MOTLEY RICE LLC                             TEPE           LAWRENCE J        OH      CV2001030663       MOTLEY RICE LLC
STORER        THOMAS            TX      88-0687             MOTLEY RICE LLC                             TERADA         SEIJI             GA      00VS012739D        MOTLEY RICE LLC
STOTESBURY    EDWARD L          NC      2:00-CV-81-BO(2)    MOTLEY RICE LLC                             TERRELL        BILLY L           OK      ADMIN              MOTLEY RICE LLC

                                                                                                                                                                      Appendix A - 295
                                          Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                           Document Page 314 of 624
Claimant      Claimant          State                                                                      Claimant     Claimant          State
Last Name     First Name        Filed   Docket Number          Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number       Primary Plaintiff Counsel
TERRILL       CHARLES           IA      CLA70                  MOTLEY RICE LLC                             TRIPLET      LAWRENCE D        LA      57,036              MOTLEY RICE LLC
TERRY         JAMES E           AR      CV-2002-0379-4         MOTLEY RICE LLC                             TRIPP        JIMMIE D          LA      57,036              MOTLEY RICE LLC
TESCHNER      HAROLD            IL      88-2348                MOTLEY RICE LLC                             TRIPP        SAMUEL W          NC      4:00-CV-185-H(4)    MOTLEY RICE LLC
THIELEN       WILLIAM           GA      01VS013207D            MOTLEY RICE LLC                             TROTTER      ORVILLE           TX      88-0687             MOTLEY RICE LLC
THIERHEIMER   TERRANCE V PITT   TX      1:86MC-456             MOTLEY RICE LLC                             TROY         SAMUEL            NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC
THOMAS        ALBERT            OH      01-CV-00853            MOTLEY RICE LLC                             TRUDEAU      ROBERT J          RI      PC 02-5333          MOTLEY RICE LLC
THOMAS        AMES              MS      S89-0618(L)            MOTLEY RICE LLC                             TRUDEL       LOUIS             TX      88-0687             MOTLEY RICE LLC
THOMAS        AMES              MS      S89-0632 (G)           MOTLEY RICE LLC                             TRUESDALE    WILLIS            NJ      91-5148             MOTLEY RICE LLC
THOMAS        AMOS J            TX      67-192079-02           MOTLEY RICE LLC                             TRUJILLO     JOE A             CO      ADMIN               MOTLEY RICE LLC
THOMAS        EDDIE J           MO      ADMIN                  MOTLEY RICE LLC                             TRUPIANO     SAM               MI      01-116099           MOTLEY RICE LLC
THOMAS        ELIGA J           AL      174663                 MOTLEY RICE LLC                             TRYBURSKI    LESLIE            NY      10766703            MOTLEY RICE LLC
THOMAS        EUGENE D          LA      26617                  MOTLEY RICE LLC                             TSUDA        GEORGE            GA      00VS012730D         MOTLEY RICE LLC
THOMAS        FRANK             MS      S89-0618(L)            MOTLEY RICE LLC                             TUCKER       CHARLES           LA      27833               MOTLEY RICE LLC
THOMAS        FRANK D           WV      98-C-105K              MOTLEY RICE LLC                             TUCKER       CHARLIE L         OH      CV2001040735        MOTLEY RICE LLC
THOMAS        HOWARD D          WV      95-C-181               MOTLEY RICE LLC                             TUCKER       EDDIE             NC      3:99CV22-T          MOTLEY RICE LLC
THOMAS        JACK L            WV      98-C-105K              MOTLEY RICE LLC                             TUCKER       PATRICK           TX      88-0687             MOTLEY RICE LLC
THOMAS        JAMES L           MS      CI97-0105              MOTLEY RICE LLC                             TUCKER       PAUL              OH      2001CV01831         MOTLEY RICE LLC
THOMAS        JERRY W           LA      26617                  MOTLEY RICE LLC                             TUCKER       ROBERT            MS      S89-0260(G)         MOTLEY RICE LLC
THOMAS        JOSEPH            GA      04VS067899D            MOTLEY RICE LLC                             TUCKETT      JAMES A           UT      010900863 AS        MOTLEY RICE LLC
THOMAS        LARRY D           WV      01-C-4067              MOTLEY RICE LLC                             TULLY        ROBERT M          SC      ADMIN               MOTLEY RICE LLC
THOMAS        LEWIS             TX      88-0687                MOTLEY RICE LLC                             TURCOTTE     MAURICE           TX      88-0687             MOTLEY RICE LLC
THOMAS        LONICE E          NC      4:00-CV-184-H(3)       MOTLEY RICE LLC                             TURNER       GEORGE            TX      88-0687             MOTLEY RICE LLC
THOMAS        SIDNEY B          NC      7:00-CV-245-F(1)       MOTLEY RICE LLC                             TURNER       HENRY             MS      S92-0313(L)         MOTLEY RICE LLC
THOMAS        THELDO            LA      97-5290                MOTLEY RICE LLC                             TURNER       HENRY R           FL      0001850327          MOTLEY RICE LLC
THOMASON      DAVID             GA      ADMIN                  MOTLEY RICE LLC                             TURNER       JACKIE            AR      CIV2000-872-2       MOTLEY RICE LLC
THOMASON      DENVIL            AR      CIV2000-872-2          MOTLEY RICE LLC                             TURNER       JAMES C           LA      91847               MOTLEY RICE LLC
THOMLINSON    MERLYN            UT      010900863AS            MOTLEY RICE LLC                             TURNER       NEAL F            GA      05EV000058D         MOTLEY RICE LLC
THOMPSON      BARBARA S         WV      01-C-3878              MOTLEY RICE LLC                             TURNER       RICHARD           AZ      CIV98-0948PHXROS    MOTLEY RICE LLC
THOMPSON      GEORGE G          LA      00000060446            MOTLEY RICE LLC                             TURPIN       CLARENCE          UT      010900863AS         MOTLEY RICE LLC
THOMPSON      JAMES             GA      04VS067226D            MOTLEY RICE LLC                             TUSVELD      ROBERT            NJ      91-5148             MOTLEY RICE LLC
THOMPSON      JOHNNIE L         LA      57,036                 MOTLEY RICE LLC                             TYLER        RAYMOND L         NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC
THOMPSON      JOSEPH A          NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             TYLER        WILLARD A         LA      57,036              MOTLEY RICE LLC
THOMPSON      MATTHEW           NJ      91-5140                MOTLEY RICE LLC                             TYNDALL      RONALD W          TX      153-162075-95       MOTLEY RICE LLC
THOMPSON      RM                WV      01-C-4093              MOTLEY RICE LLC                             TYNES        JAMES ELMER       TX      95-07518            MOTLEY RICE LLC
THOMPSON      RANDOLPH          WV      01-C-4093              MOTLEY RICE LLC                             TYREE        MARION D          WV      01-C-4067           MOTLEY RICE LLC
THOMPSON      SCOTT E           OH      215-CIV-01             MOTLEY RICE LLC                             TYREE        MARSHALL L        WV      01-C-4067           MOTLEY RICE LLC
THOMPSON      SHEILA            AR      CIV2000-872-2          MOTLEY RICE LLC                             TYSKOW       HENRY             TX      88-0687             MOTLEY RICE LLC
THOMPSON      TERRELL           LA      57,036                 MOTLEY RICE LLC                             UCHIMURA     NEAL              GA      00VS012730D         MOTLEY RICE LLC
THOMPSON      VK                LA      97-5306                MOTLEY RICE LLC                             UMBARGER     LEWIS M           WV      01-C-3878           MOTLEY RICE LLC
THOMPSON      WILLIAM R         MD      6198                   MOTLEY RICE LLC                             UNRUH        GENEVA I          GA      01VS014170D         MOTLEY RICE LLC
THORNAL       CORNELIUS         SC      139541                 MOTLEY RICE LLC                             UNUTOA       WILLIAM           GA      00VS012730D         MOTLEY RICE LLC
THORNTON      EARL              GA      04VS065924D            MOTLEY RICE LLC                             UREN         FRANKLIN J        GA      2004VS068523D       MOTLEY RICE LLC
THORNTON      JACKIE            GA      04VS068124D            MOTLEY RICE LLC                             VALDEZ       BEN G             CO      ADMIN               MOTLEY RICE LLC
THORNTON      JAMES W           WV      16C398                 MOTLEY RICE LLC                             VALENTINE    ROBERT E          OH      01CI182             MOTLEY RICE LLC
THORNTON      KENNETH D         NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC                             VALENZA      LEONARD V         NJ      L6702-94AS          MOTLEY RICE LLC
THURGAR       PAUL              TX      88-0687                MOTLEY RICE LLC                             VALLERY      AMOS              LA      97-5290             MOTLEY RICE LLC
TIILI         DAVID             TX      88-0687                MOTLEY RICE LLC                             VALLETTA     MARY J            RI      PC041072            MOTLEY RICE LLC
TILLMAN       SAM L             IN      49D02-9601-MI-01-608   MOTLEY RICE LLC                             VALVO        RICHARD           WV      98-C-105K           MOTLEY RICE LLC
TIMMONS       WADE H            LA      57,036                 MOTLEY RICE LLC                             VAN DYNE     KENNETH           WV      98-C-105K           MOTLEY RICE LLC
TINDALL       GARY L            WV      16C1118                MOTLEY RICE LLC                             VAN FOSSEN   ANN               IA      LACV129487          MOTLEY RICE LLC
TIPTON        STANLEY C         OH      CV2001040735           MOTLEY RICE LLC                             VANDEL       JULES             MS      S89-6020(G)         MOTLEY RICE LLC
TITMAS        GEORGE            MS      S89-0614(L)            MOTLEY RICE LLC                             VANDERLEER   JOHANNES          MS      S89-0626(L)         MOTLEY RICE LLC
TIZZOLINO     FRANK J           NJ      L-007826-02            MOTLEY RICE LLC                             VANDERWAL    JOHN              OH      104CV20003          MOTLEY RICE LLC
TKACHUK       JERRY             TX      88-0687                MOTLEY RICE LLC                             VANDEUSEN    LAWRENCE          NJ      L-8796-02AS         MOTLEY RICE LLC
TODD          ROBERT            AR      CIV2000-872-2          MOTLEY RICE LLC                             VANERKA      JOSEPH A.         MS      S89-0618(L)         MOTLEY RICE LLC
TOLLIVER      HERBERT R         TX      153-176814-99          MOTLEY RICE LLC                             VANTREIGHT   ROBERT            TX      88-0687             MOTLEY RICE LLC
TOMLINSON     BILL E            OH      215-CIV-01             MOTLEY RICE LLC                             VARGO        JOHN C            WV      01-C-4047           MOTLEY RICE LLC
TOMPKINS      BOBBY L           SC      91-CP-10-5419          MOTLEY RICE LLC                             VARNEY       FRED & BETTY V    MS      S89-0260(G)         MOTLEY RICE LLC
TOMS          JOHNNY R          LA      57,036                 MOTLEY RICE LLC                             VARNEY       FRED V AMCHEM P   TX      88-0687             MOTLEY RICE LLC
TOMS          MELVIN D          LA      57,036                 MOTLEY RICE LLC                             VASSILIOS    LUCY              NJ      91-1605(JCL)        MOTLEY RICE LLC
TOONE         GEORGE            UT      010900863 AS           MOTLEY RICE LLC                             VAUGHN       BOOKER            WV      98-C-105K           MOTLEY RICE LLC
TOOTLE        FRANCIS L         WV      98-C-105K              MOTLEY RICE LLC                             VAUGHN       DENIAL            IL      88-2348             MOTLEY RICE LLC
TOPPIN        DURWOOD B         WV      01-C-4047              MOTLEY RICE LLC                             VENABLE      IRA T             TX      153-187163-01       MOTLEY RICE LLC
TORREJON      JOSEPH            AZ      CV 95-479              MOTLEY RICE LLC                             VENABLE      IRA T             TX      DV98-9769           MOTLEY RICE LLC
TORTONESI     JOSEPH            MI      01-115994              MOTLEY RICE LLC                             VENNE        ALBERT            TX      88-0687             MOTLEY RICE LLC
TOUREENE      WILLIAM           MS      S89-0618(L)            MOTLEY RICE LLC                             VENTERS      ERNEST A.         MS      S89-0618(L)         MOTLEY RICE LLC
TOWARD        BRENDA A          AR      CIV2000-872-2          MOTLEY RICE LLC                             VERCHER      JOHN C            LA      57,036              MOTLEY RICE LLC
TOWNSEND      ARTHUR R          NC      7:00-CV-245-F(1)       MOTLEY RICE LLC                             VERNON       JESSE J           GA      00VS000426D         MOTLEY RICE LLC
TOWNSEND      GARRY             TX      88-0687                MOTLEY RICE LLC                             VERTICCHIO   ELIO              TX      88-0687             MOTLEY RICE LLC
TOWNZEN       KENNETH           GA      2004VS067250D          MOTLEY RICE LLC                             VICKERS      JOSEPH            RI      PC20172598          MOTLEY RICE LLC
TRACY         AMOS P            MS      ADMIN                  MOTLEY RICE LLC                             VIDAL        CYRILLE           TX      88-0687             MOTLEY RICE LLC
TRAFFORD      ELMER             TX      88-0687                MOTLEY RICE LLC                             VIENS        ROGER F           RI      01-1883             MOTLEY RICE LLC
TRAUTMAN      DENNIS            TX      88-0687                MOTLEY RICE LLC                             VIERK        RICHARD H         MI      01-120212           MOTLEY RICE LLC
TREADWAY      SHIRLEY E         WV      17C920                 MOTLEY RICE LLC                             VIGLIOTTI    DAVID             RI      PC20172727          MOTLEY RICE LLC
TREMAYNE      BRENDA G          LA      60433                  MOTLEY RICE LLC                             VILLENEUVE   LEONARD           TX      88-0687             MOTLEY RICE LLC
TREVINO       RICHARD F         TX      95-43911               MOTLEY RICE LLC                             VINCENT      FLOYD             GA      2004VS067224D       MOTLEY RICE LLC

                                                                                                                                                                        Appendix A - 296
                                         Case 17-03105                 Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                         Document Page 315 of 624
Claimant     Claimant          State                                                                     Claimant       Claimant          State
Last Name    First Name        Filed   Docket Number         Primary Plaintiff Counsel                   Last Name      First Name        Filed   Docket Number          Primary Plaintiff Counsel
VINSON       RAYMOND           OH      01PI-850              MOTLEY RICE LLC                             WEBER          FREDA             MS      S88-0642(B)            MOTLEY RICE LLC
VISCANA      EDWARD            NJ      93-124                MOTLEY RICE LLC                             WEBSTER        JOSEPH E          MS      S89-0624(G)            MOTLEY RICE LLC
VOGEL        JACK              MS      S89-0632 (G)          MOTLEY RICE LLC                             WEEKS          JAMES L           UT      010908004              MOTLEY RICE LLC
VOLKMAN      BRUCE S           GA      00VS005537D           MOTLEY RICE LLC                             WEEKS          JOHN              TX      88-0687                MOTLEY RICE LLC
VOLLMER      LAWRENCE D        LA      57,036                MOTLEY RICE LLC                             WEILER         PATRICK           TX      88-0687                MOTLEY RICE LLC
VOORHEES     ROGER             AZ      CIV-00-0642-PCT-EHC   MOTLEY RICE LLC                             WEINER         ABRAHAM & GEMMA   NJ      L 9197 94              MOTLEY RICE LLC
VOSBURG      MARION            AZ      CIV-00-1326-PHX-LOA   MOTLEY RICE LLC                             WEISENBERGER   NEIL & PATRICIA   MS      S89-0260(G)            MOTLEY RICE LLC
VOSE         BOB               AZ      CIV93244-TUCJMR       MOTLEY RICE LLC                             WELCH          HARRY             OH      00PL249                MOTLEY RICE LLC
VOSNOS       STEVE J           UT      010908007             MOTLEY RICE LLC                             WELCH          WILLIAM           WV      97-C-898               MOTLEY RICE LLC
VOUT         ROBERT            TX      88-0687               MOTLEY RICE LLC                             WELLMAN        DELANEY P         WV      16C1018                MOTLEY RICE LLC
WADDINGHAM   BRIAN             TX      88-0687               MOTLEY RICE LLC                             WELLS          DELMER            OH      CV2001040736           MOTLEY RICE LLC
WADE         GEORGE T          WV      01-C-4047             MOTLEY RICE LLC                             WELLS          EDWARD E          OH      CV2001040736           MOTLEY RICE LLC
WADE         GEORGE T          RI      PC20140777            MOTLEY RICE LLC                             WELLS          JAMES F           MS      S89-0626(L)            MOTLEY RICE LLC
WADE         JOHNNIE           LA      97-5292               MOTLEY RICE LLC                             WENTWORTH      CHARLES J         GA      04VS068422D            MOTLEY RICE LLC
WAGGONER     LE                LA      57,036                MOTLEY RICE LLC                             WESLEY         JOHN              TX      88-0687                MOTLEY RICE LLC
WAGGONER     MILTON J          OH      CV2001040736          MOTLEY RICE LLC                             WESTFALL       JOHN A            MS      S89-0614(L)            MOTLEY RICE LLC
WAGONER      CP                LA      97-5290               MOTLEY RICE LLC                             WESTMAN        WILLIAM           TX      88-0687                MOTLEY RICE LLC
WAITES       GILBERT           MS      CI-2002-006-AS        MOTLEY RICE LLC                             WEYLAND        ROSS              UT      010908003              MOTLEY RICE LLC
WALDEN       HERBERT W         WV      01-C-4067             MOTLEY RICE LLC                             WHATLEY        DAVID E. JR.      MS      S89-0618(L)            MOTLEY RICE LLC
WALK         ERWIN             TX      88-0687               MOTLEY RICE LLC                             WHEELER        GARFIELD          WV      95-C-3049              MOTLEY RICE LLC
WALKER       ARLO A            TX      DV98-09766-D          MOTLEY RICE LLC                             WHEELER        GARFIELD          WV      95-C-3064              MOTLEY RICE LLC
WALKER       DARRELL & LILLI   MS      S89-0260(G)           MOTLEY RICE LLC                             WHISENANT      WILLIAM H.        MS      S89-0618(L)            MOTLEY RICE LLC
WALKER       DENNIS            TX      88-0687               MOTLEY RICE LLC                             WHITAKER       DOUGLAS J         GA      11SV0128               MOTLEY RICE LLC
WALKER       JOHNNY L          LA      97-5309               MOTLEY RICE LLC                             WHITAKER       STEVEN P          MO      ADMIN                  MOTLEY RICE LLC
WALKER       JOSEPH M          NC      4:00-CV-184-H(3)      MOTLEY RICE LLC                             WHITE          HOUSTON D         NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
WALKER       PETER             TX      88-0687               MOTLEY RICE LLC                             WHITE          JAY H             NC      2:00-CV-77-BO(2)       MOTLEY RICE LLC
WALKER       RAY L             WV      98-C-266K             MOTLEY RICE LLC                             WHITE          JESSE J           WV      98-C-105K              MOTLEY RICE LLC
WALKER       ROBERT H          NC      7:00-CV-244-BR(1)     MOTLEY RICE LLC                             WHITE          LARRY             AR      CIV01-425-3            MOTLEY RICE LLC
WALKER       SADIE & JIMMIE    MS      91-5187(2)            MOTLEY RICE LLC                             WHITE          LAWRENCE          LA      97-5290                MOTLEY RICE LLC
WALKUP       KENNY             OH      2001CV01831           MOTLEY RICE LLC                             WHITE          MICHAEL D         OH      CV2001040736           MOTLEY RICE LLC
WALLACE      JAMES D           LA      57,036                MOTLEY RICE LLC                             WHITE          OLEN J            WV      10C2061                MOTLEY RICE LLC
WALLACE      JOHN              LA      57,036                MOTLEY RICE LLC                             WHITE          PHILLIP C         NC      7:00-CV-244-BR(1)      MOTLEY RICE LLC
WALLACE      JOHN              WV      98-C-105K             MOTLEY RICE LLC                             WHITE          RAYMOND D         GA      2008EV004558D          MOTLEY RICE LLC
WALLACE      MARVIN            LA      57,036                MOTLEY RICE LLC                             WHITE          ROBERT H          WV      98-C-105K              MOTLEY RICE LLC
WALLER       ALBERT            AR      CIV2000-872-2         MOTLEY RICE LLC                             WHITE          ROBERT L          MS      91-5187(2)             MOTLEY RICE LLC
WALLER       BOBBY             WV      95-C-134              MOTLEY RICE LLC                             WHITE          SAVANNAH          MS      S89-0632 (G)           MOTLEY RICE LLC
WALLS        BENJAMIN T        GA      01VS014106D           MOTLEY RICE LLC                             WHITE          VERNON            TX      88-0687                MOTLEY RICE LLC
WALSH        ED (EDWARD)       TX      88-0687               MOTLEY RICE LLC                             WHITE          WILLIAM E         MS      ADMIN                  MOTLEY RICE LLC
WALSH        HENRY & RAMONA    NJ      91-5148               MOTLEY RICE LLC                             WHITEHEAD      HOMER             OH      01PI-850               MOTLEY RICE LLC
WALSWORTH    PATRICIA          LA      26617                 MOTLEY RICE LLC                             WHITLEY        HOWARD H          LA      57,036                 MOTLEY RICE LLC
WALSWORTH    SHELBY E          LA      26617                 MOTLEY RICE LLC                             WHITLOCK       ALLEN J           LA      97-5290                MOTLEY RICE LLC
WALTERS      ARTHUR            IL      89-3158               MOTLEY RICE LLC                             WHITLOCK       DELLAS M          TX      153-176077-98          MOTLEY RICE LLC
WALTERS      EDDY              AR      CIV2000-085-2         MOTLEY RICE LLC                             WHITLOW        HENRY D           OH      02CV1189               MOTLEY RICE LLC
WALTERS      JAMES             OH      02 CV 00151           MOTLEY RICE LLC                             WHITMAN        ALBERT B          LA      26617                  MOTLEY RICE LLC
WALTERS      JOSEPH            IL      89-3158               MOTLEY RICE LLC                             WHITNEY        GARTH M           UT      010900863 AS           MOTLEY RICE LLC
WALTERS      LENUE W           NC      7:00-CV-244-BR(1)     MOTLEY RICE LLC                             WHITT          DONALD            AZ      CV00-195PHXVAM         MOTLEY RICE LLC
WALTMAN      WORTHAM           GA      03VS055527            MOTLEY RICE LLC                             WHITTINGTON    JAMES E           LA      97-5306                MOTLEY RICE LLC
WARD         FRANCIS G         NC      2:00-CV-81-BO(2)      MOTLEY RICE LLC                             WHITTLES       JESSE             TX      88-0687                MOTLEY RICE LLC
WARD         NELDA E           TN      15C1331               MOTLEY RICE LLC                             WICKHORST      GEORGE            IN      49D02-9601-MI-01-392   MOTLEY RICE LLC
WARE         RAYMOND A         FL      99-00064-CA           MOTLEY RICE LLC                             WICKLINE       MICHAEL W         WV      01-C-3878              MOTLEY RICE LLC
WARLOCK      STEPHEN L.        MS      S89-0623(W)           MOTLEY RICE LLC                             WIELBRUDA      LEON              OH      01-CV-00853            MOTLEY RICE LLC
WARNER       JOSEPH D          LA      97-5290               MOTLEY RICE LLC                             WILBERG        ROBERT            TX      88-0687                MOTLEY RICE LLC
WARREN       BARRY W           GA      01VS014089D           MOTLEY RICE LLC                             WILBURN        CHARLES           WV      98-C-266K              MOTLEY RICE LLC
WASHBURN     LESLIE            IL      88-2348               MOTLEY RICE LLC                             WILDER         ELWOOD S          NC      4:00-CV-185-H(4)       MOTLEY RICE LLC
WATERS       WILLIAM           AR      CIV2000-872-2         MOTLEY RICE LLC                             WILEY          HARLEY            WV      ADMIN                  MOTLEY RICE LLC
WATKINS      JAMES E           LA      57,036                MOTLEY RICE LLC                             WILKES         WILLIAM           TX      88-0687                MOTLEY RICE LLC
WATSON       ARCHIE C          NC      7:00-CV-244-BR(1)     MOTLEY RICE LLC                             WILLADSEN      ARNOLD V AMATEX   NJ      91-1402(AJL)           MOTLEY RICE LLC
WATSON       DAVID             TX      88-0687               MOTLEY RICE LLC                             WILLEMSEN      GERARD            TX      88-0687                MOTLEY RICE LLC
WATSON       MELVIN R          WV      98-C-105K             MOTLEY RICE LLC                             WILLIAMS       BENJAMIN          MI      01-118274NP            MOTLEY RICE LLC
WATSON       ROBERT            TX      88-0687               MOTLEY RICE LLC                             WILLIAMS       BOBBY R           GA      01VS014112D            MOTLEY RICE LLC
WATSON       STANLEY           AR      CIV2000-872-2         MOTLEY RICE LLC                             WILLIAMS       CHARLES E         TX      95-43877               MOTLEY RICE LLC
WATSON       TIMOTHY A         WV      01-C-4093             MOTLEY RICE LLC                             WILLIAMS       CLEO M            TX      153-188341-01          MOTLEY RICE LLC
WATT         WILLIAM           TX      88-0687               MOTLEY RICE LLC                             WILLIAMS       DAVID             LA      02-8322                MOTLEY RICE LLC
WATTERSON    ODUS M.           MS      S89-0622(L)           MOTLEY RICE LLC                             WILLIAMS       DAVID             LA      2002-16985             MOTLEY RICE LLC
WATTS        REGINALD & MARG   MS      S89-0260(G)           MOTLEY RICE LLC                             WILLIAMS       FLORENCE          AR      CIV2000-872-2          MOTLEY RICE LLC
WATTS        THOMAS E          AL      ADMIN                 MOTLEY RICE LLC                             WILLIAMS       FREDERICK C       RI      PC-02-0586             MOTLEY RICE LLC
WATTS        WALTER            FL      0001850327            MOTLEY RICE LLC                             WILLIAMS       GLENN E           OH      215-CIV-01             MOTLEY RICE LLC
WATTS        WILLIE L          MS      91-5187(2)            MOTLEY RICE LLC                             WILLIAMS       GROVER G          NC      2:00-CV-81-BO(2)       MOTLEY RICE LLC
WEBB         ALLEN S           UT      050904584             MOTLEY RICE LLC                             WILLIAMS       HAZEL             MS      S89-0632 (G)           MOTLEY RICE LLC
WEBB         GEORGE W          WV      95-C-134              MOTLEY RICE LLC                             WILLIAMS       HOWARD O          MS      CI970077AS             MOTLEY RICE LLC
WEBB         JAMES A           NC      7:00-CV-244-BR(1)     MOTLEY RICE LLC                             WILLIAMS       JAMES             TX      E-0144510              MOTLEY RICE LLC
WEBB         NORMAN            NY      10766703              MOTLEY RICE LLC                             WILLIAMS       JAMES C           LA      445835                 MOTLEY RICE LLC
WEBB         THOMAS M          TX      88-0687               MOTLEY RICE LLC                             WILLIAMS       JESSIE            MS      CI97-0105              MOTLEY RICE LLC
WEBB         WAYNE T           OH      215-CIV-01            MOTLEY RICE LLC                             WILLIAMS       JOHN H            NC      4:00-CV-184-H(3)       MOTLEY RICE LLC
WEBER        CLAUDE            MS      S89-0260(G)           MOTLEY RICE LLC                             WILLIAMS       JOHN H            TX      DV98-09802-G           MOTLEY RICE LLC
WEBER        EDWARD            OH      02 CV 00151           MOTLEY RICE LLC                             WILLIAMS       JOHN R            LA      26617                  MOTLEY RICE LLC

                                                                                                                                                                           Appendix A - 297
                                         Case 17-03105               Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                       Document Page 316 of 624
Claimant     Claimant          State                                                                   Claimant     Claimant          State
Last Name    First Name        Filed   Docket Number       Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number         Primary Plaintiff Counsel
WILLIAMS     JOHN W            OH      CV2001071478        MOTLEY RICE LLC                             WYNN         STANTON J. V EA   MS      S89-0626(L)           MOTLEY RICE LLC
WILLIAMS     LEO E             MD      24X02000960         MOTLEY RICE LLC                             WYRICK       JAMES V           WV      01-C-3878             MOTLEY RICE LLC
WILLIAMS     LEON              NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC                             YAMASHITA    GEORGE            GA      00VS012739D           MOTLEY RICE LLC
WILLIAMS     LISTON M          NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC                             YANNITTI     DONALD            OH      01-CV-00853           MOTLEY RICE LLC
WILLIAMS     NOAH R            WV      98-C-105K           MOTLEY RICE LLC                             YARBER       NORMAN K          GA      04VS067223D           MOTLEY RICE LLC
WILLIAMS     PATRICK           TX      88-0687             MOTLEY RICE LLC                             YARBOROUGH   CARL F            NC      7:00-CV-244-BR(1)     MOTLEY RICE LLC
WILLIAMS     PHILIP B. & TRU   MS      S89-0626(L)         MOTLEY RICE LLC                             YARBROUGH    AUBREY            AZ      93-0779-PHX-RCB       MOTLEY RICE LLC
WILLIAMS     RICHARD J         UT      010907460           MOTLEY RICE LLC                             YATES        GENEVA B          WV      01-C-3878             MOTLEY RICE LLC
WILLIAMS     ROBBY             GA      ADMIN               MOTLEY RICE LLC                             YATES        MARVIN P          WV      01-C-3878             MOTLEY RICE LLC
WILLIAMS     ROBERT J          WV      01-C-3878           MOTLEY RICE LLC                             YETMAN       REX               TX      88-0687               MOTLEY RICE LLC
WILLIAMS     ROBERT L          GA      2004VS076084D       MOTLEY RICE LLC                             YOPP         ABBOTT D          NC      7:00-CV-244-BR(1)     MOTLEY RICE LLC
WILLIAMS     THOMAS L          GA      01VS014106D         MOTLEY RICE LLC                             YOUNG        CHARLES           TX      DV98-09759-C          MOTLEY RICE LLC
WILLIAMS     TOM               TX      E-0144298           MOTLEY RICE LLC                             YOUNG        GORDON H          TX      017-191779-02         MOTLEY RICE LLC
WILLIAMSON   JOE W             MS      S89-0618(L)         MOTLEY RICE LLC                             YOUNG        HORACE W.         MS      S89-0618(L)           MOTLEY RICE LLC
WILLIAMSON   MANLEY D          NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC                             YOUNG        RM                LA      97-5306               MOTLEY RICE LLC
WILLIS       LENNIS M          WV      02-C-213            MOTLEY RICE LLC                             YOUNG        ROY W             WV      98-C-105K             MOTLEY RICE LLC
WILLIS       RAYMOND           WV      98-C-105K           MOTLEY RICE LLC                             YOUNG        THOMAS            MS      S89-6020(G)           MOTLEY RICE LLC
WILSON       BOOKER T          NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC                             ZADIMERSKY   RUSSELL           TX      88-0687               MOTLEY RICE LLC
WILSON       JAMES             AR      CIV2000-085-2       MOTLEY RICE LLC                             ZAHLER       GLEN M            UT      010908001             MOTLEY RICE LLC
WILSON       JAMES             MS      S89-0260(G)         MOTLEY RICE LLC                             ZALASKY      NICK (NICHOLAS)   TX      88-0687               MOTLEY RICE LLC
WILSON       JOHN              TX      88-0687             MOTLEY RICE LLC                             ZALINKO      CRISPIN           TX      88-0687               MOTLEY RICE LLC
WILSON       PETER V AMCHEM    TX      94-0838             MOTLEY RICE LLC                             ZAPF         BRYAN E           NC      506CV00431BO          MOTLEY RICE LLC
WILSON       ROY M             GA      00VS009501-D        MOTLEY RICE LLC                             ZARELLA      NICK D            WV      98-C-105K             MOTLEY RICE LLC
WILSON       WANDA             AR      CIV2000-220-2       MOTLEY RICE LLC                             ZATOR        EUGENE            TX      88-0687               MOTLEY RICE LLC
WINGFIELD    BARRY             TX      88-0687             MOTLEY RICE LLC                             ZIMMERMAN    WF                LA      57,036                MOTLEY RICE LLC
WINTLE       RONALD            TX      88-0687             MOTLEY RICE LLC                             ZINANNI      CYRUS             IL      90-2042               MOTLEY RICE LLC
WISE         LAVELLE           LA      57,036              MOTLEY RICE LLC                             ZIZZA        RALPH             RI      PC20162989            MOTLEY RICE LLC
WISHART      EDWARD & JOYCE    MS      S89-0260(G)         MOTLEY RICE LLC                             ZOUL         ROBERT J          OH      01-457809-CV          MOTLEY RICE LLC
WISNESKI     EDWARD            SC      ADMIN               MOTLEY RICE LLC                             COE          DAVID G           WA      012063396             MULLIN, CRONIN, CASEY & BLAIR, PS
WITHERELL    WILLIAM V AC&S    RI      94-2573             MOTLEY RICE LLC                             DRINKARD     DENNIS            WA      01206340-0            MULLIN, CRONIN, CASEY & BLAIR, PS
WITHROW      HORACE E          OH      215-CIV-01          MOTLEY RICE LLC                             MARSH        HARVEY E          WA      01206334-5            MULLIN, CRONIN, CASEY & BLAIR, PS
WITOWKY      ANTHONY           NJ      91-5148             MOTLEY RICE LLC                             SMITH        GUY R             WA      01206358-2            MULLIN, CRONIN, CASEY & BLAIR, PS
WITT         JOANN             GA      04VS061614          MOTLEY RICE LLC                             DUPLAT       GASTON M          CA      C94--00622            MULLIN, RONALD K
WOJCIK       EDWARD            TX      88-0687             MOTLEY RICE LLC                             FETHERLING   WILLIAM           TX      2002-514-26           MUNDY & SINGLEY LLP
WOLFE        ADEL R            OH      215-CIV-01          MOTLEY RICE LLC                             MCDOULETT    ROBERT L          OK      CJ20126723_ADMIN_GP   MUNDY & SINGLEY LLP
WOLFE        PAUL E            WV      15C765              MOTLEY RICE LLC                             BARTOS       JOE J             PA      16CV1606              MUNLEY LAW
WOLFORD      ROBERT G          OH      215-CIV-01          MOTLEY RICE LLC                             ZUPPARDO     DIANE             LA      654750                MURPHY LAW OFFICE
WOLLENBERG   DWAYNE            TX      88-0687             MOTLEY RICE LLC                             HARRISON     CLYDE             LA      200219910             MURRAY LAW FIRM
WOMACK       JOANN             LA      26617               MOTLEY RICE LLC                             MARCHAND     DENNIS            LA      02-2092               MURRAY LAW FIRM
WONESH       DANIEL A          NJ      L-8797-02AS         MOTLEY RICE LLC                             MARCHAND     JOAN              LA      02-2092               MURRAY LAW FIRM
WOOD         CLARENCE          AR      CIV2000-872-2       MOTLEY RICE LLC                             RICHARD      LOLLICE           LA      622178                MURRAY LAW FIRM
WOOD         GARY              TX      D-0149265           MOTLEY RICE LLC                             RODRIGUEZ    MILDRED C         LA      97-19293              MURRAY LAW FIRM
WOOD         GEORGE            TX      88-0687             MOTLEY RICE LLC                             VARNADO      RAS               LA      200219906             MURRAY LAW FIRM
WOOD         JAMES             RI      PC20160684          MOTLEY RICE LLC                             GRAMSE       EDWARD E          MN      UNKNOWN               MURRIN LAW FIRM
WOOD         JOHN E            NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC                             METZGER      GLENN             WA      122083096SEA          MYERS & COMPANY, P L L C
WOOD         RAYMOND H         NC      4:00-CV-185-H(4)    MOTLEY RICE LLC                             PINE         FRANCES C         WA      142071710SEA          MYERS & COMPANY, P L L C
WOOD         ROBERT            RI      PC20171317          MOTLEY RICE LLC                             BACHMEYER    LONNIE G          TX      9941982               NAKAMURA, QUINN & WALLS
WOOD         RONALD E          WV      01-C-4067           MOTLEY RICE LLC                             BUKALA       WALTER            TX      9941982               NAKAMURA, QUINN & WALLS
WOOD         WALTER            LA      26617               MOTLEY RICE LLC                             MORRISON     DAVID R           TX      9941982               NAKAMURA, QUINN & WALLS
WOOD         WALTER E          NC      4:00-CV-184-H(3)    MOTLEY RICE LLC                             SINGLEY      VALLA D           TX      9941982               NAKAMURA, QUINN & WALLS
WOOD         WAYNE E           UT      010900863 AS        MOTLEY RICE LLC                             SMIDT        BARRY L           TX      9941982               NAKAMURA, QUINN & WALLS
WOODALL      DENNIS L          WV      01-C-4093           MOTLEY RICE LLC                             ADKINS       AARON W           DE      N13C11222ASB          NAPOLI SHKOLNIK PLLC
WOODALL      GLORIA F          GA      03VS058127          MOTLEY RICE LLC                             AHERN        JOSEPH            NJ      MIDL366714            NAPOLI SHKOLNIK PLLC
WOODCOCK     CHARLES O         LA      97-5290             MOTLEY RICE LLC                             ALEXANDER    GRACIE C          CA      BC616625              NAPOLI SHKOLNIK PLLC
WOODS        JAMES             MS      S89-0623(W)         MOTLEY RICE LLC                             ALIOTTA      LOUIS J           NY      1904802013            NAPOLI SHKOLNIK PLLC
WOODS        THOMAS R          RI      PC20153326          MOTLEY RICE LLC                             ALLEN        JERRY L           DE      N13C01221ASB          NAPOLI SHKOLNIK PLLC
WOODWARD     RAYMOND B         AR      CV-2002-0379-4      MOTLEY RICE LLC                             ALLEN        LARRY B           DE      N13C12306ASB          NAPOLI SHKOLNIK PLLC
WOOLARD      THOMAS L          NC      2:00-CV-81-BO(2)    MOTLEY RICE LLC                             ALLIGOOD     ANNA M            DE      N14C01200ASB          NAPOLI SHKOLNIK PLLC
WORD         LEONARD           AR      CIV2000-220-2       MOTLEY RICE LLC                             ANCHONDO     GUADALUPE         MO      1622CC11548           NAPOLI SHKOLNIK PLLC
WORD         RONNIE            AR      CIV2000-872-2       MOTLEY RICE LLC                             ANCHONDO     GUADALUPE         DE      N17C031640ASB         NAPOLI SHKOLNIK PLLC
WORKS        CLINTON W         LA      57,036              MOTLEY RICE LLC                             ANDERSON     EDDIE L           DE      N13C10168ASB          NAPOLI SHKOLNIK PLLC
WORLEY       DONALD L          OK      ADMIN               MOTLEY RICE LLC                             ANDERSON     JOHN H            DE      N13C07234ASB          NAPOLI SHKOLNIK PLLC
WORLEY       DONALD L          TX      DV98-09756-M        MOTLEY RICE LLC                             ARDIS        JAMES W           DE      N13C10020ASB          NAPOLI SHKOLNIK PLLC
WORLEY       WILLIAM A         WV      01-C-4067           MOTLEY RICE LLC                             ARNOLD       PAUL              NY      1902112015            NAPOLI SHKOLNIK PLLC
WORRELL      RICHARD D         NC      7:00-CV-244-BR(1)   MOTLEY RICE LLC                             ARNOLD       RUSSELL E         DE      N13C09283ASB          NAPOLI SHKOLNIK PLLC
WORTHAM      ERNEST MARTIN S   MS      S89-0618(L)         MOTLEY RICE LLC                             BABCOCK      BARRY G           DE      N13C06104ASB          NAPOLI SHKOLNIK PLLC
WORTHING     GEORGE            TX      88-0687             MOTLEY RICE LLC                             BAGWELL      DAVID A           DE      N14C06023ASB          NAPOLI SHKOLNIK PLLC
WRIGHT       ALETHIA           NJ      91-5148             MOTLEY RICE LLC                             BALLARD      GARY L            DE      N13C07388ASB          NAPOLI SHKOLNIK PLLC
WRIGHT       CHARLES P         TX      98-02968            MOTLEY RICE LLC                             BARNES       STANLEY E         DE      N16C06248_ADMIN_GP    NAPOLI SHKOLNIK PLLC
WRIGHT       DENNIS W          WV      01-C-4093           MOTLEY RICE LLC                             BARRESI      FRANK             NY      1902452012            NAPOLI SHKOLNIK PLLC
WRIGHT       EDDIE             GA      04VS067225D         MOTLEY RICE LLC                             BARRICK      GEORGE L          PA      140603677             NAPOLI SHKOLNIK PLLC
WRIGHT       GEORGE C          WV      98-C-105K           MOTLEY RICE LLC                             BARTH        MARGARET C        NY      1904962013            NAPOLI SHKOLNIK PLLC
WRIGHT       HARVEY M          NC      2:00-CV-81-BO(2)    MOTLEY RICE LLC                             BARTLETT     MILLICENT G       DE      N14C02257ASB          NAPOLI SHKOLNIK PLLC
WRIGHT       RICHARD E.        MS      S89-0618(L)         MOTLEY RICE LLC                             BATSON       JOHN B            DE      N13C04200ASB          NAPOLI SHKOLNIK PLLC
WRIGHT       ROBERT            AR      CIV2000-872-2       MOTLEY RICE LLC                             BEAM         JAMES L           DE      N14C06110ASB          NAPOLI SHKOLNIK PLLC
WULF         JOHN & LINDA V    TX      94-0838             MOTLEY RICE LLC                             BELLO        JOHN J            DE      N14C01289ASB          NAPOLI SHKOLNIK PLLC

                                                                                                                                                                       Appendix A - 298
                                        Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                   Document Page 317 of 624
Claimant         Claimant     State                                                                Claimant      Claimant      State
Last Name        First Name   Filed   Docket Number    Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number    Primary Plaintiff Counsel
BENATO           LARRY        DE      N17C03117ASB     NAPOLI SHKOLNIK PLLC                        CORBITT       JOHNNY E      DE      N13C04198ASB     NAPOLI SHKOLNIK PLLC
BERKOWITZ        PATRICIA A   NY      1900072013       NAPOLI SHKOLNIK PLLC                        CORTI         JOHN W        DE      N12C07359ASB     NAPOLI SHKOLNIK PLLC
BERO             DAVID G      DE      N13C11127ASB     NAPOLI SHKOLNIK PLLC                        COSTLEY       ROGER         NY      1900712014       NAPOLI SHKOLNIK PLLC
BERRY            FREDERICK    DE      N17C08102ASB     NAPOLI SHKOLNIK PLLC                        COVINE        MICHAEL J     DE      N13C10181ASB     NAPOLI SHKOLNIK PLLC
BIDDLE           JOHN K       NJ      MIDL00498713AS   NAPOLI SHKOLNIK PLLC                        COX           TRUMAN V      DE      N13C12284ASB     NAPOLI SHKOLNIK PLLC
BISHOP           LONNIE E     DE      N14C04113ASB     NAPOLI SHKOLNIK PLLC                        CRAFT         SIDNEY J      DE      N13C12013ASB     NAPOLI SHKOLNIK PLLC
BIVINS           JAMES B      DE      N13C05117ASB     NAPOLI SHKOLNIK PLLC                        CRISP         WILLIAM H     DE      N12C11154ASB     NAPOLI SHKOLNIK PLLC
BLACK            CAROLYN J    DE      N13C11186ASB     NAPOLI SHKOLNIK PLLC                        CULLEN        PETER J       DE      N13C08095ASB     NAPOLI SHKOLNIK PLLC
BLAKE            BARBARA      DE      N12C07079ASB     NAPOLI SHKOLNIK PLLC                        D'ANGELO      JOSEPHINE M   DE      N13C11183ASB     NAPOLI SHKOLNIK PLLC
BLANCARTE-GARCIA JOSE         IL      2017L001170      NAPOLI SHKOLNIK PLLC                        DAVIES        JOHN C        CA      BC531140         NAPOLI SHKOLNIK PLLC
BLANDINA         VINCENT      NY      1904772013       NAPOLI SHKOLNIK PLLC                        DAVIS         ALFRED C      DE      N13C06238ASB     NAPOLI SHKOLNIK PLLC
BLUM             CHARLES      NY      1904762013       NAPOLI SHKOLNIK PLLC                        DAVIS         PAUL E        DE      N14C03177ASB     NAPOLI SHKOLNIK PLLC
BODDEN           RONALD       NY      1904612013       NAPOLI SHKOLNIK PLLC                        DAVIS         PRINCE        DE      N13C05269ASB     NAPOLI SHKOLNIK PLLC
BOHANNON         JAMES R      DE      N14C01079ASB     NAPOLI SHKOLNIK PLLC                        DEAN          PAUL M        DE      N13C12257ASB     NAPOLI SHKOLNIK PLLC
BORDEN           ELIZABETH    DE      N13C07118ASB     NAPOLI SHKOLNIK PLLC                        DEANE         WILLIAM H     DE      N13C06013ASB     NAPOLI SHKOLNIK PLLC
BOWEN            JAMES G      DE      N13C03078ASB     NAPOLI SHKOLNIK PLLC                        DEBO          RICHARD       MO      1622CC05863      NAPOLI SHKOLNIK PLLC
BOYD             TERRY J      DE      N13C05267ASB     NAPOLI SHKOLNIK PLLC                        DECKER        CHARLES E     DE      N13C11317ASB     NAPOLI SHKOLNIK PLLC
BOZEMAN          FRANK P      DE      N14C06016ASB     NAPOLI SHKOLNIK PLLC                        DELANEY       JOHN          PA      130401061        NAPOLI SHKOLNIK PLLC
BRAMMER          TERRY A      DE      N13C05347ASB     NAPOLI SHKOLNIK PLLC                        DELUCA        THEODORE      DE      N15C11033ASB     NAPOLI SHKOLNIK PLLC
BRANT            ROBERT L     NJ      MIDL00389114AS   NAPOLI SHKOLNIK PLLC                        DEPALMA       LOUIS         DE      N13C11292ASB     NAPOLI SHKOLNIK PLLC
BREEN            JOHN F       NY      1902432014       NAPOLI SHKOLNIK PLLC                        DESANTIS      EILEEN A      NY      1904822013       NAPOLI SHKOLNIK PLLC
BRELAND          DONALD B     DE      N13C11031ASB     NAPOLI SHKOLNIK PLLC                        DESMOND       JAMES         NY      1901422013       NAPOLI SHKOLNIK PLLC
BREWSTER         JAMES R      DE      N13C10117ASB     NAPOLI SHKOLNIK PLLC                        DESTIO        EDWARD L      NY      1900362013       NAPOLI SHKOLNIK PLLC
BRIDGES          CARLTON      DE      N17C01343ASB     NAPOLI SHKOLNIK PLLC                        DEVEAU        JOHN A        DE      N12C11016ASB     NAPOLI SHKOLNIK PLLC
BRIGHAM          MATTHEW      MO      1622CC11030      NAPOLI SHKOLNIK PLLC                        DIAZ          LELIA M       NY      1901682014       NAPOLI SHKOLNIK PLLC
BRITT            JERRY L      DE      N14C02139ASB     NAPOLI SHKOLNIK PLLC                        DIFATTA       CHARLES E     DE      N12C09137ASB     NAPOLI SHKOLNIK PLLC
BRITT            JOHN D       DE      N13C07063ASB     NAPOLI SHKOLNIK PLLC                        DILEO         FRANK W       NJ      MIDL00336714AS   NAPOLI SHKOLNIK PLLC
BROCK            ROBERT L     DE      N13C08190ASB     NAPOLI SHKOLNIK PLLC                        DILLON        EMIL          DE      N14C01242ASB     NAPOLI SHKOLNIK PLLC
BROWN            JAMES        DE      N13C08332ASB     NAPOLI SHKOLNIK PLLC                        DOGAN         SHIRLEY A     DE      N13C06085ASB     NAPOLI SHKOLNIK PLLC
BROWN            JOHN E       DE      N13C05058ASB     NAPOLI SHKOLNIK PLLC                        DOHERTY       JAMES W       NY      1901332013       NAPOLI SHKOLNIK PLLC
BROWN            RAYMOND      DE      N13C10232ASB     NAPOLI SHKOLNIK PLLC                        DOMINO        SUSAN D       DE      N13C09111ASB     NAPOLI SHKOLNIK PLLC
BROWN            WALTER J     NY      8038612014       NAPOLI SHKOLNIK PLLC                        DROPIEWSKI    WAYNE M       DE      N14C04274ASB     NAPOLI SHKOLNIK PLLC
BRYAN            FRANCIS R    DE      N13C08096ASB     NAPOLI SHKOLNIK PLLC                        DUBOIS        JOHNNY J      DE      N13C01101ASB     NAPOLI SHKOLNIK PLLC
BUCKLEY          CHARLES R    DE      N13C09164ASB     NAPOLI SHKOLNIK PLLC                        DUDLEY        FRANK P       DE      N13C12227ASB     NAPOLI SHKOLNIK PLLC
BUFKIN           NANCY C      DE      N14C02102ASB     NAPOLI SHKOLNIK PLLC                        DUFFY         WILLIAM E     NY      1902582013       NAPOLI SHKOLNIK PLLC
BUNDY            DANIEL       PA      160800237        NAPOLI SHKOLNIK PLLC                        DUNAWAY       LARRY E       DE      N13C05252ASB     NAPOLI SHKOLNIK PLLC
BURKE            PATRICK J    NY      8038702013       NAPOLI SHKOLNIK PLLC                        DUNCAN        DONALD        IL      2017L001224      NAPOLI SHKOLNIK PLLC
BURKS            KENNETH      DE      N13C11264ASB     NAPOLI SHKOLNIK PLLC                        DUNN          JOHN T        DE      N13C07286ASB     NAPOLI SHKOLNIK PLLC
BURNWORTH        LARRY E      DE      N13C07079ASB     NAPOLI SHKOLNIK PLLC                        DUNN          MICHAEL D     NY      00239948         NAPOLI SHKOLNIK PLLC
BURRUS           GARY D       DE      N14C05123ASB     NAPOLI SHKOLNIK PLLC                        DURANTE       SPENCER R     DE      N13C11148ASB     NAPOLI SHKOLNIK PLLC
BURTOFT          CLIFFORD G   DE      N14C01114ASB     NAPOLI SHKOLNIK PLLC                        DURIVAGE      JILL A        NY      2012755          NAPOLI SHKOLNIK PLLC
CADLE            BETTY S      DE      N14C03156ASB     NAPOLI SHKOLNIK PLLC                        DWECK         JOSEPH        NY      1905072012       NAPOLI SHKOLNIK PLLC
CAHILL           CHARLES F    DE      N13C07372ASB     NAPOLI SHKOLNIK PLLC                        EDWARDS       FRED H        DE      N13C11234ASB     NAPOLI SHKOLNIK PLLC
CALVIN           SCOTT R      DE      N13C06074ASB     NAPOLI SHKOLNIK PLLC                        EDWARDS       MARY          DE      N16C11074ASB     NAPOLI SHKOLNIK PLLC
CAMPBELL         DAVID        DE      N13C11131ASB     NAPOLI SHKOLNIK PLLC                        EDWARDS       NOEL          MO      1422CC10220      NAPOLI SHKOLNIK PLLC
CANNADY          JAMES D      DE      N13C10209ASB     NAPOLI SHKOLNIK PLLC                        ELFAND        HERBERT J     DE      N13C06261ASB     NAPOLI SHKOLNIK PLLC
CAREY            AUBREY       NY      1902172013       NAPOLI SHKOLNIK PLLC                        ELLIS         GARY B        DE      N13C12258ASB     NAPOLI SHKOLNIK PLLC
CARMEL           JOHN A       DE      N13C07389ASB     NAPOLI SHKOLNIK PLLC                        EMBERTON      JOHN          MO      1622CC10059      NAPOLI SHKOLNIK PLLC
CARNAHAN         KERMIT D     PA      160701645        NAPOLI SHKOLNIK PLLC                        ENGLAND       WORTHER L     DE      N13C10210ASB     NAPOLI SHKOLNIK PLLC
CARNLEY          JAMES E      DE      N13C03277ASB     NAPOLI SHKOLNIK PLLC                        ENGLE         TERRY L       DE      N13C09202ASB     NAPOLI SHKOLNIK PLLC
CARPENTER        CHARLES      IL      2013L000197      NAPOLI SHKOLNIK PLLC                        ERVIN         LARRY W       DE      N13C11149ASB     NAPOLI SHKOLNIK PLLC
CARRIER          RONALD       IL      2016L000990      NAPOLI SHKOLNIK PLLC                        EVANS         BRIAN C       NY      1901882013       NAPOLI SHKOLNIK PLLC
CATALANO         LAWRENCE     NY      1901802014       NAPOLI SHKOLNIK PLLC                        EVANS         NANCY         IL      2016L000185      NAPOLI SHKOLNIK PLLC
CAUSEY           HIRIAM       DE      N17C03116ASB     NAPOLI SHKOLNIK PLLC                        FAHEY         LINDA R       NY      8030242014       NAPOLI SHKOLNIK PLLC
CHANDLER         CAROL        IL      16L10            NAPOLI SHKOLNIK PLLC                        FAIR          HARRY A       DE      N14C01282ASB     NAPOLI SHKOLNIK PLLC
CHAPPELL         WANDA S      DE      N14C01288ASB     NAPOLI SHKOLNIK PLLC                        FAULK         DENNIS        IL      2016L001032      NAPOLI SHKOLNIK PLLC
CHRESTMAN        JOHNNY D     DE      N13C07225ASB     NAPOLI SHKOLNIK PLLC                        FERRELL       IVAN D        DE      N13C12301ASB     NAPOLI SHKOLNIK PLLC
CHRISTISEN       THEODORE     MO      1622CC10577      NAPOLI SHKOLNIK PLLC                        FIELDING      KENNETH R     IL      2013L000468      NAPOLI SHKOLNIK PLLC
CICHON           STANLEY A    NY      I2012001942      NAPOLI SHKOLNIK PLLC                        FIELDS        MURRAY        NY      1900952013       NAPOLI SHKOLNIK PLLC
CISCO            ROOSEVELT    DE      N16C07032ASB     NAPOLI SHKOLNIK PLLC                        FIORITO       JOHN A        DE      N13C08043ASB     NAPOLI SHKOLNIK PLLC
CLARK            ERNEST B     NY      42579            NAPOLI SHKOLNIK PLLC                        FIREBAUGH     EVERETT A     DE      N13C06285ASB     NAPOLI SHKOLNIK PLLC
CLARK            KEITH H      NY      19016510         NAPOLI SHKOLNIK PLLC                        FISHER        CARL D        DE      N14C02127ASB     NAPOLI SHKOLNIK PLLC
CLARK            WILLIAM R    DE      N13C12279ASB     NAPOLI SHKOLNIK PLLC                        FISHER        JOHN C        DE      N13C08228ASB     NAPOLI SHKOLNIK PLLC
CLASSON          FRANCIS X    DE      N13C09076ASB     NAPOLI SHKOLNIK PLLC                        FISKEWOLD     MARLYS        MO      1722CC00644      NAPOLI SHKOLNIK PLLC
CLEMIS           WILLIAM R    DE      N12C11075ASB     NAPOLI SHKOLNIK PLLC                        FISKEWOLD     MARLYS        DE      N17C031619ASB    NAPOLI SHKOLNIK PLLC
CLEVENGER        ISAAC W      DE      N13C06058ASB     NAPOLI SHKOLNIK PLLC                        FITZPATRICK   ROBERT G      NY      1900662014       NAPOLI SHKOLNIK PLLC
CLOUSTON         STEWART J    DE      N13C07080ASB     NAPOLI SHKOLNIK PLLC                        FLETCHER      AUDREY I      DE      N13C12303ASB     NAPOLI SHKOLNIK PLLC
COLEMAN          MARVIN N     DE      N13C08179ASB     NAPOLI SHKOLNIK PLLC                        FLOVIN        ELMER A       DE      N13C11128ASB     NAPOLI SHKOLNIK PLLC
COMPTON          KENNETH      DE      N16C06214ASB     NAPOLI SHKOLNIK PLLC                        FLOWERS       DAVID         IL      2013L001308      NAPOLI SHKOLNIK PLLC
CONN             ERROL        MO      1722CC00382      NAPOLI SHKOLNIK PLLC                        FLYNN         WALTER C      DE      N12C11216ASB     NAPOLI SHKOLNIK PLLC
CONNELLEY        HAROLD       NJ      MIDL0387816AS    NAPOLI SHKOLNIK PLLC                        FOLEY         DANIEL P      DE      N14C02260ASB     NAPOLI SHKOLNIK PLLC
CONNELLY         JAMES        NY      1902182015       NAPOLI SHKOLNIK PLLC                        FOOSHE        JOHN W        DE      N13C09279ASB     NAPOLI SHKOLNIK PLLC
CONNELLY         JERALD L     DE      N13C04090ASB     NAPOLI SHKOLNIK PLLC                        FRAME         JOHN A        DE      N13C09190ASB     NAPOLI SHKOLNIK PLLC
COOK             PAULINE      DE      N13C09179ASB     NAPOLI SHKOLNIK PLLC                        FRANGENBERG   SAMUEL        MO      1222CC10423      NAPOLI SHKOLNIK PLLC
COON             WILLIAM C    DE      N13C07383ASB     NAPOLI SHKOLNIK PLLC                        FRAUMAN       ROBERT R      DE      N13C08099ASB     NAPOLI SHKOLNIK PLLC
COPERTINO        FRANCIS      NY      1904742013       NAPOLI SHKOLNIK PLLC                        FRISBIE       RONALD        NY      1900852014       NAPOLI SHKOLNIK PLLC

                                                                                                                                                          Appendix A - 299
                                        Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                  Document Page 318 of 624
Claimant        Claimant      State                                                               Claimant      Claimant      State
Last Name       First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number    Primary Plaintiff Counsel
FULTON          WAYNE         PA      130300158       NAPOLI SHKOLNIK PLLC                        HUNT          HENRY M       DE      N13C08033ASB     NAPOLI SHKOLNIK PLLC
GABRIEL         JAMES         DE      N14C01028ASB    NAPOLI SHKOLNIK PLLC                        IGLESIAS      GILBERTO      DE      N14C05140ASB     NAPOLI SHKOLNIK PLLC
GANANCE         MICHAEL C     NY      00247589        NAPOLI SHKOLNIK PLLC                        IMLER         WILLIAM F     DE      N13C05349ASB     NAPOLI SHKOLNIK PLLC
GARBADE         JAMES         DE      N13C05148ASB    NAPOLI SHKOLNIK PLLC                        INFUSINO      EMIL R        DE      N14C05243ASB     NAPOLI SHKOLNIK PLLC
GARCIA          MANUEL        NY      1902472013      NAPOLI SHKOLNIK PLLC                        INGRAM        JERRY R       DE      N14C01125ASB     NAPOLI SHKOLNIK PLLC
GARNER          HOWARD        IL      2013L000324     NAPOLI SHKOLNIK PLLC                        ISAMAN        WILLIAM D     DE      N13C07019ASB     NAPOLI SHKOLNIK PLLC
GAWLICK         THOMAS S      DE      N13C12281ASB    NAPOLI SHKOLNIK PLLC                        ITALIANO      FRANK         NY      1904462013       NAPOLI SHKOLNIK PLLC
GEDDIS          WILLIE        NY      1904362013      NAPOLI SHKOLNIK PLLC                        JACKSON       JOHN E        DE      N13C07296ASB     NAPOLI SHKOLNIK PLLC
GIACONA         NICHOLAS      DE      N13C07020ASB    NAPOLI SHKOLNIK PLLC                        JAMES         GLEN D        DE      N14C02222ASB     NAPOLI SHKOLNIK PLLC
GISLER          RONALD M      DE      N13C02057ASB    NAPOLI SHKOLNIK PLLC                        JAMISON       JOSEPH E      DE      N13C10100ASB     NAPOLI SHKOLNIK PLLC
GISSENDANNER    WASH          DE      N13C08285ASB    NAPOLI SHKOLNIK PLLC                        JANIS         EARL          DE      N16C11019ASB     NAPOLI SHKOLNIK PLLC
GLATZLE         ERNEST O      NY      1903482012      NAPOLI SHKOLNIK PLLC                        JELICH        JOHN          NY      1901812014       NAPOLI SHKOLNIK PLLC
GLOVER          CHARLES E     DE      N13C01241ASB    NAPOLI SHKOLNIK PLLC                        JEWELL        DONNA K       DE      N12C10204ASB     NAPOLI SHKOLNIK PLLC
GOAD            WILLIAM A     DE      N13C08244ASB    NAPOLI SHKOLNIK PLLC                        JEWETT        BENNIE K      DE      N14C02229ASB     NAPOLI SHKOLNIK PLLC
GOKEY           DOLORES       NY      1904372013      NAPOLI SHKOLNIK PLLC                        JOHNSON       BENNIE A      DE      N14C05240ASB     NAPOLI SHKOLNIK PLLC
GOODSON         MARVIN W      DE      N13C07077ASB    NAPOLI SHKOLNIK PLLC                        JONES         DARLA M       DE      N13C10288ASB     NAPOLI SHKOLNIK PLLC
GORDON          JAMES W       DE      N13C11236ASB    NAPOLI SHKOLNIK PLLC                        JONES         DONNIE R      DE      N13C09110ASB     NAPOLI SHKOLNIK PLLC
GORDON          MILTON A      NY      1901902012      NAPOLI SHKOLNIK PLLC                        JORDAN        RONALD F      DE      N13C08073ASB     NAPOLI SHKOLNIK PLLC
GOVE            EUGENE L      DE      N13C07235ASB    NAPOLI SHKOLNIK PLLC                        JOWERS        JOHN H        DE      N13C12300ASB     NAPOLI SHKOLNIK PLLC
GRAF            LARRY         IL      2016L001143     NAPOLI SHKOLNIK PLLC                        JOYAL         JOHN          DE      N13C11202ASB     NAPOLI SHKOLNIK PLLC
GRANGER         RICHARD R     DE      N14C02129ASB    NAPOLI SHKOLNIK PLLC                        JOYCE         ROBERT        IL      2015L000668      NAPOLI SHKOLNIK PLLC
GRASSMAN        WILLIAM C     NY      20124099        NAPOLI SHKOLNIK PLLC                        JULIEN        CLARENCE L    DE      N13C07247ASB     NAPOLI SHKOLNIK PLLC
GRAVLIN         DOUGLAS A     DE      N13C12226ASB    NAPOLI SHKOLNIK PLLC                        KALBERER      ARTHUR        NY      1904352013       NAPOLI SHKOLNIK PLLC
GREEN           DON W         DE      N13C11319ASB    NAPOLI SHKOLNIK PLLC                        KANELLAKIS    EMMANUEL      NY      1901442013       NAPOLI SHKOLNIK PLLC
GREEN           JOHN H        NY      1902172014      NAPOLI SHKOLNIK PLLC                        KASZUBINSKI   ROBERT S      DE      N13C10073ASB     NAPOLI SHKOLNIK PLLC
GREENE          CHARLES W     DE      N13C07014ASB    NAPOLI SHKOLNIK PLLC                        KEEN          EDWARD        PA      170101931        NAPOLI SHKOLNIK PLLC
GREENE          HOUSTON E     DE      N13C11184ASB    NAPOLI SHKOLNIK PLLC                        KELLEY        MAYNORD J     DE      N13C07059ASB     NAPOLI SHKOLNIK PLLC
GREENWOOD       JERALD M      DE      N14C03157ASB    NAPOLI SHKOLNIK PLLC                        KELLEY        STEVEN L      DE      N13C12213ASB     NAPOLI SHKOLNIK PLLC
GRIFFIN         ANDREW        DE      N13C03181ASB    NAPOLI SHKOLNIK PLLC                        KENNEDY       JAMES V       DE      N13C02111ASB     NAPOLI SHKOLNIK PLLC
GRIFFIN         JESSIE M      DE      N14C01186ASB    NAPOLI SHKOLNIK PLLC                        KENNEDY       VIRGIL D      DE      N14C02221ASB     NAPOLI SHKOLNIK PLLC
GRIMES          HUNTLEIGH     MO      1622CC01270     NAPOLI SHKOLNIK PLLC                        KERNS         CAROLYN R     DE      N13C04112ASB     NAPOLI SHKOLNIK PLLC
GUICE           JARRELL       DE      N13C11026ASB    NAPOLI SHKOLNIK PLLC                        KILLEEN       MICHAEL F     NY      1902252013       NAPOLI SHKOLNIK PLLC
HACHEY          SUSAN         NY      1900262013      NAPOLI SHKOLNIK PLLC                        KINDLE        KELLY R       DE      N12C12083ASB     NAPOLI SHKOLNIK PLLC
HALE            WILFORD R     DE      N13C05348ASB    NAPOLI SHKOLNIK PLLC                        KING          TOMMY L       NY      1904572013       NAPOLI SHKOLNIK PLLC
HALL            MITCHELL D    DE      N14C07245ASB    NAPOLI SHKOLNIK PLLC                        KING          WILLIAM       DE      N13C06233ASB     NAPOLI SHKOLNIK PLLC
HANRATTY        HUGH          NY      1901022014      NAPOLI SHKOLNIK PLLC                        KIRK          SHAYNE        MD      24X13000136      NAPOLI SHKOLNIK PLLC
HANYON          FREDERICK L   NY      2014000830      NAPOLI SHKOLNIK PLLC                        KISH          TERRI L       DE      N13C06088ASB     NAPOLI SHKOLNIK PLLC
HARJO           DINAH K       DE      N13C11163ASB    NAPOLI SHKOLNIK PLLC                        KLENA         DAVID         NY      201423667        NAPOLI SHKOLNIK PLLC
HARRIS          ROBERT E      DE      N13C09017ASB    NAPOLI SHKOLNIK PLLC                        KNAPP         DENNIS W      DE      N13C04283ASB     NAPOLI SHKOLNIK PLLC
HARRISON        LEROY W       DE      N13C09042ASB    NAPOLI SHKOLNIK PLLC                        KNIGHT        DAMON R       DE      N13C11281ASB     NAPOLI SHKOLNIK PLLC
HART            MARY          NY      808686          NAPOLI SHKOLNIK PLLC                        KOLBERG       DELBERT       DE      N16C01255ASB     NAPOLI SHKOLNIK PLLC
HARVEY          LEE R         DE      N13C10051ASB    NAPOLI SHKOLNIK PLLC                        KRAWIEC       ROBERT        PA      160702123        NAPOLI SHKOLNIK PLLC
HAYES           PAUL          DE      N13C07347ASB    NAPOLI SHKOLNIK PLLC                        KUNKLE        DWIGHT R      DE      N13C09002ASB     NAPOLI SHKOLNIK PLLC
HEARST          ROBERT        DE      N13C06234ASB    NAPOLI SHKOLNIK PLLC                        KWIATKOWSKI   RICHARD B     NJ      MIDL00392914AS   NAPOLI SHKOLNIK PLLC
HECKER          ALEXANDER J   NY      1904272013      NAPOLI SHKOLNIK PLLC                        LAFRENIERE    ELIZABETH A   NY      8069522014       NAPOLI SHKOLNIK PLLC
HELFRICH        JOSEPH C      DE      N13C05104ASB    NAPOLI SHKOLNIK PLLC                        LAGO          CONSTANTINO   NY      1904902013       NAPOLI SHKOLNIK PLLC
HELLEN          EMANUEL       NY      1903592013      NAPOLI SHKOLNIK PLLC                        LANG          JAMES R       DE      N14C01294ASB     NAPOLI SHKOLNIK PLLC
HELMS           JAMES         MO      1722CC01000     NAPOLI SHKOLNIK PLLC                        LAPLANT       GEORGE J      DE      N14C03074ASB     NAPOLI SHKOLNIK PLLC
HENDERSON       DAVID         IL      2014L000480     NAPOLI SHKOLNIK PLLC                        LARSEN        ELMER M       DE      N13C10235ASB     NAPOLI SHKOLNIK PLLC
HENDRIX         JEFF L        DE      N13C10242ASB    NAPOLI SHKOLNIK PLLC                        LARSEN        ROGER B       DE      N13C06300ASB     NAPOLI SHKOLNIK PLLC
HENRY           HARRY J       NY      1903882013      NAPOLI SHKOLNIK PLLC                        LAWRENCE      LARRY W       DE      N13C11147ASB     NAPOLI SHKOLNIK PLLC
HENRY           ROBERT L      DE      N13C09126ASB    NAPOLI SHKOLNIK PLLC                        LAWSON        MARK          DE      N17C08087ASB     NAPOLI SHKOLNIK PLLC
HENSELEIT       STANLEY A     IL      11L178          NAPOLI SHKOLNIK PLLC                        LAWSON        VIRGIL        IL      2017L000208      NAPOLI SHKOLNIK PLLC
HERNANDEZ       JOSE S        DE      N16C03139ASB    NAPOLI SHKOLNIK PLLC                        LAXTON        DANNY C       NY      80932014         NAPOLI SHKOLNIK PLLC
HERNANDEZ       ROBERT F      DE      N13C07246ASB    NAPOLI SHKOLNIK PLLC                        LEAS          RANDAL E      DE      N13C04184ASB     NAPOLI SHKOLNIK PLLC
HERRINGTON      RICHARD F     DE      N14C07244ASB    NAPOLI SHKOLNIK PLLC                        LEE           JANICE L      DE      N13C12147ASB     NAPOLI SHKOLNIK PLLC
HEWETT          LINDA K       DE      N13C07218ASB    NAPOLI SHKOLNIK PLLC                        LEIKAUSKAS    MICHAEL J     DE      N13C07298ASB     NAPOLI SHKOLNIK PLLC
HIGGINS         FRANCIS X     DE      N13C09216ASB    NAPOLI SHKOLNIK PLLC                        LENNEN        SAMUEL A      DE      N13C05325ASB     NAPOLI SHKOLNIK PLLC
HIGGINS         RANDY P       DE      N14C01054ASB    NAPOLI SHKOLNIK PLLC                        LENZI         ROBERT T      DE      N13C08333ASB     NAPOLI SHKOLNIK PLLC
HILLMAN         NORMAN K      DE      N13C07023ASB    NAPOLI SHKOLNIK PLLC                        LEON          ROBERT        DE      N13C12305ASB     NAPOLI SHKOLNIK PLLC
HINES           EDWARD T      DE      N14C01153ASB    NAPOLI SHKOLNIK PLLC                        LEU           SCOTT E       DE      N12C04196ASB     NAPOLI SHKOLNIK PLLC
HINES           ROBERT L      DE      N13C07248ASB    NAPOLI SHKOLNIK PLLC                        LEU           SCOTT E       DE      N13C05193ASB     NAPOLI SHKOLNIK PLLC
HODKINSON       EDWIN J       NY      201300002307    NAPOLI SHKOLNIK PLLC                        LEWIS         BILLY         DE      N16C08086ASB     NAPOLI SHKOLNIK PLLC
HOKS            WILLIAM       IL      2017L000259     NAPOLI SHKOLNIK PLLC                        LIBERATORE    JOHN          NY      8009132013       NAPOLI SHKOLNIK PLLC
HOLLINGSWORTH   LEO E         DE      N13C08010ASB    NAPOLI SHKOLNIK PLLC                        LINDSEY       WILLIAM E     DE      N13C11265ASB     NAPOLI SHKOLNIK PLLC
HOLLINGSWORTH   THOMAS M      DE      N14C02189ASB    NAPOLI SHKOLNIK PLLC                        LISSY         JOHN          NY      1902052013       NAPOLI SHKOLNIK PLLC
HOLLIS          CLARA G       DE      N14C01027ASB    NAPOLI SHKOLNIK PLLC                        LITTLE        LEONARD       IL      2017L001248      NAPOLI SHKOLNIK PLLC
HOLLMAN         GEORGE        NY      1901872013      NAPOLI SHKOLNIK PLLC                        LITTLEFIELD   ALAN F        DE      N14C02067ASB     NAPOLI SHKOLNIK PLLC
HOOD            WILLIAM J     DE      N13C08258ASB    NAPOLI SHKOLNIK PLLC                        LOGAN         OLIVER        MO      1722CC00636      NAPOLI SHKOLNIK PLLC
HORNE           WILKES R      DE      N14C01286ASB    NAPOLI SHKOLNIK PLLC                        LOGGINS       JAMES E       DE      N13C08177ASB     NAPOLI SHKOLNIK PLLC
HORTON          GRANT E       DE      N13C11201ASB    NAPOLI SHKOLNIK PLLC                        LOMBARDI      ALBERT        NY      1904932013       NAPOLI SHKOLNIK PLLC
HORTON          JOHN O        DE      N12C11215ASB    NAPOLI SHKOLNIK PLLC                        LONG          CHARLES M     DE      N14C05244ASB     NAPOLI SHKOLNIK PLLC
HOWARD          ALVIE E       DE      N14C04162ASB    NAPOLI SHKOLNIK PLLC                        LOUCKS        DONALD        NY      6013592012       NAPOLI SHKOLNIK PLLC
HOWARD          DAVID M       DE      N13C11320ASB    NAPOLI SHKOLNIK PLLC                        LOVE          RAYMOND       DE      N13C09259ASB     NAPOLI SHKOLNIK PLLC
HUGHES          JESSE E       LA      C624880         NAPOLI SHKOLNIK PLLC                        LUPTON        MARY K        NJ      MIDL00498613AS   NAPOLI SHKOLNIK PLLC
HUNDLEY         GERALD        NY      1903272013      NAPOLI SHKOLNIK PLLC                        LYON          LANNY         DE      N14C04114ASB     NAPOLI SHKOLNIK PLLC

                                                                                                                                                         Appendix A - 300
                                     Case 17-03105                    Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                        Document Page 319 of 624
Claimant      Claimant     State                                                                        Claimant    Claimant      State
Last Name     First Name   Filed   Docket Number            Primary Plaintiff Counsel                   Last Name   First Name    Filed   Docket Number    Primary Plaintiff Counsel
MAGRETTO      ANTHONY      NJ      MIDL00398413AS           NAPOLI SHKOLNIK PLLC                        OLDS        THOMAS I      DE      N13C08268ASB     NAPOLI SHKOLNIK PLLC
MAHONEY       CECILIA      NY      6012752013               NAPOLI SHKOLNIK PLLC                        OSSMAN      FRED J        NY      1902402013       NAPOLI SHKOLNIK PLLC
MAIN          ROBERT L     DE      N14C02280ASB             NAPOLI SHKOLNIK PLLC                        OWEN        TOMMY L       DE      N13C05033ASB     NAPOLI SHKOLNIK PLLC
MAKOSKY       GARY S       DE      N13C04113ASB             NAPOLI SHKOLNIK PLLC                        OWENS       ROBERT C      DE      N12C12104ASB     NAPOLI SHKOLNIK PLLC
MALONE        ROBERT L     DE      N13C11323ASB             NAPOLI SHKOLNIK PLLC                        PADILLA     DIEGO         DE      N12C06251ASB     NAPOLI SHKOLNIK PLLC
MANCILL       GERALD T     DE      N13C05183ASB             NAPOLI SHKOLNIK PLLC                        PAFLITZKO   THOMAS J      NJ      MIDL00337814AS   NAPOLI SHKOLNIK PLLC
MANDIGO       LINDA        NY      1902002017               NAPOLI SHKOLNIK PLLC                        PANEK       RICHARD E     DE      N14C05040ASB     NAPOLI SHKOLNIK PLLC
MARCUS        JIMMIE E     DE      N13C09241ASB             NAPOLI SHKOLNIK PLLC                        PAPARO      ANTHONY A     DE      N14C05189ASB     NAPOLI SHKOLNIK PLLC
MARKOWITZ     JUSTIN       DE      N13C07220ASB             NAPOLI SHKOLNIK PLLC                        PARKER      DAVID F       DE      N13C10015ASB     NAPOLI SHKOLNIK PLLC
MARLIN        ROBERT       NY      1900912014               NAPOLI SHKOLNIK PLLC                        PARSONS     RICKY L       DE      N13C06235ASB     NAPOLI SHKOLNIK PLLC
MARLOW        LUTHER F     DE      N14C01187ASB             NAPOLI SHKOLNIK PLLC                        PASTORE     VINCENT       NY      19019410         NAPOLI SHKOLNIK PLLC
MARRONE       RICHARD F    DE      N13C02128ASB             NAPOLI SHKOLNIK PLLC                        PAYNE       GARY L        DE      N14C05149ASB     NAPOLI SHKOLNIK PLLC
MARROQUIN     MANUEL       DE      N13C07226ASB             NAPOLI SHKOLNIK PLLC                        PENA        JORGE C       DE      N13C04180ASB     NAPOLI SHKOLNIK PLLC
MARSHALL      ROGER J      NY      1901992014               NAPOLI SHKOLNIK PLLC                        PENDLETON   RONALD L      DE      N14C03042ASB     NAPOLI SHKOLNIK PLLC
MARTIN        DALE P       DE      N13C04013ASB             NAPOLI SHKOLNIK PLLC                        PEREZ       AMORN P       DE      N13C05120ASB     NAPOLI SHKOLNIK PLLC
MARTIN        KARL D       DE      N13C03331ASB             NAPOLI SHKOLNIK PLLC                        PERKINS     JIMMY         MO      1622CC00069      NAPOLI SHKOLNIK PLLC
MARTIN        STEVE        DE      N16C08063ASB             NAPOLI SHKOLNIK PLLC                        PERRY       RICHARD       NJ      MIDL561114       NAPOLI SHKOLNIK PLLC
MARTINELLI    MICHAEL R    DE      N13C07359ASB             NAPOLI SHKOLNIK PLLC                        PETERSON    CHARLES E     DE      N13C12149ASB     NAPOLI SHKOLNIK PLLC
MARTINEZ      DEBRA K      DE      N13C12211ASB             NAPOLI SHKOLNIK PLLC                        PETTY       MARY P        DE      N14C05259ASB     NAPOLI SHKOLNIK PLLC
MASON         JAMES A      DE      N13C09044ASB             NAPOLI SHKOLNIK PLLC                        PHELPS      JOE S         DE      N13C08031ASB     NAPOLI SHKOLNIK PLLC
MAST          THOMAS O     DE      N14C02288ASB             NAPOLI SHKOLNIK PLLC                        PHILLIP     JOSEPH J      DE      N13C11132ASB     NAPOLI SHKOLNIK PLLC
MATTESON      FRANKLIN L   DE      N13C09003ASB             NAPOLI SHKOLNIK PLLC                        PHILLIPS    HELEN         NY      1900952014       NAPOLI SHKOLNIK PLLC
MAUNEY        KIM A        DE      N14C08037ASB             NAPOLI SHKOLNIK PLLC                        PICOU       MICHAEL J     DE      N14C01245ASB     NAPOLI SHKOLNIK PLLC
MCBEE         EDWIN T      DE      N14C05064ASB             NAPOLI SHKOLNIK PLLC                        PIPKIN      BENNY G       DE      N14C05125ASB     NAPOLI SHKOLNIK PLLC
MCCAIN        ROBERT M     DE      N13C05170ASB             NAPOLI SHKOLNIK PLLC                        PISANI      SALVATORE     NY      1900622014       NAPOLI SHKOLNIK PLLC
MCCARTHY      PAUL A       DE      N13C11248ASB             NAPOLI SHKOLNIK PLLC                        PITTS       MARILYN J     DE      N13C06075ASB     NAPOLI SHKOLNIK PLLC
MCCLURE       DAVID C      DE      N13C09215ASB             NAPOLI SHKOLNIK PLLC                        PLAIN       ROBERT        DE      N13C06284ASB     NAPOLI SHKOLNIK PLLC
MCCOIG        CAROLYN I    DE      N13C07345ASB             NAPOLI SHKOLNIK PLLC                        POUND       GERALD L      DE      N13C06236ASB     NAPOLI SHKOLNIK PLLC
MCCOURT       DANNY R      NY      1901042014               NAPOLI SHKOLNIK PLLC                        POWE        ROBERT        NY      1904382013       NAPOLI SHKOLNIK PLLC
MCCURDY       GEORGE H     DE      N14C05205ASB             NAPOLI SHKOLNIK PLLC                        POWELL      LAWRENCE M    DE      N14C01182ASB     NAPOLI SHKOLNIK PLLC
MCFADDEN      RONALD B     DE      N13C12169ASB             NAPOLI SHKOLNIK PLLC                        POWERS      JOHN H        DE      N13C05086ASB     NAPOLI SHKOLNIK PLLC
MCGARRITY     JAMES J      NY      1904812013               NAPOLI SHKOLNIK PLLC                        PRESLEY     BOBBY         NY      1901892014       NAPOLI SHKOLNIK PLLC
MCGREW        TERRY R      DE      N14C04157ASB             NAPOLI SHKOLNIK PLLC                        PRICE       HORACE        DE      N13C10054ASB     NAPOLI SHKOLNIK PLLC
MCGUIRE       CHARLES T    DE      N13C08259ASB             NAPOLI SHKOLNIK PLLC                        PRUITT      CLIFTON L     DE      N13C03182ASB     NAPOLI SHKOLNIK PLLC
MCGUIRE       NINA A       NY      1900692014               NAPOLI SHKOLNIK PLLC                        PRUITT      HAROLD W      DE      N14C02279ASB     NAPOLI SHKOLNIK PLLC
MCINTOSH      WILLIE H     DE      N13C03257ASB             NAPOLI SHKOLNIK PLLC                        PUGH        THOMAS F      DE      N13C12202ASB     NAPOLI SHKOLNIK PLLC
MCMAHAN       CLYDE F      DE      N12C11153ASB             NAPOLI SHKOLNIK PLLC                        PURNELL     SHARON R      DE      N13C03109ASB     NAPOLI SHKOLNIK PLLC
MCMAKIN       JANET B      DE      N13C08330ASB             NAPOLI SHKOLNIK PLLC                        PUTT        PAUL D        NY      8017982013       NAPOLI SHKOLNIK PLLC
MCMASTERS     JOSEPH P     NY      I2012003696              NAPOLI SHKOLNIK PLLC                        QUAIL       JOANN         NY      CA2014000512     NAPOLI SHKOLNIK PLLC
MCNAMEE       JOSEPH J     DE      N14C05016ASB             NAPOLI SHKOLNIK PLLC                        QUICK       MICHAEL       NY      EF0023172017     NAPOLI SHKOLNIK PLLC
MCSWEENEY     ROBERT E     DE      N13C01206ASB             NAPOLI SHKOLNIK PLLC                        RAFFA       CHARLES       NY      1900682014       NAPOLI SHKOLNIK PLLC
MEADOWS       ROLAND R     DE      N13C11215ASB             NAPOLI SHKOLNIK PLLC                        RAIRIGH     NATALIE       IL      2017L001027      NAPOLI SHKOLNIK PLLC
MELL          DANNY E      DE      N13C11028ASB             NAPOLI SHKOLNIK PLLC                        RAMBO       MD            CA      BC478912         NAPOLI SHKOLNIK PLLC
MERCURIO      ROBERT       DE      N16C11073ASB             NAPOLI SHKOLNIK PLLC                        RANDELSON   MILTON L      DE      N13C12283ASB     NAPOLI SHKOLNIK PLLC
MERCURIO      ROBERT       DE      N16C11073ASB_ADMIN_GP    NAPOLI SHKOLNIK PLLC                        RAWLINS     JOSEPH C      DE      N13C09177ASB     NAPOLI SHKOLNIK PLLC
METZGER       GLENN        WA      122083096SEA             NAPOLI SHKOLNIK PLLC                        REDDY       ROBERT C      DE      N13C05083ASB     NAPOLI SHKOLNIK PLLC
MICHAEL       DONALD W     DE      N14C01255ASB             NAPOLI SHKOLNIK PLLC                        REID        RICKY M       DE      N13C07219ASB     NAPOLI SHKOLNIK PLLC
MIGUEZ        ROBERT J     DE      N12C12105ASB             NAPOLI SHKOLNIK PLLC                        REILEY      WILLIAM S     DE      N14C01224ASB     NAPOLI SHKOLNIK PLLC
MILES         WILLIAM T    DE      N13C08112ASB             NAPOLI SHKOLNIK PLLC                        REILLY      JOSEPH        NJ      MIDL00803813AS   NAPOLI SHKOLNIK PLLC
MILLER        ELWOOD H     DE      N13C08167ASB             NAPOLI SHKOLNIK PLLC                        RESCH       STEPHEN W     NY      1903112013       NAPOLI SHKOLNIK PLLC
MILLER        WAYNE R      DE      N13C05106ASB             NAPOLI SHKOLNIK PLLC                        RHODES      WILLIAM C     DE      N13C06136ASB     NAPOLI SHKOLNIK PLLC
MILLS         BENNETT R    DE      N14C05094ASB             NAPOLI SHKOLNIK PLLC                        RIALE       JOHN A        DE      N13C04144ASB     NAPOLI SHKOLNIK PLLC
MISTRETTA     FRANK        NY      1901762015               NAPOLI SHKOLNIK PLLC                        RICCI       EILEEN P      DE      N14C02286ASB     NAPOLI SHKOLNIK PLLC
MITCHELL      EDGAR D      DE      N14C06241ASB             NAPOLI SHKOLNIK PLLC                        RICHARDS    GARY          DE      N17C04356ASB     NAPOLI SHKOLNIK PLLC
MOATE         WENDELL      DE      N17C031615ASB_ADMIN_GP   NAPOLI SHKOLNIK PLLC                        RIDGE       RICHARD E     DE      N13C08316ASB     NAPOLI SHKOLNIK PLLC
MOLIN         RUTH         DE      N17C031618ASB            NAPOLI SHKOLNIK PLLC                        RILEY       AMISSA        IL      2013L002192      NAPOLI SHKOLNIK PLLC
MOLKENTHIN    RAYMOND      NY      1902332013               NAPOLI SHKOLNIK PLLC                        RIPPY       FLOYD W       DE      N13C03108ASB     NAPOLI SHKOLNIK PLLC
MOODY         JAMES        DE      N16C10053ASB             NAPOLI SHKOLNIK PLLC                        RISNER      ROBERT H      DE      N14C02233ASB     NAPOLI SHKOLNIK PLLC
MOORE         ERNEST P     NJ      MIDL00524314AS           NAPOLI SHKOLNIK PLLC                        ROBERTS     BOBBY A       DE      N13C11217ASB     NAPOLI SHKOLNIK PLLC
MORRIS        DANIEL A     DE      N13C09261ASB             NAPOLI SHKOLNIK PLLC                        ROBERTS     DARRELL R     MO      1322CC10243      NAPOLI SHKOLNIK PLLC
MOWEN         BOBBY G      DE      N13C11324ASB             NAPOLI SHKOLNIK PLLC                        ROBERTS     JOSEPH        NY      22192            NAPOLI SHKOLNIK PLLC
MUSCHA        KEVIN        DE      N15C12262ASB             NAPOLI SHKOLNIK PLLC                        ROBERTS     TONI E        DE      N14C01139ASB     NAPOLI SHKOLNIK PLLC
MUSSELWHITE   AUTLEY       DE      N13C06090ASB             NAPOLI SHKOLNIK PLLC                        ROBINSON    HAROLD A      DE      N13C10099ASB     NAPOLI SHKOLNIK PLLC
NAUGHER       WILLIAM A    DE      N13C12098ASB             NAPOLI SHKOLNIK PLLC                        ROBINSON    JAMES L       DE      N12C12240ASB     NAPOLI SHKOLNIK PLLC
NAZZARO       AUGUSTUS     NY      1902122014               NAPOLI SHKOLNIK PLLC                        ROBINSON    RENALDO       DE      N13C04088ASB     NAPOLI SHKOLNIK PLLC
NEAL          EUGENE D     DE      N13C10153ASB             NAPOLI SHKOLNIK PLLC                        ROLLAND     VICKIE L      DE      N13C05344ASB     NAPOLI SHKOLNIK PLLC
NEAL          JAMES A      DE      N13C10305ASB             NAPOLI SHKOLNIK PLLC                        ROLLER      JAMES M       DE      N14C02103ASB     NAPOLI SHKOLNIK PLLC
NELSON        ANDREW M     DE      N13C07309ASB             NAPOLI SHKOLNIK PLLC                        ROLLINS     ROBERT E      DE      N13C03259ASB     NAPOLI SHKOLNIK PLLC
NEMEC         JOSEPH R     DE      N13C09191ASB             NAPOLI SHKOLNIK PLLC                        ROSE        LUCILLE E     DE      N14C02282ASB     NAPOLI SHKOLNIK PLLC
NOLEN         ARVIL        DE      N13C03117ASB             NAPOLI SHKOLNIK PLLC                        ROSE        RUFUS B       DE      N13C02210ASB     NAPOLI SHKOLNIK PLLC
NOYA          ALVARO       DE      N13C11030ASB             NAPOLI SHKOLNIK PLLC                        ROUSCHER    WILLIAM A     DE      N13C07348ASB     NAPOLI SHKOLNIK PLLC
NUCKLES       GENEVA S     DE      N13C06118ASB             NAPOLI SHKOLNIK PLLC                        ROWLAND     ROBERT L      DE      N13C09139ASB     NAPOLI SHKOLNIK PLLC
O'CONNELL     HAROLD       NY      1901162013               NAPOLI SHKOLNIK PLLC                        RUNNION     CLYDE         IL      2016L000371      NAPOLI SHKOLNIK PLLC
O'SHEA        MICHAEL      NY      1903212013               NAPOLI SHKOLNIK PLLC                        RUSSELL     JACQUELIN B   DE      N14C06024ASB     NAPOLI SHKOLNIK PLLC
OGLE          BRUCE        DE      N13C04183ASB             NAPOLI SHKOLNIK PLLC                        SADAUSKAS   STANLEY       NY      1901002014       NAPOLI SHKOLNIK PLLC
OLDEN         DELBERT A    DE      N14C04262ASB             NAPOLI SHKOLNIK PLLC                        SAJDERA     JOZEF         MO      1522CC10914      NAPOLI SHKOLNIK PLLC

                                                                                                                                                             Appendix A - 301
                                       Case 17-03105                Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                      Document Page 320 of 624
Claimant       Claimant      State                                                                    Claimant          Claimant       State
Last Name      First Name    Filed   Docket Number        Primary Plaintiff Counsel                   Last Name         First Name     Filed   Docket Number   Primary Plaintiff Counsel
SANDLER        SHEILA R      NY      1904952013           NAPOLI SHKOLNIK PLLC                        ULSHAFER          ROBERT         NJ      MIDL481616AS    NAPOLI SHKOLNIK PLLC
SARGE          JAMES D       DE      N13C07290ASB         NAPOLI SHKOLNIK PLLC                        UNDERWOOD         WILLIAM H      DE      N13C05014ASB    NAPOLI SHKOLNIK PLLC
SAUCEDO        ELODIA L      DE      N13C04199ASB         NAPOLI SHKOLNIK PLLC                        VICK              RICHARD D      DE      N13C09124ASB    NAPOLI SHKOLNIK PLLC
SAYLES         DOROTHIE L    DE      N14C03055ASB         NAPOLI SHKOLNIK PLLC                        VILLALOBOS-RIVERA RIBERTO        IL      2017L000344     NAPOLI SHKOLNIK PLLC
SCARLATOS      ROSEMARY      NY      1902962012           NAPOLI SHKOLNIK PLLC                        VINSON            CHERYL L       DE      N14C05221ASB    NAPOLI SHKOLNIK PLLC
SCHAFFER       WILLIAM J     PA      140102795            NAPOLI SHKOLNIK PLLC                        VOSBURGH          DOUGLAS W      DE      N14C05225ASB    NAPOLI SHKOLNIK PLLC
SCHEM          BARRY A       DE      N13C04040ASB         NAPOLI SHKOLNIK PLLC                        WADDELL           JIGGS M        DE      N14C06242ASB    NAPOLI SHKOLNIK PLLC
SCHICK         MARY L        DE      N16C11170ASB         NAPOLI SHKOLNIK PLLC                        WALKER            GEORGE         NY      1902722016      NAPOLI SHKOLNIK PLLC
SCHUBERT       CHARLES H     DE      N13C11032ASB         NAPOLI SHKOLNIK PLLC                        WALKER            GLENN W        DE      N14C05260ASB    NAPOLI SHKOLNIK PLLC
SCHULL         HAROLD M      DE      N13C08045ASB         NAPOLI SHKOLNIK PLLC                        WALL              BEN            DE      N17C01273ASB    NAPOLI SHKOLNIK PLLC
SEANARD        DOROTHY L     DE      N13C05084ASB         NAPOLI SHKOLNIK PLLC                        WALLACE           JANICE L       DE      N13C07381ASB    NAPOLI SHKOLNIK PLLC
SEBRING        MILTON        NY      1902262014           NAPOLI SHKOLNIK PLLC                        WALLACH           LINDA M        DE      N13C11162ASB    NAPOLI SHKOLNIK PLLC
SEXTON         JERRY G       DE      N13C11071ASB         NAPOLI SHKOLNIK PLLC                        WALSH             CHARLES A      DE      N14C05242ASB    NAPOLI SHKOLNIK PLLC
SHARP          RONALD        IL      2016L001623          NAPOLI SHKOLNIK PLLC                        WALTERS           JEAN           DE      N14C02278ASB    NAPOLI SHKOLNIK PLLC
SHARPLESS      EVAN P        DE      N13C08331ASB         NAPOLI SHKOLNIK PLLC                        WELLS             JACK E         DE      N13C12285ASB    NAPOLI SHKOLNIK PLLC
SHELTON        RUBY N        DE      N13C05181ASB         NAPOLI SHKOLNIK PLLC                        WELLS             LINWOOD        IL      2016L001624     NAPOLI SHKOLNIK PLLC
SHELTON        WAYTUS C      DE      N13C09206ASB         NAPOLI SHKOLNIK PLLC                        WENTZEL           RICHARD R      DE      N14C08088ASB    NAPOLI SHKOLNIK PLLC
SHEPHERD       CLARENCE H    DE      N13C04363ASB         NAPOLI SHKOLNIK PLLC                        WEST              CLIFTON        MO      1422CC00891     NAPOLI SHKOLNIK PLLC
SHEPHERD       DAVID         NY      1903292013           NAPOLI SHKOLNIK PLLC                        WEST              WANDA H        DE      N14C01196ASB    NAPOLI SHKOLNIK PLLC
SHEPPARD       VERNON F      DE      N13C02234ASB         NAPOLI SHKOLNIK PLLC                        WESTBERRY         DAVID          DE      N16C11054ASB    NAPOLI SHKOLNIK PLLC
SILVA-FLORES   MARIO         MO      1622CC09631          NAPOLI SHKOLNIK PLLC                        WHATLEY           RICHARD L      DE      N14C05139ASB    NAPOLI SHKOLNIK PLLC
SILVA-FLORES   MARIO         DE      N17C031653ASB        NAPOLI SHKOLNIK PLLC                        WHITE             CHRIS L        DE      N13C12308ASB    NAPOLI SHKOLNIK PLLC
SIMMONS        WILLIAM       IL      2014L000044          NAPOLI SHKOLNIK PLLC                        WHITE             EDWARD R       DE      N13C05168ASB    NAPOLI SHKOLNIK PLLC
SIMONTON       JOHN          DE      N16C04055ASB         NAPOLI SHKOLNIK PLLC                        WHITE             JAMES M        DE      N13C09217ASB    NAPOLI SHKOLNIK PLLC
SIMS           LAWRENCE E    DE      N13C12307ASB         NAPOLI SHKOLNIK PLLC                        WHITE             WILLIE E       DE      N14C01022ASB    NAPOLI SHKOLNIK PLLC
SLATTERY       TIMOTHY A     DE      N13C12157ASB         NAPOLI SHKOLNIK PLLC                        WHITTENBURG       JAMES M        DE      N14C02232ASB    NAPOLI SHKOLNIK PLLC
SMITH          ALFRED L      DE      N13C04064ASB         NAPOLI SHKOLNIK PLLC                        WILDFIRE          RENE Y         NY      1903302013      NAPOLI SHKOLNIK PLLC
SMITH          BERNICE C     DE      N13C05118ASB         NAPOLI SHKOLNIK PLLC                        WILKERSON         MILTON W       DE      N13C07319ASB    NAPOLI SHKOLNIK PLLC
SMITH          BRENDA L      DE      N13C12223ASB         NAPOLI SHKOLNIK PLLC                        WILKINSON         KENNETH        DE      N17C01272ASB    NAPOLI SHKOLNIK PLLC
SMITH          CLARENCE P    NY      1901652014           NAPOLI SHKOLNIK PLLC                        WILLIAMS          CHARLES        DE      N15C12261ASB    NAPOLI SHKOLNIK PLLC
SMITH          JOANNE        DE      N13C12282ASB         NAPOLI SHKOLNIK PLLC                        WILLIAMS          DAVID B        DE      N13C05182ASB    NAPOLI SHKOLNIK PLLC
SMITH          LAWRENCE A    DE      N13C01103ASB         NAPOLI SHKOLNIK PLLC                        WILLIAMS          JACQUELINE L   DE      N13C04101ASB    NAPOLI SHKOLNIK PLLC
SMITH          PAUL L        DE      N14C07072ASB         NAPOLI SHKOLNIK PLLC                        WILLIAMS          JAMES          DE      N17C08034ASB    NAPOLI SHKOLNIK PLLC
SMITH          ZA            DE      N13C05020ASB         NAPOLI SHKOLNIK PLLC                        WILLIAMSON        ADA A          DE      N13C07024ASB    NAPOLI SHKOLNIK PLLC
SNELL          WILLIAM F     DE      N13C10151ASB         NAPOLI SHKOLNIK PLLC                        WILSON            EMMITT G       NY      1904732013      NAPOLI SHKOLNIK PLLC
SNOW           RONALD W      DE      N13C11235ASB         NAPOLI SHKOLNIK PLLC                        WILSON            JOHN F         DE      N14C06039ASB    NAPOLI SHKOLNIK PLLC
SPICER         JOE W         DE      N13C12225ASB         NAPOLI SHKOLNIK PLLC                        WILSON            MEL D          DE      N17C031635ASB   NAPOLI SHKOLNIK PLLC
SPINOSI        BERNADINE     DE      N13C06297ASB         NAPOLI SHKOLNIK PLLC                        WILSON            WILLIAM D      DE      N14C05222ASB    NAPOLI SHKOLNIK PLLC
STAGGS         HERSCHEL E    DE      N13C05087ASB         NAPOLI SHKOLNIK PLLC                        WILSON            WILLIAM F      DE      N13C12170ASB    NAPOLI SHKOLNIK PLLC
STECK          BERNARD L     IL      2016L001734          NAPOLI SHKOLNIK PLLC                        WILSON            WOODROW        DE      N14C01023ASB    NAPOLI SHKOLNIK PLLC
STERN          JOSEPH R      DE      N16C06041ASB         NAPOLI SHKOLNIK PLLC                        WINCHELL          WILLIAM W      DE      N13C07060ASB    NAPOLI SHKOLNIK PLLC
STEVENS        MAURICE       NY      1904452013           NAPOLI SHKOLNIK PLLC                        WOLF              CHARLES P      DE      N14C01225ASB    NAPOLI SHKOLNIK PLLC
STEVENSON      ALBERT        NJ      MIDL00389714AS       NAPOLI SHKOLNIK PLLC                        WOLFE             GEORGE H       DE      N13C08107ASB    NAPOLI SHKOLNIK PLLC
STEVENSON      RICHARD       PA      160801879            NAPOLI SHKOLNIK PLLC                        WOOD              DARRELL        NY      1901702015      NAPOLI SHKOLNIK PLLC
STEWART        DALE L        DE      N13C11130ASB         NAPOLI SHKOLNIK PLLC                        WOOD              THOMAS H       DE      N13C10033ASB    NAPOLI SHKOLNIK PLLC
STIMAKER       THOMAS M      DE      N13C09072ASB         NAPOLI SHKOLNIK PLLC                        WOODALL           HAROLD W       DE      N14C01244ASB    NAPOLI SHKOLNIK PLLC
STINE          GARRY E       DE      N13C07062ASB         NAPOLI SHKOLNIK PLLC                        WOODS             DEE W          DE      N13C03198ASB    NAPOLI SHKOLNIK PLLC
STITT          ROBERT        NY      1904782012           NAPOLI SHKOLNIK PLLC                        WOODWARD          KENNETH S      DE      N13C10197ASB    NAPOLI SHKOLNIK PLLC
STOLL          HARRY R       DE      N13C07275ASB         NAPOLI SHKOLNIK PLLC                        WOOLFORK          CHARLES H      DE      N14C02220ASB    NAPOLI SHKOLNIK PLLC
STONE          HOWARD        DE      N13C11185ASB         NAPOLI SHKOLNIK PLLC                        WORRELL           RAYMOND E      DE      N14C07074ASB    NAPOLI SHKOLNIK PLLC
STONE          KATHY E       DE      N13C01257ASB         NAPOLI SHKOLNIK PLLC                        WORTHAM           FRANK W        DE      N14C06020ASB    NAPOLI SHKOLNIK PLLC
STRICKLAND     TRILLUS J     DE      N13C08097ASB         NAPOLI SHKOLNIK PLLC                        WRIGHT            CECIL D        DE      N14C01041ASB    NAPOLI SHKOLNIK PLLC
SUELL          CHARLES       DE      N13C12275ASB         NAPOLI SHKOLNIK PLLC                        WYNNE             DONALD         NY      0643602014      NAPOLI SHKOLNIK PLLC
SUMMERHILL     LAWRENCE      NY      1903582013           NAPOLI SHKOLNIK PLLC                        YOUNG             GLENN E        DE      N13C11223ASB    NAPOLI SHKOLNIK PLLC
SUTTON-CARR    MATTIE E      DE      N13C09001ASB         NAPOLI SHKOLNIK PLLC                        ZIEBELL           MICHAEL M      DE      N14C10022ASB    NAPOLI SHKOLNIK PLLC
SWOPE          JAMES         PA      161004351            NAPOLI SHKOLNIK PLLC                        ABBATIELLO        LOUIS          PA      151200448       NASS CANCELLIERE BRENNER
TAMPORI        ARTHUR        NJ      MIDL00364013AS       NAPOLI SHKOLNIK PLLC                        ADAMS             WILLIAM J      PA      002358          NASS CANCELLIERE BRENNER
TARANTINO      BEVERLY       NY      1901432013           NAPOLI SHKOLNIK PLLC                        ALSTON            CHARLIE M      PA      121202792       NASS CANCELLIERE BRENNER
TARIN          CARLOS        DE      N17C031631ASB        NAPOLI SHKOLNIK PLLC                        ARENA             ANTHONY P      PA      170703713       NASS CANCELLIERE BRENNER
TAYLOR         CLARA L       DE      N13C10236ASB         NAPOLI SHKOLNIK PLLC                        ATKINSON          RUSSELL V      PA      161001243       NASS CANCELLIERE BRENNER
TAYLOR         SONDRA        DE      N14C02168ASB         NAPOLI SHKOLNIK PLLC                        BARONSKY          JOSEPH         PA      002729          NASS CANCELLIERE BRENNER
TAYLOR         TIM N         DE      N13C04382ASB         NAPOLI SHKOLNIK PLLC                        BARRY             LEROY W        PA      160900655       NASS CANCELLIERE BRENNER
THOMAS         BENJAMIN H    DE      N14C05141ASB         NAPOLI SHKOLNIK PLLC                        BARVITSKIE        EDWARD F       PA      121001157       NASS CANCELLIERE BRENNER
THOMPSON       LAWRENCE M    PA      141001011            NAPOLI SHKOLNIK PLLC                        BEDOIAN           JOHN H         PA      001665          NASS CANCELLIERE BRENNER
THOMPSON       LAWRENCE M    PA      141001011_ADMIN_GP   NAPOLI SHKOLNIK PLLC                        BEGLEY            CHARLES        PA      044357          NASS CANCELLIERE BRENNER
THORNE         CHARLES R     DE      N14C01283ASB         NAPOLI SHKOLNIK PLLC                        BEMISH            RUDOLF J       PA      003277          NASS CANCELLIERE BRENNER
TREST          MARGARET S    DE      N13C07250ASB         NAPOLI SHKOLNIK PLLC                        BENSON            WILLIE         PA      001374          NASS CANCELLIERE BRENNER
TROUSDALE      WILLIAM P     DE      N13C05345ASB         NAPOLI SHKOLNIK PLLC                        BENTLEY           MICHAEL        PA      170601171       NASS CANCELLIERE BRENNER
TRUEBLOOD      WILLIAM       DE      N14C01069ASB         NAPOLI SHKOLNIK PLLC                        BERGER            ANTON J        PA      003770          NASS CANCELLIERE BRENNER
TURNER         FREDERICK W   DE      N14C05112ASB         NAPOLI SHKOLNIK PLLC                        BERRY             JOHN W         PA      151102015       NASS CANCELLIERE BRENNER
TURNER         RAYMOND D     DE      N13C05180ASB         NAPOLI SHKOLNIK PLLC                        BIANCHI           RICHARD J      PA      161002066       NASS CANCELLIERE BRENNER
TUTTHILL       WESLEY G      DE      N13C05034ASB         NAPOLI SHKOLNIK PLLC                        BIDDLE            WILLIAM D      PA      170702496       NASS CANCELLIERE BRENNER
TYLER          ALFONZO       DE      N14C02167ASB         NAPOLI SHKOLNIK PLLC                        BOLINSKY          ANTHONY A      PA      141203903       NASS CANCELLIERE BRENNER
TYNER          ALFRED C      DE      N14C06025ASB         NAPOLI SHKOLNIK PLLC                        BOLTON            ERNEST M       PA      141203935       NASS CANCELLIERE BRENNER
TYRRELL        JAMES         NY      2013EF189            NAPOLI SHKOLNIK PLLC                        BOOKMAN           JOSEPH         PA      04600006        NASS CANCELLIERE BRENNER
TYSON          PHILIP        DE      N16C03020ASB         NAPOLI SHKOLNIK PLLC                        BOYD              HENRY          PA      130901875       NASS CANCELLIERE BRENNER

                                                                                                                                                                 Appendix A - 302
                                       Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                    Document Page 321 of 624
Claimant       Claimant      State                                                                  Claimant     Claimant      State
Last Name      First Name    Filed   Docket Number      Primary Plaintiff Counsel                   Last Name    First Name    Filed   Docket Number        Primary Plaintiff Counsel
BOYD           JOSEPH T      PA      003520             NASS CANCELLIERE BRENNER                    HALLAHAN     MARTIN T      PA      002410DECTRM2004     NASS CANCELLIERE BRENNER
BOZZELLI       MICHAEL J     PA      004151             NASS CANCELLIERE BRENNER                    HARDIGREE    MICHAEL W     PA      090200409            NASS CANCELLIERE BRENNER
BRACKEN        EDWARD J      PA      151103423          NASS CANCELLIERE BRENNER                    HARLEY       CLEVELAND C   PA      170700993            NASS CANCELLIERE BRENNER
BRADY          JAMES V       PA      151200932          NASS CANCELLIERE BRENNER                    HARRIS       HARVEY        PA      050400945TE          NASS CANCELLIERE BRENNER
BREWER         CARL F        PA      160701964          NASS CANCELLIERE BRENNER                    HEPLER       MILES S       PA      170101136            NASS CANCELLIERE BRENNER
BROWN          KENNETH L     PA      170601561          NASS CANCELLIERE BRENNER                    HILL         ELLIS R       PA      150501189            NASS CANCELLIERE BRENNER
BROWN          LEROY         PA      003850             NASS CANCELLIERE BRENNER                    HODGE        GARY          PA      04600005             NASS CANCELLIERE BRENNER
BROWN          STANLEY E     PA      140602242          NASS CANCELLIERE BRENNER                    HOLMES       WILLIAM W     PA      170803028            NASS CANCELLIERE BRENNER
BROWN          WILLIE J      PA      160501696          NASS CANCELLIERE BRENNER                    HOLTS        WILLIAM H     PA      0460003              NASS CANCELLIERE BRENNER
BRUTON         GENEVIEVE V   PA      170703276          NASS CANCELLIERE BRENNER                    HORVATH      EDWARD C      PA      170503693            NASS CANCELLIERE BRENNER
BURKE          PHILIP T      PA      150501270          NASS CANCELLIERE BRENNER                    HOUSENICK    DOUGLAS C     PA      061100967            NASS CANCELLIERE BRENNER
BURKHARDT      GEORGE M      PA      110400527          NASS CANCELLIERE BRENNER                    HOUSENICK    DOUGLAS C     PA      071204420            NASS CANCELLIERE BRENNER
BURTON         ROBERT L      PA      000950             NASS CANCELLIERE BRENNER                    HUGHES       ROBERT        PA      130200147            NASS CANCELLIERE BRENNER
CAIN           RONALD C      PA      130200685          NASS CANCELLIERE BRENNER                    HUNTER       WILLIAM G     PA      170800897            NASS CANCELLIERE BRENNER
CAMPBELL       GARY D        PA      161001095          NASS CANCELLIERE BRENNER                    HYLENSKI     FRANK         PA      001662               NASS CANCELLIERE BRENNER
CAPONE         ANTHONY G     PA      000860             NASS CANCELLIERE BRENNER                    IMHOF        RONALD C      PA      101202246            NASS CANCELLIERE BRENNER
CAPUTO         DENNIS        PA      140900509          NASS CANCELLIERE BRENNER                    JACKSON      COLIE         PA      080600612            NASS CANCELLIERE BRENNER
CARR           CHARLES W     PA      131202197          NASS CANCELLIERE BRENNER                    JACKSON      HARRY D       PA      110302561            NASS CANCELLIERE BRENNER
CARTER         FRANK         PA      3131               NASS CANCELLIERE BRENNER                    JOHNSON      ALPHONSO F    PA      071204086            NASS CANCELLIERE BRENNER
CATLING        ELMER B       PA      130300505          NASS CANCELLIERE BRENNER                    JOHNSON      DANIEL K      PA      161103223            NASS CANCELLIERE BRENNER
CHAMBERLIN     CHARLES W     PA      141000191          NASS CANCELLIERE BRENNER                    JOHNSON      FREDERICK W   PA      130800704            NASS CANCELLIERE BRENNER
CHAPMAN        NATHAN        PA      002072             NASS CANCELLIERE BRENNER                    JONES        DONALD B      PA      161202284            NASS CANCELLIERE BRENNER
CIANCAGLIONE   VICTOR        PA      160601959          NASS CANCELLIERE BRENNER                    JONES        LAVERNE D     PA      170502286            NASS CANCELLIERE BRENNER
CLEGHORN       DAVID J       PA      130901038          NASS CANCELLIERE BRENNER                    KACHEL       GLENN J       PA      170902295            NASS CANCELLIERE BRENNER
CLIFTON        FRANCIS       PA      110302547          NASS CANCELLIERE BRENNER                    KELLY        EDWARD C      PA      004585               NASS CANCELLIERE BRENNER
CLOUSE         DENNIS L      PA      160703109          NASS CANCELLIERE BRENNER                    KING         ROY C         PA      004007               NASS CANCELLIERE BRENNER
COBB           RUSSELL F     PA      02589              NASS CANCELLIERE BRENNER                    KIRKLOW      ELEANOR L     PA      160102690            NASS CANCELLIERE BRENNER
COOKE          NATHANIEL     PA      000326             NASS CANCELLIERE BRENNER                    KNOOP        RICHARD       PA      161003624            NASS CANCELLIERE BRENNER
COOLEY         JAMES E       PA      170900136          NASS CANCELLIERE BRENNER                    KOCH         ALBERT        PA      003404               NASS CANCELLIERE BRENNER
COUNCIL        ALBERT        PA      002104             NASS CANCELLIERE BRENNER                    KOLLER       DAVID L       PA      170802486            NASS CANCELLIERE BRENNER
COVALESKI      WILLIAM T     PA      004332             NASS CANCELLIERE BRENNER                    KOLLOCK      JOHN          PA      003815               NASS CANCELLIERE BRENNER
COWELL         ERNEST E      PA      150703296          NASS CANCELLIERE BRENNER                    KUSHNIRUK    DANIEL H      PA      161002020            NASS CANCELLIERE BRENNER
CRIVELLI       PHYLLIS M     PA      060301954          NASS CANCELLIERE BRENNER                    LEE          BOBBY H       PA      081204622            NASS CANCELLIERE BRENNER
CRUTCHFIELD    HENRY         PA      002200             NASS CANCELLIERE BRENNER                    LEE          REUBEN        PA      101202247            NASS CANCELLIERE BRENNER
CRUTCHFIELD    HENRY         PA      02-14138           NASS CANCELLIERE BRENNER                    LEE          WILLIAM P     PA      003472               NASS CANCELLIERE BRENNER
D'ANGELO       JOSEPH F      PA      061201557          NASS CANCELLIERE BRENNER                    LINKIEWICZ   RICHARD P     PA      151102555            NASS CANCELLIERE BRENNER
DEEMER         GEORGE        PA      170503701          NASS CANCELLIERE BRENNER                    MAIDEN       FLORENCE E    PA      081204237            NASS CANCELLIERE BRENNER
DEROSE         ANTONIO       PA      003583SEPTRM2004   NASS CANCELLIERE BRENNER                    MANN         BRUCE L       PA      001647               NASS CANCELLIERE BRENNER
DIGIUSEPPE     ALBERT        PA      071004340          NASS CANCELLIERE BRENNER                    MANN         BRUCE L       PA      100802456            NASS CANCELLIERE BRENNER
DIPASQUALE     FERNANDO      PA      002662JULTRM2004   NASS CANCELLIERE BRENNER                    MANZINI      DONALD J      PA      161003306            NASS CANCELLIERE BRENNER
DOMINGUEZ      ELEANOR       PA      100903779          NASS CANCELLIERE BRENNER                    MARKEY       JOSEPH C      PA      050503224            NASS CANCELLIERE BRENNER
DOWNES         BARBARA       PA      111202015          NASS CANCELLIERE BRENNER                    MARLEY       JOHN          PA      060304152            NASS CANCELLIERE BRENNER
DRAGANO        NICHOLAS      PA      170802276          NASS CANCELLIERE BRENNER                    MARSCIANO    PAUL J        PA      070101412            NASS CANCELLIERE BRENNER
DRUMMOND       GEORGE        PA      003741             NASS CANCELLIERE BRENNER                    MARSHALL     KENNETH       PA      001834               NASS CANCELLIERE BRENNER
DUFF           JAMES M       PA      141200669          NASS CANCELLIERE BRENNER                    MARTIN       WILLIAM C     PA      001443NOVTRM2004     NASS CANCELLIERE BRENNER
DUNN           DONALD J      PA      120801434          NASS CANCELLIERE BRENNER                    MARZIK       GERALD G      PA      150103176            NASS CANCELLIERE BRENNER
DUPRE          CHARLES L     PA      003512             NASS CANCELLIERE BRENNER                    MARZIOTTI    SAMUEL N      PA      100703173            NASS CANCELLIERE BRENNER
DYER           JEFF          PA      001614             NASS CANCELLIERE BRENNER                    MARZIOTTI    SAMUEL N      PA      UNKNOWN              NASS CANCELLIERE BRENNER
DYER           JEFF          PA      02-600141          NASS CANCELLIERE BRENNER                    MCAFEE       WILLIAM J     PA      160702406            NASS CANCELLIERE BRENNER
ELLIOT         THOMAS F      PA      003736             NASS CANCELLIERE BRENNER                    MCCARTY      PAUL          PA      003461               NASS CANCELLIERE BRENNER
ELLIOTT        JAMES E       PA      091100156          NASS CANCELLIERE BRENNER                    MCCLAREN     JOHN S        PA      161003196            NASS CANCELLIERE BRENNER
ELLISON        RAEFORD       PA      110503198          NASS CANCELLIERE BRENNER                    MCCLEARY     GEORGE        PA      161100179            NASS CANCELLIERE BRENNER
EVANGELISTA    PAT J         PA      003409             NASS CANCELLIERE BRENNER                    MCCUSKER     JAMES P       PA      131201363            NASS CANCELLIERE BRENNER
EVANS          ELTON         PA      000725             NASS CANCELLIERE BRENNER                    MCDONALD     CHARLES       PA      003738               NASS CANCELLIERE BRENNER
FARMER         HARDY         PA      001093             NASS CANCELLIERE BRENNER                    MCGILL       ANTHONY A     PA      141200967            NASS CANCELLIERE BRENNER
FECONDO        JOHN          PA      101202686          NASS CANCELLIERE BRENNER                    MCINTOSH     JOSEPH J      PA      140900628            NASS CANCELLIERE BRENNER
FERGUSON       ROBERT        PA      06600001           NASS CANCELLIERE BRENNER                    MCKANNAN     GLENN L       PA      001517               NASS CANCELLIERE BRENNER
FISHER         NANCY J       PA      140604531          NASS CANCELLIERE BRENNER                    MCKEOWN      BETH A        PA      110501097            NASS CANCELLIERE BRENNER
FLEMING        RANDALL       PA      001733             NASS CANCELLIERE BRENNER                    MCMURTRIE    GERALD J      PA      130801026            NASS CANCELLIERE BRENNER
FOSTER         EUGENE        PA      051203396          NASS CANCELLIERE BRENNER                    MCNEAL       WILLIAM H     PA      170801085            NASS CANCELLIERE BRENNER
FRIERSON       AUBREY L      PA      004236             NASS CANCELLIERE BRENNER                    MCNEILL      WILLIAM W     PA      001663               NASS CANCELLIERE BRENNER
GABRIEL        WILLIAM       PA      091203131          NASS CANCELLIERE BRENNER                    MCNICHOL     JOHN J        PA      DECEMBER2003002508   NASS CANCELLIERE BRENNER
GAMBLE         ROBERT L      PA      151102752          NASS CANCELLIERE BRENNER                    MEIMARIS     ALKIS         PA      151000654            NASS CANCELLIERE BRENNER
GASDASKA       ROBERT J      PA      160602749          NASS CANCELLIERE BRENNER                    MERK         DAVE M        PA      150701378            NASS CANCELLIERE BRENNER
GASKINS        GEORGEANN N   PA      001150             NASS CANCELLIERE BRENNER                    MICHLADA     JOSEPH E      PA      101201167            NASS CANCELLIERE BRENNER
GASTER         FLOYD M       PA      130900378          NASS CANCELLIERE BRENNER                    MOLLETTA     RICHARD       PA      101202611            NASS CANCELLIERE BRENNER
GENNARIA       HAROLD A      PA      170803279          NASS CANCELLIERE BRENNER                    MONTAGANO    SAMUEL        PA      110902745            NASS CANCELLIERE BRENNER
GOLAN          ZVI           PA      001219             NASS CANCELLIERE BRENNER                    MONTALBO     PAUL C        PA      100701149            NASS CANCELLIERE BRENNER
GOSLIN         ROBERT        PA      141202432          NASS CANCELLIERE BRENNER                    MOORE        VIRGINIA A    PA      110200931            NASS CANCELLIERE BRENNER
GOSNELL        BRADLEY F     PA      002422DECTRM2004   NASS CANCELLIERE BRENNER                    MORRELL      JOHN J        PA      161201199_ADMIN_GP   NASS CANCELLIERE BRENNER
GRAMM          ROBERT L      PA      141101942          NASS CANCELLIERE BRENNER                    MORRIS       GERALD F      PA      092003001162         NASS CANCELLIERE BRENNER
GRANT          MILTON        PA      071204098          NASS CANCELLIERE BRENNER                    MUDGE        ARTHUR E      PA      071204087            NASS CANCELLIERE BRENNER
GRANT          ROBERT        PA      061102998          NASS CANCELLIERE BRENNER                    MUMMERY      WILLIAM T     PA      071204093            NASS CANCELLIERE BRENNER
GREEN          RAYMOND       PA      061201553          NASS CANCELLIERE BRENNER                    MURRAY       DAVID C       PA      071204103            NASS CANCELLIERE BRENNER
GRIFFIN        THOMAS W      PA      111201877          NASS CANCELLIERE BRENNER                    MURRAY       JEAN L        PA      171000465            NASS CANCELLIERE BRENNER
HAEFFNER       HARRY J       PA      151201466          NASS CANCELLIERE BRENNER                    MYERS        EDWARD        PA      161202802            NASS CANCELLIERE BRENNER

                                                                                                                                                              Appendix A - 303
                                       Case 17-03105                   Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                         Document Page 322 of 624
Claimant       Claimant      State                                                                       Claimant          Claimant      State
Last Name      First Name    Filed   Docket Number           Primary Plaintiff Counsel                   Last Name         First Name    Filed   Docket Number           Primary Plaintiff Counsel
NARRY          PATRICK J     PA      160603367               NASS CANCELLIERE BRENNER                    WHALEN            JOHN J        PA      171001072               NASS CANCELLIERE BRENNER
NATALE         ANTHONY       PA      002952                  NASS CANCELLIERE BRENNER                    WHALEY            JAMES F       PA      141200575               NASS CANCELLIERE BRENNER
NELSON         ROSELLEN      PA      120702674               NASS CANCELLIERE BRENNER                    WHEELER           LOUIS G       PA      151202702               NASS CANCELLIERE BRENNER
NOVOSEL        PHILIP R      PA      161000038               NASS CANCELLIERE BRENNER                    WHITE             JAMES L       PA      170501490               NASS CANCELLIERE BRENNER
OCCHIOLINI     VINCENT       PA      001891                  NASS CANCELLIERE BRENNER                    WHITE             RICHARD L     PA      090801721               NASS CANCELLIERE BRENNER
OCHRYMOWICZ    WILLIAM A     PA      141000738               NASS CANCELLIERE BRENNER                    WHITTAKER         RICHARD T     PA      001152                  NASS CANCELLIERE BRENNER
OLIAI          PARVIZ        PA      071204178               NASS CANCELLIERE BRENNER                    WILLIAMS          KATHERINE A   PA      170701137               NASS CANCELLIERE BRENNER
OLIVER         HELEN         PA      080800353               NASS CANCELLIERE BRENNER                    WILLIAMS          LAWRENCE C    PA      151003109               NASS CANCELLIERE BRENNER
OLIVER         WALTER K      PA      070601276               NASS CANCELLIERE BRENNER                    WILLIS            IRA R         PA      DECEMBERTERM200300186   NASS CANCELLIERE BRENNER
OLSEN          HERBERT V     PA      140703847               NASS CANCELLIERE BRENNER                    WILSON            BERNARD R     PA      151002475               NASS CANCELLIERE BRENNER
OLSHEFSKIE     WALTER L      PA      080800686               NASS CANCELLIERE BRENNER                    WINDT             MICHAEL J     PA      161003494               NASS CANCELLIERE BRENNER
ONEIL          WILLIS F      PA      151201166               NASS CANCELLIERE BRENNER                    WISNANT           RICHARD A     PA      071204092               NASS CANCELLIERE BRENNER
PALMER         KENNETH L     PA      161200465               NASS CANCELLIERE BRENNER                    WOHLFARTH         JOHN T        PA      161003983               NASS CANCELLIERE BRENNER
PATEREK        PETER A       PA      140904309               NASS CANCELLIERE BRENNER                    WOODING           JAMES         PA      003465                  NASS CANCELLIERE BRENNER
PATTIE         WILLIAM M     PA      061004637               NASS CANCELLIERE BRENNER                    WOODWARD          PAUL H        PA      160500895               NASS CANCELLIERE BRENNER
PECK           BERNARD J     PA      NOVEMBERTERM200300166   NASS CANCELLIERE BRENNER                    WRAY              ROBERT C      PA      161202812               NASS CANCELLIERE BRENNER
PINE           JOSEPH E      PA      161001572               NASS CANCELLIERE BRENNER                    YANKOWY           TIMOTHY V     PA      090102993               NASS CANCELLIERE BRENNER
PITMAN         LYNWOOD W     PA      171001205               NASS CANCELLIERE BRENNER                    YANNUZZI          ROBERT D      PA      080302357               NASS CANCELLIERE BRENNER
PRYOR          ROBERT C      PA      004584                  NASS CANCELLIERE BRENNER                    YODERS            CARL J        PA      160602754               NASS CANCELLIERE BRENNER
PURNELL        ROBERT L      PA      003769                  NASS CANCELLIERE BRENNER                    YORDEN            RAYMOND E     PA      000723                  NASS CANCELLIERE BRENNER
RAY            WILLIE        PA      002466                  NASS CANCELLIERE BRENNER                    YUELLING          EUGENE        PA      140603288               NASS CANCELLIERE BRENNER
REAGAN         RICHARD G     PA      DECEMBERTERM200300037   NASS CANCELLIERE BRENNER                    ADKINS            BILLY G       TX      46,097-A                NEGEM, BICKHAM & WORTHINGTON
REDDINGTON     DAVID L       PA      003812DECEMBERTERM200   NASS CANCELLIERE BRENNER                    ALFORD            KATE H        TX      45,420                  NEGEM, BICKHAM & WORTHINGTON
REDFEARN       JOHN W        PA      141203939               NASS CANCELLIERE BRENNER                    ALLEN             GEORGE A      TX      45,107                  NEGEM, BICKHAM & WORTHINGTON
REECE          TRULA         PA      061201552               NASS CANCELLIERE BRENNER                    ALLEN             JACK C        TX      41,545                  NEGEM, BICKHAM & WORTHINGTON
REESE          BARRY         PA      131201664               NASS CANCELLIERE BRENNER                    ALLEN             WILLIAM F     TX      46,314                  NEGEM, BICKHAM & WORTHINGTON
RICHARDS       ROBERT G      PA      171000612               NASS CANCELLIERE BRENNER                    ANDERSON          MARY G        TX      45,809-A                NEGEM, BICKHAM & WORTHINGTON
RILEY          CAS           PA      061102211               NASS CANCELLIERE BRENNER                    ANDERSON          THEOTIS       TX      45,421-A                NEGEM, BICKHAM & WORTHINGTON
ROBINSON       CHARLES F     PA      120402858               NASS CANCELLIERE BRENNER                    ARPS              WINFORD       TX      45,809-A                NEGEM, BICKHAM & WORTHINGTON
ROBINSON       THOMAS A      PA      161100877               NASS CANCELLIERE BRENNER                    ARTERBERRY        BONNIE R      TX      46,109-A                NEGEM, BICKHAM & WORTHINGTON
ROSSI          VINCENT R     PA      160803155               NASS CANCELLIERE BRENNER                    BAGLEY            CARNELL       TX      46,097-A                NEGEM, BICKHAM & WORTHINGTON
ROUSH          FRANKLIN E    PA      071103281               NASS CANCELLIERE BRENNER                    BAGLEY            JOHNNY D      TX      41,600-A                NEGEM, BICKHAM & WORTHINGTON
RUSSELL        LARRY         PA      003458                  NASS CANCELLIERE BRENNER                    BATTEE            CLIO          TX      46,830-A                NEGEM, BICKHAM & WORTHINGTON
RUTH           WALTER R      PA      000801                  NASS CANCELLIERE BRENNER                    BAXTER            WILLIE E      TX      41,295                  NEGEM, BICKHAM & WORTHINGTON
RUTLEDGE       ISAAC         PA      130302508               NASS CANCELLIERE BRENNER                    BENNETT           DOYLE         TX      45,104                  NEGEM, BICKHAM & WORTHINGTON
RZUCIDLO       JOSEPH S      PA      121202762               NASS CANCELLIERE BRENNER                    BENNETT           DOYLE J       TX      46,296                  NEGEM, BICKHAM & WORTHINGTON
SANTISI        ANTHONY       PA      070101868               NASS CANCELLIERE BRENNER                    BIGGS             CHARLIE B     TX      41,169                  NEGEM, BICKHAM & WORTHINGTON
SATTAZAHN      ROBERT        PA      003810DECTRM2003        NASS CANCELLIERE BRENNER                    BLACK             KENNETH C     TX      45,809-A                NEGEM, BICKHAM & WORTHINGTON
SAWICKI        CHARLES E     PA      140303967               NASS CANCELLIERE BRENNER                    BROOKS            WILLIE B      TX      45,524-A                NEGEM, BICKHAM & WORTHINGTON
SEARS          GARY L        PA      140200342               NASS CANCELLIERE BRENNER                    BROWN             HOBERT        TX      D01-166581              NEGEM, BICKHAM & WORTHINGTON
SEHENUK        MICHAEL       PA      050502961               NASS CANCELLIERE BRENNER                    BRYANT            LOYD          TX      249-159-97              NEGEM, BICKHAM & WORTHINGTON
SHEPPARD       JULIUS        PA      003573                  NASS CANCELLIERE BRENNER                    BURGE             ROBERT E      TX      DV98-00511-K            NEGEM, BICKHAM & WORTHINGTON
SHIPE          BARRY L       PA      002536                  NASS CANCELLIERE BRENNER                    CALDWELL          EDDIE         TX      46,109-A                NEGEM, BICKHAM & WORTHINGTON
SIMPSON        ROBERT C      PA      161002877               NASS CANCELLIERE BRENNER                    CARPENTER         OTIS R        TX      41,167                  NEGEM, BICKHAM & WORTHINGTON
SLADEK         PETER J       PA      131202223               NASS CANCELLIERE BRENNER                    CHOICE            HENRY E       TX      46,097-A                NEGEM, BICKHAM & WORTHINGTON
SMALEC         TOMASH        PA      003433                  NASS CANCELLIERE BRENNER                    CHOICE            ROSIE M       TX      41,285                  NEGEM, BICKHAM & WORTHINGTON
SMITH          SHIRLEY       PA      003819                  NASS CANCELLIERE BRENNER                    CHOICE-WASHINGT   JOYCE L       TX      41,167                  NEGEM, BICKHAM & WORTHINGTON
SPENCE         LITTLETON     PA      150603129               NASS CANCELLIERE BRENNER                    CHRISTIAN         RANDLE W      TX      45,107                  NEGEM, BICKHAM & WORTHINGTON
STAFFORD       ALLEN E       PA      004212NOVTRM2004        NASS CANCELLIERE BRENNER                    CLAY              DAUNE R       TX      46,108                  NEGEM, BICKHAM & WORTHINGTON
STAMBAUGH      GARY E        PA      140802447               NASS CANCELLIERE BRENNER                    COTTON            WILLIE R      TX      41,218-A                NEGEM, BICKHAM & WORTHINGTON
STARZI         ANTHONY R     PA      090304107               NASS CANCELLIERE BRENNER                    DAVIS             ROBERT E      TX      46,109-A                NEGEM, BICKHAM & WORTHINGTON
STEWART        ROGER L       PA      003512                  NASS CANCELLIERE BRENNER                    DEWS              CALVIN D      TX      249-159-97              NEGEM, BICKHAM & WORTHINGTON
STOLL          STEPHEN F     PA      170503704               NASS CANCELLIERE BRENNER                    DEWS              CALVIN D      TX      DV98-03696-A            NEGEM, BICKHAM & WORTHINGTON
STOLMACK       DONALD L      PA      121100955               NASS CANCELLIERE BRENNER                    DEWS              JOHN A        TX      41,600-A                NEGEM, BICKHAM & WORTHINGTON
STUFFLET       JOSEPH G      PA      171001074               NASS CANCELLIERE BRENNER                    DIVINEY           BILLY F       TX      46,927                  NEGEM, BICKHAM & WORTHINGTON
SUGDEN         GEORGE W      PA      100404248               NASS CANCELLIERE BRENNER                    DIXON             ALBERT        TX      41,167                  NEGEM, BICKHAM & WORTHINGTON
SWAN           ROBERT        PA      000581NOVTRM2004        NASS CANCELLIERE BRENNER                    EDWARDS           LOUIE         TX      41,466-A                NEGEM, BICKHAM & WORTHINGTON
TAFFE          ANTHONY       PA      003523                  NASS CANCELLIERE BRENNER                    FIELDING          BILLY J       TX      46,830-A                NEGEM, BICKHAM & WORTHINGTON
TATUNCHAK      ESTANISLAVA   PA      070202759               NASS CANCELLIERE BRENNER                    FLOWERS           RUDOLPH L     TX      45,214                  NEGEM, BICKHAM & WORTHINGTON
TIEDEMAN       JOHN J        PA      170703954               NASS CANCELLIERE BRENNER                    FORT              SARAH A       TX      45,265                  NEGEM, BICKHAM & WORTHINGTON
TIETJEN        JOHN H        PA      170900055               NASS CANCELLIERE BRENNER                    FULLER            BILLY H       TX      41,218-A                NEGEM, BICKHAM & WORTHINGTON
TONER          THOMAS J      PA      121200821               NASS CANCELLIERE BRENNER                    GALLEGLY          JAMES W       TX      46,148                  NEGEM, BICKHAM & WORTHINGTON
TURNER         DANIEL        PA      002734                  NASS CANCELLIERE BRENNER                    GARNER            KENNETH R     TX      46,445                  NEGEM, BICKHAM & WORTHINGTON
VAIL           ROBERT        PA      02-600139               NASS CANCELLIERE BRENNER                    GEDDIE            DEWEY M       TX      46,109-A                NEGEM, BICKHAM & WORTHINGTON
VANDERMOSTEN   CHARLES W     PA      150600216               NASS CANCELLIERE BRENNER                    GODWIN            JE            TX      249-40-98               NEGEM, BICKHAM & WORTHINGTON
VERONE         JOSEPH        PA      004331                  NASS CANCELLIERE BRENNER                    GRAY              SJ            TX      47,181                  NEGEM, BICKHAM & WORTHINGTON
VOORHEES       JAMES R       PA      140701692               NASS CANCELLIERE BRENNER                    GRIFFIN           BERNICE       TX      46,109-A                NEGEM, BICKHAM & WORTHINGTON
WARD           GRANT         PA      100603573               NASS CANCELLIERE BRENNER                    HALL              LONNIE P      TX      46,830-A                NEGEM, BICKHAM & WORTHINGTON
WARREN         NELSON L      PA      161100981               NASS CANCELLIERE BRENNER                    HALLONQUIST       FREDERICK G   TX      249-159-97              NEGEM, BICKHAM & WORTHINGTON
WASHINGTON     MERCER L      PA      003587SEPTRM2004        NASS CANCELLIERE BRENNER                    HAMPTON           LENION W      TX      41,466-A                NEGEM, BICKHAM & WORTHINGTON
WATSON         RICHARD       PA      050502960               NASS CANCELLIERE BRENNER                    HAMPTON           WILLIE D      TX      249-40-98               NEGEM, BICKHAM & WORTHINGTON
WATTS          WILLIAM J     PA      003771                  NASS CANCELLIERE BRENNER                    HARMON            ALFRED        TX      41,167                  NEGEM, BICKHAM & WORTHINGTON
WEINSTOCK      MANUEL        PA      DECEMBER2003003490      NASS CANCELLIERE BRENNER                    HARPER            JIMMIE        TX      45,215-A                NEGEM, BICKHAM & WORTHINGTON
WELCH          WALTER W      PA      161003554               NASS CANCELLIERE BRENNER                    HENDERSON         JESSIE R      TX      46,445                  NEGEM, BICKHAM & WORTHINGTON
WERNER         JOSEPH S      PA      161003412               NASS CANCELLIERE BRENNER                    HICKS             CHARLIE W     TX      46,148                  NEGEM, BICKHAM & WORTHINGTON
WEXLER         IRMA S        PA      001844DECTRM2004        NASS CANCELLIERE BRENNER                    HILBURN           TOMMY C       TX      46,296                  NEGEM, BICKHAM & WORTHINGTON

                                                                                                                                                                           Appendix A - 304
                                        Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                   Document Page 323 of 624
Claimant      Claimant        State                                                                Claimant      Claimant     State
Last Name     First Name      Filed   Docket Number    Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel
HOBBS         JOE M           TX      45,524-A         NEGEM, BICKHAM & WORTHINGTON                ALLEN         EARL W       TX      CV36163         NIX, PATTERSON & ROACH, LLP
IGLESIAS      ELEAZAR         TX      45,265           NEGEM, BICKHAM & WORTHINGTON                ALLEN         HOWARD       TX      031183C         NIX, PATTERSON & ROACH, LLP
JACKSON       ARTHUR L        TX      45,265           NEGEM, BICKHAM & WORTHINGTON                ALLEN         JC           TX      03CV0887        NIX, PATTERSON & ROACH, LLP
JACKSON       ROBERT L        TX      47,226-A         NEGEM, BICKHAM & WORTHINGTON                ALLEN         ROBERT L     TX      03C194          NIX, PATTERSON & ROACH, LLP
JACKSON       WILLIE A        TX      46,108           NEGEM, BICKHAM & WORTHINGTON                ALLEN         WILLIAM O    TX      20,622          NIX, PATTERSON & ROACH, LLP
JOHNSON       FLOYD           TX      47,181           NEGEM, BICKHAM & WORTHINGTON                ALTON         LL           TX      03C194          NIX, PATTERSON & ROACH, LLP
JOHNSON       GENE C          TX      249-40-98        NEGEM, BICKHAM & WORTHINGTON                ANDERSON      GARLAN B     TX      03C194          NIX, PATTERSON & ROACH, LLP
JONES         DAVID           TX      DV98-00511-K     NEGEM, BICKHAM & WORTHINGTON                ANDERSON      GEORGE W     TX      03C194          NIX, PATTERSON & ROACH, LLP
KENNEDY       JAMES O         TX      41,295           NEGEM, BICKHAM & WORTHINGTON                ANDERSON      GLENN A      TX      03C194          NIX, PATTERSON & ROACH, LLP
LACKEY        JOYAL L         TX      45,420           NEGEM, BICKHAM & WORTHINGTON                ANDERSON      HOWARD H     TX      03C194          NIX, PATTERSON & ROACH, LLP
LACY          JERRY           TX      249-159-97       NEGEM, BICKHAM & WORTHINGTON                ANDERSON      QUINCE H     TX      03C194          NIX, PATTERSON & ROACH, LLP
LEE           RAY             TX      45,421-A         NEGEM, BICKHAM & WORTHINGTON                ANDERSON      RICHARD      TX      03C194          NIX, PATTERSON & ROACH, LLP
LYNCH         SAM E           TX      DV98-00511-K     NEGEM, BICKHAM & WORTHINGTON                AREMBURG      RODNEY A     TX      03CV0887        NIX, PATTERSON & ROACH, LLP
MATHIS        CARY A          TX      46,097-A         NEGEM, BICKHAM & WORTHINGTON                ATCHISON      GARY C       TX      03C194          NIX, PATTERSON & ROACH, LLP
MAYFIELD      WILLIE L        TX      46,109-A         NEGEM, BICKHAM & WORTHINGTON                ATWOOD        ELBERT       TX      507CV035        NIX, PATTERSON & ROACH, LLP
MCCASLIN      JAMES M         TX      46,109-A         NEGEM, BICKHAM & WORTHINGTON                AUSTIIN       JAMES D      TX      03C194          NIX, PATTERSON & ROACH, LLP
MCCOY         DAVID R         TX      46,109-A         NEGEM, BICKHAM & WORTHINGTON                AUSTIN        JOHNNIE      TX      03C194          NIX, PATTERSON & ROACH, LLP
MCGEE         BURFORD T       TX      42,100-A         NEGEM, BICKHAM & WORTHINGTON                AVEY          EUGENE F     TX      03C194          NIX, PATTERSON & ROACH, LLP
MEDLOCK       WILLIE T        TX      46,111           NEGEM, BICKHAM & WORTHINGTON                BAGLEY        GILBERT      TX      03C194          NIX, PATTERSON & ROACH, LLP
MOORE         MARCUS          TX      41,347           NEGEM, BICKHAM & WORTHINGTON                BAILEY        ROGER        TX      03C194          NIX, PATTERSON & ROACH, LLP
NEELY         JOHNNY M        TX      46,108           NEGEM, BICKHAM & WORTHINGTON                BAIRD         ROBERT P     TX      03C194          NIX, PATTERSON & ROACH, LLP
ORANGE        HERMAN          TX      46,312-A         NEGEM, BICKHAM & WORTHINGTON                BAKER         LEO R        TX      03C194          NIX, PATTERSON & ROACH, LLP
PARKINSON     WILLIE ROBERT   TX      249-159-97       NEGEM, BICKHAM & WORTHINGTON                BALFOUR       ALEX         TX      03CV0887        NIX, PATTERSON & ROACH, LLP
PATTERSON     HAZEL I         TX      45,265           NEGEM, BICKHAM & WORTHINGTON                BALFOUR       BERNARD D    TX      03C194          NIX, PATTERSON & ROACH, LLP
PEASE         GLORIA J        TX      45,265           NEGEM, BICKHAM & WORTHINGTON                BALLENTINE    TIMOTHY      TX      507CV035        NIX, PATTERSON & ROACH, LLP
PORSCH        WALTER J        TX      44,731-A         NEGEM, BICKHAM & WORTHINGTON                BANKS         DONALD F     TX      03C194          NIX, PATTERSON & ROACH, LLP
RAY           HENRY L         TX      45,110           NEGEM, BICKHAM & WORTHINGTON                BARKER        JOHN D       TX      03C0382102      NIX, PATTERSON & ROACH, LLP
RINEHART      OPAL V          TX      46,109-A         NEGEM, BICKHAM & WORTHINGTON                BARKLAND      CHARLES      TX      03C194          NIX, PATTERSON & ROACH, LLP
ROBERTS       JULIUS          TX      46,097-A         NEGEM, BICKHAM & WORTHINGTON                BARNES        BILLIE B     TX      03C194          NIX, PATTERSON & ROACH, LLP
ROBLES        JOSE            TX      DV98-00511-K     NEGEM, BICKHAM & WORTHINGTON                BARNETT       DENNIS       TX      507CV035        NIX, PATTERSON & ROACH, LLP
ROY           JOHNNIE M       TX      45,104           NEGEM, BICKHAM & WORTHINGTON                BARNETT       DONALD       TX      507CV035        NIX, PATTERSON & ROACH, LLP
RUSSEAU       STOKIE L        TX      98-04589-C       NEGEM, BICKHAM & WORTHINGTON                BARNETT       RICHARD      TX      03C194          NIX, PATTERSON & ROACH, LLP
RUSSELL       OTIS R          TX      45,524-A         NEGEM, BICKHAM & WORTHINGTON                BARRETT       JOE          TX      0303445F        NIX, PATTERSON & ROACH, LLP
SANDERS       CHARLIE W       TX      46,097-A         NEGEM, BICKHAM & WORTHINGTON                BARRETT       PAUL         TX      507CV035        NIX, PATTERSON & ROACH, LLP
SCOTT         JOHNNIE         TX      41,545           NEGEM, BICKHAM & WORTHINGTON                BARRON        ALICE        TX      21,266          NIX, PATTERSON & ROACH, LLP
SIMMONS       CHARLES S       TX      45,809-A         NEGEM, BICKHAM & WORTHINGTON                BARTOSH       JAMES        TX      03C194          NIX, PATTERSON & ROACH, LLP
SMITH         RICHARD D       TX      45,110           NEGEM, BICKHAM & WORTHINGTON                BASS          DAN          TX      03C194          NIX, PATTERSON & ROACH, LLP
SMITH         ROGERS          TX      42,100-A         NEGEM, BICKHAM & WORTHINGTON                BAUMGARDNER   ORAN P       TX      03C194          NIX, PATTERSON & ROACH, LLP
SNOWDEN       ROBERT G        TX      45,883           NEGEM, BICKHAM & WORTHINGTON                BAXTER        STANTON      TX      03CV0887        NIX, PATTERSON & ROACH, LLP
STANLEY       LOYED           TX      45,809-A         NEGEM, BICKHAM & WORTHINGTON                BECK          MYRON        TX      03C194          NIX, PATTERSON & ROACH, LLP
STEWART       EDGAR Z         TX      41,295           NEGEM, BICKHAM & WORTHINGTON                BECKNER       ROBERT       TX      507CV035        NIX, PATTERSON & ROACH, LLP
STINECIPHER   LOYD            TX      45,809-A         NEGEM, BICKHAM & WORTHINGTON                BELL          ELIJAH       TX      21,374          NIX, PATTERSON & ROACH, LLP
STREET        LONZO           TX      DV98-00511-K     NEGEM, BICKHAM & WORTHINGTON                BELL          JAMMIE       TX      507CV035        NIX, PATTERSON & ROACH, LLP
TAYLOR        DANIEL C        TX      41,327           NEGEM, BICKHAM & WORTHINGTON                BENAVIDEZ     GUILLERMO    TX      0303445F        NIX, PATTERSON & ROACH, LLP
THOMPSON      FLOYD L         TX      45,521-A         NEGEM, BICKHAM & WORTHINGTON                BENHAM        JERRY        TX      68899           NIX, PATTERSON & ROACH, LLP
THOMPSON      HELEN M         TX      45,959-A         NEGEM, BICKHAM & WORTHINGTON                BENOIST       JOSEPH       TX      03CV0887        NIX, PATTERSON & ROACH, LLP
THORN         DEAN E          TX      DV98-00511-K     NEGEM, BICKHAM & WORTHINGTON                BERGAN        LAWRENCE     TX      03C194          NIX, PATTERSON & ROACH, LLP
TILLEY        BOSTON HENRY    TX      249-159-97       NEGEM, BICKHAM & WORTHINGTON                BETTER        RICHARD J    TX      03C194          NIX, PATTERSON & ROACH, LLP
TUCKER        JAMES E         TX      46,097-A         NEGEM, BICKHAM & WORTHINGTON                BIEBER        DENNIS       TX      03C194          NIX, PATTERSON & ROACH, LLP
TUNNELL       ROBBY L         TX      46,109-A         NEGEM, BICKHAM & WORTHINGTON                BILLSON       DON          TX      03C194          NIX, PATTERSON & ROACH, LLP
WADE          CLEAVEN         TX      45,809-A         NEGEM, BICKHAM & WORTHINGTON                BISHOP        DANNY H      TX      03C0382102      NIX, PATTERSON & ROACH, LLP
WAKEFIELD     JOHN J          TX      46,928-A         NEGEM, BICKHAM & WORTHINGTON                BISSETT       JAMES F      TX      03C194          NIX, PATTERSON & ROACH, LLP
WALLACE       JOHN F          TX      DV98-00511-K     NEGEM, BICKHAM & WORTHINGTON                BJORKLUND     JERRY R      TX      03C194          NIX, PATTERSON & ROACH, LLP
WALLS         PAUL T          TX      DV98-1266-K      NEGEM, BICKHAM & WORTHINGTON                BLACKWELL     JESSIE       TX      031183C         NIX, PATTERSON & ROACH, LLP
WARFIELD      WILLIE L        TX      DV98-1250-M      NEGEM, BICKHAM & WORTHINGTON                BLUE          DONALD R     TX      03C194          NIX, PATTERSON & ROACH, LLP
WARREN        BURTIS C        TX      45,265           NEGEM, BICKHAM & WORTHINGTON                BLUE          DOYLE W      TX      031183C         NIX, PATTERSON & ROACH, LLP
WARREN        WILLIAM T       TX      DV98-00511-K     NEGEM, BICKHAM & WORTHINGTON                BODY          DOROTHY I    TX      507CV035        NIX, PATTERSON & ROACH, LLP
WASHBURN      JAMES D         TX      249-159-97       NEGEM, BICKHAM & WORTHINGTON                BOMAR         BENJAMIN J   TX      03C194          NIX, PATTERSON & ROACH, LLP
WILKERSON     DAVE            TX      249-40-98        NEGEM, BICKHAM & WORTHINGTON                BONNER        ROBERT       TX      03CV0887        NIX, PATTERSON & ROACH, LLP
WILLIAMS      BURNETT         TX      41,560-A         NEGEM, BICKHAM & WORTHINGTON                BOSTON        CAREY        TX      19,330          NIX, PATTERSON & ROACH, LLP
WILLIS        ELBERT S        TX      249-159-97       NEGEM, BICKHAM & WORTHINGTON                BOSWORTH      ELMER L      TX      03C194          NIX, PATTERSON & ROACH, LLP
WOLFE         STELLA L        TX      45,959-A         NEGEM, BICKHAM & WORTHINGTON                BOYD          OD           TX      23502           NIX, PATTERSON & ROACH, LLP
WYLIE         STEVE J         OR      15CV23029        NELSON MACNEIL RAYFIELD, PC                 BOYLE         EDWARD       TX      507CV035        NIX, PATTERSON & ROACH, LLP
BRENNAN       JOHN            ID      96877            NEVIN, KOFOED & HERZFELD                    BOYNTON       ROGER E      TX      03C194          NIX, PATTERSON & ROACH, LLP
NEAL          ROBERT G        ID      CVPI-98-00059A   NEVIN, KOFOED & HERZFELD                    BRADLEY       WILLIAM      TX      507CV035        NIX, PATTERSON & ROACH, LLP
GAGNON        RICHARD         FL      201110368CIDL    NEWSOME LAW FIRM                            BRAMLETT      WILLIAM H    GA      2002-CV-55942   NIX, PATTERSON & ROACH, LLP
HULSEY        QB              FL      12CA118310       NEWSOME LAW FIRM                            BRELAND       WILLIAM P    TX      03C194          NIX, PATTERSON & ROACH, LLP
COOK          RODNEY          TN      CV05115          NICHOL & ASSOCIATES                         BRIGHTWELL    ORVEL E      TX      507CV035        NIX, PATTERSON & ROACH, LLP
DELFFS        FRANKLIN D      TN      12C1878          NICHOL & ASSOCIATES                         BRINCEFIELD   CLARENCE G   TX      03C194          NIX, PATTERSON & ROACH, LLP
ABBOTT        MICHAEL S       TX      03C194           NIX, PATTERSON & ROACH, LLP                 BRITTLE       IRA          TX      03C194          NIX, PATTERSON & ROACH, LLP
ADAMS         DAVID           TX      507CV035         NIX, PATTERSON & ROACH, LLP                 BRONKHORST    RANDY W      TX      03C194          NIX, PATTERSON & ROACH, LLP
ADAMS         JAMES           TX      507CV035         NIX, PATTERSON & ROACH, LLP                 BROOKS        ROBERT       TX      03C194          NIX, PATTERSON & ROACH, LLP
ADAMS         WILLIAM         TX      03CV0887         NIX, PATTERSON & ROACH, LLP                 BROTHERS      DREXEL       TX      507CV035        NIX, PATTERSON & ROACH, LLP
AGGEN         KENNETH         TX      20,622           NIX, PATTERSON & ROACH, LLP                 BROWN         DOUG         TX      03C194          NIX, PATTERSON & ROACH, LLP
AINSWORTH     JAMES           TX      24594RM03        NIX, PATTERSON & ROACH, LLP                 BROWN         HARRY        TX      507CV035        NIX, PATTERSON & ROACH, LLP
ALLAN         RICHARD         TX      03C194           NIX, PATTERSON & ROACH, LLP                 BRUNELLE      DANIEL W     TX      03C194          NIX, PATTERSON & ROACH, LLP

                                                                                                                                                        Appendix A - 305
                                      Case 17-03105            Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                  Document Page 324 of 624
Claimant       Claimant     State                                                                 Claimant     Claimant      State
Last Name      First Name   Filed   Docket Number   Primary Plaintiff Counsel                     Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel
BRUNER         ROBERT C     TX      03C194          NIX, PATTERSON & ROACH, LLP                   DAVIDSON     JIMMY         TX      507CV035        NIX, PATTERSON & ROACH, LLP
BRUNNER        ROBERT D     TX      03C194          NIX, PATTERSON & ROACH, LLP                   DAVILA       ALFONSO S     TX      24594RM03       NIX, PATTERSON & ROACH, LLP
BUCHANAN       JAMES        TX      03C0382102      NIX, PATTERSON & ROACH, LLP                   DAVIS        DANIEL H      TX      03C194          NIX, PATTERSON & ROACH, LLP
BUDGE          HENRY A      TX      03C194          NIX, PATTERSON & ROACH, LLP                   DAVIS        GARY          TX      03C0382102      NIX, PATTERSON & ROACH, LLP
BUNN           KENNETH R    TX      03C194          NIX, PATTERSON & ROACH, LLP                   DAVIS        JAMES J       TX      19,330          NIX, PATTERSON & ROACH, LLP
BURKHOLDER     MICHAEL A    TX      03C194          NIX, PATTERSON & ROACH, LLP                   DAVIS        LARRY         TX      03C194          NIX, PATTERSON & ROACH, LLP
BURLESON       EUGENE       TX      03C194          NIX, PATTERSON & ROACH, LLP                   DAVIS        NELSE         TX      19,330          NIX, PATTERSON & ROACH, LLP
BURLEY         MARK         TX      03C194          NIX, PATTERSON & ROACH, LLP                   DAVIS        ROBERT        TX      507CV035        NIX, PATTERSON & ROACH, LLP
BURNETTE       HARRY J      TX      03C194          NIX, PATTERSON & ROACH, LLP                   DAVIS        THOMAS W      TX      02-C-275        NIX, PATTERSON & ROACH, LLP
BURTON         WILLIAM      TX      03C194          NIX, PATTERSON & ROACH, LLP                   DAYMON       DAVID L       TX      03C194          NIX, PATTERSON & ROACH, LLP
BUSH           RICHARD A    TX      03C194          NIX, PATTERSON & ROACH, LLP                   DECAMP       MARK          TX      03C194          NIX, PATTERSON & ROACH, LLP
BUSSARD        MARSHALL     TX      03C194          NIX, PATTERSON & ROACH, LLP                   DECKERT      RICHARD S     TX      03C194          NIX, PATTERSON & ROACH, LLP
BYRAM          BILLY C      TX      03C194          NIX, PATTERSON & ROACH, LLP                   DELANEY      JERRY         TX      03C194          NIX, PATTERSON & ROACH, LLP
BYRD           RUDOLPH      TX      031183C         NIX, PATTERSON & ROACH, LLP                   DELANEY      RANDALL       TX      507CV035        NIX, PATTERSON & ROACH, LLP
BYRD           TERRY        TX      03C194          NIX, PATTERSON & ROACH, LLP                   DELEON       FELIX         TX      0303445F        NIX, PATTERSON & ROACH, LLP
CAMPBELL       EARL         TX      03C194          NIX, PATTERSON & ROACH, LLP                   DELEON       REYNALDO      TX      0303445F        NIX, PATTERSON & ROACH, LLP
CANSLER        BERTRUM T    TX      03C194          NIX, PATTERSON & ROACH, LLP                   DELEON       SIGIFREDO E   TX      0303445F        NIX, PATTERSON & ROACH, LLP
CARDONA        ESTEVAN G    TX      0303445F        NIX, PATTERSON & ROACH, LLP                   DELESANDRI   LOUIS         TX      24594RM03       NIX, PATTERSON & ROACH, LLP
CARLISLE       JOE M        TX      031183C         NIX, PATTERSON & ROACH, LLP                   DENEAULT     KENNETH L     TX      03C194          NIX, PATTERSON & ROACH, LLP
CARLSON        GEORGE       TX      507CV035        NIX, PATTERSON & ROACH, LLP                   DENNY        JEFFREY L     TX      031183C         NIX, PATTERSON & ROACH, LLP
CARMACK        CHARLES K    TX      03C0382102      NIX, PATTERSON & ROACH, LLP                   DESANTO      JOSEPH        TX      03CV0887        NIX, PATTERSON & ROACH, LLP
CARNER         DAVID        TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   DEVINE       DONALD        TX      507CV035        NIX, PATTERSON & ROACH, LLP
CARR           MIKE         TX      507CV035        NIX, PATTERSON & ROACH, LLP                   DICKEY       KIRBY         TX      03CV0887        NIX, PATTERSON & ROACH, LLP
CARRION        ESTEVAN      TX      0303445F        NIX, PATTERSON & ROACH, LLP                   DICKINSON    CRAIG A       TX      03C194          NIX, PATTERSON & ROACH, LLP
CASH           DONALD       TX      507CV035        NIX, PATTERSON & ROACH, LLP                   DICKSON      RUSSELL       TX      03-C-129        NIX, PATTERSON & ROACH, LLP
CASTEEL        DONALD R     TX      03C194          NIX, PATTERSON & ROACH, LLP                   DIETERLE     THEODORE      TX      507CV035        NIX, PATTERSON & ROACH, LLP
CAYWOOD        BRENT        TX      01-C-753        NIX, PATTERSON & ROACH, LLP                   DINET        MITCHEL       TX      03CV0887        NIX, PATTERSON & ROACH, LLP
CEARNAL        LEE          TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   DINNELL      VERNON G      TX      03C194          NIX, PATTERSON & ROACH, LLP
CHANCE         JAMES L      TX      24594RM03       NIX, PATTERSON & ROACH, LLP                   DIXON        PAUL          TX      03C0382102      NIX, PATTERSON & ROACH, LLP
CHANEY         RAYMOND      TX      03C194          NIX, PATTERSON & ROACH, LLP                   DIXSON       ELMER         TX      031183C         NIX, PATTERSON & ROACH, LLP
CHAPA          REY          TX      0303445F        NIX, PATTERSON & ROACH, LLP                   DOANE        PHILLIP       TX      03C194          NIX, PATTERSON & ROACH, LLP
CHARBONEAU     DANNY L      TX      03C194          NIX, PATTERSON & ROACH, LLP                   DOELITSCH    GEORGE        TX      01-C-753        NIX, PATTERSON & ROACH, LLP
CHARIES        ELBERT       TX      19,330          NIX, PATTERSON & ROACH, LLP                   DOLAN        FRANK L       TX      507CV035        NIX, PATTERSON & ROACH, LLP
CHILDERS       JESSE M      TX      03C194          NIX, PATTERSON & ROACH, LLP                   DOLLARHYDE   FRANK         TX      03C194          NIX, PATTERSON & ROACH, LLP
CHILDRESS      GENE         TX      031183C         NIX, PATTERSON & ROACH, LLP                   DOMINY       WAYNE         TX      200330497       NIX, PATTERSON & ROACH, LLP
CHILDS         JOHN         TX      03C194          NIX, PATTERSON & ROACH, LLP                   DOOLIN       DUANE S       TX      03C194          NIX, PATTERSON & ROACH, LLP
CHRISTENSEN    RANDY R      TX      03C194          NIX, PATTERSON & ROACH, LLP                   DOONAN       ELDAN         TX      03C194          NIX, PATTERSON & ROACH, LLP
CHRISTIANSEN   RAY A        TX      03C194          NIX, PATTERSON & ROACH, LLP                   DRACH        JANET         TX      03C194          NIX, PATTERSON & ROACH, LLP
CIPRIANO       REYNOLDS     TX      0303445F        NIX, PATTERSON & ROACH, LLP                   DRAPER       CHARLES       TX      507CV035        NIX, PATTERSON & ROACH, LLP
CIRLOS         ARTURO       TX      0303445F        NIX, PATTERSON & ROACH, LLP                   DREWLINGER   OWEN          TX      507CV035        NIX, PATTERSON & ROACH, LLP
CLARKSON       RICHARD R    TX      03C194          NIX, PATTERSON & ROACH, LLP                   DROULOS      RANDY         TX      507CV035        NIX, PATTERSON & ROACH, LLP
CLARY          LEROY        TX      507CV035        NIX, PATTERSON & ROACH, LLP                   DUNAGAN      DONALD T      TX      03C194          NIX, PATTERSON & ROACH, LLP
CLAY           JAMES A      TX      03C194          NIX, PATTERSON & ROACH, LLP                   DUNAWAY      RICK          TX      031183C         NIX, PATTERSON & ROACH, LLP
CLEMO          DONALD R     TX      03C194          NIX, PATTERSON & ROACH, LLP                   DUNCAN       MARTHA        TX      507CV035        NIX, PATTERSON & ROACH, LLP
CLIFT          ROGER N      TX      03C194          NIX, PATTERSON & ROACH, LLP                   EADES        ROGER         TX      507CV035        NIX, PATTERSON & ROACH, LLP
COATS          JERRY        TX      03-C-129        NIX, PATTERSON & ROACH, LLP                   EAGAN        BAYSUL        TX      03C194          NIX, PATTERSON & ROACH, LLP
COKER          DOYLE W      TX      03C0382102      NIX, PATTERSON & ROACH, LLP                   EATON        CLARENCE      TX      21,266          NIX, PATTERSON & ROACH, LLP
COLEMAN        PATRICK H    TX      03C194          NIX, PATTERSON & ROACH, LLP                   EDGSTROM     GARY          TX      03C194          NIX, PATTERSON & ROACH, LLP
COLLIER        GLENN A      TX      03C194          NIX, PATTERSON & ROACH, LLP                   EDWARDS      LEON          TX      03CV0887        NIX, PATTERSON & ROACH, LLP
COLLINS        ROLAND       TX      19,330          NIX, PATTERSON & ROACH, LLP                   EDWARDS      SAMUEL        TX      507CV035        NIX, PATTERSON & ROACH, LLP
CONTEREZ       RICHARD      TX      03C194          NIX, PATTERSON & ROACH, LLP                   ELKINS       DONALD        TX      03C0382102      NIX, PATTERSON & ROACH, LLP
COOK           DONALD       TX      507CV035        NIX, PATTERSON & ROACH, LLP                   ELLEDGE      AW            TX      03C0382102      NIX, PATTERSON & ROACH, LLP
CORDRAY        ROBERT E     TX      03C194          NIX, PATTERSON & ROACH, LLP                   ELLIOTT      CLYDE E       TX      03C194          NIX, PATTERSON & ROACH, LLP
CORNETT        BESSIE       TX      03C0382102      NIX, PATTERSON & ROACH, LLP                   ELLIOTT      ROBERT        TX      507CV035        NIX, PATTERSON & ROACH, LLP
CORTEZ         MARCIAL R    TX      0303445F        NIX, PATTERSON & ROACH, LLP                   EMBERG       ROBERT        TX      03C194          NIX, PATTERSON & ROACH, LLP
COTTON         TERRY        TX      507CV035        NIX, PATTERSON & ROACH, LLP                   ENGELHARDT   IVAN C        TX      03C194          NIX, PATTERSON & ROACH, LLP
COVER          CALVIN B     TX      03C194          NIX, PATTERSON & ROACH, LLP                   ERDMAN       CHARLES E     TX      03C194          NIX, PATTERSON & ROACH, LLP
COWAN          JAMES A      TX      0303445F        NIX, PATTERSON & ROACH, LLP                   ERICKSON     KENNETH       TX      02C0012-102     NIX, PATTERSON & ROACH, LLP
CRAIL          JOHNNY L     TX      03C194          NIX, PATTERSON & ROACH, LLP                   EWING        JERRY         TX      03C194          NIX, PATTERSON & ROACH, LLP
CREECH         JAMES L      TX      03C194          NIX, PATTERSON & ROACH, LLP                   FADOUL       GARY          TX      031183C         NIX, PATTERSON & ROACH, LLP
CROW           LEVON        TX      031183C         NIX, PATTERSON & ROACH, LLP                   FAIRCLOTH    BILL          TX      24594RM03       NIX, PATTERSON & ROACH, LLP
CROWE          CLARENCE     TX      507CV035        NIX, PATTERSON & ROACH, LLP                   FAIRES       MARVIN L      TX      0303445F        NIX, PATTERSON & ROACH, LLP
CRUM           DON C        TX      03C194          NIX, PATTERSON & ROACH, LLP                   FARNER       WILLIE        TX      031183C         NIX, PATTERSON & ROACH, LLP
CRUSE          KIRBY        TX      24594RM03       NIX, PATTERSON & ROACH, LLP                   FASSNACHT    DENNIS        TX      507CV035        NIX, PATTERSON & ROACH, LLP
CRUSE          MARVIN       TX      24594RM03       NIX, PATTERSON & ROACH, LLP                   FEASTER      FLOYD         TX      03CV0887        NIX, PATTERSON & ROACH, LLP
CUELLAR        GEORGE       TX      031183C         NIX, PATTERSON & ROACH, LLP                   FELTHOFF     BENNIE        TX      507CV035        NIX, PATTERSON & ROACH, LLP
CUMMINGS       DANIEL L     TX      03C194          NIX, PATTERSON & ROACH, LLP                   FERGUSON     WESLEY        TX      03CV0887        NIX, PATTERSON & ROACH, LLP
CUNNINGHAM     THOMAS       TX      507CV035        NIX, PATTERSON & ROACH, LLP                   FERRELL      BUFORD        TX      2002-2127-A     NIX, PATTERSON & ROACH, LLP
CURRY          KENNETH E    TX      03C194          NIX, PATTERSON & ROACH, LLP                   FIGUERA      SANTOS        TX      02-C-275        NIX, PATTERSON & ROACH, LLP
CZUBA          QUENTON D    TX      03C194          NIX, PATTERSON & ROACH, LLP                   FISCHER      STEVE C       TX      0303445F        NIX, PATTERSON & ROACH, LLP
DALLAVIS       DARWIN U     TX      03C194          NIX, PATTERSON & ROACH, LLP                   FLAKE        CLIFFORD G    TX      03C194          NIX, PATTERSON & ROACH, LLP
DALTON         STEPHEN G    TX      507CV035        NIX, PATTERSON & ROACH, LLP                   FLEMING      TERRY L       TX      03C194          NIX, PATTERSON & ROACH, LLP
DAMITIO        BRUCE        TX      03C194          NIX, PATTERSON & ROACH, LLP                   FLISOWSKI    JOHNNY        TX      03CV0887        NIX, PATTERSON & ROACH, LLP
DANEY          JOHNNIEL     TX      19,330          NIX, PATTERSON & ROACH, LLP                   FLISRAM      GORDON L      TX      03C194          NIX, PATTERSON & ROACH, LLP
DAULONG        RICHARD L    TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   FLORES       ABELARADO     TX      0303445F        NIX, PATTERSON & ROACH, LLP
DAVEY          LEO J        TX      03C194          NIX, PATTERSON & ROACH, LLP                   FLORES       DAVID         TX      0303445F        NIX, PATTERSON & ROACH, LLP

                                                                                                                                                       Appendix A - 306
                                    Case 17-03105            Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                Document Page 325 of 624
Claimant    Claimant      State                                                                 Claimant       Claimant     State
Last Name   First Name    Filed   Docket Number   Primary Plaintiff Counsel                     Last Name      First Name   Filed   Docket Number   Primary Plaintiff Counsel
FLYNN       BILL J        TX      24594RM03       NIX, PATTERSON & ROACH, LLP                   GREEN          NORA L       TX      03C0382102      NIX, PATTERSON & ROACH, LLP
FOLAND      WALTER E      TX      03C194          NIX, PATTERSON & ROACH, LLP                   GREEN          SAMUEL       TX      24594RM03       NIX, PATTERSON & ROACH, LLP
FOLDS       GERALDINE     TX      03C194          NIX, PATTERSON & ROACH, LLP                   GREGERSON      GRANT        TX      03C194          NIX, PATTERSON & ROACH, LLP
FOLDVIK     RONALD        TX      03C194          NIX, PATTERSON & ROACH, LLP                   GREGERSON      JOHN         TX      03C194          NIX, PATTERSON & ROACH, LLP
FOLEY       PATRICK       TX      03C194          NIX, PATTERSON & ROACH, LLP                   GREINER        TIM          TX      03C194          NIX, PATTERSON & ROACH, LLP
FOLSOM      DELMA         TX      031183C         NIX, PATTERSON & ROACH, LLP                   GRIEPENSTROH   WILLIAM      TX      507CV035        NIX, PATTERSON & ROACH, LLP
FONTENOT    DANNIS        TX      24594RM03       NIX, PATTERSON & ROACH, LLP                   GRIFFIES       JOE          TX      A030856C        NIX, PATTERSON & ROACH, LLP
FORHAN      TIMOTHY       TX      03C194          NIX, PATTERSON & ROACH, LLP                   GRIFFIN        JACK         TX      03CV0887        NIX, PATTERSON & ROACH, LLP
FORRY       TIMOTHY S     TX      03C194          NIX, PATTERSON & ROACH, LLP                   GRIFFIN        JOHNNY R     TX      03C0382102      NIX, PATTERSON & ROACH, LLP
FOSTER      DOIS          TX      20,622          NIX, PATTERSON & ROACH, LLP                   GRIGGS         RICHARD W    TX      03C194          NIX, PATTERSON & ROACH, LLP
FOSTER      JOHN R        TX      68899           NIX, PATTERSON & ROACH, LLP                   GROSS          STEPHEN W    TX      03C194          NIX, PATTERSON & ROACH, LLP
FOWLER      JACK R        TX      03C194          NIX, PATTERSON & ROACH, LLP                   GUFFEY         DAVID S      TX      03C194          NIX, PATTERSON & ROACH, LLP
FOWLER      JAMES         TX      507CV035        NIX, PATTERSON & ROACH, LLP                   GUILLORY       JOSEPH       TX      03CV0887        NIX, PATTERSON & ROACH, LLP
FOX         RON L         TX      03C194          NIX, PATTERSON & ROACH, LLP                   GUIN           THOMAS D     TX      0303445F        NIX, PATTERSON & ROACH, LLP
FOX         RONNIE G      TX      68899           NIX, PATTERSON & ROACH, LLP                   GUNTER         TERRY R      TX      03C194          NIX, PATTERSON & ROACH, LLP
FRAME       WILLIAM       TX      02C0012-102     NIX, PATTERSON & ROACH, LLP                   GUNTRIP        JAMES        TX      507CV035        NIX, PATTERSON & ROACH, LLP
FRANCIS     NORMAN E      TX      507CV035        NIX, PATTERSON & ROACH, LLP                   GUSTAFSON      HOARD L      TX      03C194          NIX, PATTERSON & ROACH, LLP
FRANK       CLINTON H     TX      03C194          NIX, PATTERSON & ROACH, LLP                   GUTIERREZ      EVARISTO     TX      0303445F        NIX, PATTERSON & ROACH, LLP
FRANK       VIRGIL L      TX      03C194          NIX, PATTERSON & ROACH, LLP                   HAGGER         ROY L        TX      03C194          NIX, PATTERSON & ROACH, LLP
FREDERIC    JAMES         TX      03C194          NIX, PATTERSON & ROACH, LLP                   HAIRSTON       WALTER       TX      19,330          NIX, PATTERSON & ROACH, LLP
FREDERICK   GILBERT       TX      507CV035        NIX, PATTERSON & ROACH, LLP                   HALE           ROMALUD      TX      03C194          NIX, PATTERSON & ROACH, LLP
FREEMAN     CROFFORD J    TX      031183C         NIX, PATTERSON & ROACH, LLP                   HALL           JOHN M       TX      03C194          NIX, PATTERSON & ROACH, LLP
FREEWITH    MIKE          TX      68899           NIX, PATTERSON & ROACH, LLP                   HALL           LINDSEY      TX      031183C         NIX, PATTERSON & ROACH, LLP
FRENCH      HARRISON      TX      03C0382102      NIX, PATTERSON & ROACH, LLP                   HALL           RICHARD A    TX      24594RM03       NIX, PATTERSON & ROACH, LLP
FRENCH      JOSEPHINE     TX      03C0382102      NIX, PATTERSON & ROACH, LLP                   HALUAPA        SAMUEL       TX      03C194          NIX, PATTERSON & ROACH, LLP
FREY        CHARLES       TX      507CV035        NIX, PATTERSON & ROACH, LLP                   HAMILTON       CLARENCE L   TX      03C194          NIX, PATTERSON & ROACH, LLP
FUNK        WILLIAM J     TX      507CV035        NIX, PATTERSON & ROACH, LLP                   HAMILTON       FRANK        TX      03C194          NIX, PATTERSON & ROACH, LLP
FURNESS     GERALD D      TX      03C194          NIX, PATTERSON & ROACH, LLP                   HAMILTON       LOWELL L     TX      03C194          NIX, PATTERSON & ROACH, LLP
GALAMBOS    PAUL          TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   HAMMOND        DELMAR E     TX      03C194          NIX, PATTERSON & ROACH, LLP
GALE        GARY R        TX      03C194          NIX, PATTERSON & ROACH, LLP                   HAMS           CHARLES M    TX      03C194          NIX, PATTERSON & ROACH, LLP
GALINDO     BENJAMIN V    TX      0303445F        NIX, PATTERSON & ROACH, LLP                   HARDESTY       JAMES        TX      507CV035        NIX, PATTERSON & ROACH, LLP
GALLAWAY    ALTON         TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   HARDGROVE      CLARENCE T   TX      03C194          NIX, PATTERSON & ROACH, LLP
GALLAWAY    JOE           TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   HARE           CLARENCE     TX      03C194          NIX, PATTERSON & ROACH, LLP
GALLEGOS    JUAN J        TX      0303445F        NIX, PATTERSON & ROACH, LLP                   HARPER         DAVID        TX      03C194          NIX, PATTERSON & ROACH, LLP
GARCIA      ABEL          TX      0303445F        NIX, PATTERSON & ROACH, LLP                   HARRIS         WILLIAM      TX      03C0382102      NIX, PATTERSON & ROACH, LLP
GARCIA      JESUS         TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   HARRISON       COUNCIL S    TX      03C194          NIX, PATTERSON & ROACH, LLP
GARCIA      JOE L         TX      03C194          NIX, PATTERSON & ROACH, LLP                   HARVIN         JIMMY W      TX      03C0382102      NIX, PATTERSON & ROACH, LLP
GARCIA      JOE R         TX      24594RM03       NIX, PATTERSON & ROACH, LLP                   HASKINS        MAX          TX      031183C         NIX, PATTERSON & ROACH, LLP
GARCIA      RAUL B        TX      24594RM03       NIX, PATTERSON & ROACH, LLP                   HASKINS        ROY W        TX      03C194          NIX, PATTERSON & ROACH, LLP
GARCIA      SILVESTER N   TX      24594RM03       NIX, PATTERSON & ROACH, LLP                   HATCH          WILLIE       TX      19,330          NIX, PATTERSON & ROACH, LLP
GARNER      MERLE E       TX      03C194          NIX, PATTERSON & ROACH, LLP                   HATLEY         RANDY D      TX      03C194          NIX, PATTERSON & ROACH, LLP
GARRETT     GARY          TX      03C194          NIX, PATTERSON & ROACH, LLP                   HAWKINS        CLIFFORD     TX      02C014          NIX, PATTERSON & ROACH, LLP
GARZA       ALBERTO H     TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   HAWKINS        HAROLD E     TX      03C194          NIX, PATTERSON & ROACH, LLP
GARZA       JOE           TX      24594RM03       NIX, PATTERSON & ROACH, LLP                   HAYES          CLARA        TX      02C0012-102     NIX, PATTERSON & ROACH, LLP
GARZA       WILLIE        TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   HAYES          ERVIN A      TX      03C194          NIX, PATTERSON & ROACH, LLP
GATHINGS    CHARLES       TX      507CV035        NIX, PATTERSON & ROACH, LLP                   HAYS           ARTHUR       TX      507CV035        NIX, PATTERSON & ROACH, LLP
GEIGER      MORRIS        TX      507CV035        NIX, PATTERSON & ROACH, LLP                   HEATH          ELMER        TX      507CV035        NIX, PATTERSON & ROACH, LLP
GEREAN      HAROLD        TX      03C194          NIX, PATTERSON & ROACH, LLP                   HEIN           ERNEST       TX      03C194          NIX, PATTERSON & ROACH, LLP
GILCHRIST   RUSSELL D     TX      03C194          NIX, PATTERSON & ROACH, LLP                   HEINS          CHARLES      TX      03CV0887        NIX, PATTERSON & ROACH, LLP
GILES       JAMES R       TX      03C194          NIX, PATTERSON & ROACH, LLP                   HEITZ          MICHAEL D    TX      03C194          NIX, PATTERSON & ROACH, LLP
GILLIHAN    LONNIE R      TX      03C194          NIX, PATTERSON & ROACH, LLP                   HENDERSON      THOMAS L     TX      03C194          NIX, PATTERSON & ROACH, LLP
GIMLIN      JAMES D       TX      03C0382102      NIX, PATTERSON & ROACH, LLP                   HENDERSON      WALTER T     TX      03CV0887        NIX, PATTERSON & ROACH, LLP
GINTER      RICHARD W     TX      03C194          NIX, PATTERSON & ROACH, LLP                   HENDRICK       OTIS D       TX      03C194          NIX, PATTERSON & ROACH, LLP
GIPSON      DAVID         TX      507CV035        NIX, PATTERSON & ROACH, LLP                   HENRY          SAMUEL J     TX      03C194          NIX, PATTERSON & ROACH, LLP
GLISSON     FRED N        TX      0303445F        NIX, PATTERSON & ROACH, LLP                   HENSON         BILLY W      TX      24594RM03       NIX, PATTERSON & ROACH, LLP
GLOYN       GARY G        TX      03C194          NIX, PATTERSON & ROACH, LLP                   HENSON         DONALD G     TX      507CV035        NIX, PATTERSON & ROACH, LLP
GOBERT      CHESTER G     TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   HERNANDEZ      RUDY         TX      02C014          NIX, PATTERSON & ROACH, LLP
GODBEY      PAUL          TX      507CV035        NIX, PATTERSON & ROACH, LLP                   HERRENBRUCK    JOHN         TX      507CV035        NIX, PATTERSON & ROACH, LLP
GODINEZ     JESUS V       TX      0303445F        NIX, PATTERSON & ROACH, LLP                   HERRERA        ESTEBAN      TX      0303445F        NIX, PATTERSON & ROACH, LLP
GODSHALL    ALFRED        TX      507CV035        NIX, PATTERSON & ROACH, LLP                   HERRON         KELLY        TX      031183C         NIX, PATTERSON & ROACH, LLP
GODWIN      WILLIAM H     TX      03C194          NIX, PATTERSON & ROACH, LLP                   HERRON         RAY D        TX      03C194          NIX, PATTERSON & ROACH, LLP
GOINS       ROGER T       TX      03C194          NIX, PATTERSON & ROACH, LLP                   HEUETT         LEO W        TX      03C194          NIX, PATTERSON & ROACH, LLP
GOLDADE     RONALD J      TX      03C194          NIX, PATTERSON & ROACH, LLP                   HICKEY         CLARENCE E   TX      03C0382102      NIX, PATTERSON & ROACH, LLP
GONZALES    ARTURO T      TX      0303445F        NIX, PATTERSON & ROACH, LLP                   HIGGINS        BOBBY        TX      031183C         NIX, PATTERSON & ROACH, LLP
GONZALES    DAVID M       TX      0303445F        NIX, PATTERSON & ROACH, LLP                   HIGGINS        NOEL         TX      20,622          NIX, PATTERSON & ROACH, LLP
GONZALES    JOE D         TX      24594RM03       NIX, PATTERSON & ROACH, LLP                   HIGHTOWER      EDWARD       TX      03CV0887        NIX, PATTERSON & ROACH, LLP
GONZALES    PEDRO         TX      0303445F        NIX, PATTERSON & ROACH, LLP                   HIGHTOWER      JOSEPH I     TX      03C194          NIX, PATTERSON & ROACH, LLP
GONZALES    PETE G        TX      0303445F        NIX, PATTERSON & ROACH, LLP                   HILL           HERBERT      TX      19,330          NIX, PATTERSON & ROACH, LLP
GORDON      FREDERIC      TX      507CV035        NIX, PATTERSON & ROACH, LLP                   HILL           MARY E       TX      03C0382102      NIX, PATTERSON & ROACH, LLP
GRAF        ROBERT        TX      03C194          NIX, PATTERSON & ROACH, LLP                   HILLEBRAND     ROBERT G     TX      03C194          NIX, PATTERSON & ROACH, LLP
GRAHAM      CHARLES       TX      031183C         NIX, PATTERSON & ROACH, LLP                   HINES          JOHN         TX      03C194          NIX, PATTERSON & ROACH, LLP
GRANT       LARRY W       TX      21,266          NIX, PATTERSON & ROACH, LLP                   HINTON         SAMUEL       TX      031183C         NIX, PATTERSON & ROACH, LLP
GRAY        JT            TX      02-C-013        NIX, PATTERSON & ROACH, LLP                   HLADEK         DAVID L      TX      03C194          NIX, PATTERSON & ROACH, LLP
GRAY        ZANE          TX      03C194          NIX, PATTERSON & ROACH, LLP                   HOCHSTETLER    VIRGIL G     TX      03C194          NIX, PATTERSON & ROACH, LLP
GRAYSON     BERT          TX      507CV035        NIX, PATTERSON & ROACH, LLP                   HODGES         JERRY        TX      507CV035        NIX, PATTERSON & ROACH, LLP
GREEN       DUSTY R       TX      03C0382102      NIX, PATTERSON & ROACH, LLP                   HOEGMAN        DALE A       TX      03C194          NIX, PATTERSON & ROACH, LLP

                                                                                                                                                      Appendix A - 307
                                     Case 17-03105            Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                 Document Page 326 of 624
Claimant      Claimant     State                                                                 Claimant     Claimant          State
Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel                     Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel
HOFF          ARDWIN E     TX      03C194          NIX, PATTERSON & ROACH, LLP                   KOSTECKI     MICHAEL T         TX      03CV0887        NIX, PATTERSON & ROACH, LLP
HOLCOMB       FRANCIS L    TX      03C194          NIX, PATTERSON & ROACH, LLP                   KRAMER       JEROME A          TX      02C014          NIX, PATTERSON & ROACH, LLP
HOLIDAY       FRANK        TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   KROPP        DONALD            TX      03C194          NIX, PATTERSON & ROACH, LLP
HOLMAN        EUGENE       TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   KYLES        SHIRLEY B         TX      19,330          NIX, PATTERSON & ROACH, LLP
HONEYCUTT     MELVIN E.    TX      19,330          NIX, PATTERSON & ROACH, LLP                   KYRO         RICHARD           TX      03C194          NIX, PATTERSON & ROACH, LLP
HOOPER        HAROLD       TX      03C194          NIX, PATTERSON & ROACH, LLP                   LABERE       ALPHONSE          TX      03C194          NIX, PATTERSON & ROACH, LLP
HORNBAKER     CALVIN E     TX      03C194          NIX, PATTERSON & ROACH, LLP                   LACHAPELLE   DONALD G          TX      03C194          NIX, PATTERSON & ROACH, LLP
HORNER        VICTOR       TX      03C194          NIX, PATTERSON & ROACH, LLP                   LACOUR       JAMES M           TX      0303445F        NIX, PATTERSON & ROACH, LLP
HOUSE         MICKEY       TX      03C194          NIX, PATTERSON & ROACH, LLP                   LAFAVE       EDWARD L          TX      03C194          NIX, PATTERSON & ROACH, LLP
HOWARD        JAMES        TX      507CV035        NIX, PATTERSON & ROACH, LLP                   LAFEVER      GENE S            TX      03C194          NIX, PATTERSON & ROACH, LLP
HOWARD        JIMMY        TX      19,330          NIX, PATTERSON & ROACH, LLP                   LAKIN        ALBERT            TX      507CV035        NIX, PATTERSON & ROACH, LLP
HOWARD        JOHN         TX      507CV035        NIX, PATTERSON & ROACH, LLP                   LAND         MICHEAL J         TX      03C194          NIX, PATTERSON & ROACH, LLP
HOWELL        LAWRENCE     TX      03C194          NIX, PATTERSON & ROACH, LLP                   LANE         ARTHUR            TX      19,330          NIX, PATTERSON & ROACH, LLP
HOWETH        PC           TX      031183C         NIX, PATTERSON & ROACH, LLP                   LANGDON      FLOYD             TX      02C0012-102     NIX, PATTERSON & ROACH, LLP
HYDRICK       JACKSON      TX      19,330          NIX, PATTERSON & ROACH, LLP                   LARSON       FREDERICK         TX      03C194          NIX, PATTERSON & ROACH, LLP
IMEL          HAROLD D     TX      03C194          NIX, PATTERSON & ROACH, LLP                   LAWLEY       EDWARD            TX      19,330          NIX, PATTERSON & ROACH, LLP
INGRAHAM      DERYL L      TX      03C194          NIX, PATTERSON & ROACH, LLP                   LAYTON       FLOYD D           TX      03C194          NIX, PATTERSON & ROACH, LLP
INGRAM        JOHN R       TX      03C194          NIX, PATTERSON & ROACH, LLP                   LAZANIS      PAUL L            TX      03C194          NIX, PATTERSON & ROACH, LLP
INGRAM        LANNY        TX      507CV035        NIX, PATTERSON & ROACH, LLP                   LEA          BRYAN             TX      200330497       NIX, PATTERSON & ROACH, LLP
INGRAM        THOMAS G     TX      03C194          NIX, PATTERSON & ROACH, LLP                   LEATHERS     RICHARD L         TX      03C194          NIX, PATTERSON & ROACH, LLP
IRONS         CECIL L      TX      03C194          NIX, PATTERSON & ROACH, LLP                   LEDBETTER    JAMES             TX      20,622          NIX, PATTERSON & ROACH, LLP
JACKSON       KEITH M      TX      03C194          NIX, PATTERSON & ROACH, LLP                   LEDBETTER    KEITH             TX      03C194          NIX, PATTERSON & ROACH, LLP
JACKSON       MILTON       TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   LEDFORD      DAVID C           TX      03C194          NIX, PATTERSON & ROACH, LLP
JACKSON       READDY B     TX      24594RM03       NIX, PATTERSON & ROACH, LLP                   LEE          JESSE J           TX      03C194          NIX, PATTERSON & ROACH, LLP
JACKSON       WILBUR D     TX      03C194          NIX, PATTERSON & ROACH, LLP                   LEE          RANDOLPH R        TX      03C194          NIX, PATTERSON & ROACH, LLP
JACOBS        MYRON        TX      03C194          NIX, PATTERSON & ROACH, LLP                   LEHMAN       GEORGE E          TX      03C194          NIX, PATTERSON & ROACH, LLP
JAMERSON      HAROLD J     TX      03C194          NIX, PATTERSON & ROACH, LLP                   LEONARD      PAUL F            TX      19,330          NIX, PATTERSON & ROACH, LLP
JAMES         ODIS D       TX      200330497       NIX, PATTERSON & ROACH, LLP                   LEONE        JOHNNY            TX      03CV0887        NIX, PATTERSON & ROACH, LLP
JARREAU       JAMES R      TX      19,330          NIX, PATTERSON & ROACH, LLP                   LEPLEY       RICHARD E         TX      03C194          NIX, PATTERSON & ROACH, LLP
JARRELL       VERNON       TX      02C0012-102     NIX, PATTERSON & ROACH, LLP                   LERAS        KARLIS            TX      03CV0887        NIX, PATTERSON & ROACH, LLP
JEFFERY       SAMUEL       TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   LEVART       GEORGE            AR      CV20031973      NIX, PATTERSON & ROACH, LLP
JENKINS       ARTHUR       TX      19,330          NIX, PATTERSON & ROACH, LLP                   LEWIS        THOMAS            TX      19,330          NIX, PATTERSON & ROACH, LLP
JERNIGAN      GEORGE       TX      24594RM03       NIX, PATTERSON & ROACH, LLP                   LIEBERT      CHARLES           TX      03C194          NIX, PATTERSON & ROACH, LLP
JOHNSON       BYRON D      TX      03C194          NIX, PATTERSON & ROACH, LLP                   LIEN         JAMES             TX      03C194          NIX, PATTERSON & ROACH, LLP
JOHNSON       DONALD       TX      19,330          NIX, PATTERSON & ROACH, LLP                   LIGON        LARRY             TX      0303445F        NIX, PATTERSON & ROACH, LLP
JOHNSON       GREGG A      TX      03C194          NIX, PATTERSON & ROACH, LLP                   LINDNER      JAMES             TX      03C194          NIX, PATTERSON & ROACH, LLP
JOHNSON       JAMES B      TX      03C194          NIX, PATTERSON & ROACH, LLP                   LINGLE       ROBERT            TX      03C194          NIX, PATTERSON & ROACH, LLP
JOHNSON       JIMMY        TX      031183C         NIX, PATTERSON & ROACH, LLP                   LINKEY       JAKE              TX      03CV0887        NIX, PATTERSON & ROACH, LLP
JOHNSON       LAWRENCE     TX      19,330          NIX, PATTERSON & ROACH, LLP                   LINN         DONALD W          TX      03C194          NIX, PATTERSON & ROACH, LLP
JOHNSON       LOVELL       TX      19,330          NIX, PATTERSON & ROACH, LLP                   LIPPARELLI   JOHN              TX      507CV035        NIX, PATTERSON & ROACH, LLP
JOHNSON       RICHARD      TX      03C194          NIX, PATTERSON & ROACH, LLP                   LOCKE        JOHN B            TX      507CV035        NIX, PATTERSON & ROACH, LLP
JOHNSON       ROGER        TX      03C194          NIX, PATTERSON & ROACH, LLP                   LOFTIS       JOHNNY L          TX      03CV0887        NIX, PATTERSON & ROACH, LLP
JOHNSON       WILLIAM J    TX      03C194          NIX, PATTERSON & ROACH, LLP                   LOOMIS       CLARENCE E        TX      03C194          NIX, PATTERSON & ROACH, LLP
JOHNSON       WILLIE       TX      21,796          NIX, PATTERSON & ROACH, LLP                   LOPEZ        JESUS             TX      03CV0887        NIX, PATTERSON & ROACH, LLP
JOHNSTON      STEVEN A     TX      03C194          NIX, PATTERSON & ROACH, LLP                   LOPEZ        MANUEL            TX      0303445F        NIX, PATTERSON & ROACH, LLP
JOLLY         RALPH        TX      02C0012-102     NIX, PATTERSON & ROACH, LLP                   LOSS         JOHN              TX      507CV035        NIX, PATTERSON & ROACH, LLP
JONES         BOBBY E      TX      21,266          NIX, PATTERSON & ROACH, LLP                   LOVEDAY      OTHA              TX      507CV035        NIX, PATTERSON & ROACH, LLP
JONES         CLAUDE       TX      19,330          NIX, PATTERSON & ROACH, LLP                   LOWE         GARY R            TX      03C194          NIX, PATTERSON & ROACH, LLP
JONES         DAVID        TX      19,330          NIX, PATTERSON & ROACH, LLP                   LUCAS        MORRIS JEFFERSO   TX      19,330          NIX, PATTERSON & ROACH, LLP
JONES         MICHEAL G    TX      03C194          NIX, PATTERSON & ROACH, LLP                   LUHN         LESLIE P          TX      02C014          NIX, PATTERSON & ROACH, LLP
JONES         SHELY        TX      19,330          NIX, PATTERSON & ROACH, LLP                   LUNDBERG     LARRY H           TX      03C194          NIX, PATTERSON & ROACH, LLP
JONES         THOMAS       TX      03C194          NIX, PATTERSON & ROACH, LLP                   LUNDQUIST    HOWARD            TX      507CV035        NIX, PATTERSON & ROACH, LLP
JONES         TRAVIS A     TX      03-C-129        NIX, PATTERSON & ROACH, LLP                   LUTTRELL     CHARLES           TX      507CV035        NIX, PATTERSON & ROACH, LLP
JONES         WALLACE      TX      03C194          NIX, PATTERSON & ROACH, LLP                   MACE         WALTER L          TX      03C194          NIX, PATTERSON & ROACH, LLP
JONES         WILLIAM A    TX      19,330          NIX, PATTERSON & ROACH, LLP                   MACEO        SAMUEL            TX      03CV0887        NIX, PATTERSON & ROACH, LLP
JUSTICE       KENNETH      TX      507CV035        NIX, PATTERSON & ROACH, LLP                   MAGRUDER     MICHAEL           TX      507CV035        NIX, PATTERSON & ROACH, LLP
KARR          ROBERT L     TX      03C194          NIX, PATTERSON & ROACH, LLP                   MAHITKA      DANIEL R          TX      03C194          NIX, PATTERSON & ROACH, LLP
KARSTENS      LEE E        TX      0303445F        NIX, PATTERSON & ROACH, LLP                   MALLORY      EUGENE            TX      19,330          NIX, PATTERSON & ROACH, LLP
KAUFFMAN      PHILIP       TX      507CV035        NIX, PATTERSON & ROACH, LLP                   MALLORY      RONALD            TX      24594RM03       NIX, PATTERSON & ROACH, LLP
KEENER        JOHNNY W     TX      03C0382102      NIX, PATTERSON & ROACH, LLP                   MALONE       JACK J            TX      03C194          NIX, PATTERSON & ROACH, LLP
KEESE         BILLY        TX      0305125         NIX, PATTERSON & ROACH, LLP                   MANEICE      CLEOTHUS          TX      10C486          NIX, PATTERSON & ROACH, LLP
KEETON        FLOYD W      TX      03C194          NIX, PATTERSON & ROACH, LLP                   MANNING      JAMES             TX      200330497       NIX, PATTERSON & ROACH, LLP
KEITH         DEAN         TX      03C194          NIX, PATTERSON & ROACH, LLP                   MANNINGS     JAMES             TX      200330497       NIX, PATTERSON & ROACH, LLP
KELLY         LEO          TX      03C194          NIX, PATTERSON & ROACH, LLP                   MARDSEN      ROBERT            TX      03C194          NIX, PATTERSON & ROACH, LLP
KENNEDY       CARLTON      TX      20,622          NIX, PATTERSON & ROACH, LLP                   MAREK        FRANK M           TX      03C194          NIX, PATTERSON & ROACH, LLP
KENNEMER      JOHN C       TX      20,622          NIX, PATTERSON & ROACH, LLP                   MARKS        ARTHUR L          TX      03C194          NIX, PATTERSON & ROACH, LLP
KENNING       ALFRED       TX      03C194          NIX, PATTERSON & ROACH, LLP                   MARLOW       LAREN D           TX      03C194          NIX, PATTERSON & ROACH, LLP
KIMBERLY      WILLIAM      TX      24594RM03       NIX, PATTERSON & ROACH, LLP                   MARSH        RUFUS             TX      19,330          NIX, PATTERSON & ROACH, LLP
KIRKPATRICK   JOE          AR      CV20031973      NIX, PATTERSON & ROACH, LLP                   MARTIN       EDWARD            TX      507CV035        NIX, PATTERSON & ROACH, LLP
KISER         LARRY        TX      507CV035        NIX, PATTERSON & ROACH, LLP                   MARTIN       HOWARD            TX      507CV035        NIX, PATTERSON & ROACH, LLP
KITCHEN       LOUIE S      TX      24594RM03       NIX, PATTERSON & ROACH, LLP                   MARTIN       JESSIE M          TX      03C0382102      NIX, PATTERSON & ROACH, LLP
KLEIMANN      LAWRENCE     TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   MARTIN       RONALD            TX      507CV035        NIX, PATTERSON & ROACH, LLP
KLINE         ROBERT W     TX      03C194          NIX, PATTERSON & ROACH, LLP                   MARTINDALE   BILL              TX      03C194          NIX, PATTERSON & ROACH, LLP
KLONTZ        DAVE         TX      507CV035        NIX, PATTERSON & ROACH, LLP                   MARTINEZ     ANDREW            TX      03C194          NIX, PATTERSON & ROACH, LLP
KOCHIS        LEO          TX      03C194          NIX, PATTERSON & ROACH, LLP                   MARTINEZ     JOSE O            TX      24594RM03       NIX, PATTERSON & ROACH, LLP
KORENEK       FRANK C      TX      02-C-275        NIX, PATTERSON & ROACH, LLP                   MARTINEZ     REFUGIO G         TX      0303445F        NIX, PATTERSON & ROACH, LLP

                                                                                                                                                          Appendix A - 308
                                     Case 17-03105            Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                 Document Page 327 of 624
Claimant      Claimant     State                                                                 Claimant     Claimant     State
Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel                     Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
MARTORELL     EDWARD F     TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   NELSON       DANIEL A     TX      03C194          NIX, PATTERSON & ROACH, LLP
MATTHEWS      HENRY        TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   NELSON       HAROLD G     TX      507CV035        NIX, PATTERSON & ROACH, LLP
MAULDING      RODNEY L     TX      03C194          NIX, PATTERSON & ROACH, LLP                   NELSON       RICKY A      TX      03C194          NIX, PATTERSON & ROACH, LLP
MAZE          JAMES        TX      507CV035        NIX, PATTERSON & ROACH, LLP                   NETT         EUGENE A     TX      03C194          NIX, PATTERSON & ROACH, LLP
MCCOLLOUGH    ALFRED       TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   NETTLES      EDWARD       TX      19,330          NIX, PATTERSON & ROACH, LLP
MCCOLLUM      BOBBY        TX      02-C-013        NIX, PATTERSON & ROACH, LLP                   NEUNEKER     RAYMOND L    TX      03C194          NIX, PATTERSON & ROACH, LLP
MCCOY         GREGORY H    TX      03C194          NIX, PATTERSON & ROACH, LLP                   NEWLANDS     GREGORY S    TX      03C194          NIX, PATTERSON & ROACH, LLP
MCCOY         ROBERT J     TX      03C194          NIX, PATTERSON & ROACH, LLP                   NEWLANDS     JOHN         TX      03C194          NIX, PATTERSON & ROACH, LLP
MCCULLUM      JAMES        TX      19,330          NIX, PATTERSON & ROACH, LLP                   NICHOLS      WILLIAM      TX      03C194          NIX, PATTERSON & ROACH, LLP
MCDANIEL      RONALD B     TX      03C194          NIX, PATTERSON & ROACH, LLP                   NIX          GLENN H      TX      03C194          NIX, PATTERSON & ROACH, LLP
MCFARLAND     THOMAS M     TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   NIXON        EDGAR W      TX      02-C-013        NIX, PATTERSON & ROACH, LLP
MCGLOTHLIN    MICHAEL      TX      507CV035        NIX, PATTERSON & ROACH, LLP                   NORTHROP     EARL         TX      03C194          NIX, PATTERSON & ROACH, LLP
MCGONIGAL     BILLY D      TX      03C0382102      NIX, PATTERSON & ROACH, LLP                   NORWOOD      JAMES D      TX      507CV035        NIX, PATTERSON & ROACH, LLP
MCGUFFIN      JACK         TX      02C0012-102     NIX, PATTERSON & ROACH, LLP                   NOVAK        HARRY        TX      03C194          NIX, PATTERSON & ROACH, LLP
MCINTYRE      DAN          TX      03C194          NIX, PATTERSON & ROACH, LLP                   NUNEZ        JUAN         TX      0303445F        NIX, PATTERSON & ROACH, LLP
MCKENDRIE     JIM          TX      507CV035        NIX, PATTERSON & ROACH, LLP                   NUTT         CHARLEY F    TX      03C0382102      NIX, PATTERSON & ROACH, LLP
MCKINNEY      TERRY        TX      03C194          NIX, PATTERSON & ROACH, LLP                   NUTT         WILLIAM F    TX      03C194          NIX, PATTERSON & ROACH, LLP
MCKINNEY      WALTER       TX      19,330          NIX, PATTERSON & ROACH, LLP                   O'REAR       JERRY R      TX      0305125         NIX, PATTERSON & ROACH, LLP
MCMICHAEL     GEORGE O     TX      03-C-129        NIX, PATTERSON & ROACH, LLP                   OBERMAN      DEAN         TX      03C194          NIX, PATTERSON & ROACH, LLP
MCPHEE        STANLEY      TX      03C194          NIX, PATTERSON & ROACH, LLP                   OCHOA        SALVADOR     TX      0303445F        NIX, PATTERSON & ROACH, LLP
MEANS         CAROL R      TX      03C0382102      NIX, PATTERSON & ROACH, LLP                   ODOM         JAMES        TX      19,330          NIX, PATTERSON & ROACH, LLP
MEANS         HOWARD S     TX      02-C-013        NIX, PATTERSON & ROACH, LLP                   OGDEN        WILLIE       TX      24594RM03       NIX, PATTERSON & ROACH, LLP
MEDINA        JIMMY        TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   OLIVAREZ     JOE          TX      24594RM03       NIX, PATTERSON & ROACH, LLP
MEDINA        JOSE         TX      031183C         NIX, PATTERSON & ROACH, LLP                   OLIVAREZ     MANUEL       TX      200330497       NIX, PATTERSON & ROACH, LLP
MEDINA        ROBERT       TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   OLIVER       JAMES W      TX      19,330          NIX, PATTERSON & ROACH, LLP
MEGGINSON     RONALD K     TX      03C0382102      NIX, PATTERSON & ROACH, LLP                   OLMSTEAD     ROBERT W     TX      03C194          NIX, PATTERSON & ROACH, LLP
MEINTS        NORMAN       TX      03C194          NIX, PATTERSON & ROACH, LLP                   OLSON        KENNETH      TX      03C194          NIX, PATTERSON & ROACH, LLP
MELLER        HENRY        TX      507CV035        NIX, PATTERSON & ROACH, LLP                   OLSON        RALPH        TX      03C194          NIX, PATTERSON & ROACH, LLP
MENDOZA       GENORA       TX      24594RM03       NIX, PATTERSON & ROACH, LLP                   OLSON        ROBERT       TX      0303445F        NIX, PATTERSON & ROACH, LLP
MERRITT       KENNETH      TX      507CV035        NIX, PATTERSON & ROACH, LLP                   ORR          LLOYD R      TX      19,330          NIX, PATTERSON & ROACH, LLP
METCALF       GENE N       TX      03C194          NIX, PATTERSON & ROACH, LLP                   ORR          RONALD       TX      507CV035        NIX, PATTERSON & ROACH, LLP
METKO         TIMOTHY J    TX      03C194          NIX, PATTERSON & ROACH, LLP                   ORTEN        JERRY        TX      21,266          NIX, PATTERSON & ROACH, LLP
MEYER         MONTE        TX      03C194          NIX, PATTERSON & ROACH, LLP                   OTT          RICHARD C    TX      03C194          NIX, PATTERSON & ROACH, LLP
MICHNICK      THOMAS J     TX      03C194          NIX, PATTERSON & ROACH, LLP                   OTTO         LOWELL E     TX      03C194          NIX, PATTERSON & ROACH, LLP
MILLER        JAMES C      TX      03C194          NIX, PATTERSON & ROACH, LLP                   OTTO         THOMAS N     TX      507CV035        NIX, PATTERSON & ROACH, LLP
MILLER        JERRY A      TX      03C194          NIX, PATTERSON & ROACH, LLP                   OVERSTREET   JAMES        TX      507CV035        NIX, PATTERSON & ROACH, LLP
MILLER        LA           TX      031183C         NIX, PATTERSON & ROACH, LLP                   OWENS        TOMMIE       TX      03C194          NIX, PATTERSON & ROACH, LLP
MILLER        MILTON L     TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   PACE         OSCAR D      TX      0305125         NIX, PATTERSON & ROACH, LLP
MILLER        MONTE R      TX      03C194          NIX, PATTERSON & ROACH, LLP                   PADDOCK      GEORGE M     TX      03C194          NIX, PATTERSON & ROACH, LLP
MILLER        NORMAN       TX      03C194          NIX, PATTERSON & ROACH, LLP                   PAGGETT      DON E        TX      03C194          NIX, PATTERSON & ROACH, LLP
MILLER        RUDOLPH      TX      19,330          NIX, PATTERSON & ROACH, LLP                   PALACIOS     ISREAL       TX      0303445F        NIX, PATTERSON & ROACH, LLP
MILLICAN      MARVIN       TX      031183C         NIX, PATTERSON & ROACH, LLP                   PALACIOS     JOE          TX      0303445F        NIX, PATTERSON & ROACH, LLP
MILLS         CHESTER      TX      03C194          NIX, PATTERSON & ROACH, LLP                   PALM         WAYNE F      TX      03C194          NIX, PATTERSON & ROACH, LLP
MILLS         GEORGE       TX      03C194          NIX, PATTERSON & ROACH, LLP                   PAOLI        ANDREW R     TX      03CV0887        NIX, PATTERSON & ROACH, LLP
MINCY         JOHN A       TX      507CV035        NIX, PATTERSON & ROACH, LLP                   PARDUE       AJ           TX      03C194          NIX, PATTERSON & ROACH, LLP
MINYARD       BENNIE J     TX      03C194          NIX, PATTERSON & ROACH, LLP                   PARHAM       THOMAS       TX      507CV035        NIX, PATTERSON & ROACH, LLP
MINYARD       JOHN W       TX      507CV035        NIX, PATTERSON & ROACH, LLP                   PARKER       BILLY        TX      78691           NIX, PATTERSON & ROACH, LLP
MITCHELL      ARTHUR       TX      19,330          NIX, PATTERSON & ROACH, LLP                   PARKER       HENRY G      TX      19,330          NIX, PATTERSON & ROACH, LLP
MITCHELL      HENRY        TX      19,330          NIX, PATTERSON & ROACH, LLP                   PARKER       JOE          TX      031183C         NIX, PATTERSON & ROACH, LLP
MITCHELL      ROGER A      TX      507CV035        NIX, PATTERSON & ROACH, LLP                   PARKER       WILLIAM      TX      200330497       NIX, PATTERSON & ROACH, LLP
MOFFETT       DEAN         TX      19,330          NIX, PATTERSON & ROACH, LLP                   PARKINS      HENRY        TX      03C194          NIX, PATTERSON & ROACH, LLP
MONK          DERSON       TX      02C0012-102     NIX, PATTERSON & ROACH, LLP                   PATE         JOHN J       TX      507CV035        NIX, PATTERSON & ROACH, LLP
MONROE        ERVE T       TX      03C194          NIX, PATTERSON & ROACH, LLP                   PATRICK      GEORGE       TX      507CV035        NIX, PATTERSON & ROACH, LLP
MOONEY        ARTHUR C     TX      03C194          NIX, PATTERSON & ROACH, LLP                   PATRICK      THOMAS       TX      24594RM03       NIX, PATTERSON & ROACH, LLP
MOORE         CLEARD       TX      507CV035        NIX, PATTERSON & ROACH, LLP                   PATTON       JOHN         TX      21,266          NIX, PATTERSON & ROACH, LLP
MOORE         DOROTHY A    TX      03C0382102      NIX, PATTERSON & ROACH, LLP                   PATTON       WILLIAM      TX      19,330          NIX, PATTERSON & ROACH, LLP
MOORE         JERRY        AR      CV2003347       NIX, PATTERSON & ROACH, LLP                   PAYNE        CHARLES W    TX      03C194          NIX, PATTERSON & ROACH, LLP
MORA          MIGUEL       TX      0303445F        NIX, PATTERSON & ROACH, LLP                   PEACOCK      PLATER B     TX      03C0382102      NIX, PATTERSON & ROACH, LLP
MORNINGSTAR   GERALD       TX      0303445F        NIX, PATTERSON & ROACH, LLP                   PEARCE       LARRY        TX      24594RM03       NIX, PATTERSON & ROACH, LLP
MORRIS        HAROLD W     TX      031183C         NIX, PATTERSON & ROACH, LLP                   PEDERSON     GORDON E     TX      03C194          NIX, PATTERSON & ROACH, LLP
MORRIS        JACKIE       TX      031183C         NIX, PATTERSON & ROACH, LLP                   PEDERSON     ROGER        TX      03C194          NIX, PATTERSON & ROACH, LLP
MORRIS        MICHAEL      TX      507CV035        NIX, PATTERSON & ROACH, LLP                   PENA         JESUS        TX      0303445F        NIX, PATTERSON & ROACH, LLP
MORTON        HERMAN       TX      031183C         NIX, PATTERSON & ROACH, LLP                   PENA         ROBERTO      TX      0303445F        NIX, PATTERSON & ROACH, LLP
MOSLEY        ARCHIE       TX      507CV035        NIX, PATTERSON & ROACH, LLP                   PEONE        REGINALD C   TX      03C194          NIX, PATTERSON & ROACH, LLP
MOWERY        ELBERT F     TX      19,330          NIX, PATTERSON & ROACH, LLP                   PEREZ        ARMANDO      TX      0303445F        NIX, PATTERSON & ROACH, LLP
MUELRATH      GARY V       TX      03C194          NIX, PATTERSON & ROACH, LLP                   PEREZ        FIDEL        TX      0303445F        NIX, PATTERSON & ROACH, LLP
MULLINAX      JAMES        TX      19,330          NIX, PATTERSON & ROACH, LLP                   PERKINS      CURTIS       TX      0303445F        NIX, PATTERSON & ROACH, LLP
MUNGUIA       GABRIEL      TX      0303445F        NIX, PATTERSON & ROACH, LLP                   PETER        JAMES M      TX      03C194          NIX, PATTERSON & ROACH, LLP
MURAY         CARLOS W     TX      507CV035        NIX, PATTERSON & ROACH, LLP                   PETTIGREW    EDDIE        TX      19,330          NIX, PATTERSON & ROACH, LLP
MURPHY        CARL         TX      19,330          NIX, PATTERSON & ROACH, LLP                   PEVOTO       JAMES        TX      24594RM03       NIX, PATTERSON & ROACH, LLP
MURPHY        MARY         TX      031183C         NIX, PATTERSON & ROACH, LLP                   PHELPS       HAROLD       TX      507CV035        NIX, PATTERSON & ROACH, LLP
MURPHY        RAYMOND G    TX      03C194          NIX, PATTERSON & ROACH, LLP                   PHILLIPPE    BURTON       TX      02C0012-102     NIX, PATTERSON & ROACH, LLP
MYERS         JIMMIE A     TX      03C194          NIX, PATTERSON & ROACH, LLP                   PHILLIPS     JASPER       TX      031183C         NIX, PATTERSON & ROACH, LLP
NEELY         KENNETH E    TX      03C194          NIX, PATTERSON & ROACH, LLP                   PHILLIPS     WILLIAM      TX      031183C         NIX, PATTERSON & ROACH, LLP
NELSON        ARTHUR       TX      03C194          NIX, PATTERSON & ROACH, LLP                   PIERSON      DAVID        TX      03C194          NIX, PATTERSON & ROACH, LLP
NELSON        CLIFFORD L   TX      03C194          NIX, PATTERSON & ROACH, LLP                   PINA         TADEO        TX      02C0012-102     NIX, PATTERSON & ROACH, LLP

                                                                                                                                                     Appendix A - 309
                                     Case 17-03105            Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                 Document Page 328 of 624
Claimant      Claimant     State                                                                 Claimant      Claimant         State
Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel                     Last Name     First Name       Filed   Docket Number   Primary Plaintiff Counsel
PINESETTE     LUETELLIE    TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   RONNFELDT     RAYE A           TX      03C194          NIX, PATTERSON & ROACH, LLP
PINON         MIGUEL       TX      0303445F        NIX, PATTERSON & ROACH, LLP                   ROSA          LEONARD          TX      03C194          NIX, PATTERSON & ROACH, LLP
PINSON        AUBREY D     TX      01-0180         NIX, PATTERSON & ROACH, LLP                   ROSE          MYRL             TX      03C194          NIX, PATTERSON & ROACH, LLP
PIPKIN        JACK A       TX      03C194          NIX, PATTERSON & ROACH, LLP                   ROSS          HULON K          TX      03CV0887        NIX, PATTERSON & ROACH, LLP
PIPKIN        WILLIAM H    TX      03C194          NIX, PATTERSON & ROACH, LLP                   ROWDEN        ROBERT           TX      031183C         NIX, PATTERSON & ROACH, LLP
PITTS         CHARLES W    TX      0303445F        NIX, PATTERSON & ROACH, LLP                   ROWLAND       RONALD E         TX      03CV0887        NIX, PATTERSON & ROACH, LLP
PITTS         DANNY T      TX      03C194          NIX, PATTERSON & ROACH, LLP                   RUARK         MICHAEL          TX      507CV035        NIX, PATTERSON & ROACH, LLP
PITTSINGER    GENE M       TX      03C194          NIX, PATTERSON & ROACH, LLP                   RUFFIN        LEMMIE L         TX      19,330          NIX, PATTERSON & ROACH, LLP
PITZER        DENNIS       TX      507CV035        NIX, PATTERSON & ROACH, LLP                   RUHMANN       HAROLD           TX      24594RM03       NIX, PATTERSON & ROACH, LLP
PIWETZ        DANIEL       TX      02C014          NIX, PATTERSON & ROACH, LLP                   RUSH          WILLIAM L        TX      03C194          NIX, PATTERSON & ROACH, LLP
PLETTENBERG   BILL         TX      03C194          NIX, PATTERSON & ROACH, LLP                   RUSSELL       DAVID A          TX      03C194          NIX, PATTERSON & ROACH, LLP
PLOUGH        ROBERT       TX      0303445F        NIX, PATTERSON & ROACH, LLP                   RUSSELL       JAMES H          TX      03C194          NIX, PATTERSON & ROACH, LLP
POLELLO       MICHAEL      TX      03C194          NIX, PATTERSON & ROACH, LLP                   RYCKMAN       MARK S           TX      03C194          NIX, PATTERSON & ROACH, LLP
POWELL        HAROLD       TX      507CV035        NIX, PATTERSON & ROACH, LLP                   SAFLEY        DAVID            TX      24594RM03       NIX, PATTERSON & ROACH, LLP
POWELL        RICHARD      TX      19,330          NIX, PATTERSON & ROACH, LLP                   SALAZAR       ALCARIO          TX      03CV0887        NIX, PATTERSON & ROACH, LLP
PRATT         JOHN W       TX      03C194          NIX, PATTERSON & ROACH, LLP                   SALDANA       JOSE             TX      0303445F        NIX, PATTERSON & ROACH, LLP
PRESSLEY      RALPH        TX      031183C         NIX, PATTERSON & ROACH, LLP                   SALINAS       ALBERT           TX      03CV0887        NIX, PATTERSON & ROACH, LLP
PREWITT       ELDEN        TX      03C194          NIX, PATTERSON & ROACH, LLP                   SALINAS       PEDRO            TX      0303445F        NIX, PATTERSON & ROACH, LLP
PRIBIE        DAVID        TX      507CV035        NIX, PATTERSON & ROACH, LLP                   SALMINEN      PAUL             TX      03C194          NIX, PATTERSON & ROACH, LLP
PRYOR         HUGH         TX      507CV035        NIX, PATTERSON & ROACH, LLP                   SAMPSON       ROBERT L         TX      03C194          NIX, PATTERSON & ROACH, LLP
PURIFOY       WILLIAM      TX      19,330          NIX, PATTERSON & ROACH, LLP                   SANDERS       MARC             TX      507CV035        NIX, PATTERSON & ROACH, LLP
QUILLIN       JAMES H      TX      03C194          NIX, PATTERSON & ROACH, LLP                   SAVAGE        HALLEY E         TX      03C194          NIX, PATTERSON & ROACH, LLP
RAHN          MAX L        TX      03C194          NIX, PATTERSON & ROACH, LLP                   SAWATZY       WILLIAM          TX      03C194          NIX, PATTERSON & ROACH, LLP
RAMIREZ       ANDRES       TX      0303445F        NIX, PATTERSON & ROACH, LLP                   SCARBOROUGH   DOYLE            TX      031183C         NIX, PATTERSON & ROACH, LLP
RAMOS         JESUS C      TX      0303445F        NIX, PATTERSON & ROACH, LLP                   SCHMIDT       JOSEPH G         TX      03C194          NIX, PATTERSON & ROACH, LLP
RAMOS         ROBERTO      TX      0303445F        NIX, PATTERSON & ROACH, LLP                   SCHMIDT       RONALD E         TX      03C194          NIX, PATTERSON & ROACH, LLP
RANDALL       LAVENIA      TX      03C0382102      NIX, PATTERSON & ROACH, LLP                   SCIARA        CARLO            TX      03C0382102      NIX, PATTERSON & ROACH, LLP
RANDALL       NORMAN R     TX      03C194          NIX, PATTERSON & ROACH, LLP                   SCOTT         IVAN             TX      03C194          NIX, PATTERSON & ROACH, LLP
RANKIN        VIRGIL       TX      03C0382102      NIX, PATTERSON & ROACH, LLP                   SCOTT         JOHN             TX      03C194          NIX, PATTERSON & ROACH, LLP
RATHER        ROBERT       TX      0303445F        NIX, PATTERSON & ROACH, LLP                   SCOTT         JOHN             TX      507CV035        NIX, PATTERSON & ROACH, LLP
RAY           JACOB        TX      19,330          NIX, PATTERSON & ROACH, LLP                   SCOVELL       TERRANCE E       TX      03C194          NIX, PATTERSON & ROACH, LLP
REAGAN        CLARENCE     TX      507CV035        NIX, PATTERSON & ROACH, LLP                   SCROGGINS     NORMAN L         TX      03C194          NIX, PATTERSON & ROACH, LLP
REAM          CHARLES      TX      03C194          NIX, PATTERSON & ROACH, LLP                   SDAO          DENNIS A         TX      03C194          NIX, PATTERSON & ROACH, LLP
REDFEARN      JAMES T      TX      03C0382102      NIX, PATTERSON & ROACH, LLP                   SEALE         GEORGE MILLARD   TX      19,330          NIX, PATTERSON & ROACH, LLP
REED          DONALD       TX      03C194          NIX, PATTERSON & ROACH, LLP                   SEARCY        LARRY H          TX      03C194          NIX, PATTERSON & ROACH, LLP
REED          WALTER E     TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   SEARLS        TERRY A          TX      03C194          NIX, PATTERSON & ROACH, LLP
REED          WILSON       TX      19,330          NIX, PATTERSON & ROACH, LLP                   SEIDL         DAVID C          TX      03C194          NIX, PATTERSON & ROACH, LLP
REESE         EARNEST H.   TX      19,330          NIX, PATTERSON & ROACH, LLP                   SEIFERT       LOREN L          TX      03C194          NIX, PATTERSON & ROACH, LLP
REEVES        RODNEY       TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   SELLERS       JERRY            TX      24594RM03       NIX, PATTERSON & ROACH, LLP
REIMER        GERD         TX      03C194          NIX, PATTERSON & ROACH, LLP                   SELLERS       MIKE             TX      507CV035        NIX, PATTERSON & ROACH, LLP
RETHAFORD     RICHARD      TX      03C194          NIX, PATTERSON & ROACH, LLP                   SENDEJAS      ANTONIO R        TX      03CV0887        NIX, PATTERSON & ROACH, LLP
REYNA         ALEJANDRO    TX      0303445F        NIX, PATTERSON & ROACH, LLP                   SERNA         ESTEVAN          TX      0303445F        NIX, PATTERSON & ROACH, LLP
REYNOLDS      CLIFFORD     TX      03C194          NIX, PATTERSON & ROACH, LLP                   SERVANTE      JESUS            TX      0303445F        NIX, PATTERSON & ROACH, LLP
REYNOLDS      MORRIS A     TX      03C194          NIX, PATTERSON & ROACH, LLP                   SESSION       ROBERT           TX      031183C         NIX, PATTERSON & ROACH, LLP
RHINEBOLD     RICHARD R    TX      03C194          NIX, PATTERSON & ROACH, LLP                   SEVERNS       GLENN E          TX      03C194          NIX, PATTERSON & ROACH, LLP
RHODES        BENJAMIN     TX      031183C         NIX, PATTERSON & ROACH, LLP                   SEWELL        EARL E           TX      03C194          NIX, PATTERSON & ROACH, LLP
RICH          BILLY        TX      19,330          NIX, PATTERSON & ROACH, LLP                   SHANNON       JAMES O          TX      507CV035        NIX, PATTERSON & ROACH, LLP
RICHARDSON    GERALD K     TX      03C194          NIX, PATTERSON & ROACH, LLP                   SHAUNESSY     WILLIAM J        TX      03C194          NIX, PATTERSON & ROACH, LLP
RICHMOND      SAM          TX      21,266          NIX, PATTERSON & ROACH, LLP                   SHAW          WALTER           TX      200330497       NIX, PATTERSON & ROACH, LLP
RIDEOUT       RODRICK      TX      03C194          NIX, PATTERSON & ROACH, LLP                   SHAW          WALTER           TX      21,424          NIX, PATTERSON & ROACH, LLP
RILEY         MARK         TX      24594RM03       NIX, PATTERSON & ROACH, LLP                   SHELL         DENNIS           TX      03C194          NIX, PATTERSON & ROACH, LLP
RILEY         ORA SR.      TX      19,330          NIX, PATTERSON & ROACH, LLP                   SHEPHERD      KENNETH          TX      507CV035        NIX, PATTERSON & ROACH, LLP
RINEHART      RICKY L      TX      24594RM03       NIX, PATTERSON & ROACH, LLP                   SHERMAN       RICHARD          TX      03C194          NIX, PATTERSON & ROACH, LLP
RINKHART      DAVID        TX      03C194          NIX, PATTERSON & ROACH, LLP                   SHOOK         ROBERT           TX      507CV035        NIX, PATTERSON & ROACH, LLP
RIPPLINGER    ANDREW       TX      03C194          NIX, PATTERSON & ROACH, LLP                   SIFUENTES     FRANK D          TX      0303445F        NIX, PATTERSON & ROACH, LLP
RIVERA        FRANK        TX      0303445F        NIX, PATTERSON & ROACH, LLP                   SIKES         BILLY G          TX      03C0382102      NIX, PATTERSON & ROACH, LLP
ROBBINS       KENNETH      TX      05C441          NIX, PATTERSON & ROACH, LLP                   SIKES         CLARENCE B       TX      20,622          NIX, PATTERSON & ROACH, LLP
ROBERTS       DANIEL       TX      0303445F        NIX, PATTERSON & ROACH, LLP                   SILVESAN      DAVID E          TX      03C194          NIX, PATTERSON & ROACH, LLP
ROBERTS       HENRY A      TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   SIMMONS       KENNETH R        TX      20,622          NIX, PATTERSON & ROACH, LLP
ROBINS        JACK L       TX      03C194          NIX, PATTERSON & ROACH, LLP                   SIMMS         GEORGE S         TX      03CV0887        NIX, PATTERSON & ROACH, LLP
ROBINSON      WENDELL      TX      507CV035        NIX, PATTERSON & ROACH, LLP                   SIMS          CLEO W           TX      03C194          NIX, PATTERSON & ROACH, LLP
ROBLES        SANTOS       TX      24594RM03       NIX, PATTERSON & ROACH, LLP                   SKOGAN        RICHARD          TX      03C194          NIX, PATTERSON & ROACH, LLP
RODDY         JAMES        TX      0303445F        NIX, PATTERSON & ROACH, LLP                   SLAYTON       STANELY F        TX      03C194          NIX, PATTERSON & ROACH, LLP
RODDY         JAMES        TX      24594RM03       NIX, PATTERSON & ROACH, LLP                   SLETTEN       RALPH            TX      03C194          NIX, PATTERSON & ROACH, LLP
RODMAN        PAUL         TX      0303445F        NIX, PATTERSON & ROACH, LLP                   SMALL         WILLIAM T        TX      03C194          NIX, PATTERSON & ROACH, LLP
RODOCKER      JAMES        TX      507CV035        NIX, PATTERSON & ROACH, LLP                   SMITH         ALBERT           TX      031183C         NIX, PATTERSON & ROACH, LLP
RODRIGUEZ     ANDRES A     TX      0303445F        NIX, PATTERSON & ROACH, LLP                   SMITH         CLINTON J        TX      19,330          NIX, PATTERSON & ROACH, LLP
RODRIGUEZ     NICK         TX      0303445F        NIX, PATTERSON & ROACH, LLP                   SMITH         COLON            TX      19,330          NIX, PATTERSON & ROACH, LLP
RODRIIGUEZ    CHRISTOVAL   TX      24594RM03       NIX, PATTERSON & ROACH, LLP                   SMITH         DANIEL           TX      507CV035        NIX, PATTERSON & ROACH, LLP
ROGERS        JAMES H      TX      03C0382102      NIX, PATTERSON & ROACH, LLP                   SMITH         DANIEL M         TX      03C194          NIX, PATTERSON & ROACH, LLP
ROGERS        LR           TX      031183C         NIX, PATTERSON & ROACH, LLP                   SMITH         EARLY            TX      19,330          NIX, PATTERSON & ROACH, LLP
ROHLER        JOHN         TX      507CV035        NIX, PATTERSON & ROACH, LLP                   SMITH         JEROLD L         TX      03C194          NIX, PATTERSON & ROACH, LLP
ROHMAN        CLAYTON R    TX      03C194          NIX, PATTERSON & ROACH, LLP                   SMITH         JOHN G           TX      03C194          NIX, PATTERSON & ROACH, LLP
ROJAS         LORENZO      TX      0303445F        NIX, PATTERSON & ROACH, LLP                   SMITH         RAYMOND E        TX      03C194          NIX, PATTERSON & ROACH, LLP
ROJAS         REFUGIO      TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   SMITH         ROCKY            TX      507CV035        NIX, PATTERSON & ROACH, LLP
RONNFELDT     KEITH C      TX      03C194          NIX, PATTERSON & ROACH, LLP                   SMITH         RONALD C         TX      B0170200        NIX, PATTERSON & ROACH, LLP

                                                                                                                                                          Appendix A - 310
                                       Case 17-03105            Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                   Document Page 329 of 624
Claimant     Claimant        State                                                                 Claimant      Claimant      State
Last Name    First Name      Filed   Docket Number   Primary Plaintiff Counsel                     Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel
SMITH        THOMAS          TX      19,330          NIX, PATTERSON & ROACH, LLP                   TROTT         SEVILLE A     TX      19,330          NIX, PATTERSON & ROACH, LLP
SMITH        WILLIAM         TX      507CV035        NIX, PATTERSON & ROACH, LLP                   TUCKER        BILLY J       TX      19,330          NIX, PATTERSON & ROACH, LLP
SMITH        WILLIAM A       TX      2002-2127-A     NIX, PATTERSON & ROACH, LLP                   TURNER        GEORGE        TX      02C0012-102     NIX, PATTERSON & ROACH, LLP
SMITH        WILLIE          TX      02C0012-102     NIX, PATTERSON & ROACH, LLP                   TURNER        WILLIAM A     TX      19,330          NIX, PATTERSON & ROACH, LLP
SMITH        WYLIE           TX      507CV035        NIX, PATTERSON & ROACH, LLP                   TYLER         DAVID E       TX      03CV0887        NIX, PATTERSON & ROACH, LLP
SMITHSON     CHARLES         TX      03C194          NIX, PATTERSON & ROACH, LLP                   VALADEZ       ARMANDO       TX      0303445F        NIX, PATTERSON & ROACH, LLP
SMITHSON     JOSEPH W        TX      03C194          NIX, PATTERSON & ROACH, LLP                   VAN VOORST    ROBERT        TX      507CV035        NIX, PATTERSON & ROACH, LLP
SNOW         ROBERT          TX      03C194          NIX, PATTERSON & ROACH, LLP                   VANDEGRIFT    JAMES M       TX      19,330          NIX, PATTERSON & ROACH, LLP
SNYDER       SAMUEL          TX      19,330          NIX, PATTERSON & ROACH, LLP                   VAUGHN        WILLIAM       TX      24594RM03       NIX, PATTERSON & ROACH, LLP
SOTELO       RODOLFO         TX      0303445F        NIX, PATTERSON & ROACH, LLP                   VEACH         THOMAS R      TX      03C194          NIX, PATTERSON & ROACH, LLP
SOUTH        JOHN            TX      507CV035        NIX, PATTERSON & ROACH, LLP                   VENSEL        JERRY         TX      03C194          NIX, PATTERSON & ROACH, LLP
SOWELL       WILLIAM L       TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   VERBON        BODY          TX      19,330          NIX, PATTERSON & ROACH, LLP
SPEED        JOHN E          TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   VILLARREAL    LIONEL        TX      0303445F        NIX, PATTERSON & ROACH, LLP
SPILKER      CHARLES W       TX      03C194          NIX, PATTERSON & ROACH, LLP                   VINES         THUBER L      TX      03C194          NIX, PATTERSON & ROACH, LLP
SPINDLE      ROY C           TX      03C194          NIX, PATTERSON & ROACH, LLP                   VONA          ANDREW        TX      03-C-129        NIX, PATTERSON & ROACH, LLP
SQUIRES      LLOYD           TX      19,330          NIX, PATTERSON & ROACH, LLP                   WADDELL       JAMES         TX      19,330          NIX, PATTERSON & ROACH, LLP
STAEHNKE     DAVID E         TX      03C194          NIX, PATTERSON & ROACH, LLP                   WAKELEY       DANIEL        TX      03C194          NIX, PATTERSON & ROACH, LLP
STANFORD     LARRY D         TX      02C014          NIX, PATTERSON & ROACH, LLP                   WALDROP       BILLIE        TX      21,374          NIX, PATTERSON & ROACH, LLP
STARK        PAUL M          TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   WALKER        CHARLIE D     TX      24594RM03       NIX, PATTERSON & ROACH, LLP
STEELE       EDDIE           TX      507CV035        NIX, PATTERSON & ROACH, LLP                   WALKER        ROBERT L      TX      03C194          NIX, PATTERSON & ROACH, LLP
STEGALL      LARRY           TX      031183C         NIX, PATTERSON & ROACH, LLP                   WALLACE       DAVID L       TX      507CV035        NIX, PATTERSON & ROACH, LLP
STEINBRINK   JERRY J         TX      03C194          NIX, PATTERSON & ROACH, LLP                   WALLINGFORD   LARRY         TX      03C194          NIX, PATTERSON & ROACH, LLP
STEPHENS     FELIX           TX      03C0382102      NIX, PATTERSON & ROACH, LLP                   WALTER        RAY           TX      03C194          NIX, PATTERSON & ROACH, LLP
STEWART      PAUL D          TX      03C194          NIX, PATTERSON & ROACH, LLP                   WALTON        FREEMAN       TX      19,330          NIX, PATTERSON & ROACH, LLP
STOCKINGER   RICHARD         TX      03C194          NIX, PATTERSON & ROACH, LLP                   WARD          LEON          TX      03C194          NIX, PATTERSON & ROACH, LLP
STOVER       GLEN L          TX      507CV035        NIX, PATTERSON & ROACH, LLP                   WARD          SAMMIE        TX      03CV0887        NIX, PATTERSON & ROACH, LLP
STRINGER     MACK            TX      19,330          NIX, PATTERSON & ROACH, LLP                   WARDEN        PATRICK       TX      0303445F        NIX, PATTERSON & ROACH, LLP
STROUD       GARY            TX      03C194          NIX, PATTERSON & ROACH, LLP                   WARNER        STANLEY       TX      031183C         NIX, PATTERSON & ROACH, LLP
STROUD       LELAND          TX      031183C         NIX, PATTERSON & ROACH, LLP                   WARNIX        HAROLD        TX      20,622          NIX, PATTERSON & ROACH, LLP
SUDAR        GERALD F        TX      03C194          NIX, PATTERSON & ROACH, LLP                   WATKINS       BOBBY W       TX      20,622          NIX, PATTERSON & ROACH, LLP
SULLIVAN     ROBERT M        TX      03C194          NIX, PATTERSON & ROACH, LLP                   WATSON        ROY           TX      19,330          NIX, PATTERSON & ROACH, LLP
SUSAG        KEVIN H         TX      03C194          NIX, PATTERSON & ROACH, LLP                   WEBB          WILLIS T      TX      03CV0887        NIX, PATTERSON & ROACH, LLP
SWORDEN      WILLARD E       TX      03C194          NIX, PATTERSON & ROACH, LLP                   WEHR          JOHN          TX      507CV035        NIX, PATTERSON & ROACH, LLP
SYDOW        REGINALD        TX      24594RM03       NIX, PATTERSON & ROACH, LLP                   WELLS         JAMES R       TX      03C194          NIX, PATTERSON & ROACH, LLP
SYNCO        STEVE           TX      031183C         NIX, PATTERSON & ROACH, LLP                   WELLS         JAMES V       TX      03C194          NIX, PATTERSON & ROACH, LLP
TANKSLEY     ODELL           TX      19,330          NIX, PATTERSON & ROACH, LLP                   WESLEY        WADE          TX      21,374          NIX, PATTERSON & ROACH, LLP
TANNER       WILLIAM H       TX      19,330          NIX, PATTERSON & ROACH, LLP                   WHALEY        GERDES C      TX      19,330          NIX, PATTERSON & ROACH, LLP
TATE         CARL W          TX      03C194          NIX, PATTERSON & ROACH, LLP                   WHEELER       MARY H        TX      19,330          NIX, PATTERSON & ROACH, LLP
TATE         JERRY           TX      03C194          NIX, PATTERSON & ROACH, LLP                   WHIPPLE       STANLEY D     TX      03C194          NIX, PATTERSON & ROACH, LLP
TAYLOR       JOE D           TX      21,266          NIX, PATTERSON & ROACH, LLP                   WHISENHUNT    BERNIE        TX      19,330          NIX, PATTERSON & ROACH, LLP
TAYLOR       KENNETH         TX      03C194          NIX, PATTERSON & ROACH, LLP                   WHITAKER      GLEN          TX      507CV035        NIX, PATTERSON & ROACH, LLP
TAYLOR       ROOSEVELT       TX      2002-2127-A     NIX, PATTERSON & ROACH, LLP                   WHITAKER      MELVIN        TX      20,622          NIX, PATTERSON & ROACH, LLP
TEIGEN       JULIAN K        TX      03C194          NIX, PATTERSON & ROACH, LLP                   WHITE         BARBARA LEE   TX      19,330          NIX, PATTERSON & ROACH, LLP
TERBELL      GENE A          TX      03C194          NIX, PATTERSON & ROACH, LLP                   WHITE         HAROLD E      TX      03C194          NIX, PATTERSON & ROACH, LLP
TERRASO      MICHAEL         TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   WHITE         MT            TX      CV36163         NIX, PATTERSON & ROACH, LLP
THEUS        LILLIE B        TX      03C194          NIX, PATTERSON & ROACH, LLP                   WHITE         OLIVIA        TX      03C0382102      NIX, PATTERSON & ROACH, LLP
THODE        WILLIAM         TX      03C194          NIX, PATTERSON & ROACH, LLP                   WHITE         THOMAS        TX      03C0382102      NIX, PATTERSON & ROACH, LLP
THOMAS       BENNIE          TX      21,266          NIX, PATTERSON & ROACH, LLP                   WHITEHOUSE    GEORGE W      TX      507CV035        NIX, PATTERSON & ROACH, LLP
THOMAS       KENNETH L.      TX      19,330          NIX, PATTERSON & ROACH, LLP                   WHITLOCK      HAROLD        TX      507CV035        NIX, PATTERSON & ROACH, LLP
THOMAS       LEON            TX      19,330          NIX, PATTERSON & ROACH, LLP                   WILLET        WALLACE H     TX      03C194          NIX, PATTERSON & ROACH, LLP
THOMASON     MARKEL D        TX      03C194          NIX, PATTERSON & ROACH, LLP                   WILLIAMS      ALBERT        TX      507CV035        NIX, PATTERSON & ROACH, LLP
THOMPSON     BRENT           TX      03C194          NIX, PATTERSON & ROACH, LLP                   WILLIAMS      DENNIS        TX      03C194          NIX, PATTERSON & ROACH, LLP
THOMPSON     DANNY E         TX      03C0382102      NIX, PATTERSON & ROACH, LLP                   WILLIAMS      DWIGHT        TX      02C014          NIX, PATTERSON & ROACH, LLP
THOMPSON     DAVID           TX      507CV035        NIX, PATTERSON & ROACH, LLP                   WILLIAMS      EUGENE        TX      03CV0887        NIX, PATTERSON & ROACH, LLP
THOMPSON     EDWARD A. JR.   TX      19,330          NIX, PATTERSON & ROACH, LLP                   WILLIAMS      HAROLD        TX      507CV035        NIX, PATTERSON & ROACH, LLP
THOMPSON     JERALD R        TX      03C194          NIX, PATTERSON & ROACH, LLP                   WILLIAMS      IVORY         TX      507CV035        NIX, PATTERSON & ROACH, LLP
THOMPSON     LARRY           TX      507CV035        NIX, PATTERSON & ROACH, LLP                   WILLIAMS      LAURETTA D.   TX      19,330          NIX, PATTERSON & ROACH, LLP
THOMPSON     RICHARD L       TX      03C194          NIX, PATTERSON & ROACH, LLP                   WILLIAMS      REAPER        TX      03C0382102      NIX, PATTERSON & ROACH, LLP
THOMPSON     ROY G           TX      03C194          NIX, PATTERSON & ROACH, LLP                   WILLINGHAM    WYNDLE        TX      24594RM03       NIX, PATTERSON & ROACH, LLP
THOMPSON     ROYCE           TX      03CV0887        NIX, PATTERSON & ROACH, LLP                   WILLIS        RAY           TX      03C194          NIX, PATTERSON & ROACH, LLP
THOMPSON     RUBEN           TX      03C194          NIX, PATTERSON & ROACH, LLP                   WILLITS       BOBBY E       TX      03C194          NIX, PATTERSON & ROACH, LLP
THORBECKE    JAMES           TX      507CV035        NIX, PATTERSON & ROACH, LLP                   WILSON        JAMES         TX      19,330          NIX, PATTERSON & ROACH, LLP
THORNTON     TOMMY           TX      24594RM03       NIX, PATTERSON & ROACH, LLP                   WILSON        MIKE T        TX      03C194          NIX, PATTERSON & ROACH, LLP
THORTON      SHEDRECK        TX      03C0382102      NIX, PATTERSON & ROACH, LLP                   WILSON        STANTON H     TX      03C194          NIX, PATTERSON & ROACH, LLP
THRELKELD    BOBBY           TX      031183C         NIX, PATTERSON & ROACH, LLP                   WINSTEAD      THOMAS        TX      507CV035        NIX, PATTERSON & ROACH, LLP
TIBBETS      ERNEST E        TX      03C194          NIX, PATTERSON & ROACH, LLP                   WIRE          RONALD        TX      507CV035        NIX, PATTERSON & ROACH, LLP
TILLMAN      WILLARD         TX      03C194          NIX, PATTERSON & ROACH, LLP                   WISE          MARION T      TX      507CV035        NIX, PATTERSON & ROACH, LLP
TIMLICK      RICHARD         TX      03C194          NIX, PATTERSON & ROACH, LLP                   WOHLERS       HAROLD H      TX      03C194          NIX, PATTERSON & ROACH, LLP
TOMBARELLI   JOHN P          TX      03C194          NIX, PATTERSON & ROACH, LLP                   WOOD          OKLIE         TX      24594RM03       NIX, PATTERSON & ROACH, LLP
TONEY        JAMES C         TX      03C194          NIX, PATTERSON & ROACH, LLP                   WOODCOCK      WILLIAM J     TX      03C194          NIX, PATTERSON & ROACH, LLP
TONEY        PERRY A         TX      03C194          NIX, PATTERSON & ROACH, LLP                   WOODS         ARTHUR        TX      21,266          NIX, PATTERSON & ROACH, LLP
TORRES       FEDERICO        TX      0303445F        NIX, PATTERSON & ROACH, LLP                   WOODS         HENRY         TX      24594RM03       NIX, PATTERSON & ROACH, LLP
TOTTY        WINSTON         TX      02C0012-102     NIX, PATTERSON & ROACH, LLP                   WOOLFORD      RONALD R      TX      03C194          NIX, PATTERSON & ROACH, LLP
TOWNSEND     EDD             TX      507CV035        NIX, PATTERSON & ROACH, LLP                   WOOTEN        ARVIDEAN      TX      20,622          NIX, PATTERSON & ROACH, LLP
TRAVTZ       WILLIAM         TX      03C194          NIX, PATTERSON & ROACH, LLP                   WORDON        MERTON        TX      03C194          NIX, PATTERSON & ROACH, LLP
TROPLE       THEODORE J      TX      03C194          NIX, PATTERSON & ROACH, LLP                   WYATT         CHARLES R     TX      507CV035        NIX, PATTERSON & ROACH, LLP

                                                                                                                                                         Appendix A - 311
                                     Case 17-03105           Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                Document Page 330 of 624
Claimant      Claimant     State                                                                Claimant     Claimant     State
Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel                    Last Name    First Name   Filed   Docket Number          Primary Plaintiff Counsel
WYATT         GARY M       TX      03C194          NIX, PATTERSON & ROACH, LLP                  GASKILL      RICHARD      TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
YACKEL        MICHAEL      TX      24594RM03       NIX, PATTERSON & ROACH, LLP                  GNAU         JERRY        TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
YBARRA        ARNULFO      TX      03CV0887        NIX, PATTERSON & ROACH, LLP                  GOODWIN      JERRY        TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
YEAGER        DEAN R       TX      03C194          NIX, PATTERSON & ROACH, LLP                  GRADY        BLAINE       TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
YORK          ROBERT N     TX      03C194          NIX, PATTERSON & ROACH, LLP                  GRAY         KEN          TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
YORK          SAMUEL       TX      507CV035        NIX, PATTERSON & ROACH, LLP                  GRISWOLD     JAMES        TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
YOST          LARRY T      TX      03C194          NIX, PATTERSON & ROACH, LLP                  GUSTAFON     CHARLES      TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
YOUNG         THOMAS       TX      507CV035        NIX, PATTERSON & ROACH, LLP                  GUZMAN       JUAN         TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
ZAMORA        ISIDRO       TX      0303445F        NIX, PATTERSON & ROACH, LLP                  HALL         JAN          TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
ZEHM          CLARENCE G   TX      03C194          NIX, PATTERSON & ROACH, LLP                  HAMPTON      IRWIN        TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
ZEPEDA        DANIEL       TX      03C194          NIX, PATTERSON & ROACH, LLP                  HAMPTON      LYLE         TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
ZIEGER        DONALD L     TX      03C194          NIX, PATTERSON & ROACH, LLP                  HARRIS       WILLIAM      TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
ZIMMERMAN     SAMUEL       TX      03C194          NIX, PATTERSON & ROACH, LLP                  HARVEY       MELVIN       TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
ZUFALL        ROY          TX      507CV035        NIX, PATTERSON & ROACH, LLP                  HERMAN       DENNIS       TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
ALBEE         CLIFFORD     TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              HICKMAN      DELVIN       TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
ALEXANDER     KENNETH      TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              HILL         DANIEL       TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
ANDERSON      FRED         TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              HINES        ROLLIN       TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
ANGEL         JAMES        TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              HITZ         ARTHUR       TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
ARMSTRONG     LEROY        TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              HOLSWORTH    BARRY        TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
ATKINSON      HARRY        TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              HUMPHRYS     THOMAS       TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
BAKER         GLENN        TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              HUNTER       TERRY        TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
BATEMAN       JAMES        TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              IRWIN        LLOYD        TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
BAYNE         TERRY        TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              JAGER        ARTHUR       TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
BECKER        HENRY        TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              JOHNSON      CHARLES      TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
BERGER        VICTOR       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              JOHNSON      RAYMOND      TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
BERRY         KENNETH      TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              JUSTICE      PATRICK V    TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
BINGHAM       ROBERT       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              KAISER       STANLEY      TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
BIVENS        WILLIAM      TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              KAUFMAN      JAMES        TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
BOLMAN        FRANCIS      TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              KELLEY       DEANE        TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
BOOEN         LARRY        TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              KEMPER       ROBERT       TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
BOYCE         STEPHEN      TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              KERN         DENNIS       TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
BRADLEY       MELVIN       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              KING         ALLEN        TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
BRANTNER      HAROLD       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              KRUGER       WILLIAM      TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
BREMER        KENNETH      TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              LANDERGREN   HENRY JR.    MD      03-C-95-CV 006800 AS   NOLAN, STEPHEN J LAW OFFICES OF
BRILEY        RICHARD      TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              LARSON       ARNOLD       TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
BRISCOE       SAMUEL       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              LATHEN       FRANK        TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
BRITTON       DAROLD       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              LOVRIEN      RICHARD      TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
BROWN         RICHARD      TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              MARRS        GEORGE       TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
BRYSON        HUGH         TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              MCALLASTER   CHARLES      TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
BURFORD       JOHN         TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              MEANS        ALVIN        TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
BYNUM         LAWRENCE     TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              MELCHER      DUANE        TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
CANNOY        GARY         TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              MELCHER      FRANK        TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
CHRISTENSEN   RODNEY       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              MILLER       ERIE         TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
CLARK         OLIN         TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              MITCHELL     JAMES        TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
COLE          CALVIN       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              MITCHELL     KENNETH      TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
COLES         DENA         TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              MOFFATT      EVERETT      TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
COLLINS       BILL         TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              MORRILL      GLENN        TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
CORRELL       CHARLES      TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              NELSON       GEORGE       TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
CORRICK       DENNIS       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              NOFZIGER     JESSE        TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
COX           ARTHUR       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              ODDEN        DUANE        TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
COY           JAMES        TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              ODOM         WILLIAM      TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
CRAFT         RAYMOND      TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              ORMSBY       GENE         TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
CRANE         BENJAMIN     TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              OWEN         DALE         TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
CUMMINGS      FRED         TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              PAGE         JERRY        TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
DAVIS         CLARENCE     TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              PARRENT      STEVEN       TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
DAVISON       LARRY        TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              PARTRIDGE    STANLEY      TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
DUKART        MELVIN       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              PARVIN       CHARLES      TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
DUNCAN        GENE         TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              PASCOE       THOMAS       TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
DVORAK        DOANE        TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              PEACOCK      DOUGLAS      TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
DYE           JAMES        TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              PETTNER      CLARENCE     TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
ELWOOD        ROBERT       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              PETTNER      DELBERT      TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
ENNIS         CHARLES D    MD      95223502        NOLAN, STEPHEN J LAW OFFICES OF              RAGAN        JAMES        TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
ESHELMAN      KENNETH      TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              RASH         RICHARD      TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
ESTABROOK     WARREN       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              RICE         ALLEN        TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
FARMER        EDMOND       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              RICKLES      ERNEST       TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
FARMER        ROBERT       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              ROE          WESLEY       TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
FISHER        ROBERT       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              ROGERS       JOHN         TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
FOHRMAN       ALVIN        TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              ROGERS       MARION       TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
FOREMAN       RICHARD      TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              ROGERS       TERRY        TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
FOUNTAIN      JAMES        TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              ROTH         NORMAN       TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
FREITAG       HOMER        TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              SARBECK      WAYNE        TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
GALLAGHER     FRANK        TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              SCHEELE      BENJAMIN     TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
GANTT         RON          TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              SCHRAM       ROBERT       TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
GANTT         TOM          TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              SHEFFIELD    WILLIAM      TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF
GARLAND       GARRY        TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              SHORT        WALTER S.    MD      95223501               NOLAN, STEPHEN J LAW OFFICES OF
GASKEY        DONALD       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF              SIMON        DOUGLAS      TX      03-C-193               NOLAN, STEPHEN J LAW OFFICES OF

                                                                                                                                                           Appendix A - 312
                                    Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                              Document Page 331 of 624
Claimant     Claimant     State                                                               Claimant      Claimant     State
Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel
SLOAN        CHARLES      TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             BROUGHTON     JAMES        IL      05L114          O'BRIEN LAW FIRM, PC
SMALLEY      DONALD       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             BUCKNER       CARL J       MO      02200502        O'BRIEN LAW FIRM, PC
SMILEY       CHARLES      TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             BULEN         ROBERT A     MO      1622CC09702     O'BRIEN LAW FIRM, PC
SMITH        DAVE         TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             BUMGARNER     REGGIE W     MO      02200502        O'BRIEN LAW FIRM, PC
SMITH        JACK         TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             CALDWELL      HERMAN S     MO      02200502        O'BRIEN LAW FIRM, PC
SPITZ        DONALD       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             CALLAHAN      BENJAMIN     MO      1622CC00018     O'BRIEN LAW FIRM, PC
STANLEY      DALE         TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             CARGILL       IRVIN L      MO      02200502        O'BRIEN LAW FIRM, PC
STAUFFER     EDWIN        TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             CARTER        DALLAS C     MO      02200502        O'BRIEN LAW FIRM, PC
STAUFFER     JOSEPH       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             CASEY         ROBERT       MO      1522CC00529     O'BRIEN LAW FIRM, PC
STEEPROW     LESLIE       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             CHILDRESS     CHARLES J    IL      2009L00342      O'BRIEN LAW FIRM, PC
STEINBRINK   LEONARD      TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             CLARK         JAMES P      MO      02200502        O'BRIEN LAW FIRM, PC
STOHMEYER    RALPH        TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             CLAYTON       JAMES S      MO      02200502        O'BRIEN LAW FIRM, PC
SWAYNGINO    NICK         TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             COLE          RONNIE L     MO      02200502        O'BRIEN LAW FIRM, PC
TEAGUE       GUY          TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             CRAWFORD      WILLIAM B    MO      02200502        O'BRIEN LAW FIRM, PC
THOMPSON     GARY         TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             DECKARD       LAWRENCE E   MO      02200502        O'BRIEN LAW FIRM, PC
TRAHAN       DAVID        TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             DUERST        DORIS        MO      1322CC09922     O'BRIEN LAW FIRM, PC
USHER        DARWIN       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             DURHAM        THOMAS E     IL      03L812          O'BRIEN LAW FIRM, PC
VONSILD      RONALD       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             ELDER         ARTHUR       MO      02200502        O'BRIEN LAW FIRM, PC
WALLACE      DONALD       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             ELLIS         CHARLEY      MO      0722CC00175     O'BRIEN LAW FIRM, PC
WALLACE      RONALD       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             ELSTON        LOUIS H      MO      1622CC09760     O'BRIEN LAW FIRM, PC
WATSON       GARY         TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             ESSARY        DAN          MO      02200502        O'BRIEN LAW FIRM, PC
WEBER        ROBERT       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             ESTIS         LAMAR D      IL      2013L000757     O'BRIEN LAW FIRM, PC
WILSON       CARL         TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             EVANS         LELAND       MO      02200502        O'BRIEN LAW FIRM, PC
WILSON       ROBERT       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             EVANS         RICKY R      MO      1322CC00881     O'BRIEN LAW FIRM, PC
WILSON       RON          TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             FESSLER       EVERETT J    MO      1222CC01324     O'BRIEN LAW FIRM, PC
WOLF         ROBERT       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             FORMBY        MILDRED      IL      03L342          O'BRIEN LAW FIRM, PC
YOUNG        ROBERT       TX      03-C-193        NOLAN, STEPHEN J LAW OFFICES OF             FORRESTER     CLARENCE A   MO      02200502        O'BRIEN LAW FIRM, PC
FIORILLO     FRANCIS M    CA      BC153885        NORDSTROM, STEELE, NICOLETTE & BLYTHE       FUEGNER       LEO P        IL      04L76           O'BRIEN LAW FIRM, PC
STEWART      CHERYL S     CA      BC329375        NORDSTROM, STEELE, NICOLETTE & BLYTHE       GARDNER       DWIGHT       MO      02200502        O'BRIEN LAW FIRM, PC
TRUJILLO     BENJAMIN     CA      BC200091        NORDSTROM, STEELE, NICOLETTE & BLYTHE       GERST         DAVID S      MO      0722CC07941     O'BRIEN LAW FIRM, PC
WOOD         HEBERT L     MS      ADMIN           NORDSTROM, STEELE, NICOLETTE & BLYTHE       GREEN         EDDIE B      IL      03L1434         O'BRIEN LAW FIRM, PC
BLACK        SAMUEL       MS      2001-17-CV1     NORRIS & PHELPS                             GRENON        ALMOUR J     IL      2012L001339     O'BRIEN LAW FIRM, PC
BLACKLEDGE   JEFFIE R     MS      ADMIN           NORRIS & PHELPS                             HACHTEL       MICHAEL C    MO      02200502        O'BRIEN LAW FIRM, PC
BRIDGES      HOWARD B     MS      ADMIN           NORRIS & PHELPS                             HAEN          CLAYTON      MO      1322CC09683     O'BRIEN LAW FIRM, PC
CHERRY       MARY L       MS      2001-17-CV1     NORRIS & PHELPS                             HANKAMER      WALMER       IL      06L233          O'BRIEN LAW FIRM, PC
COATS        ROY C        MS      ADMIN           NORRIS & PHELPS                             HANSEN        MAXINE R     MO      1122CC00006     O'BRIEN LAW FIRM, PC
DAUGHERTY    JAMES        MS      2001-17-CV1     NORRIS & PHELPS                             HARRIS        JOANN C      IL      03L1349         O'BRIEN LAW FIRM, PC
DEAL         JAMES H      MS      2001-17-CV1     NORRIS & PHELPS                             HARVEY        DELMAR       MO      02200502        O'BRIEN LAW FIRM, PC
DODD         CARRIE P     MS      2001-17-CV1     NORRIS & PHELPS                             HAYES         WILLIAM      MO      02200502        O'BRIEN LAW FIRM, PC
EDWARDS      LEONA T      MS      ADMIN           NORRIS & PHELPS                             HEIL          PHILLIP E    MO      1222CC09748     O'BRIEN LAW FIRM, PC
ELMS         MAC E        MS      2001-17-CV1     NORRIS & PHELPS                             HINOTE        JAMES        MO      02200502        O'BRIEN LAW FIRM, PC
GIBSON       EUGENE       MS      ADMIN           NORRIS & PHELPS                             HOLDER        MARTIN D     IL      05L280          O'BRIEN LAW FIRM, PC
GOFF         RAMONA J     MS      ADMIN           NORRIS & PHELPS                             HONEYCUTT     LUTHER       MO      02200502        O'BRIEN LAW FIRM, PC
GRANT        REX E        MS      2001-17-CV1     NORRIS & PHELPS                             HOOKER        JOHN         MO      02200502        O'BRIEN LAW FIRM, PC
GUSTA        LARRY        MS      CV-99-0129      NORRIS & PHELPS                             HYDER         BLUFORD G    MO      02200502        O'BRIEN LAW FIRM, PC
HARRIS       LINDA M      MS      99-0118         NORRIS & PHELPS                             JEFFRYES      DONALD       MO      02200502        O'BRIEN LAW FIRM, PC
HEDRICK      THOMAS W     MS      2001-17-CV1     NORRIS & PHELPS                             JEFFRYES      WILLIAM      MO      02200502        O'BRIEN LAW FIRM, PC
HILL         ROBERT       MS      CV-99-0173      NORRIS & PHELPS                             JONES         CLINTON      MO      02200502        O'BRIEN LAW FIRM, PC
JOHNSON      WALTER L     MS      ADMIN           NORRIS & PHELPS                             JONES         FRANKLIN E   MO      1722CC00087     O'BRIEN LAW FIRM, PC
LEE          JOHN         MS      ADMIN           NORRIS & PHELPS                             JUENGEL       JON          MO      02200502        O'BRIEN LAW FIRM, PC
LONG         JAMES        MS      ADMIN           NORRIS & PHELPS                             JURGILANIS    DOUGLAS A    IL      2014L000415     O'BRIEN LAW FIRM, PC
MATTHEWS     LARRY G      MS      2001-17-CV1     NORRIS & PHELPS                             KEITHLEY      MAX          MO      02200502        O'BRIEN LAW FIRM, PC
MCGAHA       HARLAN       MS      ADMIN           NORRIS & PHELPS                             KENNEY        MIKE         MO      02200502        O'BRIEN LAW FIRM, PC
ROBINSON     AMMIE L      MS      2001-17-CV1     NORRIS & PHELPS                             KNIGHT        GERALD       MO      02200502        O'BRIEN LAW FIRM, PC
RUCKER       GEORGE       MS      ADMIN           NORRIS & PHELPS                             KOUGH         VERN         MO      02200502        O'BRIEN LAW FIRM, PC
SANDERS      BRENDA       MS      ADMIN           NORRIS & PHELPS                             KROLIKOWSKI   ROBERT F     IL      2012L000741     O'BRIEN LAW FIRM, PC
SWAN         MAXINE G     MS      2001-17-CV1     NORRIS & PHELPS                             KRUSEMARK     ROGER        MO      02200502        O'BRIEN LAW FIRM, PC
THAMES       RECIE F      MS      ADMIN           NORRIS & PHELPS                             LANEY         RB           MO      02200502        O'BRIEN LAW FIRM, PC
THOMPSON     MARY         MS      ADMIN           NORRIS & PHELPS                             LEAHY         RICHARD J    MO      1422CC09178     O'BRIEN LAW FIRM, PC
WALKER       LT           MS      ADMIN           NORRIS & PHELPS                             LITTLE        ARVILLE L    MO      02200502        O'BRIEN LAW FIRM, PC
WILSON       HAYBERT      MS      2001-17-CV1     NORRIS & PHELPS                             LITTLE        HUBERT       MO      02200502        O'BRIEN LAW FIRM, PC
ALLEN        RUSSEL E     IL      2014L000867     O'BRIEN LAW FIRM, PC                        LONG          CHARLES      MO      02200502        O'BRIEN LAW FIRM, PC
ARNOLD       DANIEL W     MO      02200502        O'BRIEN LAW FIRM, PC                        LORFING       WAYNE A      MO      1622CC11533     O'BRIEN LAW FIRM, PC
ARTHUR       DONALD D     MO      02200502        O'BRIEN LAW FIRM, PC                        LOWRY         RICHARD L    MO      02200502        O'BRIEN LAW FIRM, PC
BEACH        CARL J       MO      02200502        O'BRIEN LAW FIRM, PC                        LUTMAN        RAYMOND E    MO      1422CC00863     O'BRIEN LAW FIRM, PC
BELEW        STACIE       MO      1722CC01310     O'BRIEN LAW FIRM, PC                        MASSEY        RONALD       MO      02200502        O'BRIEN LAW FIRM, PC
BENSON       ERIC R       IL      2016L001573     O'BRIEN LAW FIRM, PC                        MCCOOL        RUTH         IL      03L1348         O'BRIEN LAW FIRM, PC
BERNARD      WILLIAM G    MO      1222CC00477     O'BRIEN LAW FIRM, PC                        MCCULLOUGH    CLARENCE E   MO      02200502        O'BRIEN LAW FIRM, PC
BLACKFORD    RONALD       IL      06L173          O'BRIEN LAW FIRM, PC                        MCGRANAHAN    HAROLD       MO      1422CC09110     O'BRIEN LAW FIRM, PC
BLACKSTOCK   ODELL O      MO      02200502        O'BRIEN LAW FIRM, PC                        MCLAIN        DONALD J     MO      1322CC00512     O'BRIEN LAW FIRM, PC
BOLES        KEVIN        MO      1522CC11250     O'BRIEN LAW FIRM, PC                        MCMILLIAN     HUGH J       MO      022-00503       O'BRIEN LAW FIRM, PC
BOLINGER     JOHN F       IL      2012L001865     O'BRIEN LAW FIRM, PC                        MEASE         FRANK I      MO      02200502        O'BRIEN LAW FIRM, PC
BOOTH        RICHARD L    MO      02200502        O'BRIEN LAW FIRM, PC                        MEYERMANN     RAYMOND L    MO      1722CC00303     O'BRIEN LAW FIRM, PC
BOSS         JOSEPH L     IL      2017L000587     O'BRIEN LAW FIRM, PC                        MILLER        WILLIAM      MO      1722CC10690     O'BRIEN LAW FIRM, PC
BOSSHART     BURNELL L    IL      2013L000903     O'BRIEN LAW FIRM, PC                        MITCHELL      PATRICIA A   IL      2015L000461     O'BRIEN LAW FIRM, PC
BREWER       CLIFFORD D   MO      1222CC10746     O'BRIEN LAW FIRM, PC                        MOHLER        HERBERT D    IL      2013L000106     O'BRIEN LAW FIRM, PC

                                                                                                                                                   Appendix A - 313
                                     Case 17-03105            Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                               Document Page 332 of 624
Claimant      Claimant     State                                                               Claimant    Claimant     State
Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name   First Name   Filed   Docket Number    Primary Plaintiff Counsel
MORRILL       THOMAS R     MO      02200502        O'BRIEN LAW FIRM, PC                        BUMGARNER   REGGIE W     MO      02200502         ODOM LAW FIRM
MORRISON      LESLIE       MO      02200502        O'BRIEN LAW FIRM, PC                        BUSSELL     ROBERT       AR      CIV2000-872-2    ODOM LAW FIRM
NELSON        JOE T        MO      02200502        O'BRIEN LAW FIRM, PC                        CALDWELL    HERMAN S     MO      02200502         ODOM LAW FIRM
NEWTON        LOWELL       MO      02200502        O'BRIEN LAW FIRM, PC                        CARGILL     IRVIN L      MO      02200502         ODOM LAW FIRM
OBERKFELL     GUSTAVE J    MO      1222CC00344     O'BRIEN LAW FIRM, PC                        CARR        JAMES        AR      CIV2000-0145-2   ODOM LAW FIRM
PATERSON      SHIRLEY      MO      1722CC09964     O'BRIEN LAW FIRM, PC                        CARTER      DALLAS C     MO      02200502         ODOM LAW FIRM
PATRICK       JAMES W      MO      02200502        O'BRIEN LAW FIRM, PC                        CHAMBERS    ROYCE        AR      CIV2000-872-2    ODOM LAW FIRM
PENFOLD       GILBERT H    MO      1722CC00808     O'BRIEN LAW FIRM, PC                        CHAMBLISS   MARY         AR      CIV2000-872-2    ODOM LAW FIRM
PETERSON      ROBERT J     MO      1122CC09384     O'BRIEN LAW FIRM, PC                        CHRISTIAN   RAYMOND      AR      CIV2000-872-2    ODOM LAW FIRM
PICKETT       THOMAS J     MO      1722CC00941     O'BRIEN LAW FIRM, PC                        CLARK       JAMES P      MO      02200502         ODOM LAW FIRM
PRICE         TERRY W      MO      02200502        O'BRIEN LAW FIRM, PC                        CLAYTON     JAMES S      MO      02200502         ODOM LAW FIRM
RASCHER       EVELYN R     MO      012-00473       O'BRIEN LAW FIRM, PC                        COLE        RONNIE L     MO      02200502         ODOM LAW FIRM
ROBERTS       DANIEL F     MO      02200502        O'BRIEN LAW FIRM, PC                        COOPWOOD    REBA         AR      CIV2000-872-2    ODOM LAW FIRM
ROESCH        WILLIAM      MO      1522CC00086     O'BRIEN LAW FIRM, PC                        COX         WILLIAM L    AR      CIV2000-220-2    ODOM LAW FIRM
RUSSELL       JOHN         MO      02200502        O'BRIEN LAW FIRM, PC                        CRANFORD    JIMMY        AR      CIV2000-872-2    ODOM LAW FIRM
SHAFFER       WILLARD L    MO      1322CC09853     O'BRIEN LAW FIRM, PC                        CRAWFORD    WILLIAM B    MO      02200502         ODOM LAW FIRM
SHAW          GEORGE F     MO      1622CC10453     O'BRIEN LAW FIRM, PC                        CROSS       BUELE        AR      CIV2000-220-2    ODOM LAW FIRM
SHOUSE        EDNA         MO      02200502        O'BRIEN LAW FIRM, PC                        CROSS       CARLTON      AR      CIV2000-872-2    ODOM LAW FIRM
SIMMS         FLOYD        MO      1722CC11365     O'BRIEN LAW FIRM, PC                        CROSS       JOHN W       AR      CIV2000-220-2    ODOM LAW FIRM
SITTINGDOWN   JOHNNY Q     MO      1322CC09829     O'BRIEN LAW FIRM, PC                        CUMMINGS    RAY          AR      CIV2000-872-2    ODOM LAW FIRM
SMITH         JAMES W      MO      02200502        O'BRIEN LAW FIRM, PC                        DANIELS     MALVIN       AR      CIV2000-085-2    ODOM LAW FIRM
SMITH         WAYNE        IL      06L917          O'BRIEN LAW FIRM, PC                        DAVIS       DOROTHY      AR      CIV2000-872-2    ODOM LAW FIRM
SPEER         CARL         MO      02200502        O'BRIEN LAW FIRM, PC                        DAVIS       JIM          AR      CIV2000-085-2    ODOM LAW FIRM
STEVENS       PAT          MO      02200502        O'BRIEN LAW FIRM, PC                        DEATON      ROY T        AR      CIV2000-872-2    ODOM LAW FIRM
STIDHAM       JAMES V      IL      2017L000619     O'BRIEN LAW FIRM, PC                        DECKARD     LAWRENCE E   MO      02200502         ODOM LAW FIRM
TATE          WILLIAM V    MO      1722CC11199     O'BRIEN LAW FIRM, PC                        DORRIS      JOSEPHINE    AR      CIV2000-872-2    ODOM LAW FIRM
TAYLOR        BILLY F      MO      1622CC00222     O'BRIEN LAW FIRM, PC                        DOSS        BARRY        AR      CIV2000-220-2    ODOM LAW FIRM
THOMAS        EDDIE J      MO      02200502        O'BRIEN LAW FIRM, PC                        DUNN        WILLIAM      AR      CIV2000-872-2    ODOM LAW FIRM
THOMPSON      RONALD R     IL      05L301          O'BRIEN LAW FIRM, PC                        ELDER       ARTHUR       MO      02200502         ODOM LAW FIRM
TIVENER       DANIEL H     IL      07L96           O'BRIEN LAW FIRM, PC                        ELKINS      TOMMY        AR      CIV01-425-3      ODOM LAW FIRM
TRUEBLOOD     RALPH        IL      04L1037         O'BRIEN LAW FIRM, PC                        EMERSON     HENRY        AR      CIV2000-872-2    ODOM LAW FIRM
TURNER        JASPER       IL      03L360          O'BRIEN LAW FIRM, PC                        ESSARY      DAN          MO      02200502         ODOM LAW FIRM
UNDERWOOD     DALE         MO      02200502        O'BRIEN LAW FIRM, PC                        EVANS       LELAND       MO      02200502         ODOM LAW FIRM
VAUGHN        LARRY        MO      1322CC09837     O'BRIEN LAW FIRM, PC                        EVANS       RAYMOND      AR      CIV99-96-5       ODOM LAW FIRM
VEAZEY        JAMES A      MO      0822CC00247     O'BRIEN LAW FIRM, PC                        FITE        DAVID        AR      CIV2000-085-2    ODOM LAW FIRM
WAKE          CHARLEY      MO      02200502        O'BRIEN LAW FIRM, PC                        FORRESTER   CLARENCE A   MO      02200502         ODOM LAW FIRM
WALDRON       ALVIN R      MO      02200502        O'BRIEN LAW FIRM, PC                        FOSTER      FREDDEY      AR      CIV2000-173-2    ODOM LAW FIRM
WARFIELD      MARVIN       MO      0321884         O'BRIEN LAW FIRM, PC                        FOSTER      HOWARD       AR      CIV2000-872-2    ODOM LAW FIRM
WEINER        EDWARD M     MO      1722CC00952     O'BRIEN LAW FIRM, PC                        FURR        VIRGEL C     AR      2002-524         ODOM LAW FIRM
WELCH         JOHN D       MO      1622CC09889     O'BRIEN LAW FIRM, PC                        GARDNER     DWIGHT       MO      02200502         ODOM LAW FIRM
WHITAKER      STEVE        MO      02200502        O'BRIEN LAW FIRM, PC                        GULLEY      EARNEST      AR      CIV2000-872-2    ODOM LAW FIRM
WHITE         DELANO       MO      02200502        O'BRIEN LAW FIRM, PC                        HACHTEL     MICHAEL C    MO      02200502         ODOM LAW FIRM
WILHELM       ELMER M      MO      02200502        O'BRIEN LAW FIRM, PC                        HANCOCK     CHARLES      AR      CIV01-425-3      ODOM LAW FIRM
WILLEY        JAMES        MO      1322CC00398     O'BRIEN LAW FIRM, PC                        HANSON      TERRY        AR      CIV2000-085-2    ODOM LAW FIRM
WILSON        BARRY J      IL      2017L000132     O'BRIEN LAW FIRM, PC                        HARVEY      DELMAR       MO      02200502         ODOM LAW FIRM
WILSON        WILLIAM      MO      02200502        O'BRIEN LAW FIRM, PC                        HAYES       WILLIAM      MO      02200502         ODOM LAW FIRM
WOLLARD       JAMES        MO      02200502        O'BRIEN LAW FIRM, PC                        HENDERSON   JAMES E      AR      ADMIN            ODOM LAW FIRM
WRIGHT        LEO          MO      02200502        O'BRIEN LAW FIRM, PC                        HILDRETH    CHARLES      AR      CIV2000-872-2    ODOM LAW FIRM
WURTZ         MARY         IL      2013L000111     O'BRIEN LAW FIRM, PC                        HINES       CLEOTIS      AR      CIV2000-872-2    ODOM LAW FIRM
YEPSEN        HAROLD L     MO      1722CC11419     O'BRIEN LAW FIRM, PC                        HINOTE      JAMES        MO      02200502         ODOM LAW FIRM
YOUNG         GEORGE       MO      02200502        O'BRIEN LAW FIRM, PC                        HINSHAW     DON          AR      CIV2000-872-2    ODOM LAW FIRM
ALEXANDER     LLOYD        AR      CIV2000-220-2   ODOM LAW FIRM                               HOLLIS      JIMMY        AR      CIV2000-872-2    ODOM LAW FIRM
ALEXANDER     PAUL         AR      CIV2000-872-2   ODOM LAW FIRM                               HOLLOWAY    HAROLD       AR      CIV2000-872-2    ODOM LAW FIRM
ALLEN         NELDA        AR      CIV2000-872-2   ODOM LAW FIRM                               HOLMES      RANDY        AR      CIV2000-085-2    ODOM LAW FIRM
ANDREWS       LINDA        AR      CIV2000-220-2   ODOM LAW FIRM                               HOLTON      WILLIS       AR      CIV2000-872-2    ODOM LAW FIRM
ARMSTRONG     WILLIE       AR      CIV2000-872-2   ODOM LAW FIRM                               HONEYCUTT   LUTHER       MO      02200502         ODOM LAW FIRM
ARNOLD        DANIEL W     MO      02200502        ODOM LAW FIRM                               HOOKER      JOHN         MO      02200502         ODOM LAW FIRM
ARTHUR        DONALD D     MO      02200502        ODOM LAW FIRM                               HOOKS       WARREN       AR      CIV2000-173-2    ODOM LAW FIRM
ASHLEY        JAMES        AR      CIV2000-872-2   ODOM LAW FIRM                               HOUSE       ED           AR      CIV2000-872-2    ODOM LAW FIRM
ASHLEY        STERLING     AR      CIV01-425-3     ODOM LAW FIRM                               HUNTER      CRAIG        AR      CIV2000-220-2    ODOM LAW FIRM
AUSEMA        CLARENCE     AR      CIV2000-872-2   ODOM LAW FIRM                               HUTCHESON   WILTON       AR      CIV2000-872-2    ODOM LAW FIRM
BARKHIMER     JESSE        AR      CIV2000-872-2   ODOM LAW FIRM                               HYDER       BLUFORD G    MO      02200502         ODOM LAW FIRM
BEACH         CARL J       MO      02200502        ODOM LAW FIRM                               JACKSON     JB           AR      CIV2000-872-2    ODOM LAW FIRM
BEAVER        NETTIE       AR      CIV2000-872-2   ODOM LAW FIRM                               JACKSON     TIMOTHY      AR      CIV2000-085-2    ODOM LAW FIRM
BENTZ         LELA C       AR      CV-2002-238-6   ODOM LAW FIRM                               JACKSON     VERGIL L     AR      CV-2002-238-6    ODOM LAW FIRM
BEVER         HENRY M      AR      CIV2000-220-2   ODOM LAW FIRM                               JACOBS      JOHN         AR      CIV2000-872-2    ODOM LAW FIRM
BEVER         RONNIE       AR      CIV2000-872-2   ODOM LAW FIRM                               JEFFERS     JAMES        AR      CIV2000-872-2    ODOM LAW FIRM
BLACKSTOCK    ODELL O      MO      02200502        ODOM LAW FIRM                               JEFFRYES    DONALD       MO      02200502         ODOM LAW FIRM
BONEY         CLAUDE       AR      CIV2000-872-2   ODOM LAW FIRM                               JEFFRYES    WILLIAM      MO      02200502         ODOM LAW FIRM
BOOTH         RICHARD L    MO      02200502        ODOM LAW FIRM                               JOHNSON     VERNELL      AR      CV-2002-0379-4   ODOM LAW FIRM
BRAZEALE      HORACE       AR      CIV2000-872-2   ODOM LAW FIRM                               JONES       CLERRY       AR      CIV2000-872-2    ODOM LAW FIRM
BRAZEAR       GARY H       AR      CIV01-425-3     ODOM LAW FIRM                               JONES       CLINTON      MO      02200502         ODOM LAW FIRM
BRIGGS        TONY         AR      CIV2000-872-2   ODOM LAW FIRM                               JONES       RANDY        AR      CIV2000-872-2    ODOM LAW FIRM
BRUMMETT      JIMMY        AR      CIV2000-872-2   ODOM LAW FIRM                               JUENGEL     JON          MO      02200502         ODOM LAW FIRM
BRYANT        JACK         AR      CIV2000-085-2   ODOM LAW FIRM                               KEITHLEY    MAX          MO      02200502         ODOM LAW FIRM
BUCKNER       CARL J       MO      02200502        ODOM LAW FIRM                               KENNEDY     FREDDIE      AR      CIV2000-872-2    ODOM LAW FIRM

                                                                                                                                                   Appendix A - 314
                                    Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                               Document Page 333 of 624
Claimant     Claimant     State                                                                Claimant     Claimant      State
Last Name    First Name   Filed   Docket Number    Primary Plaintiff Counsel                   Last Name    First Name    Filed   Docket Number      Primary Plaintiff Counsel
KENNEY       MIKE         MO      02200502         ODOM LAW FIRM                               SCOTT        ODESSA        AR      CIV2000-085-2      ODOM LAW FIRM
KNIGHT       BEVERLY      AR      CIV2000-872-2    ODOM LAW FIRM                               SELPH        ROBERT        AR      CIV01-425-3        ODOM LAW FIRM
KNIGHT       GERALD       MO      02200502         ODOM LAW FIRM                               SHAMBLEY     MAXINE        AR      CIV2000-872-2      ODOM LAW FIRM
KNIGHT       LARRY        AR      CIV2000-085-2    ODOM LAW FIRM                               SHEARBURN    GLEN          AR      CV2010589I         ODOM LAW FIRM
KOUGH        VERN         MO      02200502         ODOM LAW FIRM                               SHEFFIELD    BOBBIE        AR      CIV2000-872-2      ODOM LAW FIRM
KRUSEMARK    ROGER        MO      02200502         ODOM LAW FIRM                               SHERIDAN     CLIFTON       AR      CIV01-425-3        ODOM LAW FIRM
LACY         JOE D        AR      CIV01-425-3      ODOM LAW FIRM                               SHOUSE       EDNA          MO      02200502           ODOM LAW FIRM
LANDON       JOHNNY       AR      CIV2000-872-2    ODOM LAW FIRM                               SIMPSON      PAUL E        AR      CIV2000-220-2      ODOM LAW FIRM
LANEY        RB           MO      02200502         ODOM LAW FIRM                               SMITH        ALBERT        AR      CIV01-425-3        ODOM LAW FIRM
LANGLEY      KINTON       AR      CIV2000-872-2    ODOM LAW FIRM                               SMITH        HERCELL       AR      CIV2000-872-2      ODOM LAW FIRM
LAUNIUS      WAYMOND      AR      CIV2000-872-2    ODOM LAW FIRM                               SMITH        JAMES W       MO      02200502           ODOM LAW FIRM
LEAMONS      PAUL         AR      CIV2000-872-2    ODOM LAW FIRM                               SMITH        MIKE          AR      CIV2000-872-2      ODOM LAW FIRM
LEWIS        DEWAYNE      AR      CIV2000-872-2    ODOM LAW FIRM                               SMITH        RANDALL       AR      CIV2000-220-2      ODOM LAW FIRM
LINDSEY      ERNEST       AR      CIV2000-220-2    ODOM LAW FIRM                               SMITH        ROBERT G      AR      98-522-2           ODOM LAW FIRM
LITTLE       ARVILLE L    MO      02200502         ODOM LAW FIRM                               SMITH        SYLVESTER     AR      CIV01-425-3        ODOM LAW FIRM
LITTLE       HUBERT       MO      02200502         ODOM LAW FIRM                               SPEER        CARL          MO      02200502           ODOM LAW FIRM
LONG         CHARLES      MO      02200502         ODOM LAW FIRM                               STEVENS      PAT           MO      02200502           ODOM LAW FIRM
LOWRY        RICHARD L    MO      02200502         ODOM LAW FIRM                               STEWARD      WILLIE        AR      CIV2000-085-2      ODOM LAW FIRM
LUSBY        RACHEL       AR      CIV2000-872-2    ODOM LAW FIRM                               STEWART      CHARLES       AR      CIV2000-872-2      ODOM LAW FIRM
MANNING      RALPH        AR      CIV99-179-3      ODOM LAW FIRM                               STRICKLAND   JOE           AR      CIV2000-085-2      ODOM LAW FIRM
MARKS        JAMES        AR      CIV2000-872-2    ODOM LAW FIRM                               SURRATT      JW            AR      CIV-98-519-3       ODOM LAW FIRM
MASSEY       RONALD       MO      02200502         ODOM LAW FIRM                               TAYLOR       DAN           AR      CIV2000-872-2      ODOM LAW FIRM
MAYS         ROBERT       AR      CIV2000-872-2    ODOM LAW FIRM                               TERRY        JAMES E       AR      CV-2002-0379-4     ODOM LAW FIRM
MCATEER      ARLIS        AR      CIV2000-872-2    ODOM LAW FIRM                               THOMAS       EDDIE J       MO      02200502           ODOM LAW FIRM
MCATEER      BOBBY        AR      CIV2000-872-2    ODOM LAW FIRM                               THOMASON     DENVIL        AR      CIV2000-872-2      ODOM LAW FIRM
MCBAY        RANDY        AR      CIV2000-872-2    ODOM LAW FIRM                               THOMPSON     SHEILA        AR      CIV2000-872-2      ODOM LAW FIRM
MCCANN       DOYCE        AR      CIV2000-872-2    ODOM LAW FIRM                               TODD         ROBERT        AR      CIV2000-872-2      ODOM LAW FIRM
MCCLELLAN    JAMES        AR      CIV2000-872-2    ODOM LAW FIRM                               TOWARD       BRENDA A      AR      CIV2000-872-2      ODOM LAW FIRM
MCCULLOUGH   CLARENCE E   MO      02200502         ODOM LAW FIRM                               TURNER       JACKIE        AR      CIV2000-872-2      ODOM LAW FIRM
MCDERMOTT    JACOB B      AR      CIV01-425-3      ODOM LAW FIRM                               UNDERWOOD    DALE          MO      02200502           ODOM LAW FIRM
MCELROY      JAMES        AR      CIV2000-872-2    ODOM LAW FIRM                               WAKE         CHARLEY       MO      02200502           ODOM LAW FIRM
MCMANUS      LAVON        AR      CIV2000-220-2    ODOM LAW FIRM                               WALDRON      ALVIN R       MO      02200502           ODOM LAW FIRM
MCMILLIAN    HUGH J       MO      022-00503        ODOM LAW FIRM                               WALLER       ALBERT        AR      CIV2000-872-2      ODOM LAW FIRM
MCWILLIAMS   JAMES        AR      CIV2000-0145-2   ODOM LAW FIRM                               WALTERS      EDDY          AR      CIV2000-085-2      ODOM LAW FIRM
MEASE        FRANK I      MO      02200502         ODOM LAW FIRM                               WATERS       WILLIAM       AR      CIV2000-872-2      ODOM LAW FIRM
MERRITT      MARY         AR      CIV2000-872-2    ODOM LAW FIRM                               WATSON       STANLEY       AR      CIV2000-872-2      ODOM LAW FIRM
MITCHELL     HARLON       AR      CIV2000-872-2    ODOM LAW FIRM                               WHITAKER     STEVE         MO      02200502           ODOM LAW FIRM
MORGAN       JAMES        AR      CIV2000-872-2    ODOM LAW FIRM                               WHITE        DELANO        MO      02200502           ODOM LAW FIRM
MORRILL      THOMAS R     MO      02200502         ODOM LAW FIRM                               WHITE        LARRY         AR      CIV01-425-3        ODOM LAW FIRM
MORRIS       RONNIE       AR      CIV2000-872-2    ODOM LAW FIRM                               WILHELM      ELMER M       MO      02200502           ODOM LAW FIRM
MORRISON     LESLIE       MO      02200502         ODOM LAW FIRM                               WILLIAMS     FLORENCE      AR      CIV2000-872-2      ODOM LAW FIRM
MOSLEY       RICHARD      AR      CIV2000-0145-2   ODOM LAW FIRM                               WILSON       JAMES         AR      CIV2000-085-2      ODOM LAW FIRM
NELSON       JOE T        MO      02200502         ODOM LAW FIRM                               WILSON       WANDA         AR      CIV2000-220-2      ODOM LAW FIRM
NEW          DAVID        AR      CIV2000-220-2    ODOM LAW FIRM                               WILSON       WILLIAM       MO      02200502           ODOM LAW FIRM
NEWSOM       JAMES T      AR      CV2002-64-1      ODOM LAW FIRM                               WOLLARD      JAMES         MO      02200502           ODOM LAW FIRM
NEWTON       LOWELL       MO      02200502         ODOM LAW FIRM                               WOOD         CLARENCE      AR      CIV2000-872-2      ODOM LAW FIRM
NICHOLS      EDMOND       AR      CIV2000-872-2    ODOM LAW FIRM                               WOODWARD     RAYMOND B     AR      CV-2002-0379-4     ODOM LAW FIRM
NOLTE        LARRY        AR      CIV2000-32       ODOM LAW FIRM                               WORD         LEONARD       AR      CIV2000-220-2      ODOM LAW FIRM
O'HARA       WILLIE       AR      CIV2000-872-2    ODOM LAW FIRM                               WORD         RONNIE        AR      CIV2000-872-2      ODOM LAW FIRM
OVERTON      PRESTON H    AR      CIV2000-872-2    ODOM LAW FIRM                               WRIGHT       LEO           MO      02200502           ODOM LAW FIRM
PACE         JON          AR      CIV2000-872-2    ODOM LAW FIRM                               WRIGHT       ROBERT        AR      CIV2000-872-2      ODOM LAW FIRM
PARHAM       LEON         AR      CIV2000-085-2    ODOM LAW FIRM                               YOUNG        GEORGE        MO      02200502           ODOM LAW FIRM
PARKER       SAMMY        AR      CIV2000-872-2    ODOM LAW FIRM                               REED         JOSEPH W      GA      CV101540KA         OLIVER MANER LLP
PARLOR       DONZELLE     AR      CIV2000-872-2    ODOM LAW FIRM                               MILLS        JIMMY         TX      2002-1556-3        PAKIS GIOTES PAGE & BURLESON PC
PATRICK      JAMES W      MO      02200502         ODOM LAW FIRM                               RHODES       HERMAN L      CA      GIC810028          PARSA, JAMES M & ASSOCIATES PLC
PATTON       MACON        AR      CIV2000-085-2    ODOM LAW FIRM                               MATTHEWS     BILLIE E      CO      99CV1733-3         PATRICK, MICHAEL A ESQ
PENNINGTON   WILTON G     AR      CIV2000-085-2    ODOM LAW FIRM                               BASTA        EDWARD        VA      700CL9725090C-03   PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.
PERRYMAN     BILL         OK      CJ09899          ODOM LAW FIRM                               BRADSHAW     ADOLPHUS G    VA      700CL0540349F15    PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.
PETTY        JAMES        AR      CIV2000-085-2    ODOM LAW FIRM                               BURKE        JOSEPH F      VA      700CL1101620T01    PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.
PHILLIPS     SHIRLEY      AR      CV04877913       ODOM LAW FIRM                               COLE         BOBBY R       VA      700CL0539070T01    PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.
PIERCE       OLGA         AR      CIV2000-220-2    ODOM LAW FIRM                               COMBS        MICHAEL D     VA      700CL0130471A-04   PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.
PRICE        TERRY W      MO      02200502         ODOM LAW FIRM                               COVERT       ROBERT L      VA      36019-C-03         PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.
PROFFITT     WILLIAM      AR      CIV2000-872-2    ODOM LAW FIRM                               DUNCAN       CLEVELAND L   VA      003CL1100072700    PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.
PURIFOY      RICHARD      AR      CIV2000-872-2    ODOM LAW FIRM                               ELLIOTT      LARRY I       VA      700CL0235715W-01   PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.
RANDALL      ANNIE        AR      CIV2000-085-2    ODOM LAW FIRM                               ELLIS        LLOYD J       VA      760CL0700533100    PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.
REEVES       JOHNNY       AR      CIV2000-220-2    ODOM LAW FIRM                               FLETCHER     ROBERT W      VA      700CL0800480T01    PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.
RINEHART     LARRY        AR      CIV2000-872-2    ODOM LAW FIRM                               FLORA        RAYMOND K     VA      700CL0702344V04    PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.
ROARK        LAMAR        AR      CIV2000-872-2    ODOM LAW FIRM                               FUGATE       JOHN S        GA      2005VS078297D      PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.
ROBERTS      DANIEL F     MO      02200502         ODOM LAW FIRM                               GRAHAM       WENDELL R     VA      700CL0337441H-02   PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.
ROBERTSON    RANDY        AR      CIV2000-085-2    ODOM LAW FIRM                               HUGHES       DANIEL W      VA      700CL1701042F15    PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.
ROGERS       ROBERT L     AR      CV2002-64-1      ODOM LAW FIRM                               INABNIT      JAMES T       VA      700CL1001700P03    PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.
ROGERS       TERRY        AR      CIV2000-085-2    ODOM LAW FIRM                               JACKSON      KENNETH W     VA      700CL023573W-01    PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.
ROUNDTREE    EDWARD       AR      CIV2000-872-2    ODOM LAW FIRM                               JEFFRIES     ROBERT L      VA      700CL0337655H02    PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.
RUSSELL      JOHN         MO      02200502         ODOM LAW FIRM                               KANTSIOS     KOSMIS G      VA      700CL0235745W-01   PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.
SCOTT        JANNIE       AR      CIV2000-872-2    ODOM LAW FIRM                               KEMP         WILLIAM T     VA      700CL1401089P03    PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.
SCOTT        JERRY        AR      CIV2000-872-2    ODOM LAW FIRM                               KOONCE       JOHN O        VA      700CL0601359P03    PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.

                                                                                                                                                       Appendix A - 315
                                         Case 17-03105                     Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                             Document Page 334 of 624
Claimant      Claimant         State                                                                         Claimant     Claimant         State
Last Name     First Name       Filed   Docket Number            Primary Plaintiff Counsel                    Last Name    First Name       Filed   Docket Number            Primary Plaintiff Counsel
MAHONE        GUY E            VA      700CL0337533P03          PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.   CONERLY      MAUDE E          MS      CI-98-0013-AS            PAUL T. BENTON
MANZIE        PAUL E           VA      700CL0539333T01          PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.   COOKE        HERBERT          MS      2001-35-CV12             PAUL T. BENTON
PAINTER       CECIL G          VA      10143-EH                 PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.   COOLEY       JAMES E          MS      2001-133 THRU 2001-222   PAUL T. BENTON
PAVLIK        MICHAEL J        VA      700CL1101416T01          PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.   COON         JIM A.           MS      CI-96-0214-AS            PAUL T. BENTON
PENN          LAWRENCE A       VA      700CL0539666P03          PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.   COON         MAURICE W.       MS      CI-96-0215-AS            PAUL T. BENTON
PENN          LAWRENCE A       VA      700CL0601672T01          PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.   CRAIN        TOMMY            LA      97-5306                  PAUL T. BENTON
POPE          WILLIAM E        VA      700CL0437820W01          PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.   CRAWLEY      FREDDIE R        MS      CI-98-0010-AS            PAUL T. BENTON
REESE         LOUIS E          VA      003CL1300001600          PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.   CRUMP        DEWAYNE          MS      2001-133 THRU 2001-222   PAUL T. BENTON
SMILEY        LARRY W          VA      700CL0601812V04          PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.   CUEVAS       DORIS L.         MS      CI-96-0216-AS            PAUL T. BENTON
SMITH         FRED D           VA      700CL1001734J02          PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.   DALGO        JOSEPH           MS      99-0102                  PAUL T. BENTON
SMITH         MAC D            VA      700CL0437828T05          PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.   DALLAS       WILLIAM          MS      2001-133 THRU 2001-222   PAUL T. BENTON
THOMPSON      JOHNNIE C        VA      700CL0131120V-05         PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.   DAVIS        TOMMIE           MS      2001-133 THRU 2001-222   PAUL T. BENTON
TRENT         DAVID M          VA      700CL0337292W01          PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.   DAY          THOMAS D         MS      2001-133 THRU 2001-222   PAUL T. BENTON
TREVILLIAN    HUGH B           VA      700CL0802015F15          PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.   DECKER       LEWIS G          MS      2001-35-CV12             PAUL T. BENTON
TURNER        GENE M           VA      700CL0800173T01          PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.   DEES         HJ               MS      2001-133 THRU 2001-222   PAUL T. BENTON
TURNER        HAROLD           VA      700CL0232259H-02         PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.   DEMPSEY      THEDFORD F       MS      2001-35-CV12             PAUL T. BENTON
WILDE         ARCHIE C         VA      700CL0539780H05          PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.   DOOLITTLE    OVERTON L        LA      97-5306                  PAUL T. BENTON
WOOD          RICHARD N        VA      700CL0601811P03          PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.   DRISH        ELIZABETH H      MS      2001-35-CV12             PAUL T. BENTON
PENA          VIDAL            NY      00125220                 PAUL C GARNER LAW OFFICES                    DRISH        ELIZABETH H      MS      CI-2002-0133-AS          PAUL T. BENTON
GAUTHIER      JOE              TX      D980110C                 PAUL D. HENDERSON, PC                        DRUMMER      GEORGE           MS      2001-133 THRU 2001-222   PAUL T. BENTON
ABBOTT        WELTON           LA      57033                    PAUL T. BENTON                               DUGGAN       CHARLES J        MS      CI-96-0218-AS            PAUL T. BENTON
ALLEN         GORDON D. SR.    MS      CI-96-0208-AS            PAUL T. BENTON                               EARLS        LUCUIS S         MS      2001-133 THRU 2001-222   PAUL T. BENTON
ALLEN         JC               MS      2001-133 THRU 2001-222   PAUL T. BENTON                               EITNEIER     DALE             MS      2001-35-CV12             PAUL T. BENTON
AMOS          PHILLIP D        MS      2001-133 THRU 2001-222   PAUL T. BENTON                               ELLIS        DON W            MS      2001-133 THRU 2001-222   PAUL T. BENTON
ARNOLD        ARLEE            MS      2001-133 THRU 2001-222   PAUL T. BENTON                               ELLIS        THOMAS W         MS      2001-133 THRU 2001-222   PAUL T. BENTON
AUTTENBERRY   ALBERT C         LA      97-5306                  PAUL T. BENTON                               EZELL        ALMA             MS      CI-2000-022-AS           PAUL T. BENTON
BANFORD       WILSON E         MS      2001-133 THRU 2001-222   PAUL T. BENTON                               EZELL        JESSICA          MS      99-0102                  PAUL T. BENTON
BARDANO       PATRICIA J       MS      2001-35-CV12             PAUL T. BENTON                               FARRINGTON   JESSIE           LA      57033                    PAUL T. BENTON
BARDWELL      MELVIN J         MS      2001-133 THRU 2001-222   PAUL T. BENTON                               FERGUSON     EDWARD           MS      2001-133 THRU 2001-222   PAUL T. BENTON
BARNETT       LESTER D         MS      2001-133 THRU 2001-222   PAUL T. BENTON                               FITZHUGH     THOMAS C.        MS      CI-96-0220-AS            PAUL T. BENTON
BASS          BILLY J          MS      2001-133 THRU 2001-222   PAUL T. BENTON                               FLANAGAN     JUNE E           MS      2001-35-CV12             PAUL T. BENTON
BASS          LANKSTON D       MS      2001-133 THRU 2001-222   PAUL T. BENTON                               FLETCHER     BILLY D          MS      2001-133 THRU 2001-222   PAUL T. BENTON
BEARD         CALEP C          MS      2001-133 THRU 2001-222   PAUL T. BENTON                               FLOYD        RICHARD E. SR.   MS      CI-97-0092-AS            PAUL T. BENTON
BELL          LJ               MS      2001-133 THRU 2001-222   PAUL T. BENTON                               FOSTER       CHARLES          LA      97-5306                  PAUL T. BENTON
BERRY         WILLIAM R        MS      CI-97-0159-AS            PAUL T. BENTON                               FOSTER       ERNEST           MS      2001-133 THRU 2001-222   PAUL T. BENTON
BESHEA        CLARENCE         LA      57033                    PAUL T. BENTON                               FRITH        JOHN E           MS      CI-97-0002-AS            PAUL T. BENTON
BETTIS        WILLIAM P        MS      CI960209AS               PAUL T. BENTON                               FROST        OLIVER           MS      2001-35-CV12             PAUL T. BENTON
BLACK         JIMMY L          MS      99-0102                  PAUL T. BENTON                               GARDNER      PRESTON L        MS      CI-2000-033-AS           PAUL T. BENTON
BOLEN         MELTON LAVONE    MS      CI-96-0166-AS            PAUL T. BENTON                               GARDNER      RETA F           MS      CI-2000-034-AS           PAUL T. BENTON
BONNETTE      CILTON J         MS      2001-133 THRU 2001-222   PAUL T. BENTON                               GASTON       WADE H           MS      CI-2002-001-A            PAUL T. BENTON
BOYINGTON     WAYNE L          MS      CI-2002-0128-AS          PAUL T. BENTON                               GEORGE       FELTON WALLACE   MS      CI960179AS               PAUL T. BENTON
BRASWELL      AG               MS      2001-133 THRU 2001-222   PAUL T. BENTON                               GERRISH      BARTLEY          MS      2001-35-CV12             PAUL T. BENTON
BRELAND       JD               MS      2001-133 THRU 2001-222   PAUL T. BENTON                               GOLDBERG     JEREMY           MS      CI-2002-002-AS           PAUL T. BENTON
BRIDGES       EDWIN            MS      2001-133 THRU 2001-222   PAUL T. BENTON                               GRAETZ       ROBERT J         MS      2001-133 THRU 2001-222   PAUL T. BENTON
BROWN         EDGAR            MS      2001-133 THRU 2001-222   PAUL T. BENTON                               GRAVES       CHARLES C        MS      2001-133 THRU 2001-222   PAUL T. BENTON
BROWN         GEORGE           MS      2001-133 THRU 2001-222   PAUL T. BENTON                               GRAY         JAMES E          MS      2000-134                 PAUL T. BENTON
BROWN         HENRY            MS      2001-133 THRU 2001-222   PAUL T. BENTON                               GREEN        RICHARD          MS      2001-133 THRU 2001-222   PAUL T. BENTON
BROWN         JOSEPH           MS      2001-133 THRU 2001-222   PAUL T. BENTON                               GUNDERMAN    BRUCE            MS      2001-133 THRU 2001-222   PAUL T. BENTON
BROWN         LONGINO W        MS      2001-133 THRU 2001-222   PAUL T. BENTON                               GUYNN        EDMOND           MS      CI-95-1304-AS            PAUL T. BENTON
BROWN         WALTER T         MS      2001-133 THRU 2001-222   PAUL T. BENTON                               HAMMONS      EYVONNE I        LA      57033                    PAUL T. BENTON
BRUNE         HAZEL            MS      2001-133 THRU 2001-222   PAUL T. BENTON                               HARBOR       JAMES            MS      2001-133 THRU 2001-222   PAUL T. BENTON
BRYANT        HENRY            MS      99-0102                  PAUL T. BENTON                               HARKNESS     JAMES H          MS      2002-512                 PAUL T. BENTON
BRYANT        MARGIE R         MS      99-0102                  PAUL T. BENTON                               HARPER       WILLIAM F        MS      CI-98-0052-AS            PAUL T. BENTON
BUBBETT       VICTOR L         MS      2001-35-CV12             PAUL T. BENTON                               HARRELL      WILLIE V         LA      97-5306                  PAUL T. BENTON
BUCKLES       BENNIE           MS      2001-133 THRU 2001-222   PAUL T. BENTON                               HELM         JOEL             MS      2001-35-CV12             PAUL T. BENTON
BUIE          ELMER L          MS      2000-134                 PAUL T. BENTON                               HENDRIX      JAMES P          LA      97-5306                  PAUL T. BENTON
BURCHFIELD    THOMAS A         MS      2001-133 THRU 2001-222   PAUL T. BENTON                               HENSON       NATHANIEL        MS      CI-2002-003-AS           PAUL T. BENTON
BURNISTON     MILDRED C        MS      CI-95-0454-AS            PAUL T. BENTON                               HESTER       RICHARD D        MS      99-0102                  PAUL T. BENTON
BURNS         ROBERT C         LA      57033                    PAUL T. BENTON                               HEWITT       CHARLES T        MS      2001-133 THRU 2001-222   PAUL T. BENTON
BYRD          JD               MS      2000-134                 PAUL T. BENTON                               HIMES        JACKLYN V        MS      2001-35-CV12             PAUL T. BENTON
BYRD          WILLIAM H        MS      CI2003004AS              PAUL T. BENTON                               HOLDER       MAE B            MS      CI-2001-004-A            PAUL T. BENTON
CALHOUN       HENRY B          LA      97-5306                  PAUL T. BENTON                               HOLLEY       EARL K           MS      2001-35-CV12             PAUL T. BENTON
CANNETTE      THOMAS L.        MS      CI-96-0210-AS            PAUL T. BENTON                               HORN         BUEL F           LA      26,618                   PAUL T. BENTON
CANNON        NEWELL W.        MS      CI-96-0211-AS            PAUL T. BENTON                               HOWARD       JOHN F           MS      CI960182AS               PAUL T. BENTON
CANTERBURY    PAUL DWIGHT      MS      CI960170AS               PAUL T. BENTON                               HUCKABY      CRAWFORD         LA      26,618                   PAUL T. BENTON
CARLOCK       KIRBY            MS      2001-133 THRU 2001-222   PAUL T. BENTON                               HUEY         CORNELIUS        MS      CI960184AS               PAUL T. BENTON
CARON         MARK             MS      2001-133 THRU 2001-222   PAUL T. BENTON                               HUFF         CARROL R         MS      2001-133 THRU 2001-222   PAUL T. BENTON
CARONE        MOLLY            MS      2001-35-CV12             PAUL T. BENTON                               HUFF         JAMES A          MS      2001-133 THRU 2001-222   PAUL T. BENTON
CARTWRIGHT    GENE R           MS      2001-35-CV12             PAUL T. BENTON                               HUTCHINS     TALMADGE         MS      2001-133 THRU 2001-222   PAUL T. BENTON
CATCHOT       ANTHONY F.       MS      CI-96-0212-AS            PAUL T. BENTON                               HYDE         BONNIE M         MS      CI-98-0034-AS            PAUL T. BENTON
CHASE         TED E            MS      2001-35-CV12             PAUL T. BENTON                               INGRAM       HELEN L          MS      CI-2000-036-AS           PAUL T. BENTON
CHAVIS        AR               MS      CI-2002-015AS            PAUL T. BENTON                               JACKSON      DOROTHY          MS      2001-133 THRU 2001-222   PAUL T. BENTON
CHERRY        JAMES            MS      2001-35-CV12             PAUL T. BENTON                               JACKSON      LEO              MS      2001-133 THRU 2001-222   PAUL T. BENTON
COCHRAN       WILLIAM E.       MS      CI960172AS               PAUL T. BENTON                               JAKIMCZUK    JENNIFER K       MS      CI-2002-014-AS           PAUL T. BENTON
COLE          KENNETH M        MS      CI960045AS               PAUL T. BENTON                               JINKS        LE               LA      97-5307                  PAUL T. BENTON
COMEAU        DONALD BERNARD   MS      CI960173AS               PAUL T. BENTON                               JOHNSON      FLOYD            LA      97-5306                  PAUL T. BENTON

                                                                                                                                                                              Appendix A - 316
                                        Case 17-03105                    Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                           Document Page 335 of 624
Claimant     Claimant         State                                                                        Claimant       Claimant       State
Last Name    First Name       Filed   Docket Number            Primary Plaintiff Counsel                   Last Name      First Name     Filed   Docket Number            Primary Plaintiff Counsel
JONES        RAYMOND G        MS      CI2003005AS              PAUL T. BENTON                              ROBERTSON      GEORGE H       MS      CI-2002-0135-AS          PAUL T. BENTON
JONES        ROBERT           MS      2001-133 THRU 2001-222   PAUL T. BENTON                              RODRIGUEZ      CLYDE C        MS      2001-133 THRU 2001-222   PAUL T. BENTON
JUCKETT      AUSTIN           LA      57035                    PAUL T. BENTON                              ROLLISON       WILLIAM G      LA      97-5307                  PAUL T. BENTON
KING         FRANK            MS      CI-96-0186-AS            PAUL T. BENTON                              ROUSE          RAYMOND        MS      2001-133 THRU 2001-222   PAUL T. BENTON
KING         WILLIAM O        MS      2001-133 THRU 2001-222   PAUL T. BENTON                              RUSH           PETER J        MS      2001-35-CV12             PAUL T. BENTON
KLATT        SARAH            MS      2001-133 THRU 2001-222   PAUL T. BENTON                              RUSSELL        JOHN H         MS      CI-2002-0005-AS          PAUL T. BENTON
KOSSUM       JOHN             MS      2001-133 THRU 2001-222   PAUL T. BENTON                              RUTLEDGE       ABE E          MS      2001-133 THRU 2001-222   PAUL T. BENTON
LACY         CLARENCE         MS      99-0102                  PAUL T. BENTON                              SANFORD        BILLY J        LA      57035                    PAUL T. BENTON
LADNER       LONNIS A. SR.    MS      CI960226AS               PAUL T. BENTON                              SCALES         MARGARET R     MS      CI-96-0195-AS            PAUL T. BENTON
LADNIER      LEROY            MS      99-0102                  PAUL T. BENTON                              SCARA          LOUIS J        MS      CI-98-0012-AS            PAUL T. BENTON
LANE         CURTIS           MS      99-0102                  PAUL T. BENTON                              SCHMIDT        LUCRECIA D     MS      2001-35-CV12             PAUL T. BENTON
LEAVITT      DUDLEY H         MS      2001-35-CV12             PAUL T. BENTON                              SCHNADELBACH   CARL           MS      CI2006010AS              PAUL T. BENTON
LEE          LOUIS            MS      99-0102                  PAUL T. BENTON                              SHANKLE        ELLIS P        LA      26,618                   PAUL T. BENTON
LEPPERT      EVERETTE C       MS      2001-35-CV12             PAUL T. BENTON                              SHARP          BILLY          MS      CI-2001-005-AS           PAUL T. BENTON
LEWELLING    OTIS G           MS      CI2008008AS              PAUL T. BENTON                              SHAW           CHARLES EARL   MS      CI-96-0196-AS            PAUL T. BENTON
LEWIS        CISROW           MS      CI960227AS               PAUL T. BENTON                              SHOEMAKER      EDWARD L       LA      97-5307                  PAUL T. BENTON
LINDERMAN    RAYMOND          MS      2001-133 THRU 2001-222   PAUL T. BENTON                              SHOWS          WILLIAM D      LA      26,618                   PAUL T. BENTON
LITTLE       JAMES            MS      2001-35-CV12             PAUL T. BENTON                              SHULTZ         ROLLIE         MS      CI-2000-027-AS           PAUL T. BENTON
LIVINGSTON   RONALD           MS      2001-35-CV12             PAUL T. BENTON                              SIMMONS        ALTON          MS      99-0102                  PAUL T. BENTON
LIZANA       HOWARD           MS      CI-98-0005-AS            PAUL T. BENTON                              SLATER         MONROE         MS      CI-97-0082-AS            PAUL T. BENTON
LOWERY       ROBERT D         LA      97-5306                  PAUL T. BENTON                              SMITH          BOBBY L        MS      CI-96-0235-AS            PAUL T. BENTON
LOWRY        ROBERT           MS      2001-133 THRU 2001-222   PAUL T. BENTON                              SMITH          JERRY          MS      2001-133 THRU 2001-222   PAUL T. BENTON
LYNCH        ROBERT           LA      97-5306                  PAUL T. BENTON                              SMITH          LAWRENCE C     MS      2001-133 THRU 2001-222   PAUL T. BENTON
MACK         WILLIAM T        MS      2001-35-CV12             PAUL T. BENTON                              SMITH          LEE A          MS      2000-134                 PAUL T. BENTON
MAGGARD      JAMES R          MS      2001-35-CV12             PAUL T. BENTON                              SMITH          LESTER A       MS      CI-96-0236-AS            PAUL T. BENTON
MAGGARD      JAMES R          MS      CI-2002-0134-AS          PAUL T. BENTON                              SMITH          PAUL           MS      CI-2001-003-AS           PAUL T. BENTON
MARASCO      CARMAN           MS      2001-35-CV12             PAUL T. BENTON                              SMITH          ROGER T        MS      CI-96-0237-AS            PAUL T. BENTON
MARCHITTO    RALPH A          MS      CI-97-0164-AS            PAUL T. BENTON                              SMITH          WAYNE D        MS      2001-133 THRU 2001-222   PAUL T. BENTON
MARTIN       ROBERT E         MS      CI-98-0006-AS            PAUL T. BENTON                              STAUDINGER     RICHARD        MS      2001-35-CV12             PAUL T. BENTON
MARTIN       THOMAS S         MS      2000-134                 PAUL T. BENTON                              STEPHENS       RICHARD        MS      2001-133 THRU 2001-222   PAUL T. BENTON
MATHIEU      DONALD L.        MS      CI960229AS               PAUL T. BENTON                              STEVENS        ELLIS L        MS      99-0102                  PAUL T. BENTON
MATTHEWS     THOMAS           MS      2001-133 THRU 2001-222   PAUL T. BENTON                              STINSON        JERRY BOB      MS      CI-96-0197-AS            PAUL T. BENTON
MCCLOUD      CLINTON          MS      2001-35-CV12             PAUL T. BENTON                              STRAIGHT       JAMES W        MS      CI2003002AS              PAUL T. BENTON
MCCOY        TRAVIS           MS      2001-133 THRU 2001-222   PAUL T. BENTON                              SUMPTER        EDDIE L        MS      2000-134                 PAUL T. BENTON
MCGREW       NOBLE H          LA      97-5306                  PAUL T. BENTON                              SWIFT          SHELDON        MS      2001-35-CV12             PAUL T. BENTON
MCINNIS      JAMES G          MS      CI-2000-023-AS           PAUL T. BENTON                              TAYLOR         JANICE C       MS      2001-35-CV12             PAUL T. BENTON
MCMULLEN     MILTON LEROY     MS      CI-96-0189-AS            PAUL T. BENTON                              THIEL          HERMAN J       MS      2000-134                 PAUL T. BENTON
MCQUIRTER    HENRY            MS      CI-96-0191-AS            PAUL T. BENTON                              THOMAS         CLYDE          MS      2001-35-CV12             PAUL T. BENTON
MILLER       HENRY            MS      CI-2001-006-AS           PAUL T. BENTON                              THOMAS         JACK D         MS      2001-133 THRU 2001-222   PAUL T. BENTON
MIMS         CLAUDE           MS      CI-96-0191-AS            PAUL T. BENTON                              THOMPSON       COTY W         LA      57035                    PAUL T. BENTON
MOORE        CALVIN           MS      CI-96-0192-AS            PAUL T. BENTON                              THOMPSON       JOHN H         MS      99-0102                  PAUL T. BENTON
MOORE        GREGORY S        MS      2001-133 THRU 2001-222   PAUL T. BENTON                              THOMPSON       VK             LA      97-5306                  PAUL T. BENTON
MOORE        HOLLIS G         MS      99-0102                  PAUL T. BENTON                              THORNTON       MELVIN E       MS      CI-96-0199-AS            PAUL T. BENTON
MOORE        ROY              MS      99-0102                  PAUL T. BENTON                              THORNTON       WILLIAM J      MS      99-0102                  PAUL T. BENTON
MOSLEY       GRADY            MS      CI-96-0193-AS            PAUL T. BENTON                              THREADGILL     GEORGE         MS      2001-133 THRU 2001-222   PAUL T. BENTON
MOSS         ART C            MS      CI-2002-004-AS           PAUL T. BENTON                              TIFFEE         CHARLES O      MS      2001-133 THRU 2001-222   PAUL T. BENTON
MURPHY       GARY R           LA      97-5306                  PAUL T. BENTON                              TILLMAN        JOHNNY S       MS      CI-2002-016AS            PAUL T. BENTON
MURPHY       PATRICK          MS      2001-133 THRU 2001-222   PAUL T. BENTON                              TOLAR          MAGGIE S       MS      CI2007018AS              PAUL T. BENTON
NELSON       LEROY E          MS      CI960230AS               PAUL T. BENTON                              TORIAN         JAMES T        MS      2001-35-CV12             PAUL T. BENTON
NIX          LARRY            MS      2001-133 THRU 2001-222   PAUL T. BENTON                              TRAHAN         MORRIS J.      MS      CI-96-0239-AS            PAUL T. BENTON
NOBLE        DUNCAN M         MS      99-0102                  PAUL T. BENTON                              TRAYLOR        JAMES P        MS      2000-134                 PAUL T. BENTON
NOGAS        VINCENT          MS      2001-35-CV12             PAUL T. BENTON                              TRIPP          WC             LA      57035                    PAUL T. BENTON
NUNN         JIMMY            MS      2001-35-CV12             PAUL T. BENTON                              TROCHESSETT    ERIC           MS      CI-2000-028-AS           PAUL T. BENTON
OGLESBY      ALTON D          MS      2001-133 THRU 2001-222   PAUL T. BENTON                              TUCKER         VINNIE         MS      99-0102                  PAUL T. BENTON
OUTZEN       RAYMOND          MS      CI-94-0304-AS            PAUL T. BENTON                              TURNER         BILLY F        MS      2001-133 THRU 2001-222   PAUL T. BENTON
PANKONIN     DENNIS           MS      99-0102                  PAUL T. BENTON                              TURNER         CHRISTINE      MS      2001-133 THRU 2001-222   PAUL T. BENTON
PARENT       KENNETH A. JR.   MS      CI-97-0084-AS            PAUL T. BENTON                              VAUGHAN        JOE F          MS      99-0102                  PAUL T. BENTON
PARKER       DOYLE L.         MS      CI960231AS               PAUL T. BENTON                              VISSER         GILLES         MS      2001-35-CV12             PAUL T. BENTON
PARKER       LOUIS            MS      2001-133 THRU 2001-222   PAUL T. BENTON                              WACTOR         CARL           MS      2001-133 THRU 2001-222   PAUL T. BENTON
PARKER       WANDA            MS      2001-35-CV12             PAUL T. BENTON                              WACTOR         RAY E          MS      2001-133 THRU 2001-222   PAUL T. BENTON
PATTERSON    JAMES C          MS      99-0102                  PAUL T. BENTON                              WAITES         GILBERT        MS      CI-2002-006-AS           PAUL T. BENTON
PATTERSON    JAMES E          MS      2001-133 THRU 2001-222   PAUL T. BENTON                              WALDRUP        RONALD L       MS      99-0102                  PAUL T. BENTON
PATTI        SERINA           MS      2001-35-CV12             PAUL T. BENTON                              WALKER         ALTON          MS      2001-133 THRU 2001-222   PAUL T. BENTON
PHARES       RAYMOND          MS      CI-97-0003-AS            PAUL T. BENTON                              WALKER         JACK R         MS      CI2007004AS              PAUL T. BENTON
PHARES       RAYMOND          MS      CI-98-0007-AS            PAUL T. BENTON                              WALKER         JOHNNY L       LA      97-5309                  PAUL T. BENTON
PLOWE        DANIEL           MS      2001-35-CV12             PAUL T. BENTON                              WALTER         DOROTHY M      MS      2001-35-CV12             PAUL T. BENTON
PRINCE       CALVIN D         MS      CI2004009AS              PAUL T. BENTON                              WARD           LEE ROY        MS      CI-96-0241-AS            PAUL T. BENTON
PUGH         ARLANDER         MS      99-0102                  PAUL T. BENTON                              WASHINGTON     WILL           MS      2001-133 THRU 2001-222   PAUL T. BENTON
QUINN        CECIRO           MS      2001-133 THRU 2001-222   PAUL T. BENTON                              WEST           PHILIP         MS      99-0102                  PAUL T. BENTON
RATCLIFF     JOHNNY B         MS      2001-133 THRU 2001-222   PAUL T. BENTON                              WHITE          WILLIE L       MS      CI960202AS               PAUL T. BENTON
RAY          JAMES W          MS      CI-98-0039-AS            PAUL T. BENTON                              WHITEHEAD      WILLIAM H      MS      2001-133 THRU 2001-222   PAUL T. BENTON
REED         ANDREW L         MS      CI-98-0008-AS            PAUL T. BENTON                              WHITNEY        LARRY GEORGE   MS      CI960203A                PAUL T. BENTON
RICHARDSON   THOMAS           MS      99-0102                  PAUL T. BENTON                              WHITNEY        THOMAS E.      MS      CI-96-0204-AS            PAUL T. BENTON
RICHARDSON   THOMAS           MS      CI-99-0017-AS            PAUL T. BENTON                              WHITTINGTON    JAMES E        LA      97-5306                  PAUL T. BENTON
RILEY        JOSEPH C         MS      CI-98-0036-AS            PAUL T. BENTON                              WILLIAMS       ARCHIE         MS      2001-133 THRU 2001-222   PAUL T. BENTON
ROBERTS      RICHARD M        MS      CI-2002-0129-AS          PAUL T. BENTON                              WILLIAMS       CARROLL        MS      2001-133 THRU 2001-222   PAUL T. BENTON

                                                                                                                                                                            Appendix A - 317
                                             Case 17-03105                     Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                                Document Page 336 of 624
Claimant         Claimant          State                                                                        Claimant        Claimant          State
Last Name        First Name        Filed   Docket Number            Primary Plaintiff Counsel                   Last Name       First Name        Filed   Docket Number        Primary Plaintiff Counsel
WILLIAMS         HOWARD O          MS      CI970077AS               PAUL T. BENTON                              EGAN            DAVID J           PA      001561               PAUL, REICH & MYERS, PC
WILLIAMS         LEONARD           MS      99-0102                  PAUL T. BENTON                              ELLINGER        JAMES H           PA      060501201            PAUL, REICH & MYERS, PC
WILSON           FRANK D           MS      2000-134                 PAUL T. BENTON                              ELLIS           SCOTT T           PA      003399               PAUL, REICH & MYERS, PC
WILSON           ROBERT J          MS      CI-96-0242-AS            PAUL T. BENTON                              ELLISS          JOSEPH M          PA      002767               PAUL, REICH & MYERS, PC
WOOD             BILLY L           MS      2001-133 THRU 2001-222   PAUL T. BENTON                              ENGLEHARDT      THOMAS            PA      4611(SEPTA)          PAUL, REICH & MYERS, PC
WRIGHT           JERRY D           MS      CI-96-0207-AS            PAUL T. BENTON                              FAHRINGER       WILLIAM           PA      2391                 PAUL, REICH & MYERS, PC
WRITT            LV                MS      2000-134                 PAUL T. BENTON                              FALLON          RUTH F            PA      060902731            PAUL, REICH & MYERS, PC
WROTEN           ROBERT E          MS      2001-133 THRU 2001-222   PAUL T. BENTON                              FALZONE         STEPHEN J         PA      003887               PAUL, REICH & MYERS, PC
YANCIE           ROBERT            MS      2001-133 THRU 2001-222   PAUL T. BENTON                              FANTIN          ANDREW C          PA      050502001            PAUL, REICH & MYERS, PC
YOUNG            RM                LA      97-5306                  PAUL T. BENTON                              FARAS           MARTIN R.         PA      003994               PAUL, REICH & MYERS, PC
ABBOTT           MICHAEL           PA      003807                   PAUL, REICH & MYERS, PC                     FELETSKI        ADAM              PA      004107               PAUL, REICH & MYERS, PC
ADAMS            GROVER            PA      003040                   PAUL, REICH & MYERS, PC                     FEUSNER         BRUCE H           PA      002726JANTRM2004     PAUL, REICH & MYERS, PC
ALSTON           DONALD E.         PA      1776                     PAUL, REICH & MYERS, PC                     FIGART          ANNA              PA      95-2275              PAUL, REICH & MYERS, PC
AUKER            STEPHEN J         PA      003856                   PAUL, REICH & MYERS, PC                     FIORI           JOHN              PA      000666               PAUL, REICH & MYERS, PC
BANKES           ROLLIN A          PA      071103153                PAUL, REICH & MYERS, PC                     FITZGERALD      JOSEPH & MARY V   PA      88-9300              PAUL, REICH & MYERS, PC
BAREFIELD        ROBERT            PA      000260                   PAUL, REICH & MYERS, PC                     FITZPATRICK     STEPHEN R         PA      091105218            PAUL, REICH & MYERS, PC
BEATRICE         HENRY J           PA      001636                   PAUL, REICH & MYERS, PC                     FLACK           ROBERT G          PA      000085               PAUL, REICH & MYERS, PC
BEGGS            JAMES & BARBARA   PA      601051                   PAUL, REICH & MYERS, PC                     FONTANA         ALBERT            PA      1778                 PAUL, REICH & MYERS, PC
BEMAN            ORVAL C           PA      004450                   PAUL, REICH & MYERS, PC                     FORD            BENJAMIN M        PA      3021                 PAUL, REICH & MYERS, PC
BENNETT          CHARLES J. & JU   PA      2190                     PAUL, REICH & MYERS, PC                     FRANCESCHINI    BETTY             PA      140300753            PAUL, REICH & MYERS, PC
BERRY            FRED R            VA      CL0800235600             PAUL, REICH & MYERS, PC                     FRANKOWSKI      BENJAMIN J        PA      120600975            PAUL, REICH & MYERS, PC
BERRY            WILLIAM           PA      003582                   PAUL, REICH & MYERS, PC                     FREAS           WILLIAM J         PA      170401842            PAUL, REICH & MYERS, PC
BIBBS            CHARLES           PA      3346                     PAUL, REICH & MYERS, PC                     FRESA           JOHN A            PA      130601882            PAUL, REICH & MYERS, PC
BOSLET           EDWARD            PA      001174                   PAUL, REICH & MYERS, PC                     FREUDENHAMMER   GERD W            PA      100202517            PAUL, REICH & MYERS, PC
BOWDEN           CHARLES           PA      002308                   PAUL, REICH & MYERS, PC                     FRIES           RICHARD C         PA      110201953            PAUL, REICH & MYERS, PC
BOWMAN           RONALD A          PA      092003000395             PAUL, REICH & MYERS, PC                     FUSCO           EUGENE            PA      90-0026              PAUL, REICH & MYERS, PC
BRADEN           KEVIN             PA      1988                     PAUL, REICH & MYERS, PC                     GALE            TYRONE & WILLIA   PA      90-1290              PAUL, REICH & MYERS, PC
BRAKE            JESSE L           PA      001634                   PAUL, REICH & MYERS, PC                     GALM            JASPER E          PA      002753               PAUL, REICH & MYERS, PC
BRAND            HUGO T            PA      002911                   PAUL, REICH & MYERS, PC                     GANA            STEPHEN & AMELI   PA      3308                 PAUL, REICH & MYERS, PC
BRISKER          PAUL D            PA      141201931                PAUL, REICH & MYERS, PC                     GANNON          JOSEPH            PA      88-9328              PAUL, REICH & MYERS, PC
BRISKO           HARRY             PA      092003003121             PAUL, REICH & MYERS, PC                     GARGANO         ROBERT            PA      003114               PAUL, REICH & MYERS, PC
BRITANAK         JOHN              PA      95CV1071                 PAUL, REICH & MYERS, PC                     GERVASI         NICHOLAS & RENA   PA      90-5687              PAUL, REICH & MYERS, PC
BROWN            ALBERT M          PA      004658                   PAUL, REICH & MYERS, PC                     GIBSON          DEBORAH F         PA      110902291            PAUL, REICH & MYERS, PC
BROWN            RICHARD C         PA      131001091                PAUL, REICH & MYERS, PC                     GILBERT         ALFRED G          PA      050803186            PAUL, REICH & MYERS, PC
BROWN            WILLIAM E         PA      000885                   PAUL, REICH & MYERS, PC                     GLEASON         JOSEPH J          PA      161202776            PAUL, REICH & MYERS, PC
BURROWS          ARNOLD E. JR.     PA      003194                   PAUL, REICH & MYERS, PC                     GORDON          JAMES D           PA      120701116            PAUL, REICH & MYERS, PC
CALHOUN          CHARLES G         PA      111001217                PAUL, REICH & MYERS, PC                     GOZDITIS        JOSEPH R          PA      150901350            PAUL, REICH & MYERS, PC
CAMPIGLIA        RICHARD R.        PA      1775                     PAUL, REICH & MYERS, PC                     GUGLIELMUCCI    JOSEPH            PA      88-5539              PAUL, REICH & MYERS, PC
CAMPION          JOHN L. & MARGA   PA      94-601117                PAUL, REICH & MYERS, PC                     GUINAN          DENNIS J          PA      151200060            PAUL, REICH & MYERS, PC
CAROSELLI        MICHAEL C         PA      001560                   PAUL, REICH & MYERS, PC                     HALE            JACK R            PA      110803939            PAUL, REICH & MYERS, PC
CASEY            LEO               PA      88-5661                  PAUL, REICH & MYERS, PC                     HALEY           WILLIAM           PA      002223               PAUL, REICH & MYERS, PC
CATLIN           ROBERT T          PA      3938                     PAUL, REICH & MYERS, PC                     HAMM            NORMAN G          PA      005274               PAUL, REICH & MYERS, PC
CHALLIS          ALBERT            PA      3168                     PAUL, REICH & MYERS, PC                     HARKINS         ROBERT M          PA      100600558            PAUL, REICH & MYERS, PC
CHAVIS           WILLIAM           PA      1059                     PAUL, REICH & MYERS, PC                     HERRON          JAMES             PA      89-5556              PAUL, REICH & MYERS, PC
CHISHOLM         HERMAN E          PA      003417                   PAUL, REICH & MYERS, PC                     HERSHKOWITZ     ISADORE           PA      000211               PAUL, REICH & MYERS, PC
CHRISTOFORETTI   RICHARD S         PA      000045                   PAUL, REICH & MYERS, PC                     HESS            LARRY H           PA      000618               PAUL, REICH & MYERS, PC
CLIFFORD         DAVID             PA      000210                   PAUL, REICH & MYERS, PC                     HILL            CALVIN            PA      070902769            PAUL, REICH & MYERS, PC
COLBERT          FRANK X           PA      080600193                PAUL, REICH & MYERS, PC                     HOFKNECHT       ALAN              PA      NOVEMBER2003001665   PAUL, REICH & MYERS, PC
COLLINS          LAWRENCE A.       PA      583                      PAUL, REICH & MYERS, PC                     HOHENSTEIN      JOHN J            PA      141201887            PAUL, REICH & MYERS, PC
COLLIS           FRANCIS J         PA      000294                   PAUL, REICH & MYERS, PC                     HOYNOSKI        WAYNE E           PA      002769               PAUL, REICH & MYERS, PC
COLZIE           HAMP & ARNELLA    PA      2581                     PAUL, REICH & MYERS, PC                     HUGGINS         SIM F             PA      060501667            PAUL, REICH & MYERS, PC
COMERFORD        FRANK T           PA      003882                   PAUL, REICH & MYERS, PC                     HUNTER          ROBERT            PA      03037                PAUL, REICH & MYERS, PC
COOKE            ROBERT J          PA      017277                   PAUL, REICH & MYERS, PC                     HUTCHINGS       EUGENE            PA      1654                 PAUL, REICH & MYERS, PC
COOLEY           EVERETT R         PA      002523                   PAUL, REICH & MYERS, PC                     IOVINE          JOHN V ABEX       PA      1758                 PAUL, REICH & MYERS, PC
COPPOLA          JOSEPH            PA      000410                   PAUL, REICH & MYERS, PC                     IVES            EDWARD J          PA      003280               PAUL, REICH & MYERS, PC
CORZAN           JEFFREY B         PA      002171                   PAUL, REICH & MYERS, PC                     JACKSON         RAYMOND J         PA      070101545            PAUL, REICH & MYERS, PC
COTTMAN          HAROLD J          PA      001290                   PAUL, REICH & MYERS, PC                     JAMES           JACK M            PA      050402154            PAUL, REICH & MYERS, PC
COULSTON         STEPHEN           PA      001979                   PAUL, REICH & MYERS, PC                     JARRETT         PHILIP E.         PA      003196               PAUL, REICH & MYERS, PC
CRAFT            LOUIS & JOSEPHI   PA      92-3999                  PAUL, REICH & MYERS, PC                     JOHNSON         DONALD R          PA      2323                 PAUL, REICH & MYERS, PC
CRUICE           PETER A           PA      000891                   PAUL, REICH & MYERS, PC                     JOHNSON         ERNEST            PA      111002090            PAUL, REICH & MYERS, PC
CUMMINGS         JOHN G            PA      003221DECEMBERTERM200    PAUL, REICH & MYERS, PC                     JOHNSTON        VINCENT B. & MA   PA      1451                 PAUL, REICH & MYERS, PC
DABASHINSKY      JOSEPH B          PA      090802318                PAUL, REICH & MYERS, PC                     KANE            JOSEPH P          PA      170703496            PAUL, REICH & MYERS, PC
DALTON           BILLY F           PA      001755OCTTRM2004         PAUL, REICH & MYERS, PC                     KARSHNER        NEIL F            PA      080101752            PAUL, REICH & MYERS, PC
DELL             DAVID P           PA      000332                   PAUL, REICH & MYERS, PC                     KEENAN          JOSEPH            PA      89-6912              PAUL, REICH & MYERS, PC
DESORTE          CHARLES           PA      000149                   PAUL, REICH & MYERS, PC                     KEHOE           JOSEPH            PA      000576               PAUL, REICH & MYERS, PC
DICIANO          LOUIS             PA      002157                   PAUL, REICH & MYERS, PC                     KELLY           GERALD J          PA      000773               PAUL, REICH & MYERS, PC
DIGIULIO         PASQUALE          PA      170500695                PAUL, REICH & MYERS, PC                     KILPATRICK      JOHN R            PA      140602003            PAUL, REICH & MYERS, PC
DIGRAZIO         JOHN A            PA      100600315                PAUL, REICH & MYERS, PC                     KINLAW          SINGLETARY        PA      001027               PAUL, REICH & MYERS, PC
DILLON           JM                PA      002928SEPTRM2004         PAUL, REICH & MYERS, PC                     KISER           DONALD E          PA      000832               PAUL, REICH & MYERS, PC
DISCHER          GERARD W          PA      000363                   PAUL, REICH & MYERS, PC                     KLAWITER        IGNATIUS L        PA      004639               PAUL, REICH & MYERS, PC
DISCHER          JOSEPH            PA      000362                   PAUL, REICH & MYERS, PC                     KLEINTOB        FRED C            PA      060502635            PAUL, REICH & MYERS, PC
DODDRIDGE        AUBREY W          PA      000635                   PAUL, REICH & MYERS, PC                     KNIESE          DAVID A           PA      000403               PAUL, REICH & MYERS, PC
DOHERTY          NORMAN H          PA      000977                   PAUL, REICH & MYERS, PC                     KNISELY         CHARLES O         PA      140601322            PAUL, REICH & MYERS, PC
DOUGHERTY        FRANK L           PA      001794                   PAUL, REICH & MYERS, PC                     KNOWLES         RICHARD & SHEIL   PA      724                  PAUL, REICH & MYERS, PC
DRAKE            KENNETH A         PA      002059                   PAUL, REICH & MYERS, PC                     KOCH            JOHN F            PA      3935                 PAUL, REICH & MYERS, PC
EARDLEY          WILLIAM A.        PA      95-CV-2371               PAUL, REICH & MYERS, PC                     KOVACH          RONALD A          PA      002971               PAUL, REICH & MYERS, PC

                                                                                                                                                                                 Appendix A - 318
                                             Case 17-03105                    Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                               Document Page 337 of 624
Claimant         Claimant          State                                                                       Claimant      Claimant          State
Last Name        First Name        Filed   Docket Number           Primary Plaintiff Counsel                   Last Name     First Name        Filed   Docket Number      Primary Plaintiff Counsel
LASSITER         EDWARD            PA      003942                  PAUL, REICH & MYERS, PC                     ROTENBURY     CHARLES S         PA      004446             PAUL, REICH & MYERS, PC
LAUGHLIN         PATRICK           PA      000160                  PAUL, REICH & MYERS, PC                     ROTH          JAMES J           PA      003220             PAUL, REICH & MYERS, PC
LAWRY            CLARENCE          PA      000640                  PAUL, REICH & MYERS, PC                     RUSSELL       JOHN L            PA      003431             PAUL, REICH & MYERS, PC
LEBIDZIEWICZ     ANTHONY J.        PA      001532                  PAUL, REICH & MYERS, PC                     SACARAKIS     DAVID             PA      101000075          PAUL, REICH & MYERS, PC
LEGA             GEORGE            PA      325                     PAUL, REICH & MYERS, PC                     SAUNDERS      ROBERT H          PA      060500960          PAUL, REICH & MYERS, PC
LEWIS            CURTIS            PA      1696                    PAUL, REICH & MYERS, PC                     SCHICKLING    ROBERT W. & KAT   PA      89-6695            PAUL, REICH & MYERS, PC
LIGHTBOURNE      JAMES H           PA      002561                  PAUL, REICH & MYERS, PC                     SCHNEE        JOSEPH C          PA      100603729          PAUL, REICH & MYERS, PC
LIVINGSTON       ROBERT            PA      002167                  PAUL, REICH & MYERS, PC                     SCHULTZ       HERMAN H          PA      004248JULTRM2004   PAUL, REICH & MYERS, PC
LOEWEN           GREGORY           PA      060303453               PAUL, REICH & MYERS, PC                     SCHWEIGART    GAVIN R           PA      100202038          PAUL, REICH & MYERS, PC
LOIACONO         ANTHONY F         PA      300                     PAUL, REICH & MYERS, PC                     SCOTT         CHARLES           PA      051004720          PAUL, REICH & MYERS, PC
LUCAS            WILLIAM R         PA      000881                  PAUL, REICH & MYERS, PC                     SEELEY        ROBERT T          PA      1021               PAUL, REICH & MYERS, PC
LULLO            GERALD SR.        PA      95CV-2315               PAUL, REICH & MYERS, PC                     SHAY          PAUL              PA      002795             PAUL, REICH & MYERS, PC
LUTZ             ROBERT W          PA      050601500               PAUL, REICH & MYERS, PC                     SHEDRICK      BURNELL           PA      001424             PAUL, REICH & MYERS, PC
LYNCH            ELWOOD            PA      95CV-2513               PAUL, REICH & MYERS, PC                     SIMMON        STERLING C        PA      000588             PAUL, REICH & MYERS, PC
MADDESI          JOSEPH L.         PA      001833                  PAUL, REICH & MYERS, PC                     SIMPSON       TIMOTHY S         PA      001117DECTRM2004   PAUL, REICH & MYERS, PC
MARKOVSKY        JAMES             PA      111000451               PAUL, REICH & MYERS, PC                     SMALL         DONALD J          PA      000729             PAUL, REICH & MYERS, PC
MASSIMINO        VINCENT           PA      001819                  PAUL, REICH & MYERS, PC                     SMITH         JOSEPH            PA      004834             PAUL, REICH & MYERS, PC
MATWIEJEWICZ     JOHN G. JR & JU   PA      90-5598                 PAUL, REICH & MYERS, PC                     SMITH         OLIVIA            PA      1607               PAUL, REICH & MYERS, PC
MAY              RAYMOND F         PA      050502002               PAUL, REICH & MYERS, PC                     SMITH         ROBERT K          PA      002326             PAUL, REICH & MYERS, PC
MAYES            ROY               PA      1773                    PAUL, REICH & MYERS, PC                     STEIN         EDWARD G          PA      070200272          PAUL, REICH & MYERS, PC
MCCAIN           HAROLD D.         PA      414                     PAUL, REICH & MYERS, PC                     STEPHENSON    JAMES F           PA      120602955          PAUL, REICH & MYERS, PC
MCCLEAN          RICHARD A         PA      081101425               PAUL, REICH & MYERS, PC                     STEWART       EVELYN            PA      002704             PAUL, REICH & MYERS, PC
MCCLOUD          DANIEL D. & DOR   PA      91-0872                 PAUL, REICH & MYERS, PC                     STINSON       JAMES R. & CARM   PA      90-1555            PAUL, REICH & MYERS, PC
MCCRAY           DAVID             PA      4054                    PAUL, REICH & MYERS, PC                     STONESTREET   ROGER A           PA      110200194          PAUL, REICH & MYERS, PC
MCCULLERS        HOLLIS JR.        PA      4424                    PAUL, REICH & MYERS, PC                     SULLIVAN      TIMOTHY           PA      3640               PAUL, REICH & MYERS, PC
MCGLONE          JAMES P           PA      0501004406              PAUL, REICH & MYERS, PC                     TAGLIERI      CHARLES J         PA      607                PAUL, REICH & MYERS, PC
MCGUIRE          JOHN V            PA      090903356               PAUL, REICH & MYERS, PC                     TERREFORTE    CARLOS            PA      060403657          PAUL, REICH & MYERS, PC
MEHALIK          MARK G            PA      000963                  PAUL, REICH & MYERS, PC                     THOMAS        TYRONE            PA      003560             PAUL, REICH & MYERS, PC
MELLINA          JOSEPH A          PA      000687                  PAUL, REICH & MYERS, PC                     TOBIN         CLARENCE R        PA      002347             PAUL, REICH & MYERS, PC
MESSARIS         EVANGELOS         PA      090903578               PAUL, REICH & MYERS, PC                     TODD          JAMES             PA      000164             PAUL, REICH & MYERS, PC
MICHAEL          JOHN J            PA      DECEMBERTERM200300243   PAUL, REICH & MYERS, PC                     TOMASKO       ROBERT            PA      000162             PAUL, REICH & MYERS, PC
MILLER           CLYDE H           PA      004657MAYTRM2004        PAUL, REICH & MYERS, PC                     TOPPING       ERNEST M          PA      003010             PAUL, REICH & MYERS, PC
MITCHELL         EDWARD V          PA      060602907               PAUL, REICH & MYERS, PC                     TORRENCE      DONALD W          PA      001139             PAUL, REICH & MYERS, PC
MOFFA            SALVATORE V AP    PA      304                     PAUL, REICH & MYERS, PC                     TRASATTI      FRANK L.          PA      UNSPECIFIED        PAUL, REICH & MYERS, PC
MONTOYA          JUAN M            PA      003684                  PAUL, REICH & MYERS, PC                     TRAVIS        GEORGE T          PA      090303489          PAUL, REICH & MYERS, PC
MORAN            GARY              PA      130101085               PAUL, REICH & MYERS, PC                     TUCCI         FRANK             PA      060603394          PAUL, REICH & MYERS, PC
MORGAN           CHRISTIAN P       PA      003506                  PAUL, REICH & MYERS, PC                     TURNER        WILLIAM J         PA      89-5260            PAUL, REICH & MYERS, PC
MORGAN           JAMES W           PA      000377                  PAUL, REICH & MYERS, PC                     VENUTO        ANDREW J          PA      150901940          PAUL, REICH & MYERS, PC
MORLEY           JOHN/JANICE       PA      3921                    PAUL, REICH & MYERS, PC                     VERILLA       MICHAEL C.        PA      002793             PAUL, REICH & MYERS, PC
MORRIS           CHARLES           PA      003417                  PAUL, REICH & MYERS, PC                     VETTER        WILLIAM F         PA      89-3521            PAUL, REICH & MYERS, PC
MOUNTS           RICHARD C         PA      120602746               PAUL, REICH & MYERS, PC                     VILLANI       MATTHEW A         PA      95-CV-2369         PAUL, REICH & MYERS, PC
MYERS            ROBERT W.         PA      1155                    PAUL, REICH & MYERS, PC                     VILLANI       RANDY L           PA      000586MARTRM2004   PAUL, REICH & MYERS, PC
NAPOLI           RALPH A           PA      003357                  PAUL, REICH & MYERS, PC                     WALKER        JOHN T            PA      1158               PAUL, REICH & MYERS, PC
NEELY            LINDA             PA      110103780               PAUL, REICH & MYERS, PC                     WAPLES        HARRY W           PA      091104723          PAUL, REICH & MYERS, PC
NESS             DENNIS L          PA      140901773               PAUL, REICH & MYERS, PC                     WATKINS       FRANK E           PA      050604613          PAUL, REICH & MYERS, PC
NOTARFRANCESCO   JOHN              PA      3189                    PAUL, REICH & MYERS, PC                     WEITZ         HOWARD L          PA      050700790          PAUL, REICH & MYERS, PC
O'BRIEN          HENRY E. & JUNE   PA      92-C-5167               PAUL, REICH & MYERS, PC                     WESTLEY       MARK W            PA      051100998          PAUL, REICH & MYERS, PC
O'CONNOR         JOSEPH JAMES V    PA      90-5378                 PAUL, REICH & MYERS, PC                     WHITEHEAD     JAMES             PA      001380             PAUL, REICH & MYERS, PC
ORSATTI          ALBERT            PA      89-6697                 PAUL, REICH & MYERS, PC                     WHITTAKER     PERRY C           PA      001878             PAUL, REICH & MYERS, PC
OSTI             ANTHONY J         PA      002187JANTRM2005        PAUL, REICH & MYERS, PC                     WILDE         JOHN & ANN V A.   PA      2727               PAUL, REICH & MYERS, PC
PANE             ANTHONY           PA      000638FEBTRM2004        PAUL, REICH & MYERS, PC                     WILLIAMS      JAMES H           PA      000660             PAUL, REICH & MYERS, PC
PARKER           RAYMOND B         PA      002749                  PAUL, REICH & MYERS, PC                     WILLIAMS      ORLANDO J         PA      070800848          PAUL, REICH & MYERS, PC
PARMENTIER       THOMAS R          PA      101103005               PAUL, REICH & MYERS, PC                     WYZYKOWSKI    DONALD            PA      910                PAUL, REICH & MYERS, PC
PEARSON          CHARLES           PA      95-601092               PAUL, REICH & MYERS, PC                     YOUMELL       JOHN J            PA      003230             PAUL, REICH & MYERS, PC
PETRILLA         NICHOLAS C        PA      004809                  PAUL, REICH & MYERS, PC                     YOUNG         JOSEPH L          PA      081204174          PAUL, REICH & MYERS, PC
PHELAN           MICHAEL D         PA      002603                  PAUL, REICH & MYERS, PC                     YOUNG         ROBERT V          PA      002922             PAUL, REICH & MYERS, PC
PHILLINGAME      ROBERT W          PA      110901151               PAUL, REICH & MYERS, PC                     ZISK          STANLEY & HELEN   PA      89-6911            PAUL, REICH & MYERS, PC
PIERCE           WILLIAM           PA      89-8297                 PAUL, REICH & MYERS, PC                     ZUCHINSKI     ANTHONY           PA      080300601          PAUL, REICH & MYERS, PC
PIZZO            FRANK             PA      003418                  PAUL, REICH & MYERS, PC                     PAWLOWSKI     SUZANNE           PA      1992-273           PAWLOWSKI LAW OFFICES
PLOUCHER         RICHARD E         PA      130902813               PAUL, REICH & MYERS, PC                     ABNEY         JAMES J           MS      2000-0131          PENDLEY, BAUDIN & COFFIN, LLP
PLUMMER          JOHN S            PA      003675                  PAUL, REICH & MYERS, PC                     ADAMS         JAMES O           MS      2000-0131          PENDLEY, BAUDIN & COFFIN, LLP
PODLESNIK        FERDINAND         PA      94-601006               PAUL, REICH & MYERS, PC                     ADAMS         MARY H            MS      2000-0131          PENDLEY, BAUDIN & COFFIN, LLP
POWERS           LR                PA      101100725               PAUL, REICH & MYERS, PC                     ADAMS         NELL S            MS      2000-0131          PENDLEY, BAUDIN & COFFIN, LLP
POWERS           LAURA             PA      050802834               PAUL, REICH & MYERS, PC                     ADAMS         SELAND            MS      2000-0131          PENDLEY, BAUDIN & COFFIN, LLP
PROFITT          GEORGE S          PA      051000923               PAUL, REICH & MYERS, PC                     AGNEW         CYNTHIA           MS      2000-0131          PENDLEY, BAUDIN & COFFIN, LLP
QUIRUS           JOHN              PA      89-6091                 PAUL, REICH & MYERS, PC                     AIKEN         ESTELLE B         MS      2000-0131          PENDLEY, BAUDIN & COFFIN, LLP
RAMICCIO         SAMUEL J          PA      002535                  PAUL, REICH & MYERS, PC                     AIKEN         ETHEL N           MS      2000-0131          PENDLEY, BAUDIN & COFFIN, LLP
RANDAZZO         BENJAMIN A. & K   PA      2703-94-AD              PAUL, REICH & MYERS, PC                     AIKEN         LEONARD           MS      2000-0131          PENDLEY, BAUDIN & COFFIN, LLP
REED             SAMUEL            PA      001673                  PAUL, REICH & MYERS, PC                     AIKEN         OLIVER            MS      2000-0131          PENDLEY, BAUDIN & COFFIN, LLP
REINHARDT        JOHN              PA      95-CV-1072              PAUL, REICH & MYERS, PC                     ALEWINE       BENJAMIN C        MS      2000-0131          PENDLEY, BAUDIN & COFFIN, LLP
REMOLDE          MATTHEW & PATRI   PA      89-8015                 PAUL, REICH & MYERS, PC                     ALEXANDER     ARTHUR            MS      2000-0131          PENDLEY, BAUDIN & COFFIN, LLP
ROBINSON         CHARLES A         PA      003647JUNTRM2004        PAUL, REICH & MYERS, PC                     ALLRED        CARY M            MS      2000-0131          PENDLEY, BAUDIN & COFFIN, LLP
ROBINSON         CRAIG G           PA      060803539               PAUL, REICH & MYERS, PC                     ALSTON        WALTER            MS      2000-0131          PENDLEY, BAUDIN & COFFIN, LLP
ROBINSON         JOHN L            PA      89-6731                 PAUL, REICH & MYERS, PC                     ALTMAN        MINNIE H          MS      2000-0131          PENDLEY, BAUDIN & COFFIN, LLP
ROSELLI          FRANCIS           PA      03040                   PAUL, REICH & MYERS, PC                     AMMONS        JOHNNY R          MS      2000-0131          PENDLEY, BAUDIN & COFFIN, LLP
ROSSI            ANTONIO B.        PA      001534                  PAUL, REICH & MYERS, PC                     ANDERSON      ALBERT            LA      49, 702 'B'        PENDLEY, BAUDIN & COFFIN, LLP

                                                                                                                                                                            Appendix A - 319
                                      Case 17-03105            Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                    Document Page 338 of 624
Claimant     Claimant       State                                                                   Claimant     Claimant      State
Last Name    First Name     Filed   Docket Number   Primary Plaintiff Counsel                       Last Name    First Name    Filed   Docket Number    Primary Plaintiff Counsel
ANDERSON     ALICE J        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   CARTER       ROSIE P       MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
ANDREWS      CARNELL        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   CHADWICK     HENRY L       MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
ANDREWS      JIMMIE         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   CHANEY       BESSIE L      MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
ATKINS       STERLING       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   CHATMAN      JOHN L        MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
AVERY        SUSIE L        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   CHEEKS       LESTER C      MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BAGWELL      WILLIE J       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   CHEEKS       MARY L        MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BAILEY       CAROL          MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   CLARK        DOROTHY F     MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BAKER        DESSIE B       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   CLARK        ROSIE L       MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BANKS        PAUL E         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   CLIFTON      DORIS J       MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BARBER       IRENE C        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   COATS        MARTHA L      MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BARNES       ETHEL J        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   COBB         BEN B         MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BARNETT      ELLA J         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   COCKRELL     HENRY         MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BARNETT      SALLIE K       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   COLLEY       CAROLYN G     MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BARRETT      LC             MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   COMER        EF            MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BARRETT      LAURA J        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   COOGLER      EUNICE        MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BARRON       CHARLIE T      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   COOGLER      JOSEPH H      MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BASS         MARY M         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   COOLGER      EUNICE        MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BATTLE       WARNELL        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   COOLGER      JOSEPH H      MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BAUKNECHT    SUSIE G        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   COPELAND     LINDER        MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BECK         MARGARET       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   COSPER       BERNICE B     MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BEEKS        DORIS          MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   COSTA        DONALD        MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BEHELER      WILLIAM O      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   COTNEY       AILEEN M      MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BERRY        HURLEY R       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   COTNEY       THOMAS M      MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BINNS        FRANK D        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   COUCH        PETE F        MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BLACKMON     OLLIE M        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   COWARD       MARGARET      MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BLAIR        DONALD K       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   COX          GEORGE H      MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BLAIR        RUTH O         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   CREAMER      JOAN E        MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BODDIE       CHRYSTAL W     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   CREED        DOROTHY M     MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BOEVING      JOE            MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   CRIBB        JAMES E       MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BOLEWARE     KENT           MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   CROMER       ROLAND K      MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BONDS        WILLIAM P      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   CROUCH       HENRY L       MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BORDER       MICHAEL L      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   CROWDER      JAMES L       MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BOSWELL      BERNARD E      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   CROWE        ELIZABETH A   MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BOWLING      FRANKLIN D     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   CRUMP        GENNIE E      MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BOWMAN       BESSIE M       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   CUNNINGHAM   CURTIS        MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BOYCE        ALICE M        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   CUNNINGHAM   KATIE P       MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BOYD         EMMA B         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   CURRY        BERNICE L     MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BOYD         GRACE H        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DALE         LOIS          MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BRACEWELL    OLLIE M        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DANCY        CHARLIE       MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BRACKINS     ALVIN D        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DANIEL       ELIJAH        MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BRADLEY      KAY C          MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DANIEL       JAMES E       MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BRAINERD     RALPH C        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DANIEL       ROSE M        MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BRANHAM      DAN J          MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DANZEY       WILLIE J      MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BRANTLEY     RALPH L        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DARDEN       THELMA        MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BRAZELTON    ROSA L         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DAVIS        BETTY         MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BROADWATER   JOHN           MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DAVIS        JOHN H        MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BROGDON      VIRGINIA B     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DAVIS        MARY G        MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BROWN        ANNIE D        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DEAN         HUEY G        MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BROWN        BOBBY G        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DEES         ETHEL A       MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BROWN        CHRISTINE      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DELANEY      TONY J        MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BROWN        EDWARD E       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DERRICK      TONY C        MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BROWN        MATTHEW        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DEVINE       MARY L        MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BROWN        MYRTLE J       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DIX          WALTER M      MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BROWN        POLLY T        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DONALD       IKE           MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BROWN        RALPH J        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DOSS         DONALD W      MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BROWNLEE     GENEVA W       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DOWNS        BERDIE M      MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BRUCE        JULIA F        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DRUMMOND     JERRY D       MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BRYANT       WILLINGHAM J   MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DUCK         CHARLES L     MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BUCHANAN     MARY J         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DUDLEY       ELEANOR C     MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BURDETTE     GLENDA S       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DUMAS        CAROLYN       MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BURGESS      WILLIE N       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DUNBAR       CHARLES       MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BURNETTE     LARUE O        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DURBIN       ROBERT H      LA      49,399           PENDLEY, BAUDIN & COFFIN, LLP
BURTON       MURPHY L       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   DYE          ANNIE D       MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BURTS        RALPH          MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   EASTERWOOD   BILLY H       MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BUTLER       EN             MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   EDMOND       BETTYE J      MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BUTTS        JANET R        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   EDWARDS      JEAN G        MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BUXTON       LARRY L        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   EDWARDS      WILEY P       LA      49,700 'C'       PENDLEY, BAUDIN & COFFIN, LLP
BYNEM        ANNETTE M      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   EIDSON       WF            MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
BYRDSONG     MARY F         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   ELLIS        JIMMIE L      MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
CAGLE        MANLEY         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   ENGLISH      EDNA L        MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
CALLOWAY     JULIA L        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   ENOS         CARRELL       MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
CAMERON      VIRGINIA R     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   EVANS        RAYMOND L     MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
CANTRELL     DORIS M        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   EXPOSE       VIOLA         MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
CARLISLE     VELMA          MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   FANT         DOROTHY L     MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
CARTER       JAMES          LA      1026,664        PENDLEY, BAUDIN & COFFIN, LLP                   FARMER       WILLIAM D     MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP
CARTER       ROBBY J        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   FEAZELL      JANE E        MS      2000-0131        PENDLEY, BAUDIN & COFFIN, LLP

                                                                                                                                                          Appendix A - 320
                                     Case 17-03105            Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                   Document Page 339 of 624
Claimant     Claimant      State                                                                   Claimant        Claimant      State
Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel                       Last Name       First Name    Filed   Docket Number   Primary Plaintiff Counsel
FELLS        MARJIE R      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HASSAN          SAFIYYAH R    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
FELTON       EIDSON W      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HAWKINS         EVELYN B      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
FERGUSON     FRANKLIN D    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HAWKINS         MINNIE L      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
FEZELL       JANE E        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HAYES           BILLY F       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
FIELDS       FRANCES O     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HENDERSON       CLARENCE A    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
FILLINGIM    FORREST       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HENDERSON       SARAH M       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
FITZGERALD   PALESTINE     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HENDLEY         SARAH H       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
FLOYD        TIM           MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HENRY           WILMA F       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
FORD         JERRY W       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HICKMAN         CLARENCE      LA      1026,664        PENDLEY, BAUDIN & COFFIN, LLP
FORD         THOMAS F      LA      49,700 'C'      PENDLEY, BAUDIN & COFFIN, LLP                   HIGGINS         NANCY A       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
FORSYTH      CATHERINE     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HIGHTOWER       WILLIE G      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
FORSYTH      LEON          MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HILL            DANIEL F      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
FORTE        ANNIE M       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HILL            JAMES         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
FORTNER      IRIS          MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HOLLINGSWORTH   JAMES W       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
FOWLER       JAMES P       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HOLLINGSWORTH   MABEL A       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
FRANKLIN     DAVID         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HOLLMAN         MINNIE G      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
FRAYSIER     BILLY R       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HOLLOWAY        DOROTHY S     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
FRED         MAGOLENE S    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HOLMES          CECIL E       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
FREEMAN      MATTIE K      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HOLSTICK        ELESTER T     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
FRENCH       HARRIETT O    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HOLSTICK        ROCHESTER     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
FULLER       SHIRLEY W     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HOWELL          JULIA G       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GABLE        MARY P        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HOWELL          ROBBIE S      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GANDY        JEANNETTA S   MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HUCKABY         LILLIE M      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GANN         MARTHA W      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HUDDLESON       AGATHA A      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GANTT        CURTIS L      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HUGHES          JAMES C       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GARISON      JAMES W       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HULSEY          TOMMY R       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GARRIS       JOHN Q        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HUNLEY          LUTHER H      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GASTON       JOHNNIE C     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HURD            ROBERT        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GIBBS        GRADY         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HURST           DONNY         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GILMORE      EUGENE        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HURST           REBECCA A     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GILMORE      MAE F         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HUTCHESON       ANICE         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GLADDIN      CARRIE J      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   HUTTO           MARIE L       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GLENN        THOMAS I      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   INGRAM          MARY A        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GOEN         RUTHIE F      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   INGRAM          OUIDA R       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GOLATT       BESSIE M      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   IVEY            ERNESTINE     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GOLDEN       DEWEY R       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   IVEY            MAMIE L       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GOMILLION    JAMES         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   IVIE            HORACE D      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GOODMAN      SARAH D       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JACKSON         ALMA R        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GOODWIN      CATHERINE     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JACKSON         GERALD E      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GOODWIN      MARY H        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JACKSON         JOHN W        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GOODWIN      RUFUS R       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JACKSON         MARVIN        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GRADY        GIBBS         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JACKSON         MARY E        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GRAHAM       DOROTHY L     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JACKSON         ROBERT E      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GRAHAM       TALMADGE W    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JACKSON         WILLIE J      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GRAHAM       WILLIE J      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JACOBS          MAMIE L       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GRAVES       EVYLESS       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JAMES           RUBY A        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GREEN        SHIRLEY L     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JENKINS         ERNEST W      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GRIFFIN      FRED A        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JENKINS         JAMES L       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GRIFFIN      WARREN        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JENKINS         ROBERTA       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
GRIFFIN      WILLIE        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JENNINGS        DORIS B       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HACKETT      GWENDOLYN S   MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JETER           SYLVIA J      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HALL         BILLY E       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JOHNS           MARVIN        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HALL         ROBERT L      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JOHNSON         EVA           MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HAM          LENNIE E      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JOHNSON         LARRY C       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HAMBLIN      JUDITH L      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JOHNSON         LARRY W       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HAMBY        TERRY J       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JOHNSON         ROBERT E      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HAMM         HERSHEL D     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JOHNSON         SHIRLEY M     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HAMPTON      JESSIE B      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JOHNSON         WILLIAM       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HANNER       HERBERT H     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JOHNSON         WILLIE J      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HANNON       TOM J         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JONES           BERTHA M      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HARBIN       SHIRLEY       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JONES           HAZEL L       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HARBOR       LOYCE M       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JONES           JOHN H        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HARBOR       MARY A        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JONES           LELA M        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HARBOUR      DAVID E       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JONES           ORA M         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HARDY        GENNIE        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JONES           RACHEL P      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HARDY        SHIRLEY       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JONES           ROOSEVELT     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HARPER       ACCUMILLER    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JONES           WILLIAM O     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HARRELSON    DOROTHY       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JORDAN          CHARLES B     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HARRIS       BRENDA M      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JORDAN          FLORENCE L    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HARRIS       EDDIE         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JOSEY           CHRISTINE E   MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HARRIS       FRED D        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JOSEY           LINDA N       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HARRIS       HERMAN J      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JOSEY           ROSA L        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HARRIS       JIMMY C       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JOWERS          ROBERT L      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HART         EDWARD E      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   JUSTICE         BETTY R       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HART         HOUSTON       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   KEISLER         PAUL A        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
HARTZOG      ALMA L        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   KELLEY          BETTY G       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP

                                                                                                                                                           Appendix A - 321
                                     Case 17-03105            Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                   Document Page 340 of 624
Claimant     Claimant      State                                                                   Claimant     Claimant     State
Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel                       Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
KENDRIX      CW            MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   MILLER       JUDY D       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
KEOWEN       DANA W        LA      32,115-B        PENDLEY, BAUDIN & COFFIN, LLP                   MILLER       LUTHER       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
KEY          JAMES         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   MOLDEN       JIMMY L      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
KEY          JAMES E       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   MOODY        WENDELL      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
KING         ALLEN T       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   MOON         ROBERT J     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
KING         JOYCE W       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   MOORE        IMOGENE      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
KITCHENS     GROVER L      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   MOORE        MATTIE L     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
KIZZIRE      BARBARA E     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   MOORE        PEGGY        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
KIZZIRE      BILLY C       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   MOORE        SAMUEL W     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
KNIGHT       GLEN D        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   MORGAN       ANNIE        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
KNIGHT       MJ            MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   MORGAN       BONNIE P     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
KNIGHT       RICHARD L     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   MORGAN       MARY R       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
LANCE        RUBY J        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   MORLAND      ELLA M       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
LANGLEY      MARGARET      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   MORRIS       LARRY R      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
LAWSON       JOSEPH        LA      1026,664        PENDLEY, BAUDIN & COFFIN, LLP                   MORRIS       ROBERT L     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
LEDBETTER    JAMES R       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   MORRISON     ALICE M      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
LEDBETTER    NADINE M      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   MORROW       RICHARD N    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
LEDFORD      MERLE         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   MULLIS       LINDA D      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
LEE          MIM W         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   MUNDY        DONALD L     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
LEE          OLIN D        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   MURPHY       CHARLIE      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
LEMMOND      BETTY M       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   MURPHY       DONALD E     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
LENOIR       EMANUEL       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   MURRAY       LOIS M       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
LEWIS        BRENDA B      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   NABORS       WILMA H      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
LEWIS        MARGARET D    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   NANCE        JOHNNY F     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
LEWIS        WILLIAM A     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   NEAL         BETTY R      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
LIGHTSEY     FRED A        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   NELSON       ALBERT       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
LILLY        HENRY         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   NELSON       AMOS A       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
LITSON       SARA C        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   NELSON       CURTIS L     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
LITTLE       EUAL M        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   NEWMAN       GLADYS M     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
LOCKABY      EL            MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   NEWSOME      JAMES W      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
LOCKABY      WANDA O       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   NICHOLS      EMMA D       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
LOGAN        WALTER        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   NORRELL      WILLIAM R    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
LOWE         BETTY J       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   OGBURN       JEAN L       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
LOWERY       BOBBIE G      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   OGLE         WINFRED A    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
LUCAS        OTIS          MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   OGLETREE     CURTIS       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MALONE       WILLIAM N     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   OVERSTREET   JOHN H       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MANTHE       DALE H        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   OWENS        DAVID A      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MARBURY      VIRGINIA C    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   OWENS        SCOTT S      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MARIX        JOSEPH H      LA      1026,664        PENDLEY, BAUDIN & COFFIN, LLP                   PARKER       ELLIS T      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MARK         MATTIE M      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PARKS        INEZ B       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MARTIN       ELIZABETH     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PARTAIN      LARRY B      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MARVIN       JANICE A      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PATILLO      ANNIE K      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MATHEWS      BILLY T       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PATRICK      EDNA M       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MATHIS       EVELYN        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PATTERSON    DONALD W     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MATHIS       WILL A        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PATTERSON    JOE W        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MATTHEWS     AARON         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PATTERSON    LOUIS        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MATTHEWS     ERNESTINE B   MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PAYSINGER    ROBERT H     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MAXWELL      JESSIE        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PEAK         JOSEPH W     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MAYE         GENEVA J      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PEAKE        GUNTER M     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MAYER        DOUGLAS N     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PEARSON      EMMA J       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MAYNOR       GOLDIE L      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PEEK         MARY E       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MCBETH       ARTHUR D      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PENROD       SOLOMON B    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MCBETH       MARY A        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PERRY        EDDIE M      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MCCARLEY     JOHNNIE C     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PERSON       CARRIE M     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MCCASLINE    LULA B        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PESSEACKEY   RICHARD A    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MCCLAIN      WILLIE        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PEYTON       RONALD       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MCCORLEY     JERRY         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PHILLIPS     CHARLES J    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MCCROREY     ROBERT L      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PHILLIPS     FAIRY J      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MCCRORY      JW            MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PHILLIPS     JAMES E      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MCCURDY      KIRKPATRICK   MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PHILLIPS     RODGER D     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MCDILL       JIMMIE N      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PHILLIPS     SAMUEL D     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MCELHANNON   BETTY S       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PICKETT      GLADYS L     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MCELHANNON   JAMES E       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PIERCE       ERMA I       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MCGEE        SHARON J      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PITTS        ADDIE L      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MCGRADY      JAMES O       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   POLLARD      GEORGIA M    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MCGRIFF      EUGENE        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   POPE         ALEXANDER    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MCKENNA      JOSEPHINE M   MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   POPE         NANNIE       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MCLEMORE     SHIRLEY J     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PRESSELY     CHARLES H    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MCMILLIAN    HENRIETTA     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   PRYOR        JOHN H       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MCWATERS     CARL A        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   RANDLE       SONJA A      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MCWATERS     FAY M         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   RAPE         FRED         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MCWATTERS    CLARENCE J    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   READY        DAVID C      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MELTON       MAE F         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   READY        LARRY E      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MICHAEL      SHERRY S      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   REAGAN       BOBBY C      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MILLER       ANGIE P       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   REDDING      IRENE        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
MILLER       JIMMY R       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   REED         ILA E        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP

                                                                                                                                                       Appendix A - 322
                                   Case 17-03105            Doc 164              Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                 Document Page 341 of 624
Claimant    Claimant     State                                                                   Claimant     Claimant       State
Last Name   First Name   Filed   Docket Number   Primary Plaintiff Counsel                       Last Name    First Name     Filed   Docket Number   Primary Plaintiff Counsel
REESE       SARAH J      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   SMITH        MARY E         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
REID        WILHELMINA   MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   SMITH        PEGGY J        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
RELF        FRANK L      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   SMITH        SHIRLEY M      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
REYNOLDS    RUTH         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   SNEAD        EUGENE F       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
RICH        EARL H       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   SNIDER       PEGGY R        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
RICH        NOAH         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   SPENCER      PEGGY A        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
RICHEY      JAMES T      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   SPERRY       JEFF Z         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
RICHSON     ELUM         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   SPOONE       MADELINE       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
RIDLEY      BARBARA A    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   STEELE       JAMES W        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
RITTER      WILLIAM R    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   STEPHENS     BUDDY          MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
ROBBERSON   MINNIE L     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   STEPHENS     MARY K         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
ROBERSON    RT           MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   STEPHENS     RONALD O       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
ROBERTS     EMRY D       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   STEVENS      CHARLES        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
ROBERTS     FRANK L      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   STEVENS      DOROTHY H      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
ROBERTS     JAMES H      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   STEWART      CHARLES W      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
ROBERTS     LAURA        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   STEWART      LANIER A       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
ROBERTS     MARY R       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   STEWART      LITTLETON D    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
ROBERTS     THOMAS L     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   STILL        EIRBY R        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
ROBERTSON   JESSIE L     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   STINSON      EDDIE F        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
ROBINSON    ESTON        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   STINSON      JULIUS R       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
ROBINSON    HENRY R      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   STONE        CHARLES D      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
ROBINSON    LINDA L      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   STOREY       LC             MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
ROBINSON    OSCAR R      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   STORY        LERAE V        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
ROBINSON    RUSSELL L    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   STOWE        GROVER L       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
ROCHESTER   GEORGE W     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   STRICKLAND   IRIS N         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
ROE         MELVIN D     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   STUARD       DIANE          MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
ROGERS      ETHELENE     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   SULLIVAN     MARY O         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
ROGERS      MINNIE       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   SUMNERS      JANICE L       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
ROSS        PETE L       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   SWAN         PHILLIP D      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
RUFF        REGINA S     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   SYLVESTER    GEORGE P       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
RUFF        WILLIE B     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TALTON       BERTIE S       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
RUPPE       JACK C       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TALTON       JAMES G        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
RUSHING     FAUSTINE P   MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TANT         BETTY C        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
RUSSELL     BERNICE      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TAYLOR       LARRY E        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
RUSSELL     DORIS S      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TAYLOR       RONALD         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
RUSSELL     MARY E       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TEDDER       MALCOM Q       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
RUSSELL     ROY          MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TERRY        CECIL          MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SALTER      EULA M       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   THARPE       SAMMIE L       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SANDERS     BOBBY W      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   THOMAS       DORIS          MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SCALES      ANNETTE      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   THOMAS       JAMES W        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SCALES      LENA V       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   THOMAS       LOUTINE        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SCHOFIELD   EMMA L       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   THOMAS       MARIA          MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SCOTT       ANNIE B      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   THOMAS       ROZELL         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SCOTT       FANNIE C     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   THOMPSON     JOANN C        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SCOTT       MARY L       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   THOMPSON     MARGARET B     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SCOTT       ROBERT M     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   THOMPSON     MARGIE L       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SCOTT       WALTER C     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   THORNTON     JAMES B        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SELLARS     ELLA M       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   THORNTON     JOHNNIE L      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SELLERS     MYRTLE A     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   THORNTON     MARTHA A       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SEXTON      RUTH         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TILLMAN      JAMES L        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SEYMORE     RUSSELL      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TINSLEY      CLARENCE B     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SHARP       SAMMY G      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TOBIAS       THEODORE A     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SHARP       SHIRLEY D    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TONEY        WILLIE         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SHARPE      MARY L       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TOOLEY       FREDDIE        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SHARPTON    IDA M        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TOOLEY       HILDA          MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SHAVER      WILLIAM A    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TOWNLEY      BELTON         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SHAVERS     JAMES E      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TOWNSEND     ROYCE L        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SHAW        JIMMY M      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TRABONA      DOUG P         LA      1026,664        PENDLEY, BAUDIN & COFFIN, LLP
SHEALY      VANOLEN E    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TRAYLOR      EMMA L         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SHEARS      FRANCES D    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TRIMBLE      CLARENCE T     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SHETLEY     JEAN B       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TRIMM        EVELYN R       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SHIFLETT    JAMES E      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TUCK         NETHERLAND J   MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SHUMPERT    DOROTHY C    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TUCK         WILLIE F       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SIMMONS     ELLEN D      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TURNER       CHRISTINE R    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SIMMONS     JOHNNIE      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TURNER       DAVID E        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SIMMONS     RALPH L      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TURNER       JULIA J        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SIMON       MAE O        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TURNER       RUBY E         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SIMPKINS    CHARLES      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TWYMON       BARBARA K      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SIMPSON     TRAVIS       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   TWYMON       VIOLA T        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SIMS        MARTHA       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   ULMER        JACK           MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SLEDGE      HILTON       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   UNDERWOOD    LEWIS R        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SMITH       ALFONSO      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   UPSHAW       FRANK          MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SMITH       BOBBY W      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   VAN BUREN    SARAH B        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SMITH       DON W        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   VARNER       LEE A          MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SMITH       EARNEST S    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   VAUGHN       LOUISE H       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP
SMITH       EVELYN J     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                   VICKERS      ROBERT F       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP

                                                                                                                                                       Appendix A - 323
                                    Case 17-03105           Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                      Desc Main
                                                                               Document Page 342 of 624
Claimant     Claimant     State                                                                Claimant        Claimant          State
Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel                    Last Name       First Name        Filed   Docket Number        Primary Plaintiff Counsel
WADE         EDDIE        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                GILL            JAMES             DE      N13C04091ASB         PERRY & SENSOR
WADE         LAQUITA B    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                GUTIERREZ       ARTHUR E          DE      N13C08108ASB         PERRY & SENSOR
WAITES       EULA M       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                HAYES           RICHARD S         DE      N12C09115ASB         PERRY & SENSOR
WAITS        CARL E       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                HIX             ELDEN R           DE      N12C10044ASB         PERRY & SENSOR
WALDDREP     PAUL N       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                HUTMACHER       BARBARA           DE      N13C07028ASB         PERRY & SENSOR
WALDREP      CAROLYN F    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                JONES           LAURA             DE      N13C01191ASB         PERRY & SENSOR
WALDREP      JIMMY L      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                LANGE           DIANE             DE      N13C12212ASB         PERRY & SENSOR
WALKER       ALFRED       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                LEACH           JOHN              DE      N11C11230ASB         PERRY & SENSOR
WALKER       ANA M        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                LEU             SCOTT E           DE      N12C04196ASB         PERRY & SENSOR
WALKER       DONALD S     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                MARTINEZ        PEGGY             DE      N13C04145ASB         PERRY & SENSOR
WALKER       LILLIE       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                MASSIE          CHARLES           DE      N13C06091ASB         PERRY & SENSOR
WALKER       LOUIE F      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                MEINERS-GIBBS   LORI A            DE      N13C12276ASB         PERRY & SENSOR
WALKER       MATTIE S     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                MESSER          EDWARD            DE      N14C08072ASB         PERRY & SENSOR
WALKER       PATRICIA A   MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                MICHAEL         PAUL H            DE      N11C09118ASB         PERRY & SENSOR
WALLACE      KENNETH      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                PARKER          EDWARD            DE      N12C05251ASB         PERRY & SENSOR
WALTON       WILLIE L     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                PIERATT         CHARLES           DE      N12C07354ASB         PERRY & SENSOR
WARNER       ROBERT J     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                PIERCE          JEARL             DE      N13C11161ASB         PERRY & SENSOR
WARREN       GWEN E       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                PORTER          DAVID             DE      N13C01172ASB         PERRY & SENSOR
WASHINGTON   GENEVA B     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                QUICK           RILLA             DE      N13C09087ASB         PERRY & SENSOR
WATSON       ANNIE M      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                SMITH           ANTHONY B         DE      N12C06095ASB         PERRY & SENSOR
WATSON       PEARL M      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                SMITH           NORMAN            DE      N13C01045ASB         PERRY & SENSOR
WATSON       TRAVIS H     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                SPENCER         FRANKLIN          DE      N13C06086ASB         PERRY & SENSOR
WATSON       WILLIAM A    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                TAYLOR          JAMES             DE      N13C07287ASB         PERRY & SENSOR
WELDON       STEPHEN L    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                TAYLOR          OLLIE             DE      N13C01240ASB         PERRY & SENSOR
WEST         SUSAN C      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                THOMAS          EDWARD            DE      N13C06119ASB         PERRY & SENSOR
WHALEY       CELIA        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                THORNTON        JOHN              DE      N13C08072ASB         PERRY & SENSOR
WHALEY       CHARLES H    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                TUCK            ROBERT            DE      N12C05074ASB         PERRY & SENSOR
WHALEY       LEON         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                WALKER          JAMES             DE      N12C02165ASB         PERRY & SENSOR
WHATLEY      HINES        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                WILLIAMS        DONALD E          DE      N12C11226ASB         PERRY & SENSOR
WHEELER      MARTHA A     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                WINGSTER        CURTIS            DE      N12C11050ASB         PERRY & SENSOR
WHITE        DOROTHY M    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                FOOTE           JAMES R           ID      CV112767OC           PETERSEN, PARKINSON & ARNOLD, PLLC
WHITE        HAMLET F     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                PERRY           RICHARD & FLORE   TX      H-87-3933            PETERSON, MARVIN
WHITE        HILDA        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                SCHETTLER       LARRY J           MI      D00-11173-NP         PETRUCELLI & WAARA, PC
WHITE        JUANITA P    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                BOOTH           THOMAS P.         WV      95-C-186             PEYTON LAW FIRM
WHITE        ROGER        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                BRISCOE         HARRY             WV      95-C-186             PEYTON LAW FIRM
WHITLOW      GEORGE G     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                CASTO           AUDIS O           WV      95-C-96              PEYTON LAW FIRM
WHITSON      ROSE         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                EDDS            DONAL             WV      95-C-186             PEYTON LAW FIRM
WILCOX       MARCIA B     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                FAIN            LAIRD LEON        WV      95-C-186             PEYTON LAW FIRM
WILDMAN      HARRIETT O   MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                HOLSTEIN        BR                WV      95-C-187             PEYTON LAW FIRM
WILKES       JAMES V      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                HUDNALL         MARLIN W.         WV      95-C-187             PEYTON LAW FIRM
WILLIAMS     ABIGAIL      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                LANDERS         SHERMAN R.        WV      95-C-186             PEYTON LAW FIRM
WILLIAMS     CHARLES W    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                PRIDDY          JAMES R           WV      95-C-186             PEYTON LAW FIRM
WILLIAMS     DOLTON L     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                RICHARDS        DAVID L.          WV      95-C-187             PEYTON LAW FIRM
WILLIAMS     GENEVA S     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                RUCKER          JETTIE            WV      95-C-186             PEYTON LAW FIRM
WILLIAMS     JAMES H      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                SIZEMORE        WILLIAM           WV      95-C-186             PEYTON LAW FIRM
WILLIAMS     PHIL         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                WRIGHT          DONALD A          WV      95-C-186             PEYTON LAW FIRM
WILLIAMS     ROBERT E     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                BAXTER          LEROY             MD      95-2983 BML NO. 4    PFEIFER & FABIAN
WILLIAMS     VERDELL      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                BENNETT         JOHN E            MD      88-3375 HM           PFEIFER & FABIAN
WILLIS       PAUL D       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                BLAKE           JAMES O           MD      91-3517              PFEIFER & FABIAN
WILSON       AARON        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                BLAKE           JAMES O           MD      93-2242              PFEIFER & FABIAN
WILSON       ALBERT       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                BRENGLE         JOHN W            MD      WN90-1592            PFEIFER & FABIAN
WILSON       GERTRUDE     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                BUSCH           CHARLES C         MD      94200502             PFEIFER & FABIAN
WINDHAM      CHARLES      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                BUSCH           JOSEPH A          MD      94112501             PFEIFER & FABIAN
WINTER       EARNESTINE   MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                CHOMA           MICHAEL G         MD      HM88-1935            PFEIFER & FABIAN
WITT         ANN E        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                COSTER          PAUL F            MD      HJ-89-1780           PFEIFER & FABIAN
WOOD         EMMA S       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                DAVIS           NIMROD            MD      96-396               PFEIFER & FABIAN
WOOD         RICHARD M    MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                DAVIS           WILLIAM E         MD      96-753               PFEIFER & FABIAN
WOODALL      DORIS M      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                GOUGH           CHARLES R         MD      90271505             PFEIFER & FABIAN
WOODEN       THOMAS M     MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                KELLER          WILLIAM M         PA      875                  PFEIFER & FABIAN
WOODRUFF     PEGGY R      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                MARTIN          EDWARD C          MD      HAR-90-288           PFEIFER & FABIAN
WOOLEY       MARGARET A   MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                MARTIN          LARRY B           MD      JH88-1901            PFEIFER & FABIAN
WRIGHT       DONALD       LA      1026,664        PENDLEY, BAUDIN & COFFIN, LLP                PAGE            DEAN K            MD      95174503             PFEIFER & FABIAN
WRIGHT       JANET        MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                PARKER          EARL J.           MD      96-1902/ BML NO. 4   PFEIFER & FABIAN
WRIGHT       JESSE T      MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                RACKSON         MICHAEL S         MD      93-1790              PFEIFER & FABIAN
WRIGHT       JIMMIE       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                REBER           GEORGE WILLIAM    MD      96-1035              PFEIFER & FABIAN
WRIGHT       NELL         MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                RITTER          EDWARD L          MD      96-1899 /BML NO. 4   PFEIFER & FABIAN
YOUNG        PAUL D       MS      2000-0131       PENDLEY, BAUDIN & COFFIN, LLP                SEITZ           NORMAN H          MD      HM88-2604            PFEIFER & FABIAN
GAUDETTE     ROBERT A     FL      03014995        PENN RAKAUSKI                                SIMPSON         RUSSELL B         MD      S-87-1477            PFEIFER & FABIAN
KING         DENNIS L     TX      ADMIN           PERLBERGER LAW ASSOCIATES, P.C.              SPICER          JOHN              MD      94019501             PFEIFER & FABIAN
AGEE         JERRY F      DE      N12C06019ASB    PERRY & SENSOR                               STALLMAN        JOSEPH            MD      92-1516              PFEIFER & FABIAN
AMICK        STERLING F   DE      N12C09007ASB    PERRY & SENSOR                               VINCENT         IVOR              MD      92-1879              PFEIFER & FABIAN
BASS         JAMES D      DE      N11C04173ASB    PERRY & SENSOR                               WERGIN          JUERGEN THEODUR   MD      H 88-3846            PFEIFER & FABIAN
BAUER        WILLIAM F    DE      N12C05140ASB    PERRY & SENSOR                               WILKINSON       KENNETH JACOB     MD      S89-563              PFEIFER & FABIAN
BREAZEALE    BETTY R      DE      N12C05234ASB    PERRY & SENSOR                               WILLIAMS        LEO R             MD      JFM-90-765           PFEIFER & FABIAN
BUNNING      CHARLES      DE      N13C07288ASB    PERRY & SENSOR                               HENK            MICHAEL           IL      2015L000682          PINTAS & MULLINS LAW FIRM
BURROWS      NATHAN R     DE      N13C11238ASB    PERRY & SENSOR                               ABRAMS          RUNETTE           MS      2002-77              PITTMAN, GERMANY, ROBERTS & WELSH LLP

                                                                                                                                                                Appendix A - 324
                                   Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                             Document Page 343 of 624
Claimant    Claimant     State                                                               Claimant      Claimant      State
Last Name   First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel
ADAMS       JAMES E      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CAMPBELL      KERSEY L      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
ADAMS       MARY         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CAMPBELL      VERA          MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
ALDAY       JIMMY M      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CAMPBELL      WILLIAM       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
ALEXANDER   JAMES R      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CANUP         CHARLES A     MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
ALLEN       DOROTHY M    MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CARSON        CHRISTINE O   MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
ALLEN       EDITH M      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CARSTARPHEN   WILLIE C      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
ALLEN       VALENTINE    MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CARTER        JAMES         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
ALLGOOD     SYBLE R      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CARTER        MARY T        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
ANDERSON    BOBBY        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CASTILE       MARY A        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
ANDERSON    DAISY L      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CASWELL       ROBERT R      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
ANDREWS     EDNA V       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CHAMBLISS     TAL E         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
ANDREWS     WILLIE M     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CHANEY        JIMMY L       MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
ANTHONY     MARY N       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CHAPMAN       ANSEL         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
ARENDER     JOHNNY L     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CHAPMAN       HENRY C       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
ARNOLD      MONTEEN S    MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CHILDS        GERALDINE G   MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
AUTRY       FLORENCE     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CHISM         MOLLIE        MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
AVERY       BRENDA       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CLARK         JAMES R       MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BAGWELL     SAMUEL J     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CLAY          CARTHELL      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BAKER       JB           MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CLOUDUS       LUCILLE       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BANKS       KIMSEY       MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       COCHRAN       VIVIAN D      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BARE        WALLACE E    MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       COHEN         DONALD W      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BARFIELD    RICHARD L    MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       COLEMAN       ANNIE M       MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BARLOW      MARY M       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       COLEMAN       PERRY         MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BARNES      BOBBY        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       COLEMAN       WALLACE       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BARNES      CLARENCE     MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       COLLIER       LAURA N       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BARNES      MARY L       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       COLLINS       JAMES B       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BARRY       ERNEST L     MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       COOPER        JIMMIE L      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BASS        BILLY G      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       COOPER        JOSEPH        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BASS        MARY F       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       COPELAND      ROBERT L      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BATES       WILLIE J     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       COPELAND      WILLIE J      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BATTLE      CYNTHIA D    MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CORLEY        RUTH M        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BELK        JOSEPHINE    MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       COSBY         BRENDA A      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BELL        ALBERT G     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       COSBY         DERRICK L     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BELL        ALICE        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       COURTLAND     CORNELIUS N   MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BELL        CARRIE C     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       COX           MARY J        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BENTON      MYRA J       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       COX           MARY L        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BILES       GLADYS E     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       COX           ROBERT E      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BLALOCK     WALTER J     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       COX           SHIRLEY M     MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BLOUNT      MARJORIE C   MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CRAFT         EUEL D        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BOBO        ROY H        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CRAFT         ROBERT        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BODNER      RICHARD E    MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CRAIG         ROBERT W      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BOGAN       FLOSSIE W    MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CRAWFORD      ANNIE R       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BOGGS       HERBERT R    MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CRAWFORD      CHARLES E     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BOLDING     ESSIE E      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CRAWFORD      WALTER C      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BOLTON      RUBY         MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CRAWLEY       ERNEST        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BONEY       ALONZO       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CRAYTON       ALBERTA       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BORRELL     ALFRED       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CRITTENDEN    ESSIE D       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BORRELL     VICKIE S     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CROSBY        HAVELYN       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BOWEN       LINDA W      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CROWLEY       GROVER        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BOYD        JANIE        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CRUM          TOMMIE L      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BOYKIN      PAULINE K    MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CULLARS       ROBERT        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BRACEY      LLOYD        MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CURTIS        WILLIE L      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BRAMBLETT   ROBERT L     MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DAILEY        EDITH M       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BRAY        MAX E        MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DAVENPORT     MATLEAN       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BROADHEAD   ETHEL K      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DAVIS         INEZ M        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BROGDEN     AUSTELLE     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DAVIS         RALPH L       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BROOKS      BERTIE A     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DAVIS         ROBERT        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BROOME      NORMA G      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DAVIS         ROBERT D      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BROWN       DOROTHY S    MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DAVIS         RUTHIE J      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BROWN       HUBERT       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DAVIS         VONCILE S     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BROWN       IDA          MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DAWSON        CHARLES       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BROWN       WILLIAM J    MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DEES          CLARA E       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BRUNDIDGE   LOUISE       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DEMORE        PARRIS R      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BRYANT      BOBBY L      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DEYOUNG       EDDIE E       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BRYANT      ETHEL W      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DILMORE       BOBBIE J      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BUCKLEY     RUBY J       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DIXSON        JH            MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BUFORD      OLIVE W      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DONALD        JB            MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BUNN        BOBBY L      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DOWDEY        JESSIE O      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BURNETTE    ROBERT H     MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DRAIN         PEARLIE       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BURNS       BROWARD L    MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DUCKWORTH     RONNIE O      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BUSBIN      FAY W        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DUFRESNE      KATHY P       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BUTLER      BUCK         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DUKES         LUCILLE H     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
BYRD        OBADIAH      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DUKES         RUBY G        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
CALLAHAN    DOUGLAS F    MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DUNCAN        BILLY J       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
CALLOWAY    LEE E        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DUNCAN        SAM           MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
CAMPBELL    IRENE R      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DUNN          SARA          MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP

                                                                                                                                                   Appendix A - 325
                                    Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                              Document Page 344 of 624
Claimant    Claimant      State                                                               Claimant        Claimant      State
Last Name   First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name       First Name    Filed   Docket Number   Primary Plaintiff Counsel
DUNSON      MARY S        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HAMILTON        ANNIE R       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
DYE         HENRY E       MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HAMM            JOE C         MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
DYKES       MARIAN C      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HAMPTON         EDNA F        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
EAST        GEORGIA B     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HARALSON        RUBY F        MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
EDISON      NORMAN E      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HARDEN          JIMMY C       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
EDWARDS     HUBERT A      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HARDY           EBBIE L       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
ELLERBEE    DOTIE         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HARLING         LAWRENCE      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
ELLISON     JASPER L      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HARRIS          BETTY L       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
ELLZEY      ROBERT L      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HARRIS          OSCAR         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
ELROD       CAROLYN       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HARRIS          PATRICIA      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
ENGLAND     MAGGIE M      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HARRIS          WILLIE J      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
FAIRCHILD   GRACE         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HART            GENEVA        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
FAIRCHILD   LEONARD       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HARTLEY         MARVIN E      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
FARLEY      ADDRENE       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HARVEY          LOIS L        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
FELIX       WILLIE J      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HAYES           WILLIAM D     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
FINNEY      LOUISE        MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HAYNES          OPAL M        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
FLAKES      CHARLIE F     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HEATH           JOSEPH        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
FLEMING     DORIS N       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HELMS           EDGAR L       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
FLEMING     NATALIE       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HELMS           SARA A        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
FLETCHER    JAMES D       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HENDERSON       PATRICIA A    MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
FLOYD       JAMES         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HENDERSON       VIVIAN A      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
FOGARTY     JOHNNY M      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HICKS           DAVID D       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
FOGARTY     WILLIE        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HICKS           LENA D        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
FORD        BERNARD       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HILL            DORIS         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
FORD        NELL A        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HILL            FLORA         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
FOSTER      BARBARA A     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HIXON           ARTHUR G      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
FOSTER      BERTHA B      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HOBBS           DORIS M       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
FRAZIER     CHARLIE       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HOLDEN          MARTHA        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
FREEMAN     EDDIE         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HOLMES          JESSE J       MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
FULLER      RALPH W       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HOLMES          LEWIS         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
FUSSELL     WALLACE L     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HOLT            MAXINE T      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GALLASPY    ROSIE L       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HOPKINS         SHERMAN       MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GAMMAGE     MARY E        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HORNE           EUGENE        MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GARDNER     CHRISTINE     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HOUSTON         MASSEY        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GARNER      BARBARA C     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HOWARD          ANNETTE S     MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GARNER      RONNIE        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HOWARD          GARNETT       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GARRETT     PATRICIA M    MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HOWARD          MAGGIE        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GARRISON    BOBBY L       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HOWE            JEWELL        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GARRISON    TERRY M       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HUBBARD         SHIRLEY       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GASTEN      DAVID L       MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HUDLEY          JOHNNIE B     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GAY         ALFRED B      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HUDSON          EMMA O        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GAY         DORIS S       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HUDSON          THOMAS        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GEIGER      CLARENCE E    MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HUNNICUTT       OREA B        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GEOGHAGEN   JOEL J        MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HUNTER          RALPH R       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GIBSON      LUCILLE       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HUNTER          WILLIE        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GILBERT     CHARLES       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HUTCHINSON      ELOUISE M     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GILL        JIMMIE L      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       INMAN           DAISY M       MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GILLIAM     DARRELL       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       IVINS           HAZEL B       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GILLIAM     GEORGE T      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       JACKS           ANNIE P       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GILLIAM     GLORIA S      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       JACKSON         ALBERT        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GLADNEY     CHARLES E     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       JACKSON         ALICE         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GLENN       OZELL         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       JACOBS          RAYFIELD      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GOINS       VIRGINIA P    MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       JAMES           DORIS C       MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GOLSTON     MINNIE R      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       JAMES           MAGDALENE M   MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GOOD        MARY E        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       JEFFERSON       NATHANIEL     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GOODE       ORTHEL L      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       JELKS           ALBERT        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GORDON      DOROTHY C     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       JENKINS         ELMER O       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GORDON      DOROTHY L     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       JOHNSON         ESSIE         MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GORDON      STEPHEN       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       JOHNSON         PERRY C       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GORDY       CLARENCE      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       JONES           BARBARA       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GORDY       GWENDOLYN B   MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       JONES           JANNIE R      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GORE        SAM H         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       JONES           RACHEL S      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GRADY       DOROTHY E     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       JORDAN          MARY          MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GRANT       HORACE        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       JORDAN          ROY D         MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GRANT       PATRICIA D    MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       KEENAN          BENNIE M      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GRAVES      GLADYS        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       KEYES           MARY A        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GRAY        MARY L        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       KEYES           RETHA M       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GREENWOOD   BARBARA J     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       KILLINGSWORTH   WILLIE        MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GRIFFIN     CAROL E       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       KNOX            CALLIE M      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GRIFFIN     DOYLE R       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       KNOX            JAMES         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GROOMES     GEORGE E      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       LAMBERT         BENJAMIN D    MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GRUBBS      ONITA         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       LANE            CATHALEEN     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GUNN        PAMELA M      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       LANE            ROY L         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
GURLEY      SARAH J       MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       LANIER          LULA M        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
HAIRE       LILLIAN       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       LAWSON          GEORGE W      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
HALL        WILLIAM       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       LAYTON          EVELYN M      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP

                                                                                                                                                      Appendix A - 326
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                               Document Page 345 of 624
Claimant     Claimant      State                                                               Claimant      Claimant     State
Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel
LEE          MARY G        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       NICKERSON     JOHNNY       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
LEE          MILDRED       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       NORTON        LEONARD W    MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
LEWIS        TOM           MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       ODOM          TOMMY L      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
LINDER       YVONNE        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       OSBON         RALPH        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
LINDSAY      CLIFFORD      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       OWENS         WILLIE J     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
LINTON       PEARLIE M     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PADGETT       MERION       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
LIPHAM       MOLLY J       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PARKER        MARY         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
LITTLE       AUDREY E      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PARKS         HUBERT E     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
LITTLE       ROBERT H      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PARKS         WD           MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
LITTLEJOHN   PATSY A       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PARNELL       RAFORD       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
LOCKRIDGE    NATHAN H      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PATE          EVELYN D     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
LOOSER       FRANK H       MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PATTERSON     ALICE H      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
LUCKERSON    WILLIE M      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PATTON        HERMAN R     MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
LUMMUS       HAZEL         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PAUL          JL           MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
LUMPKIN      JOHNNIE B     MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PEPPENHORST   SUSIE M      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
LYONS        FRANKLIN      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PERRY         JOHN W       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MABRY        MITTIE E      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PETERS        VELMA        MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MADDOX       CATHERINE E   MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PETTY         LUCY P       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MADISON      JAMES C       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PHILLIPS      JAMES H      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MAHOGANY     FLOYD         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PHILLIPS      LINDA R      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MAHONE       DOROTHY       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PHILLIPS      WILLIE J     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MALONE       DELOISE S     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PICKETT       LLOYD        MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MANESS       RONALD S      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PINKHAM       CHARLES W    MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MANN         FRANKIE       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PIPER         ELIZABETH    MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MARSHALL     CATHERINE     MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PIPER         ROBERT P     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MASSEY       BEATRICE H    MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PIPPIN        FOY L        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MASSEY       THOMAS        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PITTS         WILLIE       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MAYER        LOUISE J      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       POCKETT       EDWARD       MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MCALPIN      DARNELL M     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       POOLE         BOBBY W      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MCCANTS      JOSEPHINE     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       POWERS        ALICE V      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MCCORD       HARBERT H     MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PRATHER       PAUL         MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MCCORMICK    BLANCHE M     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PRITCHARD     BARNEY F     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MCCOY        EARNEST       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PROCTOR       CLIFFORD F   MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MCCOY        ROBERT        MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PROFIT        SEABRON      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MCCRARY      JUDITH        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PUCKETT       ROBERT C     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MCCUTCHEON   ANNIE R       MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       PULLIAM       WILLIE E     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MCDANIEL     BOB           MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       RAILEY        RICHARD H    MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MCDANIEL     CHARLES K     MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       RAILEY        ROBERT L     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MCDANIEL     MAMIE L       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       RAMSEY        HOWARD D     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MCDANIEL     MORRIS A      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       RANDALL       SAMMIE L     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MCDONALD     GLADYS V      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       RASH          NETTIE P     MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MCDONALD     JUANITA B     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       REDD          NATHANIEL    MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MCGHEE       JEAN          MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       REDDING       HARVEY L     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MCKEE        ANNIS B       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       REED          ALBERT       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MCRAE        GEORGIA       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       REEVES        MARGARET E   MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MCVAY        MARY E        MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       RICHARDSON    LEMACK       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MCWILLIAMS   TINY E        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       RICKETT       CHARLES      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MEADOWS      ALICE         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       RIGBY         JOHN F       MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MEEKS        ANNIE M       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       RIGDON        JAMES C      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MERRITT      HARRIS        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       ROARK         JOSEPH K     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MEWBOURN     LARRY P       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       ROBBINS       ROBERT       MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MILES        AC            MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       ROBERTSON     HENRY        MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MILES        CHARLIE M     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       ROBERTSON     MELFORD      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MILLER       ROSE A        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       ROBINSON      LOUISE       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MILLS        HENRY         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       ROBINSON      LUCILLE      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MILLS        WILLIE L      MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       ROBINSON      RAYMOND L    MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MILSAP       JAMES W       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       ROGERS        ANDREW L     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MINTON       DAVID         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       ROGERS        MARGARET A   MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MITCHELL     CLIFFORD      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       ROSS          ELNORA       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MIXON        GEORGIA M     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       RUDOLPH       QUEEN E      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MIXON        JOHNNIE W     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       RUSHING       BARNELL      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MOFFETT      ROBERT L      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       RUSSELL       JOANNE       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MONIGAN      ELSTON        MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       RUSSELL       WILLIAM B    MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MOORE        ANDREW        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       RUTHERFORD    MARTHA J     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MOORE        ISAAC         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       RUTLAND       CAROLYN      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MOORE        OLIVIA D      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       RUTLEDGE      MARY A       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MOORE        THOMAS        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       RYAN          EDDIE        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MOORE        WILMA B       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       RYANS         ALBERT L     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MORRELL      CLIFTON       MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       SALTER        WILLIAM P    MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MORTON       DONALD        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       SANDERS       GEORGE L     MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MOSLEY       CHARLES M     MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       SANDERS       JAMES O      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MOSS         FULTON W      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       SANDERS       LARRY        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MOSS         WILLIAM C     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       SANDERS       RALPH        MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MOYE         LINDSEY       MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       SATTERFIELD   HOWARD L     MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
MYERS        LENA L        MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       SATTERFIELD   MELBA L      MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP
NICHOLS      DIANNE        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       SCHELL        ROBERT D     MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP

                                                                                                                                                    Appendix A - 327
                                          Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                    Document Page 346 of 624
Claimant      Claimant          State                                                               Claimant      Claimant      State
Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number    Primary Plaintiff Counsel
SCHRIMP       JOHN              MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WALKER        DELMA         MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SCHRIMSHER    BONNIE L          MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WALKER        JAMES R       MS      10-0078          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SCOTT         BARBARA G         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WALKER        JAMES T       MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SCOTT         TOMMY             MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WALKER        MARVIN        MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SEALS         LOREAN            MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WALKER        SANDRA        MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SEIGLER       MARY F            MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WALLER        DOROTHY S     MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SELLERS       FRANK             MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WARD          CHARLES E     MS      10-0078          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SELLERS       PEGGIE            MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WARD          JOHN L        MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SHILO         LORETHA           MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WARREN        MARY R        MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SHINARD       CLEO              MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WATKINS       GRACE H       MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SHINHOLSTER   JOHN K            MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WATKINS       HAZEL         MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SHIRLEY       GEORGE W          MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WATTS         BESSIE M      MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SHIVER        JIMMY             MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WEAVER        FLOYD T       MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SHOEMAKER     AMY C             MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WELLS         JAMES E       MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SHORT         SHIRVA D          MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WEST          LAURA B       MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SHURLEY       JAMES E           MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WHIGHAM       JANICE        MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SIMM          BESSIE M          MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WHITE         MARVIN        MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SIMS          QUITMAN JR V AR   MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WHITTEN       JIMMY A       MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SIROIS        GUY N             MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WICKER        RUTHIE C      MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SKELTON       PATSY E           MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WIDNER        LONNIE        MS      10-0078          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SKINNER       MARY A            MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WIGGINS       EMMETT        MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SLAPPY        STEPHEN           MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WILDER        ALICE P       MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SLYTER        EVELYN E          MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WILLIAMS      CATHERINE H   MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SMILEY        GLOVENE           MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WILLIAMS      EVELYN Z      MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SMITH         ANDREW J          MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WILLIAMS      FRANCIS       MS      10-0078          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SMITH         FRANCES P         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WILLIAMS      GLADYS W      MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SMITH         SADIE P           MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WILLIAMS      HELEN C       MS      10-0078          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SMITH         TOMMIE C          MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WILLIAMS      JOE L         MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SMITH         VIRGINIA R        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WILLIAMS      LOUISE B      MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SMITH         WILLIAM L         MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WILLIAMS      QUENCY R      MS      10-0078          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SNEED         SOLOMON           MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WILLIAMS      SANFORD L     MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SNIDER        SHIRLEY D         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WILLIS        JOHNNY B      MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SOUTHALL      JESSIE L          MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WILLIS        LORENE M      MS      10-0078          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SPEARS        HORACE            MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WILSON        HENRY F       MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SPELL         JACK              MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WILSON        JOHNNY        MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SPELL         JOHN              MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WILSON        JOSEPH        MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SPENCER       LEONARD           MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WILSON        JOYCE L       MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SPOONER       DOROTHY           MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WILSON        OTIS W        MS      10-0078          PITTMAN, GERMANY, ROBERTS & WELSH LLP
STANLEY       ROY               MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WILSON        REOLA T       MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
STEPHENS      CYNTHIA           MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WILSON        WILMA J       MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
STEWART       ANNETTE           MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WOODFAULK     FREDDIE L     MS      10-0078          PITTMAN, GERMANY, ROBERTS & WELSH LLP
STEWART       GRADY G           MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WRIGHT        CHESTER L     MS      10-0078          PITTMAN, GERMANY, ROBERTS & WELSH LLP
STRICKLAND    DAVID H           MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WRIGHT        ELLIE         MS      10-0078          PITTMAN, GERMANY, ROBERTS & WELSH LLP
STRICKLAND    DOROTHY J         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       WRIGHT        SARAH         MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
STRINGER      GEORGE B          MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       YOUNG         DOROTHY W     MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
STRINGER      GEORGE W          MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       YOUNGBLOOD    JAMES I       MS      10-0078          PITTMAN, GERMANY, ROBERTS & WELSH LLP
STROMAS       TIMOTHY           MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       YOUNGBLOOD    PHYLLIS       MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SULLIVAN      HELEN A           MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       YOUNGBLOOD    ROY M         MS      2002-77          PITTMAN, GERMANY, ROBERTS & WELSH LLP
SUMEREL       JAMES B           MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       MERRITT       JOHNNY        LA      23479            PLYMALE LAW FIRM
TAYLOR        WARREN L          MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       BURROUGHS     ROGER         MA      044043           POLLACK & FLANDERS, LLP
TAYLOR        WILLIAM C         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CASSIDY       JAMES J       MA      MICV200603776S   POLLACK & FLANDERS, LLP
TERRELL       BULLY             MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       CICCHESE      WILLIAM       MA      ADMIN            POLLACK & FLANDERS, LLP
THOMAS        CLYDE W           MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       COUTU         ARTHUR        MA      044052           POLLACK & FLANDERS, LLP
THOMAS        EDDIE             MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DIBENEDITTO   JOHN          MA      044081           POLLACK & FLANDERS, LLP
THOMAS        JERRY W           MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DIMARCO       VALENTINO V   MA      ADMIN            POLLACK & FLANDERS, LLP
THOMAS        KATHLEEN V        MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       DUCKWORTH     CLIFTON       MA      MICV200403953S   POLLACK & FLANDERS, LLP
THOMAS        LONNIE E          MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       FAIRHURST     STANLEY       MA      044078           POLLACK & FLANDERS, LLP
THOMAS        SAMUEL            MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       FANTASIA      CANDELORO     MA      044063           POLLACK & FLANDERS, LLP
THOMPSON      EUNICE O          MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       FASCI         JOHN          MA      044045           POLLACK & FLANDERS, LLP
THORNTON      MITTIE V          MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       FERRANTE      PAUL          MA      044044           POLLACK & FLANDERS, LLP
TIPPER        JOHN B            MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       FILAROWSKI    ZR            MA      044759           POLLACK & FLANDERS, LLP
TOLBERT       EDNA R            MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       FLYNN         RICHARD       MA      044756           POLLACK & FLANDERS, LLP
TOMBERLIN     MARIAN L          MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       FOLEY         PAUL          MA      MICV200403706S   POLLACK & FLANDERS, LLP
TRICE         CHRISTINE         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       FREDERICO     FRANCIS       MA      044079           POLLACK & FLANDERS, LLP
TRICE         WILLIAM           MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       FRIGON        DELANO        MA      MICV200403744S   POLLACK & FLANDERS, LLP
TUCKER        MARY D            MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       FRYAR         WILLIAM       MA      044026           POLLACK & FLANDERS, LLP
TUGGLE        ADA M             MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       GAGNE         FRANCIS       MA      044031           POLLACK & FLANDERS, LLP
TURNAGE       FLORA M           MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       GAGNON        ARTHUR        MA      044736           POLLACK & FLANDERS, LLP
TURNER        EDWARD            MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       GALOTTI       NICHOLAS      MA      044748           POLLACK & FLANDERS, LLP
TURNER        HOWARD D          MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       GERMAIN       JOHN          MA      044378           POLLACK & FLANDERS, LLP
TYUS          AC                MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       GINGRES       PAUL          MA      044037           POLLACK & FLANDERS, LLP
USSERY        LOLA C            MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       GRANDMONT     JOHN J        MA      ADMIN            POLLACK & FLANDERS, LLP
VAUGHN        MARY A            MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HACKETT       EVERETT       MA      044745           POLLACK & FLANDERS, LLP
VAUGHN        VIOLA D           MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HARTWELL      WARREN        MA      MICV200403966S   POLLACK & FLANDERS, LLP
VICKS         BRENDA F          MS      10-0078         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HASTINGS      RICHARD       MA      MICV200403965S   POLLACK & FLANDERS, LLP
WALKER        CHRISTINE         MS      2002-77         PITTMAN, GERMANY, ROBERTS & WELSH LLP       HAYNES        EMORY         MA      044743           POLLACK & FLANDERS, LLP

                                                                                                                                                           Appendix A - 328
                                     Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                Document Page 347 of 624
Claimant      Claimant     State                                                                Claimant     Claimant     State
Last Name     First Name   Filed   Docket Number    Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number            Primary Plaintiff Counsel
HELLE         DANIEL       MA      MICV200403745S   POLLACK & FLANDERS, LLP                     CLOUATRE     PHILIP H     LA      201701530                POURCIAU LAW FIRM
HIRTLE        ROBERT       MA      044033           POLLACK & FLANDERS, LLP                     EVERAGE      LAWRENCE     LA      201304077                POURCIAU LAW FIRM
HOUGHTON      ELBERT       MA      MICV200403738S   POLLACK & FLANDERS, LLP                     GASPARD      LOUIS        LA      C662389                  POURCIAU LAW FIRM
IACOVELLI     MARIO        MA      044061           POLLACK & FLANDERS, LLP                     JOHANSEN     RODGER K     LA      C638205                  POURCIAU LAW FIRM
IANETTI       ERNST        MA      MICV200403709S   POLLACK & FLANDERS, LLP                     ACKERMAN     LOREN E      OH      CV2001040722             PRICE WAICUKAUSKI & RILEY, LLC
JACQUES       LEO          MA      MICV200403969S   POLLACK & FLANDERS, LLP                     ADAMS        HOBERT L     OH      CV2001040722             PRICE WAICUKAUSKI & RILEY, LLC
JENSEN        PAUL         MA      044757           POLLACK & FLANDERS, LLP                     ADAMS        JOSEPH E     OH      CV2001040722             PRICE WAICUKAUSKI & RILEY, LLC
JOSEFEK       ELENA        MA      ADMIN            POLLACK & FLANDERS, LLP                     ADAMS        WILLIAM B    OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
LABADIE       DAVID        MA      044055           POLLACK & FLANDERS, LLP                     ADKINS       DONALD R     OH      CV2001040722             PRICE WAICUKAUSKI & RILEY, LLC
LITALIEN      ROGER        MA      044371           POLLACK & FLANDERS, LLP                     ALCORN       DENNIS       OH      CV2001040722             PRICE WAICUKAUSKI & RILEY, LLC
LONGWELL      MALCOLM      MA      044382           POLLACK & FLANDERS, LLP                     ALFREY       JOHN S       OH      CV2001040722             PRICE WAICUKAUSKI & RILEY, LLC
LYNN          ALFRED       MA      044020           POLLACK & FLANDERS, LLP                     ARNWINE      COY W        OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
MALONE        DONALD       MA      044744           POLLACK & FLANDERS, LLP                     ARTHUR       ELMO E       OH      CV2001040722             PRICE WAICUKAUSKI & RILEY, LLC
MARENGO       RALPH        MA      044392           POLLACK & FLANDERS, LLP                     ASH          CLYDE R      OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
MARKOWICZ     JOSEPH       MA      044086           POLLACK & FLANDERS, LLP                     BAILEY       JOSEPH D     OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
MARKOWSKI     DICK         MA      044395           POLLACK & FLANDERS, LLP                     BAKER        CLARENCE E   OH      CV2001040722             PRICE WAICUKAUSKI & RILEY, LLC
MCGUIGGAN     PAUL         MA      MICV200403714S   POLLACK & FLANDERS, LLP                     BANKS        PAUL E       OH      CV2001040721             PRICE WAICUKAUSKI & RILEY, LLC
MEDEIROS      AMADEU       MA      044738           POLLACK & FLANDERS, LLP                     BEASLEY      VERNON       OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
MERCIER       PHILIP       MA      044021           POLLACK & FLANDERS, LLP                     BECRAFT      DAVID L      OH      CV96 01 0238             PRICE WAICUKAUSKI & RILEY, LLC
MORGAN        DAVID        MA      044731           POLLACK & FLANDERS, LLP                     BEGLEY       DAVID A      OH      CV96 03 0525             PRICE WAICUKAUSKI & RILEY, LLC
MORSE         EDWIN        MA      MICV200403728S   POLLACK & FLANDERS, LLP                     BELFORD      JESSE E      OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
NOYES         FRANK        MA      044034           POLLACK & FLANDERS, LLP                     BELL         CHARLES      OH      CV2001040721             PRICE WAICUKAUSKI & RILEY, LLC
OLIVA         VINCENT      MA      044387           POLLACK & FLANDERS, LLP                     BELL         JACOB E      OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
PANIAS        CHARLES      MA      044084           POLLACK & FLANDERS, LLP                     BICKETT      LOUIS R      OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
PEDRETTI      CHARLES      MA      044023           POLLACK & FLANDERS, LLP                     BISHOP       TERRANCE A   OH      99-394595-CV             PRICE WAICUKAUSKI & RILEY, LLC
PELISSIER     PAUL         MA      MICV200403961S   POLLACK & FLANDERS, LLP                     BLEVINS      FRED P       OH      99-393824-CV             PRICE WAICUKAUSKI & RILEY, LLC
PEREZ         MIGUEL       MA      030860           POLLACK & FLANDERS, LLP                     BOBO         WARREN L     OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
PERPETUA      AMERICO      MA      044053           POLLACK & FLANDERS, LLP                     BOGGESS      NORMAN       OH      A0204388                 PRICE WAICUKAUSKI & RILEY, LLC
PERRY         ROSS         MA      044054           POLLACK & FLANDERS, LLP                     BORS         JAMES M      OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
PIGULSKI      HENRY        MA      044384           POLLACK & FLANDERS, LLP                     BORS         JAMES M      OH      CV2001040721             PRICE WAICUKAUSKI & RILEY, LLC
RAYMOND       EDWARD       MA      044727           POLLACK & FLANDERS, LLP                     BOWLIN       CLYDE W      OH      CV2001040721             PRICE WAICUKAUSKI & RILEY, LLC
REBIDUE       DENNIS       MA      044377           POLLACK & FLANDERS, LLP                     BROWN        URFEE W      OH      CV01-04-0723             PRICE WAICUKAUSKI & RILEY, LLC
ROY           PAUL         MA      044051           POLLACK & FLANDERS, LLP                     BROWNING     RK           OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
ROY           RUSSELL      MA      MICV200403963S   POLLACK & FLANDERS, LLP                     BYRD         ALBERT       OH      CV01-04-0723             PRICE WAICUKAUSKI & RILEY, LLC
SAARINEN      RALPH        MA      MICV200403971S   POLLACK & FLANDERS, LLP                     BYRD         EUGENE       OH      CV01-04-0723             PRICE WAICUKAUSKI & RILEY, LLC
SAMPSON       ROBERT       MA      044056           POLLACK & FLANDERS, LLP                     CALLAHAN     DENNIS E     OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
SARAVO        JOSEPH       MA      044072           POLLACK & FLANDERS, LLP                     CLARK        CLAYTON D    OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
SCHOFIELD     ROBERT       MA      044040           POLLACK & FLANDERS, LLP                     COCHENOUR    DONALD       OH      '01CI302                 PRICE WAICUKAUSKI & RILEY, LLC
SCHROEDER     CHARLES      MA      MICV200403972S   POLLACK & FLANDERS, LLP                     COLDIRON     DARRELL      OH      CV2001071478             PRICE WAICUKAUSKI & RILEY, LLC
SEIFART       JAMES        MA      044746           POLLACK & FLANDERS, LLP                     COMBS        AC           OH      CV2001040724             PRICE WAICUKAUSKI & RILEY, LLC
SIEMASKO      JOSEPH       MA      044393           POLLACK & FLANDERS, LLP                     CONLEY       CLYDE        OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
SKOP          VICTOR       MA      MICV200403968S   POLLACK & FLANDERS, LLP                     CONLEY       RANDALL P    OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
SOUCY         GERALD       MA      MICV200403740S   POLLACK & FLANDERS, LLP                     CREMEANS     EARL         OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
ST PIERRE     WILFRED      MA      044370           POLLACK & FLANDERS, LLP                     CROOK        JOSEPH       IN      45D019902CT              PRICE WAICUKAUSKI & RILEY, LLC
STEVENS       RALPH        MA      044735           POLLACK & FLANDERS, LLP                     CUNNINGHAM   JIMMIE A     OH      01CI182                  PRICE WAICUKAUSKI & RILEY, LLC
STRENK        THOMAS       MA      MICV200403715S   POLLACK & FLANDERS, LLP                     CURNUTTE     RONALD E     OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
SULLIVAN      JOHN         MA      044379           POLLACK & FLANDERS, LLP                     DAVIS        JAMES M      OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
TANNER        MICHAEL A    MA      ADMIN            POLLACK & FLANDERS, LLP                     DAY          BRYON V      OH      01CI182                  PRICE WAICUKAUSKI & RILEY, LLC
THEMES        CHARLES      MA      044071           POLLACK & FLANDERS, LLP                     DETILLION    ROBERT L     OH      01CI182                  PRICE WAICUKAUSKI & RILEY, LLC
TOOHIL        JAMES        MA      044733           POLLACK & FLANDERS, LLP                     DOBBINS      CARL R       OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
UMBRIANNA     CARL         MA      044755           POLLACK & FLANDERS, LLP                     DONINI       LOUIS M      OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
VILES         JACK         MA      044060           POLLACK & FLANDERS, LLP                     DUFF         THELMA       OH      CV98 10 1805             PRICE WAICUKAUSKI & RILEY, LLC
VILLANOVA     MICHAEL      MA      044039           POLLACK & FLANDERS, LLP                     DUNCAN       JOHN H       OH      CV2001040725             PRICE WAICUKAUSKI & RILEY, LLC
WADSWORTH     EDWARD       MA      MICV200403726S   POLLACK & FLANDERS, LLP                     DUNLAP       WILLIS R     OH      01CI301                  PRICE WAICUKAUSKI & RILEY, LLC
WALSH         BERNARD      MA      MICV200403705S   POLLACK & FLANDERS, LLP                     EASTER       DAVID E      OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
WEBB          JAMES        MA      ADMIN            POLLACK & FLANDERS, LLP                     EASTER       TERRY L      OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
WEBB          JOHNNY T     MA      ADMIN            POLLACK & FLANDERS, LLP                     FARKAS       DAVID T      OH      CV2001040725             PRICE WAICUKAUSKI & RILEY, LLC
WHIPPLE       RONALD       MA      044741           POLLACK & FLANDERS, LLP                     FERNEAU      ROBERT R     OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
WHITE         ROLAND       MA      044059           POLLACK & FLANDERS, LLP                     FIELDS       CHARLES T    OH      CV 2001 05 1003          PRICE WAICUKAUSKI & RILEY, LLC
WIERZBOWSKI   EDWARD       MA      044391           POLLACK & FLANDERS, LLP                     FISHER       CLARENCE E   OH      01CI182                  PRICE WAICUKAUSKI & RILEY, LLC
ZMYSLOWSKI    CHESTER      MA      043973           POLLACK & FLANDERS, LLP                     FYFFE        ROBERT       OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
BAILEY        OLA M        MS      20060093         PORTER & MALOUF                             GATES        RAYMOND C    OH      CV2001040727             PRICE WAICUKAUSKI & RILEY, LLC
BORDELON      ELLIOTT P    LA      2000-1354-A      PORTER & MALOUF                             GATRELL      ROBERT R     OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
BYRD          VIRGINIA R   LA      36,011C          PORTER & MALOUF                             GOODEN       JOHN H       IN      49D02-9601-MI-0001-788   PRICE WAICUKAUSKI & RILEY, LLC
COPPONEX      EDWARD       LA      135144           PORTER & MALOUF                             GRAVES       RICHARD A    OH      01CI182                  PRICE WAICUKAUSKI & RILEY, LLC
CRAVEN        CARL C       MS      201256CV6        PORTER & MALOUF                             GRAY         RALPH E      OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
HINSON        EDGAR        MS      06KV0042S        PORTER & MALOUF                             HARPRING     EDWARD F     OH      CV96 01 0189             PRICE WAICUKAUSKI & RILEY, LLC
HOLLAND       DONALD       MS      06KV0213J        PORTER & MALOUF                             HARRIS       BRADLEY K    OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
JORDAN        ROOSEVELT    MS      ADMIN            PORTER & MALOUF                             HART         TIMOTHY A    OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
LEWIS         JERROLD W    MS      CI2006032AS      PORTER & MALOUF                             HARTMAN      EVERETT E    OH      01CI182                  PRICE WAICUKAUSKI & RILEY, LLC
MENARD        ANTOINE J    LA      48-478           PORTER & MALOUF                             HAWKINS      ROBERT P     OH      CV01-04-0726             PRICE WAICUKAUSKI & RILEY, LLC
PONTIFF       YVONNE       LA      135144           PORTER & MALOUF                             HOLMAN       JON D        OH      99-393724-CV             PRICE WAICUKAUSKI & RILEY, LLC
SMITH         ECKFORD      MS      20060037CV       PORTER & MALOUF                             HORSLEY      GARY G       OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
WILLIAMS      EARL         MS      ADMIN            PORTER & MALOUF                             HUGHES       ERVIN        OH      02 CL 331                PRICE WAICUKAUSKI & RILEY, LLC
YOUNG         EUGENE F     MS      12CV021W         PORTER & MALOUF                             IRVINE       CHARLES C    OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC
BREAUX        ALAN A       LA      200004644        POURCIAU LAW FIRM                           JAMES        DAVID E      OH      215-CIV-01               PRICE WAICUKAUSKI & RILEY, LLC

                                                                                                                                                             Appendix A - 329
                                       Case 17-03105              Doc 164               Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                        Document Page 348 of 624
Claimant     Claimant        State                                                                      Claimant      Claimant     State
Last Name    First Name      Filed   Docket Number     Primary Plaintiff Counsel                        Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel
JOHNSON      JESSE A         OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   MCCLAIN       TERRY L      WV      16C346          PRIM LAW FIRM, PLLC
KARR         DOYLE L         OH      CV 2001 05 1002   PRICE WAICUKAUSKI & RILEY, LLC                   MCLAUGHLIN    BILLY M      WV      16C691          PRIM LAW FIRM, PLLC
KIGHT        HOMER F         OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   MEANS         KENNETH E    WV      17C64           PRIM LAW FIRM, PLLC
KLEINMAN     FORD E          OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   MEGHA         ROHIT        WV      17C76           PRIM LAW FIRM, PLLC
LEE          RUSSELL T       OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   NICHOLSON     ALBERT       WV      16C690          PRIM LAW FIRM, PLLC
LEEDOM       HAROLD          OH      01CI182           PRICE WAICUKAUSKI & RILEY, LLC                   PETRAKOS      IRENE        WV      16C1637         PRIM LAW FIRM, PLLC
LENTZ        ROBERT E        OH      CV96 01 0207      PRICE WAICUKAUSKI & RILEY, LLC                   PETRAKOS      PETER G      WV      17C330          PRIM LAW FIRM, PLLC
LEWIS        BILL D          OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ROE           CARL L       WV      16C1416         PRIM LAW FIRM, PLLC
LYONS        CLARENCE O      OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ROOT          WILLIAM E    WV      11C1198         PRIM LAW FIRM, PLLC
MALONE       BERNARD A       OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ROSS          LARRY        WV      17C623          PRIM LAW FIRM, PLLC
MALONE       DAVID H         OH      01CI182           PRICE WAICUKAUSKI & RILEY, LLC                   SALMONS       ROBERT       WV      14C998          PRIM LAW FIRM, PLLC
MARTIN       JOHN A          IN      IP91-461C         PRICE WAICUKAUSKI & RILEY, LLC                   SANMIGUEL     SAMUEL       WV      09C359          PRIM LAW FIRM, PLLC
MCGOON       DONALD R        OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   SHANKO        JEROME       WV      17C381          PRIM LAW FIRM, PLLC
MELTON       ROBERT K        OH      CV96 01 0190      PRICE WAICUKAUSKI & RILEY, LLC                   SPAULDING     CHARLES      WV      16C465          PRIM LAW FIRM, PLLC
MILSTEAD     DONALD R        OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   TOTTERDALE    THOMAS       WV      16C220          PRIM LAW FIRM, PLLC
MONTGOMERY   MENIFEE         OH      01CI182           PRICE WAICUKAUSKI & RILEY, LLC                   TURLEY        KENNETH      WV      13C2253         PRIM LAW FIRM, PLLC
MONTGOMERY   RICHARD W       OH      CV2001040731      PRICE WAICUKAUSKI & RILEY, LLC                   VARNEY        WILLIAM      WV      15C466          PRIM LAW FIRM, PLLC
MOORE        BENNY R         OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   VEALEY        ROY E        WV      14C464          PRIM LAW FIRM, PLLC
MOORE        RONALD K        OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   WHITE         JAMES B      WV      17C831          PRIM LAW FIRM, PLLC
MULLINS      EDWARD D        OH      CV2001040731      PRICE WAICUKAUSKI & RILEY, LLC                   AARON         LENZO        MS      95-0069         PRITCHARD LAW FIRM, PLLC
MURPHY       KELLY J         OH      CV2001040731      PRICE WAICUKAUSKI & RILEY, LLC                   ABEMATHA      WALTER       MS      95-0069         PRITCHARD LAW FIRM, PLLC
MURRAY       JAMES L         OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ABERCROMBIE   FRANK        MS      95-0069         PRITCHARD LAW FIRM, PLLC
MYNHIER      WARREN H        OH      99-393724-CV      PRICE WAICUKAUSKI & RILEY, LLC                   ABNEY         CEMORE M     MS      95-0069         PRITCHARD LAW FIRM, PLLC
NELSON       ROBERT L        IN      490296010001800   PRICE WAICUKAUSKI & RILEY, LLC                   ABRAMS        JENKINS      MS      95-0069         PRITCHARD LAW FIRM, PLLC
NICHOLS      WILLIAM C       OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ADAMS         ALJAY        MS      95-0069         PRITCHARD LAW FIRM, PLLC
PARKER       MICHAEL L       OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ADAMS         BRENDA       MS      95-0069         PRITCHARD LAW FIRM, PLLC
PARKER       WILLIAM         OH      CV2004020606      PRICE WAICUKAUSKI & RILEY, LLC                   ADAMS         FREDDIE L    MS      95-0069         PRITCHARD LAW FIRM, PLLC
PHILLIPS     PAUL D          OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ADAMS         IVRA         MS      95-0069         PRITCHARD LAW FIRM, PLLC
POOLOS       WILLIAM N       OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ADAMS         JAMES        MS      95-0069         PRITCHARD LAW FIRM, PLLC
RATLIFF      JOHN A          OH      CV2001071478      PRICE WAICUKAUSKI & RILEY, LLC                   ADAMS         JAMES M      MS      95-0069         PRITCHARD LAW FIRM, PLLC
RECOBS       FRED M          OH      01CI267           PRICE WAICUKAUSKI & RILEY, LLC                   ADAMS         LEO          MS      95-0069         PRITCHARD LAW FIRM, PLLC
REED         KENNETH A       OH      99-394360-CV      PRICE WAICUKAUSKI & RILEY, LLC                   ADAMS         ROBERT W     MS      92-7655         PRITCHARD LAW FIRM, PLLC
RENNER       ROBERT C        OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ADERHOLT      BILLY J      MS      95-0069         PRITCHARD LAW FIRM, PLLC
RHOADS       MARVIN          OH      CV2001061280      PRICE WAICUKAUSKI & RILEY, LLC                   AFFOLTER      FRANCIS G    MS      95-0069         PRITCHARD LAW FIRM, PLLC
RHODEN       DARWIN B        OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   AKINS         CHARLES      MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROCKOVICH    JAMES STEPHEN   OH      CV96 01 0202      PRICE WAICUKAUSKI & RILEY, LLC                   ALAVANJA      VUKMOIR      MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROSS         ROY A           OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ALBANESE      TOM          MS      95-0069         PRITCHARD LAW FIRM, PLLC
SAMPLES      JAMES P         OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ALBERT        JAMES        MS      95-0069         PRITCHARD LAW FIRM, PLLC
SCAGGS       LEONARD         OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ALDRIDGE      GEORGE       MS      95-0069         PRITCHARD LAW FIRM, PLLC
SCHISLER     RALPH E         OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ALEXANDER     HENRY        MS      95-0069         PRITCHARD LAW FIRM, PLLC
SCHNEIDER    JAMES R         OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ALEXANDER     JOSEPH T     MS      95-0069         PRITCHARD LAW FIRM, PLLC
SEAGRAVES    CALVIN R        OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ALEXANDER     STANLEY      MS      95-0069         PRITCHARD LAW FIRM, PLLC
SEXTON       GARRY M         OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ALEXANDER     WILLIAM T    MS      95-0069         PRITCHARD LAW FIRM, PLLC
SEYMOUR      PAUL J          OH      01CI182           PRICE WAICUKAUSKI & RILEY, LLC                   ALFORD        WILLIAM V    MS      95-0069         PRITCHARD LAW FIRM, PLLC
SHEPHERD     CHRIS           OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ALIFF         JAMES        MS      95-0069         PRITCHARD LAW FIRM, PLLC
SHEPHERD     DAVID E         OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ALLEN         CHARLES      MS      95-0069         PRITCHARD LAW FIRM, PLLC
SHEPHERD     JOSEPH K        OH      CV2001040734      PRICE WAICUKAUSKI & RILEY, LLC                   ALLEN         DARRY        MS      95-0069         PRITCHARD LAW FIRM, PLLC
SKAGGS       ROBERT R        OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ALLEN         HENRY A      MS      92-7655         PRITCHARD LAW FIRM, PLLC
SMITH        JOHN D          OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ALLEN         JW           MS      95-0069         PRITCHARD LAW FIRM, PLLC
STANLEY      ROBERT L        OH      01CI182           PRICE WAICUKAUSKI & RILEY, LLC                   ALLEN         ROBERT       MS      95-0069         PRITCHARD LAW FIRM, PLLC
STAUFFER     HARRY           OH      CV20060770        PRICE WAICUKAUSKI & RILEY, LLC                   ALLISON       JAMES        MS      95-0069         PRITCHARD LAW FIRM, PLLC
TAYLOR       TROY            OH      CV2001040735      PRICE WAICUKAUSKI & RILEY, LLC                   AMADO         CELSO        MS      95-0069         PRITCHARD LAW FIRM, PLLC
THOMPSON     SCOTT E         OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   AMANATIDIS    NICK         MS      95-0069         PRITCHARD LAW FIRM, PLLC
TIPTON       STANLEY C       OH      CV2001040735      PRICE WAICUKAUSKI & RILEY, LLC                   AMBROGIO      JAMES        MS      95-0069         PRITCHARD LAW FIRM, PLLC
TOMLINSON    BILL E          OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ANDERSON      GARY L       MS      95-0069         PRITCHARD LAW FIRM, PLLC
TUCKER       CHARLIE L       OH      CV2001040735      PRICE WAICUKAUSKI & RILEY, LLC                   ANDERSON      JACK D       MS      95-0069         PRITCHARD LAW FIRM, PLLC
VALENTINE    ROBERT E        OH      01CI182           PRICE WAICUKAUSKI & RILEY, LLC                   ANDERSON      JAMES C      MS      95-0069         PRITCHARD LAW FIRM, PLLC
WAGGONER     MILTON J        OH      CV2001040736      PRICE WAICUKAUSKI & RILEY, LLC                   ANDRESS       WILLIAM H    MS      95-0069         PRITCHARD LAW FIRM, PLLC
WEBB         WAYNE T         OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ANDREW        FRANKLIN D   MS      95-0069         PRITCHARD LAW FIRM, PLLC
WELLS        DELMER          OH      CV2001040736      PRICE WAICUKAUSKI & RILEY, LLC                   ANDREWS       BENNIE F     MS      95-0069         PRITCHARD LAW FIRM, PLLC
WELLS        EDWARD E        OH      CV2001040736      PRICE WAICUKAUSKI & RILEY, LLC                   ANDREWS       BERNARD C    MS      95-0069         PRITCHARD LAW FIRM, PLLC
WHITE        MICHAEL D       OH      CV2001040736      PRICE WAICUKAUSKI & RILEY, LLC                   ANDRUS        THOMAS M     MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILLIAMS     GLENN E         OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ANGSTADT      ROBERT R     MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILLIAMS     JOHN W          OH      CV2001071478      PRICE WAICUKAUSKI & RILEY, LLC                   ARCHIBLE      RUFUS        MS      95-0069         PRITCHARD LAW FIRM, PLLC
WITHROW      HORACE E        OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ARMSTEAD      BENJAMIN     MS      95-0069         PRITCHARD LAW FIRM, PLLC
WOLFE        ADEL R          OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ARMSTRONG     LEROY        MS      95-0069         PRITCHARD LAW FIRM, PLLC
WOLFORD      ROBERT G        OH      215-CIV-01        PRICE WAICUKAUSKI & RILEY, LLC                   ARMSTRONG     MARVIN J     MS      95-0069         PRITCHARD LAW FIRM, PLLC
BACHNER      DAVID R         WV      16C487            PRIM LAW FIRM, PLLC                              ARMSTRONG     ROEBURY      MS      95-0069         PRITCHARD LAW FIRM, PLLC
CARTER       CHARLES A       WV      14C516            PRIM LAW FIRM, PLLC                              ARNOLD        CLARENCE L   MS      95-0069         PRITCHARD LAW FIRM, PLLC
CLARK        ROBERT G        WV      14C418            PRIM LAW FIRM, PLLC                              ARNOLD        GEORGE T     MS      95-0069         PRITCHARD LAW FIRM, PLLC
HAGER        PAUL W          WV      12C197            PRIM LAW FIRM, PLLC                              ASH           IRA          MS      95-0069         PRITCHARD LAW FIRM, PLLC
JEWELL       DORIS           WV      11C1271           PRIM LAW FIRM, PLLC                              ASH           MONROE       MS      95-0069         PRITCHARD LAW FIRM, PLLC
KIDD         KENNETH R       WV      17C537            PRIM LAW FIRM, PLLC                              ASHWORTH      RONALD       MS      95-0069         PRITCHARD LAW FIRM, PLLC
LANGDON      RAYMOND E       WV      15C2132           PRIM LAW FIRM, PLLC                              ASKEW         VERNON D     MS      95-0069         PRITCHARD LAW FIRM, PLLC
LAWHORN      OREN A          WV      09C1595           PRIM LAW FIRM, PLLC                              ATCHISON      WILLIAM      MS      95-0069         PRITCHARD LAW FIRM, PLLC
MAYHEW       HOMER           WV      15C468            PRIM LAW FIRM, PLLC                              AUSTIN        CHARLIE      MS      95-0069         PRITCHARD LAW FIRM, PLLC

                                                                                                                                                             Appendix A - 330
                                       Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                 Document Page 349 of 624
Claimant        Claimant     State                                                               Claimant     Claimant      State
Last Name       First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel
AUSTIN          HOMER M      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BIRD         WILLIE E      MS      95-0069         PRITCHARD LAW FIRM, PLLC
AUTRY           FARRELL      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BIRES        GEORGE G      MS      95-0069         PRITCHARD LAW FIRM, PLLC
AUTRY           TOY          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BISHOP       CHARLIE A     MS      95-0069         PRITCHARD LAW FIRM, PLLC
BABICH          JOHN S       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BISHOP       JACK P        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BACOTE          SHAFTER      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BISICH       GEORGE        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BAILES          JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BIVENS       WILLIAM A     MS      95-0069         PRITCHARD LAW FIRM, PLLC
BAILEY          BUREN L      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BLACKBURN    ROY J         MS      95-0069         PRITCHARD LAW FIRM, PLLC
BAILEY          CHARLIE      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BLACKMAN     SAMUEL        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BAIRD           GLENN R      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BLACKMON     RONZIE W      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BAIRD           WAYNE A      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BLAIR        JAMES A       MS      95-0069         PRITCHARD LAW FIRM, PLLC
BAKER           DONALD       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BLAKENEY     JOHN F        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BAKER           ELISE W      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BLAMBLE      ELLIS         MS      95-0069         PRITCHARD LAW FIRM, PLLC
BAKER           HARDIE       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BLAND        FRANK         MS      95-0069         PRITCHARD LAW FIRM, PLLC
BAKER           HOWARD H     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BLANKS       GEORGE        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BAKER           JIMMIE       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BLEIGH       FREDERICK E   MS      95-0069         PRITCHARD LAW FIRM, PLLC
BAKKER          TERRY R      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BLUNT        DAVID L       MS      92-7655         PRITCHARD LAW FIRM, PLLC
BALL            HAROLD       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BLURTON      ROBERT N      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BANKS           DOLLINE H    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BLYSTONE     ROBERT H      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BANKS           TOMMIE       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOATRIGHT    LAWRENCE      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BARBER          WILLIE       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOEHM        JACK          MS      95-0069         PRITCHARD LAW FIRM, PLLC
BARGANIER       ALLEN R      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOGAN        BEATRICE T    MS      95-0069         PRITCHARD LAW FIRM, PLLC
BARKER          DAN L        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOGAN        LAVARN        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BARKER          THEODORE     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOGLINO      EMANUEL J     MS      95-0069         PRITCHARD LAW FIRM, PLLC
BARKOWSKI       DONALD       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOIWKA       STEVE         MS      95-0069         PRITCHARD LAW FIRM, PLLC
BARNES          EDDIE L      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOLCHALK     JOHN          MS      95-0069         PRITCHARD LAW FIRM, PLLC
BARNES          JOHN D       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOLEWARE     BURNETT       MS      95-0069         PRITCHARD LAW FIRM, PLLC
BARNES          WALTER L     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOND         ELVIS         MS      95-0069         PRITCHARD LAW FIRM, PLLC
BARRENTINE      JAMES E      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOND         NANCY J       MS      92-7655         PRITCHARD LAW FIRM, PLLC
BARRETT         DAVID        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BONILLA      THELMA        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BARRINGER       FRED         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BONNER       BILLY         MS      95-0069         PRITCHARD LAW FIRM, PLLC
BARTKO          EDWARD       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BONSUTTO     LEE           MS      95-0069         PRITCHARD LAW FIRM, PLLC
BASENBACK       SANDRA       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOOKER       RAYMOND       MS      95-0069         PRITCHARD LAW FIRM, PLLC
BASKIN          DANIEL       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOOKER       ROBERT        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BATTLES         ALBERT C     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOOKER       WILLIE        MS      92-7655         PRITCHARD LAW FIRM, PLLC
BAUCANT         BERNARD J    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOSARGE      LONNIE C      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BAXA            FRANK        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOSLEY       DAIL L        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BAXLEY          CLEVELAND    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOTAMER      ROBERT        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BAYCURA         MICHAEL      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOUDREAUX    DALLAS P      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BEACH           WILLARD W    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOULER       RONNIE        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BEARD           GEORGE       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOVE         DOMINICK A    MS      95-0069         PRITCHARD LAW FIRM, PLLC
BEARD           VANDER       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOVO         STEVE J       MS      95-0069         PRITCHARD LAW FIRM, PLLC
BEAVERS         LEO C        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOWEN        GARY E        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BEAVERS         NOLAN M      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOWERS       ROBERT        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BEECH           JOSEPH A     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOX          RICHARD F     MS      95-0069         PRITCHARD LAW FIRM, PLLC
BEECH           LENARD       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOYCE        GENE          MS      95-0069         PRITCHARD LAW FIRM, PLLC
BEISEL          VICTOR H     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOYD         GEORGE        MS      92-7655         PRITCHARD LAW FIRM, PLLC
BELL            ELMAN        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOYKINS      EUGENE        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BELL            JOSEPH       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BOYLE        SALVADORE D   MS      95-0069         PRITCHARD LAW FIRM, PLLC
BELL            WILLIE       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BRACELO      CECILIO       MS      95-0069         PRITCHARD LAW FIRM, PLLC
BELL            WILLIE L     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BRADLEY      DOROTHY       MS      95-0069         PRITCHARD LAW FIRM, PLLC
BELTRAN         RAFAEL       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BRADLEY      GB            MS      95-0069         PRITCHARD LAW FIRM, PLLC
BENNETT         CHARLES M    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BRADLEY      ROBERT L      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BENNETT         CHARLES W    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BRADLEY      THOMAS        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BENNETT         DONALD E     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BRAKE        FRANK         MS      95-0069         PRITCHARD LAW FIRM, PLLC
BENNETT         HARLON R     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BRAKE        JEWEL C       MS      95-0069         PRITCHARD LAW FIRM, PLLC
BENNETT         MAUDE P      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BRAZIER      ANDREW F      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BENNETT         PAUL A       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BRELAND      ROBERT E      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BENNETT         TILMAN H     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BRESLIN      JAMES         MS      95-0069         PRITCHARD LAW FIRM, PLLC
BENNINGTON      RICHARD      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BREWER       JESSE E       MS      95-0069         PRITCHARD LAW FIRM, PLLC
BENOIT          ROY          MS      92-7655         PRITCHARD LAW FIRM, PLLC                    BREWER       WALTER L      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BENSON          JOSEPH       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BRIDIER      HOLLIS E      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BENSON          WILBUR R     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BRIGGS       JESSIE        MS      92-7655         PRITCHARD LAW FIRM, PLLC
BENTLEY         BENJAMIN     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BRINCKO      JOSEPH        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BENTLEY         BRUCE        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BRINKER      HOWARD J      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BENTLEY         CAN          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BRISCOE      CURLEY L      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BERRY           CLYDE        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BRODMERKEL   WRAY L        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BERRY           DELMAR L     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BROGDON      JOSEPH W      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BERRY           ELBERT       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BROOKS       FLOYD N       MS      95-0069         PRITCHARD LAW FIRM, PLLC
BERTKSTRESSER   WILLIAM      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BROOKS       JAMES T       MS      95-0069         PRITCHARD LAW FIRM, PLLC
BERTRAM         JEFFREY L    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BROUSSARD    ROBERT D      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BIBBY           WILLIAM R    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BROWN        BYRAN L       MS      95-0069         PRITCHARD LAW FIRM, PLLC
BIGGS           GEORGE       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BROWN        DANIEL        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BIGGS           WALTER L     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BROWN        DARRY         MS      95-0069         PRITCHARD LAW FIRM, PLLC
BINION          ALFRED R     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BROWN        DOROTHY M     MS      95-0069         PRITCHARD LAW FIRM, PLLC
BINION          CALVIN       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BROWN        HUNTER        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BIONDA          JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    BROWN        KENNETH E     MS      95-0069         PRITCHARD LAW FIRM, PLLC

                                                                                                                                                      Appendix A - 331
                                         Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                   Document Page 350 of 624
Claimant     Claimant          State                                                               Claimant     Claimant     State
Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
BROWN        LEONARD L         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CAMPBELL     MICHAEL A    MS      95-0069         PRITCHARD LAW FIRM, PLLC
BROWN        MARVIN            MS      92-7655         PRITCHARD LAW FIRM, PLLC                    CANNETTE     MICHAEL      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BROWN        ROBERT F          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CANNON       KELVIN V     MS      95-0069         PRITCHARD LAW FIRM, PLLC
BROWN        ROBERT L          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CANTRELL     JIMMY W      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BROWN        ROY               MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CARANO       EDWARD       MS      95-0069         PRITCHARD LAW FIRM, PLLC
BROWN        WALTER W          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CARBAUGH     THOMAS A     MS      95-0069         PRITCHARD LAW FIRM, PLLC
BROWN        WILLIAM L         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CARL         SAMUEL J     MS      95-0069         PRITCHARD LAW FIRM, PLLC
BROWNER      HORACE            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CARLISLE     JOE C        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BRUCE        WILLIAM           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CARLTON      THOMAS E     MS      95-0069         PRITCHARD LAW FIRM, PLLC
BRUMFIELD    CHARLES E. V AR   MS      CI-95-0519-AS   PRITCHARD LAW FIRM, PLLC                    CARMICHAEL   WILLIE J     MS      95-0069         PRITCHARD LAW FIRM, PLLC
BRUNO        CLIFTON           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CARMODY      WILLIAM R    MS      95-0069         PRITCHARD LAW FIRM, PLLC
BRYAN        ALVA              MS      92-7655         PRITCHARD LAW FIRM, PLLC                    CARNEY       ROBERT       MS      95-0069         PRITCHARD LAW FIRM, PLLC
BRYANT       GARY              MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CARNEY       SAMUEL Q     MS      95-0069         PRITCHARD LAW FIRM, PLLC
BRYANT       JAMES             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CARR         JOEY L       MS      95-0069         PRITCHARD LAW FIRM, PLLC
BRYANT       LOUIS             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CARR         LUTHER E     MS      95-0069         PRITCHARD LAW FIRM, PLLC
BRYANT       TALMADGE          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CARR         ROBERT V     MS      95-0069         PRITCHARD LAW FIRM, PLLC
BUCHAN       DOUGLAS           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CARR         WILLIE       MS      95-0069         PRITCHARD LAW FIRM, PLLC
BUCHANAN     JOHN F            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CARROLL      THOMAS G     MS      95-0069         PRITCHARD LAW FIRM, PLLC
BUCK         JAMES E           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CARROW       ROBERT       MS      95-0069         PRITCHARD LAW FIRM, PLLC
BUFFALINI    JOSEPH W          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CARSON       NED          MS      95-0069         PRITCHARD LAW FIRM, PLLC
BUFKIN       CAYCE             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CARTER       AUDREY F     MS      95-0069         PRITCHARD LAW FIRM, PLLC
BUONO        MARIANO           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CARTER       GROVER       MS      95-0069         PRITCHARD LAW FIRM, PLLC
BUONO        MARIANO J         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CARTER       LEONARD      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BURAK        ROBERT M          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CARTER       MILTON       MS      95-0069         PRITCHARD LAW FIRM, PLLC
BURBEE       RAYMOND A         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CARTER       WILLIAM      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BURG         DONALD G          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CASE         CHARLES P    MS      95-0069         PRITCHARD LAW FIRM, PLLC
BURICK       JOHN B            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CASTANEDA    SENOVIO      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BURKE        JAMES F           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CASTLE       WILLIAM N    MS      92-7655         PRITCHARD LAW FIRM, PLLC
BURKES       MARCO T           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CATER        RICHARD L    MS      95-0069         PRITCHARD LAW FIRM, PLLC
BURNETTE     BLANCHE L         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CATES        ELMER J      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BURNEY       JOHN L            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CATON        JOHN R       MS      95-0069         PRITCHARD LAW FIRM, PLLC
BURNS        ROBERT A          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CELESTINE    FRANK        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BURNS        ROGER             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CELLINI      EUGENE       MS      95-0069         PRITCHARD LAW FIRM, PLLC
BURPO        NORMAN            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CERNESKIE    ANTHONY      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BURRELL      EDGAR             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CERVI        RONALD J     MS      95-0069         PRITCHARD LAW FIRM, PLLC
BURRIS       ROBERT J          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CHABALA      MICHAEL      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BURT         ALEXANDER         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CHAMBERS     WENDEL T     MS      95-0069         PRITCHARD LAW FIRM, PLLC
BURTON       CARL              MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CHAMBERS     WILSON       MS      95-0069         PRITCHARD LAW FIRM, PLLC
BUSBY        EVERETT L         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CHAMBLISS    IRVING R     MS      95-0069         PRITCHARD LAW FIRM, PLLC
BUSBY        MILTON            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CHAMBLISS    LAMAR        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BUSHMIRE     JAMES             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CHAMPION     GERALD F     MS      95-0069         PRITCHARD LAW FIRM, PLLC
BUTCHER      OSCAR             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CHAMPMAN     EARNEST J    MS      95-0069         PRITCHARD LAW FIRM, PLLC
BUTLER       CLARENCE C        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CHANDLER     ABRAHAM L    MS      95-0069         PRITCHARD LAW FIRM, PLLC
BUTLER       JOSEPH            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CHANDLER     THEODIS R    MS      95-0069         PRITCHARD LAW FIRM, PLLC
BUTLER       LARRY W           MS      92-7655         PRITCHARD LAW FIRM, PLLC                    CHAPMAN      EDDIE        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BUTLER       LINNIE K          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CHARLES      LOUIS C      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BUTLER       LIZZIE A          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CHASEY       JAMES        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BUTLER       NAN D             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CHAVERS      THELMA E     MS      95-0069         PRITCHARD LAW FIRM, PLLC
BUTLER       OSCAR L           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CHESTEEN     WILLIAM H    MS      95-0069         PRITCHARD LAW FIRM, PLLC
BUTLER       ROBERT L          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CHILDERS     QUENTIN      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BUXTON       ROY               MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CHILDS       IRA W        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BYARS        JOE               MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CHILDS       JOE W        MS      95-0069         PRITCHARD LAW FIRM, PLLC
BYRD         BURNICE           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CHIRGOTT     STEVE N      MS      95-0069         PRITCHARD LAW FIRM, PLLC
BYRD         EARL G            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CHRISTIAN    CARL L       MS      95-0069         PRITCHARD LAW FIRM, PLLC
CAGLIUSO     DOMENIC           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CIESIELSKI   RICHARD J    MS      95-0069         PRITCHARD LAW FIRM, PLLC
CAIN         HENRIETTA D       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CIRLOT       ROBERT L     MS      95-0069         PRITCHARD LAW FIRM, PLLC
CAIN         ROBERT J          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CLAPSADLE    HARRY J      MS      95-0069         PRITCHARD LAW FIRM, PLLC
CAIN         WILLIE R          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CLARK        CHESTER L    MS      95-0069         PRITCHARD LAW FIRM, PLLC
CALDARELLI   JOHN J            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CLARK        FRANCIS J    MS      95-0069         PRITCHARD LAW FIRM, PLLC
CALDWELL     HERMAN            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CLARK        JAMES        MS      95-0069         PRITCHARD LAW FIRM, PLLC
CALDWELL     TRAVIS L          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CLARK        JAMES A      MS      95-0069         PRITCHARD LAW FIRM, PLLC
CALHOUN      CLEVELAND         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CLARK        JOHN L       MS      95-0069         PRITCHARD LAW FIRM, PLLC
CALHOUN      HARVEY            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CLARK        LONNIE       MS      95-0069         PRITCHARD LAW FIRM, PLLC
CALHOUN      HERBERT S         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CLARK        WILLIAM O    MS      95-0069         PRITCHARD LAW FIRM, PLLC
CALVIN       DEWITE M          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CLAY         CARL W       MS      95-0069         PRITCHARD LAW FIRM, PLLC
CALVIN       THOMAS B          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CLAYTOR      MARVIN E     MS      95-0069         PRITCHARD LAW FIRM, PLLC
CAMERON      CLIFFORD          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CLEGG        GEORGE P     MS      95-0069         PRITCHARD LAW FIRM, PLLC
CAMERON      JOHN R            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CLEGG        JOHNNY       MS      95-0069         PRITCHARD LAW FIRM, PLLC
CAMP         WELDON N          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CLEMONS      HOLLIS       MS      95-0069         PRITCHARD LAW FIRM, PLLC
CAMPBELL     BERNICE           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CLEMONS      ODELL        MS      95-0069         PRITCHARD LAW FIRM, PLLC
CAMPBELL     BERTIS E          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CLINGERMAN   BONNIE       MS      95-0069         PRITCHARD LAW FIRM, PLLC
CAMPBELL     EMANUEL           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CLOUDEN      AUBREY       MS      95-0069         PRITCHARD LAW FIRM, PLLC
CAMPBELL     JC                MS      95-0069         PRITCHARD LAW FIRM, PLLC                    COATS        ROY G        MS      95-0069         PRITCHARD LAW FIRM, PLLC
CAMPBELL     JAMES A           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    COBB         DANNY        MS      95-0069         PRITCHARD LAW FIRM, PLLC
CAMPBELL     JAMES E           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    COCHRAN      MITCHELL P   MS      95-0069         PRITCHARD LAW FIRM, PLLC
CAMPBELL     LAFAYETTE         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    COFFY        JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC

                                                                                                                                                       Appendix A - 332
                                         Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                   Document Page 351 of 624
Claimant     Claimant          State                                                               Claimant      Claimant     State
Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel
COKER        GEORGE R          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CUEVAS        BRUCE E      MS      95-0069         PRITCHARD LAW FIRM, PLLC
COLBERT      WILBUR            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CUEVAS        DAVID R      MS      95-0069         PRITCHARD LAW FIRM, PLLC
COLBURN      LUCIAN M          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CUEVAS        WILLIE E     MS      95-0069         PRITCHARD LAW FIRM, PLLC
COLEMAN      EARNEST G         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CULBERSON     JESSIE       MS      95-0069         PRITCHARD LAW FIRM, PLLC
COLEMAN      JAMES E           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CULLEN        WADE K       MS      95-0069         PRITCHARD LAW FIRM, PLLC
COLEMAN      MARGARET A        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CUMBERLEDGE   ROBERT D     MS      95-0069         PRITCHARD LAW FIRM, PLLC
COLEMAN      PRESTON           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CUMBIE        WILLARD      MS      95-0069         PRITCHARD LAW FIRM, PLLC
COLEMAN      RONALD            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CUMMINGS      GLENN        MS      95-0069         PRITCHARD LAW FIRM, PLLC
COLEMAN      TONY B            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CUNDIFF       THOMAS       MS      95-0069         PRITCHARD LAW FIRM, PLLC
COLES        JOSEPH            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CUNNINGHAM    JOHN E       MS      95-0069         PRITCHARD LAW FIRM, PLLC
COLLIER      DEBRA D           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CURET         OTIS M       MS      95-0069         PRITCHARD LAW FIRM, PLLC
COLLIER      JOHN W            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CURPTON       ERNEST       MS      95-0069         PRITCHARD LAW FIRM, PLLC
COLLIER      RICHARD           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CURRY         DARRELL      MS      95-0069         PRITCHARD LAW FIRM, PLLC
COLLINS      WILLIAM F         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CURRY         DERL W       MS      95-0069         PRITCHARD LAW FIRM, PLLC
COMPTON      JAMES             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CURTIS        BOSTON       MS      95-0069         PRITCHARD LAW FIRM, PLLC
CONDIT       JOHN W            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CWYNAR        THEODORE A   MS      95-0069         PRITCHARD LAW FIRM, PLLC
CONDRON      ANGUS             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    D AGOSTINO    ANGELO       MS      95-0069         PRITCHARD LAW FIRM, PLLC
CONLEY       GEORGE            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    D'AGONSTINO   SAMUEL M     MS      95-0069         PRITCHARD LAW FIRM, PLLC
CONN         DONALD H          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    D'ANGELO      SALVATORE    MS      95-0069         PRITCHARD LAW FIRM, PLLC
CONNER       MACK              MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DAILEY        ROBERT       MS      95-0069         PRITCHARD LAW FIRM, PLLC
CONNERS      BILLY             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DALE          JIMMIE       MS      95-0069         PRITCHARD LAW FIRM, PLLC
CONNOLLY     WILLIAM           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DALE          PETER        MS      95-0069         PRITCHARD LAW FIRM, PLLC
CONNOR       CURTIS G          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DALESSANDRI   RONALD A     MS      95-0069         PRITCHARD LAW FIRM, PLLC
CONRAD       JAMES             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DANDRIDGE     CLYDE S      MS      95-0069         PRITCHARD LAW FIRM, PLLC
CONWAY       BOBBIE E          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DANIELS       OSCAR        MS      95-0069         PRITCHARD LAW FIRM, PLLC
COOK         ALBERT            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DANTZLER      ROBERT C     MS      95-0069         PRITCHARD LAW FIRM, PLLC
COOK         JOHN D            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DARBY         ARVESTER     MS      95-0069         PRITCHARD LAW FIRM, PLLC
COOK         JOHN T            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DARRINGTON    GEORGE       MS      95-0069         PRITCHARD LAW FIRM, PLLC
COOK         TEDDIE F          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DARTHARD      FRED         MS      95-0069         PRITCHARD LAW FIRM, PLLC
COOK         WILLIE M          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DAUGHERTY     JOHN M       MS      95-0069         PRITCHARD LAW FIRM, PLLC
COOKS        FLOYD             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DAVENPORT     JAMES        MS      95-0069         PRITCHARD LAW FIRM, PLLC
COOKSEY      CHARLES L         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DAVIDSON      ALTON E      MS      95-0069         PRITCHARD LAW FIRM, PLLC
COOPER       EDITH M           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DAVIES        RONALD C     MS      95-0069         PRITCHARD LAW FIRM, PLLC
COOPER       JACK              MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DAVIS         ARCHIE       MS      95-0069         PRITCHARD LAW FIRM, PLLC
COPAK        MIKE              MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DAVIS         DANNY E      MS      95-0069         PRITCHARD LAW FIRM, PLLC
COPELAND     JOHN R            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DAVIS         DOLPHUS L    MS      95-0069         PRITCHARD LAW FIRM, PLLC
COPPLE       JAMES J           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DAVIS         EDDIE        MS      95-0069         PRITCHARD LAW FIRM, PLLC
CORLEY       JOSEPH C          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DAVIS         EDWARD       MS      95-0069         PRITCHARD LAW FIRM, PLLC
CORSI        JACK              MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DAVIS         FRANK        MS      95-0069         PRITCHARD LAW FIRM, PLLC
CORSI        PAUL R            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DAVIS         GEORGE G     MS      95-0069         PRITCHARD LAW FIRM, PLLC
CORTESE      JOSEPH            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DAVIS         GEORGE W     MS      95-0069         PRITCHARD LAW FIRM, PLLC
COSBY        JAMES E           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DAVIS         JAMES        MS      95-0069         PRITCHARD LAW FIRM, PLLC
COSEY        EARL W            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DAVIS         JOHN E       MS      95-0069         PRITCHARD LAW FIRM, PLLC
COSEY        ERVIN S           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DAVIS         KEITH        MS      95-0069         PRITCHARD LAW FIRM, PLLC
COTTON       ROBERT L          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DAVIS         LONZEL       MS      95-0069         PRITCHARD LAW FIRM, PLLC
COULTER      ROGER A           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DAVIS         ODIE         MS      92-7655         PRITCHARD LAW FIRM, PLLC
COURSEY      VIRGIL S          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DAVIS         OLLIE L      MS      95-0069         PRITCHARD LAW FIRM, PLLC
COURTNEY     THOMAS A          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DAVIS         PATRICIA H   MS      95-0069         PRITCHARD LAW FIRM, PLLC
COX          BENJAMIN L        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DAVIS         THOMAS A     MS      95-0069         PRITCHARD LAW FIRM, PLLC
COX          BILLY T           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DAVIS         TONY         MS      95-0069         PRITCHARD LAW FIRM, PLLC
COX          LATHAN            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DAVIS         WILEY        MS      95-0069         PRITCHARD LAW FIRM, PLLC
COX          RALPH             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DAWKINS       IRVIN        MS      95-0069         PRITCHARD LAW FIRM, PLLC
COX          RAY               MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DE ANGELIS    SANTE        MS      95-0069         PRITCHARD LAW FIRM, PLLC
CRAIG        MELVIN L          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DEAKLE        ELDRIDGE     MS      95-0069         PRITCHARD LAW FIRM, PLLC
CRANE        TROY B            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DEAN          BILLY B      MS      95-0069         PRITCHARD LAW FIRM, PLLC
CRAVEN       HARRY M           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DEAN          CLELL L      MS      95-0069         PRITCHARD LAW FIRM, PLLC
CRAWFORD     GEORGE A          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DEANES        JOHN R       MS      95-0069         PRITCHARD LAW FIRM, PLLC
CRAWFORD     KENNETH E         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DEANES        ROBERT F     MS      95-0069         PRITCHARD LAW FIRM, PLLC
CREAR        JOBIE             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DECHELLIS     JAMES        MS      95-0069         PRITCHARD LAW FIRM, PLLC
CREER        JOHNNY B          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DECHIARI      RALPH R      MS      95-0069         PRITCHARD LAW FIRM, PLLC
CREMEANS     GLENN             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DECUBELLIS    JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC
CRIBBS       SCOTT             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DEDEAUX       GARLAND J    MS      95-0069         PRITCHARD LAW FIRM, PLLC
CRIDDELL     JUNIUS J          MS      92-7655         PRITCHARD LAW FIRM, PLLC                    DEDEAUX       JUNE E       MS      95-0069         PRITCHARD LAW FIRM, PLLC
CRIMES       FLOZEL            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DEE           KEITH        MS      95-0069         PRITCHARD LAW FIRM, PLLC
CRISMAN      ARTHUR G          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DEES          CHESTER B    MS      95-0069         PRITCHARD LAW FIRM, PLLC
CRISP        GEORGE L          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DEESE         BARNEY L     MS      95-0069         PRITCHARD LAW FIRM, PLLC
CROCHERON    EMMET             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DEGRAMO       DALE A       MS      95-0069         PRITCHARD LAW FIRM, PLLC
CROCHET      ARTHUR J          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DEL RUSSO     JOHN A       MS      95-0069         PRITCHARD LAW FIRM, PLLC
CROSBY       SHIRLEY R         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DELACRUZ      JOSE         MS      95-0069         PRITCHARD LAW FIRM, PLLC
CROSS        ISAAC             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DELANEY       ROVIRDES     MS      95-0069         PRITCHARD LAW FIRM, PLLC
CROTTINGER   DONALD H          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DELISIO       CHARLES A    MS      95-0069         PRITCHARD LAW FIRM, PLLC
CROWLEY      WILLIAM R         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DELO          ALFRED       MS      95-0069         PRITCHARD LAW FIRM, PLLC
CROYLE       WILLIAM           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DELO          ELMER E      MS      95-0069         PRITCHARD LAW FIRM, PLLC
CUAVE        ELAINE            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DELOREY       SUSAN        MS      95-0069         PRITCHARD LAW FIRM, PLLC
CUEVAS       AILEEN            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DELUCA        FRANK        MS      95-0069         PRITCHARD LAW FIRM, PLLC
CUEVAS       BERTIE W. V PIT   MS      95-0069         PRITCHARD LAW FIRM, PLLC                    DEMEDAL       FRANK        MS      95-0069         PRITCHARD LAW FIRM, PLLC

                                                                                                                                                        Appendix A - 333
                                            Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                      Document Page 352 of 624
Claimant        Claimant          State                                                               Claimant     Claimant     State
Last Name       First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
DEMENT          GRADY             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    EASTER       CHARLES E    MS      95-0069         PRITCHARD LAW FIRM, PLLC
DEMENT          JOE W             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    EATMAN       DOCK         MS      95-0069         PRITCHARD LAW FIRM, PLLC
DEMKOWICZ       JOSEPH            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    EBERHARDT    GEORGE A     MS      95-0069         PRITCHARD LAW FIRM, PLLC
DENNY           JERDON            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    EBERT        JAMES W      MS      95-0069         PRITCHARD LAW FIRM, PLLC
DENSON          WASH              MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ECKERT       RONALD L     MS      95-0069         PRITCHARD LAW FIRM, PLLC
DERAMO          PAT               MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ECKISS       WILLIAM      MS      95-0069         PRITCHARD LAW FIRM, PLLC
DERAMO          VINCENT           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    EDELEN       BEN          MS      95-0069         PRITCHARD LAW FIRM, PLLC
DESANTIS        GINO              MS      95-0069         PRITCHARD LAW FIRM, PLLC                    EDISON       WILLIE E     MS      95-0069         PRITCHARD LAW FIRM, PLLC
DESANTIS        RAYMOND           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    EDMONSON     DALTON       MS      92-7655         PRITCHARD LAW FIRM, PLLC
DEUTSCH         JOHN F            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    EDWARDS      CHARLIE      MS      95-0069         PRITCHARD LAW FIRM, PLLC
DIAMOND         RONALD F          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    EDWARDS      JIMMY L      MS      95-0069         PRITCHARD LAW FIRM, PLLC
DIBENDETTO      CARL J            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    EDWARDS      ROBERT L     MS      95-0069         PRITCHARD LAW FIRM, PLLC
DICKINSON       HENRY C           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    EILER        EDWARD       MS      95-0069         PRITCHARD LAW FIRM, PLLC
DICKTON         DAVID             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ELLARD       RICHARD T    MS      95-0069         PRITCHARD LAW FIRM, PLLC
DIDONATO        ALDINO R          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ELLINGTON    JOHN R       MS      95-0069         PRITCHARD LAW FIRM, PLLC
DIDONATO        ARTHUR            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ELLIS        BILLY G      MS      95-0069         PRITCHARD LAW FIRM, PLLC
DIETZ           PAUL W            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ELLIS        JAMES L      MS      95-0069         PRITCHARD LAW FIRM, PLLC
DIGIORNO        RUDOLOPH          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ELLIS        ROBERT L     MS      95-0069         PRITCHARD LAW FIRM, PLLC
DILEY           HENRY G           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ELLISON      EZELLE       MS      95-0069         PRITCHARD LAW FIRM, PLLC
DILEY           LOUIS L           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ELY          JAMES        MS      95-0069         PRITCHARD LAW FIRM, PLLC
DILLARD         BOBBY L           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ELY          KEITH T      MS      95-0069         PRITCHARD LAW FIRM, PLLC
DILLON          HOMER             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    EMMONS       ELAINE B     MS      95-0069         PRITCHARD LAW FIRM, PLLC
DIMATTEO        ROCCO             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ENTREKIN     CARLOS N     MS      92-7655         PRITCHARD LAW FIRM, PLLC
DINARDO         GINO              MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ERB          JAMES R      MS      95-0069         PRITCHARD LAW FIRM, PLLC
DITHOMAS        JOHN              MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ERCEVIC      VICTOR       MS      95-0069         PRITCHARD LAW FIRM, PLLC
DITOMMASO       SALVERFORE        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ERIKSSON     RONALD       MS      95-0069         PRITCHARD LAW FIRM, PLLC
DIVITTIS        RICHARD           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ERISON       ROBERT       MS      95-0069         PRITCHARD LAW FIRM, PLLC
DIXON           BOBBY D           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ERSKINE      JOHN L       MS      95-0069         PRITCHARD LAW FIRM, PLLC
DIXON           CLIFTON D         MS      92-7655         PRITCHARD LAW FIRM, PLLC                    ERVIN        JAMES D      MS      95-0069         PRITCHARD LAW FIRM, PLLC
DIXON           JAMES S           MS      92-7655         PRITCHARD LAW FIRM, PLLC                    ESPEY        ROY          MS      95-0069         PRITCHARD LAW FIRM, PLLC
DIXON           JESSE J           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ESPEY        WILLIAM E    MS      95-0069         PRITCHARD LAW FIRM, PLLC
DJORDJEVIC      ZARKO             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ESPINOSA     FIDEL        MS      95-0069         PRITCHARD LAW FIRM, PLLC
DOBUSH          RICK              MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ESTES        BILLY B      MS      95-0069         PRITCHARD LAW FIRM, PLLC
DODD            WILBUR S          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ESTES        SANDRA J     MS      95-0069         PRITCHARD LAW FIRM, PLLC
DODGE           EDWARD E          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ETHRIDGE     LOUIS S      MS      95-0069         PRITCHARD LAW FIRM, PLLC
DODGE           RICHARD H         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    EUBANKS      ALLEN D      MS      95-0069         PRITCHARD LAW FIRM, PLLC
DOLLAR          LILLIAN M         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    EVANS        JAMES R      MS      95-0069         PRITCHARD LAW FIRM, PLLC
DOMITROVICH     REGIS J           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    EVANS        LOUIS N      MS      95-0069         PRITCHARD LAW FIRM, PLLC
DONALD          ELVA              MS      95-0069         PRITCHARD LAW FIRM, PLLC                    EVANS        PERCY        MS      95-0069         PRITCHARD LAW FIRM, PLLC
DONALD          MOSE E            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    EVANS        RICHARD      MS      95-0069         PRITCHARD LAW FIRM, PLLC
DOTSON          BOB G             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    EVANS        WD           MS      95-0069         PRITCHARD LAW FIRM, PLLC
DOUGLAS         GEORGE W          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    EVERETTE     JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC
DOUGLAS         HERMAN            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    EVERLY       BILL         MS      95-0069         PRITCHARD LAW FIRM, PLLC
DOWNEY          MICHAEL D         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    EWING        ALVIN L      MS      95-0069         PRITCHARD LAW FIRM, PLLC
DOZIER          JAMES E           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    EZELL        HAROLD C     MS      95-0069         PRITCHARD LAW FIRM, PLLC
DRAKE           GEORGE            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FAIR         WILLIE       MS      95-0069         PRITCHARD LAW FIRM, PLLC
DROHOMYERECKY   JOSEF             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FAIRLEY      MARY E       MS      2000-107        PRITCHARD LAW FIRM, PLLC
DUBAR           JOHN V AP GREEN   MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FAIRLEY      MARY E       MS      92-7655         PRITCHARD LAW FIRM, PLLC
DUBOSE          AGATHA C          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FARKAS       RALPH F      MS      95-0069         PRITCHARD LAW FIRM, PLLC
DUCKSWORTH      ROBERT C          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FARMER       WALTER A     MS      92-7655         PRITCHARD LAW FIRM, PLLC
DUCKWORTH       LEE R             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FARRIS       BILLY J      MS      95-0069         PRITCHARD LAW FIRM, PLLC
DUCKWORTH       STEVEN            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FAULK        WILLLIAM M   MS      95-0069         PRITCHARD LAW FIRM, PLLC
DUEITT          CHARLES W         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FAWLEY       HUBERT D     MS      95-0069         PRITCHARD LAW FIRM, PLLC
DUKE            EUGENE E          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FAYARD       LEONARD C    MS      95-0069         PRITCHARD LAW FIRM, PLLC
DUNAGAN         BURLIN            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FAYE         CHARLES L    MS      92-7655         PRITCHARD LAW FIRM, PLLC
DUNHAM          AUBREY C          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FEALKO       JOHN S       MS      95-0069         PRITCHARD LAW FIRM, PLLC
DUNKLEY         LOUIS             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FELLS        THOMAS       MS      95-0069         PRITCHARD LAW FIRM, PLLC
DUNLAP          HE                MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FELTON       JOE W        MS      95-0069         PRITCHARD LAW FIRM, PLLC
DUNLAP          JOHN              MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FELTY        AMOS         MS      95-0069         PRITCHARD LAW FIRM, PLLC
DUNN            BILLY W           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FERENCAK     GEORGE A     MS      95-0069         PRITCHARD LAW FIRM, PLLC
DUNN            HUGHEY W          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FERENCE      RONALD L     MS      95-0069         PRITCHARD LAW FIRM, PLLC
DUNNAM          WILLIAM E         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FEREZAN      GEORGE R     MS      95-0069         PRITCHARD LAW FIRM, PLLC
DUPREE          PHILIP C          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FERLINE      JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC
DURCH           LARRY             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FERRELL      THOMAS H     MS      95-0069         PRITCHARD LAW FIRM, PLLC
DURDEN          GEORGE            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FIELD        THEODORE C   MS      95-0069         PRITCHARD LAW FIRM, PLLC
DURDEN          JOHNNIE L         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FIELDS       JAMES R      MS      95-0069         PRITCHARD LAW FIRM, PLLC
DURDEN          WAYNE H           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FIELDS       RADUS        MS      95-0069         PRITCHARD LAW FIRM, PLLC
DURIG           JOHN              MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FIGG         WILLIAM      MS      95-0069         PRITCHARD LAW FIRM, PLLC
DURONSLET       ROMAIN            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FIGURES      NATHAN L     MS      95-0069         PRITCHARD LAW FIRM, PLLC
DUSA            DAN               MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FIKE         ROBERT       MS      95-0069         PRITCHARD LAW FIRM, PLLC
DUTKO           JAMES             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FILLINGIM    ROBERT C     MS      95-0069         PRITCHARD LAW FIRM, PLLC
DYCUS           HARVEY G          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FINCH        MILTON       MS      95-0069         PRITCHARD LAW FIRM, PLLC
DYE             SIDNEY M          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FISHER       GERALD       MS      92-7655         PRITCHARD LAW FIRM, PLLC
EAKINS          GREGORY C         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FITZGERALD   CARL G       MS      95-0069         PRITCHARD LAW FIRM, PLLC
EALEY           GEORGE W          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FITZGERALD   ELIJAH       MS      95-0069         PRITCHARD LAW FIRM, PLLC
EARLY           WILEY H           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    FIZER        JB           MS      95-0069         PRITCHARD LAW FIRM, PLLC

                                                                                                                                                          Appendix A - 334
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                               Document Page 353 of 624
Claimant      Claimant     State                                                               Claimant    Claimant     State
Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name   First Name   Filed   Docket Number   Primary Plaintiff Counsel
FLANAGAN      DORRAL       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GILL        CLARENCE     MS      95-0069         PRITCHARD LAW FIRM, PLLC
FLEETON       LEBARRON     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GILLESPIE   JAMES        MS      95-0069         PRITCHARD LAW FIRM, PLLC
FLEMING       THOMAS       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GILLETT     ROBERT M     MS      95-0069         PRITCHARD LAW FIRM, PLLC
FLOOD         DIANE        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GILLEY      JACK M       MS      95-0069         PRITCHARD LAW FIRM, PLLC
FLOYES        ANNA M       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GILLIN      ELMER        MS      95-0069         PRITCHARD LAW FIRM, PLLC
FLUCKUM       GEORGE W     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GILLOGLY    WILLIAM      MS      95-0069         PRITCHARD LAW FIRM, PLLC
FLUCKUM       JOANN A      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GILMORE     DOUGLAS F    MS      95-0069         PRITCHARD LAW FIRM, PLLC
FOBER         CHARLES F    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GILMORE     PHILLIP      MS      95-0069         PRITCHARD LAW FIRM, PLLC
FONTE         CHARLES P    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GILMORE     RUFUS        MS      95-0069         PRITCHARD LAW FIRM, PLLC
FOOTE         STEPHEN T    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GIOFRE      JOSEPH       MS      95-0069         PRITCHARD LAW FIRM, PLLC
FORD          ROOSEVELT    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GIPSON      HENRY        MS      95-0069         PRITCHARD LAW FIRM, PLLC
FORREST       DONALD L     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GIPSON      WILBERT      MS      95-0069         PRITCHARD LAW FIRM, PLLC
FORRESTER     EDDIE H      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GIRATA      GEORGE       MS      95-0069         PRITCHARD LAW FIRM, PLLC
FORTE         DAN          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GIVENS      ALBERT       MS      95-0069         PRITCHARD LAW FIRM, PLLC
FORTENBERRY   ELLIS L      MS      2000-107        PRITCHARD LAW FIRM, PLLC                    GIVENS      JOHN D       MS      95-0069         PRITCHARD LAW FIRM, PLLC
FORTENBERRY   ELLIS L      MS      92-7655         PRITCHARD LAW FIRM, PLLC                    GLADDEN     VIRGINIA B   MS      95-0069         PRITCHARD LAW FIRM, PLLC
FOSTER        DERRICK      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GLADNEY     ALBERT       MS      95-0069         PRITCHARD LAW FIRM, PLLC
FOSTER        GEORGE H     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GLADYS      RAY          MS      95-0069         PRITCHARD LAW FIRM, PLLC
FOSTER        HENRY        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GLASS       BEULAH L     MS      95-0069         PRITCHARD LAW FIRM, PLLC
FOSTER        WARREN J     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GLASS       DANIEL       MS      95-0069         PRITCHARD LAW FIRM, PLLC
FOUNTAIN      BENNY A      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GLENN       JAMES O      MS      95-0069         PRITCHARD LAW FIRM, PLLC
FRAIZER       JOSEPH       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GOFF        HENRY H      MS      95-0069         PRITCHARD LAW FIRM, PLLC
FRANKLIN      JEFF         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GOLDEN      ETHEL        MS      95-0069         PRITCHARD LAW FIRM, PLLC
FRANKLIN      JIMMY E      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GOLDSMITH   SAMUEL       MS      95-0069         PRITCHARD LAW FIRM, PLLC
FRANKLIN      THOMAS       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GOLLIDAY    WILLIAM      MS      95-0069         PRITCHARD LAW FIRM, PLLC
FREDERICK     LINDSEY      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GOLSTON     WILMER       MS      95-0069         PRITCHARD LAW FIRM, PLLC
FREDICH       JOSEPH       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GOMEZ       AUGUSTUS P   MS      95-0069         PRITCHARD LAW FIRM, PLLC
FREEMANTLE    PETER J      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GOMILLION   ULYSS L      MS      95-0069         PRITCHARD LAW FIRM, PLLC
FREEMMAN      MONETTE      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GOOD        JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC
FREEZE        GLENN        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GOODLINK    JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC
FRENCH        ROBERT G     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GOODWIN     CHARLES E    MS      95-0069         PRITCHARD LAW FIRM, PLLC
FRIEND        RANSLER F    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GOODWIN     CURTIS H     MS      95-0069         PRITCHARD LAW FIRM, PLLC
FRIONI        CLARENCE L   MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GORDON      CASEY W      MS      2000-107        PRITCHARD LAW FIRM, PLLC
FRITZ         JOHN E       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GORDON      CASEY W      MS      92-7655         PRITCHARD LAW FIRM, PLLC
FROHOCK       WILLIAM D    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GORE        GLYN N       MS      95-0069         PRITCHARD LAW FIRM, PLLC
FRONZAGLIA    PATSY        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GORMLEY     CLAUDE E     MS      95-0069         PRITCHARD LAW FIRM, PLLC
FRONZAGLIA    SALVATORE    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GORNICK     WILLIAM      MS      95-0069         PRITCHARD LAW FIRM, PLLC
FULLER        LEO          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GOVAN       GEORGE       MS      95-0069         PRITCHARD LAW FIRM, PLLC
FULLER        TROY V       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GRACE       JOSEPH W     MS      95-0069         PRITCHARD LAW FIRM, PLLC
FULTON        CECIL C      MS      92-7655         PRITCHARD LAW FIRM, PLLC                    GRAHAM      CALEB F      MS      95-0069         PRITCHARD LAW FIRM, PLLC
FULTON        DONEL        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GRAHAM      DAVID        MS      95-0069         PRITCHARD LAW FIRM, PLLC
FUNK          HARRY A      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GRAHAM      WILBUR       MS      95-0069         PRITCHARD LAW FIRM, PLLC
FURDAK        JOSEPH M     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GRAMZA      JAMES        MS      95-0069         PRITCHARD LAW FIRM, PLLC
GAGE          RL           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GRANEY      JAMES C      MS      95-0069         PRITCHARD LAW FIRM, PLLC
GALAN         JOSEPH       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GRANT       BERNARD R    MS      95-0069         PRITCHARD LAW FIRM, PLLC
GALLINA       FERENC       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GRAUEL      JOHN E       MS      95-0069         PRITCHARD LAW FIRM, PLLC
GALLO         THOMAS       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GRAVES      BOBBY G      MS      95-0069         PRITCHARD LAW FIRM, PLLC
GAMBLE        GLEN D       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GRAVES      JAMES R      MS      95-0069         PRITCHARD LAW FIRM, PLLC
GAMBLE        HARVEY R     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GRAVES      OD           MS      95-0069         PRITCHARD LAW FIRM, PLLC
GAMMONS       HARROLD      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GRAY        CHARLES      MS      95-0069         PRITCHARD LAW FIRM, PLLC
GARCIA        JUAN         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GRAY        DAVID W      MS      95-0069         PRITCHARD LAW FIRM, PLLC
GARDNER       EDDIE        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GRAY        JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC
GARDNER       ROBERT       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GRAYBILL    RALPH B      MS      95-0069         PRITCHARD LAW FIRM, PLLC
GARDNER       ROLLAND O    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GREEN       BARBARA L    MS      95-0069         PRITCHARD LAW FIRM, PLLC
GARLICK       EARL R       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GREEN       FOY L        MS      95-0069         PRITCHARD LAW FIRM, PLLC
GARRETT       JOE S        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GREEN       FRED         MS      95-0069         PRITCHARD LAW FIRM, PLLC
GARRETT       THOMAS L     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GREEN       JAMES        MS      95-0069         PRITCHARD LAW FIRM, PLLC
GARRIGA       ELLIS J      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GREEN       MALACHI      MS      95-0069         PRITCHARD LAW FIRM, PLLC
GARTMAN       RAYMOND H    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GREENE      TWANETTE H   MS      95-0069         PRITCHARD LAW FIRM, PLLC
GARY          BENJAMIN F   MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GREER       CLARENCE     MS      95-0069         PRITCHARD LAW FIRM, PLLC
GARZA         EMILIO       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GREER       THOMAS       MS      95-0069         PRITCHARD LAW FIRM, PLLC
GATES         RAY J        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GREER       WILLIS       MS      95-0069         PRITCHARD LAW FIRM, PLLC
GEMA          JOHN A       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GREGGS      WILLIE L     MS      95-0069         PRITCHARD LAW FIRM, PLLC
GEORGE        CARL K       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GREGORY     GEORGE B     MS      95-0069         PRITCHARD LAW FIRM, PLLC
GERMANY       JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GREGOS      JOSEPH       MS      95-0069         PRITCHARD LAW FIRM, PLLC
GESAM         HENRY        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GRIER       WILLIE       MS      95-0069         PRITCHARD LAW FIRM, PLLC
GIBBS         HOMER        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GRIFFIN     FRANK        MS      95-0069         PRITCHARD LAW FIRM, PLLC
GIBBS         WESLEY J     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GRIFFIN     JB           MS      95-0069         PRITCHARD LAW FIRM, PLLC
GIBBY         HENRY        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GRIFFIN     JAMES E      MS      95-0069         PRITCHARD LAW FIRM, PLLC
GIBSON        ALTON        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GRIFFITH    JAMES E      MS      95-0069         PRITCHARD LAW FIRM, PLLC
GIBSON        EUGENE       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GRIM        EARL         MS      95-0069         PRITCHARD LAW FIRM, PLLC
GILBERT       ROBERT E     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GRIMES      RAY C        MS      95-0069         PRITCHARD LAW FIRM, PLLC
GILBERT       WILLIAM L    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GRIMSLEY    LEO E        MS      95-0069         PRITCHARD LAW FIRM, PLLC
GILEA         PAUL         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GROAH       RODNEY M     MS      95-0069         PRITCHARD LAW FIRM, PLLC
GILES         BOBBY        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GROMO       CHARLES D    MS      95-0069         PRITCHARD LAW FIRM, PLLC
GILL          CARL E       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    GRUZINSKI   JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC

                                                                                                                                                  Appendix A - 335
                                         Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                   Document Page 354 of 624
Claimant      Claimant         State                                                               Claimant        Claimant     State
Last Name     First Name       Filed   Docket Number   Primary Plaintiff Counsel                   Last Name       First Name   Filed   Docket Number   Primary Plaintiff Counsel
GUILLORY      ADAM             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HENRY           EDWARD C     MS      95-0069         PRITCHARD LAW FIRM, PLLC
GUINN         BOBBIE N         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HENRY           HERMAN       MS      95-0069         PRITCHARD LAW FIRM, PLLC
GULESICH      NICHOLAS L       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HENSLEY         CURTIS       MS      95-0069         PRITCHARD LAW FIRM, PLLC
GULLAGE       WILLIAM          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HENSON          SHELBY J     MS      95-0069         PRITCHARD LAW FIRM, PLLC
GUNN          JESSE WILLIS     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HERRING         WILLIAM      MS      95-0069         PRITCHARD LAW FIRM, PLLC
GUSEMAN       DALLAS           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HESTER          ROBERT C     MS      95-0069         PRITCHARD LAW FIRM, PLLC
GUSTIC        GEORGE B         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HESTER          ROY          MS      95-0069         PRITCHARD LAW FIRM, PLLC
HABICH        LAWRENCE M       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HIBER           RUDOLPH J    MS      95-0069         PRITCHARD LAW FIRM, PLLC
HAGEN         GAYNOR W         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HICKS           GEORGE H     MS      95-0069         PRITCHARD LAW FIRM, PLLC
HALL          CHARLES          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HIGGENBOTHOM    BOBBY        MS      95-0069         PRITCHARD LAW FIRM, PLLC
HALL          CLARK H          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HIGGINS         MATTHEW      MS      95-0069         PRITCHARD LAW FIRM, PLLC
HALL          EMILE L          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HILDEBRAND      RICHARD L    MS      95-0069         PRITCHARD LAW FIRM, PLLC
HALL          HENRY E          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HILL            EDNA J       MS      95-0069         PRITCHARD LAW FIRM, PLLC
HALL          HERMAN D         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HILL            HARRY        MS      95-0069         PRITCHARD LAW FIRM, PLLC
HALL          JOHN             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HILL            JV           MS      95-0069         PRITCHARD LAW FIRM, PLLC
HALL          LONNIE           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HILL            JAMES C      MS      95-0069         PRITCHARD LAW FIRM, PLLC
HALL          MAJOR            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HILL            JOHNNIE      MS      95-0069         PRITCHARD LAW FIRM, PLLC
HALL          TIMOTHY J        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HILL            LAMAR R      MS      95-0069         PRITCHARD LAW FIRM, PLLC
HALL          WILLIAM          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HILL            LAWRENCE H   MS      95-0069         PRITCHARD LAW FIRM, PLLC
HALL          WILLIAM R        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HILL            ML           MS      95-0069         PRITCHARD LAW FIRM, PLLC
HALLER        JUNIOR           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HILL            THOM C       MS      95-0069         PRITCHARD LAW FIRM, PLLC
HALLOWAY      ELMER R          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HILLARD         WALTER       MS      95-0069         PRITCHARD LAW FIRM, PLLC
HAMBLIN       WILLIAM W        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HILLERY         THOMAS J     MS      95-0069         PRITCHARD LAW FIRM, PLLC
HAMILTON      ELLIS L          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HILSABECK       DELBERT      MS      95-0069         PRITCHARD LAW FIRM, PLLC
HAMILTON      PATRICIA         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HINTE           ARNOLD R     MS      95-0069         PRITCHARD LAW FIRM, PLLC
HAMPTON       WILLIE R         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HINTE           DONNIE       MS      95-0069         PRITCHARD LAW FIRM, PLLC
HANNA         GEORGE W         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HITCHCOCK       CHESTER      MS      95-0069         PRITCHARD LAW FIRM, PLLC
HANNER        DAVID            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HIXON           ALVIN        MS      95-0069         PRITCHARD LAW FIRM, PLLC
HARALSON      JOSEPH L         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HIXSON          JOHN P       MS      95-0069         PRITCHARD LAW FIRM, PLLC
HARDESTY      ROBERT E         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOBSEN          OLENE O      MS      95-0069         PRITCHARD LAW FIRM, PLLC
HARPER        WILLIE J         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HODAK           MATTHEW      MS      95-0069         PRITCHARD LAW FIRM, PLLC
HARRIED       EUGENE           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOFF            NORMAN S     MS      95-0069         PRITCHARD LAW FIRM, PLLC
HARRIED       JOHNNY           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOHOLEK         STANLEY J    MS      95-0069         PRITCHARD LAW FIRM, PLLC
HARRIEL       THOMAS L         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOLDEN          DONNIS R     MS      95-0069         PRITCHARD LAW FIRM, PLLC
HARRINGTON    EDDIE L          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOLIC           ROBERT P     MS      95-0069         PRITCHARD LAW FIRM, PLLC
HARRINGTON    WILLIE E         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOLIDAY         JAMES L      MS      95-0069         PRITCHARD LAW FIRM, PLLC
HARRIS        CLARDIC          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOLIFIELD       HANCE M      MS      95-0069         PRITCHARD LAW FIRM, PLLC
HARRIS        ELMER            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOLLAND         ALBERT       MS      95-0069         PRITCHARD LAW FIRM, PLLC
HARRIS        EUGENE B         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOLLAND         EDWIN R      MS      95-0069         PRITCHARD LAW FIRM, PLLC
HARRIS        LEAMON           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOLLAND         JULIAN C     MS      95-0069         PRITCHARD LAW FIRM, PLLC
HARRIS        LUTHER           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOLLIMAN        ERVIN D      MS      95-0069         PRITCHARD LAW FIRM, PLLC
HARRIS        RICHARD          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOLLINGHEAD     HENNON F     MS      2001-0167(1)    PRITCHARD LAW FIRM, PLLC
HARRIS        ROBERT E         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOLLINGSWORTH   ROBERT       MS      95-0069         PRITCHARD LAW FIRM, PLLC
HARRIS        ROBERT H         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOLLOMAN        LEWIS E      MS      95-0069         PRITCHARD LAW FIRM, PLLC
HARRISON      RICHARD A        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOLLOWAY        DANIEL       MS      95-0069         PRITCHARD LAW FIRM, PLLC
HARRISON      SARAH T          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOLLOWELL       ALLEN D      MS      95-0069         PRITCHARD LAW FIRM, PLLC
HARRY         MILTON           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOLMES          ROBERT       MS      95-0069         PRITCHARD LAW FIRM, PLLC
HART          COLEMAN          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOLMES          TOM          MS      95-0069         PRITCHARD LAW FIRM, PLLC
HARVEY        BOISY C          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOLSINGER       ALLEN        MS      95-0069         PRITCHARD LAW FIRM, PLLC
HATHORNE      ROBERT E         MS      92-7655         PRITCHARD LAW FIRM, PLLC                    HOLSTON         GEORGE A     MS      95-0069         PRITCHARD LAW FIRM, PLLC
HATTENSTIEN   RONALD L. V AP   MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOLT            GEORGE       MS      95-0069         PRITCHARD LAW FIRM, PLLC
HAUGHT        ROBERT R         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOMA            JOSEPH       MS      95-0069         PRITCHARD LAW FIRM, PLLC
HAUGHTON      JOHN O           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HONSE           HARRY        MS      95-0069         PRITCHARD LAW FIRM, PLLC
HAWKINS       ROY              MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOOD            FOREST       MS      95-0069         PRITCHARD LAW FIRM, PLLC
HAWTHORNE     CLARENCE S       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOOPER          CLYDE        MS      95-0069         PRITCHARD LAW FIRM, PLLC
HAYES         CLARK            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOPE            OTIS         MS      95-0069         PRITCHARD LAW FIRM, PLLC
HAYES         ELMER            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOPPINS         FORTUNE      MS      95-0069         PRITCHARD LAW FIRM, PLLC
HAYES         ELVIN            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HORTON          CHARLES      MS      95-0069         PRITCHARD LAW FIRM, PLLC
HAYES         JOSEPH L         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOSKINS         JOHN M       MS      95-0069         PRITCHARD LAW FIRM, PLLC
HAYGOOD       MANA F           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOSKINS         LEROY G      MS      95-0069         PRITCHARD LAW FIRM, PLLC
HAYS          CYRIL M          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOUSTON         EDWARD       MS      95-0069         PRITCHARD LAW FIRM, PLLC
HEARN         GEORGE W         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOVATER         WILLARD C    MS      95-0069         PRITCHARD LAW FIRM, PLLC
HEATON        WAYNE L          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOVEN           KARL N       MS      95-0069         PRITCHARD LAW FIRM, PLLC
HEDRICK       CLARENCE E       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOWARD          CLEVELAND    MS      95-0069         PRITCHARD LAW FIRM, PLLC
HEDRICK       JOHNNIE L        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOWARD          DORSEY       MS      95-0069         PRITCHARD LAW FIRM, PLLC
HELBERT       LARRY            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOWARD          MILLARD B    MS      95-0069         PRITCHARD LAW FIRM, PLLC
HELFENSTEIN   PAUL M           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOWARD          OTIS C       MS      95-0069         PRITCHARD LAW FIRM, PLLC
HELMS         MARCUS           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOWELL          DONELL J     MS      92-7655         PRITCHARD LAW FIRM, PLLC
HELTON        JACK             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOWELL          ERNEST       MS      92-7655         PRITCHARD LAW FIRM, PLLC
HENDERSON     CHARLOTTE S      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HOWELL          JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC
HENDERSON     DONALD J         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HRIBAR          FRANK J      MS      95-0069         PRITCHARD LAW FIRM, PLLC
HENDERSON     JAMES B          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HRIBAR          JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC
HENDERSON     OTIS             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HRIBAR          STEPHEN      MS      95-0069         PRITCHARD LAW FIRM, PLLC
HENDRICKS     DORRIS F         MS      92-7655         PRITCHARD LAW FIRM, PLLC                    HUBBARD         CHARLES      MS      95-0069         PRITCHARD LAW FIRM, PLLC
HENLEY        EARLIE           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HUBBARD         EDWARD       MS      95-0069         PRITCHARD LAW FIRM, PLLC
HENNIS        DARRELL          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    HUDSON          ALFRED L     MS      95-0069         PRITCHARD LAW FIRM, PLLC

                                                                                                                                                          Appendix A - 336
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                               Document Page 355 of 624
Claimant     Claimant      State                                                               Claimant       Claimant      State
Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name      First Name    Filed   Docket Number   Primary Plaintiff Counsel
HUDSON       CARLOS L      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JOHNSON        JAMES         MS      95-0069         PRITCHARD LAW FIRM, PLLC
HUFF         JOHN C        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JOHNSON        JAMES W       MS      95-0069         PRITCHARD LAW FIRM, PLLC
HUFFMAN      GWENDOLYN R   MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JOHNSON        LONNIE        MS      95-0069         PRITCHARD LAW FIRM, PLLC
HUGGINS      HOWARD        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JOHNSON        MAX K         MS      95-0069         PRITCHARD LAW FIRM, PLLC
HUGHES       FRANK         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JOHNSON        MILFORD G     MS      92-7655         PRITCHARD LAW FIRM, PLLC
HUGHES       GEORGIA       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JOHNSON        MILTON E      MS      92-7655         PRITCHARD LAW FIRM, PLLC
HUGULEY      THOMAS L      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JOHNSON        NORMAN E      MS      95-0069         PRITCHARD LAW FIRM, PLLC
HULSEY       GLADYS E      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JOHNSON        TERRY G       MS      95-0069         PRITCHARD LAW FIRM, PLLC
HUMPHREY     CHARLES       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JOHNSON        THOMAS J      MS      95-0069         PRITCHARD LAW FIRM, PLLC
HUNT         ANTHONY       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JOHNSON        WILLIAM J     MS      95-0069         PRITCHARD LAW FIRM, PLLC
HUNT         JESSIE L      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JOHNSON        WILLIAM L     MS      95-0069         PRITCHARD LAW FIRM, PLLC
HUNT         MARSHALL      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JOHNSON        WILLIE C      MS      95-0069         PRITCHARD LAW FIRM, PLLC
HUNT         WESLEY        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JOHNSON        ZADIE         MS      95-0069         PRITCHARD LAW FIRM, PLLC
HUNTER       JIMMIE        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JOHNSTON       RAY           MS      95-0069         PRITCHARD LAW FIRM, PLLC
HURD         ROOSEVELT     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JOHNSTON       WILLIAM E     MS      95-0069         PRITCHARD LAW FIRM, PLLC
HUSK         WILLIAM       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JOINER         GUS           MS      95-0069         PRITCHARD LAW FIRM, PLLC
HUSLEY       HILBERT D     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JOINER         MACIE M       MS      95-0069         PRITCHARD LAW FIRM, PLLC
HUTCHERSON   JOHN J        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JOINER         OSCAR         MS      95-0069         PRITCHARD LAW FIRM, PLLC
HYNUM        WALTER B      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JOLLY          WILLIAM H     MS      95-0069         PRITCHARD LAW FIRM, PLLC
IAMES        RAY           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JONES          ALEXANDER     MS      95-0069         PRITCHARD LAW FIRM, PLLC
INCORVATI    PHILLIP       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JONES          BERTHA N      MS      95-0069         PRITCHARD LAW FIRM, PLLC
INKS         GERALD        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JONES          CARLIE        MS      95-0069         PRITCHARD LAW FIRM, PLLC
IRBY         DANNY         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JONES          CLAREN W      MS      95-0069         PRITCHARD LAW FIRM, PLLC
IRVING       JW            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JONES          CORNELIUS N   MS      95-0069         PRITCHARD LAW FIRM, PLLC
IVORY        ISAAC         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JONES          DALLAS        MS      95-0069         PRITCHARD LAW FIRM, PLLC
JACKMAN      DONALD        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JONES          DAN           MS      95-0069         PRITCHARD LAW FIRM, PLLC
JACKSON      AUTA V        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JONES          DARRELL G     MS      95-0069         PRITCHARD LAW FIRM, PLLC
JACKSON      CHARLES       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JONES          ELLIS T       MS      95-0069         PRITCHARD LAW FIRM, PLLC
JACKSON      EDWARD W      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JONES          FRED          MS      95-0069         PRITCHARD LAW FIRM, PLLC
JACKSON      EZELL         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JONES          FREDDIE L     MS      95-0069         PRITCHARD LAW FIRM, PLLC
JACKSON      FRASKER       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JONES          JAMES         MS      95-0069         PRITCHARD LAW FIRM, PLLC
JACKSON      GURLEON M     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JONES          JESSE O       MS      95-0069         PRITCHARD LAW FIRM, PLLC
JACKSON      HENRY         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JONES          LEROY         MS      95-0069         PRITCHARD LAW FIRM, PLLC
JACKSON      JAMES         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JONES          MARVIN        MS      95-0069         PRITCHARD LAW FIRM, PLLC
JACKSON      JOHN          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JONES          PHILLIP D     MS      95-0069         PRITCHARD LAW FIRM, PLLC
JACKSON      MARY E        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JONES          RICHARD D     MS      95-0069         PRITCHARD LAW FIRM, PLLC
JACKSON      MICHAEL L     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JONES          RICHARD K     MS      95-0069         PRITCHARD LAW FIRM, PLLC
JACKSON      MILTON D      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JONES          RUDOLPH L     MS      95-0069         PRITCHARD LAW FIRM, PLLC
JACKSON      REMBERT       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JONES          THOMAS        MS      95-0069         PRITCHARD LAW FIRM, PLLC
JACKSON      ROBERT E      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JONES          ULYSSES       MS      95-0069         PRITCHARD LAW FIRM, PLLC
JACKSON      SMITH W       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JONES          WALTER E      MS      95-0069         PRITCHARD LAW FIRM, PLLC
JACKSON      WALTER        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JORDAN         JOHN          MS      95-0069         PRITCHARD LAW FIRM, PLLC
JACKSON      WILLIE        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JORDAN         JOHN T        MS      95-0069         PRITCHARD LAW FIRM, PLLC
JACOBS       WILBERT J     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JORDAN         MANCE         MS      95-0069         PRITCHARD LAW FIRM, PLLC
JAGGIE       BERNARD J     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JORDAN         ROBERT        MS      95-0069         PRITCHARD LAW FIRM, PLLC
JAKINS       ERNEST A      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JORDAN         WILLIAM F     MS      95-0069         PRITCHARD LAW FIRM, PLLC
JAMES        ANTHONY L     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JOWERS         JESSIE        MS      95-0069         PRITCHARD LAW FIRM, PLLC
JAMES        CALVIN        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JOYCE          JOHN B        MS      2001-0167(1)    PRITCHARD LAW FIRM, PLLC
JAMES        JIMMIE L      MS      92-7655         PRITCHARD LAW FIRM, PLLC                    JOZSA          ALEX          MS      95-0069         PRITCHARD LAW FIRM, PLLC
JAMES        LAURA         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JOZWIAKOWSKI   STANLEY       MS      95-0069         PRITCHARD LAW FIRM, PLLC
JAMES        LEE A         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JUAREZ         JESUS         MS      95-0069         PRITCHARD LAW FIRM, PLLC
JAMES        LEO           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    JUNKIN         ROBERTA M     MS      95-0069         PRITCHARD LAW FIRM, PLLC
JAMES        ROBERT E      MS      92-7655         PRITCHARD LAW FIRM, PLLC                    JUNKINS        CLINT E       MS      95-0069         PRITCHARD LAW FIRM, PLLC
JAMES        ROBERT L      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    KACKLEY        JOHNNY M      MS      95-0069         PRITCHARD LAW FIRM, PLLC
JAMES        ROOSEVELT     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    KACSUR         FRANK F       MS      95-0069         PRITCHARD LAW FIRM, PLLC
JARMAN       RUBEN C       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    KAISER         CLARA         MS      95-0069         PRITCHARD LAW FIRM, PLLC
JARRELLS     JOHN E        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    KALAMAS        JOSEPH E      MS      95-0069         PRITCHARD LAW FIRM, PLLC
JEFFERIES    CURTIS        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    KATULA         GEORGE        MS      95-0069         PRITCHARD LAW FIRM, PLLC
JEFFERSON    JOSEPH E      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    KEEFER         DONALD        MS      95-0069         PRITCHARD LAW FIRM, PLLC
JEFFERSON    LARRY C       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    KEEFER         FREDRICK      MS      95-0069         PRITCHARD LAW FIRM, PLLC
JEFFERY      LEROY         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    KEENE          JOHN R        MS      95-0069         PRITCHARD LAW FIRM, PLLC
JEFFRIES     ALCIDE M      MS      92-7655         PRITCHARD LAW FIRM, PLLC                    KELLER         RALPH C       MS      95-0069         PRITCHARD LAW FIRM, PLLC
JENKINS      LOUIS         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    KELLY          BURA C        MS      95-0069         PRITCHARD LAW FIRM, PLLC
JERKINS      JOSEPH F      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    KELLY          JOHN W        MS      95-0069         PRITCHARD LAW FIRM, PLLC
JETER        HARRY C       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    KELLY          MAPLE L       MS      95-0069         PRITCHARD LAW FIRM, PLLC
JETT         CHARLES       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    KEMP           CREDELL       MS      95-0069         PRITCHARD LAW FIRM, PLLC
JOHN         HALIT         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    KEMP           WALTER S      MS      95-0069         PRITCHARD LAW FIRM, PLLC
JOHNSON      ALFRED        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    KEMPER         PATRICK W     MS      95-0069         PRITCHARD LAW FIRM, PLLC
JOHNSON      ARMY          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    KENNEDY        ELIZABETH     MS      95-0069         PRITCHARD LAW FIRM, PLLC
JOHNSON      CHARLES L     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    KENNEDY        HAWTHORNE     MS      95-0069         PRITCHARD LAW FIRM, PLLC
JOHNSON      EARL D        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    KENNEDY        JOHN G        MS      95-0069         PRITCHARD LAW FIRM, PLLC
JOHNSON      ELLIS         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    KENNEDY        LAWRENCE      MS      95-0069         PRITCHARD LAW FIRM, PLLC
JOHNSON      FOREST        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    KENNEDY        WILLIAM R     MS      95-0069         PRITCHARD LAW FIRM, PLLC
JOHNSON      GEORGE W      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    KENNINGER      ARTHUR        MS      95-0069         PRITCHARD LAW FIRM, PLLC
JOHNSON      GUSSIE E      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    KERLEY         ROBERT A      MS      95-0069         PRITCHARD LAW FIRM, PLLC
JOHNSON      JACKIE L      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    KETTRELL       WILTON        MS      95-0069         PRITCHARD LAW FIRM, PLLC

                                                                                                                                                      Appendix A - 337
                                      Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                Document Page 356 of 624
Claimant       Claimant     State                                                               Claimant     Claimant          State
Last Name      First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel
KIDD           GEORGE       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LARIZZA      AUGUST            MS      95-0069         PRITCHARD LAW FIRM, PLLC
KILBRIDE       GEORGE P     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LARSEN       ERIC F            MS      95-0069         PRITCHARD LAW FIRM, PLLC
KILCREASE      EDDIE L      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LASHLEY      JOHN              MS      95-0069         PRITCHARD LAW FIRM, PLLC
KIMAK          MIKE         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LASKER       KENNETH           MS      95-0069         PRITCHARD LAW FIRM, PLLC
KIMBLE         ROBERT V     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LATELLA      ALAN L            MS      95-0069         PRITCHARD LAW FIRM, PLLC
KING           BENNIE       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LATTIN       OL                MS      95-0069         PRITCHARD LAW FIRM, PLLC
KING           GEORGE D     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LAW          LARDINE           MS      95-0069         PRITCHARD LAW FIRM, PLLC
KING           JAMES        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LAWRENCE     LEON              MS      95-0069         PRITCHARD LAW FIRM, PLLC
KING           LANKTON      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LAWRENCE     MYLES Y           MS      95-0069         PRITCHARD LAW FIRM, PLLC
KING           PRESTON      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LAWSON       MARSHALL          MS      95-0069         PRITCHARD LAW FIRM, PLLC
KING           ROMAN        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LAY          PATRICIA          MS      95-0069         PRITCHARD LAW FIRM, PLLC
KING           SANDY        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LEA          WILLIAM H         MS      95-0069         PRITCHARD LAW FIRM, PLLC
KING           WILLIAM      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LEBLANC      CLEVELAND P       MS      95-0069         PRITCHARD LAW FIRM, PLLC
KING           WILLIAM M    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LEDBETTER    JOHN C            MS      95-0069         PRITCHARD LAW FIRM, PLLC
KING           ZACK         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LEDET        DARYEL J          MS      95-0069         PRITCHARD LAW FIRM, PLLC
KINSINGER      HOWARD       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LEE          ALBERT            MS      95-0069         PRITCHARD LAW FIRM, PLLC
KIRBY          FRANKLIN D   MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LEE          FRANK E           MS      95-0069         PRITCHARD LAW FIRM, PLLC
KIRKLAND       HERMAN       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LEE          SAM E             MS      95-0069         PRITCHARD LAW FIRM, PLLC
KIRKLAND       JAMES A      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LEE          VIRGUSE           MS      95-0069         PRITCHARD LAW FIRM, PLLC
KIRKSEY        WILLIE       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LEGGE        EDWARD            MS      95-0069         PRITCHARD LAW FIRM, PLLC
KITCHENS       ELVIN E      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LEHMAN       HENRY R           MS      95-0069         PRITCHARD LAW FIRM, PLLC
KLACIK         JOSEPH       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LEHOCKY      GEORGE E          MS      95-0069         PRITCHARD LAW FIRM, PLLC
KLEBER         ERNEST J     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LENNEP       JESSE JR V ARMS   MS      6919            PRITCHARD LAW FIRM, PLLC
KLECKER        GERALD A     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LEONARD      FRED A            MS      95-0069         PRITCHARD LAW FIRM, PLLC
KLEIN          RALPH D      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LEONE        DINO              MS      95-0069         PRITCHARD LAW FIRM, PLLC
KLEINHENZ      PAUL         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LEONE        MARIO             MS      95-0069         PRITCHARD LAW FIRM, PLLC
KLESSER        GEORGE       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LESTER       DILLARD           MS      95-0069         PRITCHARD LAW FIRM, PLLC
KLINGENSMITH   JAY E        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LESTER       JEROME            MS      95-0069         PRITCHARD LAW FIRM, PLLC
KLIPSTEIN      JOHN E       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LEVERETTE    WILLIE E          MS      92-7655         PRITCHARD LAW FIRM, PLLC
KNIGHT         JAMES M      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LEWIS        ALFRED            MS      95-0069         PRITCHARD LAW FIRM, PLLC
KNOLL          FOSTER       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LEWIS        BOBBY             MS      95-0069         PRITCHARD LAW FIRM, PLLC
KNOWLES        WILLIE       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LEWIS        DANNY R           MS      95-0069         PRITCHARD LAW FIRM, PLLC
KNOX           O'NEAL       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LEWIS        EDWARD J          MS      95-0069         PRITCHARD LAW FIRM, PLLC
KOCHER         THOMAS L     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LEWIS        LARRY             MS      95-0069         PRITCHARD LAW FIRM, PLLC
KOHAR          JOHN A       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LEWIS        MERLE             MS      95-0069         PRITCHARD LAW FIRM, PLLC
KOMORA         MARK A       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LEWIS        ROBERT            MS      95-0069         PRITCHARD LAW FIRM, PLLC
KORBAR         MIKE         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LIBERATI     ELIA              MS      95-0069         PRITCHARD LAW FIRM, PLLC
KORFIAS        JOHN N       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LIBERATORE   EUGENE R          MS      95-0069         PRITCHARD LAW FIRM, PLLC
KORNEGAY       TOMMY        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LIBERATORE   JOSEPH J          MS      95-0069         PRITCHARD LAW FIRM, PLLC
KOSTA          ROBERT S     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LIDDELL      RICKEY E          MS      92-7655         PRITCHARD LAW FIRM, PLLC
KOSTYO         DONALD S     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LIGHTMAN     CLAVIN E          MS      95-0069         PRITCHARD LAW FIRM, PLLC
KOTOUCH        WILFORD F    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LIGHTSEY     JOHN P            MS      95-0069         PRITCHARD LAW FIRM, PLLC
KOTSAKOS       JAMES C      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LINDSEY      ERNEST S          MS      95-0069         PRITCHARD LAW FIRM, PLLC
KOZLOWSKI      RUBY         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LINDSEY      EZELL             MS      95-0069         PRITCHARD LAW FIRM, PLLC
KREBS          ELMER R      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LINDSEY      JERRY C           MS      95-0069         PRITCHARD LAW FIRM, PLLC
KRENN          SAMUEL T     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LINN         JAMES F           MS      95-0069         PRITCHARD LAW FIRM, PLLC
KRESNOCKY      ANDREW       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LISE         WILLIAM R         MS      95-0069         PRITCHARD LAW FIRM, PLLC
KROKONKO       METRO        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LISTER       TOMMY J           MS      95-0069         PRITCHARD LAW FIRM, PLLC
KRYDER         CLIFFORD G   MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LITTLE       JOHNNIE H         MS      95-0069         PRITCHARD LAW FIRM, PLLC
KUNZMANN       JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LITTLE       WILLIE            MS      95-0069         PRITCHARD LAW FIRM, PLLC
KUSHNER        KENNETH      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LODAR        MILTON            MS      95-0069         PRITCHARD LAW FIRM, PLLC
KYLE           WILLIAM V    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LODOVICO     DAVID             MS      95-0069         PRITCHARD LAW FIRM, PLLC
LABASH         JOSEPH       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LOFTON       EDWARD W          MS      95-0069         PRITCHARD LAW FIRM, PLLC
LABOLITIA      ROCCO        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LOGAN        CURTIS            MS      92-7655         PRITCHARD LAW FIRM, PLLC
LADD           HOWARD E     MS      92-7655         PRITCHARD LAW FIRM, PLLC                    LOLLY        TONY              MS      95-0069         PRITCHARD LAW FIRM, PLLC
LADNER         BILLY W      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LONG         JOHNNY            MS      95-0069         PRITCHARD LAW FIRM, PLLC
LADNER         CARTY J      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LONGSHORE    CHARLES           MS      95-0069         PRITCHARD LAW FIRM, PLLC
LADNER         DOROTHY A    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LOPER        ROBERT R          MS      95-0069         PRITCHARD LAW FIRM, PLLC
LADNER         LAVERNE J    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LOPER        WINSTON           MS      95-0069         PRITCHARD LAW FIRM, PLLC
LADNER         ROGER L      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LOTT         HENRY             MS      95-0069         PRITCHARD LAW FIRM, PLLC
LADNER         RONALD       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LOVELADY     EUGENE            MS      95-0069         PRITCHARD LAW FIRM, PLLC
LADNER         THOMAS P     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LOWE         GLADYS E          MS      95-0069         PRITCHARD LAW FIRM, PLLC
LAMB           ERIC         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LOWE         PHILLIPPE S       MS      95-0069         PRITCHARD LAW FIRM, PLLC
LAMBERT        CHESTER D    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LOWE         ROBERT L          MS      95-0069         PRITCHARD LAW FIRM, PLLC
LAMBERT        JULIUS L     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LOWERY       BEATRICE M        MS      95-0069         PRITCHARD LAW FIRM, PLLC
LAMBERT        MARY E       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LOWERY       GEORGE W          MS      95-0069         PRITCHARD LAW FIRM, PLLC
LAMBERT        VAXTER       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LOWERY       NEIL I            MS      95-0069         PRITCHARD LAW FIRM, PLLC
LAMEY          RICHARD W    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LOWTHER      OBREY             MS      95-0069         PRITCHARD LAW FIRM, PLLC
LANDIER        JOSEPH       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LOYD         DONALD L          MS      95-0069         PRITCHARD LAW FIRM, PLLC
LANG           ELLIS        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LOYD         LARRY G           MS      95-0069         PRITCHARD LAW FIRM, PLLC
LANG           GEORGE B     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LOZANOSKI    TRAJAN            MS      95-0069         PRITCHARD LAW FIRM, PLLC
LANG           ROBERT V     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LUBICH       NICHOLAS          MS      95-0069         PRITCHARD LAW FIRM, PLLC
LANGHAM        HOWARD       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LUCANSKY     DANIEL            MS      95-0069         PRITCHARD LAW FIRM, PLLC
LANGSTON       GEORGE L     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LUCKEY       FREDERICK         MS      95-0069         PRITCHARD LAW FIRM, PLLC
LANZER         GLENN        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LUCZKI       HENRY             MS      95-0069         PRITCHARD LAW FIRM, PLLC
LARES          JOSE T       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    LUDGOOD      SL                MS      95-0069         PRITCHARD LAW FIRM, PLLC

                                                                                                                                                         Appendix A - 338
                                      Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                Document Page 357 of 624
Claimant       Claimant     State                                                               Claimant      Claimant         State
Last Name      First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name       Filed   Docket Number   Primary Plaintiff Counsel
LUTZ           JAMES R      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MAYS          ROBERT           MS      95-0069         PRITCHARD LAW FIRM, PLLC
LYLES          ANDREW       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MC ANDREW     JAMES J          MS      95-0069         PRITCHARD LAW FIRM, PLLC
LYLES          CHARLES      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MC CALMAN     JOHN             MS      95-0069         PRITCHARD LAW FIRM, PLLC
LYMAN          LOREN C      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MC CRAY       WARREN           MS      95-0069         PRITCHARD LAW FIRM, PLLC
MABIEN         CLARENCE E   MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MC ELROY      DAVID            MS      95-0069         PRITCHARD LAW FIRM, PLLC
MACHAK         MARK T       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MC GREW       PAUL             MS      95-0069         PRITCHARD LAW FIRM, PLLC
MACK           CLIMON       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MC LAUGHLIN   WILLIAM          MS      95-0069         PRITCHARD LAW FIRM, PLLC
MACK           KIRK         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MC NIEL       ROBERT           MS      95-0069         PRITCHARD LAW FIRM, PLLC
MACK           MAMIE L      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MC PHERSON    ROBERT           MS      95-0069         PRITCHARD LAW FIRM, PLLC
MACKENZIE      CHARLES      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCALLISTER    BILLY G          MS      95-0069         PRITCHARD LAW FIRM, PLLC
MACKEY         MALCOLM L    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCALLISTER    JOSEPH H         MS      95-0069         PRITCHARD LAW FIRM, PLLC
MACKEY         WILLIAM      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCCANDLESS    CHARLES W        MS      95-0069         PRITCHARD LAW FIRM, PLLC
MACKLIN        JESSIE A.    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCCANN        WAYNE L          MS      95-0069         PRITCHARD LAW FIRM, PLLC
MADDEN         CLIFF        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCCARTHY      DENNIS J         MS      95-0069         PRITCHARD LAW FIRM, PLLC
MADDEN         RUBY J       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCCARTY       RONALD           MS      95-0069         PRITCHARD LAW FIRM, PLLC
MADDEN         THOMAS       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCCARY        EDGAR            MS      95-0069         PRITCHARD LAW FIRM, PLLC
MAHAFFEY       DAVID S      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCCAULEY      JAMES            MS      95-0069         PRITCHARD LAW FIRM, PLLC
MAHERG         JOHN W       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCCAY         MARY L           MS      95-0069         PRITCHARD LAW FIRM, PLLC
MAJOR          EUGENE       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCCLAIN       ALFONSO          MS      95-0069         PRITCHARD LAW FIRM, PLLC
MAJORS         JOHN W       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCCLAIN       GEORGE           MS      95-0069         PRITCHARD LAW FIRM, PLLC
MALONE         DORA L       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCCLEAD       MAURICE          MS      95-0069         PRITCHARD LAW FIRM, PLLC
MALONE         JAMES        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCCORMICK     JOHN             MS      95-0069         PRITCHARD LAW FIRM, PLLC
MALONE         ROOSEVELT    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCCORVEY      VERA L. HAYNES   MS      6919            PRITCHARD LAW FIRM, PLLC
MALONE         SHEFFIELD    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCCOVERY      JESSE A          MS      95-0069         PRITCHARD LAW FIRM, PLLC
MANASTYRSKI    WASYL        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCCOY         CHARLIE          MS      92-7655         PRITCHARD LAW FIRM, PLLC
MANCINI        EMILIO       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCCOY         JOHN K           MS      95-0069         PRITCHARD LAW FIRM, PLLC
MANDEVILLE     DOUGLAS      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCCOY         MAXIE L          MS      95-0069         PRITCHARD LAW FIRM, PLLC
MANOLIOS       WILLIAM      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCCRAVEN      PERVIS           MS      95-0069         PRITCHARD LAW FIRM, PLLC
MANOLOVICH     MORRIS       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCCRORY       DAVID L          MS      95-0069         PRITCHARD LAW FIRM, PLLC
MAPLES         PAUL H       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCCULLAR      BENNY F          MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARAGOS        JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCCUTCHEON    EDWARD S         MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARAVICH       ELI          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCDUFFIE      LESTER           MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARAVICH       NICHOLAS     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCFARLAND     JOSEPH L         MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARBRY         NORA I       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCGINNIS      IDA L            MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARCHIONDA     CARL J       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCGOWAN       TIMOTHY          MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARDIS         CHARLES E    MS      92-7655         PRITCHARD LAW FIRM, PLLC                    MCGREGOR      AARON L          MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARINO         ROBERT B     MS      6919            PRITCHARD LAW FIRM, PLLC                    MCHAFFIE      WILLIAM          MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARKS          JAMES        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCINTEE       CLARENCE         MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARQUIS        HOMER L      MS      92-7655         PRITCHARD LAW FIRM, PLLC                    MCINTYRE      MONROE           MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARSHALL       JIM          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCKAY         ELLIS E          MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARSHALL       JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCKELVY       ROBERT E         MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARSHALL       JOHN C       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCKENNEY      HUBERT H         MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARSHALL       LENZIE       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCKENZIE      WILLIE R         MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARSHALL       WAYNE        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCLEOD        JOHN H           MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARSHALL       WILLIAM S    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCLEOD        WILLIAM E        MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARSHALL       WILLIE J     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCLURE        THOMAS N         MS      92-7655         PRITCHARD LAW FIRM, PLLC
MARTIN         BLANCHE      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCMAHON       FRANK            MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARTIN         CHARLES G    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCMILLIAN     RUBY             MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARTIN         CHARLES W    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCPIPE        MACK             MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARTIN         ELLIS J      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCQUIRTER     SCOTT            MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARTIN         FRAZIER      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCVEAY        ALTON D          MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARTIN         HENRY D      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MCVEAY        WALTER L         MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARTIN         JAMES A      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MEANOR        ROBERT L         MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARTIN         JOHNNY B     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MEANS         JOHN H           MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARTIN         ROBERT D     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MEDLEY        GROVER C         MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARTIN         WILLIAM      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MEITZLER      ELLA R           MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARTINEZ       ANDRES R     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MENEFEE       THOMAS C         MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARTON         FRANK W      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MENICH        DANIEL S         MS      95-0069         PRITCHARD LAW FIRM, PLLC
MARUHNICH      JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MERDEITH      JAMES R          MS      95-0069         PRITCHARD LAW FIRM, PLLC
MASCARA        JOSEPH       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MERRITT       AZ               MS      95-0069         PRITCHARD LAW FIRM, PLLC
MASCIANTONIO   RICHARD P    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MERRITT       BOBBY R          MS      95-0069         PRITCHARD LAW FIRM, PLLC
MASON          MONROE       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MERRITT       EDDIE L          MS      95-0069         PRITCHARD LAW FIRM, PLLC
MASSEY         FRANK        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MESSINA       JAMES J          MS      95-0069         PRITCHARD LAW FIRM, PLLC
MASTELLINO     LOUIS J      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MICHNA        EMIL             MS      95-0069         PRITCHARD LAW FIRM, PLLC
MATHENY        ROBERT       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MICK          LAURENCE         MS      95-0069         PRITCHARD LAW FIRM, PLLC
MATHEWS        DAVID I      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MIKA          GEORGE D         MS      95-0069         PRITCHARD LAW FIRM, PLLC
MATHEWS        JAMES R      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MIKO          RICHARD A        MS      95-0069         PRITCHARD LAW FIRM, PLLC
MATHIS         JERRY        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MILAN         DAVID            MS      95-0069         PRITCHARD LAW FIRM, PLLC
MATTHEWS       BOLDEN       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MILCHAK       ROBERT           MS      95-0069         PRITCHARD LAW FIRM, PLLC
MATTHEWS       HENRY        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MILICH        ANDRIJA A        MS      95-0069         PRITCHARD LAW FIRM, PLLC
MATTHEWS       TALLO        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MILLER        GAIL             MS      95-0069         PRITCHARD LAW FIRM, PLLC
MAUKS          JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MILLER        JT               MS      95-0069         PRITCHARD LAW FIRM, PLLC
MAY            DENNIS J     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MILLER        JOHN N           MS      95-0069         PRITCHARD LAW FIRM, PLLC
MAY            JOHN H       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MILLER        JUNIOR           MS      95-0069         PRITCHARD LAW FIRM, PLLC
MAYE           CHARLES D    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MILLER        LARRY            MS      95-0069         PRITCHARD LAW FIRM, PLLC
MAYOROS        JOSEPH       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MILLER        LARRY S          MS      95-0069         PRITCHARD LAW FIRM, PLLC

                                                                                                                                                         Appendix A - 339
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                               Document Page 358 of 624
Claimant      Claimant     State                                                               Claimant     Claimant     State
Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
MILLER        OLIVER       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    MYRICKS      LONNIE       MS      95-0069         PRITCHARD LAW FIRM, PLLC
MILLS         DONALD       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NABOURS      EDWARD D     MS      95-0069         PRITCHARD LAW FIRM, PLLC
MILLS         TOMMY        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NALE         THOMAS       MS      95-0069         PRITCHARD LAW FIRM, PLLC
MILLSAPS      DAVID M      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NARBESKY     JONATHAN     MS      95-0069         PRITCHARD LAW FIRM, PLLC
MINCHEW       DAVID C      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NEAL         BARBARA J    MS      95-0069         PRITCHARD LAW FIRM, PLLC
MINCHEW       ROBERT S     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NEAL         LC           MS      95-0069         PRITCHARD LAW FIRM, PLLC
MINER         CAROLL W     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NECAISE      THOMAS E     MS      95-0069         PRITCHARD LAW FIRM, PLLC
MINK          WILLIAM D    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NEJUS        ZIGFRIDAS    MS      95-0069         PRITCHARD LAW FIRM, PLLC
MINYARD       KENNETH L    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NELSON       JOSEPH       MS      95-0069         PRITCHARD LAW FIRM, PLLC
MITCHELL      CHARLES R    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NELSON       MADISON      MS      95-0069         PRITCHARD LAW FIRM, PLLC
MITCHELL      DANIEL       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NELSON       PETER        MS      95-0069         PRITCHARD LAW FIRM, PLLC
MITCHELL      EDWARD D     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NELSON       ROBERT B     MS      95-0069         PRITCHARD LAW FIRM, PLLC
MITCHELL      GARY M       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NELSON       WARREN C     MS      95-0069         PRITCHARD LAW FIRM, PLLC
MITCHELL      RICHARD R    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NEMETH       JOHN R       MS      95-0069         PRITCHARD LAW FIRM, PLLC
MITCHELL      RIVERS       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NETTLES      JAMES D      MS      95-0069         PRITCHARD LAW FIRM, PLLC
MITCHELL      WILLIE J     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NETTO        PHILLIP A    MS      95-0069         PRITCHARD LAW FIRM, PLLC
MIXON         AUDREY F     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NEUFFER      ALAN         MS      95-0069         PRITCHARD LAW FIRM, PLLC
MIXON         JAMES        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NEWLAND      TOMMY L      MS      95-0069         PRITCHARD LAW FIRM, PLLC
MIZE          GEORGE       MS      92-7655         PRITCHARD LAW FIRM, PLLC                    NEWSOME      CW           MS      95-0069         PRITCHARD LAW FIRM, PLLC
MIZELL        ALFRED R     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NICHOLAS     DANIEL L     MS      95-0069         PRITCHARD LAW FIRM, PLLC
MIZENKO       MICHAEL      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NICHOLS      JOSEPH       MS      95-0069         PRITCHARD LAW FIRM, PLLC
MLINARCIK     DONALD       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NICHOLS      PAUL S       MS      95-0069         PRITCHARD LAW FIRM, PLLC
MODOCK        NICK         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NICKLOSH     JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC
MOHR          JOHN H       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NICOLOSI     PAUL J       MS      95-0069         PRITCHARD LAW FIRM, PLLC
MOLLO         JOHN E       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NICOVICH     DORRELL      MS      95-0069         PRITCHARD LAW FIRM, PLLC
MONEY         BOBBY J      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NIKOLIC      PEDRAG       MS      95-0069         PRITCHARD LAW FIRM, PLLC
MONK          GEORGE L     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NILES        JOHNNIE      MS      95-0069         PRITCHARD LAW FIRM, PLLC
MONROE        DANIEL C     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NIOLET       LAURLICE     MS      95-0069         PRITCHARD LAW FIRM, PLLC
MONTOYA       ISREL        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NOBLE        DEMPSEY      MS      95-0069         PRITCHARD LAW FIRM, PLLC
MONTRUCCHIO   ALDO         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NOCERA       CARMEN A     MS      95-0069         PRITCHARD LAW FIRM, PLLC
MOODY         ALVIN        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NOLAN        WILLARD      MS      95-0069         PRITCHARD LAW FIRM, PLLC
MOON          FRANK        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NORMAN       RALPH        MS      95-0069         PRITCHARD LAW FIRM, PLLC
MOORE         ANANISE      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NORRICK      JOSEPH       MS      95-0069         PRITCHARD LAW FIRM, PLLC
MOORE         FOSTEENA     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NOTTINGHAM   ARGUSTUS     MS      95-0069         PRITCHARD LAW FIRM, PLLC
MOORE         HOMER        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NOVOSELAC    ANNA M       MS      95-0069         PRITCHARD LAW FIRM, PLLC
MOORE         JAMES        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NOVOSELAC    JOHN J       MS      95-0069         PRITCHARD LAW FIRM, PLLC
MOORE         JAMES A      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NUNEZ        EDDIE J      MS      95-0069         PRITCHARD LAW FIRM, PLLC
MOORE         JOSEPH R     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    O'BANNON     ROBERT D     MS      95-0069         PRITCHARD LAW FIRM, PLLC
MOORE         LEROY        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    O'BRIEN      DONALD J     MS      95-0069         PRITCHARD LAW FIRM, PLLC
MOORE         NORMAN       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    O'NEILL      JOSEPH P     MS      95-0069         PRITCHARD LAW FIRM, PLLC
MOORE         ROSCOE       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    O'REAR       JAMES D      MS      95-0069         PRITCHARD LAW FIRM, PLLC
MOORE         SIMEON A     MS      92-7655         PRITCHARD LAW FIRM, PLLC                    ODLILVAK     MICHAEL      MS      95-0069         PRITCHARD LAW FIRM, PLLC
MORAN         ALBERT       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ODOM         BOBBY R      MS      95-0069         PRITCHARD LAW FIRM, PLLC
MORAN         EUGENE M     MS      92-7655         PRITCHARD LAW FIRM, PLLC                    ODOM         DALTON M     MS      95-0069         PRITCHARD LAW FIRM, PLLC
MORAN         JAMES A      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ODOM         JOHNNIE M    MS      95-0069         PRITCHARD LAW FIRM, PLLC
MORDARSKI     JAMES        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ODUM         THURMAN      MS      95-0069         PRITCHARD LAW FIRM, PLLC
MORELLI       RAYMOND R    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    OFFEN        RALPH        MS      95-0069         PRITCHARD LAW FIRM, PLLC
MORGAN        LEWIS        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    OLGUIN       MIGUEL O     MS      95-0069         PRITCHARD LAW FIRM, PLLC
MORGAN        ROOSEVELT    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ONDERICK     JOHN B       MS      95-0069         PRITCHARD LAW FIRM, PLLC
MORLEY        DONALD L     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ONDIK        MICHAEL E    MS      95-0069         PRITCHARD LAW FIRM, PLLC
MORRIS        WILLIAM L    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ONORA        LOUIS G      MS      95-0069         PRITCHARD LAW FIRM, PLLC
MOSES         JOSEPHINE    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    OREAR        CHARLES D    MS      95-0069         PRITCHARD LAW FIRM, PLLC
MOSKWA        WALTER J     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    OSWALT       ARNOLD R     MS      95-0069         PRITCHARD LAW FIRM, PLLC
MOSLEY        FRANKLIN N   MS      95-0069         PRITCHARD LAW FIRM, PLLC                    OUTLAW       JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC
MOSLEY        LENARD       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    OUTLER       RANDOLPH     MS      95-0069         PRITCHARD LAW FIRM, PLLC
MOTTON        CHARLIE      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    OWENS        DOMINIC P    MS      95-0069         PRITCHARD LAW FIRM, PLLC
MOWAD         EUGENE J     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    OWENS        JOHN O       MS      95-0069         PRITCHARD LAW FIRM, PLLC
MULLEN        JOHN R       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    OWENS        MAJOR C      MS      95-0069         PRITCHARD LAW FIRM, PLLC
MULLINS       HARVEY L     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    OWENS        ROOSEVELT    MS      95-0069         PRITCHARD LAW FIRM, PLLC
MULLINS       TEDDIE L     MS      92-7655         PRITCHARD LAW FIRM, PLLC                    OZENE        JOHN I       MS      95-0069         PRITCHARD LAW FIRM, PLLC
MULVIHILL     LOUIS B      MS      92-7655         PRITCHARD LAW FIRM, PLLC                    OZIMOK       RONALD J     MS      95-0069         PRITCHARD LAW FIRM, PLLC
MURDOCH       ARCHIE R     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    PACKER       FREDDIE L    MS      95-0069         PRITCHARD LAW FIRM, PLLC
MURPHY        CHARLES O    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    PAGE         MELVIN N     MS      95-0069         PRITCHARD LAW FIRM, PLLC
MURPHY        ELMER R      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    PAGE         ROBERT H     MS      95-0069         PRITCHARD LAW FIRM, PLLC
MURPHY        KENNETH D    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    PALMER       FRANK        MS      95-0069         PRITCHARD LAW FIRM, PLLC
MURPHY        TRAVIS L     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    PALYOK       RAYMOND      MS      95-0069         PRITCHARD LAW FIRM, PLLC
MURRAY        DONNIE W     MS      92-7655         PRITCHARD LAW FIRM, PLLC                    PARISE       TONY         MS      95-0069         PRITCHARD LAW FIRM, PLLC
MURRAY        JOHNNY J     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    PARISH       DRURY P      MS      95-0069         PRITCHARD LAW FIRM, PLLC
MUSCEDERE     PIETRO       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    PARISO       WILLIAM C    MS      95-0069         PRITCHARD LAW FIRM, PLLC
MUSKIN        JACK         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    PARKER       EARNEST      MS      95-0069         PRITCHARD LAW FIRM, PLLC
MUSSER        DONALD A     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    PARKER       GEORGE A     MS      95-0069         PRITCHARD LAW FIRM, PLLC
MUSSER        EDWARD A     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    PARKER       JT           MS      95-0069         PRITCHARD LAW FIRM, PLLC
MUSULIN       STEVE        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    PARKER       JAMES D      MS      95-0069         PRITCHARD LAW FIRM, PLLC
MUTZ          ROBERT T     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    PARKER       JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC
MYERS         CHARLES W    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    PARKER       MARIE L      MS      95-0069         PRITCHARD LAW FIRM, PLLC
MYERS         RONNIE E     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    PARKER       MELVIN I     MS      95-0069         PRITCHARD LAW FIRM, PLLC

                                                                                                                                                   Appendix A - 340
                                          Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                    Document Page 359 of 624
Claimant       Claimant         State                                                               Claimant     Claimant     State
Last Name      First Name       Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
PARKER         NAT              MS      95-0069         PRITCHARD LAW FIRM, PLLC                    PRINCE       MELL W       MS      95-0069         PRITCHARD LAW FIRM, PLLC
PARKER         SIDNEY W         MS      92-7655         PRITCHARD LAW FIRM, PLLC                    PRITCHETT    EDDIE L      MS      95-0069         PRITCHARD LAW FIRM, PLLC
PARKER         WALLACE J        MS      2001-0167(1)    PRITCHARD LAW FIRM, PLLC                    PRITCHETT    JAMES        MS      95-0069         PRITCHARD LAW FIRM, PLLC
PARMER         RALPH            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    PRITCHETT    WALTER E     MS      95-0069         PRITCHARD LAW FIRM, PLLC
PARNELL        KENNETH W        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    PROKOP       STEPHAN      MS      95-0069         PRITCHARD LAW FIRM, PLLC
PARSON         WILLIE           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    PROVO        CLARENCE     MS      95-0069         PRITCHARD LAW FIRM, PLLC
PATRICK        CATHERINE        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    PUGH         DONALD E     MS      95-0069         PRITCHARD LAW FIRM, PLLC
PATRICK        TOMMY            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    PURRACHIO    FRANK        MS      95-0069         PRITCHARD LAW FIRM, PLLC
PATTERSON      DETROIT          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    PURSLEY      SAMUEL B     MS      95-0069         PRITCHARD LAW FIRM, PLLC
PATTERSON      JIMMIE L         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    PYLE         ROBERT       MS      95-0069         PRITCHARD LAW FIRM, PLLC
PATTERSON      THOMAS D         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    PYLES        EDWARD V     MS      95-0069         PRITCHARD LAW FIRM, PLLC
PATTON         ALFRED W         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    QUEEN        BENARD       MS      95-0069         PRITCHARD LAW FIRM, PLLC
PATUC          JOSEPH           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    QUEEN        LEON         MS      95-0069         PRITCHARD LAW FIRM, PLLC
PATUC          PAUL C           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    QUEENER      FRED         MS      95-0069         PRITCHARD LAW FIRM, PLLC
PAULIN         GEORGE J         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    QUINN        GEORGE       MS      95-0069         PRITCHARD LAW FIRM, PLLC
PAYTON         HOLLIS           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    QUINNEY      GEORGE       MS      95-0069         PRITCHARD LAW FIRM, PLLC
PEACE          ALLEN R          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    QUINNIE      JOHN H       MS      95-0069         PRITCHARD LAW FIRM, PLLC
PEARSON        EARNEST          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RADANOVICH   BRANKO       MS      95-0069         PRITCHARD LAW FIRM, PLLC
PECK           JOHNNIE B        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RADANOVICH   STEVE        MS      95-0069         PRITCHARD LAW FIRM, PLLC
PEDHANIAK      EUGENE           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RAGAN        JASPER       MS      95-0069         PRITCHARD LAW FIRM, PLLC
PEEKS          DEROY            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RAGLAND      JOHNNY L     MS      95-0069         PRITCHARD LAW FIRM, PLLC
PELLEGRINI     AUGUST           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RAINES       JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC
PELLEGRINI     DOMINIC V        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RAMIREZ      ROEL         MS      95-0069         PRITCHARD LAW FIRM, PLLC
PELLEGRINO     JAMES            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RANDALL      DONALD       MS      95-0069         PRITCHARD LAW FIRM, PLLC
PENNY          DONALD A         MS      92-7655         PRITCHARD LAW FIRM, PLLC                    RANDALL      WOODROW W    MS      95-0069         PRITCHARD LAW FIRM, PLLC
PEREZ          BOBBY L          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RANDLE       ARMA T       MS      95-0069         PRITCHARD LAW FIRM, PLLC
PERROTA        FRED S           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RANDOLPH     SAMUEL L     MS      95-0069         PRITCHARD LAW FIRM, PLLC
PERROTA        ROBERT D         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RANDOLPH     VAUDIE       MS      95-0069         PRITCHARD LAW FIRM, PLLC
PERRY          FREDDIE L        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RANDON       ALBERT       MS      95-0069         PRITCHARD LAW FIRM, PLLC
PERUN          GEORGE W         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RAY          STEVEN D     MS      95-0069         PRITCHARD LAW FIRM, PLLC
PESICH         PETER            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RAYNER       JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC
PETERS         ELLMER P         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    REACH        FRANK        MS      95-0069         PRITCHARD LAW FIRM, PLLC
PETERS         MILTON           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    READ         HAZEL M      MS      95-0069         PRITCHARD LAW FIRM, PLLC
PETTIBONE      JACK             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    REDZANIC     ROBERT D     MS      95-0069         PRITCHARD LAW FIRM, PLLC
PETTNER        FRANK J          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    REECE        RASBERRY     MS      95-0069         PRITCHARD LAW FIRM, PLLC
PETTWAY        CARL C           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    REED         ARTHUR J     MS      95-0069         PRITCHARD LAW FIRM, PLLC
PETTWAY        STAMPER          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    REED         EUGENE W     MS      95-0069         PRITCHARD LAW FIRM, PLLC
PEYTON         LARRY G          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    REED         GORDY Q      MS      95-0069         PRITCHARD LAW FIRM, PLLC
PHILLIPS       J                MS      95-0069         PRITCHARD LAW FIRM, PLLC                    REED         HYBERT J     MS      95-0069         PRITCHARD LAW FIRM, PLLC
PHILLIPS       JERALD D         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    REED         JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC
PHILLIPS       OLIVER           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    REED         MARGARET     MS      95-0069         PRITCHARD LAW FIRM, PLLC
PHILLIS        JOHN W           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    REED         MARLIN       MS      95-0069         PRITCHARD LAW FIRM, PLLC
PHILON         WALLACE          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    REED         ORREN D      MS      95-0069         PRITCHARD LAW FIRM, PLLC
PHY            GUY RADER V AP   MS      95-0069         PRITCHARD LAW FIRM, PLLC                    REED         PAT Z        MS      95-0069         PRITCHARD LAW FIRM, PLLC
PICKENS        CURTIS           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    REEL         NORMAN A     MS      92-7655         PRITCHARD LAW FIRM, PLLC
PICKENS        ROOSEVELT        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    REESE        ERNEST       MS      95-0069         PRITCHARD LAW FIRM, PLLC
PICKERING      BILLY R          MS      6919            PRITCHARD LAW FIRM, PLLC                    REESE        JESSE        MS      95-0069         PRITCHARD LAW FIRM, PLLC
PICKETT        REGINALD         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    REFT         MICHAEL      MS      95-0069         PRITCHARD LAW FIRM, PLLC
PIERCE         DAVID            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    REMBERT      BENNIE       MS      95-0069         PRITCHARD LAW FIRM, PLLC
PINEDA         DIONIDIO         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RHODES       JOHNNIE O    MS      95-0069         PRITCHARD LAW FIRM, PLLC
PINTER         EMERY            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RHYMES       BEN E        MS      95-0069         PRITCHARD LAW FIRM, PLLC
PINTUR         JOSEPH W         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RICE         FELIX W      MS      95-0069         PRITCHARD LAW FIRM, PLLC
PIPPIN         EDWARD E         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RICE         GARY W       MS      95-0069         PRITCHARD LAW FIRM, PLLC
PITSCNBARGER   ARNOLD           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RICE         RONALD L     MS      95-0069         PRITCHARD LAW FIRM, PLLC
PITTMAN        ROBERT           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RICH         GUY          MS      95-0069         PRITCHARD LAW FIRM, PLLC
PITTS          DONALD W         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RICHARDS     EDDIE L      MS      95-0069         PRITCHARD LAW FIRM, PLLC
POE            JAMES E          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RICHARDS     JUNIOR T     MS      95-0069         PRITCHARD LAW FIRM, PLLC
POE            JOHN I           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RICHARDSON   HENRY        MS      95-0069         PRITCHARD LAW FIRM, PLLC
POINTER        JEFFERSON        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RICHARDSON   SYLVIA M     MS      95-0069         PRITCHARD LAW FIRM, PLLC
POLAND         RAYMOND S        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RIDEAUX      FREDERICK    MS      95-0069         PRITCHARD LAW FIRM, PLLC
PONEVAC        REYNOLD G        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RIDER        HERSCHEL T   MS      95-0069         PRITCHARD LAW FIRM, PLLC
POOLE          WALTER L         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RIDER        JOSEPH       MS      95-0069         PRITCHARD LAW FIRM, PLLC
POPESCO        JOHN             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RIGGINS      TOM P        MS      95-0069         PRITCHARD LAW FIRM, PLLC
PORTER         JAMES W          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RIGGINS      WILLIAM J    MS      95-0069         PRITCHARD LAW FIRM, PLLC
PORTER         RONALD E         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RIGSBY       EDWARD       MS      95-0069         PRITCHARD LAW FIRM, PLLC
PORTIS         JAMIE L          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RISALITI     JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC
POSTON         DOUGLAS E        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RISHEL       THOMAS D     MS      95-0069         PRITCHARD LAW FIRM, PLLC
POTANTUS       ROBERT           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RITCHEY      BOBBY L      MS      92-7655         PRITCHARD LAW FIRM, PLLC
POWELL         ERNEST           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RIVERS       LOTTIE M     MS      95-0069         PRITCHARD LAW FIRM, PLLC
POWELL         ROBERT C         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ROBBINS      DOUGLAS R    MS      95-0069         PRITCHARD LAW FIRM, PLLC
POWERS         ELDON T          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ROBERTS      CLARENCE     MS      95-0069         PRITCHARD LAW FIRM, PLLC
PRAJSNER       MARION J         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ROBERTS      PERRY        MS      92-7655         PRITCHARD LAW FIRM, PLLC
PRATCHENKO     FRED             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ROBERTS      WAYLON G     MS      95-0069         PRITCHARD LAW FIRM, PLLC
PRAYLOR        JACK             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ROBERTSON    LESTER G     MS      95-0069         PRITCHARD LAW FIRM, PLLC
PREYER         HENRY            MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ROBINSON     CLIFTON      MS      95-0069         PRITCHARD LAW FIRM, PLLC
PRICE          GLENN E          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ROBINSON     GARY         MS      95-0069         PRITCHARD LAW FIRM, PLLC

                                                                                                                                                        Appendix A - 341
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                               Document Page 360 of 624
Claimant     Claimant      State                                                               Claimant      Claimant     State
Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel
ROBINSON     HERBERT L     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SCIMIO        WILLIAM      MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROBINSON     MARY H        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SCOTT         ARTHUR J     MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROBINSON     NATHANIEL M   MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SCOTT         BEATRICE G   MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROBINSON     SAMUEL        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SCOTT         EDWARD J     MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROBISKIE     EARL C        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SCOTT         WILLIAM      MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROBISON      MADDIE L      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SCRUGGS       JOSEPH       MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROCK         JOHN          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SEABOLT       LONNIE       MS      95-0069         PRITCHARD LAW FIRM, PLLC
RODRIGUEZ    LOUIS         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SEALE         WILLARD E    MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROGER        VERNON        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SEALS         RANDY        MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROGERS       ALBERT L      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SEALY         HOWARD       MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROGERS       HORACE        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SEARCY        MARY L       MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROGERS       JOHN C        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SEARCY        SAMUEL H     MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROGISH       BOYD A        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SEATON        WARREN G     MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROHM         GEORGE A      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SEAWRIGHT     ANNIE L      MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROHR         JOSEPH        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SEBASTIAN     WILLIAM J    MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROLAND       JOSEPH A      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SEESE         PAUL         MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROMEO        SAMUEL        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SEILING       HERMAN R     MS      95-0069         PRITCHARD LAW FIRM, PLLC
RONSKE       ROBERT        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SELF          ANDREW M     MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROOKS        DONALD E      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SELLERS       JAMES L      MS      92-7655         PRITCHARD LAW FIRM, PLLC
ROOT         CLARENCE      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SELLERS       JOE N        MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROSATI       ANTHONY       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SENSENEY      WILLIAM J    MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROSE         ISAAC         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SERECIN       FRANK        MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROSE         ROBERT L      MS      92-7655         PRITCHARD LAW FIRM, PLLC                    SEUFFERT      RICHARD      MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROSS         JOHN H        MS      92-7655         PRITCHARD LAW FIRM, PLLC                    SEYMOUR       BARBARA A    MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROSS         JOSEPH        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SEYMOUR       ROGER        MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROSS         JOSEPHINE     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SHAFER        RICHARD L    MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROSS         RUDY          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SHAFFER       JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROSS         TOMMIE        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SHANNON       TERRY L      MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROTENBERRY   BOBBY C       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SHAVORINSKY   MICHAEL      MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROUNDS       CHARLES E     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SHERMAN       FELIX L      MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROUSE        HERMAN J      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SHERRETS      RICHARD      MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROUSE        LESTER        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SHERROD       FRANKLIN D   MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROUSEK       OTTO          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SHIKLE        FRANK B      MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROY          JOSEPH        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SHIPMAN       EDWARD       MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROYER        ROBERT        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SHOMSKY       GEORGE       MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROZECKI      JAN           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SHOOTS        WILLIE L     MS      95-0069         PRITCHARD LAW FIRM, PLLC
ROZZI        NICOLA D      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SHORTER       MATTHEW      MS      95-0069         PRITCHARD LAW FIRM, PLLC
RUBEN        GEORGE        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SHOUP         RICHARD J    MS      95-0069         PRITCHARD LAW FIRM, PLLC
RUBY         CHARLES A     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SHOWALTER     CLOYD        MS      95-0069         PRITCHARD LAW FIRM, PLLC
RUIZ         ROLANDO       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SHOWALTER     RICHARD L    MS      95-0069         PRITCHARD LAW FIRM, PLLC
RUPE         ROBERT        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SHOWMAN       RICHARD      MS      95-0069         PRITCHARD LAW FIRM, PLLC
RUPERTO      FRANK T       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SHROPSHIRE    PAUL H       MS      95-0069         PRITCHARD LAW FIRM, PLLC
RUPNICK      ANDREW        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SHUMAN        WILLIAM E    MS      95-0069         PRITCHARD LAW FIRM, PLLC
RUSCITTI     ELVIDIO L     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SIBLEY        CHARLES H    MS      95-0069         PRITCHARD LAW FIRM, PLLC
RUSHER       JAMES         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SIMCAK        GERALD       MS      95-0069         PRITCHARD LAW FIRM, PLLC
RUSSELL      ROBERT J      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SIMMONS       BURE L       MS      95-0069         PRITCHARD LAW FIRM, PLLC
RUSSIAM      JOHN          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SIMMONS       JOHN P       MS      95-0069         PRITCHARD LAW FIRM, PLLC
RUTLEDGE     LEONARD G     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SIMMONS       ROBERT L     MS      95-0069         PRITCHARD LAW FIRM, PLLC
RYANS        RICHARD O     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SIMMS         WALTER H     MS      95-0069         PRITCHARD LAW FIRM, PLLC
SABIERS      RICHARD A     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SIMON         MICHAEL G    MS      95-0069         PRITCHARD LAW FIRM, PLLC
SABLICH      VERNON B      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SIMONI        JOSEPH       MS      95-0069         PRITCHARD LAW FIRM, PLLC
SAINOVICH    ELI           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SIMPSON       CHARLES      MS      95-0069         PRITCHARD LAW FIRM, PLLC
SAINSBURY    ALLAN H       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SIMPSON       WILLIAM L    MS      95-0069         PRITCHARD LAW FIRM, PLLC
SANCHEZ      MANUEL        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SIMS          CHAPPELL B   MS      95-0069         PRITCHARD LAW FIRM, PLLC
SANDERS      HOLLIS W      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SIMS          FLOYD        MS      95-0069         PRITCHARD LAW FIRM, PLLC
SANDERS      WILLIAM E     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SIMS          HELEN M      MS      95-0069         PRITCHARD LAW FIRM, PLLC
SANDERSON    QUEEN V       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SIMS          JAMES A      MS      95-0069         PRITCHARD LAW FIRM, PLLC
SANFORD      JAMES L       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SIMS          STANLEY L    MS      95-0069         PRITCHARD LAW FIRM, PLLC
SANTIA       DANNY D       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SIMS          TOM E        MS      95-0069         PRITCHARD LAW FIRM, PLLC
SANTILLI     ANTHONY       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SIMS          WILLIAM F    MS      95-0069         PRITCHARD LAW FIRM, PLLC
SAUCIER      WILLIE        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SINCLAIRE     GARY A       MS      95-0069         PRITCHARD LAW FIRM, PLLC
SAUNDERS     RODNEY        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SINGLETON     MARGARET A   MS      95-0069         PRITCHARD LAW FIRM, PLLC
SAVOLDI      LOUIS         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SIUDAK        JOHN J       MS      95-0069         PRITCHARD LAW FIRM, PLLC
SAWHILL      JAMES W       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SIZEMORE      WILLIAM K    MS      95-0069         PRITCHARD LAW FIRM, PLLC
SAWYER       GAYLE N       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SKIDMORE      THOMAS J     MS      95-0069         PRITCHARD LAW FIRM, PLLC
SAWYER       WILLIAM E     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SKILLERN      WORTH        MS      95-0069         PRITCHARD LAW FIRM, PLLC
SCARCELLA    RAYMOND       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SLADE         GERALD E     MS      95-0069         PRITCHARD LAW FIRM, PLLC
SCARDINA     ANTHONY T     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SLATER        JAMES        MS      95-0069         PRITCHARD LAW FIRM, PLLC
SCHAB        WALTER        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SLEDGE        LOUIS        MS      95-0069         PRITCHARD LAW FIRM, PLLC
SCHIE        ORVAL         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SLOCUM        CHARLES W    MS      95-0069         PRITCHARD LAW FIRM, PLLC
SCHILO       ARTHUR L      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SLONE         VIRGIL       MS      95-0069         PRITCHARD LAW FIRM, PLLC
SCHIMONSKY   JOHN M        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SLOPEK        DAVID H      MS      95-0069         PRITCHARD LAW FIRM, PLLC
SCHMIDT      ANDREW J      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SMALKO        ALBERT       MS      95-0069         PRITCHARD LAW FIRM, PLLC
SCHULER      ROOSEVELT     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SMITH         ALFRED       MS      95-0069         PRITCHARD LAW FIRM, PLLC
SCHULTZ      HERMAN J      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SMITH         ANDERSON     MS      95-0069         PRITCHARD LAW FIRM, PLLC
SCHWARTZEL   ROBERT C      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SMITH         ANDREW       MS      95-0069         PRITCHARD LAW FIRM, PLLC

                                                                                                                                                    Appendix A - 342
                                       Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                      Desc Main
                                                                                 Document Page 361 of 624
Claimant      Claimant       State                                                               Claimant       Claimant           State
Last Name     First Name     Filed   Docket Number   Primary Plaintiff Counsel                   Last Name      First Name         Filed   Docket Number   Primary Plaintiff Counsel
SMITH         ARTHUR F       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    STEWART        JOHN H             MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         BENNIE         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    STEWART        JOSEPH F           MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         CALVIN M       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    STEWART        ROBERT C           MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         CARVIN D       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    STEWART        ROBERT L           MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         CHARLES E      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    STEWART        SAMUEL J           MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         CHARLES R      MS      92-7655         PRITCHARD LAW FIRM, PLLC                    STEWART        SARAH C            MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         CHARLIE L      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    STICKLES       ALLEN F            MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         CLIFFORD L     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    STONE          JOHN               MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         DICKIE J       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    STONFER        ROBERT D           MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         DORIS E        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    STRADER        OSCAR              MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         EARLEY         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    STREET         ENOCH              MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         EDWARD J       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    STREET         WILLIAM            MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         FRANK J        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    STREET         WILLIE C           MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         FRED           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    STRICKLAND     ISAAC              MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         HAROLD E       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    STRICKLAND     OSCAR              MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         HENDERSON      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    STRINGFELLOW   ESTER              MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         JACK D         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    STRONG         LEONARD            MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         JAMES          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    STROUP         LOUIE R            MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         JAMES C        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    STRUBEL        LEROY              MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         JAMES E        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    STULAC         MARTIN T           MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         KENNETH        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    STUTTS         ODIE               MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         LEWIS          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    STYLES         MAURICE            MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         LLOYD          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SUGALSKI       LOUIS              MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         LOUIS D        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SUHY           ALBERT J           MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         NOMAN          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SULKOWSKI      THEODORE           MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         ROBERT E       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SULLIVAN       JOSEPH R           MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         ROBERT J       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SULLIVAN       WAYNE              MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         ROBERT L       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SULTRY         MELVIN J           MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         ROGER          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SUTTON         SAM                MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         ROOSEVELT      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SWAIN          HERMAN             MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         SAMUEL E       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SWAN           HAROLD L           MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         TONY A         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SWAN           JAMES H            MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         WILLIAM        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SWAN           THOMAS E           MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMITH         WILLIE J       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SWEATT         DAVID E            MS      95-0069         PRITCHARD LAW FIRM, PLLC
SMOLANOVICH   MILTON         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SWETMAN        SUMMERFIELD S. S   MS      95-0069         PRITCHARD LAW FIRM, PLLC
SNEDECOR      TARVER G       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SWIGER         RICHARD J          MS      95-0069         PRITCHARD LAW FIRM, PLLC
SNIPE         RORY A         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SWILLEY        BILLY              MS      95-0069         PRITCHARD LAW FIRM, PLLC
SNYDER        GEORGE         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SWINK          GLENN L            MS      95-0069         PRITCHARD LAW FIRM, PLLC
SNYDER        JAMES          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SWOGGER        THOMAS R           MS      95-0069         PRITCHARD LAW FIRM, PLLC
SOMERS        THOMAS         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SYLVESTER      ALVIN D            MS      95-0069         PRITCHARD LAW FIRM, PLLC
SORRELS       MYRON          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SYLVESTER      CARMEN F           MS      95-0069         PRITCHARD LAW FIRM, PLLC
SOUDER        WILLIAM D      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SYLVESTER      DAVID L            MS      95-0069         PRITCHARD LAW FIRM, PLLC
SOUTH         WILLIAM G      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SYLVESTER      JAMES L            MS      95-0069         PRITCHARD LAW FIRM, PLLC
SPANN         HENRY          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SYLVESTER      LEONARD R          MS      95-0069         PRITCHARD LAW FIRM, PLLC
SPEARING      KENNETH N      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SYLVESTER      SAMUEL W           MS      95-0069         PRITCHARD LAW FIRM, PLLC
SPENCER       ALFRED         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SYMONS         JAMES F            MS      95-0069         PRITCHARD LAW FIRM, PLLC
SPENCER       ALFREDETTA C   MS      95-0069         PRITCHARD LAW FIRM, PLLC                    SYMOUR         LARRY              MS      95-0069         PRITCHARD LAW FIRM, PLLC
SPENCER       HENRY L        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    TAIT           JAMES C            MS      95-0069         PRITCHARD LAW FIRM, PLLC
SPILLER       ROOSEVELT      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    TAIT           THOMAS Q           MS      95-0069         PRITCHARD LAW FIRM, PLLC
SPIRO         JOHN           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    TAYLOR         ALBERT S           MS      95-0069         PRITCHARD LAW FIRM, PLLC
SPORNY        LEO S          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    TAYLOR         GARY L             MS      95-0069         PRITCHARD LAW FIRM, PLLC
SPRINGER      FRANCES        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    TAYLOR         LAWRENCE           MS      95-0069         PRITCHARD LAW FIRM, PLLC
SPRINGFIELD   WILLIS W       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    TAYLOR         MELVIN E           MS      95-0069         PRITCHARD LAW FIRM, PLLC
SPROUSE       GEORGE         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    TAYLOR         UC                 MS      95-0069         PRITCHARD LAW FIRM, PLLC
SPROUSE       LD             MS      95-0069         PRITCHARD LAW FIRM, PLLC                    TAYLOR         WILLIAM G          MS      95-0069         PRITCHARD LAW FIRM, PLLC
SRETENOVIC    ZIVOMIR        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    TAYLOR         WILLIE L           MS      95-0069         PRITCHARD LAW FIRM, PLLC
STALLWORTH    JOSEPH L       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    TEAGUE         HAZEL E            MS      95-0069         PRITCHARD LAW FIRM, PLLC
STANDER       JIMMY          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    TELATKO        FRANK              MS      95-0069         PRITCHARD LAW FIRM, PLLC
STANLEY       GILBERT        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    TERRY          ROBERT E           MS      95-0069         PRITCHARD LAW FIRM, PLLC
STANLEY       MILDRED S      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    TERRY          WALTER D           MS      95-0069         PRITCHARD LAW FIRM, PLLC
STANLEY       TIMMY A        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    THAMES         PERRY              MS      95-0069         PRITCHARD LAW FIRM, PLLC
STARCHER      DENNIS         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    THERIOT        NORRIS A           MS      95-0069         PRITCHARD LAW FIRM, PLLC
STASOVSKI     NICK           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    THIBODEAUX     RALPH              MS      95-0069         PRITCHARD LAW FIRM, PLLC
STAUFFER      SMITH A        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    THOMAS         ALBERT             MS      95-0069         PRITCHARD LAW FIRM, PLLC
STAVISH       STANLEY        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    THOMAS         CHARLES            MS      95-0069         PRITCHARD LAW FIRM, PLLC
STAVROFF      PETE           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    THOMAS         FRANKLIN D         MS      95-0069         PRITCHARD LAW FIRM, PLLC
STEAD         MICHAEL E      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    THOMAS         JAMES H            MS      95-0069         PRITCHARD LAW FIRM, PLLC
STEEDE        THOMAS E       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    THOMAS         JEFFIE             MS      95-0069         PRITCHARD LAW FIRM, PLLC
STEELE        BILLY E        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    THOMAS         JOHN               MS      95-0069         PRITCHARD LAW FIRM, PLLC
STEELE        GEORGIA M      MS      92-7655         PRITCHARD LAW FIRM, PLLC                    THOMAS         LARRY              MS      95-0069         PRITCHARD LAW FIRM, PLLC
STEELE        RALPH          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    THOMAS         SYLVIA A           MS      95-0069         PRITCHARD LAW FIRM, PLLC
STEPIC        EUGENE L       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    THOMAS         TYRONE P           MS      92-7655         PRITCHARD LAW FIRM, PLLC
STEPOVICH     JOHN           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    THOMPSON       EDWARD S           MS      95-0069         PRITCHARD LAW FIRM, PLLC
STERGIS       MORRIS         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    THOMPSON       GEORGE E           MS      95-0069         PRITCHARD LAW FIRM, PLLC
STEVENSON     DANIEL         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    THOMPSON       OTIS               MS      95-0069         PRITCHARD LAW FIRM, PLLC
STEWART       ELMER          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    THOMPSON       SJ                 MS      95-0069         PRITCHARD LAW FIRM, PLLC

                                                                                                                                                             Appendix A - 343
                                    Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                              Document Page 362 of 624
Claimant     Claimant     State                                                               Claimant      Claimant      State
Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel
THOMPSON     WILLIAM E    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    VUJAKLYA      NICK          MS      95-0069         PRITCHARD LAW FIRM, PLLC
THORNTON     BERNARD L    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    VUKETICH      LAWRENCE S    MS      95-0069         PRITCHARD LAW FIRM, PLLC
THORNTON     EARL         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    VUKMIROVICH   RUDOLPH       MS      95-0069         PRITCHARD LAW FIRM, PLLC
THORNTON     GRACE        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    VUKMIROVICH   STEVE         MS      95-0069         PRITCHARD LAW FIRM, PLLC
THORNTON     MARVIN L     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WADDING       LEE A         MS      95-0069         PRITCHARD LAW FIRM, PLLC
THORTON      HARVEY L     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WADDLE        JAMES         MS      95-0069         PRITCHARD LAW FIRM, PLLC
TICHINEL     STANLEY F    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WADE          ARLANDO JR.   MS      95-0069         PRITCHARD LAW FIRM, PLLC
TINDLE       DAVID G      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WADE          CHARLES W     MS      95-0069         PRITCHARD LAW FIRM, PLLC
TINGLE       WILLIAM R    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WADE          GEORGE        MS      95-0069         PRITCHARD LAW FIRM, PLLC
TODD         MICHAEL W    MS      92-7655         PRITCHARD LAW FIRM, PLLC                    WADE          LYMAN         MS      95-0069         PRITCHARD LAW FIRM, PLLC
TODD         ROE E        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WAERS         JACK          MS      95-0069         PRITCHARD LAW FIRM, PLLC
TOLBERT      JOE S        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WAGNER        JOHN          MS      95-0069         PRITCHARD LAW FIRM, PLLC
TOMICH       WALTER W     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WAGONER       DEMPSEY       MS      95-0069         PRITCHARD LAW FIRM, PLLC
TONEY        CARL         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WAINWRIGHT    ARTHUR E      MS      95-0069         PRITCHARD LAW FIRM, PLLC
TONEY        JOHN S       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WAITE         WW            MS      95-0069         PRITCHARD LAW FIRM, PLLC
TOOLE        WILL         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WAKEFIELD     NELMON L      MS      95-0069         PRITCHARD LAW FIRM, PLLC
TOOTLE       WILLIAM E    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WALDROP       TIMOTHY       MS      95-0069         PRITCHARD LAW FIRM, PLLC
TOPLACK      THOMAS       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WALKER        AD            MS      95-0069         PRITCHARD LAW FIRM, PLLC
TOPOLEWSKI   JOSEPH A     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WALKER        DELORIS A     MS      95-0069         PRITCHARD LAW FIRM, PLLC
TORRANCE     HAL Y        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WALKER        GEORGE L      MS      95-0069         PRITCHARD LAW FIRM, PLLC
TORRES       JOAQUIN      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WALKER        HUGH          MS      95-0069         PRITCHARD LAW FIRM, PLLC
TOTH         JOHN R       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WALKER        JOHNNY F      MS      95-0069         PRITCHARD LAW FIRM, PLLC
TOWNSELL     CLIFTON L    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WALKER        LLYOD W       MS      95-0069         PRITCHARD LAW FIRM, PLLC
TOWNSEND     CHARLES      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WALKER        MALCOLM D     MS      95-0069         PRITCHARD LAW FIRM, PLLC
TOWNSEND     ELRA H       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WALKER        OLIVER D      MS      95-0069         PRITCHARD LAW FIRM, PLLC
TRAVIS       MORRIS       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WALKER        RICHARD       MS      95-0069         PRITCHARD LAW FIRM, PLLC
TRAYLOR      BETTY W      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WALKER        WENDELL A     MS      95-0069         PRITCHARD LAW FIRM, PLLC
TREBE        ALEXANDER    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WALLACE       GLORIA J      MS      95-0069         PRITCHARD LAW FIRM, PLLC
TRENARY      WALTER       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WALLACE       ROY           MS      95-0069         PRITCHARD LAW FIRM, PLLC
TRICE        OCCA L       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WALLACE       THOMAS J      MS      95-0069         PRITCHARD LAW FIRM, PLLC
TRICKER      BRICE        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WALTERS       IRVIN         MS      95-0069         PRITCHARD LAW FIRM, PLLC
TRIMBLE      THOMAS E     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WALTMAN       ELBERT M      MS      95-0069         PRITCHARD LAW FIRM, PLLC
TRIPLETT     EURIAL       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WALTON        GROVER        MS      95-0069         PRITCHARD LAW FIRM, PLLC
TRIVETTE     VELMA        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WALTON        WILLIAM S     MS      95-0069         PRITCHARD LAW FIRM, PLLC
TROTTER      EARLIE       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WARD          JAMES         MS      95-0069         PRITCHARD LAW FIRM, PLLC
TROWBRIDGE   VICTOR L     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WARD          JOHN          MS      95-0069         PRITCHARD LAW FIRM, PLLC
TUCCERI      JOHN L       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WARD          MILLARD M     MS      95-0069         PRITCHARD LAW FIRM, PLLC
TURKOVICH    THOMAS R     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WARE          GAYLORD W     MS      95-0069         PRITCHARD LAW FIRM, PLLC
TURNER       ALBERT       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WARE          ROBERT L      MS      95-0069         PRITCHARD LAW FIRM, PLLC
TURNER       CHARLIE      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WARGA         JOHN          MS      95-0069         PRITCHARD LAW FIRM, PLLC
TURNER       HOWARD       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WARREN        KENNETH       MS      95-0069         PRITCHARD LAW FIRM, PLLC
TURNER       SHELTON      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WARRICK       GEORGE        MS      95-0069         PRITCHARD LAW FIRM, PLLC
TURNER       STEVE        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WARRINGTON    JAMES W       MS      95-0069         PRITCHARD LAW FIRM, PLLC
TURNER       WILL T       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WARYCK        FRANK         MS      95-0069         PRITCHARD LAW FIRM, PLLC
TYLER        FRED L       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WASH          EDDIE         MS      95-0069         PRITCHARD LAW FIRM, PLLC
TYRONE       CORDELL S    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WASHINGTON    ELLARNIE      MS      95-0069         PRITCHARD LAW FIRM, PLLC
TYUS         EUGENE       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WASHINGTON    EUGENE        MS      95-0069         PRITCHARD LAW FIRM, PLLC
UCHELLO      SALVADOR     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WASHINGTON    JAMES B       MS      95-0069         PRITCHARD LAW FIRM, PLLC
UNGER        FRED         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WASHINGTON    JOHNNY L      MS      95-0069         PRITCHARD LAW FIRM, PLLC
UNKLESBAY    DANIEL       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WASHINGTON    LEROY         MS      95-0069         PRITCHARD LAW FIRM, PLLC
UTNEHMER     MARK R       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WASILOWSKI    JOSEPH        MS      95-0069         PRITCHARD LAW FIRM, PLLC
UZZLE        DANNY R      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WATKINS       BARTLEY       MS      95-0069         PRITCHARD LAW FIRM, PLLC
VALENTINE    INEZ         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WATKINS       KENNETH D     MS      95-0069         PRITCHARD LAW FIRM, PLLC
VALES        CHARLIE      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WATKINS       PAUL          MS      95-0069         PRITCHARD LAW FIRM, PLLC
VALLECORSA   AMERICO      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WATKINS       RICHARD C     MS      95-0069         PRITCHARD LAW FIRM, PLLC
VALLECORSA   HERMAN E     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WATKINS       RONALD C      MS      95-0069         PRITCHARD LAW FIRM, PLLC
VAN GORP     ROY F        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WATSON        CALVIN        MS      95-0069         PRITCHARD LAW FIRM, PLLC
VAN HORN     EDWIN        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WATSON        EDWIN C       MS      95-0069         PRITCHARD LAW FIRM, PLLC
VANAMAN      JOHN F       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WATSON        MARY S        MS      95-0069         PRITCHARD LAW FIRM, PLLC
VANCE        PAUL         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WATSON        THOMAS        MS      92-7655         PRITCHARD LAW FIRM, PLLC
VANZANDT     EDWARD J     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WAUGH         CHARLES       MS      95-0069         PRITCHARD LAW FIRM, PLLC
VARECHA      GEORGE A     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WEATHERFORD   WILLIAM E     MS      95-0069         PRITCHARD LAW FIRM, PLLC
VARECHA      MICHAEL E    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WEATHERS      RONNIE        MS      95-0069         PRITCHARD LAW FIRM, PLLC
VARNEY       HOBERT       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WEAVER        GALLASNEED    MS      95-0069         PRITCHARD LAW FIRM, PLLC
VAUGHAN      VEAUTRY      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WEAVER        JOHN          MS      95-0069         PRITCHARD LAW FIRM, PLLC
VAUGHN       ULYSSES J    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WEAVER        ROBERT        MS      95-0069         PRITCHARD LAW FIRM, PLLC
VAZQUEZ      MICHAEL      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WEBB          DAVID T       MS      95-0069         PRITCHARD LAW FIRM, PLLC
VEAUTHIER    EDWARD       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WEBB          IRMA A        MS      95-0069         PRITCHARD LAW FIRM, PLLC
VERI         SALVATORE    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WEBB          LOUIS         MS      95-0069         PRITCHARD LAW FIRM, PLLC
VETEK        JOSEPH       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WEBB          WR            MS      92-7655         PRITCHARD LAW FIRM, PLLC
VETETO       WILLIAM      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WEBER         FRANK J       MS      95-0069         PRITCHARD LAW FIRM, PLLC
VINCE        GEORGE R     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WEBER         JOHN          MS      95-0069         PRITCHARD LAW FIRM, PLLC
VLARICH      STANLEY J    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WEBSTER       MATTHEW       MS      95-0069         PRITCHARD LAW FIRM, PLLC
VOYTKO       JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WEDDINGTON    TOBE V        MS      95-0069         PRITCHARD LAW FIRM, PLLC
VRANJES      STEPHEN      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WEIGEL        BLAIR L       MS      95-0069         PRITCHARD LAW FIRM, PLLC
VUCETICH     MIKE         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WELLER        RICHARD       MS      95-0069         PRITCHARD LAW FIRM, PLLC

                                                                                                                                                    Appendix A - 344
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                               Document Page 363 of 624
Claimant      Claimant     State                                                               Claimant      Claimant      State
Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel
WELLS         CHARLES      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WILSON        CURLIETTE J   MS      95-0069         PRITCHARD LAW FIRM, PLLC
WELLS         HENRY        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WILSON        FLOYD         MS      95-0069         PRITCHARD LAW FIRM, PLLC
WELSCH        DONALD       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WILSON        JAMES C       MS      95-0069         PRITCHARD LAW FIRM, PLLC
WEST          GORDON       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WILSON        JOHN C        MS      95-0069         PRITCHARD LAW FIRM, PLLC
WEST          HAZEL C      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WILSON        LAWRENCE J    MS      95-0069         PRITCHARD LAW FIRM, PLLC
WEST          WALTER       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WILSON        MARVIN R      MS      95-0069         PRITCHARD LAW FIRM, PLLC
WESTBROOK     ELMORE C     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WILSON        MARY M        MS      95-0069         PRITCHARD LAW FIRM, PLLC
WESTRY        WILLIE E     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WILSON        NATHANIEL     MS      95-0069         PRITCHARD LAW FIRM, PLLC
WEYGANDT      GENE         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WILSON        OGREDA        MS      95-0069         PRITCHARD LAW FIRM, PLLC
WHATLEY       PAUL         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WILSON        RICHARD E     MS      95-0069         PRITCHARD LAW FIRM, PLLC
WHEALE        DANIEL E     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WILSON        RUSSELL S     MS      95-0069         PRITCHARD LAW FIRM, PLLC
WHITE         ABRAM        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WILSON        WILLIAM B     MS      95-0069         PRITCHARD LAW FIRM, PLLC
WHITE         BRACEY J     MS      92-7655         PRITCHARD LAW FIRM, PLLC                    WINBORN       MAE F         MS      95-0069         PRITCHARD LAW FIRM, PLLC
WHITE         GILBERT G    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WINDMON       ROBERT L      MS      95-0069         PRITCHARD LAW FIRM, PLLC
WHITE         JC           MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WINKLER       ROGER D       MS      95-0069         PRITCHARD LAW FIRM, PLLC
WHITE         JIM          MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WINSTON       FRANK         MS      95-0069         PRITCHARD LAW FIRM, PLLC
WHITE         JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WINTERICH     RICHARD       MS      95-0069         PRITCHARD LAW FIRM, PLLC
WHITE         JOHN H       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WOJCIAK       THOMAS        MS      95-0069         PRITCHARD LAW FIRM, PLLC
WHITE         LEALON D     MS      92-7655         PRITCHARD LAW FIRM, PLLC                    WOODARD       NORRIS        MS      95-0069         PRITCHARD LAW FIRM, PLLC
WHITE         RALPH        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WOODFAULK     FRANK O       MS      95-0069         PRITCHARD LAW FIRM, PLLC
WHITE         RICHARD R    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WOODS         CHARLES       MS      95-0069         PRITCHARD LAW FIRM, PLLC
WHITE         WILLIAM      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WOODS         DAVID         MS      95-0069         PRITCHARD LAW FIRM, PLLC
WHITE         WILLIAM A    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WOODS         RONALD H      MS      95-0069         PRITCHARD LAW FIRM, PLLC
WHITE         WILLIAM T    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WOODS         WAYNE O       MS      95-0069         PRITCHARD LAW FIRM, PLLC
WHITEHAIR     JASON        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WOODSON       RONNIE E      MS      95-0069         PRITCHARD LAW FIRM, PLLC
WHITEHEAD     HARRY        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WOOTEN        RUNETTE M     MS      95-0069         PRITCHARD LAW FIRM, PLLC
WHITFIELD     RICHARD      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WORK          LEON          MS      95-0069         PRITCHARD LAW FIRM, PLLC
WHITT         ALVIN        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WOZNIAK       ANTHONY R     MS      95-0069         PRITCHARD LAW FIRM, PLLC
WHITT         WILBERT      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WRAY          CALVIN N      MS      95-0069         PRITCHARD LAW FIRM, PLLC
WHITTINGTON   ROBY         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WRIGHT        JAMES         MS      95-0069         PRITCHARD LAW FIRM, PLLC
WHITTLE       LEVANDER     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WRISTON       JAMES         MS      95-0069         PRITCHARD LAW FIRM, PLLC
WHORIC        GARY         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WYATT         ALBERT        MS      95-0069         PRITCHARD LAW FIRM, PLLC
WICKHAM       JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    WYNN          COLEMAN       MS      95-0069         PRITCHARD LAW FIRM, PLLC
WIGGINS       WILLIAM J    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    YACCICH       GEORGE        MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILBURN       LAMAR        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    YANKO         RAYMOND L     MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILCOSKY      EDWARD       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    YARAMUS       SAMUEL        MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILCOSKY      RICHARD      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    YESSICK       HOUSTON F     MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILCOX        JACK         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    YOHMAN        ROBERT        MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILDER        JOHN         MS      95-0069         PRITCHARD LAW FIRM, PLLC                    YOHO          THURMAN F     MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILDER        THEODORE     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    YONOSIK       ROBERT        MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILFONG       HENRY C      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    YORK          WAYMOND R     MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILKERSON     ANZIE R      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    YOST          JOHN A        MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILKINS       ARCHIE       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    YOUHAS        JOHN          MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILLETT       FRANKLIN W   MS      95-0069         PRITCHARD LAW FIRM, PLLC                    YOUNG         BILLIE        MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILLIAMS      ALBERT       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    YOUNG         DARHL V       MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILLIAMS      ALPHONSE     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    YOUNG         GEORGE        MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILLIAMS      BILLY        MS      95-0069         PRITCHARD LAW FIRM, PLLC                    YOUNG         HOMER W       MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILLIAMS      BOBBY A      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    YOUNG         JIMMY R       MS      92-7655         PRITCHARD LAW FIRM, PLLC
WILLIAMS      CLARENCE L   MS      95-0069         PRITCHARD LAW FIRM, PLLC                    YOUNG         WILLIE L      MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILLIAMS      CLIFFORD H   MS      95-0069         PRITCHARD LAW FIRM, PLLC                    YOUNG         YOLANDA E     MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILLIAMS      DENNIS       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ZACHARY       ROGER         MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILLIAMS      DOROTHY M    MS      92-7655         PRITCHARD LAW FIRM, PLLC                    ZAHORSKY      JOHN J        MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILLIAMS      EDDIE L      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ZAJAC         STANLEY W     MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILLIAMS      ELIJAH       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ZEMENAUSKAS   JOSEPH M      MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILLIAMS      GEORGE       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ZIEMIANSKI    EDWARD        MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILLIAMS      HARRIS       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ZIHMER        GLENN S       MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILLIAMS      HENRY L      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ZIHMER        JOSEPH M      MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILLIAMS      JAMES M      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ZIMCOSKY      RONALD        MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILLIAMS      JOHN L       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ZOLA          JOHN          MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILLIAMS      KENNETH      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ZOLOWICZ      WLADYSLAW     MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILLIAMS      NATHAN       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ZUFFA         FRANK         MS      95-0069         PRITCHARD LAW FIRM, PLLC
WILLIAMS      PERCY B      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    AYRES         NORMAN I      TX      00-04641-H      PRO SE
WILLIAMS      ROOSEVELT    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    CIERI         DIANE         NJ      MIDL600806AS    PRO SE
WILLIAMS      SHIRLEY D    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    NOE           CHARLIE W     WV      95-C-30         PRO SE
WILLIAMS      UYLSESS      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    RILEY         AMISSA        IL      2013L002192     PRO SE
WILLIAMS      WALLACE      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    TROTTA        LAMBERTO      NY      19009208        PRO SE
WILLIAMS      WILLARD F    MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ABBOTT        TYRONE        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAMS      WILLIE       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ABERCROMBIE   FLOYD R       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIS        EDWARD       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ABSHIRE       CURLESS J     TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
WILLISON      JAMES B      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ABSHIRE       HUEY P        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WILLY         ROLAND       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ACHEE         RUDOLPH       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WILSON        ALFRED E     MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ACKLEY        HAROLD        MS      2000-118        PROVOST UMPHREY LAW FIRM, L.L.P.
WILSON        ARTHUR       MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ACOSTA        MARIO R       TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
WILSON        BOBBY A      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ADAMS         ARTHUR        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WILSON        CHARLES      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ADAMS         ARTHUR D      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WILSON        CHARLIE      MS      95-0069         PRITCHARD LAW FIRM, PLLC                    ADAMS         CLARENCE      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                     Appendix A - 345
                                        Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                   Document Page 364 of 624
Claimant    Claimant          State                                                                Claimant      Claimant         State
Last Name   First Name        Filed   Docket Number   Primary Plaintiff Counsel                    Last Name     First Name       Filed   Docket Number   Primary Plaintiff Counsel
ADAMS       ROOSEVELT         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             AVERETTE      ALLIE C          TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
ADAMS       WILL T            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             AVERITT       EDD LEE          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ADAMS       WILLIAM G         TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             AVERY         JONAH R          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
ADKINS      HENRY C           TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.             AYALA         PABLO            GA      03VS055531      PROVOST UMPHREY LAW FIRM, L.L.P.
ADKINS      PRENTIS R.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             AYCOCK        LUCILLE          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
AGAN        WILLIAM B.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             AYMES         WILLIAM J        TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
AGNEW       GERARD            TX      97-28510        PROVOST UMPHREY LAW FIRM, L.L.P.             AYRES         ROY R.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
AGNEW       GERARD            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BABBITT       HAROLD T         TX      A140807M        PROVOST UMPHREY LAW FIRM, L.L.P.
AGUIRRE     AURELIO           TX      200337579       PROVOST UMPHREY LAW FIRM, L.L.P.             BABER         WILLIE           TX      E-145,701       PROVOST UMPHREY LAW FIRM, L.L.P.
AHLGRIM     RONALD E          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BABER         WILLIE E         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
ALBERT      HARRY             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BABIN         IRVIN, M.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ALDERMAN    CHRUCHWELL        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BABIN         PATRICK          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ALDRIDGE    LEN F             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BACCIGOLOPI   PAUL E           TX      D980257C        PROVOST UMPHREY LAW FIRM, L.L.P.
ALDRIDGE    PERLA             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BAILEY        CHESTER          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ALEMAN      JOE G             TX      01-5429-F       PROVOST UMPHREY LAW FIRM, L.L.P.             BAILEY        JACK A           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ALEMAN      MARCIAL           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BAILEY        JAMES M          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ALEXANDER   FOY               TX      1999-21033      PROVOST UMPHREY LAW FIRM, L.L.P.             BAILEY        JOHNNY           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ALEXANDER   FOY               TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             BAILEY        LONNIE H.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ALEXANDER   HERMAN            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BAIRD         HAROLD           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
ALEXANDER   LLOYD             AR      CIV2000-220-2   PROVOST UMPHREY LAW FIRM, L.L.P.             BAIRD         KENNETH          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ALEXANDER   NAOMA             MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             BAISE         DAVID A          TX      D-145,750       PROVOST UMPHREY LAW FIRM, L.L.P.
ALEXANDER   PAUL              AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             BAKER         BILLIE R         TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
ALEXANDER   SAM               TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             BAKER         JAMES K          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ALFORD      JASPER            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BAKER         LARRY            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ALFORD      JEWEL H           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BAKER         THEODORE         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
ALLCORN     DOUGLAS D         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BAKER         TROY             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ALLEN       ARTHUR            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             BAKER         WILLIE           TX      2000-32689      PROVOST UMPHREY LAW FIRM, L.L.P.
ALLEN       CLARENCE          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BALL          WOODROW          TX      D980257C        PROVOST UMPHREY LAW FIRM, L.L.P.
ALLEN       DON F             TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             BALLANCE      HUBERT E         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
ALLEN       JAMES A           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BALLEW        CHARLES C.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ALLEN       NELDA             AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             BALSAMO       CHRIS            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ALLEN       RC                TX      23,467          PROVOST UMPHREY LAW FIRM, L.L.P.             BAMBER        JOHN I           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
ALLEN       VINCENT J         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BANKS         JAMES            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ALLEN       WILLIE            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BANKS         OR               TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
ALPHIN      DAN W.            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BANNER        JOSEPH E         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
ALRED       OATHER            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BARABIN       JOSEPH           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ALSBROOK    VAN E.            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BARBER        BILLY            TX      ADMIN           PROVOST UMPHREY LAW FIRM, L.L.P.
ALVAREZ     GILBERT D.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BARBER        MARVEL           TX      2001-21236      PROVOST UMPHREY LAW FIRM, L.L.P.
ALVAREZ     MAURICIO          TX      2002-04200      PROVOST UMPHREY LAW FIRM, L.L.P.             BARDLEY       FLORA B.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ANDERSON    CHARLES           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BARES         THOMAS O         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ANDERSON    ROBERT            TX      97-28510        PROVOST UMPHREY LAW FIRM, L.L.P.             BARKAT        GEORGE           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ANDERSON    WALTER            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             BARKER        CAROL L          TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
ANDERSON    ZOE               TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BARKER        ROY D            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ANDREWS     LINDA             AR      CIV2000-220-2   PROVOST UMPHREY LAW FIRM, L.L.P.             BARKHIMER     JESSE            AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
ANDREWS     LUTHER            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BARNES        BETTY            MS      2000-118        PROVOST UMPHREY LAW FIRM, L.L.P.
ANDREWS     ROBBIE D          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             BARNES        CLARENCE         MS      2000-118        PROVOST UMPHREY LAW FIRM, L.L.P.
ANDREWS     ROBERT L          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             BARNES        FRANK H          TX      ADMIN           PROVOST UMPHREY LAW FIRM, L.L.P.
ANDRUS      LAWRENCE          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BARNES        JOSEPH C         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
APPLEBY     FRANCES B.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BARNES        MARY             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
APPLING     MAYBELLE E.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BARNES        ROBERT           MS      2000-118        PROVOST UMPHREY LAW FIRM, L.L.P.
ARAGUZ      TOM               TX      200337521       PROVOST UMPHREY LAW FIRM, L.L.P.             BARNES        THOMAS W         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ARCENEAUX   WILLIE            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BARNES        VIVIAN & DORIS   TX      E-0144510       PROVOST UMPHREY LAW FIRM, L.L.P.
ARD         GRANT D           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BARNETT       CLYDE            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
ARDOIN      HAZEL T.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BARNETT       WILBURN A        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
AREY        RANDOLPH          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BARRERA       JULIAN C         TX      200337513       PROVOST UMPHREY LAW FIRM, L.L.P.
ARMSTRONG   BENNY             MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             BARRETT       DAVID            TX      B-150673        PROVOST UMPHREY LAW FIRM, L.L.P.
ARMSTRONG   HARVEY E          TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             BARRETT       DOROTHY D        MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
ARMSTRONG   JACOB E           TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             BARRETT       FRANCIS W        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ARMSTRONG   RAY C             TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             BARRILLEAUX   KERMIT J.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ARMSTRONG   WILLIE            AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             BARRINGTON    HARVEY           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ARNAUD      DAVID W           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BARRINGTON    NELLIE           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ARNOLD      JAMES E           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BARTELY       ALAN             TX      2001-40790      PROVOST UMPHREY LAW FIRM, L.L.P.
ARRENDELL   WILLIAM H         TX      98-24809        PROVOST UMPHREY LAW FIRM, L.L.P.             BARTLETT      JOHN R           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
ARRINGTON   WILLIAM           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BASS          EDWARD           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ARRINGTON   WILLIAM H         TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             BASS          FRANKLIN         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
ASH         MONROE            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             BASS          THOMAS E         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ASH         MONROE            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BASS          TOM              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ASHLEY      BUFFORD S         TX      2000-26086      PROVOST UMPHREY LAW FIRM, L.L.P.             BASS          WAYNE            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
ASHLEY      JAMES             AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             BASS          WILLIAM P        MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
ASHLEY      MALCOLM J         TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.             BATES         EDDIE L          TX      1999-13326      PROVOST UMPHREY LAW FIRM, L.L.P.
ASHMORE     MILLARD B. V AC   TX      1:90CV-526      PROVOST UMPHREY LAW FIRM, L.L.P.             BATES         MARY O.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ASHWORTH    DONALD            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BATES         WELDON           TX      1999-35562      PROVOST UMPHREY LAW FIRM, L.L.P.
ATCHISON    DOUGLAS W. & JA   TX      E-0144510       PROVOST UMPHREY LAW FIRM, L.L.P.             BATISTE       WALTER R         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ATLAS       HARLES JR.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BAUMGARTE     FREDERICK        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
AUSEMA      CLARENCE          AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             BEAMER        ROY              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
AVANTS      JAMES E. SR.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BEARD         GENE             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                            Appendix A - 346
                                          Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                     Document Page 365 of 624
Claimant      Claimant          State                                                                Claimant     Claimant          State
Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel                    Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel
BEARD         GENE JUNIOR       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BOATMAN      LUCY M            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
BEARD         JIM               TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BOBBITT      ROBERT            TX      B-145,931       PROVOST UMPHREY LAW FIRM, L.L.P.
BEATTY        PAUL              MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             BOBBITT      ROBERT            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
BEAUMAN       SIDNEY H          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BODDEN       SIEBERT C.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BEAVER        NETTIE            AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             BOLEN        VIOLA D           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
BECK          ETHELEE J.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BOLES        MARTIE            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BECK          NELENE O.         TX      96-28225        PROVOST UMPHREY LAW FIRM, L.L.P.             BOLINGER     BILLY             TX      B-150673        PROVOST UMPHREY LAW FIRM, L.L.P.
BECK          RONALD L          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BOMBECK      FRANK             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BECKETT       LP                TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BONEY        CLAUDE            AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
BECKMAN       DL                MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             BONNER       MOLLIE T          TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
BECKOM        BILL              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BONNER       VIRGIL            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
BEDNARIK      JOHN F            TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             BOOKER       GARY              TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
BEEMER        ROBERT F          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BOONE        JESSIE K          TX      98-31711        PROVOST UMPHREY LAW FIRM, L.L.P.
BEERS         WAYNE T           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BOONE        PAUL B            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BELCHER       HOMER L           TX      200337503       PROVOST UMPHREY LAW FIRM, L.L.P.             BOREL        HATTIE C.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BELL          ELIJAH            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BOREL        LILLIAN           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BELL          HENRY             TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             BORING       JAMES W.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BELL          HENRY J           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             BORNE        VICTOR            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
BELL          JAMES             TX      199935564       PROVOST UMPHREY LAW FIRM, L.L.P.             BORQUE       TOMMY             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BELL          JAMES T           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             BORSARGE     CHARLES           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
BELL          OTIS G            TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             BOSSIER      JASPER R          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BELL          PHILLIP H.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BOSSLEY      GARLAND A         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BELL          ROBERT E          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BOSTICK      HAROLD L          TX      2001-19053      PROVOST UMPHREY LAW FIRM, L.L.P.
BELL          ROY E             MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             BOSWELL      BILLY B           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BELL          SAM               TX      2001-23267      PROVOST UMPHREY LAW FIRM, L.L.P.             BOSWELL      SAMUEL            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
BELLARD       CHESTER           TX      B0172848        PROVOST UMPHREY LAW FIRM, L.L.P.             BOUCHER      NELSON            MS      2000-118        PROVOST UMPHREY LAW FIRM, L.L.P.
BENGE         ROY               TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BOUNDS       JIMMIE I          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BENKERT       DORIS             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BOURGEOIS    ANTONIO           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BENNETT       BENFORD T         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BOURGEOIS    PAUL              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BENNETT       BURNEY T          TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             BOURQUE      MURPHY J          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BENNETT       JOEL              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BOURQUE      WILLIAM           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
BENNETT       WILLIAM           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             BOUTIN       EFFIE             TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
BENOIT        URSIN             TX      E-145,694       PROVOST UMPHREY LAW FIRM, L.L.P.             BOUTIN       EFFIE D. V PITT   TX      B-145,702       PROVOST UMPHREY LAW FIRM, L.L.P.
BENOIT        URSIN             TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             BOUTTE       ALCIDE            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BENSON        MARY              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BOWDEN       GEORGE I          TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
BENTON        JULIUS            TX      D980257C        PROVOST UMPHREY LAW FIRM, L.L.P.             BOWDEN       PAUL G            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
BENTZ         LELA C            AR      CV-2002-238-6   PROVOST UMPHREY LAW FIRM, L.L.P.             BOWERS       ROBERT D          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BERGSTROM     RALPH L.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BOWLING      RUBY              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BERNARD       GORDON            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             BOWMAN       LONNIE L.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BERRY         FREEMAN JOE & O   TX      A-142,165       PROVOST UMPHREY LAW FIRM, L.L.P.             BOWMAN       RONNIE J          TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
BERRY         LYLE F.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BOX          ELLA MAE          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BERTRAN       BARBARA A         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BOX          SHELBY L.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BERTRAND      ASA J.            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BOYD         JOHN W            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
BERTRAND      MINES E.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BOYER        CURTIS L          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BERWICK       SAMUEL            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BOYETT       HOYE E            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
BESS          THOMAS            TX      D920101C        PROVOST UMPHREY LAW FIRM, L.L.P.             BOYETT       JACKIE W          TX      2001-21225      PROVOST UMPHREY LAW FIRM, L.L.P.
BEST          ULYSSES           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BOYINGTON    GROVER T.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BEVAVIDES     ROMULO            TX      200337482       PROVOST UMPHREY LAW FIRM, L.L.P.             BOYKIN       CJ                MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
BEVER         HENRY M           AR      CIV2000-220-2   PROVOST UMPHREY LAW FIRM, L.L.P.             BOYKIN       CALVIN            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BEVER         RONNIE            AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             BOYTE        JERLENE           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BIBBINS       LOUIS             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BOZEK        MICHAEL T         TX      B-145,707       PROVOST UMPHREY LAW FIRM, L.L.P.
BIDDLE        JAMES             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BRACK        LAWRENCE          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BIEHLE        BILLY G.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BRACKIN      JOSEPH L.         TX      D-920,793-E     PROVOST UMPHREY LAW FIRM, L.L.P.
BIHM          JOSEPH            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BRADBERRTY   GARY              TX      200468655       PROVOST UMPHREY LAW FIRM, L.L.P.
BILL          STONE             TX      2000-21162      PROVOST UMPHREY LAW FIRM, L.L.P.             BRADBERRY    SEAMAN WILLIAM    TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BINKS         JACK C            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BRADDOCK     CLARA M           TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.
BIRD          LEO W             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BRADFORD     JOHN G            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
BIRDNER       JAMES E           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             BRADLEY      GEORGE H          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BISHOP        ROBERT G          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BRADLEY      GRADY P           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BISHOP        WILLIAM R         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             BRADLEY      THOMAS E.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BLACK         THOMAS C          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             BRAMLETT     WILLIAM H         GA      2002-CV-55942   PROVOST UMPHREY LAW FIRM, L.L.P.
BLACKLEDGE    WILLIAM C         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BRAND        MARY M.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BLACKLEDGE    WILLIE            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             BRANDON      CLYDE E           TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
BLACKMAN      JIMMY             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BRANNAN      CHAPMAN D         TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
BLAIR         SAMUEL G.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BRANNON      GEORGE            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BLAKENSHIP    GEORGE L          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BRASHER      ARMOND            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BLANCHARD     DEVON             TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             BRASHER      HOMER             TX      2002-42113      PROVOST UMPHREY LAW FIRM, L.L.P.
BLANCHARD     DUDLEY S          TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             BRASWELL     JAMES R           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BLANCHARD     EARL R            TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             BRAU         HARROLL L.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BLANCHARD     JOSEPH E.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BRAUN        GEORGE            TX      B-150673        PROVOST UMPHREY LAW FIRM, L.L.P.
BLANCHARD     PAUL R.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BRAZEALE     HORACE            AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
BLANKEN       DOROTHY           TX      200337575       PROVOST UMPHREY LAW FIRM, L.L.P.             BRAZIL       JOHN L            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
BLANKEN       FRED              TX      200337511       PROVOST UMPHREY LAW FIRM, L.L.P.             BRAZILL      BILLY W.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BLANKENSHIP   FENTON            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BREAUX       ALETA             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BLAUM         MALCOLM C         TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             BREAUX       JOHN M.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
BOANO         ANDREW J          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             BREAUX       JOSEPH            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                              Appendix A - 347
                                         Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                    Document Page 366 of 624
Claimant     Claimant          State                                                                Claimant     Claimant          State
Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel                    Last Name    First Name        Filed   Docket Number    Primary Plaintiff Counsel
BREAUX       MAURICE L         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             BURGE        BARBARA J         TX      B050206C         PROVOST UMPHREY LAW FIRM, L.L.P.
BREEDLOVE    MORRISON          TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             BURK         DAVID             TX      ADMIN            PROVOST UMPHREY LAW FIRM, L.L.P.
BREITEN      JOHN H            TX      D-145,704       PROVOST UMPHREY LAW FIRM, L.L.P.             BURKE        AVERY J           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BRENT        HOWARD            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BURNETT      GUS               TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BREWER       BERNICE N.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BURNS        JESSE             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BREWER       LAWRENCE C        MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             BURNS        LEROY             MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
BREWER       LAWRENCE C        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BURRELL      JOHN              TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BREWSTER     MAIDA             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BURT         BRENDA H          TX      9613585          PROVOST UMPHREY LAW FIRM, L.L.P.
BRIDGES      CURTIS            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             BURTON       JOHN M            TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
BRIDGES      LARRY B.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BURTON       PHILIP S. JR.     TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BRIGGS       TONY              AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             BURTON       WALTER L          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BRINSON      OZEL              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BUSBY        LEON G            TX      2000-09045       PROVOST UMPHREY LAW FIRM, L.L.P.
BRISTER      GEORGE E          TX      A173987         PROVOST UMPHREY LAW FIRM, L.L.P.             BUSBY        VALTON & EUPU L   TX      E-0144510        PROVOST UMPHREY LAW FIRM, L.L.P.
BRITT        RILEY T.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BUSH         JOHN C            MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
BROCATO      CHARLES W         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BUSSELL      ROBERT            AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.
BROOKS       ARTHUR            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BUTAUD       LLOYD             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BROOKS       EMMA              TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             BUTLER       DAVID A           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BROOKS       ROBERT C          TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             BUTLER       JESSIE            TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
BROUILLARD   MICHAEL W         TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             BUTLER       JOBY              TX      B-150673         PROVOST UMPHREY LAW FIRM, L.L.P.
BROUSSARD    CLESME            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             BUTLER       LESSIE J          MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
BROUSSARD    DAVIS J. J        TX      B0176077        PROVOST UMPHREY LAW FIRM, L.L.P.             BUTLER       MILTON Y          TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
BROUSSARD    GERALD J.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BUTLER       RUBY              TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BROUSSARD    HERBERT           TX      E-153171        PROVOST UMPHREY LAW FIRM, L.L.P.             BYCE         JOE R             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BROUSSARD    JAMES             TX      D980257C        PROVOST UMPHREY LAW FIRM, L.L.P.             BYERLY       JOHN S            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BROUSSARD    JOSEPH            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             BYNUM        DANNY             TX      99-51012         PROVOST UMPHREY LAW FIRM, L.L.P.
BROUSSARD    JOSEPH            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             BYRD         RUBERT M          TX      1999-13320       PROVOST UMPHREY LAW FIRM, L.L.P.
BROUSSARD    JOSEPH N. V PIT   TX      E-143,306       PROVOST UMPHREY LAW FIRM, L.L.P.             BYROM        CHARLES T.        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BROUSSARD    MILTON M          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CADE         WASH              TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
BROUSSARD    SHELTON           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CALDWELL     JESSIE            MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
BROUSSARD    WARREN            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CALHOUN      GARLAND A         TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
BROWDER      WILLIE E          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             CALHOUN      JERRY             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BROWN        ALBERT            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CALHOUN      JOHNNIE           TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
BROWN        ALDEN             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CALHOUN      SAMUEL            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BROWN        ALTON             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CALLAHAN     LINDA J           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BROWN        AUGUSTA H.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CALLAWAY     NORMAN            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BROWN        BILLY J           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CALLEN       GEORGE W          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BROWN        DAVID             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CALLEN       JOHN L            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BROWN        DOUGLAS D         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CALVERT      HAROLD W. V OWE   TX      1:91CV178        PROVOST UMPHREY LAW FIRM, L.L.P.
BROWN        HOBERT            TX      D01-166581      PROVOST UMPHREY LAW FIRM, L.L.P.             CALVIN       CHARLIE           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BROWN        HUNTER N          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CALVIN       JACK              TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BROWN        JAMES L           TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             CALVO        JOHN              TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BROWN        JOHNNY W          TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             CAMBELL      JAMES             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BROWN        ROBERT            TX      ADMIN           PROVOST UMPHREY LAW FIRM, L.L.P.             CAMBIANO     WILMA U           TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
BROWN        ROBERT            TX      D980257C        PROVOST UMPHREY LAW FIRM, L.L.P.             CAMERON      LYNN              TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
BROWN        ROY               TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CAMMACK      OLEN              TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
BROWN        RUTH A.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CAMPBELL     EVERETT A         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BROWN        SAM H             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CAMPBELL     GRADY             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BROWN        WILLIAM           TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.             CAMPBELL     JAMES             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BROWN        WILLIE E          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             CAMPBELL     JAMES M           TX      98-31712         PROVOST UMPHREY LAW FIRM, L.L.P.
BROWNING     HEUBERT H         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CAMPBELL     LANDIETH C        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BROYLES      HARRY R           TX      2000-26088      PROVOST UMPHREY LAW FIRM, L.L.P.             CAMPBELL     LARRY             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BRUCE        GLEN D            TX      98-24860        PROVOST UMPHREY LAW FIRM, L.L.P.             CAMPBELL     REGINALD N        TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
BRUHL        OTIS R            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CAMPHOR      WILLIAM A.        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BRUMFIELD    ESSIE             MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             CANADA       CATHERINE         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BRUMMETT     JIMMY             AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             CANADA       ROBERT P          TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
BRYAN        FLOYD             TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             CANALES      JUANA G           TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
BRYAN        FLOYD K. & JANI   TX      B-145,930       PROVOST UMPHREY LAW FIRM, L.L.P.             CANNON       GEORGE F          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BRYANT       CURTIS            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CANTLEY      ZELVIN B          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BRYANT       JACK              AR      CIV2000-085-2   PROVOST UMPHREY LAW FIRM, L.L.P.             CANTRELL     JOE               TX      9613585          PROVOST UMPHREY LAW FIRM, L.L.P.
BRYANT       JAMES C           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CANTRELL     WARREN E          TX      2001-19172       PROVOST UMPHREY LAW FIRM, L.L.P.
BRYANT       LEO               TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CANTRERAS    ALICIA G          TX      2000-26084       PROVOST UMPHREY LAW FIRM, L.L.P.
BRYANT       NELL V.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CAPAK        AVERY M           TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
BRYDSON      COLLINS           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CAPELL       MILLARD B         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BRYSON       RUTHERFORD E      TX      2001-21221      PROVOST UMPHREY LAW FIRM, L.L.P.             CAPETILLO    FELIX O           TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
BUCHANAN     ELVIN             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CAPPA        MICHAEL F         TX      1999-13387       PROVOST UMPHREY LAW FIRM, L.L.P.
BUCK         JAMES H           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CAPPADONNA   EDNA R            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BUCK         LOUISE A          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CAPPS        HAYDEN L.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BUCKLEY      JAMES C           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             CAPPS        NELDA F.          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BUCKNER      JEAN M            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             CARDEN       SAMUEL            TX      1999-18699       PROVOST UMPHREY LAW FIRM, L.L.P.
BUENROSTRO   HUMBERTO          TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             CARDWELL     KENNETH R.        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BUFF         NOEL              TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             CARLOCK      VERNON D          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BUFORD       LEE P             TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             CARLYLE      VOLLIE            TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
BUIE         ELIGAH            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CARNEY       JERRY E           TX      1999-13369       PROVOST UMPHREY LAW FIRM, L.L.P.
BUNKER       EDWARD            TX      1999-56048      PROVOST UMPHREY LAW FIRM, L.L.P.             CARPENTER    JAMES W           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BUNTON       CHARLES E         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CARPENTER    JERRY W           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
BURCH        BENJAMIN          TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             CARR         JAMES             AR      CIV2000-0145-2   PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                              Appendix A - 348
                                          Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                     Document Page 367 of 624
Claimant      Claimant          State                                                                Claimant      Claimant          State
Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel                    Last Name     First Name        Filed   Docket Number    Primary Plaintiff Counsel
CARR          RALPH             TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             CHRISTIAN     CARL L            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CARR          ROBERT            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             CHRISTIAN     MICHAEL           TX      98-24805         PROVOST UMPHREY LAW FIRM, L.L.P.
CARR          TOM               TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CHRISTIAN     RAYMOND           AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.
CARRELL       OTIS              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CHRISTOPHER   HAROLD            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CARRIER       LEOPOLD           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CIMINO        CLAUDE V PITTSB   TX      1:86MC-456       PROVOST UMPHREY LAW FIRM, L.L.P.
CARRIER       MORRIS            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CLARDY        JAMES             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CARRIERE      HARRY T. V AC&S   TX      1:90CV-0535     PROVOST UMPHREY LAW FIRM, L.L.P.             CLARK         DAVID             MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
CARRIERE      HELEN M.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CLARK         HORACE            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CARRIZALES    JOSE C            TX      015427A         PROVOST UMPHREY LAW FIRM, L.L.P.             CLARK         JL                MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
CARRON        WILTON            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CLARK         JAMES W           MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
CARRUTH       EVA R.            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CLARK         KENNETH D         MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
CARSON        JAMES W.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CLARK         MARTIN            TX      B-150673         PROVOST UMPHREY LAW FIRM, L.L.P.
CARTER        ANDREW T.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CLARK         RALPH C           MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
CARTER        EDWARD            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CLARK         SIDNEY L          TX      D980257C         PROVOST UMPHREY LAW FIRM, L.L.P.
CARTER        SAMUEL T          TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             CLARK         WESLEY E          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CARTER        WILLIE            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CLARKE        ASH C             MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
CASEY         DAVID P           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CLARKE        OSCAR H           TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
CASSEL        VINON             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CLARY         OQ                MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
CASTANEDA     JOHN              TX      1999-13306      PROVOST UMPHREY LAW FIRM, L.L.P.             CLARY         OTIS              MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
CASTENEDA     CARLOS R          TX      2002-30995      PROVOST UMPHREY LAW FIRM, L.L.P.             CLAY          CLARENCE A        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CASTILLA      JESSIE            TX      2000-20833      PROVOST UMPHREY LAW FIRM, L.L.P.             CLAY          DUVEL             TX      97-28510         PROVOST UMPHREY LAW FIRM, L.L.P.
CASTILLO      CONSUELO G        TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             CLAY          DUVEL             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CASTLE        CHARLES E         TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             CLEMENTS      REBECCA T         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CATES         ARNOLD            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CLEMENTS      RONALD            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CATHY         PAUL E.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CLEMONS       DANIEL            TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
CATO          VIRGINIA BOHANN   TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CLINARD       DOROTHY M.        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CAULEY        PRESTON E. & LU   TX      A-142,165       PROVOST UMPHREY LAW FIRM, L.L.P.             CLINE         ROBERT L. & KAT   TX      91-11-35405-CV   PROVOST UMPHREY LAW FIRM, L.L.P.
CEGIELSKI     MARCEL F          TX      1999-13322      PROVOST UMPHREY LAW FIRM, L.L.P.             CLINTON       CLEVELAND J       TX      98-24853         PROVOST UMPHREY LAW FIRM, L.L.P.
CERAMI        JOHNNY J.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CLUCK         CLAYTON F         TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
CHAISON       LOUIS P           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             COATS         JOE N             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CHAMBERLIAN   AM                TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             COBB          GRAHAM            MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
CHAMBERS      ALTON O           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             COBB          JEREL             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CHAMBERS      FLOYD L           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             COBB          LARRY             TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
CHAMBERS      ROLAND            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             COBB          WILLIAM           TX      1999-18698       PROVOST UMPHREY LAW FIRM, L.L.P.
CHAMBERS      ROYCE             AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             COBLE         BRODIE            TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
CHAMBERS      THOMAS            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             COBURN        JESSIE B          TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
CHAMBERS      WALLACE R         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             COCHRANCE     KATERINE          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CHAMBLISS     MARY              AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             COCKERHAM     CLIFTON           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CHAMPAGNE     MILDRED M.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             COHN          CURTIS D          TX      01-5429-F        PROVOST UMPHREY LAW FIRM, L.L.P.
CHANCE        DEWEY             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             COLBERT       JORVIS            TX      ADMIN            PROVOST UMPHREY LAW FIRM, L.L.P.
CHANDLER      CHARLES           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             COLE          JOSEPH            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CHANDLER      VALINDA M.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             COLEMAN       ANDERSON B        TX      A140807M         PROVOST UMPHREY LAW FIRM, L.L.P.
CHANNELL      SILAS             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             COLEMAN       JAMES W           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CHAPA         ROSENDO R         TX      01-5429-F       PROVOST UMPHREY LAW FIRM, L.L.P.             COLEMAN       LORE              TX      D-142,169        PROVOST UMPHREY LAW FIRM, L.L.P.
CHAPMAN       ANNIE L           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             COLEMAN       MARY E.           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CHAPMAN       PAUL H            WV      98-C-2192       PROVOST UMPHREY LAW FIRM, L.L.P.             COLEMAN       TIMOTHY W         TX      96-28225         PROVOST UMPHREY LAW FIRM, L.L.P.
CHARLES       CLIFTON           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             COLLAR        LEONARD           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CHARLES       ELEANOR           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             COLLETTI      PAUL J            TX      B0174831         PROVOST UMPHREY LAW FIRM, L.L.P.
CHARLES       ROY L             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             COLLIDA       LILLIE M.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CHARLES       STEVE             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             COLLIER       RICHARD T         TX      1:91CVS8         PROVOST UMPHREY LAW FIRM, L.L.P.
CHASE         BENJAMIN E.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             COLLIGAN      PAUL              TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CHATELAIN     CHESTER           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             COLLINS       ALBERT J          MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
CHATELAIN     STANLEY A.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             COLLINS       BEN J             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CHATMON       JOHN              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             COLLINS       GEORGE            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CHAUVIN       VERNON C.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             COLLINS       HARVEY H          MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
CHAVEZ        ELOY              TX      200337470       PROVOST UMPHREY LAW FIRM, L.L.P.             COLLINS       JAMES C           TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
CHAVEZ        GUSTAVO           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             COLLINS       ROBERT H          TX      1999-13425       PROVOST UMPHREY LAW FIRM, L.L.P.
CHAVEZ        SAMUEL T          TX      01-5429-F       PROVOST UMPHREY LAW FIRM, L.L.P.             COLLINS       WILLIAM H         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CHEATHAM      WILLIAM E         TX      2001-21203      PROVOST UMPHREY LAW FIRM, L.L.P.             COLLUM        ALLEN J           TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
CHEATHAM      WILLIAM E         TX      200847676       PROVOST UMPHREY LAW FIRM, L.L.P.             COLLUM        LURLINE T.        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CHESHIRE      ROSALEE R.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             COLUMBUS      KARL W            TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
CHILDERS      EDWARD J          TX      200530162       PROVOST UMPHREY LAW FIRM, L.L.P.             COLUNGA       ESIQUEL           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CHILDERS      JAMES             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             COLVIN        INEZ M            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CHILDS        ALLEN             MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             COLVIN        JOHNNY B          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CHILES        GEORGE R          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             COLVIN        WILLIAM T.        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CHISM         CLEO E.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             COMEAUX       ERVIN C           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CHISM         HENRY C           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             COMEAUX       GERALDINE M.      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CHITWOOD      MATT              TX      B-150673        PROVOST UMPHREY LAW FIRM, L.L.P.             CONDRAY       FRED L            MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
CHOATE        GODFREY           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CONE          JAMES R           MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
CHOATE        HARRIN P          TX      1999-35569      PROVOST UMPHREY LAW FIRM, L.L.P.             CONKLIN       CECIL             TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
CHOICE        LARRY             TX      2001-21210      PROVOST UMPHREY LAW FIRM, L.L.P.             CONNER        CLAUDE            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CHREITEN      ROBERT            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CONNER        EARL J            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CHRETIAN      MELVIN M          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CONNER        ELOISE S.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CHRISTAN      GILBERTO G        TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             CONNOR        ARTHUR J.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
CHRISTENSEN   DAVID E           TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             CONTRERAS     ALICIA G          TX      200026084        PROVOST UMPHREY LAW FIRM, L.L.P.
CHRISTI       GENE              TX      1999-08342      PROVOST UMPHREY LAW FIRM, L.L.P.             CONYERS       WILLIAM           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                                Appendix A - 349
                                         Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                    Document Page 368 of 624
Claimant     Claimant          State                                                                Claimant     Claimant         State
Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel                    Last Name    First Name       Filed   Docket Number   Primary Plaintiff Counsel
COOK         JAMES             TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             CUNNINGHAM   ROBERT A         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
COOK         JESSIE            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             CUPIT        ROSALIE          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
COOK         JOHN F            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CURRY        JAMES B          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
COOK         LOUIS F           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CURRY        JAMES D          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
COOK         ROBERT            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             CURRY        JAMES W          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
COOK         RONALD G          TX      1999-13339      PROVOST UMPHREY LAW FIRM, L.L.P.             CURTIS       ALFRED W         TX      2000-09032      PROVOST UMPHREY LAW FIRM, L.L.P.
COOK         WADE              TX      1999-13377      PROVOST UMPHREY LAW FIRM, L.L.P.             CURTIS       CHARLES F        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
COOK         WILLIE E          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             CURTIS       ROBERT W         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
COOLEY       CHARLES           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DAIGLE       ALLEN A.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
COOLEY       ROTHER BRADY      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DAILEY       MOSES            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
COOPER       HAROLD L          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DALE         MARVIN H         TX      2002-28066      PROVOST UMPHREY LAW FIRM, L.L.P.
COOPER       JIMMY             TX      1999-13421      PROVOST UMPHREY LAW FIRM, L.L.P.             DALTON       HARDING J.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
COOPER       JIMMY             TX      200337578       PROVOST UMPHREY LAW FIRM, L.L.P.             DANIEL       ILA M            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
COOPER       JOSEPH            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DANIEL       ROBERT M         TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.
COOPER       MARVIN D          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DANIEL       THEO             TX      200301396       PROVOST UMPHREY LAW FIRM, L.L.P.
COOPER       OLLIE             TX      A140807M        PROVOST UMPHREY LAW FIRM, L.L.P.             DANIELS      JAMES D          TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
COOPER       TYSON E           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             DANIELS      MALVIN           AR      CIV2000-085-2   PROVOST UMPHREY LAW FIRM, L.L.P.
COOPER       WESLEY C          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DANIELS      NORMAN E         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
COOPWOOD     REBA              AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             DANIELS      WILLARD          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
COPLIN       LEON L            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DANNAR       ROY              TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
CORDER       JAMES H           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             DANSBY       EARL L           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
CORMIER      LLOYD A           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             DARBONNE     ROBERT           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
CORRELL      TRAVIS            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DARDER       ORAY P.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
COTHEM       CHARLES D         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             DARRAS       GEORGE H         TX      1999-13431      PROVOST UMPHREY LAW FIRM, L.L.P.
COTTON       STANLEY           TX      A0164333        PROVOST UMPHREY LAW FIRM, L.L.P.             DARROUGH     EDWARD           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
COUCH        DAVID D           MS      2000-118        PROVOST UMPHREY LAW FIRM, L.L.P.             DARSEY       ROY O            TX      98-24854        PROVOST UMPHREY LAW FIRM, L.L.P.
COUCH        JAMES W           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             DARTEZ       JOSEPH           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
COUDRAIN     NANCY J.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DARWIN       TRAVIS           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
COURTNEY     LESTER E          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             DAUGHERTY    LAWRENCE         MS      2000-118        PROVOST UMPHREY LAW FIRM, L.L.P.
COUSINS      LAWRENCE          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DAVENPORT    THOMAS L         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
COUTHRAN     RONALD S          TX      D980257C        PROVOST UMPHREY LAW FIRM, L.L.P.             DAVID        RANDOLPH         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
COVAS        HENRY V           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             DAVIDSON     DAVID L          TX      2001-19088      PROVOST UMPHREY LAW FIRM, L.L.P.
COWAN        DARRELL C         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             DAVIDSON     DEWEY            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
COWART       BILLY M           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             DAVILA       MANUEL           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
COWART       GEORGE A          TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             DAVIS        BUNNIE J         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
COWART       JAMES             TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             DAVIS        CLAYTIE          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
COWDEN       FORREST           TX      B-150673        PROVOST UMPHREY LAW FIRM, L.L.P.             DAVIS        DELLA L          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
COX          AZRO              TX      E-153,171       PROVOST UMPHREY LAW FIRM, L.L.P.             DAVIS        DONALD           TX      1999-13395      PROVOST UMPHREY LAW FIRM, L.L.P.
COX          BILLY             MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             DAVIS        DOROTHY          AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
COX          CLARENCE P        TX      97-28510        PROVOST UMPHREY LAW FIRM, L.L.P.             DAVIS        GABE JR.         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
COX          JIMMIE            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DAVIS        GEORGE B         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
COX          MULCA A           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             DAVIS        HAROLD           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
COX          WILLIAM L         AR      CIV2000-220-2   PROVOST UMPHREY LAW FIRM, L.L.P.             DAVIS        HOLDEN           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
COX          WILLIAM W         TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             DAVIS        JAMES H          TX      D980257C        PROVOST UMPHREY LAW FIRM, L.L.P.
CRABTREE     PAUL G            TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             DAVIS        JIM              AR      CIV2000-085-2   PROVOST UMPHREY LAW FIRM, L.L.P.
CRANFIELD    GEORGE S          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             DAVIS        LEROY            TX      D980257C        PROVOST UMPHREY LAW FIRM, L.L.P.
CRANFORD     JIMMY             AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             DAVIS        MOSES & WILLIE   TX      A-142,165       PROVOST UMPHREY LAW FIRM, L.L.P.
CRAWFORD     THOMAS ELMO       TX      29,205          PROVOST UMPHREY LAW FIRM, L.L.P.             DAVIS        RAYMOND          TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
CRESWELL     JOHN              TX      D980257C        PROVOST UMPHREY LAW FIRM, L.L.P.             DAVIS        RICHARD L        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
CROCHET      JOHN              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DAVIS        ROBERT L         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
CROCHET      JOHN L            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DAVIS        RUSSELL          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
CROCHET      LESTER            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DAVIS        SAMUEL           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
CROCKER      JOHNIE            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DAVIS        WOODROW          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
CROOKS       WILLIAM           TX      A050070C        PROVOST UMPHREY LAW FIRM, L.L.P.             DAWSON       ELLIS SR.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
CROSBY       GEORGE            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             DAY          JOHN W           TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
CROSE        GUSTAVO B         TX      200329181       PROVOST UMPHREY LAW FIRM, L.L.P.             DE CARLO     ANGELO           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
CROSS        BUELE             AR      CIV2000-220-2   PROVOST UMPHREY LAW FIRM, L.L.P.             DEAN         JAMES M          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
CROSS        CARLTON           AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             DEATON       ROY T            AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
CROSS        HIRAM             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DECKER       WILARD E.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
CROSS        JOHN W            AR      CIV2000-220-2   PROVOST UMPHREY LAW FIRM, L.L.P.             DEDDE        WILLIAM          TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
CROW         BOBBIE A.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DEER         WILLIAM B        TX      98-31700        PROVOST UMPHREY LAW FIRM, L.L.P.
CROWELL      ODIS L. & WILMA   TX      29,205          PROVOST UMPHREY LAW FIRM, L.L.P.             DEJEAN       CLOTHLIDE B      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
CRUSE        RALPH A           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             DEJEAN       CLOTHLIDE B      TX      E0180428        PROVOST UMPHREY LAW FIRM, L.L.P.
CRYER        TIMOTHY           TX      1999-13404      PROVOST UMPHREY LAW FIRM, L.L.P.             DEKERKLAND   CORA             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
CULPEPPER    CHARLES H         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             DELAWDER     DONALD H         TX      98-24875        PROVOST UMPHREY LAW FIRM, L.L.P.
CULPEPPER    JOHNNY L          TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             DELCAMBRE    SEARR            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
CULPEPPER    PAUL H            TX      98-31714        PROVOST UMPHREY LAW FIRM, L.L.P.             DELMAR       CHARLES R        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
CULPEPPER    WILLIE V AC&S &   TX      1:90CV-648      PROVOST UMPHREY LAW FIRM, L.L.P.             DELOACH      JAMES B          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
CUMBEE       DOROTHY           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DEMARY       DONALD N         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
CUMMINGS     BOBBY G           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             DEMENT       MARVIN R.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
CUMMINGS     KENNETH L         TX      1999-13415      PROVOST UMPHREY LAW FIRM, L.L.P.             DENHAM       TROY             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
CUMMINGS     KENNETH L         TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             DENMON       LARRY D          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
CUMMINGS     RAY               AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             DENMON       TRUMAN N         TX      1999-13410      PROVOST UMPHREY LAW FIRM, L.L.P.
CUMMINGS     WILLIAM W         TX      1999-29958      PROVOST UMPHREY LAW FIRM, L.L.P.             DENNIS       JOHN A           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
CUMMINGS     WILLIE F          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             DENNIS       LT               TX      2001-21254      PROVOST UMPHREY LAW FIRM, L.L.P.
CUNNINGHAM   JEANETTE D        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DENNIS       RICHARD          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                            Appendix A - 350
                                        Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                   Document Page 369 of 624
Claimant    Claimant          State                                                                Claimant      Claimant         State
Last Name   First Name        Filed   Docket Number   Primary Plaintiff Counsel                    Last Name     First Name       Filed   Docket Number    Primary Plaintiff Counsel
DENNIS      THAD              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DUGAS         OVIDE            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DENTON      CLYDE H           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DUGAS         ROOSEVELT        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DEORSHAM    CARL L.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DUGGAN        BILLY F          TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
DERANIERI   JOSEPH A          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DUGGAN        GLEN             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DERESE      ANDY Z.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DUGGAN        STEVE D          TX      D980257C         PROVOST UMPHREY LAW FIRM, L.L.P.
DEROUEN     DALLAS            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DUHON         CLARENCE         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DEROUEN     MELVIN            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DUHON         DONALD           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DERR        GEORGE ARTHUR     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DUHON         JOHN             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DESLATTES   KENNETH J         TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             DUHON         LARRY L          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DETMAR      DAVID A           TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             DUHON         RONALD A         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DEVINE      ZEE F.            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DUKE          MELVIN           TX      D980257C         PROVOST UMPHREY LAW FIRM, L.L.P.
DEVOE       ROBERT            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             DUKES         BJ               TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
DEWEY       LYNN D            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DUNAGAN       MARION A.        TX      91-11-35405-CV   PROVOST UMPHREY LAW FIRM, L.L.P.
DEYOUNG     WALTER C          TX      A140807M        PROVOST UMPHREY LAW FIRM, L.L.P.             DUNAWAY       GERALD           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DEYOUNG     WALTER C          TX      D0181577        PROVOST UMPHREY LAW FIRM, L.L.P.             DUNCAN        EDGAR            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DICKERSON   IVY               TX      200528055       PROVOST UMPHREY LAW FIRM, L.L.P.             DUNCAN        FRANK A.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DICKERSON   KENNETH           MS      2000-118        PROVOST UMPHREY LAW FIRM, L.L.P.             DUNCAN        KIRBY            MS      2000-118         PROVOST UMPHREY LAW FIRM, L.L.P.
DICKERSON   KENNETH           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DUNCAN        LEON             MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
DICKERSON   WILLIAM G         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DUNFORD       HARRY            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DICKSON     SAMMY C           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DUNMYER       DUANE H          TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
DIE         JOSEPH C          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DUNN          WILLIAM          AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.
DIES        LOUIS             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DUNNAM        WILEY            MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
DIFFEY      ERNEST            TX      97-28510        PROVOST UMPHREY LAW FIRM, L.L.P.             DUPLANT       FRANCIS J        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DIFFEY      ERNEST            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DUPLANT       SUSAN A          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DILLON      KING              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DUPLECHAIN    ERNEST           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DIXON       ARTHUR            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             DUPLECHAIN    JOSEPH V.        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DIXON       BESSIE            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             DUPLECHAIN    LAWRENCE         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DIXON       WILLIAM O         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DUPRE         RITA E.          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DOBBS       GARY              TX      2001-21273      PROVOST UMPHREY LAW FIRM, L.L.P.             DURDEN        DELBERT C        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DOCKERY     RICHARD LEE JR.   TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             DURDEN        WILLIE O.        TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
DOLCE       AILEEN            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             DYAR          JOHNNIE M        TX      ADMIN            PROVOST UMPHREY LAW FIRM, L.L.P.
DOLIVE      JESSIE J          TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             DYKES         JOHN W           MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
DOLIVE      JESSIE J          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             DYSON         JANE             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DOMEC       WILLIE            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             EADS          JAMES T          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DOMINGUE    FREDDIE           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             EALEY         HUBERT           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DOMINGUEZ   JUAN J.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ECHOLS        NOWELL           TX      1999-13305       PROVOST UMPHREY LAW FIRM, L.L.P.
DONAHUE     EDWIN L           TX      1999-13378      PROVOST UMPHREY LAW FIRM, L.L.P.             EDDLEMAN      THOMAS D         TX      200671590        PROVOST UMPHREY LAW FIRM, L.L.P.
DONNELLY    CHARLES A         TX      015427A         PROVOST UMPHREY LAW FIRM, L.L.P.             EDGERTON      FRANCIS C        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DONNELLY    EDDIE H           TX      199913419       PROVOST UMPHREY LAW FIRM, L.L.P.             EDMONDS       HL               TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DONOVAN     EUGENE P          TX      1999-13312      PROVOST UMPHREY LAW FIRM, L.L.P.             EDWARDS       ARTHUR E         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DORE        VENICE J          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             EDWARDS       BESSIE H         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DORMAN      HERWARD K         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             EDWARDS       BROOKS           TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
DORMAN      WOODROW W         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             EDWARDS       CHARLES M        MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
DORRIS      JOSEPHINE         AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             ELAM          WILLIAM          TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
DORSEY      CLAVIN            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ELDER         ROOSEVELT        TX      199913325        PROVOST UMPHREY LAW FIRM, L.L.P.
DORSEY      JACK              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ELDRIDGE      BERYL            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DOSS        BARRY             AR      CIV2000-220-2   PROVOST UMPHREY LAW FIRM, L.L.P.             ELDRIDGE      FRED W           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DOSS        JOE D             TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             ELDRIDGE      PINKIE           TX      01-5429-F        PROVOST UMPHREY LAW FIRM, L.L.P.
DOSS        JOE W             MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             ELIZONDO      RICHARD          TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
DOSS        JOE W             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ELLIOTT       HIRAM A.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DOSS        JOHNNY            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ELLIOTT       RAYMOND SAMUEL   TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DOTY        FRED E            TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             ELLIOTT       WAYNE R          TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
DOUGHARTY   JAMES             TX      2001-09005      PROVOST UMPHREY LAW FIRM, L.L.P.             ELLIS         JERRY L.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DOUGLAS     BILLY             TX      9934750         PROVOST UMPHREY LAW FIRM, L.L.P.             ELLIS         PATRICK W        TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
DOUGLAS     EDWARD E          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             ELLIS         SHERWOOD V       MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
DOUGLAS     GLEN A            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             ELLIS         TOLBERT          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DOWING      THOMAS B.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ELLISON       JAMES M          TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
DOWNEY      THOMAS M          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ELLISON       RHUAL            TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
DOWNS       THOMAS M.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ELMORE        WILLIAM F        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DOYLE       MACK A.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ELY           PERCY L          TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
DRAGULSKI   STANLEY           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             EMBRY         EUGENE           TX      9613585          PROVOST UMPHREY LAW FIRM, L.L.P.
DRAKE       JAMES B           TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             EMERSON       CARL W           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DRAKE       VERNON D          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             EMERSON       HENRY            AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.
DREADING    ROBERT B          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             EMERSON       MARTIN D. SR.    TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DREISSNER   MARVIN C.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             EMERY         WILLIE C         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DREW        LEE H.            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             EMFINGER      DAISY            MS      2000-118         PROVOST UMPHREY LAW FIRM, L.L.P.
DROZD       EMIL              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             EMMERT        GEORGE           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DRUMMOND    SIDNEY JR.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ENGLAND       HARDY            MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
DUBOIS      LAURA             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ENGLAND       ROBERT E.        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DUBOIS      MINOS J           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             ENGLE         WILLIAM E        TX      96-28225         PROVOST UMPHREY LAW FIRM, L.L.P.
DUBOSE      KIRBY             TX      D980257C        PROVOST UMPHREY LAW FIRM, L.L.P.             ENGLISH       HARRIS J. ETUX   TX      1:90-CV-0459     PROVOST UMPHREY LAW FIRM, L.L.P.
DUCHAMP     ELAINE B          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ENGLISH       IRA J            TX      2000-26091       PROVOST UMPHREY LAW FIRM, L.L.P.
DUDLEY      JL                TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             ENGLISH       WILLIAM M        TX      E0184157         PROVOST UMPHREY LAW FIRM, L.L.P.
DUDLEY      MARY V            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ENLOE         JOHN             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DUFF        JANIE N.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ENLOW         HESTER M.        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
DUFFIN      MORISE L          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ENTISMINGER   JULIAN           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                             Appendix A - 351
                                         Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                    Document Page 370 of 624
Claimant     Claimant          State                                                                Claimant      Claimant          State
Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel                    Last Name     First Name        Filed   Docket Number    Primary Plaintiff Counsel
EPPS         BEN               TX      200329178       PROVOST UMPHREY LAW FIRM, L.L.P.             FORD          LEROY             TX      A-142,165        PROVOST UMPHREY LAW FIRM, L.L.P.
EPPS         ROBERT            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             FORD          ROBERTA           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
ERICKSON     ARVID E.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             FORD          THOMAS E          MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
ERVIN        JOHN W            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             FORE          BENNIE F          TX      D980257C         PROVOST UMPHREY LAW FIRM, L.L.P.
ERVIN        JOHN W            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             FOREMAN       HOWARD            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
ESCOBEDO     LIBORIO           TX      1999-13413      PROVOST UMPHREY LAW FIRM, L.L.P.             FOREMAN       JESSE             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
ESPINOSA     JOE               TX      200337589       PROVOST UMPHREY LAW FIRM, L.L.P.             FORMAGUS      JOHN              TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
ESTES        JACK M            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             FORMAGUS      JOHN S. V PITTS   TX      B-144,830        PROVOST UMPHREY LAW FIRM, L.L.P.
ESTRADA      CAYETANO          TX      200329127       PROVOST UMPHREY LAW FIRM, L.L.P.             FORREST       ROBERT            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
ESTRADA      DELORES G         TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             FORTENBERRY   JD                TX      91-11-35405-CV   PROVOST UMPHREY LAW FIRM, L.L.P.
ESTRADA      MANUEL            TX      2000-18892      PROVOST UMPHREY LAW FIRM, L.L.P.             FORTENBERRY   OBIE F            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
EUBANKS      MINNIE            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             FOSTER        DONALD            TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
EUBANKS      ROBERT J. SR. &   TX      A-145,906       PROVOST UMPHREY LAW FIRM, L.L.P.             FOSTER        DONALD G          TX      E-145,913        PROVOST UMPHREY LAW FIRM, L.L.P.
EUGENE       ALVIN             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             FOSTER        FREDDEY           AR      CIV2000-173-2    PROVOST UMPHREY LAW FIRM, L.L.P.
EVANS        CHARLES           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             FOSTER        GEORGE H          TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
EVANS        CHARLES E.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             FOSTER        HOWARD            AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.
EVANS        CHARLES F.        TX      E-145,909       PROVOST UMPHREY LAW FIRM, L.L.P.             FOUNTAIN      BILLY             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
EVANS        HANSEL            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             FRADY         DORIS W           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
EVANS        JOHN              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             FRALIN        JIMMIE            TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
EVANS        MELVIN            TX      B-150673        PROVOST UMPHREY LAW FIRM, L.L.P.             FRANKLIN      JOHNNIE M         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
EVANS        OTIS D            TX      98-24876        PROVOST UMPHREY LAW FIRM, L.L.P.             FRANKLIN      ROOSEVELT         MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
EVANS        RAYMOND           AR      CIV99-96-5      PROVOST UMPHREY LAW FIRM, L.L.P.             FRANSSEN      RICHARD           TX      A0164333         PROVOST UMPHREY LAW FIRM, L.L.P.
EVERETT      HENRY D. & CEOR   TX      29,205          PROVOST UMPHREY LAW FIRM, L.L.P.             FRATUS        LARRY R           MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
EVERSON      LEROY SR.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             FRAZIER       SYLVESTER         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
EWING        ELIZABETH N       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             FREDERICK     RICHARD           MS      2000-118         PROVOST UMPHREY LAW FIRM, L.L.P.
EWING        JOHN D            TX      1999-13357      PROVOST UMPHREY LAW FIRM, L.L.P.             FREEMAN       EAFURN            TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
FAGAN        DARROW            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             FREEMAN       HENRY W           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
FALCON       WILLIS            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             FRENCH        DAN M             TX      1999-13411       PROVOST UMPHREY LAW FIRM, L.L.P.
FALLS        FRED L.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             FRENCH        FOREST            TX      99-34756         PROVOST UMPHREY LAW FIRM, L.L.P.
FANNING      GEORGE W          TX      2001-19065      PROVOST UMPHREY LAW FIRM, L.L.P.             FRENCH        WALTER            TX      B-150673         PROVOST UMPHREY LAW FIRM, L.L.P.
FANOELE      PAUL              TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             FRITZ         TERRY             TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
FARRELL      LILLIAN           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             FROST         DORIS             TX      96-28225         PROVOST UMPHREY LAW FIRM, L.L.P.
FARRELL      LILLIAN B.        TX      E-145,909       PROVOST UMPHREY LAW FIRM, L.L.P.             FRYE          COY B.            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
FARRIS       BETTY             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             FULGHAM       ROE K             TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
FARRIS       JOHN K            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             FULLER        JOLLY B.          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
FARRIS       NORMAN            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             FUNDBERK      MAJOR             TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
FAULK        ALTON A.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             FURR          VIRGEL C          AR      2002-524         PROVOST UMPHREY LAW FIRM, L.L.P.
FAULK        AUTREY            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             FUSELIER      PERRY             TX      1999-13336       PROVOST UMPHREY LAW FIRM, L.L.P.
FAULK        ROBERT V.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             FUSILIER      ALLEN T           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
FAYASHMORE   BILLY             TX      1999-13332      PROVOST UMPHREY LAW FIRM, L.L.P.             GAAS          BERNARD F         TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
FEAMES       JIM T.            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GADDY         DELBERT D.        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
FELLS        DAN               TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GAGE          TOM C             MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
FERGUSON     AUSTIN            TX      D-145,914       PROVOST UMPHREY LAW FIRM, L.L.P.             GALLEGOS      ELIJIO            TX      200324754        PROVOST UMPHREY LAW FIRM, L.L.P.
FIELDS       CAREOLEAN C.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GALLIER       PAUL D            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
FIELDS       IRVING L.         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             GAMAGE        ZELLWOOD          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
FIELDS       JIMMY D           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             GAMBILL       FLORENCE G        TX      200309356        PROVOST UMPHREY LAW FIRM, L.L.P.
FIERROS      FERNANDO X        TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             GAMBLE        GLENN             TX      D-142,169        PROVOST UMPHREY LAW FIRM, L.L.P.
FIERROS      ROBERTO           TX      2002-30994      PROVOST UMPHREY LAW FIRM, L.L.P.             GAMBLE        JOHNNIE           MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
FIKES        CHARLES E.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GAMBLE        RAY C             TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
FILIPPINI    JOHN LOUIS        TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             GAMBOA        MIKE              TX      2002-04284       PROVOST UMPHREY LAW FIRM, L.L.P.
FINKLEA      EVANS             MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             GANDY         OWEN M            TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
FINLEY       ALVANDRAS         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             GANDY         WILLIE S.         TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
FIRMIN       ROYCE P           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GANEY         BURT              MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
FISHER       FLOYD             TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             GANN          ELDON             TX      9613585          PROVOST UMPHREY LAW FIRM, L.L.P.
FISHER       JIM               TX      B-150673        PROVOST UMPHREY LAW FIRM, L.L.P.             GANT          LARRY E           TX      200530212        PROVOST UMPHREY LAW FIRM, L.L.P.
FITE         DAVID             AR      CIV2000-085-2   PROVOST UMPHREY LAW FIRM, L.L.P.             GARCIA        AMILIA D          TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
FITTS        HOMER T.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GARCIA        EDWIN             TX      015427A          PROVOST UMPHREY LAW FIRM, L.L.P.
FITZGERALD   DAVID             TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             GARCIA        EMILO L.          TX      96-28225         PROVOST UMPHREY LAW FIRM, L.L.P.
FLACK        MONTHAY L         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GARCIA        ESPERANZA G       TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
FLAKE        PHILIP S          TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             GARCIA        IRENE             TX      2000-19063       PROVOST UMPHREY LAW FIRM, L.L.P.
FLETCHER     CHARLES RAY       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GARCIA        JANE O            TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
FLINCHUM     JESSIE R.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GARCIA        JESUS             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
FLORES       AUSTIN            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GARCIA        JOE R             TX      2000-19076       PROVOST UMPHREY LAW FIRM, L.L.P.
FLORES       JESSIE            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GARCIA        LUCIO             TX      015427A          PROVOST UMPHREY LAW FIRM, L.L.P.
FLORES       RICHARD           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GARCIA        MARTIN            TX      200337576        PROVOST UMPHREY LAW FIRM, L.L.P.
FLOURNOY     WILLIAM           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GARCIA        NOE S             TX      2002-04235       PROVOST UMPHREY LAW FIRM, L.L.P.
FLOWERS      ROBERT L          TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             GARCIA        OCTAVIO           TX      2001-34034       PROVOST UMPHREY LAW FIRM, L.L.P.
FLOYD        BILLY C           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             GARCIA        ROBERTO           TX      2002-04221       PROVOST UMPHREY LAW FIRM, L.L.P.
FLOYD        JANICE            TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             GARDNER       CHARLES G         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
FLOYD        PORTER C          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             GARDNER       JW                TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
FLYNN        CLYDE H           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GARDNER       SAMUEL            TX      2001-44135       PROVOST UMPHREY LAW FIRM, L.L.P.
FLYNN        THOMAS            TX      B-150673        PROVOST UMPHREY LAW FIRM, L.L.P.             GARNER        JAMES R           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
FONSECA      ESPIRIDION M      TX      2000-26090      PROVOST UMPHREY LAW FIRM, L.L.P.             GARNER        LARRY G           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
FONTENOT     RAY               TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GARRETT       AVERY             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
FORD         CAROL L.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GARRETT       OBIE L.           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
FORD         JOHN T            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GARRETT       OLLIE L           TX      200337484        PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                               Appendix A - 352
                                      Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                 Document Page 371 of 624
Claimant    Claimant        State                                                                Claimant      Claimant       State
Last Name   First Name      Filed   Docket Number   Primary Plaintiff Counsel                    Last Name     First Name     Filed   Docket Number   Primary Plaintiff Counsel
GARRIE      JESSE O.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GONZALES      JOE O          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GARRIS      ROBERT          TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             GONZALES      RAYMUNDO       TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
GARSEA      JAMES L         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GONZALES      RODOLFO        TX      015427A         PROVOST UMPHREY LAW FIRM, L.L.P.
GARTNER     HOWARD          TX      2001-40747      PROVOST UMPHREY LAW FIRM, L.L.P.             GONZALEZ      ROBERTO        TX      015427A         PROVOST UMPHREY LAW FIRM, L.L.P.
GARZA       ELIUD           TX      01-5429-F       PROVOST UMPHREY LAW FIRM, L.L.P.             GONZALEZ      VENTURA        TX      01-5429-F       PROVOST UMPHREY LAW FIRM, L.L.P.
GARZA       GONZALO R.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GOOD          ARTHUR         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
GASPARD     NOLAN           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GOODMAN       WAYMON M.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GASPARD     SIDNEY L.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GOODWIN       RAYMOND M      TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
GASPARD     WHITNEY J       TX      B0174828        PROVOST UMPHREY LAW FIRM, L.L.P.             GOODWIN       RONALD G       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GATELY      BOYD            TX      B-145,911       PROVOST UMPHREY LAW FIRM, L.L.P.             GORDY         HOWARD W.      TX      A050220C        PROVOST UMPHREY LAW FIRM, L.L.P.
GATELY      BOYD C.         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             GORDY         HOWARD W.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GATHERS     JERRY           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             GORRELL       JAMES WESLEY   TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
GATLIN      CLINTON H       MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             GORUM         HERMAN         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
GAU         GEORGE E        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GOTREAUX      HENRY          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GAUTHIER    EARNEST         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GRAFFAGNINO   EVELIA         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
GAUTHIER    ERNEST P        TX      D980257C        PROVOST UMPHREY LAW FIRM, L.L.P.             GRAFFAGNINO   TONY           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
GAUTHIER    LEVI            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GRAHAM        JOE MASIE      TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
GAVIN       WILLIAM H       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GRAHAM        LEVI           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GENTRY      JERRY M         TX      2002-21066      PROVOST UMPHREY LAW FIRM, L.L.P.             GRAHAM        LONNIE E       MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
GENUARDI    ANTHONY         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GRAHAM        LUCILLE M.     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GENUARDI    SAMUEL          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GRAHAM        RUSSELL H      TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
GEORGE      EDDY J.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GRANGER       WILLIE         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GEORGE      EDGAR P         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GRANT         JOSEPH         MS      2000-118        PROVOST UMPHREY LAW FIRM, L.L.P.
GEORGE      PATRICK         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GRANT         SCOTT          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GERTZ       RAYMOND A       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GRANTHAM      GLENN E        TX      1999-13358      PROVOST UMPHREY LAW FIRM, L.L.P.
GHOLSON     WILLIAM         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             GRANTHAM      GLENN E        TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
GIBBS       CARL            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GRAVES        PERCY          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GIBBS       KENNETH         TX      1999-55575      PROVOST UMPHREY LAW FIRM, L.L.P.             GRAY          CARL T         TX      2001-19067      PROVOST UMPHREY LAW FIRM, L.L.P.
GIBSON      BILLY RALPH     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GRAY          CLARENCE E     MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
GIBSON      HENRY           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GRAY          FARRIS A       MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
GIBSON      JOHN A          TX      B0174825        PROVOST UMPHREY LAW FIRM, L.L.P.             GRAY          JESSE R        MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
GIBSON      JOHN A          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GRAY          LIONEL H       MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
GIBSON      REX             TX      2001-28803      PROVOST UMPHREY LAW FIRM, L.L.P.             GRAY          LIONEL H       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GIBSON      ROGER D.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GREEN         ALLIE MAE      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GIBSON      SHELBY          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GREEN         CHARLES H      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GIBSON      WILLIAM         TX      E-0144510       PROVOST UMPHREY LAW FIRM, L.L.P.             GREEN         CONNIE         TX      200337467       PROVOST UMPHREY LAW FIRM, L.L.P.
GILBERT     ABRAHAM         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GREEN         DONALD R       TX      98-24877        PROVOST UMPHREY LAW FIRM, L.L.P.
GILBERT     CHARLES E       TX      200676964       PROVOST UMPHREY LAW FIRM, L.L.P.             GREEN         ESSIE M.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GILCREASE   OLIVER          TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             GREEN         JIM            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GILDER      LAWRENCE        TX      2002-05370      PROVOST UMPHREY LAW FIRM, L.L.P.             GREEN         MARILYN        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GILES       WINDELL L       TX      2002-42127      PROVOST UMPHREY LAW FIRM, L.L.P.             GREEN         PAUL           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GILL        MARTIN J        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GREEN         ROY D          TX      D980257C        PROVOST UMPHREY LAW FIRM, L.L.P.
GILLILAND   WILLIAM         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GREEN         WILLIAM        TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
GILLIS      JESSE ENOCH     TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             GREEN         WILLIAM M      TX      B-0144829       PROVOST UMPHREY LAW FIRM, L.L.P.
GILMORE     EDDIE           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             GREENE        CONRAD L       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GILMORE     EDDIE           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GREENLEE      LEWIS F        MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
GILMORE     FREDDIE         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GREENWOOD     RALPH          TX      200329125       PROVOST UMPHREY LAW FIRM, L.L.P.
GILMORE     PERCY           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GREENWOOD     ROBERT         TX      201134537       PROVOST UMPHREY LAW FIRM, L.L.P.
GILMORE     PHILLIP         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GREER         JAMES          TX      01-5429-F       PROVOST UMPHREY LAW FIRM, L.L.P.
GINGRICH    GEORGE V        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GRELLE        NEVA J         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
GIPSON      JOHN L.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GRIFFICE      MORRIS WAYN    TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
GIPSON      LAVERN          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GRIFFIN       GARLAND K      TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.
GLASCO      JACK R          TX      2001-13647      PROVOST UMPHREY LAW FIRM, L.L.P.             GRIFFIN       MICHAEL        TX      98-24878        PROVOST UMPHREY LAW FIRM, L.L.P.
GLASCO      JACK R          TX      200530039       PROVOST UMPHREY LAW FIRM, L.L.P.             GRIFFITH      JAMES E        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GLASGLOW    BERT            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             GRIFFITH      WALTER         TX      199913429       PROVOST UMPHREY LAW FIRM, L.L.P.
GLASS       JAMES H         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GRIFFUS       EUGENE G.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GLAZE       ERNEST L.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GRIGGS        RALPH          TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
GLEASON     EARL R          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GRILLO        ANTHONY        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GLIDEWELL   FRANK W         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GRIMES        KENNETH W      TX      98-2487         PROVOST UMPHREY LAW FIRM, L.L.P.
GLOVER      BILLIE          TX      A-145,907       PROVOST UMPHREY LAW FIRM, L.L.P.             GRIMES        NERTHA         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GLOVER      BILLIE          TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             GROS          ANDREW A       TX      A0179219        PROVOST UMPHREY LAW FIRM, L.L.P.
GLOVER      DILLIE LITTLE   TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             GROUNDS       CLIFFORD       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GLOVER      SOLVEN          TX      2002-39270      PROVOST UMPHREY LAW FIRM, L.L.P.             GROVER        JIM            TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
GOAD        GEORGE          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GRUBB         BOBBY G.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GOATES      BRUCE F         TX      B-145,910       PROVOST UMPHREY LAW FIRM, L.L.P.             GUAJARDO      JESUS          TX      2002-42132      PROVOST UMPHREY LAW FIRM, L.L.P.
GODLEY      FORREST A.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GUERRA        SANTIAGO H     TX      200329170       PROVOST UMPHREY LAW FIRM, L.L.P.
GOFF        BRENDA          TX      E-165,245       PROVOST UMPHREY LAW FIRM, L.L.P.             GUERRERO      LUIS G         TX      2002-04256      PROVOST UMPHREY LAW FIRM, L.L.P.
GOLD        DWAIN           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             GUICE         JAMES          TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.
GOLD        RAYMOND         TX      B-150673        PROVOST UMPHREY LAW FIRM, L.L.P.             GUIDRY        JOSEPH W       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GOLDSMITH   RAY W.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GUIDRY        LOUIS F        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GOMEZ       GUILLERMO D     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GUIDRY        LOVIC P        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GOMEZ       JUAN            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GUIDRY        PAULINE T      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GOMEZ       LESTER J.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             GUILBEAUX     GEORGE         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GOMEZ       LIONEL G        TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             GUILLORY      EMMANUEL J     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GOMEZ       TOMAS           TX      200337476       PROVOST UMPHREY LAW FIRM, L.L.P.             GUILLORY      GUY A          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
GOMEZ       VICTOR G        TX      200336309       PROVOST UMPHREY LAW FIRM, L.L.P.             GUILLORY      HAROLD B       TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                        Appendix A - 353
                                        Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                    Document Page 372 of 624
Claimant      Claimant        State                                                                 Claimant       Claimant          State
Last Name     First Name      Filed   Docket Number    Primary Plaintiff Counsel                    Last Name      First Name        Filed   Docket Number       Primary Plaintiff Counsel
GUILLORY      RIFFORD         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HARDING        BOBBY             TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
GUILLORY      ROLIN           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HARDING        DOROTHY R.        TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
GUILLOT       EDDIE P.        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HARDY          ALLOY             TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
GUILLOTT      GUS J.          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HARDY          AUGUSTA           TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
GUIN          JESSIE C.       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HARDY          ELI               TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
GUITIERREZ    BALTAZAR        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HARDY          ROBERT E.         TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
GULLEY        EARNEST         AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.             HARE           GEORGE M. M       TX      B150374_ADMIN_GP2   PROVOST UMPHREY LAW FIRM, L.L.P.
GUNN          JESSE WILLIS    TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HARGRODER      HAROLD L          TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
GUNN          JOE D.          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HARMON         DAVID             TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
GUTHRIE       HOMER B.        TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             HARMON         HARRY             TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
GUTIERREZ     GILBERTO        TX      015427A          PROVOST UMPHREY LAW FIRM, L.L.P.             HARMON         JOSEPH            TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
GUTIERREZ     MANUEL          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HARMON         LAWRENCE          TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
GUY           JOHN            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HARMON         LEMON SR          TX      E-145,698           PROVOST UMPHREY LAW FIRM, L.L.P.
GUZMAN        BACILIO         TX      01-5429-F        PROVOST UMPHREY LAW FIRM, L.L.P.             HARPER         BILLY             TX      E-145,698           PROVOST UMPHREY LAW FIRM, L.L.P.
HACKLER       THOMAS M.       TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             HARPER         CLARENCE E        TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HADDOCK       RAYMOND W       TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             HARRINGTON     GENE F.           TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HADLEY        JACOB           TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             HARRINGTON     ROBERT J          TX      A173116             PROVOST UMPHREY LAW FIRM, L.L.P.
HAGAN         OSCAR           TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             HARRIS         CECIL             TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HAGER         JOHN R          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HARRIS         CHARLES R         TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HAGER         WILBURN B       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HARRIS         DONALD            MS      2000-118            PROVOST UMPHREY LAW FIRM, L.L.P.
HAGLER        CAROLYN         TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             HARRIS         EDOM              MS      980167              PROVOST UMPHREY LAW FIRM, L.L.P.
HAGLER        GEORGE G.       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HARRIS         ERNEST            TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HAGLER        JOHN            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HARRIS         FRANK A           TX      E-145,698           PROVOST UMPHREY LAW FIRM, L.L.P.
HAGLER        WW              TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HARRIS         GUS               TX      200337520           PROVOST UMPHREY LAW FIRM, L.L.P.
HAILEY        DALE N          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HARRIS         JAMES B           TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HAILEY        TRESSIE E.      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HARRIS         JAMES H           TX      98-31499            PROVOST UMPHREY LAW FIRM, L.L.P.
HAIR          DONALD          TX      1999-56047       PROVOST UMPHREY LAW FIRM, L.L.P.             HARRIS         JEROME            MS      2000-118            PROVOST UMPHREY LAW FIRM, L.L.P.
HALE          BETTY           TX      E-165,245        PROVOST UMPHREY LAW FIRM, L.L.P.             HARRIS         JONATHAN E. SR.   TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HALE          DAVID           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HARRIS         JOSHUA            TX      D060573C            PROVOST UMPHREY LAW FIRM, L.L.P.
HALE          GARY            TX      B-150673         PROVOST UMPHREY LAW FIRM, L.L.P.             HARRIS         LONNIE D          TX      97-28547            PROVOST UMPHREY LAW FIRM, L.L.P.
HALEY         CAROL           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HARRIS         ML                TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HALEY         ROY E           TX      98-31701         PROVOST UMPHREY LAW FIRM, L.L.P.             HARRIS         SIDNEY            TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HALEY         ROY E           MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             HARRIS         THOMAS G          TX      97-28510            PROVOST UMPHREY LAW FIRM, L.L.P.
HALL          ALBERT          MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             HARRIS         TILDON C          TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HALL          CLARENCE E      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HARRIS         WILLIAM M         TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HALL          HELEN           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HARRISON       ARTHUR L.         TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HALL          IRVIN           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HARRISON       JAMES             TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HALL          JESSE           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HARRISON       JAMES H           TX      2002-42125          PROVOST UMPHREY LAW FIRM, L.L.P.
HALL          JOHNNY C        TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             HARTFIELD      SAM               TX      200530210           PROVOST UMPHREY LAW FIRM, L.L.P.
HALL          LD              TX      D980257C         PROVOST UMPHREY LAW FIRM, L.L.P.             HARTFIELD      SAM               TX      97-28547            PROVOST UMPHREY LAW FIRM, L.L.P.
HALL          ONEIDA          MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             HARVELL        NOEL R            TX      97-28547            PROVOST UMPHREY LAW FIRM, L.L.P.
HALL          ROBERT E        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HASELOFF       MARTIN            TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HALL          WELDON          TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             HASKINS        EDGER             TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HALL          WILLIAM H       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HASTON         CORNELIUS         TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HALL          WILLIE R        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HATTEN         ALVIN             TX      1999-00588          PROVOST UMPHREY LAW FIRM, L.L.P.
HALL          WILLIS E        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HATTEN         WILLIE            TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HALLIBURTON   WILLIAM         MS      2000-118         PROVOST UMPHREY LAW FIRM, L.L.P.             HAVARD         MILTON E          TX      98-31702            PROVOST UMPHREY LAW FIRM, L.L.P.
HALSEY        JESSE J.        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HAVER          RONALD E          TX      97-28547            PROVOST UMPHREY LAW FIRM, L.L.P.
HALSTEAD      RONALD          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HAWKER         JESSIE SR.        TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HAM           EDWARD          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HAWKINS        FRANK J           TX      91-11-35405-CV      PROVOST UMPHREY LAW FIRM, L.L.P.
HAMILTON      CHARLES W       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HAWKINS        LILLIE B          TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HAMILTON      RONALD C        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HAWKINS        RICHARD M         TX      D980257C            PROVOST UMPHREY LAW FIRM, L.L.P.
HAMILTON      TJ              TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HAWKINS        ROGER             TX      2001-41233          PROVOST UMPHREY LAW FIRM, L.L.P.
HAMILTON      THORNTON        TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             HAWLEY         WALTER W          TX      98-31703            PROVOST UMPHREY LAW FIRM, L.L.P.
HAMMACK       FORREST         TX      2000-32355       PROVOST UMPHREY LAW FIRM, L.L.P.             HAYES          CLARK             MS      980167              PROVOST UMPHREY LAW FIRM, L.L.P.
HAMMOCK       BW              TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HAYES          CLARK             TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HAMNER        FRED L. SR.     TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HAYES          WILBEN            TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HANCOCK       HERSCHEL        TX      1999-15976       PROVOST UMPHREY LAW FIRM, L.L.P.             HAYES          WILLIAM H         TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HANCOCK       JOHN            TX      2000-46797       PROVOST UMPHREY LAW FIRM, L.L.P.             HAYNES         DANIEL B.         TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HANCOCK       JOHN O          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HAYNES         DAVID V.          TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HANDY         ARTHUR          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HAYNES         EDGAR             TX      97-28547            PROVOST UMPHREY LAW FIRM, L.L.P.
HANELY        CLELL D         TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             HAYNES         GLENDON           TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HANEY         AMOS J          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HAYNES         JEANETTE R.       TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HANEY         CONNEY F        TX      9613585          PROVOST UMPHREY LAW FIRM, L.L.P.             HAYNIE         HOWARD            TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HANEY         JAMES C         TX      9613585          PROVOST UMPHREY LAW FIRM, L.L.P.             HAYS           KENNETH W         TX      D980257C            PROVOST UMPHREY LAW FIRM, L.L.P.
HANEY         JAMES W         TX      91-11-35405-CV   PROVOST UMPHREY LAW FIRM, L.L.P.             HAYTER         EUGENE            TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HANEY         ROBERT L. SR.   TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HAZEL          WILBUR J          TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HANKS         TERRY J         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HAZELWOOD      EDWIN W           TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HANNAH        MONROE S. JR.   TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HEADLEY        DOROTHY J         TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HANSEN        FLORA           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HEARNSBERGER   MARVIN F.         TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HANSON        JERRY HENRY     TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             HEATON         ELIZABETH A       TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HANSON        TERRY           AR      CIV2000-085-2    PROVOST UMPHREY LAW FIRM, L.L.P.             HEBERT         ADAM JR.          TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HARDIN        ELDRIDGE E      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HEBERT         HARRY J           TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HARDIN        HAROLD W        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HEBERT         JESSE             TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HARDIN        JAMES P         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HEBERT         MELVIN            TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.
HARDIN        WAYNE L. SR.    TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             HEBERT         NOLAN             TX      B150374             PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                                   Appendix A - 354
                                           Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                      Document Page 373 of 624
Claimant       Claimant          State                                                                Claimant        Claimant       State
Last Name      First Name        Filed   Docket Number   Primary Plaintiff Counsel                    Last Name       First Name     Filed   Docket Number    Primary Plaintiff Counsel
HEBERT         ROSE M.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HILTY           NORMAN D       TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
HEDGEPETH      WALTER C          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HINES           CLEOTIS        AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.
HEDRICK        SAMUEL L          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             HINES           LILLIAN H.     TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HEDRICK        SAMUEL L          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HINES           TD             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HEIN           CARL              TX      2001-21266      PROVOST UMPHREY LAW FIRM, L.L.P.             HINOJOSA        RUBEN          TX      201014518        PROVOST UMPHREY LAW FIRM, L.L.P.
HEINZ          CARLYLE G         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HINSHAW         DON            AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.
HEISLER        EUGENE            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HINTON          CHARLIE        MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
HELKENBERG     HARLEY            TX      B-150673        PROVOST UMPHREY LAW FIRM, L.L.P.             HINTON          CLAUDE E       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HELVEY         CHARLES           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HISAW           FRANK C.       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HEMBY          THOMAS K.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HITE            HAYES          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HEMMITT        CALVIN            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             HOBSON          ALVIN M.       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HENDERSON      ANION             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOBSON          OTIS B         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HENDERSON      JW                TX      97-28510        PROVOST UMPHREY LAW FIRM, L.L.P.             HOBSON          VIOLET G.      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HENDERSON      JESSIE            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HODGE           EUGENE         TX      A-142,165        PROVOST UMPHREY LAW FIRM, L.L.P.
HENDERSON      KENNETH J.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HODGE           JAMES E        MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
HENDERSON      PAUL              TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             HODGE           JAMES E        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HENDRIX        JOSEPH N.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HODGES          HENRY WILSON   TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HENDRIX        ROBERT            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             HODO            KENNIE O       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HENDRIX        WILLIAM HENRY     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOFFMAN         BILLY J        TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
HENKES         AUGUST J          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOFFMAN         FREDDIE L      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HENLEY         GERALD J          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOFFPAUR        JOHN           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HENNIGAN       BOBBY A           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOGG            JAMES G        MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
HENNING        JOHN L. JR.       TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             HOGGE           CHARLES W      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HENNINGTON     TEDDY E.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOKE            BILL           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HENRY          ARTHUR            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOKE            JAMES          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HENRY          FRED A            TX      199913433       PROVOST UMPHREY LAW FIRM, L.L.P.             HOLBROOK        FANNY LOU      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HENRY          HARRY A.          TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             HOLCOMB         JAMES H. SR.   TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HENRY          JOHN B            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOLCOMBE        WILLIE J       TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
HENSLEY        JAMES S           TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.             HOLDER          HENRY D.       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HENSON         HOWARD            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             HOLDER          JOHN N. JR.    TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HENSON         WILLIAM TRAVIS    TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOLDER          ROBERT G.      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HERBERT        ALVIN G.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOLLAND         ROCKY D        TX      1999-13333       PROVOST UMPHREY LAW FIRM, L.L.P.
HERBERT        CLINTON A         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOLLAND         WILLIAM T      TX      1999-13365       PROVOST UMPHREY LAW FIRM, L.L.P.
HERBERT        MICHAEL A         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOLLEY          AUBREY         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HERITAGE       MILDRED L         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             HOLLEY          CHESTER T      TX      9613585          PROVOST UMPHREY LAW FIRM, L.L.P.
HERITAGE       WILLIAM W         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOLLEY          LEON M.        TX      91-11-35405-CV   PROVOST UMPHREY LAW FIRM, L.L.P.
HERNANDEZ      ALEX              TX      2002-28068      PROVOST UMPHREY LAW FIRM, L.L.P.             HOLLEY          VJ             TX      2002-01734       PROVOST UMPHREY LAW FIRM, L.L.P.
HERNANDEZ      ALEX C            TX      015427A         PROVOST UMPHREY LAW FIRM, L.L.P.             HOLLIDAY        JOHNNIE B.     TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HERNANDEZ      DAVID             TX      2002-13256      PROVOST UMPHREY LAW FIRM, L.L.P.             HOLLIDAY        WILLIAM        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HERNANDEZ      JUANA M           TX      200329191       PROVOST UMPHREY LAW FIRM, L.L.P.             HOLLIER         DIEDRICH       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HERNANDEZ      RAMON P           TX      199913399       PROVOST UMPHREY LAW FIRM, L.L.P.             HOLLIER         GERALD F.      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HERNDON        FRANK J           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             HOLLIER         MILDRED        TX      D-145,114        PROVOST UMPHREY LAW FIRM, L.L.P.
HERPIN         DUFFY             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOLLIER         WILLIAM R.     TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HERREN         BRADY M           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             HOLLINGSWORTH   JAMES D        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HERRERA        RAMON             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOLLINSHEAD     RICHARD E      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HERRIN         JOHNNIE R         TX      A140807M        PROVOST UMPHREY LAW FIRM, L.L.P.             HOLLIS          FARRAL W       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HERRIN         LAMORINE C.       TX      96-28225        PROVOST UMPHREY LAW FIRM, L.L.P.             HOLLIS          JIMMY          AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.
HERRING        DONALD            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOLLIS          ROBERT M.      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HERRING        JOHNNIE E         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOLLOWAY        HAROLD         AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.
HERRINGTON     CHARLES R         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOLLOWAY        LIONEL L       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HERRINGTON     VAUGHN            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOLLY           JEROME E       TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
HERRON         JAMES L           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOLLYFIELD      ROBERT         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HESTER         ALTON W           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOLMES          DOYLE C.       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HEWITT         CHARLEY           TX      2001-21200      PROVOST UMPHREY LAW FIRM, L.L.P.             HOLMES          EMERSON        TX      D980257C         PROVOST UMPHREY LAW FIRM, L.L.P.
HEWITT         JAMES H           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOLMES          ESTELLA I      TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
HEYGOOD        WILLIAM           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOLMES          GERALDINE      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HICKMAN        JACK              TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             HOLMES          MARGARET B     TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HICKS          EARNEST           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOLMES          RANDY          AR      CIV2000-085-2    PROVOST UMPHREY LAW FIRM, L.L.P.
HICKS          JOHN L            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOLMES          THOMAS T       TX      B-145,753        PROVOST UMPHREY LAW FIRM, L.L.P.
HICKS          JOHNNY H          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOLSTON         TROY           TX      97-28510         PROVOST UMPHREY LAW FIRM, L.L.P.
HICKS          MARION            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOLT            HENRY          TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
HIDALGO        RENE ANTHONY      TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             HOLT            HENRY T.       TX      E-145,754        PROVOST UMPHREY LAW FIRM, L.L.P.
HIGGINBOTHAM   GERALD            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOLT            JAMES C        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HIGGINBOTTOM   JOSEPH N.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOLTON          WILLIS         AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.
HIGGINS        RHURAL T.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOLZENDORF      EARL           TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
HIGHTOWER      CLIFFORD M.       TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             HOMESLEY        LAWRENCE       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HILDRETH       CHARLES           AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             HONEYCUTT       JIMMY A        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HILL           ALONZO JAMES SR   TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             HOOD            SAMUEL J.      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HILL           EDDIE D           TX      D-142,266       PROVOST UMPHREY LAW FIRM, L.L.P.             HOOD            WILLARD G.     TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HILL           ELBERT CORET      TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             HOOKE           ALBERT C       TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
HILL           GARY RUSSELL      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOOKS           BILL E         MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
HILL           ROBERT L          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOOKS           MAJOR SR.      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
HILL           WARREN            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOOKS           MERL           MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
HILLEBRANDT    ISAAC E.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOOKS           THOMAS         TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
HILLMAN        BENNIE            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HOOKS           WARREN         AR      CIV2000-173-2    PROVOST UMPHREY LAW FIRM, L.L.P.
HILTON         FRENCH B. JR.     TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             HOOPER          JOHNNIE P      TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                                Appendix A - 355
                                         Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                    Document Page 374 of 624
Claimant     Claimant          State                                                                Claimant    Claimant       State
Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel                    Last Name   First Name     Filed   Docket Number   Primary Plaintiff Counsel
HOOSIER      MARION K          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HUTCHISON   THELMA         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HOOTEN       JOE               TX      1999-12494      PROVOST UMPHREY LAW FIRM, L.L.P.             HUTSON      WILLIAM Z      TX      B0181548        PROVOST UMPHREY LAW FIRM, L.L.P.
HOPKINS      SHERMAN           TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             HUTTO       BIDWELL ROY    TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HOPSON       HEZIAH            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HUTTO       TERRY          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
HOPSON       KELLY W. V OWEN   TX      A-142,165       PROVOST UMPHREY LAW FIRM, L.L.P.             HUVAL       LEE ROY        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HORACE       CLARENCE          TX      D-145,105       PROVOST UMPHREY LAW FIRM, L.L.P.             HYATT       AC             TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
HORACE       CLARENCE          TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             HYATT       MARVIN J       TX      97-28510        PROVOST UMPHREY LAW FIRM, L.L.P.
HORN         JAMES R           TX      2001-21265      PROVOST UMPHREY LAW FIRM, L.L.P.             HYCHE       LAMAR M        MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
HORNE        JIMMY E           TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             HYDE        CLINT          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HORNE        JOSEPH            TX      2001-44129      PROVOST UMPHREY LAW FIRM, L.L.P.             HYDE        RALPH ANDREW   TX      E-149,843       PROVOST UMPHREY LAW FIRM, L.L.P.
HOSEY        CHARLES H         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HYE         FLORA B.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HOSKINS      HILDA JEAN        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             HYLTON      HARRY          TX      200046794       PROVOST UMPHREY LAW FIRM, L.L.P.
HOUK         JOHNNIE R         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             IBARRA      JUAN           TX      2002-04267      PROVOST UMPHREY LAW FIRM, L.L.P.
HOURIGAN     ROGER C           TX      98-24865        PROVOST UMPHREY LAW FIRM, L.L.P.             IGLEHART    EUYLESS U.     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HOUSE        EARNIE L          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             INA         WELBY          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HOUSE        ED                AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             INGLES      JAMES          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HOUSE        LOUIE H           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             INGRAM      HENRY C.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HOUSE        MARION L          TX      2001-47454      PROVOST UMPHREY LAW FIRM, L.L.P.             INGRAM      JAMES R        TX      1999-13430      PROVOST UMPHREY LAW FIRM, L.L.P.
HOUSTON      WILLIAM           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             INGRAM      WL             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HOWARD       BILLY L           TX      200337504       PROVOST UMPHREY LAW FIRM, L.L.P.             INMAN       ERNEST H       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HOWARD       ERNEST SR.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             INMAN       TRAVIS W       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HOWARD       LEON              MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             INSTONE     HELEN L        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HOWARD       LEROY             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             IRONS       CHARLES J      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HOWARD       RD                TX      97-28510        PROVOST UMPHREY LAW FIRM, L.L.P.             IRVIN       BERNARD        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HOWARD       WESLEY A. JR.     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             IRVIN       EMMA J         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HOWARD       ZACHARY DAVID     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             IRWIN       DONALD         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HOWE         CLOYD             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             IRWIN       JAMES C        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HOWELL       ALEX G            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             IRWIN       KENNETH R      TX      2001-21220      PROVOST UMPHREY LAW FIRM, L.L.P.
HOWELL       CLEUS N           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ISBELL      CHARLES E.     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HOWETH       TONY J            TX      2001-21269      PROVOST UMPHREY LAW FIRM, L.L.P.             ISBELL      JERRY D        TX      2001-21270      PROVOST UMPHREY LAW FIRM, L.L.P.
HOWTON       JF                TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ISBELL      MILLARD H      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HOY          WINSTON EARL      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             IVERSON     EDWARD V       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HOYT         LAHOMA M          TX      D920101C        PROVOST UMPHREY LAW FIRM, L.L.P.             IVY         JACKSON        MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
HUBBARD      MATTIE E.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JACKSON     ANDREW         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HUBBARD      RALPH             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JACKSON     CLEVELAND      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HUBBARD      ROBERT            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JACKSON     CURTIS         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HUBBERT      CHARLES E         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JACKSON     JB             AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
HUBERT       EDGAR             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JACKSON     JAMES L        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HUDGINS      SAMUEL R          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JACKSON     JESSIE         TX      ADMIN           PROVOST UMPHREY LAW FIRM, L.L.P.
HUDSON       CHARLES H.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JACKSON     JOHN           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HUDSON       DOROTHY S         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JACKSON     LARRY D        MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
HUDSON       GEORGE A          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JACKSON     LARRY D        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HUDSON       HOWARD DON        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JACKSON     LAWRENCE J     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HUDSON       JAMES             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JACKSON     RACHEL S       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HUDSON       JAMES K           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JACKSON     ROBERT         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HUDSON       MARION C          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JACKSON     ROBERT W       TX      97-28510        PROVOST UMPHREY LAW FIRM, L.L.P.
HUDSON       SANDRA E.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JACKSON     ROBERT W       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HUFF         DAVID             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JACKSON     ROLAND         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HUFF         OTIS G.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JACKSON     TIMOTHY        AR      CIV2000-085-2   PROVOST UMPHREY LAW FIRM, L.L.P.
HUFF         RAYFORD J         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JACKSON     TRAVIS         TX      2001-41526      PROVOST UMPHREY LAW FIRM, L.L.P.
HUFFMAN      HAZEL H           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JACKSON     UNA P.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HUFFMAN      JC                MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             JACKSON     VERGIL L       AR      CV-2002-238-6   PROVOST UMPHREY LAW FIRM, L.L.P.
HUFFMAN      JESSE J           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JACKSON     WILLIAM F      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HUFFMAN      MAX L             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JACOB       CARMMON SR.    TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HUFFMASTER   JAMES C.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JACOBS      CALVESTER      MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
HUGHES       CLEMENTINE        TX      200527893       PROVOST UMPHREY LAW FIRM, L.L.P.             JACOBS      JOHN           AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
HUGHES       HURLEY            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JACOBS      MELVIN         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HUGHES       JERRY L.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JAESCHKE    PATSY          TX      E-165,245       PROVOST UMPHREY LAW FIRM, L.L.P.
HUGHES       WILLIAM H         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JAIME       JOEL P         TX      015427A         PROVOST UMPHREY LAW FIRM, L.L.P.
HUGHINS      PATE H            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JAMES       DONALD         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HULSEY       WALTER L          TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             JAMES       EUGENE         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HUMBLE       KLETUS C          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JAMES       JIMMIE         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HUMPHRIES    ARCHIE E.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JAMES       JOHN C         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HUMPHRYES    BOBBY G           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JAMES       PALMER         TX      B-150673        PROVOST UMPHREY LAW FIRM, L.L.P.
HUNT         EDWARD G          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JAMES       SMITH L        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HUNT         ERNEY J           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JAMES       VERNDON        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HUNTER       CLAUDIA M         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             JAMESON     JOHN K         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
HUNTER       CRAIG             AR      CIV2000-220-2   PROVOST UMPHREY LAW FIRM, L.L.P.             JANES       WOODROW W      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HUNTER       DENNIS E.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JANUARY     BEN D.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HUNTER       WILLIAM           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             JARMON      DORIS J        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HURD         JAY W.            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JARRELL     BETTY S        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HURST        CARL              TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             JARRELS     HAROLD         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HUSBAND      JAMES EVERETT     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JARVIS      GAYLON S.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
HUTCHESON    EARNEST N.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             JARVIS      ROGER W        TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
HUTCHESON    WILTON            AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             JEFFCOAT    GLOVER         TX      200337496       PROVOST UMPHREY LAW FIRM, L.L.P.
HUTCHINS     ALICE             TX      96-28225        PROVOST UMPHREY LAW FIRM, L.L.P.             JEFFCOAT    GLOVER         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                         Appendix A - 356
                                   Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                               Document Page 375 of 624
Claimant    Claimant     State                                                                 Claimant    Claimant         State
Last Name   First Name   Filed   Docket Number    Primary Plaintiff Counsel                    Last Name   First Name       Filed   Docket Number   Primary Plaintiff Counsel
JEFFERS     JAMES        AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       ALBERT           TX      D920101C        PROVOST UMPHREY LAW FIRM, L.L.P.
JEFFERSON   ARTHUR       TX      1999-62285       PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       ALFRED H         TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.
JEFFERSON   BOBBY J      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       ALICE R          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JEFFERSON   GUSSIE F.    TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       ARLIS W          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JEFFREYS    GARY D       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       BERDICE N.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JEFFREYS    ROBERT W     TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       BERNARD E        TX      D920101C        PROVOST UMPHREY LAW FIRM, L.L.P.
JEFFRIES    PAUL E       TX      1999-15984       PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       CARL D           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JENKINS     ALTON L      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       CECIL            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JENKINS     ARCHIE L     MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       CHARLES W        TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
JENKINS     CECIL L.     TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       CLARENCE R       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JENKINS     DANIEL S     TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       CLERRY           AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
JENKINS     GLENWIN      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       CURTIS O         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JENKINS     LEROY        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       DANIEL           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JENKINS     MACK A       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       DAVIS K          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JENKINS     OVIDA M.     TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       EDGAR L          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JENKINS     RAYMOND      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       EDWARD L         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
JENKINS     SHELBY       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       ELSIE D          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JENKS       DONALD P     TX      2001-21264       PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       FRANK            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JENNINGS    JOSEPH       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       FRED             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JENNINGS    OSCAR        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       FREDDIE L        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JENNINGS    STEVE        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       GEORGE           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JENNINGS    STEVE        TX      D980257C         PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       HENRY O          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
JENNINGS    WILLIAM      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       IRA F            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JETER       CHARLES D    TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       JAMES            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JETHROE     EUNICE J.    TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       JAMES P          TX      199915982       PROVOST UMPHREY LAW FIRM, L.L.P.
JETT        RONNIE L     TX      1999-15966       PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       JAMES S          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JIMENEZ     HORACE       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       JERRY N          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JIMINEZ     ABEL         TX      01-5429-F        PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       JESSIE           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNIGAN    JO ANNE      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       JESSIE L         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNLOUIS   LARRY        TX      D980257C         PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       JOHN L           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     ADAM         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       JONAH R          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     ANDREW       MS      2000-118         PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       LOWELL           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     ARTHUR       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       MARION           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     BETTY J      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       NETTIE MAE       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     BOBBY J      TX      97-28510         PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       PAUL             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     CHARLES R    TX      1999-13391       PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       PERCY L          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     CURTIS R     TX      29,205           PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       PERRY R          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     DARRIEL      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       PETER            TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     ELDER S      MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       PHILLIP A        TX      2001-19161      PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     GEORGE W     MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       RANDY            AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     GERALD       TX      2001-41524       PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       ROGER L          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     HENRY D      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       TOMMY L          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     HILLARY      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       VERNON S.        TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     HIRAM B.     TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       VIOLA A.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     HOY B        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       WESLEY T         TX      97-28510        PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     JACKIE E     TX      9900729          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       WILBUR           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     JAMES P      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       WILLIAM E        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     JAMES R      MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       WILLIAM W        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     JANIE M      MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             JONES       WILSON P         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     JIMMY W      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JORDAN      BILLY J          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     JOHN         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JORDAN      EDWARD K         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     JOHN E       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JORDAN      EZEKIAL          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     JOHN R       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JORDAN      HELEN K          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     JONATHON G   TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JORDAN      JAMES            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     LEON E       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JORDAN      LUCKY            TX      1999-13371      PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     LEWIS W      TX      200147453        PROVOST UMPHREY LAW FIRM, L.L.P.             JORDAN      RG               TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     LOUIS C      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JORDAN      THOMAS           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     MARSHALL     MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             JOSEPH      ALEX J.          TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     MARSHALL     TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             JOSLIN      ENRIUQUE         TX      015427A         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     MIKE E       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JOSPEH      SHERMAN J        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     MYRLE K      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JOUBERT     BERNICE B.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     PRESHING J   TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JOWERS      WILLIAM C        MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     ROLAND       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JUDD        CLARENCE         TX      9946579         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     ROYAL        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JUNOT       GLENN LAWRENCE   TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     SAMMIE J     TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             JUSTICE     CHARLES R        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     SAMUEL       TX      97-28510         PROVOST UMPHREY LAW FIRM, L.L.P.             JUVENOIS    JOSEPH A         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     SHERMAN      TX      2002-01729       PROVOST UMPHREY LAW FIRM, L.L.P.             KACKLEY     CHARLIE          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     THOMAS E     TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             KAHO        CHARLES E        MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     TOM          MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             KAPP        HOWARD           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     VERNELL      AR      CV-2002-0379-4   PROVOST UMPHREY LAW FIRM, L.L.P.             KARR        THOMAS C.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     WILLIAM      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             KAUTZ       MORRIS B         TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     WILLIAM G    TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             KEEPERS     LAWRENCE A       TX      1999-13361      PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSON     WILLIAM H    TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             KEGG        ROBERT           TX      200337517       PROVOST UMPHREY LAW FIRM, L.L.P.
JOHNSTON    JOHN F       MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             KEITH       FREDERICK H      MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
JOINER      VERNON E     TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             KELDER      CORNIE R         TX      200530143       PROVOST UMPHREY LAW FIRM, L.L.P.
JONES       AGNEAST      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             KELDER      CORNIE R         TX      98-31716        PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                      Appendix A - 357
                                      Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                 Document Page 376 of 624
Claimant    Claimant        State                                                                Claimant     Claimant          State
Last Name   First Name      Filed   Docket Number   Primary Plaintiff Counsel                    Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel
KELLEY      ALLAN L         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             KNOWLES      GILMORE L         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KELLEY      CHARLES R       TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             KNOX         ESTHER            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KELLEY      DAVID           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             KNOX         LEON              TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
KELLEY      EVERETT E       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             KNYFE        ARTHUR            TX      97-28510        PROVOST UMPHREY LAW FIRM, L.L.P.
KELLEY      JOHN F          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             KNYFE        ARTHUR            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KELLEY      KC              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             KOENIG       KENNETH           TX      98-24870        PROVOST UMPHREY LAW FIRM, L.L.P.
KELLEY      RALPH E         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             KOMPLIN      ERIC N            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KELLEY      RODNEY L        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             KOZAR        STEVE             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KELLEY      THOMAS          TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             KREBS        FLORENCE P        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KELLY       ANNETTA L       TX      1999-13388      PROVOST UMPHREY LAW FIRM, L.L.P.             KUEBODEAUX   WILFRED G         TX      B080380C        PROVOST UMPHREY LAW FIRM, L.L.P.
KELLY       BOBBY           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             KUEHN        WILLIAM L         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KELLY       CHARLES         TX      2001-21204      PROVOST UMPHREY LAW FIRM, L.L.P.             KULACKOSKI   GARY J            TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
KELLY       CHARLIE         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             KULKEN       CONRAD            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KELLY       HENRY V.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             KYKER        CORNICE A         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KELLY       JOSEPH          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             KYKER        LAURA             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KELLY       LARRY L         TX      98-24880        PROVOST UMPHREY LAW FIRM, L.L.P.             KYZER        ARTHUR D          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KELLY       MARY            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             KYZER        ROBERT L          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KELSO       FRANK           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LABOVE       LEROY J           TX      B150374HV       PROVOST UMPHREY LAW FIRM, L.L.P.
KEMPER      EARICE C.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LACAZE       JAMES C           TX      E0185493        PROVOST UMPHREY LAW FIRM, L.L.P.
KENNAN      JOE E           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LACKEY       CLEVELAND         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KENNEDY     DWIGHT T        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LACKEY       LILLIAN D.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KENNEDY     FREDDIE         AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             LACKEY       OLLIE R           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KENNEY      JOSEPH E        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LACOUR       DONALD J.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KENNEY      LAWRENCE        TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             LADNER       HERMAN            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KENNY       ANGELA          TX      200337514       PROVOST UMPHREY LAW FIRM, L.L.P.             LADNER       WILFRED E         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KENT        DEWITT T        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LAFLEUR      MAURICE           TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
KENT        JUNIOR R        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LAGRANGE     KENNETH           TX      E0174616        PROVOST UMPHREY LAW FIRM, L.L.P.
KERR        ANDREW          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LAIRD        JAMES W           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KERR        DONALD          TX      B-150673        PROVOST UMPHREY LAW FIRM, L.L.P.             LAIRD        WADE              TX      1999-08344      PROVOST UMPHREY LAW FIRM, L.L.P.
KESSINGER   HARLEY E. SR.   TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             LAKEY        THOMAS            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KEY         CHARLES         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LAMBERT      HARRY S           TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
KEY         EDDIE           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LAMBERTH     LAMAR A           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KHALAF      JALAL           TX      1999-13362      PROVOST UMPHREY LAW FIRM, L.L.P.             LAMPKIN      WILLIAM T         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KIDD        JESSE R         TX      D920101C        PROVOST UMPHREY LAW FIRM, L.L.P.             LAND         GLADYS E.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KIDDER      MURPHY          TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             LANDON       JIM E             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KIDWELL     DOMINIC W       MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             LANDON       JOHNNY            AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
KILMAN      DON             TX      2001-21216      PROVOST UMPHREY LAW FIRM, L.L.P.             LANDRETH     PHILLIP           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
KIMBALL     HOMER L         TX      98-31704        PROVOST UMPHREY LAW FIRM, L.L.P.             LANDRUM      OWEN S            TX      97-28510        PROVOST UMPHREY LAW FIRM, L.L.P.
KIMBLE      GEORGE L        TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             LANDRUM      OWEN S            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KINCAID     LLOYD H         WV      98-C-2220       PROVOST UMPHREY LAW FIRM, L.L.P.             LANDRY       GEORGE W          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KING        BENNY W         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LANDRY       HENRY J           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KING        CHARLES P       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LANDRY       JOSEPH            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KING        JB              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LANDRY       NELLIE            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KING        JAMES           MS      2000-118        PROVOST UMPHREY LAW FIRM, L.L.P.             LANDRY       NOLAN J           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KING        JAMES B         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             LANDRY       WELCH             TX      A0174977        PROVOST UMPHREY LAW FIRM, L.L.P.
KING        JAMES D         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             LANE         DONALD            TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
KING        LINDA           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LANG         ALTON & LEE ANN   TX      E-0144510       PROVOST UMPHREY LAW FIRM, L.L.P.
KING        LUCILLE         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             LANGFORD     EDWARD L          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KING        ROOSEVELT       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LANGLEY      KINTON            AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
KING        SHELLEY L       TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.             LANGLOIS     WILFRED J         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
KING        SHELLEY L       MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             LANGSTON     JACK              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KING        SHIRLEY E.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LANIER       JAMES M           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KING        STELLA          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LARCHOLEY    SIDNEY            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KINSEY      REMUS           TX      2001-19039      PROVOST UMPHREY LAW FIRM, L.L.P.             LAROCCA      JACK J            TX      200530114       PROVOST UMPHREY LAW FIRM, L.L.P.
KIRBY       ROBERT          TX      199913428       PROVOST UMPHREY LAW FIRM, L.L.P.             LAROCCA      JACK J            TX      9900590         PROVOST UMPHREY LAW FIRM, L.L.P.
KIRK        EMMETT          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             LARUE        PAUL F.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KIRK        JIMMY           TX      2002-42109      PROVOST UMPHREY LAW FIRM, L.L.P.             LATHAN       JOSEPH & LUCILL   TX      E-0144510       PROVOST UMPHREY LAW FIRM, L.L.P.
KIRK        JOHN            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LAUNIUS      LARRY L           TX      98-31705        PROVOST UMPHREY LAW FIRM, L.L.P.
KIRKLAND    JAMES           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             LAUNIUS      WAYMOND           AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
KIRKLAND    JESSE           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LAVENDER     JAMES D. JR.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KIRKLAND    JOHN L.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LAVENDER     WILLIE J          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KIRKSEY     WILL H          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LAVERGNE     FOREST            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
KISER       ROY C           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             LAVERGNE     HILLMAN           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KITTRELL    THOMAS          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LAVERGNE     OVEY W            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KIZZIRE     LEONARD         TX      B-150673        PROVOST UMPHREY LAW FIRM, L.L.P.             LAVERGNE     RUSSELL           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KLEESPIES   GEORGE T.       TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             LAW          BILL              TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
KNEBEL      LARRY J         TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             LAWLEY       HERSHEAL E        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KNIGHT      BEVERLY         AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             LAWRENCE     FRANK             TX      2002-44993      PROVOST UMPHREY LAW FIRM, L.L.P.
KNIGHT      CHARLES E       MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             LAWRENCE     JERRY L           TX      97-28510        PROVOST UMPHREY LAW FIRM, L.L.P.
KNIGHT      CHARLES E       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LAWRENCE     JOYCE M           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
KNIGHT      LARRY           AR      CIV2000-085-2   PROVOST UMPHREY LAW FIRM, L.L.P.             LAWRENCE     TALMADGE          TX      2001-23266      PROVOST UMPHREY LAW FIRM, L.L.P.
KNIGHT      LOSSE F.        TX      E-153171        PROVOST UMPHREY LAW FIRM, L.L.P.             LAWSON       ERNEST A          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KNIGHT      OTTO            TX      2001-59750      PROVOST UMPHREY LAW FIRM, L.L.P.             LAWSON       ODELL             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KNIGHT      SAMMIE          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LAZETER      RAYFORD           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KNIGHT      TEROY N         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             LEA          JOSEPH L          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
KNIGHT      THEOPHUS SR.    TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LEAMONS      PAUL              AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                          Appendix A - 358
                                          Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                     Document Page 377 of 624
Claimant      Claimant          State                                                                Claimant    Claimant         State
Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel                    Last Name   First Name       Filed   Docket Number   Primary Plaintiff Counsel
LEBLANC       DAVID             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LOFTY       PATRICIA         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LEBLANC       ELSIE             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LOFTY       RICHARD          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LEBLANC       JOHN C            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LOGAN       WILLADEAN B      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LEBLANC       MURPHY            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             LOGGINS     RONALD M         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LEBLANC       PAUL E            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LOGUE       CLARENCE         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
LEBLANC       RAY               TX      A0174826        PROVOST UMPHREY LAW FIRM, L.L.P.             LOHMANN     EUGENE C         TX      1999-29957      PROVOST UMPHREY LAW FIRM, L.L.P.
LEBLANC       RAYMOND           TX      D980257C        PROVOST UMPHREY LAW FIRM, L.L.P.             LOHMANN     EUGENE C         TX      200530113       PROVOST UMPHREY LAW FIRM, L.L.P.
LEBLUE        WILLIE J          TX      B0178336        PROVOST UMPHREY LAW FIRM, L.L.P.             LOMENICK    JAMES C          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LEBOUEF       CHARLES           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LONCON      RAY J.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LEDBETTER     VESTER            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LONDON      JOHN HENRY       TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
LEE           BILLY W           TX      D980257C        PROVOST UMPHREY LAW FIRM, L.L.P.             LONG        LEE R            TX      1999-13353      PROVOST UMPHREY LAW FIRM, L.L.P.
LEE           DOROTHY H         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LOONEY      TIMOTHY O.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LEE           HERBERT G.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LOPEZ       ROMAN            TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
LEE           JAMES M           TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             LOPEZ       VERDI H.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LEE           MOSES             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LORD        LOUIE B          TX      1999-13385      PROVOST UMPHREY LAW FIRM, L.L.P.
LEE           REX               TX      9934755         PROVOST UMPHREY LAW FIRM, L.L.P.             LOTT        MELVIN           TX      2001-21233      PROVOST UMPHREY LAW FIRM, L.L.P.
LEE           ROY H             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LOUIS       HARRY H          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LEE           WILLIE J          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             LOUIS       JUANITA          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LEIJA         JOSE D            TX      2002-04268      PROVOST UMPHREY LAW FIRM, L.L.P.             LOUKAS      LUKE             TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
LEIST         HAROLD            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             LOVE        WILLIAM L        TX      2001-19050      PROVOST UMPHREY LAW FIRM, L.L.P.
LELEUX        WILLIE T.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LOVETT      MIKE W           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LEMAIRE       GREGORY J         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LOVINGS     JOHN A           TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
LENON         JOE M.            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LOWE        HARRY E          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LEONARD       CHARLES R         TX      2001-31859      PROVOST UMPHREY LAW FIRM, L.L.P.             LOWE        JAMES            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LETSON        WILBURN           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LOWE        JOHN             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LETT          ERVIN L           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LOWERY      CLINTON S        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LETULLE       DERREL W          TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             LOWERY      GEORGE P         TX      2001-48132      PROVOST UMPHREY LAW FIRM, L.L.P.
LEVINE        ALEX              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LOWERY      MARGARET M       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LEVINE        MARION            TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             LOWERY      ORD L.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LEVINS        LOIS              MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             LOZICA      FRANK            TX      200676955       PROVOST UMPHREY LAW FIRM, L.L.P.
LEWIS         ARTHUR LEE        TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             LUCAS       JOHN W           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LEWIS         CHARLES           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             LUCERO      FRANK R          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LEWIS         CLYDE & KATTIE    TX      D-142,169       PROVOST UMPHREY LAW FIRM, L.L.P.             LUCION      BEATRICE B       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LEWIS         DEWAYNE           AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             LUMBLEY     JOHN H           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
LEWIS         GERALD W.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LUMPKIN     DOROTHY K.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LEWIS         HUBERT            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LUMPKIN     HOWARD E.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LEWIS         JELLIST           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LUSBY       RACHEL           AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
LEWIS         JOHN E            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             LUTE        HAROLD J         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LEWIS         LEON              TX      1999-15986      PROVOST UMPHREY LAW FIRM, L.L.P.             LYLE        WILLIAM D        TX      2001-39464      PROVOST UMPHREY LAW FIRM, L.L.P.
LEWIS         LEROY J           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LYNCH       DOUGLAS          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LEWIS         LOEL              MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             LYNCH       ELMER S          TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
LEWIS         PEARLIE           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             LYNCH       IRVIN            TX      98-31707        PROVOST UMPHREY LAW FIRM, L.L.P.
LEWIS         ROGER D           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LYNCH       ROBERT L         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LEWIS         SAM               TX      97-28510        PROVOST UMPHREY LAW FIRM, L.L.P.             LYONS       FREDDIE B        MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
LEWIS         SAM               TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LYONS       LEONARD          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LEWIS         TOM H             MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             LYONS       ORA D.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LEWIS         TOM H             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             LYONS       THOMAS           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LEWTER        WINSTON D         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             MACK        HENRY J          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LIDEMAN       CARL              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             MADDUX      WILLIAM L        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LIGHTSEY      GEORGE D          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             MAHAFFEY    DAVID A          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LIGONS        ISAIAH            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             MAHFOUZ     SAM              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LILYQUIST     KARL              TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             MAHON       ROBERT D.        TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
LINCOLN       LILLIE            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             MAIDEN      ELVA             TX      D-142,169       PROVOST UMPHREY LAW FIRM, L.L.P.
LINDSEY       ERNEST            AR      CIV2000-220-2   PROVOST UMPHREY LAW FIRM, L.L.P.             MAIN        KENNETH L        MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
LINDSEY       JAMES Y           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             MAIZE       JOSEPH           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LININGER      JOHN B.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             MALDONADO   JUAN F           TX      015430G         PROVOST UMPHREY LAW FIRM, L.L.P.
LINSCOMB      JAMES G. V PITT   TX      1:86MC-456      PROVOST UMPHREY LAW FIRM, L.L.P.             MALDONADO   LOUIS            TX      1999-13310      PROVOST UMPHREY LAW FIRM, L.L.P.
LINSCOMB      WILLIAM R.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             MALONE      CECIL            TX      2001-62497      PROVOST UMPHREY LAW FIRM, L.L.P.
LINTON        GLENN             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             MALONE      JIMMIE D         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LIPSCOMB      ROBERT E          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             MALONE      JOHN             TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
LISENBY       JD                TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             MALONE      JOHN C           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LITES         JB                MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             MALONE      ODELL            TX      200337070       PROVOST UMPHREY LAW FIRM, L.L.P.
LITTLE        ALLEN             TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             MALONE      RAYMOND E        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LITTLE        LEEDEL V OWENS-   TX      A-142,165       PROVOST UMPHREY LAW FIRM, L.L.P.             MALVEAUX    ELMO             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LITTLE        MARY R.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             MANGANICE   FRED             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LITTLEFIELD   EARL B.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             MANN        MELVIN R         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LITTLEFIELD   JAMES             MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             MANNING     ALVIN C          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LITTLETON     WILLIAM R         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             MANNING     RALPH            AR      CIV99-179-3     PROVOST UMPHREY LAW FIRM, L.L.P.
LIVANEC       MICHAEL W         TX      1999-13364      PROVOST UMPHREY LAW FIRM, L.L.P.             MANNINO     ROY              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LIVINGSTON    BURLEY            TX      201103325       PROVOST UMPHREY LAW FIRM, L.L.P.             MANUEL      WILLIAM G        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LIZANA        ALLEN V           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             MANZI       THOMAS F         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LLOYD         JAMES A           TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             MAPLE       JOSEPH D.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LLOYD         JOSEPH            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             MARAIST     WALTER           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
LLOYD         MACK              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             MARCANTEL   LEO W            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
LOCKHART      BENNY             MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             MARCHAND    MOISE J          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
LOCKRIDGE     WARREN            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             MARCHANT    RYBURN MICHAEL   TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                            Appendix A - 359
                                         Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                     Document Page 378 of 624
Claimant     Claimant          State                                                                 Claimant      Claimant         State
Last Name    First Name        Filed   Docket Number    Primary Plaintiff Counsel                    Last Name     First Name       Filed   Docket Number    Primary Plaintiff Counsel
MARKLE       VIVIAN L          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCBRIDE       JUDE JR.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MARKS        EARMON F          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCBRIDE       MAX              TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
MARKS        JAMES             AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.             MCBRIDE       PATRICK BRUCE    TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
MARKS        LARRY             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCBRIDE       RALPH            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MARSH        DEWEY             TX      2000-12188       PROVOST UMPHREY LAW FIRM, L.L.P.             MCBRIDE       WILLIAM E        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MARSHALL     CHARLES E         TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             MCBROOM       DELBERT E.       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MARSHALL     HOMER             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCCAMPBELL    BOBBY M          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MARSHALL     LOYD              TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCCANN        DOYCE            AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.
MARSHALL     SYLVESTER         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCCARLEY      RUDOLPH W        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MARSTELLER   DUDLEY L. JR.     TX      97-01211         PROVOST UMPHREY LAW FIRM, L.L.P.             MCCARTER      ELVERT           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MARTEL       HILMAN P          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCCARTY       DONALD           TX      B-150673         PROVOST UMPHREY LAW FIRM, L.L.P.
MARTHALER    HENRY W           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCCARTY       HAROLD           TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
MARTIN       CURTIS            TX      97-01211         PROVOST UMPHREY LAW FIRM, L.L.P.             MCCARTY       JANNIE           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MARTIN       DONALD L          TX      97-28510         PROVOST UMPHREY LAW FIRM, L.L.P.             MCCARTY       TOM B.           TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
MARTIN       DONALD L          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCCAY         WILLARD H        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MARTIN       HENRY             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCCHRISTIAN   BENNIE           TX      91-11-35405-CV   PROVOST UMPHREY LAW FIRM, L.L.P.
MARTIN       ISIDORO           TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             MCCLAHAN      CLARENCE         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MARTIN       JAMES             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCCLAIN       NATHANIEL D      MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
MARTIN       JIMMY C           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCCLELLAN     JAMES            AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.
MARTIN       LARRY             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCCLELLAND    LEROY            TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
MARTIN       MARVIN            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCCLURE       CECIL R          MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
MARTIN       MAXINE            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCCOLLOUGH    ALEX D.          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MARTIN       MOLLY             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCCOLLOUGH    ROY H            TX      D980257C         PROVOST UMPHREY LAW FIRM, L.L.P.
MARTIN       VERNON            TX      2001-41519       PROVOST UMPHREY LAW FIRM, L.L.P.             MCCOLLUM      ALBERT           TX      9934754          PROVOST UMPHREY LAW FIRM, L.L.P.
MARTINEAU    RICHARD           TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             MCCONAHIE     VERLIE H         TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
MARTINEZ     ANGEL             TX      200337510        PROVOST UMPHREY LAW FIRM, L.L.P.             MCCONATHY     LEONAL           TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
MARTINEZ     ARTURO            TX      2000-19083       PROVOST UMPHREY LAW FIRM, L.L.P.             MCCONICO      GEORGE A.        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MARTINEZ     MIGUEL            TX      200329174        PROVOST UMPHREY LAW FIRM, L.L.P.             MCCONNELL     WILLIS H         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MARX         THOMAS L          TX      97-28510         PROVOST UMPHREY LAW FIRM, L.L.P.             MCCOOL        BILLY V          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MASHBURN     FRANKLIN          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCCORD        BILLY FRED       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MASKEW       JAMES W           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCCORD        JAMES & RUBY V   TX      A 0150085        PROVOST UMPHREY LAW FIRM, L.L.P.
MASON        DAVID L           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCCORMAC      WELTON E         MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
MASON        JAMES             TX      E-0144510        PROVOST UMPHREY LAW FIRM, L.L.P.             MCCOY         JOHNNY E         TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
MASON        MARY              TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCCOY         LIMUEL           TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
MASSEY       EDWIN E           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCCOY         NELSON           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MASSEY       HUEY P            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCCOY         WARREN           TX      98-24857         PROVOST UMPHREY LAW FIRM, L.L.P.
MASSEY       LAWTON            TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             MCCRACKIN     EVERETT          TX      9613585          PROVOST UMPHREY LAW FIRM, L.L.P.
MATA         MANUEL            TX      1999-13416       PROVOST UMPHREY LAW FIRM, L.L.P.             MCCREADY      RUSSELL          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MATLOCK      JESSE L           TX      98-31708         PROVOST UMPHREY LAW FIRM, L.L.P.             MCCREAR       NATHANIEL J      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MATT         JAMES S.          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCCREERY      CLIFTON          TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
MATT         MICHAEL           TX      D980257C         PROVOST UMPHREY LAW FIRM, L.L.P.             MCCRORY       JACK             MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
MATTAR       JOHNNIE           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCCRORY       WALTER L         MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
MATTHEWS     CHARLES           TX      1999-13345       PROVOST UMPHREY LAW FIRM, L.L.P.             MCCURRY       HERSHEL H.       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MATTHEWS     CHARLES E         TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             MCCUTCHAN     ARTHUR           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MATTHEWS     DOUGLAS M         TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             MCDANIEL      HOMER A          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MATTHEWS     EARL              TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCDANIEL      JOAN P           TX      9613585          PROVOST UMPHREY LAW FIRM, L.L.P.
MATTHEWS     HUBERT H          TX      E0174979         PROVOST UMPHREY LAW FIRM, L.L.P.             MCDANIEL      LOUIS            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MATTHEWS     JOE B. & SHIRLE   TX      91-11-35405-CV   PROVOST UMPHREY LAW FIRM, L.L.P.             MCDANIEL      OTIS C           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MATTHEWS     JOHN W            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCDANIEL      ROBERT P         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MATTHEWS     LOUIS E           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCDANIEL      VIRGIL T         TX      A0174132         PROVOST UMPHREY LAW FIRM, L.L.P.
MAULDIN      ROBERT            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCDONALD      ALICE M.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MAUPAI       EUGENE            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCDONALD      GERALDINE        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MAXFIELD     JOHN              TX      2002-42129       PROVOST UMPHREY LAW FIRM, L.L.P.             MCDOWELL      PHILLIP M.       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MAXWELL      GERALD            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCDUFFIE      DAVID            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MAXWELL      MELVIN L          TX      2002-42106       PROVOST UMPHREY LAW FIRM, L.L.P.             MCEACHERN     WARREN S         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MAY          JAMES W           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCELROY       JAMES            AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.
MAY          RALPH R.          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCFARLAND     AUBORN J         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MAYER        JOSEPH F          MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             MCFARLAND     HAROLD           TX      2001-19048       PROVOST UMPHREY LAW FIRM, L.L.P.
MAYEUX       LARRY             TX      1999-13403       PROVOST UMPHREY LAW FIRM, L.L.P.             MCGALIN       JOE E            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MAYEUX       LARRY W           TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             MCGEE         HUBERT L         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MAYFIELD     BILLY W           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCGEE         JERRY W          TX      98-31721         PROVOST UMPHREY LAW FIRM, L.L.P.
MAYHAM       FELTON            TX      2001-62495       PROVOST UMPHREY LAW FIRM, L.L.P.             MCGEE         PAUL E           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MAYO         JAMES             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCGEHEE       SAM              TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
MAYS         BOOKER T          MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             MCGILL        DAVID M          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MAYS         ROBERT            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCGILL        WILLIAM          MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
MAYS         ROBERT            AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.             MCGOWAN       JOE              TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MAZZUCCO     THOMAS            TX      1999-13346       PROVOST UMPHREY LAW FIRM, L.L.P.             MCGRATH       PATRICK          TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.
MCADAMS      JOHN H            MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             MCGRAW        THOMAS JR.       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MCALISTER    JAMES             TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             MCGRAW        THOMAS SR.       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MCALLISTER   CECIL             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCGREGOR      LEWIS A          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MCANELLEY    CHESTER           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCGREW        GLEN K.          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MCATEER      ARLIS             AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.             MCHENRY       ELROY            TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.
MCATEER      BOBBY             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCKEE         MICHAEL          MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.
MCATEER      BOBBY             AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.             MCKEE         TITUS            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.
MCATEER      ORLIS D           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MCKENZIE      JAMES            TX      1999-42808       PROVOST UMPHREY LAW FIRM, L.L.P.
MCBAY        RANDY             AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.             MCKENZIE      THOMAS           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                               Appendix A - 360
                                           Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                       Document Page 379 of 624
Claimant       Claimant          State                                                                 Claimant     Claimant          State
Last Name      First Name        Filed   Docket Number    Primary Plaintiff Counsel                    Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel
MCKEY          WILLIAM E.        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MIMS         JAMES             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MCKINLEY       AUGUST            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MINGLE       RAYMOND V H. K.   TX      B-89-00673CA    PROVOST UMPHREY LAW FIRM, L.L.P.
MCKINLEY       ROBERT E          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MINGO        LEE E             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MCKINNEY       GEORGE W          TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             MINTER       WILLIE L          TX      2001-41531      PROVOST UMPHREY LAW FIRM, L.L.P.
MCLEMORE       JOHN              TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MIRANDA      SAM C             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MCLEOD         JUANITA           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MIRE         ROLAND F          TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
MCLEOD         WESLEY B          TX      97-28510         PROVOST UMPHREY LAW FIRM, L.L.P.             MIRELES      JAMES E           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MCLEOD         WESLEY B          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MISCIAGNA    THOMAS D          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MCLEOD         WILLIAM           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MISSILDINE   JIMMY E           MS      2000-118        PROVOST UMPHREY LAW FIRM, L.L.P.
MCLEROY        THOMAS L          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MITCHELL     BILLY G           TX      ADMIN           PROVOST UMPHREY LAW FIRM, L.L.P.
MCLIN          JOHN B            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MITCHELL     CM                TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
MCMAHON        JACK C            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MITCHELL     COLDON            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MCMANUS        LAVON             AR      CIV2000-220-2    PROVOST UMPHREY LAW FIRM, L.L.P.             MITCHELL     HARLON            AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
MCMANUS        LLOYD V CELOTEX   TX      28,491           PROVOST UMPHREY LAW FIRM, L.L.P.             MITCHELL     JAMES             MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
MCMILLAN       CLYDA             TX      D-0150911        PROVOST UMPHREY LAW FIRM, L.L.P.             MITCHELL     JERRY R           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MCMILLIAN      HOYT              TX      9613585          PROVOST UMPHREY LAW FIRM, L.L.P.             MITCHELL     LC                TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
MCMILLIN       CLAUDE M.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MITCHELL     OLIVER J          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MCNEECE        ELBERT F          MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             MITCHELL     WILLIAM J         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MCNEIL         BILLY E.          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MIZELL       ROBERT            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MCNEIL         ROBERT            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MIZZELL      EARL E.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MCNICHOLS      JOHN P            TX      ADMIN            PROVOST UMPHREY LAW FIRM, L.L.P.             MOBLEY       MARY K            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MCPHERSON      GERALD F.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MOFFETT      STANLEY           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MCQUAY         OBLE              TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MONCEAUX     MARCIE            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
MCQUEEN        JAMES L           TX      2001-21201       PROVOST UMPHREY LAW FIRM, L.L.P.             MONDAY       BILLY L.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MCRAE          DONALD R          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MONDELL      JOHN A            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MCWILLIAMS     JAMES             AR      CIV2000-0145-2   PROVOST UMPHREY LAW FIRM, L.L.P.             MONROE       CURLEY            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MCWILLIAMS     JOE L.            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MONTAGNE     CAROLYN           TX      D920101C        PROVOST UMPHREY LAW FIRM, L.L.P.
MEADS          CHARLES E. SR.    TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MONTGOMERY   GILBERT B         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MEEKINS        RUSSELL           TX      E158369          PROVOST UMPHREY LAW FIRM, L.L.P.             MONTGOMERY   HOYTE E           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MEEKS          CLIFFORD C. JR.   TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MONYCH       MICHAEL J         TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
MEEKS          WILLIAM E         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MOODY        HENRY A           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MELETON        WILLIAM J.        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        ALVIN H           TX      200530204       PROVOST UMPHREY LAW FIRM, L.L.P.
MELTON         ROBERT F          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        BILLY             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MENARD         BENNETT J.        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        BILLY D           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
MENARD         LOICY             TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        CLARENCE          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MENDOZA        RAUL              TX      200337581        PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        DOROTHY R         TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.
MENECY         MILTON            TX      1999-18661       PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        EDDIE             TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
MENNYFIELD     LEE A             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        EDWARD            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MERCER         BRADLEY C         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        EMORY J.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MERENDINO      JAMES             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        FLOYD E           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
MERICLE        BETTY J           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        GRADY H. SR.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MERRITT        JERRY J           TX      98-31723         PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        HARVIE            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
MERRITT        MARY              AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        JACK              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MERRIWEATHER   LEO               TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        JACKIE L          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MESA           FRANCISCO         TX      2002-21072       PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        JAMES             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MESHELL        JERRY             MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        JAY R             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MESSINA        LEROY             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        JOE               TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MESTEPEY       JAMES R           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        LARRY L.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MICKEL         ANNETTE K         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        LUTHER            TX      199918662       PROVOST UMPHREY LAW FIRM, L.L.P.
MICKENS        IRVIN             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        MARGIE J          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MICKENS        MARCUS F          TX      1999-13407       PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        NORMA J.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MIDDLETON      PRESTON           TX      A0164333         PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        ODELL             TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
MIERS          PASTEL M          TX      98-31717         PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        OLIVER THOMAS     TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
MILAM          RONALD W          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        PERCY J           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MILBERN        BRUCE             TX      200337486        PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        ROBERT W          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MILES          JAMES E           TX      1999-13376       PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        SAMUEL            TX      B-150673        PROVOST UMPHREY LAW FIRM, L.L.P.
MILES          ROGER             TX      200668570        PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        SAMUEL            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
MILEY          LELAND E.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        SHELTON           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MILLAN         DONNIE R          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        WILLIAM F         TX      199915979       PROVOST UMPHREY LAW FIRM, L.L.P.
MILLER         ATLA S            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        WILLIAM J         TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.
MILLER         DONNIE R          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        WILLIAM O         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MILLER         GEORGE E          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MOORE        WILLIAM R         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MILLER         JOHN W            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MOOREHEAD    PAUL H            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
MILLER         RAWLEIGH          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MOORER       ARVAN E           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MILLER         STEPHEN C         TX      200700550        PROVOST UMPHREY LAW FIRM, L.L.P.             MOORER       IRA L             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MILLER         VALINE            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MORALES      SAMUEL            TX      200530047       PROVOST UMPHREY LAW FIRM, L.L.P.
MILLER         WHITT F           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MOREAU       ALBERT K.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MILLER         WILLIAM C         TX      2002-39282       PROVOST UMPHREY LAW FIRM, L.L.P.             MORELAND     LITTLE J          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MILLER         WILLIAM E         TX      91-11-35405-CV   PROVOST UMPHREY LAW FIRM, L.L.P.             MORENO       ALBERTO           TX      2002-30998      PROVOST UMPHREY LAW FIRM, L.L.P.
MILLICAN       NELMA             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MORGAN       BILLY F           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
MILLIS         JOHN A            TX      199913397        PROVOST UMPHREY LAW FIRM, L.L.P.             MORGAN       CARL T            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MILLS          GILBERT G         MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             MORGAN       DENNIS            TX      1:91CV444       PROVOST UMPHREY LAW FIRM, L.L.P.
MILLS          WALTER J          TX      01-5429-F        PROVOST UMPHREY LAW FIRM, L.L.P.             MORGAN       FLOYD E           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MILSTEAD       ALVIN E           TX      199913396        PROVOST UMPHREY LAW FIRM, L.L.P.             MORGAN       HERMAN            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MIMS           BERRY             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MORGAN       JAMES             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MIMS           HARRY             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             MORGAN       JAMES             AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                                Appendix A - 361
                                          Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                      Document Page 380 of 624
Claimant      Claimant          State                                                                 Claimant      Claimant       State
Last Name     First Name        Filed   Docket Number    Primary Plaintiff Counsel                    Last Name     First Name     Filed   Docket Number   Primary Plaintiff Counsel
MORGAN        JAMES A           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             NEIS          LLOYD F        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MORGAN        JAMES L           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             NELAMS        DANIEL D       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MORGAN        JIM W             TX      200139466        PROVOST UMPHREY LAW FIRM, L.L.P.             NELSEN        ROBERT HENRY   TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
MORGAN        LEE J             TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             NEVILS        ELMER SR.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MORGAN        LEILA F.          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             NEW           DAVID          AR      CIV2000-220-2   PROVOST UMPHREY LAW FIRM, L.L.P.
MORGAN        MARY L            TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             NEW           ROY            TX      98-31724        PROVOST UMPHREY LAW FIRM, L.L.P.
MORGAN        NAOMI R           TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             NEWELL        BUDDY SR.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MORGAN        PHILIP R          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             NEWMAN        BOBBY L        TX      200329126       PROVOST UMPHREY LAW FIRM, L.L.P.
MORGAN        WAYNE             TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             NEWMAN        JIMMY W        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MORGAN        WYLIE J           TX      2001-39466       PROVOST UMPHREY LAW FIRM, L.L.P.             NEWMAN        JOSEPH S       MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
MORRIS        BILLY             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             NEWMAN        MAURICE J      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MORRIS        JOHN M            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             NEWMAN        STARK J        MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
MORRIS        LEWIS             TX      2002-01733       PROVOST UMPHREY LAW FIRM, L.L.P.             NEWMAN        WILLIAM        TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
MORRIS        OTTO              TX      199913422        PROVOST UMPHREY LAW FIRM, L.L.P.             NEWSOM        JAMES T        AR      CV2002-64-1     PROVOST UMPHREY LAW FIRM, L.L.P.
MORRIS        RAYMOND J         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             NEWTON        BERNICE        TX      D920101C        PROVOST UMPHREY LAW FIRM, L.L.P.
MORRIS        RONNIE            AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.             NEWTON        JOE            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MORRISON      BILLY             TX      1999-13352       PROVOST UMPHREY LAW FIRM, L.L.P.             NICHOLS       EDMOND         AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
MORRISON      BOBBY H           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             NICHOLS       JAMES K        TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.
MORRISON      JERRY A           TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             NICHOLS       JOHN B         TX      200337485       PROVOST UMPHREY LAW FIRM, L.L.P.
MORRISON      ROBERT D          TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             NICHOLS       WALTER S.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MORROW        DORRIS E          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             NICKLEBERRY   LAWRENCE       TX      2000-32691      PROVOST UMPHREY LAW FIRM, L.L.P.
MORROW        GLORIA J          TX      B0183701         PROVOST UMPHREY LAW FIRM, L.L.P.             NILSEN        RICHARD P      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MORROW        SUSIE             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             NIXON         JOE B          TX      D920101C        PROVOST UMPHREY LAW FIRM, L.L.P.
MORROW        THEODORE          TX      97-28510         PROVOST UMPHREY LAW FIRM, L.L.P.             NOBLES        MICKEY LYNN    TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
MORROW        THEODORE          MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             NOLAN         JAMES          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MORRRELL      FAIRL RUSSELL     TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             NOLES         MORRIS W.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MORVANT       TOMMY L           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             NOLTE         HENRY K        TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
MOSELY        BARBARA           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             NOLTE         LARRY          AR      CIV2000-32      PROVOST UMPHREY LAW FIRM, L.L.P.
MOSELY        BRUCE D           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             NORFLEE       ESTEL L        TX      ADMIN           PROVOST UMPHREY LAW FIRM, L.L.P.
MOSES         JOHNNIE G         TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             NORMAN        GRADY B        MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
MOSLEY        RICHARD           AR      CIV2000-0145-2   PROVOST UMPHREY LAW FIRM, L.L.P.             NORMAN        JAMES F        TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
MOSS          ARNOLD L.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             NORRIS        RAYMOND L.     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MOSS          JOSEPH H          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             NORRIS        ROBERT L       TX      A0164333        PROVOST UMPHREY LAW FIRM, L.L.P.
MOSTELLA      BILLY C           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             NORTON        JOE            TX      B-0144508       PROVOST UMPHREY LAW FIRM, L.L.P.
MOUTON        ELI JR.           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             NOYLA         PEDRO          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MOUTON        RICKY G           TX      200337509        PROVOST UMPHREY LAW FIRM, L.L.P.             NUNLEY        STANLEY G      TX      D980257C        PROVOST UMPHREY LAW FIRM, L.L.P.
MOXLEY        ROBERT B          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             O'BANNON      THOMAS B       MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
MOYE          BOBBIE            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             O'HANLON      JAMES R        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MOYE          JEFF W            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             O'HARA        WILLIE         AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
MUIRHEAD      DAVID L           MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             O'NEAL        JAMES M        TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
MUIRHEAD      JAMES F           TX      97-28510         PROVOST UMPHREY LAW FIRM, L.L.P.             O'NEAL        JOSEPH         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
MUIRHEAD      JAMES F           MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             O'NEAL        MALCOLM        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MUIRHEAD      JAMES F           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             O'QUINN       THOMAS G.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MULLENS       PAUL L            TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             ODLE          DANIEL         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
MULLINS       GEORGE B          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             ODLE          GLADYS         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MULLINS       ROBERT            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             ODOM          BOBBY WAYNE    TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
MUNIZ         JERRY             TX      199934753        PROVOST UMPHREY LAW FIRM, L.L.P.             ODOM          STEVEN C.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MUNOZ         ISRAEL            TX      2002-39294       PROVOST UMPHREY LAW FIRM, L.L.P.             OEHRLEIN      ROBERT L       TX      200530201       PROVOST UMPHREY LAW FIRM, L.L.P.
MURPHY        ANNE E.           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             OEHRLEIN      ROBERT L       TX      9855157         PROVOST UMPHREY LAW FIRM, L.L.P.
MURPHY        JANET B.          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             OFFICER       ROBERT B       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MURPHY        KENNETH E         MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             OGLE          WILLIAM F      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MURPHY        LAWRENCE          TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             OGLESBY       CARL           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MURPHY        ROBERT D          TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             OHMAN         AUGUST B       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MURPHY        SONDRA            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             OLDHAM        LOYD D. JR.    TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MURRAY        ARTHUR P          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             OLIVER        HOWARD P       TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
MUSICK        CHARLES D         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             OLIVER        JACK           TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
MUSICK        MORRIS R          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             OLIVER        JULIAN A.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MYATT         WILLIAM J.        TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             OLSON         DOROTHY M      TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
MYER          JOHN              TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             OLSON         OWEN W         TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
MYERS         ELTON             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             OMAN          LJ             TX      2002-21075      PROVOST UMPHREY LAW FIRM, L.L.P.
MYERS         JAMES O           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             OPELOUSAS     JOSEPH S       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MYERS         LUCKY             TX      D980257C         PROVOST UMPHREY LAW FIRM, L.L.P.             ORSO          BURNEY         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
MYLES         DUNN              TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             ORSO          TRAVIS H       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
NABORS        JAMES W           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             ORTEGA        JESUS          TX      200349404       PROVOST UMPHREY LAW FIRM, L.L.P.
NADALICH      FRANCIS           MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             ORTIZ         ARNOLD         TX      1999-13342      PROVOST UMPHREY LAW FIRM, L.L.P.
NANCE         MARVIN E          TX      B920131CC        PROVOST UMPHREY LAW FIRM, L.L.P.             OSBORN        PAUL M.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
NARANJO       JN                TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             OSER          ALVIN          TX      2001-55284      PROVOST UMPHREY LAW FIRM, L.L.P.
NARANJO       PABLO             TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             OSWALT        JAMES E        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
NARCISSE      PAUL              TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             OSWALT        KATHERINE E.   TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
NASH          ROSS & MYRTLE V   TX      A-142,165        PROVOST UMPHREY LAW FIRM, L.L.P.             OUTLAW        DOUGLAS        TX      D980257C        PROVOST UMPHREY LAW FIRM, L.L.P.
NASH          UREL V            TX      200337591        PROVOST UMPHREY LAW FIRM, L.L.P.             OVERSTREET    LAMAR B        MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
NAVA          AMANDO            TX      200330388        PROVOST UMPHREY LAW FIRM, L.L.P.             OVERSTREET    SIMON E.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
NEBLETT       LOUIS C           TX      2001-21245       PROVOST UMPHREY LAW FIRM, L.L.P.             OVERTON       PRESTON H      AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
NEEDHAM       JAMES L           TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             OWEN          GARY MAX       TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
NEEL          MELVIN R.         TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             OWEN          THOMAS         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
NEIDERHOFER   JOSEPH C          TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             OWENS         AB             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                             Appendix A - 362
                                         Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                     Document Page 381 of 624
Claimant     Claimant          State                                                                 Claimant    Claimant          State
Last Name    First Name        Filed   Docket Number    Primary Plaintiff Counsel                    Last Name   First Name        Filed   Docket Number   Primary Plaintiff Counsel
OWENS        MARY E            TX      D980257C         PROVOST UMPHREY LAW FIRM, L.L.P.             PEREZ       FRANCISCO E       TX      200329172       PROVOST UMPHREY LAW FIRM, L.L.P.
OWENS        THOMAS            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PEREZ       MAXIMO I          TX      ADMIN           PROVOST UMPHREY LAW FIRM, L.L.P.
OZMENT       JAMES T           TX      200677284        PROVOST UMPHREY LAW FIRM, L.L.P.             PEREZ       RAMON P           TX      015427A         PROVOST UMPHREY LAW FIRM, L.L.P.
OZMORE       JAMES             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PEREZ       ROVERTO           TX      2002-39275      PROVOST UMPHREY LAW FIRM, L.L.P.
PACE         FRANK G           TX      D980257C         PROVOST UMPHREY LAW FIRM, L.L.P.             PERKINS     ANNIE L           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PACE         HARRY G           TX      199913427        PROVOST UMPHREY LAW FIRM, L.L.P.             PERKINS     CARNIS C          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PACE         JON               AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.             PERKINS     CHARLES E         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PACK         DORAN, E.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PERKINS     CLIFFORD          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PADILLA      FRANK J           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PERKINS     JAMES             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PAINTER      THORNTON          TX      1999-42288       PROVOST UMPHREY LAW FIRM, L.L.P.             PERKINS     RICHARD E         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PALMER       VIRGIL L          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PERKINS     ROSEMARY P        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PANOS        JIMMIE            MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             PERKINS     SHELTON M         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PAPILION     RAYMOND J         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PERKINS     THOMAS            TX      B0150374HI      PROVOST UMPHREY LAW FIRM, L.L.P.
PAPOUTSIS    ATHANASIOUS       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PERRIN      WILLIAM A         TX      D980257C        PROVOST UMPHREY LAW FIRM, L.L.P.
PAPPA        JOSEPH J          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PERRIO      DEWIGHT J         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PARHAM       LEON              AR      CIV2000-085-2    PROVOST UMPHREY LAW FIRM, L.L.P.             PERRY       CHARLES           TX      E-153171        PROVOST UMPHREY LAW FIRM, L.L.P.
PARKER       CHARLES R         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PERRY       SIDNEY W. V PIT   TX      29,205          PROVOST UMPHREY LAW FIRM, L.L.P.
PARKER       EUGENE W          TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             PERRYMAN    NATHANIEL         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
PARKER       HERMAN            MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             PERRYMAN    WILLIAM B         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PARKER       JOSEPH W          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PETE        JIMMY             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PARKER       MATTHEW, SR       TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             PETERS      BENNIE H          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PARKER       RAY E             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PETERS      LLOYD G           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PARKER       RAYMOND W         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PETERSON    FRANCIS V AC&S    TX      E-0144510       PROVOST UMPHREY LAW FIRM, L.L.P.
PARKER       RUFUS             TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             PETTWAY     BILL Z            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
PARKER       SAMMY             AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.             PETTY       HD                TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PARKER       SARAH M.          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PETTY       JAMES             AR      CIV2000-085-2   PROVOST UMPHREY LAW FIRM, L.L.P.
PARKER       WILLIAM           TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             PEVETO      ELAINE C          TX      D980257C        PROVOST UMPHREY LAW FIRM, L.L.P.
PARKER       WILLIE B          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PEVETO      RUCIE             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PARKS        CHARLES           TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             PEYSEN      ALVIN F           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PARKS        CHARLES S         TX      A-145,706        PROVOST UMPHREY LAW FIRM, L.L.P.             PEYSEN      HAROLD N          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PARKS        EMMIT B           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PEYSEN      MARK A            TX      200329128       PROVOST UMPHREY LAW FIRM, L.L.P.
PARLOR       DONZELLE          AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.             PHELPS      MILDRED           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PARROTT      BOBBY D.          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PHILEN      JAMES             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PARSON       JIMMIE C          TX      E-145,708        PROVOST UMPHREY LAW FIRM, L.L.P.             PHILLIP     BETTY JO          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PARSONS      IKEY B            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PHILLIPS    CLINT             TX      200324753       PROVOST UMPHREY LAW FIRM, L.L.P.
PARTAIN      GRADY R           TX      9613585          PROVOST UMPHREY LAW FIRM, L.L.P.             PHILLIPS    JACK              TX      1999-13337      PROVOST UMPHREY LAW FIRM, L.L.P.
PARTAIN      MARY N.           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PHILLIPS    JAMES W           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PASSMORE     EDWARD C          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PHILLIPS    JOHN R            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PATE         ALVIN A.          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PHILLIPS    PRESTON           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PATE         JOE H.            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PHILLIPS    RANSON G          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PATE         MARY K.           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PHILLIPS    ROBERT S          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PATE         ORAL W. & MARIE   TX      91-11-35405-CV   PROVOST UMPHREY LAW FIRM, L.L.P.             PHILMON     JESSE F.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PATIN        CLARENCE          TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             PHILYAW     WILLIAM H.        TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
PATRICK      DAN F             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PICKENS     JOSEPH E.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PATTERSON    CLAUDE            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PICKETT     JAMES E           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PATTERSON    HENRY L           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PICKLE      LOYD              TX      2001-19061      PROVOST UMPHREY LAW FIRM, L.L.P.
PATTERSON    JERRY             TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             PIERCE      JIMMIE E          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PATTERSON    THOMAS H          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PIERCE      JOE D             TX      2001-19081      PROVOST UMPHREY LAW FIRM, L.L.P.
PATTILLO     DAVID B           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PIERCE      OLGA              AR      CIV2000-220-2   PROVOST UMPHREY LAW FIRM, L.L.P.
PATTILLO     KATHERINE H.      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PIERCE      THOMAS            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
PATTON       AARON J           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PILCHER     MALCOLM           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PATTON       DONALD V.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PINCKNEY    LILLIAN C         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PATTON       EDDIE             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PINKNEY     LEVI              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PATTON       HENRY C           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PIPER       JAMES C           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PATTON       JOHN              MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             PIPES       ORVAL             TX      1999-13554      PROVOST UMPHREY LAW FIRM, L.L.P.
PATTON       MACON             AR      CIV2000-085-2    PROVOST UMPHREY LAW FIRM, L.L.P.             PIPES       ORVAL             TX      200530135       PROVOST UMPHREY LAW FIRM, L.L.P.
PAVELAHAK    GEORGE            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PITCHFORD   JAMES             MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
PAYNE        JAMES             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PITTMAN     ROBERT E          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PAYNE        JERRY T           GA      2003VS049989     PROVOST UMPHREY LAW FIRM, L.L.P.             PITTS       OWEN L.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PAYNE        JOHN L            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PITTS       WILLIAM           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
PEARCE       JAMES W.          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PLANT       JAMES             TX      2001-19173      PROVOST UMPHREY LAW FIRM, L.L.P.
PEARSON      CURTIS E.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PLANT       KENNETH           TX      200530236       PROVOST UMPHREY LAW FIRM, L.L.P.
PEARSON      LEE M             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PLATT       JAMES H           TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
PECK         MORRIS S          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PLATT       JOYCE             TX      A0164333        PROVOST UMPHREY LAW FIRM, L.L.P.
PEDERSEN     GENE              TX      96-25044         PROVOST UMPHREY LAW FIRM, L.L.P.             PLATT       RUFUS             TX      A0164333        PROVOST UMPHREY LAW FIRM, L.L.P.
PEDIGO       RICHARD           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PLUMMER     RUBY L            TX      A0174670        PROVOST UMPHREY LAW FIRM, L.L.P.
PEEPLES      HAROLD L          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             PLUYMEN     HENDRIX           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PELZEL       ADOLPH E          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             POCHE       CURLEY J          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PENA         LEE               TX      2000-19057       PROVOST UMPHREY LAW FIRM, L.L.P.             PODRASKY    DAVID A           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PENN         CHARLES SR.       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             POLASEK     NORBERT           TX      2000-12183      PROVOST UMPHREY LAW FIRM, L.L.P.
PENN         JAMES WILLIAM     TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             POLKE       ALEX LEE SR.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PENNER       ALAN D            TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             POLKE       ULYCESS           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PENNER       PATRICIA G        TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             POLLOCK     RAYMOND E.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PENNINGTON   WILTON G          AR      CIV2000-085-2    PROVOST UMPHREY LAW FIRM, L.L.P.             POMMIER     SHIRLEY           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PEOPLES      SHIRLEY H         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             POND        DONALD E          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PEREZ        FIDEL G           TX      015427A          PROVOST UMPHREY LAW FIRM, L.L.P.             PONDER      DONALD            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                             Appendix A - 363
                                          Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                      Document Page 382 of 624
Claimant      Claimant          State                                                                 Claimant     Claimant          State
Last Name     First Name        Filed   Docket Number    Primary Plaintiff Counsel                    Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel
PONDS         LLOYD P           TX      9613585          PROVOST UMPHREY LAW FIRM, L.L.P.             RAMIREZ      FRANK M           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
POPE          JERRY D           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             RAMIREZ      ISRAWL T          TX      2002-04263      PROVOST UMPHREY LAW FIRM, L.L.P.
POPE          QUIDA             TX      D050216C         PROVOST UMPHREY LAW FIRM, L.L.P.             RAMIREZ      JESUS A           TX      200337527       PROVOST UMPHREY LAW FIRM, L.L.P.
POPE          QUIDA             TX      D980257C         PROVOST UMPHREY LAW FIRM, L.L.P.             RAMIREZ      JOSE              TX      200329177       PROVOST UMPHREY LAW FIRM, L.L.P.
POPE          WALLACE           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             RAMIREZ      RANDELL L         TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
POPE          WILBUR R          TX      91-11-35405-CV   PROVOST UMPHREY LAW FIRM, L.L.P.             RAMIREZ      RAUL R            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PORTER        CHARLES A         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             RAMSEY       MARVIN            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PORTER        DONALD F.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             RANDALL      ANNIE             AR      CIV2000-085-2   PROVOST UMPHREY LAW FIRM, L.L.P.
PORTER        ERVIN             MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             RANDALL      FRED D            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PORTER        JEWYL             TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             RANGEL       FRANCISCO         TX      1999-13301      PROVOST UMPHREY LAW FIRM, L.L.P.
PORTER        JEWYL & ROSS V    TX      D-145,399        PROVOST UMPHREY LAW FIRM, L.L.P.             RANSOM       JOHN H            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PORTER        ROY E             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             RAPER        CLYTEE B          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PORTERFIELD   LOIS              TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             RASBERRY     WILLIAM H.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PORTIS        DAN C             TX      97-28510         PROVOST UMPHREY LAW FIRM, L.L.P.             RASCO        DOUGLAS W         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
POSEY         RAYMOND B.        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             RATCLIFF     GARLAND           TX      D980257C        PROVOST UMPHREY LAW FIRM, L.L.P.
POTTER        JAMES N           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             RATCLIFF     JAMES T           TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
POTTS         MC                TX      2002-39273       PROVOST UMPHREY LAW FIRM, L.L.P.             RATLIFF      MARTHA J          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
POUNCY        ROBERT H.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             RAVIZEE      WILLIS            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
POWELL        ALLEN             TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             RAWLS        CJ                TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
POWELL        ID                TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             RAY          FRED              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
POWELL        LYLE              TX      A140807M         PROVOST UMPHREY LAW FIRM, L.L.P.             RAY          J                 TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
POWELL        WAYNE R           TX      D980257C         PROVOST UMPHREY LAW FIRM, L.L.P.             RAY          JAMES H           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PRANGER       DANIEL            TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             RAY          JOHNNY L          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
PRATER        HARVEY VERNON     TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             RAY          MILDRED           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PRATHER       ALAN              TX      2000-46798       PROVOST UMPHREY LAW FIRM, L.L.P.             RAY          WILLIAM           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PREDDY        WELDON            TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             RAYBON       AUBREY V AC&S &   TX      E-0144510       PROVOST UMPHREY LAW FIRM, L.L.P.
PREJEAN       EVERY             TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             READ         VAUGHN A          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
PREJEAN       EVERY & WILEDA    TX      D-142,516        PROVOST UMPHREY LAW FIRM, L.L.P.             REAUX        JAMES B           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PREJEAN       ISAAC             TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             REAVES       ARTHUR E          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PREWITT       DAVID B           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             RECIO        MANUEL C          TX      015427A         PROVOST UMPHREY LAW FIRM, L.L.P.
PRICE         DAVID N           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             RECTOR       CLEO              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PRICE         DONALD E          TX      29,205           PROVOST UMPHREY LAW FIRM, L.L.P.             REDDEN       CARL              TX      B-150673        PROVOST UMPHREY LAW FIRM, L.L.P.
PRICE         ELDON B           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             REDDING      JC                TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PRICE         RAY               MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             REECE        ASHBON T. & REN   TX      29,205          PROVOST UMPHREY LAW FIRM, L.L.P.
PRICE         WILLIAM O         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             REED         BILLY B           TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.
PRICHARD      PRESTON A. & IN   TX      29,205           PROVOST UMPHREY LAW FIRM, L.L.P.             REED         CHARLES A         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
PRIEST        ROBERT E          TX      2000-18897       PROVOST UMPHREY LAW FIRM, L.L.P.             REED         CHARLES A         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PRIMEAUX      DURPHY            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             REED         FELIX             TX      B150374BG       PROVOST UMPHREY LAW FIRM, L.L.P.
PRINCE        HORACE H          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             REED         JOHN L            TX      98-31726        PROVOST UMPHREY LAW FIRM, L.L.P.
PRINCE        PEGGY C.          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             REED         JOHNNIE L         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PRINCE        SIDNEY J. SR.     TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             REED         KENNETH L         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PRITCHETT     RUBY G            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             REED         MARION D          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PROFFITT      WILLIAM           AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.             REED         REAVER L          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PROVENZANO    SAM               TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             REED         VERMA VERNELL     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PRUDHOMME     BOB B.            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             REESE        WILLIE J          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PRUDHOMME     MARION            TX      A171961          PROVOST UMPHREY LAW FIRM, L.L.P.             REEVES       JERRELL           TX      2001-41517      PROVOST UMPHREY LAW FIRM, L.L.P.
PRUITT        BENNY             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             REEVES       JEWELL            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PRYNE         GARLAND           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             REEVES       JOHNNY            AR      CIV2000-220-2   PROVOST UMPHREY LAW FIRM, L.L.P.
PUCKETT       LIONEL B          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             REEVES       TRAVIS            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PUGH          JC                TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             REIBE        FORREST W         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
PUGH          JUNIOR            TX      E-0144510        PROVOST UMPHREY LAW FIRM, L.L.P.             RENEAU       RICKEY L          TX      2002-42108      PROVOST UMPHREY LAW FIRM, L.L.P.
PUGH          TANNA GAIL        TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             RENSHAW      RAYMOND J         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PULLIAM       BONNIE K.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             RESCH        WALTER R          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PULLIAM       JACK              TX      D920101C         PROVOST UMPHREY LAW FIRM, L.L.P.             RETHERFORD   EDWARD R.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PURIFOY       EDWIN L. SR.      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             REVIA        AUDREY M          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PURIFOY       RICHARD           AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.             REVIA        KIRBY K.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PURSLEY       JAMES             TX      1999-13349       PROVOST UMPHREY LAW FIRM, L.L.P.             REYES        FRED P            TX      200337526       PROVOST UMPHREY LAW FIRM, L.L.P.
PURVIS        COLBERT           TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             REYES        JUAN M.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PUTMAN        BRAXTON H         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             REYMOND      JOHN P            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
PYLE          FLOYD W           TX      2001-40788       PROVOST UMPHREY LAW FIRM, L.L.P.             REYNA        CARL G            TX      1999-13389      PROVOST UMPHREY LAW FIRM, L.L.P.
QUARLES       ROBERT L          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             REYNOLDS     CLARENCE          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
QUARLES       WALTER C.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             REYNOLDS     GILBERT           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
QUEBODEAUX    DARRELL D.        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             REYNOLDS     JAMES D           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
QUEEN         ORA               TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             REYNOLDS     YC                TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
QUILLEN       ALICE F           TX      ADMIN            PROVOST UMPHREY LAW FIRM, L.L.P.             RHODES       JAMES R. SR.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
QUILLEN       ALICE F           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             RHODES       RONNIE G          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
QUINN         HARRY E           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             RHODES       VERGIL            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
QUIROZ        SANTIAGO          TX      2002-04262       PROVOST UMPHREY LAW FIRM, L.L.P.             RICARDO      SOLOMAN B.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
RAGGIO        CHESTER J.        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             RICE         REVELL SR.        TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
RAGSDALE      MANLEY R.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             RICE         ROY M             MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
RAINWATER     TOMMY             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             RICE         STEPHEN B         TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
RAMBIN        DENNIS A          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             RICE         WILLIAM T         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
RAMION        JOSEPH            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             RICHARD      ALVIN             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
RAMIREZ       ANTONIO           TX      2000-09029       PROVOST UMPHREY LAW FIRM, L.L.P.             RICHARD      ANDREW            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
RAMIREZ       ANTONIO           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             RICHARD      JAMES T           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
RAMIREZ       DARIO R           TX      2001-39469       PROVOST UMPHREY LAW FIRM, L.L.P.             RICHARD      MORMAN J. JR.     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                               Appendix A - 364
                                         Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                    Document Page 383 of 624
Claimant     Claimant          State                                                                Claimant      Claimant       State
Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel                    Last Name     First Name     Filed   Docket Number   Primary Plaintiff Counsel
RICHARD      RICHARD W         TX      200324751       PROVOST UMPHREY LAW FIRM, L.L.P.             ROBINSON      REBA           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
RICHARD      WALTER RALPH JR   TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             ROBINSON      REX            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
RICHARDSON   CHARLES M         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ROBISHEAUX    WAYNE P        TX      1999-13338      PROVOST UMPHREY LAW FIRM, L.L.P.
RICHARDSON   DL                TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ROBISHEAUX    WAYNE P        TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
RICHARDSON   DURWARD           TX      D980257C        PROVOST UMPHREY LAW FIRM, L.L.P.             ROBISON       JOHNNY M       TX      2002-28074      PROVOST UMPHREY LAW FIRM, L.L.P.
RICHARDSON   EVERETTE E.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ROBLES        RICARDO        TX      200337493       PROVOST UMPHREY LAW FIRM, L.L.P.
RICHARDSON   FRANK             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ROCCAFORTE    HILDA          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
RICHARDSON   HENRY             MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             RODGERS       JW             MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
RICHARDSON   HENRY             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             RODGERS       WILLIAM P      TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
RICHARDSON   JAMES A           MS      2000-118        PROVOST UMPHREY LAW FIRM, L.L.P.             RODRIGUE      ADDIE A.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
RICHARDSON   JESSIE            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             RODRIGUEZ     ARCADIO        TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
RICHARDSON   JOHN J            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             RODRIGUEZ     ARNULFO B      TX      1999-13414      PROVOST UMPHREY LAW FIRM, L.L.P.
RICHARDSON   LARRY             TX      2000-32151      PROVOST UMPHREY LAW FIRM, L.L.P.             RODRIGUEZ     JULIAN         TX      200337524       PROVOST UMPHREY LAW FIRM, L.L.P.
RICHARDSON   LINDA L           TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.             RODRIGUEZ     MANUEL J       TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
RICHARDSON   OTIS L            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             RODRIQUEZ     NICHOLAS       TX      2000-32149      PROVOST UMPHREY LAW FIRM, L.L.P.
RICHARDSON   RL                TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             RODRIQUEZ     ROBERT R       TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
RICHARDSON   ROBERT M          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             RODRIQUEZ     SANTOS O       TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
RICHARDSON   SYLVIA M          TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.             ROGERS        CHARLES        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
RICHEY       CHARLES W         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ROGERS        DONALD C       MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
RICKER       CHARLES W         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ROGERS        EDWARD         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
RICKMAN      DELMON            TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             ROGERS        HAROLD         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
RICKS        CECIL S.          TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             ROGERS        JOHN E         TX      ADMIN           PROVOST UMPHREY LAW FIRM, L.L.P.
RICKS        JOHN HENRY        TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             ROGERS        JOHN E         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
RIDDLE       JOHN H            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ROGERS        PAUL D         TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
RIDENOUR     FRANK H           TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             ROGERS        RAY G          TX      B0179447        PROVOST UMPHREY LAW FIRM, L.L.P.
RIDER        ARNOLD            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ROGERS        ROBERT L       AR      CV2002-64-1     PROVOST UMPHREY LAW FIRM, L.L.P.
RIDGEWAY     BILLY             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ROGERS        TERRY          AR      CIV2000-085-2   PROVOST UMPHREY LAW FIRM, L.L.P.
RIDGEWAY     ELDRIDGE B.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ROGERS        WILLIAM J      MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
RIDGLE       WILLIE            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             ROJAS         DANIEL M       TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
RIELS        JOHN W.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ROLAX         SHIRLEY        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
RIESON       JAMES             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             RONDRIGUEZ    SANTIAGO       TX      2000-62199      PROVOST UMPHREY LAW FIRM, L.L.P.
RIGGINS      JOE N.            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             ROOKER        CHARLES O      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
RIGGS        ALPHONSO W        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ROOKER        JOSEPH F.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
RIGGS        DAVID E           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ROPER         WARREN         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
RILEY        AURORA C          TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             ROSAS         JESUS          TX      2002-39298      PROVOST UMPHREY LAW FIRM, L.L.P.
RILEY        BOWMAN H.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ROSE          CHARLES        TX      D980257C        PROVOST UMPHREY LAW FIRM, L.L.P.
RILEY        LEE               TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             ROSE          JAMES T        MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
RILEY        RICHARD C         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ROSS          ALBERT         TX      D980257C        PROVOST UMPHREY LAW FIRM, L.L.P.
RILEY        ROBERT            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             ROSS          ALVIS C.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
RILEY        WILLIAM J         TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             ROUNDS        LEO            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
RINEHART     LARRY             AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             ROUNDTREE     DAN            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
RIPKOWSKI    BERNIE            TX      2001-41522      PROVOST UMPHREY LAW FIRM, L.L.P.             ROUNDTREE     EDWARD         AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
RISINGER     PAUL G.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ROWELL        JD             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
RITTER       KENNETH H         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             ROWELL        ROY L.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
RIVAS        LOUIS K           TX      015427A         PROVOST UMPHREY LAW FIRM, L.L.P.             ROWLEY        JACK EMERSON   TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
RIVERA       OLIVIA            TX      D-0151098       PROVOST UMPHREY LAW FIRM, L.L.P.             ROWSER        CEASAR         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
RIVERS       ROBERT            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ROY           JACKIE N       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ROARK        LAMAR             AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             ROY           LOUIS          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ROBB         LEE               MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             ROZIER        BURLEY E       TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
ROBERSON     WANDA             TX      2001-13640      PROVOST UMPHREY LAW FIRM, L.L.P.             ROZNER        ROBERT W       TX      2000-19065      PROVOST UMPHREY LAW FIRM, L.L.P.
ROBERTS      ALBERT            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             RUBIN         JOSEPH G       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ROBERTS      ALBERT L          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             RUDLEY        WASH           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
ROBERTS      EVELYN M          TX      98-24821        PROVOST UMPHREY LAW FIRM, L.L.P.             RUDOLPH       JOE F          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ROBERTS      HENRY J           TX      E0179325        PROVOST UMPHREY LAW FIRM, L.L.P.             RUDOLPH       TOMMIE L       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ROBERTS      HERMAN            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             RUIZ          MODESTO        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ROBERTS      JOHN R            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             RUMPH         RC             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ROBERTS      MURRAY E          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             RUNFOLA       GABRIEL J      TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
ROBERTS      RANDY R           TX      2000-18899      PROVOST UMPHREY LAW FIRM, L.L.P.             RUNNELS       JAMES          TX      2000-32146      PROVOST UMPHREY LAW FIRM, L.L.P.
ROBERTSON    GENE H            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             RUNNELS       JEFF           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ROBERTSON    HARRY L           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             RUSHING       DOUGLAS W.     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ROBERTSON    HUGH              TX      97-28510        PROVOST UMPHREY LAW FIRM, L.L.P.             RUSHING       WILLIS J.      TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
ROBERTSON    JAMES E           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             RUSSELL       BOBBY L        TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
ROBERTSON    RANDY             AR      CIV2000-085-2   PROVOST UMPHREY LAW FIRM, L.L.P.             RUSSELL       IRA            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ROBERTSON    RUBYE A.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             RUTA          VINCENT        MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
ROBERTSON    WILLIAM L         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             RUTLEDGE      DARLENE R.     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ROBINETTE    PH                TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             RYALS         JESSIE M.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ROBINSON     ANTOINE           TX      2001-19034      PROVOST UMPHREY LAW FIRM, L.L.P.             RYAN          ALBERT JOHN    TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
ROBINSON     CALVIN            TX      1999-13360      PROVOST UMPHREY LAW FIRM, L.L.P.             RYE           JESSE L.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ROBINSON     CHARLES G         TX      2000-21811      PROVOST UMPHREY LAW FIRM, L.L.P.             SAINT PETER   JACK           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
ROBINSON     DAN L             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SALAZAR       MARIA E        TX      2002-04224      PROVOST UMPHREY LAW FIRM, L.L.P.
ROBINSON     EVELYN C          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SALAZAR       RUDY           TX      200337495       PROVOST UMPHREY LAW FIRM, L.L.P.
ROBINSON     GARY L            TX      98-31727        PROVOST UMPHREY LAW FIRM, L.L.P.             SALES         WILLIE J       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
ROBINSON     JACK              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SALKELD       WILMER         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
ROBINSON     JAMES A           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SALLEY        GEORGE A       MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
ROBINSON     JAMES C           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SALTER        DONALD         TX      28,489          PROVOST UMPHREY LAW FIRM, L.L.P.
ROBINSON     JESSE             TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.             SALTER        JOHN M         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                           Appendix A - 365
                                       Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                   Document Page 384 of 624
Claimant      Claimant       State                                                                 Claimant      Claimant          State
Last Name     First Name     Filed   Docket Number    Primary Plaintiff Counsel                    Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel
SALTER        ROGER L        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SEYMOUR       GERALD            TX      2001-41516      PROVOST UMPHREY LAW FIRM, L.L.P.
SALYARD       AT             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SHACKELFORD   THURMAN L.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SAM           JOHN C         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SHADOIN       BEN F.            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SAMPLE        DOUGLAS        TX      1999-34752       PROVOST UMPHREY LAW FIRM, L.L.P.             SHADWICK      BOBBY J           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SAMPLE        DOUGLAS        TX      199937148        PROVOST UMPHREY LAW FIRM, L.L.P.             SHAFFER       RICKY             TX      2000-62260      PROVOST UMPHREY LAW FIRM, L.L.P.
SAMPSON       ARTHUR L       TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             SHAMBLEY      MAXINE            AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
SANCHEZ       GUADALUPE      TX      200330393        PROVOST UMPHREY LAW FIRM, L.L.P.             SHAMBURGER    ROBERT J          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SANCHEZ       JOHN M         TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             SHANKLES      JOHN T            TX      97-28510        PROVOST UMPHREY LAW FIRM, L.L.P.
SANCHEZ       JOSE G         TX      01-5429-F        PROVOST UMPHREY LAW FIRM, L.L.P.             SHANKLES      JOHN T            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SANCHEZ       MARGARITO D    TX      2002-04232       PROVOST UMPHREY LAW FIRM, L.L.P.             SHANKLIN      GERTRUDE          TX      97-28510        PROVOST UMPHREY LAW FIRM, L.L.P.
SANDELLA      MIKE           TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             SHANKS        COLVIN O          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SANDERS       CECIL C        TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             SHANNON       JESSIE M          TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
SANDERS       DANIEL P       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SHARP         CHARLIE H. JR.    TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SANDERS       JOHN P         TX      1999-13351       PROVOST UMPHREY LAW FIRM, L.L.P.             SHARP         EARNEST           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
SANDERS       MARTIN I       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SHARUM        JAKE              TX      B-150673        PROVOST UMPHREY LAW FIRM, L.L.P.
SANDERS       MOSE J         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SHAW          ANNIE T.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SANDERS       WILLIE D       TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             SHAW          DENNIS D          TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
SANDLIN       JOHN           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SHAW          LEARY             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SANDLIN       LD             TX      B-150673         PROVOST UMPHREY LAW FIRM, L.L.P.             SHEFFIELD     BOBBIE            AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
SANFORD       GARLAND        TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             SHEFFIELD     GEORGIA           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SANFORD       HUBERT C.      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SHEFFIELD     JAMES             TX      2001-49967      PROVOST UMPHREY LAW FIRM, L.L.P.
SANLAND       VIRGIL         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SHEFFIELD     RUBEN             TX      2001-46012      PROVOST UMPHREY LAW FIRM, L.L.P.
SAPP          EARL J         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SHEFFIELD     TRENTON           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SAPSKY        GEORGE S       TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             SHEFFIELD     WOODROW           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SARABIA       FRANSISCO I    TX      2002-04230       PROVOST UMPHREY LAW FIRM, L.L.P.             SHELDEN       WILLARD E.        TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
SARTAIN       FRANK E        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SHELDEN       WILLARD W. V PI   TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
SARTAIN       ROBERT B       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SHELDON       NANCY M           TX      98-24806        PROVOST UMPHREY LAW FIRM, L.L.P.
SASSER        JOE            MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             SHELLEY       TERRELL W         TX      98-31736        PROVOST UMPHREY LAW FIRM, L.L.P.
SATTERFIELD   IRIS D         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SHELTON       RAYMOND L         TX      199915985       PROVOST UMPHREY LAW FIRM, L.L.P.
SATTLER       JOHN K.        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SHEPARD       JOHN D            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SAUCEDA       SIMON          TX      200337532        PROVOST UMPHREY LAW FIRM, L.L.P.             SHEPHERD      BILLY             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SAUNDERS      BETTY L.       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SHEPHERD      CLARENCE          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SAUNDERS      JAMES C        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SHEPPARD      JAMES             TX      200337515       PROVOST UMPHREY LAW FIRM, L.L.P.
SAUNDERS      JOSEPH L       TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             SHEPPARD      WILLIAM E         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SAVOIE        JEANETTE       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SHERER        PAUL J.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SAVOY         CLEVELAND J    TX      D0185286         PROVOST UMPHREY LAW FIRM, L.L.P.             SHERMAN       WALTER S          TX      B173985         PROVOST UMPHREY LAW FIRM, L.L.P.
SAWYER        JOE D          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SHERRER       ROBERT            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SAYERS        JAMES E. JR.   TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SHERWOOD      JIMMIE            TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
SAYS          CLIFTON        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SHIERS        RUSSELL D         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SCALES        HAROLD         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SHILLOW       ROGERS            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SCARBROUGH    JAMES I. SR.   TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SHINGLER      DAVID E           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SCHAEDEL      HENRY HANK     TX      91-11-35405-CV   PROVOST UMPHREY LAW FIRM, L.L.P.             SHINHOLSTER   LEAVIE J.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SCHAPER       VICTOR         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SHIPP         DONALD            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
SCHEFFER      AUBURN         TX      2000-12191       PROVOST UMPHREY LAW FIRM, L.L.P.             SHIRRELL      LOUIS S           TX      98-24808        PROVOST UMPHREY LAW FIRM, L.L.P.
SCHERRY       CURTIS F.      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SHIVER        ARNOLD            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SCHOEFFLER    DAVID P        TX      1999-13321       PROVOST UMPHREY LAW FIRM, L.L.P.             SHOEMAKER     GENE M            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
SCHROEDER     WARREN F       TX      A0177386         PROVOST UMPHREY LAW FIRM, L.L.P.             SHOPPACH      THOMAS J          TX      96-28225        PROVOST UMPHREY LAW FIRM, L.L.P.
SCHULTE       EARL           TX      2000-32136       PROVOST UMPHREY LAW FIRM, L.L.P.             SHORT         VIRGINIA          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SCHULTZ       GLENN C.       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SHORT         WILLIAM T         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SCHULTZ       JOHN H         TX      ADMIN            PROVOST UMPHREY LAW FIRM, L.L.P.             SHOULTZ       LARRY & CLAUDIA   TX      E-0144510       PROVOST UMPHREY LAW FIRM, L.L.P.
SCOTT         ARTHUR M       MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             SHOUP         ROBERT L.         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
SCOTT         CW             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SHOWS         JOHN              MS      2000-118        PROVOST UMPHREY LAW FIRM, L.L.P.
SCOTT         FORREST        TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             SHROYER       DALE C            TX      2001-39462      PROVOST UMPHREY LAW FIRM, L.L.P.
SCOTT         GEORGE         MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             SHUGRUE       JOHN S            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SCOTT         JC             TX      2001-21252       PROVOST UMPHREY LAW FIRM, L.L.P.             SHUMATE       LOUIE J           TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.
SCOTT         JAMES          MS      2000-118         PROVOST UMPHREY LAW FIRM, L.L.P.             SHUTTER       CHARLES           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SCOTT         JANNIE         AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.             SIACOR        MARY W.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SCOTT         JERRY          AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.             SIAS          ROLAND            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SCOTT         LILA A         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SIAU          ELMER M.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SCOTT         ODESSA         AR      CIV2000-085-2    PROVOST UMPHREY LAW FIRM, L.L.P.             SIMMOND       JOE D.            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SCOTT         PHILIP G       TX      2001-39467       PROVOST UMPHREY LAW FIRM, L.L.P.             SIMMONS       CHARLES E.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SCOTT         RAYMOND        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SIMMONS       CLEVELAND         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SCOTT         RAYMOND        TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             SIMMONS       JAMES A           TX      1999-13314      PROVOST UMPHREY LAW FIRM, L.L.P.
SCOTT         WILLIAM G      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SIMMONS       LEE               TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SCOTT         WILLIE         TX      D0179064         PROVOST UMPHREY LAW FIRM, L.L.P.             SIMMONS       MILLARD W.        TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
SCREEN        THOMAS A       TX      1:86MC-456       PROVOST UMPHREY LAW FIRM, L.L.P.             SIMMONS       MOSES             TX      1999-13355      PROVOST UMPHREY LAW FIRM, L.L.P.
SCROFNE       JOSEPH         TX      1999-21031       PROVOST UMPHREY LAW FIRM, L.L.P.             SIMMONS       TOMMIE L          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SCURLOCK      TOMMY K        TX      200337529        PROVOST UMPHREY LAW FIRM, L.L.P.             SIMMONS       WILLIAM N         TX      2002-42130      PROVOST UMPHREY LAW FIRM, L.L.P.
SEARS         JOSEPH         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SIMON         EDDIE             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SEGURA        ALLEN JAMES    TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             SIMON         EWELL J.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SEGURA        WILLIS L       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SIMON         LAWRENCE J        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SEHON         EMMA L.        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SIMON         RALEIGH J.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SELF          JAMES H        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SIMON         ROBERT L.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SEMIEN        MARY G         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             SIMONI        ROBERT E          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
SEPEDA        JESSE          TX      2000-32150       PROVOST UMPHREY LAW FIRM, L.L.P.             SIMPKINS      WILLIAM T         TX      2000-32130      PROVOST UMPHREY LAW FIRM, L.L.P.
SERRATA       JOHN           TX      200860465        PROVOST UMPHREY LAW FIRM, L.L.P.             SIMPSON       CLAUDE            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                             Appendix A - 366
                                        Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                   Document Page 385 of 624
Claimant    Claimant          State                                                                Claimant      Claimant         State
Last Name   First Name        Filed   Docket Number   Primary Plaintiff Counsel                    Last Name     First Name       Filed   Docket Number   Primary Plaintiff Counsel
SIMPSON     HENRY D           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SMITH         RONALD           TX      1999-13393      PROVOST UMPHREY LAW FIRM, L.L.P.
SIMPSON     PAUL E            AR      CIV2000-220-2   PROVOST UMPHREY LAW FIRM, L.L.P.             SMITH         WILLIAM B        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SIMS        DONALD D          TX      B0178995        PROVOST UMPHREY LAW FIRM, L.L.P.             SMITH         WILLIAM H        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SIMS        EDWARD E. V PIT   TX      29,205          PROVOST UMPHREY LAW FIRM, L.L.P.             SMITH         ZACK             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SIMS        JC                TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SNOOTS        GEORGE           TX      1999-15965      PROVOST UMPHREY LAW FIRM, L.L.P.
SIMS        LYNN D            TX      2001-14377      PROVOST UMPHREY LAW FIRM, L.L.P.             SNOW          LUTHER W. JR.    TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SIMS        MAGGIE D.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SOLIS         BALDOMERO P      TX      200337531       PROVOST UMPHREY LAW FIRM, L.L.P.
SINDERS     GENEVIEVE         TX      2002-05377      PROVOST UMPHREY LAW FIRM, L.L.P.             SOLIS         JOSE             TX      200337478       PROVOST UMPHREY LAW FIRM, L.L.P.
SINEGAL     LOUIS             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SOLIZ         FRANCISCO        TX      01-5429-F       PROVOST UMPHREY LAW FIRM, L.L.P.
SINEGER     ERNEST E.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SOLIZ         FRANCISCO        TX      200337528       PROVOST UMPHREY LAW FIRM, L.L.P.
SINGLETON   JAN H             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SOLLOCK       JAMES E          TX      1999-13329      PROVOST UMPHREY LAW FIRM, L.L.P.
SINGLETON   LEATRICE          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SOLOMON       ROMEY            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SISTRUNK    JAMES B           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SOMMER        WILLIAM          TX      2000-09036      PROVOST UMPHREY LAW FIRM, L.L.P.
SITTON      BYRON             TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             SONNIER       JERRY L          TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
SIVILS      AUBREY B          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             SONNIER       JOHN P           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SKILLING    THOMAS            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SONNIER       PHILIP H         TX      A0174674        PROVOST UMPHREY LAW FIRM, L.L.P.
SKINNER     HOMER             TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             SOSTAND       DOROTHY          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SKINNER     JOHNNY B          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SOTO          ENRIQUE          TX      200330374       PROVOST UMPHREY LAW FIRM, L.L.P.
SLADE       CS                TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SOTO          FRANCISCO        TX      2002-04250      PROVOST UMPHREY LAW FIRM, L.L.P.
SLATON      BONNIE D. SR      TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             SOUDERS       ROBERT F         TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
SLAYBAUGH   LOREN             TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             SPARKS        MADISON B        TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
SLEDGE      WEST              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SPEARMAN      CHARLES R        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SLIGER      SIDNEY P          TX      200337073       PROVOST UMPHREY LAW FIRM, L.L.P.             SPEARS        NL               TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SLIGER      SIDNEY P          TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             SPEED         JOYCE B.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMALL       BF                TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SPEED         ROBERT L., JR.   TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMALL       LOUIS             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SPEER         JAMES J          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
SMALLWOOD   EDWARD            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SPEIGHTS      EMMITT L         TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
SMART       JOHNNIE L.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SPELL         EUGENE W         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMILEY      JOSEPH LEE        TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             SPENCER       CLYDE            TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
SMILEY      MATTHEW J         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SPENCER       JB               TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       ALEX M            TX      200337583       PROVOST UMPHREY LAW FIRM, L.L.P.             SPENCER       LEROY            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       ARTHOR C          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SPENCER       ROGER L.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       BEAUFORD O.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SPILLER       DONALD R         TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       BERNARD B         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SPINKS        HORACE           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       BETTY J           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             SPRADLING     JOHN             TX      2002-04244      PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       BILLIE L          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SPRAGUE       BRUCE            TX      200337059       PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       CHARLES           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             SPRAKER       ROBERT           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       CHARLES L         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             SPRINGFIELD   JACKIE           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       CHARLES W         TX      97-28510        PROVOST UMPHREY LAW FIRM, L.L.P.             SPRUILL       NORMAN DURWOOD   TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       CHARLES W         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             SQUIRES       CLAY R           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       CHARLIE L         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             ST. JOHN      ROGER D          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       CLAYTON D         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             STACY         JAMES C.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       CLIFTON T         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             STAGER        LARRY A          TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       DANIEL C          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             STALLSWORTH   EMMETT Q.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       DAVE              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             STAMPLEY      MELVIN L         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       DAVID S           TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             STANDLEY      CHARLES L.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       ED L              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             STANDLEY      PAUL R           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       EDGAR             TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             STANELY       DAVID F          TX      98-31737        PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       ERNEST G          TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             STANFORD      BILLY D          TX      98-47657        PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       FENTON L          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             STANLEY       DONALD           TX      2001-19057      PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       FRED              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             STANLEY       EDGAR H          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       GLEN D            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             STANLEY       GUY              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       HALL J            TX      2001-19063      PROVOST UMPHREY LAW FIRM, L.L.P.             STANLEY       JAMES A          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       HERCELL           AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             STANLEY       JASPER P         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       HOLLIS C.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             STANLEY       RAYFORD          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       HUDSON            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             STANSBURY     EGNACE J         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       JD                TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             STARKLING     JAMES E          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       JAMES D           TX      2001-48124      PROVOST UMPHREY LAW FIRM, L.L.P.             STEELE        WILLIAM H        MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       JIM               TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             STEEN         BOISY JAY        TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       JOE W             TX      1999-13303      PROVOST UMPHREY LAW FIRM, L.L.P.             STEINSPRING   WALLACE W.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       JOHN F            TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.             STELL         CHARLES          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       JOHN H            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             STELLY        JOSEPH C         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       JOHNNY B          TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             STELLY        JOSEPH L.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       JOSEPH C          TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             STEPHENS      JAMES W          TX      B148112         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       KENNETH D         TX      98-24882        PROVOST UMPHREY LAW FIRM, L.L.P.             STEPHENS      MARY V           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       KENNETH E         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             STEPHENSON    BOYCE K          TX      B050221C        PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       LAWRENCE          TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             STEPHENSON    BOYCE K          TX      D980257C        PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       LAWRENCE E        TX      2002-05372      PROVOST UMPHREY LAW FIRM, L.L.P.             STEPHENSON    FA               TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       LEON E            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             STEVENS       HORACE           TX      1999-34749      PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       LEONARD E         TX      200337062       PROVOST UMPHREY LAW FIRM, L.L.P.             STEVENS       JAMES            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       MARION            TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             STEVENS       SYLVAN           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       MIKE              AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             STEVENSON     FREDRICK         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       OREN              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             STEWARD       BERNARD L        TX      200530303       PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       OTIS W            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             STEWARD       BERNARD L        TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       RANDALL           AR      CIV2000-220-2   PROVOST UMPHREY LAW FIRM, L.L.P.             STEWARD       WILLIAM D        TX      9900591         PROVOST UMPHREY LAW FIRM, L.L.P.
SMITH       RAYMON J          TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             STEWARD       WILLIE           AR      CIV2000-085-2   PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                            Appendix A - 367
                                          Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                      Document Page 386 of 624
Claimant      Claimant          State                                                                 Claimant      Claimant          State
Last Name     First Name        Filed   Docket Number    Primary Plaintiff Counsel                    Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel
STEWART       AORA              TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             TESTON        OTTIS C           TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
STEWART       CHARLES           AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.             THAMES        DELBERT W         TX      E0185394        PROVOST UMPHREY LAW FIRM, L.L.P.
STEWART       DOUGLAS           TX      D980257C         PROVOST UMPHREY LAW FIRM, L.L.P.             THAYER        WILLIAM           TX      B-150673        PROVOST UMPHREY LAW FIRM, L.L.P.
STEWART       JOHN L            MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             THEIS         GARRY L           TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
STEWART       JOHNNY            TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             THERIOT       RIVERS            TX      D-144,836       PROVOST UMPHREY LAW FIRM, L.L.P.
STINSON       JAMES             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             THERIOT       WILBERT           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
STOKES        WALTER S          MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             THIBEAUX      OLLIE J.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
STONE         ARTHUR M.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             THIBODEAUX    CHARLES R.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
STONE         KENNETH           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             THIBODEAUX    JOHN B            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
STONER        PAUL M            TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             THIBODEAUX    LANDRY A          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
STOUT         BOBBY F           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             THIBODEAUX    LEROY             TX      1999-13401      PROVOST UMPHREY LAW FIRM, L.L.P.
STRICKLAND    BOBBY H.          TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             THIBODEAUX    TROY D            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
STRICKLAND    ELMER L           MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             THIERHEIMER   TERRANCE V PITT   TX      1:86MC-456      PROVOST UMPHREY LAW FIRM, L.L.P.
STRICKLAND    IRVIN             MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             THOMAS        ALPHONSE          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
STRICKLAND    JOE               AR      CIV2000-085-2    PROVOST UMPHREY LAW FIRM, L.L.P.             THOMAS        CURVIS            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
STRICKLAND    MAMIE J           TX      9613585          PROVOST UMPHREY LAW FIRM, L.L.P.             THOMAS        EARL              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
STRICKLAND    REJOYCE           MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             THOMAS        GILFORD W.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
STRINGER      DEWITT E.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             THOMAS        JAMES D           TX      2000-19064      PROVOST UMPHREY LAW FIRM, L.L.P.
STROTHER      RJ                TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             THOMAS        JAMES T           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
STROUD        EUGENE O.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             THOMAS        JOHN E            TX      E0174827        PROVOST UMPHREY LAW FIRM, L.L.P.
STUART        JAMES H.          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             THOMAS        LOLA G.           TX      B0182947        PROVOST UMPHREY LAW FIRM, L.L.P.
STURGIS       WILLIE LEE V OW   TX      A-142,165        PROVOST UMPHREY LAW FIRM, L.L.P.             THOMAS        LOLA G.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SUHRE         PAUL G            TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             THOMAS        MARVIN L          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SULLIVAN      CLARENCE ODELL    TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             THOMAS        ROLAND L          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SULLIVAN      JUANITA           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             THOMAS        THOMAS            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SULLIVAN      STEPHEN J         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             THOMAS        WILLIE W          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SUMMERLIN     PHILLIP R.        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             THOMASON      DENVIL            AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
SUMMERVILLE   MOSES             MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             THOMASSIE     VINNIE            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SURETTE       MAE               TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             THOMPSON      BRYAN             TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
SUTTON        NILES DARIO       TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             THOMPSON      BRYAN H. & JOSC   TX      B-0143254       PROVOST UMPHREY LAW FIRM, L.L.P.
SWAIN         CHARLES D         TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             THOMPSON      DON P             TX      201152179       PROVOST UMPHREY LAW FIRM, L.L.P.
SWANCEY       GEORGE E          TX      9613585          PROVOST UMPHREY LAW FIRM, L.L.P.             THOMPSON      ELLIS L           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SWANN         ROBERT            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             THOMPSON      FRED A.           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SWANSON       VERNON            TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             THOMPSON      GLEN              TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
SWANSON       VICTOR E          TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             THOMPSON      JOE B             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SWEARINGTON   FREDDIE           TX      200530134        PROVOST UMPHREY LAW FIRM, L.L.P.             THOMPSON      SHEILA            AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
SWEAT         LEONARD           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             THOMPSON      THOMAS L          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SWEATT        RICHARD H         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             THOMPSON      WILLIAM E         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
SWIGER        JOSEPH            TX      ADMIN            PROVOST UMPHREY LAW FIRM, L.L.P.             THORNTON      RONALD            TX      2001-41514      PROVOST UMPHREY LAW FIRM, L.L.P.
SWITZER       WALLINGFORD C     MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             THORNTON      VANCE D           TX      98-31738        PROVOST UMPHREY LAW FIRM, L.L.P.
SWYMER        JAMES T           TX      D110363C         PROVOST UMPHREY LAW FIRM, L.L.P.             THORNTON      WOODROW           TX      B-150673        PROVOST UMPHREY LAW FIRM, L.L.P.
TALETON       ELISHA JR.        TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             THRASH        ROBERT L          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
TALLAMON      CHARLES W.        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             THRASHER      EDWIN A           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
TALLEY        KENNETH           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             THREATS       JOSEPH            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
TANNER        JOE               TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             THREET        WILLIAM J         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
TAPLIN        MACK              MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             TIBBS         FINAS             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
TARAS         PETER             TX      1999-13405       PROVOST UMPHREY LAW FIRM, L.L.P.             TIDMORE       JEFFERSON T       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
TATUM         RICHARD           TX      1999-18697       PROVOST UMPHREY LAW FIRM, L.L.P.             TIJERINA      JOHN              TX      1999-13304      PROVOST UMPHREY LAW FIRM, L.L.P.
TATUM         TOMMY SR.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             TIJERINA      JOHN C            TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
TAUBERT       ALBERT A. JR      TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             TILLMAN       CARRIE L          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
TAYLOR        ATWOOD R          TX      D0184508         PROVOST UMPHREY LAW FIRM, L.L.P.             TILLMAN       CLAYTON P         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
TAYLOR        BESSIE C.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             TILLMAN       JOHN              TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
TAYLOR        CHARLIE           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             TIMBERLAKE    KIM               TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
TAYLOR        DAN               AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.             TIMMONS       COOT              TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
TAYLOR        DANIEL            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             TIMMONS       WILLIAM           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
TAYLOR        DREW E.           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             TINGLER       JOYCE             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
TAYLOR        ELZIE R.          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             TIPTON        CHARLES M         TX      1999-13382      PROVOST UMPHREY LAW FIRM, L.L.P.
TAYLOR        EMANUEL           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             TIPTON        JOHN R            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
TAYLOR        FRANK             MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             TODD          ROBERT            AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
TAYLOR        GEORGE W          TX      201230272        PROVOST UMPHREY LAW FIRM, L.L.P.             TODD          THOMAS            TX      97-28510        PROVOST UMPHREY LAW FIRM, L.L.P.
TAYLOR        GEORGE W          TX      A-142,165        PROVOST UMPHREY LAW FIRM, L.L.P.             TODD          THOMAS            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
TAYLOR        HERBERT L         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             TOLBERT       PERRY             MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
TAYLOR        HERTA J.          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             TOMPKINS      RICKY             TX      200528072       PROVOST UMPHREY LAW FIRM, L.L.P.
TAYLOR        JOHN              TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             TOMPLAIT      CLIFFORD A        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
TAYLOR        JOHN R            TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.             TOMPLAIT      DENNIE G.         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
TAYLOR        KENNETH           MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             TOMPLAIT      LARRY             TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
TAYLOR        KENNETH H         TX      2001-21277       PROVOST UMPHREY LAW FIRM, L.L.P.             TOWARD        BRENDA A          AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
TAYLOR        MICHAEL C         TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             TOWNE         ROBERT G.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
TAYLOR        THOMAS R          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.             TRAHAN        BERNARD C         TX      B0178335        PROVOST UMPHREY LAW FIRM, L.L.P.
TEAL          BILLY             TX      2001-49966       PROVOST UMPHREY LAW FIRM, L.L.P.             TRAHAN        OVEY C            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
TEAL          DARRELL           TX      B-90-00118CA     PROVOST UMPHREY LAW FIRM, L.L.P.             TRANT         JAMES             TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
TERRAZAS      JOSEPH A          TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.             TRAWEEK       WALTER WOODROW    TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
TERRELL       HENRY N           MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.             TREVINO       ELISEO CHARLES    TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
TERRY         ELLIE             TX      9613585          PROVOST UMPHREY LAW FIRM, L.L.P.             TRIPLETT      GEORGE            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
TERRY         JAMES E           AR      CV-2002-0379-4   PROVOST UMPHREY LAW FIRM, L.L.P.             TROTTER       CHARLES EDWARD    TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
TERRY         ROGER C           TX      1999-13553       PROVOST UMPHREY LAW FIRM, L.L.P.             TROTTER       GRADY             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                                Appendix A - 368
                                       Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                  Document Page 387 of 624
Claimant       Claimant      State                                                                Claimant     Claimant         State
Last Name      First Name    Filed   Docket Number   Primary Plaintiff Counsel                    Last Name    First Name       Filed   Docket Number   Primary Plaintiff Counsel
TROUTMAN       HERMAN R      TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             WALTERS      DOULAS R         TX      2002-28075      PROVOST UMPHREY LAW FIRM, L.L.P.
TRUSSELL       THURMAN W     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WALTERS      EDDY             AR      CIV2000-085-2   PROVOST UMPHREY LAW FIRM, L.L.P.
TRUSTY         DONALD        TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             WALTERS      HORACE C         TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.
TUBBS          TED           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             WALTERS      JAMES            TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.
TUCKER         HOWARD        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WALTERS      JAMES T          TX      D980257C        PROVOST UMPHREY LAW FIRM, L.L.P.
TUCSNAK        JOSEPH        TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             WALTERS      MARY R.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
TURNBLOOM      BOBBY R.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WALTERS      PHILIP D         TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
TURNER         DEMPSEY A     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WALTMAN      WORTHAM          GA      03VS055527      PROVOST UMPHREY LAW FIRM, L.L.P.
TURNER         FRANK         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             WARD         DONALD L         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
TURNER         JACKIE        AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             WARD         HENRY R          TX      1999-13417      PROVOST UMPHREY LAW FIRM, L.L.P.
TURNER         MABLE M.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WARD         JIMMIE L         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
TURNER         PERCY         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WARE         FLOYD            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
TURNER         RAYBURN       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WARE         JAMES            TX      D0174943        PROVOST UMPHREY LAW FIRM, L.L.P.
TURNER         ROBERT        TX      ADMIN           PROVOST UMPHREY LAW FIRM, L.L.P.             WARREN       BRUCE E          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
TURNER         ROBERT G      TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             WARREN       HENRY            TX      B-150673        PROVOST UMPHREY LAW FIRM, L.L.P.
TURNER         WILBERT E     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WARREN       JAMES E          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
TURNER         WILLIAM R     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WARREN       JAMES M          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
TUTTEN         BOBBIE J      TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             WARREN       JESSE B          TX      2001-19033      PROVOST UMPHREY LAW FIRM, L.L.P.
TYNES          FRED HOWARD   TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             WARREN       LEWIS J          TX      2000-32693      PROVOST UMPHREY LAW FIRM, L.L.P.
UNDERWOOD      EARLINE       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WARREN       THOMAS L         MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
UPSHAW         KENNETH       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WARREN       WESLEY A         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
UPTON          CARL M        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WARREN       WILSON E         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
USEY           JOSEPH L      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WASHBURN     RONALD S.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
VALDEZ         FERNANDO      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WASHINGTON   BENNY S          TX      1999-13363      PROVOST UMPHREY LAW FIRM, L.L.P.
VALLERY        FORREST       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WASHINGTON   JIMMY P.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
VAN BROCKLIN   DANA V        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WASHINGTON   JOHNNY J         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
VAN DYKE       MARTIN P.     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WASHINGTON   MATTHEW          TX      B171966         PROVOST UMPHREY LAW FIRM, L.L.P.
VANN           ANDREW        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WASHINGTON   WILLIS C         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
VANTREASE      DALE E        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WATERS       WILLIAM          AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
VANWINKLE      ARLESS S.     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WATKINS      ARCHIE           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
VARNON         CARL J.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WATKINS      JOSEPHINE A      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
VAUGHAN        JOHN C        TX      B-0144834       PROVOST UMPHREY LAW FIRM, L.L.P.             WATKINS      RUSSELL J        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
VAWTERS        CLYDE B       TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             WATSON       DENNIS L         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
VAWTERS        MARIE G       TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             WATSON       LEE D            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
VEILLON        ABSEI J.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WATSON       STANLEY          AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
VENTRELLO      JOSEPH        TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             WATSON       THOMAS           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
VENTURA        LUIS          TX      200337475       PROVOST UMPHREY LAW FIRM, L.L.P.             WATSON       TOM J            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
VERDIN         FELIX         TX      98-31709        PROVOST UMPHREY LAW FIRM, L.L.P.             WATT         MAGDALENE        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
VICKERY        DEUEL OLIN    TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WATTERS      CALVIN W         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
VICKERY        PLENNIE H.    TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WATTS        CHLOE            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
VIDALIER       MURPHY        TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             WATTS        JAMES D          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
VIDRINE        JAMES C.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WEATHERLY    RICHARD W        MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
VIESCA         JOSE          TX      200337584       PROVOST UMPHREY LAW FIRM, L.L.P.             WEATHERS     ED               TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
VILLAREAL      ARTURO        TX      200337487       PROVOST UMPHREY LAW FIRM, L.L.P.             WEATHERS     STEPHEN G        TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.
VILLAREAL      ELISEO        TX      200337477       PROVOST UMPHREY LAW FIRM, L.L.P.             WEATHERS     TRAVIS E         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
VILLAREAL      REYNALDO      TX      01-5429-F       PROVOST UMPHREY LAW FIRM, L.L.P.             WEAVER       CHARLES A        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
VILLARREAL     PETER P       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WEAVER       HAROLD B         TX      1999-13426      PROVOST UMPHREY LAW FIRM, L.L.P.
VILLEGAS       MIGUEL        TX      200337488       PROVOST UMPHREY LAW FIRM, L.L.P.             WEAVER       THOMAS           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
VILTZ          LAWRENCE      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WEBB         CHARLES          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
VINCENT        ATLAS         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WEBB         HAROLD B.        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
VINCENT        RAQUEL P.     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WEBB         SEMUN O.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
VINES          CHARLES       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WEBSTER      JOHN T           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
VINES          JOHN M        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WEEKS        DAVID A          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
VOGLER         GERALD A.     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WEILER       CHARLES R. SR.   TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WACTOR         RAY           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             WELCH        CLAYTON          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WADDY          MARY T.       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WELCH        RALPH S          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WAGNER         RICHARD       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WELCH        ROGER L.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WAGNER         ROBERT M      TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             WELDON       HENRY T. SR.     TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
WALDON         AC            TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WELDON       JOHN G.          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WALDREP        JIMMY T.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WELLERMAN    GAREY            TX      2001-19070      PROVOST UMPHREY LAW FIRM, L.L.P.
WALKER         ALLEN E.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WELLS        ALPHONSE         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WALKER         CHARLES S     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WELLS        BERTRAM          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WALKER         DAVID N       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WELLS        CLARENCE         MS      2000-118        PROVOST UMPHREY LAW FIRM, L.L.P.
WALKER         ESSEX         TX      97-28510        PROVOST UMPHREY LAW FIRM, L.L.P.             WELLS        EDDIE L          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WALKER         GETHRY        TX      200465116       PROVOST UMPHREY LAW FIRM, L.L.P.             WELLS        GEORGE           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WALKER         LEE J         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WELLS        MERLE F          TX      1999-13390      PROVOST UMPHREY LAW FIRM, L.L.P.
WALKER         PERCY C       TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             WELLS        MERLE F          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WALKER         RANDALL C     TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             WELLS        PETE             TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WALKER         ROBERT L      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WELLS        ROGER            TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
WALKER         WT            MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             WEST         DONALD F         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WALLACE        DANIEL E      TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             WEST         JD               TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WALLACE        JOSEPH        TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             WEST         JOHN W           MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
WALLACE        THOMAS        MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             WESTBROOK    GARY P           TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
WALLACE        WARREN W      TX      ADMIN           PROVOST UMPHREY LAW FIRM, L.L.P.             WHATLEY      JAMES H          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
WALLACE        WILLIE        TX      ADMIN           PROVOST UMPHREY LAW FIRM, L.L.P.             WHATLEY      WALKER W         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WALLER         ALBERT        AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             WHEAT        BILLY F.         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                          Appendix A - 369
                                     Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                Document Page 388 of 624
Claimant      Claimant     State                                                                Claimant     Claimant       State
Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel                    Last Name    First Name     Filed   Docket Number   Primary Plaintiff Counsel
WHEATON       MCHENRY      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIAMS     JAMES          TX      E-0144510       PROVOST UMPHREY LAW FIRM, L.L.P.
WHEELER       JAMES D.     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIAMS     JAMES A        TX      199913315       PROVOST UMPHREY LAW FIRM, L.L.P.
WHEELER       MABELLE D.   TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIAMS     JAMES E        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WHEELER       RON          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIAMS     JAMES H        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WHIDDON       WILBORN E    TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIAMS     JERRY          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WHIGHAM       KENNETH G.   TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIAMS     JOHNNIE        TX      1999-13315      PROVOST UMPHREY LAW FIRM, L.L.P.
WHISENANT     RV           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIAMS     LARRY          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WHITAKER      CHARLES E    MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIAMS     LESTER         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WHITAKER      JEWEL        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIAMS     LEWIS          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WHITE         ALVIN R.     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIAMS     LUCILLE T.     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WHITE         ARVIE        TX      ADMIN           PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIAMS     MACK DEE SR.   TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
WHITE         CARL         TX      B-150673        PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIAMS     MITZI L        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WHITE         FRANK        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIAMS     ORTHO          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WHITE         HERBERT L    TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIAMS     RICHARD G      TX      200516594       PROVOST UMPHREY LAW FIRM, L.L.P.
WHITE         JAMES D      MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIAMS     ROBERT R       TX      200329186       PROVOST UMPHREY LAW FIRM, L.L.P.
WHITE         JAMES T      TX      200337491       PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIAMS     SAMMY AARON    TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WHITE         LD           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIAMS     THOMAS J       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WHITE         REUBEN G     TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIAMS     ULYSSES        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WHITE         RONNIE R     MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIAMS     VERN V         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WHITE         SADIE        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIAMS     WILLIAM A      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WHITE         TERRY D      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIAMS     WILLIE L       TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
WHITE         WALTER C.    TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIAMS     WILLIE L       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WHITEHEAD     MERRILL E    TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIAMSON   GEORGE         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WHITEHEAD     ROY E        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIAMSON   ROBERT E       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WHITEHEAD     TWILA C      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIE       BEVERLY        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WHITFILL      RODGER D     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIE       HORACE         TX      2001-55594      PROVOST UMPHREY LAW FIRM, L.L.P.
WHITLEY       FREDDIE      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIS       DUANE T        TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
WHITMAN       ROBERT       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILLIS       RICHARD H      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WHITTINGTON   GLEN G       MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             WILLS        DENNIS         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
WHITTINGTON   WILBURN W    TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             WILRIDGE     HOUSTON        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WHITTON       JOYCE        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILRIDGE     JOHNSON        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WIATHEK       FABIAN J     TX      200337522       PROVOST UMPHREY LAW FIRM, L.L.P.             WILSON       ALBERT         TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
WIEDNER       RONALD       TX      200337061       PROVOST UMPHREY LAW FIRM, L.L.P.             WILSON       ANDREW         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WIERZBICKI    EUGENE       TX      1999-13335      PROVOST UMPHREY LAW FIRM, L.L.P.             WILSON       DW             MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
WIGGINS       AUBREY       TX      97-28510        PROVOST UMPHREY LAW FIRM, L.L.P.             WILSON       EDWARD         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WIGGINS       AUBREY       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILSON       GORDON         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WIGGINS       GARY         TX      99-46576        PROVOST UMPHREY LAW FIRM, L.L.P.             WILSON       JAMES          AR      CIV2000-085-2   PROVOST UMPHREY LAW FIRM, L.L.P.
WILBURN       OSCAR        TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             WILSON       JERRY B        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WILBURN       ROBERT       MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             WILSON       JERRY T        TX      ADMIN           PROVOST UMPHREY LAW FIRM, L.L.P.
WILCOX        CLINTON D.   TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             WILSON       JERRY T        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WILDEE        JOHN I       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILSON       JOHN           TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WILEY         ELBERT       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILSON       LEROY          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WILKERSON     BEN          TX      B0192292        PROVOST UMPHREY LAW FIRM, L.L.P.             WILSON       ROBERT S       MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
WILKERSON     LARRY J      TX      98-24855        PROVOST UMPHREY LAW FIRM, L.L.P.             WILSON       ROBERT S       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WILKERSON     LEONARD A.   TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILSON       SHERRIAN       TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
WILKERSON     NAPOLEAN     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILSON       WANDA          AR      CIV2000-220-2   PROVOST UMPHREY LAW FIRM, L.L.P.
WILKERSON     TIMOTHY      TX      200337533       PROVOST UMPHREY LAW FIRM, L.L.P.             WILSON       WILLIAM R      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WILKES        VERNON       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WILTZ        HERBERT D      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WILKS         JAMES R      MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             WINFIELD     ELIAS          MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.
WILLARD       DON S        TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.             WING         EUGENE         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WILLEY        CHARLES      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WINGO        ROBBIE F.      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAM       JOHNNY M     MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             WINSTON      LEWIS R        TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAMS      ALBERT       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WINTERS      HARRY          TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAMS      ALPHE        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WINTERS      PATRICK C      TX      1999-15977      PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAMS      ARLON W.     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WINTSON      GARY R         TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAMS      BAZILE       TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.             WIPFF        TERRENCE R     TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAMS      CARL G       TX      200530102       PROVOST UMPHREY LAW FIRM, L.L.P.             WISE         FRED           TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAMS      CARL G       TX      99/2492         PROVOST UMPHREY LAW FIRM, L.L.P.             WISE         TROY R.        TX      E-145,698       PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAMS      CECIL L      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WITLOCK      WILLIE         TX      9613585         PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAMS      CLARY H      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WITT         ALLEN          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAMS      CURTIS L     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WITT         CARROLL        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAMS      DORMAN D     MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             WOMACK       ROBERT L       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAMS      EARL         TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WOMBLE       HERSHEL C      TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAMS      EDDIE        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WOOD         BARBARA J.     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAMS      EDGAR        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WOOD         BETTY          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAMS      EDWARD R     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WOOD         CLARENCE       AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAMS      ERNEST M     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WOOD         CLYDE D. JR.   TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAMS      EVELYN N.    TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WOOD         GARY           TX      D-0149265       PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAMS      FLORENCE     AR      CIV2000-872-2   PROVOST UMPHREY LAW FIRM, L.L.P.             WOOD         JAMES          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAMS      GEORGE       TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WOOD         JESSE C        TX      2001-19052      PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAMS      HARVEY E     TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WOOD         OLVIN          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAMS      ISREAL       TX      98-52547        PROVOST UMPHREY LAW FIRM, L.L.P.             WOOD         ROBERT F       TX      97-28547        PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAMS      JAMES        MS      2000-118        PROVOST UMPHREY LAW FIRM, L.L.P.             WOOD         RONALD D       TX      98-31719        PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAMS      JAMES        TX      2001-21223      PROVOST UMPHREY LAW FIRM, L.L.P.             WOOD         TROY           TX      A050034C        PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAMS      JAMES        MS      980167          PROVOST UMPHREY LAW FIRM, L.L.P.             WOODALL      KENNETH        TX      2000-19061      PROVOST UMPHREY LAW FIRM, L.L.P.
WILLIAMS      JAMES        TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.             WOODARD      ANITA          TX      B150374         PROVOST UMPHREY LAW FIRM, L.L.P.

                                                                                                                                                      Appendix A - 370
                                       Case 17-03105             Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                    Document Page 389 of 624
Claimant    Claimant         State                                                                  Claimant     Claimant         State
Last Name   First Name       Filed   Docket Number    Primary Plaintiff Counsel                     Last Name    First Name       Filed   Docket Number   Primary Plaintiff Counsel
WOODARD     RALEIGH S        TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.              BREWER       AUBERT           TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
WOODRUFF    LUCIUS           TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.              BRIDGWATER   NOLAN            TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
WOODS       JERRY W.         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              BURNETT      EDWARD           MS      ADMIN           R.G. TAYLOR II, P.C. & ASSOCIATES
WOODS       LARRY P          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              BURNS        JAMES E          IN      ADMIN           R.G. TAYLOR II, P.C. & ASSOCIATES
WOODS       ROY G            TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.              BURNS        TOMMIE J         IN      ADMIN           R.G. TAYLOR II, P.C. & ASSOCIATES
WOODS       RUFUS A          MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.              CAMP         RICHARD          TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
WOODWARD    MILTON R         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              CANTLEY      ERNEST           MS      ADMIN           R.G. TAYLOR II, P.C. & ASSOCIATES
WOODWARD    RAYMOND B        AR      CV-2002-0379-4   PROVOST UMPHREY LAW FIRM, L.L.P.              CARROLL      EDWARD L         TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
WOODWARD    SAMUEL J         TX      9831720          PROVOST UMPHREY LAW FIRM, L.L.P.              CARRUTHERS   LEROY            TX      94CV0119        R.G. TAYLOR II, P.C. & ASSOCIATES
WOODYARD    GEORGE R. JR.    TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              CASTILLO     FLAVIO           TX      94-CV-1386      R.G. TAYLOR II, P.C. & ASSOCIATES
WOODYARD    RAYMOND T.       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              CEASAR       PERRY            TX      94CV0119        R.G. TAYLOR II, P.C. & ASSOCIATES
WOOLLEY     MARION G         MS      980167           PROVOST UMPHREY LAW FIRM, L.L.P.              CEKO         DUSAN            MS      ADMIN           R.G. TAYLOR II, P.C. & ASSOCIATES
WOOTEN      JACOB            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              CHARLES      LENNIS M         TX      200578368A      R.G. TAYLOR II, P.C. & ASSOCIATES
WORD        HUGHLIN          TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.              CHIPLEY      JAMES L          TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
WORD        LEONARD          AR      CIV2000-220-2    PROVOST UMPHREY LAW FIRM, L.L.P.              COOLEY       EDDIE D          TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
WORD        LLOYD            TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.              COOPER       MURPHY           TX      200578368B      R.G. TAYLOR II, P.C. & ASSOCIATES
WORD        RONNIE           AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.              CRAIN        ERNEST D         TX      31903           R.G. TAYLOR II, P.C. & ASSOCIATES
WRIGHT      ALPHONSE C.      TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.              CRONIER      JE               TX      94CV0119        R.G. TAYLOR II, P.C. & ASSOCIATES
WRIGHT      ARTHUR           TX      2000-32692       PROVOST UMPHREY LAW FIRM, L.L.P.              CUMBEST      KENNETH C        TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
WRIGHT      AUBREY SR.       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              CURTIS       JAMES E          MS      ADMIN           R.G. TAYLOR II, P.C. & ASSOCIATES
WRIGHT      CLARENCE         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              DENMARK      ERNEST           TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
WRIGHT      HAROLD D         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              DUDLEY       GARY L           TX      94CV0119        R.G. TAYLOR II, P.C. & ASSOCIATES
WRIGHT      HELEN            TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.              EAVES        LILY L           TX      94CV0119        R.G. TAYLOR II, P.C. & ASSOCIATES
WRIGHT      MAURICE B.       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              FARMER       JAMES            TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
WRIGHT      ROBERT           AR      CIV2000-872-2    PROVOST UMPHREY LAW FIRM, L.L.P.              FAULKNER     BRUCE E          TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
WRIGHT      STEVE            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              FRANK        CHARLES E        MS      ADMIN           R.G. TAYLOR II, P.C. & ASSOCIATES
WRIGHT      WINRED E         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              FRAZIER      WALTER           MS      ADMIN           R.G. TAYLOR II, P.C. & ASSOCIATES
WRINKLE     RAY              TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.              FREIGHTMAN   LARRY L          TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
WYATT       FRANK B. SR.     TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              FULLER       SAM S            TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
WYBLE       MERRICK J.       TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.              GARCIA       LUIS             TX      94-CV-1386      R.G. TAYLOR II, P.C. & ASSOCIATES
Y'BARRA     GREGORY          TX      1999-13434       PROVOST UMPHREY LAW FIRM, L.L.P.              GARZA        ABELARDO         TX      200578368C      R.G. TAYLOR II, P.C. & ASSOCIATES
YANCEY      CLYDE W          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              GAVIN        WILLIAM          TX      20082071        R.G. TAYLOR II, P.C. & ASSOCIATES
YANCEY      WILLIE V         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              GOFF         HENRY            TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
YANCY       LEWIS WILLIAM    TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              GREEN        JOSEPH A         TX      200578368D      R.G. TAYLOR II, P.C. & ASSOCIATES
YARBROUGH   GEORGE & ROSIE   TX      A-142,165        PROVOST UMPHREY LAW FIRM, L.L.P.              GREEN        MAURICE          TX      94CV0119        R.G. TAYLOR II, P.C. & ASSOCIATES
YATES       DAVID J          TX      1999-13386       PROVOST UMPHREY LAW FIRM, L.L.P.              HALL         MT               TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
YATES       HENRY P          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              HAMPTON      CHARLES E        MS      ADMIN           R.G. TAYLOR II, P.C. & ASSOCIATES
YAWN        RB               TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.              HARVEY       DONALD B         MS      ADMIN           R.G. TAYLOR II, P.C. & ASSOCIATES
YEAGER      DALLAS           TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.              HAVARD       HERBERT J        TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
YMBERT      GILBERT          TX      2000-32134       PROVOST UMPHREY LAW FIRM, L.L.P.              HUBBARD      CHARLES          MS      ADMIN           R.G. TAYLOR II, P.C. & ASSOCIATES
YOAKUM      BYRON M          TX      1999-13308       PROVOST UMPHREY LAW FIRM, L.L.P.              HULSEY       JAMES P. JR. P   TX      51190           R.G. TAYLOR II, P.C. & ASSOCIATES
YORK        MARSHALL C.      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              HYPOLITE     CARLYN J         TX      200578368E      R.G. TAYLOR II, P.C. & ASSOCIATES
YOUNG       DORTHY A         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              JACKSON      KATIE H          TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
YOUNG       ERSILEE E        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              JAMES        TOBY             TX      94-CV-1386      R.G. TAYLOR II, P.C. & ASSOCIATES
YOUNG       GARY A           TX      98-31722         PROVOST UMPHREY LAW FIRM, L.L.P.              JARVIS       MAURICE          TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
YOUNG       HELEN R.         TX      B-0155088        PROVOST UMPHREY LAW FIRM, L.L.P.              JENKINS      OTIS             MS      ADMIN           R.G. TAYLOR II, P.C. & ASSOCIATES
YOUNG       HERBERT          TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              JOE          JAMES JR.        TX      94-CV-1386      R.G. TAYLOR II, P.C. & ASSOCIATES
YOUNG       JEFFERY L        TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.              JOHNSON      ERVIN V ALLIED   TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
YOUNG       JOHN F           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              JONES        DAVID            MS      ADMIN           R.G. TAYLOR II, P.C. & ASSOCIATES
YOUNG       LOUIS            TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              JUSTICE      STEVE A          TX      58747           R.G. TAYLOR II, P.C. & ASSOCIATES
YOUNG       REGINALD D.      TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              KELLEY       ISOM C           TX      200578368F      R.G. TAYLOR II, P.C. & ASSOCIATES
YOUNG       RICHARD R        TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.              KIDD         JOE              IN      ADMIN           R.G. TAYLOR II, P.C. & ASSOCIATES
YOUNG       ROBERT B         TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              KOCH         JACK L           TX      60466           R.G. TAYLOR II, P.C. & ASSOCIATES
YOUNG       TALTON           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              KOVACEVICH   PAUL             TX      2004524097      R.G. TAYLOR II, P.C. & ASSOCIATES
YOUNG       WILLIAM          TX      E-145,698        PROVOST UMPHREY LAW FIRM, L.L.P.              LOPER        ROBERT           TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
YOUNG       WILLIAM E        TX      D-145,699        PROVOST UMPHREY LAW FIRM, L.L.P.              MACLIN       SHIRLEY          MS      ADMIN           R.G. TAYLOR II, P.C. & ASSOCIATES
ZAMORA      GILBERTO E       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              MALAGARIE    ELAI U           TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
ZAMPINI     GERALD W         TX      D980257C         PROVOST UMPHREY LAW FIRM, L.L.P.              MATHIEU      ELVIN            TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
ZAMPINI     RICHARD D        TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              MATTA        JOSEPH M         TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
ZELAYA      DIOGNESE         TX      99-10-09488CV    PROVOST UMPHREY LAW FIRM, L.L.P.              MCLEOD       ALEX             TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
ZENO        ALBERT           TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              MCMILLIAN    JOSEPH L         TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
ZERINGUE    ALFRED SR.       TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              MCNEESE      BOBBY L          TX      34634           R.G. TAYLOR II, P.C. & ASSOCIATES
ZERKO       IRA              TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              MEYNIER      REBECCA          TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
ZERKO       JOHN             TX      B150374          PROVOST UMPHREY LAW FIRM, L.L.P.              MILES        FRED             TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
ZERTUCHE    LORENZO R        TX      015427A          PROVOST UMPHREY LAW FIRM, L.L.P.              MILLER       JOHNNY F         TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
ZIMMERMAN   FRANK E          TX      97-28547         PROVOST UMPHREY LAW FIRM, L.L.P.              MOFFATT      HERNDON SR.      TX      94-CV-1386      R.G. TAYLOR II, P.C. & ASSOCIATES
MINIER      CLAIR L          OH      CV04520811       R. BRYAN NACE                                 MONTGOMERY   TROY             MS      ADMIN           R.G. TAYLOR II, P.C. & ASSOCIATES
ADAMS       JORRIE E         TX      94-CV-1386       R.G. TAYLOR II, P.C. & ASSOCIATES             MORAN        ROSS             TX      94-CV-1386      R.G. TAYLOR II, P.C. & ASSOCIATES
ARRAS       WILLIAM W        MS      CI2012003AS      R.G. TAYLOR II, P.C. & ASSOCIATES             MORRIS       JIMMIE D         TX      97-CV-0113      R.G. TAYLOR II, P.C. & ASSOCIATES
ASHFORD     BLANCH H         TX      94CV0223         R.G. TAYLOR II, P.C. & ASSOCIATES             NANCE        GARY S           TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
BAKER       MICHAEL W        TX      94CV0223         R.G. TAYLOR II, P.C. & ASSOCIATES             ODEM         JIMMY D          TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
BALIUS      RALPH E          TX      94CV0223         R.G. TAYLOR II, P.C. & ASSOCIATES             ODEM         RP               TX      200442694       R.G. TAYLOR II, P.C. & ASSOCIATES
BENSON      ODELL            TX      94CV0119         R.G. TAYLOR II, P.C. & ASSOCIATES             ODOM         IDELL            TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
BEROTTE     JOANNE           TX      94CV0119         R.G. TAYLOR II, P.C. & ASSOCIATES             PARNELL      DONALD W         TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
BIVINS      CLYDE            TX      94CV0223         R.G. TAYLOR II, P.C. & ASSOCIATES             POLK         RODNEY D         TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES
BOULWARE    MELTON           TX      94CV0223         R.G. TAYLOR II, P.C. & ASSOCIATES             POTTS        WILLIE A         TX      200578368G      R.G. TAYLOR II, P.C. & ASSOCIATES

                                                                                                                                                             Appendix A - 371
                                      Case 17-03105             Doc 164                 Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                        Document Page 390 of 624
Claimant       Claimant     State                                                                       Claimant      Claimant      State
Last Name      First Name   Filed   Docket Number   Primary Plaintiff Counsel                           Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel
PRISOCK        ROY L        TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   RODRIGUEZ     JUAN          NY      103116/01       RAKE & CATANESE
RAMIREZ        VENANCIO L   TX      67178           R.G. TAYLOR II, P.C. & ASSOCIATES                   ROMANO        ANTHONY       NY      103116/01       RAKE & CATANESE
REED           KENNETH      TX      56848           R.G. TAYLOR II, P.C. & ASSOCIATES                   RUSS          JOHN W        NY      103116/01       RAKE & CATANESE
RICHARDSON     CHARLES H    TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   SPENCER       GUY H         NY      103116/01       RAKE & CATANESE
RICHARDSON     JESSE E      TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   SREDL         FRED L        NY      103116/01       RAKE & CATANESE
RICHARDSON     MATTIE M     TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   VINCIQUERRA   ANDREW        NY      103116/01       RAKE & CATANESE
ROBERTS        JOHN G       TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   WOLFF         LOUIS M       NY      103116/01       RAKE & CATANESE
ROBLES         FRANCISCO    TX      200578368H      R.G. TAYLOR II, P.C. & ASSOCIATES                   KENNEDY       ROBERT J      KS      95-1306-MLB     RALSON, EUGENE B & ASSOCIATES
SASSER         RAYMOND L    TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   KENNEDY       ROBERT J      KS      96C 239         RALSON, EUGENE B & ASSOCIATES
SCHAB          WALTER J     MS      ADMIN           R.G. TAYLOR II, P.C. & ASSOCIATES                   COCHRAN       RILEY         MS      200451CV8       RAMSAY & HAMMOND, PLLC
SEAY           ALBERT C     TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   ABNEY         RAYMOND       MS      11-0008         RANCE ULMER
SERRATO        ROBERT B     TX      94-CV-1386      R.G. TAYLOR II, P.C. & ASSOCIATES                   ABRAMS        RUNETTE       MS      2002-77         RANCE ULMER
SHANNON        ERNEST       TX      96-C-580        R.G. TAYLOR II, P.C. & ASSOCIATES                   ADAMS         DANE          MS      11-0008         RANCE ULMER
SHELTON        THOMAS L     TX      66883           R.G. TAYLOR II, P.C. & ASSOCIATES                   ADAMS         DOREITHA P    MS      11-0008         RANCE ULMER
SHERROD        THOMAS L     TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   ADAMS         JAMES E       MS      2002-77         RANCE ULMER
SIMMONS        JOHN P       TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   ADAMS         MARY          MS      2002-77         RANCE ULMER
SMITH          DRAUDA B     TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   AIKEN         RAYMOND C     MS      11-0008         RANCE ULMER
SMITH          ROGER        TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   ALEXANDER     JAMES R       MS      2002-77         RANCE ULMER
SPARKS         WATT L       MS      ADMIN           R.G. TAYLOR II, P.C. & ASSOCIATES                   ALLEN         CHRISTINE     MS      11-0008         RANCE ULMER
STALLWORTH     DAN          TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   ALLEN         CHRISTINE D   MS      11-0008         RANCE ULMER
STAMPER        GEORGE       MS      ADMIN           R.G. TAYLOR II, P.C. & ASSOCIATES                   ALLEN         DOROTHY M     MS      2002-77         RANCE ULMER
STANTON        EL           TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   ALLEN         EDITH M       MS      2002-77         RANCE ULMER
STANTON        HENRY        TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   ALLEN         GENE M        MS      11-0008         RANCE ULMER
STARNES        OTIS M       TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   ALLEN         VALENTINE     MS      2002-77         RANCE ULMER
STEVENS        CLYDE M      TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   ANDERSON      BOBBY         MS      2002-77         RANCE ULMER
STEWART        CHARLES H    TX      200578368I      R.G. TAYLOR II, P.C. & ASSOCIATES                   ANDERSON      DAISY L       MS      2002-77         RANCE ULMER
STOKES         JOE P        TX      96-C-580        R.G. TAYLOR II, P.C. & ASSOCIATES                   ANDERSON      JANIE R       MS      11-0008         RANCE ULMER
STONESTREET    WILLIAM C    TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   ANDREWS       EDNA V        MS      2002-77         RANCE ULMER
STORK          WESLEY       TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   ANDREWS       WILLIE M      MS      2002-77         RANCE ULMER
TANNER         JAMES A      TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   ANTHONY       GERALDINE     MS      11-0008         RANCE ULMER
TANNER         RICHARD D    TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   ANTHONY       MARY N        MS      2002-77         RANCE ULMER
TAULBEE        DAVEY        TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   ARENDER       JOHNNY L      MS      2002-77         RANCE ULMER
TAYLOR         GEORGE       TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   ARNOLD        MONTEEN S     MS      2002-77         RANCE ULMER
THOMAS         RONNIE L     TX      CC0510728A      R.G. TAYLOR II, P.C. & ASSOCIATES                   ARROWOOD      GLENN C       MS      11-0008         RANCE ULMER
TISDALE        AL           MS      ADMIN           R.G. TAYLOR II, P.C. & ASSOCIATES                   AULTMAN       HOMER L       MS      11-0008         RANCE ULMER
TYSON          JEFF         MS      ADMIN           R.G. TAYLOR II, P.C. & ASSOCIATES                   AUSTIN        BILLY R       MS      11-0008         RANCE ULMER
VICTORIA       LACY         TX      94CV0119        R.G. TAYLOR II, P.C. & ASSOCIATES                   AUTRY         FLORENCE      MS      2002-77         RANCE ULMER
WALKER         KENNETH      TX      49492           R.G. TAYLOR II, P.C. & ASSOCIATES                   AVERY         BRENDA        MS      2002-77         RANCE ULMER
WALTERS        RALPH A      TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   AVERY         PEARL         MS      11-0008         RANCE ULMER
WARNER         FRED P       TX      97-CV-0113      R.G. TAYLOR II, P.C. & ASSOCIATES                   AVERY         SHERRY        MS      11-0008         RANCE ULMER
WATERS         FRED A       TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   BAGWELL       SAMUEL J      MS      2002-77         RANCE ULMER
WEBB           CHARLES A    TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   BAILEY        BRUCE R       MS      11-0008         RANCE ULMER
WEBB           GWAIN A      TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   BAILEY        LULA B        MS      11-0008         RANCE ULMER
WEHNER         LAWRENCE     MS      ADMIN           R.G. TAYLOR II, P.C. & ASSOCIATES                   BAILEY        MARY          MS      11-0008         RANCE ULMER
WEST           RAYMOND D    TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   BAKER         ELIZABETH A   MS      11-0008         RANCE ULMER
WILLHITE       CHARLES R    TX      DC0910075       R.G. TAYLOR II, P.C. & ASSOCIATES                   BAKER         JB            MS      2002-77         RANCE ULMER
WILLIAMS       EDWARD       OH      461589          R.G. TAYLOR II, P.C. & ASSOCIATES                   BAKER         ROSA L        MS      11-0008         RANCE ULMER
WILLIAMS       JAMES        MS      ADMIN           R.G. TAYLOR II, P.C. & ASSOCIATES                   BARBER        LORENE S      MS      11-0008         RANCE ULMER
WILLIAMS       JOHNNIE B    TX      200578368J      R.G. TAYLOR II, P.C. & ASSOCIATES                   BARBER        MARY S        MS      11-0008         RANCE ULMER
WILLIAMS       PERCY G      TX      38932           R.G. TAYLOR II, P.C. & ASSOCIATES                   BARFIELD      RICHARD L     MS      2002-77         RANCE ULMER
WILSON         HERMAN       TX      96-C-580        R.G. TAYLOR II, P.C. & ASSOCIATES                   BARLOW        MARY M        MS      2002-77         RANCE ULMER
WILSON         HOSEA        MS      ADMIN           R.G. TAYLOR II, P.C. & ASSOCIATES                   BARNES        BOBBY         MS      2002-77         RANCE ULMER
WINDMILLER     DONLAN       TX      47340           R.G. TAYLOR II, P.C. & ASSOCIATES                   BARNES        BUBBER        MS      11-0008         RANCE ULMER
WOODARD        NORRIS       TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   BARNES        MARY L        MS      2002-77         RANCE ULMER
WOODYARD       GEORGE R     TX      64775           R.G. TAYLOR II, P.C. & ASSOCIATES                   BARRAZA       DANNY G       MS      11-0008         RANCE ULMER
WYATT          CARL A       TX      94CV0223        R.G. TAYLOR II, P.C. & ASSOCIATES                   BASKIN        ERNEST        MS      11-0008         RANCE ULMER
ALTADONNA      NUNZIO       NY      103116/01       RAKE & CATANESE                                     BASS          MARY F        MS      2002-77         RANCE ULMER
BENDER         CHARLES W    NY      103116/01       RAKE & CATANESE                                     BATES         PAUL H        MS      11-0008         RANCE ULMER
BRETANA        FREDERICK    NY      103116/01       RAKE & CATANESE                                     BATES         THOMAS        MS      11-0008         RANCE ULMER
CHANDLER       EDWARD H     NY      103116/01       RAKE & CATANESE                                     BATES         WILLIE J      MS      2002-77         RANCE ULMER
CHIAPPA        EDWARD J     NY      103116/01       RAKE & CATANESE                                     BATTLE        CYNTHIA D     MS      2002-77         RANCE ULMER
COFFEY         JOHN P       NY      103116/01       RAKE & CATANESE                                     BEAVERS       CARL D        MS      11-0008         RANCE ULMER
D'ANGELO       GIUSEPPE N   NY      103116/01       RAKE & CATANESE                                     BECKHAM       EDWARD S      MS      11-0008         RANCE ULMER
DEMASO         NICHOLAS     NY      103116/01       RAKE & CATANESE                                     BELCHER       ALICETEEN     MS      11-0008         RANCE ULMER
DIXON          JAMES S      NY      103116/01       RAKE & CATANESE                                     BELCHER       WILLIE M      MS      11-0008         RANCE ULMER
GIOBBIE        FLORENCE     NY      103116/01       RAKE & CATANESE                                     BELK          JOSEPHINE     MS      2002-77         RANCE ULMER
GRAHAM         SHARON S     NY      103116/01       RAKE & CATANESE                                     BELL          ALBERT G      MS      2002-77         RANCE ULMER
GURNICK        JOHN J       NY      103116/01       RAKE & CATANESE                                     BELL          ALICE         MS      2002-77         RANCE ULMER
JAVETT         DONALD       NY      103116/01       RAKE & CATANESE                                     BELL          CARRIE C      MS      2002-77         RANCE ULMER
LAUFER         ARTHUR J     NY      103116/01       RAKE & CATANESE                                     BELL          EVA           MS      11-0008         RANCE ULMER
MARINO         ANTHONY J    NY      103116/01       RAKE & CATANESE                                     BELL          GWENDOLYN C   MS      11-0008         RANCE ULMER
MASTROPIETRO   JOSEPH       NY      103116/01       RAKE & CATANESE                                     BENSON        CURTIS        MS      11-0008         RANCE ULMER
MCCANN         THOMAS M     NY      103116/01       RAKE & CATANESE                                     BENSON        KELLY L       MS      11-0008         RANCE ULMER
MCGEE          FRANK        NY      103116/01       RAKE & CATANESE                                     BENSON        ROSIE M       MS      11-0008         RANCE ULMER
MIGLIORE       ANTHONY      NY      103116/01       RAKE & CATANESE                                     BENTLEY       GLENN         MS      11-0008         RANCE ULMER
PEPE           JAMES        NY      103116/01       RAKE & CATANESE                                     BENTON        MYRA J        MS      2002-77         RANCE ULMER

                                                                                                                                                              Appendix A - 372
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                               Document Page 391 of 624
Claimant     Claimant      State                                                               Claimant      Claimant      State
Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel
BIBLE        BETTY G       MS      11-0008         RANCE ULMER                                 CADE          FLORIE        MS      11-0008         RANCE ULMER
BILES        GLADYS E      MS      2002-77         RANCE ULMER                                 CADE          MARY A        MS      11-0008         RANCE ULMER
BISHOP       GLORIA J      MS      11-0008         RANCE ULMER                                 CALDWELL      DORA A        MS      11-0008         RANCE ULMER
BLACK        JOE           MS      11-0008         RANCE ULMER                                 CALDWELL      JAMES         MS      11-0008         RANCE ULMER
BLACKBURN    EDDIE L       MS      11-0008         RANCE ULMER                                 CALDWELL      NAOMI         MS      11-0008         RANCE ULMER
BLACKMON     RUBY L        MS      11-0008         RANCE ULMER                                 CALHOUN       BEATRICE      MS      11-0008         RANCE ULMER
BLACKWELL    LINDA G       MS      11-0008         RANCE ULMER                                 CALHOUN       DOROTHY       MS      11-0008         RANCE ULMER
BLALOCK      WALTER J      MS      2002-77         RANCE ULMER                                 CALHOUN       EVA D         MS      11-0008         RANCE ULMER
BLOUNT       MARJORIE C    MS      2002-77         RANCE ULMER                                 CALHOUN       HATTIE B      MS      11-0008         RANCE ULMER
BLOUNT       ROBERT W      MS      11-0008         RANCE ULMER                                 CALHOUN       LARRY E       MS      11-0008         RANCE ULMER
BOATWRIGHT   BILLIE        MS      11-0008         RANCE ULMER                                 CALLAHAM      SHIRLEY A     MS      11-0008         RANCE ULMER
BOBO         ROY H         MS      2002-77         RANCE ULMER                                 CALLAHAN      DOUGLAS F     MS      2002-77         RANCE ULMER
BODNER       RICHARD E     MS      2002-77         RANCE ULMER                                 CALLAHAN      JANICE D      MS      11-0008         RANCE ULMER
BOGAN        FLOSSIE W     MS      2002-77         RANCE ULMER                                 CALLOWAY      LEE E         MS      2002-77         RANCE ULMER
BOLDEN       SHIRLEY S     MS      11-0008         RANCE ULMER                                 CAMERON       ELLSE         MS      11-0008         RANCE ULMER
BOLDING      ESSIE E       MS      2002-77         RANCE ULMER                                 CAMPBELL      ANNIE R       MS      11-0008         RANCE ULMER
BOLER        DAVID L       MS      11-0008         RANCE ULMER                                 CAMPBELL      BARBARA A     MS      11-0008         RANCE ULMER
BONEY        ALONZO        MS      2002-77         RANCE ULMER                                 CAMPBELL      MINNIE L      MS      11-0008         RANCE ULMER
BOOKER       DELORIS P     MS      11-0008         RANCE ULMER                                 CAMPBELL      VERA          MS      2002-77         RANCE ULMER
BOOKER       ETHEL M       MS      11-0008         RANCE ULMER                                 CAMPBELL      WILLIAM       MS      2002-77         RANCE ULMER
BORRELL      ALFRED        MS      2002-77         RANCE ULMER                                 CAPPS         JAMES D       MS      11-0008         RANCE ULMER
BORRELL      VICKIE S      MS      2002-77         RANCE ULMER                                 CARSON        CHRISTINE O   MS      2002-77         RANCE ULMER
BOSWELL      BETTY M       MS      11-0008         RANCE ULMER                                 CARSTARPHEN   WILLIE C      MS      2002-77         RANCE ULMER
BOSWELL      GWENDOLYN J   MS      11-0008         RANCE ULMER                                 CARTER        DONALD J      MS      11-0008         RANCE ULMER
BOULWARE     JANET C       MS      11-0008         RANCE ULMER                                 CARTER        JAMES         MS      2002-77         RANCE ULMER
BOVARD       RONALD        MS      11-0008         RANCE ULMER                                 CARTER        MARY T        MS      2002-77         RANCE ULMER
BOWEN        LINDA W       MS      2002-77         RANCE ULMER                                 CASTILE       MARY A        MS      2002-77         RANCE ULMER
BOWSER       RUBY C        MS      11-0008         RANCE ULMER                                 CASWELL       IRA T         MS      11-0008         RANCE ULMER
BOYD         JANIE         MS      2002-77         RANCE ULMER                                 CAUDLE        GEORGE M      MS      11-0008         RANCE ULMER
BOYKIN       PAULINE K     MS      2002-77         RANCE ULMER                                 CHAIN         BRENDA        MS      11-0008         RANCE ULMER
BRANNON      DOUGLAS E     MS      11-0008         RANCE ULMER                                 CHAMBLISS     TAL E         MS      2002-77         RANCE ULMER
BRICE        CALVIN        MS      11-0008         RANCE ULMER                                 CHANDLER      JAMES B       MS      11-0008         RANCE ULMER
BROADHEAD    ETHEL K       MS      2002-77         RANCE ULMER                                 CHAPMAN       ANSEL         MS      2002-77         RANCE ULMER
BROADWAY     JAMES         MS      11-0008         RANCE ULMER                                 CHAPMAN       BILLY         MS      11-0008         RANCE ULMER
BROCK        GENELLE B     MS      11-0008         RANCE ULMER                                 CHAPMAN       HENRY C       MS      2002-77         RANCE ULMER
BROGDEN      AUSTELLE      MS      2002-77         RANCE ULMER                                 CHARLEY       THOMAS J      MS      11-0008         RANCE ULMER
BROOKS       BERTIE A      MS      2002-77         RANCE ULMER                                 CHILDERS      DANIEL T      MS      11-0008         RANCE ULMER
BROOKS       NANCY A       MS      11-0008         RANCE ULMER                                 CHILDS        GERALDINE G   MS      2002-77         RANCE ULMER
BROOKS       SHIRLEY A     MS      11-0008         RANCE ULMER                                 CHILDS        SHIRLEY E     MS      11-0008         RANCE ULMER
BROOME       NORMA G       MS      2002-77         RANCE ULMER                                 CHISHOLM      FRANCINA      MS      11-0008         RANCE ULMER
BROOME       SIDNEY A      MS      11-0008         RANCE ULMER                                 CLARK         CURTIS        MS      11-0008         RANCE ULMER
BROWN        BARBARA A     MS      11-0008         RANCE ULMER                                 CLARK         FREDDIE O     MS      11-0008         RANCE ULMER
BROWN        DOROTHY S     MS      2002-77         RANCE ULMER                                 CLARK         KING          MS      11-0008         RANCE ULMER
BROWN        EARL D        MS      11-0008         RANCE ULMER                                 CLARK         TOMMY         MS      11-0008         RANCE ULMER
BROWN        EARNEST       MS      11-0008         RANCE ULMER                                 CLAWSON       JACOB H       MS      11-0008         RANCE ULMER
BROWN        EFFIE         MS      11-0008         RANCE ULMER                                 CLAY          CARTHELL      MS      2002-77         RANCE ULMER
BROWN        HUBERT        MS      2002-77         RANCE ULMER                                 CLENNEY       ANNIE P       MS      11-0008         RANCE ULMER
BROWN        IDA           MS      2002-77         RANCE ULMER                                 CLEVELAND     DOUGLAS       MS      11-0008         RANCE ULMER
BROWN        JESSIE        MS      11-0008         RANCE ULMER                                 CLEVELAND     MARTHA        MS      11-0008         RANCE ULMER
BROWN        JOSEPHINE     MS      11-0008         RANCE ULMER                                 CLOUDUS       LUCILLE       MS      2002-77         RANCE ULMER
BROWN        MARNIVIA      MS      11-0008         RANCE ULMER                                 COBB          CLEOPHAS      MS      11-0008         RANCE ULMER
BROWN        SUSAN P       MS      11-0008         RANCE ULMER                                 COBB          FRANK         MS      11-0008         RANCE ULMER
BROWN        SYLVIA R      MS      11-0008         RANCE ULMER                                 COCHRAN       VIVIAN D      MS      2002-77         RANCE ULMER
BROWN        WILLIAM J     MS      2002-77         RANCE ULMER                                 COHEN         DONALD W      MS      2002-77         RANCE ULMER
BRUNDIDGE    LOUISE        MS      2002-77         RANCE ULMER                                 COLE          WILLIE L      MS      11-0008         RANCE ULMER
BRYANT       BEATRICE W    MS      11-0008         RANCE ULMER                                 COLEMAN       GEORGIA A     MS      11-0008         RANCE ULMER
BRYANT       BOBBY L       MS      2002-77         RANCE ULMER                                 COLEMAN       LIZZIE M      MS      11-0008         RANCE ULMER
BRYANT       DOROTHY E     MS      11-0008         RANCE ULMER                                 COLEMAN       LOUISE V      MS      11-0008         RANCE ULMER
BRYANT       ETHEL W       MS      2002-77         RANCE ULMER                                 COLEMAN       REMAGIA       MS      11-0008         RANCE ULMER
BRYANT       EVELYN        MS      11-0008         RANCE ULMER                                 COLEMAN       SHEILA        MS      11-0008         RANCE ULMER
BRYANT       IRENE         MS      11-0008         RANCE ULMER                                 COLEMAN       WALLACE       MS      2002-77         RANCE ULMER
BRYANT       VESTA B       MS      11-0008         RANCE ULMER                                 COLINS        CORINA        MS      11-0008         RANCE ULMER
BRYSON       LILLIE M      MS      11-0008         RANCE ULMER                                 COLLIER       LAURA N       MS      2002-77         RANCE ULMER
BUCKLEY      RUBY J        MS      2002-77         RANCE ULMER                                 COLLINS       BEAUREGARD    MS      11-0008         RANCE ULMER
BUNN         BOBBY L       MS      2002-77         RANCE ULMER                                 COLLINS       DAVID R       MS      11-0008         RANCE ULMER
BURDEN       FRANK E       MS      11-0008         RANCE ULMER                                 COLLINS       JAMES B       MS      2002-77         RANCE ULMER
BURDON       JAMES F       MS      11-0008         RANCE ULMER                                 COLLINS       RONALD        MS      11-0008         RANCE ULMER
BURT         JAMES         MS      11-0008         RANCE ULMER                                 CONEY         HERBERT       MS      11-0008         RANCE ULMER
BURTON       BETTY L       MS      11-0008         RANCE ULMER                                 CONEY         LORENE        MS      11-0008         RANCE ULMER
BURTON       CARRIE H      MS      11-0008         RANCE ULMER                                 CONWAY        CALVIN F      MS      11-0008         RANCE ULMER
BURTON       ROBERT L      MS      11-0008         RANCE ULMER                                 COOK          MARY          MS      11-0008         RANCE ULMER
BUSBIN       FAY W         MS      2002-77         RANCE ULMER                                 COOK          MARY E        MS      11-0008         RANCE ULMER
BUTLER       BUCK          MS      2002-77         RANCE ULMER                                 COOK          WILITH E      MS      11-0008         RANCE ULMER
BUTLER       JIMMY         MS      11-0008         RANCE ULMER                                 COOKS         TIRA A        MS      11-0008         RANCE ULMER
BYRD         JOHN H        MS      11-0008         RANCE ULMER                                 COOPER        JIMMIE L      MS      2002-77         RANCE ULMER
BYRD         OBADIAH       MS      2002-77         RANCE ULMER                                 COOPER        JOSEPH        MS      2002-77         RANCE ULMER

                                                                                                                                                     Appendix A - 373
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                               Document Page 392 of 624
Claimant     Claimant      State                                                               Claimant    Claimant     State
Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name   First Name   Filed   Docket Number   Primary Plaintiff Counsel
COPELAND     ROBERT L      MS      2002-77         RANCE ULMER                                 DIXSON      JH           MS      2002-77         RANCE ULMER
COPELAND     WILLIE J      MS      2002-77         RANCE ULMER                                 DONALD      JB           MS      2002-77         RANCE ULMER
CORLEY       RUTH M        MS      2002-77         RANCE ULMER                                 DORMAN      ALICE L      MS      11-0008         RANCE ULMER
CORNELIUS    BILLY J       MS      11-0008         RANCE ULMER                                 DORSEY      SAMMIE L     MS      11-0008         RANCE ULMER
COSBY        DERRICK L     MS      2002-77         RANCE ULMER                                 DOSS        MYRTIS       MS      11-0008         RANCE ULMER
COSTELLO     RONALD E      MS      11-0008         RANCE ULMER                                 DOWDY       JESSIE O     MS      11-0008         RANCE ULMER
COUNCIL      BARBARA A     MS      11-0008         RANCE ULMER                                 DRAIN       PEARLIE      MS      2002-77         RANCE ULMER
COURTLAND    CORNELIUS N   MS      2002-77         RANCE ULMER                                 DRAKE       VERNA L      MS      11-0008         RANCE ULMER
COWAN        GLORIA S      MS      11-0008         RANCE ULMER                                 DRENNON     JAMES        MS      11-0008         RANCE ULMER
COX          ELEANOR L     MS      11-0008         RANCE ULMER                                 DUBOSE      PATRICIA     MS      11-0008         RANCE ULMER
COX          MARY J        MS      2002-77         RANCE ULMER                                 DUCKWORTH   RONNIE O     MS      2002-77         RANCE ULMER
COX          MARY L        MS      2002-77         RANCE ULMER                                 DUFRESNE    KATHY P      MS      2002-77         RANCE ULMER
COX          ROBERT E      MS      2002-77         RANCE ULMER                                 DUKES       LUCILLE H    MS      2002-77         RANCE ULMER
CRAFT        EUEL D        MS      2002-77         RANCE ULMER                                 DUKES       RUBY G       MS      2002-77         RANCE ULMER
CRAFT        ROBERT        MS      2002-77         RANCE ULMER                                 DUNCAN      BILLY J      MS      2002-77         RANCE ULMER
CRAWFORD     ANNIE L       MS      11-0008         RANCE ULMER                                 DUNCAN      SAM          MS      2002-77         RANCE ULMER
CRAWFORD     ANNIE R       MS      2002-77         RANCE ULMER                                 DUNN        SARA         MS      2002-77         RANCE ULMER
CRAWFORD     BARBARA A     MS      11-0008         RANCE ULMER                                 DUNSON      MARY S       MS      2002-77         RANCE ULMER
CRAWFORD     CHARLES E     MS      2002-77         RANCE ULMER                                 DYKES       MARIAN C     MS      2002-77         RANCE ULMER
CRAWFORD     LINDA F       MS      11-0008         RANCE ULMER                                 EADY        MITCHELL     MS      11-0008         RANCE ULMER
CRAWFORD     MAMIE L       MS      11-0008         RANCE ULMER                                 EAST        GEORGIA B    MS      2002-77         RANCE ULMER
CRAWFORD     PATRICIA      MS      11-0008         RANCE ULMER                                 EDMOND      DORSEY A     MS      11-0008         RANCE ULMER
CRAWFORD     SHIRLEY A     MS      11-0008         RANCE ULMER                                 EDWARDS     PATRICIA L   MS      11-0008         RANCE ULMER
CRAWFORD     WALTER C      MS      2002-77         RANCE ULMER                                 ELLERBEE    DOTIE        MS      2002-77         RANCE ULMER
CRAWLEY      ERNEST        MS      2002-77         RANCE ULMER                                 ELROD       CAROLYN      MS      2002-77         RANCE ULMER
CRAYTON      ALBERTA       MS      2002-77         RANCE ULMER                                 EMANUEL     DOLLIE M     MS      11-0008         RANCE ULMER
CRITTENDEN   ESSIE D       MS      2002-77         RANCE ULMER                                 ENGLAND     MAGGIE M     MS      2002-77         RANCE ULMER
CROSBY       HAVELYN       MS      2002-77         RANCE ULMER                                 EPPERSON    LORIS W      MS      11-0008         RANCE ULMER
CROSBY       MARQUIS       MS      11-0008         RANCE ULMER                                 EPPERSON    TOMMY        MS      11-0008         RANCE ULMER
CROSBY       RAYMOND M     MS      11-0008         RANCE ULMER                                 EVANS       HOPIE D      MS      11-0008         RANCE ULMER
CROWELL      BENJAMIN      MS      11-0008         RANCE ULMER                                 EVANS       SHIRLEY A    MS      11-0008         RANCE ULMER
CROWLEY      GROVER        MS      2002-77         RANCE ULMER                                 EVETT       TOMMY W      MS      11-0008         RANCE ULMER
CRUM         TOMMIE L      MS      2002-77         RANCE ULMER                                 FAIRCHILD   GRACE        MS      2002-77         RANCE ULMER
CULLARS      ROBERT        MS      2002-77         RANCE ULMER                                 FAIRCHILD   LEONARD      MS      2002-77         RANCE ULMER
CUNNINGHAM   MARY          MS      11-0008         RANCE ULMER                                 FALLS       HENRIETTA    MS      11-0008         RANCE ULMER
CURENTON     JO A          MS      11-0008         RANCE ULMER                                 FARLEY      ADDRENE      MS      2002-77         RANCE ULMER
CURRY        ELIZABETH J   MS      11-0008         RANCE ULMER                                 FARR        SHIRLEY M    MS      11-0008         RANCE ULMER
CURRY        OCTAVIA C     MS      11-0008         RANCE ULMER                                 FAULKNER    RAYMOND      MS      11-0008         RANCE ULMER
CURRY        ROBERTA B     MS      11-0008         RANCE ULMER                                 FINKLEA     SUZIE        MS      11-0008         RANCE ULMER
CURTIS       WILLIE L      MS      2002-77         RANCE ULMER                                 FLAKES      BETTY W      MS      11-0008         RANCE ULMER
DAILEY       EDITH M       MS      2002-77         RANCE ULMER                                 FLAKES      CHARLIE F    MS      2002-77         RANCE ULMER
DANDY        JAMES L       MS      11-0008         RANCE ULMER                                 FLEMING     DORIS N      MS      2002-77         RANCE ULMER
DARBY        DIANNE        MS      11-0008         RANCE ULMER                                 FLEMING     NATALIE      MS      2002-77         RANCE ULMER
DAVENPORT    MATLEAN       MS      2002-77         RANCE ULMER                                 FLETCHER    JAMES D      MS      2002-77         RANCE ULMER
DAVIS        CLARICE       MS      11-0008         RANCE ULMER                                 FLETCHER    LEWIS        MS      11-0008         RANCE ULMER
DAVIS        DENFORD       MS      11-0008         RANCE ULMER                                 FLOYD       JAMES        MS      2002-77         RANCE ULMER
DAVIS        ELLIOTT D     MS      11-0008         RANCE ULMER                                 FOGARTY     JOHNNY M     MS      2002-77         RANCE ULMER
DAVIS        HENRETTA      MS      11-0008         RANCE ULMER                                 FOGARTY     WILLIE       MS      2002-77         RANCE ULMER
DAVIS        INEZ M        MS      2002-77         RANCE ULMER                                 FORD        BERNARD      MS      2002-77         RANCE ULMER
DAVIS        JAMES H       MS      11-0008         RANCE ULMER                                 FORD        GLORIA E     MS      11-0008         RANCE ULMER
DAVIS        MARY          MS      11-0008         RANCE ULMER                                 FORD        NELL A       MS      2002-77         RANCE ULMER
DAVIS        MARY A        MS      11-0008         RANCE ULMER                                 FOSTER      BARBARA A    MS      2002-77         RANCE ULMER
DAVIS        MICHAEL R     MS      11-0008         RANCE ULMER                                 FOSTER      BERTHA B     MS      2002-77         RANCE ULMER
DAVIS        RALPH L       MS      2002-77         RANCE ULMER                                 FOUNTAINE   DANNIE       MS      11-0008         RANCE ULMER
DAVIS        ROBERT        MS      2002-77         RANCE ULMER                                 FRAZIER     CHARLIE      MS      2002-77         RANCE ULMER
DAVIS        ROBERT D      MS      2002-77         RANCE ULMER                                 FREEMAN     EDDIE        MS      2002-77         RANCE ULMER
DAVIS        RUBY L        MS      11-0008         RANCE ULMER                                 FREEMAN     JEROME H     MS      11-0008         RANCE ULMER
DAVIS        RUTHIE J      MS      2002-77         RANCE ULMER                                 FREEMAN     WILLIE G     MS      11-0008         RANCE ULMER
DAVIS        VONCILE S     MS      2002-77         RANCE ULMER                                 FULLER      ERNESTINE    MS      11-0008         RANCE ULMER
DAVISON      MYRA L        MS      11-0008         RANCE ULMER                                 FULLER      RALPH W      MS      2002-77         RANCE ULMER
DAWSON       CHARLES       MS      2002-77         RANCE ULMER                                 FUSSELL     WALLACE L    MS      2002-77         RANCE ULMER
DAWSON       ELLA          MS      11-0008         RANCE ULMER                                 GAGE        DOLLIE       MS      11-0008         RANCE ULMER
DEAN         DOUGLAS       MS      11-0008         RANCE ULMER                                 GAINES      ARMANDA J    MS      11-0008         RANCE ULMER
DEAN         ROBERT L      MS      11-0008         RANCE ULMER                                 GALLASPY    ROSIE L      MS      2002-77         RANCE ULMER
DEES         CLARA E       MS      2002-77         RANCE ULMER                                 GAMMAGE     MARY E       MS      2002-77         RANCE ULMER
DEMORE       PARRIS R      MS      2002-77         RANCE ULMER                                 GARDNER     CHRISTINE    MS      2002-77         RANCE ULMER
DENNIS       JERRY L       MS      11-0008         RANCE ULMER                                 GARDNER     WILLIAM A    MS      11-0008         RANCE ULMER
DENT         SHEILA L      MS      11-0008         RANCE ULMER                                 GARNER      ALLEAN       MS      11-0008         RANCE ULMER
DEVINE       CAROLYN H     MS      11-0008         RANCE ULMER                                 GARNER      BARBARA C    MS      2002-77         RANCE ULMER
DEVINE       FANNIE M      MS      11-0008         RANCE ULMER                                 GARNER      CATHY J      MS      11-0008         RANCE ULMER
DEWBERRY     MARTHA M      MS      11-0008         RANCE ULMER                                 GARNER      RONNIE       MS      2002-77         RANCE ULMER
DEYOUNG      EDDIE E       MS      2002-77         RANCE ULMER                                 GARRISON    BOBBY L      MS      2002-77         RANCE ULMER
DICKERSON    RUTH M        MS      11-0008         RANCE ULMER                                 GARRISON    TERRY M      MS      2002-77         RANCE ULMER
DILMORE      BOBBIE J      MS      2002-77         RANCE ULMER                                 GAY         ALFRED B     MS      2002-77         RANCE ULMER
DINGLE       RUBY L        MS      11-0008         RANCE ULMER                                 GAY         DORIS S      MS      2002-77         RANCE ULMER
DIXON        EDWARD        MS      11-0008         RANCE ULMER                                 GENNARO     HARRY C      MS      11-0008         RANCE ULMER

                                                                                                                                                  Appendix A - 374
                                       Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                 Document Page 393 of 624
Claimant       Claimant      State                                                               Claimant    Claimant      State
Last Name      First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name   First Name    Filed   Docket Number   Primary Plaintiff Counsel
GIBSON         LUCILLE       MS      2002-77         RANCE ULMER                                 HARDY       JOHNNIE M     MS      11-0008         RANCE ULMER
GIBSON         SARA M        MS      11-0008         RANCE ULMER                                 HARDY       MINNIE K      MS      11-0008         RANCE ULMER
GILBERT        CHARLES       MS      2002-77         RANCE ULMER                                 HARLEY      DELORIS J     MS      11-0008         RANCE ULMER
GILBERT        ELAINE        MS      11-0008         RANCE ULMER                                 HARLING     LAWRENCE      MS      2002-77         RANCE ULMER
GILLIAM        DARRELL       MS      2002-77         RANCE ULMER                                 HARP        EVELYN D      MS      11-0008         RANCE ULMER
GILLIAM        GEORGE T      MS      2002-77         RANCE ULMER                                 HARRIS      BETTY L       MS      2002-77         RANCE ULMER
GILLIAM        GLORIA S      MS      2002-77         RANCE ULMER                                 HARRIS      EDWARD        MS      11-0008         RANCE ULMER
GILPIN         DOUGLAS M     MS      11-0008         RANCE ULMER                                 HARRIS      JOHNNY L      MS      11-0008         RANCE ULMER
GISSENDANNER   LOYCE         MS      11-0008         RANCE ULMER                                 HARRIS      LINDA C       MS      11-0008         RANCE ULMER
GIVAN          JOSEPHINE     MS      11-0008         RANCE ULMER                                 HARRIS      LOUISE C      MS      11-0008         RANCE ULMER
GLADDEN        WILLIE        MS      11-0008         RANCE ULMER                                 HARRIS      OSCAR         MS      2002-77         RANCE ULMER
GLADDEN        WILLIE I      MS      11-0008         RANCE ULMER                                 HARRIS      WILLIE        MS      11-0008         RANCE ULMER
GLADNEY        CHARLES E     MS      2002-77         RANCE ULMER                                 HARRIS      WILLIE J      MS      2002-77         RANCE ULMER
GLASS          JOHN W        MS      11-0008         RANCE ULMER                                 HARRISON    ARTHUR P      MS      11-0008         RANCE ULMER
GLENN          DOROTHY A     MS      11-0008         RANCE ULMER                                 HARRISON    MELVIN L      MS      11-0008         RANCE ULMER
GLENN          OZELL         MS      2002-77         RANCE ULMER                                 HARSHAW     LINDA C       MS      11-0008         RANCE ULMER
GLENN          VIVIAN W      MS      11-0008         RANCE ULMER                                 HART        GENEVA        MS      2002-77         RANCE ULMER
GOBLE          NINA G        MS      11-0008         RANCE ULMER                                 HART        ROBERT L      MS      11-0008         RANCE ULMER
GOEN           PAMELA D      MS      11-0008         RANCE ULMER                                 HART        WILLIAM J     MS      11-0008         RANCE ULMER
GOGGINS        BONNIE M      MS      11-0008         RANCE ULMER                                 HARVEY      LOIS L        MS      2002-77         RANCE ULMER
GOINS          VIRGINIA P    MS      2002-77         RANCE ULMER                                 HASE        ROBERT        MS      11-0008         RANCE ULMER
GOLSTON        MINNIE R      MS      2002-77         RANCE ULMER                                 HAWTHORNE   CARRIE M      MS      11-0008         RANCE ULMER
GOOD           MARY E        MS      2002-77         RANCE ULMER                                 HAWTHORNE   FRANKLIN      MS      11-0008         RANCE ULMER
GOODE          ORTHEL L      MS      2002-77         RANCE ULMER                                 HAYES       WILLIAM D     MS      2002-77         RANCE ULMER
GOODMAN        FLORA C       MS      11-0008         RANCE ULMER                                 HAYNES      OPAL M        MS      2002-77         RANCE ULMER
GOODWIN        HENRY         MS      11-0008         RANCE ULMER                                 HEATH       JOSEPH        MS      2002-77         RANCE ULMER
GOODWIN        PEARLY J      MS      11-0008         RANCE ULMER                                 HELMS       EDGAR L       MS      2002-77         RANCE ULMER
GORDON         DOROTHY C     MS      2002-77         RANCE ULMER                                 HELMS       SARA A        MS      2002-77         RANCE ULMER
GORDON         DOROTHY L     MS      2002-77         RANCE ULMER                                 HENDERSON   GARY H        MS      11-0008         RANCE ULMER
GORDON         STEPHEN       MS      2002-77         RANCE ULMER                                 HENDERSON   PATRICIA A    MS      2002-77         RANCE ULMER
GORDY          CLARENCE      MS      2002-77         RANCE ULMER                                 HENDERSON   VIVIAN A      MS      2002-77         RANCE ULMER
GORDY          GWENDOLYN B   MS      2002-77         RANCE ULMER                                 HENRY       FREDERICK C   MS      11-0008         RANCE ULMER
GORE           EDDIE         MS      11-0008         RANCE ULMER                                 HENSLEY     DORIS E       MS      11-0008         RANCE ULMER
GORE           SALLIE R      MS      11-0008         RANCE ULMER                                 HICKS       DAVID D       MS      2002-77         RANCE ULMER
GORE           SAM H         MS      2002-77         RANCE ULMER                                 HICKS       LENA D        MS      2002-77         RANCE ULMER
GORE           VELMA R       MS      11-0008         RANCE ULMER                                 HILL        DORIS         MS      2002-77         RANCE ULMER
GRADY          DOROTHY E     MS      2002-77         RANCE ULMER                                 HILL        FLORA         MS      2002-77         RANCE ULMER
GRANT          HORACE        MS      2002-77         RANCE ULMER                                 HILL        LARRY A       MS      11-0008         RANCE ULMER
GRANT          JAMES H       MS      11-0008         RANCE ULMER                                 HILL        TONY E        MS      11-0008         RANCE ULMER
GRANT          PATRICIA D    MS      2002-77         RANCE ULMER                                 HILTON      JOHN D        MS      11-0008         RANCE ULMER
GRAVES         GLADYS        MS      2002-77         RANCE ULMER                                 HIXON       ARTHUR G      MS      2002-77         RANCE ULMER
GRAY           BENNY F       MS      11-0008         RANCE ULMER                                 HOBBS       DORIS M       MS      2002-77         RANCE ULMER
GRAY           MAMIE S       MS      11-0008         RANCE ULMER                                 HOBBS       EFFIE         MS      11-0008         RANCE ULMER
GRAY           MARY L        MS      2002-77         RANCE ULMER                                 HOBDY       CAROLYN A     MS      11-0008         RANCE ULMER
GRAYER         SADIE M       MS      11-0008         RANCE ULMER                                 HODGE       JOHN J        MS      11-0008         RANCE ULMER
GREEN          LINDA L       MS      11-0008         RANCE ULMER                                 HODGES      ARLIE D       MS      11-0008         RANCE ULMER
GREEN          RONALD        MS      11-0008         RANCE ULMER                                 HOGAN       JACKIE J      MS      11-0008         RANCE ULMER
GREENWAY       MARY P        MS      11-0008         RANCE ULMER                                 HOGAN       LORENE N      MS      11-0008         RANCE ULMER
GREENWOOD      BARBARA J     MS      2002-77         RANCE ULMER                                 HOLDEN      MARTHA        MS      2002-77         RANCE ULMER
GREENWOOD      MATTIE B      MS      11-0008         RANCE ULMER                                 HOLLAWAY    LC            MS      11-0008         RANCE ULMER
GRIFFIN        CAROL E       MS      2002-77         RANCE ULMER                                 HOLLAWAY    SHIRLEY       MS      11-0008         RANCE ULMER
GRIFFIN        CECIL L       MS      11-0008         RANCE ULMER                                 HOLMES      LEWIS         MS      2002-77         RANCE ULMER
GRIFFIN        DOYLE R       MS      2002-77         RANCE ULMER                                 HOLSTON     NAOMI         MS      11-0008         RANCE ULMER
GRIFFIN        FRANK M       MS      11-0008         RANCE ULMER                                 HOLT        ERNEST        MS      11-0008         RANCE ULMER
GRIFFIN        MARY L        MS      11-0008         RANCE ULMER                                 HOLT        MAXINE T      MS      2002-77         RANCE ULMER
GROOMES        GEORGE E      MS      2002-77         RANCE ULMER                                 HOOD        SHIRLEY A     MS      11-0008         RANCE ULMER
GRUBBS         ONITA         MS      2002-77         RANCE ULMER                                 HOOKS       DOROTHY J     MS      11-0008         RANCE ULMER
GUNN           PAMELA M      MS      2002-77         RANCE ULMER                                 HOOKS       JAMES J       MS      11-0008         RANCE ULMER
GUNN           PATRICIA A    MS      11-0008         RANCE ULMER                                 HORNE       BILLY E       MS      11-0008         RANCE ULMER
GUNTER         BETTY S       MS      11-0008         RANCE ULMER                                 HORNE       LAURA M       MS      11-0008         RANCE ULMER
HAIRE          LILLIAN       MS      2002-77         RANCE ULMER                                 HORNSBY     MICKI         MS      11-0008         RANCE ULMER
HALL           ROBERT        MS      11-0008         RANCE ULMER                                 HORTON      DWIGHT        MS      11-0008         RANCE ULMER
HALL           WILLIAM       MS      2002-77         RANCE ULMER                                 HORTON      NANNIE G      MS      11-0008         RANCE ULMER
HAMILTON       ANNIE R       MS      2002-77         RANCE ULMER                                 HOSEA       ROOSEVELT     MS      11-0008         RANCE ULMER
HAMILTON       LINDA W       MS      11-0008         RANCE ULMER                                 HOUSTON     MARY G        MS      11-0008         RANCE ULMER
HAMILTON       PEARL L       MS      11-0008         RANCE ULMER                                 HOUSTON     MASSEY        MS      2002-77         RANCE ULMER
HAMILTON       WILLIE L      MS      11-0008         RANCE ULMER                                 HOWARD      EDWARD F      MS      11-0008         RANCE ULMER
HAMPTON        BETHENA T     MS      11-0008         RANCE ULMER                                 HOWARD      GARNETT       MS      2002-77         RANCE ULMER
HAMPTON        EDNA F        MS      2002-77         RANCE ULMER                                 HOWARD      MAGGIE        MS      2002-77         RANCE ULMER
HANCOCK        BRENDA C      MS      11-0008         RANCE ULMER                                 HOWARD      MARSHALL      MS      11-0008         RANCE ULMER
HAND           WESLEY L      MS      11-0008         RANCE ULMER                                 HOWARD      ROBERT C      MS      11-0008         RANCE ULMER
HANNER         BERCHER W     MS      11-0008         RANCE ULMER                                 HOWARD      SYLVIA F      MS      11-0008         RANCE ULMER
HARDAWAY       ROBERTA K     MS      11-0008         RANCE ULMER                                 HOWARD      VERDELL W     MS      11-0008         RANCE ULMER
HARDEN         JIMMY C       MS      2002-77         RANCE ULMER                                 HOWE        JEWELL        MS      2002-77         RANCE ULMER
HARDEN         ODESSA M      MS      11-0008         RANCE ULMER                                 HOWZE       FLOYD P       MS      11-0008         RANCE ULMER
HARDY          EBBIE L       MS      2002-77         RANCE ULMER                                 HOWZE       JANIE B       MS      11-0008         RANCE ULMER

                                                                                                                                                     Appendix A - 375
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                               Document Page 394 of 624
Claimant     Claimant      State                                                               Claimant     Claimant     State
Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
HOWZE        LINDA H       MS      11-0008         RANCE ULMER                                 JORDAN       VERNA L      MS      11-0008         RANCE ULMER
HOWZE        MAGGIE G      MS      11-0008         RANCE ULMER                                 KEENAN       BENNIE M     MS      2002-77         RANCE ULMER
HUBBARD      SHIRLEY       MS      2002-77         RANCE ULMER                                 KEMP         JAMES R      MS      11-0008         RANCE ULMER
HUDLEY       JOHNNIE B     MS      2002-77         RANCE ULMER                                 KENNEDY      PEARL B      MS      11-0008         RANCE ULMER
HUDSON       EMMA O        MS      2002-77         RANCE ULMER                                 KENWAY       CHERYL       MS      11-0008         RANCE ULMER
HUDSON       THOMAS        MS      2002-77         RANCE ULMER                                 KEY          MAGDALENE    MS      11-0008         RANCE ULMER
HUFF         BERTHA M      MS      11-0008         RANCE ULMER                                 KEY          MARY F       MS      11-0008         RANCE ULMER
HUGHES       CLARENCE A    MS      11-0008         RANCE ULMER                                 KEYES        MARY A       MS      2002-77         RANCE ULMER
HUMPHREY     CALVIN J      MS      11-0008         RANCE ULMER                                 KEYES        RETHA M      MS      2002-77         RANCE ULMER
HUMPHRIES    OLLIE M       MS      11-0008         RANCE ULMER                                 KILGORE      ARLENE W     MS      11-0008         RANCE ULMER
HUNNICUTT    OREA B        MS      2002-77         RANCE ULMER                                 KILLILNGS    MATTIE       MS      11-0008         RANCE ULMER
HUNTER       RALPH R       MS      2002-77         RANCE ULMER                                 KING         ALFRED L     MS      11-0008         RANCE ULMER
HUNTER       WILLIE        MS      2002-77         RANCE ULMER                                 KING         FRANCES      MS      11-0008         RANCE ULMER
HUTCHERSON   LILLIE M      MS      11-0008         RANCE ULMER                                 KING         JENNIE M     MS      11-0008         RANCE ULMER
HUTCHINSON   ELOUISE M     MS      2002-77         RANCE ULMER                                 KING         JOE L        MS      11-0008         RANCE ULMER
HUTTON       DAISY A       MS      11-0008         RANCE ULMER                                 KING         PEGGY        MS      11-0008         RANCE ULMER
HUTTON       WALTER        MS      11-0008         RANCE ULMER                                 KING         ROBERTA      MS      11-0008         RANCE ULMER
HYNUM        JG            MS      11-0008         RANCE ULMER                                 KNOX         CALLIE M     MS      2002-77         RANCE ULMER
ISLER        PEGGY L       MS      11-0008         RANCE ULMER                                 KNOX         JAMES        MS      2002-77         RANCE ULMER
IVINS        HAZEL B       MS      2002-77         RANCE ULMER                                 KOOKER       MICKEY L     MS      11-0008         RANCE ULMER
IVY          LILLIAN H     MS      11-0008         RANCE ULMER                                 LAMBERT      BENJAMIN D   MS      2002-77         RANCE ULMER
JACKS        ANNIE P       MS      2002-77         RANCE ULMER                                 LANCASTER    HENRY C      MS      11-0008         RANCE ULMER
JACKSON      ALBERT        MS      2002-77         RANCE ULMER                                 LAND         CALVIN S     MS      11-0008         RANCE ULMER
JACKSON      ALICE         MS      2002-77         RANCE ULMER                                 LAND         MARGETTE C   MS      11-0008         RANCE ULMER
JACKSON      GEORGE A      MS      11-0008         RANCE ULMER                                 LANDRUM      JIMMY        MS      11-0008         RANCE ULMER
JACKSON      JIM H         MS      11-0008         RANCE ULMER                                 LANE         CATHALEEN    MS      2002-77         RANCE ULMER
JACKSON      LOUISE        MS      11-0008         RANCE ULMER                                 LANE         ROY L        MS      2002-77         RANCE ULMER
JACKSON      LUCILLE T     MS      11-0008         RANCE ULMER                                 LANIER       LULA M       MS      2002-77         RANCE ULMER
JACKSON      NEAL          MS      11-0008         RANCE ULMER                                 LAWRENCE     ANNETTE      MS      11-0008         RANCE ULMER
JACKSON      PATRICIA A    MS      11-0008         RANCE ULMER                                 LAWSON       GEORGE W     MS      2002-77         RANCE ULMER
JACKSON      SHERRION      MS      11-0008         RANCE ULMER                                 LAYTON       EVELYN M     MS      2002-77         RANCE ULMER
JACKSON      WILLIE F      MS      11-0008         RANCE ULMER                                 LAZURICK     WILLIAM G    MS      11-0008         RANCE ULMER
JACOBS       GLENDA        MS      11-0008         RANCE ULMER                                 LEDBETTER    WILLIAM E    MS      11-0008         RANCE ULMER
JACOBS       RAYFIELD      MS      2002-77         RANCE ULMER                                 LEE          HUGH C       MS      11-0008         RANCE ULMER
JACOBS       TERRY         MS      11-0008         RANCE ULMER                                 LEE          JUDY         MS      11-0008         RANCE ULMER
JAMES        MAGDALENE M   MS      2002-77         RANCE ULMER                                 LEE          MARY G       MS      2002-77         RANCE ULMER
JAMESON      JACK          MS      11-0008         RANCE ULMER                                 LEE          MILDRED      MS      2002-77         RANCE ULMER
JEFFERSON    NATHANIEL     MS      2002-77         RANCE ULMER                                 LEWIS        JERETHA      MS      11-0008         RANCE ULMER
JELKS        ALBERT        MS      2002-77         RANCE ULMER                                 LEWIS        TOM          MS      2002-77         RANCE ULMER
JENKINS      ELLIS C       MS      11-0008         RANCE ULMER                                 LINDER       YVONNE       MS      2002-77         RANCE ULMER
JENKINS      ELMER O       MS      2002-77         RANCE ULMER                                 LINDSAY      CLIFFORD     MS      2002-77         RANCE ULMER
JENKINS      JOHN L        MS      11-0008         RANCE ULMER                                 LINDSAY      DOUG P       MS      11-0008         RANCE ULMER
JENKINS      MINNIE M      MS      11-0008         RANCE ULMER                                 LINKHORN     FLOREE       MS      11-0008         RANCE ULMER
JENKINS      RUTH T        MS      11-0008         RANCE ULMER                                 LINTON       PEARLIE M    MS      2002-77         RANCE ULMER
JENKINS      TOMMIE L      MS      11-0008         RANCE ULMER                                 LIPHAM       MOLLY J      MS      2002-77         RANCE ULMER
JETER        ARTHUREE S    MS      11-0008         RANCE ULMER                                 LISLE        WILLIAM P    MS      11-0008         RANCE ULMER
JETER        CHARLES       MS      11-0008         RANCE ULMER                                 LISSIMORE    JOYCE        MS      11-0008         RANCE ULMER
JETER        JOE H         MS      11-0008         RANCE ULMER                                 LITTLE       ROBERT       MS      11-0008         RANCE ULMER
JOHNSON      FANNIE M      MS      11-0008         RANCE ULMER                                 LITTLEJOHN   PATSY A      MS      2002-77         RANCE ULMER
JOHNSON      JAMES         MS      11-0008         RANCE ULMER                                 LIVINGSTON   MARY D       MS      11-0008         RANCE ULMER
JOHNSON      JAMES H       MS      11-0008         RANCE ULMER                                 LOCKETTE     REGINALD D   MS      11-0008         RANCE ULMER
JOHNSON      JERRY         MS      11-0008         RANCE ULMER                                 LOCKRIDGE    BETH         MS      11-0008         RANCE ULMER
JOHNSON      LEFFORD       MS      11-0008         RANCE ULMER                                 LOLLAR       MARY L       MS      11-0008         RANCE ULMER
JOHNSON      LINDA H       MS      11-0008         RANCE ULMER                                 LOMAX        ETHEL L      MS      11-0008         RANCE ULMER
JOHNSON      MARGARET F    MS      11-0008         RANCE ULMER                                 LOMAX        JAMES M      MS      11-0008         RANCE ULMER
JOHNSON      OSCAR D       MS      11-0008         RANCE ULMER                                 LOMAX        JOHNNY       MS      11-0008         RANCE ULMER
JOHNSON      PERRY C       MS      2002-77         RANCE ULMER                                 LONDON       SAMMIE       MS      11-0008         RANCE ULMER
JOHNSON      REBECCA B     MS      11-0008         RANCE ULMER                                 LONG         CECIL L      MS      11-0008         RANCE ULMER
JOHNSON      REGINA Y      MS      11-0008         RANCE ULMER                                 LONG         TOMMIE D     MS      11-0008         RANCE ULMER
JOHNSON      WILLIE M      MS      11-0008         RANCE ULMER                                 LOVE         ERNESTINE    MS      11-0008         RANCE ULMER
JONES        ALLEN G       MS      11-0008         RANCE ULMER                                 LOWERY       ANNA         MS      11-0008         RANCE ULMER
JONES        BARBARA       MS      2002-77         RANCE ULMER                                 LOWERY       JOHNNIE C    MS      11-0008         RANCE ULMER
JONES        BEVERLY A     MS      11-0008         RANCE ULMER                                 LUCAS        TOM          MS      11-0008         RANCE ULMER
JONES        CHRISTINE     MS      11-0008         RANCE ULMER                                 LUCKERSON    WILLIE M     MS      2002-77         RANCE ULMER
JONES        CLEAOTIS      MS      11-0008         RANCE ULMER                                 LUHRS        JOHN         MS      11-0008         RANCE ULMER
JONES        JANNIE R      MS      2002-77         RANCE ULMER                                 LUMMUS       HAZEL        MS      2002-77         RANCE ULMER
JONES        JESSIE L      MS      11-0008         RANCE ULMER                                 LYONS        FRANKLIN     MS      2002-77         RANCE ULMER
JONES        JIMMIE L      MS      11-0008         RANCE ULMER                                 MABRY        MITTIE E     MS      2002-77         RANCE ULMER
JONES        JOE           MS      11-0008         RANCE ULMER                                 MACKEY       WILLIE M     MS      11-0008         RANCE ULMER
JONES        LEVI          MS      11-0008         RANCE ULMER                                 MACKIE       DAVID        MS      11-0008         RANCE ULMER
JONES        MARIE G       MS      11-0008         RANCE ULMER                                 MADISON      GERALDINE    MS      11-0008         RANCE ULMER
JONES        MARY F        MS      11-0008         RANCE ULMER                                 MADISON      JAMES C      MS      2002-77         RANCE ULMER
JONES        MARY L        MS      11-0008         RANCE ULMER                                 MAHOGANY     FLOYD        MS      2002-77         RANCE ULMER
JONES        VIRGINIA A    MS      11-0008         RANCE ULMER                                 MAHONE       DOROTHY      MS      2002-77         RANCE ULMER
JONES        WYNICE        MS      11-0008         RANCE ULMER                                 MALONE       DELOISE S    MS      2002-77         RANCE ULMER
JORDAN       MARY          MS      2002-77         RANCE ULMER                                 MANESS       RONALD S     MS      2002-77         RANCE ULMER

                                                                                                                                                   Appendix A - 376
                                    Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                              Document Page 395 of 624
Claimant     Claimant     State                                                               Claimant      Claimant      State
Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel
MANN         FRANKIE      MS      2002-77         RANCE ULMER                                 MITCHELL      CLIFFORD      MS      2002-77         RANCE ULMER
MANNING      JANIE M      MS      11-0008         RANCE ULMER                                 MIXON         GEORGIA M     MS      2002-77         RANCE ULMER
MAPLE        CLAUDE       MS      11-0008         RANCE ULMER                                 MIXON         JOHNNIE W     MS      2002-77         RANCE ULMER
MARSHALL     DELOISE      MS      11-0008         RANCE ULMER                                 MOBLEY        FRANKIE R     MS      11-0008         RANCE ULMER
MARTIN       DAVID C      MS      11-0008         RANCE ULMER                                 MOFFETT       ROBERT L      MS      2002-77         RANCE ULMER
MARTIN       HELEN A      MS      11-0008         RANCE ULMER                                 MONTGOMERY    BARBARA       MS      11-0008         RANCE ULMER
MARTIN       JOSEPH J     MS      11-0008         RANCE ULMER                                 MOORE         ANDREW        MS      2002-77         RANCE ULMER
MARTIN       MINNIE M     MS      11-0008         RANCE ULMER                                 MOORE         BETTY J       MS      11-0008         RANCE ULMER
MARTIN       PERRY        MS      11-0008         RANCE ULMER                                 MOORE         EARL          MS      11-0008         RANCE ULMER
MARTIN       SALLY        MS      11-0008         RANCE ULMER                                 MOORE         ISAAC         MS      2002-77         RANCE ULMER
MASON        BOBBIE J     MS      11-0008         RANCE ULMER                                 MOORE         MARGARET A    MS      11-0008         RANCE ULMER
MASON        JULIA B      MS      11-0008         RANCE ULMER                                 MOORE         OLIVIA D      MS      2002-77         RANCE ULMER
MASSEY       BEATRICE H   MS      2002-77         RANCE ULMER                                 MOORE         RICHARD       MS      11-0008         RANCE ULMER
MASSEY       BETTY        MS      11-0008         RANCE ULMER                                 MOORE         THOMAS        MS      2002-77         RANCE ULMER
MASSEY       THOMAS       MS      2002-77         RANCE ULMER                                 MOORE         WILMA B       MS      2002-77         RANCE ULMER
MATHIS       MARTHA C     MS      11-0008         RANCE ULMER                                 MOORMAN       ALVIN P       MS      11-0008         RANCE ULMER
MATTHEWS     BARBARA      MS      11-0008         RANCE ULMER                                 MORRIS        ALBERT C      MS      11-0008         RANCE ULMER
MATTHEWS     ENDA         MS      11-0008         RANCE ULMER                                 MORRIS        ELIZABETH     MS      11-0008         RANCE ULMER
MAY          MARY V       MS      11-0008         RANCE ULMER                                 MORRIS        ELIZABETH B   MS      11-0008         RANCE ULMER
MAYE         LULA M       MS      11-0008         RANCE ULMER                                 MORTON        DONALD        MS      2002-77         RANCE ULMER
MAYES        JAMES O      MS      11-0008         RANCE ULMER                                 MORTON        GEORGIA M     MS      11-0008         RANCE ULMER
MAYFIELD     MARY M       MS      11-0008         RANCE ULMER                                 MOSS          FULTON W      MS      2002-77         RANCE ULMER
MAYS         DAISY B      MS      11-0008         RANCE ULMER                                 MOSS          JUDY C        MS      11-0008         RANCE ULMER
MCALPIN      DARNELL M    MS      2002-77         RANCE ULMER                                 MOSS          WILLIAM C     MS      2002-77         RANCE ULMER
MCCANTS      JOSEPHINE    MS      2002-77         RANCE ULMER                                 MOTLEY        HUBERT        MS      11-0008         RANCE ULMER
MCCLINTON    FLORENCE     MS      11-0008         RANCE ULMER                                 MOYE          LINDSEY       MS      2002-77         RANCE ULMER
MCCLURKIN    JOANN        MS      11-0008         RANCE ULMER                                 MULKEY        DOROTHY A     MS      11-0008         RANCE ULMER
MCCORD       ADRIAN H     MS      11-0008         RANCE ULMER                                 MURSIER       PAULA B       MS      11-0008         RANCE ULMER
MCCORMICK    BLANCHE M    MS      2002-77         RANCE ULMER                                 NEAL          CARRIE L      MS      11-0008         RANCE ULMER
MCCORVEY     LARRY D      MS      11-0008         RANCE ULMER                                 NELSON        MARY J        MS      11-0008         RANCE ULMER
MCCOY        EARNEST      MS      2002-77         RANCE ULMER                                 NEWSOME       MARY A        MS      11-0008         RANCE ULMER
MCCRARY      BRENDA F     MS      11-0008         RANCE ULMER                                 NEZAT         HOWARD P      MS      11-0008         RANCE ULMER
MCCRARY      COLLIN       MS      11-0008         RANCE ULMER                                 NICHOLS       CARRINE A     MS      11-0008         RANCE ULMER
MCCRARY      JUDITH       MS      2002-77         RANCE ULMER                                 NICHOLS       DIANNE        MS      2002-77         RANCE ULMER
MCCRAY       BOBBIE J     MS      11-0008         RANCE ULMER                                 NICKERSON     JOHNNY        MS      2002-77         RANCE ULMER
MCCURNY      BENNY J      MS      11-0008         RANCE ULMER                                 NIX           DONNY G       MS      11-0008         RANCE ULMER
MCDANIEL     BOB          MS      2002-77         RANCE ULMER                                 NORMAN        KATRINA       MS      11-0008         RANCE ULMER
MCDANIEL     MAMIE L      MS      2002-77         RANCE ULMER                                 NORMAN        MARY B        MS      11-0008         RANCE ULMER
MCDANIEL     MORRIS A     MS      2002-77         RANCE ULMER                                 NORRELL       WILLIAM G     MS      11-0008         RANCE ULMER
MCDONALD     GLADYS V     MS      2002-77         RANCE ULMER                                 NORTON        LEONARD W     MS      2002-77         RANCE ULMER
MCDONALD     JOSEPH       MS      11-0008         RANCE ULMER                                 NORWOOD       MARY L        MS      11-0008         RANCE ULMER
MCDONALD     JUANITA B    MS      2002-77         RANCE ULMER                                 ODELL         THOMAS E      MS      11-0008         RANCE ULMER
MCDONALD     VICK W       MS      11-0008         RANCE ULMER                                 ODOM          TOMMY L       MS      2002-77         RANCE ULMER
MCDOWELL     GAYNELL B    MS      11-0008         RANCE ULMER                                 OGLETREE      MARY          MS      11-0008         RANCE ULMER
MCFALL       DONALD       MS      11-0008         RANCE ULMER                                 OSBON         RALPH         MS      2002-77         RANCE ULMER
MCFARLAND    CAMELIA J    MS      11-0008         RANCE ULMER                                 OUTEN         EARLENE R     MS      11-0008         RANCE ULMER
MCFARLIN     JIMMIE L     MS      11-0008         RANCE ULMER                                 OWENS         WILLIE J      MS      2002-77         RANCE ULMER
MCGHEE       JEAN         MS      2002-77         RANCE ULMER                                 PADGETT       MERION        MS      2002-77         RANCE ULMER
MCKEE        ANNIS B      MS      2002-77         RANCE ULMER                                 PAGE          DEWITT        MS      11-0008         RANCE ULMER
MCKINNEY     TOMMIE L     MS      11-0008         RANCE ULMER                                 PAGE          KELVIN        MS      11-0008         RANCE ULMER
MCMORRIS     ANNIE K      MS      11-0008         RANCE ULMER                                 PALMORE       LULA A        MS      11-0008         RANCE ULMER
MCPHERSON    JOSEPH       MS      11-0008         RANCE ULMER                                 PARHAM        CELESTER      MS      11-0008         RANCE ULMER
MCRAE        GEORGIA      MS      2002-77         RANCE ULMER                                 PARKER        CARL          MS      11-0008         RANCE ULMER
MCWILLIAMS   TINY E       MS      2002-77         RANCE ULMER                                 PARKER        DELOIS        MS      11-0008         RANCE ULMER
MEADOWS      ALICE        MS      2002-77         RANCE ULMER                                 PARKER        MARY          MS      2002-77         RANCE ULMER
MEDFORD      LINDA S      MS      11-0008         RANCE ULMER                                 PARKS         EDDRESS       MS      11-0008         RANCE ULMER
MEEKS        ANNIE M      MS      2002-77         RANCE ULMER                                 PARKS         HUBERT E      MS      2002-77         RANCE ULMER
MERCER       BETTY J      MS      11-0008         RANCE ULMER                                 PARKS         ONEVA B       MS      11-0008         RANCE ULMER
MERRITT      HARRIS       MS      2002-77         RANCE ULMER                                 PARKS         WD            MS      2002-77         RANCE ULMER
MEWBOURN     LARRY P      MS      2002-77         RANCE ULMER                                 PARNELL       RAFORD        MS      2002-77         RANCE ULMER
MICKLE       ELOISE       MS      11-0008         RANCE ULMER                                 PARTLOW       EVA E         MS      11-0008         RANCE ULMER
MIDDLETON    GENNIE R     MS      11-0008         RANCE ULMER                                 PARTRIDGE     WANDA B       MS      11-0008         RANCE ULMER
MILES        AC           MS      2002-77         RANCE ULMER                                 PATE          DONALD L      MS      11-0008         RANCE ULMER
MILES        CHARLIE M    MS      2002-77         RANCE ULMER                                 PATE          EVELYN D      MS      2002-77         RANCE ULMER
MILLER       ANNIE        MS      11-0008         RANCE ULMER                                 PATTERSON     ABBIE L       MS      11-0008         RANCE ULMER
MILLER       LEROY        MS      11-0008         RANCE ULMER                                 PATTERSON     ALICE H       MS      2002-77         RANCE ULMER
MILLER       ROSE A       MS      2002-77         RANCE ULMER                                 PATTERSON     LAURA         MS      11-0008         RANCE ULMER
MILLS        CURTIS L     MS      11-0008         RANCE ULMER                                 PATTON        LEWIS W       MS      11-0008         RANCE ULMER
MILLS        HENRY        MS      2002-77         RANCE ULMER                                 PAUL          JL            MS      2002-77         RANCE ULMER
MILLS        MAGGIE B     MS      11-0008         RANCE ULMER                                 PAUL          SALLY L       MS      11-0008         RANCE ULMER
MILSAP       JAMES W      MS      2002-77         RANCE ULMER                                 PAYTON        CALLOWAY      MS      11-0008         RANCE ULMER
MIMS         KENNETH W    MS      11-0008         RANCE ULMER                                 PEAKE         KATHY D       MS      11-0008         RANCE ULMER
MINIEFIELD   MARION       MS      11-0008         RANCE ULMER                                 PEAKE         VIRGINIA M    MS      11-0008         RANCE ULMER
MINOR        JOE          MS      11-0008         RANCE ULMER                                 PEARSON       DOROTHY M     MS      11-0008         RANCE ULMER
MINTER       DELBERT      MS      11-0008         RANCE ULMER                                 PEARSON       RUBY          MS      11-0008         RANCE ULMER
MINTON       DAVID        MS      2002-77         RANCE ULMER                                 PEPPENHORST   SUSIE M       MS      2002-77         RANCE ULMER

                                                                                                                                                    Appendix A - 377
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                               Document Page 396 of 624
Claimant     Claimant      State                                                               Claimant      Claimant     State
Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel
PERKINS      RUDOLPH       MS      11-0008         RANCE ULMER                                 ROMANS        CECIL R      MS      11-0008         RANCE ULMER
PERRY        JOHN W        MS      2002-77         RANCE ULMER                                 ROSS          ELNORA       MS      2002-77         RANCE ULMER
PETERSON     RAYMOND L     MS      11-0008         RANCE ULMER                                 ROSS          MARY         MS      11-0008         RANCE ULMER
PETTY        LUCY P        MS      2002-77         RANCE ULMER                                 ROYAL         WILLIE D     MS      11-0008         RANCE ULMER
PEZENT       JOHN E        MS      11-0008         RANCE ULMER                                 RUDOLPH       PENNY P      MS      11-0008         RANCE ULMER
PHILLIPS     JAMES H       MS      2002-77         RANCE ULMER                                 RUDOLPH       QUEEN E      MS      2002-77         RANCE ULMER
PHILLIPS     JOHN P        MS      11-0008         RANCE ULMER                                 RUSHING       BARNELL      MS      2002-77         RANCE ULMER
PHILLIPS     LINDA R       MS      2002-77         RANCE ULMER                                 RUSSELL       JOANNE       MS      2002-77         RANCE ULMER
PHILLIPS     WILLIE J      MS      2002-77         RANCE ULMER                                 RUSSELL       WILLIAM B    MS      2002-77         RANCE ULMER
PICKETT      RUTH          MS      11-0008         RANCE ULMER                                 RUTH          ED           MS      11-0008         RANCE ULMER
PINKHAM      CHARLES W     MS      2002-77         RANCE ULMER                                 RUTHERFORD    MARTHA J     MS      2002-77         RANCE ULMER
PIPER        ELIZABETH     MS      2002-77         RANCE ULMER                                 RUTLAND       CAROLYN      MS      2002-77         RANCE ULMER
PIPER        ROBERT P      MS      2002-77         RANCE ULMER                                 RUTLEDGE      MARY A       MS      2002-77         RANCE ULMER
PIPPIN       FOY L         MS      2002-77         RANCE ULMER                                 RYAN          EDDIE        MS      2002-77         RANCE ULMER
PITTS        BENNIE J      MS      11-0008         RANCE ULMER                                 RYANS         ALBERT L     MS      2002-77         RANCE ULMER
PITTS        WD            MS      11-0008         RANCE ULMER                                 SALTER        WILLIAM P    MS      2002-77         RANCE ULMER
PITTS        WILLIE        MS      2002-77         RANCE ULMER                                 SANDERS       JAMES O      MS      2002-77         RANCE ULMER
POAG         PATRICIA L    MS      11-0008         RANCE ULMER                                 SANDERS       LARRY        MS      2002-77         RANCE ULMER
PONTOON      WILLEAN G     MS      11-0008         RANCE ULMER                                 SANDERS       LOTTIE M     MS      11-0008         RANCE ULMER
POOLE        BOBBY W       MS      2002-77         RANCE ULMER                                 SANDERS       MARGARET     MS      11-0008         RANCE ULMER
POPE         CHERI D       MS      11-0008         RANCE ULMER                                 SATTERFIELD   HOWARD L     MS      2002-77         RANCE ULMER
POWELL       BOBBY J       MS      11-0008         RANCE ULMER                                 SATTERFIELD   MELBA L      MS      2002-77         RANCE ULMER
POWELL       GWENDOLYN A   MS      11-0008         RANCE ULMER                                 SCALES        WILLIAM J    MS      11-0008         RANCE ULMER
PRICE        MARGARET F    MS      11-0008         RANCE ULMER                                 SCHMID        MITCHELL     MS      11-0008         RANCE ULMER
PRICE        STANLEY       MS      11-0008         RANCE ULMER                                 SCHRIMP       JOHN         MS      2002-77         RANCE ULMER
PRINGLE      ROSIE         MS      11-0008         RANCE ULMER                                 SCHRIMP       VENICE       MS      11-0008         RANCE ULMER
PRITCHARD    BARNEY F      MS      2002-77         RANCE ULMER                                 SCHULTZ       BARBARA A    MS      11-0008         RANCE ULMER
PROCTOR      CLIFFORD F    MS      2002-77         RANCE ULMER                                 SCOGGINS      HENRY A      MS      11-0008         RANCE ULMER
PROFIT       SEABRON       MS      2002-77         RANCE ULMER                                 SCOTT         BARBARA G    MS      2002-77         RANCE ULMER
PUCKETT      ROBERT C      MS      2002-77         RANCE ULMER                                 SCOTT         ESLELITA B   MS      11-0008         RANCE ULMER
PUGH         LILLIAN       MS      11-0008         RANCE ULMER                                 SCOTT         GLORIA D     MS      11-0008         RANCE ULMER
PULLIAM      WILLIE E      MS      2002-77         RANCE ULMER                                 SCOTT         LARRY        MS      11-0008         RANCE ULMER
PURVIS       LARRY         MS      11-0008         RANCE ULMER                                 SCOTT         TOMMY        MS      2002-77         RANCE ULMER
QUALLS       BESSIE M      MS      11-0008         RANCE ULMER                                 SEALS         LOREAN       MS      2002-77         RANCE ULMER
QUARLES      JAMES R       MS      11-0008         RANCE ULMER                                 SEALY         MARY D       MS      11-0008         RANCE ULMER
RAILEY       RICHARD H     MS      2002-77         RANCE ULMER                                 SEIGLER       MARY F       MS      2002-77         RANCE ULMER
RAILEY       ROBERT L      MS      2002-77         RANCE ULMER                                 SELFRIDGE     KAREN C      MS      11-0008         RANCE ULMER
RAINEY       BETTY L       MS      11-0008         RANCE ULMER                                 SELLERS       FRANK        MS      2002-77         RANCE ULMER
RAINEY       LEOLA M       MS      11-0008         RANCE ULMER                                 SELLERS       PEGGIE       MS      2002-77         RANCE ULMER
RAMEY        JOSIE A       MS      11-0008         RANCE ULMER                                 SEXTON        TIMOTHY K    MS      11-0008         RANCE ULMER
RAMEY        WILLIE A      MS      11-0008         RANCE ULMER                                 SHELNUTT      TERRY        MS      11-0008         RANCE ULMER
RAMSEY       HOWARD D      MS      2002-77         RANCE ULMER                                 SHEPPARD      RICHARD V    MS      11-0008         RANCE ULMER
RAMSEY       STEVE         MS      11-0008         RANCE ULMER                                 SHERMAN       SAMMIE       MS      11-0008         RANCE ULMER
RANDALL      SAMMIE L      MS      2002-77         RANCE ULMER                                 SHINARD       CLEO         MS      2002-77         RANCE ULMER
RAY          ALBERT F      MS      11-0008         RANCE ULMER                                 SHINHOLSTER   JOHN K       MS      2002-77         RANCE ULMER
RAY          THOMAS D      MS      11-0008         RANCE ULMER                                 SHIRLEY       GEORGE W     MS      2002-77         RANCE ULMER
RAYBON       LITTLE J      MS      11-0008         RANCE ULMER                                 SHIVER        JIMMY        MS      2002-77         RANCE ULMER
REAVES       JAMES M       MS      11-0008         RANCE ULMER                                 SHOEMAKER     AMY C        MS      2002-77         RANCE ULMER
REDD         NATHANIEL     MS      2002-77         RANCE ULMER                                 SHORT         SHIRVA D     MS      2002-77         RANCE ULMER
REDDING      HARVEY L      MS      2002-77         RANCE ULMER                                 SHROPSHIRE    SAMMIE L     MS      11-0008         RANCE ULMER
REED         ALBERT        MS      2002-77         RANCE ULMER                                 SHUPE         WADE H       MS      11-0008         RANCE ULMER
REED         CARL B        MS      11-0008         RANCE ULMER                                 SHURLEY       JAMES E      MS      2002-77         RANCE ULMER
REEVES       MARGARET E    MS      2002-77         RANCE ULMER                                 SILER         BETTY        MS      11-0008         RANCE ULMER
REEVES       STEVEN A      MS      11-0008         RANCE ULMER                                 SIMM          BESSIE M     MS      2002-77         RANCE ULMER
REYNOLDS     ANNIE         MS      11-0008         RANCE ULMER                                 SIMPKINS      OSCAR L      MS      11-0008         RANCE ULMER
REYNOLDS     JOHNNY        MS      11-0008         RANCE ULMER                                 SIMS          JAMES L      MS      11-0008         RANCE ULMER
REYNOLDS     NAOMI         MS      11-0008         RANCE ULMER                                 SIMS          MARY F       MS      11-0008         RANCE ULMER
REYNOLDS     SAMMIE        MS      11-0008         RANCE ULMER                                 SIMS          MARY L       MS      11-0008         RANCE ULMER
RICHARDSON   JOHN C        MS      11-0008         RANCE ULMER                                 SKELTON       PATSY E      MS      2002-77         RANCE ULMER
RICHARDSON   LEMACK        MS      2002-77         RANCE ULMER                                 SKINNER       MARY A       MS      2002-77         RANCE ULMER
RICHARDSON   LLOYD J       MS      11-0008         RANCE ULMER                                 SLADE         ELMER G      MS      11-0008         RANCE ULMER
RICKETT      CHARLES       MS      2002-77         RANCE ULMER                                 SLYTER        EVELYN E     MS      2002-77         RANCE ULMER
RIDDLE       BOBBY L       MS      11-0008         RANCE ULMER                                 SMALLWOOD     THOMAS       MS      11-0008         RANCE ULMER
RIGDON       JAMES C       MS      2002-77         RANCE ULMER                                 SMART         DAVID C      MS      11-0008         RANCE ULMER
ROARK        JOSEPH K      MS      2002-77         RANCE ULMER                                 SMILEY        GLOVENE      MS      2002-77         RANCE ULMER
ROBERTS      ALLEN C       MS      11-0008         RANCE ULMER                                 SMITH         AGNES R      MS      11-0008         RANCE ULMER
ROBINSON     ELIZABETH R   MS      11-0008         RANCE ULMER                                 SMITH         ANDREW J     MS      2002-77         RANCE ULMER
ROBINSON     JEANNETTE P   MS      11-0008         RANCE ULMER                                 SMITH         BARBARA J    MS      11-0008         RANCE ULMER
ROBINSON     LOUISE        MS      11-0008         RANCE ULMER                                 SMITH         FRANCES P    MS      2002-77         RANCE ULMER
ROBINSON     LOUISE        MS      2002-77         RANCE ULMER                                 SMITH         JANNIE       MS      11-0008         RANCE ULMER
ROBINSON     LUCILLE       MS      2002-77         RANCE ULMER                                 SMITH         JERRY O      MS      11-0008         RANCE ULMER
ROBINSON     RAMONA S      MS      11-0008         RANCE ULMER                                 SMITH         JOHN         MS      11-0008         RANCE ULMER
ROBINSON     RAYMOND L     MS      2002-77         RANCE ULMER                                 SMITH         LILLIAN N    MS      11-0008         RANCE ULMER
ROGERS       ANDREW L      MS      2002-77         RANCE ULMER                                 SMITH         LOALICE      MS      11-0008         RANCE ULMER
ROGERS       MARGARET A    MS      2002-77         RANCE ULMER                                 SMITH         MAE E        MS      11-0008         RANCE ULMER
ROGERS       MILDRED G     MS      11-0008         RANCE ULMER                                 SMITH         MARY A       MS      11-0008         RANCE ULMER

                                                                                                                                                    Appendix A - 378
                                    Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                              Document Page 397 of 624
Claimant     Claimant     State                                                               Claimant     Claimant     State
Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
SMITH        NAPOLEON     MS      11-0008         RANCE ULMER                                 TILL         CALVIN L     MS      11-0008         RANCE ULMER
SMITH        NELL G       MS      11-0008         RANCE ULMER                                 TILLISON     LARRY K      MS      11-0008         RANCE ULMER
SMITH        PATRICIA A   MS      11-0008         RANCE ULMER                                 TIMMS        OLLIE H      MS      11-0008         RANCE ULMER
SMITH        PAUL E       MS      11-0008         RANCE ULMER                                 TIPPER       JOHN B       MS      2002-77         RANCE ULMER
SMITH        SADIE P      MS      2002-77         RANCE ULMER                                 TOLBERT      EDNA R       MS      2002-77         RANCE ULMER
SMITH        SHELIA       MS      11-0008         RANCE ULMER                                 TOLBERT      HUGH E       MS      11-0008         RANCE ULMER
SMITH        VINNIE L     MS      11-0008         RANCE ULMER                                 TOLBERT      LUCILLE B    MS      11-0008         RANCE ULMER
SMITH        VIRGINIA R   MS      2002-77         RANCE ULMER                                 TOLBERT      WILLIE L     MS      11-0008         RANCE ULMER
SNEED        CONNIE M     MS      11-0008         RANCE ULMER                                 TOMBERLIN    MARIAN L     MS      2002-77         RANCE ULMER
SNEED        SOLOMON      MS      2002-77         RANCE ULMER                                 TRICE        CHRISTINE    MS      2002-77         RANCE ULMER
SNIDER       SHIRLEY D    MS      2002-77         RANCE ULMER                                 TRICE        WILLIAM      MS      2002-77         RANCE ULMER
SOUTHALL     JESSIE L     MS      2002-77         RANCE ULMER                                 TRIMM        CHARLES R    MS      11-0008         RANCE ULMER
SPANN        RITA B       MS      11-0008         RANCE ULMER                                 TRIPLETT     CLARENCE L   MS      11-0008         RANCE ULMER
SPEARS       HORACE       MS      2002-77         RANCE ULMER                                 TUGGLE       ADA M        MS      2002-77         RANCE ULMER
SPEIGHT      PATRICIA     MS      11-0008         RANCE ULMER                                 TURNAGE      FLORA M      MS      2002-77         RANCE ULMER
SPENCER      FRANCES M    MS      11-0008         RANCE ULMER                                 TURNER       ANNIE M      MS      11-0008         RANCE ULMER
SPENCER      LEONARD      MS      2002-77         RANCE ULMER                                 TURNER       JANIE W      MS      11-0008         RANCE ULMER
SPOONER      DOROTHY      MS      2002-77         RANCE ULMER                                 TURNER       THOMAS H     MS      11-0008         RANCE ULMER
STARLING     CONNIE       MS      11-0008         RANCE ULMER                                 TYNER        ETHEL M      MS      11-0008         RANCE ULMER
STEPHENS     CHRISTINE    MS      11-0008         RANCE ULMER                                 TYUS         AC           MS      2002-77         RANCE ULMER
STEPHENS     CYNTHIA      MS      2002-77         RANCE ULMER                                 USSERY       LOLA C       MS      2002-77         RANCE ULMER
STEVENS      BOYD J       MS      11-0008         RANCE ULMER                                 VAUGHN       MARION R     MS      11-0008         RANCE ULMER
STEVENSON    JAMES F      MS      11-0008         RANCE ULMER                                 VAUGHN       MARY A       MS      2002-77         RANCE ULMER
STEVENSON    MARY A       MS      11-0008         RANCE ULMER                                 VAUGHN       VIOLA D      MS      2002-77         RANCE ULMER
STEVENSON    RAYMOND      MS      11-0008         RANCE ULMER                                 VERZINO      NICOLA R     MS      11-0008         RANCE ULMER
STEWART      ANNETTE      MS      2002-77         RANCE ULMER                                 WADE         THOMAS A     MS      11-0008         RANCE ULMER
STEWART      GRADY G      MS      2002-77         RANCE ULMER                                 WADE         VIRGINA      MS      11-0008         RANCE ULMER
STINSON      RONNIE L     MS      11-0008         RANCE ULMER                                 WAKEFIELD    QUEEN E      MS      11-0008         RANCE ULMER
STOKES       FURMAN       MS      11-0008         RANCE ULMER                                 WALDEN       JOYCE E      MS      11-0008         RANCE ULMER
STONE        WANDA L      MS      11-0008         RANCE ULMER                                 WALKER       CHRISTINE    MS      2002-77         RANCE ULMER
STRADFORD    JEAN         MS      11-0008         RANCE ULMER                                 WALKER       DELMA        MS      2002-77         RANCE ULMER
STRICKLAND   DOROTHY J    MS      2002-77         RANCE ULMER                                 WALKER       JAMES T      MS      2002-77         RANCE ULMER
STRINGER     GEORGE W     MS      2002-77         RANCE ULMER                                 WALKER       JIMMY L      MS      11-0008         RANCE ULMER
STROMAN      BETSY W      MS      11-0008         RANCE ULMER                                 WALKER       MARVIN       MS      2002-77         RANCE ULMER
STROMAS      TIMOTHY      MS      2002-77         RANCE ULMER                                 WALKER       SANDRA       MS      2002-77         RANCE ULMER
STRONG       WILLIE J     MS      11-0008         RANCE ULMER                                 WALLACE      HELEN L      MS      11-0008         RANCE ULMER
STROUD       EVENLYN S    MS      11-0008         RANCE ULMER                                 WALLACE      MAMIE        MS      11-0008         RANCE ULMER
STYLES       RONNIE L     MS      11-0008         RANCE ULMER                                 WALLER       DOROTHY S    MS      2002-77         RANCE ULMER
SUGGS        PEGGY A      MS      11-0008         RANCE ULMER                                 WARD         JOHN L       MS      2002-77         RANCE ULMER
SUMEREL      JAMES B      MS      2002-77         RANCE ULMER                                 WARREN       DOROTHY B    MS      11-0008         RANCE ULMER
TABOR        MYRTLE B     MS      11-0008         RANCE ULMER                                 WARREN       MARY R       MS      2002-77         RANCE ULMER
TAIT         EDNA B       MS      11-0008         RANCE ULMER                                 WASHINGTON   HELEN        MS      11-0008         RANCE ULMER
TALFORD      ROSS H       MS      11-0008         RANCE ULMER                                 WASHINGTON   MARY E       MS      11-0008         RANCE ULMER
TALLEY       BETTYE N     MS      11-0008         RANCE ULMER                                 WASHINGTON   THOMAS H     MS      11-0008         RANCE ULMER
TARLTON      JAMES R      MS      11-0008         RANCE ULMER                                 WASHINGTON   YVONNE       MS      11-0008         RANCE ULMER
TATE         JAMES        MS      11-0008         RANCE ULMER                                 WATERS       SHEILA G     MS      11-0008         RANCE ULMER
TAYLOR       BETTY L      MS      11-0008         RANCE ULMER                                 WATFORD      SAMMY L      MS      11-0008         RANCE ULMER
TAYLOR       FREDA K      MS      11-0008         RANCE ULMER                                 WATKINS      GRACE H      MS      2002-77         RANCE ULMER
TAYLOR       GEORGE       MS      11-0008         RANCE ULMER                                 WATKINS      HAZEL        MS      2002-77         RANCE ULMER
TAYLOR       JACK K       MS      11-0008         RANCE ULMER                                 WATKINS      RUBY H       MS      11-0008         RANCE ULMER
TAYLOR       JUDGE        MS      11-0008         RANCE ULMER                                 WATSON       BEULAH A     MS      11-0008         RANCE ULMER
TAYLOR       LORETTA B    MS      11-0008         RANCE ULMER                                 WATSON       OLA M        MS      11-0008         RANCE ULMER
TAYLOR       LOUVELL      MS      11-0008         RANCE ULMER                                 WATT         GEORGE H     MS      11-0008         RANCE ULMER
TAYLOR       MARY E       MS      11-0008         RANCE ULMER                                 WATTS        BERTHA L     MS      11-0008         RANCE ULMER
TAYLOR       WILLIAM C    MS      2002-77         RANCE ULMER                                 WATTS        BESSIE M     MS      2002-77         RANCE ULMER
THOMAS       ANDREW C     MS      11-0008         RANCE ULMER                                 WATTS        BIVEN        MS      11-0008         RANCE ULMER
THOMAS       ANNIE        MS      11-0008         RANCE ULMER                                 WEATHERS     LEON D       MS      11-0008         RANCE ULMER
THOMAS       CALLIE M     MS      11-0008         RANCE ULMER                                 WEAVER       FLOYD T      MS      2002-77         RANCE ULMER
THOMAS       CLYDE W      MS      2002-77         RANCE ULMER                                 WELCH        MOSE         MS      11-0008         RANCE ULMER
THOMAS       EDDIE        MS      2002-77         RANCE ULMER                                 WELLS        JAMES E      MS      2002-77         RANCE ULMER
THOMAS       HATTIE M     MS      11-0008         RANCE ULMER                                 WERTZ        ROBERT L     MS      11-0008         RANCE ULMER
THOMAS       JERRY W      MS      2002-77         RANCE ULMER                                 WESLEY       ADAM         MS      11-0008         RANCE ULMER
THOMAS       JOE R        MS      11-0008         RANCE ULMER                                 WESLEY       GLORIA B     MS      11-0008         RANCE ULMER
THOMAS       JOSEPH       MS      11-0008         RANCE ULMER                                 WEST         CLINTON D    MS      11-0008         RANCE ULMER
THOMAS       KATHLEEN V   MS      2002-77         RANCE ULMER                                 WEST         LAURA B      MS      2002-77         RANCE ULMER
THOMAS       LONNIE E     MS      2002-77         RANCE ULMER                                 WHEELER      CALEDIA      MS      11-0008         RANCE ULMER
THOMAS       PRESTON      MS      11-0008         RANCE ULMER                                 WHIGHAM      JANICE       MS      2002-77         RANCE ULMER
THOMAS       ROSA L       MS      11-0008         RANCE ULMER                                 WHITE        LEONARD B    MS      11-0008         RANCE ULMER
THOMAS       SAMUEL       MS      2002-77         RANCE ULMER                                 WHITE        MARVIN       MS      2002-77         RANCE ULMER
THOMAS       WILLIAM F    MS      11-0008         RANCE ULMER                                 WHITE        MARY R       MS      11-0008         RANCE ULMER
THOMASON     ROY E        MS      11-0008         RANCE ULMER                                 WHITLOW      KATIE R      MS      11-0008         RANCE ULMER
THOMPSON     EUNICE O     MS      2002-77         RANCE ULMER                                 WHITTEN      JIMMY A      MS      2002-77         RANCE ULMER
THOMPSON     SMITTY L     MS      11-0008         RANCE ULMER                                 WICKER       RUTHIE C     MS      2002-77         RANCE ULMER
THORNTON     MITTIE V     MS      2002-77         RANCE ULMER                                 WIDEMAN      CHARLES E    MS      11-0008         RANCE ULMER
THRASH       ANDREW L     MS      11-0008         RANCE ULMER                                 WIDEMAN      JANIE J      MS      11-0008         RANCE ULMER
THRASHER     JOHN E       MS      11-0008         RANCE ULMER                                 WIGGINS      EMMETT       MS      2002-77         RANCE ULMER

                                                                                                                                                  Appendix A - 379
                                     Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                  Document Page 398 of 624
Claimant     Claimant      State                                                                  Claimant      Claimant      State
Last Name    First Name    Filed   Docket Number      Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel
WIGGINS      SHEILA        MS      11-0008            RANCE ULMER                                 MOORE         LOU A         TX      20031243CCL2      REICH & BINSTOCK
WILDER       ALICE P       MS      2002-77            RANCE ULMER                                 YEE           JAMES K       PA      90-00817          REINWALD OCONNOR MARRACK HOSKINS & PLAYDON
WILLIAMS     ANNE          MS      11-0008            RANCE ULMER                                 AARON         OSCAR L       FL      ADMIN             REYES, O'SHEA & COLOCA, PA
WILLIAMS     BYRON         MS      11-0008            RANCE ULMER                                 ABBOTT        LOWELL        FL      ADMIN             REYES, O'SHEA & COLOCA, PA
WILLIAMS     CATHERINE H   MS      2002-77            RANCE ULMER                                 ADAMS         ALBERT        FL      ADMIN             REYES, O'SHEA & COLOCA, PA
WILLIAMS     CLAYTON       MS      11-0008            RANCE ULMER                                 ADAMS         BLAKENEY W    FL      ADMIN             REYES, O'SHEA & COLOCA, PA
WILLIAMS     EVELYN Z      MS      2002-77            RANCE ULMER                                 ADDRISI       GERARD F      FL      0726724CA42       REYES, O'SHEA & COLOCA, PA
WILLIAMS     GEORGE G      MS      11-0008            RANCE ULMER                                 AFFOLFER      CHARLES J     FL      ADMIN             REYES, O'SHEA & COLOCA, PA
WILLIAMS     GLADYS W      MS      2002-77            RANCE ULMER                                 AFFOLTER      CHARLES       FL      ADMIN             REYES, O'SHEA & COLOCA, PA
WILLIAMS     HATTIE L      MS      11-0008            RANCE ULMER                                 AGEE          VERNON H      FL      ADMIN             REYES, O'SHEA & COLOCA, PA
WILLIAMS     JAMES R       MS      11-0008            RANCE ULMER                                 AKERS         GLEN          FL      99-007857         REYES, O'SHEA & COLOCA, PA
WILLIAMS     JESSE J       MS      11-0008            RANCE ULMER                                 AMSLER        KENNETH J     FL      ADMIN             REYES, O'SHEA & COLOCA, PA
WILLIAMS     JOE L         MS      2002-77            RANCE ULMER                                 ANDERSON      CHARLES       FL      98-008702         REYES, O'SHEA & COLOCA, PA
WILLIAMS     LOUISE B      MS      2002-77            RANCE ULMER                                 ANDERSON      DAVID         FL      ADMIN             REYES, O'SHEA & COLOCA, PA
WILLIAMS     MARION        MS      11-0008            RANCE ULMER                                 ANDERSON      JOHNNIE       FL      99-04450          REYES, O'SHEA & COLOCA, PA
WILLIAMS     MARION R      MS      11-0008            RANCE ULMER                                 ANDERSON      RAY L         FL      CL 93 10820       REYES, O'SHEA & COLOCA, PA
WILLIAMS     MARTHA C      MS      11-0008            RANCE ULMER                                 ANDERSON      ROBERT L      FL      94 17071          REYES, O'SHEA & COLOCA, PA
WILLIAMS     RAYMOND C     MS      11-0008            RANCE ULMER                                 ANDREWS       DONALD G      FL      ADMIN             REYES, O'SHEA & COLOCA, PA
WILLIAMS     RICKY A       MS      11-0008            RANCE ULMER                                 ANSPAUGH      SAMUEL        FL      ADMIN             REYES, O'SHEA & COLOCA, PA
WILLIAMS     SANFORD L     MS      2002-77            RANCE ULMER                                 ARCHER        TIMOTHY E     FL      ADMIN             REYES, O'SHEA & COLOCA, PA
WILLIAMS     WENDELL W     MS      11-0008            RANCE ULMER                                 ARMSTRONG     HAROLD J      FL      ADMIN             REYES, O'SHEA & COLOCA, PA
WILLIAMSON   ESTELLE W     MS      11-0008            RANCE ULMER                                 ARNDT         FRANK J       FL      95-05087          REYES, O'SHEA & COLOCA, PA
WILLIS       CLAUDIA B     MS      11-0008            RANCE ULMER                                 ARNOLD        EARL E        FL      ADMIN             REYES, O'SHEA & COLOCA, PA
WILLIS       JOHNNY B      MS      2002-77            RANCE ULMER                                 ARTHERTON     DALE          FL      94 17072          REYES, O'SHEA & COLOCA, PA
WILLIS       LOIS          MS      11-0008            RANCE ULMER                                 ASHCRAFT      GEORGE        FL      CL 93 10822 AO    REYES, O'SHEA & COLOCA, PA
WILLIS       LOUISE C      MS      11-0008            RANCE ULMER                                 ATTIAS        IKE           FL      ADMIN             REYES, O'SHEA & COLOCA, PA
WILLIS       NORMAN        MS      11-0008            RANCE ULMER                                 AUBUCHON      JAMES D       FL      ADMIN             REYES, O'SHEA & COLOCA, PA
WILMORE      LIZZIE M      MS      11-0008            RANCE ULMER                                 BABCOCK       BAZIL         FL      0513364CA42       REYES, O'SHEA & COLOCA, PA
WILSON       ETHEL S       MS      11-0008            RANCE ULMER                                 BABCOCK       JOSEPH R      FL      ADMIN             REYES, O'SHEA & COLOCA, PA
WILSON       HENRY F       MS      2002-77            RANCE ULMER                                 BAILEY        DAVE C        FL      94 17077          REYES, O'SHEA & COLOCA, PA
WILSON       JOHNNY        MS      2002-77            RANCE ULMER                                 BAILEY        EARL          FL      ADMIN             REYES, O'SHEA & COLOCA, PA
WILSON       JOSEPH        MS      2002-77            RANCE ULMER                                 BALDWIN       JAMES         FL      99-14077          REYES, O'SHEA & COLOCA, PA
WILSON       JOYCE L       MS      2002-77            RANCE ULMER                                 BALES         LYNN P        FL      ADMIN             REYES, O'SHEA & COLOCA, PA
WILSON       KENNETH L     MS      11-0008            RANCE ULMER                                 BALLARD       DEWARD H      FL      CL 93-10817 AN    REYES, O'SHEA & COLOCA, PA
WILSON       MARY          MS      11-0008            RANCE ULMER                                 BALTHROP      MONTY         FL      99-14059          REYES, O'SHEA & COLOCA, PA
WILSON       REOLA T       MS      2002-77            RANCE ULMER                                 BARKER        JIMMIE        FL      99-08456          REYES, O'SHEA & COLOCA, PA
WILSON       WALLA         MS      11-0008            RANCE ULMER                                 BARKER        MICHAEL       FL      05006873          REYES, O'SHEA & COLOCA, PA
WILSON       WILMA J       MS      2002-77            RANCE ULMER                                 BARKLEY       MARION        FL      ADMIN             REYES, O'SHEA & COLOCA, PA
WISE         THOMAS        MS      11-0008            RANCE ULMER                                 BARLOW        WELTON L      FL      ADMIN             REYES, O'SHEA & COLOCA, PA
WOOD         THOMAS M      MS      11-0008            RANCE ULMER                                 BARNES        JAMES E       FL      ADMIN             REYES, O'SHEA & COLOCA, PA
WOODS        LARRY         MS      11-0008            RANCE ULMER                                 BARRETT       FRANK         FL      99-007645         REYES, O'SHEA & COLOCA, PA
WOODS        THELMA G      MS      11-0008            RANCE ULMER                                 BARRETT       THOMAS M      FL      CL 93 10819       REYES, O'SHEA & COLOCA, PA
WOODY        THELMA S      MS      11-0008            RANCE ULMER                                 BARTELS       HUBERT F      FL      95-05084          REYES, O'SHEA & COLOCA, PA
WOOLEY       CHARLES H     MS      11-0008            RANCE ULMER                                 BASS          DOUGLAS R     FL      94 17078          REYES, O'SHEA & COLOCA, PA
WORTHY       FRED          MS      11-0008            RANCE ULMER                                 BASSETT       RONNIE H      FL      05007139          REYES, O'SHEA & COLOCA, PA
WRIGHT       BETTY G       MS      11-0008            RANCE ULMER                                 BAUMGARTNER   HAROLD        FL      99-007646         REYES, O'SHEA & COLOCA, PA
WRIGHT       JESSE J       MS      11-0008            RANCE ULMER                                 BAUZA         ALOIS         FL      ADMIN             REYES, O'SHEA & COLOCA, PA
WRIGHT       JOSEPHINE B   MS      11-0008            RANCE ULMER                                 BAYNARD       ALLEN         FL      99-04459          REYES, O'SHEA & COLOCA, PA
WRIGHT       SARAH         MS      2002-77            RANCE ULMER                                 BEAS          OLIVER        FL      99-007652         REYES, O'SHEA & COLOCA, PA
WYLIE        PEGGY A       MS      11-0008            RANCE ULMER                                 BEASLEY       JC            FL      98-5817           REYES, O'SHEA & COLOCA, PA
YARBROUGH    VERNELL N     MS      11-0008            RANCE ULMER                                 BEASON        FRED          FL      94 16828          REYES, O'SHEA & COLOCA, PA
YOUNG        ARVEL         MS      11-0008            RANCE ULMER                                 BECHER        JOSEPH        FL      ADMIN             REYES, O'SHEA & COLOCA, PA
YOUNG        BARBARA A     MS      11-0008            RANCE ULMER                                 BECKER        ROBERT C      FL      ADMIN             REYES, O'SHEA & COLOCA, PA
YOUNG        DOROTHY W     MS      2002-77            RANCE ULMER                                 BEDWELL       RALPH D       FL      ADMIN             REYES, O'SHEA & COLOCA, PA
YOUNG        JAMES R       MS      11-0008            RANCE ULMER                                 BERNABELA     FELIX R       FL      05007145          REYES, O'SHEA & COLOCA, PA
YOUNGBLOOD   PHYLLIS       MS      2002-77            RANCE ULMER                                 BERNARDI      JOHNIE H      FL      94 17074          REYES, O'SHEA & COLOCA, PA
YOUNGBLOOD   ROY M         MS      2002-77            RANCE ULMER                                 BERSHESKY     PETER         FL      98-14356          REYES, O'SHEA & COLOCA, PA
ZACHERY      GERTRUDE F    MS      11-0008            RANCE ULMER                                 BIEWER        RUSSELL       FL      0503451           REYES, O'SHEA & COLOCA, PA
ZELLARS      BRANTLEY E    MS      11-0008            RANCE ULMER                                 BINGER        WILLIAM       FL      0513361CA42       REYES, O'SHEA & COLOCA, PA
HARTMAN      DONALD R      PA      000807             RAWLE & HENDERSON, LLP                      BLAKLEY       CHARLES       FL      06002353          REYES, O'SHEA & COLOCA, PA
DESTEFANO    ANGELO        PA      003596             RAYNES MCCARTY BINDER ROSS & MUNDY          BLISS         SYLVIA        FL      ADMIN             REYES, O'SHEA & COLOCA, PA
ISNER        JOSEPH        PA      002092             RAYNES MCCARTY BINDER ROSS & MUNDY          BLUM          EARL T        FL      ADMIN             REYES, O'SHEA & COLOCA, PA
KLOCK        SARAH A       PA      003469DECTRM2003   RAYNES MCCARTY BINDER ROSS & MUNDY          BOGGS         DONALD        FL      99-04458          REYES, O'SHEA & COLOCA, PA
SPENCER      CALBURN G     PA      003316             RAYNES MCCARTY BINDER ROSS & MUNDY          BOKERMANN     ALBERT F      FL      ADMIN             REYES, O'SHEA & COLOCA, PA
CAMPBELL     EVERETT A     TX      B167927            REAUD, MORGAN & QUINN, INC                  BOLEY         DUANE L       FL      CL93-7978AN       REYES, O'SHEA & COLOCA, PA
TEDDER       BOBBY K       TX      B167927            REAUD, MORGAN & QUINN, INC                  BOLHAFNER     JACK A        FL      ADMIN             REYES, O'SHEA & COLOCA, PA
ALIOTTA      PATRICIA      FL      16016056           REBECCA S. VINOCUR P.A.                     BOLK          ROGER         FL      ADMIN             REYES, O'SHEA & COLOCA, PA
BOLIN        STEVEN E      FL      17018220           REBECCA S. VINOCUR P.A.                     BONDER        FRANK         FL      0507154           REYES, O'SHEA & COLOCA, PA
GUCCIARDO    JOSEPH S      FL      15CA6148           REBECCA S. VINOCUR P.A.                     BONO          FRANK P       FL      ADMIN             REYES, O'SHEA & COLOCA, PA
ONORATO      SILVERIO      FL      2017013703CA01     REBECCA S. VINOCUR P.A.                     BONO          SEBASTIAN A   FL      0510406CA42       REYES, O'SHEA & COLOCA, PA
OTTAVIANO    ALAN J        FL      2017013837CA01     REBECCA S. VINOCUR P.A.                     BOUGH         PAUL          FL      CL 97-001858 AD   REYES, O'SHEA & COLOCA, PA
SHOEMAKER    BOBBY         FL      17017041CA27       REBECCA S. VINOCUR P.A.                     BOURKE        ARCHIE W      FL      93-01575          REYES, O'SHEA & COLOCA, PA
BAKER        BILLY J       TX      97-115             REICH & BINSTOCK                            BOWEN         HARRY         FL      CL 97-009524 AD   REYES, O'SHEA & COLOCA, PA
CONNER       BONNIE        TX      97-115             REICH & BINSTOCK                            BOYER         ROBERT G      FL      ADMIN             REYES, O'SHEA & COLOCA, PA
LACY         RONALD        TX      20031243CCL2       REICH & BINSTOCK                            BRADLEY       WALTER        FL      99-08489          REYES, O'SHEA & COLOCA, PA
MCCLENTON    NATHANIEL     TX      20031243CCL2       REICH & BINSTOCK                            BRANCH        GEORGE W      FL      ADMIN             REYES, O'SHEA & COLOCA, PA

                                                                                                                                                          Appendix A - 380
                                     Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                 Document Page 399 of 624
Claimant      Claimant     State                                                                 Claimant     Claimant      State
Last Name     First Name   Filed   Docket Number    Primary Plaintiff Counsel                    Last Name    First Name    Filed   Docket Number    Primary Plaintiff Counsel
BRANDT        JOHN         FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   DENNIS       NORMAN D      FL      ADMIN            REYES, O'SHEA & COLOCA, PA
BRAVO         RICARDO      FL      051074727        REYES, O'SHEA & COLOCA, PA                   DINGEE       ROBERT L      FL      050906327        REYES, O'SHEA & COLOCA, PA
BRISBANE      MICHAEL      FL      05007150         REYES, O'SHEA & COLOCA, PA                   DIROBERTO    VINCENT       FL      99-04445         REYES, O'SHEA & COLOCA, PA
BROWN         HOWARD L     FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   DOLLEN       ALAN          FL      98-008531        REYES, O'SHEA & COLOCA, PA
BROWN         JAMES K      FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   DOXEY        WILLIAM       FL      94 16834         REYES, O'SHEA & COLOCA, PA
BROWN         JOSEPH G     FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   DRINNEN      FLOYD         FL      99-14050         REYES, O'SHEA & COLOCA, PA
BROWN         WALTER       FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   DUKE         DAVID         FL      0503449          REYES, O'SHEA & COLOCA, PA
BROWN         WILLIAM E    FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   DULING       WARREN        FL      98-008522        REYES, O'SHEA & COLOCA, PA
BRUMBAUGH     VERNON       FL      94 17221         REYES, O'SHEA & COLOCA, PA                   DUNCAN       HARRY D       FL      ADMIN            REYES, O'SHEA & COLOCA, PA
BUB           THOMAS M     FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   DUNSFORD     EDWARD K      FL      ADMIN            REYES, O'SHEA & COLOCA, PA
BUFORD        CHARLES      FL      98-008666        REYES, O'SHEA & COLOCA, PA                   DUSSOLD      HENRY J       FL      ADMIN            REYES, O'SHEA & COLOCA, PA
BURGESS       PHILIP L     FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   DYLE         DONALD L      FL      ADMIN            REYES, O'SHEA & COLOCA, PA
BURKHALTER    JAMES E      FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   EAKLOR       JAMES         FL      99-007873        REYES, O'SHEA & COLOCA, PA
BURNS         ROBERT H     FL      0508127          REYES, O'SHEA & COLOCA, PA                   EBERHARDT    RONALD        FL      ADMIN            REYES, O'SHEA & COLOCA, PA
BURTON        CHARLES F    FL      94 16829         REYES, O'SHEA & COLOCA, PA                   ECKERD       BILLY         FL      99-14048         REYES, O'SHEA & COLOCA, PA
BURWELL       DONALD R     FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   EDDLEMAN     FRED W        FL      94 17225         REYES, O'SHEA & COLOCA, PA
CAIN          KENNETH R    FL      95-004996        REYES, O'SHEA & COLOCA, PA                   EDGMON       VIRGLE G      FL      94 16830         REYES, O'SHEA & COLOCA, PA
CALDERONE     LOUISE       FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   EDGMON       VIRGLE G      KS      94 C 4639        REYES, O'SHEA & COLOCA, PA
CAMPBELL      AUSTIN       FL      93-01576         REYES, O'SHEA & COLOCA, PA                   EICH         JEROME A      FL      0503451          REYES, O'SHEA & COLOCA, PA
CAMPBELL      DONALD       FL      98-008679        REYES, O'SHEA & COLOCA, PA                   ELLIS        DANIEL E      FL      ADMIN            REYES, O'SHEA & COLOCA, PA
CARR          DALE E       FL      94 17217         REYES, O'SHEA & COLOCA, PA                   EMERSON      CHARLES       FL      98-008529        REYES, O'SHEA & COLOCA, PA
CARR          RUSSELL M    FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   ENNIS        STUART        FL      06009756         REYES, O'SHEA & COLOCA, PA
CARRICO       CHARLES E    FL      94-17244         REYES, O'SHEA & COLOCA, PA                   ERBS         WILBERT       FL      99-007765        REYES, O'SHEA & COLOCA, PA
CARTY         DARRELL      FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   ERNZEN       FRANK L       FL      94-17246         REYES, O'SHEA & COLOCA, PA
CATES         THOMAS       FL      99-007756        REYES, O'SHEA & COLOCA, PA                   ERVIN        MELBOURNE F   FL      ADMIN            REYES, O'SHEA & COLOCA, PA
CATRON        MICHAEL P    FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   ESLINGER     ROBERT        FL      0413211          REYES, O'SHEA & COLOCA, PA
CAUSEY        LC           FL      99-04469         REYES, O'SHEA & COLOCA, PA                   ESSWEIN      EUGENE        FL      ADMIN            REYES, O'SHEA & COLOCA, PA
CHAPMAN       ROGER R      FL      94 17218         REYES, O'SHEA & COLOCA, PA                   EVANS        DON           FL      94-17236         REYES, O'SHEA & COLOCA, PA
CHARTER       STANLEY      FL      98-002800 AD     REYES, O'SHEA & COLOCA, PA                   EVANS        LAWRENCE      FL      94 17084         REYES, O'SHEA & COLOCA, PA
CHINNIS       JAMES        FL      06007366         REYES, O'SHEA & COLOCA, PA                   EVANS        RALPH         FL      99-007848        REYES, O'SHEA & COLOCA, PA
CHOATE        ERNEST       FL      94 17448         REYES, O'SHEA & COLOCA, PA                   FAHEY        JAMES         FL      ADMIN            REYES, O'SHEA & COLOCA, PA
CHRISTOPHER   ROBERT L     FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   FAIR         ROBERT        FL      11CA16548        REYES, O'SHEA & COLOCA, PA
CHUMLEY       ALEX L       FL      93-4650-CA       REYES, O'SHEA & COLOCA, PA                   FANKHOUSER   WILLIAM       FL      93-23169         REYES, O'SHEA & COLOCA, PA
CIRACK        ALEXANDER    FL      CL 93 10816 AG   REYES, O'SHEA & COLOCA, PA                   FARIS        PAUL          FL      99-04453         REYES, O'SHEA & COLOCA, PA
CLANCY        BRIAN        FL      99-08475         REYES, O'SHEA & COLOCA, PA                   FARRAR       RAYMOND L     FL      ADMIN            REYES, O'SHEA & COLOCA, PA
CLARK         DOMINICK     FL      99-007643        REYES, O'SHEA & COLOCA, PA                   FAULKNER     DAVID B       FL      ADMIN            REYES, O'SHEA & COLOCA, PA
CLARK         ROBERT       FL      95-05041         REYES, O'SHEA & COLOCA, PA                   FERGUSON     GEORGE P      FL      95-04983         REYES, O'SHEA & COLOCA, PA
CLARKSON      WILLIAM      FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   FERM         DEAN R        FL      93-01578         REYES, O'SHEA & COLOCA, PA
CLARKSON      WILLIAM L    FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   FIELDS       SHERMAN       FL      94 17085         REYES, O'SHEA & COLOCA, PA
CLOSE         RAYMOND W    FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   FIKE         RICHARD       FL      99-007847        REYES, O'SHEA & COLOCA, PA
COCKS         JOSEPH R     FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   FIMRITE      DAVID W       FL      0503465          REYES, O'SHEA & COLOCA, PA
COFFMAN       HAROLD       FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   FIORUCCI     PAUL          FL      99-14046         REYES, O'SHEA & COLOCA, PA
COLBECK       ROBERT J     FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   FITE         RICHARD J     FL      ADMIN            REYES, O'SHEA & COLOCA, PA
COLE          DONALD L     FL      05006819         REYES, O'SHEA & COLOCA, PA                   FITZGERALD   EDWARD J      FL      95-04976         REYES, O'SHEA & COLOCA, PA
COLEMAN       FRANK        FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   FITZLER      NORMAN        FL      99-08318         REYES, O'SHEA & COLOCA, PA
COLLINS       MYRELD R     FL      94 16833         REYES, O'SHEA & COLOCA, PA                   FLAHERTY     EDWARD A      FL      ADMIN            REYES, O'SHEA & COLOCA, PA
COLSON        LAWRENCE     FL      93-10449-CA-42   REYES, O'SHEA & COLOCA, PA                   FLYNN        BUSTER D      FL      ADMIN            REYES, O'SHEA & COLOCA, PA
CONLAN        JOHN J       FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   FORD         FRANK         FL      94 17086         REYES, O'SHEA & COLOCA, PA
CONNER        MARVIN D     FL      93-01573         REYES, O'SHEA & COLOCA, PA                   FORGIONE     SALVATORE     FL      ADMIN            REYES, O'SHEA & COLOCA, PA
CONNOLLY      HOMER        FL      99-04468         REYES, O'SHEA & COLOCA, PA                   FRAISER      MURVIN I      FL      0513368CA42      REYES, O'SHEA & COLOCA, PA
CONROY        KW           FL      95-05024         REYES, O'SHEA & COLOCA, PA                   FRAIZER      ERNIE         FL      ADMIN            REYES, O'SHEA & COLOCA, PA
COODY         JAMES        FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   FRANK        ALBERT J      FL      ADMIN            REYES, O'SHEA & COLOCA, PA
COOLEY        OSCAR L      FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   FRANKLIN     JOHN          FL      99-007562        REYES, O'SHEA & COLOCA, PA
COTTRELL      DONALD G     FL      93-01574         REYES, O'SHEA & COLOCA, PA                   FRANTZ       LOLA I        FL      98-008706        REYES, O'SHEA & COLOCA, PA
COWAN         ROBERT       FL      99-04466         REYES, O'SHEA & COLOCA, PA                   FREEMAN      HERBERT       FL      99-04456         REYES, O'SHEA & COLOCA, PA
COX           OSA          FL      93-10451-CA-42   REYES, O'SHEA & COLOCA, PA                   FREEMAN      JIMMY         FL      99-04474         REYES, O'SHEA & COLOCA, PA
COYNE         GEORGE E     FL      94 17219         REYES, O'SHEA & COLOCA, PA                   FRENCH       JOE H         FL      ADMIN            REYES, O'SHEA & COLOCA, PA
CRAWFORD      RALPH        FL      99-04465         REYES, O'SHEA & COLOCA, PA                   FROGGATTE    RICHARD W     FL      95-05023         REYES, O'SHEA & COLOCA, PA
CRAWMER       LAWRENCE     FL      98-008676        REYES, O'SHEA & COLOCA, PA                   FROHOCK      LARRY R       FL      CL 93 10818 AO   REYES, O'SHEA & COLOCA, PA
CREED         HAROLD E     FL      93-10452-CA-42   REYES, O'SHEA & COLOCA, PA                   FRYE         EARL E        FL      ADMIN            REYES, O'SHEA & COLOCA, PA
CROWE         JOHN         FL      99-08476         REYES, O'SHEA & COLOCA, PA                   FUCHS        JOHN A        FL      ADMIN            REYES, O'SHEA & COLOCA, PA
CRUMPTON      RICHARD      FL      99-04463         REYES, O'SHEA & COLOCA, PA                   FULLER       DONALD A      FL      ADMIN            REYES, O'SHEA & COLOCA, PA
CULBERT       GEORGE M     FL      05007152         REYES, O'SHEA & COLOCA, PA                   GAFF         WALTER        FL      99-04421         REYES, O'SHEA & COLOCA, PA
CULL          ROBERT       FL      99-007654        REYES, O'SHEA & COLOCA, PA                   GARCIA       EDWARD        FL      ADMIN            REYES, O'SHEA & COLOCA, PA
CULVER        JAMES E      FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   GASSEN       THERON J      FL      03021976         REYES, O'SHEA & COLOCA, PA
CUNNINGHAM    AUBREY       FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   GAY          MARVIN D      FL      95-03599         REYES, O'SHEA & COLOCA, PA
CURTIS        KENNETH P    FL      95-05025         REYES, O'SHEA & COLOCA, PA                   GERST        GEORGE J      FL      ADMIN            REYES, O'SHEA & COLOCA, PA
D'IPPOLITO    STEVEN       FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   GIARAFFA     PETE          FL      ADMIN            REYES, O'SHEA & COLOCA, PA
DANIEL        CALVIN       FL      99-04441         REYES, O'SHEA & COLOCA, PA                   GILMORE      LLOYD         FL      ADMIN            REYES, O'SHEA & COLOCA, PA
DAVIS         JAMES C      FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   GIPSON       BR            FL      ADMIN            REYES, O'SHEA & COLOCA, PA
DAVIS         JAMES W      FL      99-04433         REYES, O'SHEA & COLOCA, PA                   GLENN        HORACE        FL      ADMIN            REYES, O'SHEA & COLOCA, PA
DAVIS         JOHN R       FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   GOODWIN      IVAN E        FL      ADMIN            REYES, O'SHEA & COLOCA, PA
DAVIS         RICHARD K    FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   GORMLY       MICHAEL C     FL      ADMIN            REYES, O'SHEA & COLOCA, PA
DEAN          HARRY C      FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   GOYEN        DANIEL B      FL      0508125          REYES, O'SHEA & COLOCA, PA
DELANEY       ROBERT       FL      99-007864        REYES, O'SHEA & COLOCA, PA                   GREEN        BURETTE W     FL      ADMIN            REYES, O'SHEA & COLOCA, PA
DELZER        HUGO         FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   GREEN        EZELL         FL      99-04426         REYES, O'SHEA & COLOCA, PA

                                                                                                                                                       Appendix A - 381
                                      Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                   Document Page 400 of 624
Claimant       Claimant     State                                                                  Claimant       Claimant     State
Last Name      First Name   Filed   Docket Number     Primary Plaintiff Counsel                    Last Name      First Name   Filed   Docket Number     Primary Plaintiff Counsel
GREEN          HENRY        FL      94 17090          REYES, O'SHEA & COLOCA, PA                   JEFFRIES       WILLIAM      FL      99-31303          REYES, O'SHEA & COLOCA, PA
GREEN          ROBERT E     FL      99-007763         REYES, O'SHEA & COLOCA, PA                   JENKINS        JOHN C       FL      ADMIN             REYES, O'SHEA & COLOCA, PA
GREER          EVELYN       FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   JENKINS        LOYD         FL      95-03487          REYES, O'SHEA & COLOCA, PA
GREER          ROBERT       FL      94011176          REYES, O'SHEA & COLOCA, PA                   JENNINGS       ROBERT D     FL      ADMIN             REYES, O'SHEA & COLOCA, PA
GRELL          HARRY        FL      94-17247          REYES, O'SHEA & COLOCA, PA                   JIMENEZ        JOHNNIE M    FL      0414003           REYES, O'SHEA & COLOCA, PA
GRELL          HARRY        FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   JOHNSON        JEANETTE     FL      CL99-5604AD       REYES, O'SHEA & COLOCA, PA
GRIBBLE        DON          FL      99-14066          REYES, O'SHEA & COLOCA, PA                   JOHNSON        LUTHER       FL      99-04437          REYES, O'SHEA & COLOCA, PA
GROMOLL        WALTER J     FL      0508325           REYES, O'SHEA & COLOCA, PA                   JONES          CLIFFORD     FL      99-08315          REYES, O'SHEA & COLOCA, PA
GRUBB          LOUIS        FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   JONES          ERNEST K     FL      ADMIN             REYES, O'SHEA & COLOCA, PA
GUZEWICH       NILES F      FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   JONES          MELVIN       FL      98-008705         REYES, O'SHEA & COLOCA, PA
HABERSTROH     JOSEPH       FL      99-08319          REYES, O'SHEA & COLOCA, PA                   JONES          RICE A       FL      031763327         REYES, O'SHEA & COLOCA, PA
HACKENBURG     HOWARD       FL      94 17092          REYES, O'SHEA & COLOCA, PA                   JONES          RONALD R     FL      01100558          REYES, O'SHEA & COLOCA, PA
HAEFNER        LEO J        FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   JORDAN         JOHN         FL      99-08313          REYES, O'SHEA & COLOCA, PA
HAENDLER       NORMAN E     FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   JORGOVAN       JULIUS       FL      ADMIN             REYES, O'SHEA & COLOCA, PA
HAGER          GLENN W      FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   KALLEMEIER     WILLIAM F    FL      ADMIN             REYES, O'SHEA & COLOCA, PA
HALE           STERLIN G    FL      95-04236-CA-42    REYES, O'SHEA & COLOCA, PA                   KALLSMEIER     WILLIAM F    FL      ADMIN             REYES, O'SHEA & COLOCA, PA
HALL           JAMES        FL      94-8793           REYES, O'SHEA & COLOCA, PA                   KAMINSKA       FRED A       FL      ADMIN             REYES, O'SHEA & COLOCA, PA
HAMBLIN        WALTER D     FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   KAPPEL         DANIEL       FL      ADMIN             REYES, O'SHEA & COLOCA, PA
HAMMONDS       GROVER       FL      94011180          REYES, O'SHEA & COLOCA, PA                   KASSMANN       ROY E        FL      ADMIN             REYES, O'SHEA & COLOCA, PA
HARRIS         MAXIE        FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   KENNEDY        JAMES R      FL      95003495          REYES, O'SHEA & COLOCA, PA
HARRIS         WILLIAM N    FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   KENNON         CALVIN       FL      99-010335         REYES, O'SHEA & COLOCA, PA
HARRISON       RONALD T     FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   KEPLER         JAMES P      FL      ADMIN             REYES, O'SHEA & COLOCA, PA
HARTMAN        RAYMON E     FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   KILPATRICK     WALTER       FL      94 16823          REYES, O'SHEA & COLOCA, PA
HARTMAN        WILLIAM A    FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   KIMBROUGH      RALPH E      FL      06011405          REYES, O'SHEA & COLOCA, PA
HASTINGS       DONALD B     FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   KING           ELMER J      FL      05006825          REYES, O'SHEA & COLOCA, PA
HAY            ERNEST J     FL      95-04233-CA-42    REYES, O'SHEA & COLOCA, PA                   KING           LAWRENCE G   FL      0625943CA42       REYES, O'SHEA & COLOCA, PA
HAYNES         JACKIE M     FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   KJAR           NORMAN       FL      99-08325          REYES, O'SHEA & COLOCA, PA
HAYS           WARREN E     FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   KLEIN          JOHN T       FL      ADMIN             REYES, O'SHEA & COLOCA, PA
HEAD           JOHN L       FL      CL93-7980AG       REYES, O'SHEA & COLOCA, PA                   KLEMZ          DAYLE        FL      0503450           REYES, O'SHEA & COLOCA, PA
HEADGEPATH     EARL H       FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   KLINGENSTEIN   RICHARD      FL      ADMIN             REYES, O'SHEA & COLOCA, PA
HEDRICK        ROBERT       FL      0501013327        REYES, O'SHEA & COLOCA, PA                   KLOECKNER      MELVIN       FL      99-08323          REYES, O'SHEA & COLOCA, PA
HEIM           JOHN R       FL      93-10456-CA-42    REYES, O'SHEA & COLOCA, PA                   KNIGHT         ALVIN        FL      98-008668         REYES, O'SHEA & COLOCA, PA
HEIN           EDWIN E      FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   KNIGHT         HARRY H      FL      99-04415          REYES, O'SHEA & COLOCA, PA
HENDRICKS      RUSSELL D    FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   KNIGHT         RICHARD      FL      ADMIN             REYES, O'SHEA & COLOCA, PA
HERRALD        RALEIGH      FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   KNOLL          PAUL R       FL      ADMIN             REYES, O'SHEA & COLOCA, PA
HERRING        WILLIAM      FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   KOPP           ROBERT       FL      95-03803          REYES, O'SHEA & COLOCA, PA
HERTEL         RAYMOND J    FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   KOZAK          JOHN         FL      0513362CA42       REYES, O'SHEA & COLOCA, PA
HESS           WILLIAM      FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   KRACHENBERG    BERNARD A    FL      ADMIN             REYES, O'SHEA & COLOCA, PA
HETRICK        LAWRENCE A   FL      95-03492          REYES, O'SHEA & COLOCA, PA                   KRIEG          ERWIN        FL      99-007653         REYES, O'SHEA & COLOCA, PA
HICKEY         LEROY G      FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   KRIETE         RALPH J      FL      ADMIN             REYES, O'SHEA & COLOCA, PA
HILL           JOHN R       FL      95-03490          REYES, O'SHEA & COLOCA, PA                   KRUGER         OTTO         FL      CL 97-001858 AD   REYES, O'SHEA & COLOCA, PA
HILL           ROBERT J     FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   KURTZ          HOWARD L     FL      05006841          REYES, O'SHEA & COLOCA, PA
HINES          CLOVIS D     FL      95-04238          REYES, O'SHEA & COLOCA, PA                   LAMPMAN        ROBERT       FL      12007217          REYES, O'SHEA & COLOCA, PA
HOAK           JOSEPH       FL      0509737           REYES, O'SHEA & COLOCA, PA                   LANDRUM        LARRY        FL      94011255          REYES, O'SHEA & COLOCA, PA
HOBSON         DONALD       FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   LANDRUM        RAMONA       FL      99-010549         REYES, O'SHEA & COLOCA, PA
HOCHENBERGER   AUGUST       FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   LANE           BILLY T      FL      ADMIN             REYES, O'SHEA & COLOCA, PA
HODGES         DALE         FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   LANE           MERLE        FL      94 17097          REYES, O'SHEA & COLOCA, PA
HOFFMAN        ROBERT L     FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   LARSON         LAWRENCE     FL      99-14101          REYES, O'SHEA & COLOCA, PA
HOFFSOMMER     DONALD       FL      93-10458          REYES, O'SHEA & COLOCA, PA                   LASELL         ROBERT       FL      98-32020          REYES, O'SHEA & COLOCA, PA
HOLLEY         LEROY        FL      0503449           REYES, O'SHEA & COLOCA, PA                   LASKY          JOHN W       FL      05004106          REYES, O'SHEA & COLOCA, PA
HOLMAN         EDWARD       FL      CL 97-009524 AD   REYES, O'SHEA & COLOCA, PA                   LASTER         WILLIAM      FL      99-007775         REYES, O'SHEA & COLOCA, PA
HOLMES         HAROLD L     FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   LAUDENBACH     HAROLD T     FL      0503450           REYES, O'SHEA & COLOCA, PA
HOLT           MARCUS       FL      94011186          REYES, O'SHEA & COLOCA, PA                   LAWSON         MELVIN P     FL      ADMIN             REYES, O'SHEA & COLOCA, PA
HOLTGRAVE      RICHARD J    FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   LEAB           JOHN         FL      CL99-5636AD       REYES, O'SHEA & COLOCA, PA
HOOCK          EDWARD T     FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   LEE            JW           FL      CL99-5654AD       REYES, O'SHEA & COLOCA, PA
HOPKINS        CHARLES      FL      2004CA007003      REYES, O'SHEA & COLOCA, PA                   LEE            ROBERT N     FL      98-008652         REYES, O'SHEA & COLOCA, PA
HOPPENSTEADT   ELBERT       FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   LEE            THOMAS R     FL      ADMIN             REYES, O'SHEA & COLOCA, PA
HORN           CHARLES      FL      99-010326         REYES, O'SHEA & COLOCA, PA                   LEGGETT        JAMES        FL      ADMIN             REYES, O'SHEA & COLOCA, PA
HOUK           ARDEN E      FL      95-03462          REYES, O'SHEA & COLOCA, PA                   LENTZ          CHARLES R    FL      ADMIN             REYES, O'SHEA & COLOCA, PA
HOWARD         ROBERT       FL      98-008525         REYES, O'SHEA & COLOCA, PA                   LEWIS          RICHARD      FL      98-32023          REYES, O'SHEA & COLOCA, PA
HUBBARD        ROBERT       FL      98-008664         REYES, O'SHEA & COLOCA, PA                   LEWIS          RICHARD D    FL      94-17250          REYES, O'SHEA & COLOCA, PA
HUBENSCHMIDT   JM           FL      99-007477         REYES, O'SHEA & COLOCA, PA                   LIBERTON       JOSEPH       FL      99-08002          REYES, O'SHEA & COLOCA, PA
HUFFMAN        WILLIAM A    FL      0503462           REYES, O'SHEA & COLOCA, PA                   LIKENS         JOHN L       FL      95-03556          REYES, O'SHEA & COLOCA, PA
HUGHES         PATRICK O    FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   LOUIS          LINDA D      FL      ADMIN             REYES, O'SHEA & COLOCA, PA
HUMMER         JOHN O       FL      95-03488          REYES, O'SHEA & COLOCA, PA                   LUCAS          OTIS         FL      99-14091          REYES, O'SHEA & COLOCA, PA
HUNT           HERALD       FL      CL 97-001858 AD   REYES, O'SHEA & COLOCA, PA                   LYNCH          LENUEL R     FL      ADMIN             REYES, O'SHEA & COLOCA, PA
HUNT           HERALD       FL      CL97-001858AD     REYES, O'SHEA & COLOCA, PA                   MABERRY        HAROLD B     FL      ADMIN             REYES, O'SHEA & COLOCA, PA
HUNZEKER       ORVILLE D    FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   MABERY         WAYNE        FL      99-007854         REYES, O'SHEA & COLOCA, PA
HURLA          MICHAEL      FL      0508987           REYES, O'SHEA & COLOCA, PA                   MAHN           VINCENT J    FL      ADMIN             REYES, O'SHEA & COLOCA, PA
IGLESIAS       ROBERTO      FL      CL 98-006684      REYES, O'SHEA & COLOCA, PA                   MALONEY        LEON         FL      ADMIN             REYES, O'SHEA & COLOCA, PA
ILLGNER        LOUISE       FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   MARCHIONDA     SAMUEL C     FL      ADMIN             REYES, O'SHEA & COLOCA, PA
IRVINE         BOBBY        FL      CL99-9356         REYES, O'SHEA & COLOCA, PA                   MARTIN         CLARENCE     FL      ADMIN             REYES, O'SHEA & COLOCA, PA
IRWIN          JOHN         FL      99-08446          REYES, O'SHEA & COLOCA, PA                   MARTISUS       GEORGE J     FL      95-04231-CA-42    REYES, O'SHEA & COLOCA, PA
IVANCEVICH     NIKOLA       FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   MASON          MELVIN L     FL      ADMIN             REYES, O'SHEA & COLOCA, PA
JACKSON        RAYMOND S    FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   MATTHEWS       LIMON        FL      ADMIN             REYES, O'SHEA & COLOCA, PA
JARVIS         EDWARD       FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   MAUNE          THOMAS       FL      99-08227          REYES, O'SHEA & COLOCA, PA

                                                                                                                                                           Appendix A - 382
                                     Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                      Desc Main
                                                                                  Document Page 401 of 624
Claimant      Claimant     State                                                                  Claimant         Claimant         State
Last Name     First Name   Filed   Docket Number     Primary Plaintiff Counsel                    Last Name        First Name       Filed   Docket Number   Primary Plaintiff Counsel
MAXEY         BOBBY G      FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   PHILLIPS         LAWRENCE         FL      98-5815         REYES, O'SHEA & COLOCA, PA
MAY           JOHN         FL      99-04430          REYES, O'SHEA & COLOCA, PA                   PHILLIPS         WARREN           FL      98-008686       REYES, O'SHEA & COLOCA, PA
MCCABE        JAMES        FL      98-008672         REYES, O'SHEA & COLOCA, PA                   POE              ORVILLE E        FL      ADMIN           REYES, O'SHEA & COLOCA, PA
MCCLELLAND    CHARLES F    FL      93-16370 CA 42    REYES, O'SHEA & COLOCA, PA                   PREDIGER         RICHARD          FL      99-007448       REYES, O'SHEA & COLOCA, PA
MCCLINTOCK    HARRY L      FL      93-16378 CA 42    REYES, O'SHEA & COLOCA, PA                   PRESTIDGE        HASSEL L         FL      ADMIN           REYES, O'SHEA & COLOCA, PA
MCCOLLUM      JACK         FL      99-04438          REYES, O'SHEA & COLOCA, PA                   PROCTER          BENJAMIN I       FL      ADMIN           REYES, O'SHEA & COLOCA, PA
MCCORMICK     RONALD       FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   QUEST            ROBERT R         FL      ADMIN           REYES, O'SHEA & COLOCA, PA
MCGARRY       JAMES W      FL      CL99-5609AD       REYES, O'SHEA & COLOCA, PA                   QUICK            DENNIS           FL      99-010332       REYES, O'SHEA & COLOCA, PA
MCGINNIS      ROBERT C     FL      99-04440          REYES, O'SHEA & COLOCA, PA                   QUINN            SAMUEL J         FL      ADMIN           REYES, O'SHEA & COLOCA, PA
MCLEAN        JACK L       FL      94 17104          REYES, O'SHEA & COLOCA, PA                   RADJEN           MILAN            FL      ADMIN           REYES, O'SHEA & COLOCA, PA
MCLEMORE      JOHN C       FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   RAMSEY           ROBERT           FL      05007144        REYES, O'SHEA & COLOCA, PA
MCMULLIN      ELMER G      FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   RAULERSON        JOHN             FL      07005849        REYES, O'SHEA & COLOCA, PA
MCNEALEY      GARLIN       FL      0507146           REYES, O'SHEA & COLOCA, PA                   RAWLINS          REX L            FL      ADMIN           REYES, O'SHEA & COLOCA, PA
MEADOWS       DONALD J     FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   REEVES           KENNETH          FL      98-008699       REYES, O'SHEA & COLOCA, PA
MEADOWS       JOHN C       FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   REEVES           LESLIE E         FL      0508121         REYES, O'SHEA & COLOCA, PA
MILLER        GLENN        FL      CL 97-001858 AD   REYES, O'SHEA & COLOCA, PA                   REICHENBACHER    WILLIAM          FL      99-08033        REYES, O'SHEA & COLOCA, PA
MILLER        THOMAS O     FL      0509746CA42       REYES, O'SHEA & COLOCA, PA                   REINMUTH         LOUIS C          FL      0503451         REYES, O'SHEA & COLOCA, PA
MILLER        VERLIN F     FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   RHINEHART        MYRON            FL      ADMIN           REYES, O'SHEA & COLOCA, PA
MILLS         JAMES W      FL      0507891           REYES, O'SHEA & COLOCA, PA                   RHONE            KENNETH          FL      ADMIN           REYES, O'SHEA & COLOCA, PA
MILLS         JOSEPH       FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   RICKETTS         DONALD M         FL      CL93-7981AH     REYES, O'SHEA & COLOCA, PA
MILLS         TILLER A     FL      0507296           REYES, O'SHEA & COLOCA, PA                   ROBERSON         ORVAL L          FL      0509002         REYES, O'SHEA & COLOCA, PA
MITCHELL      WARREN A     FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   ROBERT           CHARLES F        FL      ADMIN           REYES, O'SHEA & COLOCA, PA
MOCKELSTROM   EUGENE       FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   ROBERTS          JESSE T          FL      ADMIN           REYES, O'SHEA & COLOCA, PA
MOEDER        RUDOLPH      FL      93-00679          REYES, O'SHEA & COLOCA, PA                   ROBERTS          JIMMY            FL      94-17259        REYES, O'SHEA & COLOCA, PA
MONTURY       JAMES R      FL      0503451           REYES, O'SHEA & COLOCA, PA                   ROBERTS          LARRY F          FL      ADMIN           REYES, O'SHEA & COLOCA, PA
MOORE         RONALD       FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   ROBINSON         SHERMAN          FL      0513365CA42     REYES, O'SHEA & COLOCA, PA
MOORE         WILLIAM      FL      CL99-5627AD       REYES, O'SHEA & COLOCA, PA                   ROBINSON         VERLA            FL      94 17207        REYES, O'SHEA & COLOCA, PA
MORGAN        DON          FL      CL 93-10813 AG    REYES, O'SHEA & COLOCA, PA                   RODGERS          ELMER B          FL      ADMIN           REYES, O'SHEA & COLOCA, PA
MORGAN        LEONARD      FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   ROGERS           CR               FL      CL99-5628AD     REYES, O'SHEA & COLOCA, PA
MORIN         PAUL L       FL      94 17213          REYES, O'SHEA & COLOCA, PA                   ROMERO           JOSE V           FL      ADMIN           REYES, O'SHEA & COLOCA, PA
MORRIS        CARL         FL      98-008703         REYES, O'SHEA & COLOCA, PA                   ROSE             GLEN M           FL      93-05623        REYES, O'SHEA & COLOCA, PA
MORRIS        CHARLES M    FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   ROSE             VICTOR           FL      99-14055        REYES, O'SHEA & COLOCA, PA
MORRISON      GEORGE G     FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   ROSNER           GEORGE G         FL      ADMIN           REYES, O'SHEA & COLOCA, PA
MORRISON      ORLAN        FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   ROSS             TONY J           FL      9411251         REYES, O'SHEA & COLOCA, PA
MOSER         CHRISTIAN    FL      99-08229          REYES, O'SHEA & COLOCA, PA                   ROSZEL           EUGENE           FL      94 16826        REYES, O'SHEA & COLOCA, PA
MOTLEY        VERNON       FL      99-08485          REYES, O'SHEA & COLOCA, PA                   RUGGIANO         JOSEPH           FL      ADMIN           REYES, O'SHEA & COLOCA, PA
MOULDS        JOHN J       FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   RULAPAUGH        JAMES A          FL      062697842       REYES, O'SHEA & COLOCA, PA
MUNDELL       ROBERT W     FL      94 17214          REYES, O'SHEA & COLOCA, PA                   RULO             JERRY            FL      ADMIN           REYES, O'SHEA & COLOCA, PA
MUNDWILLER    VERNON G     FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   RUNGE            ORTWIN A         FL      94 17064        REYES, O'SHEA & COLOCA, PA
MURPHY        FRANCIS      FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   RUZICKA          ROBERT           FL      99-08240        REYES, O'SHEA & COLOCA, PA
MURPHY        KENNETH      FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   RYAN             DELBERT E        FL      ADMIN           REYES, O'SHEA & COLOCA, PA
MUSSELMAN     JOHN F       FL      CL 93-10814 AG    REYES, O'SHEA & COLOCA, PA                   RYAN             JOHN E           FL      ADMIN           REYES, O'SHEA & COLOCA, PA
MYRICK        RALPH L      FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   RYAN             JOHN P           FL      ADMIN           REYES, O'SHEA & COLOCA, PA
NACHTIGAL     ROY W        FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   RYAN             RICHARD J        FL      ADMIN           REYES, O'SHEA & COLOCA, PA
NAFIE         CARL D       FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   SAINT-BLANCARD   GUILLERMO        FL      0508221         REYES, O'SHEA & COLOCA, PA
NATALINI      ANGELO       FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   SAMPLE           DEAN             FL      99-007774       REYES, O'SHEA & COLOCA, PA
NEELY         LONNIE J     FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   SANDLIN          GEORGE           FL      04013897        REYES, O'SHEA & COLOCA, PA
NEVITT        JOSEPH A     FL      0513363CA42       REYES, O'SHEA & COLOCA, PA                   SAVALA           ROBERT A         FL      ADMIN           REYES, O'SHEA & COLOCA, PA
NEWBERRY      EAGER        FL      CL99-5664         REYES, O'SHEA & COLOCA, PA                   SAXON            MARVIN C         FL      ADMIN           REYES, O'SHEA & COLOCA, PA
NEWELL        WAYME E      FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   SCHMAENG         GEORGE           FL      99-010328       REYES, O'SHEA & COLOCA, PA
NICELY        GLENN E      FL      95-03594          REYES, O'SHEA & COLOCA, PA                   SCHMIDT          HARRY            FL      ADMIN           REYES, O'SHEA & COLOCA, PA
NICHOLS       ARCHIE L     FL      94 17062          REYES, O'SHEA & COLOCA, PA                   SCHMIDT          MIHALY           FL      99-007761       REYES, O'SHEA & COLOCA, PA
NISBET        ROBERT G     FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   SCHMIDT          WALTER           FL      99-14088        REYES, O'SHEA & COLOCA, PA
NOLTE         PAUL         FL      99-007659         REYES, O'SHEA & COLOCA, PA                   SCHMITZ          FRANK            FL      99-007360       REYES, O'SHEA & COLOCA, PA
NORRIS        JACK L       FL      0626196CA42       REYES, O'SHEA & COLOCA, PA                   SCHOLLMEYER      ROY J            FL      ADMIN           REYES, O'SHEA & COLOCA, PA
O'BERRY       MERLE        FL      99-31328          REYES, O'SHEA & COLOCA, PA                   SCHULTZ          WAYNE W          FL      ADMIN           REYES, O'SHEA & COLOCA, PA
O'CONNOR      JACK H       FL      94 17083          REYES, O'SHEA & COLOCA, PA                   SCHUSTER         ALFRED J         FL      ADMIN           REYES, O'SHEA & COLOCA, PA
ORTIZ         ALBERT       FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   SCIUBBA          EDNA             FL      CL 98-006685    REYES, O'SHEA & COLOCA, PA
OTTERNESS     DUWAYNE E    FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   SCOTT            ROBERT           FL      99-007460       REYES, O'SHEA & COLOCA, PA
OVERTURF      ARCHIE R     FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   SELF             ROBERT L         FL      ADMIN           REYES, O'SHEA & COLOCA, PA
OWENS         PATRICK D    FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   SELLERS          THOMAS           FL      ADMIN           REYES, O'SHEA & COLOCA, PA
PAGANO        ROSARIO      FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   SEWELL           CARL             FL      95003780        REYES, O'SHEA & COLOCA, PA
PALLARDY      ELBERT       FL      99-08173          REYES, O'SHEA & COLOCA, PA                   SHARP            DONALD           FL      0503463         REYES, O'SHEA & COLOCA, PA
PARKS         DAVID        FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   SHELTON          PAUL             FL      ADMIN           REYES, O'SHEA & COLOCA, PA
PARNELL       LYMAN L      FL      94 17066          REYES, O'SHEA & COLOCA, PA                   SHINN            PAUL F           FL      ADMIN           REYES, O'SHEA & COLOCA, PA
PASTURZAK     ARTHUR J     FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   SHINN            WILLIAM R        FL      95003589        REYES, O'SHEA & COLOCA, PA
PATCHELL      RICHARD D    FL      CL93-7976AB       REYES, O'SHEA & COLOCA, PA                   SHIPMAN          VIRGIL           FL      99-007451       REYES, O'SHEA & COLOCA, PA
PATTERSON     CHARLES      FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   SICKS            JERRY J          FL      95-03595        REYES, O'SHEA & COLOCA, PA
PAUL          CURTIS       FL      99-08144          REYES, O'SHEA & COLOCA, PA                   SILKEY           MUREL J          FL      05006815        REYES, O'SHEA & COLOCA, PA
PAUL          MARION E     FL      95-03326          REYES, O'SHEA & COLOCA, PA                   SLAVIN           JOHN & PHYLLIS   FL      94 17446        REYES, O'SHEA & COLOCA, PA
PECKMAN       DONALD D     FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   SMASHEY          DAVID L          FL      ADMIN           REYES, O'SHEA & COLOCA, PA
PENNINGTON    HARRY F      FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   SMITH            ARTHUR           FL      99-08445        REYES, O'SHEA & COLOCA, PA
PERRY         ROBERT       FL      99-07978          REYES, O'SHEA & COLOCA, PA                   SMITH            CR               FL      95-3731/27      REYES, O'SHEA & COLOCA, PA
PETERSON      KENDALL      FL      99-14056          REYES, O'SHEA & COLOCA, PA                   SMITH            CLAUDE T         FL      ADMIN           REYES, O'SHEA & COLOCA, PA
PFEIFER       HARRY J      FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   SMITH            EDWARD L         FL      0507892         REYES, O'SHEA & COLOCA, PA
PHILLIPS      DANIEL L     FL      ADMIN             REYES, O'SHEA & COLOCA, PA                   SMITH            GERALD R         FL      CL99-5673AD     REYES, O'SHEA & COLOCA, PA

                                                                                                                                                              Appendix A - 383
                                     Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                 Document Page 402 of 624
Claimant      Claimant     State                                                                 Claimant      Claimant      State
Last Name     First Name   Filed   Docket Number    Primary Plaintiff Counsel                    Last Name     First Name    Filed   Docket Number            Primary Plaintiff Counsel
SMITH         JAMES R      FL      94 17065         REYES, O'SHEA & COLOCA, PA                   WEBB          DARELL M      FL      94 17079                 REYES, O'SHEA & COLOCA, PA
SMITH         JAMES R      FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   WEIR          JOHN          FL      98-32019                 REYES, O'SHEA & COLOCA, PA
SMITH         JIMMY R      FL      99-00077         REYES, O'SHEA & COLOCA, PA                   WERTZ         JACK          FL      99-14073                 REYES, O'SHEA & COLOCA, PA
SMITH         LEE          FL      99-14100         REYES, O'SHEA & COLOCA, PA                   WHEELER       LEE L         FL      ADMIN                    REYES, O'SHEA & COLOCA, PA
SMITH         WAYNE L      FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   WHELAN        RICHARD       FL      ADMIN                    REYES, O'SHEA & COLOCA, PA
SNOOK         DALE         FL      93-16374 CA 42   REYES, O'SHEA & COLOCA, PA                   WHIDDEN       WILLIAM       FL      CL99-5657AD              REYES, O'SHEA & COLOCA, PA
SNOOK         DOUGLAS L    FL      93-16356 CA 42   REYES, O'SHEA & COLOCA, PA                   WHITE         JOHN S        FL      93-16359 CA 42           REYES, O'SHEA & COLOCA, PA
SNOOK         EDWARD M     FL      95003777         REYES, O'SHEA & COLOCA, PA                   WHITE         MARYLAND      FL      ADMIN                    REYES, O'SHEA & COLOCA, PA
SNOOK         ROBERT E     FL      93-16353 CA 42   REYES, O'SHEA & COLOCA, PA                   WHITE         VERNON        FL      CL99-5653AD              REYES, O'SHEA & COLOCA, PA
SOLES         JEFFREY      FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   WHITEKILLER   ALVIN         FL      95-03789                 REYES, O'SHEA & COLOCA, PA
SOLOMON       JAMES A      FL      0503457          REYES, O'SHEA & COLOCA, PA                   WILKINSON     FLOYD         FL      98-32025                 REYES, O'SHEA & COLOCA, PA
SPENCER       JAMES D      FL      0511260CA42      REYES, O'SHEA & COLOCA, PA                   WILKINSON     JAY M         FL      ADMIN                    REYES, O'SHEA & COLOCA, PA
SPIVEY        GEORGE W     FL      0511597CA06      REYES, O'SHEA & COLOCA, PA                   WILLE         RONALD        FL      99-08563                 REYES, O'SHEA & COLOCA, PA
SPRINGER      CLYDE        FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   WILLIAM       MAY           FL      99-007453                REYES, O'SHEA & COLOCA, PA
STALKFLEET    ROBERT       FL      94-17240         REYES, O'SHEA & COLOCA, PA                   WILLIAMS      CALVIN O      FL      0418190CA42              REYES, O'SHEA & COLOCA, PA
STANDLEY      ERMIN R      FL      94 17069         REYES, O'SHEA & COLOCA, PA                   WILLIAMS      RONALD M      FL      ADMIN                    REYES, O'SHEA & COLOCA, PA
STARKS        WILLIE       FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   WILLIAMS      SYLVESTER     FL      ADMIN                    REYES, O'SHEA & COLOCA, PA
STEED         CHARLES O    FL      0507291          REYES, O'SHEA & COLOCA, PA                   WILLIAMS      THEADORE      FL      93-05340                 REYES, O'SHEA & COLOCA, PA
STEELY        NANCY J      FL      98-008673        REYES, O'SHEA & COLOCA, PA                   WILLIAMS      WALTER F      FL      ADMIN                    REYES, O'SHEA & COLOCA, PA
STEGEMOLLER   RANDY        FL      05007890         REYES, O'SHEA & COLOCA, PA                   WILLIS        GROVER G      FL      ADMIN                    REYES, O'SHEA & COLOCA, PA
STEMPF        JOHN G       FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   WILSON        HOWARD        FL      ADMIN                    REYES, O'SHEA & COLOCA, PA
STEPHENS      GLENN        FL      99-31317         REYES, O'SHEA & COLOCA, PA                   WILSON        JOSEPH A      FL      0510407CA42              REYES, O'SHEA & COLOCA, PA
STEPHENSON    ENOCH F      FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   WINTRODE      RICHARD D     FL      ADMIN                    REYES, O'SHEA & COLOCA, PA
STERLING      ERNEST       FL      94 17449         REYES, O'SHEA & COLOCA, PA                   WISHER        THOMAS        FL      CL99-5662AD              REYES, O'SHEA & COLOCA, PA
STEVENS       MINOR        FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   WOLF          ALOIS         FL      99-08560                 REYES, O'SHEA & COLOCA, PA
STEVENS       VERNON B     FL      94 17443         REYES, O'SHEA & COLOCA, PA                   WONDER        LOREN         FL      ADMIN                    REYES, O'SHEA & COLOCA, PA
STEVEY        JAMES C      FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   WONSER        HAROLD D      FL      0508991                  REYES, O'SHEA & COLOCA, PA
STOCKDALE     ROBERT K     FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   WOODARD       DONALD        FL      ADMIN                    REYES, O'SHEA & COLOCA, PA
STONE         CHARLES M    FL      95-03296         REYES, O'SHEA & COLOCA, PA                   WUDNER        JOHN J        FL      93-16372 CA 42           REYES, O'SHEA & COLOCA, PA
STRICKLAND    HAROLD L     FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   WULF          ANTHONY       FL      ADMIN                    REYES, O'SHEA & COLOCA, PA
STRICKLAND    THOMAS A     FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   WUNDER        CHARLES A     FL      CL93-7979AF              REYES, O'SHEA & COLOCA, PA
STROHMAN      RONALD G     FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   YEAGER        CRAWFORD      FL      99-08558                 REYES, O'SHEA & COLOCA, PA
STROUD        CARLOS R     FL      9503305CA42      REYES, O'SHEA & COLOCA, PA                   YETTER        ROBERT F      FL      ADMIN                    REYES, O'SHEA & COLOCA, PA
STRUTHERS     MERLIN       FL      99-14063         REYES, O'SHEA & COLOCA, PA                   YOUNG         CARL R        FL      94-17257                 REYES, O'SHEA & COLOCA, PA
STUEVER       LEO J        FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   YOUNG         EDWARD K      FL      94 17211                 REYES, O'SHEA & COLOCA, PA
SUPPLE        PAUL J       FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   YOUNG         HENRY E       FL      93-16376 CA 42           REYES, O'SHEA & COLOCA, PA
SWANSON       DENNIS L     FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   YOUNG         RICHARD F     FL      ADMIN                    REYES, O'SHEA & COLOCA, PA
SWEAT         MALCOLM      FL      99-04472         REYES, O'SHEA & COLOCA, PA                   YOUNG         ROBERT W      FL      CL99-5665AD              REYES, O'SHEA & COLOCA, PA
SWEAT         PRESTON      FL      CL99-5602AD      REYES, O'SHEA & COLOCA, PA                   ZAHOUREK      JAMES C       FL      93-05619                 REYES, O'SHEA & COLOCA, PA
SWENSON       FRANK A      FL      93-05620         REYES, O'SHEA & COLOCA, PA                   ZIMMERMAN     JACK          FL      0511746CA42              REYES, O'SHEA & COLOCA, PA
SWOPES        PRINEST      FL      93-16373 CA 42   REYES, O'SHEA & COLOCA, PA                   ZORATTI       LAWRENCE      FL      ADMIN                    REYES, O'SHEA & COLOCA, PA
TAYLOR        JANICE       FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   ABBOTT        WELTON        LA      57033                    RHODEN, LACY & COLBERT
TAYLOR        JESSIE       FL      98-002290        REYES, O'SHEA & COLOCA, PA                   ALLEN         JC            MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
TAYLOR        JOHN W       FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   AMOS          PHILLIP D     MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
TAYLOR        JOSEPH R     FL      05007140         REYES, O'SHEA & COLOCA, PA                   ARNOLD        ARLEE         MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
TAYLOR        LEONARD      FL      95-03433         REYES, O'SHEA & COLOCA, PA                   AUTTENBERRY   ALBERT C      LA      97-5306                  RHODEN, LACY & COLBERT
TELTHORST     ERWIN        FL      99-007872        REYES, O'SHEA & COLOCA, PA                   BANFORD       WILSON E      MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
TERRY         WILLIAM      FL      94 17076         REYES, O'SHEA & COLOCA, PA                   BARDWELL      MELVIN J      MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
THIRY         ROBERT E     FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   BARNETT       LESTER D      MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
THOMAS        CECIL J      FL      162013CA005565   REYES, O'SHEA & COLOCA, PA                   BASS          BILLY J       MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
THOMAS        IVAN K       FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   BASS          LANKSTON D    MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
THOMASON      CLIFFORD E   FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   BEARD         CALEP C       MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
THOMPSON      ROY G        FL      98-32022         REYES, O'SHEA & COLOCA, PA                   BELL          LJ            MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
TILLERY       WILLIE B     FL      07014517         REYES, O'SHEA & COLOCA, PA                   BESHEA        CLARENCE      LA      57033                    RHODEN, LACY & COLBERT
TIMMONS       DAVID E      FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   BONNETTE      CILTON J      MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
TIPOLT        RICHARD      FL      99-08450         REYES, O'SHEA & COLOCA, PA                   BRADY         CORNELIUS S   MS      CI-98-0017-AS            RHODEN, LACY & COLBERT
TOMINIA       THOMAS       FL      99-007656        REYES, O'SHEA & COLOCA, PA                   BRASWELL      AG            MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
TORRISI       JAMES J      FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   BRELAND       JD            MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
TOUCHTON      LAWSON       FL      0508123          REYES, O'SHEA & COLOCA, PA                   BRIDGES       EDWIN         MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
TOULSTER      ROBERT W     FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   BROWN         EDGAR         MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
TRIMBLE       GARY         FL      99-04412         REYES, O'SHEA & COLOCA, PA                   BROWN         GEORGE        MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
TUCKEY        ZAHN         FL      050925427        REYES, O'SHEA & COLOCA, PA                   BROWN         HENRY         MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
UHLIG         GEORGE       FL      99-08449         REYES, O'SHEA & COLOCA, PA                   BROWN         JOSEPH        MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
USHER         DONALD J     FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   BROWN         LONGINO W     MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
VEITCH        GEORGE W     FL      05005899         REYES, O'SHEA & COLOCA, PA                   BROWN         WALTER T      MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
VIEHMANN      AL           FL      99-007850        REYES, O'SHEA & COLOCA, PA                   BRUNE         HAZEL         MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
WAHWCOTTEN    RONALD       FL      94-17256         REYES, O'SHEA & COLOCA, PA                   BUCKLES       BENNIE        MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
WALDIER       WILLIAM      FL      98-5816          REYES, O'SHEA & COLOCA, PA                   BURCHFIELD    THOMAS A      MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
WALKER        DOROTHY      FL      94 16831         REYES, O'SHEA & COLOCA, PA                   BURNS         ROBERT C      LA      57033                    RHODEN, LACY & COLBERT
WALKER        HAROLD       FL      99-007655        REYES, O'SHEA & COLOCA, PA                   CALHOUN       HENRY B       LA      97-5306                  RHODEN, LACY & COLBERT
WALLACE       CLARK        FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   CARLOCK       KIRBY         MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
WALLER        MERLE        FL      99-14090         REYES, O'SHEA & COLOCA, PA                   CARON         MARK          MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
WALSH         FRANK D      FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   COOLEY        JAMES E       MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
WALTER        HAROLD J     FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   CRAIN         TOMMY         LA      97-5306                  RHODEN, LACY & COLBERT
WATKINS       JOSEPH       FL      98-008669        REYES, O'SHEA & COLOCA, PA                   CRUMP         DEWAYNE       MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
WATSON        GALE W       FL      ADMIN            REYES, O'SHEA & COLOCA, PA                   DALLAS        WILLIAM       MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT

                                                                                                                                                                Appendix A - 384
                                    Case 17-03105                    Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                       Document Page 403 of 624
Claimant     Claimant     State                                                                        Claimant       Claimant     State
Last Name    First Name   Filed   Docket Number            Primary Plaintiff Counsel                   Last Name      First Name   Filed   Docket Number            Primary Plaintiff Counsel
DAVIS        TOMMIE       MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      THOMPSON       COTY W       LA      57035                    RHODEN, LACY & COLBERT
DAY          THOMAS D     MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      THOMPSON       VK           LA      97-5306                  RHODEN, LACY & COLBERT
DEES         HJ           MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      THREADGILL     GEORGE       MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
DEVORE       JOHN E       MS      CI-98-0018-AS            RHODEN, LACY & COLBERT                      TIFFEE         CHARLES O    MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
DOOLITTLE    OVERTON L    LA      97-5306                  RHODEN, LACY & COLBERT                      TILLMAN        JOHN         MS      CI-98-0027-AS            RHODEN, LACY & COLBERT
DRUMMER      GEORGE       MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      TRIPP          WC           LA      57035                    RHODEN, LACY & COLBERT
EARLS        LUCUIS S     MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      TURNER         BILLY F      MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
ELLIS        DON W        MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      TURNER         CHRISTINE    MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
ELLIS        THOMAS W     MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      WACTOR         CARL         MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
FARRINGTON   JESSIE       LA      57033                    RHODEN, LACY & COLBERT                      WACTOR         RAY E        MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
FERGUSON     EDWARD       MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      WALKER         ALTON        MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
FLETCHER     BILLY D      MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      WALKER         JOHNNY L     LA      97-5309                  RHODEN, LACY & COLBERT
FOSTER       CHARLES      LA      97-5306                  RHODEN, LACY & COLBERT                      WASHINGTON     WILL         MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
FOSTER       ERNEST       MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      WHITEHEAD      WILLIAM H    MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
FOSTER       LARRY K      MS      CI-98-0019-AS            RHODEN, LACY & COLBERT                      WHITTINGTON    JAMES E      LA      97-5306                  RHODEN, LACY & COLBERT
GRAETZ       ROBERT J     MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      WILLIAMS       ARCHIE       MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
GRAVES       CHARLES C    MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      WILLIAMS       CARROLL      MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
GREEN        RICHARD      MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      WOOD           BILLY L      MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
GUNDERMAN    BRUCE        MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      WROTEN         ROBERT E     MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
GUYNN        EDMOND       MS      CI-95-1304-AS            RHODEN, LACY & COLBERT                      YANCIE         ROBERT       MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT
HAMMONS      EYVONNE I    LA      57033                    RHODEN, LACY & COLBERT                      YOUNG          RM           LA      97-5306                  RHODEN, LACY & COLBERT
HARBOR       JAMES        MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      CASTLEMAN      NELLIE       CA      RG05197078               RICHARD HOBIN LAW OFFICE
HARRELL      WILLIE V     LA      97-5306                  RHODEN, LACY & COLBERT                      HARWOOD        RAYMOND      CA      RG07342929               RICHARD HOBIN LAW OFFICE
HENDRIX      JAMES P      LA      97-5306                  RHODEN, LACY & COLBERT                      LAXNER         ROBERT       CA      RG04185991               RICHARD HOBIN LAW OFFICE
HEWITT       CHARLES T    MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      ALIRES         SALOMON      TX      GN500133                 RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
HORN         BUEL F       LA      26,618                   RHODEN, LACY & COLBERT                      ARMSTRONG      CHARLES E    GA      2005VS078434D            RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
HUCKABY      CRAWFORD     LA      26,618                   RHODEN, LACY & COLBERT                      ARNY           HARRY L      IL      2014L001570              RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
HUFF         CARROL R     MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      BAKER          CHARLES W    IL      2015L001411              RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
HUFF         JAMES A      MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      BRACKETT       BOBBY D      GA      2005VS078511D            RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
HUTCHINS     TALMADGE     MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      BRADFORD       JOHN W       GA      2005VS078459D            RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
JACKSON      DOROTHY      MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      BRADLEY-HILL   RUTH         GA      02VS037322               RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
JACKSON      LEO          MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      BRODIE         RAYMOND N    GA      2005VS078504D            RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
JAMES        LLOYD R      MS      CI-98-0020-AS            RHODEN, LACY & COLBERT                      BROWN          JAMES E      GA      2005VS078435D            RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
JENKINS      BILLY        MS      CI-98-0021-AS            RHODEN, LACY & COLBERT                      BURKHALTER     MILTON R     IL      2014L000051              RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
JINKS        LE           LA      97-5307                  RHODEN, LACY & COLBERT                      BURNS          JOSEPH M     GA      2005VS078475D            RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
JOHNSON      FLOYD        LA      97-5306                  RHODEN, LACY & COLBERT                      BUSH           LUTHER P     GA      UNKNOWN                  RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
JOHNSON      LEON         MS      CI-98-0022-AS            RHODEN, LACY & COLBERT                      CAIN           MARY J       IL      2017L000260              RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
JONES        ROBERT       MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      CAPPS          DORIS M      GA      2005VS078390D            RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
JUCKETT      AUSTIN       LA      57035                    RHODEN, LACY & COLBERT                      CARDEN         HARRY M      IL      2015L001134              RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
KING         WILLIAM O    MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      COBB           JAMES B      GA      02VS037332               RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
KLATT        SARAH        MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      DAVIS          ALGIE F      GA      05EV000031D              RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
KOSSUM       JOHN         MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      DAVIS          ALLIE        GA      05EV000028D              RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
LADNER       KENDELL      MS      CI-98-0023-AS            RHODEN, LACY & COLBERT                      DEANGELIS      ALFRED       IL      2014L001040              RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
LINDERMAN    RAYMOND      MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      DENNEY         BAYRON V     GA      CV2005SV78307D           RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
LOVITT       CHARLES E    MS      CI-98-0024-AS            RHODEN, LACY & COLBERT                      DEPP           THEODORE G   MD      24X01001976              RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
LOWERY       ROBERT D     LA      97-5306                  RHODEN, LACY & COLBERT                      DUCKWORTH      JAMES        GA      02VS037321               RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
LOWRY        ROBERT       MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      EDWARDS        GEORGE V     GA      2005VS078303D            RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
LUNDY        SLOCUM P     MS      CI-98-0025-AS            RHODEN, LACY & COLBERT                      FLINT          WILLIAM      GA      03VS057591               RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
LYNCH        ROBERT       LA      97-5306                  RHODEN, LACY & COLBERT                      FLYNN          SAMMY D      GA      2005VS078660D            RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
MATTHEWS     THOMAS       MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      FORBES         LT           GA      2005VS078510C            RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
MCCOY        TRAVIS       MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      FORTE          CARL H       SC      05CP103359               RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
MCGREW       NOBLE H      LA      97-5306                  RHODEN, LACY & COLBERT                      FULLER         JAMES D      GA      UNKNOWN                  RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
MOORE        GREGORY S    MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      GIBSON         FOSTER L     GA      2005VS078458D            RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
MURPHY       GARY R       LA      97-5306                  RHODEN, LACY & COLBERT                      GILLIAM        ELIJAH       GA      05EV000033D              RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
MURPHY       PATRICK      MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      GLEATON        FERMER E     GA      2005VS078457D            RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
NIX          LARRY        MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      GRIFFIN        ROBERT A     GA      05EV000041D              RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
OGLESBY      ALTON D      MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      GRIGGS         STEPHEN W    IL      2017L000949              RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
PARKER       EDWIN G      MS      CI-98-0026-AS            RHODEN, LACY & COLBERT                      GUNTER         BENNY B      IL      2016L001224              RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
PARKER       LOUIS        MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      HESTER         JAMES D      GA      2005VS078513D            RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
PATTERSON    JAMES E      MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      HIGHTOWER      ARTHUR A     IL      2013L000584              RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
QUINN        CECIRO       MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      HILL           JOSEPH C     GA      05EV000039D              RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
RATCLIFF     JOHNNY B     MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      HOLLIDAY       RYAN R       IL      2016L000777              RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
ROBERTS      ALVIE D      MS      3:98CV105WS              RHODEN, LACY & COLBERT                      HOLLIDAY       TOMMY        GA      05EV000037D              RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
RODRIGUEZ    CLYDE C      MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      HOWARD         HURSHEL      GA      2005VS078437D            RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
ROLLISON     WILLIAM G    LA      97-5307                  RHODEN, LACY & COLBERT                      HUETT          EDWARD H     IL      2017L000495              RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
ROUSE        RAYMOND      MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      JACKSON        SHARYN A     GA      05EV000036D              RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
RUTLEDGE     ABE E        MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      JACKSON        TOMMIE       GA      2005VS078506D            RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
SANFORD      BILLY J      LA      57035                    RHODEN, LACY & COLBERT                      JACOBS         HENRY E      GA      2005VS078476D            RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
SHANKLE      ELLIS P      LA      26,618                   RHODEN, LACY & COLBERT                      JEFFCOAT       VANCE O      IL      2016L000518              RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
SHOEMAKER    EDWARD L     LA      97-5307                  RHODEN, LACY & COLBERT                      JOHNSON        MELVIN F     GA      05EV000085D              RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
SHOWS        WILLIAM D    LA      26,618                   RHODEN, LACY & COLBERT                      KENDRICK       HERBERT      GA      2005VS078430D            RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
SMITH        JERRY        MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      KIRBY          GEORGE L     IL      2015L001489              RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
SMITH        LAWRENCE C   MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      KITCHENER      WILLIAM      GA      03VS057721               RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
SMITH        WAYNE D      MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      KNOX           WELDON L     IL      2017L000369              RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
STEPHENS     RICHARD      MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      KUBICKA        MICHAEL D    IL      13L1183                  RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC
THOMAS       JACK D       MS      2001-133 THRU 2001-222   RHODEN, LACY & COLBERT                      KURY           WILLIAM      IL      2014L000798              RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC

                                                                                                                                                                      Appendix A - 385
                                      Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                          Desc Main
                                                                                 Document Page 404 of 624
Claimant      Claimant      State                                                                     Claimant       Claimant          State
Last Name     First Name    Filed   Docket Number    Primary Plaintiff Counsel                        Last Name      First Name        Filed   Docket Number          Primary Plaintiff Counsel
LASHER        THOMAS R      IL      2016L001725      RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   BEATTY         GARY L            PA      001341                 RJO INTERNATIONAL
LAUINGER      THOMAS M      IL      2015L000059      RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   FRANKENFIELD   CHARLES D         PA      003949AUGTRM2004       RJO INTERNATIONAL
LIGUORI       EDMUND L      IL      2015L001229      RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   GOLOMB         FRANCIS           PA      004461AUGTRM2004       RJO INTERNATIONAL
LOWD          CHARLES R     IL      2016L000779      RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   HENRICH        CHARLES E         PA      001337                 RJO INTERNATIONAL
LYONS         JOHN A        IL      2014L001034      RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   KUDERS         JOHN              PA      003685FEB2004          RJO INTERNATIONAL
MEASOR        GEORGE J      IL      2015L000905      RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   MOSHOVIS       VASILLIOS         PA      000988MARTRM2004       RJO INTERNATIONAL
MEEKS         JAMES H       GA      2003VS052750     RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   TRACEY         CLARK L           PA      004242FEB2004          RJO INTERNATIONAL
MILBURN       CLIFFORD W    IL      2017L000377      RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   LEE            ROBERT G          OH      CV14822454             ROBERT A. MARCIS II
MOHN          JAMES H       IL      2016L000459      RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   ANDREWS        MICHAEL C         WV      95-C-48                ROBERT E. SWEENEY CO, L.P.A
NICHOLS       FLOYD E       GA      2005VS078450D    RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   BARATH         BERTALAN W        OH      CV03497049             ROBERT E. SWEENEY CO, L.P.A
PEARSON       BILLY J       GA      UNKNOWN          RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   BLACKBURN      DARWIN            OH      01-428298-CV           ROBERT E. SWEENEY CO, L.P.A
PERKINS       CHARLES L     IL      2016L000970      RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   HOWELL         HARRY D           OH      02-459322-CV           ROBERT E. SWEENEY CO, L.P.A
PHIPPS        HENRY T       SC      2004CP22656      RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   JACKS          RONALD L          OH      00-413399-CV           ROBERT E. SWEENEY CO, L.P.A
PICHE         PAUL E        IL      2017L001447      RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   JOCHUM         MARK J. V OWENS   WV      95-C-48                ROBERT E. SWEENEY CO, L.P.A
PORTER        JOHN J        GA      2005VS078472D    RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   OROSZ          ALEX C            OH      CV04540739             ROBERT E. SWEENEY CO, L.P.A
PRICE         JAMES E       IL      2017L000891      RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   PICKENS        ROLLAND           OH      CV02479064             ROBERT E. SWEENEY CO, L.P.A
PURVIS        WENDELL       IL      2016L000455      RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   STEPHENS       JAMES A           OH      CV02479064             ROBERT E. SWEENEY CO, L.P.A
RAY           ADDIE         GA      05EV000035D      RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   VARVERI        JAMES             OH      00423997CV_ADMIN_GP    ROBERT E. SWEENEY CO, L.P.A
ROMINE        JAMES E       GA      2005VS078512D    RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   VORHIES        CLYDE C           OH      CV08652190             ROBERT E. SWEENEY CO, L.P.A
RUSSELL       GEORGE F      GA      2003VS044530     RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   GALLARDO       JOHNNY M          LA      200600066              ROBERT L. MANARD, PLC
SALLEY        WILTON W      IL      2013L001783      RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   WRIGHT         FRANCES M         IL      2014L008848_ADMIN_GP   ROBERT N. WADINGTON & ASSOCIATES
SANCHEZ       JOYCE D       IL      2016L001503      RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   ANDREWS        MICHAEL C         WV      95-C-48                ROBERT PEIRCE & ASSOCIATES, P.C.
SCRUGGS       GARCIE M      IL      2015L001056      RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   HUGHES         GEORGE W          OH      C2-96-1231             ROBERT PEIRCE & ASSOCIATES, P.C.
SIMS          GEORGE E      IL      2014L000492      RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   JOCHUM         MARK J. V OWENS   WV      95-C-48                ROBERT PEIRCE & ASSOCIATES, P.C.
SIZEMORE      RICHARD       IL      2016L000334      RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   KYZER          JAMES H           WV      00-C-43M               ROBERT PEIRCE & ASSOCIATES, P.C.
SMITH         BOBBY         IL      2014L001649      RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   ALESSI         JOSEPH G          TX      99CV0739               ROBINS CLOUD LLP
SMITH         EVERETTE B    IL      2017L000261      RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   ALEXANDER      JOHN              TX      02CV0008               ROBINS CLOUD LLP
SPEER         BENJAMIN F    GA      2005VS078388D    RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   ALEXANDER      NICK              TX      03CV0752               ROBINS CLOUD LLP
STARGEL       JERRY A       IL      2015L000930      RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   AMMONS         THOMAS            TX      01CV0490               ROBINS CLOUD LLP
THATCHER      CONSTANCE R   IL      2016L001529      RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   ANDRES         DANRIS            TX      99CV0739               ROBINS CLOUD LLP
TURNER        SAMUEL B      GA      2005VS078447D    RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   ARANDA         ALFONSO           TX      03CV1072               ROBINS CLOUD LLP
VERRET        SUZANNE       GA      2003VS044940     RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   ARNDT          RICHARD           TX      00CV1242               ROBINS CLOUD LLP
WABBINGTON    EDD           GA      2005VS078455D    RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   ARNONA         ANGELO            TX      02CV0319               ROBINS CLOUD LLP
WADSWORTH     JOHN L        GA      2005VS078473D    RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   ARTIS          CLARENCE          TX      01CV0844               ROBINS CLOUD LLP
WALLACE       ERNEST L      GA      2005VS078502D    RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   AUGUST         VURIES            TX      02CV0928               ROBINS CLOUD LLP
WELDON        JESSE L       GA      2005VS078428D    RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   AUST           ELDON             TX      00CV0488               ROBINS CLOUD LLP
WHITE         FRANCIS       IL      2015L000675      RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   BAILEY         JOSEPH            TX      14274*JG00             ROBINS CLOUD LLP
WHITFIELD     RUBY P        GA      2005VS078505D    RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   BALLIS         GEORGE F          TX      99CV0958               ROBINS CLOUD LLP
WILKERSON     CARROLL       GA      2005VS078507D    RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC   BARES          JOHN B            TX      A161298                ROBINS CLOUD LLP
DUGGER        JC            OK      C02-1059         RIGGS ABNEY NEAL TURPEN ORBISON & LEWIS          BARRETT        ROGER             TX      05CV0573               ROBINS CLOUD LLP
GOODE         ROBERT E      OK      CJ-2002-6335     RIGGS ABNEY NEAL TURPEN ORBISON & LEWIS          BARTEE         JC                TX      99CV0739               ROBINS CLOUD LLP
PREWETT       GAGE W        OK      CJ-2002-309-01   RIGGS ABNEY NEAL TURPEN ORBISON & LEWIS          BEALL          DALE              TX      02CV1446               ROBINS CLOUD LLP
ROBERTSON     DENNIS        OK      CJ-2002-135      RIGGS ABNEY NEAL TURPEN ORBISON & LEWIS          BELVIN         AMOS H            TX      01CV1212               ROBINS CLOUD LLP
ANGELONE      EMMETT P      NY      8213/01          RINERE & RINERE, LLP                             BERG           GEORGE R          TX      99CV0958               ROBINS CLOUD LLP
BALLARD       ROGER W       NY      8213/01          RINERE & RINERE, LLP                             BLACK          CB                TX      02CV1169               ROBINS CLOUD LLP
COOROS        JAMES J       NY      8213/01          RINERE & RINERE, LLP                             BOWEN          RICHARD T         TX      03CV0752               ROBINS CLOUD LLP
COPPA         JOHN          NY      3923/01          RINERE & RINERE, LLP                             BROCK          RONALD D          TX      32,267-99-8            ROBINS CLOUD LLP
COUCH         DONALD        NY      3923/01          RINERE & RINERE, LLP                             BROWN          BILL G            TX      03CV0776               ROBINS CLOUD LLP
CUNNINGHAM    OTIS T        NY      2656-00          RINERE & RINERE, LLP                             BUCHANAN       JOHN O            TX      9890*JG99              ROBINS CLOUD LLP
DECLERCK      ROBERT C      NY      8213/01          RINERE & RINERE, LLP                             BUCKINGHAM     IVY               TX      03CV0594               ROBINS CLOUD LLP
DUEMMEL       DAVID         NY      8213/01          RINERE & RINERE, LLP                             CABRERA        EDUARDO J         TX      02-02605-00-0-E        ROBINS CLOUD LLP
FLANN         NORWOOD       NY      3923/01          RINERE & RINERE, LLP                             CARVER         VERNON L          TX      27,829                 ROBINS CLOUD LLP
HALL          RONALD L      NY      3923/01          RINERE & RINERE, LLP                             CASTILLO       ESMEREGILDO G     TX      01-12-57,431-A         ROBINS CLOUD LLP
HAMILTON      FRANK R       NY      3923/01          RINERE & RINERE, LLP                             CHANCE         MARVIN            TX      01CV0029               ROBINS CLOUD LLP
HARRINGTON    CHARLES G     NY      8213/01          RINERE & RINERE, LLP                             CHIDE          JOSEPH R          TX      99CV0739               ROBINS CLOUD LLP
HAYES         JEREMIAH      NY      3923/01          RINERE & RINERE, LLP                             COLEMAN        JOE               TX      D0179435               ROBINS CLOUD LLP
HOFFMANN      WALTER        NY      8213/01          RINERE & RINERE, LLP                             COLLEY         MARIE             LA      C657132                ROBINS CLOUD LLP
IZZO          CAROLINE      NY      8213/01          RINERE & RINERE, LLP                             COMPTON        LOUISE            TX      05CV1476               ROBINS CLOUD LLP
KELLER        NORBERT C     NY      8213/01          RINERE & RINERE, LLP                             CONNELL        RAYMOND           TX      02CV0436               ROBINS CLOUD LLP
KIRKINGBURG   RICHARD P     NY      3923/01          RINERE & RINERE, LLP                             COOPER         ERNEST E          TX      00-00011-E             ROBINS CLOUD LLP
LEWIS         SANFORD       NY      3923/01          RINERE & RINERE, LLP                             CORTEZ         DIEGO G           TX      99CV0739               ROBINS CLOUD LLP
LIGHTLE       CHARLES       NY      3923/01          RINERE & RINERE, LLP                             COTTON         STANLEY           TX      A0164333               ROBINS CLOUD LLP
MAGGI         AMERICO       NY      2002-10978       RINERE & RINERE, LLP                             CRISP          MONROE            TX      99CV0739               ROBINS CLOUD LLP
MCCOY         JAMES         NY      3923/01          RINERE & RINERE, LLP                             DANIELS        JAMES D           TX      04CV00569HEA           ROBINS CLOUD LLP
OISTER        CHARLES       NY      3923/01          RINERE & RINERE, LLP                             DAVIS          JERRY W           TX      02CV1095               ROBINS CLOUD LLP
OLEK          STEVE         NY      8213/01          RINERE & RINERE, LLP                             DAVIS          THOMAS S          TX      00-06599-00-0-E        ROBINS CLOUD LLP
OPACZEWSKI    RICHARD       NY      8213/01          RINERE & RINERE, LLP                             DELBOSQUE      GILBERT           TX      00CV0488               ROBINS CLOUD LLP
OWENS         JACK M        NY      8213/01          RINERE & RINERE, LLP                             DOIRON         GLEN E            TX      43014                  ROBINS CLOUD LLP
ROBINSON      FREDERICK     NY      3923/01          RINERE & RINERE, LLP                             DOMEC          NORMAN            TX      A-0165524              ROBINS CLOUD LLP
RODAK         WILLIAM       NY      3923/01          RINERE & RINERE, LLP                             ELIAZ          DONASIANO A       TX      99CV0739               ROBINS CLOUD LLP
ROSATI        JAMES         NY      3923/01          RINERE & RINERE, LLP                             ELLISON        JOHN D            TX      9041*JG99              ROBINS CLOUD LLP
RUCKDESCHEL   JACK C        NY      8213/01          RINERE & RINERE, LLP                             FARMER         LONNIE F          TX      27,829                 ROBINS CLOUD LLP
SCHAUMAN      THOMAS        NY      3923/01          RINERE & RINERE, LLP                             FELLOWS        DONALD J          TX      03CV0267               ROBINS CLOUD LLP
SISSON        CHARLES       NY      3923/01          RINERE & RINERE, LLP                             FINDLEY        FELIX E           TX      E-0165600              ROBINS CLOUD LLP
THURLEY       RICHARD A     NY      8213/01          RINERE & RINERE, LLP                             FLOYES         EDDIE H           TX      2001-10-14060          ROBINS CLOUD LLP
VICKERS       JACKIE        NY      3923/01          RINERE & RINERE, LLP                             FOLSE          ELMIRA L          LA      C623540                ROBINS CLOUD LLP

                                                                                                                                                                        Appendix A - 386
                                      Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                  Document Page 405 of 624
Claimant      Claimant      State                                                                 Claimant     Claimant     State
Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number    Primary Plaintiff Counsel
FORD          EDWARD A      TX      A-0161748         ROBINS CLOUD LLP                            PEREZ        REYNALDO J   TX      03CV0776         ROBINS CLOUD LLP
FORSYTHE      WILLIAM H     IL      2016L000963       ROBINS CLOUD LLP                            PESINA       JOHN         TX      00CV1085         ROBINS CLOUD LLP
FOX           DANA          TX      21703*RM02        ROBINS CLOUD LLP                            PHILLIPS     FREDDIE      TX      00CV0488         ROBINS CLOUD LLP
FRANKS        TRAVILLE      TX      A0179175          ROBINS CLOUD LLP                            PHILLIPS     ROY          TX      00CV0488         ROBINS CLOUD LLP
FRANSSEN      RICHARD       TX      A0164333          ROBINS CLOUD LLP                            PLATT        JOYCE        TX      A0164333         ROBINS CLOUD LLP
GALVAN        IGNACIO       TX      99-05485-00-0-H   ROBINS CLOUD LLP                            PLATT        RUFUS        TX      A0164333         ROBINS CLOUD LLP
GARCIA        ANTONIO       TX      E-0165600         ROBINS CLOUD LLP                            REDD         JOSEPH J     TX      00CV0526         ROBINS CLOUD LLP
GARCIA        JUAN          TX      01-00339-00-0-A   ROBINS CLOUD LLP                            REED         JOHNNIE L    MS      2002-54-CV2      ROBINS CLOUD LLP
GARZA         GUILLERMO G   TX      01-4961-A         ROBINS CLOUD LLP                            RESENDEZ     SERGIO       TX      03CV1072         ROBINS CLOUD LLP
GARZA         JOHN D        TX      01CV1211          ROBINS CLOUD LLP                            ROCKAWAY     JAMES        TX      21703*RM02       ROBINS CLOUD LLP
GILLAN        GOWAN H       TX      00CV0779          ROBINS CLOUD LLP                            ROGERS       BRUCE F      TX      00CV1243         ROBINS CLOUD LLP
GONZALEZ      GILBERTO H    TX      99-03969-E        ROBINS CLOUD LLP                            RUIZ         LORENZO      TX      03CV0761         ROBINS CLOUD LLP
GRIFFITH      JOHN          TX      02-CV0434         ROBINS CLOUD LLP                            RUSO         JAMES        TX      03CV0761         ROBINS CLOUD LLP
GUILLORY      GERVIS R      LA      C621655           ROBINS CLOUD LLP                            SALAZAR      JOE          TX      99-03969-E       ROBINS CLOUD LLP
GUTIERREZ     AMOS          TX      200527363         ROBINS CLOUD LLP                            SANDERS      LEELAND      TX      03CV1622         ROBINS CLOUD LLP
GUTIERREZ     ANDREW        TX      02-CV0434         ROBINS CLOUD LLP                            SAUCEDA      IGNACIO      TX      99CV0958         ROBINS CLOUD LLP
HALE          ARLEN         TX      99CV1270          ROBINS CLOUD LLP                            SAUNDERS     ORDELL J     LA      C624879          ROBINS CLOUD LLP
HAMBRICK      MARION W      TX      01CV0567          ROBINS CLOUD LLP                            SENSAT       KATHLEEN M   TX      02CV1459         ROBINS CLOUD LLP
HARGRAVE      RODNEY J      TX      A0174342          ROBINS CLOUD LLP                            SIFUENTES    JESSE        TX      99CV0739         ROBINS CLOUD LLP
HARRISON      LEON E        TX      01CV1212          ROBINS CLOUD LLP                            SKIPPER      JOE H        TX      02CV0422         ROBINS CLOUD LLP
HILD          HAROLD B      TX      03CV0776          ROBINS CLOUD LLP                            SMITH        EVA          TX      03CV0063         ROBINS CLOUD LLP
HILL          ELSIE L       TX      02CV1095          ROBINS CLOUD LLP                            SMITH        HAROLD       TX      9041*JG99        ROBINS CLOUD LLP
HOCK          HAROLD W      TX      E-0165600         ROBINS CLOUD LLP                            SOILEAU      ODA          TX      99CV0739         ROBINS CLOUD LLP
HOGAN         ALESTAR       TX      A-0165525         ROBINS CLOUD LLP                            STEWART      JOHN G       TX      E169278          ROBINS CLOUD LLP
HOLT          BILLIE E      TX      99CV0958          ROBINS CLOUD LLP                            TERRY        ANNA A       TX      B010560-C        ROBINS CLOUD LLP
HOWARD        ARTHUR        TX      00CV1242          ROBINS CLOUD LLP                            TERRY        WILLIAM      TX      B010560-C        ROBINS CLOUD LLP
HUGHES        JESSE E       LA      C624880           ROBINS CLOUD LLP                            THOMAS       JERRY W      TX      29358            ROBINS CLOUD LLP
HULSMAN       ROY           TX      02CV0976          ROBINS CLOUD LLP                            TOSSAS       CARLOS       TX      20216*RM02       ROBINS CLOUD LLP
INGLES        DONALD R      TX      99CV0739          ROBINS CLOUD LLP                            TRAFTON      WILLIAM G    TX      00CV0526         ROBINS CLOUD LLP
JACKSON       CHESTER A     TX      01CV0368          ROBINS CLOUD LLP                            TROUT        ROMIE L      TX      99CV0739         ROBINS CLOUD LLP
JACKSON       JOHNNIE B     TX      200672600         ROBINS CLOUD LLP                            TUCKER       PURBLIC      LA      C646984          ROBINS CLOUD LLP
JOHNSON       DALE          TX      01-00339-00-0-A   ROBINS CLOUD LLP                            VAN HOY      GALE E       TX      99CV0739         ROBINS CLOUD LLP
JOHNSON       DALE          TX      02CV0619          ROBINS CLOUD LLP                            VOSLOH       ROY          TX      24582PS03        ROBINS CLOUD LLP
JOHNSON       HERMAN G      TX      99CV0739          ROBINS CLOUD LLP                            WALDROP      SOLOMON      TX      01CV0029         ROBINS CLOUD LLP
JOHNSON       JOHN M        TX      02-4933-G         ROBINS CLOUD LLP                            WILLIAMS     JAMES O      TX      05CV0569         ROBINS CLOUD LLP
KELLER        JACK          TX      27,829            ROBINS CLOUD LLP                            WILSON       JOSEPH E     TX      03CV1277         ROBINS CLOUD LLP
KELLEY        JOHN J        TX      000495-C          ROBINS CLOUD LLP                            WOOD         GEORGE H     TX      08CV0900         ROBINS CLOUD LLP
KNOTTS        DANIEL L      TX      99CV0739          ROBINS CLOUD LLP                            COSTELLO     JOHN         MD      24X05000444JCI   ROBINSON WOOLSON, PA
LANDRENEAU    JAMES C       TX      99CV0739          ROBINS CLOUD LLP                            HASTINGS     THOMAS       MD      24X05000444JCI   ROBINSON WOOLSON, PA
LANDRY        GUS M         TX      E-0165600         ROBINS CLOUD LLP                            BRADSHAW     HOWARD L     SC      92-CP-23-785     ROBLES & GONZALES
LAUDER        WESTON        TX      E169278           ROBINS CLOUD LLP                            CORTEZ       JOSEPH G     FL      91-04157         ROBLES & GONZALES
LITTLE        JAMES         TX      01CV0490          ROBINS CLOUD LLP                            GODFREY      CLAUDE E     SC      92-CP-23-784     ROBLES & GONZALES
LLEWELLYN     MURTON B      TX      03CV0594          ROBINS CLOUD LLP                            GRAMSE       EDWARD E     MN      UNKNOWN          ROBLES & GONZALES
LUDECKE       JAMES         TX      200672537         ROBINS CLOUD LLP                            MARSCEAU     ELROY H      AZ      ADMIN            ROBLES & GONZALES
MAGEE         LOUIS         TX      99CV0958          ROBINS CLOUD LLP                            MCINTYRE     DONALD       FL      ADMIN            ROBLES & GONZALES
MALLETT       EARL          TX      01CV0568          ROBINS CLOUD LLP                            MORIANO      ELMO         FL      ADMIN            ROBLES & GONZALES
MARTINEZ      NORBERTO      TX      00CV0526          ROBINS CLOUD LLP                            NUTTALL      JERRY        AZ      ADMIN            ROBLES & GONZALES
MASON         GLORIA        TX      03CV1569          ROBINS CLOUD LLP                            BELLAVIA     CARMELO A    MA      UNKNOWN          RODMAN, RODMAN & SANDMAN, PC
MATTHEWS      MATT R        TX      B170496           ROBINS CLOUD LLP                            BORDEN       ROY          MA      UNKNOWN          RODMAN, RODMAN & SANDMAN, PC
MAXWELL       KENNETH       TX      03CV0063          ROBINS CLOUD LLP                            CASOLI       MARIE        MA      UNKNOWN          RODMAN, RODMAN & SANDMAN, PC
MCCUTCHAN     RICHARD       TX      A170476           ROBINS CLOUD LLP                            CASSIDY      PAUL         MA      UNKNOWN          RODMAN, RODMAN & SANDMAN, PC
MCDONALD      WILLIAM       TX      21703*RM02        ROBINS CLOUD LLP                            CURRIER      ROBERT       MA      UNKNOWN          RODMAN, RODMAN & SANDMAN, PC
MIDDLETON     PRESTON       TX      A0164333          ROBINS CLOUD LLP                            DWAN         RONALD       MA      UNKNOWN          RODMAN, RODMAN & SANDMAN, PC
MIKOLAJCZYK   VERNON        TX      02CV1261          ROBINS CLOUD LLP                            EMERY        ROBERT       MA      UNKNOWN          RODMAN, RODMAN & SANDMAN, PC
MILES         EUGENE L      TX      9890*JG99         ROBINS CLOUD LLP                            ERRICOLO     BEATRICE     MA      UNKNOWN          RODMAN, RODMAN & SANDMAN, PC
MILLER        CHARLES E     TX      04CV0427          ROBINS CLOUD LLP                            FLANAGAN     ELMER        MA      UNKNOWN          RODMAN, RODMAN & SANDMAN, PC
MILLS         DOUGLAS       TX      05CV0569          ROBINS CLOUD LLP                            GALLO        PETER        MA      UNKNOWN          RODMAN, RODMAN & SANDMAN, PC
MINATREA      WALTER        TX      03CV0761          ROBINS CLOUD LLP                            GUILLET      LOUIS        MA      UNKNOWN          RODMAN, RODMAN & SANDMAN, PC
MONTGOMERY    JOHN T        TX      04CV1023          ROBINS CLOUD LLP                            HAYES        CHARLES      MA      UNKNOWN          RODMAN, RODMAN & SANDMAN, PC
MONTOYA       ISRAEL        TX      02-4933-G         ROBINS CLOUD LLP                            LAN          LEONARD      MA      UNKNOWN          RODMAN, RODMAN & SANDMAN, PC
MOORE         JOHNNY L      TX      99CV0958          ROBINS CLOUD LLP                            MEDNICK      ARTHUR       MA      MICV2001-1809    RODMAN, RODMAN & SANDMAN, PC
MUSGROVE      PETE M        TX      99CV0739          ROBINS CLOUD LLP                            MEUSE        MICHAEL      MA      UNKNOWN          RODMAN, RODMAN & SANDMAN, PC
MUSICK        VERNON        TX      03CV0594          ROBINS CLOUD LLP                            MORAN        JOHN L       MA      UNKNOWN          RODMAN, RODMAN & SANDMAN, PC
NELSON        ORELL         TX      99-05485-00-0-H   ROBINS CLOUD LLP                            POWERS       EDWARD       MA      UNKNOWN          RODMAN, RODMAN & SANDMAN, PC
NORRIS        ROBERT L      TX      A0164333          ROBINS CLOUD LLP                            RYAN         ROBERT       MA      UNKNOWN          RODMAN, RODMAN & SANDMAN, PC
NORWOOD       FLOYD S       LA      2005000802        ROBINS CLOUD LLP                            SHEA         JAMES        MA      UNKNOWN          RODMAN, RODMAN & SANDMAN, PC
O'BANNION     ROBERT        TX      200608038         ROBINS CLOUD LLP                            SPEAR        PAUL D       MA      UNKNOWN          RODMAN, RODMAN & SANDMAN, PC
O'DONALD      BOBBY         TX      00CV1085          ROBINS CLOUD LLP                            ST. JOHN     DARYL        MA      UNKNOWN          RODMAN, RODMAN & SANDMAN, PC
OCHOA         CRUZ          TX      99CV0958          ROBINS CLOUD LLP                            STELLA       DAVID        MA      UNKNOWN          RODMAN, RODMAN & SANDMAN, PC
OLIVARES      RUBEN         TX      17165*JG01        ROBINS CLOUD LLP                            STILLMAN     MELVIN       MA      UNKNOWN          RODMAN, RODMAN & SANDMAN, PC
ORTIZ         ANSELMO       TX      02CV1459          ROBINS CLOUD LLP                            TIRRONEN     KAUKO        MA      UNKNOWN          RODMAN, RODMAN & SANDMAN, PC
ORTIZ         FORTINO G     TX      99CV0739          ROBINS CLOUD LLP                            ZANGARI      DOMENIC      MA      UNKNOWN          RODMAN, RODMAN & SANDMAN, PC
OWENS         JAMES L       TX      99CV0739          ROBINS CLOUD LLP                            AMERSON      SHELTON P    GA      98VS143676B      ROGER B LANE, PC
OYLER         WILFORD       TX      99CV1269          ROBINS CLOUD LLP                            BECK         CHARLES I    GA      2002CV60794      ROGER B LANE, PC
PATTON        JAMES E       TX      CV-34736-01-11    ROBINS CLOUD LLP                            BOATWRIGHT   OTTIS C      GA      2001CV38723      ROGER B LANE, PC
PEREZ         PEDRO         TX      09CV0490          ROBINS CLOUD LLP                            CRAVEN       ROBERT M     GA      2000CV30848      ROGER B LANE, PC

                                                                                                                                                       Appendix A - 387
                                    Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                     Document Page 406 of 624
Claimant     Claimant     State                                                                      Claimant      Claimant     State
Last Name    First Name   Filed   Docket Number          Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number         Primary Plaintiff Counsel
DAVIS        WENDELL H    GA      1999CV12875            ROGER B LANE, PC                            GONZALEZ      REFUGIO      TX      03CV0113              RYAN A. FOSTER & ASSOCIATES, PLLC
GEORGE       KENNETH R    GA      E55791                 ROGER B LANE, PC                            GUTIERREZ     JOSE M       TX      01-01406-E            RYAN A. FOSTER & ASSOCIATES, PLLC
KENNEDY      HUBERT Q     GA      2000CV28452            ROGER B LANE, PC                            GUZMAN        SANTIAGO     TX      03CV0127              RYAN A. FOSTER & ASSOCIATES, PLLC
LEWIS        JAMES J      GA      98VS0141441G           ROGER B LANE, PC                            HAMMONS       JC           TX      03CV0122              RYAN A. FOSTER & ASSOCIATES, PLLC
LIGHTSEY     CURTIS H     GA      2002CV51892            ROGER B LANE, PC                            HARDIN        JOHN         TX      03CV0122              RYAN A. FOSTER & ASSOCIATES, PLLC
MCMICHAEL    CLARENCE A   GA      2000CV27367            ROGER B LANE, PC                            HOLLAND       ELESENER     TX      03CV0122              RYAN A. FOSTER & ASSOCIATES, PLLC
ROWLAND      HERMAN W     GA      2000CV23784            ROGER B LANE, PC                            JACKSON       JESSE L      TX      03CV0122              RYAN A. FOSTER & ASSOCIATES, PLLC
SULLINS      WH           GA      01-00906               ROGER B LANE, PC                            JONES         SAM          TX      03CV0122              RYAN A. FOSTER & ASSOCIATES, PLLC
VILLANOVA    DANIEL R     GA      98VS0145559            ROGER B LANE, PC                            KOMINCZAK     ALEX E       TX      03CV0122              RYAN A. FOSTER & ASSOCIATES, PLLC
ALBRIGHT     EDGAR        FL      CACE16015574           ROMANO LAW GROUP                            LACK          FOREST       TX      03CV0120              RYAN A. FOSTER & ASSOCIATES, PLLC
YOKUM        ELNA H       LA      759013                 RON AUSTIN & ASSOCIATES, LLC                LAKEY         WILBURN      TX      03CV0118              RYAN A. FOSTER & ASSOCIATES, PLLC
BRIGHT       LAURIE       CA      RG10494707             RONALD J. SHINGLER, ATTORNEY AT LAW         LAYON         ALBERT       TX      03CV0122              RYAN A. FOSTER & ASSOCIATES, PLLC
BRIGHT       LAURIE       CA      RG10514740             RONALD J. SHINGLER, ATTORNEY AT LAW         LONGABERGER   CHARLES C    TX      ADMIN                 RYAN A. FOSTER & ASSOCIATES, PLLC
NEW          MAX D        CA      RG12611515             RONALD J. SHINGLER, ATTORNEY AT LAW         LOPEZ         ROGERIO      TX      03CV0113              RYAN A. FOSTER & ASSOCIATES, PLLC
RYEN         DOUGLAS C    CA      RG11594986             RONALD J. SHINGLER, ATTORNEY AT LAW         MAJORWITZ     WILLIAM      TX      03CV0122              RYAN A. FOSTER & ASSOCIATES, PLLC
RYEN         DOUGLAS C    CA      RG13682385             RONALD J. SHINGLER, ATTORNEY AT LAW         MALDONADO     EMILIO       TX      03CV0113              RYAN A. FOSTER & ASSOCIATES, PLLC
BEGAY        CHARLIE L    CA      BC203029               ROSE, KLEIN & MARIAS, LLP                   MARSHALL      DONALD P     TX      A166497               RYAN A. FOSTER & ASSOCIATES, PLLC
BOND         WALTER W     CA      BC204055               ROSE, KLEIN & MARIAS, LLP                   MARTINEZ      JUAN         TX      03CV0114              RYAN A. FOSTER & ASSOCIATES, PLLC
CIENFUEGOS   JOHN O       CA      BC203032               ROSE, KLEIN & MARIAS, LLP                   MAYON         AUDREY       TX      03CV0118              RYAN A. FOSTER & ASSOCIATES, PLLC
CRONIN       DONAL        CA      BC185609               ROSE, KLEIN & MARIAS, LLP                   MCGEE         ROBERT I     TX      03CV0122              RYAN A. FOSTER & ASSOCIATES, PLLC
CRUCIUS      BETTY J      CA      BC245462               ROSE, KLEIN & MARIAS, LLP                   MOLNOSKEY     MARGARET     TX      03CV0112              RYAN A. FOSTER & ASSOCIATES, PLLC
ENTSMINGER   EDWARD W     CA      BC194070               ROSE, KLEIN & MARIAS, LLP                   MORRIS        JAMES        TX      03CV0120              RYAN A. FOSTER & ASSOCIATES, PLLC
GAUTHIER     VIRGIL G     CA      BC047235               ROSE, KLEIN & MARIAS, LLP                   MUNIZ         THOMAS       TX      03CV0116              RYAN A. FOSTER & ASSOCIATES, PLLC
GREAM        MILLIARD A   CA      BC204352               ROSE, KLEIN & MARIAS, LLP                   NAVARRO       ELIJIO       TX      01-01406-E            RYAN A. FOSTER & ASSOCIATES, PLLC
JACKSON      CURTIS A     CA      BC194885               ROSE, KLEIN & MARIAS, LLP                   PEREZ         JOE          TX      03CV0124              RYAN A. FOSTER & ASSOCIATES, PLLC
JONES        VIRGIL       CA      BC194021               ROSE, KLEIN & MARIAS, LLP                   PEREZ         ROBERT       TX      01-01406-E            RYAN A. FOSTER & ASSOCIATES, PLLC
LOFTIN       CAREY D      CA      BC196425               ROSE, KLEIN & MARIAS, LLP                   PHILLIPS      PAUL         TX      03CV0122              RYAN A. FOSTER & ASSOCIATES, PLLC
LORENZ       EDWARD J     CA      BC208897               ROSE, KLEIN & MARIAS, LLP                   POWELL        STENNIS T    MS      251-02-670CIV         RYAN A. FOSTER & ASSOCIATES, PLLC
MARTIN       JAMES A      CA      BC205619               ROSE, KLEIN & MARIAS, LLP                   REEDER        THOMAS L     TX      01-01406-E            RYAN A. FOSTER & ASSOCIATES, PLLC
MASON        DONALD E     CA      BC215604               ROSE, KLEIN & MARIAS, LLP                   ROJAS         JESUS        TX      03CV0113              RYAN A. FOSTER & ASSOCIATES, PLLC
MCFARLAND    QUELLIS A    CA      BC282343               ROSE, KLEIN & MARIAS, LLP                   SALINAS       ABEL         TX      03CV0127              RYAN A. FOSTER & ASSOCIATES, PLLC
MONTEZ       JOHN R       CA      BC182296               ROSE, KLEIN & MARIAS, LLP                   SANCHEZ       BENJAMIN     TX      03CV0113              RYAN A. FOSTER & ASSOCIATES, PLLC
MURAT        JOSEPH       CA      BC454696               ROSE, KLEIN & MARIAS, LLP                   SHOULDERS     WILLIAM      TX      03CV0125              RYAN A. FOSTER & ASSOCIATES, PLLC
OLSON        JAMES M      CA      BC206789               ROSE, KLEIN & MARIAS, LLP                   THOMPSON      BENJAMIN     TX      03CV0127              RYAN A. FOSTER & ASSOCIATES, PLLC
PORTER       ERNEST W     CA      BC203056               ROSE, KLEIN & MARIAS, LLP                   THORNE        JAMES        TX      03CV0121              RYAN A. FOSTER & ASSOCIATES, PLLC
REDMANN      ERNEST L     CA      BC198402               ROSE, KLEIN & MARIAS, LLP                   TIJERINA      MARGARITO    TX      01-01406-E            RYAN A. FOSTER & ASSOCIATES, PLLC
SARK         MARTIN B     CA      BC195364               ROSE, KLEIN & MARIAS, LLP                   TORRES        JOSE G       TX      03CV0113              RYAN A. FOSTER & ASSOCIATES, PLLC
SMITH        ALFARD E     CA      BC194071               ROSE, KLEIN & MARIAS, LLP                   TREVINO       HERIBERTO    TX      03CV0113              RYAN A. FOSTER & ASSOCIATES, PLLC
SOLIS        JESS         CA      BC203057               ROSE, KLEIN & MARIAS, LLP                   UECKERT       HARRY        TX      03CV0122              RYAN A. FOSTER & ASSOCIATES, PLLC
VARGAS       ELIAS P      CA      BC198899               ROSE, KLEIN & MARIAS, LLP                   WHEELER       WT           TX      03CV0126              RYAN A. FOSTER & ASSOCIATES, PLLC
VUOLAS       VERNON       CA      BC195422               ROSE, KLEIN & MARIAS, LLP                   WILLIAM       TV           TX      03CV0122              RYAN A. FOSTER & ASSOCIATES, PLLC
WHITE        MELVIN L     CA      BC193011               ROSE, KLEIN & MARIAS, LLP                   WILSON        HAROLD       TX      03CV0121              RYAN A. FOSTER & ASSOCIATES, PLLC
WHITTAKER    JAMES F      CA      BC214168               ROSE, KLEIN & MARIAS, LLP                   COOK          RODNEY       TN      CV05115               SALES TILLMAN WALLBAUM CATLETT & SATTERLEY, PLLC
YOST         ELBERT L     CA      BC186708               ROSE, KLEIN & MARIAS, LLP                   STRICKLAND    RAYMOND D    TN      08CV57                SALES TILLMAN WALLBAUM CATLETT & SATTERLEY, PLLC
LETASKY      JOHN         MT      80754                  ROSSBACH HART, PC                           WILSON        JAMES R      LA      440069-B              SAM L JENKINS, JR - A PROFESSIONAL LAW CORPORATION
LICKERT      PAUL         OH      G4801CI0201504993000   ROURKE & BLUMENTHAL, LLP                    PAPETTI       EDWIN J      NY      96/605478             SANDERS, SANDERS & BLOCK, PC
DEHART       PRINTESS     TX      348-193573-02          ROVEN-KAPLAN, LLP                           WOMACK        ELLEN M      IL      14L1395               SAVILLE LAW FIRM, LLC
O'BOYLE      JAMES P      IA      CL106817               ROXANNE CONLIN & ASSOCIATES, PC             ALABAUGH      ALLISON V    PA      GD14003064            SAVINIS KANE & GALLUCCI, LLC
BYRNE        THOMAS       NY      591171/97              RUBIN BAUM LEVIN CONSTANT & FRIEDMAN        BACHNER       DAVID R      WV      16C487                SAVINIS KANE & GALLUCCI, LLC
CROWLEY      DENNIS M     NY      98590226               RUBIN BAUM LEVIN CONSTANT & FRIEDMAN        BIANCHI       WALTER       PA      GD13014483            SAVINIS KANE & GALLUCCI, LLC
DUNCAN       CLIFFORD     NY      591170/97              RUBIN BAUM LEVIN CONSTANT & FRIEDMAN        CARTER        CHARLES A    WV      14C516                SAVINIS KANE & GALLUCCI, LLC
HALL         ELLSWORTH    NY      591163/97              RUBIN BAUM LEVIN CONSTANT & FRIEDMAN        CLARK         ROBERT G     WV      14C418                SAVINIS KANE & GALLUCCI, LLC
BECK         HB           TX      A0170100               RUSSELL L COOK JR & ASSOCIATES              CONNOR        FRANCIS M    PA      GD16003183            SAVINIS KANE & GALLUCCI, LLC
BOGAN        LARRY J      TX      2000-084               RUSSELL L COOK JR & ASSOCIATES              FIX           ARTHUR H     PA      GD15010595            SAVINIS KANE & GALLUCCI, LLC
MIGL         DENNIS       TX      2000-084               RUSSELL L COOK JR & ASSOCIATES              HONSE         ATLEE H      PA      GD12009460            SAVINIS KANE & GALLUCCI, LLC
MILLS        JIMMY        TX      2002-1556-3            RUSSELL L COOK JR & ASSOCIATES              JOHNSON       GEORGE W     PA      GD10016321            SAVINIS KANE & GALLUCCI, LLC
STEPHENSON   ROBERT G     TX      2002-39773             RUSSELL L COOK JR & ASSOCIATES              KIDD          KENNETH R    WV      17C537                SAVINIS KANE & GALLUCCI, LLC
BROWN        DONALD L     OH      14CV825034             RUSSELL SMITH                               KRAUSE        ANN D        PA      GD13024266            SAVINIS KANE & GALLUCCI, LLC
COTTLE       JAMES        OH      14CV825034             RUSSELL SMITH                               LANGDON       RAYMOND E    WV      15C2132               SAVINIS KANE & GALLUCCI, LLC
PHILLIPS     MAURICE E    OH      CV04531762             RUSSELL SMITH                               MAYHEW        HOMER        WV      15C468                SAVINIS KANE & GALLUCCI, LLC
ALVARADO     BASILIO      TX      03CV0124               RYAN A. FOSTER & ASSOCIATES, PLLC           MCCLAIN       TERRY L      WV      16C346                SAVINIS KANE & GALLUCCI, LLC
ALVARADO     FRIEDA A     TX      03CV0124               RYAN A. FOSTER & ASSOCIATES, PLLC           MCLAUGHLIN    BILLY M      WV      16C691                SAVINIS KANE & GALLUCCI, LLC
AMOS         MARION       TX      03CV0123               RYAN A. FOSTER & ASSOCIATES, PLLC           MEANS         KENNETH E    WV      17C64                 SAVINIS KANE & GALLUCCI, LLC
BOYKIN       ROBERT       TX      03CV0130               RYAN A. FOSTER & ASSOCIATES, PLLC           MEGHA         ROHIT        WV      17C76                 SAVINIS KANE & GALLUCCI, LLC
CHAPA        ROBERT       TX      03CV0113               RYAN A. FOSTER & ASSOCIATES, PLLC           MONTGOMERY    LEROY        PA      GD12010975            SAVINIS KANE & GALLUCCI, LLC
CHASE        ROBERT A     TX      03CV0125               RYAN A. FOSTER & ASSOCIATES, PLLC           MOTTO         RAYMOND G    PA      GD14011004            SAVINIS KANE & GALLUCCI, LLC
DEBORD       JOHN T       TX      03CV0127               RYAN A. FOSTER & ASSOCIATES, PLLC           MURRAY        RANDALL      PA      GD16017346            SAVINIS KANE & GALLUCCI, LLC
EDWARDS      JAMES        TX      03CV0122               RYAN A. FOSTER & ASSOCIATES, PLLC           NICHOLSON     ALBERT       WV      16C690                SAVINIS KANE & GALLUCCI, LLC
FERGUSON     JAMES F      TX      03CV0122               RYAN A. FOSTER & ASSOCIATES, PLLC           O'LEARY       ROBERT E     PA      GD11025638            SAVINIS KANE & GALLUCCI, LLC
FLORES       CARLOS R     TX      03CV0113               RYAN A. FOSTER & ASSOCIATES, PLLC           PENN          DAVID        PA      GD13006661            SAVINIS KANE & GALLUCCI, LLC
GARCIA       ALEJANDRO    TX      01-01406-E             RYAN A. FOSTER & ASSOCIATES, PLLC           PETRAKOS      IRENE        WV      16C1637               SAVINIS KANE & GALLUCCI, LLC
GARCIA       GEORGE       TX      03CV0122               RYAN A. FOSTER & ASSOCIATES, PLLC           PETRAKOS      PETER G      WV      17C330                SAVINIS KANE & GALLUCCI, LLC
GARCIA       JULIAN       TX      03CV0127               RYAN A. FOSTER & ASSOCIATES, PLLC           PORZUCEK      MARGARET     PA      GD15013568_ADMIN_GP   SAVINIS KANE & GALLUCCI, LLC
GILDER       WILSON       TX      03CV0122               RYAN A. FOSTER & ASSOCIATES, PLLC           ROE           CARL L       WV      16C1416               SAVINIS KANE & GALLUCCI, LLC
GOINS        VERNON       TX      A166497                RYAN A. FOSTER & ASSOCIATES, PLLC           ROSS          LARRY        WV      17C623                SAVINIS KANE & GALLUCCI, LLC
GONZALEZ     ANGEL        TX      03CV0113               RYAN A. FOSTER & ASSOCIATES, PLLC           ROSSI         LOUIS M      PA      GD09010302            SAVINIS KANE & GALLUCCI, LLC

                                                                                                                                                                Appendix A - 388
                                           Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                         Document Page 407 of 624
Claimant       Claimant          State                                                                   Claimant     Claimant     State
Last Name      First Name        Filed   Docket Number     Primary Plaintiff Counsel                     Last Name    First Name   Filed   Docket Number        Primary Plaintiff Counsel
SALMONS        ROBERT            WV      14C998            SAVINIS KANE & GALLUCCI, LLC                  HARTVIG      POUL H       WA      112031612_ADMIN_GP   SCHROETER, GOLDMARK & BENDER
SCHOEPKE       WAYNE H           PA      GD13019123        SAVINIS KANE & GALLUCCI, LLC                  HARRIS       HARVEY       PA      050400945TE          SCHWABENLAND & RYAN, P.C.
SHANKO         JEROME            WV      17C381            SAVINIS KANE & GALLUCCI, LLC                  AGATE        WILLIAM      OH      104CV10008           SCHWARZWALD & ROCK
SHUTTLEWORTH   JOSEPH E          PA      13020410          SAVINIS KANE & GALLUCCI, LLC                  AUTHIER      GARY         OH      104CV20003           SCHWARZWALD & ROCK
SPAULDING      CHARLES           WV      16C465            SAVINIS KANE & GALLUCCI, LLC                  BABCOCK      PAUL         OH      104CV10008           SCHWARZWALD & ROCK
STEIGHNER      JEFFREY W         PA      GD13015747        SAVINIS KANE & GALLUCCI, LLC                  BARNES       RAY          OH      103CV20022           SCHWARZWALD & ROCK
TOMALSKI       EDWARD P          PA      GD13014341        SAVINIS KANE & GALLUCCI, LLC                  COLES        KENNETH L    OH      103CV20021           SCHWARZWALD & ROCK
TOTTERDALE     THOMAS            WV      16C220            SAVINIS KANE & GALLUCCI, LLC                  DROBOT       MICHAEL      OH      104CV20003           SCHWARZWALD & ROCK
TROBAK         PETER             PA      GD12021654        SAVINIS KANE & GALLUCCI, LLC                  GOULD        WILLIAM      OH      103CV20022           SCHWARZWALD & ROCK
TURLEY         KENNETH           WV      13C2253           SAVINIS KANE & GALLUCCI, LLC                  HAYES        LEONARD      OH      103CV20022           SCHWARZWALD & ROCK
VARNEY         WILLIAM           WV      15C466            SAVINIS KANE & GALLUCCI, LLC                  ISKRA        MATTHEW      OH      104CV10008           SCHWARZWALD & ROCK
VEALEY         ROY E             WV      14C464            SAVINIS KANE & GALLUCCI, LLC                  JOHNSON      JAMES        OH      103CV20022           SCHWARZWALD & ROCK
WHITE          JAMES B           WV      17C831            SAVINIS KANE & GALLUCCI, LLC                  LANE         ALWYN        OH      103CV20022           SCHWARZWALD & ROCK
ADKINS         ROGER             WV      95-C-3049         SAYRE, THOMAS                                 LUCYK        WILLIAM      OH      104CV10008           SCHWARZWALD & ROCK
BARNHOUSE      CHARLES           WV      95-C-3049         SAYRE, THOMAS                                 NEDELEC      PAUL         OH      104CV10008           SCHWARZWALD & ROCK
BARNHOUSE      CHARLES           WV      95-C-3050         SAYRE, THOMAS                                 UZELMAN      MEL          OH      103CV20022           SCHWARZWALD & ROCK
CLENDENIN      CHARLES B         WV      95-C-3049         SAYRE, THOMAS                                 VANDERWAL    JOHN         OH      104CV20003           SCHWARZWALD & ROCK
DOTSON         JOHN P            WV      95-C-3049         SAYRE, THOMAS                                 WEBB         NORMAN       OH      103CV20004           SCHWARZWALD & ROCK
GANDEE         MARVIN            WV      95-C-3049         SAYRE, THOMAS                                 WILLIAMS     IEUAN        OH      104CV10008           SCHWARZWALD & ROCK
GANDEE         MARVIN            WV      95-C-3053         SAYRE, THOMAS                                 ALEXANDER    NAOMA        MS      980167               SCOTT & SCOTT LTD
GRAHAM         ERNEST            WV      95-C-3049         SAYRE, THOMAS                                 ANDERSON     WALTER       MS      200286               SCOTT & SCOTT LTD
JUSTICE        HERBERT R         WV      95-C-3049         SAYRE, THOMAS                                 ANDERSON     WALTER       MS      980167               SCOTT & SCOTT LTD
JUSTICE        HERBERT R         WV      95-C-3138         SAYRE, THOMAS                                 ANDREWS      ROBBIE D     MS      980167               SCOTT & SCOTT LTD
KENNEDY        TIMOTHY           WV      95-C-3049         SAYRE, THOMAS                                 ANDREWS      ROBERT L     MS      980167               SCOTT & SCOTT LTD
LEGG           BOBBY             WV      95-C-3049         SAYRE, THOMAS                                 ARMSTRONG    BENNY        MS      980167               SCOTT & SCOTT LTD
LEGG           RUSSELL           WV      95-C-3049         SAYRE, THOMAS                                 ASH          MONROE       MS      980167               SCOTT & SCOTT LTD
MYRES          DANIEL L          WV      95-C-3049         SAYRE, THOMAS                                 AVERY        JONAH R      MS      980167               SCOTT & SCOTT LTD
MYRES          DANIEL L.         WV      95-C-3058         SAYRE, THOMAS                                 BALLANCE     HUBERT E     MS      980167               SCOTT & SCOTT LTD
PENCE          MARK              WV      95-C-3049         SAYRE, THOMAS                                 BARRETT      DOROTHY D    MS      980167               SCOTT & SCOTT LTD
PENCE          MARK              WV      95-C-3059         SAYRE, THOMAS                                 BARTLETT     JOHN R       MS      980167               SCOTT & SCOTT LTD
SHAMBLIN       DARRELL           WV      95-C-3049         SAYRE, THOMAS                                 BASS         FRANKLIN     MS      980167               SCOTT & SCOTT LTD
SHAMBLIN       DARRELL           WV      95-C-3062         SAYRE, THOMAS                                 BASS         WILLIAM P    MS      980167               SCOTT & SCOTT LTD
SHAMBLIN       RICHARD           WV      95-C-3049         SAYRE, THOMAS                                 BEATTY       PAUL         MS      980167               SCOTT & SCOTT LTD
SHAMBLIN       RICHARD           WV      95-C-3061         SAYRE, THOMAS                                 BECKMAN      DL           MS      980167               SCOTT & SCOTT LTD
SHAMBLIN       RODNEY            WV      95-C-3049         SAYRE, THOMAS                                 BEDWELL      M            MS      200286               SCOTT & SCOTT LTD
STRICKLEN      PAUL              WV      95-C-3049         SAYRE, THOMAS                                 BELL         HENRY J      MS      980167               SCOTT & SCOTT LTD
STRICKLEN      PAUL              WV      95-C-3063         SAYRE, THOMAS                                 BELL         JAMES T      MS      980167               SCOTT & SCOTT LTD
TAYLOR         DARRELL B         WV      95-C-3049         SAYRE, THOMAS                                 BELL         ROY E        MS      980167               SCOTT & SCOTT LTD
TAYLOR         DARRELL B.        WV      95-C-3139         SAYRE, THOMAS                                 BIRCHEAT     JB           MS      200286               SCOTT & SCOTT LTD
WHEELER        GARFIELD          WV      95-C-3049         SAYRE, THOMAS                                 BIRDNER      JAMES E      MS      980167               SCOTT & SCOTT LTD
WHEELER        GARFIELD          WV      95-C-3064         SAYRE, THOMAS                                 BLACK        THOMAS C     MS      980167               SCOTT & SCOTT LTD
ALLEN          MAJOR             TX      G-88-185          SCHECHTER & EISEMANN                          BLACKLEDGE   WILLIE       MS      980167               SCOTT & SCOTT LTD
ANDERSON       WILLIE J          TX      B-88-0998-CA      SCHECHTER & EISEMANN                          BOANO        ANDREW J     MS      980167               SCOTT & SCOTT LTD
CLARK          SAMUEL            TX      B-88-00946-CA     SCHECHTER & EISEMANN                          BOLEN        VIOLA D      MS      980167               SCOTT & SCOTT LTD
CONTI          JOE               TX      G-88-207          SCHECHTER & EISEMANN                          BONNER       VIRGIL       MS      980167               SCOTT & SCOTT LTD
CONTI          SEBASTIAN         TX      G-88-208          SCHECHTER & EISEMANN                          BORSARGE     CHARLES      MS      980167               SCOTT & SCOTT LTD
GRIMALDO       JESUS C           TX      G-88-154          SCHECHTER & EISEMANN                          BOULER       HARVEY       MS      200286               SCOTT & SCOTT LTD
MOSE           WILFORD & LOUIS   TX      B-88-01052CS      SCHECHTER & EISEMANN                          BOWDEN       PAUL G       MS      980167               SCOTT & SCOTT LTD
POTTER         GEORGE S          TX      B-88-00827CA      SCHECHTER & EISEMANN                          BOYD         JOHN W       MS      980167               SCOTT & SCOTT LTD
WILLIAMS       WILLIE            TX      B-88-149          SCHECHTER & EISEMANN                          BOYKIN       CJ           MS      980167               SCOTT & SCOTT LTD
ZEIGLER        RODELL V LYKES    TX      G-89-0332         SCHECHTER & EISEMANN                          BRADFORD     JOHN G       MS      980167               SCOTT & SCOTT LTD
ARROWOOD       MARK G            MD      24X15000538CTD    SCHIFF HARDIN, LLP                            BRAZIL       JOHN L       MS      980167               SCOTT & SCOTT LTD
GUARIENTI      DONALD A          NM      D101CV201600479   SCHIFFER ODOM HICKS & JOHNSON                 BREWER       LAWRENCE C   MS      980167               SCOTT & SCOTT LTD
ANDREA         NICOLAS           MA      97-02465S         SCHNEIDER, REILLY, ZABIN & COSTELLO, PC       BRIDGES      CURTIS       MS      980167               SCOTT & SCOTT LTD
ANDERSON       RICHARD L         IL      2015L000131       SCHOEN WALTON TELKEN & FOSTER, LLC            BROWDER      WILLIE E     MS      980167               SCOTT & SCOTT LTD
BYARS          DONNY W           IL      2015L000261       SCHOEN WALTON TELKEN & FOSTER, LLC            BROWN        WILLIE E     MS      980167               SCOTT & SCOTT LTD
ELIAS          JAMES F           IL      2015L001450       SCHOEN WALTON TELKEN & FOSTER, LLC            BRUMFIELD    ESSIE        MS      980167               SCOTT & SCOTT LTD
HARRELL        HOMER B           IL      2015L000942       SCHOEN WALTON TELKEN & FOSTER, LLC            BUCKLEY      JAMES C      MS      980167               SCOTT & SCOTT LTD
JAKOVEC        JAMES J           IL      2015L001571       SCHOEN WALTON TELKEN & FOSTER, LLC            BURNS        LEROY        MS      980167               SCOTT & SCOTT LTD
JOHNSON        GARY W            IL      2015L000558       SCHOEN WALTON TELKEN & FOSTER, LLC            BUSH         JOHN C       MS      980167               SCOTT & SCOTT LTD
LOBBINS        HENRY W           IL      2014L001278       SCHOEN WALTON TELKEN & FOSTER, LLC            BUTLER       LESSIE J     MS      980167               SCOTT & SCOTT LTD
MCCANN         OMER C            IL      2015L000599       SCHOEN WALTON TELKEN & FOSTER, LLC            CALCOTE      ROBERT L     MS      2011141              SCOTT & SCOTT LTD
MCCAULEY       CHARLES H         IL      2015L000373       SCHOEN WALTON TELKEN & FOSTER, LLC            CALDWELL     JESSIE       MS      980167               SCOTT & SCOTT LTD
MCNEW          OSCAR L           IL      2015L001602       SCHOEN WALTON TELKEN & FOSTER, LLC            CHAMBERS     WALLACE R    MS      980167               SCOTT & SCOTT LTD
MCROBERTS      ROBERT            IL      2015L001599       SCHOEN WALTON TELKEN & FOSTER, LLC            CHANDLER     JAMES W      MS      200286               SCOTT & SCOTT LTD
MINNIG         KENNETH D         IL      2015L000866       SCHOEN WALTON TELKEN & FOSTER, LLC            CHILDS       ALLEN        MS      980167               SCOTT & SCOTT LTD
PAYNE          LANNY R           IL      2015L001111       SCHOEN WALTON TELKEN & FOSTER, LLC            CLARK        DAVID        MS      980167               SCOTT & SCOTT LTD
POLOMSKI       CAROL A           IL      2015L000944       SCHOEN WALTON TELKEN & FOSTER, LLC            CLARK        JL           MS      980167               SCOTT & SCOTT LTD
REYMANN        ALBERT J          IL      2015L001237       SCHOEN WALTON TELKEN & FOSTER, LLC            CLARK        JAMES W      MS      980167               SCOTT & SCOTT LTD
SNYDER         RODNEY C          IL      2014L001004       SCHOEN WALTON TELKEN & FOSTER, LLC            CLARK        KENNETH D    MS      980167               SCOTT & SCOTT LTD
TAYLOR         THOMAS            IL      2014L001163       SCHOEN WALTON TELKEN & FOSTER, LLC            CLARK        RALPH C      MS      980167               SCOTT & SCOTT LTD
TOOLEY         ROBERT F          IL      2015L000390       SCHOEN WALTON TELKEN & FOSTER, LLC            CLARKE       ASH C        MS      980167               SCOTT & SCOTT LTD
VELEY          ROBERT W          IL      2015L001670       SCHOEN WALTON TELKEN & FOSTER, LLC            CLARY        OQ           MS      980167               SCOTT & SCOTT LTD
WILSON         DONALD R          IL      2015L000498       SCHOEN WALTON TELKEN & FOSTER, LLC            CLARY        OTIS         MS      980167               SCOTT & SCOTT LTD
WOOD           DELMER R          IL      2014L001599       SCHOEN WALTON TELKEN & FOSTER, LLC            COBB         GRAHAM       MS      980167               SCOTT & SCOTT LTD
COOK           LOUIS A           ID      CIV91-0388SMJC    SCHROETER, GOLDMARK & BENDER                  COLLINS      ALBERT J     MS      980167               SCOTT & SCOTT LTD

                                                                                                                                                                  Appendix A - 389
                                   Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                             Document Page 408 of 624
Claimant    Claimant     State                                                               Claimant      Claimant      State
Last Name   First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number    Primary Plaintiff Counsel
COLLINS     HARVEY H     MS      980167          SCOTT & SCOTT LTD                           HOGG          JAMES G       MS      980167           SCOTT & SCOTT LTD
CONDRAY     FRED L       MS      980167          SCOTT & SCOTT LTD                           HOOKS         BILL E        MS      980167           SCOTT & SCOTT LTD
CONE        JAMES R      MS      980167          SCOTT & SCOTT LTD                           HOOKS         MERL          MS      980167           SCOTT & SCOTT LTD
COOK        JESSIE       MS      980167          SCOTT & SCOTT LTD                           HOWARD        ELVIS G       MS      200286           SCOTT & SCOTT LTD
COOPER      TYSON E      MS      980167          SCOTT & SCOTT LTD                           HOWARD        LEON          MS      980167           SCOTT & SCOTT LTD
CORDER      JAMES H      MS      980167          SCOTT & SCOTT LTD                           HUFFMAN       JC            MS      980167           SCOTT & SCOTT LTD
COTHEM      CHARLES D    MS      980167          SCOTT & SCOTT LTD                           HUMES         WILLIE        MS      200330           SCOTT & SCOTT LTD
COUCH       JAMES W      MS      980167          SCOTT & SCOTT LTD                           HUNTER        CLAUDIA M     MS      980167           SCOTT & SCOTT LTD
COURTNEY    LESTER E     MS      980167          SCOTT & SCOTT LTD                           HUTTO         TERRY         MS      980167           SCOTT & SCOTT LTD
COVAS       HENRY V      MS      980167          SCOTT & SCOTT LTD                           HYCHE         LAMAR M       MS      980167           SCOTT & SCOTT LTD
COX         BILLY        MS      980167          SCOTT & SCOTT LTD                           IVY           JACKSON       MS      980167           SCOTT & SCOTT LTD
COX         BOBBY G      MS      200286          SCOTT & SCOTT LTD                           JACKSON       LARRY D       MS      980167           SCOTT & SCOTT LTD
CRANE       EDWARD       MS      200286          SCOTT & SCOTT LTD                           JACOBS        CALVESTER     MS      980167           SCOTT & SCOTT LTD
CRANFIELD   GEORGE S     MS      980167          SCOTT & SCOTT LTD                           JAMESON       JOHN K        MS      980167           SCOTT & SCOTT LTD
CRAYTON     HUGH M       MS      200286          SCOTT & SCOTT LTD                           JEMISON       WILLIAM L     MS      200286           SCOTT & SCOTT LTD
CROSBY      GEORGE       MS      980167          SCOTT & SCOTT LTD                           JENKINS       ARCHIE L      MS      980167           SCOTT & SCOTT LTD
CULPEPPER   CHARLES H    MS      980167          SCOTT & SCOTT LTD                           JOHNSON       ELDER S       MS      980167           SCOTT & SCOTT LTD
CUMMINGS    BOBBY G      MS      980167          SCOTT & SCOTT LTD                           JOHNSON       FRED P        MS      200286           SCOTT & SCOTT LTD
CUMMINGS    WILLIE F     MS      980167          SCOTT & SCOTT LTD                           JOHNSON       GEORGE W      MS      980167           SCOTT & SCOTT LTD
DAILEY      MOSES        MS      980167          SCOTT & SCOTT LTD                           JOHNSON       JAMES R       MS      980167           SCOTT & SCOTT LTD
DANSBY      EARL L       MS      980167          SCOTT & SCOTT LTD                           JOHNSON       JANIE M       MS      980167           SCOTT & SCOTT LTD
DARROUGH    EDWARD       MS      980167          SCOTT & SCOTT LTD                           JOHNSON       MARSHALL      MS      980167           SCOTT & SCOTT LTD
DAVIS       BUNNIE J     MS      980167          SCOTT & SCOTT LTD                           JOHNSON       TOM           MS      980167           SCOTT & SCOTT LTD
DAVIS       DELLA L      MS      980167          SCOTT & SCOTT LTD                           JOHNSTON      JOHN F        MS      980167           SCOTT & SCOTT LTD
DAVIS       JD           MS      200286          SCOTT & SCOTT LTD                           JONES         CASBY         MS      200286           SCOTT & SCOTT LTD
DOSS        JOE W        MS      980167          SCOTT & SCOTT LTD                           JONES         EDWARD L      MS      980167           SCOTT & SCOTT LTD
DOUGLAS     EDWARD E     MS      980167          SCOTT & SCOTT LTD                           JONES         HENRY O       MS      980167           SCOTT & SCOTT LTD
DOUGLAS     GLEN A       MS      980167          SCOTT & SCOTT LTD                           JONES         PERRY R       MS      980167           SCOTT & SCOTT LTD
DREADING    ROBERT B     MS      980167          SCOTT & SCOTT LTD                           JONES         WILBUR        MS      980167           SCOTT & SCOTT LTD
DUNCAN      LEON         MS      980167          SCOTT & SCOTT LTD                           JOWERS        WILLIAM C     MS      980167           SCOTT & SCOTT LTD
DUNNAM      WILEY        MS      980167          SCOTT & SCOTT LTD                           KAHO          CHARLES E     MS      980167           SCOTT & SCOTT LTD
DYKES       JOHN W       MS      980167          SCOTT & SCOTT LTD                           KAPP          HOWARD        MS      980167           SCOTT & SCOTT LTD
EDWARDS     CHARLES M    MS      980167          SCOTT & SCOTT LTD                           KEITH         FREDERICK H   MS      980167           SCOTT & SCOTT LTD
EDWARDS     SAMMY        MS      2011142         SCOTT & SCOTT LTD                           KIDWELL       DOMINIC W     MS      980167           SCOTT & SCOTT LTD
ELLIS       SHERWOOD V   MS      980167          SCOTT & SCOTT LTD                           KING          JAMES B       MS      980167           SCOTT & SCOTT LTD
ENGLAND     HARDY        MS      980167          SCOTT & SCOTT LTD                           KING          JAMES D       MS      980167           SCOTT & SCOTT LTD
ERVIN       JOHN W       MS      980167          SCOTT & SCOTT LTD                           KING          LUCILLE       MS      980167           SCOTT & SCOTT LTD
FAGAN       DARROW       MS      980167          SCOTT & SCOTT LTD                           KING          SHELLEY L     MS      980167           SCOTT & SCOTT LTD
FIELDS      JIMMY D      MS      980167          SCOTT & SCOTT LTD                           KIRK          EMMETT        MS      980167           SCOTT & SCOTT LTD
FINKLEA     EVANS        MS      980167          SCOTT & SCOTT LTD                           KISER         ROY C         MS      980167           SCOTT & SCOTT LTD
FLOYD       BILLY C      MS      980167          SCOTT & SCOTT LTD                           KNIGHT        CHARLES E     MS      980167           SCOTT & SCOTT LTD
FLOYD       PORTER C     MS      980167          SCOTT & SCOTT LTD                           KNIGHT        TEROY N       MS      980167           SCOTT & SCOTT LTD
FORD        THOMAS E     MS      980167          SCOTT & SCOTT LTD                           LAFONTAINE    CLIFTON O     MS      CI-2001-001-AS   SCOTT & SCOTT LTD
FRANKLIN    ROOSEVELT    MS      980167          SCOTT & SCOTT LTD                           LANGLOIS      WILFRED J     MS      980167           SCOTT & SCOTT LTD
FRATUS      LARRY R      MS      980167          SCOTT & SCOTT LTD                           LAWRENCE      JOYCE M       MS      980167           SCOTT & SCOTT LTD
GAGE        TOM C        MS      980167          SCOTT & SCOTT LTD                           LEE           WILLIE J      MS      980167           SCOTT & SCOTT LTD
GAMBLE      JOHNNIE      MS      980167          SCOTT & SCOTT LTD                           LEVINS        LOIS          MS      980167           SCOTT & SCOTT LTD
GANEY       BURT         MS      980167          SCOTT & SCOTT LTD                           LEWIS         CHARLES       MS      980167           SCOTT & SCOTT LTD
GARNER      ELBERT       MS      200286          SCOTT & SCOTT LTD                           LEWIS         LOEL          MS      980167           SCOTT & SCOTT LTD
GATHERS     JERRY        MS      980167          SCOTT & SCOTT LTD                           LEWIS         PEARLIE       MS      980167           SCOTT & SCOTT LTD
GATLIN      CLINTON H    MS      980167          SCOTT & SCOTT LTD                           LEWIS         TOM H         MS      980167           SCOTT & SCOTT LTD
GILMORE     EDDIE        MS      980167          SCOTT & SCOTT LTD                           LITES         JB            MS      980167           SCOTT & SCOTT LTD
GLASGLOW    BERT         MS      980167          SCOTT & SCOTT LTD                           LITTLEFIELD   JAMES         MS      980167           SCOTT & SCOTT LTD
GOINS       KENNETH      MS      200286          SCOTT & SCOTT LTD                           LOCKHART      BENNY         MS      980167           SCOTT & SCOTT LTD
GORUM       HERMAN       MS      980167          SCOTT & SCOTT LTD                           LYONS         FREDDIE B     MS      980167           SCOTT & SCOTT LTD
GRAHAM      LONNIE E     MS      980167          SCOTT & SCOTT LTD                           MAIN          KENNETH L     MS      980167           SCOTT & SCOTT LTD
GRAY        CLARENCE E   MS      980167          SCOTT & SCOTT LTD                           MARCHAND      MOISE J       MS      980167           SCOTT & SCOTT LTD
GRAY        FARRIS A     MS      980167          SCOTT & SCOTT LTD                           MAULDIN       GERALD        MS      200286           SCOTT & SCOTT LTD
GRAY        JESSE R      MS      980167          SCOTT & SCOTT LTD                           MAYER         JOSEPH F      MS      980167           SCOTT & SCOTT LTD
GRAY        LIONEL H     MS      980167          SCOTT & SCOTT LTD                           MAYS          BOOKER T      MS      980167           SCOTT & SCOTT LTD
GREENLEE    LEWIS F      MS      980167          SCOTT & SCOTT LTD                           MCADAMS       JOHN H        MS      980167           SCOTT & SCOTT LTD
GRELLE      NEVA J       MS      980167          SCOTT & SCOTT LTD                           MCCLAIN       NATHANIEL D   MS      980167           SCOTT & SCOTT LTD
HALEY       ROY E        MS      980167          SCOTT & SCOTT LTD                           MCCLURE       CECIL R       MS      980167           SCOTT & SCOTT LTD
HALL        ALBERT       MS      980167          SCOTT & SCOTT LTD                           MCCORMAC      WELTON E      MS      980167           SCOTT & SCOTT LTD
HALL        JAMES A      MS      200286          SCOTT & SCOTT LTD                           MCCRIGHT      CHARLES       MS      200286           SCOTT & SCOTT LTD
HALL        ONEIDA       MS      980167          SCOTT & SCOTT LTD                           MCCRORY       JACK          MS      980167           SCOTT & SCOTT LTD
HARRIS      EDOM         MS      980167          SCOTT & SCOTT LTD                           MCCRORY       WALTER L      MS      980167           SCOTT & SCOTT LTD
HAYES       CLARK        MS      980167          SCOTT & SCOTT LTD                           MCGILL        WILLIAM       MS      980167           SCOTT & SCOTT LTD
HEDRICK     SAMUEL L     MS      980167          SCOTT & SCOTT LTD                           MCHUGH        CHARLES J     MS      200286           SCOTT & SCOTT LTD
HELTON      MEDERITH P   MS      200286          SCOTT & SCOTT LTD                           MCKEE         MICHAEL       MS      980167           SCOTT & SCOTT LTD
HEMMITT     CALVIN       MS      980167          SCOTT & SCOTT LTD                           MCNEECE       ELBERT F      MS      980167           SCOTT & SCOTT LTD
HERITAGE    MILDRED L    MS      980167          SCOTT & SCOTT LTD                           MESHELL       JERRY         MS      980167           SCOTT & SCOTT LTD
HERNDON     FRANK J      MS      980167          SCOTT & SCOTT LTD                           MILLS         GILBERT G     MS      980167           SCOTT & SCOTT LTD
HERREN      BRADY M      MS      980167          SCOTT & SCOTT LTD                           MITCHELL      JAMES         MS      980167           SCOTT & SCOTT LTD
HINTON      CHARLIE      MS      980167          SCOTT & SCOTT LTD                           MITCHELL      LEWIS J       MS      200286           SCOTT & SCOTT LTD
HODGE       JAMES E      MS      980167          SCOTT & SCOTT LTD                           MOORE         FLOYD E       MS      980167           SCOTT & SCOTT LTD

                                                                                                                                                    Appendix A - 390
                                        Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                  Document Page 409 of 624
Claimant      Claimant        State                                                               Claimant      Claimant     State
Last Name     First Name      Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number            Primary Plaintiff Counsel
MOORE         HARVIE          MS      980167          SCOTT & SCOTT LTD                           TAYLOR        KENNETH      MS      980167                   SCOTT & SCOTT LTD
MOORE         INISH           MS      200286          SCOTT & SCOTT LTD                           TERRELL       HENRY N      MS      980167                   SCOTT & SCOTT LTD
MOOREHEAD     PAUL H          MS      980167          SCOTT & SCOTT LTD                           THOMAS        BOBBY        MS      200286                   SCOTT & SCOTT LTD
MORGAN        BILLY F         MS      980167          SCOTT & SCOTT LTD                           THRASH        ROBERT L     MS      980167                   SCOTT & SCOTT LTD
MORROW        THEODORE        MS      980167          SCOTT & SCOTT LTD                           THREET        WILLIAM J    MS      980167                   SCOTT & SCOTT LTD
MUIRHEAD      DAVID L         MS      980167          SCOTT & SCOTT LTD                           TILLMAN       CARRIE L     MS      980167                   SCOTT & SCOTT LTD
MUIRHEAD      JAMES F         MS      980167          SCOTT & SCOTT LTD                           TILLMAN       CLAYTON P    MS      980167                   SCOTT & SCOTT LTD
MULLEN        JAKE            MS      200286          SCOTT & SCOTT LTD                           TOLBERT       PERRY        MS      980167                   SCOTT & SCOTT LTD
MURPHY        KENNETH E       MS      980167          SCOTT & SCOTT LTD                           WALDEN        GRADY A      MS      200286                   SCOTT & SCOTT LTD
NADALICH      FRANCIS         MS      980167          SCOTT & SCOTT LTD                           WALKER        EUGENE       MS      200286                   SCOTT & SCOTT LTD
NAGEL         CHARLES R       MS      200286          SCOTT & SCOTT LTD                           WALKER        WT           MS      980167                   SCOTT & SCOTT LTD
NCNAIRY       ERVIN L         MS      200286          SCOTT & SCOTT LTD                           WALLACE       THOMAS       MS      980167                   SCOTT & SCOTT LTD
NEWMAN        JOSEPH S        MS      980167          SCOTT & SCOTT LTD                           WARD          JIMMIE L     MS      980167                   SCOTT & SCOTT LTD
NEWMAN        STARK J         MS      980167          SCOTT & SCOTT LTD                           WARREN        BRUCE E      MS      980167                   SCOTT & SCOTT LTD
NORMAN        GRADY B         MS      980167          SCOTT & SCOTT LTD                           WARREN        THOMAS L     MS      980167                   SCOTT & SCOTT LTD
O'BANNON      THOMAS B        MS      980167          SCOTT & SCOTT LTD                           WATSON        LEE D        MS      980167                   SCOTT & SCOTT LTD
O'NEAL        JOSEPH          MS      980167          SCOTT & SCOTT LTD                           WATSON        TOM J        MS      980167                   SCOTT & SCOTT LTD
OVERSTREET    LAMAR B         MS      980167          SCOTT & SCOTT LTD                           WATTS         CHLOE        MS      980167                   SCOTT & SCOTT LTD
PANOS         JIMMIE          MS      980167          SCOTT & SCOTT LTD                           WEATHERLY     RICHARD W    MS      980167                   SCOTT & SCOTT LTD
PARKER        HERMAN          MS      980167          SCOTT & SCOTT LTD                           WEST          JOHN W       MS      980167                   SCOTT & SCOTT LTD
PATTON        JOHN            MS      980167          SCOTT & SCOTT LTD                           WHATLEY       JAMES H      MS      980167                   SCOTT & SCOTT LTD
PERRYMAN      NATHANIEL       MS      980167          SCOTT & SCOTT LTD                           WHITAKER      CHARLES E    MS      980167                   SCOTT & SCOTT LTD
PIERCE        THOMAS          MS      980167          SCOTT & SCOTT LTD                           WHITE         JAMES D      MS      980167                   SCOTT & SCOTT LTD
PITCHFORD     JAMES           MS      980167          SCOTT & SCOTT LTD                           WHITE         RONNIE R     MS      980167                   SCOTT & SCOTT LTD
PITTS         WILLIAM         MS      980167          SCOTT & SCOTT LTD                           WHITTINGTON   GLEN G       MS      980167                   SCOTT & SCOTT LTD
PORTER        ERVIN           MS      980167          SCOTT & SCOTT LTD                           WILBURN       ROBERT       MS      980167                   SCOTT & SCOTT LTD
PRICE         RAY             MS      980167          SCOTT & SCOTT LTD                           WILKS         JAMES R      MS      980167                   SCOTT & SCOTT LTD
RAY           JOHNNY L        MS      980167          SCOTT & SCOTT LTD                           WILLIAM       JOHNNY M     MS      980167                   SCOTT & SCOTT LTD
RAY           RENFORD D       MS      110090CI        SCOTT & SCOTT LTD                           WILLIAMS      DORMAN D     MS      980167                   SCOTT & SCOTT LTD
READ          VAUGHN A        MS      980167          SCOTT & SCOTT LTD                           WILLIAMS      JAMES        MS      980167                   SCOTT & SCOTT LTD
REED          CHARLES A       MS      980167          SCOTT & SCOTT LTD                           WILSON        DW           MS      980167                   SCOTT & SCOTT LTD
REIBE         FORREST W       MS      980167          SCOTT & SCOTT LTD                           WILSON        ROBERT S     MS      980167                   SCOTT & SCOTT LTD
REYNOLDS      CLARENCE        MS      980167          SCOTT & SCOTT LTD                           WINFIELD      ELIAS        MS      980167                   SCOTT & SCOTT LTD
RICE          ROY M           MS      980167          SCOTT & SCOTT LTD                           WOODS         RUFUS A      MS      980167                   SCOTT & SCOTT LTD
RICHARD       ANDREW          MS      980167          SCOTT & SCOTT LTD                           WOOLLEY       MARION G     MS      980167                   SCOTT & SCOTT LTD
RICHARDSON    HENRY           MS      980167          SCOTT & SCOTT LTD                           ABBOTT        WELTON       LA      57033                    SCOTT C TAYLOR PA
RIDGEWAY      WILLIE E        MS      200286          SCOTT & SCOTT LTD                           ALLEN         JC           MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
ROBB          LEE             MS      980167          SCOTT & SCOTT LTD                           AMOS          PHILLIP D    MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
ROBERTS       PERRY           MS      110108CI        SCOTT & SCOTT LTD                           ARNOLD        ARLEE        MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
ROBERTSON     HARRY L         MS      980167          SCOTT & SCOTT LTD                           AUTTENBERRY   ALBERT C     LA      97-5306                  SCOTT C TAYLOR PA
ROBINSON      REBA            MS      980167          SCOTT & SCOTT LTD                           BANFORD       WILSON E     MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
RODGERS       JW              MS      980167          SCOTT & SCOTT LTD                           BARDWELL      MELVIN J     MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
ROGERS        DONALD C        MS      980167          SCOTT & SCOTT LTD                           BARNETT       LESTER D     MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
ROGERS        EDWARD          MS      980167          SCOTT & SCOTT LTD                           BASS          BILLY J      MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
ROGERS        WILLIAM J       MS      980167          SCOTT & SCOTT LTD                           BASS          LANKSTON D   MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
ROSE          JAMES T         MS      980167          SCOTT & SCOTT LTD                           BEARD         CALEP C      MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
RUDLEY        WASH            MS      980167          SCOTT & SCOTT LTD                           BELL          LJ           MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
RUTA          VINCENT         MS      980167          SCOTT & SCOTT LTD                           BESHEA        CLARENCE     LA      57033                    SCOTT C TAYLOR PA
SALLEY        GEORGE A        MS      980167          SCOTT & SCOTT LTD                           BONNETTE      CILTON J     MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
SASSER        JOE             MS      980167          SCOTT & SCOTT LTD                           BRASWELL      AG           MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
SCOTT         ARTHUR M        MS      980167          SCOTT & SCOTT LTD                           BRELAND       JD           MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
SCOTT         GEORGE          MS      980167          SCOTT & SCOTT LTD                           BRIDGES       EDWIN        MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
SEXTON        DONALD R        MS      200286          SCOTT & SCOTT LTD                           BROWN         EDGAR        MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
SHIPP         DONALD          MS      980167          SCOTT & SCOTT LTD                           BROWN         GEORGE       MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
SHOEMAKER     GENE M          MS      980167          SCOTT & SCOTT LTD                           BROWN         HENRY        MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
SILVEY        HOWARD K        MS      200286          SCOTT & SCOTT LTD                           BROWN         JOSEPH       MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
SIMONI        ROBERT E        MS      980167          SCOTT & SCOTT LTD                           BROWN         LONGINO W    MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
SIMPSON       GEORGE          MS      200286          SCOTT & SCOTT LTD                           BROWN         WALTER T     MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
SIVILS        AUBREY B        MS      980167          SCOTT & SCOTT LTD                           BRUNE         HAZEL        MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
SMITH         BETTY J         MS      980167          SCOTT & SCOTT LTD                           BUCKLES       BENNIE       MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
SMITH         OTIS W          MS      980167          SCOTT & SCOTT LTD                           BURCHFIELD    THOMAS A     MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
SPEER         JAMES J         MS      980167          SCOTT & SCOTT LTD                           BURNS         ROBERT C     LA      57033                    SCOTT C TAYLOR PA
STALLWORTH    BERNARD         MS      200286          SCOTT & SCOTT LTD                           CALHOUN       HENRY B      LA      97-5306                  SCOTT C TAYLOR PA
STEELE        WILLIAM H       MS      980167          SCOTT & SCOTT LTD                           CARLOCK       KIRBY        MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
STELL         CHARLES         MS      980167          SCOTT & SCOTT LTD                           CARON         MARK         MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
STEWART       JOHN L          MS      980167          SCOTT & SCOTT LTD                           CASH          TOMMY L      MS      CI-2000-017-AS           SCOTT C TAYLOR PA
STOKES        WALTER S        MS      980167          SCOTT & SCOTT LTD                           COOLEY        JAMES E      MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
STRICKLAND    ELMER L         MS      980167          SCOTT & SCOTT LTD                           CRAIN         TOMMY        LA      97-5306                  SCOTT C TAYLOR PA
STRICKLAND    IRVIN           MS      980167          SCOTT & SCOTT LTD                           CRUMP         DEWAYNE      MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
STRICKLAND    REJOYCE         MS      980167          SCOTT & SCOTT LTD                           DALLAS        WILLIAM      MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
SUMMERVILLE   MOSES           MS      980167          SCOTT & SCOTT LTD                           DAVIS         TOMMIE       MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
SUTHERLAND    RAYBURN L       MS      200286          SCOTT & SCOTT LTD                           DAY           THOMAS D     MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
SWITZER       WALLINGFORD C   MS      980167          SCOTT & SCOTT LTD                           DEES          HJ           MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
TABOR         THOMAS A        MS      200286          SCOTT & SCOTT LTD                           DOOLITTLE     OVERTON L    LA      97-5306                  SCOTT C TAYLOR PA
TAPLIN        MACK            MS      980167          SCOTT & SCOTT LTD                           DRUMMER       GEORGE       MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
TAYLOR        FRANK           MS      980167          SCOTT & SCOTT LTD                           EARLS         LUCUIS S     MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA

                                                                                                                                                                Appendix A - 391
                                     Case 17-03105                    Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                        Document Page 410 of 624
Claimant      Claimant     State                                                                        Claimant      Claimant          State
Last Name     First Name   Filed   Docket Number            Primary Plaintiff Counsel                   Last Name     First Name        Filed   Docket Number            Primary Plaintiff Counsel
ELLIS         DON W        MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           WROTEN        ROBERT E          MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
ELLIS         THOMAS W     MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           YANCIE        ROBERT            MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA
FARRINGTON    JESSIE       LA      57033                    SCOTT C TAYLOR PA                           YOUNG         RM                LA      97-5306                  SCOTT C TAYLOR PA
FERGUSON      EDWARD       MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           ALEXANDER     JEANNE A          NY      002403992012             SEEGER WEISS LLP
FLETCHER      BILLY D      MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           BAGLEY        JAMES A           NJ      MIDL601209AS             SEEGER WEISS LLP
FOSTER        CHARLES      LA      97-5306                  SCOTT C TAYLOR PA                           BAYNES        WILLIAM J         NY      1901632013               SEEGER WEISS LLP
FOSTER        ERNEST       MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           BIENKOWSKI    PATRICIA          NY      00097729                 SEEGER WEISS LLP
GRAETZ        ROBERT J     MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           BROWN         ALTON             NJ      MIDL00616611AS           SEEGER WEISS LLP
GRAVES        CHARLES C    MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           CARROLL       JOHN F            NY      1902862012               SEEGER WEISS LLP
GREEN         RICHARD      MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           CIANCI        CHIARINO          NY      57090                    SEEGER WEISS LLP
GUNDERMAN     BRUCE        MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           CLARK         THEODORE W        NY      CA2011001994             SEEGER WEISS LLP
HAMMONS       EYVONNE I    LA      57033                    SCOTT C TAYLOR PA                           CONLIN        EDWARD F          NY      147333                   SEEGER WEISS LLP
HARBOR        JAMES        MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           CRAWFORD      WINSTON J         NY      2012004749               SEEGER WEISS LLP
HARRELL       WILLIE V     LA      97-5306                  SCOTT C TAYLOR PA                           EBEL          MARGARET A        NJ      MIDL728809AS             SEEGER WEISS LLP
HENDRIX       JAMES P      LA      97-5306                  SCOTT C TAYLOR PA                           EGEA          FRANCISCO J       NJ      MIDL731709AS             SEEGER WEISS LLP
HEWITT        CHARLES T    MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           FETTERLY      GARY              NY      13672911                 SEEGER WEISS LLP
HORN          BUEL F       LA      26,618                   SCOTT C TAYLOR PA                           FLANAGAN      CHRISTINA L       PA      140303764                SEEGER WEISS LLP
HUCKABY       CRAWFORD     LA      26,618                   SCOTT C TAYLOR PA                           FLOOD         RAYMOND A         NY      1901472015               SEEGER WEISS LLP
HUFF          CARROL R     MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           GAGNON        RICHARD           FL      201110368CIDL            SEEGER WEISS LLP
HUFF          JAMES A      MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           GERMAINE      GLENN             NY      1900322015               SEEGER WEISS LLP
HUTCHINS      TALMADGE     MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           GLIAMAS       ROBERT            NY      06000822015              SEEGER WEISS LLP
JACKSON       DOROTHY      MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           GUSTKE        BRUCE E           NY      20082776                 SEEGER WEISS LLP
JACKSON       LEO          MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           HERMAN        LAWRENCE E        NJ      MIDL295109AS             SEEGER WEISS LLP
JINKS         LE           LA      97-5307                  SCOTT C TAYLOR PA                           KRANICHFELD   HENRY C           NY      1901482015               SEEGER WEISS LLP
JOHNSON       FLOYD        LA      97-5306                  SCOTT C TAYLOR PA                           LOVAGLIO      NICHOLAS          NY      0019021009               SEEGER WEISS LLP
JONES         ROBERT       MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           MITRI         JOHN E            NY      8017632013               SEEGER WEISS LLP
JUCKETT       AUSTIN       LA      57035                    SCOTT C TAYLOR PA                           MOODY         PAUL W            NY      130984                   SEEGER WEISS LLP
KING          WILLIAM O    MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           NEHRING       CHARLES T         NJ      MIDL00320313AS           SEEGER WEISS LLP
KLATT         SARAH        MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           PAQUETTE      RONALD A          NY      20135568                 SEEGER WEISS LLP
KOSSUM        JOHN         MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           PASCH         HARVEY L          NY      08111453                 SEEGER WEISS LLP
LINDERMAN     RAYMOND      MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           PRESTON       RAYMOND W         NY      20115189                 SEEGER WEISS LLP
LOWERY        ROBERT D     LA      97-5306                  SCOTT C TAYLOR PA                           RIVERA        ALEXANDER         NY      1903032013               SEEGER WEISS LLP
LOWRY         ROBERT       MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           SANDERS       CLARENCE K        PA      140301638                SEEGER WEISS LLP
LYNCH         ROBERT       LA      97-5306                  SCOTT C TAYLOR PA                           THOMAS        PATRICIA A        PA      140100384                SEEGER WEISS LLP
MATTHEWS      THOMAS       MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           WALESKI       EDWARD S          NY      55902011                 SEEGER WEISS LLP
MCCOY         TRAVIS       MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           ZUCKERBROT    ROBERT            NY      13001219                 SEEGER WEISS LLP
MCGREW        NOBLE H      LA      97-5306                  SCOTT C TAYLOR PA                           BURRIS        MICHAEL W         WV      ADMIN                    SEGAL LAW FIRM
MOORE         GREGORY S    MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           GRONBACH      CHARLES R         WV      ADMIN                    SEGAL LAW FIRM
MURPHY        GARY R       LA      97-5306                  SCOTT C TAYLOR PA                           BLACKMON      BENNIE B          MD      24X06000754GST           SEGAL, MCCAMBRIDGE, SINGER & MAHONEY
MURPHY        PATRICK      MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           BLANEY        EDWARD C          MD      24X05000873GST           SEGAL, MCCAMBRIDGE, SINGER & MAHONEY
NIX           LARRY        MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           BOWERS        DALE              MD      24X07000066GST           SEGAL, MCCAMBRIDGE, SINGER & MAHONEY
OGLESBY       ALTON D      MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           BROWN         MICHAEL M         MD      24X07000066GST           SEGAL, MCCAMBRIDGE, SINGER & MAHONEY
PARKER        LOUIS        MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           COLELLA       ANTONIO           MD      24X06000335GTC           SEGAL, MCCAMBRIDGE, SINGER & MAHONEY
PATTERSON     JAMES E      MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           COOK          RAY H             MD      24X06000335WMC           SEGAL, MCCAMBRIDGE, SINGER & MAHONEY
QUINN         CECIRO       MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           HARRISON      VELMA             MD      24X05000873GST           SEGAL, MCCAMBRIDGE, SINGER & MAHONEY
RATCLIFF      JOHNNY B     MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           JACKSON       WILLIAM A         MD      24X05000874GST           SEGAL, MCCAMBRIDGE, SINGER & MAHONEY
RODRIGUEZ     CLYDE C      MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           JANNELLE      DAVID             MD      24X05000873GST           SEGAL, MCCAMBRIDGE, SINGER & MAHONEY
ROLLISON      WILLIAM G    LA      97-5307                  SCOTT C TAYLOR PA                           KASSIN        RICHARD           MD      24X05000873GST           SEGAL, MCCAMBRIDGE, SINGER & MAHONEY
ROUSE         RAYMOND      MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           LAWRENCE      WILLIAM           MD      24X05000082GST           SEGAL, MCCAMBRIDGE, SINGER & MAHONEY
RUTLEDGE      ABE E        MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           RIDGLEY       BETTY R           MD      24X05000874WMC           SEGAL, MCCAMBRIDGE, SINGER & MAHONEY
SANFORD       BILLY J      LA      57035                    SCOTT C TAYLOR PA                           ROWE          THOMAS R          MD      24X05000873GST           SEGAL, MCCAMBRIDGE, SINGER & MAHONEY
SHANKLE       ELLIS P      LA      26,618                   SCOTT C TAYLOR PA                           ROWE          THOMAS R          MD      24X05000873GTC           SEGAL, MCCAMBRIDGE, SINGER & MAHONEY
SHOEMAKER     EDWARD L     LA      97-5307                  SCOTT C TAYLOR PA                           WEHNER        JOHN J            MD      24X05000874GTC           SEGAL, MCCAMBRIDGE, SINGER & MAHONEY
SHOWS         WILLIAM D    LA      26,618                   SCOTT C TAYLOR PA                           HALFORD       JAMES E           MS      2000-60                  SHANNON LAW FIRM, PLLC
SMITH         JERRY        MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           HARRIED       JOSEPHINE         MS      2000-60                  SHANNON LAW FIRM, PLLC
SMITH         LAWRENCE C   MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           PRICE         MICHELLE          MS      11KV0043J                SHANNON LAW FIRM, PLLC
SMITH         WAYNE D      MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           RUSH          JC                MS      2000-60                  SHANNON LAW FIRM, PLLC
STEPHENS      RICHARD      MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           RUSHING       LINDELL           MS      2000-60                  SHANNON LAW FIRM, PLLC
THOMAS        JACK D       MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           SCOTT         ORLANDO           MS      ADMIN                    SHANNON LAW FIRM, PLLC
THOMPSON      COTY W       LA      57035                    SCOTT C TAYLOR PA                           SWEAT         JERRY W           MS      2000-60                  SHANNON LAW FIRM, PLLC
THOMPSON      VK           LA      97-5306                  SCOTT C TAYLOR PA                           ANDERSON      DENNIS N          NY      087705                   SHAPIRO & SHAPIRO
THREADGILL    GEORGE       MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           BOJARSKI      TADEUSZ           NY      431-94                   SHAPIRO & SHAPIRO
TIFFEE        CHARLES O    MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           COTTEN        COTTON            NY      086411                   SHAPIRO & SHAPIRO
TRIPP         WC           LA      57035                    SCOTT C TAYLOR PA                           DELANEY       JOHN J            NY      087355                   SHAPIRO & SHAPIRO
TURNER        BILLY F      MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           DIXON         RICHARD           NY      087856                   SHAPIRO & SHAPIRO
TURNER        CHRISTINE    MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           DONNELLY      MABEL V OWENS C   NY      087168                   SHAPIRO & SHAPIRO
WACTOR        CARL         MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           EVERETT       LOIS R.           NY      086198                   SHAPIRO & SHAPIRO
WACTOR        RAY E        MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           GAUDINO       LOUIS             NY      087720                   SHAPIRO & SHAPIRO
WALKER        ALTON        MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           GRAVEL        JACK B            NY      087709                   SHAPIRO & SHAPIRO
WALKER        JOHNNY L     LA      97-5309                  SCOTT C TAYLOR PA                           GREEN         DAVID W           NY      087708                   SHAPIRO & SHAPIRO
WASHINGTON    WILL         MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           GREGORIUS     DAVID J           NY      087685                   SHAPIRO & SHAPIRO
WHITEHEAD     WILLIAM H    MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           GRIFFIN       ROBERT            NY      087716                   SHAPIRO & SHAPIRO
WHITTINGTON   JAMES E      LA      97-5306                  SCOTT C TAYLOR PA                           GUERRI        EGINO             NY      087819                   SHAPIRO & SHAPIRO
WILLIAMS      ARCHIE       MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           HOLMES        LEROY E           NY      087971                   SHAPIRO & SHAPIRO
WILLIAMS      CARROLL      MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           LEHIGH        GLENN             NY      086132                   SHAPIRO & SHAPIRO
WOOD          BILLY L      MS      2001-133 THRU 2001-222   SCOTT C TAYLOR PA                           LENTZ         JAMES C           NY      087845                   SHAPIRO & SHAPIRO

                                                                                                                                                                           Appendix A - 392
                                          Case 17-03105               Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                        Desc Main
                                                                                         Document Page 411 of 624
Claimant      Claimant          State                                                                          Claimant         Claimant      State
Last Name     First Name        Filed   Docket Number      Primary Plaintiff Counsel                           Last Name        First Name    Filed   Docket Number      Primary Plaintiff Counsel
MONTGOMERY    DOUGLAS J         NY      088893             SHAPIRO & SHAPIRO                                   WHEELER          MORRIS L      MS      2002-41C           SHOEMAKE, DAVID
SCHRANK       CHARLOTTE VICTO   NY      086214             SHAPIRO & SHAPIRO                                   WILLIAMS         ELBERT        MS      2002-41C           SHOEMAKE, DAVID
SMITH         CHARLIE           NY      087776             SHAPIRO & SHAPIRO                                   AHLSTRAND        HERMAN        IL      14L249             SHRADER & ASSOCIATES, LLP
WHITE         GARDNER B         NY      086150             SHAPIRO & SHAPIRO                                   ALLEN            OLLIE         IL      12L152             SHRADER & ASSOCIATES, LLP
WOLF          WILLIAM H         NY      087648 OR 087643   SHAPIRO & SHAPIRO                                   ALLEN            WILLIE T      IL      11L1150            SHRADER & ASSOCIATES, LLP
WOODARD       LACY              NY      087863             SHAPIRO & SHAPIRO                                   AMOS             ROBERT L      IL      2017L001225        SHRADER & ASSOCIATES, LLP
CEPRANO       ANGELO            RI      050480             SHAW, DAVID A LAW OFFICES OF                        ANDERS           GEORGE W      IL      11L1373            SHRADER & ASSOCIATES, LLP
DUBE          KENNETH           RI      PC-99-0908         SHAW, DAVID A LAW OFFICES OF                        ANDERSON         HELMER        IL      10L1069            SHRADER & ASSOCIATES, LLP
DURAND        HORACE            RI      97-5866            SHAW, DAVID A LAW OFFICES OF                        APPLEGATE        DONALD R      IL      11L1374            SHRADER & ASSOCIATES, LLP
GUGLIELMO     JOSEPH            RI      98-0652            SHAW, DAVID A LAW OFFICES OF                        ARTEAGA          LEOPOLDO      IL      14L1059            SHRADER & ASSOCIATES, LLP
HARVARD       WILLIAM           RI      97-5868            SHAW, DAVID A LAW OFFICES OF                        ARTHAUD          CHERYL L      IL      2015L001345        SHRADER & ASSOCIATES, LLP
SANCHEZ       LEONARD           RI      070060             SHAW, DAVID A LAW OFFICES OF                        ASH              NORMAN F      IL      2015L001635        SHRADER & ASSOCIATES, LLP
DAGON         HENRY N           TX      26,442             SHEEHY, LOVELACE & MAYFIELD, PC                     BABBITT          DAVID H       IL      2017L000407        SHRADER & ASSOCIATES, LLP
BROWSKI       LEONARD           PA      161002338          SHEIN LAW CENTER, LTD                               BAJOS            HENRY F       IL      14L887             SHRADER & ASSOCIATES, LLP
CIPOLLINI     WILLIAM A         PA      001578             SHEIN LAW CENTER, LTD                               BALLARD          CHRISTINE     IL      12L221             SHRADER & ASSOCIATES, LLP
DEERING       JOHN V MANVILLE   PA      87-8053            SHEIN LAW CENTER, LTD                               BARHUM           MOHAMMAD      IL      11L686             SHRADER & ASSOCIATES, LLP
DIGUGLIELMO   PETER             PA      101203018          SHEIN LAW CENTER, LTD                               BARNES           GARY W        IL      12L155             SHRADER & ASSOCIATES, LLP
GIARDINELLI   JAMES             PA      151003305          SHEIN LAW CENTER, LTD                               BARTOS           BERNARD       IL      2017L000681        SHRADER & ASSOCIATES, LLP
HICKS         CLIFFORD M        PA      407                SHEIN LAW CENTER, LTD                               BENNETT          EDDIE         IL      11L1370            SHRADER & ASSOCIATES, LLP
KNOX          JOSEPH            PA      90-6232            SHEIN LAW CENTER, LTD                               BIGGS            CALVIN        IL      12L130             SHRADER & ASSOCIATES, LLP
RAFTOVICH     JOHN V ANCHOR P   PA      94 601105          SHEIN LAW CENTER, LTD                               BILLIOT          CURTIS A      IL      2017L000817        SHRADER & ASSOCIATES, LLP
VINCIGUERRA   FRANK P           PA      100902682          SHEIN LAW CENTER, LTD                               BINGENHEIMER     DONALD J      IL      2016L001177        SHRADER & ASSOCIATES, LLP
PARKER        BILL A            VA      760CL0700415000    SHELLEY & SCHULTE, PC                               BLEAM            KENDALL L     IL      2017L000161        SHRADER & ASSOCIATES, LLP
DOUGHERTY     MARSHA L          NJ      MIDL00738709       SHERMAN, SILVERSTEIN, KOHL, ROSE & PODOLSKY, P.A.   BORDEAUX         JAMES         IL      12L1630            SHRADER & ASSOCIATES, LLP
COTTLE        DONALD E          WV      97-C-2300          SHINABERRY, STERL                                   BOWEN            RAYMOND       IL      13L1077            SHRADER & ASSOCIATES, LLP
LEMASTER      EVERETT L         WV      97-C-2296          SHINABERRY, STERL                                   BRINSTON         BETTY A       LA      201601948          SHRADER & ASSOCIATES, LLP
OSBORNE       JAMES R           WV      97-C-2300          SHINABERRY, STERL                                   BROADNAX         CHARLES D     IL      2015L000364        SHRADER & ASSOCIATES, LLP
RAMSEY        JOSEPH L          WV      97-C-2774          SHINABERRY, STERL                                   BROWN            DONALD E      IL      2015L001686        SHRADER & ASSOCIATES, LLP
ADAMS         CHARLES D         CA      RG15761495         SHINGLER LAW                                        BROWN            ROBERT L      IL      2016L000597        SHRADER & ASSOCIATES, LLP
ANDREWS       CHARLES E         CA      RG16806624         SHINGLER LAW                                        BUCY             ROBERT L      IL      2017L000135        SHRADER & ASSOCIATES, LLP
GREEN         RACHELLE          CA      RG14711518         SHINGLER LAW                                        BURKE            SYDNEY T      IL      11L1375            SHRADER & ASSOCIATES, LLP
GREEN         RACHELLE          CA      RG14745693         SHINGLER LAW                                        BURNS            JACKY L       IL      08L717             SHRADER & ASSOCIATES, LLP
JONES         JOHN N            CA      RG17870516         SHINGLER LAW                                        BURR             FRANK         IL      2016L000996        SHRADER & ASSOCIATES, LLP
BRAITHWAITE   JOHN T.           PA      96-CV-6940         SHINGLES & CAPPELLI                                 BURT             ROLAND E      IL      12L047             SHRADER & ASSOCIATES, LLP
BROWN         JEROME E          PA      96-CV-7927         SHINGLES & CAPPELLI                                 BUTLER           BOBBY J       IL      2016L001200        SHRADER & ASSOCIATES, LLP
CHISM         JG                PA      96-CV-0144         SHINGLES & CAPPELLI                                 BUTLER           RALPH I       IL      2015L000140        SHRADER & ASSOCIATES, LLP
CORBITT       LANDER L. SR.     PA      96-CV-0143         SHINGLES & CAPPELLI                                 BYLER            BOBBY L       IL      2016L000078        SHRADER & ASSOCIATES, LLP
DEDMOND       JAMES A.          PA      96-2050            SHINGLES & CAPPELLI                                 CALDWELL         JOHNNIE B     IL      14L1520            SHRADER & ASSOCIATES, LLP
EVANS         SHERMAN           PA      96CV-8008          SHINGLES & CAPPELLI                                 CALOW            GRAEME J      IL      2015L000297        SHRADER & ASSOCIATES, LLP
RIORDAN       KENNETH L.        PA      96-CV-6941         SHINGLES & CAPPELLI                                 CAMPBELL         JOHN          IL      2016L000632        SHRADER & ASSOCIATES, LLP
WALKER        ZANE M.           PA      96-CV-6939         SHINGLES & CAPPELLI                                 CANNONE          ANTHONY       IL      2017L000090        SHRADER & ASSOCIATES, LLP
RANDOLPH      GEORGE C          NJ      CAML335205         SHIVERS, GOSNAY & GREATREX, LLC                     CANTRELL         JB            IL      2015L001255        SHRADER & ASSOCIATES, LLP
ADRUS         BARBARA L         MS      2002-41C           SHOEMAKE, DAVID                                     CANTU            JOSE          IL      2015L000870        SHRADER & ASSOCIATES, LLP
ALFORD        BRENDA G          MS      2002-41C           SHOEMAKE, DAVID                                     CLARK            JOHN          IL      315CV00995SMYPMF   SHRADER & ASSOCIATES, LLP
BAILEY        EARLENE           MS      2002-41C           SHOEMAKE, DAVID                                     CLESSON          DONALD        IL      14L985             SHRADER & ASSOCIATES, LLP
BEARDEN       ROBERT M          MS      2002-41C           SHOEMAKE, DAVID                                     CLIFT            ALMA          IL      2016L000173        SHRADER & ASSOCIATES, LLP
BLAKE         ROBERT E          MS      2002-41C           SHOEMAKE, DAVID                                     COCKRELL         HAROLD        LA      C20152559          SHRADER & ASSOCIATES, LLP
BOND          DANIEL S          MS      2002-41C           SHOEMAKE, DAVID                                     COLWELL          BOBBY L       IL      2016L001195        SHRADER & ASSOCIATES, LLP
BROWN         EDWARD D          MS      2002-41C           SHOEMAKE, DAVID                                     CONNARD          WILLIAM       IL      2016L000440        SHRADER & ASSOCIATES, LLP
CARTER        JC                MS      2002-41C           SHOEMAKE, DAVID                                     CRANE            WILLIAM R     IL      14L966             SHRADER & ASSOCIATES, LLP
COMPTON       JOHN H            MS      2002-41C           SHOEMAKE, DAVID                                     CRATER           WILLIE B      IL      13L249             SHRADER & ASSOCIATES, LLP
IVEY          ROY               MS      2002-41C           SHOEMAKE, DAVID                                     DAICHENDT        MICHAEL       IL      2015L000908        SHRADER & ASSOCIATES, LLP
JOHNSON       KIRK              MS      2002-41C           SHOEMAKE, DAVID                                     DALY             DENNIS M      IL      2017L001071        SHRADER & ASSOCIATES, LLP
KELLEY        ROBERT            MS      2002-41C           SHOEMAKE, DAVID                                     DAVIE            ERNESTINE P   IL      2017L000072        SHRADER & ASSOCIATES, LLP
LEE           HERMAN N          MS      2002-41C           SHOEMAKE, DAVID                                     DAVIS            JOHN E        IL      2015L000030        SHRADER & ASSOCIATES, LLP
MCBRIDE       MARTHA W          MS      2002-41C           SHOEMAKE, DAVID                                     DECRISTOFARO     BARBARA       IL      14L633             SHRADER & ASSOCIATES, LLP
MCCARTY       FRANK             MS      2002-41C           SHOEMAKE, DAVID                                     DEMOSS           EDWARD        IL      11L1450            SHRADER & ASSOCIATES, LLP
MCDANIEL      FRANK             MS      2002-41C           SHOEMAKE, DAVID                                     DENISON          GEORGE L      IL      2015L001458        SHRADER & ASSOCIATES, LLP
MCNEAL        CALVIN            MS      2002-41C           SHOEMAKE, DAVID                                     DENTON           ROBERT F      IL      313CV01243MJRSCW   SHRADER & ASSOCIATES, LLP
MONROE        EVELYN            MS      2002-41C           SHOEMAKE, DAVID                                     DEVEREAUX        CAROLYN       IL      14L1205            SHRADER & ASSOCIATES, LLP
MOORE         JESSIE L          MS      2002-41C           SHOEMAKE, DAVID                                     DIAZ             JOSEPH A      IL      2014L001672        SHRADER & ASSOCIATES, LLP
NEWELL        FRANKLIN D        MS      2002-41C           SHOEMAKE, DAVID                                     DODGE            JOHN T        IL      11L1397            SHRADER & ASSOCIATES, LLP
O'QUINN       WILLIE R          MS      2002-41C           SHOEMAKE, DAVID                                     DOUGLAS          SAUNDRA R     IL      2015L001088        SHRADER & ASSOCIATES, LLP
SHORTER       ANITA             MS      2002-41C           SHOEMAKE, DAVID                                     DUNBAR           CARRIE B      IL      2015L001650        SHRADER & ASSOCIATES, LLP
SHREVE        WILLIAM E         MS      2002-41C           SHOEMAKE, DAVID                                     DURON            JOSE G        IL      2016L000598        SHRADER & ASSOCIATES, LLP
SMITH         KATIE L           MS      2002-41C           SHOEMAKE, DAVID                                     DYBDAL           EARL          IL      11L1377            SHRADER & ASSOCIATES, LLP
STAMPLEY      JOSEPH            MS      2002-41C           SHOEMAKE, DAVID                                     DZIEWIATKOWSKI   GERALDINE     IL      12L1442            SHRADER & ASSOCIATES, LLP
STANDEN       FRED              MS      2002-41C           SHOEMAKE, DAVID                                     EDWARDS          ROBERT J      IL      2017L000513        SHRADER & ASSOCIATES, LLP
TARVER        GUY               MS      2002-41C           SHOEMAKE, DAVID                                     EGOLF            EDWARD        IL      2015L001156        SHRADER & ASSOCIATES, LLP
THOMAS        ROBERT            MS      2002-41C           SHOEMAKE, DAVID                                     ELKINS           JERRY L       IL      2015L000734        SHRADER & ASSOCIATES, LLP
TILTON        CLYDE             MS      2002-41C           SHOEMAKE, DAVID                                     ENNIS            GEORGE E      IL      11L1372            SHRADER & ASSOCIATES, LLP
TUCKER        GEORGE            MS      2002-41C           SHOEMAKE, DAVID                                     FABRY            ALAN A        IL      2016L001668        SHRADER & ASSOCIATES, LLP
TYLER         WILLIAM           MS      2002-41C           SHOEMAKE, DAVID                                     FAIRLEY          JUSTIN        IL      11L1127            SHRADER & ASSOCIATES, LLP
VESTER        ROGER A           MS      2002-41C           SHOEMAKE, DAVID                                     FARLEY           RICHARD W     IL      11L1400            SHRADER & ASSOCIATES, LLP
WASHINGTON    BABE R            MS      2002-41C           SHOEMAKE, DAVID                                     FIFER            ELMER B       IL      12L156             SHRADER & ASSOCIATES, LLP
WATTS         ROBERT            MS      2002-41C           SHOEMAKE, DAVID                                     FLETCHER         GLEN A        IL      2016L000860        SHRADER & ASSOCIATES, LLP

                                                                                                                                                                           Appendix A - 393
                                      Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                   Document Page 412 of 624
Claimant       Claimant     State                                                                  Claimant       Claimant      State
Last Name      First Name   Filed   Docket Number      Primary Plaintiff Counsel                   Last Name      First Name    Filed   Docket Number      Primary Plaintiff Counsel
FOLLAS         SUSAN M      IL      2016L001294        SHRADER & ASSOCIATES, LLP                   MARTIN         RICHARD W     IL      2015L000703        SHRADER & ASSOCIATES, LLP
FORD           REVA A       IL      12L220             SHRADER & ASSOCIATES, LLP                   MARTIN         SARAH H       IL      2017L000055        SHRADER & ASSOCIATES, LLP
FORD           THOMAS A     IL      2016L001349        SHRADER & ASSOCIATES, LLP                   MASON          PAUL B        IL      2017L001386        SHRADER & ASSOCIATES, LLP
FRAIRE         MANUEL G     IL      2016L001562        SHRADER & ASSOCIATES, LLP                   MATTHEWS       JOANNE L      IL      2016L000423        SHRADER & ASSOCIATES, LLP
FRANK          MARGARET     IL      14L999             SHRADER & ASSOCIATES, LLP                   MCKINNEY       UMPHREY E     IL      2015L001059        SHRADER & ASSOCIATES, LLP
FRANKS         JAMES R      IL      2015L001681        SHRADER & ASSOCIATES, LLP                   MCLACHLIN      RUTH A        IL      2015L001170        SHRADER & ASSOCIATES, LLP
FRYE           JERRY W      IL      11L1241            SHRADER & ASSOCIATES, LLP                   MCMILLON       ROLAND        IL      11L1265            SHRADER & ASSOCIATES, LLP
FULWIDER       RALPH L      IL      313CV01220MJRPMF   SHRADER & ASSOCIATES, LLP                   MCNEILL        MARY E        IL      14L1060            SHRADER & ASSOCIATES, LLP
GALLUPS        DAVID        IL      2017L000163        SHRADER & ASSOCIATES, LLP                   MEYER          HAROLD        IL      12L1826            SHRADER & ASSOCIATES, LLP
GARCIA         ARVELIO      IL      2017L001413        SHRADER & ASSOCIATES, LLP                   MILLS          GLENN A       IL      2017L000894        SHRADER & ASSOCIATES, LLP
GASTON         DAVID        IL      11L1212            SHRADER & ASSOCIATES, LLP                   MINK           LONNIE W      IL      11L1382            SHRADER & ASSOCIATES, LLP
GASTON         RONALD G     IL      11L1140            SHRADER & ASSOCIATES, LLP                   MOITY          HENRY C       LA      201411916          SHRADER & ASSOCIATES, LLP
GAULT          TONEY        IL      12L128             SHRADER & ASSOCIATES, LLP                   MOORE          JAMES         IL      2017L000465        SHRADER & ASSOCIATES, LLP
GEIVER         STEVE D      IL      2016L000024        SHRADER & ASSOCIATES, LLP                   MOORMAN        LAWRENCE D    IL      2016L001214        SHRADER & ASSOCIATES, LLP
GEORGE         GLENN R      IL      2017L000397        SHRADER & ASSOCIATES, LLP                   MORELLI        MICHELLE      IL      09L782             SHRADER & ASSOCIATES, LLP
GILGINAS       RAYMOND      IL      2017L001066        SHRADER & ASSOCIATES, LLP                   MORGENROTH     DONALD A      IL      2016L001297        SHRADER & ASSOCIATES, LLP
GLIDDEN        RICHARD      IL      12L412             SHRADER & ASSOCIATES, LLP                   MORRISON       JAMES         IL      2015L001587        SHRADER & ASSOCIATES, LLP
GLOVER         CLARENCE R   IL      2017L001179        SHRADER & ASSOCIATES, LLP                   MOSES          RUSSELL       IL      2015L000484        SHRADER & ASSOCIATES, LLP
GRAVELY        KENNETH      IL      2016L001371        SHRADER & ASSOCIATES, LLP                   MOTISSE        SUSAN         IL      14L1082            SHRADER & ASSOCIATES, LLP
GRAVES         PAULA J      IL      13L480             SHRADER & ASSOCIATES, LLP                   NADING         CHARLES D     IL      2017L001097        SHRADER & ASSOCIATES, LLP
GREEN          ERNEST       IL      12L309             SHRADER & ASSOCIATES, LLP                   NAVAT          ELENO         IL      2015L000581        SHRADER & ASSOCIATES, LLP
GRIFFES        CECIL E      IL      2017L000707        SHRADER & ASSOCIATES, LLP                   NERTI          PATSY         IL      12L1732            SHRADER & ASSOCIATES, LLP
HAHN           CHARLES      IL      2017L001061        SHRADER & ASSOCIATES, LLP                   NICHOLSON      JAY H         IL      2016L000446        SHRADER & ASSOCIATES, LLP
HAINES         BRYEN D      IL      2015L001500        SHRADER & ASSOCIATES, LLP                   NORRIS         VALENA R      IL      11L1371            SHRADER & ASSOCIATES, LLP
HALL           BONNIE L     IL      14L1081            SHRADER & ASSOCIATES, LLP                   NUSDEO         ANTHONY N     IL      12L153             SHRADER & ASSOCIATES, LLP
HAMM           MAURICE D    IL      2017L000759        SHRADER & ASSOCIATES, LLP                   ORFF           JOHN M        IL      2017L000497        SHRADER & ASSOCIATES, LLP
HARMS          RONALD       IL      12L469             SHRADER & ASSOCIATES, LLP                   OSGOOD         RICHARD D     IL      11L1149            SHRADER & ASSOCIATES, LLP
HARP           ROGER        IL      11L1249            SHRADER & ASSOCIATES, LLP                   OVERMAN        ROBERT J      IL      2016L000214        SHRADER & ASSOCIATES, LLP
HARTMAN        PAUL         IL      11L1451            SHRADER & ASSOCIATES, LLP                   PAIGE          MARVIN L      IL      2015L000790        SHRADER & ASSOCIATES, LLP
HERNDON        MARK A       IL      2015L001206        SHRADER & ASSOCIATES, LLP                   PAJACZKOWSKI   WALTER        IL      2015L001203        SHRADER & ASSOCIATES, LLP
HIGHSMITH      LOLA A       IL      2017L001392        SHRADER & ASSOCIATES, LLP                   PAJAK          VICTOR R      IL      2016L001501        SHRADER & ASSOCIATES, LLP
HOFFMAN        MARIE C      IL      11L1139            SHRADER & ASSOCIATES, LLP                   PARKER         WILLIAM N     IL      2016L000430        SHRADER & ASSOCIATES, LLP
HOLTZMAN       THOMAS       IL      2016L000323        SHRADER & ASSOCIATES, LLP                   PARKER         WILLIE        IL      12L310             SHRADER & ASSOCIATES, LLP
HORWATH        WILLIAM A    IL      2015L001502        SHRADER & ASSOCIATES, LLP                   PAVLIK         JOHN V        IL      2016L001479        SHRADER & ASSOCIATES, LLP
HOWARD         BILLY C      IL      12L150             SHRADER & ASSOCIATES, LLP                   PEARCE         HAROLD        IL      2014L001680        SHRADER & ASSOCIATES, LLP
HUNTER         BOBBY E      IL      2016L001202        SHRADER & ASSOCIATES, LLP                   PECK           MICHAEL S     IL      2015L001415        SHRADER & ASSOCIATES, LLP
HURST          DORIS M      IL      2017L001397        SHRADER & ASSOCIATES, LLP                   PENNINGTON     PATSY F       IL      12L272             SHRADER & ASSOCIATES, LLP
HUTCHINSON     TAMMY O      IL      2016L001586        SHRADER & ASSOCIATES, LLP                   PERRAULT       EARL J        IL      2015L000863        SHRADER & ASSOCIATES, LLP
HYER           RAYMOND E    IL      14L369             SHRADER & ASSOCIATES, LLP                   PETERMAN       EDWARD        IL      12L809             SHRADER & ASSOCIATES, LLP
IAHN           DAVID J      IL      2017L000588        SHRADER & ASSOCIATES, LLP                   PFEISTER       STEPHEN       IL      2016L000482        SHRADER & ASSOCIATES, LLP
JENKINS        ISAAC        IL      12L271             SHRADER & ASSOCIATES, LLP                   PIERCE         MAX E         IL      2015L001454        SHRADER & ASSOCIATES, LLP
JENNINGS       LENIA M      IL      2016L001587        SHRADER & ASSOCIATES, LLP                   PIPER          JOHN W        IL      2017L000799        SHRADER & ASSOCIATES, LLP
JOHNS          ALFRED J     IL      12L304             SHRADER & ASSOCIATES, LLP                   PIPPIN         FREDERICK C   IL      14L1084            SHRADER & ASSOCIATES, LLP
JOHNSON        ROBERT T     IL      2015L001586        SHRADER & ASSOCIATES, LLP                   PONTIUS        JOHN C        IL      2017L000935        SHRADER & ASSOCIATES, LLP
JOINER         WILLIS H     IL      12L157             SHRADER & ASSOCIATES, LLP                   RALEIGH        GERALD L      IL      14L1369            SHRADER & ASSOCIATES, LLP
JONES          HAROLD R     IL      2017L000051        SHRADER & ASSOCIATES, LLP                   RANDALL        ROBERT R      IL      2015L001003        SHRADER & ASSOCIATES, LLP
JONES-BRINEY   ROSEMARY     IL      2015L001503        SHRADER & ASSOCIATES, LLP                   RANKIN         ROBERT        IL      10L1222            SHRADER & ASSOCIATES, LLP
KEHLER         WILLIAM      IL      2016L001266        SHRADER & ASSOCIATES, LLP                   REESE          RONALD        IL      2017L000858        SHRADER & ASSOCIATES, LLP
KELLER         LAURENCE E   IL      2015L000991        SHRADER & ASSOCIATES, LLP                   RENNER         DONNA J       IL      13L2113            SHRADER & ASSOCIATES, LLP
KESLER         ALICE F      IL      2015L000356        SHRADER & ASSOCIATES, LLP                   REYNOLDS       ALPHONZA      IL      12L049             SHRADER & ASSOCIATES, LLP
KIDD           ELIJAH       IL      12L050             SHRADER & ASSOCIATES, LLP                   RHOADES        KATHY S       MO      1622CC01020        SHRADER & ASSOCIATES, LLP
KILLIKEVC      JERRY L      IL      2016L000928        SHRADER & ASSOCIATES, LLP                   RIDLEY         ISAAC         IL      11L1421            SHRADER & ASSOCIATES, LLP
KING           VICTORIA L   IL      2016L000406        SHRADER & ASSOCIATES, LLP                   ROBBINS        CHARLES D     IL      2016L000189        SHRADER & ASSOCIATES, LLP
KING           WD           IL      2016L001471        SHRADER & ASSOCIATES, LLP                   ROBINSON       WILLIAM       IL      2016L001663        SHRADER & ASSOCIATES, LLP
KINKADE        DWAINE A     IL      2015L001320        SHRADER & ASSOCIATES, LLP                   ROCHELLE       WILLIAM R     IL      2015L000058        SHRADER & ASSOCIATES, LLP
KLEIN          THEO A       IL      14L998             SHRADER & ASSOCIATES, LLP                   RODRIGUEZ      JESUS G       IL      2016L001197        SHRADER & ASSOCIATES, LLP
KLEINHANS      RICHARD      IL      2014L001663        SHRADER & ASSOCIATES, LLP                   ROMANO         GIAN M        IL      2016L000191        SHRADER & ASSOCIATES, LLP
KNAB           HERMAN       IL      14L997             SHRADER & ASSOCIATES, LLP                   ROWE           JUDY D        IL      2015L001658        SHRADER & ASSOCIATES, LLP
KONARSKE       DANIEL       IL      2016L001003        SHRADER & ASSOCIATES, LLP                   RUTHERFORD     JAMES T       IL      2017L001103        SHRADER & ASSOCIATES, LLP
KOTTA          LOUIS G      IL      2017L000838        SHRADER & ASSOCIATES, LLP                   SAMSON         JOHN W        IL      2016L000590        SHRADER & ASSOCIATES, LLP
KOVACS         JOSEPH       IL      2017L000411        SHRADER & ASSOCIATES, LLP                   SAMUEL         HENRY L       IL      2015L000702        SHRADER & ASSOCIATES, LLP
KRAMER         KENNETH      CA      RG16799603         SHRADER & ASSOCIATES, LLP                   SARGOUS        DEAN A        IL      2017L000708        SHRADER & ASSOCIATES, LLP
KRONK          NOAL W       IL      2016L000193        SHRADER & ASSOCIATES, LLP                   SAWICKI        HENRY         IL      2017L001182        SHRADER & ASSOCIATES, LLP
LABOUVE        ROBERT R     IL      2015L001694        SHRADER & ASSOCIATES, LLP                   SCHLOSSER      GEORGE A      IL      2017L001338        SHRADER & ASSOCIATES, LLP
LATRONICA      VINCENT      IL      2015L001189        SHRADER & ASSOCIATES, LLP                   SCHOENFELDT    RONALD K      MO      1022CC01690        SHRADER & ASSOCIATES, LLP
LEE            SAMUEL       IL      11L1369            SHRADER & ASSOCIATES, LLP                   SCIRA          RUSSELL       IL      14L1001            SHRADER & ASSOCIATES, LLP
LENARD         IRA L        IL      14L578             SHRADER & ASSOCIATES, LLP                   SCOTT          ANDREW J      IL      12L048             SHRADER & ASSOCIATES, LLP
LEVIS          OBVIDIO W    IL      2016L000706        SHRADER & ASSOCIATES, LLP                   SEA            EDWARD J      IL      13L308             SHRADER & ASSOCIATES, LLP
LEWIS          NANCY M      IL      14L1358            SHRADER & ASSOCIATES, LLP                   SEESE          EDWARD E      IL      2016L000407        SHRADER & ASSOCIATES, LLP
LIBSACK        RALPH        IL      09L1361            SHRADER & ASSOCIATES, LLP                   SHAW           CORNELIA G    IL      2015L000836        SHRADER & ASSOCIATES, LLP
LINGENFELTER   BILLY W      IL      2016L000758        SHRADER & ASSOCIATES, LLP                   SHEWMAKE       ELIC D        IL      313CV01223MJRPMF   SHRADER & ASSOCIATES, LLP
LIPINSKY       STANLEY B    IL      2015L001464        SHRADER & ASSOCIATES, LLP                   SHOBERG        KENNETH       IL      11L1148            SHRADER & ASSOCIATES, LLP
LITTLE         JOHN P       IL      2017L000818        SHRADER & ASSOCIATES, LLP                   SHOCKLEY       NOY R         IL      2016L000417        SHRADER & ASSOCIATES, LLP
LORD           EDWARD R     IL      2017L001160        SHRADER & ASSOCIATES, LLP                   SHORROW        KAYE P        IL      2015L001592        SHRADER & ASSOCIATES, LLP
LYONS          PATRICIA     IL      10L902             SHRADER & ASSOCIATES, LLP                   SIMPKINS       JACK W        IL      2015L001467        SHRADER & ASSOCIATES, LLP
MANNING        JOHN A       IL      2015L001389        SHRADER & ASSOCIATES, LLP                   SIMPSON        BETTY J       IL      2016L000338        SHRADER & ASSOCIATES, LLP

                                                                                                                                                             Appendix A - 394
                                      Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                Document Page 413 of 624
Claimant      Claimant      State                                                               Claimant      Claimant      State
Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel
SMITH         DANNY         IL      2015L001665     SHRADER & ASSOCIATES, LLP                   FRANEK        RAYMOND J     MN      C8-01-337       SIEBEN POLK, P.A.
SPINDLE       INNIS D       IL      14L1368         SHRADER & ASSOCIATES, LLP                   FRENDT        WILLIAM A     MN      UNKNOWN         SIEBEN POLK, P.A.
STACY         SHERMAN       IL      11L1376         SHRADER & ASSOCIATES, LLP                   GOLCZ         JOHN R        MN      UNKNOWN         SIEBEN POLK, P.A.
STANDEVEN     MERLIN R      IL      12L2051         SHRADER & ASSOCIATES, LLP                   GRATKE        LEROY         MN      UNKNOWN         SIEBEN POLK, P.A.
SULECKI       JUNE          IL      2015L001654     SHRADER & ASSOCIATES, LLP                   HAGER         JOHN F        MN      UNSPECIFIED     SIEBEN POLK, P.A.
SUMNER        GERALD        IL      2016L001657     SHRADER & ASSOCIATES, LLP                   HAIDER        DAVID M       MN      HAI763640002    SIEBEN POLK, P.A.
SUSEK         LARRY         IL      2015L001410     SHRADER & ASSOCIATES, LLP                   HALEK         JAMES M       MN      UNKNOWN         SIEBEN POLK, P.A.
SWEENEY       ELVIRA M      IL      2016L001560     SHRADER & ASSOCIATES, LLP                   HAMMITT       ROLAND G      MN      UNKNOWN         SIEBEN POLK, P.A.
SWEET         PAUL L        IL      13L479          SHRADER & ASSOCIATES, LLP                   HANNON        STANLEY E     MN      UNKNOWN         SIEBEN POLK, P.A.
THOMAS        MOSES         IL      12L046          SHRADER & ASSOCIATES, LLP                   HEGG          JIMMY O       MN      UNKNOWN         SIEBEN POLK, P.A.
THOMPSON      DAVID R       IL      2016L000413     SHRADER & ASSOCIATES, LLP                   HENDRIX       JOHN R        MN      UNKNOWN         SIEBEN POLK, P.A.
THOMPSON      ROBERT W      IL      11L1420         SHRADER & ASSOCIATES, LLP                   HEUER         GEORGE        MN      UNKNOWN         SIEBEN POLK, P.A.
THORN         WILLIE L      IL      11L1266         SHRADER & ASSOCIATES, LLP                   ILLGEN        GERALD L      MN      UNKNOWN         SIEBEN POLK, P.A.
TODD          GENEVIEVE M   IL      2015L001289     SHRADER & ASSOCIATES, LLP                   JAHR          EARL C        MN      UNKNOWN         SIEBEN POLK, P.A.
TRACY         TERRY         IL      2015L001006     SHRADER & ASSOCIATES, LLP                   JOHNSON       FLOYD G       MN      UNKNOWN         SIEBEN POLK, P.A.
TRADER        FRANKLIN R    IL      12L154          SHRADER & ASSOCIATES, LLP                   KADEN         ARTHUR D      MN      UNKNOWN         SIEBEN POLK, P.A.
VANDERWARF    TERRELL L     IL      2015L001552     SHRADER & ASSOCIATES, LLP                   KAPPES        JAMES         MN      UNKNOWN         SIEBEN POLK, P.A.
VARNELL       THERESA L     IL      2017L000908     SHRADER & ASSOCIATES, LLP                   KELLY         MAUREEN A     MN      UNKNOWN         SIEBEN POLK, P.A.
WARREN        GARY          IL      2017L000785     SHRADER & ASSOCIATES, LLP                   KILKER        IRVIN         MN      UNKNOWN         SIEBEN POLK, P.A.
WEBER         JAMES F       IL      2015L000057     SHRADER & ASSOCIATES, LLP                   KOPPIE        PAUL          MN      UNKNOWN         SIEBEN POLK, P.A.
WEST          LARRY K       IL      2017L000615     SHRADER & ASSOCIATES, LLP                   KRAGENBRING   OWEN A        MN      UNKNOWN         SIEBEN POLK, P.A.
WEYGANDT      RONALD        IL      2016L000172     SHRADER & ASSOCIATES, LLP                   LADEAN        DEAN          MN      UNKNOWN         SIEBEN POLK, P.A.
WHEAT         JAMES E       IL      12L978          SHRADER & ASSOCIATES, LLP                   LARSEN        CRAIG W       MN      UNKNOWN         SIEBEN POLK, P.A.
WHITE         ALEX          IL      2016L001050     SHRADER & ASSOCIATES, LLP                   LINDGREN      CHARLES F     MN      UNKNOWN         SIEBEN POLK, P.A.
WHITFIELD     BENNY         IL      11L1138         SHRADER & ASSOCIATES, LLP                   MAHAFFEY      JAMES J       MN      UNKNOWN         SIEBEN POLK, P.A.
WICHMANN      HORST D       IL      13L1354         SHRADER & ASSOCIATES, LLP                   MATTILA       HENRY         MN      UNKNOWN         SIEBEN POLK, P.A.
WILHELMI      LAWRENCE G    IL      12L975          SHRADER & ASSOCIATES, LLP                   MATTS         MORRIS        MN      UNKNOWN         SIEBEN POLK, P.A.
WILKES        JOHNNY D      IL      2015L000701     SHRADER & ASSOCIATES, LLP                   MCCARTHY      PATRICK       MN      UNKNOWN         SIEBEN POLK, P.A.
WILLIAMS      HARRY E       IL      2015L001199     SHRADER & ASSOCIATES, LLP                   MILLER        LARRY         MN      UNKNOWN         SIEBEN POLK, P.A.
WILLIAMS      RICHMOND      IL      11L1449         SHRADER & ASSOCIATES, LLP                   MILLER        RAY A         MN      MIL776250002    SIEBEN POLK, P.A.
WINBERG       TRACY         IL      10L65           SHRADER & ASSOCIATES, LLP                   MILLER        ROBERT E      MN      CO-01-8920      SIEBEN POLK, P.A.
WITHERSPOON   JAKE          IL      11L1401         SHRADER & ASSOCIATES, LLP                   MITCHELL      RAY H         MN      62CV0812836     SIEBEN POLK, P.A.
WOODLON       MILBURN F     IL      14L1208         SHRADER & ASSOCIATES, LLP                   NELSON        RAYMOND       MN      UNKNOWN         SIEBEN POLK, P.A.
ZAMARRIPA     GLORIA K      IL      14L1479         SHRADER & ASSOCIATES, LLP                   NELSON        SHANNON A     MN      UNKNOWN         SIEBEN POLK, P.A.
ZAVARO        MICHAEL D     NY      1902982016      SHRADER & ASSOCIATES, LLP                   NIELSEN       LEONARD       MN      UNKNOWN         SIEBEN POLK, P.A.
BLANTON       RALPH B       TX      03CV0572        SHRADER & WILLIAMSON, LLP                   PACKMAN       ROBERT J      MN      C3-00-8299      SIEBEN POLK, P.A.
CABRERA       ANTONIO       TX      03CV0572        SHRADER & WILLIAMSON, LLP                   PEARSON       DENNIS H      MN      UNKNOWN         SIEBEN POLK, P.A.
CANTU         JOSE M        TX      23686BH03       SHRADER & WILLIAMSON, LLP                   PENZ          EDWARD S      MN      UNKNOWN         SIEBEN POLK, P.A.
CASTILLO      ANDRES        TX      23686BH03       SHRADER & WILLIAMSON, LLP                   PETERSON      DARWIN        MN      UNKNOWN         SIEBEN POLK, P.A.
DELANEY       ORR           TX      03CV0572        SHRADER & WILLIAMSON, LLP                   PETERSON      DAVID C       MN      ADMIN           SIEBEN POLK, P.A.
GARCIA        PABLO G       TX      23686BH03       SHRADER & WILLIAMSON, LLP                   PETERSON      NORTH M       MN      UNKNOWN         SIEBEN POLK, P.A.
GARCIA        VIDAL         TX      0302966B        SHRADER & WILLIAMSON, LLP                   PETOLETTI     ROBERT        MN      C00650569       SIEBEN POLK, P.A.
LEWIS         FLOYD         TX      03CV0572        SHRADER & WILLIAMSON, LLP                   PRICE         CHARLES D     MN      C3-01-195       SIEBEN POLK, P.A.
LOPEZ         ZEFERINO      TX      0302966B        SHRADER & WILLIAMSON, LLP                   REINERS       DONALD        MN      27CV02016742    SIEBEN POLK, P.A.
MOTT          HIRAM         TX      23686BH03       SHRADER & WILLIAMSON, LLP                   RICE          RICHARD J     MN      UNKNOWN         SIEBEN POLK, P.A.
MUNOZ         FRED          TX      23686BH03       SHRADER & WILLIAMSON, LLP                   ROSTOMILY     DAVID         MN      UNKNOWN         SIEBEN POLK, P.A.
PENTON        JOSEPH S      TX      03CV0572        SHRADER & WILLIAMSON, LLP                   RUDOLPH       THOMAS J      MN      C9931442        SIEBEN POLK, P.A.
RODRIGUEZ     ADRIAN        TX      23686BH03       SHRADER & WILLIAMSON, LLP                   SADLO         LOUIS A       MN      UNKNOWN         SIEBEN POLK, P.A.
SEIBEL        THOMAS R      TX      23686BH03       SHRADER & WILLIAMSON, LLP                   SALZER        DANIEL J      MN      62CV074103      SIEBEN POLK, P.A.
SMIRCIC       MILJENKO      TX      23686BH03       SHRADER & WILLIAMSON, LLP                   SAND          LEIF          MN      UNKNOWN         SIEBEN POLK, P.A.
STAFFORD      ALMA C        TX      23686BH03       SHRADER & WILLIAMSON, LLP                   SANDERS       EDWARD        MN      UNKNOWN         SIEBEN POLK, P.A.
STEVENSON     LEVESTER      TX      03CV0572        SHRADER & WILLIAMSON, LLP                   SAVELL        THURMAN       MN      UNKNOWN         SIEBEN POLK, P.A.
ALEXON        RICHARD D     MN      CV01015500      SIEBEN POLK, P.A.                           SAYRE         STANLEY J     MN      UNKNOWN         SIEBEN POLK, P.A.
ANDERSON      LAWRENCE L    MN      27CV990011756   SIEBEN POLK, P.A.                           SCHERBER      LARRY J       MN      UNKNOWN         SIEBEN POLK, P.A.
ATKINS        ROBERT H      MN      ADMIN           SIEBEN POLK, P.A.                           SCHMIDT       RONALD        MN      UNKNOWN         SIEBEN POLK, P.A.
BAUER         KENNETH N     MN      UNKNOWN         SIEBEN POLK, P.A.                           SEVERIN       PAUL L        MN      UNKNOWN         SIEBEN POLK, P.A.
BENDER        GLENN         MN      UNKNOWN         SIEBEN POLK, P.A.                           SIMMONS       PETER A       MN      UNKNOWN         SIEBEN POLK, P.A.
BERQUAL       ROBERT        MN      UNKNOWN         SIEBEN POLK, P.A.                           SIWICKI       NICK L        MN      UNKNOWN         SIEBEN POLK, P.A.
BIONDI        ENRICO V      MN      CV990014945     SIEBEN POLK, P.A.                           SMITH         RAYMOND C     MN      UNKNOWN         SIEBEN POLK, P.A.
BOYNTON       ROBERT B      MN      UNKNOWN         SIEBEN POLK, P.A.                           SODREN        JOHN          MN      UNKNOWN         SIEBEN POLK, P.A.
BREKKE        DOUGLAS       MN      UNKNOWN         SIEBEN POLK, P.A.                           SOLT          DONALD A      MN      C8-00-7780      SIEBEN POLK, P.A.
BRUST         WILLIAM       MN      UNKNOWN         SIEBEN POLK, P.A.                           STADLER       DAVID A       MN      UNKNOWN         SIEBEN POLK, P.A.
CAREL         DOUGLAS       MN      UKNOWN          SIEBEN POLK, P.A.                           SUNDSTROM     GEORGE A      MN      UNKNOWN         SIEBEN POLK, P.A.
CASWELL       RAYMOND D     MN      UNKNOWN         SIEBEN POLK, P.A.                           SWENSON       ROBERT C      MN      UNKNOWN         SIEBEN POLK, P.A.
CIHLAR        THOMAS J      MN      UNKNOWN         SIEBEN POLK, P.A.                           SZYMANSKI     STEPHEN E     MN      UNKNOWN         SIEBEN POLK, P.A.
COLES         THEODORE J    MN      C2-01-978       SIEBEN POLK, P.A.                           TRIETHART     BRIAN         MN      PI03005937      SIEBEN POLK, P.A.
CONLIN        RUSSELL       MN      UNKNOWN         SIEBEN POLK, P.A.                           VIERZBA       DAVID         MN      UNSPECIFIED     SIEBEN POLK, P.A.
COOPER        BYRON         MN      CX-00-9787      SIEBEN POLK, P.A.                           WACKER        SYLVESTER J   MN      UNKNOWN         SIEBEN POLK, P.A.
DANIELS       EDWARD        MN      UNKNOWN         SIEBEN POLK, P.A.                           WEGAN         LEO           MN      27CV02001566    SIEBEN POLK, P.A.
DILLON        JOHN          MN      UNKNOWN         SIEBEN POLK, P.A.                           WILSON        THEODORE W    MN      UNKNOWN         SIEBEN POLK, P.A.
DOSTAL        JON L         MN      UNKNOWN         SIEBEN POLK, P.A.                           WOHLWEND      RONALD D      MN      UNKNOWN         SIEBEN POLK, P.A.
ERDMAN        DALE H        MN      C7-00-5115      SIEBEN POLK, P.A.                           WOLD          JEROME D      MN      CX-02-5677      SIEBEN POLK, P.A.
FEDUN         NORMAN        MN      UNKNOWN         SIEBEN POLK, P.A.                           WYNKOOP       STEVEN E      MN      UNKNOWN         SIEBEN POLK, P.A.
FELBER        DONALD J      MN      UNKNOWN         SIEBEN POLK, P.A.                           YAGODA        SYLVESTER     MN      UNKNOWN         SIEBEN POLK, P.A.
FELBER        RICHARD       MN      UNKNOWN         SIEBEN POLK, P.A.                           YOUNG         LAWRENCE      MN      UNKNOWN         SIEBEN POLK, P.A.
FLOREK        JAMES L       MN      C0-01-994       SIEBEN POLK, P.A.                           YOUNG         RAYMOND M     MN      UNKNOWN         SIEBEN POLK, P.A.

                                                                                                                                                       Appendix A - 395
                                        Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                  Document Page 414 of 624
Claimant    Claimant          State                                                               Claimant      Claimant          State
Last Name   First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel
ZACCONE     CAROLYN J         MN      UNKNOWN         SIEBEN POLK, P.A.                           BERG          ARCHIE J          TX      DV98-01438      SILBER PEARLMAN LLP
ZEBOTT      MARSHALL G        MN      UNKNOWN         SIEBEN POLK, P.A.                           BERNARD       WANDA             TX      DV0304682A      SILBER PEARLMAN LLP
ZIMMERMAN   ERVIN N           MN      C8-01-7059      SIEBEN POLK, P.A.                           BERRYHILL     ARVEL D           TX      039709          SILBER PEARLMAN LLP
ZWIEG       GARY              MN      UNKNOWN         SIEBEN POLK, P.A.                           BICKERSTAFF   RILEY Z           TX      DV0313155M      SILBER PEARLMAN LLP
SELDERS     ERNEST            UT      120900955       SIEGFRIED & JENSEN                          BIELAMOWICZ   EUGENE J          TX      DV0404073M      SILBER PEARLMAN LLP
ABBOTT      ALLAN             TX      ADMIN           SILBER PEARLMAN LLP                         BISHOP        MARY              TX      DV01-5457-K     SILBER PEARLMAN LLP
ABLES       JAMES D           TX      ADMIN           SILBER PEARLMAN LLP                         BISOR         GEORGE            TX      02-01778        SILBER PEARLMAN LLP
ACEVES      ALEJANDRO G       TX      2003-031        SILBER PEARLMAN LLP                         BLACK         FRANK D           TX      ADMIN           SILBER PEARLMAN LLP
ACHORD      RD                TX      DV99-09672-L    SILBER PEARLMAN LLP                         BLACK         RICHARD           TX      E170958         SILBER PEARLMAN LLP
ACKERMAN    REGINALD J        TX      97-03296        SILBER PEARLMAN LLP                         BLACK         THOMAS V ARMSTR   TX      93-G-0488       SILBER PEARLMAN LLP
ACOSTA      HECTOR A          TX      99-4612         SILBER PEARLMAN LLP                         BLACKMON      JOHN              TX      03CV0634        SILBER PEARLMAN LLP
ADAME       JUVENTINO         TX      DV01-10004-E    SILBER PEARLMAN LLP                         BLAINE        CECIL L           TX      2002CI07856     SILBER PEARLMAN LLP
ADAME       NOE               TX      034898          SILBER PEARLMAN LLP                         BLAKE         EDDIE M           TX      DV0313151K      SILBER PEARLMAN LLP
ADAMS       BOYKIN            TX      02-02302-A      SILBER PEARLMAN LLP                         BLANCAS       SANTOS C          TX      99-2337         SILBER PEARLMAN LLP
ALBRIGHT    JAMES W           TX      ADMIN           SILBER PEARLMAN LLP                         BLAND         RG                TX      DV99-00001-D    SILBER PEARLMAN LLP
ALEXANDER   CHARLES P         TX      ADMIN           SILBER PEARLMAN LLP                         BLANTON       VIRGLE M          TX      03-01199        SILBER PEARLMAN LLP
ALEXANDER   THOMAS            TX      00CV0243        SILBER PEARLMAN LLP                         BLASINGAME    JAMES V           TX      DV99-00008-H    SILBER PEARLMAN LLP
ALLEN       CLARENCE H        TX      CC01-11883-E    SILBER PEARLMAN LLP                         BLEDSOE       DWAN T            TX      03CV1863        SILBER PEARLMAN LLP
ALLEN       EDDIE H           TX      039677          SILBER PEARLMAN LLP                         BLEVINS       ROBERT C          TX      DV0313224K      SILBER PEARLMAN LLP
ALLEN       HOWARD            TX      98-2971-C       SILBER PEARLMAN LLP                         BLOODWORTH    BRUCE L           TX      D-0160469       SILBER PEARLMAN LLP
ALLEN       JAMES B           TX      30807-98-1      SILBER PEARLMAN LLP                         BLOW          LARRY G           TX      03CV1360        SILBER PEARLMAN LLP
ALLEN       OSCAR C           TX      DV97-09716-K    SILBER PEARLMAN LLP                         BLUE          BILLY J           TX      03CV1863        SILBER PEARLMAN LLP
ALLISON     ROBERT W          TX      02-1641         SILBER PEARLMAN LLP                         BOGAN         ROOSEVELT         TX      039699          SILBER PEARLMAN LLP
AMARO       CRUZ H            TX      CC-98-02978-A   SILBER PEARLMAN LLP                         BOLEN         ROBERT E          TX      02CV1269        SILBER PEARLMAN LLP
AMOS        ERNEST            TX      039681          SILBER PEARLMAN LLP                         BONNER        LEROY A           TX      DV98-01949-B    SILBER PEARLMAN LLP
ANDERSON    GEORGE            TX      94-13849        SILBER PEARLMAN LLP                         BOONE         LEON              TX      98-10859        SILBER PEARLMAN LLP
ANDERSON    LEROY V OWENS C   TX      94-CI-15162     SILBER PEARLMAN LLP                         BORREGO       SALVADOR B        TX      99-05945        SILBER PEARLMAN LLP
ANDERSON    PAUL              TX      93-M-0893       SILBER PEARLMAN LLP                         BOSWORTH      MONTE L           TX      01CV1064        SILBER PEARLMAN LLP
ANDERSON    RAYMOND E         TX      99-05861-H      SILBER PEARLMAN LLP                         BOULWARE      MORTIMER J        TX      DV99-09529-F    SILBER PEARLMAN LLP
ANDRIES     JOSEPH H          TX      CC-00-2428-E    SILBER PEARLMAN LLP                         BOUTTE        HENRY R           TX      0313180         SILBER PEARLMAN LLP
ANTHONY     DONALD R          TX      0304895         SILBER PEARLMAN LLP                         BOWINS        ROY E             TX      DV00-01083-J    SILBER PEARLMAN LLP
ANTILLON    ROBERTO V         TX      0313415         SILBER PEARLMAN LLP                         BOWMAN        JAMES F           TX      039679          SILBER PEARLMAN LLP
APPLEGATE   EVERETTE C        TX      DV02-10361-D    SILBER PEARLMAN LLP                         BOYD          LARRY             TX      97-03299-A      SILBER PEARLMAN LLP
ARMAND      MARION L. V OWE   TX      94-CI-15162     SILBER PEARLMAN LLP                         BOYD          TOM               TX      02-1898         SILBER PEARLMAN LLP
ARNDT       FLOYD W           TX      02-02302-A      SILBER PEARLMAN LLP                         BRADSHAW      CARL L            TX      039677          SILBER PEARLMAN LLP
ASHBY       LOUIS D           TX      98-CI-08055     SILBER PEARLMAN LLP                         BRANDL        GERALD L          TX      039702          SILBER PEARLMAN LLP
ASHLEY      BILLY L           TX      98CV0335        SILBER PEARLMAN LLP                         BRANDL        JOSEPH R          TX      98-4-51,812-D   SILBER PEARLMAN LLP
ASHLEY      DONALD J          TX      DV0504108F      SILBER PEARLMAN LLP                         BRAUN         EDDIE L           TX      25605           SILBER PEARLMAN LLP
AUGUST      WILBERT           TX      99CV0822        SILBER PEARLMAN LLP                         BREWER        WALTER L          TX      96-11242-B      SILBER PEARLMAN LLP
AVERITT     ARTIE             TX      02-01778        SILBER PEARLMAN LLP                         BROADNAX      JOSEPH            TX      96-11242-B      SILBER PEARLMAN LLP
BACA        MERCED L          TX      2002-5450       SILBER PEARLMAN LLP                         BROCK         HENRY A. V OWEN   TX      94CV1093        SILBER PEARLMAN LLP
BAILEY      BILLY R           TX      02-08113-D      SILBER PEARLMAN LLP                         BROUGHER      KENNETH H         TX      ADMIN           SILBER PEARLMAN LLP
BAILEY      ODIS CLENT        TX      93-13035        SILBER PEARLMAN LLP                         BROWN         CLARENCE A        TX      99CV0170        SILBER PEARLMAN LLP
BAILEY      WINNIE D. V ARM   TX      93-12135        SILBER PEARLMAN LLP                         BROWN         DONALD J          TX      99-04676-A      SILBER PEARLMAN LLP
BAIN        MARTIN W. V OWE   TX      94-03251        SILBER PEARLMAN LLP                         BROWN         EDWIN             TX      D-0160381       SILBER PEARLMAN LLP
BAKER       HERBERT L         TX      10439*JG99      SILBER PEARLMAN LLP                         BROWN         JACK F            TX      97-CV-0891      SILBER PEARLMAN LLP
BAKER       LOYD L            TX      DV99-07752-A    SILBER PEARLMAN LLP                         BROWN         JAMES W           TX      3114*JG97       SILBER PEARLMAN LLP
BALLEW      BOBBY R           TX      02-01778        SILBER PEARLMAN LLP                         BROWN         JOHNNIE F         TX      94-CI-15162     SILBER PEARLMAN LLP
BANKS       EUGENE            TX      DV98-01438      SILBER PEARLMAN LLP                         BROWN         MAX F             TX      97-10022-M      SILBER PEARLMAN LLP
BANKS       LEE C             TX      02-06429-E      SILBER PEARLMAN LLP                         BRUCE         JAMES E           TX      17834*JG01      SILBER PEARLMAN LLP
BARBER      LEON              TX      DV98-01816-D    SILBER PEARLMAN LLP                         BRUNO         HOMER V OWENS C   TX      94-CI-15162     SILBER PEARLMAN LLP
BARKER      RUTH M            TX      94-7120-B       SILBER PEARLMAN LLP                         BRYANT        ADAM              TX      02-01834        SILBER PEARLMAN LLP
BARNES      EARL J            TX      0313415         SILBER PEARLMAN LLP                         BUCKNER       NATHANIEL         TX      039681          SILBER PEARLMAN LLP
BARNETT     MAXSON R          TX      039679          SILBER PEARLMAN LLP                         BUGAJ         ERNEST C. V OWE   TX      94CV1093        SILBER PEARLMAN LLP
BARNETT     NORMAN C          TX      0309718         SILBER PEARLMAN LLP                         BURGIN        ROY               TX      DV01-10271-C    SILBER PEARLMAN LLP
BARNETT     WILLIAM J         TX      94-01600        SILBER PEARLMAN LLP                         BURLESON      IV                TX      93-13950        SILBER PEARLMAN LLP
BARRETT     WILL S            TX      DV01-09735-F    SILBER PEARLMAN LLP                         BURRIS        ALTON M           TX      DV99-07643-H    SILBER PEARLMAN LLP
BARROW      GEORGE W          TX      B173158         SILBER PEARLMAN LLP                         BURROUGHS     RALPH             TX      02-10950        SILBER PEARLMAN LLP
BARRY       GERALD M          TX      01-10188-G      SILBER PEARLMAN LLP                         BURWELL       DONALD D          TX      039677          SILBER PEARLMAN LLP
BASSEN      DORRIS J          TX      DV00-09412-B    SILBER PEARLMAN LLP                         BUTCHER       OTTO B            TX      DV97-05637-D    SILBER PEARLMAN LLP
BATES       ROBERT J          TX      99-02931-D      SILBER PEARLMAN LLP                         BUTCHER       RAYMOND I         TX      97-10733        SILBER PEARLMAN LLP
BATISTE     CLAUDE J          TX      98CV0099        SILBER PEARLMAN LLP                         BUTLER        THOMAS D          TX      99-04674-E      SILBER PEARLMAN LLP
BATTIES     JOHNIE B          TX      DV0504174I      SILBER PEARLMAN LLP                         BYE           EGBERT A          TX      96-11244        SILBER PEARLMAN LLP
BATY        CHARLES B         TX      DV00-02070-E    SILBER PEARLMAN LLP                         BYRANT        SL                TX      13978*JG00      SILBER PEARLMAN LLP
BAYLESS     CHARLES V OWENS   TX      94-CI-15162     SILBER PEARLMAN LLP                         CADY          JOE L             TX      DV0504179G      SILBER PEARLMAN LLP
BAZAR       ROLANDO           TX      DV0405473K      SILBER PEARLMAN LLP                         CAINE         ANDREW            TX      02CV1378        SILBER PEARLMAN LLP
BEAN        BELVE V ARMSTRO   TX      93-M-1539       SILBER PEARLMAN LLP                         CALVERT       JAMES F           TX      98-2965         SILBER PEARLMAN LLP
BEASLEY     HENRY C           TX      DV00-00523-F    SILBER PEARLMAN LLP                         CAMPBELL      CONLEY E          TX      039724          SILBER PEARLMAN LLP
BEASLEY     WALLACE T. V OW   TX      94-05630        SILBER PEARLMAN LLP                         CAMPBELL      JOSEPH R          TX      98-276-G        SILBER PEARLMAN LLP
BEHNKE      ROBERT J          TX      DV99-09841-C    SILBER PEARLMAN LLP                         CANNON        JAMES F           TX      CC-98-4492-C    SILBER PEARLMAN LLP
BELL        CURTIS S          TX      E0173897        SILBER PEARLMAN LLP                         CANO          CRUZ              TX      20022050        SILBER PEARLMAN LLP
BELL        EDWARD M          TX      99-10-13653     SILBER PEARLMAN LLP                         CANTU         IGNACIO           TX      DV00-06998-D    SILBER PEARLMAN LLP
BELL        IRVING E          TX      99-11434        SILBER PEARLMAN LLP                         CARROLL       LUTHER R          TX      01-09223        SILBER PEARLMAN LLP
BELTRAN     JUAN M            TX      99-253          SILBER PEARLMAN LLP                         CASH          JOE D             TX      0313274         SILBER PEARLMAN LLP
BEN         CLOVER            TX      02-4511         SILBER PEARLMAN LLP                         CASTLE        EDDIE             TX      DV0313244G      SILBER PEARLMAN LLP
BENNETT     CLAUDIS L         TX      98CV1052        SILBER PEARLMAN LLP                         CASTLEMAN     GEORGE E          TX      97-CV-0891      SILBER PEARLMAN LLP

                                                                                                                                                            Appendix A - 396
                                             Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                         Document Page 415 of 624
Claimant         Claimant          State                                                                 Claimant      Claimant          State
Last Name        First Name        Filed   Docket Number     Primary Plaintiff Counsel                   Last Name     First Name        Filed   Docket Number    Primary Plaintiff Counsel
CAVENDER         LOUIS M           TX      DV0304477D        SILBER PEARLMAN LLP                         DONAHEY       VALGENE O         TX      E-0168191        SILBER PEARLMAN LLP
CEPRESS          WILLIAM           LA      425258            SILBER PEARLMAN LLP                         DONNELL       JOHN F            TX      DV0309722F       SILBER PEARLMAN LLP
CERVANTES        PEDRO G           TX      DV0313151K        SILBER PEARLMAN LLP                         DORSEY        CLEMENTS V        TX      DV01-11071-G     SILBER PEARLMAN LLP
CHAMBERS         CHARLES C         TX      0313274           SILBER PEARLMAN LLP                         DOSIE         JAMES A           TX      DV00-09412-B     SILBER PEARLMAN LLP
CHANEY           EUGENE            TX      DV00-07301-F      SILBER PEARLMAN LLP                         DOYLE         CHRISTIE J        TX      98-10-3883-D     SILBER PEARLMAN LLP
CHANNELL         SILAS             TX      D-0160381         SILBER PEARLMAN LLP                         DRINKARD      HERMAN E          TX      0304895          SILBER PEARLMAN LLP
CHARGOIS         CARL F            TX      DV98-00011-C      SILBER PEARLMAN LLP                         DRODDY        JIMMY R           TX      153-171754-97    SILBER PEARLMAN LLP
CHARLES          EDWARD J          TX      039677            SILBER PEARLMAN LLP                         DUBOSE        PHILIP E          TX      9125*BH99        SILBER PEARLMAN LLP
CHARPENTIER      JESSE W           TX      DV0504357E        SILBER PEARLMAN LLP                         DULANEY       ALICE A           TX      00CV0888         SILBER PEARLMAN LLP
CHRISTMON        HORACE            TX      DV98-2214         SILBER PEARLMAN LLP                         DUNCAN        JERRY B           TX      02-01891         SILBER PEARLMAN LLP
CLARK            ANITA M           TX      DV00-05546-K      SILBER PEARLMAN LLP                         DUNCAN        LOUISE S. V OWE   TX      94CV1093         SILBER PEARLMAN LLP
CLARK            ARTHUR R          TX      0313180           SILBER PEARLMAN LLP                         DUNLAP        WAYNE O           TX      039709           SILBER PEARLMAN LLP
CLARK            JAMES W           TX      DV0309710H        SILBER PEARLMAN LLP                         DUPLECHIN     CLOVIS            TX      DV00-00523-F     SILBER PEARLMAN LLP
CLARK            LOWELL L          TX      DV99-09521-J      SILBER PEARLMAN LLP                         DURHAM        HENRY             TX      E170958          SILBER PEARLMAN LLP
CLAWSON          BENJIMAN W        TX      0313173           SILBER PEARLMAN LLP                         DUTY          JAMES A           TX      DV99-09528-J     SILBER PEARLMAN LLP
CLIFTON          EDDIE             TX      039702            SILBER PEARLMAN LLP                         EBERHARDT     MARVIN            TX      94-09826         SILBER PEARLMAN LLP
CLIFTON GLOVER   CARROL            TX      039709            SILBER PEARLMAN LLP                         EDDLEMAN      JAMES A           TX      98-5-13382       SILBER PEARLMAN LLP
COATS            HERBERT           TX      02-10333          SILBER PEARLMAN LLP                         EDISON        BIRTHOL           TX      DV00-00545-A     SILBER PEARLMAN LLP
COBURN           ELDON H           TX      98-01789-00-0-H   SILBER PEARLMAN LLP                         EDLER         JOHN W            TX      DV0504051G       SILBER PEARLMAN LLP
COLE             FRANK E           TX      98CV1053          SILBER PEARLMAN LLP                         EDMUNDSON     LEE R             TX      99CV1256         SILBER PEARLMAN LLP
COLE             LD                TX      DV00-07301-F      SILBER PEARLMAN LLP                         EDWARDS       MARVIN A          TX      97-06466-C       SILBER PEARLMAN LLP
COLE             ROSSER M          TX      0304916           SILBER PEARLMAN LLP                         EDWARDS       ROBERT E          TX      ADMIN            SILBER PEARLMAN LLP
COLEMAN          ARTIE             TX      9812773           SILBER PEARLMAN LLP                         EDWARDS       TOMMY G           TX      039681           SILBER PEARLMAN LLP
COLEMAN          HEZAKIAH          TX      97-CV-0891        SILBER PEARLMAN LLP                         EICKENHORST   CHARLIE L         TX      95-4790-E        SILBER PEARLMAN LLP
COLLIER          EUNICE R          TX      97-06598-C        SILBER PEARLMAN LLP                         ELIAZ         DONASIANO A       TX      00CV0888         SILBER PEARLMAN LLP
COLLINS          BEN J             TX      DV99-09985-K      SILBER PEARLMAN LLP                         ELIZALDI      ROBERT            TX      98-01196-E       SILBER PEARLMAN LLP
COLLINS          MAURICE           TX      D170959           SILBER PEARLMAN LLP                         ELLIS         JERRY             TX      DV0304654K       SILBER PEARLMAN LLP
COLQUITT         CLEMIS            TX      DV99-08754-K      SILBER PEARLMAN LLP                         ELLIS         LLOYD             TX      02-01894         SILBER PEARLMAN LLP
CONCHOLA         BILLY E           TX      039709            SILBER PEARLMAN LLP                         ENYART        WE                TX      97-CV-0503       SILBER PEARLMAN LLP
COOK             EARL W            TX      99-02901-L        SILBER PEARLMAN LLP                         ERVIN         EDWARD D          TX      02-06341-C       SILBER PEARLMAN LLP
COOPER           GEORGE R          TX      0309718           SILBER PEARLMAN LLP                         ESCHMANN      ROY               TX      92-2775-G        SILBER PEARLMAN LLP
COOPER           ROBERT E          TX      97-03299-A        SILBER PEARLMAN LLP                         ESPINOSA      ROSALIO           TX      99-4099          SILBER PEARLMAN LLP
COULTHARD        ROBERT E          TX      02CV0237          SILBER PEARLMAN LLP                         ESTRADA       JESSIE N          TX      98-5-13383       SILBER PEARLMAN LLP
COX              BOBBY R           TX      DV01-09329-D      SILBER PEARLMAN LLP                         ETHRIDGE      KENNETH D         TX      99-06231-K       SILBER PEARLMAN LLP
COX              GEORGE A          TX      CC-98-11675-A     SILBER PEARLMAN LLP                         EVANS         MELVIN F. V ARM   TX      94-05328         SILBER PEARLMAN LLP
COX              MARY S            TX      CC-00-03249-B     SILBER PEARLMAN LLP                         EVANS         RUDOLPH           TX      99CV1266         SILBER PEARLMAN LLP
COX              MICHAEL D         TX      2002-CI-12519     SILBER PEARLMAN LLP                         EVANS         WILLIE T          TX      E170958          SILBER PEARLMAN LLP
CRAFT            JIMMY L           TX      99-06063-L        SILBER PEARLMAN LLP                         FALTESEK      RAYMOND A         TX      99-11-54,152-D   SILBER PEARLMAN LLP
CRAIG            TRAVIS            TX      02-01891          SILBER PEARLMAN LLP                         FANCE         NATHANIEL I       TX      CC-00-02870-E    SILBER PEARLMAN LLP
CRAINER          DANIEL J          TX      99CV1231          SILBER PEARLMAN LLP                         FANUIEL       SHALMANSER        TX      98CV0236         SILBER PEARLMAN LLP
CRAWFORD         JM                TX      039719            SILBER PEARLMAN LLP                         FARRIS        JAMES L           TX      DV0504224C       SILBER PEARLMAN LLP
CROSBY           JACK              TX      DV01-09494-H      SILBER PEARLMAN LLP                         FELPS         ROBERT D          TX      E171720          SILBER PEARLMAN LLP
CROUCH           DENNIS J          TX      2002CI07856       SILBER PEARLMAN LLP                         FELTS         FRANKLIN E        TX      97CV1184         SILBER PEARLMAN LLP
CRUZ             RAYMOND D         TX      20035463          SILBER PEARLMAN LLP                         FENLEY        JAMES C           TX      98CV1108         SILBER PEARLMAN LLP
CULLUM           REGINALD D        TX      94-05436          SILBER PEARLMAN LLP                         FERDINAND     SHERMAN           TX      DV0313244G       SILBER PEARLMAN LLP
DALME            HORACE T          TX      DV0309710H        SILBER PEARLMAN LLP                         FERGUSON      GERALD G          TX      0306373          SILBER PEARLMAN LLP
DALTON           ALONZO            TX      DV98-1278         SILBER PEARLMAN LLP                         FIELDS        HERMAN            TX      0313284          SILBER PEARLMAN LLP
DANIELS          JOE C             TX      99CV0170          SILBER PEARLMAN LLP                         FIELDS        MILLINGTON L      TX      DV0504397F       SILBER PEARLMAN LLP
DARST            CLINTON D         TX      DV0504410I        SILBER PEARLMAN LLP                         FILER         JAMES R           TX      03CV0634         SILBER PEARLMAN LLP
DASHER           WILLIAM T         TX      153-177369-99     SILBER PEARLMAN LLP                         FILLA         EDWIN J           TX      DV99-09098       SILBER PEARLMAN LLP
DAVID            RICHARD           TX      93-M-0893         SILBER PEARLMAN LLP                         FITE          JOHNNIE B         TX      DV98-254-M       SILBER PEARLMAN LLP
DAVIDSON         AJ                TX      97-CV-0502        SILBER PEARLMAN LLP                         FITZHENRY     CALVIN T          TX      01-09223         SILBER PEARLMAN LLP
DAVILA           JOHN S            TX      97-06466-C        SILBER PEARLMAN LLP                         FLORES        GUADALUPE P       TX      DV99-09098       SILBER PEARLMAN LLP
DAVILA           UVALDO L          TX      02-08113-D        SILBER PEARLMAN LLP                         FLORES        HIGINIO           TX      0304895          SILBER PEARLMAN LLP
DAVIS            BILLY J           TX      CC-98-04635-A     SILBER PEARLMAN LLP                         FLORIDA       FRANCES M. V OW   TX      94-13849         SILBER PEARLMAN LLP
DAVIS            DAVID O           TX      DV0304652G        SILBER PEARLMAN LLP                         FOLSCHINSKY   ROBERT L. V ARM   TX      93-13174         SILBER PEARLMAN LLP
DAVIS            FRANCES E         TX      11396*RM00        SILBER PEARLMAN LLP                         FONTENOT      GILTON J          TX      03CV1863         SILBER PEARLMAN LLP
DAVIS            HOWARD C          TX      98-13161          SILBER PEARLMAN LLP                         FOSTER        JD                TX      02-04516         SILBER PEARLMAN LLP
DAVIS            LOYCE             TX      03CV1863          SILBER PEARLMAN LLP                         FOUX          IRENE I           TX      E-0162428        SILBER PEARLMAN LLP
DAVIS            RAYMOND           TX      CC-98-02979-E     SILBER PEARLMAN LLP                         FOX           BILLY             TX      D2CV1275         SILBER PEARLMAN LLP
DAWSON           JOHNNIE S         TX      DV99-08068-E      SILBER PEARLMAN LLP                         FOX           DANIEL B          TX      02-4511          SILBER PEARLMAN LLP
DAY              JERRY E           TX      0313274           SILBER PEARLMAN LLP                         FRANKLIN      RUSSELL           TX      CC-98-03734-B    SILBER PEARLMAN LLP
DAY              WILLIAM O         TX      DV97-05319-C      SILBER PEARLMAN LLP                         FRANKOVICH    ALBERT F          TX      98CV0296         SILBER PEARLMAN LLP
DE LA O          JUAN              TX      98-2965           SILBER PEARLMAN LLP                         FRAZIER       EDDIE             TX      02-06341-C       SILBER PEARLMAN LLP
DEAVER           GEORGE A          TX      97-06599-J        SILBER PEARLMAN LLP                         FREDENBURG    NAOMI             TX      DV00-02321-I     SILBER PEARLMAN LLP
DECKER           NATHAN ROY V KE   TX      93-13173          SILBER PEARLMAN LLP                         FREDERGILL    LLOYD             TX      02-4510          SILBER PEARLMAN LLP
DEES             THOMAS L          TX      DV98-00014-A      SILBER PEARLMAN LLP                         FREEMAN       HAMPTON A         TX      CC-99-00016-B    SILBER PEARLMAN LLP
DEISCH           ROBERT C          TX      DV00-00345-H      SILBER PEARLMAN LLP                         FREEMAN       LEE V             TX      97-03296         SILBER PEARLMAN LLP
DELACRUZ         PEDRO R           TX      0313116           SILBER PEARLMAN LLP                         FREEMAN       PAUL L            TX      DV0313244G       SILBER PEARLMAN LLP
DENTON           HOWARD M          TX      97-03296          SILBER PEARLMAN LLP                         FULLER        STANLEY R         TX      DV0309710H       SILBER PEARLMAN LLP
DESIATA          EDWARD G          TX      9902042           SILBER PEARLMAN LLP                         GAMMON        DOUGLAS           TX      DV00-00594-B     SILBER PEARLMAN LLP
DEVLEY           JOHN W            TX      034898            SILBER PEARLMAN LLP                         GAONZALEZ     ALEJANDRO         TX      DV0309722F       SILBER PEARLMAN LLP
DICKEY           JOHN LELAND V O   TX      94-03250          SILBER PEARLMAN LLP                         GARCIA        CIPRIANO          TX      DV98-01137-B     SILBER PEARLMAN LLP
DILLE            GERALD R          TX      DV99-09534-L      SILBER PEARLMAN LLP                         GARCIA        EDUARDO C         TX      99-3527          SILBER PEARLMAN LLP
DIXON            ROBERT R          TX      17834*JG01        SILBER PEARLMAN LLP                         GARCIA        GERTRUDES B       TX      99-06334-K       SILBER PEARLMAN LLP
DODDY            CLEMI R           TX      DV98-254-M        SILBER PEARLMAN LLP                         GARCIA        JESUS             TX      2000-01-486-C    SILBER PEARLMAN LLP

                                                                                                                                                                    Appendix A - 397
                                         Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                      Desc Main
                                                                                   Document Page 416 of 624
Claimant     Claimant          State                                                               Claimant        Claimant          State
Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name       First Name        Filed   Docket Number   Primary Plaintiff Counsel
GARCIA       MANUEL E          TX      CC-98-02979-E   SILBER PEARLMAN LLP                         HALL            DELMA B           TX      CC-98-04574-D   SILBER PEARLMAN LLP
GARCIA       RAMIRO            TX      DV03097321I     SILBER PEARLMAN LLP                         HALL            JB                TX      97-CV-0503      SILBER PEARLMAN LLP
GARCIA       RAYMOND           TX      039724          SILBER PEARLMAN LLP                         HALL            VERNON D          TX      DV0504143D      SILBER PEARLMAN LLP
GARCIA       YLDEFONSO Z       TX      0304905         SILBER PEARLMAN LLP                         HALL            WALTER C          AL      91-0220-CB-M    SILBER PEARLMAN LLP
GARCIA       ZARAGOSA F        TX      0313180         SILBER PEARLMAN LLP                         HAMILTON        CHARLES H         TX      035137          SILBER PEARLMAN LLP
GARDNER      KAREN R           TX      00CV0283        SILBER PEARLMAN LLP                         HAMMOCK         JACKIE P          TX      E170958         SILBER PEARLMAN LLP
GARDNER      LESTER L          TX      94-7122-L       SILBER PEARLMAN LLP                         HANNA           CHARLES J         TX      E171720         SILBER PEARLMAN LLP
GARNER       JAMES E           TX      01CV1099        SILBER PEARLMAN LLP                         HANWAY          JOHN R            TX      02-1833         SILBER PEARLMAN LLP
GARNER       OTIS              TX      DV99-08687-A    SILBER PEARLMAN LLP                         HARDEN          DONALD R          TX      0313484         SILBER PEARLMAN LLP
GARNSEY      HAROLD E          TX      94 11133        SILBER PEARLMAN LLP                         HARKREADER      ROBERT K          TX      SA-91CA0227     SILBER PEARLMAN LLP
GARVIN       JIMMY L           TX      97-00823-K      SILBER PEARLMAN LLP                         HARMON          ALLEN J           TX      D-0159582       SILBER PEARLMAN LLP
GARZA        JOSE M            TX      0313022K        SILBER PEARLMAN LLP                         HARRIS          JAMES F           TX      0313484         SILBER PEARLMAN LLP
GARZA        MERCED D          TX      97-CV-1023      SILBER PEARLMAN LLP                         HARRIS          JOSEPH T          TX      0313242         SILBER PEARLMAN LLP
GARZA        MIGSEL            TX      0313415         SILBER PEARLMAN LLP                         HARRIS          LUCIEN L          TX      CC-98-11777-C   SILBER PEARLMAN LLP
GASKIN       LAWRENCE E        TX      DV99-09303-D    SILBER PEARLMAN LLP                         HARRISON        HOWARD C          TX      0209767G        SILBER PEARLMAN LLP
GATES        AUSTIN            TX      03CV1359        SILBER PEARLMAN LLP                         HARRISON        LAWYER            TX      0313180         SILBER PEARLMAN LLP
GATLIN       AUBREY M          TX      99-04964-F      SILBER PEARLMAN LLP                         HARTY           WILLIAM D         TX      94-7122-L       SILBER PEARLMAN LLP
GEE          MIKE H            TX      DV99-07645-L    SILBER PEARLMAN LLP                         HARVEY          FRED              TX      99-04811-E      SILBER PEARLMAN LLP
GIBSON       HOWARD L          TX      99-9-13643      SILBER PEARLMAN LLP                         HATCH           STANDLEY          TX      0305200         SILBER PEARLMAN LLP
GIBSON       JOHN D            TX      039681          SILBER PEARLMAN LLP                         HAUCK           HERSCHEL H        TX      94-03250        SILBER PEARLMAN LLP
GIESE        BERNARD C         TX      DV02-11978-G    SILBER PEARLMAN LLP                         HEARD           OLLIE F           TX      CC-00-03249-B   SILBER PEARLMAN LLP
GILBERT      WARREN            TX      97-03296        SILBER PEARLMAN LLP                         HEARREN         LOUIS E           TX      02-2279         SILBER PEARLMAN LLP
GILLIAM      DALTON            TX      DV00-01606-J    SILBER PEARLMAN LLP                         HELENBERG       THOMAS F          TX      DV00-01606-J    SILBER PEARLMAN LLP
GILMORE      JOSEPH L          TX      99CV1086        SILBER PEARLMAN LLP                         HELMS           RICHARD V ARMST   TX      93-07587-F      SILBER PEARLMAN LLP
GOFFNEY      AUBIE L           TX      GN000784        SILBER PEARLMAN LLP                         HELTON          JAMES A. V ARMS   TX      93-M-0893       SILBER PEARLMAN LLP
GOINS        ARTHUR            TX      DV99-09985-K    SILBER PEARLMAN LLP                         HENDERICKSON    WILLIAM A         TX      DV0409134J      SILBER PEARLMAN LLP
GOMEZ        ELIJAS            TX      SA-91CA0227     SILBER PEARLMAN LLP                         HENDERSON       JESSE             TX      94CV1093        SILBER PEARLMAN LLP
GONDESEN     JOHN L            TX      97-CV-0502      SILBER PEARLMAN LLP                         HENDERSON       PEYTON C          TX      DV99-09536-J    SILBER PEARLMAN LLP
GONZALES     FRANK D           TX      98-1774-G       SILBER PEARLMAN LLP                         HENDERSON       WILBERT           TX      98-13069        SILBER PEARLMAN LLP
GONZALES     GABRIEL           TX      97CV1151        SILBER PEARLMAN LLP                         HENNEKE         ANTON F           TX      99-04678-F      SILBER PEARLMAN LLP
GONZALES     JESSE Z           TX      97-06599-J      SILBER PEARLMAN LLP                         HENRY           CLYDE E           TX      DV01-09735-F    SILBER PEARLMAN LLP
GONZALES     JOE G             TX      DV99-08148-C    SILBER PEARLMAN LLP                         HERMAN          JOSEPH A          TX      99-9-13641      SILBER PEARLMAN LLP
GONZALES     MARGRITO R. V A   TX      93-10358-F      SILBER PEARLMAN LLP                         HERN            HARVEY H          TX      9407287         SILBER PEARLMAN LLP
GONZALEZ     BERNARDO B        TX      99-4482         SILBER PEARLMAN LLP                         HERNANDEZ       JIMMY J           TX      DV0309710H      SILBER PEARLMAN LLP
GONZALEZ     ELOY L            TX      039729          SILBER PEARLMAN LLP                         HERNANDEZ       JUAN M            TX      2002-2007       SILBER PEARLMAN LLP
GONZALEZ     JIMMY R           TX      02-1964         SILBER PEARLMAN LLP                         HERNANDEZ       JUAN S            TX      98-4-51,812-D   SILBER PEARLMAN LLP
GONZALEZ     JOSE D            TX      DV99-06581-A    SILBER PEARLMAN LLP                         HERNANDEZ       MAXIMO H          TX      DV99-01127-C    SILBER PEARLMAN LLP
GONZALEZ     LOUIS D           TX      035137          SILBER PEARLMAN LLP                         HERNDON         LEROY             TX      99-04810-C      SILBER PEARLMAN LLP
GONZALEZ     TIMOTEO           TX      99-04649-F      SILBER PEARLMAN LLP                         HERRERA         DEMETRIO F        TX      94CI17430       SILBER PEARLMAN LLP
GOODWIN      LUTHER B          TX      CC-98-03271-C   SILBER PEARLMAN LLP                         HICKS           JOHN D            TX      039681          SILBER PEARLMAN LLP
GORRELL      WILLIAM FREDERI   TX      236-155711-94   SILBER PEARLMAN LLP                         HIGGINBOTHAM    THOMAS K          TX      99CV1084        SILBER PEARLMAN LLP
GOURLEY      LESLIE G          TX      153-171754-97   SILBER PEARLMAN LLP                         HIGGINS         ROBERT            TX      97-CV-1023      SILBER PEARLMAN LLP
GRADY        DAVID             TX      CC-99-14015-E   SILBER PEARLMAN LLP                         HINOJOSA        ARTURO L          TX      01-6417-C       SILBER PEARLMAN LLP
GRANTT       ARTHUR L          TX      99CV1216        SILBER PEARLMAN LLP                         HINOJOSA        LUIS              TX      DV0309722F      SILBER PEARLMAN LLP
GRAVES       JAMES G           TX      00CV0888        SILBER PEARLMAN LLP                         HINOJOSA        ROLANDO H         TX      01-10625        SILBER PEARLMAN LLP
GRAY         RALPH V ARMSTRO   TX      93-1981-G       SILBER PEARLMAN LLP                         HINSON          LEO L             TX      98CV0058        SILBER PEARLMAN LLP
GREEN        ROBERT L          TX      97-CV-1044      SILBER PEARLMAN LLP                         HOEFLE          MALCOLM B         TX      2918*BH97       SILBER PEARLMAN LLP
GREEN        SPENCER           TX      93-06542-J      SILBER PEARLMAN LLP                         HOLLEY          GARY W            TX      039724          SILBER PEARLMAN LLP
GREEN        WALTER J          TX      DV00-02321-I    SILBER PEARLMAN LLP                         HOLLINGSWORTH   JOE D             TX      97-06599-J      SILBER PEARLMAN LLP
GREENWOOD    ELBERT            TX      02-11357        SILBER PEARLMAN LLP                         HOLLOWAY        HOWARD P          TX      DV99-09184-D    SILBER PEARLMAN LLP
GREER        LONNIE B          TX      DV99-09521-J    SILBER PEARLMAN LLP                         HOLLOWAY        MARSHALL R        TX      03CV1863        SILBER PEARLMAN LLP
GREER CARR   IRENE             TX      D170959         SILBER PEARLMAN LLP                         HOLLOWAY        ONEAL             TX      0313415         SILBER PEARLMAN LLP
GRESHAM      TROY E            TX      97-09820-J      SILBER PEARLMAN LLP                         HOLMES          LESTER R          TX      DV0309710H      SILBER PEARLMAN LLP
GRICE        AMOS L            TX      DV00-06998-D    SILBER PEARLMAN LLP                         HOOKS           JOE L             AL      91-0220-CB-M    SILBER PEARLMAN LLP
GRICE        CRAIG O           TX      039677          SILBER PEARLMAN LLP                         HOOT            WILLOUGHBY H      TX      9897*BH99       SILBER PEARLMAN LLP
GRIFFIN      EARNEST L         TX      039681          SILBER PEARLMAN LLP                         HOPPER          WC                TX      DV98-00491-A    SILBER PEARLMAN LLP
GRIFFIS      ROBERT M          TX      DV99-00001-D    SILBER PEARLMAN LLP                         HOPSON          DON               TX      DV99-06750-J    SILBER PEARLMAN LLP
GRIGGS       EARL              TX      9281*JG99       SILBER PEARLMAN LLP                         HOUSLEY         WILLIE            TX      01-10804        SILBER PEARLMAN LLP
GRIMES       JOE B             TX      96-11242-B      SILBER PEARLMAN LLP                         HOWARD          ROBERT            TX      DV98-00005-B    SILBER PEARLMAN LLP
GRIMES       NATHANIEL         TX      01CV1099        SILBER PEARLMAN LLP                         HOYT            SAMUEL C          TX      B-0166265       SILBER PEARLMAN LLP
GROSS        ORVAL R           TX      9312743         SILBER PEARLMAN LLP                         HUDSON          ALVIN R           TX      97-CV-0502      SILBER PEARLMAN LLP
GROVES       JIMMY L           TX      96-11244        SILBER PEARLMAN LLP                         HUDSON          CHARLIE D         TX      DV0309710H      SILBER PEARLMAN LLP
GROVEY       MAURICE M         TX      ADMIN           SILBER PEARLMAN LLP                         HUDSON          IVAN F            TX      DV98-254-M      SILBER PEARLMAN LLP
GUAJARDO     DAVID R. V KEEN   TX      93-13173        SILBER PEARLMAN LLP                         HUEHLS          LLOYD R. V OWEN   TX      94-03250        SILBER PEARLMAN LLP
GUERRERO     FRANK E           TX      98-CI-05401     SILBER PEARLMAN LLP                         HUFF            ALTON C           TX      0304895         SILBER PEARLMAN LLP
GUIDRY       JOHN A            TX      98CV0345        SILBER PEARLMAN LLP                         HULL            CHARLSIE G        TX      DV97-10153-D    SILBER PEARLMAN LLP
GUILLORY     CARLTON           TX      0309718         SILBER PEARLMAN LLP                         HURST           GEORGE S          TX      DV99-09678-L    SILBER PEARLMAN LLP
GUILLORY     EARL J            TX      D-0164080       SILBER PEARLMAN LLP                         HUTCHISON       JACK D            TX      94CI-0172       SILBER PEARLMAN LLP
GUILLOT      HORACE H          TX      DV98-00003      SILBER PEARLMAN LLP                         HUX             BERDELLE RUTHY    TX      93-12498-E      SILBER PEARLMAN LLP
GUILLOTT     GUS J.            TX      99-06334-K      SILBER PEARLMAN LLP                         IMAI            RAMON             TX      2002-790        SILBER PEARLMAN LLP
GUNDERSON    ERNST F. V OWEN   TX      94CV1093        SILBER PEARLMAN LLP                         INGLES          JOHNNY L          TX      DV0006969-E     SILBER PEARLMAN LLP
GUNNER       STANFORD          TX      D170959         SILBER PEARLMAN LLP                         INSTENES        GERALD LANNIE S   TX      93-7662-E       SILBER PEARLMAN LLP
GUTIERREZ    JOSE M            TX      0304905         SILBER PEARLMAN LLP                         IVEY            ARTHUR L          TX      DV0313244G      SILBER PEARLMAN LLP
GUTIERREZ    PAUL J            TX      DV98-01949-B    SILBER PEARLMAN LLP                         JACK            MAXINE MALOY      TX      94-6988-B       SILBER PEARLMAN LLP
GUYNES       GARLAND D         TX      2002-CI-02801   SILBER PEARLMAN LLP                         JACKOWSKI       CARL E            TX      02-01778        SILBER PEARLMAN LLP
HAINES       HERBERT J         TX      97-08763-E      SILBER PEARLMAN LLP                         JACKSON         EDDIE             TX      DV0504227F      SILBER PEARLMAN LLP

                                                                                                                                                               Appendix A - 398
                                            Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                        Document Page 417 of 624
Claimant        Claimant          State                                                                 Claimant      Claimant          State
Last Name       First Name        Filed   Docket Number     Primary Plaintiff Counsel                   Last Name     First Name        Filed   Docket Number    Primary Plaintiff Counsel
JACOB           PHILIP            TX      DV0504402J        SILBER PEARLMAN LLP                         LEWIS         DALTON B          TX      0313274          SILBER PEARLMAN LLP
JACOBS          JOHNNIE B         TX      CC-98-12595-A     SILBER PEARLMAN LLP                         LEWIS         EDWIN E           TX      9914647          SILBER PEARLMAN LLP
JAQUEZ          SALVADOR          TX      99-4494           SILBER PEARLMAN LLP                         LEWIS         HENRY             TX      CC-98-04574-D    SILBER PEARLMAN LLP
JASSO           ALFRED E. V OWE   TX      94-01467          SILBER PEARLMAN LLP                         LEWIS         JOE M             TX      DV99-07238-D     SILBER PEARLMAN LLP
JAYNES          CLAUDE B          TX      CC-98-11508-C     SILBER PEARLMAN LLP                         LEWIS         NATHAN            TX      0305200          SILBER PEARLMAN LLP
JAYNES          JOHN              TX      99CV1203          SILBER PEARLMAN LLP                         LEWIS         PERRY K           TX      16972*BH01       SILBER PEARLMAN LLP
JEMENTE         CARLOS            TX      99-4493           SILBER PEARLMAN LLP                         LEWIS         SIDNEY O          TX      039681           SILBER PEARLMAN LLP
JIMENEZ         JOSE P            TX      0313242           SILBER PEARLMAN LLP                         LILLARD       EVERT C           TX      DV02-11061-B     SILBER PEARLMAN LLP
JIMENEZ         RODOLFO           TX      034898            SILBER PEARLMAN LLP                         LILLY         FRED H            TX      02-01892         SILBER PEARLMAN LLP
JOHNICAN        RILEY L           TX      0313173           SILBER PEARLMAN LLP                         LIMBRICK      GARRETT           TX      01-10553-C       SILBER PEARLMAN LLP
JOHNSON         BILLY J           TX      00-01413-00-0-H   SILBER PEARLMAN LLP                         LINDEMANN     LEE B             TX      DV00-01606-J     SILBER PEARLMAN LLP
JOHNSON         CLIFTON C         TX      98CV0024          SILBER PEARLMAN LLP                         LINDSEY       CLAUDE            AL      91-0220-CB-M     SILBER PEARLMAN LLP
JOHNSON         EDWIN             TX      DV00-07301-F      SILBER PEARLMAN LLP                         LITTLEFIELD   GW                TX      0309712          SILBER PEARLMAN LLP
JOHNSON         EUGENE            TX      DV98-00418-B      SILBER PEARLMAN LLP                         LOGAN         LOUISE MCMAHON    TX      93-8517-D        SILBER PEARLMAN LLP
JOHNSON         HENDERSON         TX      02CV0220          SILBER PEARLMAN LLP                         LONG          FRANK W           TX      DV0504295C       SILBER PEARLMAN LLP
JOHNSON         HERMAN            TX      94-13849          SILBER PEARLMAN LLP                         LOPEZ         JESSIE M          TX      03CV1359         SILBER PEARLMAN LLP
JOHNSON         JERRY W           TX      96-11242-B        SILBER PEARLMAN LLP                         LOPEZ         OSCAR             TX      0304905          SILBER PEARLMAN LLP
JOHNSON         JOHN S            TX      DV99-07238-D      SILBER PEARLMAN LLP                         LOPEZ         SALVADOR          TX      98-2864          SILBER PEARLMAN LLP
JOHNSON         MAXIE L           TX      96-11242-B        SILBER PEARLMAN LLP                         LOREANT       WILEY A           TX      DV98-2327        SILBER PEARLMAN LLP
JOHNSON         OSCAR B           TX      DV99-07597-H      SILBER PEARLMAN LLP                         LOWRIMORE     BILLY R           TX      97-03299-A       SILBER PEARLMAN LLP
JOHNSON         RUBEN Y           TX      9914648           SILBER PEARLMAN LLP                         LUCAS         FAYE V OWENS CO   TX      236-155711-94    SILBER PEARLMAN LLP
JONES           BILLY C           TX      97-03299-A        SILBER PEARLMAN LLP                         LUCAS         HUGH L            TX      DV 98-02276      SILBER PEARLMAN LLP
JONES           JAMES W           TX      153-171888-97     SILBER PEARLMAN LLP                         LUCKO         MONROE HENRY V    TX      93-13949         SILBER PEARLMAN LLP
JONES           JOHN P            TX      CC-98-03272-C     SILBER PEARLMAN LLP                         LUEDEKE       EDWARD L          TX      98-12875         SILBER PEARLMAN LLP
JONES           KELSIE N          TX      DV99-09528-J      SILBER PEARLMAN LLP                         LUNA          GUADALUPE         TX      DV0504200E       SILBER PEARLMAN LLP
JONES           MARY J            TX      DV99-06736-F      SILBER PEARLMAN LLP                         LUNA          SANTIAGO          TX      2005914908       SILBER PEARLMAN LLP
JONES           NATHANIEL         TX      94-CI-15162       SILBER PEARLMAN LLP                         LUTZ          DON H             TX      DV99-09803-F     SILBER PEARLMAN LLP
JONES           ROBERT L          TX      99CV0941          SILBER PEARLMAN LLP                         LYBASS        ROBERT H          TX      DV00-01837-A     SILBER PEARLMAN LLP
JONES           VERTINE M         TX      94-09827          SILBER PEARLMAN LLP                         LYNEX         TOMMIE L          TX      99CV1080         SILBER PEARLMAN LLP
JONES           WILLIAM J         TX      DV99-01127-C      SILBER PEARLMAN LLP                         LYONS         VERNON            TX      DV99-06739-A     SILBER PEARLMAN LLP
JOSSEY          JAMES M           AL      91-0220-CB-M      SILBER PEARLMAN LLP                         LYSSY         LEONARD L         TX      1999-CI-17952    SILBER PEARLMAN LLP
JOY             MARCUS C          TX      DV0504269J        SILBER PEARLMAN LLP                         MAINER        WILLIAM J         TX      97-CV-0891       SILBER PEARLMAN LLP
JUDGE           PAUL E            TX      DV01-09545-F      SILBER PEARLMAN LLP                         MALONE        JOSEPH            TX      02-01892         SILBER PEARLMAN LLP
KADERA          EMIL E            TX      236-155711-94     SILBER PEARLMAN LLP                         MANESS        CECIL F           TX      93-12917-H       SILBER PEARLMAN LLP
KARDOS          LOUIS             TX      DV0504138I        SILBER PEARLMAN LLP                         MANSFIELD     TUDOR NICHOLS V   TX      94-6990-E        SILBER PEARLMAN LLP
KARNOWSKI       HENRY B           TX      DV0500571G        SILBER PEARLMAN LLP                         MARBACH       ALTON J           TX      98-4-51,812-D    SILBER PEARLMAN LLP
KARR            ARLIS D           TX      CC-02-06537-A     SILBER PEARLMAN LLP                         MARCINKA      JOHN J            NY      90-CIV-5555      SILBER PEARLMAN LLP
KEEL            CHARLES T         TX      B-0159420         SILBER PEARLMAN LLP                         MARROQUIN     RICARDO G         TX      98-01771-G       SILBER PEARLMAN LLP
KEITH           JC                TX      94CV1093          SILBER PEARLMAN LLP                         MARSHALL      BENJAMIN L        TX      30528-97-9       SILBER PEARLMAN LLP
KELLER          MICHAEL G         TX      0313274           SILBER PEARLMAN LLP                         MARSHALL      MAURICE F         TX      3209*JG97        SILBER PEARLMAN LLP
KELLEY          ALLAN L           TX      99-04811-E        SILBER PEARLMAN LLP                         MARTIN        CB                TX      DV0504296I       SILBER PEARLMAN LLP
KELLEY          JAMES             TX      0304905           SILBER PEARLMAN LLP                         MARTIN        DONNIE R          TX      2002-CI-02801    SILBER PEARLMAN LLP
KELLEY          STANLEY C         TX      DV00-00594-B      SILBER PEARLMAN LLP                         MARTIN        HAROLD D          TX      DV99-01172-I     SILBER PEARLMAN LLP
KELLY           KATHERINE F       TX      GN000083          SILBER PEARLMAN LLP                         MARTIN        JOHN B            TX      E166379          SILBER PEARLMAN LLP
KELSO           ALBERT K          TX      DV99-09620-K      SILBER PEARLMAN LLP                         MARTIN        WC                TX      039675           SILBER PEARLMAN LLP
KERN            AUBREY S          TX      02-02302-A        SILBER PEARLMAN LLP                         MARTIN        WALTER            TX      01-10761         SILBER PEARLMAN LLP
KESEL           NICK              TX      98CV0098          SILBER PEARLMAN LLP                         MARTINEZ      FRANCISCO G       TX      99-7089-E        SILBER PEARLMAN LLP
KIMBLE          LAWRENCE          TX      98CV0822          SILBER PEARLMAN LLP                         MARTINEZ      JOAQUIN G         TX      3116*BH97        SILBER PEARLMAN LLP
KING            BOBBY G           TX      DV00-02391-L      SILBER PEARLMAN LLP                         MARTINEZ      LUIS              TX      01CV1158         SILBER PEARLMAN LLP
KING            EARNEST A         TX      02-1641           SILBER PEARLMAN LLP                         MASSEY        JOHN L            TX      99-11143         SILBER PEARLMAN LLP
KIRKINDOLL      WELDON            TX      D-0166264         SILBER PEARLMAN LLP                         MASTERS       ROBERT W          TX      GN000784         SILBER PEARLMAN LLP
KLASSEN         ED                TX      20022003          SILBER PEARLMAN LLP                         MATA          ERNEST            TX      039729           SILBER PEARLMAN LLP
KLOCKO          JOSEPH T          TX      DV98-254-M        SILBER PEARLMAN LLP                         MATHES        ROSS A            TX      9126*JG99        SILBER PEARLMAN LLP
KNICKERBOCKER   WALTER            TX      ADMIN             SILBER PEARLMAN LLP                         MATHEWS       PATRICIA          TX      98-1732-B        SILBER PEARLMAN LLP
KNIGHT          GROVER E          TX      DV01-09593-C      SILBER PEARLMAN LLP                         MATSON        GEORGE L          TX      01-10553-C       SILBER PEARLMAN LLP
KUCERA          FRANKLIN K        TX      0313173           SILBER PEARLMAN LLP                         MATTHEWS      MT                TX      CC-98-11618-A    SILBER PEARLMAN LLP
LANDRY          LARRY L           TX      E169786           SILBER PEARLMAN LLP                         MATTHEWS      WILLIAM           TX      DV97-10472-F     SILBER PEARLMAN LLP
LANGLEY         WILLIAM M         TX      DV99-08991-L      SILBER PEARLMAN LLP                         MATULA        LOUIE P           TX      13231*RM00       SILBER PEARLMAN LLP
LANIER          DAN A             TX      93-M-0893         SILBER PEARLMAN LLP                         MCBRIDE       NINA L            TX      DV99-10115-A     SILBER PEARLMAN LLP
LARA            LEANDRO           TX      DV0313151K        SILBER PEARLMAN LLP                         MCCAFFETY     ROBERT C          TX      DV02-09389H      SILBER PEARLMAN LLP
LASSEIGNE       AA                TX      98-2930-B         SILBER PEARLMAN LLP                         MCCANN        JOHN H            TX      CC-98-08809-E    SILBER PEARLMAN LLP
LATIN           LOUIS             TX      01-10760          SILBER PEARLMAN LLP                         MCCLELLAND    VERNON            TX      02-01834         SILBER PEARLMAN LLP
LATTIMORE       ALFRED S          TX      02-1803           SILBER PEARLMAN LLP                         MCCORMICK     DALTON            TX      DV01-09789-J     SILBER PEARLMAN LLP
LAUGHLIN        ASA D             TX      CC-98-11776-B     SILBER PEARLMAN LLP                         MCCREA        LIONEL            TX      C-01-12833-E     SILBER PEARLMAN LLP
LEATHERWOOD     CHARLES M         TX      E171720           SILBER PEARLMAN LLP                         MCCURDY       BOBBY D           TX      GN0-00916        SILBER PEARLMAN LLP
LEBLANC         MAYO              TX      99-06232-H        SILBER PEARLMAN LLP                         MCDONALD      LESLIE            TX      01-12-57-380-B   SILBER PEARLMAN LLP
LECK            CARL SR. V OWEN   TX      94-03251          SILBER PEARLMAN LLP                         MCLEAN        JAMES D           TX      97-CV-0891       SILBER PEARLMAN LLP
LEE             IVORY             TX      02CV0235          SILBER PEARLMAN LLP                         MCLEAN        LEROY E           TX      153-171754-97    SILBER PEARLMAN LLP
LEE             IVORY L           TX      CC-01-13898-D     SILBER PEARLMAN LLP                         MCMAHON       DONALD R          TX      99-06277-L       SILBER PEARLMAN LLP
LEE             WILLIAM H         TX      DV99-09841-C      SILBER PEARLMAN LLP                         MCMANUS       ROLAND J          TX      97-03299-A       SILBER PEARLMAN LLP
LEMELLE         HERMAN L          TX      E160084           SILBER PEARLMAN LLP                         MCMILLAN      SAMUEL            TX      01-9225          SILBER PEARLMAN LLP
LEMONS          JAMES W           TX      97-03195-L        SILBER PEARLMAN LLP                         MCNABB        CURTIS R          TX      94 11062         SILBER PEARLMAN LLP
LENNOX          RAY               TX      0209804B          SILBER PEARLMAN LLP                         MCVEY         HOWARD W          TX      GN000723         SILBER PEARLMAN LLP
LENTZ           ALEX              TX      02-1833           SILBER PEARLMAN LLP                         MCWHORTER     JACK H            TX      CC-98-11262-A    SILBER PEARLMAN LLP
LEWIS           ANDREW            TX      98CV0345          SILBER PEARLMAN LLP                         MCWHORTER     JERRY M           TX      035137           SILBER PEARLMAN LLP
LEWIS           BOBBY T           TX      02-4493           SILBER PEARLMAN LLP                         MEACHAM       RAY L             TX      18048*JG01       SILBER PEARLMAN LLP

                                                                                                                                                                   Appendix A - 399
                                              Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                         Document Page 418 of 624
Claimant          Claimant          State                                                                Claimant       Claimant          State
Last Name         First Name        Filed   Docket Number    Primary Plaintiff Counsel                   Last Name      First Name        Filed   Docket Number   Primary Plaintiff Counsel
MEADOR            GARLAND P         TX      DV99-01971-H     SILBER PEARLMAN LLP                         NIEVES         LAWRENCE M        TX      97CV1184        SILBER PEARLMAN LLP
MEADOR            JAMES O           TX      DV0504415L       SILBER PEARLMAN LLP                         NIGHTINGALE    GEORGE            TX      99-05945        SILBER PEARLMAN LLP
MEADOWS           CHARLES E         TX      98CV0175         SILBER PEARLMAN LLP                         NOEL           CARL R            TX      DV00-02712-I    SILBER PEARLMAN LLP
MEANS             ELLIS R           TX      94-7120-B        SILBER PEARLMAN LLP                         NOLAN          DIANA             TX      13978*JG00      SILBER PEARLMAN LLP
MEDINA            MOSES S           TX      99CV1080         SILBER PEARLMAN LLP                         NORRIS         HORACE J          TX      04CV1329        SILBER PEARLMAN LLP
MEHRING           WILLIAM J         TX      99-06663         SILBER PEARLMAN LLP                         NORTH          JESSIE A          TX      98CV0235        SILBER PEARLMAN LLP
MEISETSCHLEAGER   JOHN D            TX      DV0313224K       SILBER PEARLMAN LLP                         O'CONNOR       WILLIAM B         TX      DV0406296I      SILBER PEARLMAN LLP
MELENDEZ          JACINTO           TX      99-431           SILBER PEARLMAN LLP                         O'FARRELL      ALFRED W          TX      DV99-09304-D    SILBER PEARLMAN LLP
MELVIN            CHARLES F         TX      DV0504193F       SILBER PEARLMAN LLP                         O'FARRELL      PAUL              TX      CC-98-02850-A   SILBER PEARLMAN LLP
MENARD            HAROLD J          TX      01-09787         SILBER PEARLMAN LLP                         O'NEAL         LEON              TX      99CV0991        SILBER PEARLMAN LLP
MENARD            RUSSELL J         TX      039702           SILBER PEARLMAN LLP                         O'NEAL         RICHARD           TX      00CV0733        SILBER PEARLMAN LLP
MENCE             SYLVESTER J       TX      99-06318-D       SILBER PEARLMAN LLP                         O'NEAL         TYREE V ARMSTRO   TX      93-M-0893       SILBER PEARLMAN LLP
MENDEZ            DANIEL D          TX      SA-91CA0227      SILBER PEARLMAN LLP                         O'NEIL         ROBERT C          TX      01CV1158        SILBER PEARLMAN LLP
MENDOZA           RAMON E           TX      2000-945         SILBER PEARLMAN LLP                         OATES          WILFORD M         TX      CC-98-03734-B   SILBER PEARLMAN LLP
MERRIMAN          FRED A            TX      02-1624          SILBER PEARLMAN LLP                         ODOM           FRANCIS M         TX      97CV1153        SILBER PEARLMAN LLP
MESSINA           VICTOR            TX      98CV0996         SILBER PEARLMAN LLP                         ODOM           WILSON            TX      DV99-01127-C    SILBER PEARLMAN LLP
METZGER           LEROY             TX      2000-01-486-C    SILBER PEARLMAN LLP                         ODOMS          SHIRLEY J         TX      035137          SILBER PEARLMAN LLP
MIGL              DAVID F           TX      99-11-54,153-A   SILBER PEARLMAN LLP                         OGG            HARRY P           TX      S-98-5320CV-B   SILBER PEARLMAN LLP
MIKULENCAK        DANIEL            TX      DV99-09304-D     SILBER PEARLMAN LLP                         OLGUIN         SANTANA M         TX      DV0504219C      SILBER PEARLMAN LLP
MILLER            ARTHUR W          TX      99-15038         SILBER PEARLMAN LLP                         OLIVER         BOBBY R           TX      3961*RM98       SILBER PEARLMAN LLP
MILLIORN          JUANICE           TX      98-8326-A        SILBER PEARLMAN LLP                         OLIVER         FLOYD V           TX      DV98-01817      SILBER PEARLMAN LLP
MILLS             MILAN D. V ARMS   TX      94-05328         SILBER PEARLMAN LLP                         OLIVER         JAMES F           TX      CC-98-11618-A   SILBER PEARLMAN LLP
MILLS             PRINCE A          TX      99CV0821         SILBER PEARLMAN LLP                         ONTIVEROS      GUADALUPE M       TX      20035463        SILBER PEARLMAN LLP
MILLS             VERNON L          TX      DV98-254-M       SILBER PEARLMAN LLP                         ORRICK         JAMES W           TX      3115*BH97       SILBER PEARLMAN LLP
MILLSTID          GASTON            TX      17754*RM01       SILBER PEARLMAN LLP                         OZLEY          ILEY M            TX      DV99-06739-A    SILBER PEARLMAN LLP
MITCHELL          CALVIN M          TX      99-04813-M       SILBER PEARLMAN LLP                         PACKARD        IVAN J            TX      0305208         SILBER PEARLMAN LLP
MITCHELL          VADA              TX      98CV1153         SILBER PEARLMAN LLP                         PADIO          EUGENE J          TX      0305200         SILBER PEARLMAN LLP
MIXON             GLADYS            TX      DV00-03708-B     SILBER PEARLMAN LLP                         PAGE           JOHN H            TX      CC-98-03271-C   SILBER PEARLMAN LLP
MOCIO             STEVE J           TX      DV99-09850-A     SILBER PEARLMAN LLP                         PAHMIYER       LARRY T           TX      02-00952        SILBER PEARLMAN LLP
MOLINA            ERNESTO N         TX      0304895          SILBER PEARLMAN LLP                         PAPADAKIS      KOSTAS N          TX      01-10764        SILBER PEARLMAN LLP
MOLINA            HECTOR            TX      20032653         SILBER PEARLMAN LLP                         PARKER         BOBBY J           TX      D166383         SILBER PEARLMAN LLP
MONK              INA B             TX      DV99-09528-J     SILBER PEARLMAN LLP                         PARKER         HOLLIS E          TX      2004036         SILBER PEARLMAN LLP
MONTALBO          JOSE M            TX      B-0158693        SILBER PEARLMAN LLP                         PARKER         ROBERT D          TX      ADMIN           SILBER PEARLMAN LLP
MONTENEGRO        BENITO            TX      99-2883          SILBER PEARLMAN LLP                         PARKER         TIMOTHY           TX      97CV1153        SILBER PEARLMAN LLP
MONTGOMERY        STEPHEN B         TX      0305200          SILBER PEARLMAN LLP                         PATE           WINFORD O         TX      CC-99-00012-C   SILBER PEARLMAN LLP
MOORE             ALFRED            TX      CG01-13673-C     SILBER PEARLMAN LLP                         PATTERSON      WILLIE R          TX      DV0313244G      SILBER PEARLMAN LLP
MOORE             BILLIE G          TX      DV0006969-E      SILBER PEARLMAN LLP                         PATTON         ANDREW J          TX      DV99-00004-G    SILBER PEARLMAN LLP
MOORE             CLAY C            TX      S-98-5321CV-C    SILBER PEARLMAN LLP                         PAYNE          ROBERT H          TX      9126*JG99       SILBER PEARLMAN LLP
MOORE             ERNEST M          TX      99-06231-K       SILBER PEARLMAN LLP                         PAYNE          ROY               TX      99CV0991        SILBER PEARLMAN LLP
MOORE             JAMES             TX      01-10491-M       SILBER PEARLMAN LLP                         PEARL          IMA F             TX      B-0164107       SILBER PEARLMAN LLP
MOORE             JAMES M           TX      B-0158921        SILBER PEARLMAN LLP                         PEER           JAMES H. V OWEN   TX      94-13849        SILBER PEARLMAN LLP
MOORE             KENNETH G         TX      DV00-01083-J     SILBER PEARLMAN LLP                         PENA           ISMAEL            TX      01-10764        SILBER PEARLMAN LLP
MOORE             LG                TX      9407286          SILBER PEARLMAN LLP                         PERALES-RIOS   RAFAEL            TX      2002-03-889-I   SILBER PEARLMAN LLP
MOORE             LESTER J          TX      CC-99-00013-B    SILBER PEARLMAN LLP                         PEREZ          EUVALDO           TX      02-01892        SILBER PEARLMAN LLP
MOORE             PEGGY             TX      CC-98-03452-C    SILBER PEARLMAN LLP                         PEREZ          SATURNINO M       TX      DV0409137F      SILBER PEARLMAN LLP
MOORE             RANCE B           TX      DV97-08351-I     SILBER PEARLMAN LLP                         PERRY          CHARLIE           TX      DV97-10472-F    SILBER PEARLMAN LLP
MOORE             TURNER B          TX      97-CV-0503       SILBER PEARLMAN LLP                         PETE           ROBERT D          TX      0313180         SILBER PEARLMAN LLP
MOORE             WILLIAM J         TX      99-3527          SILBER PEARLMAN LLP                         PETERS         BARTHOLOMEW       TX      GN0-00591       SILBER PEARLMAN LLP
MORA              RODOLFO G         TX      99CV0822         SILBER PEARLMAN LLP                         PETERS         JAMES R           TX      CC-98-4492-C    SILBER PEARLMAN LLP
MORALES           FELIPE            TX      2001-4494        SILBER PEARLMAN LLP                         PETTIS         BILLIE J          TX      01CV1064        SILBER PEARLMAN LLP
MORALES           KELLY             TX      DV0313224K       SILBER PEARLMAN LLP                         PHILLIPS       CLACY             TX      DV99-08115-B    SILBER PEARLMAN LLP
MORALES           LEANDRO           TX      97-12-13308      SILBER PEARLMAN LLP                         PHILLIPS       ROBERT L          TX      E166379         SILBER PEARLMAN LLP
MORENO            STANLEY J         TX      9904567          SILBER PEARLMAN LLP                         PHILLIPS       THOMAS L          TX      99-06284-L      SILBER PEARLMAN LLP
MORGAN            DONALD R          TX      GN002942         SILBER PEARLMAN LLP                         PHILLIPS       ZEPHANIAH         TX      97CV1184        SILBER PEARLMAN LLP
MORGAN            RONALD DEAN V A   TX      93-M-0893        SILBER PEARLMAN LLP                         PICASO         DAVID             TX      2001-4251       SILBER PEARLMAN LLP
MORRISEY          WILLIE L          TX      DV00-01098-M     SILBER PEARLMAN LLP                         PICKNEY        MURPHY J          TX      E-0166270       SILBER PEARLMAN LLP
MORRISON          WILLIAM O         TX      DV00-01606-J     SILBER PEARLMAN LLP                         PIERCE         BERNICE O         TX      ADMIN           SILBER PEARLMAN LLP
MORSE             GEORGE R          TX      DV97-05319-C     SILBER PEARLMAN LLP                         PIKE           JON R             TX      DV99-09304-D    SILBER PEARLMAN LLP
MORTON            LLOYD B           TX      25578            SILBER PEARLMAN LLP                         PITTS          JOHN H            TX      93-M-1537       SILBER PEARLMAN LLP
MOSELEY           BOBBY J           TX      99-9-13642       SILBER PEARLMAN LLP                         POLK           THOMAS O          TX      97-00823-K      SILBER PEARLMAN LLP
MOSLEY            CHARLES E         TX      039702           SILBER PEARLMAN LLP                         POND           AG                TX      18057*BH01      SILBER PEARLMAN LLP
MOSLEY            MARSHALL          TX      DV99-08744-I     SILBER PEARLMAN LLP                         POSPISIL       JOSEPH G          TX      CC-02-06537-A   SILBER PEARLMAN LLP
MOTT              CARL D            TX      98CV0024         SILBER PEARLMAN LLP                         POSTON         JESSE E           TX      98CV1153        SILBER PEARLMAN LLP
MOYA              DOMINGO           TX      97-09768         SILBER PEARLMAN LLP                         POWELL         CECIL C           TX      99-06371-M      SILBER PEARLMAN LLP
MURRAY            ERRIS             TX      DV01-10396-H     SILBER PEARLMAN LLP                         PRAKER         WILLIAM J         TX      00CV0313        SILBER PEARLMAN LLP
NALLIE            RAYMOND P         TX      E169786          SILBER PEARLMAN LLP                         PRESTON        JC                TX      C-01-12833-E    SILBER PEARLMAN LLP
NARVAEZ           DANIEL I          TX      034898           SILBER PEARLMAN LLP                         PRESTWOOD      HENRY C           TX      DV99-08568-K    SILBER PEARLMAN LLP
NASH              JIMMY N           TX      GN000723         SILBER PEARLMAN LLP                         PRICE          ISIAAC            TX      98-06-02511-C   SILBER PEARLMAN LLP
NEBOUT            ROBERT S          TX      00CV0891         SILBER PEARLMAN LLP                         PRIESTLY       GERTRUDE V ARMS   TX      93-M-0893       SILBER PEARLMAN LLP
NELSON            BILLY F           TX      96-11242-B       SILBER PEARLMAN LLP                         PRINCE         DUBART M          TX      DV00-02056-I    SILBER PEARLMAN LLP
NESBITT           JAMES O           TX      9125*BH99        SILBER PEARLMAN LLP                         PRITCHARD      WILLARD R         TX      97CV1153        SILBER PEARLMAN LLP
NETTLES           AJ                TX      236-155711-94    SILBER PEARLMAN LLP                         PRITCHETT      MARY L            TX      DV0504345E      SILBER PEARLMAN LLP
NEWMAN            JW                TX      DV00-02096-H     SILBER PEARLMAN LLP                         PRUKOP         CARL W            TX      99-11-13660     SILBER PEARLMAN LLP
NICHOLDS          DONALD W          TX      DV00-02391-L     SILBER PEARLMAN LLP                         QUILLIMACO     JUAN N            TX      035137          SILBER PEARLMAN LLP
NICKSON           EDDIE             TX      02-01892         SILBER PEARLMAN LLP                         QUINN          KENNETH W         TX      DV99-09184-D    SILBER PEARLMAN LLP
NIEBAUM           JOHN R. V OWENS   TX      9407288          SILBER PEARLMAN LLP                         RAMIREZ        JUAN              TX      DV01-10397-C    SILBER PEARLMAN LLP

                                                                                                                                                                    Appendix A - 400
                                             Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                        Desc Main
                                                                                       Document Page 419 of 624
Claimant         Claimant          State                                                               Claimant          Claimant          State
Last Name        First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name         First Name        Filed   Docket Number   Primary Plaintiff Counsel
RAMIREZ          MANUEL M          TX      99-661          SILBER PEARLMAN LLP                         SANTOWSKI         GEORGE            TX      91-00831-D      SILBER PEARLMAN LLP
RAMIREZ-GARCIA   PABLO             TX      99-4099         SILBER PEARLMAN LLP                         SAVAGE            KENNETH W         TX      0313274         SILBER PEARLMAN LLP
RANDLE           GEORGE H          TX      97-CV-0503      SILBER PEARLMAN LLP                         SCHNEIDER         MELVIN C          TX      CC-98-03049-A   SILBER PEARLMAN LLP
RANDLE           HUBERT            TX      DV01-09545-F    SILBER PEARLMAN LLP                         SCHNEIDER         ROBERT L          TX      97-12-13305     SILBER PEARLMAN LLP
RANDLE           WILLIE E          TX      02-965          SILBER PEARLMAN LLP                         SCHULTZ           NELSON H          TX      97-07009-E      SILBER PEARLMAN LLP
RANDOLPH         WILLIE J          TX      01-10812        SILBER PEARLMAN LLP                         SCOTT             EUGENE            TX      99CV1203        SILBER PEARLMAN LLP
RASH             JOHN H            TX      E-0162428       SILBER PEARLMAN LLP                         SCOTT             JOHN T            TX      02-02016        SILBER PEARLMAN LLP
RATCLIFF         CHARLES C         TX      01-10625        SILBER PEARLMAN LLP                         SCOTT             KENNETH E         TX      99CV1215        SILBER PEARLMAN LLP
REED             DWANE             TX      02-00952        SILBER PEARLMAN LLP                         SEALS             DIANN             TX      DV00-02391-L    SILBER PEARLMAN LLP
REED             EDGAR             TX      ADMIN           SILBER PEARLMAN LLP                         SEGURA            ETHEL             TX      D-0159214       SILBER PEARLMAN LLP
REED             WESLEY E          TX      DV99-09368-B    SILBER PEARLMAN LLP                         SELL              MICHAEL A         TX      99-06375-J      SILBER PEARLMAN LLP
REESE            DAVE A            TX      99CV0278        SILBER PEARLMAN LLP                         SERAFIN           IGNACIO           TX      99-431          SILBER PEARLMAN LLP
REGAN            FRANCIS E         TX      CC-98-02978-A   SILBER PEARLMAN LLP                         SETZLER           FRANK             TX      DV00-02714-J    SILBER PEARLMAN LLP
REYES            RAMON R           TX      98-2965         SILBER PEARLMAN LLP                         SHADDEN           STEVEN THOMAS V   TX      93-M-0893       SILBER PEARLMAN LLP
RHEA             JB                TX      02-4510         SILBER PEARLMAN LLP                         SHADRACH          ROGER             TX      20035563        SILBER PEARLMAN LLP
RHODES           SHIRLEY N         TX      DV0313151K      SILBER PEARLMAN LLP                         SHAFFER           THELMA J          TX      00CV0732        SILBER PEARLMAN LLP
RICE             LOUIS G. V OWEN   TX      94-2880-E       SILBER PEARLMAN LLP                         SHEFIELD          ARVIL D           TX      97-10843        SILBER PEARLMAN LLP
RICHARDSON       CHARLES           TX      ADMIN           SILBER PEARLMAN LLP                         SHERMAN           WALTER S          TX      E0174621        SILBER PEARLMAN LLP
RICHARDSON       JAMES B           TX      93-14590        SILBER PEARLMAN LLP                         SHERWOOD          JIMMIE            TX      97-CV-0503      SILBER PEARLMAN LLP
RICHARDSON       JAMES G           AL      91-0220-CB-M    SILBER PEARLMAN LLP                         SHIBLEY           AFIF              TX      03CV1863        SILBER PEARLMAN LLP
RICHARDSON       JOHNNIE H         TX      CC-99-00010-D   SILBER PEARLMAN LLP                         SHIELDS HARBOUR   DOROTHY           TX      039679          SILBER PEARLMAN LLP
RICHTER          ADOLPH H          TX      16972*BH01      SILBER PEARLMAN LLP                         SHINN             CLARENCE A        TX      CC-98-03121-A   SILBER PEARLMAN LLP
RICKETTS         BOBBY D           TX      039709          SILBER PEARLMAN LLP                         SHORT             JIMMIE            TX      DV99-08754-K    SILBER PEARLMAN LLP
RICKLEFSEN       MILTON B          TX      CC-98-04573-A   SILBER PEARLMAN LLP                         SHUGART           ALBERT            TX      GN-0-01157      SILBER PEARLMAN LLP
RICKMAN          DARRELL E         TX      153-171888-97   SILBER PEARLMAN LLP                         SIKORA            RUDY L            TX      99-04674-E      SILBER PEARLMAN LLP
RICO             ADELA             TX      98-3836         SILBER PEARLMAN LLP                         SIMMONS           ELIGAH JR. V AR   TX      93-G-0870       SILBER PEARLMAN LLP
RIDENOUR         NATHANIEL         TX      93-00840        SILBER PEARLMAN LLP                         SIMMONS           RAYMOND           TX      99CV1256        SILBER PEARLMAN LLP
RIGDON           BOBBY E           TX      DV97-10153-D    SILBER PEARLMAN LLP                         SIMPSON           ELVIN D           TX      039675          SILBER PEARLMAN LLP
RIGGINS          JIMMIE V          TX      C-01-12833-E    SILBER PEARLMAN LLP                         SISNROY           CLARENCE A        TX      99-07746        SILBER PEARLMAN LLP
RINCON           ARTHUR            TX      DV0313244G      SILBER PEARLMAN LLP                         SIZEMORE          GRADY L           TX      0313242         SILBER PEARLMAN LLP
RIOS             DANIEL M          TX      034898          SILBER PEARLMAN LLP                         SKINNER           JOHN E            TX      DV0304920D      SILBER PEARLMAN LLP
RIOS             JUAN              TX      DV0304739I      SILBER PEARLMAN LLP                         SKRIVANEK         RUDOLPH V OWENS   TX      94-09827        SILBER PEARLMAN LLP
RISKE            CURTIS W          TX      DV99-00007-H    SILBER PEARLMAN LLP                         SLOCUMB           WILLIAM B         TX      DV0504267D      SILBER PEARLMAN LLP
RITTER           WALLACE H         TX      CC-98-04574-D   SILBER PEARLMAN LLP                         SMALLEY           LOWELL E          TX      93-06966        SILBER PEARLMAN LLP
RITTIMANN        LEROY R           TX      2000-CI-04186   SILBER PEARLMAN LLP                         SMITH             FLOYD F           TX      97-03299-A      SILBER PEARLMAN LLP
RIVERA           ANGEL R           TX      98-2987         SILBER PEARLMAN LLP                         SMITH             JD                TX      96-11242-B      SILBER PEARLMAN LLP
RIVERA           DIONICIO C        TX      DV0408656F      SILBER PEARLMAN LLP                         SMITH             JAMES             TX      0313284         SILBER PEARLMAN LLP
RIVERA           FRANCISCO J       TX      20035461        SILBER PEARLMAN LLP                         SMITH             JERRY L           TX      B-0159420       SILBER PEARLMAN LLP
RIVERA           JUAN M            TX      DV0313151K      SILBER PEARLMAN LLP                         SMITH             LESTER L          TX      DV99-06739-A    SILBER PEARLMAN LLP
RIVERA           MANUEL            TX      039699          SILBER PEARLMAN LLP                         SMITH             LORENZO           TX      0313274         SILBER PEARLMAN LLP
ROBERTS          FRANCIS           TX      02-1624         SILBER PEARLMAN LLP                         SMITH             MELVIN R          TX      035137          SILBER PEARLMAN LLP
ROBERTS          JOHNNIE W         TX      97-06599-J      SILBER PEARLMAN LLP                         SMITH             RUSSELL E         TX      94-13849        SILBER PEARLMAN LLP
ROBERTS          PHELMAR T         TX      99CV1203        SILBER PEARLMAN LLP                         SMITH             WESLEY SR. V AR   TX      93-07587-F      SILBER PEARLMAN LLP
ROBERTSON        JOHN H            TX      DV01-09735-F    SILBER PEARLMAN LLP                         SMITH             WILLIAM O         TX      GN001162        SILBER PEARLMAN LLP
ROBINSON         HERBERT           TX      DV99-07644-D    SILBER PEARLMAN LLP                         SNIDER            JOHNNIE C         TX      SA-91CA0227     SILBER PEARLMAN LLP
ROBINSON         LENARD            TX      01CV1216        SILBER PEARLMAN LLP                         SOCHA             WILLIAM J         TX      0313173         SILBER PEARLMAN LLP
ROBINSON         MCKINLEY          TX      DV00-01606-J    SILBER PEARLMAN LLP                         SOTO              RAFAEL            TX      99-4482         SILBER PEARLMAN LLP
ROBINSON         SHIRLEY K         TX      98 11151        SILBER PEARLMAN LLP                         SOUTHERLAND       GARY E            TX      98-09426        SILBER PEARLMAN LLP
RODRIGUEZ        DANIEL F          TX      DV97-10153-D    SILBER PEARLMAN LLP                         SOWELL            EDDIE R           TX      CC-99-00013-B   SILBER PEARLMAN LLP
RODRIGUEZ        ERNEST B          TX      02-967          SILBER PEARLMAN LLP                         SOWELL            ROBERT L          TX      DV0504199J      SILBER PEARLMAN LLP
RODRIGUEZ        PILAR C           TX      DV99-02239-M    SILBER PEARLMAN LLP                         SPENCER           JB                TX      97-CV-1044      SILBER PEARLMAN LLP
RODRIGUEZ        RAMON             TX      DV98-01816-D    SILBER PEARLMAN LLP                         SPILLER           ERVIN B           TX      0304685F        SILBER PEARLMAN LLP
ROEMPKE          JAMES FREDERICK   TX      94-CV0171       SILBER PEARLMAN LLP                         SPRINGSTED        FRANCES           TX      DV00-03708-B    SILBER PEARLMAN LLP
ROJAS            SANTOS            TX      0313022K        SILBER PEARLMAN LLP                         SPURLIN           GROVER C          TX      99-04090-A      SILBER PEARLMAN LLP
ROLF             ALVIN J           TX      DV0406541A      SILBER PEARLMAN LLP                         ST. JULIEN        CLAYTON J         TX      02-4511         SILBER PEARLMAN LLP
ROSS             JAMES P           TX      DV0503756F      SILBER PEARLMAN LLP                         STAINBACK         ODDIE J           TX      DV00-03706-H    SILBER PEARLMAN LLP
ROUNSAVILLE      JC                TX      94-CV0704       SILBER PEARLMAN LLP                         STANICK           MICHAEL C         TX      97-03299-A      SILBER PEARLMAN LLP
RUBAC            JOE D             TX      CC-98-03452-C   SILBER PEARLMAN LLP                         STAPLETON         JC                TX      DV98-00014-A    SILBER PEARLMAN LLP
RUBIN            JOSEPH G          TX      E-0166876       SILBER PEARLMAN LLP                         STAPP             PAUL E. V ARMST   TX      93-13174        SILBER PEARLMAN LLP
RUEDA            ALEX              TX      DV00-01606-J    SILBER PEARLMAN LLP                         STENTZ            DAVID G           TX      DV00-01606-J    SILBER PEARLMAN LLP
RUGLEY           FRED D            TX      01-12576-B      SILBER PEARLMAN LLP                         STEPHENSON        RICHARD L         TX      153-171754-97   SILBER PEARLMAN LLP
RUIZ             FIDENCIO          TX      DV0313244G      SILBER PEARLMAN LLP                         STETSON           MARSHALL G        TX      DV99-08568-K    SILBER PEARLMAN LLP
RUIZ             JOSE A            TX      DV03097321I     SILBER PEARLMAN LLP                         STEVENSON         ROY C             TX      17997*JG01      SILBER PEARLMAN LLP
RUSHING          BENDEL S          TX      02-01625        SILBER PEARLMAN LLP                         STEWART           STEVE T           TX      DV0504320C      SILBER PEARLMAN LLP
RUSSELL          MILTON W          TX      97-12-13305     SILBER PEARLMAN LLP                         STICKLEY          WILLIS E          TX      97-09820-J      SILBER PEARLMAN LLP
RUSSO            JOSEPH R          TX      9407287         SILBER PEARLMAN LLP                         STILES            RAY F             TX      2002CI07611     SILBER PEARLMAN LLP
RUTHERFORD       KENNETH A         TX      9281*JG99       SILBER PEARLMAN LLP                         STOKES            ROY C             TX      DV98-00003      SILBER PEARLMAN LLP
SACHITANO        HENRY             TX      D-0164080       SILBER PEARLMAN LLP                         STOKLEY           ALBERT E          TX      97-08350-F      SILBER PEARLMAN LLP
SAENZ            ARMANDO G         TX      02-967          SILBER PEARLMAN LLP                         STOOT             GUSSIE F          TX      CC-00-11462-E   SILBER PEARLMAN LLP
SAENZ            ESTEBAN G         TX      02-967          SILBER PEARLMAN LLP                         STRAIN            RONALD L          TX      20035461        SILBER PEARLMAN LLP
SALAZAR          JOSE F            TX      97CV1151        SILBER PEARLMAN LLP                         STREET            HERNDON           TX      DV0504343L      SILBER PEARLMAN LLP
SALCEDO          OSCAR P           TX      97-11246        SILBER PEARLMAN LLP                         STRINGER          FH                TX      99-06319-G      SILBER PEARLMAN LLP
SAMPLE           OCIE D            TX      DV0504342H      SILBER PEARLMAN LLP                         STRINGFELLOW      FREDRICK A        TX      94CI-15164      SILBER PEARLMAN LLP
SANCHEZ          JAMES L           TX      E171720         SILBER PEARLMAN LLP                         SULAK             BERNARD W         TX      99-11-13658     SILBER PEARLMAN LLP
SANCHEZ          MARGARITO D       TX      0304895         SILBER PEARLMAN LLP                         SULLIVAN          ROBERT J          TX      0313415         SILBER PEARLMAN LLP
SANDERS          WILLIE A          TX      02-967          SILBER PEARLMAN LLP                         SUMBERA           LEROY E           TX      0309712         SILBER PEARLMAN LLP

                                                                                                                                                                     Appendix A - 401
                                         Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                   Document Page 420 of 624
Claimant     Claimant          State                                                               Claimant       Claimant          State
Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name      First Name        Filed   Docket Number          Primary Plaintiff Counsel
SUMMERS      OTTO RAYMOND V    TX      94-04804        SILBER PEARLMAN LLP                         WALKER         HENRY             TX      01CV1069               SILBER PEARLMAN LLP
SUTTON       JOHN G            TX      0313242         SILBER PEARLMAN LLP                         WALKER         JOHN E            TX      93-M-2881              SILBER PEARLMAN LLP
SWANNER      ARTHUR B          TX      S-00-5229CV-A   SILBER PEARLMAN LLP                         WALKER         JOHN W            TX      0305200                SILBER PEARLMAN LLP
TALBERT      EUGENE W          TX      2000-CI-02794   SILBER PEARLMAN LLP                         WALL           MILTON            TX      DV0504383D             SILBER PEARLMAN LLP
TALKINGTON   HERBERT L         TX      DV00-02070-E    SILBER PEARLMAN LLP                         WALLS          DAN J             TX      DV99-08568-K           SILBER PEARLMAN LLP
TARAVELLA    FRANK L           TX      9904567         SILBER PEARLMAN LLP                         WALSH          THEODIS           TX      97-10473-L             SILBER PEARLMAN LLP
TATE         GEORGE F          TX      9945*RM99       SILBER PEARLMAN LLP                         WAMBLE         FRANK             TX      DV0504190K             SILBER PEARLMAN LLP
TAYLOR       HARLAN C          TX      0209767G        SILBER PEARLMAN LLP                         WARD           RONNIE            TX      98CV0155               SILBER PEARLMAN LLP
TAYLOR       WILLIE B          TX      DV99-09826-G    SILBER PEARLMAN LLP                         WARDELL        LORENZO C         TX      ADMIN                  SILBER PEARLMAN LLP
TERRY        CHARLES W         TX      CC-98-04491-C   SILBER PEARLMAN LLP                         WARREN         BOBBY LEWIS V A   TX      93-G-2880              SILBER PEARLMAN LLP
TERRY        JOHN W            TX      DV98-1278       SILBER PEARLMAN LLP                         WASHINGTON     GEORGE J          TX      153-171754-97          SILBER PEARLMAN LLP
THOMAS       CHARLES B         TX      99CV0675        SILBER PEARLMAN LLP                         WATKINS        CHARLIE A         TX      98-2971-C              SILBER PEARLMAN LLP
THOMAS       HERMAN J          TX      2002CI03006     SILBER PEARLMAN LLP                         WATKINS        JOYCE             TX      00CV0344               SILBER PEARLMAN LLP
THOMAS       JAMES E           TX      034898          SILBER PEARLMAN LLP                         WATSON         ALBERT W          TX      99-04713-E             SILBER PEARLMAN LLP
THOMAS       NAIFF             TX      DV97-06233-F    SILBER PEARLMAN LLP                         WATSON         BIRL              TX      97-CV-0502             SILBER PEARLMAN LLP
THOMAS       NETTIE T          TX      9914649         SILBER PEARLMAN LLP                         WATSON         FONDON L          TX      97-03296               SILBER PEARLMAN LLP
THOMPSON     ALFRED            TX      0313274         SILBER PEARLMAN LLP                         WATSON         LINDA             TX      DV00-02321-I           SILBER PEARLMAN LLP
THOMPSON     ALLEN J           TX      95CV1357        SILBER PEARLMAN LLP                         WATSON         MITCHELL          TX      DV00-02321-I           SILBER PEARLMAN LLP
THOMPSON     CLARENCE L        TX      039682          SILBER PEARLMAN LLP                         WATTS          BURNARD OLIVER    TX      94-04804               SILBER PEARLMAN LLP
THOMPSON     ELIJAH    V       TX      93-G-2993       SILBER PEARLMAN LLP                         WATTS          CHARLIE R         TX      94-01600               SILBER PEARLMAN LLP
THOMPSON     SOLOMON A         TX      E170958         SILBER PEARLMAN LLP                         WEBB           HOWARD C          TX      DV0504218C             SILBER PEARLMAN LLP
THOMPSON     SOPHIE            TX      02CV0176        SILBER PEARLMAN LLP                         WEBB           ORIS B            TX      DV97-05528-L           SILBER PEARLMAN LLP
TIBBETTS     GEORGE            TX      GN000932        SILBER PEARLMAN LLP                         WEBB           WILLIE E          TX      02-00461               SILBER PEARLMAN LLP
TILLER       JOSEPH L          TX      DV0504197A      SILBER PEARLMAN LLP                         WEDEMEIER      JOSEPH H          TX      DV0313224K             SILBER PEARLMAN LLP
TILLERY      EJ                TX      E-0159607       SILBER PEARLMAN LLP                         WEEMS          JACK P            TX      9897*BH99              SILBER PEARLMAN LLP
TILLERY      RONALD T          TX      ADMIN           SILBER PEARLMAN LLP                         WHITE          GLENN W           TX      B-0166877              SILBER PEARLMAN LLP
TIMES        CLARENCE          TX      99CV1087        SILBER PEARLMAN LLP                         WHITE          HARDIE            TX      CC-98-04635-A          SILBER PEARLMAN LLP
TIMMONS      CLIFFORD          TX      DV97-10472-F    SILBER PEARLMAN LLP                         WHITE          MACK              TX      CC-99-00017-A          SILBER PEARLMAN LLP
TIMMONS      LP                TX      DV0313151K      SILBER PEARLMAN LLP                         WHITE          NATHANIEL         TX      DV01-09567-L           SILBER PEARLMAN LLP
TIPPIT       NELSON ARUEL      TX      94-13849        SILBER PEARLMAN LLP                         WHITE          RICHARD E         TX      94-13849               SILBER PEARLMAN LLP
TOLDEN       CHARLES L         TX      94CV0237        SILBER PEARLMAN LLP                         WILCOX         TOM E             TX      0313284                SILBER PEARLMAN LLP
TOOMER       DONALD C          TX      2002CI07856     SILBER PEARLMAN LLP                         WILKES         BETTY J           TX      DV00-02152-K           SILBER PEARLMAN LLP
TORRES       FERMIN L          TX      DV97-10472-F    SILBER PEARLMAN LLP                         WILKINSON      CYRUS             TX      153-171888-97          SILBER PEARLMAN LLP
TORRES       GUADALUPE P       TX      S-98-5320CV-B   SILBER PEARLMAN LLP                         WILLARD        PERCY C           TX      CC-00-11462-E          SILBER PEARLMAN LLP
TORRES       RUDOLFO P         TX      S-98-5385CV-A   SILBER PEARLMAN LLP                         WILLARD        SAMMY C. V OWEN   TX      94-CI-15162            SILBER PEARLMAN LLP
TOWLE        JERROLD L         TX      98-03-1117-C    SILBER PEARLMAN LLP                         WILLEY         VAN V             TX      DV99-06739-A           SILBER PEARLMAN LLP
TRACY        HARRELL L         TX      97-03299-A      SILBER PEARLMAN LLP                         WILLIAMS       ALFLOYD           TX      97-03299-A             SILBER PEARLMAN LLP
TRAHAN       MURPHY J          TX      97-06599-J      SILBER PEARLMAN LLP                         WILLIAMS       HAROLDE D         TX      94-CI-15162            SILBER PEARLMAN LLP
TRAWICK      DON K             TX      CC-00-11219-C   SILBER PEARLMAN LLP                         WILLIAMS       HENRY             TX      039702                 SILBER PEARLMAN LLP
TROUT        ALBERT D          TX      GN0-00847       SILBER PEARLMAN LLP                         WILLIAMS       HUBERT            TX      DV00-01100-I           SILBER PEARLMAN LLP
TT           ETHEL L           TX      03-00494        SILBER PEARLMAN LLP                         WILLIAMS       JOHNNIE D         TX      CC-00-11463-D          SILBER PEARLMAN LLP
TURK         HENRY L           TX      98-12262        SILBER PEARLMAN LLP                         WILLIAMS       NORRIS E          TX      DV0313244G             SILBER PEARLMAN LLP
TURNER       ATMA LARRY V OW   TX      94CV0237        SILBER PEARLMAN LLP                         WILLIAMS       ORLEN R           TX      DV99-06522-F           SILBER PEARLMAN LLP
TYLER        QC                TX      0313484         SILBER PEARLMAN LLP                         WILLIAMS       PAUL L            TX      CC-98-02851-E          SILBER PEARLMAN LLP
ULBRICHT     GLADYS            TX      DV00-03182-K    SILBER PEARLMAN LLP                         WILLIAMS       PRUDHIE L         TX      96-11244               SILBER PEARLMAN LLP
VALAGURA     WILLIAM H         TX      2002-CI-12590   SILBER PEARLMAN LLP                         WILLIAMS       ROOSEVELT         TX      98-13067               SILBER PEARLMAN LLP
VALDERRAMA   JESUS M           TX      S-98-5321CV-C   SILBER PEARLMAN LLP                         WILLIAMS       SIDNEY            TX      DV01-5457-K            SILBER PEARLMAN LLP
VALDEZ       BERNARDO H        TX      0309718         SILBER PEARLMAN LLP                         WILLIAMS       VEACHEL E         TX      93-G-0870              SILBER PEARLMAN LLP
VALIGURA     STEVE L           TX      10521*JG99      SILBER PEARLMAN LLP                         WILLIAMS       WILLIE            TX      03CV1359               SILBER PEARLMAN LLP
VAN NESS     JOHN F            TX      02CV0221        SILBER PEARLMAN LLP                         WILLY          RICHARD M. V AR   TX      93-07920-C             SILBER PEARLMAN LLP
VAN WRIGHT   ALGENE            TX      B-0159420       SILBER PEARLMAN LLP                         WILSON         BERTRAND          TX      039702                 SILBER PEARLMAN LLP
VAQUEZ       REFUGIO           TX      98-3836         SILBER PEARLMAN LLP                         WILSON         BILLIE C          TX      153-171888-97          SILBER PEARLMAN LLP
VARDEMAN     IMOGENE C         TX      94-03496        SILBER PEARLMAN LLP                         WILSON         HK                TX      97-03299-A             SILBER PEARLMAN LLP
VARGAS       RAYMOND           TX      98-5-13383      SILBER PEARLMAN LLP                         WILSON         ROBERT H          TX      99CV0182               SILBER PEARLMAN LLP
VELA         IRINEO S          TX      99-06322-H      SILBER PEARLMAN LLP                         WILSON         VIRON             TX      DV00-07885-M           SILBER PEARLMAN LLP
VELOZ        FAUSTINO S        TX      99CV1082        SILBER PEARLMAN LLP                         WILTZ          JOSEPH B          TX      02-00461               SILBER PEARLMAN LLP
VERNOR       CALVIN            TX      93-C-0871       SILBER PEARLMAN LLP                         WINSTON        JAMES             TX      05CV0445               SILBER PEARLMAN LLP
VERNOR       WILBURN K         TX      DV98-2233       SILBER PEARLMAN LLP                         WISE           ALFRED MURRELL    TX      93-12916               SILBER PEARLMAN LLP
VERONES      ERASMO V OWENS-   TX      94CV-0195       SILBER PEARLMAN LLP                         WISE           BILLY             TX      02-00461               SILBER PEARLMAN LLP
VILLAFANO    JOVITA            TX      E-0168191       SILBER PEARLMAN LLP                         WOOD           ROYCE C           TX      99-10-13653            SILBER PEARLMAN LLP
VILLALVA     DANIEL A          TX      99-698          SILBER PEARLMAN LLP                         WOODERSON      MARY              TX      DV00-03182-K           SILBER PEARLMAN LLP
VILLARREAL   ARTURO V          TX      DV0309722F      SILBER PEARLMAN LLP                         WOODS          ALLEN             TX      A159521                SILBER PEARLMAN LLP
VILLARREAL   JOSE M            TX      02-1079         SILBER PEARLMAN LLP                         WOOTEN         MILLARD D         TX      02-00461               SILBER PEARLMAN LLP
VILLARREAL   NICHOLAS          TX      ADMIN           SILBER PEARLMAN LLP                         WOOTEN         RECTOR            TX      02-00461               SILBER PEARLMAN LLP
VINCENT      CHARLES A         TX      99-06663        SILBER PEARLMAN LLP                         WORLEY         HOWARD            TX      GN0-00845              SILBER PEARLMAN LLP
VINNETT      CURTIS W          TX      DV00-03708-B    SILBER PEARLMAN LLP                         WRIGHT         CLINTON           TX      02-1803                SILBER PEARLMAN LLP
VINNETT      EULA M            TX      DV00-03708-B    SILBER PEARLMAN LLP                         WYCOFF         ARCHIE            TX      DV0504172K             SILBER PEARLMAN LLP
WADDY        ROLAND S          TX      DV97-09716-K    SILBER PEARLMAN LLP                         YANCY          LAKIE             TX      9914648                SILBER PEARLMAN LLP
WAFFORD      HUGH E            TX      EO168777        SILBER PEARLMAN LLP                         ZIEGELGRUBER   HC                TX      0313415                SILBER PEARLMAN LLP
WAGNER       CLELL L           TX      D-0164080       SILBER PEARLMAN LLP                         ZINANTE        CHARLES A         TX      CC-00-11462-E          SILBER PEARLMAN LLP
WALDBY       LOUIS C           TX      99-04678-F      SILBER PEARLMAN LLP                         ZITTEL         RICHARD A         TX      99 02043               SILBER PEARLMAN LLP
WALDROP      SOLOMON           TX      94-12356        SILBER PEARLMAN LLP                         KELLY          CHARLES           PA      001375                 SILVA & ASSOCIATES, LLP
WALKER       ARTHUR J          TX      DV0313244G      SILBER PEARLMAN LLP                         ADAMS          KENT R            IL      2012L000228            SIMMONS HANLY CONROY LLC
WALKER       CHARLIE J         TX      02-01627        SILBER PEARLMAN LLP                         ADLAM          CLIFFORD          IL      2014L001773_ADMIN_GP   SIMMONS HANLY CONROY LLC
WALKER       DALLY E           TX      E-0162497       SILBER PEARLMAN LLP                         ALBRIGHT       EDGAR             FL      CACE16015574           SIMMONS HANLY CONROY LLC
WALKER       HAROLD D          TX      DV0504352C      SILBER PEARLMAN LLP                         ALMAS          ANITA             CA      BC634238_ADMIN_GP      SIMMONS HANLY CONROY LLC

                                                                                                                                                                     Appendix A - 402
                                       Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                        Document Page 421 of 624
Claimant       Claimant      State                                                                      Claimant          Claimant     State
Last Name      First Name    Filed   Docket Number          Primary Plaintiff Counsel                   Last Name         First Name   Filed   Docket Number          Primary Plaintiff Counsel
AMBROSE        CORINE J      IL      2015L000222_ADMIN_GP   SIMMONS HANLY CONROY LLC                    GARRETSON         ALVIS        DE      N11C01224ASB           SIMMONS HANLY CONROY LLC
ANGSTADT       PAUL H        PA      170803445              SIMMONS HANLY CONROY LLC                    GARRETT           TOM R        MO      1522CC00068_ADMIN_GP   SIMMONS HANLY CONROY LLC
BAIN           RICHARD L     IL      2010L000976            SIMMONS HANLY CONROY LLC                    GAWLIK            MARVIN       IL      17L188_ADMIN_GP        SIMMONS HANLY CONROY LLC
BALLINGER      ALBERT        TX      ADMIN                  SIMMONS HANLY CONROY LLC                    GERMAINE          GLENN        NY      1900322015             SIMMONS HANLY CONROY LLC
BARDANO        PATRICIA J    MS      2001-35-CV12           SIMMONS HANLY CONROY LLC                    GERRISH           BARTLEY      MS      2001-35-CV12           SIMMONS HANLY CONROY LLC
BARTLEY        MILTON E      IL      01-L-1769              SIMMONS HANLY CONROY LLC                    GIBBS             HUBERT C     IL      02-L-837               SIMMONS HANLY CONROY LLC
BEAULIEU       CECELIA       IL      07L836                 SIMMONS HANLY CONROY LLC                    GIGLIO            EUGENE       IL      15L1662_ADMIN_GP       SIMMONS HANLY CONROY LLC
BECKER         RONALD G      IL      00-L-1224              SIMMONS HANLY CONROY LLC                    GILBERT           LAWRENCE     IL      08L1120                SIMMONS HANLY CONROY LLC
BIDDLESTONE    THOMAS        PA      160300001              SIMMONS HANLY CONROY LLC                    GINSBURG          DANIEL       CA      CGC08274961            SIMMONS HANLY CONROY LLC
BLAISDELL      RONALD E      IL      2013L000417            SIMMONS HANLY CONROY LLC                    GLIAMAS           ROBERT       NY      06000822015            SIMMONS HANLY CONROY LLC
BODNAR         JAMES         IL      16L920_ADMIN_GP        SIMMONS HANLY CONROY LLC                    GRABOWSKI         ALEX S       NY      1902672017             SIMMONS HANLY CONROY LLC
BOLLEN         JEROME        MO      1422CC09111            SIMMONS HANLY CONROY LLC                    GRAHAM            JOHNNY       IL      04L405                 SIMMONS HANLY CONROY LLC
BOND           JENNIFER      IL      2015L000712_ADMIN_GP   SIMMONS HANLY CONROY LLC                    GRANT             JESSE        CA      RG13703157             SIMMONS HANLY CONROY LLC
BOYD           DONALD        WA      ADMIN                  SIMMONS HANLY CONROY LLC                    GRAY              LAWRENCE     MO      1522CC00586_ADMIN_GP   SIMMONS HANLY CONROY LLC
BOYD           JAWARD        IL      09L168                 SIMMONS HANLY CONROY LLC                    GREEN             DARLA S      IL      15L1259_ADMIN_GP       SIMMONS HANLY CONROY LLC
BRAMHAM        ROBERT E      IL      13L749                 SIMMONS HANLY CONROY LLC                    GREEN             MARVIN L     IL      2016L001494_ADMIN_GP   SIMMONS HANLY CONROY LLC
BROCKMAN       DANIEL        MO      1322CC00391            SIMMONS HANLY CONROY LLC                    GRUCZA            LEON         IL      2013L001209            SIMMONS HANLY CONROY LLC
BROWN          FRANK         IL      09L1221                SIMMONS HANLY CONROY LLC                    GULLEY            GARY         CA      BC577849_ADMIN_GP      SIMMONS HANLY CONROY LLC
BROWN          LEWIS F       DE      N13C04173ASB           SIMMONS HANLY CONROY LLC                    GUSTKE            BRUCE E      NY      20082776               SIMMONS HANLY CONROY LLC
BROWN          ROBERT W      IL      2016L000565_ADMIN_GP   SIMMONS HANLY CONROY LLC                    HALEY             BOBBY        IL      09L502                 SIMMONS HANLY CONROY LLC
BRUCE          DENNIS        IL      2011L000956            SIMMONS HANLY CONROY LLC                    HAMM              REBECCA      DE      09C08257ASB            SIMMONS HANLY CONROY LLC
BUBBETT        VICTOR L      MS      2001-35-CV12           SIMMONS HANLY CONROY LLC                    HANDY             CHARLES      IL      09L355                 SIMMONS HANLY CONROY LLC
BUCZ           BARBARA       IL      2016L000508_ADMIN_GP   SIMMONS HANLY CONROY LLC                    HARDING           AVIS         IL      2015L001102_ADMIN_GP   SIMMONS HANLY CONROY LLC
BUESKING       BOYD          IL      2011L001043            SIMMONS HANLY CONROY LLC                    HATCHER           JERRY D      IL      05L782                 SIMMONS HANLY CONROY LLC
BUMBALOUGH     FREDDIE E     IL      2017L001264            SIMMONS HANLY CONROY LLC                    HELM              JOEL         MS      2001-35-CV12           SIMMONS HANLY CONROY LLC
BURKETT        MURLE F       CA      BC461219               SIMMONS HANLY CONROY LLC                    HENRY             HERSEL       DE      ADMIN                  SIMMONS HANLY CONROY LLC
BUSSMANN       KONRAD        IL      04L340                 SIMMONS HANLY CONROY LLC                    HIBBERT           CLAIRABELL   CA      BC548345               SIMMONS HANLY CONROY LLC
BUXTON         MARVIN        IL      2013L000697            SIMMONS HANLY CONROY LLC                    HICKS             JAMES F      DE      N11C09131ASB           SIMMONS HANLY CONROY LLC
CAIN           MARY          MO      1622CC10750_ADMIN_GP   SIMMONS HANLY CONROY LLC                    HILL              WALTER       MO      1122CC10158            SIMMONS HANLY CONROY LLC
CALBAZANA      ROBERT M      IL      2014L000479            SIMMONS HANLY CONROY LLC                    HIMES             JACKLYN V    MS      2001-35-CV12           SIMMONS HANLY CONROY LLC
CARONE         MOLLY         MS      2001-35-CV12           SIMMONS HANLY CONROY LLC                    HOLDER            BOBBY J      IL      09L135                 SIMMONS HANLY CONROY LLC
CARRIER        NANCY L       IL      09L215                 SIMMONS HANLY CONROY LLC                    HOLLEY            EARL K       MS      2001-35-CV12           SIMMONS HANLY CONROY LLC
CARTWRIGHT     GENE R        MS      2001-35-CV12           SIMMONS HANLY CONROY LLC                    HOLLOWAY          RONALD L     IL      2014L000939            SIMMONS HANLY CONROY LLC
CHASE          TED E         MS      2001-35-CV12           SIMMONS HANLY CONROY LLC                    HOLT              CHERYL       IL      09L1362                SIMMONS HANLY CONROY LLC
CHERRY         JAMES         MS      2001-35-CV12           SIMMONS HANLY CONROY LLC                    HOLT              JAMES W      IL      2010L000523            SIMMONS HANLY CONROY LLC
CHOMIW         DEBORAH       IL      2010L000750            SIMMONS HANLY CONROY LLC                    HUBER             ERHARDT      IL      03-L-177               SIMMONS HANLY CONROY LLC
CLARK          CHARLES N     IL      2011L000414            SIMMONS HANLY CONROY LLC                    HUSSEY            LORISSA      CA      BC502445_ADMIN_GP      SIMMONS HANLY CONROY LLC
CLARK          JIMMIE        IL      2012L001372            SIMMONS HANLY CONROY LLC                    IRELAND           LEAMON       IL      2015L001221_ADMIN_GP   SIMMONS HANLY CONROY LLC
COCHRAN        JACK          IL      06MR91                 SIMMONS HANLY CONROY LLC                    IVICIC            MATTHEW      PA      160200829_ADMIN_GP     SIMMONS HANLY CONROY LLC
COLARUSSO      JOHN F        IL      03-L-332               SIMMONS HANLY CONROY LLC                    JAEGGI            JEFFREY      IL      2016L000469_ADMIN_GP   SIMMONS HANLY CONROY LLC
COLBERT        VERNA M       IL      01-L-245               SIMMONS HANLY CONROY LLC                    JAURIQUE-THORNE   EVA          IL      2012L000446            SIMMONS HANLY CONROY LLC
COLEMAN        CLYDE         IL      09L2                   SIMMONS HANLY CONROY LLC                    JENNETT           BENJAMIN     MO      1422CC01280            SIMMONS HANLY CONROY LLC
COLLINS        JOHNNIE L     IL      2014L000747            SIMMONS HANLY CONROY LLC                    JOHNSON           GLOSSIE M    IL      2012L001107            SIMMONS HANLY CONROY LLC
COMAN          PAUL          IL      07L493                 SIMMONS HANLY CONROY LLC                    JOHNSTON          LINDA        MO      1322CC00556            SIMMONS HANLY CONROY LLC
COOKE          HERBERT       MS      2001-35-CV12           SIMMONS HANLY CONROY LLC                    JONES             DON          DE      09C07191ASB            SIMMONS HANLY CONROY LLC
CREMMINS       JOHN J        DE      N13C08144ASB           SIMMONS HANLY CONROY LLC                    JONES             JAMES F      CA      RG10552560             SIMMONS HANLY CONROY LLC
DAMHOF         BLANCHE       IL      03L868                 SIMMONS HANLY CONROY LLC                    JORDAN            EDWARD       IL      07L697                 SIMMONS HANLY CONROY LLC
DAWSON         CLAUDE        IL      03L112                 SIMMONS HANLY CONROY LLC                    JOSEPH            JAMES        PA      170503675              SIMMONS HANLY CONROY LLC
DECKER         LEWIS G       MS      2001-35-CV12           SIMMONS HANLY CONROY LLC                    JUTZ              EUGENE       IL      2016L000026_ADMIN_GP   SIMMONS HANLY CONROY LLC
DEHAAI         MARVIN D      IL      2014L000608            SIMMONS HANLY CONROY LLC                    KELLER            RICHARD L    CA      BC517865               SIMMONS HANLY CONROY LLC
DELP           BILLY M       IL      2014L000283            SIMMONS HANLY CONROY LLC                    KEY               DOROTHY Y    MO      1222CC09078            SIMMONS HANLY CONROY LLC
DEMPSEY        THEDFORD F    MS      2001-35-CV12           SIMMONS HANLY CONROY LLC                    KHODADADI         KHACHICK     MO      1222CC00443            SIMMONS HANLY CONROY LLC
DENNIS         JOE           DE      N10C12281ASB           SIMMONS HANLY CONROY LLC                    KLINE             LARRY        IL      2011L001134            SIMMONS HANLY CONROY LLC
DERCKS         HAROLD H      IL      2010L001074            SIMMONS HANLY CONROY LLC                    KNIGHT            CURTIS       IL      03L903                 SIMMONS HANLY CONROY LLC
DEROSHIA       CAROL         IL      2014L001305_ADMIN_GP   SIMMONS HANLY CONROY LLC                    KNOBELOCH         CLETUS A     IL      00-L-1079              SIMMONS HANLY CONROY LLC
DICKINSON      PAUL          MO      1122CC10583            SIMMONS HANLY CONROY LLC                    KOLP              ARNOLD A     IL      2012L000858            SIMMONS HANLY CONROY LLC
DIEFENDERFER   JOHN          CA      BC588582_ADMIN_GP      SIMMONS HANLY CONROY LLC                    KORY              DANIEL J     MO      1722CC11297            SIMMONS HANLY CONROY LLC
DORANTES       JUAN L        CA      BC514466               SIMMONS HANLY CONROY LLC                    KRANICHFELD       HENRY C      NY      1901482015             SIMMONS HANLY CONROY LLC
DRABANT        JAMES         IL      2011L000946            SIMMONS HANLY CONROY LLC                    LACY              ARCHIE       MO      1422CC09295            SIMMONS HANLY CONROY LLC
DRAPER         KENNETH       IL      03L943                 SIMMONS HANLY CONROY LLC                    LAFAUCI           COSMO F      IL      2016L001226            SIMMONS HANLY CONROY LLC
DRISH          ELIZABETH H   MS      2001-35-CV12           SIMMONS HANLY CONROY LLC                    LAMPARTY          CAROL A      DE      N13C06180ASB           SIMMONS HANLY CONROY LLC
DUPUIS         CHRISTOPHER   IL      09L1139                SIMMONS HANLY CONROY LLC                    LANDWEHR          KENNETH      IL      2011L000089            SIMMONS HANLY CONROY LLC
EITNEIER       DALE          MS      2001-35-CV12           SIMMONS HANLY CONROY LLC                    LANGLEY           RANDALL      IL      2016L001476_ADMIN_GP   SIMMONS HANLY CONROY LLC
EK             KAREN O       CA      BC469873               SIMMONS HANLY CONROY LLC                    LAPP              GLADYS       IL      2011L000077            SIMMONS HANLY CONROY LLC
ELDREDGE       JOHN L        IL      05L1192                SIMMONS HANLY CONROY LLC                    LARAMIE           KATHLEEN     IL      09L1101                SIMMONS HANLY CONROY LLC
ERWIN          THOMAS W      MO      1122CC10245            SIMMONS HANLY CONROY LLC                    LEAVITT           DUDLEY H     MS      2001-35-CV12           SIMMONS HANLY CONROY LLC
ESVELT         JANE          WA      162159788SEA           SIMMONS HANLY CONROY LLC                    LEPPERT           EVERETTE C   MS      2001-35-CV12           SIMMONS HANLY CONROY LLC
FISK           WALTER        PA      161000316              SIMMONS HANLY CONROY LLC                    LEWIS             WILLIAM      MO      1222CC10673            SIMMONS HANLY CONROY LLC
FLANAGAN       CHRISTINA L   PA      140303764              SIMMONS HANLY CONROY LLC                    LITTLE            JAMES        MS      2001-35-CV12           SIMMONS HANLY CONROY LLC
FLANAGAN       JUNE E        MS      2001-35-CV12           SIMMONS HANLY CONROY LLC                    LIVINGSTON        RONALD       MS      2001-35-CV12           SIMMONS HANLY CONROY LLC
FLEIGNER       JOSEPH V      NY      1902452015             SIMMONS HANLY CONROY LLC                    LIVINGSTON        RONALD       MS      ADMIN                  SIMMONS HANLY CONROY LLC
FLOOD          RAYMOND A     NY      1901472015             SIMMONS HANLY CONROY LLC                    LOKTU             MICHAEL J    IL      2012L000259            SIMMONS HANLY CONROY LLC
FOSTER         JEWEL         IL      2012L001939            SIMMONS HANLY CONROY LLC                    LUCAS             EUGENE R     MO      002-1381               SIMMONS HANLY CONROY LLC
FROST          OLIVER        MS      2001-35-CV12           SIMMONS HANLY CONROY LLC                    LUTZOW            KENNETH      CA      BC668647               SIMMONS HANLY CONROY LLC
GAGNON         ALLEN E       IL      16L1097_ADMIN_GP       SIMMONS HANLY CONROY LLC                    LYLES             HENRY F      IL      2014L000908            SIMMONS HANLY CONROY LLC
GANON          PEARL         CA      BC597894_ADMIN_GP      SIMMONS HANLY CONROY LLC                    LYNAM             JAMES        DE      07C01019ASB            SIMMONS HANLY CONROY LLC

                                                                                                                                                                        Appendix A - 403
                                     Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                      Document Page 422 of 624
Claimant      Claimant     State                                                                      Claimant      Claimant      State
Last Name     First Name   Filed   Docket Number          Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number          Primary Plaintiff Counsel
MACK          WILLIAM T    MS      2001-35-CV12           SIMMONS HANLY CONROY LLC                    STANLEY       JAMES S       IL      93L319                 SIMMONS HANLY CONROY LLC
MACKEY        LEO          IL      03L922                 SIMMONS HANLY CONROY LLC                    STAUDINGER    RICHARD       MS      2001-35-CV12           SIMMONS HANLY CONROY LLC
MAGGARD       JAMES R      MS      2001-35-CV12           SIMMONS HANLY CONROY LLC                    STELLAR       HERBERT       CA      BC373815               SIMMONS HANLY CONROY LLC
MANNO         RICHARD      PA      161202442              SIMMONS HANLY CONROY LLC                    STEVENSON     ANGELA        IL      2012L001834            SIMMONS HANLY CONROY LLC
MARASCO       CARMAN       MS      2001-35-CV12           SIMMONS HANLY CONROY LLC                    STROMHOLM     BERTLE        NY      1901772016_ADMIN_GP    SIMMONS HANLY CONROY LLC
MARCHAND      CRAIG        MO      1422CC09054            SIMMONS HANLY CONROY LLC                    SURGES        DONALD        IL      05L1167                SIMMONS HANLY CONROY LLC
MARTIN        JOHN A       MO      1622CC00549_ADMIN_GP   SIMMONS HANLY CONROY LLC                    SWIFT         SHELDON       MS      2001-35-CV12           SIMMONS HANLY CONROY LLC
MAZZUCA       CARLO J      MO      1322CC09144            SIMMONS HANLY CONROY LLC                    SYWENKI       MERRITT W     IL      2014L001787_ADMIN_GP   SIMMONS HANLY CONROY LLC
MCCARTHY      JAMES M      DE      06C12137ASB            SIMMONS HANLY CONROY LLC                    TALLEY        NORMAN S      MO      002-1377               SIMMONS HANLY CONROY LLC
MCCLOUD       CLINTON      MS      2001-35-CV12           SIMMONS HANLY CONROY LLC                    TAYLOR        JANICE C      MS      2001-35-CV12           SIMMONS HANLY CONROY LLC
MCCOY         WALTER R     PA      160502830              SIMMONS HANLY CONROY LLC                    THACKER       RON           IL      08L78                  SIMMONS HANLY CONROY LLC
MCINTYRE      MICHAEL      IL      2012L000775            SIMMONS HANLY CONROY LLC                    THOMAS        CLYDE         MS      2001-35-CV12           SIMMONS HANLY CONROY LLC
MCLOUGHLIN    JOSEPH       DE      09C06282ASB            SIMMONS HANLY CONROY LLC                    THOMAS        PATRICIA A    PA      140100384              SIMMONS HANLY CONROY LLC
MCMILLAN      GLADYS J     CA      BC502442               SIMMONS HANLY CONROY LLC                    TOMA          YAACOUB       IL      02-L-1324              SIMMONS HANLY CONROY LLC
MERKOWSKY     DORIS        CA      BC538916               SIMMONS HANLY CONROY LLC                    TORIAN        JAMES T       MS      2001-35-CV12           SIMMONS HANLY CONROY LLC
MERRIAM       BENJAMIN     CA      BC375722               SIMMONS HANLY CONROY LLC                    VAN ALLEN     GARY D        CA      BC493901               SIMMONS HANLY CONROY LLC
MICHEL        DENNIS       DE      09C07276ASB            SIMMONS HANLY CONROY LLC                    VANEGDOM      GARRY         IL      2012L000377            SIMMONS HANLY CONROY LLC
MITCHELL      ERIC A       IL      2013L001642            SIMMONS HANLY CONROY LLC                    VANWERT       FREDERICK J   CA      BC507747               SIMMONS HANLY CONROY LLC
MONROE        DENNIS       IL      2010L000916            SIMMONS HANLY CONROY LLC                    VERBICKY      JOHN W        IL      2010L000230            SIMMONS HANLY CONROY LLC
MUHEIM        RONALD       DE      09C05143ASB            SIMMONS HANLY CONROY LLC                    VISSER        GILLES        MS      2001-35-CV12           SIMMONS HANLY CONROY LLC
NASH          HEATHER      CA      BC450726               SIMMONS HANLY CONROY LLC                    WALBRIDGE     GERALD        IL      2017L001014_ADMIN_GP   SIMMONS HANLY CONROY LLC
NOGAS         VINCENT      MS      2001-35-CV12           SIMMONS HANLY CONROY LLC                    WALDORF       JAMES         IL      2017L000558_ADMIN_GP   SIMMONS HANLY CONROY LLC
NOLL          DONALD       WA      132067811SEA           SIMMONS HANLY CONROY LLC                    WALTER        DOROTHY M     MS      2001-35-CV12           SIMMONS HANLY CONROY LLC
NOTHEIS       WALTER S     IL      01-L-197               SIMMONS HANLY CONROY LLC                    WARREN        FRANCES V     IL      09L975                 SIMMONS HANLY CONROY LLC
NUNN          JIMMY        MS      2001-35-CV12           SIMMONS HANLY CONROY LLC                    WASHINGTON    JAMES E       PA      151002402              SIMMONS HANLY CONROY LLC
O'BRIEN       FRANCIS      IL      2012L002000            SIMMONS HANLY CONROY LLC                    WATERS        DONALD        IL      2013L000634            SIMMONS HANLY CONROY LLC
ONORATO       SILVERIO     FL      2017013703CA01         SIMMONS HANLY CONROY LLC                    WELCH         LONNEY        DE      07C12188ASB            SIMMONS HANLY CONROY LLC
OPPERMAN      HOWARD L     IL      2010L000447            SIMMONS HANLY CONROY LLC                    WESBECHER     WILLIAM E     IL      2010L001091            SIMMONS HANLY CONROY LLC
PAFFEL        PHILIP       IL      10L5                   SIMMONS HANLY CONROY LLC                    WHISENHUNT    BARBARA J     MO      1722CC11273            SIMMONS HANLY CONROY LLC
PARIS         DELBERT      IL      2010L000974            SIMMONS HANLY CONROY LLC                    WHITE         WILLIAM F     IL      2013L001029            SIMMONS HANLY CONROY LLC
PARKER        WANDA        MS      2001-35-CV12           SIMMONS HANLY CONROY LLC                    WILLIAMS      JERRY C       IL      2012L001904            SIMMONS HANLY CONROY LLC
PARRACK       JOSEPH G     IL      02-L-1612              SIMMONS HANLY CONROY LLC                    YORK          GERTRUDE      MO      1722CC11354            SIMMONS HANLY CONROY LLC
PASCH         HARVEY L     NY      08111453               SIMMONS HANLY CONROY LLC                    ZACCAGNINI    DAVID W       IL      2017L001301            SIMMONS HANLY CONROY LLC
PATTI         SERINA       MS      2001-35-CV12           SIMMONS HANLY CONROY LLC                    ZDUNSKI       WILLIAM       IL      2012L000275            SIMMONS HANLY CONROY LLC
PEER          WAYNE        NY      1900602017             SIMMONS HANLY CONROY LLC                    ZERR          HUBERT        MO      1322CC10204            SIMMONS HANLY CONROY LLC
PEGRAM        JERE D       IL      2010L000994            SIMMONS HANLY CONROY LLC                    ZURMAN        HENRY R       IL      03L816                 SIMMONS HANLY CONROY LLC
PHILLIPS      PAUL         IL      08L1147                SIMMONS HANLY CONROY LLC                    ALEMAN        RAUL          TX      CC1301782C             SIMON GREENSTONE PANATIER BARTLETT, PC
PILCHER       FLOYD        DE      09C07130ASB            SIMMONS HANLY CONROY LLC                    ALLEN         RICHARD D     MA      064636                 SIMON GREENSTONE PANATIER BARTLETT, PC
PILLO         JOHN C       CA      RG11607335             SIMMONS HANLY CONROY LLC                    BANDA         MARTIN        TX      CC1306046E             SIMON GREENSTONE PANATIER BARTLETT, PC
PLOWE         DANIEL       MS      2001-35-CV12           SIMMONS HANLY CONROY LLC                    BARBER        EMMETT W      DE      N14C11232ASB           SIMON GREENSTONE PANATIER BARTLETT, PC
POALETTA      ROBERT J     IL      09L1204                SIMMONS HANLY CONROY LLC                    BARBER        ROY N         TX      153-175656-98          SIMON GREENSTONE PANATIER BARTLETT, PC
POPE          FRANK E      IL      2014L001108            SIMMONS HANLY CONROY LLC                    BOBADILLA     FRANCISCO     TX      DV99-07858-D           SIMON GREENSTONE PANATIER BARTLETT, PC
POWER         ROBERT       IL      2010L001243            SIMMONS HANLY CONROY LLC                    BURTON        JOHNNY R      LA      201203839              SIMON GREENSTONE PANATIER BARTLETT, PC
PSIHOS        GEORGE J     IL      2013L000198            SIMMONS HANLY CONROY LLC                    BUSSETTE      VERNIS W      TX      31,348-98-7            SIMON GREENSTONE PANATIER BARTLETT, PC
RAUEN         GEORGE       IL      05L472                 SIMMONS HANLY CONROY LLC                    CAMPBELL      MICKEY        CA      BC399441               SIMON GREENSTONE PANATIER BARTLETT, PC
RAWLINGS      LISA         IL      07L440                 SIMMONS HANLY CONROY LLC                    CHEEK         RICHARD H     TX      DV99-08301-H           SIMON GREENSTONE PANATIER BARTLETT, PC
RESSLER       MERVIN       DE      09C06126ASB            SIMMONS HANLY CONROY LLC                    CHESKIEWICZ   WILLIAM       PA      130401179              SIMON GREENSTONE PANATIER BARTLETT, PC
RICH          NICHOLAS     CA      BC481086               SIMMONS HANLY CONROY LLC                    COOK          FRED W        TX      DV99-07858-D           SIMON GREENSTONE PANATIER BARTLETT, PC
RICHRATH      HANS         IL      03L902                 SIMMONS HANLY CONROY LLC                    CORNETT       MACK A        TX      DV996488               SIMON GREENSTONE PANATIER BARTLETT, PC
RICTOR        DERRY        IL      2016L001737_ADMIN_GP   SIMMONS HANLY CONROY LLC                    CURTIS        SANDRA L      CA      BC520491               SIMON GREENSTONE PANATIER BARTLETT, PC
RODRIGUEZ     JUAN         MO      1222CC10382            SIMMONS HANLY CONROY LLC                    D'ALESSIO     DARLENE       TX      CC1206717D             SIMON GREENSTONE PANATIER BARTLETT, PC
ROGERS        WILLIAM H    IL      01-L-478               SIMMONS HANLY CONROY LLC                    DELAUGHTER    JAMES M       TX      DV99-07858-D           SIMON GREENSTONE PANATIER BARTLETT, PC
ROMANIC       ANTHONY W    IL      95L150                 SIMMONS HANLY CONROY LLC                    DEMPSAY       JERRY D       TX      CC1306648D             SIMON GREENSTONE PANATIER BARTLETT, PC
ROSE          RICHARD H    IL      2014L000199            SIMMONS HANLY CONROY LLC                    FERGUSON      WALTER L      MA      063621                 SIMON GREENSTONE PANATIER BARTLETT, PC
ROSE          SANDRA       IL      2012L000603            SIMMONS HANLY CONROY LLC                    GRADY         STRAFFORD E   TX      31,308-98-7            SIMON GREENSTONE PANATIER BARTLETT, PC
ROWE          JOSEPH A     IL      02-L-984               SIMMONS HANLY CONROY LLC                    GRANT         LAWRENCE E    TX      153-176256-98          SIMON GREENSTONE PANATIER BARTLETT, PC
RUFF          EDWARD L     PA      170603484              SIMMONS HANLY CONROY LLC                    GREGORY       WYMAN         TX      32,596-99-12           SIMON GREENSTONE PANATIER BARTLETT, PC
RUSH          PETER J      MS      2001-35-CV12           SIMMONS HANLY CONROY LLC                    GROFF         GORDON        CA      BC507534               SIMON GREENSTONE PANATIER BARTLETT, PC
RUSSELL       JOY          IL      2014L000965            SIMMONS HANLY CONROY LLC                    GULLETTE      WAYNE         CA      BC417525               SIMON GREENSTONE PANATIER BARTLETT, PC
SALEHI        DARIUS       DE      07C10294ASB            SIMMONS HANLY CONROY LLC                    GUTIERREZ     ARTHUR E      DE      N13C08108ASB           SIMON GREENSTONE PANATIER BARTLETT, PC
SALMON        URLIN        NY      1900082017             SIMMONS HANLY CONROY LLC                    HARBUCK       RAYFORD       TX      31,348-98-7            SIMON GREENSTONE PANATIER BARTLETT, PC
SANDERS       CLARENCE K   PA      140301638              SIMMONS HANLY CONROY LLC                    HILLMER       EDWIN E       CA      BC492847               SIMON GREENSTONE PANATIER BARTLETT, PC
SAVICKI       ROSE         IL      03L885                 SIMMONS HANLY CONROY LLC                    HILLMER       EDWIN E       CA      BC541210               SIMON GREENSTONE PANATIER BARTLETT, PC
SCHLEWINSKY   MARIE        IL      2016L000483_ADMIN_GP   SIMMONS HANLY CONROY LLC                    HINES         CURTIS        IL      09L738                 SIMON GREENSTONE PANATIER BARTLETT, PC
SCHMIDT       LUCRECIA D   MS      2001-35-CV12           SIMMONS HANLY CONROY LLC                    HOUSTON       JOHNNIE B     TX      153-176256-98          SIMON GREENSTONE PANATIER BARTLETT, PC
SEMENKOW      PAUL         IL      03L988                 SIMMONS HANLY CONROY LLC                    INGRAM        BILLIE H      TX      98-542-B               SIMON GREENSTONE PANATIER BARTLETT, PC
SETTING       BERNARD      IL      15L567_ADMIN_GP        SIMMONS HANLY CONROY LLC                    JOHNSON       DANNY J       CA      CGC12276033            SIMON GREENSTONE PANATIER BARTLETT, PC
SHAPIRO       ALLEN        CA      BC527111               SIMMONS HANLY CONROY LLC                    KENDRICK      WILLIAM R     TX      CC0903935E             SIMON GREENSTONE PANATIER BARTLETT, PC
SHEARBURN     GLEN         AR      CV2010589I             SIMMONS HANLY CONROY LLC                    LAURENDEAU    TONI          CA      BC495326               SIMON GREENSTONE PANATIER BARTLETT, PC
SHUPP         WILFRED R    WA      112219071SEA           SIMMONS HANLY CONROY LLC                    MEARIG        ELVIN D       MA      064635                 SIMON GREENSTONE PANATIER BARTLETT, PC
SIDELL        DAVID        IL      2012L001517            SIMMONS HANLY CONROY LLC                    MILLER        ROBERT W      CA      BC484333               SIMON GREENSTONE PANATIER BARTLETT, PC
SIMMONS       REBEKAH      IL      2016L000485_ADMIN_GP   SIMMONS HANLY CONROY LLC                    MONROE        CLIMIE L      TX      31,348-98-7            SIMON GREENSTONE PANATIER BARTLETT, PC
SMITH         DANIEL       WA      162039499KNT           SIMMONS HANLY CONROY LLC                    MOODY         LARRY WAYNE   TX      30598-97-10            SIMON GREENSTONE PANATIER BARTLETT, PC
SMITH         MICHAEL A    CA      BC462486               SIMMONS HANLY CONROY LLC                    MOORE         HARRELL J     TX      30650-97-11            SIMON GREENSTONE PANATIER BARTLETT, PC
SORRELL       ROBERT       MO      1122CC01837            SIMMONS HANLY CONROY LLC                    NICHOLS       LOUMAS G      TX      DV99-07878-J           SIMON GREENSTONE PANATIER BARTLETT, PC
SPRATZ        JAMES J      NY      8086272017_ADMIN_GP    SIMMONS HANLY CONROY LLC                    PELLETIER     GERARD        CA      BC362904               SIMON GREENSTONE PANATIER BARTLETT, PC

                                                                                                                                                                   Appendix A - 404
                                         Case 17-03105                    Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                            Document Page 423 of 624
Claimant     Claimant          State                                                                        Claimant      Claimant      State
Last Name    First Name        Filed   Docket Number            Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel
PETITPAS     MARLINE           CA      BC473216                 SIMON GREENSTONE PANATIER BARTLETT, PC      BROOME        NORMA G       MS      2002-77         SIMS LAW FIRM PPLC
RENFRO       ARCHIE            TX      31,348-98-7              SIMON GREENSTONE PANATIER BARTLETT, PC      BROWN         DOROTHY S     MS      2002-77         SIMS LAW FIRM PPLC
RICE         ERNEST            CT      FBTCV156053658S_ADMIN_   SIMON GREENSTONE PANATIER BARTLETT, PC      BROWN         EDWARD D      MS      2002-41C        SIMS LAW FIRM PPLC
ROBERTS      BILLY G           TX      99-2482-A                SIMON GREENSTONE PANATIER BARTLETT, PC      BROWN         HUBERT        MS      2002-77         SIMS LAW FIRM PPLC
SCALA        ANDREW M          NY      08103985                 SIMON GREENSTONE PANATIER BARTLETT, PC      BROWN         IDA           MS      2002-77         SIMS LAW FIRM PPLC
SMITH        ALLEN G           TX      20,966                   SIMON GREENSTONE PANATIER BARTLETT, PC      BROWN         WILLIAM J     MS      2002-77         SIMS LAW FIRM PPLC
SMITH        GEORGE C          TX      153-171143-97            SIMON GREENSTONE PANATIER BARTLETT, PC      BRUNDIDGE     LOUISE        MS      2002-77         SIMS LAW FIRM PPLC
SMITH        RANDALL L         TX      CC1603817A               SIMON GREENSTONE PANATIER BARTLETT, PC      BRYANT        BOBBY L       MS      2002-77         SIMS LAW FIRM PPLC
SMITH        RUBY A            TX      153-171143-97            SIMON GREENSTONE PANATIER BARTLETT, PC      BRYANT        ETHEL W       MS      2002-77         SIMS LAW FIRM PPLC
SNYDER       EMETT C           TX      DV99-07873-B             SIMON GREENSTONE PANATIER BARTLETT, PC      BUCKLEY       RUBY J        MS      2002-77         SIMS LAW FIRM PPLC
SPEARS       BRAXTON E         TX      153-176257-98            SIMON GREENSTONE PANATIER BARTLETT, PC      BUNN          BOBBY L       MS      2002-77         SIMS LAW FIRM PPLC
STARNES      RALPH O           NC      112CV00360MR             SIMON GREENSTONE PANATIER BARTLETT, PC      BUSBIN        FAY W         MS      2002-77         SIMS LAW FIRM PPLC
SWENSON      ROBERT C          MN      UNKNOWN                  SIMON GREENSTONE PANATIER BARTLETT, PC      BUTLER        BUCK          MS      2002-77         SIMS LAW FIRM PPLC
TAYLOR       ROBERT H          TX      153-171147-97            SIMON GREENSTONE PANATIER BARTLETT, PC      BYRD          OBADIAH       MS      2002-77         SIMS LAW FIRM PPLC
TUBBE        AUGUST J          TX      153-175656-98            SIMON GREENSTONE PANATIER BARTLETT, PC      CALLAHAN      DOUGLAS F     MS      2002-77         SIMS LAW FIRM PPLC
TUNNELL      JIMMY L           TX      CC1002970E               SIMON GREENSTONE PANATIER BARTLETT, PC      CALLOWAY      LEE E         MS      2002-77         SIMS LAW FIRM PPLC
UHR          RICHARD M         CA      CGC13276173              SIMON GREENSTONE PANATIER BARTLETT, PC      CAMPBELL      VERA          MS      2002-77         SIMS LAW FIRM PPLC
VANDEMAELE   JACK              CA      BC470999                 SIMON GREENSTONE PANATIER BARTLETT, PC      CAMPBELL      WILLIAM       MS      2002-77         SIMS LAW FIRM PPLC
WALASHEK     MICHAEL           CA      RG13696593               SIMON GREENSTONE PANATIER BARTLETT, PC      CARSON        CHRISTINE O   MS      2002-77         SIMS LAW FIRM PPLC
WEST         CHRISTOPHER S     LA      00073130                 SIMON GREENSTONE PANATIER BARTLETT, PC      CARSTARPHEN   WILLIE C      MS      2002-77         SIMS LAW FIRM PPLC
WHITAKER     COMER             TX      153-170761-97            SIMON GREENSTONE PANATIER BARTLETT, PC      CARTER        JC            MS      2002-41C        SIMS LAW FIRM PPLC
YANKEE       DENNIS            WA      062291832SEA             SIMON GREENSTONE PANATIER BARTLETT, PC      CARTER        JAMES         MS      2002-77         SIMS LAW FIRM PPLC
TOLDEN       CHARLES L         TX      94CV0237                 SIMPSON BEETON & LEAVEN                     CARTER        MARY T        MS      2002-77         SIMS LAW FIRM PPLC
TURNER       ATMA LARRY V OW   TX      94CV0237                 SIMPSON BEETON & LEAVEN                     CASTILE       MARY A        MS      2002-77         SIMS LAW FIRM PPLC
ABRAMS       RUNETTE           MS      2002-77                  SIMS LAW FIRM PPLC                          CHAMBLISS     TAL E         MS      2002-77         SIMS LAW FIRM PPLC
ADAMS        JAMES E           MS      2002-77                  SIMS LAW FIRM PPLC                          CHAPMAN       ANSEL         MS      2002-77         SIMS LAW FIRM PPLC
ADAMS        MARY              MS      2002-77                  SIMS LAW FIRM PPLC                          CHAPMAN       HENRY C       MS      2002-77         SIMS LAW FIRM PPLC
ADRUS        BARBARA L         MS      2002-41C                 SIMS LAW FIRM PPLC                          CHILDS        GERALDINE G   MS      2002-77         SIMS LAW FIRM PPLC
ALEXANDER    JAMES R           MS      2002-77                  SIMS LAW FIRM PPLC                          CLAY          CARTHELL      MS      2002-77         SIMS LAW FIRM PPLC
ALFORD       BRENDA G          MS      2002-41C                 SIMS LAW FIRM PPLC                          CLOUDUS       LUCILLE       MS      2002-77         SIMS LAW FIRM PPLC
ALLEN        DOROTHY M         MS      2002-77                  SIMS LAW FIRM PPLC                          COCHRAN       VIVIAN D      MS      2002-77         SIMS LAW FIRM PPLC
ALLEN        EDITH M           MS      2002-77                  SIMS LAW FIRM PPLC                          COHEN         DONALD W      MS      2002-77         SIMS LAW FIRM PPLC
ALLEN        VALENTINE         MS      2002-77                  SIMS LAW FIRM PPLC                          COLEMAN       WALLACE       MS      2002-77         SIMS LAW FIRM PPLC
ANDERSON     BOBBY             MS      2002-77                  SIMS LAW FIRM PPLC                          COLLIER       LAURA N       MS      2002-77         SIMS LAW FIRM PPLC
ANDERSON     DAISY L           MS      2002-77                  SIMS LAW FIRM PPLC                          COLLINS       JAMES B       MS      2002-77         SIMS LAW FIRM PPLC
ANDREWS      EDNA V            MS      2002-77                  SIMS LAW FIRM PPLC                          COMPTON       JOHN H        MS      2002-41C        SIMS LAW FIRM PPLC
ANDREWS      WILLIE M          MS      2002-77                  SIMS LAW FIRM PPLC                          COOPER        JIMMIE L      MS      2002-77         SIMS LAW FIRM PPLC
ANTHONY      MARY N            MS      2002-77                  SIMS LAW FIRM PPLC                          COOPER        JOSEPH        MS      2002-77         SIMS LAW FIRM PPLC
ARENDER      JOHNNY L          MS      2002-77                  SIMS LAW FIRM PPLC                          COPELAND      ROBERT L      MS      2002-77         SIMS LAW FIRM PPLC
ARNOLD       MONTEEN S         MS      2002-77                  SIMS LAW FIRM PPLC                          COPELAND      WILLIE J      MS      2002-77         SIMS LAW FIRM PPLC
AUTRY        FLORENCE          MS      2002-77                  SIMS LAW FIRM PPLC                          CORLEY        RUTH M        MS      2002-77         SIMS LAW FIRM PPLC
AVERY        BRENDA            MS      2002-77                  SIMS LAW FIRM PPLC                          COSBY         DERRICK L     MS      2002-77         SIMS LAW FIRM PPLC
BAGWELL      SAMUEL J          MS      2002-77                  SIMS LAW FIRM PPLC                          COURTLAND     CORNELIUS N   MS      2002-77         SIMS LAW FIRM PPLC
BAILEY       EARLENE           MS      2002-41C                 SIMS LAW FIRM PPLC                          COX           MARY J        MS      2002-77         SIMS LAW FIRM PPLC
BAKER        JB                MS      2002-77                  SIMS LAW FIRM PPLC                          COX           MARY L        MS      2002-77         SIMS LAW FIRM PPLC
BARFIELD     RICHARD L         MS      2002-77                  SIMS LAW FIRM PPLC                          COX           ROBERT E      MS      2002-77         SIMS LAW FIRM PPLC
BARLOW       MARY M            MS      2002-77                  SIMS LAW FIRM PPLC                          CRAFT         EUEL D        MS      2002-77         SIMS LAW FIRM PPLC
BARNES       BOBBY             MS      2002-77                  SIMS LAW FIRM PPLC                          CRAFT         ROBERT        MS      2002-77         SIMS LAW FIRM PPLC
BARNES       MARY L            MS      2002-77                  SIMS LAW FIRM PPLC                          CRAWFORD      ANNIE R       MS      2002-77         SIMS LAW FIRM PPLC
BASS         MARY F            MS      2002-77                  SIMS LAW FIRM PPLC                          CRAWFORD      CHARLES E     MS      2002-77         SIMS LAW FIRM PPLC
BATES        WILLIE J          MS      2002-77                  SIMS LAW FIRM PPLC                          CRAWFORD      WALTER C      MS      2002-77         SIMS LAW FIRM PPLC
BATTLE       CYNTHIA D         MS      2002-77                  SIMS LAW FIRM PPLC                          CRAWLEY       ERNEST        MS      2002-77         SIMS LAW FIRM PPLC
BEARDEN      ROBERT M          MS      2002-41C                 SIMS LAW FIRM PPLC                          CRAYTON       ALBERTA       MS      2002-77         SIMS LAW FIRM PPLC
BELK         JOSEPHINE         MS      2002-77                  SIMS LAW FIRM PPLC                          CRITTENDEN    ESSIE D       MS      2002-77         SIMS LAW FIRM PPLC
BELL         ALBERT G          MS      2002-77                  SIMS LAW FIRM PPLC                          CROSBY        HAVELYN       MS      2002-77         SIMS LAW FIRM PPLC
BELL         ALICE             MS      2002-77                  SIMS LAW FIRM PPLC                          CROWLEY       GROVER        MS      2002-77         SIMS LAW FIRM PPLC
BELL         CARRIE C          MS      2002-77                  SIMS LAW FIRM PPLC                          CRUM          TOMMIE L      MS      2002-77         SIMS LAW FIRM PPLC
BENTON       MYRA J            MS      2002-77                  SIMS LAW FIRM PPLC                          CULLARS       ROBERT        MS      2002-77         SIMS LAW FIRM PPLC
BILES        GLADYS E          MS      2002-77                  SIMS LAW FIRM PPLC                          CURTIS        WILLIE L      MS      2002-77         SIMS LAW FIRM PPLC
BLAKE        ROBERT E          MS      2002-41C                 SIMS LAW FIRM PPLC                          DAILEY        EDITH M       MS      2002-77         SIMS LAW FIRM PPLC
BLALOCK      WALTER J          MS      2002-77                  SIMS LAW FIRM PPLC                          DAVENPORT     MATLEAN       MS      2002-77         SIMS LAW FIRM PPLC
BLOUNT       MARJORIE C        MS      2002-77                  SIMS LAW FIRM PPLC                          DAVIS         INEZ M        MS      2002-77         SIMS LAW FIRM PPLC
BOBO         ROY H             MS      2002-77                  SIMS LAW FIRM PPLC                          DAVIS         RALPH L       MS      2002-77         SIMS LAW FIRM PPLC
BODNER       RICHARD E         MS      2002-77                  SIMS LAW FIRM PPLC                          DAVIS         ROBERT        MS      2002-77         SIMS LAW FIRM PPLC
BOGAN        FLOSSIE W         MS      2002-77                  SIMS LAW FIRM PPLC                          DAVIS         ROBERT D      MS      2002-77         SIMS LAW FIRM PPLC
BOLDING      ESSIE E           MS      2002-77                  SIMS LAW FIRM PPLC                          DAVIS         RUTHIE J      MS      2002-77         SIMS LAW FIRM PPLC
BOND         DANIEL S          MS      2002-41C                 SIMS LAW FIRM PPLC                          DAVIS         VONCILE S     MS      2002-77         SIMS LAW FIRM PPLC
BONEY        ALONZO            MS      2002-77                  SIMS LAW FIRM PPLC                          DAWSON        CHARLES       MS      2002-77         SIMS LAW FIRM PPLC
BORRELL      ALFRED            MS      2002-77                  SIMS LAW FIRM PPLC                          DEES          CLARA E       MS      2002-77         SIMS LAW FIRM PPLC
BORRELL      VICKIE S          MS      2002-77                  SIMS LAW FIRM PPLC                          DEMORE        PARRIS R      MS      2002-77         SIMS LAW FIRM PPLC
BOWEN        LINDA W           MS      2002-77                  SIMS LAW FIRM PPLC                          DEYOUNG       EDDIE E       MS      2002-77         SIMS LAW FIRM PPLC
BOYD         JANIE             MS      2002-77                  SIMS LAW FIRM PPLC                          DILMORE       BOBBIE J      MS      2002-77         SIMS LAW FIRM PPLC
BOYKIN       PAULINE K         MS      2002-77                  SIMS LAW FIRM PPLC                          DIXSON        JH            MS      2002-77         SIMS LAW FIRM PPLC
BROADHEAD    ETHEL K           MS      2002-77                  SIMS LAW FIRM PPLC                          DONALD        JB            MS      2002-77         SIMS LAW FIRM PPLC
BROGDEN      AUSTELLE          MS      2002-77                  SIMS LAW FIRM PPLC                          DRAIN         PEARLIE       MS      2002-77         SIMS LAW FIRM PPLC
BROOKS       BERTIE A          MS      2002-77                  SIMS LAW FIRM PPLC                          DUCKWORTH     RONNIE O      MS      2002-77         SIMS LAW FIRM PPLC

                                                                                                                                                                  Appendix A - 405
                                    Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                              Document Page 424 of 624
Claimant    Claimant      State                                                               Claimant     Claimant      State
Last Name   First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel
DUFRESNE    KATHY P       MS      2002-77         SIMS LAW FIRM PPLC                          HARRIS       WILLIE J      MS      2002-77         SIMS LAW FIRM PPLC
DUKES       LUCILLE H     MS      2002-77         SIMS LAW FIRM PPLC                          HART         GENEVA        MS      2002-77         SIMS LAW FIRM PPLC
DUKES       RUBY G        MS      2002-77         SIMS LAW FIRM PPLC                          HARVEY       LOIS L        MS      2002-77         SIMS LAW FIRM PPLC
DUNCAN      BILLY J       MS      2002-77         SIMS LAW FIRM PPLC                          HAYES        WILLIAM D     MS      2002-77         SIMS LAW FIRM PPLC
DUNCAN      SAM           MS      2002-77         SIMS LAW FIRM PPLC                          HAYNES       OPAL M        MS      2002-77         SIMS LAW FIRM PPLC
DUNN        SARA          MS      2002-77         SIMS LAW FIRM PPLC                          HEATH        JOSEPH        MS      2002-77         SIMS LAW FIRM PPLC
DUNSON      MARY S        MS      2002-77         SIMS LAW FIRM PPLC                          HELMS        EDGAR L       MS      2002-77         SIMS LAW FIRM PPLC
DYKES       MARIAN C      MS      2002-77         SIMS LAW FIRM PPLC                          HELMS        SARA A        MS      2002-77         SIMS LAW FIRM PPLC
EAST        GEORGIA B     MS      2002-77         SIMS LAW FIRM PPLC                          HENDERSON    PATRICIA A    MS      2002-77         SIMS LAW FIRM PPLC
ELLERBEE    DOTIE         MS      2002-77         SIMS LAW FIRM PPLC                          HENDERSON    VIVIAN A      MS      2002-77         SIMS LAW FIRM PPLC
ELROD       CAROLYN       MS      2002-77         SIMS LAW FIRM PPLC                          HICKS        DAVID D       MS      2002-77         SIMS LAW FIRM PPLC
ENGLAND     MAGGIE M      MS      2002-77         SIMS LAW FIRM PPLC                          HICKS        LENA D        MS      2002-77         SIMS LAW FIRM PPLC
FAIRCHILD   GRACE         MS      2002-77         SIMS LAW FIRM PPLC                          HILL         DORIS         MS      2002-77         SIMS LAW FIRM PPLC
FAIRCHILD   LEONARD       MS      2002-77         SIMS LAW FIRM PPLC                          HILL         FLORA         MS      2002-77         SIMS LAW FIRM PPLC
FARLEY      ADDRENE       MS      2002-77         SIMS LAW FIRM PPLC                          HIXON        ARTHUR G      MS      2002-77         SIMS LAW FIRM PPLC
FLAKES      CHARLIE F     MS      2002-77         SIMS LAW FIRM PPLC                          HOBBS        DORIS M       MS      2002-77         SIMS LAW FIRM PPLC
FLEMING     DORIS N       MS      2002-77         SIMS LAW FIRM PPLC                          HOLDEN       MARTHA        MS      2002-77         SIMS LAW FIRM PPLC
FLEMING     NATALIE       MS      2002-77         SIMS LAW FIRM PPLC                          HOLMES       LEWIS         MS      2002-77         SIMS LAW FIRM PPLC
FLETCHER    JAMES D       MS      2002-77         SIMS LAW FIRM PPLC                          HOLT         MAXINE T      MS      2002-77         SIMS LAW FIRM PPLC
FLOYD       JAMES         MS      2002-77         SIMS LAW FIRM PPLC                          HOUSTON      MASSEY        MS      2002-77         SIMS LAW FIRM PPLC
FOGARTY     JOHNNY M      MS      2002-77         SIMS LAW FIRM PPLC                          HOWARD       GARNETT       MS      2002-77         SIMS LAW FIRM PPLC
FOGARTY     WILLIE        MS      2002-77         SIMS LAW FIRM PPLC                          HOWARD       MAGGIE        MS      2002-77         SIMS LAW FIRM PPLC
FORD        BERNARD       MS      2002-77         SIMS LAW FIRM PPLC                          HOWE         JEWELL        MS      2002-77         SIMS LAW FIRM PPLC
FORD        NELL A        MS      2002-77         SIMS LAW FIRM PPLC                          HUBBARD      SHIRLEY       MS      2002-77         SIMS LAW FIRM PPLC
FOSTER      BARBARA A     MS      2002-77         SIMS LAW FIRM PPLC                          HUDLEY       JOHNNIE B     MS      2002-77         SIMS LAW FIRM PPLC
FOSTER      BERTHA B      MS      2002-77         SIMS LAW FIRM PPLC                          HUDSON       EMMA O        MS      2002-77         SIMS LAW FIRM PPLC
FRAZIER     CHARLIE       MS      2002-77         SIMS LAW FIRM PPLC                          HUDSON       THOMAS        MS      2002-77         SIMS LAW FIRM PPLC
FREEMAN     EDDIE         MS      2002-77         SIMS LAW FIRM PPLC                          HUNNICUTT    OREA B        MS      2002-77         SIMS LAW FIRM PPLC
FULLER      RALPH W       MS      2002-77         SIMS LAW FIRM PPLC                          HUNTER       RALPH R       MS      2002-77         SIMS LAW FIRM PPLC
FUSSELL     WALLACE L     MS      2002-77         SIMS LAW FIRM PPLC                          HUNTER       WILLIE        MS      2002-77         SIMS LAW FIRM PPLC
GALLASPY    ROSIE L       MS      2002-77         SIMS LAW FIRM PPLC                          HUTCHINSON   ELOUISE M     MS      2002-77         SIMS LAW FIRM PPLC
GAMMAGE     MARY E        MS      2002-77         SIMS LAW FIRM PPLC                          IVEY         ROY           MS      2002-41C        SIMS LAW FIRM PPLC
GARDNER     CHRISTINE     MS      2002-77         SIMS LAW FIRM PPLC                          IVINS        HAZEL B       MS      2002-77         SIMS LAW FIRM PPLC
GARNER      BARBARA C     MS      2002-77         SIMS LAW FIRM PPLC                          JACKS        ANNIE P       MS      2002-77         SIMS LAW FIRM PPLC
GARNER      RONNIE        MS      2002-77         SIMS LAW FIRM PPLC                          JACKSON      ALBERT        MS      2002-77         SIMS LAW FIRM PPLC
GARRISON    BOBBY L       MS      2002-77         SIMS LAW FIRM PPLC                          JACKSON      ALICE         MS      2002-77         SIMS LAW FIRM PPLC
GARRISON    TERRY M       MS      2002-77         SIMS LAW FIRM PPLC                          JACOBS       RAYFIELD      MS      2002-77         SIMS LAW FIRM PPLC
GAY         ALFRED B      MS      2002-77         SIMS LAW FIRM PPLC                          JAMES        MAGDALENE M   MS      2002-77         SIMS LAW FIRM PPLC
GAY         DORIS S       MS      2002-77         SIMS LAW FIRM PPLC                          JEFFERSON    NATHANIEL     MS      2002-77         SIMS LAW FIRM PPLC
GIBSON      LUCILLE       MS      2002-77         SIMS LAW FIRM PPLC                          JELKS        ALBERT        MS      2002-77         SIMS LAW FIRM PPLC
GILBERT     CHARLES       MS      2002-77         SIMS LAW FIRM PPLC                          JENKINS      ELMER O       MS      2002-77         SIMS LAW FIRM PPLC
GILLIAM     DARRELL       MS      2002-77         SIMS LAW FIRM PPLC                          JOHNSON      KIRK          MS      2002-41C        SIMS LAW FIRM PPLC
GILLIAM     GEORGE T      MS      2002-77         SIMS LAW FIRM PPLC                          JOHNSON      PERRY C       MS      2002-77         SIMS LAW FIRM PPLC
GILLIAM     GLORIA S      MS      2002-77         SIMS LAW FIRM PPLC                          JONES        BARBARA       MS      2002-77         SIMS LAW FIRM PPLC
GLADNEY     CHARLES E     MS      2002-77         SIMS LAW FIRM PPLC                          JONES        JANNIE R      MS      2002-77         SIMS LAW FIRM PPLC
GLENN       OZELL         MS      2002-77         SIMS LAW FIRM PPLC                          JORDAN       MARY          MS      2002-77         SIMS LAW FIRM PPLC
GOINS       VIRGINIA P    MS      2002-77         SIMS LAW FIRM PPLC                          KEENAN       BENNIE M      MS      2002-77         SIMS LAW FIRM PPLC
GOLSTON     MINNIE R      MS      2002-77         SIMS LAW FIRM PPLC                          KELLEY       ROBERT        MS      2002-41C        SIMS LAW FIRM PPLC
GOOD        MARY E        MS      2002-77         SIMS LAW FIRM PPLC                          KEYES        MARY A        MS      2002-77         SIMS LAW FIRM PPLC
GOODE       ORTHEL L      MS      2002-77         SIMS LAW FIRM PPLC                          KEYES        RETHA M       MS      2002-77         SIMS LAW FIRM PPLC
GORDON      DOROTHY C     MS      2002-77         SIMS LAW FIRM PPLC                          KNOX         CALLIE M      MS      2002-77         SIMS LAW FIRM PPLC
GORDON      DOROTHY L     MS      2002-77         SIMS LAW FIRM PPLC                          KNOX         JAMES         MS      2002-77         SIMS LAW FIRM PPLC
GORDON      STEPHEN       MS      2002-77         SIMS LAW FIRM PPLC                          LAMBERT      BENJAMIN D    MS      2002-77         SIMS LAW FIRM PPLC
GORDY       CLARENCE      MS      2002-77         SIMS LAW FIRM PPLC                          LANE         CATHALEEN     MS      2002-77         SIMS LAW FIRM PPLC
GORDY       GWENDOLYN B   MS      2002-77         SIMS LAW FIRM PPLC                          LANE         ROY L         MS      2002-77         SIMS LAW FIRM PPLC
GORE        SAM H         MS      2002-77         SIMS LAW FIRM PPLC                          LANIER       LULA M        MS      2002-77         SIMS LAW FIRM PPLC
GRADY       DOROTHY E     MS      2002-77         SIMS LAW FIRM PPLC                          LAWSON       GEORGE W      MS      2002-77         SIMS LAW FIRM PPLC
GRANT       HORACE        MS      2002-77         SIMS LAW FIRM PPLC                          LAYTON       EVELYN M      MS      2002-77         SIMS LAW FIRM PPLC
GRANT       PATRICIA D    MS      2002-77         SIMS LAW FIRM PPLC                          LEE          HERMAN N      MS      2002-41C        SIMS LAW FIRM PPLC
GRAVES      GLADYS        MS      2002-77         SIMS LAW FIRM PPLC                          LEE          MARY G        MS      2002-77         SIMS LAW FIRM PPLC
GRAY        MARY L        MS      2002-77         SIMS LAW FIRM PPLC                          LEE          MILDRED       MS      2002-77         SIMS LAW FIRM PPLC
GREENWOOD   BARBARA J     MS      2002-77         SIMS LAW FIRM PPLC                          LEEMAN       JOSEPH        MS      2000-37         SIMS LAW FIRM PPLC
GRIFFIN     CAROL E       MS      2002-77         SIMS LAW FIRM PPLC                          LEWIS        TOM           MS      2002-77         SIMS LAW FIRM PPLC
GRIFFIN     DOYLE R       MS      2002-77         SIMS LAW FIRM PPLC                          LINDER       YVONNE        MS      2002-77         SIMS LAW FIRM PPLC
GROOMES     GEORGE E      MS      2002-77         SIMS LAW FIRM PPLC                          LINDSAY      CLIFFORD      MS      2002-77         SIMS LAW FIRM PPLC
GRUBBS      ONITA         MS      2002-77         SIMS LAW FIRM PPLC                          LINTON       PEARLIE M     MS      2002-77         SIMS LAW FIRM PPLC
GUNN        PAMELA M      MS      2002-77         SIMS LAW FIRM PPLC                          LIPHAM       MOLLY J       MS      2002-77         SIMS LAW FIRM PPLC
HAIRE       LILLIAN       MS      2002-77         SIMS LAW FIRM PPLC                          LITTLEJOHN   PATSY A       MS      2002-77         SIMS LAW FIRM PPLC
HALL        WILLIAM       MS      2002-77         SIMS LAW FIRM PPLC                          LUCKERSON    WILLIE M      MS      2002-77         SIMS LAW FIRM PPLC
HAMILTON    ANNIE R       MS      2002-77         SIMS LAW FIRM PPLC                          LUMMUS       HAZEL         MS      2002-77         SIMS LAW FIRM PPLC
HAMPTON     EDNA F        MS      2002-77         SIMS LAW FIRM PPLC                          LYONS        FRANKLIN      MS      2002-77         SIMS LAW FIRM PPLC
HARDEN      JIMMY C       MS      2002-77         SIMS LAW FIRM PPLC                          MABRY        MITTIE E      MS      2002-77         SIMS LAW FIRM PPLC
HARDY       EBBIE L       MS      2002-77         SIMS LAW FIRM PPLC                          MADISON      JAMES C       MS      2002-77         SIMS LAW FIRM PPLC
HARLING     LAWRENCE      MS      2002-77         SIMS LAW FIRM PPLC                          MAHOGANY     FLOYD         MS      2002-77         SIMS LAW FIRM PPLC
HARRIS      BETTY L       MS      2002-77         SIMS LAW FIRM PPLC                          MAHONE       DOROTHY       MS      2002-77         SIMS LAW FIRM PPLC
HARRIS      OSCAR         MS      2002-77         SIMS LAW FIRM PPLC                          MALONE       DELOISE S     MS      2002-77         SIMS LAW FIRM PPLC

                                                                                                                                                   Appendix A - 406
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                               Document Page 425 of 624
Claimant      Claimant     State                                                               Claimant      Claimant     State
Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel
MANESS        RONALD S     MS      2002-77         SIMS LAW FIRM PPLC                          PRITCHARD     BARNEY F     MS      2002-77         SIMS LAW FIRM PPLC
MANN          FRANKIE      MS      2002-77         SIMS LAW FIRM PPLC                          PROCTOR       CLIFFORD F   MS      2002-77         SIMS LAW FIRM PPLC
MASSEY        BEATRICE H   MS      2002-77         SIMS LAW FIRM PPLC                          PROFIT        SEABRON      MS      2002-77         SIMS LAW FIRM PPLC
MASSEY        THOMAS       MS      2002-77         SIMS LAW FIRM PPLC                          PUCKETT       ROBERT C     MS      2002-77         SIMS LAW FIRM PPLC
MCALPIN       DARNELL M    MS      2002-77         SIMS LAW FIRM PPLC                          PULLIAM       WILLIE E     MS      2002-77         SIMS LAW FIRM PPLC
MCBRIDE       MARTHA W     MS      2002-41C        SIMS LAW FIRM PPLC                          RAILEY        RICHARD H    MS      2002-77         SIMS LAW FIRM PPLC
MCCANTS       JOSEPHINE    MS      2002-77         SIMS LAW FIRM PPLC                          RAILEY        ROBERT L     MS      2002-77         SIMS LAW FIRM PPLC
MCCARTY       FRANK        MS      2002-41C        SIMS LAW FIRM PPLC                          RAMSEY        HOWARD D     MS      2002-77         SIMS LAW FIRM PPLC
MCCORMICK     BLANCHE M    MS      2002-77         SIMS LAW FIRM PPLC                          RANDALL       SAMMIE L     MS      2002-77         SIMS LAW FIRM PPLC
MCCOY         EARNEST      MS      2002-77         SIMS LAW FIRM PPLC                          REDD          NATHANIEL    MS      2002-77         SIMS LAW FIRM PPLC
MCCRARY       JUDITH       MS      2002-77         SIMS LAW FIRM PPLC                          REDDING       HARVEY L     MS      2002-77         SIMS LAW FIRM PPLC
MCDANIEL      BOB          MS      2002-77         SIMS LAW FIRM PPLC                          REED          ALBERT       MS      2002-77         SIMS LAW FIRM PPLC
MCDANIEL      FRANK        MS      2002-41C        SIMS LAW FIRM PPLC                          REEVES        MARGARET E   MS      2002-77         SIMS LAW FIRM PPLC
MCDANIEL      MAMIE L      MS      2002-77         SIMS LAW FIRM PPLC                          RICHARDSON    LEMACK       MS      2002-77         SIMS LAW FIRM PPLC
MCDANIEL      MORRIS A     MS      2002-77         SIMS LAW FIRM PPLC                          RICKETT       CHARLES      MS      2002-77         SIMS LAW FIRM PPLC
MCDONALD      GLADYS V     MS      2002-77         SIMS LAW FIRM PPLC                          RIGDON        JAMES C      MS      2002-77         SIMS LAW FIRM PPLC
MCDONALD      JUANITA B    MS      2002-77         SIMS LAW FIRM PPLC                          ROARK         JOSEPH K     MS      2002-77         SIMS LAW FIRM PPLC
MCGHEE        JEAN         MS      2002-77         SIMS LAW FIRM PPLC                          ROBINSON      LOUISE       MS      2002-77         SIMS LAW FIRM PPLC
MCKEE         ANNIS B      MS      2002-77         SIMS LAW FIRM PPLC                          ROBINSON      LUCILLE      MS      2002-77         SIMS LAW FIRM PPLC
MCNEAL        CALVIN       MS      2002-41C        SIMS LAW FIRM PPLC                          ROBINSON      RAYMOND L    MS      2002-77         SIMS LAW FIRM PPLC
MCRAE         GEORGIA      MS      2002-77         SIMS LAW FIRM PPLC                          ROGERS        ANDREW L     MS      2002-77         SIMS LAW FIRM PPLC
MCWILLIAMS    TINY E       MS      2002-77         SIMS LAW FIRM PPLC                          ROGERS        MARGARET A   MS      2002-77         SIMS LAW FIRM PPLC
MEADOWS       ALICE        MS      2002-77         SIMS LAW FIRM PPLC                          ROSS          ELNORA       MS      2002-77         SIMS LAW FIRM PPLC
MEEKS         ANNIE M      MS      2002-77         SIMS LAW FIRM PPLC                          RUDOLPH       QUEEN E      MS      2002-77         SIMS LAW FIRM PPLC
MERRITT       HARRIS       MS      2002-77         SIMS LAW FIRM PPLC                          RUSCHE        PAUL         MS      2000-37         SIMS LAW FIRM PPLC
MEWBOURN      LARRY P      MS      2002-77         SIMS LAW FIRM PPLC                          RUSHING       BARNELL      MS      2002-77         SIMS LAW FIRM PPLC
MILES         AC           MS      2002-77         SIMS LAW FIRM PPLC                          RUSSELL       JOANNE       MS      2002-77         SIMS LAW FIRM PPLC
MILES         CHARLIE M    MS      2002-77         SIMS LAW FIRM PPLC                          RUSSELL       WILLIAM B    MS      2002-77         SIMS LAW FIRM PPLC
MILLER        ROSE A       MS      2002-77         SIMS LAW FIRM PPLC                          RUTHERFORD    MARTHA J     MS      2002-77         SIMS LAW FIRM PPLC
MILLS         HENRY        MS      2002-77         SIMS LAW FIRM PPLC                          RUTLAND       CAROLYN      MS      2002-77         SIMS LAW FIRM PPLC
MILSAP        JAMES W      MS      2002-77         SIMS LAW FIRM PPLC                          RUTLEDGE      MARY A       MS      2002-77         SIMS LAW FIRM PPLC
MINTON        DAVID        MS      2002-77         SIMS LAW FIRM PPLC                          RYAN          EDDIE        MS      2002-77         SIMS LAW FIRM PPLC
MITCHELL      CLIFFORD     MS      2002-77         SIMS LAW FIRM PPLC                          RYANS         ALBERT L     MS      2002-77         SIMS LAW FIRM PPLC
MITCHELL      THOMAS C     MS      2000-37         SIMS LAW FIRM PPLC                          SALTER        WILLIAM P    MS      2002-77         SIMS LAW FIRM PPLC
MIXON         GEORGIA M    MS      2002-77         SIMS LAW FIRM PPLC                          SANDERS       JAMES O      MS      2002-77         SIMS LAW FIRM PPLC
MIXON         JOHNNIE W    MS      2002-77         SIMS LAW FIRM PPLC                          SANDERS       LARRY        MS      2002-77         SIMS LAW FIRM PPLC
MOFFETT       ROBERT L     MS      2002-77         SIMS LAW FIRM PPLC                          SATTERFIELD   HOWARD L     MS      2002-77         SIMS LAW FIRM PPLC
MONROE        EVELYN       MS      2002-41C        SIMS LAW FIRM PPLC                          SATTERFIELD   MELBA L      MS      2002-77         SIMS LAW FIRM PPLC
MOORE         ANDREW       MS      2002-77         SIMS LAW FIRM PPLC                          SCHRIMP       JOHN         MS      2002-77         SIMS LAW FIRM PPLC
MOORE         ISAAC        MS      2002-77         SIMS LAW FIRM PPLC                          SCOTT         BARBARA G    MS      2002-77         SIMS LAW FIRM PPLC
MOORE         JESSIE L     MS      2002-41C        SIMS LAW FIRM PPLC                          SCOTT         TOMMY        MS      2002-77         SIMS LAW FIRM PPLC
MOORE         OLIVIA D     MS      2002-77         SIMS LAW FIRM PPLC                          SEALS         LOREAN       MS      2002-77         SIMS LAW FIRM PPLC
MOORE         THOMAS       MS      2002-77         SIMS LAW FIRM PPLC                          SEIGLER       MARY F       MS      2002-77         SIMS LAW FIRM PPLC
MOORE         WILMA B      MS      2002-77         SIMS LAW FIRM PPLC                          SELLERS       FRANK        MS      2002-77         SIMS LAW FIRM PPLC
MORTON        DONALD       MS      2002-77         SIMS LAW FIRM PPLC                          SELLERS       PEGGIE       MS      2002-77         SIMS LAW FIRM PPLC
MOSS          FULTON W     MS      2002-77         SIMS LAW FIRM PPLC                          SHINARD       CLEO         MS      2002-77         SIMS LAW FIRM PPLC
MOSS          WILLIAM C    MS      2002-77         SIMS LAW FIRM PPLC                          SHINHOLSTER   JOHN K       MS      2002-77         SIMS LAW FIRM PPLC
MOYE          LINDSEY      MS      2002-77         SIMS LAW FIRM PPLC                          SHIRLEY       GEORGE W     MS      2002-77         SIMS LAW FIRM PPLC
NEWELL        FRANKLIN D   MS      2002-41C        SIMS LAW FIRM PPLC                          SHIVER        JIMMY        MS      2002-77         SIMS LAW FIRM PPLC
NICHOLS       DIANNE       MS      2002-77         SIMS LAW FIRM PPLC                          SHOEMAKER     AMY C        MS      2002-77         SIMS LAW FIRM PPLC
NICKERSON     JOHNNY       MS      2002-77         SIMS LAW FIRM PPLC                          SHORT         SHIRVA D     MS      2002-77         SIMS LAW FIRM PPLC
NORTON        LEONARD W    MS      2002-77         SIMS LAW FIRM PPLC                          SHORTER       ANITA        MS      2002-41C        SIMS LAW FIRM PPLC
O'QUINN       WILLIE R     MS      2002-41C        SIMS LAW FIRM PPLC                          SHREVE        WILLIAM E    MS      2002-41C        SIMS LAW FIRM PPLC
ODOM          TOMMY L      MS      2002-77         SIMS LAW FIRM PPLC                          SHURLEY       JAMES E      MS      2002-77         SIMS LAW FIRM PPLC
OSBON         RALPH        MS      2002-77         SIMS LAW FIRM PPLC                          SIMM          BESSIE M     MS      2002-77         SIMS LAW FIRM PPLC
OWENS         WILLIE J     MS      2002-77         SIMS LAW FIRM PPLC                          SKELTON       PATSY E      MS      2002-77         SIMS LAW FIRM PPLC
PADGETT       MERION       MS      2002-77         SIMS LAW FIRM PPLC                          SKINNER       MARY A       MS      2002-77         SIMS LAW FIRM PPLC
PARKER        MARY         MS      2002-77         SIMS LAW FIRM PPLC                          SLYTER        EVELYN E     MS      2002-77         SIMS LAW FIRM PPLC
PARKS         HUBERT E     MS      2002-77         SIMS LAW FIRM PPLC                          SMILEY        GLOVENE      MS      2002-77         SIMS LAW FIRM PPLC
PARKS         WD           MS      2002-77         SIMS LAW FIRM PPLC                          SMITH         ANDREW J     MS      2002-77         SIMS LAW FIRM PPLC
PARNELL       RAFORD       MS      2002-77         SIMS LAW FIRM PPLC                          SMITH         FRANCES P    MS      2002-77         SIMS LAW FIRM PPLC
PATE          EVELYN D     MS      2002-77         SIMS LAW FIRM PPLC                          SMITH         KATIE L      MS      2002-41C        SIMS LAW FIRM PPLC
PATTERSON     ALICE H      MS      2002-77         SIMS LAW FIRM PPLC                          SMITH         SADIE P      MS      2002-77         SIMS LAW FIRM PPLC
PAUL          JL           MS      2002-77         SIMS LAW FIRM PPLC                          SMITH         VIRGINIA R   MS      2002-77         SIMS LAW FIRM PPLC
PEPPENHORST   SUSIE M      MS      2002-77         SIMS LAW FIRM PPLC                          SNEED         SOLOMON      MS      2002-77         SIMS LAW FIRM PPLC
PERRY         JOHN W       MS      2002-77         SIMS LAW FIRM PPLC                          SNIDER        SHIRLEY D    MS      2002-77         SIMS LAW FIRM PPLC
PETTY         LUCY P       MS      2002-77         SIMS LAW FIRM PPLC                          SOUTHALL      JESSIE L     MS      2002-77         SIMS LAW FIRM PPLC
PHILLIPS      JAMES H      MS      2002-77         SIMS LAW FIRM PPLC                          SPEARS        HORACE       MS      2002-77         SIMS LAW FIRM PPLC
PHILLIPS      LINDA R      MS      2002-77         SIMS LAW FIRM PPLC                          SPENCER       LEONARD      MS      2002-77         SIMS LAW FIRM PPLC
PHILLIPS      WILLIE J     MS      2002-77         SIMS LAW FIRM PPLC                          SPOONER       DOROTHY      MS      2002-77         SIMS LAW FIRM PPLC
PINKHAM       CHARLES W    MS      2002-77         SIMS LAW FIRM PPLC                          STAMPLEY      JOSEPH       MS      2002-41C        SIMS LAW FIRM PPLC
PIPER         ELIZABETH    MS      2002-77         SIMS LAW FIRM PPLC                          STANDEN       FRED         MS      2002-41C        SIMS LAW FIRM PPLC
PIPER         ROBERT P     MS      2002-77         SIMS LAW FIRM PPLC                          STEPHENS      CYNTHIA      MS      2002-77         SIMS LAW FIRM PPLC
PIPPIN        FOY L        MS      2002-77         SIMS LAW FIRM PPLC                          STEWART       ANNETTE      MS      2002-77         SIMS LAW FIRM PPLC
PITTS         WILLIE       MS      2002-77         SIMS LAW FIRM PPLC                          STEWART       GRADY G      MS      2002-77         SIMS LAW FIRM PPLC
POOLE         BOBBY W      MS      2002-77         SIMS LAW FIRM PPLC                          STEWART       WILLIAM E    MS      2000-37         SIMS LAW FIRM PPLC

                                                                                                                                                    Appendix A - 407
                                       Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                 Document Page 426 of 624
Claimant       Claimant      State                                                               Claimant     Claimant         State
Last Name      First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name       Filed   Docket Number      Primary Plaintiff Counsel
STRICKLAND     DOROTHY J     MS      2002-77         SIMS LAW FIRM PPLC                          FULTON       JUNIOR           GA      00VS006190D        SITTON, CLINTON W
STRINGER       GEORGE W      MS      2002-77         SIMS LAW FIRM PPLC                          HOWARD       WILLIAM E        GA      00VS006284D        SITTON, CLINTON W
STROMAS        TIMOTHY       MS      2002-77         SIMS LAW FIRM PPLC                          JACKSON      JERRY T          GA      00VS006283D        SITTON, CLINTON W
SUMEREL        JAMES B       MS      2002-77         SIMS LAW FIRM PPLC                          JONES        JAMES M          GA      2002VS029050       SITTON, CLINTON W
TARVER         GUY           MS      2002-41C        SIMS LAW FIRM PPLC                          TAYLOR       JAMES H          GA      00VS006283D        SITTON, CLINTON W
TAYLOR         WILLIAM C     MS      2002-77         SIMS LAW FIRM PPLC                          BULKLEY      ALLEN H          NY      05195              SLIWA & LANE
THOMAS         CLYDE W       MS      2002-77         SIMS LAW FIRM PPLC                          MILLER       GEORGE E         TX      98-26061           SMITH & HOOPER
THOMAS         EDDIE         MS      2002-77         SIMS LAW FIRM PPLC                          VASQUEZ      STEVE            TX      9567*RM99          SMITH & HOOPER
THOMAS         JERRY W       MS      2002-77         SIMS LAW FIRM PPLC                          WHITAKER     HERMAN           TX      98-39557           SMITH & HOOPER
THOMAS         KATHLEEN V    MS      2002-77         SIMS LAW FIRM PPLC                          YOUNG        BILLY            TX      98-39556           SMITH & HOOPER
THOMAS         LONNIE E      MS      2002-77         SIMS LAW FIRM PPLC                          NICOTERA     CARMEN J         NY      CA2013000194CBSI   SMITH, SOVIK, KENDRICK & SUGNET, PC
THOMAS         ROBERT        MS      2002-41C        SIMS LAW FIRM PPLC                          LEE          EDNA L           TX      B144481A           SMYSER KAPLAN & VESELKA, L.L.P.
THOMAS         SAMUEL        MS      2002-77         SIMS LAW FIRM PPLC                          ALLGOOD      ERNEST A         TX      94-C-2110-2        SOLOMAN, RUSSELL
THOMPSON       EUNICE O      MS      2002-77         SIMS LAW FIRM PPLC                          ANGO         OCIE J           TX      94-C-2110-2        SOLOMAN, RUSSELL
THORNTON       MITTIE V      MS      2002-77         SIMS LAW FIRM PPLC                          ATKINS       DAVID L          TX      94-C-2110-2        SOLOMAN, RUSSELL
TILTON         CLYDE         MS      2002-41C        SIMS LAW FIRM PPLC                          BANKS        CLIFFORD         TX      94-C-2110-2        SOLOMAN, RUSSELL
TIPPER         JOHN B        MS      2002-77         SIMS LAW FIRM PPLC                          BARBER       ELVIE M          TX      94-C-2110-2        SOLOMAN, RUSSELL
TOLBERT        EDNA R        MS      2002-77         SIMS LAW FIRM PPLC                          BARGER       DONALD R         TX      94-C-2110-2        SOLOMAN, RUSSELL
TOMBERLIN      MARIAN L      MS      2002-77         SIMS LAW FIRM PPLC                          BARNETT      RONALD           TX      94-C-2110-2        SOLOMAN, RUSSELL
TRICE          CHRISTINE     MS      2002-77         SIMS LAW FIRM PPLC                          BATES        JAMES E          TX      94-C-2110-2        SOLOMAN, RUSSELL
TRICE          WILLIAM       MS      2002-77         SIMS LAW FIRM PPLC                          BELL         ISAAC            TX      94-C-2110-2        SOLOMAN, RUSSELL
TUCKER         GEORGE        MS      2002-41C        SIMS LAW FIRM PPLC                          BELL         JAMES D          TX      94-C-2110-2        SOLOMAN, RUSSELL
TUGGLE         ADA M         MS      2002-77         SIMS LAW FIRM PPLC                          BIGGS        CLEMENT C        TX      94-C-2110-2        SOLOMAN, RUSSELL
TURNAGE        FLORA M       MS      2002-77         SIMS LAW FIRM PPLC                          BISHOP       MELVIN D         TX      94-C-2110-2        SOLOMAN, RUSSELL
TYLER          WILLIAM       MS      2002-41C        SIMS LAW FIRM PPLC                          BOAZ         RICKY E          TX      94-C-2110-2        SOLOMAN, RUSSELL
TYUS           AC            MS      2002-77         SIMS LAW FIRM PPLC                          BOWEN        TALMADGE M       TX      94-C-2110-2        SOLOMAN, RUSSELL
USSERY         LOLA C        MS      2002-77         SIMS LAW FIRM PPLC                          BOYKIN       DONALD E         TX      94-C-2110-2        SOLOMAN, RUSSELL
VAUGHN         MARY A        MS      2002-77         SIMS LAW FIRM PPLC                          BRADLEY      LEONARD M        TX      94-C-2110-2        SOLOMAN, RUSSELL
VAUGHN         VIOLA D       MS      2002-77         SIMS LAW FIRM PPLC                          BREWSTER     CHARLES O        TX      94-C-2110-2        SOLOMAN, RUSSELL
VESTER         ROGER A       MS      2002-41C        SIMS LAW FIRM PPLC                          BRIGGS       ED W             TX      94-C-2110-2        SOLOMAN, RUSSELL
WALKER         CHRISTINE     MS      2002-77         SIMS LAW FIRM PPLC                          BROWN        ANTHONY F        TX      94-C-2110-2        SOLOMAN, RUSSELL
WALKER         DELMA         MS      2002-77         SIMS LAW FIRM PPLC                          BROWN        DENNIS R         TX      94-C-2110-2        SOLOMAN, RUSSELL
WALKER         JAMES T       MS      2002-77         SIMS LAW FIRM PPLC                          BROWN        FRED J           TX      94-C-2110-2        SOLOMAN, RUSSELL
WALKER         MARVIN        MS      2002-77         SIMS LAW FIRM PPLC                          BRYANT       PATRICIA         TX      94-C-2110-2        SOLOMAN, RUSSELL
WALKER         SANDRA        MS      2002-77         SIMS LAW FIRM PPLC                          BULLARD      JOHN R           TX      94-C-2110-2        SOLOMAN, RUSSELL
WALLER         DOROTHY S     MS      2002-77         SIMS LAW FIRM PPLC                          BUNN         LARRY W          TX      94-C-2110-2        SOLOMAN, RUSSELL
WARD           JOHN L        MS      2002-77         SIMS LAW FIRM PPLC                          BURCH        WILLIE J         TX      94-C-2110-2        SOLOMAN, RUSSELL
WARREN         MARY R        MS      2002-77         SIMS LAW FIRM PPLC                          BURCHFIELD   WILLIAM V        TX      94-C-2110-2        SOLOMAN, RUSSELL
WASHINGTON     BABE R        MS      2002-41C        SIMS LAW FIRM PPLC                          BURPO        OTIS L           TX      94-C-2110-2        SOLOMAN, RUSSELL
WATKINS        GRACE H       MS      2002-77         SIMS LAW FIRM PPLC                          BURTON       JAMES W          TX      94-C-2110-2        SOLOMAN, RUSSELL
WATKINS        HAZEL         MS      2002-77         SIMS LAW FIRM PPLC                          CALHOUN      SAMUEL           TX      94-C-2110-2        SOLOMAN, RUSSELL
WATTS          BESSIE M      MS      2002-77         SIMS LAW FIRM PPLC                          CARVER       WILLIAM A        TX      94-C-2110-2        SOLOMAN, RUSSELL
WATTS          ROBERT        MS      2002-41C        SIMS LAW FIRM PPLC                          CHAMBLIN     WILLIE JR.       TX      94-C-2110-2        SOLOMAN, RUSSELL
WEAVER         FLOYD T       MS      2002-77         SIMS LAW FIRM PPLC                          CHATMON      DOUGLAS W        TX      94-C-2110-2        SOLOMAN, RUSSELL
WELLS          JAMES E       MS      2002-77         SIMS LAW FIRM PPLC                          CLARK        WARDELL J.       TX      94-C-2110-2        SOLOMAN, RUSSELL
WEST           LAURA B       MS      2002-77         SIMS LAW FIRM PPLC                          COCHRAN      ROBERT           TX      94-C-2110-2        SOLOMAN, RUSSELL
WHEELER        MORRIS L      MS      2002-41C        SIMS LAW FIRM PPLC                          COGGINS      GRAHAM O         TX      94-C-2110-2        SOLOMAN, RUSSELL
WHIGHAM        JANICE        MS      2002-77         SIMS LAW FIRM PPLC                          COOPER       OSCAR L.         TX      94-C-2110-2        SOLOMAN, RUSSELL
WHITE          MARVIN        MS      2002-77         SIMS LAW FIRM PPLC                          CORNELIUS    RICHARD H.       TX      94-C-2110-2        SOLOMAN, RUSSELL
WHITTEN        JIMMY A       MS      2002-77         SIMS LAW FIRM PPLC                          COSPER       DOUGLAS H        TX      94-C-2110-2        SOLOMAN, RUSSELL
WICKER         RUTHIE C      MS      2002-77         SIMS LAW FIRM PPLC                          CRISS        PAUL JR.         TX      94-C-2110-2        SOLOMAN, RUSSELL
WIGGINS        EMMETT        MS      2002-77         SIMS LAW FIRM PPLC                          DANIELS      HERBERT L.       TX      94-C-2110-2        SOLOMAN, RUSSELL
WILDER         ALICE P       MS      2002-77         SIMS LAW FIRM PPLC                          DAVIS        JACKIE           TX      94-C-2110-2        SOLOMAN, RUSSELL
WILLIAMS       CATHERINE H   MS      2002-77         SIMS LAW FIRM PPLC                          DEFOOR       TRAVIS JR.       TX      94-C-2110-2        SOLOMAN, RUSSELL
WILLIAMS       ELBERT        MS      2002-41C        SIMS LAW FIRM PPLC                          DICAPO       NICK J.          TX      94-C-2110-2        SOLOMAN, RUSSELL
WILLIAMS       EVELYN Z      MS      2002-77         SIMS LAW FIRM PPLC                          DODD         EDWARD C.        TX      94-C-2110-2        SOLOMAN, RUSSELL
WILLIAMS       GLADYS W      MS      2002-77         SIMS LAW FIRM PPLC                          DOWDELL      JOHN JR.         TX      94-C-2110-2        SOLOMAN, RUSSELL
WILLIAMS       JOE L         MS      2002-77         SIMS LAW FIRM PPLC                          DRUMMOND     PHILLIP L.       TX      94-C-2110-2        SOLOMAN, RUSSELL
WILLIAMS       LOUISE B      MS      2002-77         SIMS LAW FIRM PPLC                          ECHOLS       JAMES            TX      94-C-2110-2        SOLOMAN, RUSSELL
WILLIAMS       SANFORD L     MS      2002-77         SIMS LAW FIRM PPLC                          ELLIS        BURLEY SR.       TX      94-C-2110-2        SOLOMAN, RUSSELL
WILLIS         JOHNNY B      MS      2002-77         SIMS LAW FIRM PPLC                          ESTES        PAUL T.          TX      94-C-2110-2        SOLOMAN, RUSSELL
WILSON         HENRY F       MS      2002-77         SIMS LAW FIRM PPLC                          ESTES        TED F. JR.       TX      94-C-2110-2        SOLOMAN, RUSSELL
WILSON         JOHNNY        MS      2002-77         SIMS LAW FIRM PPLC                          EVANS        KENNETH R        TX      94-C-2110-2        SOLOMAN, RUSSELL
WILSON         JOSEPH        MS      2002-77         SIMS LAW FIRM PPLC                          FOSTER       CHESTER A. JR.   TX      94-C-2110-2        SOLOMAN, RUSSELL
WILSON         JOYCE L       MS      2002-77         SIMS LAW FIRM PPLC                          FOSTER       JOHN H           TX      94-C-2110-2        SOLOMAN, RUSSELL
WILSON         REOLA T       MS      2002-77         SIMS LAW FIRM PPLC                          FOSTER       ROBERT T         TX      94-C-2110-2        SOLOMAN, RUSSELL
WILSON         WILMA J       MS      2002-77         SIMS LAW FIRM PPLC                          FOWLER       MARK D.          TX      94-C-2110-2        SOLOMAN, RUSSELL
WRIGHT         SARAH         MS      2002-77         SIMS LAW FIRM PPLC                          GAFNEA       JERRY            TX      94-C-2110-2        SOLOMAN, RUSSELL
YOUNG          DOROTHY W     MS      2002-77         SIMS LAW FIRM PPLC                          GODWIN       THEOTIS H.       TX      94-C-2110-2        SOLOMAN, RUSSELL
YOUNGBLOOD     PHYLLIS       MS      2002-77         SIMS LAW FIRM PPLC                          GOODSON      MARSHALL F.      TX      94-C-2110-2        SOLOMAN, RUSSELL
YOUNGBLOOD     ROY M         MS      2002-77         SIMS LAW FIRM PPLC                          GRAHAM       DEWEY D.         TX      94-C-2110-2        SOLOMAN, RUSSELL
BARNES         PHILLIP E     GA      00VS006283D     SITTON, CLINTON W                           HENRY        JAMES W          TX      94-C-2110-2        SOLOMAN, RUSSELL
BRADLEY-HILL   RUTH          GA      02VS037322      SITTON, CLINTON W                           HIGGINS      ROGER D.         TX      94-C-2110-2        SOLOMAN, RUSSELL
COBB           JAMES B       GA      02VS037332      SITTON, CLINTON W                           HOBBS        BOBBY G          TX      94-C-2110-2        SOLOMAN, RUSSELL
COLEMAN        RUFUS         GA      00VS006190D     SITTON, CLINTON W                           HOOD         GEORGE JR.       TX      94-C-2110-2        SOLOMAN, RUSSELL
DUCKWORTH      JAMES         GA      02VS037321      SITTON, CLINTON W                           HOOD         RICHARD D        TX      94-C-2110-2        SOLOMAN, RUSSELL

                                                                                                                                                            Appendix A - 408
                                         Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                   Document Page 427 of 624
Claimant     Claimant          State                                                               Claimant     Claimant      State
Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel
HOSKINS      CHARLES           TX      94-C-2110-2     SOLOMAN, RUSSELL                            WILLIAMS     DAN           TX      94-C-2110-2     SOLOMAN, RUSSELL
HOSMER       ROBERT O.         TX      94-C-2110-2     SOLOMAN, RUSSELL                            WILLIAMS     GENE A        TX      94-C-2110-2     SOLOMAN, RUSSELL
JACKSON      DWIGHT L.         TX      94-C-2110-2     SOLOMAN, RUSSELL                            WILLIAMS     GROVER B.     TX      94-C-2110-2     SOLOMAN, RUSSELL
JACOBS       PAUL A            TX      94-C-2110-2     SOLOMAN, RUSSELL                            WILLIAMS     REGINALD C.   TX      94-C-2110-2     SOLOMAN, RUSSELL
JENKINS      RONALD B.         TX      94-C-2110-2     SOLOMAN, RUSSELL                            WILSON       ALVIN         TX      94-C-2110-2     SOLOMAN, RUSSELL
JONES        GARY L            TX      94-C-2110-2     SOLOMAN, RUSSELL                            WILSON       BRACK A       TX      94-C-2110-2     SOLOMAN, RUSSELL
JONES        KENNETH L         TX      94-C-2110-2     SOLOMAN, RUSSELL                            WILSON       CLINT E.      TX      94-C-2110-2     SOLOMAN, RUSSELL
JONES        MICHAEL E         TX      94-C-2110-2     SOLOMAN, RUSSELL                            WOODRUFF     LARRY B.      TX      94-C-2110-2     SOLOMAN, RUSSELL
JONES        ROLAND T          TX      94-C-2110-2     SOLOMAN, RUSSELL                            WORLEY       BEN F         TX      94-C-2110-2     SOLOMAN, RUSSELL
KINDALL      CALVIN E.         TX      94-C-2110-2     SOLOMAN, RUSSELL                            WORMLY       PERCY JR.     TX      94-C-2110-2     SOLOMAN, RUSSELL
KING         GRADY E.          TX      94-C-2110-2     SOLOMAN, RUSSELL                            WRENCHER     WILLIAM       TX      94-C-2110-2     SOLOMAN, RUSSELL
LAFFIETTE    WILLIE I          TX      94-C-2110-2     SOLOMAN, RUSSELL                            WRENN        WILLIAM J     TX      94-C-2110-2     SOLOMAN, RUSSELL
LAWSON       BILLY J.          TX      94-C-2110-2     SOLOMAN, RUSSELL                            YARBROUGH    WALTER E.     TX      94-C-2110-2     SOLOMAN, RUSSELL
LAYNE        CLIFTON G         TX      94-C-2110-2     SOLOMAN, RUSSELL                            YELLING      SYLVESTER     TX      94-C-2110-2     SOLOMAN, RUSSELL
LETSON       BILLY F.          TX      94-C-2110-2     SOLOMAN, RUSSELL                            YERBY        JEFF L        TX      94-C-2110-2     SOLOMAN, RUSSELL
LIGHT        DANIEL W          TX      94-C-2110-2     SOLOMAN, RUSSELL                            YORK         TERRY L       TX      94-C-2110-2     SOLOMAN, RUSSELL
LINDBERGH    CARL W.           TX      94-C-2110-2     SOLOMAN, RUSSELL                            YOUNG        JESSE M       TX      94-C-2110-2     SOLOMAN, RUSSELL
MADDOX       JAMES M           TX      94-C-2110-2     SOLOMAN, RUSSELL                            YOUNG        RICHARD D     TX      94-C-2110-2     SOLOMAN, RUSSELL
MADDOX       RICHARD D         TX      94-C-2110-2     SOLOMAN, RUSSELL                            STEELE       WALTER        MI      94 430 412 NP   SOMMERS, SCHWARTZ, SILVER & SCHWARTZ
MARK         WILLIE F          TX      94-C-2110-2     SOLOMAN, RUSSELL                            GIBSON       MARY L        FL      97-1307-CA-01   SPEZIALI, GREENWALD, KUENY & HAWKINS
MARLER       LOUSI             TX      94-C-2110-2     SOLOMAN, RUSSELL                            SCOTT        BILLY J       FL      97-1308-CA-01   SPEZIALI, GREENWALD, KUENY & HAWKINS
MATTHEWS     LEONARD JR.       TX      94-C-2110-2     SOLOMAN, RUSSELL                            SHARPLESS    WINSTON G     FL      97-1283-CA-01   SPEZIALI, GREENWALD, KUENY & HAWKINS
MCCOY        BRISTER           TX      94-C-2110-2     SOLOMAN, RUSSELL                            STEWARD      HOWARD C      MO      03201396        STALHUTH & RUDDER LC
MCDONALD     ROBERT B          TX      94-C-2110-2     SOLOMAN, RUSSELL                            PEARSON      CHARLES R     TX      95-1354         STANLEY IOLA, LLP
MCGUIRE      DAVID B           TX      94-C-2110-2     SOLOMAN, RUSSELL                            HAMMOND      GERALD        IA      CL 71           STANTON & SORENSEN
MCWHORTER    CLEMENT B         TX      94-C-2110-2     SOLOMAN, RUSSELL                            SCONYERS     AMY           IA      LACV042713      STANTON & SORENSEN
MITCHELL     JOE JR.           TX      94-C-2110-2     SOLOMAN, RUSSELL                            TERRILL      CHARLES       IA      CLA70           STANTON & SORENSEN
MONTGOMERY   DAVID K           TX      94-C-2110-2     SOLOMAN, RUSSELL                            POUNDERS     DUDLEY W      AZ      CV2008014007    STEPHEN I. LESHNER, PC
MOORE        JOSEPH            TX      94-C-2110-2     SOLOMAN, RUSSELL                            MOTTON       IRVIN         LA      76382           STEPHEN J AUSTIN LLC
MOTGOMERY    MILTON            TX      94-C-2110-2     SOLOMAN, RUSSELL                            SKIPPER      LONNIE R      LA      2017396         STEPHEN J AUSTIN LLC
MULLINS      RONALD C.         TX      94-C-2110-2     SOLOMAN, RUSSELL                            ADAMS        CHARLES E     MS      2002206         STEPHEN L SHACKELFORD
MYLES        ANTHONY V GAF &   TX      94-C-2110-2     SOLOMAN, RUSSELL                            ADAMS        WILLIE        MS      2002206         STEPHEN L SHACKELFORD
NALL         WINTHROP E.       TX      94-C-2110-2     SOLOMAN, RUSSELL                            ALEXANDER    NAOMA         MS      980167          STEPHEN L SHACKELFORD
NAUGHER      RONALD            TX      94-C-2110-2     SOLOMAN, RUSSELL                            ALLEN        OLEN          MS      2002206         STEPHEN L SHACKELFORD
NAUGHER      WILLIAM E         TX      94-C-2110-2     SOLOMAN, RUSSELL                            ANDERSON     WALTER        MS      200286          STEPHEN L SHACKELFORD
PACK         CHARLES H         TX      94-C-2110-2     SOLOMAN, RUSSELL                            ANDERSON     WALTER        MS      980167          STEPHEN L SHACKELFORD
PARRISH      LARRY R.          TX      94-C-2110-2     SOLOMAN, RUSSELL                            ANDREWS      ROBBIE D      MS      980167          STEPHEN L SHACKELFORD
PARTEN       HARRY L.          TX      94-C-2110-2     SOLOMAN, RUSSELL                            ANDREWS      ROBERT L      MS      980167          STEPHEN L SHACKELFORD
PENNINGTON   CECIL E           TX      94-C-2110-2     SOLOMAN, RUSSELL                            ANDREWS      WILLIAM       MS      2002206         STEPHEN L SHACKELFORD
PENNINGTON   THOMAS G          TX      94-C-2110-2     SOLOMAN, RUSSELL                            ARMBRESTER   JAMES         MS      2002206         STEPHEN L SHACKELFORD
PITTS        JAMES R           TX      94-C-2110-2     SOLOMAN, RUSSELL                            ARMSTRONG    BENNY         MS      980167          STEPHEN L SHACKELFORD
PLEASANT     CLYDE             TX      94-C-2110-2     SOLOMAN, RUSSELL                            ASH          MONROE        MS      980167          STEPHEN L SHACKELFORD
POPHAM       ROBERT C          TX      94-C-2110-2     SOLOMAN, RUSSELL                            AVERY        JONAH R       MS      980167          STEPHEN L SHACKELFORD
PRESTAGE     LARRY A.          TX      94-C-2110-2     SOLOMAN, RUSSELL                            BAKER        DAVID W       MS      2002206         STEPHEN L SHACKELFORD
RAKESTRAW    LARRY F           TX      94-C-2110-2     SOLOMAN, RUSSELL                            BAKER        DENNIS        MS      2002206         STEPHEN L SHACKELFORD
RAMSEY       LAYMON JR.        TX      94-C-2110-2     SOLOMAN, RUSSELL                            BALLANCE     HUBERT E      MS      980167          STEPHEN L SHACKELFORD
RAY          CHARLES D         TX      94-C-2110-2     SOLOMAN, RUSSELL                            BARRETT      DOROTHY D     MS      980167          STEPHEN L SHACKELFORD
REEVES       RALPH J.          TX      94-C-2110-2     SOLOMAN, RUSSELL                            BARTLETT     JOHN R        MS      980167          STEPHEN L SHACKELFORD
ROBERTS      BILLY             TX      94-C-2110-2     SOLOMAN, RUSSELL                            BASS         FRANKLIN      MS      980167          STEPHEN L SHACKELFORD
ROGERS       DAVID L           TX      94-C-2110-2     SOLOMAN, RUSSELL                            BASS         WILLIAM P     MS      980167          STEPHEN L SHACKELFORD
ROY          MARVIN O.         TX      94-C-2110-2     SOLOMAN, RUSSELL                            BEARD        RICHARD       MS      2002206         STEPHEN L SHACKELFORD
RUCKER       WILLIE            TX      94-C-2110-2     SOLOMAN, RUSSELL                            BEATTY       PAUL          MS      980167          STEPHEN L SHACKELFORD
RUSSELL      STEPHEN P         TX      94-C-2110-2     SOLOMAN, RUSSELL                            BECKMAN      DL            MS      980167          STEPHEN L SHACKELFORD
SALYER       ROBERT W          TX      94-C-2110-2     SOLOMAN, RUSSELL                            BEDWELL      M             MS      200286          STEPHEN L SHACKELFORD
SANDERFORD   OB                TX      94-C-2110-2     SOLOMAN, RUSSELL                            BELCHER      BEN V         MS      2002206         STEPHEN L SHACKELFORD
SEWELL       JAMES W           TX      94-C-2110-2     SOLOMAN, RUSSELL                            BELL         HENRY J       MS      980167          STEPHEN L SHACKELFORD
SHIFLETT     LARRY J           TX      94-C-2110-2     SOLOMAN, RUSSELL                            BELL         JAMES T       MS      980167          STEPHEN L SHACKELFORD
SINGER       JOE T.            TX      94-C-2110-2     SOLOMAN, RUSSELL                            BELL         ROY E         MS      980167          STEPHEN L SHACKELFORD
SMITH        ISAAC J           TX      94-C-2110-2     SOLOMAN, RUSSELL                            BENION       W             MS      2002206         STEPHEN L SHACKELFORD
SMITHERMAN   EDDIE W           TX      94-C-2110-2     SOLOMAN, RUSSELL                            BENTLEY      JERRY S       MS      2002206         STEPHEN L SHACKELFORD
SNIDER       STEVEN G          TX      94-C-2110-2     SOLOMAN, RUSSELL                            BIRCHEAT     JB            MS      200286          STEPHEN L SHACKELFORD
SPATES       PATRICIA ANN B.   TX      94-C-2110-2     SOLOMAN, RUSSELL                            BIRDNER      JAMES E       MS      980167          STEPHEN L SHACKELFORD
SUTTON       ANDREW JR.        TX      94-C-2110-2     SOLOMAN, RUSSELL                            BLACK        THOMAS C      MS      980167          STEPHEN L SHACKELFORD
SWEATMAN     JAMES H. JR.      TX      94-C-2110-2     SOLOMAN, RUSSELL                            BLACKLEDGE   WILLIE        MS      980167          STEPHEN L SHACKELFORD
TARWATER     CHESTER E. JR.    TX      94-C-2110-2     SOLOMAN, RUSSELL                            BLAYDOE      JAMES         MS      2002206         STEPHEN L SHACKELFORD
THOMAS       DARYLL            TX      94-C-2110-2     SOLOMAN, RUSSELL                            BOANO        ANDREW J      MS      980167          STEPHEN L SHACKELFORD
TOMBRELLA    MARK              TX      94-C-2110-2     SOLOMAN, RUSSELL                            BOLEN        VIOLA D       MS      980167          STEPHEN L SHACKELFORD
TOWNSEND     JESSIE H.         TX      94-C-2110-2     SOLOMAN, RUSSELL                            BONNER       VIRGIL        MS      980167          STEPHEN L SHACKELFORD
TYLER        THOMAS H.         TX      94-C-2110-2     SOLOMAN, RUSSELL                            BOOTH        RONNY E       MS      2002206         STEPHEN L SHACKELFORD
VARGUS       MIGUEL C          TX      94-C-2110-2     SOLOMAN, RUSSELL                            BORSARGE     CHARLES       MS      980167          STEPHEN L SHACKELFORD
WADE         JAMES R.          TX      94-C-2110-2     SOLOMAN, RUSSELL                            BOSKOVICH    DORIS         MS      2002206         STEPHEN L SHACKELFORD
WALDEN       MICHAEL D         TX      94-C-2110-2     SOLOMAN, RUSSELL                            BOULER       HARVEY        MS      200286          STEPHEN L SHACKELFORD
WELLS        AUSTIN JR.        TX      94-C-2110-2     SOLOMAN, RUSSELL                            BOWDEN       PAUL G        MS      980167          STEPHEN L SHACKELFORD
WHITE        JAMES A           TX      94-C-2110-2     SOLOMAN, RUSSELL                            BOYD         JOHN W        MS      980167          STEPHEN L SHACKELFORD
WICKER       ELTON             TX      94-C-2110-2     SOLOMAN, RUSSELL                            BOYINGTON    HARLON J      MS      ADMIN           STEPHEN L SHACKELFORD
WILLIAMS     BESSIE S.         TX      94-C-2110-2     SOLOMAN, RUSSELL                            BOYINGTON    JOHNNY        MS      2002206         STEPHEN L SHACKELFORD

                                                                                                                                                        Appendix A - 409
                                    Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                              Document Page 428 of 624
Claimant     Claimant     State                                                               Claimant    Claimant     State
Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name   First Name   Filed   Docket Number   Primary Plaintiff Counsel
BOYKIN       CJ           MS      980167          STEPHEN L SHACKELFORD                       CUMMINGS    WILLIE F     MS      980167          STEPHEN L SHACKELFORD
BRADFORD     JOHN G       MS      980167          STEPHEN L SHACKELFORD                       DAILEY      MOSES        MS      980167          STEPHEN L SHACKELFORD
BRADLEY      JOHN         MS      2002206         STEPHEN L SHACKELFORD                       DANSBY      EARL L       MS      980167          STEPHEN L SHACKELFORD
BRAGGS       CLIFTON      MS      2002206         STEPHEN L SHACKELFORD                       DARROUGH    EDWARD       MS      980167          STEPHEN L SHACKELFORD
BRANTLEY     ROBERT       MS      2002206         STEPHEN L SHACKELFORD                       DAUGHERTY   THOMAS       MS      2002206         STEPHEN L SHACKELFORD
BRAZIL       JOHN L       MS      980167          STEPHEN L SHACKELFORD                       DAVIS       BUNNIE J     MS      980167          STEPHEN L SHACKELFORD
BREWER       LAWRENCE C   MS      980167          STEPHEN L SHACKELFORD                       DAVIS       DELLA L      MS      980167          STEPHEN L SHACKELFORD
BRICE        CLAUDIA N    MS      2002206         STEPHEN L SHACKELFORD                       DAVIS       HERBERT      MS      2002206         STEPHEN L SHACKELFORD
BRICE        WALTER       MS      2002206         STEPHEN L SHACKELFORD                       DAVIS       JD           MS      200286          STEPHEN L SHACKELFORD
BRIDGES      CURTIS       MS      980167          STEPHEN L SHACKELFORD                       DAVIS       REBECCA L    MS      2002206         STEPHEN L SHACKELFORD
BRISON       SAMUEL       MS      2002206         STEPHEN L SHACKELFORD                       DENNISON    TOMMY J      MS      2002206         STEPHEN L SHACKELFORD
BROOKS       LEE          MS      2002206         STEPHEN L SHACKELFORD                       DOHERTY     LARRY        MS      2002206         STEPHEN L SHACKELFORD
BROWDER      WILLIE E     MS      980167          STEPHEN L SHACKELFORD                       DOSS        JOE W        MS      980167          STEPHEN L SHACKELFORD
BROWN        BRUCE        MS      2002206         STEPHEN L SHACKELFORD                       DOUGLAS     EDWARD E     MS      980167          STEPHEN L SHACKELFORD
BROWN        WILLIE E     MS      980167          STEPHEN L SHACKELFORD                       DOUGLAS     GLEN A       MS      980167          STEPHEN L SHACKELFORD
BRUMFIELD    BENNY        MS      2002206         STEPHEN L SHACKELFORD                       DREADING    ROBERT B     MS      980167          STEPHEN L SHACKELFORD
BRUMFIELD    ESSIE        MS      980167          STEPHEN L SHACKELFORD                       DUNCAN      LEON         MS      980167          STEPHEN L SHACKELFORD
BRYANT       DAVID        MS      2002206         STEPHEN L SHACKELFORD                       DUNNAM      WILEY        MS      980167          STEPHEN L SHACKELFORD
BUCKLEY      JAMES C      MS      980167          STEPHEN L SHACKELFORD                       DUPUIS      RICHARD J    MS      ADMIN           STEPHEN L SHACKELFORD
BUHRING      JOHN         MS      2002206         STEPHEN L SHACKELFORD                       DYKES       JOHN W       MS      980167          STEPHEN L SHACKELFORD
BURNS        LEROY        MS      980167          STEPHEN L SHACKELFORD                       EARNHARDT   MORRIS J     MS      2002206         STEPHEN L SHACKELFORD
BUSH         JOHN C       MS      980167          STEPHEN L SHACKELFORD                       EDDINS      WILLIAM      MS      2002206         STEPHEN L SHACKELFORD
BUTLER       LESSIE J     MS      980167          STEPHEN L SHACKELFORD                       EDSON       JAMES        MS      2002206         STEPHEN L SHACKELFORD
BUTLER       WILLIAM      MS      2002206         STEPHEN L SHACKELFORD                       EDWARDS     CHARLES M    MS      980167          STEPHEN L SHACKELFORD
CALCOTE      ROBERT L     MS      2011141         STEPHEN L SHACKELFORD                       EDWARDS     SAMMY        MS      2011142         STEPHEN L SHACKELFORD
CALDWELL     JESSIE       MS      980167          STEPHEN L SHACKELFORD                       ELDER       EDWARD       MS      2002206         STEPHEN L SHACKELFORD
CANNON       JOHNNIE      MS      2002206         STEPHEN L SHACKELFORD                       ELDRETH     JAMES R      MS      2002206         STEPHEN L SHACKELFORD
CANTERBURY   DANIEL       MS      2002206         STEPHEN L SHACKELFORD                       ELKINS      FRED         MS      2002206         STEPHEN L SHACKELFORD
CAREY        CALVIN N     MS      ADMIN           STEPHEN L SHACKELFORD                       ELLIS       SHERWOOD V   MS      980167          STEPHEN L SHACKELFORD
CARLIN       SANDY        MS      2002206         STEPHEN L SHACKELFORD                       ENGLAND     HARDY        MS      980167          STEPHEN L SHACKELFORD
CARLOW       DAVID H      MS      ADMIN           STEPHEN L SHACKELFORD                       ERVIN       JOHN W       MS      980167          STEPHEN L SHACKELFORD
CARROLL      BOADMAN      MS      2002206         STEPHEN L SHACKELFORD                       ESTES       JAMES        MS      2002206         STEPHEN L SHACKELFORD
CHAMBERS     RONALD K     MS      2002206         STEPHEN L SHACKELFORD                       EUBANKS     JERRY        MS      2002206         STEPHEN L SHACKELFORD
CHAMBERS     WALLACE R    MS      980167          STEPHEN L SHACKELFORD                       FAGAN       DARROW       MS      980167          STEPHEN L SHACKELFORD
CHANDLER     JAMES W      MS      200286          STEPHEN L SHACKELFORD                       FALLO       PATRICK      MS      2002206         STEPHEN L SHACKELFORD
CHESTANG     JOHNNY       MS      2002206         STEPHEN L SHACKELFORD                       FERGUSON    WILLIE       MS      2002206         STEPHEN L SHACKELFORD
CHILDS       ALLEN        MS      980167          STEPHEN L SHACKELFORD                       FIELDS      JIMMY D      MS      980167          STEPHEN L SHACKELFORD
CLARK        DAVID        MS      980167          STEPHEN L SHACKELFORD                       FINKLEA     EVANS        MS      980167          STEPHEN L SHACKELFORD
CLARK        JL           MS      980167          STEPHEN L SHACKELFORD                       FLOYD       BILLY C      MS      980167          STEPHEN L SHACKELFORD
CLARK        JAMES W      MS      980167          STEPHEN L SHACKELFORD                       FLOYD       PORTER C     MS      980167          STEPHEN L SHACKELFORD
CLARK        KENNETH D    MS      980167          STEPHEN L SHACKELFORD                       FORD        JERRY        MS      2002206         STEPHEN L SHACKELFORD
CLARK        RALPH C      MS      980167          STEPHEN L SHACKELFORD                       FORD        THOMAS E     MS      980167          STEPHEN L SHACKELFORD
CLARKE       ASH C        MS      980167          STEPHEN L SHACKELFORD                       FORTNER     JAMES        MS      2002206         STEPHEN L SHACKELFORD
CLARY        OQ           MS      980167          STEPHEN L SHACKELFORD                       FOSTER      BEN          MS      2002206         STEPHEN L SHACKELFORD
CLARY        OTIS         MS      980167          STEPHEN L SHACKELFORD                       FOSTER      JACKIE       MS      2002206         STEPHEN L SHACKELFORD
CLECKLER     HARVEY       MS      2002206         STEPHEN L SHACKELFORD                       FRANKLIN    ROOSEVELT    MS      980167          STEPHEN L SHACKELFORD
CLECKLER     JAMES        MS      2002206         STEPHEN L SHACKELFORD                       FRATUS      LARRY R      MS      980167          STEPHEN L SHACKELFORD
CLEMENTS     REGINALD     MS      2002206         STEPHEN L SHACKELFORD                       FREE        MANLEY       MS      2002206         STEPHEN L SHACKELFORD
COATS        BILLIE J     MS      2002206         STEPHEN L SHACKELFORD                       FURBY       CHARLES      MS      2002206         STEPHEN L SHACKELFORD
COBB         GRAHAM       MS      980167          STEPHEN L SHACKELFORD                       GAGE        TOM C        MS      980167          STEPHEN L SHACKELFORD
COLLINS      ALBERT J     MS      980167          STEPHEN L SHACKELFORD                       GAGNER      PHILIP A     MS      ADMIN           STEPHEN L SHACKELFORD
COLLINS      HARVEY H     MS      980167          STEPHEN L SHACKELFORD                       GAGNON      ROGER G      MS      ADMIN           STEPHEN L SHACKELFORD
COLLINS      PANCE L      MS      CI2011002AS     STEPHEN L SHACKELFORD                       GAMBLE      JOHNNIE      MS      980167          STEPHEN L SHACKELFORD
COLVIN       ROBERT       MS      2002206         STEPHEN L SHACKELFORD                       GANEY       BURT         MS      980167          STEPHEN L SHACKELFORD
CONDRAY      FRED L       MS      980167          STEPHEN L SHACKELFORD                       GARNER      ELBERT       MS      200286          STEPHEN L SHACKELFORD
CONE         JAMES R      MS      980167          STEPHEN L SHACKELFORD                       GATHERS     JERRY        MS      980167          STEPHEN L SHACKELFORD
COOK         JESSIE       MS      980167          STEPHEN L SHACKELFORD                       GATLIN      CLINTON H    MS      980167          STEPHEN L SHACKELFORD
COOLEY       LOUIS        MS      2002206         STEPHEN L SHACKELFORD                       GAVIN       LAWRENCE     MS      2002206         STEPHEN L SHACKELFORD
COOPER       TYSON E      MS      980167          STEPHEN L SHACKELFORD                       GILMORE     EDDIE        MS      980167          STEPHEN L SHACKELFORD
COPELAND     FALLIE T     MS      2002206         STEPHEN L SHACKELFORD                       GLASGLOW    BERT         MS      980167          STEPHEN L SHACKELFORD
CORDER       JAMES H      MS      980167          STEPHEN L SHACKELFORD                       GOINS       KENNETH      MS      200286          STEPHEN L SHACKELFORD
COTHEM       CHARLES D    MS      980167          STEPHEN L SHACKELFORD                       GOODWIN     BILLY        MS      2002206         STEPHEN L SHACKELFORD
COUCH        JAMES W      MS      980167          STEPHEN L SHACKELFORD                       GORUM       HERMAN       MS      980167          STEPHEN L SHACKELFORD
COURTNEY     LESTER E     MS      980167          STEPHEN L SHACKELFORD                       GRACEFFA    VINCENT      MS      2002206         STEPHEN L SHACKELFORD
COVAS        HENRY V      MS      980167          STEPHEN L SHACKELFORD                       GRAHAM      LONNIE E     MS      980167          STEPHEN L SHACKELFORD
COX          BILLY        MS      980167          STEPHEN L SHACKELFORD                       GRAY        CLARENCE E   MS      980167          STEPHEN L SHACKELFORD
COX          BOBBY G      MS      200286          STEPHEN L SHACKELFORD                       GRAY        FARRIS A     MS      980167          STEPHEN L SHACKELFORD
CRANE        EDWARD       MS      200286          STEPHEN L SHACKELFORD                       GRAY        JESSE R      MS      980167          STEPHEN L SHACKELFORD
CRANFIELD    GEORGE S     MS      980167          STEPHEN L SHACKELFORD                       GRAY        LIONEL H     MS      980167          STEPHEN L SHACKELFORD
CRAYTON      HUGH M       MS      200286          STEPHEN L SHACKELFORD                       GREEN       EMORY        MS      2002206         STEPHEN L SHACKELFORD
CROOK        SAMUEL       MS      2002206         STEPHEN L SHACKELFORD                       GREENLAW    ALLAN        MS      ADMIN           STEPHEN L SHACKELFORD
CROSBY       GEORGE       MS      980167          STEPHEN L SHACKELFORD                       GREENLEE    LEWIS F      MS      980167          STEPHEN L SHACKELFORD
CRUTE        JOHN M       MS      2002206         STEPHEN L SHACKELFORD                       GRELLE      NEVA J       MS      980167          STEPHEN L SHACKELFORD
CUEVAS       NATHAN E     MS      2002206         STEPHEN L SHACKELFORD                       GRIER       ROBERT L     MS      2002206         STEPHEN L SHACKELFORD
CULPEPPER    CHARLES H    MS      980167          STEPHEN L SHACKELFORD                       GUTHRIE     BOYD         MS      2002206         STEPHEN L SHACKELFORD
CUMMINGS     BOBBY G      MS      980167          STEPHEN L SHACKELFORD                       HADLEY      BOBBY        MS      2002206         STEPHEN L SHACKELFORD

                                                                                                                                                 Appendix A - 410
                                    Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                              Document Page 429 of 624
Claimant    Claimant      State                                                               Claimant      Claimant      State
Last Name   First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel
HALEY       ROY E         MS      980167          STEPHEN L SHACKELFORD                       JORDAN        CHARLES M     MS      2002206         STEPHEN L SHACKELFORD
HALL        ALBERT        MS      980167          STEPHEN L SHACKELFORD                       JOSLIN        LEROY E       MS      2002206         STEPHEN L SHACKELFORD
HALL        JAMES A       MS      200286          STEPHEN L SHACKELFORD                       JOWERS        WILLIAM C     MS      980167          STEPHEN L SHACKELFORD
HALL        ONEIDA        MS      980167          STEPHEN L SHACKELFORD                       KAHO          CHARLES E     MS      980167          STEPHEN L SHACKELFORD
HALL        REX           MS      2002206         STEPHEN L SHACKELFORD                       KAPP          HOWARD        MS      980167          STEPHEN L SHACKELFORD
HALLFORD    HOLLIS        MS      2002206         STEPHEN L SHACKELFORD                       KEITH         FREDERICK H   MS      980167          STEPHEN L SHACKELFORD
HAMILTON    LEON          MS      2002206         STEPHEN L SHACKELFORD                       KELLEY        EARL          MS      2002206         STEPHEN L SHACKELFORD
HAMPSHIRE   LAMAR         MS      2002206         STEPHEN L SHACKELFORD                       KERVIN        LEON          MS      2002206         STEPHEN L SHACKELFORD
HARDEE      MARVIN L      MS      2002206         STEPHEN L SHACKELFORD                       KIDWELL       DOMINIC W     MS      980167          STEPHEN L SHACKELFORD
HARDIN      DENNIS F      MS      2002206         STEPHEN L SHACKELFORD                       KIMBRELL      KENNETH R     MS      2002206         STEPHEN L SHACKELFORD
HARRIS      CLINTON       MS      2002206         STEPHEN L SHACKELFORD                       KIMBRELL      NELLIE B      MS      2002206         STEPHEN L SHACKELFORD
HARRIS      EDOM          MS      980167          STEPHEN L SHACKELFORD                       KING          JAMES B       MS      980167          STEPHEN L SHACKELFORD
HAVARD      CLOSKEY M     MS      2002206         STEPHEN L SHACKELFORD                       KING          JAMES D       MS      980167          STEPHEN L SHACKELFORD
HAYES       CLARK         MS      980167          STEPHEN L SHACKELFORD                       KING          LUCILLE       MS      980167          STEPHEN L SHACKELFORD
HAYWARD     DANIEL        MS      2002206         STEPHEN L SHACKELFORD                       KING          SHELLEY L     MS      980167          STEPHEN L SHACKELFORD
HEARD       QUINTON       MS      2002206         STEPHEN L SHACKELFORD                       KIRK          EMMETT        MS      980167          STEPHEN L SHACKELFORD
HEATHCOCK   CONNIE        MS      2002206         STEPHEN L SHACKELFORD                       KISER         ROY C         MS      980167          STEPHEN L SHACKELFORD
HEDRICK     SAMUEL L      MS      980167          STEPHEN L SHACKELFORD                       KNIGHT        CHARLES E     MS      980167          STEPHEN L SHACKELFORD
HELTON      MEDERITH P    MS      200286          STEPHEN L SHACKELFORD                       KNIGHT        TEROY N       MS      980167          STEPHEN L SHACKELFORD
HEMMITT     CALVIN        MS      980167          STEPHEN L SHACKELFORD                       KNOWLES       MERLE H       MS      ADMIN           STEPHEN L SHACKELFORD
HENDERSON   JEROME        MS      2002206         STEPHEN L SHACKELFORD                       KOSKI         ANTHONY       MS      2002206         STEPHEN L SHACKELFORD
HERITAGE    MILDRED L     MS      980167          STEPHEN L SHACKELFORD                       LAMKIN        LYMAN         MS      2002206         STEPHEN L SHACKELFORD
HERNDON     FRANK J       MS      980167          STEPHEN L SHACKELFORD                       LANGLOIS      WILFRED J     MS      980167          STEPHEN L SHACKELFORD
HERREN      BRADY M       MS      980167          STEPHEN L SHACKELFORD                       LATINO        SAM           MS      2002206         STEPHEN L SHACKELFORD
HINTON      CHARLIE       MS      980167          STEPHEN L SHACKELFORD                       LAWRENCE      JOYCE M       MS      980167          STEPHEN L SHACKELFORD
HOBSON      ROBERT        MS      2002206         STEPHEN L SHACKELFORD                       LEAVITT       EDWARD A      MS      ADMIN           STEPHEN L SHACKELFORD
HODGE       JAMES E       MS      980167          STEPHEN L SHACKELFORD                       LEE           ROY           MS      2002206         STEPHEN L SHACKELFORD
HOFFMAN     RALPH         MS      2002206         STEPHEN L SHACKELFORD                       LEE           WILLIE J      MS      980167          STEPHEN L SHACKELFORD
HOGG        JAMES G       MS      980167          STEPHEN L SHACKELFORD                       LELAND        KENNETH A     MS      ADMIN           STEPHEN L SHACKELFORD
HOLLEY      GEORGE M      MS      2002206         STEPHEN L SHACKELFORD                       LEVINS        LOIS          MS      980167          STEPHEN L SHACKELFORD
HOOKER      BOBBY E       MS      2002206         STEPHEN L SHACKELFORD                       LEWIS         CHARLES       MS      980167          STEPHEN L SHACKELFORD
HOOKS       BILL E        MS      980167          STEPHEN L SHACKELFORD                       LEWIS         GWIN          MS      2002206         STEPHEN L SHACKELFORD
HOOKS       MERL          MS      980167          STEPHEN L SHACKELFORD                       LEWIS         LOEL          MS      980167          STEPHEN L SHACKELFORD
HORTON      PATRICK D     MS      2002206         STEPHEN L SHACKELFORD                       LEWIS         PEARLIE       MS      980167          STEPHEN L SHACKELFORD
HOWARD      ELVIS G       MS      200286          STEPHEN L SHACKELFORD                       LEWIS         TOM H         MS      980167          STEPHEN L SHACKELFORD
HOWARD      LEON          MS      980167          STEPHEN L SHACKELFORD                       LINDER        BILLY         MS      2002206         STEPHEN L SHACKELFORD
HOWARD      LEWIS         MS      2002206         STEPHEN L SHACKELFORD                       LITES         JB            MS      980167          STEPHEN L SHACKELFORD
HUBBARD     JOSEPH A      MS      2002206         STEPHEN L SHACKELFORD                       LITTLEFIELD   JAMES         MS      980167          STEPHEN L SHACKELFORD
HUFFMAN     JC            MS      980167          STEPHEN L SHACKELFORD                       LLOYD         JOHN          MS      2002206         STEPHEN L SHACKELFORD
HUGHES      DANIEL        MS      2002206         STEPHEN L SHACKELFORD                       LOCKHART      BENNY         MS      980167          STEPHEN L SHACKELFORD
HUMES       WILLIE        MS      080020CI        STEPHEN L SHACKELFORD                       LOFTIN        ELDRIDGE      MS      2002206         STEPHEN L SHACKELFORD
HUMES       WILLIE        MS      200330          STEPHEN L SHACKELFORD                       LONG          LONNIE E      MS      2002206         STEPHEN L SHACKELFORD
HUNTER      CLAUDIA M     MS      980167          STEPHEN L SHACKELFORD                       LOWE          DENNIS        MS      2002206         STEPHEN L SHACKELFORD
HUSLEY      ALBERT        MS      2002206         STEPHEN L SHACKELFORD                       LOWE          RICHARD       MS      ADMIN           STEPHEN L SHACKELFORD
HUSLEY      BERT          MS      2002206         STEPHEN L SHACKELFORD                       LYONS         FREDDIE B     MS      980167          STEPHEN L SHACKELFORD
HUTTO       TERRY         MS      980167          STEPHEN L SHACKELFORD                       LYONS         ROBERT        MS      2002206         STEPHEN L SHACKELFORD
HYCHE       LAMAR M       MS      980167          STEPHEN L SHACKELFORD                       MAHERG        ERNEST E      MS      2002206         STEPHEN L SHACKELFORD
IRISH       FREDERICK W   MS      ADMIN           STEPHEN L SHACKELFORD                       MAIN          KENNETH L     MS      980167          STEPHEN L SHACKELFORD
IVY         JACKSON       MS      980167          STEPHEN L SHACKELFORD                       MALLETTE      ARNOLD        MS      2002206         STEPHEN L SHACKELFORD
JACKSON     LARRY D       MS      980167          STEPHEN L SHACKELFORD                       MALONE        CECIL         MS      2002206         STEPHEN L SHACKELFORD
JACOBS      CALVESTER     MS      980167          STEPHEN L SHACKELFORD                       MANFORD       HOWARD        MS      2002206         STEPHEN L SHACKELFORD
JAMES       ROBERT L      MS      2002206         STEPHEN L SHACKELFORD                       MANGUM        JERRY L       MS      2002206         STEPHEN L SHACKELFORD
JAMESON     JOHN K        MS      980167          STEPHEN L SHACKELFORD                       MARCHAND      MOISE J       MS      980167          STEPHEN L SHACKELFORD
JEMISON     WILLIAM L     MS      200286          STEPHEN L SHACKELFORD                       MARLER        FREDDIE L     MS      2002206         STEPHEN L SHACKELFORD
JENKINS     ARCHIE L      MS      980167          STEPHEN L SHACKELFORD                       MARTIN        DANIEL        MS      2002206         STEPHEN L SHACKELFORD
JENKINS     ROBERT        MS      2002206         STEPHEN L SHACKELFORD                       MAULDIN       GERALD        MS      200286          STEPHEN L SHACKELFORD
JERALD      MITCHELL      MS      2002206         STEPHEN L SHACKELFORD                       MAYER         JOSEPH F      MS      980167          STEPHEN L SHACKELFORD
JERKINS     JAMES         MS      2002206         STEPHEN L SHACKELFORD                       MAYFIELD      SCOTT         MS      2002206         STEPHEN L SHACKELFORD
JOHNSON     ELDER S       MS      980167          STEPHEN L SHACKELFORD                       MAYS          BOOKER T      MS      980167          STEPHEN L SHACKELFORD
JOHNSON     FRED P        MS      200286          STEPHEN L SHACKELFORD                       MAZINGO       LONNIE        MS      2002206         STEPHEN L SHACKELFORD
JOHNSON     GEORGE W      MS      980167          STEPHEN L SHACKELFORD                       MCADAMS       JOHN H        MS      980167          STEPHEN L SHACKELFORD
JOHNSON     JAMES         MS      2002206         STEPHEN L SHACKELFORD                       MCCLAIN       NATHANIEL D   MS      980167          STEPHEN L SHACKELFORD
JOHNSON     JAMES R       MS      980167          STEPHEN L SHACKELFORD                       MCCLENDON     JAMES         MS      2002206         STEPHEN L SHACKELFORD
JOHNSON     JANIE M       MS      980167          STEPHEN L SHACKELFORD                       MCCLURE       CECIL R       MS      980167          STEPHEN L SHACKELFORD
JOHNSON     JOHN          MS      2002206         STEPHEN L SHACKELFORD                       MCCORMAC      WELTON E      MS      980167          STEPHEN L SHACKELFORD
JOHNSON     MARSHALL      MS      980167          STEPHEN L SHACKELFORD                       MCCRAW        JERRY M       MS      2002206         STEPHEN L SHACKELFORD
JOHNSON     TOM           MS      980167          STEPHEN L SHACKELFORD                       MCCRAW        LAURENS K     MS      2002206         STEPHEN L SHACKELFORD
JOHNSON     WALTER        MS      2002206         STEPHEN L SHACKELFORD                       MCCRIGHT      CHARLES       MS      200286          STEPHEN L SHACKELFORD
JOHNSTON    JOHN F        MS      980167          STEPHEN L SHACKELFORD                       MCCRORY       JACK          MS      980167          STEPHEN L SHACKELFORD
JONES       CASBY         MS      200286          STEPHEN L SHACKELFORD                       MCCRORY       WALTER L      MS      980167          STEPHEN L SHACKELFORD
JONES       EDWARD L      MS      980167          STEPHEN L SHACKELFORD                       MCGARRAH      WILLIAM       MS      2002206         STEPHEN L SHACKELFORD
JONES       ELWOOD        MS      2002206         STEPHEN L SHACKELFORD                       MCGILL        WILLIAM       MS      980167          STEPHEN L SHACKELFORD
JONES       HENRY O       MS      980167          STEPHEN L SHACKELFORD                       MCHUGH        CHARLES J     MS      200286          STEPHEN L SHACKELFORD
JONES       PERRY R       MS      980167          STEPHEN L SHACKELFORD                       MCINTYRE      MARVIN        MS      2002206         STEPHEN L SHACKELFORD
JONES       THOMAS        MS      2002206         STEPHEN L SHACKELFORD                       MCKEE         MICHAEL       MS      980167          STEPHEN L SHACKELFORD
JONES       WILBUR        MS      980167          STEPHEN L SHACKELFORD                       MCLEOD        HAROLD        MS      2002206         STEPHEN L SHACKELFORD

                                                                                                                                                    Appendix A - 411
                                    Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                              Document Page 430 of 624
Claimant     Claimant     State                                                               Claimant      Claimant        State
Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name      Filed   Docket Number   Primary Plaintiff Counsel
MCLEOD       VERLAN       MS      2002206         STEPHEN L SHACKELFORD                       ROBERTSON     ROY             MS      2002206         STEPHEN L SHACKELFORD
MCMANUS      THOMAS I     MS      2002206         STEPHEN L SHACKELFORD                       ROBINSON      JEREMIAH        MS      2002206         STEPHEN L SHACKELFORD
MCMILLAN     DAVID        MS      2002206         STEPHEN L SHACKELFORD                       ROBINSON      REBA            MS      980167          STEPHEN L SHACKELFORD
MCNEECE      ELBERT F     MS      980167          STEPHEN L SHACKELFORD                       RODGERS       JW              MS      980167          STEPHEN L SHACKELFORD
MEALER       WALTER       MS      2002206         STEPHEN L SHACKELFORD                       ROGERS        DONALD C        MS      980167          STEPHEN L SHACKELFORD
MESHELL      JERRY        MS      980167          STEPHEN L SHACKELFORD                       ROGERS        EDWARD          MS      980167          STEPHEN L SHACKELFORD
MILES        JOE          MS      2002206         STEPHEN L SHACKELFORD                       ROGERS        WILLIAM J       MS      980167          STEPHEN L SHACKELFORD
MILLS        GILBERT G    MS      980167          STEPHEN L SHACKELFORD                       ROPER         IVEY            MS      2002206         STEPHEN L SHACKELFORD
MILLS        WILLIAM R    MS      2002206         STEPHEN L SHACKELFORD                       ROSE          JAMES T         MS      980167          STEPHEN L SHACKELFORD
MILNER       BOBBY        MS      2002206         STEPHEN L SHACKELFORD                       RUDLEY        WASH            MS      980167          STEPHEN L SHACKELFORD
MINTON       NORMAN       MS      2002206         STEPHEN L SHACKELFORD                       RUTA          VINCENT         MS      980167          STEPHEN L SHACKELFORD
MITCHELL     JAMES        MS      980167          STEPHEN L SHACKELFORD                       RYALS         RAYFORD         MS      2002206         STEPHEN L SHACKELFORD
MITCHELL     LEWIS J      MS      200286          STEPHEN L SHACKELFORD                       SALLEY        GEORGE A        MS      980167          STEPHEN L SHACKELFORD
MOORE        CLARENCE     MS      2002206         STEPHEN L SHACKELFORD                       SALSER        BERT            MS      2002206         STEPHEN L SHACKELFORD
MOORE        FLOYD E      MS      980167          STEPHEN L SHACKELFORD                       SASSER        JOE             MS      980167          STEPHEN L SHACKELFORD
MOORE        HARVIE       MS      980167          STEPHEN L SHACKELFORD                       SAUCIER       HAYWARD         MS      2002206         STEPHEN L SHACKELFORD
MOORE        INISH        MS      200286          STEPHEN L SHACKELFORD                       SAUNDERS      ROBERT          MS      2002206         STEPHEN L SHACKELFORD
MOORE        JAMES        MS      2002206         STEPHEN L SHACKELFORD                       SCOTT         ARTHUR M        MS      980167          STEPHEN L SHACKELFORD
MOOREHEAD    PAUL H       MS      980167          STEPHEN L SHACKELFORD                       SCOTT         GEORGE          MS      980167          STEPHEN L SHACKELFORD
MORGAN       BILLY F      MS      980167          STEPHEN L SHACKELFORD                       SELLERS       DOLPHUS         MS      2002206         STEPHEN L SHACKELFORD
MORROW       THEODORE     MS      980167          STEPHEN L SHACKELFORD                       SEXTON        DONALD R        MS      200286          STEPHEN L SHACKELFORD
MOSLEY       SHIRRIAL     MS      2002206         STEPHEN L SHACKELFORD                       SHAUNFIELD    THOMAS W        MS      2002206         STEPHEN L SHACKELFORD
MUIRHEAD     DAVID L      MS      980167          STEPHEN L SHACKELFORD                       SHELBY        JAMES           MS      2002206         STEPHEN L SHACKELFORD
MUIRHEAD     JAMES F      MS      980167          STEPHEN L SHACKELFORD                       SHIPP         DONALD          MS      980167          STEPHEN L SHACKELFORD
MULLEN       JAKE         MS      200286          STEPHEN L SHACKELFORD                       SHOEMAKER     GENE M          MS      980167          STEPHEN L SHACKELFORD
MURPHY       KENNETH E    MS      980167          STEPHEN L SHACKELFORD                       SILVEY        HOWARD K        MS      200286          STEPHEN L SHACKELFORD
MURRAY       WILLIAM E    MS      2002206         STEPHEN L SHACKELFORD                       SIMONI        ROBERT E        MS      980167          STEPHEN L SHACKELFORD
NADALICH     FRANCIS      MS      980167          STEPHEN L SHACKELFORD                       SIMPSON       GEORGE          MS      200286          STEPHEN L SHACKELFORD
NAGEL        CHARLES R    MS      200286          STEPHEN L SHACKELFORD                       SINGLETON     JAMES           MS      2002206         STEPHEN L SHACKELFORD
NAIL         STERLING     MS      2002206         STEPHEN L SHACKELFORD                       SIVILS        AUBREY B        MS      980167          STEPHEN L SHACKELFORD
NAILLON      JOE D        MS      2002206         STEPHEN L SHACKELFORD                       SMITH         BETTY J         MS      980167          STEPHEN L SHACKELFORD
NATIONS      JOHNNIE      MS      2002206         STEPHEN L SHACKELFORD                       SMITH         DOYLE           MS      2002206         STEPHEN L SHACKELFORD
NCNAIRY      ERVIN L      MS      200286          STEPHEN L SHACKELFORD                       SMITH         LACY G          MS      2002206         STEPHEN L SHACKELFORD
NEWMAN       JOSEPH S     MS      980167          STEPHEN L SHACKELFORD                       SMITH         OTIS W          MS      980167          STEPHEN L SHACKELFORD
NEWMAN       STARK J      MS      980167          STEPHEN L SHACKELFORD                       SMITHERMAN    JAMES           MS      2002206         STEPHEN L SHACKELFORD
NIX          LEONARD      MS      2002206         STEPHEN L SHACKELFORD                       SMITHERMAN    OSCAR           MS      2002206         STEPHEN L SHACKELFORD
NORMAN       GRADY B      MS      980167          STEPHEN L SHACKELFORD                       SPARKMAN      SYBIL J         MS      2002206         STEPHEN L SHACKELFORD
NORTHROP     KERMIT       MS      2002206         STEPHEN L SHACKELFORD                       SPEER         JAMES J         MS      980167          STEPHEN L SHACKELFORD
O'BANNON     THOMAS B     MS      980167          STEPHEN L SHACKELFORD                       STALLWORTH    BERNARD         MS      200286          STEPHEN L SHACKELFORD
O'NEAL       JOSEPH       MS      980167          STEPHEN L SHACKELFORD                       STEELE        WILLIAM H       MS      980167          STEPHEN L SHACKELFORD
OVERSTREET   LAMAR B      MS      980167          STEPHEN L SHACKELFORD                       STELL         CHARLES         MS      980167          STEPHEN L SHACKELFORD
PANOS        JIMMIE       MS      980167          STEPHEN L SHACKELFORD                       STELMAN       JOHNNIE         MS      2002206         STEPHEN L SHACKELFORD
PARKER       ELMONIA R    MS      2002206         STEPHEN L SHACKELFORD                       STENNETT      LLOYD           MS      2002206         STEPHEN L SHACKELFORD
PARKER       HERMAN       MS      980167          STEPHEN L SHACKELFORD                       STEVENSON     LYNWOOD         MS      2002206         STEPHEN L SHACKELFORD
PARKS        DALTON       MS      2002206         STEPHEN L SHACKELFORD                       STEWART       JOHN L          MS      980167          STEPHEN L SHACKELFORD
PATTON       JOHN         MS      980167          STEPHEN L SHACKELFORD                       STOKES        WALTER S        MS      980167          STEPHEN L SHACKELFORD
PELLETIER    RONALD F     MS      ADMIN           STEPHEN L SHACKELFORD                       STRAIT        WENDELL         MS      2002206         STEPHEN L SHACKELFORD
PENDOWSKI    CHESTER V    MS      2002206         STEPHEN L SHACKELFORD                       STRICKLAND    ELMER L         MS      980167          STEPHEN L SHACKELFORD
PERRYMAN     NATHANIEL    MS      980167          STEPHEN L SHACKELFORD                       STRICKLAND    IRVIN           MS      980167          STEPHEN L SHACKELFORD
PHILLIPS     HIRAM        MS      2002206         STEPHEN L SHACKELFORD                       STRICKLAND    REJOYCE         MS      980167          STEPHEN L SHACKELFORD
PIERCE       THOMAS       MS      980167          STEPHEN L SHACKELFORD                       SUMMERVILLE   MOSES           MS      980167          STEPHEN L SHACKELFORD
PIKE         WAYNE M      MS      ADMIN           STEPHEN L SHACKELFORD                       SUTHERLAND    RAYBURN L       MS      200286          STEPHEN L SHACKELFORD
PITCHFORD    JAMES        MS      980167          STEPHEN L SHACKELFORD                       SWITZER       WALLINGFORD C   MS      980167          STEPHEN L SHACKELFORD
PITTS        WILLIAM      MS      980167          STEPHEN L SHACKELFORD                       TABOR         THOMAS A        MS      200286          STEPHEN L SHACKELFORD
POLK         HENRY        MS      2002206         STEPHEN L SHACKELFORD                       TAPLIN        MACK            MS      980167          STEPHEN L SHACKELFORD
POLK         RALPH        MS      ADMIN           STEPHEN L SHACKELFORD                       TAYLOR        EDWARD          MS      2002206         STEPHEN L SHACKELFORD
PORTER       ERVIN        MS      980167          STEPHEN L SHACKELFORD                       TAYLOR        FRANK           MS      980167          STEPHEN L SHACKELFORD
PRICE        JOHN D       MS      2002206         STEPHEN L SHACKELFORD                       TAYLOR        KENNETH         MS      980167          STEPHEN L SHACKELFORD
PRICE        RAY          MS      980167          STEPHEN L SHACKELFORD                       TEMPLETON     GAYLE           MS      2002206         STEPHEN L SHACKELFORD
PUCKETT      JAMES        MS      2002206         STEPHEN L SHACKELFORD                       TERRELL       HENRY N         MS      980167          STEPHEN L SHACKELFORD
RAY          JOHNNY L     MS      980167          STEPHEN L SHACKELFORD                       TERRY         RAYMOND         MS      2002206         STEPHEN L SHACKELFORD
RAY          RENFORD D    MS      110090CI        STEPHEN L SHACKELFORD                       THOMAS        BOBBY           MS      200286          STEPHEN L SHACKELFORD
RAYNER       BILLY        MS      2002206         STEPHEN L SHACKELFORD                       THOMAS        MARSTON         MS      2002206         STEPHEN L SHACKELFORD
READ         VAUGHN A     MS      980167          STEPHEN L SHACKELFORD                       THOMPSON      HOWARD          MS      2002206         STEPHEN L SHACKELFORD
REED         CHARLES A    MS      980167          STEPHEN L SHACKELFORD                       THOMPSON      JAMES L         MS      2002206         STEPHEN L SHACKELFORD
REIBE        FORREST W    MS      980167          STEPHEN L SHACKELFORD                       THRASH        ROBERT L        MS      980167          STEPHEN L SHACKELFORD
REYNOLDS     CLARENCE     MS      980167          STEPHEN L SHACKELFORD                       THREET        WILLIAM J       MS      980167          STEPHEN L SHACKELFORD
RICE         ROY M        MS      980167          STEPHEN L SHACKELFORD                       TILLMAN       CARRIE L        MS      980167          STEPHEN L SHACKELFORD
RICE         WESLEY L     MS      2002206         STEPHEN L SHACKELFORD                       TILLMAN       CLAYTON P       MS      980167          STEPHEN L SHACKELFORD
RICHARD      ANDREW       MS      980167          STEPHEN L SHACKELFORD                       TOLBERT       PERRY           MS      980167          STEPHEN L SHACKELFORD
RICHARDSON   HENRY        MS      980167          STEPHEN L SHACKELFORD                       TOMLIN        ROBERT          MS      2002206         STEPHEN L SHACKELFORD
RIDGEWAY     WILLIE E     MS      200286          STEPHEN L SHACKELFORD                       TRACY         AMOS P          MS      ADMIN           STEPHEN L SHACKELFORD
ROBB         LEE          MS      980167          STEPHEN L SHACKELFORD                       TUCKER        JOSEPH F        MS      2002206         STEPHEN L SHACKELFORD
ROBERTS      PERRY        MS      110108CI        STEPHEN L SHACKELFORD                       TUGGLE        WILLIAM         MS      2002206         STEPHEN L SHACKELFORD
ROBERTSON    DONALD       MS      2002206         STEPHEN L SHACKELFORD                       TURNER        LARRY           MS      2002206         STEPHEN L SHACKELFORD
ROBERTSON    HARRY L      MS      980167          STEPHEN L SHACKELFORD                       TYNDALL       WILLIAM E       MS      2002206         STEPHEN L SHACKELFORD

                                                                                                                                                      Appendix A - 412
                                          Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                       Document Page 431 of 624
Claimant      Claimant          State                                                                  Claimant    Claimant          State
Last Name     First Name        Filed   Docket Number      Primary Plaintiff Counsel                   Last Name   First Name        Filed   Docket Number    Primary Plaintiff Counsel
VAUGHAN       PHILLIP           MS      2002206            STEPHEN L SHACKELFORD                       CAHAL       GARY & HUN YONG   WV      93-C-6744        SUTTER LAW FIRM
WAGONER       ARTHUR            MS      2002206            STEPHEN L SHACKELFORD                       CAMP        RANDALL G.        WV      95-C-220         SUTTER LAW FIRM
WALDEN        GRADY A           MS      200286             STEPHEN L SHACKELFORD                       CAMPBELL    RAYMOND           DC      0007670-00       SUTTER LAW FIRM
WALKER        COLEN             MS      2002206            STEPHEN L SHACKELFORD                       CANARD      KEN M             DC      0006235-98       SUTTER LAW FIRM
WALKER        EUGENE            MS      200286             STEPHEN L SHACKELFORD                       CANARD      KEN M             MD      98272521CX1849   SUTTER LAW FIRM
WALKER        JOHNNY R          MS      2002206            STEPHEN L SHACKELFORD                       CHAFFIN     ARNOLD E. & DOR   WV      93-C-6838        SUTTER LAW FIRM
WALKER        WT                MS      980167             STEPHEN L SHACKELFORD                       CLAYTON     LEAMON T          DC      97-CA06216       SUTTER LAW FIRM
WALLACE       THOMAS            MS      2002206            STEPHEN L SHACKELFORD                       CLAYTON     LEAMON T          MD      98272519CX1847   SUTTER LAW FIRM
WALLACE       THOMAS            MS      980167             STEPHEN L SHACKELFORD                       COGAR       CLEO G            WV      94-C-491         SUTTER LAW FIRM
WARD          JIMMIE L          MS      980167             STEPHEN L SHACKELFORD                       COLE        NORMAN & B. JEA   WV      93-C-6744        SUTTER LAW FIRM
WARREN        BRUCE E           MS      980167             STEPHEN L SHACKELFORD                       COMER       EBEN C            WV      94-C-491         SUTTER LAW FIRM
WARREN        HANNIBAL G        MS      2002206            STEPHEN L SHACKELFORD                       CONRAD      CHARLES           WV      95-C-220         SUTTER LAW FIRM
WARREN        THOMAS L          MS      980167             STEPHEN L SHACKELFORD                       DALTON      LONNIE E. & VIN   WV      93-C-6744        SUTTER LAW FIRM
WATSON        LEE D             MS      980167             STEPHEN L SHACKELFORD                       DAME        OSCAR L           WV      03C165           SUTTER LAW FIRM
WATSON        TOM J             MS      980167             STEPHEN L SHACKELFORD                       DAVENPORT   WILLIAM M         DC      0004969-98       SUTTER LAW FIRM
WATTS         CHLOE             MS      980167             STEPHEN L SHACKELFORD                       DAVIS       LAWRENCE R        WV      93-C-6744        SUTTER LAW FIRM
WEATHERLY     RICHARD W         MS      980167             STEPHEN L SHACKELFORD                       DAWSON      DANIEL E. & RUB   WV      93-C-6744        SUTTER LAW FIRM
WELLS         EDWIN R           MS      2002206            STEPHEN L SHACKELFORD                       DAWSON      DENNIS R.         WV      96-C-183         SUTTER LAW FIRM
WEST          JOHN W            MS      980167             STEPHEN L SHACKELFORD                       DERIFIELD   DALLAS & CAROLY   WV      93-C-6838        SUTTER LAW FIRM
WESTFAUL      CALVERT           MS      2002206            STEPHEN L SHACKELFORD                       DILLON      EDWARD C          DC      0005276-98       SUTTER LAW FIRM
WHATLEY       JAMES H           MS      980167             STEPHEN L SHACKELFORD                       DUNN        THOMAS E          DC      0004882-98       SUTTER LAW FIRM
WHITAKER      CHARLES E         MS      980167             STEPHEN L SHACKELFORD                       DUNN        THOMAS E          MD      98272513CX1841   SUTTER LAW FIRM
WHITE         JAMES D           MS      980167             STEPHEN L SHACKELFORD                       EATON       KENNETH NICHOLA   WV      93-C-6744        SUTTER LAW FIRM
WHITE         RONNIE R          MS      980167             STEPHEN L SHACKELFORD                       ELSWICK     CLARENCE EDWARD   WV      93-C-3213        SUTTER LAW FIRM
WHITE         WILLIAM E         MS      ADMIN              STEPHEN L SHACKELFORD                       EMELIO      RICHARD W         DC      97-CA06240       SUTTER LAW FIRM
WHITTINGTON   GLEN G            MS      980167             STEPHEN L SHACKELFORD                       EMELIO      RICHARD W         MD      98272518CX1846   SUTTER LAW FIRM
WILBURN       ROBERT            MS      980167             STEPHEN L SHACKELFORD                       FELTY       ROBERT E          WV      93-C-6744        SUTTER LAW FIRM
WILKINSON     BILLY             MS      2002206            STEPHEN L SHACKELFORD                       FORBUSH     CHARLES E. & CE   WV      93-C-6744        SUTTER LAW FIRM
WILKS         JAMES R           MS      980167             STEPHEN L SHACKELFORD                       FRAZIER     ROBERT L          DC      98-CA00354       SUTTER LAW FIRM
WILLIAM       JOHNNY M          MS      980167             STEPHEN L SHACKELFORD                       FULKS       LELAND K. & DOR   WV      93-C-6744        SUTTER LAW FIRM
WILLIAMS      DORMAN D          MS      980167             STEPHEN L SHACKELFORD                       GRIBBLE     DENZIL R          WV      03C165           SUTTER LAW FIRM
WILLIAMS      JAMES             MS      2002206            STEPHEN L SHACKELFORD                       GRIMM       BARRY KEITH & J   WV      93-C-6838        SUTTER LAW FIRM
WILLIAMS      JAMES             MS      980167             STEPHEN L SHACKELFORD                       GUMBERT     WALTER BROLIN &   WV      93-C-6744        SUTTER LAW FIRM
WILLIAMS      JESSE C           MS      2002206            STEPHEN L SHACKELFORD                       HAMMOND     CHARLES G. & SH   WV      93-C-6744        SUTTER LAW FIRM
WILSON        DW                MS      980167             STEPHEN L SHACKELFORD                       HEABERLIN   DAVID O. & JANI   WV      93-C-6744        SUTTER LAW FIRM
WILSON        ROBERT            MS      2002206            STEPHEN L SHACKELFORD                       HEDRICK     HARRY LEE & LIN   WV      93-C-6744        SUTTER LAW FIRM
WILSON        ROBERT S          MS      980167             STEPHEN L SHACKELFORD                       HILL        WILLIAM C         WV      93-C-6744        SUTTER LAW FIRM
WILSON        SWADE             MS      2002206            STEPHEN L SHACKELFORD                       HILLARD     JACK              WV      93-C-6744        SUTTER LAW FIRM
WINFIELD      ELIAS             MS      980167             STEPHEN L SHACKELFORD                       HORN        JOHN K            WV      93-C-6838        SUTTER LAW FIRM
WOODS         RUFUS A           MS      980167             STEPHEN L SHACKELFORD                       HOSTETTER   ROBERT L          DC      0004970-98       SUTTER LAW FIRM
WOOLLEY       MARION G          MS      980167             STEPHEN L SHACKELFORD                       HOSTETTER   ROBERT L          MD      98272502CX183    SUTTER LAW FIRM
WOOTEN        WILLIAM           MS      2002206            STEPHEN L SHACKELFORD                       HUFFMAN     JOHN A            MD      95254501         SUTTER LAW FIRM
YATES         RICHARD           MS      2002206            STEPHEN L SHACKELFORD                       HUGHES      JIMMY L           DC      0004600-97       SUTTER LAW FIRM
MENAFEE       CORNELL           AL      43CV201690042000   STEVE R. MORRIS                             HUGHES      JIMMY L           DC      97-CA06639       SUTTER LAW FIRM
CROSS         JAMES             TX      20141*JG02         STEWART, VAUGHN O, ESQ                      HUGHES      JIMMY L           MD      98272514CX1842   SUTTER LAW FIRM
GOODRUM       NANCY C           TX      33453              STEWART, VAUGHN O, ESQ                      HULL        DANIEL B          MD      98272503CX1831   SUTTER LAW FIRM
RUEHLING      HURL D            TN      09C267             STULCE & YANTIS                             HUMBLES     GEORGE W          DC      0006044-97       SUTTER LAW FIRM
BANCROFT      DELBERT B         TN      07C1335            SUMMERS, RUFOLO & RODGERS                   JOHNSON     BILLY R           WV      93-C-6744        SUTTER LAW FIRM
DENTON        ALVIN E           GA      11STCV206          SUMMERS, RUFOLO & RODGERS                   JOHNSON     RAYMOND J         DC      93-CA04647       SUTTER LAW FIRM
DOVER         HERBERT H         TN      19231              SUMMERS, RUFOLO & RODGERS                   JOHNSON     RAYMOND J         MD      CAL93-15196      SUTTER LAW FIRM
RUEHLING      HURL D            TN      09C267             SUMMERS, RUFOLO & RODGERS                   JONES       ANITA G           DC      7445-99          SUTTER LAW FIRM
TATUM         ARTHUR L          TN      06C196             SUMMERS, RUFOLO & RODGERS                   JONES       THOMAS W          WV      93-C-6744        SUTTER LAW FIRM
WARD          NELDA E           TN      15C1331            SUMMERS, RUFOLO & RODGERS                   KAPLAN      JOHN B            DC      97-CA06217       SUTTER LAW FIRM
WHITE         RAYMOND D         GA      2008EV004558D      SUMMERS, RUFOLO & RODGERS                   KAPLAN      JOHN B            MD      98272515CX1843   SUTTER LAW FIRM
GAY           WILLIAM B         GA      2005EV000008D      SUTHERS LAW FIRM                            KELLY       WILFORD           WV      93-C-6744        SUTTER LAW FIRM
RICCI         BESSIE M          GA      STCV1301268        SUTHERS LAW FIRM                            KILGORE     MAX V. & NANCY    WV      93-C-6744        SUTTER LAW FIRM
ADAMS         CECIL V OWENS-C   WV      93-C-6744          SUTTER LAW FIRM                             KINCAID     SUE               WV      17C715           SUTTER LAW FIRM
ADKINS        OKEY Z.           WV      93-C-6838          SUTTER LAW FIRM                             KITCHEN     CHARLES THOMAS    WV      93-C-6744        SUTTER LAW FIRM
ANGELUCCI     NITA V OWENS-CO   WV      93-C-96            SUTTER LAW FIRM                             LAMBERT     JAMES O           WV      93-C-6838        SUTTER LAW FIRM
BAILEY        HOWARD & BARBAR   WV      93-C-6744          SUTTER LAW FIRM                             LAWRENCE    CHARLES R         WV      93-C-96          SUTTER LAW FIRM
BALLARD       FREEMAN D         DC      97-CA08350         SUTTER LAW FIRM                             LONG        DOUG & FREDIA F   WV      93-C-6744        SUTTER LAW FIRM
BANE          JAMES T           WV      03C165             SUTTER LAW FIRM                             LONGSHORE   SAMUEL JR. & HE   WV      93-C-6838        SUTTER LAW FIRM
BARKER        TEDDY             WV      93-C-6744          SUTTER LAW FIRM                             LUSK        TOLLISON JR & A   WV      3:89-1267-TSC    SUTTER LAW FIRM
BEST          JOSHUA            DC      0009312-98         SUTTER LAW FIRM                             MARKEL      CHARLES LARRY &   WV      93-C-6744        SUTTER LAW FIRM
BEST          JOSHUA            MD      98272523CX1851     SUTTER LAW FIRM                             MASON       EMMANUEL S        WV      93-C-6744        SUTTER LAW FIRM
BINION        RAY & JESSIE V    WV      93-C-6838          SUTTER LAW FIRM                             MAYNARD     DONALD G. & SUE   WV      93-C-6744        SUTTER LAW FIRM
BLOOMFIELD    MEREDITH D        WV      93-C-6744          SUTTER LAW FIRM                             MENSHOUSE   ADMIRAL DEWEY &   WV      93-C-6744        SUTTER LAW FIRM
BOLLINGER     GARY L.           WV      96-C-183           SUTTER LAW FIRM                             MISER       GROVER C          DC      0005917-98       SUTTER LAW FIRM
BOSLEY        OSIE ALLEN JR.    WV      93-C-6744          SUTTER LAW FIRM                             MISER       GROVER C          DC      97-CA08384       SUTTER LAW FIRM
BOSTICK       ROBERT R          WV      16C1872            SUTTER LAW FIRM                             MULLINS     JAMES W           WV      93-C-6744        SUTTER LAW FIRM
BRITTON       JOHN M            WV      93-C-6744          SUTTER LAW FIRM                             NAPIER      ALVIE & DOLLY J   WV      93-C-6744        SUTTER LAW FIRM
BROWN         GERALD H          DC      0006236-98         SUTTER LAW FIRM                             NATTANIA    CARL D            MD      98272520CX1848   SUTTER LAW FIRM
BROWN         GERALD H          MD      98272522CX1850     SUTTER LAW FIRM                             NEAL        HARRY A           WV      16C1873          SUTTER LAW FIRM
BROWN         JERRY L           WV      93-C-6744          SUTTER LAW FIRM                             NEUMEYER    CLIFTON L         WV      94-C-491         SUTTER LAW FIRM
BRYANT        JAMES H           WV      04C3242            SUTTER LAW FIRM                             PAULEY      ORVILLE & SHEIL   WV      93-C-6744        SUTTER LAW FIRM
BURRISS       JOE & JUNE V CS   WV      93-C-79            SUTTER LAW FIRM                             PAYTON      ROBERT VERNON V   WV      93-C-6744        SUTTER LAW FIRM

                                                                                                                                                                Appendix A - 413
                                            Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                       Document Page 432 of 624
Claimant        Claimant          State                                                                Claimant     Claimant      State
Last Name       First Name        Filed   Docket Number    Primary Plaintiff Counsel                   Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel
PINCHIN         LEO D. SR. & AN   WV      93-C-6744        SUTTER LAW FIRM                             BEACH        LOIS A        IL      2016L001011     SWMW LAW, LLC
PRESTON         FREDDY EARL & T   WV      93-C-6744        SUTTER LAW FIRM                             BENARD       RICHARD R     IL      13L434          SWMW LAW, LLC
RIGGLE          CARL H. JR. & M   WV      93-C-6744        SUTTER LAW FIRM                             BERGEMAN     ROBERT        MO      1722CC11037     SWMW LAW, LLC
RIGGLE          PAUL E. & LORET   WV      93-C-6744        SUTTER LAW FIRM                             BHAVAN       RAMANIAL      IL      2016L001544     SWMW LAW, LLC
ROARK           FLOYD D           MD      98272511CX1839   SUTTER LAW FIRM                             BOCK         ARTHUR        MO      1622CC09828     SWMW LAW, LLC
ROBINETTE       HOWARD & IRENE    WV      93-C-6744        SUTTER LAW FIRM                             BODI         LLOYD         IL      14L953          SWMW LAW, LLC
ROTHGEB         NATHAN R.         WV      93-C-6744        SUTTER LAW FIRM                             BORDEN       DONALD        IL      2017L001039     SWMW LAW, LLC
RUCKER          RAYMOND LEON &    WV      93-C-6744        SUTTER LAW FIRM                             BOWDISH      BOYD          MO      1722CC00617     SWMW LAW, LLC
RUSCHE          HARRY             DC      91-CA01728       SUTTER LAW FIRM                             BOWIE        ROGER         IL      2017L000107     SWMW LAW, LLC
RUSCHE          HARRY             MD      CAL93-15198      SUTTER LAW FIRM                             BRADLEY      HUGH          MO      1522CC00610     SWMW LAW, LLC
SAFFELL         RUSSELL E         DC      0006045-97       SUTTER LAW FIRM                             BRETT        MARY E        IL      2015L001519     SWMW LAW, LLC
SCHOONOVER      ROSS JUNIOR & F   WV      93-C-6838        SUTTER LAW FIRM                             BROCK        LINDA         IL      2015L000939     SWMW LAW, LLC
SCHRECKENGOST   CHARLES & ROWEN   WV      93-C-96          SUTTER LAW FIRM                             BROWN        CAROLINE      IL      2017L000688     SWMW LAW, LLC
SCOTT           GEORGE            WV      93-C-6744        SUTTER LAW FIRM                             BROWN        GILBERT       MO      1722CC00857     SWMW LAW, LLC
SEXTON          EARL L. V OWENS   WV      93-C-6838        SUTTER LAW FIRM                             BROWN        NEIL          IL      2015L000578     SWMW LAW, LLC
SHY             DELBERT V OWENS   WV      93-C-6744        SUTTER LAW FIRM                             BROWN        THEODORE      IL      2014L000639     SWMW LAW, LLC
SMITH           CARL H            WV      93-C-6838        SUTTER LAW FIRM                             BUFORD       FELTON        IL      2016L001528     SWMW LAW, LLC
SMITH           PATSY             WV      92-C-788         SUTTER LAW FIRM                             BURRIS       EDWARD        IL      2017L000476     SWMW LAW, LLC
SMITH           ROGER L           WV      93-C-6744        SUTTER LAW FIRM                             BUSH         EDWARD        IL      2017L000976     SWMW LAW, LLC
SNYDER          WILLIAM H         WV      94-C-491         SUTTER LAW FIRM                             BUSH         GREGORY       LA      201701603       SWMW LAW, LLC
SPINDLER        RICHARD A. & DI   WV      93-C-6744        SUTTER LAW FIRM                             BUTLER       ARVA          IL      2016L000159     SWMW LAW, LLC
STATON          FK                WV      93-C-6744        SUTTER LAW FIRM                             CALDWELL     CHARLES       IL      15L1400         SWMW LAW, LLC
STURM           CECIL & TRESSIE   WV      93-C-6744        SUTTER LAW FIRM                             CALLSTROM    BONITA        MO      1622CC10105     SWMW LAW, LLC
SUTTLES         BENNY & DEBORAH   WV      93-C-6838        SUTTER LAW FIRM                             CAMBY        EDWIN         MO      1722CC00447     SWMW LAW, LLC
SUTTON          SHIRL & JOY T.    WV      93-C-6744        SUTTER LAW FIRM                             CAMPBELL     AVA           MO      1422CC00819     SWMW LAW, LLC
TETER           JOHN              DC      CA05100-'98      SUTTER LAW FIRM                             CANNON       JOHN          MO      1622CC10504     SWMW LAW, LLC
THORN           RICHARD H         WV      93-C-6744        SUTTER LAW FIRM                             CAPRA        ANGELA        IL      2017L000049     SWMW LAW, LLC
WALKER          HENRY             DC      0006234-98       SUTTER LAW FIRM                             CARPENTER    ROBERT        MO      1722CC11008     SWMW LAW, LLC
WALTERS         RALPH THOMPSON    WV      93-C-6744        SUTTER LAW FIRM                             CASE         ALFRED        IL      2014L001416     SWMW LAW, LLC
WARREN          ALBERT J          DC      0006238-98       SUTTER LAW FIRM                             CAVENDER     KATHRYN       IL      15L226          SWMW LAW, LLC
WARREN          ALBERT J          MD      98287501CX1900   SUTTER LAW FIRM                             CHARGOIS     CARL          MO      1622CC10064     SWMW LAW, LLC
WEBSTER         CHARLES C. & DO   WV      93-C-6744        SUTTER LAW FIRM                             CHAUNCEY     HENRY H       IL      2016L000699     SWMW LAW, LLC
WILSON          CHARLES E         DC      CA05935-98       SUTTER LAW FIRM                             CHRISTIE     JOHN          IL      14L1780         SWMW LAW, LLC
WIMBERLEY       FLOYD WELDON &    WV      93-C-96          SUTTER LAW FIRM                             CLARK        PHILIP        IL      13L1836         SWMW LAW, LLC
WISE            WAYNE W. & PHYL   WV      93-C-6744        SUTTER LAW FIRM                             CLARK        ROLAND        IL      14L135          SWMW LAW, LLC
WOODARD         BARNEY B          DC      97-CA06256       SUTTER LAW FIRM                             CLINE        RONNIE        IL      2014L000294     SWMW LAW, LLC
WORKMAN         SAMUEL J. & AUG   WV      93-C-6838        SUTTER LAW FIRM                             COLTON       SHIRLEY       IL      2017L000213     SWMW LAW, LLC
WYANT           DALE E            WV      93-C-6744        SUTTER LAW FIRM                             COMBS        RALPH         IL      2017L001040     SWMW LAW, LLC
WOLFF           CLARENCE F        OR      9807-05146       SWANSON, THOMAS, COON & NEWTON              COMPARETTO   JOHN          IL      2015L000168     SWMW LAW, LLC
BAST            PATRICIA          MS      2004023CV2       SWARTZFAGER, JON A                          CONTE        GERARDO       IL      2017L000067     SWMW LAW, LLC
GRAVES          QUITMAN           MS      2:01CV159PG      SWARTZFAGER, JON A                          COOK         JOHNNY        IL      2015L001406     SWMW LAW, LLC
JONES           VERNON J          MS      2:01CV159PG      SWARTZFAGER, JON A                          COREY        GEORGE        MO      1422CC10275     SWMW LAW, LLC
STANLEY         CHARLES R         MS      2:01CV159PG      SWARTZFAGER, JON A                          COX          HENRY N       MO      1622CC01222     SWMW LAW, LLC
TIDWELL         DAVID             MS      2004023CV2       SWARTZFAGER, JON A                          CREECH       ANNA          IL      2017L000478     SWMW LAW, LLC
TURNER          WILLIAM           MS      2:01CV159PG      SWARTZFAGER, JON A                          CRIDDLE      DAVID F       IL      2013L001379     SWMW LAW, LLC
UPTON           FRANK R           MS      2:01CV159PG      SWARTZFAGER, JON A                          CRITTENDEN   THOMAS        IL      13L000101       SWMW LAW, LLC
BARRONTON       JERRY A           MS      2001-0019        SWEET & FREESE, PLLC                        CROCKER      KEITH         MO      1522CC10856     SWMW LAW, LLC
BROWN           CEPHAS            MS      98-0373          SWEET & FREESE, PLLC                        CROWE        STEPHEN       IL      2017L000021     SWMW LAW, LLC
BROWN           RICHARD A         MS      2001-0019        SWEET & FREESE, PLLC                        DE LEON      DOMICIANO R   IL      2016L000722     SWMW LAW, LLC
DIAMOND         ALVIN R           MS      98-0373          SWEET & FREESE, PLLC                        DEMERS       ROBERT        MO      1722CC00368     SWMW LAW, LLC
GRIFFIN         WILLIAM R         MS      2001-0019        SWEET & FREESE, PLLC                        DIAMANT      EDWARD        MO      1722CC01264     SWMW LAW, LLC
HARRISON        ALBERT L          MS      98-0373          SWEET & FREESE, PLLC                        DITTMAR      DWIGHT        MO      1722CC11532     SWMW LAW, LLC
HARRISON        BEN               MS      98-0373          SWEET & FREESE, PLLC                        DOOLEY       RICHARD S     IL      2017L000755     SWMW LAW, LLC
HELLARD         ALFORD            MS      98-0373          SWEET & FREESE, PLLC                        DORER        LINDA         IL      2017L000104     SWMW LAW, LLC
HOLMES          JOHN M            MS      98-0373          SWEET & FREESE, PLLC                        DOUGLAS      RAY T         MO      1622CC10793     SWMW LAW, LLC
JIMERSON        LEE               MS      2001-0019        SWEET & FREESE, PLLC                        DUBLIN       GEORGE        IL      2015L000848     SWMW LAW, LLC
KELLY           BETTY             MS      98-0373          SWEET & FREESE, PLLC                        DUNN         ROBERT        MO      1422CC00874     SWMW LAW, LLC
MEEKS           CASEY             MS      98-0373          SWEET & FREESE, PLLC                        DUNN         WILLIAM       IL      2014L000388     SWMW LAW, LLC
MOORE           ROBERT E          MS      98-0373          SWEET & FREESE, PLLC                        EAGLE        MICHAEL       IL      2015L001475     SWMW LAW, LLC
NORWOOD         PERCY L           MS      2001-0019        SWEET & FREESE, PLLC                        EDMISTON     HAROLD        IL      2016L000090     SWMW LAW, LLC
ROGERS          THOMAS L          MS      2001-0019        SWEET & FREESE, PLLC                        EDWARDS      BOBBI         IL      2017L000019     SWMW LAW, LLC
SIMMON          FOUCHET G         MS      98-0373          SWEET & FREESE, PLLC                        EDWARDS      MARIA         IL      2017L001308     SWMW LAW, LLC
VAUGHAN         RUBY L            MS      98-0373          SWEET & FREESE, PLLC                        EDWARDS      RICHARD       IL      2015L001323     SWMW LAW, LLC
LATHROP         WILBURN A         LA      2000-001121      SWIFT, SPEARS & HARPER, LLP                 EL BAKKAL    EL ARBI       IL      2017L001427     SWMW LAW, LLC
AMMONS          THOMAS            IL      2017L000972      SWMW LAW, LLC                               ELLIS        JAMES         IL      2014L000932     SWMW LAW, LLC
ANDERSON        JOHN H            IL      13L000246        SWMW LAW, LLC                               ELLIS        RICHARD       IL      315CV00140      SWMW LAW, LLC
ANDRADE         CARLOS            IL      2016L000042      SWMW LAW, LLC                               ELMORE       ENOCH         IL      2015L001594     SWMW LAW, LLC
ANDREACCHIO     JOSEPH            IL      2016L000898      SWMW LAW, LLC                               ELMS         IMOGENE       IL      2017L000923     SWMW LAW, LLC
ARRINGTON       VERLYN            IL      2017L001090      SWMW LAW, LLC                               ENGLAND      DIANE         MO      1622CC11326     SWMW LAW, LLC
AULDS           JESSICA           MO      1622CC00046      SWMW LAW, LLC                               ESTNER       AUBRIE        IL      14L424          SWMW LAW, LLC
AZCONA          MARIA             IL      2016L000236      SWMW LAW, LLC                               FAGERSON     PATRICIA      IL      2017L000402     SWMW LAW, LLC
BAERGA          PETER             IL      2016L000488      SWMW LAW, LLC                               FANKHAUSER   WILLIAM       IL      2015L001401     SWMW LAW, LLC
BAILEY          WILLIAM R         IL      14L1111          SWMW LAW, LLC                               FARAG        SABRI         IL      2015L000757     SWMW LAW, LLC
BALOW           PAMELA            IL      2015L000411      SWMW LAW, LLC                               FARRAR       CALVIN        MO      1722CC00520     SWMW LAW, LLC
BARNES          EARVIN V          IL      13L1318          SWMW LAW, LLC                               FAZZI        DONALD        IL      2015L001132     SWMW LAW, LLC
BARTON          JAMES             MO      1622CC11598      SWMW LAW, LLC                               FENTON       MARY          MO      1422CC09305     SWMW LAW, LLC

                                                                                                                                                            Appendix A - 414
                                    Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                              Document Page 433 of 624
Claimant     Claimant     State                                                               Claimant     Claimant     State
Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number      Primary Plaintiff Counsel
FITZGERALD   LINDA        IL      2016L000040     SWMW LAW, LLC                               MCDILL       WILLIE       IL      2016L001012        SWMW LAW, LLC
FLORES       BRENDA       MO      1622CC00177     SWMW LAW, LLC                               MCDONALD     SKIP         MO      1522CC11318        SWMW LAW, LLC
FLORES       JUAN A       MO      1622CC00157     SWMW LAW, LLC                               MCINTOSH     BILLY        MO      1722CC03797        SWMW LAW, LLC
FLYNN        DAVID N      IL      13L244          SWMW LAW, LLC                               MCKINNEY     CAROLYN      IL      2014L001433        SWMW LAW, LLC
FOUNTAIN     EDWIN        MO      1622CC11393     SWMW LAW, LLC                               MEADOWS      OSCAR C      IL      2016L000926        SWMW LAW, LLC
FRENCH       JACK R       IL      14L1010         SWMW LAW, LLC                               MEYER        ALVIN        MO      1622CC11616        SWMW LAW, LLC
FROST        SHERMAN      IL      2017L000790     SWMW LAW, LLC                               MIEURE       PATRICIA M   IL      12L1193            SWMW LAW, LLC
GARNER       ROBERT       MO      1722CC00852     SWMW LAW, LLC                               MILLER       GARY         IL      2015L001607        SWMW LAW, LLC
GARZA        RONALD       MO      1522CC10908     SWMW LAW, LLC                               MINOR        JERRY        MO      1422CC09694        SWMW LAW, LLC
GEHNER       ROBERT       MO      1722CC00615     SWMW LAW, LLC                               MONKS        RICKY        IL      2016L000341        SWMW LAW, LLC
GIACOMAZZI   WILLIAM      IL      2016L000877     SWMW LAW, LLC                               MONTGOMERY   THOMAS F     IL      14L1051            SWMW LAW, LLC
GIBBS        WILLIAM      MO      1522CC00503     SWMW LAW, LLC                               MOORE        ALAN E       MO      1722CC00708        SWMW LAW, LLC
GIBSON       CASSANDRA    IL      2017L001361     SWMW LAW, LLC                               MOORE        ROGER        IL      2016L000030        SWMW LAW, LLC
GILLEN       KENNETH      IL      14L133          SWMW LAW, LLC                               MORRIS       THOMAS       MO      1722CC00392        SWMW LAW, LLC
GRANT        JACQUELINE   IL      2017L000926     SWMW LAW, LLC                               MOTHERSHED   CARL         MO      1522CC00102        SWMW LAW, LLC
GREENE       EDWARD       IL      2017L000948     SWMW LAW, LLC                               MULARSKI     ERNEST       IL      2015L000707        SWMW LAW, LLC
GRILLIER     CLIFTON      IL      13L2056         SWMW LAW, LLC                               NEELY        CHARLES      IL      2017L001109        SWMW LAW, LLC
GROLEAU      JOAN         IL      2016L001418     SWMW LAW, LLC                               NOGALES      MANUEL       IL      2014L001608        SWMW LAW, LLC
GRUNDLAND    BARRY        IL      2017L001431     SWMW LAW, LLC                               NOWAK        KENNETH F    IL      14L861             SWMW LAW, LLC
GUEVARA      JULIO        IL      2014L000427     SWMW LAW, LLC                               ODOM         PAMELA       IL      2015L000274        SWMW LAW, LLC
GUZMAN       JOE          IL      2016L000435     SWMW LAW, LLC                               OGLE         LESTER       IL      14L0122            SWMW LAW, LLC
HARE         ROBERT       MO      1622CC10186     SWMW LAW, LLC                               ORR          GLORIA       IL      2016L001018        SWMW LAW, LLC
HARP         VERNON       IL      2016L000966     SWMW LAW, LLC                               ORTEGA       LOURDES      IL      2016L001508        SWMW LAW, LLC
HARRIS       VICTORIA     MO      1722CC01138     SWMW LAW, LLC                               ORTH         ROGER        IL      2016L001689        SWMW LAW, LLC
HART         EDWARD       IL      2017L000792     SWMW LAW, LLC                               OSBORNE      JAMES        IL      2014L000225        SWMW LAW, LLC
HARTL        CARYN        IL      2017L001399     SWMW LAW, LLC                               OVERSTREET   BRADLEY      IL      2015L000705        SWMW LAW, LLC
HATFIELD     VENIDA       MO      1622CC01536     SWMW LAW, LLC                               PALLAS       JON          IL      2017L000396        SWMW LAW, LLC
HEAD         REX          MO      1622CC09829     SWMW LAW, LLC                               PALMER       SAMANTHA     MO      1622CC10734        SWMW LAW, LLC
HEAGGS       EDDIE        IL      2014L001662     SWMW LAW, LLC                               PANIAN       NISHAN       IL      2015L001208        SWMW LAW, LLC
HEARD        LINDA        IL      2017L000924     SWMW LAW, LLC                               PARENT       JOSEPH       IL      2016L000931        SWMW LAW, LLC
HEBERLING    LAURINE      IL      2017L001299     SWMW LAW, LLC                               PARKE        WALTER       MO      1322CC00557        SWMW LAW, LLC
HEMPHILL     MILTON       MO      1622CC11513     SWMW LAW, LLC                               PARKER       ELSIE        IL      2016L001578        SWMW LAW, LLC
HEVENER      STEVEN L     MO      1522CC10844     SWMW LAW, LLC                               PAYNE        DONALD       MO      1722CC00687        SWMW LAW, LLC
HIGUERET     STEVEN       IL      2017L000797     SWMW LAW, LLC                               PAYNE        DONALD       IL      2017L000211        SWMW LAW, LLC
HILEY        RANELLE      IL      15L39           SWMW LAW, LLC                               PEARSON      JOHN E       IL      2013L001217        SWMW LAW, LLC
HOGAN        JEAN         IL      2016L000707     SWMW LAW, LLC                               PENNINGTON   DAVID        IL      2016L000583        SWMW LAW, LLC
HOGUE        ELLIS        IL      2017L001171     SWMW LAW, LLC                               PERILLOUX    CATHERINE    IL      2016L000965        SWMW LAW, LLC
HOLLEY       THOMAS       IL      2017L000041     SWMW LAW, LLC                               PERRITT      JESSE        IL      2016L000999        SWMW LAW, LLC
HOLMAN       JAMES        IL      2017L000921     SWMW LAW, LLC                               PETERS       LAURENCE     MO      1422CC09792        SWMW LAW, LLC
HOLMES       ROBERT       IL      2014L000546     SWMW LAW, LLC                               PETERSON     RONALD       IL      14L1257            SWMW LAW, LLC
HOUSER       DONNA        IL      14L134          SWMW LAW, LLC                               PHILLIPS     BOBBY        IL      2015L000940        SWMW LAW, LLC
HOWARD       WILLIAM      MO      1522CC10849     SWMW LAW, LLC                               PISKULIC     MATTHEW      IL      2016L001151        SWMW LAW, LLC
HUFF         ROGER        MO      1722CC10915     SWMW LAW, LLC                               PLATT        WESLEY       IL      2017L000925        SWMW LAW, LLC
HURD         RONALD       IL      14L1661         SWMW LAW, LLC                               PODOLL       DUANE        MO      1422CC09755        SWMW LAW, LLC
HURTMAN      LLOYD        IL      14L494          SWMW LAW, LLC                               PRIDMORE     GEORGE       IL      2017L001212        SWMW LAW, LLC
HYATT        NATHAN       IL      2014L000593     SWMW LAW, LLC                               PROCTOR      MARY         IL      2016L001279        SWMW LAW, LLC
JANEDA       JAMES        IL      2015L001333     SWMW LAW, LLC                               PRUNTY       ROSA         IL      2015L000655        SWMW LAW, LLC
JARRELLS     CLARENCE     MO      1422CC10017     SWMW LAW, LLC                               RANDOLPH     JOHN         IL      2015L001545        SWMW LAW, LLC
JENSEN       ARNOLD       IL      2015L000915     SWMW LAW, LLC                               RAY          ELEANOR      IL      2016L000355        SWMW LAW, LLC
JENSEN       SHARON       IL      2015L000625     SWMW LAW, LLC                               REAMS        JAMES        IL      2016L001219        SWMW LAW, LLC
JOBS         GEORGE       IL      2017L001332     SWMW LAW, LLC                               REED         BERNICE      IL      15L264             SWMW LAW, LLC
JOHNSON      WALTER       IL      15L110          SWMW LAW, LLC                               REID         FREDERICK    IL      2016L001152        SWMW LAW, LLC
KARAKOS      JIMMY        MO      1622CC00712     SWMW LAW, LLC                               REYNOLDS     ALVIN        MO      1622CC10135        SWMW LAW, LLC
KILPATRICK   GERALD       IL      2017L000553     SWMW LAW, LLC                               RILLI        EMIL         IL      2017L000479        SWMW LAW, LLC
KING         YVETTE       IL      2016L000834     SWMW LAW, LLC                               ROBERSON     HENRY        IL      14L954             SWMW LAW, LLC
KINNEY       WENDELL      IL      2016L000258     SWMW LAW, LLC                               ROBERTS      WANDA        IL      2015L000657        SWMW LAW, LLC
KNOWLES      BOBBY        MO      1722CC10698     SWMW LAW, LLC                               ROBINSON     JOSEPH       IL      2015L001560        SWMW LAW, LLC
LABARRON     ROBERT       IL      2016L000004     SWMW LAW, LLC                               RODGERS      PAUL         IL      2017L000609        SWMW LAW, LLC
LANDERS      WILLARD      IL      2016L001156     SWMW LAW, LLC                               RODRIGUEZ    MARIA        MO      1522CC10889        SWMW LAW, LLC
LANDRY       STEPHEN      IL      2016L001491     SWMW LAW, LLC                               ROZUMEK      DENNIS W     IL      315CV00441MJRSCW   SWMW LAW, LLC
LANE         SHERRY       IL      2017L000047     SWMW LAW, LLC                               RUSHTON      JACK         IL      2016L001406        SWMW LAW, LLC
LANSDALE     ROBERT A     IL      13L1396         SWMW LAW, LLC                               SCHWARTZ     HELEN        IL      2017L000791        SWMW LAW, LLC
LEWIS        JAMES        MO      1622CC00327     SWMW LAW, LLC                               SCOTT        JESSE        IL      14L584             SWMW LAW, LLC
LOKEY        ARLEN        IL      2017L001324     SWMW LAW, LLC                               SEAY         JW           IL      14L1519            SWMW LAW, LLC
LONES        DALE         IL      2015L001651     SWMW LAW, LLC                               SEYOUM       GERMA D      IL      2017L001417        SWMW LAW, LLC
LOPEZ        VICTOR       IL      2016L001218     SWMW LAW, LLC                               SHAWHAN      ROBERT       IL      15L72              SWMW LAW, LLC
LYNCH        EDGAR        IL      14L1700         SWMW LAW, LLC                               SHERMAN      ROBERT       IL      2015L000531        SWMW LAW, LLC
MALINOWSKI   NAZARIUSZ    IL      2016L001112     SWMW LAW, LLC                               SHIEL        DAVID        IL      2017L000206        SWMW LAW, LLC
MANN         WILLIAM M    IL      14L0121         SWMW LAW, LLC                               SHIFFLETT    ROGER        IL      2015L000964        SWMW LAW, LLC
MANNING      DORIS        IL      2014L001114     SWMW LAW, LLC                               SHOBE        DELBERT W    IL      2016L000992        SWMW LAW, LLC
MARTIN       CHRISTINE    IL      2016L000101     SWMW LAW, LLC                               SIMMONS      AUBREY       MO      1622CC00261        SWMW LAW, LLC
MATHIS       ALTON        IL      2015L000008     SWMW LAW, LLC                               SIMPSON      WILLIAM      MO      1322CC09891        SWMW LAW, LLC
MATTESON     WILLIAM      IL      2017L000531     SWMW LAW, LLC                               SINCLAIR     DANIEL K     MO      1422CC00449        SWMW LAW, LLC
MAUNEY       RAYMOND      IL      2017L001227     SWMW LAW, LLC                               SISCO        ALAN         MO      1622CC10496        SWMW LAW, LLC
MAZACEK      MARY A       MO      1622CC11012     SWMW LAW, LLC                               SISSON       JOHN         IL      2016L000487        SWMW LAW, LLC
MCBEE        RITA         MO      1622CC09769     SWMW LAW, LLC                               SKINNER      DELORES      MO      1522CC00111        SWMW LAW, LLC

                                                                                                                                                     Appendix A - 415
                                       Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                              Desc Main
                                                                                   Document Page 434 of 624
Claimant       Claimant     State                                                                             Claimant        Claimant      State
Last Name      First Name   Filed   Docket Number    Primary Plaintiff Counsel                                Last Name       First Name    Filed   Docket Number    Primary Plaintiff Counsel
SLOAN          CARLTON      IL      2016L000503      SWMW LAW, LLC                                            WALKER          GEORGE C      NJ      MIDL00139013AS   SZAFERMAN, LAKIND, BLUMSTEIN, BLADER & LEHMANN, P.C.
SLONE          JERRY        IL      14L1734          SWMW LAW, LLC                                            ZAKANYCH        ANDREW        NJ      MIDL611709AS     SZAFERMAN, LAKIND, BLUMSTEIN, BLADER & LEHMANN, P.C.
SMITH          CLIFFORD     IL      2015L001313      SWMW LAW, LLC                                            ZELESNIK        FRANK         NJ      MIDL00461713AS   SZAFERMAN, LAKIND, BLUMSTEIN, BLADER & LEHMANN, P.C.
SMITH          EARL         IL      2017L000394      SWMW LAW, LLC                                            ABSHER          JERRY         NY      1505542011       TATE LAW GROUP, LLC
SMITH          EDWARD       IL      15L158           SWMW LAW, LLC                                            ANKROM          BERNA K       WV      17C661           TENOGLIA LAW OFFICE
SMITH          PHILIP       MO      1622CC10117      SWMW LAW, LLC                                            BURNEM          JAMES R       WV      17C963           TENOGLIA LAW OFFICE
SMITH          RONALD       MO      414CV01200CDP    SWMW LAW, LLC                                            SISSON          FREDERICK W   WV      17C89            TENOGLIA LAW OFFICE
SMITH          WILLIAM      MO      1522CC10478      SWMW LAW, LLC                                            HAWTHORNE       WAYNE B       FL      162017CA004261   TERRELL HOGAN
SMITHERMAN     MARILYSE     IL      2016L001688      SWMW LAW, LLC                                            ALEJANDRE       FLORENCIO A   TX      01-2199-B        THE BOGDAN LAW FIRM
SOFA           EDWARD       IL      2017L000080      SWMW LAW, LLC                                            ALVARADO        JOE M         TX      00-6660-E        THE BOGDAN LAW FIRM
SOUTER         ROBERT       MO      1722CC00439      SWMW LAW, LLC                                            ALVARADO        VICTOR M      TX      98-3930-G        THE BOGDAN LAW FIRM
SOWARDS        JERRY        IL      2017L000447      SWMW LAW, LLC                                            ALVIAR          THOMAS G      TX      00-2206-B        THE BOGDAN LAW FIRM
SPARLING       RONALD       IL      2015L00468       SWMW LAW, LLC                                            AYALA           BENITO S      TX      00-2206-B        THE BOGDAN LAW FIRM
SPELL          JOHN         IL      15L49            SWMW LAW, LLC                                            BAUGH           JAY D         TX      01-02200-B       THE BOGDAN LAW FIRM
SPETH          DELWYN       IL      2017L000149      SWMW LAW, LLC                                            BENAVIDEZ       FIDENCIO      TX      00-4223-B        THE BOGDAN LAW FIRM
SPISAK         JOHN A       IL      2016L001432      SWMW LAW, LLC                                            BRISLIS         OSCAR A       TX      00-4222          THE BOGDAN LAW FIRM
ST. THOMAS     JAMES        IL      2017L000098      SWMW LAW, LLC                                            BURFORD         DONALD M      TX      00-5256-B        THE BOGDAN LAW FIRM
STAFFORD       ROGER        IL      17L214           SWMW LAW, LLC                                            CANTU           BALDOMERO     TX      00-4222          THE BOGDAN LAW FIRM
STEPHENS       RONALD       IL      2017L001159      SWMW LAW, LLC                                            CANTU           HESIQUIO K    TX      98-3930-G        THE BOGDAN LAW FIRM
STEWART        LINDA        IL      2017L000039      SWMW LAW, LLC                                            CARDONA         CRESPIN R     TX      00-4223-B        THE BOGDAN LAW FIRM
STITCH         DARRYL       IL      2016L000112      SWMW LAW, LLC                                            CARRION         VICTOR A      TX      98-3930-G        THE BOGDAN LAW FIRM
STONER         CURTIS       IL      2015L000897      SWMW LAW, LLC                                            CHAPA           RAFAEL        TX      01-2199-B        THE BOGDAN LAW FIRM
STRICKLAND     ROBERT       IL      2017L000687      SWMW LAW, LLC                                            CHAVEZ          JOSE A        TX      01-02200-B       THE BOGDAN LAW FIRM
STROUTH        BOBBY        IL      2017L000362      SWMW LAW, LLC                                            COLEMAN         CHARLES E     TX      00-4222          THE BOGDAN LAW FIRM
STUBBLEFIELD   CARROL       MO      1722CC10739      SWMW LAW, LLC                                            DAVIS           HENRY L       TX      00-6660-E        THE BOGDAN LAW FIRM
SULLIVAN       JOHN         IL      2017L000685      SWMW LAW, LLC                                            DE ATLEY        DWIGHT F      TX      98CI-17714       THE BOGDAN LAW FIRM
SUTTON         MYRON        MO      1622CC10904      SWMW LAW, LLC                                            DE LOS SANTOS   BERNARD R     TX      99-3861-G        THE BOGDAN LAW FIRM
TARABOCHIA     FRANKLIN D   IL      14L1424          SWMW LAW, LLC                                            DELGADO         ROBERTO       TX      01-02196-G       THE BOGDAN LAW FIRM
THOMAS         LEONARD      IL      14L1301          SWMW LAW, LLC                                            EBERS           GARY R        TX      01-2199-B        THE BOGDAN LAW FIRM
THOMAS         MELVIN       IL      2016L001753      SWMW LAW, LLC                                            EDWARDS         JAMES H       TX      00-6659-H        THE BOGDAN LAW FIRM
THOMAS         TEDDY        IL      2017L001249      SWMW LAW, LLC                                            ELIZONDO        BRUNO Z       TX      00-4223-B        THE BOGDAN LAW FIRM
THOMAS         WILLIE       IL      2014L001417      SWMW LAW, LLC                                            ESPINOZA        CARLOS        TX      01-02200-B       THE BOGDAN LAW FIRM
TOTH           JAMES C      IL      14L1033          SWMW LAW, LLC                                            ESTRADA         FRED L        TX      00-2972-E        THE BOGDAN LAW FIRM
TUCKER         DELVA D      MO      1622CC10911      SWMW LAW, LLC                                            ESTRADA         JESSIE N      TX      01-02198-A       THE BOGDAN LAW FIRM
TUCKER         SUSAN        IL      2015L000023      SWMW LAW, LLC                                            ETHERIDGE       VERNON B      TX      00-5256-B        THE BOGDAN LAW FIRM
TURLEY         REX          IL      2015L001558      SWMW LAW, LLC                                            FLORES          GONZALO       TX      00-2206-B        THE BOGDAN LAW FIRM
TYREE          RICK         IL      14L1689          SWMW LAW, LLC                                            GALVAN          AGAPITO       TX      98CI-17715       THE BOGDAN LAW FIRM
VANG           FRED V       IL      14L1277          SWMW LAW, LLC                                            GARCIA          FRANCISCO A   TX      98-3930-G        THE BOGDAN LAW FIRM
VIOLA          PAOLO        IL      2015L001045      SWMW LAW, LLC                                            GARZA           ENRIQUE       TX      01-2199-B        THE BOGDAN LAW FIRM
VOLDEN         MICHAEL      MO      1622CC10162      SWMW LAW, LLC                                            GOMEZ           RAMON         TX      00-4222          THE BOGDAN LAW FIRM
WALTON         MARGARET     IL      2017L000279      SWMW LAW, LLC                                            GONZALES        MANUEL        TX      00-2206-B        THE BOGDAN LAW FIRM
WANT           JERRY        IL      15L370           SWMW LAW, LLC                                            GONZALEZ        ARMANDO R     TX      98-06468-G       THE BOGDAN LAW FIRM
WASHINGTON     ELLIS        IL      2014L001434      SWMW LAW, LLC                                            GONZALEZ        CELESTINO H   TX      00-6659-H        THE BOGDAN LAW FIRM
WATKINS        MELVIN       MO      1522CC10506      SWMW LAW, LLC                                            GONZALEZ        GUADALUPE     TX      00-2206-B        THE BOGDAN LAW FIRM
WATTS          BRUCE C      IL      13L1765          SWMW LAW, LLC                                            GONZALEZ        GUILLERMO P   TX      98-3930-G        THE BOGDAN LAW FIRM
WEISENBURGER   GARY         MO      1722CC00462      SWMW LAW, LLC                                            GONZALEZ        JESSE         TX      99-3860-D        THE BOGDAN LAW FIRM
WEISNER        MELODY       IL      2015L000849      SWMW LAW, LLC                                            GONZALEZ        JESUS C       TX      01-01285-C       THE BOGDAN LAW FIRM
WEISSINGER     GERALD       IL      13L1576          SWMW LAW, LLC                                            GONZALEZ        LEONARDO B    TX      98-3930-G        THE BOGDAN LAW FIRM
WELSH          FRED         IL      2017L000686      SWMW LAW, LLC                                            GONZALEZ        PORFIRIO      TX      01-2199-B        THE BOGDAN LAW FIRM
WESSON         JAMES        IL      2016L000595      SWMW LAW, LLC                                            GONZALEZ        ROBERTO R     TX      98CI-17715       THE BOGDAN LAW FIRM
WESTGERDES     TRACY        IL      2013L000100      SWMW LAW, LLC                                            GOODRIDGE       RICHARD       TX      01-02200-B       THE BOGDAN LAW FIRM
WHITE          ROBERT       IL      14L767           SWMW LAW, LLC                                            GOODSON         DELLA L       TX      00-6660-E        THE BOGDAN LAW FIRM
WHITTAKER      ILO          IL      2016L000161      SWMW LAW, LLC                                            GOODSON         ROBERT V      TX      00-6660-E        THE BOGDAN LAW FIRM
WILKES         NANCY        MO      1622CC09163      SWMW LAW, LLC                                            GRIFFITHS       JAMES L       TX      00-4223-B        THE BOGDAN LAW FIRM
WILLCUTT       JAMES E      IL      14L903           SWMW LAW, LLC                                            GUERRERO        LEO           TX      98CI-18206       THE BOGDAN LAW FIRM
WILLIAMS       JIMMIE       IL      2015L001231      SWMW LAW, LLC                                            GUJARDO         IGNACIO L     TX      99-3861-G        THE BOGDAN LAW FIRM
WOMACK         ELLEN M      IL      14L1395          SWMW LAW, LLC                                            HERNANDEZ       SANTIAGO      TX      00-5256-B        THE BOGDAN LAW FIRM
WOODWARD       DON O        IL      12L1965          SWMW LAW, LLC                                            HILL            BOBBY B       TX      00-6660-E        THE BOGDAN LAW FIRM
WRIGHT         WAYNE D      MO      1622CC10470      SWMW LAW, LLC                                            ISBELL          FRANK L       TX      00-6659-H        THE BOGDAN LAW FIRM
WYATT          LUCIAN       MO      1522CC11024      SWMW LAW, LLC                                            JUAREZ          GUADALUPE     TX      98CI-18206       THE BOGDAN LAW FIRM
YASKIEWICZ     MICHELLE     IL      2015L001250      SWMW LAW, LLC                                            KOUBA           RHONDA        TX      00-02207-C       THE BOGDAN LAW FIRM
YOUNG          BRENDA L     MO      1622CC00401      SWMW LAW, LLC                                            LEAL            FRANCISCO     TX      00-5256-B        THE BOGDAN LAW FIRM
ZURAWSKI       JAN E        IL      2016L000490      SWMW LAW, LLC                                            LEE             CECIL L       TX      01-2199-B        THE BOGDAN LAW FIRM
CAIRO          NANCY        NJ      MIDL00090014AS   SZAFERMAN, LAKIND, BLUMSTEIN, BLADER &   LEHMANN, P.C.   LIMON           ROBERT        TX      00-2749-E        THE BOGDAN LAW FIRM
CROWLEY        PATRICK J    NJ      MIDL252408AS     SZAFERMAN, LAKIND, BLUMSTEIN, BLADER &   LEHMANN, P.C.   LONGORIA        LUIS C        TX      99-3861-G        THE BOGDAN LAW FIRM
FARINELLA      CHARLES T    NJ      MIDL00231015AS   SZAFERMAN, LAKIND, BLUMSTEIN, BLADER &   LEHMANN, P.C.   LOPEZ           ANTONIO       TX      01-02200-B       THE BOGDAN LAW FIRM
GAMBINO        RENATO       NJ      MIDL146417AS     SZAFERMAN, LAKIND, BLUMSTEIN, BLADER &   LEHMANN, P.C.   LOPEZ           SEVERIANO     TX      00-4223-B        THE BOGDAN LAW FIRM
GIOGLIO        THOMAS       NJ      MIDL459312AS     SZAFERMAN, LAKIND, BLUMSTEIN, BLADER &   LEHMANN, P.C.   LUNA            VENTURA       TX      01-03149-E       THE BOGDAN LAW FIRM
HOWELL         HARRY G      NJ      MIDL931608AS     SZAFERMAN, LAKIND, BLUMSTEIN, BLADER &   LEHMANN, P.C.   MAHAN           MICHAEL E     TX      00-6660-E        THE BOGDAN LAW FIRM
IOSSA          RALPH        NJ      MIDL00189014AS   SZAFERMAN, LAKIND, BLUMSTEIN, BLADER &   LEHMANN, P.C.   MARTINEZ        JESUS O       TX      00-6660-E        THE BOGDAN LAW FIRM
MARTINEZ       ARTURO       NJ      MIDL00389813AS   SZAFERMAN, LAKIND, BLUMSTEIN, BLADER &   LEHMANN, P.C.   MARTINEZ        RAUL G        TX      00-4222          THE BOGDAN LAW FIRM
MOORE          ROBERT E     NJ      MIDL715212AS     SZAFERMAN, LAKIND, BLUMSTEIN, BLADER &   LEHMANN, P.C.   MATA            FERNANDO R    TX      98-04950-C       THE BOGDAN LAW FIRM
NELSON         ANDREW       NJ      MIDL00380912AS   SZAFERMAN, LAKIND, BLUMSTEIN, BLADER &   LEHMANN, P.C.   MCCAIN          JAMES L       TX      00-5256-B        THE BOGDAN LAW FIRM
SCEARCE        RONALD S     NJ      MIDL00465712AS   SZAFERMAN, LAKIND, BLUMSTEIN, BLADER &   LEHMANN, P.C.   MCINTYRE        TOMAS D       TX      00-6660-E        THE BOGDAN LAW FIRM
THOMA          ARMIN A      NJ      MIDL789110AS     SZAFERMAN, LAKIND, BLUMSTEIN, BLADER &   LEHMANN, P.C.   MEDINA          FERMIN G      TX      00-4223-B        THE BOGDAN LAW FIRM
VIOLA          WILLIAM      NJ      MIDL112417AS     SZAFERMAN, LAKIND, BLUMSTEIN, BLADER &   LEHMANN, P.C.   MENCHACA        ARMANDO       TX      00-4222          THE BOGDAN LAW FIRM

                                                                                                                                                                        Appendix A - 416
                                          Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                    Document Page 435 of 624
Claimant      Claimant          State                                                               Claimant      Claimant          State
Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel
MENDEZ        LUCIO G           TX      00-6659-H       THE BOGDAN LAW FIRM                         ARTHUR        DONALD C. III &   WV      93-C-5483       THE CALWELL PRACTICE PLLC
MENDOZA       DAVID             TX      00-6659-H       THE BOGDAN LAW FIRM                         ARTHUR        ERVIN L. & MARC   WV      93-C-5483       THE CALWELL PRACTICE PLLC
MOLINA        EUFRACIO R        TX      00-4222         THE BOGDAN LAW FIRM                         ARTHUR        GLEN D.           WV      95-C-2792       THE CALWELL PRACTICE PLLC
MOLINA        ROSENDO           TX      98CI-18206      THE BOGDAN LAW FIRM                         ARTRIP        JAMES E           WV      95-C1518        THE CALWELL PRACTICE PLLC
MONTEZ        RUBEN F           TX      00-6660-E       THE BOGDAN LAW FIRM                         ASBURY        JOE E             WV      95-C1518        THE CALWELL PRACTICE PLLC
MORALES       JOE               TX      00-6659-H       THE BOGDAN LAW FIRM                         ASH           PAUL L. & WANDA   WV      93-C-3846       THE CALWELL PRACTICE PLLC
MORENO        ANTONIO E         TX      00-4222         THE BOGDAN LAW FIRM                         ASHLEY        LARRY GENE & JE   WV      93-C-5483       THE CALWELL PRACTICE PLLC
MUSQUIZ       TOMAS             TX      00-6659-H       THE BOGDAN LAW FIRM                         ASHWORTH      PAUL Y.           WV      95-C-2792       THE CALWELL PRACTICE PLLC
NAVA          EUBOGIO C         TX      00-5256-B       THE BOGDAN LAW FIRM                         ATKINS        CAM L             WV      95-C1518        THE CALWELL PRACTICE PLLC
NUNEZ         FRANCISCO         TX      01-2199-B       THE BOGDAN LAW FIRM                         ATKINS        WILLIAM           WV      99-C-764        THE CALWELL PRACTICE PLLC
ORTEGA        ALBERT J          TX      00-5256-B       THE BOGDAN LAW FIRM                         ATKINSON      ROBERT D          WV      96-C-654        THE CALWELL PRACTICE PLLC
ORTEGA        JOSE G            TX      00-4222         THE BOGDAN LAW FIRM                         BAILEY        FRANKLIN D        WV      95-C1518        THE CALWELL PRACTICE PLLC
ORTIZ         RAMIRO C          TX      98-3930-G       THE BOGDAN LAW FIRM                         BAILEY        FRANKLIN D. & H   WV      93-C-5483       THE CALWELL PRACTICE PLLC
PANSZA        RICHARD           TX      98CI-17714      THE BOGDAN LAW FIRM                         BAILEY        FRED A. V AC&S    WV      94-C-707        THE CALWELL PRACTICE PLLC
PARRA         JUAN M            TX      01-02200-B      THE BOGDAN LAW FIRM                         BAILEY        HAROLD E          WV      95-C1518        THE CALWELL PRACTICE PLLC
PENA          MAURICIO          TX      00-4222         THE BOGDAN LAW FIRM                         BAILEY        JOHN L            WV      95-C1518        THE CALWELL PRACTICE PLLC
PEREZ         RODRIGO L         TX      98-04766-F      THE BOGDAN LAW FIRM                         BAILEY        MIKE G            WV      95-C1518        THE CALWELL PRACTICE PLLC
QUINTANILLA   BENJAMIN G        TX      00-5256-B       THE BOGDAN LAW FIRM                         BAILEY        OTIS T. & JUANI   WV      93-C-5483       THE CALWELL PRACTICE PLLC
RAMIREZ       JUAN R            CA      BC381862        THE BOGDAN LAW FIRM                         BAILEY        ROY L.            WV      96-C-654        THE CALWELL PRACTICE PLLC
RAMIREZ       TRINIDAD M        TX      01-2199-B       THE BOGDAN LAW FIRM                         BAILEY        WILLIAM C         WV      95-C1518        THE CALWELL PRACTICE PLLC
RAMOS         FELIX L           TX      00-4223-B       THE BOGDAN LAW FIRM                         BAKER         RAY               WV      93-C-6579       THE CALWELL PRACTICE PLLC
RAMOS         JOSE H            TX      01-02200-B      THE BOGDAN LAW FIRM                         BALL          EDWARD            WV      98-C-2010       THE CALWELL PRACTICE PLLC
REYES         DANIEL G          TX      00-6659-H       THE BOGDAN LAW FIRM                         BALLENGEE     JAMES & BETTY V   WV      92-C354         THE CALWELL PRACTICE PLLC
RICHIE        RAYLEEN           TX      00-02207-C      THE BOGDAN LAW FIRM                         BANKS         OSA               WV      95-C1518        THE CALWELL PRACTICE PLLC
RODRIGUEZ     GUADALUPE P       TX      00-4223-B       THE BOGDAN LAW FIRM                         BANKS         RANDOLPH E        WV      95-C1518        THE CALWELL PRACTICE PLLC
RODRIGUEZ     RICARDO M         TX      00-2206-B       THE BOGDAN LAW FIRM                         BARILL        FRANK C           WV      95-C1518        THE CALWELL PRACTICE PLLC
ROJAS         ERNESTO G         TX      00-4223-B       THE BOGDAN LAW FIRM                         BARKER        DONALD E          WV      95-C1518        THE CALWELL PRACTICE PLLC
RONJE         EDUVIGES G        TX      98-3930-G       THE BOGDAN LAW FIRM                         BARKER        JAMES R           WV      92-C352         THE CALWELL PRACTICE PLLC
SALAZAR       DOMINGO           TX      00-637-G        THE BOGDAN LAW FIRM                         BARKER        OSCAR             WV      93-C-3846       THE CALWELL PRACTICE PLLC
SALAZAR       RENE M            TX      00-2206-B       THE BOGDAN LAW FIRM                         BARKER        ROBERT            WV      95-C1518        THE CALWELL PRACTICE PLLC
SALINAS       DOMINGO           TX      00-6660-E       THE BOGDAN LAW FIRM                         BARKER        THETIS W          WV      92-C-357        THE CALWELL PRACTICE PLLC
SAUCEDA       CARMEN M          TX      01-02200-B      THE BOGDAN LAW FIRM                         BARNES        LARRY D           WV      95-C1518        THE CALWELL PRACTICE PLLC
SAUCEDA       DAVID R           TX      01-2199-B       THE BOGDAN LAW FIRM                         BARNETT       KENNETH           WV      97-C-43         THE CALWELL PRACTICE PLLC
SAUCEDO       RUBEN P           TX      01-02200-B      THE BOGDAN LAW FIRM                         BARNETT       LOUIS GENE & LO   WV      93-C-5483       THE CALWELL PRACTICE PLLC
SEGURA        RAUL              TX      98CI-18206      THE BOGDAN LAW FIRM                         BARNETT       THOMAS D          WV      95-C1518        THE CALWELL PRACTICE PLLC
SILVAS        ATANASIO A        TX      00-6659-H       THE BOGDAN LAW FIRM                         BARNHART      JAMES E. V AC&S   WV      93-C-5483       THE CALWELL PRACTICE PLLC
SMITH         BEVERLY           TX      01-02200-B      THE BOGDAN LAW FIRM                         BARR          ROBERT T          WV      95-C1518        THE CALWELL PRACTICE PLLC
SOLIZ         LEE               TX      00-4223-B       THE BOGDAN LAW FIRM                         BARTRAM       HOMER & MARTHA    WV      93-C-5483       THE CALWELL PRACTICE PLLC
TREVINO       ISRAEL S          TX      01-2199-B       THE BOGDAN LAW FIRM                         BATEMAN       EARL W.           WV      93-C-6818       THE CALWELL PRACTICE PLLC
VARGAS        ISIDRO D          TX      00-6659-H       THE BOGDAN LAW FIRM                         BAUGHMAN      RONNIE L. V AC&   WV      93-C-6579       THE CALWELL PRACTICE PLLC
VILLANUEVA    JOSE Y            TX      00-6660-E       THE BOGDAN LAW FIRM                         BEAZEL        HOWARD A          WV      95-C1518        THE CALWELL PRACTICE PLLC
VILLARREAL    GUADALUPE D       TX      01-4210-C       THE BOGDAN LAW FIRM                         BECKNER       FRANK H. & DELO   WV      93-C-5483       THE CALWELL PRACTICE PLLC
VILLARREAL    JOE G             TX      00-2972-E       THE BOGDAN LAW FIRM                         BEHVILLE      ROY E. & FRANCE   WV      93-C-5483       THE CALWELL PRACTICE PLLC
VILLARREAL    PETE R            TX      00-2206-B       THE BOGDAN LAW FIRM                         BELLA         DAVID             WV      98-C-2010       THE CALWELL PRACTICE PLLC
WALKER        CHARLES           TX      00-2206-B       THE BOGDAN LAW FIRM                         BELLOMY       DANNY R. V AC&S   WV      93-C-7960       THE CALWELL PRACTICE PLLC
WELDON        GEORGE C          TX      01-02200-B      THE BOGDAN LAW FIRM                         BENNETT       JACK D. & KATHY   WV      93-C-5483       THE CALWELL PRACTICE PLLC
WOODRUFF      BILLY J           TX      00-2206-B       THE BOGDAN LAW FIRM                         BENNETT       JAMES H           WV      96-C-654        THE CALWELL PRACTICE PLLC
ZAVALA        JOE A             TX      00-5256-B       THE BOGDAN LAW FIRM                         BENNETT       JOSEPH E.         WV      96-C-654        THE CALWELL PRACTICE PLLC
ZUNIGA        JOE H             TX      00-5256-B       THE BOGDAN LAW FIRM                         BENSON        KENNETH W         WV      96-C-654        THE CALWELL PRACTICE PLLC
CRIDDLE       DAVID F           IL      2013L001379     THE CAGLE LAW FIRM                          BESS          BURL E. & MARLE   WV      93-C-5483       THE CALWELL PRACTICE PLLC
ABRAMS        CHARLES A         WV      96-C-350        THE CALWELL PRACTICE PLLC                   BESS          ROY L. V AC&S &   WV      93-C-5483       THE CALWELL PRACTICE PLLC
ADAMS         DORIS JEAN V AC   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   BINION        JACK T.           WV      95-C-2792       THE CALWELL PRACTICE PLLC
ADAMS         TURLEY & VIOLET   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   BIRD          RONALD L. & DOR   WV      93-C-5483       THE CALWELL PRACTICE PLLC
ADKINS        BURL              WV      98-C-2010       THE CALWELL PRACTICE PLLC                   BLACKBURN     FRED T.           WV      96-C-654        THE CALWELL PRACTICE PLLC
ADKINS        DELLOS            WV      95-C1518        THE CALWELL PRACTICE PLLC                   BLACKSHIRE    CURTIS W          WV      95-C1518        THE CALWELL PRACTICE PLLC
ADKINS        GARY L            WV      93-C-5483       THE CALWELL PRACTICE PLLC                   BLACKSHIRE    ROBERT S          WV      96-C-654        THE CALWELL PRACTICE PLLC
ADKINS        GAYLEN & JOYCE    WV      93-C-7960       THE CALWELL PRACTICE PLLC                   BLACKWELL     JACK C            WV      93-C-3846       THE CALWELL PRACTICE PLLC
ADKINS        NEALY             WV      95-C1518        THE CALWELL PRACTICE PLLC                   BLACKWELL     ROBERT P          WV      93-C-6579       THE CALWELL PRACTICE PLLC
ADKINS        WILLIAM           WV      93-C-5483       THE CALWELL PRACTICE PLLC                   BLAINE        MICHAEL E.        WV      96-C-654        THE CALWELL PRACTICE PLLC
ALBRIGHT      JOHN R. & SHARO   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   BLAIT         ERNEST L. & DOR   WV      93-C-3846       THE CALWELL PRACTICE PLLC
ALEXANDER     HOWARD            WV      95-C1518        THE CALWELL PRACTICE PLLC                   BLAKE         JAMES R           WV      96-C-654        THE CALWELL PRACTICE PLLC
ALIFF         ELWIN             WV      96-C-654        THE CALWELL PRACTICE PLLC                   BLANKENSHIP   CALEB H           WV      95-C1518        THE CALWELL PRACTICE PLLC
ALLEN         JERRY T           WV      92-C-356        THE CALWELL PRACTICE PLLC                   BLANKENSHIP   DEXEL             WV      98C0538         THE CALWELL PRACTICE PLLC
ALLEY         JOHN S. V AC&S    WV      93-C-6579       THE CALWELL PRACTICE PLLC                   BLEVINS       IRVIN A. & LIND   WV      93-C-3846       THE CALWELL PRACTICE PLLC
ALLMAN        EARL E            WV      95-C1518        THE CALWELL PRACTICE PLLC                   BLEVINS       MATTIE L. & FAY   WV      93-C-5483       THE CALWELL PRACTICE PLLC
ALLMAN        WILLIAM           WV      92-C-825        THE CALWELL PRACTICE PLLC                   BLEVINS       MICHAEL           WV      96-C-654        THE CALWELL PRACTICE PLLC
ALM           HARRY C           WV      95-C1518        THE CALWELL PRACTICE PLLC                   BLEVINS       WILLIS A. & MAR   WV      93-C-6579       THE CALWELL PRACTICE PLLC
ANDERSON      LEO V AC&S & G-   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   BLOSSER       HAROLD A.         WV      96-C-654        THE CALWELL PRACTICE PLLC
ANDERSON      MAJOR L. JR.      WV      96-C-654        THE CALWELL PRACTICE PLLC                   BLOUIR        SHARKIE E. & EL   WV      93-C-3846       THE CALWELL PRACTICE PLLC
ANDREWS       ROBERT C.         WV      96-C-654        THE CALWELL PRACTICE PLLC                   BOARD         CHARLES O. & CA   WV      93-C-6579       THE CALWELL PRACTICE PLLC
ARBAUGH       JOSEPH C. & BET   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   BOARDMAN      JOHN F            WV      95-C1518        THE CALWELL PRACTICE PLLC
ARCURI        PHYLLIS HOPE &    WV      93-C-7960       THE CALWELL PRACTICE PLLC                   BOBO          WILLIAM & DONNA   WV      92-C-836        THE CALWELL PRACTICE PLLC
ARMSTEAD      JAMES PRINCETON   WV      95-C-2792       THE CALWELL PRACTICE PLLC                   BOGGESS       DARRELL C. V AC   WV      93-C-5483       THE CALWELL PRACTICE PLLC
ARNETT        DANNY RAY & LIN   WV      93-C-6818       THE CALWELL PRACTICE PLLC                   BOGGESS       HAROLD M. & MAR   WV      93-C-5483       THE CALWELL PRACTICE PLLC
ARNOLD        WARDER W. V AC&   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   BOGGESS       JAMES R.          WV      92-C-764        THE CALWELL PRACTICE PLLC
ARTHUR        DONALD C          WV      95-C1518        THE CALWELL PRACTICE PLLC                   BOGGESS       MILLARD & ROSE    WV      92-C-827        THE CALWELL PRACTICE PLLC

                                                                                                                                                              Appendix A - 417
                                         Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                   Document Page 436 of 624
Claimant     Claimant          State                                                               Claimant      Claimant          State
Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel
BOGGESS      SHELLEY DALE JR   WV      92-C-353        THE CALWELL PRACTICE PLLC                   CAMPBELL      DONALD K          WV      93-C-5483       THE CALWELL PRACTICE PLLC
BOGGS        DWAYNE            WV      95-C1518        THE CALWELL PRACTICE PLLC                   CAMPBELL      HARRY J           WV      95-C-2792       THE CALWELL PRACTICE PLLC
BOLTON       RAY F             WV      95-C1518        THE CALWELL PRACTICE PLLC                   CANTERBURY    ERNEST G          WV      94-C-522        THE CALWELL PRACTICE PLLC
BOND         LAWRENCE E. & L   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   CANTERBURY    SAMUEL L. & DEB   WV      92-C-366        THE CALWELL PRACTICE PLLC
BONECUTTER   LESTER G          WV      95-C1518        THE CALWELL PRACTICE PLLC                   CANTLEY       JERRY             WV      96-C-654        THE CALWELL PRACTICE PLLC
BONNETT      GEORGE B. & ALV   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   CANTRELL      JOE ALLEN & PAM   WV      93-C-3846       THE CALWELL PRACTICE PLLC
BONNETT      OSHEL J. V AC&S   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   CARNES        DANNY M           WV      95-C1518        THE CALWELL PRACTICE PLLC
BONNETT      SATTIS RAY & SA   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   CARNES        JAMES A.          WV      92-C-358        THE CALWELL PRACTICE PLLC
BOONE        HAROLD B          WV      93-C-5483       THE CALWELL PRACTICE PLLC                   CARNEY        EARNEST D. & DO   WV      93-C-5483       THE CALWELL PRACTICE PLLC
BOOTH        DALE & CHARLENE   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   CARNEY        HERMAN            WV      95-C1518        THE CALWELL PRACTICE PLLC
BOOTHE       BURLES G. V AC&   WV      93-C-7960       THE CALWELL PRACTICE PLLC                   CARNEY        MARION            WV      96-C-654        THE CALWELL PRACTICE PLLC
BOSHELL      JAMES L           WV      95-C1518        THE CALWELL PRACTICE PLLC                   CARNEY        WILLARD L         WV      92-C-364        THE CALWELL PRACTICE PLLC
BOSO         RAYMOND           WV      92-C-842        THE CALWELL PRACTICE PLLC                   CARPER        KENNETH           WV      99-C-217        THE CALWELL PRACTICE PLLC
BOSTIC       BURLESS           WV      95-C1518        THE CALWELL PRACTICE PLLC                   CARPER        ROSCOE N          WV      95-C1518        THE CALWELL PRACTICE PLLC
BOWEN        CLYDE W. JR. &    WV      93-C-5483       THE CALWELL PRACTICE PLLC                   CARR          DONALD R.         WV      97-C-462        THE CALWELL PRACTICE PLLC
BOWEN        DELMAS D          WV      93-C-3846       THE CALWELL PRACTICE PLLC                   CARTER        KEITH D. V AC&S   WV      93-C-6579       THE CALWELL PRACTICE PLLC
BOWEN        EMMETT E. JR      WV      93-C-3846       THE CALWELL PRACTICE PLLC                   CARTER        RONALD L.         WV      95-C-2792       THE CALWELL PRACTICE PLLC
BOWES        WILLIAM J         WV      95-C1518        THE CALWELL PRACTICE PLLC                   CARTWRIGHT    RENNIE & NORMA    WV      93-C-3846       THE CALWELL PRACTICE PLLC
BOWMAN       KEITH G           WV      95-C1518        THE CALWELL PRACTICE PLLC                   CASKEY        JAMES             WV      93-C-6579       THE CALWELL PRACTICE PLLC
BRABBIT      WILLIAM CALVERT   WV      95-C-2792       THE CALWELL PRACTICE PLLC                   CASTO         BASIL O. & ELSI   WV      93-C-6579       THE CALWELL PRACTICE PLLC
BRADSHAW     JACK W. & JANE    WV      93-C-6579       THE CALWELL PRACTICE PLLC                   CASTO         CARL M            WV      95-C1518        THE CALWELL PRACTICE PLLC
BRAMMER      HAROLD            WV      92-C-365        THE CALWELL PRACTICE PLLC                   CASTO         EARL M. V AC&S    WV      93-C-3846       THE CALWELL PRACTICE PLLC
BRANNEN      CARL A. V AC&S    WV      93-C-5483       THE CALWELL PRACTICE PLLC                   CASTO         ELVIN & ELLEN G   WV      93-C-6818       THE CALWELL PRACTICE PLLC
BRANNEN      CHARLES A.        WV      93-C-6818       THE CALWELL PRACTICE PLLC                   CASTO         EMORY             WV      92-C-828        THE CALWELL PRACTICE PLLC
BREWER       WILMER W          WV      95-C-2792       THE CALWELL PRACTICE PLLC                   CASTO         ERMAN ESTLE & M   WV      93-C-5483       THE CALWELL PRACTICE PLLC
BRICKEY      DOONIE D          WV      93-C-5483       THE CALWELL PRACTICE PLLC                   CASTO         FRANKLIN T        WV      95-C1518        THE CALWELL PRACTICE PLLC
BRINKER      ROY W             WV      93-C-6818       THE CALWELL PRACTICE PLLC                   CASTO         JEAROLL J. & DI   WV      93-C-5483       THE CALWELL PRACTICE PLLC
BRISENDINE   CHARLES E         WV      16C811          THE CALWELL PRACTICE PLLC                   CASTO         OSHEL R.          WV      96-C-654        THE CALWELL PRACTICE PLLC
BRISENDINE   CHARLES E.        WV      95-C-2792       THE CALWELL PRACTICE PLLC                   CASTO         OTTIE & FLODA V   WV      93-C-5483       THE CALWELL PRACTICE PLLC
BRITTON      KENNETH E         WV      95-C1518        THE CALWELL PRACTICE PLLC                   CASTO         WILLARD L         WV      95-C1518        THE CALWELL PRACTICE PLLC
BROGAN       ROCKARD           WV      95-C-2792       THE CALWELL PRACTICE PLLC                   CASTO         WILLIAM W         WV      95-C1518        THE CALWELL PRACTICE PLLC
BROOKOVER    JIMMIE R          WV      95-C1518        THE CALWELL PRACTICE PLLC                   CATRON        DANNY R. & JULI   WV      93-C-5483       THE CALWELL PRACTICE PLLC
BROOKS       NICHOLAS H. & P   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   CAVENDAR      WILFORD C. & FR   WV      93-C-6579       THE CALWELL PRACTICE PLLC
BROOKS       RUSSELL T. & JO   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   CHAMBERS      WILLIAM W         WV      93-C-5483       THE CALWELL PRACTICE PLLC
BROTHERS     LOWELL D. & LIN   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   CHANCEY       LOUISE DALE V A   WV      93-C-6579       THE CALWELL PRACTICE PLLC
BROWN        DANNY L           WV      95-C-2792       THE CALWELL PRACTICE PLLC                   CHANDLER      JERRY W. V AC&S   WV      93-C-5483       THE CALWELL PRACTICE PLLC
BROWN        DAVID E           WV      93-C-6579       THE CALWELL PRACTICE PLLC                   CHARBONNEAU   YVES C            WV      93-C-6579       THE CALWELL PRACTICE PLLC
BROWN        DONALD E          WV      93-C-6579       THE CALWELL PRACTICE PLLC                   CHATMAN       TERRY A. & MARY   WV      93-C-5483       THE CALWELL PRACTICE PLLC
BROWN        EARL F            WV      95-C1518        THE CALWELL PRACTICE PLLC                   CHENOWETH     BETTY J           WV      95-C1518        THE CALWELL PRACTICE PLLC
BROWN        MICHAEL B. & CO   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   CHENOWETH     ROBERT W. & BET   WV      93-C-3846       THE CALWELL PRACTICE PLLC
BROWN        RICHARD C         WV      95-C1518        THE CALWELL PRACTICE PLLC                   CHESS         WILLIAM & ARITT   WV      93-C-3846       THE CALWELL PRACTICE PLLC
BROWN        ROGER D           WV      95-C1518        THE CALWELL PRACTICE PLLC                   CHESTNUT      WILLIAM L         WV      95-C1518        THE CALWELL PRACTICE PLLC
BROWN        WILLIAM R         WV      04C1891         THE CALWELL PRACTICE PLLC                   CHILDERS      LARRY R           WV      95-C1518        THE CALWELL PRACTICE PLLC
BRUM         FRANKLIN L. & M   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   CHILDERS      VIRGIL M          WV      95-C1518        THE CALWELL PRACTICE PLLC
BRUMFIELD    ALVIN             WV      98-C-2010       THE CALWELL PRACTICE PLLC                   CHINN         JAMES A. SR. &    WV      93-C-5483       THE CALWELL PRACTICE PLLC
BRUMFIELD    CLAUD J. & DORO   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   CHURCH        GEORGE H          WV      99-C-217        THE CALWELL PRACTICE PLLC
BRYANT       DONALD F          WV      93-C-3846       THE CALWELL PRACTICE PLLC                   CLARK         DANIEL D          WV      95-C1518        THE CALWELL PRACTICE PLLC
BRYANT       EDWARD P          WV      93-C-3846       THE CALWELL PRACTICE PLLC                   CLARK         HURCY J. V AC&S   WV      93-C-6579       THE CALWELL PRACTICE PLLC
BRYANT       FRANKLIN D        WV      93-C-3846       THE CALWELL PRACTICE PLLC                   CLARK         LEWIS H           WV      95-C1518        THE CALWELL PRACTICE PLLC
BRYANT       RONALD E          WV      93-C-6818       THE CALWELL PRACTICE PLLC                   CLARK         MARK D            WV      93-C-6579       THE CALWELL PRACTICE PLLC
BUCHANAN     JAMES             WV      92-C-831        THE CALWELL PRACTICE PLLC                   CLARK         WAYNE R. & JOAN   WV      93-C-6579       THE CALWELL PRACTICE PLLC
BUCHANAN     WILLIAM V AC&S    WV      93-C-5483       THE CALWELL PRACTICE PLLC                   CLAY          CARL R            WV      92-C-832        THE CALWELL PRACTICE PLLC
BUCKALEW     KEITH K. & RUTH   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   CLENDENEN     JEFFREY L         WV      95-C-2792       THE CALWELL PRACTICE PLLC
BUKOVINSKY   FRANKLIN G        WV      04C1891         THE CALWELL PRACTICE PLLC                   CLENDENIN     DAVID V           WV      04C1891         THE CALWELL PRACTICE PLLC
BUMGARNER    EDDIE             WV      95-C1518        THE CALWELL PRACTICE PLLC                   CLENDENIN     RUSSEL L. & MYR   WV      92-C-362        THE CALWELL PRACTICE PLLC
BURCHETT     STEPHEN C         WV      95-C1518        THE CALWELL PRACTICE PLLC                   CLEVENGER     HERBERT T. V AC   WV      93-C-5483       THE CALWELL PRACTICE PLLC
BURDETTE     WILBUR L          WV      95-C1518        THE CALWELL PRACTICE PLLC                   CLICK         CARL E            WV      95-C1518        THE CALWELL PRACTICE PLLC
BURGE        GEORGE A          WV      95-C1518        THE CALWELL PRACTICE PLLC                   CLIFF         HOWARD            WV      95-C1518        THE CALWELL PRACTICE PLLC
BURGESS      BILLY J. & CLAR   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   CLIFTON       VERNON M. & IRI   WV      93-C-6579       THE CALWELL PRACTICE PLLC
BURKHART     JERRY L. & TERE   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   CLINTON       WILLIAM D. V AC   WV      93-C-5483       THE CALWELL PRACTICE PLLC
BURNS        MARY E            WV      96-C-654        THE CALWELL PRACTICE PLLC                   COBB          CARL E            WV      95-C1518        THE CALWELL PRACTICE PLLC
BURNSIDE     THOMAS D          WV      93-C-5483       THE CALWELL PRACTICE PLLC                   COBB          JAMES R           WV      95-C1518        THE CALWELL PRACTICE PLLC
BUSH         CHARLES H         WV      93-C-5483       THE CALWELL PRACTICE PLLC                   COBB          ORVILLE E.        WV      96-C-654        THE CALWELL PRACTICE PLLC
BUTCHER      ELVIN & SYLVIA    WV      93-C-6579       THE CALWELL PRACTICE PLLC                   COBERLY       AYWARD & YOI V    WV      93-C-6579       THE CALWELL PRACTICE PLLC
BUTCHER      GARY L            WV      98-C-2010       THE CALWELL PRACTICE PLLC                   COCHRAN       HARRY J. & ARBU   WV      93-C-3846       THE CALWELL PRACTICE PLLC
BUTCHER      MICHAEL & PHYLL   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   COCHRAN       HERBERT R. V AC   WV      93-C-5483       THE CALWELL PRACTICE PLLC
BUTLER       WILLIAM R         WV      92-C-829        THE CALWELL PRACTICE PLLC                   COFFMAN       CARL S            WV      93-C-6579       THE CALWELL PRACTICE PLLC
BYERS        GEORGE F. V AC&   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   COGER         ROBERT W          WV      95-C1518        THE CALWELL PRACTICE PLLC
BYRNSIDE     THOMAS O          WV      95-C1518        THE CALWELL PRACTICE PLLC                   COLE          DAVID P.          WV      95-C-2792       THE CALWELL PRACTICE PLLC
CADE         DUANE A. & TERE   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   COLE          GARY P.           WV      96-C-654        THE CALWELL PRACTICE PLLC
CAIN         JAMES A           WV      93-C-5483       THE CALWELL PRACTICE PLLC                   COLE          JAMES T           WV      93-C-5483       THE CALWELL PRACTICE PLLC
CAIN         MICHAEL K.        WV      95-C-2792       THE CALWELL PRACTICE PLLC                   COLE          ROGER L. & PATR   WV      93-C-3846       THE CALWELL PRACTICE PLLC
CALDWELL     EARL              WV      95-C1518        THE CALWELL PRACTICE PLLC                   COLLEY        VICTOR H. & REB   WV      93-C-6579       THE CALWELL PRACTICE PLLC
CALE         STEPHEN           WV      99-C-217        THE CALWELL PRACTICE PLLC                   COLLIAS       JOHN M            WV      95-C1518        THE CALWELL PRACTICE PLLC
CALLAHAN     FRANCIS M. & FA   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   COLLINS       JAMES F           WV      95-C1518        THE CALWELL PRACTICE PLLC
CAMPBELL     CREAD & NEOLA J   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   COLLINS       LLOYD W           WV      95-C1518        THE CALWELL PRACTICE PLLC

                                                                                                                                                             Appendix A - 418
                                          Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                    Document Page 437 of 624
Claimant      Claimant          State                                                               Claimant    Claimant          State
Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name   First Name        Filed   Docket Number   Primary Plaintiff Counsel
COLLINS       OSCAR             WV      93-C-5483       THE CALWELL PRACTICE PLLC                   DEBERRY     OLIVER S. & JEN   WV      93-C-6579       THE CALWELL PRACTICE PLLC
COMER         DAYTON A.         WV      95-C-2792       THE CALWELL PRACTICE PLLC                   DEEL        RUSSELL & ANNA    WV      93-C-5483       THE CALWELL PRACTICE PLLC
COMER         STEVEN E          WV      95-C1518        THE CALWELL PRACTICE PLLC                   DENNIS      EDWAIN I          WV      95-C1518        THE CALWELL PRACTICE PLLC
CONKLE        JOSEPH R. & FRA   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   DENNISON    JERRY EDWARD V    WV      93-C-5483       THE CALWELL PRACTICE PLLC
CONLEY        DANNY O           WV      95-C1518        THE CALWELL PRACTICE PLLC                   DENT        DENVER P. & HAZ   WV      93-C-5483       THE CALWELL PRACTICE PLLC
CONLEY        HOBERT            WV      98-C-2010       THE CALWELL PRACTICE PLLC                   DENT        ORVILLE & RUBY    WV      93-C-6579       THE CALWELL PRACTICE PLLC
CONLEY        JAMES             WV      92-C-830        THE CALWELL PRACTICE PLLC                   DENZIE      ROBERT            WV      92-C-845        THE CALWELL PRACTICE PLLC
CONLEY        JENNINGS & MAE    WV      93-C-3846       THE CALWELL PRACTICE PLLC                   DEVER       MARK A            WV      95-C1518        THE CALWELL PRACTICE PLLC
CONLEY        OLIVER P. & GER   WV      93-C-7960       THE CALWELL PRACTICE PLLC                   DICKEL      JAMES L. & EFFI   WV      93-C-3846       THE CALWELL PRACTICE PLLC
CONNER        BRADY L           WV      95-C1518        THE CALWELL PRACTICE PLLC                   DINGESS     ROY LEE V AC&S    WV      93-C-5483       THE CALWELL PRACTICE PLLC
CONRAD        MICHAEL           WV      99-C-217        THE CALWELL PRACTICE PLLC                   DIXON       EDGAR W. & LOIS   WV      93-C-5483       THE CALWELL PRACTICE PLLC
COOK          CECIL COY & MAR   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   DODD        WILLIAM           WV      93-C-6579       THE CALWELL PRACTICE PLLC
COOK          JOSEPH            WV      93-C-3846       THE CALWELL PRACTICE PLLC                   DOLIN       DENNIS            WV      95-C1518        THE CALWELL PRACTICE PLLC
COOK          LARRY W           WV      95-C1518        THE CALWELL PRACTICE PLLC                   DOMOKOS     JOHN M. V AC&S    WV      93-C-6579       THE CALWELL PRACTICE PLLC
COOK          MELVIN R          WV      98-C-2010       THE CALWELL PRACTICE PLLC                   DONAT       WALTER S          WV      06C1212         THE CALWELL PRACTICE PLLC
COOPER        GARY K            WV      95-C1518        THE CALWELL PRACTICE PLLC                   DORSEY      CALVIN WAYNE &    WV      93-C-5483       THE CALWELL PRACTICE PLLC
CORBIN        DELMONT & MALOR   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   DOSS        EUGENE            WV      96-C-654        THE CALWELL PRACTICE PLLC
CORBIN        ROBERT L          WV      93-C-3846       THE CALWELL PRACTICE PLLC                   DOSS        HERBERT           WV      95-C1518        THE CALWELL PRACTICE PLLC
COSSIN        HERBERT           WV      92-C-496        THE CALWELL PRACTICE PLLC                   DOUGLAS     ARCHIE A          WV      93-C-6579       THE CALWELL PRACTICE PLLC
COTTRILL      MARCELLUS & RAC   WV      92-C-824        THE CALWELL PRACTICE PLLC                   DOUGLAS     THOMAS H          WV      93-C-3846       THE CALWELL PRACTICE PLLC
COUNTS        GEORGE R. SR. V   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   DOWDY       ELVIN             WV      95-C1518        THE CALWELL PRACTICE PLLC
COVERT        FLOYD F. & FLOR   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   DUNCAN      EUGENE E          WV      94-C-725        THE CALWELL PRACTICE PLLC
COX           ELBERT J. & EUL   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   DUNCAN      JACKIE D          WV      95-C1518        THE CALWELL PRACTICE PLLC
CRADDOCK      LEWIS D. & IREN   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   DUNLAP      GARY D            WV      95-C1518        THE CALWELL PRACTICE PLLC
CRAIG         PETER B. & MATT   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   DUNLAP      JAMES G           WV      95-C1518        THE CALWELL PRACTICE PLLC
CRAIGO        FERRIEL E         WV      95-C1518        THE CALWELL PRACTICE PLLC                   DUNPHY      JEFFREY M         WV      93-C-6579       THE CALWELL PRACTICE PLLC
CRAWFORD      MAX H. V AC&S &   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   DURBIN      JAMES             WV      96-C-350        THE CALWELL PRACTICE PLLC
CREECH        CHARLES D         WV      95-C1518        THE CALWELL PRACTICE PLLC                   DURST       LEWIS P. V AC&S   WV      93-C-5483       THE CALWELL PRACTICE PLLC
CREWS         BASIL             WV      96-C-350        THE CALWELL PRACTICE PLLC                   DUVALL      DONALD B          WV      95-C1518        THE CALWELL PRACTICE PLLC
CRITCHFIELD   CW                WV      95-C1518        THE CALWELL PRACTICE PLLC                   DUVE        VICTOR J          WV      95-C1518        THE CALWELL PRACTICE PLLC
CRITCHFIELD   CLIFFORD J        WV      95-C1518        THE CALWELL PRACTICE PLLC                   DUVE        WILLIAM A         WV      95-C1518        THE CALWELL PRACTICE PLLC
CRITCHFIELD   GOLDIE            WV      95-C1518        THE CALWELL PRACTICE PLLC                   EADS        EVERMENT D. & M   WV      93-C-5483       THE CALWELL PRACTICE PLLC
CRITCHFIELD   GRACIE L          WV      95-C1518        THE CALWELL PRACTICE PLLC                   EASTWOOD    JACK A.           WV      95-C-2792       THE CALWELL PRACTICE PLLC
CROOKSHANKS   CECIL HARRY & D   WV      92-C-585        THE CALWELL PRACTICE PLLC                   EAVES       EDGAR & PEARL V   WV      93-C-5483       THE CALWELL PRACTICE PLLC
CROSS         STEPHEN B         WV      93-C-332        THE CALWELL PRACTICE PLLC                   EBERHART    FRANK             WV      95-C1518        THE CALWELL PRACTICE PLLC
CROSTON       WILLIAM & LILA    WV      92-C-840        THE CALWELL PRACTICE PLLC                   ECHARD      ORVILLE R. SR.    WV      93-C-3846       THE CALWELL PRACTICE PLLC
CROUCH        TED L. & SHIRLE   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   ECKHART     CARL V AC&S & G   WV      93-C-6579       THE CALWELL PRACTICE PLLC
CROW          RALPH             WV      95-C1518        THE CALWELL PRACTICE PLLC                   EDDY        BURL              WV      95-C1518        THE CALWELL PRACTICE PLLC
CRUM          FRED D            WV      95-C1518        THE CALWELL PRACTICE PLLC                   EDWARDS     HENRY J. & MARG   WV      93-C-3846       THE CALWELL PRACTICE PLLC
CUNDIFF       RAYMOND G         WV      95-C1518        THE CALWELL PRACTICE PLLC                   EDWARDS     JACKSON B. & OP   WV      93-C-5483       THE CALWELL PRACTICE PLLC
CUNNINGHAM    SHERMAN B         WV      93-C-5483       THE CALWELL PRACTICE PLLC                   EDWARDS     KENNETH R. & FR   WV      93-C-5483       THE CALWELL PRACTICE PLLC
CURNUTTE      SAMUEL W          WV      93-C-3846       THE CALWELL PRACTICE PLLC                   EKERS       WILLIAM & DORIS   WV      93-C-3846       THE CALWELL PRACTICE PLLC
CURREY        LONNIE V AC&S &   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   ELDRIDGE    BILL F            WV      95-C1518        THE CALWELL PRACTICE PLLC
CURRY         WILBUR E. & OPA   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   ELLIOTT     CLELL B. & MAGG   WV      92-C-575        THE CALWELL PRACTICE PLLC
CURTIS        TOMMY             WV      95-C1518        THE CALWELL PRACTICE PLLC                   ELLIS       LOWELL T          WV      95-C1518        THE CALWELL PRACTICE PLLC
CUSTER        JOHN CHARLES &    WV      93-C-5483       THE CALWELL PRACTICE PLLC                   ELLIS       OSCAR L           WV      95-C1518        THE CALWELL PRACTICE PLLC
CUTLIP        ORAL K            WV      95-C1518        THE CALWELL PRACTICE PLLC                   EMERSON     ARRENA E          WV      95-C1518        THE CALWELL PRACTICE PLLC
DALTON        GLENNA F          WV      95-C1518        THE CALWELL PRACTICE PLLC                   ENGLAND     JUNIOR R          WV      95-C1518        THE CALWELL PRACTICE PLLC
DALTON        LEONARD           WV      96-C-654        THE CALWELL PRACTICE PLLC                   ENGLAND     NOAH C            WV      95-C1518        THE CALWELL PRACTICE PLLC
DALTON        THOMAS & CONNIE   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   ENOFF       JOYCE L           WV      95-C1518        THE CALWELL PRACTICE PLLC
DANIELS       LARRY D           WV      92-C-838        THE CALWELL PRACTICE PLLC                   EPLING      BRUCE             WV      92-C-577        THE CALWELL PRACTICE PLLC
DARBY         PHILLIP           WV      96-C-350        THE CALWELL PRACTICE PLLC                   ERLEWINE    DANA & EVELYN V   WV      93-C-5483       THE CALWELL PRACTICE PLLC
DARBY         PHILLIP K         WV      95-C1518        THE CALWELL PRACTICE PLLC                   ERLEWINE    DANNY V AC&S &    WV      93-C-6579       THE CALWELL PRACTICE PLLC
DARBY         SHIRLEY V AC&S    WV      93-C-5483       THE CALWELL PRACTICE PLLC                   ERLEWINE    HARVEY & RUTH V   WV      93-C-5483       THE CALWELL PRACTICE PLLC
DAVIDSON      JAMES B           WV      95-C1518        THE CALWELL PRACTICE PLLC                   ERRETT      JOHN T.           WV      95-C-2792       THE CALWELL PRACTICE PLLC
DAVIS         BOBBIE Z. & LOR   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   ERSKINE     JOHN              WV      95-C1518        THE CALWELL PRACTICE PLLC
DAVIS         CHARLES E         WV      95-C1518        THE CALWELL PRACTICE PLLC                   ERWIN       CARL V AC&S & G   WV      93-C-5483       THE CALWELL PRACTICE PLLC
DAVIS         CHARLES K         WV      95-C-2792       THE CALWELL PRACTICE PLLC                   ESTEP       DELBERT R. & MA   WV      93-C-6579       THE CALWELL PRACTICE PLLC
DAVIS         EUGENE C          WV      95-C1518        THE CALWELL PRACTICE PLLC                   ESTEP       ELVIN             WV      95-C1518        THE CALWELL PRACTICE PLLC
DAVIS         GENE STANLEY V    WV      93-C-5483       THE CALWELL PRACTICE PLLC                   ESTEP       EWOOD             WV      95-C1518        THE CALWELL PRACTICE PLLC
DAVIS         JAMES H           WV      93-C-5483       THE CALWELL PRACTICE PLLC                   ESTEP       JIMMIE L.         WV      95-C-2792       THE CALWELL PRACTICE PLLC
DAVIS         JUDITH            WV      96-C-654        THE CALWELL PRACTICE PLLC                   ESTEP       OVIE L            WV      95-C1518        THE CALWELL PRACTICE PLLC
DAVIS         WALTER E          WV      93-C-6579       THE CALWELL PRACTICE PLLC                   EVANS       DAVID D. & OLIV   WV      93-C-5483       THE CALWELL PRACTICE PLLC
DAVIS         WANDA M.          WV      95-C-2792       THE CALWELL PRACTICE PLLC                   EVANS       GARY A. & BETTY   WV      93-C-6579       THE CALWELL PRACTICE PLLC
DAVIS         WILLIAM D         WV      95-C1518        THE CALWELL PRACTICE PLLC                   FACEMYER    ORVILLE G. & NA   WV      93-C-6818       THE CALWELL PRACTICE PLLC
DAVIS         WILLIAM M         WV      95-C1518        THE CALWELL PRACTICE PLLC                   FACEMYRE    RANDEL L          WV      95-C1518        THE CALWELL PRACTICE PLLC
DAVIS         WILLIAM M         WV      96-C-350        THE CALWELL PRACTICE PLLC                   FANNIN      JOSEPH P          WV      93-C-6579       THE CALWELL PRACTICE PLLC
DAY           TRUMAN R.         WV      97-C-462        THE CALWELL PRACTICE PLLC                   FARANCE     OSCAR D. & BILL   WV      93-C-3846       THE CALWELL PRACTICE PLLC
DEAHL         STEPHEN M. & WA   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   FARLEY      EUGENE V AC&S &   WV      93-C-6818       THE CALWELL PRACTICE PLLC
DEAN          BENNIE D. & JEN   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   FARMER      WILLIAM FRED &    WV      93-C-5483       THE CALWELL PRACTICE PLLC
DEAN          DWAYNE            WV      97-C-462        THE CALWELL PRACTICE PLLC                   FARRELL     ARTHUR JR.        WV      96-C-350        THE CALWELL PRACTICE PLLC
DEAN          GARY              WV      97-C-462        THE CALWELL PRACTICE PLLC                   FERGUSON    JAMES R           WV      93-C-3846       THE CALWELL PRACTICE PLLC
DEBARR        STEPHEN A. & PA   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   FERRIS      ORVILLE B.        WV      92C485          THE CALWELL PRACTICE PLLC
DEBENI        CHARLES           WV      95-C1518        THE CALWELL PRACTICE PLLC                   FIELDS      ANTHONY L         WV      95-C1518        THE CALWELL PRACTICE PLLC
DEBERRY       JOHNNY RAY & RU   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   FIELDS      DELMER P          WV      95-C1518        THE CALWELL PRACTICE PLLC
DEBERRY       JOSEPH S. V AC&   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   FIELDS      PATRICK L. & ED   WV      93-C-7960       THE CALWELL PRACTICE PLLC

                                                                                                                                                            Appendix A - 419
                                          Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                    Document Page 438 of 624
Claimant      Claimant          State                                                               Claimant      Claimant          State
Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel
FIELDS        STEVEN J          WV      95-C-2792       THE CALWELL PRACTICE PLLC                   GREEN         GLEN H            WV      96-C-654        THE CALWELL PRACTICE PLLC
FINLEY        JAMES C. & SHIR   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   GRIFFITH      DONALD L.         WV      96-C-654        THE CALWELL PRACTICE PLLC
FISHER        ALLEN             WV      96-C-654        THE CALWELL PRACTICE PLLC                   GRIFFITH      LONCEFORD F       WV      95-C1518        THE CALWELL PRACTICE PLLC
FISHER        ARCHIE            WV      95-C1518        THE CALWELL PRACTICE PLLC                   GRIFFITH      RANDY J           WV      95-C1518        THE CALWELL PRACTICE PLLC
FISHER        ARCHIE D          WV      97-C-724        THE CALWELL PRACTICE PLLC                   GRIFFITH      RAYMOND           WV      92-C-847        THE CALWELL PRACTICE PLLC
FISHER        CHARLES K         WV      96-C-654        THE CALWELL PRACTICE PLLC                   GRIIFFITH     DANNY M.          WV      95-C-2792       THE CALWELL PRACTICE PLLC
FISHER        CRESTIE           WV      96-C-654        THE CALWELL PRACTICE PLLC                   GRIM          RAYMOND R         WV      95-C1518        THE CALWELL PRACTICE PLLC
FISHER        HERMAN & LOUISE   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   GRIMES        JACK              WV      98-C-2010       THE CALWELL PRACTICE PLLC
FISHER        JAMES S           WV      93-C-3846       THE CALWELL PRACTICE PLLC                   GRUBB         EDWARD G          WV      95-C1518        THE CALWELL PRACTICE PLLC
FITZPATRICK   MAURICE & VIOLE   WV      92-C-361        THE CALWELL PRACTICE PLLC                   GRUBER        LEONARD O         WV      95-C1518        THE CALWELL PRACTICE PLLC
FITZPATRICK   RANDY             WV      17C990          THE CALWELL PRACTICE PLLC                   GRUESER       BILLIE E. & DOR   WV      92-C-573        THE CALWELL PRACTICE PLLC
FLEMING       JERRY L           WV      95-C1518        THE CALWELL PRACTICE PLLC                   GRUESER       PAUL T            WV      95-C1518        THE CALWELL PRACTICE PLLC
FLEMING       JERRY L           WV      96-C-350        THE CALWELL PRACTICE PLLC                   GUE           IRELAND           WV      95-C-2792       THE CALWELL PRACTICE PLLC
FLESHER       JAMES M           WV      93-C-6579       THE CALWELL PRACTICE PLLC                   GUINTHER      MALCOLM & DONNA   WV      93-C-5483       THE CALWELL PRACTICE PLLC
FLESHMAN      JAMES M. & CONN   WV      93-C-6818       THE CALWELL PRACTICE PLLC                   GUNNO         ARTHUR L          WV      95-C1518        THE CALWELL PRACTICE PLLC
FLINN         CARL K            WV      95-C1518        THE CALWELL PRACTICE PLLC                   GUNNO         RANDALL LEE & B   WV      93-C-5483       THE CALWELL PRACTICE PLLC
FLINN         DONNIE & WANDA    WV      93-C-3846       THE CALWELL PRACTICE PLLC                   GUTHRIE       WILLIAM D         WV      04C1891         THE CALWELL PRACTICE PLLC
FLINNER       DELBERT E.        WV      96-C-654        THE CALWELL PRACTICE PLLC                   HADSELL       RONALD A          WV      95-C1518        THE CALWELL PRACTICE PLLC
FORSHEE       DAVID L           WV      95-C1518        THE CALWELL PRACTICE PLLC                   HAGER         BILLY E. V AC&S   WV      93-C-6579       THE CALWELL PRACTICE PLLC
FOSTER        PAUL M. & HELEN   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   HAID          DAVID M           WV      95-C1518        THE CALWELL PRACTICE PLLC
FOWLER        BILLY ALFORD &    WV      93-C-6579       THE CALWELL PRACTICE PLLC                   HALFIN        ROBERT F. & MAR   WV      93-C-6579       THE CALWELL PRACTICE PLLC
FOWLER        HAROLD M. & CLA   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   HALL          CARL W            WV      95-C1518        THE CALWELL PRACTICE PLLC
FOX           WILLIAM G         WV      95-C1518        THE CALWELL PRACTICE PLLC                   HALL          DAVID M           WV      95-C1518        THE CALWELL PRACTICE PLLC
FRAIL         JAMES W. V AC&S   WV      92-C-843        THE CALWELL PRACTICE PLLC                   HALSTEAD      WILLIAM C. & JU   WV      93-C-5483       THE CALWELL PRACTICE PLLC
FRALEY        LARRY             WV      95-C1518        THE CALWELL PRACTICE PLLC                   HAMILTON      ROBERT S          WV      95-C1518        THE CALWELL PRACTICE PLLC
FRAME         NORMAN L. & SHA   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   HAMILTON      WILLIAM L         WV      95-C1518        THE CALWELL PRACTICE PLLC
FRASER        JOHN R            WV      95-C1518        THE CALWELL PRACTICE PLLC                   HAMRICK       ROY L             WV      95-C1518        THE CALWELL PRACTICE PLLC
FRAZIER       DONALD A          WV      93-C-5483       THE CALWELL PRACTICE PLLC                   HANDLEY       LOUIS RAY V AC&   WV      93-C-5483       THE CALWELL PRACTICE PLLC
FRAZIER       WILLIAM R         WV      93-C-5483       THE CALWELL PRACTICE PLLC                   HANNAH        SILAS             WV      96-C-654        THE CALWELL PRACTICE PLLC
FREEMAN       DONALD C          WV      95-C1518        THE CALWELL PRACTICE PLLC                   HANSHAW       BURL              WV      95-C1518        THE CALWELL PRACTICE PLLC
FRENCH        STEVEN D.         WV      96-C-654        THE CALWELL PRACTICE PLLC                   HAPNEY        GRADY E.          WV      96-C-654        THE CALWELL PRACTICE PLLC
FRIDLEY       WAYNE V AC&S &    WV      93-C-6579       THE CALWELL PRACTICE PLLC                   HAPNEY        LONNIE E. & SUE   WV      93-C-6579       THE CALWELL PRACTICE PLLC
FRUTH         RALPH G           WV      95-C-2792       THE CALWELL PRACTICE PLLC                   HARBERT       SHIRLEY L         WV      95-C1518        THE CALWELL PRACTICE PLLC
FRYE          ALLEN             WV      95-C1518        THE CALWELL PRACTICE PLLC                   HARLAN        DAN L. & PHYLLI   WV      93-C-5483       THE CALWELL PRACTICE PLLC
FRYE          ROBERT W          WV      93-C-5483       THE CALWELL PRACTICE PLLC                   HARLOW        WILLIE M          WV      93-C-6579       THE CALWELL PRACTICE PLLC
FULKNIER      RONALD E          WV      95-C1518        THE CALWELL PRACTICE PLLC                   HARMAN        EDWARD B          WV      98-C-1840       THE CALWELL PRACTICE PLLC
FULLER        TEDDY E           WV      93-C-6818       THE CALWELL PRACTICE PLLC                   HARMON        BERNARD JR. & H   WV      92-C-355        THE CALWELL PRACTICE PLLC
FURGERSON     JERRY C. V AC&S   WV      93-C-7960       THE CALWELL PRACTICE PLLC                   HARRAH        ROGER O           WV      95-C1518        THE CALWELL PRACTICE PLLC
FYFFE         ROY E             WV      95-C1518        THE CALWELL PRACTICE PLLC                   HARRIS        CARL H. & ZONET   WV      93-C-3846       THE CALWELL PRACTICE PLLC
GAIN          HAYWARD D         WV      95-C1518        THE CALWELL PRACTICE PLLC                   HARRIS        CHARLES E         WV      95-C1518        THE CALWELL PRACTICE PLLC
GANDEE        ROBERT ALLEN &    WV      93-C-6579       THE CALWELL PRACTICE PLLC                   HARRISON      CHARLES R         WV      95-C1518        THE CALWELL PRACTICE PLLC
GARDNER       KENNETH R         WV      95-C1518        THE CALWELL PRACTICE PLLC                   HARRISON      HOLLIS M          WV      95-C1518        THE CALWELL PRACTICE PLLC
GARRISON      THURMAN T. V AC   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   HARRISON      LUTHER C          WV      95-C1518        THE CALWELL PRACTICE PLLC
GARTEN        TERRY L           WV      95-C1518        THE CALWELL PRACTICE PLLC                   HARRISON      RICHARD           WV      99-C-217        THE CALWELL PRACTICE PLLC
GARTON        JACK L            WV      93-C-5483       THE CALWELL PRACTICE PLLC                   HARRISON      ROBERT E          WV      93-C-6579       THE CALWELL PRACTICE PLLC
GATES         KEVIN L. V AC&S   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   HARRISON      SEBERT L          WV      96-C-654        THE CALWELL PRACTICE PLLC
GATES         WILLIAM H         WV      93-C-3846       THE CALWELL PRACTICE PLLC                   HART          HOMER LEE & CHR   WV      93-C-5483       THE CALWELL PRACTICE PLLC
GIBSON        CHARLES W         WV      92-C-359        THE CALWELL PRACTICE PLLC                   HART          RALPH E           WV      93-C-5483       THE CALWELL PRACTICE PLLC
GIBSON        JAMES W           WV      93-C-6579       THE CALWELL PRACTICE PLLC                   HART          RONALD L          WV      99-C-217        THE CALWELL PRACTICE PLLC
GIBSON        RONALD C          WV      95-C1518        THE CALWELL PRACTICE PLLC                   HASTINGS      GEORGE B          WV      95-C1518        THE CALWELL PRACTICE PLLC
GIBSON        WILLIAM W         WV      93-C-6579       THE CALWELL PRACTICE PLLC                   HATTEN        WILLIAM H         WV      92-C-579        THE CALWELL PRACTICE PLLC
GIDLEY        ROBERT L. & PAT   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   HAWK          CHARLES & LUCIL   WV      92-C-839        THE CALWELL PRACTICE PLLC
GIDLEY        WILLIAM D. & DO   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   HAWKINS       LINDA C           WV      95-C1518        THE CALWELL PRACTICE PLLC
GIFFEN        HAROLD & EDITH    WV      93-C-6579       THE CALWELL PRACTICE PLLC                   HAYES         CHARLES           WV      95-C1518        THE CALWELL PRACTICE PLLC
GILLENWATER   ISAAC KEITH V A   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   HAYES         DANA K            WV      95-C1518        THE CALWELL PRACTICE PLLC
GILLENWATER   ROSS FRANKLIN &   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   HAYES         ERNEST D          WV      95-C1518        THE CALWELL PRACTICE PLLC
GILLISPIE     JOHN A            WV      04C1891         THE CALWELL PRACTICE PLLC                   HAYES         ERNEST D          WV      96-C-350        THE CALWELL PRACTICE PLLC
GILLUM        VIRGIL F. & DON   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   HAYES         KENNETH W         WV      93-C-5483       THE CALWELL PRACTICE PLLC
GILMORE       WILLIAM P         WV      95-C-287        THE CALWELL PRACTICE PLLC                   HAYES         RODNEY W          WV      95-C1518        THE CALWELL PRACTICE PLLC
GLASGOW       ALBERT C          WV      95-C1518        THE CALWELL PRACTICE PLLC                   HAYMAN        LAWRENCE          WV      95-C1518        THE CALWELL PRACTICE PLLC
GLOVER        WILLIAM P.        WV      96-C-654        THE CALWELL PRACTICE PLLC                   HAYNER        AUDBREY C.        WV      96-C-654        THE CALWELL PRACTICE PLLC
GODBY         JOHN WILLIAM &    WV      93-C-5483       THE CALWELL PRACTICE PLLC                   HAYNES        WILLARD A         WV      95-C1518        THE CALWELL PRACTICE PLLC
GODDARD       DENNIS L. V AC&   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   HAYS          WARREN G. V AC&   WV      93-C-3846       THE CALWELL PRACTICE PLLC
GODDARD       ROLLIE C. & LIL   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   HAYS          WESLEY G          WV      95-C1518        THE CALWELL PRACTICE PLLC
GODDARD       WILLIAM C. & KA   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   HEFNER        HAYWARD V AC&S    WV      93-C-3846       THE CALWELL PRACTICE PLLC
GOFF          GEORGE J          WV      95-C1518        THE CALWELL PRACTICE PLLC                   HELTON        MINUS RAY & JAC   WV      93-C-3846       THE CALWELL PRACTICE PLLC
GOFF          LEONARD           WV      96-C-654        THE CALWELL PRACTICE PLLC                   HELVEY        RONALD            WV      95-C1518        THE CALWELL PRACTICE PLLC
GOWER         JOHN J            WV      95-C1518        THE CALWELL PRACTICE PLLC                   HEMANN        ERNEST W. JR. &   WV      93-C-5483       THE CALWELL PRACTICE PLLC
GRAHAM        CARLOS            WV      96-C-350        THE CALWELL PRACTICE PLLC                   HEMANN        ERNEST W. SR. V   WV      93-C-5483       THE CALWELL PRACTICE PLLC
GRAHAM        CARLOS N          WV      95-C1518        THE CALWELL PRACTICE PLLC                   HEMLEPP       JERRY C. & PAUL   WV      93-C-5483       THE CALWELL PRACTICE PLLC
GRALEY        PAUL L            WV      95-C1518        THE CALWELL PRACTICE PLLC                   HENDERSHOT    IRA R             WV      95-C1518        THE CALWELL PRACTICE PLLC
GRASS         CHARLES W         WV      95-C1518        THE CALWELL PRACTICE PLLC                   HENDERSHOT    IRA SAMUEL & AL   WV      93-C-5483       THE CALWELL PRACTICE PLLC
GRAY          CHARLES O. SR.    WV      93-C-5483       THE CALWELL PRACTICE PLLC                   HENDRICKSON   WILLIAM H         WV      95-C1518        THE CALWELL PRACTICE PLLC
GRAY          DAVID A. & CONN   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   HENRY         FLOYD S.          WV      96-C-654        THE CALWELL PRACTICE PLLC
GREATHOUSE    LEROY & ANNIS M   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   HENSLEY       EDWARD & GLADYS   WV      93-C-5483       THE CALWELL PRACTICE PLLC
GREATHOUSE    RALPH THOMAS &    WV      93-C-6579       THE CALWELL PRACTICE PLLC                   HENSLEY       RALPH D. & JANI   WV      93-C-6579       THE CALWELL PRACTICE PLLC

                                                                                                                                                              Appendix A - 420
                                           Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                     Document Page 439 of 624
Claimant       Claimant          State                                                               Claimant    Claimant          State
Last Name      First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name   First Name        Filed   Docket Number   Primary Plaintiff Counsel
HENSLEY        RONALD & SAYNEE   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   ICE         RALPH & FAIRY L   WV      93-C-5483       THE CALWELL PRACTICE PLLC
HENSON         JOSEPH C          WV      04C1891         THE CALWELL PRACTICE PLLC                   ICE         ROY               WV      96-C-350        THE CALWELL PRACTICE PLLC
HENSON         JOSEPH M          WV      04C1891         THE CALWELL PRACTICE PLLC                   ICE         WAYNE             WV      95-C1518        THE CALWELL PRACTICE PLLC
HESCHT         CARL W            WV      95-C1518        THE CALWELL PRACTICE PLLC                   ISON        ISHMAEL J. & AN   WV      93-C-5483       THE CALWELL PRACTICE PLLC
HESS           BETTY M           WV      04C1891         THE CALWELL PRACTICE PLLC                   JACKSON     GEORGE R.         WV      93-C-6818       THE CALWELL PRACTICE PLLC
HIGGINBOTHAM   DANA G            WV      94-C-707        THE CALWELL PRACTICE PLLC                   JAMES       ELMER             WV      96-C-350        THE CALWELL PRACTICE PLLC
HIGGINBOTHAM   ERNEST R          WV      92-C447         THE CALWELL PRACTICE PLLC                   JAMES       ELMER L           WV      95-C1518        THE CALWELL PRACTICE PLLC
HIGGINBOTHAM   JAMES             WV      93-C-6579       THE CALWELL PRACTICE PLLC                   JAMES       OTIS              WV      93-C-6579       THE CALWELL PRACTICE PLLC
HIGGINBOTHAM   JOHN E            WV      95-C1518        THE CALWELL PRACTICE PLLC                   JAMES       VERNAL KENNETH    WV      96-C-654        THE CALWELL PRACTICE PLLC
HIGGINBOTHAM   SAMUEL C          WV      95-C1518        THE CALWELL PRACTICE PLLC                   JANEY       JOHN H. JR. & C   WV      93-C-5483       THE CALWELL PRACTICE PLLC
HIGH           WILLIAM M         WV      95-C1518        THE CALWELL PRACTICE PLLC                   JARRELL     EARNEST WAYNE &   WV      93-C-5483       THE CALWELL PRACTICE PLLC
HILDEBRAND     PAUL L            WV      95-C1518        THE CALWELL PRACTICE PLLC                   JARRELL     PAUL EVERETT &    WV      93-C-7960       THE CALWELL PRACTICE PLLC
HILES          ROBIN T. & CARO   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   JARRELL     ROGER             WV      95-C1518        THE CALWELL PRACTICE PLLC
HILL           JAMES H           WV      93-C-5483       THE CALWELL PRACTICE PLLC                   JENKINS     ELIZABETH         WV      92-C-627        THE CALWELL PRACTICE PLLC
HILL           KEITH E. V AC&S   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   JENKINS     PATRICIA A        WV      93-C-5483       THE CALWELL PRACTICE PLLC
HILL           KYLE              WV      95-C1518        THE CALWELL PRACTICE PLLC                   JETT        WILLIEVENE G      WV      10C1545         THE CALWELL PRACTICE PLLC
HILL           LARRY G           WV      95-C1518        THE CALWELL PRACTICE PLLC                   JOHNS       THOMAS P          WV      95-C1518        THE CALWELL PRACTICE PLLC
HILL           PAUL J            WV      95-C1518        THE CALWELL PRACTICE PLLC                   JOHNSON     DONALD E          WV      95-C1518        THE CALWELL PRACTICE PLLC
HILTON         JANE              WV      95-C1518        THE CALWELL PRACTICE PLLC                   JOHNSON     JOE               WV      93-C-6579       THE CALWELL PRACTICE PLLC
HILTON         JOHN O. & CHARL   WV      92-C-629        THE CALWELL PRACTICE PLLC                   JOHNSON     JOHN A            WV      93-C-5483       THE CALWELL PRACTICE PLLC
HINKLE         JACK C            WV      93-C-5483       THE CALWELL PRACTICE PLLC                   JOHNSON     JOHNNIE C         WV      95-C1518        THE CALWELL PRACTICE PLLC
HINKLEY        CARL C. & ORA B   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   JOHNSON     LEE V AC&S & G-   WV      93-C-3846       THE CALWELL PRACTICE PLLC
HINNANT        GEORGE            WV      92-C428         THE CALWELL PRACTICE PLLC                   JOHNSON     ROBERT R          WV      93-C-3846       THE CALWELL PRACTICE PLLC
HISER          JOHN              WV      95-C1518        THE CALWELL PRACTICE PLLC                   JOHNSON     RUSSELL A         WV      93-C-3846       THE CALWELL PRACTICE PLLC
HITT           BRAD              WV      97-C-462        THE CALWELL PRACTICE PLLC                   JONES       DARIUS S          WV      95-C-2792       THE CALWELL PRACTICE PLLC
HOBBS          JAMES R.          WV      96-C-654        THE CALWELL PRACTICE PLLC                   JONES       HOMER P. & ALFA   WV      93-C-5483       THE CALWELL PRACTICE PLLC
HOBBS          JOHN F. & MARY    WV      93-C-5483       THE CALWELL PRACTICE PLLC                   JONES       JOHN S            WV      92-C-434        THE CALWELL PRACTICE PLLC
HOCKENBERRY    JAMES             WV      93-C-5483       THE CALWELL PRACTICE PLLC                   JUNIPER     JACK E            WV      95-C1518        THE CALWELL PRACTICE PLLC
HOFFMAN        DARRELL C         WV      95-C1518        THE CALWELL PRACTICE PLLC                   JUSTICE     ERNEST & DELORE   WV      93-C-6579       THE CALWELL PRACTICE PLLC
HOFFMAN        JAMES M.          WV      96-C-654        THE CALWELL PRACTICE PLLC                   JUSTICE     GLEN              WV      93-C-5483       THE CALWELL PRACTICE PLLC
HOFFMAN        LAWRENCE & CONC   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   JUSTICE     PAUL              WV      93-C-3846       THE CALWELL PRACTICE PLLC
HOLBROOK       HARRY & GARNETT   WV      92-C-431        THE CALWELL PRACTICE PLLC                   KALLNER     CHARLES M. & SH   WV      93-C-6579       THE CALWELL PRACTICE PLLC
HOLBROOK       HERMAN D          WV      95-C1518        THE CALWELL PRACTICE PLLC                   KAPP        CHARLES O         WV      95-C1518        THE CALWELL PRACTICE PLLC
HOLLAND        CARL D            WV      93-C-3846       THE CALWELL PRACTICE PLLC                   KAPP        GEORGE R          WV      95-C1518        THE CALWELL PRACTICE PLLC
HOLSBERRY      PHILIP L. V AC&   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   KAPP        JOHN              WV      95-C1518        THE CALWELL PRACTICE PLLC
HOLSTEIN       CARROLL S         WV      95-C1518        THE CALWELL PRACTICE PLLC                   KAPP        KENNETH           WV      95-C1518        THE CALWELL PRACTICE PLLC
HOLSTINE       DENZIL            WV      92-C439         THE CALWELL PRACTICE PLLC                   KARASEK     JOHN              WV      93-C-6818       THE CALWELL PRACTICE PLLC
HONAKER        JAMES             WV      95-C1518        THE CALWELL PRACTICE PLLC                   KARNES      SHIRLEY R. V AC   WV      93-C-5483       THE CALWELL PRACTICE PLLC
HONOSKY        PATRICK L.        WV      97-C-2301       THE CALWELL PRACTICE PLLC                   KAUFF       KENNETH RAY & N   WV      93-C-5483       THE CALWELL PRACTICE PLLC
HOOVER         DANNY R.          WV      95-C-2792       THE CALWELL PRACTICE PLLC                   KEATHLEY    JOE C             WV      95-C1518        THE CALWELL PRACTICE PLLC
HOOVER         HERSHELL & MARG   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   KELLAR      HARRY             WV      96-C-350        THE CALWELL PRACTICE PLLC
HORNER         BERNARD GENE V    WV      93-C-5483       THE CALWELL PRACTICE PLLC                   KELLEY      EUGENE C.         WV      96-C-654        THE CALWELL PRACTICE PLLC
HORSTE         PHILLIP K. V AC   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   KEMP        CINDY L. & RAND   WV      93-C-6579       THE CALWELL PRACTICE PLLC
HOSEY          GUY               WV      95-C1518        THE CALWELL PRACTICE PLLC                   KENDRICK    SIDNEY & KATHRI   WV      93-C-6579       THE CALWELL PRACTICE PLLC
HOWARD         JAMES             WV      96-C-350        THE CALWELL PRACTICE PLLC                   KENNARD     MICHAEL D         WV      95-C1518        THE CALWELL PRACTICE PLLC
HOWARD         LARRY L           WV      95-C1518        THE CALWELL PRACTICE PLLC                   KESSEL      CARL D            WV      95-C1518        THE CALWELL PRACTICE PLLC
HOWARD         MACK & EVELYN K   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   KESSEL      CARL D            WV      96-C-350        THE CALWELL PRACTICE PLLC
HUCK           GERALD J          WV      95-C1518        THE CALWELL PRACTICE PLLC                   KESSLER     HAROLD T.         WV      95-C-2792       THE CALWELL PRACTICE PLLC
HUDSON         MAE               WV      95-C1518        THE CALWELL PRACTICE PLLC                   KIDD        CHARLES E.        WV      96-C-654        THE CALWELL PRACTICE PLLC
HUFFMAN        ALLEN U           WV      96-C-654        THE CALWELL PRACTICE PLLC                   KIMBLE      WAYNE             WV      97-C-462        THE CALWELL PRACTICE PLLC
HUFFMAN        BERNARD           WV      95-C1518        THE CALWELL PRACTICE PLLC                   KIMBLER     CHARLES R         WV      98-C-2010       THE CALWELL PRACTICE PLLC
HUFFMAN        DAN               WV      95-C1518        THE CALWELL PRACTICE PLLC                   KINDER      BILLY R. & GARN   WV      93-C-5483       THE CALWELL PRACTICE PLLC
HUFFMAN        LOVELL            WV      95-C-1982       THE CALWELL PRACTICE PLLC                   KING        NELSON KEITH      WV      96-C-654        THE CALWELL PRACTICE PLLC
HUGHES         DAVID A           WV      92-C-360        THE CALWELL PRACTICE PLLC                   KING        PAUL EDWARD & D   WV      93-C-5483       THE CALWELL PRACTICE PLLC
HUGHES         HAROLD            WV      95-C1518        THE CALWELL PRACTICE PLLC                   KING        THEODORE W        WV      95-C1518        THE CALWELL PRACTICE PLLC
HUGHES         JAMES             WV      95-C1518        THE CALWELL PRACTICE PLLC                   KING        THEODORE W.       WV      96-C-350        THE CALWELL PRACTICE PLLC
HUGHES         JAMES B           WV      92-C-581        THE CALWELL PRACTICE PLLC                   KING        WAYNE             WV      95-C1518        THE CALWELL PRACTICE PLLC
HUGHES         JAMES L           WV      93-C-5483       THE CALWELL PRACTICE PLLC                   KING        WILLIAM R         WV      95-C1518        THE CALWELL PRACTICE PLLC
HUGHES         LARRY L           WV      05C76           THE CALWELL PRACTICE PLLC                   KINGERY     ROBERT            WV      96-C-350        THE CALWELL PRACTICE PLLC
HUMPHREYS      FRANKLIN M        WV      95-C1518        THE CALWELL PRACTICE PLLC                   KINGERY     ROBERT R          WV      95-C1518        THE CALWELL PRACTICE PLLC
HUMPHREYS      NORMAN R          WV      96-C-654        THE CALWELL PRACTICE PLLC                   KIRBY       HAROLD W          WV      95-C1518        THE CALWELL PRACTICE PLLC
HUNT           DONALD J.         WV      96-C-654        THE CALWELL PRACTICE PLLC                   KNAPP       GARY E            WV      95-C1518        THE CALWELL PRACTICE PLLC
HUNT           DONALD MARION &   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   KNIGHT      ANCIL B. & BONN   WV      93-C-5483       THE CALWELL PRACTICE PLLC
HUNT           JAMES L           WV      95-C1518        THE CALWELL PRACTICE PLLC                   KNORE       VICTOR D          WV      95-C1518        THE CALWELL PRACTICE PLLC
HUNT           PAUL T            WV      06C1212         THE CALWELL PRACTICE PLLC                   KREIMER     CLINTON A. & VE   WV      92-C-844        THE CALWELL PRACTICE PLLC
HUNT           RANDOLPH & HELE   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   KRISE       EARL & LINDA V    WV      92-C-821        THE CALWELL PRACTICE PLLC
HUNT           RONALD D. & VIR   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   KROSKY      MARK A.           WV      95-C-2792       THE CALWELL PRACTICE PLLC
HURLOW         JOHN W. & DARLE   WV      92-C-567        THE CALWELL PRACTICE PLLC                   LAKE        JAMES D           WV      95-C1518        THE CALWELL PRACTICE PLLC
HURST          JACK L. V AC&S    WV      93-C-5483       THE CALWELL PRACTICE PLLC                   LAMM        MYLES H. & ADA    WV      93-C-5483       THE CALWELL PRACTICE PLLC
HUSTON         BELDON R          WV      95-C1518        THE CALWELL PRACTICE PLLC                   LAMP        LINDBERGH V AC&   WV      93-C-3846       THE CALWELL PRACTICE PLLC
HUSTON         BELDON R          WV      96-C-350        THE CALWELL PRACTICE PLLC                   LANCZ       JOHN              WV      97-C-462        THE CALWELL PRACTICE PLLC
HUTCHINSON     CORNELIA          WV      95-C1518        THE CALWELL PRACTICE PLLC                   LANDERS     JOHN              WV      96-C-654        THE CALWELL PRACTICE PLLC
HUTCHINSON     WENDELL W.        WV      95-C-2792       THE CALWELL PRACTICE PLLC                   LANDERS     PAUL              WV      96-C-654        THE CALWELL PRACTICE PLLC
HYRE           WILLIAM W. & WI   WV      94-C-707        THE CALWELL PRACTICE PLLC                   LANE        DAVID G           WV      98C0644         THE CALWELL PRACTICE PLLC
IAFRATE        ALBERT            WV      95-C1518        THE CALWELL PRACTICE PLLC                   LANE        HAROLD            WV      95-C1518        THE CALWELL PRACTICE PLLC
IAFRATE        ALBERT            WV      96-C-350        THE CALWELL PRACTICE PLLC                   LANG        ROBERT            WV      92-C-820        THE CALWELL PRACTICE PLLC

                                                                                                                                                             Appendix A - 421
                                          Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                    Document Page 440 of 624
Claimant      Claimant          State                                                               Claimant     Claimant          State
Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel
LANTZ         JAMES D           WV      98-C-419        THE CALWELL PRACTICE PLLC                   MCCLANAHAN   WILLIAM           WV      95-C1518        THE CALWELL PRACTICE PLLC
LARES         PETE IRA & MARY   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   MCCLUNG      CHARLES E         WV      95-C1518        THE CALWELL PRACTICE PLLC
LATON         WARREN G          WV      95C2967         THE CALWELL PRACTICE PLLC                   MCCLUNG      GLEN A. & BERTH   WV      93-C-5483       THE CALWELL PRACTICE PLLC
LAWSON        THOMAS R          WV      93-C-6579       THE CALWELL PRACTICE PLLC                   MCCORMICK    CHILTIE V AC&S    WV      92-C-486        THE CALWELL PRACTICE PLLC
LAYNE         OTHER V AC&S &    WV      94-C-707        THE CALWELL PRACTICE PLLC                   MCCOY        JOSEPH P. JR. V   WV      93-C-6818       THE CALWELL PRACTICE PLLC
LEAR          CLIFFORD E        WV      95-C1518        THE CALWELL PRACTICE PLLC                   MCCOY        LESTER R          WV      95-C1518        THE CALWELL PRACTICE PLLC
LEASURE       DONALD B          WV      95-C1518        THE CALWELL PRACTICE PLLC                   MCCOY        LORA N. V AC&S    WV      93-C-5483       THE CALWELL PRACTICE PLLC
LECLAIRE      ALLOYSUIS & BET   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   MCCOY        ROY N             WV      95-C1518        THE CALWELL PRACTICE PLLC
LEECH         DONALD A          WV      95-C1518        THE CALWELL PRACTICE PLLC                   MCCRACKEN    JOHN L            WV      95-C1518        THE CALWELL PRACTICE PLLC
LEGG          BARRY B           WV      95-C1518        THE CALWELL PRACTICE PLLC                   MCCULLOUGH   EVERETT M. & DO   WV      93-C-5483       THE CALWELL PRACTICE PLLC
LEGG          BRITT & CHARLOT   WV      92-C424         THE CALWELL PRACTICE PLLC                   MCDONALD     BENNY L.          WV      95-C-2792       THE CALWELL PRACTICE PLLC
LEGG          LARRY W           WV      95-C1518        THE CALWELL PRACTICE PLLC                   MCDONALD     HOSEA N           WV      95-C1518        THE CALWELL PRACTICE PLLC
LEGG          ROBERT E.         WV      95-C-2792       THE CALWELL PRACTICE PLLC                   MCDOWELL     RONNIE            WV      95-C1518        THE CALWELL PRACTICE PLLC
LENGEN        JOHN A. & AGNES   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   MCFANN       EDWIN & PHYLLIS   WV      93-C-6579       THE CALWELL PRACTICE PLLC
LETT          GENE R            WV      95-C1518        THE CALWELL PRACTICE PLLC                   MCFANN       JACK E            WV      95-C1518        THE CALWELL PRACTICE PLLC
LETTE         GEORGE L. V AC&   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   MCFARLAND    DAVID W. & ANNA   WV      93-C-5483       THE CALWELL PRACTICE PLLC
LEWIS         BAARON            WV      95-C-2792       THE CALWELL PRACTICE PLLC                   MCFARLAND    O'DELL L.         WV      96-C-654        THE CALWELL PRACTICE PLLC
LEWIS         FRANK J           WV      93-C-5483       THE CALWELL PRACTICE PLLC                   MCFEE        RONALD J. & LAN   WV      93-C-6579       THE CALWELL PRACTICE PLLC
LEWIS         JOSEPH T. V AC&   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   MCGHEE       HAZEL S           WV      95-C1518        THE CALWELL PRACTICE PLLC
LEWIS         RALPH R           WV      93-C-5483       THE CALWELL PRACTICE PLLC                   MCGHEE       JOSEPH K. & HAZ   WV      93-C-3846       THE CALWELL PRACTICE PLLC
LEWIS         ROBERT W          WV      93-C-6579       THE CALWELL PRACTICE PLLC                   MCGILL       CLARENCE H        WV      95-C1518        THE CALWELL PRACTICE PLLC
LEWIS         THOMAS W          WV      95-C-2792       THE CALWELL PRACTICE PLLC                   MCGINNIS     RAY & MARSHA V    WV      93-C-6818       THE CALWELL PRACTICE PLLC
LIFE          PEARL L           WV      95-C1518        THE CALWELL PRACTICE PLLC                   MCGRAW       CHARLES E         WV      95-C-2792       THE CALWELL PRACTICE PLLC
LIGHT         ANDREW J          WV      93-C-6818       THE CALWELL PRACTICE PLLC                   MCGRAW       JAMES C. & JUDY   WV      93-C-5483       THE CALWELL PRACTICE PLLC
LIKENS        ORVILLE E         WV      01C1915         THE CALWELL PRACTICE PLLC                   MCGREW       WILLIAM F         WV      95-C1518        THE CALWELL PRACTICE PLLC
LILLY         OPPIE R. & PAUL   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   MCINTYRE     LEE R             WV      95-C1518        THE CALWELL PRACTICE PLLC
LILLY         WILLIAM PLATT &   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   MCINTYRE     LEE ROY           WV      96-C-350        THE CALWELL PRACTICE PLLC
LIPSCOMB      THURMAN & RUBY    WV      93-C-3846       THE CALWELL PRACTICE PLLC                   MCKEE        LEWIS C. & MARI   WV      93-C-6579       THE CALWELL PRACTICE PLLC
LITTELL       DELCIA B.         WV      95-C-2792       THE CALWELL PRACTICE PLLC                   MCKIMMON     GRAHAM            WV      95-C1518        THE CALWELL PRACTICE PLLC
LITTLE        AMISS W. SR. &    WV      93-C-6579       THE CALWELL PRACTICE PLLC                   MCKINNEY     FREDRIC S.        WV      96-C-654        THE CALWELL PRACTICE PLLC
LLEWELLYN     MAXWELL           WV      92-C-576        THE CALWELL PRACTICE PLLC                   MCKINNEY     JIMMY & PHYLLIS   WV      92-C444         THE CALWELL PRACTICE PLLC
LLOYD         BIRT L. & EVELY   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   MCLAUGHLIN   RICHARD           WV      95-C1518        THE CALWELL PRACTICE PLLC
LOCKHART      ELBERT E.         WV      95-C-2792       THE CALWELL PRACTICE PLLC                   MCVEY        JOHNNIE F. & GE   WV      93-C-6579       THE CALWELL PRACTICE PLLC
LOUDIN        LARRY K.          WV      97-C-462        THE CALWELL PRACTICE PLLC                   MEADOWS      VIRGIL T. & BRE   WV      93-C-5483       THE CALWELL PRACTICE PLLC
LOVEJOY       CARL V AC&S & G   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   MEALEY       JUNIOR            WV      97-C-462        THE CALWELL PRACTICE PLLC
LOVEJOY       HERSHEL LEE       WV      92-C-570        THE CALWELL PRACTICE PLLC                   MEANS        RONALD O. & CLA   WV      93-C-5483       THE CALWELL PRACTICE PLLC
LOVEJOY       ROY               WV      95-C1518        THE CALWELL PRACTICE PLLC                   MEDLEY       WESLEY C. V AC&   WV      93-C-5483       THE CALWELL PRACTICE PLLC
LOVINS        JOHN & ROSELLE    WV      93-C-3846       THE CALWELL PRACTICE PLLC                   MEDLEY       WILLIAM E. & BE   WV      93-C-5483       THE CALWELL PRACTICE PLLC
LOWE          ALLEN             WV      95-C1518        THE CALWELL PRACTICE PLLC                   MEEKS        GUY E. & LOSSIE   WV      93-C-3846       THE CALWELL PRACTICE PLLC
LOWE          CARL              WV      95-C1518        THE CALWELL PRACTICE PLLC                   MELLON       JOSEPH E          WV      95-C1518        THE CALWELL PRACTICE PLLC
LOWE          SAMUEL R          WV      95-C1518        THE CALWELL PRACTICE PLLC                   MELTON       FRANKLIN          WV      92-C-823        THE CALWELL PRACTICE PLLC
LOWERY        ARLESS D. & SHA   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   MELTON       JOHN B            WV      95-C1518        THE CALWELL PRACTICE PLLC
LOWRY         RALPH G.          WV      96-C-654        THE CALWELL PRACTICE PLLC                   MELTON       JOHN B.           WV      96-C-350        THE CALWELL PRACTICE PLLC
LUPARDUS      RODNEY L          WV      95-C1518        THE CALWELL PRACTICE PLLC                   MENDEZ       SAMMY             WV      04C1891         THE CALWELL PRACTICE PLLC
LYNCH         WILLIAM R         WV      95-C1518        THE CALWELL PRACTICE PLLC                   MICK         GEORGE C.         WV      97-C-462        THE CALWELL PRACTICE PLLC
MACK          GUTHRIE J. & BE   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   MIDCAP       ARLIE & JUDITH    WV      93-C-6579       THE CALWELL PRACTICE PLLC
MADDEN        ROGER             WV      98-C-2010       THE CALWELL PRACTICE PLLC                   MILAM        ROGER LEE & MIL   WV      93-C-5483       THE CALWELL PRACTICE PLLC
MALLETT       DONALD K          WV      95-C1518        THE CALWELL PRACTICE PLLC                   MILBEE       JAMES L           WV      95-C1518        THE CALWELL PRACTICE PLLC
MALONE        DENZIL V AC&S &   WV      92-C-818        THE CALWELL PRACTICE PLLC                   MILHORN      FRED & WILLIE L   WV      93-C-5483       THE CALWELL PRACTICE PLLC
MANGUS        HAYWARD E. & BE   WV      92-C-816        THE CALWELL PRACTICE PLLC                   MILLER       ADAM W            WV      95-C1518        THE CALWELL PRACTICE PLLC
MARION        BILLY & OVA M.    WV      93-C-6579       THE CALWELL PRACTICE PLLC                   MILLER       ALVA E            WV      95-C1518        THE CALWELL PRACTICE PLLC
MARION        WILLIAM L         WV      95-C1518        THE CALWELL PRACTICE PLLC                   MILLER       CHARLRES O        WV      95-C1518        THE CALWELL PRACTICE PLLC
MARSH         GARRETT G.        WV      97-C-462        THE CALWELL PRACTICE PLLC                   MILLER       HOMER L. V AC&S   WV      93-C-6579       THE CALWELL PRACTICE PLLC
MARSHALL      OTIS              WV      94-C-707        THE CALWELL PRACTICE PLLC                   MILLER       JOHN P            WV      96-C-654        THE CALWELL PRACTICE PLLC
MARTIN        DANA W.           WV      96-C-654        THE CALWELL PRACTICE PLLC                   MILLER       PAUL L            WV      95-C1518        THE CALWELL PRACTICE PLLC
MARTIN        HERMAN ESLIE &    WV      92-C-580        THE CALWELL PRACTICE PLLC                   MILLER       PHILLIP           WV      93-C-5483       THE CALWELL PRACTICE PLLC
MARTIN        JOHN              WV      95-C1518        THE CALWELL PRACTICE PLLC                   MILLER       WORTHY W. & FRE   WV      93-C-3846       THE CALWELL PRACTICE PLLC
MARTIN        RONALD LEE & HA   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   MILLIGAN     KENNETH R. & JE   WV      93-C-5483       THE CALWELL PRACTICE PLLC
MARTIN        SHELBY H          WV      95-C1518        THE CALWELL PRACTICE PLLC                   MILLS        CRAIG DENNIS &    WV      93-C-5483       THE CALWELL PRACTICE PLLC
MARTIN        STEPHEN C         WV      95-C1518        THE CALWELL PRACTICE PLLC                   MOBLEY       SAMUEL D          WV      95-C1518        THE CALWELL PRACTICE PLLC
MARTIN        WILLIAM D         WV      95-C1518        THE CALWELL PRACTICE PLLC                   MOONEY       CARL E            WV      04C1891         THE CALWELL PRACTICE PLLC
MASH          JOHN V AC&S & G   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   MOORE        BILLIE B          WV      95-C-2792       THE CALWELL PRACTICE PLLC
MASON         CHARLES G         WV      95-C1518        THE CALWELL PRACTICE PLLC                   MOORE        CLARENCE          WV      93-C-6579       THE CALWELL PRACTICE PLLC
MASTON        JAMES W. & DONN   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   MOORE        HERMAN & BESSIE   WV      93-C-6579       THE CALWELL PRACTICE PLLC
MASTON        PAUL E. & BESSI   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   MOORE        JERALD W. & PAT   WV      93-C-3846       THE CALWELL PRACTICE PLLC
MATHENEY      JAMES             WV      99-C-217        THE CALWELL PRACTICE PLLC                   MOORE        WILBUR            WV      96-C-654        THE CALWELL PRACTICE PLLC
MATHES        EARL B. & MARY    WV      92-C-500        THE CALWELL PRACTICE PLLC                   MORAN        ROBERT E. SR. &   WV      93-C-3846       THE CALWELL PRACTICE PLLC
MATTHEWS      ROBERT S          WV      92-C-487        THE CALWELL PRACTICE PLLC                   MOREHEAD     KENNETH G         WV      95-C1518        THE CALWELL PRACTICE PLLC
MAYNARD       ALLEN L           WV      95-C1518        THE CALWELL PRACTICE PLLC                   MORGAN       KEITH V AC&S &    WV      92-C-736        THE CALWELL PRACTICE PLLC
MAYS          ANDREW            WV      95-C-2792       THE CALWELL PRACTICE PLLC                   MORGAN       LOREN LE0 V AC&   WV      93-C-5483       THE CALWELL PRACTICE PLLC
MAYS          JOHN E            WV      93-C-5483       THE CALWELL PRACTICE PLLC                   MORGAN       ROBERT H          WV      92-C-568        THE CALWELL PRACTICE PLLC
MCCALLISTER   ARTHUR W. & DON   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   MORRIS       CLIFFORD K        WV      95-C1518        THE CALWELL PRACTICE PLLC
MCCALLISTER   DAIRL D           WV      95-C1518        THE CALWELL PRACTICE PLLC                   MORRIS       EGBERT S. & REB   WV      93-C-5483       THE CALWELL PRACTICE PLLC
MCCARTY       EARL R. & MILDR   WV      93-C-6818       THE CALWELL PRACTICE PLLC                   MORRIS       HAROLD W.         WV      96-C-654        THE CALWELL PRACTICE PLLC
MCCLANAHAN    PAUL G. & GLENN   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   MORRIS       OTTIE C           WV      93-C-5483       THE CALWELL PRACTICE PLLC
MCCLANAHAN    THOMAS F. & RAM   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   MORRIS       RAYMOND           WV      95-C1518        THE CALWELL PRACTICE PLLC

                                                                                                                                                             Appendix A - 422
                                        Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                  Document Page 441 of 624
Claimant    Claimant          State                                                               Claimant       Claimant          State
Last Name   First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name      First Name        Filed   Docket Number   Primary Plaintiff Counsel
MORRISON    BENNIE J. V AC&   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   PAYNE          DANNY RAY & CAR   WV      93-C-6579       THE CALWELL PRACTICE PLLC
MORRISON    FRANKLIN D        WV      95-C1518        THE CALWELL PRACTICE PLLC                   PAYNE          JAMES             WV      95-C1518        THE CALWELL PRACTICE PLLC
MORRISON    ROBERT G          WV      93-C-5483       THE CALWELL PRACTICE PLLC                   PAYNE          RAY E             WV      95-C1518        THE CALWELL PRACTICE PLLC
MORTON      EARNEST E         WV      95-C1518        THE CALWELL PRACTICE PLLC                   PAYNE          ROBERT L          WV      95-C1518        THE CALWELL PRACTICE PLLC
MOSER       RICHARD W         WV      04C3085         THE CALWELL PRACTICE PLLC                   PERDUE         EARL ARDEN & DO   WV      93-C-6579       THE CALWELL PRACTICE PLLC
MULHERIN    THOMAS J          WV      95-C1518        THE CALWELL PRACTICE PLLC                   PERRY          ELIAS L           WV      95-C1518        THE CALWELL PRACTICE PLLC
MULLENIX    DENVER O. & DON   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   PERRY          THOMAS L          WV      04C1891         THE CALWELL PRACTICE PLLC
MULLINS     WARREN H. & PAM   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   PERSINGER      ARNIE & WANDA M   WV      92-C-489        THE CALWELL PRACTICE PLLC
MUNDAY      ERNEST D          WV      92-C-817        THE CALWELL PRACTICE PLLC                   PETERS         DARRELL W         WV      95-C1518        THE CALWELL PRACTICE PLLC
MUNDY       JOSEPH A          WV      93-C-3846       THE CALWELL PRACTICE PLLC                   PETERS         GARY D. V AC&S    WV      93-C-5483       THE CALWELL PRACTICE PLLC
MURPHY      GEORGE D          WV      93-C-3846       THE CALWELL PRACTICE PLLC                   PETERSON       GARY L            WV      10C1546         THE CALWELL PRACTICE PLLC
MURRIN      JERRY W           WV      95-C1518        THE CALWELL PRACTICE PLLC                   PHILLIPS       DAVID             WV      93-C-6579       THE CALWELL PRACTICE PLLC
MYERS       MELVIN            WV      95-C1518        THE CALWELL PRACTICE PLLC                   PHILLIPS       GARY R. V AC&S    WV      93-C-3846       THE CALWELL PRACTICE PLLC
MYERS       MILTON C          WV      96-C-654        THE CALWELL PRACTICE PLLC                   PHILLIPS       JAMES F           WV      93-C-5483       THE CALWELL PRACTICE PLLC
MYERS       THOMAS R          WV      95-C1518        THE CALWELL PRACTICE PLLC                   PHILLIPS       JERRY L           WV      95-C1518        THE CALWELL PRACTICE PLLC
NEAL        WILLIE L          WV      93-C-3846       THE CALWELL PRACTICE PLLC                   PHILLIPS       WENDELL L         WV      93-C-5483       THE CALWELL PRACTICE PLLC
NEAVIN      JAMES D           WV      95-C1518        THE CALWELL PRACTICE PLLC                   PHILYAW        JOHN C            WV      95-C1518        THE CALWELL PRACTICE PLLC
NELSON      THERMON           WV      93-C-5483       THE CALWELL PRACTICE PLLC                   PHILYAW        ROBERT L.         WV      95-C-2792       THE CALWELL PRACTICE PLLC
NESTER      SIMMON            WV      95-C1518        THE CALWELL PRACTICE PLLC                   PICKENS        ELDIE L.          WV      95-C-2792       THE CALWELL PRACTICE PLLC
NEWBANKS    MITCHELL          WV      95-C1518        THE CALWELL PRACTICE PLLC                   PICKENS        MICHAEL E.        WV      95-C-2792       THE CALWELL PRACTICE PLLC
NEWBANKS    PAUL              WV      95-C1518        THE CALWELL PRACTICE PLLC                   PINKERTON      ORVILLE L         WV      95-C1518        THE CALWELL PRACTICE PLLC
NEWBANKS    ROGER             WV      95-C1518        THE CALWELL PRACTICE PLLC                   PITZER         DONALD RAY SR.    WV      93-C-5483       THE CALWELL PRACTICE PLLC
NEWBANKS    RONALD            WV      95-C1518        THE CALWELL PRACTICE PLLC                   PLANT          WILLIAM M. & MI   WV      93-C-3846       THE CALWELL PRACTICE PLLC
NEWHOUSE    RAYMOND W.        WV      96-C-654        THE CALWELL PRACTICE PLLC                   PLANTS         DUANE L. & PHYL   WV      93-C-5483       THE CALWELL PRACTICE PLLC
NEWLON      JESSE D. SR. &    WV      93-C-6579       THE CALWELL PRACTICE PLLC                   PLANTS         SAMMIE P. & RUT   WV      93-C-6579       THE CALWELL PRACTICE PLLC
NICELY      DAVID A. V AC&S   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   PLECHATY       JOSEPH J. & FRA   WV      93-C-3846       THE CALWELL PRACTICE PLLC
NICHOLS     JAY W             WV      95-C1518        THE CALWELL PRACTICE PLLC                   PLUMLEY        IVAN K. & HAZEL   WV      93-C-5483       THE CALWELL PRACTICE PLLC
NOEL        ERNEST E. V AC&   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   POLASCAK       GEORGE            WV      92-C-819        THE CALWELL PRACTICE PLLC
NOLAN       NORMAN D          WV      93-C-5483       THE CALWELL PRACTICE PLLC                   POLLOCK        MICHAEL L. & KR   WV      93-C-5483       THE CALWELL PRACTICE PLLC
NULL        RICHARD L.        WV      95-C-2792       THE CALWELL PRACTICE PLLC                   PORTER         TERRY L. V AC&S   WV      93-C-5483       THE CALWELL PRACTICE PLLC
NUNLEY      GARY W            WV      95-C1518        THE CALWELL PRACTICE PLLC                   PORTERFIELD    CLAUDE            WV      95-C1518        THE CALWELL PRACTICE PLLC
NUTTER      CHARLES B. V AC   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   POSTLETHWAIT   TED R             WV      95-C1518        THE CALWELL PRACTICE PLLC
NUTTER      WILLIAM E. & TO   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   POTLOUIS       STEVEN G. V AC&   WV      93-C-3846       THE CALWELL PRACTICE PLLC
NUZUM       SAMUEL E. & TER   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   POTTER         LARRY J. V AC&S   WV      93-C-6818       THE CALWELL PRACTICE PLLC
OAKES       JOHN E            WV      95-C1518        THE CALWELL PRACTICE PLLC                   POTTS          CLARENCE JR.      WV      97-C-462        THE CALWELL PRACTICE PLLC
OLIVER      CLIFFORD & BONI   WV      92-C-490        THE CALWELL PRACTICE PLLC                   POWERS         WILLIAM E         WV      92-C-493        THE CALWELL PRACTICE PLLC
ONEY        GARY D            WV      99C0181         THE CALWELL PRACTICE PLLC                   PRATER         BILLY D. & EULA   WV      93-C-6818       THE CALWELL PRACTICE PLLC
ONEY        TERRY L. & LEV    WV      93-C-3846       THE CALWELL PRACTICE PLLC                   PREECE         IRA & NORMA JEA   WV      93-C-6579       THE CALWELL PRACTICE PLLC
ORD         JOHN E            WV      94-C-707        THE CALWELL PRACTICE PLLC                   PRESLEY        OTIS D. & CHARL   WV      93-C-5483       THE CALWELL PRACTICE PLLC
OSBORNE     CHARLES E         WV      93-C-3846       THE CALWELL PRACTICE PLLC                   PRIDDY         LEO               WV      93-C-5483       THE CALWELL PRACTICE PLLC
OWSLEY      WARREN W          WV      93-C-3846       THE CALWELL PRACTICE PLLC                   PRINCE         HUBERT            WV      92-C-488        THE CALWELL PRACTICE PLLC
OXLEY       AYWARD H. & NAO   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   PRINCE         PAUL & DELMA V    WV      92-C-495        THE CALWELL PRACTICE PLLC
OXLEY       LOVELL R          WV      95-C1518        THE CALWELL PRACTICE PLLC                   PRINGLE        ALBERT            WV      95-C-2792       THE CALWELL PRACTICE PLLC
P'SIMER     JOHN A. & RHOND   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   PRINGLE        JOHN A. & BARBA   WV      93-C-5483       THE CALWELL PRACTICE PLLC
PACK        JAMES L           WV      92C492          THE CALWELL PRACTICE PLLC                   PRITT          DAVID A.          WV      96-C-654        THE CALWELL PRACTICE PLLC
PADEN       RUSSELL H. JR.    WV      93-C-5483       THE CALWELL PRACTICE PLLC                   PRITT          KENNETH L. & AI   WV      93-C-5483       THE CALWELL PRACTICE PLLC
PAGE        CLYDE L           WV      95-C1518        THE CALWELL PRACTICE PLLC                   PROUSE         KENT D.           WV      95-C-2792       THE CALWELL PRACTICE PLLC
PAGE        JERRY W           WV      93-C-5483       THE CALWELL PRACTICE PLLC                   PROWSE         RICHARD A. & MA   WV      93-C-5483       THE CALWELL PRACTICE PLLC
PAGE        THOMAS B.         WV      95-C-2792       THE CALWELL PRACTICE PLLC                   PULLINS        EDDIE W. & SYLV   WV      92C498          THE CALWELL PRACTICE PLLC
PAINTER     ASHFORD           WV      95-C1518        THE CALWELL PRACTICE PLLC                   QUICKLE        JAMES F           WV      95-C1518        THE CALWELL PRACTICE PLLC
PAINTER     DAVID L. & CONN   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   QUIGLEY        ROBERT V AC&S &   WV      92-C-497        THE CALWELL PRACTICE PLLC
PAINTER     DONALD L.         WV      95-C-2792       THE CALWELL PRACTICE PLLC                   QUINN          MICHAEL W         WV      95-C1518        THE CALWELL PRACTICE PLLC
PAINTER     DONALD L.         WV      96-C-350        THE CALWELL PRACTICE PLLC                   QUINN          SHERMAN A         WV      95-C-886        THE CALWELL PRACTICE PLLC
PARKER      ARLEY RAY JR. &   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   RACY           CLELL A           WV      95-C1518        THE CALWELL PRACTICE PLLC
PARKER      EDDIE             WV      95-C1518        THE CALWELL PRACTICE PLLC                   RADABAUGH      CHARLES           WV      97-C-462        THE CALWELL PRACTICE PLLC
PARKER      JAMES H           WV      93-C-3846       THE CALWELL PRACTICE PLLC                   RAINEY         JERRY L           WV      95-C1518        THE CALWELL PRACTICE PLLC
PARKIN      JACK              WV      95-C1518        THE CALWELL PRACTICE PLLC                   RAINEY         RAYMOND & TEXIE   WV      93-C-6579       THE CALWELL PRACTICE PLLC
PARKIN      OLIVER E. & GOL   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   RAINEY         RONNIE D          WV      95-C1518        THE CALWELL PRACTICE PLLC
PARKS       LLOYD R           WV      95-C1518        THE CALWELL PRACTICE PLLC                   RAMSEY         DALE L.           WV      96-C-654        THE CALWELL PRACTICE PLLC
PAROG       BERT N. & SHARO   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   RANDOLPH       JAMES S. & BEAT   WV      92-C-628        THE CALWELL PRACTICE PLLC
PARRISH     JOHN F            WV      98C0683         THE CALWELL PRACTICE PLLC                   RATHBURN       ROBERT J.         WV      95-C-2792       THE CALWELL PRACTICE PLLC
PARSONS     AUDREY E          WV      98-C-388        THE CALWELL PRACTICE PLLC                   RATLIFF        DALE D            WV      93-C-3846       THE CALWELL PRACTICE PLLC
PARSONS     CECIL C. & LEON   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   RAY            CLUTHER J. & ED   WV      93-C-5483       THE CALWELL PRACTICE PLLC
PARSONS     JAMES E           WV      95-C1518        THE CALWELL PRACTICE PLLC                   RAY            DAVID A. & MARY   WV      93-C-6579       THE CALWELL PRACTICE PLLC
PARSONS     KEITH E           WV      95-C1518        THE CALWELL PRACTICE PLLC                   RAY            KEITH D. V AC&S   WV      93-C-6818       THE CALWELL PRACTICE PLLC
PARSONS     LAKEN & JOAN V    WV      93-C-3846       THE CALWELL PRACTICE PLLC                   RAY            PAUL A. & VIRGI   WV      92-C-566        THE CALWELL PRACTICE PLLC
PARSONS     ROBERT V          WV      95-C1518        THE CALWELL PRACTICE PLLC                   RAY            STERLING          WV      95-C1518        THE CALWELL PRACTICE PLLC
PATTERSON   LAWRENCE B        WV      93-C-5483       THE CALWELL PRACTICE PLLC                   RAYBURN        AELESIA M         WV      95-C1518        THE CALWELL PRACTICE PLLC
PAULEY      ASA               WV      95-C1518        THE CALWELL PRACTICE PLLC                   RAYNES         ARTHUR V          WV      95-C1518        THE CALWELL PRACTICE PLLC
PAULEY      DANIEL B          WV      04C1891         THE CALWELL PRACTICE PLLC                   RAYNES         BROOKS G          WV      95-C1518        THE CALWELL PRACTICE PLLC
PAULEY      DOUGLASS          WV      92C491          THE CALWELL PRACTICE PLLC                   RAYNES         CLYDE E. & LILL   WV      92-C-569        THE CALWELL PRACTICE PLLC
PAULEY      RAYMOND J         WV      95-C1518        THE CALWELL PRACTICE PLLC                   REED           EDSIL & ANNA LO   WV      93-C-7960       THE CALWELL PRACTICE PLLC
PAULEY      SHARON & LARRY    WV      93-C-5483       THE CALWELL PRACTICE PLLC                   REED           HOMER C. & LULA   WV      92-C-584        THE CALWELL PRACTICE PLLC
PAXTON      ORVAL KENNETH &   WV      92-C-494        THE CALWELL PRACTICE PLLC                   REED           MYRTLE B          WV      95-C1518        THE CALWELL PRACTICE PLLC
PAYNE       AUDRIAN V AC&S    WV      93-C-6579       THE CALWELL PRACTICE PLLC                   REEVES         EVERETT           WV      95-C1518        THE CALWELL PRACTICE PLLC
PAYNE       CARL M            WV      96-C-654        THE CALWELL PRACTICE PLLC                   REYNOLDS       BERNARD G         WV      95-C1518        THE CALWELL PRACTICE PLLC

                                                                                                                                                             Appendix A - 423
                                            Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                      Document Page 442 of 624
Claimant        Claimant          State                                                               Claimant     Claimant          State
Last Name       First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel
REYNOLDS        BERNARD G         WV      96-C-350        THE CALWELL PRACTICE PLLC                   SEXTON       HAROLD KEITH &    WV      93-C-5483       THE CALWELL PRACTICE PLLC
REYNOLDS        CHARLES E         WV      95-C1518        THE CALWELL PRACTICE PLLC                   SEXTON       JACK I. & MAXIN   WV      93-C-6579       THE CALWELL PRACTICE PLLC
REYNOLDS        DAVID B           WV      95-C1518        THE CALWELL PRACTICE PLLC                   SHAFFER      CHARLES H         WV      95-C1518        THE CALWELL PRACTICE PLLC
REYNOLDS        EVERETTE L. & P   WV      92-C-582        THE CALWELL PRACTICE PLLC                   SHAFFER      ROBERT            WV      99-C-217        THE CALWELL PRACTICE PLLC
REYNOLDS        JAMES E           WV      93-C-3846       THE CALWELL PRACTICE PLLC                   SHAMBLIN     LARRY L           WV      95-C1518        THE CALWELL PRACTICE PLLC
REYNOLDS        WILLIAM C         WV      95-C1518        THE CALWELL PRACTICE PLLC                   SHARP        ORVILLE & BETTY   WV      93-C-5483       THE CALWELL PRACTICE PLLC
RHODES          CHALMER S. & RU   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   SHEARER      SHERIDAN R        WV      95-C1518        THE CALWELL PRACTICE PLLC
RHODES          DENCIL N          WV      95-C1518        THE CALWELL PRACTICE PLLC                   SHEARER      SHERIDAN R        WV      96-C-350        THE CALWELL PRACTICE PLLC
RHODES          FLOYD R. & ELIZ   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   SHEPHARD     FRED              WV      95-C1518        THE CALWELL PRACTICE PLLC
RICE            HOWARD C. & SAR   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   SHEPHERD     DONALD R. & JUD   WV      93-C-5483       THE CALWELL PRACTICE PLLC
RICHARDS        PAUL D            WV      92-C-561        THE CALWELL PRACTICE PLLC                   SHEPPARD     ALLEN C. & AMY    WV      93-C-5483       THE CALWELL PRACTICE PLLC
RIDENOUR        KEITH G           WV      04C1891         THE CALWELL PRACTICE PLLC                   SHIRLEY      HOWARD B. & MIL   WV      93-C-6579       THE CALWELL PRACTICE PLLC
RIDGWAY         ROBERT G. & SHI   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   SHIRLEY      RALPH H           WV      95-C-2792       THE CALWELL PRACTICE PLLC
RIFFE           GOULD E           WV      95-C1518        THE CALWELL PRACTICE PLLC                   SHOBE        ROY LEONARD & R   WV      93-C-6818       THE CALWELL PRACTICE PLLC
RIFFEE          WINFRED D         WV      95-C1518        THE CALWELL PRACTICE PLLC                   SHOCKEY      ROBERT D          WV      95-C1518        THE CALWELL PRACTICE PLLC
RIFFEE          WINFRED D         WV      96-C-350        THE CALWELL PRACTICE PLLC                   SHOEMAKER    JOHN & ETHEL R.   WV      93-C-3846       THE CALWELL PRACTICE PLLC
RIGNEY          RONALD R. & PEG   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   SHORT        ROBERT D. & CAR   WV      92-C-837        THE CALWELL PRACTICE PLLC
RILEY           ARTHUR W          WV      95-C1518        THE CALWELL PRACTICE PLLC                   SHORT        TERRY R           WV      95-C1518        THE CALWELL PRACTICE PLLC
RINE            JESSE C. V AC&S   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   SHOWALTER    GEORGE B          WV      95-C1518        THE CALWELL PRACTICE PLLC
RINGEL          ROBERT A          WV      95-C1518        THE CALWELL PRACTICE PLLC                   SHULER       GARY L            WV      93-C-5483       THE CALWELL PRACTICE PLLC
ROBERTS         JOE               WV      93-C-6818       THE CALWELL PRACTICE PLLC                   SHY          WILLARD E. & LO   WV      93-C-3846       THE CALWELL PRACTICE PLLC
ROBERTS         JOEY A            WV      93-C-3846       THE CALWELL PRACTICE PLLC                   SICKLES      GEORGE M          WV      93-C-6579       THE CALWELL PRACTICE PLLC
ROBERTS         LAWRENCE E. & A   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   SIGMAN       THOMAS L          WV      95-C1518        THE CALWELL PRACTICE PLLC
ROBERTS         WESLEY A          WV      95-C1518        THE CALWELL PRACTICE PLLC                   SIMMONS      CAROL G           WV      95-C1518        THE CALWELL PRACTICE PLLC
ROBERTSON       ERNEST V AC&S &   WV      93-C-6818       THE CALWELL PRACTICE PLLC                   SIMMS        DALE              WV      95-C1518        THE CALWELL PRACTICE PLLC
ROBINSON        ELMER W           WV      93-C-5483       THE CALWELL PRACTICE PLLC                   SISLER       DELMAR V AC&S &   WV      93-C-3846       THE CALWELL PRACTICE PLLC
ROBINSON        HAROLD D          WV      92-C-822        THE CALWELL PRACTICE PLLC                   SKAGGS       JAMES EDWARD &    WV      93-C-5483       THE CALWELL PRACTICE PLLC
RODGERS         WILLIAM E         WV      95-C1518        THE CALWELL PRACTICE PLLC                   SKAGGS       KENNETH J. & NO   WV      93-C-6579       THE CALWELL PRACTICE PLLC
ROGERS          ROY L             WV      95-C1518        THE CALWELL PRACTICE PLLC                   SKINNER      TROY K            WV      95-C1518        THE CALWELL PRACTICE PLLC
ROLLINS         CHARLES K. & PA   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   SLATER       RICHARD W         WV      93-C-5483       THE CALWELL PRACTICE PLLC
ROLLINS         JERRY C. & JACQ   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   SLOAN        LAWRENCE P. & G   WV      93-C-5483       THE CALWELL PRACTICE PLLC
ROLLINS         KENNETH O         WV      95-C1518        THE CALWELL PRACTICE PLLC                   SMALLEY      CLEO B            WV      92-C445         THE CALWELL PRACTICE PLLC
ROMANS          ALVIN R. & VIRG   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   SMALLEY      LLOYD D           WV      96-C-654        THE CALWELL PRACTICE PLLC
ROSE            ROGER             WV      96-C-654        THE CALWELL PRACTICE PLLC                   SMITH        BILLY J           WV      95-C1518        THE CALWELL PRACTICE PLLC
ROSS            EDGAR             WV      03C1478         THE CALWELL PRACTICE PLLC                   SMITH        BILLY L           WV      01C1963         THE CALWELL PRACTICE PLLC
ROWE            HIAWATHA JR. &    WV      93-C-7960       THE CALWELL PRACTICE PLLC                   SMITH        DEWEY & GENEVA    WV      93-C-3846       THE CALWELL PRACTICE PLLC
RULE            STEPHEN G. & CA   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   SMITH        GARY W            WV      93-C-6579       THE CALWELL PRACTICE PLLC
RUNYAN          KENNETH L         WV      95-C1518        THE CALWELL PRACTICE PLLC                   SMITH        GILES G. & BEAT   WV      93-C-5483       THE CALWELL PRACTICE PLLC
RUNYON          BILLY             WV      92-C429         THE CALWELL PRACTICE PLLC                   SMITH        HOWARD H          WV      93-C-6579       THE CALWELL PRACTICE PLLC
RUNYON          JOAN              WV      92-C449         THE CALWELL PRACTICE PLLC                   SMITH        JAMES D           WV      92-C446         THE CALWELL PRACTICE PLLC
RUSSELL         DELBERT C         WV      95-C1518        THE CALWELL PRACTICE PLLC                   SMITH        JIMMIE D          WV      95-C1518        THE CALWELL PRACTICE PLLC
RUSTEMEYER      THOMAS E. & ELS   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   SMITH        JOHN C            WV      95-C1518        THE CALWELL PRACTICE PLLC
RUTHERFORD      JAMES L. & JANE   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   SMITH        JOHN W            WV      93-C-6579       THE CALWELL PRACTICE PLLC
RUTHERFORD      LINDSEY V AC&S    WV      93-C-5483       THE CALWELL PRACTICE PLLC                   SMITH        LLOYD D           WV      93-C-5483       THE CALWELL PRACTICE PLLC
SADLER          LUTHER & FRANCE   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   SMITH        PAUL A            WV      92-C-565        THE CALWELL PRACTICE PLLC
SALVEN          BRETT             WV      95-C-2792       THE CALWELL PRACTICE PLLC                   SMITH        TIMOTHY R. & JU   WV      93-C-5483       THE CALWELL PRACTICE PLLC
SALYER          AARON & GERALDI   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   SMITH        URA               WV      95-C1518        THE CALWELL PRACTICE PLLC
SAMPSON         DONALD G.         WV      95-C-2792       THE CALWELL PRACTICE PLLC                   SMITH        WESLEY V AC&S &   WV      93-C-3846       THE CALWELL PRACTICE PLLC
SAMPSON         FRANCIS M         WV      95-C1518        THE CALWELL PRACTICE PLLC                   SMITH        WILLIAM E         WV      93-C-6579       THE CALWELL PRACTICE PLLC
SAMPSON         MICHAEL E         WV      99-C-217        THE CALWELL PRACTICE PLLC                   SNYDER       JAMES D           WV      93-C-3846       THE CALWELL PRACTICE PLLC
SANDS           TERRY L           WV      95-C1518        THE CALWELL PRACTICE PLLC                   SNYDER       RANDALL L. & KE   WV      93-C-5483       THE CALWELL PRACTICE PLLC
SAUER           JOHN H. & JOANN   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   SNYDER       SAMUEL D          WV      95-C1518        THE CALWELL PRACTICE PLLC
SAUNDERS        BOYD              WV      92-C438         THE CALWELL PRACTICE PLLC                   SOMERVILLE   JOHN A. V AC&S    WV      93-C-5483       THE CALWELL PRACTICE PLLC
SAUNDERS        CHARLES EUGENE    WV      93-C-6818       THE CALWELL PRACTICE PLLC                   SOWARDS      OJAY              WV      95-C1518        THE CALWELL PRACTICE PLLC
SAUNDERS        JOHN W            WV      95-C1518        THE CALWELL PRACTICE PLLC                   SPENCER      ROMIE M. V AC&S   WV      93-C-5483       THE CALWELL PRACTICE PLLC
SAUNDERS        SAMUEL C.         WV      95-C-2792       THE CALWELL PRACTICE PLLC                   SPHAR        JAMES W. & JOYC   WV      93-C-5483       THE CALWELL PRACTICE PLLC
SAYRE           HOWARD & MACIL    WV      92-C431         THE CALWELL PRACTICE PLLC                   SPIKER       MARY E            WV      96-C-1884       THE CALWELL PRACTICE PLLC
SAYRE           RAYMOND W.        WV      96-C-654        THE CALWELL PRACTICE PLLC                   SPRADLING    HOWARD ALAN & R   WV      92-C-560        THE CALWELL PRACTICE PLLC
SCARBERRY       RALPH H. V AC&S   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   STAAB        LEONARD & MARGA   WV      92-C423         THE CALWELL PRACTICE PLLC
SCARBERRY       WILBUR L          WV      95-C1518        THE CALWELL PRACTICE PLLC                   STAATS       ROLAND L          WV      96-C-1883       THE CALWELL PRACTICE PLLC
SCARBRO         JOHN P            WV      95-C1518        THE CALWELL PRACTICE PLLC                   STAATS       WALTER H          WV      95-C1518        THE CALWELL PRACTICE PLLC
SCARBRO         VERNON V AC&S &   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   STAFFORD     CHARLIE V AC&S    WV      93-C-3846       THE CALWELL PRACTICE PLLC
SCHRECKENGOST   CHARLES H         WV      99-C-217        THE CALWELL PRACTICE PLLC                   STALNAKER    BARRETT L         WV      95-C1518        THE CALWELL PRACTICE PLLC
SCHULTZ         ROBERT            WV      98-C-2010       THE CALWELL PRACTICE PLLC                   STALNAKER    DONALD K.         WV      97-C-462        THE CALWELL PRACTICE PLLC
SCIANCE         DONALD F. & LIN   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   STANLEY      DANNY DALE JR.    WV      93-C-5483       THE CALWELL PRACTICE PLLC
SCOTT           JACK A. & DOROT   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   STANLEY      HARRY W           WV      93-C-5483       THE CALWELL PRACTICE PLLC
SCRAGG          JOSEPH W          WV      93-C-3846       THE CALWELL PRACTICE PLLC                   STANLEY      LONDON M          WV      98C0718         THE CALWELL PRACTICE PLLC
SEABOLT         JOHN              WV      95-C1518        THE CALWELL PRACTICE PLLC                   STARCHER     JAMES E. & PHYL   WV      93-C-5483       THE CALWELL PRACTICE PLLC
SEARLS          CALVIN L. & VAD   WV      92-C426         THE CALWELL PRACTICE PLLC                   STARCHER     ROYAL OTIS & MA   WV      93-C-6579       THE CALWELL PRACTICE PLLC
SEARS           DELMAR K. & DEL   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   STEADMAN     RONALD V. & THE   WV      93-C-6579       THE CALWELL PRACTICE PLLC
SEAVER          DONALD C          WV      95-C1518        THE CALWELL PRACTICE PLLC                   STEELE       JAMES L. & BONN   WV      93-C-6579       THE CALWELL PRACTICE PLLC
SECOND          FRANK J. & ANNA   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   STEFFICH     JAMES J. V AC&S   WV      93-C-6818       THE CALWELL PRACTICE PLLC
SEEVERS         LARRY O. & MART   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   STEPHENS     DANNY LEE & WAN   WV      93-C-6579       THE CALWELL PRACTICE PLLC
SELBY           CURTIS & MARGRE   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   STEPHENSON   JASPER V AC&S &   WV      93-C-6579       THE CALWELL PRACTICE PLLC
SELF            WILLIAM O.        WV      95-C-2792       THE CALWELL PRACTICE PLLC                   STERN        JOHN LEE          WV      95-C-2792       THE CALWELL PRACTICE PLLC
SETTLE          CHARLES E. & JA   WV      92-C425         THE CALWELL PRACTICE PLLC                   STEVENS      JAMES & ALICE M   WV      93-C-6579       THE CALWELL PRACTICE PLLC

                                                                                                                                                               Appendix A - 424
                                            Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                      Document Page 443 of 624
Claimant        Claimant          State                                                               Claimant      Claimant          State
Last Name       First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel
STEVENS         THOMAS W          WV      95-C1518        THE CALWELL PRACTICE PLLC                   VANNOY        RUSSELL J         WV      95-C1518        THE CALWELL PRACTICE PLLC
STICKLE         WAYNE             WV      99-C-217        THE CALWELL PRACTICE PLLC                   VANOVER       NORVIL GLENN &    WV      93-C-3846       THE CALWELL PRACTICE PLLC
STIFF           IVAN M. & WINIF   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   VANOY         ELROY & HANNAH    WV      93-C-3846       THE CALWELL PRACTICE PLLC
STILTNER        CLAYTON D. & GE   WV      93-C-6818       THE CALWELL PRACTICE PLLC                   VARIAN        JAMES RAY SR. &   WV      93-C-5483       THE CALWELL PRACTICE PLLC
STOFFEL         STEPHEN E         WV      95-C1518        THE CALWELL PRACTICE PLLC                   VARNEY        CHARLES E         WV      95-C1518        THE CALWELL PRACTICE PLLC
STONE           ALVIN L           WV      95-C1518        THE CALWELL PRACTICE PLLC                   VAUGHAN       EARL & WYENNA V   WV      93-C-6818       THE CALWELL PRACTICE PLLC
STONEKING       PAUL E. & MINA    WV      93-C-3846       THE CALWELL PRACTICE PLLC                   VEILLEUX      ROLAND J          WV      93-C-6579       THE CALWELL PRACTICE PLLC
STOTTS          LARRY E           WV      95-C1518        THE CALWELL PRACTICE PLLC                   VICKERS       CHARLES ALLEN     WV      95-C-2792       THE CALWELL PRACTICE PLLC
STOVER          EVERETTE RAY      WV      92-C430         THE CALWELL PRACTICE PLLC                   VICKERS       ROBERT R          WV      95-C1518        THE CALWELL PRACTICE PLLC
STOVER          HERBERT O. JR.    WV      93-C-7960       THE CALWELL PRACTICE PLLC                   VINEYARD      SAMUEL K          WV      95-C1518        THE CALWELL PRACTICE PLLC
STOVER          HOWARD            WV      95-C1518        THE CALWELL PRACTICE PLLC                   WAGER         EDWIN S           WV      95-C1518        THE CALWELL PRACTICE PLLC
STRICKLAND      JESSIE F. SR. &   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   WALDORF       GEORGE M          WV      95-C1518        THE CALWELL PRACTICE PLLC
STRICKLAND      RAY & DORIS V A   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   WALKER        GARRETT           WV      95-C1518        THE CALWELL PRACTICE PLLC
STUMP           RICHARD L. & NE   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   WALKER        RUSSELL D         WV      95-C1518        THE CALWELL PRACTICE PLLC
SUHR            JAMES M. & MARY   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   WALKER        STERLING M        WV      95-C1518        THE CALWELL PRACTICE PLLC
SULLIVAN        DANNY & TONDA M   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   WALLACE       GENE              WV      92-C427         THE CALWELL PRACTICE PLLC
SULLIVAN        EMERSON K         WV      95-C1518        THE CALWELL PRACTICE PLLC                   WALLACE       JAMES C           WV      95-C1518        THE CALWELL PRACTICE PLLC
SULLIVAN        STUART            WV      96-C-654        THE CALWELL PRACTICE PLLC                   WALLACE       MICHAEL L         WV      93-C-3846       THE CALWELL PRACTICE PLLC
SUMMERS         ROGER L           WV      95-C1518        THE CALWELL PRACTICE PLLC                   WALLS         ROCKY FRANKLIN    WV      93-C-5483       THE CALWELL PRACTICE PLLC
SUNDERMAN       JAMES R. & RITA   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   WARD          GEORGE M          WV      93-C-5483       THE CALWELL PRACTICE PLLC
SWANN           CLAUDE E. SR. V   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   WARD          RICHARD L         WV      96-C-654        THE CALWELL PRACTICE PLLC
SWIFT           WALTER G. & DIX   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   WARNER        EARNEST RAY & K   WV      93-C-5483       THE CALWELL PRACTICE PLLC
SWORD           ELMER D           WV      95-C1518        THE CALWELL PRACTICE PLLC                   WASELCHALK    DAVID             WV      95-C1518        THE CALWELL PRACTICE PLLC
SWORD           LESLIE J          WV      96-C-654        THE CALWELL PRACTICE PLLC                   WATSON        BOWMAN C          WV      93-C-3846       THE CALWELL PRACTICE PLLC
SYDENSTRICKER   DANIEL L. & RAM   WV      92-C-837        THE CALWELL PRACTICE PLLC                   WATSON        OLLIE             WV      95-C1518        THE CALWELL PRACTICE PLLC
TACKETT         WALTER D          WV      95-C1518        THE CALWELL PRACTICE PLLC                   WATSON        ROBERT L          WV      93-C-6579       THE CALWELL PRACTICE PLLC
TAGGART         HAROLD F. & AUD   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   WATSON        SAMUEL G          WV      95-C1518        THE CALWELL PRACTICE PLLC
TASKER          LARRY E           WV      95-C-2792       THE CALWELL PRACTICE PLLC                   WATTERSON     GEORGE A.         WV      96-C-654        THE CALWELL PRACTICE PLLC
TAYLOR          CEBERT H          WV      95-C-288        THE CALWELL PRACTICE PLLC                   WEARS         LEWIS             WV      95-C1518        THE CALWELL PRACTICE PLLC
TAYLOR          HOWARD R. & BET   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   WEAVER        CLYDE T. & ELNO   WV      93-C-5483       THE CALWELL PRACTICE PLLC
TAYLOR          JAMES A           WV      93-C-5483       THE CALWELL PRACTICE PLLC                   WEAVER        ROBERT & ALETA    WV      93-C-3846       THE CALWELL PRACTICE PLLC
TAYLOR          JOHN H            WV      95-C1518        THE CALWELL PRACTICE PLLC                   WEBB          BILLY D. & BREN   WV      93-C-6579       THE CALWELL PRACTICE PLLC
TAYLOR          JOHN M            WV      95-C1518        THE CALWELL PRACTICE PLLC                   WEBB          FREDDIE           WV      99-C-217        THE CALWELL PRACTICE PLLC
TAYLOR          THOMAS            WV      04C2153         THE CALWELL PRACTICE PLLC                   WEBB          JAMES             WV      99-C-217        THE CALWELL PRACTICE PLLC
THOMAS          FRANKLIN D        WV      93-C-6579       THE CALWELL PRACTICE PLLC                   WEBB          PAUL E            WV      95-C1518        THE CALWELL PRACTICE PLLC
THOMAS          FRANKLIN K        WV      93-C-5483       THE CALWELL PRACTICE PLLC                   WEBB          ROY               WV      04C1891         THE CALWELL PRACTICE PLLC
THOMAS          FREDERICK H. &    WV      92-C435         THE CALWELL PRACTICE PLLC                   WEIGAND       WILLIAM H         WV      95-C1518        THE CALWELL PRACTICE PLLC
THOMAS          HOWARD D          WV      95-C-181        THE CALWELL PRACTICE PLLC                   WELLMAN       CLYDE H. & JUAN   WV      93-C-6818       THE CALWELL PRACTICE PLLC
THOMAS          JAMES A           WV      95-C1518        THE CALWELL PRACTICE PLLC                   WELLMAN       JUANITA JO        WV      96-C-654        THE CALWELL PRACTICE PLLC
THOMAS          JOE               WV      96-C-654        THE CALWELL PRACTICE PLLC                   WEST          GEORGE R. & ETH   WV      93-C-5483       THE CALWELL PRACTICE PLLC
THOMAS          KENNETH M. & DE   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   WESTBROOK     HOWARD D. V AC&   WV      93-C-6579       THE CALWELL PRACTICE PLLC
THOMPSON        DAVID W           WV      93-C-3846       THE CALWELL PRACTICE PLLC                   WESTFALL      CALVIN            WV      99-C-217        THE CALWELL PRACTICE PLLC
THOMPSON        LEONARD F         WV      93-C-6579       THE CALWELL PRACTICE PLLC                   WESTFALL      DANIEL W. & JOA   WV      93-C-6579       THE CALWELL PRACTICE PLLC
THOMPSON        VICTOR D. & ROM   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   WETZEL        MELVIN D          WV      95-C1518        THE CALWELL PRACTICE PLLC
THOMPSON        WILLIAM           WV      93-C-6579       THE CALWELL PRACTICE PLLC                   WHEELER       SHELVIE & EVELY   WV      93-C-6579       THE CALWELL PRACTICE PLLC
THORNTON        RUFUS RAY & SAM   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   WHITAKER      JAMES M           WV      93-C-6579       THE CALWELL PRACTICE PLLC
TIGNOR          RALPH E. & LILL   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   WHITE         ERNEST L. SR. &   WV      93-C-5483       THE CALWELL PRACTICE PLLC
TIGNOR          THEODORE E. & I   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   WHITE         HAROLD S          WV      93-C-5483       THE CALWELL PRACTICE PLLC
TILLIS          CHARLES H.        WV      96-C-654        THE CALWELL PRACTICE PLLC                   WHITE         HARRY R           WV      93-C-5483       THE CALWELL PRACTICE PLLC
TILLIS          FLOYD O. & MARY   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   WHITE         HENRY C           WV      93-C-3846       THE CALWELL PRACTICE PLLC
TINCHER         PAUL T. & JO AN   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   WHITE         JAMES A           WV      93-C-6579       THE CALWELL PRACTICE PLLC
TOLER           DORIS J. V AC&S   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   WHITE         MARVIN            WV      92-C-576        THE CALWELL PRACTICE PLLC
TOLER           JAMES E. JR. &    WV      93-C-5483       THE CALWELL PRACTICE PLLC                   WHITE         ROGER             WV      95-C1518        THE CALWELL PRACTICE PLLC
TOMLIN          THOMAS A. & DOR   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   WHITE         RONNIE L          WV      95-C1518        THE CALWELL PRACTICE PLLC
TOOLEY          RONALD K. & KAT   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   WHITE         ROY C             WV      93-C-5483       THE CALWELL PRACTICE PLLC
TRADOR          JAMES R. & NEUA   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   WHITED        HERBERT G         WV      95-C1518        THE CALWELL PRACTICE PLLC
TRIPP           ROBERT A. V AC&   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   WHITING       DAVID L           WV      95-C1518        THE CALWELL PRACTICE PLLC
TROTTO          WILLIAM J         WV      93-C-5483       THE CALWELL PRACTICE PLLC                   WHITT         EDSON             WV      95-C1518        THE CALWELL PRACTICE PLLC
TROUT           FOREST E. & HEL   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   WHITTINGTON   ARLISS V          WV      95-C1518        THE CALWELL PRACTICE PLLC
TRUMAN          ROGER D. & DREA   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   WHITTINGTON   PAUL A. V AC&S    WV      93-C-6818       THE CALWELL PRACTICE PLLC
TUCKER          WILLAJEAN G       WV      93-C-5483       THE CALWELL PRACTICE PLLC                   WHYTSELL      RANDY             WV      99-C-217        THE CALWELL PRACTICE PLLC
TURLEY          MAE T             WV      95-C-2792       THE CALWELL PRACTICE PLLC                   WICKLINE      JAMES O           WV      95-C1518        THE CALWELL PRACTICE PLLC
TURMAN          JOE E             WV      95-C1518        THE CALWELL PRACTICE PLLC                   WILCOX        CARL J            WV      95-C1518        THE CALWELL PRACTICE PLLC
TURNER          HENRY W           WV      93-C-5483       THE CALWELL PRACTICE PLLC                   WILCOX        GARRY D. JR. &    WV      93-C-3846       THE CALWELL PRACTICE PLLC
TURNER          THOMAS M          WV      95-C1518        THE CALWELL PRACTICE PLLC                   WILFONG       HOY JUNIOR        WV      97-C-462        THE CALWELL PRACTICE PLLC
TWEEDLIE        FRED              WV      95-C1518        THE CALWELL PRACTICE PLLC                   WILFONG       SHERMAN           WV      97-C-462        THE CALWELL PRACTICE PLLC
TWYMAN          ANDREW            WV      92-C-835        THE CALWELL PRACTICE PLLC                   WILKINS       DOW E.            WV      96-C-654        THE CALWELL PRACTICE PLLC
TYLER           WILSON & ILETA    WV      93-C-3846       THE CALWELL PRACTICE PLLC                   WILKINSON     DAVID R           WV      95-C1518        THE CALWELL PRACTICE PLLC
TYREE           JOHN              WV      95-C-2792       THE CALWELL PRACTICE PLLC                   WILKINSON     LENA M. V AC&S    WV      93-C-5483       THE CALWELL PRACTICE PLLC
TYREE           ROY ROGER & YVO   WV      93-C-6818       THE CALWELL PRACTICE PLLC                   WILKINSON     RICHARD           WV      97-C-43         THE CALWELL PRACTICE PLLC
UHL             RUSSELL D         WV      95-C1518        THE CALWELL PRACTICE PLLC                   WILL          ROBERT C          WV      95-C1518        THE CALWELL PRACTICE PLLC
ULLOM           JAMES W. & WAND   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   WILLIAMS      AL                WV      95-C-2792       THE CALWELL PRACTICE PLLC
VANCE           NANCY             WV      95-C1518        THE CALWELL PRACTICE PLLC                   WILLIAMS      CHARLES D         WV      93-C-6579       THE CALWELL PRACTICE PLLC
VANDRUFF        RAYMOND           WV      95-C1518        THE CALWELL PRACTICE PLLC                   WILLIAMS      DENZIL D.         WV      96-C-654        THE CALWELL PRACTICE PLLC
VANMETER        HAROLD S. & VON   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   WILLIAMS      EDGAR L           WV      96-C-654        THE CALWELL PRACTICE PLLC
VANNOY          RICHARD & WILMA   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   WILLIAMS      HOWARD G          WV      93-C-6579       THE CALWELL PRACTICE PLLC

                                                                                                                                                                Appendix A - 425
                                            Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                      Document Page 444 of 624
Claimant        Claimant          State                                                               Claimant      Claimant     State
Last Name       First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel
WILLIAMS        JAMES C           WV      95-C1518        THE CALWELL PRACTICE PLLC                   ANDERSON      CHARLES E    TX      021132          THE CARLILE LAW FIRM, LLP
WILLIAMS        LYNN              WV      95-C1518        THE CALWELL PRACTICE PLLC                   ANDERSON      ELIJAH       TX      021132          THE CARLILE LAW FIRM, LLP
WILLIAMS        MERRILL B.        WV      96-C-654        THE CALWELL PRACTICE PLLC                   ANDERSON      MARK         TX      2001-333        THE CARLILE LAW FIRM, LLP
WILLIAMS        THOMAS E.         WV      95-C-2792       THE CALWELL PRACTICE PLLC                   ANNIS         GLENN E      TX      2001-333        THE CARLILE LAW FIRM, LLP
WILLIAMSON      WILLIE R          WV      93-C-6579       THE CALWELL PRACTICE PLLC                   ARMSTRONG     THOMAS       TX      03C373          THE CARLILE LAW FIRM, LLP
WILLLIAMS       BILLY R           WV      95-C1518        THE CALWELL PRACTICE PLLC                   ARRINGTON     TERRY        TX      2001-333        THE CARLILE LAW FIRM, LLP
WILSON          FLORENCE V        WV      95-C1518        THE CALWELL PRACTICE PLLC                   ATTAWAY       HARRY        TX      2001-333        THE CARLILE LAW FIRM, LLP
WILSON          JAMES E           WV      93-C-5483       THE CALWELL PRACTICE PLLC                   BACHMAN       CHARLES R    TX      021132          THE CARLILE LAW FIRM, LLP
WILSON          PAUL              WV      95-C1518        THE CALWELL PRACTICE PLLC                   BAILEY        CHESTER      TX      01-275-B        THE CARLILE LAW FIRM, LLP
WILSON          PAUL R            WV      93-C-5483       THE CALWELL PRACTICE PLLC                   BAKER         CHARLES      TX      2001-333        THE CARLILE LAW FIRM, LLP
WILSON          ROBERT H          WV      95-C1518        THE CALWELL PRACTICE PLLC                   BALL          JACK         TX      2001-333        THE CARLILE LAW FIRM, LLP
WINDLE          ROBERT W          WV      95-C1518        THE CALWELL PRACTICE PLLC                   BALLANGER     RONNIE       TX      2001-333        THE CARLILE LAW FIRM, LLP
WINEBRENNER     WILLIAM P. & JO   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   BARDWELL      CARL         TX      2001-333        THE CARLILE LAW FIRM, LLP
WINGFIELD       KENNETH           WV      92-C-578        THE CALWELL PRACTICE PLLC                   BARRETT       WILLIAM      TX      2001-333        THE CARLILE LAW FIRM, LLP
WINTERS         RICHARD D. & BA   WV      92-C-834        THE CALWELL PRACTICE PLLC                   BARRON        JACK         TX      021132          THE CARLILE LAW FIRM, LLP
WISE            BETTY J           WV      95-C1518        THE CALWELL PRACTICE PLLC                   BARTLEY       DONNIE       TX      2001-333        THE CARLILE LAW FIRM, LLP
WITHROW         ALLEN L           WV      95-C1518        THE CALWELL PRACTICE PLLC                   BARTLEY       JACKIE       TX      2001-333        THE CARLILE LAW FIRM, LLP
WITHROW         EARL              WV      95-C-2792       THE CALWELL PRACTICE PLLC                   BARTLEY       JIMMY        TX      2001-333        THE CARLILE LAW FIRM, LLP
WITHROW         EDGAR R.          WV      96-C-654        THE CALWELL PRACTICE PLLC                   BARTLEY       RONNIE       TX      2001-333        THE CARLILE LAW FIRM, LLP
WITHROW         JAMES ALLEN & S   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   BARTON        THOMAS       TX      2001-333        THE CARLILE LAW FIRM, LLP
WITHROW         NOLAN R           WV      95-C1518        THE CALWELL PRACTICE PLLC                   BATTISE       KELLY V      TX      03C814          THE CARLILE LAW FIRM, LLP
WITHROW         WARD V AC&S & G   WV      92-C436         THE CALWELL PRACTICE PLLC                   BEASON        CHARLES R    TX      021132          THE CARLILE LAW FIRM, LLP
WITT            ALVIE J. &        WV      93-C-6579       THE CALWELL PRACTICE PLLC                   BEAVER        STEVEN       TX      2001-333        THE CARLILE LAW FIRM, LLP
WITT            GLEN T.           WV      96-C-654        THE CALWELL PRACTICE PLLC                   BECK          CARROLL      TX      2001-333        THE CARLILE LAW FIRM, LLP
WITT            NILE & LINDA V    WV      93-C-3846       THE CALWELL PRACTICE PLLC                   BELGARD       BILLY        TX      021132          THE CARLILE LAW FIRM, LLP
WOFFE           JOHN W.           WV      95-C-2792       THE CALWELL PRACTICE PLLC                   BELL          VICKIE       TX      2001-333        THE CARLILE LAW FIRM, LLP
WOLFE           HOWARD R          WV      95-C1518        THE CALWELL PRACTICE PLLC                   BENEDICT      WILLIAM      TX      2001-333        THE CARLILE LAW FIRM, LLP
WOLFE           JOHN              WV      93-C-6818       THE CALWELL PRACTICE PLLC                   BENSON        RAY H        TX      021132          THE CARLILE LAW FIRM, LLP
WOLFE           KENNETH E         WV      95-C1518        THE CALWELL PRACTICE PLLC                   BERRY         STANLEY      TX      2001-333        THE CARLILE LAW FIRM, LLP
WOLFE           PAUL E            WV      15C765          THE CALWELL PRACTICE PLLC                   BEVILL        CECIL W      TX      021132          THE CARLILE LAW FIRM, LLP
WOLFE           RANDALL S         WV      95-C1518        THE CALWELL PRACTICE PLLC                   BISHNOW       JOE          TX      2001-333        THE CARLILE LAW FIRM, LLP
WOODRUM         FRANKLIN DEE &    WV      93-C-6818       THE CALWELL PRACTICE PLLC                   BLACKMAN      BILLY        TX      2001-333        THE CARLILE LAW FIRM, LLP
WOOLUM          OTHEL DALE & BI   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   BLACKMON      DONALD       TX      2001-333        THE CARLILE LAW FIRM, LLP
WOOTEN          WILLIAM W. & DO   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   BLAIR         WILLIAM B    TX      2001-333        THE CARLILE LAW FIRM, LLP
WORKMAN         FRANKLIN L. V A   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   BLAKENEY      JIM          TX      01-275-B        THE CARLILE LAW FIRM, LLP
WORKMAN         JACKSON L. & MA   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   BLANTON       CURTIS       TX      2001-333        THE CARLILE LAW FIRM, LLP
WORKMAN         RALPH W. & MARI   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   BLISSETT      JAY          TX      2001-333        THE CARLILE LAW FIRM, LLP
WORKMAN         RAY EARLY & DEL   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   BLUE          MIKE         TX      2001-333        THE CARLILE LAW FIRM, LLP
WORKMAN         RAYE V AC&S & G   WV      93-C-6818       THE CALWELL PRACTICE PLLC                   BOGENSCHUTZ   TOM          TX      2001-333        THE CARLILE LAW FIRM, LLP
WORKMAN         ROBERT            WV      95-C1518        THE CALWELL PRACTICE PLLC                   BOHLEN        MIKE         TX      2001-333        THE CARLILE LAW FIRM, LLP
WORKMAN         ROBERT V AC&S &   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   BONNER        BENNIE       TX      021132          THE CARLILE LAW FIRM, LLP
WORKMAN         VIRGIL & MARTHA   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   BONNER        FREDDIE      TX      01-275-B        THE CARLILE LAW FIRM, LLP
WRIGHT          AUBREY A          WV      95-C1518        THE CALWELL PRACTICE PLLC                   BONNER        JAMES        TX      2001-333        THE CARLILE LAW FIRM, LLP
WRIGHT          JOHN W            WV      95-C1518        THE CALWELL PRACTICE PLLC                   BOOTH         WE           TX      021132          THE CARLILE LAW FIRM, LLP
WRIGHT          ROBERT K          WV      95-C1518        THE CALWELL PRACTICE PLLC                   BOOTH         WE           TX      03C373          THE CARLILE LAW FIRM, LLP
WRIGHT          WALTER B          WV      95-C-2792       THE CALWELL PRACTICE PLLC                   BOYD          JOHN L       TX      021132          THE CARLILE LAW FIRM, LLP
WROTEN          KENNY W.          WV      95-C-2792       THE CALWELL PRACTICE PLLC                   BOYD          KENNETH      TX      01-275-B        THE CARLILE LAW FIRM, LLP
WYANT           WILLIAM R         WV      95-C1518        THE CALWELL PRACTICE PLLC                   BOYTER        DALE         TX      03C373          THE CARLILE LAW FIRM, LLP
YOHO            LARRY H. & ROSE   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   BOZEMAN       OTIS         TX      01-275-B        THE CARLILE LAW FIRM, LLP
YOKE            DENVER B. & VIR   WV      93-C-3846       THE CALWELL PRACTICE PLLC                   BRADFORD      ROBERT       TX      021132          THE CARLILE LAW FIRM, LLP
YONKERS         BRYAN & LINDA L   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   BRADSHAW      DEAN         TX      2001-333        THE CARLILE LAW FIRM, LLP
YOST            JAMES L. & NORM   WV      93-C-5483       THE CALWELL PRACTICE PLLC                   BRANSCOM      DAVID        TX      2001-333        THE CARLILE LAW FIRM, LLP
YOUNG           BOYD P.           WV      96-C-654        THE CALWELL PRACTICE PLLC                   BREWSTER      JERALD       TX      01-0614         THE CARLILE LAW FIRM, LLP
YOUNG           CHARLES           WV      93-C-3846       THE CALWELL PRACTICE PLLC                   BRIERY        ROY          TX      2001-333        THE CARLILE LAW FIRM, LLP
YOUNG           ELMER L. & JEAN   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   BRIGHTWELL    MIKE         TX      2001-333        THE CARLILE LAW FIRM, LLP
YOUNG           RODGER J. V AC&   WV      93-C-6579       THE CALWELL PRACTICE PLLC                   BRITTAIN      KENNETH      TX      2001-333        THE CARLILE LAW FIRM, LLP
YOUNG           WILLIAM C         WV      93-C-5483       THE CALWELL PRACTICE PLLC                   BROOKS        CHIOKE       TX      03C373          THE CARLILE LAW FIRM, LLP
YOUNG           WILLIAM P         WV      04C1891         THE CALWELL PRACTICE PLLC                   BROOKS        FRANK        TX      2001-333        THE CARLILE LAW FIRM, LLP
ZITZELSBERGER   MICHAEL R         WV      95-C1518        THE CALWELL PRACTICE PLLC                   BROOKS        IRIS         TX      021132          THE CARLILE LAW FIRM, LLP
ADAMEK          GARY E            TX      29,433          THE CARLILE LAW FIRM, LLP                   BROOKS        KENNETH W    TX      29,433          THE CARLILE LAW FIRM, LLP
ADAMS           CHARLES           TX      2001-333        THE CARLILE LAW FIRM, LLP                   BROWN         ALBERT       TX      2001-333        THE CARLILE LAW FIRM, LLP
ADAMS           DELMAR            TX      021132          THE CARLILE LAW FIRM, LLP                   BROWN         CAL          TX      2001-333        THE CARLILE LAW FIRM, LLP
ADAMS           IRENE             TX      2001-333        THE CARLILE LAW FIRM, LLP                   BROWN         DAVID        TX      01-275-B        THE CARLILE LAW FIRM, LLP
ADAMS           JESSIE            TX      2001-333        THE CARLILE LAW FIRM, LLP                   BROWN         GARY         TX      2001-333        THE CARLILE LAW FIRM, LLP
ADAMS           SHELIA            TX      2001-333        THE CARLILE LAW FIRM, LLP                   BROWN         JOE D        TX      2001-333        THE CARLILE LAW FIRM, LLP
ALEX            TOMMIE            TX      021132          THE CARLILE LAW FIRM, LLP                   BROWN         JONATHAN     TX      021132          THE CARLILE LAW FIRM, LLP
ALEXANDER       RANDALL           TX      03C373          THE CARLILE LAW FIRM, LLP                   BROWN         RAYMOND      TX      01-0614         THE CARLILE LAW FIRM, LLP
ALEXANDER       WILBURN           TX      29,433          THE CARLILE LAW FIRM, LLP                   BROWNING      BERNIS L     TX      021132          THE CARLILE LAW FIRM, LLP
ALLEN           JAMES             TX      2001-333        THE CARLILE LAW FIRM, LLP                   BROWNING      ROBERT       TX      29,433          THE CARLILE LAW FIRM, LLP
ALLEN           JESSE L           TX      021132          THE CARLILE LAW FIRM, LLP                   BRYANT        CLINTON L    TX      021132          THE CARLILE LAW FIRM, LLP
ALLEN           LINDA G           TX      021132          THE CARLILE LAW FIRM, LLP                   BUCHANAN      DEANNE       TX      03C373          THE CARLILE LAW FIRM, LLP
ALLEN           ROBERT            TX      2001-333        THE CARLILE LAW FIRM, LLP                   BUCHANAN      HOWARD       TX      021132          THE CARLILE LAW FIRM, LLP
ALLEN           SYLVESTER         TX      01-0614         THE CARLILE LAW FIRM, LLP                   BURNS         KENNETH      TX      2001-333        THE CARLILE LAW FIRM, LLP
ALLEN           TOMMY W           TX      021132          THE CARLILE LAW FIRM, LLP                   BUSH          BILLY        TX      2001-333        THE CARLILE LAW FIRM, LLP
ALLRED          JAMES             TX      2001-333        THE CARLILE LAW FIRM, LLP                   BUSH          JOE          TX      2001-333        THE CARLILE LAW FIRM, LLP
AMERSON         BRENDA K          TX      29,433          THE CARLILE LAW FIRM, LLP                   BUSH          MAXINE       TX      03C373          THE CARLILE LAW FIRM, LLP

                                                                                                                                                           Appendix A - 426
                                   Case 17-03105            Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                             Document Page 445 of 624
Claimant    Claimant     State                                                               Claimant     Claimant     State
Last Name   First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
BUSSEY      ROBERT L     TX      021132          THE CARLILE LAW FIRM, LLP                   DECKARD      LEROY        TX      03C373          THE CARLILE LAW FIRM, LLP
CAGLE       KENNY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   DECKARD      LONNIE       TX      03C373          THE CARLILE LAW FIRM, LLP
CALLOWAY    CYNTHIA      TX      2001-333        THE CARLILE LAW FIRM, LLP                   DEFRANCE     JOHN         TX      01-275-B        THE CARLILE LAW FIRM, LLP
CALLWAY     RICHARD      TX      2001-333        THE CARLILE LAW FIRM, LLP                   DENNIS       STEPHEN      TX      2001-333        THE CARLILE LAW FIRM, LLP
CAMERON     GEORGE       TX      2001-333        THE CARLILE LAW FIRM, LLP                   DICKSON      HUEY R       TX      021132          THE CARLILE LAW FIRM, LLP
CAMERON     RUFUS        TX      03C373          THE CARLILE LAW FIRM, LLP                   DILWORTH     GORDON       TX      03C373          THE CARLILE LAW FIRM, LLP
CAMERON     STANLEY      TX      2001-333        THE CARLILE LAW FIRM, LLP                   DORGAN       OLAN         TX      2001-333        THE CARLILE LAW FIRM, LLP
CAMPBELL    BRODIE       TX      2001-333        THE CARLILE LAW FIRM, LLP                   DOROUGH      RICHARD      TX      2001-333        THE CARLILE LAW FIRM, LLP
CAMPBELL    DON E        TX      021132          THE CARLILE LAW FIRM, LLP                   DOUGLAS      JEFFREY      TX      01-275-B        THE CARLILE LAW FIRM, LLP
CAMPBELL    JAN M        TX      01-0614         THE CARLILE LAW FIRM, LLP                   DOUGLAS      MICHAEL R    TX      2001-333        THE CARLILE LAW FIRM, LLP
CANTRELLE   STEVEN       TX      2001-333        THE CARLILE LAW FIRM, LLP                   DUKE         TOMMY        TX      2001-333        THE CARLILE LAW FIRM, LLP
CARAWAY     HOUSTON C    TX      021132          THE CARLILE LAW FIRM, LLP                   DUNCAN       MARY         TX      03C373          THE CARLILE LAW FIRM, LLP
CARIKER     MARK         TX      2001-333        THE CARLILE LAW FIRM, LLP                   DUNKLIN      BILLY T      TX      021132          THE CARLILE LAW FIRM, LLP
CARRAWAY    MELZIE       TX      021132          THE CARLILE LAW FIRM, LLP                   DURDIN       OLIVER       TX      2001-333        THE CARLILE LAW FIRM, LLP
CARROLL     JAMES        TX      2001-333        THE CARLILE LAW FIRM, LLP                   DUROCHER     ELDRIDGE     TX      03C373          THE CARLILE LAW FIRM, LLP
CARSON      RANDALL M    TX      2001-333        THE CARLILE LAW FIRM, LLP                   DYER         GARY         TX      2001-333        THE CARLILE LAW FIRM, LLP
CARTER      LARRY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   EAKER        THOMAS C     TX      021132          THE CARLILE LAW FIRM, LLP
CARTER      WILLIAM      TX      2001-333        THE CARLILE LAW FIRM, LLP                   EASLEY       MARK         TX      2001-333        THE CARLILE LAW FIRM, LLP
CAVINESS    MICHAEL F    TX      021132          THE CARLILE LAW FIRM, LLP                   EASLEY       TERRY        TX      2001-333        THE CARLILE LAW FIRM, LLP
CENTERS     TONY R       TX      2001-333        THE CARLILE LAW FIRM, LLP                   EASON        JERRY W      TX      01-0076         THE CARLILE LAW FIRM, LLP
CHANEY      DAVID        TX      29,433          THE CARLILE LAW FIRM, LLP                   EAVES        DAVID        TX      021132          THE CARLILE LAW FIRM, LLP
CHAPMAN     GREGORY      TX      2001-333        THE CARLILE LAW FIRM, LLP                   EAVES        SANDRA       TX      021132          THE CARLILE LAW FIRM, LLP
CHEATWOOD   JEFFERY      TX      2001-333        THE CARLILE LAW FIRM, LLP                   EDGMON       WILLIAM      TX      021132          THE CARLILE LAW FIRM, LLP
CHILDRESS   WILLIAM      TX      2001-333        THE CARLILE LAW FIRM, LLP                   EDWARDS      JAMES R      TX      04C305          THE CARLILE LAW FIRM, LLP
CHRISTIAN   JACK         TX      01-0614         THE CARLILE LAW FIRM, LLP                   EDWARDS      JOHNNY M     TX      29,433          THE CARLILE LAW FIRM, LLP
CHRISTY     WILLIAM      TX      2001-333        THE CARLILE LAW FIRM, LLP                   ELDRIDGE     WILLIAM F    TX      021132          THE CARLILE LAW FIRM, LLP
CLABAUGH    WILLIAM      TX      2001-333        THE CARLILE LAW FIRM, LLP                   ELLIOT       ALLEN E      TX      021132          THE CARLILE LAW FIRM, LLP
CLARK       CHARLES D    TX      03C373          THE CARLILE LAW FIRM, LLP                   ERVIN        MARK         TX      2001-333        THE CARLILE LAW FIRM, LLP
CLARK       KENNETH      TX      03C373          THE CARLILE LAW FIRM, LLP                   ESTERS       WILLIE       TX      2001-333        THE CARLILE LAW FIRM, LLP
CLARK       THOMAS T     TX      021132          THE CARLILE LAW FIRM, LLP                   ESTOPINAL    KEITH        TX      A0168572        THE CARLILE LAW FIRM, LLP
CLINNARD    GEORGE       TX      2001-333        THE CARLILE LAW FIRM, LLP                   EVANS        VAL          TX      2001-333        THE CARLILE LAW FIRM, LLP
COBB        CURTIS       TX      2001-333        THE CARLILE LAW FIRM, LLP                   EVERITT      GEORGE       TX      01-0614         THE CARLILE LAW FIRM, LLP
COFFEE      CARLA        TX      01-275-B        THE CARLILE LAW FIRM, LLP                   EVERS        MARVIN       TX      2001-333        THE CARLILE LAW FIRM, LLP
COKER       BILLY        TX      03C373          THE CARLILE LAW FIRM, LLP                   FARR         STAN         TX      2001-333        THE CARLILE LAW FIRM, LLP
COKER       JAMES R      TX      021132          THE CARLILE LAW FIRM, LLP                   FAUGHN       DOYLE        TX      01-275-B        THE CARLILE LAW FIRM, LLP
COLEMAN     ROBERT L     TX      021132          THE CARLILE LAW FIRM, LLP                   FISHER       JIMMY        TX      03C373          THE CARLILE LAW FIRM, LLP
COLEMAN     SCOTT        TX      2001-333        THE CARLILE LAW FIRM, LLP                   FITZGERALD   FREDDIE E    TX      021132          THE CARLILE LAW FIRM, LLP
COLLIER     JIMMY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   FLENIKEN     ELNA         TX      2001-333        THE CARLILE LAW FIRM, LLP
COLLINS     CURTIS       TX      01-275-B        THE CARLILE LAW FIRM, LLP                   FLENNIKEN    JAMES R      TX      021132          THE CARLILE LAW FIRM, LLP
COLLINS     DANNY        TX      29,433          THE CARLILE LAW FIRM, LLP                   FLOWERS      DORETHA      TX      01-0614         THE CARLILE LAW FIRM, LLP
COLSTON     EDWARD       TX      2001-333        THE CARLILE LAW FIRM, LLP                   FLOWERS      JOHNNY       TX      01-0614         THE CARLILE LAW FIRM, LLP
COLVIN      RICHARD V    TX      021132          THE CARLILE LAW FIRM, LLP                   FLUELLEN     BENNIE       TX      021132          THE CARLILE LAW FIRM, LLP
COMMONS     JIMMY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   FOMBY        LETHA A      TX      29,433          THE CARLILE LAW FIRM, LLP
CONNER      ROBERT       TX      29,433          THE CARLILE LAW FIRM, LLP                   FORBUS       DAVID        TX      2001-333        THE CARLILE LAW FIRM, LLP
CONWAY      CHARLES      TX      2001-333        THE CARLILE LAW FIRM, LLP                   FORD         ALAN         TX      2001-333        THE CARLILE LAW FIRM, LLP
CONWAY      GEORGE       TX      2001-333        THE CARLILE LAW FIRM, LLP                   FORD         JOE          TX      2001-333        THE CARLILE LAW FIRM, LLP
COOK        RANDALL      TX      2001-333        THE CARLILE LAW FIRM, LLP                   FOSTER       EDDIE        TX      03C373          THE CARLILE LAW FIRM, LLP
COOLEY      ROCKY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   FOSTER       JOHN M       TX      2001-333        THE CARLILE LAW FIRM, LLP
COON        MARVIN       TX      2001-333        THE CARLILE LAW FIRM, LLP                   FOSTER       JOHN S       TX      2001-333        THE CARLILE LAW FIRM, LLP
CORLEY      JOHN E       TX      021132          THE CARLILE LAW FIRM, LLP                   FOSTER       MARION       TX      29,433          THE CARLILE LAW FIRM, LLP
COTTON      LEO          TX      2001-333        THE CARLILE LAW FIRM, LLP                   FREEMAN      GENE         TX      2001-333        THE CARLILE LAW FIRM, LLP
COX         JAMES E      TX      2001-333        THE CARLILE LAW FIRM, LLP                   FREEMAN      JAMES        TX      2001-333        THE CARLILE LAW FIRM, LLP
COX         JAMES W      TX      2001-333        THE CARLILE LAW FIRM, LLP                   FREEMAN      JAMES B      TX      2001-333        THE CARLILE LAW FIRM, LLP
COX         KIM          TX      2001-333        THE CARLILE LAW FIRM, LLP                   FULLER       JOHN         TX      2001-333        THE CARLILE LAW FIRM, LLP
COX         PAIGE        TX      021132          THE CARLILE LAW FIRM, LLP                   FYFFE        RANDY        TX      2001-333        THE CARLILE LAW FIRM, LLP
CRANFORD    DANNY        TX      01-0076         THE CARLILE LAW FIRM, LLP                   GABRIEL      RONALD       TX      01-275-B        THE CARLILE LAW FIRM, LLP
CRANFORD    JAMES        TX      2001-333        THE CARLILE LAW FIRM, LLP                   GADDY        CURTIS       TX      2001-333        THE CARLILE LAW FIRM, LLP
CRAWFORD    DAMON        TX      021132          THE CARLILE LAW FIRM, LLP                   GAMBLE       JERRY        TX      2001-333        THE CARLILE LAW FIRM, LLP
CRAWFORD    GARY S       TX      021132          THE CARLILE LAW FIRM, LLP                   GAMMONS      JEFFREY      TX      01-275-B        THE CARLILE LAW FIRM, LLP
CRAWFORD    MELVIN       TX      2001-333        THE CARLILE LAW FIRM, LLP                   GARRETT      HOWARD       TX      2001-333        THE CARLILE LAW FIRM, LLP
CRAWFORD    MICHAEL      TX      2001-333        THE CARLILE LAW FIRM, LLP                   GARY         MARK         TX      2001-333        THE CARLILE LAW FIRM, LLP
CREEL       RANDY P      TX      2001-333        THE CARLILE LAW FIRM, LLP                   GASTON       TYREE        TX      021132          THE CARLILE LAW FIRM, LLP
CRIM        RODNEY       TX      2001-333        THE CARLILE LAW FIRM, LLP                   GATSON       BENJAMIN     TX      01-0614         THE CARLILE LAW FIRM, LLP
DAILY       BRUCE        TX      2001-333        THE CARLILE LAW FIRM, LLP                   GENTRY       CHARLES      TX      2001-333        THE CARLILE LAW FIRM, LLP
DANIEL      JIM          TX      2001-333        THE CARLILE LAW FIRM, LLP                   GEST         TIMOTHY      TX      2001-333        THE CARLILE LAW FIRM, LLP
DARRAGH     GARY         TX      2001-333        THE CARLILE LAW FIRM, LLP                   GETRO        STEVEN       TX      2001-333        THE CARLILE LAW FIRM, LLP
DARTEZ      MICHAEL      TX      2001-333        THE CARLILE LAW FIRM, LLP                   GIBSON       DAVID        TX      29,433          THE CARLILE LAW FIRM, LLP
DAVIS       CHARLES      TX      2001-333        THE CARLILE LAW FIRM, LLP                   GIBSON       SHERMAN      TX      03C373          THE CARLILE LAW FIRM, LLP
DAVIS       JC           TX      2001-333        THE CARLILE LAW FIRM, LLP                   GILBERT      DANNY        TX      021132          THE CARLILE LAW FIRM, LLP
DAVIS       JOE          TX      2001-333        THE CARLILE LAW FIRM, LLP                   GILBERT      DAVID        TX      2001-333        THE CARLILE LAW FIRM, LLP
DAVIS       JOHN         TX      01-0614         THE CARLILE LAW FIRM, LLP                   GILBERT      GARRY        TX      2001-333        THE CARLILE LAW FIRM, LLP
DAVIS       JOHN         TX      021132          THE CARLILE LAW FIRM, LLP                   GILDON       JAMES A      TX      2001-333        THE CARLILE LAW FIRM, LLP
DAVIS       LEE D        TX      2001-333        THE CARLILE LAW FIRM, LLP                   GILLIAM      JEFFERY      TX      2001-333        THE CARLILE LAW FIRM, LLP
DAVIS       LURETHA      TX      01-0614         THE CARLILE LAW FIRM, LLP                   GLASPIE      BENNIE R     TX      03C373          THE CARLILE LAW FIRM, LLP
DAVIS       PATRICA      TX      01-0614         THE CARLILE LAW FIRM, LLP                   GLASPIE      WILLIE       TX      2001-333        THE CARLILE LAW FIRM, LLP
DAVIS       RONALD F     TX      021132          THE CARLILE LAW FIRM, LLP                   GLOVER       STEVE        TX      2001-333        THE CARLILE LAW FIRM, LLP

                                                                                                                                                 Appendix A - 427
                                      Case 17-03105            Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                Document Page 446 of 624
Claimant      Claimant      State                                                               Claimant     Claimant     State
Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
GODWIN        KAYLEE        TX      2001-333        THE CARLILE LAW FIRM, LLP                   HIGHTOWER    GARRYA       TX      2001-333        THE CARLILE LAW FIRM, LLP
GODWIN        MICHAEL       TX      2001-333        THE CARLILE LAW FIRM, LLP                   HILDEBRAND   MICHAEL      TX      2001-333        THE CARLILE LAW FIRM, LLP
GOFF          JOHNNIE       TX      2001-333        THE CARLILE LAW FIRM, LLP                   HILL         BLONDELL     TX      2001-333        THE CARLILE LAW FIRM, LLP
GOLDEN        RUBEN         TX      03C373          THE CARLILE LAW FIRM, LLP                   HILL         DENNIS E     TX      021132          THE CARLILE LAW FIRM, LLP
GONZALEZ      ROGELIO       TX      2001-333        THE CARLILE LAW FIRM, LLP                   HILL         JOYCE        TX      01-0614         THE CARLILE LAW FIRM, LLP
GOODSON       FLOYD         TX      2001-333        THE CARLILE LAW FIRM, LLP                   HILL         MARK A       TX      2001-333        THE CARLILE LAW FIRM, LLP
GOODSON       FRED          TX      01-0076         THE CARLILE LAW FIRM, LLP                   HILL         RONNIE       TX      01-0076         THE CARLILE LAW FIRM, LLP
GOODSON       FRED J        TX      01-0076         THE CARLILE LAW FIRM, LLP                   HILL         RONNIE       TX      03C373          THE CARLILE LAW FIRM, LLP
GOODSON       LARRY         TX      03C373          THE CARLILE LAW FIRM, LLP                   HOLLAND      DAVID        TX      2001-333        THE CARLILE LAW FIRM, LLP
GOSS          DELBERT       TX      2001-333        THE CARLILE LAW FIRM, LLP                   HOLLAND      GARY         TX      2001-333        THE CARLILE LAW FIRM, LLP
GRABLE        DAVID         TX      03C373          THE CARLILE LAW FIRM, LLP                   HOLLAND      JOSEPH       TX      2001-333        THE CARLILE LAW FIRM, LLP
GRABLE        DAVID I       TX      021132          THE CARLILE LAW FIRM, LLP                   HOLLIS       SANDRA       TX      2001-333        THE CARLILE LAW FIRM, LLP
GRAMMIER      JEFFREY       TX      2001-333        THE CARLILE LAW FIRM, LLP                   HOLLO        LEO          TX      2001-333        THE CARLILE LAW FIRM, LLP
GRANDGEORGE   BOBBY         TX      2001-333        THE CARLILE LAW FIRM, LLP                   HOOKER       WILLIAM      TX      2001-333        THE CARLILE LAW FIRM, LLP
GRAY          KATIE         TX      01-0614         THE CARLILE LAW FIRM, LLP                   HOOPER       JAMES        TX      03C373          THE CARLILE LAW FIRM, LLP
GRAY          TOMMY         TX      2001-333        THE CARLILE LAW FIRM, LLP                   HOPKINS      TEDDY G      TX      2001-333        THE CARLILE LAW FIRM, LLP
GREEN         KEVIN         TX      021132          THE CARLILE LAW FIRM, LLP                   HOWARD       CHARLES      TX      2001-333        THE CARLILE LAW FIRM, LLP
GREEN         WILLIE        TX      03C373          THE CARLILE LAW FIRM, LLP                   HOWARD       CLAYTON      TX      2001-333        THE CARLILE LAW FIRM, LLP
GREENHOUSE    CURTIS        TX      2001-333        THE CARLILE LAW FIRM, LLP                   HOWARD       RICKEY       TX      29,433          THE CARLILE LAW FIRM, LLP
GREENWOOD     LEATHA        TX      03C373          THE CARLILE LAW FIRM, LLP                   HROMCIK      DANIEL       TX      03C373          THE CARLILE LAW FIRM, LLP
GREENWOOD     RICHARD       TX      2001-333        THE CARLILE LAW FIRM, LLP                   HUBERT       RODNEY       TX      2001-333        THE CARLILE LAW FIRM, LLP
GREGORY       GREG          TX      01-275-B        THE CARLILE LAW FIRM, LLP                   HUDGENS      JOEL         TX      2001-333        THE CARLILE LAW FIRM, LLP
GRIFFIN       ANDREW        TX      01-275-B        THE CARLILE LAW FIRM, LLP                   HUDGINS      SUE          TX      03C373          THE CARLILE LAW FIRM, LLP
GRIFFIN       DONALD        TX      021132          THE CARLILE LAW FIRM, LLP                   HUDGINS      VIVIAN       TX      03C373          THE CARLILE LAW FIRM, LLP
GRIFFIN       THOMAS G      TX      01-0076         THE CARLILE LAW FIRM, LLP                   HUDNALL      JOHN         TX      01-275-B        THE CARLILE LAW FIRM, LLP
GRIFFITH      DARRELL       TX      2001-333        THE CARLILE LAW FIRM, LLP                   HULLUM       FW           TX      03C373          THE CARLILE LAW FIRM, LLP
GRIFFITH      GRANVAL       TX      29,433          THE CARLILE LAW FIRM, LLP                   HUMBER       TIM          TX      2001-333        THE CARLILE LAW FIRM, LLP
GRIFFITH      RANDY         TX      2001-333        THE CARLILE LAW FIRM, LLP                   HUME         GAYLON       TX      29,433          THE CARLILE LAW FIRM, LLP
GROOM         GARY          TX      2001-333        THE CARLILE LAW FIRM, LLP                   HUNT         EDWARD       TX      2001-333        THE CARLILE LAW FIRM, LLP
GUILL         JASPER        TX      2001-333        THE CARLILE LAW FIRM, LLP                   HUNT         GARY         TX      2001-333        THE CARLILE LAW FIRM, LLP
GUILLIAMS     JERRY L       TX      03C373          THE CARLILE LAW FIRM, LLP                   HUNTER       FRED         TX      03C373          THE CARLILE LAW FIRM, LLP
HAGAN         JEFFREY       TX      2001-333        THE CARLILE LAW FIRM, LLP                   HUNTER       ROGER        TX      2001-333        THE CARLILE LAW FIRM, LLP
HAGGERTY      LARRY         TX      2001-333        THE CARLILE LAW FIRM, LLP                   HUSAR        KURT M       TX      2001-333        THE CARLILE LAW FIRM, LLP
HAGLER        VERL D        TX      01-0076         THE CARLILE LAW FIRM, LLP                   HYATT        DONALD       TX      2001-333        THE CARLILE LAW FIRM, LLP
HALE          KELLY         TX      2001-333        THE CARLILE LAW FIRM, LLP                   INDERMAN     ADRIAN       TX      01-275-B        THE CARLILE LAW FIRM, LLP
HAM           RONALD        TX      2001-333        THE CARLILE LAW FIRM, LLP                   ISABELL      DONALD       TX      2001-333        THE CARLILE LAW FIRM, LLP
HAMMERS       RODNEY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   JACKSON      EDDIE        TX      2001-333        THE CARLILE LAW FIRM, LLP
HAMMETT       LONNIE W      TX      021132          THE CARLILE LAW FIRM, LLP                   JACKSON      EDDIE G      TX      03C373          THE CARLILE LAW FIRM, LLP
HANEY         BOBBY         TX      2001-333        THE CARLILE LAW FIRM, LLP                   JACKSON      JOE D        TX      01-0614         THE CARLILE LAW FIRM, LLP
HARDIN        RONALD        TX      01-275-B        THE CARLILE LAW FIRM, LLP                   JACKSON      LESSIE       TX      2001-333        THE CARLILE LAW FIRM, LLP
HARDY         DEREK         TX      2001-333        THE CARLILE LAW FIRM, LLP                   JACKSON      MARK         TX      2001-333        THE CARLILE LAW FIRM, LLP
HARKNESS      RICKEY        TX      03C814          THE CARLILE LAW FIRM, LLP                   JACKSON      PAUL L       TX      021132          THE CARLILE LAW FIRM, LLP
HARPER        ARCHIE R      TX      021132          THE CARLILE LAW FIRM, LLP                   JAECKS       ROBERT       TX      01-275-B        THE CARLILE LAW FIRM, LLP
HARRIS        CHARLOTTE K   TX      021132          THE CARLILE LAW FIRM, LLP                   JAMISON      JEFFERSON    TX      01-0614         THE CARLILE LAW FIRM, LLP
HARRIS        DANNY         TX      2001-333        THE CARLILE LAW FIRM, LLP                   JAUDON       RICKEY       TX      2001-333        THE CARLILE LAW FIRM, LLP
HARRIS        JIMMY         TX      03C373          THE CARLILE LAW FIRM, LLP                   JEANS        STEVE        TX      2001-333        THE CARLILE LAW FIRM, LLP
HARRIS        SARAH         TX      2001-333        THE CARLILE LAW FIRM, LLP                   JEARS        JAMES        TX      2001-333        THE CARLILE LAW FIRM, LLP
HARRIS        VAN           TX      2001-333        THE CARLILE LAW FIRM, LLP                   JOHNSON      DOROTHY      TX      03C373          THE CARLILE LAW FIRM, LLP
HARRISON      MERI          TX      2001-333        THE CARLILE LAW FIRM, LLP                   JOHNSON      FRANKLIN     TX      01-0614         THE CARLILE LAW FIRM, LLP
HARRIST       NOLAN F       TX      021132          THE CARLILE LAW FIRM, LLP                   JOHNSON      GLEN         TX      021132          THE CARLILE LAW FIRM, LLP
HARVEY        DONALD        TX      2001-333        THE CARLILE LAW FIRM, LLP                   JOHNSON      HAROLD       TX      01-275-B        THE CARLILE LAW FIRM, LLP
HARVEY        SENTELL       TX      2001-333        THE CARLILE LAW FIRM, LLP                   JOHNSON      JERRY L      TX      021132          THE CARLILE LAW FIRM, LLP
HATCHEL       RICKY         TX      2001-333        THE CARLILE LAW FIRM, LLP                   JOHNSON      JOE          TX      01-0614         THE CARLILE LAW FIRM, LLP
HAWKINS       DANIEL W      TX      021132          THE CARLILE LAW FIRM, LLP                   JOHNSON      KENNETH      TX      01-0614         THE CARLILE LAW FIRM, LLP
HAYDON        BILLY         TX      01-275-B        THE CARLILE LAW FIRM, LLP                   JOHNSON      LAVERN       TX      021132          THE CARLILE LAW FIRM, LLP
HAYGOOD       GALIN         TX      2001-333        THE CARLILE LAW FIRM, LLP                   JOHNSON      MILDRED      TX      03C373          THE CARLILE LAW FIRM, LLP
HAYNIE        RICHARD       TX      2001-333        THE CARLILE LAW FIRM, LLP                   JOHNSON      ROBERT       TX      03C373          THE CARLILE LAW FIRM, LLP
HEARD         CARL          TX      2001-333        THE CARLILE LAW FIRM, LLP                   JOHNSON      WALTER       TX      2001-333        THE CARLILE LAW FIRM, LLP
HEIM          JOHN          TX      01-0076         THE CARLILE LAW FIRM, LLP                   JOHNSON      WILLIE       TX      021132          THE CARLILE LAW FIRM, LLP
HEIMER        DONNY         TX      021132          THE CARLILE LAW FIRM, LLP                   JOLLEY       ROBERT       TX      2001-333        THE CARLILE LAW FIRM, LLP
HEIMER        DONNY         TX      03C373          THE CARLILE LAW FIRM, LLP                   JONES        ARTIE        TX      2001-333        THE CARLILE LAW FIRM, LLP
HEIMER        DONNY         TX      2001-333        THE CARLILE LAW FIRM, LLP                   JONES        BRENDA       TX      021132          THE CARLILE LAW FIRM, LLP
HELBERT       JC            TX      01-275-B        THE CARLILE LAW FIRM, LLP                   JONES        CD           TX      03C373          THE CARLILE LAW FIRM, LLP
HELBERT       JC            TX      021132          THE CARLILE LAW FIRM, LLP                   JONES        CHARLES      TX      01-0614         THE CARLILE LAW FIRM, LLP
HENDERSON     EDWARD M      TX      01-0614         THE CARLILE LAW FIRM, LLP                   JONES        CHARLES      TX      2001-333        THE CARLILE LAW FIRM, LLP
HENDERSON     HUEY          TX      2001-333        THE CARLILE LAW FIRM, LLP                   JONES        DAVID L      TX      021132          THE CARLILE LAW FIRM, LLP
HENDERSON     LENARD        TX      2001-333        THE CARLILE LAW FIRM, LLP                   JONES        DEBRA        TX      03C373          THE CARLILE LAW FIRM, LLP
HENDERSON     MONROE        TX      2001-333        THE CARLILE LAW FIRM, LLP                   JONES        JAMES        TX      01-0614         THE CARLILE LAW FIRM, LLP
HENIGAN       CHARLES       TX      2001-333        THE CARLILE LAW FIRM, LLP                   JONES        JAMES D      TX      021132          THE CARLILE LAW FIRM, LLP
HENSON        ERNEST        TX      2001-333        THE CARLILE LAW FIRM, LLP                   JONES        LINDELL      TX      01-0614         THE CARLILE LAW FIRM, LLP
HENSON        VERNON        TX      2001-333        THE CARLILE LAW FIRM, LLP                   JONES        LUTHER       TX      01-0614         THE CARLILE LAW FIRM, LLP
HICKERSON     DENNIS        TX      2001-333        THE CARLILE LAW FIRM, LLP                   JONES        MALCOLM      TX      2001-333        THE CARLILE LAW FIRM, LLP
HICKERSON     MARY          TX      2001-333        THE CARLILE LAW FIRM, LLP                   JONES        RICHARD      TX      01-275-B        THE CARLILE LAW FIRM, LLP
HICKS         JAMES         TX      2001-333        THE CARLILE LAW FIRM, LLP                   JONES        ROYCE        TX      2001-333        THE CARLILE LAW FIRM, LLP
HICKS         SAMUEL        TX      021132          THE CARLILE LAW FIRM, LLP                   JOWERS       JEWEL        TX      2001-333        THE CARLILE LAW FIRM, LLP
HIGHTOWER     AJ            TX      2001-333        THE CARLILE LAW FIRM, LLP                   KEELING      KENNETH      TX      01-275-B        THE CARLILE LAW FIRM, LLP

                                                                                                                                                    Appendix A - 428
                                    Case 17-03105            Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                              Document Page 447 of 624
Claimant     Claimant     State                                                               Claimant      Claimant      State
Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel
KELLY        DAVID        TX      2001-333        THE CARLILE LAW FIRM, LLP                   MCDONALD      LARRY         TX      2001-333        THE CARLILE LAW FIRM, LLP
KING         JON          TX      01-275-B        THE CARLILE LAW FIRM, LLP                   MCENTURFF     MARK          TX      29,433          THE CARLILE LAW FIRM, LLP
KING         MARTIN       TX      2001-333        THE CARLILE LAW FIRM, LLP                   MCFADDEN      TERRY         TX      2001-333        THE CARLILE LAW FIRM, LLP
KNAPP        MAC          TX      A0168572        THE CARLILE LAW FIRM, LLP                   MCFERRIN      TERRY         TX      01-275-B        THE CARLILE LAW FIRM, LLP
KRAUSE       MICAHEL J    TX      29,433          THE CARLILE LAW FIRM, LLP                   MCGEE         DOYLE         TX      29,433          THE CARLILE LAW FIRM, LLP
KRUEBBE      PHILIP       TX      2001-333        THE CARLILE LAW FIRM, LLP                   MCGRIGER      CHARLES W     TX      021132          THE CARLILE LAW FIRM, LLP
KULL         MICHEAL      TX      03C373          THE CARLILE LAW FIRM, LLP                   MCKINNEY      CLAUDE        TX      01-0614         THE CARLILE LAW FIRM, LLP
KUYKENDALL   ROGER        TX      2001-333        THE CARLILE LAW FIRM, LLP                   MCKNIGHT      LARRY         TX      2001-333        THE CARLILE LAW FIRM, LLP
LAIRD        DENNIS       TX      01-275-B        THE CARLILE LAW FIRM, LLP                   MCLERRAN      KENNETH       TX      01-275-B        THE CARLILE LAW FIRM, LLP
LAMOTHE      GRACE        TX      01-0614         THE CARLILE LAW FIRM, LLP                   MCNEELY       HARVEY        TX      2001-333        THE CARLILE LAW FIRM, LLP
LAMOTHE      ISIDORE      TX      01-0614         THE CARLILE LAW FIRM, LLP                   MEEKS         TRAVIS        TX      2001-333        THE CARLILE LAW FIRM, LLP
LANCASTER    DEBORAH      TX      01-275-B        THE CARLILE LAW FIRM, LLP                   MILLER        AJ            TX      021132          THE CARLILE LAW FIRM, LLP
LANE         JAMES        TX      01-275-B        THE CARLILE LAW FIRM, LLP                   MILLER        BARRY J       TX      2001-333        THE CARLILE LAW FIRM, LLP
LANE         LYNNIE       TX      01-275-B        THE CARLILE LAW FIRM, LLP                   MILLER        BILLY         TX      2001-333        THE CARLILE LAW FIRM, LLP
LARUE        BOBBY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   MILLER        RANDY         TX      01-275-B        THE CARLILE LAW FIRM, LLP
LASSITER     GARY         TX      01-275-B        THE CARLILE LAW FIRM, LLP                   MILLS         WINFORD       TX      01-275-B        THE CARLILE LAW FIRM, LLP
LAWHORN      JAMES        TX      2001-333        THE CARLILE LAW FIRM, LLP                   MILSTEAD      QUENTIN       TX      2001-333        THE CARLILE LAW FIRM, LLP
LAWSON       KEITH        TX      2001-333        THE CARLILE LAW FIRM, LLP                   MITCHELL      BILLY         TX      01-0614         THE CARLILE LAW FIRM, LLP
LEACH        DONALD       TX      2001-333        THE CARLILE LAW FIRM, LLP                   MITCHELL      DONALD        TX      021132          THE CARLILE LAW FIRM, LLP
LEE          JEFFRY S     TX      2001-333        THE CARLILE LAW FIRM, LLP                   MITCHELL      ERVIE         TX      03C373          THE CARLILE LAW FIRM, LLP
LEE          TILLMAN      TX      2001-333        THE CARLILE LAW FIRM, LLP                   MITCHELL      GLENN         TX      03C373          THE CARLILE LAW FIRM, LLP
LEE          VINCE        TX      2001-333        THE CARLILE LAW FIRM, LLP                   MITCHELL      JACK          TX      021132          THE CARLILE LAW FIRM, LLP
LEES         RANDY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   MITCHELL      JAMES         TX      29,433          THE CARLILE LAW FIRM, LLP
LEJUNE       ERWIN        TX      2001-333        THE CARLILE LAW FIRM, LLP                   MITCHELL      JAMES D       TX      03C373          THE CARLILE LAW FIRM, LLP
LEWIS        LARRY J      TX      021132          THE CARLILE LAW FIRM, LLP                   MITCHELL      JEFFERSON     TX      01-0614         THE CARLILE LAW FIRM, LLP
LEWIS        LARRY J      TX      2001-333        THE CARLILE LAW FIRM, LLP                   MOLLENHAUER   EDWARD        TX      021132          THE CARLILE LAW FIRM, LLP
LEWIS        ST. J        TX      01-0614         THE CARLILE LAW FIRM, LLP                   MONTGOMERY    ROY           TX      01-0614         THE CARLILE LAW FIRM, LLP
LEWIS        VERNON       TX      2001-333        THE CARLILE LAW FIRM, LLP                   MONTGOMERY    ROY           TX      03C373          THE CARLILE LAW FIRM, LLP
LIGHTSEY     CLAUD        TX      01-275-B        THE CARLILE LAW FIRM, LLP                   MOORE         EDDIE         TX      2001-333        THE CARLILE LAW FIRM, LLP
LILES        DONALD       TX      2001-333        THE CARLILE LAW FIRM, LLP                   MOORE         GARLAND       TX      021132          THE CARLILE LAW FIRM, LLP
LINDSAY      MARC         TX      03C373          THE CARLILE LAW FIRM, LLP                   MOORE         JOHNNIE A     TX      2001-333        THE CARLILE LAW FIRM, LLP
LINDSAY      MARC         TX      2001-333        THE CARLILE LAW FIRM, LLP                   MORALES       RUBEN         TX      05C270          THE CARLILE LAW FIRM, LLP
LINN         DOROTHY      TX      021132          THE CARLILE LAW FIRM, LLP                   MORAW         CHARLES       TX      2001-333        THE CARLILE LAW FIRM, LLP
LITTLE       DAVID        TX      01-275-B        THE CARLILE LAW FIRM, LLP                   MORRIS        BOBBY         TX      021132          THE CARLILE LAW FIRM, LLP
LLOYD        RAY          TX      2001-333        THE CARLILE LAW FIRM, LLP                   MORRIS        CHRISTOPHER   TX      2001-333        THE CARLILE LAW FIRM, LLP
LOCKRIDGE    JASON        TX      2001-333        THE CARLILE LAW FIRM, LLP                   MORRIS        JAMES         TX      2001-333        THE CARLILE LAW FIRM, LLP
LOGAN        MARY         TX      29,433          THE CARLILE LAW FIRM, LLP                   MORRIS        JERRY         TX      2001-333        THE CARLILE LAW FIRM, LLP
LOMAX        DORTHIA      TX      03C373          THE CARLILE LAW FIRM, LLP                   MORRISON      STEVEN        TX      01-275-B        THE CARLILE LAW FIRM, LLP
LONG         ROBERT       TX      2001-333        THE CARLILE LAW FIRM, LLP                   MORTON        DAN           TX      2001-333        THE CARLILE LAW FIRM, LLP
LOVE         RICHARD      TX      03C373          THE CARLILE LAW FIRM, LLP                   MORTON        DENNIS W      TX      2001-333        THE CARLILE LAW FIRM, LLP
LOVE         WILLIE M     TX      03C373          THE CARLILE LAW FIRM, LLP                   MOULTRIE      SAMUEL        TX      01-275-B        THE CARLILE LAW FIRM, LLP
LOVELL       LAVELLE      TX      2001-333        THE CARLILE LAW FIRM, LLP                   NAIL          MARK          TX      2001-333        THE CARLILE LAW FIRM, LLP
LOVELY       LEOTIS       TX      01-0614         THE CARLILE LAW FIRM, LLP                   NALLS         TERRAN        TX      2001-333        THE CARLILE LAW FIRM, LLP
LOVIL        JAMES        TX      2001-333        THE CARLILE LAW FIRM, LLP                   NEAL          ALEXANDER     TX      03C373          THE CARLILE LAW FIRM, LLP
LOYD         DEBRA        TX      2001-333        THE CARLILE LAW FIRM, LLP                   NELSON        JOHN          TX      2001-333        THE CARLILE LAW FIRM, LLP
LUKER        CHRIS        TX      2001-333        THE CARLILE LAW FIRM, LLP                   NESBITT       NICKY         TX      01-275-B        THE CARLILE LAW FIRM, LLP
LYNCH        DONNY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   NEWSOME       HELEN         TX      03C814          THE CARLILE LAW FIRM, LLP
MABERRY      JERRY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   NICHOLS       MARK          TX      2001-333        THE CARLILE LAW FIRM, LLP
MADDOX       DONALD       TX      2001-333        THE CARLILE LAW FIRM, LLP                   NICHOLS       ROBERT        TX      2001-333        THE CARLILE LAW FIRM, LLP
MAGOUIRK     ROBERT       TX      021132          THE CARLILE LAW FIRM, LLP                   NICKERSON     MIKE          TX      2001-333        THE CARLILE LAW FIRM, LLP
MAHAFFEY     DEWAYNE      TX      2001-333        THE CARLILE LAW FIRM, LLP                   NOLLEY        KENNETH       TX      2001-333        THE CARLILE LAW FIRM, LLP
MAHOMES      JOHNNY       TX      021132          THE CARLILE LAW FIRM, LLP                   NORRELL       GERALD        TX      2001-333        THE CARLILE LAW FIRM, LLP
MALLARD      RAY          TX      2001-333        THE CARLILE LAW FIRM, LLP                   NORRIS        THOMAS        TX      021132          THE CARLILE LAW FIRM, LLP
MANAHAN      CHARLES      TX      01-275-B        THE CARLILE LAW FIRM, LLP                   NORWOOD       JANICE        TX      2001-333        THE CARLILE LAW FIRM, LLP
MANNING      JESSIE       TX      01-0614         THE CARLILE LAW FIRM, LLP                   ODOM          EDWIN         TX      03C373          THE CARLILE LAW FIRM, LLP
MANNS        BOBBY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   ODOM          JOHN P        TX      2001-333        THE CARLILE LAW FIRM, LLP
MARLING      JOHN         TX      2001-333        THE CARLILE LAW FIRM, LLP                   OLIVER        JOHN W        TX      2001-333        THE CARLILE LAW FIRM, LLP
MARSHALL     BARRY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   ORR           HUBBARD       TX      2001-333        THE CARLILE LAW FIRM, LLP
MARSHALL     CHARLES M    TX      2001-333        THE CARLILE LAW FIRM, LLP                   ORR           RANDY         TX      2001-333        THE CARLILE LAW FIRM, LLP
MARTIN       GARY         TX      2001-333        THE CARLILE LAW FIRM, LLP                   PAGE          ROY           TX      2001-333        THE CARLILE LAW FIRM, LLP
MARTIN       LEWIS        TX      2001-333        THE CARLILE LAW FIRM, LLP                   PALMER        ROBIN         TX      2001-333        THE CARLILE LAW FIRM, LLP
MARTINEZ     LUIS M       TX      021132          THE CARLILE LAW FIRM, LLP                   PARKER        TONY          TX      2001-333        THE CARLILE LAW FIRM, LLP
MATHERNE     GILBERT      TX      A0168572        THE CARLILE LAW FIRM, LLP                   PARKISON      REX           TX      2001-333        THE CARLILE LAW FIRM, LLP
MATHIS       ELVIS        TX      2001-333        THE CARLILE LAW FIRM, LLP                   PARTIN        WESLEY        TX      2001-333        THE CARLILE LAW FIRM, LLP
MATTERN      KEITH        TX      03C373          THE CARLILE LAW FIRM, LLP                   PATE          RANDY         TX      01-275-B        THE CARLILE LAW FIRM, LLP
MATTHEWS     JOE          TX      03C373          THE CARLILE LAW FIRM, LLP                   PATTERSON     DOUGLAS       TX      2001-333        THE CARLILE LAW FIRM, LLP
MAXEY        WILLIAM      TX      2001-333        THE CARLILE LAW FIRM, LLP                   PATTERSON     STEVEN        TX      2001-333        THE CARLILE LAW FIRM, LLP
MCADAMS      ROBERT       TX      01-275-B        THE CARLILE LAW FIRM, LLP                   PAYNE         BILLIE        TX      021132          THE CARLILE LAW FIRM, LLP
MCALISTER    KEVIN        TX      2001-333        THE CARLILE LAW FIRM, LLP                   PEACE         JERRY         TX      2001-333        THE CARLILE LAW FIRM, LLP
MCCEIG       LARRY        TX      01-275-B        THE CARLILE LAW FIRM, LLP                   PEARCE        RANDY         TX      2001-333        THE CARLILE LAW FIRM, LLP
MCCLELLAN    JOSEPH       TX      01-0614         THE CARLILE LAW FIRM, LLP                   PEAVY         ROBERT        TX      2001-333        THE CARLILE LAW FIRM, LLP
MCCLELLAN    WARNER E     TX      021132          THE CARLILE LAW FIRM, LLP                   PERKINS       WILLIAM A     TX      03C373          THE CARLILE LAW FIRM, LLP
MCCOLLUM     DANNY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   PERRINE       BRIAN         TX      03C814          THE CARLILE LAW FIRM, LLP
MCCOWAN      ROBERT       TX      01-0614         THE CARLILE LAW FIRM, LLP                   PERRY         AC            TX      01-0614         THE CARLILE LAW FIRM, LLP
MCCOY        DONALD       TX      01-275-B        THE CARLILE LAW FIRM, LLP                   PERRY         GREGG         TX      01-275-B        THE CARLILE LAW FIRM, LLP
MCDANIELS    JOANN        TX      01-0614         THE CARLILE LAW FIRM, LLP                   PERRY         TROY          TX      021132          THE CARLILE LAW FIRM, LLP

                                                                                                                                                    Appendix A - 429
                                    Case 17-03105            Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                              Document Page 448 of 624
Claimant     Claimant     State                                                               Claimant     Claimant     State
Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
PERRY        WALTER       TX      2001-333        THE CARLILE LAW FIRM, LLP                   SCOTT        ALLEN        TX      2001-333        THE CARLILE LAW FIRM, LLP
PETERS       CHARLES      TX      2001-333        THE CARLILE LAW FIRM, LLP                   SELF         HOSE E       TX      2001-333        THE CARLILE LAW FIRM, LLP
PETTIETTE    RICKY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   SESSION      AARON        TX      2001-333        THE CARLILE LAW FIRM, LLP
PHARIS       HARVEY       TX      2001-333        THE CARLILE LAW FIRM, LLP                   SEXTON       LARRY        TX      2001-333        THE CARLILE LAW FIRM, LLP
PHILLIPS     DENNIS       TX      2001-333        THE CARLILE LAW FIRM, LLP                   SEYKORA      GREGORY      TX      29,433          THE CARLILE LAW FIRM, LLP
PHILLIPS     JUDSON       TX      01-275-B        THE CARLILE LAW FIRM, LLP                   SHARPIN      MARK         TX      29,433          THE CARLILE LAW FIRM, LLP
PHILLIPS     ORAN         TX      2001-333        THE CARLILE LAW FIRM, LLP                   SHAW         JACKIE       TX      2001-333        THE CARLILE LAW FIRM, LLP
PHILLIPS     TERRY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   SHAW         KENNETH      TX      021132          THE CARLILE LAW FIRM, LLP
PIER         ALLEN R      TX      03C373          THE CARLILE LAW FIRM, LLP                   SHAW         KENNETH      TX      2001-333        THE CARLILE LAW FIRM, LLP
PIERCE       DANNY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   SHAW         ROGER        TX      03C373          THE CARLILE LAW FIRM, LLP
PIERCE       RANDALL      TX      2001-333        THE CARLILE LAW FIRM, LLP                   SHAW         STEVIE       TX      2001-333        THE CARLILE LAW FIRM, LLP
PIERCE       TIMOTHY      TX      01-275-B        THE CARLILE LAW FIRM, LLP                   SHELTON      JOHNNIE      TX      03C373          THE CARLILE LAW FIRM, LLP
PIERCE       WILLIAM A    TX      2001-333        THE CARLILE LAW FIRM, LLP                   SHIELDS      DAVID M      TX      03C373          THE CARLILE LAW FIRM, LLP
PITRE        ROYCE J      TX      04C305          THE CARLILE LAW FIRM, LLP                   SHIPMAN      WALTER R     TX      2001-333        THE CARLILE LAW FIRM, LLP
PLUCKETT     DAYTON       TX      021132          THE CARLILE LAW FIRM, LLP                   SHIVERS      DAVID        TX      2001-333        THE CARLILE LAW FIRM, LLP
POAG         BETH         TX      03C373          THE CARLILE LAW FIRM, LLP                   SHIVERS      JAMES        TX      2001-333        THE CARLILE LAW FIRM, LLP
PONDER       STEVE        TX      2001-333        THE CARLILE LAW FIRM, LLP                   SHIVERS      JOHNNY       TX      2001-333        THE CARLILE LAW FIRM, LLP
POOLE        DON          TX      021132          THE CARLILE LAW FIRM, LLP                   SHROUT       THEODORE     TX      021132          THE CARLILE LAW FIRM, LLP
POOLE        JOHNNY       TX      2001-333        THE CARLILE LAW FIRM, LLP                   SHROUT       THEODORE     TX      2001-333        THE CARLILE LAW FIRM, LLP
POPEJOY      MICHAEL      TX      2001-333        THE CARLILE LAW FIRM, LLP                   SHULL        DON          TX      2001-333        THE CARLILE LAW FIRM, LLP
POPPY        LARRY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   SHULTS       RICKEY       TX      29,433          THE CARLILE LAW FIRM, LLP
PORTER       LINDA        TX      01-0614         THE CARLILE LAW FIRM, LLP                   SHUMATE      JEFFERY      TX      2001-333        THE CARLILE LAW FIRM, LLP
POWELL       JAMES        TX      2001-333        THE CARLILE LAW FIRM, LLP                   SIBLEY       EMMA         TX      03C373          THE CARLILE LAW FIRM, LLP
PRICE        ROBERT       TX      03C373          THE CARLILE LAW FIRM, LLP                   SIMMONS      BROOKSIE L   TX      01-0614         THE CARLILE LAW FIRM, LLP
PRICE        ROBERT       TX      03C814          THE CARLILE LAW FIRM, LLP                   SIMMONS      MORTY        TX      2001-333        THE CARLILE LAW FIRM, LLP
PRIOR        JOHN         TX      2001-333        THE CARLILE LAW FIRM, LLP                   SIMMONS      TONY         TX      2001-333        THE CARLILE LAW FIRM, LLP
PURIFOY      MICHAEL      TX      2001-333        THE CARLILE LAW FIRM, LLP                   SIMON        DANNY        TX      2001-333        THE CARLILE LAW FIRM, LLP
PYERS        JIMMY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   SIMS         BOBBY        TX      03C373          THE CARLILE LAW FIRM, LLP
RAINES       KENNETH      TX      2001-333        THE CARLILE LAW FIRM, LLP                   SINGLETON    JESSE        TX      03C373          THE CARLILE LAW FIRM, LLP
RAINES       WILLIAM K    TX      2001-333        THE CARLILE LAW FIRM, LLP                   SKELLY       JAMES        TX      29,433          THE CARLILE LAW FIRM, LLP
RAMSEY       JOHN         TX      2001-333        THE CARLILE LAW FIRM, LLP                   SLADE        CS           TX      01-0614         THE CARLILE LAW FIRM, LLP
RAWLINGS     JACKIE       TX      01-275-B        THE CARLILE LAW FIRM, LLP                   SLADE        CS           TX      03C373          THE CARLILE LAW FIRM, LLP
RAWLINGS     JACKIE       TX      021132          THE CARLILE LAW FIRM, LLP                   SLADE        VERLAN       TX      01-0614         THE CARLILE LAW FIRM, LLP
RAY          CARL         TX      03C373          THE CARLILE LAW FIRM, LLP                   SMILEY       TERRY        TX      2001-333        THE CARLILE LAW FIRM, LLP
RAY          LLOYD        TX      2001-333        THE CARLILE LAW FIRM, LLP                   SMITH        CARL         TX      021132          THE CARLILE LAW FIRM, LLP
REAMY        RYAN         TX      01-275-B        THE CARLILE LAW FIRM, LLP                   SMITH        CHARLES      TX      01-0614         THE CARLILE LAW FIRM, LLP
REEVES       JERRY        TX      021132          THE CARLILE LAW FIRM, LLP                   SMITH        CHESTER      TX      01-0614         THE CARLILE LAW FIRM, LLP
REGISTER     JEFFERY      TX      2001-333        THE CARLILE LAW FIRM, LLP                   SMITH        DAN          TX      2001-333        THE CARLILE LAW FIRM, LLP
REYNOLDS     EDNA         TX      03C373          THE CARLILE LAW FIRM, LLP                   SMITH        DONALD       TX      2001-333        THE CARLILE LAW FIRM, LLP
RHYNE        EDWARD D     TX      01-0614         THE CARLILE LAW FIRM, LLP                   SMITH        GAYLORD R    TX      2001-333        THE CARLILE LAW FIRM, LLP
RICH         BILL         TX      2001-333        THE CARLILE LAW FIRM, LLP                   SMITH        GREGORY L    TX      2001-333        THE CARLILE LAW FIRM, LLP
RICHARDS     PAUL         TX      2001-333        THE CARLILE LAW FIRM, LLP                   SMITH        JAMES        TX      2001-333        THE CARLILE LAW FIRM, LLP
RICHARDSON   DANNY        TX      01-275-B        THE CARLILE LAW FIRM, LLP                   SMITH        JIMMY        TX      2001-333        THE CARLILE LAW FIRM, LLP
RITTER       ANGELA       TX      2001-333        THE CARLILE LAW FIRM, LLP                   SMITH        JOE          TX      2001-333        THE CARLILE LAW FIRM, LLP
RIVERS       RICKEY       TX      2001-333        THE CARLILE LAW FIRM, LLP                   SMITH        JOE A        TX      01-275-B        THE CARLILE LAW FIRM, LLP
ROBERTS      MARK         TX      2001-333        THE CARLILE LAW FIRM, LLP                   SMITH        LARRY        TX      03C373          THE CARLILE LAW FIRM, LLP
ROBERTSON    RONALD D     TX      021132          THE CARLILE LAW FIRM, LLP                   SMITH        LENO         TX      021132          THE CARLILE LAW FIRM, LLP
ROBINSON     CHARLES E    TX      021132          THE CARLILE LAW FIRM, LLP                   SMITH        LEWIS        TX      021132          THE CARLILE LAW FIRM, LLP
ROBINSON     JIMMY        TX      01-0614         THE CARLILE LAW FIRM, LLP                   SMITH        MILTON L     TX      2001-333        THE CARLILE LAW FIRM, LLP
ROBINSON     KERRY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   SMITH        PAUL         TX      2001-333        THE CARLILE LAW FIRM, LLP
ROBINSON     MAC          TX      03C373          THE CARLILE LAW FIRM, LLP                   SMITH        ROBERT       TX      03C373          THE CARLILE LAW FIRM, LLP
ROBINSON     MAC A        TX      021132          THE CARLILE LAW FIRM, LLP                   SNIDER       FLOYD        TX      2001-333        THE CARLILE LAW FIRM, LLP
ROBINSON     OTHERE       TX      2001-333        THE CARLILE LAW FIRM, LLP                   SNODDY       BELVIN       TX      021132          THE CARLILE LAW FIRM, LLP
ROBINSON     RANDY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   SNOW         TONY         TX      2001-333        THE CARLILE LAW FIRM, LLP
ROBINSON     RICKEY       TX      2001-333        THE CARLILE LAW FIRM, LLP                   SPENCER      FLOYD        TX      29,433          THE CARLILE LAW FIRM, LLP
ROBINSON     ROBERT       TX      2001-333        THE CARLILE LAW FIRM, LLP                   SPRAYBERRY   CHARLOTTE    TX      2001-333        THE CARLILE LAW FIRM, LLP
ROBINSON     TYRONE       TX      021132          THE CARLILE LAW FIRM, LLP                   STANSELL     BARROW       TX      2001-333        THE CARLILE LAW FIRM, LLP
ROCK         RUSSELL      TX      2001-333        THE CARLILE LAW FIRM, LLP                   STARLING     DESA         TX      03C373          THE CARLILE LAW FIRM, LLP
ROCKWELL     DYWANE       TX      03C373          THE CARLILE LAW FIRM, LLP                   STARLING     FLOYD        TX      021132          THE CARLILE LAW FIRM, LLP
ROUGELY      DENNIS R     TX      2001-333        THE CARLILE LAW FIRM, LLP                   STEEN        RICHARD      TX      01-275-B        THE CARLILE LAW FIRM, LLP
ROUNDTREE    DEVERA R     TX      2001-333        THE CARLILE LAW FIRM, LLP                   STEPHENSON   LAWRENCE     TX      2001-333        THE CARLILE LAW FIRM, LLP
ROWE         ROBERT       TX      2001-333        THE CARLILE LAW FIRM, LLP                   STOKER       MANDEL       TX      2001-333        THE CARLILE LAW FIRM, LLP
ROYCROFT     KELLY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   STOKER       MANUEL       TX      2001-333        THE CARLILE LAW FIRM, LLP
RUSHTON      TERRY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   STONE        DON          TX      2001-333        THE CARLILE LAW FIRM, LLP
RUSSELL      CARROLL      TX      03C373          THE CARLILE LAW FIRM, LLP                   STONE        LORI         TX      01-275-B        THE CARLILE LAW FIRM, LLP
RUTLEDGE     HASLETT      TX      03C373          THE CARLILE LAW FIRM, LLP                   STORER       TIM          TX      2001-333        THE CARLILE LAW FIRM, LLP
SACHTLEBEN   CURTIS       TX      021132          THE CARLILE LAW FIRM, LLP                   STORER       WILLIE       TX      2001-333        THE CARLILE LAW FIRM, LLP
SAMFORD      BARRY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   STORK        STANLEY      TX      2001-333        THE CARLILE LAW FIRM, LLP
SAMMONS      DARRELL      TX      2001-333        THE CARLILE LAW FIRM, LLP                   STRICKLAND   SAM          TX      021132          THE CARLILE LAW FIRM, LLP
SAMMONS      JAMES        TX      2001-333        THE CARLILE LAW FIRM, LLP                   STROADE      KENNETH      TX      01-275-B        THE CARLILE LAW FIRM, LLP
SAMMONS      JOHNNY       TX      2001-333        THE CARLILE LAW FIRM, LLP                   STROGER      DENNIS       TX      01-0614         THE CARLILE LAW FIRM, LLP
SANDERS      FRED         TX      021132          THE CARLILE LAW FIRM, LLP                   STRONG       CHARLES W    TX      021132          THE CARLILE LAW FIRM, LLP
SANDERS      GARY         TX      2001-333        THE CARLILE LAW FIRM, LLP                   STRONG       JOE          TX      2001-333        THE CARLILE LAW FIRM, LLP
SANDERS      MARVIN       TX      2001-333        THE CARLILE LAW FIRM, LLP                   STROUD       GEORGE       TX      2001-333        THE CARLILE LAW FIRM, LLP
SANDERS      TEENIE       TX      03C373          THE CARLILE LAW FIRM, LLP                   STROUD       RANDALL      TX      021132          THE CARLILE LAW FIRM, LLP
SARTAIN      JOE          TX      2001-333        THE CARLILE LAW FIRM, LLP                   STUART       JERRY D      TX      2001-333        THE CARLILE LAW FIRM, LLP

                                                                                                                                                  Appendix A - 430
                                       Case 17-03105            Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                                 Document Page 449 of 624
Claimant        Claimant     State                                                               Claimant    Claimant     State
Last Name       First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name   First Name   Filed   Docket Number     Primary Plaintiff Counsel
SUMMERS         MARTHA       TX      2001-333        THE CARLILE LAW FIRM, LLP                   WEIR        DENNIS       TX      2001-333          THE CARLILE LAW FIRM, LLP
SUNDAY          BOBBY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   WELCH       WILLIAM B    TX      2001-333          THE CARLILE LAW FIRM, LLP
SUNDAY          KEITH        TX      2001-333        THE CARLILE LAW FIRM, LLP                   WHEAT       MARK         TX      2001-333          THE CARLILE LAW FIRM, LLP
SUTLIVE         GARY         TX      2001-333        THE CARLILE LAW FIRM, LLP                   WHEELER     ANGUS        TX      2001-333          THE CARLILE LAW FIRM, LLP
TALBERT         WILLIE       TX      01-275-B        THE CARLILE LAW FIRM, LLP                   WHEELER     ANNIE        TX      01-0614           THE CARLILE LAW FIRM, LLP
TALIAFERRO      MONNIE       TX      2001-333        THE CARLILE LAW FIRM, LLP                   WHITAKER    EDDIE        TX      03C373            THE CARLILE LAW FIRM, LLP
TANKERSLEY      KEVIN        TX      2001-333        THE CARLILE LAW FIRM, LLP                   WHITAKER    JOE          TX      2001-333          THE CARLILE LAW FIRM, LLP
TARJICK         RICHARD      TX      2001-333        THE CARLILE LAW FIRM, LLP                   WHITLEY     JR           TX      03C373            THE CARLILE LAW FIRM, LLP
TAYLOR          JON          TX      2001-333        THE CARLILE LAW FIRM, LLP                   WICKWARE    RAVAY        TX      2001-333          THE CARLILE LAW FIRM, LLP
TAYLOR          WILLIE       TX      01-0614         THE CARLILE LAW FIRM, LLP                   WIGGINS     CLYDE        TX      021132            THE CARLILE LAW FIRM, LLP
TAZCEK          PATRICK      TX      2001-333        THE CARLILE LAW FIRM, LLP                   WIGGINS     KENNETH      TX      021132            THE CARLILE LAW FIRM, LLP
TERRY           MICHAEL      TX      01-275-B        THE CARLILE LAW FIRM, LLP                   WILBURN     WILLIAM      TX      01-0614           THE CARLILE LAW FIRM, LLP
THERIOT         ANNA         TX      03C373          THE CARLILE LAW FIRM, LLP                   WILDER      CARL         TX      01-0614           THE CARLILE LAW FIRM, LLP
THERIOT         DEEDRA       TX      2001-333        THE CARLILE LAW FIRM, LLP                   WILDER      DONNIE       TX      01-0614           THE CARLILE LAW FIRM, LLP
THERIOT         WILLIAM      TX      2001-333        THE CARLILE LAW FIRM, LLP                   WILDER      HARVEST      TX      01-0614           THE CARLILE LAW FIRM, LLP
THERIOT         WILLIAM J    TX      2001-333        THE CARLILE LAW FIRM, LLP                   WILEY       MILLARD D    TX      2001-333          THE CARLILE LAW FIRM, LLP
THOMAS          BENJAMIN     TX      2001-333        THE CARLILE LAW FIRM, LLP                   WILKERSON   JOE          TX      03C373            THE CARLILE LAW FIRM, LLP
THOMAS          DONALD       TX      2001-333        THE CARLILE LAW FIRM, LLP                   WILLIAMS    ALICE        TX      03C373            THE CARLILE LAW FIRM, LLP
THOMAS          JAMES        TX      01-0614         THE CARLILE LAW FIRM, LLP                   WILLIAMS    CALVIN       TX      01-0614           THE CARLILE LAW FIRM, LLP
THOMAS          JOHN A       TX      01-0614         THE CARLILE LAW FIRM, LLP                   WILLIAMS    CALVIN       TX      03C373            THE CARLILE LAW FIRM, LLP
THOMAS          MARY         TX      2001-333        THE CARLILE LAW FIRM, LLP                   WILLIAMS    CHARLES      TX      2001-333          THE CARLILE LAW FIRM, LLP
THOMAS          PAUL         TX      01-275-B        THE CARLILE LAW FIRM, LLP                   WILLIAMS    ERIC         TX      01-0614           THE CARLILE LAW FIRM, LLP
THOMAS          RAYMOND      TX      2001-333        THE CARLILE LAW FIRM, LLP                   WILLIAMS    JOE D        TX      03C373            THE CARLILE LAW FIRM, LLP
THOMAS          TIMOTHY      TX      021132          THE CARLILE LAW FIRM, LLP                   WILLIAMS    KENNETH      TX      2001-333          THE CARLILE LAW FIRM, LLP
THOMPSON        BAILEY       TX      021132          THE CARLILE LAW FIRM, LLP                   WILLIAMS    LARRY        TX      01-275-B          THE CARLILE LAW FIRM, LLP
THOMPSON        DENNIS       TX      2001-333        THE CARLILE LAW FIRM, LLP                   WILLIAMS    LEE          TX      2001-333          THE CARLILE LAW FIRM, LLP
THOMPSON        JOHN A       TX      021132          THE CARLILE LAW FIRM, LLP                   WILLIAMS    REAPER H     TX      021132            THE CARLILE LAW FIRM, LLP
THOMPSON        ROBERT L     TX      01-0614         THE CARLILE LAW FIRM, LLP                   WILLIAMS    RICKY        TX      01-0614           THE CARLILE LAW FIRM, LLP
THOMPSON        WADELL       TX      2001-333        THE CARLILE LAW FIRM, LLP                   WILLIAMS    ROBERT       TX      2001-333          THE CARLILE LAW FIRM, LLP
THORNBURG       HUGH         TX      01-275-B        THE CARLILE LAW FIRM, LLP                   WILLIAMS    STAN         TX      2001-333          THE CARLILE LAW FIRM, LLP
TILLIS          AUDRAY       TX      01-0614         THE CARLILE LAW FIRM, LLP                   WILLIAMS    TOMMY        TX      2001-333          THE CARLILE LAW FIRM, LLP
TIMBERLAKE      VELMA        TX      2001-333        THE CARLILE LAW FIRM, LLP                   WILLIAMS    TROY         TX      2001-333          THE CARLILE LAW FIRM, LLP
TINKLE          ROBERT       TX      2001-333        THE CARLILE LAW FIRM, LLP                   WILLIAMS    VERDELL      TX      021132            THE CARLILE LAW FIRM, LLP
TOLBERT         JEFF         TX      03C373          THE CARLILE LAW FIRM, LLP                   WILLIAMS    WILBUR       TX      2001-333          THE CARLILE LAW FIRM, LLP
TRALA           WILLIAM      TX      2001-333        THE CARLILE LAW FIRM, LLP                   WILLIS      ALEX         TX      01-0614           THE CARLILE LAW FIRM, LLP
TRAYLOR         DWIGHT       TX      29,433          THE CARLILE LAW FIRM, LLP                   WILSON      DELBERT      TX      03C373            THE CARLILE LAW FIRM, LLP
TRUELOCK        EDWARD I     TX      021132          THE CARLILE LAW FIRM, LLP                   WILSON      EARNEST      TX      01-0614           THE CARLILE LAW FIRM, LLP
TUCKER          GERALD       TX      021132          THE CARLILE LAW FIRM, LLP                   WILSON      JOHNNIE      TX      01-0614           THE CARLILE LAW FIRM, LLP
TUCKER          LAURENCE     TX      01-275-B        THE CARLILE LAW FIRM, LLP                   WILSON      JOHNNY       TX      2001-333          THE CARLILE LAW FIRM, LLP
TUCKER          ZACKY W      TX      021132          THE CARLILE LAW FIRM, LLP                   WILSON      MARY         TX      01-0614           THE CARLILE LAW FIRM, LLP
TULLOS          JOE          TX      2001-333        THE CARLILE LAW FIRM, LLP                   WILSON      MYRON        TX      01-0614           THE CARLILE LAW FIRM, LLP
TURNER          DOYLE        TX      021132          THE CARLILE LAW FIRM, LLP                   WILSON      ROBERT       TX      01-0614           THE CARLILE LAW FIRM, LLP
TURNER          JIMMY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   WOODROW     JAMES        TX      01-0614           THE CARLILE LAW FIRM, LLP
TURNER          KENNETH      TX      03C373          THE CARLILE LAW FIRM, LLP                   WOODRUFF    LOUIS        TX      03C373            THE CARLILE LAW FIRM, LLP
TURNER          LAURENCE     TX      01-275-B        THE CARLILE LAW FIRM, LLP                   WOODS       NORMA        TX      03C373            THE CARLILE LAW FIRM, LLP
TURNER          LEWIS        TX      29,433          THE CARLILE LAW FIRM, LLP                   WOOTEN      RODNEY       TX      2001-333          THE CARLILE LAW FIRM, LLP
TURNER          RODGER       TX      2001-333        THE CARLILE LAW FIRM, LLP                   WRIGHT      JT           TX      01-0076           THE CARLILE LAW FIRM, LLP
TURNER          ROGER        TX      03C373          THE CARLILE LAW FIRM, LLP                   YOUNG       DOUGLAS      TX      2001-333          THE CARLILE LAW FIRM, LLP
TWEEDLE         RAYMOND      TX      01-275-B        THE CARLILE LAW FIRM, LLP                   YOUNG       ROBERT       TX      2001-333          THE CARLILE LAW FIRM, LLP
TYLER           DAVID        TX      2001-333        THE CARLILE LAW FIRM, LLP                   BUSH        GREGORY      LA      201701603         THE CHEEK LAW FIRM
VAUGHN          JIMMY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   LEECH       WILLIAM      LA      201700287         THE CHEEK LAW FIRM
VAUGHN          ROBIN        TX      29,433          THE CARLILE LAW FIRM, LLP                   NASH        GARY         LA      201705109         THE CHEEK LAW FIRM
VEST            JEFFREY      TX      01-275-B        THE CARLILE LAW FIRM, LLP                   YOUNG       HENRY        PA      111203096         THE D'ONOFRIO FIRM LLC
VESTAL          STEVEN       TX      2001-333        THE CARLILE LAW FIRM, LLP                   BARBER      KRIDER F     TX      ADMIN             THE DAVID LAW FIRM
VIA             RICKEY       TX      2001-333        THE CARLILE LAW FIRM, LLP                   BLACKMON    SPURGEON H   TX      99-2634           THE DAVID LAW FIRM
VIA             SAMMY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   BOND        ARTHUR L     AZ      ADMIN             THE DAVID LAW FIRM
VILLARREAL      JOHNNY       TX      2001-333        THE CARLILE LAW FIRM, LLP                   CARILLO     PETE         TX      97-02965          THE DAVID LAW FIRM
VILLERMARETTE   JESSIE       TX      03C373          THE CARLILE LAW FIRM, LLP                   DAVIS       HARRY        TX      A162666           THE DAVID LAW FIRM
VONA            ANDREW W     TX      021132          THE CARLILE LAW FIRM, LLP                   FUDOLI      ROBERT       TX      00-554            THE DAVID LAW FIRM
WADE            WILLIAM      TX      2001-333        THE CARLILE LAW FIRM, LLP                   HALL        JOHN         AZ      CIV000678PCTRGS   THE DAVID LAW FIRM
WAGAR           RANDY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   HIGA        ALFRED       GA      00VS012729D       THE DAVID LAW FIRM
WALDON          GERALD       TX      2001-333        THE CARLILE LAW FIRM, LLP                   KEY         ELTON R      TX      99-1265B          THE DAVID LAW FIRM
WALKER          VAN          TX      021132          THE CARLILE LAW FIRM, LLP                   TATSUTANI   THOMAS       GA      00VS012730D       THE DAVID LAW FIRM
WALLACE         JESSIE       TX      01-275-B        THE CARLILE LAW FIRM, LLP                   WORTHAM     HUGH         TX      12344*JG00        THE DAVID LAW FIRM
WALLACE         JOHNNY       TX      2001-333        THE CARLILE LAW FIRM, LLP                   ARNOLD      FORREST G    RI      080734            THE DEATON LAW FIRM
WALLING         SONNY R      TX      2001-333        THE CARLILE LAW FIRM, LLP                   BIAGETTI    MARILYN L    RI      PC20172761        THE DEATON LAW FIRM
WALLS           DANNY        TX      2001-333        THE CARLILE LAW FIRM, LLP                   BOSSER      VIRGINIA     RI      071873            THE DEATON LAW FIRM
WALLS           HARLAN J     TX      2001-333        THE CARLILE LAW FIRM, LLP                   BROWNING    BANIEL L     RI      080424            THE DEATON LAW FIRM
WALTON          THURMAN      TX      01-0614         THE CARLILE LAW FIRM, LLP                   BUCHANAN    WILLIAM      MA      147314            THE DEATON LAW FIRM
WATHALL         TERRY        TX      01-275-B        THE CARLILE LAW FIRM, LLP                   BUCHANAN    WILLIAM      RI      PC20145810        THE DEATON LAW FIRM
WATKINS         BOBBY R      TX      021132          THE CARLILE LAW FIRM, LLP                   CARSON      RALPH E      RI      PC111046          THE DEATON LAW FIRM
WATKINS         GERALD       TX      021132          THE CARLILE LAW FIRM, LLP                   CARTER      HAROLD L     RI      PC081102          THE DEATON LAW FIRM
WATSON          CHARLES      TX      01-275-B        THE CARLILE LAW FIRM, LLP                   COLLINS     ARTHUR       MA      171772            THE DEATON LAW FIRM
WATSON          GENE         TX      03C373          THE CARLILE LAW FIRM, LLP                   COMPTON     SHARON       RI      076245            THE DEATON LAW FIRM
WEBB            BRADY        TX      01-0614         THE CARLILE LAW FIRM, LLP                   CONE        ROBERT       RI      080575            THE DEATON LAW FIRM
WEBB            GRADY L      TX      021132          THE CARLILE LAW FIRM, LLP                   CORNETT     DANNY D      RI      PC123845          THE DEATON LAW FIRM

                                                                                                                                                      Appendix A - 431
                                        Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                   Document Page 450 of 624
Claimant        Claimant      State                                                                Claimant      Claimant     State
Last Name       First Name    Filed   Docket Number    Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number    Primary Plaintiff Counsel
CORRIEA         MANUEL P      RI      077049           THE DEATON LAW FIRM                         ATHERTON      JOHN A       FL      0415397CA42      THE FERRARO LAW FIRM
CURRAN          WALTER D      RI      PC20155483       THE DEATON LAW FIRM                         ATTARDO       SAMUEL       FL      2003CA009236     THE FERRARO LAW FIRM
DEARDON         BLAINE B      RI      PC081103         THE DEATON LAW FIRM                         AUSTIN        RAY E        FL      0323086CA42      THE FERRARO LAW FIRM
DOWELL          GLORIA        MA      172864           THE DEATON LAW FIRM                         AVERY         RICHARD L    FL      0503721Z         THE FERRARO LAW FIRM
DUDA            STEPHAN       RI      122653           THE DEATON LAW FIRM                         BACCI         CHARLES      MA      1581CV07222      THE FERRARO LAW FIRM
DURAND          JOHN C        RI      070061           THE DEATON LAW FIRM                         BAILEY        CLARENCE     FL      05005686Z        THE FERRARO LAW FIRM
DYER            CHARLES       RI      PC20160675       THE DEATON LAW FIRM                         BAILEY        DANIEL L     FL      03015050         THE FERRARO LAW FIRM
EDWARDS         LEON L        RI      PC107100         THE DEATON LAW FIRM                         BAKER         CHARLES W    FL      0320073CA        THE FERRARO LAW FIRM
EVERETT         DENNIS E      RI      070059           THE DEATON LAW FIRM                         BAKER         JOHNNY N     FL      03015033         THE FERRARO LAW FIRM
FORNI           NANCY         MA      147313           THE DEATON LAW FIRM                         BAKER         WILLIE J     FL      0505663Z         THE FERRARO LAW FIRM
FRY             ROBERT E      RI      080080           THE DEATON LAW FIRM                         BALLARD       GEORGE A     FL      03016849         THE FERRARO LAW FIRM
HAFEZ           ABDELHAMED    RI      PC20171687       THE DEATON LAW FIRM                         BALLARD       RICHARD K    FL      0505024Z         THE FERRARO LAW FIRM
HAMMONDS        RC            RI      095661           THE DEATON LAW FIRM                         BANKS         JAMES        MA      1581CV07189      THE FERRARO LAW FIRM
HARNEY          CLARENCE      RI      PC20153381       THE DEATON LAW FIRM                         BARBOZA       ISADORE      FL      0315202CA42      THE FERRARO LAW FIRM
HILL            JUNIOR C      RI      PC143394         THE DEATON LAW FIRM                         BARLOW        WILLIAM J    FL      0313796          THE FERRARO LAW FIRM
HILTON          VIVIANNE A    RI      PC20153187       THE DEATON LAW FIRM                         BARNES        MINNIE M     FL      03013726         THE FERRARO LAW FIRM
HOLLINGSWORTH   CORNELIUS H   RI      062944           THE DEATON LAW FIRM                         BARNETT       WILLIAM T    FL      0416332CA42      THE FERRARO LAW FIRM
HOMSY           MITCHELL      RI      121196           THE DEATON LAW FIRM                         BARNHILL      JAMES E      FL      0502702Z         THE FERRARO LAW FIRM
JOHNSON         RAYMOND       RI      PC20152932       THE DEATON LAW FIRM                         BARRENTINE    LECIL        FL      0415460CA42      THE FERRARO LAW FIRM
KINNEY          WENDALL       RI      PC20154677       THE DEATON LAW FIRM                         BARRETT       JOSEPH       MA      1681CV03222      THE FERRARO LAW FIRM
KONIAK          VIOLA         RI      071598           THE DEATON LAW FIRM                         BARRY         RICHARD      MA      1581CV07064      THE FERRARO LAW FIRM
LAPIERRE        ROBERT L      RI      PC111122         THE DEATON LAW FIRM                         BARTLETT      JOHN L       FL      0415422CA42      THE FERRARO LAW FIRM
LAYFIELD        ROBERT A      RI      PC20155312       THE DEATON LAW FIRM                         BARTON        CECIL H      FL      0415377CA42      THE FERRARO LAW FIRM
LEDUC           JEAN I        MA      145390           THE DEATON LAW FIRM                         BEAM          CLINE J      FL      0513943CA42      THE FERRARO LAW FIRM
LENNOX          CHARLOTTE L   RI      PC20154153       THE DEATON LAW FIRM                         BEAM          MABLE N      FL      0513942CA42      THE FERRARO LAW FIRM
LENTINI         GERALD        RI      PC075708         THE DEATON LAW FIRM                         BEASLEY       ESAW         FL      03013803         THE FERRARO LAW FIRM
LIDSTONE        NORMAN        RI      132811           THE DEATON LAW FIRM                         BEATY         JOHN         MA      1581CV07129      THE FERRARO LAW FIRM
MARSELLA        VINCENT       RI      PC20165100       THE DEATON LAW FIRM                         BEAUDOIN      RAYMOND J    FL      0322381CA42      THE FERRARO LAW FIRM
MAXIAN          JOSEPH        WV      17C558           THE DEATON LAW FIRM                         BEAUPRE       DONALD A     FL      04004389         THE FERRARO LAW FIRM
MILO            GARY          RI      PC20160865       THE DEATON LAW FIRM                         BEAVERS       JAMES K      FL      03013719         THE FERRARO LAW FIRM
MURRAY          HAROLD W      RI      PC20160151       THE DEATON LAW FIRM                         BECKMAN       RALPH T      FL      0415430CA42      THE FERRARO LAW FIRM
OLSON           WALTER M      RI      080817           THE DEATON LAW FIRM                         BEHM          DANIEL       FL      0315299CA42      THE FERRARO LAW FIRM
PAUL            MERLE         RI      065850           THE DEATON LAW FIRM                         BEISSEL       EDWARD C     FL      0323230CA42      THE FERRARO LAW FIRM
PICKER          ROY           RI      062734           THE DEATON LAW FIRM                         BELSKY        JOHN E       FL      0311419          THE FERRARO LAW FIRM
RICE            VERNON E      RI      PC20154909       THE DEATON LAW FIRM                         BEMIS         JOHN         MA      1581CV07076      THE FERRARO LAW FIRM
ROY             BERNARD       RI      055351           THE DEATON LAW FIRM                         BENJAMIN      EDDIE        FL      0404113CA42      THE FERRARO LAW FIRM
SANCHEZ         LEONARD       RI      070060           THE DEATON LAW FIRM                         BENOIT        PHILIP H     FL      0315322CA42      THE FERRARO LAW FIRM
SAVARINO        SALVATORE     RI      PC20160094       THE DEATON LAW FIRM                         BENTZ         BRIAN D      FL      0406360          THE FERRARO LAW FIRM
SEIDMAN         ALLEN S       MA      16655            THE DEATON LAW FIRM                         BERARD        YVETTE A     MA      052761           THE FERRARO LAW FIRM
SKINNER         ROBERT B      RI      134238           THE DEATON LAW FIRM                         BERARD        YVETTE A     MA      062414           THE FERRARO LAW FIRM
ST. ANA         FREDERICK     RI      066275           THE DEATON LAW FIRM                         BERDEAUX      WOODROW      FL      88-12811-CA-42   THE FERRARO LAW FIRM
TANCREDI        DONALD F      RI      PC111047         THE DEATON LAW FIRM                         BERG          KENNETH A    FL      0307769CA42      THE FERRARO LAW FIRM
TROMBLEY        ROBERT L      RI      PC20160425       THE DEATON LAW FIRM                         BERGMAN       ALPHRED A    MA      054448           THE FERRARO LAW FIRM
TURCOTTE        GERARD        RI      PC20163557       THE DEATON LAW FIRM                         BERNARD       PAUL         FL      ADMIN            THE FERRARO LAW FIRM
WEAGRAFF        NORMAN G      RI      104305           THE DEATON LAW FIRM                         BERNAZZANI    JOSEPH       MA      1581CV06976      THE FERRARO LAW FIRM
WRIGHT          RICHARD       RI      062419           THE DEATON LAW FIRM                         BERRY         LLOYD R      FL      04011457         THE FERRARO LAW FIRM
ANGEL           ROBERT        DE      N16C03283ASB     THE DEBRUIN FIRM LLC                        BERRY         WILLIAM      MA      1581CV06969      THE FERRARO LAW FIRM
CREMMINS        JOHN J        DE      N13C08144ASB     THE DEBRUIN FIRM LLC                        BERTA         RENE         FL      0320016CA42      THE FERRARO LAW FIRM
ABNEY           JOHN H        FL      03014593         THE FERRARO LAW FIRM                        BEST          LOUIS        FL      050642827        THE FERRARO LAW FIRM
ADAMS           DON           FL      ADMIN            THE FERRARO LAW FIRM                        BIBEAU        LEO          FL      502004CA001841   THE FERRARO LAW FIRM
AKINS           RUFUS Z       FL      502003CA009299   THE FERRARO LAW FIRM                        BILANICH      LEROY        FL      050635804        THE FERRARO LAW FIRM
AKRIDGE         HOUSTON N     FL      0415415CA42      THE FERRARO LAW FIRM                        BILANICH      LEROY        FL      050642727        THE FERRARO LAW FIRM
ALBRITTON       ROBERT H      FL      502003CA00785    THE FERRARO LAW FIRM                        BILLS         CHARLES T    FL      0314646          THE FERRARO LAW FIRM
ALEXANDER       JAMES B       FL      502004CA003923   THE FERRARO LAW FIRM                        BILLS         LONNIE M     FL      0505617Z         THE FERRARO LAW FIRM
ALEXANDER       JAMES L       FL      0415416CA42      THE FERRARO LAW FIRM                        BINDER        THOMAS R     FL      03020141CA42     THE FERRARO LAW FIRM
ALLEN           CHARLES       FL      2003CA008330     THE FERRARO LAW FIRM                        BIRR          MYRON L      FL      0323215CA42      THE FERRARO LAW FIRM
ALLEN           JIMMY C       FL      0415365CA42      THE FERRARO LAW FIRM                        BISHOP        EUGENE G     FL      0406342          THE FERRARO LAW FIRM
ALLEN           LYLE H        FL      0412018          THE FERRARO LAW FIRM                        BITTERS       RALPH E      FL      02015256         THE FERRARO LAW FIRM
ALLEN           PASCHEL       FL      0323046CA42      THE FERRARO LAW FIRM                        BIVENS        JAMES L      FL      0404114CA42      THE FERRARO LAW FIRM
ALLIOTT         FRANCIS L     FL      89-37658-CA-03   THE FERRARO LAW FIRM                        BLACKMON      JERRY A      FL      0415500CA42      THE FERRARO LAW FIRM
AMARI           PETER A       MA      063598           THE FERRARO LAW FIRM                        BLANC         FERNAND      MA      1581CV07006      THE FERRARO LAW FIRM
ANDERSON        ALDEN M       FL      0315287CA42      THE FERRARO LAW FIRM                        BLANCHFIELD   RAYMOND      FL      0415420CA42      THE FERRARO LAW FIRM
ANDERSON        ARTHUR F      FL      0315181CA42      THE FERRARO LAW FIRM                        BLANK         WILLIAM H    FL      03-07080-CA      THE FERRARO LAW FIRM
ANDERSON        JAMES P       FL      03-07072 CA42    THE FERRARO LAW FIRM                        BLANKENSHIP   THOMAS A     FL      0316866          THE FERRARO LAW FIRM
ANDES           ANTHONY M     FL      0307779CA42      THE FERRARO LAW FIRM                        BLINCOE       FELIX        FL      2003CA009243     THE FERRARO LAW FIRM
ANDREWS         JAMES E       FL      04009910         THE FERRARO LAW FIRM                        BLINN         ERNEST E     FL      0305518          THE FERRARO LAW FIRM
ANTHONY         JOSEPH D      FL      0513283CA42      THE FERRARO LAW FIRM                        BLOXOM        MAX E        FL      0500986527       THE FERRARO LAW FIRM
ANTONELLIS      ANTHONY       MA      1581CV07235      THE FERRARO LAW FIRM                        BLUE          VERNON J     FL      04001530         THE FERRARO LAW FIRM
ANTOON          EDMUND        MA      1581CV07063      THE FERRARO LAW FIRM                        BLUNDELL      WILLIAM      MA      1581CV07260      THE FERRARO LAW FIRM
ANTOON          FRED          MA      1581CV07112      THE FERRARO LAW FIRM                        BLYSTONE      GEORGE G     FL      0323216CA42      THE FERRARO LAW FIRM
ARDAGNA         JOSEPH        MA      1581CV07132      THE FERRARO LAW FIRM                        BOBO          ROBERT L     FL      0415372CA42      THE FERRARO LAW FIRM
ARMSTEAD        LINDA J       FL      050646027        THE FERRARO LAW FIRM                        BODGE         EDWIN        MA      1581CV07102      THE FERRARO LAW FIRM
ARNOLD          DAVEY L       FL      0314629          THE FERRARO LAW FIRM                        BOLDUC        JOSEPH H     FL      03015028         THE FERRARO LAW FIRM
ARSENAULT       PATRICK       MA      1581CV06978      THE FERRARO LAW FIRM                        BOLEN         DONALD       FL      050645727        THE FERRARO LAW FIRM
ASBURY          ALONZO M      FL      0500643127       THE FERRARO LAW FIRM                        BOLES         HUGH J       MA      052759           THE FERRARO LAW FIRM
ASTOLFI         ARMANDO       FL      0307416          THE FERRARO LAW FIRM                        BOLES         HUGH J       MA      062406           THE FERRARO LAW FIRM

                                                                                                                                                         Appendix A - 432
                                      Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                 Document Page 451 of 624
Claimant      Claimant      State                                                                Claimant     Claimant     State
Last Name     First Name    Filed   Docket Number    Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number    Primary Plaintiff Counsel
BOLTON        MALLIE L      FL      502004CA002061   THE FERRARO LAW FIRM                        CARRUTHERS   WILLIAM J    FL      0320050CA42      THE FERRARO LAW FIRM
BONNER        LEO           FL      0323073CA42      THE FERRARO LAW FIRM                        CARSON       PHILIP       MA      1581CV07165      THE FERRARO LAW FIRM
BONOMI        RICHARD       MA      1581CV07095      THE FERRARO LAW FIRM                        CARSTO       ROBERT F     FL      03016869         THE FERRARO LAW FIRM
BORLAND       JESSE F       FL      0324517CA42      THE FERRARO LAW FIRM                        CARTAYA      MIGUEL S     FL      0408816CA42      THE FERRARO LAW FIRM
BORTLIK       JOTHAM D      FL      0307542CA42      THE FERRARO LAW FIRM                        CAULFIELD    THOMAS M     FL      0311429          THE FERRARO LAW FIRM
BOSSERT       TOMMY R       FL      0415491CA42      THE FERRARO LAW FIRM                        CAVEZZA      PHILLIP      FL      0320076CA42      THE FERRARO LAW FIRM
BOWERS        KURTIS D      FL      04011454         THE FERRARO LAW FIRM                        CEDRONE      RICHARD      MA      1581CV07089      THE FERRARO LAW FIRM
BOYERS        GERALD L      FL      0323180CA42      THE FERRARO LAW FIRM                        CENKER       VINCENT W    FL      0404404          THE FERRARO LAW FIRM
BRAND         HOUSTON       FL      0415401CA42      THE FERRARO LAW FIRM                        CERNY        CHARLES P    FL      0315178CA42      THE FERRARO LAW FIRM
BRANHAM       BILLY J       FL      0421629CA42      THE FERRARO LAW FIRM                        CERUOLO      RICHARD      MA      1581CV07169      THE FERRARO LAW FIRM
BRANTLEY      JOE B         FL      0415505CA42      THE FERRARO LAW FIRM                        CHAMBERS     HUBERT L     FL      502004CA004233   THE FERRARO LAW FIRM
BRASFIELD     DELBERT       FL      04001631         THE FERRARO LAW FIRM                        CHANDLER     CHARLES R    FL      0500637114       THE FERRARO LAW FIRM
BRASFIELD     JOE W         FL      0324304CA42      THE FERRARO LAW FIRM                        CHANDLER     HAROLD L     FL      0502713Z         THE FERRARO LAW FIRM
BRASWELL      GRADY H       FL      0320007CA42      THE FERRARO LAW FIRM                        CHANTRE      STEVEN N     FL      03015283         THE FERRARO LAW FIRM
BRAXTON       ROY           FL      0505616Z         THE FERRARO LAW FIRM                        CHAPPELL     WILLIE L     FL      0323077CA42      THE FERRARO LAW FIRM
BRENNAN       GARY E        FL      0307517CA42      THE FERRARO LAW FIRM                        CHARLES      CARL L       FL      2003CA009251     THE FERRARO LAW FIRM
BRESKE        RICHARD F     FL      0415503CA42      THE FERRARO LAW FIRM                        CHATMAN      BOBBY J      FL      04008008         THE FERRARO LAW FIRM
BREWER        ONEAL         FL      0415468CA42      THE FERRARO LAW FIRM                        CHENOWETH    LARRY A      FL      050637603        THE FERRARO LAW FIRM
BREWSTER      ALBERT E      MA      0405059          THE FERRARO LAW FIRM                        CHERRY       JAMES S      FL      0415370CA42      THE FERRARO LAW FIRM
BRIDGES       BILLY R       FL      0415459CA42      THE FERRARO LAW FIRM                        CHESTER      JOHN         MA      1581CV06980      THE FERRARO LAW FIRM
BRIGGS        STEPHEN       MA      1581CV017137     THE FERRARO LAW FIRM                        CHILDS       JAMES L      FL      0500985727       THE FERRARO LAW FIRM
BRITT         PETER R       FL      2003CA009362     THE FERRARO LAW FIRM                        CHONKO       GLENN L      FL      0307756CA42      THE FERRARO LAW FIRM
BROADWATER    THOMAS L      FL      0500643927       THE FERRARO LAW FIRM                        CIULLA       ANTHONY      MA      1581CV07192      THE FERRARO LAW FIRM
BROCK         CHARLES K     FL      0319991CA42      THE FERRARO LAW FIRM                        CLARK        ARBIE J      FL      502004CA004227   THE FERRARO LAW FIRM
BROGAN        JOHN          MA      1581CV07074      THE FERRARO LAW FIRM                        CLARK        GEORGE F     FL      0404641CA42      THE FERRARO LAW FIRM
BROOKS        LARRY T       FL      2003CA009255     THE FERRARO LAW FIRM                        CLARK        JASPER G     FL      0415501CA42      THE FERRARO LAW FIRM
BROOKS        ROBERT A      FL      0313761          THE FERRARO LAW FIRM                        CLARK        JOE M        FL      03015044         THE FERRARO LAW FIRM
BROUSSEAU     JOSEPH A      FL      03014664         THE FERRARO LAW FIRM                        CLARK        LAURENCE     MA      1581CV06972      THE FERRARO LAW FIRM
BROWER        RICHARD D     FL      03-07137 CA      THE FERRARO LAW FIRM                        CLARK        WILLIAM      MA      1781CV01677      THE FERRARO LAW FIRM
BROWN         GARY          MA      1581CV07209      THE FERRARO LAW FIRM                        CLARKE       BRIAN        MA      1581CV07144      THE FERRARO LAW FIRM
BROWN         HAROLD E      FL      0314994          THE FERRARO LAW FIRM                        CLAYTON      ROBERT L     FL      0503387Z         THE FERRARO LAW FIRM
BROWN         JOHN J        FL      0323183CA42      THE FERRARO LAW FIRM                        CLAYTON      WILTON S     FL      0503383Z         THE FERRARO LAW FIRM
BROWN         LESTER N      FL      2003CA9272       THE FERRARO LAW FIRM                        CLEMENT      DAVID J      FL      0320148CA42      THE FERRARO LAW FIRM
BROWN         PAUL F        FL      0323071CA42      THE FERRARO LAW FIRM                        CLINE        HARLEY A     FL      0500639814       THE FERRARO LAW FIRM
BROWN         WILBUR J      FL      0504946Z         THE FERRARO LAW FIRM                        CLOGHER      JAMES        MA      1581CV06974      THE FERRARO LAW FIRM
BROWN         WILLIE        FL      0323049CA42      THE FERRARO LAW FIRM                        COAKER       CLAUDE C     FL      03012187         THE FERRARO LAW FIRM
BROWNELL      BILLY R       FL      0415426CA42      THE FERRARO LAW FIRM                        COGGINS      AMOS         FL      0415428CA42      THE FERRARO LAW FIRM
BRUCH         MYLES G       FL      0307657CA42      THE FERRARO LAW FIRM                        COHOON       ROBERT W     FL      03020150CA42     THE FERRARO LAW FIRM
BRUNDA        ANDREW R      FL      03014663         THE FERRARO LAW FIRM                        COHOON       TERRY E      FL      03015072         THE FERRARO LAW FIRM
BRYANT        OLLIS A       FL      0323069CA42      THE FERRARO LAW FIRM                        COKER        WILLIAM C    FL      0415472CA42      THE FERRARO LAW FIRM
BRYANT        RALPH         FL      03016834         THE FERRARO LAW FIRM                        COLBERT      MICHAEL R    FL      2003CA009249     THE FERRARO LAW FIRM
BRYNELSEN     MICHAEL D     FL      03-07084 CA      THE FERRARO LAW FIRM                        COLBURN      ERNEST W     FL      0408733CA42      THE FERRARO LAW FIRM
BUCKLEY       PATRICK       MA      1581CV07027      THE FERRARO LAW FIRM                        COLBY        HAROLD P     FL      03020187CA42     THE FERRARO LAW FIRM
BUEHLER       KENNETH A     FL      0415423CA42      THE FERRARO LAW FIRM                        COLE         JAMES L      FL      0408718CA42      THE FERRARO LAW FIRM
BUENO         ARTHUR        FL      04011458         THE FERRARO LAW FIRM                        COLEMAN      CECIL D      FL      0323179CA42      THE FERRARO LAW FIRM
BUFORD        DWIGHT        FL      0415467CA42      THE FERRARO LAW FIRM                        COLLEY       NEVILE       FL      04006347         THE FERRARO LAW FIRM
BUNT          CAROL E       FL      0404401          THE FERRARO LAW FIRM                        COLLIER      CHARLES E    FL      0415367CA42      THE FERRARO LAW FIRM
BURCHAM       DANNY R       FL      0404615CA42      THE FERRARO LAW FIRM                        COLLINS      THOMAS F     FL      502004CA001867   THE FERRARO LAW FIRM
BURCHAM       WILLIAM A     FL      0408719CA42      THE FERRARO LAW FIRM                        COMER        LARRY J      FL      0313698          THE FERRARO LAW FIRM
BURGARINO     JOSEPH S      FL      0315155          THE FERRARO LAW FIRM                        COMER        MACK E       FL      0323048CA42      THE FERRARO LAW FIRM
BURGNER       JAMES T       FL      0323222CA42      THE FERRARO LAW FIRM                        COMPTON      HARMON P     FL      0409138CA42      THE FERRARO LAW FIRM
BURKE         PATRICK J     FL      87-48499         THE FERRARO LAW FIRM                        CONANT       JOHN T       FL      0502708Z         THE FERRARO LAW FIRM
BURKE         PHIL S        FL      03013783         THE FERRARO LAW FIRM                        CONE         TALMADGE     FL      0415410CA42      THE FERRARO LAW FIRM
BURKETT       KENNY E       FL      0323123CA42      THE FERRARO LAW FIRM                        CONLEY       CHARLES R    FL      0316140CA42      THE FERRARO LAW FIRM
BURKHOLDER    PAUL C        FL      2003CA009271     THE FERRARO LAW FIRM                        CONNOLLY     DENNIS       MA      1581CV06990      THE FERRARO LAW FIRM
BURLEIGH      ERNEST        MA      1581CV06944      THE FERRARO LAW FIRM                        CONNOLLY     TERRENCE     MA      1581CV06985      THE FERRARO LAW FIRM
BURNETT       GLENN M       FL      2003CA009294     THE FERRARO LAW FIRM                        CONSENTINO   PAUL         MA      1581CV07072      THE FERRARO LAW FIRM
BURNHAM       DAVID         MA      1581CV07198      THE FERRARO LAW FIRM                        COOK         AARON T      FL      87-50919-CA-30   THE FERRARO LAW FIRM
BURROUGHS     SYLVESTER     FL      0505632Z         THE FERRARO LAW FIRM                        COOK         BOBBY E      FL      0323047CA42      THE FERRARO LAW FIRM
BUSSARD       WILLIAM F     FL      0415429CA42      THE FERRARO LAW FIRM                        COOK         JESS C       FL      04006348         THE FERRARO LAW FIRM
BUTLER        CHARLES K     FL      03015075         THE FERRARO LAW FIRM                        COOK         MELVIN A     FL      1063093CA13      THE FERRARO LAW FIRM
BUTLER        DONALD        FL      0307106CA42      THE FERRARO LAW FIRM                        COOPER       CHARLES      FL      04007997         THE FERRARO LAW FIRM
BYRAM         GEORGE R      FL      0308780AD        THE FERRARO LAW FIRM                        COOPER       WALTER W     FL      0503727Z         THE FERRARO LAW FIRM
BYRNE         BRUCE         MA      1581CV07233      THE FERRARO LAW FIRM                        CORNETT      ALEXANDER    FL      04012052         THE FERRARO LAW FIRM
CALLAHAN JR   JESSE W       FL      0323172CA42      THE FERRARO LAW FIRM                        CORREA       CELESTINO    FL      0502700Z         THE FERRARO LAW FIRM
CAMIRE        NORMAND B     FL      502003CA008816   THE FERRARO LAW FIRM                        CORRIGAN     FRANCIS J    FL      03014556         THE FERRARO LAW FIRM
CAMPBELL      CALVIN        FL      03014594         THE FERRARO LAW FIRM                        COSBY        WILLIE F     FL      0323055CA42      THE FERRARO LAW FIRM
CAMPBELL      GLADIS A      FL      0324315CA42      THE FERRARO LAW FIRM                        COSTELLO     REDMOND      MA      1581CV07215      THE FERRARO LAW FIRM
CANDUCCI      FREDERICK D   FL      0315308CA42      THE FERRARO LAW FIRM                        COULTER      ROBERT M     FL      0505019Z         THE FERRARO LAW FIRM
CANNON        JERRY         FL      0323175CA42      THE FERRARO LAW FIRM                        COURTNEY     DONALD R     FL      0415411CA42      THE FERRARO LAW FIRM
CAPEN         ROBERT D      FL      050645827        THE FERRARO LAW FIRM                        COUTURE      MARTIN       MA      052758           THE FERRARO LAW FIRM
CARATELLI     MICHAEL       MA      1581CV07236      THE FERRARO LAW FIRM                        COUTURE      MARTIN       MA      062397           THE FERRARO LAW FIRM
CARLSON       HAROLD T      FL      89-30122-CA-09   THE FERRARO LAW FIRM                        CRAM         WILLIAM      MA      1581CV06998      THE FERRARO LAW FIRM
CARLSON       SHELDON       FL      03010120         THE FERRARO LAW FIRM                        CRAMER       CHARLES L    FL      03015210         THE FERRARO LAW FIRM
CARROLL       AARON         FL      0505628Z         THE FERRARO LAW FIRM                        CRANK        SIDNEY L     FL      95-03742         THE FERRARO LAW FIRM
CARROLL       EARL R        FL      0511691CA42      THE FERRARO LAW FIRM                        CRAVER       JAMES        FL      0314962          THE FERRARO LAW FIRM

                                                                                                                                                      Appendix A - 433
                                         Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                    Document Page 452 of 624
Claimant          Claimant     State                                                                Claimant       Claimant     State
Last Name         First Name   Filed   Docket Number    Primary Plaintiff Counsel                   Last Name      First Name   Filed   Docket Number    Primary Plaintiff Counsel
CRAWFORD          MICHAEL L    FL      0401549          THE FERRARO LAW FIRM                        DOUGLASS       BERNARD A    FL      502004CA002028   THE FERRARO LAW FIRM
CREEL             JAMES A      FL      05005613Z        THE FERRARO LAW FIRM                        DOWDY          WILLARD G    FL      0408721CA42      THE FERRARO LAW FIRM
CRIDER            JOE R        FL      03015041         THE FERRARO LAW FIRM                        DRAUGHON       LUTHER P     FL      0415394CA42      THE FERRARO LAW FIRM
CROOK             KENDALL E    FL      0415471CA42      THE FERRARO LAW FIRM                        DREW           ROBERT       MA      1581CV07255      THE FERRARO LAW FIRM
CROSSLEY          WILLIAM      FL      04001623         THE FERRARO LAW FIRM                        DUCHOCK        TERRELL R    FL      502004CA003925   THE FERRARO LAW FIRM
CROWE             FRED         FL      0323133CA42      THE FERRARO LAW FIRM                        DUKES          HORACE       FL      ADMIN            THE FERRARO LAW FIRM
CRUMP             RONALD       FL      0310139          THE FERRARO LAW FIRM                        DUMAS          JOHNEY       FL      0415396CA42      THE FERRARO LAW FIRM
CULLINS           CHARLES J    FL      0505021Z         THE FERRARO LAW FIRM                        DUNAWAY        BOBBY J      FL      0318392          THE FERRARO LAW FIRM
CUMMINGS          BURDIS H     FL      0324299CA42      THE FERRARO LAW FIRM                        DUNCAN         EUGENE T     FL      2003CA009225     THE FERRARO LAW FIRM
CUMMINGS          JOHN E       FL      0511697CA42      THE FERRARO LAW FIRM                        DUNLAP         GARY P       FL      0323054CA42      THE FERRARO LAW FIRM
CUNNINGHAM        JOHN J       MA      052764           THE FERRARO LAW FIRM                        DWYER          PAUL         MA      1581CV07208      THE FERRARO LAW FIRM
CUNNINGHAM        JOHN J       MA      062408           THE FERRARO LAW FIRM                        DWYER          STEVEN       MA      1581CV07241      THE FERRARO LAW FIRM
CUNNINGHAM        RALPH Z      FL      0314645          THE FERRARO LAW FIRM                        DYE            JC           FL      0314696          THE FERRARO LAW FIRM
CURRAN            GLEN         MA      1581CV07157      THE FERRARO LAW FIRM                        EARNEST        WILLIAM E    FL      0415399CA42      THE FERRARO LAW FIRM
CURRAN            MAURICE      MA      1581CV07214      THE FERRARO LAW FIRM                        EDWARDS        EVERETT L    FL      0314970          THE FERRARO LAW FIRM
CWIK              JOSEPH J     FL      ADMIN            THE FERRARO LAW FIRM                        EGAN           EDWIN        MA      1581CV06975      THE FERRARO LAW FIRM
D'AGOSTINO        EDWARD       MA      1581CV07232      THE FERRARO LAW FIRM                        EL-MAADAWY     NAGY         FL      0500638321       THE FERRARO LAW FIRM
D'AVELLA          PATRICK      MA      1581CV07231      THE FERRARO LAW FIRM                        ELDRIDGE       LEE L        FL      0404081CA42      THE FERRARO LAW FIRM
DABBS             FRANK        FL      0415392CA42      THE FERRARO LAW FIRM                        ELICK          CARL F       FL      03-07092 CA      THE FERRARO LAW FIRM
DAGAN             DAVID C      FL      0320053CA42      THE FERRARO LAW FIRM                        ELLIOTT        EDDIE L      FL      04004415         THE FERRARO LAW FIRM
DAILEY            CHARLES D    FL      0307134CA42      THE FERRARO LAW FIRM                        ELLIS          JOHN         MA      1581CV07156      THE FERRARO LAW FIRM
DANIEL            JD           FL      0323135CA42      THE FERRARO LAW FIRM                        ELLIS          THOMAS H     FL      0415466CA42      THE FERRARO LAW FIRM
DANIEL            ROBERT C     FL      2003CA007293     THE FERRARO LAW FIRM                        ELLISON        THOMAS E     FL      0313748          THE FERRARO LAW FIRM
DANSBY            DANIEL W     FL      0508477CA42      THE FERRARO LAW FIRM                        ELONIS         SAMUEL F     FL      0305517          THE FERRARO LAW FIRM
DANUEL            BUDDY        FL      0505656Z         THE FERRARO LAW FIRM                        ELPS           RONALD C     FL      03020176CA42     THE FERRARO LAW FIRM
DAVID             LAWRENCE     MA      1581CV07070      THE FERRARO LAW FIRM                        ENGLE          LARRY A      FL      03011343         THE FERRARO LAW FIRM
DAVIS             GARY L       FL      88-13437-CA-23   THE FERRARO LAW FIRM                        ENGLEBERT      BILLY G      FL      0318395          THE FERRARO LAW FIRM
DAVIS             GEORGE E     FL      0513277CA42      THE FERRARO LAW FIRM                        ERLER          ALBERT       MA      1581CV07141      THE FERRARO LAW FIRM
DAVIS             HAROLD       MA      1581CV06970      THE FERRARO LAW FIRM                        EUNGARD        DONALD J     FL      0315167CA42      THE FERRARO LAW FIRM
DAVIS             HENRY A      FL      031496527        THE FERRARO LAW FIRM                        EVANS          ARTHUR E     FL      0315297CA42      THE FERRARO LAW FIRM
DAVIS             OLIVIA       FL      0318382          THE FERRARO LAW FIRM                        EVANS          GILBERT L    MA      052750           THE FERRARO LAW FIRM
DAVIS             RAYMOND E    FL      03015000         THE FERRARO LAW FIRM                        EVANS          GILBERT L    MA      062395           THE FERRARO LAW FIRM
DAVIS             WALTER       MA      1581CV07250      THE FERRARO LAW FIRM                        EVANS          MARK         MA      1581CV07013      THE FERRARO LAW FIRM
DAVIS             WALTER E     FL      0323181CA42      THE FERRARO LAW FIRM                        EVANS          WALTER T     FL      0323223CA42      THE FERRARO LAW FIRM
DEAVERS           DENNIS A     FL      03015045         THE FERRARO LAW FIRM                        EVANS          WILLIAM D    FL      0307505CA42      THE FERRARO LAW FIRM
DEBOER            ROBERT       MA      1581CV07143      THE FERRARO LAW FIRM                        EWING          RICHARD L    FL      0503717Z         THE FERRARO LAW FIRM
DEDMON            JIMMY W      FL      03014615         THE FERRARO LAW FIRM                        FAHEY          LEO          MA      1581CV07044      THE FERRARO LAW FIRM
DEESE             EARL         FL      050985627        THE FERRARO LAW FIRM                        FANARA         ROBERT       MA      1581CV07228      THE FERRARO LAW FIRM
DEGREGORIO        RICHARD      MA      1581CV07170      THE FERRARO LAW FIRM                        FARMER         HAIRMAN      FL      0404443CA42      THE FERRARO LAW FIRM
DEHAN             KENNETH      FL      0402038CA42      THE FERRARO LAW FIRM                        FASOLINO       STEPHEN      MA      1581CV07261      THE FERRARO LAW FIRM
DEHAVEN           LARRY G      FL      0404364          THE FERRARO LAW FIRM                        FELLISTON      GEORGE       FL      0318394          THE FERRARO LAW FIRM
DELANEY           KEVIN        MA      1581CV07182      THE FERRARO LAW FIRM                        FELTMAN        GEORGE F     FL      0323224CA42      THE FERRARO LAW FIRM
DELELLIS          ROBERT       MA      1581CV07008      THE FERRARO LAW FIRM                        FERRARA        ROBERT       MA      1581CV07065      THE FERRARO LAW FIRM
DELORME           EDDIE H      FL      0318391          THE FERRARO LAW FIRM                        FERZOCO        DAVID        MA      1581CV07160      THE FERRARO LAW FIRM
DEMBOWSKI         MICHAEL A    FL      0316116CA42      THE FERRARO LAW FIRM                        FERZOCO        PAUL         MA      1581CV07239      THE FERRARO LAW FIRM
DEMENKOW          PAUL         MA      1581CV07049      THE FERRARO LAW FIRM                        FIELDS         JOE L        FL      0415400CA42      THE FERRARO LAW FIRM
DENARD            MABLE C      FL      03015036         THE FERRARO LAW FIRM                        FILE           RUSSELL      FL      0307149CA42      THE FERRARO LAW FIRM
DENNIS            CHARLES R    FL      0316840          THE FERRARO LAW FIRM                        FINKLEY        LEO          FL      03012188         THE FERRARO LAW FIRM
DEO               PANKA R      FL      04008022         THE FERRARO LAW FIRM                        FINLEY         CHARLES H    FL      04004400         THE FERRARO LAW FIRM
DESIMONE          JOHN         MA      1581CV07148      THE FERRARO LAW FIRM                        FINNEGAN       THOMAS F     FL      0315313CA42      THE FERRARO LAW FIRM
DESMARAIS         ROMEO        MA      1581CV07168      THE FERRARO LAW FIRM                        FISHER         JAMES E      FL      04006354         THE FERRARO LAW FIRM
DEVITO            DAVID        MA      1581CV07199      THE FERRARO LAW FIRM                        FISHER         KENNETH      FL      91-29398-CA22    THE FERRARO LAW FIRM
DEYOUNG           JOSEPH       MA      1581CV07127      THE FERRARO LAW FIRM                        FITTS          JEROME G     FL      0308310AD        THE FERRARO LAW FIRM
DI PIETRANTONIO   FRANCO       FL      03016852         THE FERRARO LAW FIRM                        FIX            JOSEPH       MA      1581CV07224      THE FERRARO LAW FIRM
DIBARO            MICHAEL J    FL      03015058         THE FERRARO LAW FIRM                        FLEMING        WILLIAM      MA      1581CV07061      THE FERRARO LAW FIRM
DIBENEDITTO       JOHN         MA      1581CV07149      THE FERRARO LAW FIRM                        FLINTROP       WILLIAM E    FL      0315189CA42      THE FERRARO LAW FIRM
DICENSO           ROBERT       MA      1581CV07179      THE FERRARO LAW FIRM                        FLOWERS        GEORGE L     FL      0315300CA42      THE FERRARO LAW FIRM
DICKINSON         JAMES R      FL      0323136CA42      THE FERRARO LAW FIRM                        FLOWERS        WILLIE D     FL      0415419CA42      THE FERRARO LAW FIRM
DICRISTOFORO      ANTONIO      MA      103279           THE FERRARO LAW FIRM                        FLOYD          JAMES E      FL      0318383          THE FERRARO LAW FIRM
DIGREGORIO        JOSEPH C     FL      0307775CA42      THE FERRARO LAW FIRM                        FOLLETT        WILLIAM H    FL      0412037          THE FERRARO LAW FIRM
DILDY             JC           FL      0415413CA42      THE FERRARO LAW FIRM                        FORBES         RICHARD      FL      502003CA009324   THE FERRARO LAW FIRM
DILL              WALTER M     FL      0415389CA42      THE FERRARO LAW FIRM                        FORSHEY        DONALD L     FL      0307768CA42      THE FERRARO LAW FIRM
DIONISIO          RICHARD      MA      1581CV07146      THE FERRARO LAW FIRM                        FORSTER        EDWARD A     FL      0316121          THE FERRARO LAW FIRM
DISABELLA         ROBERT L     FL      03015172         THE FERRARO LAW FIRM                        FORSYTH        HELEN R      FL      0324515CA42      THE FERRARO LAW FIRM
DIXON             CECIL L      FL      990638Z          THE FERRARO LAW FIRM                        FORTIER        EDWARD R     FL      0315194CA42      THE FERRARO LAW FIRM
DIXON             JOHNNIE L    FL      0319998CA42      THE FERRARO LAW FIRM                        FORTIN         ERNEST J     FL      1221444CA9       THE FERRARO LAW FIRM
DIXON             OCIE         FL      03012181         THE FERRARO LAW FIRM                        FORTNER        ROBERT L     FL      0408748CA42      THE FERRARO LAW FIRM
DOANE             THOMAS       MA      1581CV07155      THE FERRARO LAW FIRM                        FOSTER         BRUCE A      MA      061739           THE FERRARO LAW FIRM
DONAHUE           GEORGE       MA      1581CV06999      THE FERRARO LAW FIRM                        FOSTER         STEPHEN W    FL      0415488CA42      THE FERRARO LAW FIRM
DONALDSON         BYRON L      FL      0415395CA42      THE FERRARO LAW FIRM                        FOWLER         HAROLD D     FL      0316863          THE FERRARO LAW FIRM
DONEGAN           STEPHEN      MA      1581CV06961      THE FERRARO LAW FIRM                        FOWLER         THURMAN      FL      0318398          THE FERRARO LAW FIRM
DONLAN            MARK         MA      1581CV07015      THE FERRARO LAW FIRM                        FRAGOSE        JOSEPH R     FL      03-07074-CA      THE FERRARO LAW FIRM
DONOHUE           JOSEPH       MA      1581CV07124      THE FERRARO LAW FIRM                        FRAILEY        VERNIE S     FL      0407952          THE FERRARO LAW FIRM
DONOVAN           CHARLES      MA      1581CV07046      THE FERRARO LAW FIRM                        FRAISER        MURVIN I     FL      0323160CA42      THE FERRARO LAW FIRM
DONOVAN           EUGENE H     FL      05005687Z        THE FERRARO LAW FIRM                        FRANCKIEWICZ   GEORGE J     FL      0502710Z         THE FERRARO LAW FIRM
DONOVAN           ROBERT       MA      1581CV07140      THE FERRARO LAW FIRM                        FRANKLIN       JAMES E      FL      0323137CA42      THE FERRARO LAW FIRM

                                                                                                                                                           Appendix A - 434
                                        Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                   Document Page 453 of 624
Claimant        Claimant      State                                                                Claimant     Claimant     State
Last Name       First Name    Filed   Docket Number    Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number    Primary Plaintiff Counsel
FRANKS          GEORGE O      FL      502004CA003924   THE FERRARO LAW FIRM                        GRIFFETH     LEON H       FL      0305508          THE FERRARO LAW FIRM
FRAZIER         THOMAS E      FL      502003CA008361   THE FERRARO LAW FIRM                        GRIFFIN      BOBBIE G     FL      0323145CA42      THE FERRARO LAW FIRM
FRENCH          HERBERT E     FL      0307093CA42      THE FERRARO LAW FIRM                        GRIFFIN      THOMAS E     FL      0323126CA42      THE FERRARO LAW FIRM
FRIEDLEIN       DONALD R      FL      0301515227       THE FERRARO LAW FIRM                        GRIFFITH     JOHN         FL      90-14522-CA-20   THE FERRARO LAW FIRM
FRIESON         JERRY         FL      0320044CA42      THE FERRARO LAW FIRM                        GROOM        JAY L        FL      0323146CA42      THE FERRARO LAW FIRM
FRITSCH         CHARLES R     FL      03015174         THE FERRARO LAW FIRM                        GROSS        NOLAN        FL      0406041CA42      THE FERRARO LAW FIRM
FRYE            JOHN O        FL      0508484CA42      THE FERRARO LAW FIRM                        GRUCA        JOHN         FL      0508480CA42      THE FERRARO LAW FIRM
FUCHS           ROBERT        FL      ADMIN            THE FERRARO LAW FIRM                        GRYMKOWSKI   JOHN C       FL      03010150         THE FERRARO LAW FIRM
FULLER          ROBERT W      FL      502003CA008295   THE FERRARO LAW FIRM                        GUILMET      DAVID        MA      1581CV07202      THE FERRARO LAW FIRM
FULLER          RODNEY E      FL      03020189CA42     THE FERRARO LAW FIRM                        GUISE        CLIFFORD     FL      0407950          THE FERRARO LAW FIRM
FURIA           ROLAND C      FL      2003CA009277     THE FERRARO LAW FIRM                        GURKA        GERALD J     FL      502004CA002029   THE FERRARO LAW FIRM
FURLOW          JAMES R       FL      0415455CA42      THE FERRARO LAW FIRM                        GUTBROD      DAVID J      FL      03014969         THE FERRARO LAW FIRM
GAINER          GANSON E      FL      0511690CA42      THE FERRARO LAW FIRM                        GUTHRIE      THOMAS W     FL      0323124CA42      THE FERRARO LAW FIRM
GAINES          BOBBIE H      FL      0416329CA42      THE FERRARO LAW FIRM                        GUYTHER      JOHN L       FL      04007992         THE FERRARO LAW FIRM
GALANTE         LOUIS         MA      1581CV07177      THE FERRARO LAW FIRM                        GWOZDZ       EDWARD S     FL      05005680Z        THE FERRARO LAW FIRM
GAMAS           GEORGE        MA      052763           THE FERRARO LAW FIRM                        HACKMAN      ROBERT F     FL      0305498          THE FERRARO LAW FIRM
GAMAS           GEORGE        MA      062415           THE FERRARO LAW FIRM                        HADDEN       WILLIAM M    FL      0324298CA42      THE FERRARO LAW FIRM
GAMBLE          JOHN W        FL      0313837          THE FERRARO LAW FIRM                        HAGAN        KENNETH      MA      1581CV07115      THE FERRARO LAW FIRM
GAMBLE          WILLIE F      FL      0315083          THE FERRARO LAW FIRM                        HAGEL        FRED A       FL      0418218          THE FERRARO LAW FIRM
GARCIA          NORBERTO      FL      90-14525-CA-19   THE FERRARO LAW FIRM                        HAGEN        CARROLL M    FL      0404634CA42      THE FERRARO LAW FIRM
GARGIS          WILLIAM K     FL      0408730CA42      THE FERRARO LAW FIRM                        HAGGERTY     JAMES P      MA      052765           THE FERRARO LAW FIRM
GARLAND         JAMES         FL      2003CA008954     THE FERRARO LAW FIRM                        HAGGERTY     JAMES P      MA      062409           THE FERRARO LAW FIRM
GARRETT         CLIMOTHY      FL      2003CA009431     THE FERRARO LAW FIRM                        HAGOOD       RALPH C      FL      0314647          THE FERRARO LAW FIRM
GARRETT         EUGENE        FL      0318402          THE FERRARO LAW FIRM                        HALEY        CHARLES      FL      0314657          THE FERRARO LAW FIRM
GASS            BERNARD       FL      87-2916-CA-11    THE FERRARO LAW FIRM                        HALEY        EARL J       FL      0502704Z         THE FERRARO LAW FIRM
GATTURNA        JOHN          MA      1581CV07125      THE FERRARO LAW FIRM                        HALL         JAMES        FL      0500985927       THE FERRARO LAW FIRM
GAY             DAVID M       FL      0319993          THE FERRARO LAW FIRM                        HALL         JAMES E      FL      0415404CA42      THE FERRARO LAW FIRM
GAY             FLOYD E       FL      0504932Z         THE FERRARO LAW FIRM                        HALL         JAMES L      FL      2003CA011274     THE FERRARO LAW FIRM
GEANEY          TOM           MA      1581CV07092      THE FERRARO LAW FIRM                        HALL         MELVIN D     FL      0308939AD        THE FERRARO LAW FIRM
GEAR            JOHN          MA      1581CV07196      THE FERRARO LAW FIRM                        HALL         WILLIAM G    FL      040796027        THE FERRARO LAW FIRM
GEMBECK         JAMES M       FL      0307633CA42      THE FERRARO LAW FIRM                        HALLETT      GARY         FL      1400586342       THE FERRARO LAW FIRM
GEORGE          RICHARD       FL      050643327        THE FERRARO LAW FIRM                        HALLMARK     RENLEY D     FL      0323087CA42      THE FERRARO LAW FIRM
GERMERSHAUSEN   RAYMOND J     FL      03005497         THE FERRARO LAW FIRM                        HALOWICH     JOSEPH H     FL      0307753CA42      THE FERRARO LAW FIRM
GERSTEL         ROBERT        MA      094997           THE FERRARO LAW FIRM                        HAMMETT      JAMES M      FL      04008021         THE FERRARO LAW FIRM
GERVAIS         GILLES J      FL      0415380CA42      THE FERRARO LAW FIRM                        HAMMOCK      EDWARD W     FL      0413431          THE FERRARO LAW FIRM
GERVAIS         ROLAND H      FL      0320181CA42      THE FERRARO LAW FIRM                        HAND         PETER        MA      1581CV07133      THE FERRARO LAW FIRM
GETCHELL        WALTER N      FL      0819062          THE FERRARO LAW FIRM                        HANDLEY      JEROME L     FL      0323148CA42      THE FERRARO LAW FIRM
GIBBONS         ROBERT        MA      1581CV07088      THE FERRARO LAW FIRM                        HANLEY       WILLIAM S    FL      0404639CA42      THE FERRARO LAW FIRM
GIBBONS         SAMUEL W      FL      0500638905       THE FERRARO LAW FIRM                        HANLON       JAMES        MA      1581CV07078      THE FERRARO LAW FIRM
GIBSON          JESSIE F      FL      0314574          THE FERRARO LAW FIRM                        HANLON       JAMES        MA      1581CV07152      THE FERRARO LAW FIRM
GILBERT         BUD           FL      0404106CA42      THE FERRARO LAW FIRM                        HANNAH       VIRGIL H     FL      0323083CA42      THE FERRARO LAW FIRM
GILBERT         DAVIS C       FL      0406042CA42      THE FERRARO LAW FIRM                        HANSEN       VERNON C     FL      ADMIN            THE FERRARO LAW FIRM
GILBERT         RICHARD       MA      1581CV06996      THE FERRARO LAW FIRM                        HANSSEN      JAMES        MA      1581CV07136      THE FERRARO LAW FIRM
GILL            OMER J        FL      0421634CA42      THE FERRARO LAW FIRM                        HARE         JACK R       FL      0415352CA42      THE FERRARO LAW FIRM
GILLESPIE       MICHAEL E     FL      03014638         THE FERRARO LAW FIRM                        HARMON       EDWARD J     FL      0315168CA42      THE FERRARO LAW FIRM
GILLIGAN        ROBERT        MA      1581CV07051      THE FERRARO LAW FIRM                        HARPER       JAMES M      FL      0415424CA42      THE FERRARO LAW FIRM
GILLIGAN        TIMOTHY       MA      1581CV07004      THE FERRARO LAW FIRM                        HARRELL      JOHN E       FL      0415405CA42      THE FERRARO LAW FIRM
GILLIS          EDWARD A      MA      094998           THE FERRARO LAW FIRM                        HARRINGTON   CURTIS S     FL      2003CA009241     THE FERRARO LAW FIRM
GILLIS          WILLIAM       FL      2003CA009300     THE FERRARO LAW FIRM                        HARRINGTON   EUGENE       MA      1581CV07244      THE FERRARO LAW FIRM
GINGHER         EARL G        FL      0401621          THE FERRARO LAW FIRM                        HARRIS       JAMES G      FL      0505652Z         THE FERRARO LAW FIRM
GIONFRIDDO      LYS           FL      ADMIN            THE FERRARO LAW FIRM                        HARRIS       QUINTON H    FL      0505623Z         THE FERRARO LAW FIRM
GIRARD          ROBERT        FL      03010157         THE FERRARO LAW FIRM                        HARRIS       RONALD L     FL      0415403CA42      THE FERRARO LAW FIRM
GITTENS         DENNIS A      FL      0305521          THE FERRARO LAW FIRM                        HARRISON     FRANCIS E    FL      09028904         THE FERRARO LAW FIRM
GLENN           WILLIE J      FL      0316356          THE FERRARO LAW FIRM                        HARRISON     ROBERT       MA      1581CV07246      THE FERRARO LAW FIRM
GLENNON         THOMAS        MA      1581CV07052      THE FERRARO LAW FIRM                        HARRISON     THOMAS T     FL      ADMIN            THE FERRARO LAW FIRM
GOBEIL          ROLAND E      MA      084872           THE FERRARO LAW FIRM                        HARROW       VERDA        FL      90-53227         THE FERRARO LAW FIRM
GODREAU         LOUIS         MA      052760           THE FERRARO LAW FIRM                        HARTIGAN     JAMES        MA      1581CV07178      THE FERRARO LAW FIRM
GOETZ           THOMAS R      FL      03014993         THE FERRARO LAW FIRM                        HARTLEY      WILLIAM J    FL      0404410          THE FERRARO LAW FIRM
GOINS           GARFIELD      FL      0324294CA42      THE FERRARO LAW FIRM                        HARTWELL     WILLIAM      MA      1581CV07120      THE FERRARO LAW FIRM
GOLD            EDWARD F      FL      0409137CA42      THE FERRARO LAW FIRM                        HAVERLY      HENRY        MA      1581CV07181      THE FERRARO LAW FIRM
GOMES           JOSEPH F      FL      0314966          THE FERRARO LAW FIRM                        HAWKINS      EUGENE       FL      0503818Z         THE FERRARO LAW FIRM
GONZALEZ        GERARDO       FL      0323143CA42      THE FERRARO LAW FIRM                        HAWKINS      SHERLAND     FL      03012194         THE FERRARO LAW FIRM
GOODREAU        RICHARD G     FL      0315292CA42      THE FERRARO LAW FIRM                        HAYES        CONNIE D     FL      502003CA009418   THE FERRARO LAW FIRM
GOODWIN         JOSEPH        FL      2003CA009401     THE FERRARO LAW FIRM                        HAYES        MICHAEL      MA      1581CV07022      THE FERRARO LAW FIRM
GORDON          HYMAN J       FL      0415502CA42      THE FERRARO LAW FIRM                        HAYNES       BOBBY G      FL      0320048          THE FERRARO LAW FIRM
GRABINSKI       RICHARD J     FL      0307541CA42      THE FERRARO LAW FIRM                        HAYNES       FORNEY D     FL      2003CA009289     THE FERRARO LAW FIRM
GRAMAZIO        RALPH         FL      04011456         THE FERRARO LAW FIRM                        HEANEY       JOSEPH       MA      1581CV07041      THE FERRARO LAW FIRM
GRAMLICH        FERDINAND J   FL      0314654          THE FERRARO LAW FIRM                        HEARD        CHARLES L    FL      2003CA008944     THE FERRARO LAW FIRM
GRANT           GARY E        FL      0407984          THE FERRARO LAW FIRM                        HEARD        EDWARD E     FL      0415412CA42      THE FERRARO LAW FIRM
GRAVITT         EDDIE J       FL      0503372Z         THE FERRARO LAW FIRM                        HEIKKINEN    BERNARD E    FL      0500872527       THE FERRARO LAW FIRM
GREB            FREDERICK     FL      0314986          THE FERRARO LAW FIRM                        HEINS        WILIAM S     FL      0323150CA42      THE FERRARO LAW FIRM
GREEN           ALLEN         MA      1581CV07104      THE FERRARO LAW FIRM                        HELLER       EUGENE       FL      90-14526-CA-19   THE FERRARO LAW FIRM
GREENE          JOHN J        FL      0313832          THE FERRARO LAW FIRM                        HELMS        TERRY K      FL      88-12330-CA-25   THE FERRARO LAW FIRM
GREENHILL       SHERMAN       FL      0314626          THE FERRARO LAW FIRM                        HENDERSON    PINK         FL      502004CA002064   THE FERRARO LAW FIRM
GREENWOOD       JOHN F        FL      0307132CA42      THE FERRARO LAW FIRM                        HENDERSON    ROBEN J      FL      03015055         THE FERRARO LAW FIRM
GRIESENHOFER    JOHANN        FL      0320178CA42      THE FERRARO LAW FIRM                        HENLEY       BARNELL      FL      09027856         THE FERRARO LAW FIRM

                                                                                                                                                        Appendix A - 435
                                        Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                   Document Page 454 of 624
Claimant        Claimant      State                                                                Claimant       Claimant     State
Last Name       First Name    Filed   Docket Number    Primary Plaintiff Counsel                   Last Name      First Name   Filed   Docket Number    Primary Plaintiff Counsel
HENTON          GUY D         FL      2003CA009304     THE FERRARO LAW FIRM                        JOHNSON        FRANK A      FL      0320167CA42      THE FERRARO LAW FIRM
HERLIHY         RICHARD       MA      1581CV07079      THE FERRARO LAW FIRM                        JOHNSON        HK           MA      1581CV07103      THE FERRARO LAW FIRM
HERRING         JERRY L       FL      502003CA009314   THE FERRARO LAW FIRM                        JOHNSON        JD           FL      0323096CA42      THE FERRARO LAW FIRM
HERRON          LAWRENCE E    FL      0415359CA42      THE FERRARO LAW FIRM                        JOHNSON        JERRY L      FL      03014635         THE FERRARO LAW FIRM
HERRON          LEON P        FL      0324301CA42      THE FERRARO LAW FIRM                        JOHNSON        JOSEPH C     FL      03013841         THE FERRARO LAW FIRM
HERSEY          LONNIE D      FL      14023503         THE FERRARO LAW FIRM                        JOHNSON        LEMUEL C     FL      0323159CA42      THE FERRARO LAW FIRM
HESS            RONALD L      FL      0316146CA42      THE FERRARO LAW FIRM                        JOHNSON        LEROY E      FL      0323066CA42      THE FERRARO LAW FIRM
HESTER          DELMAR N      FL      0415418CA42      THE FERRARO LAW FIRM                        JOHNSON        PAUL         MA      1581CV07174      THE FERRARO LAW FIRM
HETTMAN         STEPHEN       MA      1581CV07101      THE FERRARO LAW FIRM                        JOHNSON        PAUL H       MA      094996           THE FERRARO LAW FIRM
HIBBINS         STANLEY       MA      1581CV07216      THE FERRARO LAW FIRM                        JOHNSON        SAM W        FL      0323065CA42      THE FERRARO LAW FIRM
HICKS           BOBBY E       FL      0415414CA42      THE FERRARO LAW FIRM                        JOHNSON        TOM          FL      03015024         THE FERRARO LAW FIRM
HICKS           PERNELL       FL      ADMIN            THE FERRARO LAW FIRM                        JOHNSON        WILLIAM      MA      1581CV07153      THE FERRARO LAW FIRM
HIERS           EDGAR         FL      0316374          THE FERRARO LAW FIRM                        JOHNSON        WILLIAM C    FL      0415356CA42      THE FERRARO LAW FIRM
HIGGINS         THOMAS A      FL      0419598CA42      THE FERRARO LAW FIRM                        JONES          ADDISON Z    FL      0316842          THE FERRARO LAW FIRM
HIGGINS         WILLIAM       MA      1581CV07105      THE FERRARO LAW FIRM                        JONES          ALFRED       MA      1581CV07071      THE FERRARO LAW FIRM
HILL            JIM R         FL      0315303CA42      THE FERRARO LAW FIRM                        JONES          CLINTON E    FL      05005667Z        THE FERRARO LAW FIRM
HILL            SHELTON L     FL      0315218CA42      THE FERRARO LAW FIRM                        JONES          JAMES M      FL      502016CA010676   THE FERRARO LAW FIRM
HILL            SILAS         FL      2003CA009473     THE FERRARO LAW FIRM                        JONES          JOHNNY W     FL      0320049CA42      THE FERRARO LAW FIRM
HILTON          HENRY H       FL      0323152CA42      THE FERRARO LAW FIRM                        JONES          KENNETH R    FL      0505662Z         THE FERRARO LAW FIRM
HINES           ROBERT        FL      0401640          THE FERRARO LAW FIRM                        JONES          LAWRENCE     FL      0323174CA42      THE FERRARO LAW FIRM
HINSON          MELTON A      FL      0503716Z         THE FERRARO LAW FIRM                        JONES          RICHARD A    FL      0307665CA42      THE FERRARO LAW FIRM
HIOTT           MARVIN A      FL      0323057CA42      THE FERRARO LAW FIRM                        JONES          ROBERT C     FL      03014555         THE FERRARO LAW FIRM
HODGKINS        DOUGLAS       MA      1781CV01657      THE FERRARO LAW FIRM                        JONES          TOMMIE L     FL      03013774         THE FERRARO LAW FIRM
HOFFMANN        DANIEL C      FL      502003CA009407   THE FERRARO LAW FIRM                        JORGENSEN      JOHN         FL      88-6222-CA-20    THE FERRARO LAW FIRM
HOGAN           ROBERT J      FL      2003CA009353     THE FERRARO LAW FIRM                        JOSEPH         ROBERT E     FL      03-07139-CA      THE FERRARO LAW FIRM
HOIDA           JACOB F       FL      0312307CA42      THE FERRARO LAW FIRM                        JOY            GERALD       MA      1581CV07207      THE FERRARO LAW FIRM
HOLLIDAY        EDDIE W       FL      04011461         THE FERRARO LAW FIRM                        JUSZKIEWICZ    EDWARD       MA      1581CV07242      THE FERRARO LAW FIRM
HOLLINGSWORTH   H.J.          FL      502004CA002062   THE FERRARO LAW FIRM                        KALLENBERG     CARL         MA      1581CV07200      THE FERRARO LAW FIRM
HOLLIS          JAMES R       FL      031371527        THE FERRARO LAW FIRM                        KALUS          BERNARD      FL      03010142         THE FERRARO LAW FIRM
HOLLOMAN        MARION        FL      0503724Z         THE FERRARO LAW FIRM                        KAMBOUROLIAS   NICHOLAS     FL      04006341         THE FERRARO LAW FIRM
HOLYFIELD       CLIFTON       FL      04008002         THE FERRARO LAW FIRM                        KAPLAN         EDWIN        FL      2003CA009282     THE FERRARO LAW FIRM
HOOD            WILLIE R      FL      502004CA003935   THE FERRARO LAW FIRM                        KASDORF        ALLEN R      FL      0406674          THE FERRARO LAW FIRM
HOPE            RONALD D      FL      0320018CA42      THE FERRARO LAW FIRM                        KATSONIS       GEORGE C     FL      502004CA004006   THE FERRARO LAW FIRM
HORAN           WILLIAM D     FL      89-06099 CA 16   THE FERRARO LAW FIRM                        KAVANAUGH      MICHAEL      MA      1581CV07253      THE FERRARO LAW FIRM
HORNER          ROBERT E      FL      0307739CA42      THE FERRARO LAW FIRM                        KEALY          JOSEPH       MA      1581CV07223      THE FERRARO LAW FIRM
HORST           DAVID         FL      0307784CA42      THE FERRARO LAW FIRM                        KEAN           KENNETH L    FL      0505633Z         THE FERRARO LAW FIRM
HORTON          JACK L        FL      0404063CA42      THE FERRARO LAW FIRM                        KEARNEY        WILLIAM      MA      1581CV07107      THE FERRARO LAW FIRM
HOSS            WILLIAM       FL      0323155CA42      THE FERRARO LAW FIRM                        KEATING        EDWARD D     FL      0408736CA42      THE FERRARO LAW FIRM
HOWARD          JAMES R       FL      2003CA011269     THE FERRARO LAW FIRM                        KEEGAN         DANIEL       MA      1581CV07045      THE FERRARO LAW FIRM
HOWELL          THOMAS        FL      2003CA011278     THE FERRARO LAW FIRM                        KEEGAN         GEORGE       MA      1581CV07139      THE FERRARO LAW FIRM
HRAY            DENNIS J      FL      0315296CA42      THE FERRARO LAW FIRM                        KEENER         PAUL K       FL      0404118CA42      THE FERRARO LAW FIRM
HUDSON          JAMES T       FL      0415357CA42      THE FERRARO LAW FIRM                        KEETON         TERRY        FL      03015234         THE FERRARO LAW FIRM
HUDSON          WILLIAM       FL      0316370          THE FERRARO LAW FIRM                        KEGLEY         GEORGE       FL      0511692CA42      THE FERRARO LAW FIRM
HUELSBERG       LOUIS R       FL      0406339          THE FERRARO LAW FIRM                        KEIFER         DAVID L      FL      0903884Z         THE FERRARO LAW FIRM
HUFF            MARVIN E      FL      0508459CA42      THE FERRARO LAW FIRM                        KELBY          WILLIAM E    FL      2003CA008934     THE FERRARO LAW FIRM
HUNTER          LARRY         FL      0314625          THE FERRARO LAW FIRM                        KELLER         FREDDIE      FL      14002573         THE FERRARO LAW FIRM
HUPP            HELBERT N     FL      999397Z          THE FERRARO LAW FIRM                        KELLEY         GERALD       FL      04008005         THE FERRARO LAW FIRM
HYDE            GERALD W      FL      04008015         THE FERRARO LAW FIRM                        KELLEY         JOHN P       FL      0415436CA42      THE FERRARO LAW FIRM
HYDE            JEFFREY       MA      1581CV07126      THE FERRARO LAW FIRM                        KELLEY         RONALD L     FL      2003CA008830     THE FERRARO LAW FIRM
IGLESIAS        RAUL          FL      0404636CA42      THE FERRARO LAW FIRM                        KELLEY         SANDRA G     FL      0314551          THE FERRARO LAW FIRM
INDIAN          HE            FL      88-05613-CA-21   THE FERRARO LAW FIRM                        KELLEY         THOMAS       MA      1581CV07121      THE FERRARO LAW FIRM
INGLE           JAMES H       FL      0323080CA42      THE FERRARO LAW FIRM                        KELLY          JOHN K       FL      CACE17013518     THE FERRARO LAW FIRM
INGRAM          LESLIE        FL      03014600         THE FERRARO LAW FIRM                        KELLY          NEALE        MA      1581CV07028      THE FERRARO LAW FIRM
ISAAC           JOHN          MA      1581CV07029      THE FERRARO LAW FIRM                        KELLY          WILLIAM L    MA      98-1862          THE FERRARO LAW FIRM
ISAACS          HORACE D      FL      03020154CA42     THE FERRARO LAW FIRM                        KELOW          THOMAS       FL      0315296          THE FERRARO LAW FIRM
JACKSON         JAMES         FL      0508460CA42      THE FERRARO LAW FIRM                        KELTER         MARK A       FL      0315294CA42      THE FERRARO LAW FIRM
JACKSON         JOHN B        FL      0404066CA42      THE FERRARO LAW FIRM                        KENNEY         CHARLES      MA      1581CV07201      THE FERRARO LAW FIRM
JACKSON         MICHAEL E     FL      03014587         THE FERRARO LAW FIRM                        KENNEY         JOHN J       FL      04001542         THE FERRARO LAW FIRM
JACKSON         ROBERT E      FL      050643827        THE FERRARO LAW FIRM                        KEOUGH         LEONARD      MA      1581CV07005      THE FERRARO LAW FIRM
JACKSON         ROBERT L      FL      050643727        THE FERRARO LAW FIRM                        KEOUGH         WILLIAM      MA      1581CV07147      THE FERRARO LAW FIRM
JACKSON         WILLIAM D     FL      0313735          THE FERRARO LAW FIRM                        KEY            SAMMIE       FL      0404091CA42      THE FERRARO LAW FIRM
JAJTNER         WILLIAM       FL      0316113CA42      THE FERRARO LAW FIRM                        KEYES          ROBERT J     FL      0500872027       THE FERRARO LAW FIRM
JAMBOR          MICHAEL G     FL      0315205CA42      THE FERRARO LAW FIRM                        KEYMONT        FRANK        MA      1581CV07145      THE FERRARO LAW FIRM
JAMES           BOBBY R       FL      03016862         THE FERRARO LAW FIRM                        KIDD           CORTRO L     FL      03013784         THE FERRARO LAW FIRM
JAMES           JOSEPH        FL      0323067CA42      THE FERRARO LAW FIRM                        KIMBRELL       JOHN C       FL      0505644Z         THE FERRARO LAW FIRM
JAMES           MURRAY        FL      0415349CA42      THE FERRARO LAW FIRM                        KING           HENRY G      FL      0404100CA42      THE FERRARO LAW FIRM
JANOSKA         PHILLIP A     FL      0307105CA42      THE FERRARO LAW FIRM                        KING           HENRY W      FL      0503714Z         THE FERRARO LAW FIRM
JARMON          ARCHIE        FL      03015173         THE FERRARO LAW FIRM                        KING           MARVIN T     FL      0323139CA42      THE FERRARO LAW FIRM
JASON           ELWOOD F      FL      03010122         THE FERRARO LAW FIRM                        KING           RONALD E     FL      502004CA001871   THE FERRARO LAW FIRM
JEFFERSON       HERBERT W     FL      0404094          THE FERRARO LAW FIRM                        KING           SYLVESTER    FL      03014569         THE FERRARO LAW FIRM
JENKINS         ARTHUR L      FL      0505615Z         THE FERRARO LAW FIRM                        KING           THOMAS H     FL      0323092CA42      THE FERRARO LAW FIRM
JENKINS         BILLY R       FL      0404097CA42      THE FERRARO LAW FIRM                        KING           WILLIAM      MA      1581CV07011      THE FERRARO LAW FIRM
JOHNSON         BOBBY J       FL      0415358CA42      THE FERRARO LAW FIRM                        KINNIEBREW     JOHN W       FL      0319990          THE FERRARO LAW FIRM
JOHNSON         CHARLES E     FL      0505634Z         THE FERRARO LAW FIRM                        KIRKSEY        CHARLES E    FL      0316833          THE FERRARO LAW FIRM
JOHNSON         CHARLOTTE C   FL      03013792         THE FERRARO LAW FIRM                        KIRTSEY        JAMES V      FL      2003CA006795     THE FERRARO LAW FIRM
JOHNSON         ERIC S        FL      90-38049-15      THE FERRARO LAW FIRM                        KITCHENS       DAVID E      FL      0508468CA42      THE FERRARO LAW FIRM

                                                                                                                                                          Appendix A - 436
                                     Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                Document Page 455 of 624
Claimant      Claimant     State                                                                Claimant     Claimant     State
Last Name     First Name   Filed   Docket Number    Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number    Primary Plaintiff Counsel
KITCHENS      JIMMY B      FL      0323140CA42      THE FERRARO LAW FIRM                        LORENZ       RUDOLPH K    FL      0315268          THE FERRARO LAW FIRM
KLIEWER       BOYD L       FL      0415355CA42      THE FERRARO LAW FIRM                        LORNE        JOHN         FL      0511687CA42      THE FERRARO LAW FIRM
KNIGHT        WILLIAM R    FL      0323090CA42      THE FERRARO LAW FIRM                        LOUGH        NORBERT F    FL      950615427        THE FERRARO LAW FIRM
KNOLL         WAYLAND      FL      0406047CA42      THE FERRARO LAW FIRM                        LOVETT       MARTIN       FL      0508465CA42      THE FERRARO LAW FIRM
KNOWLES       ALEXANDER    FL      ADMIN            THE FERRARO LAW FIRM                        LOW          ROY          FL      0315124CA42      THE FERRARO LAW FIRM
KOHLER        CARL         MA      1581CV07237      THE FERRARO LAW FIRM                        LUDWIG       DAVID L      FL      03020180CA42     THE FERRARO LAW FIRM
KOLODZIEJ     ANTHONY      MA      1581CV07100      THE FERRARO LAW FIRM                        LUEDTKE      GARY I       FL      03015238         THE FERRARO LAW FIRM
KOSMECKI      ROBERT       FL      03015219         THE FERRARO LAW FIRM                        LUNN         ALAN         MA      1581CV07172      THE FERRARO LAW FIRM
KROL          MICHAEL F    FL      03014984         THE FERRARO LAW FIRM                        LUNNING      KENNETH C    FL      0407747          THE FERRARO LAW FIRM
KROUT         CHARLES P    FL      03015225         THE FERRARO LAW FIRM                        LYDECKER     EDWARD A     FL      050872127        THE FERRARO LAW FIRM
KURLAND       KENNETH C    FL      0316127          THE FERRARO LAW FIRM                        LYDON        RICHARD      MA      1581CV07213      THE FERRARO LAW FIRM
LAAS          JOSEPH J     FL      0323142CA42      THE FERRARO LAW FIRM                        LYLES        BRUCE E      FL      502004CA001857   THE FERRARO LAW FIRM
LABOMBARD     FLOYD D      FL      04004371         THE FERRARO LAW FIRM                        LYNCH        ANDREW       MA      1581CV06964      THE FERRARO LAW FIRM
LACKEY        BOBBY J      FL      0412020          THE FERRARO LAW FIRM                        LYNCH        RICHARD      MA      1581CV07122      THE FERRARO LAW FIRM
LACROIX       DENNIS R     FL      0314982          THE FERRARO LAW FIRM                        LYNN         MORRIS       FL      2003CA009399     THE FERRARO LAW FIRM
LACY          RICHARD L    MA      0405062          THE FERRARO LAW FIRM                        LYONS        LEONARD      MA      1581CV07055      THE FERRARO LAW FIRM
LAFLEUR       NORMAND J    FL      0513271CA42      THE FERRARO LAW FIRM                        MACCONNELL   ROBERT E     FL      0505640Z         THE FERRARO LAW FIRM
LAIS          CHARLES A    FL      050642927        THE FERRARO LAW FIRM                        MACCULLY     ROBERT       MA      1581CV07164      THE FERRARO LAW FIRM
LALLEMENT     NOLAN C      FL      0323193CA42      THE FERRARO LAW FIRM                        MACDONALD    RODNEY N     FL      502004CA001874   THE FERRARO LAW FIRM
LALLY         JOHN         MA      1581CV06962      THE FERRARO LAW FIRM                        MACIVER      BURTON A     MA      052753           THE FERRARO LAW FIRM
LAMBERT       OLIVER T     FL      04006340         THE FERRARO LAW FIRM                        MACIVER      BURTON A     MA      062411           THE FERRARO LAW FIRM
LAMONTAGNE    ROBERT E     FL      03015032         THE FERRARO LAW FIRM                        MACKEY       TIMOTHY      MA      1581CV07161      THE FERRARO LAW FIRM
LAMOREAUX     CURTIS R     FL      0315167          THE FERRARO LAW FIRM                        MADDEN       MARVIN       FL      04004360         THE FERRARO LAW FIRM
LAMPORT       LETTIE       FL      04004374         THE FERRARO LAW FIRM                        MADDOX       HERSHEL E    FL      0401628          THE FERRARO LAW FIRM
LAND          MARTIN T     FL      0313707          THE FERRARO LAW FIRM                        MADDOX       LESLIE H     FL      0323115CA42      THE FERRARO LAW FIRM
LANE          ARTHUR       FL      2003CA009400     THE FERRARO LAW FIRM                        MAFFEO       CHARLES      MA      1581CV07227      THE FERRARO LAW FIRM
LANE          MATTHEW B    MA      062420           THE FERRARO LAW FIRM                        MAGUIRE      MICHAEL      MA      1581CV07007      THE FERRARO LAW FIRM
LANGGON       JOHN         MA      1581CV07234      THE FERRARO LAW FIRM                        MAHONEY      JOHN         MA      1581CV07225      THE FERRARO LAW FIRM
LANGSTON      BILLY G      FL      2003CA009231     THE FERRARO LAW FIRM                        MAKI         JOHN         MA      1581CV07123      THE FERRARO LAW FIRM
LAPPEN        GLEN W       FL      0323206CA42      THE FERRARO LAW FIRM                        MALARNEY     KEVIN        MA      1581CV07010      THE FERRARO LAW FIRM
LARDY         ARLON H      FL      0406349          THE FERRARO LAW FIRM                        MALONE       JOSEPH       MA      1581CV07009      THE FERRARO LAW FIRM
LARSON        GENE         FL      2003CA009281     THE FERRARO LAW FIRM                        MALUSKA      JOHN J       FL      0415485CA42      THE FERRARO LAW FIRM
LAURENT       RONALD       MA      1581CV07118      THE FERRARO LAW FIRM                        MANASCO      JC           FL      0323111          THE FERRARO LAW FIRM
LAVETT        THOMAS M     FL      0508467CA42      THE FERRARO LAW FIRM                        MANCINI      GEORGE       MA      1581CV07159      THE FERRARO LAW FIRM
LAWRENCE      BEAMON       FL      0500639603       THE FERRARO LAW FIRM                        MANGOLD      WILLIAM R    FL      0401534          THE FERRARO LAW FIRM
LEAHY         JAMES        MA      1581CV06959      THE FERRARO LAW FIRM                        MANNING      THOMAS       MA      1581CV06973      THE FERRARO LAW FIRM
LEBLANC       FREDERICK    MA      1581CV07167      THE FERRARO LAW FIRM                        MANSON       DONALD G     FL      9507167          THE FERRARO LAW FIRM
LEBLANC       PAUL R       FL      2003CA009286     THE FERRARO LAW FIRM                        MARBLE       JEAN         MA      1581CV06977      THE FERRARO LAW FIRM
LEE           LOUIS        FL      0315157          THE FERRARO LAW FIRM                        MARBUT       MORRIS D     FL      502004CA003946   THE FERRARO LAW FIRM
LEE           MORRIS L     FL      2003CA009337     THE FERRARO LAW FIRM                        MARCHMAN     MARCUS G     FL      0503373Z         THE FERRARO LAW FIRM
LEE           RAYMOND      FL      0415383CA42      THE FERRARO LAW FIRM                        MARDEN       JAMES        MA      1581CV07094      THE FERRARO LAW FIRM
LEIDECKER     BILLY        FL      502004CA002046   THE FERRARO LAW FIRM                        MARKS        ROBERT J     FL      13008790         THE FERRARO LAW FIRM
LEMOINE       GERALD E     FL      0316144          THE FERRARO LAW FIRM                        MARLAR       JOHNIE L     FL      0404112CA42      THE FERRARO LAW FIRM
LENAS         STANLEY      FL      0416340CA42      THE FERRARO LAW FIRM                        MARLEY       DAVID A      FL      1017557CA42      THE FERRARO LAW FIRM
LEONARD       BARRY        MA      1581CV07254      THE FERRARO LAW FIRM                        MARSDEN      ROBERT E     FL      03015060         THE FERRARO LAW FIRM
LEONARD       DAVID N      FL      03015022         THE FERRARO LAW FIRM                        MARSHALL     EDWARD J     FL      ADMIN            THE FERRARO LAW FIRM
LEONDIKE      CHARLES      MA      1581CV07116      THE FERRARO LAW FIRM                        MARTEL       VICTOR       FL      98-3035          THE FERRARO LAW FIRM
LERMAN        MARVIN       FL      1307187          THE FERRARO LAW FIRM                        MARTELL      JOHN L       MA      1781CV01659      THE FERRARO LAW FIRM
LESKO         FRANK J      FL      0314999          THE FERRARO LAW FIRM                        MARTIN       JAMES K      FL      0320012CA42      THE FERRARO LAW FIRM
LESTON        PETER        MA      1581CV07226      THE FERRARO LAW FIRM                        MARTIN       KENNETH A    FL      0415376CA42      THE FERRARO LAW FIRM
LEVITRE       RICHARD C    FL      502004CA003945   THE FERRARO LAW FIRM                        MARTIN       LAURENCE     MA      1581CV07020      THE FERRARO LAW FIRM
LEWIS         FRED T       FL      13014661         THE FERRARO LAW FIRM                        MARTIN       LEWIS        FL      2003CA011280     THE FERRARO LAW FIRM
LEWIS         JERRY L      FL      03011342         THE FERRARO LAW FIRM                        MARTIN       PAUL         MA      1581CV07073      THE FERRARO LAW FIRM
LEWIS         JOSEPH T     FL      0313711          THE FERRARO LAW FIRM                        MARTIN       WILLIAM C    FL      ADMIN            THE FERRARO LAW FIRM
LEWIS         VICTOR       MA      1581CV07106      THE FERRARO LAW FIRM                        MASON        MICHAEL      MA      1581CV07210      THE FERRARO LAW FIRM
LEWITZKE      GREGORY W    FL      2003CA009284     THE FERRARO LAW FIRM                        MASON        PHILIP       MA      1581CV07197      THE FERRARO LAW FIRM
LEXNER        JAMES        MA      1781CV01660      THE FERRARO LAW FIRM                        MASSA        ROBERT       MA      1581CV07080      THE FERRARO LAW FIRM
LIESENER      ELROY W      FL      2003CA009349     THE FERRARO LAW FIRM                        MASUCA       EARL B       FL      0503390Z         THE FERRARO LAW FIRM
LIGON         JERRY L      FL      0404110CA42      THE FERRARO LAW FIRM                        MATTHEWS     CHARLES R    FL      0415463CA42      THE FERRARO LAW FIRM
LINDLEY       LARRY J      FL      2003CA009412     THE FERRARO LAW FIRM                        MAUK         CHARLES D    FL      04006338         THE FERRARO LAW FIRM
LITTLE        JAMES A      FL      2003CA009472     THE FERRARO LAW FIRM                        MAULDIN      DELMA        FL      0404631CA42      THE FERRARO LAW FIRM
LIVIDOTI      THOMAS       MA      1581CV07217      THE FERRARO LAW FIRM                        MAURI        ALFRED C     FL      0315008          THE FERRARO LAW FIRM
LOCKETT       PERCY L      FL      2003CA009460     THE FERRARO LAW FIRM                        MAXWELL      BRAD         MA      1581CV07017      THE FERRARO LAW FIRM
LOCKRIDGE     WILLIAM K    FL      0316353          THE FERRARO LAW FIRM                        MAXWELL      LEONARD M    FL      95-10494         THE FERRARO LAW FIRM
LOEWEN        DONALD J     FL      0404390          THE FERRARO LAW FIRM                        MAY          JAMES E      FL      0409456CA42      THE FERRARO LAW FIRM
LOGAN         DALTON O     FL      0415432CA42      THE FERRARO LAW FIRM                        MAYNARD      OSCAR A      FL      94-02983         THE FERRARO LAW FIRM
LOGAN         ROBERT B     FL      0500644927       THE FERRARO LAW FIRM                        MCANDREW     JOESPH       MA      1581CV07059      THE FERRARO LAW FIRM
LONDRAVILLE   EDWARD A     FL      2003CA009415     THE FERRARO LAW FIRM                        MCANULTY     ROBERT I     FL      93-02656         THE FERRARO LAW FIRM
LONG          DONALD F     FL      14021537         THE FERRARO LAW FIRM                        MCCALEB      KENNETH C    FL      502004CA003929   THE FERRARO LAW FIRM
LONG          LEWIS        FL      2003CA011297     THE FERRARO LAW FIRM                        MCCANNON     TIMOTHY J    FL      0307537CA42      THE FERRARO LAW FIRM
LONG          OBIE F       FL      0323098CA42      THE FERRARO LAW FIRM                        MCCARTHY     STEPHEN      MA      1581CV07075      THE FERRARO LAW FIRM
LONG          ROGER C      FL      05005672Z        THE FERRARO LAW FIRM                        MCCLELLEN    JACK         FL      0404119CA42      THE FERRARO LAW FIRM
LONG          TROY O       FL      0508471CA42      THE FERRARO LAW FIRM                        MCCLELLON    BARRY W      FL      050644127        THE FERRARO LAW FIRM
LONG          WARREN Y     FL      0500872327       THE FERRARO LAW FIRM                        MCCLENDON    CHARLES E    FL      0323209CA42      THE FERRARO LAW FIRM
LOONEY        JAMES W      FL      0415476          THE FERRARO LAW FIRM                        MCCLENDON    JOHN T       FL      03010144         THE FERRARO LAW FIRM
LOONEY        WILLIAM C    FL      03016851         THE FERRARO LAW FIRM                        MCCOLLOUGH   EARL G       FL      0415386CA42      THE FERRARO LAW FIRM

                                                                                                                                                     Appendix A - 437
                                    Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                               Document Page 456 of 624
Claimant     Claimant     State                                                                Claimant      Claimant      State
Last Name    First Name   Filed   Docket Number    Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number    Primary Plaintiff Counsel
MCCOMBS      ISAAC M      FL      0323214CA42      THE FERRARO LAW FIRM                        MOORE         JAMES B       FL      0404104CA42      THE FERRARO LAW FIRM
MCCULLOUGH   DONALD F     FL      0316147          THE FERRARO LAW FIRM                        MOORE         JAMES E       FL      03013747         THE FERRARO LAW FIRM
MCCULLOUGH   HOUSTON G    FL      0415445CA42      THE FERRARO LAW FIRM                        MOORE         JAMES L       FL      050634721        THE FERRARO LAW FIRM
MCDERMOTT    CARY         MA      1581CV07014      THE FERRARO LAW FIRM                        MOORE         JAMES N       FL      0320070CA42      THE FERRARO LAW FIRM
MCDONALD     CLAUDIE E    FL      0323217CA42      THE FERRARO LAW FIRM                        MOORE         LEBARRON      FL      0313690          THE FERRARO LAW FIRM
MCDONALD     EWEN         FL      ADMIN            THE FERRARO LAW FIRM                        MOORE         LEWIS J       FL      0404059CA42      THE FERRARO LAW FIRM
MCDONALD     GEORGE B     FL      0508536CA42      THE FERRARO LAW FIRM                        MOORE         NORMAN A      FL      0404107CA42      THE FERRARO LAW FIRM
MCDONALD     WILLIAM H    FL      0508464CA42      THE FERRARO LAW FIRM                        MOORE         PAUL B        FL      0323189CA42      THE FERRARO LAW FIRM
MCDONOUGH    THOMAS       MA      1581CV07188      THE FERRARO LAW FIRM                        MOORE         WILLIAM F     FL      0404442CA42      THE FERRARO LAW FIRM
MCELLIGOTT   KEVIN        MA      1581CV07195      THE FERRARO LAW FIRM                        MORANG        LLOYD         FL      ADMIN            THE FERRARO LAW FIRM
MCELVIN      JACOB        FL      0408728CA42      THE FERRARO LAW FIRM                        MORGAN        ARLO J        FL      0505624Z         THE FERRARO LAW FIRM
MCFARLIN     LAWRENCE     FL      10007786Z        THE FERRARO LAW FIRM                        MORGAN        BILLY         FL      2003CA009224     THE FERRARO LAW FIRM
MCFERRIN     ELLIS L      FL      0415435CA42      THE FERRARO LAW FIRM                        MORRISON      JOHN          MA      1581CV07180      THE FERRARO LAW FIRM
MCGHEE       KENNETH      FL      502004CA002039   THE FERRARO LAW FIRM                        MORRISSETTE   DONALD C      FL      95-10346         THE FERRARO LAW FIRM
MCGOWAN      ROBERT       MA      1581CV07087      THE FERRARO LAW FIRM                        MORROW        ARTHUR M      FL      0415346CA42      THE FERRARO LAW FIRM
MCGRADY      PAUL         MA      1581CV07221      THE FERRARO LAW FIRM                        MORROW        EDWARD        FL      0324319CA42      THE FERRARO LAW FIRM
MCGUIRE      RONALD D     FL      0404408          THE FERRARO LAW FIRM                        MOSKOWITZ     MARTIN        FL      87-48501-CA-10   THE FERRARO LAW FIRM
MCHARDY      RALPH        MA      1581CV07135      THE FERRARO LAW FIRM                        MOTON         DUDLEY        FL      0313708          THE FERRARO LAW FIRM
MCKENZIE     DOUGLAS      FL      2003CA009406     THE FERRARO LAW FIRM                        MOWERY        JAMES L       FL      0307529CA42      THE FERRARO LAW FIRM
MCKEOWN      JOSEPH       MA      1581CV07171      THE FERRARO LAW FIRM                        MOXLEY        RAY C         FL      0314588          THE FERRARO LAW FIRM
MCKNIGHT     HUGHLON      FL      0505649Z         THE FERRARO LAW FIRM                        MOYE          WILLIAM W     FL      0500642627       THE FERRARO LAW FIRM
MCLAUGHLIN   WILLIAM      MA      1581CV07134      THE FERRARO LAW FIRM                        MOYNIHAN      KEVIN         MA      1581CV07110      THE FERRARO LAW FIRM
MCMICKENS    WALTER L     FL      0323110CA42      THE FERRARO LAW FIRM                        MULL          RONALD C      FL      0406343          THE FERRARO LAW FIRM
MCMILLAN     WALTER L     FL      0505203Z         THE FERRARO LAW FIRM                        MULLEN        FRANCIS J     FL      04011844         THE FERRARO LAW FIRM
MCMULLEN     RAYMOND V    FL      2003CA008935     THE FERRARO LAW FIRM                        MULLINS       RICHARD A     FL      0323114CA42      THE FERRARO LAW FIRM
MCMULLIN     WILLIE       FL      0503374Z         THE FERRARO LAW FIRM                        MURPHY        CHRISTOPHER   MA      1581CV07185      THE FERRARO LAW FIRM
MCNAMARA     DAVID        MA      1581CV07238      THE FERRARO LAW FIRM                        MURPHY        WALDO         MA      1581CV07162      THE FERRARO LAW FIRM
MCNEES       HOMER J      FL      04006371         THE FERRARO LAW FIRM                        MURRAY        EDWARD        MA      1581CV07048      THE FERRARO LAW FIRM
MCNULTY      DENNIS       MA      1581CV06971      THE FERRARO LAW FIRM                        MUSE          ELVIN L       FL      0316365          THE FERRARO LAW FIRM
MCPHAIL      CHARLES C    FL      2003CA009341     THE FERRARO LAW FIRM                        MUSKETT       KENNETH N     FL      0505631Z         THE FERRARO LAW FIRM
MCPHERSON    EARL A       FL      0323112CA42      THE FERRARO LAW FIRM                        MYERS         JAMES L       FL      0323063CA42      THE FERRARO LAW FIRM
MCRAE        HARVEY       FL      0324516CA42      THE FERRARO LAW FIRM                        MYERS         JAMES O       FL      502004CA001897   THE FERRARO LAW FIRM
MCVEY        LARRY L      FL      0307108CA42      THE FERRARO LAW FIRM                        MYERS         LEROY H       FL      03020198CA42     THE FERRARO LAW FIRM
MEDDERS      ODIS         FL      03013820         THE FERRARO LAW FIRM                        MYERS         WILLIAM H     FL      0503722Z         THE FERRARO LAW FIRM
MEGGINSON    HAROLD D     FL      03013739         THE FERRARO LAW FIRM                        MYLES         WILLIAM       MA      1581CV07012      THE FERRARO LAW FIRM
MEISENBACH   ARTHUR A     FL      0316119CA42      THE FERRARO LAW FIRM                        MYRICK        EDWARD E      FL      0415385CA42      THE FERRARO LAW FIRM
MELLENEY     WILLIAM F    FL      2003CA009302     THE FERRARO LAW FIRM                        NACOSTE       MARY          FL      0404624CA42      THE FERRARO LAW FIRM
MELTON       GRADY E      FL      0323185CA42      THE FERRARO LAW FIRM                        NALLS         DAIROUS L     FL      0320004CA42      THE FERRARO LAW FIRM
MELTON       JOSEPH K     FL      0404625CA42      THE FERRARO LAW FIRM                        NALLS         LEE V         FL      03013744         THE FERRARO LAW FIRM
MENDES       LOUIS        MA      1781CV01653      THE FERRARO LAW FIRM                        NARY          THOMAS        MA      1581CV07068      THE FERRARO LAW FIRM
MEREDITH     SUMNER       MA      1581CV07204      THE FERRARO LAW FIRM                        NASIATKA      ROBERT B      FL      0323191CA42      THE FERRARO LAW FIRM
MERIFIELD    WILIFRED H   FL      0313705          THE FERRARO LAW FIRM                        NAVOLA        CHARLES       FL      0316142CA42      THE FERRARO LAW FIRM
MERSCHDORF   ALBERT       FL      0315154          THE FERRARO LAW FIRM                        NEKROSIUS     PETER         FL      04004358         THE FERRARO LAW FIRM
MEURER       DONALD E     FL      03015061         THE FERRARO LAW FIRM                        NELSON        CHESTER G     FL      03015169         THE FERRARO LAW FIRM
MEYRICK      RUSSELL P    FL      109706Z          THE FERRARO LAW FIRM                        NELSON        PAUL          MA      1781CV02320      THE FERRARO LAW FIRM
MICHAELS     JOHN J       FL      03-07088-CA42    THE FERRARO LAW FIRM                        NETTLES       FELIX         FL      0313764          THE FERRARO LAW FIRM
MILES        RANDAL       FL      0323187CA42      THE FERRARO LAW FIRM                        NETTLES       SYLVIA        FL      502004CA002044   THE FERRARO LAW FIRM
MILEY        ALAN W       FL      95-03690         THE FERRARO LAW FIRM                        NEVELLS       WALTER        FL      0313692          THE FERRARO LAW FIRM
MILLER       DANIEL       MA      1581CV06991      THE FERRARO LAW FIRM                        NEVETT        SAMUEL E      FL      0320023CA42      THE FERRARO LAW FIRM
MILLER       DONALD G     FL      03-07069-CA42    THE FERRARO LAW FIRM                        NEWTON        RICHARD       MA      1581CV07150      THE FERRARO LAW FIRM
MILLER       ID           FL      03014571         THE FERRARO LAW FIRM                        NEWTON        ROGERT G      FL      2003CA009280     THE FERRARO LAW FIRM
MILLER       JAMES E      FL      03013759         THE FERRARO LAW FIRM                        NEWTON        THOMAS        MA      1581CV07090      THE FERRARO LAW FIRM
MILLER       RICHARD H    FL      0315169CA42      THE FERRARO LAW FIRM                        NICHOLS       CLAUDE W      FL      502004CA002034   THE FERRARO LAW FIRM
MILOTA       JOE L        FL      0315165          THE FERRARO LAW FIRM                        NICHOLS       RICHARD       FL      89-399-3         THE FERRARO LAW FIRM
MILWARD      WILLIAM B    FL      04011450         THE FERRARO LAW FIRM                        NICKERSON     JAMES T       FL      0511704CA42      THE FERRARO LAW FIRM
MINCEY       PATRICIA A   FL      13023654         THE FERRARO LAW FIRM                        NICKOLAS      JIMMY L       FL      ADMIN            THE FERRARO LAW FIRM
MINER        JOHN L       FL      0505648Z         THE FERRARO LAW FIRM                        NIELSEN       EDWARD C      MA      052756           THE FERRARO LAW FIRM
MINESAL      CHARLES J    FL      02015311         THE FERRARO LAW FIRM                        NIXON         JAMES W       FL      050636911        THE FERRARO LAW FIRM
MINOR        WYLEY R      FL      0415390CA42      THE FERRARO LAW FIRM                        NOBLE         NEIL A        FL      0307087CA42      THE FERRARO LAW FIRM
MIRISOLA     THOMAS       MA      1581CV06965      THE FERRARO LAW FIRM                        NOLAN         JOHNNY C      FL      03014983         THE FERRARO LAW FIRM
MISTILIEN    MILLER       FL      0416547CA42      THE FERRARO LAW FIRM                        NOLEN         RICHARD       FL      0313834          THE FERRARO LAW FIRM
MITCHELL     LLOYD B      FL      0319995CA42      THE FERRARO LAW FIRM                        NOOJIN        RUSSELL H     FL      0313694          THE FERRARO LAW FIRM
MITCHELL     REGGIE       FL      03014674         THE FERRARO LAW FIRM                        NORCOTT       WILLIAM       MA      1781CV01658      THE FERRARO LAW FIRM
MITTON       ROBERT       MA      1581CV07119      THE FERRARO LAW FIRM                        NORDER        EUGENE E      FL      0505650Z         THE FERRARO LAW FIRM
MIXON        EARL J       FL      502004CA001845   THE FERRARO LAW FIRM                        NORRIS        DONALD C      FL      0323108CA42      THE FERRARO LAW FIRM
MOATES       AARON L      FL      02015300         THE FERRARO LAW FIRM                        NORRIS        JAMES H       FL      0404075CA42      THE FERRARO LAW FIRM
MOJAVE       ROBERT       MA      1681CV03630      THE FERRARO LAW FIRM                        NORRIS        JOHN G        FL      502004CA004224   THE FERRARO LAW FIRM
MOLIS        JOHN         MA      1581CV07190      THE FERRARO LAW FIRM                        NORROD        DANIEL M      FL      0406365          THE FERRARO LAW FIRM
MOLL         JAMES        MA      1581CV07205      THE FERRARO LAW FIRM                        NORTHCUTT     LARRY N       FL      0503375Z         THE FERRARO LAW FIRM
MONARCH      RICHARD      MA      1581CV07096      THE FERRARO LAW FIRM                        NORWOOD       ERVIN L       FL      0415443CA42      THE FERRARO LAW FIRM
MONDOR       CLIFFORD R   FL      04004372         THE FERRARO LAW FIRM                        NOTTINGHAM    BOBBY G       FL      0415384CA42      THE FERRARO LAW FIRM
MONTEIRO     ANDRE        MA      1581CV06997      THE FERRARO LAW FIRM                        O'BOYLE       JAMES A       FL      0307771CA42      THE FERRARO LAW FIRM
MONTIERO     ALFRED M     FL      0311935CA42      THE FERRARO LAW FIRM                        O'BRIEN       JAMES         MA      1581CV07084      THE FERRARO LAW FIRM
MOODY        CURTIS R     FL      050644327        THE FERRARO LAW FIRM                        O'BRIEN       JAMES         MA      1581CV07163      THE FERRARO LAW FIRM
MOODY        RILEY        FL      126253CA25       THE FERRARO LAW FIRM                        O'BRIEN       THOMAS        MA      1581CV07248      THE FERRARO LAW FIRM
MOON         EDWARD L     FL      0315162CA42      THE FERRARO LAW FIRM                        O'CONNELL     GERALD        MA      1581CV07158      THE FERRARO LAW FIRM

                                                                                                                                                      Appendix A - 438
                                       Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                  Document Page 457 of 624
Claimant        Claimant     State                                                                Claimant      Claimant     State
Last Name       First Name   Filed   Docket Number    Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number    Primary Plaintiff Counsel
O'CONNELL       MARTIN       MA      1581CV07240      THE FERRARO LAW FIRM                        PIERCE        HOWARD       FL      0315281          THE FERRARO LAW FIRM
O'CONNELL       MICHAEL      MA      1581CV07183      THE FERRARO LAW FIRM                        PIESKO        NOEL T       FL      0317167          THE FERRARO LAW FIRM
O'DANIEL        ROBERT E     FL      0500986327       THE FERRARO LAW FIRM                        PINKARD       GUTIER       FL      04001522         THE FERRARO LAW FIRM
O'HARA          GERALD J     FL      04011466         THE FERRARO LAW FIRM                        PIPER         ROBERT L     FL      0415353CA42      THE FERRARO LAW FIRM
O'NEIL          CHARLES      MA      1581CV06967      THE FERRARO LAW FIRM                        PIPKINS       WILLIS E     FL      0415388CA42      THE FERRARO LAW FIRM
O'NEILL         CHARLES      MA      1581CV07023      THE FERRARO LAW FIRM                        PIPPEN        ANTHONY      FL      0505639Z         THE FERRARO LAW FIRM
ODOM            JERONE       MA      1581CV07175      THE FERRARO LAW FIRM                        PITTMAN       CHARLIE M    FL      ADMIN            THE FERRARO LAW FIRM
ODOM            LAWRENCE     FL      0323062CA42      THE FERRARO LAW FIRM                        PLATHE        DAVID        MA      1581CV07173      THE FERRARO LAW FIRM
ODUM            OLLIE        FL      0502718Z         THE FERRARO LAW FIRM                        PLEMONS       JAMES J      FL      0323164CA42      THE FERRARO LAW FIRM
OGLESBY         ROBERT C     FL      04001630         THE FERRARO LAW FIRM                        PLESSIS       ROBERT P     MA      052755           THE FERRARO LAW FIRM
OLIVER          ALVIN        FL      04012015         THE FERRARO LAW FIRM                        POAG          EDDIE D      FL      0503376Z         THE FERRARO LAW FIRM
OLIVER          WILLIS       FL      050872727        THE FERRARO LAW FIRM                        POLASHENSKI   WILLIAM J    FL      0307521CA42      THE FERRARO LAW FIRM
ORR             DONALD L     FL      04006357         THE FERRARO LAW FIRM                        POOLE         DAVID N      FL      0317156          THE FERRARO LAW FIRM
ORSINI          THOMAS R     MA      052757           THE FERRARO LAW FIRM                        POPP          DENNIS E     FL      03020208CA42     THE FERRARO LAW FIRM
OSBORNE         ROBERT       MA      1581CV07212      THE FERRARO LAW FIRM                        PORCARO       ERNEST       MA      1581CV06989      THE FERRARO LAW FIRM
OSBOURNE        JOHN D       FL      0500644527       THE FERRARO LAW FIRM                        POSEY         EDWARD L     FL      0505643Z         THE FERRARO LAW FIRM
OSHKESHEQUOAM   ROBERT L     FL      0307740CA42      THE FERRARO LAW FIRM                        POSEY         THOMAS E     FL      04006355         THE FERRARO LAW FIRM
OSTROWSKI       RAYMOND D    FL      02015257         THE FERRARO LAW FIRM                        POTTS         RAYMOND L    FL      0415379CA42      THE FERRARO LAW FIRM
OUELLETTE       PHILLIP L    FL      87-45522-CA-42   THE FERRARO LAW FIRM                        POUNDERS      DEXTER L     FL      0313826          THE FERRARO LAW FIRM
OWEN            GROVER W     FL      2003CA009411     THE FERRARO LAW FIRM                        POUNDERS      RONNIE G     FL      03013749         THE FERRARO LAW FIRM
OWEN            JOHN H       FL      0320052CA42      THE FERRARO LAW FIRM                        POUNDS        JAMES R      FL      0324320CA42      THE FERRARO LAW FIRM
OWEN            JOSEPH D     FL      04007971         THE FERRARO LAW FIRM                        POWE          WILLIE J     FL      0313822          THE FERRARO LAW FIRM
OWENS           RUSSELL C    FL      0504949Z         THE FERRARO LAW FIRM                        POWELL        GERALD       MA      1581CV07154      THE FERRARO LAW FIRM
PADGETT         HENRY C      FL      0500872227       THE FERRARO LAW FIRM                        POWELL        MOSES E      FL      90-19883-24      THE FERRARO LAW FIRM
PAGANIS         THEODORE C   FL      0323192CA42      THE FERRARO LAW FIRM                        POWER         FRANCIS R    FL      0315219CA42      THE FERRARO LAW FIRM
PAGE            JIMMIE L     FL      03013777         THE FERRARO LAW FIRM                        POWERS        GILBERT      MA      1581CV07024      THE FERRARO LAW FIRM
PALL            EDWARD F     FL      0315030          THE FERRARO LAW FIRM                        PRATT         JOSEPH E     FL      0314577          THE FERRARO LAW FIRM
PALMER          WILLIAM R    FL      03013722         THE FERRARO LAW FIRM                        PRESTON       NOEL V       FL      0320066CA42      THE FERRARO LAW FIRM
PALMETER        GEORGE Q     FL      2003CA010916     THE FERRARO LAW FIRM                        PRICE         STANLEY R    FL      0415473CA42      THE FERRARO LAW FIRM
PALMIERI        PETER F      MA      121994           THE FERRARO LAW FIRM                        PRINCE        MATTHEW      FL      0320065CA42      THE FERRARO LAW FIRM
PANTALONE       NICHOLAS     FL      1202236Z         THE FERRARO LAW FIRM                        PRISOCK       DELMA        FL      502004CA002032   THE FERRARO LAW FIRM
PAPESH          DAVID M      FL      0316137CA42      THE FERRARO LAW FIRM                        PROCTOR       RICHARD W    FL      0323106CA42      THE FERRARO LAW FIRM
PAQUIN          LARRY E      FL      0314963          THE FERRARO LAW FIRM                        PSAROS        HARRY        MA      1581CV06963      THE FERRARO LAW FIRM
PARKER          ROBERT L     FL      0313695          THE FERRARO LAW FIRM                        PUCCIO        JOSEPH       MA      1681CV03201      THE FERRARO LAW FIRM
PARKER          WALTER J     FL      0408746CA42      THE FERRARO LAW FIRM                        PUFAHL        DELMAR D     FL      2003CA009360     THE FERRARO LAW FIRM
PARKS           HENRY J      FL      0317166          THE FERRARO LAW FIRM                        PUHAK         GEORGE       FL      0317151CA42      THE FERRARO LAW FIRM
PARRIS          ARTHUR       FL      0503817Z         THE FERRARO LAW FIRM                        PUMPHREY      WILLIAM G    FL      0415375CA42      THE FERRARO LAW FIRM
PARRIS          GROVER C     FL      0315175          THE FERRARO LAW FIRM                        PUNCHES       DONALD E     FL      0115093          THE FERRARO LAW FIRM
PASCHAL         JOSEPH F     FL      04006345         THE FERRARO LAW FIRM                        PUOPOLO       ANDREW       FL      ADMIN            THE FERRARO LAW FIRM
PATE            JOHN W       FL      0316362          THE FERRARO LAW FIRM                        PURDY         MAX E        FL      0323166CA42      THE FERRARO LAW FIRM
PATTERSON       LESTER D     FL      03020197CA42     THE FERRARO LAW FIRM                        PUTMAN        CHARLES H    FL      0323104CA42      THE FERRARO LAW FIRM
PATTON          WILLIE R     FL      03014669         THE FERRARO LAW FIRM                        QUATTLEBAUM   CHARLES E    FL      03014616         THE FERRARO LAW FIRM
PAUL            JOHANN       FL      03015189         THE FERRARO LAW FIRM                        QUINLAN       RICHARD C    FL      0315209CA42      THE FERRARO LAW FIRM
PAYNE           BILLY E      FL      0404622CA42      THE FERRARO LAW FIRM                        QUINN         GLENN R      FL      0415479CA42      THE FERRARO LAW FIRM
PAYTON          ALBERT R     FL      0401527          THE FERRARO LAW FIRM                        QUINNIE       WALTER       FL      0308827AD        THE FERRARO LAW FIRM
PAYTON          ROBERT D     FL      0314582          THE FERRARO LAW FIRM                        RACKSTON      RILEY        FL      0408745CA42      THE FERRARO LAW FIRM
PEABODY         JAMES        MA      135530           THE FERRARO LAW FIRM                        RADAKOVICH    MILAN M      FL      0505018Z         THE FERRARO LAW FIRM
PEARSON         CLARENCE     FL      03011344         THE FERRARO LAW FIRM                        RAFTER        JAMES W      FL      0315181          THE FERRARO LAW FIRM
PEARSON         JAMES L      FL      0315021          THE FERRARO LAW FIRM                        RAIA          FILIPPO      FL      0316375          THE FERRARO LAW FIRM
PEARSON         OMEGA        FL      05005689Z        THE FERRARO LAW FIRM                        RANCOURT      KENNETH D    FL      ADMIN            THE FERRARO LAW FIRM
PEARSON         RAYMOND E    FL      0307778CA42      THE FERRARO LAW FIRM                        RANSAW        HENRY        FL      04007965         THE FERRARO LAW FIRM
PEEK            CHARLIE J    FL      03013723         THE FERRARO LAW FIRM                        RASCO         JAMES W      FL      502004CA003952   THE FERRARO LAW FIRM
PEGULA          MICHAEL      FL      03014975         THE FERRARO LAW FIRM                        RATLIFF       LARRY V      FL      0408734CA42      THE FERRARO LAW FIRM
PEIFFER         HARRY J      FL      03005500         THE FERRARO LAW FIRM                        REAVES        CLYDE L      FL      0314581          THE FERRARO LAW FIRM
PELTON          KEVIN        MA      1581CV07117      THE FERRARO LAW FIRM                        REAVES        WYLIE        FL      502004CA002055   THE FERRARO LAW FIRM
PEOPLES         GREGORY      MA      1581CV07230      THE FERRARO LAW FIRM                        REDDELL       KENNETH N    FL      0415381CA42      THE FERRARO LAW FIRM
PERKINS         JERRY        FL      03015038         THE FERRARO LAW FIRM                        REDDINGTON    JAMES E      MA      1781CV01334      THE FERRARO LAW FIRM
PERREAULT       KENNETH B    FL      0404414          THE FERRARO LAW FIRM                        REED          GORDON E     FL      0313755          THE FERRARO LAW FIRM
PERRY           ARTHUR       FL      0316114CA42      THE FERRARO LAW FIRM                        REESE         CARL         FL      502004CA001859   THE FERRARO LAW FIRM
PERRY           CHARLES F    FL      0323194CA42      THE FERRARO LAW FIRM                        REESE         SYLVESTER    FL      0409135CA42      THE FERRARO LAW FIRM
PERRY           DAVID W      FL      1023096          THE FERRARO LAW FIRM                        REICHARD      PARSON A     FL      0307759CA42      THE FERRARO LAW FIRM
PERRY           JACK W       FL      03015054         THE FERRARO LAW FIRM                        REINHARDT     DENNIS J     FL      04006351         THE FERRARO LAW FIRM
PETERS          HORACE J     FL      0404122CA42      THE FERRARO LAW FIRM                        RENO          NORMAN M     FL      0505625Z         THE FERRARO LAW FIRM
PETERSON        JACK C       FL      0323195CA42      THE FERRARO LAW FIRM                        RETHERFORD    SAMUEL H     FL      0401617          THE FERRARO LAW FIRM
PETITT          JAMES C      FL      0317170          THE FERRARO LAW FIRM                        REYNOLDS      EUGENE       FL      03016838         THE FERRARO LAW FIRM
PETRARCA        RAYMOND R    FL      0401546          THE FERRARO LAW FIRM                        REYNOLDS      HARVIE E     FL      502004CA001883   THE FERRARO LAW FIRM
PETRIE          JOHN H       FL      0412033          THE FERRARO LAW FIRM                        REYNOLDS      HERMAN       FL      502004CA001852   THE FERRARO LAW FIRM
PETTIS          MARK A       FL      03015012         THE FERRARO LAW FIRM                        REYNOLDS      JIMMY L      FL      0404630CA42      THE FERRARO LAW FIRM
PETTY           ROGER D      FL      502004CA003936   THE FERRARO LAW FIRM                        RHEAULT       ARTHUR       MA      1581CV07211      THE FERRARO LAW FIRM
PFALZ           JOSEF        FL      03015067         THE FERRARO LAW FIRM                        RHEUDE        ROBERT E     FL      0315183CA42      THE FERRARO LAW FIRM
PHILLIPS        JOHN J       FL      03011347         THE FERRARO LAW FIRM                        RICHARDSON    ARTHUR       FL      0505622Z         THE FERRARO LAW FIRM
PHILLIPS        KENNETH M    MA      1581CV06966      THE FERRARO LAW FIRM                        RICHLEY       WILLIE E     FL      03015159         THE FERRARO LAW FIRM
PICKENS         ALFONSO      FL      03014589         THE FERRARO LAW FIRM                        RIDDLE        DOUGLAS P    FL      0415373CA42      THE FERRARO LAW FIRM
PICKETT         JACK         FL      0323107CA42      THE FERRARO LAW FIRM                        RIDSDALE      FRED H       FL      0314637          THE FERRARO LAW FIRM
PICKLO          DOMINICK R   FL      10000262Z        THE FERRARO LAW FIRM                        RIGSBY        DONALD C     FL      0324307CA42      THE FERRARO LAW FIRM
PIECZEK         MIKE         MA      1581CV07245      THE FERRARO LAW FIRM                        RILEY         LEX          FL      03020205CA42     THE FERRARO LAW FIRM

                                                                                                                                                        Appendix A - 439
                                       Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                  Document Page 458 of 624
Claimant       Claimant      State                                                                Claimant      Claimant     State
Last Name      First Name    Filed   Docket Number    Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number     Primary Plaintiff Counsel
RIOS           LUIS R        FL      0415462CA42      THE FERRARO LAW FIRM                        SCHMELLING    ERROL T      FL      0323099CA42       THE FERRARO LAW FIRM
RITTENHOUSE    DONALD        FL      2003CA009267     THE FERRARO LAW FIRM                        SCHMITT       ROBERT E     FL      04004391          THE FERRARO LAW FIRM
RIVORD         RONALD        FL      9510159          THE FERRARO LAW FIRM                        SCHRAM        BRADFORD R   FL      02015285          THE FERRARO LAW FIRM
RIZZO          JOHN          MA      1581CV07093      THE FERRARO LAW FIRM                        SCHUBERT      PHILIP       MA      1581CV07249       THE FERRARO LAW FIRM
ROBBINS        GILES W       FL      0513281CA42      THE FERRARO LAW FIRM                        SCHULTZ       BERNARD P    FL      0323210CA42       THE FERRARO LAW FIRM
ROBBINS        JESSE N       FL      502004CA002060   THE FERRARO LAW FIRM                        SCHULTZ       GERALD D     FL      502004CA003941    THE FERRARO LAW FIRM
ROBBINS        PAUL R        FL      0503715Z         THE FERRARO LAW FIRM                        SCHUNEMANN    MICHAEL      MA      1581CV07193       THE FERRARO LAW FIRM
ROBBIO         STEPHEN       MA      1581CV07083      THE FERRARO LAW FIRM                        SCHUSTER      DONALD       FL      0409145           THE FERRARO LAW FIRM
ROBERGE        RICHARD R     FL      95-04835         THE FERRARO LAW FIRM                        SCHUTZE       ROMEO J      FL      0317155CA42       THE FERRARO LAW FIRM
ROBERSON       BENNIE L      FL      0508463CA42      THE FERRARO LAW FIRM                        SCOLES        DONALD R     FL      502004CA004236    THE FERRARO LAW FIRM
ROBERTS        DAVID P       FL      03015065         THE FERRARO LAW FIRM                        SCOTT         DENIS F      FL      03014583          THE FERRARO LAW FIRM
ROBERTS        DAVIE         FL      0313758          THE FERRARO LAW FIRM                        SCOTT         DOUGLAS      FL      0500643627        THE FERRARO LAW FIRM
ROBERTS        HERMAN        FL      10006329         THE FERRARO LAW FIRM                        SCOTT         WILLIE J     FL      0505660Z          THE FERRARO LAW FIRM
ROBERTS        RICHARD L     FL      050643527        THE FERRARO LAW FIRM                        SCROGGINS     ROBERT E     FL      050644027         THE FERRARO LAW FIRM
ROBERTS        SPENCER I     FL      0307744CA42      THE FERRARO LAW FIRM                        SEABERG       ROBERT J     FL      950620327         THE FERRARO LAW FIRM
ROBINSON       ARTHUR W      FL      0500644727       THE FERRARO LAW FIRM                        SELLERS       JAMES        FL      90-14524-CA--18   THE FERRARO LAW FIRM
ROBINSON       DAVID B       FL      0505619Z         THE FERRARO LAW FIRM                        SERNIAK       ROBERT P     FL      0316134CA11       THE FERRARO LAW FIRM
ROBINSON       HENRY         FL      0315286          THE FERRARO LAW FIRM                        SEWING        FRANK A      FL      2003CA006802      THE FERRARO LAW FIRM
ROBINSON       JAMES T       FL      0508461CA42      THE FERRARO LAW FIRM                        SEXTON        ROBERT L     FL      502004CA001858    THE FERRARO LAW FIRM
ROBINSON       MONROE        FL      0323103CA42      THE FERRARO LAW FIRM                        SGARLATA      JOHN W       FL      03015064          THE FERRARO LAW FIRM
ROBINSON       SHIRLEY C     FL      0314665          THE FERRARO LAW FIRM                        SHAMBURGER    WILLIE J     FL      0505638Z          THE FERRARO LAW FIRM
ROBISON        JAMES H       FL      0502719Z         THE FERRARO LAW FIRM                        SHAW          DON A        FL      0406045CA42       THE FERRARO LAW FIRM
ROCHE          RAYMOND P     FL      ADMIN            THE FERRARO LAW FIRM                        SHAW          GLEN H       FL      0315198CA42       THE FERRARO LAW FIRM
RODRIGUEZ      ALEJANDRO A   FL      15004272         THE FERRARO LAW FIRM                        SHEA          EDWARD       MA      1581CV07097       THE FERRARO LAW FIRM
RODRIGUEZ      HECTOR J      FL      0511696CA42      THE FERRARO LAW FIRM                        SHEA          JOHN         MA      1581CV07099       THE FERRARO LAW FIRM
ROGERS         EDWARD E      FL      03013815         THE FERRARO LAW FIRM                        SHEA          WILLIAM F    FL      ADMIN             THE FERRARO LAW FIRM
ROGERS         JOHN          FL      03146341         THE FERRARO LAW FIRM                        SHEDD         WILLARD E    FL      0323212CA42       THE FERRARO LAW FIRM
ROGERS         RODNEY E      FL      0404392          THE FERRARO LAW FIRM                        SHEEHAN       JAMES        MA      1581CV07114       THE FERRARO LAW FIRM
ROGERS         WILLIAM G     FL      03016885         THE FERRARO LAW FIRM                        SHEFFIELD     HOWARD E     FL      0415368CA42       THE FERRARO LAW FIRM
ROHAN          JOSEPH P      MA      052743           THE FERRARO LAW FIRM                        SHINHOLSTER   BOBBY E      FL      0318399           THE FERRARO LAW FIRM
ROHRICH        ROY M         FL      0323169CA42      THE FERRARO LAW FIRM                        SHORT         RALPH L      FL      02015304          THE FERRARO LAW FIRM
ROLLINS        EDWARD        FL      0315301          THE FERRARO LAW FIRM                        SHUPE         ROBERT A     FL      0508462CA42       THE FERRARO LAW FIRM
ROLLINS        ROGER D       FL      0502717Z         THE FERRARO LAW FIRM                        SIBLEY        ROYAL        MA      1581CV07109       THE FERRARO LAW FIRM
ROMANO         TED R         FL      0323171CA42      THE FERRARO LAW FIRM                        SIC           CARL E       FL      09CA003565        THE FERRARO LAW FIRM
ROMINE         JAMES E       FL      0323101CA42      THE FERRARO LAW FIRM                        SICILIANO     FRANK C      FL      0401548           THE FERRARO LAW FIRM
ROSATO         ANTHONY E     FL      0972502CA42      THE FERRARO LAW FIRM                        SILLSBY       ROBERT S     FL      0305589           THE FERRARO LAW FIRM
ROSE           GEORGE A      FL      13019171         THE FERRARO LAW FIRM                        SILVESTRO     JOSEPH       MA      1581CV07047       THE FERRARO LAW FIRM
ROSE           RALPH T       FL      2003CA009229     THE FERRARO LAW FIRM                        SIMLE         GORDON E     FL      0415470CA42       THE FERRARO LAW FIRM
ROSENSON       NEIL O        FL      0307737CA42      THE FERRARO LAW FIRM                        SIMMONS       CHARLIE B    FL      0500634818        THE FERRARO LAW FIRM
ROSS           ARTHUR        MA      1581CV07067      THE FERRARO LAW FIRM                        SIMMONS       DON          FL      2003CA009363      THE FERRARO LAW FIRM
ROTEN          WILBURN L     FL      0406039CA42      THE FERRARO LAW FIRM                        SIMMONS       HARRISON     FL      502004CA002040    THE FERRARO LAW FIRM
ROTHENBECKER   JOHN J        FL      0307136CA42      THE FERRARO LAW FIRM                        SIMMONS       LEROY        FL      0415363CA42       THE FERRARO LAW FIRM
ROWE           LAWRENCE      MA      1581CV06988      THE FERRARO LAW FIRM                        SIMONEAU      KENNETH A    FL      ADMIN             THE FERRARO LAW FIRM
RUFFIN         ROOSEVELT     FL      03012190         THE FERRARO LAW FIRM                        SIMPSON       GEORGE       FL      502004CA002041    THE FERRARO LAW FIRM
RUITER         JOHN          FL      04006364         THE FERRARO LAW FIRM                        SIMPSON       JIMMY W      FL      0511708CA42       THE FERRARO LAW FIRM
RUSH           MICHAEL G     FL      0508470CA42      THE FERRARO LAW FIRM                        SINGER        ERNEST E     FL      0315307CA42       THE FERRARO LAW FIRM
RUSSELL        DELBERT L     FL      0411558          THE FERRARO LAW FIRM                        SIPPEL        RALPH        FL      031518827         THE FERRARO LAW FIRM
RUSSELL        JOANN C       FL      1102300821       THE FERRARO LAW FIRM                        SIRMONS       WILLIAM T    FL      0406044CA42       THE FERRARO LAW FIRM
RUSSELL        JOSEPH        MA      1581CV07002      THE FERRARO LAW FIRM                        SKANES        PAUL         MA      1581CV07138       THE FERRARO LAW FIRM
RYAN           JAMES C       FL      0305511          THE FERRARO LAW FIRM                        SKINNER       JT           FL      0415507CA42       THE FERRARO LAW FIRM
RYDZOWSKI      RAMON F       FL      0323207CA42      THE FERRARO LAW FIRM                        SLOAN         GURSTLE L    FL      0324308CA42       THE FERRARO LAW FIRM
SACON          LIONEL        FL      502017CA005408   THE FERRARO LAW FIRM                        SLUSSER       DOUGLAS E    FL      0511699CA42       THE FERRARO LAW FIRM
SALTER         THOMAS E      FL      0508475CA42      THE FERRARO LAW FIRM                        SMALL         STEVEN       MA      1581CV07166       THE FERRARO LAW FIRM
SALVI          GENE F        FL      0316141          THE FERRARO LAW FIRM                        SMART         WILLIAM      FL      03013785          THE FERRARO LAW FIRM
SAMILLI        KAUKO         FL      ADMIN            THE FERRARO LAW FIRM                        SMITH         ARVIN R      FL      2003CA008931      THE FERRARO LAW FIRM
SAMPLE         MICHAEL       MA      1581CV07184      THE FERRARO LAW FIRM                        SMITH         BERNARD J    FL      0505664Z          THE FERRARO LAW FIRM
SAMUEL         WILLIE        FL      0323100CA42      THE FERRARO LAW FIRM                        SMITH         CURTIS W     FL      502004CA002035    THE FERRARO LAW FIRM
SANDLER        MARVIN        MA      1581CV07219      THE FERRARO LAW FIRM                        SMITH         HOWARD E     FL      0317163CA42       THE FERRARO LAW FIRM
SANDLIN        ROBERT        FL      ADMIN            THE FERRARO LAW FIRM                        SMITH         LANIER C     FL      0415350CA42       THE FERRARO LAW FIRM
SANDQUIST      ROBERT A      FL      ADMIN            THE FERRARO LAW FIRM                        SMITH         LANNY W      FL      0404620CA42       THE FERRARO LAW FIRM
SANFORD        ELLIS B       FL      0415447CA42      THE FERRARO LAW FIRM                        SMITH         OLIVER J     FL      03015049          THE FERRARO LAW FIRM
SANGER         WILBUR R      FL      0411024          THE FERRARO LAW FIRM                        SMITH         RAYMOND      FL      0314980           THE FERRARO LAW FIRM
SANGUEDOLCE    FREDERICK     MA      1581CV07130      THE FERRARO LAW FIRM                        SMITH         ROBERT A     FL      15017721          THE FERRARO LAW FIRM
SANTOSUOSSO    THOMAS        MA      1581CV07001      THE FERRARO LAW FIRM                        SMITH         STEPHEN      MA      1581CV07069       THE FERRARO LAW FIRM
SARAFIAN       ROBERT        MA      1581CV07191      THE FERRARO LAW FIRM                        SMITH         WAYNE O      FL      0513285CA42       THE FERRARO LAW FIRM
SARGENT        ELLIS J       FL      03013811         THE FERRARO LAW FIRM                        SMITH         WILLIAM H    FL      05005659Z         THE FERRARO LAW FIRM
SARGENT        JOE N         FL      0415481CA42      THE FERRARO LAW FIRM                        SMITH         WILLIAM L    FL      03013775          THE FERRARO LAW FIRM
SASIEWICZ      EDWARD G      FL      0513280CA42      THE FERRARO LAW FIRM                        SNIDER        JERRY R      FL      0308812           THE FERRARO LAW FIRM
SASSER         DWANIS L      FL      0404108CA22      THE FERRARO LAW FIRM                        SNOOK         RAYMOND K    FL      0323199CA2        THE FERRARO LAW FIRM
SATTLER        KEITH A       FL      04008017         THE FERRARO LAW FIRM                        SNOW          NORMAN       MA      1581CV07081       THE FERRARO LAW FIRM
SAWYER         EVERETT       MA      1581CV07206      THE FERRARO LAW FIRM                        SNOW          ROBERT       MA      1581CV07000       THE FERRARO LAW FIRM
SCAIFE         JAMES L       FL      0505627Z         THE FERRARO LAW FIRM                        SNYDER        DONALD N     FL      0407991CA42       THE FERRARO LAW FIRM
SCHANDA        RICHARD       FL      03014552         THE FERRARO LAW FIRM                        SNYDER        TERRY R      MA      090762            THE FERRARO LAW FIRM
SCHEUNEMAN     RONALD E      FL      04012024         THE FERRARO LAW FIRM                        SNYDER        WILLIAM G    FL      89-55250-CA-19    THE FERRARO LAW FIRM
SCHIETECATTE   JOHN P        FL      04008014         THE FERRARO LAW FIRM                        SOKOLL        WALTER J     FL      ADMIN             THE FERRARO LAW FIRM
SCHILDT        FREDERICK D   FL      03015242         THE FERRARO LAW FIRM                        SOKOLOWSKI    WILLIAM      FL      ADMIN             THE FERRARO LAW FIRM

                                                                                                                                                         Appendix A - 440
                                     Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                Document Page 459 of 624
Claimant      Claimant     State                                                                Claimant       Claimant      State
Last Name     First Name   Filed   Docket Number    Primary Plaintiff Counsel                   Last Name      First Name    Filed   Docket Number    Primary Plaintiff Counsel
SOLOMON       PAUL E       FL      04001629         THE FERRARO LAW FIRM                        THORPE         JOHN E        FL      0323084CA42      THE FERRARO LAW FIRM
SOMERS        RICHARD L    FL      0404417          THE FERRARO LAW FIRM                        TIDWELL        JT            FL      0324321CA42      THE FERRARO LAW FIRM
SOULIOS       STEVE        MA      052762           THE FERRARO LAW FIRM                        TIDWELL        MORRIS E      FL      0323119CA42      THE FERRARO LAW FIRM
SOUTHWELL     REX I        FL      03015180         THE FERRARO LAW FIRM                        TILLERY        LARRY J       FL      0503389Z         THE FERRARO LAW FIRM
SPANGENBERG   PETER H      FL      0323201CA42      THE FERRARO LAW FIRM                        TILLISON       JOHN W        FL      0508473CA42      THE FERRARO LAW FIRM
SPANGLER      FLOYD E      FL      0315164CA42      THE FERRARO LAW FIRM                        TILLMAN        KENNETH R     FL      03015039         THE FERRARO LAW FIRM
SPEAKE        JOHN L       FL      0503391Z         THE FERRARO LAW FIRM                        TIPTON         GEORGE W      FL      0415474CA42      THE FERRARO LAW FIRM
SPENCE        MARK         MA      1581CV07021      THE FERRARO LAW FIRM                        TIS            EUGENE P      FL      0504432Z         THE FERRARO LAW FIRM
SPENCER       CHARLES E    FL      03015177         THE FERRARO LAW FIRM                        TOBIN          JOHN J        FL      04001945         THE FERRARO LAW FIRM
SPENCER       DANIEL R     FL      0416323CA42      THE FERRARO LAW FIRM                        TOLEDO         JULIO         FL      03010156         THE FERRARO LAW FIRM
SPINNEY       NICHOLAS     MA      1581CV07229      THE FERRARO LAW FIRM                        TOLIN          MICHAEL J     FL      0402511CA42      THE FERRARO LAW FIRM
SPURLOCK      ROBERT A     FL      0317157          THE FERRARO LAW FIRM                        TOOMEY         KENNETH       MA      1581CV07062      THE FERRARO LAW FIRM
SQUILLANTE    RICHARD      MA      1581CV07220      THE FERRARO LAW FIRM                        TORRES         BASILIO       MA      1781CV01675      THE FERRARO LAW FIRM
STACEY        DEE E        FL      0323122CA42      THE FERRARO LAW FIRM                        TOUCHTON       NOAH E        FL      0404080CA42      THE FERRARO LAW FIRM
STAFFORD      PHILLIP W    FL      03015161CA42     THE FERRARO LAW FIRM                        TRACY          ARLAND C      FL      502004CA004007   THE FERRARO LAW FIRM
STATEN        LYNN E       FL      0404083CA42      THE FERRARO LAW FIRM                        TRAILL         NEWELL C      FL      0321267          THE FERRARO LAW FIRM
STEGER        DAVID M      FL      0511694CA42      THE FERRARO LAW FIRM                        TREGEA         JAMES N       FL      03-07073-CA      THE FERRARO LAW FIRM
STEPHENS      CLAUDE D     FL      0415369CA42      THE FERRARO LAW FIRM                        TRIMBLE        CHARLIE       FL      0401529          THE FERRARO LAW FIRM
STEPHENS      JOSEPH W     FL      502004CA004238   THE FERRARO LAW FIRM                        TROWSSE        RONALD E      FL      1002779Z         THE FERRARO LAW FIRM
STEVENS       DONALD L     FL      03-07086-CA42    THE FERRARO LAW FIRM                        TUBOLINO       SAMUEL        FL      12012099Z        THE FERRARO LAW FIRM
STEVENS       WILLIAM H    FL      0314584          THE FERRARO LAW FIRM                        TUCKER         DONALD T      FL      03012185         THE FERRARO LAW FIRM
STEWART       EARL         FL      0415454CA42      THE FERRARO LAW FIRM                        TUCKER         HAROLD E      FL      0314642          THE FERRARO LAW FIRM
STONE         PHILLIP W    FL      03013821         THE FERRARO LAW FIRM                        TUGGLE         WAYNE         MA      1581CV07098      THE FERRARO LAW FIRM
STORY         EDWIN R      FL      2003CA009315     THE FERRARO LAW FIRM                        TUMLIN         GENE E        FL      0323225CA42      THE FERRARO LAW FIRM
STOUDMIRE     DENNIS       FL      04001524         THE FERRARO LAW FIRM                        TURNER         ABRAHAM       FL      05005678Z        THE FERRARO LAW FIRM
STOVER        DANIEL       FL      0500645527       THE FERRARO LAW FIRM                        TURNER         EROY          FL      03015245         THE FERRARO LAW FIRM
STOVER        ROBERT H     FL      0408717CA42      THE FERRARO LAW FIRM                        TURNER         JACK D        FL      502004CA004003   THE FERRARO LAW FIRM
STREVA        CHARLES S    FL      87-45586-CA-01   THE FERRARO LAW FIRM                        TURNER         MITCHELL      FL      502004CA001850   THE FERRARO LAW FIRM
STRICKLAND    LARRY W      FL      0404071CA42      THE FERRARO LAW FIRM                        TURNER         PAUL K        FL      03015190         THE FERRARO LAW FIRM
STRICKLAND    ROBERT       MA      1581CV07003      THE FERRARO LAW FIRM                        TURNER         RICHARD M     FL      09027757         THE FERRARO LAW FIRM
STRONG        FABIAN E     IL      2016L000690      THE FERRARO LAW FIRM                        TYLER          CECIL A       FL      03-07095-CA42    THE FERRARO LAW FIRM
STROUD        PRENTICE B   FL      0505621Z         THE FERRARO LAW FIRM                        TYUS           MARCELLUS     FL      03015081         THE FERRARO LAW FIRM
STUART        PAUL         MA      1581CV07082      THE FERRARO LAW FIRM                        UMANITA        ROBERT        MA      1581CV07256      THE FERRARO LAW FIRM
STUBER        ARTHUR P     FL      0315298CA42      THE FERRARO LAW FIRM                        UMENTUM        CONRAD R      FL      0323235CA42      THE FERRARO LAW FIRM
SULLIVAN      EARLY W      FL      502004CA001851   THE FERRARO LAW FIRM                        UMILE          PETER         MA      1581CV07019      THE FERRARO LAW FIRM
SULLIVAN      EDWARD       MA      1581CV07057      THE FERRARO LAW FIRM                        UNDERWOOD      WADE A        FL      03015053         THE FERRARO LAW FIRM
SULLIVAN      FRANCIS W    FL      ADMIN            THE FERRARO LAW FIRM                        UPLINGER       WILLIAM L     FL      2003CA009342     THE FERRARO LAW FIRM
SULLIVAN      GERALD       MA      1581CV07113      THE FERRARO LAW FIRM                        URSRY          JAMES W       FL      0323236CA42      THE FERRARO LAW FIRM
SULLIVAN      JAMES        MA      1781CV01667      THE FERRARO LAW FIRM                        VALENCIUS      JOHN          MA      1581CV07077      THE FERRARO LAW FIRM
SULLIVAN      LARRY        MA      1581CV06995      THE FERRARO LAW FIRM                        VAN EPEREN     PAUL A        FL      0323242CA42      THE FERRARO LAW FIRM
SULLIVAN      ROBERT P     FL      94-02986         THE FERRARO LAW FIRM                        VAN LYSSEL     DANIEL J      FL      0323167CA42      THE FERRARO LAW FIRM
SUNDERLAND    RICHARD J    FL      04001171         THE FERRARO LAW FIRM                        VAN OFLEN      THOMAS J      FL      502004CA003951   THE FERRARO LAW FIRM
SWAN          EARL C       MA      052754           THE FERRARO LAW FIRM                        VAN RIPER      RONALD J      MA      084871           THE FERRARO LAW FIRM
SWAN          EARL C       MA      062418           THE FERRARO LAW FIRM                        VAN WYCHEN     MELVIN H      FL      0323245CA42      THE FERRARO LAW FIRM
SWEAT         LOUIE E      FL      502004CA004222   THE FERRARO LAW FIRM                        VANCE          EDWARD L      FL      0404089CA42      THE FERRARO LAW FIRM
SWEENEY       JOHN A       FL      0323203CA42      THE FERRARO LAW FIRM                        VANDENBROEK    DUANE J       FL      0323196CA42      THE FERRARO LAW FIRM
SWEENEY       MICHAEL J    MA      1581CV06422      THE FERRARO LAW FIRM                        VANDERGRIFF    WALTER D      FL      0409139CA42      THE FERRARO LAW FIRM
SWEETMAN      RONALD R     FL      0323205CA42      THE FERRARO LAW FIRM                        VANDERVORT     SYLVESTER J   FL      0323163CA42      THE FERRARO LAW FIRM
SWINDLE       BILLY A      FL      0407963          THE FERRARO LAW FIRM                        VANMALDEGEN    WILLIAM       FL      0406352          THE FERRARO LAW FIRM
SWINGEL       RONALD J     FL      0316125          THE FERRARO LAW FIRM                        VANTHORRE      ROBERT A      FL      ADMIN            THE FERRARO LAW FIRM
SYVERTSON     DALE         FL      0323221CA42      THE FERRARO LAW FIRM                        VARNEY         JOSEPH E      FL      04008012         THE FERRARO LAW FIRM
SZYMASZEK     EDWARD       MA      1581CV07151      THE FERRARO LAW FIRM                        VAUGHN         FELTON M      FL      050645227        THE FERRARO LAW FIRM
TALATZKO      KENNETH W    FL      502003CA009321   THE FERRARO LAW FIRM                        VEGA           EVARISTO      FL      0323220CA42      THE FERRARO LAW FIRM
TANNER        OLAND M      FL      0415421CA42      THE FERRARO LAW FIRM                        VENDITTI       ALFRED C      MA      052741           THE FERRARO LAW FIRM
TAPPAN        JAMES C      FL      0406040CA42      THE FERRARO LAW FIRM                        VENDITTI       ALFRED C      MA      062396           THE FERRARO LAW FIRM
TARASCO       GEORGE A     FL      0500634618       THE FERRARO LAW FIRM                        VENNARD        RONALD W      FL      02015074         THE FERRARO LAW FIRM
TARASOFF      GARY D       FL      03015295         THE FERRARO LAW FIRM                        VENTI          PAUL          MA      1581CV07060      THE FERRARO LAW FIRM
TARITY        JOHN J       FL      03014998         THE FERRARO LAW FIRM                        VICKERS        STEPHEN R     FL      0502701Z         THE FERRARO LAW FIRM
TARR          RICHARD      MA      1581CV07203      THE FERRARO LAW FIRM                        VINCENT        LARRY         FL      0502703Z         THE FERRARO LAW FIRM
TAYLOR        EDWARD E     FL      03014707         THE FERRARO LAW FIRM                        VINCENT        RODNEY C      FL      0505614Z         THE FERRARO LAW FIRM
TAYLOR        JAMES        MA      1581CV07058      THE FERRARO LAW FIRM                        VINES          CLYDE D       FL      0323117CA42      THE FERRARO LAW FIRM
TAYLOR        JOHN H       FL      502004CA001873   THE FERRARO LAW FIRM                        VINSON         BOBBY         FL      03020185CA42     THE FERRARO LAW FIRM
TAYLOR        OLLIE D      FL      0421643CA42      THE FERRARO LAW FIRM                        VIRNIG         JAMES M       FL      0323186CA42      THE FERRARO LAW FIRM
TERRANOVA     JOSEPH       MA      1581CV07218      THE FERRARO LAW FIRM                        VIVENZIO       VINCENT       MA      1781CV01600      THE FERRARO LAW FIRM
TERRELL       LONNIE W     FL      050634511        THE FERRARO LAW FIRM                        VOGEL          ROY J         FL      0315221          THE FERRARO LAW FIRM
THOMAS        FRED A       FL      0508474CA42      THE FERRARO LAW FIRM                        VOJTEK         WILLIAM A     FL      0307530CA42      THE FERRARO LAW FIRM
THOMAS        GEORGE       FL      03013836         THE FERRARO LAW FIRM                        VOLZ           FLOYD E       FL      2003CA009319     THE FERRARO LAW FIRM
THOMAS        JAMES L      FL      0323120CA42      THE FERRARO LAW FIRM                        VRONAN         EDWARD        MA      1581CV07026      THE FERRARO LAW FIRM
THOMAS        JEREMIAH     FL      0505651Z         THE FERRARO LAW FIRM                        VUKADINOVICH   WALTER        FL      0415343CA42      THE FERRARO LAW FIRM
THOMAS        ROBERT L     FL      06010054         THE FERRARO LAW FIRM                        WADDELL        PAUL T        FL      0406362          THE FERRARO LAW FIRM
THOMASSON     WILLIAM E    FL      03010119         THE FERRARO LAW FIRM                        WAID           JERRY L       FL      0323190CA42      THE FERRARO LAW FIRM
THOMPSON      DANIEL       MA      1581CV07111      THE FERRARO LAW FIRM                        WAITES         BILLY J       FL      03012184         THE FERRARO LAW FIRM
THOMPSON      JAMES F      FL      0415482CA42      THE FERRARO LAW FIRM                        WALDON         LEO W         FL      0415387CA42      THE FERRARO LAW FIRM
THOMPSON      RANDOLPH M   FL      0307417227       THE FERRARO LAW FIRM                        WALDROUP       JOHN          MA      1581CV07066      THE FERRARO LAW FIRM
THOMPSON      WALTER L     FL      0408738CA42      THE FERRARO LAW FIRM                        WALKER         ALVANUS C     FL      2003CA007687     THE FERRARO LAW FIRM
THORNTON      ELLIS E      FL      0408726CA42      THE FERRARO LAW FIRM                        WALKER         FLOYD A       FL      05005688Z        THE FERRARO LAW FIRM

                                                                                                                                                        Appendix A - 441
                                    Case 17-03105               Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                  Document Page 460 of 624
Claimant     Claimant     State                                                                   Claimant      Claimant     State
Last Name    First Name   Filed   Docket Number       Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number     Primary Plaintiff Counsel
WALKER       HENRY F      FL      0406043CA42         THE FERRARO LAW FIRM                        WILLIAMS      ROBERT T     FL      0323043CA42       THE FERRARO LAW FIRM
WALKER       JACKSON L    FL      502004CA003944      THE FERRARO LAW FIRM                        WILLIAMS      THOMAS C     FL      0502705Z          THE FERRARO LAW FIRM
WALKER       JAMES L      FL      050645627           THE FERRARO LAW FIRM                        WILLIS        ROBERT L     FL      03011958          THE FERRARO LAW FIRM
WALKER       MERIDITH A   FL      03013809            THE FERRARO LAW FIRM                        WILLIS        TOMMY        MA      1581CV07108       THE FERRARO LAW FIRM
WALKER       OSCAR        FL      04004378            THE FERRARO LAW FIRM                        WILLIS        WILLIE       FL      0315171           THE FERRARO LAW FIRM
WALKER       ROY C        FL      09027749            THE FERRARO LAW FIRM                        WILLOUGHBY    THURMAN E    FL      0503718Z          THE FERRARO LAW FIRM
WALLACE      DWAIN D      FL      502004CA001880      THE FERRARO LAW FIRM                        WILSON        EUGENE B     FL      0905629207        THE FERRARO LAW FIRM
WALLNER      EDWARD       FL      03014666            THE FERRARO LAW FIRM                        WILSON        MEREDITH D   FL      0408740CA42       THE FERRARO LAW FIRM
WALLNER      RONALD W     FL      502004CA004230      THE FERRARO LAW FIRM                        WILSON        REX B        FL      0415453CA42       THE FERRARO LAW FIRM
WALLS        CHARLES L    FL      03013751            THE FERRARO LAW FIRM                        WILSON        RICKY J      FL      03020158CA42      THE FERRARO LAW FIRM
WALQUIST     PETER R      FL      0404084CA42         THE FERRARO LAW FIRM                        WILSON        RUDOLPH      FL      0404105CA42       THE FERRARO LAW FIRM
WALSH        JOHN S       FL      0323193CA42         THE FERRARO LAW FIRM                        WILSON        SAMUEL       FL      04004385          THE FERRARO LAW FIRM
WALSH        KENNETH      MA      1581CV07050         THE FERRARO LAW FIRM                        WILSON        SYLVESTER    FL      0315196           THE FERRARO LAW FIRM
WALTERS      JOHN R       FL      0315239             THE FERRARO LAW FIRM                        WILSON        TERRY        FL      0316359CA42       THE FERRARO LAW FIRM
WARD         BILLY H      FL      0323061CA42         THE FERRARO LAW FIRM                        WILTZER       RONALD L     FL      502004CA004232    THE FERRARO LAW FIRM
WARD         PAUL         FL      0319987CA42         THE FERRARO LAW FIRM                        WINDHAM       DAVID F      FL      0415366CA42       THE FERRARO LAW FIRM
WASHINGTON   WALTER       FL      0305499             THE FERRARO LAW FIRM                        WINES         JOHN W       FL      0323241CA42       THE FERRARO LAW FIRM
WASHINGTON   WILLIAM H    FL      0315228             THE FERRARO LAW FIRM                        WINKS         JOHNNY       FL      502004CA0022031   THE FERRARO LAW FIRM
WATERS       WILLIAM      FL      0404616CA42         THE FERRARO LAW FIRM                        WINSTON       JAMES C      FL      03013786          THE FERRARO LAW FIRM
WATSON       CHARLIE W    FL      0508476CA42         THE FERRARO LAW FIRM                        WISE          EARL G       FL      0415484CA42       THE FERRARO LAW FIRM
WATSON       LOUIS L      FL      04001946            THE FERRARO LAW FIRM                        WITHERSPOON   CHARLES      FL      05005673Z         THE FERRARO LAW FIRM
WATTS        WESLEY K     FL      0323200CA42         THE FERRARO LAW FIRM                        WITINSKI      ANDREW S     FL      0307758CA42       THE FERRARO LAW FIRM
WEABER       GENE W       FL      03015166            THE FERRARO LAW FIRM                        WITT          EARL E       FL      502004CA001855    THE FERRARO LAW FIRM
WEBSTER      ALAN T       FL      2003CA009256        THE FERRARO LAW FIRM                        WOLCOTT       DOUGLAS S    FL      0317158           THE FERRARO LAW FIRM
WEDDLE       FRED         FL      2003CA008817        THE FERRARO LAW FIRM                        WOLFE         KENNETH C    FL      0316143CA42       THE FERRARO LAW FIRM
WEDGEWORTH   JAMES        FL      0503379Z            THE FERRARO LAW FIRM                        WOMBLE        JERRELL T    FL      03015265          THE FERRARO LAW FIRM
WEESIES      DAVID C      FL      0404361             THE FERRARO LAW FIRM                        WOODARD       DOUGLAS B    FL      0502715Z          THE FERRARO LAW FIRM
WEHMANN      CHARLES J    FL      0323231CA42         THE FERRARO LAW FIRM                        WOODFAULK     FRANK O      FL      0409136CA42       THE FERRARO LAW FIRM
WEHMANN      CHARLES J    FL      ADMIN               THE FERRARO LAW FIRM                        WOODFORD      ADRIAN       MA      1581CV06983       THE FERRARO LAW FIRM
WEINER       ROBERT       MA      1581CV07142         THE FERRARO LAW FIRM                        WOODHAM       TRAVIS E     FL      0404099CA42       THE FERRARO LAW FIRM
WEITZ        DALE C       FL      0323237CA42         THE FERRARO LAW FIRM                        WOODMAN       ALBERT       MA      1581CV07091       THE FERRARO LAW FIRM
WELCH        ALFRED W     FL      04007968            THE FERRARO LAW FIRM                        WOODS         FRED         FL      502004CA001848    THE FERRARO LAW FIRM
WELDON       JIMMIE       FL      0323116CA42         THE FERRARO LAW FIRM                        WOODS         LEON         FL      0323042CA42       THE FERRARO LAW FIRM
WELLS        HENRY        FL      502004CA001863      THE FERRARO LAW FIRM                        WOOTEN        JAMES        FL      ADMIN             THE FERRARO LAW FIRM
WELLS        JOE          FL      0323238CA42         THE FERRARO LAW FIRM                        WORGULL       RONALD L     FL      03020194CA42      THE FERRARO LAW FIRM
WERETKA      RICHARD      FL      0315162             THE FERRARO LAW FIRM                        WORK          JAMES P      FL      04012016          THE FERRARO LAW FIRM
WEST         CECIL L      FL      0316843             THE FERRARO LAW FIRM                        WRIGHT        BALLARD J    FL      0508469CA42       THE FERRARO LAW FIRM
WEST         CHARLES E    FL      0415360CA42         THE FERRARO LAW FIRM                        WRIGHT        CHARLES R    FL      0323243CA42       THE FERRARO LAW FIRM
WESTCOTT     RONALD L     FL      0323239CA42         THE FERRARO LAW FIRM                        WRIGHT        CURTIS       FL      0401532           THE FERRARO LAW FIRM
WESTER       JAMES        FL      03015069            THE FERRARO LAW FIRM                        WRIGHT        EARSIE E     FL      0404617CA42       THE FERRARO LAW FIRM
WETZEL       DAVID        FL      0505014Z            THE FERRARO LAW FIRM                        WRIGHT        HAROLD E     FL      0323060CA42       THE FERRARO LAW FIRM
WHATLEY      EDGAR R      FL      502004CA001864      THE FERRARO LAW FIRM                        WRIGHT        JOSEPH C     FL      0315027           THE FERRARO LAW FIRM
WHATLEY      JAMES E      FL      03020182CA42        THE FERRARO LAW FIRM                        WYATT         DANIEL       FL      04011464          THE FERRARO LAW FIRM
WHIDDEN      ROY          FL      0408724CA42         THE FERRARO LAW FIRM                        WYMAN         JOE          FL      0415475CA42       THE FERRARO LAW FIRM
WHIPPLE      WILLIAM E    FL      0307111CA42         THE FERRARO LAW FIRM                        WYNNE         PATRICK      MA      1581CV07194       THE FERRARO LAW FIRM
WHITCOMB     JACK         FL      0505641Z            THE FERRARO LAW FIRM                        WYSOCKI       RONALD D     FL      0323244CA42       THE FERRARO LAW FIRM
WHITE        DAVID L      FL      0315160             THE FERRARO LAW FIRM                        YAFFE         ARNOLD       MA      1581CV07252       THE FERRARO LAW FIRM
WHITE        JB           FL      0407954             THE FERRARO LAW FIRM                        YANCHICK      ANDREW       FL      0316118           THE FERRARO LAW FIRM
WHITE        JAMES H      FL      ADMIN               THE FERRARO LAW FIRM                        YATES         WILLIAM A    FL      ADMIN             THE FERRARO LAW FIRM
WHITE        JOHN L       FL      04006361            THE FERRARO LAW FIRM                        YOERGER       KENNETH E    FL      ADMIN             THE FERRARO LAW FIRM
WHITE        KENNETH B    FL      2003CA008865        THE FERRARO LAW FIRM                        YONKERS       JAMES R      FL      04012014          THE FERRARO LAW FIRM
WHITE        MICHAEL      MA      1581CV07251         THE FERRARO LAW FIRM                        YORK          NORMAN       FL      0505657Z          THE FERRARO LAW FIRM
WHITFIELD    ROBERT R     FL      03016887            THE FERRARO LAW FIRM                        YOUNG         MARION W     FL      0323229CA42       THE FERRARO LAW FIRM
WHITLEY      GEORGE R     FL      502004CA001869      THE FERRARO LAW FIRM                        YOUNG         RILEY        FL      04001639          THE FERRARO LAW FIRM
WHITLOCK     LLOYD D      FL      0323240CA42         THE FERRARO LAW FIRM                        YOUNGBLOOD    BRENDA L     FL      14CA005203        THE FERRARO LAW FIRM
WHITMAN      OTIS A       FL      0415361CA42         THE FERRARO LAW FIRM                        ZAGATA        ERIC J       FL      2003CA009230      THE FERRARO LAW FIRM
WHITWORTH    WILLIAM      MA      1581CV07258         THE FERRARO LAW FIRM                        ZIMMERMANN    MARVIN W     FL      0320170CA42       THE FERRARO LAW FIRM
WILES        DEAN A       FL      98-001543-CACE-27   THE FERRARO LAW FIRM                        ZUCKERBROW    MARTIN       FL      0323233CA42       THE FERRARO LAW FIRM
WILHOLT      KENNETH P    FL      502004CA003947      THE FERRARO LAW FIRM                        VAUGHN        ODESSA H     TX      UNKNOWN           THE FOLEY LAW FIRM
WILKERSON    BOBBY D      FL      0415452CA42         THE FERRARO LAW FIRM                        BACHMEYER     LONNIE G     TX      9941982           THE GARDNER FIRM
WILLIAM      DONALD E     FL      0307110CA42         THE FERRARO LAW FIRM                        BUKALA        WALTER       TX      9941982           THE GARDNER FIRM
WILLIAMS     CARL O       FL      0315262             THE FERRARO LAW FIRM                        COBB          DANA F       FL      2004CA001664      THE GARDNER FIRM
WILLIAMS     CLEOPHUS     FL      04008009            THE FERRARO LAW FIRM                        FLOWERS       ROBERTS E    FL      2004CA001664      THE GARDNER FIRM
WILLIAMS     FRED C       FL      0315190CA42         THE FERRARO LAW FIRM                        HARRINGTON    WILLIE M     FL      2004CA001664      THE GARDNER FIRM
WILLIAMS     FREDRICK     MA      1581CV07257         THE FERRARO LAW FIRM                        HAYES         WILLIAM H    FL      2004CA001664      THE GARDNER FIRM
WILLIAMS     HENRY        FL      0505635Z            THE FERRARO LAW FIRM                        MORRISON      DAVID R      TX      9941982           THE GARDNER FIRM
WILLIAMS     IKE E        FL      03013795            THE FERRARO LAW FIRM                        SINGLEY       VALLA D      TX      9941982           THE GARDNER FIRM
WILLIAMS     JAMES J      FL      0401638             THE FERRARO LAW FIRM                        SMIDT         BARRY L      TX      9941982           THE GARDNER FIRM
WILLIAMS     JAMES L      FL      0323045CA42         THE FERRARO LAW FIRM                        TUCHTONE      RHODA        FL      2004CA001664      THE GARDNER FIRM
WILLIAMS     JAMES R      FL      118564              THE FERRARO LAW FIRM                        CALLAHAN      BETTY        OK      CJ2012317         THE HANDLEY LAW CENTER
WILLIAMS     KENNETH E    FL      502004CA003926      THE FERRARO LAW FIRM                        CALLAHAN      VIRGIL D     OK      CJ2012318         THE HANDLEY LAW CENTER
WILLIAMS     LARRY O      FL      0313688             THE FERRARO LAW FIRM                        MURRAY        WILLIAM H    OK      CJ2014287         THE HANDLEY LAW CENTER
WILLIAMS     LELA         FL      0313691             THE FERRARO LAW FIRM                        CLINE         BEN          MO      1216CV11920       THE KLAMANN LAW FIRM
WILLIAMS     LULA B       FL      0313701             THE FERRARO LAW FIRM                        RUHL          ANGELA M     MO      03CV211910        THE KLAMANN LAW FIRM
WILLIAMS     RAYMOND      FL      0315318CA42         THE FERRARO LAW FIRM                        PITTS         ROBERT E     MS      2001-3-CV1        THE LANGSTON LAW FIRM, P.A.
WILLIAMS     RICHARD      MA      1581CV06982         THE FERRARO LAW FIRM                        MURPHY        WILLIAM      DC      CA03017-'99       THE LAW OFFICE OF DEBORAH K HINES

                                                                                                                                                         Appendix A - 442
                                     Case 17-03105               Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                    Document Page 461 of 624
Claimant     Claimant      State                                                                    Claimant     Claimant     State
Last Name    First Name    Filed   Docket Number      Primary Plaintiff Counsel                     Last Name    First Name   Filed   Docket Number      Primary Plaintiff Counsel
LONG         JEWELL H      GA      05EV000051J        THE LAW OFFICE OF DOUGLAS P MCMANAMY          ANSELL       RAYMOND O    MD      X99002334          THE LAW OFFICES OF PAUL A WEYKAMP
TURNER       NEAL F        GA      05EV000058D        THE LAW OFFICE OF DOUGLAS P MCMANAMY          ANTHONY      DOROTHY H    VA      700CL1201252P03    THE LAW OFFICES OF PAUL A WEYKAMP
PORTER       DAVID L       OH      CV15855392         THE LAW OFFICE OF JAESON L. TAYLOR            ANTHONY      KILVIN A     VA      700CL1300525F15    THE LAW OFFICES OF PAUL A WEYKAMP
MCCRARY      WILLIE J      FL      2007CA066696       THE LAW OFFICE OF PIERCY J. STAKELUM, PA      ANTHONY      ROBERT E     MD      X99002240          THE LAW OFFICES OF PAUL A WEYKAMP
AMARI        PETER A       MA      063598             THE LAW OFFICES OF JOHN TARA                  ANTOL        PATRICK      MD      24X04000357        THE LAW OFFICES OF PAUL A WEYKAMP
BERARD       YVETTE A      MA      052761             THE LAW OFFICES OF JOHN TARA                  ANTONUCCI    JOSEPH A     VA      700CL0539165J05    THE LAW OFFICES OF PAUL A WEYKAMP
BERARD       YVETTE A      MA      062414             THE LAW OFFICES OF JOHN TARA                  ARCHER       MARJORIE M   MD      X99000032          THE LAW OFFICES OF PAUL A WEYKAMP
BERGMAN      ALPHRED A     MA      054448             THE LAW OFFICES OF JOHN TARA                  ARMIGER      ELMER R      MD      X99000549          THE LAW OFFICES OF PAUL A WEYKAMP
BOLES        HUGH J        MA      052759             THE LAW OFFICES OF JOHN TARA                  ARMSTRONG    MILDRED E    VA      700CL0232829C-03   THE LAW OFFICES OF PAUL A WEYKAMP
BOLES        HUGH J        MA      062406             THE LAW OFFICES OF JOHN TARA                  ARMSTRONG    VENUS        MD      24X13000021        THE LAW OFFICES OF PAUL A WEYKAMP
COUTURE      MARTIN        MA      052758             THE LAW OFFICES OF JOHN TARA                  ARNOLD       LESLIE       VA      700CL1701817F15    THE LAW OFFICES OF PAUL A WEYKAMP
COUTURE      MARTIN        MA      062397             THE LAW OFFICES OF JOHN TARA                  ARO          WILLIAM      MD      24X03000538        THE LAW OFFICES OF PAUL A WEYKAMP
CUNNINGHAM   JOHN J        MA      052764             THE LAW OFFICES OF JOHN TARA                  ARTIS        HURLEY       VA      700CL1203315F15    THE LAW OFFICES OF PAUL A WEYKAMP
CUNNINGHAM   JOHN J        MA      062408             THE LAW OFFICES OF JOHN TARA                  ARTIS        JAMES L      VA      700CL0900479F15    THE LAW OFFICES OF PAUL A WEYKAMP
EVANS        GILBERT L     MA      052750             THE LAW OFFICES OF JOHN TARA                  ARTIS        MICHAEL A    VA      700CL0900490P03    THE LAW OFFICES OF PAUL A WEYKAMP
EVANS        GILBERT L     MA      062395             THE LAW OFFICES OF JOHN TARA                  ASH          WILLIAM      VA      700CL1101133T01    THE LAW OFFICES OF PAUL A WEYKAMP
FOSTER       BRUCE A       MA      061739             THE LAW OFFICES OF JOHN TARA                  ASHBURN      DOROTHY D    VA      700CL1503947F15    THE LAW OFFICES OF PAUL A WEYKAMP
GAMAS        GEORGE        MA      052763             THE LAW OFFICES OF JOHN TARA                  ASHBURN      ELEANOR F    VA      700CL1101141T01    THE LAW OFFICES OF PAUL A WEYKAMP
GAMAS        GEORGE        MA      062415             THE LAW OFFICES OF JOHN TARA                  ASHBURN      JOHN R       VA      700CL1300758V04    THE LAW OFFICES OF PAUL A WEYKAMP
GODREAU      LOUIS         MA      052760             THE LAW OFFICES OF JOHN TARA                  ASHBURN      RALPH B      VA      700CL1500735T01    THE LAW OFFICES OF PAUL A WEYKAMP
HAGGERTY     JAMES P       MA      052765             THE LAW OFFICES OF JOHN TARA                  ASHBY        HOPIE        VA      700CL1601453B04    THE LAW OFFICES OF PAUL A WEYKAMP
HAGGERTY     JAMES P       MA      062409             THE LAW OFFICES OF JOHN TARA                  ASHER        ANTHONY      MD      2404000304         THE LAW OFFICES OF PAUL A WEYKAMP
LANE         MATTHEW B     MA      062420             THE LAW OFFICES OF JOHN TARA                  ASKEW        BENNIE       VA      700CL0337221P03    THE LAW OFFICES OF PAUL A WEYKAMP
MACIVER      BURTON A      MA      052753             THE LAW OFFICES OF JOHN TARA                  ASKEW        IRVIN L      VA      700CL1203316P03    THE LAW OFFICES OF PAUL A WEYKAMP
MACIVER      BURTON A      MA      062411             THE LAW OFFICES OF JOHN TARA                  ASKEW        KELVIN L     VA      700CL1304421F15    THE LAW OFFICES OF PAUL A WEYKAMP
NIELSEN      EDWARD C      MA      052756             THE LAW OFFICES OF JOHN TARA                  ASPELMEIER   CONRAD       MD      X99000017          THE LAW OFFICES OF PAUL A WEYKAMP
ORSINI       THOMAS R      MA      052757             THE LAW OFFICES OF JOHN TARA                  ATKINS       JOHN L       VA      700CL0540003P03    THE LAW OFFICES OF PAUL A WEYKAMP
PLESSIS      ROBERT P      MA      052755             THE LAW OFFICES OF JOHN TARA                  ATKINS       OLIVER       VA      700CL1501719T01    THE LAW OFFICES OF PAUL A WEYKAMP
ROHAN        JOSEPH P      MA      052743             THE LAW OFFICES OF JOHN TARA                  ATKINS       RICHARD M    VA      700CL1400851P03    THE LAW OFFICES OF PAUL A WEYKAMP
SOULIOS      STEVE         MA      052762             THE LAW OFFICES OF JOHN TARA                  AUGBURN      THEODORE     VA      700CL0539166T01    THE LAW OFFICES OF PAUL A WEYKAMP
SWAN         EARL C        MA      052754             THE LAW OFFICES OF JOHN TARA                  AURSBY       CAREY        VA      700CL1101605F15    THE LAW OFFICES OF PAUL A WEYKAMP
SWAN         EARL C        MA      062418             THE LAW OFFICES OF JOHN TARA                  AURSBY       CAREY        VA      700CL1502822T01    THE LAW OFFICES OF PAUL A WEYKAMP
VENDITTI     ALFRED C      MA      052741             THE LAW OFFICES OF JOHN TARA                  AURSBY       JANET C      VA      700CL1201264P03    THE LAW OFFICES OF PAUL A WEYKAMP
VENDITTI     ALFRED C      MA      062396             THE LAW OFFICES OF JOHN TARA                  AURSBY       MACK         VA      700CL0337240T05    THE LAW OFFICES OF PAUL A WEYKAMP
AARON        KENNETH W     VA      700CL0437973V04    THE LAW OFFICES OF PAUL A WEYKAMP             AUSTIN       GARY S       VA      700CL1500736F15    THE LAW OFFICES OF PAUL A WEYKAMP
ACREE        ALVIN V       MD      X99002400          THE LAW OFFICES OF PAUL A WEYKAMP             AVANT        JOSEPH L     VA      700CL1300524T01    THE LAW OFFICES OF PAUL A WEYKAMP
ACREE        GLENWOOD E    MD      X-00000933         THE LAW OFFICES OF PAUL A WEYKAMP             AVANT        LUKE         VA      700CL0539167P03    THE LAW OFFICES OF PAUL A WEYKAMP
ADAMS        CONNELL J     VA      700CL0539981V04    THE LAW OFFICES OF PAUL A WEYKAMP             AYDLETT      CLARENCE E   VA      700CL1402705V04    THE LAW OFFICES OF PAUL A WEYKAMP
ADAMS        IRVING T      MD      24X04000344        THE LAW OFFICES OF PAUL A WEYKAMP             BACON        DOUGLAS R    VA      700CL0130558V-05   THE LAW OFFICES OF PAUL A WEYKAMP
ADAMS        JANIS W       VA      700CL1001823J02    THE LAW OFFICES OF PAUL A WEYKAMP             BAGGETT      JESSE A      VA      700CL0540044P03    THE LAW OFFICES OF PAUL A WEYKAMP
ADAMS        RICHARD       MD      X99002333          THE LAW OFFICES OF PAUL A WEYKAMP             BAGNELL      ROBERT F     VA      700CL1300523V04    THE LAW OFFICES OF PAUL A WEYKAMP
ADAMSON      HAROLD R      VA      700CL1401620V04    THE LAW OFFICES OF PAUL A WEYKAMP             BAIDY        JOHN J       MD      X-00000934         THE LAW OFFICES OF PAUL A WEYKAMP
ADAMSON      JOHN G        VA      700CL1200326T01    THE LAW OFFICES OF PAUL A WEYKAMP             BAILEY       BENJAMIN     MD      X99000016          THE LAW OFFICES OF PAUL A WEYKAMP
ADVINCULA    SOLOMON C     VA      700CL1400830F15    THE LAW OFFICES OF PAUL A WEYKAMP             BAILEY       MARINETT V   VA      700CL1301720V04    THE LAW OFFICES OF PAUL A WEYKAMP
AKERS        DENNIS M      VA      700CL0539964J02    THE LAW OFFICES OF PAUL A WEYKAMP             BAILEY       WILLIAM C    VA      700CL1300049T01    THE LAW OFFICES OF PAUL A WEYKAMP
ALCARAZ      GEORGE S      VA      700CL1201678F15    THE LAW OFFICES OF PAUL A WEYKAMP             BAKER        ALVIN T      VA      700CL1502823F15    THE LAW OFFICES OF PAUL A WEYKAMP
ALEXANDER    FOSTER        VA      700CL1202869T01    THE LAW OFFICES OF PAUL A WEYKAMP             BAKER        JAMES L      VA      700CL0232959C03    THE LAW OFFICES OF PAUL A WEYKAMP
ALEXANDER    JAMES R       MD      X99000031          THE LAW OFFICES OF PAUL A WEYKAMP             BAKER        MARCIA S     VA      700CL0130546H-02   THE LAW OFFICES OF PAUL A WEYKAMP
ALEXANDER    LEON D        VA      700CL1202748P03    THE LAW OFFICES OF PAUL A WEYKAMP             BAKER        MILES E      VA      700CL1302276T01    THE LAW OFFICES OF PAUL A WEYKAMP
ALFRED       MOLLY O       VA      700CL1600572F15    THE LAW OFFICES OF PAUL A WEYKAMP             BAKER        PHILLIP L    VA      700CL1200883P03    THE LAW OFFICES OF PAUL A WEYKAMP
ALLEN        BILLY F       VA      700CL0337224H02    THE LAW OFFICES OF PAUL A WEYKAMP             BAKER        PHYLLIS B    VA      700CL1100966P03    THE LAW OFFICES OF PAUL A WEYKAMP
ALLEN        FLORENCE A    VA      700CL1600573P03    THE LAW OFFICES OF PAUL A WEYKAMP             BALCER       HELEN        MD      X-00000944         THE LAW OFFICES OF PAUL A WEYKAMP
ALLEN        KAREN A       VA      700CL1000981J02    THE LAW OFFICES OF PAUL A WEYKAMP             BALDERSON    WILLIAM G    VA      700CL0337230T05    THE LAW OFFICES OF PAUL A WEYKAMP
ALLEN        RICKY L       VA      700CL1201251F15    THE LAW OFFICES OF PAUL A WEYKAMP             BALDWIN      HERMAN D     VA      700CL1201667P03    THE LAW OFFICES OF PAUL A WEYKAMP
ALLEN        SAMUEL L      VA      700CL1101694P03    THE LAW OFFICES OF PAUL A WEYKAMP             BALLARD      GLORIA E     VA      700CL1201913T01    THE LAW OFFICES OF PAUL A WEYKAMP
ALLISON      BENJAMIN      VA      700CL0029523A-04   THE LAW OFFICES OF PAUL A WEYKAMP             BANDY        DANIEL W     MD      X01000630          THE LAW OFFICES OF PAUL A WEYKAMP
ALLISON      BENJAMIN      MD      X99002497          THE LAW OFFICES OF PAUL A WEYKAMP             BANGALAN     CONRADO O    VA      700CL1100967V04    THE LAW OFFICES OF PAUL A WEYKAMP
ALSTON       HELEN K       VA      700CL1201912V04    THE LAW OFFICES OF PAUL A WEYKAMP             BANKS        ANTHONY E    VA      700CL1400832V04    THE LAW OFFICES OF PAUL A WEYKAMP
ALSTON       ISAAC         VA      700CL0703196P03    THE LAW OFFICES OF PAUL A WEYKAMP             BANKS        ARTHUR       VA      700CL0540041J02    THE LAW OFFICES OF PAUL A WEYKAMP
ALSTON       JAMES J       VA      700CL0540027F15    THE LAW OFFICES OF PAUL A WEYKAMP             BANKS        DAVID C      VA      700CL1304438P03    THE LAW OFFICES OF PAUL A WEYKAMP
ALSTON       LUCIUS E      VA      700CL0539985F15    THE LAW OFFICES OF PAUL A WEYKAMP             BANKS        EDWIN R      VA      700CL1400831P03    THE LAW OFFICES OF PAUL A WEYKAMP
ALT          MICHAEL F     MD      24X04000353        THE LAW OFFICES OF PAUL A WEYKAMP             BANKS        ROBERT C     VA      700CL0539168H02    THE LAW OFFICES OF PAUL A WEYKAMP
ALTMEYER     JOHN          MD      X99000033          THE LAW OFFICES OF PAUL A WEYKAMP             BARBEE       KENNETH W    VA      700CL1500737P03    THE LAW OFFICES OF PAUL A WEYKAMP
AMBURGEY     PHILLIP F     VA      700CL0337155P03    THE LAW OFFICES OF PAUL A WEYKAMP             BARBER       ERNEST       MD      X-00000935         THE LAW OFFICES OF PAUL A WEYKAMP
AMORY        HARRY S       VA      700CL1000982P03    THE LAW OFFICES OF PAUL A WEYKAMP             BARBER       HENRY L      VA      700CL1203317V04    THE LAW OFFICES OF PAUL A WEYKAMP
AMOS         DELORES       VA      700CL1203311F15    THE LAW OFFICES OF PAUL A WEYKAMP             BARBER       MAURICE W    VA      700CL1302868F15    THE LAW OFFICES OF PAUL A WEYKAMP
ANARINO      LEE           MD      24X13000020        THE LAW OFFICES OF PAUL A WEYKAMP             BARBER       MORRIS L     VA      700CL1304422P03    THE LAW OFFICES OF PAUL A WEYKAMP
ANDERSON     ERNEST H      VA      700CL1000983V04    THE LAW OFFICES OF PAUL A WEYKAMP             BARBER       NELSON       VA      700CL0130787V-05   THE LAW OFFICES OF PAUL A WEYKAMP
ANDERSON     GERALD        VA      700CL1201679P03    THE LAW OFFICES OF PAUL A WEYKAMP             BARBOUR      LEO F        VA      700CL0130408C-03   THE LAW OFFICES OF PAUL A WEYKAMP
ANDERSON     JESSE R       VA      700CL0539164V04    THE LAW OFFICES OF PAUL A WEYKAMP             BARBOUR      RYLAND       VA      700CL0130555A-04   THE LAW OFFICES OF PAUL A WEYKAMP
ANDERSON     RICHARD L     VA      700CL1603496M05    THE LAW OFFICES OF PAUL A WEYKAMP             BARKLEY      EPPA B       VA      700CL1101134F15    THE LAW OFFICES OF PAUL A WEYKAMP
ANDERSON     SHEARON P     VA      700CL1201666F15    THE LAW OFFICES OF PAUL A WEYKAMP             BARNES       DONNIE E     VA      700CL1304439V04    THE LAW OFFICES OF PAUL A WEYKAMP
ANDERSON     WILLIE F      VA      700CL0337160P03    THE LAW OFFICES OF PAUL A WEYKAMP             BARNES       EUNICE M     VA      700CL1203633T01    THE LAW OFFICES OF PAUL A WEYKAMP
ANDRESEN     FREDERICK C   VA      700CL0437971P03    THE LAW OFFICES OF PAUL A WEYKAMP             BARNES       GEORGE T     VA      700CL1101606P03    THE LAW OFFICES OF PAUL A WEYKAMP
ANDREWS      RAYMOND C     VA      700CL0130409V-05   THE LAW OFFICES OF PAUL A WEYKAMP             BARNHART     BERNARD      MD      X99000015          THE LAW OFFICES OF PAUL A WEYKAMP
ANONGOS      MARCELO C     VA      700CL1301696V04    THE LAW OFFICES OF PAUL A WEYKAMP             BARRETT      JAMES K      VA      700CL0029524H-02   THE LAW OFFICES OF PAUL A WEYKAMP

                                                                                                                                                           Appendix A - 443
                                     Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                  Document Page 462 of 624
Claimant      Claimant     State                                                                  Claimant        Claimant       State
Last Name     First Name   Filed   Docket Number      Primary Plaintiff Counsel                   Last Name       First Name     Filed   Docket Number      Primary Plaintiff Counsel
BARRETT       JAMES K      MD      X99002401          THE LAW OFFICES OF PAUL A WEYKAMP           BERNARD         PAUL L         VA      700CL1302869P03    THE LAW OFFICES OF PAUL A WEYKAMP
BARRETT       JASPER L     VA      700CL1402709V04    THE LAW OFFICES OF PAUL A WEYKAMP           BERRY           HOWARD C       VA      700CL0130552C-03   THE LAW OFFICES OF PAUL A WEYKAMP
BARRINGER     EDWARD       VA      700CL1301697T01    THE LAW OFFICES OF PAUL A WEYKAMP           BERRY           WILLIE G       VA      700CL0130407H-02   THE LAW OFFICES OF PAUL A WEYKAMP
BARROM        KEITH V      VA      700CL1101946V04    THE LAW OFFICES OF PAUL A WEYKAMP           BESS            GEORGE         VA      700CL1200336P03    THE LAW OFFICES OF PAUL A WEYKAMP
BARROW        DEBORAH G    VA      700CL1101163P03    THE LAW OFFICES OF PAUL A WEYKAMP           BESS            STEVANNIA H    VA      700CL1201914F15    THE LAW OFFICES OF PAUL A WEYKAMP
BARROW        DOUGLAS      VA      700CL0539169V04    THE LAW OFFICES OF PAUL A WEYKAMP           BEST            CLAUDE         VA      700CL0131001H-02   THE LAW OFFICES OF PAUL A WEYKAMP
BARROW        ELEANOR R    VA      700CL1001824P03    THE LAW OFFICES OF PAUL A WEYKAMP           BEST            MARGARET W     VA      700CL1100968T01    THE LAW OFFICES OF PAUL A WEYKAMP
BARROW        JIMMIE L     VA      700CL0029521W-01   THE LAW OFFICES OF PAUL A WEYKAMP           BETKEY          CHARLES        MD      X99000012          THE LAW OFFICES OF PAUL A WEYKAMP
BARROW        JIMMIE L     MD      X99002242          THE LAW OFFICES OF PAUL A WEYKAMP           BIERNOT         VINCENT        MD      24X05000366        THE LAW OFFICES OF PAUL A WEYKAMP
BARTELL       ALCELIUS G   VA      700CL1304440T01    THE LAW OFFICES OF PAUL A WEYKAMP           BIEWER          JOHN           MD      X99002385          THE LAW OFFICES OF PAUL A WEYKAMP
BARTELL       ALCELIUS G   VA      700CL1503948P03    THE LAW OFFICES OF PAUL A WEYKAMP           BILLING         JOHN W         MD      24X05000671        THE LAW OFFICES OF PAUL A WEYKAMP
BARTGIS       KAY R        VA      700CL0337217W01    THE LAW OFFICES OF PAUL A WEYKAMP           BILLUPS         LEE E          VA      700CL1201680V04    THE LAW OFFICES OF PAUL A WEYKAMP
BARTON        WARREN W     MD      24X03000536        THE LAW OFFICES OF PAUL A WEYKAMP           BILLUPS         REGINALD B     VA      700CL0801393T01    THE LAW OFFICES OF PAUL A WEYKAMP
BASKERVILLE   GENERAL      VA      700CL0337151W01    THE LAW OFFICES OF PAUL A WEYKAMP           BILLUPS         SHELTON L      VA      700CL1201681T01    THE LAW OFFICES OF PAUL A WEYKAMP
BASNIGHT      GEORGE A     VA      700CL1302023V04    THE LAW OFFICES OF PAUL A WEYKAMP           BLACK           CHARLES        MD      24X-02000554       THE LAW OFFICES OF PAUL A WEYKAMP
BASNIGHT      SHIRLEY      VA      700CL1501688M05    THE LAW OFFICES OF PAUL A WEYKAMP           BLACK           REGINALD       VA      700CL1101696T01    THE LAW OFFICES OF PAUL A WEYKAMP
BASNIGHT      WADE F       VA      700CL1301721T01    THE LAW OFFICES OF PAUL A WEYKAMP           BLACK           ROBERT E       VA      700CL1101697F15    THE LAW OFFICES OF PAUL A WEYKAMP
BASS          LINWOOD V    VA      700CL0900487J02    THE LAW OFFICES OF PAUL A WEYKAMP           BLACKLEY        DOROTHY E      VA      700CL1001829P03    THE LAW OFFICES OF PAUL A WEYKAMP
BASSLER       CHARLES      MD      X99000014          THE LAW OFFICES OF PAUL A WEYKAMP           BLACKMAN        RALPH A        VA      700CL1500778P03    THE LAW OFFICES OF PAUL A WEYKAMP
BATES         HANORAH      MD      X99000762          THE LAW OFFICES OF PAUL A WEYKAMP           BLACKWELL       BRENDA         VA      700CL1200884V04    THE LAW OFFICES OF PAUL A WEYKAMP
BATES         THOMAS J     VA      700CL1000987P03    THE LAW OFFICES OF PAUL A WEYKAMP           BLACKWELL       ROBERT S       VA      700CL0337252W01    THE LAW OFFICES OF PAUL A WEYKAMP
BATTEE        ROBERT R     MD      X01000673          THE LAW OFFICES OF PAUL A WEYKAMP           BLANCH          CHARLES M      MD      24X03000560        THE LAW OFFICES OF PAUL A WEYKAMP
BATTS         THOMAS E     VA      700CL0801392P03    THE LAW OFFICES OF PAUL A WEYKAMP           BLAND           CHARLES        VA      700CL0130545A-04   THE LAW OFFICES OF PAUL A WEYKAMP
BAVETT        JOSEPH W     MD      X99002396          THE LAW OFFICES OF PAUL A WEYKAMP           BLAND           HARRY          VA      700CL0130556H-02   THE LAW OFFICES OF PAUL A WEYKAMP
BAYNARD       MATTIE M     VA      700CL1001825V04    THE LAW OFFICES OF PAUL A WEYKAMP           BLANKENSHIP     MARY L         VA      700CL1203630F15    THE LAW OFFICES OF PAUL A WEYKAMP
BAYNES        DAVID G      MD      X99002243          THE LAW OFFICES OF PAUL A WEYKAMP           BLANKENSHIP     RANDALL S      MD      X99002386          THE LAW OFFICES OF PAUL A WEYKAMP
BAYNES        JOHN E       VA      700CL1202858F15    THE LAW OFFICES OF PAUL A WEYKAMP           BLANKENSHIP     WILLIE E       VA      700CL1301724V04    THE LAW OFFICES OF PAUL A WEYKAMP
BAYNES        JUANITA L    VA      700CL1202867P03    THE LAW OFFICES OF PAUL A WEYKAMP           BLOUNT          HENDERSON R    MD      25X05000368        THE LAW OFFICES OF PAUL A WEYKAMP
BAZEMORE      ARCHIE L     VA      700CL0900463V04    THE LAW OFFICES OF PAUL A WEYKAMP           BLOUNT          MELVIN C       VA      700CL1101929P03    THE LAW OFFICES OF PAUL A WEYKAMP
BAZEMORE      PAUL L       VA      700CL1500777F15    THE LAW OFFICES OF PAUL A WEYKAMP           BLOUNT          ROY E          VA      700CL1203318T01    THE LAW OFFICES OF PAUL A WEYKAMP
BEALE         CAROLYN R    VA      700CL1600574B04    THE LAW OFFICES OF PAUL A WEYKAMP           BLOUNT          SANFORD C      VA      700CL0801394F15    THE LAW OFFICES OF PAUL A WEYKAMP
BEALE         JAMES R      VA      700CL1502824P03    THE LAW OFFICES OF PAUL A WEYKAMP           BLUBAUGH        CARROLL        MD      X990000011         THE LAW OFFICES OF PAUL A WEYKAMP
BEALE         WALTER       MD      X99000030          THE LAW OFFICES OF PAUL A WEYKAMP           BLUEFORD        JOHN           MD      24X04000348        THE LAW OFFICES OF PAUL A WEYKAMP
BEALL         WILLIAM E    MD      24X04000367        THE LAW OFFICES OF PAUL A WEYKAMP           BLUNT           HAZEL          VA      700CL1501689T01    THE LAW OFFICES OF PAUL A WEYKAMP
BEAMON        JOYCE G      VA      700CL1101164V04    THE LAW OFFICES OF PAUL A WEYKAMP           BOEDKER         BOBBIE A       VA      700CL0539464H02    THE LAW OFFICES OF PAUL A WEYKAMP
BEAMON        KAVONZO M    VA      700CL0900483V04    THE LAW OFFICES OF PAUL A WEYKAMP           BOEDKER         CONNIE L       VA      700CL0437975T05    THE LAW OFFICES OF PAUL A WEYKAMP
BEARMAN       ROBERT       MD      X99002244          THE LAW OFFICES OF PAUL A WEYKAMP           BOIES           LEONARD        MD      X99000010          THE LAW OFFICES OF PAUL A WEYKAMP
BECK          JAMES H      VA      700CL0037199T05    THE LAW OFFICES OF PAUL A WEYKAMP           BOLIN           BOBBY J        VA      700CL0337237W01    THE LAW OFFICES OF PAUL A WEYKAMP
BECKLEY       JOSE         VA      700CL1603514P03    THE LAW OFFICES OF PAUL A WEYKAMP           BOLLING         JAMES Q        VA      CL1200327F15       THE LAW OFFICES OF PAUL A WEYKAMP
BEHRENDT      WILLIAM A    MD      24X03000549        THE LAW OFFICES OF PAUL A WEYKAMP           BONACCI         NICHOLAS J     MD      X99002380          THE LAW OFFICES OF PAUL A WEYKAMP
BEIDLEMAN     MICHAEL      MD      X99000029          THE LAW OFFICES OF PAUL A WEYKAMP           BOND            JAMES E        VA      700CL1101930V04    THE LAW OFFICES OF PAUL A WEYKAMP
BEITLER       DONALD F     VA      700CL0337171W01    THE LAW OFFICES OF PAUL A WEYKAMP           BOND            JOANNE         VA      700CL1304454P03    THE LAW OFFICES OF PAUL A WEYKAMP
BELCHER       PANSY J      VA      700CL1101695V04    THE LAW OFFICES OF PAUL A WEYKAMP           BOND            RICHARD F      VA      700CL0539170J05    THE LAW OFFICES OF PAUL A WEYKAMP
BELEW         BILLY H      VA      700CL0337179T05    THE LAW OFFICES OF PAUL A WEYKAMP           BOND            WELLINGTON D   VA      700CL1603513F15    THE LAW OFFICES OF PAUL A WEYKAMP
BELFIELD      EDWARD E     VA      700CL1600561T01    THE LAW OFFICES OF PAUL A WEYKAMP           BONEY           GLORIA L       VA      700CL1201673T01    THE LAW OFFICES OF PAUL A WEYKAMP
BELL          ALBERT E     VA      700CL1401621T01    THE LAW OFFICES OF PAUL A WEYKAMP           BONEY           MELVIN J       VA      700CL1101698P03    THE LAW OFFICES OF PAUL A WEYKAMP
BELL          HAROLD       VA      700CL0130461A-04   THE LAW OFFICES OF PAUL A WEYKAMP           BONIFACIO       ORVAL          VA      700CL0336615P03    THE LAW OFFICES OF PAUL A WEYKAMP
BELL          HAROLD       VA      700CL0130554W-01   THE LAW OFFICES OF PAUL A WEYKAMP           BOOKER          CHRISTINE      VA      700CL1501690F15    THE LAW OFFICES OF PAUL A WEYKAMP
BELL          HAROLD       MD      X99002245          THE LAW OFFICES OF PAUL A WEYKAMP           BOOKER          CLARENCE L     VA      700CL1302558P03    THE LAW OFFICES OF PAUL A WEYKAMP
BELL          JOSEPH L     VA      700CL1503949B04    THE LAW OFFICES OF PAUL A WEYKAMP           BOOKER          ISAAC D        VA      700CL1202749V04    THE LAW OFFICES OF PAUL A WEYKAMP
BELL          JOYCE M      VA      700CL1402700P03    THE LAW OFFICES OF PAUL A WEYKAMP           BOONE           DIANNE         VA      700CL1300027P03    THE LAW OFFICES OF PAUL A WEYKAMP
BELL          LUE D        VA      700CL1400297T01    THE LAW OFFICES OF PAUL A WEYKAMP           BOONE           ERMA L         VA      700CL1001830V04    THE LAW OFFICES OF PAUL A WEYKAMP
BELL          RAYMOND L    VA      700CL1400852V04    THE LAW OFFICES OF PAUL A WEYKAMP           BOONE           HELEN          VA      700CL1101166F15    THE LAW OFFICES OF PAUL A WEYKAMP
BELL          ROSALYN V    VA      700CL1001826F15    THE LAW OFFICES OF PAUL A WEYKAMP           BOONE           MELVIN C       VA      700CL0703197T01    THE LAW OFFICES OF PAUL A WEYKAMP
BELLAMY       ARCHIE L     VA      700CL1000995T01    THE LAW OFFICES OF PAUL A WEYKAMP           BOONE           VELMA J        VA      700CL1101959T01    THE LAW OFFICES OF PAUL A WEYKAMP
BELLAMY       DANIEL L     VA      700CL1101135P03    THE LAW OFFICES OF PAUL A WEYKAMP           BOONE           WILLIAM O      VA      700CL0900504F15    THE LAW OFFICES OF PAUL A WEYKAMP
BELLAMY       DORIS        VA      700CL1001828J02    THE LAW OFFICES OF PAUL A WEYKAMP           BOOTHE          WILLIE M       VA      700CL0130838V-05   THE LAW OFFICES OF PAUL A WEYKAMP
BELLAMY       MELVIN L     VA      700CL0130698H-02   THE LAW OFFICES OF PAUL A WEYKAMP           BORAM           RICHARD F      MD      X99002381          THE LAW OFFICES OF PAUL A WEYKAMP
BELLAMY       WILLIE A     VA      700CL0900505P03    THE LAW OFFICES OF PAUL A WEYKAMP           BORCHARDT       ROBERT K       VA      700CL1300529F15    THE LAW OFFICES OF PAUL A WEYKAMP
BELLARD       JOHNNY       VA      700CL1301698F15    THE LAW OFFICES OF PAUL A WEYKAMP           BORDEAUX        JAMES H        VA      700CL0337180P03    THE LAW OFFICES OF PAUL A WEYKAMP
BELVIN        THOMAS A     VA      700CL0130445W-01   THE LAW OFFICES OF PAUL A WEYKAMP           BORUM           BARRETT N      VA      700CL0337202V04    THE LAW OFFICES OF PAUL A WEYKAMP
BELVIN        THOMAS A     VA      700CL0438460H02    THE LAW OFFICES OF PAUL A WEYKAMP           BOUBAROPOULAS   ANDREW         MD      24X04000303        THE LAW OFFICES OF PAUL A WEYKAMP
BELVIN        THOMAS A     MD      X99002246          THE LAW OFFICES OF PAUL A WEYKAMP           BOWE            ROBERT L       VA      700CL1203319F15    THE LAW OFFICES OF PAUL A WEYKAMP
BENJAMIN      OLANDERS E   VA      700CL0130418C-03   THE LAW OFFICES OF PAUL A WEYKAMP           BOWEN           LOUIS N        MD      X-00000945         THE LAW OFFICES OF PAUL A WEYKAMP
BENNETT       DANIEL E     MD      X99000569          THE LAW OFFICES OF PAUL A WEYKAMP           BOWERS          RAYMOND L      VA      700CL0539982P03    THE LAW OFFICES OF PAUL A WEYKAMP
BENNETT       FRED M       VA      700CL0130375W-01   THE LAW OFFICES OF PAUL A WEYKAMP           BOWSER          JEROLD W       VA      700CL1603505B04    THE LAW OFFICES OF PAUL A WEYKAMP
BENNETT       FRED M       MD      X99002509          THE LAW OFFICES OF PAUL A WEYKAMP           BOWSER          WILLIAM        VA      700CL1300532T01    THE LAW OFFICES OF PAUL A WEYKAMP
BENNETT       JACKSON J    VA      700CL1301699P03    THE LAW OFFICES OF PAUL A WEYKAMP           BOWSER          WILLIAM        VA      700CL1302281F15    THE LAW OFFICES OF PAUL A WEYKAMP
BENNETT       WILLIAM E    VA      700CL1503950M05    THE LAW OFFICES OF PAUL A WEYKAMP           BOYD            CHARLES        VA      36120RC            THE LAW OFFICES OF PAUL A WEYKAMP
BENNINGTON    PATRICIA L   VA      700CL1101165T01    THE LAW OFFICES OF PAUL A WEYKAMP           BOYD            ELVAS          VA      700CL1304423V04    THE LAW OFFICES OF PAUL A WEYKAMP
BENNINGTON    ROY          VA      700CL0130399V-05   THE LAW OFFICES OF PAUL A WEYKAMP           BOYD            RANDY V        VA      700CL0337201W01    THE LAW OFFICES OF PAUL A WEYKAMP
BENNS         MARTIN L     VA      700CL0337191W01    THE LAW OFFICES OF PAUL A WEYKAMP           BOYD            ROBERT         VA      700CL1603510B04    THE LAW OFFICES OF PAUL A WEYKAMP
BENNS         VONCIL W     VA      700CL1101947T01    THE LAW OFFICES OF PAUL A WEYKAMP           BOYKIN          SUSIE L        VA      700CL1500738B04    THE LAW OFFICES OF PAUL A WEYKAMP
BENSON        BARBARA J    VA      700CL1302029F15    THE LAW OFFICES OF PAUL A WEYKAMP           BOYLE           SHERRY L       MD      X-00000936         THE LAW OFFICES OF PAUL A WEYKAMP
BENTHALL      RALEIGH L    VA      700CL1300034F15    THE LAW OFFICES OF PAUL A WEYKAMP           BRABSON         JAMES S        VA      700CL1101136V04    THE LAW OFFICES OF PAUL A WEYKAMP
BERGER        JOHN         MD      X99000013          THE LAW OFFICES OF PAUL A WEYKAMP           BRACY           MALCOLM H      VA      700CL1401622F15    THE LAW OFFICES OF PAUL A WEYKAMP

                                                                                                                                                              Appendix A - 444
                                      Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                   Document Page 463 of 624
Claimant     Claimant       State                                                                  Claimant     Claimant      State
Last Name    First Name     Filed   Docket Number      Primary Plaintiff Counsel                   Last Name    First Name    Filed   Docket Number      Primary Plaintiff Counsel
BRADLEY      EDWARD         MD      24X05000036        THE LAW OFFICES OF PAUL A WEYKAMP           BRYL         WALTER        MD      24X04000366        THE LAW OFFICES OF PAUL A WEYKAMP
BRAGG        DAVID E        VA      700CL1300759T01    THE LAW OFFICES OF PAUL A WEYKAMP           BRYSON       JAMES C       VA      700CL1603498F15    THE LAW OFFICES OF PAUL A WEYKAMP
BRAGG        WANDA Y        VA      700CL1200337V04    THE LAW OFFICES OF PAUL A WEYKAMP           BUCHANAN     DANIEL W      VA      700CL0130795H-02   THE LAW OFFICES OF PAUL A WEYKAMP
BRANCH       MARGARET G     VA      700CL1001008V04    THE LAW OFFICES OF PAUL A WEYKAMP           BUDZYNSKI    FRANK J       MD      24X03000539        THE LAW OFFICES OF PAUL A WEYKAMP
BRASHEAR     MANLEY         MD      X99002402          THE LAW OFFICES OF PAUL A WEYKAMP           BUHRMAN      GEORGE M      MD      X01000665          THE LAW OFFICES OF PAUL A WEYKAMP
BRASZ        BERTRAM        VA      700CL0130537C-03   THE LAW OFFICES OF PAUL A WEYKAMP           BULLOCK      MICHAEL A     VA      700CL1400833T01    THE LAW OFFICES OF PAUL A WEYKAMP
BRAXTON      MELVIN         VA      700CL0130557C-03   THE LAW OFFICES OF PAUL A WEYKAMP           BUNCH        CHARLES L     VA      700CL0337249H02    THE LAW OFFICES OF PAUL A WEYKAMP
BRAY         JULIAN R       VA      700CL1600562F15    THE LAW OFFICES OF PAUL A WEYKAMP           BURCH        GARY          VA      700CL0130420W-01   THE LAW OFFICES OF PAUL A WEYKAMP
BRAYE        ADOLPHE M      VA      700CL1304148V04    THE LAW OFFICES OF PAUL A WEYKAMP           BURCHELL     RICHARD C     VA      700CL0130638H-02   THE LAW OFFICES OF PAUL A WEYKAMP
BRAYE        SHEILA         VA      700CL1501691P03    THE LAW OFFICES OF PAUL A WEYKAMP           BURCHELL     RICHARD C     MD      X99002251          THE LAW OFFICES OF PAUL A WEYKAMP
BRAZELL      JAMES P        VA      700CL0232909C03    THE LAW OFFICES OF PAUL A WEYKAMP           BURKE        EDWARD C      MD      X01000664          THE LAW OFFICES OF PAUL A WEYKAMP
BREEDING     RONALD         MD      X99000570          THE LAW OFFICES OF PAUL A WEYKAMP           BURKE        JEFFERSON L   VA      700CL1200339F15    THE LAW OFFICES OF PAUL A WEYKAMP
BREIGHNER    DAVID S        MD      X99000571          THE LAW OFFICES OF PAUL A WEYKAMP           BURKETT      RICHARD       MD      X01000663          THE LAW OFFICES OF PAUL A WEYKAMP
BRIDGERS     DENNIS R       VA      700CL1101699V04    THE LAW OFFICES OF PAUL A WEYKAMP           BURNES       MICHAEL       VA      700CL1201682F15    THE LAW OFFICES OF PAUL A WEYKAMP
BRIDGERS     DIANA          VA      700CL1201265V04    THE LAW OFFICES OF PAUL A WEYKAMP           BURNS        CHARLES M     VA      700CL1202871P03    THE LAW OFFICES OF PAUL A WEYKAMP
BRIDGES      ROBERT G       VA      700CL0231874W-01   THE LAW OFFICES OF PAUL A WEYKAMP           BURROUGHS    MARION L      MD      X-00000930         THE LAW OFFICES OF PAUL A WEYKAMP
BRIGGS       WILLIAM D      VA      700CL1101948F15    THE LAW OFFICES OF PAUL A WEYKAMP           BURRUS       CEDRIC A      VA      700CL1201881T01    THE LAW OFFICES OF PAUL A WEYKAMP
BRIMER       KENNETH        VA      700CL1203536F15    THE LAW OFFICES OF PAUL A WEYKAMP           BURRUS       GOLDIE F      VA      700CL1101170F15    THE LAW OFFICES OF PAUL A WEYKAMP
BRINKLEY     JORDAN L       VA      700CL1500834B04    THE LAW OFFICES OF PAUL A WEYKAMP           BURRUS       JOSEPH L      VA      700CL0703199F15    THE LAW OFFICES OF PAUL A WEYKAMP
BRINKLEY     SANDRA L       VA      700CL1501692B04    THE LAW OFFICES OF PAUL A WEYKAMP           BURTON       GEORGE S      MD      X99002336          THE LAW OFFICES OF PAUL A WEYKAMP
BRISCOE      JAMES E        MD      X99002403          THE LAW OFFICES OF PAUL A WEYKAMP           BURWELL      DOROTHY L     VA      700CL1001832T01    THE LAW OFFICES OF PAUL A WEYKAMP
BRITE        ELLIOTT        VA      700CL1100969F15    THE LAW OFFICES OF PAUL A WEYKAMP           BURWELL      WILLIAM A     VA      700CL0601801P03    THE LAW OFFICES OF PAUL A WEYKAMP
BRITE        SHIRLEY M      VA      700CL1001831F15    THE LAW OFFICES OF PAUL A WEYKAMP           BUSH         FRANCIS J     MD      X01000662          THE LAW OFFICES OF PAUL A WEYKAMP
BRITT        GEORGE A       VA      700CL0130406A-04   THE LAW OFFICES OF PAUL A WEYKAMP           BUSS         JAMES E       MD      24X03000527        THE LAW OFFICES OF PAUL A WEYKAMP
BRITT        JUDY M         VA      700CL1101167P03    THE LAW OFFICES OF PAUL A WEYKAMP           BUTLER       DAVID M       VA      700CL1202872V04    THE LAW OFFICES OF PAUL A WEYKAMP
BROADDUS     HOWARD P       VA      700CL0130778W-01   THE LAW OFFICES OF PAUL A WEYKAMP           BUTLER       JOHN R        VA      700CL1603492T01    THE LAW OFFICES OF PAUL A WEYKAMP
BROADWATER   MAURICE E      MD      X99002506          THE LAW OFFICES OF PAUL A WEYKAMP           BUTLER       PAUL J        VA      700CL1502031B04    THE LAW OFFICES OF PAUL A WEYKAMP
BROCK        WALLACE L      MD      X99000009          THE LAW OFFICES OF PAUL A WEYKAMP           BUTLER       ROBERT        MD      X9900057           THE LAW OFFICES OF PAUL A WEYKAMP
BROOKS       FREDERICK R    MD      X01000631          THE LAW OFFICES OF PAUL A WEYKAMP           BUTLER       SAMUEL L      VA      700CL1500740M05    THE LAW OFFICES OF PAUL A WEYKAMP
BROOKS       HAROLD         MD      24X03000550        THE LAW OFFICES OF PAUL A WEYKAMP           BUTTS        DAVID         VA      700CL0540052F15    THE LAW OFFICES OF PAUL A WEYKAMP
BROOKS       JACQUELINE M   VA      700CL1301717T01    THE LAW OFFICES OF PAUL A WEYKAMP           BUTTS        JAMES T       VA      700CL1200340P03    THE LAW OFFICES OF PAUL A WEYKAMP
BROOKS       MARY B         VA      700CL0801395J02    THE LAW OFFICES OF PAUL A WEYKAMP           BUTTS        LEVERY C      VA      700CL1101700T01    THE LAW OFFICES OF PAUL A WEYKAMP
BROOKS       RALPH V        VA      700CL1202870F15    THE LAW OFFICES OF PAUL A WEYKAMP           BUTTS        WENDELL Z     VA      700CL1101701F15    THE LAW OFFICES OF PAUL A WEYKAMP
BROOKS       ROLAND A       MD      X99002249          THE LAW OFFICES OF PAUL A WEYKAMP           BUTTS        WOODIE H      VA      700CL1101931T01    THE LAW OFFICES OF PAUL A WEYKAMP
BROOKS       RONNIE E       VA      700CL1600563P03    THE LAW OFFICES OF PAUL A WEYKAMP           BYNUM        MELTON        VA      700CL1401634F15    THE LAW OFFICES OF PAUL A WEYKAMP
BROOKS       WILLIS J       VA      700CL1100970P03    THE LAW OFFICES OF PAUL A WEYKAMP           BYNUM        MELVIN T      VA      700CL0539986V04    THE LAW OFFICES OF PAUL A WEYKAMP
BROTHERS     JAMES          MD      24X13000022        THE LAW OFFICES OF PAUL A WEYKAMP           BYRD         DANNY L       VA      700CL1603504P03    THE LAW OFFICES OF PAUL A WEYKAMP
BROTHERS     JOHN E         VA      700CL1001012P03    THE LAW OFFICES OF PAUL A WEYKAMP           BYRD         ELLIOTT C     VA      700CL0130832C-03   THE LAW OFFICES OF PAUL A WEYKAMP
BROTHERS     PETER A        VA      700CL1001013V04    THE LAW OFFICES OF PAUL A WEYKAMP           BYRUM        JERRY D       VA      710CL01000806-00   THE LAW OFFICES OF PAUL A WEYKAMP
BROTHERS     RONNIE A       VA      700CL1100971V04    THE LAW OFFICES OF PAUL A WEYKAMP           BYRUM        TERRY W       VA      700CL1601454M05    THE LAW OFFICES OF PAUL A WEYKAMP
BROTHERS     ROY L          VA      700CL0900498V04    THE LAW OFFICES OF PAUL A WEYKAMP           CADORIA      ADRIAN J      VA      700CL1302556T01    THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        ANGELA         VA      700CL1101137T01    THE LAW OFFICES OF PAUL A WEYKAMP           CAFFEY       GEORGE        VA      700CL1100973F15    THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        BARBARA S      VA      700CL1101168V04    THE LAW OFFICES OF PAUL A WEYKAMP           CAHILL       EUGENE A      VA      700CL1202860V04    THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        CARROLL        MD      X99000756          THE LAW OFFICES OF PAUL A WEYKAMP           CALLAHAN     WILLIAM A     VA      700CL1001024F15    THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        CHARLES W      MD      X01000672          THE LAW OFFICES OF PAUL A WEYKAMP           CALLIS       JULIE A       VA      700CL1600575M05    THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        DALE L         VA      700CL0337223V04    THE LAW OFFICES OF PAUL A WEYKAMP           CALLIS       LEON          MD      X99002252          THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        DAVID E        VA      700CL1502825B04    THE LAW OFFICES OF PAUL A WEYKAMP           CALLOWAY     DOROTHY L     VA      700CL1603500B04    THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        EDWARD         VA      700CL1101138F15    THE LAW OFFICES OF PAUL A WEYKAMP           CAMERON      RUFUS G       VA      700CL0900499F15    THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        HARRY T        VA      700CL0337182V04    THE LAW OFFICES OF PAUL A WEYKAMP           CAMPBELL     CURTIS        VA      700CL0337184T05    THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        HIAWATHA       VA      700CL1100972T01    THE LAW OFFICES OF PAUL A WEYKAMP           CAMPBELL     DOUGLAS M     VA      700CL1600564B04    THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        JACQUELYN W    VA      700CL1502011B04    THE LAW OFFICES OF PAUL A WEYKAMP           CAMPBELL     ELIZABETH H   VA      700CL1101702P03    THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        JAMES A        VA      700CL0130438C-03   THE LAW OFFICES OF PAUL A WEYKAMP           CAMPBELL     KENNETH M     VA      700CL0232618A-04   THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        JAMES A        MD      X99002250          THE LAW OFFICES OF PAUL A WEYKAMP           CAMPBELL     LARRY         MD      X99000550          THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        JEROME E       VA      700CL1304441F15    THE LAW OFFICES OF PAUL A WEYKAMP           CAMPBELL     WILSON        VA      700CL0130421A-04   THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        JOYCE M        VA      700CL1502012M05    THE LAW OFFICES OF PAUL A WEYKAMP           CAPPS        GEORGE        MD      X99000535          THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        LARRY P        VA      700CL1202859P03    THE LAW OFFICES OF PAUL A WEYKAMP           CAPPS        GEORGE F      VA      700CL0337220T05    THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        LAWRENCE       VA      700CL1200338T01    THE LAW OFFICES OF PAUL A WEYKAMP           CAREY        ROBERT        MD      X99000008          THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        LOUIS R        VA      700CL1301700V04    THE LAW OFFICES OF PAUL A WEYKAMP           CARIN        BILLY         VA      700CL0801396V04    THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        LYNETTE R      VA      700CL1101169T01    THE LAW OFFICES OF PAUL A WEYKAMP           CARINGAL     JOSE G        VA      700CL1302870V04    THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        MAGDALEINE     VA      700CL1302289F15    THE LAW OFFICES OF PAUL A WEYKAMP           CARMON       BENJAMIN F    VA      700CL1101139P03    THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        MARK R         VA      700CL1300522P03    THE LAW OFFICES OF PAUL A WEYKAMP           CARMON       LUCILLE       VA      700CL1300028V04    THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        MELVIN L       VA      700CL1300005T01    THE LAW OFFICES OF PAUL A WEYKAMP           CARPENTER    CALVIN M      VA      700CL1200341V04    THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        PAUL L         MD      X-00000931         THE LAW OFFICES OF PAUL A WEYKAMP           CARPENTER    PEGGY A       VA      700CL1400293T01    THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        RICARDO        VA      700CL1500739B04    THE LAW OFFICES OF PAUL A WEYKAMP           CARPENTER    STEVE E       VA      700CL0540036J02    THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        ROBERT         VA      700CL0703198J02    THE LAW OFFICES OF PAUL A WEYKAMP           CARPENTER    TYRONE A      VA      700CL1300521F15    THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        SAMUEL H       VA      700CL0539171T01    THE LAW OFFICES OF PAUL A WEYKAMP           CARRANZA     ROGELIO C     VA      700CL0539176T01    THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        THOMAS E       VA      700CL0539172P03    THE LAW OFFICES OF PAUL A WEYKAMP           CARRIGAN     JOHN J        MD      X99000536          THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        TIMOTHY G      MD      X99002387          THE LAW OFFICES OF PAUL A WEYKAMP           CARSON       WILLIAM S     VA      700CL0539456V04    THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        TITUS M        VA      700CL0540039P03    THE LAW OFFICES OF PAUL A WEYKAMP           CARTER       JOHN D        VA      700CL1603489P03    THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        WENDELL M      VA      700CL1301725T01    THE LAW OFFICES OF PAUL A WEYKAMP           CARTER       JOSEPH F      VA      700CL0130732A-04   THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        WILLIAM T      MD      X-00000937         THE LAW OFFICES OF PAUL A WEYKAMP           CARTER       KENNETH E     VA      700CL0130447H-02   THE LAW OFFICES OF PAUL A WEYKAMP
BROWN        WILLIE L       VA      700CL1302557F15    THE LAW OFFICES OF PAUL A WEYKAMP           CARTER       KENNETH E     MD      X99002253          THE LAW OFFICES OF PAUL A WEYKAMP
BROWNING     ALLISON        VA      700CL0130441A-04   THE LAW OFFICES OF PAUL A WEYKAMP           CARTER       LARRY B       VA      700CL1100974P03    THE LAW OFFICES OF PAUL A WEYKAMP
BROWNING     ALLISON        MD      X99002248          THE LAW OFFICES OF PAUL A WEYKAMP           CARTWRIGHT   ELLSWORTH H   VA      700CL0539177P03    THE LAW OFFICES OF PAUL A WEYKAMP
BRYANT       CHARLIE        VA      700CL0539174V04    THE LAW OFFICES OF PAUL A WEYKAMP           CARTWRIGHT   ERVIN T       VA      700CL0539978T01    THE LAW OFFICES OF PAUL A WEYKAMP
BRYANT       VERNON C       VA      700CL1701818M03    THE LAW OFFICES OF PAUL A WEYKAMP           CARTWRIGHT   TERRY L       VA      700CL1300006F15    THE LAW OFFICES OF PAUL A WEYKAMP

                                                                                                                                                           Appendix A - 445
                                     Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                  Document Page 464 of 624
Claimant     Claimant      State                                                                  Claimant     Claimant      State
Last Name    First Name    Filed   Docket Number      Primary Plaintiff Counsel                   Last Name    First Name    Filed   Docket Number       Primary Plaintiff Counsel
CARTWRIGHT   THOMAS L      VA      700CL0703200V04    THE LAW OFFICES OF PAUL A WEYKAMP           COOPER       ALICE L       VA      700CL1301718F15     THE LAW OFFICES OF PAUL A WEYKAMP
CASE         RALPH D       MD      24X05000680        THE LAW OFFICES OF PAUL A WEYKAMP           COOPER       FELECIA D     VA      700CL1601456F15     THE LAW OFFICES OF PAUL A WEYKAMP
CASEBOLT     ROBERT L      VA      700CL1302024T01    THE LAW OFFICES OF PAUL A WEYKAMP           COOPER       MEDENIA G     VA      700CL1302561F15     THE LAW OFFICES OF PAUL A WEYKAMP
CASON        LESLIE M      VA      700CL0232622H-02   THE LAW OFFICES OF PAUL A WEYKAMP           COOPER       NANCY B       VA      700CL1101705F15     THE LAW OFFICES OF PAUL A WEYKAMP
CASPER       FAYE F        VA      700CL1600576T01    THE LAW OFFICES OF PAUL A WEYKAMP           COPELAND     BENJAMIN R    VA      700CL0540049P03     THE LAW OFFICES OF PAUL A WEYKAMP
CASPER       LUTHER W      VA      700CL437974H02     THE LAW OFFICES OF PAUL A WEYKAMP           COPELAND     DAVID L       VA      700CL1101706P03     THE LAW OFFICES OF PAUL A WEYKAMP
CASSERLY     BERNARD F     MD      24X03000544        THE LAW OFFICES OF PAUL A WEYKAMP           COPELAND     DENNIS L      VA      700CL0703202T01     THE LAW OFFICES OF PAUL A WEYKAMP
CELIZ        GABINO A      VA      700CL0539178H02    THE LAW OFFICES OF PAUL A WEYKAMP           COPELAND     ERVIN G       VA      700CL1500741T01     THE LAW OFFICES OF PAUL A WEYKAMP
CERCEO       ALBERT F      VA      700CL0801397P03    THE LAW OFFICES OF PAUL A WEYKAMP           COPELAND     FLOYD J       VA      700CL1203618F15     THE LAW OFFICES OF PAUL A WEYKAMP
CHALFANT     WILLIAM       MD      24X04000368        THE LAW OFFICES OF PAUL A WEYKAMP           COPELAND     JOSEPH M      VA      700CL0232400C-03    THE LAW OFFICES OF PAUL A WEYKAMP
CHAMBERS     BENTON W      MD      X9900053           THE LAW OFFICES OF PAUL A WEYKAMP           COPELAND     LEROY         VA      700CL0540203J02     THE LAW OFFICES OF PAUL A WEYKAMP
CHANEY       RAYMOND B     MD      24X05000037        THE LAW OFFICES OF PAUL A WEYKAMP           COPELAND     LORENZO       VA      700CL1200343F15     THE LAW OFFICES OF PAUL A WEYKAMP
CHANG        SOON          MD      04X04000362        THE LAW OFFICES OF PAUL A WEYKAMP           COPELAND     PATRICIA A    VA      700CL1101173T01     THE LAW OFFICES OF PAUL A WEYKAMP
CHAPLIN      MARY          VA      700CL1101171P03    THE LAW OFFICES OF PAUL A WEYKAMP           COPELAND     RAYMOND V     VA      700CL0539182P03     THE LAW OFFICES OF PAUL A WEYKAMP
CHAPLIN      WILLIAM L     VA      700CL1001029F15    THE LAW OFFICES OF PAUL A WEYKAMP           COPELAND     VERNON        VA      700CL1401644V04     THE LAW OFFICES OF PAUL A WEYKAMP
CHAPMAN      LAWRENCE F    VA      700CL0539971V04    THE LAW OFFICES OF PAUL A WEYKAMP           CORBETT      GARY T        VA      700CL1101949P03     THE LAW OFFICES OF PAUL A WEYKAMP
CHAPMAN      RANDOLPH      VA      700CL1203617T01    THE LAW OFFICES OF PAUL A WEYKAMP           CORBIN       VICTOR J      MD      X01000661           THE LAW OFFICES OF PAUL A WEYKAMP
CHAPMAN      SHARON E      VA      700CL1300029T01    THE LAW OFFICES OF PAUL A WEYKAMP           CORNELL      LAWRENCE      MD      X-00000506          THE LAW OFFICES OF PAUL A WEYKAMP
CHARITY      FRANCES R     VA      700CL1001030T01    THE LAW OFFICES OF PAUL A WEYKAMP           CORPREW      ROBERT L      VA      700CL1001036J02     THE LAW OFFICES OF PAUL A WEYKAMP
CHARLES      ELSTER        VA      700CL1501720F15    THE LAW OFFICES OF PAUL A WEYKAMP           CORPUZ       FRANCISCO D   VA      700CL1600565M05     THE LAW OFFICES OF PAUL A WEYKAMP
CHARLES      WILLIAM T     VA      700CL0337239H02    THE LAW OFFICES OF PAUL A WEYKAMP           COSNER       CHARLES C     MD      X99000573           THE LAW OFFICES OF PAUL A WEYKAMP
CHARRON      ROBERT J      MD      X99002254          THE LAW OFFICES OF PAUL A WEYKAMP           COSTON       HAROLD D      VA      700CL0801400J02     THE LAW OFFICES OF PAUL A WEYKAMP
CHEATHAM     DIETRIET D    VA      700CL1701845P05    THE LAW OFFICES OF PAUL A WEYKAMP           COTTON       HOWARD L      VA      700CL0130424V-05    THE LAW OFFICES OF PAUL A WEYKAMP
CHEATHAM     SOLOMON       VA      700CL1701819B04    THE LAW OFFICES OF PAUL A WEYKAMP           COTTON       WILBERT       VA      700CL1401623P03     THE LAW OFFICES OF PAUL A WEYKAMP
CHERRY       DELORES G     VA      700CL1201915P03    THE LAW OFFICES OF PAUL A WEYKAMP           COUNCIL      CAROLYN J     VA      700CL1300533F15     THE LAW OFFICES OF PAUL A WEYKAMP
CHERRY       JOHN E        VA      700CL1101703V04    THE LAW OFFICES OF PAUL A WEYKAMP           COUNTS       MAGGIE W      VA      700CL1201916V04     THE LAW OFFICES OF PAUL A WEYKAMP
CHERRY       LONNIE R      VA      700CL1502826M05    THE LAW OFFICES OF PAUL A WEYKAMP           COVATO       FRANK A       VA      700CL0130694C-03    THE LAW OFFICES OF PAUL A WEYKAMP
CHERRY       PURNELL       VA      700CL1200328P03    THE LAW OFFICES OF PAUL A WEYKAMP           COWARD       RAYFORD M     MD      X01000670           THE LAW OFFICES OF PAUL A WEYKAMP
CHERRY       ROGERS        VA      700CL0900497J02    THE LAW OFFICES OF PAUL A WEYKAMP           COWGER       LEONARD J     MD      X01000660           THE LAW OFFICES OF PAUL A WEYKAMP
CHERRY       WILLIAM H     VA      700CL0539601T01    THE LAW OFFICES OF PAUL A WEYKAMP           COX          BEVERLY L     VA      700CL1402701V04     THE LAW OFFICES OF PAUL A WEYKAMP
CHILDS       JAMES         VA      700CL0130422H-02   THE LAW OFFICES OF PAUL A WEYKAMP           COX          HARRY E       VA      700CL1101933P03     THE LAW OFFICES OF PAUL A WEYKAMP
CHRISMAN     HAROLD V      VA      36103EH            THE LAW OFFICES OF PAUL A WEYKAMP           COX          JOHN          MD      24X05000026         THE LAW OFFICES OF PAUL A WEYKAMP
CHRISTIAN    ANDREW L      VA      700CL0801398T01    THE LAW OFFICES OF PAUL A WEYKAMP           COX          MARCUS A      VA      700CL0232684C-03    THE LAW OFFICES OF PAUL A WEYKAMP
CHURCH       HOBERT        VA      700CL0231877H-02   THE LAW OFFICES OF PAUL A WEYKAMP           COYLE        MARK R        MD      24X03000555         THE LAW OFFICES OF PAUL A WEYKAMP
CHURCH       KENNETH O     VA      700CL0231881A-04   THE LAW OFFICES OF PAUL A WEYKAMP           CRADLE       WILLIAM H     VA      700CL1701821T01     THE LAW OFFICES OF PAUL A WEYKAMP
CLACK        ANGELIA       VA      700CL0801399F15    THE LAW OFFICES OF PAUL A WEYKAMP           CRAIG        WILLIAM       VA      700CL1500836M05     THE LAW OFFICES OF PAUL A WEYKAMP
CLARK        FELTON G      VA      700CL0130423C-03   THE LAW OFFICES OF PAUL A WEYKAMP           CRANDOL      ROBERT H      VA      700CL0130414V-05    THE LAW OFFICES OF PAUL A WEYKAMP
CLARK        HERBERT L     VA      700CL1001031J02    THE LAW OFFICES OF PAUL A WEYKAMP           CRANE        BOBBY L       VA      700CL1701822F15     THE LAW OFFICES OF PAUL A WEYKAMP
CLARK        IRENE C       VA      700CL1101172V04    THE LAW OFFICES OF PAUL A WEYKAMP           CRANE        RICHARD L     VA      700CL1701823M03     THE LAW OFFICES OF PAUL A WEYKAMP
CLARK        JOHN          MD      X99000760          THE LAW OFFICES OF PAUL A WEYKAMP           CRAPS        DUANE B       VA      700CL1304424T01     THE LAW OFFICES OF PAUL A WEYKAMP
CLARK        ROBERT D      VA      700CL1301726F15    THE LAW OFFICES OF PAUL A WEYKAMP           CRAYTON      CORDELL J     VA      700CL0130720V-05    THE LAW OFFICES OF PAUL A WEYKAMP
CLARKE       REUBEN M      VA      700CL0539179V04    THE LAW OFFICES OF PAUL A WEYKAMP           CREDLE       DONALD        VA      700CL1101140V04     THE LAW OFFICES OF PAUL A WEYKAMP
CLARKE       THELMA A      VA      700CL1501693B04    THE LAW OFFICES OF PAUL A WEYKAMP           CREECY       MILFORD F     VA      700CL1100976T01     THE LAW OFFICES OF PAUL A WEYKAMP
CLAYTON      CEPHAS R      VA      700CL0130440W-01   THE LAW OFFICES OF PAUL A WEYKAMP           CREEKMORE    EMMETT L      VA      700CL1100975V04     THE LAW OFFICES OF PAUL A WEYKAMP
CLAYTON      CEPHAS R      MD      X99002255          THE LAW OFFICES OF PAUL A WEYKAMP           CREEKMORE    SHERMAN C     VA      700CL1201271F15     THE LAW OFFICES OF PAUL A WEYKAMP
CLEMENTS     WILLIAM D     VA      700CL1402703F15    THE LAW OFFICES OF PAUL A WEYKAMP           CRETER       ROGER D       MD      X99002257           THE LAW OFFICES OF PAUL A WEYKAMP
CLEMONS      CARLTON L     VA      700CL0437977W01    THE LAW OFFICES OF PAUL A WEYKAMP           CRITTENDEN   DAVID         VA      700CL1300056V04     THE LAW OFFICES OF PAUL A WEYKAMP
CLEWIS       JAMES M       VA      700CL0539180J05    THE LAW OFFICES OF PAUL A WEYKAMP           CRITTENDEN   ROGER D       MD      X99002258           THE LAW OFFICES OF PAUL A WEYKAMP
CLOBRIDGE    RONALD T      VA      700CL1701820P05    THE LAW OFFICES OF PAUL A WEYKAMP           CROSS        ARTHUR L      VA      700CL0539956V04     THE LAW OFFICES OF PAUL A WEYKAMP
COCCIOLI     JOHN M        MD      X-00000932         THE LAW OFFICES OF PAUL A WEYKAMP           CROSS        CURTIS I      VA      700CL1603495B04     THE LAW OFFICES OF PAUL A WEYKAMP
COCHRAN      JOHN J        VA      700CL1601455T01    THE LAW OFFICES OF PAUL A WEYKAMP           CROSS        EMILY M       VA      700CL0801401V04     THE LAW OFFICES OF PAUL A WEYKAMP
COGDELL      DAVID E       VA      700CL0130534W-01   THE LAW OFFICES OF PAUL A WEYKAMP           CROSS        MAE B         VA      700CL1101174F15     THE LAW OFFICES OF PAUL A WEYKAMP
COHEN        CARY          VA      700CL0540051J02    THE LAW OFFICES OF PAUL A WEYKAMP           CROSS        ROGERS L      VA      700CL1500837T01     THE LAW OFFICES OF PAUL A WEYKAMP
COLBERT      GARLAND W     MD      X99002404          THE LAW OFFICES OF PAUL A WEYKAMP           CROSS        WILLIAM C     VA      700CL0539183H02     THE LAW OFFICES OF PAUL A WEYKAMP
COLBERT      ROBERT E      VA      700CL0337228V04    THE LAW OFFICES OF PAUL A WEYKAMP           CROWDER      BILLY M       MD      X01000659           THE LAW OFFICES OF PAUL A WEYKAMP
COLE         WILLIAM R     VA      700CL0231899W-01   THE LAW OFFICES OF PAUL A WEYKAMP           CROWDER      JEAN S        VA      700CL1101175P03     THE LAW OFFICES OF PAUL A WEYKAMP
COLEMAN      ALFRED V      VA      700CL0539181T01    THE LAW OFFICES OF PAUL A WEYKAMP           CROYLE       RALPH E       MD      X99002260           THE LAW OFFICES OF PAUL A WEYKAMP
COLEMAN      COLLIN L      VA      700CL1603491M05    THE LAW OFFICES OF PAUL A WEYKAMP           CRUMBLISS    RONALD        MD      X-00000946          THE LAW OFFICES OF PAUL A WEYKAMP
COLEMAN      RAYMOND B     MD      X99000757          THE LAW OFFICES OF PAUL A WEYKAMP           CRUMP        ANTHONY       VA      700CL1701824B04     THE LAW OFFICES OF PAUL A WEYKAMP
COLLINS      LEWIS         VA      700CL1201882F15    THE LAW OFFICES OF PAUL A WEYKAMP           CRUSSE       ANDREW J      MD      24X03000533         THE LAW OFFICES OF PAUL A WEYKAMP
COLLINS      LINDA C       VA      700CL1501694M05    THE LAW OFFICES OF PAUL A WEYKAMP           CRUZ         ALBERTO F     VA      700CL0801402P03     THE LAW OFFICES OF PAUL A WEYKAMP
COLLINS      SEBASTIAN     VA      700CL1203312P03    THE LAW OFFICES OF PAUL A WEYKAMP           CRUZ         CORNELIUS R   VA      700CL0540007V04     THE LAW OFFICES OF PAUL A WEYKAMP
COLYER       ROBERT V      VA      700CL0540034P03    THE LAW OFFICES OF PAUL A WEYKAMP           CUFFEE       NOVELLA       VA      700CL1100998P03     THE LAW OFFICES OF PAUL A WEYKAMP
COMBS        LAWRENCE E    VA      700CL0703201P03    THE LAW OFFICES OF PAUL A WEYKAMP           CUFFEE       REGINALD T    VA      700CL1202862F15     THE LAW OFFICES OF PAUL A WEYKAMP
COMMANDER    OTIS          VA      700CL1101704T01    THE LAW OFFICES OF PAUL A WEYKAMP           CUFFEE       ROBERT M      VA      700CL1001038V04     THE LAW OFFICES OF PAUL A WEYKAMP
CONANT       CHIEFTAIN M   VA      700CL1202861T01    THE LAW OFFICES OF PAUL A WEYKAMP           CUFFEE       WILLIAM A     VA      740CL01000386-00    THE LAW OFFICES OF PAUL A WEYKAMP
CONCEPCION   RODOLFO S     VA      700CL1201683P03    THE LAW OFFICES OF PAUL A WEYKAMP           CUFFEE       WILLIAM A     MD      X99002337           THE LAW OFFICES OF PAUL A WEYKAMP
CONNOR       JOHN H        VA      700CL0130833V-05   THE LAW OFFICES OF PAUL A WEYKAMP           CULPEPPER    THURLOW G     VA      700CL0437981P03     THE LAW OFFICES OF PAUL A WEYKAMP
CONRAD       EDWARD        MD      X99002498          THE LAW OFFICES OF PAUL A WEYKAMP           CUMMINGS     PETER R       MD      X99002261           THE LAW OFFICES OF PAUL A WEYKAMP
CONYERS      RUBEN E       VA      700CL1001034F15    THE LAW OFFICES OF PAUL A WEYKAMP           CUSTIS       ALLEN B       MD      X99002262           THE LAW OFFICES OF PAUL A WEYKAMP
COOK         HAROLD R      VA      700CL1200342T01    THE LAW OFFICES OF PAUL A WEYKAMP           CUTRIGHT     LARRY P       VA      700CL1500742F15     THE LAW OFFICES OF PAUL A WEYKAMP
COOK         JERRY D       MD      X99002499          THE LAW OFFICES OF PAUL A WEYKAMP           D'AMICO      ERMANNO       MD      24X04000341         THE LAW OFFICES OF PAUL A WEYKAMP
COOK         ROBERT P      MD      X99002256          THE LAW OFFICES OF PAUL A WEYKAMP           DAHLSTROM    WILBERT T     MD      24X03000541         THE LAW OFFICES OF PAUL A WEYKAMP
COOKE        CHARLENE T    VA      700CL1001035T01    THE LAW OFFICES OF PAUL A WEYKAMP           DAIL         RUSSELL L     VA      700CL0231894W-01    THE LAW OFFICES OF PAUL A WEYKAMP
COOKE        ROBERT H      VA      700CL0232542H-02   THE LAW OFFICES OF PAUL A WEYKAMP           DAILEY       THOMAS M      VA      700CL01030404V-05   THE LAW OFFICES OF PAUL A WEYKAMP
COOKE        WILLIAM H     VA      700CL1101932F15    THE LAW OFFICES OF PAUL A WEYKAMP           DAMRON       PAUL E        VA      700CL0130695V-05    THE LAW OFFICES OF PAUL A WEYKAMP

                                                                                                                                                           Appendix A - 446
                                         Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                      Document Page 465 of 624
Claimant          Claimant     State                                                                  Claimant    Claimant      State
Last Name         First Name   Filed   Docket Number      Primary Plaintiff Counsel                   Last Name   First Name    Filed   Docket Number      Primary Plaintiff Counsel
DANFORTH          BARRY C      VA      700CL0801403T01    THE LAW OFFICES OF PAUL A WEYKAMP           DOBSON      JOHN          VA      700CL0130398C-03   THE LAW OFFICES OF PAUL A WEYKAMP
DANIEL            CLARENCE F   VA      700CL1200892V04    THE LAW OFFICES OF PAUL A WEYKAMP           DOCKINS     WOODROW       MD      X99000528          THE LAW OFFICES OF PAUL A WEYKAMP
DANIELS           BOBBY M      VA      700CL1500743P03    THE LAW OFFICES OF PAUL A WEYKAMP           DODSON      MAURICE C     MD      X99002268          THE LAW OFFICES OF PAUL A WEYKAMP
DANIELS           ELVIN D      VA      700CL0130402H-02   THE LAW OFFICES OF PAUL A WEYKAMP           DOHERTY     RICHARD J     VA      700CL0437964H02    THE LAW OFFICES OF PAUL A WEYKAMP
DANIELS           GOLDIE       VA      700CL0130831H-02   THE LAW OFFICES OF PAUL A WEYKAMP           DOLES       COLIA M       VA      700CL1203627P03    THE LAW OFFICES OF PAUL A WEYKAMP
DANIELS           ROBERT E     VA      700CL1301727P03    THE LAW OFFICES OF PAUL A WEYKAMP           DONAHUE     MICHAEL J     MD      X99002500          THE LAW OFFICES OF PAUL A WEYKAMP
DANIELS           ROMIE E      VA      700CL0539184V04    THE LAW OFFICES OF PAUL A WEYKAMP           DONAHUE     ROBERT H      VA      700CL0540201P03    THE LAW OFFICES OF PAUL A WEYKAMP
DANTONI           JOSEPH       MD      X99000538          THE LAW OFFICES OF PAUL A WEYKAMP           DONALDSON   CHARLES E     MD      X99002267          THE LAW OFFICES OF PAUL A WEYKAMP
DARBY             KATHY A      VA      700CL1201266T01    THE LAW OFFICES OF PAUL A WEYKAMP           DONALDSON   FREDERICK L   MD      X01000644          THE LAW OFFICES OF PAUL A WEYKAMP
DARDEN            JOSEPH E     VA      700CL0900482J02    THE LAW OFFICES OF PAUL A WEYKAMP           DONALDSON   JAMES P       MD      X-00000950         THE LAW OFFICES OF PAUL A WEYKAMP
DARDEN            LARRY A      VA      700CL1500838F15    THE LAW OFFICES OF PAUL A WEYKAMP           DONLIN      JAMES F       MD      X01000657          THE LAW OFFICES OF PAUL A WEYKAMP
DAULTON           MAYNARD L    MD      X99002263          THE LAW OFFICES OF PAUL A WEYKAMP           DOSSETT     RAYMOND S     VA      700CL0336616W01    THE LAW OFFICES OF PAUL A WEYKAMP
DAVENPORT         GEORGIE I    VA      700CL1001833J02    THE LAW OFFICES OF PAUL A WEYKAMP           DOTSON      ROBERT R      VA      700CL0539998P03    THE LAW OFFICES OF PAUL A WEYKAMP
DAVENPORT         HERBERT C    VA      700CL1001039F15    THE LAW OFFICES OF PAUL A WEYKAMP           DOUGHTEN    JERRY W       VA      700CL1500839P03    THE LAW OFFICES OF PAUL A WEYKAMP
DAVIDSON          GARFIELD M   VA      700CL0437961P03    THE LAW OFFICES OF PAUL A WEYKAMP           DOUGLAS     LUTHER E      VA      700CL0232551A-04   THE LAW OFFICES OF PAUL A WEYKAMP
DAVIS             ALBERT L     VA      700CL1301728V04    THE LAW OFFICES OF PAUL A WEYKAMP           DOWDY       CHARLENE      VA      700CL1502013T01    THE LAW OFFICES OF PAUL A WEYKAMP
DAVIS             ALEXANDER    VA      700CL0801404F15    THE LAW OFFICES OF PAUL A WEYKAMP           DOWDY       OLIVET L      VA      700CL1304426P03    THE LAW OFFICES OF PAUL A WEYKAMP
DAVIS             CARL         VA      700CL1500744B04    THE LAW OFFICES OF PAUL A WEYKAMP           DOXEY       JOHN S        VA      700CL1701825P05    THE LAW OFFICES OF PAUL A WEYKAMP
DAVIS             CARL V       VA      700CL0539979J02    THE LAW OFFICES OF PAUL A WEYKAMP           DOYON       JOSEPH L      VA      700CL0232249H02    THE LAW OFFICES OF PAUL A WEYKAMP
DAVIS             DENNIS L     VA      700CL1300007P03    THE LAW OFFICES OF PAUL A WEYKAMP           DOZIER      KENNETH E     VA      700CL0540016J02    THE LAW OFFICES OF PAUL A WEYKAMP
DAVIS             DENVIP       VA      700CL0900471T01    THE LAW OFFICES OF PAUL A WEYKAMP           DRAINER     DANIEL L      VA      700CL1001048V04    THE LAW OFFICES OF PAUL A WEYKAMP
DAVIS             GEORGE L     VA      700CL0231882H-02   THE LAW OFFICES OF PAUL A WEYKAMP           DRAKE       LEON          VA      700CL0539186T01    THE LAW OFFICES OF PAUL A WEYKAMP
DAVIS             GLENN E      VA      700CL1501721P03    THE LAW OFFICES OF PAUL A WEYKAMP           DRAKE       RAYMOND E     VA      700CL1001049F15    THE LAW OFFICES OF PAUL A WEYKAMP
DAVIS             GROVER J     VA      700CL1001040T01    THE LAW OFFICES OF PAUL A WEYKAMP           DRANE       JAMES E       VA      700CL0337193H02    THE LAW OFFICES OF PAUL A WEYKAMP
DAVIS             HAROLD A     VA      700CL1201257V04    THE LAW OFFICES OF PAUL A WEYKAMP           DRENNAN     WILLIAM H     MD      X99002389          THE LAW OFFICES OF PAUL A WEYKAMP
DAVIS             JAMES E      VA      700CL1304425F15    THE LAW OFFICES OF PAUL A WEYKAMP           DREW        CALVIN        VA      700CL1701826T01    THE LAW OFFICES OF PAUL A WEYKAMP
DAVIS             MARGERY L    VA      700CL1201267F15    THE LAW OFFICES OF PAUL A WEYKAMP           DREW        GEORGE R      VA      700CL1201253V04    THE LAW OFFICES OF PAUL A WEYKAMP
DAVIS             MARY E       VA      700CL1101176V04    THE LAW OFFICES OF PAUL A WEYKAMP           DREW        MICHAEL       VA      700CL1602527M05    THE LAW OFFICES OF PAUL A WEYKAMP
DAVIS             MORRIS       VA      740CL00002732-00   THE LAW OFFICES OF PAUL A WEYKAMP           DUCRE       CYNTHIA       VA      700CL1101178F15    THE LAW OFFICES OF PAUL A WEYKAMP
DAVIS             RALPH W      MD      X-00000947         THE LAW OFFICES OF PAUL A WEYKAMP           DUDLEY      ROBERT        MD      X-00000951         THE LAW OFFICES OF PAUL A WEYKAMP
DAVIS             VARNEY G     VA      700CL0900502J02    THE LAW OFFICES OF PAUL A WEYKAMP           DUGAN       WALTER B      MD      X99002397          THE LAW OFFICES OF PAUL A WEYKAMP
DAVIS             WILLIE V     VA      700CL1302280T01    THE LAW OFFICES OF PAUL A WEYKAMP           DUKE        RICHARD M     VA      700CL1203320P03    THE LAW OFFICES OF PAUL A WEYKAMP
DAWSON            DENNIS L     MD      24X04000337        THE LAW OFFICES OF PAUL A WEYKAMP           DULAY       RALPH         VA      700CL1101708T01    THE LAW OFFICES OF PAUL A WEYKAMP
DAYE              VIVIAN L     VA      700CL1101177T01    THE LAW OFFICES OF PAUL A WEYKAMP           DUNBAR      JOSEPH        VA      700CL0539970F15    THE LAW OFFICES OF PAUL A WEYKAMP
DEBUS             CLAUDE E     MD      X01000677          THE LAW OFFICES OF PAUL A WEYKAMP           DUNCAN      CARL J        VA      700CL0233039H02    THE LAW OFFICES OF PAUL A WEYKAMP
DECARMO           JOHN R       MD      X99002264          THE LAW OFFICES OF PAUL A WEYKAMP           DUNCAN      RODERICK J    MD      X01000668          THE LAW OFFICES OF PAUL A WEYKAMP
DECKER            JAMES M      MD      X99002388          THE LAW OFFICES OF PAUL A WEYKAMP           DUNN        DAVID J       VA      700CL0130733H-02   THE LAW OFFICES OF PAUL A WEYKAMP
DECKER            WALTER E     MD      X99002405          THE LAW OFFICES OF PAUL A WEYKAMP           DUNN        ROBERT R      VA      700CL0130644C-03   THE LAW OFFICES OF PAUL A WEYKAMP
DEIGERT           RAYMOND      MD      X99000007          THE LAW OFFICES OF PAUL A WEYKAMP           DUNNING     MYRTLE        VA      700CL0233050A04    THE LAW OFFICES OF PAUL A WEYKAMP
DEL SIGNORE       DOMENIC      MD      X99000539          THE LAW OFFICES OF PAUL A WEYKAMP           DUNNOCK     SAMUEL        MD      X99000004          THE LAW OFFICES OF PAUL A WEYKAMP
DELA CRUZ         LUIS C       VA      700CL1603511M05    THE LAW OFFICES OF PAUL A WEYKAMP           DUNSTON     EDWIN         VA      700CL0130483V-05   THE LAW OFFICES OF PAUL A WEYKAMP
DELK              JUNIUS L     VA      700CL1601457P03    THE LAW OFFICES OF PAUL A WEYKAMP           DURHAM      STEVE         VA      700CL1001050T01    THE LAW OFFICES OF PAUL A WEYKAMP
DELOATCH          FRANCIS M    VA      700CL1001042P03    THE LAW OFFICES OF PAUL A WEYKAMP           DUTCH       JAMES M       VA      700CL1101709F15    THE LAW OFFICES OF PAUL A WEYKAMP
DELOATCH          LEANDER J    VA      700CL1201684V04    THE LAW OFFICES OF PAUL A WEYKAMP           DYMOND      JOSEPH A      MD      X-00000938         THE LAW OFFICES OF PAUL A WEYKAMP
DELOST            GEORGE F     MD      X01000658          THE LAW OFFICES OF PAUL A WEYKAMP           DYPSKY      LAWRENCE      MD      X01000643          THE LAW OFFICES OF PAUL A WEYKAMP
DELOST            JOHN M       MD      X-00000948         THE LAW OFFICES OF PAUL A WEYKAMP           EASON       BERNICE N     VA      700CL1301719P03    THE LAW OFFICES OF PAUL A WEYKAMP
DELOST            WILLIAM      MD      X99000540          THE LAW OFFICES OF PAUL A WEYKAMP           EASON       BETTY J       VA      700CL1600577F15    THE LAW OFFICES OF PAUL A WEYKAMP
DELPHIA           GERALD L     VA      700CL1501722B04    THE LAW OFFICES OF PAUL A WEYKAMP           EASON       GAYLE F       VA      700CL1502829P03    THE LAW OFFICES OF PAUL A WEYKAMP
DELPHIA           HAROLD J     VA      700CL1502827T01    THE LAW OFFICES OF PAUL A WEYKAMP           EASON       JAMES C       VA      700CL1200344P03    THE LAW OFFICES OF PAUL A WEYKAMP
DELPHIA           LISA         VA      700CL1502828F15    THE LAW OFFICES OF PAUL A WEYKAMP           EASON       JOHN S        VA      32633-VA           THE LAW OFFICES OF PAUL A WEYKAMP
DEMOS             GUS C        MD      X00000949          THE LAW OFFICES OF PAUL A WEYKAMP           EASON       JOHN T        VA      700CL1500745B04    THE LAW OFFICES OF PAUL A WEYKAMP
DENNARD           THOMAS A     VA      700CL1401635P03    THE LAW OFFICES OF PAUL A WEYKAMP           EASON       WAGUS R       VA      700CL0540012F15    THE LAW OFFICES OF PAUL A WEYKAMP
DENT              NORMAN T     VA      700CL0233035A-04   THE LAW OFFICES OF PAUL A WEYKAMP           EASON       WAGUS R       VA      700CL1302279V04    THE LAW OFFICES OF PAUL A WEYKAMP
DERKA             THEODORE     MD      X99000006          THE LAW OFFICES OF PAUL A WEYKAMP           EASON       WILLIE A      MD      X99002341          THE LAW OFFICES OF PAUL A WEYKAMP
DEROSA            ROBERT A     MD      X97163509          THE LAW OFFICES OF PAUL A WEYKAMP           ECHOLS      ALDEN L       VA      700CL0437979H02    THE LAW OFFICES OF PAUL A WEYKAMP
DESHIELDS         FRANK        VA      700CL1100977F15    THE LAW OFFICES OF PAUL A WEYKAMP           EDGE        JERRY N       MD      24X03000525        THE LAW OFFICES OF PAUL A WEYKAMP
DICKENS           HELEN L      VA      700CL1001044F15    THE LAW OFFICES OF PAUL A WEYKAMP           EDGE        LEON W        MD      24X03000532        THE LAW OFFICES OF PAUL A WEYKAMP
DICKERSON         RICHARD O    VA      700CL0337157V04    THE LAW OFFICES OF PAUL A WEYKAMP           EDMOND      CLYDE         VA      700CL0801330J02    THE LAW OFFICES OF PAUL A WEYKAMP
DICKERSON         SHELBY J     VA      700CL1001834P03    THE LAW OFFICES OF PAUL A WEYKAMP           EDMOND      ELSIE         VA      700CL1101710P03    THE LAW OFFICES OF PAUL A WEYKAMP
DIDIO             CARL F       VA      700CL1001045T01    THE LAW OFFICES OF PAUL A WEYKAMP           EDMUNDSON   CLIFTON       VA      700CL1302025F15    THE LAW OFFICES OF PAUL A WEYKAMP
DIDIO             JEROME S     VA      700CL1300035P03    THE LAW OFFICES OF PAUL A WEYKAMP           EDWARDS     CLIFTON F     VA      36108EH            THE LAW OFFICES OF PAUL A WEYKAMP
DIDIO             LOUIS P      VA      700CL1001046J02    THE LAW OFFICES OF PAUL A WEYKAMP           EDWARDS     DEWEY W       VA      700CL1200345V04    THE LAW OFFICES OF PAUL A WEYKAMP
DIDIO             SHIRLEY      VA      700CL0540042F15    THE LAW OFFICES OF PAUL A WEYKAMP           EDWARDS     HERBERT P     MD      X99002382          THE LAW OFFICES OF PAUL A WEYKAMP
DIEHL             GARY         MD      X99000005          THE LAW OFFICES OF PAUL A WEYKAMP           EDWARDS     LOIS D        VA      700CL1201674F15    THE LAW OFFICES OF PAUL A WEYKAMP
DIGGS             ALONZO M     VA      700CL1304442P03    THE LAW OFFICES OF PAUL A WEYKAMP           EDWARDS     MELVIN R      VA      700CL1001051J02    THE LAW OFFICES OF PAUL A WEYKAMP
DIGGS             CAROL B      VA      700CL1304455V04    THE LAW OFFICES OF PAUL A WEYKAMP           EDWARDS     MILTON L      VA      700CL0337234H02    THE LAW OFFICES OF PAUL A WEYKAMP
DIGGS             CLIFFORD M   MD      X99002265          THE LAW OFFICES OF PAUL A WEYKAMP           EDWARDS     NATHANIEL     VA      700CL1603501M05    THE LAW OFFICES OF PAUL A WEYKAMP
DIGGS-ETHERIDGE   BRENDA       VA      700CL0703203J02    THE LAW OFFICES OF PAUL A WEYKAMP           EDWARDS     ROBERT C      VA      700CL0539187P03    THE LAW OFFICES OF PAUL A WEYKAMP
DIGMAN            ROBERT D     VA      700CL1101950V04    THE LAW OFFICES OF PAUL A WEYKAMP           EDWARDS     SILAS E       VA      700CL1200346T01    THE LAW OFFICES OF PAUL A WEYKAMP
DILLARD           MALCOLM L    VA      700CL1300036V04    THE LAW OFFICES OF PAUL A WEYKAMP           EDWARDS     THOMAS A      VA      700CL0233058V05    THE LAW OFFICES OF PAUL A WEYKAMP
DIMARINO          KAREN G      VA      700CL1101707V04    THE LAW OFFICES OF PAUL A WEYKAMP           ELAM        LARRY         VA      700CL1203321V04    THE LAW OFFICES OF PAUL A WEYKAMP
DIXON             SAMUEL B     VA      700CL1304443V04    THE LAW OFFICES OF PAUL A WEYKAMP           ELEY        ANNETTE D     VA      700CL1302871T01    THE LAW OFFICES OF PAUL A WEYKAMP
DIXON             THOMAS       VA      700CL1001867T01    THE LAW OFFICES OF PAUL A WEYKAMP           ELEY        RICHARD L     VA      700CL1300173F15    THE LAW OFFICES OF PAUL A WEYKAMP
DIXON             THOMAS B     MD      X99002266          THE LAW OFFICES OF PAUL A WEYKAMP           ELEY        ULRIC L       VA      700CL1203322T01    THE LAW OFFICES OF PAUL A WEYKAMP
DIXON             WILLIAM T    VA      700CL0233040A04    THE LAW OFFICES OF PAUL A WEYKAMP           ELLIOTT     CURTIS P      VA      700CL1200329V04    THE LAW OFFICES OF PAUL A WEYKAMP
DOBBINS           JOHN A       VA      700CL0539185J05    THE LAW OFFICES OF PAUL A WEYKAMP           ELLIOTT     GERALDINE     VA      700CL1600578P03    THE LAW OFFICES OF PAUL A WEYKAMP

                                                                                                                                                             Appendix A - 447
                                     Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                  Document Page 466 of 624
Claimant      Claimant     State                                                                  Claimant     Claimant      State
Last Name     First Name   Filed   Docket Number      Primary Plaintiff Counsel                   Last Name    First Name    Filed   Docket Number      Primary Plaintiff Counsel
ELLIOTT       LLOYD A      VA      700CL0801331V04    THE LAW OFFICES OF PAUL A WEYKAMP           FLETCHER     JAMES D       VA      700CL1300001T01    THE LAW OFFICES OF PAUL A WEYKAMP
ELLIOTT       RONALD L     VA      36091RW            THE LAW OFFICES OF PAUL A WEYKAMP           FLOYD        WALTER        VA      700CL1500747T01    THE LAW OFFICES OF PAUL A WEYKAMP
ELLIOTT       THERMAN L    VA      700CL0900501T01    THE LAW OFFICES OF PAUL A WEYKAMP           FLYNN        HENRY         MD      24X13000023        THE LAW OFFICES OF PAUL A WEYKAMP
ELLIS         EDWIN L      MD      X99002342          THE LAW OFFICES OF PAUL A WEYKAMP           FOIST        JOHN F        VA      700CL1500748F15    THE LAW OFFICES OF PAUL A WEYKAMP
ELLIS         FRANK        MD      X99002269          THE LAW OFFICES OF PAUL A WEYKAMP           FONTANARES   APOLONIO      VA      700CL0801334F15    THE LAW OFFICES OF PAUL A WEYKAMP
ELLIS         JAMES E      VA      700CL0539188H02    THE LAW OFFICES OF PAUL A WEYKAMP           FONTENOT     MCKINLEY C    MD      X97093510          THE LAW OFFICES OF PAUL A WEYKAMP
ELLIS         JEAN A       VA      700CL1201268P03    THE LAW OFFICES OF PAUL A WEYKAMP           FORD         CHERRY A      VA      700CL1600579B04    THE LAW OFFICES OF PAUL A WEYKAMP
ELLIS         ROBERT G     VA      700CL0540022F15    THE LAW OFFICES OF PAUL A WEYKAMP           FORD         JOSE G        VA      700CL1500840B04    THE LAW OFFICES OF PAUL A WEYKAMP
ELLIS         TIMOTHY L    VA      700CL1001052P03    THE LAW OFFICES OF PAUL A WEYKAMP           FOREMAN      ANGELA R      VA      700CL1200348P03    THE LAW OFFICES OF PAUL A WEYKAMP
ELLSWORTH     RONALD D     VA      700CL1101142F15    THE LAW OFFICES OF PAUL A WEYKAMP           FOREMAN      ELVIN D       VA      700CL1001067P03    THE LAW OFFICES OF PAUL A WEYKAMP
EMERSON       ROBERT Y     VA      700CL1601458B04    THE LAW OFFICES OF PAUL A WEYKAMP           FOREMAN      RONNIE L      VA      700CL1001068V04    THE LAW OFFICES OF PAUL A WEYKAMP
ENGLE         GARY E       VA      700CL0130413C-03   THE LAW OFFICES OF PAUL A WEYKAMP           FORREST      JOHN M        VA      700CL0232670W-01   THE LAW OFFICES OF PAUL A WEYKAMP
ENGLE         MARGARET E   VA      700CL1001835V04    THE LAW OFFICES OF PAUL A WEYKAMP           FOSTER       FREDERICK D   VA      700CL0337156W01    THE LAW OFFICES OF PAUL A WEYKAMP
ENGLES        EDWARD R     MD      X-00000952         THE LAW OFFICES OF PAUL A WEYKAMP           FOSTER       ROBERT G      MD      24X03000558        THE LAW OFFICES OF PAUL A WEYKAMP
ENNIS         DAVID P      VA      700CL1302026P03    THE LAW OFFICES OF PAUL A WEYKAMP           FOSTER       SHERMAN H     MD      X-00000953         THE LAW OFFICES OF PAUL A WEYKAMP
EPPS          CALVIN C     VA      700CL1001055T01    THE LAW OFFICES OF PAUL A WEYKAMP           FOSTER       WILLIAM       VA      700CL0337161W01    THE LAW OFFICES OF PAUL A WEYKAMP
EPPS          JOSEPH A     VA      700CL1001054F15    THE LAW OFFICES OF PAUL A WEYKAMP           FOWLER       LARRY W       VA      700CL0337167V04    THE LAW OFFICES OF PAUL A WEYKAMP
EPPS          JUNIOUS      VA      740CL01000358-00   THE LAW OFFICES OF PAUL A WEYKAMP           FOX          CHARLES M     VA      700CL0232503C-03   THE LAW OFFICES OF PAUL A WEYKAMP
EPPS          JUNIOUS      MD      X99002343          THE LAW OFFICES OF PAUL A WEYKAMP           FOX          DENNIS D      VA      700CL0337218V04    THE LAW OFFICES OF PAUL A WEYKAMP
EPPS          RICKY O      VA      700CL1301701T01    THE LAW OFFICES OF PAUL A WEYKAMP           FOXX         BYRON G       VA      700CL0337200P03    THE LAW OFFICES OF PAUL A WEYKAMP
EPPS          ROBERT L     VA      700CL0130829W-01   THE LAW OFFICES OF PAUL A WEYKAMP           FRANCE       JUNE V        VA      700CL0235550C03    THE LAW OFFICES OF PAUL A WEYKAMP
EPPS          WILLIAM H    VA      700CL1001056J02    THE LAW OFFICES OF PAUL A WEYKAMP           FRANCIS      FLOYD W       VA      36129VA            THE LAW OFFICES OF PAUL A WEYKAMP
ERBY          JOHN M       MD      24X05000672        THE LAW OFFICES OF PAUL A WEYKAMP           FRANKIE      PAUL D        VA      700CL0233064H02    THE LAW OFFICES OF PAUL A WEYKAMP
ESPINOSA      REMIGIO E    VA      700CL1400834F15    THE LAW OFFICES OF PAUL A WEYKAMP           FRANKLIN     EDWARD        VA      700CL1200324P03    THE LAW OFFICES OF PAUL A WEYKAMP
ESTES         GERALD E     VA      700CL0801332P03    THE LAW OFFICES OF PAUL A WEYKAMP           FRANKLIN     ELECTRA E     VA      700CL1101181T01    THE LAW OFFICES OF PAUL A WEYKAMP
ESTES         RICKY K      VA      700CL1200885T01    THE LAW OFFICES OF PAUL A WEYKAMP           FRANZYSHEN   RICHARD P     VA      700CL0130446A-04   THE LAW OFFICES OF PAUL A WEYKAMP
ETHERIDGE     BOBBY N      VA      700CL1500746M05    THE LAW OFFICES OF PAUL A WEYKAMP           FRANZYSHEN   RICHARD P     MD      X99002344          THE LAW OFFICES OF PAUL A WEYKAMP
EURE          JESSE R      VA      700CL1302027V04    THE LAW OFFICES OF PAUL A WEYKAMP           FRAZIER      ROMEO         VA      700CL0539192P03    THE LAW OFFICES OF PAUL A WEYKAMP
EURE          LARRY W      VA      700CL0539991F15    THE LAW OFFICES OF PAUL A WEYKAMP           FREEMAN      BENJAMIN N    VA      700CL0539960F15    THE LAW OFFICES OF PAUL A WEYKAMP
EVANS         AMOS R       VA      700CL1001057P03    THE LAW OFFICES OF PAUL A WEYKAMP           FREEMAN      HENRY E       VA      700CL0233062W01    THE LAW OFFICES OF PAUL A WEYKAMP
EVANS         DONALD R     VA      700CL0337194T05    THE LAW OFFICES OF PAUL A WEYKAMP           FREEMAN      RAY A         VA      700CL1502037B04    THE LAW OFFICES OF PAUL A WEYKAMP
EVANS         JOHN L       VA      700CL0539189V04    THE LAW OFFICES OF PAUL A WEYKAMP           FREEMAN      RONNIE D      VA      32690-RW           THE LAW OFFICES OF PAUL A WEYKAMP
EVANS         LARRY M      VA      700CL0539963T01    THE LAW OFFICES OF PAUL A WEYKAMP           FREGUSON     FRED          VA      700CL0801333T01    THE LAW OFFICES OF PAUL A WEYKAMP
EVANS         LEE          MD      X99002406          THE LAW OFFICES OF PAUL A WEYKAMP           FRIERSON     MARSHALL F    VA      700CL1001069F15    THE LAW OFFICES OF PAUL A WEYKAMP
EVANS         MURRAY N     VA      700CL1001059F15    THE LAW OFFICES OF PAUL A WEYKAMP           FROCK        PAUL V        MD      24X05000674        THE LAW OFFICES OF PAUL A WEYKAMP
EVANS         OSCAR        MD      X97079511          THE LAW OFFICES OF PAUL A WEYKAMP           FRYE         WILLIAM J     VA      700CL0801335J02    THE LAW OFFICES OF PAUL A WEYKAMP
EVANS         PATRICIA L   VA      700CL0900491T01    THE LAW OFFICES OF PAUL A WEYKAMP           FULCHER      ALBIN B       VA      700CL0130779A-04   THE LAW OFFICES OF PAUL A WEYKAMP
EVANS         PEGGY A      VA      700CL1201269V04    THE LAW OFFICES OF PAUL A WEYKAMP           FULFORD      ALLEN R       VA      700CL0233067W01    THE LAW OFFICES OF PAUL A WEYKAMP
EVANS         RENA A       VA      700CL1001837T01    THE LAW OFFICES OF PAUL A WEYKAMP           FULGENCIO    ENRIQUE       VA      700CL1601459M05    THE LAW OFFICES OF PAUL A WEYKAMP
EVANS         ROSALEE      VA      700CL1001836F15    THE LAW OFFICES OF PAUL A WEYKAMP           FULLER       GEORGE E      VA      700CL1201283F15    THE LAW OFFICES OF PAUL A WEYKAMP
EVANS         SHIRLEY J    VA      700CL1101179P03    THE LAW OFFICES OF PAUL A WEYKAMP           FULLERTON    GLORIA        VA      700CL1501696F15    THE LAW OFFICES OF PAUL A WEYKAMP
EVANS         VIRGINIA M   VA      700CL1101180V04    THE LAW OFFICES OF PAUL A WEYKAMP           FULLERTON    STEVEN W      VA      700CL1302290P03    THE LAW OFFICES OF PAUL A WEYKAMP
EVERETT       CAROLYN S    VA      700CL1101711V04    THE LAW OFFICES OF PAUL A WEYKAMP           FULP         STEVE A       VA      700CL1001070T01    THE LAW OFFICES OF PAUL A WEYKAMP
FALZON        TROY V       VA      700CL0539190J05    THE LAW OFFICES OF PAUL A WEYKAMP           FURMAN       JAMES M       VA      700CL0130412H-02   THE LAW OFFICES OF PAUL A WEYKAMP
FAMIGLIETTI   MARK A       VA      700CL1201282T01    THE LAW OFFICES OF PAUL A WEYKAMP           FURMAN       JOHN A        VA      700CL0337186W01    THE LAW OFFICES OF PAUL A WEYKAMP
FARRELL       ERNEST J     VA      700CL0539962P03    THE LAW OFFICES OF PAUL A WEYKAMP           FUTRELL      JOHN W        VA      700CL0437967W01    THE LAW OFFICES OF PAUL A WEYKAMP
FARRELL       LEONARD G    MD      X00000504          THE LAW OFFICES OF PAUL A WEYKAMP           FUTRELL      JOSEPH R      VA      700CL1302278P03    THE LAW OFFICES OF PAUL A WEYKAMP
FARRISH       GEORGE L     VA      700CL0703204F15    THE LAW OFFICES OF PAUL A WEYKAMP           FUTRELL      WARREN H      VA      700CL0437983V04    THE LAW OFFICES OF PAUL A WEYKAMP
FAULCON       JOHN H       VA      700CL0539191T01    THE LAW OFFICES OF PAUL A WEYKAMP           FYOCK        JACK M        MD      X99002270          THE LAW OFFICES OF PAUL A WEYKAMP
FAULK         BARNEY L     VA      700CL0130541H-02   THE LAW OFFICES OF PAUL A WEYKAMP           GAINER       WILLIE R      VA      700CL1201884V04    THE LAW OFFICES OF PAUL A WEYKAMP
FAULK         DAVID        VA      700CL0601265V04    THE LAW OFFICES OF PAUL A WEYKAMP           GAINES       ALEXANDER     VA      32711-VC           THE LAW OFFICES OF PAUL A WEYKAMP
FAULK         HARUM L      VA      700CL1001060T01    THE LAW OFFICES OF PAUL A WEYKAMP           GAINES       OLENDUS       VA      700CL1304444T01    THE LAW OFFICES OF PAUL A WEYKAMP
FAULK         WILLIE L     VA      700CL1001061J02    THE LAW OFFICES OF PAUL A WEYKAMP           GAINES       ROSA M        VA      700CL0801336V04    THE LAW OFFICES OF PAUL A WEYKAMP
FEEHELY       LEE W        MD      X99000574          THE LAW OFFICES OF PAUL A WEYKAMP           GALLAGHER    ANDREW T      VA      700CL0130532C-03   THE LAW OFFICES OF PAUL A WEYKAMP
FELTON        BERNARD E    VA      700CL1200347F15    THE LAW OFFICES OF PAUL A WEYKAMP           GALLOWAY     JAMES         VA      700CL0130462H-02   THE LAW OFFICES OF PAUL A WEYKAMP
FELTON        RUDOLPH      VA      700CL1201883P03    THE LAW OFFICES OF PAUL A WEYKAMP           GALLOWAY     JAMES         MD      X99002346          THE LAW OFFICES OF PAUL A WEYKAMP
FENNER        JAMES L      VA      700CL1400835P03    THE LAW OFFICES OF PAUL A WEYKAMP           GALLOWAY     LAWRENCE G    VA      700CL1401624V04    THE LAW OFFICES OF PAUL A WEYKAMP
FEREBEE       LARRY D      VA      700CL1001062P03    THE LAW OFFICES OF PAUL A WEYKAMP           GAMBLE       BERNARD K     VA      700CL1300037T01    THE LAW OFFICES OF PAUL A WEYKAMP
FEREBEE       LEON B       VA      700CL1300008V04    THE LAW OFFICES OF PAUL A WEYKAMP           GANT         DAVID E       MD      X97120508          THE LAW OFFICES OF PAUL A WEYKAMP
FERGUSON      CHARLES T    VA      700CL0130540A-04   THE LAW OFFICES OF PAUL A WEYKAMP           GARAFALO     VINCENT P     MD      X99000529          THE LAW OFFICES OF PAUL A WEYKAMP
FERGUSON      NATHANIEL    VA      700CL1201668V04    THE LAW OFFICES OF PAUL A WEYKAMP           GARCIA       MACY L        VA      700CL1001071J02    THE LAW OFFICES OF PAUL A WEYKAMP
FERRELL       ANNETTE T    VA      700CL1400298F15    THE LAW OFFICES OF PAUL A WEYKAMP           GARDNER      RANDALL D     VA      700CL1101712T01    THE LAW OFFICES OF PAUL A WEYKAMP
FERRELL       WESLEY F     VA      700CL0233115A04    THE LAW OFFICES OF PAUL A WEYKAMP           GARDUQUE     ART D         VA      700CL1500749P03    THE LAW OFFICES OF PAUL A WEYKAMP
FERRER        DOMINGO V    VA      700CL1001063V04    THE LAW OFFICES OF PAUL A WEYKAMP           GARES        ROBERT W      VA      700CL0130792V-05   THE LAW OFFICES OF PAUL A WEYKAMP
FIELDS        DEBBIE E     VA      700CL1300531V04    THE LAW OFFICES OF PAUL A WEYKAMP           GARLAND      CHARLES       MD      X99000761          THE LAW OFFICES OF PAUL A WEYKAMP
FIELDS        HORACE L     VA      700CL1001064F15    THE LAW OFFICES OF PAUL A WEYKAMP           GARLAND      RONALD L      MD      X01000667          THE LAW OFFICES OF PAUL A WEYKAMP
FIELDS        WALTER       VA      700CL1101934V04    THE LAW OFFICES OF PAUL A WEYKAMP           GARRETT      ALTON D       VA      700CL1001072P03    THE LAW OFFICES OF PAUL A WEYKAMP
FINCH         WILLIE M     VA      36107VC            THE LAW OFFICES OF PAUL A WEYKAMP           GARRETT      CLARENCE M    VA      700CL0233072W-01   THE LAW OFFICES OF PAUL A WEYKAMP
FINNERTY      TIMOTHY G    VA      700CL0437972W01    THE LAW OFFICES OF PAUL A WEYKAMP           GARRETT      RAYMOND H     VA      700CL0130539W-01   THE LAW OFFICES OF PAUL A WEYKAMP
FISHER        CAREY A      VA      700CL1001065T01    THE LAW OFFICES OF PAUL A WEYKAMP           GARRIS       DALTON V      VA      700CL0539966V04    THE LAW OFFICES OF PAUL A WEYKAMP
FISHER        JOHN R       MD      X97220510          THE LAW OFFICES OF PAUL A WEYKAMP           GARRIS       JAMES         VA      700CL1300009T01    THE LAW OFFICES OF PAUL A WEYKAMP
FITZSIMMONS   JIM          MD      X9900057           THE LAW OFFICES OF PAUL A WEYKAMP           GARRIS       KEITH C       VA      700CL1500750B04    THE LAW OFFICES OF PAUL A WEYKAMP
FLEISCHUT     JOSEPH F     MD      X01000642          THE LAW OFFICES OF PAUL A WEYKAMP           GARRIS       ZAVAN T       VA      700CL1301702F15    THE LAW OFFICES OF PAUL A WEYKAMP
FLEMING       WENDELL R    VA      700CL1001066J02    THE LAW OFFICES OF PAUL A WEYKAMP           GARY         RITA L        VA      700CL1101713F15    THE LAW OFFICES OF PAUL A WEYKAMP
FLETCHER      CAROLYN      VA      700CL1501695T01    THE LAW OFFICES OF PAUL A WEYKAMP           GARY         WILLIE L      VA      700CL1201685T01    THE LAW OFFICES OF PAUL A WEYKAMP
FLETCHER      EDWARD L     VA      700CL0233066C-03   THE LAW OFFICES OF PAUL A WEYKAMP           GATES        FRANKLIN C    VA      700CLO337262W01    THE LAW OFFICES OF PAUL A WEYKAMP

                                                                                                                                                          Appendix A - 448
                                     Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                  Document Page 467 of 624
Claimant    Claimant       State                                                                  Claimant     Claimant       State
Last Name   First Name     Filed   Docket Number      Primary Plaintiff Counsel                   Last Name    First Name     Filed   Docket Number      Primary Plaintiff Counsel
GATES       SANFORD J      VA      700CL0801337P03    THE LAW OFFICES OF PAUL A WEYKAMP           GREEN        MILDRED        VA      700CL1401645T01    THE LAW OFFICES OF PAUL A WEYKAMP
GATEWOOD    MICHAEL J      VA      700CL1001073V04    THE LAW OFFICES OF PAUL A WEYKAMP           GREEN        PAUL R         VA      700CL1304445F15    THE LAW OFFICES OF PAUL A WEYKAMP
GATEWOOD    SHEILA J       VA      700CL1001838J02    THE LAW OFFICES OF PAUL A WEYKAMP           GREEN        WALLACE C      VA      700CL0130459V-05   THE LAW OFFICES OF PAUL A WEYKAMP
GATLING     BOBBY L        VA      700CL1300038F15    THE LAW OFFICES OF PAUL A WEYKAMP           GREEN        WALLACE C      MD      X99002273          THE LAW OFFICES OF PAUL A WEYKAMP
GATLING     LEONDAS        VA      700CL1001074F15    THE LAW OFFICES OF PAUL A WEYKAMP           GREENE       JAMES L        MD      X99002272          THE LAW OFFICES OF PAUL A WEYKAMP
GATLING     ULYSSES G      VA      700CL0703205V04    THE LAW OFFICES OF PAUL A WEYKAMP           GREENE       NANCY M        VA      700CL1701827F15    THE LAW OFFICES OF PAUL A WEYKAMP
GAUNT       CHRISTOPHER    MD      X01000641          THE LAW OFFICES OF PAUL A WEYKAMP           GREENE       NORMA J        VA      700CL1101182F15    THE LAW OFFICES OF PAUL A WEYKAMP
GAY         GEORGE R       VA      700CL1101143P03    THE LAW OFFICES OF PAUL A WEYKAMP           GREENE       ROMIE B        VA      700CL1501724M05    THE LAW OFFICES OF PAUL A WEYKAMP
GAY         JOHN E         VA      700CL0233095A04    THE LAW OFFICES OF PAUL A WEYKAMP           GREENFIELD   NANCY K        VA      700CL1101183P03    THE LAW OFFICES OF PAUL A WEYKAMP
GAY         WILLIAM C      VA      700CL0233091C03    THE LAW OFFICES OF PAUL A WEYKAMP           GREER        ALLEN          VA      700CL0540046J02    THE LAW OFFICES OF PAUL A WEYKAMP
GAYLE       ALBERT         VA      700CL0233097W01    THE LAW OFFICES OF PAUL A WEYKAMP           GREGOREK     FRANK J        MD      X-00000505         THE LAW OFFICES OF PAUL A WEYKAMP
GEARHART    DANNY R        MD      24X04000338        THE LAW OFFICES OF PAUL A WEYKAMP           GREGORY      BARBARA        VA      700CL1502832T01    THE LAW OFFICES OF PAUL A WEYKAMP
GEGA        AUGUSTO C      VA      700CL1100978P03    THE LAW OFFICES OF PAUL A WEYKAMP           GREGORY      JAMES S        VA      700CL0130403C-03   THE LAW OFFICES OF PAUL A WEYKAMP
GENERAL     GEORGIANNA     VA      700CL1001075T01    THE LAW OFFICES OF PAUL A WEYKAMP           GREMPLER     DONALD L       MD      X99000551          THE LAW OFFICES OF PAUL A WEYKAMP
GERLACH     DENNIS M       MD      98015503CX37       THE LAW OFFICES OF PAUL A WEYKAMP           GRIER        CHARLES W      VA      700CL0337243V04    THE LAW OFFICES OF PAUL A WEYKAMP
GIBBS       MARY E         VA      700CL1300052V04    THE LAW OFFICES OF PAUL A WEYKAMP           GRIER        JACQULINE L    VA      700CL0337259H02    THE LAW OFFICES OF PAUL A WEYKAMP
GIBBS       SAMUEL E       VA      700CL1302277F15    THE LAW OFFICES OF PAUL A WEYKAMP           GRIFFIN      ALBERT         VA      700CL0233093V05    THE LAW OFFICES OF PAUL A WEYKAMP
GIBSON      CLARENCE       VA      700CL1202863P03    THE LAW OFFICES OF PAUL A WEYKAMP           GRIFFIN      ALBERT L       VA      700CL0540006F15    THE LAW OFFICES OF PAUL A WEYKAMP
GIBSON      JOHN M         VA      32712-EH           THE LAW OFFICES OF PAUL A WEYKAMP           GRIFFIN      CATHERINE      VA      700CL1503952F15    THE LAW OFFICES OF PAUL A WEYKAMP
GIBSON      LAWRENCE       VA      700CL0130457H-02   THE LAW OFFICES OF PAUL A WEYKAMP           GRIFFIN      CYNTHIA P      VA      700CL0703211P03    THE LAW OFFICES OF PAUL A WEYKAMP
GIBSON      LAWRENCE       MD      X99002271          THE LAW OFFICES OF PAUL A WEYKAMP           GRIFFIN      DAVID          VA      700CL1701828M03    THE LAW OFFICES OF PAUL A WEYKAMP
GIBSON      SHIRLEY T      VA      700CL1001839P03    THE LAW OFFICES OF PAUL A WEYKAMP           GRIFFIN      DELORIS        VA      700CL1101184V04    THE LAW OFFICES OF PAUL A WEYKAMP
GIDDENS     ANDREW         VA      700CL1101714P03    THE LAW OFFICES OF PAUL A WEYKAMP           GRIFFIN      ERVIN R        VA      700CL0233108V05    THE LAW OFFICES OF PAUL A WEYKAMP
GIDDENS     CECIL L        VA      700CL1101715V04    THE LAW OFFICES OF PAUL A WEYKAMP           GRIFFIN      EUGENE S       VA      700CL0539194V04    THE LAW OFFICES OF PAUL A WEYKAMP
GIDDENS     DICEY C        VA      700CL1201270T01    THE LAW OFFICES OF PAUL A WEYKAMP           GRIFFIN      FREDERICK L    VA      700CL0539195J05    THE LAW OFFICES OF PAUL A WEYKAMP
GILBERT     FRED B         VA      700CL0130836H-02   THE LAW OFFICES OF PAUL A WEYKAMP           GRIFFIN      GILBERTINE W   VA      700CL1302030P03    THE LAW OFFICES OF PAUL A WEYKAMP
GILBERT     JERRY A        VA      36086RW            THE LAW OFFICES OF PAUL A WEYKAMP           GRIFFIN      GLADYS G       VA      700CL1101185T01    THE LAW OFFICES OF PAUL A WEYKAMP
GILDAY      JOHN A         VA      700CL1001076J02    THE LAW OFFICES OF PAUL A WEYKAMP           GRIFFIN      HERBERT        VA      700CL0437969H02    THE LAW OFFICES OF PAUL A WEYKAMP
GILLEN      PATRICK        MD      X99000576          THE LAW OFFICES OF PAUL A WEYKAMP           GRIFFIN      JAMES E        VA      700CL0233111C03    THE LAW OFFICES OF PAUL A WEYKAMP
GILLIAM     ARTHUR J       VA      700CL0233084H02    THE LAW OFFICES OF PAUL A WEYKAMP           GRIFFIN      JUBBY B        VA      700CL0233110A04    THE LAW OFFICES OF PAUL A WEYKAMP
GILLINS     DAVID          VA      700CL0801338T01    THE LAW OFFICES OF PAUL A WEYKAMP           GRIFFIN      MILLET         VA      700CL0233109H02    THE LAW OFFICES OF PAUL A WEYKAMP
GINN        BETTY L        VA      700CL1101716T01    THE LAW OFFICES OF PAUL A WEYKAMP           GRIFFIN      RONALD L       VA      700CL1203323F15    THE LAW OFFICES OF PAUL A WEYKAMP
GINN        MARY D         VA      700CL0703206P03    THE LAW OFFICES OF PAUL A WEYKAMP           GRIFFIN      SYLVIA         VA      700CL1101186F15    THE LAW OFFICES OF PAUL A WEYKAMP
GINN        TONY R         VA      700CL0703207T01    THE LAW OFFICES OF PAUL A WEYKAMP           GRIFFIN      VIOLA S        VA      700CL0233092W01    THE LAW OFFICES OF PAUL A WEYKAMP
GINSKI      LEOCADIA T     MD      X99002501          THE LAW OFFICES OF PAUL A WEYKAMP           GRIFFIN      WILLIAM C      VA      700CL1200349V04    THE LAW OFFICES OF PAUL A WEYKAMP
GIVENS      WILLIE         MD      24X04000369        THE LAW OFFICES OF PAUL A WEYKAMP           GRIFFIN      WILLIE A       VA      700CL1500752M05    THE LAW OFFICES OF PAUL A WEYKAMP
GLENN       JIMMY A        VA      700CL1400836V04    THE LAW OFFICES OF PAUL A WEYKAMP           GRIGORIO     MARCO          VA      700CL0130401A-04   THE LAW OFFICES OF PAUL A WEYKAMP
GLOVER      ROGER H        VA      700CL0233090A04    THE LAW OFFICES OF PAUL A WEYKAMP           GRIGORIO     MARCO          MD      X99002348          THE LAW OFFICES OF PAUL A WEYKAMP
GODFREY     WILSON C       VA      700CL0703208J02    THE LAW OFFICES OF PAUL A WEYKAMP           GRIMES       JOHN H         VA      700CL1202873T01    THE LAW OFFICES OF PAUL A WEYKAMP
GODWIN      JUNIOR         MD      X01000640          THE LAW OFFICES OF PAUL A WEYKAMP           GROOM        AUSTIN B       MD      X99000002          THE LAW OFFICES OF PAUL A WEYKAMP
GOLDEN      RUSSELL A      VA      700CL0130781C-03   THE LAW OFFICES OF PAUL A WEYKAMP           GROSS        ALBERT E       VA      700CL0337211W01    THE LAW OFFICES OF PAUL A WEYKAMP
GOLEY       LEON K         VA      700CL0539996F15    THE LAW OFFICES OF PAUL A WEYKAMP           GRUPP        BRIAN          MD      24X13000024        THE LAW OFFICES OF PAUL A WEYKAMP
GOOCH       WILLIAM H      VA      700CL0130411A-04   THE LAW OFFICES OF PAUL A WEYKAMP           GUNTER       JERRY W        VA      700CL0130775H-02   THE LAW OFFICES OF PAUL A WEYKAMP
GOODE       GREGORY D      VA      700CL1100979V04    THE LAW OFFICES OF PAUL A WEYKAMP           GUNTER       WILLIAM T      VA      700CL0233096C03    THE LAW OFFICES OF PAUL A WEYKAMP
GOODE       LARRY          VA      700CL1502830B04    THE LAW OFFICES OF PAUL A WEYKAMP           GUNTHER      ANNA M         MD      X99000028          THE LAW OFFICES OF PAUL A WEYKAMP
GOODMAN     EUGENE         VA      700CL1400294F15    THE LAW OFFICES OF PAUL A WEYKAMP           GUTH         GEORGE         VA      700CL0801340J02    THE LAW OFFICES OF PAUL A WEYKAMP
GOODMAN     LEWIS P        VA      700CL0233074H-02   THE LAW OFFICES OF PAUL A WEYKAMP           GWALTNEY     DAVE E         VA      700CL0337187V04    THE LAW OFFICES OF PAUL A WEYKAMP
GOODMAN     PATRICIA L     VA      700CL1001077P03    THE LAW OFFICES OF PAUL A WEYKAMP           HADDOCK      WILLIAM A      VA      710CL01000586-00   THE LAW OFFICES OF PAUL A WEYKAMP
GOODRICH    JAMES S        VA      700CL0703210V04    THE LAW OFFICES OF PAUL A WEYKAMP           HADDOCK      WILLIAM A      MD      X99002274          THE LAW OFFICES OF PAUL A WEYKAMP
GOODWIN     CHARLIE        VA      700CL0130456A-04   THE LAW OFFICES OF PAUL A WEYKAMP           HAILEY       WENDY          VA      700CL1101187P03    THE LAW OFFICES OF PAUL A WEYKAMP
GOODWIN     CHARLIE        VA      700CL1503956T01    THE LAW OFFICES OF PAUL A WEYKAMP           HALES        ELIJAH         VA      700CL0233263V05    THE LAW OFFICES OF PAUL A WEYKAMP
GOODWIN     CHARLIE        VA      700CL1504276T01    THE LAW OFFICES OF PAUL A WEYKAMP           HALL         CAPPIE R       VA      700CL1301729T01    THE LAW OFFICES OF PAUL A WEYKAMP
GOODWIN     CHARLIE        VA      700CL1602526B04    THE LAW OFFICES OF PAUL A WEYKAMP           HALL         CLYDE T        VA      700CL1601460T01    THE LAW OFFICES OF PAUL A WEYKAMP
GOODWIN     CHARLIE        MD      X99002347          THE LAW OFFICES OF PAUL A WEYKAMP           HALL         DANIEL E       MD      X-00000954         THE LAW OFFICES OF PAUL A WEYKAMP
GOODWIN     KENNETH A      VA      700CL1302872F15    THE LAW OFFICES OF PAUL A WEYKAMP           HALL         GEORGE E       VA      700CL1301704V04    THE LAW OFFICES OF PAUL A WEYKAMP
GORDON      ALFRED H       MD      X99000003          THE LAW OFFICES OF PAUL A WEYKAMP           HALL         HORACE L       VA      700CL1200350T01    THE LAW OFFICES OF PAUL A WEYKAMP
GORDON      LARRY          VA      700CL1500751B04    THE LAW OFFICES OF PAUL A WEYKAMP           HALL         JAMES          MD      24X05000367        THE LAW OFFICES OF PAUL A WEYKAMP
GORE        WILBERT C      VA      700CL1201258T01    THE LAW OFFICES OF PAUL A WEYKAMP           HALL         KENNETH A      VA      700CL0801341V04    THE LAW OFFICES OF PAUL A WEYKAMP
GORHAM      WALTER M       VA      700CL1302873P03    THE LAW OFFICES OF PAUL A WEYKAMP           HALL         LECEY M        VA      700CL1701846T01    THE LAW OFFICES OF PAUL A WEYKAMP
GRAHAM      JAMES L        VA      700CL1001078V04    THE LAW OFFICES OF PAUL A WEYKAMP           HALL         ROBERT         MD      24X13000025        THE LAW OFFICES OF PAUL A WEYKAMP
GRAHAM      KENNETH L      VA      700CL0900485P03    THE LAW OFFICES OF PAUL A WEYKAMP           HALL         THERESA H      VA      700CL1101188V04    THE LAW OFFICES OF PAUL A WEYKAMP
GRANDISON   CHARLES W      VA      700CL1301703P03    THE LAW OFFICES OF PAUL A WEYKAMP           HALSEY       GLADYS L       VA      700CLO337261P03    THE LAW OFFICES OF PAUL A WEYKAMP
GRANT       CHARLES E      VA      700CL0233112W01    THE LAW OFFICES OF PAUL A WEYKAMP           HAMLIN       CHARLES T      VA      700CL1300760F15    THE LAW OFFICES OF PAUL A WEYKAMP
GRANT       CHARLES E      VA      700CL1501723B04    THE LAW OFFICES OF PAUL A WEYKAMP           HAMLIN       JAMES M        VA      700CL0130496H-02   THE LAW OFFICES OF PAUL A WEYKAMP
GRAP        WILLIAM F      MD      X99002407          THE LAW OFFICES OF PAUL A WEYKAMP           HAMLIN       JAMES M        MD      X99002276          THE LAW OFFICES OF PAUL A WEYKAMP
GRAVES      ORIED E        VA      700CL1203619P03    THE LAW OFFICES OF PAUL A WEYKAMP           HAMLIN       LAWRENCE R     VA      700CL1302874V04    THE LAW OFFICES OF PAUL A WEYKAMP
GRAY        ALDON L        VA      700CL0540030T01    THE LAW OFFICES OF PAUL A WEYKAMP           HAMMOND      JAMES H        VA      700CL0539196T01    THE LAW OFFICES OF PAUL A WEYKAMP
GRAY        BRUCE L        VA      700CL1001079F15    THE LAW OFFICES OF PAUL A WEYKAMP           HAMMONDS     THOMAS         MD      X99000766          THE LAW OFFICES OF PAUL A WEYKAMP
GRAY        CATHERINE L    VA      700CL1001841F15    THE LAW OFFICES OF PAUL A WEYKAMP           HAMPTON      EARL J         VA      700CL1001085T01    THE LAW OFFICES OF PAUL A WEYKAMP
GRAY        ERNEST L       VA      700CL1502831M05    THE LAW OFFICES OF PAUL A WEYKAMP           HAMPTON      JOYCE A        VA      700CL1001842T01    THE LAW OFFICES OF PAUL A WEYKAMP
GRAY        JACQUELINE W   VA      700CL1001840V04    THE LAW OFFICES OF PAUL A WEYKAMP           HANKINS      DWIGHT         VA      700CL1100980T01    THE LAW OFFICES OF PAUL A WEYKAMP
GRAY        JAMES H        VA      700CL0337158H02    THE LAW OFFICES OF PAUL A WEYKAMP           HANKINS      PATRICK M      VA      33251-RC           THE LAW OFFICES OF PAUL A WEYKAMP
GRAY        JEFFREY L      VA      700CL1202750T01    THE LAW OFFICES OF PAUL A WEYKAMP           HANS         THEODORE F     MD      X01000666          THE LAW OFFICES OF PAUL A WEYKAMP
GRAZIER     OTIS           VA      700CL0801339F15    THE LAW OFFICES OF PAUL A WEYKAMP           HANSEN       KENNETH J      VA      700CL0233100A04    THE LAW OFFICES OF PAUL A WEYKAMP
GREEN       HOYLE B        VA      700CL1503951T01    THE LAW OFFICES OF PAUL A WEYKAMP           HANSFORD     HERBERT C      VA      700CL0130538V-05   THE LAW OFFICES OF PAUL A WEYKAMP
GREEN       JOSEPH E       VA      700CL1001082P03    THE LAW OFFICES OF PAUL A WEYKAMP           HARDISON     ERIC J         VA      700CL1601461F15    THE LAW OFFICES OF PAUL A WEYKAMP

                                                                                                                                                           Appendix A - 449
                                      Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                   Document Page 468 of 624
Claimant     Claimant       State                                                                  Claimant       Claimant     State
Last Name    First Name     Filed   Docket Number      Primary Plaintiff Counsel                   Last Name      First Name   Filed   Docket Number      Primary Plaintiff Counsel
HARDY        CURTIS T       VA      700CL0130553V-05   THE LAW OFFICES OF PAUL A WEYKAMP           HAYNES         GEORGE W     VA      36085RC            THE LAW OFFICES OF PAUL A WEYKAMP
HARDY        JAMES C        VA      700CL0130589V-05   THE LAW OFFICES OF PAUL A WEYKAMP           HAYWOOD        CLARRIE C    VA      700CL0130426A-04   THE LAW OFFICES OF PAUL A WEYKAMP
HARDY        MCROY          VA      700CL0130428C-03   THE LAW OFFICES OF PAUL A WEYKAMP           HAYWOOD        FREDDIE      VA      700CL1400853T01    THE LAW OFFICES OF PAUL A WEYKAMP
HARDY        RICHARD L      VA      700CL1603506M05    THE LAW OFFICES OF PAUL A WEYKAMP           HAZEL          DOROTHY L    VA      700CL1101190F15    THE LAW OFFICES OF PAUL A WEYKAMP
HARE         CARLENE L      VA      700CL0130839W-01   THE LAW OFFICES OF PAUL A WEYKAMP           HEATH          WILBUR K     VA      700CL0539199V04    THE LAW OFFICES OF PAUL A WEYKAMP
HARE         COLLIS J       VA      700CL0130837C-03   THE LAW OFFICES OF PAUL A WEYKAMP           HEBRON         JAMES        MD      X99000542          THE LAW OFFICES OF PAUL A WEYKAMP
HARE         JAMES E        VA      700CL0540024P03    THE LAW OFFICES OF PAUL A WEYKAMP           HEDRICK        ROBERT E     MD      X-00000955         THE LAW OFFICES OF PAUL A WEYKAMP
HARE         NORMAN C       VA      700CL0130596A-04   THE LAW OFFICES OF PAUL A WEYKAMP           HEMBY          DEVON        MD      X99000026          THE LAW OFFICES OF PAUL A WEYKAMP
HARE         ODIE T         VA      700CL0130642A-04   THE LAW OFFICES OF PAUL A WEYKAMP           HENDERSON      MARSHA E     MD      24X13000033        THE LAW OFFICES OF PAUL A WEYKAMP
HARE         STARKEY        VA      700CL0130844W-01   THE LAW OFFICES OF PAUL A WEYKAMP           HENDERSON      MARSHA E     VA      700CL1201686F15    THE LAW OFFICES OF PAUL A WEYKAMP
HARGROVE     EDDIE          VA      700CL1101144V04    THE LAW OFFICES OF PAUL A WEYKAMP           HENEBRY        HUGH S       VA      700CL0233119H02    THE LAW OFFICES OF PAUL A WEYKAMP
HARMON       BERNARD N      VA      700CL0233368H-02   THE LAW OFFICES OF PAUL A WEYKAMP           HENLEY         DOUGLAS S    VA      700CL0437984H02    THE LAW OFFICES OF PAUL A WEYKAMP
HARMON       JAMES          MD      X99002398          THE LAW OFFICES OF PAUL A WEYKAMP           HERBERT        GEORGE W     VA      700CL0130599V-05   THE LAW OFFICES OF PAUL A WEYKAMP
HARMON       JAMES C        MD      24X-01000479       THE LAW OFFICES OF PAUL A WEYKAMP           HERR           WILLIAM G    MD      X-00000956         THE LAW OFFICES OF PAUL A WEYKAMP
HAROLD       CHARLES M      VA      700CL1101717F15    THE LAW OFFICES OF PAUL A WEYKAMP           HERRING        MICHAEL A    VA      700CL1001091J02    THE LAW OFFICES OF PAUL A WEYKAMP
HAROLD       MAURICE C      VA      700CL1001086J02    THE LAW OFFICES OF PAUL A WEYKAMP           HICKLE         DONNA M      VA      700CL1101191P03    THE LAW OFFICES OF PAUL A WEYKAMP
HARPER       HERMAN D       VA      36102VC            THE LAW OFFICES OF PAUL A WEYKAMP           HICKS          JESSE        VA      700CL0601266F15    THE LAW OFFICES OF PAUL A WEYKAMP
HARPER       JASPER T       VA      700CL0235525C03    THE LAW OFFICES OF PAUL A WEYKAMP           HICKS          JOHN L       VA      700CL0801344F15    THE LAW OFFICES OF PAUL A WEYKAMP
HARPER       SAMUEL L       VA      700CL1301705T01    THE LAW OFFICES OF PAUL A WEYKAMP           HICKS          SAMUEL T     VA      700CL1400854F15    THE LAW OFFICES OF PAUL A WEYKAMP
HARRAH       EARL           VA      700CL1500753T01    THE LAW OFFICES OF PAUL A WEYKAMP           HIDALGO        ROLANDO A    VA      700CL0539200J05    THE LAW OFFICES OF PAUL A WEYKAMP
HARRELL      GLADYS L       VA      700CL1001087P03    THE LAW OFFICES OF PAUL A WEYKAMP           HIGDON         GARY R       MD      X99002277          THE LAW OFFICES OF PAUL A WEYKAMP
HARRELL      LEN D          VA      700CL1100981F15    THE LAW OFFICES OF PAUL A WEYKAMP           HIGGINS        LAURENCE T   MD      X99000577          THE LAW OFFICES OF PAUL A WEYKAMP
HARRELL      REGINALD A     VA      700CL1101145T01    THE LAW OFFICES OF PAUL A WEYKAMP           HIGGINS        RICKY E      VA      700CL0233375C-03   THE LAW OFFICES OF PAUL A WEYKAMP
HARRELL      RICHARD C      VA      700CL1302288T01    THE LAW OFFICES OF PAUL A WEYKAMP           HILD           GERALD J     MD      X99002278          THE LAW OFFICES OF PAUL A WEYKAMP
HARRINGTON   ROBERT E       VA      700CL1501725T01    THE LAW OFFICES OF PAUL A WEYKAMP           HILL           CHARLES R    MD      X99002350          THE LAW OFFICES OF PAUL A WEYKAMP
HARRIS       CHARLES L      VA      700CL0900466T01    THE LAW OFFICES OF PAUL A WEYKAMP           HILL           FRED         VA      700CL1600566T01    THE LAW OFFICES OF PAUL A WEYKAMP
HARRIS       ERNEST E       VA      700CL1502833F15    THE LAW OFFICES OF PAUL A WEYKAMP           HILL           JOHN B       MD      X-00000957         THE LAW OFFICES OF PAUL A WEYKAMP
HARRIS       ETHELYN B      VA      700CL1304457F15    THE LAW OFFICES OF PAUL A WEYKAMP           HILL           LATRELLE S   VA      700CL1001846F15    THE LAW OFFICES OF PAUL A WEYKAMP
HARRIS       GERALDINE G    VA      700CL1400299P03    THE LAW OFFICES OF PAUL A WEYKAMP           HILL           LILLIE E     VA      700CL1001845V04    THE LAW OFFICES OF PAUL A WEYKAMP
HARRIS       HAROLD A       MD      24X05000669        THE LAW OFFICES OF PAUL A WEYKAMP           HILL           MARGARET H   MD      X-00000939         THE LAW OFFICES OF PAUL A WEYKAMP
HARRIS       HILLIE E       VA      700CL1301706F15    THE LAW OFFICES OF PAUL A WEYKAMP           HILL           MATTHEW N    VA      700CL0233099H02    THE LAW OFFICES OF PAUL A WEYKAMP
HARRIS       IRVIN W        VA      700CL1500754F15    THE LAW OFFICES OF PAUL A WEYKAMP           HILL           SAMUEL       VA      700CL0233102W      THE LAW OFFICES OF PAUL A WEYKAMP
HARRIS       JACQUELINE P   VA      700CL1304456T01    THE LAW OFFICES OF PAUL A WEYKAMP           HILL           THOMAS E     VA      700CL0232816V-05   THE LAW OFFICES OF PAUL A WEYKAMP
HARRIS       JAMES          VA      700CL0130643H-02   THE LAW OFFICES OF PAUL A WEYKAMP           HILL           VANESSA A    VA      700CL1600580M05    THE LAW OFFICES OF PAUL A WEYKAMP
HARRIS       JONIE C        VA      700CL1300039P03    THE LAW OFFICES OF PAUL A WEYKAMP           HILL           WILROY       VA      700CL0539201T01    THE LAW OFFICES OF PAUL A WEYKAMP
HARRIS       JOSEPH L       VA      700CL1100982P03    THE LAW OFFICES OF PAUL A WEYKAMP           HILTON         BERNARD      MD      24X04000307        THE LAW OFFICES OF PAUL A WEYKAMP
HARRIS       LEONARD L      VA      700CL0801342P03    THE LAW OFFICES OF PAUL A WEYKAMP           HINES          RAYMOND      VA      700CL1701829B04    THE LAW OFFICES OF PAUL A WEYKAMP
HARRIS       LEROY T        MD      X01000682          THE LAW OFFICES OF PAUL A WEYKAMP           HINKLE         JAMES        MD      24X13000026        THE LAW OFFICES OF PAUL A WEYKAMP
HARRIS       LUTHER E       VA      700CL0337264H02    THE LAW OFFICES OF PAUL A WEYKAMP           HINTON         GEORGE H     VA      700CL023311BV-05   THE LAW OFFICES OF PAUL A WEYKAMP
HARRIS       MICHAEL C      VA      700CL1401636V04    THE LAW OFFICES OF PAUL A WEYKAMP           HINTON         KENNETH B    VA      700CL0337256P03    THE LAW OFFICES OF PAUL A WEYKAMP
HARRIS       RACHEL J       VA      700CL1001843J02    THE LAW OFFICES OF PAUL A WEYKAMP           HINTON         LESSIE M     VA      700CL1501697P03    THE LAW OFFICES OF PAUL A WEYKAMP
HARRIS       RENITH         VA      700CL0030182H-02   THE LAW OFFICES OF PAUL A WEYKAMP           HINTON         RONALD       VA      700CL1302875T01    THE LAW OFFICES OF PAUL A WEYKAMP
HARRIS       ROBERT Z       VA      700CL1203324P03    THE LAW OFFICES OF PAUL A WEYKAMP           HINTON         VERNON B     VA      700CL1401625T01    THE LAW OFFICES OF PAUL A WEYKAMP
HARRIS       RUFUS L        VA      700CL1500755P03    THE LAW OFFICES OF PAUL A WEYKAMP           HIRES          GERALD       VA      700CL1401637T01    THE LAW OFFICES OF PAUL A WEYKAMP
HARRIS       TONY L         VA      700CL1202864V04    THE LAW OFFICES OF PAUL A WEYKAMP           HOCKIN         CHARLES L    VA      700CL0337166W01    THE LAW OFFICES OF PAUL A WEYKAMP
HARRISON     BARBARA A      VA      700CL1603502T01    THE LAW OFFICES OF PAUL A WEYKAMP           HODAK          THEODORE G   MD      24X04000364        THE LAW OFFICES OF PAUL A WEYKAMP
HARRISON     BEULAH M       VA      700CL1101189T01    THE LAW OFFICES OF PAUL A WEYKAMP           HODGE          THOMAS R     VA      700CL0539202P03    THE LAW OFFICES OF PAUL A WEYKAMP
HARRISON     DANIEL L       VA      700CL1001088V04    THE LAW OFFICES OF PAUL A WEYKAMP           HOFFMAN        DANIEL L     MD      X01000669          THE LAW OFFICES OF PAUL A WEYKAMP
HARRISON     JAMES M        VA      700CL0337244H02    THE LAW OFFICES OF PAUL A WEYKAMP           HOFFMAN        WILLIAM D    VA      700CL0337165P03    THE LAW OFFICES OF PAUL A WEYKAMP
HARSEY       HERMAN R       VA      700CL1202865T01    THE LAW OFFICES OF PAUL A WEYKAMP           HOGGARD        JIMMY B      VA      700CL0801345J02    THE LAW OFFICES OF PAUL A WEYKAMP
HARTER       WILSON T       VA      700CL0130802V-05   THE LAW OFFICES OF PAUL A WEYKAMP           HOGGE          NORMAN S     VA      700CL1101147P03    THE LAW OFFICES OF PAUL A WEYKAMP
HARTMAN      JOHN L         VA      700CL0437986P03    THE LAW OFFICES OF PAUL A WEYKAMP           HOGGE LAMKIN   MARY L       VA      700CL1101197T01    THE LAW OFFICES OF PAUL A WEYKAMP
HARTMAN      RYLAND C       VA      700CL0130654C-03   THE LAW OFFICES OF PAUL A WEYKAMP           HOLDEN         CHARLES      MD      24X04000311        THE LAW OFFICES OF PAUL A WEYKAMP
HARTNETT     MICHAEL        MD      24X04000354        THE LAW OFFICES OF PAUL A WEYKAMP           HOLDEN         DALE L       VA      700CL0337245T05    THE LAW OFFICES OF PAUL A WEYKAMP
HARVEY       ALVIN          VA      700CL0233117W01    THE LAW OFFICES OF PAUL A WEYKAMP           HOLIMON        WALTER L     VA      700CL0539992V04    THE LAW OFFICES OF PAUL A WEYKAMP
HARVEY       GLORIA L       VA      700CL1200351F15    THE LAW OFFICES OF PAUL A WEYKAMP           HOLLAND        ANNIE        VA      700CL0336612V04    THE LAW OFFICES OF PAUL A WEYKAMP
HARVEY       LAFAYETTE E    VA      700CL0130655V-05   THE LAW OFFICES OF PAUL A WEYKAMP           HOLLAND        CHARLES W    VA      700CL1300761P03    THE LAW OFFICES OF PAUL A WEYKAMP
HARVEY       MARION R       VA      700CL1001844P03    THE LAW OFFICES OF PAUL A WEYKAMP           HOLLAND        CHARLIE M    VA      700CL1001092P03    THE LAW OFFICES OF PAUL A WEYKAMP
HARVEY       SHELMA         VA      700CL0801343T01    THE LAW OFFICES OF PAUL A WEYKAMP           HOLLAND        EARL T       MD      X99002279          THE LAW OFFICES OF PAUL A WEYKAMP
HARWOOD      DAVID C        VA      700CL0539989T01    THE LAW OFFICES OF PAUL A WEYKAMP           HOLLAND        JOSEPH       MD      X99000001          THE LAW OFFICES OF PAUL A WEYKAMP
HASKETT      CALVIN V       VA      700CL1001089F15    THE LAW OFFICES OF PAUL A WEYKAMP           HOLLAND        LONNIE       VA      700CL1001093V04    THE LAW OFFICES OF PAUL A WEYKAMP
HASKINS      JAMES R        VA      700CL0233116C03    THE LAW OFFICES OF PAUL A WEYKAMP           HOLLEY         BARBARA A    VA      700CL1001094F15    THE LAW OFFICES OF PAUL A WEYKAMP
HASKINS      SAMUEL E       VA      700CL1101719V04    THE LAW OFFICES OF PAUL A WEYKAMP           HOLLEY         CURTIS       VA      700CL1001095T01    THE LAW OFFICES OF PAUL A WEYKAMP
HATTEN       GENTRY L       VA      700CL1001090T01    THE LAW OFFICES OF PAUL A WEYKAMP           HOLLEY         MICHAEL      VA      700CL1001096J02    THE LAW OFFICES OF PAUL A WEYKAMP
HAWKINS      ALBERT M       VA      700CL0539198H02    THE LAW OFFICES OF PAUL A WEYKAMP           HOLLIDAY       DAVID L      VA      700CL1201687P03    THE LAW OFFICES OF PAUL A WEYKAMP
HAWKINS      DARNELL        VA      700CL1101146F15    THE LAW OFFICES OF PAUL A WEYKAMP           HOLLIMAN       DONALD L     VA      700CL1701830P05    THE LAW OFFICES OF PAUL A WEYKAMP
HAWKINS      FLORENCE S     VA      700CL1201917T01    THE LAW OFFICES OF PAUL A WEYKAMP           HOLLOMAN       JAMES        VA      700CL1203325V04    THE LAW OFFICES OF PAUL A WEYKAMP
HAWKINS      HERMAN L       MD      X99002349          THE LAW OFFICES OF PAUL A WEYKAMP           HOLLOMAN       RALEIGH      VA      700CL1001097P03    THE LAW OFFICES OF PAUL A WEYKAMP
HAWKS        EMMANUEL       VA      700CL1100983V04    THE LAW OFFICES OF PAUL A WEYKAMP           HOLLOWAY       DANIEL L     VA      700CL1100984T01    THE LAW OFFICES OF PAUL A WEYKAMP
HAYDEN       JOHN           MD      X99000027          THE LAW OFFICES OF PAUL A WEYKAMP           HOLLOWAY       JAMES T      VA      700CL0232403A04    THE LAW OFFICES OF PAUL A WEYKAMP
HAYES        CAROLYN A      VA      700CL1200352P03    THE LAW OFFICES OF PAUL A WEYKAMP           HOLLOWAY       VYNELL       VA      700CL1400845T01    THE LAW OFFICES OF PAUL A WEYKAMP
HAYES        JOHN M         VA      700CL0130427H-02   THE LAW OFFICES OF PAUL A WEYKAMP           HOLMES         REGINALD K   VA      700CL1001098V04    THE LAW OFFICES OF PAUL A WEYKAMP
HAYES        ROBERT E       VA      700CL1304446P03    THE LAW OFFICES OF PAUL A WEYKAMP           HOLMES         RICHARD A    VA      700CL0232412V05    THE LAW OFFICES OF PAUL A WEYKAMP
HAYES        TREVOR D       VA      700CL0233367V-05   THE LAW OFFICES OF PAUL A WEYKAMP           HOLMES         RITA T       VA      700CL1502834P03    THE LAW OFFICES OF PAUL A WEYKAMP
HAYES        WALTER E       VA      700CL0130800H-02   THE LAW OFFICES OF PAUL A WEYKAMP           HOLMES         RUSSELL L    VA      700CL0130828V-05   THE LAW OFFICES OF PAUL A WEYKAMP
HAYES        WILLIAM F      VA      700CL0130600W-01   THE LAW OFFICES OF PAUL A WEYKAMP           HOLMES         STANLEY A    MD      X99002351          THE LAW OFFICES OF PAUL A WEYKAMP

                                                                                                                                                            Appendix A - 450
                                      Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                   Document Page 469 of 624
Claimant      Claimant      State                                                                  Claimant      Claimant      State
Last Name     First Name    Filed   Docket Number      Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number      Primary Plaintiff Counsel
HOLT          MARK A        VA      700CL1400837T01    THE LAW OFFICES OF PAUL A WEYKAMP           JAMES         HAROLD D      VA      700CL0539205J05    THE LAW OFFICES OF PAUL A WEYKAMP
HOLTSLANDER   JOEL K        VA      700CL0539203H02    THE LAW OFFICES OF PAUL A WEYKAMP           JAMES         JOHN H        VA      700CL1203328P03    THE LAW OFFICES OF PAUL A WEYKAMP
HOOD          JOSEPH        VA      700CL1201885T01    THE LAW OFFICES OF PAUL A WEYKAMP           JAMES         MILDRED M     VA      700CL1001848J02    THE LAW OFFICES OF PAUL A WEYKAMP
HOOE          ROBERT        VA      700CL0130493V-05   THE LAW OFFICES OF PAUL A WEYKAMP           JAMES         ROBERT H      VA      700CL0130415W-01   THE LAW OFFICES OF PAUL A WEYKAMP
HOOE          ROBERT        MD      X99002280          THE LAW OFFICES OF PAUL A WEYKAMP           JAMISON       DAVID A       VA      700CL1301730F15    THE LAW OFFICES OF PAUL A WEYKAMP
HOOPER        FRANCES L     VA      700CL1001847T01    THE LAW OFFICES OF PAUL A WEYKAMP           JANISHEFSKI   BERNARD F     MD      24X03000546        THE LAW OFFICES OF PAUL A WEYKAMP
HOPKINS       JAMES         MD      24X04000345        THE LAW OFFICES OF PAUL A WEYKAMP           JANUARY       WILLIAM J     MD      X99000025          THE LAW OFFICES OF PAUL A WEYKAMP
HOPKINS       THYRON B      VA      700CL0235494A04    THE LAW OFFICES OF PAUL A WEYKAMP           JARRETT       ROBERT M      MD      X99002285          THE LAW OFFICES OF PAUL A WEYKAMP
HORNUNG       HAROLD W      MD      X96138522          THE LAW OFFICES OF PAUL A WEYKAMP           JEANNETE      JOSEPH E      VA      700CL0232283A-04   THE LAW OFFICES OF PAUL A WEYKAMP
HORSLEY       EDWARD W      VA      700CL0539465V04    THE LAW OFFICES OF PAUL A WEYKAMP           JEBSON        LAVAILLE H    VA      700CL1101722P03    THE LAW OFFICES OF PAUL A WEYKAMP
HORTON        FRED T        VA      700CL1500841B04    THE LAW OFFICES OF PAUL A WEYKAMP           JEFFERSON     CHARLES E     VA      700CL1501727P03    THE LAW OFFICES OF PAUL A WEYKAMP
HORTON        ROBERT E      VA      700CL1300010F15    THE LAW OFFICES OF PAUL A WEYKAMP           JEFFERSON     DWIGHT D      VA      700CL1301707P03    THE LAW OFFICES OF PAUL A WEYKAMP
HOWARD        BERLYN F      VA      700CL0801346V04    THE LAW OFFICES OF PAUL A WEYKAMP           JEFFERSON     EARL W        VA      700CL1300011P03    THE LAW OFFICES OF PAUL A WEYKAMP
HOWARD        CELLIE        VA      700CL1001100T01    THE LAW OFFICES OF PAUL A WEYKAMP           JEFFERSON     MCKINLEY T    VA      700CL0539206T01    THE LAW OFFICES OF PAUL A WEYKAMP
HOWARD        EMMETT F      MD      X01000639          THE LAW OFFICES OF PAUL A WEYKAMP           JEFFERSON     SHIRLEY M     VA      700CL1001849P03    THE LAW OFFICES OF PAUL A WEYKAMP
HOWARD        JIMMIE R      VA      700CL1603509P03    THE LAW OFFICES OF PAUL A WEYKAMP           JEFFERSON     THOMAS        MD      X97239506          THE LAW OFFICES OF PAUL A WEYKAMP
HOWARD        PHILLIP B     VA      700CL1201254T01    THE LAW OFFICES OF PAUL A WEYKAMP           JEFFERSON     TRESSEA A     VA      700CL1101723V04    THE LAW OFFICES OF PAUL A WEYKAMP
HOWARD        VAUGHN        VA      36105RC            THE LAW OFFICES OF PAUL A WEYKAMP           JENKINS       BURLEIGH J    VA      700CL1500757B04    THE LAW OFFICES OF PAUL A WEYKAMP
HOWELL        ALVIN C       VA      700CL0130586A-04   THE LAW OFFICES OF PAUL A WEYKAMP           JENKINS       HERMAN L      VA      700CL0130494W-01   THE LAW OFFICES OF PAUL A WEYKAMP
HOWELL        JESSE S       PA      700CL0233104H02    THE LAW OFFICES OF PAUL A WEYKAMP           JENKINS       HERMAN L      MD      X99002352          THE LAW OFFICES OF PAUL A WEYKAMP
HOWELL        LLOYD T       VA      700CL1203628V04    THE LAW OFFICES OF PAUL A WEYKAMP           JENKINS       JOHN L        MD      X99002286          THE LAW OFFICES OF PAUL A WEYKAMP
HUBBARD       JACOB         VA      700CL0130410W-01   THE LAW OFFICES OF PAUL A WEYKAMP           JENKINS       LENON E       VA      700CL0130492C-03   THE LAW OFFICES OF PAUL A WEYKAMP
HUDGINS       FLOYD A       VA      700CL0030183C-03   THE LAW OFFICES OF PAUL A WEYKAMP           JENKINS       LENON E       MD      X99002353          THE LAW OFFICES OF PAUL A WEYKAMP
HUDGINS       JAMES F       MD      X99002281          THE LAW OFFICES OF PAUL A WEYKAMP           JENKINS       LESLIE T      VA      700CL1001182F15    THE LAW OFFICES OF PAUL A WEYKAMP
HUDNELL       HAROLD        MD      X99000578          THE LAW OFFICES OF PAUL A WEYKAMP           JENKINS       MICHAEL B     VA      700CL1500758M05    THE LAW OFFICES OF PAUL A WEYKAMP
HUFF          BARBARA A     VA      700CL0539972P03    THE LAW OFFICES OF PAUL A WEYKAMP           JENKINS       NORMA         VA      700CL1501699B04    THE LAW OFFICES OF PAUL A WEYKAMP
HUFF          HAROLD        MD      24X05000034        THE LAW OFFICES OF PAUL A WEYKAMP           JENKINS       PHILLIP W     VA      700CL0130443C-03   THE LAW OFFICES OF PAUL A WEYKAMP
HUFF          JAMES F       VA      700CL1203629T01    THE LAW OFFICES OF PAUL A WEYKAMP           JENKINS       REUBEN L      VA      700CL0130453C-03   THE LAW OFFICES OF PAUL A WEYKAMP
HUFFMAN       RALEIGH B     VA      700CL0540021J02    THE LAW OFFICES OF PAUL A WEYKAMP           JENKINS       VICTOR E      VA      700CL0337189T05    THE LAW OFFICES OF PAUL A WEYKAMP
HUGATE        ANDREW E      VA      700CL0130425W-01   THE LAW OFFICES OF PAUL A WEYKAMP           JENNINGS      ANNIE I       VA      700CL1400846F15    THE LAW OFFICES OF PAUL A WEYKAMP
HUGHES        GLENN L       VA      700CL0130585W-01   THE LAW OFFICES OF PAUL A WEYKAMP           JENNINGS      GEORGE R      VA      700CL1203329V04    THE LAW OFFICES OF PAUL A WEYKAMP
HUGHES        LARRY         VA      700CL1203326T01    THE LAW OFFICES OF PAUL A WEYKAMP           JENNINGS      ODELL         MD      X9900024           THE LAW OFFICES OF PAUL A WEYKAMP
HUNDLEY       RANDY L       VA      700CL0337113V04    THE LAW OFFICES OF PAUL A WEYKAMP           JENNINGS      WILLIAM C     VA      700CL0130533V-05   THE LAW OFFICES OF PAUL A WEYKAMP
HUNLEY        REGINALD F    VA      700CL0233373H-02   THE LAW OFFICES OF PAUL A WEYKAMP           JERNIGAN      ISAAC P       VA      700CL0539207P03    THE LAW OFFICES OF PAUL A WEYKAMP
HUNSUCKER     JOHN H        VA      700CL1200353V04    THE LAW OFFICES OF PAUL A WEYKAMP           JEWELL        ALTON R       VA      36113EH            THE LAW OFFICES OF PAUL A WEYKAMP
HUNT          CATHERINE     VA      700CL1201918F15    THE LAW OFFICES OF PAUL A WEYKAMP           JEWETT        DARNELL       VA      700CL0801347P03    THE LAW OFFICES OF PAUL A WEYKAMP
HUNT          KATIE M       VA      700CL1501726F15    THE LAW OFFICES OF PAUL A WEYKAMP           JEWETT        VIRGINIA G    VA      700CL0801348T01    THE LAW OFFICES OF PAUL A WEYKAMP
HUNT          WALTER R      VA      700CL1201259F15    THE LAW OFFICES OF PAUL A WEYKAMP           JOHANSEN      STEVEN        MD      X99000023          THE LAW OFFICES OF PAUL A WEYKAMP
HUNT          WILLIAM T     VA      700CL1101935T01    THE LAW OFFICES OF PAUL A WEYKAMP           JOHNS         JONATHAN      VA      700CL0337195P03    THE LAW OFFICES OF PAUL A WEYKAMP
HUNTER        ADELL         VA      700CL1101720T01    THE LAW OFFICES OF PAUL A WEYKAMP           JOHNSON       ALFRED P      VA      700CL0539208H02    THE LAW OFFICES OF PAUL A WEYKAMP
HUNTER        CHARLES F     VA      700CL1001102P03    THE LAW OFFICES OF PAUL A WEYKAMP           JOHNSON       CLARENCE D    VA      700CL0539209V04    THE LAW OFFICES OF PAUL A WEYKAMP
HUNTER        CHARLIE S     VA      700CL1100985F15    THE LAW OFFICES OF PAUL A WEYKAMP           JOHNSON       CONNIE B      VA      700CL0539967P03    THE LAW OFFICES OF PAUL A WEYKAMP
HUNTER        EVA L         VA      700CL1001103V04    THE LAW OFFICES OF PAUL A WEYKAMP           JOHNSON       DONALD        VA      700CL1500759T01    THE LAW OFFICES OF PAUL A WEYKAMP
HUNTER        GREGORY       VA      700CL0130454V-05   THE LAW OFFICES OF PAUL A WEYKAMP           JOHNSON       EDWARD L      VA      700CL1101724T01    THE LAW OFFICES OF PAUL A WEYKAMP
HUNTER        RONALD M      VA      700CL1200886F15    THE LAW OFFICES OF PAUL A WEYKAMP           JOHNSON       EDWARD L      VA      700CL1202751F15    THE LAW OFFICES OF PAUL A WEYKAMP
HURT          JAMES M       MD      X-00000958         THE LAW OFFICES OF PAUL A WEYKAMP           JOHNSON       FRANK E       VA      700CL0900475P03    THE LAW OFFICES OF PAUL A WEYKAMP
HUTCHERSON    RONALD L      VA      700CL0130536H-02   THE LAW OFFICES OF PAUL A WEYKAMP           JOHNSON       HENRY T       VA      700CL1203620V04    THE LAW OFFICES OF PAUL A WEYKAMP
HUTCHESON     LEWIS S       VA      700CL1500756B04    THE LAW OFFICES OF PAUL A WEYKAMP           JOHNSON       HOMER         VA      700CL0539955F15    THE LAW OFFICES OF PAUL A WEYKAMP
HUX           HERMAN R      VA      700CL0337162V04    THE LAW OFFICES OF PAUL A WEYKAMP           JOHNSON       HOWARD B      VA      700CL1302287V04    THE LAW OFFICES OF PAUL A WEYKAMP
HUX           HERMAN R      VA      700CL1300162P03    THE LAW OFFICES OF PAUL A WEYKAMP           JOHNSON       KATHY A       VA      700CL1600581T01    THE LAW OFFICES OF PAUL A WEYKAMP
HYMAN         JEFFREY L     VA      700CL0337216P03    THE LAW OFFICES OF PAUL A WEYKAMP           JOHNSON       LAVANE        VA      700CL1001183T01    THE LAW OFFICES OF PAUL A WEYKAMP
HYMAN         PATRICIA A    VA      700CL1501698B04    THE LAW OFFICES OF PAUL A WEYKAMP           JOHNSON       LEON J        VA      700CL1300012V04    THE LAW OFFICES OF PAUL A WEYKAMP
IMHOTEP       KWASI         VA      700CL1401626F15    THE LAW OFFICES OF PAUL A WEYKAMP           JOHNSON       LORETTA C     VA      700CL1400300V04    THE LAW OFFICES OF PAUL A WEYKAMP
INBODEN       ALAN J        VA      700CL1203327F15    THE LAW OFFICES OF PAUL A WEYKAMP           JOHNSON       MARVIN L      VA      700CL1203330T01    THE LAW OFFICES OF PAUL A WEYKAMP
INSLEY        JAMES O       VA      700CL0130791C-03   THE LAW OFFICES OF PAUL A WEYKAMP           JOHNSON       MARY E        VA      700CL1101725F15    THE LAW OFFICES OF PAUL A WEYKAMP
IRVIN         EDWARD B      VA      700CL0540015T01    THE LAW OFFICES OF PAUL A WEYKAMP           JOHNSON       PATRICIA A    VA      700CL1300030F15    THE LAW OFFICES OF PAUL A WEYKAMP
IRWIN         WILLIAM       MD      X99000552          THE LAW OFFICES OF PAUL A WEYKAMP           JOHNSON       RICHARD C     VA      700CL1001185P03    THE LAW OFFICES OF PAUL A WEYKAMP
JACKSON       BOBBY         VA      700CL1603490B04    THE LAW OFFICES OF PAUL A WEYKAMP           JOHNSON       ROBERT A      VA      700CL1203621T01    THE LAW OFFICES OF PAUL A WEYKAMP
JACKSON       CALEB J       VA      700CL1300172T01    THE LAW OFFICES OF PAUL A WEYKAMP           JOHNSON       RUTH T        VA      700CL1101193T01    THE LAW OFFICES OF PAUL A WEYKAMP
JACKSON       CHRIS A       VA      36133EH            THE LAW OFFICES OF PAUL A WEYKAMP           JOHNSON       WAYNE K       VA      710CL01000585-00   THE LAW OFFICES OF PAUL A WEYKAMP
JACKSON       CLEMITH A     VA      700CL1304447V04    THE LAW OFFICES OF PAUL A WEYKAMP           JOHNSON       WAYNE K       MD      X99002354          THE LAW OFFICES OF PAUL A WEYKAMP
JACKSON       DOUGLAS G     VA      700CL1001104F15    THE LAW OFFICES OF PAUL A WEYKAMP           JONAS         CHARLOTTE A   VA      700CL1001850V04    THE LAW OFFICES OF PAUL A WEYKAMP
JACKSON       ELLIS L       MD      X99002282          THE LAW OFFICES OF PAUL A WEYKAMP           JONES         BERTHA M      VA      700CL1101726P03    THE LAW OFFICES OF PAUL A WEYKAMP
JACKSON       FRANCIS       VA      700CL1101721F15    THE LAW OFFICES OF PAUL A WEYKAMP           JONES         BEVERLY       VA      700CL1600582F15    THE LAW OFFICES OF PAUL A WEYKAMP
JACKSON       HARVEY        VA      700CL0703212T01    THE LAW OFFICES OF PAUL A WEYKAMP           JONES         CARL          MD      X99000021          THE LAW OFFICES OF PAUL A WEYKAMP
JACKSON       MICHAEL E     VA      700CL0539204V04    THE LAW OFFICES OF PAUL A WEYKAMP           JONES         CARROLL C     VA      700CL0801349F15    THE LAW OFFICES OF PAUL A WEYKAMP
JACKSON       MOSES J       VA      700CL0337258V04    THE LAW OFFICES OF PAUL A WEYKAMP           JONES         CHARLOTTE E   VA      700CL0801350J02    THE LAW OFFICES OF PAUL A WEYKAMP
JACKSON       NATHANIEL     VA      700CL0232848A04    THE LAW OFFICES OF PAUL A WEYKAMP           JONES         EDWARD        VA      700CL0539210J05    THE LAW OFFICES OF PAUL A WEYKAMP
JACKSON       ROBERT A      VA      700CL0130763W-01   THE LAW OFFICES OF PAUL A WEYKAMP           JONES         ELMER         VA      700CL0130637A-04   THE LAW OFFICES OF PAUL A WEYKAMP
JACKSON       VERNON L      VA      700CL1001179J02    THE LAW OFFICES OF PAUL A WEYKAMP           JONES         ELMER         MD      X99002408          THE LAW OFFICES OF PAUL A WEYKAMP
JACOBS        FLOYD W       MD      X-00000959         THE LAW OFFICES OF PAUL A WEYKAMP           JONES         EVERETT S     MD      24X05000678        THE LAW OFFICES OF PAUL A WEYKAMP
JACOBS        JAMES         MD      X99000763          THE LAW OFFICES OF PAUL A WEYKAMP           JONES         FRANK O       VA      700CL1201688V04    THE LAW OFFICES OF PAUL A WEYKAMP
JACOBS        SYLVESTER C   MD      X99002283          THE LAW OFFICES OF PAUL A WEYKAMP           JONES         HENRY R       VA      700CL0540002V04    THE LAW OFFICES OF PAUL A WEYKAMP
JAEGER        WILLIAM A     MD      X99000034          THE LAW OFFICES OF PAUL A WEYKAMP           JONES         HERBERT       VA      700CL1603493F15    THE LAW OFFICES OF PAUL A WEYKAMP
JAMES         BERNARD       VA      700CL1001180P03    THE LAW OFFICES OF PAUL A WEYKAMP           JONES         JAMES         VA      700CL1600567F15    THE LAW OFFICES OF PAUL A WEYKAMP
JAMES         CAROLYN C     VA      700CL0900458V04    THE LAW OFFICES OF PAUL A WEYKAMP           JONES         JOHN B        VA      700CL0337205P03    THE LAW OFFICES OF PAUL A WEYKAMP

                                                                                                                                                            Appendix A - 451
                                    Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                 Document Page 470 of 624
Claimant    Claimant      State                                                                  Claimant      Claimant      State
Last Name   First Name    Filed   Docket Number      Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number       Primary Plaintiff Counsel
JONES       KARLUS A      VA      700CL1500761P03    THE LAW OFFICES OF PAUL A WEYKAMP           KING          JOHNNY        VA      700CL0539216T01     THE LAW OFFICES OF PAUL A WEYKAMP
JONES       LEROY         VA      700CL1203622F15    THE LAW OFFICES OF PAUL A WEYKAMP           KING          LOCKE C       VA      700CL1203625T01     THE LAW OFFICES OF PAUL A WEYKAMP
JONES       LINWOOD M     VA      700CL1500762B04    THE LAW OFFICES OF PAUL A WEYKAMP           KING          MICHAEL       VA      700CL1101148V04     THE LAW OFFICES OF PAUL A WEYKAMP
JONES       LINWOOD N     VA      700CL0900486T01    THE LAW OFFICES OF PAUL A WEYKAMP           KING          MICHAEL W     VA      700CL1300013T01     THE LAW OFFICES OF PAUL A WEYKAMP
JONES       MARY L        VA      700CL1001851F15    THE LAW OFFICES OF PAUL A WEYKAMP           KING          ROBERT B      MD      X97164517           THE LAW OFFICES OF PAUL A WEYKAMP
JONES       MATTHEW       VA      700CL1001186V04    THE LAW OFFICES OF PAUL A WEYKAMP           KING          ROBERT E      VA      700CL1301731P03     THE LAW OFFICES OF PAUL A WEYKAMP
JONES       MILTON        MD      X99000541          THE LAW OFFICES OF PAUL A WEYKAMP           KING          ROGER L       VA      700CL0130593C-03    THE LAW OFFICES OF PAUL A WEYKAMP
JONES       NANCY E       VA      700CL1001187F15    THE LAW OFFICES OF PAUL A WEYKAMP           KING          TOMMY L       VA      700CL1500764M05     THE LAW OFFICES OF PAUL A WEYKAMP
JONES       NETTIE        MD      X99000022          THE LAW OFFICES OF PAUL A WEYKAMP           KIRK          EUGENE        VA      700CL0130776C-03    THE LAW OFFICES OF PAUL A WEYKAMP
JONES       RAYMOND L     VA      700CL0233297W-01   THE LAW OFFICES OF PAUL A WEYKAMP           KISER         LARRY T       VA      700CL1202752P03     THE LAW OFFICES OF PAUL A WEYKAMP
JONES       RICHARD       MD      24X04000358        THE LAW OFFICES OF PAUL A WEYKAMP           KISTNER       GENEVA J      MD      X-00000960          THE LAW OFFICES OF PAUL A WEYKAMP
JONES       RUSSELL V     VA      700CL1500760F15    THE LAW OFFICES OF PAUL A WEYKAMP           KIWAKOWSKI    STANLEY       MD      X99000543           THE LAW OFFICES OF PAUL A WEYKAMP
JONES       SAMUEL C      VA      700CL0130673H-02   THE LAW OFFICES OF PAUL A WEYKAMP           KLEIN         WILLIAM J     MD      24X03000543         THE LAW OFFICES OF PAUL A WEYKAMP
JONES       SETH A        VA      700CL1400855P03    THE LAW OFFICES OF PAUL A WEYKAMP           KLOHN         DOUGLAS A     VA      700CL1603512T01     THE LAW OFFICES OF PAUL A WEYKAMP
JONES       SHARRON L     VA      700CL1501700M05    THE LAW OFFICES OF PAUL A WEYKAMP           KNIGHT        ISIAH         VA      700CL0539994T01     THE LAW OFFICES OF PAUL A WEYKAMP
JONES       STANTLEY      VA      700CL0337154T05    THE LAW OFFICES OF PAUL A WEYKAMP           KNIGHT        WILLIAM A     VA      700CL1001198T01     THE LAW OFFICES OF PAUL A WEYKAMP
JONES       VAUGHN O      VA      700CL1500842M05    THE LAW OFFICES OF PAUL A WEYKAMP           KNIGHTNOR     LUCILLE S     VA      700CL0900460P03     THE LAW OFFICES OF PAUL A WEYKAMP
JONES       WARREN E      VA      700CL1201260P03    THE LAW OFFICES OF PAUL A WEYKAMP           KNIGHTS       RUSSELL E     VA      700CL1300527V04     THE LAW OFFICES OF PAUL A WEYKAMP
JONES       WESLEY L      VA      700CL1001188T01    THE LAW OFFICES OF PAUL A WEYKAMP           KNUDSEN       ALFRED L      MD      X97024502           THE LAW OFFICES OF PAUL A WEYKAMP
JONES       WILLIAM A     VA      700CL0703213J02    THE LAW OFFICES OF PAUL A WEYKAMP           KOCH          ROBERT J      VA      700CL0233288V05     THE LAW OFFICES OF PAUL A WEYKAMP
JONES       WILLIAM E     VA      700CL0540001F15    THE LAW OFFICES OF PAUL A WEYKAMP           KONICKI       KENNETH W     MD      24X05000673         THE LAW OFFICES OF PAUL A WEYKAMP
JONES       WILLIAM L     VA      700CL0539212P03    THE LAW OFFICES OF PAUL A WEYKAMP           KOON          THERON E      VA      700CL1300014F15     THE LAW OFFICES OF PAUL A WEYKAMP
JONES       WILLIAM T     VA      700CL1201689T01    THE LAW OFFICES OF PAUL A WEYKAMP           KOONCE        CALVIN L      VA      700CL1501729B04     THE LAW OFFICES OF PAUL A WEYKAMP
JONES       WILLIE G      VA      700CL0130584V-05   THE LAW OFFICES OF PAUL A WEYKAMP           KOSKI         VERE A        MD      X99000530           THE LAW OFFICES OF PAUL A WEYKAMP
JORDAN      DIANE G       VA      700CL1203631P03    THE LAW OFFICES OF PAUL A WEYKAMP           KOUTCH        ROBERT        MD      X99000554           THE LAW OFFICES OF PAUL A WEYKAMP
JORDAN      DOROTHY A     VA      700CL1001852T01    THE LAW OFFICES OF PAUL A WEYKAMP           KOZLOWSKI     JOHN J        MD      X-00000502          THE LAW OFFICES OF PAUL A WEYKAMP
JORDAN      GLENN         VA      700CL1400838F15    THE LAW OFFICES OF PAUL A WEYKAMP           KRAFT         CHARLES H     VA      700CL033725OT05     THE LAW OFFICES OF PAUL A WEYKAMP
JORDAN      GLORIA J      VA      700CL1302883T01    THE LAW OFFICES OF PAUL A WEYKAMP           KRAMER        CHRISTINE M   VA      700CL1302878V04     THE LAW OFFICES OF PAUL A WEYKAMP
JORDAN      HENRY L       VA      700CL1501728B04    THE LAW OFFICES OF PAUL A WEYKAMP           KRAUSE        HOWARD        MD      X99002390           THE LAW OFFICES OF PAUL A WEYKAMP
JORDAN      IDA M         VA      700CL1001190P03    THE LAW OFFICES OF PAUL A WEYKAMP           KRAUSE        PAUL          MD      X99000020           THE LAW OFFICES OF PAUL A WEYKAMP
JORDAN      JARVIS E      VA      700CL1001191V04    THE LAW OFFICES OF PAUL A WEYKAMP           KRIETE        NEAL R        VA      700CL0801352P03     THE LAW OFFICES OF PAUL A WEYKAMP
JORDAN      LARRY C       VA      700CL1201886F15    THE LAW OFFICES OF PAUL A WEYKAMP           KUES          CHARLES       MD      X99000555           THE LAW OFFICES OF PAUL A WEYKAMP
JORDAN      RONALD K      VA      700CL1500763B04    THE LAW OFFICES OF PAUL A WEYKAMP           KUHLMANN      RANDOLPH      VA      700CL1202349F15     THE LAW OFFICES OF PAUL A WEYKAMP
JORDING     ROBERT F      MD      X-00000940         THE LAW OFFICES OF PAUL A WEYKAMP           KURETH        RAYMOND K     MD      X99000019           THE LAW OFFICES OF PAUL A WEYKAMP
JORY        HARRELL G     VA      700CL0130503V-05   THE LAW OFFICES OF PAUL A WEYKAMP           KURSCH        PAUL          MD      24X04000387         THE LAW OFFICES OF PAUL A WEYKAMP
JORY        HARRELL G     MD      X99002287          THE LAW OFFICES OF PAUL A WEYKAMP           KUS           CALVIN E      MD      24X04000308         THE LAW OFFICES OF PAUL A WEYKAMP
JOSEPH      JOHN A        VA      700CL1302286P03    THE LAW OFFICES OF PAUL A WEYKAMP           LACKEY        DAVID M       VA      700CL1203331F15     THE LAW OFFICES OF PAUL A WEYKAMP
JOYNER      BRITTON A     VA      700CL0539213H02    THE LAW OFFICES OF PAUL A WEYKAMP           LADRILLONO    JESUS D       VA      700CL1701831T01     THE LAW OFFICES OF PAUL A WEYKAMP
JOYNER      MICHAEL J     VA      700CL1302876F15    THE LAW OFFICES OF PAUL A WEYKAMP           LAMB          JERRY L       VA      700CL1001199J02     THE LAW OFFICES OF PAUL A WEYKAMP
JOYNER      WALTER R      VA      700CL0801351V04    THE LAW OFFICES OF PAUL A WEYKAMP           LAMB          SANDRA M      VA      700CL1500765T01     THE LAW OFFICES OF PAUL A WEYKAMP
JOYNER      WILLIAM H     VA      700CL0539214V04    THE LAW OFFICES OF PAUL A WEYKAMP           LAMBERT       CARL O        VA      700CL1302291V04     THE LAW OFFICES OF PAUL A WEYKAMP
JOYNER      WILLIAM L     VA      700CL0130502C-03   THE LAW OFFICES OF PAUL A WEYKAMP           LAMBERT       GEORGE H      VA      700CL0337227W01     THE LAW OFFICES OF PAUL A WEYKAMP
JOYNER      WILLIAM L     MD      X99002288          THE LAW OFFICES OF PAUL A WEYKAMP           LAMBERT       HUBERT L      VA      700CL1201669T01     THE LAW OFFICES OF PAUL A WEYKAMP
JOYNES      WAYNE F       VA      700CL0130500A-04   THE LAW OFFICES OF PAUL A WEYKAMP           LAMKIN        HARMIE S      VA      700CL1101196V04     THE LAW OFFICES OF PAUL A WEYKAMP
JOYNES      WAYNE F       MD      X99002355          THE LAW OFFICES OF PAUL A WEYKAMP           LANDON        JAMES E       MD      24X03000534         THE LAW OFFICES OF PAUL A WEYKAMP
JUBRAY      EUGENE        VA      700CL1300528T01    THE LAW OFFICES OF PAUL A WEYKAMP           LANDY         JOE D         VA      700CL1300040V04     THE LAW OFFICES OF PAUL A WEYKAMP
JUDY        RICHARD V     MD      24X04000359        THE LAW OFFICES OF PAUL A WEYKAMP           LANE          ALPHONSO C    VA      700CL1300526P03     THE LAW OFFICES OF PAUL A WEYKAMP
JURNIGAN    MICHAEL S     VA      700CL1001192F15    THE LAW OFFICES OF PAUL A WEYKAMP           LANE          PRESTON L     VA      700CL0231876A-04    THE LAW OFFICES OF PAUL A WEYKAMP
JUSTICE     PRISCILLA O   VA      700CL1001853J02    THE LAW OFFICES OF PAUL A WEYKAMP           LANGDON       LARRY D       VA      700CL0231878C-03    THE LAW OFFICES OF PAUL A WEYKAMP
KAHAN       CONNELL C     VA      700CL1001193T01    THE LAW OFFICES OF PAUL A WEYKAMP           LANGLEY       CLEO C        VA      700CL0539218H02     THE LAW OFFICES OF PAUL A WEYKAMP
KAHL        CLARENCE A    MD      X97177509          THE LAW OFFICES OF PAUL A WEYKAMP           LANGSTON      MILTON W      VA      700CL0130801C-03    THE LAW OFFICES OF PAUL A WEYKAMP
KALASKAS    ALBERTO C     VA      700CL1203623P03    THE LAW OFFICES OF PAUL A WEYKAMP           LANGVILLE     EDWARD P      MD      X-00000503          THE LAW OFFICES OF PAUL A WEYKAMP
KAMBERGER   JOSEPH F      MD      24X03000553        THE LAW OFFICES OF PAUL A WEYKAMP           LARK          JAMES         MD      24X05000030         THE LAW OFFICES OF PAUL A WEYKAMP
KASPRZAK    JOSEPH        MD      X9900055           THE LAW OFFICES OF PAUL A WEYKAMP           LAROCHE       JOHN J        VA      700CL0130594V-05    THE LAW OFFICES OF PAUL A WEYKAMP
KEARNEY     JUANITA B     VA      700CL1001854P03    THE LAW OFFICES OF PAUL A WEYKAMP           LASSITER      JOHN          VA      700CL0130591A-04    THE LAW OFFICES OF PAUL A WEYKAMP
KEARNEY     WILLIAM L     VA      700CL1001195P03    THE LAW OFFICES OF PAUL A WEYKAMP           LASSITER      LEONARD       VA      700CL0337172V04     THE LAW OFFICES OF PAUL A WEYKAMP
KEE         STEVE L       VA      700CL1001196V04    THE LAW OFFICES OF PAUL A WEYKAMP           LASSITER      RUSSELL R     VA      700CL1201261V04     THE LAW OFFICES OF PAUL A WEYKAMP
KEELING     ANTHONY A     VA      700CL1302877P03    THE LAW OFFICES OF PAUL A WEYKAMP           LAWRENCE      LEWIS N       PA      700CL0233317W-01    THE LAW OFFICES OF PAUL A WEYKAMP
KEELING     DEBBIE        VA      700CL1501701T01    THE LAW OFFICES OF PAUL A WEYKAMP           LAWSON        DELORES A     VA      700CL1501730M05     THE LAW OFFICES OF PAUL A WEYKAMP
KEETON      MARY          VA      700CL1600583P03    THE LAW OFFICES OF PAUL A WEYKAMP           LAWSON        ROBERT B      VA      700CL01030590W-01   THE LAW OFFICES OF PAUL A WEYKAMP
KEIL        JOHN R        MD      X-00000500         THE LAW OFFICES OF PAUL A WEYKAMP           LAWSON        WILLIAM F     VA      700CL0232849C03     THE LAW OFFICES OF PAUL A WEYKAMP
KELLEHER    MARTIN J      VA      700CL0539215J05    THE LAW OFFICES OF PAUL A WEYKAMP           LAYDEN        AMBROSE C     VA      700CL1500843T01     THE LAW OFFICES OF PAUL A WEYKAMP
KELLEY      FREDERICK     VA      700CL0336617V04    THE LAW OFFICES OF PAUL A WEYKAMP           LAYDEN        HAZEL         VA      700CL1501702F15     THE LAW OFFICES OF PAUL A WEYKAMP
KELLIHAN    PATRICIA B    VA      700CL1701847F15    THE LAW OFFICES OF PAUL A WEYKAMP           LAYTON        MURRIELL Q    VA      700CL0539219V04     THE LAW OFFICES OF PAUL A WEYKAMP
KELLY       ALPHONSO      VA      700CL1304427V04    THE LAW OFFICES OF PAUL A WEYKAMP           LEARY         KATHY L       VA      700CL1202874F15     THE LAW OFFICES OF PAUL A WEYKAMP
KELLY       PRISCILLA     MD      24X13000034        THE LAW OFFICES OF PAUL A WEYKAMP           LEE           ALBERT E      VA      700CL0232647H02     THE LAW OFFICES OF PAUL A WEYKAMP
KEMPTON     JOHN P        VA      700CL0130595W-01   THE LAW OFFICES OF PAUL A WEYKAMP           LEE           JEROME T      VA      700CL1001200P03     THE LAW OFFICES OF PAUL A WEYKAMP
KENDALL     WILLIAM N     MD      X97163515          THE LAW OFFICES OF PAUL A WEYKAMP           LEE           MILTON M      VA      700CL1701852F15     THE LAW OFFICES OF PAUL A WEYKAMP
KENNEDY     PAUL W        VA      700CL1001197F15    THE LAW OFFICES OF PAUL A WEYKAMP           LEE-HOPKINS   BERNICE C     VA      700CL1101149T01     THE LAW OFFICES OF PAUL A WEYKAMP
KERNS       WILLIAM G     MD      X97182503          THE LAW OFFICES OF PAUL A WEYKAMP           LEHNER        JOSEPH        MD      X99002507           THE LAW OFFICES OF PAUL A WEYKAMP
KEY         ROSA B        VA      700CL0601792V04    THE LAW OFFICES OF PAUL A WEYKAMP           LEMMER        JAMES A       MD      24X05000670         THE LAW OFFICES OF PAUL A WEYKAMP
KIAH        CURTIS A      VA      700CL0900468V04    THE LAW OFFICES OF PAUL A WEYKAMP           LEONARD       HILTON        VA      700CL0539220J05     THE LAW OFFICES OF PAUL A WEYKAMP
KIAH        SHERION O     VA      700CL1101194F15    THE LAW OFFICES OF PAUL A WEYKAMP           LEONARD       MILTON        VA      700CL0539221T01     THE LAW OFFICES OF PAUL A WEYKAMP
KIDWELL     HUBERT        MD      X01000638          THE LAW OFFICES OF PAUL A WEYKAMP           LEPPERT       JAMES         MD      X99000018           THE LAW OFFICES OF PAUL A WEYKAMP
KIGHT       GIDDEON R     VA      700CL0540026J02    THE LAW OFFICES OF PAUL A WEYKAMP           LERCH         ROBERT G      VA      700CL1101150F15     THE LAW OFFICES OF PAUL A WEYKAMP
KIGHT       RONALD R      VA      700CL1203624V04    THE LAW OFFICES OF PAUL A WEYKAMP           LERCH         ROBERT G      VA      700CL1401210P03     THE LAW OFFICES OF PAUL A WEYKAMP

                                                                                                                                                           Appendix A - 452
                                     Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                  Document Page 471 of 624
Claimant     Claimant      State                                                                  Claimant     Claimant     State
Last Name    First Name    Filed   Docket Number      Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number       Primary Plaintiff Counsel
LESNIEWSKI   ANTHONY J     MD      X-00000941         THE LAW OFFICES OF PAUL A WEYKAMP           MANN         GOLET E      VA      700CL1200356P03     THE LAW OFFICES OF PAUL A WEYKAMP
LESNIEWSKI   STEPHEN       MD      24X04000363        THE LAW OFFICES OF PAUL A WEYKAMP           MANNING      CHERYL R     VA      700CL1203333V04     THE LAW OFFICES OF PAUL A WEYKAMP
LEVY         JAMES W       VA      700CL1100986P03    THE LAW OFFICES OF PAUL A WEYKAMP           MANNS        JOHN W       VA      700CL1101951T01     THE LAW OFFICES OF PAUL A WEYKAMP
LEVY         LYNWOOD       VA      700CL0801353T01    THE LAW OFFICES OF PAUL A WEYKAMP           MARCH        EDWARD R     VA      700CL0337203H02     THE LAW OFFICES OF PAUL A WEYKAMP
LEWIS        ANDRE         VA      700CL1200354T01    THE LAW OFFICES OF PAUL A WEYKAMP           MARKS        VERONICA D   VA      700CL1200357V04     THE LAW OFFICES OF PAUL A WEYKAMP
LEWIS        ANNE C        VA      700CL1304458P03    THE LAW OFFICES OF PAUL A WEYKAMP           MARRERO      ROBERT J     VA      700CL1304448T01     THE LAW OFFICES OF PAUL A WEYKAMP
LEWIS        CAROLYN A     VA      700CL1101198F15    THE LAW OFFICES OF PAUL A WEYKAMP           MARROW       DELORIS      VA      700CL0900470P03     THE LAW OFFICES OF PAUL A WEYKAMP
LEWIS        DONALD L      VA      700CL1001201V04    THE LAW OFFICES OF PAUL A WEYKAMP           MARSHALL     DWIGHT D     VA      700CL0540009P03     THE LAW OFFICES OF PAUL A WEYKAMP
LEWIS        ERIC A        VA      700CL1304428T01    THE LAW OFFICES OF PAUL A WEYKAMP           MARTIN       CHARLES      VA      700CL01130484W-01   THE LAW OFFICES OF PAUL A WEYKAMP
LEWIS        GARY K        MD      X97182509          THE LAW OFFICES OF PAUL A WEYKAMP           MARTIN       CHARLES      MD      X99002292           THE LAW OFFICES OF PAUL A WEYKAMP
LEWIS        HILLARY T     VA      700CL0539222P03    THE LAW OFFICES OF PAUL A WEYKAMP           MARTIN       DONALD R     VA      700CL1001204J02     THE LAW OFFICES OF PAUL A WEYKAMP
LEWIS        JAMES O       VA      700CL1001202F15    THE LAW OFFICES OF PAUL A WEYKAMP           MARTIN       ELBERT       MD      X99000557           THE LAW OFFICES OF PAUL A WEYKAMP
LEWIS        JAMES R       VA      700CL0539958T01    THE LAW OFFICES OF PAUL A WEYKAMP           MARTIN       HORACE L     VA      700CL0233260A04     THE LAW OFFICES OF PAUL A WEYKAMP
LEWIS        JERRY M       VA      700CL1101727V04    THE LAW OFFICES OF PAUL A WEYKAMP           MARTIN       HUBERT E     MD      X97093515           THE LAW OFFICES OF PAUL A WEYKAMP
LEWIS        JUANITA E     VA      700CL1101199P03    THE LAW OFFICES OF PAUL A WEYKAMP           MARTIN       MARCUS P     VA      700CL0337215T05     THE LAW OFFICES OF PAUL A WEYKAMP
LEWIS        LARRY E       MD      X99000579          THE LAW OFFICES OF PAUL A WEYKAMP           MARTIN       MILTON C     VA      700CL0130796C-03    THE LAW OFFICES OF PAUL A WEYKAMP
LEWIS        PHILLIP       VA      700CL0130717A-04   THE LAW OFFICES OF PAUL A WEYKAMP           MASK         ARETHA W     VA      700CL1001855V04     THE LAW OFFICES OF PAUL A WEYKAMP
LEWIS        RUDOLPH A     VA      700CL1502835B04    THE LAW OFFICES OF PAUL A WEYKAMP           MASK         LEROY A      VA      700CL0539225J05     THE LAW OFFICES OF PAUL A WEYKAMP
LIBERA       JOHN          MD      X99000580          THE LAW OFFICES OF PAUL A WEYKAMP           MASON        CARL E       VA      700CL0130786C-03    THE LAW OFFICES OF PAUL A WEYKAMP
LIFSEY       JOHN D        VA      700CL1603503F15    THE LAW OFFICES OF PAUL A WEYKAMP           MASON        CARL E       VA      700CL0336613H02     THE LAW OFFICES OF PAUL A WEYKAMP
LIGON        WILLIAM E     VA      700CL0130458C-03   THE LAW OFFICES OF PAUL A WEYKAMP           MASON        CLARENCE R   VA      700CL0539987P03     THE LAW OFFICES OF PAUL A WEYKAMP
LILLY        REGINALD B    VA      700CL0540004T01    THE LAW OFFICES OF PAUL A WEYKAMP           MASON        GEORGE C     VA      700CL1001205P03     THE LAW OFFICES OF PAUL A WEYKAMP
LIMPIN       RENATO        VA      700CL1701832F15    THE LAW OFFICES OF PAUL A WEYKAMP           MASON        JAMES L      VA      700CL0231875V-05    THE LAW OFFICES OF PAUL A WEYKAMP
LINGNER      FRANCIS M     MD      24X04000342        THE LAW OFFICES OF PAUL A WEYKAMP           MASON        JAMES M      VA      700CL0130509W-01    THE LAW OFFICES OF PAUL A WEYKAMP
LINKOUS      RAWLEIGH J    VA      700CL0130448C-03   THE LAW OFFICES OF PAUL A WEYKAMP           MASON        JAMES M      MD      X99002358           THE LAW OFFICES OF PAUL A WEYKAMP
LINKOUS      RAWLEIGH J    MD      X99002289          THE LAW OFFICES OF PAUL A WEYKAMP           MASON        MACEO S      VA      700CL0130501H-02    THE LAW OFFICES OF PAUL A WEYKAMP
LINO         NATHANIEL S   VA      700CL1200355F15    THE LAW OFFICES OF PAUL A WEYKAMP           MASON        MACEO S      MD      X99002359           THE LAW OFFICES OF PAUL A WEYKAMP
LITTLE       JAMES A       VA      700CL0337263V04    THE LAW OFFICES OF PAUL A WEYKAMP           MASSENGILL   LUNDY G      VA      700CL0130547C-03    THE LAW OFFICES OF PAUL A WEYKAMP
LOCKWOOD     RICHARD       MD      X99002391          THE LAW OFFICES OF PAUL A WEYKAMP           MASSEY       CARL         VA      700CL0030179V-05    THE LAW OFFICES OF PAUL A WEYKAMP
LOHMAN       BRUCE         MD      X99000581          THE LAW OFFICES OF PAUL A WEYKAMP           MASSIE       NANCY W      VA      700CL1101729F15     THE LAW OFFICES OF PAUL A WEYKAMP
LONG         DELBERT       MD      X99000046          THE LAW OFFICES OF PAUL A WEYKAMP           MASTERS      CHERYL J     VA      700CL1101203P03     THE LAW OFFICES OF PAUL A WEYKAMP
LONG         JESSE W       VA      700CL1300041T01    THE LAW OFFICES OF PAUL A WEYKAMP           MATTHEWS     OTHA T       VA      700CL1101730P03     THE LAW OFFICES OF PAUL A WEYKAMP
LONG         MERCER B      VA      700CL1203332P03    THE LAW OFFICES OF PAUL A WEYKAMP           MATTHEWS     THOMAS E     VA      710CL01000591-00    THE LAW OFFICES OF PAUL A WEYKAMP
LOUK         BROOKS L      VA      710CL01000592-00   THE LAW OFFICES OF PAUL A WEYKAMP           MATTHEWS     THOMAS E     MD      X99002360           THE LAW OFFICES OF PAUL A WEYKAMP
LOUK         BROOKS L      MD      X99002290          THE LAW OFFICES OF PAUL A WEYKAMP           MATZDORF     KARL J       MD      X99000558           THE LAW OFFICES OF PAUL A WEYKAMP
LOWE         ALFONZO T     VA      700CL1601462P03    THE LAW OFFICES OF PAUL A WEYKAMP           MAUNES       LEONARD W    MD      X97319501           THE LAW OFFICES OF PAUL A WEYKAMP
LOWE         GEORGE G      MD      24X05000029        THE LAW OFFICES OF PAUL A WEYKAMP           MAY          STANLEY J    MD      X-00000961          THE LAW OFFICES OF PAUL A WEYKAMP
LOWERY       JOSEPH L      VA      700CL1101728T01    THE LAW OFFICES OF PAUL A WEYKAMP           MAY          WILLIAM E    VA      700CL0235572V05     THE LAW OFFICES OF PAUL A WEYKAMP
LOYAL        ABRAHAM       MD      X01000637          THE LAW OFFICES OF PAUL A WEYKAMP           MAYFIELD     LEROY A      VA      700CL1300015P03     THE LAW OFFICES OF PAUL A WEYKAMP
LUCAS        GARY E        VA      700CL1501731T01    THE LAW OFFICES OF PAUL A WEYKAMP           MAYOR        CLEOFE M     VA      700CL1101731V04     THE LAW OFFICES OF PAUL A WEYKAMP
LUCAS        KAHLIL A      VA      700CL1601463B04    THE LAW OFFICES OF PAUL A WEYKAMP           MCCALL       TORONTO L    VA      700CL1601465T01     THE LAW OFFICES OF PAUL A WEYKAMP
LUCAS        ROBIN J       VA      700CL1500844F15    THE LAW OFFICES OF PAUL A WEYKAMP           MCCANTS      JERRY A      VA      700CL0539226T01     THE LAW OFFICES OF PAUL A WEYKAMP
LUCCI        MICHAEL J     VA      700CL1300033T01    THE LAW OFFICES OF PAUL A WEYKAMP           MCCASLIN     NORMAN L     MD      X01000633           THE LAW OFFICES OF PAUL A WEYKAMP
LUNDY        WILLIAM H     MD      X01000636          THE LAW OFFICES OF PAUL A WEYKAMP           MCCAUGLEY    CHARLES      MD      X99002393           THE LAW OFFICES OF PAUL A WEYKAMP
LUPTON       WILLIAM R     VA      700CL0029501W-01   THE LAW OFFICES OF PAUL A WEYKAMP           MCCLARY      RANDOLPH R   VA      700CL1300002F15     THE LAW OFFICES OF PAUL A WEYKAMP
LUPTON       WILLIAM R     MD      X99002356          THE LAW OFFICES OF PAUL A WEYKAMP           MCCLEASE     MARVIN       VA      700CL1304429F15     THE LAW OFFICES OF PAUL A WEYKAMP
LUTER        JOHN W        VA      700CL0703214F15    THE LAW OFFICES OF PAUL A WEYKAMP           MCCLENNY     STALEY H     VA      700CL0539975F15     THE LAW OFFICES OF PAUL A WEYKAMP
LUTER        PEGGY J       VA      700CL1101200V04    THE LAW OFFICES OF PAUL A WEYKAMP           MCCOY        DAVID A      VA      700CL1101151P03     THE LAW OFFICES OF PAUL A WEYKAMP
LYNCH        LESTER B      VA      700CL0539224V04    THE LAW OFFICES OF PAUL A WEYKAMP           MCCOY        ROBERT       MD      24X13000028         THE LAW OFFICES OF PAUL A WEYKAMP
LYONS        BILLIE        VA      700CL0900464F15    THE LAW OFFICES OF PAUL A WEYKAMP           MCCRIGHT     JASPER J     VA      700CL1001207F15     THE LAW OFFICES OF PAUL A WEYKAMP
LYONS        JIMMIE A      VA      700CL0337255T05    THE LAW OFFICES OF PAUL A WEYKAMP           MCDANIEL     HENRY W      VA      710CL01000589-00    THE LAW OFFICES OF PAUL A WEYKAMP
MACE         HERBERT       VA      700CL1601277M05    THE LAW OFFICES OF PAUL A WEYKAMP           MCDANIEL     HENRY W      MD      X99002293           THE LAW OFFICES OF PAUL A WEYKAMP
MACHNIAK     JAMES M       MD      24X03000523        THE LAW OFFICES OF PAUL A WEYKAMP           MCDILDA      PAUL W       VA      700CL0235523H02     THE LAW OFFICES OF PAUL A WEYKAMP
MACIJESKI    JAMES         MD      X99000531          THE LAW OFFICES OF PAUL A WEYKAMP           MCDONALD     ALFRED A     MD      X01000681           THE LAW OFFICES OF PAUL A WEYKAMP
MACK         DAVID A       MD      X97122514          THE LAW OFFICES OF PAUL A WEYKAMP           MCDONNELL    ROBERT S     VA      700CL0233280A04     THE LAW OFFICES OF PAUL A WEYKAMP
MACK         KENNETH O     VA      700CL1400856V04    THE LAW OFFICES OF PAUL A WEYKAMP           MCEACHIN     WILMER       VA      700CL0130548V-05    THE LAW OFFICES OF PAUL A WEYKAMP
MACKEY       BOBBY L       MD      X01000635          THE LAW OFFICES OF PAUL A WEYKAMP           MCGILL       CHARLIE L    VA      700CL1201690F15     THE LAW OFFICES OF PAUL A WEYKAMP
MADISON      LARRY D       VA      700CL1601464M05    THE LAW OFFICES OF PAUL A WEYKAMP           MCGINNIS     DOVENER D    MD      X99002409           THE LAW OFFICES OF PAUL A WEYKAMP
MAGEE        ANNIE B       VA      700CL1101201T01    THE LAW OFFICES OF PAUL A WEYKAMP           MCGREW       ROY W        VA      700CL1302282P03     THE LAW OFFICES OF PAUL A WEYKAMP
MAGEE        SILAS         VA      36088EH            THE LAW OFFICES OF PAUL A WEYKAMP           MCHUGH       JOSEPH M     MD      24X04000350         THE LAW OFFICES OF PAUL A WEYKAMP
MAGILL       JOHN          MD      X99002508          THE LAW OFFICES OF PAUL A WEYKAMP           MCINTYRE     BILLY D      VA      700CL1601466F15     THE LAW OFFICES OF PAUL A WEYKAMP
MAHONE       THOMAS D      VA      700CL0231893C-03   THE LAW OFFICES OF PAUL A WEYKAMP           MCKEE        MICHAEL A    VA      700CL1601467P03     THE LAW OFFICES OF PAUL A WEYKAMP
MAJOR        BENJAMIN E    VA      700CL0801354F15    THE LAW OFFICES OF PAUL A WEYKAMP           MCKEITHAN    DIANE G      VA      700CL1400847P03     THE LAW OFFICES OF PAUL A WEYKAMP
MAJOR        FAY B         VA      700CL1101202F15    THE LAW OFFICES OF PAUL A WEYKAMP           MCKENNEY     TED E        VA      700CL0801355J02     THE LAW OFFICES OF PAUL A WEYKAMP
MALECKI      JAMES         MD      X99002392          THE LAW OFFICES OF PAUL A WEYKAMP           MCKENZIE     WILLIAM A    MD      X99002361           THE LAW OFFICES OF PAUL A WEYKAMP
MALEY        JAMES         MD      X99000556          THE LAW OFFICES OF PAUL A WEYKAMP           MCLEAN       CLARENCE M   VA      700CL1001210P03     THE LAW OFFICES OF PAUL A WEYKAMP
MALEY        VICTOR        MD      24X13000027        THE LAW OFFICES OF PAUL A WEYKAMP           MCLEAN       GEORGE       VA      700CL0337210P03     THE LAW OFFICES OF PAUL A WEYKAMP
MALONE       ALOYSIUS W    MD      X01000634          THE LAW OFFICES OF PAUL A WEYKAMP           MCLEAN       JOHN E       VA      700CL1503954B04     THE LAW OFFICES OF PAUL A WEYKAMP
MALONE       FRANKIE J     VA      700CL1202753V04    THE LAW OFFICES OF PAUL A WEYKAMP           MCMAHON      GORDON R     VA      36109VA             THE LAW OFFICES OF PAUL A WEYKAMP
MALPASS      JERRY W       VA      700CL1401638F15    THE LAW OFFICES OF PAUL A WEYKAMP           MCMILLIAN    WILLIE E     VA      700CL1100987V04     THE LAW OFFICES OF PAUL A WEYKAMP
MANALANG     ARTEMIO       VA      700CL1701833M03    THE LAW OFFICES OF PAUL A WEYKAMP           MCNEELY      DAVID R      VA      700CL0437985T05     THE LAW OFFICES OF PAUL A WEYKAMP
MANESS       DWIGHT A      VA      700CL0130485A-04   THE LAW OFFICES OF PAUL A WEYKAMP           MCNEIL       RUBEN M      VA      700CL0801356V04     THE LAW OFFICES OF PAUL A WEYKAMP
MANESS       DWIGHT A      MD      X99002357          THE LAW OFFICES OF PAUL A WEYKAMP           MCPHERSON    CLARENCE L   VA      700CL1301708V04     THE LAW OFFICES OF PAUL A WEYKAMP
MANESS       GRIER K       VA      700CL0130507C-03   THE LAW OFFICES OF PAUL A WEYKAMP           MCRAE        EDWARD L     VA      700CL1001211V04     THE LAW OFFICES OF PAUL A WEYKAMP
MANESS       GRIER K       MD      X99002291          THE LAW OFFICES OF PAUL A WEYKAMP           MCVAY        DONALD       VA      700CL0337175P03     THE LAW OFFICES OF PAUL A WEYKAMP
MANGAYA      ARMANDO A     VA      700CL1502836M05    THE LAW OFFICES OF PAUL A WEYKAMP           MEADOR       JOHN P       VA      700CL1400295P03     THE LAW OFFICES OF PAUL A WEYKAMP

                                                                                                                                                          Appendix A - 453
                                      Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                   Document Page 472 of 624
Claimant     Claimant       State                                                                  Claimant         Claimant      State
Last Name    First Name     Filed   Docket Number      Primary Plaintiff Counsel                   Last Name        First Name    Filed   Docket Number      Primary Plaintiff Counsel
MEADOWS      ROBERT N       VA      700CL0900494F15    THE LAW OFFICES OF PAUL A WEYKAMP           MORRIS           JOHNNY S      VA      700CL0437976P03    THE LAW OFFICES OF PAUL A WEYKAMP
MEDLEY       IVORY L        VA      700CL1402707F15    THE LAW OFFICES OF PAUL A WEYKAMP           MORRISON         JOHN F        VA      700CL0539234V04    THE LAW OFFICES OF PAUL A WEYKAMP
MELTON       EUGENE         VA      700CL0130543V-05   THE LAW OFFICES OF PAUL A WEYKAMP           MOTON            PERCY R       VA      700CL0337247W01    THE LAW OFFICES OF PAUL A WEYKAMP
MELTON       EUGENE         MD      X99002362          THE LAW OFFICES OF PAUL A WEYKAMP           MOWBRAY          ELMER P       VA      700CL0233266C03    THE LAW OFFICES OF PAUL A WEYKAMP
MELTON       MARGARET W     VA      700CL0703215V04    THE LAW OFFICES OF PAUL A WEYKAMP           MOYERS           JOHN S        VA      700CL0130697A-04   THE LAW OFFICES OF PAUL A WEYKAMP
MENDOZA      LOUDELIA W     VA      700CL0539228H02    THE LAW OFFICES OF PAUL A WEYKAMP           MROWCZYNSKI      PETER B       MD      24X03000542        THE LAW OFFICES OF PAUL A WEYKAMP
MERCER       HARDY          MD      24X04000343        THE LAW OFFICES OF PAUL A WEYKAMP           MULLINS          ROBERT L      VA      700CL1001217F15    THE LAW OFFICES OF PAUL A WEYKAMP
MERRITT      LULA O         VA      700CL1600584B04    THE LAW OFFICES OF PAUL A WEYKAMP           MUNDY            WILLIAM M     VA      700CL0601271F15    THE LAW OFFICES OF PAUL A WEYKAMP
MESSARIS     JOSEPH P       MD      24X03000552        THE LAW OFFICES OF PAUL A WEYKAMP           MUNK             AUGUST        MD      X9900058           THE LAW OFFICES OF PAUL A WEYKAMP
MESSER       ZEMERY         VA      700CLO336611W01    THE LAW OFFICES OF PAUL A WEYKAMP           MURAWSKI         WALTER S      VA      700CL0337214T05    THE LAW OFFICES OF PAUL A WEYKAMP
METTS        REGINALD       VA      700CL1701834B04    THE LAW OFFICES OF PAUL A WEYKAMP           MURPHY           LUTHER W      VA      700CL0539235J05    THE LAW OFFICES OF PAUL A WEYKAMP
MEYER        LOUIS          MD      X99000544          THE LAW OFFICES OF PAUL A WEYKAMP           MURPHY           WALTER        MD      24X03000547        THE LAW OFFICES OF PAUL A WEYKAMP
MEYERS       JOHN           MD      X99000758          THE LAW OFFICES OF PAUL A WEYKAMP           MYERS            WANDA M       VA      700CL1502837T01    THE LAW OFFICES OF PAUL A WEYKAMP
MICHALSKI    STEPHEN J      MD      X01000632          THE LAW OFFICES OF PAUL A WEYKAMP           NANCE            JESSE H       VA      700CL035551W01     THE LAW OFFICES OF PAUL A WEYKAMP
MICKENS      SYLVESTER      VA      700CL1001212F15    THE LAW OFFICES OF PAUL A WEYKAMP           NARCISO          ANTHONY G     MD      24X04000305        THE LAW OFFICES OF PAUL A WEYKAMP
MICKINS      JAMES E        VA      700CL1201262T01    THE LAW OFFICES OF PAUL A WEYKAMP           NATIVIDAD        PATRICIO P    VA      700CL1500845P03    THE LAW OFFICES OF PAUL A WEYKAMP
MIDDLETON    STERLING J     MD      X01000680          THE LAW OFFICES OF PAUL A WEYKAMP           NAUJOKS          RONALD I      VA      700CL1300762V04    THE LAW OFFICES OF PAUL A WEYKAMP
MIDGETTE     SHARON D       VA      700CL1201263F15    THE LAW OFFICES OF PAUL A WEYKAMP           NEAL             CHARLES L     VA      700CL1001218T01    THE LAW OFFICES OF PAUL A WEYKAMP
MIDKIFF      GENE M         VA      700CL0801357P03    THE LAW OFFICES OF PAUL A WEYKAMP           NED              IVORY         VA      700CL0130723H-02   THE LAW OFFICES OF PAUL A WEYKAMP
MILBOURNE    VICTOR A       VA      700CL1503955M05    THE LAW OFFICES OF PAUL A WEYKAMP           NEES             CARL W        MD      X99000559          THE LAW OFFICES OF PAUL A WEYKAMP
MILES        CRAIG G        VA      700CL0801358T01    THE LAW OFFICES OF PAUL A WEYKAMP           NELMS            DAVID W       VA      700CL0540204F15    THE LAW OFFICES OF PAUL A WEYKAMP
MILES        WILLIAM J      MD      24X05000676        THE LAW OFFICES OF PAUL A WEYKAMP           NELSON           FRANCIS M     MD      X99000045          THE LAW OFFICES OF PAUL A WEYKAMP
MILLER       DONALD L       VA      700CL1501732F15    THE LAW OFFICES OF PAUL A WEYKAMP           NELSON           HOWARD E      MD      X99000765          THE LAW OFFICES OF PAUL A WEYKAMP
MILLER       GARY O         VA      700CL1001213T01    THE LAW OFFICES OF PAUL A WEYKAMP           NELSON           SETH G        VA      700CL1001219J02    THE LAW OFFICES OF PAUL A WEYKAMP
MILLER       GLENN A        VA      700CL1203046P03    THE LAW OFFICES OF PAUL A WEYKAMP           NESTER           SAMUEL O      VA      700CL1100988T01    THE LAW OFFICES OF PAUL A WEYKAMP
MILLER       JACOB E        MD      24X03000557        THE LAW OFFICES OF PAUL A WEYKAMP           NETTLES          ALEXANDER E   VA      700CL0539984J02    THE LAW OFFICES OF PAUL A WEYKAMP
MILLER       RUBY D         VA      700CL1001856F15    THE LAW OFFICES OF PAUL A WEYKAMP           NETTLES          MARGARET A    VA      700CL1201919P03    THE LAW OFFICES OF PAUL A WEYKAMP
MILLS        JOHN H         VA      700CL1300171V04    THE LAW OFFICES OF PAUL A WEYKAMP           NETTLES          RONNIE L      VA      700CL1203632V04    THE LAW OFFICES OF PAUL A WEYKAMP
MILLS        KENNETH G      VA      700CL0130551H-02   THE LAW OFFICES OF PAUL A WEYKAMP           NETTLES          WILLIAM C     VA      700CL0130549W-01   THE LAW OFFICES OF PAUL A WEYKAMP
MILLS        MATTIE B       VA      700CL1101204V04    THE LAW OFFICES OF PAUL A WEYKAMP           NEVILLE          JAMES         MD      24X04000346        THE LAW OFFICES OF PAUL A WEYKAMP
MILLS        SHERMAN        VA      700CL1101732T01    THE LAW OFFICES OF PAUL A WEYKAMP           NEWBY            BARBARA       VA      700CL1501704B04    THE LAW OFFICES OF PAUL A WEYKAMP
MILLS        VERNON D       VA      36097VC            THE LAW OFFICES OF PAUL A WEYKAMP           NEWBY            HAYWOOD       VA      700CL1200359F15    THE LAW OFFICES OF PAUL A WEYKAMP
MINOR        JAMES          VA      700CL1300016V04    THE LAW OFFICES OF PAUL A WEYKAMP           NEWBY            LOUIS         VA      700CL0232763A-04   THE LAW OFFICES OF PAUL A WEYKAMP
MINTER       CHARLES D      VA      700CL1601468B04    THE LAW OFFICES OF PAUL A WEYKAMP           NEWSOME          GRADY L       VA      700CL0130767V-05   THE LAW OFFICES OF PAUL A WEYKAMP
MINTER       GEORGE W       VA      700CL0233261C03    THE LAW OFFICES OF PAUL A WEYKAMP           NEWSOME          OTIS          VA      700CLO337260T05    THE LAW OFFICES OF PAUL A WEYKAMP
MINTER       GEORGE W       VA      700CL0601793T01    THE LAW OFFICES OF PAUL A WEYKAMP           NEWTON           EDMOND        VA      700CL0130794A-04   THE LAW OFFICES OF PAUL A WEYKAMP
MIRABELLA    DAVID          MD      24X04000336        THE LAW OFFICES OF PAUL A WEYKAMP           NEWTON           LLOYD S       MD      X99002296          THE LAW OFFICES OF PAUL A WEYKAMP
MIRABELLA    DENNIS         MD      X01000649          THE LAW OFFICES OF PAUL A WEYKAMP           NGALLI-MARSALA   RACHEL        VA      700CL1301732V04    THE LAW OFFICES OF PAUL A WEYKAMP
MITCHELL     EDWARD J       MD      X97175507          THE LAW OFFICES OF PAUL A WEYKAMP           NICHOLES         EUGENE        VA      700CL1101937P03    THE LAW OFFICES OF PAUL A WEYKAMP
MITCHELL     FRED D         VA      700CL1300017T01    THE LAW OFFICES OF PAUL A WEYKAMP           NICHOLS          WILLIAM B     VA      700CL0539237P03    THE LAW OFFICES OF PAUL A WEYKAMP
MITCHELL     HAROLD         VA      700CL0539230J05    THE LAW OFFICES OF PAUL A WEYKAMP           NICHOLS WHITE    RITA O        VA      700CL1202875P03    THE LAW OFFICES OF PAUL A WEYKAMP
MITCHELL     JACOB          VA      700CL0900477J02    THE LAW OFFICES OF PAUL A WEYKAMP           NICHOLSON        EARVIN        VA      700CL0130604V-05   THE LAW OFFICES OF PAUL A WEYKAMP
MITCHELL     JUNIUS         VA      700CL0539231T01    THE LAW OFFICES OF PAUL A WEYKAMP           NICKELL          DANIEL R      VA      700CL1304430P03    THE LAW OFFICES OF PAUL A WEYKAMP
MITCHELL     MORRIS E       VA      700CL0437968V04    THE LAW OFFICES OF PAUL A WEYKAMP           NICKOLES         MARK          VA      700CL1401627P03    THE LAW OFFICES OF PAUL A WEYKAMP
MITCHELL     ROBERT C       VA      700CL0539232P03    THE LAW OFFICES OF PAUL A WEYKAMP           NIELSEN          ROY R         MD      X99002297          THE LAW OFFICES OF PAUL A WEYKAMP
MITCHELL     ROBERT D       VA      700CL0539977P03    THE LAW OFFICES OF PAUL A WEYKAMP           NILES            ERNESTO G     VA      700CL1701835P05    THE LAW OFFICES OF PAUL A WEYKAMP
MITCHELL     RONALD         VA      700CL1203334T01    THE LAW OFFICES OF PAUL A WEYKAMP           NITKOWSKI        DAVID         MD      24X13000029        THE LAW OFFICES OF PAUL A WEYKAMP
MITCHEM      STEPHEN V      VA      700CL0539961V04    THE LAW OFFICES OF PAUL A WEYKAMP           NIXON            ANN E         VA      700CL1200335F15    THE LAW OFFICES OF PAUL A WEYKAMP
MOCZYGEMBA   WILLIAM J      VA      700CL1401639P03    THE LAW OFFICES OF PAUL A WEYKAMP           NIXON            JOHN W        VA      700CL1400857T01    THE LAW OFFICES OF PAUL A WEYKAMP
MODLIN       DONALD R       VA      700CL0539233H02    THE LAW OFFICES OF PAUL A WEYKAMP           NOBLES           MICHAEL K     VA      700CL1603507T01    THE LAW OFFICES OF PAUL A WEYKAMP
MOHORN       ALFRED D       MD      X-00000962         THE LAW OFFICES OF PAUL A WEYKAMP           NOLAN            JOHN L        MD      24X-03000526       THE LAW OFFICES OF PAUL A WEYKAMP
MOLES        KENNETH E      VA      700CL0232650W-01   THE LAW OFFICES OF PAUL A WEYKAMP           NOPLOCK          ANDREW C      MD      X99002509          THE LAW OFFICES OF PAUL A WEYKAMP
MONGOLD      GAIL N         VA      700CL1101205T01    THE LAW OFFICES OF PAUL A WEYKAMP           NORMAN           KENNETH E     VA      710CL01000583-00   THE LAW OFFICES OF PAUL A WEYKAMP
MONTANARI    NICHOLAS H     MD      24X03000545        THE LAW OFFICES OF PAUL A WEYKAMP           NORMAN           KENNETH E     MD      X99002410          THE LAW OFFICES OF PAUL A WEYKAMP
MONTEITH     MARY A         VA      700CL0900461T01    THE LAW OFFICES OF PAUL A WEYKAMP           NORMAN           VIRGINIA L    VA      700CL1501705B04    THE LAW OFFICES OF PAUL A WEYKAMP
MONTGOMERY   MELVIN W       VA      700CL1402702V04    THE LAW OFFICES OF PAUL A WEYKAMP           NORRIS           BILLY         MD      24X13000030        THE LAW OFFICES OF PAUL A WEYKAMP
MOODY        TIMOTHY G      VA      700CL0337251P03    THE LAW OFFICES OF PAUL A WEYKAMP           NORWOOD          SHELLEY V     VA      700CL0437966P03    THE LAW OFFICES OF PAUL A WEYKAMP
MOORE        DELBERT A      VA      700CL1201670F15    THE LAW OFFICES OF PAUL A WEYKAMP           NOTARO           RAYMOND F     MD      24X03000528        THE LAW OFFICES OF PAUL A WEYKAMP
MOORE        GARY T         VA      700CL0539968T01    THE LAW OFFICES OF PAUL A WEYKAMP           NOVACK           LAWRENCE C    VA      700CL0539238H02    THE LAW OFFICES OF PAUL A WEYKAMP
MOORE        GERALDINE      VA      700CL1201675P03    THE LAW OFFICES OF PAUL A WEYKAMP           NURIDDIN         LORRAINE      VA      700CL1600585M05    THE LAW OFFICES OF PAUL A WEYKAMP
MOORE        GRADY C        VA      700CL0540017F15    THE LAW OFFICES OF PAUL A WEYKAMP           NURIDDIN         MURAD W       VA      700CL1304431V04    THE LAW OFFICES OF PAUL A WEYKAMP
MOORE        JAMES          VA      700CL0130544W-01   THE LAW OFFICES OF PAUL A WEYKAMP           NYLANDER         JAMES L       VA      700CL1200360P03    THE LAW OFFICES OF PAUL A WEYKAMP
MOORE        PHILIP         VA      700CL1302283V04    THE LAW OFFICES OF PAUL A WEYKAMP           O'BRIEN          THOMAS E      VA      700CL0337153H02    THE LAW OFFICES OF PAUL A WEYKAMP
MOORE        SAMUEL M       VA      700CL1600568P03    THE LAW OFFICES OF PAUL A WEYKAMP           O'CONNELL        JOANN H       VA      700CL0540018V04    THE LAW OFFICES OF PAUL A WEYKAMP
MOORE        VERNON E       VA      32415-RC           THE LAW OFFICES OF PAUL A WEYKAMP           O'CONNELL        LAWRENCE      VA      700CL0540205V04    THE LAW OFFICES OF PAUL A WEYKAMP
MOORE        WALTER R       VA      700CL1101936F15    THE LAW OFFICES OF PAUL A WEYKAMP           O'CONNOR         HERBERT G     MD      X-00000963         THE LAW OFFICES OF PAUL A WEYKAMP
MOREHEAD     GORMAN W       VA      700CL1200358T01    THE LAW OFFICES OF PAUL A WEYKAMP           O'DEA            THOMAS P      MD      X99002298          THE LAW OFFICES OF PAUL A WEYKAMP
MOREHEAD     JACQUELINE K   VA      700CL1501703P03    THE LAW OFFICES OF PAUL A WEYKAMP           O'HAGAN          THOMAS R      MD      X97133512          THE LAW OFFICES OF PAUL A WEYKAMP
MORGAN       HERBERT B      VA      700CL1001214J02    THE LAW OFFICES OF PAUL A WEYKAMP           O'NEAL           ALPHONZO      VA      700CL1001223T01    THE LAW OFFICES OF PAUL A WEYKAMP
MORGAN       ROSIA L        MD      X99002295          THE LAW OFFICES OF PAUL A WEYKAMP           O'NEAL           FRED          MD      X99000560          THE LAW OFFICES OF PAUL A WEYKAMP
MORRELL      JOHNATHAN R    VA      700CL0801359F15    THE LAW OFFICES OF PAUL A WEYKAMP           ODOM             JOSEPH J      VA      700CL1100989F15    THE LAW OFFICES OF PAUL A WEYKAMP
MORRELL      WILLIAM D      VA      700CL1001215P03    THE LAW OFFICES OF PAUL A WEYKAMP           OECHSLER         ANDREW F      MD      X-00000964         THE LAW OFFICES OF PAUL A WEYKAMP
MORRING      CALVIN A       VA      700CL1201255F15    THE LAW OFFICES OF PAUL A WEYKAMP           OLA              DIOSDADO      VA      700CL1503953P03    THE LAW OFFICES OF PAUL A WEYKAMP
MORRIS       BLONDELIA S    VA      700CL0336122V      THE LAW OFFICES OF PAUL A WEYKAMP           OLIPHANT         ELEANOR       MD      X99000532          THE LAW OFFICES OF PAUL A WEYKAMP
MORRIS       FRANK P        VA      700CL0540028V04    THE LAW OFFICES OF PAUL A WEYKAMP           OLIPHANT         JOSEPH        MD      X99000533          THE LAW OFFICES OF PAUL A WEYKAMP
MORRIS       HAROLD A       VA      700CL0337206W01    THE LAW OFFICES OF PAUL A WEYKAMP           OLIVER           DONALD R      VA      700CL0703216P03    THE LAW OFFICES OF PAUL A WEYKAMP

                                                                                                                                                               Appendix A - 454
                                      Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                   Document Page 473 of 624
Claimant     Claimant       State                                                                  Claimant        Claimant       State
Last Name    First Name     Filed   Docket Number      Primary Plaintiff Counsel                   Last Name       First Name     Filed   Docket Number      Primary Plaintiff Counsel
OLIVER       JOHN           VA      700CL0703217T01    THE LAW OFFICES OF PAUL A WEYKAMP           PHILLIPS        DANIEL J       MD      X99000534          THE LAW OFFICES OF PAUL A WEYKAMP
OLIVER       JOHN B         VA      700CL0130793W-01   THE LAW OFFICES OF PAUL A WEYKAMP           PHILLIPS        FRED L         VA      700CL0539244V04    THE LAW OFFICES OF PAUL A WEYKAMP
OROZCO       LEWIS          MD      X99000583          THE LAW OFFICES OF PAUL A WEYKAMP           PHILLIPS        GWENDOLYN A    VA      700CL1501707T01    THE LAW OFFICES OF PAUL A WEYKAMP
ORTEGA       JOSEPH C       VA      700CL1201887P03    THE LAW OFFICES OF PAUL A WEYKAMP           PHILLIPS        JAMES J        VA      700CL1001229J02    THE LAW OFFICES OF PAUL A WEYKAMP
ORVIN        KENNETH L      VA      700CL0130789A-04   THE LAW OFFICES OF PAUL A WEYKAMP           PHILLIPS        JOHNNY R       MD      X99002502          THE LAW OFFICES OF PAUL A WEYKAMP
OSBORNE      KENNETH E      VA      700CL1401628V04    THE LAW OFFICES OF PAUL A WEYKAMP           PHILLIPS        ROBERT L       VA      700CL1200363F15    THE LAW OFFICES OF PAUL A WEYKAMP
OVERALL      KENNETH J      VA      700CL0801360J02    THE LAW OFFICES OF PAUL A WEYKAMP           PHILLIPS        STEVEN W       VA      700CL1203313V04    THE LAW OFFICES OF PAUL A WEYKAMP
OVERBY       LAWRENCE W     VA      700CL1300170P03    THE LAW OFFICES OF PAUL A WEYKAMP           PIERCE          ALEXANDER H    VA      700CL1200889T01    THE LAW OFFICES OF PAUL A WEYKAMP
OVERSTREET   RONALD G       VA      700CL0337222W01    THE LAW OFFICES OF PAUL A WEYKAMP           PIERCE          DALE L         VA      700CL1001230P03    THE LAW OFFICES OF PAUL A WEYKAMP
OWENS        LARRY          MD      X99000584          THE LAW OFFICES OF PAUL A WEYKAMP           PIERCE          HERMAN D       VA      700CL1701838M03    THE LAW OFFICES OF PAUL A WEYKAMP
OWENS        LLOYD W        VA      700CL1500846B04    THE LAW OFFICES OF PAUL A WEYKAMP           PIERCE          PEGGY T        VA      700CL1701848M03    THE LAW OFFICES OF PAUL A WEYKAMP
OWENS        LOIS M         VA      700CL1501706M05    THE LAW OFFICES OF PAUL A WEYKAMP           PIERCE          THOMAS G       VA      700CL0337207V04    THE LAW OFFICES OF PAUL A WEYKAMP
OWENS        WILLIAM B      VA      700CL0337178H02    THE LAW OFFICES OF PAUL A WEYKAMP           PIKE            JAMES G        VA      700CL0539245J05    THE LAW OFFICES OF PAUL A WEYKAMP
PAGE         CARLTON W      VA      700CL0337183H02    THE LAW OFFICES OF PAUL A WEYKAMP           PIPPI           ALBERT T       MD      X99002411          THE LAW OFFICES OF PAUL A WEYKAMP
PAIGE        EDWARD R       VA      700CL1304432T01    THE LAW OFFICES OF PAUL A WEYKAMP           PITT            JOSEPH         VA      700CL0539969J02    THE LAW OFFICES OF PAUL A WEYKAMP
PALMER       DANNY S        VA      700CL1001224J02    THE LAW OFFICES OF PAUL A WEYKAMP           PITT            STEVEN A       VA      700CL1402704P03    THE LAW OFFICES OF PAUL A WEYKAMP
PALMER       LEE R          VA      700CL0130603C-03   THE LAW OFFICES OF PAUL A WEYKAMP           PITTMAN-SCOTT   WILLIE M       VA      700CL1001857T01    THE LAW OFFICES OF PAUL A WEYKAMP
PARDEE       CHARLES        MD      24X04000312        THE LAW OFFICES OF PAUL A WEYKAMP           PIZZA           ROBERT         MD      X97192529          THE LAW OFFICES OF PAUL A WEYKAMP
PARDOE       NORMAN         MD      24X04000356        THE LAW OFFICES OF PAUL A WEYKAMP           POINDEXTER      GREGORY T      VA      700CL0337159T05    THE LAW OFFICES OF PAUL A WEYKAMP
PARKER       ARCHIE G       VA      700CL0130444V-05   THE LAW OFFICES OF PAUL A WEYKAMP           POINTS          RUSSELL A      VA      700CL0130714C-03   THE LAW OFFICES OF PAUL A WEYKAMP
PARKER       ARCHIE G       MD      X99002363          THE LAW OFFICES OF PAUL A WEYKAMP           POLINSKI        JOSEPH V       VA      700CL0130788W-01   THE LAW OFFICES OF PAUL A WEYKAMP
PARKER       BEN E          VA      700CL0437978V04    THE LAW OFFICES OF PAUL A WEYKAMP           POOLE           CLIFF          VA      700CL1001231V04    THE LAW OFFICES OF PAUL A WEYKAMP
PARKER       BENJAMIN T     VA      700CL1502035P03    THE LAW OFFICES OF PAUL A WEYKAMP           POOLE           LARRY J        VA      700CL1300004V04    THE LAW OFFICES OF PAUL A WEYKAMP
PARKER       DONALD C       VA      700CL1001226V04    THE LAW OFFICES OF PAUL A WEYKAMP           POPE            CLAUDE C       VA      700CL0130782V-05   THE LAW OFFICES OF PAUL A WEYKAMP
PARKER       ERNEST J       VA      700CL1500847B04    THE LAW OFFICES OF PAUL A WEYKAMP           POPE            EVOLA L        VA      700CL1502020F15    THE LAW OFFICES OF PAUL A WEYKAMP
PARKER       GEOFFREY K     MD      X-00000965         THE LAW OFFICES OF PAUL A WEYKAMP           POPE            GEORGE         VA      700CL1101154F15    THE LAW OFFICES OF PAUL A WEYKAMP
PARKER       JACQUELINE A   VA      700CL1300054F15    THE LAW OFFICES OF PAUL A WEYKAMP           POPE            JACK           VA      700CL1101733F15    THE LAW OFFICES OF PAUL A WEYKAMP
PARKER       JAMES O        VA      700CL0539239V04    THE LAW OFFICES OF PAUL A WEYKAMP           POPE            WILLIAM L      VA      32427-VC           THE LAW OFFICES OF PAUL A WEYKAMP
PARKER       MICHAEL F      VA      700CL1300042F15    THE LAW OFFICES OF PAUL A WEYKAMP           PORELL          DONALD G       VA      700CL0801362P03    THE LAW OFFICES OF PAUL A WEYKAMP
PARKER       PRINTIST       VA      700CL1201888V04    THE LAW OFFICES OF PAUL A WEYKAMP           PORELL          MARGUERITE M   VA      700CL1501708F15    THE LAW OFFICES OF PAUL A WEYKAMP
PARKER       REUBEN         VA      700CL0130602H-02   THE LAW OFFICES OF PAUL A WEYKAMP           PORTER          BARBARA E      VA      700CL1304459V04    THE LAW OFFICES OF PAUL A WEYKAMP
PARKER       ROBERT         MD      24X04000360        THE LAW OFFICES OF PAUL A WEYKAMP           PORTER          GERALD C       VA      700CL1302028T01    THE LAW OFFICES OF PAUL A WEYKAMP
PARKER       RUSSELL H      VA      700CL1500766F15    THE LAW OFFICES OF PAUL A WEYKAMP           PORTER          JOHNNIE M      VA      36115RC            THE LAW OFFICES OF PAUL A WEYKAMP
PARKER       SHIRLEY M      VA      700CL1500767P03    THE LAW OFFICES OF PAUL A WEYKAMP           PORTER          MELVIN J       VA      700CL1201284P03    THE LAW OFFICES OF PAUL A WEYKAMP
PARKS        ALBERT J       VA      700CL0130455W-01   THE LAW OFFICES OF PAUL A WEYKAMP           PORTER-WILSON   EJ             VA      700CL1701849B04    THE LAW OFFICES OF PAUL A WEYKAMP
PARKS        ALBERT J       MD      X99002299          THE LAW OFFICES OF PAUL A WEYKAMP           POSKO           HENRY E        MD      24X03000529        THE LAW OFFICES OF PAUL A WEYKAMP
PARRISH      LEE D          MD      X99002364          THE LAW OFFICES OF PAUL A WEYKAMP           POWELL          ALPHINE        VA      700CL1600586T01    THE LAW OFFICES OF PAUL A WEYKAMP
PASCO        REYNALDO D     VA      700CL1401640V04    THE LAW OFFICES OF PAUL A WEYKAMP           POWELL          CURTIS         VA      700CL1201272P03    THE LAW OFFICES OF PAUL A WEYKAMP
PASS         TERRY          VA      700CL0130777V-05   THE LAW OFFICES OF PAUL A WEYKAMP           POWELL          DIANNE E       VA      700CL0900472J02    THE LAW OFFICES OF PAUL A WEYKAMP
PATE         ARNOLD A       VA      700CL0539241T01    THE LAW OFFICES OF PAUL A WEYKAMP           POWELL          FONNIE L       VA      700CL1001858J02    THE LAW OFFICES OF PAUL A WEYKAMP
PATRICK      GLORIA J       VA      700CL1101152V04    THE LAW OFFICES OF PAUL A WEYKAMP           POWELL          GEORGE C       VA      700CL0337170P03    THE LAW OFFICES OF PAUL A WEYKAMP
PATRICK      RICHARD N      VA      700CL1200887P03    THE LAW OFFICES OF PAUL A WEYKAMP           POWELL          JOHN M         VA      740CL01000858-00   THE LAW OFFICES OF PAUL A WEYKAMP
PATRICK      WILLIAM N      VA      700CL0540040T01    THE LAW OFFICES OF PAUL A WEYKAMP           POWELL          LITTLE J       VA      700CL1300169F15    THE LAW OFFICES OF PAUL A WEYKAMP
PATTERSON    HILTON         VA      700CL1400839P03    THE LAW OFFICES OF PAUL A WEYKAMP           POWELL          NEIL P         VA      700CL0337190P03    THE LAW OFFICES OF PAUL A WEYKAMP
PATTERSON    SANDRA D       VA      700CL0801361V04    THE LAW OFFICES OF PAUL A WEYKAMP           POWELL          SAMUEL         VA      700CL1300763T01    THE LAW OFFICES OF PAUL A WEYKAMP
PATTERSON    THOMAS         VA      700CL0703218J02    THE LAW OFFICES OF PAUL A WEYKAMP           POWELL          WILLIE M       VA      700CL1201281V04    THE LAW OFFICES OF PAUL A WEYKAMP
PATTERSON    WILLIAM C      VA      700CL0337149T05    THE LAW OFFICES OF PAUL A WEYKAMP           POWERS          HERMAN L       VA      700CL0233401W01    THE LAW OFFICES OF PAUL A WEYKAMP
PAUGH        MARION C       MD      X01000648          THE LAW OFFICES OF PAUL A WEYKAMP           PRATER          RONALD R       VA      700CL0232642H-02   THE LAW OFFICES OF PAUL A WEYKAMP
PAULEY       CAROLEE F      VA      700CL0337219H02    THE LAW OFFICES OF PAUL A WEYKAMP           PREJOLES        DANILO I       VA      700CL1100990P03    THE LAW OFFICES OF PAUL A WEYKAMP
PAULS        WILLIAM R      VA      700CL0337229H02    THE LAW OFFICES OF PAUL A WEYKAMP           PRETLOW         JOSHUA H       VA      700CL0703219F15    THE LAW OFFICES OF PAUL A WEYKAMP
PECKHAM      EASTON         VA      700CL0130785H-02   THE LAW OFFICES OF PAUL A WEYKAMP           PREVATTE        JAMES H        MD      X99002366          THE LAW OFFICES OF PAUL A WEYKAMP
PEDEN        JAMES W        VA      700CL0539242P03    THE LAW OFFICES OF PAUL A WEYKAMP           PREVETTE        COMIE L        VA      700CL0130799A-04   THE LAW OFFICES OF PAUL A WEYKAMP
PEELE        EDWARD E       VA      700CL1101952F15    THE LAW OFFICES OF PAUL A WEYKAMP           PREVETTE        GERALD W       VA      700CL0130798W-01   THE LAW OFFICES OF PAUL A WEYKAMP
PEELE        RAYMOND W      VA      700CL1300018F15    THE LAW OFFICES OF PAUL A WEYKAMP           PREVETTE        JAMES          VA      700CL0130629C-03   THE LAW OFFICES OF PAUL A WEYKAMP
PEELE        TERRY D        VA      700CL1200888V04    THE LAW OFFICES OF PAUL A WEYKAMP           PRITCHETT       THEODORE       MD      24X04000365        THE LAW OFFICES OF PAUL A WEYKAMP
PEELEN       FRANK H        VA      700CL1200361V04    THE LAW OFFICES OF PAUL A WEYKAMP           PRIVOTT         WILLIAM I      VA      700CL0539247P03    THE LAW OFFICES OF PAUL A WEYKAMP
PENDLETON    EDWARD L       VA      700CL1500768B04    THE LAW OFFICES OF PAUL A WEYKAMP           PROCTOR         MELVIA J       VA      700CL1201890F15    THE LAW OFFICES OF PAUL A WEYKAMP
PENN         JAMES L        VA      700CL1101938V04    THE LAW OFFICES OF PAUL A WEYKAMP           PROFFIT         GLENMORE       MD      X99002300          THE LAW OFFICES OF PAUL A WEYKAMP
PENNINGTON   DARIUS         MD      X9900056           THE LAW OFFICES OF PAUL A WEYKAMP           PRUITT          DOROTHY M      VA      700CL1501709P03    THE LAW OFFICES OF PAUL A WEYKAMP
PENNINGTON   FRANCES Y      VA      700CL1101206F15    THE LAW OFFICES OF PAUL A WEYKAMP           PRUITT          JOHN           VA      700CL0030181A-04   THE LAW OFFICES OF PAUL A WEYKAMP
PERDUE       JOHN P         VA      700CL1001227F15    THE LAW OFFICES OF PAUL A WEYKAMP           PUCKETT         ERNEST         VA      700CL0539248H02    THE LAW OFFICES OF PAUL A WEYKAMP
PERKINS      ALVIN          VA      700CL0539243H02    THE LAW OFFICES OF PAUL A WEYKAMP           PUELZT          JOHN J         MD      X99002503          THE LAW OFFICES OF PAUL A WEYKAMP
PERKINS      BRUCE W        VA      700CL1302879T01    THE LAW OFFICES OF PAUL A WEYKAMP           PUGH            ALLEN M        VA      700CL0539249V04    THE LAW OFFICES OF PAUL A WEYKAMP
PERKINS      DURWOOD A      VA      700CL0337174T05    THE LAW OFFICES OF PAUL A WEYKAMP           PUGH            FORREST R      VA      700CL0233413H02    THE LAW OFFICES OF PAUL A WEYKAMP
PERKINS      REGINALD S     VA      700CL1400858F15    THE LAW OFFICES OF PAUL A WEYKAMP           PULLEY          MICHAEL P      VA      700CL0130486H-02   THE LAW OFFICES OF PAUL A WEYKAMP
PERKINS      REUBEN R       VA      700CL1300003P03    THE LAW OFFICES OF PAUL A WEYKAMP           PULLEY          MICHAEL P      MD      X99002367          THE LAW OFFICES OF PAUL A WEYKAMP
PERRIN       JENNIFER A     VA      700CL1600569B04    THE LAW OFFICES OF PAUL A WEYKAMP           PULLEY          ROSE           VA      700CL1300031P03    THE LAW OFFICES OF PAUL A WEYKAMP
PERRY        ANTHONY L      VA      700CL1301709T01    THE LAW OFFICES OF PAUL A WEYKAMP           PURNELL         DONALD         VA      700CL1101155P03    THE LAW OFFICES OF PAUL A WEYKAMP
PERRY        CHARLIE M      VA      700CL1001228T01    THE LAW OFFICES OF PAUL A WEYKAMP           PURNELL         GEORGE W       VA      700CLO233412C05    THE LAW OFFICES OF PAUL A WEYKAMP
PERRY        CLARENCE E     VA      700CL1300019P03    THE LAW OFFICES OF PAUL A WEYKAMP           PURVIS          CORNELIUS      VA      700CL0539997V04    THE LAW OFFICES OF PAUL A WEYKAMP
PERRY        JOSEPH H       VA      700CL1200362T01    THE LAW OFFICES OF PAUL A WEYKAMP           PURVIS          JAMES R        VA      700CL1001232F15    THE LAW OFFICES OF PAUL A WEYKAMP
PERRY        WILLIE L       VA      700CL1101153T01    THE LAW OFFICES OF PAUL A WEYKAMP           QUARLES         CHARLES E      VA      700CL1603515B04    THE LAW OFFICES OF PAUL A WEYKAMP
PERSON       JAMES L        VA      700CL1701836T01    THE LAW OFFICES OF PAUL A WEYKAMP           QUILLIAN        THOMAS R       VA      700CL0232641V-05   THE LAW OFFICES OF PAUL A WEYKAMP
PETERSON     WAYNE W        VA      700CL0130797V-05   THE LAW OFFICES OF PAUL A WEYKAMP           QUINN           WARREN V       VA      700CL0233385C-03   THE LAW OFFICES OF PAUL A WEYKAMP
PHELPS       DANNY A        VA      700CL1701837F15    THE LAW OFFICES OF PAUL A WEYKAMP           RAIFORD         MARION J       VA      700CL1300764F15    THE LAW OFFICES OF PAUL A WEYKAMP
PHILLIPS     CARL L         VA      700CL1201889T01    THE LAW OFFICES OF PAUL A WEYKAMP           RAINES          CARNELL        VA      700CL1501710B04    THE LAW OFFICES OF PAUL A WEYKAMP

                                                                                                                                                               Appendix A - 455
                                     Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                                  Document Page 474 of 624
Claimant     Claimant      State                                                                  Claimant    Claimant     State
Last Name    First Name    Filed   Docket Number      Primary Plaintiff Counsel                   Last Name   First Name   Filed   Docket Number      Primary Plaintiff Counsel
RAINES       MELVIN W      VA      700CL1500769B04    THE LAW OFFICES OF PAUL A WEYKAMP           RIDDICK     KARL W       VA      700CL1201893T01    THE LAW OFFICES OF PAUL A WEYKAMP
RAINEY       JOHNNIE R     VA      700CL1304433F15    THE LAW OFFICES OF PAUL A WEYKAMP           RIDDICK     MICHAEL      VA      700CL1101734P03    THE LAW OFFICES OF PAUL A WEYKAMP
RAMEY        DAVID E       VA      700CL1001233T01    THE LAW OFFICES OF PAUL A WEYKAMP           RIDDICK     RALPH E      VA      740CL01000862-00   THE LAW OFFICES OF PAUL A WEYKAMP
RAMEY        EVERETT       VA      700CL0130771C-03   THE LAW OFFICES OF PAUL A WEYKAMP           RIDDICK     REGINALD E   VA      700CL1501734B04    THE LAW OFFICES OF PAUL A WEYKAMP
RAMEY        PAUL E        VA      700CL0233377V-05   THE LAW OFFICES OF PAUL A WEYKAMP           RIDDICK     RUDOLPH M    VA      700CL0801365J02    THE LAW OFFICES OF PAUL A WEYKAMP
RAMEY        RAYMOND       VA      700CL0539965F15    THE LAW OFFICES OF PAUL A WEYKAMP           RIDDICK     WILLIAM      VA      700CL0130634C-03   THE LAW OFFICES OF PAUL A WEYKAMP
RAMSEUR      ANTHONY       VA      700CL0539251T01    THE LAW OFFICES OF PAUL A WEYKAMP           RIDDLE      JERRY G      VA      700CL0337185P03    THE LAW OFFICES OF PAUL A WEYKAMP
RAMSEY       ROBERT B      VA      700CL0232530V05    THE LAW OFFICES OF PAUL A WEYKAMP           RIDLEY      JAMES E      VA      700CL0539255J05    THE LAW OFFICES OF PAUL A WEYKAMP
RANDOLPH     ROGER R       VA      700CL0130467H-02   THE LAW OFFICES OF PAUL A WEYKAMP           RIGGIN      ROY E        MD      X99002306          THE LAW OFFICES OF PAUL A WEYKAMP
RANDOLPH     ROGER R       MD      X99002301          THE LAW OFFICES OF PAUL A WEYKAMP           RIGGS       JACK E       VA      700CL0539256T01    THE LAW OFFICES OF PAUL A WEYKAMP
RAPER        JAMES A       VA      700CL1304149T01    THE LAW OFFICES OF PAUL A WEYKAMP           RIGNEY      RUTHERFORD   VA      700CL0029249A-04   THE LAW OFFICES OF PAUL A WEYKAMP
RAPOSA       JAMES C       VA      700CL0337253V04    THE LAW OFFICES OF PAUL A WEYKAMP           RIGNEY      RUTHERFORD   VA      700CL0130999H-02   THE LAW OFFICES OF PAUL A WEYKAMP
RAQUIPISO    PORFIRIO R    VA      700CL1501733P03    THE LAW OFFICES OF PAUL A WEYKAMP           RIO         DANILO C     VA      700CL0801366V04    THE LAW OFFICES OF PAUL A WEYKAMP
RASCOE       DAVID L       VA      700CL1203335F15    THE LAW OFFICES OF PAUL A WEYKAMP           RIVENBURG   ROBERT       MD      X99000562          THE LAW OFFICES OF PAUL A WEYKAMP
RASCOE       WILLIE        VA      700CL1203626F15    THE LAW OFFICES OF PAUL A WEYKAMP           RIZZA       ANTHONY E    VA      700CL1501735B04    THE LAW OFFICES OF PAUL A WEYKAMP
RATLIFF      RICHARD D     VA      700CL0437965T05    THE LAW OFFICES OF PAUL A WEYKAMP           ROACH       BENJAMIN A   VA      700CL0233410C03    THE LAW OFFICES OF PAUL A WEYKAMP
RAWLES       ROLAND R      VA      700CL1300168T01    THE LAW OFFICES OF PAUL A WEYKAMP           ROANE       NORMAN L     VA      700CL1201273V04    THE LAW OFFICES OF PAUL A WEYKAMP
RAWLINGS     JIMMIE        VA      700CL0337242W01    THE LAW OFFICES OF PAUL A WEYKAMP           ROBBINS     ALFRED W     VA      36131RW            THE LAW OFFICES OF PAUL A WEYKAMP
RAWLS        JOSEPH J      VA      700CL1001234J02    THE LAW OFFICES OF PAUL A WEYKAMP           ROBBINS     JEROME R     VA      700CL0130633H-02   THE LAW OFFICES OF PAUL A WEYKAMP
RAWLS        LLOYD D       VA      700CL0130630V-05   THE LAW OFFICES OF PAUL A WEYKAMP           ROBERTS     BARBARA A    VA      700CL1300020V04    THE LAW OFFICES OF PAUL A WEYKAMP
RAWLS        ROBERT S      VA      700CL0130491H-02   THE LAW OFFICES OF PAUL A WEYKAMP           ROBERTS     GEORGE T     VA      700CL0233382V-05   THE LAW OFFICES OF PAUL A WEYKAMP
RAWLS        ROBERT S      MD      X99002302          THE LAW OFFICES OF PAUL A WEYKAMP           ROBERTS     JAMES C      VA      700CL0130953A-04   THE LAW OFFICES OF PAUL A WEYKAMP
RAY          CHESLEY M     VA      700CL0130601A-04   THE LAW OFFICES OF PAUL A WEYKAMP           ROBERTS     JAMES C      MD      X99002307          THE LAW OFFICES OF PAUL A WEYKAMP
RAY          DALE F        VA      700CL0130631W-01   THE LAW OFFICES OF PAUL A WEYKAMP           ROBERTS     WILLIAM      VA      700CL0130834W-01   THE LAW OFFICES OF PAUL A WEYKAMP
RAYNOR       EDWARD A      VA      700CL1001235P03    THE LAW OFFICES OF PAUL A WEYKAMP           ROBERTS     WINFORD      VA      700CL0539980F15    THE LAW OFFICES OF PAUL A WEYKAMP
REAGAN       EDWARD R      VA      700CL1300043P03    THE LAW OFFICES OF PAUL A WEYKAMP           ROBERTSON   ED L         VA      700CL1304434P03    THE LAW OFFICES OF PAUL A WEYKAMP
REAGAN       MICHAEL W     VA      700CL1201891P03    THE LAW OFFICES OF PAUL A WEYKAMP           ROBERTSON   ROBERT A     VA      700CL0232662H02    THE LAW OFFICES OF PAUL A WEYKAMP
REARDON      VINCENT A     VA      700CL0539253H02    THE LAW OFFICES OF PAUL A WEYKAMP           ROBERTSON   THOMAS E     VA      700CL1401629T01    THE LAW OFFICES OF PAUL A WEYKAMP
REARDON      ZADA          VA      700CL1501711B04    THE LAW OFFICES OF PAUL A WEYKAMP           ROBEY       WILLIAM      MD      X99000563          THE LAW OFFICES OF PAUL A WEYKAMP
REDFEARN     JOHN B        VA      700CL1300167V04    THE LAW OFFICES OF PAUL A WEYKAMP           ROBINETTE   JAMES E      VA      700CL0130449V-05   THE LAW OFFICES OF PAUL A WEYKAMP
REDMILES     WILBUR        MD      X99000545          THE LAW OFFICES OF PAUL A WEYKAMP           ROBINETTE   JAMES E      MD      X99002368          THE LAW OFFICES OF PAUL A WEYKAMP
REDMON       WILLIAM T     MD      X99002383          THE LAW OFFICES OF PAUL A WEYKAMP           ROBINS      CHARLES F    VA      700CL0130764A-04   THE LAW OFFICES OF PAUL A WEYKAMP
REED         CHARLES K     MD      X97120506          THE LAW OFFICES OF PAUL A WEYKAMP           ROBINSON    BERNICE      VA      700CL1101156V04    THE LAW OFFICES OF PAUL A WEYKAMP
REED         ELDRIDGE H    VA      700CL0130825A-04   THE LAW OFFICES OF PAUL A WEYKAMP           ROBINSON    CURTIS       MD      24X04000313        THE LAW OFFICES OF PAUL A WEYKAMP
REEDY        DOROTHY       VA      700CL0130636W-01   THE LAW OFFICES OF PAUL A WEYKAMP           ROBINSON    LEROY C      VA      700CL1300021T01    THE LAW OFFICES OF PAUL A WEYKAMP
REESE        MARGARET A    VA      700CL0801363T01    THE LAW OFFICES OF PAUL A WEYKAMP           ROBINSON    RUDOLPH L    VA      700CL0539257P03    THE LAW OFFICES OF PAUL A WEYKAMP
REESE        MARIE         VA      700CL1203534V04    THE LAW OFFICES OF PAUL A WEYKAMP           ROBINSON    SHIRLEY A    VA      700CL1101961P03    THE LAW OFFICES OF PAUL A WEYKAMP
REGAN        WILLIAM T     MD      24X03000551        THE LAW OFFICES OF PAUL A WEYKAMP           ROBINSON    WAYNE M      VA      700CL1101736T01    THE LAW OFFICES OF PAUL A WEYKAMP
REID         DAVID J       VA      700CL0539254V04    THE LAW OFFICES OF PAUL A WEYKAMP           RODGERS     ALVIN L      VA      700CL1101954V04    THE LAW OFFICES OF PAUL A WEYKAMP
REID         ERNEST E      VA      700CL0233406W01    THE LAW OFFICES OF PAUL A WEYKAMP           RODGERS     MARVIN L     VA      700CL1101940F15    THE LAW OFFICES OF PAUL A WEYKAMP
REID         GWENDOLYN Y   VA      700CL1101207P03    THE LAW OFFICES OF PAUL A WEYKAMP           ROGERS      PAUL W       MD      24X03000540        THE LAW OFFICES OF PAUL A WEYKAMP
REID         JAMES M       VA      700CL1601469M05    THE LAW OFFICES OF PAUL A WEYKAMP           ROLLINS     ROY S        VA      700CL0233378H-02   THE LAW OFFICES OF PAUL A WEYKAMP
REID         JIMMIE H      VA      700CL1203336P03    THE LAW OFFICES OF PAUL A WEYKAMP           ROMECKI     FRANCIS      MD      X99000564          THE LAW OFFICES OF PAUL A WEYKAMP
REID         NATHAN J      VA      700CL1302285F15    THE LAW OFFICES OF PAUL A WEYKAMP           ROOK        CURTIS C     VA      700CL0232783A04    THE LAW OFFICES OF PAUL A WEYKAMP
REID         PEGGY         VA      700CL1501712M05    THE LAW OFFICES OF PAUL A WEYKAMP           ROOP        HOWARD S     VA      700CL0130419V-05   THE LAW OFFICES OF PAUL A WEYKAMP
REIGHTLER    ROBERT R      MD      24X05000038        THE LAW OFFICES OF PAUL A WEYKAMP           ROSCOE      ELLEN H      VA      700CL1101208V04    THE LAW OFFICES OF PAUL A WEYKAMP
REINECKE     WILLIAM H     MD      X99002303          THE LAW OFFICES OF PAUL A WEYKAMP           ROSKO       LAWRENCE     MD      24X04000351        THE LAW OFFICES OF PAUL A WEYKAMP
REISINGER    EDWARD        MD      X99000585          THE LAW OFFICES OF PAUL A WEYKAMP           ROSS        AUDREY       MD      24X04000306        THE LAW OFFICES OF PAUL A WEYKAMP
RENFROW      LEON J        VA      36132VC            THE LAW OFFICES OF PAUL A WEYKAMP           ROSS        CHARLES      MD      X99000586          THE LAW OFFICES OF PAUL A WEYKAMP
RENNINGER    EUGENE V      VA      700CL0130489W-01   THE LAW OFFICES OF PAUL A WEYKAMP           ROSSETTI    BRADFORD J   VA      700CL0801367P03    THE LAW OFFICES OF PAUL A WEYKAMP
RENNINGER    EUGENE V      MD      X99002304          THE LAW OFFICES OF PAUL A WEYKAMP           ROTONDO     JOSEPH J     MD      24X00000195        THE LAW OFFICES OF PAUL A WEYKAMP
REVELL       ROBERT L      VA      700CL1101939T01    THE LAW OFFICES OF PAUL A WEYKAMP           ROUNDTREE   EDDIE L      VA      700CL0130640V-05   THE LAW OFFICES OF PAUL A WEYKAMP
REYES        FERNANDO P    VA      700CL1301710F15    THE LAW OFFICES OF PAUL A WEYKAMP           ROUNDTREE   JOHN M       VA      700CL0437962W01    THE LAW OFFICES OF PAUL A WEYKAMP
REYNOLDS     HAROLD J      VA      700CL0336610P03    THE LAW OFFICES OF PAUL A WEYKAMP           ROUSH       ROBERT E     VA      700CL1300022F15    THE LAW OFFICES OF PAUL A WEYKAMP
REYNOLDS     HAROLD J      VA      700CL1600570M05    THE LAW OFFICES OF PAUL A WEYKAMP           ROWE        JAMES E      VA      700CL0539258H02    THE LAW OFFICES OF PAUL A WEYKAMP
RHOADES      NOAH L        MD      X99000767          THE LAW OFFICES OF PAUL A WEYKAMP           ROWSEY      DENNIS L     VA      700CL0130580W-01   THE LAW OFFICES OF PAUL A WEYKAMP
RICCI        RAYMOND A     MD      X99000044          THE LAW OFFICES OF PAUL A WEYKAMP           ROWSEY      VONDA L      VA      700CL1001859P03    THE LAW OFFICES OF PAUL A WEYKAMP
RICE         VERNON T      VA      740CL01000360-00   THE LAW OFFICES OF PAUL A WEYKAMP           ROY         GEORGE L     VA      700CL0801368T01    THE LAW OFFICES OF PAUL A WEYKAMP
RICE         VERNON T      MD      X99002305          THE LAW OFFICES OF PAUL A WEYKAMP           ROYALS      CALVIN B     VA      36110RC            THE LAW OFFICES OF PAUL A WEYKAMP
RICHARDS     JOHN F        VA      700CL1601470T01    THE LAW OFFICES OF PAUL A WEYKAMP           RUARK       ROY          MD      X99000759          THE LAW OFFICES OF PAUL A WEYKAMP
RICHARDSON   CAROLYN L     VA      700CL1101960F15    THE LAW OFFICES OF PAUL A WEYKAMP           RUDACILLE   ELMER L      MD      X97164501          THE LAW OFFICES OF PAUL A WEYKAMP
RICHARDSON   HUE H         VA      700CL0801364F15    THE LAW OFFICES OF PAUL A WEYKAMP           RUDD        JESSE J      VA      700CL1101737F15    THE LAW OFFICES OF PAUL A WEYKAMP
RICHARDSON   KEVIN L       VA      700CL1304449F15    THE LAW OFFICES OF PAUL A WEYKAMP           RUFFIN      BEULAH       VA      700CL1701850P05    THE LAW OFFICES OF PAUL A WEYKAMP
RICHARDSON   LEWIS         VA      700CL0130430W-01   THE LAW OFFICES OF PAUL A WEYKAMP           RUNION      DENNIS M     VA      700CL0539259V04    THE LAW OFFICES OF PAUL A WEYKAMP
RICHARDSON   MELVIN        VA      700CL1400296V04    THE LAW OFFICES OF PAUL A WEYKAMP           RUNK        CLAYTON E    MD      X99000043          THE LAW OFFICES OF PAUL A WEYKAMP
RICHARDSON   PHILIP Q      VA      700CL1101953P03    THE LAW OFFICES OF PAUL A WEYKAMP           RUSS        MORRIS B     VA      700CL0801369F15    THE LAW OFFICES OF PAUL A WEYKAMP
RICHARDSON   WILLIAM J     VA      700CL0438561T01    THE LAW OFFICES OF PAUL A WEYKAMP           RUSSELL     DAVID G      VA      700CL1502838F15    THE LAW OFFICES OF PAUL A WEYKAMP
RICHARDSON   WILLIE L      VA      700CL0540043V04    THE LAW OFFICES OF PAUL A WEYKAMP           RUTH        RICHARD B    MD      X99002308          THE LAW OFFICES OF PAUL A WEYKAMP
RICKS        FREDDIE       VA      700CL1300765P03    THE LAW OFFICES OF PAUL A WEYKAMP           RUZYLO      STANLEY F    MD      X99002309          THE LAW OFFICES OF PAUL A WEYKAMP
RICKS        JOSEPH L      VA      700CL1500770M05    THE LAW OFFICES OF PAUL A WEYKAMP           RYNCEWICZ   EDWARD J     MD      X99000042          THE LAW OFFICES OF PAUL A WEYKAMP
RICKS        MCKINLEY S    VA      700CL0337196W01    THE LAW OFFICES OF PAUL A WEYKAMP           SABB        ELIJAH       VA      700CL0130578C-03   THE LAW OFFICES OF PAUL A WEYKAMP
RICKS        RONALD        VA      700CL0540019P03    THE LAW OFFICES OF PAUL A WEYKAMP           SAGUN       FAUSTINO R   VA      700CL1100991V04    THE LAW OFFICES OF PAUL A WEYKAMP
RIDDICK      ALEX R        VA      700CL1201892V04    THE LAW OFFICES OF PAUL A WEYKAMP           SALA        CARL A       MD      X99002310          THE LAW OFFICES OF PAUL A WEYKAMP
RIDDICK      AUGUSTUS      VA      700CL0337236P03    THE LAW OFFICES OF PAUL A WEYKAMP           SALA        JAMES        MD      X99000587          THE LAW OFFICES OF PAUL A WEYKAMP
RIDDICK      BRIAN R       VA      700CL1001236V04    THE LAW OFFICES OF PAUL A WEYKAMP           SALAAM      HAMMAD A     VA      700CL1701839B04    THE LAW OFFICES OF PAUL A WEYKAMP
RIDDICK      CHARLES R     VA      700CL1001237F15    THE LAW OFFICES OF PAUL A WEYKAMP           SALANG      GENEROSO R   VA      700CL1201894F15    THE LAW OFFICES OF PAUL A WEYKAMP

                                                                                                                                                        Appendix A - 456
                                        Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                     Document Page 475 of 624
Claimant       Claimant       State                                                                  Claimant     Claimant     State
Last Name      First Name     Filed   Docket Number      Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number      Primary Plaintiff Counsel
SALE           MARJORIE B     VA      700CL1001241V04    THE LAW OFFICES OF PAUL A WEYKAMP           SHARPE       MARVIN E     VA      700CL1201895P03    THE LAW OFFICES OF PAUL A WEYKAMP
SALE           WILLIAM G      VA      700CL1001242F15    THE LAW OFFICES OF PAUL A WEYKAMP           SHAVER       ROBERT       MD      X99002399          THE LAW OFFICES OF PAUL A WEYKAMP
SALISBURY      JAMES E        VA      700CL1001243T01    THE LAW OFFICES OF PAUL A WEYKAMP           SHAW         ANTHONY L    MD      X99002313          THE LAW OFFICES OF PAUL A WEYKAMP
SALLEY         MERRIEL Y      VA      700CL1201676V04    THE LAW OFFICES OF PAUL A WEYKAMP           SHELTON      ROBERT A     VA      700CL0540037F15    THE LAW OFFICES OF PAUL A WEYKAMP
SALUGAO        CONRADO P      VA      700CL1101738P03    THE LAW OFFICES OF PAUL A WEYKAMP           SHEPHERD     MARIE N      VA      700CL1300530P03    THE LAW OFFICES OF PAUL A WEYKAMP
SAMPSON        TIMOTHY        MD      X99000588          THE LAW OFFICES OF PAUL A WEYKAMP           SHEPHERD     STANLEY D    VA      700CL1200366T01    THE LAW OFFICES OF PAUL A WEYKAMP
SANDERLIN      GLENN S        VA      700CL1100992T01    THE LAW OFFICES OF PAUL A WEYKAMP           SHIELDS      CURTIS E     VA      700CL0337177V04    THE LAW OFFICES OF PAUL A WEYKAMP
SANDERS        MABLE F        VA      700CL1200364P03    THE LAW OFFICES OF PAUL A WEYKAMP           SHIELDS      FRANK N      VA      700CL0337209T05    THE LAW OFFICES OF PAUL A WEYKAMP
SANDY          LAWRENCE H     VA      700CL0801370J02    THE LAW OFFICES OF PAUL A WEYKAMP           SHIELDS      WALTER R     MD      X99002314          THE LAW OFFICES OF PAUL A WEYKAMP
SANTASIERE     GERALD P       VA      700CL1001244J02    THE LAW OFFICES OF PAUL A WEYKAMP           SHIFLETT     JAMES W      MD      X01000646          THE LAW OFFICES OF PAUL A WEYKAMP
SAPETA         CHARLES A      MD      X99002311          THE LAW OFFICES OF PAUL A WEYKAMP           SHIFLETT     NORMAN A     MD      X01000645          THE LAW OFFICES OF PAUL A WEYKAMP
SARINO         ROGELIO R      VA      700CL1402708P03    THE LAW OFFICES OF PAUL A WEYKAMP           SHIPP-BEY    CLARENCE G   MD      97255523 CX1946    THE LAW OFFICES OF PAUL A WEYKAMP
SARLO          RONALD         VA      700CL1401646F15    THE LAW OFFICES OF PAUL A WEYKAMP           SHORB        WILLIAM P    MD      X01000676          THE LAW OFFICES OF PAUL A WEYKAMP
SATTERWHITE    CALVIN         VA      700CL0703221P03    THE LAW OFFICES OF PAUL A WEYKAMP           SHORT        BOBBY G      VA      700CL0539263H02    THE LAW OFFICES OF PAUL A WEYKAMP
SAUNDERS       JOHN C         VA      700CL0232809C03    THE LAW OFFICES OF PAUL A WEYKAMP           SHORT        GERALDINE    VA      700CL1001861F15    THE LAW OFFICES OF PAUL A WEYKAMP
SAUNDERS       MICHAEL K      VA      700CL1401630F15    THE LAW OFFICES OF PAUL A WEYKAMP           SHORT        WILLIE C     VA      700CL0539264V04    THE LAW OFFICES OF PAUL A WEYKAMP
SAUNDERS       ROBERT L       VA      700CL1200365V04    THE LAW OFFICES OF PAUL A WEYKAMP           SHORTER      NORMAN       VA      700CL0130574V-05   THE LAW OFFICES OF PAUL A WEYKAMP
SAUNDERS       ROGER L        VA      700CL0900496T01    THE LAW OFFICES OF PAUL A WEYKAMP           SHORTT       JOHN R       VA      700CL1101741F15    THE LAW OFFICES OF PAUL A WEYKAMP
SAUNDERS       RONALD C       VA      700CL1100993F15    THE LAW OFFICES OF PAUL A WEYKAMP           SILBERHOLZ   FRANK        MD      X99000590          THE LAW OFFICES OF PAUL A WEYKAMP
SAVAGE         COLUMBUS       VA      700CL1101739V04    THE LAW OFFICES OF PAUL A WEYKAMP           SILER        RAYMOND      VA      700CL0231895V-05   THE LAW OFFICES OF PAUL A WEYKAMP
SAVAGE         EUGENE H       VA      700CL0337168H      THE LAW OFFICES OF PAUL A WEYKAMP           SILVER       FLETCHER     VA      700CL1001251V04    THE LAW OFFICES OF PAUL A WEYKAMP
SAVAGE         LORENZO        VA      700CL1603497T01    THE LAW OFFICES OF PAUL A WEYKAMP           SILVER       VERNON O     VA      700CL1601472P03    THE LAW OFFICES OF PAUL A WEYKAMP
SAVAGE         MICHAEL        VA      700CL1001245P03    THE LAW OFFICES OF PAUL A WEYKAMP           SIMMONS      ANNA M       VA      700CL1501715P03    THE LAW OFFICES OF PAUL A WEYKAMP
SAWYER         ALTON          VA      700CL0539260J05    THE LAW OFFICES OF PAUL A WEYKAMP           SIMMONS      ERNEST L     VA      700CL0539265J05    THE LAW OFFICES OF PAUL A WEYKAMP
SAWYER         BARBARA D      VA      700CL1501713T01    THE LAW OFFICES OF PAUL A WEYKAMP           SIMMONS      JAMES M      VA      700CL1202754T01    THE LAW OFFICES OF PAUL A WEYKAMP
SAWYER         CHERYL         VA      700CL1600587F15    THE LAW OFFICES OF PAUL A WEYKAMP           SIMON        ANTHONY B    VA      700CL1202755F15    THE LAW OFFICES OF PAUL A WEYKAMP
SAWYER         DARRELL L      VA      700CL0337181W01    THE LAW OFFICES OF PAUL A WEYKAMP           SIMONS       JUDITH S     VA      700CL1203535T01    THE LAW OFFICES OF PAUL A WEYKAMP
SAWYER         JOHNNY         VA      700CL0437988V04    THE LAW OFFICES OF PAUL A WEYKAMP           SIMONS       WILLIAM D    VA      700CL0337232W01    THE LAW OFFICES OF PAUL A WEYKAMP
SAWYER         MADELINE       VA      700CL0539261T01    THE LAW OFFICES OF PAUL A WEYKAMP           SIMONS       WINSTON T    VA      700CL1001252F15    THE LAW OFFICES OF PAUL A WEYKAMP
SAWYER         ROBERT D       VA      700CL1501736M05    THE LAW OFFICES OF PAUL A WEYKAMP           SIMPSON      VINNIE C     VA      700CL1502025B04    THE LAW OFFICES OF PAUL A WEYKAMP
SCARPULLA      JOSEPH J       MD      X99002312          THE LAW OFFICES OF PAUL A WEYKAMP           SIMS         MAJOR        VA      700CL1300050F15    THE LAW OFFICES OF PAUL A WEYKAMP
SCHAFFER       JOSEPH H       VA      700CL0539262P03    THE LAW OFFICES OF PAUL A WEYKAMP           SINGLETON    LUCRETIA K   VA      700CL1304460T01    THE LAW OFFICES OF PAUL A WEYKAMP
SCHANE         JOHN R         VA      700CL0232774C-03   THE LAW OFFICES OF PAUL A WEYKAMP           SINGLETON    WALTER R     VA      700CL1300766V04    THE LAW OFFICES OF PAUL A WEYKAMP
SCHAUM         CHARLES A      MD      X99000565          THE LAW OFFICES OF PAUL A WEYKAMP           SINKFIELD    DOROTHY L    VA      700CL1201920V04    THE LAW OFFICES OF PAUL A WEYKAMP
SCHERMERHORN   WILLIAM R      MD      X01000647          THE LAW OFFICES OF PAUL A WEYKAMP           SIVELS       ELLIS O      VA      700CL1300023P03    THE LAW OFFICES OF PAUL A WEYKAMP
SCHLEICHER     CHARLES J      MD      X01000679          THE LAW OFFICES OF PAUL A WEYKAMP           SKENES       JAMES D      VA      710CL01000587-00   THE LAW OFFICES OF PAUL A WEYKAMP
SCHMITT        JOHN C         VA      700CL0130579V-05   THE LAW OFFICES OF PAUL A WEYKAMP           SKENES       JAMES D      MD      X99002315          THE LAW OFFICES OF PAUL A WEYKAMP
SCHRACK        JOSEPH C       MD      X97163501          THE LAW OFFICES OF PAUL A WEYKAMP           SKINNER      ANDREW H     VA      700CL1502036B04    THE LAW OFFICES OF PAUL A WEYKAMP
SCHULTZ        FRANK J        MD      X-00000966         THE LAW OFFICES OF PAUL A WEYKAMP           SKINNER      MELVIN L     VA      700CL0539976V04    THE LAW OFFICES OF PAUL A WEYKAMP
SCHULTZ        MICHAEL A      MD      24X05000031        THE LAW OFFICES OF PAUL A WEYKAMP           SKINNER      WILLIAM E    VA      700CL0337169T05    THE LAW OFFICES OF PAUL A WEYKAMP
SCHUMAN        WARREN L       MD      24X03000530        THE LAW OFFICES OF PAUL A WEYKAMP           SKYRCUK      PETRO F      MD      X99002316          THE LAW OFFICES OF PAUL A WEYKAMP
SCOTT          CHARLES E      VA      700CL0900467J02    THE LAW OFFICES OF PAUL A WEYKAMP           SLADE        BRENDA R     VA      700CL1101209T01    THE LAW OFFICES OF PAUL A WEYKAMP
SCOTT          CHARLES W      VA      700CL0801371V04    THE LAW OFFICES OF PAUL A WEYKAMP           SLADE        EARL H       VA      700CL0539267P03    THE LAW OFFICES OF PAUL A WEYKAMP
SCOTT          CYNTHIA L      VA      700CL1601471F15    THE LAW OFFICES OF PAUL A WEYKAMP           SLAUGHTER    JAMES E      VA      700CL0539268H02    THE LAW OFFICES OF PAUL A WEYKAMP
SCOTT          GERALD W       VA      700CL0337173H02    THE LAW OFFICES OF PAUL A WEYKAMP           SLAUGHTER    SHARON L     VA      700CL1001862T01    THE LAW OFFICES OF PAUL A WEYKAMP
SCOTT          HOSEA          VA      700CL1001247F15    THE LAW OFFICES OF PAUL A WEYKAMP           SLEDGE       CURTIS       VA      700CL1500848M05    THE LAW OFFICES OF PAUL A WEYKAMP
SCOTT          JACQUELINE D   VA      700CL1001860V04    THE LAW OFFICES OF PAUL A WEYKAMP           SLEDGE       LETA E       VA      700CL1501716B04    THE LAW OFFICES OF PAUL A WEYKAMP
SCOTT          JAMES A        VA      700CL1001248T01    THE LAW OFFICES OF PAUL A WEYKAMP           SLEDGE       LETA E       VA      700CL1502026M05    THE LAW OFFICES OF PAUL A WEYKAMP
SCOTT          JEROME         VA      700CL1100995V04    THE LAW OFFICES OF PAUL A WEYKAMP           SMALLS       VIRGIL F     VA      700CL0130465W-01   THE LAW OFFICES OF PAUL A WEYKAMP
SCOTT          LUTHER J       VA      700CL1201691P03    THE LAW OFFICES OF PAUL A WEYKAMP           SMALLS       VIRGIL F     MD      X99002317          THE LAW OFFICES OF PAUL A WEYKAMP
SCOTT          PEARLINE       VA      700CL1001249J02    THE LAW OFFICES OF PAUL A WEYKAMP           SMALLWOOD    KENNETH      VA      700CL1302880F15    THE LAW OFFICES OF PAUL A WEYKAMP
SCOTT          RICKEY A       VA      700CL1201285V04    THE LAW OFFICES OF PAUL A WEYKAMP           SMELTZER     ROBERT       MD      24X04000361        THE LAW OFFICES OF PAUL A WEYKAMP
SCOTT          RICKY M        VA      700CL1301711P03    THE LAW OFFICES OF PAUL A WEYKAMP           SMILEY       EDWARD       VA      700CL0539973T01    THE LAW OFFICES OF PAUL A WEYKAMP
SCOTT          RUBY P         VA      700CL1100994P03    THE LAW OFFICES OF PAUL A WEYKAMP           SMILEY       ETHEL L      VA      700CL1001864P03    THE LAW OFFICES OF PAUL A WEYKAMP
SCOTT          TIMMY L        VA      700CL1500771T01    THE LAW OFFICES OF PAUL A WEYKAMP           SMILEY       JOHN R       VA      700CL1001254J02    THE LAW OFFICES OF PAUL A WEYKAMP
SCOTT          YVONNE H       VA      700CL1502023P03    THE LAW OFFICES OF PAUL A WEYKAMP           SMILEY       SHIRLEY A    VA      700CL1001863J02    THE LAW OFFICES OF PAUL A WEYKAMP
SCRUGGS        MELVIN O       VA      700CL0130499W-01   THE LAW OFFICES OF PAUL A WEYKAMP           SMITH        ALBERT E     MD      24X03000524        THE LAW OFFICES OF PAUL A WEYKAMP
SCRUGGS        MELVIN O       MD      X99002504          THE LAW OFFICES OF PAUL A WEYKAMP           SMITH        ALLIE H      VA      700CL1500849T01    THE LAW OFFICES OF PAUL A WEYKAMP
SEARS          JAMES E        VA      700CL1001250P03    THE LAW OFFICES OF PAUL A WEYKAMP           SMITH        ANDREW L     VA      700CL1101955T01    THE LAW OFFICES OF PAUL A WEYKAMP
SECHREST       MARVIN E       VA      700CL0130575W-01   THE LAW OFFICES OF PAUL A WEYKAMP           SMITH        ANTHONY L    VA      700CL0801374F15    THE LAW OFFICES OF PAUL A WEYKAMP
SEDGWICK       LINWOOD V      VA      700CL0130498V-05   THE LAW OFFICES OF PAUL A WEYKAMP           SMITH        ARNOLD W     VA      700CL1503957F15    THE LAW OFFICES OF PAUL A WEYKAMP
SEDGWICK       LINWOOD V      MD      X99002505          THE LAW OFFICES OF PAUL A WEYKAMP           SMITH        CANNADY A    VA      700CL0540031J02    THE LAW OFFICES OF PAUL A WEYKAMP
SEDGWICK       WILLIAM L      VA      700CL1300166P03    THE LAW OFFICES OF PAUL A WEYKAMP           SMITH        CHARLES R    MD      24X05000677        THE LAW OFFICES OF PAUL A WEYKAMP
SEEDS          HILDEGARD      VA      700CL1501714F15    THE LAW OFFICES OF PAUL A WEYKAMP           SMITH        CLARENCE D   VA      700CL0130577H-02   THE LAW OFFICES OF PAUL A WEYKAMP
SEEDS          LAWRENCE W     VA      700CL1202866F15    THE LAW OFFICES OF PAUL A WEYKAMP           SMITH        COURTNEY M   VA      700CL1201896V04    THE LAW OFFICES OF PAUL A WEYKAMP
SEIFERT        CARL           MD      X99000589          THE LAW OFFICES OF PAUL A WEYKAMP           SMITH        EARL L       VA      700CL1001255P03    THE LAW OFFICES OF PAUL A WEYKAMP
SEIFERT        WILLIAM A      MD      X99000764          THE LAW OFFICES OF PAUL A WEYKAMP           SMITH        ELEANOR L    VA      700CL0130727A-04   THE LAW OFFICES OF PAUL A WEYKAMP
SELFE          KENNETH D      VA      700CL0337152V04    THE LAW OFFICES OF PAUL A WEYKAMP           SMITH        ELNORA D     VA      700CL0539269V04    THE LAW OFFICES OF PAUL A WEYKAMP
SENE           DELMAR R       VA      700CL1400840V04    THE LAW OFFICES OF PAUL A WEYKAMP           SMITH        FRANKIE L    VA      700CL0539993P03    THE LAW OFFICES OF PAUL A WEYKAMP
SERIO          FRANK M        MD      X01000678          THE LAW OFFICES OF PAUL A WEYKAMP           SMITH        GEORGE L     VA      700CL0540010T01    THE LAW OFFICES OF PAUL A WEYKAMP
SETELIN        CHERYLL        VA      700CL0801372P03    THE LAW OFFICES OF PAUL A WEYKAMP           SMITH        GEORGE W     VA      700CL1401642F15    THE LAW OFFICES OF PAUL A WEYKAMP
SEYMORE        WILLARD        VA      700CL0900503V04    THE LAW OFFICES OF PAUL A WEYKAMP           SMITH        GINO         VA      700CL1401641T01    THE LAW OFFICES OF PAUL A WEYKAMP
SHABAZZ        HAMIDULLAH C   VA      700CL1101740T01    THE LAW OFFICES OF PAUL A WEYKAMP           SMITH        HENRY T      VA      700CL0539270J05    THE LAW OFFICES OF PAUL A WEYKAMP
SHACKELFORD    ROBERT F       VA      700CL0601796P03    THE LAW OFFICES OF PAUL A WEYKAMP           SMITH        HERBERT      VA      700CL0703222T01    THE LAW OFFICES OF PAUL A WEYKAMP
SHAMLEE        HARRY          VA      700CL0801373T01    THE LAW OFFICES OF PAUL A WEYKAMP           SMITH        HERBERT R    MD      X99002412          THE LAW OFFICES OF PAUL A WEYKAMP
SHANK          JAMES E        VA      700CL1301712V04    THE LAW OFFICES OF PAUL A WEYKAMP           SMITH        JEREMIAH T   VA      700CL0540020T01    THE LAW OFFICES OF PAUL A WEYKAMP

                                                                                                                                                            Appendix A - 457
                                    Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                 Document Page 476 of 624
Claimant     Claimant     State                                                                  Claimant         Claimant     State
Last Name    First Name   Filed   Docket Number      Primary Plaintiff Counsel                   Last Name        First Name   Filed   Docket Number      Primary Plaintiff Counsel
SMITH        JOHN         MD      24X04000349        THE LAW OFFICES OF PAUL A WEYKAMP           STERLING         FRANKLIN E   VA      700CL0130706W-01   THE LAW OFFICES OF PAUL A WEYKAMP
SMITH        JOHN J       MD      X01000655          THE LAW OFFICES OF PAUL A WEYKAMP           STEVENS          BLONDELIA    VA      700CL1502027T01    THE LAW OFFICES OF PAUL A WEYKAMP
SMITH        KENNETH R    VA      700CL0900484F15    THE LAW OFFICES OF PAUL A WEYKAMP           STEVENS HAROLD   ADA          VA      700CL1101718P03    THE LAW OFFICES OF PAUL A WEYKAMP
SMITH        MARIAN C     VA      700CL0801375J02    THE LAW OFFICES OF PAUL A WEYKAMP           STEVENSON        RICHARD J    VA      700CL0337213H02    THE LAW OFFICES OF PAUL A WEYKAMP
SMITH        MELVIN       VA      700CL1200330T01    THE LAW OFFICES OF PAUL A WEYKAMP           STEWART          COITE B      VA      700CLO233442V05    THE LAW OFFICES OF PAUL A WEYKAMP
SMITH        MELVIN D     VA      700CL1301695P03    THE LAW OFFICES OF PAUL A WEYKAMP           STEWART          EDDIE J      VA      700CL1202876V04    THE LAW OFFICES OF PAUL A WEYKAMP
SMITH        NELSON L     MD      24X03000554        THE LAW OFFICES OF PAUL A WEYKAMP           STEWART          GEORGE       VA      700CL1101735V04    THE LAW OFFICES OF PAUL A WEYKAMP
SMITH        PAUL         MD      24X05000032        THE LAW OFFICES OF PAUL A WEYKAMP           STEWART          LOUIS A      VA      700CL0130701W-01   THE LAW OFFICES OF PAUL A WEYKAMP
SMITH        RICHARD      VA      700CL0130576A-04   THE LAW OFFICES OF PAUL A WEYKAMP           STILLWELL        THOMAS D     VA      36137VC            THE LAW OFFICES OF PAUL A WEYKAMP
SMITH        ROBERT B     VA      700CL1200893T01    THE LAW OFFICES OF PAUL A WEYKAMP           STITZEL          PAUL M       VA      700CL0337233V04    THE LAW OFFICES OF PAUL A WEYKAMP
SMITH        RODNEY A     VA      700CL0232858A-04   THE LAW OFFICES OF PAUL A WEYKAMP           STOCKER          ROBERT F     VA      700CL0337197V04    THE LAW OFFICES OF PAUL A WEYKAMP
SMITH        VAUGHN A     VA      700CL1301733T01    THE LAW OFFICES OF PAUL A WEYKAMP           STOCKS           ELLIS J      VA      36139VA            THE LAW OFFICES OF PAUL A WEYKAMP
SMITH        VERNON L     VA      700CL1304464T01    THE LAW OFFICES OF PAUL A WEYKAMP           STOKES           CARLTON      VA      700CL1302881P03    THE LAW OFFICES OF PAUL A WEYKAMP
SMITH        WILLIAM      MD      X99002318          THE LAW OFFICES OF PAUL A WEYKAMP           STOKES           CAROLYN      VA      700CL1501717B04    THE LAW OFFICES OF PAUL A WEYKAMP
SMITH        WILLIAM H    VA      700CL0539272T01    THE LAW OFFICES OF PAUL A WEYKAMP           STOKES           CHESLEY V    VA      700CL0233455C03    THE LAW OFFICES OF PAUL A WEYKAMP
SMITH        WILLIE A     VA      700CL1001256V04    THE LAW OFFICES OF PAUL A WEYKAMP           STOKES           JOHN A       MD      X97183518          THE LAW OFFICES OF PAUL A WEYKAMP
SMITHER      WILLIAM D    VA      700CL1101742P03    THE LAW OFFICES OF PAUL A WEYKAMP           STOKES           ROBERT L     VA      700CL0130769A-04   THE LAW OFFICES OF PAUL A WEYKAMP
SNIDER       JACK D       VA      700CL1302559V04    THE LAW OFFICES OF PAUL A WEYKAMP           STOKLEY          BRENDA C     VA      700CL1400848V04    THE LAW OFFICES OF PAUL A WEYKAMP
SNOW         LARRY        MD      24X13000031        THE LAW OFFICES OF PAUL A WEYKAMP           STOKLEY          MARGARET V   VA      700CL1402699F15    THE LAW OFFICES OF PAUL A WEYKAMP
SORGEA       GARY L       VA      700CL1001257F15    THE LAW OFFICES OF PAUL A WEYKAMP           STOKLEY          RENZIE D     VA      700CL0233428H02    THE LAW OFFICES OF PAUL A WEYKAMP
SORIANO      MARIANO M    VA      700CL0539272P03    THE LAW OFFICES OF PAUL A WEYKAMP           STOUT            LILA J       MD      X-00000942         THE LAW OFFICES OF PAUL A WEYKAMP
SORRELLS     BILL H       VA      700CL0337246P03    THE LAW OFFICES OF PAUL A WEYKAMP           STRICKLAND       REGINALD G   VA      700CL0130707A-04   THE LAW OFFICES OF PAUL A WEYKAMP
SORRELLS     GERTINA D    VA      700CL1101210F15    THE LAW OFFICES OF PAUL A WEYKAMP           STRODE           EDWIN R      MD      X-00000967         THE LAW OFFICES OF PAUL A WEYKAMP
SOUTHARD     ROBERT F     VA      700CL1201692V04    THE LAW OFFICES OF PAUL A WEYKAMP           STROMER          CHARLES C    MD      X-00000968         THE LAW OFFICES OF PAUL A WEYKAMP
SPANGLER     RICHARD D    VA      700CL0337150P03    THE LAW OFFICES OF PAUL A WEYKAMP           STROUD           EDWARD A     VA      700CL1500773P03    THE LAW OFFICES OF PAUL A WEYKAMP
SPARROW      ISAAC W      VA      700CL0539273H02    THE LAW OFFICES OF PAUL A WEYKAMP           STUBBLEFIELD     ROBERT L     VA      700CL0130708H-02   THE LAW OFFICES OF PAUL A WEYKAMP
SPATES       EUGENE       VA      700CL0539274V04    THE LAW OFFICES OF PAUL A WEYKAMP           STUTT            GEORGE B     VA      700CL0437970T05    THE LAW OFFICES OF PAUL A WEYKAMP
SPEARS       JOHN E       MD      X99002369          THE LAW OFFICES OF PAUL A WEYKAMP           STYRON           THELMA L     VA      700CL1101747V04    THE LAW OFFICES OF PAUL A WEYKAMP
SPEICHER     ALLEN W      MD      X99002319          THE LAW OFFICES OF PAUL A WEYKAMP           SULLIVAN         CLOVIS R     VA      700CL0539278H02    THE LAW OFFICES OF PAUL A WEYKAMP
SPEILMAN     LEROY A      MD      X99000041          THE LAW OFFICES OF PAUL A WEYKAMP           SULLIVAN         ELLEN R      VA      700CL0900459F15    THE LAW OFFICES OF PAUL A WEYKAMP
SPELLER      BENJAMIN     VA      700CL0130598C-03   THE LAW OFFICES OF PAUL A WEYKAMP           SULLIVAN         THOMAS F     VA      700CL0232065C-03   THE LAW OFFICES OF PAUL A WEYKAMP
SPELLER      BENJAMIN     VA      700CL1302284T01    THE LAW OFFICES OF PAUL A WEYKAMP           SULLIVAN         THOMAS M     MD      X99002322          THE LAW OFFICES OF PAUL A WEYKAMP
SPELLER      CHARLES      VA      700CL1101157T01    THE LAW OFFICES OF PAUL A WEYKAMP           SUTER            ANDREW C     VA      700CL1201899P03    THE LAW OFFICES OF PAUL A WEYKAMP
SPELLER      EARLENE D    VA      700CL1101743V04    THE LAW OFFICES OF PAUL A WEYKAMP           SUTER            NELLIE B     VA      700CL0703223J02    THE LAW OFFICES OF PAUL A WEYKAMP
SPELLER      HOWARD       VA      700CL1101158F15    THE LAW OFFICES OF PAUL A WEYKAMP           SUTTON           BOBBIE L     VA      700CL0801378T01    THE LAW OFFICES OF PAUL A WEYKAMP
SPELLER      MILTON J     VA      700CL0130497C-03   THE LAW OFFICES OF PAUL A WEYKAMP           SUTTON           CALVIN M     VA      700CL1101748T01    THE LAW OFFICES OF PAUL A WEYKAMP
SPELLER      MILTON J     MD      X99002320          THE LAW OFFICES OF PAUL A WEYKAMP           SUTTON           EDDIE L      VA      700CL0337212V05    THE LAW OFFICES OF PAUL A WEYKAMP
SPELLMAN     ALDIE        VA      700CL1001868P03    THE LAW OFFICES OF PAUL A WEYKAMP           SUTTON           RONNIE L     VA      700CL1200367F15    THE LAW OFFICES OF PAUL A WEYKAMP
SPELLMAN     JERRY        VA      700CL1001258T01    THE LAW OFFICES OF PAUL A WEYKAMP           SWAIN            PHILIP L     VA      700CL0337238V04    THE LAW OFFICES OF PAUL A WEYKAMP
SPELLMAN     RONNIE E     VA      700CL1500772F15    THE LAW OFFICES OF PAUL A WEYKAMP           SWARN            CARRIE A     VA      700CL1201900V04    THE LAW OFFICES OF PAUL A WEYKAMP
SPENCE       ALBERT       VA      700CL1201274T01    THE LAW OFFICES OF PAUL A WEYKAMP           SWEATT           JAMES L      VA      700CL1101749F15    THE LAW OFFICES OF PAUL A WEYKAMP
SPENCE       BILLY        VA      700CL0801376V04    THE LAW OFFICES OF PAUL A WEYKAMP           SWECKER          MICHAEL J    VA      700CL0233462V05    THE LAW OFFICES OF PAUL A WEYKAMP
SPENCE       FLOYD        VA      700CL1201897T01    THE LAW OFFICES OF PAUL A WEYKAMP           SWEENEY          EMERY L      MD      X99002371          THE LAW OFFICES OF PAUL A WEYKAMP
SPENCE       JOHN W       VA      700CL1200890F15    THE LAW OFFICES OF PAUL A WEYKAMP           SWIDERSKI        STEPHEN P    MD      X97183502          THE LAW OFFICES OF PAUL A WEYKAMP
SPENCER      BENNIE L     VA      700CL1302019V04    THE LAW OFFICES OF PAUL A WEYKAMP           SWIERSKI         HANS J       VA      700CL1001262F15    THE LAW OFFICES OF PAUL A WEYKAMP
SPENCER      NINA M       VA      700CL1302020T01    THE LAW OFFICES OF PAUL A WEYKAMP           SWIFT            CHARLES W    VA      700CL1101941P03    THE LAW OFFICES OF PAUL A WEYKAMP
SPENCER      RONALD P     MD      24X08000500        THE LAW OFFICES OF PAUL A WEYKAMP           SWIFT            ROBERT A     VA      700CL1302560T01    THE LAW OFFICES OF PAUL A WEYKAMP
SPILLMAN     BRENDA M     VA      700CL1304450P03    THE LAW OFFICES OF PAUL A WEYKAMP           SWITZER          STELTON H    VA      700CL0233433H02    THE LAW OFFICES OF PAUL A WEYKAMP
SPONAUGLE    DAVID L      MD      X01000654          THE LAW OFFICES OF PAUL A WEYKAMP           SYKES            CALVIN F     VA      700CL0233450C03    THE LAW OFFICES OF PAUL A WEYKAMP
SPRATLEY     CLAUDE C     VA      700CL0539275J05    THE LAW OFFICES OF PAUL A WEYKAMP           SYKES            DOUGLAS E    VA      700CL1101160V04    THE LAW OFFICES OF PAUL A WEYKAMP
SPRATLEY     DANIEL L     VA      700CL1201286T01    THE LAW OFFICES OF PAUL A WEYKAMP           SYKES            HERMAN A     VA      700CL0233448H02    THE LAW OFFICES OF PAUL A WEYKAMP
SPRUEILL     MCKINLEY     VA      700CL1401631P03    THE LAW OFFICES OF PAUL A WEYKAMP           SYKES            JOHNNIE L    VA      700CL1001263T01    THE LAW OFFICES OF PAUL A WEYKAMP
SPRUILL      AUBREY V     MD      X99002370          THE LAW OFFICES OF PAUL A WEYKAMP           SYKES            SAMUEL P     VA      700CL1001264J02    THE LAW OFFICES OF PAUL A WEYKAMP
SQUIRE       JOYCE E      VA      700CL1101744T01    THE LAW OFFICES OF PAUL A WEYKAMP           SYLVER           PEGGY B      VA      700CL1202868V04    THE LAW OFFICES OF PAUL A WEYKAMP
STAGG        ELNORA F     VA      700CL1101745F15    THE LAW OFFICES OF PAUL A WEYKAMP           SZYMANSKI        RICHARD      MD      24X03000535        THE LAW OFFICES OF PAUL A WEYKAMP
STAGG        SARAH L      VA      700CL1304461F15    THE LAW OFFICES OF PAUL A WEYKAMP           TABB             PATRICIA C   VA      700CL1600588P03    THE LAW OFFICES OF PAUL A WEYKAMP
STAHL        CARL E       VA      700CL1502839P03    THE LAW OFFICES OF PAUL A WEYKAMP           TABOR            WILLIAM L    VA      700CL1201901T01    THE LAW OFFICES OF PAUL A WEYKAMP
STALKER      THOMAS E     VA      700CL0801377P03    THE LAW OFFICES OF PAUL A WEYKAMP           TACKETT          DONALD R     VA      700CL0539279V04    THE LAW OFFICES OF PAUL A WEYKAMP
STALLING     WALTER B     VA      700CL0233429A04    THE LAW OFFICES OF PAUL A WEYKAMP           TALBOTT          GERALD A     MD      X01000653          THE LAW OFFICES OF PAUL A WEYKAMP
STALLINGS    WESLEY R     VA      700CL1201693T01    THE LAW OFFICES OF PAUL A WEYKAMP           TANNER           GARY L       VA      700CL0235541W01    THE LAW OFFICES OF PAUL A WEYKAMP
STANCIL      LAWRENCE J   VA      700CL1101159P03    THE LAW OFFICES OF PAUL A WEYKAMP           TARPLEY          RICHARD W    VA      36099VA            THE LAW OFFICES OF PAUL A WEYKAMP
STANLEY      WOODROW L    VA      700CL0900507J02    THE LAW OFFICES OF PAUL A WEYKAMP           TARVER           TOM H        VA      700CL1300045T01    THE LAW OFFICES OF PAUL A WEYKAMP
STAPP        ROBERT R     VA      700CL0539276T01    THE LAW OFFICES OF PAUL A WEYKAMP           TATEM            CAROL A      VA      700CL1101211P03    THE LAW OFFICES OF PAUL A WEYKAMP
STARKLEY     MALINDA L    VA      700CL1001259J02    THE LAW OFFICES OF PAUL A WEYKAMP           TATEM            ROBERT L     VA      700CL0703224F15    THE LAW OFFICES OF PAUL A WEYKAMP
STATEN       MARGARET L   VA      700CL0539277P03    THE LAW OFFICES OF PAUL A WEYKAMP           TAYLOR           ALFRED C     VA      700CL1001265P03    THE LAW OFFICES OF PAUL A WEYKAMP
STEELE       BAXTER       VA      700CL0130709C-03   THE LAW OFFICES OF PAUL A WEYKAMP           TAYLOR           CARL W       VA      700CL0130505A-04   THE LAW OFFICES OF PAUL A WEYKAMP
STEELE       FRANCIS      MD      24X13000032        THE LAW OFFICES OF PAUL A WEYKAMP           TAYLOR           CARL W       MD      X99002372          THE LAW OFFICES OF PAUL A WEYKAMP
STEGALL      ROOSEVELT    VA      700CL0337248V04    THE LAW OFFICES OF PAUL A WEYKAMP           TAYLOR           CHARLES H    VA      700CL1001266V04    THE LAW OFFICES OF PAUL A WEYKAMP
STEM         JOSEPH G     MD      X99002413          THE LAW OFFICES OF PAUL A WEYKAMP           TAYLOR           CHARLIE O    VA      700CL1402706T01    THE LAW OFFICES OF PAUL A WEYKAMP
STEPHEN      WILLIAM H    VA      700CL1200891P03    THE LAW OFFICES OF PAUL A WEYKAMP           TAYLOR           DENNIS L     VA      700CL1001267F15    THE LAW OFFICES OF PAUL A WEYKAMP
STEPHENSON   ANTHONY E    VA      700CL1201898F15    THE LAW OFFICES OF PAUL A WEYKAMP           TAYLOR           FRANK A      VA      700CL0130784A-04   THE LAW OFFICES OF PAUL A WEYKAMP
STEPHENSON   BARBARA A    VA      700CL1101746P03    THE LAW OFFICES OF PAUL A WEYKAMP           TAYLOR           GEORGE       VA      700CL1101750P03    THE LAW OFFICES OF PAUL A WEYKAMP
STEPHENSON   CLAUDIA R    VA      700CL1502840B04    THE LAW OFFICES OF PAUL A WEYKAMP           TAYLOR           HAROLD T     VA      700CL0235542V05    THE LAW OFFICES OF PAUL A WEYKAMP
STEPHENSON   CLYDE R      VA      700CL1200331F15    THE LAW OFFICES OF PAUL A WEYKAMP           TAYLOR           ISAAC        VA      700CL0900476T01    THE LAW OFFICES OF PAUL A WEYKAMP
STEPHENSON   ROBERT E     VA      700CL1201287F15    THE LAW OFFICES OF PAUL A WEYKAMP           TAYLOR           JOHN T       VA      700CL1304451V04    THE LAW OFFICES OF PAUL A WEYKAMP
STEPHENSON   WILLIARD R   VA      700CL0130780H-02   THE LAW OFFICES OF PAUL A WEYKAMP           TAYLOR           JOSEPH L     VA      700CL1202877T01    THE LAW OFFICES OF PAUL A WEYKAMP

                                                                                                                                                            Appendix A - 458
                                       Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                    Document Page 477 of 624
Claimant       Claimant      State                                                                  Claimant      Claimant      State
Last Name      First Name    Filed   Docket Number      Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number      Primary Plaintiff Counsel
TAYLOR         JULIAN K      VA      700CL0337241P03    THE LAW OFFICES OF PAUL A WEYKAMP           URANIA        ALBERT J      VA      700CL0539283H02    THE LAW OFFICES OF PAUL A WEYKAMP
TAYLOR         LARRY A       VA      700CL1001268T01    THE LAW OFFICES OF PAUL A WEYKAMP           VAIN          FRANCIS L     MD      X99002414          THE LAW OFFICES OF PAUL A WEYKAMP
TAYLOR         LEONARD P     VA      700CL0703225V04    THE LAW OFFICES OF PAUL A WEYKAMP           VALENTINE     CAROLYN D     VA      700CL1101218P03    THE LAW OFFICES OF PAUL A WEYKAMP
TAYLOR         LUTHER        VA      700CL1001269J02    THE LAW OFFICES OF PAUL A WEYKAMP           VALENTINE     FLETCHER S    VA      700CL0130731W-01   THE LAW OFFICES OF PAUL A WEYKAMP
TAYLOR         NATHANIEL H   VA      700CL1001270P03    THE LAW OFFICES OF PAUL A WEYKAMP           VAN FOSSEN    THOMAS H      MD      X99002332          THE LAW OFFICES OF PAUL A WEYKAMP
TAYLOR         PATRICIA J    VA      700CL1101212V04    THE LAW OFFICES OF PAUL A WEYKAMP           VANDEVANDER   CLETUS G      MD      X01000652          THE LAW OFFICES OF PAUL A WEYKAMP
TAYLOR         ROBERT E      VA      7000CL0539280J05   THE LAW OFFICES OF PAUL A WEYKAMP           VANTA         CORAZON G     VA      700CL0801380J02    THE LAW OFFICES OF PAUL A WEYKAMP
TAYLOR         VERNON D      MD      24X05000681        THE LAW OFFICES OF PAUL A WEYKAMP           VARGO         MICHAEL C     MD      24X04000355        THE LAW OFFICES OF PAUL A WEYKAMP
TAYLOR         VIOLA J       VA      700CL1101213F15    THE LAW OFFICES OF PAUL A WEYKAMP           VARNER        CLINTON L     VA      700CL1302021F15    THE LAW OFFICES OF PAUL A WEYKAMP
TAYLOR         WAYNE R       MD      X99000591          THE LAW OFFICES OF PAUL A WEYKAMP           VAUGHAN       BOBBY L       VA      700CL0130729C-03   THE LAW OFFICES OF PAUL A WEYKAMP
TEAL           HERBERT M     VA      700CL1201902F15    THE LAW OFFICES OF PAUL A WEYKAMP           VAUGHAN       MARY F        VA      700CL1301722F15    THE LAW OFFICES OF PAUL A WEYKAMP
TEMPLE         JAMES         VA      700CL0437989H02    THE LAW OFFICES OF PAUL A WEYKAMP           VAUGHAN       VERNON L      VA      700CL1301715P03    THE LAW OFFICES OF PAUL A WEYKAMP
TENDILLA       BENJAMIN T    VA      700CL1302882V04    THE LAW OFFICES OF PAUL A WEYKAMP           VAUGHN        BENJAMIN M    MD      24X05000668        THE LAW OFFICES OF PAUL A WEYKAMP
TEOPE          HONRADO V     VA      700CL1001271V04    THE LAW OFFICES OF PAUL A WEYKAMP           VAUGHN        OLLIE J       VA      700CL0337192V04    THE LAW OFFICES OF PAUL A WEYKAMP
TERRELL        WILLIAM M     VA      700CL0337254H02    THE LAW OFFICES OF PAUL A WEYKAMP           VICK          GREGORY K     VA      700CL0539959J02    THE LAW OFFICES OF PAUL A WEYKAMP
TERRY          DANIEL D      VA      700CL0540047F15    THE LAW OFFICES OF PAUL A WEYKAMP           VICKERS       BRADFORD A    MD      88183530           THE LAW OFFICES OF PAUL A WEYKAMP
TERRY          DANIEL D      VA      700CL0601263J02    THE LAW OFFICES OF PAUL A WEYKAMP           VINES         BARBARA J     VA      700CL1500851P03    THE LAW OFFICES OF PAUL A WEYKAMP
TERRY          LAWRENCE J    VA      700CL1001272F15    THE LAW OFFICES OF PAUL A WEYKAMP           VINES         MARCELL L     VA      700CL1201906F15    THE LAW OFFICES OF PAUL A WEYKAMP
THIEDE         RICHARD D     VA      700CL0337226P03    THE LAW OFFICES OF PAUL A WEYKAMP           VINSON        FRANK C       VA      700CL0130715V-05   THE LAW OFFICES OF PAUL A WEYKAMP
THOMAS         AUSTRALIA     VA      700CL0337163H02    THE LAW OFFICES OF PAUL A WEYKAMP           VOTAVA        JOSEPH        MD      24X05000035        THE LAW OFFICES OF PAUL A WEYKAMP
THOMAS         CHARLES H     VA      700CL1001273T01    THE LAW OFFICES OF PAUL A WEYKAMP           VOVAK         WALTER J      MD      X99000039          THE LAW OFFICES OF PAUL A WEYKAMP
THOMAS         LARRY         VA      700CL0539281T01    THE LAW OFFICES OF PAUL A WEYKAMP           WADDLER       SARAH A       VA      700CL1101219V04    THE LAW OFFICES OF PAUL A WEYKAMP
THOMAS         ROBERT        VA      700CL0900495P03    THE LAW OFFICES OF PAUL A WEYKAMP           WADE          NORMAN H      VA      35499VA            THE LAW OFFICES OF PAUL A WEYKAMP
THOMPSON       DENNIS L      MD      X99000040          THE LAW OFFICES OF PAUL A WEYKAMP           WADE          TEX           VA      700CL1701840P05    THE LAW OFFICES OF PAUL A WEYKAMP
THOMPSON       DEWEY I       VA      700CL0235573H02    THE LAW OFFICES OF PAUL A WEYKAMP           WADSWORTH     MAXINE V      VA      700CL1201256P03    THE LAW OFFICES OF PAUL A WEYKAMP
THOMPSON       MERVIN D      VA      700CL1301713T01    THE LAW OFFICES OF PAUL A WEYKAMP           WAGNER        DOUGLAS F     MD      24X04000339        THE LAW OFFICES OF PAUL A WEYKAMP
THOMPSON       VERONICA M    VA      700CL1101751V04    THE LAW OFFICES OF PAUL A WEYKAMP           WAGONER       PEGGY         VA      700CL1101220T01    THE LAW OFFICES OF PAUL A WEYKAMP
THORNE         JESSE W       VA      700CL0703226P03    THE LAW OFFICES OF PAUL A WEYKAMP           WAHLMAN       KENNETH M     VA      700CL0801381V04    THE LAW OFFICES OF PAUL A WEYKAMP
THORNTON       LAWRENCE P    VA      700CL0130504W-01   THE LAW OFFICES OF PAUL A WEYKAMP           WAINWRIGHT    JOHNNY R      VA      700CL0232534W01    THE LAW OFFICES OF PAUL A WEYKAMP
THORNTON       LAWRENCE P    MD      X99002323          THE LAW OFFICES OF PAUL A WEYKAMP           WALKER        ALDUSTUS      VA      700CL0539284V04    THE LAW OFFICES OF PAUL A WEYKAMP
THOROGOOD      ALVIN A       VA      700CL1001275P03    THE LAW OFFICES OF PAUL A WEYKAMP           WALKER        JULIUS        VA      700CL1001278T01    THE LAW OFFICES OF PAUL A WEYKAMP
THROCKMORTON   PATRICIA K    VA      700CL1101214P03    THE LAW OFFICES OF PAUL A WEYKAMP           WALKER        KENNETH H     VA      700CL0703228J02    THE LAW OFFICES OF PAUL A WEYKAMP
THURSTON       DONALD E      VA      700CL0235554A04    THE LAW OFFICES OF PAUL A WEYKAMP           WALKER        LEMUEL C      VA      700CL1300165F15    THE LAW OFFICES OF PAUL A WEYKAMP
TILLERY        STANLEY O     VA      700CL0900500P03    THE LAW OFFICES OF PAUL A WEYKAMP           WALKER        WILLIAM J     VA      700CL0130845A-04   THE LAW OFFICES OF PAUL A WEYKAMP
TISDOM         JAMIE M       VA      700CL1600589B04    THE LAW OFFICES OF PAUL A WEYKAMP           WALL          WILLIAM H     VA      700CL1001280P03    THE LAW OFFICES OF PAUL A WEYKAMP
TISDOM         MARION A      VA      700CL0437963V04    THE LAW OFFICES OF PAUL A WEYKAMP           WALLACE       OLLIE L       VA      700CL1001281V04    THE LAW OFFICES OF PAUL A WEYKAMP
TITUS          FRANCES A     VA      700CL1201921T01    THE LAW OFFICES OF PAUL A WEYKAMP           WALLACE       RUDOLPH A     MD      X99002373          THE LAW OFFICES OF PAUL A WEYKAMP
TITUS          JAMES         VA      700CL0232619C-03   THE LAW OFFICES OF PAUL A WEYKAMP           WALLS         RONNIE        VA      700CL1502842T01    THE LAW OFFICES OF PAUL A WEYKAMP
TOBIAS         ANNETTE Z     VA      700CL1301714F15    THE LAW OFFICES OF PAUL A WEYKAMP           WALTERS       DONALD P      MD      X-00000970         THE LAW OFFICES OF PAUL A WEYKAMP
TOBIAS         BENNIE L      VA      700CL0539282P03    THE LAW OFFICES OF PAUL A WEYKAMP           WALTERS       WILLIAM A     VA      700CL0232689C03    THE LAW OFFICES OF PAUL A WEYKAMP
TODD           KENNETH C     VA      700CL0130703H-02   THE LAW OFFICES OF PAUL A WEYKAMP           WALTON        ELIZABETH A   VA      700CL1101221F15    THE LAW OFFICES OF PAUL A WEYKAMP
TODD           ROBERT L      VA      700CL0130704C-03   THE LAW OFFICES OF PAUL A WEYKAMP           WALTON        EVORIA        VA      700CL1500852B04    THE LAW OFFICES OF PAUL A WEYKAMP
TOLER          TYRONE O      VA      700CL1401632V04    THE LAW OFFICES OF PAUL A WEYKAMP           WARD          HENRY F       VA      700CL0029502V-05   THE LAW OFFICES OF PAUL A WEYKAMP
TOMKO          PAUL E        MD      24X05000679        THE LAW OFFICES OF PAUL A WEYKAMP           WARD          HENRY F       MD      X99002374          THE LAW OFFICES OF PAUL A WEYKAMP
TOMLINSON      MELVIN E      VA      700CL1201903P03    THE LAW OFFICES OF PAUL A WEYKAMP           WARD          RAYMOND       VA      700CL0130726W-01   THE LAW OFFICES OF PAUL A WEYKAMP
TONEY          SANFORD J     VA      700CL1101752T01    THE LAW OFFICES OF PAUL A WEYKAMP           WARD          RAYMOND       VA      700CL0337198H02    THE LAW OFFICES OF PAUL A WEYKAMP
TOOMBS         KENNETH A     VA      700CL0235570C03    THE LAW OFFICES OF PAUL A WEYKAMP           WARREN        PAUL E        VA      700CL0539285J05    THE LAW OFFICES OF PAUL A WEYKAMP
TORAN          ROBERT        VA      700CL1200325V04    THE LAW OFFICES OF PAUL A WEYKAMP           WASHINGTON    ERWIN         VA      700CL1101753F15    THE LAW OFFICES OF PAUL A WEYKAMP
TOWE           RICHARD E     VA      700CL1304435V04    THE LAW OFFICES OF PAUL A WEYKAMP           WASHINGTON    FREDDIE       VA      700CL1603508F15    THE LAW OFFICES OF PAUL A WEYKAMP
TOWNES         CHARLES E     VA      700CL0130705V-05   THE LAW OFFICES OF PAUL A WEYKAMP           WASHINGTON    RALPH         VA      700CL0130405W-01   THE LAW OFFICES OF PAUL A WEYKAMP
TOWNSEND       DENNIS        VA      700CL0130728H-02   THE LAW OFFICES OF PAUL A WEYKAMP           WASHINGTON    RALPH         MD      X99002324          THE LAW OFFICES OF PAUL A WEYKAMP
TRAHAN         GRACE C       VA      700CL1201904V04    THE LAW OFFICES OF PAUL A WEYKAMP           WASHINGTON    RAYMOND E     MD      24X05000675        THE LAW OFFICES OF PAUL A WEYKAMP
TRIPPS         WILLIAM       MD      X99000592          THE LAW OFFICES OF PAUL A WEYKAMP           WASHINGTON    RAYMOND E     VA      700CL0539286T01    THE LAW OFFICES OF PAUL A WEYKAMP
TROSS          DONALD E      VA      700CL0235562V05    THE LAW OFFICES OF PAUL A WEYKAMP           WASHINGTON    WALTER E      MD      X99002375          THE LAW OFFICES OF PAUL A WEYKAMP
TUCKER         ROBERT A      VA      700CL0703227T01    THE LAW OFFICES OF PAUL A WEYKAMP           WASHINGTON    WILLIAM       VA      700CL0130724C-03   THE LAW OFFICES OF PAUL A WEYKAMP
TUCKER         WILLIAM       MD      24X03000548        THE LAW OFFICES OF PAUL A WEYKAMP           WATERFIELD    JAMES H       MD      24X03000537        THE LAW OFFICES OF PAUL A WEYKAMP
TUGMAN         EDGAR A       VA      700CL0539999T01    THE LAW OFFICES OF PAUL A WEYKAMP           WATERFIELD    WILLIAM R     VA      700CL013045A-04    THE LAW OFFICES OF PAUL A WEYKAMP
TURNER         ARTHUR L      VA      700CL0235553H02    THE LAW OFFICES OF PAUL A WEYKAMP           WATERFIELD    WILLIAM R     MD      X99002325          THE LAW OFFICES OF PAUL A WEYKAMP
TURNER         FRANCES E     VA      700CL1101215V04    THE LAW OFFICES OF PAUL A WEYKAMP           WATERS        WARREN E      MD      X99002376          THE LAW OFFICES OF PAUL A WEYKAMP
TURNER         GARY          VA      700CL1502841M05    THE LAW OFFICES OF PAUL A WEYKAMP           WATKINS       CL            VA      700CL1001282F15    THE LAW OFFICES OF PAUL A WEYKAMP
TURNER         GEORGE W      VA      700CL1500850F15    THE LAW OFFICES OF PAUL A WEYKAMP           WATKINS       JOHN W        MD      X99002384          THE LAW OFFICES OF PAUL A WEYKAMP
TURNER         JAMES A       VA      700CL0130735V-05   THE LAW OFFICES OF PAUL A WEYKAMP           WATSON        ALBERT N      VA      700CL1300164T01    THE LAW OFFICES OF PAUL A WEYKAMP
TURNER         JOHN M        VA      700CL1603494P03    THE LAW OFFICES OF PAUL A WEYKAMP           WATSON        CALVIN B      VA      700CL0235510C03    THE LAW OFFICES OF PAUL A WEYKAMP
TURNER         LEONARD P     MD      X97212512          THE LAW OFFICES OF PAUL A WEYKAMP           WATSON        CHERYLE D     VA      700CL1304462P03    THE LAW OFFICES OF PAUL A WEYKAMP
TURNER         LEROY         VA      700CL0235560C03    THE LAW OFFICES OF PAUL A WEYKAMP           WATSON        JAMES T       VA      700CL0130835A-04   THE LAW OFFICES OF PAUL A WEYKAMP
TURNER         RICHARD       VA      700CL1201905T01    THE LAW OFFICES OF PAUL A WEYKAMP           WATSON        JANET L       VA      700CL1201907P03    THE LAW OFFICES OF PAUL A WEYKAMP
TURNER         STEVEN O      VA      700CL0337176W-01   THE LAW OFFICES OF PAUL A WEYKAMP           WATSON        KENNETH M     VA      700CL1203337V04    THE LAW OFFICES OF PAUL A WEYKAMP
TWINE          VIRGINIA R    VA      700CL1101216T01    THE LAW OFFICES OF PAUL A WEYKAMP           WATSON        LINDA M       VA      700CL1401633T01    THE LAW OFFICES OF PAUL A WEYKAMP
TWINE          WILLIAM H     VA      700CL0235564A04    THE LAW OFFICES OF PAUL A WEYKAMP           WATSON        NATHANIEL     VA      700CL0337164T05    THE LAW OFFICES OF PAUL A WEYKAMP
TWISS          DONNIE R      MD      X-00000943         THE LAW OFFICES OF PAUL A WEYKAMP           WATSON        RAYMOND E     VA      700CL1101942V04    THE LAW OFFICES OF PAUL A WEYKAMP
TYLER          CARTER A      VA      700CL0801379F15    THE LAW OFFICES OF PAUL A WEYKAMP           WATSON        ROBERT S      VA      700CL0437987W01    THE LAW OFFICES OF PAUL A WEYKAMP
TYLER          CURTIS        VA      700CL1300024V04    THE LAW OFFICES OF PAUL A WEYKAMP           WATSON        ROSCOE M      VA      700CL1001285P03    THE LAW OFFICES OF PAUL A WEYKAMP
TYNES          SIRLEY        VA      700CL1101217F15    THE LAW OFFICES OF PAUL A WEYKAMP           WATSON        VERNON R      VA      700CL1502843F15    THE LAW OFFICES OF PAUL A WEYKAMP
TYNES          WILLIAM H     VA      700CL1200332P03    THE LAW OFFICES OF PAUL A WEYKAMP           WATTS         MAURICE C     VA      700CL1202878F15    THE LAW OFFICES OF PAUL A WEYKAMP
TYSON          STANLEY B     VA      700CL1001276V04    THE LAW OFFICES OF PAUL A WEYKAMP           WAYNE         LINDA M       VA      700CL1101754P03    THE LAW OFFICES OF PAUL A WEYKAMP
UPSHER         MELVIN        VA      700CL1101956F15    THE LAW OFFICES OF PAUL A WEYKAMP           WEAVER        CARL M        VA      700CL0540029P03    THE LAW OFFICES OF PAUL A WEYKAMP

                                                                                                                                                             Appendix A - 459
                                       Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                    Document Page 478 of 624
Claimant       Claimant      State                                                                  Claimant          Claimant     State
Last Name      First Name    Filed   Docket Number      Primary Plaintiff Counsel                   Last Name         First Name   Filed   Docket Number      Primary Plaintiff Counsel
WEAVER         JAMES A       VA      700CL1101943T01    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          CECIL        VA      700CL1101161T01    THE LAW OFFICES OF PAUL A WEYKAMP
WEAVER         JAMES D       VA      700CL1001286V04    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          CHARLES      VA      700CLO337204T05    THE LAW OFFICES OF PAUL A WEYKAMP
WEAVER         LINWOOD W     VA      700CL0235547V05    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          CHARLIE A    VA      700CL1101957P03    THE LAW OFFICES OF PAUL A WEYKAMP
WEAVER         LLOYD B       VA      35500RC            THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          DEBRA G      VA      700CL1300055P03    THE LAW OFFICES OF PAUL A WEYKAMP
WEBB           BEAUMONT C    VA      36114VA            THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          DEMPSEY L    VA      700CL1001292F15    THE LAW OFFICES OF PAUL A WEYKAMP
WEBB           CARL W        VA      700CL1300046F15    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          ELIZA J      VA      700CL1101755V04    THE LAW OFFICES OF PAUL A WEYKAMP
WEBB           JACK W        VA      700CL0540038V04    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          ERNEST L     VA      700CL0337231P03    THE LAW OFFICES OF PAUL A WEYKAMP
WEBB           KEITH         VA      700CL1701841T01    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          EUGENE       VA      700CL0235498H02    THE LAW OFFICES OF PAUL A WEYKAMP
WEBB           MARTHA E      VA      700CL1001865V04    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          GREGORY Q    VA      700CL1400842F15    THE LAW OFFICES OF PAUL A WEYKAMP
WEBER          LOUIS         MD      X99000593          THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          HARRY C      VA      700CL0801386V04    THE LAW OFFICES OF PAUL A WEYKAMP
WEBSTER        SAMUEL L      VA      700CL0801382P03    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          HOWARD       VA      700CL0231873C-03   THE LAW OFFICES OF PAUL A WEYKAMP
WEBSTER        WILLIAM       MD      X99000546          THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          JAMES        MD      24X04000347        THE LAW OFFICES OF PAUL A WEYKAMP
WEEKS          SHELTON E     VA      700CL1203314T01    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          JAMES A      VA      700CL0801387P03    THE LAW OFFICES OF PAUL A WEYKAMP
WELCH          DANNY         VA      700CL0337188H02    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          JAMES D      VA      700CL0130730V-05   THE LAW OFFICES OF PAUL A WEYKAMP
WELLS          KEVIN M       VA      700CL1001287F15    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          JAMES D      VA      700CL0232817H02    THE LAW OFFICES OF PAUL A WEYKAMP
WENTWORTH      LEROY         MD      24X04000352        THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          JAMES E      MD      X99000038          THE LAW OFFICES OF PAUL A WEYKAMP
WEST           BARBARA M     VA      700CL1001866F15    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          JAMES T      MD      X99002394          THE LAW OFFICES OF PAUL A WEYKAMP
WEST           BERNARD       VA      700CL0130725V-05   THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          JERRY L      VA      700CL1304436T01    THE LAW OFFICES OF PAUL A WEYKAMP
WEST           CARLTON J     VA      700CL1401643P03    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          JIMMIE       VA      700CL1101162F15    THE LAW OFFICES OF PAUL A WEYKAMP
WEST           HAMMIE E      VA      36089VA            THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          JIMMIE G     VA      700CL0801388T01    THE LAW OFFICES OF PAUL A WEYKAMP
WEST           HAMMIE E      VA      700CL1300163V04    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          JOHN E       VA      700CL1301716V04    THE LAW OFFICES OF PAUL A WEYKAMP
WEST           HORACE        VA      700CL0801383T01    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          JOHN H       VA      700CL0540013V04    THE LAW OFFICES OF PAUL A WEYKAMP
WEST           MABLE         VA      700CL1101222P03    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          JULIA B      VA      700CL1101964F15    THE LAW OFFICES OF PAUL A WEYKAMP
WEST           WILLIAM       VA      700CL0130773W-01   THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          LYNN P       VA      700CL0900488V04    THE LAW OFFICES OF PAUL A WEYKAMP
WESTMORELAND   LARRY W       VA      700CL1200514T01    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          MARSHA S     VA      700CL1304150F15    THE LAW OFFICES OF PAUL A WEYKAMP
WHEELER        FRANK W       VA      700CL0130768W-01   THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          MARTIN E     VA      700CL1300047P03    THE LAW OFFICES OF PAUL A WEYKAMP
WHEELER        FRANK W       VA      700CL1302555V04    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          MELVIN D     VA      700CL1200333V04    THE LAW OFFICES OF PAUL A WEYKAMP
WHELESS        ROBERT S      VA      700CL0232651V05    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          MICHAEL      VA      700CL1701842F15    THE LAW OFFICES OF PAUL A WEYKAMP
WHILDEN        LESLIE        MD      X01000675          THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          MILDRED M    VA      700CL1502030B04    THE LAW OFFICES OF PAUL A WEYKAMP
WHISENANT      DONNA C       VA      700CL1304463V04    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          PATRICIA M   VA      700CL1301723P03    THE LAW OFFICES OF PAUL A WEYKAMP
WHITACRE       WILLIAM       MD      X01000651          THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          RANDOLPH     VA      700CL1100999V04    THE LAW OFFICES OF PAUL A WEYKAMP
WHITAKER       JOHN          VA      700CL1001288T01    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          RAYMOND      VA      700CL0235535C03    THE LAW OFFICES OF PAUL A WEYKAMP
WHITAKER       MARVIN G      VA      700CL1302022P03    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          RODERICK H   VA      700CL1304453F15    THE LAW OFFICES OF PAUL A WEYKAMP
WHITE          ALEASE I      VA      700CL1101223V04    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          ROLAND       VA      700CL0232529W01    THE LAW OFFICES OF PAUL A WEYKAMP
WHITE          AVERY L       VA      700CL0437982W01    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          RONALD       VA      700CL1001294J02    THE LAW OFFICES OF PAUL A WEYKAMP
WHITE          BAILEY        VA      700CL0437980T05    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          ROSE C       VA      700CL1600590M05    THE LAW OFFICES OF PAUL A WEYKAMP
WHITE          BERL T        VA      700CL1201275F15    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          RUTH D       VA      700CL1400850F15    THE LAW OFFICES OF PAUL A WEYKAMP
WHITE          GEORGE T      VA      700CL0801384F15    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          VAN B        VA      700CL0130688H-02   THE LAW OFFICES OF PAUL A WEYKAMP
WHITE          GERALD        MD      X99000566          THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          VINSTON E    VA      700CL1201908V04    THE LAW OFFICES OF PAUL A WEYKAMP
WHITE          GERALD K      VA      700CL0539287P03    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          WALLACE D    VA      700CL1101000T01    THE LAW OFFICES OF PAUL A WEYKAMP
WHITE          JAMES A       VA      700CL1101944F15    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          WALTER B     VA      700CL1201288P03    THE LAW OFFICES OF PAUL A WEYKAMP
WHITE          JOHNNY R      VA      700CL1100996T01    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS          WILLIE C     VA      700CL1100997F15    THE LAW OFFICES OF PAUL A WEYKAMP
WHITE          RICHARD       VA      700CL0235517V05    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMS LACKEY   CAROLYN M    VA      700CL1300053T01    THE LAW OFFICES OF PAUL A WEYKAMP
WHITE          RONALD R      MD      X99002326          THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMSON        CARROLL      MD      X99000594          THE LAW OFFICES OF PAUL A WEYKAMP
WHITE          RUSSELL       VA      700CL1001869V04    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIAMSON        FRED I       VA      700CL1304437F15    THE LAW OFFICES OF PAUL A WEYKAMP
WHITE          THOMAS W      MD      X99002327          THE LAW OFFICES OF PAUL A WEYKAMP           WILLIS            DAVID M      VA      700CL1701843M03    THE LAW OFFICES OF PAUL A WEYKAMP
WHITEHURST     JW            MD      X99002329          THE LAW OFFICES OF PAUL A WEYKAMP           WILLIS            HARLON C     VA      700CL0540032F15    THE LAW OFFICES OF PAUL A WEYKAMP
WHITEHURST     OUIDA A       VA      700CL0540202T01    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIS            JIMMY C      VA      700CL0130687A-04   THE LAW OFFICES OF PAUL A WEYKAMP
WHITEHURST     WAYNE K       VA      700CL1300025T01    THE LAW OFFICES OF PAUL A WEYKAMP           WILLIS            OLIVER       VA      700CL0232789C03    THE LAW OFFICES OF PAUL A WEYKAMP
WHITFIELD      HOWARD L      VA      700CL0539974J02    THE LAW OFFICES OF PAUL A WEYKAMP           WILLOUGHBY        ADREN L      VA      700CL0235574A04    THE LAW OFFICES OF PAUL A WEYKAMP
WHITFIELD      SELIMAN       VA      700CL1001289J02    THE LAW OFFICES OF PAUL A WEYKAMP           WILLOUGHBY        ARTHUR       VA      700CL0235532V05    THE LAW OFFICES OF PAUL A WEYKAMP
WHITLEY        ERNEST L      VA      700CL0130646W-01   THE LAW OFFICES OF PAUL A WEYKAMP           WILLS             ISSAC D      VA      35497VC            THE LAW OFFICES OF PAUL A WEYKAMP
WHITLEY        HARRY         VA      700CL1500774B04    THE LAW OFFICES OF PAUL A WEYKAMP           WILSON            BRIAN K      VA      700CL1400844V04    THE LAW OFFICES OF PAUL A WEYKAMP
WHITLEY        MELVIN C      VA      700CL1001290P03    THE LAW OFFICES OF PAUL A WEYKAMP           WILSON            CALVIN T     VA      700CL0235495C03    THE LAW OFFICES OF PAUL A WEYKAMP
WHITLOCK       EDWIN C       VA      700CL0900473V04    THE LAW OFFICES OF PAUL A WEYKAMP           WILSON            DAVID K      VA      700CL1201909T01    THE LAW OFFICES OF PAUL A WEYKAMP
WHITMORE       CHARLES T     VA      700CL1300051P03    THE LAW OFFICES OF PAUL A WEYKAMP           WILSON            DELORES      VA      700CL1101756T01    THE LAW OFFICES OF PAUL A WEYKAMP
WHITMORE       MAE           VA      700CL1501718M05    THE LAW OFFICES OF PAUL A WEYKAMP           WILSON            DENNIS A     MD      X-00000971         THE LAW OFFICES OF PAUL A WEYKAMP
WHITNEY        LOUIS C       MD      X01000650          THE LAW OFFICES OF PAUL A WEYKAMP           WILSON            DONALD L     VA      700CL0801389F15    THE LAW OFFICES OF PAUL A WEYKAMP
WHITNEY        NORMAN        MD      X99000547          THE LAW OFFICES OF PAUL A WEYKAMP           WILSON            EARL M       VA      700CL0539290J05    THE LAW OFFICES OF PAUL A WEYKAMP
WIGGINS        DARRYL L      VA      700CL0232688A04    THE LAW OFFICES OF PAUL A WEYKAMP           WILSON            EDWARD E     VA      700CL1500775M05    THE LAW OFFICES OF PAUL A WEYKAMP
WIGGINS        JEPHTHAH      VA      700CL0130647A-04   THE LAW OFFICES OF PAUL A WEYKAMP           WILSON            ELIJAH       VA      700CL1001295P03    THE LAW OFFICES OF PAUL A WEYKAMP
WIGGINS        LINWOOD I     VA      700CL1201671P03    THE LAW OFFICES OF PAUL A WEYKAMP           WILSON            GEORGE L     VA      700CL1400843P03    THE LAW OFFICES OF PAUL A WEYKAMP
WIGGINS        RUSSELL L     VA      700CL0232663A04    THE LAW OFFICES OF PAUL A WEYKAMP           WILSON            HOWARD       VA      700CL1101757F15    THE LAW OFFICES OF PAUL A WEYKAMP
WIGGINS        RUSSELL L     VA      700CL1401602V04    THE LAW OFFICES OF PAUL A WEYKAMP           WILSON            JAMES E      VA      700CL0539291T01    THE LAW OFFICES OF PAUL A WEYKAMP
WIGGINS        WILLIE E      VA      700CL0130641W-01   THE LAW OFFICES OF PAUL A WEYKAMP           WILSON            JAMES E      VA      700CL0900480P03    THE LAW OFFICES OF PAUL A WEYKAMP
WILCHER        ROBERT        MD      24X03000531        THE LAW OFFICES OF PAUL A WEYKAMP           WILSON            JOE          VA      700CL0336614T05    THE LAW OFFICES OF PAUL A WEYKAMP
WILDER         ARASBLE N     VA      700CL1300026F15    THE LAW OFFICES OF PAUL A WEYKAMP           WILSON            JOHNNIE W    VA      700CL1201910F15    THE LAW OFFICES OF PAUL A WEYKAMP
WILKERSON      JOSEPH        VA      700CL0539288H02    THE LAW OFFICES OF PAUL A WEYKAMP           WILSON            MARVIN A     VA      700CL1001296V04    THE LAW OFFICES OF PAUL A WEYKAMP
WILLETT        BEN J         VA      700CL1304452T01    THE LAW OFFICES OF PAUL A WEYKAMP           WILSON            MELVIN L     VA      700CL0337208H02    THE LAW OFFICES OF PAUL A WEYKAMP
WILLIAMS       ALPHINE V     VA      700CL0801385J02    THE LAW OFFICES OF PAUL A WEYKAMP           WILSON            PAUL L       VA      700CL0900492J02    THE LAW OFFICES OF PAUL A WEYKAMP
WILLIAMS       AUBREY A      VA      700CL1400841T01    THE LAW OFFICES OF PAUL A WEYKAMP           WILSON            PERCY A      VA      700CL1201280P03    THE LAW OFFICES OF PAUL A WEYKAMP
WILLIAMS       BENJAMIN      VA      700CL0235512V05    THE LAW OFFICES OF PAUL A WEYKAMP           WILSON            PORTIA D     VA      700CL1101224T01    THE LAW OFFICES OF PAUL A WEYKAMP
WILLIAMS       BURT S        VA      700CL0130663A-04   THE LAW OFFICES OF PAUL A WEYKAMP           WILSON            REGINALD L   VA      700CL0703229F15    THE LAW OFFICES OF PAUL A WEYKAMP
WILLIAMS       BURT S        MD      X99002328          THE LAW OFFICES OF PAUL A WEYKAMP           WILSON            VIRNEST L    VA      700CL0130700V-05   THE LAW OFFICES OF PAUL A WEYKAMP
WILLIAMS       CAROLYN A     VA      700CL1201677T01    THE LAW OFFICES OF PAUL A WEYKAMP           WILSON            WILLIAM D    VA      700CL1001297F15    THE LAW OFFICES OF PAUL A WEYKAMP
WILLIAMS       CATHERINE F   VA      700CL1400849T01    THE LAW OFFICES OF PAUL A WEYKAMP           WINFIELD          GEORGE E     VA      700CL0130650V-05   THE LAW OFFICES OF PAUL A WEYKAMP

                                                                                                                                                                Appendix A - 460
                                         Case 17-03105                 Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                          Document Page 479 of 624
Claimant        Claimant       State                                                                      Claimant        Claimant      State
Last Name       First Name     Filed   Docket Number        Primary Plaintiff Counsel                     Last Name       First Name    Filed   Docket Number      Primary Plaintiff Counsel
WINFIELD        GEORGE E       MD      X99002377            THE LAW OFFICES OF PAUL A WEYKAMP             ABRAHAM         WILLIE        MD      24X-02000050       THE LAW OFFICES OF PETER T. NICHOLL
WINFIELD        SHIRLEY J      VA      700CL1101225F15      THE LAW OFFICES OF PAUL A WEYKAMP             ABRAMS          DAVID A       MD      24X02001220        THE LAW OFFICES OF PETER T. NICHOLL
WIRTH           JAMES L        VA      700CL1500776T01      THE LAW OFFICES OF PAUL A WEYKAMP             ABSHIRE         BETTY L       MD      24X06000583        THE LAW OFFICES OF PETER T. NICHOLL
WIRTH           ROBERT H       MD      X99002395            THE LAW OFFICES OF PAUL A WEYKAMP             ABSON           JEFRO J       MD      98133513CX920      THE LAW OFFICES OF PETER T. NICHOLL
WISE            GARY E         MD      24X03000559          THE LAW OFFICES OF PAUL A WEYKAMP             ABSON           MARY A        MD      24X04000978        THE LAW OFFICES OF PETER T. NICHOLL
WITHERSPOON     ROBERT E       VA      700CL1001298T01      THE LAW OFFICES OF PAUL A WEYKAMP             ACKER           HAYWOOD L     MD      24X03000817        THE LAW OFFICES OF PETER T. NICHOLL
WITTKOPP        CHARLES W      VA      700CL0539293H02      THE LAW OFFICES OF PAUL A WEYKAMP             ACKER           HAYWOOD L     MD      24X07000553        THE LAW OFFICES OF PETER T. NICHOLL
WOJNOWSKI       EDWARD F       MD      X-00000501           THE LAW OFFICES OF PAUL A WEYKAMP             ACKWITH         FREDERICK E   MD      24X-03000314       THE LAW OFFICES OF PETER T. NICHOLL
WOLFORD         GARY L         MD      X99000037            THE LAW OFFICES OF PAUL A WEYKAMP             ACORD           IRA C         MD      98-281501CX1879    THE LAW OFFICES OF PETER T. NICHOLL
WOOD            DELILAH E      VA      700CL0900469F15      THE LAW OFFICES OF PAUL A WEYKAMP             ADAMS           ALPHONSO L    MD      24X02001785        THE LAW OFFICES OF PETER T. NICHOLL
WOOD            WILLIE M       VA      700CL1001299J02      THE LAW OFFICES OF PAUL A WEYKAMP             ADAMS           CHARLES W     MD      X00000587          THE LAW OFFICES OF PETER T. NICHOLL
WOODARD         STEVEN H       VA      700CL1001300P03      THE LAW OFFICES OF PAUL A WEYKAMP             ADAMS           CLARENCE L    MD      X99001849          THE LAW OFFICES OF PETER T. NICHOLL
WOODIE          GEORGE S       VA      700CL0130651W-01     THE LAW OFFICES OF PAUL A WEYKAMP             ADAMS           EDDIE R       MD      24X05000392        THE LAW OFFICES OF PETER T. NICHOLL
WOODIE          GEORGE S       MD      X99002330            THE LAW OFFICES OF PAUL A WEYKAMP             ADAMS           EDWARD B      MD      X01000341          THE LAW OFFICES OF PETER T. NICHOLL
WOODINGTON      CHARLES T      VA      700CL1202922P03      THE LAW OFFICES OF PAUL A WEYKAMP             ADAMS           JAMES T       MD      95321505           THE LAW OFFICES OF PETER T. NICHOLL
WOODLEY         EDWIN          VA      700CL1001870F15      THE LAW OFFICES OF PAUL A WEYKAMP             ADAMS           JESSIE M      MD      24X04000993        THE LAW OFFICES OF PETER T. NICHOLL
WOODLEY         MARY C         VA      700CL0900489F15      THE LAW OFFICES OF PAUL A WEYKAMP             ADAMS           JETHRO J      MD      24X-02002474       THE LAW OFFICES OF PETER T. NICHOLL
WOODLEY         SUSIE M        VA      700CL1101758P03      THE LAW OFFICES OF PAUL A WEYKAMP             ADAMS           JOSEPH        MD      X-01000789         THE LAW OFFICES OF PETER T. NICHOLL
WOODS           ARTHUR D       VA      700CL1502844P03      THE LAW OFFICES OF PAUL A WEYKAMP             ADAMS           MARK E        MD      24X-02000880       THE LAW OFFICES OF PETER T. NICHOLL
WOODS           FRANK          VA      700CL0900474F15      THE LAW OFFICES OF PAUL A WEYKAMP             ADAMS           PHILIP C      MD      X99001754          THE LAW OFFICES OF PETER T. NICHOLL
WOODS           JAMES D        VA      700CL0900478V04      THE LAW OFFICES OF PAUL A WEYKAMP             ADAMS           ROBERT D      MD      98240518CX1670     THE LAW OFFICES OF PETER T. NICHOLL
WOODWARD        WINFRED        MD      24X05000027          THE LAW OFFICES OF PAUL A WEYKAMP             ADAMS           ROSEMARY A    MD      24X05000141        THE LAW OFFICES OF PETER T. NICHOLL
WOOLBRIGHT      ANTHONY        VA      700CL1201911P03      THE LAW OFFICES OF PAUL A WEYKAMP             ADAMS           WILLIAM N     MD      24X-02000890       THE LAW OFFICES OF PETER T. NICHOLL
WOOLMAN         JOHN           MD      X01000674            THE LAW OFFICES OF PAUL A WEYKAMP             ADDAIR          JAMES W       MD      98050502CX357      THE LAW OFFICES OF PETER T. NICHOLL
WORRELL-BLOWE   ANN L          VA      700CL1201922F15      THE LAW OFFICES OF PAUL A WEYKAMP             ADDISON         JAMES A       MD      98099508CX719      THE LAW OFFICES OF PETER T. NICHOLL
WORTHAM         RONALD         VA      700CL1101958V04      THE LAW OFFICES OF PAUL A WEYKAMP             ADEY            WILLIAM M     MD      97297514 CX2169    THE LAW OFFICES OF PETER T. NICHOLL
WOS             EDWARD J       MD      24X04000340          THE LAW OFFICES OF PAUL A WEYKAMP             ADGER           ULYSSES       MD      95102505           THE LAW OFFICES OF PETER T. NICHOLL
WRIGHT          CAROL          VA      700CL1600591T01      THE LAW OFFICES OF PAUL A WEYKAMP             ADKINS          MAUDE         MD      24X06000067        THE LAW OFFICES OF PETER T. NICHOLL
WRIGHT          DELILAH B      VA      700CL0539294V04      THE LAW OFFICES OF PAUL A WEYKAMP             ADKINS          WILLIAM T     MD      24X-02002093       THE LAW OFFICES OF PETER T. NICHOLL
WRIGHT          GLADYS D       VA      700CL1300032V04      THE LAW OFFICES OF PAUL A WEYKAMP             ADOLEMAIU-BEY   RAMIR A       MD      24X10000501        THE LAW OFFICES OF PETER T. NICHOLL
WRIGHT          HERBERT E      VA      700CL1300048V04      THE LAW OFFICES OF PAUL A WEYKAMP             AGEE            JAMES E       MD      99-002645          THE LAW OFFICES OF PETER T. NICHOLL
WRIGHT          JETSON L       VA      700CL1203338T01      THE LAW OFFICES OF PAUL A WEYKAMP             AGEE            MARY          MD      24X06000196        THE LAW OFFICES OF PETER T. NICHOLL
WRIGHT          JOSEPH I       VA      700CL1600571T01      THE LAW OFFICES OF PAUL A WEYKAMP             AGENT           ELWOOD C      MD      24X08000052        THE LAW OFFICES OF PETER T. NICHOLL
WRIGHT          LEROY          MD      X9900056             THE LAW OFFICES OF PAUL A WEYKAMP             AGENT           MARY L        MD      24X14000212        THE LAW OFFICES OF PETER T. NICHOLL
WRIGHT          MARY A         VA      700CL0801390J02      THE LAW OFFICES OF PAUL A WEYKAMP             AIKEN           ANDREW N      MD      98051507CX367      THE LAW OFFICES OF PETER T. NICHOLL
WRIGHT          ROBERT A       VA      700CL1200334T01      THE LAW OFFICES OF PAUL A WEYKAMP             AKERS           ALTON         MD      95341503           THE LAW OFFICES OF PETER T. NICHOLL
WRIGHT          THOMAS H       MD      X99002378            THE LAW OFFICES OF PAUL A WEYKAMP             AKERS           WALTER L      MD      24X01-000956       THE LAW OFFICES OF PETER T. NICHOLL
WYATT           EMERY F        VA      700CL1101759V04      THE LAW OFFICES OF PAUL A WEYKAMP             AL-AMIN         KWANZA J      MD      24X02002015        THE LAW OFFICES OF PETER T. NICHOLL
WYATT           EVELYN M       VA      700CL1101760T01      THE LAW OFFICES OF PAUL A WEYKAMP             ALAI            MARK E        MD      X00001489          THE LAW OFFICES OF PETER T. NICHOLL
WYATT           GARY W         VA      700CL1603499P03      THE LAW OFFICES OF PAUL A WEYKAMP             ALBAN           WILLIAM L     MD      98120501CX834      THE LAW OFFICES OF PETER T. NICHOLL
WYATT           HOWARD H       VA      700CL0801391V04      THE LAW OFFICES OF PAUL A WEYKAMP             ALBERS          FREDERICK G   MD      X99000736          THE LAW OFFICES OF PETER T. NICHOLL
WYATT           JOHN D         VA      700CL0337225T05      THE LAW OFFICES OF PAUL A WEYKAMP             ALBIKER         JESSIE M      MD      98226512CX1608     THE LAW OFFICES OF PETER T. NICHOLL
WYCHE           LEONARD E      VA      700CL1203537P03      THE LAW OFFICES OF PAUL A WEYKAMP             ALDERMAN        BENNIE        MD      98324520CX2205     THE LAW OFFICES OF PETER T. NICHOLL
WYCHE           WILLIAM        VA      700CL1201672V04      THE LAW OFFICES OF PAUL A WEYKAMP             ALDERMAN        BERNARD A     MD      97276519 CX2070    THE LAW OFFICES OF PETER T. NICHOLL
WYLIE           JUDY C         VA      700CL1701851T01      THE LAW OFFICES OF PAUL A WEYKAMP             ALDERMAN        JAY V         MD      X00000743          THE LAW OFFICES OF PETER T. NICHOLL
WYLIE           LARRY E        VA      700CL1701844B04      THE LAW OFFICES OF PAUL A WEYKAMP             ALDERMAN        LARRY         MD      98317506CX2137     THE LAW OFFICES OF PETER T. NICHOLL
WYNNE           ALTON R        VA      700CL1101945P03      THE LAW OFFICES OF PAUL A WEYKAMP             ALDERSON        BARRY L       MD      24X03001145        THE LAW OFFICES OF PETER T. NICHOLL
YANCEY          MICHAEL D      VA      700CL1502846M05      THE LAW OFFICES OF PAUL A WEYKAMP             ALDERSON        WILMA J       MD      98-155502CX1128    THE LAW OFFICES OF PETER T. NICHOLL
YAP             FELIX          MD      X99000036            THE LAW OFFICES OF PAUL A WEYKAMP             ALEVATO         JEAN D        MD      24X04000900        THE LAW OFFICES OF PETER T. NICHOLL
YAP             NESTOR R       MD      24X03000556          THE LAW OFFICES OF PAUL A WEYKAMP             ALEXANDER       ARTHUR B      MD      98141512CX1016     THE LAW OFFICES OF PETER T. NICHOLL
YAP             RUSTUM R       MD      X99000035            THE LAW OFFICES OF PAUL A WEYKAMP             ALEXANDER       CHARLES L     MD      24X13000142        THE LAW OFFICES OF PETER T. NICHOLL
YARBOROUGH      LOUIS B        VA      700CL0130653H-02     THE LAW OFFICES OF PAUL A WEYKAMP             ALEXANDER       EUNICE        MD      X99001930          THE LAW OFFICES OF PETER T. NICHOLL
YARBOROUGH      LOUIS B        MD      X99002379            THE LAW OFFICES OF PAUL A WEYKAMP             ALEXANDER       GROVER        MD      24X05000461        THE LAW OFFICES OF PETER T. NICHOLL
YELL            CLEMENTINE B   VA      700CL1502847T01      THE LAW OFFICES OF PAUL A WEYKAMP             ALEXANDER       JACELYN M     MD      24X01001130        THE LAW OFFICES OF PETER T. NICHOLL
YESHNIK         MELVIN         MD      X99000548            THE LAW OFFICES OF PAUL A WEYKAMP             ALEXANDER       JAMES T       MD      24X02-001204       THE LAW OFFICES OF PETER T. NICHOLL
YOUNG           CURTIS V       VA      700CL1001301V04      THE LAW OFFICES OF PAUL A WEYKAMP             ALEXANDER       JERRY         MD      24X11000235        THE LAW OFFICES OF PETER T. NICHOLL
YOUNG           JAMES E        VA      700CL1001302F15      THE LAW OFFICES OF PAUL A WEYKAMP             ALEXANDER       KARL B        MD      X-01000791         THE LAW OFFICES OF PETER T. NICHOLL
YOUNG           ROBERT E       VA      700CL0539295J05      THE LAW OFFICES OF PAUL A WEYKAMP             ALEXANDER       THEODORE O    MD      24X01-001709       THE LAW OFFICES OF PETER T. NICHOLL
YOUNGER         CHARLES E      VA      700CL013060648H-02   THE LAW OFFICES OF PAUL A WEYKAMP             ALFORD          ELIHU         MD      24X06000223        THE LAW OFFICES OF PETER T. NICHOLL
YOUNGER         CHARLES E      MD      X99002331            THE LAW OFFICES OF PAUL A WEYKAMP             ALFORD          ELIHU         MD      X00001461          THE LAW OFFICES OF PETER T. NICHOLL
ZABLOTNEY       ALEXANDER      MD      X01000656            THE LAW OFFICES OF PAUL A WEYKAMP             ALFORD          THOMAS H      MD      97248508 CX1882    THE LAW OFFICES OF PETER T. NICHOLL
ZEITERS         MILDRED M      VA      700CL1600592F15      THE LAW OFFICES OF PAUL A WEYKAMP             ALFORD          WILLIE H      MD      X00000126          THE LAW OFFICES OF PETER T. NICHOLL
ZEPP            ROBERT         MD      X9900056             THE LAW OFFICES OF PAUL A WEYKAMP             ALI-EL          ANWAAR A      MD      24X17000197        THE LAW OFFICES OF PETER T. NICHOLL
ZIEGLER         ALONZO         VA      700CL0539298H02      THE LAW OFFICES OF PAUL A WEYKAMP             ALLBRITTON      SAMUEL        VA      700CL0029032V-05   THE LAW OFFICES OF PETER T. NICHOLL
ZINK            URBAN N        MD      X-00000972           THE LAW OFFICES OF PAUL A WEYKAMP             ALLEN           ALBERT R      MD      24X-02000002       THE LAW OFFICES OF PETER T. NICHOLL
ZUSKIN          BENJAMIN       VA      700CL0130692A-04     THE LAW OFFICES OF PAUL A WEYKAMP             ALLEN           ALVES A       MD      24X-01001984       THE LAW OFFICES OF PETER T. NICHOLL
ZUSKIN          BENJAMIN       VA      700CL0601798T01      THE LAW OFFICES OF PAUL A WEYKAMP             ALLEN           ARTHUR L      MD      95151508           THE LAW OFFICES OF PETER T. NICHOLL
ABBOTT          SUSAN J        MD      24X05000140          THE LAW OFFICES OF PETER T. NICHOLL           ALLEN           ARTHUR L      MD      95151511           THE LAW OFFICES OF PETER T. NICHOLL
ABDOOL          LEO            MD      97255527 CX1950      THE LAW OFFICES OF PETER T. NICHOLL           ALLEN           ARTHUR L      MD      96262511           THE LAW OFFICES OF PETER T. NICHOLL
ABDUL-ADL       RAFIQ          MD      X99002095            THE LAW OFFICES OF PETER T. NICHOLL           ALLEN           BENJAMIN      MD      24X02001586        THE LAW OFFICES OF PETER T. NICHOLL
ABDULLAH        DAWUD J        MD      24X07000536          THE LAW OFFICES OF PETER T. NICHOLL           ALLEN           CHARLES       MD      98317503CX2134     THE LAW OFFICES OF PETER T. NICHOLL
ABERNETHY       RICHARD        MD      97352507CX2501       THE LAW OFFICES OF PETER T. NICHOLL           ALLEN           CHARLES       MD      X00001334          THE LAW OFFICES OF PETER T. NICHOLL
ABEY            HARRY A        MD      99-001684            THE LAW OFFICES OF PETER T. NICHOLL           ALLEN           DONALD J      MD      24X03000786        THE LAW OFFICES OF PETER T. NICHOLL
ABEY            TERRY B        MD      98219519CX1558       THE LAW OFFICES OF PETER T. NICHOLL           ALLEN           EARL H        MD      24X06000486        THE LAW OFFICES OF PETER T. NICHOLL
ABLE            VICTOR L       MD      24X01-000957         THE LAW OFFICES OF PETER T. NICHOLL           ALLEN           FOSTER        MD      24X15000045        THE LAW OFFICES OF PETER T. NICHOLL
ABNEY           MICHAEL        MD      24X02001223          THE LAW OFFICES OF PETER T. NICHOLL           ALLEN           GEORGE P      MD      X00000921          THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                                     Appendix A - 461
                                   Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                 Document Page 480 of 624
Claimant    Claimant     State                                                                   Claimant      Claimant     State
Last Name   First Name   Filed   Docket Number     Primary Plaintiff Counsel                     Last Name     First Name   Filed   Docket Number      Primary Plaintiff Counsel
ALLEN       GLENN        MD      24X03001142       THE LAW OFFICES OF PETER T. NICHOLL           ANDERSON      RANDFORD     MD      98219509CX1548     THE LAW OFFICES OF PETER T. NICHOLL
ALLEN       GRACE        MD      24X05000634       THE LAW OFFICES OF PETER T. NICHOLL           ANDERSON      RODERICK     MD      X00001404          THE LAW OFFICES OF PETER T. NICHOLL
ALLEN       HENRY        MD      24-X-00001123     THE LAW OFFICES OF PETER T. NICHOLL           ANDERSON      WILBERT      MD      X99000712          THE LAW OFFICES OF PETER T. NICHOLL
ALLEN       HENRY H      MD      X99002081         THE LAW OFFICES OF PETER T. NICHOLL           ANDERSON      WILLIAM T    MD      24X-01002102       THE LAW OFFICES OF PETER T. NICHOLL
ALLEN       JAMES R      MD      X99001753         THE LAW OFFICES OF PETER T. NICHOLL           ANDERSON      WILLIE D     MD      24X06000192        THE LAW OFFICES OF PETER T. NICHOLL
ALLEN       JOHN E       MD      97044514          THE LAW OFFICES OF PETER T. NICHOLL           ANDERSON      WILTON L     VA      740CL99001329-00   THE LAW OFFICES OF PETER T. NICHOLL
ALLEN       JOSEPH       MD      X99001677         THE LAW OFFICES OF PETER T. NICHOLL           ANDERSON      WILTON L     MD      98211509CX1516     THE LAW OFFICES OF PETER T. NICHOLL
ALLEN       JOSEPH P     MD      95150507          THE LAW OFFICES OF PETER T. NICHOLL           ANDREASIK     JAMES        MD      24X-02000336       THE LAW OFFICES OF PETER T. NICHOLL
ALLEN       LARRY D      MD      24X08000245       THE LAW OFFICES OF PETER T. NICHOLL           ANDREJAK      CHESTER J    MD      98275505CX1856     THE LAW OFFICES OF PETER T. NICHOLL
ALLEN       LAWRENCE L   MD      X00001336         THE LAW OFFICES OF PETER T. NICHOLL           ANDREWS       ALYEX V      MD      24X-02001153       THE LAW OFFICES OF PETER T. NICHOLL
ALLEN       NATHANIEL    MD      24X-01001529      THE LAW OFFICES OF PETER T. NICHOLL           ANDREWS       DAVID W      MD      24X02001986        THE LAW OFFICES OF PETER T. NICHOLL
ALLEN       PATRICIA J   MD      24X04000905       THE LAW OFFICES OF PETER T. NICHOLL           ANDREWS       EDWARD D     MD      98022501CX98       THE LAW OFFICES OF PETER T. NICHOLL
ALLEN       ROBERT L     MD      98-282510CX1892   THE LAW OFFICES OF PETER T. NICHOLL           ANDREWS       MICHAEL G    MD      X99000728          THE LAW OFFICES OF PETER T. NICHOLL
ALLEN       ROMEY        MD      X01000109         THE LAW OFFICES OF PETER T. NICHOLL           ANDREWS       VELMA M      MD      98261515CX1739     THE LAW OFFICES OF PETER T. NICHOLL
ALLEN       RONNIE       MD      24X10000425       THE LAW OFFICES OF PETER T. NICHOLL           ANGELIER      CHARLES F    MD      X01000159          THE LAW OFFICES OF PETER T. NICHOLL
ALLEN       THERESA A    MD      24X04000903       THE LAW OFFICES OF PETER T. NICHOLL           ANGELIER      MAGDALAN L   MD      X01000497          THE LAW OFFICES OF PETER T. NICHOLL
ALLEN       WALTER C     MD      97304501 CX2198   THE LAW OFFICES OF PETER T. NICHOLL           ANOWECK       THOMAS A     MD      98-065510CX493     THE LAW OFFICES OF PETER T. NICHOLL
ALLEN       WALTER E     MD      X00001074         THE LAW OFFICES OF PETER T. NICHOLL           ANSELMI       EUGENE       MD      24X10000237        THE LAW OFFICES OF PETER T. NICHOLL
ALLEN       WILLIAM      MD      X00001412         THE LAW OFFICES OF PETER T. NICHOLL           ANTCZAK       MARGARET E   MD      24X06000726        THE LAW OFFICES OF PETER T. NICHOLL
ALLEN       WILLIAM R    MD      24X03001172       THE LAW OFFICES OF PETER T. NICHOLL           ANTHONY       BARBARA A    MD      X00001229          THE LAW OFFICES OF PETER T. NICHOLL
ALLEN       ZELLIOUS     MD      24X01000254       THE LAW OFFICES OF PETER T. NICHOLL           ANTHONY       CORBETT      MD      X-01001148         THE LAW OFFICES OF PETER T. NICHOLL
ALLEYNE     CARL A       MD      98324521CX2206    THE LAW OFFICES OF PETER T. NICHOLL           ANTHONY       DARNELL O    MD      97248518 CX1892    THE LAW OFFICES OF PETER T. NICHOLL
ALLISON     CHARLES W    MD      24X08000568       THE LAW OFFICES OF PETER T. NICHOLL           ANTHONY       GEORGE L     MD      98050506CX361      THE LAW OFFICES OF PETER T. NICHOLL
ALLISON     MACK         MD      X00000437         THE LAW OFFICES OF PETER T. NICHOLL           ANTHONY       JAMES H      MD      24X01-001172       THE LAW OFFICES OF PETER T. NICHOLL
ALLMAN      JACK D       MD      98183516CX1343    THE LAW OFFICES OF PETER T. NICHOLL           ANTHONY       LARRY C      MD      97262510 CX2009    THE LAW OFFICES OF PETER T. NICHOLL
ALLMOND     DAVID R      MD      24-X-00001125     THE LAW OFFICES OF PETER T. NICHOLL           ANTHONY       LUCIUS       MD      24X09000267        THE LAW OFFICES OF PETER T. NICHOLL
ALLMOND     JOEL L       MD      X99001691         THE LAW OFFICES OF PETER T. NICHOLL           ANTHONY       ROOSEVELT    MD      99-000461          THE LAW OFFICES OF PETER T. NICHOLL
ALLMOND     JOSEPH H     MD      98016513CX53      THE LAW OFFICES OF PETER T. NICHOLL           ANZER         BETTY J      MD      24X05000292        THE LAW OFFICES OF PETER T. NICHOLL
ALSTON      BEN          MD      24-X-01-000720    THE LAW OFFICES OF PETER T. NICHOLL           ANZER         WILLIAMS C   MD      24X-02002475       THE LAW OFFICES OF PETER T. NICHOLL
ALSTON      BILLY L      MD      98016529CX69      THE LAW OFFICES OF PETER T. NICHOLL           APSON         CARL         MD      X01000607          THE LAW OFFICES OF PETER T. NICHOLL
ALSTON      BYRDETTE     MD      24X-02000391      THE LAW OFFICES OF PETER T. NICHOLL           ARBELLA       JAMES        MD      24X10000157        THE LAW OFFICES OF PETER T. NICHOLL
ALSTON      CHARLIE      MD      97296502 CX2151   THE LAW OFFICES OF PETER T. NICHOLL           ARBOGAST      MILDRED M    MD      24X05000590        THE LAW OFFICES OF PETER T. NICHOLL
ALSTON      FANNIE L     MD      98133504CX911     THE LAW OFFICES OF PETER T. NICHOLL           ARBOGAST      RICHARD P    MD      95-132502          THE LAW OFFICES OF PETER T. NICHOLL
ALSTON      GEORGE H     MD      24X-01001940      THE LAW OFFICES OF PETER T. NICHOLL           ARCHAMBAULT   FRANCES A    MD      24X01001581        THE LAW OFFICES OF PETER T. NICHOLL
ALSTON      JAMES        MD      24X-01002057      THE LAW OFFICES OF PETER T. NICHOLL           ARCHER        PERCY R      MD      X99002008          THE LAW OFFICES OF PETER T. NICHOLL
ALSTON      JAMES        MD      97248509 CX1883   THE LAW OFFICES OF PETER T. NICHOLL           ARCZYNSKI     RICHARD      MD      X00000738          THE LAW OFFICES OF PETER T. NICHOLL
ALSTON      JAMES N      MD      X00000443         THE LAW OFFICES OF PETER T. NICHOLL           ARGENBRIGHT   SHIRLEY M    MD      24X12000653        THE LAW OFFICES OF PETER T. NICHOLL
ALSTON      JOSEPH D     MD      94195502          THE LAW OFFICES OF PETER T. NICHOLL           ARKINS        BEVERLY J    MD      24X09000266        THE LAW OFFICES OF PETER T. NICHOLL
ALSTON      NATHANIEL    MD      X-01001156        THE LAW OFFICES OF PETER T. NICHOLL           ARKINS        CHARLES J    MD      98310534CX2112     THE LAW OFFICES OF PETER T. NICHOLL
ALSTON      PEGGY J      MD      24X05000132       THE LAW OFFICES OF PETER T. NICHOLL           ARMANO        RUSSELL L    MD      X00000135          THE LAW OFFICES OF PETER T. NICHOLL
ALSTON      RICKEY       MD      98338555CX2379    THE LAW OFFICES OF PETER T. NICHOLL           ARMSTEAD      GARY         MD      24X13000601        THE LAW OFFICES OF PETER T. NICHOLL
ALSTON      ROBERT L     MD      95 150505         THE LAW OFFICES OF PETER T. NICHOLL           ARMSTEAD      RUDY W       MD      X-98402511         THE LAW OFFICES OF PETER T. NICHOLL
ALSTON      WAYVOUS      MD      X00001046         THE LAW OFFICES OF PETER T. NICHOLL           ARMSTEAD      RUDY W       MD      X00000484          THE LAW OFFICES OF PETER T. NICHOLL
ALSTON      WILLIAM V    MD      24X04000035       THE LAW OFFICES OF PETER T. NICHOLL           ARMSTRONG     CHARLES W    MD      X99001932          THE LAW OFFICES OF PETER T. NICHOLL
ALSUP       REGINALD M   MD      24X02001225       THE LAW OFFICES OF PETER T. NICHOLL           ARMSTRONG     CLARENCE O   MD      24X-01001836       THE LAW OFFICES OF PETER T. NICHOLL
ALTMAN      THOMAS D     MD      24X10000183       THE LAW OFFICES OF PETER T. NICHOLL           ARMSTRONG     IVAN W       MD      24X13000131        THE LAW OFFICES OF PETER T. NICHOLL
ALTON       JAMES W      MD      24X-02001058      THE LAW OFFICES OF PETER T. NICHOLL           ARMSTRONG     MARIE        MD      97350505CX2490     THE LAW OFFICES OF PETER T. NICHOLL
ALWINE      WILLIAM B    MD      X00000283         THE LAW OFFICES OF PETER T. NICHOLL           ARMSTRONG     NATHAN E     MD      24X01001031        THE LAW OFFICES OF PETER T. NICHOLL
AMEND       GEORGE M     MD      24X02-001207      THE LAW OFFICES OF PETER T. NICHOLL           ARMSTRONG     REUBEN W     MD      X00000541          THE LAW OFFICES OF PETER T. NICHOLL
AMEND       HARRY F      MD      X-98402512        THE LAW OFFICES OF PETER T. NICHOLL           ARMSTRONG     TURNER       MD      98197505CX1403     THE LAW OFFICES OF PETER T. NICHOLL
AMEND       JOHN F       MD      97248513 CX1887   THE LAW OFFICES OF PETER T. NICHOLL           ARNOLD        CHARLES F    MD      X00000441          THE LAW OFFICES OF PETER T. NICHOLL
AMES        JAMES D      MD      24X02001776       THE LAW OFFICES OF PETER T. NICHOLL           ARNOLD        DONALD G     MD      X00001437          THE LAW OFFICES OF PETER T. NICHOLL
AMIS        JAMES V      MD      X99001287         THE LAW OFFICES OF PETER T. NICHOLL           ARP           WILLIAM G    MD      98338544CX2368     THE LAW OFFICES OF PETER T. NICHOLL
AMORIELLO   JOHN A       MD      98016525CX65      THE LAW OFFICES OF PETER T. NICHOLL           ARRIGO        MICHAEL L    MD      99-000-438         THE LAW OFFICES OF PETER T. NICHOLL
AMORIELLO   THOMAS F     MD      X99000186         THE LAW OFFICES OF PETER T. NICHOLL           ARRINGTON     CURTIS       MD      24X-03000294       THE LAW OFFICES OF PETER T. NICHOLL
ANDERKIN    EDGAR H      MD      98099504CX715     THE LAW OFFICES OF PETER T. NICHOLL           ARRINGTON     EULA M       MD      97283511 CX3006    THE LAW OFFICES OF PETER T. NICHOLL
ANDERS      MARGARET V   MD      24X04000695       THE LAW OFFICES OF PETER T. NICHOLL           ARRINGTON     JOE          MD      24X03000666        THE LAW OFFICES OF PETER T. NICHOLL
ANDERSON    ADA M        MD      24X05000593       THE LAW OFFICES OF PETER T. NICHOLL           ARRINGTON     JOE L        MD      24X14000496        THE LAW OFFICES OF PETER T. NICHOLL
ANDERSON    BOBBY R      MD      24X12000904       THE LAW OFFICES OF PETER T. NICHOLL           ARRINGTON     JOHN D       MD      X00001206          THE LAW OFFICES OF PETER T. NICHOLL
ANDERSON    BOYD         MD      97352508CX2502    THE LAW OFFICES OF PETER T. NICHOLL           ARRINGTON     JOHN L       MD      X99000520          THE LAW OFFICES OF PETER T. NICHOLL
ANDERSON    CLIFTON R    MD      24X10000448       THE LAW OFFICES OF PETER T. NICHOLL           ARRINGTON     THERMAN E    MD      24X15000314        THE LAW OFFICES OF PETER T. NICHOLL
ANDERSON    DAVID L      MD      99-002655         THE LAW OFFICES OF PETER T. NICHOLL           ARRINGTON     THOMAS E     MD      98324534CX2219     THE LAW OFFICES OF PETER T. NICHOLL
ANDERSON    DENNIE H     MD      97276509 CX2060   THE LAW OFFICES OF PETER T. NICHOLL           ARRINGTON     WESLEY       MD      24X-02000815       THE LAW OFFICES OF PETER T. NICHOLL
ANDERSON    FREDDIE      MD      X00001333         THE LAW OFFICES OF PETER T. NICHOLL           ARRINGTON     WESLEY       MD      24X08000058        THE LAW OFFICES OF PETER T. NICHOLL
ANDERSON    HOWARD J     MD      X00001527         THE LAW OFFICES OF PETER T. NICHOLL           ARRINGTON     WILBERT      MD      96208509           THE LAW OFFICES OF PETER T. NICHOLL
ANDERSON    ISIAH        MD      X01000018         THE LAW OFFICES OF PETER T. NICHOLL           ARTHUR        HENRY L      MD      97352515CX2509     THE LAW OFFICES OF PETER T. NICHOLL
ANDERSON    JD           MD      98085511CX618     THE LAW OFFICES OF PETER T. NICHOLL           ARTHUR        MYRTLE B     MD      X 99002543         THE LAW OFFICES OF PETER T. NICHOLL
ANDERSON    JOE J        MD      24X02001716       THE LAW OFFICES OF PETER T. NICHOLL           ARTHUR        WAYNE R      MD      24X02002110        THE LAW OFFICES OF PETER T. NICHOLL
ANDERSON    JOE L        MD      98-155506CX1132   THE LAW OFFICES OF PETER T. NICHOLL           ARTIS         JOHNNIE      MD      X00000917          THE LAW OFFICES OF PETER T. NICHOLL
ANDERSON    JOHN H       MD      98162515CX1176    THE LAW OFFICES OF PETER T. NICHOLL           ARTIS         SALLIE M     MD      24X09000119        THE LAW OFFICES OF PETER T. NICHOLL
ANDERSON    JOHNNIE      MD      X99002534         THE LAW OFFICES OF PETER T. NICHOLL           ARVIG         FRANCES L    MD      X00000186          THE LAW OFFICES OF PETER T. NICHOLL
ANDERSON    JOSEPH       MD      98225508CX1592    THE LAW OFFICES OF PETER T. NICHOLL           ASHBURN       STANLEY W    MD      97304512 CX2209    THE LAW OFFICES OF PETER T. NICHOLL
ANDERSON    JOSEPH M     MD      24X02002414       THE LAW OFFICES OF PETER T. NICHOLL           ASHE          MAURICE Y    MD      X00000112          THE LAW OFFICES OF PETER T. NICHOLL
ANDERSON    JOYCE E      MD      24X13000414       THE LAW OFFICES OF PETER T. NICHOLL           ASHTON        JOSEPH B     MD      97282512 CX2095    THE LAW OFFICES OF PETER T. NICHOLL
ANDERSON    MARY H       MD      24X05000290       THE LAW OFFICES OF PETER T. NICHOLL           ASHTON        RICHARD E    MD      24X06000272        THE LAW OFFICES OF PETER T. NICHOLL
ANDERSON    NORMA L      MD      24X05000835       THE LAW OFFICES OF PETER T. NICHOLL           ASHWOOD       ALLEN M      MD      24X03000442        THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                         Appendix A - 462
                                    Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                  Document Page 481 of 624
Claimant    Claimant      State                                                                   Claimant      Claimant      State
Last Name   First Name    Filed   Docket Number     Primary Plaintiff Counsel                     Last Name     First Name    Filed   Docket Number      Primary Plaintiff Counsel
ASKEW       STEPHEN R     MD      24X02001587       THE LAW OFFICES OF PETER T. NICHOLL           BAKER         RODELL E      MD      24X11000182        THE LAW OFFICES OF PETER T. NICHOLL
ASTEN       NAOMI M       MD      24X05000133       THE LAW OFFICES OF PETER T. NICHOLL           BAKER         SYLVESTER     MD      98148504CX1054     THE LAW OFFICES OF PETER T. NICHOLL
ASTEN       ROBERT T      MD      98226513CX1609    THE LAW OFFICES OF PETER T. NICHOLL           BALDERSON     RALPH N       MD      24X12001043        THE LAW OFFICES OF PETER T. NICHOLL
ATKINS      CAROL S       MD      24X10000181       THE LAW OFFICES OF PETER T. NICHOLL           BALDWIN       BRUCE A       MD      24X06000440        THE LAW OFFICES OF PETER T. NICHOLL
ATKINS      CHARLES D     MD      24X08000517       THE LAW OFFICES OF PETER T. NICHOLL           BALDWIN       LARRY R       MD      24X04000239        THE LAW OFFICES OF PETER T. NICHOLL
ATKINS      DENNIS E      MD      24X10000238       THE LAW OFFICES OF PETER T. NICHOLL           BALL          CHARLES C     MD      98093506CX666      THE LAW OFFICES OF PETER T. NICHOLL
ATKINSON    BILLY         MD      24X-02001138      THE LAW OFFICES OF PETER T. NICHOLL           BALL          ERNEST C      MD      24X09000120        THE LAW OFFICES OF PETER T. NICHOLL
ATKINSON    EARL L        MD      24X14000487       THE LAW OFFICES OF PETER T. NICHOLL           BALL          THOMAS L      MD      X99002617          THE LAW OFFICES OF PETER T. NICHOLL
ATKINSON    ERNEST C      MD      24X02001231       THE LAW OFFICES OF PETER T. NICHOLL           BALLISTRERI   SANTO F       MD      X99001810          THE LAW OFFICES OF PETER T. NICHOLL
ATKINSON    LAWRENCE M    MD      24X03001140       THE LAW OFFICES OF PETER T. NICHOLL           BALLOU        JAMES M       MD      24X11000266        THE LAW OFFICES OF PETER T. NICHOLL
ATLEE       ELAINE I      MD      24X09000057       THE LAW OFFICES OF PETER T. NICHOLL           BALSARICK     VICTOR J      MD      24X04000084        THE LAW OFFICES OF PETER T. NICHOLL
ATWOOD      JAMES C       MD      X00001102         THE LAW OFFICES OF PETER T. NICHOLL           BALSARICK     VICTOR J      MD      X00001141          THE LAW OFFICES OF PETER T. NICHOLL
AUCKER      WILLIAM G     MD      X00001096         THE LAW OFFICES OF PETER T. NICHOLL           BALSIS        MILDRED A     MD      24X13000139        THE LAW OFFICES OF PETER T. NICHOLL
AULD        EDWARD M      MD      24X07000051       THE LAW OFFICES OF PETER T. NICHOLL           BALSIS        WILLIAM R     MD      X99001294          THE LAW OFFICES OF PETER T. NICHOLL
AUSBY       SYLVIA A      MD      98289517CX1929    THE LAW OFFICES OF PETER T. NICHOLL           BANDY         LEROY         VA      700CL0029988V-05   THE LAW OFFICES OF PETER T. NICHOLL
AUSTIN      EUGENE F      MD      95181510          THE LAW OFFICES OF PETER T. NICHOLL           BANDY         LEWIS M       MD      X00000705          THE LAW OFFICES OF PETER T. NICHOLL
AUSTIN      HESTER V      MD      99-000459         THE LAW OFFICES OF PETER T. NICHOLL           BANGERT       GEORGE J      MD      X99001792          THE LAW OFFICES OF PETER T. NICHOLL
AUSTIN      RICHARD L     MD      24X-02000295      THE LAW OFFICES OF PETER T. NICHOLL           BANKARD       BRUCE L       MD      97350506CX2491     THE LAW OFFICES OF PETER T. NICHOLL
AVARA       JOSEPH T      MD      97315410CX2322    THE LAW OFFICES OF PETER T. NICHOLL           BANKS         ALLEN         MD      98114509CX816      THE LAW OFFICES OF PETER T. NICHOLL
AVENT       HERBERT L     MD      24X-01001837      THE LAW OFFICES OF PETER T. NICHOLL           BANKS         BEATRICE A    MD      24X05000106        THE LAW OFFICES OF PETER T. NICHOLL
AYERS       EDWARD        MD      X99000735         THE LAW OFFICES OF PETER T. NICHOLL           BANKS         CAROLYN V     MD      24X11000183        THE LAW OFFICES OF PETER T. NICHOLL
AYERS       JOHN E        MD      X-01000994        THE LAW OFFICES OF PETER T. NICHOLL           BANKS         CHARLES E     MD      95198510           THE LAW OFFICES OF PETER T. NICHOLL
AYERS       JOHN K        MD      X01000174         THE LAW OFFICES OF PETER T. NICHOLL           BANKS         EUGENE I      MD      24X09000335        THE LAW OFFICES OF PETER T. NICHOLL
AYERS       JOSEPH E      MD      24X02002280       THE LAW OFFICES OF PETER T. NICHOLL           BANKS         GREGORY A     MD      97311558 CX2290    THE LAW OFFICES OF PETER T. NICHOLL
AYERS       ROBERT E      MD      X-01000851        THE LAW OFFICES OF PETER T. NICHOLL           BANKS         HAROLD A      MD      X99-001531         THE LAW OFFICES OF PETER T. NICHOLL
AYERS       SELWYN        MD      24X09000336       THE LAW OFFICES OF PETER T. NICHOLL           BANKS         JAMES F       MD      95349501           THE LAW OFFICES OF PETER T. NICHOLL
BABB        CHARLES E     MD      24X01000478       THE LAW OFFICES OF PETER T. NICHOLL           BANKS         JEROME        MD      24X04000443        THE LAW OFFICES OF PETER T. NICHOLL
BABB        STANLEY       MD      24X-01002085      THE LAW OFFICES OF PETER T. NICHOLL           BANKS         KENNETH L     MD      X-01000931         THE LAW OFFICES OF PETER T. NICHOLL
BACCALA     SAMUEL        MD      X00001451         THE LAW OFFICES OF PETER T. NICHOLL           BANKS         MARIANNE      MD      98302512CX2036     THE LAW OFFICES OF PETER T. NICHOLL
BACOAT      LESTER        MD      98148502CX1052    THE LAW OFFICES OF PETER T. NICHOLL           BANKS         MICHAEL L     MD      X01000008          THE LAW OFFICES OF PETER T. NICHOLL
BAGBY       BENNIE        MD      X00000534         THE LAW OFFICES OF PETER T. NICHOLL           BANKS         ROBERTA       MD      X00001054          THE LAW OFFICES OF PETER T. NICHOLL
BAGBY       SHERLEY       MD      X00001055         THE LAW OFFICES OF PETER T. NICHOLL           BANKS         THOMAS J      MD      X99001941          THE LAW OFFICES OF PETER T. NICHOLL
BAGBY       ZOLLIE D      MD      24X11000389       THE LAW OFFICES OF PETER T. NICHOLL           BANKS         WILLIAM       MD      24X11000261        THE LAW OFFICES OF PETER T. NICHOLL
BAGGERLY    RAYMOND       MD      24X01001588       THE LAW OFFICES OF PETER T. NICHOLL           BANKS         WILLIAM J     MD      98156512CX1144     THE LAW OFFICES OF PETER T. NICHOLL
BAGINSKI    JAMES         MD      24X-02001149      THE LAW OFFICES OF PETER T. NICHOLL           BANKS         WILLIAM R     MD      98324518CX2203     THE LAW OFFICES OF PETER T. NICHOLL
BAGLEY      DORIS C       MD      24X05000716       THE LAW OFFICES OF PETER T. NICHOLL           BANKS         WILLIAM T     MD      24X04000721        THE LAW OFFICES OF PETER T. NICHOLL
BAGLEY      SPENCER T     MD      24X11000947       THE LAW OFFICES OF PETER T. NICHOLL           BANNERMAN     JOHN T        MD      24X14000488        THE LAW OFFICES OF PETER T. NICHOLL
BAGLEY      THOMAS E      MD      98051512CX372     THE LAW OFFICES OF PETER T. NICHOLL           BANNERMAN     RONALD N      MD      98296516CX1994     THE LAW OFFICES OF PETER T. NICHOLL
BAHORICH    MARY A        MD      97316506 CX2305   THE LAW OFFICES OF PETER T. NICHOLL           BANNISTER     JAMES E       MD      X00000700          THE LAW OFFICES OF PETER T. NICHOLL
BAHUR       LEON          MD      98121513CX864     THE LAW OFFICES OF PETER T. NICHOLL           BANNISTER     LAMONT T      MD      24X-02000337       THE LAW OFFICES OF PETER T. NICHOLL
BAIER       DANIEL P      MD      24X05000192       THE LAW OFFICES OF PETER T. NICHOLL           BANNISTER     NINA D        MD      24X05000115        THE LAW OFFICES OF PETER T. NICHOLL
BAIER       EDWARD        MD      24X02001242       THE LAW OFFICES OF PETER T. NICHOLL           BARATONE      CHARLES G     MD      24X12000496        THE LAW OFFICES OF PETER T. NICHOLL
BAIER       FREDERICK M   MD      24X03000448       THE LAW OFFICES OF PETER T. NICHOLL           BARBEE        RICHARD       MD      24X-02000810       THE LAW OFFICES OF PETER T. NICHOLL
BAIER       JOHN C        MD      24X05000193       THE LAW OFFICES OF PETER T. NICHOLL           BARBEE        SAMUEL R      MD      24X06000202        THE LAW OFFICES OF PETER T. NICHOLL
BAILEY      BENJAMIN      MD      24X-02000984      THE LAW OFFICES OF PETER T. NICHOLL           BARBEN        PAUL H        MD      98072549CX546      THE LAW OFFICES OF PETER T. NICHOLL
BAILEY      BETTY L       MD      24X05000597       THE LAW OFFICES OF PETER T. NICHOLL           BARBER        CLARENCE J    MD      24X-01001193       THE LAW OFFICES OF PETER T. NICHOLL
BAILEY      CHARLES H     MD      24-X-01-001215    THE LAW OFFICES OF PETER T. NICHOLL           BARBER        ELIZABETH M   MD      24X05000009        THE LAW OFFICES OF PETER T. NICHOLL
BAILEY      CURTIS C      MD      24X-02002094      THE LAW OFFICES OF PETER T. NICHOLL           BARBER        JAMES D       MD      24X06000125        THE LAW OFFICES OF PETER T. NICHOLL
BAILEY      DANIEL E      MD      X00000877         THE LAW OFFICES OF PETER T. NICHOLL           BARBER        LEROY H       MD      24X02001715        THE LAW OFFICES OF PETER T. NICHOLL
BAILEY      HARRISON L    MD      24X04000110       THE LAW OFFICES OF PETER T. NICHOLL           BARBER        LOUIS T       MD      X99000050          THE LAW OFFICES OF PETER T. NICHOLL
BAILEY      JAMES E       MD      X00000391         THE LAW OFFICES OF PETER T. NICHOLL           BARBER        MABEL G       MD      24X06000210        THE LAW OFFICES OF PETER T. NICHOLL
BAILEY      JOHN          MD      24X-01002041      THE LAW OFFICES OF PETER T. NICHOLL           BARBER        VIRGINIA E    MD      24X06000284        THE LAW OFFICES OF PETER T. NICHOLL
BAILEY      JULIA M       MD      24X06000490       THE LAW OFFICES OF PETER T. NICHOLL           BARKER        DEWEY R       MD      24X05000839        THE LAW OFFICES OF PETER T. NICHOLL
BAILEY      LAURENCE F    MD      X99001609         THE LAW OFFICES OF PETER T. NICHOLL           BARKLEY       DAVID E       MD      24X12000735        THE LAW OFFICES OF PETER T. NICHOLL
BAILEY      LESTER O      MD      24X-02000819      THE LAW OFFICES OF PETER T. NICHOLL           BARKLEY       PRESTON T     MD      24X06000278        THE LAW OFFICES OF PETER T. NICHOLL
BAILEY      MAURICE L     MD      24X02001985       THE LAW OFFICES OF PETER T. NICHOLL           BARKSDALE     ABRAHAM       MD      X99001625          THE LAW OFFICES OF PETER T. NICHOLL
BAILEY      OLA M         MD      24X07000002       THE LAW OFFICES OF PETER T. NICHOLL           BARKSDALE     CLARENCE J    MD      24X10000452        THE LAW OFFICES OF PETER T. NICHOLL
BAILEY      PAUL          MD      98191516CX1381    THE LAW OFFICES OF PETER T. NICHOLL           BARKSDALE     ELMER L       MD      X00000862          THE LAW OFFICES OF PETER T. NICHOLL
BAILEY      WILLIAM D     MD      24X-01001689      THE LAW OFFICES OF PETER T. NICHOLL           BARKSDALE     FRANK W       MD      X00001042          THE LAW OFFICES OF PETER T. NICHOLL
BAISLEY     HOWARD G      MD      24X-03000341      THE LAW OFFICES OF PETER T. NICHOLL           BARNER        FELTON L      MD      98100507CX730      THE LAW OFFICES OF PETER T. NICHOLL
BAKER       BENNIE        MD      98219504CX1543    THE LAW OFFICES OF PETER T. NICHOLL           BARNES        BERNARD       MD      98156516CX1148     THE LAW OFFICES OF PETER T. NICHOLL
BAKER       CLARENCE      MD      98099502CX713     THE LAW OFFICES OF PETER T. NICHOLL           BARNES        CLAYBORNE A   MD      98197514CX1412     THE LAW OFFICES OF PETER T. NICHOLL
BAKER       EDWARD        MD      24X01-001171      THE LAW OFFICES OF PETER T. NICHOLL           BARNES        CLIFTON E     MD      X01000110          THE LAW OFFICES OF PETER T. NICHOLL
BAKER       EDWARD F      MD      24X11000342       THE LAW OFFICES OF PETER T. NICHOLL           BARNES        DAVID C       MD      98177518CX1311     THE LAW OFFICES OF PETER T. NICHOLL
BAKER       HENRY L       MD      24X10000095       THE LAW OFFICES OF PETER T. NICHOLL           BARNES        GERALD W      MD      X99000344          THE LAW OFFICES OF PETER T. NICHOLL
BAKER       JAMES E       MD      24X10000154       THE LAW OFFICES OF PETER T. NICHOLL           BARNES        GILBERT H     MD      X00001203          THE LAW OFFICES OF PETER T. NICHOLL
BAKER       JAMES H       MD      X99001672         THE LAW OFFICES OF PETER T. NICHOLL           BARNES        JOHN W        MD      24X01-001173       THE LAW OFFICES OF PETER T. NICHOLL
BAKER       JAMES M       MD      X00000455         THE LAW OFFICES OF PETER T. NICHOLL           BARNES        JOSEPH R      MD      98338562CX2386     THE LAW OFFICES OF PETER T. NICHOLL
BAKER       JASPER        MD      24X-01001201      THE LAW OFFICES OF PETER T. NICHOLL           BARNES        NATHANIEL     MD      24X02001240        THE LAW OFFICES OF PETER T. NICHOLL
BAKER       JOSEPH        MD      24X03000787       THE LAW OFFICES OF PETER T. NICHOLL           BARNES        NED           MD      24X11000678        THE LAW OFFICES OF PETER T. NICHOLL
BAKER       MISCHELE E    MD      X00001221         THE LAW OFFICES OF PETER T. NICHOLL           BARNES        ORLANDO C     MD      X-01000798         THE LAW OFFICES OF PETER T. NICHOLL
BAKER       PAUL C        MD      X99000273         THE LAW OFFICES OF PETER T. NICHOLL           BARNES        PHILIP A      MD      X-01001153         THE LAW OFFICES OF PETER T. NICHOLL
BAKER       RAMON V       MD      24X01-001807      THE LAW OFFICES OF PETER T. NICHOLL           BARNES        ROSA          MD      24X05000388        THE LAW OFFICES OF PETER T. NICHOLL
BAKER       RAYMOND R     MD      24X10000451       THE LAW OFFICES OF PETER T. NICHOLL           BARNES        TYRONE S      MD      24X03000203        THE LAW OFFICES OF PETER T. NICHOLL
BAKER       RICHARD T     MD      X99002610         THE LAW OFFICES OF PETER T. NICHOLL           BARNES        WILLIAM J     MD      24X-02001853       THE LAW OFFICES OF PETER T. NICHOLL
BAKER       ROBERT L      MD      24X11000356       THE LAW OFFICES OF PETER T. NICHOLL           BARNETTE      INELLE        MD      97276514 CX2065    THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                           Appendix A - 463
                                    Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                  Document Page 482 of 624
Claimant    Claimant      State                                                                   Claimant      Claimant     State
Last Name   First Name    Filed   Docket Number     Primary Plaintiff Counsel                     Last Name     First Name   Filed   Docket Number      Primary Plaintiff Counsel
BARR        NATHANIEL L   MD      98338547CX2371    THE LAW OFFICES OF PETER T. NICHOLL           BEASLEY       WILLIAM      MD      24X02001589        THE LAW OFFICES OF PETER T. NICHOLL
BARR        WARREN R      MD      X99000595         THE LAW OFFICES OF PETER T. NICHOLL           BEAVERS       EUGENE J     MD      24X-01002004       THE LAW OFFICES OF PETER T. NICHOLL
BARR        WILLIE J      MD      24X01-001897      THE LAW OFFICES OF PETER T. NICHOLL           BEAVERS       THOMAS R     MD      98261506CX1730     THE LAW OFFICES OF PETER T. NICHOLL
BARRETT     EARNEST       MD      X00001330         THE LAW OFFICES OF PETER T. NICHOLL           BECK          TYRONE S     MD      24X14000264        THE LAW OFFICES OF PETER T. NICHOLL
BARRETT     HARRY R       MD      24X06000594       THE LAW OFFICES OF PETER T. NICHOLL           BECKER        DONALD       MD      98288511CX1911     THE LAW OFFICES OF PETER T. NICHOLL
BARRETT     JAMES F       MD      98023520CX123     THE LAW OFFICES OF PETER T. NICHOLL           BECKER        EDWARD H     MD      X99001359          THE LAW OFFICES OF PETER T. NICHOLL
BARRETT     NOVELLA J     MD      24X03000788       THE LAW OFFICES OF PETER T. NICHOLL           BECKETT       GEORGE W     MD      24X14000134        THE LAW OFFICES OF PETER T. NICHOLL
BARRETT     RALPH M       MD      24X08000348       THE LAW OFFICES OF PETER T. NICHOLL           BECKNER       CHARLES D    MD      98338546CX2370     THE LAW OFFICES OF PETER T. NICHOLL
BARRETT     ROBERT E      MD      24X11000184       THE LAW OFFICES OF PETER T. NICHOLL           BEDFORD       WALTER H     MD      X00000312          THE LAW OFFICES OF PETER T. NICHOLL
BARRON      DALE          MD      X99001756         THE LAW OFFICES OF PETER T. NICHOLL           BEDNARSKI     JAMES        MD      24X11000794        THE LAW OFFICES OF PETER T. NICHOLL
BARRON      DANIEL M      MD      24X06000579       THE LAW OFFICES OF PETER T. NICHOLL           BEHE          CHARLES C    MD      98162511CX1172     THE LAW OFFICES OF PETER T. NICHOLL
BARRON      JOYCE M       MD      24X09000392       THE LAW OFFICES OF PETER T. NICHOLL           BELCASTRO     AUGUST R     MD      X99001295          THE LAW OFFICES OF PETER T. NICHOLL
BARSH       EDWARD A      MD      24-X-01-000721    THE LAW OFFICES OF PETER T. NICHOLL           BELCASTRO     LENA D       MD      X99001645          THE LAW OFFICES OF PETER T. NICHOLL
BARTEE      CHRISTINE     MD      24X05000252       THE LAW OFFICES OF PETER T. NICHOLL           BELCASTRO     VINCENT F    MD      X00000331          THE LAW OFFICES OF PETER T. NICHOLL
BARTEE      DAVID         MD      X00001208         THE LAW OFFICES OF PETER T. NICHOLL           BELIN         BEAUFORT     MD      X01000752          THE LAW OFFICES OF PETER T. NICHOLL
BARTEE      EDDIE L       MD      24X-02001252      THE LAW OFFICES OF PETER T. NICHOLL           BELL          ALFRED D     MD      98240506CX1658     THE LAW OFFICES OF PETER T. NICHOLL
BARTEE      HESTER L      MD      24X03000447       THE LAW OFFICES OF PETER T. NICHOLL           BELL          ALLEN        MD      24X06000324        THE LAW OFFICES OF PETER T. NICHOLL
BARTEE      ROSETTA       MD      24X05000102       THE LAW OFFICES OF PETER T. NICHOLL           BELL          HORACE S     MD      24X-02000123       THE LAW OFFICES OF PETER T. NICHOLL
BARTHOLOW   DANIEL D      MD      X99000734         THE LAW OFFICES OF PETER T. NICHOLL           BELL          LV           MD      24X04000030        THE LAW OFFICES OF PETER T. NICHOLL
BARTKO      CAMERON J     MD      X99000101         THE LAW OFFICES OF PETER T. NICHOLL           BELL          RONALD L     MD      X01000187          THE LAW OFFICES OF PETER T. NICHOLL
BARTKO      MICHAEL F     MD      24X-01001566      THE LAW OFFICES OF PETER T. NICHOLL           BELL          RUDOLPH L    MD      24X02001770        THE LAW OFFICES OF PETER T. NICHOLL
BARTKO      PAUL J        MD      24-X-00001126     THE LAW OFFICES OF PETER T. NICHOLL           BELLAMY       CHARLES      MD      X99002116          THE LAW OFFICES OF PETER T. NICHOLL
BARTON      GARRETT B     MD      24X12000498       THE LAW OFFICES OF PETER T. NICHOLL           BELLAMY       JIMMY E      MD      24X11000347        THE LAW OFFICES OF PETER T. NICHOLL
BARTON      RONALD B      MD      24X03001152       THE LAW OFFICES OF PETER T. NICHOLL           BELLAMY       WILLIAM E    MD      97318514CX2326     THE LAW OFFICES OF PETER T. NICHOLL
BARTOSZ     EDWARD J      MD      X99001300         THE LAW OFFICES OF PETER T. NICHOLL           BELLISH       LOUIE        MD      X99000749          THE LAW OFFICES OF PETER T. NICHOLL
BASKER      LUCIUS S      MD      24X04000764       THE LAW OFFICES OF PETER T. NICHOLL           BELLISON      JAMES E      MD      97339545CX2454     THE LAW OFFICES OF PETER T. NICHOLL
BASKETTE    CONNIE S      MD      X99002231         THE LAW OFFICES OF PETER T. NICHOLL           BELT          FRANCIS W    MD      99-001687          THE LAW OFFICES OF PETER T. NICHOLL
BASKETTE    ROBERT F      MD      24X-01002003      THE LAW OFFICES OF PETER T. NICHOLL           BELTZ         RALPH C      MD      98016528CX68       THE LAW OFFICES OF PETER T. NICHOLL
BASS        ELWOOD O      MD      98-281503CX1881   THE LAW OFFICES OF PETER T. NICHOLL           BELZNER       ANTHONY J    MD      98043505CX270      THE LAW OFFICES OF PETER T. NICHOLL
BASS        JOHN K        MD      24X-02001863      THE LAW OFFICES OF PETER T. NICHOLL           BENBOW        CHESTER C    MD      24X07000022        THE LAW OFFICES OF PETER T. NICHOLL
BASTA       FRANKLIN G    MD      24X04000803       THE LAW OFFICES OF PETER T. NICHOLL           BENDER        BETTY L      MD      24X07000353        THE LAW OFFICES OF PETER T. NICHOLL
BATCHELOR   CHARLES L     MD      24X02002715       THE LAW OFFICES OF PETER T. NICHOLL           BENDER        DELORES D    MD      24X05000255        THE LAW OFFICES OF PETER T. NICHOLL
BATES       BARBARA J     MD      24X02001588       THE LAW OFFICES OF PETER T. NICHOLL           BENDER        HOWARD       MD      24X01000476        THE LAW OFFICES OF PETER T. NICHOLL
BATES       PHILLIP A     MD      X0000336          THE LAW OFFICES OF PETER T. NICHOLL           BENDER        HOWARD       MD      X01000345          THE LAW OFFICES OF PETER T. NICHOLL
BATES       RONALD        MD      98-169503CX1240   THE LAW OFFICES OF PETER T. NICHOLL           BENDER        RAYMOND P    MD      97269506 CX2025    THE LAW OFFICES OF PETER T. NICHOLL
BATHURST    RICHARD F     MD      98239505CX1650    THE LAW OFFICES OF PETER T. NICHOLL           BENESCH       MICHAEL V    MD      X00000701          THE LAW OFFICES OF PETER T. NICHOLL
BATSON      PAUL          MD      X99002614         THE LAW OFFICES OF PETER T. NICHOLL           BENHAM        CARL D       MD      24X12000682        THE LAW OFFICES OF PETER T. NICHOLL
BATTLE      BOBBY E       MD      24X-02001562      THE LAW OFFICES OF PETER T. NICHOLL           BENJAMIN      BILLY L      MD      98006506CX06       THE LAW OFFICES OF PETER T. NICHOLL
BATTLE      CHARLIE H     MD      24-X-01-001521    THE LAW OFFICES OF PETER T. NICHOLL           BENJAMIN      ROBERT L     MD      24X02000903        THE LAW OFFICES OF PETER T. NICHOLL
BATTLE      JAMES R       MD      24X04001063       THE LAW OFFICES OF PETER T. NICHOLL           BENJAMIN      ROBERT L     MD      24X03000311        THE LAW OFFICES OF PETER T. NICHOLL
BATTLE      RUTH J        MD      24-X-03000174     THE LAW OFFICES OF PETER T. NICHOLL           BENNER        ALICE C      MD      24X14000422        THE LAW OFFICES OF PETER T. NICHOLL
BATTS       SAMUEL C      MD      X00001202         THE LAW OFFICES OF PETER T. NICHOLL           BENNETT       CHARLES A    MD      24X10000060        THE LAW OFFICES OF PETER T. NICHOLL
BATTS       VICTOR J      MD      X99000754         THE LAW OFFICES OF PETER T. NICHOLL           BENNETT       CYRIL P      MD      98016517CX57       THE LAW OFFICES OF PETER T. NICHOLL
BAUBLITZ    CHARLOTTE L   MD      24X06000276       THE LAW OFFICES OF PETER T. NICHOLL           BENNETT       FRED L       MD      95159503           THE LAW OFFICES OF PETER T. NICHOLL
BAUBLITZ    HARVEY L      MD      X99002098         THE LAW OFFICES OF PETER T. NICHOLL           BENNETT       HOWARD       MD      97276532 CX2083    THE LAW OFFICES OF PETER T. NICHOLL
BAUBLITZ    WALTER R      MD      24X08000287       THE LAW OFFICES OF PETER T. NICHOLL           BENNETT       MELVIN       MD      X99001500          THE LAW OFFICES OF PETER T. NICHOLL
BAUBLITZ    WALTER R      MD      98282501CX1883    THE LAW OFFICES OF PETER T. NICHOLL           BENNETT       PARIS A      MD      24X-01002104       THE LAW OFFICES OF PETER T. NICHOLL
BAUER       EDWARD J      MD      X00001063         THE LAW OFFICES OF PETER T. NICHOLL           BENNETT       REGINALD C   MD      97350502CX2487     THE LAW OFFICES OF PETER T. NICHOLL
BAUGHER     JUANITA F     MD      24X05000123       THE LAW OFFICES OF PETER T. NICHOLL           BENNETT       THOMAS F     MD      97044521           THE LAW OFFICES OF PETER T. NICHOLL
BAUGHER     RALPH R       MD      X99002017         THE LAW OFFICES OF PETER T. NICHOLL           BENNETT       THOMAS L     MD      24X-01001565       THE LAW OFFICES OF PETER T. NICHOLL
BAUMAN      LEROY A       MD      95048503          THE LAW OFFICES OF PETER T. NICHOLL           BENNETT       TONY M       MD      X99000989          THE LAW OFFICES OF PETER T. NICHOLL
BAUMAN      WILLIAM T     MD      X-01000884        THE LAW OFFICES OF PETER T. NICHOLL           BENNETT       WALTER S     MD      97276513 CX2064    THE LAW OFFICES OF PETER T. NICHOLL
BAXTER      LELA M        MD      24X11000150       THE LAW OFFICES OF PETER T. NICHOLL           BENNETT-EL    HAYWARD B    MD      98191517CX1382     THE LAW OFFICES OF PETER T. NICHOLL
BAYARSKY    FAYE          MD      24X05000395       THE LAW OFFICES OF PETER T. NICHOLL           BENNS         JESSE A      MD      24X10000209        THE LAW OFFICES OF PETER T. NICHOLL
BAYARSKY    SYDNEY S      MD      24X-01002103      THE LAW OFFICES OF PETER T. NICHOLL           BENNS         WILLIAM D    MD      24X06000779        THE LAW OFFICES OF PETER T. NICHOLL
BAYLISS     GEORGE F      MD      X99001971         THE LAW OFFICES OF PETER T. NICHOLL           BENSON        ALPHONSO     MD      24X02000908        THE LAW OFFICES OF PETER T. NICHOLL
BAYLOR      GERALD O      MD      24X09000159       THE LAW OFFICES OF PETER T. NICHOLL           BENSON        DONALD L     MD      24X09000101        THE LAW OFFICES OF PETER T. NICHOLL
BAYLOR      ISAIAH        MD      98211507CX1514    THE LAW OFFICES OF PETER T. NICHOLL           BENSTON       DARNELLA     MD      24X05000089        THE LAW OFFICES OF PETER T. NICHOLL
BAYLOR      ROBERT        MD      97325512CX2346    THE LAW OFFICES OF PETER T. NICHOLL           BENTLEY       WALTER W     MD      24X12000617        THE LAW OFFICES OF PETER T. NICHOLL
BAYLOR      TERRANCE C    MD      98016504CX44      THE LAW OFFICES OF PETER T. NICHOLL           BENTON        AUGUSTUS     MD      24X12000913        THE LAW OFFICES OF PETER T. NICHOLL
BAYNE       LAWRENCE J    MD      24X05000754       THE LAW OFFICES OF PETER T. NICHOLL           BENTON        KENNETH G    VA      700CL0030059W-01   THE LAW OFFICES OF PETER T. NICHOLL
BAZEMORE    EDWARD C      MD      24X-02000003      THE LAW OFFICES OF PETER T. NICHOLL           BERDYCH       RUTH M       MD      24X05000162        THE LAW OFFICES OF PETER T. NICHOLL
BAZEMORE    JAMES R       MD      97276520 CX2071   THE LAW OFFICES OF PETER T. NICHOLL           BERDYCH       STEPHEN J    MD      X00000736          THE LAW OFFICES OF PETER T. NICHOLL
BEACH       ROSA M        MD      24X04000029       THE LAW OFFICES OF PETER T. NICHOLL           BERKLEY       WILBER T     MD      24X04000592        THE LAW OFFICES OF PETER T. NICHOLL
BEACHAM     DOROTHY M     MD      24X05000284       THE LAW OFFICES OF PETER T. NICHOLL           BERNARDELLI   DONALD C     MD      24X13000138        THE LAW OFFICES OF PETER T. NICHOLL
BEACHY      HERBERT J     MD      X00000740         THE LAW OFFICES OF PETER T. NICHOLL           BERRY         CHARLES H    MD      X99002449          THE LAW OFFICES OF PETER T. NICHOLL
BEAM        CLAIR B       MD      24X10000280       THE LAW OFFICES OF PETER T. NICHOLL           BERRY         CLARETTE M   MD      24X-020002790      THE LAW OFFICES OF PETER T. NICHOLL
BEAM        CLAIR B       MD      X98402607         THE LAW OFFICES OF PETER T. NICHOLL           BERRY         CLEOTHA      MD      X99001283          THE LAW OFFICES OF PETER T. NICHOLL
BEAN        JOHN H        MD      X-01000706        THE LAW OFFICES OF PETER T. NICHOLL           BERRY         DONALD L     MD      X00000901          THE LAW OFFICES OF PETER T. NICHOLL
BEAN        LEROY M       MD      98323505CX2184    THE LAW OFFICES OF PETER T. NICHOLL           BERRY         DOROTHY P    MD      24X05000381        THE LAW OFFICES OF PETER T. NICHOLL
BEANE       VERNA         MD      24X05000753       THE LAW OFFICES OF PETER T. NICHOLL           BERRY         EUNICE F     MD      24X13000068        THE LAW OFFICES OF PETER T. NICHOLL
BEARD       GEORGE W      MD      24X-02002433      THE LAW OFFICES OF PETER T. NICHOLL           BERRY         JOHN J       MD      X00001535          THE LAW OFFICES OF PETER T. NICHOLL
BEARD       JAMES L       MD      98316505CX2123    THE LAW OFFICES OF PETER T. NICHOLL           BERRY         MACON S      MD      24X11000236        THE LAW OFFICES OF PETER T. NICHOLL
BEARD       NAPOLEON      MD      24X03000950       THE LAW OFFICES OF PETER T. NICHOLL           BERRY         ROBERT W     MD      97248514 CX1888    THE LAW OFFICES OF PETER T. NICHOLL
BEASLEY     BRUCE N       MD      X99001746         THE LAW OFFICES OF PETER T. NICHOLL           BERRY         ROCKY A      MD      98303509CX2046     THE LAW OFFICES OF PETER T. NICHOLL
BEASLEY     PAUL G        MD      24X01000826       THE LAW OFFICES OF PETER T. NICHOLL           BERRY         WILLIAM S    MD      24X14000213        THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                          Appendix A - 464
                                     Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                   Document Page 483 of 624
Claimant      Claimant     State                                                                   Claimant       Claimant      State
Last Name     First Name   Filed   Docket Number     Primary Plaintiff Counsel                     Last Name      First Name    Filed   Docket Number     Primary Plaintiff Counsel
BERTERMAN     FLORA B      MD      24X04000901       THE LAW OFFICES OF PETER T. NICHOLL           BLOUNT         JOSEPH E      MD      X00001170         THE LAW OFFICES OF PETER T. NICHOLL
BERTERMAN     WILLIAM F    MD      24X-02000788      THE LAW OFFICES OF PETER T. NICHOLL           BLOUNT         KELLY M       MD      24X11000193       THE LAW OFFICES OF PETER T. NICHOLL
BERTOLDI      RICHARD      MD      24X16000119       THE LAW OFFICES OF PETER T. NICHOLL           BLOUNT         LE-MORN       MD      98337506CX2318    THE LAW OFFICES OF PETER T. NICHOLL
BESNOSKA      CAROL M      MD      24X06000290       THE LAW OFFICES OF PETER T. NICHOLL           BLOUNT         THOMAS        MD      24X01000250       THE LAW OFFICES OF PETER T. NICHOLL
BESS          JIMMIE       MD      24X09000411       THE LAW OFFICES OF PETER T. NICHOLL           BLOUNT         WILLIAM A     MD      99001544          THE LAW OFFICES OF PETER T. NICHOLL
BEST          CHARLES R    MD      24X01000896       THE LAW OFFICES OF PETER T. NICHOLL           BLOW           FREDERICK A   MD      98142515CX1037    THE LAW OFFICES OF PETER T. NICHOLL
BEST          OTIS L       MD      X99001452         THE LAW OFFICES OF PETER T. NICHOLL           BLUE           BOBBY         MD      24X02001983       THE LAW OFFICES OF PETER T. NICHOLL
BETHEA        JAMES        MD      24X12001128       THE LAW OFFICES OF PETER T. NICHOLL           BLUE           JAMES E       MD      24X-02000072      THE LAW OFFICES OF PETER T. NICHOLL
BEVERLY       TYRONE W     MD      97316502 CX2301   THE LAW OFFICES OF PETER T. NICHOLL           BLUE           JEROME A      MD      24X16000325       THE LAW OFFICES OF PETER T. NICHOLL
BEVERLY       WYATT F      MD      24X04000914       THE LAW OFFICES OF PETER T. NICHOLL           BLUSIEWICZ     EDMOND P      MD      24X-02001862      THE LAW OFFICES OF PETER T. NICHOLL
BEVERLY       WYATT F      MD      96152506          THE LAW OFFICES OF PETER T. NICHOLL           BLUSIEWICZ     EDMOND P      MD      97260503 CX1973   THE LAW OFFICES OF PETER T. NICHOLL
BEY           KASPER       MD      24X11000590       THE LAW OFFICES OF PETER T. NICHOLL           BOARDWINE      BOBBY W       MD      X00000599         THE LAW OFFICES OF PETER T. NICHOLL
BIANCONI      JAMES C      MD      X99001826         THE LAW OFFICES OF PETER T. NICHOLL           BOATWRIGHT     ARTHUR L      MD      24X03000449       THE LAW OFFICES OF PETER T. NICHOLL
BIBBS         WALTER E     MD      X00001216         THE LAW OFFICES OF PETER T. NICHOLL           BOATWRIGHT     EDWARD        MD      X99001938         THE LAW OFFICES OF PETER T. NICHOLL
BIDDINGER     DENNIS       MD      24X01000899       THE LAW OFFICES OF PETER T. NICHOLL           BOBBITT        WOODROW       MD      24X11000243       THE LAW OFFICES OF PETER T. NICHOLL
BIDDISON      CARVILLE A   MD      24X02001132       THE LAW OFFICES OF PETER T. NICHOLL           BOBLITZ        THOMAS W      MD      95221501          THE LAW OFFICES OF PETER T. NICHOLL
BIERMAN       JACK         MD      X00001106         THE LAW OFFICES OF PETER T. NICHOLL           BOCCIA         BRIAN D       MD      X00001332         THE LAW OFFICES OF PETER T. NICHOLL
BIGGS         ALLEN C      MD      98016518CX58      THE LAW OFFICES OF PETER T. NICHOLL           BOCEK          GERALD        MD      X99002016         THE LAW OFFICES OF PETER T. NICHOLL
BIGGS         MORRIS W     MD      X99000167         THE LAW OFFICES OF PETER T. NICHOLL           BOGERT         RONALD W      MD      X00000184         THE LAW OFFICES OF PETER T. NICHOLL
BILLINGS      EDGAR R      MD      97297510 CX2165   THE LAW OFFICES OF PETER T. NICHOLL           BOGGS          JERRY A       MD      X00001103         THE LAW OFFICES OF PETER T. NICHOLL
BILLINGS      WAYNE H      MD      24X02000906       THE LAW OFFICES OF PETER T. NICHOLL           BOHLI          JOHN J        MD      24X13000374       THE LAW OFFICES OF PETER T. NICHOLL
BILLY         LAWRENCE     MD      97350503CX2488    THE LAW OFFICES OF PETER T. NICHOLL           BOHNESTENGEL   VERNON L      MD      X99002608         THE LAW OFFICES OF PETER T. NICHOLL
BILZER        GREGORY D    MD      24X-02000789      THE LAW OFFICES OF PETER T. NICHOLL           BOISSEAU       WILLIAM L     MD      24X01-001808      THE LAW OFFICES OF PETER T. NICHOLL
BISHOFF       HARRY R      MD      99-001328         THE LAW OFFICES OF PETER T. NICHOLL           BOLDEN         HERBERT A     MD      98191503CX1368    THE LAW OFFICES OF PETER T. NICHOLL
BISHOP        EUGENE       MD      24X-01001564      THE LAW OFFICES OF PETER T. NICHOLL           BOLESCHAK      WILLIAM J     MD      24X11000354       THE LAW OFFICES OF PETER T. NICHOLL
BISHOP        JAMES W      MD      98016527CX67      THE LAW OFFICES OF PETER T. NICHOLL           BOLLACK        ADAM C        MD      96068504          THE LAW OFFICES OF PETER T. NICHOLL
BISHOP        MARY S       MD      24X05000710       THE LAW OFFICES OF PETER T. NICHOLL           BOLLER         ADOLPH M      MD      97339542CX2451    THE LAW OFFICES OF PETER T. NICHOLL
BISIGNANI     REID E       MD      24X01000585       THE LAW OFFICES OF PETER T. NICHOLL           BOLLER         CONSTANCE A   MD      24X12000198       THE LAW OFFICES OF PETER T. NICHOLL
BISSALLY      ANDREW D     MD      24X-02002087      THE LAW OFFICES OF PETER T. NICHOLL           BOLLING        FRED E        MD      98324507CX2192    THE LAW OFFICES OF PETER T. NICHOLL
BITTNER       CHARLES W    MD      24X01000477       THE LAW OFFICES OF PETER T. NICHOLL           BOMBERG        FRANKLIN L    MD      X00000434         THE LAW OFFICES OF PETER T. NICHOLL
BITTNER       ROBERT R     MD      98261504CX1728    THE LAW OFFICES OF PETER T. NICHOLL           BOND           EDWARD E      MD      96019510          THE LAW OFFICES OF PETER T. NICHOLL
BIVENS        CALVIN J     MD      X99000256         THE LAW OFFICES OF PETER T. NICHOLL           BOND           GARY C        MD      99000262          THE LAW OFFICES OF PETER T. NICHOLL
BLACK         JAMES T      MD      X-98402506        THE LAW OFFICES OF PETER T. NICHOLL           BOND           RANDALL       MD      X99002420         THE LAW OFFICES OF PETER T. NICHOLL
BLACK         TERRELL W    MD      98120509CX842     THE LAW OFFICES OF PETER T. NICHOLL           BOND           THOMAS L      MD      24-X-01-000719    THE LAW OFFICES OF PETER T. NICHOLL
BLACK         WALTER R     MD      24X-02002477      THE LAW OFFICES OF PETER T. NICHOLL           BOND           WILLIAM T     MD      24X02002114       THE LAW OFFICES OF PETER T. NICHOLL
BLACK         WILLIE J     MD      24X03000785       THE LAW OFFICES OF PETER T. NICHOLL           BONKOWSKI      FRANCIS V     MD      98338548CX2372    THE LAW OFFICES OF PETER T. NICHOLL
BLACKBURN     ARTHUR       MD      X-98402438        THE LAW OFFICES OF PETER T. NICHOLL           BONSIERO       JOSEPH A      MD      24X01-001653      THE LAW OFFICES OF PETER T. NICHOLL
BLACKBURN     CLIFFORD O   MD      98338559CX2383    THE LAW OFFICES OF PETER T. NICHOLL           BONSUK         JOHN          MD      X99000347         THE LAW OFFICES OF PETER T. NICHOLL
BLACKBURN     THOMAS L     MD      X-98402437        THE LAW OFFICES OF PETER T. NICHOLL           BONSUK         ROSE V        MD      X99000235         THE LAW OFFICES OF PETER T. NICHOLL
BLACKMON      LEVERN       MD      24X0300951        THE LAW OFFICES OF PETER T. NICHOLL           BOOKER         BILLY B       MD      X99001253         THE LAW OFFICES OF PETER T. NICHOLL
BLACKMON      MARJORIE     MD      X-01000874        THE LAW OFFICES OF PETER T. NICHOLL           BOOKER         MILDRED M     MD      24X04000880       THE LAW OFFICES OF PETER T. NICHOLL
BLACKSTONE    LINWOOD      MD      24X03000175       THE LAW OFFICES OF PETER T. NICHOLL           BOOKER         WILLIE F      MD      98212503CX1523    THE LAW OFFICES OF PETER T. NICHOLL
BLACKWELL     ALBERT B     MD      24X04000323       THE LAW OFFICES OF PETER T. NICHOLL           BOONE          BEATRICE      MD      97337503CX2393    THE LAW OFFICES OF PETER T. NICHOLL
BLACKWELL     ALFRED       MD      24X14000176       THE LAW OFFICES OF PETER T. NICHOLL           BOONE          EDWARD L      MD      24X-02000402      THE LAW OFFICES OF PETER T. NICHOLL
BLACKWELL     ALLEN H      MD      24X-03000340      THE LAW OFFICES OF PETER T. NICHOLL           BOONE          LEONARD       MD      24X06000269       THE LAW OFFICES OF PETER T. NICHOLL
BLACKWELL     ARCHER M     MD      24X11000152       THE LAW OFFICES OF PETER T. NICHOLL           BOONE          PAUL E        MD      X00001410         THE LAW OFFICES OF PETER T. NICHOLL
BLACKWELL     CARNELL      MD      24X02001720       THE LAW OFFICES OF PETER T. NICHOLL           BOONE          RICHARD A     MD      99001529          THE LAW OFFICES OF PETER T. NICHOLL
BLACKWELL     CONSTANCE    MD      X99001455         THE LAW OFFICES OF PETER T. NICHOLL           BOONE          THOMAS M      MD      X-98402440        THE LAW OFFICES OF PETER T. NICHOLL
BLACKWELL     DETROY       MD      24X02001719       THE LAW OFFICES OF PETER T. NICHOLL           BOOTH          CARLOS R      MD      24X03001052       THE LAW OFFICES OF PETER T. NICHOLL
BLACKWELL     GERALD V     MD      24X14000265       THE LAW OFFICES OF PETER T. NICHOLL           BOOTH          WILLIAM P     MD      X00000118         THE LAW OFFICES OF PETER T. NICHOLL
BLACKWELL     JAMES E      MD      98135518CX946     THE LAW OFFICES OF PETER T. NICHOLL           BOOZER         HASKER B      MD      96061513          THE LAW OFFICES OF PETER T. NICHOLL
BLACKWELL     JEWELL       MD      24X05000081       THE LAW OFFICES OF PETER T. NICHOLL           BORDLEY        ELWOOD R      MD      24X11000043       THE LAW OFFICES OF PETER T. NICHOLL
BLACKWELL     JOE          MD      24X05000028       THE LAW OFFICES OF PETER T. NICHOLL           BORKOSKI       JOHN J        MD      24X11000928       THE LAW OFFICES OF PETER T. NICHOLL
BLACKWELL     MERLE L      MD      99000279          THE LAW OFFICES OF PETER T. NICHOLL           BOSER          DAVID M       MD      98183519CX1346    THE LAW OFFICES OF PETER T. NICHOLL
BLACKWELL     REGGIE M     MD      X99002020         THE LAW OFFICES OF PETER T. NICHOLL           BOSNICK        RICHARD A     MD      24X03000570       THE LAW OFFICES OF PETER T. NICHOLL
BLACKWELL     SHERMAN M    MD      98133507CX914     THE LAW OFFICES OF PETER T. NICHOLL           BOSSALINA      RONALD A      MD      24X11000286       THE LAW OFFICES OF PETER T. NICHOLL
BLADES        ELWOOD M     MD      24X01001526       THE LAW OFFICES OF PETER T. NICHOLL           BOSSERT        RAYMOND E     MD      X01000482         THE LAW OFFICES OF PETER T. NICHOLL
BLAGMOND      WINIFRED J   MD      24X14000177       THE LAW OFFICES OF PETER T. NICHOLL           BOSSERT        SAUNDRA D     MD      24X05000142       THE LAW OFFICES OF PETER T. NICHOLL
BLAKE         ISIAH        MD      24X-02002429      THE LAW OFFICES OF PETER T. NICHOLL           BOST           RUTH A        MD      24X04001166       THE LAW OFFICES OF PETER T. NICHOLL
BLAKE         LEMUEL       MD      24X10000146       THE LAW OFFICES OF PETER T. NICHOLL           BOST           VERA B        MD      X99001303         THE LAW OFFICES OF PETER T. NICHOLL
BLAKE         NORMAN A     MD      24X10000335       THE LAW OFFICES OF PETER T. NICHOLL           BOSTIC         JAMES R       MD      X99000907         THE LAW OFFICES OF PETER T. NICHOLL
BLAKE         PRESTON H    MD      X99002422         THE LAW OFFICES OF PETER T. NICHOLL           BOSTIC         PAUL L        MD      X00001095         THE LAW OFFICES OF PETER T. NICHOLL
BLAKE         RANDOLPH     MD      24X03000961       THE LAW OFFICES OF PETER T. NICHOLL           BOSTICK        HILTON O      MD      24X13000750       THE LAW OFFICES OF PETER T. NICHOLL
BLAKE         ROBERT L     MD      24X-01001688      THE LAW OFFICES OF PETER T. NICHOLL           BOSTON         FRANK D       MD      24X01001326       THE LAW OFFICES OF PETER T. NICHOLL
BLAKE         THOMAS E     MD      95279505          THE LAW OFFICES OF PETER T. NICHOLL           BOSTON         TONY          MD      24X09000210       THE LAW OFFICES OF PETER T. NICHOLL
BLAND         GERALD W     MD      97248511 CX1885   THE LAW OFFICES OF PETER T. NICHOLL           BOUIE          CHARLES       MD      99-000436         THE LAW OFFICES OF PETER T. NICHOLL
BLAND         VIRGINIA A   MD      24X06000657       THE LAW OFFICES OF PETER T. NICHOLL           BOUKNIGHT      WALTER J      MD      24X10000283       THE LAW OFFICES OF PETER T. NICHOLL
BLAND         WILLIAM B    MD      24-X-01-000727    THE LAW OFFICES OF PETER T. NICHOLL           BOUKNIGHT      WILLIE I      MD      24X02002003       THE LAW OFFICES OF PETER T. NICHOLL
BLANKENSHIP   THEODORE E   MD      24X-02000784      THE LAW OFFICES OF PETER T. NICHOLL           BOULWARE       BRUCE         MD      97276528 CX2079   THE LAW OFFICES OF PETER T. NICHOLL
BLEINBERGER   ELMER R      MD      24X-02000333      THE LAW OFFICES OF PETER T. NICHOLL           BOURNE         RONALD E      MD      24X02002109       THE LAW OFFICES OF PETER T. NICHOLL
BLENMAN       ERROL D      MD      97276529 CX2080   THE LAW OFFICES OF PETER T. NICHOLL           BOUYER         EDWIN E       MD      X01000566         THE LAW OFFICES OF PETER T. NICHOLL
BLEVINS       MICHAEL      MD      98247508CX1687    THE LAW OFFICES OF PETER T. NICHOLL           BOWARD         JACK A        MD      24X-02002098      THE LAW OFFICES OF PETER T. NICHOLL
BLEVINS       NORMA J      MD      24X05000251       THE LAW OFFICES OF PETER T. NICHOLL           BOWDEN         ROBERT L      MD      24X10000213       THE LAW OFFICES OF PETER T. NICHOLL
BLOCH         ALFRED W     MD      X-01000708        THE LAW OFFICES OF PETER T. NICHOLL           BOWEN          LEONARD C     MD      98176508CX1282    THE LAW OFFICES OF PETER T. NICHOLL
BLOMEIER      WILLIAM J    MD      24X03000430       THE LAW OFFICES OF PETER T. NICHOLL           BOWEN          RICHARD F     MD      X-98402508        THE LAW OFFICES OF PETER T. NICHOLL
BLOUNT        CHARLES J    MD      24X01-001711      THE LAW OFFICES OF PETER T. NICHOLL           BOWEN          VIOLET        MD      24X05000120       THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                            Appendix A - 465
                                    Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                  Document Page 484 of 624
Claimant    Claimant      State                                                                   Claimant       Claimant      State
Last Name   First Name    Filed   Docket Number     Primary Plaintiff Counsel                     Last Name      First Name    Filed   Docket Number     Primary Plaintiff Counsel
BOWEN       WILLIAM J     MD      99000278          THE LAW OFFICES OF PETER T. NICHOLL           BRAGG          LENA          MD      24X06000645       THE LAW OFFICES OF PETER T. NICHOLL
BOWENS      FRANK         MD      24-X-01-001216    THE LAW OFFICES OF PETER T. NICHOLL           BRAGG          LUKE R        MD      X99001499         THE LAW OFFICES OF PETER T. NICHOLL
BOWENS      PILSON B      MD      X00000780         THE LAW OFFICES OF PETER T. NICHOLL           BRAHAM         GEORGE        MD      98012501CX24      THE LAW OFFICES OF PETER T. NICHOLL
BOWERS      CATHERINE M   MD      X00000491         THE LAW OFFICES OF PETER T. NICHOLL           BRAILSFORD     FERDINAND     MD      X-98402463        THE LAW OFFICES OF PETER T. NICHOLL
BOWERS      ELOISE J      MD      24X03001155       THE LAW OFFICES OF PETER T. NICHOLL           BRAMBLE        MARGARET R    MD      24X06000535       THE LAW OFFICES OF PETER T. NICHOLL
BOWERS      KENNETH P     MD      X00000737         THE LAW OFFICES OF PETER T. NICHOLL           BRAMBLE        WILLIAM F     MD      X00001151         THE LAW OFFICES OF PETER T. NICHOLL
BOWERS      SAMUEL T      MD      24X06000725       THE LAW OFFICES OF PETER T. NICHOLL           BRANAGAN       EUGENE J      MD      98058517CX407     THE LAW OFFICES OF PETER T. NICHOLL
BOWERS      THOMAS D      MD      97282509 CX2092   THE LAW OFFICES OF PETER T. NICHOLL           BRANAGAN       MILDRED T     MD      24X05000436       THE LAW OFFICES OF PETER T. NICHOLL
BOWIE       ALBERT        MD      X00000540         THE LAW OFFICES OF PETER T. NICHOLL           BRANAGAN       THOMAS B      MD      24X02000729       THE LAW OFFICES OF PETER T. NICHOLL
BOWIE       HARRISON R    MD      X00000609         THE LAW OFFICES OF PETER T. NICHOLL           BRANCH         CECIL L       MD      24X-02002787      THE LAW OFFICES OF PETER T. NICHOLL
BOWIE       THEODORE C    MD      X00000583         THE LAW OFFICES OF PETER T. NICHOLL           BRANCH         GRAFTON       MD      X00000490         THE LAW OFFICES OF PETER T. NICHOLL
BOWLIN      JOHN P        MD      X01000266         THE LAW OFFICES OF PETER T. NICHOLL           BRANCH         HENRY L       MD      24X01000401       THE LAW OFFICES OF PETER T. NICHOLL
BOWMAN      GEARIE C      MD      24X02001144       THE LAW OFFICES OF PETER T. NICHOLL           BRANCH         HERMAN        MD      98072566CX563     THE LAW OFFICES OF PETER T. NICHOLL
BOWMAN      JAMES E       MD      98100509CX732     THE LAW OFFICES OF PETER T. NICHOLL           BRANCH         LORENA L      MD      24X10000434       THE LAW OFFICES OF PETER T. NICHOLL
BOWMAN      THOMAS M      MD      24X03000904       THE LAW OFFICES OF PETER T. NICHOLL           BRANCH         REGINALD      MD      X99002427         THE LAW OFFICES OF PETER T. NICHOLL
BOWRIN      EDWARD T      MD      24X11000388       THE LAW OFFICES OF PETER T. NICHOLL           BRAND          ANTHONY T     MD      X99002426         THE LAW OFFICES OF PETER T. NICHOLL
BOWSER      STANLEY A     MD      97261507 CX1984   THE LAW OFFICES OF PETER T. NICHOLL           BRANDFORD      MOZELL S      MD      98142521CX1043    THE LAW OFFICES OF PETER T. NICHOLL
BOWSER      VIRGINIA E    MD      24X11000791       THE LAW OFFICES OF PETER T. NICHOLL           BRANDON        FLOYD H       MD      24X02001227       THE LAW OFFICES OF PETER T. NICHOLL
BOX         JAMES H       MD      X01000262         THE LAW OFFICES OF PETER T. NICHOLL           BRANDON        JAMES A       MD      24X-01002056      THE LAW OFFICES OF PETER T. NICHOLL
BOYCE       CATHERINE T   MD      24X09000061       THE LAW OFFICES OF PETER T. NICHOLL           BRANDON        LOUIS F       MD      24X14000178       THE LAW OFFICES OF PETER T. NICHOLL
BOYCE       RONALD E      MD      24X12000912       THE LAW OFFICES OF PETER T. NICHOLL           BRANDON        MATTHEW       MD      24X02002413       THE LAW OFFICES OF PETER T. NICHOLL
BOYD        ALICE L       MD      X00001407         THE LAW OFFICES OF PETER T. NICHOLL           BRANDT         JERRY E       MD      98329508CX2233    THE LAW OFFICES OF PETER T. NICHOLL
BOYD        ALLEN         MD      98030503CX204     THE LAW OFFICES OF PETER T. NICHOLL           BRANNUM        JOE L         MD      24X-02000223      THE LAW OFFICES OF PETER T. NICHOLL
BOYD        ALVA M        MD      98121509CX860     THE LAW OFFICES OF PETER T. NICHOLL           BRANNUM        JOE L         MD      98072548CX545     THE LAW OFFICES OF PETER T. NICHOLL
BOYD        ANNIE B       MD      24X-02000222      THE LAW OFFICES OF PETER T. NICHOLL           BRANT          WILLIAM P     MD      97301506 CX2182   THE LAW OFFICES OF PETER T. NICHOLL
BOYD        ANNIE B       MD      X01000507         THE LAW OFFICES OF PETER T. NICHOLL           BRASWELL       JIMMIE R      MD      24X11000204       THE LAW OFFICES OF PETER T. NICHOLL
BOYD        CLARENCE R    MD      24X09000036       THE LAW OFFICES OF PETER T. NICHOLL           BRATTON        KENNETH       MD      24X15000054       THE LAW OFFICES OF PETER T. NICHOLL
BOYD        CLARENCE R    MD      24X15000532       THE LAW OFFICES OF PETER T. NICHOLL           BRAUN          LAWRENCE J    MD      X99001986         THE LAW OFFICES OF PETER T. NICHOLL
BOYD        DONALD        MD      24X01001755       THE LAW OFFICES OF PETER T. NICHOLL           BRAXTON        ALEXANDER     MD      24X-01001206      THE LAW OFFICES OF PETER T. NICHOLL
BOYD        ERNEST R      MD      24X02000381       THE LAW OFFICES OF PETER T. NICHOLL           BRAXTON        ALLEN G       MD      24X02002241       THE LAW OFFICES OF PETER T. NICHOLL
BOYD        FRANK         MD      24X04000759       THE LAW OFFICES OF PETER T. NICHOLL           BRAXTON        CHARLES L     MD      24X06000688       THE LAW OFFICES OF PETER T. NICHOLL
BOYD        GRANT         MD      24X04000007       THE LAW OFFICES OF PETER T. NICHOLL           BRAXTON        EUGENE E      MD      24X04000760       THE LAW OFFICES OF PETER T. NICHOLL
BOYD        JOHNNIE E     MD      X01000610         THE LAW OFFICES OF PETER T. NICHOLL           BRAXTON        GILBERT N     MD      99-002652         THE LAW OFFICES OF PETER T. NICHOLL
BOYD        MARY          MD      24X06000477       THE LAW OFFICES OF PETER T. NICHOLL           BRAXTON        RICHARD B     MD      98149554CX1122    THE LAW OFFICES OF PETER T. NICHOLL
BOYD        REGINALD S    MD      24X01001365       THE LAW OFFICES OF PETER T. NICHOLL           BRAZELTON      LEROY W       MD      98268518CX1819    THE LAW OFFICES OF PETER T. NICHOLL
BOYD        SAMUEL T      MD      98051511CX371     THE LAW OFFICES OF PETER T. NICHOLL           BRECKENRIDGE   ARNOLD E      MD      24X01000848       THE LAW OFFICES OF PETER T. NICHOLL
BOYD        TERRY T       MD      24X01001324       THE LAW OFFICES OF PETER T. NICHOLL           BREEDEN        ROBERT T      MD      24X-03000286      THE LAW OFFICES OF PETER T. NICHOLL
BOYD        THOMAS H      MD      X99001208         THE LAW OFFICES OF PETER T. NICHOLL           BREHM          RONALD E      MD      X99001361         THE LAW OFFICES OF PETER T. NICHOLL
BOYD        WILLIAM I     MD      X99001274         THE LAW OFFICES OF PETER T. NICHOLL           BREHON         VERNON L      MD      98177507CX1300    THE LAW OFFICES OF PETER T. NICHOLL
BOYD        YVONNE A      MD      24X10000382       THE LAW OFFICES OF PETER T. NICHOLL           BRENNAN        JAMES R       MD      X99000979         THE LAW OFFICES OF PETER T. NICHOLL
BOYDNER     CONLA         MD      X99002687         THE LAW OFFICES OF PETER T. NICHOLL           BRENNAN        PAUL R        MD      98212506CX1526    THE LAW OFFICES OF PETER T. NICHOLL
BOYER       PATRICK W     MD      24X06000471       THE LAW OFFICES OF PETER T. NICHOLL           BREWER         RONALD W      MD      X00001166         THE LAW OFFICES OF PETER T. NICHOLL
BOYKINS     DENNIS L      MD      X00000769         THE LAW OFFICES OF PETER T. NICHOLL           BREWER         TIMOTHY       MD      X00001215         THE LAW OFFICES OF PETER T. NICHOLL
BOYKO       EDWARD        MD      24X07000557       THE LAW OFFICES OF PETER T. NICHOLL           BREWER         TONY B        MD      X00001326         THE LAW OFFICES OF PETER T. NICHOLL
BRACEY      CHARLES T     MD      24X16000117       THE LAW OFFICES OF PETER T. NICHOLL           BREWINGTON     CATHERINE T   MD      24X01000267       THE LAW OFFICES OF PETER T. NICHOLL
BRACEY      FELTON S      MD      98037521CX254     THE LAW OFFICES OF PETER T. NICHOLL           BREWINGTON     EDWARD W      MD      X98402612         THE LAW OFFICES OF PETER T. NICHOLL
BRACEY      GARY R        MD      24X02001721       THE LAW OFFICES OF PETER T. NICHOLL           BREWSTER       FREDERICK     MD      24X-02001079      THE LAW OFFICES OF PETER T. NICHOLL
BRACEY      RUFUS         MD      X00001087         THE LAW OFFICES OF PETER T. NICHOLL           BREWSTER       JAMES D       MD      X99001804         THE LAW OFFICES OF PETER T. NICHOLL
BRACEY      RUFUS         MD      X99001448         THE LAW OFFICES OF PETER T. NICHOLL           BRICE          FREDERICK K   MD      24X-02000401      THE LAW OFFICES OF PETER T. NICHOLL
BRACEY      STANLEY       MD      X00000317         THE LAW OFFICES OF PETER T. NICHOLL           BRICE          HAROLD S      MD      24X04000881       THE LAW OFFICES OF PETER T. NICHOLL
BRACKINS    WILLIAM C     MD      24X01001353       THE LAW OFFICES OF PETER T. NICHOLL           BRICE          HOIT          MD      98113505CX796     THE LAW OFFICES OF PETER T. NICHOLL
BRACY       MARGARET L    MD      24X06000514       THE LAW OFFICES OF PETER T. NICHOLL           BRICE          HUGH J        MD      X00001305         THE LAW OFFICES OF PETER T. NICHOLL
BRADBY      LESTER V      MD      24X02000907       THE LAW OFFICES OF PETER T. NICHOLL           BRICE          JOHN A        MD      98338560CX2384    THE LAW OFFICES OF PETER T. NICHOLL
BRADBY      RODNEY C      MD      97350501CX2486    THE LAW OFFICES OF PETER T. NICHOLL           BRICE          JOHNNY J      MD      24X07000423       THE LAW OFFICES OF PETER T. NICHOLL
BRADDS      THOMAS E      MD      24X13000110       THE LAW OFFICES OF PETER T. NICHOLL           BRICE          ROOSEVELT     MD      24X04000492       THE LAW OFFICES OF PETER T. NICHOLL
BRADFORD    DOLORES M     MD      24X06000197       THE LAW OFFICES OF PETER T. NICHOLL           BRICKUS        JONATHAN      MD      97330502CX2373    THE LAW OFFICES OF PETER T. NICHOLL
BRADFORD    DONALD L      MD      X00000522         THE LAW OFFICES OF PETER T. NICHOLL           BRIDGEFORD     CHARLES D     MD      96068507          THE LAW OFFICES OF PETER T. NICHOLL
BRADFORD    EDDIE M       MD      X99002125         THE LAW OFFICES OF PETER T. NICHOLL           BRIDGES        GARY C        MD      98219517CX1556    THE LAW OFFICES OF PETER T. NICHOLL
BRADFORD    GREGORY P     MD      24X02001819       THE LAW OFFICES OF PETER T. NICHOLL           BRIDGES        WILLIE        MD      24X14000423       THE LAW OFFICES OF PETER T. NICHOLL
BRADFORD    JOSEPH A      MD      X00000356         THE LAW OFFICES OF PETER T. NICHOLL           BRIDGMAN       JOHN E        MD      X99001568         THE LAW OFFICES OF PETER T. NICHOLL
BRADLEY     CHARLES       MD      X99001475         THE LAW OFFICES OF PETER T. NICHOLL           BRIGGS         JOSEPH        MD      24X06000595       THE LAW OFFICES OF PETER T. NICHOLL
BRADLEY     ERIC V        MD      24X04000012       THE LAW OFFICES OF PETER T. NICHOLL           BRIGMAN        JOHN H        MD      24X-01001846      THE LAW OFFICES OF PETER T. NICHOLL
BRADLEY     JAMES C       MD      98057504CX388     THE LAW OFFICES OF PETER T. NICHOLL           BRILEY         WILLIAM E     MD      98338561CX2385    THE LAW OFFICES OF PETER T. NICHOLL
BRADLEY     JAMES L       MD      24X02000905       THE LAW OFFICES OF PETER T. NICHOLL           BRINKLEY       EDDIE W       MD      97301505 CX2181   THE LAW OFFICES OF PETER T. NICHOLL
BRADLEY     JAMES L       MD      95326505          THE LAW OFFICES OF PETER T. NICHOLL           BRINKLEY       LARRY D       MD      24X10000424       THE LAW OFFICES OF PETER T. NICHOLL
BRADLEY     RANDOLPH E    MD      X01000149         THE LAW OFFICES OF PETER T. NICHOLL           BRINKMAN       CHARLES S     MD      95216505          THE LAW OFFICES OF PETER T. NICHOLL
BRADLEY     RAYMOND E     MD      97255514 CX1937   THE LAW OFFICES OF PETER T. NICHOLL           BRITT          DONALD R      MD      24X08000349       THE LAW OFFICES OF PETER T. NICHOLL
BRADLEY     RUDOLPH E     MD      98016516CX56      THE LAW OFFICES OF PETER T. NICHOLL           BRITTAIN       ANNE B        MD      24X05000093       THE LAW OFFICES OF PETER T. NICHOLL
BRADY       CHARLES E     MD      24X11000818       THE LAW OFFICES OF PETER T. NICHOLL           BRITTAIN       EDWARD L      MD      24X03000901       THE LAW OFFICES OF PETER T. NICHOLL
BRADY       CHARLOTTE     MD      24X04000897       THE LAW OFFICES OF PETER T. NICHOLL           BRITTAIN       HARRY L       MD      X99000524         THE LAW OFFICES OF PETER T. NICHOLL
BRADY       DONALD E      MD      24X02000379       THE LAW OFFICES OF PETER T. NICHOLL           BRITTON        HERBERT       MD      24X11000038       THE LAW OFFICES OF PETER T. NICHOLL
BRADY       JAMES F       MD      24X11000203       THE LAW OFFICES OF PETER T. NICHOLL           BROADDUS       ROBERT L      MD      98233506CX1632    THE LAW OFFICES OF PETER T. NICHOLL
BRADY       RICHARD J     MD      95198503          THE LAW OFFICES OF PETER T. NICHOLL           BROADIE        FRANKLIN D    MD      X99001504         THE LAW OFFICES OF PETER T. NICHOLL
BRADY       VONICE L      MD      24X16000022       THE LAW OFFICES OF PETER T. NICHOLL           BROADNAX       JAMES O       MD      98085501CX608     THE LAW OFFICES OF PETER T. NICHOLL
BRADY       VONICE L      MD      94340501          THE LAW OFFICES OF PETER T. NICHOLL           BROADNAX       MARTY D       MD      24X11000241       THE LAW OFFICES OF PETER T. NICHOLL
BRAGER      CHARLES T     MD      24X03000434       THE LAW OFFICES OF PETER T. NICHOLL           BROADWATER     DAYSON E      MD      24X04000696       THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                           Appendix A - 466
                                          Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                        Document Page 485 of 624
Claimant          Claimant      State                                                                   Claimant    Claimant      State
Last Name         First Name    Filed   Docket Number     Primary Plaintiff Counsel                     Last Name   First Name    Filed   Docket Number      Primary Plaintiff Counsel
BROADWATER        DEAN E        MD      24X-02001861      THE LAW OFFICES OF PETER T. NICHOLL           BROWN       FLOYD E       MD      24X03000952        THE LAW OFFICES OF PETER T. NICHOLL
BROADWATER        THELMA R      MD      24X05000910       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       FRANK G       MD      24X01001589        THE LAW OFFICES OF PETER T. NICHOLL
BROADWATER        VIRGIL J      MD      24X04000761       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       FREDERICK H   MD      24X06000541        THE LAW OFFICES OF PETER T. NICHOLL
BROCATO           DEBORAH       MD      24X12000975       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       GARRETT J     MD      X00000927          THE LAW OFFICES OF PETER T. NICHOLL
BROCKI            MILDRED M     MD      24X01001356       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       GRANVILLE P   MD      24X-02002092       THE LAW OFFICES OF PETER T. NICHOLL
BROCKINGTON       EDDIE         MD      X00000645         THE LAW OFFICES OF PETER T. NICHOLL           BROWN       HAROLD J      MD      24X01001135        THE LAW OFFICES OF PETER T. NICHOLL
BRODA             JONATHAN A    MD      X99000911         THE LAW OFFICES OF PETER T. NICHOLL           BROWN       HAROLD T      MD      X99000726          THE LAW OFFICES OF PETER T. NICHOLL
BRODIE            BENNIE        MD      24X-03000038      THE LAW OFFICES OF PETER T. NICHOLL           BROWN       HARVEY S      MD      98051517CX377      THE LAW OFFICES OF PETER T. NICHOLL
BRODIE            JAMES E       MD      95-102501         THE LAW OFFICES OF PETER T. NICHOLL           BROWN       HENRY C       MD      X99000095          THE LAW OFFICES OF PETER T. NICHOLL
BRODIE            MCMILLER      MD      X99000983         THE LAW OFFICES OF PETER T. NICHOLL           BROWN       HERBERT L     MD      X99001840          THE LAW OFFICES OF PETER T. NICHOLL
BRODIE            SHIRLEY W     MD      24X03000476       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       HORACE J      MD      24X10000299        THE LAW OFFICES OF PETER T. NICHOLL
BRODNAX           LAWRENCE T    MD      X00001143         THE LAW OFFICES OF PETER T. NICHOLL           BROWN       JAMES         MD      98261505CX1729     THE LAW OFFICES OF PETER T. NICHOLL
BROGDAN           MORRIS        MD      24X02002005       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       JAMES E       MD      24X01-001796       THE LAW OFFICES OF PETER T. NICHOLL
BROGDEN           JAMES         MD      98329582CX2307    THE LAW OFFICES OF PETER T. NICHOLL           BROWN       JAMES H       MD      01-000227          THE LAW OFFICES OF PETER T. NICHOLL
BROGDEN           JOSEPH L      MD      98-065511CX494    THE LAW OFFICES OF PETER T. NICHOLL           BROWN       JAMES H       MD      X99001910          THE LAW OFFICES OF PETER T. NICHOLL
BROGDON           STANFIELD     MD      98338556CX2380    THE LAW OFFICES OF PETER T. NICHOLL           BROWN       JAMES L       MD      24X-02001482       THE LAW OFFICES OF PETER T. NICHOLL
BROJOCKNO-SMITH   WILLIE        MD      98037520CX253     THE LAW OFFICES OF PETER T. NICHOLL           BROWN       JEREMIAH M    MD      98170510CX1266     THE LAW OFFICES OF PETER T. NICHOLL
BROKKE            LAWRENCE D    MD      24X03001153       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       JEROME W      MD      X00001053          THE LAW OFFICES OF PETER T. NICHOLL
BROKKE            REUBEN D      MD      24X09000034       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       JOHN E        MD      24X02001714        THE LAW OFFICES OF PETER T. NICHOLL
BROMWELL          JOHN W        MD      24X-02000338      THE LAW OFFICES OF PETER T. NICHOLL           BROWN       JOHN H        MD      24X02002021        THE LAW OFFICES OF PETER T. NICHOLL
BRONAKOSKI        JOHN W        MD      24X10000110       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       JOHN H        MD      24X13000108        THE LAW OFFICES OF PETER T. NICHOLL
BROOKS            ALBERT B      MD      98028562 CX 194   THE LAW OFFICES OF PETER T. NICHOLL           BROWN       JOHN R        MD      24X12000417        THE LAW OFFICES OF PETER T. NICHOLL
BROOKS            ALTON F       MD      95132503          THE LAW OFFICES OF PETER T. NICHOLL           BROWN       JOSEPH        MD      24X-01001833       THE LAW OFFICES OF PETER T. NICHOLL
BROOKS            ARTHUR L      MD      24X02001244       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       JOSEPH W      MD      24X09000016        THE LAW OFFICES OF PETER T. NICHOLL
BROOKS            BARRY D       MD      98-155503CX1129   THE LAW OFFICES OF PETER T. NICHOLL           BROWN       KENNETH       MD      X00001483          THE LAW OFFICES OF PETER T. NICHOLL
BROOKS            CARL C        MD      24X02-001206      THE LAW OFFICES OF PETER T. NICHOLL           BROWN       LARRY M       MD      X01000560          THE LAW OFFICES OF PETER T. NICHOLL
BROOKS            CARLTON W     MD      24X01001352       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       LARRY N       MD      X00000912          THE LAW OFFICES OF PETER T. NICHOLL
BROOKS            CATHERINE     MD      24X07000001       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       LARRY T       MD      X99000824          THE LAW OFFICES OF PETER T. NICHOLL
BROOKS            CRANSTON L    MD      24X11000589       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       LAURENCE W    MD      98141509CX1013     THE LAW OFFICES OF PETER T. NICHOLL
BROOKS            DARNELL       MD      X99002418         THE LAW OFFICES OF PETER T. NICHOLL           BROWN       LENWARD E     MD      24X15000012        THE LAW OFFICES OF PETER T. NICHOLL
BROOKS            HERBERT J     MD      24X06000721       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       LEO A         MD      24X05000048        THE LAW OFFICES OF PETER T. NICHOLL
BROOKS            HERMAN L      MD      97276508 CX2059   THE LAW OFFICES OF PETER T. NICHOLL           BROWN       LEON E        MD      24X05000518        THE LAW OFFICES OF PETER T. NICHOLL
BROOKS            JAMES J       MD      24X15000282       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       LEROY W       MD      24X02001718        THE LAW OFFICES OF PETER T. NICHOLL
BROOKS            JAMES S       MD      24X00000554       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       LEVON A       MD      24X01-001707       THE LAW OFFICES OF PETER T. NICHOLL
BROOKS            JAMES U       MD      98316506CX2124    THE LAW OFFICES OF PETER T. NICHOLL           BROWN       MARIE         MD      24X06000109        THE LAW OFFICES OF PETER T. NICHOLL
BROOKS            JOHNNIE L     MD      X00000448         THE LAW OFFICES OF PETER T. NICHOLL           BROWN       MARK          MD      X99001678          THE LAW OFFICES OF PETER T. NICHOLL
BROOKS            MELVIN O      MD      X00000488         THE LAW OFFICES OF PETER T. NICHOLL           BROWN       MARLENE P     MD      X01000177          THE LAW OFFICES OF PETER T. NICHOLL
BROOKS            MICHAEL F     MD      24X10000214       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       MARY E        MD      24X-01002092       THE LAW OFFICES OF PETER T. NICHOLL
BROOKS            NATHANIEL Y   MD      24X13000035       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       MELVIN D      MD      24X03000900        THE LAW OFFICES OF PETER T. NICHOLL
BROOKS            NATHANIEL Y   MD      24X17000017       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       MELVIN R      MD      X01000562          THE LAW OFFICES OF PETER T. NICHOLL
BROOKS            OTIS R        MD      X99000280         THE LAW OFFICES OF PETER T. NICHOLL           BROWN       NANCY E       MD      24X06000159        THE LAW OFFICES OF PETER T. NICHOLL
BROOKS            PATRICIA B    MD      24X01-001661      THE LAW OFFICES OF PETER T. NICHOLL           BROWN       NELSON        VA      700CL9927225A-04   THE LAW OFFICES OF PETER T. NICHOLL
BROOKS            RONNIE G      MD      X00000440         THE LAW OFFICES OF PETER T. NICHOLL           BROWN       ODELL         MD      24X06000020        THE LAW OFFICES OF PETER T. NICHOLL
BROOKS            THURLAND E    MD      X00001164         THE LAW OFFICES OF PETER T. NICHOLL           BROWN       OTIS L        MD      X00001010          THE LAW OFFICES OF PETER T. NICHOLL
BROOKS            WAYNE W       MD      24X01001590       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       PEGGY L       MD      24X15000621        THE LAW OFFICES OF PETER T. NICHOLL
BROUGHTON         HARRY L       MD      X-98402460        THE LAW OFFICES OF PETER T. NICHOLL           BROWN       PERCY E       MD      98170503CX1259     THE LAW OFFICES OF PETER T. NICHOLL
BROWDER           MARVIN W      MD      98219506CX1545    THE LAW OFFICES OF PETER T. NICHOLL           BROWN       PETE M        MD      24X-02000049       THE LAW OFFICES OF PETER T. NICHOLL
BROWN             AARON H       MD      24X10000061       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       PHILLIP A     MD      24X10000385        THE LAW OFFICES OF PETER T. NICHOLL
BROWN             ALPHONSO W    MD      98317519CX2150    THE LAW OFFICES OF PETER T. NICHOLL           BROWN       PURNELL       MD      24X-03000244       THE LAW OFFICES OF PETER T. NICHOLL
BROWN             ANNABELLE     MD      24X05000350       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       RAYMOND C     MD      99-002632          THE LAW OFFICES OF PETER T. NICHOLL
BROWN             ARTHUR        MD      24X02000722       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       REGINA H      MD      98225507CX1591     THE LAW OFFICES OF PETER T. NICHOLL
BROWN             ARTHUR        MD      X99000901         THE LAW OFFICES OF PETER T. NICHOLL           BROWN       REGINALD C    MD      24X06000367        THE LAW OFFICES OF PETER T. NICHOLL
BROWN             BARBARA J     MD      24X05000131       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       RICHARD L     MD      24X-02000677       THE LAW OFFICES OF PETER T. NICHOLL
BROWN             BRUCE J       MD      X00000715         THE LAW OFFICES OF PETER T. NICHOLL           BROWN       ROBERT        MD      24X03000202        THE LAW OFFICES OF PETER T. NICHOLL
BROWN             BURNICE       MD      24X-02000074      THE LAW OFFICES OF PETER T. NICHOLL           BROWN       ROBERT        MD      X01000261          THE LAW OFFICES OF PETER T. NICHOLL
BROWN             CALVIN E      MD      98107510CX762     THE LAW OFFICES OF PETER T. NICHOLL           BROWN       ROBERT M      MD      97255513 CX1936    THE LAW OFFICES OF PETER T. NICHOLL
BROWN             CHARLES E     MD      24X01000588       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       SAMUEL        MD      24X06000050        THE LAW OFFICES OF PETER T. NICHOLL
BROWN             CHARLES L     MD      24X14000489       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       SAMUEL        MD      X99002443          THE LAW OFFICES OF PETER T. NICHOLL
BROWN             COLUMBUS      MD      24X-01002037      THE LAW OFFICES OF PETER T. NICHOLL           BROWN       SHELDON C     MD      98338558CX2382     THE LAW OFFICES OF PETER T. NICHOLL
BROWN             COLUMBUS      MD      24X02002020       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       THEODORE L    MD      X01000286          THE LAW OFFICES OF PETER T. NICHOLL
BROWN             CORNELL J     MD      97309509 CX2231   THE LAW OFFICES OF PETER T. NICHOLL           BROWN       THOMAS L      MD      97304505 CX2202    THE LAW OFFICES OF PETER T. NICHOLL
BROWN             DAVID K       MD      24X02001127       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       THOMAS M      MD      X99002142          THE LAW OFFICES OF PETER T. NICHOLL
BROWN             DAVIS         MD      X-01000232        THE LAW OFFICES OF PETER T. NICHOLL           BROWN       THURMON A     MD      24X02002017        THE LAW OFFICES OF PETER T. NICHOLL
BROWN             DENNIS G      MD      24X11000061       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       TONEY H       MD      X00000438          THE LAW OFFICES OF PETER T. NICHOLL
BROWN             DONALD        MD      24X06000279       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       WALTER        MD      24X-01002038       THE LAW OFFICES OF PETER T. NICHOLL
BROWN             EARL          MD      X00001058         THE LAW OFFICES OF PETER T. NICHOLL           BROWN       WALTER        MD      24X-02000073       THE LAW OFFICES OF PETER T. NICHOLL
BROWN             EDDIE         MD      24X04001021       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       WALTER P      MD      24X16000318        THE LAW OFFICES OF PETER T. NICHOLL
BROWN             EDWARD        MD      98338572CX2396    THE LAW OFFICES OF PETER T. NICHOLL           BROWN       WAYNE H       MD      24X01002091        THE LAW OFFICES OF PETER T. NICHOLL
BROWN             EDWARD A      MD      24X15000564       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       WILLIAM C     MD      98267511CX1800     THE LAW OFFICES OF PETER T. NICHOLL
BROWN             EDWARD C      MD      24X05000456       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       WILLIAM E     MD      24X03000905        THE LAW OFFICES OF PETER T. NICHOLL
BROWN             EDWARD L      MD      98142506CX1028    THE LAW OFFICES OF PETER T. NICHOLL           BROWN       WILLIAM F     MD      24X95181514        THE LAW OFFICES OF PETER T. NICHOLL
BROWN             EDWARD N      MD      X-01001159        THE LAW OFFICES OF PETER T. NICHOLL           BROWN       WILLIAM M     MD      X00000551          THE LAW OFFICES OF PETER T. NICHOLL
BROWN             ELLIS M       MD      X00001298         THE LAW OFFICES OF PETER T. NICHOLL           BROWN       WILLIAM N     MD      24X02000731        THE LAW OFFICES OF PETER T. NICHOLL
BROWN             ELMER J       MD      98212504CX1524    THE LAW OFFICES OF PETER T. NICHOLL           BROWN       WILLIAM N     MD      X99001470          THE LAW OFFICES OF PETER T. NICHOLL
BROWN             ELVIN M       MD      24X02001506       THE LAW OFFICES OF PETER T. NICHOLL           BROWN       WILLIAM S     MD      X-01000959         THE LAW OFFICES OF PETER T. NICHOLL
BROWN             EMMANUEL M    MD      96025504          THE LAW OFFICES OF PETER T. NICHOLL           BROWN       WILLIE L      MD      24X01-001651       THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                               Appendix A - 467
                                      Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                    Document Page 486 of 624
Claimant      Claimant      State                                                                   Claimant     Claimant     State
Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel                     Last Name    First Name   Filed   Docket Number    Primary Plaintiff Counsel
BROWNE        GERALD E      MD      24X-01001699      THE LAW OFFICES OF PETER T. NICHOLL           BUNN         JOHN H       MD      X99001432        THE LAW OFFICES OF PETER T. NICHOLL
BROWNSON      ROBERT T      MD      X-98402461        THE LAW OFFICES OF PETER T. NICHOLL           BURDYICK     CARROLL J    MD      X00000077        THE LAW OFFICES OF PETER T. NICHOLL
BROZOZOWSKI   BERNARD       MD      24X-01002036      THE LAW OFFICES OF PETER T. NICHOLL           BURGESS      CARMELA      MD      X00000882        THE LAW OFFICES OF PETER T. NICHOLL
BRUBACH       ROBERT W      MD      24X01001337       THE LAW OFFICES OF PETER T. NICHOLL           BURGESS      MELVIN       MD      X99002442        THE LAW OFFICES OF PETER T. NICHOLL
BRUCE         LORETTA E     MD      X99002659         THE LAW OFFICES OF PETER T. NICHOLL           BURGESS      ROBERT I     MD      24X04000011      THE LAW OFFICES OF PETER T. NICHOLL
BRUCE         TAFT W        MD      98170504CX1260    THE LAW OFFICES OF PETER T. NICHOLL           BURGESS      WILLIAM M    MD      98120517CX850    THE LAW OFFICES OF PETER T. NICHOLL
BRUMMELL      LAWRENCE H    MD      X99000838         THE LAW OFFICES OF PETER T. NICHOLL           BURKE        BERNIE L     MD      24X11000949      THE LAW OFFICES OF PETER T. NICHOLL
BRUMMET       SHARON A      MD      24X02-001200      THE LAW OFFICES OF PETER T. NICHOLL           BURKETT      BERNARD E    MD      X00000521        THE LAW OFFICES OF PETER T. NICHOLL
BRUMMETT      GEORGE W      MD      24X10000206       THE LAW OFFICES OF PETER T. NICHOLL           BURKETT      ROBERT L     MD      24X02000730      THE LAW OFFICES OF PETER T. NICHOLL
BRUMMETT      RAYMOND       MD      24X11000205       THE LAW OFFICES OF PETER T. NICHOLL           BURKHART     DENNIS W     MD      X99001742        THE LAW OFFICES OF PETER T. NICHOLL
BRUNDRETT     CHARLES R     MD      24X14000497       THE LAW OFFICES OF PETER T. NICHOLL           BURLESON     RONNIE L     MD      24X02002415      THE LAW OFFICES OF PETER T. NICHOLL
BRUNSON       ALEXANDER     MD      98261516CX1740    THE LAW OFFICES OF PETER T. NICHOLL           BURLEY       FOSTER L     MD      24X02002411      THE LAW OFFICES OF PETER T. NICHOLL
BRUNSON       ERNESTINE     MD      24X07000171       THE LAW OFFICES OF PETER T. NICHOLL           BURLEY       WENDELL M    MD      98296513CX1991   THE LAW OFFICES OF PETER T. NICHOLL
BRUNSON       JOHN H        MD      95349506          THE LAW OFFICES OF PETER T. NICHOLL           BURLOCK      JOSEPH A     MD      X99002027        THE LAW OFFICES OF PETER T. NICHOLL
BRUNSON       JOHN H        MD      X00001459         THE LAW OFFICES OF PETER T. NICHOLL           BURLOCK      LORETTA J    MD      24X06000646      THE LAW OFFICES OF PETER T. NICHOLL
BRUSH         EILEEN        MD      24X06000264       THE LAW OFFICES OF PETER T. NICHOLL           BURMAN       EDWARD L     MD      24X-02000687     THE LAW OFFICES OF PETER T. NICHOLL
BRUSHMILLER   EDWIN W       MD      24X03000903       THE LAW OFFICES OF PETER T. NICHOLL           BURNETT      ZENO         MD      24X-02001419     THE LAW OFFICES OF PETER T. NICHOLL
BRYAN         LARRY B       MD      24X14000042       THE LAW OFFICES OF PETER T. NICHOLL           BURNS        JAMES B      MD      24X01001254      THE LAW OFFICES OF PETER T. NICHOLL
BRYAN         SAMUEL        MD      X-01000952        THE LAW OFFICES OF PETER T. NICHOLL           BURNS        JAMES L      MD      X01000751        THE LAW OFFICES OF PETER T. NICHOLL
BRYANT        ANGELA M      MD      24X10000019       THE LAW OFFICES OF PETER T. NICHOLL           BURNS        JOHN D       MD      98121519CX870    THE LAW OFFICES OF PETER T. NICHOLL
BRYANT        ARTHUR K      MD      X00000922         THE LAW OFFICES OF PETER T. NICHOLL           BURNS        LEROY F      MD      98323503CX2182   THE LAW OFFICES OF PETER T. NICHOLL
BRYANT        CECIL W       MD      98170507CX1263    THE LAW OFFICES OF PETER T. NICHOLL           BURNS        MICHAEL B    MD      24X-020002792    THE LAW OFFICES OF PETER T. NICHOLL
BRYANT        EARL L        MD      97339543CX2452    THE LAW OFFICES OF PETER T. NICHOLL           BURNS        ROBERT       MD      24X13000141      THE LAW OFFICES OF PETER T. NICHOLL
BRYANT        EARL M        MD      24X05000651       THE LAW OFFICES OF PETER T. NICHOLL           BURNS        ROBERT A     MD      X00000911        THE LAW OFFICES OF PETER T. NICHOLL
BRYANT        GARLAND W     MD      24X11000318       THE LAW OFFICES OF PETER T. NICHOLL           BURNS        RODERICK J   MD      24X-02000047     THE LAW OFFICES OF PETER T. NICHOLL
BRYANT        GRACE B       MD      24X05000391       THE LAW OFFICES OF PETER T. NICHOLL           BURNS        THOMAS R     MD      98120503CX836    THE LAW OFFICES OF PETER T. NICHOLL
BRYANT        GUY P         MD      24X06000249       THE LAW OFFICES OF PETER T. NICHOLL           BURRELL      ARTHUR O     MD      98337510CX2322   THE LAW OFFICES OF PETER T. NICHOLL
BRYANT        HENRY G       MD      98183524CX1351    THE LAW OFFICES OF PETER T. NICHOLL           BURRELL      CARL W       MD      24X02002596      THE LAW OFFICES OF PETER T. NICHOLL
BRYANT        JAMES D       MD      96138525          THE LAW OFFICES OF PETER T. NICHOLL           BURRELL      CLYDE E      MD      24X07000303      THE LAW OFFICES OF PETER T. NICHOLL
BRYANT        JAMES W       MD      24X02001499       THE LAW OFFICES OF PETER T. NICHOLL           BURRELL      EDMOND W     MD      24X-01001831     THE LAW OFFICES OF PETER T. NICHOLL
BRYANT        JOHHNY        MD      97254504 CX1915   THE LAW OFFICES OF PETER T. NICHOLL           BURRELL      GORDON E     MD      24-X-03000098    THE LAW OFFICES OF PETER T. NICHOLL
BRYANT        LLOYD B       MD      24X-02001389      THE LAW OFFICES OF PETER T. NICHOLL           BURRELL      RONNIE       MD      24X-02000334     THE LAW OFFICES OF PETER T. NICHOLL
BRYANT        MARY L        MD      24X06000248       THE LAW OFFICES OF PETER T. NICHOLL           BURRELL      THEODORE     MD      24X-01001683     THE LAW OFFICES OF PETER T. NICHOLL
BRYANT        RICHARD H     MD      97338510CX2406    THE LAW OFFICES OF PETER T. NICHOLL           BURRELL      THEODORE M   MD      24X09000462      THE LAW OFFICES OF PETER T. NICHOLL
BRYANT        SAMUEL        MD      X00001524         THE LAW OFFICES OF PETER T. NICHOLL           BURRELL      WARREN M     MD      24X-02002423     THE LAW OFFICES OF PETER T. NICHOLL
BRYANT        SANFORD G     MD      X99001270         THE LAW OFFICES OF PETER T. NICHOLL           BURROWS      GARY L       MD      24X02002431      THE LAW OFFICES OF PETER T. NICHOLL
BRZOZOWSKI    CONSTANCE M   MD      24X06000375       THE LAW OFFICES OF PETER T. NICHOLL           BURRUS       THOMAS O     MD      24X11000355      THE LAW OFFICES OF PETER T. NICHOLL
BRZOZOWSKI    MILTON F      MD      X00000129         THE LAW OFFICES OF PETER T. NICHOLL           BURRUSS      JOSEPH D     MD      X99001271        THE LAW OFFICES OF PETER T. NICHOLL
BUBER         IRA D         MD      24X02001592       THE LAW OFFICES OF PETER T. NICHOLL           BURTON       CANDACE P    MD      24X01001753      THE LAW OFFICES OF PETER T. NICHOLL
BUCCHOLZ      RONALD W      MD      X00001409         THE LAW OFFICES OF PETER T. NICHOLL           BURTON       HENRY L      MD      24X07000105      THE LAW OFFICES OF PETER T. NICHOLL
BUCHANAN      SYLVIA        MD      24X06000648       THE LAW OFFICES OF PETER T. NICHOLL           BURTON       HENRY L      MD      X01000750        THE LAW OFFICES OF PETER T. NICHOLL
BUCHANAN      VERNON A      MD      24X04000245       THE LAW OFFICES OF PETER T. NICHOLL           BURTON       JAMES R      MD      X99000753        THE LAW OFFICES OF PETER T. NICHOLL
BUCHHOLZ      JOSEPH X      MD      24X15000586       THE LAW OFFICES OF PETER T. NICHOLL           BURTON       LIZZIE J     MD      24X04000906      THE LAW OFFICES OF PETER T. NICHOLL
BUCK          EDWARD J      MD      24X11000817       THE LAW OFFICES OF PETER T. NICHOLL           BURWELL      EDWARD       MD      24X14000475      THE LAW OFFICES OF PETER T. NICHOLL
BUCK          ERNEST A      MD      X99002012         THE LAW OFFICES OF PETER T. NICHOLL           BUSH         FRANKLIN S   MD      24X04000762      THE LAW OFFICES OF PETER T. NICHOLL
BUCK          HENRY W       MD      X-98402462        THE LAW OFFICES OF PETER T. NICHOLL           BUSH         HARRIETTE    MD      24X06000427      THE LAW OFFICES OF PETER T. NICHOLL
BUCK          MARVIN L      MD      X01000349         THE LAW OFFICES OF PETER T. NICHOLL           BUSH         PHILIP O     MD      X99001437        THE LAW OFFICES OF PETER T. NICHOLL
BUCK          ROBERT E      MD      24X13000418       THE LAW OFFICES OF PETER T. NICHOLL           BUSHAW       RANDALL E    MD      CAL90-15970      THE LAW OFFICES OF PETER T. NICHOLL
BUCKLEY       JAMES         MD      24X08000144       THE LAW OFFICES OF PETER T. NICHOLL           BUSHROD      HARRY L      MD      98183523CX1350   THE LAW OFFICES OF PETER T. NICHOLL
BUCKSON       ALBERTA       MD      97268505 CX2017   THE LAW OFFICES OF PETER T. NICHOLL           BUSKIRK      JAMES F      MD      98177514CX1307   THE LAW OFFICES OF PETER T. NICHOLL
BUCKSON       OTIS M        MD      24X12001044       THE LAW OFFICES OF PETER T. NICHOLL           BUSSARD      LESLEY E     MD      98050501CX356    THE LAW OFFICES OF PETER T. NICHOLL
BUDD          AURELIA       MD      24X06000295       THE LAW OFFICES OF PETER T. NICHOLL           BUTCHER      DENNIS E     MD      98254503CX1703   THE LAW OFFICES OF PETER T. NICHOLL
BUECHE        CHRISTIAN E   MD      X-98402494        THE LAW OFFICES OF PETER T. NICHOLL           BUTLER       AUDREY M     MD      24X06000443      THE LAW OFFICES OF PETER T. NICHOLL
BUETTNER      ANNA C        MD      24X06000694       THE LAW OFFICES OF PETER T. NICHOLL           BUTLER       CALVIN J     MD      X-01000951       THE LAW OFFICES OF PETER T. NICHOLL
BUGGS         DAVID M       MD      24X02001590       THE LAW OFFICES OF PETER T. NICHOLL           BUTLER       DONALD M     MD      95-114505        THE LAW OFFICES OF PETER T. NICHOLL
BUGGS         RUBEN         MD      24X06000472       THE LAW OFFICES OF PETER T. NICHOLL           BUTLER       EMANUEL E    MD      24X12001097      THE LAW OFFICES OF PETER T. NICHOLL
BUGOSH        JAMES P       MD      98275516CX1867    THE LAW OFFICES OF PETER T. NICHOLL           BUTLER       HAROLD G     MD      X99001436        THE LAW OFFICES OF PETER T. NICHOLL
BUHRMAN       DARYL J       MD      24X09000268       THE LAW OFFICES OF PETER T. NICHOLL           BUTLER       HARRY M      MD      X99000821        THE LAW OFFICES OF PETER T. NICHOLL
BUIE          JAMES R       MD      97339554CX2463    THE LAW OFFICES OF PETER T. NICHOLL           BUTLER       HOWARD       MD      24X13000433      THE LAW OFFICES OF PETER T. NICHOLL
BUIE          MARY N        MD      24X06000327       THE LAW OFFICES OF PETER T. NICHOLL           BUTLER       JAMES M      MD      24X06000581      THE LAW OFFICES OF PETER T. NICHOLL
BUKOWSKI      CHARLES F     MD      24X04000690       THE LAW OFFICES OF PETER T. NICHOLL           BUTLER       JOHN E       MD      24X-02000004     THE LAW OFFICES OF PETER T. NICHOLL
BUKOWSKI      EDWARD L      MD      98275504CX1855    THE LAW OFFICES OF PETER T. NICHOLL           BUTLER       MILTON E     MD      98176513CX1287   THE LAW OFFICES OF PETER T. NICHOLL
BULETT        EDWARD L      MD      24X17000167       THE LAW OFFICES OF PETER T. NICHOLL           BUTLER       ROGER        MD      X00000896        THE LAW OFFICES OF PETER T. NICHOLL
BULETT        EDWARD L      MD      98176517CX1291    THE LAW OFFICES OF PETER T. NICHOLL           BUTLER-BEY   GREGORY R    MD      24X17000343      THE LAW OFFICES OF PETER T. NICHOLL
BULLOCK       AUGUSTUS      MD      24X04000932       THE LAW OFFICES OF PETER T. NICHOLL           BUTLER-BEY   GREGORY R    MD      X00000121        THE LAW OFFICES OF PETER T. NICHOLL
BULLOCK       AUGUSTUS      MD      X99001617         THE LAW OFFICES OF PETER T. NICHOLL           BUTRIM       CHARLES M    MD      24X07000417      THE LAW OFFICES OF PETER T. NICHOLL
BULLOCK       CLARENCE H    MD      97338502CX2398    THE LAW OFFICES OF PETER T. NICHOLL           BUTTION      ROBERT L     MD      X99001263        THE LAW OFFICES OF PETER T. NICHOLL
BULLOCK       GREGORY A     MD      24X01-001180      THE LAW OFFICES OF PETER T. NICHOLL           BUTTION      SHIRLEY J    MD      24X05000767      THE LAW OFFICES OF PETER T. NICHOLL
BULLOCK       ROBERT M      MD      X99000105         THE LAW OFFICES OF PETER T. NICHOLL           BUTTS        JESSE W      MD      X99001548        THE LAW OFFICES OF PETER T. NICHOLL
BULLOCK       STACEY L      MD      98218503CX1536    THE LAW OFFICES OF PETER T. NICHOLL           BUTTS        LEVI T       MD      X00000584        THE LAW OFFICES OF PETER T. NICHOLL
BULLOCK       WILBERT F     MD      24X03000176       THE LAW OFFICES OF PETER T. NICHOLL           BUTTS        PAULINE R    MD      98310519CX2097   THE LAW OFFICES OF PETER T. NICHOLL
BULLOCK       WILLIAM W     MD      24X11000198       THE LAW OFFICES OF PETER T. NICHOLL           BUZGIERSKI   ANDREW P     MD      24X03000789      THE LAW OFFICES OF PETER T. NICHOLL
BULOTA        JOHN G        MD      X00000117         THE LAW OFFICES OF PETER T. NICHOLL           BUZZURO      PHILLIP A    MD      24X03001034      THE LAW OFFICES OF PETER T. NICHOLL
BUNCH         EDWARD R      MD      24X10000354       THE LAW OFFICES OF PETER T. NICHOLL           BYER         PATRICIA A   MD      24X03000842      THE LAW OFFICES OF PETER T. NICHOLL
BUNCH         JAMES G       MD      24X01001375       THE LAW OFFICES OF PETER T. NICHOLL           BYERS        ANDREW W     MD      98296515CX1993   THE LAW OFFICES OF PETER T. NICHOLL
BUNCH         WILLIE        MD      98240516CX1668    THE LAW OFFICES OF PETER T. NICHOLL           BYERS        THOMAS       MD      X-98402466       THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                         Appendix A - 468
                                      Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                    Document Page 487 of 624
Claimant     Claimant       State                                                                   Claimant         Claimant      State
Last Name    First Name     Filed   Docket Number     Primary Plaintiff Counsel                     Last Name        First Name    Filed   Docket Number     Primary Plaintiff Counsel
BYINGTON     TRACY S        MD      X00001204         THE LAW OFFICES OF PETER T. NICHOLL           CANTY            JOHN E        MD      24X04000877       THE LAW OFFICES OF PETER T. NICHOLL
BYNUM        HERBERT E      MD      24X-01001571      THE LAW OFFICES OF PETER T. NICHOLL           CAPECCI          JOHN P        MD      24X01-001710      THE LAW OFFICES OF PETER T. NICHOLL
BYNUM        JESSE C        MD      24X-01001572      THE LAW OFFICES OF PETER T. NICHOLL           CAPERS           WILLIE        MD      X01000013         THE LAW OFFICES OF PETER T. NICHOLL
BYRD         CALVIN O       MD      24X10000352       THE LAW OFFICES OF PETER T. NICHOLL           CAPLE            JOHN S        MD      X99001272         THE LAW OFFICES OF PETER T. NICHOLL
BYRD         CONRAD         MD      97311551 CX2283   THE LAW OFFICES OF PETER T. NICHOLL           CAPP             CHARLES E     MD      X00000897         THE LAW OFFICES OF PETER T. NICHOLL
BYRD         ERNEST         MD      97339551CX2460    THE LAW OFFICES OF PETER T. NICHOLL           CARAVELLO        JUNE E        MD      X00001520         THE LAW OFFICES OF PETER T. NICHOLL
BYRD         FLEMON         MD      98191508CX1373    THE LAW OFFICES OF PETER T. NICHOLL           CARDOSA          JOHN M        MD      X-98402510        THE LAW OFFICES OF PETER T. NICHOLL
BYRD         GEORGE         MD      24X05000793       THE LAW OFFICES OF PETER T. NICHOLL           CAREY            CHARLES J     MD      97262506 CX2005   THE LAW OFFICES OF PETER T. NICHOLL
BYRD         GEORGE         MD      98229502CX1615    THE LAW OFFICES OF PETER T. NICHOLL           CAREY            FRANK E       MD      97248510 CX1884   THE LAW OFFICES OF PETER T. NICHOLL
BYRD         HERBERT L      MD      X00000910         THE LAW OFFICES OF PETER T. NICHOLL           CAREY            HUBERT T      MD      24X-02000120      THE LAW OFFICES OF PETER T. NICHOLL
BYRD         JAMES E        MD      24X06000051       THE LAW OFFICES OF PETER T. NICHOLL           CAREY            PATRICIA L    MD      97352514CX2508    THE LAW OFFICES OF PETER T. NICHOLL
BYRD         JAMES E        MD      98-065507CX490    THE LAW OFFICES OF PETER T. NICHOLL           CAREY            RICHARD M     MD      24X0100120        THE LAW OFFICES OF PETER T. NICHOLL
BYRD         JOHN B         MD      98177509CX1302    THE LAW OFFICES OF PETER T. NICHOLL           CAREY            ROBERT S      MD      24X03000908       THE LAW OFFICES OF PETER T. NICHOLL
BYRD         JOHN H         MD      98316510CX2128    THE LAW OFFICES OF PETER T. NICHOLL           CARLEST          DAVID E       MD      24X11000103       THE LAW OFFICES OF PETER T. NICHOLL
BYRD         JOHN M         MD      24X08000427       THE LAW OFFICES OF PETER T. NICHOLL           CARMACK          RONALD L      MD      98072547CX544     THE LAW OFFICES OF PETER T. NICHOLL
BYRD         NATHANIEL H    MD      X00001167         THE LAW OFFICES OF PETER T. NICHOLL           CARMICHAEL       JERRY         MD      X99000823         THE LAW OFFICES OF PETER T. NICHOLL
BYRD         ROBERT P       MD      24X10000284       THE LAW OFFICES OF PETER T. NICHOLL           CARMON           BENNIE A      MD      X-98402470        THE LAW OFFICES OF PETER T. NICHOLL
BYRD         ROCKEYFELLOW   MD      24X12000678       THE LAW OFFICES OF PETER T. NICHOLL           CARMON           PANSEAL M     MD      24X05000084       THE LAW OFFICES OF PETER T. NICHOLL
BYRD         WALDA E        MD      24X01001309       THE LAW OFFICES OF PETER T. NICHOLL           CARMON           PAUL          MD      24X-02000005      THE LAW OFFICES OF PETER T. NICHOLL
BYRD         WALTER J       MD      24X01000895       THE LAW OFFICES OF PETER T. NICHOLL           CARNAGE          MICHAEL B     MD      98211506CX1513    THE LAW OFFICES OF PETER T. NICHOLL
BYSTRY       WILLIAM T      MD      X00000125         THE LAW OFFICES OF PETER T. NICHOLL           CARNEY           HARVEY        MD      98099506CX717     THE LAW OFFICES OF PETER T. NICHOLL
CADE         LUBY D         MD      24X13000417       THE LAW OFFICES OF PETER T. NICHOLL           CAROLINA         LEROY         MD      24X07000554       THE LAW OFFICES OF PETER T. NICHOLL
CAFFEE       WILLIAM E      MD      24X07000282       THE LAW OFFICES OF PETER T. NICHOLL           CARPENTER        ROBERT D      MD      X99000246         THE LAW OFFICES OF PETER T. NICHOLL
CAFFEE       WILLIAM E      MD      97262503 CX2002   THE LAW OFFICES OF PETER T. NICHOLL           CARR             CARLA M       MD      24X06000373       THE LAW OFFICES OF PETER T. NICHOLL
CAIN         GEORGE R       MD      X00000557         THE LAW OFFICES OF PETER T. NICHOLL           CARR             GEORGE E      MD      24X-01002087      THE LAW OFFICES OF PETER T. NICHOLL
CAIN         JAMES          MD      98233517CX1643    THE LAW OFFICES OF PETER T. NICHOLL           CARR             JAMES W       MD      24X08000460       THE LAW OFFICES OF PETER T. NICHOLL
CAIN         SHEDRICK E     MD      24X-01002096      THE LAW OFFICES OF PETER T. NICHOLL           CARR             JAMES W       MD      98183518CX1345    THE LAW OFFICES OF PETER T. NICHOLL
CALABRESE    MANUEL M       MD      98402585          THE LAW OFFICES OF PETER T. NICHOLL           CARR             WALTER C      MD      24X01000849       THE LAW OFFICES OF PETER T. NICHOLL
CALABRESE    ROSARIO        MD      98219521CX1560    THE LAW OFFICES OF PETER T. NICHOLL           CARR             WOODY         MD      24X-01002047      THE LAW OFFICES OF PETER T. NICHOLL
CALDER       RONALD E       MD      24X-02000990      THE LAW OFFICES OF PETER T. NICHOLL           CARR-BEY         DONALD        MD      X99000183         THE LAW OFFICES OF PETER T. NICHOLL
CALDWELL     ALONZA L       MD      X00001212         THE LAW OFFICES OF PETER T. NICHOLL           CARRICK          GERALD N      MD      24X-02001860      THE LAW OFFICES OF PETER T. NICHOLL
CALDWELL     JAMES C        MD      24X-02001140      THE LAW OFFICES OF PETER T. NICHOLL           CARRINGTON       ALICE C       MD      X-01000885        THE LAW OFFICES OF PETER T. NICHOLL
CALDWELL     JAMES L        MD      24X11000278       THE LAW OFFICES OF PETER T. NICHOLL           CARRINGTON       LINDA E       MD      X00001485         THE LAW OFFICES OF PETER T. NICHOLL
CALDWELL     RICHARD        MD      24X16000246       THE LAW OFFICES OF PETER T. NICHOLL           CARRINGTON-MILLE CECEILIA      MD      24X06000552       THE LAW OFFICES OF PETER T. NICHOLL
CALDWELL     THOMAS N       MD      24-X-01-000717    THE LAW OFFICES OF PETER T. NICHOLL           CARROLL          ADA L         MD      24X06000325       THE LAW OFFICES OF PETER T. NICHOLL
CALLAWAY     CHARLES        MD      X99001820         THE LAW OFFICES OF PETER T. NICHOLL           CARROLL          ALBERT A      MD      24X08000190       THE LAW OFFICES OF PETER T. NICHOLL
CALLOWAY     HARRY L        MD      X99002005         THE LAW OFFICES OF PETER T. NICHOLL           CARROLL          ALBERT G      MD      24X06000263       THE LAW OFFICES OF PETER T. NICHOLL
CALLUM       SHERMON        MD      24X03000902       THE LAW OFFICES OF PETER T. NICHOLL           CARROLL          ANNIE         MD      24X05000298       THE LAW OFFICES OF PETER T. NICHOLL
CALVERT      FRANKLIN P     MD      24X03000598       THE LAW OFFICES OF PETER T. NICHOLL           CARROLL          BILLY J       MD      98219523CX1562    THE LAW OFFICES OF PETER T. NICHOLL
CALVERT      GEORGE E       MD      24X06000784       THE LAW OFFICES OF PETER T. NICHOLL           CARROLL          BOBBY W       MD      24X04000244       THE LAW OFFICES OF PETER T. NICHOLL
CAMERON      CLAYBORNE L    MD      24X-01001682      THE LAW OFFICES OF PETER T. NICHOLL           CARROLL          DAVID R       MD      98296512CX1990    THE LAW OFFICES OF PETER T. NICHOLL
CAMERON      CLAYBORNE L    MD      24X07000411       THE LAW OFFICES OF PETER T. NICHOLL           CARROLL          ESTHER E      MD      X00001406         THE LAW OFFICES OF PETER T. NICHOLL
CAMP         CLARENCE       MD      X99002531         THE LAW OFFICES OF PETER T. NICHOLL           CARROLL          IRENE H       MD      24X06000376       THE LAW OFFICES OF PETER T. NICHOLL
CAMPANELLA   MICHAEL J      MD      X98402602         THE LAW OFFICES OF PETER T. NICHOLL           CARROLL          JAMES J       MD      99-001322         THE LAW OFFICES OF PETER T. NICHOLL
CAMPBELL     CHARLES H      MD      24X03001032       THE LAW OFFICES OF PETER T. NICHOLL           CARROLL          KENNETH N     MD      24X-02001420      THE LAW OFFICES OF PETER T. NICHOLL
CAMPBELL     CHYREA L       MD      X00000981         THE LAW OFFICES OF PETER T. NICHOLL           CARROLL          RUDOLPH       MD      24X17000203       THE LAW OFFICES OF PETER T. NICHOLL
CAMPBELL     HAROLD         MD      24X-01001536      THE LAW OFFICES OF PETER T. NICHOLL           CARROLL          RUDOLPH       MD      X01000492         THE LAW OFFICES OF PETER T. NICHOLL
CAMPBELL     HENSLEE        MD      X99001473         THE LAW OFFICES OF PETER T. NICHOLL           CARROW           MILTON T      MD      24X05000648       THE LAW OFFICES OF PETER T. NICHOLL
CAMPBELL     JACK F         MD      24X05000842       THE LAW OFFICES OF PETER T. NICHOLL           CARROW           MILTON T      MD      X00001413         THE LAW OFFICES OF PETER T. NICHOLL
CAMPBELL     JACK F         MD      X00001168         THE LAW OFFICES OF PETER T. NICHOLL           CARTER           ALFRED        MD      98261518CX1742    THE LAW OFFICES OF PETER T. NICHOLL
CAMPBELL     JAMES R        MD      24X16000131       THE LAW OFFICES OF PETER T. NICHOLL           CARTER           ALPHONSO      MD      24X01001419       THE LAW OFFICES OF PETER T. NICHOLL
CAMPBELL     JAMES T        MD      24X04000015       THE LAW OFFICES OF PETER T. NICHOLL           CARTER           ANNA M        MD      24X0400034        THE LAW OFFICES OF PETER T. NICHOLL
CAMPBELL     JOHN W         MD      24X01-001795      THE LAW OFFICES OF PETER T. NICHOLL           CARTER           ARTHUR A      MD      X99002624         THE LAW OFFICES OF PETER T. NICHOLL
CAMPBELL     JOHNNY         MD      24X-01001876      THE LAW OFFICES OF PETER T. NICHOLL           CARTER           ARTHUR S      MD      98163546CX1225    THE LAW OFFICES OF PETER T. NICHOLL
CAMPBELL     KENNY R        MD      24X11000153       THE LAW OFFICES OF PETER T. NICHOLL           CARTER           CARL B        MD      24X03000721       THE LAW OFFICES OF PETER T. NICHOLL
CAMPBELL     LONNIE L       MD      X-01000698        THE LAW OFFICES OF PETER T. NICHOLL           CARTER           DELPHINE      MD      X01000754         THE LAW OFFICES OF PETER T. NICHOLL
CAMPBELL     NOBLE D        MD      X-01001047        THE LAW OFFICES OF PETER T. NICHOLL           CARTER           EARL L        MD      24X03000907       THE LAW OFFICES OF PETER T. NICHOLL
CAMPBELL     REGINALD G     MD      24X11000682       THE LAW OFFICES OF PETER T. NICHOLL           CARTER           EARLIE D      MD      24X01000901       THE LAW OFFICES OF PETER T. NICHOLL
CAMPBELL     RICHARD W      MD      24X05000795       THE LAW OFFICES OF PETER T. NICHOLL           CARTER           ELLEN A       MD      24X06000727       THE LAW OFFICES OF PETER T. NICHOLL
CAMPBELL     RICHARD W      MD      97302507 CX2189   THE LAW OFFICES OF PETER T. NICHOLL           CARTER           ERIC          MD      24-X-03000097     THE LAW OFFICES OF PETER T. NICHOLL
CAMPBELL     ROBERT J       MD      24X04000738       THE LAW OFFICES OF PETER T. NICHOLL           CARTER           FREDERICK E   MD      24X12000654       THE LAW OFFICES OF PETER T. NICHOLL
CAMPBELL     ROBERT L       MD      X01000190         THE LAW OFFICES OF PETER T. NICHOLL           CARTER           GREGORY E     MD      X99000094         THE LAW OFFICES OF PETER T. NICHOLL
CAMPBELL     STEPHEN B      MD      24-X-01-001212    THE LAW OFFICES OF PETER T. NICHOLL           CARTER           HOWARD F      MD      24X04000033       THE LAW OFFICES OF PETER T. NICHOLL
CAMPBELL     WALLACE        MD      X98402606         THE LAW OFFICES OF PETER T. NICHOLL           CARTER           JAMES A       MD      98211503CX1510    THE LAW OFFICES OF PETER T. NICHOLL
CAMPBELL     WILBERT E      MD      24X02001131       THE LAW OFFICES OF PETER T. NICHOLL           CARTER           JAMES E       MD      24X-02000794      THE LAW OFFICES OF PETER T. NICHOLL
CAMPBELL     WILLIAM        MD      24X-02001259      THE LAW OFFICES OF PETER T. NICHOLL           CARTER           JOHN R        MD      98338532CX2356    THE LAW OFFICES OF PETER T. NICHOLL
CAMPER       LESTER T       MD      98162508CX1169    THE LAW OFFICES OF PETER T. NICHOLL           CARTER           JOHNNIE R     MD      97276523 CX2074   THE LAW OFFICES OF PETER T. NICHOLL
CAMPHOR      THOMAS W       MD      24X02002430       THE LAW OFFICES OF PETER T. NICHOLL           CARTER           JOYCE A       MD      98043504CX269     THE LAW OFFICES OF PETER T. NICHOLL
CAMPHOR      VERNON         MD      24-X-01-001223    THE LAW OFFICES OF PETER T. NICHOLL           CARTER           KENNETH B     MD      98177517CX1310    THE LAW OFFICES OF PETER T. NICHOLL
CAMPION      ROBERT R       MD      X99002421         THE LAW OFFICES OF PETER T. NICHOLL           CARTER           LAWRENCE I    MD      24X02002022       THE LAW OFFICES OF PETER T. NICHOLL
CANADY       WILLIAM L      MD      98148505CX1055    THE LAW OFFICES OF PETER T. NICHOLL           CARTER           LAWRENCE I    MD      24X08000420       THE LAW OFFICES OF PETER T. NICHOLL
CANNADY      CARL C         MD      99001539          THE LAW OFFICES OF PETER T. NICHOLL           CARTER           LLEWELLYN R   MD      98100505CX728     THE LAW OFFICES OF PETER T. NICHOLL
CANNADY      LINCOLN M      MD      24X08000103       THE LAW OFFICES OF PETER T. NICHOLL           CARTER           LLOYD         MD      24X-01001995      THE LAW OFFICES OF PETER T. NICHOLL
CANNADY      META           MD      24X04000979       THE LAW OFFICES OF PETER T. NICHOLL           CARTER           LONNIE J      MD      X99001257         THE LAW OFFICES OF PETER T. NICHOLL
CANNON       HERMAN E       MD      X99000723         THE LAW OFFICES OF PETER T. NICHOLL           CARTER           MARGARET E    MD      24X11000506       THE LAW OFFICES OF PETER T. NICHOLL
CANNON       JAMES B        MD      24X04000028       THE LAW OFFICES OF PETER T. NICHOLL           CARTER           MELTON        MD      98148506CX1056    THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                               Appendix A - 469
                                      Case 17-03105                Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                      Document Page 488 of 624
Claimant      Claimant      State                                                                     Claimant     Claimant      State
Last Name     First Name    Filed   Docket Number       Primary Plaintiff Counsel                     Last Name    First Name    Filed   Docket Number     Primary Plaintiff Counsel
CARTER        MELVIN L      MD      24X08000505         THE LAW OFFICES OF PETER T. NICHOLL           CHANDLER     NORMAN E      MD      24X04000500       THE LAW OFFICES OF PETER T. NICHOLL
CARTER        MICHAEL H     MD      98148510CX1060      THE LAW OFFICES OF PETER T. NICHOLL           CHANEY       BARBARA       MD      24X06000605       THE LAW OFFICES OF PETER T. NICHOLL
CARTER        MILTON A      MD      98183515CX1342      THE LAW OFFICES OF PETER T. NICHOLL           CHANEY       CLARENCE      MD      24X11000174       THE LAW OFFICES OF PETER T. NICHOLL
CARTER        NANNIE E      MD      24X04001140         THE LAW OFFICES OF PETER T. NICHOLL           CHANEY       WAYNE B       MD      24X02002011       THE LAW OFFICES OF PETER T. NICHOLL
CARTER        NEWMAN        MD      24X-03000242        THE LAW OFFICES OF PETER T. NICHOLL           CHANNELL     HARRY V       MD      X99002217         THE LAW OFFICES OF PETER T. NICHOLL
CARTER        NORMAN A      MD      98009504CX16        THE LAW OFFICES OF PETER T. NICHOLL           CHAPMAN      JAMES O       MD      24X11000380       THE LAW OFFICES OF PETER T. NICHOLL
CARTER        ORAL R        MD      X-01000787          THE LAW OFFICES OF PETER T. NICHOLL           CHAPMAN      JIMMIE        MD      24X-01001875      THE LAW OFFICES OF PETER T. NICHOLL
CARTER        PUTNEY W      MD      96019511            THE LAW OFFICES OF PETER T. NICHOLL           CHAPMAN      JOHN C        MD      98100515CX738     THE LAW OFFICES OF PETER T. NICHOLL
CARTER        RANSOM M      MD      24X04000031         THE LAW OFFICES OF PETER T. NICHOLL           CHAPMAN      JOSEPH C      MD      X00000445         THE LAW OFFICES OF PETER T. NICHOLL
CARTER        ROBERT H      MD      X00000640           THE LAW OFFICES OF PETER T. NICHOLL           CHAPPLE      DONALD F      MD      X99001259         THE LAW OFFICES OF PETER T. NICHOLL
CARTER        RUBIE         MD      X99001841           THE LAW OFFICES OF PETER T. NICHOLL           CHAPPLE      MYRON         MD      24X04000502       THE LAW OFFICES OF PETER T. NICHOLL
CARTER        RUFUS E       MD      24X02002369         THE LAW OFFICES OF PETER T. NICHOLL           CHAPPLE      PURNELL       MD      X99001307         THE LAW OFFICES OF PETER T. NICHOLL
CARTER        SIMON P       MD      98247516CX1695      THE LAW OFFICES OF PETER T. NICHOLL           CHARLES      IAN A         MD      24X03000797       THE LAW OFFICES OF PETER T. NICHOLL
CARTER        SONIA E       MD      24X05000116         THE LAW OFFICES OF PETER T. NICHOLL           CHARRON      ANDRE C       MD      24X12001014       THE LAW OFFICES OF PETER T. NICHOLL
CARTER        STANFORD      MD      X99001266           THE LAW OFFICES OF PETER T. NICHOLL           CHASE        ALFRED C      MD      24X09000053       THE LAW OFFICES OF PETER T. NICHOLL
CARTER        THOMISENA C   MD      24X05000380         THE LAW OFFICES OF PETER T. NICHOLL           CHASE        ALFRED C      MD      X01000265         THE LAW OFFICES OF PETER T. NICHOLL
CARTER        WALTER        MD      24X12000515         THE LAW OFFICES OF PETER T. NICHOLL           CHASE        CALVIN R      MD      24X01000251       THE LAW OFFICES OF PETER T. NICHOLL
CARTER        WAYNE O       MD      X99001518           THE LAW OFFICES OF PETER T. NICHOLL           CHASE        CHARLES S     MD      24X05000520       THE LAW OFFICES OF PETER T. NICHOLL
CARTER        WAYNE W       MD      X00000559           THE LAW OFFICES OF PETER T. NICHOLL           CHASE        CLARENCE R    MD      24X-02001080      THE LAW OFFICES OF PETER T. NICHOLL
CARTER        WILLIAM C     MD      98233503CX1629      THE LAW OFFICES OF PETER T. NICHOLL           CHASE        WILLIAM V     MD      24X15000013       THE LAW OFFICES OF PETER T. NICHOLL
CARTER        WILLIAM E     MD      24X-02000881        THE LAW OFFICES OF PETER T. NICHOLL           CHATMAN      RADFORD W     MD      X99002015         THE LAW OFFICES OF PETER T. NICHOLL
CARVER        DAVID H       MD      98302506            THE LAW OFFICES OF PETER T. NICHOLL           CHATMAN      RANDOLPH C    MD      X01000498         THE LAW OFFICES OF PETER T. NICHOLL
CARY          CURTIS T      MD      X00001064           THE LAW OFFICES OF PETER T. NICHOLL           CHATMAN      WILLIAM       MD      97352510CX2504    THE LAW OFFICES OF PETER T. NICHOLL
CASCIO        FRANK J       MD      98050505CX360       THE LAW OFFICES OF PETER T. NICHOLL           CHAVES       RAYMOND H     MD      24X-02000791      THE LAW OFFICES OF PETER T. NICHOLL
CASEY         JAMES A       MD      98072551CX548       THE LAW OFFICES OF PETER T. NICHOLL           CHAVIS       TALBERT L     MD      24X14000179       THE LAW OFFICES OF PETER T. NICHOLL
CASH          JOHN H        MD      24X05000649         THE LAW OFFICES OF PETER T. NICHOLL           CHEARNEY     MICHAEL C     MD      98211508CX1515    THE LAW OFFICES OF PETER T. NICHOLL
CASH          LANCY R       MD      98120518CX851       THE LAW OFFICES OF PETER T. NICHOLL           CHEATHAM     BRENDA J      MD      24X10000453       THE LAW OFFICES OF PETER T. NICHOLL
CASH          RICHELIEU J   MD      97318515CX2327      THE LAW OFFICES OF PETER T. NICHOLL           CHEATHAM     MELVIN L      MD      24X11000850       THE LAW OFFICES OF PETER T. NICHOLL
CASH          WILLIAM       MD      24X02001997         THE LAW OFFICES OF PETER T. NICHOLL           CHEATOM      ERNEST        MD      24X10000390       THE LAW OFFICES OF PETER T. NICHOLL
CASH          WILLIAM       MD      X00000439           THE LAW OFFICES OF PETER T. NICHOLL           CHEEK        GLENN A       MD      X00001452         THE LAW OFFICES OF PETER T. NICHOLL
CASON         PRESLEY       MD      X00001150           THE LAW OFFICES OF PETER T. NICHOLL           CHEEK        HELEN T       MD      X01000753         THE LAW OFFICES OF PETER T. NICHOLL
CASSELL       LEE R         MD      24X01-001811        THE LAW OFFICES OF PETER T. NICHOLL           CHEEKS       HERMAN E      MD      98303506CX2043    THE LAW OFFICES OF PETER T. NICHOLL
CASSELL       LEE R         MD      98008504CX10        THE LAW OFFICES OF PETER T. NICHOLL           CHEEKS       MARY L        MD      24X05000017       THE LAW OFFICES OF PETER T. NICHOLL
CASSELL       MICHAEL A     MD      24X-01002008        THE LAW OFFICES OF PETER T. NICHOLL           CHEEKS       WILLIAM H     MD      98064508CX476     THE LAW OFFICES OF PETER T. NICHOLL
CASSICK       LESLIE A      MD      24X04000810         THE LAW OFFICES OF PETER T. NICHOLL           CHEESE       JEROME J      MD      24X14000123       THE LAW OFFICES OF PETER T. NICHOLL
CASSICK       LESLIE A      MD      X99001574           THE LAW OFFICES OF PETER T. NICHOLL           CHEESE       OTHAL         MD      97283501 CX2096   THE LAW OFFICES OF PETER T. NICHOLL
CASSIDY       CORNELIUS     MD      X98402608           THE LAW OFFICES OF PETER T. NICHOLL           CHENOWITH    JOHN L        MD      X99001340         THE LAW OFFICES OF PETER T. NICHOLL
CASTLE        MARTIN A      MD      X99001519           THE LAW OFFICES OF PETER T. NICHOLL           CHENOWITH    MAGDALENA     MD      24X05000107       THE LAW OFFICES OF PETER T. NICHOLL
CASTRONOVA    DONALD V      MD      24X14000266         THE LAW OFFICES OF PETER T. NICHOLL           CHERNY       MARION E      MD      X00000812         THE LAW OFFICES OF PETER T. NICHOLL
CASTRONOVA    EDWARD P      MD      24X13000608         THE LAW OFFICES OF PETER T. NICHOLL           CHERRY       HARVEY        MD      98317534CX2165    THE LAW OFFICES OF PETER T. NICHOLL
CATES         LEE C         MD      24X97212502CX1642   THE LAW OFFICES OF PETER T. NICHOLL           CHERRY       LEON R        MD      24-X-03000077     THE LAW OFFICES OF PETER T. NICHOLL
CATES         ROBERT D      MD      24X-02001407        THE LAW OFFICES OF PETER T. NICHOLL           CHERRY       MICHAEL A     MD      24X06000301       THE LAW OFFICES OF PETER T. NICHOLL
CATES         WALTER C      MD      X99000108           THE LAW OFFICES OF PETER T. NICHOLL           CHERRY-EL    GLORIA        MD      24X11000446       THE LAW OFFICES OF PETER T. NICHOLL
CATLIN        DONALD H      MD      97345506CX2475      THE LAW OFFICES OF PETER T. NICHOLL           CHESLOCK     RONALD J      MD      98329575CX2300    THE LAW OFFICES OF PETER T. NICHOLL
CATO          ALICE V       MD      24X06000057         THE LAW OFFICES OF PETER T. NICHOLL           CHESTER      BRUCE D       MD      24X11000447       THE LAW OFFICES OF PETER T. NICHOLL
CATO          ANDREW J      MD      98064504CX472       THE LAW OFFICES OF PETER T. NICHOLL           CHESTNUT     MCDONALD      MD      24-X-03000073     THE LAW OFFICES OF PETER T. NICHOLL
CATOR         SIDNEY        MD      24-X-03000177       THE LAW OFFICES OF PETER T. NICHOLL           CHETELAT     WILBUR F      MD      24X14000498       THE LAW OFFICES OF PETER T. NICHOLL
CATTERTON     LEONARD E     MD      X00001078           THE LAW OFFICES OF PETER T. NICHOLL           CHEW         CATHERINE C   MD      X00000894         THE LAW OFFICES OF PETER T. NICHOLL
CAVANAUGH     MICHAEL J     MD      24X11000886         THE LAW OFFICES OF PETER T. NICHOLL           CHEW         HERBERT       MD      X0100352          THE LAW OFFICES OF PETER T. NICHOLL
CAVEY         NANCY L       MD      98058522CX412       THE LAW OFFICES OF PETER T. NICHOLL           CHEWNING     MARTHA        MD      24X07000209       THE LAW OFFICES OF PETER T. NICHOLL
CAVICCHIO     LOUIS J       MD      X99000212           THE LAW OFFICES OF PETER T. NICHOLL           CHIODI       DENNIS V      MD      X 99002545        THE LAW OFFICES OF PETER T. NICHOLL
CEASAR        LEE R         MD      24X02002367         THE LAW OFFICES OF PETER T. NICHOLL           CHIRICO      JOSEPH E      MD      X-98402497        THE LAW OFFICES OF PETER T. NICHOLL
CELLINI       LOUIS         MD      97297512 CX2167     THE LAW OFFICES OF PETER T. NICHOLL           CHISHOLM     ELIZABETH L   MD      X99000164         THE LAW OFFICES OF PETER T. NICHOLL
CELOZZI       RONALD H      MD      X00001059           THE LAW OFFICES OF PETER T. NICHOLL           CHISHOLM     THOMAS R      MD      24X06000225       THE LAW OFFICES OF PETER T. NICHOLL
CHAFFIN       CLOYD         MD      98296507CX1985      THE LAW OFFICES OF PETER T. NICHOLL           CHISHOLM     THOMAS R      MD      98303503CX2040    THE LAW OFFICES OF PETER T. NICHOLL
CHALK         RAYMOND       MD      X00000079           THE LAW OFFICES OF PETER T. NICHOLL           CHOMET       LAWRENCE R    MD      24X03000910       THE LAW OFFICES OF PETER T. NICHOLL
CHAMBERLAIN   DAVID M       MD      98162507CX1168      THE LAW OFFICES OF PETER T. NICHOLL           CHOOLOKIAN   GEORGE J      MD      X99000900         THE LAW OFFICES OF PETER T. NICHOLL
CHAMBERLAIN   FRANK         MD      98317508CX2139      THE LAW OFFICES OF PETER T. NICHOLL           CHRISCOE     BOYD L        MD      X-01000788        THE LAW OFFICES OF PETER T. NICHOLL
CHAMBERLAIN   VICTORIA C    MD      24X05000117         THE LAW OFFICES OF PETER T. NICHOLL           CHRISTIAN    EVELYN        MD      24X05000747       THE LAW OFFICES OF PETER T. NICHOLL
CHAMBERS      LARRY A       MD      24X-01002097        THE LAW OFFICES OF PETER T. NICHOLL           CHRISTIAN    GEORGE O      MD      X00001497         THE LAW OFFICES OF PETER T. NICHOLL
CHAMBERS      LEONARD B     MD      X-01001116          THE LAW OFFICES OF PETER T. NICHOLL           CHRISTIAN    HOWARD O      MD      98149557CX1125    THE LAW OFFICES OF PETER T. NICHOLL
CHAMBERS      MARGARET      MD      24X04001156         THE LAW OFFICES OF PETER T. NICHOLL           CHRISTIAN    JAMES A       MD      X01000122         THE LAW OFFICES OF PETER T. NICHOLL
CHAMBERS      RICHARD J     MD      24X10000131         THE LAW OFFICES OF PETER T. NICHOLL           CHRISTIAN    VERA L        MD      24X03000705       THE LAW OFFICES OF PETER T. NICHOLL
CHAMBERS      WILBERT M     MD      24X04000811         THE LAW OFFICES OF PETER T. NICHOLL           CHRISTIAN    WILLIS O      MD      24X01000726       THE LAW OFFICES OF PETER T. NICHOLL
CHAMBERS      WILLIAM       MD      24X01000473         THE LAW OFFICES OF PETER T. NICHOLL           CHURCH       DONALD J      MD      X99002429         THE LAW OFFICES OF PETER T. NICHOLL
CHAMBERS      WILLIAM E     MD      X99000982           THE LAW OFFICES OF PETER T. NICHOLL           CHURCH       MARLAN A      MD      24X03000899       THE LAW OFFICES OF PETER T. NICHOLL
CHAMBERS      WILLIAM N     MD      98247520CX1699      THE LAW OFFICES OF PETER T. NICHOLL           CICERO       PASQUALE      MD      24X10000013       THE LAW OFFICES OF PETER T. NICHOLL
CHAMBERS      WINCY         MD      24X05000382         THE LAW OFFICES OF PETER T. NICHOLL           CIESLA       JOSEPH J      MD      98093507CX667     THE LAW OFFICES OF PETER T. NICHOLL
CHAMPION      HAROLD C      MD      24X03000906         THE LAW OFFICES OF PETER T. NICHOLL           CIHLAR       EDWIN F       MD      24X15000127       THE LAW OFFICES OF PETER T. NICHOLL
CHANDLER      COLEMAN L     MD      X-01000835          THE LAW OFFICES OF PETER T. NICHOLL           CIMAGLIA     ROBERT        MD      X99000843         THE LAW OFFICES OF PETER T. NICHOLL
CHANDLER      EARLY D       MD      24X03000403         THE LAW OFFICES OF PETER T. NICHOLL           CIRASOLE     RICHARD W     MD      X99001900         THE LAW OFFICES OF PETER T. NICHOLL
CHANDLER      FLOYD W       MD      24X04000010         THE LAW OFFICES OF PETER T. NICHOLL           CIRRI        JOHN T        MD      24X01000385       THE LAW OFFICES OF PETER T. NICHOLL
CHANDLER      HENRY A       MD      24X02001505         THE LAW OFFICES OF PETER T. NICHOLL           CLAIBORNE    MELVIN        MD      X99000091         THE LAW OFFICES OF PETER T. NICHOLL
CHANDLER      JAMES         MD      98012502CX25        THE LAW OFFICES OF PETER T. NICHOLL           CLAMPITT     WILLIAM T     MD      24X12001133       THE LAW OFFICES OF PETER T. NICHOLL
CHANDLER      JAMES T       MD      X990001341          THE LAW OFFICES OF PETER T. NICHOLL           CLAPIN       CHARLES G     MD      98121516CX867     THE LAW OFFICES OF PETER T. NICHOLL
CHANDLER      LEE V         MD      24X03000337         THE LAW OFFICES OF PETER T. NICHOLL           CLAPP        KENNETH M     MD      97282510 CX2093   THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                             Appendix A - 470
                                     Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                   Document Page 489 of 624
Claimant     Claimant      State                                                                   Claimant      Claimant      State
Last Name    First Name    Filed   Docket Number     Primary Plaintiff Counsel                     Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel
CLARIDGE     FRANK M       MD      X01000738         THE LAW OFFICES OF PETER T. NICHOLL           COLE          DOUGLAS       MD      X00000404         THE LAW OFFICES OF PETER T. NICHOLL
CLARK        ALBERT R      MD      X0000080          THE LAW OFFICES OF PETER T. NICHOLL           COLE          GEORGE D      MD      97318501CX2313    THE LAW OFFICES OF PETER T. NICHOLL
CLARK        ANDRE B       MD      24X-02001078      THE LAW OFFICES OF PETER T. NICHOLL           COLE          HARRY         MD      24X01000253       THE LAW OFFICES OF PETER T. NICHOLL
CLARK        ANITA D       MD      24X05000092       THE LAW OFFICES OF PETER T. NICHOLL           COLE          IRVIN J       MD      98226507CX1603    THE LAW OFFICES OF PETER T. NICHOLL
CLARK        CARRIE        MD      24X05000450       THE LAW OFFICES OF PETER T. NICHOLL           COLE          RICHARD H     MD      95241504          THE LAW OFFICES OF PETER T. NICHOLL
CLARK        CARTELLA M    MD      24X05000385       THE LAW OFFICES OF PETER T. NICHOLL           COLE          ROBERT L      MD      X00000625         THE LAW OFFICES OF PETER T. NICHOLL
CLARK        CHARLES H     MD      98135524CX952     THE LAW OFFICES OF PETER T. NICHOLL           COLE          WAYNE K       MD      24X10000351       THE LAW OFFICES OF PETER T. NICHOLL
CLARK        EDWARD J      MD      24X04000748       THE LAW OFFICES OF PETER T. NICHOLL           COLE          WILLIAM E     MD      X 99001977        THE LAW OFFICES OF PETER T. NICHOLL
CLARK        EDWARD L      MD      24X00000280       THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       ADA           MD      24X05000635       THE LAW OFFICES OF PETER T. NICHOLL
CLARK        EDWARD L      MD      98092508CX651     THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       ALLIE M       MD      24X05000448       THE LAW OFFICES OF PETER T. NICHOLL
CLARK        EDWARD L      MD      98142516CX1038    THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       ALVESTER      MD      X00000816         THE LAW OFFICES OF PETER T. NICHOLL
CLARK        FRED L        MD      X99000411         THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       ANDERSON      MD      24X-02000793      THE LAW OFFICES OF PETER T. NICHOLL
CLARK        GEORGE S      MD      98177516CX1309    THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       ASZLEE        MD      24X15000117       THE LAW OFFICES OF PETER T. NICHOLL
CLARK        KENNETH L     MD      24X06000567       THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       CAROLYN L     MD      24X05000505       THE LAW OFFICES OF PETER T. NICHOLL
CLARK        LINWOOD B     MD      98-169507CX1244   THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       DORIS         MD      24X05000829       THE LAW OFFICES OF PETER T. NICHOLL
CLARK        MILTON        MD      24X11000196       THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       DOTSON J      MD      98163544CX1223    THE LAW OFFICES OF PETER T. NICHOLL
CLARK        RALEIGH D     MD      24X-01001718      THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       ERNEST        MD      X99001795         THE LAW OFFICES OF PETER T. NICHOLL
CLARK        RAY E         MD      24X08000050       THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       FRANK M       MD      97325516CX2350    THE LAW OFFICES OF PETER T. NICHOLL
CLARK        RONALD        MD      98303517CX2054    THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       FRANKLIN R    MD      24X-02000067      THE LAW OFFICES OF PETER T. NICHOLL
CLARK        ROSCOE        MD      24X03000421       THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       GEORGE A      MD      X01000235         THE LAW OFFICES OF PETER T. NICHOLL
CLARK        SAM           MD      X00001144         THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       HAROLD        MD      24X05000194       THE LAW OFFICES OF PETER T. NICHOLL
CLARK        THOMAS A      MD      24X-01001723      THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       HAROLD        MD      97339539CX2448    THE LAW OFFICES OF PETER T. NICHOLL
CLARK        WILBERT E     MD      X99002433         THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       HAROLD L      MD      24X04000882       THE LAW OFFICES OF PETER T. NICHOLL
CLARK        WILLIAM       MD      X00001335         THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       HAVANA        MD      24X11000254       THE LAW OFFICES OF PETER T. NICHOLL
CLARKE       FRANK N       MD      X00000386         THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       ISREL V       MD      24X03000444       THE LAW OFFICES OF PETER T. NICHOLL
CLARKSON     LOUIS H       MD      X01000191         THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       JAMES         MD      X-010001002       THE LAW OFFICES OF PETER T. NICHOLL
CLARY        ANGELO J      MD      98162510CX1171    THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       JOHNNIE       MD      98296509CX1987    THE LAW OFFICES OF PETER T. NICHOLL
CLARY        CASPER S      MD      24X06000448       THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       JOHNNY S      MD      24X01001429       THE LAW OFFICES OF PETER T. NICHOLL
CLARY        EMMA J        MD      24X11000279       THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       MATTHEW H     MD      X99000462         THE LAW OFFICES OF PETER T. NICHOLL
CLARY        PATRICK       MD      X99000093         THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       ROBERT        MD      X00001408         THE LAW OFFICES OF PETER T. NICHOLL
CLARY        ROBERT        MD      24X05000024       THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       RONALD C      MD      97304502 CX2199   THE LAW OFFICES OF PETER T. NICHOLL
CLASING      BERNARD F     MD      98302507CX2031    THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       RONALD W      MD      24X-01001945      THE LAW OFFICES OF PETER T. NICHOLL
CLASING      GEORGIA E     MD      24X06000537       THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       VERNOY M      MD      24X01-001176      THE LAW OFFICES OF PETER T. NICHOLL
CLASING      HAROLD R      MD      24X09000409       THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       WALTER        MD      98309501CX2061    THE LAW OFFICES OF PETER T. NICHOLL
CLAY         JETHRO        MD      X00000483         THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       WILLIE L      MD      24X06000415       THE LAW OFFICES OF PETER T. NICHOLL
CLAY         MITCHELL      MD      98317527CX2158    THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN       XAVIER O      MD      24X02001724       THE LAW OFFICES OF PETER T. NICHOLL
CLAYBORNE    DOLORES A     MD      24X05000469       THE LAW OFFICES OF PETER T. NICHOLL           COLEMAN-BEY   RONALD T      MD      97311553 CX2285   THE LAW OFFICES OF PETER T. NICHOLL
CLAYBORNE    MARSHALL      MD      24X02001999       THE LAW OFFICES OF PETER T. NICHOLL           COLES         CABELL H      MD      98183514CX1341    THE LAW OFFICES OF PETER T. NICHOLL
CLEMENTS     JAMES H       MD      98030509CX210     THE LAW OFFICES OF PETER T. NICHOLL           COLES         JAMES E       MD      24X-02000125      THE LAW OFFICES OF PETER T. NICHOLL
CLEMMONS     RICHARD D     MD      24X17000280       THE LAW OFFICES OF PETER T. NICHOLL           COLES         THOMAS E      MD      24X04000694       THE LAW OFFICES OF PETER T. NICHOLL
CLEMONS      OLIVER W      MD      24X-02001139      THE LAW OFFICES OF PETER T. NICHOLL           COLEY         GEORGE        MD      24X-02001405      THE LAW OFFICES OF PETER T. NICHOLL
CLIFTON      LINDBURG      MD      X00001537         THE LAW OFFICES OF PETER T. NICHOLL           COLLIC        EDWARD H      MD      24X-02001400      THE LAW OFFICES OF PETER T. NICHOLL
CLINE        ROBERT H      MD      98-310506CX2084   THE LAW OFFICES OF PETER T. NICHOLL           COLLIER       CHARLIE       MD      X00000987         THE LAW OFFICES OF PETER T. NICHOLL
CLINGER      STEVEN L      MD      24X-02000052      THE LAW OFFICES OF PETER T. NICHOLL           COLLIER       DOUGLAS L     MD      24X08000431       THE LAW OFFICES OF PETER T. NICHOLL
CLINTON      ERNEST R      MD      X99001681         THE LAW OFFICES OF PETER T. NICHOLL           COLLIER       DOUGLAS L     MD      X00001099         THE LAW OFFICES OF PETER T. NICHOLL
CLODFELTER   ROBY B        MD      24X14000181       THE LAW OFFICES OF PETER T. NICHOLL           COLLIER       VERA B        MD      24X06000660       THE LAW OFFICES OF PETER T. NICHOLL
CLOUD        DWIGHT        MD      24X12000508       THE LAW OFFICES OF PETER T. NICHOLL           COLLIER       WILLIAM W     MD      24X01001348       THE LAW OFFICES OF PETER T. NICHOLL
CLOUD        SAMMIE L      MD      98141518CX1022    THE LAW OFFICES OF PETER T. NICHOLL           COLLINS       CLEVELAND F   MD      24X02002422       THE LAW OFFICES OF PETER T. NICHOLL
CLOWNEY      CHARLES       MD      X-01001055        THE LAW OFFICES OF PETER T. NICHOLL           COLLINS       CURTIS G      MD      97269517 CX2036   THE LAW OFFICES OF PETER T. NICHOLL
CLOWNEY      INEZ L        MD      24X-02001406      THE LAW OFFICES OF PETER T. NICHOLL           COLLINS       DOUGLAS       MD      X00001214         THE LAW OFFICES OF PETER T. NICHOLL
CLUBB        ROBERT B      MD      X99001517         THE LAW OFFICES OF PETER T. NICHOLL           COLLINS       EDWARD L      MD      24X04000897       THE LAW OFFICES OF PETER T. NICHOLL
CLYDE        ROBERT T      MD      X00000515         THE LAW OFFICES OF PETER T. NICHOLL           COLLINS       FREDERIC      MD      24X04000112       THE LAW OFFICES OF PETER T. NICHOLL
COAD         JAMES T       MD      X01000284         THE LAW OFFICES OF PETER T. NICHOLL           COLLINS       GERALD L      MD      X99002445         THE LAW OFFICES OF PETER T. NICHOLL
COATES       CARL B        MD      24X07000558       THE LAW OFFICES OF PETER T. NICHOLL           COLLINS       JEROME C      MD      24X01-001175      THE LAW OFFICES OF PETER T. NICHOLL
COATES       CARL B        MD      98324522CX2207    THE LAW OFFICES OF PETER T. NICHOLL           COLLINS       MCDONALD      MD      X00000435         THE LAW OFFICES OF PETER T. NICHOLL
COATES       HENRY N       MD      97345508CX2477    THE LAW OFFICES OF PETER T. NICHOLL           COLLINS       ORADELL       MD      24X-02000162      THE LAW OFFICES OF PETER T. NICHOLL
COATES       JOSEPH E      MD      24X-01001989      THE LAW OFFICES OF PETER T. NICHOLL           COLLINS       ROBERT        MD      98016526CX66      THE LAW OFFICES OF PETER T. NICHOLL
COATES       LEONARD A     MD      97260504 CX1974   THE LAW OFFICES OF PETER T. NICHOLL           COLLINS       ROOSEVELT     MD      24X08000115       THE LAW OFFICES OF PETER T. NICHOLL
COATES       LLOYD E       MD      X00000995         THE LAW OFFICES OF PETER T. NICHOLL           COLLINS       ROY D         MD      X00000682         THE LAW OFFICES OF PETER T. NICHOLL
COATES       MARY E        MD      24X05000744       THE LAW OFFICES OF PETER T. NICHOLL           COLLINS       RUBY L        MD      24X05000010       THE LAW OFFICES OF PETER T. NICHOLL
COATES       MELVIN J      MD      24X04000375       THE LAW OFFICES OF PETER T. NICHOLL           COLLINS       THOMAS R      MD      24X-02001074      THE LAW OFFICES OF PETER T. NICHOLL
COATS        JIMMIE L      MD      98135526CX954     THE LAW OFFICES OF PETER T. NICHOLL           COLLINS       THOMAS R      MD      24X16000505       THE LAW OFFICES OF PETER T. NICHOLL
COBB         STANLEY G     MD      X00001540         THE LAW OFFICES OF PETER T. NICHOLL           COLLINS       VERGE         MD      X99001546         THE LAW OFFICES OF PETER T. NICHOLL
COBY         PAUL M        MD      97303501 CX2192   THE LAW OFFICES OF PETER T. NICHOLL           COLLINS       WALTER S      MD      24X01001432       THE LAW OFFICES OF PETER T. NICHOLL
COCCIA       JOE R         MD      95279504          THE LAW OFFICES OF PETER T. NICHOLL           COLLISON      BRYAN M       MD      24X03000338       THE LAW OFFICES OF PETER T. NICHOLL
COCKRELL     CLAUDETTA A   MD      24X05000104       THE LAW OFFICES OF PETER T. NICHOLL           COLON         THOMAS J      MD      X01000272         THE LAW OFFICES OF PETER T. NICHOLL
CODISH       MICHAEL J     MD      98072570CX567     THE LAW OFFICES OF PETER T. NICHOLL           COMBS         ARCHIE        MD      24X06000267       THE LAW OFFICES OF PETER T. NICHOLL
COFFEY       HUBERT        MD      X99001642         THE LAW OFFICES OF PETER T. NICHOLL           COMBS         CLARENCE C    MD      24X01-001442      THE LAW OFFICES OF PETER T. NICHOLL
COFFMAN      SHIRLEY M     MD      24X02002016       THE LAW OFFICES OF PETER T. NICHOLL           COMEAU        ROBERT J      MD      98260502CX1720    THE LAW OFFICES OF PETER T. NICHOLL
COFIELD      RODNEY        MD      24X10000473       THE LAW OFFICES OF PETER T. NICHOLL           COMEGYS       ROBERT L      MD      24X10000096       THE LAW OFFICES OF PETER T. NICHOLL
COKER        ARTHUR E      MD      X99001092         THE LAW OFFICES OF PETER T. NICHOLL           COMER         RANDELL L     MD      24X01001027       THE LAW OFFICES OF PETER T. NICHOLL
COKER        JOSEPH H      MD      99000353          THE LAW OFFICES OF PETER T. NICHOLL           COMPTON       HUBERT L      MD      24X08000353       THE LAW OFFICES OF PETER T. NICHOLL
COLBERT      HOARSELL      MD      24X04000735       THE LAW OFFICES OF PETER T. NICHOLL           COMPTON       HUBERT L      MD      98275510CX1861    THE LAW OFFICES OF PETER T. NICHOLL
COLBERT      NORMAN P      MD      97318504CX2316    THE LAW OFFICES OF PETER T. NICHOLL           CONAWAY       CHARLES L     MD      X00000903         THE LAW OFFICES OF PETER T. NICHOLL
COLE         CAROLYN J     MD      24X08000235       THE LAW OFFICES OF PETER T. NICHOLL           CONAWAY       GEORGE H      MD      24X03000790       THE LAW OFFICES OF PETER T. NICHOLL
COLE         CLARENCE J    MD      X00001013         THE LAW OFFICES OF PETER T. NICHOLL           CONETTA       PAUL E        MD      97297509 CX2164   THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                           Appendix A - 471
                                    Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                  Document Page 490 of 624
Claimant    Claimant      State                                                                   Claimant     Claimant      State
Last Name   First Name    Filed   Docket Number     Primary Plaintiff Counsel                     Last Name    First Name    Filed   Docket Number     Primary Plaintiff Counsel
CONGLETON   OTIS A        MD      X00001458         THE LAW OFFICES OF PETER T. NICHOLL           CORNISH      LOUIS C       MD      97352509CX2503    THE LAW OFFICES OF PETER T. NICHOLL
CONLEY      BERNARD       MD      98028563 CX 195   THE LAW OFFICES OF PETER T. NICHOLL           CORNISH      SAMUEL J      MD      X00000875         THE LAW OFFICES OF PETER T. NICHOLL
CONNAGHAN   ROBERT C      MD      24X07000004       THE LAW OFFICES OF PETER T. NICHOLL           CORNISH      WAYNE M       MD      X-98402465        THE LAW OFFICES OF PETER T. NICHOLL
CONNELL     WILLIAM B     MD      24X02002362       THE LAW OFFICES OF PETER T. NICHOLL           CORNISH      WILLIAM E     MD      24X01000306       THE LAW OFFICES OF PETER T. NICHOLL
CONNELLY    JOHN G        MD      24X10000495       THE LAW OFFICES OF PETER T. NICHOLL           CORRALL      PATRICK D     MD      X00000707         THE LAW OFFICES OF PETER T. NICHOLL
CONNELLY    ROBERT E      MD      X-98402443        THE LAW OFFICES OF PETER T. NICHOLL           CORRON       HARRY E       MD      X99000087         THE LAW OFFICES OF PETER T. NICHOLL
CONNER-EL   YOLAND        MD      X00000492         THE LAW OFFICES OF PETER T. NICHOLL           COSBY        BERNARD       MD      24X16000317       THE LAW OFFICES OF PETER T. NICHOLL
CONNOR      MACK          MD      98268504CX1805    THE LAW OFFICES OF PETER T. NICHOLL           COSBY        RICHARD N     MD      24-X-03000076     THE LAW OFFICES OF PETER T. NICHOLL
CONNOR      RHODA         MD      24X12000859       THE LAW OFFICES OF PETER T. NICHOLL           COSBY        WINFREY C     MD      X99001823         THE LAW OFFICES OF PETER T. NICHOLL
CONNORS     BARTLEY P     MD      24X03000709       THE LAW OFFICES OF PETER T. NICHOLL           COSGROVE     ROBERT W      MD      24X16000526       THE LAW OFFICES OF PETER T. NICHOLL
CONNORS     DENNIS F      MD      98051502CX362     THE LAW OFFICES OF PETER T. NICHOLL           COSNER       OSA B         MD      X99001624         THE LAW OFFICES OF PETER T. NICHOLL
CONNORS     DONALD F      MD      X99001813         THE LAW OFFICES OF PETER T. NICHOLL           COSNER       ROBERT A      MD      24X11000185       THE LAW OFFICES OF PETER T. NICHOLL
CONNORS     ROSALIE       MD      24X08000491       THE LAW OFFICES OF PETER T. NICHOLL           COSOM        CLEVELAND G   MD      24X02001593       THE LAW OFFICES OF PETER T. NICHOLL
CONRAD      DORA M        MD      98260501CX1719    THE LAW OFFICES OF PETER T. NICHOLL           COSSENTINO   WILLIAM C     MD      24X02001817       THE LAW OFFICES OF PETER T. NICHOLL
CONRAD      WAYNE S       MD      24X09000180       THE LAW OFFICES OF PETER T. NICHOLL           COSTANZA     CARLO         MD      24X02002013       THE LAW OFFICES OF PETER T. NICHOLL
CONRAD      WAYNE S       MD      X99001694         THE LAW OFFICES OF PETER T. NICHOLL           COSTELLO     RICHARD H     MD      X-01000850        THE LAW OFFICES OF PETER T. NICHOLL
CONTEE      ANDREW S      MD      X-01000972        THE LAW OFFICES OF PETER T. NICHOLL           COSTELLO     TIMOTHY M     MD      X99002100         THE LAW OFFICES OF PETER T. NICHOLL
CONWAY      CARROLL J     MD      24X02-001202      THE LAW OFFICES OF PETER T. NICHOLL           COSTIN       RUDOLPH W     MD      24X08000040       THE LAW OFFICES OF PETER T. NICHOLL
CONWAY      LEO C         MD      X99001338         THE LAW OFFICES OF PETER T. NICHOLL           COSUM        BRENDA E      MD      99-002647         THE LAW OFFICES OF PETER T. NICHOLL
CONWAY      OTIS          MD      98133509CX916     THE LAW OFFICES OF PETER T. NICHOLL           COTTEN       JOHN P        MD      X00000714         THE LAW OFFICES OF PETER T. NICHOLL
CONWAY      WESLEY        MD      24X-02000157      THE LAW OFFICES OF PETER T. NICHOLL           COTTEN       JUNIOUS M     MD      24X-01001541      THE LAW OFFICES OF PETER T. NICHOLL
CONYERS     DONALD        MD      24X01000292       THE LAW OFFICES OF PETER T. NICHOLL           COTTMAN      ALPHONSO      MD      X99000822         THE LAW OFFICES OF PETER T. NICHOLL
COOK        ALPHONSO M    MD      24X03000696       THE LAW OFFICES OF PETER T. NICHOLL           COTTMAN      DAVID         MD      97296504 CX2153   THE LAW OFFICES OF PETER T. NICHOLL
COOK        DAVID A       MD      24X02000724       THE LAW OFFICES OF PETER T. NICHOLL           COTTON       CHARLES R     MD      98086513CX638     THE LAW OFFICES OF PETER T. NICHOLL
COOK        DOROTHY       MD      24X09000060       THE LAW OFFICES OF PETER T. NICHOLL           COTTON       EUGENE A      MD      98016530CX70      THE LAW OFFICES OF PETER T. NICHOLL
COOK        GILBERT L     MD      98219501CX1540    THE LAW OFFICES OF PETER T. NICHOLL           COTTON       ISAIAH        MD      24X07000247       THE LAW OFFICES OF PETER T. NICHOLL
COOK        JAMES D       MD      98275511CX1862    THE LAW OFFICES OF PETER T. NICHOLL           COTTON       JAMES         MD      99-002073         THE LAW OFFICES OF PETER T. NICHOLL
COOK        JOHANNA T     MD      98302505CX2029    THE LAW OFFICES OF PETER T. NICHOLL           COTTON       LOUVENIA      MD      24X05000575       THE LAW OFFICES OF PETER T. NICHOLL
COOK        JOHN P        MD      24X03000347       THE LAW OFFICES OF PETER T. NICHOLL           COTTRELL     SHERMAN L     MD      98133511CX918     THE LAW OFFICES OF PETER T. NICHOLL
COOK        KENNETH V     MD      24X13000415       THE LAW OFFICES OF PETER T. NICHOLL           COUCH        HENRY         MD      98064505CX473     THE LAW OFFICES OF PETER T. NICHOLL
COOK        NATHAN W      MD      24X-02002089      THE LAW OFFICES OF PETER T. NICHOLL           COUNCIL      JAMES         MD      24X01-001662      THE LAW OFFICES OF PETER T. NICHOLL
COOK        NORMAN F      MD      24X02001502       THE LAW OFFICES OF PETER T. NICHOLL           COUNCILL     JANET C       MD      24X05000467       THE LAW OFFICES OF PETER T. NICHOLL
COOK        NOWELL C      MD      X01000740         THE LAW OFFICES OF PETER T. NICHOLL           COUNCILL     NORMAN K      MD      X00000980         THE LAW OFFICES OF PETER T. NICHOLL
COOK        PAUL E        MD      98275506CX1857    THE LAW OFFICES OF PETER T. NICHOLL           COUPLIN      ERNEST        MD      X 99002550        THE LAW OFFICES OF PETER T. NICHOLL
COOK        RANDALL F     MD      24-X-01-001214    THE LAW OFFICES OF PETER T. NICHOLL           COUPLIN      PATRICIA J    MD      24X06000114       THE LAW OFFICES OF PETER T. NICHOLL
COOK        STANLEY L     MD      X00000580         THE LAW OFFICES OF PETER T. NICHOLL           COUSIN       JOSHUA C      MD      24X01-001404      THE LAW OFFICES OF PETER T. NICHOLL
COOK        VIRGINIA S    MD      98267506CX1795    THE LAW OFFICES OF PETER T. NICHOLL           COVINGTON    GARY S        MD      X99001931         THE LAW OFFICES OF PETER T. NICHOLL
COOK        WILLIAM R     MD      98289501CX1913    THE LAW OFFICES OF PETER T. NICHOLL           COVINGTON    GEORGE W      MD      X00000928         THE LAW OFFICES OF PETER T. NICHOLL
COOKE       JAMES L       MD      X99001979         THE LAW OFFICES OF PETER T. NICHOLL           COVINGTON    HELENE N      MD      24X04000991       THE LAW OFFICES OF PETER T. NICHOLL
COOKE       JOHN W        MD      98329566CX2291    THE LAW OFFICES OF PETER T. NICHOLL           COVINGTON    LARRY         MD      98246503CX1676    THE LAW OFFICES OF PETER T. NICHOLL
COOKE       WALTER L      MD      24X-02000220      THE LAW OFFICES OF PETER T. NICHOLL           COVINGTON    LLOYD D       MD      X00000834         THE LAW OFFICES OF PETER T. NICHOLL
COOLEY      SAMUEL E      MD      24X03000563       THE LAW OFFICES OF PETER T. NICHOLL           COVINGTON    MORRIS L      MD      96281503          THE LAW OFFICES OF PETER T. NICHOLL
COOLEY      VALORIE M     MD      24X12000907       THE LAW OFFICES OF PETER T. NICHOLL           COWARD       ANGELO        MD      99000912          THE LAW OFFICES OF PETER T. NICHOLL
COOMBS      JAMES M       MD      X99000981         THE LAW OFFICES OF PETER T. NICHOLL           COWARD       SAMPSON G     MD      24X04000765       THE LAW OFFICES OF PETER T. NICHOLL
COONEY      LORRAINE M    MD      24X05000828       THE LAW OFFICES OF PETER T. NICHOLL           COWGER       RICHARD J     MD      X99001819         THE LAW OFFICES OF PETER T. NICHOLL
COONEY      THOMAS D      MD      X01000604         THE LAW OFFICES OF PETER T. NICHOLL           COWLING      DARNELL L     MD      97283504 CX2099   THE LAW OFFICES OF PETER T. NICHOLL
COONTS      WALTER F      MD      24X04000636       THE LAW OFFICES OF PETER T. NICHOLL           COX          ANN           MD      24X10000204       THE LAW OFFICES OF PETER T. NICHOLL
COOPER      ANTHONY J     MD      24X14000333       THE LAW OFFICES OF PETER T. NICHOLL           COX          ARTO          MD      X99001279         THE LAW OFFICES OF PETER T. NICHOLL
COOPER      DOUGLAS J     MD      X99000913         THE LAW OFFICES OF PETER T. NICHOLL           COX          BERNARD A     MD      24X01001341       THE LAW OFFICES OF PETER T. NICHOLL
COOPER      EARNEST L     MD      X99001513         THE LAW OFFICES OF PETER T. NICHOLL           COX          BOBBY R       MD      98093516CX676     THE LAW OFFICES OF PETER T. NICHOLL
COOPER      EMORY C       MD      24X10000132       THE LAW OFFICES OF PETER T. NICHOLL           COX          CHARLES S     MD      24X15000237       THE LAW OFFICES OF PETER T. NICHOLL
COOPER      EVERETT B     MD      24X03000468       THE LAW OFFICES OF PETER T. NICHOLL           COX          CLIFTON L     MD      24X02000720       THE LAW OFFICES OF PETER T. NICHOLL
COOPER      GEORGE W      MD      X-98402522        THE LAW OFFICES OF PETER T. NICHOLL           COX          CLIFTON L     MD      98240503CX1655    THE LAW OFFICES OF PETER T. NICHOLL
COOPER      GLENN         MD      98170511CX1267    THE LAW OFFICES OF PETER T. NICHOLL           COX          DONALD        MD      24X-02001982      THE LAW OFFICES OF PETER T. NICHOLL
COOPER      HERMAN O      MD      24X04000763       THE LAW OFFICES OF PETER T. NICHOLL           COX          HAROLD        MD      24X04000013       THE LAW OFFICES OF PETER T. NICHOLL
COOPER      IRVIN         MD      24X02-001198      THE LAW OFFICES OF PETER T. NICHOLL           COX          JAMES D       MD      24X-01001950      THE LAW OFFICES OF PETER T. NICHOLL
COOPER      JAMES N       MD      97268501 CX2013   THE LAW OFFICES OF PETER T. NICHOLL           COX          JEFFREY S     MD      24X01001329       THE LAW OFFICES OF PETER T. NICHOLL
COOPER      LEON          MD      97350509CX2494    THE LAW OFFICES OF PETER T. NICHOLL           COX          NORMAN        MD      24X01001340       THE LAW OFFICES OF PETER T. NICHOLL
COOPER      MARY A        MD      24X01000847       THE LAW OFFICES OF PETER T. NICHOLL           COX          PERCY         MD      24X03001053       THE LAW OFFICES OF PETER T. NICHOLL
COOPER      MELVIN        MD      24X-03000040      THE LAW OFFICES OF PETER T. NICHOLL           COX          PRENTISS L    MD      X99000828         THE LAW OFFICES OF PETER T. NICHOLL
COOPER      ROBERT L      MD      99-000457         THE LAW OFFICES OF PETER T. NICHOLL           COX          ROBERT E      MD      24X01-001794      THE LAW OFFICES OF PETER T. NICHOLL
COOPER      WILLIAM B     MD      X-0100925         THE LAW OFFICES OF PETER T. NICHOLL           COX          RONALD        MD      24X11000304       THE LAW OFFICES OF PETER T. NICHOLL
COPELAND    HENRY         MD      24X05000570       THE LAW OFFICES OF PETER T. NICHOLL           COX          WILLIAM E     MD      98254518CX1718    THE LAW OFFICES OF PETER T. NICHOLL
COPELAND    PETER F       MD      24X08000461       THE LAW OFFICES OF PETER T. NICHOLL           COXSON       STERLING E    MD      98085510CX617     THE LAW OFFICES OF PETER T. NICHOLL
COPELAND    RANDOLPH J    MD      X99001306         THE LAW OFFICES OF PETER T. NICHOLL           COYLE        GIBSON        MD      98338567CX2391    THE LAW OFFICES OF PETER T. NICHOLL
CORBIN      RALPHINE      MD      24X05000080       THE LAW OFFICES OF PETER T. NICHOLL           COZART       WALLACE L     MD      98162512CX1173    THE LAW OFFICES OF PETER T. NICHOLL
CORBIN      WAYNE G       MD      24X03000593       THE LAW OFFICES OF PETER T. NICHOLL           CRAFT        RONNIE D      MD      X99001254         THE LAW OFFICES OF PETER T. NICHOLL
COREY       ROBERTA L     MD      24X05000912       THE LAW OFFICES OF PETER T. NICHOLL           CRAGWAY      NATHAN        MD      24X07000113       THE LAW OFFICES OF PETER T. NICHOLL
CORKRAN     MICHAEL F     MD      98303504CX2041    THE LAW OFFICES OF PETER T. NICHOLL           CRAGWAY      NATHAN        MD      X98402591         THE LAW OFFICES OF PETER T. NICHOLL
CORLEY      ANNIE R       MD      24X06000562       THE LAW OFFICES OF PETER T. NICHOLL           CRAGWAY      ROY W         MD      X99001308         THE LAW OFFICES OF PETER T. NICHOLL
CORLEY      JAMES W       MD      X00001438         THE LAW OFFICES OF PETER T. NICHOLL           CRAIG        ARETHA L      MD      X00000511         THE LAW OFFICES OF PETER T. NICHOLL
CORNELL     FREDERICK A   MD      24X14000100       THE LAW OFFICES OF PETER T. NICHOLL           CRAIG        GARY W        MD      24X16000190       THE LAW OFFICES OF PETER T. NICHOLL
CORNISH     ALLEN T       MD      24X14000499       THE LAW OFFICES OF PETER T. NICHOLL           CRAIG        JAMES W       MD      24X11000044       THE LAW OFFICES OF PETER T. NICHOLL
CORNISH     CORNELIUS W   MD      24X01001072       THE LAW OFFICES OF PETER T. NICHOLL           CRAIG        MARTIE F      MD      24X02000384       THE LAW OFFICES OF PETER T. NICHOLL
CORNISH     DENNIS W      MD      98329569CX2294    THE LAW OFFICES OF PETER T. NICHOLL           CRAIG        THOMAS L      MD      97261506 CX1983   THE LAW OFFICES OF PETER T. NICHOLL
CORNISH     EVELYN        MD      24X14000500       THE LAW OFFICES OF PETER T. NICHOLL           CRANDELL     ROBERT D      MD      X99000079         THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                         Appendix A - 472
                                    Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                  Document Page 491 of 624
Claimant     Claimant     State                                                                   Claimant      Claimant        State
Last Name    First Name   Filed   Docket Number     Primary Plaintiff Counsel                     Last Name     First Name      Filed   Docket Number      Primary Plaintiff Counsel
CRAVENS      FAITH M      MD      24X10000012       THE LAW OFFICES OF PETER T. NICHOLL           CURRY         RALPH V         MD      24X-02000340       THE LAW OFFICES OF PETER T. NICHOLL
CRAWFORD     BOBBY L      MD      24X05000519       THE LAW OFFICES OF PETER T. NICHOLL           CURRY         RAYMOND L       MD      98-169505CX1242    THE LAW OFFICES OF PETER T. NICHOLL
CRAWFORD     CHARLES V    MD      X00001105         THE LAW OFFICES OF PETER T. NICHOLL           CURRY         WEBSTER         MD      X01000749          THE LAW OFFICES OF PETER T. NICHOLL
CRAWFORD     HENRY S      MD      24X-02000300      THE LAW OFFICES OF PETER T. NICHOLL           CURTIS        ERNEST G        MD      98133503CX910      THE LAW OFFICES OF PETER T. NICHOLL
CRAWFORD     JOHN R       MD      X 99001833        THE LAW OFFICES OF PETER T. NICHOLL           CURTIS        JAMES           MD      24X04000230        THE LAW OFFICES OF PETER T. NICHOLL
CRAWFORD     SHIRLEY      MD      24X06000436       THE LAW OFFICES OF PETER T. NICHOLL           CURTIS        JOHN E          MD      24X02002012        THE LAW OFFICES OF PETER T. NICHOLL
CRAWLEY      CURTIS K     MD      24X01000890       THE LAW OFFICES OF PETER T. NICHOLL           CURTIS        JOSEPH W        MD      X00000994          THE LAW OFFICES OF PETER T. NICHOLL
CREDLE       RALPH        MD      24X-02000159      THE LAW OFFICES OF PETER T. NICHOLL           CUTCHEMBER    DONALD A        MD      24X03000879        THE LAW OFFICES OF PETER T. NICHOLL
CREEK        EDWARD R     MD      24X02000632       THE LAW OFFICES OF PETER T. NICHOLL           CUTHBERTSON   WALTER          MD      24X01001321        THE LAW OFFICES OF PETER T. NICHOLL
CREEK        MARSHA E     MD      24X13000086       THE LAW OFFICES OF PETER T. NICHOLL           CUTLER        DAVID N         MD      24X-02000098       THE LAW OFFICES OF PETER T. NICHOLL
CREEL        ARTHUR R     MD      24X-02001063      THE LAW OFFICES OF PETER T. NICHOLL           CUTLER        DORIS P         MD      24X14000424        THE LAW OFFICES OF PETER T. NICHOLL
CRENSHAW     DAVID C      MD      98282506CX1888    THE LAW OFFICES OF PETER T. NICHOLL           CUZZART       CHARLES C       MD      X01000495          THE LAW OFFICES OF PETER T. NICHOLL
CREWS        MILTON R     MD      24X07000232       THE LAW OFFICES OF PETER T. NICHOLL           CYPRESS       IZEAR           MD      98310504CX2082     THE LAW OFFICES OF PETER T. NICHOLL
CRISAFULLI   JOSEPH       MD      24X05000845       THE LAW OFFICES OF PETER T. NICHOLL           CYWINSKI      DANIEL J        MD      X00001488          THE LAW OFFICES OF PETER T. NICHOLL
CRISAFULLI   JOSEPH       MD      X99001984         THE LAW OFFICES OF PETER T. NICHOLL           CZECH         ROBERT T        MD      98310538CX2111     THE LAW OFFICES OF PETER T. NICHOLL
CRISAFULLI   VINCENZO     MD      X99001745         THE LAW OFFICES OF PETER T. NICHOLL           CZYZEWSKI     FREDERICK L     MD      24X10000185        THE LAW OFFICES OF PETER T. NICHOLL
CRISPENS     ROBIN        MD      24X15000083       THE LAW OFFICES OF PETER T. NICHOLL           D'ACHINO      FREDERICK S     MD      98107518CX770      THE LAW OFFICES OF PETER T. NICHOLL
CRIST        CHARLES L    MD      98093508CX668     THE LAW OFFICES OF PETER T. NICHOLL           DABBS         CHARLES W       MD      98030505CX206      THE LAW OFFICES OF PETER T. NICHOLL
CRIST        WAYNE C      MD      X01000150         THE LAW OFFICES OF PETER T. NICHOLL           DABBS         GLORIA M        MD      24X06000374        THE LAW OFFICES OF PETER T. NICHOLL
CRITES       DONALD W     MD      X00001152         THE LAW OFFICES OF PETER T. NICHOLL           DAIKER        RICHARD F       MD      24X14000180        THE LAW OFFICES OF PETER T. NICHOLL
CRITES       WILLIAM L    MD      24X11000372       THE LAW OFFICES OF PETER T. NICHOLL           DAILEY        PHYLLIS A       MD      24X05000592        THE LAW OFFICES OF PETER T. NICHOLL
CROCKER      BILLY D      MD      24X02002711       THE LAW OFFICES OF PETER T. NICHOLL           DAILEY        ROBERT H        MD      X-01000837         THE LAW OFFICES OF PETER T. NICHOLL
CROCKETT     CHARLES H    MD      97269518 CX2037   THE LAW OFFICES OF PETER T. NICHOLL           DAILEY        ROSALIND        MD      24X13000008        THE LAW OFFICES OF PETER T. NICHOLL
CROCKETT     CLINTON C    MD      95268519          THE LAW OFFICES OF PETER T. NICHOLL           DAILEY        THOMAS W        MD      X00001521          THE LAW OFFICES OF PETER T. NICHOLL
CROMARTIE    ERNEST L     MD      98121510CX861     THE LAW OFFICES OF PETER T. NICHOLL           DALBY         ALAN J          MD      X00000836          THE LAW OFFICES OF PETER T. NICHOLL
CROMWELL     ALBERTA M    MD      24X06000293       THE LAW OFFICES OF PETER T. NICHOLL           DALTON        JOYCE R         MD      24X06000366        THE LAW OFFICES OF PETER T. NICHOLL
CROMWELL     BENJAMIN     MD      X99001438         THE LAW OFFICES OF PETER T. NICHOLL           DALTON        THEODORE L      MD      98329568CX2293     THE LAW OFFICES OF PETER T. NICHOLL
CROMWELL     HAROLD       MD      24X06000140       THE LAW OFFICES OF PETER T. NICHOLL           DALY          WILLIAM J       MD      24X02001816        THE LAW OFFICES OF PETER T. NICHOLL
CROMWELL     JACK J       MD      24X01-001179      THE LAW OFFICES OF PETER T. NICHOLL           DAMON         LARRY           MD      X-01000929         THE LAW OFFICES OF PETER T. NICHOLL
CROMWELL     WILLIAM E    MD      X00001149         THE LAW OFFICES OF PETER T. NICHOLL           DAMON         ODIS            MD      X00000477          THE LAW OFFICES OF PETER T. NICHOLL
CRONIN       JOHN L       MD      98267503CX1792    THE LAW OFFICES OF PETER T. NICHOLL           DAMRON        PEGGY A         MD      24X05000804        THE LAW OFFICES OF PETER T. NICHOLL
CRONISE      CHARLES L    MD      24X-02001142      THE LAW OFFICES OF PETER T. NICHOLL           DAMRON        WAYNE J         MD      98177515CX1308     THE LAW OFFICES OF PETER T. NICHOLL
CROSBY       DOROTHY      MD      24X05000097       THE LAW OFFICES OF PETER T. NICHOLL           DANDRIDGE     AL M            MD      24X-02001251       THE LAW OFFICES OF PETER T. NICHOLL
CROSS        SAMUEL       MD      98141515CX1019    THE LAW OFFICES OF PETER T. NICHOLL           DANDRIDGE     FLOYD M         MD      24X11000062        THE LAW OFFICES OF PETER T. NICHOLL
CROSWELL     SEWELL M     MD      X99001265         THE LAW OFFICES OF PETER T. NICHOLL           DANDRIDGE     JOHN M          MD      97301502 CX2178    THE LAW OFFICES OF PETER T. NICHOLL
CROUSE       CARMEN       MD      X99000748         THE LAW OFFICES OF PETER T. NICHOLL           DANDRIDGE     MILTON J        MD      24X-02001894       THE LAW OFFICES OF PETER T. NICHOLL
CROUSE       HELEN C      MD      24X03000707       THE LAW OFFICES OF PETER T. NICHOLL           DANEY         HERBERT         MD      24X11000378        THE LAW OFFICES OF PETER T. NICHOLL
CROUSE       IRVIN        MD      X00000859         THE LAW OFFICES OF PETER T. NICHOLL           DANEY         JOHN M          MD      24X10000097        THE LAW OFFICES OF PETER T. NICHOLL
CROWDER      HIAWATHA     MD      X00000702         THE LAW OFFICES OF PETER T. NICHOLL           DANEY         LIONEL          MD      24X08000051        THE LAW OFFICES OF PETER T. NICHOLL
CROWE        DAVID J      MD      98302504CX2028    THE LAW OFFICES OF PETER T. NICHOLL           DANGERFIELD   PHYLLIS M       MD      98233508CX1634     THE LAW OFFICES OF PETER T. NICHOLL
CROWE        SONYA B      MD      24X09000169       THE LAW OFFICES OF PETER T. NICHOLL           DANIEL        NELSON R        MD      97255512 CX1935    THE LAW OFFICES OF PETER T. NICHOLL
CROWE        SONYA B      MD      X99000181         THE LAW OFFICES OF PETER T. NICHOLL           DANIELS       ASA             MD      X-01000801         THE LAW OFFICES OF PETER T. NICHOLL
CROWL        MINA B       MD      24X06000381       THE LAW OFFICES OF PETER T. NICHOLL           DANIELS       CHARLIE J       MD      24X06000378        THE LAW OFFICES OF PETER T. NICHOLL
CROXTON      BERNARD E    MD      98177502CX1295    THE LAW OFFICES OF PETER T. NICHOLL           DANIELS       PETER J         MD      24X03000711        THE LAW OFFICES OF PETER T. NICHOLL
CRUDUP       ELLA M       MD      24X05000434       THE LAW OFFICES OF PETER T. NICHOLL           DANIELS       TOUSSAINT       MD      24-X-03000075      THE LAW OFFICES OF PETER T. NICHOLL
CRUJEIRAS    JUAM M       MD      X99000841         THE LAW OFFICES OF PETER T. NICHOLL           DANIELS       WILLIAM G       MD      24X08000076        THE LAW OFFICES OF PETER T. NICHOLL
CRUSH        ROBERT G     MD      24X120001041      THE LAW OFFICES OF PETER T. NICHOLL           DANIELS       WILLIAM G       MD      X00001065          THE LAW OFFICES OF PETER T. NICHOLL
CRUSSE       THOMAS J     MD      X01000280         THE LAW OFFICES OF PETER T. NICHOLL           DANIELS       WILLIE L        MD      98037516CX249      THE LAW OFFICES OF PETER T. NICHOLL
CRUSSE       WILLIAM F    MD      24X04000032       THE LAW OFFICES OF PETER T. NICHOLL           DANTZLER      CHERRIE A       MD      24X01001307        THE LAW OFFICES OF PETER T. NICHOLL
CUCCHIELLA   PASQUALE     MD      24X-02000886      THE LAW OFFICES OF PETER T. NICHOLL           DAQUINO       PATRICIA M      MD      24X13000381        THE LAW OFFICES OF PETER T. NICHOLL
CUFFIA       ALLEN W      MD      24X11000443       THE LAW OFFICES OF PETER T. NICHOLL           DAQUINO       PATRICIA M      MD      24X14000087        THE LAW OFFICES OF PETER T. NICHOLL
CUFFIA       MARTHA C     MD      X99001939         THE LAW OFFICES OF PETER T. NICHOLL           DAQUINO       THOMAS L        MD      24X11000075        THE LAW OFFICES OF PETER T. NICHOLL
CUFFIE       JOSEPH       MD      X-01000987        THE LAW OFFICES OF PETER T. NICHOLL           DARAGO        CHRISTOPHER A   MD      24X14000476        THE LAW OFFICES OF PETER T. NICHOLL
CUFFLEY      PATRICK G    MD      24X09000214       THE LAW OFFICES OF PETER T. NICHOLL           DARAGO        DANIEL D        MD      24X02001738        THE LAW OFFICES OF PETER T. NICHOLL
CULBERTSON   WADE A       MD      24X03000710       THE LAW OFFICES OF PETER T. NICHOLL           DARBY         JAMES E         MD      24X06000302        THE LAW OFFICES OF PETER T. NICHOLL
CULLUM       WALTER       MD      24X11000064       THE LAW OFFICES OF PETER T. NICHOLL           DARDEN        CHRISTOPHER I   MD      24X10000182        THE LAW OFFICES OF PETER T. NICHOLL
CULVER       ALFRED W     MD      24X03000039       THE LAW OFFICES OF PETER T. NICHOLL           DARDEN        ROY L           MD      X-01000969         THE LAW OFFICES OF PETER T. NICHOLL
CUNNINGHAM   EVELYN M     MD      24X08000113       THE LAW OFFICES OF PETER T. NICHOLL           DARMAFALL     PAUL T          MD      X99002512          THE LAW OFFICES OF PETER T. NICHOLL
CUNNINGHAM   EVELYN M     MD      98-211512CX1519   THE LAW OFFICES OF PETER T. NICHOLL           DARMSTEADT    DONALD A        MD      24X06000190        THE LAW OFFICES OF PETER T. NICHOLL
CUNNINGHAM   GEORGE N     MD      X-01001150        THE LAW OFFICES OF PETER T. NICHOLL           DARR          JAMES H         MD      24X10000423        THE LAW OFFICES OF PETER T. NICHOLL
CURBEAM      GREEN B      MD      24X-02000046      THE LAW OFFICES OF PETER T. NICHOLL           DAUGHTRY      ELLIOTT         MD      24X-01001533       THE LAW OFFICES OF PETER T. NICHOLL
CURBEAM      RICHARD      MD      X9900078          THE LAW OFFICES OF PETER T. NICHOLL           DAUKZSEWICZ   STANLEY E       MD      24X12000893        THE LAW OFFICES OF PETER T. NICHOLL
CURBEAM      ROBERT L     MD      99-001431         THE LAW OFFICES OF PETER T. NICHOLL           DAVENPORT     ALBERT G        MD      24-X-01-001217     THE LAW OFFICES OF PETER T. NICHOLL
CURBEAM      WILLIE M     MD      24X-01002052      THE LAW OFFICES OF PETER T. NICHOLL           DAVENPORT     BRENDA S        MD      24X06000382        THE LAW OFFICES OF PETER T. NICHOLL
CURBEAN      NATHANIEL    MD      97325501CX2335    THE LAW OFFICES OF PETER T. NICHOLL           DAVENPORT     DAVID E         MD      98037511CX244      THE LAW OFFICES OF PETER T. NICHOLL
CURETON      HERBERT N    MD      98100518CX741     THE LAW OFFICES OF PETER T. NICHOLL           DAVENPORT     HERLIN R        MD      24X-02000224       THE LAW OFFICES OF PETER T. NICHOLL
CURL         ALBERT H     MD      98141507CX1011    THE LAW OFFICES OF PETER T. NICHOLL           DAVENPORT     WLLIAM L        MD      24X-01002098       THE LAW OFFICES OF PETER T. NICHOLL
CURLEE       WILLIAM C    MD      X00000133         THE LAW OFFICES OF PETER T. NICHOLL           DAVID         ROBERT          MD      24X12000920        THE LAW OFFICES OF PETER T. NICHOLL
CURLEE       WILMA R      MD      98-023515CX118    THE LAW OFFICES OF PETER T. NICHOLL           DAVIS         ALBERT          MD      24X02002008        THE LAW OFFICES OF PETER T. NICHOLL
CURLEY       EDWARD F     MD      X0100337          THE LAW OFFICES OF PETER T. NICHOLL           DAVIS         ALBERT          MD      24X06000441        THE LAW OFFICES OF PETER T. NICHOLL
CURRAN       ROBERT M     MD      24X11000497       THE LAW OFFICES OF PETER T. NICHOLL           DAVIS         ALVIN P         VA      740CL00001515-00   THE LAW OFFICES OF PETER T. NICHOLL
CURREY       ROGER W      MD      X 99002517        THE LAW OFFICES OF PETER T. NICHOLL           DAVIS         ANDREW L        MD      24X04000085        THE LAW OFFICES OF PETER T. NICHOLL
CURRY        ELLIS J      MD      24X02002002       THE LAW OFFICES OF PETER T. NICHOLL           DAVIS         BENJAMIN B      MD      24X02001813        THE LAW OFFICES OF PETER T. NICHOLL
CURRY        FRANK C      MD      X00000044         THE LAW OFFICES OF PETER T. NICHOLL           DAVIS         BENNIE          MD      97352506CX2500     THE LAW OFFICES OF PETER T. NICHOLL
CURRY        GEORGE N     MD      24X17000456       THE LAW OFFICES OF PETER T. NICHOLL           DAVIS         BERNIE          MD      24X16000209        THE LAW OFFICES OF PETER T. NICHOLL
CURRY        GEORGE N     MD      X00000735         THE LAW OFFICES OF PETER T. NICHOLL           DAVIS         BERTHA L        MD      24X06000497        THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                             Appendix A - 473
                                      Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                    Document Page 492 of 624
Claimant    Claimant        State                                                                   Claimant     Claimant     State
Last Name   First Name      Filed   Docket Number     Primary Plaintiff Counsel                     Last Name    First Name   Filed   Docket Number     Primary Plaintiff Counsel
DAVIS       BOBBY L         MD      98170508CX1264    THE LAW OFFICES OF PETER T. NICHOLL           DAY          LUVENIA I    MD      X99000820         THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       CALVIN L        MD      X00000692         THE LAW OFFICES OF PETER T. NICHOLL           DAY          MICHAEL A    MD      24X01000302       THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       CHARLES         MD      24X13000432       THE LAW OFFICES OF PETER T. NICHOLL           DEACON       DONALD J     MD      X99000414         THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       CHARLES S       MD      24X04000232       THE LAW OFFICES OF PETER T. NICHOLL           DEACON       THERESA      MD      24X06000662       THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       CHARLES W       MD      24X-02001398      THE LAW OFFICES OF PETER T. NICHOLL           DEAN         EMANUEL      MD      24X-02001567      THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       CLYDE           MD      X00000466         THE LAW OFFICES OF PETER T. NICHOLL           DEAN         FLOYD B      MD      X00000134         THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       DAVID R         MD      24X03000078       THE LAW OFFICES OF PETER T. NICHOLL           DEAN         GREGORY      MD      X00001299         THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       DWEIN           MD      24X-02001399      THE LAW OFFICES OF PETER T. NICHOLL           DEANGELIS    THOMAS R     MD      X99000350         THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       EDDIE L         MD      24X03000702       THE LAW OFFICES OF PETER T. NICHOLL           DEAR         DONALD       MD      24X01001075       THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       EDNA B          MD      24X02001500       THE LAW OFFICES OF PETER T. NICHOLL           DEBARBORA    PETER        MD      24X02001579       THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       EDWARD M        MD      24X04000113       THE LAW OFFICES OF PETER T. NICHOLL           DEBARBORA    PETER        MD      X99002078         THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       ELDEEN C        MD      24X12000595       THE LAW OFFICES OF PETER T. NICHOLL           DEBOE        LUZETTA O    MD      24X06000063       THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       GEORGE          MD      X99001749         THE LAW OFFICES OF PETER T. NICHOLL           DEBREWER     WALTER J     MD      24X-01001559      THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       GEORGE L        MD      24X12000512       THE LAW OFFICES OF PETER T. NICHOLL           DEBRICKS     HOWARD R     MD      98113510CX801     THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       GLEN A          MD      97276524 CX2075   THE LAW OFFICES OF PETER T. NICHOLL           DECERBO      JOSEPH A     MD      X99000177         THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       GORDON J        MD      98275519CX1870    THE LAW OFFICES OF PETER T. NICHOLL           DECKELMAN    STASIA       MD      97261501 CX1978   THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       GRANT           MD      X99002642         THE LAW OFFICES OF PETER T. NICHOLL           DECKER       JAMES L      MD      24X-02002097      THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       HAROLD L        MD      24X01001430       THE LAW OFFICES OF PETER T. NICHOLL           DEFEO        ANTHONY M    MD      24X03000344       THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       HARRY D         MD      24X01-001408      THE LAW OFFICES OF PETER T. NICHOLL           DEGELE       PHILIP J     MD      24X04000235       THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       HENRY L         MD      X00001288         THE LAW OFFICES OF PETER T. NICHOLL           DEGROSS      KENNETH A    MD      24X-01002086      THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       HORACE W        MD      24X01001347       THE LAW OFFICES OF PETER T. NICHOLL           DEGUILMI     ANGELO J     MD      98169502CX1239    THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       JAMES           MD      X99002599         THE LAW OFFICES OF PETER T. NICHOLL           DEINLEIN     CHARLES L    MD      X00000657         THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       JAMES           MD      X99002688         THE LAW OFFICES OF PETER T. NICHOLL           DEJARNETTE   DOROTHY M    MD      X99000985         THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       JAMES H         MD      24X-02000809      THE LAW OFFICES OF PETER T. NICHOLL           DEKOWSKY     DANIEL M     MD      24X06000574       THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       JAMES L         MD      24X06000445       THE LAW OFFICES OF PETER T. NICHOLL           DELFINO      BARBARA      MD      X99002092         THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       JAMES L         MD      X99001276         THE LAW OFFICES OF PETER T. NICHOLL           DELFINO      DANIEL D     MD      X99001904         THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       JAMES N         MD      234X04000495      THE LAW OFFICES OF PETER T. NICHOLL           DELFINO      JOSEPH       MD      X99001902         THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       JAMES N         MD      24X06000774       THE LAW OFFICES OF PETER T. NICHOLL           DELLINGER    JAMES L      MD      X99001457         THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       JEANNETTE       MD      24X05000598       THE LAW OFFICES OF PETER T. NICHOLL           DELLINGER    ROBERT J     MD      98211501CX1508    THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       JESSE T         MD      98022505CX102     THE LAW OFFICES OF PETER T. NICHOLL           DELLINGER    ROBERT J     MD      98226509CX1605    THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       LARRY F         MD      24X01-001803      THE LAW OFFICES OF PETER T. NICHOLL           DELLINGER    SHIRLEY A    MD      24X04001017       THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       LEONARD         MD      X00000824         THE LAW OFFICES OF PETER T. NICHOLL           DELLINGER    SHIRLEY J    MD      24X06000483       THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       LEVERN A        MD      X00000486         THE LAW OFFICES OF PETER T. NICHOLL           DELOACH      JIMMIE M     MD      98211505CX1512    THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       MARION          MD      24X02001727       THE LAW OFFICES OF PETER T. NICHOLL           DELOACH      JOHN F       MD      24X16000132       THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       MARK            MD      X00000706         THE LAW OFFICES OF PETER T. NICHOLL           DELSO        HARRY J      MD      X00000570         THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       MARTIN L        MD      X99000090         THE LAW OFFICES OF PETER T. NICHOLL           DELUCA       TONY         MD      98337507CX2319    THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       MELVIN N        MD      24X01001080       THE LAW OFFICES OF PETER T. NICHOLL           DEMAR        NORMAN H     MD      X-98402588        THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       MICHAEL O       MD      24X02001729       THE LAW OFFICES OF PETER T. NICHOLL           DEMARIO      JOSEPH A     MD      98267510CX1799    THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       MILDRED         MD      97338509CX2045    THE LAW OFFICES OF PETER T. NICHOLL           DEMATTEO     ANTHONY P    MD      X00000314         THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       NATHANIEL       MD      24X01-001177      THE LAW OFFICES OF PETER T. NICHOLL           DEMBECK      JENNETTE F   MD      99-002148         THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       OTHA L          MD      97254505 CX1916   THE LAW OFFICES OF PETER T. NICHOLL           DEMKO        JOSEPH W     MD      X00000191         THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       ROBERT L        MD      24X01001071       THE LAW OFFICES OF PETER T. NICHOLL           DEMORY       FRED D       MD      24X-02001256      THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       ROBERT L        MD      24X02001236       THE LAW OFFICES OF PETER T. NICHOLL           DEMPSEY      LINWOOD H    MD      X00000635         THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       ROLAND T        MD      24X02001561       THE LAW OFFICES OF PETER T. NICHOLL           DEMSKI       JULIA P      MD      24X02001981       THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       ROY L           MD      X99001315         THE LAW OFFICES OF PETER T. NICHOLL           DENBY        WAYNE        MD      24X-02000289      THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       SAMMIE          MD      24X02002364       THE LAW OFFICES OF PETER T. NICHOLL           DENDY        PAUL R       MD      X-01000237        THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       SENNIE M        MD      24X06000388       THE LAW OFFICES OF PETER T. NICHOLL           DENES        DOROTHY A    MD      24X06000787       THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       THEA            MD      X00001153         THE LAW OFFICES OF PETER T. NICHOLL           DENISON      DAVID V      MD      24X13000419       THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       THOMAS O        MD      X99001807         THE LAW OFFICES OF PETER T. NICHOLL           DENNIS       FRANCES A    MD      X00000762         THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       THOMAS W        MD      X99001899         THE LAW OFFICES OF PETER T. NICHOLL           DENNY        EVELYN L     MD      24X05000300       THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       THURMON         MD      98148503CX1053    THE LAW OFFICES OF PETER T. NICHOLL           DENNY        JAMES M      MD      98-344511CX2433   THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       TIMOTHY L       MD      24X-01002111      THE LAW OFFICES OF PETER T. NICHOLL           DENNY        ROBERT L     MD      98030504CX205     THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       TOMMIE          MD      X-01000933        THE LAW OFFICES OF PETER T. NICHOLL           DENT         TIMOTHY D    MD      24X-01002099      THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       WALTER E        MD      24X-02000114      THE LAW OFFICES OF PETER T. NICHOLL           DENTON       WILLIAM A    MD      X00000389         THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       WILLIAM M       MD      24X13000103       THE LAW OFFICES OF PETER T. NICHOLL           DEPETRIS     CHARLES J    MD      98029506CX201     THE LAW OFFICES OF PETER T. NICHOLL
DAVIS       WILLIAM M       MD      X-98402521        THE LAW OFFICES OF PETER T. NICHOLL           DEPP         THEODORE G   MD      24X01001976       THE LAW OFFICES OF PETER T. NICHOLL
DAWES       CHESTER         MD      X99001310         THE LAW OFFICES OF PETER T. NICHOLL           DERR         ROSALIE      MD      X99001790         THE LAW OFFICES OF PETER T. NICHOLL
DAWKINS     MARION L        MD      98261510CX1734    THE LAW OFFICES OF PETER T. NICHOLL           DERWINIS     JUANITA      MD      24X03000405       THE LAW OFFICES OF PETER T. NICHOLL
DAWSON      CHRISTOPHER T   MD      24X-02000297      THE LAW OFFICES OF PETER T. NICHOLL           DERWINIS     JUANITA      MD      24X08000073       THE LAW OFFICES OF PETER T. NICHOLL
DAWSON      DOLORES M       MD      98329571CX2296    THE LAW OFFICES OF PETER T. NICHOLL           DESAUTELS    BERNARD R    MD      97259501 CX1965   THE LAW OFFICES OF PETER T. NICHOLL
DAWSON      DWIGHT D        MD      X99402622         THE LAW OFFICES OF PETER T. NICHOLL           DESAUTELS    PATRICIA A   MD      24X05000471       THE LAW OFFICES OF PETER T. NICHOLL
DAWSON      HENRY           MD      98142518CX1040    THE LAW OFFICES OF PETER T. NICHOLL           DESHAZO      HERMAN L     MD      24X11000091       THE LAW OFFICES OF PETER T. NICHOLL
DAWSON      JOSEPH R        MD      X-01001114        THE LAW OFFICES OF PETER T. NICHOLL           DESHAZO      VERNELL T    MD      24X14000192       THE LAW OFFICES OF PETER T. NICHOLL
DAWSON      LETHIA E        MD      98135509CX937     THE LAW OFFICES OF PETER T. NICHOLL           DESHIELDS    CALVIN E     MD      X00000328         THE LAW OFFICES OF PETER T. NICHOLL
DAWSON      MARIE V         MD      98337508CX2320    THE LAW OFFICES OF PETER T. NICHOLL           DESHIELDS    CHARLES A    MD      24X10000162       THE LAW OFFICES OF PETER T. NICHOLL
DAWSON      MYRNA P         MD      24X05000652       THE LAW OFFICES OF PETER T. NICHOLL           DESHIELDS    CHARLES A    MD      24X15000288       THE LAW OFFICES OF PETER T. NICHOLL
DAWSON      RICHARD D       MD      X99001743         THE LAW OFFICES OF PETER T. NICHOLL           DESHIELDS    WILLIAM H    MD      24X-01002001      THE LAW OFFICES OF PETER T. NICHOLL
DAWSON      RICHARD E       MD      24X11000195       THE LAW OFFICES OF PETER T. NICHOLL           DESMOND      SHERMAN      MD      98170509CX1265    THE LAW OFFICES OF PETER T. NICHOLL
DAY         BERNARD         MD      X01000278         THE LAW OFFICES OF PETER T. NICHOLL           DEVENNY      STEVEN       MD      X99002616         THE LAW OFFICES OF PETER T. NICHOLL
DAY         DEE G           MD      X-01000836        THE LAW OFFICES OF PETER T. NICHOLL           DEVILBISS    WILLIAM W    MD      X99000348         THE LAW OFFICES OF PETER T. NICHOLL
DAY         ELI A           MD      X-010001004       THE LAW OFFICES OF PETER T. NICHOLL           DEWALD       CHARLES E    MD      97352513CX2507    THE LAW OFFICES OF PETER T. NICHOLL
DAY         GEORGE          MD      X01000596         THE LAW OFFICES OF PETER T. NICHOLL           DEWITT       BLAINE E     MD      24X03001181       THE LAW OFFICES OF PETER T. NICHOLL
DAY         GREGORY         MD      24X12000614       THE LAW OFFICES OF PETER T. NICHOLL           DEWS         RUDOLPH      MD      24X01001069       THE LAW OFFICES OF PETER T. NICHOLL
DAY         JESSE L         MD      X00000861         THE LAW OFFICES OF PETER T. NICHOLL           DICK         DAVID E      MD      24X04000086       THE LAW OFFICES OF PETER T. NICHOLL
DAY         JIMMY G         MD      97253506 CX1911   THE LAW OFFICES OF PETER T. NICHOLL           DICKENS      CHARLIE M    MD      X-01001108        THE LAW OFFICES OF PETER T. NICHOLL
DAY         LUTHER M        MD      24X02002232       THE LAW OFFICES OF PETER T. NICHOLL           DICKENS      RAYMOND L    MD      24X04000066       THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                          Appendix A - 474
                                      Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                                    Document Page 493 of 624
Claimant      Claimant      State                                                                   Claimant    Claimant     State
Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel                     Last Name   First Name   Filed   Docket Number      Primary Plaintiff Counsel
DICKERSON     DOROTHY L     MD      24X12000616       THE LAW OFFICES OF PETER T. NICHOLL           DORSEY      JAMES A      MD      24-X-03000178      THE LAW OFFICES OF PETER T. NICHOLL
DICKEY        DANNY L       MD      X00000764         THE LAW OFFICES OF PETER T. NICHOLL           DORSEY      JAMES A      MD      24X01-001405       THE LAW OFFICES OF PETER T. NICHOLL
DICKEY        DEAN W        MD      98218502CX1535    THE LAW OFFICES OF PETER T. NICHOLL           DORSEY      JAMES R      MD      24X11000444        THE LAW OFFICES OF PETER T. NICHOLL
DICKINSON     AINSLIE M     MD      98-022502CX99     THE LAW OFFICES OF PETER T. NICHOLL           DORSEY      MARGARET     MD      24X10000253        THE LAW OFFICES OF PETER T. NICHOLL
DICKINSON     ENNIS B       MD      98016512CX52      THE LAW OFFICES OF PETER T. NICHOLL           DORSEY      ROBERT H     MD      24X-01001991       THE LAW OFFICES OF PETER T. NICHOLL
DIDOMENICO    WILLIAM R     MD      24X06000101       THE LAW OFFICES OF PETER T. NICHOLL           DORSEY      ROBERT H     MD      X00001148          THE LAW OFFICES OF PETER T. NICHOLL
DIEGEL        CHARLES S     MD      24X-01002012      THE LAW OFFICES OF PETER T. NICHOLL           DORSEY      RONALD E     MD      X00001536          THE LAW OFFICES OF PETER T. NICHOLL
DIEHL         WILLIAM F     MD      98085514CX621     THE LAW OFFICES OF PETER T. NICHOLL           DORSEY      SARAH R      MD      X99002215          THE LAW OFFICES OF PETER T. NICHOLL
DIETZ         ROBERT L      MD      X99002511         THE LAW OFFICES OF PETER T. NICHOLL           DORSEY      THOMAS E     MD      X00000124          THE LAW OFFICES OF PETER T. NICHOLL
DIGGS         DOUGLAS C     MD      24X11000176       THE LAW OFFICES OF PETER T. NICHOLL           DORSEY      TOMMIE H     MD      98337511CX2323     THE LAW OFFICES OF PETER T. NICHOLL
DIGGS         MORRIS H      MD      24X04000766       THE LAW OFFICES OF PETER T. NICHOLL           DORSEY      WILLIAM      MD      24X-01001570       THE LAW OFFICES OF PETER T. NICHOLL
DIGGS         VERNON J      MD      X99001269         THE LAW OFFICES OF PETER T. NICHOLL           DORSEY      WILLIAM      MD      24X06000546        THE LAW OFFICES OF PETER T. NICHOLL
DIGNAZIO      BENJAMIN F    MD      X-01000236        THE LAW OFFICES OF PETER T. NICHOLL           DOSWELL     WILLIAM N    MD      98191513CX1378     THE LAW OFFICES OF PETER T. NICHOLL
DILAURO       ROBERT W      MD      24X02000898       THE LAW OFFICES OF PETER T. NICHOLL           DOTSON      KEITH W      MD      24X01-001410       THE LAW OFFICES OF PETER T. NICHOLL
DILAURO       VINCENT       MD      24X04000627       THE LAW OFFICES OF PETER T. NICHOLL           DOTTER      EDWIN H      MD      X01000742          THE LAW OFFICES OF PETER T. NICHOLL
DILENARDI     GERALD V      MD      98261512CX1736    THE LAW OFFICES OF PETER T. NICHOLL           DOTTER      RUTH M       MD      24X05000857        THE LAW OFFICES OF PETER T. NICHOLL
DILEO         VINCENT       MD      X00001213         THE LAW OFFICES OF PETER T. NICHOLL           DOTY        BENJAMIN F   MD      24X11000353        THE LAW OFFICES OF PETER T. NICHOLL
DILLARD       RONALD        MD      24X-01001804      THE LAW OFFICES OF PETER T. NICHOLL           DOTY        EDWARD C     MD      24X01001322        THE LAW OFFICES OF PETER T. NICHOLL
DILLARD       WILLIAM H     MD      24X-01001550      THE LAW OFFICES OF PETER T. NICHOLL           DOTY        WILLIAM R    MD      98303507CX2044     THE LAW OFFICES OF PETER T. NICHOLL
DILLEY        GEORGE H      MD      24X-02000096      THE LAW OFFICES OF PETER T. NICHOLL           DOUGLAS     CHARLES F    MD      24X04000594        THE LAW OFFICES OF PETER T. NICHOLL
DILLEY        JAMES E       MD      24X01001308       THE LAW OFFICES OF PETER T. NICHOLL           DOUGLAS     CLYDE C      MD      98337512CX2324     THE LAW OFFICES OF PETER T. NICHOLL
DILLON        FREDERICK J   MD      X01000737         THE LAW OFFICES OF PETER T. NICHOLL           DOUGLAS     GEORGE O     MD      98035504CX231      THE LAW OFFICES OF PETER T. NICHOLL
DILLON        PAUL J        MD      24X06000580       THE LAW OFFICES OF PETER T. NICHOLL           DOUGLAS     GEORGE R     MD      24X02001495        THE LAW OFFICES OF PETER T. NICHOLL
DILUCA        CHARLES H     MD      24X12000386       THE LAW OFFICES OF PETER T. NICHOLL           DOUGLAS     HERMAN A     MD      98329570CX2295     THE LAW OFFICES OF PETER T. NICHOLL
DILVER        EMERSON       MD      X00000344         THE LAW OFFICES OF PETER T. NICHOLL           DOUGLAS     JAMES R      MD      24X04000321        THE LAW OFFICES OF PETER T. NICHOLL
DILVER        JOYCE L       MD      24X14000196       THE LAW OFFICES OF PETER T. NICHOLL           DOUGLAS     MICHAEL A    MD      24X11000505        THE LAW OFFICES OF PETER T. NICHOLL
DIMARTINO     ANDREW F      MD      97352512CX2506    THE LAW OFFICES OF PETER T. NICHOLL           DOUGLASS    EUGENE S     MD      97276517 CX2068    THE LAW OFFICES OF PETER T. NICHOLL
DINGLE        ODELL         MD      24X01001022       THE LAW OFFICES OF PETER T. NICHOLL           DOUGLASS    MICHAEL A    MD      X-01000968         THE LAW OFFICES OF PETER T. NICHOLL
DINGLE        ROY           MD      24X-01002115      THE LAW OFFICES OF PETER T. NICHOLL           DOVEL       MAYNARD A    MD      24X-03000325       THE LAW OFFICES OF PETER T. NICHOLL
DINGUS        BILLY D       MD      24X06000778       THE LAW OFFICES OF PETER T. NICHOLL           DOW         JAMES A      MD      24X04001052        THE LAW OFFICES OF PETER T. NICHOLL
DIPANGRAZIO   FRANK A       MD      98057505CX389     THE LAW OFFICES OF PETER T. NICHOLL           DOWDY       ALICE V      MD      24X12001135        THE LAW OFFICES OF PETER T. NICHOLL
DIPIETRO      DANIEL W      MD      24-X-01-001520    THE LAW OFFICES OF PETER T. NICHOLL           DOWDY       BEATRICE Y   MD      97325522CX2356     THE LAW OFFICES OF PETER T. NICHOLL
DIRCKS        EDWARD C      MD      24X02000723       THE LAW OFFICES OF PETER T. NICHOLL           DOWDY       CHARLES H    MD      24X12001134        THE LAW OFFICES OF PETER T. NICHOLL
DISTANCE      DANIELLE L    MD      24X06000389       THE LAW OFFICES OF PETER T. NICHOLL           DOWDY       CHARLES R    MD      24X10000092        THE LAW OFFICES OF PETER T. NICHOLL
DISTANCE      REGINALD J    MD      X00001079         THE LAW OFFICES OF PETER T. NICHOLL           DOWDY       DAVID N      MD      24X12001124        THE LAW OFFICES OF PETER T. NICHOLL
DIVEL         GEORGE L      MD      24X02001745       THE LAW OFFICES OF PETER T. NICHOLL           DOWDY       LUTHER E     MD      X-01001149         THE LAW OFFICES OF PETER T. NICHOLL
DIVEN         JAMES M       MD      24X16000185       THE LAW OFFICES OF PETER T. NICHOLL           DOWDY       REGINALD     MD      98338534CX2358     THE LAW OFFICES OF PETER T. NICHOLL
DIVEN         MERLE         MD      X01000415         THE LAW OFFICES OF PETER T. NICHOLL           DOWDY       WILLIAM A    MD      98317517CX2148     THE LAW OFFICES OF PETER T. NICHOLL
DIVEN         STEPHEN J     MD      X99000827         THE LAW OFFICES OF PETER T. NICHOLL           DOWERY      MILTON L     MD      98316503CX2121     THE LAW OFFICES OF PETER T. NICHOLL
DIXON         ANTHONY D     MD      24X15000281       THE LAW OFFICES OF PETER T. NICHOLL           DOWLING     ROBERT V     MD      X00001500          THE LAW OFFICES OF PETER T. NICHOLL
DIXON         BURT J        MD      98254504CX1704    THE LAW OFFICES OF PETER T. NICHOLL           DOWLING     WILLIAM J    MD      24X01000587        THE LAW OFFICES OF PETER T. NICHOLL
DIXON         EDWARD R      MD      X99002612         THE LAW OFFICES OF PETER T. NICHOLL           DOWNES      GLENN W      MD      24X-02001891       THE LAW OFFICES OF PETER T. NICHOLL
DIXON         JOHN T        MD      X99002134         THE LAW OFFICES OF PETER T. NICHOLL           DOWNING     JOHN F       MD      98225512CX1596     THE LAW OFFICES OF PETER T. NICHOLL
DIXON         LARRY         MD      X99000730         THE LAW OFFICES OF PETER T. NICHOLL           DOWNING     THOMAS S     MD      X99002522          THE LAW OFFICES OF PETER T. NICHOLL
DIXON         OC            MD      97350508CX2493    THE LAW OFFICES OF PETER T. NICHOLL           DOZIER      SCOTT        MD      24X14000043        THE LAW OFFICES OF PETER T. NICHOLL
DIXON         PAUL E        MD      24X12000493       THE LAW OFFICES OF PETER T. NICHOLL           DRAIN       ROY L        MD      X00000041          THE LAW OFFICES OF PETER T. NICHOLL
DIXON         ROSLYN A      MD      24X03000812       THE LAW OFFICES OF PETER T. NICHOLL           DRAUGHN     NATHANIEL    MD      98191510CX1375     THE LAW OFFICES OF PETER T. NICHOLL
DIXON         SHERMAN       MD      X-98402520        THE LAW OFFICES OF PETER T. NICHOLL           DRAYTON     JOHN N       MD      97325524CX2358     THE LAW OFFICES OF PETER T. NICHOLL
DIXON         SHERMAN T     MD      97339547CX2456    THE LAW OFFICES OF PETER T. NICHOLL           DREW        HENRY R      VA      740CL99001706-00   THE LAW OFFICES OF PETER T. NICHOLL
DIXON         THOMAS D      MD      24X15000116       THE LAW OFFICES OF PETER T. NICHOLL           DRIGGERS    DONALD F     MD      24X16000171        THE LAW OFFICES OF PETER T. NICHOLL
DIXON         TOMMY E       MD      24X-01001536      THE LAW OFFICES OF PETER T. NICHOLL           DRINKARD    WM           MD      98-219507CX1546    THE LAW OFFICES OF PETER T. NICHOLL
DIXON         WILLIAM E     MD      98309513CX2073    THE LAW OFFICES OF PETER T. NICHOLL           DRIVER      RUDOLPH      MD      24X01000260        THE LAW OFFICES OF PETER T. NICHOLL
DIXON         WILLIE J      MD      95324506          THE LAW OFFICES OF PETER T. NICHOLL           DRUMMOND    ROBERT A     MD      24X01001398        THE LAW OFFICES OF PETER T. NICHOLL
DIZE          WAYNE W       MD      24X11000076       THE LAW OFFICES OF PETER T. NICHOLL           DRY         CHARLES G    MD      24X-02000287       THE LAW OFFICES OF PETER T. NICHOLL
DOBBS         WILLIAM W     MD      24X03000034       THE LAW OFFICES OF PETER T. NICHOLL           DUBIEL      JOHN P       MD      98268507CX1808     THE LAW OFFICES OF PETER T. NICHOLL
DOBSON        JOSEPH        MD      24X01-001717      THE LAW OFFICES OF PETER T. NICHOLL           DUBOSE      ANDREW       MD      24X10000403        THE LAW OFFICES OF PETER T. NICHOLL
DODSON        GERALD K      MD      981075090CX761    THE LAW OFFICES OF PETER T. NICHOLL           DUCAR       JOSEPH G     MD      98030515CX216      THE LAW OFFICES OF PETER T. NICHOLL
DODSON        LEONARD H     MD      X99001985         THE LAW OFFICES OF PETER T. NICHOLL           DUCK        MELVIN L     MD      24-X-01-001225     THE LAW OFFICES OF PETER T. NICHOLL
DOENGES       RICHARD M     MD      24X-02000341      THE LAW OFFICES OF PETER T. NICHOLL           DUCKER      KENNETH D    MD      X00000883          THE LAW OFFICES OF PETER T. NICHOLL
DOGAN-SHAW    JUANITA       MD      24X13000037       THE LAW OFFICES OF PETER T. NICHOLL           DUCKWORTH   DANIEL M     MD      98113503CX794      THE LAW OFFICES OF PETER T. NICHOLL
DOHERTY       JAMES R       MD      97330510CX2381    THE LAW OFFICES OF PETER T. NICHOLL           DUFF        NAPOLEON     MD      24X-02000109       THE LAW OFFICES OF PETER T. NICHOLL
DOLINAR       JAMES         MD      97303506 CX2197   THE LAW OFFICES OF PETER T. NICHOLL           DUFFY       MICHAEL J    MD      24X-02002538       THE LAW OFFICES OF PETER T. NICHOLL
DOLINAR       JOSEPH F      MD      X00001073         THE LAW OFFICES OF PETER T. NICHOLL           DUKEHART    CHARLES J    MD      98338573CX2397     THE LAW OFFICES OF PETER T. NICHOLL
DONALDSON     RICHARD       MD      X-01000230        THE LAW OFFICES OF PETER T. NICHOLL           DUKES       CORNELIUS    MD      X99001545          THE LAW OFFICES OF PETER T. NICHOLL
DONALDSON     ROBERT        MD      24X-01001684      THE LAW OFFICES OF PETER T. NICHOLL           DUKES       DONALD P     MD      24X12000777        THE LAW OFFICES OF PETER T. NICHOLL
DONALDSON     SAMUEL        MD      X01000356         THE LAW OFFICES OF PETER T. NICHOLL           DUKES       JAMES H      MD      24X01001402        THE LAW OFFICES OF PETER T. NICHOLL
DONNELLY      EDWARD F      MD      98329572CX2297    THE LAW OFFICES OF PETER T. NICHOLL           DULANEY     OLIVE J      MD      24X04000430        THE LAW OFFICES OF PETER T. NICHOLL
DORBERT       GEORGE F      MD      98107505CX757     THE LAW OFFICES OF PETER T. NICHOLL           DUMAS       WILEY        MD      24X03000435        THE LAW OFFICES OF PETER T. NICHOLL
DORBIT        ROBERT J      MD      98133510CX917     THE LAW OFFICES OF PETER T. NICHOLL           DUNAWAY     JOHN         MD      24X03000436        THE LAW OFFICES OF PETER T. NICHOLL
DORR          EUGENE W      MD      24X08000339       THE LAW OFFICES OF PETER T. NICHOLL           DUNBAR      GLORIA       MD      24X06000438        THE LAW OFFICES OF PETER T. NICHOLL
DORSEY        CATHERINE P   MD      24X05000143       THE LAW OFFICES OF PETER T. NICHOLL           DUNCAN      CHARLES R    MD      X99002618          THE LAW OFFICES OF PETER T. NICHOLL
DORSEY        CHARLES B     MD      X00000128         THE LAW OFFICES OF PETER T. NICHOLL           DUNCAN      DAVID T      MD      24X02002591        THE LAW OFFICES OF PETER T. NICHOLL
DORSEY        ELWOOD C      MD      24X-02000981      THE LAW OFFICES OF PETER T. NICHOLL           DUNCAN      IRWIN J      MD      X99001997          THE LAW OFFICES OF PETER T. NICHOLL
DORSEY        EVELYN G      MD      24X11000382       THE LAW OFFICES OF PETER T. NICHOLL           DUNCAN      RONALD A     MD      24X02001570        THE LAW OFFICES OF PETER T. NICHOLL
DORSEY        GEORGE A      MD      24X11000418       THE LAW OFFICES OF PETER T. NICHOLL           DUNCAN      TODD D       MD      X99002515          THE LAW OFFICES OF PETER T. NICHOLL
DORSEY        GEORGE N      MD      24X11000885       THE LAW OFFICES OF PETER T. NICHOLL           DUNCAN      WINSTON A    MD      99-000923          THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                          Appendix A - 475
                                      Case 17-03105             Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                   Document Page 494 of 624
Claimant       Claimant     State                                                                  Claimant     Claimant        State
Last Name      First Name   Filed   Docket Number    Primary Plaintiff Counsel                     Last Name    First Name      Filed   Docket Number     Primary Plaintiff Counsel
DUNLAP         PRODIS J     MD      99-000458        THE LAW OFFICES OF PETER T. NICHOLL           EDMONDS      EARL W          MD      98247510CX1689    THE LAW OFFICES OF PETER T. NICHOLL
DUNN           EDITH        MD      98302502CX2026   THE LAW OFFICES OF PETER T. NICHOLL           EDMONDS      EMANUEL         MD      24-X-01-001516    THE LAW OFFICES OF PETER T. NICHOLL
DUNN           HARRY J      MD      24X-01001838     THE LAW OFFICES OF PETER T. NICHOLL           EDMONDS      GENEVIEVE V     MD      24X06000689       THE LAW OFFICES OF PETER T. NICHOLL
DUNN           HARRY J      MD      24X-02000225     THE LAW OFFICES OF PETER T. NICHOLL           EDMONDS      ROLAND L        MD      24X16000375       THE LAW OFFICES OF PETER T. NICHOLL
DUNN           HERMAN L     MD      24X-02002091     THE LAW OFFICES OF PETER T. NICHOLL           EDMONDSON    WILLIAM A       MD      X00000115         THE LAW OFFICES OF PETER T. NICHOLL
DUNN           JOHN J       MD      93322501         THE LAW OFFICES OF PETER T. NICHOLL           EDMUNDSON    MARY E          MD      24X06000494       THE LAW OFFICES OF PETER T. NICHOLL
DUNN           SANDRA M     MD      24X12000698      THE LAW OFFICES OF PETER T. NICHOLL           EDWARDS      DAVID           MD      24X03000704       THE LAW OFFICES OF PETER T. NICHOLL
DUNNOCK        BERLINE L    MD      98183521CX1348   THE LAW OFFICES OF PETER T. NICHOLL           EDWARDS      DONALD          MD      24X13000784       THE LAW OFFICES OF PETER T. NICHOLL
DUNNOCK        DANIEL H     MD      X99002620        THE LAW OFFICES OF PETER T. NICHOLL           EDWARDS      ERNEST          MD      X99001443         THE LAW OFFICES OF PETER T. NICHOLL
DUNNOCK        TIMOTHY E    MD      24X13000431      THE LAW OFFICES OF PETER T. NICHOLL           EDWARDS      FRANK           MD      24X04000444       THE LAW OFFICES OF PETER T. NICHOLL
DUNSEN         WILEY E      MD      24X-01001525     THE LAW OFFICES OF PETER T. NICHOLL           EDWARDS      FREDDIE G       MD      98329573CX2298    THE LAW OFFICES OF PETER T. NICHOLL
DUPPINS        ALFRED J     MD      X99001255        THE LAW OFFICES OF PETER T. NICHOLL           EDWARDS      JOHN A          MD      98043512CX277     THE LAW OFFICES OF PETER T. NICHOLL
DUPPINS        NORMAN T     MD      24X08000292      THE LAW OFFICES OF PETER T. NICHOLL           EDWARDS      LEWIS D         MD      X99002124         THE LAW OFFICES OF PETER T. NICHOLL
DUPPINS        NORMAN T     MD      X99000733        THE LAW OFFICES OF PETER T. NICHOLL           EDWARDS      MILDRED         MD      X00001289         THE LAW OFFICES OF PETER T. NICHOLL
DUPREE         MAURICE H    MD      98402581         THE LAW OFFICES OF PETER T. NICHOLL           EDWARDS      NORMAN C        MD      24X06000561       THE LAW OFFICES OF PETER T. NICHOLL
DURANT         EDNA         MD      24X06000659      THE LAW OFFICES OF PETER T. NICHOLL           EDWARDS      PAUL C          MD      X01000359         THE LAW OFFICES OF PETER T. NICHOLL
DURANT         LESTER J     MD      X99001342        THE LAW OFFICES OF PETER T. NICHOLL           EDWARDS      RALPH           MD      X00001499         THE LAW OFFICES OF PETER T. NICHOLL
DURHAM         ROBERT       MD      24X15000119      THE LAW OFFICES OF PETER T. NICHOLL           EDWARDS      SIMON L         MD      24X01001766       THE LAW OFFICES OF PETER T. NICHOLL
DURHAM         WILLIE L     MD      24X10000405      THE LAW OFFICES OF PETER T. NICHOLL           EDWARDS      TESSIE L        MD      24X05000433       THE LAW OFFICES OF PETER T. NICHOLL
DURKIN         ROBERT C     MD      98218504CX1537   THE LAW OFFICES OF PETER T. NICHOLL           EDWARDS      THOMAS M        MD      24X-01001567      THE LAW OFFICES OF PETER T. NICHOLL
DURRAH         ERNEST C     MD      24X01000313      THE LAW OFFICES OF PETER T. NICHOLL           EFFLAND      RALPH L         MD      24X10000079       THE LAW OFFICES OF PETER T. NICHOLL
DUSCHL         MARY E       MD      24X06000132      THE LAW OFFICES OF PETER T. NICHOLL           EFFLAND      RICHARD L       MD      X00000485         THE LAW OFFICES OF PETER T. NICHOLL
DUSCHL         ROBERT T     MD      98219520CX1559   THE LAW OFFICES OF PETER T. NICHOLL           EGAN         JOSEPH P        MD      98212505CX1525    THE LAW OFFICES OF PETER T. NICHOLL
DUSSART        FRED A       MD      98296521CX1999   THE LAW OFFICES OF PETER T. NICHOLL           EHRHARDT     EDWARD C        MD      X01000442         THE LAW OFFICES OF PETER T. NICHOLL
DUSZYNSKI      PATRICIA A   MD      X00000708        THE LAW OFFICES OF PETER T. NICHOLL           EI           WILLIAM H       MD      97254501 CX1912   THE LAW OFFICES OF PETER T. NICHOLL
DUSZYNSKI      THEODORE J   MD      X99002641        THE LAW OFFICES OF PETER T. NICHOLL           EIDINGER     FREDERICK R     MD      X99002595         THE LAW OFFICES OF PETER T. NICHOLL
DUTTON         PAUL C       MD      98099501CX712    THE LAW OFFICES OF PETER T. NICHOLL           ELAM         THOMAS J        MD      24X11000379       THE LAW OFFICES OF PETER T. NICHOLL
DUTY           FRANKLIN     MD      X00000498        THE LAW OFFICES OF PETER T. NICHOLL           ELDRIDGE     HENRY A         MD      X-01001048        THE LAW OFFICES OF PETER T. NICHOLL
DUVALL         DAVID L      MD      X99001673        THE LAW OFFICES OF PETER T. NICHOLL           ELDRIDGE     KENNETH         MD      24X-02000342      THE LAW OFFICES OF PETER T. NICHOLL
DUVALL         JAMES H      MD      X99001906        THE LAW OFFICES OF PETER T. NICHOLL           ELEY         REGINALD A      MD      X00000113         THE LAW OFFICES OF PETER T. NICHOLL
DUVALL         JAMES M      MD      98240517CX1669   THE LAW OFFICES OF PETER T. NICHOLL           ELICKSON     HARRY D         MD      X00000284         THE LAW OFFICES OF PETER T. NICHOLL
DYER           ALFRED       MD      98190504CX1363   THE LAW OFFICES OF PETER T. NICHOLL           ELIOPOULOS   GUS             MD      24X03000697       THE LAW OFFICES OF PETER T. NICHOLL
DYER           ERROL        MD      X00000985        THE LAW OFFICES OF PETER T. NICHOLL           ELKERSON     WILLIAM H       MD      98338551CX2375    THE LAW OFFICES OF PETER T. NICHOLL
DYER           JESSIE S     MD      24X05000594      THE LAW OFFICES OF PETER T. NICHOLL           ELLER        IRVIN M         MD      X-01001105        THE LAW OFFICES OF PETER T. NICHOLL
DYER           RICHARD S    MD      X99002216        THE LAW OFFICES OF PETER T. NICHOLL           ELLER        LOIS J          MD      24X06000178       THE LAW OFFICES OF PETER T. NICHOLL
DYER           STANLEY E    MD      X01000362        THE LAW OFFICES OF PETER T. NICHOLL           ELLERBE      TALMADGE A      MD      98030501CX202     THE LAW OFFICES OF PETER T. NICHOLL
DYSON          DORIS E      MD      24X03000415      THE LAW OFFICES OF PETER T. NICHOLL           ELLIFRITZ    PATRICIA A      MD      24X06000435       THE LAW OFFICES OF PETER T. NICHOLL
DZIENNIK       ALBERT W     MD      24X09000333      THE LAW OFFICES OF PETER T. NICHOLL           ELLINGSON    HERBERT L       MD      24X97023504       THE LAW OFFICES OF PETER T. NICHOLL
DZIEWANOWSKI   DANIEL R     MD      98099507CX718    THE LAW OFFICES OF PETER T. NICHOLL           ELLINGSON    NICHOLAS R      MD      X99001083         THE LAW OFFICES OF PETER T. NICHOLL
EADDY          LOUIS        MD      X99001206        THE LAW OFFICES OF PETER T. NICHOLL           ELLIOTT      BERNARD         MD      24X13000140       THE LAW OFFICES OF PETER T. NICHOLL
EADDY          SHIRLEY B    MD      24X06000133      THE LAW OFFICES OF PETER T. NICHOLL           ELLIOTT      JACOB           MD      24X-01002040      THE LAW OFFICES OF PETER T. NICHOLL
EADS           GREGORY A    MD      X-01000883       THE LAW OFFICES OF PETER T. NICHOLL           ELLIOTT      JAMES L         MD      97261511 CX1988   THE LAW OFFICES OF PETER T. NICHOLL
EADY           ISAAC H      MD      X00000194        THE LAW OFFICES OF PETER T. NICHOLL           ELLIOTT      PAUL R          MD      24X04000667       THE LAW OFFICES OF PETER T. NICHOLL
EARL           DONALD L     MD      X00001328        THE LAW OFFICES OF PETER T. NICHOLL           ELLIOTT      PHYLLIS J       MD      24X06000687       THE LAW OFFICES OF PETER T. NICHOLL
EARL           GEORGE T     MD      24X01-001174     THE LAW OFFICES OF PETER T. NICHOLL           ELLIOTT      ROBERT R        MD      X00001414         THE LAW OFFICES OF PETER T. NICHOLL
EARL           SHAWN A      MD      X00000929        THE LAW OFFICES OF PETER T. NICHOLL           ELLIOTT      ROGER W         MD      24X11000077       THE LAW OFFICES OF PETER T. NICHOLL
EARLE          JOHN W       MD      X00001062        THE LAW OFFICES OF PETER T. NICHOLL           ELLIOTT      WILBERT J       MD      24X-01002011      THE LAW OFFICES OF PETER T. NICHOLL
EARY           JULIUS H     MD      X-98402592       THE LAW OFFICES OF PETER T. NICHOLL           ELLIS        BURDETTA A      MD      24X06000661       THE LAW OFFICES OF PETER T. NICHOLL
EASLEY         ERNEST R     MD      98211504CX1511   THE LAW OFFICES OF PETER T. NICHOLL           ELLIS        CHRISTOPHER N   MD      98058513CX403     THE LAW OFFICES OF PETER T. NICHOLL
EASLEY         HOWARD       MD      X99000089        THE LAW OFFICES OF PETER T. NICHOLL           ELLIS        FRANCIS L       MD      24X-02001081      THE LAW OFFICES OF PETER T. NICHOLL
EASON          CHARLES R    MD      98114512CX819    THE LAW OFFICES OF PETER T. NICHOLL           ELLIS        MAURICE H       MD      24X12000908       THE LAW OFFICES OF PETER T. NICHOLL
EASTER         WILLIAM B    MD      98204501CX1462   THE LAW OFFICES OF PETER T. NICHOLL           ELLIS        PAUL            MD      X01000508         THE LAW OFFICES OF PETER T. NICHOLL
EASTO          MICHAEL P    MD      24X11000442      THE LAW OFFICES OF PETER T. NICHOLL           ELLIS        PAUL C          MD      X99002622         THE LAW OFFICES OF PETER T. NICHOLL
EASTO          MICHAEL P    MD      24X15000124      THE LAW OFFICES OF PETER T. NICHOLL           ELLIS        RONALD E        MD      24X11000046       THE LAW OFFICES OF PETER T. NICHOLL
EATON          CLEOPHAS     MD      98099510CX721    THE LAW OFFICES OF PETER T. NICHOLL           ELLIS        WARREN E        MD      X01000600         THE LAW OFFICES OF PETER T. NICHOLL
EATON          JACK T       MD      X00000447        THE LAW OFFICES OF PETER T. NICHOLL           ELLISON      DENNIS M        MD      24-X-03000074     THE LAW OFFICES OF PETER T. NICHOLL
EATON          RONALD       MD      X99001811        THE LAW OFFICES OF PETER T. NICHOLL           ELLISON      DENNIS M        MD      24X06000220       THE LAW OFFICES OF PETER T. NICHOLL
EATON          THEODORE M   MD      97325521CX2355   THE LAW OFFICES OF PETER T. NICHOLL           ELMORE       WILLIAM P       MD      24X04000623       THE LAW OFFICES OF PETER T. NICHOLL
EATON          WARDELL      MD      X00000114        THE LAW OFFICES OF PETER T. NICHOLL           ELROD        BRENDA L        MD      24X10000337       THE LAW OFFICES OF PETER T. NICHOLL
EBAUGH         JOHN A       MD      24X07000447      THE LAW OFFICES OF PETER T. NICHOLL           ELWAYS       BERNARD H       MD      X99000266         THE LAW OFFICES OF PETER T. NICHOLL
EBB            MELVIN W     MD      24X11000381      THE LAW OFFICES OF PETER T. NICHOLL           ELWAYS       WILLIAM         MD      X00000122         THE LAW OFFICES OF PETER T. NICHOLL
EBERLING       DEBORAH      MD      24X14000513      THE LAW OFFICES OF PETER T. NICHOLL           ELWOOD       FREDERICK R     MD      24X03000936       THE LAW OFFICES OF PETER T. NICHOLL
EBERLING       JAMES L      MD      24X16000133      THE LAW OFFICES OF PETER T. NICHOLL           ELWOOD       WILLIAM C       MD      X01000424         THE LAW OFFICES OF PETER T. NICHOLL
EBRON          STEVEN       MD      X-01001112       THE LAW OFFICES OF PETER T. NICHOLL           EMCHE        MICHAEL N       MD      98183513CX1340    THE LAW OFFICES OF PETER T. NICHOLL
ECHOLS         OTIS D       MD      X00000818        THE LAW OFFICES OF PETER T. NICHOLL           ENEY         EVELYN          MD      24X02000382       THE LAW OFFICES OF PETER T. NICHOLL
ECK            RONALD R     MD      24X11000097      THE LAW OFFICES OF PETER T. NICHOLL           ENGEL        MARGARET J      MD      24X01-001650      THE LAW OFFICES OF PETER T. NICHOLL
ECKART         JAMES A      MD      24X10000426      THE LAW OFFICES OF PETER T. NICHOLL           ENGELHARDT   ROBERT L        MD      X0100445          THE LAW OFFICES OF PETER T. NICHOLL
ECKENRODE      JOHN F       MD      X99000267        THE LAW OFFICES OF PETER T. NICHOLL           ENGLAND      NATHANIEL E     MD      X00000410         THE LAW OFFICES OF PETER T. NICHOLL
ECKENRODE      WILLIAM E    MD      24X-02001067     THE LAW OFFICES OF PETER T. NICHOLL           ENGLISH      ARTHUR          MD      X99001755         THE LAW OFFICES OF PETER T. NICHOLL
ECKLOFF        MILLARD F    MD      24X-02002095     THE LAW OFFICES OF PETER T. NICHOLL           ENGLISH      DAVID G         MD      24X04000980       THE LAW OFFICES OF PETER T. NICHOLL
EDGERTON       JAMES H      MD      X00000397        THE LAW OFFICES OF PETER T. NICHOLL           ENGLISH      KENNETH L       MD      24X09000491       THE LAW OFFICES OF PETER T. NICHOLL
EDGHILL        CHARLES W    MD      24X02001980      THE LAW OFFICES OF PETER T. NICHOLL           ENND         JOSEPH W        MD      98296505CX1983    THE LAW OFFICES OF PETER T. NICHOLL
EDGHILL        TESSIE       MD      24X06000385      THE LAW OFFICES OF PETER T. NICHOLL           ENNIS        WALTER A        MD      X00000893         THE LAW OFFICES OF PETER T. NICHOLL
EDMOND         LEROY        MD      98309514CX2074   THE LAW OFFICES OF PETER T. NICHOLL           EPPARD       RONALD E        MD      24X11000109       THE LAW OFFICES OF PETER T. NICHOLL
EDMOND         RONALD       MD      X00000039        THE LAW OFFICES OF PETER T. NICHOLL           EPPERSON     HENRY           MD      X00000088         THE LAW OFFICES OF PETER T. NICHOLL
EDMONDS        EARL W       MD      24X06000032      THE LAW OFFICES OF PETER T. NICHOLL           EPPES        JAMES L         MD      98142513CX1035    THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                            Appendix A - 476
                                    Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                  Document Page 495 of 624
Claimant    Claimant      State                                                                   Claimant       Claimant      State
Last Name   First Name    Filed   Docket Number     Primary Plaintiff Counsel                     Last Name      First Name    Filed   Docket Number    Primary Plaintiff Counsel
EPPS        EDWARD        MD      24-X-01-001524    THE LAW OFFICES OF PETER T. NICHOLL           FABER          FREDERICK H   MD      X00000713        THE LAW OFFICES OF PETER T. NICHOLL
EPPS        JIMMY A       MD      24X-02000544      THE LAW OFFICES OF PETER T. NICHOLL           FACKETT        ANDREW        MD      98267505CX1794   THE LAW OFFICES OF PETER T. NICHOLL
EPPS        LOUIS R       MD      24X02001237       THE LAW OFFICES OF PETER T. NICHOLL           FACKETT        ANDREW        MD      98275508CX1859   THE LAW OFFICES OF PETER T. NICHOLL
EPPS        STEPHEN B     MD      24X-02001077      THE LAW OFFICES OF PETER T. NICHOLL           FACKETT        FRANK J       MD      24X17000179      THE LAW OFFICES OF PETER T. NICHOLL
ERISMAN     GREGORY P     MD      98338535CX2359    THE LAW OFFICES OF PETER T. NICHOLL           FACKETT        FRANK J       MD      98275509CX1860   THE LAW OFFICES OF PETER T. NICHOLL
ERMER       GEORGE E      MD      X00001450         THE LAW OFFICES OF PETER T. NICHOLL           FACKETT        JOSEPH J      MD      24X01000383      THE LAW OFFICES OF PETER T. NICHOLL
ERNEST      GERALD        MD      24X10000158       THE LAW OFFICES OF PETER T. NICHOLL           FACKETT        LOUIS J       MD      98279502CX1874   THE LAW OFFICES OF PETER T. NICHOLL
ERNEST      GERALD L      MD      24X10000081       THE LAW OFFICES OF PETER T. NICHOLL           FACKETT        MARY L        MD      24X06000649      THE LAW OFFICES OF PETER T. NICHOLL
ERVIN       BENJAMIN F    MD      24X09000263       THE LAW OFFICES OF PETER T. NICHOLL           FACKETT        MICHAEL J     MD      99-001430        THE LAW OFFICES OF PETER T. NICHOLL
ERVIN       ROBERT        MD      X01000746         THE LAW OFFICES OF PETER T. NICHOLL           FADER          CHARLES J     MD      X00001147        THE LAW OFFICES OF PETER T. NICHOLL
ERVIN       THEODORE R    MD      X00000408         THE LAW OFFICES OF PETER T. NICHOLL           FAHEY          MICHAEL R     MD      24X12000799      THE LAW OFFICES OF PETER T. NICHOLL
ESPOSITE    FREDERICK K   MD      24X04000934       THE LAW OFFICES OF PETER T. NICHOLL           FAHR           STEVEN L      MD      24X02001826      THE LAW OFFICES OF PETER T. NICHOLL
ESTEP       ROBERT L      MD      X00000916         THE LAW OFFICES OF PETER T. NICHOLL           FAIDLEY        LAMONT        MD      24X11000362      THE LAW OFFICES OF PETER T. NICHOLL
ETHERIDGE   WILLIE        MD      X00000612         THE LAW OFFICES OF PETER T. NICHOLL           FAIR           ARNOLD        MD      24X01000308      THE LAW OFFICES OF PETER T. NICHOLL
EUBANK      FRANK         MD      24X03000361       THE LAW OFFICES OF PETER T. NICHOLL           FAIR           THOMAS        MD      24X-02001477     THE LAW OFFICES OF PETER T. NICHOLL
EURE        ULYSSES L     MD      98016511CX51      THE LAW OFFICES OF PETER T. NICHOLL           FAIRLEY        LARRY L       MD      98141513CX1017   THE LAW OFFICES OF PETER T. NICHOLL
EVANS       AARON E       MD      24X01001344       THE LAW OFFICES OF PETER T. NICHOLL           FAIRLEY-EL     JAMES H       MD      99001526         THE LAW OFFICES OF PETER T. NICHOLL
EVANS       ADA B         MD      24X05000720       THE LAW OFFICES OF PETER T. NICHOLL           FAISON         CHARLES J     MD      X99001937        THE LAW OFFICES OF PETER T. NICHOLL
EVANS       ANGELO        MD      24X13000749       THE LAW OFFICES OF PETER T. NICHOLL           FAISON         ROBERT        MD      X-01001101       THE LAW OFFICES OF PETER T. NICHOLL
EVANS       ARNETT J      MD      98093512CX672     THE LAW OFFICES OF PETER T. NICHOLL           FAITH          FREDERICK O   MD      98338536CX2360   THE LAW OFFICES OF PETER T. NICHOLL
EVANS       BARBARA L     MD      X99001056         THE LAW OFFICES OF PETER T. NICHOLL           FAITH          JOHNSIE C     MD      24X05000253      THE LAW OFFICES OF PETER T. NICHOLL
EVANS       CARROLL       MD      X01000188         THE LAW OFFICES OF PETER T. NICHOLL           FAJKOWSKI      EDWARD C      MD      X99001618        THE LAW OFFICES OF PETER T. NICHOLL
EVANS       CLEMENT L     MD      24X04000561       THE LAW OFFICES OF PETER T. NICHOLL           FALCON         CARROLL L     MD      X99000721        THE LAW OFFICES OF PETER T. NICHOLL
EVANS       CLIFFORD J    MD      24X-02001066      THE LAW OFFICES OF PETER T. NICHOLL           FALK           ROBERT B      MD      24X01-001170     THE LAW OFFICES OF PETER T. NICHOLL
EVANS       DENNIS R      MD      99000259          THE LAW OFFICES OF PETER T. NICHOLL           FALK           RUTH B        MD      24X04000992      THE LAW OFFICES OF PETER T. NICHOLL
EVANS       DOLORES L     MD      24X14000161       THE LAW OFFICES OF PETER T. NICHOLL           FALKNER        ARTHUR R      MD      24X13000607      THE LAW OFFICES OF PETER T. NICHOLL
EVANS       DONNIE L      MD      X99000413         THE LAW OFFICES OF PETER T. NICHOLL           FALLIN         CLYDE L       MD      24X-02001418     THE LAW OFFICES OF PETER T. NICHOLL
EVANS       DONNIE M      MD      24X-01001981      THE LAW OFFICES OF PETER T. NICHOLL           FALLIN         MARTIN        MD      X99001349        THE LAW OFFICES OF PETER T. NICHOLL
EVANS       EDWARD L      MD      24X10000437       THE LAW OFFICES OF PETER T. NICHOLL           FARLEY         CHARLES R     MD      24X13000424      THE LAW OFFICES OF PETER T. NICHOLL
EVANS       FRANKLIN D    MD      97276515 CX2066   THE LAW OFFICES OF PETER T. NICHOLL           FARMER         ANDREW M      MD      24X02001828      THE LAW OFFICES OF PETER T. NICHOLL
EVANS       GEORGE        MD      98337505CX2317    THE LAW OFFICES OF PETER T. NICHOLL           FARMER         CLIFFORD      MD      X-01001110       THE LAW OFFICES OF PETER T. NICHOLL
EVANS       GORDON W      MD      95216508          THE LAW OFFICES OF PETER T. NICHOLL           FARMER         ELWOOD L      MD      24X-02000620     THE LAW OFFICES OF PETER T. NICHOLL
EVANS       HAROLD        MD      98219508CX1547    THE LAW OFFICES OF PETER T. NICHOLL           FARMER         RAYMOND W     MD      24X02000899      THE LAW OFFICES OF PETER T. NICHOLL
EVANS       HELEN J       MD      24X06000044       THE LAW OFFICES OF PETER T. NICHOLL           FARMER         WILLIE L      MD      X00000539        THE LAW OFFICES OF PETER T. NICHOLL
EVANS       HOWARD F      MD      24X10000161       THE LAW OFFICES OF PETER T. NICHOLL           FARRARE        LACURTIS      MD      X00001295        THE LAW OFFICES OF PETER T. NICHOLL
EVANS       HUBERT A      MD      X00001134         THE LAW OFFICES OF PETER T. NICHOLL           FAULCON        MCKINLEY      MD      X99002022        THE LAW OFFICES OF PETER T. NICHOLL
EVANS       JAMES C       MD      24X01000290       THE LAW OFFICES OF PETER T. NICHOLL           FAULCON        MORRIS M      MD      24X11000303      THE LAW OFFICES OF PETER T. NICHOLL
EVANS       JAMES H       MD      24X01000380       THE LAW OFFICES OF PETER T. NICHOLL           FAULKNER       BERKLEY P     MD      98288512CX1912   THE LAW OFFICES OF PETER T. NICHOLL
EVANS       JOHN H        MD      24X03000406       THE LAW OFFICES OF PETER T. NICHOLL           FAULKNER       EMMANUEL      MD      24X13000111      THE LAW OFFICES OF PETER T. NICHOLL
EVANS       JOHNNIE M     MD      24X12000732       THE LAW OFFICES OF PETER T. NICHOLL           FAULKNER       JAMES E       MD      X00001146        THE LAW OFFICES OF PETER T. NICHOLL
EVANS       JOSEPH        MD      97338507CX2404    THE LAW OFFICES OF PETER T. NICHOLL           FAULKNER       JOHN F        MD      X-01000949       THE LAW OFFICES OF PETER T. NICHOLL
EVANS       MAJOR         MD      24X-02000161      THE LAW OFFICES OF PETER T. NICHOLL           FAULKNER       MARGARET M    MD      24X05000653      THE LAW OFFICES OF PETER T. NICHOLL
EVANS       NOBLE E       MD      98012504CX27      THE LAW OFFICES OF PETER T. NICHOLL           FAULKNER       THOMAS C      MD      24X06000788      THE LAW OFFICES OF PETER T. NICHOLL
EVANS       OSCAR R       MD      97269513 CX2032   THE LAW OFFICES OF PETER T. NICHOLL           FAULKNER       WILLIE E      MD      X01000494        THE LAW OFFICES OF PETER T. NICHOLL
EVANS       REGINALD      MD      98057506CX390     THE LAW OFFICES OF PETER T. NICHOLL           FAUST          EDWARD T      MD      24X05000796      THE LAW OFFICES OF PETER T. NICHOLL
EVANS       ROBERT T      MD      24X-02000343      THE LAW OFFICES OF PETER T. NICHOLL           FAUST          EDWARD T      MD      X99002077        THE LAW OFFICES OF PETER T. NICHOLL
EVANS       ROMAINE R     MD      24X10000339       THE LAW OFFICES OF PETER T. NICHOLL           FAUST          SANDRA A      MD      24X05000466      THE LAW OFFICES OF PETER T. NICHOLL
EVANS       THELMA A      MD      97325502CX2336    THE LAW OFFICES OF PETER T. NICHOLL           FAUSTIN        FRANCIS L     MD      X00001036        THE LAW OFFICES OF PETER T. NICHOLL
EVANS       THELPS        MD      X99001842         THE LAW OFFICES OF PETER T. NICHOLL           FAY            PETER E       MD      X01000457        THE LAW OFFICES OF PETER T. NICHOLL
EVANS       THOMAS J      MD      24X03001156       THE LAW OFFICES OF PETER T. NICHOLL           FAYALL         AARON         MD      24X01001578      THE LAW OFFICES OF PETER T. NICHOLL
EVANS       WILLIAM H     MD      98092506CX649     THE LAW OFFICES OF PETER T. NICHOLL           FAYALL         BERNARD       MD      98099511CX722    THE LAW OFFICES OF PETER T. NICHOLL
EVANS       WILLIE        MD      98085512CX619     THE LAW OFFICES OF PETER T. NICHOLL           FAYALL         LEONARD       MD      24X03000472      THE LAW OFFICES OF PETER T. NICHOLL
EVANS       WINFRED L     MD      X-01000795        THE LAW OFFICES OF PETER T. NICHOLL           FAZENBAKER     GERALDINE V   MD      24X04000994      THE LAW OFFICES OF PETER T. NICHOLL
EVERETT     WILLIAM C     MD      24X11000301       THE LAW OFFICES OF PETER T. NICHOLL           FEAGIN         CHARLES       MD      24X01000806      THE LAW OFFICES OF PETER T. NICHOLL
EVERETTE    JOHN W        MD      98093520CX680     THE LAW OFFICES OF PETER T. NICHOLL           FEARRINGTON    WILLIAM E     MD      24X05000470      THE LAW OFFICES OF PETER T. NICHOLL
EVERETTE    THOMAS D      MD      98338537CX2361    THE LAW OFFICES OF PETER T. NICHOLL           FEATHERSTONE   JOHN D        MD      24X-01002007     THE LAW OFFICES OF PETER T. NICHOLL
EVERETTE    THOMAS E      MD      24X02002607       THE LAW OFFICES OF PETER T. NICHOLL           FEEHELEY       JAMES R       MD      X00001027        THE LAW OFFICES OF PETER T. NICHOLL
EVERHART    CONLEY B      MD      X99001289         THE LAW OFFICES OF PETER T. NICHOLL           FEEHLEY        WILLIAM H     MD      X-98402507       THE LAW OFFICES OF PETER T. NICHOLL
EVERING     JAMES L       MD      X-01000947        THE LAW OFFICES OF PETER T. NICHOLL           FEIGLEY        BERNARD C     MD      X99000345        THE LAW OFFICES OF PETER T. NICHOLL
EVERING     JOSEPH F      MD      24X06000586       THE LAW OFFICES OF PETER T. NICHOLL           FEIGLEY        ROBERT W      MD      98107508CX760    THE LAW OFFICES OF PETER T. NICHOLL
EVERING     JOSEPH L      MD      24X11000179       THE LAW OFFICES OF PETER T. NICHOLL           FEIT           JOHN D        MD      98107523CX775    THE LAW OFFICES OF PETER T. NICHOLL
EVERIST     STEPHEN L     MD      24X04000445       THE LAW OFFICES OF PETER T. NICHOLL           FELDHEIM       WALTER E      MD      24X01001416      THE LAW OFFICES OF PETER T. NICHOLL
EVERS       MARTIN G      MD      X99000366         THE LAW OFFICES OF PETER T. NICHOLL           FELTON         SYLVESTER W   MD      24X06000333      THE LAW OFFICES OF PETER T. NICHOLL
EVERSON     ELOUISE       MD      24X04000981       THE LAW OFFICES OF PETER T. NICHOLL           FELTS          ROBERT T      MD      98254507CX1707   THE LAW OFFICES OF PETER T. NICHOLL
EVERSON     HERBERT L     MD      24-X-03000179     THE LAW OFFICES OF PETER T. NICHOLL           FENNELL        VIRGINIA W    MD      24X05000465      THE LAW OFFICES OF PETER T. NICHOLL
EWAN-BEY    BERRIS A      MD      X99001212         THE LAW OFFICES OF PETER T. NICHOLL           FENNELL        WILLIAM P     MD      98191512CX1377   THE LAW OFFICES OF PETER T. NICHOLL
EWING       JAMES E       MD      24X04000141       THE LAW OFFICES OF PETER T. NICHOLL           FENNELL        WINFRED E     MD      24X01001417      THE LAW OFFICES OF PETER T. NICHOLL
EWING       JAMES E       MD      24X07000319       THE LAW OFFICES OF PETER T. NICHOLL           FENNOY         ROOSEVELT N   MD      24X-02001554     THE LAW OFFICES OF PETER T. NICHOLL
EWING       KENNETH J     MD      X00000772         THE LAW OFFICES OF PETER T. NICHOLL           FENTON         HELEN L       MD      24X09000494      THE LAW OFFICES OF PETER T. NICHOLL
EWING       LAWTON E      MD      X00000675         THE LAW OFFICES OF PETER T. NICHOLL           FERANDES       JOSEPH W      MD      24X06000572      THE LAW OFFICES OF PETER T. NICHOLL
EWING       ROBERT        MD      24X15000121       THE LAW OFFICES OF PETER T. NICHOLL           FERGUSON       AUSTIN A      MD      24X03000718      THE LAW OFFICES OF PETER T. NICHOLL
EWING       THOMAS H      MD      X00000433         THE LAW OFFICES OF PETER T. NICHOLL           FERGUSON       FENTON        MD      24X-01002093     THE LAW OFFICES OF PETER T. NICHOLL
EY          EDWARD        MD      24X-02000292      THE LAW OFFICES OF PETER T. NICHOLL           FERGUSON       HAROLD L      MD      X-01001103       THE LAW OFFICES OF PETER T. NICHOLL
EY          EDWARD        MD      95097506          THE LAW OFFICES OF PETER T. NICHOLL           FERGUSON       HOWARD J      MD      X00000359        THE LAW OFFICES OF PETER T. NICHOLL
EY          LOUISE A      MD      98093503CX663     THE LAW OFFICES OF PETER T. NICHOLL           FERGUSON       ROBERT        MD      X00000193        THE LAW OFFICES OF PETER T. NICHOLL
EYE         MICHAEL S     MD      24X16000007       THE LAW OFFICES OF PETER T. NICHOLL           FERGUSON       RUBY A        MD      98197510CX1408   THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                          Appendix A - 477
                                      Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                    Document Page 496 of 624
Claimant      Claimant      State                                                                   Claimant      Claimant        State
Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel                     Last Name     First Name      Filed   Docket Number    Primary Plaintiff Counsel
FERRANTE      HENRY G       MD      X00000342         THE LAW OFFICES OF PETER T. NICHOLL           FORD          MELVIN L        MD      24X-02001404     THE LAW OFFICES OF PETER T. NICHOLL
FERRELL       CHARLES E     MD      98337509CX2321    THE LAW OFFICES OF PETER T. NICHOLL           FORD          OZELLA          MD      24X06000019      THE LAW OFFICES OF PETER T. NICHOLL
FERRO         WILLIAM A     MD      X-01000948        THE LAW OFFICES OF PETER T. NICHOLL           FORD          RAJAH P         MD      24X-020001068    THE LAW OFFICES OF PETER T. NICHOLL
FERSTERMANN   LOUIS F       MD      X01000447         THE LAW OFFICES OF PETER T. NICHOLL           FORD          RAYMOND R       MD      24X-01002107     THE LAW OFFICES OF PETER T. NICHOLL
FIELDS        ARTIS R       MD      24X-02000112      THE LAW OFFICES OF PETER T. NICHOLL           FORD          VINCENT A       MD      24X02000725      THE LAW OFFICES OF PETER T. NICHOLL
FIELDS        CHARLES M     MD      98329511CX2236    THE LAW OFFICES OF PETER T. NICHOLL           FORD          WENDELL V       MD      24X10000432      THE LAW OFFICES OF PETER T. NICHOLL
FIELDS        ELMER L       MD      X99001547         THE LAW OFFICES OF PETER T. NICHOLL           FORD          WILLIE J        MD      X99002656        THE LAW OFFICES OF PETER T. NICHOLL
FIELDS        PAULINE S     MD      24X14000495       THE LAW OFFICES OF PETER T. NICHOLL           FORDHAM       WILLIE          MD      24X-02000622     THE LAW OFFICES OF PETER T. NICHOLL
FIELDS        RICHARD T     MD      24X04000665       THE LAW OFFICES OF PETER T. NICHOLL           FOREMAN       BENNIE J        MD      98338564CX2388   THE LAW OFFICES OF PETER T. NICHOLL
FINAZZO       STEVE E       MD      97290511 CX2149   THE LAW OFFICES OF PETER T. NICHOLL           FOREST        HOWARD          MD      24X06000052      THE LAW OFFICES OF PETER T. NICHOLL
FINCH         LOIS          MD      24X05000745       THE LAW OFFICES OF PETER T. NICHOLL           FORMAN        HARRY           MD      24-X-03000065    THE LAW OFFICES OF PETER T. NICHOLL
FINK          CHARLOTTE T   MD      24X05000156       THE LAW OFFICES OF PETER T. NICHOLL           FORMAN        JAMES           MD      98338557CX2381   THE LAW OFFICES OF PETER T. NICHOLL
FINK          EDWARD P      MD      24X11000037       THE LAW OFFICES OF PETER T. NICHOLL           FORMAN        JAMES E         MD      X99000369        THE LAW OFFICES OF PETER T. NICHOLL
FINK          WILLIAM H     MD      X-01000233        THE LAW OFFICES OF PETER T. NICHOLL           FORREST       BARBARA J       MD      97339548CX2457   THE LAW OFFICES OF PETER T. NICHOLL
FINK          WILLIAM H     MD      X99001569         THE LAW OFFICES OF PETER T. NICHOLL           FORREST       CHARLES E       MD      98121504CX855    THE LAW OFFICES OF PETER T. NICHOLL
FINKELSTEIN   ARVIL D       MD      98324539CX2224    THE LAW OFFICES OF PETER T. NICHOLL           FORREST       DAVID           MD      X00000566        THE LAW OFFICES OF PETER T. NICHOLL
FISCHER       GEORGE J      MD      X00001296         THE LAW OFFICES OF PETER T. NICHOLL           FORREST       DOUGLAS T       MD      24X06000547      THE LAW OFFICES OF PETER T. NICHOLL
FISCHER       MARY C        MD      97338512CX2408    THE LAW OFFICES OF PETER T. NICHOLL           FORREST       EARL L          MD      98303516CX2053   THE LAW OFFICES OF PETER T. NICHOLL
FISHBACK      BLANCHE E     MD      24X01001070       THE LAW OFFICES OF PETER T. NICHOLL           FORSTER       GORDON R        MD      24X11000793      THE LAW OFFICES OF PETER T. NICHOLL
FISHER        CHARLES W     MD      24X06000085       THE LAW OFFICES OF PETER T. NICHOLL           FORSYTHE      RUTH D          MD      24X05000493      THE LAW OFFICES OF PETER T. NICHOLL
FISHER        CHARLES W     MD      X01000499         THE LAW OFFICES OF PETER T. NICHOLL           FORTE         LINSDAY         MD      X01000741        THE LAW OFFICES OF PETER T. NICHOLL
FISHER        DOUGLAS J     MD      X-98402519        THE LAW OFFICES OF PETER T. NICHOLL           FORTE         THELMA H        MD      24X03000751      THE LAW OFFICES OF PETER T. NICHOLL
FISHER        ELMER         MD      24X06000307       THE LAW OFFICES OF PETER T. NICHOLL           FORTNEY       LARRY           MD      X00000351        THE LAW OFFICES OF PETER T. NICHOLL
FISHER        ELMER         MD      98329562CX2287    THE LAW OFFICES OF PETER T. NICHOLL           FOSTER        EDWARD          MD      24X02001815      THE LAW OFFICES OF PETER T. NICHOLL
FISHER        ELMER         MD      X00001337         THE LAW OFFICES OF PETER T. NICHOLL           FOSTER        ERNEST R        MD      24X03001144      THE LAW OFFICES OF PETER T. NICHOLL
FISHER        GREGORY L     MD      24X14000502       THE LAW OFFICES OF PETER T. NICHOLL           FOSTER        FLOYD H         MD      24X-02000891     THE LAW OFFICES OF PETER T. NICHOLL
FISHER        PATRICK W     MD      24X11000042       THE LAW OFFICES OF PETER T. NICHOLL           FOSTER        GREGORY L       MD      24X02002001      THE LAW OFFICES OF PETER T. NICHOLL
FISHER        RUSSELL J     MD      97330519CX2390    THE LAW OFFICES OF PETER T. NICHOLL           FOSTER        JEROME          MD      24X02001824      THE LAW OFFICES OF PETER T. NICHOLL
FISK          JOSEPH R      MD      X00000177         THE LAW OFFICES OF PETER T. NICHOLL           FOSTER        JOHN E          MD      98078504CX583    THE LAW OFFICES OF PETER T. NICHOLL
FITCH         JOHN J        MD      95039505          THE LAW OFFICES OF PETER T. NICHOLL           FOSTER        JOHN R          MD      98254502CX1702   THE LAW OFFICES OF PETER T. NICHOLL
FITCH         ROBERT T      MD      X99002524         THE LAW OFFICES OF PETER T. NICHOLL           FOSTER        JOSEPH W        MD      96289554         THE LAW OFFICES OF PETER T. NICHOLL
FITZGERALD    DENNIS D      MD      24X04000795       THE LAW OFFICES OF PETER T. NICHOLL           FOSTER        MACK            MD      98107511CX763    THE LAW OFFICES OF PETER T. NICHOLL
FITZGERALD    JAMES A       MD      24X04000799       THE LAW OFFICES OF PETER T. NICHOLL           FOSTER        MARY            MD      24X06000410      THE LAW OFFICES OF PETER T. NICHOLL
FITZGERALD    MARJORIE      MD      24X02002606       THE LAW OFFICES OF PETER T. NICHOLL           FOSTER        NORMAN          MD      24X13000067      THE LAW OFFICES OF PETER T. NICHOLL
FITZGERALD    MILES E       MD      24X03000752       THE LAW OFFICES OF PETER T. NICHOLL           FOSTER        ROBERT L        MD      24X-01001540     THE LAW OFFICES OF PETER T. NICHOLL
FITZGIBBONS   WILLIAM J     MD      X00000974         THE LAW OFFICES OF PETER T. NICHOLL           FOSTER        ROBERT L        MD      24X00000823      THE LAW OFFICES OF PETER T. NICHOLL
FITZPATRICK   JOSEPH R      MD      X99001446         THE LAW OFFICES OF PETER T. NICHOLL           FOSTER        ROBERT L        MD      24X15000132      THE LAW OFFICES OF PETER T. NICHOLL
FITZSIMMONS   MIRIAM        MD      24X02001146       THE LAW OFFICES OF PETER T. NICHOLL           FOSTER        WILLIAM L       MD      X00001539        THE LAW OFFICES OF PETER T. NICHOLL
FLAGER        CLAUDE M      MD      24X05000134       THE LAW OFFICES OF PETER T. NICHOLL           FOSTER        WILLIE          MD      24X11000280      THE LAW OFFICES OF PETER T. NICHOLL
FLANARY       RANDY J       MD      X99001345         THE LAW OFFICES OF PETER T. NICHOLL           FOULKE        WAYNE B         MD      X99000271        THE LAW OFFICES OF PETER T. NICHOLL
FLEET         CHARLES P     MD      24X10000255       THE LAW OFFICES OF PETER T. NICHOLL           FOUNTAIN      ANDRE S         MD      24X02001238      THE LAW OFFICES OF PETER T. NICHOLL
FLEISHELL     WILLIAM C     MD      24X-02001383      THE LAW OFFICES OF PETER T. NICHOLL           FOUNTAIN      LEON            MD      24X-02000122     THE LAW OFFICES OF PETER T. NICHOLL
FLEMING       CHESTER A     MD      98402524          THE LAW OFFICES OF PETER T. NICHOLL           FOUST         JAMES R         MD      X99002141        THE LAW OFFICES OF PETER T. NICHOLL
FLEMING       LESTER        MD      24X14000425       THE LAW OFFICES OF PETER T. NICHOLL           FOUST         LAURA           MD      24X05000911      THE LAW OFFICES OF PETER T. NICHOLL
FLEMING       LONNIE        MD      X-01000841        THE LAW OFFICES OF PETER T. NICHOLL           FOUST         PHYLLIS         MD      24X06000686      THE LAW OFFICES OF PETER T. NICHOLL
FLEMING       WALLACE H     MD      97352501CX2495    THE LAW OFFICES OF PETER T. NICHOLL           FOUST         STANLEY W       MD      98197501CX1399   THE LAW OFFICES OF PETER T. NICHOLL
FLETCHER      DAPHNE L      MD      24X05000386       THE LAW OFFICES OF PETER T. NICHOLL           FOWLER        ALAN D          MD      24X04000722      THE LAW OFFICES OF PETER T. NICHOLL
FLETCHER      ISAIAH C      MD      24X17000454       THE LAW OFFICES OF PETER T. NICHOLL           FOWLER        SHIRLEY A       MD      24X05000837      THE LAW OFFICES OF PETER T. NICHOLL
FLETCHER      ISAIAH C      MD      97325513CX2347    THE LAW OFFICES OF PETER T. NICHOLL           FOWLER        THOMAS J        MD      24X16000243      THE LAW OFFICES OF PETER T. NICHOLL
FLETCHER      JOHN A        MD      24X-01001819      THE LAW OFFICES OF PETER T. NICHOLL           FOWLER        WALTER K        MD      X00000703        THE LAW OFFICES OF PETER T. NICHOLL
FLETCHER      MARVIN L      MD      X99001264         THE LAW OFFICES OF PETER T. NICHOLL           FOWLER        WILLIAM M       MD      24X15000118      THE LAW OFFICES OF PETER T. NICHOLL
FLETCHER      VIOLA M       MD      24X05000248       THE LAW OFFICES OF PETER T. NICHOLL           FOWLKES       ALICE I         MD      24X05000711      THE LAW OFFICES OF PETER T. NICHOLL
FLINT         JERRY J       MD      98133505CX912     THE LAW OFFICES OF PETER T. NICHOLL           FOWLKES       ARIZONA L       MD      24X06000390      THE LAW OFFICES OF PETER T. NICHOLL
FLONORY       FELTON        MD      24X02002335       THE LAW OFFICES OF PETER T. NICHOLL           FOWLKES       CHRISTOPHER J   MD      98092502CX645    THE LAW OFFICES OF PETER T. NICHOLL
FLOOD         GEORGE L      MD      98107520CX772     THE LAW OFFICES OF PETER T. NICHOLL           FOWLKES       ERNEST          MD      X99001218        THE LAW OFFICES OF PETER T. NICHOLL
FLOOD         JAMES         MD      24X11000078       THE LAW OFFICES OF PETER T. NICHOLL           FOWLKES       HAROLD F        MD      X-01000234       THE LAW OFFICES OF PETER T. NICHOLL
FLOWERS       ARTIS P       MD      24X-02000097      THE LAW OFFICES OF PETER T. NICHOLL           FOWLKES       IRENE           MD      24X05000475      THE LAW OFFICES OF PETER T. NICHOLL
FLOWERS       COBBIN R      MD      24X14000434       THE LAW OFFICES OF PETER T. NICHOLL           FOWLKES       JEROME          MD      X01000485        THE LAW OFFICES OF PETER T. NICHOLL
FLOWERS       JAMES H       MD      X00000607         THE LAW OFFICES OF PETER T. NICHOLL           FOWLKES       JOHN M          MD      24X05000540      THE LAW OFFICES OF PETER T. NICHOLL
FLOYD         EDWARD W      MD      24X03000064       THE LAW OFFICES OF PETER T. NICHOLL           FOWLKES       RICHARD H       MD      98316507CX2125   THE LAW OFFICES OF PETER T. NICHOLL
FLOYD         WILLIAM N     MD      24X-02000621      THE LAW OFFICES OF PETER T. NICHOLL           FOWLKES-BEY   RONALD S        MD      24X13000001      THE LAW OFFICES OF PETER T. NICHOLL
FLURY         GEORGE B      MD      24X01001759       THE LAW OFFICES OF PETER T. NICHOLL           FOY           GERALDINE K     MD      24X05000464      THE LAW OFFICES OF PETER T. NICHOLL
FLYTHE        ROOSEVELT     MD      X01000365         THE LAW OFFICES OF PETER T. NICHOLL           FOY           LEONARD A       MD      X99001822        THE LAW OFFICES OF PETER T. NICHOLL
FLYTHE        WAVERLY H     MD      24X10000098       THE LAW OFFICES OF PETER T. NICHOLL           FRADO         ANTHONY         MD      X99000188        THE LAW OFFICES OF PETER T. NICHOLL
FOLCK         GLEN R        MD      X99001293         THE LAW OFFICES OF PETER T. NICHOLL           FRADO         JAMES M         MD      X99000711        THE LAW OFFICES OF PETER T. NICHOLL
FOLIO         KENNETH P     MD      95116503          THE LAW OFFICES OF PETER T. NICHOLL           FRADO         JOHN E          MD      X99000715        THE LAW OFFICES OF PETER T. NICHOLL
FOLTZ         CHRISTIAN G   MD      24X12000511       THE LAW OFFICES OF PETER T. NICHOLL           FRALEY        PHILIP J        MD      24X11000244      THE LAW OFFICES OF PETER T. NICHOLL
FOLTZ         HENRY F       MD      95251509          THE LAW OFFICES OF PETER T. NICHOLL           FRAME         LARRY           MD      X99001209        THE LAW OFFICES OF PETER T. NICHOLL
FOLTZ         ROBERT L      MD      24X-01001720      THE LAW OFFICES OF PETER T. NICHOLL           FRANCE        DOUGLAS W       MD      X99002117        THE LAW OFFICES OF PETER T. NICHOLL
FONCE         JAMES H       MD      X00000187         THE LAW OFFICES OF PETER T. NICHOLL           FRANCE        SYLVESTER E     MD      24X02001820      THE LAW OFFICES OF PETER T. NICHOLL
FONZI         FREDERICK C   MD      24X15000050       THE LAW OFFICES OF PETER T. NICHOLL           FRANCIOTTI    ROBERT T        MD      X00001528        THE LAW OFFICES OF PETER T. NICHOLL
FORD          ERNEST O      MD      24X03000478       THE LAW OFFICES OF PETER T. NICHOLL           FRANCIS       ANNABELLE M     MD      X00000043        THE LAW OFFICES OF PETER T. NICHOLL
FORD          FRANK D       MD      X-01000882        THE LAW OFFICES OF PETER T. NICHOLL           FRANCIS       AUBREY T        MD      24X04000563      THE LAW OFFICES OF PETER T. NICHOLL
FORD          GEORGE L      MD      24X-02000979      THE LAW OFFICES OF PETER T. NICHOLL           FRANKLIN      ALVIN N         MD      98183506CX1333   THE LAW OFFICES OF PETER T. NICHOLL
FORD          HERBERT       MD      24X06000265       THE LAW OFFICES OF PETER T. NICHOLL           FRANKLIN      GEORGE          MD      24X-02001086     THE LAW OFFICES OF PETER T. NICHOLL
FORD          JEWEL M       MD      X00000766         THE LAW OFFICES OF PETER T. NICHOLL           FRANKLIN      GEORGIA A       MD      24X14000491      THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                             Appendix A - 478
                                       Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                     Document Page 497 of 624
Claimant       Claimant      State                                                                   Claimant    Claimant      State
Last Name      First Name    Filed   Docket Number     Primary Plaintiff Counsel                     Last Name   First Name    Filed   Docket Number      Primary Plaintiff Counsel
FRANKLIN       MARY E        MD      24X06000021       THE LAW OFFICES OF PETER T. NICHOLL           GAMBLE      EZEKIEL       MD      24X01001320        THE LAW OFFICES OF PETER T. NICHOLL
FRANKLIN       REGINALD A    MD      X99002233         THE LAW OFFICES OF PETER T. NICHOLL           GAMBLE      JAMES T       MD      97325514CX2348     THE LAW OFFICES OF PETER T. NICHOLL
FRANKLIN       VERNON J      MD      24X02002000       THE LAW OFFICES OF PETER T. NICHOLL           GAMBLE      SAMUEL        MD      X00001086          THE LAW OFFICES OF PETER T. NICHOLL
FRANKLIN       WALFRED       MD      24X14000490       THE LAW OFFICES OF PETER T. NICHOLL           GAMBRILL    IRVIN         MD      24X-02001904       THE LAW OFFICES OF PETER T. NICHOLL
FRANZ          JOHN P        MD      98197509CX1407    THE LAW OFFICES OF PETER T. NICHOLL           GANT        WARREN        MD      X00000100          THE LAW OFFICES OF PETER T. NICHOLL
FRANZ          PHYLLIS A     MD      24X05000507       THE LAW OFFICES OF PETER T. NICHOLL           GANTT       CLINTON P     MD      X99001974          THE LAW OFFICES OF PETER T. NICHOLL
FRASCKETTI     SALVATORE A   MD      97297515 CX2170   THE LAW OFFICES OF PETER T. NICHOLL           GANTT       HARRY V       MD      24X-02001069       THE LAW OFFICES OF PETER T. NICHOLL
FRASER         MERVYN        MD      24X-02000551      THE LAW OFFICES OF PETER T. NICHOLL           GANTT       HARRY V       MD      24X08000523        THE LAW OFFICES OF PETER T. NICHOLL
FRAZEE         CLAIRE V      MD      24X06000467       THE LAW OFFICES OF PETER T. NICHOLL           GANTT       LEE V         MD      X00001411          THE LAW OFFICES OF PETER T. NICHOLL
FRAZIER        CURTIS        MD      24X12000738       THE LAW OFFICES OF PETER T. NICHOLL           GANTT       LEONARD A     MD      24X04000428        THE LAW OFFICES OF PETER T. NICHOLL
FRAZIER        JOSEPH        MD      X01000189         THE LAW OFFICES OF PETER T. NICHOLL           GARCIA      ROBERTO E     MD      X99002621          THE LAW OFFICES OF PETER T. NICHOLL
FRAZIER        JOSIAH O      MD      24X15000123       THE LAW OFFICES OF PETER T. NICHOLL           GARDINER    MICHAEL G     MD      99001527           THE LAW OFFICES OF PETER T. NICHOLL
FRAZIER        REGINALD      MD      24X12000775       THE LAW OFFICES OF PETER T. NICHOLL           GARDINER    RICHARD E     MD      X00000361          THE LAW OFFICES OF PETER T. NICHOLL
FREDERICK      CHARLES B     MD      98092501CX644     THE LAW OFFICES OF PETER T. NICHOLL           GARDINER    THELMA L      MD      24X06000618        THE LAW OFFICES OF PETER T. NICHOLL
FREDERICK      ELMER R       MD      X00000103         THE LAW OFFICES OF PETER T. NICHOLL           GARDNER     CHARLES E     MD      24X08000370        THE LAW OFFICES OF PETER T. NICHOLL
FREDERICK      FRANKLYN      MD      24X12000911       THE LAW OFFICES OF PETER T. NICHOLL           GARDNER     CHARLES E     MD      97283507 CX3002    THE LAW OFFICES OF PETER T. NICHOLL
FREDERICK      GEORGE        MD      X99001207         THE LAW OFFICES OF PETER T. NICHOLL           GARDNER     COLLIN B      MD      97325517CX2351     THE LAW OFFICES OF PETER T. NICHOLL
FREDERICK      HARRY         MD      24X-02000618      THE LAW OFFICES OF PETER T. NICHOLL           GARDNER     ELGIN M       MD      24X-02001403       THE LAW OFFICES OF PETER T. NICHOLL
FREDERICK      KENNETH N     MD      24X02002605       THE LAW OFFICES OF PETER T. NICHOLL           GARDNER     ELMORE        MD      24X-02001416       THE LAW OFFICES OF PETER T. NICHOLL
FREELAND       NOBLE M       MD      X99000232         THE LAW OFFICES OF PETER T. NICHOLL           GARDNER     GILBERT       MD      X00000489          THE LAW OFFICES OF PETER T. NICHOLL
FREEMAN        CHARLES W     MD      98233511CX1637    THE LAW OFFICES OF PETER T. NICHOLL           GARDNER     JAMES D       MD      24X03000723        THE LAW OFFICES OF PETER T. NICHOLL
FREEMAN        CLIFTON M     MD      98183504CX1331    THE LAW OFFICES OF PETER T. NICHOLL           GARDNER     JAMES E.      MD      97260501 CX 1971   THE LAW OFFICES OF PETER T. NICHOLL
FREEMAN        GEORGE W      MD      98051518CX378     THE LAW OFFICES OF PETER T. NICHOLL           GARDNER     JAMES L       MD      24X04000794        THE LAW OFFICES OF PETER T. NICHOLL
FREEMAN        JACK          MD      98338571CX2395    THE LAW OFFICES OF PETER T. NICHOLL           GARDNER     PARK L        MD      24X01001426        THE LAW OFFICES OF PETER T. NICHOLL
FREEMAN        JOSEPH        MD      24X12000314       THE LAW OFFICES OF PETER T. NICHOLL           GARDNER     RONALD J      MD      97254506 CX1917    THE LAW OFFICES OF PETER T. NICHOLL
FREEMAN        ROBERT E      MD      24X-02001417      THE LAW OFFICES OF PETER T. NICHOLL           GARLAND     BENJAMIN G    MD      24X02001234        THE LAW OFFICES OF PETER T. NICHOLL
FREEMAN        THURMAN L     MD      24X-02002531      THE LAW OFFICES OF PETER T. NICHOLL           GARLAND     JOHN F        MD      X00000655          THE LAW OFFICES OF PETER T. NICHOLL
FREISNER       EVA M         MD      X00000339         THE LAW OFFICES OF PETER T. NICHOLL           GARLAND     LEONARD C     MD      24X04000907        THE LAW OFFICES OF PETER T. NICHOLL
FRENCH         JAMES T       MD      X01000347         THE LAW OFFICES OF PETER T. NICHOLL           GARLAND     MICHAEL G     MD      24X11000417        THE LAW OFFICES OF PETER T. NICHOLL
FREY           ROBERT E      MD      24X04000229       THE LAW OFFICES OF PETER T. NICHOLL           GARLAND     ROBERT L      MD      X00000497          THE LAW OFFICES OF PETER T. NICHOLL
FRIEDEL        ANDREW K      MD      24X-02000983      THE LAW OFFICES OF PETER T. NICHOLL           GARNER      ALAN A        MD      24X12000734        THE LAW OFFICES OF PETER T. NICHOLL
FRIEDMAN       TYRONE        MD      24X02001728       THE LAW OFFICES OF PETER T. NICHOLL           GARNER      ERNEST F      MD      24X-03000363       THE LAW OFFICES OF PETER T. NICHOLL
FRIERSON       JOE N         MD      24X12000629       THE LAW OFFICES OF PETER T. NICHOLL           GARNER      LUTIE         MD      24X06000420        THE LAW OFFICES OF PETER T. NICHOLL
FRINK          MITCHELL D    MD      X99002538         THE LAW OFFICES OF PETER T. NICHOLL           GARNER      PINKNEY L     MD      24X11000039        THE LAW OFFICES OF PETER T. NICHOLL
FRISBY         WILLIAM F     MD      24X01001065       THE LAW OFFICES OF PETER T. NICHOLL           GARRETT     ANNA          MD      24X05000902        THE LAW OFFICES OF PETER T. NICHOLL
FRISCH         RICHARD J     MD      X99000732         THE LAW OFFICES OF PETER T. NICHOLL           GARRETT     JESSE R       MD      24X01001750        THE LAW OFFICES OF PETER T. NICHOLL
FRITTER        JOHN C        MD      96192504          THE LAW OFFICES OF PETER T. NICHOLL           GARRETT     RAINEY        MD      95241512           THE LAW OFFICES OF PETER T. NICHOLL
FRONEBERGER    THOMAS G      MD      98030502CX203     THE LAW OFFICES OF PETER T. NICHOLL           GARRETT     ROBERT L      MD      97304503 CX2200    THE LAW OFFICES OF PETER T. NICHOLL
FRYE           MAYNARD E     MD      24X10000135       THE LAW OFFICES OF PETER T. NICHOLL           GARRIS      EDDIE L       MD      98114510CX817      THE LAW OFFICES OF PETER T. NICHOLL
FULGHAM        ALTON L       MD      24X14000437       THE LAW OFFICES OF PETER T. NICHOLL           GARRISH     VERONICA L    MD      X99001343          THE LAW OFFICES OF PETER T. NICHOLL
FULGHAM        JUNIUS        MD      24X04000452       THE LAW OFFICES OF PETER T. NICHOLL           GARRISH     WAYNE L       MD      24X01-001407       THE LAW OFFICES OF PETER T. NICHOLL
FULGHAM        JUNIUS        MD      24X07000535       THE LAW OFFICES OF PETER T. NICHOLL           GARTSIDE    JUNE R        MD      24X10000099        THE LAW OFFICES OF PETER T. NICHOLL
FULGHAN        ALBERT L      MD      24X08000495       THE LAW OFFICES OF PETER T. NICHOLL           GARVER      DONALD B      MD      X99000412          THE LAW OFFICES OF PETER T. NICHOLL
FULLER         BERNARD C     MD      X99001818         THE LAW OFFICES OF PETER T. NICHOLL           GARY        LAWRENCE T    MD      24X08000247        THE LAW OFFICES OF PETER T. NICHOLL
FULLER         EDWARD W      MD      24X04000142       THE LAW OFFICES OF PETER T. NICHOLL           GARY        RONALD L      MD      24X11000070        THE LAW OFFICES OF PETER T. NICHOLL
FULLER         GLENN L       MD      24X03000755       THE LAW OFFICES OF PETER T. NICHOLL           GARY        SAMUEL A      MD      99-002147          THE LAW OFFICES OF PETER T. NICHOLL
FULLWOOD       ADOLPH        MD      24X-01002053      THE LAW OFFICES OF PETER T. NICHOLL           GASGUE      JOHN W. SR.   MD      97261509 CX1986    THE LAW OFFICES OF PETER T. NICHOLL
FULLWOOD       REGINALD      MD      97311555 CX2287   THE LAW OFFICES OF PETER T. NICHOLL           GASKIN      ANTHONY       MD      X99002018          THE LAW OFFICES OF PETER T. NICHOLL
FULMORE        MANZY         MD      24X11000052       THE LAW OFFICES OF PETER T. NICHOLL           GASKINS     BETTY L       MD      99001530           THE LAW OFFICES OF PETER T. NICHOLL
FULTONBERGER   JOSEPH V      MD      24X07000357       THE LAW OFFICES OF PETER T. NICHOLL           GASKINS     EDWARD P      MD      X00000340          THE LAW OFFICES OF PETER T. NICHOLL
FULWOOD        DONELL        MD      X00000884         THE LAW OFFICES OF PETER T. NICHOLL           GASKINS     JAMES A       MD      99-002631          THE LAW OFFICES OF PETER T. NICHOLL
FUNDERBURK     BOZZIE        MD      24X07000487       THE LAW OFFICES OF PETER T. NICHOLL           GASQUE      JAMES         MD      98317522CX2153     THE LAW OFFICES OF PETER T. NICHOLL
FUNDERBURK     BOZZIE        MD      98133508CX915     THE LAW OFFICES OF PETER T. NICHOLL           GASQUE      JOE           MD      24X-01002117       THE LAW OFFICES OF PETER T. NICHOLL
FUNDERBURK     ILEASE C      MD      24X06000457       THE LAW OFFICES OF PETER T. NICHOLL           GASQUE      MAMIE         MD      24X04000324        THE LAW OFFICES OF PETER T. NICHOLL
FUNKHOUSER     CARL B        MD      24X04000840       THE LAW OFFICES OF PETER T. NICHOLL           GASS        JOSEPH        MD      24X04000562        THE LAW OFFICES OF PETER T. NICHOLL
FUSCO          THOMAS P      MD      98302510CX2034    THE LAW OFFICES OF PETER T. NICHOLL           GAST        WILLIAM J     MD      98323504CX2183     THE LAW OFFICES OF PETER T. NICHOLL
GADDY          CLIFFORD A    MD      98288510CX1910    THE LAW OFFICES OF PETER T. NICHOLL           GATES       THOMAS W      MD      X99002090          THE LAW OFFICES OF PETER T. NICHOLL
GADSON         PAUL          MD      98093511CX671     THE LAW OFFICES OF PETER T. NICHOLL           GATLING     CLARENCE      MD      24X02001713        THE LAW OFFICES OF PETER T. NICHOLL
GADSON         SYLVESTER     MD      X-99001267        THE LAW OFFICES OF PETER T. NICHOLL           GATLING     WILLIAM C     MD      24X14000199        THE LAW OFFICES OF PETER T. NICHOLL
GAINERS        THOMAS H      MD      24X01-001403      THE LAW OFFICES OF PETER T. NICHOLL           GATTUS      JOHN M        MD      24X07000419        THE LAW OFFICES OF PETER T. NICHOLL
GAITHER        CALVIN C      MD      24X09000027       THE LAW OFFICES OF PETER T. NICHOLL           GAUDINO     THOMAS M      MD      X99001908          THE LAW OFFICES OF PETER T. NICHOLL
GAITHER        JOHNNY        MD      X99001260         THE LAW OFFICES OF PETER T. NICHOLL           GAUSE       SAMUEL R.     MD      95333504           THE LAW OFFICES OF PETER T. NICHOLL
GAITHER        MARVIN E      MD      98-072579CX576    THE LAW OFFICES OF PETER T. NICHOLL           GAY         SAMUEL S      MD      X00000569          THE LAW OFFICES OF PETER T. NICHOLL
GAITHER        WILLIAM T     MD      24X01001355       THE LAW OFFICES OF PETER T. NICHOLL           GAYLORD     DORIS         MD      24X09000284        THE LAW OFFICES OF PETER T. NICHOLL
GAJEWSKI       THOMAS R      MD      98133512CX919     THE LAW OFFICES OF PETER T. NICHOLL           GAYNOR      LUCILLE       MD      24X-02001378       THE LAW OFFICES OF PETER T. NICHOLL
GALE           CARL E        MD      98015501CX35      THE LAW OFFICES OF PETER T. NICHOLL           GEBHARDT    HENRY E       MD      24X-02001382       THE LAW OFFICES OF PETER T. NICHOLL
GALE           HOPE L        MD      98197511CX1409    THE LAW OFFICES OF PETER T. NICHOLL           GEE         FLORENCE      MD      24X06000533        THE LAW OFFICES OF PETER T. NICHOLL
GALE           NATHANIEL R   MD      24X09000486       THE LAW OFFICES OF PETER T. NICHOLL           GEE         REGINALD      MD      24X-02000982       THE LAW OFFICES OF PETER T. NICHOLL
GALE           PETER F       MD      99-002648         THE LAW OFFICES OF PETER T. NICHOLL           GEE         ROOSEVELT M   MD      98015505CX39       THE LAW OFFICES OF PETER T. NICHOLL
GALES          CARNELL N     MD      X01000358         THE LAW OFFICES OF PETER T. NICHOLL           GEIGER      EDWARD        MD      X99002121          THE LAW OFFICES OF PETER T. NICHOLL
GALES          CHARLES       MD      24X01001323       THE LAW OFFICES OF PETER T. NICHOLL           GEIGER      NITA F        MD      24X06000158        THE LAW OFFICES OF PETER T. NICHOLL
GALES          ERNEST        MD      24X03000935       THE LAW OFFICES OF PETER T. NICHOLL           GEIMAN      JACK D. D     MD      24X08000284        THE LAW OFFICES OF PETER T. NICHOLL
GALLION        MORRIS        MD      24X04001054       THE LAW OFFICES OF PETER T. NICHOLL           GEIMAN      JACK D. D     MD      97276530 CX2081    THE LAW OFFICES OF PETER T. NICHOLL
GALLOWAY       CURT D        MD      24X04000977       THE LAW OFFICES OF PETER T. NICHOLL           GEIZE       CHESTER L     MD      X99002527          THE LAW OFFICES OF PETER T. NICHOLL
GALLOWAY       DWYER         MD      98030506CX207     THE LAW OFFICES OF PETER T. NICHOLL           GELETA      MICHAEL S     MD      24X13000069        THE LAW OFFICES OF PETER T. NICHOLL
GALLOWAY       WILLIAM K     MD      24X04000087       THE LAW OFFICES OF PETER T. NICHOLL           GENERETTE   EARL E        MD      X01000271          THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                            Appendix A - 479
                                    Case 17-03105             Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                 Document Page 498 of 624
Claimant    Claimant      State                                                                  Claimant     Claimant      State
Last Name   First Name    Filed   Docket Number    Primary Plaintiff Counsel                     Last Name    First Name    Filed   Docket Number     Primary Plaintiff Counsel
GENWRIGHT   JAMES M       MD      24X-02001381     THE LAW OFFICES OF PETER T. NICHOLL           GINSKI       JOSEPH G      MD      X-98402503        THE LAW OFFICES OF PETER T. NICHOLL
GEORGE      GARY S        MD      24X10000285      THE LAW OFFICES OF PETER T. NICHOLL           GINSKI       ROBERT J      MD      97255524 CX1947   THE LAW OFFICES OF PETER T. NICHOLL
GEORGE      WILLIAM H     MD      24X02001977      THE LAW OFFICES OF PETER T. NICHOLL           GINTLING     NEVIN J       MD      24X-01001535      THE LAW OFFICES OF PETER T. NICHOLL
GEPHARDT    FRANK C       MD      24X11000302      THE LAW OFFICES OF PETER T. NICHOLL           GINTLING     PEARL         MD      24X06000064       THE LAW OFFICES OF PETER T. NICHOLL
GEPHARDT    JOSEPH R      MD      98092504CX647    THE LAW OFFICES OF PETER T. NICHOLL           GIPSON       JOSEPH        MD      24X02001717       THE LAW OFFICES OF PETER T. NICHOLL
GERBER      WILLIAM S     MD      24X04000802      THE LAW OFFICES OF PETER T. NICHOLL           GISTEDT      JOHN J        MD      24X03000700       THE LAW OFFICES OF PETER T. NICHOLL
GERBIG      CARROL J      MD      24X-01001873     THE LAW OFFICES OF PETER T. NICHOLL           GIVENS       CALVIN E      MD      24X-02000972      THE LAW OFFICES OF PETER T. NICHOLL
GERCZAK     PETER J       MD      24X11000040      THE LAW OFFICES OF PETER T. NICHOLL           GLADDEN      DAVID R       MD      24X-02002434      THE LAW OFFICES OF PETER T. NICHOLL
GERLACH     DENNIS M      MD      98015503CX37     THE LAW OFFICES OF PETER T. NICHOLL           GLAESER      HOWARD R      MD      X00000315         THE LAW OFFICES OF PETER T. NICHOLL
GERLOCK     DONNA C       MD      24X09000195      THE LAW OFFICES OF PETER T. NICHOLL           GLAROS       JOHN          MD      24X04000558       THE LAW OFFICES OF PETER T. NICHOLL
GERLOCK     DONNA C       MD      98261501CX1725   THE LAW OFFICES OF PETER T. NICHOLL           GLASGOW      RUFUS E       MD      24X01000590       THE LAW OFFICES OF PETER T. NICHOLL
GERMAN      GUSTAV C      MD      97339550CX2459   THE LAW OFFICES OF PETER T. NICHOLL           GLASGOW      RUSSELL S     MD      24X02002107       THE LAW OFFICES OF PETER T. NICHOLL
GERMAN      MEL C         MD      98267501CX1790   THE LAW OFFICES OF PETER T. NICHOLL           GLASHOFF     NORMA L       MD      24X05000144       THE LAW OFFICES OF PETER T. NICHOLL
GERVAIS     LOUIS F       MD      24X01001127      THE LAW OFFICES OF PETER T. NICHOLL           GLASHOFF     RUSSELL G     MD      98100508CX731     THE LAW OFFICES OF PETER T. NICHOLL
GETTIER     JOSEPH P      MD      24X10000499      THE LAW OFFICES OF PETER T. NICHOLL           GLEASON      MARGIE A      MD      24X10000298       THE LAW OFFICES OF PETER T. NICHOLL
GETTIER     MICHAEL T     MD      24X12000737      THE LAW OFFICES OF PETER T. NICHOLL           GLEBAS       EDWARD R      MD      98134504CX926     THE LAW OFFICES OF PETER T. NICHOLL
GHEE        EARL R        MD      X 99002520       THE LAW OFFICES OF PETER T. NICHOLL           GLEBAS       JUDITH A      MD      24X11000194       THE LAW OFFICES OF PETER T. NICHOLL
GIBBON      JOHN G        MD      X99002004        THE LAW OFFICES OF PETER T. NICHOLL           GLENN        EDWARD A      MD      24X-02001380      THE LAW OFFICES OF PETER T. NICHOLL
GIBBONS     HARRY F       MD      X00000092        THE LAW OFFICES OF PETER T. NICHOLL           GLENN        HARRY D       MD      24X02002106       THE LAW OFFICES OF PETER T. NICHOLL
GIBBONS     SCOTT P       MD      X00000565        THE LAW OFFICES OF PETER T. NICHOLL           GLENN        JOHN W        MD      X00000291         THE LAW OFFICES OF PETER T. NICHOLL
GIBBS       CHARLES       MD      24X04000088      THE LAW OFFICES OF PETER T. NICHOLL           GLENN        JOSEPH O      MD      X99000917         THE LAW OFFICES OF PETER T. NICHOLL
GIBBS       ELMER E       MD      98260505CX1723   THE LAW OFFICES OF PETER T. NICHOLL           GLENN        KENNETH J     MD      24X03001183       THE LAW OFFICES OF PETER T. NICHOLL
GIBBS       MARION        MD      24X02001978      THE LAW OFFICES OF PETER T. NICHOLL           GLENN        LINDA M       MD      24X05000636       THE LAW OFFICES OF PETER T. NICHOLL
GIBBS       SYLVESTER     MD      X00000613        THE LAW OFFICES OF PETER T. NICHOLL           GLENN        LOUIS A       MD      98043511CX276     THE LAW OFFICES OF PETER T. NICHOLL
GIBBS       TYRONE R      MD      X00000051        THE LAW OFFICES OF PETER T. NICHOLL           GLENN        ROGERS A      MD      24X08000502       THE LAW OFFICES OF PETER T. NICHOLL
GIBEL       GEORGE W      MD      24X12000625      THE LAW OFFICES OF PETER T. NICHOLL           GLENN        ROGERS A      MD      98114504CX811     THE LAW OFFICES OF PETER T. NICHOLL
GIBSON      DAVID A       MD      X99001695        THE LAW OFFICES OF PETER T. NICHOLL           GLENN        WALTER G      MD      24X02001821       THE LAW OFFICES OF PETER T. NICHOLL
GIBSON      ERVIN         MD      24X02002612      THE LAW OFFICES OF PETER T. NICHOLL           GLENN        WILBUR A      MD      X01000491         THE LAW OFFICES OF PETER T. NICHOLL
GIBSON      HENRY         MD      X00000977        THE LAW OFFICES OF PETER T. NICHOLL           GLISPY       ANGELO A      MD      98295511CX1977    THE LAW OFFICES OF PETER T. NICHOLL
GIBSON      ROY           MD      24X01000595      THE LAW OFFICES OF PETER T. NICHOLL           GLORIOSO     FRANK         MD      24X06000268       THE LAW OFFICES OF PETER T. NICHOLL
GIBSON      RUSSELL       MD      24X01001079      THE LAW OFFICES OF PETER T. NICHOLL           GLOVER       ARTHUR        MD      24X-01001569      THE LAW OFFICES OF PETER T. NICHOLL
GIBSON      SARAH M       MD      24X05000908      THE LAW OFFICES OF PETER T. NICHOLL           GLOVER       DONALD E      MD      24X01001318       THE LAW OFFICES OF PETER T. NICHOLL
GIBSON      VAN           MD      X00000767        THE LAW OFFICES OF PETER T. NICHOLL           GLOVER       JAMES P       MD      24X01-001799      THE LAW OFFICES OF PETER T. NICHOLL
GIBSON      WILLIE        MD      98310517CX2095   THE LAW OFFICES OF PETER T. NICHOLL           GLOVER       LAWRENCE      MD      24X04000724       THE LAW OFFICES OF PETER T. NICHOLL
GIELNER     RONALD J      MD      24X04000669      THE LAW OFFICES OF PETER T. NICHOLL           GLUTH        WILLIAM       MD      24X14000492       THE LAW OFFICES OF PETER T. NICHOLL
GIERCZAK    LEONA T       MD      98023523CX126    THE LAW OFFICES OF PETER T. NICHOLL           GNEGY        JACK T        MD      X99001747         THE LAW OFFICES OF PETER T. NICHOLL
GILBERT     JAMES E       MD      X00000348        THE LAW OFFICES OF PETER T. NICHOLL           GODSEY       LANDON        MD      24X-01001200      THE LAW OFFICES OF PETER T. NICHOLL
GILCHRIST   EDWARD        MD      X00000774        THE LAW OFFICES OF PETER T. NICHOLL           GODSEY       MELVIN T      MD      24X10000239       THE LAW OFFICES OF PETER T. NICHOLL
GILCHRIST   GREGORY       MD      24X-02001857     THE LAW OFFICES OF PETER T. NICHOLL           GODWIN       JESSE G       MD      24X-01002106      THE LAW OFFICES OF PETER T. NICHOLL
GILES       JAMES         MD      98113501CX792    THE LAW OFFICES OF PETER T. NICHOLL           GODWIN       MILTON F      MD      24X-01002083      THE LAW OFFICES OF PETER T. NICHOLL
GILES       LARRY A       MD      24X02002004      THE LAW OFFICES OF PETER T. NICHOLL           GODWIN       RUDY A        MD      97325503CX2337    THE LAW OFFICES OF PETER T. NICHOLL
GILL        CHARLES V     MD      X99001172        THE LAW OFFICES OF PETER T. NICHOLL           GOEB         JOHN G        MD      X00000137         THE LAW OFFICES OF PETER T. NICHOLL
GILL        CRAWFORD T    MD      24X01-001166     THE LAW OFFICES OF PETER T. NICHOLL           GOEBEL       DONALD W      MD      24X11000373       THE LAW OFFICES OF PETER T. NICHOLL
GILL        DOTRESS       MD      24X05000154      THE LAW OFFICES OF PETER T. NICHOLL           GOELLER      KENNETH J     MD      X01000483         THE LAW OFFICES OF PETER T. NICHOLL
GILL        RAYMOND W     MD      X99001565        THE LAW OFFICES OF PETER T. NICHOLL           GOFF         JONATHAN M    MD      X 99002547        THE LAW OFFICES OF PETER T. NICHOLL
GILL        RICHARD L     MD      X99001442        THE LAW OFFICES OF PETER T. NICHOLL           GOINES       PRESTON L     MD      98100510CX733     THE LAW OFFICES OF PETER T. NICHOLL
GILL        WILLIAM       MD      X99000829        THE LAW OFFICES OF PETER T. NICHOLL           GOINS        JAMES C       MD      X99000178         THE LAW OFFICES OF PETER T. NICHOLL
GILL        WILLIAM L     MD      24X08000289      THE LAW OFFICES OF PETER T. NICHOLL           GOINS        MARGARET      MD      24X05000383       THE LAW OFFICES OF PETER T. NICHOLL
GILL        WILLIAM L     MD      98296504CX1982   THE LAW OFFICES OF PETER T. NICHOLL           GOINS        ROBIN D       MD      24X01000252       THE LAW OFFICES OF PETER T. NICHOLL
GILLAND     LOUIS S       MD      98177505CX1298   THE LAW OFFICES OF PETER T. NICHOLL           GOINS        ROOSEVELT M   MD      X00000499         THE LAW OFFICES OF PETER T. NICHOLL
GILLARD     JAMES L       MD      X00000487        THE LAW OFFICES OF PETER T. NICHOLL           GOLAMB       JOSEPH F      MD      X99001258         THE LAW OFFICES OF PETER T. NICHOLL
GILLESPIE   GLEN          MD      X99002639        THE LAW OFFICES OF PETER T. NICHOLL           GOLCZYNSKI   VINCENT A     MD      97318506CX2318    THE LAW OFFICES OF PETER T. NICHOLL
GILLESPIE   RUSSELL L     MD      24X06000442      THE LAW OFFICES OF PETER T. NICHOLL           GOLDIAN      JOHN V        MD      24X04000631       THE LAW OFFICES OF PETER T. NICHOLL
GILLEY      CHARLES D     MD      24X15000120      THE LAW OFFICES OF PETER T. NICHOLL           GOLDWIRE     OLLIE M       MD      X98402615         THE LAW OFFICES OF PETER T. NICHOLL
GILLEY      RAYMOND A     MD      X99002071        THE LAW OFFICES OF PETER T. NICHOLL           GOLIS        JOHN A        MD      24X06000592       THE LAW OFFICES OF PETER T. NICHOLL
GILLEY      ROBERT E      MD      24X17000181      THE LAW OFFICES OF PETER T. NICHOLL           GOMEZ        RONALD K      MD      24X15000183       THE LAW OFFICES OF PETER T. NICHOLL
GILLEY      ROBERT E      MD      98-402534        THE LAW OFFICES OF PETER T. NICHOLL           GONGLEWSKI   MARGARET H    MD      24X06000176       THE LAW OFFICES OF PETER T. NICHOLL
GILLEY      ROSE L        MD      24X08000390      THE LAW OFFICES OF PETER T. NICHOLL           GONGLEWSKI   MARION A      MD      X00001302         THE LAW OFFICES OF PETER T. NICHOLL
GILLEY      ROSE L        MD      97240523CX1814   THE LAW OFFICES OF PETER T. NICHOLL           GONSHOR      IRENE C       MD      24X06000668       THE LAW OFFICES OF PETER T. NICHOLL
GILLIAM     ARTHUR        MD      97325504CX2338   THE LAW OFFICES OF PETER T. NICHOLL           GONTER       LAWRENCE F    MD      X99000106         THE LAW OFFICES OF PETER T. NICHOLL
GILLIAM     BOBBY H       MD      98190505CX1364   THE LAW OFFICES OF PETER T. NICHOLL           GONZALES     PATRICIA      MD      24X14000477       THE LAW OFFICES OF PETER T. NICHOLL
GILLIAM     CECIL         MD      X00000885        THE LAW OFFICES OF PETER T. NICHOLL           GOOD         THOMAS A.     MD      97302505 CX2187   THE LAW OFFICES OF PETER T. NICHOLL
GILLIAM     HENRY J       MD      24X04000887      THE LAW OFFICES OF PETER T. NICHOLL           GOODE        ALBERT C      MD      X99000265         THE LAW OFFICES OF PETER T. NICHOLL
GILLIAM     RUSSELL L     MD      98079505CX598    THE LAW OFFICES OF PETER T. NICHOLL           GOODE        CATHERINE E   MD      98191507CX1372    THE LAW OFFICES OF PETER T. NICHOLL
GILLIAM     THOMAS A      MD      X00000116        THE LAW OFFICES OF PETER T. NICHOLL           GOODE        JAMES C       MD      99-001426         THE LAW OFFICES OF PETER T. NICHOLL
GILLIAM     TIMOTHY B     MD      X00001039        THE LAW OFFICES OF PETER T. NICHOLL           GOODE        MILDRED I     MD      24X05000506       THE LAW OFFICES OF PETER T. NICHOLL
GILLIAM     TYRONE D      MD      24X-02000883     THE LAW OFFICES OF PETER T. NICHOLL           GOODE        NELDER A      MD      24X-02001889      THE LAW OFFICES OF PETER T. NICHOLL
GILLIS      FREDERICK A   MD      X99001221        THE LAW OFFICES OF PETER T. NICHOLL           GOODE        ROBERT A      MD      X99002002         THE LAW OFFICES OF PETER T. NICHOLL
GILLIS      GLORIA J      MD      24X06000023      THE LAW OFFICES OF PETER T. NICHOLL           GOODE        VERNON        MD      24X04000725       THE LAW OFFICES OF PETER T. NICHOLL
GILLIS      HERBERT W     MD      X98402616        THE LAW OFFICES OF PETER T. NICHOLL           GOODMAN      JOHNNIE L     MD      98324510CX2195    THE LAW OFFICES OF PETER T. NICHOLL
GILLIS      THOMAS E      MD      X99000230        THE LAW OFFICES OF PETER T. NICHOLL           GOODMAN      PHILIP L      MD      24X06000555       THE LAW OFFICES OF PETER T. NICHOLL
GILMORE     LEROY D       MD      24X04000723      THE LAW OFFICES OF PETER T. NICHOLL           GOODS        ELMER L       MD      X00000926         THE LAW OFFICES OF PETER T. NICHOLL
GILMORE     WILLIAM H     MD      98218505CX1538   THE LAW OFFICES OF PETER T. NICHOLL           GOODS        JOHN T        MD      X00001297         THE LAW OFFICES OF PETER T. NICHOLL
GILROY      JEROME A      MD      98309503CX2063   THE LAW OFFICES OF PETER T. NICHOLL           GOODWILL     GARY L        MD      X01000182         THE LAW OFFICES OF PETER T. NICHOLL
GILROY      ROBERT M      MD      X01000022        THE LAW OFFICES OF PETER T. NICHOLL           GOODWIN      CC            MD      95181508          THE LAW OFFICES OF PETER T. NICHOLL
GINGHER     SAMUEL G      MD      98183517CX1344   THE LAW OFFICES OF PETER T. NICHOLL           GOODWIN      PERNEST L     MD      X00001038         THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                        Appendix A - 480
                                    Case 17-03105                 Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                     Document Page 499 of 624
Claimant    Claimant      State                                                                      Claimant      Claimant         State
Last Name   First Name    Filed   Docket Number        Primary Plaintiff Counsel                     Last Name     First Name       Filed   Docket Number      Primary Plaintiff Counsel
GOODWYN     ALVIN         MD      24X-02001851         THE LAW OFFICES OF PETER T. NICHOLL           GREEN         EDWINA           MD      24X06000111        THE LAW OFFICES OF PETER T. NICHOLL
GOODWYN     JAMES F       MD      X00000588            THE LAW OFFICES OF PETER T. NICHOLL           GREEN         GEORGE P         MD      24X-02001887       THE LAW OFFICES OF PETER T. NICHOLL
GOPIE       RALPH         MD      24X04001061          THE LAW OFFICES OF PETER T. NICHOLL           GREEN         GREGORY A        MD      97339546CX2455     THE LAW OFFICES OF PETER T. NICHOLL
GORDON      EARL T        MD      24X08000462          THE LAW OFFICES OF PETER T. NICHOLL           GREEN         GREGORY I. SR.   MD      97282507 CX2090    THE LAW OFFICES OF PETER T. NICHOLL
GORDON      GARLAND H     MD      X01000603            THE LAW OFFICES OF PETER T. NICHOLL           GREEN         HOWARD B         MD      24X01000407        THE LAW OFFICES OF PETER T. NICHOLL
GORDON      JOHN E        MD      24X12001137          THE LAW OFFICES OF PETER T. NICHOLL           GREEN         IRMA L           MD      24X04001024        THE LAW OFFICES OF PETER T. NICHOLL
GORDON      JOHN J        MD      X99001215            THE LAW OFFICES OF PETER T. NICHOLL           GREEN         IRVIN            MD      97352511CX2505     THE LAW OFFICES OF PETER T. NICHOLL
GORDON      WALTER L      MD      X00000892            THE LAW OFFICES OF PETER T. NICHOLL           GREEN         JACQUELINE       MD      24X05000901        THE LAW OFFICES OF PETER T. NICHOLL
GORMAN      EDWARD P      MD      24X07000420          THE LAW OFFICES OF PETER T. NICHOLL           GREEN         JAMES A          MD      24X04000068        THE LAW OFFICES OF PETER T. NICHOLL
GORMAN      JAMES T       MD      24X07000268          THE LAW OFFICES OF PETER T. NICHOLL           GREEN         JOHN E           MD      98197516CX1414     THE LAW OFFICES OF PETER T. NICHOLL
GORSUCH     JOHN P        MD      X99001223            THE LAW OFFICES OF PETER T. NICHOLL           GREEN         JOHN G           MD      98329506CX2231     THE LAW OFFICES OF PETER T. NICHOLL
GOTINSKY    ERNEST W      MD      24X04000749          THE LAW OFFICES OF PETER T. NICHOLL           GREEN         JOHN R           MD      97262511 CX2010    THE LAW OFFICES OF PETER T. NICHOLL
GOUGH       CHARLES G     MD      X-01000709           THE LAW OFFICES OF PETER T. NICHOLL           GREEN         JOSEPH           MD      24X06000306        THE LAW OFFICES OF PETER T. NICHOLL
GOUGH       CLARENCE      MD      24X06000199          THE LAW OFFICES OF PETER T. NICHOLL           GREEN         LAMONT D         MD      24X02001984        THE LAW OFFICES OF PETER T. NICHOLL
GOUGH       JOHN          MD      24X01000586          THE LAW OFFICES OF PETER T. NICHOLL           GREEN         MARGARET E       MD      24X05000905        THE LAW OFFICES OF PETER T. NICHOLL
GRADY       JAY F         MD      X00000781            THE LAW OFFICES OF PETER T. NICHOLL           GREEN         MAXWELL L        MD      98-402489          THE LAW OFFICES OF PETER T. NICHOLL
GRADY       RODNEY        MD      X00000984            THE LAW OFFICES OF PETER T. NICHOLL           GREEN         MCKINLEY         MD      98009505CX17       THE LAW OFFICES OF PETER T. NICHOLL
GRADY       WALTER L      MD      UNKNOWN              THE LAW OFFICES OF PETER T. NICHOLL           GREEN         MILTON V         MD      X01000411          THE LAW OFFICES OF PETER T. NICHOLL
GRAHAM      ARTHUR        MD      X00001169            THE LAW OFFICES OF PETER T. NICHOLL           GREEN         PAUL             MD      X01000366          THE LAW OFFICES OF PETER T. NICHOLL
GRAHAM      WILLIE A      MD      24X-02000115         THE LAW OFFICES OF PETER T. NICHOLL           GREEN         PEGGY J          MD      24X06000175        THE LAW OFFICES OF PETER T. NICHOLL
GRAMMER     JAMES T       MD      24X-02001402         THE LAW OFFICES OF PETER T. NICHOLL           GREEN         PEGGY J          MD      24X15000191        THE LAW OFFICES OF PETER T. NICHOLL
GRAMMER     VON K         MD      98338570CX2394       THE LAW OFFICES OF PETER T. NICHOLL           GREEN         RALPH            MD      X-01001062         THE LAW OFFICES OF PETER T. NICHOLL
GRANDY      JESSE         MD      98288501CX1901       THE LAW OFFICES OF PETER T. NICHOLL           GREEN         RALPH D          MD      98309506CX2066     THE LAW OFFICES OF PETER T. NICHOLL
GRANNAS     BARBARA L     MD      24X05000283          THE LAW OFFICES OF PETER T. NICHOLL           GREEN         REGINALD D       MD      X00000089          THE LAW OFFICES OF PETER T. NICHOLL
GRANSEE     FREDERICK J   MD      98233515CX1641       THE LAW OFFICES OF PETER T. NICHOLL           GREEN         ROBERT           MD      98316511CX2129     THE LAW OFFICES OF PETER T. NICHOLL
GRANT       BERNARD       MD      24X03000953          THE LAW OFFICES OF PETER T. NICHOLL           GREEN         ROBERT E         MD      98079501CX594      THE LAW OFFICES OF PETER T. NICHOLL
GRANT       CLEOTH S      MD      24X01-001800         THE LAW OFFICES OF PETER T. NICHOLL           GREEN         ROBERT T         MD      X-01001053         THE LAW OFFICES OF PETER T. NICHOLL
GRANT       EDRIC         MD      98275507CX1858       THE LAW OFFICES OF PETER T. NICHOLL           GREEN         ROSEMARY         MD      24X05000805        THE LAW OFFICES OF PETER T. NICHOLL
GRANT       MICHAEL P     MD      24X02001987          THE LAW OFFICES OF PETER T. NICHOLL           GREEN         SAMMIE E         MD      24X05000654        THE LAW OFFICES OF PETER T. NICHOLL
GRANT       ODELL         MD      24X10000257          THE LAW OFFICES OF PETER T. NICHOLL           GREEN         THOMAS           MD      98310526CX2104     THE LAW OFFICES OF PETER T. NICHOLL
GRANT       RALPH J       MD      98078506CX585        THE LAW OFFICES OF PETER T. NICHOLL           GREEN         TITUS            MD      24X13000132        THE LAW OFFICES OF PETER T. NICHOLL
GRANT       SOLOMAN       MD      98079502CX595        THE LAW OFFICES OF PETER T. NICHOLL           GREEN         VIRGINIA B       MD      24X06000416        THE LAW OFFICES OF PETER T. NICHOLL
GRANT       WILLIAM E     MD      24X-02000884         THE LAW OFFICES OF PETER T. NICHOLL           GREEN         WENDELL J        MD      24X01001076        THE LAW OFFICES OF PETER T. NICHOLL
GRATZ       DANIEL T      MD      24X01001066          THE LAW OFFICES OF PETER T. NICHOLL           GREEN         WILLIAM          MD      24X01000589        THE LAW OFFICES OF PETER T. NICHOLL
GRATZ       JOSEPH L      MD      X99001631            THE LAW OFFICES OF PETER T. NICHOLL           GREEN         WILLIAM B        MD      24X-01001881       THE LAW OFFICES OF PETER T. NICHOLL
GRATZ       PAUL F        MD      X99000365            THE LAW OFFICES OF PETER T. NICHOLL           GREEN         WILLIAM D        MD      98006501CX01       THE LAW OFFICES OF PETER T. NICHOLL
GRAVES      ALBERT L      MD      24X-02001060         THE LAW OFFICES OF PETER T. NICHOLL           GREEN         WILLIE L         MD      24X14000163        THE LAW OFFICES OF PETER T. NICHOLL
GRAVES      AMANDA E      MD      24X05000119          THE LAW OFFICES OF PETER T. NICHOLL           GREENAWALL    WALTER L         MD      99-000439          THE LAW OFFICES OF PETER T. NICHOLL
GRAVES      AMANDA E      MD      24X07000414          THE LAW OFFICES OF PETER T. NICHOLL           GREENE        CHARLES E        MD      24X12000388        THE LAW OFFICES OF PETER T. NICHOLL
GRAVES      BOBBIE        MD      24X-01001748         THE LAW OFFICES OF PETER T. NICHOLL           GREENE        CHARLES M        MD      24X01000809        THE LAW OFFICES OF PETER T. NICHOLL
GRAVES      CARL K        MD      98-402481            THE LAW OFFICES OF PETER T. NICHOLL           GREENE        EARL             MD      24X-01001992       THE LAW OFFICES OF PETER T. NICHOLL
GRAVES      CHARLES J     MD      98-044512CX289       THE LAW OFFICES OF PETER T. NICHOLL           GREENE        FREEMAN          MD      24X06000211        THE LAW OFFICES OF PETER T. NICHOLL
GRAVES      CHARLIE A     MD      98261502CX1726       THE LAW OFFICES OF PETER T. NICHOLL           GREENE        HAROLD R         MD      24X12000627        THE LAW OFFICES OF PETER T. NICHOLL
GRAVES      FRED D        MD      24X-02001071         THE LAW OFFICES OF PETER T. NICHOLL           GREENE        LARRY D          VA      700CL0029219A-04   THE LAW OFFICES OF PETER T. NICHOLL
GRAVES      ODELL         MD      X99002510            THE LAW OFFICES OF PETER T. NICHOLL           GREENE        SAMMIE L         MD      24X12001009        THE LAW OFFICES OF PETER T. NICHOLL
GRAVES      WILLIE        MD      X-98402502           THE LAW OFFICES OF PETER T. NICHOLL           GREENE        SOLOMON          MD      24X01001591        THE LAW OFFICES OF PETER T. NICHOLL
GRAY        ANGELA P      MD      24X06000319          THE LAW OFFICES OF PETER T. NICHOLL           GREENFELDER   ROBERT C         MD      24X06000224        THE LAW OFFICES OF PETER T. NICHOLL
GRAY        CAREY D       MD      24X14000438          THE LAW OFFICES OF PETER T. NICHOLL           GREENFELDER   ROBERT C         MD      98078505CX584      THE LAW OFFICES OF PETER T. NICHOLL
GRAY        CHARLES       MD      24X02001130          THE LAW OFFICES OF PETER T. NICHOLL           GREENLIEF     WILLIAM B        MD      24X10000401        THE LAW OFFICES OF PETER T. NICHOLL
GRAY        CHARLES W     MD      24X02001148          THE LAW OFFICES OF PETER T. NICHOLL           GREENWOOD     DAVID O          MD      97290502 CX2140    THE LAW OFFICES OF PETER T. NICHOLL
GRAY        DAVID         MD      24X-02000284         THE LAW OFFICES OF PETER T. NICHOLL           GREER         TOMMY D          MD      24X03001186        THE LAW OFFICES OF PETER T. NICHOLL
GRAY        ERIC A        MD      97339549CX2458       THE LAW OFFICES OF PETER T. NICHOLL           GREGOREK      JOSEPH M         MD      97352503CX2497     THE LAW OFFICES OF PETER T. NICHOLL
GRAY        EUGENE A      MD      X00000296            THE LAW OFFICES OF PETER T. NICHOLL           GREGORY       ALFRED E         MD      24X12000592        THE LAW OFFICES OF PETER T. NICHOLL
GRAY        HAYWARD W     VA      700CL9927960A-04     THE LAW OFFICES OF PETER T. NICHOLL           GREGORY       HERMAN D         MD      98191502CX1367     THE LAW OFFICES OF PETER T. NICHOLL
GRAY        JAMES O       MD      24X-02000294         THE LAW OFFICES OF PETER T. NICHOLL           GREGORY       HILTON J         MD      X99001213          THE LAW OFFICES OF PETER T. NICHOLL
GRAY        OTIS B        MD      24X01000593          THE LAW OFFICES OF PETER T. NICHOLL           GREGORY       JACK B           MD      X01000263          THE LAW OFFICES OF PETER T. NICHOLL
GRAY        OTIS B        MD      24X04001159          THE LAW OFFICES OF PETER T. NICHOLL           GREGORY       JAMES E          MD      24X04000089        THE LAW OFFICES OF PETER T. NICHOLL
GRAY        ROBERT L      MD      24X06000033          THE LAW OFFICES OF PETER T. NICHOLL           GREGORY       MATTHEW R        MD      24X01001749        THE LAW OFFICES OF PETER T. NICHOLL
GRAY        RONALD        MD      98176512CX1286       THE LAW OFFICES OF PETER T. NICHOLL           GREGORY       PEGGY            MD      24X08000464        THE LAW OFFICES OF PETER T. NICHOLL
GRAY        RONALD L      MD      24X-01001932         THE LAW OFFICES OF PETER T. NICHOLL           GREGORY       STANLEY E        MD      X01000357          THE LAW OFFICES OF PETER T. NICHOLL
GRAY        WALTER O      MD      24X04001144          THE LAW OFFICES OF PETER T. NICHOLL           GREGORY       THOMAS J         MD      98329559CX2284     THE LAW OFFICES OF PETER T. NICHOLL
GRAY        WILLIAM L     MD      97337504CX2394       THE LAW OFFICES OF PETER T. NICHOLL           GREGORY       WAYNE G          MD      24X09000162        THE LAW OFFICES OF PETER T. NICHOLL
GRECO       FRANCIS O     MD      98204503CX1464       THE LAW OFFICES OF PETER T. NICHOLL           GREGUS        THOMAS J         MD      X99002070          THE LAW OFFICES OF PETER T. NICHOLL
GREDLEIN    JOHN G        MD      X99000221            THE LAW OFFICES OF PETER T. NICHOLL           GRENWAY       SAMUEL           MD      99-001333          THE LAW OFFICES OF PETER T. NICHOLL
GREEN       ANDRE L       MD      24X04001023          THE LAW OFFICES OF PETER T. NICHOLL           GRESHAM       JAMES E          MD      98226506CX1602     THE LAW OFFICES OF PETER T. NICHOLL
GREEN       BEAMAN        MD      24X97248528 CX1902   THE LAW OFFICES OF PETER T. NICHOLL           GRESHAM       LAWRENCE         MD      97325520CX2354     THE LAW OFFICES OF PETER T. NICHOLL
GREEN       BERNARD C     MD      X-01001052           THE LAW OFFICES OF PETER T. NICHOLL           GRESHAM       LEONARD          MD      97339552CX2461     THE LAW OFFICES OF PETER T. NICHOLL
GREEN       BESSIE        MD      24X06000102          THE LAW OFFICES OF PETER T. NICHOLL           GRIBBET       JOHN T           MD      98037522CX255      THE LAW OFFICES OF PETER T. NICHOLL
GREEN       CALVIN N      MD      24X-02000623         THE LAW OFFICES OF PETER T. NICHOLL           GRIBBLE       HAROLD C.        MD      97269512 CX2031    THE LAW OFFICES OF PETER T. NICHOLL
GREEN       CALVIN W      MD      24X14000230          THE LAW OFFICES OF PETER T. NICHOLL           GRIBBLE       SAMUEL C         MD      X99002011          THE LAW OFFICES OF PETER T. NICHOLL
GREEN       CARROLL H     MD      98114503CX810        THE LAW OFFICES OF PETER T. NICHOLL           GRIBBLE       SHIRLEY J        MD      24X05000750        THE LAW OFFICES OF PETER T. NICHOLL
GREEN       CHARLES       MD      X01000486            THE LAW OFFICES OF PETER T. NICHOLL           GRIER         CONNIE           MD      24X06000508        THE LAW OFFICES OF PETER T. NICHOLL
GREEN       DAVID L       MD      X99001508            THE LAW OFFICES OF PETER T. NICHOLL           GRIER         WILLIAM H        MD      98113511CX802      THE LAW OFFICES OF PETER T. NICHOLL
GREEN       DONALD        MD      24X-02000679         THE LAW OFFICES OF PETER T. NICHOLL           GRIFFIN       ARTHUR C         MD      98120505CX838      THE LAW OFFICES OF PETER T. NICHOLL
GREEN       EDITH H       MD      24X05000393          THE LAW OFFICES OF PETER T. NICHOLL           GRIFFIN       CHARLIE W        MD      24X03000695        THE LAW OFFICES OF PETER T. NICHOLL
GREEN       EDWARD C      MD      97304506 CX2203      THE LAW OFFICES OF PETER T. NICHOLL           GRIFFIN       CLARENCE         MD      24X-03000346       THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                                 Appendix A - 481
                                      Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                    Document Page 500 of 624
Claimant      Claimant      State                                                                   Claimant       Claimant         State
Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel                     Last Name      First Name       Filed   Docket Number     Primary Plaintiff Counsel
GRIFFIN       DANIEL W      MD      24X15000182       THE LAW OFFICES OF PETER T. NICHOLL           HALFTER        CARL E           MD      98-320511CX2176   THE LAW OFFICES OF PETER T. NICHOLL
GRIFFIN       JAMES Z       MD      24X-02001075      THE LAW OFFICES OF PETER T. NICHOLL           HALL           ALBERT J         MD      X00000904         THE LAW OFFICES OF PETER T. NICHOLL
GRIFFIN       JEROME        MD      X-98402505        THE LAW OFFICES OF PETER T. NICHOLL           HALL           ANTHONY T        MD      24X10000062       THE LAW OFFICES OF PETER T. NICHOLL
GRIFFIN       JIMMY L       MD      97339556CX2465    THE LAW OFFICES OF PETER T. NICHOLL           HALL           CALVIN           MD      24X04000767       THE LAW OFFICES OF PETER T. NICHOLL
GRIFFIN       JOSEPH M      MD      X01000264         THE LAW OFFICES OF PETER T. NICHOLL           HALL           CHARLES H        MD      X99000231         THE LAW OFFICES OF PETER T. NICHOLL
GRIFFIN       LEON          MD      24X04001072       THE LAW OFFICES OF PETER T. NICHOLL           HALL           CLARENCE E       MD      24X01-001439      THE LAW OFFICES OF PETER T. NICHOLL
GRIFFIN       NATHANIEL G   MD      X99000223         THE LAW OFFICES OF PETER T. NICHOLL           HALL           DOUGLAS F        MD      24X03000446       THE LAW OFFICES OF PETER T. NICHOLL
GRIFFIN       PRICE J       MD      98324519CX2204    THE LAW OFFICES OF PETER T. NICHOLL           HALL           ERNEST J         MD      97261505 CX1982   THE LAW OFFICES OF PETER T. NICHOLL
GRIFFIN       ROBERT C      MD      24X09000122       THE LAW OFFICES OF PETER T. NICHOLL           HALL           ERVIN            MD      97276516 CX2067   THE LAW OFFICES OF PETER T. NICHOLL
GRIFFIN       ROLAND W      MD      24X01001747       THE LAW OFFICES OF PETER T. NICHOLL           HALL           GEORGE M         MD      24X02002277       THE LAW OFFICES OF PETER T. NICHOLL
GRIFFIN       RUBY O        MD      24X05000713       THE LAW OFFICES OF PETER T. NICHOLL           HALL           GOLDIE           MD      95333501          THE LAW OFFICES OF PETER T. NICHOLL
GRIFFITH      GERTRUDE L    MD      24X05000655       THE LAW OFFICES OF PETER T. NICHOLL           HALL           HERBERT A        MD      X01000628         THE LAW OFFICES OF PETER T. NICHOLL
GRIFFITH      JOHN H        MD      X01000484         THE LAW OFFICES OF PETER T. NICHOLL           HALL           IRENE D          MD      24X06000593       THE LAW OFFICES OF PETER T. NICHOLL
GRIFFITH      KEITH A       MD      24X01001761       THE LAW OFFICES OF PETER T. NICHOLL           HALL           JAMES L          MD      X99000179         THE LAW OFFICES OF PETER T. NICHOLL
GRIFFITH      WILLIAM M     MD      24X-02000986      THE LAW OFFICES OF PETER T. NICHOLL           HALL           JAMES S          MD      X99002114         THE LAW OFFICES OF PETER T. NICHOLL
GRIMES        DOROTHY M     MD      24X05000656       THE LAW OFFICES OF PETER T. NICHOLL           HALL           JEROME           MD      X-01000707        THE LAW OFFICES OF PETER T. NICHOLL
GRIMES        JAMES A       MD      X99000755         THE LAW OFFICES OF PETER T. NICHOLL           HALL           JOSEPH           MD      X-01000961        THE LAW OFFICES OF PETER T. NICHOLL
GRIMES        LENWOOD L     MD      X00000053         THE LAW OFFICES OF PETER T. NICHOLL           HALL           LINDSAY B. SR.   MD      97248529 CX1903   THE LAW OFFICES OF PETER T. NICHOLL
GRIMES        LEROY R       MD      X00000478         THE LAW OFFICES OF PETER T. NICHOLL           HALL           LOIS F           MD      24X05000712       THE LAW OFFICES OF PETER T. NICHOLL
GRINAGE       JEROME B      MD      X-98402445        THE LAW OFFICES OF PETER T. NICHOLL           HALL           MELVIN N         MD      24X4000479        THE LAW OFFICES OF PETER T. NICHOLL
GRINNAGE      CLARENCE G    MD      X99000746         THE LAW OFFICES OF PETER T. NICHOLL           HALL           MILTON W         MD      99-002646         THE LAW OFFICES OF PETER T. NICHOLL
GRISSINGER    RONALD E      MD      X00000036         THE LAW OFFICES OF PETER T. NICHOLL           HALL           NEWMON L         MD      X99000717         THE LAW OFFICES OF PETER T. NICHOLL
GROGAN        ROBERT E      MD      X99001969         THE LAW OFFICES OF PETER T. NICHOLL           HALL           RALPH            MD      24X04001133       THE LAW OFFICES OF PETER T. NICHOLL
GROSS         CAROLYN M     MD      X99000976         THE LAW OFFICES OF PETER T. NICHOLL           HALL           RANDOLPH J       MD      98079509CX602     THE LAW OFFICES OF PETER T. NICHOLL
GROSS         DIANNA I      MD      24X01-001805      THE LAW OFFICES OF PETER T. NICHOLL           HALL           RAY S            MD      X00000564         THE LAW OFFICES OF PETER T. NICHOLL
GROSS         FRANK T       MD      24X-02001061      THE LAW OFFICES OF PETER T. NICHOLL           HALL           RICK L           MD      24X-02001065      THE LAW OFFICES OF PETER T. NICHOLL
GROSS         LAWRENCE      MD      24X01-001164      THE LAW OFFICES OF PETER T. NICHOLL           HALL           RODELL W         MD      24X03000321       THE LAW OFFICES OF PETER T. NICHOLL
GROSS         PAUL          MD      98023519CX122     THE LAW OFFICES OF PETER T. NICHOLL           HALL           SHARON L         MD      X99001796         THE LAW OFFICES OF PETER T. NICHOLL
GROSS         RONALD A      MD      24X-01002055      THE LAW OFFICES OF PETER T. NICHOLL           HALL           SHIRLEY A        MD      24X01001427       THE LAW OFFICES OF PETER T. NICHOLL
GROVE         CHARLES E     MD      24X11000110       THE LAW OFFICES OF PETER T. NICHOLL           HALL           SUSIE M          MD      99002146          THE LAW OFFICES OF PETER T. NICHOLL
GROVE         FORREST L     MD      98-320505CX2170   THE LAW OFFICES OF PETER T. NICHOLL           HALL           THEODORE R       MD      X00000099         THE LAW OFFICES OF PETER T. NICHOLL
GROVE         JD            MD      24X14000187       THE LAW OFFICES OF PETER T. NICHOLL           HALL           WALLACE E        MD      98296508CX1986    THE LAW OFFICES OF PETER T. NICHOLL
GROVE         JOSEPH E      MD      24X15000302       THE LAW OFFICES OF PETER T. NICHOLL           HALL           WILLIAM J        MD      99-001332         THE LAW OFFICES OF PETER T. NICHOLL
GRUBB         HAROLD G      MD      X99001894         THE LAW OFFICES OF PETER T. NICHOLL           HALLAMEYER     RONALD J         MD      24X04000090       THE LAW OFFICES OF PETER T. NICHOLL
GUERCIO       JOACHIM B     MD      98177506CX1299    THE LAW OFFICES OF PETER T. NICHOLL           HALLER         WAYNE D          MD      24X04000491       THE LAW OFFICES OF PETER T. NICHOLL
GUERNDT       ROBERT L      MD      97317502CX2308    THE LAW OFFICES OF PETER T. NICHOLL           HALLEY         HERSCHEL H       MD      98260504CX1722    THE LAW OFFICES OF PETER T. NICHOLL
GUERNDT       ROBERT L      MD      98260506CX1724    THE LAW OFFICES OF PETER T. NICHOLL           HALSEY         AUDLIE V         MD      24X-01001964      THE LAW OFFICES OF PETER T. NICHOLL
GULLION       BRUCE         MD      24X13000036       THE LAW OFFICES OF PETER T. NICHOLL           HALTERMAN      WILLIAM M        MD      98275512CX1863    THE LAW OFFICES OF PETER T. NICHOLL
GUMMER        ROBERT C      MD      98-072564CX561    THE LAW OFFICES OF PETER T. NICHOLL           HALTIWANGER    SOLOMON D        MD      97261504 CX1981   THE LAW OFFICES OF PETER T. NICHOLL
GUMP          CECIL R       MD      24X-03000249      THE LAW OFFICES OF PETER T. NICHOLL           HAM            JAMES M          MD      98-402529         THE LAW OFFICES OF PETER T. NICHOLL
GUNN          ERNEST G      MD      98-402485         THE LAW OFFICES OF PETER T. NICHOLL           HAMIDULLAH     DANIEL           MD      98177510CX1303    THE LAW OFFICES OF PETER T. NICHOLL
GUNN          HOWARD M      MD      24X02002145       THE LAW OFFICES OF PETER T. NICHOLL           HAMIEL         MILTON           MD      24X12000647       THE LAW OFFICES OF PETER T. NICHOLL
GUNTER        WALTER E      MD      24X04000453       THE LAW OFFICES OF PETER T. NICHOLL           HAMILTON       ALDRICK          MD      24X03000665       THE LAW OFFICES OF PETER T. NICHOLL
GUNTER        WALTER E      MD      X 99002518        THE LAW OFFICES OF PETER T. NICHOLL           HAMILTON       ALEX L           MD      24X-02001896      THE LAW OFFICES OF PETER T. NICHOLL
GUNTHROP      ANTHONY M     MD      X-010001003       THE LAW OFFICES OF PETER T. NICHOLL           HAMILTON       ARTHUR E         MD      X00001453         THE LAW OFFICES OF PETER T. NICHOLL
GUNTHROP      RONALD        MD      24X02001574       THE LAW OFFICES OF PETER T. NICHOLL           HAMILTON       CLARENCE         MD      98006505CX05      THE LAW OFFICES OF PETER T. NICHOLL
GUPTON        LOUIS L       MD      24X06000474       THE LAW OFFICES OF PETER T. NICHOLL           HAMILTON       EDWARD           MD      24X11000501       THE LAW OFFICES OF PETER T. NICHOLL
GURECKI       JOSEPH P.     MD      97283510 CX3005   THE LAW OFFICES OF PETER T. NICHOLL           HAMILTON       EUGENE L         MD      97283505 CX3000   THE LAW OFFICES OF PETER T. NICHOLL
GUTHRIE       DOUGLAS W     MD      24X-01001853      THE LAW OFFICES OF PETER T. NICHOLL           HAMILTON       JAMES S          MD      98295503CX1969    THE LAW OFFICES OF PETER T. NICHOLL
GUY           MERLE W       MD      24X-03000297      THE LAW OFFICES OF PETER T. NICHOLL           HAMILTON       JERRY M          MD      98072571          THE LAW OFFICES OF PETER T. NICHOLL
GUYE          MICHAEL A     MD      24X-01001956      THE LAW OFFICES OF PETER T. NICHOLL           HAMILTON       LEE R            MD      24X01001077       THE LAW OFFICES OF PETER T. NICHOLL
GWALTNEY      GEORGE A      MD      X99000268         THE LAW OFFICES OF PETER T. NICHOLL           HAMILTON       MAURICE E        MD      X00000514         THE LAW OFFICES OF PETER T. NICHOLL
GWALTNEY      HOWARD M      MD      X-98402498        THE LAW OFFICES OF PETER T. NICHOLL           HAMILTON       RICHARD E        MD      24X05000051       THE LAW OFFICES OF PETER T. NICHOLL
GWIN          DONALD F      MD      X99001692         THE LAW OFFICES OF PETER T. NICHOLL           HAMILTON       ROBERT A         MD      X99001516         THE LAW OFFICES OF PETER T. NICHOLL
HACKNEY       ERNEST        MD      24X06000331       THE LAW OFFICES OF PETER T. NICHOLL           HAMILTON       ROBERTA          MD      24X06000647       THE LAW OFFICES OF PETER T. NICHOLL
HADDOX        GLENN H       MD      X99001981         THE LAW OFFICES OF PETER T. NICHOLL           HAMILTON       RONALD           MD      X99001556         THE LAW OFFICES OF PETER T. NICHOLL
HADEL         MARVIN E      MD      24X-01001538      THE LAW OFFICES OF PETER T. NICHOLL           HAMILTON       RUBY P           MD      24X05000302       THE LAW OFFICES OF PETER T. NICHOLL
HADLEY        RAVANNA H     MD      24X-02002598      THE LAW OFFICES OF PETER T. NICHOLL           HAMILTON       THOMAS X         MD      X00000188         THE LAW OFFICES OF PETER T. NICHOLL
HAGER         GARY R        MD      98268513CX1814    THE LAW OFFICES OF PETER T. NICHOLL           HAMLETT        IRVING           MD      X00000370         THE LAW OFFICES OF PETER T. NICHOLL
HAGIS         GEORGE A      MD      24X-02000801      THE LAW OFFICES OF PETER T. NICHOLL           HAMLIN         JAMES E          MD      X00001018         THE LAW OFFICES OF PETER T. NICHOLL
HAGNER        BEVERLY A     MD      X99001555         THE LAW OFFICES OF PETER T. NICHOLL           HAMLIN         MELL T           MD      X99001454         THE LAW OFFICES OF PETER T. NICHOLL
HAGY          CHARLES R     MD      24X11000496       THE LAW OFFICES OF PETER T. NICHOLL           HAMLIN         TERRY            MD      24X02001235       THE LAW OFFICES OF PETER T. NICHOLL
HAGY          CLYDE F       MD      24X02002108       THE LAW OFFICES OF PETER T. NICHOLL           HAMM           HAROLD E         MD      98240509CX1661    THE LAW OFFICES OF PETER T. NICHOLL
HAHN          BERNARD A     MD      X-01000697        THE LAW OFFICES OF PETER T. NICHOLL           HAMM           JESSIE J         MD      24X05000113       THE LAW OFFICES OF PETER T. NICHOLL
HAILEY        WILLIAM A     MD      24X-02001379      THE LAW OFFICES OF PETER T. NICHOLL           HAMMERBACHER   ROBERT L         MD      24X-02000226      THE LAW OFFICES OF PETER T. NICHOLL
HAINES        RICHARD T     MD      X00000806         THE LAW OFFICES OF PETER T. NICHOLL           HAMMERBACKER   CHARLES C        MD      24X11000155       THE LAW OFFICES OF PETER T. NICHOLL
HAINES        ROBERT E      MD      96176501          THE LAW OFFICES OF PETER T. NICHOLL           HAMMERBACKER   CHARLES C        MD      24X15000550       THE LAW OFFICES OF PETER T. NICHOLL
HAINESWORTH   JAMES L       MD      97338501CX2397    THE LAW OFFICES OF PETER T. NICHOLL           HAMMOND        BARBARA A        MD      X99001837         THE LAW OFFICES OF PETER T. NICHOLL
HAIRSTON      EDWARD        MD      X99001316         THE LAW OFFICES OF PETER T. NICHOLL           HAMMOND        MICHAEL          MD      24X03000796       THE LAW OFFICES OF PETER T. NICHOLL
HAIRSTON      ELEANOR E     MD      24X06000321       THE LAW OFFICES OF PETER T. NICHOLL           HAMMOND        WELDON J         MD      24X02002144       THE LAW OFFICES OF PETER T. NICHOLL
HAIRSTON      JOSEPH L      MD      99000277          THE LAW OFFICES OF PETER T. NICHOLL           HAMMONDS       ARTHUR A         MD      98015504CX38      THE LAW OFFICES OF PETER T. NICHOLL
HAIRSTON      WILLIAM C     MD      24X03001184       THE LAW OFFICES OF PETER T. NICHOLL           HAMMONDS       JOHN A           MD      X00000563         THE LAW OFFICES OF PETER T. NICHOLL
HALCOTT       JOHN J        MD      24X-01001696      THE LAW OFFICES OF PETER T. NICHOLL           HAMPSHIRE      RICHARD W        MD      X 99002549        THE LAW OFFICES OF PETER T. NICHOLL
HALE          JAMES W       MD      98114508CX815     THE LAW OFFICES OF PETER T. NICHOLL           HAMPTON        CHARLES W        MD      X99001632         THE LAW OFFICES OF PETER T. NICHOLL
HALE          LANDIS M      MD      X01000597         THE LAW OFFICES OF PETER T. NICHOLL           HAMPTON        MELTON M         MD      98113504CX795     THE LAW OFFICES OF PETER T. NICHOLL
HALEY         NORMAN J      MD      24X-02001850      THE LAW OFFICES OF PETER T. NICHOLL           HAMPTON        ROBERT L         MD      24X-01001877      THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                                Appendix A - 482
                                     Case 17-03105               Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                    Document Page 501 of 624
Claimant     Claimant      State                                                                    Claimant    Claimant      State
Last Name    First Name    Filed   Docket Number      Primary Plaintiff Counsel                     Last Name   First Name    Filed   Docket Number      Primary Plaintiff Counsel
HANCOCK      ARTHUR K      MD      98035501CX228      THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      EDDIE         MD      X98402619          THE LAW OFFICES OF PETER T. NICHOLL
HANCOCK      LOIS M        MD      98204512CX1473     THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      ELBERT        MD      X99001921          THE LAW OFFICES OF PETER T. NICHOLL
HANDY        JAMES A       MD      24X04001075        THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      ERVIN C       MD      98134506CX928      THE LAW OFFICES OF PETER T. NICHOLL
HANDY        JEFFERSON V   MD      24X05000573        THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      FANNIE C      MD      98037524CX257      THE LAW OFFICES OF PETER T. NICHOLL
HANLIN       DON           MD      X99000269          THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      GARY C        MD      24X01000406        THE LAW OFFICES OF PETER T. NICHOLL
HANLIN       JAMES T       MD      X00000343          THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      GERALDINE H   MD      24X05000384        THE LAW OFFICES OF PETER T. NICHOLL
HANLON       GEORGE L      MD      24X-02000968       THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      GILBERT J     MD      24X16000279        THE LAW OFFICES OF PETER T. NICHOLL
HANLON       PATRICIA D    MD      24X06000603        THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      HAYWOOD L.    MD      97283502 CX2097    THE LAW OFFICES OF PETER T. NICHOLL
HANNAH       JOHN          MD      X00000131          THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      HENRY         MD      95310506           THE LAW OFFICES OF PETER T. NICHOLL
HANNAH       NATHANIEL E   MD      24X03000939        THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      HUGO H        MD      24X07000269        THE LAW OFFICES OF PETER T. NICHOLL
HANSFORD     JOHN F        MD      24X10000016        THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      JAMES F       MD      24X-02001413       THE LAW OFFICES OF PETER T. NICHOLL
HANSON       EDWARD        MD      X99002220          THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      JAMES G       MD      24X-02001900       THE LAW OFFICES OF PETER T. NICHOLL
HANSON       GEORGE W      MD      98226515CX1611     THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      JAMES G       MD      X00000990          THE LAW OFFICES OF PETER T. NICHOLL
HANSON       GLADYS E      MD      24X08000131        THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      JAMES H       MD      97337502CX2392     THE LAW OFFICES OF PETER T. NICHOLL
HARCUM       INEZ V        MD      24X01000807        THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      JAMES I       MD      98247514CX1693     THE LAW OFFICES OF PETER T. NICHOLL
HARCUM       LEROY M       MD      98338541CX2365     THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      JAMES N       MD      98058514CX404      THE LAW OFFICES OF PETER T. NICHOLL
HARCUM       MAX S         MD      X99001367          THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      JAMES T       MD      98107521CX773      THE LAW OFFICES OF PETER T. NICHOLL
HARDAWAY     PAUL J        MD      24X01001128        THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      JANET         MD      24X16000214        THE LAW OFFICES OF PETER T. NICHOLL
HARDEN       DONALD R      MD      X00000771          THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      JEROD         MD      24X01001126        THE LAW OFFICES OF PETER T. NICHOLL
HARDEN       DOROTHEA R    MD      X99002597          THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      JOHN O        MD      X99000180          THE LAW OFFICES OF PETER T. NICHOLL
HARDEN       JOSEPH        MD      98078503CX582      THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      JOHN P        MD      24X-02000550       THE LAW OFFICES OF PETER T. NICHOLL
HARDIN       ROBERT C      MD      24X-02001064       THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      JOHNNIE L     MD      98176514CX1288     THE LAW OFFICES OF PETER T. NICHOLL
HARDING      JEROME        MD      24X01001063        THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      JOSEPH S      MD      X99000166          THE LAW OFFICES OF PETER T. NICHOLL
HARDING      RONALD M      MD      24X-03000288       THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      LEROY         MD      X00000601          THE LAW OFFICES OF PETER T. NICHOLL
HARDING      TYRONE R      MD      24X05000050        THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      LINWOOD M     MD      98079510CX603      THE LAW OFFICES OF PETER T. NICHOLL
HARDISON     DOUGLAS B     MD      98197522CX1420     THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      LONNIE        MD      98320510CX2175     THE LAW OFFICES OF PETER T. NICHOLL
HARDISON     JOHN I        MD      98029505CX200      THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      MARVIN P      MD      24X11000499        THE LAW OFFICES OF PETER T. NICHOLL
HARDRICK     KENNETH       MD      24X15000046        THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      MAURICE L     MD      24X-02000552       THE LAW OFFICES OF PETER T. NICHOLL
HARDRICK     LETHANIEL     MD      24X04000069        THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      MAURICE L     MD      24X08000345        THE LAW OFFICES OF PETER T. NICHOLL
HARDY        EDWARD A      MD      98093505CX665      THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      MELVIN R      MD      X01000269          THE LAW OFFICES OF PETER T. NICHOLL
HARDY        JAMES E       MD      X00000982          THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      PREM C        MD      24X02001221        THE LAW OFFICES OF PETER T. NICHOLL
HARDY        JOHN J        MD      X00001415          THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      RAYMOND M     MD      97325505CX2339     THE LAW OFFICES OF PETER T. NICHOLL
HARDY        JOHN R        MD      98120516CX849      THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      ROBERT        MD      99-001329          THE LAW OFFICES OF PETER T. NICHOLL
HARDY        OTIS L        MD      24X-02001553       THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      ROOSEVELT M   MD      24X13000425        THE LAW OFFICES OF PETER T. NICHOLL
HARDY        RAY           MD      24X-02000062       THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      RUBEN J       VA      740CL01000965-00   THE LAW OFFICES OF PETER T. NICHOLL
HARDY        WILLIAM D     MD      X00000742          THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      SAMUEL        MD      98310516CX2094     THE LAW OFFICES OF PETER T. NICHOLL
HARE         RICHARD G     MD      X99000182          THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      SAMUEL L      MD      24X03000667        THE LAW OFFICES OF PETER T. NICHOLL
HARE         VIRGIL L      MD      99-001337          THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      SHARON        MD      24X15000181        THE LAW OFFICES OF PETER T. NICHOLL
HARGROVE     ALVESTER C    MD      98177503CX1296     THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      SHELDON L     MD      24X09000160        THE LAW OFFICES OF PETER T. NICHOLL
HARGROVE     CLIFTON       MD      24X03001141        THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      SYLVIA E      MD      24X04000796        THE LAW OFFICES OF PETER T. NICHOLL
HARGROVE     JOHN          MD      X99001693          THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      VERNON L      MD      X99000165          THE LAW OFFICES OF PETER T. NICHOLL
HARLEE       DENNIS E      MD      24X11000346        THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      WALTER F      MD      24X01-001445       THE LAW OFFICES OF PETER T. NICHOLL
HARLOW       EARL K        MD      98317523CX2154     THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      WILLIAM S     MD      24X-01001965       THE LAW OFFICES OF PETER T. NICHOLL
HARLOW       OLLIE W       MD      X01000185          THE LAW OFFICES OF PETER T. NICHOLL           HARRIS      YVONNE D      MD      24X06000198        THE LAW OFFICES OF PETER T. NICHOLL
HARMON       FRED          MD      24X014000805       THE LAW OFFICES OF PETER T. NICHOLL           HARRISON    ALVIN M       MD      X99001479          THE LAW OFFICES OF PETER T. NICHOLL
HARMON       HARRY T       MD      98190502CX1361     THE LAW OFFICES OF PETER T. NICHOLL           HARRISON    FRANCES G.    MD      97302508 CX2190    THE LAW OFFICES OF PETER T. NICHOLL
HARMON       STEWART R     MD      24X01000307        THE LAW OFFICES OF PETER T. NICHOLL           HARRISON    GEORGE R      MD      X99001174          THE LAW OFFICES OF PETER T. NICHOLL
HARPER       ALPHONSO W    MD      98329565CX2290     THE LAW OFFICES OF PETER T. NICHOLL           HARRISON    HAROLD        MD      X00000704          THE LAW OFFICES OF PETER T. NICHOLL
HARPER       BENNIE E      MD      24X-01002050       THE LAW OFFICES OF PETER T. NICHOLL           HARRISON    JAMES E       MD      97309507 CX2229    THE LAW OFFICES OF PETER T. NICHOLL
HARPER       CALVIN J      MD      24X06000498        THE LAW OFFICES OF PETER T. NICHOLL           HARRISON    JAMES R       MD      24X01-001806       THE LAW OFFICES OF PETER T. NICHOLL
HARPER       EDWARD P      MD      98183522CX1349     THE LAW OFFICES OF PETER T. NICHOLL           HARRISON    KENNETH       MD      98135508CX936      THE LAW OFFICES OF PETER T. NICHOLL
HARPER       HERBERT W     MD      24X-02001558       THE LAW OFFICES OF PETER T. NICHOLL           HARRISON    LILLIAN       MD      24X05000508        THE LAW OFFICES OF PETER T. NICHOLL
HARPER       JOHN L        MD      98043509CX274      THE LAW OFFICES OF PETER T. NICHOLL           HARRISON    MARY A        MD      24X05000601        THE LAW OFFICES OF PETER T. NICHOLL
HARPER       LYMAN E       MD      X99000276          THE LAW OFFICES OF PETER T. NICHOLL           HARRISON    NAOMI         MD      24X11000206        THE LAW OFFICES OF PETER T. NICHOLL
HARPER       ROBERT E      MD      98303508CX2045     THE LAW OFFICES OF PETER T. NICHOLL           HARRISON    RAYMOND L     MD      24X03000431        THE LAW OFFICES OF PETER T. NICHOLL
HARPER       WESLEY T      MD      24X02001723        THE LAW OFFICES OF PETER T. NICHOLL           HARRISON    RICHARD       MD      X00000915          THE LAW OFFICES OF PETER T. NICHOLL
HARRELL      ANDERSON      MD      03000168           THE LAW OFFICES OF PETER T. NICHOLL           HARRISON    RICHARD B     MD      X01000747          THE LAW OFFICES OF PETER T. NICHOLL
HARRELL      BRISCOE J     MD      24X01001074        THE LAW OFFICES OF PETER T. NICHOLL           HARRISON    SAMUEL        MD      24X04000948        THE LAW OFFICES OF PETER T. NICHOLL
HARRELL      CHARLES B     MD      24X10000491        THE LAW OFFICES OF PETER T. NICHOLL           HARRISON    SAMUEL        MD      24X07000082        THE LAW OFFICES OF PETER T. NICHOLL
HARRELL      KENNETH       MD      98329512CX2237     THE LAW OFFICES OF PETER T. NICHOLL           HARRISON    SAMUEL        MD      98295510CX1976     THE LAW OFFICES OF PETER T. NICHOLL
HARRELL      RONALD B      MD      X-98402439         THE LAW OFFICES OF PETER T. NICHOLL           HARRISON    SAMUEL W      MD      98323501CX2180     THE LAW OFFICES OF PETER T. NICHOLL
HARRIDAY     SAMUEL J      MD      98121512CX863      THE LAW OFFICES OF PETER T. NICHOLL           HARRISON    THEODORE      MD      24X04000114        THE LAW OFFICES OF PETER T. NICHOLL
HARRIED      MORRIS        MD      X99002028          THE LAW OFFICES OF PETER T. NICHOLL           HARRISON    WILLIAM E     MD      X00000293          THE LAW OFFICES OF PETER T. NICHOLL
HARRINGTON   DENNIS J      MD      24X10000156        THE LAW OFFICES OF PETER T. NICHOLL           HARRISON    WILLIAM M     MD      X99001983          THE LAW OFFICES OF PETER T. NICHOLL
HARRINGTON   SAMUEL S      MD      24X04000915        THE LAW OFFICES OF PETER T. NICHOLL           HARROD      BEATRICE      MD      X00001211          THE LAW OFFICES OF PETER T. NICHOLL
HARRINGTON   WILLIAM F     MD      24X05000190        THE LAW OFFICES OF PETER T. NICHOLL           HARROD      DELMAR L      MD      97318513CX2325     THE LAW OFFICES OF PETER T. NICHOLL
HARRIS       ANDREW        VA      740CL99001643-00   THE LAW OFFICES OF PETER T. NICHOLL           HARROD      LAWRENCE S    MD      X00001209          THE LAW OFFICES OF PETER T. NICHOLL
HARRIS       ARLINDA       MD      24X10000240        THE LAW OFFICES OF PETER T. NICHOLL           HARROD      RUSSELL L     MD      24X-01002010       THE LAW OFFICES OF PETER T. NICHOLL
HARRIS       CHARLES E     MD      24X04000691        THE LAW OFFICES OF PETER T. NICHOLL           HARROD      SARAH C       MD      24X05000096        THE LAW OFFICES OF PETER T. NICHOLL
HARRIS       CHARLES E     MD      98051506CX366      THE LAW OFFICES OF PETER T. NICHOLL           HARROD      VIVIAN        MD      24X04000904        THE LAW OFFICES OF PETER T. NICHOLL
HARRIS       CLARENCE L    MD      98028554 CX 186    THE LAW OFFICES OF PETER T. NICHOLL           HARRY       THERESA M     MD      24X06000110        THE LAW OFFICES OF PETER T. NICHOLL
HARRIS       CLAUDE E      MD      24X-01001547       THE LAW OFFICES OF PETER T. NICHOLL           HART        FRANCES       MD      24X04000988        THE LAW OFFICES OF PETER T. NICHOLL
HARRIS       CORNELIUS J   MD      24-X-01-000718     THE LAW OFFICES OF PETER T. NICHOLL           HART        FRANKLIN      MD      24X03000445        THE LAW OFFICES OF PETER T. NICHOLL
HARRIS       DAVID P       MD      99001528           THE LAW OFFICES OF PETER T. NICHOLL           HART        HENRY J       MD      24X-02000069       THE LAW OFFICES OF PETER T. NICHOLL
HARRIS       DONALD L      MD      24X01000468        THE LAW OFFICES OF PETER T. NICHOLL           HART        LONNIE K      MD      X00000712          THE LAW OFFICES OF PETER T. NICHOLL
HARRIS       EARNEST       MD      98288509CX1909     THE LAW OFFICES OF PETER T. NICHOLL           HART        RICHARD F     MD      24X02001245        THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                           Appendix A - 483
                                        Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                      Document Page 502 of 624
Claimant        Claimant      State                                                                   Claimant     Claimant     State
Last Name       First Name    Filed   Docket Number     Primary Plaintiff Counsel                     Last Name    First Name   Filed   Docket Number     Primary Plaintiff Counsel
HART            VAUGHN L      MD      X00001491         THE LAW OFFICES OF PETER T. NICHOLL           HEFELE       MARK R       MD      X00000185         THE LAW OFFICES OF PETER T. NICHOLL
HART            WALTER        MD      24X14000240       THE LAW OFFICES OF PETER T. NICHOLL           HEIDEL       WILLIAM F    MD      X00000590         THE LAW OFFICES OF PETER T. NICHOLL
HART            WILLIAM I     MD      24X12000316       THE LAW OFFICES OF PETER T. NICHOLL           HEIGER       JOHN A       MD      X99000526         THE LAW OFFICES OF PETER T. NICHOLL
HART            WILLIE T      MD      98289518CX1930    THE LAW OFFICES OF PETER T. NICHOLL           HEIL         FRANCIS L    MD      98329560CX2285    THE LAW OFFICES OF PETER T. NICHOLL
HARTLEY         CHARLES W     MD      X00000285         THE LAW OFFICES OF PETER T. NICHOLL           HEIL         LEO F        MD      24X04000426       THE LAW OFFICES OF PETER T. NICHOLL
HARTMAN         GEORGE L      MD      24X-02000110      THE LAW OFFICES OF PETER T. NICHOLL           HEILMAN      ARTHUR M     MD      24X01001431       THE LAW OFFICES OF PETER T. NICHOLL
HARTMAN         JAMES J       MD      24X11000498       THE LAW OFFICES OF PETER T. NICHOLL           HEINRICH     MICHAEL W    MD      24X13000130       THE LAW OFFICES OF PETER T. NICHOLL
HARTMAN         MICHAEL E     MD      24X04001070       THE LAW OFFICES OF PETER T. NICHOLL           HEINZE       MILLARD G    MD      X01000565         THE LAW OFFICES OF PETER T. NICHOLL
HARTWELL        ELISHA        MD      X99000219         THE LAW OFFICES OF PETER T. NICHOLL           HELLEMS      DOROTHY C    MD      24X05000285       THE LAW OFFICES OF PETER T. NICHOLL
HARVEY          CHARLES J     MD      98324535CX2220    THE LAW OFFICES OF PETER T. NICHOLL           HEMLING      DANIEL L     MD      24X-01001880      THE LAW OFFICES OF PETER T. NICHOLL
HARVEY          EDWARD L      MD      98211502CX1509    THE LAW OFFICES OF PETER T. NICHOLL           HEMPHILL     ANTHONY L    MD      24X03000651       THE LAW OFFICES OF PETER T. NICHOLL
HARVEY          RODNEY B      MD      24X14000197       THE LAW OFFICES OF PETER T. NICHOLL           HEMPHILL     ISIAH F      MD      X99002082         THE LAW OFFICES OF PETER T. NICHOLL
HARVEY          RUSSELL I     MD      24X16000182       THE LAW OFFICES OF PETER T. NICHOLL           HENDERSHOT   SAMUEL D     MD      X99000270         THE LAW OFFICES OF PETER T. NICHOLL
HARVEY          WALTER C      MD      98324525CX2210    THE LAW OFFICES OF PETER T. NICHOLL           HENDERSON    BENJAMIN     MD      99-001685         THE LAW OFFICES OF PETER T. NICHOLL
HARVIN          JAMES E       MD      X99001483         THE LAW OFFICES OF PETER T. NICHOLL           HENDERSON    BYNUM        MD      24X12000752       THE LAW OFFICES OF PETER T. NICHOLL
HASH            MARY S. A     MD      95356514          THE LAW OFFICES OF PETER T. NICHOLL           HENDERSON    DAVID L      MD      24X-01002147      THE LAW OFFICES OF PETER T. NICHOLL
HASH            RILEY D       MD      98043502CX267     THE LAW OFFICES OF PETER T. NICHOLL           HENDERSON    GEORGE J     MD      24X02000904       THE LAW OFFICES OF PETER T. NICHOLL
HASKINS         CORNELIUS V   MD      X-01000705        THE LAW OFFICES OF PETER T. NICHOLL           HENDERSON    JAMES E      MD      24X08000143       THE LAW OFFICES OF PETER T. NICHOLL
HASKINS         MARVIN J      MD      X99001087         THE LAW OFFICES OF PETER T. NICHOLL           HENDERSON    JAMES E      MD      98107512CX764     THE LAW OFFICES OF PETER T. NICHOLL
HASSE           FREDERICK R   MD      X00000976         THE LAW OFFICES OF PETER T. NICHOLL           HENDERSON    LEON         MD      X01000598         THE LAW OFFICES OF PETER T. NICHOLL
HASTINGS        BETTY E       MD      24X05000494       THE LAW OFFICES OF PETER T. NICHOLL           HENDERSON    LEROY P      MD      24X-01001958      THE LAW OFFICES OF PETER T. NICHOLL
HAUCK           HERBERT M     MD      24X01000808       THE LAW OFFICES OF PETER T. NICHOLL           HENDERSON    PATRICIA D   MD      24X14000456       THE LAW OFFICES OF PETER T. NICHOLL
HAUF            GEORGE D      MD      X99001524         THE LAW OFFICES OF PETER T. NICHOLL           HENDERSON    SAMUEL       MD      24X03000318       THE LAW OFFICES OF PETER T. NICHOLL
HAUF            MARTIN L      MD      24X04001073       THE LAW OFFICES OF PETER T. NICHOLL           HENDERSON    SYLVAN L     MD      X00001061         THE LAW OFFICES OF PETER T. NICHOLL
HAUGH           HAYWARD       MD      98107506CX758     THE LAW OFFICES OF PETER T. NICHOLL           HENDERSON    WILBERT      MD      X00001009         THE LAW OFFICES OF PETER T. NICHOLL
HAUGHTON        ISHMAEL V     MD      X01000006         THE LAW OFFICES OF PETER T. NICHOLL           HENDERSON    WILLIAM D    MD      X00000320         THE LAW OFFICES OF PETER T. NICHOLL
HAUPT           JOHN C        MD      24X11000180       THE LAW OFFICES OF PETER T. NICHOLL           HENDERSON    WILLIE E     MD      97345507CX2476    THE LAW OFFICES OF PETER T. NICHOLL
HAVARD          CHARLES W     MD      24X12000648       THE LAW OFFICES OF PETER T. NICHOLL           HENDERSON    WILLIE M     MD      24X06000685       THE LAW OFFICES OF PETER T. NICHOLL
HAVILAND        JAMES D       MD      X01000454         THE LAW OFFICES OF PETER T. NICHOLL           HENDRICKS    CHARLES L    MD      24X10000459       THE LAW OFFICES OF PETER T. NICHOLL
HAWKES          EDDIE M       MD      24X05000415       THE LAW OFFICES OF PETER T. NICHOLL           HENDRIX      ERVIN        MD      24X02002713       THE LAW OFFICES OF PETER T. NICHOLL
HAWKES          ERNEST R      MD      X00000362         THE LAW OFFICES OF PETER T. NICHOLL           HENNING      CHARLES F    MD      X99001553         THE LAW OFFICES OF PETER T. NICHOLL
HAWKES          THELMA D      MD      24X05000495       THE LAW OFFICES OF PETER T. NICHOLL           HENNING      KENNETH J    MD      24X06000559       THE LAW OFFICES OF PETER T. NICHOLL
HAWKINS         ANDREA D      MD      99-001683         THE LAW OFFICES OF PETER T. NICHOLL           HENNINGER    DONALD E     MD      24X12000679       THE LAW OFFICES OF PETER T. NICHOLL
HAWKINS         ARNOLD H      MD      98268515CX1816    THE LAW OFFICES OF PETER T. NICHOLL           HENRY        WAVERLY      MD      24X01001760       THE LAW OFFICES OF PETER T. NICHOLL
HAWKINS         CLARENCE M    MD      98148507CX1057    THE LAW OFFICES OF PETER T. NICHOLL           HENSLEY      CLIFFORD L   MD      98030512CX213     THE LAW OFFICES OF PETER T. NICHOLL
HAWKINS         EUGENE G      MD      X01000599         THE LAW OFFICES OF PETER T. NICHOLL           HENSON       ERIC         MD      X01000273         THE LAW OFFICES OF PETER T. NICHOLL
HAWKINS         EVERETT D     MD      X00000886         THE LAW OFFICES OF PETER T. NICHOLL           HENSON       JAMES H      MD      98219510CX1549    THE LAW OFFICES OF PETER T. NICHOLL
HAWKINS         GRACE E       MD      X99001853         THE LAW OFFICES OF PETER T. NICHOLL           HENSON       JOHN L       MD      97325518CX2352    THE LAW OFFICES OF PETER T. NICHOLL
HAWKINS         LOYD W.       MD      97255526 CX1949   THE LAW OFFICES OF PETER T. NICHOLL           HENSON       JOSEPH P     MD      24X11000321       THE LAW OFFICES OF PETER T. NICHOLL
HAWKINS         PAUL A        MD      98100511CX734     THE LAW OFFICES OF PETER T. NICHOLL           HENSON       MABEL V      MD      24X06000571       THE LAW OFFICES OF PETER T. NICHOLL
HAWKS           EARNEST L     MD      24X02001814       THE LAW OFFICES OF PETER T. NICHOLL           HENSON       SANDRA M     MD      24X11000197       THE LAW OFFICES OF PETER T. NICHOLL
HAYES           ALICE P       MD      24X-01001997      THE LAW OFFICES OF PETER T. NICHOLL           HENSON       SOLOMON H    MD      24X09000100       THE LAW OFFICES OF PETER T. NICHOLL
HAYES           CALVIN C      MD      24X10000379       THE LAW OFFICES OF PETER T. NICHOLL           HENSON       WALTER J     MD      24X11000072       THE LAW OFFICES OF PETER T. NICHOLL
HAYES           CLARICE H     MD      24X14000047       THE LAW OFFICES OF PETER T. NICHOLL           HEPLER       THOMAS A     MD      X99000714         THE LAW OFFICES OF PETER T. NICHOLL
HAYES           EARL T        MD      24X-02000690      THE LAW OFFICES OF PETER T. NICHOLL           HERBERT      ELMO         MD      X00000632         THE LAW OFFICES OF PETER T. NICHOLL
HAYES           ELISHA        MD      24X01000259       THE LAW OFFICES OF PETER T. NICHOLL           HERBERT      HENRY        MD      24X03000425       THE LAW OFFICES OF PETER T. NICHOLL
HAYES           ERNESTINE F   MD      24X06000465       THE LAW OFFICES OF PETER T. NICHOLL           HERBERT      ROBERT L     MD      98191518CX1383    THE LAW OFFICES OF PETER T. NICHOLL
HAYES           MAURICE S     MD      24X10000297       THE LAW OFFICES OF PETER T. NICHOLL           HERDMAN      EDWARD R     MD      98254515CX1715    THE LAW OFFICES OF PETER T. NICHOLL
HAYES           ROBERT L      MD      X-01000840        THE LAW OFFICES OF PETER T. NICHOLL           HERR         JOHN E       MD      24X4000483        THE LAW OFFICES OF PETER T. NICHOLL
HAYES           WILLIAM E     MD      X00001490         THE LAW OFFICES OF PETER T. NICHOLL           HERRERA      ANTONIO      MD      24X01001350       THE LAW OFFICES OF PETER T. NICHOLL
HAYNES          JAMES B.      MD      97261503 CX1980   THE LAW OFFICES OF PETER T. NICHOLL           HERRICK      WAYNE L      MD      24X16000174       THE LAW OFFICES OF PETER T. NICHOLL
HAYNES          LARRY E       MD      X00000914         THE LAW OFFICES OF PETER T. NICHOLL           HERRING      RAYMOND      MD      24X120001042      THE LAW OFFICES OF PETER T. NICHOLL
HAYNESWORTH     ELI M         MD      01-000228         THE LAW OFFICES OF PETER T. NICHOLL           HERRING      RICHARD L    MD      X-01001145        THE LAW OFFICES OF PETER T. NICHOLL
HAYWOOD         ELWOOD        MD      24X08000465       THE LAW OFFICES OF PETER T. NICHOLL           HERRING      WILLIAM B    MD      24X04001066       THE LAW OFFICES OF PETER T. NICHOLL
HAYWOOD         ELWOOD        MD      X99001791         THE LAW OFFICES OF PETER T. NICHOLL           HERRINGTON   JACOB L      MD      98-169508CX1245   THE LAW OFFICES OF PETER T. NICHOLL
HAYWOOD         WILLIAM       MD      97248523 CX1897   THE LAW OFFICES OF PETER T. NICHOLL           HERRMANN     GEORGE E     MD      24X14000200       THE LAW OFFICES OF PETER T. NICHOLL
HAZELWOOD       ARMIDD L      MD      24X04001094       THE LAW OFFICES OF PETER T. NICHOLL           HERRMANN     RONALD J     MD      X99001222         THE LAW OFFICES OF PETER T. NICHOLL
HAZLEGROVE      EMMA F        MD      98282511CX1893    THE LAW OFFICES OF PETER T. NICHOLL           HESS         CHARLES E    MD      97283503 CX2098   THE LAW OFFICES OF PETER T. NICHOLL
HAZLEGROVE      RAYMOND C     MD      98-282509CX1891   THE LAW OFFICES OF PETER T. NICHOLL           HESTER       MARVIN K     MD      24X01001342       THE LAW OFFICES OF PETER T. NICHOLL
HEAD            RICHARD A     MD      24X10000215       THE LAW OFFICES OF PETER T. NICHOLL           HESTER       WILLIAM C    MD      98028560 CX 192   THE LAW OFFICES OF PETER T. NICHOLL
HEAD            ROBERT A      MD      24X13000748       THE LAW OFFICES OF PETER T. NICHOLL           HEWITT       PHILIP A     MD      98324533CX2218    THE LAW OFFICES OF PETER T. NICHOLL
HEAD            RONALD E      MD      24X02002234       THE LAW OFFICES OF PETER T. NICHOLL           HEWITT       ROGER C      MD      24X06000566       THE LAW OFFICES OF PETER T. NICHOLL
HEAD            RONALD W      MD      X00001487         THE LAW OFFICES OF PETER T. NICHOLL           HIBLER       GENE M       MD      X-01000842        THE LAW OFFICES OF PETER T. NICHOLL
HEADLEY         VICTOR L      MD      24X04000446       THE LAW OFFICES OF PETER T. NICHOLL           HIBLER       JAMES R      MD      X-01000838        THE LAW OFFICES OF PETER T. NICHOLL
HEAPS           RICHARD P     MD      24X05000014       THE LAW OFFICES OF PETER T. NICHOLL           HICKEL       LAWANDA C    MD      24X04001014       THE LAW OFFICES OF PETER T. NICHOLL
HEAPS           RICHARD P     MD      24X16000207       THE LAW OFFICES OF PETER T. NICHOLL           HICKMAN      JAMES F      MD      X99000054         THE LAW OFFICES OF PETER T. NICHOLL
HEARD           CLINTON       MD      24X04000672       THE LAW OFFICES OF PETER T. NICHOLL           HICKMAN      WILLIAM N    MD      24X06000589       THE LAW OFFICES OF PETER T. NICHOLL
HEARD           DAVID J       MD      98212502CX1522    THE LAW OFFICES OF PETER T. NICHOLL           HICKS        CHARLES G    MD      24X-02001565      THE LAW OFFICES OF PETER T. NICHOLL
HEATH           FRANK J       MD      24X12000800       THE LAW OFFICES OF PETER T. NICHOLL           HICKS        CLARENCE M   MD      X99002539         THE LAW OFFICES OF PETER T. NICHOLL
HEATH-SCRUGGS   EVELN         MD      24X-02001898      THE LAW OFFICES OF PETER T. NICHOLL           HICKS        DANIEL J     MD      99001429          THE LAW OFFICES OF PETER T. NICHOLL
HEATON          BILLY G       MD      98233507CX1633    THE LAW OFFICES OF PETER T. NICHOLL           HICKS        GEORGE H     MD      24X14000478       THE LAW OFFICES OF PETER T. NICHOLL
HEBDEN          CHARLES D     MD      X00000589         THE LAW OFFICES OF PETER T. NICHOLL           HICKS        LESLIE       MD      24X03000409       THE LAW OFFICES OF PETER T. NICHOLL
HEBRON          CARMELLA R    MD      24X06000532       THE LAW OFFICES OF PETER T. NICHOLL           HICKS        LESLIE       MD      24X07000084       THE LAW OFFICES OF PETER T. NICHOLL
HEBRON          INEZ M        MD      24X-02000156      THE LAW OFFICES OF PETER T. NICHOLL           HICKS        LUTHER C     MD      98141514CX1018    THE LAW OFFICES OF PETER T. NICHOLL
HEDERER         EDWARD L      MD      98107502CX754     THE LAW OFFICES OF PETER T. NICHOLL           HICKS        STEVEN       MD      24X14000327       THE LAW OFFICES OF PETER T. NICHOLL
HEDRICK         WILLIAM R     MD      98107507CX759     THE LAW OFFICES OF PETER T. NICHOLL           HICKS        THOMAS K     MD      24X-01002009      THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                            Appendix A - 484
                                       Case 17-03105               Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                      Document Page 503 of 624
Claimant       Claimant      State                                                                    Claimant        Claimant     State
Last Name      First Name    Filed   Docket Number      Primary Plaintiff Counsel                     Last Name       First Name   Filed   Docket Number      Primary Plaintiff Counsel
HIEBLER        WAYNE         MD      98329561CX2286     THE LAW OFFICES OF PETER T. NICHOLL           HODGES-BEY      ROBERT L     MD      98009503CX15       THE LAW OFFICES OF PETER T. NICHOLL
HIGGINS        ALBERT        MD      X00000468          THE LAW OFFICES OF PETER T. NICHOLL           HOERICHS        WILSON W     MD      24X01000810        THE LAW OFFICES OF PETER T. NICHOLL
HIGGINS        LEROY         MD      X99000370          THE LAW OFFICES OF PETER T. NICHOLL           HOERNLEIN       WILLIAM H    MD      24X01000397        THE LAW OFFICES OF PETER T. NICHOLL
HIGH           WILLIE B.     MD      95341502           THE LAW OFFICES OF PETER T. NICHOLL           HOESCH          JOHANN W     MD      X01000158          THE LAW OFFICES OF PETER T. NICHOLL
HIGHLANDER     NORMAN E      MD      X99002001          THE LAW OFFICES OF PETER T. NICHOLL           HOFFMAN         JEFFREY M    MD      X00000528          THE LAW OFFICES OF PETER T. NICHOLL
HIGHTOWER      CHARLES E     MD      24X-02001254       THE LAW OFFICES OF PETER T. NICHOLL           HOFFMAN         LILLI W      MD      24X10000184        THE LAW OFFICES OF PETER T. NICHOLL
HIGLEY         JACK S        MD      X99002526          THE LAW OFFICES OF PETER T. NICHOLL           HOFMANN         ERICH J      MD      24X01001073        THE LAW OFFICES OF PETER T. NICHOLL
HILKER         CLAYTON E     MD      24X16000210        THE LAW OFFICES OF PETER T. NICHOLL           HOGAN           ROBERT A     MD      98028561 CX 193    THE LAW OFFICES OF PETER T. NICHOLL
HILL           ALLEN JR.     MD      97297505 CX2160    THE LAW OFFICES OF PETER T. NICHOLL           HOGARTH         JOHN R       MD      X99001909          THE LAW OFFICES OF PETER T. NICHOLL
HILL           BENJAMIN      MD      98120513CX846      THE LAW OFFICES OF PETER T. NICHOLL           HOHN            JOSEPH H.    MD      97248526 CX1900    THE LAW OFFICES OF PETER T. NICHOLL
HILL           BEVERLY A     MD      24X03000572        THE LAW OFFICES OF PETER T. NICHOLL           HOILMAN         GLORIA J     MD      24X09000285        THE LAW OFFICES OF PETER T. NICHOLL
HILL           CHARLES E     MD      24X02002239        THE LAW OFFICES OF PETER T. NICHOLL           HOKUF           DANIEL D     MD      X99002010          THE LAW OFFICES OF PETER T. NICHOLL
HILL           COLEMON       MD      24X-01001191       THE LAW OFFICES OF PETER T. NICHOLL           HOLCOMB         AUDREY R     MD      24X06000622        THE LAW OFFICES OF PETER T. NICHOLL
HILL           DANIEL D      MD      X01000612          THE LAW OFFICES OF PETER T. NICHOLL           HOLCOMB         LOUIS E      MD      24X02001726        THE LAW OFFICES OF PETER T. NICHOLL
HILL           DAVID M       MD      X00001442          THE LAW OFFICES OF PETER T. NICHOLL           HOLCOMBE        ALLEN G      MD      24X12000658        THE LAW OFFICES OF PETER T. NICHOLL
HILL           EARL W        MD      X99001797          THE LAW OFFICES OF PETER T. NICHOLL           HOLLAND         BRUCE A      MD      24X16000193        THE LAW OFFICES OF PETER T. NICHOLL
HILL           ELEANOR       MD      X99002094          THE LAW OFFICES OF PETER T. NICHOLL           HOLLAND         MELVIN E     MD      24X08000049        THE LAW OFFICES OF PETER T. NICHOLL
HILL           EUGENE R      MD      X01000515          THE LAW OFFICES OF PETER T. NICHOLL           HOLLAND         VERNON A     MD      X 99001831         THE LAW OFFICES OF PETER T. NICHOLL
HILL           JODIE         MD      24X05000576        THE LAW OFFICES OF PETER T. NICHOLL           HOLLEY          JAMES T      VA      700CL0028303H-02   THE LAW OFFICES OF PETER T. NICHOLL
HILL           MARVIN M      MD      X00001076          THE LAW OFFICES OF PETER T. NICHOLL           HOLLEY          JOSEPH L     MD      X-010001000        THE LAW OFFICES OF PETER T. NICHOLL
HILL           PATRICIA A.   MD      97255515 CX1938    THE LAW OFFICES OF PETER T. NICHOLL           HOLLEY          PIERCE G     MD      X00001303          THE LAW OFFICES OF PETER T. NICHOLL
HILL           ROBERT        MD      X00000846          THE LAW OFFICES OF PETER T. NICHOLL           HOLLEY          VIVIAN A     MD      24X12000797        THE LAW OFFICES OF PETER T. NICHOLL
HILL           ROBERT C      MD      X00001047          THE LAW OFFICES OF PETER T. NICHOLL           HOLLIE          MARSHALL L   MD      X00001035          THE LAW OFFICES OF PETER T. NICHOLL
HILL           ROBERT W      MD      98064509CX477      THE LAW OFFICES OF PETER T. NICHOLL           HOLLIE          MARY E       MD      24X05000245        THE LAW OFFICES OF PETER T. NICHOLL
HILL           RONALD B      MD      24X04000768        THE LAW OFFICES OF PETER T. NICHOLL           HOLLINGSHEAD    HARRY L      MD      24X10000159        THE LAW OFFICES OF PETER T. NICHOLL
HILL           ROY H         MD      98-072557CX554     THE LAW OFFICES OF PETER T. NICHOLL           HOLLINGSWORTH   JOHN J       MD      X99000840          THE LAW OFFICES OF PETER T. NICHOLL
HILL           RUDOLPH L     MD      24X13000038        THE LAW OFFICES OF PETER T. NICHOLL           HOLLINS         CLARENCE F   MD      24X01000469        THE LAW OFFICES OF PETER T. NICHOLL
HILL           SELMA         MD      24X05000130        THE LAW OFFICES OF PETER T. NICHOLL           HOLLIS          JOSEPH J     MD      97304504 CX2201    THE LAW OFFICES OF PETER T. NICHOLL
HILL           SHIRLEY C     MD      24X05000149        THE LAW OFFICES OF PETER T. NICHOLL           HOLLIS          SANFORD      MD      24X01001399        THE LAW OFFICES OF PETER T. NICHOLL
HILL           STANDIFORD    MD      X99001830          THE LAW OFFICES OF PETER T. NICHOLL           HOLLOMAN        JR., DAVID   MD      03000251           THE LAW OFFICES OF PETER T. NICHOLL
HILL           SYLVESTER     MD      24-X-03000069      THE LAW OFFICES OF PETER T. NICHOLL           HOLLOWAY        JOHN         MD      X00000731          THE LAW OFFICES OF PETER T. NICHOLL
HILL           THEODORE W    MD      X00000353          THE LAW OFFICES OF PETER T. NICHOLL           HOLMES          ALBERT C     MD      24X12000778        THE LAW OFFICES OF PETER T. NICHOLL
HILL           THOMAS        MD      24X12001127        THE LAW OFFICES OF PETER T. NICHOLL           HOLMES          ALBERT W     MD      24X03000402        THE LAW OFFICES OF PETER T. NICHOLL
HILL           THOMAS L      MD      24X-01001821       THE LAW OFFICES OF PETER T. NICHOLL           HOLMES          CARROLL      MD      X99001368          THE LAW OFFICES OF PETER T. NICHOLL
HILL           VINCENT E     MD      X-010001001        THE LAW OFFICES OF PETER T. NICHOLL           HOLMES          CATHERINE    MD      24X05000509        THE LAW OFFICES OF PETER T. NICHOLL
HILLEGASS      PEARL E       MD      24X05000435        THE LAW OFFICES OF PETER T. NICHOLL           HOLMES          DAVID R      MD      24-X-02002615      THE LAW OFFICES OF PETER T. NICHOLL
HILLEGASS      WILLIAM C     MD      X99000338          THE LAW OFFICES OF PETER T. NICHOLL           HOLMES          EARL T       MD      X01000274          THE LAW OFFICES OF PETER T. NICHOLL
HILLING        JAMES A       MD      X99002014          THE LAW OFFICES OF PETER T. NICHOLL           HOLMES          GOVAN E      MD      24X08000159        THE LAW OFFICES OF PETER T. NICHOLL
HILTNER        JOHN R        MD      24X-01002151       THE LAW OFFICES OF PETER T. NICHOLL           HOLMES          GOVAN E      MD      98296510CX1988     THE LAW OFFICES OF PETER T. NICHOLL
HILTON         JAMES         MD      24X01-001163       THE LAW OFFICES OF PETER T. NICHOLL           HOLMES          GREGORY M    MD      24X-01001882       THE LAW OFFICES OF PETER T. NICHOLL
HILTON         MORGAN        MD      24X04000841        THE LAW OFFICES OF PETER T. NICHOLL           HOLMES          ROBERT E     MD      24X04000482        THE LAW OFFICES OF PETER T. NICHOLL
HILTZ          RAYMOND L     MD      24X01001415        THE LAW OFFICES OF PETER T. NICHOLL           HOLMES          SAMUEL E     MD      98-169509CX1246    THE LAW OFFICES OF PETER T. NICHOLL
HINER          EDSEL L       MD      24X-02000108       THE LAW OFFICES OF PETER T. NICHOLL           HOLMES          SHELVIE H    MD      X-98402436         THE LAW OFFICES OF PETER T. NICHOLL
HINES          EDWARD J      MD      X00000876          THE LAW OFFICES OF PETER T. NICHOLL           HOLMES          WILLIAM B    MD      24X-02001569       THE LAW OFFICES OF PETER T. NICHOLL
HINES          GENE C        MD      24X14000231        THE LAW OFFICES OF PETER T. NICHOLL           HOLT            HOWARD E     MD      X00001017          THE LAW OFFICES OF PETER T. NICHOLL
HINES          JAMES L       MD      24X04000447        THE LAW OFFICES OF PETER T. NICHOLL           HOLT            JOSEPH R     MD      X00000838          THE LAW OFFICES OF PETER T. NICHOLL
HINES          MELVIN T      MD      24X-01001986       THE LAW OFFICES OF PETER T. NICHOLL           HOLT            RONNIE H     MD      24X-03000243       THE LAW OFFICES OF PETER T. NICHOLL
HINES          RICHARD M     MD      X00000619          THE LAW OFFICES OF PETER T. NICHOLL           HOLT            WILLIAM M    MD      24X02002237        THE LAW OFFICES OF PETER T. NICHOLL
HINES          RONNEY L      MD      24X04000591        THE LAW OFFICES OF PETER T. NICHOLL           HOLTON          HORACE       MD      X-01000704         THE LAW OFFICES OF PETER T. NICHOLL
HINKE          AUGUST J      MD      98114518CX825      THE LAW OFFICES OF PETER T. NICHOLL           HOLZAPFEL       HOWARD E     MD      98037513CX246      THE LAW OFFICES OF PETER T. NICHOLL
HINKELMAN      WILLIAM A     MD      X99001219          THE LAW OFFICES OF PETER T. NICHOLL           HONAKER         EARNEST E    MD      24X15000286        THE LAW OFFICES OF PETER T. NICHOLL
HINTON         ELVIN L       MD      24X16000194        THE LAW OFFICES OF PETER T. NICHOLL           HONAKER         EARNEST E    MD      24X97118504        THE LAW OFFICES OF PETER T. NICHOLL
HINTON         MARIE V       MD      24X-02001903       THE LAW OFFICES OF PETER T. NICHOLL           HONAKER         HARLIS L     MD      24X13000109        THE LAW OFFICES OF PETER T. NICHOLL
HINTON         WILLIAM M     MD      24X06000538        THE LAW OFFICES OF PETER T. NICHOLL           HONAKER         MARGARET E   MD      24X05000287        THE LAW OFFICES OF PETER T. NICHOLL
HINZPETER      RICHARD C     VA      700CL0029954W-01   THE LAW OFFICES OF PETER T. NICHOLL           HONAKER         MARY E       MD      24X05000299        THE LAW OFFICES OF PETER T. NICHOLL
HIPSLEY        MILLARD B     MD      X-01000710         THE LAW OFFICES OF PETER T. NICHOLL           HOOD            HOWARD       MD      24X06000034        THE LAW OFFICES OF PETER T. NICHOLL
HITT           OLAN E        MD      99001543           THE LAW OFFICES OF PETER T. NICHOLL           HOOLEY          EDWARD A     MD      X00001440          THE LAW OFFICES OF PETER T. NICHOLL
HITZELBERGER   MARION L.     MD      97282511 CX2094    THE LAW OFFICES OF PETER T. NICHOLL           HOOPER          RUSSELL C    MD      97317506CX2312     THE LAW OFFICES OF PETER T. NICHOLL
HLATKY         JOSEPH        MD      98043507CX272      THE LAW OFFICES OF PETER T. NICHOLL           HOPE            HORACE M     MD      X00000388          THE LAW OFFICES OF PETER T. NICHOLL
HLOPAK         RHEA          MD      24X05000145        THE LAW OFFICES OF PETER T. NICHOLL           HOPKINS         DAVID E      MD      X99001319          THE LAW OFFICES OF PETER T. NICHOLL
HOBAN          JOHN F        MD      UNKNOWN            THE LAW OFFICES OF PETER T. NICHOLL           HOPKINS         DAVID L      MD      24X14000267        THE LAW OFFICES OF PETER T. NICHOLL
HOBBIE         RAYMOND H     MD      X99000100          THE LAW OFFICES OF PETER T. NICHOLL           HOPKINS         EDWARD W     MD      98093515CX675      THE LAW OFFICES OF PETER T. NICHOLL
HOBBS          CLARENCE W    MD      98-086502CX627     THE LAW OFFICES OF PETER T. NICHOLL           HOPKINS         JAMES        MD      X00001060          THE LAW OFFICES OF PETER T. NICHOLL
HOBBS          DORSEY        MD      24X03000792        THE LAW OFFICES OF PETER T. NICHOLL           HOPKINS         JOHN H       MD      24X10000497        THE LAW OFFICES OF PETER T. NICHOLL
HOBLIK         MICHAEL S     MD      X00000292          THE LAW OFFICES OF PETER T. NICHOLL           HOPKINS         JUNE         MD      24X05000379        THE LAW OFFICES OF PETER T. NICHOLL
HOBSON         CARVILLE G    MD      X00000520          THE LAW OFFICES OF PETER T. NICHOLL           HOPKINS         LEXIE        MD      24X15000180        THE LAW OFFICES OF PETER T. NICHOLL
HOBSON         FARRY L       MD      24X-02000542       THE LAW OFFICES OF PETER T. NICHOLL           HOPKINS         LYNDA L      MD      24X10000340        THE LAW OFFICES OF PETER T. NICHOLL
HOCK           JAMES N       MD      98064513CX481      THE LAW OFFICES OF PETER T. NICHOLL           HOPKINS         REGINALD V   MD      98162504CX1165     THE LAW OFFICES OF PETER T. NICHOLL
HOCKADAY       CARLTON W     MD      X00000872          THE LAW OFFICES OF PETER T. NICHOLL           HOPKINS         ROBERT       MD      X-01001051         THE LAW OFFICES OF PETER T. NICHOLL
HOCKMAN        JACK N        MD      24X03001139        THE LAW OFFICES OF PETER T. NICHOLL           HOPKINS         WILLIAM      MD      24X13000060        THE LAW OFFICES OF PETER T. NICHOLL
HODGE          HENRY D       MD      24X03000956        THE LAW OFFICES OF PETER T. NICHOLL           HOPPER          CLAYTON Y    MD      24X03000404        THE LAW OFFICES OF PETER T. NICHOLL
HODGE          IRMA E        MD      X01000007          THE LAW OFFICES OF PETER T. NICHOLL           HOPPLE          THOMAS W     MD      24X03000813        THE LAW OFFICES OF PETER T. NICHOLL
HODGE          JAMES C       MD      X99000187          THE LAW OFFICES OF PETER T. NICHOLL           HOPSON          FRANCIS E    MD      98156507CX1139     THE LAW OFFICES OF PETER T. NICHOLL
HODGE          NANCY M       MD      24X06000379        THE LAW OFFICES OF PETER T. NICHOLL           HOPSON          KENNETH J    MD      X99002099          THE LAW OFFICES OF PETER T. NICHOLL
HODGE          SHERMAN M     MD      24X-01001999       THE LAW OFFICES OF PETER T. NICHOLL           HOPSON          KENNETH L    MD      24X04001022        THE LAW OFFICES OF PETER T. NICHOLL
HODGES         GRAHAM L      MD      X99002000          THE LAW OFFICES OF PETER T. NICHOLL           HOPSON          WILLIAM R    MD      24X12000421        THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                                Appendix A - 485
                                    Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                  Document Page 504 of 624
Claimant    Claimant      State                                                                   Claimant    Claimant        State
Last Name   First Name    Filed   Docket Number     Primary Plaintiff Counsel                     Last Name   First Name      Filed   Docket Number      Primary Plaintiff Counsel
HORN        MARGARET      MD      24X08000246       THE LAW OFFICES OF PETER T. NICHOLL           HUGHES      GEORGE D        MD      X99000910          THE LAW OFFICES OF PETER T. NICHOLL
HORNACK     EMILY J       MD      X99002128         THE LAW OFFICES OF PETER T. NICHOLL           HUGHES      HARRIETT P      MD      24X12000656        THE LAW OFFICES OF PETER T. NICHOLL
HOROSCHAK   ROSALINE      MD      24X15000575       THE LAW OFFICES OF PETER T. NICHOLL           HUGHES      JAMES E         MD      X99001975          THE LAW OFFICES OF PETER T. NICHOLL
HORREY      DARYL M       MD      24X03000648       THE LAW OFFICES OF PETER T. NICHOLL           HUGHES      JEROME D        MD      X00000527          THE LAW OFFICES OF PETER T. NICHOLL
HORREY      WARREN S      MD      98337503CX2315    THE LAW OFFICES OF PETER T. NICHOLL           HUGHES      JONATHAN        MD      X99001835          THE LAW OFFICES OF PETER T. NICHOLL
HORROCKS    JOSEPH W      MD      X99000367         THE LAW OFFICES OF PETER T. NICHOLL           HUGHES      THOMAS E        MD      98289513CX1925     THE LAW OFFICES OF PETER T. NICHOLL
HORSEY      ROBERT L      MD      X00000644         THE LAW OFFICES OF PETER T. NICHOLL           HUGHES      WILLIAM E       MD      98-072563CX560     THE LAW OFFICES OF PETER T. NICHOLL
HORSLEY     HAROLD E      MD      24X17000121       THE LAW OFFICES OF PETER T. NICHOLL           HUMMEL      STEVEN M        MD      24X02002619        THE LAW OFFICES OF PETER T. NICHOLL
HORST       RONALD H      MD      24X09000283       THE LAW OFFICES OF PETER T. NICHOLL           HUMPHREY    JOHNNIE L       MD      24X16000547        THE LAW OFFICES OF PETER T. NICHOLL
HORTON      CALVIN L      MD      24X-02001488      THE LAW OFFICES OF PETER T. NICHOLL           HUMPHREYS   ROBERT H        MD      24X09000463        THE LAW OFFICES OF PETER T. NICHOLL
HORTON      JAMES H       MD      98170512CX1268    THE LAW OFFICES OF PETER T. NICHOLL           HUMPHRIES   ERIC            MD      98121503CX854      THE LAW OFFICES OF PETER T. NICHOLL
HOSNA       FRANK L       MD      X00001327         THE LAW OFFICES OF PETER T. NICHOLL           HUNDLEY     LAWRENCE C      MD      24X02002365        THE LAW OFFICES OF PETER T. NICHOLL
HOTT        DOUGLAS R     MD      X-98402453        THE LAW OFFICES OF PETER T. NICHOLL           HUNT        JOE L           MD      X00000094          THE LAW OFFICES OF PETER T. NICHOLL
HOTT        FREDIE D      MD      X00000350         THE LAW OFFICES OF PETER T. NICHOLL           HUNT        NORMAN E        MD      24X04000143        THE LAW OFFICES OF PETER T. NICHOLL
HOTT        HERMAN L      MD      X99002638         THE LAW OFFICES OF PETER T. NICHOLL           HUNT        TYRONE          MD      24X03000644        THE LAW OFFICES OF PETER T. NICHOLL
HOTT        RONALD C      MD      24X13000416       THE LAW OFFICES OF PETER T. NICHOLL           HUNT        WELTON          MD      24X-02000817       THE LAW OFFICES OF PETER T. NICHOLL
HOUCK       DANNY E       MD      24X04000839       THE LAW OFFICES OF PETER T. NICHOLL           HUNT        WILLIAM E       MD      98338550CX2374     THE LAW OFFICES OF PETER T. NICHOLL
HOUSE       EDWIN C.      MD      97296503 CX2152   THE LAW OFFICES OF PETER T. NICHOLL           HUNT        WILLIE E        MD      X00000535          THE LAW OFFICES OF PETER T. NICHOLL
HOUSE       RICKY         MD      X01000009         THE LAW OFFICES OF PETER T. NICHOLL           HUNTER      ANNE L          MD      98303502CX2039     THE LAW OFFICES OF PETER T. NICHOLL
HOUSTON     JAMES D       MD      24X-02000100      THE LAW OFFICES OF PETER T. NICHOLL           HUNTER      CHARLES         MD      X99001852          THE LAW OFFICES OF PETER T. NICHOLL
HOUSTON     ROBERT H      MD      98072559CX556     THE LAW OFFICES OF PETER T. NICHOLL           HUNTER      JOHN            MD      X99000731          THE LAW OFFICES OF PETER T. NICHOLL
HOUZE       ROOSEVELT C   MD      98142514CX1036    THE LAW OFFICES OF PETER T. NICHOLL           HUNTER      MARY A          MD      98197507CX1405     THE LAW OFFICES OF PETER T. NICHOLL
HOWARD      CHARLES R     MD      X99001417         THE LAW OFFICES OF PETER T. NICHOLL           HUNTER      MOLESTER J      MD      24X-02001555       THE LAW OFFICES OF PETER T. NICHOLL
HOWARD      CORNELIUS J   MD      24X11000079       THE LAW OFFICES OF PETER T. NICHOLL           HUNTER      MOLESTER J      MD      24X08000393        THE LAW OFFICES OF PETER T. NICHOLL
HOWARD      EDDIE E       MD      X99000107         THE LAW OFFICES OF PETER T. NICHOLL           HUNTER      RICHARD L       MD      X-98402518         THE LAW OFFICES OF PETER T. NICHOLL
HOWARD      FREDDIE L     MD      24X08000467       THE LAW OFFICES OF PETER T. NICHOLL           HUNTER      WILLIAM W       MD      97248522 CX1896    THE LAW OFFICES OF PETER T. NICHOLL
HOWARD      GEORGE        MD      24X01000900       THE LAW OFFICES OF PETER T. NICHOLL           HUNTLEY     DAVID A         MD      98247512CX1691     THE LAW OFFICES OF PETER T. NICHOLL
HOWARD      GERALD R      MD      24X01001765       THE LAW OFFICES OF PETER T. NICHOLL           HURD        WILLIAM R       MD      X-98402509         THE LAW OFFICES OF PETER T. NICHOLL
HOWARD      HUGH C        MD      24X01001078       THE LAW OFFICES OF PETER T. NICHOLL           HURLEY      MICHAEL W       MD      24X11000074        THE LAW OFFICES OF PETER T. NICHOLL
HOWARD      JIMMIE        MD      24X04001068       THE LAW OFFICES OF PETER T. NICHOLL           HURT        CARMICHAEL L    MD      97346502CX2480     THE LAW OFFICES OF PETER T. NICHOLL
HOWARD      JOHN R        MD      98078511CX590     THE LAW OFFICES OF PETER T. NICHOLL           HURTT       CHARLOTTE L     MD      24X06000339        THE LAW OFFICES OF PETER T. NICHOLL
HOWARD      JOHN W        MD      24X02002602       THE LAW OFFICES OF PETER T. NICHOLL           HURTT       CLEDITH R       MD      24X-03000319       THE LAW OFFICES OF PETER T. NICHOLL
HOWARD      KENNETH C     MD      98240512CX1664    THE LAW OFFICES OF PETER T. NICHOLL           HURTT       CLEDITH R       MD      24X06000463        THE LAW OFFICES OF PETER T. NICHOLL
HOWARD      LEVI J        MD      24X02001827       THE LAW OFFICES OF PETER T. NICHOLL           HURTT       JOSEPH R        MD      24X06000296        THE LAW OFFICES OF PETER T. NICHOLL
HOWARD      MILTON A      MD      X00000523         THE LAW OFFICES OF PETER T. NICHOLL           HURTT       JOSEPH R        MD      98324514CX2199     THE LAW OFFICES OF PETER T. NICHOLL
HOWARD      NORRIS R      MD      24X11000363       THE LAW OFFICES OF PETER T. NICHOLL           HUTCHINGS   LARRY D         MD      24X-02000821       THE LAW OFFICES OF PETER T. NICHOLL
HOWARD      OTIS          MD      24-X-02002616     THE LAW OFFICES OF PETER T. NICHOLL           HUTCHINS    JOANNE M.       MD      97269502 CX2021    THE LAW OFFICES OF PETER T. NICHOLL
HOWARD      PHILLIP W     MD      X99002660         THE LAW OFFICES OF PETER T. NICHOLL           HUTSON      ESTEL           MD      X00000548          THE LAW OFFICES OF PETER T. NICHOLL
HOWARD      RITA J        MD      X99001220         THE LAW OFFICES OF PETER T. NICHOLL           HUTSON      JOHN W          MD      97345504CX2473     THE LAW OFFICES OF PETER T. NICHOLL
HOWARD      ROBERT D      MD      24X01000812       THE LAW OFFICES OF PETER T. NICHOLL           HUTSON      THELMA I        MD      24X05000247        THE LAW OFFICES OF PETER T. NICHOLL
HOWARD      RONALD L      MD      24X14000268       THE LAW OFFICES OF PETER T. NICHOLL           HUTSON      THELMA M        MD      24X05000249        THE LAW OFFICES OF PETER T. NICHOLL
HOWARD      WALTER E      MD      24X02002143       THE LAW OFFICES OF PETER T. NICHOLL           HYATT       LEROY           MD      X99001317          THE LAW OFFICES OF PETER T. NICHOLL
HOWELL      EDWARD        MD      24X-02000691      THE LAW OFFICES OF PETER T. NICHOLL           HYLE        HOWARD K        MD      24X14000461        THE LAW OFFICES OF PETER T. NICHOLL
HOWELL      JOSEPH E      MD      24X-01002149      THE LAW OFFICES OF PETER T. NICHOLL           HYLTON      FRANKLIN D      MD      24X16000211        THE LAW OFFICES OF PETER T. NICHOLL
HOWELL      LUKE A        MD      X-01001056        THE LAW OFFICES OF PETER T. NICHOLL           HYMAN       EDWARD I.       MD      97255511 CX1934    THE LAW OFFICES OF PETER T. NICHOLL
HOWELLS     ELEANOR D     MD      X99001846         THE LAW OFFICES OF PETER T. NICHOLL           HYMES       ROBERT L        MD      24X03000955        THE LAW OFFICES OF PETER T. NICHOLL
HOWERTON    SANDELL B     MD      98329563CX2288    THE LAW OFFICES OF PETER T. NICHOLL           HYNES       CHARLES W       MD      24X06000409        THE LAW OFFICES OF PETER T. NICHOLL
HOWES       VICKI C       MD      24X03000571       THE LAW OFFICES OF PETER T. NICHOLL           HYNSON      MILTON E        MD      98324524CX2209     THE LAW OFFICES OF PETER T. NICHOLL
HOWLE       CHARLES B     MD      X99002432         THE LAW OFFICES OF PETER T. NICHOLL           ICENROAD    LOUIS M         MD      X01000609          THE LAW OFFICES OF PETER T. NICHOLL
HOYLE       ROBERT        MD      24X14000435       THE LAW OFFICES OF PETER T. NICHOLL           ILIOFF      ALEXANDER B     MD      24X03000169        THE LAW OFFICES OF PETER T. NICHOLL
HOYLE       ROBERT L      MD      98329567CX2292    THE LAW OFFICES OF PETER T. NICHOLL           ILIOFF      HELEN           MD      24X04001015        THE LAW OFFICES OF PETER T. NICHOLL
HOYT        RICHARD I     MD      24X14000188       THE LAW OFFICES OF PETER T. NICHOLL           ILLIAN      FREDERICK C     MD      98197520CX1418     THE LAW OFFICES OF PETER T. NICHOLL
HRUZ        WILLIAM E     MD      24X10000063       THE LAW OFFICES OF PETER T. NICHOLL           IMAN        RAYMOND J       MD      98197518CX1416     THE LAW OFFICES OF PETER T. NICHOLL
HUBBARD     ARTHUR F      MD      24X04000234       THE LAW OFFICES OF PETER T. NICHOLL           IMBRAGLIO   JOSEPH R        MD      24X13000604        THE LAW OFFICES OF PETER T. NICHOLL
HUBBARD     GEORGE M      MD      X99000739         THE LAW OFFICES OF PETER T. NICHOLL           IMES        LARRY L         MD      X-01001054         THE LAW OFFICES OF PETER T. NICHOLL
HUBBARD     PHYLLIS A     MD      X-98402467        THE LAW OFFICES OF PETER T. NICHOLL           IMES        WILLIAM L       MD      24X-01001852       THE LAW OFFICES OF PETER T. NICHOLL
HUBBARD     RICHARD J     MD      24X08000070       THE LAW OFFICES OF PETER T. NICHOLL           IMES        WILLIE M        MD      24X11000922        THE LAW OFFICES OF PETER T. NICHOLL
HUBBARD     RICHARD J     MD      98114502CX809     THE LAW OFFICES OF PETER T. NICHOLL           INCAPRERA   NICHOLAS S      MD      24X96082505        THE LAW OFFICES OF PETER T. NICHOLL
HUBER       JAMES H       MD      99-001330         THE LAW OFFICES OF PETER T. NICHOLL           INGOGLIA    BARTHOLOMEW T   MD      24X-03000296       THE LAW OFFICES OF PETER T. NICHOLL
HUBER       MICHAEL L     MD      X00000567         THE LAW OFFICES OF PETER T. NICHOLL           INGRAM      KATIE M         MD      24X05000451        THE LAW OFFICES OF PETER T. NICHOLL
HUBER       THOMAS E      MD      24X03000569       THE LAW OFFICES OF PETER T. NICHOLL           INGRAM      LARRY C         MD      24X-01002143       THE LAW OFFICES OF PETER T. NICHOLL
HUDGINS     CLINTON D     MD      X99000109         THE LAW OFFICES OF PETER T. NICHOLL           INGRAM      SAMUEL SR.      MD      95310501           THE LAW OFFICES OF PETER T. NICHOLL
HUDGINS     SAMUEL W      MD      98148501CX1051    THE LAW OFFICES OF PETER T. NICHOLL           INSKEEP     VIRGINIA J      MD      X99002097          THE LAW OFFICES OF PETER T. NICHOLL
HUDNET      GEORGE T      MD      24X11000063       THE LAW OFFICES OF PETER T. NICHOLL           IRBY        ABRAHAM         MD      X-01000997         THE LAW OFFICES OF PETER T. NICHOLL
HUDSON      ARVEL         MD      98016514CX54      THE LAW OFFICES OF PETER T. NICHOLL           IRBY        MARION A        MD      24X06000387        THE LAW OFFICES OF PETER T. NICHOLL
HUDSON      HARRY E       MD      X-01000877        THE LAW OFFICES OF PETER T. NICHOLL           IRELAND     DONALD S        MD      24X03000410        THE LAW OFFICES OF PETER T. NICHOLL
HUDSON      MARSHA L      MD      24X12001136       THE LAW OFFICES OF PETER T. NICHOLL           IRESON      JEAN A          MD      24X17000119        THE LAW OFFICES OF PETER T. NICHOLL
HUDSON      SYLVESTER D   MD      X00001331         THE LAW OFFICES OF PETER T. NICHOLL           IRESON      WALTER J        MD      24X-01001957       THE LAW OFFICES OF PETER T. NICHOLL
HUDSON      VIRGINIA      MD      24X14000335       THE LAW OFFICES OF PETER T. NICHOLL           IRESON      WALTER J        MD      24X06000542        THE LAW OFFICES OF PETER T. NICHOLL
HUDSON      WARREN L      MD      24X09000211       THE LAW OFFICES OF PETER T. NICHOLL           IRVIN       JAMES L         VA      700CL0030136A-04   THE LAW OFFICES OF PETER T. NICHOLL
HUEY        WAYNE         MD      24X-02001145      THE LAW OFFICES OF PETER T. NICHOLL           IRVIN       JUNIOR R        MD      99001427           THE LAW OFFICES OF PETER T. NICHOLL
HUFF        ROBERT E      MD      24X-02000967      THE LAW OFFICES OF PETER T. NICHOLL           IRVING      JAMES C         MD      X99000053          THE LAW OFFICES OF PETER T. NICHOLL
HUFFINES    EUGENE        MD      98296511CX1989    THE LAW OFFICES OF PETER T. NICHOLL           IRWIN       DONALD E        MD      24X06000439        THE LAW OFFICES OF PETER T. NICHOLL
HUGER       JOHN E        MD      24X14000165       THE LAW OFFICES OF PETER T. NICHOLL           IRWIN       GARY L          MD      24X08000453        THE LAW OFFICES OF PETER T. NICHOLL
HUGHES      CHARLES E     MD      24X12000484       THE LAW OFFICES OF PETER T. NICHOLL           IRWIN       GARY L          MD      X00001456          THE LAW OFFICES OF PETER T. NICHOLL
HUGHES      CHARLES E     MD      X99000334         THE LAW OFFICES OF PETER T. NICHOLL           ISAAC       JOHN A          MD      24X01000827        THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                           Appendix A - 486
                                       Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                     Document Page 505 of 624
Claimant      Claimant       State                                                                   Claimant      Claimant        State
Last Name     First Name     Filed   Docket Number     Primary Plaintiff Counsel                     Last Name     First Name      Filed   Docket Number      Primary Plaintiff Counsel
ISAAC         RAY A          MD      24X02000101       THE LAW OFFICES OF PETER T. NICHOLL           JAHNIGEN      JOHN R          MD      X00000733          THE LAW OFFICES OF PETER T. NICHOLL
IVEY          CHARLES E      MD      24X02001492       THE LAW OFFICES OF PETER T. NICHOLL           JAMES         CARROLL D       MD      X00000431          THE LAW OFFICES OF PETER T. NICHOLL
IWANOWSKI     MARK           MD      X00000835         THE LAW OFFICES OF PETER T. NICHOLL           JAMES         CLARENCE E      MD      X-01000843         THE LAW OFFICES OF PETER T. NICHOLL
JACHIMSKI     JOSEPH         MD      X99001933         THE LAW OFFICES OF PETER T. NICHOLL           JAMES         CLEVELAND       MD      95268504           THE LAW OFFICES OF PETER T. NICHOLL
JACK          ESMOND R       MD      X-01000962        THE LAW OFFICES OF PETER T. NICHOLL           JAMES         DAVID           MD      24X15000609        THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       ALBERT         MD      X00001004         THE LAW OFFICES OF PETER T. NICHOLL           JAMES         DERFY G         MD      24X11000345        THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       ALFRED L       MD      X99000213         THE LAW OFFICES OF PETER T. NICHOLL           JAMES         FREDDIE         MD      98114519CX826      THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       ALPHONSO J     MD      24X13000600       THE LAW OFFICES OF PETER T. NICHOLL           JAMES         FREDERICK T     MD      24X11000059        THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       CARL W         MD      24X-02001563      THE LAW OFFICES OF PETER T. NICHOLL           JAMES         HERBERT         MD      24X08000452        THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       CHARLES        MD      X00000814         THE LAW OFFICES OF PETER T. NICHOLL           JAMES         HORACE L        MD      X-01000792         THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       CHARLES B      MD      24X09000286       THE LAW OFFICES OF PETER T. NICHOLL           JAMES         JOHN E          MD      97345509CX2478     THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       CHARLES H      MD      24X15000285       THE LAW OFFICES OF PETER T. NICHOLL           JAMES         LEON            MD      X00000673          THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       COLUMBUS W     MD      24X03000407       THE LAW OFFICES OF PETER T. NICHOLL           JAMES         LEROY H         MD      X99001419          THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       DONALD N       MD      24X08000372       THE LAW OFFICES OF PETER T. NICHOLL           JAMES         LEVESTER        MD      24X07000020        THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       DONALD N       MD      98057503CX387     THE LAW OFFICES OF PETER T. NICHOLL           JAMES         LEVESTER        MD      X00000616          THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       DORIS L        MD      24X06000370       THE LAW OFFICES OF PETER T. NICHOLL           JAMES         LEVONZIA A      MD      24X-02001137       THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       EDWARD         MD      94122501          THE LAW OFFICES OF PETER T. NICHOLL           JAMES         MELVIN T        MD      24X-02002534       THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       EDWARD         MD      X-98402501        THE LAW OFFICES OF PETER T. NICHOLL           JAMES         RAYMOND         MD      24X02001572        THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       EDWARD D       MD      24X01001527       THE LAW OFFICES OF PETER T. NICHOLL           JAMES         RAYMOND L       MD      24X06000716        THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       FRANK V        MD      98310520CX2098    THE LAW OFFICES OF PETER T. NICHOLL           JAMES         RONALD          MD      X99000069          THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       GEORGE R       MD      24X03001035       THE LAW OFFICES OF PETER T. NICHOLL           JAMES         SYLVESTER SR.   MD      95216509           THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       HAROLD F       MD      X99000342         THE LAW OFFICES OF PETER T. NICHOLL           JAMES         WILLIAM F       MD      X00000654          THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       HARRY M        MD      X00000316         THE LAW OFFICES OF PETER T. NICHOLL           JAMES         WILLIAM H       MD      98142512CX1034     THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       HOWARD D       MD      X00001025         THE LAW OFFICES OF PETER T. NICHOLL           JAMISON       DOROTHY M       MD      24X06000380        THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       JAMES H        MD      24X01000584       THE LAW OFFICES OF PETER T. NICHOLL           JAMISON       JC              MD      98092515CX658      THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       JAMES H        MD      24X02001725       THE LAW OFFICES OF PETER T. NICHOLL           JANECZEK      EUGENE F        MD      X99000065          THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       JAMES W        MD      24X01-001701      THE LAW OFFICES OF PETER T. NICHOLL           JANEY         ROBERT W        MD      X01000021          THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       JOHN J         MD      24X06000585       THE LAW OFFICES OF PETER T. NICHOLL           JANISZEWSKI   CHARLES J       MD      24X09000204        THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       KENNETH        MD      24X06000424       THE LAW OFFICES OF PETER T. NICHOLL           JANKOWIAK     FRANCIS M       MD      X00000190          THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       LARRY L        MD      24X03000275       THE LAW OFFICES OF PETER T. NICHOLL           JANSSEN       FREDERICK E     MD      99001541           THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       LINDA D        MD      24X-01001883      THE LAW OFFICES OF PETER T. NICHOLL           JARANKO       HARRY G         MD      24X04000144        THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       LINWOOD N      MD      24X000451         THE LAW OFFICES OF PETER T. NICHOLL           JARRARD       WILLIAM P       MD      98324530CX2215     THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       LINZY          MD      X00000741         THE LAW OFFICES OF PETER T. NICHOLL           JARRELLS      SEYMORE W       MD      24X08000347        THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       LOCKWOOD SR.   MD      97296506 CX2155   THE LAW OFFICES OF PETER T. NICHOLL           JARRETT       LLOYD           MD      97269519 CX2038    THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       LOVLIEST J     MD      X-98402468        THE LAW OFFICES OF PETER T. NICHOLL           JARVIS        GEORGE R        MD      98176515CX1289     THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       MARLENE O      MD      X99002619         THE LAW OFFICES OF PETER T. NICHOLL           JARVIS        THOMAS E        VA      700CL0030137H-02   THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       MARY           MD      24X14000247       THE LAW OFFICES OF PETER T. NICHOLL           JASPER        WILLIAM R       MD      X00001029          THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       NATHANIEL      MD      24X01001752       THE LAW OFFICES OF PETER T. NICHOLL           JAVORSKI      JAMES B         MD      24X04000449        THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       NORMAN A       MD      24X03000411       THE LAW OFFICES OF PETER T. NICHOLL           JAWORSKY      RUTH S          MD      98310505CX2083     THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       NORMAN M       MD      X99001478         THE LAW OFFICES OF PETER T. NICHOLL           JAY           IVEY T          MD      24X01001345        THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       RAYMOND E      MD      98317524CX2155    THE LAW OFFICES OF PETER T. NICHOLL           JAY           LEE O. SR.      MD      95-114503          THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       RAYMOND T      MD      X99001834         THE LAW OFFICES OF PETER T. NICHOLL           JEDLANEK      CHARLES G       MD      X99002453          THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       RICHARD A      MD      98310531CX2109    THE LAW OFFICES OF PETER T. NICHOLL           JEFFERS       JAMES S.        MD      96110529           THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       RICHARD D      MD      X00001083         THE LAW OFFICES OF PETER T. NICHOLL           JEFFERS       LESSIE M.       MD      95151509           THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       RICHARD G      MD      X00000724         THE LAW OFFICES OF PETER T. NICHOLL           JEFFERS       ROBERT A        MD      24X-01001861       THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       ROBERT         MD      98-044508CX285    THE LAW OFFICES OF PETER T. NICHOLL           JEFFERS       VENIX K         MD      24X-01001830       THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       ROBERT         MD      X00000709         THE LAW OFFICES OF PETER T. NICHOLL           JEFFERS-EL    LLOYD M         MD      X99001451          THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       ROBERT E       MD      24X06000777       THE LAW OFFICES OF PETER T. NICHOLL           JEFFERSON     ALMETA          MD      X00000688          THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       ROBERT E       MD      98-072555CX552    THE LAW OFFICES OF PETER T. NICHOLL           JEFFERSON     CHARLES E       MD      24X11000237        THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       ROBERT H       MD      98254513CX1713    THE LAW OFFICES OF PETER T. NICHOLL           JEFFERSON     CLARENCE        MD      X00000572          THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       RONALD P       MD      24X-02001412      THE LAW OFFICES OF PETER T. NICHOLL           JEFFERSON     DANIEL          MD      98296523CX2001     THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       RUTH M         MD      24X06000499       THE LAW OFFICES OF PETER T. NICHOLL           JEFFERSON     ISAIAH          MD      98239502CX1647     THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       SAMUEL L       MD      X00000668         THE LAW OFFICES OF PETER T. NICHOLL           JEFFERSON     JAMES T         MD      24X03000889        THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       SARAH M        MD      24X06000488       THE LAW OFFICES OF PETER T. NICHOLL           JEFFERSON     JOHN J          MD      24X01001349        THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       THEODORE C     MD      98296518CX1996    THE LAW OFFICES OF PETER T. NICHOLL           JEFFERSON     JOSEPH A        MD      X99002600          THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       THEODORE E     MD      X00000902         THE LAW OFFICES OF PETER T. NICHOLL           JEFFERSON     WILLIAM R       MD      24-X-03000170      THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       WARREN H       MD      X00000050         THE LAW OFFICES OF PETER T. NICHOLL           JEFFRESS      FRANK L         MD      X99002700          THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       WILLIAM        MD      X00000355         THE LAW OFFICES OF PETER T. NICHOLL           JEFFREYS      ERNEST M        MD      99-002653          THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       WILLIAM H      MD      24X11000416       THE LAW OFFICES OF PETER T. NICHOLL           JEFFREYS      JOHN H          MD      24X01-001165       THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       WILLIAM H      MD      98191506CX1371    THE LAW OFFICES OF PETER T. NICHOLL           JEFFRIES      ANNA E          MD      X99001847          THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       WILLIAM L      MD      97338511CX2407    THE LAW OFFICES OF PETER T. NICHOLL           JEFFRIES      CHARLES L       MD      X99001514          THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       WILLIAM L      MD      98324528CX2213    THE LAW OFFICES OF PETER T. NICHOLL           JEFFRIES      RONNIE J        MD      24X05000657        THE LAW OFFICES OF PETER T. NICHOLL
JACKSON       YATES F        MD      24X-01002144      THE LAW OFFICES OF PETER T. NICHOLL           JENDRASAK     JOHN W          MD      X01000608          THE LAW OFFICES OF PETER T. NICHOLL
JACOBS        CARROLL W      MD      X00001533         THE LAW OFFICES OF PETER T. NICHOLL           JENKINS       AMOS B          MD      24X09000062        THE LAW OFFICES OF PETER T. NICHOLL
JACOBS        ESTELLE A      MD      24X05000511       THE LAW OFFICES OF PETER T. NICHOLL           JENKINS       AUDREY U        MD      24X01001768        THE LAW OFFICES OF PETER T. NICHOLL
JACOBS        GARY L         MD      24X14000166       THE LAW OFFICES OF PETER T. NICHOLL           JENKINS       CHARLES E       MD      24X04000450        THE LAW OFFICES OF PETER T. NICHOLL
JACOBS        GEORGE         MD      X99000516         THE LAW OFFICES OF PETER T. NICHOLL           JENKINS       JAMES R         MD      97262507 CX2006    THE LAW OFFICES OF PETER T. NICHOLL
JACOBS        GREGORY L      MD      X01000601         THE LAW OFFICES OF PETER T. NICHOLL           JENKINS       JOE             MD      X99000599          THE LAW OFFICES OF PETER T. NICHOLL
JACOBS        JOHN L         MD      24X01001528       THE LAW OFFICES OF PETER T. NICHOLL           JENKINS       JOE B           MD      98329557CX2282     THE LAW OFFICES OF PETER T. NICHOLL
JACOBS        MAMIE L        MD      24X05000432       THE LAW OFFICES OF PETER T. NICHOLL           JENKINS       JOHN K          MD      24X04001071        THE LAW OFFICES OF PETER T. NICHOLL
JACOBS        WILLIAM        MD      X98402624         THE LAW OFFICES OF PETER T. NICHOLL           JENKINS       JOHN W          MD      X99001318          THE LAW OFFICES OF PETER T. NICHOLL
JACYNSKI      GERALD         MD      98114514CX821     THE LAW OFFICES OF PETER T. NICHOLL           JENKINS       LAWRENCE T      MD      24X01001067        THE LAW OFFICES OF PETER T. NICHOLL
JAGDHUBER     MARY L         MD      98317526CX2157    THE LAW OFFICES OF PETER T. NICHOLL           JENKINS       LINVER B        MD      24X04000758        THE LAW OFFICES OF PETER T. NICHOLL
JAGDHUBER     REGIS L        MD      97338507CX2403    THE LAW OFFICES OF PETER T. NICHOLL           JENKINS       LLOYD L         MD      98016515CX55       THE LAW OFFICES OF PETER T. NICHOLL
JAGODZINSKI   JOSEPH N       MD      X00000175         THE LAW OFFICES OF PETER T. NICHOLL           JENKINS       LOUIS D         MD      24X03000432        THE LAW OFFICES OF PETER T. NICHOLL
JAHNIGEN      JAMES M        MD      24X08000124       THE LAW OFFICES OF PETER T. NICHOLL           JENKINS       MATTHEW         MD      97261508 CX1985    THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                                Appendix A - 487
                                      Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                                    Document Page 506 of 624
Claimant    Claimant        State                                                                   Claimant    Claimant     State
Last Name   First Name      Filed   Docket Number     Primary Plaintiff Counsel                     Last Name   First Name   Filed   Docket Number     Primary Plaintiff Counsel
JENKINS     MILDRED A       MD      X01000155         THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     JACK         MD      98324512CX2197    THE LAW OFFICES OF PETER T. NICHOLL
JENKINS     PAUL H          MD      24X12000309       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     JAMES        MD      24X03000708       THE LAW OFFICES OF PETER T. NICHOLL
JENKINS     RONALD L        MD      24X01000472       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     JAMES        MD      X98402618         THE LAW OFFICES OF PETER T. NICHOLL
JENKINS     TED M           MD      X99001216         THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     JAMES        MD      X99001999         THE LAW OFFICES OF PETER T. NICHOLL
JENKINS     VIRGINIA L      MD      24X06000625       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     JAMES A      MD      X99002450         THE LAW OFFICES OF PETER T. NICHOLL
JENKINS     WAYNE L         MD      X 99002541        THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     JAMES B      MD      X99000222         THE LAW OFFICES OF PETER T. NICHOLL
JENKINS     WILLIAM M       MD      24X07000170       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     JAMES E      MD      X00001157         THE LAW OFFICES OF PETER T. NICHOLL
JENKINS     WILLIE A        MD      X 99002546        THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     JAMES M      MD      98212509CX1529    THE LAW OFFICES OF PETER T. NICHOLL
JENNINGS    AUGUST          MD      98176501CX1275    THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     JAMES R      MD      X99001696         THE LAW OFFICES OF PETER T. NICHOLL
JENNINGS    HAROLD O        MD      X00000638         THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     JEANNETTE    MD      24X12000487       THE LAW OFFICES OF PETER T. NICHOLL
JENNINGS    HARRY L         MD      24X06000569       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     JEROME A     MD      97309510 CX2232   THE LAW OFFICES OF PETER T. NICHOLL
JENNINGS    JAMES H         MD      X99001927         THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     JIMMIE L     MD      X01000602         THE LAW OFFICES OF PETER T. NICHOLL
JENNINGS    LARRY E         MD      98324532CX2217    THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     JIMMY        MD      24X04001076       THE LAW OFFICES OF PETER T. NICHOLL
JENNINGS    LINIA E         MD      24X07000463       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     JIMMY        MD      24X06000218       THE LAW OFFICES OF PETER T. NICHOLL
JENNINGS    ROBERT A        MD      97254509 CX1920   THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     JIMMY        MD      98296514CX1992    THE LAW OFFICES OF PETER T. NICHOLL
JENNINGS    STERLING D      MD      98058516CX406     THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     JOHN D       MD      X99001844         THE LAW OFFICES OF PETER T. NICHOLL
JENNINGS    WAVERLY C       MD      98289504CX1916    THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     JOHN W       MD      24X01-001412      THE LAW OFFICES OF PETER T. NICHOLL
JERNIGAN    JERRY W.        MD      97290503          THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     JOHN W       MD      24X11000111       THE LAW OFFICES OF PETER T. NICHOLL
JEROME      MARTHA L        MD      24X05000118       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     JOSEPH       MD      X 99002544        THE LAW OFFICES OF PETER T. NICHOLL
JEROME      WILLIAM J       MD      X00000519         THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     KARL S       MD      X99001503         THE LAW OFFICES OF PETER T. NICHOLL
JESTER      THEODORE H      MD      X01000489         THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     LAMONT U     MD      24X02001229       THE LAW OFFICES OF PETER T. NICHOLL
JOACHIM     MICHAEL R       MD      98177511CX1304    THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     LARRY A      MD      24X05000525       THE LAW OFFICES OF PETER T. NICHOLL
JOBE        DAVID W         MD      24X-01001952      THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     LEROY A      MD      24X02001829       THE LAW OFFICES OF PETER T. NICHOLL
JOHANSSON   ALVAR A         MD      X99002145         THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     LLOYD A      MD      24X02001125       THE LAW OFFICES OF PETER T. NICHOLL
JOHNS       HAROLD D        MD      X00000313         THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     MARY C       MD      98288508CX1908    THE LAW OFFICES OF PETER T. NICHOLL
JOHNS       THEODORE P      MD      X01000493         THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     MAURICE A    MD      98037514 CX247    THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     ALBERT          MD      97311559 CX2291   THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     MICHAEL      MD      24X03000634       THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     ALEXANDER W     MD      98085507CX614     THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     MICHAEL A    MD      24X04000664       THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     ALLEN L         MD      24X02001737       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     MICHAEL L    MD      X99000727         THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     ANTHONY         MD      24X02001490       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     MILTON H     MD      97269516 CX2035   THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     ARNOLD J        MD      24X11000343       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     NATHANIEL    MD      X00000547         THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     ARTHUR B        MD      24X06000577       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     NORRIS M     MD      24X04000671       THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     AUBREY T        MD      98239506CX1651    THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     OTIS         MD      X99001757         THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     BRENDA P        MD      98289503CX1915    THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     PASKEL P     MD      X99001851         THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     BRUCE C         MD      X 99002516        THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     PAUL         MD      24X-02000119      THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     CARL E          MD      X99001084         THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     PAUL M       MD      24X-02001899      THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     CHARLES         MD      24X-01001841      THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     PRESTON      MD      X99000070         THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     CHARLES         MD      24X04000326       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     PRESTON S    MD      98113515CX806     THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     CHARLES C       MD      24X02001735       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     RALPH J      MD      97317505CX2311    THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     CHARLES C       MD      X00000663         THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     RICHARD C    MD      98170506CX1262    THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     CHARLES H       MD      24X03000791       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     ROBERT L     MD      97282505 CX2088   THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     CHARLIE S       MD      24X01000803       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     ROBERT W     MD      X00000718         THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     CHINOSKEY W     MD      24X-01002150      THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     ROGER W      MD      98177508CX1301    THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     CHRISTOPHER C   MD      24X01001026       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     RONALD L     MD      24X05000572       THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     CLARENCE        MD      X00001329         THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     RONALD L     MD      98-169504CX1241   THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     CLARENCE        MD      X99001408         THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     RONALD L     MD      X99001369         THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     CYRIL A         MD      24X02001241       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     ROOSEVELT    MD      X99002068         THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     DAVID E         MD      98121514CX865     THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     SALLIE M     MD      24X05000543       THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     DENNIS J        MD      24X-02001897      THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     SAMUEL W     MD      97276526 CX2077   THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     DONALD L        MD      24X13000426       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     STANLEY E    MD      X 99002540        THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     EARL M          MD      24X99002417       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     STEVEN B     MD      X00000087         THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     EDITH D         MD      24X01000311       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     THOMAS H     MD      98310536CX2114    THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     EDWARDS S       MD      24X-02002599      THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     TIMOTHY J    MD      97330508CX2379    THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     EDWARDS S       MD      24X06000216       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     TOM          MD      24X-02001556      THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     ELIJAH          MD      24X05000650       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     VERA         MD      24X06000369       THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     ELIJAH L        MD      98113513CX804     THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     WADE         MD      X-01000880        THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     ELIZABETH       MD      X01000413         THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     WALTER E     MD      24X07000464       THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     EMMA            MD      24X06000666       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     WILLIAM      MD      98-072558CX555    THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     ERNEST          MD      24X10000460       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     WILLIAM H    MD      24X04001160       THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     ERNEST          MD      97290504 CX2142   THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     WILLIAM R    MD      98092513CX656     THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     ERNESTINE C     MD      24X05000301       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     WILLIAM S    MD      24X07000007       THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     FRANK T         MD      24X10000227       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     WILLIE C     MD      24X02000902       THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     GARY A          MD      24X11000156       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     WILLIE C     MD      97276507 CX2058   THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     GARY D          MD      X99000340         THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     WILLIE J     MD      X99000902         THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     GORDON N        MD      X99001305         THE LAW OFFICES OF PETER T. NICHOLL           JOHNSON     WIRT L       MD      24X02001489       THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     GREENBERRY R    MD      X99002702         THE LAW OFFICES OF PETER T. NICHOLL           JOHNSTON    FLOYD A      MD      X99001445         THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     HAROLD          MD      24X01001865       THE LAW OFFICES OF PETER T. NICHOLL           JOHNSTON    JAMES C      MD      98261513CX1737    THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     HEARVEY W       MD      24X-01001767      THE LAW OFFICES OF PETER T. NICHOLL           JONES       ALLEN R      MD      X99002425         THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     HEARVEY W       MD      24X07000021       THE LAW OFFICES OF PETER T. NICHOLL           JONES       ALVIN C      MD      24X02002276       THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     HENRY M         MD      24X09000104       THE LAW OFFICES OF PETER T. NICHOLL           JONES       AMOS E       MD      X00000815         THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     HENRY M         MD      98051508CX368     THE LAW OFFICES OF PETER T. NICHOLL           JONES       ARLIS        MD      98016510CX50      THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     HENRY M         MD      X00000672         THE LAW OFFICES OF PETER T. NICHOLL           JONES       ARTHUR C     MD      24X13000066       THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     HENRY M         MD      X01000744         THE LAW OFFICES OF PETER T. NICHOLL           JONES       BARBARA L    MD      98225505CX1589    THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     HOWARD C        MD      X99002112         THE LAW OFFICES OF PETER T. NICHOLL           JONES       BAXTER R     MD      97330514CX2385    THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     HOWARD J        MD      24X-02002788      THE LAW OFFICES OF PETER T. NICHOLL           JONES       BENJAMIN     MD      24X04001065       THE LAW OFFICES OF PETER T. NICHOLL
JOHNSON     ISAAC I         MD      24X-01001832      THE LAW OFFICES OF PETER T. NICHOLL           JONES       BENJAMIN R   MD      98204504CX1465    THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                         Appendix A - 488
                                    Case 17-03105               Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                   Document Page 507 of 624
Claimant    Claimant      State                                                                    Claimant     Claimant      State
Last Name   First Name    Filed   Docket Number      Primary Plaintiff Counsel                     Last Name    First Name    Filed   Docket Number     Primary Plaintiff Counsel
JONES       CARL E        MD      24X02002230        THE LAW OFFICES OF PETER T. NICHOLL           JONES        RICHARD L     MD      X00000579         THE LAW OFFICES OF PETER T. NICHOLL
JONES       CARL E        MD      98093517CX677      THE LAW OFFICES OF PETER T. NICHOLL           JONES        ROBERT        MD      24-X-03000066     THE LAW OFFICES OF PETER T. NICHOLL
JONES       CAROLYN D     MD      24X02001230        THE LAW OFFICES OF PETER T. NICHOLL           JONES        ROBERT        MD      98093509CX669     THE LAW OFFICES OF PETER T. NICHOLL
JONES       CHARLES E     MD      98310524CX2102     THE LAW OFFICES OF PETER T. NICHOLL           JONES        ROBERT E      MD      X99001089         THE LAW OFFICES OF PETER T. NICHOLL
JONES       CHARLES F     MD      24X12000385        THE LAW OFFICES OF PETER T. NICHOLL           JONES        ROBERT L      MD      98309511CX2071    THE LAW OFFICES OF PETER T. NICHOLL
JONES       CHARLES W     MD      X00001156          THE LAW OFFICES OF PETER T. NICHOLL           JONES        ROBERT T      MD      24X12000802       THE LAW OFFICES OF PETER T. NICHOLL
JONES       CHARLOTTE R   MD      98302511CX2035     THE LAW OFFICES OF PETER T. NICHOLL           JONES        RODERICK L    MD      X99001339         THE LAW OFFICES OF PETER T. NICHOLL
JONES       CHESTER H     MD      87051512           THE LAW OFFICES OF PETER T. NICHOLL           JONES        RODNEY A      MD      X99001441         THE LAW OFFICES OF PETER T. NICHOLL
JONES       CHESTER J     MD      X00001001          THE LAW OFFICES OF PETER T. NICHOLL           JONES        ROGER L       MD      X99000826         THE LAW OFFICES OF PETER T. NICHOLL
JONES       DANIEL L      MD      X01000520          THE LAW OFFICES OF PETER T. NICHOLL           JONES        SHELDON L     MD      X99001477         THE LAW OFFICES OF PETER T. NICHOLL
JONES       DANNY J       MD      24X04000481        THE LAW OFFICES OF PETER T. NICHOLL           JONES        SHELTON W     MD      24X06000531       THE LAW OFFICES OF PETER T. NICHOLL
JONES       DAVID A       MD      24X14000269        THE LAW OFFICES OF PETER T. NICHOLL           JONES        SYLVESTER C   MD      24X16000191       THE LAW OFFICES OF PETER T. NICHOLL
JONES       DAVID C       MD      24X-01001948       THE LAW OFFICES OF PETER T. NICHOLL           JONES        THOMAS        MD      X99000216         THE LAW OFFICES OF PETER T. NICHOLL
JONES       DOROTHY M     MD      98240515CX1667     THE LAW OFFICES OF PETER T. NICHOLL           JONES        THOMAS A      MD      X01000512         THE LAW OFFICES OF PETER T. NICHOLL
JONES       DOUGLAS       MD      X-01000967         THE LAW OFFICES OF PETER T. NICHOLL           JONES        THOMAS C      MD      24X12000909       THE LAW OFFICES OF PETER T. NICHOLL
JONES       ELEANOR K     MD      24X06000620        THE LAW OFFICES OF PETER T. NICHOLL           JONES        TYRONE J      MD      24X11000413       THE LAW OFFICES OF PETER T. NICHOLL
JONES       ELLSMORE W    MD      24X01000305        THE LAW OFFICES OF PETER T. NICHOLL           JONES        ULYSSES       MD      24X-02000105      THE LAW OFFICES OF PETER T. NICHOLL
JONES       EMMANUEL R    MD      98012506CX29       THE LAW OFFICES OF PETER T. NICHOLL           JONES        VALERIE       MD      98317511CX2142    THE LAW OFFICES OF PETER T. NICHOLL
JONES       ERNEST L      MD      X00000993          THE LAW OFFICES OF PETER T. NICHOLL           JONES        VINCENT       MD      24X13000100       THE LAW OFFICES OF PETER T. NICHOLL
JONES       ERNEST O      MD      24X01000825        THE LAW OFFICES OF PETER T. NICHOLL           JONES        WALTER        MD      24X10000113       THE LAW OFFICES OF PETER T. NICHOLL
JONES       FLORENCE A    MD      98142510CX1032     THE LAW OFFICES OF PETER T. NICHOLL           JONES        WALTER L      MD      98324527CX2212    THE LAW OFFICES OF PETER T. NICHOLL
JONES       FRANCIS B     MD      98219518CX1557     THE LAW OFFICES OF PETER T. NICHOLL           JONES        WAYNE T       MD      X99000825         THE LAW OFFICES OF PETER T. NICHOLL
JONES       FRANK         MD      24X08000501        THE LAW OFFICES OF PETER T. NICHOLL           JONES        WILLIAM       MD      98317520CX2151    THE LAW OFFICES OF PETER T. NICHOLL
JONES       FRANK L       MD      99-002654          THE LAW OFFICES OF PETER T. NICHOLL           JONES        WILLIAM D     MD      24X02001243       THE LAW OFFICES OF PETER T. NICHOLL
JONES       FRANK P       MD      24X-02000812       THE LAW OFFICES OF PETER T. NICHOLL           JONES        WILLIAM H     MD      97290510 CX2148   THE LAW OFFICES OF PETER T. NICHOLL
JONES       FRANKLIN D    MD      24X-02001849       THE LAW OFFICES OF PETER T. NICHOLL           JONES        WILLIAM W     MD      24X14000479       THE LAW OFFICES OF PETER T. NICHOLL
JONES       FRANKLIN D    MD      97268504 CX2016    THE LAW OFFICES OF PETER T. NICHOLL           JONES        WILLIAM W     MD      X99001176         THE LAW OFFICES OF PETER T. NICHOLL
JONES       FREDERICK R   MD      97339541CX2450     THE LAW OFFICES OF PETER T. NICHOLL           JONES        WILLIE E      MD      24X13000133       THE LAW OFFICES OF PETER T. NICHOLL
JONES       GASTON J.     MD      97297513 CX2168    THE LAW OFFICES OF PETER T. NICHOLL           JONES        WILLIE L      MD      98-085517CX624    THE LAW OFFICES OF PETER T. NICHOLL
JONES       GEORGE H      MD      24X10000160        THE LAW OFFICES OF PETER T. NICHOLL           JORDAN       ALEXANDER F   MD      X-01000701        THE LAW OFFICES OF PETER T. NICHOLL
JONES       GEORGE L      MD      24X06000568        THE LAW OFFICES OF PETER T. NICHOLL           JORDAN       BETTY E       MD      24X06000597       THE LAW OFFICES OF PETER T. NICHOLL
JONES       GEORGE W      MD      24X02002279        THE LAW OFFICES OF PETER T. NICHOLL           JORDAN       CHARLES C     MD      24X11000412       THE LAW OFFICES OF PETER T. NICHOLL
JONES       GILBERT R     MD      95279506           THE LAW OFFICES OF PETER T. NICHOLL           JORDAN       CHARLES W     MD      24X-01001825      THE LAW OFFICES OF PETER T. NICHOLL
JONES       GLENN         MD      24X06000191        THE LAW OFFICES OF PETER T. NICHOLL           JORDAN       CHESTER J     MD      98135529CX957     THE LAW OFFICES OF PETER T. NICHOLL
JONES       GORDON M      MD      X01000020          THE LAW OFFICES OF PETER T. NICHOLL           JORDAN       DAVID J       MD      98219511CX1550    THE LAW OFFICES OF PETER T. NICHOLL
JONES       GWENDOLYN M   MD      24X03001056        THE LAW OFFICES OF PETER T. NICHOLL           JORDAN       DOUGLAS G     MD      24X03000366       THE LAW OFFICES OF PETER T. NICHOLL
JONES       HARRY         VA      700CL0029832A-04   THE LAW OFFICES OF PETER T. NICHOLL           JORDAN       JOHN D        MD      24X12000483       THE LAW OFFICES OF PETER T. NICHOLL
JONES       HENRY D       MD      X99001799          THE LAW OFFICES OF PETER T. NICHOLL           JORDAN       JOHN S        MD      X00001015         THE LAW OFFICES OF PETER T. NICHOLL
JONES       HENRY W       MD      X00000562          THE LAW OFFICES OF PETER T. NICHOLL           JORDAN       PAUL B        MD      24X05000042       THE LAW OFFICES OF PETER T. NICHOLL
JONES       HEYMAN L      MD      X99001458          THE LAW OFFICES OF PETER T. NICHOLL           JORDAN       RICHARD M.    MD      97254511 CX1922   THE LAW OFFICES OF PETER T. NICHOLL
JONES       HORACE        MD      X-01000993         THE LAW OFFICES OF PETER T. NICHOLL           JORDAN       ROBERT E      MD      24X-02000689      THE LAW OFFICES OF PETER T. NICHOLL
JONES       IRVIN         MD      X-01000958         THE LAW OFFICES OF PETER T. NICHOLL           JORDAN       SKIRO         MD      24X-02001397      THE LAW OFFICES OF PETER T. NICHOLL
JONES       JAMES         MD      24-X-03000051      THE LAW OFFICES OF PETER T. NICHOLL           JORDAN       SPENCER M     MD      X01000577         THE LAW OFFICES OF PETER T. NICHOLL
JONES       JAMES         MD      97262509 CX2008    THE LAW OFFICES OF PETER T. NICHOLL           JORDAN       VIOLA B       MD      24X06000468       THE LAW OFFICES OF PETER T. NICHOLL
JONES       JAMES E       MD      24X02001147        THE LAW OFFICES OF PETER T. NICHOLL           JORDAN       WILLIAM       MD      99-002651         THE LAW OFFICES OF PETER T. NICHOLL
JONES       JAMES E       MD      24X02001823        THE LAW OFFICES OF PETER T. NICHOLL           JORDAN       WILLIE C      MD      X-98402516        THE LAW OFFICES OF PETER T. NICHOLL
JONES       JAMES H       VA      700CL0029994W-01   THE LAW OFFICES OF PETER T. NICHOLL           JORDON       CHARLES       MD      24X-02001848      THE LAW OFFICES OF PETER T. NICHOLL
JONES       JAMES M       MD      97262512 CX2011    THE LAW OFFICES OF PETER T. NICHOLL           JORDON       CHARLES       MD      98225511CX1595    THE LAW OFFICES OF PETER T. NICHOLL
JONES       JAMES R       MD      24X-03000033       THE LAW OFFICES OF PETER T. NICHOLL           JOSKULSKI    EDWARD W      MD      X01000180         THE LAW OFFICES OF PETER T. NICHOLL
JONES       JAMES W       MD      24X03000274        THE LAW OFFICES OF PETER T. NICHOLL           JOYCE        JAMES L       MD      98317530CX2161    THE LAW OFFICES OF PETER T. NICHOLL
JONES       JANE A        MD      X00000775          THE LAW OFFICES OF PETER T. NICHOLL           JOYNER       EDDIE C       MD      24X01001306       THE LAW OFFICES OF PETER T. NICHOLL
JONES       JESSIE        MD      97346501CX2479     THE LAW OFFICES OF PETER T. NICHOLL           JOYNER       ROBERT A      MD      24X03001037       THE LAW OFFICES OF PETER T. NICHOLL
JONES       JOHN H        MD      24X-02000969       THE LAW OFFICES OF PETER T. NICHOLL           JOYNER       VERNETTE      MD      24X17000457       THE LAW OFFICES OF PETER T. NICHOLL
JONES       JOHN R        MD      24X01000594        THE LAW OFFICES OF PETER T. NICHOLL           JOYNER-BEY   STANLEY N     MD      24X11000588       THE LAW OFFICES OF PETER T. NICHOLL
JONES       JOHN W        MD      24X09000102        THE LAW OFFICES OF PETER T. NICHOLL           JULES        MANFRED       MD      24X09000495       THE LAW OFFICES OF PETER T. NICHOLL
JONES       JOHNNIE A     MD      98-072575CX572     THE LAW OFFICES OF PETER T. NICHOLL           JULIANO      BRIAN M       MD      24X02001232       THE LAW OFFICES OF PETER T. NICHOLL
JONES       JOSEPH A      MD      X00000354          THE LAW OFFICES OF PETER T. NICHOLL           JULIANO      JAMES T       MD      X00000172         THE LAW OFFICES OF PETER T. NICHOLL
JONES       JOSEPH L      MD      24X-02000290       THE LAW OFFICES OF PETER T. NICHOLL           JULIANO      JAMES V       MD      98296501CX1979    THE LAW OFFICES OF PETER T. NICHOLL
JONES       JOSEPH L      MD      24X13000430        THE LAW OFFICES OF PETER T. NICHOLL           JUNE         CHARLES       MD      98114513CX820     THE LAW OFFICES OF PETER T. NICHOLL
JONES       LANERY        MD      X00000192          THE LAW OFFICES OF PETER T. NICHOLL           JUSTICE      CARL S        MD      24X04000490       THE LAW OFFICES OF PETER T. NICHOLL
JONES       LEONARD A     MD      X99000724          THE LAW OFFICES OF PETER T. NICHOLL           JUSTICE      GREG L        MD      24X10000203       THE LAW OFFICES OF PETER T. NICHOLL
JONES       LINWOOD E     MD      98113512CX803      THE LAW OFFICES OF PETER T. NICHOLL           KAFER        AUGUST        MD      24X07000539       THE LAW OFFICES OF PETER T. NICHOLL
JONES       MANSFIELD C   MD      98009510CX22       THE LAW OFFICES OF PETER T. NICHOLL           KAFER        AUGUST        MD      X00000287         THE LAW OFFICES OF PETER T. NICHOLL
JONES       MARIE         MD      24X06000596        THE LAW OFFICES OF PETER T. NICHOLL           KAFER        LENA C        MD      24X05000751       THE LAW OFFICES OF PETER T. NICHOLL
JONES       MARTIN W      MD      24X01001351        THE LAW OFFICES OF PETER T. NICHOLL           KAGLE        DONALD R      MD      24X06000213       THE LAW OFFICES OF PETER T. NICHOLL
JONES       MARVIN        MD      24X03000095        THE LAW OFFICES OF PETER T. NICHOLL           KAGLE        ROBERT D      MD      X00000035         THE LAW OFFICES OF PETER T. NICHOLL
JONES       MELVIN R      MD      24X09000035        THE LAW OFFICES OF PETER T. NICHOLL           KAHL         GLENN J       MD      24X11000324       THE LAW OFFICES OF PETER T. NICHOLL
JONES       NORRIS        MD      24X-01002114       THE LAW OFFICES OF PETER T. NICHOLL           KAHLER       ALBERT J      MD      X99001088         THE LAW OFFICES OF PETER T. NICHOLL
JONES       NORRIS W      MD      24X04000590        THE LAW OFFICES OF PETER T. NICHOLL           KAHLER       RAYMOND M     MD      X99001925         THE LAW OFFICES OF PETER T. NICHOLL
JONES       NORVIN G      MD      24X04000670        THE LAW OFFICES OF PETER T. NICHOLL           KAIN         ALLEN N       MD      24X12000919       THE LAW OFFICES OF PETER T. NICHOLL
JONES       OSWALD        MD      24X12000753        THE LAW OFFICES OF PETER T. NICHOLL           KALB         JAMES R       MD      24X-02000822      THE LAW OFFICES OF PETER T. NICHOLL
JONES       PRINCE B      MD      24X10000101        THE LAW OFFICES OF PETER T. NICHOLL           KALWA        WILLIAM A     MD      98254511CX1711    THE LAW OFFICES OF PETER T. NICHOLL
JONES       RAE L         MD      24X06000412        THE LAW OFFICES OF PETER T. NICHOLL           KAMINSKI     JOHN          MD      X01000443         THE LAW OFFICES OF PETER T. NICHOLL
JONES       RANDOLPH V    MD      98218501CX1534     THE LAW OFFICES OF PETER T. NICHOLL           KAMZURA      LEROY         MD      X00000130         THE LAW OFFICES OF PETER T. NICHOLL
JONES       RAYMOND       MD      X-98402469         THE LAW OFFICES OF PETER T. NICHOLL           KANE         ALLEN V       MD      24X01001763       THE LAW OFFICES OF PETER T. NICHOLL
JONES       REGINALD M    MD      24X06000160        THE LAW OFFICES OF PETER T. NICHOLL           KANE         FRANCIS R     MD      98197517CX1415    THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                          Appendix A - 489
                                      Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                    Document Page 508 of 624
Claimant       Claimant     State                                                                   Claimant       Claimant      State
Last Name      First Name   Filed   Docket Number     Primary Plaintiff Counsel                     Last Name      First Name    Filed   Docket Number     Primary Plaintiff Counsel
KANE           GEORGE R     MD      X00000730         THE LAW OFFICES OF PETER T. NICHOLL           KENNEDY        ORAN J        MD      98233509CX1635    THE LAW OFFICES OF PETER T. NICHOLL
KANE           LEO A        MD      24X01-001447      THE LAW OFFICES OF PETER T. NICHOLL           KENNEDY        RALPH G       MD      24X02002366       THE LAW OFFICES OF PETER T. NICHOLL
KANE           MILTON T     MD      98085513CX620     THE LAW OFFICES OF PETER T. NICHOLL           KENNEDY        ROBERT L      MD      24X04001019       THE LAW OFFICES OF PETER T. NICHOLL
KARCHER        JAMES W      MD      24-X-03000173     THE LAW OFFICES OF PETER T. NICHOLL           KENNEDY        RUFUS L       MD      97318508CX2320    THE LAW OFFICES OF PETER T. NICHOLL
KARCHER        THOMAS J     MD      24X-02001415      THE LAW OFFICES OF PETER T. NICHOLL           KERFOOT        LARRY B       MD      24X02002298       THE LAW OFFICES OF PETER T. NICHOLL
KAREEM         JORY D       MD      X01000745         THE LAW OFFICES OF PETER T. NICHOLL           KERFOOT        LARRY B       MD      24X06000453       THE LAW OFFICES OF PETER T. NICHOLL
KAREEM         RASUL K      MD      98309512CX2072    THE LAW OFFICES OF PETER T. NICHOLL           KERNS          LARRY G       MD      24X15000200       THE LAW OFFICES OF PETER T. NICHOLL
KARIM          NABIL A      MD      X00001032         THE LAW OFFICES OF PETER T. NICHOLL           KERRIGAN       FRANK E       MD      24X-01001943      THE LAW OFFICES OF PETER T. NICHOLL
KARR           MICHAEL D    MD      98078510CX589     THE LAW OFFICES OF PETER T. NICHOLL           KERSEY         DONALD W      MD      24X11000504       THE LAW OFFICES OF PETER T. NICHOLL
KATSIKADAKOS   CHRISTOS G   MD      24X04000663       THE LAW OFFICES OF PETER T. NICHOLL           KESSINGER      MICHAEL W     MD      X00000358         THE LAW OFFICES OF PETER T. NICHOLL
KAUFMAN        FRANCIS M    MD      24X07000277       THE LAW OFFICES OF PETER T. NICHOLL           KESSLER        WILLIAM S     MD      98225509CX1593    THE LAW OFFICES OF PETER T. NICHOLL
KAUFMAN        LEWIS        MD      24X03000645       THE LAW OFFICES OF PETER T. NICHOLL           KETCHUM        ROBERT J      MD      X99000333         THE LAW OFFICES OF PETER T. NICHOLL
KAUFMAN        MELVIN F     MD      X99002604         THE LAW OFFICES OF PETER T. NICHOLL           KEYS           CHARLES R     MD      97330513CX2384    THE LAW OFFICES OF PETER T. NICHOLL
KAVLICH        ROBERT G     MD      X00000518         THE LAW OFFICES OF PETER T. NICHOLL           KEYS           CHARLES S     MD      X99000987         THE LAW OFFICES OF PETER T. NICHOLL
KEARISE        OTTO         MD      98169514CX1251    THE LAW OFFICES OF PETER T. NICHOLL           KEYS           MARGARET W    MD      24X02000634       THE LAW OFFICES OF PETER T. NICHOLL
KEARNEY        CHARLES J    MD      97297504 CX2159   THE LAW OFFICES OF PETER T. NICHOLL           KEYS           WILBERT C     MD      24X13000102       THE LAW OFFICES OF PETER T. NICHOLL
KEARNEY        ERVIN R      MD      X99001371         THE LAW OFFICES OF PETER T. NICHOLL           KHAMANZA       SAMUEL J      MD      X99001690         THE LAW OFFICES OF PETER T. NICHOLL
KEARNEY        FRANCIS W    MD      98008505CX11      THE LAW OFFICES OF PETER T. NICHOLL           KIDWELL        EMMA J        MD      X00001518         THE LAW OFFICES OF PETER T. NICHOLL
KEARNEY        JAMES E      MD      X99001676         THE LAW OFFICES OF PETER T. NICHOLL           KIEL           JOHN F        MD      X00001101         THE LAW OFFICES OF PETER T. NICHOLL
KEARNEY        JOHN E       MD      X01000444         THE LAW OFFICES OF PETER T. NICHOLL           KIEL           NORMAN E      MD      X00000776         THE LAW OFFICES OF PETER T. NICHOLL
KEARNEY        LEROY T.     MD      97303502 CX2193   THE LAW OFFICES OF PETER T. NICHOLL           KIGHT          DONALD C      MD      X99001485         THE LAW OFFICES OF PETER T. NICHOLL
KEARNEY        MILDRED S    MD      24X06000724       THE LAW OFFICES OF PETER T. NICHOLL           KIGHT          ZULA B        MD      24X05000065       THE LAW OFFICES OF PETER T. NICHOLL
KEARNEY        RAYMOND M    MD      99-001320         THE LAW OFFICES OF PETER T. NICHOLL           KIGHT          ZULA B        MD      24X15000235       THE LAW OFFICES OF PETER T. NICHOLL
KEARSON        LEON         MD      X01000372         THE LAW OFFICES OF PETER T. NICHOLL           KILMA          KENNETH P     MD      24X-01002101      THE LAW OFFICES OF PETER T. NICHOLL
KEATTS         BETTY        MD      24X06000722       THE LAW OFFICES OF PETER T. NICHOLL           KIM            JOSEPH H      MD      X 99002521        THE LAW OFFICES OF PETER T. NICHOLL
KEBE           GLOVER S     MD      24X03000592       THE LAW OFFICES OF PETER T. NICHOLL           KIM            MARILYN M     MD      24X06000590       THE LAW OFFICES OF PETER T. NICHOLL
KEDZIERSKI     JOANNE C     MD      24X05000394       THE LAW OFFICES OF PETER T. NICHOLL           KINARD         RALPH E       MD      01000963          THE LAW OFFICES OF PETER T. NICHOLL
KEDZIERSKI     LEON J       MD      X99000745         THE LAW OFFICES OF PETER T. NICHOLL           KINARD         VALENTINE     MD      24X02000631       THE LAW OFFICES OF PETER T. NICHOLL
KEEL           FRANK W      MD      24X08000175       THE LAW OFFICES OF PETER T. NICHOLL           KING           ASHTON M      MD      24X10000175       THE LAW OFFICES OF PETER T. NICHOLL
KEEL           FRANK W      MD      X99001178         THE LAW OFFICES OF PETER T. NICHOLL           KING           BENNY I       MD      97282503 CX2086   THE LAW OFFICES OF PETER T. NICHOLL
KEELS          ADAM S       MD      X00000442         THE LAW OFFICES OF PETER T. NICHOLL           KING           DAVID         MD      24X06000289       THE LAW OFFICES OF PETER T. NICHOLL
KEELS          ALICE        MD      24X06000669       THE LAW OFFICES OF PETER T. NICHOLL           KING           GEORGE E      MD      X00001044         THE LAW OFFICES OF PETER T. NICHOLL
KEELS          SAMUEL       MD      24X10000194       THE LAW OFFICES OF PETER T. NICHOLL           KING           JAMES         MD      24X02000728       THE LAW OFFICES OF PETER T. NICHOLL
KEEMER         EARL L       MD      97309508 CX2230   THE LAW OFFICES OF PETER T. NICHOLL           KING           MARION G      MD      24X04001062       THE LAW OFFICES OF PETER T. NICHOLL
KEEMER         JAMES M      MD      97302506 CX2188   THE LAW OFFICES OF PETER T. NICHOLL           KING           MILDRED B     MD      24X02001822       THE LAW OFFICES OF PETER T. NICHOLL
KEENE          CURTIS L     MD      X99002139         THE LAW OFFICES OF PETER T. NICHOLL           KING           RONNIE D      MD      X-01000992        THE LAW OFFICES OF PETER T. NICHOLL
KEENE          DONALD L     MD      97325508CX2342    THE LAW OFFICES OF PETER T. NICHOLL           KING           RONNIE J      MD      24X12000655       THE LAW OFFICES OF PETER T. NICHOLL
KEEVE          WILLIAM L    MD      24X-02001411      THE LAW OFFICES OF PETER T. NICHOLL           KING           RUTH E        MD      24X04000673       THE LAW OFFICES OF PETER T. NICHOLL
KEGEL          BERNARD F    MD      X00001294         THE LAW OFFICES OF PETER T. NICHOLL           KING           THERMAN N     MD      24X02002426       THE LAW OFFICES OF PETER T. NICHOLL
KEIRN          JAMES D      MD      98177512CX1305    THE LAW OFFICES OF PETER T. NICHOLL           KING           WAYNE S       MD      24X09000058       THE LAW OFFICES OF PETER T. NICHOLL
KEITH          JOHN E       MD      X00000641         THE LAW OFFICES OF PETER T. NICHOLL           KING           WILLIAM       MD      97259502 CX1966   THE LAW OFFICES OF PETER T. NICHOLL
KEITZ          DAVID W      MD      24X-02000683      THE LAW OFFICES OF PETER T. NICHOLL           KING           WILLIAM E     MD      X00001210         THE LAW OFFICES OF PETER T. NICHOLL
KELBAUGH       LOUIS G      MD      X99001085         THE LAW OFFICES OF PETER T. NICHOLL           KINGSBOROUGH   JAMES A       MD      98309517CX2077    THE LAW OFFICES OF PETER T. NICHOLL
KELCH          TYRONE E     MD      24X08000172       THE LAW OFFICES OF PETER T. NICHOLL           KINGSBOROUGH   JAMES E       MD      97261513 CX1990   THE LAW OFFICES OF PETER T. NICHOLL
KELLAM         BARBARA J    MD      98016506CX46      THE LAW OFFICES OF PETER T. NICHOLL           KIRBY          RICHMOND T    MD      X99002603         THE LAW OFFICES OF PETER T. NICHOLL
KELLAM         RANDOLPH E   MD      X99001634         THE LAW OFFICES OF PETER T. NICHOLL           KIRK           GEORGE A      MD      X00001228         THE LAW OFFICES OF PETER T. NICHOLL
KELLER         CHARLES E    MD      24X09000030       THE LAW OFFICES OF PETER T. NICHOLL           KIRK           LAWRENCE C    MD      X01000448         THE LAW OFFICES OF PETER T. NICHOLL
KELLER         HERBERT      MD      X99001809         THE LAW OFFICES OF PETER T. NICHOLL           KIRKLEWSKI     BERNARD P     MD      24X09000031       THE LAW OFFICES OF PETER T. NICHOLL
KELLER         JULIUS P.    MD      97276503 CX2054   THE LAW OFFICES OF PETER T. NICHOLL           KIRKLEWSKI     WALLACE J     MD      24X06000372       THE LAW OFFICES OF PETER T. NICHOLL
KELLEY         JAMES R      MD      98156511CX1143    THE LAW OFFICES OF PETER T. NICHOLL           KITCHEN        CLARENCE E    MD      24X05000476       THE LAW OFFICES OF PETER T. NICHOLL
KELLEY         NORMAN E     MD      24-X-03000172     THE LAW OFFICES OF PETER T. NICHOLL           KITCHEN        LAWRENCE P    MD      X00000690         THE LAW OFFICES OF PETER T. NICHOLL
KELLNER        KENNETH B    MD      98233519CX1645    THE LAW OFFICES OF PETER T. NICHOLL           KITCHEN        MILTON        MD      24X01000304       THE LAW OFFICES OF PETER T. NICHOLL
KELLS          ARTHUR       MD      98-023522CX125    THE LAW OFFICES OF PETER T. NICHOLL           KITCHEN        RALPH L       MD      X00000357         THE LAW OFFICES OF PETER T. NICHOLL
KELLUM         JOHN D       MD      24X06000601       THE LAW OFFICES OF PETER T. NICHOLL           KLAPKA         JERRY F       MD      24X09000270       THE LAW OFFICES OF PETER T. NICHOLL
KELLUM         JOHN D       MD      98268511CX1812    THE LAW OFFICES OF PETER T. NICHOLL           KLAPKA         WILLIAM L     MD      24X09000265       THE LAW OFFICES OF PETER T. NICHOLL
KELLUM         MARY L       MD      24X06000065       THE LAW OFFICES OF PETER T. NICHOLL           KLAPKA         WILLIAM L     MD      X00000127         THE LAW OFFICES OF PETER T. NICHOLL
KELLY          CECIL P      MD      24X-02001088      THE LAW OFFICES OF PETER T. NICHOLL           KLEBE          MARVIN P      MD      24X01-001406      THE LAW OFFICES OF PETER T. NICHOLL
KELLY          COLLEEN J    MD      24X05000827       THE LAW OFFICES OF PETER T. NICHOLL           KLINE          DORSEY M      MD      X99001537         THE LAW OFFICES OF PETER T. NICHOLL
KELLY          DANIEL       MD      X01000173         THE LAW OFFICES OF PETER T. NICHOLL           KLINE          FRED W        MD      24X08000466       THE LAW OFFICES OF PETER T. NICHOLL
KELLY          FATE         MD      97338504CX2400    THE LAW OFFICES OF PETER T. NICHOLL           KLINE          LOUIS T       MD      24X06000035       THE LAW OFFICES OF PETER T. NICHOLL
KELLY          HELEN L      MD      24X04000589       THE LAW OFFICES OF PETER T. NICHOLL           KLINE          LOUIS T       MD      X00001045         THE LAW OFFICES OF PETER T. NICHOLL
KELLY          HUBERT B     MD      24X-02000546      THE LAW OFFICES OF PETER T. NICHOLL           KLINE          MARY P        MD      24X06000106       THE LAW OFFICES OF PETER T. NICHOLL
KELLY          JIMMY        MD      24X04000043       THE LAW OFFICES OF PETER T. NICHOLL           KLINE          SYLVIA M      MD      24X06000690       THE LAW OFFICES OF PETER T. NICHOLL
KELLY          JOHN H       MD      24X17000188       THE LAW OFFICES OF PETER T. NICHOLL           KLING          BILLY L       MD      X99002623         THE LAW OFFICES OF PETER T. NICHOLL
KELLY          RICHARD A    MD      98268512CX1813    THE LAW OFFICES OF PETER T. NICHOLL           KLINGELHOFER   MARION G      MD      24X11000209       THE LAW OFFICES OF PETER T. NICHOLL
KELLY          ROBERT P     MD      98254508CX1708    THE LAW OFFICES OF PETER T. NICHOLL           KLINGELHOFER   MARION G      MD      24X15000477       THE LAW OFFICES OF PETER T. NICHOLL
KELLY          SALLY A      MD      24X06000624       THE LAW OFFICES OF PETER T. NICHOLL           KLOS           GERTRUDE H    MD      24X-01001947      THE LAW OFFICES OF PETER T. NICHOLL
KELLY          VERNON J     MD      98338540CX2364    THE LAW OFFICES OF PETER T. NICHOLL           KNABE          FREDERICK G   MD      24X11000837       THE LAW OFFICES OF PETER T. NICHOLL
KELLY          WILLIAM R    MD      24X16000006       THE LAW OFFICES OF PETER T. NICHOLL           KNEAVEL        VERNON        MD      98064506CX474     THE LAW OFFICES OF PETER T. NICHOLL
KEMP           EDWARD J     MD      24X04000797       THE LAW OFFICES OF PETER T. NICHOLL           KNEZEVICH      FREDERICK P   MD      X00000532         THE LAW OFFICES OF PETER T. NICHOLL
KENDALL        ALMA P       MD      24X06000692       THE LAW OFFICES OF PETER T. NICHOLL           KNIGHT         DAVID M       MD      X99000597         THE LAW OFFICES OF PETER T. NICHOLL
KENDALL        WILLIAM L    MD      X-01001059        THE LAW OFFICES OF PETER T. NICHOLL           KNIGHT         JAMES T       MD      24X-01001551      THE LAW OFFICES OF PETER T. NICHOLL
KENDRICK       JAMES F.     MD      97276521 CX2072   THE LAW OFFICES OF PETER T. NICHOLL           KNIGHT         JOHN H        MD      X9900103          THE LAW OFFICES OF PETER T. NICHOLL
KENNEDY        CLARENCE N   MD      X00000679         THE LAW OFFICES OF PETER T. NICHOLL           KNIGHT         THESSALONIA   MD      X01000450         THE LAW OFFICES OF PETER T. NICHOLL
KENNEDY        DONALD M     MD      24X05000046       THE LAW OFFICES OF PETER T. NICHOLL           KNIGHTS        JOSEPH        MD      24X14000167       THE LAW OFFICES OF PETER T. NICHOLL
KENNEDY        JOSEPH A     MD      24X03000365       THE LAW OFFICES OF PETER T. NICHOLL           KNOCKET        WILLIE L      MD      98133506CX913     THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                             Appendix A - 490
                                        Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                      Document Page 509 of 624
Claimant       Claimant       State                                                                   Claimant      Claimant      State
Last Name      First Name     Filed   Docket Number     Primary Plaintiff Counsel                     Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel
KNOCKETT       GEORGE A       MD      24X09000460       THE LAW OFFICES OF PETER T. NICHOLL           KURAPKA       JAMES         MD      X01000572         THE LAW OFFICES OF PETER T. NICHOLL
KNOPP          HARRY L        MD      24X12000510       THE LAW OFFICES OF PETER T. NICHOLL           KURICA        STEPHEN       MD      24X04000328       THE LAW OFFICES OF PETER T. NICHOLL
KNOTT          THOMAS A       MD      24X05000574       THE LAW OFFICES OF PETER T. NICHOLL           KUTA          JOHN D        MD      24X11000256       THE LAW OFFICES OF PETER T. NICHOLL
KNOTTS         CHARLIE O.     MD      97276506 CX2057   THE LAW OFFICES OF PETER T. NICHOLL           KWIATKOWSKI   GEORGE E      MD      98-281504CX1882   THE LAW OFFICES OF PETER T. NICHOLL
KNOTTS         HARRY W.       MD      97269503 CX2022   THE LAW OFFICES OF PETER T. NICHOLL           KYLE          ANITA         MD      24X06000484       THE LAW OFFICES OF PETER T. NICHOLL
KNOTTS         THELMA L       MD      24X06000059       THE LAW OFFICES OF PETER T. NICHOLL           KYLE          KENNETH L     MD      X01000344         THE LAW OFFICES OF PETER T. NICHOLL
KNOWLIN        JAMES          MD      24X02000727       THE LAW OFFICES OF PETER T. NICHOLL           KYLER         JOHN L        MD      24X-02000071      THE LAW OFFICES OF PETER T. NICHOLL
KNOWLIN        THOMAS         MD      24X-02001054      THE LAW OFFICES OF PETER T. NICHOLL           KYLER         ROSALIE M     MD      24X06000544       THE LAW OFFICES OF PETER T. NICHOLL
KNOX           JAMES R        MD      X00001301         THE LAW OFFICES OF PETER T. NICHOLL           LACHER        GARY L        MD      24X03000636       THE LAW OFFICES OF PETER T. NICHOLL
KNOX           LOUIS          MD      24X12000680       THE LAW OFFICES OF PETER T. NICHOLL           LACHER        GARY L        MD      24X17000165       THE LAW OFFICES OF PETER T. NICHOLL
KNOX           MELVIN         MD      99-001336         THE LAW OFFICES OF PETER T. NICHOLL           LACKL         CARL S        MD      X99001639         THE LAW OFFICES OF PETER T. NICHOLL
KNOX           THOMAS L       MD      X99001453         THE LAW OFFICES OF PETER T. NICHOLL           LACKS         DAVID J       MD      24X02001496       THE LAW OFFICES OF PETER T. NICHOLL
KOBUS          THOMAS G       MD      X01000568         THE LAW OFFICES OF PETER T. NICHOLL           LACY          CLIFTON L     MD      24X11000264       THE LAW OFFICES OF PETER T. NICHOLL
KOCH           MARGARET L.    MD      97254503 CX1914   THE LAW OFFICES OF PETER T. NICHOLL           LAFEVERS      WILLIAM T     MD      24X02001818       THE LAW OFFICES OF PETER T. NICHOLL
KOCIS          RONALD M       MD      X00000098         THE LAW OFFICES OF PETER T. NICHOLL           LAGNA         WILLIAM A     MD      24X12000495       THE LAW OFFICES OF PETER T. NICHOLL
KOCSAN         JOSEPH A       MD      X99001523         THE LAW OFFICES OF PETER T. NICHOLL           LAHNER        BARBARA       MD      24X06000706       THE LAW OFFICES OF PETER T. NICHOLL
KODETSKY       LEO A          MD      24X09000393       THE LAW OFFICES OF PETER T. NICHOLL           LAHNER        DONALD L      MD      98176507CX1281    THE LAW OFFICES OF PETER T. NICHOLL
KOFSKEY        ALEXANDER J    MD      24X07000214       THE LAW OFFICES OF PETER T. NICHOLL           LAKE          KENNETH D     MD      X01000181         THE LAW OFFICES OF PETER T. NICHOLL
KOGER          JOHN           MD      97259504 CX1968   THE LAW OFFICES OF PETER T. NICHOLL           LAKE          LEO           MD      24X01-001658      THE LAW OFFICES OF PETER T. NICHOLL
KOGER          NAOMI J        MD      98176505CX1279    THE LAW OFFICES OF PETER T. NICHOLL           LAKE          LEO M         MD      24X02002412       THE LAW OFFICES OF PETER T. NICHOLL
KOHAN          JOHN B         MD      X00000102         THE LAW OFFICES OF PETER T. NICHOLL           LAMB          THOMAS        MD      24X-02001895      THE LAW OFFICES OF PETER T. NICHOLL
KOLB           CHARLES E      MD      24X08000346       THE LAW OFFICES OF PETER T. NICHOLL           LAMBERT       CAROLYN A     MD      98121507CX858     THE LAW OFFICES OF PETER T. NICHOLL
KOLEGO         JOSEPH M       MD      98043501CX266     THE LAW OFFICES OF PETER T. NICHOLL           LAMBERT       MELVIN L      MD      X00000844         THE LAW OFFICES OF PETER T. NICHOLL
KOLLNER        ANTOINETTE M   MD      24X05000658       THE LAW OFFICES OF PETER T. NICHOLL           LAMBERT       PAUL S        MD      98317525CX2156    THE LAW OFFICES OF PETER T. NICHOLL
KOLLNER        RAYMOND A      MD      X00000360         THE LAW OFFICES OF PETER T. NICHOLL           LAMBERT       WILBERT       MD      98303518CX2055    THE LAW OFFICES OF PETER T. NICHOLL
KONDYLAS       COSTAS         MD      24X-02001480      THE LAW OFFICES OF PETER T. NICHOLL           LAMBROS       GEORGE J      MD      X99000343         THE LAW OFFICES OF PETER T. NICHOLL
KONDYLAS       DESPINA        MD      24X06000371       THE LAW OFFICES OF PETER T. NICHOLL           LANCASTER     LARRY S       MD      24X-02000975      THE LAW OFFICES OF PETER T. NICHOLL
KONIOR         FLORENCE C     MD      24X02000383       THE LAW OFFICES OF PETER T. NICHOLL           LANCASTER     LARRY S       MD      24X08000283       THE LAW OFFICES OF PETER T. NICHOLL
KONSKI         MICHAEL J      MD      24X13000112       THE LAW OFFICES OF PETER T. NICHOLL           LAND          CAROLYN A     MD      98247513CX1692    THE LAW OFFICES OF PETER T. NICHOLL
KOPP           EUGENE R       MD      X99001423         THE LAW OFFICES OF PETER T. NICHOLL           LANDIS        JOHN E        MD      X00000571         THE LAW OFFICES OF PETER T. NICHOLL
KORDONSKI      STANLEY V      MD      X00000076         THE LAW OFFICES OF PETER T. NICHOLL           LANDON        VIRGINIA M    MD      24X06000655       THE LAW OFFICES OF PETER T. NICHOLL
KORNKE         WILLIAM T      MD      24X11000041       THE LAW OFFICES OF PETER T. NICHOLL           LANDRUM       CATHERINE G   MD      24X06000539       THE LAW OFFICES OF PETER T. NICHOLL
KORNMANN       MAGDALENA      MD      24X04000074       THE LAW OFFICES OF PETER T. NICHOLL           LANE          GEORGE W      MD      X99000336         THE LAW OFFICES OF PETER T. NICHOLL
KORNMANN       ROBERT H       MD      24X04000115       THE LAW OFFICES OF PETER T. NICHOLL           LANE          GLENN         MD      24X-01001987      THE LAW OFFICES OF PETER T. NICHOLL
KOSAR          JAMES E        MD      X01000573         THE LAW OFFICES OF PETER T. NICHOLL           LANE          JAMES L       MD      X99002537         THE LAW OFFICES OF PETER T. NICHOLL
KOSIBA         ANTHONY        MD      X00000406         THE LAW OFFICES OF PETER T. NICHOLL           LANE          PHILLIP       MD      24X01001034       THE LAW OFFICES OF PETER T. NICHOLL
KOSINSKI       PAUL T         MD      98058510CX400     THE LAW OFFICES OF PETER T. NICHOLL           LANE          ROOSEVELT     MD      24X-01002105      THE LAW OFFICES OF PETER T. NICHOLL
KOUZIS         PAUL R         MD      24X04000070       THE LAW OFFICES OF PETER T. NICHOLL           LANEY         WILLIAM       MD      X99001053         THE LAW OFFICES OF PETER T. NICHOLL
KOZAK          JOSEPH V       MD      24X04000556       THE LAW OFFICES OF PETER T. NICHOLL           LANG          ARTHUR H      MD      24X08000381       THE LAW OFFICES OF PETER T. NICHOLL
KOZLOWSKI      ANDREW F       MD      X99002089         THE LAW OFFICES OF PETER T. NICHOLL           LANG          GREGORY       MD      X00000991         THE LAW OFFICES OF PETER T. NICHOLL
KRAMER         ROBERT L       MD      24X05000033       THE LAW OFFICES OF PETER T. NICHOLL           LANG          JOHN W        MD      98113509CX800     THE LAW OFFICES OF PETER T. NICHOLL
KRASNANSKY     ROBERT R       MD      X00000811         THE LAW OFFICES OF PETER T. NICHOLL           LANG          ROBERT M      MD      X99001050         THE LAW OFFICES OF PETER T. NICHOLL
KRASNODEMSKI   FRANCIS A      MD      24X08000168       THE LAW OFFICES OF PETER T. NICHOLL           LANGELLOTTO   EUGENE E      MD      24X03000954       THE LAW OFFICES OF PETER T. NICHOLL
KRATOCHUL      WALTER         MD      X 99002551        THE LAW OFFICES OF PETER T. NICHOLL           LANGFORD      EUGENE        MD      95039504          THE LAW OFFICES OF PETER T. NICHOLL
KRAUS          GARY L         MD      24X14000135       THE LAW OFFICES OF PETER T. NICHOLL           LANGKAM       FRANCIS W     MD      X00001530         THE LAW OFFICES OF PETER T. NICHOLL
KRAUSCH        ERNEST C       MD      X99001552         THE LAW OFFICES OF PETER T. NICHOLL           LANGLEY       JAMES D       MD      97318503CX2315    THE LAW OFFICES OF PETER T. NICHOLL
KRAUSE         GEORGE N       MD      98-065512CX495    THE LAW OFFICES OF PETER T. NICHOLL           LANGLEY       JOHN          MD      98085503CX610     THE LAW OFFICES OF PETER T. NICHOLL
KREIS          JOSEPH P       MD      X99001434         THE LAW OFFICES OF PETER T. NICHOLL           LANGLEY       STANLEY G     MD      X-98402499        THE LAW OFFICES OF PETER T. NICHOLL
KREISHER       JAMES E        MD      24X-02000680      THE LAW OFFICES OF PETER T. NICHOLL           LANGSTON      BRUCE J       MD      24X03000201       THE LAW OFFICES OF PETER T. NICHOLL
KREMPEL        ROLAND         MD      24X02002370       THE LAW OFFICES OF PETER T. NICHOLL           LANHAM        RANDEL D      MD      24X01001418       THE LAW OFFICES OF PETER T. NICHOLL
KREUGER        JOHN R         MD      98079511CX604     THE LAW OFFICES OF PETER T. NICHOLL           LANKFORD      TERRY W       MD      24X10000386       THE LAW OFFICES OF PETER T. NICHOLL
KRIEGER        GARY L         MD      98064514CX482     THE LAW OFFICES OF PETER T. NICHOLL           LANKFORD      WILLIAM W     MD      24X-01001849      THE LAW OFFICES OF PETER T. NICHOLL
KRIMM          RICHARD A      MD      X-01001142        THE LAW OFFICES OF PETER T. NICHOLL           LANOCHA       CATHERINE     MD      24X06000043       THE LAW OFFICES OF PETER T. NICHOLL
KROL           AGNES M        MD      24X06000219       THE LAW OFFICES OF PETER T. NICHOLL           LANOCHA       JOHN W        MD      24X02001493       THE LAW OFFICES OF PETER T. NICHOLL
KROLL          RICHARD E      MD      X-98402500        THE LAW OFFICES OF PETER T. NICHOLL           LAPAUSKY      ROD M         MD      X00000311         THE LAW OFFICES OF PETER T. NICHOLL
KROMM          STEPHEN M      MD      24X01001037       THE LAW OFFICES OF PETER T. NICHOLL           LAPORTE       TONI          MD      X99001744         THE LAW OFFICES OF PETER T. NICHOLL
KROPKOWSKI     WALTER F       MD      24X03000643       THE LAW OFFICES OF PETER T. NICHOLL           LARKIN        JOSEPH R      MD      24X01001869       THE LAW OFFICES OF PETER T. NICHOLL
KRUG           JOSEPH W       MD      98317531CX2162    THE LAW OFFICES OF PETER T. NICHOLL           LARKIN        ROBERT M      MD      24X-01001552      THE LAW OFFICES OF PETER T. NICHOLL
KRUK           MARTIN J       MD      99-000918         THE LAW OFFICES OF PETER T. NICHOLL           LARKINS       LEROY G       MD      98303510CX2047    THE LAW OFFICES OF PETER T. NICHOLL
KRUSZEWSKI     JOHN J         MD      98296520CX1998    THE LAW OFFICES OF PETER T. NICHOLL           LARKINS       RENOLD        MD      X00000545         THE LAW OFFICES OF PETER T. NICHOLL
KRYGER         THEODORE F     MD      X99000098         THE LAW OFFICES OF PETER T. NICHOLL           LARRY         WILLIAM K     MD      24X14000169       THE LAW OFFICES OF PETER T. NICHOLL
KRYSIAK        ANTHONY J      MD      X99001924         THE LAW OFFICES OF PETER T. NICHOLL           LARUE         JOHN A        MD      24X12000751       THE LAW OFFICES OF PETER T. NICHOLL
KRYSIAK        CASIMER J      MD      98072565CX562     THE LAW OFFICES OF PETER T. NICHOLL           LASEK         HENRY W       MD      X00000101         THE LAW OFFICES OF PETER T. NICHOLL
KRYSIAK        MARIE A        MD      24X05000510       THE LAW OFFICES OF PETER T. NICHOLL           LASEK         THADDEUS J    MD      24X10000341       THE LAW OFFICES OF PETER T. NICHOLL
KUBACKA        JOSEPH S       MD      98303505CX2042    THE LAW OFFICES OF PETER T. NICHOLL           LASHLEY       CONRAD        MD      X-01001143        THE LAW OFFICES OF PETER T. NICHOLL
KUCHARSKI      ANNA E         MD      24X06000652       THE LAW OFFICES OF PETER T. NICHOLL           LASHLEY       EMMITT        MD      X01000451         THE LAW OFFICES OF PETER T. NICHOLL
KUCHARSKI      LEON F         MD      X99000264         THE LAW OFFICES OF PETER T. NICHOLL           LASHLEY       JAMES         MD      24X12000398       THE LAW OFFICES OF PETER T. NICHOLL
KUCHTA         WALTER E       MD      24X06000239       THE LAW OFFICES OF PETER T. NICHOLL           LASHLEY       STEVEN A      MD      97330512CX2383    THE LAW OFFICES OF PETER T. NICHOLL
KUCIK          PETER          MD      24X-01001840      THE LAW OFFICES OF PETER T. NICHOLL           LASKEY        JAMES T       MD      X99000051         THE LAW OFFICES OF PETER T. NICHOLL
KUJAWA         FRANK R        MD      98106504CX750     THE LAW OFFICES OF PETER T. NICHOLL           LASKEY        JOYCE H       MD      24X07000056       THE LAW OFFICES OF PETER T. NICHOLL
KULIKOSKY      EDWARD J       MD      99-001323         THE LAW OFFICES OF PETER T. NICHOLL           LASTER        TYRELL        MD      X-01000999        THE LAW OFFICES OF PETER T. NICHOLL
KULINSKI       PHILLIP C      MD      24X01000388       THE LAW OFFICES OF PETER T. NICHOLL           LATTIMOORE    CLARENCE      MD      24X05000844       THE LAW OFFICES OF PETER T. NICHOLL
KULIS          RICHARD M      MD      X01000015         THE LAW OFFICES OF PETER T. NICHOLL           LATTIMORE     VERNON N      MD      X99002235         THE LAW OFFICES OF PETER T. NICHOLL
KULISIEWICZ    THEODORE E     MD      24X01-001657      THE LAW OFFICES OF PETER T. NICHOLL           LAUGHLIN      JOHN M        MD      24X11000393       THE LAW OFFICES OF PETER T. NICHOLL
KUPFER         DANIEL J       MD      98254512CX1712    THE LAW OFFICES OF PETER T. NICHOLL           LAUTERBACH    JEROME F      MD      X99001465         THE LAW OFFICES OF PETER T. NICHOLL
KURANT         JAMES          MD      98176509CX1283    THE LAW OFFICES OF PETER T. NICHOLL           LAUTERBACH    ROBIN S       MD      24X06000025       THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                              Appendix A - 491
                                     Case 17-03105             Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                  Document Page 510 of 624
Claimant    Claimant       State                                                                  Claimant      Claimant      State
Last Name   First Name     Filed   Docket Number    Primary Plaintiff Counsel                     Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel
LAVERY      DANIEL J       MD      24X07000112      THE LAW OFFICES OF PETER T. NICHOLL           LENTZ         JOSEPH E      MD      98120504CX837     THE LAW OFFICES OF PETER T. NICHOLL
LAWRENCE    BETTY T        MD      24X06000650      THE LAW OFFICES OF PETER T. NICHOLL           LEO           JOSEPH S      MD      98-402531         THE LAW OFFICES OF PETER T. NICHOLL
LAWRENCE    CARL T         MD      98309518CX2078   THE LAW OFFICES OF PETER T. NICHOLL           LEONARD       MICHAEL H     MD      X98402617         THE LAW OFFICES OF PETER T. NICHOLL
LAWRENCE    HUBERT         MD      24X06000744      THE LAW OFFICES OF PETER T. NICHOLL           LEONARD       NANCY A       MD      24X06000060       THE LAW OFFICES OF PETER T. NICHOLL
LAWRENCE    MAYSO A        MD      24X08000112      THE LAW OFFICES OF PETER T. NICHOLL           LEONARD       RAYMOND E     MD      98233512CX1638    THE LAW OFFICES OF PETER T. NICHOLL
LAWRENCE    MAYSO A        MD      X01000012        THE LAW OFFICES OF PETER T. NICHOLL           LEONARD       WALTER R      MD      97311556 CX2288   THE LAW OFFICES OF PETER T. NICHOLL
LAWRENCE    MILTON         MD      98323502CX2181   THE LAW OFFICES OF PETER T. NICHOLL           LEPOCK        PETE          MD      24X01001584       THE LAW OFFICES OF PETER T. NICHOLL
LAWRENCE    ROBERT B       MD      24X02002420      THE LAW OFFICES OF PETER T. NICHOLL           LEPORE        FRANK G       MD      X00000744         THE LAW OFFICES OF PETER T. NICHOLL
LAWS        JUNIORS        MD      24X06000238      THE LAW OFFICES OF PETER T. NICHOLL           LEQUIRE       GARY L        MD      97318512CX2324    THE LAW OFFICES OF PETER T. NICHOLL
LAWSON      LILLIAN M      MD      24X05000836      THE LAW OFFICES OF PETER T. NICHOLL           LESHER        KERMIT C      MD      98064515CX483     THE LAW OFFICES OF PETER T. NICHOLL
LAWSON      MARION J       MD      98225501CX1585   THE LAW OFFICES OF PETER T. NICHOLL           LESTER        HOWARD E      MD      X99001988         THE LAW OFFICES OF PETER T. NICHOLL
LAWSON      STANLEY J      MD      24X11000181      THE LAW OFFICES OF PETER T. NICHOLL           LESTER        JAMES E       MD      24X01001036       THE LAW OFFICES OF PETER T. NICHOLL
LAWTON      JAMES W        MD      24X01001715      THE LAW OFFICES OF PETER T. NICHOLL           LETIRO        DAVID C       MD      98030513CX214     THE LAW OFFICES OF PETER T. NICHOLL
LAYMAN      ELLSWORTH B    MD      24X11000677      THE LAW OFFICES OF PETER T. NICHOLL           LETIRO        ECKTON        MD      98093513CX673     THE LAW OFFICES OF PETER T. NICHOLL
LAYTE       JAMES J        MD      98261509CX1733   THE LAW OFFICES OF PETER T. NICHOLL           LETIRO        HILEN L       MD      24X06000417       THE LAW OFFICES OF PETER T. NICHOLL
LAYTON      GWENDOLYN S    MD      98177504CX1297   THE LAW OFFICES OF PETER T. NICHOLL           LETO          JOSEPH        MD      24X11000093       THE LAW OFFICES OF PETER T. NICHOLL
LAYTON      LARRY S        MD      98183501CX1328   THE LAW OFFICES OF PETER T. NICHOLL           LETT          WILLIE A      MD      24X04001077       THE LAW OFFICES OF PETER T. NICHOLL
LAZOFF      ALFRED H       MD      24X-02001890     THE LAW OFFICES OF PETER T. NICHOLL           LETTAU        MICHAEL B     MD      24X01-001409      THE LAW OFFICES OF PETER T. NICHOLL
LEA         BRENDA L       MD      24X02002617      THE LAW OFFICES OF PETER T. NICHOLL           LEVINE        PATRICIA A    MD      24X06000664       THE LAW OFFICES OF PETER T. NICHOLL
LEACH       BENTON         MD      24X11000287      THE LAW OFFICES OF PETER T. NICHOLL           LEVINE        PAUL          MD      98078507CX586     THE LAW OFFICES OF PETER T. NICHOLL
LEACH       BOBBY R        MD      X00000387        THE LAW OFFICES OF PETER T. NICHOLL           LEVINS        MELVIN A      MD      X99002615         THE LAW OFFICES OF PETER T. NICHOLL
LEAK        FLOYD          MD      98261514CX1738   THE LAW OFFICES OF PETER T. NICHOLL           LEWANDOWSKI   ALFRED J      MD      X99002132         THE LAW OFFICES OF PETER T. NICHOLL
LEAK        JOSEPH T       MD      24X04001095      THE LAW OFFICES OF PETER T. NICHOLL           LEWATOWSKI    JOSEPH F      MD      X99002458         THE LAW OFFICES OF PETER T. NICHOLL
LEAK        MATTHEW T      MD      X00000436        THE LAW OFFICES OF PETER T. NICHOLL           LEWCZAK       JOSEPH M      MD      24X06000240       THE LAW OFFICES OF PETER T. NICHOLL
LEAK        WILLIAM C      MD      X00000677        THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         ADELL         MD      24X05000291       THE LAW OFFICES OF PETER T. NICHOLL
LEASURE     WILLIAM T      MD      24X01-001700     THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         ALLEN D       MD      X99000980         THE LAW OFFICES OF PETER T. NICHOLL
LEAZER      PAUL M         MD      24X08000114      THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         ARTHUR H      MD      24X-02000099      THE LAW OFFICES OF PETER T. NICHOLL
LEAZER      PAUL M         MD      X99001940        THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         BACEL R       MD      24X14000124       THE LAW OFFICES OF PETER T. NICHOLL
LEAZER      STANLEY L      MD      24X03000408      THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         BETTY C       MD      24X06000616       THE LAW OFFICES OF PETER T. NICHOLL
LECHERT     ALBERT J       MD      98037523 CX256   THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         BEVERLY H     MD      24X05000770       THE LAW OFFICES OF PETER T. NICHOLL
LEDBETTER   ROBERT         MD      24X16000192      THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         DAVE E        MD      97311560 CX2292   THE LAW OFFICES OF PETER T. NICHOLL
LEDESMA     ALDO R         MD      24X06000513      THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         DAVID J.      MD      97269504 CX2023   THE LAW OFFICES OF PETER T. NICHOLL
LEDFORD     ELMER L        MD      24X04001074      THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         DEBORAH V     MD      24X11000819       THE LAW OFFICES OF PETER T. NICHOLL
LEDFORD     IVAN J         MD      X99001998        THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         DON A         MD      98176502CX1276    THE LAW OFFICES OF PETER T. NICHOLL
LEE         ALBERT P       MD      97318505CX2317   THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         DOROTHY B     MD      24X06000061       THE LAW OFFICES OF PETER T. NICHOLL
LEE         BERNARD        MD      X00000174        THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         EVERETT R.    MD      97302509 CX2191   THE LAW OFFICES OF PETER T. NICHOLL
LEE         CECIL J        MD      24X11000952      THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         GARLAND R     MD      97248530 CX1904   THE LAW OFFICES OF PETER T. NICHOLL
LEE         CHARLES E      MD      98329556CX2281   THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         GARY M        MD      X99000909         THE LAW OFFICES OF PETER T. NICHOLL
LEE         CLARENCE N     MD      X 99001832       THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         GEORGE        MD      24X-03000287      THE LAW OFFICES OF PETER T. NICHOLL
LEE         EDWARD M       MD      24X02001143      THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         HAYWARD       MD      24X-01001544      THE LAW OFFICES OF PETER T. NICHOLL
LEE         GEORGE A       MD      98317501CX2132   THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         HERBERT       MD      X99002535         THE LAW OFFICES OF PETER T. NICHOLL
LEE         JERRY E        MD      24X11000186      THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         IDRIS         MD      24X11000211       THE LAW OFFICES OF PETER T. NICHOLL
LEE         JERRY E        MD      24X15000293      THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         IVORY T       MD      24X03001148       THE LAW OFFICES OF PETER T. NICHOLL
LEE         JOHN E         MD      24X-01001526     THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         JAMES D       MD      24X02001784       THE LAW OFFICES OF PETER T. NICHOLL
LEE         JOHN M         MD      24X-03000240     THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         JAMES W       MD      X-01001152        THE LAW OFFICES OF PETER T. NICHOLL
LEE         JOHN M         MD      24X04000071      THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         JEPHTHAH L    MD      98099509CX720     THE LAW OFFICES OF PETER T. NICHOLL
LEE         JOHN W         MD      98204502CX1463   THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         JOHN W        MD      98120502CX835     THE LAW OFFICES OF PETER T. NICHOLL
LEE         JOSEPH G       MD      24X04000145      THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         JOHN W        MD      X99000359         THE LAW OFFICES OF PETER T. NICHOLL
LEE         JOSEPH L       MD      X-01001049       THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         JOSEPH L      MD      X99002457         THE LAW OFFICES OF PETER T. NICHOLL
LEE         LAWRENCE E     MD      98092516CX659    THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         LEON          MD      24X-02000299      THE LAW OFFICES OF PETER T. NICHOLL
LEE         LEONARD J      MD      24X02001580      THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         LEROY         MD      24X01-001801      THE LAW OFFICES OF PETER T. NICHOLL
LEE         PLUMA          MD      24X06000411      THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         MALACHI       MD      X00000176         THE LAW OFFICES OF PETER T. NICHOLL
LEE         RAYMOND L      MD      98212501CX1521   THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         MANUEL A      MD      24X03000336       THE LAW OFFICES OF PETER T. NICHOLL
LEE         RICHARD A      MD      X00000680        THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         RAPHAEL A     MD      24X-02002482      THE LAW OFFICES OF PETER T. NICHOLL
LEE         ROBERT         MD      24X04000674      THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         ROBERT        MD      98058520CX410     THE LAW OFFICES OF PETER T. NICHOLL
LEE         RONALD R       MD      24X03000793      THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         ROBERT E      MD      24X-01002146      THE LAW OFFICES OF PETER T. NICHOLL
LEE         WILLIE         MD      24X02002702      THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         ROBERT N      MD      24X06000221       THE LAW OFFICES OF PETER T. NICHOLL
LEEPER      ELWOOD E       MD      24-X-01-001218   THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         ROBERT N      MD      X00000819         THE LAW OFFICES OF PETER T. NICHOLL
LEFEVER     JACQUELINE A   MD      24X15000232      THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         RYELANDER K   MD      24X02001491       THE LAW OFFICES OF PETER T. NICHOLL
LEHNER      CHARLES M      MD      X-01000950       THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         RYELANDER K   MD      24X07000010       THE LAW OFFICES OF PETER T. NICHOLL
LEHNER      MARY N         MD      24X05000163      THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         SAMUEL W      MD      98204506CX1467    THE LAW OFFICES OF PETER T. NICHOLL
LEHNER      RAYMOND D      MD      24X-02000786     THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         THOMAS        MD      X00001155         THE LAW OFFICES OF PETER T. NICHOLL
LEIGHTON    JAMES L        MD      24X-02000635     THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         TOMMY         MD      UNKNOWN           THE LAW OFFICES OF PETER T. NICHOLL
LEISEY      LINDA I        MD      24X05000164      THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         TYRONE J      MD      24X01001592       THE LAW OFFICES OF PETER T. NICHOLL
LEISEY      WILLIAM E      MD      24X06000715      THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         VERNELL D     MD      24X12000773       THE LAW OFFICES OF PETER T. NICHOLL
LEMMERMAN   JOHN H         MD      X99000084        THE LAW OFFICES OF PETER T. NICHOLL           LEWIS         VERNELL D     MD      24X12000798       THE LAW OFFICES OF PETER T. NICHOLL
LEMON       FREDERICK A    MD      24X-02001085     THE LAW OFFICES OF PETER T. NICHOLL           LEWTER        CHARLIE T     MD      X00001069         THE LAW OFFICES OF PETER T. NICHOLL
LEMON       JEFF           MD      24X16000170      THE LAW OFFICES OF PETER T. NICHOLL           LEWTER        EULA M        MD      24X05000293       THE LAW OFFICES OF PETER T. NICHOLL
LEMON       JEFF           MD      X00000537        THE LAW OFFICES OF PETER T. NICHOLL           LEWTER        JAMES R       MD      24X04001096       THE LAW OFFICES OF PETER T. NICHOLL
LEMON       NATHANIEL      MD      98317505CX2136   THE LAW OFFICES OF PETER T. NICHOLL           LIBBER        JAMES T       MD      24X11000187       THE LAW OFFICES OF PETER T. NICHOLL
LEMON       THOMAS E       MD      24X02-001203     THE LAW OFFICES OF PETER T. NICHOLL           LIBERATORE    FRANK W       MD      24X14000198       THE LAW OFFICES OF PETER T. NICHOLL
LENGRAND    GALE R         MD      98009508CX20     THE LAW OFFICES OF PETER T. NICHOLL           LIESEMER      GARRY J       MD      24X-01001850      THE LAW OFFICES OF PETER T. NICHOLL
LENGRAND    MAURICE J      MD      24X12000419      THE LAW OFFICES OF PETER T. NICHOLL           LIEVERS       ERNEST A      MD      X99001643         THE LAW OFFICES OF PETER T. NICHOLL
LENGRAND    MAURICE J      MD      24X15000599      THE LAW OFFICES OF PETER T. NICHOLL           LIGGINS       MELVIN T      MD      24X08000055       THE LAW OFFICES OF PETER T. NICHOLL
LENTZ       FRANKLYN E     MD      24X-02000219     THE LAW OFFICES OF PETER T. NICHOLL           LIGHTFORD     NATHANIEL     MD      24X02-001199      THE LAW OFFICES OF PETER T. NICHOLL
LENTZ       JOSEPH E       MD      24X09000108      THE LAW OFFICES OF PETER T. NICHOLL           LIGHTNER      SAMUEL        MD      98022504CX101     THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                          Appendix A - 492
                                      Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                    Document Page 511 of 624
Claimant      Claimant      State                                                                   Claimant    Claimant      State
Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel                     Last Name   First Name    Filed   Docket Number     Primary Plaintiff Counsel
LILES         FRANK L       MD      X01000369         THE LAW OFFICES OF PETER T. NICHOLL           LOWERY      LLOYD R       MD      24X04000842       THE LAW OFFICES OF PETER T. NICHOLL
LILLY         DANNY J       MD      24X05000856       THE LAW OFFICES OF PETER T. NICHOLL           LOWMAN      RICHARD L     MD      24X11000128       THE LAW OFFICES OF PETER T. NICHOLL
LILLY         DANNY J       MD      98064510CX478     THE LAW OFFICES OF PETER T. NICHOLL           LOWRY       EDWARD D      MD      24X04000886       THE LAW OFFICES OF PETER T. NICHOLL
LILLY         DELANDIES     MD      24X12001045       THE LAW OFFICES OF PETER T. NICHOLL           LUBERECKI   CLEMONT E     MD      X00000363         THE LAW OFFICES OF PETER T. NICHOLL
LINCOLN       FREDERICK T   MD      24X01001376       THE LAW OFFICES OF PETER T. NICHOLL           LUBINSKI    EDMUND W      MD      24X03000278       THE LAW OFFICES OF PETER T. NICHOLL
LINCOLN       WILLIE        MD      98058509CX399     THE LAW OFFICES OF PETER T. NICHOLL           LUCA        JOSEPH G      MD      X00000465         THE LAW OFFICES OF PETER T. NICHOLL
LINDEMON      WARREN E      MD      X00000887         THE LAW OFFICES OF PETER T. NICHOLL           LUCAS       ALBERT E.     MD      97262508 CX2007   THE LAW OFFICES OF PETER T. NICHOLL
LINDSAY       JOHN C        MD      99000275          THE LAW OFFICES OF PETER T. NICHOLL           LUCAS       ANDREW        MD      24X10000129       THE LAW OFFICES OF PETER T. NICHOLL
LINDSEY       JONATHAN D    MD      24X10000207       THE LAW OFFICES OF PETER T. NICHOLL           LUCAS       EDWARD H      MD      98037527CX260     THE LAW OFFICES OF PETER T. NICHOLL
LINDSEY       ROOSEVELT     MD      X99001680         THE LAW OFFICES OF PETER T. NICHOLL           LUCAS       GUY           MD      24X01-001798      THE LAW OFFICES OF PETER T. NICHOLL
LININGHAM     GEORGE W      MD      24X04000146       THE LAW OFFICES OF PETER T. NICHOLL           LUCAS       JAMES         MD      24X16000244       THE LAW OFFICES OF PETER T. NICHOLL
LINK          RICHARD D.    MD      97253504 CX1909   THE LAW OFFICES OF PETER T. NICHOLL           LUCAS       JAMES E       MD      X99001422         THE LAW OFFICES OF PETER T. NICHOLL
LINZ          PAUL W        MD      98072560CX557     THE LAW OFFICES OF PETER T. NICHOLL           LUCAS       JOSEPH E      MD      X99001090         THE LAW OFFICES OF PETER T. NICHOLL
LIPINSKI      AGNES I       MD      24X05000121       THE LAW OFFICES OF PETER T. NICHOLL           LUCAS       MAGRUDER      MD      98295501CX1967    THE LAW OFFICES OF PETER T. NICHOLL
LIPINSKI      HENRY A       MD      24X-02000061      THE LAW OFFICES OF PETER T. NICHOLL           LUCAS       MARVIN        MD      24X13000747       THE LAW OFFICES OF PETER T. NICHOLL
LIPKINS       KENNETH M     MD      X99001936         THE LAW OFFICES OF PETER T. NICHOLL           LUCAS       ODELL         MD      X00001226         THE LAW OFFICES OF PETER T. NICHOLL
LIPSCOMB      ARTHUR A      MD      X99002118         THE LAW OFFICES OF PETER T. NICHOLL           LUCAS       OTIS L        MD      24X02002006       THE LAW OFFICES OF PETER T. NICHOLL
LIPSCOMB      WILLIE A      MD      24X-01001532      THE LAW OFFICES OF PETER T. NICHOLL           LUCAS       SIDNEY        MD      98-023513CX116    THE LAW OFFICES OF PETER T. NICHOLL
LIST          FRED D        MD      24X02002368       THE LAW OFFICES OF PETER T. NICHOLL           LUCASSEN    DONALD H      MD      X01000522         THE LAW OFFICES OF PETER T. NICHOLL
LISTMANN      CARROLL R     MD      98072553CX552     THE LAW OFFICES OF PETER T. NICHOLL           LUCKE       VERNON C      MD      24X04001131       THE LAW OFFICES OF PETER T. NICHOLL
LITTLE        BILLY G       MD      X99000339         THE LAW OFFICES OF PETER T. NICHOLL           LUCKY       JOHN W        MD      24X03000957       THE LAW OFFICES OF PETER T. NICHOLL
LITTLE        DELORES       MD      X01000010         THE LAW OFFICES OF PETER T. NICHOLL           LUCKY       RODERICK W    MD      X00001002         THE LAW OFFICES OF PETER T. NICHOLL
LITTLE        EDWARD J      MD      24X02002233       THE LAW OFFICES OF PETER T. NICHOLL           LUGER       MATTHEW G     MD      24X11000364       THE LAW OFFICES OF PETER T. NICHOLL
LITTLE        GRACE C       MD      24X06000653       THE LAW OFFICES OF PETER T. NICHOLL           LUMPKIN     DONALD E      MD      24X-02002785      THE LAW OFFICES OF PETER T. NICHOLL
LITTLE        ROBERT J      MD      X00001218         THE LAW OFFICES OF PETER T. NICHOLL           LUMPKIN     ROSEALYN M    MD      24X01000387       THE LAW OFFICES OF PETER T. NICHOLL
LITTLE        ROBERT L      MD      X99002009         THE LAW OFFICES OF PETER T. NICHOLL           LUNN        EDWARD A      MD      X99001049         THE LAW OFFICES OF PETER T. NICHOLL
LITTLE        THOMAS H      MD      X99002658         THE LAW OFFICES OF PETER T. NICHOLL           LUNN        JULIETTE      MD      24X06000137       THE LAW OFFICES OF PETER T. NICHOLL
LIVINGSTON    ETHEL         MD      24X06000621       THE LAW OFFICES OF PETER T. NICHOLL           LUNN        LENWOOD       MD      24X06000428       THE LAW OFFICES OF PETER T. NICHOLL
LIVINGSTON    GREGORY W     MD      97311562 CX2294   THE LAW OFFICES OF PETER T. NICHOLL           LUNN        RANDOLPH E    MD      24X-02000816      THE LAW OFFICES OF PETER T. NICHOLL
LIVINGSTON    RONALD C      MD      97318511CX2323    THE LAW OFFICES OF PETER T. NICHOLL           LUNN        TIMOTHY       MD      24X03000412       THE LAW OFFICES OF PETER T. NICHOLL
LLOYD         JERRY L       MD      24X02002621       THE LAW OFFICES OF PETER T. NICHOLL           LUNN        WILLIE J      MD      X00001137         THE LAW OFFICES OF PETER T. NICHOLL
LLOYD         MARIE E       MD      24X06000517       THE LAW OFFICES OF PETER T. NICHOLL           LUNSFORD    CLARENCE      MD      97276511 CX2062   THE LAW OFFICES OF PETER T. NICHOLL
LLOYD         ODELL A       MD      X00001534         THE LAW OFFICES OF PETER T. NICHOLL           LUPISELLA   LEWIS F       MD      24X-01002039      THE LAW OFFICES OF PETER T. NICHOLL
LLOYD         ROBERT W      MD      X00000105         THE LAW OFFICES OF PETER T. NICHOLL           LUPTON      GERALD E      MD      24X09000067       THE LAW OFFICES OF PETER T. NICHOLL
LLOYD         WILLIAM J     MD      95150510          THE LAW OFFICES OF PETER T. NICHOLL           LURZ        JEFFREY P     MD      X00000096         THE LAW OFFICES OF PETER T. NICHOLL
LLOYD         WILLIAM R     MD      X99002605         THE LAW OFFICES OF PETER T. NICHOLL           LUTZ        CHARLES W     MD      24X01-001446      THE LAW OFFICES OF PETER T. NICHOLL
LOCKMAN       CLIFTON H     MD      24X-02002783      THE LAW OFFICES OF PETER T. NICHOLL           LUTZ        RICHARD C     MD      99000274          THE LAW OFFICES OF PETER T. NICHOLL
LOCKS         THOMAS L      MD      24X-02001557      THE LAW OFFICES OF PETER T. NICHOLL           LUX         PAUL R        MD      X99001898         THE LAW OFFICES OF PETER T. NICHOLL
LOGAN         CHARLES       MD      24X-01001946      THE LAW OFFICES OF PETER T. NICHOLL           LYBA        JOHN R        MD      24X-01001204      THE LAW OFFICES OF PETER T. NICHOLL
LOGAN         DEAN C        MD      24X09000168       THE LAW OFFICES OF PETER T. NICHOLL           LYDE        WILLOUIS      MD      24X04001067       THE LAW OFFICES OF PETER T. NICHOLL
LOGAN         ERNEST U      MD      24X06000157       THE LAW OFFICES OF PETER T. NICHOLL           LYLES       CHARLES       MD      97352505CX2498    THE LAW OFFICES OF PETER T. NICHOLL
LOGAN         TIMOTHY J     MD      24X12000848       THE LAW OFFICES OF PETER T. NICHOLL           LYLES       LINWOOD M     MD      98008502CX08      THE LAW OFFICES OF PETER T. NICHOLL
LOGAN         TIMOTHY J     MD      97317503CX2309    THE LAW OFFICES OF PETER T. NICHOLL           LYNCH       AUSTIN G      MD      24X03000089       THE LAW OFFICES OF PETER T. NICHOLL
LOGAN         WAVLEY        MD      24X12000200       THE LAW OFFICES OF PETER T. NICHOLL           LYNCH       DOLORES E     MD      24X06000155       THE LAW OFFICES OF PETER T. NICHOLL
LOGAN         WILLIAM       MD      24X06000551       THE LAW OFFICES OF PETER T. NICHOLL           LYNCH       EDWARD F      MD      X00001455         THE LAW OFFICES OF PETER T. NICHOLL
LOMAX         ELMER H       MD      24X08000110       THE LAW OFFICES OF PETER T. NICHOLL           LYNCH       JOHN P        MD      24-X-01-001229    THE LAW OFFICES OF PETER T. NICHOLL
LOMAX         ELMER H       MD      98329584CX2309    THE LAW OFFICES OF PETER T. NICHOLL           LYNCH       WILLIAM A     MD      98134502CX924     THE LAW OFFICES OF PETER T. NICHOLL
LOMAX         LARRY         MD      X99000718         THE LAW OFFICES OF PETER T. NICHOLL           LYNCH       WILLIAM P     MD      X00000870         THE LAW OFFICES OF PETER T. NICHOLL
LOMAX         LEON E        MD      98064512CX480     THE LAW OFFICES OF PETER T. NICHOLL           LYONS       CLIFTON M     MD      98295506CX1972    THE LAW OFFICES OF PETER T. NICHOLL
LOMAX         ROBERT L      MD      98183511CX1338    THE LAW OFFICES OF PETER T. NICHOLL           LYONS       RUDOLPH       MD      98141504CX1008    THE LAW OFFICES OF PETER T. NICHOLL
LONG          GEORGE S      MD      98078509CX588     THE LAW OFFICES OF PETER T. NICHOLL           LYONS       THOMAS H      MD      24X03000637       THE LAW OFFICES OF PETER T. NICHOLL
LONG          JOSEPH R      MD      98079512CX605     THE LAW OFFICES OF PETER T. NICHOLL           LYONS       WILLIAM L     MD      98107515CX767     THE LAW OFFICES OF PETER T. NICHOLL
LONG          LEE O         MD      X01000440         THE LAW OFFICES OF PETER T. NICHOLL           MAAS        DETRICH C     MD      99-000356         THE LAW OFFICES OF PETER T. NICHOLL
LONG          LOUIS W       MD      24X03000279       THE LAW OFFICES OF PETER T. NICHOLL           MAAS        HERMAN D      MD      24X01001381       THE LAW OFFICES OF PETER T. NICHOLL
LONG          ML            MD      24X07000121       THE LAW OFFICES OF PETER T. NICHOLL           MAATA       JOHN W        MD      X00000513         THE LAW OFFICES OF PETER T. NICHOLL
LONGMIRE      JEROME        MD      24X02001769       THE LAW OFFICES OF PETER T. NICHOLL           MABRAY      OLEN W        MD      24X06000252       THE LAW OFFICES OF PETER T. NICHOLL
LOOKINGLAND   GILBERT W     MD      X99001433         THE LAW OFFICES OF PETER T. NICHOLL           MACATEE     SAMUEL A      MD      24X-01002100      THE LAW OFFICES OF PETER T. NICHOLL
LOOKINGLAND   GILBERT W     MD      X99001464         THE LAW OFFICES OF PETER T. NICHOLL           MACEY       WILLIAM R     MD      24X15000048       THE LAW OFFICES OF PETER T. NICHOLL
LORENZO       MARY C        MD      98261507CX1731    THE LAW OFFICES OF PETER T. NICHOLL           MACK        GERALDINE M   MD      24X12000236       THE LAW OFFICES OF PETER T. NICHOLL
LORSONG       ROBERT J      MD      24X13000134       THE LAW OFFICES OF PETER T. NICHOLL           MACK        GWENDOLYN E   MD      24X05000714       THE LAW OFFICES OF PETER T. NICHOLL
LOTZ          JOHN A        MD      X-98402442        THE LAW OFFICES OF PETER T. NICHOLL           MACK        HENRY E       MD      24X-02001073      THE LAW OFFICES OF PETER T. NICHOLL
LOUDEN        JAMES A       MD      X00000578         THE LAW OFFICES OF PETER T. NICHOLL           MACK        JUAN E        MD      X99001435         THE LAW OFFICES OF PETER T. NICHOLL
LOUGHRY       CHARLOTTE M   MD      24X06000496       THE LAW OFFICES OF PETER T. NICHOLL           MACK        NATHANIEL     MD      24X01-001648      THE LAW OFFICES OF PETER T. NICHOLL
LOUGHRY       CLAUDIS L     MD      X99002596         THE LAW OFFICES OF PETER T. NICHOLL           MACK        RICHARD G     MD      24X10000226       THE LAW OFFICES OF PETER T. NICHOLL
LOUGHRY       WILEY C       MD      X99001469         THE LAW OFFICES OF PETER T. NICHOLL           MACK        TED R         MD      24X-01002113      THE LAW OFFICES OF PETER T. NICHOLL
LOVE          TERRY W       MD      24X14000098       THE LAW OFFICES OF PETER T. NICHOLL           MACKALL     BARBARA J     MD      24X09000212       THE LAW OFFICES OF PETER T. NICHOLL
LOVELACE      PERCY L       MD      24X04000042       THE LAW OFFICES OF PETER T. NICHOLL           MACKALL     VILLAREAL     MD      X00001223         THE LAW OFFICES OF PETER T. NICHOLL
LOVELIST      JAMES         MD      24X01001032       THE LAW OFFICES OF PETER T. NICHOLL           MACKENNEY   JOSEPH R      MD      24X02001575       THE LAW OFFICES OF PETER T. NICHOLL
LOVELY        ARTHUR L      MD      X99002447         THE LAW OFFICES OF PETER T. NICHOLL           MACKERETH   RICHARD G     MD      24X-02000686      THE LAW OFFICES OF PETER T. NICHOLL
LOVESS        LEON C        MD      98023520CX123     THE LAW OFFICES OF PETER T. NICHOLL           MACKLIN     ROBERT M      MD      97325511CX2345    THE LAW OFFICES OF PETER T. NICHOLL
LOVETT        CHARLES D     MD      99-001324         THE LAW OFFICES OF PETER T. NICHOLL           MACKOVIAK   JOSEPH J      MD      98072546CX543     THE LAW OFFICES OF PETER T. NICHOLL
LOVETT        ROBERT L      MD      24X14000125       THE LAW OFFICES OF PETER T. NICHOLL           MACKOVIAK   WILMA J       MD      24X05000354       THE LAW OFFICES OF PETER T. NICHOLL
LOVING        LEROY L       MD      24X-02000974      THE LAW OFFICES OF PETER T. NICHOLL           MACMURRAY   REGINALD A    MD      98092514CX657     THE LAW OFFICES OF PETER T. NICHOLL
LOWERY        EDWARD E      MD      X01000743         THE LAW OFFICES OF PETER T. NICHOLL           MACON       MATTHEW       MD      X00001030         THE LAW OFFICES OF PETER T. NICHOLL
LOWERY        JERRY         MD      24X13000605       THE LAW OFFICES OF PETER T. NICHOLL           MACQUIRE    MICHAEL G     MD      X00000040         THE LAW OFFICES OF PETER T. NICHOLL
LOWERY        JOAN J        MD      24X-02000298      THE LAW OFFICES OF PETER T. NICHOLL           MADDEN      FRANK         MD      X00001104         THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                          Appendix A - 493
                                       Case 17-03105                 Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                        Document Page 512 of 624
Claimant       Claimant      State                                                                      Claimant     Claimant      State
Last Name      First Name    Filed   Docket Number        Primary Plaintiff Counsel                     Last Name    First Name    Filed   Docket Number      Primary Plaintiff Counsel
MADDEN         RICHARD H     MD      24X08000430          THE LAW OFFICES OF PETER T. NICHOLL           MARKOWSKI    JOSEPH F      MD      X99001989          THE LAW OFFICES OF PETER T. NICHOLL
MADISON        EARL L        MD      24X03000417          THE LAW OFFICES OF PETER T. NICHOLL           MARKS        CHARLES D     MD      24X10000254        THE LAW OFFICES OF PETER T. NICHOLL
MADISON        ROBERT J      MD      97253502 CX1907      THE LAW OFFICES OF PETER T. NICHOLL           MARKS        DONALD L      MD      24X-01001954       THE LAW OFFICES OF PETER T. NICHOLL
MADISON        STEVEN        MD      24X04000072          THE LAW OFFICES OF PETER T. NICHOLL           MARKS        EARL S        MD      98093514CX674      THE LAW OFFICES OF PETER T. NICHOLL
MADISON        WILTON R      MD      X99000527            THE LAW OFFICES OF PETER T. NICHOLL           MARLER       EDWARD P      MD      X99000227          THE LAW OFFICES OF PETER T. NICHOLL
MADRY          CORNELIUS A   MD      X00000321            THE LAW OFFICES OF PETER T. NICHOLL           MARLOW       JOHN L        MD      X00000525          THE LAW OFFICES OF PETER T. NICHOLL
MAGGITTI       FRANCIS A     MD      24X16000501          THE LAW OFFICES OF PETER T. NICHOLL           MARNER       JAMES T       MD      98-023514CX117     THE LAW OFFICES OF PETER T. NICHOLL
MAGGITTI       GABRIEL N     MD      X00000472            THE LAW OFFICES OF PETER T. NICHOLL           MARROW       MICHAEL K     MD      24X-01002082       THE LAW OFFICES OF PETER T. NICHOLL
MAGGITTI       LOUIS N       MD      24X01-001802         THE LAW OFFICES OF PETER T. NICHOLL           MARSH        ALFRED L      MD      98324529CX2214     THE LAW OFFICES OF PETER T. NICHOLL
MAGILL         DAVID P       MD      24X02001722          THE LAW OFFICES OF PETER T. NICHOLL           MARSH        ROBERT S      MD      X01000456          THE LAW OFFICES OF PETER T. NICHOLL
MAGINNIS       JAMES J       MD      24X02002010          THE LAW OFFICES OF PETER T. NICHOLL           MARSH        RONALD T      MD      24X06000576        THE LAW OFFICES OF PETER T. NICHOLL
MAGINNIS       JAMES J       MD      24X09000109          THE LAW OFFICES OF PETER T. NICHOLL           MARSHALL     BERTHA J      MD      24X05000571        THE LAW OFFICES OF PETER T. NICHOLL
MAGLIANO       RITA C        MD      98191515CX1380       THE LAW OFFICES OF PETER T. NICHOLL           MARSHALL     BRENDON L     MD      24X-02000682       THE LAW OFFICES OF PETER T. NICHOLL
MAGNATERRA     DINO A        MD      24X06000303          THE LAW OFFICES OF PETER T. NICHOLL           MARSHALL     BURRELL P     VA      740CL99001919-00   THE LAW OFFICES OF PETER T. NICHOLL
MAGNATERRA     DINO A        MD      X99001463            THE LAW OFFICES OF PETER T. NICHOLL           MARSHALL     CHARLES F     MD      24X01000390        THE LAW OFFICES OF PETER T. NICHOLL
MAHONEY        JOHN R        VA      700CL0029849C-03     THE LAW OFFICES OF PETER T. NICHOLL           MARSHALL     DANIEL W      VA      700CL9927306W-01   THE LAW OFFICES OF PETER T. NICHOLL
MAI            JOHN F        MD      24X09000097          THE LAW OFFICES OF PETER T. NICHOLL           MARSHALL     ERIC C        MD      UNKNOWN            THE LAW OFFICES OF PETER T. NICHOLL
MAINOLFI       CLEMENT J     MD      24X03000474          THE LAW OFFICES OF PETER T. NICHOLL           MARSHALL     RAY           MD      24X06000786        THE LAW OFFICES OF PETER T. NICHOLL
MAISEL         FREDERICK     MD      24X11000884          THE LAW OFFICES OF PETER T. NICHOLL           MARSHALL     WILLIAM F     MD      24X03000601        THE LAW OFFICES OF PETER T. NICHOLL
MAITH          PURNELL W     MD      24X05000196          THE LAW OFFICES OF PETER T. NICHOLL           MARTENS      HOWARD V      MD      24X-01002084       THE LAW OFFICES OF PETER T. NICHOLL
MAJCHRZAK      ANTHONY W     MD      UNKNOWN              THE LAW OFFICES OF PETER T. NICHOLL           MARTIN       CHARLES       MD      24-X-03000067      THE LAW OFFICES OF PETER T. NICHOLL
MAJER          STEVEN P      MD      24X01-001440         THE LAW OFFICES OF PETER T. NICHOLL           MARTIN       DONALD G      MD      24X13000063        THE LAW OFFICES OF PETER T. NICHOLL
MAJOR          BARBARA A     MD      X01000016            THE LAW OFFICES OF PETER T. NICHOLL           MARTIN       FITZROY       MD      98-065508CX491     THE LAW OFFICES OF PETER T. NICHOLL
MAJOR          ELBERT K      MD      98141505CX1009       THE LAW OFFICES OF PETER T. NICHOLL           MARTIN       GEORGE A      MD      24X06000444        THE LAW OFFICES OF PETER T. NICHOLL
MAJOR          WOODROW U     MD      24X06000036          THE LAW OFFICES OF PETER T. NICHOLL           MARTIN       JAMES E       MD      24X-02000896       THE LAW OFFICES OF PETER T. NICHOLL
MAKOWSKI       DANIEL        MD      24X15000206          THE LAW OFFICES OF PETER T. NICHOLL           MARTIN       JOHN L        MD      X99001758          THE LAW OFFICES OF PETER T. NICHOLL
MAKOWSKI       DANIEL        MD      24X98295505/CX1971   THE LAW OFFICES OF PETER T. NICHOLL           MARTIN       JOHN W        MD      24X04001049        THE LAW OFFICES OF PETER T. NICHOLL
MALCZEWSKI     WALTER M      MD      24X-01002054         THE LAW OFFICES OF PETER T. NICHOLL           MARTIN       JOSEPH        MD      98232506CX1625     THE LAW OFFICES OF PETER T. NICHOLL
MALEE          ANN           MD      97259503 CX1967      THE LAW OFFICES OF PETER T. NICHOLL           MARTIN       KENNETH J     MD      X99002528          THE LAW OFFICES OF PETER T. NICHOLL
MALICK         HARRY J       MD      X00000839            THE LAW OFFICES OF PETER T. NICHOLL           MARTIN       KIRK          MD      X-98402515         THE LAW OFFICES OF PETER T. NICHOLL
MALLON         CHARLES H     MD      X99001421            THE LAW OFFICES OF PETER T. NICHOLL           MARTIN       LEONARD V     MD      24X11000122        THE LAW OFFICES OF PETER T. NICHOLL
MALLORY        ANTHONY H     MD      98093510CX670        THE LAW OFFICES OF PETER T. NICHOLL           MARTIN       MARGARET A    MD      24X14000126        THE LAW OFFICES OF PETER T. NICHOLL
MALLORY        BRIAN H       MD      24X11000361          THE LAW OFFICES OF PETER T. NICHOLL           MARTIN       WILLIAM       MD      24X09000213        THE LAW OFFICES OF PETER T. NICHOLL
MALLORY        CHARLES O     MD      X99000990            THE LAW OFFICES OF PETER T. NICHOLL           MARTIN       WILLIE J      MD      X99002075          THE LAW OFFICES OF PETER T. NICHOLL
MALLORY        RICHARD J     MD      24X10000293          THE LAW OFFICES OF PETER T. NICHOLL           MASCETTI     JOHN J        MD      X01000524          THE LAW OFFICES OF PETER T. NICHOLL
MALLORY        SHERMAN       MD      X99001895            THE LAW OFFICES OF PETER T. NICHOLL           MASON        EDWARD        MD      24X11000098        THE LAW OFFICES OF PETER T. NICHOLL
MALLOY         JAMES A       MD      24X07000444          THE LAW OFFICES OF PETER T. NICHOLL           MASON        EDWARD N      MD      X00000104          THE LAW OFFICES OF PETER T. NICHOLL
MALLOY         JAMES A       MD      X99001418            THE LAW OFFICES OF PETER T. NICHOLL           MASON        FRANCIS A     MD      98-022506CX103     THE LAW OFFICES OF PETER T. NICHOLL
MALONE         CHARLES E     MD      24X03001151          THE LAW OFFICES OF PETER T. NICHOLL           MASON        GEORGE W      MD      24X01001972        THE LAW OFFICES OF PETER T. NICHOLL
MALOY          KATHERINE C   MD      24X02001217          THE LAW OFFICES OF PETER T. NICHOLL           MASON        MELVIN L      MD      X99001424          THE LAW OFFICES OF PETER T. NICHOLL
MAMOLITO       AUGUST        MD      X00001077            THE LAW OFFICES OF PETER T. NICHOLL           MASON        ROBERT E      MD      24X-01002088       THE LAW OFFICES OF PETER T. NICHOLL
MAMOLITO       RITA          MD      24X05000390          THE LAW OFFICES OF PETER T. NICHOLL           MASON        ROBERT E      MD      24X04000941        THE LAW OFFICES OF PETER T. NICHOLL
MANCINELLI     ROBERT A      MD      X-98402464           THE LAW OFFICES OF PETER T. NICHOLL           MASON        VERNON P      MD      X00000464          THE LAW OFFICES OF PETER T. NICHOLL
MANCUSO        GERALD        MD      97259505 CX1969      THE LAW OFFICES OF PETER T. NICHOLL           MASSENBURG   ANTONIO       MD      99000258           THE LAW OFFICES OF PETER T. NICHOLL
MANDY          VERONICA R    MD      24X01-001706         THE LAW OFFICES OF PETER T. NICHOLL           MASSEY       JESSE         MD      98037512CX245      THE LAW OFFICES OF PETER T. NICHOLL
MANGUM         NORFLET       MD      97283512 CX3007      THE LAW OFFICES OF PETER T. NICHOLL           MATHENA      RAYMOND D     MD      X99002424          THE LAW OFFICES OF PETER T. NICHOLL
MANKIEWICZ     JOHN J        MD      98324513CX2198       THE LAW OFFICES OF PETER T. NICHOLL           MATHERLY     ROBERT L      MD      X-01000991         THE LAW OFFICES OF PETER T. NICHOLL
MANLEY         COFIELD       MD      X99001353            THE LAW OFFICES OF PETER T. NICHOLL           MATHEWS      ALBERT R      MD      24X-03000042       THE LAW OFFICES OF PETER T. NICHOLL
MANLEY         ELBERT        MD      24X07000415          THE LAW OFFICES OF PETER T. NICHOLL           MATHIS       ROBERT D      MD      24X-01002140       THE LAW OFFICES OF PETER T. NICHOLL
MANLEY         ELBERT        MD      X00000779            THE LAW OFFICES OF PETER T. NICHOLL           MATIN        AYYUB         MD      X99000049          THE LAW OFFICES OF PETER T. NICHOLL
MANN           JANICE A      MD      24X05000191          THE LAW OFFICES OF PETER T. NICHOLL           MATLOCK      MARY J        MD      24X06000704        THE LAW OFFICES OF PETER T. NICHOLL
MANN           RANDOLPH      MD      98012503CX26         THE LAW OFFICES OF PETER T. NICHOLL           MATTERN      CHARLES W     MD      24X05000771        THE LAW OFFICES OF PETER T. NICHOLL
MANNING        ABE O         MD      24-X-00001127        THE LAW OFFICES OF PETER T. NICHOLL           MATTHEW      JAMES E       MD      X-98402447         THE LAW OFFICES OF PETER T. NICHOLL
MANNING        ALDWYN A      MD      97318502CX2314       THE LAW OFFICES OF PETER T. NICHOLL           MATTHEWS     CARL A        MD      98058515CX405      THE LAW OFFICES OF PETER T. NICHOLL
MANNING        CHARLES       MD      X99002079            THE LAW OFFICES OF PETER T. NICHOLL           MATTHEWS     DONALD L      MD      24X14000334        THE LAW OFFICES OF PETER T. NICHOLL
MANNING        CHESTER       MD      X00000629            THE LAW OFFICES OF PETER T. NICHOLL           MATTHEWS     EDWARD B      MD      98316504CX2122     THE LAW OFFICES OF PETER T. NICHOLL
MANNING        FRAZIER       MD      97276531 CX2082      THE LAW OFFICES OF PETER T. NICHOLL           MATTHEWS     HENRIETTA C   MD      X00001133          THE LAW OFFICES OF PETER T. NICHOLL
MANNING        JOSEPH G      MD      24X-01001530         THE LAW OFFICES OF PETER T. NICHOLL           MATTHEWS     JEROME J      MD      X99002225          THE LAW OFFICES OF PETER T. NICHOLL
MANNING        REGINALD B    MD      X99002446            THE LAW OFFICES OF PETER T. NICHOLL           MATTHEWS     JOSEPH D      MD      X-01001046         THE LAW OFFICES OF PETER T. NICHOLL
MANNION        LAWRENCE J    MD      24X04000666          THE LAW OFFICES OF PETER T. NICHOLL           MATTHEWS     KERMIT        MD      X00000837          THE LAW OFFICES OF PETER T. NICHOLL
MANOS          PETE          MD      X00000322            THE LAW OFFICES OF PETER T. NICHOLL           MATTHEWS     LARRY C       MD      X00000095          THE LAW OFFICES OF PETER T. NICHOLL
MANUEL         WAYNE J       MD      98141506CX1010       THE LAW OFFICES OF PETER T. NICHOLL           MATTHEWS     LAWRENCE      MD      24X02001773        THE LAW OFFICES OF PETER T. NICHOLL
MAPLE          JAMES C       MD      97325510CX2344       THE LAW OFFICES OF PETER T. NICHOLL           MATTHEWS     MCCARTHY E    MD      24X-01002109       THE LAW OFFICES OF PETER T. NICHOLL
MAPP           WILLIAM L     MD      24X-01001842         THE LAW OFFICES OF PETER T. NICHOLL           MATTHEWS     ROBERT E      MD      X99000738          THE LAW OFFICES OF PETER T. NICHOLL
MARABLE        JAMES A       MD      24X05000866          THE LAW OFFICES OF PETER T. NICHOLL           MATTHEWS     ROLAND J      MD      X01000121          THE LAW OFFICES OF PETER T. NICHOLL
MARABLE        JAMES A       MD      X-01000989           THE LAW OFFICES OF PETER T. NICHOLL           MATTHEWS     WILLIAM E     MD      X00000630          THE LAW OFFICES OF PETER T. NICHOLL
MARANTO        JOSEPH C      MD      98246506CX1679       THE LAW OFFICES OF PETER T. NICHOLL           MATTHEWS     WINSTON A     MD      X00001048          THE LAW OFFICES OF PETER T. NICHOLL
MARCANTONI     ALBERT A      MD      98028552 CX 184      THE LAW OFFICES OF PETER T. NICHOLL           MATTISON     EUGENE A      MD      X00000847          THE LAW OFFICES OF PETER T. NICHOLL
MARCELLINO     DONALD J      MD      24X-02002601         THE LAW OFFICES OF PETER T. NICHOLL           MATTOX       RICHARD A     MD      X00001457          THE LAW OFFICES OF PETER T. NICHOLL
MARCINKEVICH   ANTHONY       MD      X00000841            THE LAW OFFICES OF PETER T. NICHOLL           MATUS        MICHAEL T     MD      24X03001177        THE LAW OFFICES OF PETER T. NICHOLL
MARCUM         FARRIS O      MD      98310510CX2088       THE LAW OFFICES OF PETER T. NICHOLL           MAURER       PHILIP J      MD      24X01001313        THE LAW OFFICES OF PETER T. NICHOLL
MARECKI        DANIEL J      MD      24X15000764          THE LAW OFFICES OF PETER T. NICHOLL           MAVRONIS     GEORGE S      MD      X99001570          THE LAW OFFICES OF PETER T. NICHOLL
MARECKI        DANIEL J      MD      24X99000102          THE LAW OFFICES OF PETER T. NICHOLL           MAVRONIS     IRENE         MD      24X06000056        THE LAW OFFICES OF PETER T. NICHOLL
MARIANO        DENNIS J      MD      24X-02001414         THE LAW OFFICES OF PETER T. NICHOLL           MAXWELL      BEULAH F      MD      24X06000241        THE LAW OFFICES OF PETER T. NICHOLL
MARINELLI      MICHAEL A     MD      98142508CX1030       THE LAW OFFICES OF PETER T. NICHOLL           MAXWELL      GARY W        MD      98012505CX28       THE LAW OFFICES OF PETER T. NICHOLL
MARINO         AMARYLLIS     MD      24X05000303          THE LAW OFFICES OF PETER T. NICHOLL           MAXWELL      NORMAN D      MD      24X10000384        THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                                Appendix A - 494
                                       Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                     Document Page 513 of 624
Claimant      Claimant       State                                                                   Claimant     Claimant      State
Last Name     First Name     Filed   Docket Number     Primary Plaintiff Counsel                     Last Name    First Name    Filed   Docket Number      Primary Plaintiff Counsel
MAXWELL       TROY           MD      24X-01001826      THE LAW OFFICES OF PETER T. NICHOLL           MCCRORY      WILLIAM H     MD      24X-02001072       THE LAW OFFICES OF PETER T. NICHOLL
MAY           GARY P         MD      24X03000814       THE LAW OFFICES OF PETER T. NICHOLL           MCCUE        THOMAS P      MD      X00001231          THE LAW OFFICES OF PETER T. NICHOLL
MAY           GARY P         MD      98261503CX1727    THE LAW OFFICES OF PETER T. NICHOLL           MCCULLERS    BERNARD W     MD      24X02002360        THE LAW OFFICES OF PETER T. NICHOLL
MAYBERRY      HUDSON T       MD      24X01000389       THE LAW OFFICES OF PETER T. NICHOLL           MCCULLERS    CORNELL L     MD      98028559 CX 191    THE LAW OFFICES OF PETER T. NICHOLL
MAYES         JAMES E        MD      24X03000885       THE LAW OFFICES OF PETER T. NICHOLL           MCCULLERS    ELWOOD D      MD      X99002076          THE LAW OFFICES OF PETER T. NICHOLL
MAYES         TRUMAN D       MD      X99002137         THE LAW OFFICES OF PETER T. NICHOLL           MCCULLOUGH   CLARENCE      MD      24X14000436        THE LAW OFFICES OF PETER T. NICHOLL
MAYESKI       FRANK          MD      24X07000334       THE LAW OFFICES OF PETER T. NICHOLL           MCCULLOUGH   EDDIE         MD      24X01001064        THE LAW OFFICES OF PETER T. NICHOLL
MAYESKI       JOSEPH         MD      98-023516CX119    THE LAW OFFICES OF PETER T. NICHOLL           MCCULLOUGH   FRANK A       MD      X00000496          THE LAW OFFICES OF PETER T. NICHOLL
MAYFIELD      CHARLES W      MD      98296502CX1980    THE LAW OFFICES OF PETER T. NICHOLL           MCCULLOUGH   JIMMY         MD      24X-01001562       THE LAW OFFICES OF PETER T. NICHOLL
MAYHEW        WILLIAM W      MD      24X-01002112      THE LAW OFFICES OF PETER T. NICHOLL           MCCULLOUGH   RONALD L      MD      24X09000135        THE LAW OFFICES OF PETER T. NICHOLL
MAYNOR        CLIFFORD W     MD      24-X-01-001213    THE LAW OFFICES OF PETER T. NICHOLL           MCCULLOUGH   SAMMIE L      MD      24X08000038        THE LAW OFFICES OF PETER T. NICHOLL
MAYO          ANDREW L       MD      X01000368         THE LAW OFFICES OF PETER T. NICHOLL           MCCULLOUGH   WILLIAM       MD      24X03000668        THE LAW OFFICES OF PETER T. NICHOLL
MAYO          BERNADETTE J   MD      X99000977         THE LAW OFFICES OF PETER T. NICHOLL           MCCULLUM     TONY          MD      24X-02000068       THE LAW OFFICES OF PETER T. NICHOLL
MAYO          LAWRENCE J     MD      X99002226         THE LAW OFFICES OF PETER T. NICHOLL           MCCUMBER     FLOYD A       MD      X01000113          THE LAW OFFICES OF PETER T. NICHOLL
MCALILY       TIMOTHY L      MD      24X03000960       THE LAW OFFICES OF PETER T. NICHOLL           MCCUMBER     LLOYD C       MD      X00000365          THE LAW OFFICES OF PETER T. NICHOLL
MCALLISTER    JAMES H        MD      24X04000147       THE LAW OFFICES OF PETER T. NICHOLL           MCDANIEL     JAMES T       MD      X00000106          THE LAW OFFICES OF PETER T. NICHOLL
MCALLISTER    ROBERT L       MD      24X04000954       THE LAW OFFICES OF PETER T. NICHOLL           MCDANIELS    JAMES L       MD      24X01001122        THE LAW OFFICES OF PETER T. NICHOLL
MCARDLE       GARY E         MD      X00001449         THE LAW OFFICES OF PETER T. NICHOLL           MCDANIELS    LARRY K       MD      98128506CX904      THE LAW OFFICES OF PETER T. NICHOLL
MCARTHUR      JAMES A        MD      X00000761         THE LAW OFFICES OF PETER T. NICHOLL           MCDONALD     FLOYD L       MD      24X12001013        THE LAW OFFICES OF PETER T. NICHOLL
MCARTHUR      JEROME B       MD      X99001845         THE LAW OFFICES OF PETER T. NICHOLL           MCDONALD     JAMES C       MD      98107514CX766      THE LAW OFFICES OF PETER T. NICHOLL
MCBRIDE       JAMES          MD      24X-02002786      THE LAW OFFICES OF PETER T. NICHOLL           MCDONALD     JOHN          MD      X00000544          THE LAW OFFICES OF PETER T. NICHOLL
MCBRIDE       JOHN           MD      24X-01002142      THE LAW OFFICES OF PETER T. NICHOLL           MCDONALD     JOSEPH H      MD      98275513CX1864     THE LAW OFFICES OF PETER T. NICHOLL
MCBRIDE       RONALD         MD      24X-01002089      THE LAW OFFICES OF PETER T. NICHOLL           MCDONALD     LONNIE R      MD      98316502CX2120     THE LAW OFFICES OF PETER T. NICHOLL
MCCADDEN      TE             MD      24-X-03000090     THE LAW OFFICES OF PETER T. NICHOLL           MCDONALD     MARION J      MD      X-01000965         THE LAW OFFICES OF PETER T. NICHOLL
MCCADEN       ARTHUR L       MD      24X-02000681      THE LAW OFFICES OF PETER T. NICHOLL           MCDONALD     PRESTON       MD      24X11000255        THE LAW OFFICES OF PETER T. NICHOLL
MCCADEN       CAROLYN        MD      24 X05000904      THE LAW OFFICES OF PETER T. NICHOLL           MCDONOUGH    JOHN K        MD      X00000550          THE LAW OFFICES OF PETER T. NICHOLL
MCCAIN        GLEN A         MD      X99001829         THE LAW OFFICES OF PETER T. NICHOLL           MCDONOUGH    LINDA G       MD      X99002080          THE LAW OFFICES OF PETER T. NICHOLL
MCCAIN        MARIAN         MD      24X06000623       THE LAW OFFICES OF PETER T. NICHOLL           MCDOWELL     ELWAY         MD      X01000179          THE LAW OFFICES OF PETER T. NICHOLL
MCCALL        HENRY J        MD      X00000900         THE LAW OFFICES OF PETER T. NICHOLL           MCDOWELL     HERBERT N     MD      24X10000176        THE LAW OFFICES OF PETER T. NICHOLL
MCCALL        JAMES          MD      X99001976         THE LAW OFFICES OF PETER T. NICHOLL           MCDUFFIE     ANDRE D       MD      24X-02000102       THE LAW OFFICES OF PETER T. NICHOLL
MCCALL        JESSE          MD      X01000163         THE LAW OFFICES OF PETER T. NICHOLL           MCDUFFIE     JAMES P       MD      X99001893          THE LAW OFFICES OF PETER T. NICHOLL
MCCALLISTER   LEONARD E      MD      24X16000172       THE LAW OFFICES OF PETER T. NICHOLL           MCDUFFIE     RODNEY E      MD      24X11000088        THE LAW OFFICES OF PETER T. NICHOLL
MCCANN        GRAHAM C       MD      99-002650         THE LAW OFFICES OF PETER T. NICHOLL           MCDUFFIE     SADIE         MD      24X05000387        THE LAW OFFICES OF PETER T. NICHOLL
MCCARDELL     JOHN C         MD      X99000075         THE LAW OFFICES OF PETER T. NICHOLL           MCDUFFIE     SAMUEL        MD      98142522CX1044     THE LAW OFFICES OF PETER T. NICHOLL
MCCARDELL     PHILLIP K      MD      24X07000284       THE LAW OFFICES OF PETER T. NICHOLL           MCDUFFIE     SHEPHERD      MD      95114501           THE LAW OFFICES OF PETER T. NICHOLL
MCCARROLL     WILLIAM D      MD      24X02000630       THE LAW OFFICES OF PETER T. NICHOLL           MCDUFFIE     SHEPHERD L    MD      X00000536          THE LAW OFFICES OF PETER T. NICHOLL
MCCARTHY      RAYMOND A      MD      24X04000726       THE LAW OFFICES OF PETER T. NICHOLL           MCELHANEY    WILLIAM C     MD      X99001304          THE LAW OFFICES OF PETER T. NICHOLL
MCCARTY       LEWIS W        MD      24X02001239       THE LAW OFFICES OF PETER T. NICHOLL           MCELROY      ROGER W       MD      24X03000635        THE LAW OFFICES OF PETER T. NICHOLL
MCCARTY       ROBERT E       MD      98064507CX475     THE LAW OFFICES OF PETER T. NICHOLL           MCFADDEN     BERNARD       MD      X00000874          THE LAW OFFICES OF PETER T. NICHOLL
MCCLAM        ARCHIE B       MD      X99000521         THE LAW OFFICES OF PETER T. NICHOLL           MCFADDEN     JAMES         MD      24X04000117        THE LAW OFFICES OF PETER T. NICHOLL
MCCLARY       NATHANIEL      MD      97303504 CX2195   THE LAW OFFICES OF PETER T. NICHOLL           MCFADDEN     JOHNNIE O     MD      97325523CX2357     THE LAW OFFICES OF PETER T. NICHOLL
MCCLASKEY     WILLIAM J      MD      24X03000591       THE LAW OFFICES OF PETER T. NICHOLL           MCFADDEN     LOUIS         MD      98085516CX623      THE LAW OFFICES OF PETER T. NICHOLL
MCCLASKEY     WILLIAM J      MD      24X07000412       THE LAW OFFICES OF PETER T. NICHOLL           MCGARITY     MICHAEL B     MD      98261511CX1735     THE LAW OFFICES OF PETER T. NICHOLL
MCCLEARY      RALPH A        MD      24X09000068       THE LAW OFFICES OF PETER T. NICHOLL           MCGEE        ERNEST L      VA      700CL0028839A-04   THE LAW OFFICES OF PETER T. NICHOLL
MCCLEAVE      LAWYER         MD      24X04000287       THE LAW OFFICES OF PETER T. NICHOLL           MCGEHEE      WILTON E      MD      X00001290          THE LAW OFFICES OF PETER T. NICHOLL
MCCLELLAN     JOHN E         MD      24X-02002535      THE LAW OFFICES OF PETER T. NICHOLL           MCGHEE       HENRY W       MD      24X04000040        THE LAW OFFICES OF PETER T. NICHOLL
MCCLELLAN     PRINCETON A    MD      X99001466         THE LAW OFFICES OF PETER T. NICHOLL           MCGILBERY    LESTER        MD      X99000410          THE LAW OFFICES OF PETER T. NICHOLL
MCCLELLAND    KATHRYN M      MD      24X06000135       THE LAW OFFICES OF PETER T. NICHOLL           MCGINLEY     THOMAS        MD      97248525 CX1899    THE LAW OFFICES OF PETER T. NICHOLL
MCCLELLAND    LEROY R        MD      98279501CX1873    THE LAW OFFICES OF PETER T. NICHOLL           MCGINNIS     MIRES L       MD      24X-02001561       THE LAW OFFICES OF PETER T. NICHOLL
MCCLINTON     JOHN           MD      24X-02001401      THE LAW OFFICES OF PETER T. NICHOLL           MCGINNIS     WALLACE B     MD      24X01001339        THE LAW OFFICES OF PETER T. NICHOLL
MCCLINTON     KENNETH        MD      24X13000435       THE LAW OFFICES OF PETER T. NICHOLL           MCGOWAN      RONALD M      MD      24X04000813        THE LAW OFFICES OF PETER T. NICHOLL
MCCLOUD       ROBERT         MD      24X17000367       THE LAW OFFICES OF PETER T. NICHOLL           MCGOWENS     GILBERT H     MD      24X-03000317       THE LAW OFFICES OF PETER T. NICHOLL
MCCLOUD       ROBERT         MD      X01000574         THE LAW OFFICES OF PETER T. NICHOLL           MCGRAW       LARRY G       MD      24X-01002090       THE LAW OFFICES OF PETER T. NICHOLL
MCCLUNEY      FRANKIE D      MD      24X01000386       THE LAW OFFICES OF PETER T. NICHOLL           MCGRAW       MAGGIE        MD      24X05000496        THE LAW OFFICES OF PETER T. NICHOLL
MCCLURKIN     HUGH O         MD      X01000455         THE LAW OFFICES OF PETER T. NICHOLL           MCGRAW       SYLVESTER J   MD      98240514CX1666     THE LAW OFFICES OF PETER T. NICHOLL
MCCONE        ALBERT W       MD      24X03000819       THE LAW OFFICES OF PETER T. NICHOLL           MCGRAW       WILLIAM F     MD      X99002613          THE LAW OFFICES OF PETER T. NICHOLL
MCCONE        MICHAEL F      MD      24X-02002432      THE LAW OFFICES OF PETER T. NICHOLL           MCGREGOR     WESLEY        MD      97044520           THE LAW OFFICES OF PETER T. NICHOLL
MCCORMICK     LOUISE         MD      24X12000384       THE LAW OFFICES OF PETER T. NICHOLL           MCGRIFF      JOANN         MD      24X10000151        THE LAW OFFICES OF PETER T. NICHOLL
MCCORMICK     MICHAEL        MD      24X01001424       THE LAW OFFICES OF PETER T. NICHOLL           MCGRIFF      VIOLA         MD      24X06000481        THE LAW OFFICES OF PETER T. NICHOLL
MCCORMICK     WILLIAM H      MD      24X08000111       THE LAW OFFICES OF PETER T. NICHOLL           MCGUIRE      CURTIS J      MD      98247515CX1694     THE LAW OFFICES OF PETER T. NICHOLL
MCCORMICK     WILLIAM H      MD      X99001551         THE LAW OFFICES OF PETER T. NICHOLL           MCGUIRE      DAVID T       MD      24X04000246        THE LAW OFFICES OF PETER T. NICHOLL
MCCORY        PHYLLIS J      MD      24X06000134       THE LAW OFFICES OF PETER T. NICHOLL           MCGUIRE      WILLIAM H     MD      X99001630          THE LAW OFFICES OF PETER T. NICHOLL
MCCOY         HUBERT         MD      X99001907         THE LAW OFFICES OF PETER T. NICHOLL           MCINTOSH     JEFFREY W     MD      24X10000435        THE LAW OFFICES OF PETER T. NICHOLL
MCCOY         JAMES M        MD      24X15000287       THE LAW OFFICES OF PETER T. NICHOLL           MCINTYRE     ALMIE         MD      24X-02001257       THE LAW OFFICES OF PETER T. NICHOLL
MCCOY         JAMES M        MD      24X96088517       THE LAW OFFICES OF PETER T. NICHOLL           MCINTYRE     WILBERT       MD      X99001048          THE LAW OFFICES OF PETER T. NICHOLL
MCCOY         RAYMOND        MD      X99001679         THE LAW OFFICES OF PETER T. NICHOLL           MCINTYRE     WILLIAM E     MD      98183503CX1330     THE LAW OFFICES OF PETER T. NICHOLL
MCCOY         ROY O          MD      X01000569         THE LAW OFFICES OF PETER T. NICHOLL           MCKAY        BENJAMIN F    MD      24X03000091        THE LAW OFFICES OF PETER T. NICHOLL
MCCOY         SALLIE         MD      UNKNOWN           THE LAW OFFICES OF PETER T. NICHOLL           MCKAY        SHIRLEY A     MD      24X02002541        THE LAW OFFICES OF PETER T. NICHOLL
MCCOY         THEODORE A     MD      24X04000041       THE LAW OFFICES OF PETER T. NICHOLL           MCKELVIN     LARRY A       MD      24X12000319        THE LAW OFFICES OF PETER T. NICHOLL
MCCOY         THOMAS J       MD      98135527CX955     THE LAW OFFICES OF PETER T. NICHOLL           MCKELVIN     WALTER L      MD      X-98402471         THE LAW OFFICES OF PETER T. NICHOLL
MCCOY         WILLIE H       MD      24X03000437       THE LAW OFFICES OF PETER T. NICHOLL           MCKELVIN     WILLIAM H     MD      24X11000129        THE LAW OFFICES OF PETER T. NICHOLL
MCCRACKEN     ROY L          MD      X00000773         THE LAW OFFICES OF PETER T. NICHOLL           MCKENNY      JOHN H        MD      24X01001025        THE LAW OFFICES OF PETER T. NICHOLL
MCCRAW        GEORGE B       MD      X00001304         THE LAW OFFICES OF PETER T. NICHOLL           MCKENZIE     NATHANIEL     MD      24X01-001178       THE LAW OFFICES OF PETER T. NICHOLL
MCCRAY        JACKIE         MD      24X-02001888      THE LAW OFFICES OF PETER T. NICHOLL           MCKENZIE     SAMUEL H      MD      98260503CX1721     THE LAW OFFICES OF PETER T. NICHOLL
MCCRAY        MINGO          MD      99000460          THE LAW OFFICES OF PETER T. NICHOLL           MCKINNEY     DAVID R       MD      24X01-001448       THE LAW OFFICES OF PETER T. NICHOLL
MCCROEY       ANDREW J       MD      X01000452         THE LAW OFFICES OF PETER T. NICHOLL           MCKINNEY     JAMES M       MD      97260505 CX1975    THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                             Appendix A - 495
                                    Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                  Document Page 514 of 624
Claimant     Claimant     State                                                                   Claimant     Claimant      State
Last Name    First Name   Filed   Docket Number     Primary Plaintiff Counsel                     Last Name    First Name    Filed   Docket Number     Primary Plaintiff Counsel
MCKINNEY     KATHRYN      MD      24X10000006       THE LAW OFFICES OF PETER T. NICHOLL           MELTON       NAOMI         MD      24X05000103       THE LAW OFFICES OF PETER T. NICHOLL
MCKINNEY     NANCY L      MD      24X05000189       THE LAW OFFICES OF PETER T. NICHOLL           MELTON       PRESTON       MD      95-039507         THE LAW OFFICES OF PETER T. NICHOLL
MCKINNEY     WADE H       MD      24X09000055       THE LAW OFFICES OF PETER T. NICHOLL           MELVIN       EARL T        MD      98302508CX2032    THE LAW OFFICES OF PETER T. NICHOLL
MCKINNEY     WADE H       MD      X00000829         THE LAW OFFICES OF PETER T. NICHOLL           MELVIN       GWENDOLYN E   MD      24X05000599       THE LAW OFFICES OF PETER T. NICHOLL
MCKINNON     JAMES F      MD      24X09000461       THE LAW OFFICES OF PETER T. NICHOLL           MELVIN       KENNETH E     MD      X01000154         THE LAW OFFICES OF PETER T. NICHOLL
MCKISSACK    ERNIE W      MD      X99002133         THE LAW OFFICES OF PETER T. NICHOLL           MELVIN       LEVAN         MD      24X02001582       THE LAW OFFICES OF PETER T. NICHOLL
MCKOY        CLYDE J      MD      24X-01001537      THE LAW OFFICES OF PETER T. NICHOLL           MENDEZ       ERNEST        MD      X 99002542        THE LAW OFFICES OF PETER T. NICHOLL
MCKOY        GILDA A      MD      24X11000684       THE LAW OFFICES OF PETER T. NICHOLL           MERCER       LONNIE        MD      98204507          THE LAW OFFICES OF PETER T. NICHOLL
MCKOY        JAMES E      MD      98141502CX1006    THE LAW OFFICES OF PETER T. NICHOLL           MEREDITH     ANDREW        MD      24X01001338       THE LAW OFFICES OF PETER T. NICHOLL
MCKOY        REBECCA      MD      24X06000493       THE LAW OFFICES OF PETER T. NICHOLL           MERRITT      BERNICE C     MD      24X05000591       THE LAW OFFICES OF PETER T. NICHOLL
MCKOY        ROBERT L     MD      98064511CX479     THE LAW OFFICES OF PETER T. NICHOLL           MERRITT      CARL F        MD      24X14000262       THE LAW OFFICES OF PETER T. NICHOLL
MCKOY        SAMUEL       MD      97304507 CX2204   THE LAW OFFICES OF PETER T. NICHOLL           MERRITT      FRANKLIN D    MD      X00001014         THE LAW OFFICES OF PETER T. NICHOLL
MCKOY        SAMUEL       MD      98268502CX1803    THE LAW OFFICES OF PETER T. NICHOLL           MERRITT      LORENZO       MD      X99000052         THE LAW OFFICES OF PETER T. NICHOLL
MCLAIN       JOHN M. M    MD      24X08000516       THE LAW OFFICES OF PETER T. NICHOLL           MERRITT      MARVIN E      MD      24X03000664       THE LAW OFFICES OF PETER T. NICHOLL
MCLAIN       JOHN M. M    MD      97261517 CX1994   THE LAW OFFICES OF PETER T. NICHOLL           MERRITT      MELVIN        MD      24X07000116       THE LAW OFFICES OF PETER T. NICHOLL
MCLAMB       EDDIE        MD      X01000351         THE LAW OFFICES OF PETER T. NICHOLL           MERRITT      MELVIN        MD      X00000394         THE LAW OFFICES OF PETER T. NICHOLL
MCLAUGHLIN   CLARENCE W   MD      98141511CX1015    THE LAW OFFICES OF PETER T. NICHOLL           MERRITT      SHIRLEY M     MD      24X01000310       THE LAW OFFICES OF PETER T. NICHOLL
MCLAUGHLIN   MICHAEL D    MD      X99000241         THE LAW OFFICES OF PETER T. NICHOLL           MERSON       RICHARD A     MD      98058507CX397     THE LAW OFFICES OF PETER T. NICHOLL
MCLAUGHLIN   PATRICIA E   MD      24X05000512       THE LAW OFFICES OF PETER T. NICHOLL           MESHEZABE    SAMUEL O      MD      24X06000455       THE LAW OFFICES OF PETER T. NICHOLL
MCLAURIN     LARRY D      MD      24X04000888       THE LAW OFFICES OF PETER T. NICHOLL           MESSENGER    JOSEPH L      MD      98275515CX1866    THE LAW OFFICES OF PETER T. NICHOLL
MCLEAN       GERALD C     MD      24X06000691       THE LAW OFFICES OF PETER T. NICHOLL           MESSINA      JOSEPH F      MD      24X08000054       THE LAW OFFICES OF PETER T. NICHOLL
MCLEAN       LONGLEIGH    MD      24X04001053       THE LAW OFFICES OF PETER T. NICHOLL           MEYER        EARL E        MD      X99000226         THE LAW OFFICES OF PETER T. NICHOLL
MCLENDON     JAMES        MD      X-01000966        THE LAW OFFICES OF PETER T. NICHOLL           MEYER        PAUL O        MD      95052504          THE LAW OFFICES OF PETER T. NICHOLL
MCLENDON     ROBERT L     MD      24X01000891       THE LAW OFFICES OF PETER T. NICHOLL           MEYER        PAUL O        MD      98197523CX1421    THE LAW OFFICES OF PETER T. NICHOLL
MCLEOD       DANIEL       MD      98296517CX1995    THE LAW OFFICES OF PETER T. NICHOLL           MEYER        ROY W         MD      98016501CX41      THE LAW OFFICES OF PETER T. NICHOLL
MCLEOD       PETER        MD      98177501CX1294    THE LAW OFFICES OF PETER T. NICHOLL           MEYERS       ETHEL P       MD      24X04000632       THE LAW OFFICES OF PETER T. NICHOLL
MCLUCAS      DONALD       MD      X00001140         THE LAW OFFICES OF PETER T. NICHOLL           MEYERS       GEORGE L      MD      X00000038         THE LAW OFFICES OF PETER T. NICHOLL
MCMAHON      WILLIAM T    MD      24X04000429       THE LAW OFFICES OF PETER T. NICHOLL           MEYERS       JOSEPH W      MD      X01000023         THE LAW OFFICES OF PETER T. NICHOLL
MCMICKENS    TOMMY L      MD      24X12000612       THE LAW OFFICES OF PETER T. NICHOLL           MEYERS       RICHARD J     MD      24X16000428       THE LAW OFFICES OF PETER T. NICHOLL
MCMILLAN     BEATRICE     MD      X00001139         THE LAW OFFICES OF PETER T. NICHOLL           MEYETT       ROBERT J      MD      24X04000950       THE LAW OFFICES OF PETER T. NICHOLL
MCMILLAN     CHARLES C    MD      X01000011         THE LAW OFFICES OF PETER T. NICHOLL           MIALES       ELLIS         MD      98303512CX2049    THE LAW OFFICES OF PETER T. NICHOLL
MCMILLAN     DWIGHT E     MD      X01000449         THE LAW OFFICES OF PETER T. NICHOLL           MIALES       RUDY N        MD      X00000858         THE LAW OFFICES OF PETER T. NICHOLL
MCMILLAN     FD           MD      X-01001146        THE LAW OFFICES OF PETER T. NICHOLL           MICHAEL      MILDRED V     MD      24X11000360       THE LAW OFFICES OF PETER T. NICHOLL
MCMILLAN     MARGARET L   MD      24X05000351       THE LAW OFFICES OF PETER T. NICHOLL           MICHALOSKI   CARROLL A     MD      X00000591         THE LAW OFFICES OF PETER T. NICHOLL
MCMILLAN     ROBERT R     MD      X99001843         THE LAW OFFICES OF PETER T. NICHOLL           MICHEL       CHARLES W     MD      X-01000231        THE LAW OFFICES OF PETER T. NICHOLL
MCMILLAN     RUBY L       MD      24X02002294       THE LAW OFFICES OF PETER T. NICHOLL           MICKENS      CHARLES       MD      X99002086         THE LAW OFFICES OF PETER T. NICHOLL
MCMORRIS     INITA        MD      X00001205         THE LAW OFFICES OF PETER T. NICHOLL           MICKEY       JOSEPH W      MD      24X04000073       THE LAW OFFICES OF PETER T. NICHOLL
MCMURRAY     GEORGE       MD      98303511CX2048    THE LAW OFFICES OF PETER T. NICHOLL           MIDDLETON    EDITH G       MD      24X05000903       THE LAW OFFICES OF PETER T. NICHOLL
MCNEIL       CECIL B      MD      98317533CX2164    THE LAW OFFICES OF PETER T. NICHOLL           MIDDLETON    EUGENE M      MD      98023523CX126     THE LAW OFFICES OF PETER T. NICHOLL
MCNEIL       JAMES        MD      24X12001011       THE LAW OFFICES OF PETER T. NICHOLL           MIDDLETON    RICHARD C     MD      24X-01001192      THE LAW OFFICES OF PETER T. NICHOLL
MCNEIL       THELMA C     MD      24X06000386       THE LAW OFFICES OF PETER T. NICHOLL           MIDDLETON    THOMAS A      MD      98212510CX1530    THE LAW OFFICES OF PETER T. NICHOLL
MCNEIL       TOMMIE       MD      24X06000222       THE LAW OFFICES OF PETER T. NICHOLL           MIKULA       JEFFREY L     MD      98219524CX1563    THE LAW OFFICES OF PETER T. NICHOLL
MCNEIL       TOMMIE       MD      98079503CX596     THE LAW OFFICES OF PETER T. NICHOLL           MIKULA       WILLIAM V     MD      98051510CX370     THE LAW OFFICES OF PETER T. NICHOLL
MCNEILL      ALPHONSO     MD      24X-01002145      THE LAW OFFICES OF PETER T. NICHOLL           MILAN        ROBERT L      MD      98016502CX42      THE LAW OFFICES OF PETER T. NICHOLL
MCNEILL      CECIL S      MD      24X02001124       THE LAW OFFICES OF PETER T. NICHOLL           MILBURN      CHARLES W     MD      24X04000243       THE LAW OFFICES OF PETER T. NICHOLL
MCNEILL      DONNELL      MD      24X10000225       THE LAW OFFICES OF PETER T. NICHOLL           MILES        ARDEN J       MD      X00001526         THE LAW OFFICES OF PETER T. NICHOLL
MCNEILL      GLORIA       MD      24X05000091       THE LAW OFFICES OF PETER T. NICHOLL           MILES        BARRY W       MD      X00000093         THE LAW OFFICES OF PETER T. NICHOLL
MCNEILL      NEAL H       MD      X-01001050        THE LAW OFFICES OF PETER T. NICHOLL           MILES        CARL W        MD      24X08000352       THE LAW OFFICES OF PETER T. NICHOLL
MCNEILL      REGINALD J   MD      X00000666         THE LAW OFFICES OF PETER T. NICHOLL           MILES        CARL W        MD      99-001325         THE LAW OFFICES OF PETER T. NICHOLL
MCNEW        ERNEST S     MD      X00000664         THE LAW OFFICES OF PETER T. NICHOLL           MILES        GEORGE        MD      X99002140         THE LAW OFFICES OF PETER T. NICHOLL
MCNEW        JAMES F      MD      98329585CX2310    THE LAW OFFICES OF PETER T. NICHOLL           MILES        GEORGE H      MD      24X-01001962      THE LAW OFFICES OF PETER T. NICHOLL
MCNEW        PATSY J      MD      UNKNOWN           THE LAW OFFICES OF PETER T. NICHOLL           MILES        LEE G. SR.    MD      96138518          THE LAW OFFICES OF PETER T. NICHOLL
MCNULTY      WALTER E     MD      24X-02001255      THE LAW OFFICES OF PETER T. NICHOLL           MILES        MARIA M       MD      24X11000587       THE LAW OFFICES OF PETER T. NICHOLL
MCPHERSON    ISAIAH       MD      X99000225         THE LAW OFFICES OF PETER T. NICHOLL           MILES        MICHAEL S     MD      24X-02002532      THE LAW OFFICES OF PETER T. NICHOLL
MCQUAY       DORIS J      MD      X99000067         THE LAW OFFICES OF PETER T. NICHOLL           MILES        WILLIAM R     MD      24X02001584       THE LAW OFFICES OF PETER T. NICHOLL
MCQUAY       LEROY G      MD      X99000099         THE LAW OFFICES OF PETER T. NICHOLL           MILETO       FRANCIS J     MD      98030514CX215     THE LAW OFFICES OF PETER T. NICHOLL
MCQUAY       WILLIAM K    MD      X01000014         THE LAW OFFICES OF PETER T. NICHOLL           MILINOVICH   JOHN          MD      98246501CX1674    THE LAW OFFICES OF PETER T. NICHOLL
MCRAE        JAMES W      MD      X99002135         THE LAW OFFICES OF PETER T. NICHOLL           MILLARD      TYRONE C      MD      X01000123         THE LAW OFFICES OF PETER T. NICHOLL
MEADOWS      BLANCHE E    MD      24X05000122       THE LAW OFFICES OF PETER T. NICHOLL           MILLER       BENJAMIN      MD      24X01000256       THE LAW OFFICES OF PETER T. NICHOLL
MEADOWS      HOWARD A     MD      98317532CX2163    THE LAW OFFICES OF PETER T. NICHOLL           MILLER       CHARLES C     MD      98309502CX2062    THE LAW OFFICES OF PETER T. NICHOLL
MEADOWS      JUNE M       MD      24X05000349       THE LAW OFFICES OF PETER T. NICHOLL           MILLER       CHAUNCEY L    MD      X99000193         THE LAW OFFICES OF PETER T. NICHOLL
MEADOWS      LEROY J      MD      98310507CX2085    THE LAW OFFICES OF PETER T. NICHOLL           MILLER       EDITH L       MD      24X06000103       THE LAW OFFICES OF PETER T. NICHOLL
MEADOWS      RONALD E     MD      24X14000261       THE LAW OFFICES OF PETER T. NICHOLL           MILLER       EDWARD A      MD      X-01000938        THE LAW OFFICES OF PETER T. NICHOLL
MEARS        WARNER       MD      X00000637         THE LAW OFFICES OF PETER T. NICHOLL           MILLER       GEORGE W      MD      X99001309         THE LAW OFFICES OF PETER T. NICHOLL
MEDLEY       WILLIAM      MD      X99001836         THE LAW OFFICES OF PETER T. NICHOLL           MILLER       HARRY L       MD      24X02001498       THE LAW OFFICES OF PETER T. NICHOLL
MEDURA       STEPHEN      MD      24X-02000624      THE LAW OFFICES OF PETER T. NICHOLL           MILLER       HERMAN S      MD      X00000593         THE LAW OFFICES OF PETER T. NICHOLL
MEEKINS      AUGUST F     MD      24X04000027       THE LAW OFFICES OF PETER T. NICHOLL           MILLER       HYLA M        MD      24X05000595       THE LAW OFFICES OF PETER T. NICHOLL
MEEKINS      GEORGE W     MD      24X-01001205      THE LAW OFFICES OF PETER T. NICHOLL           MILLER       JAMES A       MD      X-01001147        THE LAW OFFICES OF PETER T. NICHOLL
MEEKINS      LARRY E      MD      24X11000060       THE LAW OFFICES OF PETER T. NICHOLL           MILLER       JOHN A        MD      98-282512CX1894   THE LAW OFFICES OF PETER T. NICHOLL
MEEKINS      MARJORIE J   MD      24X05000396       THE LAW OFFICES OF PETER T. NICHOLL           MILLER       JOHN H        MD      24X14000097       THE LAW OFFICES OF PETER T. NICHOLL
MEEKS        JOHN         MD      24X-02000814      THE LAW OFFICES OF PETER T. NICHOLL           MILLER       JOHN H        MD      98113516CX807     THE LAW OFFICES OF PETER T. NICHOLL
MEGGINSON    MARSHALL H   MD      X99000725         THE LAW OFFICES OF PETER T. NICHOLL           MILLER       JOHN R        MD      24X06000584       THE LAW OFFICES OF PETER T. NICHOLL
MEGGINSON    MICHAEL A    MD      24X09000059       THE LAW OFFICES OF PETER T. NICHOLL           MILLER       JOSEPH T      MD      24X12001125       THE LAW OFFICES OF PETER T. NICHOLL
MELLON       ANTHONY P    MD      24X04000118       THE LAW OFFICES OF PETER T. NICHOLL           MILLER       JULIUS D      MD      98058524CX414     THE LAW OFFICES OF PETER T. NICHOLL
MELNICZAK    PETER        MD      24X08000484       THE LAW OFFICES OF PETER T. NICHOLL           MILLER       JUNIOUS G.    MD      97282506 CX2089   THE LAW OFFICES OF PETER T. NICHOLL
MELSON       ALBERT R     MD      24X02001128       THE LAW OFFICES OF PETER T. NICHOLL           MILLER       LASSITER      MD      X99000057         THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                         Appendix A - 496
                                       Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                     Document Page 515 of 624
Claimant      Claimant       State                                                                   Claimant     Claimant      State
Last Name     First Name     Filed   Docket Number     Primary Plaintiff Counsel                     Last Name    First Name    Filed   Docket Number      Primary Plaintiff Counsel
MILLER        LEANDER M      MD      24X04000044       THE LAW OFFICES OF PETER T. NICHOLL           MONAGHAN     CAROLYN M     MD      24X10000208        THE LAW OFFICES OF PETER T. NICHOLL
MILLER        MARY I         MD      24X06000430       THE LAW OFFICES OF PETER T. NICHOLL           MONDSHOUR    JAMES A       MD      24X04000878        THE LAW OFFICES OF PETER T. NICHOLL
MILLER        MICHAEL D      MD      98141503CX1007    THE LAW OFFICES OF PETER T. NICHOLL           MONE         STEPHEN F     MD      24X03000443        THE LAW OFFICES OF PETER T. NICHOLL
MILLER        RAYMOND J      MD      24X10000090       THE LAW OFFICES OF PETER T. NICHOLL           MONGOLD      EARL W        MD      X00000467          THE LAW OFFICES OF PETER T. NICHOLL
MILLER        RICHARD D      MD      X01000166         THE LAW OFFICES OF PETER T. NICHOLL           MONN         WADE A        MD      X99002238          THE LAW OFFICES OF PETER T. NICHOLL
MILLER        ROBERT C       MD      24X01001134       THE LAW OFFICES OF PETER T. NICHOLL           MONROE       CURLIS        MD      24X12000749        THE LAW OFFICES OF PETER T. NICHOLL
MILLER        ROBERT L       MD      X99001759         THE LAW OFFICES OF PETER T. NICHOLL           MONROE       JOHN          MD      X-01000939         THE LAW OFFICES OF PETER T. NICHOLL
MILLER        RONALD D       MD      24X-01002148      THE LAW OFFICES OF PETER T. NICHOLL           MONROE       LIONEL        MD      24X02002709        THE LAW OFFICES OF PETER T. NICHOLL
MILLER        RONALD H       MD      98240505CX1657    THE LAW OFFICES OF PETER T. NICHOLL           MONROE       ROLAND N      MD      X99002120          THE LAW OFFICES OF PETER T. NICHOLL
MILLER        RONALD O       MD      24X04000593       THE LAW OFFICES OF PETER T. NICHOLL           MONTAGUE     EDWARD G      MD      98148509CX1059     THE LAW OFFICES OF PETER T. NICHOLL
MILLER        SAMUEL         MD      24X15000014       THE LAW OFFICES OF PETER T. NICHOLL           MONTGOMERY   CHARLES S     MD      24X11000350        THE LAW OFFICES OF PETER T. NICHOLL
MILLER        ULYSSES J      MD      24X15000022       THE LAW OFFICES OF PETER T. NICHOLL           MONTGOMERY   HELEN         MD      24X17000023        THE LAW OFFICES OF PETER T. NICHOLL
MILLER        VERNON         MD      24X02001781       THE LAW OFFICES OF PETER T. NICHOLL           MONTGOMERY   JOHN S        MD      X99001812          THE LAW OFFICES OF PETER T. NICHOLL
MILLIKEN      HERSCHEL D     MD      24X01-001704      THE LAW OFFICES OF PETER T. NICHOLL           MONTGOMERY   LOUIS         MD      X00000828          THE LAW OFFICES OF PETER T. NICHOLL
MILLS         CLININE        MD      X99001533         THE LAW OFFICES OF PETER T. NICHOLL           MONTGOMERY   MONROE        MD      X99002685          THE LAW OFFICES OF PETER T. NICHOLL
MILLS         HARRY W        MD      24X08000282       THE LAW OFFICES OF PETER T. NICHOLL           MONTGOMERY   RUBY E        MD      X00001538          THE LAW OFFICES OF PETER T. NICHOLL
MILLS         HARRY W        MD      X00000671         THE LAW OFFICES OF PETER T. NICHOLL           MONTZ        MARIE C       MD      24X04000024        THE LAW OFFICES OF PETER T. NICHOLL
MILLS         HENRY C        MD      24X01-01001534    THE LAW OFFICES OF PETER T. NICHOLL           MONTZ        MARIE C       MD      X00000546          THE LAW OFFICES OF PETER T. NICHOLL
MILLS         JACQUELINE L   MD      24X06000775       THE LAW OFFICES OF PETER T. NICHOLL           MOODY        JOHN W        MD      24X01000391        THE LAW OFFICES OF PETER T. NICHOLL
MILLS         JACQUELINE L   MD      98009501CX13      THE LAW OFFICES OF PETER T. NICHOLL           MOODY        RONALD L      MD      X99001805          THE LAW OFFICES OF PETER T. NICHOLL
MILLS         JOHN C         MD      24X-01001834      THE LAW OFFICES OF PETER T. NICHOLL           MOODY        RUFUS L       MD      95-125504          THE LAW OFFICES OF PETER T. NICHOLL
MILLS         LLOYD          MD      24X12000860       THE LAW OFFICES OF PETER T. NICHOLL           MOONEY       MICHAEL L     MD      24X02000627        THE LAW OFFICES OF PETER T. NICHOLL
MILLS         RONALD L       MD      98309508CX2068    THE LAW OFFICES OF PETER T. NICHOLL           MOORE        ADAM P        MD      98072569CX566      THE LAW OFFICES OF PETER T. NICHOLL
MILWEE        DOLORES J      MD      24X10000152       THE LAW OFFICES OF PETER T. NICHOLL           MOORE        ALJOURNIA     MD      24X06000422        THE LAW OFFICES OF PETER T. NICHOLL
MIMS          THOMAS         MD      98051504CX364     THE LAW OFFICES OF PETER T. NICHOLL           MOORE        ANDREW V      MD      98114515CX822      THE LAW OFFICES OF PETER T. NICHOLL
MINES         KENNETH E      MD      24X04000478       THE LAW OFFICES OF PETER T. NICHOLL           MOORE        BARNIE D      MD      X99000523          THE LAW OFFICES OF PETER T. NICHOLL
MINISH        JOHN H         MD      98-402484         THE LAW OFFICES OF PETER T. NICHOLL           MOORE        CATHERINE M   MD      24X-01001931       THE LAW OFFICES OF PETER T. NICHOLL
MINNICK       ROBERT N       MD      24X01001530       THE LAW OFFICES OF PETER T. NICHOLL           MOORE        CHARLES E     VA      740CL01001133-00   THE LAW OFFICES OF PETER T. NICHOLL
MINOR         WILLIAM K      MD      24X11000212       THE LAW OFFICES OF PETER T. NICHOLL           MOORE        CLARENCE M    MD      24X13000101        THE LAW OFFICES OF PETER T. NICHOLL
MINTER        WALLACE H      MD      24X02001222       THE LAW OFFICES OF PETER T. NICHOLL           MOORE        CLARENCE W    MD      24X11000131        THE LAW OFFICES OF PETER T. NICHOLL
MINTS         FRANK G        MD      24X07000012       THE LAW OFFICES OF PETER T. NICHOLL           MOORE        CLIFTON       MD      X99002444          THE LAW OFFICES OF PETER T. NICHOLL
MINTS         FRANK G        MD      X00000888         THE LAW OFFICES OF PETER T. NICHOLL           MOORE        DAVID R       MD      24X01-001169       THE LAW OFFICES OF PETER T. NICHOLL
MINTS         GARFIELD       MD      99-001331         THE LAW OFFICES OF PETER T. NICHOLL           MOORE        DEVON W       MD      X01000408          THE LAW OFFICES OF PETER T. NICHOLL
MIOTLA        JOSEPH W       MD      24X01000845       THE LAW OFFICES OF PETER T. NICHOLL           MOORE        DONNA K       MD      24X-02001425       THE LAW OFFICES OF PETER T. NICHOLL
MIRACLE       WILLIAM C      MD      24X11000920       THE LAW OFFICES OF PETER T. NICHOLL           MOORE        FOREST        MD      24X08000356        THE LAW OFFICES OF PETER T. NICHOLL
MISSOURI      JOHN W         MD      98317528CX2159    THE LAW OFFICES OF PETER T. NICHOLL           MOORE        FREDERICK M   MD      24X-01001202       THE LAW OFFICES OF PETER T. NICHOLL
MISTARKA      EDWARD T       MD      24X09000481       THE LAW OFFICES OF PETER T. NICHOLL           MOORE        GENEVIEVE A   MD      24X06000292        THE LAW OFFICES OF PETER T. NICHOLL
MISTER        RICHARD R      MD      24X-02000894      THE LAW OFFICES OF PETER T. NICHOLL           MOORE        GLORIA A      MD      24X-02002540       THE LAW OFFICES OF PETER T. NICHOLL
MISTER        RICHARD R      MD      X99002627         THE LAW OFFICES OF PETER T. NICHOLL           MOORE        HARRISON C    MD      24X02002292        THE LAW OFFICES OF PETER T. NICHOLL
MITCHELL      ALPHONSO L     MD      X-01001144        THE LAW OFFICES OF PETER T. NICHOLL           MOORE        JAMES         MD      X99001278          THE LAW OFFICES OF PETER T. NICHOLL
MITCHELL      CHARLES J      MD      98141510CX1014    THE LAW OFFICES OF PETER T. NICHOLL           MOORE        JAMES A       MD      X00000633          THE LAW OFFICES OF PETER T. NICHOLL
MITCHELL      CLARENCE R     MD      98058526CX416     THE LAW OFFICES OF PETER T. NICHOLL           MOORE        JAMES E       MD      X00000665          THE LAW OFFICES OF PETER T. NICHOLL
MITCHELL      DORIS E        MD      24X06000512       THE LAW OFFICES OF PETER T. NICHOLL           MOORE        JAMES E       MD      X00000770          THE LAW OFFICES OF PETER T. NICHOLL
MITCHELL      DOROTHY L      MD      24X05000497       THE LAW OFFICES OF PETER T. NICHOLL           MOORE        JESSE L       MD      98254505CX1705     THE LAW OFFICES OF PETER T. NICHOLL
MITCHELL      ELLA B         MD      24X01000288       THE LAW OFFICES OF PETER T. NICHOLL           MOORE        JOE E         MD      24X09000500        THE LAW OFFICES OF PETER T. NICHOLL
MITCHELL      GEORGE H       MD      98-402482         THE LAW OFFICES OF PETER T. NICHOLL           MOORE        JOHN H        MD      97261516 CX1993    THE LAW OFFICES OF PETER T. NICHOLL
MITCHELL      GREGORY        MD      98279506CX1878    THE LAW OFFICES OF PETER T. NICHOLL           MOORE        JOHNNIE L     MD      97255521 CX 1944   THE LAW OFFICES OF PETER T. NICHOLL
MITCHELL      JAMES N        MD      98176506CX1280    THE LAW OFFICES OF PETER T. NICHOLL           MOORE        JOSEPH H      MD      24X-02000301       THE LAW OFFICES OF PETER T. NICHOLL
MITCHELL      JAMES T        MD      X00001222         THE LAW OFFICES OF PETER T. NICHOLL           MOORE        JOSEPH H      MD      24X01001369        THE LAW OFFICES OF PETER T. NICHOLL
MITCHELL      JESSE          MD      98316509CX2127    THE LAW OFFICES OF PETER T. NICHOLL           MOORE        JOSEPH M      MD      X99002423          THE LAW OFFICES OF PETER T. NICHOLL
MITCHELL      JOHN           MD      24X01001364       THE LAW OFFICES OF PETER T. NICHOLL           MOORE        KENNETH R     MD      X-98402441         THE LAW OFFICES OF PETER T. NICHOLL
MITCHELL      JOHN H         MD      24X04000119       THE LAW OFFICES OF PETER T. NICHOLL           MOORE        LARRY C       MD      99-001542          THE LAW OFFICES OF PETER T. NICHOLL
MITCHELL      KENNETH W      MD      24-X-02002621     THE LAW OFFICES OF PETER T. NICHOLL           MOORE        LESELY J      MD      X99002440          THE LAW OFFICES OF PETER T. NICHOLL
MITCHELL      LEON W         MD      X00000512         THE LAW OFFICES OF PETER T. NICHOLL           MOORE        LOUIS         MD      97276504 CX2055    THE LAW OFFICES OF PETER T. NICHOLL
MITCHELL      LEWIS          MD      98008501CX07      THE LAW OFFICES OF PETER T. NICHOLL           MOORE        MORGAN H      MD      98028556 CX 188    THE LAW OFFICES OF PETER T. NICHOLL
MITCHELL      MAYFIELD       MD      98163545CX1224    THE LAW OFFICES OF PETER T. NICHOLL           MOORE        NORMAN D      MD      24X05000025        THE LAW OFFICES OF PETER T. NICHOLL
MITCHELL      ROYAL W        MD      98156504CX1136    THE LAW OFFICES OF PETER T. NICHOLL           MOORE        PAUL J        MD      98191514CX1379     THE LAW OFFICES OF PETER T. NICHOLL
MITCHELL      STEPHEN L      MD      24X12001126       THE LAW OFFICES OF PETER T. NICHOLL           MOORE        RAYMOND M     MD      24X-02001424       THE LAW OFFICES OF PETER T. NICHOLL
MITCHELL      SYLVESTER S    MD      98302503CX2027    THE LAW OFFICES OF PETER T. NICHOLL           MOORE        RAYNOR G      MD      99-000254          THE LAW OFFICES OF PETER T. NICHOLL
MITCHELL      WILLIAM        MD      97350507CX2492    THE LAW OFFICES OF PETER T. NICHOLL           MOORE        RONALD A      MD      24X03000820        THE LAW OFFICES OF PETER T. NICHOLL
MITCHERLING   CARLISLE       MD      95251510          THE LAW OFFICES OF PETER T. NICHOLL           MOORE        RONALD A      MD      X-01000876         THE LAW OFFICES OF PETER T. NICHOLL
MIXON         LAVERNE        MD      X00001236         THE LAW OFFICES OF PETER T. NICHOLL           MOORE        RUFUS         MD      X00001011          THE LAW OFFICES OF PETER T. NICHOLL
MIZELL        JOHN C         MD      97330507CX2378    THE LAW OFFICES OF PETER T. NICHOLL           MOORE        SANDY A       MD      X00000749          THE LAW OFFICES OF PETER T. NICHOLL
MOAN          NATHANIEL C    MD      24X09000098       THE LAW OFFICES OF PETER T. NICHOLL           MOORE        VINCENT R     MD      24X03001179        THE LAW OFFICES OF PETER T. NICHOLL
MOBLEY        JESSE          MD      95214503          THE LAW OFFICES OF PETER T. NICHOLL           MOORE        WALLACE T     MD      X00001446          THE LAW OFFICES OF PETER T. NICHOLL
MOBLEY        JESSE          MD      X01000156         THE LAW OFFICES OF PETER T. NICHOLL           MOORE        WILBERT       MD      X00000617          THE LAW OFFICES OF PETER T. NICHOLL
MOBLEY        LINCY W        MD      24X05000768       THE LAW OFFICES OF PETER T. NICHOLL           MOORE        WILLIAM A     MD      24X03000561        THE LAW OFFICES OF PETER T. NICHOLL
MOCH          ERNEST J       MD      X99001987         THE LAW OFFICES OF PETER T. NICHOLL           MOORE        WILLIAM A     MD      24X09000395        THE LAW OFFICES OF PETER T. NICHOLL
MOEBUIS       RONALD D       MD      X01000169         THE LAW OFFICES OF PETER T. NICHOLL           MOORE        WILLIAM E     MD      X99002701          THE LAW OFFICES OF PETER T. NICHOLL
MOFFATT       COLUMBUS       MD      97283509 CX3004   THE LAW OFFICES OF PETER T. NICHOLL           MOORE        WILLIAM J     MD      X00000179          THE LAW OFFICES OF PETER T. NICHOLL
MOFFATT       ETHEL G        MD      24X06000604       THE LAW OFFICES OF PETER T. NICHOLL           MOORE        WILLIAM M     MD      24X16000250        THE LAW OFFICES OF PETER T. NICHOLL
MOHR          PETER L        MD      98219515CX1554    THE LAW OFFICES OF PETER T. NICHOLL           MOORE        WILLIAM O     MD      24X-02000893       THE LAW OFFICES OF PETER T. NICHOLL
MOLER         ALBERT G       MD      24X01000740       THE LAW OFFICES OF PETER T. NICHOLL           MOORING      CHARLES E     MD      24X05000513        THE LAW OFFICES OF PETER T. NICHOLL
MOLOCK        CECIL L        MD      X99000518         THE LAW OFFICES OF PETER T. NICHOLL           MOORING      JOHN          MD      24X04000942        THE LAW OFFICES OF PETER T. NICHOLL
MOLOCK        ELTON          MD      98197506CX1404    THE LAW OFFICES OF PETER T. NICHOLL           MOORING      LEONZER N     MD      24X03001178        THE LAW OFFICES OF PETER T. NICHOLL
MOLOCK        SYLVESTER      MD      98037508CX241     THE LAW OFFICES OF PETER T. NICHOLL           MOORING      LINWOOD E     MD      X01000519          THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                             Appendix A - 497
                                     Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                   Document Page 516 of 624
Claimant     Claimant      State                                                                   Claimant     Claimant      State
Last Name    First Name    Filed   Docket Number     Primary Plaintiff Counsel                     Last Name    First Name    Filed   Docket Number     Primary Plaintiff Counsel
MOORING      ULYSSES       MD      24X-02001410      THE LAW OFFICES OF PETER T. NICHOLL           MURPHY       WILLIAM L     MD      X99001052         THE LAW OFFICES OF PETER T. NICHOLL
MOOSE        JOSEPH A      MD      98058530CX420     THE LAW OFFICES OF PETER T. NICHOLL           MURPHY       WILLIE J      MD      X01000167         THE LAW OFFICES OF PETER T. NICHOLL
MORAN        JOSEPH E      MD      24X06000663       THE LAW OFFICES OF PETER T. NICHOLL           MURRAY       BARBARA A     MD      24X11000132       THE LAW OFFICES OF PETER T. NICHOLL
MORAN        SYLVESTER     MD      X00001486         THE LAW OFFICES OF PETER T. NICHOLL           MURRAY       EARL T. JR.   MD      97276527 CX2078   THE LAW OFFICES OF PETER T. NICHOLL
MORGAN       ALVIN L       MD      24X-02001423      THE LAW OFFICES OF PETER T. NICHOLL           MURRAY       EDWARD E      MD      24X02001497       THE LAW OFFICES OF PETER T. NICHOLL
MORGAN       CALVIN W      MD      98058528CX418     THE LAW OFFICES OF PETER T. NICHOLL           MURRAY       EUGENE        MD      24X02002712       THE LAW OFFICES OF PETER T. NICHOLL
MORGAN       DELORIS M     MD      24X06000466       THE LAW OFFICES OF PETER T. NICHOLL           MURRAY       GEORGE E      MD      24X-02001859      THE LAW OFFICES OF PETER T. NICHOLL
MORGAN       EGYPT         MD      24X-02001892      THE LAW OFFICES OF PETER T. NICHOLL           MURRAY       JAMES A       MD      X99000228         THE LAW OFFICES OF PETER T. NICHOLL
MORGAN       ERNEST L      MD      24X04000736       THE LAW OFFICES OF PETER T. NICHOLL           MURRAY       JOHN W        MD      24X03000277       THE LAW OFFICES OF PETER T. NICHOLL
MORGAN       FRANCIS X     MD      24X04000148       THE LAW OFFICES OF PETER T. NICHOLL           MURRAY       RAYMOND       MD      24X-02000980      THE LAW OFFICES OF PETER T. NICHOLL
MORGAN       FRANK E       MD      24X02000625       THE LAW OFFICES OF PETER T. NICHOLL           MURRAY       RAYMOND       MD      24X09000040       THE LAW OFFICES OF PETER T. NICHOLL
MORGAN       JEREMIAH N    MD      98120511CX844     THE LAW OFFICES OF PETER T. NICHOLL           MURRELL      JAMES R       MD      98329587CX2312    THE LAW OFFICES OF PETER T. NICHOLL
MORGAN       LEONARD H     MD      98135521CX949     THE LAW OFFICES OF PETER T. NICHOLL           MURRILL      DANIEL W      MD      24X05000063       THE LAW OFFICES OF PETER T. NICHOLL
MORGAN       RONALD C      MD      24X10000461       THE LAW OFFICES OF PETER T. NICHOLL           MURRILL      JAMES E       MD      97325507CX2341    THE LAW OFFICES OF PETER T. NICHOLL
MORGAN       SHERMAN       MD      98009502CX14      THE LAW OFFICES OF PETER T. NICHOLL           MURRILL      LARRY         MD      X00001445         THE LAW OFFICES OF PETER T. NICHOLL
MORGAN       WAYNE J       MD      X01000114         THE LAW OFFICES OF PETER T. NICHOLL           MUSA-BEY     MANSA         MD      24X12000801       THE LAW OFFICES OF PETER T. NICHOLL
MORLEY       HOWARD E      MD      24X02001782       THE LAW OFFICES OF PETER T. NICHOLL           MUSE         CABEL L       MD      24X16000546       THE LAW OFFICES OF PETER T. NICHOLL
MORRELL      WENDELL R     MD      X-98402473        THE LAW OFFICES OF PETER T. NICHOLL           MUSE         LONSIE C      MD      24X02001578       THE LAW OFFICES OF PETER T. NICHOLL
MORRIS       DAVIS E       MD      X00000456         THE LAW OFFICES OF PETER T. NICHOLL           MUTOLO       SALVATORE     MD      96019509          THE LAW OFFICES OF PETER T. NICHOLL
MORRIS       HAROLD H      MD      X00000494         THE LAW OFFICES OF PETER T. NICHOLL           MYERS        DAVID T       MD      98050503CX358     THE LAW OFFICES OF PETER T. NICHOLL
MORRIS       JOHN          MD      X01000425         THE LAW OFFICES OF PETER T. NICHOLL           MYERS        EDWARD C      MD      24X-02000985      THE LAW OFFICES OF PETER T. NICHOLL
MORRIS       MARY A        MD      24X06000421       THE LAW OFFICES OF PETER T. NICHOLL           MYERS        EUGENE        MD      X99001412         THE LAW OFFICES OF PETER T. NICHOLL
MORRIS       RANDOLPH L    MD      24X02001126       THE LAW OFFICES OF PETER T. NICHOLL           MYERS        FREDERICK G   MD      X00000748         THE LAW OFFICES OF PETER T. NICHOLL
MORRIS       RAYMOND C     MD      24X03000602       THE LAW OFFICES OF PETER T. NICHOLL           MYERS        GERALD C      MD      X99000058         THE LAW OFFICES OF PETER T. NICHOLL
MORRIS       ROBERT K      MD      24X04000737       THE LAW OFFICES OF PETER T. NICHOLL           MYERS        HAROLD N      MD      24X06000045       THE LAW OFFICES OF PETER T. NICHOLL
MORRIS       ROCELLE I     MD      24X-02000107      THE LAW OFFICES OF PETER T. NICHOLL           MYERS        JOYCE A       MD      24X05000600       THE LAW OFFICES OF PETER T. NICHOLL
MORRIS       WILLIE        MD      24X02001583       THE LAW OFFICES OF PETER T. NICHOLL           MYERS        ROGER         MD      24X01001373       THE LAW OFFICES OF PETER T. NICHOLL
MORRISON     LARRY I       MD      24X02000626       THE LAW OFFICES OF PETER T. NICHOLL           MYERS        SHARON        MD      24X05000909       THE LAW OFFICES OF PETER T. NICHOLL
MORRISSEY    MILTON S      MD      24X09000069       THE LAW OFFICES OF PETER T. NICHOLL           MYERS        STANFORD L    MD      24-X-03000071     THE LAW OFFICES OF PETER T. NICHOLL
MORRISSEY    MILTON S      MD      24X15000189       THE LAW OFFICES OF PETER T. NICHOLL           MYERS        SYLVESTER L   MD      24X03000799       THE LAW OFFICES OF PETER T. NICHOLL
MORROW       TYRONE        MD      X00000825         THE LAW OFFICES OF PETER T. NICHOLL           MYERS        WALTER        MD      24X07000418       THE LAW OFFICES OF PETER T. NICHOLL
MORSBERGER   JOHN W        MD      24X13000059       THE LAW OFFICES OF PETER T. NICHOLL           MYERS        WALTER E      MD      24X03000289       THE LAW OFFICES OF PETER T. NICHOLL
MORSBERGER   RICHARD D     MD      24X10000500       THE LAW OFFICES OF PETER T. NICHOLL           MYLES        EUGENE        MD      24X02001585       THE LAW OFFICES OF PETER T. NICHOLL
MORTIMER     JAMES R       MD      X00000493         THE LAW OFFICES OF PETER T. NICHOLL           MYLES        FLORENCE E    MD      24X06000022       THE LAW OFFICES OF PETER T. NICHOLL
MORTON       ALAN A        MD      X00001050         THE LAW OFFICES OF PETER T. NICHOLL           MYLES        LOUIS         MD      X00000777         THE LAW OFFICES OF PETER T. NICHOLL
MORTON       CHARLES D.    MD      97303505 CX2196   THE LAW OFFICES OF PETER T. NICHOLL           MYLES        ROBERT        MD      X00000849         THE LAW OFFICES OF PETER T. NICHOLL
MORTON       CLARENCE      MD      98-402490         THE LAW OFFICES OF PETER T. NICHOLL           MYLES        SAMUEL        MD      24X02001736       THE LAW OFFICES OF PETER T. NICHOLL
MORTON       CORNELL S     MD      24X-01001190      THE LAW OFFICES OF PETER T. NICHOLL           MYLES        SHIRLEY A     MD      24X06000042       THE LAW OFFICES OF PETER T. NICHOLL
MORTON       JOSEPHINE E   MD      24X06000236       THE LAW OFFICES OF PETER T. NICHOLL           MYLES        STEPHEN       MD      X-01000888        THE LAW OFFICES OF PETER T. NICHOLL
MOSELEY      RALPH         MD      X99001923         THE LAW OFFICES OF PETER T. NICHOLL           NAGENGAST    LORRAINE B    MD      X00000649         THE LAW OFFICES OF PETER T. NICHOLL
MOSELEY      ROBERT J      MD      24X13000090       THE LAW OFFICES OF PETER T. NICHOLL           NAGRABSKI    STANLEY J     MD      24X-02000227      THE LAW OFFICES OF PETER T. NICHOLL
MOSELEY      TRACEY W      MD      X99001532         THE LAW OFFICES OF PETER T. NICHOLL           NALL         CALVIN F      MD      24X01-001703      THE LAW OFFICES OF PETER T. NICHOLL
MOSES        HEYWARD       MD      98058534CX424     THE LAW OFFICES OF PETER T. NICHOLL           NALLY        HORACE L      MD      X00000123         THE LAW OFFICES OF PETER T. NICHOLL
MOSES        PHILLIP R     MD      X99000991         THE LAW OFFICES OF PETER T. NICHOLL           NASH         ALVA W        MD      98268517CX1818    THE LAW OFFICES OF PETER T. NICHOLL
MOSLEY       ALFRED E      MD      X00000084         THE LAW OFFICES OF PETER T. NICHOLL           NASH         JOSEPH R      MD      X99002661         THE LAW OFFICES OF PETER T. NICHOLL
MOSLEY       HOWARD T      MD      24X01001024       THE LAW OFFICES OF PETER T. NICHOLL           NASH         RENARD L      MD      24X07000267       THE LAW OFFICES OF PETER T. NICHOLL
MOULDEN      MELVIN R      MD      X99001798         THE LAW OFFICES OF PETER T. NICHOLL           NASH         RENARD L      MD      X99001559         THE LAW OFFICES OF PETER T. NICHOLL
MOUZON       RICHARD L     MD      24X01001343       THE LAW OFFICES OF PETER T. NICHOLL           NASON        CHARLES P     MD      X00001447         THE LAW OFFICES OF PETER T. NICHOLL
MOXLEY       WILLIAM L     MD      24X-02000989      THE LAW OFFICES OF PETER T. NICHOLL           NASSNER      CLARENCE H    MD      24X-01001935      THE LAW OFFICES OF PETER T. NICHOLL
MOYER        JOHN L        MD      24X10000065       THE LAW OFFICES OF PETER T. NICHOLL           NASSNER      GLORIA E      MD      24X06000470       THE LAW OFFICES OF PETER T. NICHOLL
MOYER        RICHARD G     MD      X00000289         THE LAW OFFICES OF PETER T. NICHOLL           NAUNTON      WILLIAM       MD      24X03001090       THE LAW OFFICES OF PETER T. NICHOLL
MUELLER      JOHN V        MD      24X15000315       THE LAW OFFICES OF PETER T. NICHOLL           NAUNTON      WILLIAM S     MD      24X11000790       THE LAW OFFICES OF PETER T. NICHOLL
MUELLER      PHYLLIS A     MD      24X08000463       THE LAW OFFICES OF PETER T. NICHOLL           NAUNTON      WILLIAM S     MD      24X15000284       THE LAW OFFICES OF PETER T. NICHOLL
MUFFOLETTO   VINCENT J     MD      X99002456         THE LAW OFFICES OF PETER T. NICHOLL           NAVE         SHARON L      MD      X99001360         THE LAW OFFICES OF PETER T. NICHOLL
MUHAMMAD     JAMES         MD      98-344510CX2432   THE LAW OFFICES OF PETER T. NICHOLL           NAWARYNSKI   ANDREW        MD      X99001800         THE LAW OFFICES OF PETER T. NICHOLL
MULLEN       CHRISTIAN G   MD      24X17000363       THE LAW OFFICES OF PETER T. NICHOLL           NAYLOR       JOSEPHINE     MD      X01000567         THE LAW OFFICES OF PETER T. NICHOLL
MULLINS      BOBBY W       MD      24X11000214       THE LAW OFFICES OF PETER T. NICHOLL           NEAL         JAMES A       MD      X01000348         THE LAW OFFICES OF PETER T. NICHOLL
MULLINS      BROWNLOW      MD      24X01001346       THE LAW OFFICES OF PETER T. NICHOLL           NEAL         JAMES H       MD      X01000521         THE LAW OFFICES OF PETER T. NICHOLL
MULLINS      HARVE         MD      24X-02001422      THE LAW OFFICES OF PETER T. NICHOLL           NEAL         LEROY A       MD      X99001644         THE LAW OFFICES OF PETER T. NICHOLL
MULLINS      WILLIE        MD      24X06000717       THE LAW OFFICES OF PETER T. NICHOLL           NEAL         ROBERT A      MD      X00000083         THE LAW OFFICES OF PETER T. NICHOLL
MUNDAY       CHARLES E     MD      X99000240         THE LAW OFFICES OF PETER T. NICHOLL           NEAL         ROY L         MD      X99002087         THE LAW OFFICES OF PETER T. NICHOLL
MUNDELL      EUGENE M      MD      98-044507CX284    THE LAW OFFICES OF PETER T. NICHOLL           NEAL         STEPHEN F     MD      98247517CX1696    THE LAW OFFICES OF PETER T. NICHOLL
MUNDY        CLARENCE      MD      98176518CX1292    THE LAW OFFICES OF PETER T. NICHOLL           NEAL         VERNON        MD      24X-02001395      THE LAW OFFICES OF PETER T. NICHOLL
MUNDY        DOROTHY F     MD      97282502 CX2085   THE LAW OFFICES OF PETER T. NICHOLL           NEAL         WILLIAM G     MD      24X01-001437      THE LAW OFFICES OF PETER T. NICHOLL
MUNSHOWER    KENNETH B     MD      X01000165         THE LAW OFFICES OF PETER T. NICHOLL           NEALL        RAYMOND A     MD      98268516CX1817    THE LAW OFFICES OF PETER T. NICHOLL
MUNSHOWER    WALTER E      MD      X01000108         THE LAW OFFICES OF PETER T. NICHOLL           NEATROUR     CARL A        MD      24X03001175       THE LAW OFFICES OF PETER T. NICHOLL
MURCHISON    JOHN          MD      24X-02001070      THE LAW OFFICES OF PETER T. NICHOLL           NEBLETT      WILLIAM H     MD      X99001566         THE LAW OFFICES OF PETER T. NICHOLL
MURPHY       ALFRED        MD      X01000423         THE LAW OFFICES OF PETER T. NICHOLL           NEIBERT      RONALD        MD      X00000457         THE LAW OFFICES OF PETER T. NICHOLL
MURPHY       BENJAMIN T    MD      X00000848         THE LAW OFFICES OF PETER T. NICHOLL           NEIGHOFF     ALFRED G      MD      24-X-01-001523    THE LAW OFFICES OF PETER T. NICHOLL
MURPHY       CLYDE H       MD      24X09000113       THE LAW OFFICES OF PETER T. NICHOLL           NELLES       DENNIS J      MD      24X03000821       THE LAW OFFICES OF PETER T. NICHOLL
MURPHY       DAVID J       MD      24X11000851       THE LAW OFFICES OF PETER T. NICHOLL           NELLIS       FRANK A       MD      X99001916         THE LAW OFFICES OF PETER T. NICHOLL
MURPHY       EDWARD S      MD      24X03001033       THE LAW OFFICES OF PETER T. NICHOLL           NELSON       BESSIE        MD      98149550CX1118    THE LAW OFFICES OF PETER T. NICHOLL
MURPHY       GLENN         MD      98190503CX1362    THE LAW OFFICES OF PETER T. NICHOLL           NELSON       CHARLES L     MD      24X95145502       THE LAW OFFICES OF PETER T. NICHOLL
MURPHY       JAMES         MD      98219516CX1555    THE LAW OFFICES OF PETER T. NICHOLL           NELSON       DAVID E       MD      24X05000011       THE LAW OFFICES OF PETER T. NICHOLL
MURPHY       LARRY D       MD      24X02002536       THE LAW OFFICES OF PETER T. NICHOLL           NELSON       DAWSON        MD      24X15000015       THE LAW OFFICES OF PETER T. NICHOLL
MURPHY       PATRICK E.    MD      97262504          THE LAW OFFICES OF PETER T. NICHOLL           NELSON       FRANK E       MD      96065509          THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                          Appendix A - 498
                                       Case 17-03105               Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                      Document Page 517 of 624
Claimant      Claimant       State                                                                    Claimant    Claimant      State
Last Name     First Name     Filed   Docket Number      Primary Plaintiff Counsel                     Last Name   First Name    Filed   Docket Number     Primary Plaintiff Counsel
NELSON        FRED D         MD      24X03000818        THE LAW OFFICES OF PETER T. NICHOLL           NOVOTNY     ANGELA A      MD      24X05000352       THE LAW OFFICES OF PETER T. NICHOLL
NELSON        GEORGE A       MD      X00000592          THE LAW OFFICES OF PETER T. NICHOLL           NOZEIKA     ANDREW        MD      24X07000489       THE LAW OFFICES OF PETER T. NICHOLL
NELSON        HERMAN         MD      98149548CX1116     THE LAW OFFICES OF PETER T. NICHOLL           NUE         FENTRESS R.   MD      97269514 CX2033   THE LAW OFFICES OF PETER T. NICHOLL
NELSON        HERMAN         MD      X00000687          THE LAW OFFICES OF PETER T. NICHOLL           NUKOLCZAK   ELMER G       MD      24X01000844       THE LAW OFFICES OF PETER T. NICHOLL
NELSON        HOOVER A       MD      98239503CX1648     THE LAW OFFICES OF PETER T. NICHOLL           NUNLEY      NELLIE        MD      24X05000596       THE LAW OFFICES OF PETER T. NICHOLL
NELSON        JAMES R        MD      X00000726          THE LAW OFFICES OF PETER T. NICHOLL           NUNLEY      OTIS          MD      98310529CX2107    THE LAW OFFICES OF PETER T. NICHOLL
NELSON        LEGRAND C      MD      24X07000425        THE LAW OFFICES OF PETER T. NICHOLL           NUNN        RONALD W      MD      24X02001783       THE LAW OFFICES OF PETER T. NICHOLL
NELSON        LILLIE M       MD      24X05000749        THE LAW OFFICES OF PETER T. NICHOLL           NUNNALLY    WARREN E.     MD      97248527 CX1901   THE LAW OFFICES OF PETER T. NICHOLL
NELSON        MARTIN         MD      X-01000964         THE LAW OFFICES OF PETER T. NICHOLL           NYBERG      LARRY A       MD      24X-02000885      THE LAW OFFICES OF PETER T. NICHOLL
NELSON        MARY L         MD      24X05000069        THE LAW OFFICES OF PETER T. NICHOLL           O'CONNOR    EUGENE F      MD      X99001996         THE LAW OFFICES OF PETER T. NICHOLL
NELSON        ROBERT D       MD      24X11000121        THE LAW OFFICES OF PETER T. NICHOLL           O'DAIR      ELIZABETH M   MD      97311554 CX2286   THE LAW OFFICES OF PETER T. NICHOLL
NELSON        WILBERT P      MD      97253505 CX1910    THE LAW OFFICES OF PETER T. NICHOLL           O'DAY       HILLIARD D    MD      24X15000316       THE LAW OFFICES OF PETER T. NICHOLL
NELSON        WILLIE J       MD      24X14000480        THE LAW OFFICES OF PETER T. NICHOLL           O'MALLEY    THOMAS H      MD      X00001154         THE LAW OFFICES OF PETER T. NICHOLL
NESBIT        JAMES C        MD      24X08000518        THE LAW OFFICES OF PETER T. NICHOLL           O'NEILL     IVA V         MD      24X04001139       THE LAW OFFICES OF PETER T. NICHOLL
NESTOR        NANCY L        MD      24X04001167        THE LAW OFFICES OF PETER T. NICHOLL           O'NEILL     WILLIAM J     MD      98240513CX1665    THE LAW OFFICES OF PETER T. NICHOLL
NETTLES       WILLIE A       MD      X00000364          THE LAW OFFICES OF PETER T. NICHOLL           OAKES       DENNIS R      MD      X00000719         THE LAW OFFICES OF PETER T. NICHOLL
NEVERDON      ANDRE A        MD      98310528CX2106     THE LAW OFFICES OF PETER T. NICHOLL           OAKES       WAYNE D       MD      24X10000353       THE LAW OFFICES OF PETER T. NICHOLL
NEVILLE       FRANK L        MD      24X-02000117       THE LAW OFFICES OF PETER T. NICHOLL           OAKLEY      THOMAS        MD      24X14000201       THE LAW OFFICES OF PETER T. NICHOLL
NEVINS        RONALD E       MD      24X12000624        THE LAW OFFICES OF PETER T. NICHOLL           OCKIMEY     DELORES A     MD      24X05000090       THE LAW OFFICES OF PETER T. NICHOLL
NEWBERRY      EUGENE I       MD      X00000561          THE LAW OFFICES OF PETER T. NICHOLL           OFFER       GEORGE E      MD      24X12000311       THE LAW OFFICES OF PETER T. NICHOLL
NEWBERRY      ROY L          MD      24X03000087        THE LAW OFFICES OF PETER T. NICHOLL           OHL         DONALD F      MD      X99001462         THE LAW OFFICES OF PETER T. NICHOLL
NEWBORN       HERBERT        MD      97255517 CX1940    THE LAW OFFICES OF PETER T. NICHOLL           OKSMAN      FRANK         MD      X00001494         THE LAW OFFICES OF PETER T. NICHOLL
NEWBY         LAWRENCE L     MD      X00001040          THE LAW OFFICES OF PETER T. NICHOLL           OLIVER      ANGELA M      MD      24X02000900       THE LAW OFFICES OF PETER T. NICHOLL
NEWCOMB       CHARLES C      MD      X00000530          THE LAW OFFICES OF PETER T. NICHOLL           OLIVER      CHAROLENE H   MD      X99001292         THE LAW OFFICES OF PETER T. NICHOLL
NEWCOMB       PATRICIA D     MD      24X05000659        THE LAW OFFICES OF PETER T. NICHOLL           OLIVER      HERBERT C     MD      X99001897         THE LAW OFFICES OF PETER T. NICHOLL
NEWKIRK       STONEWALL J    MD      24X-01001858       THE LAW OFFICES OF PETER T. NICHOLL           OLIVER      KENNETH P     MD      24X03000362       THE LAW OFFICES OF PETER T. NICHOLL
NEWLIN        BRADLEY        MD      99-001335          THE LAW OFFICES OF PETER T. NICHOLL           OLIVER      RICHARD A     MD      24X-01001856      THE LAW OFFICES OF PETER T. NICHOLL
NEWMAN        CLINTON        MD      X01000106          THE LAW OFFICES OF PETER T. NICHOLL           OLIVER      ROBERT C      MD      X99000447         THE LAW OFFICES OF PETER T. NICHOLL
NEWMAN        JAMES D        MD      95116505           THE LAW OFFICES OF PETER T. NICHOLL           OLIVER      VERNON L      MD      97297507 CX2162   THE LAW OFFICES OF PETER T. NICHOLL
NEWMAN        RICHARD L      MD      98028557 CX 189    THE LAW OFFICES OF PETER T. NICHOLL           OLSZEWSKI   CHARLES J     MD      98058508CX398     THE LAW OFFICES OF PETER T. NICHOLL
NEWMAN        TYRAINE R      VA      740CLO3000258-00   THE LAW OFFICES OF PETER T. NICHOLL           OMAR        BILAL         MD      X-01000889        THE LAW OFFICES OF PETER T. NICHOLL
NEWMUIS       EUGENE E       MD      24X06000024        THE LAW OFFICES OF PETER T. NICHOLL           ORNDUFF     GENE E        MD      24X04000809       THE LAW OFFICES OF PETER T. NICHOLL
NEWSOME       CALVIN         MD      24X-03000291       THE LAW OFFICES OF PETER T. NICHOLL           ORR         CLIFFORD L    MD      X-01000935        THE LAW OFFICES OF PETER T. NICHOLL
NEWSOME       SYLVESTER      MD      X-01001155         THE LAW OFFICES OF PETER T. NICHOLL           ORR         EVERETT A     MD      24X02001573       THE LAW OFFICES OF PETER T. NICHOLL
NEWTON        WILLIAM C      MD      24X15000179        THE LAW OFFICES OF PETER T. NICHOLL           ORR         GENEVIEVE M   MD      24X04001137       THE LAW OFFICES OF PETER T. NICHOLL
NICE          HAROLD M       MD      X00001439          THE LAW OFFICES OF PETER T. NICHOLL           ORR         JOHN M        MD      X01000116         THE LAW OFFICES OF PETER T. NICHOLL
NICHOLAS      RONALD         MD      X00000683          THE LAW OFFICES OF PETER T. NICHOLL           ORYE        RAY D         MD      X00000476         THE LAW OFFICES OF PETER T. NICHOLL
NICHOLS       JACQUELINE Y   MD      24X03001176        THE LAW OFFICES OF PETER T. NICHOLL           OSBORNE     ELIZABETH E   MD      24-X-03000092     THE LAW OFFICES OF PETER T. NICHOLL
NICHOLS       LARRY          VA      700CL0029417H-02   THE LAW OFFICES OF PETER T. NICHOLL           OSBORNE     MICHAEL D     MD      X00000674         THE LAW OFFICES OF PETER T. NICHOLL
NICHOLS       LOUIS B        MD      X01000153          THE LAW OFFICES OF PETER T. NICHOLL           OSBORNE     ROBERT W      MD      X99001563         THE LAW OFFICES OF PETER T. NICHOLL
NICHOLSON     CLYDE          MD      X00001145          THE LAW OFFICES OF PETER T. NICHOLL           OSBORNE     VINCENT I     MD      24X10000080       THE LAW OFFICES OF PETER T. NICHOLL
NICOSIN       BUDDY R        MD      X99001567          THE LAW OFFICES OF PETER T. NICHOLL           OSTROWSKI   HENRY A       MD      24X01-001167      THE LAW OFFICES OF PETER T. NICHOLL
NIES          JOHN A         MD      X00001066          THE LAW OFFICES OF PETER T. NICHOLL           OSWINKLE    JOSEPH C      MD      X99001256         THE LAW OFFICES OF PETER T. NICHOLL
NILLES        ROBERT J       MD      24X12000677        THE LAW OFFICES OF PETER T. NICHOLL           OTTER       RICHARD J     MD      24X08000082       THE LAW OFFICES OF PETER T. NICHOLL
NIMMONS       ANTONIO W      MD      24X03001055        THE LAW OFFICES OF PETER T. NICHOLL           OTTO        TERRY M       MD      X00001532         THE LAW OFFICES OF PETER T. NICHOLL
NIXON         LEWIS C        MD      X00000411          THE LAW OFFICES OF PETER T. NICHOLL           OUTING      JOHN          MD      X00000750         THE LAW OFFICES OF PETER T. NICHOLL
NOBLE         RONALD J       MD      24X-02001387       THE LAW OFFICES OF PETER T. NICHOLL           OVID        FRANCISCO D   MD      X99000908         THE LAW OFFICES OF PETER T. NICHOLL
NOCAR         WILLIAM E      MD      24X01001585        THE LAW OFFICES OF PETER T. NICHOLL           OWENS       EDWARD        MD      X01000112         THE LAW OFFICES OF PETER T. NICHOLL
NOCK          CALVIN         MD      97325515CX2349     THE LAW OFFICES OF PETER T. NICHOLL           OWENS       IDA L         MD      X99001291         THE LAW OFFICES OF PETER T. NICHOLL
NOEL          CLARENCE W     MD      24X01001129        THE LAW OFFICES OF PETER T. NICHOLL           OWENS       JAMES A       MD      X00000048         THE LAW OFFICES OF PETER T. NICHOLL
NOEL          EUGENE P       MD      24X10000177        THE LAW OFFICES OF PETER T. NICHOLL           OWENS       JESSE J       MD      24X11000112       THE LAW OFFICES OF PETER T. NICHOLL
NOLAN         JOSEPH L       MD      X99000975          THE LAW OFFICES OF PETER T. NICHOLL           OWENS       JOHN S        MD      24X02002704       THE LAW OFFICES OF PETER T. NICHOLL
NOLE          MARCUS         MD      24X02002618        THE LAW OFFICES OF PETER T. NICHOLL           OWENS       JOHN W        MD      X-01001157        THE LAW OFFICES OF PETER T. NICHOLL
NOLKER        HENRY C        MD      X01000115          THE LAW OFFICES OF PETER T. NICHOLL           OWENS       LEROY         MD      24X05000840       THE LAW OFFICES OF PETER T. NICHOLL
NOLLEY        WILSON         MD      24X01000822        THE LAW OFFICES OF PETER T. NICHOLL           OWENS       LEROY         MD      X99002607         THE LAW OFFICES OF PETER T. NICHOLL
NORMAN        ARNOLD         MD      97248512 CX1886    THE LAW OFFICES OF PETER T. NICHOLL           OWENS       MACK I        MD      97309505 CX2227   THE LAW OFFICES OF PETER T. NICHOLL
NORMAN        JOHNNIE R      MD      24X03000661        THE LAW OFFICES OF PETER T. NICHOLL           OWENS       WAYNE         MD      24X04001129       THE LAW OFFICES OF PETER T. NICHOLL
NORRIS        DOROTHY V      MD      98037506CX239      THE LAW OFFICES OF PETER T. NICHOLL           OWENS       WILLIAM E     MD      24X-02000799      THE LAW OFFICES OF PETER T. NICHOLL
NORRIS        EDGAR J        MD      24X-01001539       THE LAW OFFICES OF PETER T. NICHOLL           OWENS       WILLIAM R     MD      97290501 CX2139   THE LAW OFFICES OF PETER T. NICHOLL
NORRIS        ELSIE L        MD      24X07000305        THE LAW OFFICES OF PETER T. NICHOLL           OWINGS      BEATRICE L    MD      24X06000518       THE LAW OFFICES OF PETER T. NICHOLL
NORRIS        HOWARD A       MD      24X11000210        THE LAW OFFICES OF PETER T. NICHOLL           OXENDINE    EARL J        MD      X00000721         THE LAW OFFICES OF PETER T. NICHOLL
NORRIS        MARGARET K     MD      24X05000079        THE LAW OFFICES OF PETER T. NICHOLL           PACIOCCO    DOROTHY A     MD      24X05000353       THE LAW OFFICES OF PETER T. NICHOLL
NORRIS        SPENCER R      MD      98030508CX209      THE LAW OFFICES OF PETER T. NICHOLL           PADGET      JAMES H       MD      98114516CX823     THE LAW OFFICES OF PETER T. NICHOLL
NORTH         BRADFORD R     MD      97325509CX2343     THE LAW OFFICES OF PETER T. NICHOLL           PAGE        EDWARD R      MD      24X10000347       THE LAW OFFICES OF PETER T. NICHOLL
NORTHINGTON   TIMOTHY J      MD      24X02000629        THE LAW OFFICES OF PETER T. NICHOLL           PAGE        JOYCE A       MD      24X10000108       THE LAW OFFICES OF PETER T. NICHOLL
NORTON        LEO A          MD      98197515CX1413     THE LAW OFFICES OF PETER T. NICHOLL           PAGE        RALPH W       MD      X00000430         THE LAW OFFICES OF PETER T. NICHOLL
NORTON        MICHAEL I      MD      24X04001145        THE LAW OFFICES OF PETER T. NICHOLL           PAIGE       ALLEN J       MD      24X07000295       THE LAW OFFICES OF PETER T. NICHOLL
NORTON        MICHAEL I      MD      95151508           THE LAW OFFICES OF PETER T. NICHOLL           PAIGE       BRUCE         MD      24X12000596       THE LAW OFFICES OF PETER T. NICHOLL
NORWOOD       VERNON B       MD      X99000751          THE LAW OFFICES OF PETER T. NICHOLL           PAIGE       DANNIE J      MD      98338533CX2357    THE LAW OFFICES OF PETER T. NICHOLL
NOULLET       GEORGE C       MD      X99001344          THE LAW OFFICES OF PETER T. NICHOLL           PAIGE       EDWARD W      MD      24X02001740       THE LAW OFFICES OF PETER T. NICHOLL
NOVAK         BENJAMIN S     MD      98107516CX768      THE LAW OFFICES OF PETER T. NICHOLL           PAIGE       KENT R        MD      98149549CX1117    THE LAW OFFICES OF PETER T. NICHOLL
NOVAK         JOHN R         MD      24X-02000808       THE LAW OFFICES OF PETER T. NICHOLL           PAIGE       WILLIAM G     MD      X99001636         THE LAW OFFICES OF PETER T. NICHOLL
NOVAK         JOHN T         MD      X-98402472         THE LAW OFFICES OF PETER T. NICHOLL           PAINTER     GEORGE A      MD      24X03000596       THE LAW OFFICES OF PETER T. NICHOLL
NOVAK         MICHAEL        MD      24X06000723        THE LAW OFFICES OF PETER T. NICHOLL           PAKULSKI    RICHARD J     MD      24X11000507       THE LAW OFFICES OF PETER T. NICHOLL
NOVAK         MILTON J       MD      X00000830          THE LAW OFFICES OF PETER T. NICHOLL           PAKULSKI    ROSE M        MD      24X11000508       THE LAW OFFICES OF PETER T. NICHOLL
NOVOTNY       ALMA M         MD      24X15000016        THE LAW OFFICES OF PETER T. NICHOLL           PALMER      BERNARD H     MD      24X09000412       THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                            Appendix A - 499
                                    Case 17-03105                Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                    Document Page 518 of 624
Claimant     Claimant     State                                                                     Claimant      Claimant      State
Last Name    First Name   Filed   Docket Number       Primary Plaintiff Counsel                     Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel
PALMER       CALVIN       MD      99-000922           THE LAW OFFICES OF PETER T. NICHOLL           PATTERSON     MATT P        MD      95-235501         THE LAW OFFICES OF PETER T. NICHOLL
PALMER       EDWARD G     MD      97330515CX2386      THE LAW OFFICES OF PETER T. NICHOLL           PATTERSON     NORMAN A      MD      24X10000007       THE LAW OFFICES OF PETER T. NICHOLL
PALMER       MEAD C       MD      98337501CX2313      THE LAW OFFICES OF PETER T. NICHOLL           PATTERSON     RONALD G      MD      X00000898         THE LAW OFFICES OF PETER T. NICHOLL
PALMER       VOYD G       MD      98-402523           THE LAW OFFICES OF PETER T. NICHOLL           PATTI         ANTHONY J     MD      X00000778         THE LAW OFFICES OF PETER T. NICHOLL
PANIEL       NICK A       MD      24X08000296         THE LAW OFFICES OF PETER T. NICHOLL           PATTON        DARRELL J     MD      X00000747         THE LAW OFFICES OF PETER T. NICHOLL
PANIEL       NICK A       MD      95103502            THE LAW OFFICES OF PETER T. NICHOLL           PATTON        HENRY L       MD      X-01000936        THE LAW OFFICES OF PETER T. NICHOLL
PANIEL       WILLIE L     MD      24X11000238         THE LAW OFFICES OF PETER T. NICHOLL           PAUGH         CALVIN        MD      24-X-0300093      THE LAW OFFICES OF PETER T. NICHOLL
PANKEY       MARTHA A     MD      24X04001121         THE LAW OFFICES OF PETER T. NICHOLL           PAUGH         CATHERINE M   MD      24X05000437       THE LAW OFFICES OF PETER T. NICHOLL
PANUSKA      CHARLES A    MD      98303514CX2051      THE LAW OFFICES OF PETER T. NICHOLL           PAUGH         DAVID G       MD      98-044505CX282    THE LAW OFFICES OF PETER T. NICHOLL
PANZER       JOSEPH A     MD      24X01001125         THE LAW OFFICES OF PETER T. NICHOLL           PAUGH         HAROLD L      MD      24X03000276       THE LAW OFFICES OF PETER T. NICHOLL
PANZER       ROBERT J     MD      98254510CX1710      THE LAW OFFICES OF PETER T. NICHOLL           PAUGH         LARRY A       MD      24X10000136       THE LAW OFFICES OF PETER T. NICHOLL
PAPPAGALLO   ANTHONY C    MD      X00000538           THE LAW OFFICES OF PETER T. NICHOLL           PAUGH         PATRICIA L    MD      24X10000494       THE LAW OFFICES OF PETER T. NICHOLL
PAPPAS       NICHOLAS S   MD      X01000419           THE LAW OFFICES OF PETER T. NICHOLL           PAUGH         RACY E        MD      24X10000178       THE LAW OFFICES OF PETER T. NICHOLL
PARHAM       CAROLYN A    MD      X-984042457         THE LAW OFFICES OF PETER T. NICHOLL           PAUL          ARTHUR H      MD      24X-02000070      THE LAW OFFICES OF PETER T. NICHOLL
PARHAM       CROSBY L     MD      24X-01001693        THE LAW OFFICES OF PETER T. NICHOLL           PAUL          BRUCE D       MD      X00000899         THE LAW OFFICES OF PETER T. NICHOLL
PARHAM       EUGENE       MD      24X06000322         THE LAW OFFICES OF PETER T. NICHOLL           PAUL          GARY X        MD      X99002684         THE LAW OFFICES OF PETER T. NICHOLL
PARHAM       JEAN L       MD      24X05000159         THE LAW OFFICES OF PETER T. NICHOLL           PAUL          JAMES W       MD      98-044504CX281    THE LAW OFFICES OF PETER T. NICHOLL
PARHAM       JUNIUS F     MD      X00000925           THE LAW OFFICES OF PETER T. NICHOLL           PAULING       DANIEL G      MD      X99001564         THE LAW OFFICES OF PETER T. NICHOLL
PARHAM       PAUL         MD      X01000340           THE LAW OFFICES OF PETER T. NICHOLL           PAWLIK        THOMAS J      MD      24X02000795       THE LAW OFFICES OF PETER T. NICHOLL
PARHAM       RANDY L      MD      X00000807           THE LAW OFFICES OF PETER T. NICHOLL           PAWLIKOWSKI   EDWARD M      MD      24X01000470       THE LAW OFFICES OF PETER T. NICHOLL
PARIS        RAMON C      MD      98329515CX2240      THE LAW OFFICES OF PETER T. NICHOLL           PAWLIKOWSKI   ELIZABETH     MD      24X06000294       THE LAW OFFICES OF PETER T. NICHOLL
PARKER       DANIEL C     MD      X01000613           THE LAW OFFICES OF PETER T. NICHOLL           PAYLOR        CHARLES       MD      X00001023         THE LAW OFFICES OF PETER T. NICHOLL
PARKER       DONALD       MD      24X16000173         THE LAW OFFICES OF PETER T. NICHOLL           PAYLOR        IDA           MD      24X06000631       THE LAW OFFICES OF PETER T. NICHOLL
PARKER       FRANK G      MD      24X03000722         THE LAW OFFICES OF PETER T. NICHOLL           PAYLOR        JESSE         MD      24X14000127       THE LAW OFFICES OF PETER T. NICHOLL
PARKER       GERALD A     MD      24X01-001656        THE LAW OFFICES OF PETER T. NICHOLL           PAYLOR        WALTER        MD      X0001493          THE LAW OFFICES OF PETER T. NICHOLL
PARKER       GILBERT      MD      24X-01001993        THE LAW OFFICES OF PETER T. NICHOLL           PAYNE         HENRY F       MD      X99001273         THE LAW OFFICES OF PETER T. NICHOLL
PARKER       GILBERT      MD      24X17000383         THE LAW OFFICES OF PETER T. NICHOLL           PAYNE         SHIRLEY L     MD      24X05000254       THE LAW OFFICES OF PETER T. NICHOLL
PARKER       HERBERT C    MD      X00000392           THE LAW OFFICES OF PETER T. NICHOLL           PAYNE         SHIRLEY L     MD      24X17000385       THE LAW OFFICES OF PETER T. NICHOLL
PARKER       JAMES C      MD      24X11000365         THE LAW OFFICES OF PETER T. NICHOLL           PAYSOUR       RAYMOND M     MD      X99000248         THE LAW OFFICES OF PETER T. NICHOLL
PARKER       JAMES T      MD      98317509CX2140      THE LAW OFFICES OF PETER T. NICHOLL           PAYSOUR       RONALD S      MD      98302509CX2033    THE LAW OFFICES OF PETER T. NICHOLL
PARKER       JERRY        MD      24X04000951         THE LAW OFFICES OF PETER T. NICHOLL           PAYTON        DANNY         MD      X99001440         THE LAW OFFICES OF PETER T. NICHOLL
PARKER       JERRY M      MD      98037510CX243       THE LAW OFFICES OF PETER T. NICHOLL           PAYTON        DONALD D      MD      X99001086         THE LAW OFFICES OF PETER T. NICHOLL
PARKER       JOHN A       MD      X00001007           THE LAW OFFICES OF PETER T. NICHOLL           PAYTON        THERESA A     MD      24X05000074       THE LAW OFFICES OF PETER T. NICHOLL
PARKER       JOSEPH R     MD      X99002602           THE LAW OFFICES OF PETER T. NICHOLL           PEACE         ANTHONY       MD      24X17000366       THE LAW OFFICES OF PETER T. NICHOLL
PARKER       LARRY M      MD      98295504CX1970      THE LAW OFFICES OF PETER T. NICHOLL           PEACE         ARTHUR L      MD      X99000104         THE LAW OFFICES OF PETER T. NICHOLL
PARKER       LEON         MD      24X03000671         THE LAW OFFICES OF PETER T. NICHOLL           PEACE         HELEN E       MD      24X11000262       THE LAW OFFICES OF PETER T. NICHOLL
PARKER       MARLENE E    MD      24X06000193         THE LAW OFFICES OF PETER T. NICHOLL           PEACOCK       MICHAEL       MD      24X-02001392      THE LAW OFFICES OF PETER T. NICHOLL
PARKER       SARAH R      MD      98149546CX1114      THE LAW OFFICES OF PETER T. NICHOLL           PEAKER        CHARLES I     MD      24X16000245       THE LAW OFFICES OF PETER T. NICHOLL
PARKER       THEODORE     MD      98329564CX2289      THE LAW OFFICES OF PETER T. NICHOLL           PEARL         ROBERT J      MD      24X17000455       THE LAW OFFICES OF PETER T. NICHOLL
PARKER       WILLIAM A    MD      24X03000334         THE LAW OFFICES OF PETER T. NICHOLL           PEARMON       ANTHONY E     MD      24X04000952       THE LAW OFFICES OF PETER T. NICHOLL
PARKER       WILLIAM W    MD      24X12000203         THE LAW OFFICES OF PETER T. NICHOLL           PEARRE        THOMAS H      MD      24X02000976       THE LAW OFFICES OF PETER T. NICHOLL
PARKER       WILLIE       MD      X00001522           THE LAW OFFICES OF PETER T. NICHOLL           PEARSON       EDWARD A      MD      X00000594         THE LAW OFFICES OF PETER T. NICHOLL
PARKER       WILLIE A     MD      24X-03000295        THE LAW OFFICES OF PETER T. NICHOLL           PEARSON       JOSEPH L      MD      98029502CX197     THE LAW OFFICES OF PETER T. NICHOLL
PARKS        ANDREW L     MD      24X96326513         THE LAW OFFICES OF PETER T. NICHOLL           PEARSON       NINMARK       MD      24X03000285       THE LAW OFFICES OF PETER T. NICHOLL
PARKS        ERNEST H     MD      24X10000406         THE LAW OFFICES OF PETER T. NICHOLL           PEARSON       RAYMOND T     MD      24X02002018       THE LAW OFFICES OF PETER T. NICHOLL
PARKS        LARRY M      MD      24X04000989         THE LAW OFFICES OF PETER T. NICHOLL           PEARSON       RECO A        MD      X-01000873        THE LAW OFFICES OF PETER T. NICHOLL
PARKS        PHILLIP E    MD      24X97183505CX1374   THE LAW OFFICES OF PETER T. NICHOLL           PEARSON       THOMAS F      MD      24X04000947       THE LAW OFFICES OF PETER T. NICHOLL
PARNELL      LILLIE B     MD      X99000905           THE LAW OFFICES OF PETER T. NICHOLL           PEARSON       THOMAS F      MD      24X06000782       THE LAW OFFICES OF PETER T. NICHOLL
PARR         FRED C       MD      24X08000232         THE LAW OFFICES OF PETER T. NICHOLL           PEARSON       WILLIE J      MD      24X03000717       THE LAW OFFICES OF PETER T. NICHOLL
PARR         FRED C       MD      X00000603           THE LAW OFFICES OF PETER T. NICHOLL           PEAY          JOHN R        MD      97318507CX2319    THE LAW OFFICES OF PETER T. NICHOLL
PARRISH      CHARLES E    MD      X98402613           THE LAW OFFICES OF PETER T. NICHOLL           PECUKONIS     EDWARD T      MD      87181502          THE LAW OFFICES OF PETER T. NICHOLL
PARRISH      GEORGE M     MD      98-402532           THE LAW OFFICES OF PETER T. NICHOLL           PECZE         JOHN L        MD      98303515CX2052    THE LAW OFFICES OF PETER T. NICHOLL
PARRISH      REUBEN L     MD      24X10000179         THE LAW OFFICES OF PETER T. NICHOLL           PEDERSEN      JOHN C        MD      24X04000149       THE LAW OFFICES OF PETER T. NICHOLL
PARRISH      RONALD L     MD      UNKNOWN             THE LAW OFFICES OF PETER T. NICHOLL           PEDERSEN      RICHARD E     MD      X00000352         THE LAW OFFICES OF PETER T. NICHOLL
PARSON       CHARLES A    MD      99-002630           THE LAW OFFICES OF PETER T. NICHOLL           PEDONE        JOSEPH M      MD      24X-02000978      THE LAW OFFICES OF PETER T. NICHOLL
PARSON       WILBERT H    MD      X00000602           THE LAW OFFICES OF PETER T. NICHOLL           PEGG          MICHAEL S     MD      98-402582         THE LAW OFFICES OF PETER T. NICHOLL
PARSONS      BOBBY J      MD      98324517CX2202      THE LAW OFFICES OF PETER T. NICHOLL           PEGRAM        HOWARD T      MD      98-044509CX286    THE LAW OFFICES OF PETER T. NICHOLL
PARSONS      GEORGE P     MD      X99001182           THE LAW OFFICES OF PETER T. NICHOLL           PENCE         KENNETH       MD      24X02002105       THE LAW OFFICES OF PETER T. NICHOLL
PARSONS      MARILYN F    MD      24X05000514         THE LAW OFFICES OF PETER T. NICHOLL           PENDLETON     DARYLE        MD      X99000747         THE LAW OFFICES OF PETER T. NICHOLL
PARSONS      THOMAS W     MD      98156501CX1133      THE LAW OFFICES OF PETER T. NICHOLL           PENDLETON     FRANKIE A     MD      24X06000201       THE LAW OFFICES OF PETER T. NICHOLL
PARTLOW      ROBERT       MD      X00000983           THE LAW OFFICES OF PETER T. NICHOLL           PENDLETON     LYNN L        MD      UNKNOWN           THE LAW OFFICES OF PETER T. NICHOLL
PARTLOW      WILLIAM I    MD      24X13000004         THE LAW OFFICES OF PETER T. NICHOLL           PENDLETON     RANDY         MD      24X02001226       THE LAW OFFICES OF PETER T. NICHOLL
PASCHALL     JESSE O      MD      24X02002597         THE LAW OFFICES OF PETER T. NICHOLL           PENDLETON     SHIRLEY       MD      24X06000281       THE LAW OFFICES OF PETER T. NICHOLL
PASCHALL     LILLIE C     MD      24X05000719         THE LAW OFFICES OF PETER T. NICHOLL           PENN          JAMES C       MD      24X11000086       THE LAW OFFICES OF PETER T. NICHOLL
PASCHALL     WILLIAM R    MD      24X14000270         THE LAW OFFICES OF PETER T. NICHOLL           PENN          LENA M        MD      24X05000288       THE LAW OFFICES OF PETER T. NICHOLL
PASEK        CARL S       MD      X99000750           THE LAW OFFICES OF PETER T. NICHOLL           PENN          MILTON R      MD      24X02000785       THE LAW OFFICES OF PETER T. NICHOLL
PATRICK      JOHN R       MD      X00000366           THE LAW OFFICES OF PETER T. NICHOLL           PENN          THOMAS C      MD      X00001523         THE LAW OFFICES OF PETER T. NICHOLL
PATRICK      RUBIN        MD      24X01001867         THE LAW OFFICES OF PETER T. NICHOLL           PENNELL       BILLIE J      MD      X01000117         THE LAW OFFICES OF PETER T. NICHOLL
PATRICK      WILLIAM B    MD      X99001358           THE LAW OFFICES OF PETER T. NICHOLL           PENNINGTON    GEORGE R      MD      X99002434         THE LAW OFFICES OF PETER T. NICHOLL
PATRO        STANLEY P    MD      X99002136           THE LAW OFFICES OF PETER T. NICHOLL           PENNINGTON    MARY A        MD      24X04001162       THE LAW OFFICES OF PETER T. NICHOLL
PATRO        STANLEY P    MD      X99002448           THE LAW OFFICES OF PETER T. NICHOLL           PENNINGTON    MARY A        MD      24X05000792       THE LAW OFFICES OF PETER T. NICHOLL
PATTERSON    CHARLIE J    MD      98-344508CX2430     THE LAW OFFICES OF PETER T. NICHOLL           PENSYL        CHARLES D     MD      X00000850         THE LAW OFFICES OF PETER T. NICHOLL
PATTERSON    DONALD E     MD      24-X-01-001515      THE LAW OFFICES OF PETER T. NICHOLL           PENSYL        MELVIN E.     MD      97262505 CX2004   THE LAW OFFICES OF PETER T. NICHOLL
PATTERSON    HARRY C      MD      24X08000494         THE LAW OFFICES OF PETER T. NICHOLL           PEOPLES       CALVIN S      MD      X00000979         THE LAW OFFICES OF PETER T. NICHOLL
PATTERSON    HARRY C      MD      X00001291           THE LAW OFFICES OF PETER T. NICHOLL           PERKINS       CHARLES M     MD      X01001060         THE LAW OFFICES OF PETER T. NICHOLL
PATTERSON    LARRY A      MD      X00000804           THE LAW OFFICES OF PETER T. NICHOLL           PERKINS       FLOYD D       MD      24X01001304       THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                            Appendix A - 500
                                    Case 17-03105               Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                   Document Page 519 of 624
Claimant     Claimant     State                                                                    Claimant       Claimant        State
Last Name    First Name   Filed   Docket Number      Primary Plaintiff Counsel                     Last Name      First Name      Filed   Docket Number     Primary Plaintiff Counsel
PERKINS      HAROLD A     MD      24X-01001199       THE LAW OFFICES OF PETER T. NICHOLL           PINDELL        JOHN E          MD      24X03000712       THE LAW OFFICES OF PETER T. NICHOLL
PERKINS      JAMES H      MD      X00000986          THE LAW OFFICES OF PETER T. NICHOLL           PINDER         HARRISON F      MD      X99000233         THE LAW OFFICES OF PETER T. NICHOLL
PERKINS      RANDOLPH     MD      24X04000045        THE LAW OFFICES OF PETER T. NICHOLL           PINKETT        JOSEPH A        MD      X99000085         THE LAW OFFICES OF PETER T. NICHOLL
PERRIN       ELLSWORTH    MD      X99001082          THE LAW OFFICES OF PETER T. NICHOLL           PINKETT-EL     HOWARD R        MD      24X07000110       THE LAW OFFICES OF PETER T. NICHOLL
PERRIN       JOHN         MD      98085506CX613      THE LAW OFFICES OF PETER T. NICHOLL           PINKETT-EL     HOWARD R        MD      X99002609         THE LAW OFFICES OF PETER T. NICHOLL
PERRIN       ZELLUS L     MD      X99000986          THE LAW OFFICES OF PETER T. NICHOLL           PINKNEY        RONALD A        MD      99-000251         THE LAW OFFICES OF PETER T. NICHOLL
PERRY        ALFRED R     MD      98099512CX723      THE LAW OFFICES OF PETER T. NICHOLL           PINNICK        DARRYL A        MD      98233505CX1631    THE LAW OFFICES OF PETER T. NICHOLL
PERRY        ANDREW       MD      24X11000923        THE LAW OFFICES OF PETER T. NICHOLL           PIOTTE         THEODORE D      MD      24X11000175       THE LAW OFFICES OF PETER T. NICHOLL
PERRY        ARTHUR M     MD      24X04000739        THE LAW OFFICES OF PETER T. NICHOLL           PIPER          BARBARA         MD      24X06000654       THE LAW OFFICES OF PETER T. NICHOLL
PERRY        ARTHUR P     MD      X00000132          THE LAW OFFICES OF PETER T. NICHOLL           PIPER          DONALD L        MD      24X07000070       THE LAW OFFICES OF PETER T. NICHOLL
PERRY        ARTHUR P     MD      X00001070          THE LAW OFFICES OF PETER T. NICHOLL           PIPER          MARY            MD      24X08000503       THE LAW OFFICES OF PETER T. NICHOLL
PERRY        CHARLES O    MD      X99001346          THE LAW OFFICES OF PETER T. NICHOLL           PIPER          OSCAR           MD      24X17000196       THE LAW OFFICES OF PETER T. NICHOLL
PERRY        COLBERT L    MD      24X09000458        THE LAW OFFICES OF PETER T. NICHOLL           PIPER          OSCAR           MD      X99001917         THE LAW OFFICES OF PETER T. NICHOLL
PERRY        GERALD D     MD      24X01000404        THE LAW OFFICES OF PETER T. NICHOLL           PIQUETT        RICHARD G       MD      24-X-03000081     THE LAW OFFICES OF PETER T. NICHOLL
PERRY        HENRY E      VA      700CL0029348C-03   THE LAW OFFICES OF PETER T. NICHOLL           PIROG          JOSEPH J        MD      X00000463         THE LAW OFFICES OF PETER T. NICHOLL
PERRY        HERMAN E     MD      98176511CX1285     THE LAW OFFICES OF PETER T. NICHOLL           PIROG          JOSEPH J        MD      X99002699         THE LAW OFFICES OF PETER T. NICHOLL
PERRY        JAMES        MD      X99002530          THE LAW OFFICES OF PETER T. NICHOLL           PIRRERA        FRED C          MD      24X11000239       THE LAW OFFICES OF PETER T. NICHOLL
PERRY        LESTER O     MD      24X-01001531       THE LAW OFFICES OF PETER T. NICHOLL           PIRZCHALSKI    ELIZABETH M     MD      24X06000205       THE LAW OFFICES OF PETER T. NICHOLL
PERRY        RICHARD D    MD      X99000988          THE LAW OFFICES OF PETER T. NICHOLL           PITT           MARY            MD      24X06000456       THE LAW OFFICES OF PETER T. NICHOLL
PERRY        WILBERT C    MD      24X01000384        THE LAW OFFICES OF PETER T. NICHOLL           PITTAS         PETE            MD      98310535CX2113    THE LAW OFFICES OF PETER T. NICHOLL
PERRY        WILBERT L    VA      700CL9927638A-04   THE LAW OFFICES OF PETER T. NICHOLL           PITTMAN        AUBREY L        MD      24X03000795       THE LAW OFFICES OF PETER T. NICHOLL
PERRY        WILLIAM L    MD      X99001848          THE LAW OFFICES OF PETER T. NICHOLL           PITTMAN        FRAZIER         MD      24X06000419       THE LAW OFFICES OF PETER T. NICHOLL
PERRY        WILLIE T     MD      99-000250          THE LAW OFFICES OF PETER T. NICHOLL           PITTMAN        MARGARET J      MD      24X06000413       THE LAW OFFICES OF PETER T. NICHOLL
PERSEGHIN    MARY E       MD      24X06000452        THE LAW OFFICES OF PETER T. NICHOLL           PITTMAN        PERCY           MD      97330516CX2387    THE LAW OFFICES OF PETER T. NICHOLL
PERSINGER    RONALD W     MD      X00001454          THE LAW OFFICES OF PETER T. NICHOLL           PITTMAN        SHERMAN L       MD      X00000920         THE LAW OFFICES OF PETER T. NICHOLL
PERSON       LINCOLN      MD      X00000723          THE LAW OFFICES OF PETER T. NICHOLL           PITTMAN        WILLIE T        MD      24X07000427       THE LAW OFFICES OF PETER T. NICHOLL
PERSON       THURMAN O    MD      24X11000188        THE LAW OFFICES OF PETER T. NICHOLL           PITTS          ARTHUR R        MD      24X11000358       THE LAW OFFICES OF PETER T. NICHOLL
PERUSO       JOHN         MD      X99000080          THE LAW OFFICES OF PETER T. NICHOLL           PITTS          BYRON W         MD      24X03000845       THE LAW OFFICES OF PETER T. NICHOLL
PESTRIDGE    WILLIAM W    MD      X-01001111         THE LAW OFFICES OF PETER T. NICHOLL           PITTS          IMMANUEL        MD      X99000993         THE LAW OFFICES OF PETER T. NICHOLL
PETERS       MAGNOLIA     MD      24X05000151        THE LAW OFFICES OF PETER T. NICHOLL           PITTS          MARY J          MD      24X11000397       THE LAW OFFICES OF PETER T. NICHOLL
PETERSON     ARTHUR L     MD      98141501CX1005     THE LAW OFFICES OF PETER T. NICHOLL           PIUNTI         ARCANGELO R     MD      X00001529         THE LAW OFFICES OF PETER T. NICHOLL
PETERSON     JAMES J      MD      X99000600          THE LAW OFFICES OF PETER T. NICHOLL           PIUNTI         EDWARD          MD      24X14000360       THE LAW OFFICES OF PETER T. NICHOLL
PETERSON     JEROME L     MD      X01000748          THE LAW OFFICES OF PETER T. NICHOLL           PIZLO          LAWRENCE J      MD      24X-02002427      THE LAW OFFICES OF PETER T. NICHOLL
PETERSON     LOLA         MD      24X05000289        THE LAW OFFICES OF PETER T. NICHOLL           PIZZINI        LARRY J         MD      24X01000398       THE LAW OFFICES OF PETER T. NICHOLL
PETERSON     PHILLIP      MD      24X04000769        THE LAW OFFICES OF PETER T. NICHOLL           PLAINE         MICHAEL D       MD      24X14000136       THE LAW OFFICES OF PETER T. NICHOLL
PETERSON     RETHEA       MD      24X05000135        THE LAW OFFICES OF PETER T. NICHOLL           PLAKITSIS      LUCIA           MD      24X05000105       THE LAW OFFICES OF PETER T. NICHOLL
PETHEL       HARRY W      MD      X-01000854         THE LAW OFFICES OF PETER T. NICHOLL           PLANTER        EARL G.         MD      97276505 CX2056   THE LAW OFFICES OF PETER T. NICHOLL
PETRECCA     FRANK A      MD      X00000658          THE LAW OFFICES OF PETER T. NICHOLL           PLAUGHER       DIANA           MD      24X04001116       THE LAW OFFICES OF PETER T. NICHOLL
PETRECCA     JOHN A       MD      UNKNOWN            THE LAW OFFICES OF PETER T. NICHOLL           PLAUGHER       ERNEST G        MD      24X03001171       THE LAW OFFICES OF PETER T. NICHOLL
PETREE       EDDIE R      MD      X99000830          THE LAW OFFICES OF PETER T. NICHOLL           PLAUGHER       ERNEST G        MD      X00001158         THE LAW OFFICES OF PETER T. NICHOLL
PETTEFORD    MELVIN L     MD      24X11000281        THE LAW OFFICES OF PETER T. NICHOLL           PLAUGHER       TERRY L         MD      98-023521CX124    THE LAW OFFICES OF PETER T. NICHOLL
PHAIR        EUGENE       MD      24X16000278        THE LAW OFFICES OF PETER T. NICHOLL           PLAYER         JAMES E         MD      99-001326         THE LAW OFFICES OF PETER T. NICHOLL
PHAIR        EUGENE       MD      98279505CX1877     THE LAW OFFICES OF PETER T. NICHOLL           PLAYER         KNIGHT          MD      24X02001780       THE LAW OFFICES OF PETER T. NICHOLL
PHAIR        LARRY T      MD      98247509CX1688     THE LAW OFFICES OF PETER T. NICHOLL           PLEASANT       JIMMY           MD      24X14000044       THE LAW OFFICES OF PETER T. NICHOLL
PHAIR        ROGER V      MD      24X09000272        THE LAW OFFICES OF PETER T. NICHOLL           PLEASANT       MICHAEL         MD      24X13000005       THE LAW OFFICES OF PETER T. NICHOLL
PHAIR        ROGER V      MD      X99001926          THE LAW OFFICES OF PETER T. NICHOLL           PLENTY-WALLS   LT              MD      24X-02000797      THE LAW OFFICES OF PETER T. NICHOLL
PHANEUF      BERNETTA G   MD      24X01-001443       THE LAW OFFICES OF PETER T. NICHOLL           PLENTY-WALLS   RUTH C          MD      X99001181         THE LAW OFFICES OF PETER T. NICHOLL
PHEBUS       GEORGE J     MD      24X04000046        THE LAW OFFICES OF PETER T. NICHOLL           PLITT          CLARENCE A      MD      98050504CX359     THE LAW OFFICES OF PETER T. NICHOLL
PHELPS       EDWARD B     MD      24X13000061        THE LAW OFFICES OF PETER T. NICHOLL           PLOGMAN        JOHN F          MD      24X-01001835      THE LAW OFFICES OF PETER T. NICHOLL
PHELPS       JOSEPH G     MD      98233516CX1642     THE LAW OFFICES OF PETER T. NICHOLL           PLUMLEY        JAMES R         MD      98324516CX2201    THE LAW OFFICES OF PETER T. NICHOLL
PHELPS       LOUIS A      MD      24X04000448        THE LAW OFFICES OF PETER T. NICHOLL           PLUMMER        MELRAY          MD      24X06000275       THE LAW OFFICES OF PETER T. NICHOLL
PHILLIP      SYLBERT      MD      98233518CX1644     THE LAW OFFICES OF PETER T. NICHOLL           PLUNKETT       DAVID A         MD      98-155505CX1131   THE LAW OFFICES OF PETER T. NICHOLL
PHILLIPS     ALBERT C     MD      95223509           THE LAW OFFICES OF PETER T. NICHOLL           PLUNKETT       EVERETT E       MD      98225504CX1588    THE LAW OFFICES OF PETER T. NICHOLL
PHILLIPS     CHARLES E    MD      X99001501          THE LAW OFFICES OF PETER T. NICHOLL           PLUTSCHAK      JERRY A         MD      X99001550         THE LAW OFFICES OF PETER T. NICHOLL
PHILLIPS     EDNA S       MD      24X05000473        THE LAW OFFICES OF PETER T. NICHOLL           PODLES         JOHN S          MD      98324536CX2221    THE LAW OFFICES OF PETER T. NICHOLL
PHILLIPS     FRANKLIN     MD      X00000923          THE LAW OFFICES OF PETER T. NICHOLL           POINDEXTER     JOHN            MD      24X07000351       THE LAW OFFICES OF PETER T. NICHOLL
PHILLIPS     FREDDIE L    MD      24X-01001168       THE LAW OFFICES OF PETER T. NICHOLL           POINDEXTER     JOHN            MD      X00000729         THE LAW OFFICES OF PETER T. NICHOLL
PHILLIPS     GILLIE       MD      24X-01001532       THE LAW OFFICES OF PETER T. NICHOLL           POINTER        CHARLES W       MD      24X09000167       THE LAW OFFICES OF PETER T. NICHOLL
PHILLIPS     HAROLD C     MD      24X02001224        THE LAW OFFICES OF PETER T. NICHOLL           POLINSKY       THEODORE        MD      24X06000305       THE LAW OFFICES OF PETER T. NICHOLL
PHILLIPS     LORN E       MD      98289514CX1926     THE LAW OFFICES OF PETER T. NICHOLL           POLINSKY       THEODORE        MD      98100504CX727     THE LAW OFFICES OF PETER T. NICHOLL
PHILLIPS     ROBERT W     MD      98142517CX1039     THE LAW OFFICES OF PETER T. NICHOLL           POLK           GEORGE E        MD      98310527CX2105    THE LAW OFFICES OF PETER T. NICHOLL
PHIPPS       WALTER H     MD      24X-01001687       THE LAW OFFICES OF PETER T. NICHOLL           POLKOWSKI      RONALD A        MD      24X-01002005      THE LAW OFFICES OF PETER T. NICHOLL
PICARELLO    RALPH J      MD      24X04000634        THE LAW OFFICES OF PETER T. NICHOLL           POLLARD        HAROLD E        MD      X00000568         THE LAW OFFICES OF PETER T. NICHOLL
PICKETT      DALE S       MD      X99002657          THE LAW OFFICES OF PETER T. NICHOLL           POLLHEIN       DOLORES M       MD      24X05000474       THE LAW OFFICES OF PETER T. NICHOLL
PIECHOCKI    PATRICIA     MD      X00000684          THE LAW OFFICES OF PETER T. NICHOLL           POLLHEIN       JAMES G         MD      24X-02000011      THE LAW OFFICES OF PETER T. NICHOLL
PIECHOCKI    THOMAS W     MD      X99001616          THE LAW OFFICES OF PETER T. NICHOLL           POMPEY         ISAIAH          MD      98329586CX2311    THE LAW OFFICES OF PETER T. NICHOLL
PIECZYMSKI   RAYMOND B    MD      X00001227          THE LAW OFFICES OF PETER T. NICHOLL           PONDER         MCKINLEY        MD      24X01001587       THE LAW OFFICES OF PETER T. NICHOLL
PIERCE       MARION H     MD      24X01001121        THE LAW OFFICES OF PETER T. NICHOLL           PONZILLO       ANTHONY G       MD      24X04000026       THE LAW OFFICES OF PETER T. NICHOLL
PIERCE       WALTER J     MD      24X-02000805       THE LAW OFFICES OF PETER T. NICHOLL           POOLE          CHARLES N       MD      24X04001161       THE LAW OFFICES OF PETER T. NICHOLL
PIETRO       GERTRUDE A   MD      24X01000399        THE LAW OFFICES OF PETER T. NICHOLL           POOLE          ERNEST L. SR.   MD      97254508 CX1919   THE LAW OFFICES OF PETER T. NICHOLL
PIETRO       JOSEPH L     MD      98156513CX1145     THE LAW OFFICES OF PETER T. NICHOLL           POOLE          JOHN M          MD      X-01000934        THE LAW OFFICES OF PETER T. NICHOLL
PIGATT       GERALD A     MD      24X-02000118       THE LAW OFFICES OF PETER T. NICHOLL           POOLE          MILTON E        MD      24X01-001716      THE LAW OFFICES OF PETER T. NICHOLL
PIGOTT       CASPER N     MD      24X10000155        THE LAW OFFICES OF PETER T. NICHOLL           POOLE          NORMAN          MD      X-01000923        THE LAW OFFICES OF PETER T. NICHOLL
PILGRIM      SLOAN        MD      X-01000924         THE LAW OFFICES OF PETER T. NICHOLL           POOLE          PAUL L          MD      98324538CX2223    THE LAW OFFICES OF PETER T. NICHOLL
PILLITHIS    NICHOLAS     MD      98289515CX1927     THE LAW OFFICES OF PETER T. NICHOLL           POPE           ANN             MD      X99001510         THE LAW OFFICES OF PETER T. NICHOLL
PINDELL      EDWARD A     MD      24X-02000388       THE LAW OFFICES OF PETER T. NICHOLL           POPE           AUBREY          MD      24X12000613       THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                              Appendix A - 501
                                      Case 17-03105               Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                     Document Page 520 of 624
Claimant      Claimant      State                                                                    Claimant    Claimant      State
Last Name     First Name    Filed   Docket Number      Primary Plaintiff Counsel                     Last Name   First Name    Filed   Docket Number      Primary Plaintiff Counsel
POPE          FLETCHER E    MD      24X04000091        THE LAW OFFICES OF PETER T. NICHOLL           PRIOLEAU    WILLIE J      MD      24X07000060        THE LAW OFFICES OF PETER T. NICHOLL
POPE          HERBERT A     MD      24X04001018        THE LAW OFFICES OF PETER T. NICHOLL           PRITCHARD   CHARLES B     MD      X99001348          THE LAW OFFICES OF PETER T. NICHOLL
POPE          SHADRICK R    MD      24X07000560        THE LAW OFFICES OF PETER T. NICHOLL           PRITCHARD   SHARON A.     MD      97269510 CX2029    THE LAW OFFICES OF PETER T. NICHOLL
POREMSKI      ALBERT J      MD      X99001502          THE LAW OFFICES OF PETER T. NICHOLL           PRITCHETT   JESSE         MD      24X01-001655       THE LAW OFFICES OF PETER T. NICHOLL
POREMSKI      STANLEY C     MD      24X01000303        THE LAW OFFICES OF PETER T. NICHOLL           PROCTOR     DAVID G       MD      98-402528          THE LAW OFFICES OF PETER T. NICHOLL
PORTE         EUGENE H      MD      24X01-001438       THE LAW OFFICES OF PETER T. NICHOLL           PRUETT      RONALD E      MD      24X10000064        THE LAW OFFICES OF PETER T. NICHOLL
PORTE         JOAN F        MD      24X05000718        THE LAW OFFICES OF PETER T. NICHOLL           PRUITT      DANNY M       MD      24X01001123        THE LAW OFFICES OF PETER T. NICHOLL
PORTER        BURTON C      MD      98-065505CX488     THE LAW OFFICES OF PETER T. NICHOLL           PRYOR       RUDOLF        MD      24X-02002424       THE LAW OFFICES OF PETER T. NICHOLL
PORTER        JAMES         MD      24X05000023        THE LAW OFFICES OF PETER T. NICHOLL           PRZYWARA    LEONARD A     MD      24X04000943        THE LAW OFFICES OF PETER T. NICHOLL
PORTER        LEE V         MD      24X07000531        THE LAW OFFICES OF PETER T. NICHOLL           PSCHERER    CHARLES R     MD      X00001232          THE LAW OFFICES OF PETER T. NICHOLL
PORTER        LEE V         MD      X99001968          THE LAW OFFICES OF PETER T. NICHOLL           PUGH        ALLEN C       MD      24X03000469        THE LAW OFFICES OF PETER T. NICHOLL
PORTER        LILLIAN M     MD      24X05000709        THE LAW OFFICES OF PETER T. NICHOLL           PUGH        ALLEN C       MD      24X06000600        THE LAW OFFICES OF PETER T. NICHOLL
PORTERFIELD   WILLIE        MD      98309515CX2075     THE LAW OFFICES OF PETER T. NICHOLL           PUGH        CLIFTON E     MD      98058518CX408      THE LAW OFFICES OF PETER T. NICHOLL
POSLUSZNY     LEONARD E     MD      24X01000893        THE LAW OFFICES OF PETER T. NICHOLL           PUGH        EVERETT       MD      X00001016          THE LAW OFFICES OF PETER T. NICHOLL
POTEAT        DAVID R       MD      X99002640          THE LAW OFFICES OF PETER T. NICHOLL           PUGH        MATHO         MD      98324515CX2200     THE LAW OFFICES OF PETER T. NICHOLL
POTTS         WILLIE J      MD      98107513CX765      THE LAW OFFICES OF PETER T. NICHOLL           PUGH        MYRNA W       MD      24X06000046        THE LAW OFFICES OF PETER T. NICHOLL
POUCHIE       HUESTACE M    MD      24X04000990        THE LAW OFFICES OF PETER T. NICHOLL           PULASKI     EUGENE P      MD      24X07000083        THE LAW OFFICES OF PETER T. NICHOLL
POWE          LARRY         MD      24X03000714        THE LAW OFFICES OF PETER T. NICHOLL           PULASKI     KATHERINE D   MD      24X05000637        THE LAW OFFICES OF PETER T. NICHOLL
POWE-EL       ANDREW S      MD      24X04000622        THE LAW OFFICES OF PETER T. NICHOLL           PULASKI     KATHERINE D   MD      24X16000548        THE LAW OFFICES OF PETER T. NICHOLL
POWELL        BENJAMIN F    MD      24X03000470        THE LAW OFFICES OF PETER T. NICHOLL           PULGAR      CARLOS A      MD      24X03000937        THE LAW OFFICES OF PETER T. NICHOLL
POWELL        DONALD M      MD      99-002629          THE LAW OFFICES OF PETER T. NICHOLL           PULLEN      FRED D        MD      24X13000091        THE LAW OFFICES OF PETER T. NICHOLL
POWELL        ERNEST        MD      24X12000201        THE LAW OFFICES OF PETER T. NICHOLL           PULLEY      WARDELL A     MD      X99002207          THE LAW OFFICES OF PETER T. NICHOLL
POWELL        GEORGE H      MD      98043510CX275      THE LAW OFFICES OF PETER T. NICHOLL           PULLIAM     GARY M        MD      X99002683          THE LAW OFFICES OF PETER T. NICHOLL
POWELL        HARLEY C      MD      X99001628          THE LAW OFFICES OF PETER T. NICHOLL           PULLIAM     ROBERT S      MD      24X01001021        THE LAW OFFICES OF PETER T. NICHOLL
POWELL        HORACE M      MD      24X02002287        THE LAW OFFICES OF PETER T. NICHOLL           PULLIAM     SAMUEL T      MD      X01000611          THE LAW OFFICES OF PETER T. NICHOLL
POWELL        JACKIE D      MD      X00000739          THE LAW OFFICES OF PETER T. NICHOLL           PURCELL     CHARLES E     MD      24X-03000241       THE LAW OFFICES OF PETER T. NICHOLL
POWELL        JOSEPH        MD      98254506CX1706     THE LAW OFFICES OF PETER T. NICHOLL           PURDIE      LARRY D       MD      24X04000949        THE LAW OFFICES OF PETER T. NICHOLL
POWELL        KENNETH W     MD      98162516CX1177     THE LAW OFFICES OF PETER T. NICHOLL           PURVIANCE   ELMIRA        MD      97311561 CX2293    THE LAW OFFICES OF PETER T. NICHOLL
POWELL        NATHAN        MD      X99001522          THE LAW OFFICES OF PETER T. NICHOLL           PUSKAR      EDWARD F      MD      97304511 CX2208    THE LAW OFFICES OF PETER T. NICHOLL
POWELL        NORMAN D      MD      24X06000287        THE LAW OFFICES OF PETER T. NICHOLL           PUTO        STANLEY       MD      X99001919          THE LAW OFFICES OF PETER T. NICHOLL
POWELL        NORMAN D      MD      X-01001107         THE LAW OFFICES OF PETER T. NICHOLL           PYATT       PEARLIE B     MD      24X06000644        THE LAW OFFICES OF PETER T. NICHOLL
POWELL        OTTO          MD      X00000453          THE LAW OFFICES OF PETER T. NICHOLL           PYATT       SCOTLAND      MD      98254516CX1716     THE LAW OFFICES OF PETER T. NICHOLL
POWELL        RICHARD A     MD      X99001905          THE LAW OFFICES OF PETER T. NICHOLL           PYE         CHARLES S     MD      24X02002708        THE LAW OFFICES OF PETER T. NICHOLL
POWELL        RICHARD V     MD      X99000996          THE LAW OFFICES OF PETER T. NICHOLL           QUARLES     BETTY A       MD      98148508CX1058     THE LAW OFFICES OF PETER T. NICHOLL
POWELL        ROLAND        MD      X99000906          THE LAW OFFICES OF PETER T. NICHOLL           QUARLES     ROBERT W      MD      98162517CX1178     THE LAW OFFICES OF PETER T. NICHOLL
POWELL        THOMAS L      MD      X-01001117         THE LAW OFFICES OF PETER T. NICHOLL           QUATY       BRENDA C      MD      24X05000515        THE LAW OFFICES OF PETER T. NICHOLL
POWELL        WHITNEY H     VA      700CL0029909H-02   THE LAW OFFICES OF PETER T. NICHOLL           QUEEN       ELMER W       MD      98107525CX777      THE LAW OFFICES OF PETER T. NICHOLL
POWELL        WILLIAM B     MD      X00000667          THE LAW OFFICES OF PETER T. NICHOLL           QUEEN       HAROLD L      MD      24X02002707        THE LAW OFFICES OF PETER T. NICHOLL
POWELL        WILLIAM E     MD      24X12000374        THE LAW OFFICES OF PETER T. NICHOLL           QUEEN       JAMES T       MD      95103503           THE LAW OFFICES OF PETER T. NICHOLL
POWERS        FRANK         MD      98128504CX902      THE LAW OFFICES OF PETER T. NICHOLL           QUEEN       JOSEPH L      MD      24X-02000075       THE LAW OFFICES OF PETER T. NICHOLL
POWERS        FRANK         MD      X99001487          THE LAW OFFICES OF PETER T. NICHOLL           QUEEN       JOSEPH L      MD      24X11000394        THE LAW OFFICES OF PETER T. NICHOLL
POWERS        JOSEPH        MD      X99000995          THE LAW OFFICES OF PETER T. NICHOLL           QUEEN       RICHARD G     MD      24X02002240        THE LAW OFFICES OF PETER T. NICHOLL
POWERS        JOSEPHINE M   MD      24X04001097        THE LAW OFFICES OF PETER T. NICHOLL           QUEEN       SONIA E       MD      24X05000662        THE LAW OFFICES OF PETER T. NICHOLL
POWERS        LEWIS A       MD      X-98402450         THE LAW OFFICES OF PETER T. NICHOLL           QUICK       ADA           MD      24X09000096        THE LAW OFFICES OF PETER T. NICHOLL
PRAGER        ROBERT W      MD      X00001531          THE LAW OFFICES OF PETER T. NICHOLL           QUICK       CHARLES C     MD      24X06000247        THE LAW OFFICES OF PETER T. NICHOLL
PRAPAS        SPIROS D      MD      X99000238          THE LAW OFFICES OF PETER T. NICHOLL           QUICK       RICHARD D     MD      24X01000403        THE LAW OFFICES OF PETER T. NICHOLL
PRATT         ALFRED W      MD      24X02001133        THE LAW OFFICES OF PETER T. NICHOLL           QUINN       THEODORE C    MD      X00000851          THE LAW OFFICES OF PETER T. NICHOLL
PRATT         JAMES A       MD      X99001282          THE LAW OFFICES OF PETER T. NICHOLL           RAAKBAR     AKIN          MD      98317510CX2141     THE LAW OFFICES OF PETER T. NICHOLL
PRATT         WILLIAM       MD      95181506           THE LAW OFFICES OF PETER T. NICHOLL           RABORG      CHARLES L     MD      X99001450          THE LAW OFFICES OF PETER T. NICHOLL
PRESSLEY      JAMES E       MD      X00000395          THE LAW OFFICES OF PETER T. NICHOLL           RACHUBA     WILLIAM W     MD      X01000162          THE LAW OFFICES OF PETER T. NICHOLL
PRETTLOW      GEORGE        MD      X-98402451         THE LAW OFFICES OF PETER T. NICHOLL           RACUSIN     ALLEN J       MD      98247521CX1700     THE LAW OFFICES OF PETER T. NICHOLL
PRETTLOW      JAMES         MD      98338539CX2363     THE LAW OFFICES OF PETER T. NICHOLL           RADECKE     CONCETTA M    MD      24X01000898        THE LAW OFFICES OF PETER T. NICHOLL
PRETTLOW      RENEE         MD      24X-01001203       THE LAW OFFICES OF PETER T. NICHOLL           RAGAN       THOMAS W      MD      98099503CX714      THE LAW OFFICES OF PETER T. NICHOLL
PRICE         BOYSAW        MD      X99001641          THE LAW OFFICES OF PETER T. NICHOLL           RAGIN       EDDIE L       MD      98051515CX375      THE LAW OFFICES OF PETER T. NICHOLL
PRICE         CAROL E       MD      X00001482          THE LAW OFFICES OF PETER T. NICHOLL           RAINEY      ERNEST B      MD      X99000088          THE LAW OFFICES OF PETER T. NICHOLL
PRICE         CHARLES A     MD      98128502CX900      THE LAW OFFICES OF PETER T. NICHOLL           RAINEY      HERMAN L      MD      24X-02000007       THE LAW OFFICES OF PETER T. NICHOLL
PRICE         CHARLES W     MD      98149555CX1123     THE LAW OFFICES OF PETER T. NICHOLL           RAINEY      JOHN E        MD      24X12000486        THE LAW OFFICES OF PETER T. NICHOLL
PRICE         EDWARD        MD      24-X-01-001518     THE LAW OFFICES OF PETER T. NICHOLL           RAINIER     KENNETH N     MD      98058533CX423      THE LAW OFFICES OF PETER T. NICHOLL
PRICE         FRANK         MD      98037519CX252      THE LAW OFFICES OF PETER T. NICHOLL           RAITT       WILLIAM C     MD      X00001287          THE LAW OFFICES OF PETER T. NICHOLL
PRICE         FRANKLIN J    MD      98197519CX1417     THE LAW OFFICES OF PETER T. NICHOLL           RAKOWSKI    GEORGE        MD      98338553CX2377     THE LAW OFFICES OF PETER T. NICHOLL
PRICE         JOSEPH O      MD      X00000669          THE LAW OFFICES OF PETER T. NICHOLL           RALEY       JOSEPH L      MD      98310525CX2103     THE LAW OFFICES OF PETER T. NICHOLL
PRICE         MARY E        MD      24X05000112        THE LAW OFFICES OF PETER T. NICHOLL           RALSTON     PAUL E        MD      X99000234          THE LAW OFFICES OF PETER T. NICHOLL
PRICE         MARY T        MD      24X06000766        THE LAW OFFICES OF PETER T. NICHOLL           RALYEA      HOWARD R      MD      X01000283          THE LAW OFFICES OF PETER T. NICHOLL
PRICE         ROBERT C      MD      24X17000384        THE LAW OFFICES OF PETER T. NICHOLL           RAMADAN     SAMUEL        MD      24X-02000807       THE LAW OFFICES OF PETER T. NICHOLL
PRICE         ROBERT C      MD      98338554CX2378     THE LAW OFFICES OF PETER T. NICHOLL           RAMBARAN    NOEL          MD      24X04000953        THE LAW OFFICES OF PETER T. NICHOLL
PRICE         ROBERT D      MD      X01000111          THE LAW OFFICES OF PETER T. NICHOLL           RAMEY       BETTY S       MD      24X01000892        THE LAW OFFICES OF PETER T. NICHOLL
PRICE         SARAH M       MD      24X05000838        THE LAW OFFICES OF PETER T. NICHOLL           RAMEY       RUEL B        MD      24-X-01-001222     THE LAW OFFICES OF PETER T. NICHOLL
PRICE         VERA M        MD      24X06000711        THE LAW OFFICES OF PETER T. NICHOLL           RAMSEL      ROBERT C      MD      24X06000548        THE LAW OFFICES OF PETER T. NICHOLL
PRICE         WILLIAM M     MD      24X01-001659       THE LAW OFFICES OF PETER T. NICHOLL           RAMSEY      REBECCA L     MD      24X06000112        THE LAW OFFICES OF PETER T. NICHOLL
PRIDGET       LESTER R      MD      X-01000879         THE LAW OFFICES OF PETER T. NICHOLL           RAMSEY      WILLIAM       MD      24X15000449        THE LAW OFFICES OF PETER T. NICHOLL
PRIEST        ALBERT        MD      24-X-01-001514     THE LAW OFFICES OF PETER T. NICHOLL           RAMSEY      WILLIAM       MD      X-01000937         THE LAW OFFICES OF PETER T. NICHOLL
PRIETZ        GEORGE        MD      X00000045          THE LAW OFFICES OF PETER T. NICHOLL           RANDALL     JOHN          MD      24X98023517CX120   THE LAW OFFICES OF PETER T. NICHOLL
PRILL         TIMOTHY       MD      X01000172          THE LAW OFFICES OF PETER T. NICHOLL           RANDALL     JOHN E        MD      24X15000177        THE LAW OFFICES OF PETER T. NICHOLL
PRINGLE       MELVIN G      MD      24X04000499        THE LAW OFFICES OF PETER T. NICHOLL           RANDALL     OLIVER W      MD      24X03000562        THE LAW OFFICES OF PETER T. NICHOLL
PRIOLEAU      HENRY         MD      24X01001028        THE LAW OFFICES OF PETER T. NICHOLL           RANDALL     SANDRA E      MD      24X05000498        THE LAW OFFICES OF PETER T. NICHOLL
PRIOLEAU      MARVIN        MD      24X12000609        THE LAW OFFICES OF PETER T. NICHOLL           RANDALL     WILLIAM E     MD      03000094           THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                            Appendix A - 502
                                          Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                        Document Page 521 of 624
Claimant       Claimant         State                                                                   Claimant     Claimant      State
Last Name      First Name       Filed   Docket Number     Primary Plaintiff Counsel                     Last Name    First Name    Filed   Docket Number       Primary Plaintiff Counsel
RANDOLPH       BILLY W          MD      24X11000349       THE LAW OFFICES OF PETER T. NICHOLL           REMORTEL     GARRETT J     MD      24X02002288         THE LAW OFFICES OF PETER T. NICHOLL
RANDOLPH       BRUCE T          MD      98135516CX944     THE LAW OFFICES OF PETER T. NICHOLL           RENFROW      PAUL G        MD      X99000056           THE LAW OFFICES OF PETER T. NICHOLL
RANDOLPH       DORIS L          MD      24X06000068       THE LAW OFFICES OF PETER T. NICHOLL           RESOP        JOHN T        MD      98282502CX1884      THE LAW OFFICES OF PETER T. NICHOLL
RANDOLPH       HERBERT L        MD      98149556CX1124    THE LAW OFFICES OF PETER T. NICHOLL           RESPERS      GARY D        MD      24X03000600         THE LAW OFFICES OF PETER T. NICHOLL
RANDOLPH       HOWELL           MD      X00000863         THE LAW OFFICES OF PETER T. NICHOLL           RETTLEY      OLIVER        MD      X01000107           THE LAW OFFICES OF PETER T. NICHOLL
RANDOLPH       JUNIUS           MD      X00000866         THE LAW OFFICES OF PETER T. NICHOLL           RETTMAN      ELIZABETH     MD      24X05000660         THE LAW OFFICES OF PETER T. NICHOLL
RANDOLPH       MATTHEW E        MD      24X09000484       THE LAW OFFICES OF PETER T. NICHOLL           RETTMAN      JACOB R       MD      24X97195530CX1506   THE LAW OFFICES OF PETER T. NICHOLL
RANDOLPH       MILTON E         MD      X99001982         THE LAW OFFICES OF PETER T. NICHOLL           RETTMAN      JOSEPH G      MD      24X16000195         THE LAW OFFICES OF PETER T. NICHOLL
RANDOLPH       RONALD           MD      24X-01001558      THE LAW OFFICES OF PETER T. NICHOLL           RETTMAN      JOSEPH G      MD      X99002431           THE LAW OFFICES OF PETER T. NICHOLL
RANDOLPH-BEY   STERLING L       MD      98176510CX1284    THE LAW OFFICES OF PETER T. NICHOLL           REUTER       CHARLES E     MD      24X04000750         THE LAW OFFICES OF PETER T. NICHOLL
RANKIN         THEODORE A       MD      98169517CX1254    THE LAW OFFICES OF PETER T. NICHOLL           REUTER       PHILIP R      MD      X-01000887          THE LAW OFFICES OF PETER T. NICHOLL
RANOCCHIA      RALPH S          MD      X99000354         THE LAW OFFICES OF PETER T. NICHOLL           REVELL       PAUL E        MD      X99001252           THE LAW OFFICES OF PETER T. NICHOLL
RAPISARDA      JOHN             MD      98317502CX2133    THE LAW OFFICES OF PETER T. NICHOLL           REWERS       AMBROSE T     MD      98051513CX373       THE LAW OFFICES OF PETER T. NICHOLL
RASCHKA        JOHN E           MD      24X00000282       THE LAW OFFICES OF PETER T. NICHOLL           REWERS       LOUISE M      MD      24X05000766         THE LAW OFFICES OF PETER T. NICHOLL
RASCOE         EDWARD P         MD      24X-020003385     THE LAW OFFICES OF PETER T. NICHOLL           REWERS       RONALD R      MD      24X-01001961        THE LAW OFFICES OF PETER T. NICHOLL
RATHER         JUNIOUS F        MD      24X-01001198      THE LAW OFFICES OF PETER T. NICHOLL           REXRODE      RONALD E      MD      X99000272           THE LAW OFFICES OF PETER T. NICHOLL
RATTLIFF       FRED F.          MD      97303503 CX2194   THE LAW OFFICES OF PETER T. NICHOLL           REYNOLDS     VELTON P      MD      24X12000420         THE LAW OFFICES OF PETER T. NICHOLL
RAVADGE        EDWIN D          MD      24X12000591       THE LAW OFFICES OF PETER T. NICHOLL           RHAMES       HARVEY T      MD      24X12000593         THE LAW OFFICES OF PETER T. NICHOLL
RAVER          MILDRED          MD      24X05000449       THE LAW OFFICES OF PETER T. NICHOLL           RHODES       CARLOS D      MD      24X04001051         THE LAW OFFICES OF PETER T. NICHOLL
RAWLINGS       CURTIS L         MD      X01000178         THE LAW OFFICES OF PETER T. NICHOLL           RHODES       EARL J        MD      24X16000186         THE LAW OFFICES OF PETER T. NICHOLL
RAY            CHARLES W        MD      X99001635         THE LAW OFFICES OF PETER T. NICHOLL           RHODES       HENRY A       MD      24X06000437         THE LAW OFFICES OF PETER T. NICHOLL
RAY            GEORGE           MD      24X-02000397      THE LAW OFFICES OF PETER T. NICHOLL           RHODES       RICHARD A     MD      98226511CX1607      THE LAW OFFICES OF PETER T. NICHOLL
RAY            OCIE B           MD      98128505CX903     THE LAW OFFICES OF PETER T. NICHOLL           RHODES       ROSALIE       MD      24X11000679         THE LAW OFFICES OF PETER T. NICHOLL
RAY            RALPH D          MD      99-000921         THE LAW OFFICES OF PETER T. NICHOLL           RHOTEN       TIMOTHY L     MD      X00000349           THE LAW OFFICES OF PETER T. NICHOLL
RAYBOEN        WILLIAM M        MD      X99001355         THE LAW OFFICES OF PETER T. NICHOLL           RICCI        BETTY J       MD      24X06000330         THE LAW OFFICES OF PETER T. NICHOLL
RAYFIELD       ALVIN C          MD      24X08000371       THE LAW OFFICES OF PETER T. NICHOLL           RICCITELLI   ALFRED J      MD      98309504CX2064      THE LAW OFFICES OF PETER T. NICHOLL
RAYFIELD       ALVIN C          MD      97290505 CX2143   THE LAW OFFICES OF PETER T. NICHOLL           RICE         CARL E        MD      24X03000716         THE LAW OFFICES OF PETER T. NICHOLL
RAYMAN         ROBERT R         MD      24X06000519       THE LAW OFFICES OF PETER T. NICHOLL           RICE         CHARLES M     MD      X99000229           THE LAW OFFICES OF PETER T. NICHOLL
REAVES         COMOUS L         MD      98072567CX564     THE LAW OFFICES OF PETER T. NICHOLL           RICE         CLEVELAND A   MD      X99001057           THE LAW OFFICES OF PETER T. NICHOLL
REAVES         LINWOOD          MD      24X02002289       THE LAW OFFICES OF PETER T. NICHOLL           RICE         DON           MD      X00000889           THE LAW OFFICES OF PETER T. NICHOLL
REAVES         MICHAEL G        MD      24X03000846       THE LAW OFFICES OF PETER T. NICHOLL           RICE         EDWARD W      MD      X00000091           THE LAW OFFICES OF PETER T. NICHOLL
REAVIS         ASHLEY E         MD      X99001357         THE LAW OFFICES OF PETER T. NICHOLL           RICE         ELNORA C      MD      24X05000075         THE LAW OFFICES OF PETER T. NICHOLL
REDA           JAMES A          MD      X01000168         THE LAW OFFICES OF PETER T. NICHOLL           RICE         GLEN E        MD      98246504CX1677      THE LAW OFFICES OF PETER T. NICHOLL
REDCROSS       MAXWELL G        MD      97338505CX2401    THE LAW OFFICES OF PETER T. NICHOLL           RICE         HERBERT P     MD      24X-02000398        THE LAW OFFICES OF PETER T. NICHOLL
REDD           CHARLIE H.       MD      97269505 CX2024   THE LAW OFFICES OF PETER T. NICHOLL           RICE         JERRY         MD      24X15000070         THE LAW OFFICES OF PETER T. NICHOLL
REDD           TALMADGE E       MD      24X01001764       THE LAW OFFICES OF PETER T. NICHOLL           RICE         JOSEPH M      MD      24X-02001487        THE LAW OFFICES OF PETER T. NICHOLL
REDD           TALMADGE E       MD      24X16000057       THE LAW OFFICES OF PETER T. NICHOLL           RICE         KENNETH       MD      24X01001974         THE LAW OFFICES OF PETER T. NICHOLL
REDDING        MICHAEL          MD      X99002435         THE LAW OFFICES OF PETER T. NICHOLL           RICE         MARY E        MD      24X06000447         THE LAW OFFICES OF PETER T. NICHOLL
REDDY          JOHN             MD      24X-01001844      THE LAW OFFICES OF PETER T. NICHOLL           RICE         ROBERT H      MD      24X04000944         THE LAW OFFICES OF PETER T. NICHOLL
REDEMANN       LARRY N          MD      X00001517         THE LAW OFFICES OF PETER T. NICHOLL           RICE         RYLAND C      MD      X99002109           THE LAW OFFICES OF PETER T. NICHOLL
REDFEARN       CHUCKIE          MD      24X11000396       THE LAW OFFICES OF PETER T. NICHOLL           RICH         JULIUS        MD      97269511 CX2030     THE LAW OFFICES OF PETER T. NICHOLL
REDFEARN       ROBERT           MD      24X06000550       THE LAW OFFICES OF PETER T. NICHOLL           RICH         MAX M         MD      24X01-001441        THE LAW OFFICES OF PETER T. NICHOLL
REDMOND        ANN G            MD      24X06000107       THE LAW OFFICES OF PETER T. NICHOLL           RICH         PRESTON       MD      24X-02001083        THE LAW OFFICES OF PETER T. NICHOLL
REDMOND        CECIL R          MD      24X0400376        THE LAW OFFICES OF PETER T. NICHOLL           RICHARDS     GEORGE        MD      98043508CX273       THE LAW OFFICES OF PETER T. NICHOLL
REDMOND        DOUGLAS F        MD      24X02001742       THE LAW OFFICES OF PETER T. NICHOLL           RICHARDS     HERBERT R     MD      24X-02001858        THE LAW OFFICES OF PETER T. NICHOLL
REDMOND        VERNON C         MD      24X-02000688      THE LAW OFFICES OF PETER T. NICHOLL           RICHARDS     HERBERT R     MD      98156502CX1134      THE LAW OFFICES OF PETER T. NICHOLL
REED           BARRY L          MD      X01000171         THE LAW OFFICES OF PETER T. NICHOLL           RICHARDS     LAURA M       MD      24X05000282         THE LAW OFFICES OF PETER T. NICHOLL
REED           BYRON            MD      X99000834         THE LAW OFFICES OF PETER T. NICHOLL           RICHARDS     SHIRLEY A     MD      24X11000257         THE LAW OFFICES OF PETER T. NICHOLL
REED           GEORGE W         MD      24X04000333       THE LAW OFFICES OF PETER T. NICHOLL           RICHARDS     WINSTON L     MD      98225503CX1587      THE LAW OFFICES OF PETER T. NICHOLL
REED           GEORGE W         MD      X99001562         THE LAW OFFICES OF PETER T. NICHOLL           RICHARDSON   BENNIE E      VA      700CL0029917W-01    THE LAW OFFICES OF PETER T. NICHOLL
REED           GILBERT D        MD      24X04000377       THE LAW OFFICES OF PETER T. NICHOLL           RICHARDSON   CALVIN E      MD      24X02001777         THE LAW OFFICES OF PETER T. NICHOLL
REED           HARVEY L         MD      24X04000047       THE LAW OFFICES OF PETER T. NICHOLL           RICHARDSON   CARROLL D     MD      24X11000157         THE LAW OFFICES OF PETER T. NICHOLL
REED           HOWARD L         MD      95151512          THE LAW OFFICES OF PETER T. NICHOLL           RICHARDSON   CHRISTOPHER   MD      24X-01001197        THE LAW OFFICES OF PETER T. NICHOLL
REED           HOWARD L         MD      98303513CX2050    THE LAW OFFICES OF PETER T. NICHOLL           RICHARDSON   DEBORAH J     MD      24X09000413         THE LAW OFFICES OF PETER T. NICHOLL
REED           JACOB E          MD      97304509 CX2206   THE LAW OFFICES OF PETER T. NICHOLL           RICHARDSON   FRANK         MD      97330517CX2388      THE LAW OFFICES OF PETER T. NICHOLL
REED           JOHN             MD      24X16000153       THE LAW OFFICES OF PETER T. NICHOLL           RICHARDSON   HARRY         MD      X-01000978          THE LAW OFFICES OF PETER T. NICHOLL
REED           MICHELLE         MD      24X13000058       THE LAW OFFICES OF PETER T. NICHOLL           RICHARDSON   JAMES E       MD      24X15000662         THE LAW OFFICES OF PETER T. NICHOLL
REEL           GEORGE M         MD      X01000453         THE LAW OFFICES OF PETER T. NICHOLL           RICHARDSON   JEREMIAH      MD      24X-01001563        THE LAW OFFICES OF PETER T. NICHOLL
REELEY         CHARLES R        MD      24X06000423       THE LAW OFFICES OF PETER T. NICHOLL           RICHARDSON   JEROME        MD      X99000833           THE LAW OFFICES OF PETER T. NICHOLL
REGIS          HERMAN J         MD      24X01-001708      THE LAW OFFICES OF PETER T. NICHOLL           RICHARDSON   JOHN L        MD      98015506CX40        THE LAW OFFICES OF PETER T. NICHOLL
REGULSKI       MICHAEL F        MD      24X-02001253      THE LAW OFFICES OF PETER T. NICHOLL           RICHARDSON   JOSEPH        MD      X01000281           THE LAW OFFICES OF PETER T. NICHOLL
REGUSTERS      CHRISTINE        MD      24X06000651       THE LAW OFFICES OF PETER T. NICHOLL           RICHARDSON   KENNETH C     MD      97269508 CX2027     THE LAW OFFICES OF PETER T. NICHOLL
REGUSTERS      RAYMOND C. JR.   MD      97269524 CX2043   THE LAW OFFICES OF PETER T. NICHOLL           RICHARDSON   MAURICE       MD      98072568CX565       THE LAW OFFICES OF PETER T. NICHOLL
REID           CHARLES H        MD      98028555 CX 187   THE LAW OFFICES OF PETER T. NICHOLL           RICHARDSON   PAUL G        MD      X01000514           THE LAW OFFICES OF PETER T. NICHOLL
REID           JACK             MD      24X01000824       THE LAW OFFICES OF PETER T. NICHOLL           RICHARDSON   ROOSEVELT     MD      X00000173           THE LAW OFFICES OF PETER T. NICHOLL
REID           JACOBIA          MD      98092512CX655     THE LAW OFFICES OF PETER T. NICHOLL           RICHARDSON   SHIRLEY       MD      24X02002281         THE LAW OFFICES OF PETER T. NICHOLL
REID           MURIEL M         MD      24X01-01001414    THE LAW OFFICES OF PETER T. NICHOLL           RICHARDSON   SHIRLEY M     MD      X00000390           THE LAW OFFICES OF PETER T. NICHOLL
REID           WILLIAM H        MD      98324526CX2211    THE LAW OFFICES OF PETER T. NICHOLL           RICHARDSON   THOMAS W      MD      X99001051           THE LAW OFFICES OF PETER T. NICHOLL
REILLY         THOMAS J         MD      24X03000335       THE LAW OFFICES OF PETER T. NICHOLL           RICHARDSON   ULYSSES R     MD      24X-01001527        THE LAW OFFICES OF PETER T. NICHOLL
REINA          ANTHONY J        MD      X98402603         THE LAW OFFICES OF PETER T. NICHOLL           RICHARDSON   WILLIE M      VA      740CL99001507-00    THE LAW OFFICES OF PETER T. NICHOLL
REINHARDT      CHARLES R        MD      X98402623         THE LAW OFFICES OF PETER T. NICHOLL           RICHBURG     JASPER R      MD      97325519CX2353      THE LAW OFFICES OF PETER T. NICHOLL
REINSFELDER    ROBERT C         MD      X99000245         THE LAW OFFICES OF PETER T. NICHOLL           RICHMOND     DONALD R      MD      98100520CX743       THE LAW OFFICES OF PETER T. NICHOLL
REISINGER      LEROY F          MD      24X04001164       THE LAW OFFICES OF PETER T. NICHOLL           RICHMOND     WALTER F.     MD      97261515 CX1992     THE LAW OFFICES OF PETER T. NICHOLL
REISINGER      WILLIAM E        MD      24X01000846       THE LAW OFFICES OF PETER T. NICHOLL           RICHTER      JOHN R        MD      97253503 CX1908     THE LAW OFFICES OF PETER T. NICHOLL
REISLER        PETER J          MD      24X01000591       THE LAW OFFICES OF PETER T. NICHOLL           RICKETTS     CHARLES L     MD      24X07000246         THE LAW OFFICES OF PETER T. NICHOLL
REITZ          RICHARD N        MD      24X06000204       THE LAW OFFICES OF PETER T. NICHOLL           RICKS        HOWARD A      MD      X00000576           THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                                 Appendix A - 503
                                     Case 17-03105               Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                    Document Page 522 of 624
Claimant     Claimant      State                                                                    Claimant      Claimant         State
Last Name    First Name    Filed   Docket Number      Primary Plaintiff Counsel                     Last Name     First Name       Filed   Docket Number     Primary Plaintiff Counsel
RICKS        WILLIAM H     MD      24X10000404        THE LAW OFFICES OF PETER T. NICHOLL           ROBINSON      RICHARD          MD      24X03000715       THE LAW OFFICES OF PETER T. NICHOLL
RIDDICK      ALBERT L      MD      98107504CX756      THE LAW OFFICES OF PETER T. NICHOLL           ROBINSON      ROSCOE           MD      24X03000669       THE LAW OFFICES OF PETER T. NICHOLL
RIDDICK      ELAINE C      MD      24X-03000320       THE LAW OFFICES OF PETER T. NICHOLL           ROBINSON      RUBY E           MD      24X05000746       THE LAW OFFICES OF PETER T. NICHOLL
RIDDICK      MICHAEL T     MD      24X-01001960       THE LAW OFFICES OF PETER T. NICHOLL           ROBINSON      RUFUS R          MD      98183505CX1332    THE LAW OFFICES OF PETER T. NICHOLL
RIDDICK      ROBERT L      MD      24X03000205        THE LAW OFFICES OF PETER T. NICHOLL           ROBINSON      SARAH F          MD      98232504CX1623    THE LAW OFFICES OF PETER T. NICHOLL
RIDEOUT      BARRY T       MD      X00000646          THE LAW OFFICES OF PETER T. NICHOLL           ROBINSON      SHELTON          MD      X00000400         THE LAW OFFICES OF PETER T. NICHOLL
RIDEOUT      CRAIG S       MD      24X-02000103       THE LAW OFFICES OF PETER T. NICHOLL           ROBINSON      STEPHEN W        MD      X00000341         THE LAW OFFICES OF PETER T. NICHOLL
RIDGELY      LARRY R       MD      X99000994          THE LAW OFFICES OF PETER T. NICHOLL           ROBINSON      TOM N            MD      98135512CX940     THE LAW OFFICES OF PETER T. NICHOLL
RIDOLFI      SAUL F        MD      24X11000327        THE LAW OFFICES OF PETER T. NICHOLL           ROBINSON      WALTER O         MD      X01000152         THE LAW OFFICES OF PETER T. NICHOLL
RIEGEL       JON E         MD      X98402604          THE LAW OFFICES OF PETER T. NICHOLL           ROBINSON      WILBUR           MD      X00000989         THE LAW OFFICES OF PETER T. NICHOLL
RIES         OTTO          MD      24X14000463        THE LAW OFFICES OF PETER T. NICHOLL           ROBINSON      WILLIAM L        MD      24X04000038       THE LAW OFFICES OF PETER T. NICHOLL
RIGNEY       LAWRENCE L    MD      24X04000322        THE LAW OFFICES OF PETER T. NICHOLL           ROBINSON      WILLIE           MD      98015502CX36      THE LAW OFFICES OF PETER T. NICHOLL
RILES        KURBY P       MD      24X02001228        THE LAW OFFICES OF PETER T. NICHOLL           ROBISON       WILLIAM D        MD      24X-01001990      THE LAW OFFICES OF PETER T. NICHOLL
RILEY        JD            MD      24X07000555        THE LAW OFFICES OF PETER T. NICHOLL           ROBUSTO       JOHN J           MD      X99000837         THE LAW OFFICES OF PETER T. NICHOLL
RILEY        JD            MD      X00001525          THE LAW OFFICES OF PETER T. NICHOLL           ROBY          HELEN M          MD      24X06000560       THE LAW OFFICES OF PETER T. NICHOLL
RILEY        ROBERT        MD      24-X-03000084      THE LAW OFFICES OF PETER T. NICHOLL           ROCHE         RAYMOND          MD      98226514CX1610    THE LAW OFFICES OF PETER T. NICHOLL
RILEY        RUTH F        MD      X01000523          THE LAW OFFICES OF PETER T. NICHOLL           ROCKS         VERNON           MD      24X03000370       THE LAW OFFICES OF PETER T. NICHOLL
RILEY        WILLIAM R     MD      X99001347          THE LAW OFFICES OF PETER T. NICHOLL           RODE          ALBERT E         MD      24X11000177       THE LAW OFFICES OF PETER T. NICHOLL
RINGER       CYNTHIA M     MD      X00000367          THE LAW OFFICES OF PETER T. NICHOLL           RODE          CHARLES W. SR.   MD      97254510 CX1921   THE LAW OFFICES OF PETER T. NICHOLL
RIPPEL       RONALD R      MD      24X10000431        THE LAW OFFICES OF PETER T. NICHOLL           RODE          JOHN H           MD      X99001608         THE LAW OFFICES OF PETER T. NICHOLL
RISHER       MELVIN        MD      X00001480          THE LAW OFFICES OF PETER T. NICHOLL           RODGERS       HERBERT L        MD      24X02001581       THE LAW OFFICES OF PETER T. NICHOLL
RITTER       THEODORE E    MD      24X-01001942       THE LAW OFFICES OF PETER T. NICHOLL           RODGERS       LOIS M           MD      24X06000607       THE LAW OFFICES OF PETER T. NICHOLL
RIVERIA      SIXTO R       MD      X00000531          THE LAW OFFICES OF PETER T. NICHOLL           RODGERS       MARY C           MD      24X12000516       THE LAW OFFICES OF PETER T. NICHOLL
RIVERS       GLENN K.      MD      97282501 CX2084    THE LAW OFFICES OF PETER T. NICHOLL           RODMAN        RONALD J         MD      98-044570CX287    THE LAW OFFICES OF PETER T. NICHOLL
ROACH        BOBBY R       MD      24X12000590        THE LAW OFFICES OF PETER T. NICHOLL           RODMAN        WILLIAM          MD      24X10000455       THE LAW OFFICES OF PETER T. NICHOLL
ROANE        ROBERT A      MD      98079508CX601      THE LAW OFFICES OF PETER T. NICHOLL           ROEDDER       JOSEPH E         MD      X00001005         THE LAW OFFICES OF PETER T. NICHOLL
ROARK        KENNITH R     MD      X99001183          THE LAW OFFICES OF PETER T. NICHOLL           ROEMER        LOUIS            MD      X-01000970        THE LAW OFFICES OF PETER T. NICHOLL
ROBB         THEODORE A    MD      24X-02001084       THE LAW OFFICES OF PETER T. NICHOLL           ROGERS        AL               MD      X01000605         THE LAW OFFICES OF PETER T. NICHOLL
ROBBINS      CHARLES H     MD      95-102502          THE LAW OFFICES OF PETER T. NICHOLL           ROGERS        ALVIN            MD      98323506CX2185    THE LAW OFFICES OF PETER T. NICHOLL
ROBBINS      JOHN D        MD      24X04000685        THE LAW OFFICES OF PETER T. NICHOLL           ROGERS        ANTHONY A        MD      97337505CX2395    THE LAW OFFICES OF PETER T. NICHOLL
ROBBINS      LLOYD R       MD      97255528 CX1951    THE LAW OFFICES OF PETER T. NICHOLL           ROGERS        BETTY L          MD      24X06000173       THE LAW OFFICES OF PETER T. NICHOLL
ROBERSON     LEAMOS I      MD      24X15000541        THE LAW OFFICES OF PETER T. NICHOLL           ROGERS        GLORIA J         MD      24X03000801       THE LAW OFFICES OF PETER T. NICHOLL
ROBERSON     OBIA L        MD      24X06000288        THE LAW OFFICES OF PETER T. NICHOLL           ROGERS        JAMES E          MD      24X-01001994      THE LAW OFFICES OF PETER T. NICHOLL
ROBERSON     OBIA L        MD      98226516CX1612     THE LAW OFFICES OF PETER T. NICHOLL           ROGERS        JAMES L          MD      99-000453         THE LAW OFFICES OF PETER T. NICHOLL
ROBERTS      BRUCE E       MD      98309509CX2069     THE LAW OFFICES OF PETER T. NICHOLL           ROGERS        JOSEPH F         MD      X99001439         THE LAW OFFICES OF PETER T. NICHOLL
ROBERTS      DENNIS L      MD      97297508 CX2163    THE LAW OFFICES OF PETER T. NICHOLL           ROGERS        LAWRENCE M       MD      X99001180         THE LAW OFFICES OF PETER T. NICHOLL
ROBERTS      FRANCIS A     MD      X99001557          THE LAW OFFICES OF PETER T. NICHOLL           ROGERS        LENNY L          MD      24X12000199       THE LAW OFFICES OF PETER T. NICHOLL
ROBERTS      FRANK J       MD      98-065504CX487     THE LAW OFFICES OF PETER T. NICHOLL           ROGERS        MARY R           MD      24X05000769       THE LAW OFFICES OF PETER T. NICHOLL
ROBERTS      JAMES R       MD      24X01001035        THE LAW OFFICES OF PETER T. NICHOLL           ROGERS        RONALD K         MD      24X06000297       THE LAW OFFICES OF PETER T. NICHOLL
ROBERTS      JESSIE        MD      X01000170          THE LAW OFFICES OF PETER T. NICHOLL           ROHR          GLEN C           MD      X99001803         THE LAW OFFICES OF PETER T. NICHOLL
ROBERTS-EL   ANNA L        MD      98288505CX1905     THE LAW OFFICES OF PETER T. NICHOLL           ROHR          ROBERT F         MD      24X16000023       THE LAW OFFICES OF PETER T. NICHOLL
ROBERTSON    EDWARD L      MD      X99001179          THE LAW OFFICES OF PETER T. NICHOLL           ROLES         RUDOLPH G        MD      98303520CX2057    THE LAW OFFICES OF PETER T. NICHOLL
ROBERTSON    GLORIA G      MD      24X06000291        THE LAW OFFICES OF PETER T. NICHOLL           ROMANO        JAMES L          MD      X99001250         THE LAW OFFICES OF PETER T. NICHOLL
ROBERTSON    JAMES W       MD      24X-02000010       THE LAW OFFICES OF PETER T. NICHOLL           ROMEO         DOMENIC          MD      98135511CX939     THE LAW OFFICES OF PETER T. NICHOLL
ROBERTSON    MARGARET D    MD      24X07000006        THE LAW OFFICES OF PETER T. NICHOLL           ROMEO         SAMUEL J         MD      24X11000306       THE LAW OFFICES OF PETER T. NICHOLL
ROBERTSON    MAXWELL M     MD      98254514CX1714     THE LAW OFFICES OF PETER T. NICHOLL           RONDON        PERCIE           MD      24X12000681       THE LAW OFFICES OF PETER T. NICHOLL
ROBERTSON    WILLIAM L     MD      X99000973          THE LAW OFFICES OF PETER T. NICHOLL           RONE          HULEN D          MD      X00000604         THE LAW OFFICES OF PETER T. NICHOLL
ROBINETTE    RONNIE R      MD      24X10000294        THE LAW OFFICES OF PETER T. NICHOLL           ROOKS         ALVIN            MD      X99000341         THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     ANNETTE       MD      24X04000039        THE LAW OFFICES OF PETER T. NICHOLL           ROOKS         THEODORE R       MD      97330511CX2382    THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     BARNEY        MD      24X10000186        THE LAW OFFICES OF PETER T. NICHOLL           ROOP          CHARLES D        MD      98-281502CX1880   THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     CAL T         MD      98163543CX1222     THE LAW OFFICES OF PETER T. NICHOLL           ROOT          CARROLL W        MD      24X11000199       THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     CLIFFORD      MD      98309505CX2065     THE LAW OFFICES OF PETER T. NICHOLL           ROPPELT       LAWRENCE A       MD      24X11000374       THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     CORNELIUS     MD      X99000984          THE LAW OFFICES OF PETER T. NICHOLL           RORKE         RICHARD V        MD      98338552CX2376    THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     DALLAS M      MD      24X06000299        THE LAW OFFICES OF PETER T. NICHOLL           ROSCOE        JAMES C          MD      X00001220         THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     DEFELTHER K   MD      99-001428          THE LAW OFFICES OF PETER T. NICHOLL           ROSE          CONAL C          MD      24X03000938       THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     DONNELL M     MD      24X02002699        THE LAW OFFICES OF PETER T. NICHOLL           ROSE          HARRY E          MD      98226517CX1613    THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     EDWARD G      MD      24X14000214        THE LAW OFFICES OF PETER T. NICHOLL           ROSE          HARRY E          MD      X99001995         THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     GOSLYN        MD      X99002084          THE LAW OFFICES OF PETER T. NICHOLL           ROSE          HERMAN W         MD      24X-02000970      THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     HERMAN E      MD      98-155501CX1127    THE LAW OFFICES OF PETER T. NICHOLL           ROSE          JAMES H          MD      24X99000437       THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     JAMES A       MD      98282503CX1885     THE LAW OFFICES OF PETER T. NICHOLL           ROSE          MILDRED C        MD      24X06000113       THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     JAMES W       MD      X00000085          THE LAW OFFICES OF PETER T. NICHOLL           ROSE          WEST             MD      24X10000438       THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     JESSE         MD      24X09000414        THE LAW OFFICES OF PETER T. NICHOLL           ROSEBOROUGH   LULA M           MD      24X05000095       THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     JOHN H        MD      24X04001016        THE LAW OFFICES OF PETER T. NICHOLL           ROSEBOROUGH   RAYMOND          MD      24X-01001938      THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     JOHN H        MD      98100519CX742      THE LAW OFFICES OF PETER T. NICHOLL           ROSEBROUGH    LORNDEAN D       MD      24X03001180       THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     JOHN R        MD      98-023519CX122     THE LAW OFFICES OF PETER T. NICHOLL           ROSELLE       NATHANIEL L      MD      24X05000446       THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     KILLES G      MD      24X05000661        THE LAW OFFICES OF PETER T. NICHOLL           ROSEMERE      CONRAD J         MD      24X-02002481      THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     LEONARD L     MD      97317504CX2310     THE LAW OFFICES OF PETER T. NICHOLL           ROSENBERGER   CARL J           MD      X99001973         THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     LEW E         MD      X00000727          THE LAW OFFICES OF PETER T. NICHOLL           ROSENTHAL     JOHN J           MD      X00000403         THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     LEWIS         MD      98078502CX581      THE LAW OFFICES OF PETER T. NICHOLL           ROSS          ALBERT J         MD      X00001492         THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     LEWIS G       MD      98162509CX1170     THE LAW OFFICES OF PETER T. NICHOLL           ROSS          CHARLES E        MD      24X15000139       THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     MAXINE        MD      24X-01001556       THE LAW OFFICES OF PETER T. NICHOLL           ROSS          JAMES F          MD      98016508CX48      THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     MELVIN O      MD      24X01001311        THE LAW OFFICES OF PETER T. NICHOLL           ROSS          JAMES W          MD      24X07000561       THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     MYRON J       MD      24X14000263        THE LAW OFFICES OF PETER T. NICHOLL           ROSS          JAMES W          MD      X99001449         THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     NED W         MD      24X-01001963       THE LAW OFFICES OF PETER T. NICHOLL           ROSS          JEROME J         MD      24X06000177       THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     OCTAVIOUS     MD      X00001031          THE LAW OFFICES OF PETER T. NICHOLL           ROSS          LANNY C          MD      98288504CX1904    THE LAW OFFICES OF PETER T. NICHOLL
ROBINSON     RALPH P       VA      700CL9927780H-02   THE LAW OFFICES OF PETER T. NICHOLL           ROSS          PRESTON M        MD      24X-01001542      THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                               Appendix A - 504
                                     Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                   Document Page 523 of 624
Claimant      Claimant     State                                                                   Claimant      Claimant      State
Last Name     First Name   Filed   Docket Number     Primary Plaintiff Counsel                     Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel
ROSS          THOMAS T     MD      24X12000611       THE LAW OFFICES OF PETER T. NICHOLL           SALARIS       MARIAN E      MD      24X05000638       THE LAW OFFICES OF PETER T. NICHOLL
ROSS          WILLIAM E    MD      24-X-03000079     THE LAW OFFICES OF PETER T. NICHOLL           SALARIS       STEPHEN       MD      97248524 CX1898   THE LAW OFFICES OF PETER T. NICHOLL
ROSSANO       FELIX F      MD      X00001502         THE LAW OFFICES OF PETER T. NICHOLL           SALEEM-BEY    HAKIM S       MD      98058532CX422     THE LAW OFFICES OF PETER T. NICHOLL
ROSSI         WILLIAM J    MD      24X03001185       THE LAW OFFICES OF PETER T. NICHOLL           SALISBURY     GERALD        MD      24X11000950       THE LAW OFFICES OF PETER T. NICHOLL
ROSSO         PATRICIA A   MD      24X06000602       THE LAW OFFICES OF PETER T. NICHOLL           SALLEY        JOHNNY L      MD      24X04000501       THE LAW OFFICES OF PETER T. NICHOLL
ROSSO         VINCENT R    MD      X99002069         THE LAW OFFICES OF PETER T. NICHOLL           SALTER        WILLIAM P     MD      X00000906         THE LAW OFFICES OF PETER T. NICHOLL
ROSSON        RALEIGH J    MD      X00000524         THE LAW OFFICES OF PETER T. NICHOLL           SALTER        WILLIE        MD      98-316513CX2131   THE LAW OFFICES OF PETER T. NICHOLL
ROTAN         DOROTHY E    MD      X00000628         THE LAW OFFICES OF PETER T. NICHOLL           SALTOR        BENJAMIN      MD      24X04001098       THE LAW OFFICES OF PETER T. NICHOLL
ROTHGEB       GARY W       MD      24X11000500       THE LAW OFFICES OF PETER T. NICHOLL           SALTOR        MARY          MD      24X16000301       THE LAW OFFICES OF PETER T. NICHOLL
ROUSE         GEORGE D     MD      98078501CX580     THE LAW OFFICES OF PETER T. NICHOLL           SALVINO       HOWARD C      MD      24X05000012       THE LAW OFFICES OF PETER T. NICHOLL
ROWAN         RUSSELL J    MD      X-01000932        THE LAW OFFICES OF PETER T. NICHOLL           SALVINO       THEODORE      MD      24X01-001714      THE LAW OFFICES OF PETER T. NICHOLL
ROWE          DARIUS E     MD      X-98402454        THE LAW OFFICES OF PETER T. NICHOLL           SALYER        BERTRUM J     MD      X-98402459        THE LAW OFFICES OF PETER T. NICHOLL
ROWE          DONALD E     MD      X99002430         THE LAW OFFICES OF PETER T. NICHOLL           SAMPLE        ALEXANDER     MD      98016507CX47      THE LAW OFFICES OF PETER T. NICHOLL
ROWE          HOWARD C     MD      98072561CX558     THE LAW OFFICES OF PETER T. NICHOLL           SAMPLE        JAMES M.      MD      95349509          THE LAW OFFICES OF PETER T. NICHOLL
ROWE          JEFFREY W    MD      X99001619         THE LAW OFFICES OF PETER T. NICHOLL           SAMPLE        REGINALD J    MD      98316512CX2130    THE LAW OFFICES OF PETER T. NICHOLL
ROWLETT       HERMAN       MD      X00000560         THE LAW OFFICES OF PETER T. NICHOLL           SAMPSON       EDWARD L      MD      24X96304514       THE LAW OFFICES OF PETER T. NICHOLL
ROWLETT       IRA A        MD      24X11000258       THE LAW OFFICES OF PETER T. NICHOLL           SAMS          BILLY W       MD      24-X-00001124     THE LAW OFFICES OF PETER T. NICHOLL
ROWLETTE      LESLIE R     MD      X00000401         THE LAW OFFICES OF PETER T. NICHOLL           SAMUEL        WILFRED T     MD      24X01001758       THE LAW OFFICES OF PETER T. NICHOLL
ROWLEY        MICHAEL J    MD      24X10000180       THE LAW OFFICES OF PETER T. NICHOLL           SAMUELS       GARY L        MD      X99001521         THE LAW OFFICES OF PETER T. NICHOLL
ROWLINS       WILLIAM E    MD      X00000475         THE LAW OFFICES OF PETER T. NICHOLL           SAMUELS       PRESTON       MD      24X09000485       THE LAW OFFICES OF PETER T. NICHOLL
ROY           FRIENZY N    MD      24X15000071       THE LAW OFFICES OF PETER T. NICHOLL           SAMUELS       WELLESLEY     MD      24X14000462       THE LAW OFFICES OF PETER T. NICHOLL
ROY           GEORGE A     MD      24X01001762       THE LAW OFFICES OF PETER T. NICHOLL           SANDERS       CURTIS        MD      X00000924         THE LAW OFFICES OF PETER T. NICHOLL
ROYSTER       ARNOLD       MD      98267512CX1801    THE LAW OFFICES OF PETER T. NICHOLL           SANDERS       EARL          MD      24X02001741       THE LAW OFFICES OF PETER T. NICHOLL
ROYSTER       LARRY D      MD      X00000288         THE LAW OFFICES OF PETER T. NICHOLL           SANDERS       LIONEL L      MD      24X04001119       THE LAW OFFICES OF PETER T. NICHOLL
ROYSTER       STEVE T      MD      X99001560         THE LAW OFFICES OF PETER T. NICHOLL           SANDERS       THEODORE C    MD      X00000327         THE LAW OFFICES OF PETER T. NICHOLL
ROZIER        WILBERT      MD      X99001633         THE LAW OFFICES OF PETER T. NICHOLL           SANDERS       WILLIAM W     MD      X99000061         THE LAW OFFICES OF PETER T. NICHOLL
RUBLE         CALVIN D     MD      24X15000565       THE LAW OFFICES OF PETER T. NICHOLL           SANDLIN       MILDRED O     MD      24X01001401       THE LAW OFFICES OF PETER T. NICHOLL
RUBLE         HARRY A      MD      X-01001109        THE LAW OFFICES OF PETER T. NICHOLL           SANDRIDGE     CARROLL E     MD      98035506CX233     THE LAW OFFICES OF PETER T. NICHOLL
RUBY          WANDA L      MD      24X13000379       THE LAW OFFICES OF PETER T. NICHOLL           SANDRIDGE     CHARLOTTE A   MD      24X06000282       THE LAW OFFICES OF PETER T. NICHOLL
RUCKS         CHARLES A    MD      X00000634         THE LAW OFFICES OF PETER T. NICHOLL           SANDS         ELIZABETH K   MD      24X14000128       THE LAW OFFICES OF PETER T. NICHOLL
RUDACILLE     ROGER W      MD      24X-01001697      THE LAW OFFICES OF PETER T. NICHOLL           SANDS         FRANK L       MD      24X11000371       THE LAW OFFICES OF PETER T. NICHOLL
RUFF          JOSEPH H     MD      24X04001050       THE LAW OFFICES OF PETER T. NICHOLL           SANDS         PAUL C        MD      24X11000305       THE LAW OFFICES OF PETER T. NICHOLL
RUFFIN        JAMES A      MD      X99002024         THE LAW OFFICES OF PETER T. NICHOLL           SANDS         WILLIAM L     MD      X01000151         THE LAW OFFICES OF PETER T. NICHOLL
RUFFIN        RUTH         MD      X99002029         THE LAW OFFICES OF PETER T. NICHOLL           SANN          ROBERT B      MD      X-01000800        THE LAW OFFICES OF PETER T. NICHOLL
RUFFIN        WILLIAM J    MD      98-065501CX484    THE LAW OFFICES OF PETER T. NICHOLL           SANSBURY      ALLEN         MD      X-98402496        THE LAW OFFICES OF PETER T. NICHOLL
RUMBER        ELTON        MD      98037528CX261     THE LAW OFFICES OF PETER T. NICHOLL           SANSONE       MICHAEL A     MD      24X-01001546      THE LAW OFFICES OF PETER T. NICHOLL
RUMBERG       DAVID E      MD      24X02001123       THE LAW OFFICES OF PETER T. NICHOLL           SANSONE       PATRICK K     MD      24X-02000813      THE LAW OFFICES OF PETER T. NICHOLL
RUNYON        GEORGE W     MD      X99002416         THE LAW OFFICES OF PETER T. NICHOLL           SANTA         RALPH H       MD      X00000334         THE LAW OFFICES OF PETER T. NICHOLL
RUPP          FRANK        MD      97261518 CX1995   THE LAW OFFICES OF PETER T. NICHOLL           SANTANA       RUFINO        MD      98037507CX240     THE LAW OFFICES OF PETER T. NICHOLL
RUPPALT       TIMOTHY S    MD      24X10000128       THE LAW OFFICES OF PETER T. NICHOLL           SANTO         DENNIS M      MD      98029504CX199     THE LAW OFFICES OF PETER T. NICHOLL
RUSE          GEORGE C     MD      24X-01001848      THE LAW OFFICES OF PETER T. NICHOLL           SANTUCCI      MICHAEL G     MD      24X09000281       THE LAW OFFICES OF PETER T. NICHOLL
RUSH          ROBERT D     MD      24X12000492       THE LAW OFFICES OF PETER T. NICHOLL           SASSER        JESSE E       MD      24X04000037       THE LAW OFFICES OF PETER T. NICHOLL
RUSH          WILLIAM E    MD      24X-02000543      THE LAW OFFICES OF PETER T. NICHOLL           SATCHELL      STANLEY       MD      24X02002236       THE LAW OFFICES OF PETER T. NICHOLL
RUSH          WILLIAM E    MD      24X06000304       THE LAW OFFICES OF PETER T. NICHOLL           SATISFIELD    KEITH A       MD      98156505CX1137    THE LAW OFFICES OF PETER T. NICHOLL
RUSSELL       ALLEN D      MD      24X11000245       THE LAW OFFICES OF PETER T. NICHOLL           SATTERFIELD   GIRTIE        MD      24X05000708       THE LAW OFFICES OF PETER T. NICHOLL
RUSSELL       DANIEL       MD      98289508CX1920    THE LAW OFFICES OF PETER T. NICHOLL           SATTERFIELD   LARRY C       MD      24X12000916       THE LAW OFFICES OF PETER T. NICHOLL
RUSSELL       JAMES        MD      98035502CX229     THE LAW OFFICES OF PETER T. NICHOLL           SAUER         EARL S        MD      24X04000843       THE LAW OFFICES OF PETER T. NICHOLL
RUSSELL       JAMES O      MD      24X11000207       THE LAW OFFICES OF PETER T. NICHOLL           SAUER         GEORGE M      MD      24X01-001649      THE LAW OFFICES OF PETER T. NICHOLL
RUSSELL       JOANN        MD      24X14000137       THE LAW OFFICES OF PETER T. NICHOLL           SAUER         LINDA C       MD      24X05000748       THE LAW OFFICES OF PETER T. NICHOLL
RUSSELL       PAUL L       MD      X01000487         THE LAW OFFICES OF PETER T. NICHOLL           SAUER         ROY A         MD      24X0100823        THE LAW OFFICES OF PETER T. NICHOLL
RUSSELL       RUDOLPH L    MD      98079507CX600     THE LAW OFFICES OF PETER T. NICHOLL           SAUER         ROY A         MD      X99002536         THE LAW OFFICES OF PETER T. NICHOLL
RUSSO         HENRY J      MD      24X09000415       THE LAW OFFICES OF PETER T. NICHOLL           SAUERHOFF     GEORGE E      MD      24X-02000879      THE LAW OFFICES OF PETER T. NICHOLL
RUTH          BARBARA G    MD      24X04001069       THE LAW OFFICES OF PETER T. NICHOLL           SAUL          DAVID W       MD      24X15000138       THE LAW OFFICES OF PETER T. NICHOLL
RUTH          MARGARET L   MD      24X06000203       THE LAW OFFICES OF PETER T. NICHOLL           SAULSBURY     SYLVIA        MD      24X12000418       THE LAW OFFICES OF PETER T. NICHOLL
RUTHERFORD    CLAUDE C     MD      X99001285         THE LAW OFFICES OF PETER T. NICHOLL           SAUNDERS      BERNARD M     MD      24X04000770       THE LAW OFFICES OF PETER T. NICHOLL
RUTHS         AUDREY M     MD      24X05000073       THE LAW OFFICES OF PETER T. NICHOLL           SAUNDERS      JAMES E       MD      24X02001504       THE LAW OFFICES OF PETER T. NICHOLL
RUTHS         CARROLL L    MD      98268514CX1815    THE LAW OFFICES OF PETER T. NICHOLL           SAUNDERS      JOHN H        MD      X-01000946        THE LAW OFFICES OF PETER T. NICHOLL
RUTKOWSKI     JOSEPH W     MD      X99000974         THE LAW OFFICES OF PETER T. NICHOLL           SAUNDERS      JUDY H        MD      98197503CX1401    THE LAW OFFICES OF PETER T. NICHOLL
RUTLEDGE      JOHN F       MD      X99001808         THE LAW OFFICES OF PETER T. NICHOLL           SAUNDERS      LUCINDA       MD      24X11000073       THE LAW OFFICES OF PETER T. NICHOLL
RYDZEWSKI     JOHN A       MD      X00000831         THE LAW OFFICES OF PETER T. NICHOLL           SAUNDERS      OMERIA F      MD      X00000647         THE LAW OFFICES OF PETER T. NICHOLL
RYKACZEWSKI   ROBERT       MD      24X-03000250      THE LAW OFFICES OF PETER T. NICHOLL           SAUNDERS      STEPHEN O     MD      24X01000289       THE LAW OFFICES OF PETER T. NICHOLL
RYTTER        GERALD J     MD      98310530CX2108    THE LAW OFFICES OF PETER T. NICHOLL           SAUNDERS      WILLIAM       MD      97255519 CX1942   THE LAW OFFICES OF PETER T. NICHOLL
SABOTOR       ALEX J       MD      X-98402455        THE LAW OFFICES OF PETER T. NICHOLL           SAVAGE        ERNEST M      MD      98106506CX752     THE LAW OFFICES OF PETER T. NICHOLL
SACCHETTI     JOSEPH C     MD      98058535CX425     THE LAW OFFICES OF PETER T. NICHOLL           SAVAGE        GREGORY       MD      X00001481         THE LAW OFFICES OF PETER T. NICHOLL
SACCHETTI     RUDOLPH A    MD      98-065506CX489    THE LAW OFFICES OF PETER T. NICHOLL           SAVAGE        LEROY G       MD      98085509CX616     THE LAW OFFICES OF PETER T. NICHOLL
SACKALOSKY    DAVID J      MD      24X14000215       THE LAW OFFICES OF PETER T. NICHOLL           SAVAGE        LEROY W       MD      98-044503CX280    THE LAW OFFICES OF PETER T. NICHOLL
SACKALOSKY    JOAN G       MD      24X05000743       THE LAW OFFICES OF PETER T. NICHOLL           SAVAGE        RAYMOND       MD      24X04001078       THE LAW OFFICES OF PETER T. NICHOLL
SADDLER       RICHARD W    MD      24X02002231       THE LAW OFFICES OF PETER T. NICHOLL           SAVARESE      AUGUST J      MD      98-282507CX1889   THE LAW OFFICES OF PETER T. NICHOLL
SADLER        ROXANNE K    MD      98107524CX776     THE LAW OFFICES OF PETER T. NICHOLL           SAVARESE      RICHARD       MD      97282508 CX2091   THE LAW OFFICES OF PETER T. NICHOLL
SAGLIANI      DAVID J      MD      X99002662         THE LAW OFFICES OF PETER T. NICHOLL           SAVKO         NICK T        MD      98-072576CX573    THE LAW OFFICES OF PETER T. NICHOLL
SAGNER        JAMES H      MD      X99001520         THE LAW OFFICES OF PETER T. NICHOLL           SAVOY         ABRAMAE       MD      X-01001045        THE LAW OFFICES OF PETER T. NICHOLL
SAINTCROSS    JAMES J      MD      99000446          THE LAW OFFICES OF PETER T. NICHOLL           SAVOY         LEON M        MD      24X01000255       THE LAW OFFICES OF PETER T. NICHOLL
SAKOWSKI      MARK A       MD      X00000471         THE LAW OFFICES OF PETER T. NICHOLL           SAVOY         PAUL C        MD      24X03000283       THE LAW OFFICES OF PETER T. NICHOLL
SALA          NORMAN J     MD      24X03000713       THE LAW OFFICES OF PETER T. NICHOLL           SAVOY         STANLEY       MD      X00000575         THE LAW OFFICES OF PETER T. NICHOLL
SALAFIE       NICHOLAS J   MD      X01000282         THE LAW OFFICES OF PETER T. NICHOLL           SAWYER        ROBERT R      MD      24X12000610       THE LAW OFFICES OF PETER T. NICHOLL
SALAMONE      ANGELO C     MD      X99002129         THE LAW OFFICES OF PETER T. NICHOLL           SAWYER        ROBERT R      MD      24X16000280       THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                           Appendix A - 505
                                        Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                      Document Page 524 of 624
Claimant        Claimant      State                                                                   Claimant        Claimant      State
Last Name       First Name    Filed   Docket Number     Primary Plaintiff Counsel                     Last Name       First Name    Filed   Docket Number     Primary Plaintiff Counsel
SAYNUK          ANGELA        MD      24X-02001384      THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           CHARLES       MD      24X12000918       THE LAW OFFICES OF PETER T. NICHOLL
SCALES          FRANCIS H     MD      X00000808         THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           CLIFTON R     MD      24X04000498       THE LAW OFFICES OF PETER T. NICHOLL
SCALES          PEMBERTON V   MD      24X02002701       THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           EARL C        MD      X99002221         THE LAW OFFICES OF PETER T. NICHOLL
SCALES          ROBERT H      MD      24X16000154       THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           ERNEST R      MD      98100517CX740     THE LAW OFFICES OF PETER T. NICHOLL
SCANLON         EVELYN        MD      24X05000070       THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           FORREST       MD      24X03000333       THE LAW OFFICES OF PETER T. NICHOLL
SCANLON         SAMUEL J      MD      24X97014512       THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           FRANCIS M     MD      X01000373         THE LAW OFFICES OF PETER T. NICHOLL
SCARCELLA       TONY          MD      98030511CX212     THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           GARLAND W     MD      24X04000083       THE LAW OFFICES OF PETER T. NICHOLL
SCHADENFROH     JAMES H       MD      24X11000178       THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           IRA B         MD      98324504CX2189    THE LAW OFFICES OF PETER T. NICHOLL
SCHAFER         JOHN H        MD      24X06000492       THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           JAMES J       MD      X00000459         THE LAW OFFICES OF PETER T. NICHOLL
SCHAFER         WILLIAM S     MD      24X04000378       THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           JAMES R       MD      24X03000750       THE LAW OFFICES OF PETER T. NICHOLL
SCHAFER         WILLIAM S     MD      24X08000238       THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           JOHN L        MD      24X-01002002      THE LAW OFFICES OF PETER T. NICHOLL
SCHAFFER        LEROY         MD      24X07000542       THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           JOSEPH L      MD      24X02002284       THE LAW OFFICES OF PETER T. NICHOLL
SCHAUM          MICHAEL A     MD      98219514CX1553    THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           LEONARD       MD      24X14000426       THE LAW OFFICES OF PETER T. NICHOLL
SCHAUM          WILLIAM J     MD      X-01001057        THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           LUCILLE       MD      24X06000298       THE LAW OFFICES OF PETER T. NICHOLL
SCHECH          WILLIAM J     MD      X99001627         THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           MAURICE S     MD      X00001003         THE LAW OFFICES OF PETER T. NICHOLL
SCHEFIELD       FORTUNE C     MD      24X-02000678      THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           MELVIN R      MD      24X03000890       THE LAW OFFICES OF PETER T. NICHOLL
SCHEPERS        CARL G        MD      24X01001366       THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           NOAH F        MD      24X08000116       THE LAW OFFICES OF PETER T. NICHOLL
SCHEPERS        CARL G        MD      X99001476         THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           NOAH F        MD      X00000481         THE LAW OFFICES OF PETER T. NICHOLL
SCHEPERS        DOLORES R     MD      24X05000907       THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           PAUL          MD      24X97080507       THE LAW OFFICES OF PETER T. NICHOLL
SCHEPERS        JOSEPH B      MD      24-X-01-001226    THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           RANDOLPH      MD      24X02002700       THE LAW OFFICES OF PETER T. NICHOLL
SCHEPLENG       EDNA M        MD      98058521CX411     THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           RANDOLPH      MD      24X07000304       THE LAW OFFICES OF PETER T. NICHOLL
SCHEPLENG       JOHN A        MD      24X-02000057      THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           RANDOLPH H    MD      X00000407         THE LAW OFFICES OF PETER T. NICHOLL
SCHILLINGS      JOHN F        MD      X99001558         THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           REGINALD C    MD      24X12000485       THE LAW OFFICES OF PETER T. NICHOLL
SCHINDELL       EMMETT F      MD      24X03000949       THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           ROBERT J      MD      24X05000589       THE LAW OFFICES OF PETER T. NICHOLL
SCHISLER        MICHAEL J     MD      24X04000751       THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           ROBERT J      MD      X99002438         THE LAW OFFICES OF PETER T. NICHOLL
SCHLERF         ANTHONY       MD      24X13000427       THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           ROBERT R      MD      24X04000150       THE LAW OFFICES OF PETER T. NICHOLL
SCHLESNER       RUDOLPH       MD      98275517CX1868    THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           SELMA E       MD      24X11000951       THE LAW OFFICES OF PETER T. NICHOLL
SCHLOER         LORNA M       MD      24X05000015       THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           THEODORE      MD      97269509 CX2028   THE LAW OFFICES OF PETER T. NICHOLL
SCHLUDERBERG    FREDERICK C   MD      24X09000158       THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           THOMAS L      MD      98-044502CX279    THE LAW OFFICES OF PETER T. NICHOLL
SCHLUDERBERG    FREDERICK C   MD      X-98402458        THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           TYRONE        MD      X-01000794        THE LAW OFFICES OF PETER T. NICHOLL
SCHMIDT         JEROME J      MD      X00000694         THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           WALTER        MD      24-X-00-01525     THE LAW OFFICES OF PETER T. NICHOLL
SCHMIDT         JOHN J        MD      24X02002282       THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           WILLIAM S     MD      X99001561         THE LAW OFFICES OF PETER T. NICHOLL
SCHMIDT         ROBERT F      MD      24X01001368       THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           WILLIE E      MD      X00000138         THE LAW OFFICES OF PETER T. NICHOLL
SCHMIDTMANN     FRANK E       MD      X99001372         THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           WILLIE H      MD      X-01000881        THE LAW OFFICES OF PETER T. NICHOLL
SCHMIDTMANN     GLORIA V      MD      24X06000520       THE LAW OFFICES OF PETER T. NICHOLL           SCOTT           WILLIS        MD      98296503CX1981    THE LAW OFFICES OF PETER T. NICHOLL
SCHMIER         DENNIS G      MD      24X07000210       THE LAW OFFICES OF PETER T. NICHOLL           SCOVENS         ROBERT L      MD      24X02001744       THE LAW OFFICES OF PETER T. NICHOLL
SCHMITZ         LOUIS H       MD      98303519CX2056    THE LAW OFFICES OF PETER T. NICHOLL           SCRIBER         EUGENE L      MD      X-01000797        THE LAW OFFICES OF PETER T. NICHOLL
SCHNEIDER       GEORGE R      MD      X99001626         THE LAW OFFICES OF PETER T. NICHOLL           SCRIBNER        PAUL A        MD      24X14000232       THE LAW OFFICES OF PETER T. NICHOLL
SCHOEN          JOSEPH E      MD      98156515CX1147    THE LAW OFFICES OF PETER T. NICHOLL           SCRIBNER        STANFORD P    MD      24X03000706       THE LAW OFFICES OF PETER T. NICHOLL
SCHOEPFLIN      RONALD C      MD      24X08000081       THE LAW OFFICES OF PETER T. NICHOLL           SCRIBNER        STERLING S    MD      24X03000798       THE LAW OFFICES OF PETER T. NICHOLL
SCHOFF          ROBERT B      MD      X00001021         THE LAW OFFICES OF PETER T. NICHOLL           SCRIBNER        WILLIAM N     MD      98197521CX1419    THE LAW OFFICES OF PETER T. NICHOLL
SCHOMBURG       WILLIAM W     MD      24X07000534       THE LAW OFFICES OF PETER T. NICHOLL           SCRIPP          TONY          MD      24X07000059       THE LAW OFFICES OF PETER T. NICHOLL
SCHOMBURG       WILLIAM W     MD      98289507CX1919    THE LAW OFFICES OF PETER T. NICHOLL           SCRIPP          TONY          MD      X99001515         THE LAW OFFICES OF PETER T. NICHOLL
SCHOOLS         JAMES R       MD      X00000975         THE LAW OFFICES OF PETER T. NICHOLL           SCROGGINS       ERNESTINE M   MD      24X14000233       THE LAW OFFICES OF PETER T. NICHOLL
SCHOOLS         JANET P       MD      24X06000545       THE LAW OFFICES OF PETER T. NICHOLL           SCRUGGS         ALVER B       MD      24X05000286       THE LAW OFFICES OF PETER T. NICHOLL
SCHORR          CATHY R       MD      24X06000434       THE LAW OFFICES OF PETER T. NICHOLL           SCRUGGS         BARBARA J     MD      X99000450         THE LAW OFFICES OF PETER T. NICHOLL
SCHRACK         DONALD H      MD      X99002203         THE LAW OFFICES OF PETER T. NICHOLL           SEABREEZE-BEY   EUGENE C      MD      24X11000927       THE LAW OFFICES OF PETER T. NICHOLL
SCHRACK         EDITH D       MD      24X06000383       THE LAW OFFICES OF PETER T. NICHOLL           SEARS           OLIVER R      MD      97269507 CX2026   THE LAW OFFICES OF PETER T. NICHOLL
SCHRAMM         CLIFFORD W    MD      24X-01001534      THE LAW OFFICES OF PETER T. NICHOLL           SEIFERT         MARY E        MD      24X06000212       THE LAW OFFICES OF PETER T. NICHOLL
SCHREIBER       GEORGE E      MD      98162503CX1164    THE LAW OFFICES OF PETER T. NICHOLL           SEIFERT         ROBERT M      MD      X99001825         THE LAW OFFICES OF PETER T. NICHOLL
SCHRIEFER       JAMES G       MD      X00000659         THE LAW OFFICES OF PETER T. NICHOLL           SEIVERS         FRANK         MD      24X05000841       THE LAW OFFICES OF PETER T. NICHOLL
SCHRIEFER       JOHN E        MD      24X-02002542      THE LAW OFFICES OF PETER T. NICHOLL           SEIVERS         FRANK         MD      98191504CX1369    THE LAW OFFICES OF PETER T. NICHOLL
SCHROEDER       CAMILLA A     MD      24X04000896       THE LAW OFFICES OF PETER T. NICHOLL           SEIVERS         JOYCE E       MD      24X10000492       THE LAW OFFICES OF PETER T. NICHOLL
SCHROEDER       EUGENE        MD      X99001751         THE LAW OFFICES OF PETER T. NICHOLL           SEIVERS         STANLEY W     MD      XXX-XX-XXXX       THE LAW OFFICES OF PETER T. NICHOLL
SCHROEDER       LOUIS M       MD      X00000881         THE LAW OFFICES OF PETER T. NICHOLL           SELANDER        ANTON R       MD      24X08000069       THE LAW OFFICES OF PETER T. NICHOLL
SCHULER         DAVID L       MD      98310514CX2092    THE LAW OFFICES OF PETER T. NICHOLL           SELANDER        JOSEPH M      MD      X00001460         THE LAW OFFICES OF PETER T. NICHOLL
SCHULMAN        ANN P         MD      24X06000495       THE LAW OFFICES OF PETER T. NICHOLL           SELDON          NORMAN        MD      X99002102         THE LAW OFFICES OF PETER T. NICHOLL
SCHULMAN        PAUL F        MD      24X09000149       THE LAW OFFICES OF PETER T. NICHOLL           SELIG           WILLIAM A     MD      X01000488         THE LAW OFFICES OF PETER T. NICHOLL
SCHULMAN        PAUL F        MD      98163551CX1230    THE LAW OFFICES OF PETER T. NICHOLL           SELL            RAYMOND L     MD      24X01001305       THE LAW OFFICES OF PETER T. NICHOLL
SCHULTZ         ANDREW F      MD      X00000895         THE LAW OFFICES OF PETER T. NICHOLL           SELLERS         MABLE G       MD      24X05000250       THE LAW OFFICES OF PETER T. NICHOLL
SCHULTZ         JAMES L       MD      99-000441         THE LAW OFFICES OF PETER T. NICHOLL           SELLMAN         ROBERT P      MD      X00000865         THE LAW OFFICES OF PETER T. NICHOLL
SCHULTZ         JOSEPH J      MD      98329514CX2239    THE LAW OFFICES OF PETER T. NICHOLL           SELWAY          MELVIN R      MD      24X07000276       THE LAW OFFICES OF PETER T. NICHOLL
SCHULTZ         THOMAS V      MD      24-C-00001128     THE LAW OFFICES OF PETER T. NICHOLL           SEMANCIK        LOUISE        MD      24X10000295       THE LAW OFFICES OF PETER T. NICHOLL
SCHUTZ          RUDOLPH E     MD      X99001637         THE LAW OFFICES OF PETER T. NICHOLL           SEMENKOW        JUDITH E      MD      24X06000656       THE LAW OFFICES OF PETER T. NICHOLL
SCHUYLER        JAMES A       MD      X00001100         THE LAW OFFICES OF PETER T. NICHOLL           SEMENKOW        NORBERT J     MD      X99001512         THE LAW OFFICES OF PETER T. NICHOLL
SCHWALLENBERG   ANNA M        MD      24X04001099       THE LAW OFFICES OF PETER T. NICHOLL           SENFT           DAVID L       MD      X01000350         THE LAW OFFICES OF PETER T. NICHOLL
SCHWARTZ        AARON H       MD      X-98402513        THE LAW OFFICES OF PETER T. NICHOLL           SERRALL         GILBERT       MD      24X01001119       THE LAW OFFICES OF PETER T. NICHOLL
SCHWARTZ        CHARLES L     MD      24X11000071       THE LAW OFFICES OF PETER T. NICHOLL           SERVICE         ALBERT H      MD      24X-01002044      THE LAW OFFICES OF PETER T. NICHOLL
SCHWARTZ        HENRY         MD      98-344505CX2427   THE LAW OFFICES OF PETER T. NICHOLL           SESSIONS        BOYSIE T      MD      24X03001057       THE LAW OFFICES OF PETER T. NICHOLL
SCIABARRASI     MICHAEL J     MD      X00000037         THE LAW OFFICES OF PETER T. NICHOLL           SETTLE          ROBERT L      MD      24X09000063       THE LAW OFFICES OF PETER T. NICHOLL
SCIBLE          GEORGE A      MD      24X07000452       THE LAW OFFICES OF PETER T. NICHOLL           SEWARD          MILDRED L.    MD      97268503 CX2015   THE LAW OFFICES OF PETER T. NICHOLL
SCIBLE          GEORGE A      MD      X99000242         THE LAW OFFICES OF PETER T. NICHOLL           SEWARD          YOLANDA M     MD      24X09000070       THE LAW OFFICES OF PETER T. NICHOLL
SCISCIONE       JAMES J       MD      24X05000542       THE LAW OFFICES OF PETER T. NICHOLL           SEXTON          LESLIE B      MD      24X09000390       THE LAW OFFICES OF PETER T. NICHOLL
SCISCIONE       JAMES J       MD      98268508CX1809    THE LAW OFFICES OF PETER T. NICHOLL           SGROI           AGNES         MD      24X01001579       THE LAW OFFICES OF PETER T. NICHOLL
SCOTT           ALAN L        MD      24X09000482       THE LAW OFFICES OF PETER T. NICHOLL           SHACKLEFORD     ROBERT        MD      24X-02001248      THE LAW OFFICES OF PETER T. NICHOLL
SCOTT           BERNARD W     MD      24-X-01-000728    THE LAW OFFICES OF PETER T. NICHOLL           SHADE           JOHN A        MD      X99001554         THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                                Appendix A - 506
                                        Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                      Document Page 525 of 624
Claimant        Claimant      State                                                                   Claimant     Claimant     State
Last Name       First Name    Filed   Docket Number     Primary Plaintiff Counsel                     Last Name    First Name   Filed   Docket Number      Primary Plaintiff Counsel
SHADEED         YAHYA         MD      24X02002291       THE LAW OFFICES OF PETER T. NICHOLL           SHILOW       BARTON R     MD      24X-01002119       THE LAW OFFICES OF PETER T. NICHOLL
SHADUK          JOHN L        MD      24X-01001860      THE LAW OFFICES OF PETER T. NICHOLL           SHINDEL      LEONARD R    MD      24X02001854        THE LAW OFFICES OF PETER T. NICHOLL
SHADUK          PAULETTE      MD      24X13000003       THE LAW OFFICES OF PETER T. NICHOLL           SHINE        JAMES E      MD      X99001978          THE LAW OFFICES OF PETER T. NICHOLL
SHAFFER         DALE E        MD      X00000695         THE LAW OFFICES OF PETER T. NICHOLL           SHIPMAN      RUSSELL E    MD      24X12000657        THE LAW OFFICES OF PETER T. NICHOLL
SHAFFER         EDWARD R      MD      X01000275         THE LAW OFFICES OF PETER T. NICHOLL           SHIPP-BEY    CLARENCE G   MD      97255523 CX1946    THE LAW OFFICES OF PETER T. NICHOLL
SHAFFER         JAMES L       MD      24X12000861       THE LAW OFFICES OF PETER T. NICHOLL           SHIVE        SUSAN L      MD      24X03000282        THE LAW OFFICES OF PETER T. NICHOLL
SHAFFER         RONALD G      MD      X00000189         THE LAW OFFICES OF PETER T. NICHOLL           SHIVERS      CALVIN       MD      24X01001971        THE LAW OFFICES OF PETER T. NICHOLL
SHAFFER         VERNON        MD      24X12000497       THE LAW OFFICES OF PETER T. NICHOLL           SHIVERS      WILLIAM E    MD      X99000162          THE LAW OFFICES OF PETER T. NICHOLL
SHANHOLTZ       JOYCE M       MD      24X05000088       THE LAW OFFICES OF PETER T. NICHOLL           SHOCKEY      CHARLES K    MD      X99001251          THE LAW OFFICES OF PETER T. NICHOLL
SHANHOLTZ       KENT N        MD      X99002123         THE LAW OFFICES OF PETER T. NICHOLL           SHOEMAKER    HOWARD C     MD      24X04000625        THE LAW OFFICES OF PETER T. NICHOLL
SHANNON         EUGENE F      MD      98051509CX369     THE LAW OFFICES OF PETER T. NICHOLL           SHORT        EUGENE L     MD      24X12001010        THE LAW OFFICES OF PETER T. NICHOLL
SHARIF          DAWUD A       MD      X00001097         THE LAW OFFICES OF PETER T. NICHOLL           SHOTT        EMIL A       MD      X99002230          THE LAW OFFICES OF PETER T. NICHOLL
SHARIF          TAVON E       MD      24X03000083       THE LAW OFFICES OF PETER T. NICHOLL           SHOWELL      ELAINE V     MD      24X02001779        THE LAW OFFICES OF PETER T. NICHOLL
SHARP           ANNIE M       MD      24X10000130       THE LAW OFFICES OF PETER T. NICHOLL           SHREVE       PAUL R       MD      24X10000502        THE LAW OFFICES OF PETER T. NICHOLL
SHARP           CHARLES H     MD      X99000337         THE LAW OFFICES OF PETER T. NICHOLL           SHREVES      HAROLD       MD      X00000832          THE LAW OFFICES OF PETER T. NICHOLL
SHARP           MELVIN E      MD      X00000820         THE LAW OFFICES OF PETER T. NICHOLL           SHREWSBURY   JAMES M      MD      24X-02000811       THE LAW OFFICES OF PETER T. NICHOLL
SHARPE          LEWIS J       MD      24X-02001390      THE LAW OFFICES OF PETER T. NICHOLL           SHREY        GARY V       MD      X99002096          THE LAW OFFICES OF PETER T. NICHOLL
SHARPE          TYRONE R      MD      24X02001778       THE LAW OFFICES OF PETER T. NICHOLL           SHROPSHIRE   CHALMERS J   MD      24X05000721        THE LAW OFFICES OF PETER T. NICHOLL
SHARPS          WILLIAM L     MD      X99002209         THE LAW OFFICES OF PETER T. NICHOLL           SHROPSHIRE   CHALMERS J   MD      24X15000452        THE LAW OFFICES OF PETER T. NICHOLL
SHAVER          RICHARD L     MD      X00001019         THE LAW OFFICES OF PETER T. NICHOLL           SHULER       MAYLOY       MD      24X02002297        THE LAW OFFICES OF PETER T. NICHOLL
SHAW            CORNELL R     MD      X00000614         THE LAW OFFICES OF PETER T. NICHOLL           SHULER       RUBY C       MD      24X05000153        THE LAW OFFICES OF PETER T. NICHOLL
SHAW            DANIEL        MD      24X15000140       THE LAW OFFICES OF PETER T. NICHOLL           SHULKA       THEODORE A   MD      24X01001380        THE LAW OFFICES OF PETER T. NICHOLL
SHAW            DAVID         MD      24X01001354       THE LAW OFFICES OF PETER T. NICHOLL           SHULTZ       LAURA E      MD      24X-02000051       THE LAW OFFICES OF PETER T. NICHOLL
SHAW            ERNEST E      MD      X99000842         THE LAW OFFICES OF PETER T. NICHOLL           SHUPE        CLIFFORD H   MD      X00000558          THE LAW OFFICES OF PETER T. NICHOLL
SHAW            GEORGE R      MD      24X04001146       THE LAW OFFICES OF PETER T. NICHOLL           SIEGEL       JAMES M      MD      24X-02000888       THE LAW OFFICES OF PETER T. NICHOLL
SHAW            GWENDOLYN Z   MD      24X05000064       THE LAW OFFICES OF PETER T. NICHOLL           SIEGEL       PHYLLIS      MD      24X05000468        THE LAW OFFICES OF PETER T. NICHOLL
SHAW            HARVEY J      MD      X00000864         THE LAW OFFICES OF PETER T. NICHOLL           SIEKIERSKI   RICHARD A    MD      X99002088          THE LAW OFFICES OF PETER T. NICHOLL
SHAW            JOHNNIE B     MD      24X02001772       THE LAW OFFICES OF PETER T. NICHOLL           SIELICKI     ADAM P       MD      X01000186          THE LAW OFFICES OF PETER T. NICHOLL
SHAW            JOHNNIE B     MD      24X08000389       THE LAW OFFICES OF PETER T. NICHOLL           SILER        EARL O       MD      99-001321          THE LAW OFFICES OF PETER T. NICHOLL
SHAW            MOSCOW S      MD      98309516CX2076    THE LAW OFFICES OF PETER T. NICHOLL           SILLS        DANIEL R     MD      24X-01001824       THE LAW OFFICES OF PETER T. NICHOLL
SHAW            NORMA E       MD      24X05000085       THE LAW OFFICES OF PETER T. NICHOLL           SILVA        MELVIN V     MD      98310509CX2087     THE LAW OFFICES OF PETER T. NICHOLL
SHAW            RICHARD J     MD      24X03000720       THE LAW OFFICES OF PETER T. NICHOLL           SILVER-EL    CLINTON M    MD      24X03000888        THE LAW OFFICES OF PETER T. NICHOLL
SHAW            RUBY L        MD      24X11000948       THE LAW OFFICES OF PETER T. NICHOLL           SILVESTRI    NICHOLAS D   MD      98120510CX843      THE LAW OFFICES OF PETER T. NICHOLL
SHAW            WESLEY L      MD      X99001698         THE LAW OFFICES OF PETER T. NICHOLL           SIMA         RICHARD G    MD      X99001802          THE LAW OFFICES OF PETER T. NICHOLL
SHAW-FRANKLIN   VIDIUS        MD      24X12000750       THE LAW OFFICES OF PETER T. NICHOLL           SIMMERS      DANIEL R     MD      24X-03000324       THE LAW OFFICES OF PETER T. NICHOLL
SHEARD          CORNELIUS E   MD      24X01000474       THE LAW OFFICES OF PETER T. NICHOLL           SIMMONS      AUDREY       MD      24X04001118        THE LAW OFFICES OF PETER T. NICHOLL
SHEARD          EMANUEL       MD      24X04000686       THE LAW OFFICES OF PETER T. NICHOLL           SIMMONS      BERNARD J    MD      X-98402590         THE LAW OFFICES OF PETER T. NICHOLL
SHEARN          EDWARD C      MD      98295508CX1974    THE LAW OFFICES OF PETER T. NICHOLL           SIMMONS      CLARENCE E   MD      98085515CX622      THE LAW OFFICES OF PETER T. NICHOLL
SHEARS          RONALD F      MD      24X-01002046      THE LAW OFFICES OF PETER T. NICHOLL           SIMMONS      FLOYD W      MD      24X01-001664       THE LAW OFFICES OF PETER T. NICHOLL
SHECKELLS       OLIVE M       MD      X00001067         THE LAW OFFICES OF PETER T. NICHOLL           SIMMONS      GERALD A     MD      24X02001122        THE LAW OFFICES OF PETER T. NICHOLL
SHEESLEY        GRANT H       MD      24X04000379       THE LAW OFFICES OF PETER T. NICHOLL           SIMMONS      HAROLD A     MD      24X06000665        THE LAW OFFICES OF PETER T. NICHOLL
SHELDON         BARRY C       MD      24X11000348       THE LAW OFFICES OF PETER T. NICHOLL           SIMMONS      JOAN E       MD      24X04001020        THE LAW OFFICES OF PETER T. NICHOLL
SHELLENBERGER   STEWART A     MD      24X14000235       THE LAW OFFICES OF PETER T. NICHOLL           SIMMONS      JOHN M       MD      24X10000137        THE LAW OFFICES OF PETER T. NICHOLL
SHELTON         BETTY M       MD      24X05000067       THE LAW OFFICES OF PETER T. NICHOLL           SIMMONS      JOSEPH L     MD      98212511CX1531     THE LAW OFFICES OF PETER T. NICHOLL
SHELTON         CATHERINE     MD      X01000019         THE LAW OFFICES OF PETER T. NICHOLL           SIMMONS      LEROY        MD      24-X-01-000729     THE LAW OFFICES OF PETER T. NICHOLL
SHELTON         CLEVELAND L   MD      X00001028         THE LAW OFFICES OF PETER T. NICHOLL           SIMMONS      LEROY        MD      97255520 CX 1943   THE LAW OFFICES OF PETER T. NICHOLL
SHELTON         ELIZABETH     MD      24X05000094       THE LAW OFFICES OF PETER T. NICHOLL           SIMMS        AMOS E       MD      X99002514          THE LAW OFFICES OF PETER T. NICHOLL
SHELTON         GEORGE B      MD      24X06000136       THE LAW OFFICES OF PETER T. NICHOLL           SIMMS        CHESTER      MD      24X-02000973       THE LAW OFFICES OF PETER T. NICHOLL
SHELTON         GREGORY B     MD      X00001484         THE LAW OFFICES OF PETER T. NICHOLL           SIMMS        CLARENCE E   MD      X00001138          THE LAW OFFICES OF PETER T. NICHOLL
SHELTON         ROBERT        MD      24X04001013       THE LAW OFFICES OF PETER T. NICHOLL           SIMMS        CLARENCE W   MD      X01000516          THE LAW OFFICES OF PETER T. NICHOLL
SHELTON         ROBERT        MD      24X05000517       THE LAW OFFICES OF PETER T. NICHOLL           SIMMS        ERNEST L     MD      X00000319          THE LAW OFFICES OF PETER T. NICHOLL
SHELTON         ROBERT W      MD      X-01001100        THE LAW OFFICES OF PETER T. NICHOLL           SIMMS        JOANN        MD      24X04001117        THE LAW OFFICES OF PETER T. NICHOLL
SHELTON         SARAH M       MD      X01000490         THE LAW OFFICES OF PETER T. NICHOLL           SIMMS        LAWRENCE C   MD      24X-02001059       THE LAW OFFICES OF PETER T. NICHOLL
SHEPARD         CLIFFORD F    MD      24X06000549       THE LAW OFFICES OF PETER T. NICHOLL           SIMMS        LAWRENCE C   MD      24X07000352        THE LAW OFFICES OF PETER T. NICHOLL
SHEPHERD        COLLINS J     MD      24X14000361       THE LAW OFFICES OF PETER T. NICHOLL           SIMMS        LAWRENCE C   MD      X00000833          THE LAW OFFICES OF PETER T. NICHOLL
SHEPPARD        WILLIAM R     MD      97330518CX2389    THE LAW OFFICES OF PETER T. NICHOLL           SIMMS        LOUISE A     MD      24X06000433        THE LAW OFFICES OF PETER T. NICHOLL
SHERIDAN        CATHERINE A   MD      98261508CX1732    THE LAW OFFICES OF PETER T. NICHOLL           SIMMS        MASON G      MD      X00001501          THE LAW OFFICES OF PETER T. NICHOLL
SHERMAN         CARL A        MD      24X15000317       THE LAW OFFICES OF PETER T. NICHOLL           SIMMS        THOMAS E     MD      99-000740          THE LAW OFFICES OF PETER T. NICHOLL
SHERROD         DONNELL       MD      X-01001104        THE LAW OFFICES OF PETER T. NICHOLL           SIMMS        THOMAS L     MD      98162505CX1166     THE LAW OFFICES OF PETER T. NICHOLL
SHEWBRIDGE      DAVID L       MD      97311564 CX2296   THE LAW OFFICES OF PETER T. NICHOLL           SIMMS        WILBERT      MD      X99000335          THE LAW OFFICES OF PETER T. NICHOLL
SHEWBRIDGE      GROVER B      MD      X00001448         THE LAW OFFICES OF PETER T. NICHOLL           SIMMS        WILLIAM L    MD      24X04000231        THE LAW OFFICES OF PETER T. NICHOLL
SHEWBRIDGE      PATRICIA A    MD      24X05000158       THE LAW OFFICES OF PETER T. NICHOLL           SIMON        PAUL         MD      X-98402493         THE LAW OFFICES OF PETER T. NICHOLL
SHIELDS         CLAUDETTE A   MD      24X12001088       THE LAW OFFICES OF PETER T. NICHOLL           SIMPKINS     JAMES        MD      X99002213          THE LAW OFFICES OF PETER T. NICHOLL
SHIELDS         ERNEST A      MD      98035503CX230     THE LAW OFFICES OF PETER T. NICHOLL           SIMPKINS     MELVIN       MD      98162513CX1174     THE LAW OFFICES OF PETER T. NICHOLL
SHIELDS         RAYMOND F     MD      98268505CX1806    THE LAW OFFICES OF PETER T. NICHOLL           SIMPSON      GEORGE E     MD      24X10000109        THE LAW OFFICES OF PETER T. NICHOLL
SHIELDS         ROBERT M      MD      98134503CX925     THE LAW OFFICES OF PETER T. NICHOLL           SIMPSON      LAWRENCE     MD      24X02002278        THE LAW OFFICES OF PETER T. NICHOLL
SHIFFLETT       DAVID W       MD      98247511CX1690    THE LAW OFFICES OF PETER T. NICHOLL           SIMPSON      LEE A        MD      24X03001043        THE LAW OFFICES OF PETER T. NICHOLL
SHIFFLETT       GENEVA M      MD      24X09000394       THE LAW OFFICES OF PETER T. NICHOLL           SIMPSON      STEVEN L     VA      700CL0029201V-05   THE LAW OFFICES OF PETER T. NICHOLL
SHIFFLETT       JAMES M       MD      98254517CX1717    THE LAW OFFICES OF PETER T. NICHOLL           SIMS         GREGORY C    MD      X00001024          THE LAW OFFICES OF PETER T. NICHOLL
SHIFFLETT       JULIAN W      MD      24X09000391       THE LAW OFFICES OF PETER T. NICHOLL           SIMS         HORACE       MD      X00000734          THE LAW OFFICES OF PETER T. NICHOLL
SHIFFLETT       WILLIAM J     MD      98232502CX1621    THE LAW OFFICES OF PETER T. NICHOLL           SIMS         HORACE       MD      X00001292          THE LAW OFFICES OF PETER T. NICHOLL
SHIFLETT        ALVIN S       MD      98-072578CX575    THE LAW OFFICES OF PETER T. NICHOLL           SINCLAIR     LACY W       MD      98233502CX1628     THE LAW OFFICES OF PETER T. NICHOLL
SHIFLETT        IRVING H      MD      24X05000187       THE LAW OFFICES OF PETER T. NICHOLL           SINES        CECIL R      MD      24X03000566        THE LAW OFFICES OF PETER T. NICHOLL
SHIFLETT        MATTIE L      MD      24X02002703       THE LAW OFFICES OF PETER T. NICHOLL           SINES        NORMAN I     MD      24X11000929        THE LAW OFFICES OF PETER T. NICHOLL
SHIFLETT        RUSSELL K     MD      95268502          THE LAW OFFICES OF PETER T. NICHOLL           SINGLE       KENNETH      MD      98-023518CX121     THE LAW OFFICES OF PETER T. NICHOLL
SHIFLETT        WILLIAM R     MD      24X16000143       THE LAW OFFICES OF PETER T. NICHOLL           SINGLE       ROOSEVELT    MD      98043506CX271      THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                             Appendix A - 507
                                      Case 17-03105               Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                                     Document Page 526 of 624
Claimant      Claimant      State                                                                    Claimant    Claimant     State
Last Name     First Name    Filed   Docket Number      Primary Plaintiff Counsel                     Last Name   First Name   Filed   Docket Number     Primary Plaintiff Counsel
SINGLETARY    ANDREW        MD      24X-02000291       THE LAW OFFICES OF PETER T. NICHOLL           SMITH       FRANK        MD      X01000148         THE LAW OFFICES OF PETER T. NICHOLL
SINGLETARY    EDDIE         MD      97248531 CX1905    THE LAW OFFICES OF PETER T. NICHOLL           SMITH       GARRY        MD      24X01001327       THE LAW OFFICES OF PETER T. NICHOLL
SINGLETARY    LEVERN        MD      X99001525          THE LAW OFFICES OF PETER T. NICHOLL           SMITH       GARY L       MD      X99001991         THE LAW OFFICES OF PETER T. NICHOLL
SINGLETERRY   SYLVESTER M   MD      24X01001425        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       GAYLORD      MD      X99000217         THE LAW OFFICES OF PETER T. NICHOLL
SINGLETON     GEORGE R      MD      24X13000114        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       GENEVA       MD      24X05000013       THE LAW OFFICES OF PETER T. NICHOLL
SINGLEY       HOWARD B      MD      24X03000595        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       GEORGE       MD      24X01001973       THE LAW OFFICES OF PETER T. NICHOLL
SINKLER       THOMAS L      MD      98169519CX1256     THE LAW OFFICES OF PETER T. NICHOLL           SMITH       GEORGE A     MD      24X12000387       THE LAW OFFICES OF PETER T. NICHOLL
SINSEL        PATRICIA L    MD      24X06000408        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       GEORGE A     MD      24X17000173       THE LAW OFFICES OF PETER T. NICHOLL
SIPEREK       ALLEN G       MD      24X11000158        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       GEORGE E     MD      98289512CX1924    THE LAW OFFICES OF PETER T. NICHOLL
SIZEMORE      BERNADINE W   MD      24X05000018        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       GEORGE H     MD      24X01001975       THE LAW OFFICES OF PETER T. NICHOLL
SIZEMORE      LEWIS A       MD      X99001839          THE LAW OFFICES OF PETER T. NICHOLL           SMITH       GEORGE W     MD      X00000907         THE LAW OFFICES OF PETER T. NICHOLL
SKATES        ZERITA L      MD      24X04001138        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       GERALD C     MD      X00000608         THE LAW OFFICES OF PETER T. NICHOLL
SKEENS        DANIEL        MD      97297511 CX2166    THE LAW OFFICES OF PETER T. NICHOLL           SMITH       GILBERT A    MD      98225510CX1594    THE LAW OFFICES OF PETER T. NICHOLL
SKEETE        KEITH N.      MD      97260506 CX1976    THE LAW OFFICES OF PETER T. NICHOLL           SMITH       GLENN D      MD      24X02000380       THE LAW OFFICES OF PETER T. NICHOLL
SKELTON       BERNARD       MD      24X03000599        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       GLENN H      MD      24X10000138       THE LAW OFFICES OF PETER T. NICHOLL
SKETERS       CHARLES       MD      24-X-01-001522     THE LAW OFFICES OF PETER T. NICHOLL           SMITH       GLENN H      MD      24X17000016       THE LAW OFFICES OF PETER T. NICHOLL
SKIDMORE      LARRY M       MD      24X03000345        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       GRACE        MD      24X06000713       THE LAW OFFICES OF PETER T. NICHOLL
SKINNER       EUGENE        MD      24-X-01-001519     THE LAW OFFICES OF PETER T. NICHOLL           SMITH       GREGORY      MD      24X-01002058      THE LAW OFFICES OF PETER T. NICHOLL
SKRUCH        JOHN          MD      X00001207          THE LAW OFFICES OF PETER T. NICHOLL           SMITH       HALWIN K     MD      24X11000242       THE LAW OFFICES OF PETER T. NICHOLL
SKWIRUT       LOUIS M       MD      24X-02000389       THE LAW OFFICES OF PETER T. NICHOLL           SMITH       HAROLD L     MD      24X01000258       THE LAW OFFICES OF PETER T. NICHOLL
SLADE         ALVANIA F     MD      24-X-01-000730     THE LAW OFFICES OF PETER T. NICHOLL           SMITH       HENRY        MD      X01000276         THE LAW OFFICES OF PETER T. NICHOLL
SLASKI        DANIEL R      MD      X99001059          THE LAW OFFICES OF PETER T. NICHOLL           SMITH       HENRY L      MD      X99002119         THE LAW OFFICES OF PETER T. NICHOLL
SLATER        EDWARD G      MD      98113507CX798      THE LAW OFFICES OF PETER T. NICHOLL           SMITH       HERMAN E     MD      97254507 CX1918   THE LAW OFFICES OF PETER T. NICHOLL
SLATER        FRANKLIN A    MD      24X05000052        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       HOWARD D     MD      24X01000257       THE LAW OFFICES OF PETER T. NICHOLL
SLATER        WILLIAM E     MD      X00001142          THE LAW OFFICES OF PETER T. NICHOLL           SMITH       HOWARD R     MD      24X02002363       THE LAW OFFICES OF PETER T. NICHOLL
SLAYTON       JOHNNIE J     VA      700CL0028210H-02   THE LAW OFFICES OF PETER T. NICHOLL           SMITH       JACK K       MD      98232503CX1622    THE LAW OFFICES OF PETER T. NICHOLL
SLICER        JACOB R       MD      24X02001775        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       JAMES        MD      X00001041         THE LAW OFFICES OF PETER T. NICHOLL
SLOAN         BRIAN M       MD      X99001571          THE LAW OFFICES OF PETER T. NICHOLL           SMITH       JAMES E      MD      X99002130         THE LAW OFFICES OF PETER T. NICHOLL
SLUSHER       WILLIAM J     MD      24X15000137        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       JAMES F      MD      X99001284         THE LAW OFFICES OF PETER T. NICHOLL
SMALL         JOHNNY E      MD      24X-03000041       THE LAW OFFICES OF PETER T. NICHOLL           SMITH       JAMES H      MD      96 208516         THE LAW OFFICES OF PETER T. NICHOLL
SMALLEY       JANET E       MD      24X05000752        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       JAMES H      MD      97302504 CX2186   THE LAW OFFICES OF PETER T. NICHOLL
SMALLEY       PHILLIP B     MD      97330503CX2374     THE LAW OFFICES OF PETER T. NICHOLL           SMITH       JAMES T      MD      24-X-01-001220    THE LAW OFFICES OF PETER T. NICHOLL
SMALLS        GEORGE C.     MD      97262502           THE LAW OFFICES OF PETER T. NICHOLL           SMITH       JAMES T      MD      24X12001087       THE LAW OFFICES OF PETER T. NICHOLL
SMALLS        SONJIA D      MD      24X-02001087       THE LAW OFFICES OF PETER T. NICHOLL           SMITH       JAMES T      MD      X99002019         THE LAW OFFICES OF PETER T. NICHOLL
SMALLWOOD     EUGENE A      MD      98058536CX426      THE LAW OFFICES OF PETER T. NICHOLL           SMITH       JAMES W      MD      97352502CX2497    THE LAW OFFICES OF PETER T. NICHOLL
SMARR         JEWELL E      MD      98148511CX1061     THE LAW OFFICES OF PETER T. NICHOLL           SMITH       JERRY M      MD      X99001688         THE LAW OFFICES OF PETER T. NICHOLL
SMART         LEWIS T       MD      98329509CX2234     THE LAW OFFICES OF PETER T. NICHOLL           SMITH       JOHN D       MD      24X14000138       THE LAW OFFICES OF PETER T. NICHOLL
SMELSER       BONNIE        MD      24X10000402        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       JOHN P       MD      98338568CX2392    THE LAW OFFICES OF PETER T. NICHOLL
SMELTZER      ELWOOD F      MD      24X04000381        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       JOHN R       MD      24X-02000633      THE LAW OFFICES OF PETER T. NICHOLL
SMIDDY        CHARLES W     MD      24X03000811        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       JOHN W       MD      X99002663         THE LAW OFFICES OF PETER T. NICHOLL
SMILEY        JAMES E       MD      X99000244          THE LAW OFFICES OF PETER T. NICHOLL           SMITH       JOHNNY       MD      98085504CX611     THE LAW OFFICES OF PETER T. NICHOLL
SMITH         ALAN H        MD      X01000183          THE LAW OFFICES OF PETER T. NICHOLL           SMITH       JOSEPH C     MD      X99001572         THE LAW OFFICES OF PETER T. NICHOLL
SMITH         ANTHONY B     MD      24X01000475        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       JOSEPH T     MD      X00000660         THE LAW OFFICES OF PETER T. NICHOLL
SMITH         ARNOLD K      MD      24X12000628        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       KAREN L      MD      98121515CX866     THE LAW OFFICES OF PETER T. NICHOLL
SMITH         ARTHUR K      MD      24X02002275        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       LZ           MD      X99002626         THE LAW OFFICES OF PETER T. NICHOLL
SMITH         BARRY L       MD      24X03000909        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       LARRY M      MD      24X-02001393      THE LAW OFFICES OF PETER T. NICHOLL
SMITH         BESSIE B      MD      24X01001868        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       LAWRENCE T   MD      98107522CX774     THE LAW OFFICES OF PETER T. NICHOLL
SMITH         BETTY J       MD      24X04000503        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       LEROY        MD      24X-02000104      THE LAW OFFICES OF PETER T. NICHOLL
SMITH         BORIS D       MD      24X-02000387       THE LAW OFFICES OF PETER T. NICHOLL           SMITH       LEWIS A      MD      X99002454         THE LAW OFFICES OF PETER T. NICHOLL
SMITH         CALLY H       MD      24X06000041        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       LILLIAN      MD      24X05000020       THE LAW OFFICES OF PETER T. NICHOLL
SMITH         CALVIN N      MD      24X-02001396       THE LAW OFFICES OF PETER T. NICHOLL           SMITH       LUTHER       MD      X00000432         THE LAW OFFICES OF PETER T. NICHOLL
SMITH         CALVIN R      MD      X-01001158         THE LAW OFFICES OF PETER T. NICHOLL           SMITH       MAGDALENE    MD      24X06000266       THE LAW OFFICES OF PETER T. NICHOLL
SMITH         CARLTON O     MD      X-01001115         THE LAW OFFICES OF PETER T. NICHOLL           SMITH       MARVIN S     MD      X99001054         THE LAW OFFICES OF PETER T. NICHOLL
SMITH         CARROLL M     MD      24X02002293        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       MELVIN L     MD      24X02002227       THE LAW OFFICES OF PETER T. NICHOLL
SMITH         CATHRYN A     MD      24X04000899        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       MELVIN W     MD      98085518CX625     THE LAW OFFICES OF PETER T. NICHOLL
SMITH         CHARLES C     MD      99001540           THE LAW OFFICES OF PETER T. NICHOLL           SMITH       MICHAEL B    MD      X00001081         THE LAW OFFICES OF PETER T. NICHOLL
SMITH         CHARLES T     MD      24X-02000166       THE LAW OFFICES OF PETER T. NICHOLL           SMITH       MICHAEL R    MD      97350504CX2489    THE LAW OFFICES OF PETER T. NICHOLL
SMITH         CLARENCE      MD      24X02002716        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       MILTON T     MD      24X15000023       THE LAW OFFICES OF PETER T. NICHOLL
SMITH         CLYDE F       MD      98295509CX1975     THE LAW OFFICES OF PETER T. NICHOLL           SMITH       MITCHELL R   MD      98310508CX2086    THE LAW OFFICES OF PETER T. NICHOLL
SMITH         CLYDE J       MD      X00000696          THE LAW OFFICES OF PETER T. NICHOLL           SMITH       MORRIS       MD      98310503CX2081    THE LAW OFFICES OF PETER T. NICHOLL
SMITH         DALE A        MD      97261502 CX1979    THE LAW OFFICES OF PETER T. NICHOLL           SMITH       NELLO L      MD      98051505CX365     THE LAW OFFICES OF PETER T. NICHOLL
SMITH         DANIEL P      MD      98295512CX1978     THE LAW OFFICES OF PETER T. NICHOLL           SMITH       PERCY        MD      98320507CX172     THE LAW OFFICES OF PETER T. NICHOLL
SMITH         DANIEL R      MD      24X09000099        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       RALPH A      MD      98163547CX1221    THE LAW OFFICES OF PETER T. NICHOLL
SMITH         DAVID A       MD      24X-01001195       THE LAW OFFICES OF PETER T. NICHOLL           SMITH       RAYMOND P    MD      24X-02002595      THE LAW OFFICES OF PETER T. NICHOLL
SMITH         DELMA M       MD      24X06000237        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       REGINALD C   MD      24X01-001413      THE LAW OFFICES OF PETER T. NICHOLL
SMITH         DERYLE T      MD      24X04000771        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       RICHARD A    MD      95216512          THE LAW OFFICES OF PETER T. NICHOLL
SMITH         DESI R        MD      24X05000040        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       RICHARD G    MD      X-98402589        THE LAW OFFICES OF PETER T. NICHOLL
SMITH         DONALD M      MD      97276522 CX2073    THE LAW OFFICES OF PETER T. NICHOLL           SMITH       RICHARD S    MD      X00000090         THE LAW OFFICES OF PETER T. NICHOLL
SMITH         EARL H        MD      24X02002359        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       ROBERT S     MD      97290509 CX2147   THE LAW OFFICES OF PETER T. NICHOLL
SMITH         EARL R        MD      24X03000433        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       RONALD A     MD      98051514CX374     THE LAW OFFICES OF PETER T. NICHOLL
SMITH         EDWARD J      MD      24X02002296        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       RONALD R     MD      99000442          THE LAW OFFICES OF PETER T. NICHOLL
SMITH         ERNEST S      MD      24X-01001568       THE LAW OFFICES OF PETER T. NICHOLL           SMITH       ROY T        MD      X98402620         THE LAW OFFICES OF PETER T. NICHOLL
SMITH         ESTHER M      MD      24X04000896        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       RUBEN        MD      97248520 CX1894   THE LAW OFFICES OF PETER T. NICHOLL
SMITH         EUGENE D      MD      24X02002226        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       RUFUS        MD      99-000253         THE LAW OFFICES OF PETER T. NICHOLL
SMITH         EUGENE E      MD      98-402533          THE LAW OFFICES OF PETER T. NICHOLL           SMITH       RUSSELL F    MD      24X01-001712      THE LAW OFFICES OF PETER T. NICHOLL
SMITH         FRANK         MD      24X09000191        THE LAW OFFICES OF PETER T. NICHOLL           SMITH       RUSSELL F    MD      X01000563         THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                          Appendix A - 508
                                      Case 17-03105               Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                     Document Page 527 of 624
Claimant     Claimant       State                                                                    Claimant       Claimant      State
Last Name    First Name     Filed   Docket Number      Primary Plaintiff Counsel                     Last Name      First Name    Filed   Docket Number    Primary Plaintiff Counsel
SMITH        SAMUEL H       MD      24X-02000066       THE LAW OFFICES OF PETER T. NICHOLL           SPENCE         EDWARD        MD      X00000409        THE LAW OFFICES OF PETER T. NICHOLL
SMITH        STEPHEN V      MD      98279504CX1876     THE LAW OFFICES OF PETER T. NICHOLL           SPENCE         EDWARD E      MD      X00000338        THE LAW OFFICES OF PETER T. NICHOLL
SMITH        STERLING       MD      24X01001400        THE LAW OFFICES OF PETER T. NICHOLL           SPENCE         KENNETH J     MD      98120514CX847    THE LAW OFFICES OF PETER T. NICHOLL
SMITH        STEWARD J      VA      700CL0030003V-05   THE LAW OFFICES OF PETER T. NICHOLL           SPENCER        CHARLES S     MD      24X-02000889     THE LAW OFFICES OF PETER T. NICHOLL
SMITH        THOMAS G       MD      24X06000368        THE LAW OFFICES OF PETER T. NICHOLL           SPENCER        DAVID H       MD      98309510CX2070   THE LAW OFFICES OF PETER T. NICHOLL
SMITH        TROY W         MD      97311565 CX2297    THE LAW OFFICES OF PETER T. NICHOLL           SPENCER        DAVID M       MD      X98402605        THE LAW OFFICES OF PETER T. NICHOLL
SMITH        VICK C         MD      24X01001033        THE LAW OFFICES OF PETER T. NICHOLL           SPENCER        GARRISON E    MD      24X-01002118     THE LAW OFFICES OF PETER T. NICHOLL
SMITH        WALTER         MD      24X-01002048       THE LAW OFFICES OF PETER T. NICHOLL           SPENCER        GRADY         MD      X01000410        THE LAW OFFICES OF PETER T. NICHOLL
SMITH        WALTER J       MD      24X06000195        THE LAW OFFICES OF PETER T. NICHOLL           SPENCER        HENSON        MD      24X01001379      THE LAW OFFICES OF PETER T. NICHOLL
SMITH        WARRINGTON     MD      X00000444          THE LAW OFFICES OF PETER T. NICHOLL           SPENCER        MARQUIS P     MD      X00001022        THE LAW OFFICES OF PETER T. NICHOLL
SMITH        WILLIAM C      MD      97346503CX2481     THE LAW OFFICES OF PETER T. NICHOLL           SPENCER        ROBERT L      MD      24X02000721      THE LAW OFFICES OF PETER T. NICHOLL
SMITH        WILLIAM E      MD      24X16000142        THE LAW OFFICES OF PETER T. NICHOLL           SPENCER        ROOSEVELT M   MD      X-01000700       THE LAW OFFICES OF PETER T. NICHOLL
SMITH        WILLIAM E      MD      98338538CX2362     THE LAW OFFICES OF PETER T. NICHOLL           SPENCER        RUBEN M       MD      98133502CX909    THE LAW OFFICES OF PETER T. NICHOLL
SMITH        WILLIAM G      MD      24X05000850        THE LAW OFFICES OF PETER T. NICHOLL           SPENCER        TIMOTHY       MD      X00000689        THE LAW OFFICES OF PETER T. NICHOLL
SMITH        WILLIAM G      MD      98113514CX805      THE LAW OFFICES OF PETER T. NICHOLL           SPENCER        WILLIAM G     MD      X00000078        THE LAW OFFICES OF PETER T. NICHOLL
SMITH        WILLIAM H      MD      24X03000844        THE LAW OFFICES OF PETER T. NICHOLL           SPENCER        WILLIAM P     MD      24X13000606      THE LAW OFFICES OF PETER T. NICHOLL
SMITH        WILLIAM L      MD      24X-01001698       THE LAW OFFICES OF PETER T. NICHOLL           SPERANZELLA    JAMES T       MD      01-000226        THE LAW OFFICES OF PETER T. NICHOLL
SMITH        WILLIAM V      MD      24X04000883        THE LAW OFFICES OF PETER T. NICHOLL           SPICER         DOROTHY L     MD      24X03001041      THE LAW OFFICES OF PETER T. NICHOLL
SMITH        WILSON W       MD      99-002150          THE LAW OFFICES OF PETER T. NICHOLL           SPICER         DOROTHY L     MD      X99002110        THE LAW OFFICES OF PETER T. NICHOLL
SMITH-BEY    LINDA          MD      98288506CX1906     THE LAW OFFICES OF PETER T. NICHOLL           SPINNEY        HOWARD W      MD      X00000469        THE LAW OFFICES OF PETER T. NICHOLL
SMITHWICK    JAMES L        MD      98051501CX384      THE LAW OFFICES OF PETER T. NICHOLL           SPLAIN         LONNIE        MD      24X-01001857     THE LAW OFFICES OF PETER T. NICHOLL
SMITHWICK    PAMELA J       MD      X-01000976         THE LAW OFFICES OF PETER T. NICHOLL           SPONAUGLE      RICHARD M     MD      98142509CX1031   THE LAW OFFICES OF PETER T. NICHOLL
SMITLEY      WILLIAM C      MD      24X16000208        THE LAW OFFICES OF PETER T. NICHOLL           SPORIK         JOHN J        MD      24X-02002593     THE LAW OFFICES OF PETER T. NICHOLL
SMOOT        ANTHONY A      MD      24X12001012        THE LAW OFFICES OF PETER T. NICHOLL           SPORTS         TERRY A       MD      X-01000699       THE LAW OFFICES OF PETER T. NICHOLL
SMOOT        PAUL L.        MD      97282504 CX2087    THE LAW OFFICES OF PETER T. NICHOLL           SPRATLEY       BILLY W       MD      X-01000855       THE LAW OFFICES OF PETER T. NICHOLL
SMOOT        WILLIAM L      MD      98072550CX547      THE LAW OFFICES OF PETER T. NICHOLL           SPRATLEY       ROBERT F      MD      24X04001100      THE LAW OFFICES OF PETER T. NICHOLL
SMOOTH       MICHAEL N      MD      24X-01001694       THE LAW OFFICES OF PETER T. NICHOLL           SPRIGGS        CHARLES W     MD      X00000577        THE LAW OFFICES OF PETER T. NICHOLL
SNEAD        EUGENE         MD      98289511CX1923     THE LAW OFFICES OF PETER T. NICHOLL           SPRINGFIELD    JAMES E       MD      97339555CX2464   THE LAW OFFICES OF PETER T. NICHOLL
SNEAD        JESSIE M       MD      24X-02000386       THE LAW OFFICES OF PETER T. NICHOLL           SPROUSE        GERALD E      MD      X00000626        THE LAW OFFICES OF PETER T. NICHOLL
SNEED        JAMES C        MD      24X06000245        THE LAW OFFICES OF PETER T. NICHOLL           SPRUELL        AMOS A        MD      24X10000153      THE LAW OFFICES OF PETER T. NICHOLL
SNIADACH     ROBERT P       MD      24X01-001654       THE LAW OFFICES OF PETER T. NICHOLL           SPRUILL        EDNA P        MD      24X09000095      THE LAW OFFICES OF PETER T. NICHOLL
SNIADACH     ROSALIE S      MD      24X06000449        THE LAW OFFICES OF PETER T. NICHOLL           SPRUILL        ELLIS         MD      X99002091        THE LAW OFFICES OF PETER T. NICHOLL
SNIDER       HAROLD         MD      24X-02001409       THE LAW OFFICES OF PETER T. NICHOLL           SPRUILL        JAMES H       MD      X01000164        THE LAW OFFICES OF PETER T. NICHOLL
SNIPE        NORWOOD        MD      X00000817          THE LAW OFFICES OF PETER T. NICHOLL           SPRUILL        JOHN L        MD      X00000643        THE LAW OFFICES OF PETER T. NICHOLL
SNOWDEN      ANTHONY B      MD      24X04001158        THE LAW OFFICES OF PETER T. NICHOLL           SPRUILL        WILLIE        MD      98329510CX2235   THE LAW OFFICES OF PETER T. NICHOLL
SNOWDEN      WESLEY W       MD      24X14000244        THE LAW OFFICES OF PETER T. NICHOLL           SQUIRE         MELVIN E      MD      24X01001580      THE LAW OFFICES OF PETER T. NICHOLL
SNYDER       CHARLES E      MD      24X12000856        THE LAW OFFICES OF PETER T. NICHOLL           SQUIRE         WILLIE W      MD      24X02002295      THE LAW OFFICES OF PETER T. NICHOLL
SNYDER       GARY L         MD      X99002237          THE LAW OFFICES OF PETER T. NICHOLL           ST. CLAIR      DENNIS L      MD      24X01000471      THE LAW OFFICES OF PETER T. NICHOLL
SNYDER       TRESSIE V      MD      X99000077          THE LAW OFFICES OF PETER T. NICHOLL           ST. JOHN       WILLIE        MD      X00000294        THE LAW OFFICES OF PETER T. NICHOLL
SNYDER       WILLIAM R      MD      24X-02001479       THE LAW OFFICES OF PETER T. NICHOLL           STACEY         GARY L        MD      24X-01001929     THE LAW OFFICES OF PETER T. NICHOLL
SNYDER       WILLIAM W      MD      24X13000746        THE LAW OFFICES OF PETER T. NICHOLL           STACHOROWSKI   JOSEPH F      MD      24X-01002110     THE LAW OFFICES OF PETER T. NICHOLL
SOBLOTNE     ROBERT D       MD      X-98402587         THE LAW OFFICES OF PETER T. NICHOLL           STACHOWSKA     MARTHA R      MD      24X01001933      THE LAW OFFICES OF PETER T. NICHOLL
SOCK         JOSEPH         MD      X00000042          THE LAW OFFICES OF PETER T. NICHOLL           STACKHOUSE     ARTHUR Q      MD      24X-02001394     THE LAW OFFICES OF PETER T. NICHOLL
SOFSKY       EDWIN A        MD      98162502CX1163     THE LAW OFFICES OF PETER T. NICHOLL           STACKHOUSE     JOHN A        MD      X99002525        THE LAW OFFICES OF PETER T. NICHOLL
SOLLON       JAMES S        MD      24X07000429        THE LAW OFFICES OF PETER T. NICHOLL           STACKHOUSE     RAY E         MD      X01000361        THE LAW OFFICES OF PETER T. NICHOLL
SOLLON       NICHOLAS S     MD      24X13000002        THE LAW OFFICES OF PETER T. NICHOLL           STADLER        ANTHONY T     MD      24X01001120      THE LAW OFFICES OF PETER T. NICHOLL
SOLOMON      KENNETH        MD      98317507CX2138     THE LAW OFFICES OF PETER T. NICHOLL           STADLER        DORIS M       MD      24X05000155      THE LAW OFFICES OF PETER T. NICHOLL
SOLOMON      KENNETH H      MD      24X13000706        THE LAW OFFICES OF PETER T. NICHOLL           STADLER        HENRY A       MD      24X-01001859     THE LAW OFFICES OF PETER T. NICHOLL
SOLOMON      NORMAN G       MD      X99000055          THE LAW OFFICES OF PETER T. NICHOLL           STADLER        JANICE C      MD      24X05000152      THE LAW OFFICES OF PETER T. NICHOLL
SOLOMON      PAUL           MD      X99001425          THE LAW OFFICES OF PETER T. NICHOLL           STADLER        JOHN B        MD      24X01001133      THE LAW OFFICES OF PETER T. NICHOLL
SOMERVILLE   ALICE R        MD      24X06000540        THE LAW OFFICES OF PETER T. NICHOLL           STADLER        JOSEPH V      MD      24X-02000882     THE LAW OFFICES OF PETER T. NICHOLL
SOMERVILLE   BESSIE         MD      24X05000016        THE LAW OFFICES OF PETER T. NICHOLL           STAEHLE        JUNIOR T      MD      24C-02002088     THE LAW OFFICES OF PETER T. NICHOLL
SOMERVILLE   CHARLIE        MD      X00000461          THE LAW OFFICES OF PETER T. NICHOLL           STAFFORD       OTTO A        MD      98324537CX2222   THE LAW OFFICES OF PETER T. NICHOLL
SOMERVILLE   MERVIN E       MD      X00000318          THE LAW OFFICES OF PETER T. NICHOLL           STAINBACK      HOWARD L      MD      24X-02000977     THE LAW OFFICES OF PETER T. NICHOLL
SOMERVILLE   ROGER N        MD      98043503CX268      THE LAW OFFICES OF PETER T. NICHOLL           STALLINGS      DENNIS G      MD      24X10000008      THE LAW OFFICES OF PETER T. NICHOLL
SOMERVILLE   WARREN R       MD      98232505CX1624     THE LAW OFFICES OF PETER T. NICHOLL           STALLINGS      JOHN A        MD      24X04001165      THE LAW OFFICES OF PETER T. NICHOLL
SOMERVILLE   WILLIAM H      MD      98-169511CX1248    THE LAW OFFICES OF PETER T. NICHOLL           STALLINGS      THOMAS E      MD      X01000509        THE LAW OFFICES OF PETER T. NICHOLL
SOMMERS      BERTHA         MD      98163541CX1220     THE LAW OFFICES OF PETER T. NICHOLL           STAMPER        MELVIN        MD      98317504CX2135   THE LAW OFFICES OF PETER T. NICHOLL
SOMMERS      JULIUS A       MD      98156518CX1150     THE LAW OFFICES OF PETER T. NICHOLL           STANCIL        WILLIAM       MD      98338569CX2393   THE LAW OFFICES OF PETER T. NICHOLL
SONCZEWSKI   PAUL J         MD      UNKNOWN            THE LAW OFFICES OF PETER T. NICHOLL           STANKIWICZ     WALTER J      MD      X-01001102       THE LAW OFFICES OF PETER T. NICHOLL
SOTHEN       DENVER L       MD      24X02002720        THE LAW OFFICES OF PETER T. NICHOLL           STANLEY        BERNARD       MD      24X11000127      THE LAW OFFICES OF PETER T. NICHOLL
SOTHEN       MARGARET F     MD      24X04001111        THE LAW OFFICES OF PETER T. NICHOLL           STANLEY        CHARLES W     MD      X00001098        THE LAW OFFICES OF PETER T. NICHOLL
SOWARDS      EUGENE F       MD      X99000836          THE LAW OFFICES OF PETER T. NICHOLL           STANLEY        MALCOLM       MD      98106505CX751    THE LAW OFFICES OF PETER T. NICHOLL
SPAKE        WILLIAM N      MD      24X08000344        THE LAW OFFICES OF PETER T. NICHOLL           STANLEY        MARGARET E    MD      24X10000256      THE LAW OFFICES OF PETER T. NICHOLL
SPAKE        WILLIAM N      MD      98170502CX1258     THE LAW OFFICES OF PETER T. NICHOLL           STANLEY        ZACHARIAH     MD      X-98402456       THE LAW OFFICES OF PETER T. NICHOLL
SPANGLER     KENNETH        MD      X00000399          THE LAW OFFICES OF PETER T. NICHOLL           STANSBURY      STEVEN W      MD      24X10000348      THE LAW OFFICES OF PETER T. NICHOLL
SPARACO      MICHAEL S      MD      24X03000802        THE LAW OFFICES OF PETER T. NICHOLL           STANTON        LANZELL       MD      X01000346        THE LAW OFFICES OF PETER T. NICHOLL
SPARKS       CLIFTON L      MD      98204508CX1469     THE LAW OFFICES OF PETER T. NICHOLL           STANTON        MABLE         MD      24X02002721      THE LAW OFFICES OF PETER T. NICHOLL
SPARKS       JAMES O        MD      24X11000259        THE LAW OFFICES OF PETER T. NICHOLL           STARK          JAMES A       MD      24X15000024      THE LAW OFFICES OF PETER T. NICHOLL
SPARKS       RONALD M       MD      X99001752          THE LAW OFFICES OF PETER T. NICHOLL           STARK          ROGER L       MD      24X08000087      THE LAW OFFICES OF PETER T. NICHOLL
SPATARO      DENNIS D       MD      24X11000792        THE LAW OFFICES OF PETER T. NICHOLL           STARON         FRANK L       MD      24-X-01-001228   THE LAW OFFICES OF PETER T. NICHOLL
SPEARMAN     STACY D        MD      X01000570          THE LAW OFFICES OF PETER T. NICHOLL           STATEN         RALPH W       MD      24X02002238      THE LAW OFFICES OF PETER T. NICHOLL
SPEARS       EARNESTINE C   MD      24X09000459        THE LAW OFFICES OF PETER T. NICHOLL           STATON         WAYNE R       MD      X99001675        THE LAW OFFICES OF PETER T. NICHOLL
SPEARS       WILLIE         MD      X01000277          THE LAW OFFICES OF PETER T. NICHOLL           STAUBS         MICHAEL E     MD      24X03000719      THE LAW OFFICES OF PETER T. NICHOLL
SPECA        FRANK          MD      X00001043          THE LAW OFFICES OF PETER T. NICHOLL           STAUBS         ROLAND B      MD      24X01001030      THE LAW OFFICES OF PETER T. NICHOLL
SPENCE       DAISY M        MD      24X06000563        THE LAW OFFICES OF PETER T. NICHOLL           STAVRAKIS      FRANK         MD      X99001573        THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                             Appendix A - 509
                                      Case 17-03105               Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                     Document Page 528 of 624
Claimant      Claimant      State                                                                    Claimant      Claimant         State
Last Name     First Name    Filed   Docket Number      Primary Plaintiff Counsel                     Last Name     First Name       Filed   Docket Number     Primary Plaintiff Counsel
STAYLOR       EDWARD B      MD      97345505CX2474     THE LAW OFFICES OF PETER T. NICHOLL           STRAKA        FRANK P          MD      24X16000376       THE LAW OFFICES OF PETER T. NICHOLL
STEEG         FREDERICK G   MD      98-065502CX485     THE LAW OFFICES OF PETER T. NICHOLL           STRAKA        GEORGE M         MD      X99001913         THE LAW OFFICES OF PETER T. NICHOLL
STEINER       STEPHEN P     MD      X99000835          THE LAW OFFICES OF PETER T. NICHOLL           STRAKA        SHIRLEY C        MD      24X06000058       THE LAW OFFICES OF PETER T. NICHOLL
STEINHOFF     JOHN H        MD      24X15000492        THE LAW OFFICES OF PETER T. NICHOLL           STRAMA        JOHN J           MD      X99001055         THE LAW OFFICES OF PETER T. NICHOLL
STENGEL       JOHN A        MD      X00000746          THE LAW OFFICES OF PETER T. NICHOLL           STRANSKI      MARTIN T         MD      98247504CX1683    THE LAW OFFICES OF PETER T. NICHOLL
STENGEL       SHIRLEY A     MD      24X04000902        THE LAW OFFICES OF PETER T. NICHOLL           STRATMEYER    CARROLL C        MD      24X14000216       THE LAW OFFICES OF PETER T. NICHOLL
STEPANOFF     DAVID A       MD      24X12001046        THE LAW OFFICES OF PETER T. NICHOLL           STRATMEYER    HENRY E          MD      24X01-001444      THE LAW OFFICES OF PETER T. NICHOLL
STEPHENS      JEAN          MD      24X04001120        THE LAW OFFICES OF PETER T. NICHOLL           STRAZZIRE     JOSEPH J         MD      98100516CX739     THE LAW OFFICES OF PETER T. NICHOLL
STEPHENS      STEVE E       MD      98226510CX1606     THE LAW OFFICES OF PETER T. NICHOLL           STREAT        HAROLD           MD      X01001061         THE LAW OFFICES OF PETER T. NICHOLL
STEPHENSON    GILBERT       MD      98191505CX1370     THE LAW OFFICES OF PETER T. NICHOLL           STREATER      VERNON E         MD      24X-01001845      THE LAW OFFICES OF PETER T. NICHOLL
STEPS         JOHN D        MD      98232501CX1620     THE LAW OFFICES OF PETER T. NICHOLL           STREET        GARY W           MD      98247519CX1698    THE LAW OFFICES OF PETER T. NICHOLL
STERLING      RANDOLPH      MD      98324523CX2208     THE LAW OFFICES OF PETER T. NICHOLL           STREET        IDA M            MD      99-000252         THE LAW OFFICES OF PETER T. NICHOLL
STERLING      RUDOLPH       MD      24X15000454        THE LAW OFFICES OF PETER T. NICHOLL           STREET        JAMES D          MD      98247518CX1697    THE LAW OFFICES OF PETER T. NICHOLL
STERLING      RUDOLPH       MD      24X99002127        THE LAW OFFICES OF PETER T. NICHOLL           STREET        RONALD L         MD      24X-02001062      THE LAW OFFICES OF PETER T. NICHOLL
STERLING      WILLIAM G     MD      24X11000503        THE LAW OFFICES OF PETER T. NICHOLL           STREETER      ALICE            MD      24X06000232       THE LAW OFFICES OF PETER T. NICHOLL
STETZER       HELEN E       MD      X99001750          THE LAW OFFICES OF PETER T. NICHOLL           STRICKLIN     ERNEST J         MD      X99000068         THE LAW OFFICES OF PETER T. NICHOLL
STEUERNAGLE   DONALD P      MD      X99001613          THE LAW OFFICES OF PETER T. NICHOLL           STRINGFIELD   CHARLES E        MD      24X-02000160      THE LAW OFFICES OF PETER T. NICHOLL
STEVEN        BENJAMIN F    MD      24X02001768        THE LAW OFFICES OF PETER T. NICHOLL           STROMAN       BOOKER T         MD      24X14000460       THE LAW OFFICES OF PETER T. NICHOLL
STEVENS       CLARENCE      MD      24X13000428        THE LAW OFFICES OF PETER T. NICHOLL           STRONG        FURMAN           MD      98282504          THE LAW OFFICES OF PETER T. NICHOLL
STEVENS       DONALD T      MD      99000261           THE LAW OFFICES OF PETER T. NICHOLL           STROPKO       NICHOLAS W       MD      98-320509CX2174   THE LAW OFFICES OF PETER T. NICHOLL
STEVENS       GARY W        MD      24X03001036        THE LAW OFFICES OF PETER T. NICHOLL           STRZEGOWSKI   DENNIS J         MD      98-320506CX2171   THE LAW OFFICES OF PETER T. NICHOLL
STEVENS       WILLIE M      MD      24X02000726        THE LAW OFFICES OF PETER T. NICHOLL           STUART        MICHAEL R. SR.   MD      96249515          THE LAW OFFICES OF PETER T. NICHOLL
STEVENSON     CAROLYNE O    MD      24X01001423        THE LAW OFFICES OF PETER T. NICHOLL           STUDZINSKI    ALEXANDER P      MD      24X03000794       THE LAW OFFICES OF PETER T. NICHOLL
STEVENSON     JAMES E       MD      98338566CX2390     THE LAW OFFICES OF PETER T. NICHOLL           STUENES       ROLF             MD      24X-01002049      THE LAW OFFICES OF PETER T. NICHOLL
STEVENSON     JOHN R        MD      24X-02000012       THE LAW OFFICES OF PETER T. NICHOLL           STUFFT        DONALD C         MD      X-01000990        THE LAW OFFICES OF PETER T. NICHOLL
STEVENSON     JOSEPH H      MD      24X01001422        THE LAW OFFICES OF PETER T. NICHOLL           STUMP         JC               MD      X01000422         THE LAW OFFICES OF PETER T. NICHOLL
STEVENSON     MARY L        MD      24X05000639        THE LAW OFFICES OF PETER T. NICHOLL           STUMP         WILLIAM E        MD      24X-02000887      THE LAW OFFICES OF PETER T. NICHOLL
STEVENSON     NATHAN A      MD      02X-02000288       THE LAW OFFICES OF PETER T. NICHOLL           STURDIVANT    STEVEN C         MD      98163554CX1233    THE LAW OFFICES OF PETER T. NICHOLL
STEVENSON     WILLIE M      MD      24X10000241        THE LAW OFFICES OF PETER T. NICHOLL           STURGILL      BERNIE B         MD      24X11000151       THE LAW OFFICES OF PETER T. NICHOLL
STEWART       BERNARD       MD      24X-02000971       THE LAW OFFICES OF PETER T. NICHOLL           STURGILL      DONALD I         MD      98254501CX1701    THE LAW OFFICES OF PETER T. NICHOLL
STEWART       BILL T        VA      700CL9927339A-04   THE LAW OFFICES OF PETER T. NICHOLL           STURGILL      RONALD           MD      24X11000130       THE LAW OFFICES OF PETER T. NICHOLL
STEWART       DELANCY       MD      98029501CX196      THE LAW OFFICES OF PETER T. NICHOLL           STUTTS        JOHN H           MD      X00000978         THE LAW OFFICES OF PETER T. NICHOLL
STEWART       DONITA P      MD      X99000452          THE LAW OFFICES OF PETER T. NICHOLL           SUBOCK        JOSEPH E         MD      24X01000249       THE LAW OFFICES OF PETER T. NICHOLL
STEWART       HANNIBAL L    MD      24X03000843        THE LAW OFFICES OF PETER T. NICHOLL           SUDANO        JOANN M          MD      24X03000800       THE LAW OFFICES OF PETER T. NICHOLL
STEWART       JAMES A       MD      24X03001054        THE LAW OFFICES OF PETER T. NICHOLL           SUDANO        VICTOR J         MD      24X-01001854      THE LAW OFFICES OF PETER T. NICHOLL
STEWART       JERRI A       MD      X01000564          THE LAW OFFICES OF PETER T. NICHOLL           SUGGS         ANDREW           MD      24X-01001560      THE LAW OFFICES OF PETER T. NICHOLL
STEWART       JOHN M        MD      X00000452          THE LAW OFFICES OF PETER T. NICHOLL           SUITT         JAMES C          MD      97290508 CX2146   THE LAW OFFICES OF PETER T. NICHOLL
STEWART       LARRY         MD      24X-02000395       THE LAW OFFICES OF PETER T. NICHOLL           SULLENS       HOWARD C         MD      24X15000017       THE LAW OFFICES OF PETER T. NICHOLL
STEWART       LINDA D       MD      24X14000045        THE LAW OFFICES OF PETER T. NICHOLL           SULLIVAN      GREGORY P        MD      X-01001113        THE LAW OFFICES OF PETER T. NICHOLL
STEWART       MICHAEL A     MD      98170501CX1257     THE LAW OFFICES OF PETER T. NICHOLL           SULLIVAN      ROBERT           MD      24X15000131       THE LAW OFFICES OF PETER T. NICHOLL
STEWART       PRESTON H     MD      X99002083          THE LAW OFFICES OF PETER T. NICHOLL           SULLIVAN      WILLIAM M        MD      24X04001101       THE LAW OFFICES OF PETER T. NICHOLL
STEWART       THOMAS L      MD      24X06000487        THE LAW OFFICES OF PETER T. NICHOLL           SULLIVAN      WILLIAM P        MD      24X11000004       THE LAW OFFICES OF PETER T. NICHOLL
STIFFLER      CARROLL L     MD      24X-02000693       THE LAW OFFICES OF PETER T. NICHOLL           SUMMERFIELD   HUFFMAN W        MD      X99001286         THE LAW OFFICES OF PETER T. NICHOLL
STILLS        CLAUDE        MD      X00000763          THE LAW OFFICES OF PETER T. NICHOLL           SUMMERS       EUGENE J         MD      24X05000578       THE LAW OFFICES OF PETER T. NICHOLL
STINCHCOMB    JOHN W        MD      24X03000816        THE LAW OFFICES OF PETER T. NICHOLL           SUMMERS       WILLIAM E        MD      24X02002698       THE LAW OFFICES OF PETER T. NICHOLL
STINEBAUGH    DAVID W       MD      X01000118          THE LAW OFFICES OF PETER T. NICHOLL           SUMMONS       LAWRENCE L       MD      24X12000921       THE LAW OFFICES OF PETER T. NICHOLL
STINEMIRE     CHARLES H     MD      24X09000033        THE LAW OFFICES OF PETER T. NICHOLL           SUMPTER       WELLINGTON       MD      24X11000445       THE LAW OFFICES OF PETER T. NICHOLL
STINEMIRE     LINDA         MD      24X09000071        THE LAW OFFICES OF PETER T. NICHOLL           SUPKO         PAUL J           MD      X99000239         THE LAW OFFICES OF PETER T. NICHOLL
STINNETTE     CARLOS        MD      X99002126          THE LAW OFFICES OF PETER T. NICHOLL           SUPRIK        JOHN A           MD      98093504CX664     THE LAW OFFICES OF PETER T. NICHOLL
STITH         ROBERT L      VA      700CL9927867A-04   THE LAW OFFICES OF PETER T. NICHOLL           SURGUY        FREDERICK C      MD      98092509CX652     THE LAW OFFICES OF PETER T. NICHOLL
STIVERSON     CHARLES N     MD      X00000610          THE LAW OFFICES OF PETER T. NICHOLL           SUROCK        RAYMOND A        MD      24X-01001545      THE LAW OFFICES OF PETER T. NICHOLL
STOCKUM       WILLIAM J     MD      24X04000687        THE LAW OFFICES OF PETER T. NICHOLL           SUSIE         WADE R           MD      24X15000526       THE LAW OFFICES OF PETER T. NICHOLL
STOKES        ALFRED L      MD      98037509CX242      THE LAW OFFICES OF PETER T. NICHOLL           SUSIE         WADE R.          MD      97255516 CX1939   THE LAW OFFICES OF PETER T. NICHOLL
STOKES        ALLEN D       MD      X-98402514         THE LAW OFFICES OF PETER T. NICHOLL           SUTHERLAND    VERNON L         MD      X99002122         THE LAW OFFICES OF PETER T. NICHOLL
STOKES        CARRIE M      MD      24X06000242        THE LAW OFFICES OF PETER T. NICHOLL           SUTHERLAND    WILLIAM D        MD      24X12001123       THE LAW OFFICES OF PETER T. NICHOLL
STOKES        CHARLES W     MD      X00000642          THE LAW OFFICES OF PETER T. NICHOLL           SUTTON        EDNA M           MD      24X05000019       THE LAW OFFICES OF PETER T. NICHOLL
STOKES        CLINTON A     MD      X99001534          THE LAW OFFICES OF PETER T. NICHOLL           SUTTON        JAMES W          MD      X00000826         THE LAW OFFICES OF PETER T. NICHOLL
STOKES        GAIL M        MD      98239501CX1646     THE LAW OFFICES OF PETER T. NICHOLL           SUTTON        LEONARD          MD      98-023512CX115    THE LAW OFFICES OF PETER T. NICHOLL
STOKES        JOSEPH M      MD      98268506CX1807     THE LAW OFFICES OF PETER T. NICHOLL           SUTTON        LOUIS H          MD      98324531CX2216    THE LAW OFFICES OF PETER T. NICHOLL
STOKES        LAVERNE       MD      24X08000085        THE LAW OFFICES OF PETER T. NICHOLL           SUTTON        MARTIN W         MD      X98402625         THE LAW OFFICES OF PETER T. NICHOLL
STOKES        MILTON E      MD      24X13000062        THE LAW OFFICES OF PETER T. NICHOLL           SUTTON        REGINALD M       MD      X01000343         THE LAW OFFICES OF PETER T. NICHOLL
STOKES        ROLAND A      MD      98204509CX1470     THE LAW OFFICES OF PETER T. NICHOLL           SUTTON        ROBERT H         MD      24X10000252       THE LAW OFFICES OF PETER T. NICHOLL
STOKES        STANLEY M     MD      24X04001122        THE LAW OFFICES OF PETER T. NICHOLL           SUTTON        WILLIAM M        MD      24X-02000293      THE LAW OFFICES OF PETER T. NICHOLL
STOKES        WILLIAM O     MD      24X02001976        THE LAW OFFICES OF PETER T. NICHOLL           SWAIN         ARNOLD A         MD      24X01001325       THE LAW OFFICES OF PETER T. NICHOLL
STOKES        WILLIE        MD      24X02002706        THE LAW OFFICES OF PETER T. NICHOLL           SWAIN         JOSEPH L         MD      24X-02001483      THE LAW OFFICES OF PETER T. NICHOLL
STOKES        WILLIE        MD      24X15000220        THE LAW OFFICES OF PETER T. NICHOLL           SWANN         ALBERT           MD      X-01000977        THE LAW OFFICES OF PETER T. NICHOLL
STOLINS       JOHN W        MD      24X04000844        THE LAW OFFICES OF PETER T. NICHOLL           SWANN         JAMES A          MD      98100506CX729     THE LAW OFFICES OF PETER T. NICHOLL
STONE         JOHN P        MD      24X-02000394       THE LAW OFFICES OF PETER T. NICHOLL           SWANSON       CATHERINE        MD      24X-01001998      THE LAW OFFICES OF PETER T. NICHOLL
STONE         LYNN H        MD      24X10000091        THE LAW OFFICES OF PETER T. NICHOLL           SWANSON       NELLIE I         MD      24X03000594       THE LAW OFFICES OF PETER T. NICHOLL
STONE         RALPH G       MD      X99001794          THE LAW OFFICES OF PETER T. NICHOLL           SWANSON       NELLIE I         MD      24X09000002       THE LAW OFFICES OF PETER T. NICHOLL
STOTLER       RICHARD P     MD      X00000462          THE LAW OFFICES OF PETER T. NICHOLL           SWATSKI       HENRY T          MD      24X09000337       THE LAW OFFICES OF PETER T. NICHOLL
STOUFFER      GORDON D      MD      24X03000248        THE LAW OFFICES OF PETER T. NICHOLL           SWEDER        FRANK            MD      X01000420         THE LAW OFFICES OF PETER T. NICHOLL
STOVALL       LEROY         MD      98156503CX1135     THE LAW OFFICES OF PETER T. NICHOLL           SWEET         WALTER D         MD      24X15000243       THE LAW OFFICES OF PETER T. NICHOLL
STRACKE       GEORGE C      MD      98233513CX1639     THE LAW OFFICES OF PETER T. NICHOLL           SWEETWINE     EARL             MD      X99000451         THE LAW OFFICES OF PETER T. NICHOLL
STRAITEN      LOUIS         MD      24X03000420        THE LAW OFFICES OF PETER T. NICHOLL           SWEETWINE     IVY N            MD      98163548CX1227    THE LAW OFFICES OF PETER T. NICHOLL
STRAKA        ANDREW L      MD      24X03000372        THE LAW OFFICES OF PETER T. NICHOLL           SWIGER        EARL R           MD      98329579CX2304    THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                                Appendix A - 510
                                      Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                    Document Page 529 of 624
Claimant      Claimant      State                                                                   Claimant      Claimant       State
Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel                     Last Name     First Name     Filed   Docket Number     Primary Plaintiff Counsel
SWIGER        EARNEST R     MD      X99000237         THE LAW OFFICES OF PETER T. NICHOLL           TAYLOR        MELVIN R       MD      98329576CX2301    THE LAW OFFICES OF PETER T. NICHOLL
SWIGERT       ROBERT        MD      97276512 CX2063   THE LAW OFFICES OF PETER T. NICHOLL           TAYLOR        PARRIS D       MD      X-01000955        THE LAW OFFICES OF PETER T. NICHOLL
SWITTENBURG   RUFUS L       MD      X00001006         THE LAW OFFICES OF PETER T. NICHOLL           TAYLOR        PHILIP W       MD      24X09000042       THE LAW OFFICES OF PETER T. NICHOLL
SWITZER       GERALD W      MD      98176504CX1278    THE LAW OFFICES OF PETER T. NICHOLL           TAYLOR        PHILIP W       MD      98148512CX1062    THE LAW OFFICES OF PETER T. NICHOLL
SWOBODA       WALTER D      MD      X99001447         THE LAW OFFICES OF PETER T. NICHOLL           TAYLOR        RALPH          MD      98289516CX1928    THE LAW OFFICES OF PETER T. NICHOLL
SYKES         RALPH L       MD      X01000285         THE LAW OFFICES OF PETER T. NICHOLL           TAYLOR        RICHARD G      MD      X99001091         THE LAW OFFICES OF PETER T. NICHOLL
SYKES         SAM           MD      98197513CX1411    THE LAW OFFICES OF PETER T. NICHOLL           TAYLOR        RICHARD J      MD      24X05000799       THE LAW OFFICES OF PETER T. NICHOLL
SZELIGA       ELIZABETH L   MD      24X05000068       THE LAW OFFICES OF PETER T. NICHOLL           TAYLOR        ROBERT L       MD      24X10000112       THE LAW OFFICES OF PETER T. NICHOLL
SZOLTYK       CHESTER P     MD      X99001410         THE LAW OFFICES OF PETER T. NICHOLL           TAYLOR        RUFUS W. JR.   MD      95150504          THE LAW OFFICES OF PETER T. NICHOLL
TABOR         JAMES W       MD      98092511CX654     THE LAW OFFICES OF PETER T. NICHOLL           TAYLOR        SHARON L       MD      98058511CX401     THE LAW OFFICES OF PETER T. NICHOLL
TABY          JOHN S        MD      X00001034         THE LAW OFFICES OF PETER T. NICHOLL           TAYLOR        SOLOMON        MD      24-X-01-000725    THE LAW OFFICES OF PETER T. NICHOLL
TAGLIAFERRI   LORETO P      MD      X99002006         THE LAW OFFICES OF PETER T. NICHOLL           TAYLOR        THEODORE M     MD      24X03001040       THE LAW OFFICES OF PETER T. NICHOLL
TALBOTT       EVELYN M      MD      98135514CX942     THE LAW OFFICES OF PETER T. NICHOLL           TAYLOR        THEODORE M     MD      X99002025         THE LAW OFFICES OF PETER T. NICHOLL
TALBOTT       NATHANIEL E   MD      98190506CX1365    THE LAW OFFICES OF PETER T. NICHOLL           TAYLOR        THEOTIS        MD      98211510CX1517    THE LAW OFFICES OF PETER T. NICHOLL
TALBOTT       THEODORE D    MD      98329507CX2232    THE LAW OFFICES OF PETER T. NICHOLL           TAYLOR        THERESA H      MD      24X-02002472      THE LAW OFFICES OF PETER T. NICHOLL
TALIAFERRO    JOSEPH J      MD      98113502CX793     THE LAW OFFICES OF PETER T. NICHOLL           TAYLOR        THOMAS         MD      X99001892         THE LAW OFFICES OF PETER T. NICHOLL
TALKINGTON    ALDEN W       MD      24X-01001549      THE LAW OFFICES OF PETER T. NICHOLL           TAYLOR        WALTER H       MD      24X02002717       THE LAW OFFICES OF PETER T. NICHOLL
TALLEY        ANDERSON N    MD      98086514CX639     THE LAW OFFICES OF PETER T. NICHOLL           TAYLOR        WAYNE C        MD      24X06000200       THE LAW OFFICES OF PETER T. NICHOLL
TALLEY        CHESTER K     MD      24X09000483       THE LAW OFFICES OF PETER T. NICHOLL           TAYLOR        WILLIAM        MD      X99002236         THE LAW OFFICES OF PETER T. NICHOLL
TALLEY        EDWARD R      MD      97269520CX2039    THE LAW OFFICES OF PETER T. NICHOLL           TAYLORSON     PAUL J         MD      X00000782         THE LAW OFFICES OF PETER T. NICHOLL
TALLEY        EDWARD T      MD      24X08000520       THE LAW OFFICES OF PETER T. NICHOLL           TAYLORSON     THOMAS N       MD      24X16000213       THE LAW OFFICES OF PETER T. NICHOLL
TALLEY        JAMES F       MD      24X-02000106      THE LAW OFFICES OF PETER T. NICHOLL           TCHOULAKIAN   RAYMOND R      MD      X99002533         THE LAW OFFICES OF PETER T. NICHOLL
TALLEY        JOHN D        MD      24X04000885       THE LAW OFFICES OF PETER T. NICHOLL           TEEL          ALTON R        MD      24X15000398       THE LAW OFFICES OF PETER T. NICHOLL
TALLEY        KENNETH       MD      24X01000405       THE LAW OFFICES OF PETER T. NICHOLL           TEEL          ALTON R        MD      24X97129503       THE LAW OFFICES OF PETER T. NICHOLL
TAMBERINO     DOMINIC A     MD      98120512CX845     THE LAW OFFICES OF PETER T. NICHOLL           TELLINGTON    CLIFTON        MD      24X02002283       THE LAW OFFICES OF PETER T. NICHOLL
TANA          LEO M         MD      X00000183         THE LAW OFFICES OF PETER T. NICHOLL           TELLINGTON    JANICE L       MD      24X-02002428      THE LAW OFFICES OF PETER T. NICHOLL
TANT          MALCOLM L     MD      99-000249         THE LAW OFFICES OF PETER T. NICHOLL           TELLINGTON    WILLIE C       MD      24X-01001555      THE LAW OFFICES OF PETER T. NICHOLL
TARLTON       EUGENE A      MD      24X14000217       THE LAW OFFICES OF PETER T. NICHOLL           TEMPERA       RICHARD J      MD      X01000576         THE LAW OFFICES OF PETER T. NICHOLL
TASKER        EILEEN        MD      24X08000171       THE LAW OFFICES OF PETER T. NICHOLL           TENLY         GEORGE D       MD      24X03000662       THE LAW OFFICES OF PETER T. NICHOLL
TASKER        PAUL A        MD      X99001536         THE LAW OFFICES OF PETER T. NICHOLL           TERRELL       JIMMIE L       MD      X-01000693        THE LAW OFFICES OF PETER T. NICHOLL
TATE          CHARLES E     MD      X99001275         THE LAW OFFICES OF PETER T. NICHOLL           TERRY         JAMES C        MD      24X07000356       THE LAW OFFICES OF PETER T. NICHOLL
TATE          DALMER R      MD      X99001935         THE LAW OFFICES OF PETER T. NICHOLL           TERRY         JOE W          MD      X99001828         THE LAW OFFICES OF PETER T. NICHOLL
TATE          JAMES W       MD      X01000119         THE LAW OFFICES OF PETER T. NICHOLL           TERRY         THERESA H      MD      24X16000591       THE LAW OFFICES OF PETER T. NICHOLL
TATE          WADELL        MD      98338543CX2367    THE LAW OFFICES OF PETER T. NICHOLL           TERRY         THOMAS         MD      24X-02001249      THE LAW OFFICES OF PETER T. NICHOLL
TATE          WILLIAM J     MD      X99002606         THE LAW OFFICES OF PETER T. NICHOLL           TERRY         WILBERT J      MD      24X07000559       THE LAW OFFICES OF PETER T. NICHOLL
TATTERSALL    RICHARD B     MD      24X-01001928      THE LAW OFFICES OF PETER T. NICHOLL           TERRY         WILBERT J      MD      X01000336         THE LAW OFFICES OF PETER T. NICHOLL
TATUM         ELMER R       MD      24X14000459       THE LAW OFFICES OF PETER T. NICHOLL           TERZIGNI      JOHN A.        MD      97248521 CX1895   THE LAW OFFICES OF PETER T. NICHOLL
TAWNEY        FREDERICK R   MD      24X-02000545      THE LAW OFFICES OF PETER T. NICHOLL           TESAR         CHARLES R      MD      24X04000884       THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        ARLIE R       MD      98239504CX1649    THE LAW OFFICES OF PETER T. NICHOLL           TESAR         HARRY R        MD      24X04000325       THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        AVERY         MD      97254512 CX1923   THE LAW OFFICES OF PETER T. NICHOLL           THACKSTON     ANTHONY        MD      98194501CX1387    THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        BENJAMIN      MD      24X06000482       THE LAW OFFICES OF PETER T. NICHOLL           THADEN        LOUIS H        MD      98197524CX1422    THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        CHARLES       MD      98320508CX2173    THE LAW OFFICES OF PETER T. NICHOLL           THADEN        MARGARET       MD      24X06000174       THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        CHARLES A     MD      X-01001106        THE LAW OFFICES OF PETER T. NICHOLL           THAMES        JERRY          MD      X01000418         THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        CHARLES E     MD      X99000163         THE LAW OFFICES OF PETER T. NICHOLL           THANIEL       RAYMOND P      MD      X-98402474        THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        CLARENCE W    MD      98310515CX2093    THE LAW OFFICES OF PETER T. NICHOLL           THAXTON       SHIRLEY A      MD      98-065503CX486    THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        CORAL         MD      24X11000263       THE LAW OFFICES OF PETER T. NICHOLL           THAYER        FRANK H        MD      24X01001420       THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        DARLENE       MD      98197508CX1406    THE LAW OFFICES OF PETER T. NICHOLL           THEIS         JERRY L        MD      24X01001378       THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        DAVID         MD      X99000522         THE LAW OFFICES OF PETER T. NICHOLL           THEIS         PHILLIP P      MD      X00000710         THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        EDDIE         MD      97-219507         THE LAW OFFICES OF PETER T. NICHOLL           THILMANY      JOHN J         MD      X98402611         THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        EDDIE         MD      X99000596         THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        ALBERT         MD      24X-02000058      THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        EZELL         MD      X00000549         THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        ALVIN V        MD      X99000525         THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        GREGORY L     MD      X99002628         THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        ANN F          MD      24X12000736       THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        HAROLD G      MD      24X-02000393      THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        ARTHUR A       MD      97311563 CX2295   THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        HARRISON S    MD      24X12000644       THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        BOBBY          MD      24X03000884       THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        HENRY E       MD      X-98402594        THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        CHARLES F      MD      98329578CX2303    THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        JAMES C       MD      24X03000339       THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        CHATMAN        MD      24X02001233       THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        JAMES O       MD      24X06000582       THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        CHILTON        MD      X-01000944        THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        JAMES S       MD      X00001056         THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        DARLENE F      MD      24X15000087       THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        JAMES W       MD      X00000842         THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        DARRYL T       MD      24X03001039       THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        JEFFRO        MD      24X06000480       THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        DENTIS D       MD      98030517CX218     THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        JOHN H        MD      24X000332         THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        DONALD H       MD      X-01000979        THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        JOHN T        MD      24X-02002483      THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        EARL N         MD      98275502CX1853    THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        JOSCELYN N    MD      24X02000798       THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        EDWARD D       MD      X-98402476        THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        JOSEPH P      MD      97330504CX2375    THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        ELWOOD         MD      97268502 CX2014   THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        KATHLEEN B    MD      24X06000250       THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        FREDERICK      MD      24X-02001151      THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        KEITH H       MD      99000260          THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        GARLAND R      MD      24X11000124       THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        KERMIT L      MD      24X03000293       THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        GEORGE M       MD      24X-02000684      THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        LAMONT        MD      24X-01002051      THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        HAROLD K       MD      24X-02000895      THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        LAWRENCE      MD      24X-03000245      THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        HELEN T        MD      24X06000591       THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        LEON          MD      24X06000048       THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        HENRY L        MD      98183507CX1334    THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        LEON          MD      X99000713         THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        JAMES J        MD      24X10000462       THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        LEVI          MD      X00000396         THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        JAMES R        MD      X01000184         THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        LEWIS W       MD      24X-03000247      THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        JAMES S        MD      X00000725         THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        LEWIS W       MD      24X08000392       THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        JEFFREY W      MD      24X12000323       THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        MARVIN E      MD      98113506CX797     THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        JESSE          MD      24X-01001721      THE LAW OFFICES OF PETER T. NICHOLL
TAYLOR        MELVIN A      MD      24X14000236       THE LAW OFFICES OF PETER T. NICHOLL           THOMAS        JOHN W         MD      97297506 CX2161   THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                             Appendix A - 511
                                      Case 17-03105               Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                     Document Page 530 of 624
Claimant     Claimant       State                                                                    Claimant       Claimant     State
Last Name    First Name     Filed   Docket Number      Primary Plaintiff Counsel                     Last Name      First Name   Filed   Docket Number     Primary Plaintiff Counsel
THOMAS       JOHN W         MD      X99001612          THE LAW OFFICES OF PETER T. NICHOLL           TILLMAN        HARLEY M     MD      24X01001372       THE LAW OFFICES OF PETER T. NICHOLL
THOMAS       JOSEPH L       MD      X00000871          THE LAW OFFICES OF PETER T. NICHOLL           TILLMAN        MICHAEL S    MD      X00000909         THE LAW OFFICES OF PETER T. NICHOLL
THOMAS       JOSEPH L       MD      X98402610          THE LAW OFFICES OF PETER T. NICHOLL           TIMM           ARNOLD H     MD      X99001614         THE LAW OFFICES OF PETER T. NICHOLL
THOMAS       LARRY B        MD      98162506CX1167     THE LAW OFFICES OF PETER T. NICHOLL           TIMM           MARGARET J   MD      24X06000575       THE LAW OFFICES OF PETER T. NICHOLL
THOMAS       LLOYD J        MD      98100514CX737      THE LAW OFFICES OF PETER T. NICHOLL           TIMMONS        SARAH I      MD      24X06000432       THE LAW OFFICES OF PETER T. NICHOLL
THOMAS       LUTHER         MD      X00000631          THE LAW OFFICES OF PETER T. NICHOLL           TIMMONS        THOMAS       MD      X99001481         THE LAW OFFICES OF PETER T. NICHOLL
THOMAS       MICHAEL        MD      24X-01002108       THE LAW OFFICES OF PETER T. NICHOLL           TINKLER        JOSEPH W     MD      X0001496          THE LAW OFFICES OF PETER T. NICHOLL
THOMAS       PAULA          MD      X99002214          THE LAW OFFICES OF PETER T. NICHOLL           TINSLEY        ARMOUS       MD      24X05000447       THE LAW OFFICES OF PETER T. NICHOLL
THOMAS       REGINALD D     MD      X00000783          THE LAW OFFICES OF PETER T. NICHOLL           TINSLEY        DONNELL A    MD      24X02002140       THE LAW OFFICES OF PETER T. NICHOLL
THOMAS       ROBERT G       MD      X00000784          THE LAW OFFICES OF PETER T. NICHOLL           TIPTON         DONALD W     MD      24X08000080       THE LAW OFFICES OF PETER T. NICHOLL
THOMAS       ROBERT L       MD      98135506CX934      THE LAW OFFICES OF PETER T. NICHOLL           TIPTON         WILLIAM G    MD      24X10000205       THE LAW OFFICES OF PETER T. NICHOLL
THOMAS       SAMUEL         MD      24X03000367        THE LAW OFFICES OF PETER T. NICHOLL           TISDALE        HORRIS       MD      X99001217         THE LAW OFFICES OF PETER T. NICHOLL
THOMAS       SAMUEL W       MD      X00001444          THE LAW OFFICES OF PETER T. NICHOLL           TIZER          FRANK G      MD      24X02002722       THE LAW OFFICES OF PETER T. NICHOLL
THOMAS       SHEILA L       MD      24X16000247        THE LAW OFFICES OF PETER T. NICHOLL           TOATLEY        EDGAR C      MD      24X02002719       THE LAW OFFICES OF PETER T. NICHOLL
THOMAS       THEODORE R     MD      X-01000785         THE LAW OFFICES OF PETER T. NICHOLL           TODD           WILMER       MD      98135517CX945     THE LAW OFFICES OF PETER T. NICHOLL
THOMAS       WILLIAM        MD      24X12000774        THE LAW OFFICES OF PETER T. NICHOLL           TOGNOCCHI      RICHARD R    MD      24X04000329       THE LAW OFFICES OF PETER T. NICHOLL
THOMAS       WILLIAM A      MD      X99002101          THE LAW OFFICES OF PETER T. NICHOLL           TOKAR          ALBERT A     MD      X-98402475        THE LAW OFFICES OF PETER T. NICHOLL
THOMAS       WILLIAM U      MD      X-01000971         THE LAW OFFICES OF PETER T. NICHOLL           TOLIVER        ARCHIE L     MD      X-01000786        THE LAW OFFICES OF PETER T. NICHOLL
THOMAS-BEY   RALPH D        MD      24X01001374        THE LAW OFFICES OF PETER T. NICHOLL           TOLIVER        OSCAR D      MD      98156514CX1146    THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     AGNES E        MD      24X06000235        THE LAW OFFICES OF PETER T. NICHOLL           TOLIVER        WILLIE C     MD      98156517CX1149    THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     ARCHIE R       MD      97311566 CX2298    THE LAW OFFICES OF PETER T. NICHOLL           TOLLEY         CHARLES L    MD      X99001472         THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     BETTY A        MD      24X12000897        THE LAW OFFICES OF PETER T. NICHOLL           TOLLEY         HARRY L      MD      X00000449         THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     BRUCE E        MD      X99001262          THE LAW OFFICES OF PETER T. NICHOLL           TOLLEY         STEPHEN C    MD      X99000190         THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     CALVIN A       MD      X99002131          THE LAW OFFICES OF PETER T. NICHOLL           TOMCZEWSKI     GEORGE M     MD      24X03000565       THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     CALVIN B       MD      24X02001501        THE LAW OFFICES OF PETER T. NICHOLL           TOMKOWSKI      NORMAN R     MD      24X09000334       THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     CHARLES        MD      X99000978          THE LAW OFFICES OF PETER T. NICHOLL           TONARELLI      RONALD W     MD      24X04000557       THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     CHARLES H      MD      24X01000804        THE LAW OFFICES OF PETER T. NICHOLL           TONEY          LEON         MD      24X-01001690      THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     CHARLES M      MD      24X-01002000       THE LAW OFFICES OF PETER T. NICHOLL           TONEY          TULLIO C     MD      98320504CX2169    THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     ETHERE         MD      X99002223          THE LAW OFFICES OF PETER T. NICHOLL           TONI           GERALD F     MD      24X-01001686      THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     FULTON         MD      98114507CX814      THE LAW OFFICES OF PETER T. NICHOLL           TOOMEY         GEORGE W     MD      24X02002718       THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     HENRY F        MD      24X14000544        THE LAW OFFICES OF PETER T. NICHOLL           TORBA          JOEL J       MD      98-086505CX630    THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     HERBERT L. L   MD      97276525 CX2076    THE LAW OFFICES OF PETER T. NICHOLL           TORBIT         LOUIS        MD      97255522 CX1945   THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     HOLLIS S       MD      X99001915          THE LAW OFFICES OF PETER T. NICHOLL           TORNABENE      PAUL A       MD      98135513CX941     THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     JAMES A        MD      24X06000280        THE LAW OFFICES OF PETER T. NICHOLL           TORRENCE       SAMUEL       MD      24X04000494       THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     JAMES E        MD      X99001806          THE LAW OFFICES OF PETER T. NICHOLL           TOSTANOSKI     LOUISE L     MD      24X06000253       THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     JAMES P        MD      24X-01001941       THE LAW OFFICES OF PETER T. NICHOLL           TOWNES         THERLING J   MD      98183509CX1336    THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     JANET          MD      24X06000329        THE LAW OFFICES OF PETER T. NICHOLL           TOWNES         WALTER T     MD      X99001474         THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     JESSE L        MD      98030518CX219      THE LAW OFFICES OF PETER T. NICHOLL           TOWNSEND       CHARLES H    MD      X00000650         THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     JOHN E         MD      24X08000169        THE LAW OFFICES OF PETER T. NICHOLL           TOWNSEND       DELBERT R    MD      24X08000515       THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     JOHN H         MD      24X04001163        THE LAW OFFICES OF PETER T. NICHOLL           TOWNSEND       JAMES M      MD      24X00000553       THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     JOHN W         MD      X-01000998         THE LAW OFFICES OF PETER T. NICHOLL           TOWNSEND       KENNETH R    MD      24X16000118       THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     KEITH B        MD      X99001972          THE LAW OFFICES OF PETER T. NICHOLL           TOWNSEND       ROBERT       MD      24X02001503       THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     LARRY          MD      24X07000008        THE LAW OFFICES OF PETER T. NICHOLL           TRACY          RICHARD D    MD      99000445          THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     LIONEL         MD      24X14000330        THE LAW OFFICES OF PETER T. NICHOLL           TRAFTON        HERBERT R    MD      X00001233         THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     MOSES          MD      24X03000441        THE LAW OFFICES OF PETER T. NICHOLL           TRAFTON        WOODY R      MD      24X15000025       THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     RANDY          MD      98163556CX1235     THE LAW OFFICES OF PETER T. NICHOLL           TRAGESER       FRANCIS W    MD      24X-02000892      THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     ROBERT F       MD      24X04000812        THE LAW OFFICES OF PETER T. NICHOLL           TRAINUM        LEITH S      MD      24X-02002103      THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     RONALD H       MD      98233510CX1636     THE LAW OFFICES OF PETER T. NICHOLL           TRANSUE        WILLIAM R    MD      X00000821         THE LAW OFFICES OF PETER T. NICHOLL
THOMPSON     WILLIAM E      MD      24X11000369        THE LAW OFFICES OF PETER T. NICHOLL           TRATTNER       JOHN         MD      24-X-03000080     THE LAW OFFICES OF PETER T. NICHOLL
THORNHILL    JAMES          MD      24X-03000292       THE LAW OFFICES OF PETER T. NICHOLL           TRAVERS        EARL L       MD      X99000064         THE LAW OFFICES OF PETER T. NICHOLL
THORNTON     ALFRED W       MD      98141517CX1021     THE LAW OFFICES OF PETER T. NICHOLL           TRAVERS        HOWARD       MD      98-320503CX2168   THE LAW OFFICES OF PETER T. NICHOLL
THORNTON     AUBREY         MD      X00000878          THE LAW OFFICES OF PETER T. NICHOLL           TRAVERS        LEON C       MD      24X02001571       THE LAW OFFICES OF PETER T. NICHOLL
THORNTON     CHARLES T      MD      98212512CX1532     THE LAW OFFICES OF PETER T. NICHOLL           TRAVERS        REGINALD W   MD      24X01001023       THE LAW OFFICES OF PETER T. NICHOLL
THORNTON     ELIZABETH J    MD      24X05000041        THE LAW OFFICES OF PETER T. NICHOLL           TRAVERS        SHIRLEY      MD      24X-01001827      THE LAW OFFICES OF PETER T. NICHOLL
THORNTON     EZEKIEL        MD      97255518 CX1941    THE LAW OFFICES OF PETER T. NICHOLL           TRAVIS         BERNARD      MD      X99000364         THE LAW OFFICES OF PETER T. NICHOLL
THORNTON     HENRY L        MD      24X-02001559       THE LAW OFFICES OF PETER T. NICHOLL           TRAVIS         CHARLES W    MD      24X-02000158      THE LAW OFFICES OF PETER T. NICHOLL
THORNTON     JAMES P        MD      24X04000151        THE LAW OFFICES OF PETER T. NICHOLL           TRAWINSKI      ALBERT       MD      X99002428         THE LAW OFFICES OF PETER T. NICHOLL
THORNTON     JOHN N         MD      X00001443          THE LAW OFFICES OF PETER T. NICHOLL           TRAWINSKI      JAMES        MD      X99000194         THE LAW OFFICES OF PETER T. NICHOLL
THORNTON     JOHN T         MD      X-98402495         THE LAW OFFICES OF PETER T. NICHOLL           TRAYHAM        WILLIAM      MD      X99000716         THE LAW OFFICES OF PETER T. NICHOLL
THORNTON     JOHN T         MD      X99000062          THE LAW OFFICES OF PETER T. NICHOLL           TRAYNHAM       GILBERT      MD      24X10000009       THE LAW OFFICES OF PETER T. NICHOLL
THORNTON     LEONARD A      MD      X-01000796         THE LAW OFFICES OF PETER T. NICHOLL           TREMBLE        CURTIS       MD      24X01001397       THE LAW OFFICES OF PETER T. NICHOLL
THORNTON     ROBERT L       MD      98058512CX402      THE LAW OFFICES OF PETER T. NICHOLL           TREMBLY        MARJORIE L   MD      24X02002604       THE LAW OFFICES OF PETER T. NICHOLL
THORPE       ELIZABETH T    MD      24X06000104        THE LAW OFFICES OF PETER T. NICHOLL           TREMBLY        RICHARD K    MD      X01000571         THE LAW OFFICES OF PETER T. NICHOLL
THORPE       HARRY M.       MD      95223508           THE LAW OFFICES OF PETER T. NICHOLL           TRENNER        MARK J       MD      24X-02000228      THE LAW OFFICES OF PETER T. NICHOLL
THORPE       ROBERT C       VA      700CL9927389C-03   THE LAW OFFICES OF PETER T. NICHOLL           TRENNER        MARK J       MD      X00001503         THE LAW OFFICES OF PETER T. NICHOLL
THROWER      JAMES W        MD      24X09000032        THE LAW OFFICES OF PETER T. NICHOLL           TRENTZSCH      WILLIAM F    MD      24X03000290       THE LAW OFFICES OF PETER T. NICHOLL
THUNE        JOHN G         MD      24X04001102        THE LAW OFFICES OF PETER T. NICHOLL           TREZEVANT      JERRY        MD      24X03001182       THE LAW OFFICES OF PETER T. NICHOLL
THURSTON     EMMETT R       MD      24X02002594        THE LAW OFFICES OF PETER T. NICHOLL           TRIANTAFILOS   ANGELA       MD      24X-02000694      THE LAW OFFICES OF PETER T. NICHOLL
THURSTON     HELEN          MD      X00000595          THE LAW OFFICES OF PETER T. NICHOLL           TRIANTIS       ANGELO G     MD      24X-03000343      THE LAW OFFICES OF PETER T. NICHOLL
THURSTON     JACK P         MD      X99000355          THE LAW OFFICES OF PETER T. NICHOLL           TRIBULL        JOSEPH J     MD      98-402488         THE LAW OFFICES OF PETER T. NICHOLL
THURSTON     LEROY C        MD      X99000368          THE LAW OFFICES OF PETER T. NICHOLL           TRIPLETT       KENNETH C    MD      24X-02001486      THE LAW OFFICES OF PETER T. NICHOLL
TIBBS        RONALD M       MD      24X04000668        THE LAW OFFICES OF PETER T. NICHOLL           TROTMAN        WARREN L     MD      X-01000988        THE LAW OFFICES OF PETER T. NICHOLL
TIBURZI      FRANK L        MD      X99002072          THE LAW OFFICES OF PETER T. NICHOLL           TROTTA         ANN V        MD      X99002013         THE LAW OFFICES OF PETER T. NICHOLL
TIERNAN      JOHN B         MD      24X14000191        THE LAW OFFICES OF PETER T. NICHOLL           TROTTA         FRANK G      MD      24X04000692       THE LAW OFFICES OF PETER T. NICHOLL
TIGGLE       HAMILTON L     MD      98338545CX2369     THE LAW OFFICES OF PETER T. NICHOLL           TROTTA         MARK A       MD      X99001611         THE LAW OFFICES OF PETER T. NICHOLL
TILLERY      JAMES          MD      98121517CX868      THE LAW OFFICES OF PETER T. NICHOLL           TROY           CAROLYN M    MD      X00000810         THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                             Appendix A - 512
                                      Case 17-03105               Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                     Document Page 531 of 624
Claimant      Claimant      State                                                                    Claimant        Claimant      State
Last Name     First Name    Filed   Docket Number      Primary Plaintiff Counsel                     Last Name       First Name    Filed   Docket Number     Primary Plaintiff Counsel
TROY          JEROME R      MD      X00001135          THE LAW OFFICES OF PETER T. NICHOLL           UNDERDUE        JAMES F       MD      X99002452         THE LAW OFFICES OF PETER T. NICHOLL
TROY          JOSEPH B      MD      24X04001130        THE LAW OFFICES OF PETER T. NICHOLL           UNDERWOOD       GEORGE D      MD      24-X-02002614     THE LAW OFFICES OF PETER T. NICHOLL
TROY          JOSEPH B      MD      X99001175          THE LAW OFFICES OF PETER T. NICHOLL           UNDERWOOD       RUSSELL J     MD      X99001471         THE LAW OFFICES OF PETER T. NICHOLL
TROY          PETER L       MD      X99001288          THE LAW OFFICES OF PETER T. NICHOLL           UNGLESBEE       DAVID B       MD      24X07000533       THE LAW OFFICES OF PETER T. NICHOLL
TRUE          DARLENE       MD      24X06000619        THE LAW OFFICES OF PETER T. NICHOLL           UNGLESBEE       DAVID B       MD      98240511CX1663    THE LAW OFFICES OF PETER T. NICHOLL
TRUE          FRANK J       MD      24X03000958        THE LAW OFFICES OF PETER T. NICHOLL           UPHOFF          ANTHONY W     MD      24X-01001979      THE LAW OFFICES OF PETER T. NICHOLL
TRUE          FRANK J       MD      95-114504          THE LAW OFFICES OF PETER T. NICHOLL           UPSHUR          WILLIAM E     MD      98183512CX1339    THE LAW OFFICES OF PETER T. NICHOLL
TRUE          HUBERT O      MD      X00000873          THE LAW OFFICES OF PETER T. NICHOLL           URBACH          GARY A        MD      X99001903         THE LAW OFFICES OF PETER T. NICHOLL
TRUIETT       WALTER        MD      24X01001593        THE LAW OFFICES OF PETER T. NICHOLL           UROUHART        FLOYD E       MD      24X02002141       THE LAW OFFICES OF PETER T. NICHOLL
TRUMBLE       CHARLES H     MD      98106503CX749      THE LAW OFFICES OF PETER T. NICHOLL           URSO            CHARLOTTE E   MD      24X14000481       THE LAW OFFICES OF PETER T. NICHOLL
TRUSLOW       DARLENE       MD      24X11000847        THE LAW OFFICES OF PETER T. NICHOLL           URSO            PETER         MD      X-01000833        THE LAW OFFICES OF PETER T. NICHOLL
TRUSTY        FREDERICK L   MD      24X15000453        THE LAW OFFICES OF PETER T. NICHOLL           USHRY           RAYNER G      MD      X00000845         THE LAW OFFICES OF PETER T. NICHOLL
TRUSZKOWSKI   ALOYSIUS W    MD      24X06000780        THE LAW OFFICES OF PETER T. NICHOLL           UTTENREITHER    DONALD F      MD      98337504CX2316    THE LAW OFFICES OF PETER T. NICHOLL
TRUSZKOWSKI   ALOYSIUS W    MD      X00000919          THE LAW OFFICES OF PETER T. NICHOLL           VAISE           STEPHEN J     MD      24X11000376       THE LAW OFFICES OF PETER T. NICHOLL
TUCKER        CARL          MD      24X-02000692       THE LAW OFFICES OF PETER T. NICHOLL           VALENTINE       GARY L        MD      24X11000123       THE LAW OFFICES OF PETER T. NICHOLL
TUCKER        CHARLES C     MD      24X08000510        THE LAW OFFICES OF PETER T. NICHOLL           VAN DANIKER     JOSEPH M      MD      24X09000332       THE LAW OFFICES OF PETER T. NICHOLL
TUCKER        CHARLES C     MD      98016520CX60       THE LAW OFFICES OF PETER T. NICHOLL           VANN            JAMES D       MD      97290506 CX2144   THE LAW OFFICES OF PETER T. NICHOLL
TUCKER        CLARENCE R    MD      24X11000240        THE LAW OFFICES OF PETER T. NICHOLL           VANSTORY        LAWRENCE      MD      X00000605         THE LAW OFFICES OF PETER T. NICHOLL
TUCKER        JANET K       MD      98282508CX1890     THE LAW OFFICES OF PETER T. NICHOLL           VARGAS          MYRON         MD      24X02002603       THE LAW OFFICES OF PETER T. NICHOLL
TUCKER        PEDRO I       MD      X99001414          THE LAW OFFICES OF PETER T. NICHOLL           VARGO           DANIEL J      MD      24X01001582       THE LAW OFFICES OF PETER T. NICHOLL
TUCKER        THADDEUS L    MD      X00000699          THE LAW OFFICES OF PETER T. NICHOLL           VASOLD          LAWRENCE G    MD      98329577CX2302    THE LAW OFFICES OF PETER T. NICHOLL
TUCKER        TRAVIS T      MD      X00000470          THE LAW OFFICES OF PETER T. NICHOLL           VAUGHAN         CORNELL E     MD      X01000342         THE LAW OFFICES OF PETER T. NICHOLL
TUCKER        WALTER B      MD      24X11000357        THE LAW OFFICES OF PETER T. NICHOLL           VAUGHAN         ELIJAH J      MD      24X03000650       THE LAW OFFICES OF PETER T. NICHOLL
TUDOR         JOSEPH W      MD      X00000600          THE LAW OFFICES OF PETER T. NICHOLL           VAUGHAN         JOHN W        MD      X99001468         THE LAW OFFICES OF PETER T. NICHOLL
TUGGLE        FANNIE M      MD      24X05000083        THE LAW OFFICES OF PETER T. NICHOLL           VAUGHAN         WILLIE F      MD      X99001486         THE LAW OFFICES OF PETER T. NICHOLL
TULL          JEROME L.     MD      97254502 CX1913    THE LAW OFFICES OF PETER T. NICHOLL           VAUGHN          DONALD C      MD      24X14000427       THE LAW OFFICES OF PETER T. NICHOLL
TUMA          FRANK J       MD      X99000992          THE LAW OFFICES OF PETER T. NICHOLL           VAUGHN          RUDOLPH W     MD      98163558CX1237    THE LAW OFFICES OF PETER T. NICHOLL
TUNE          JOHN          MD      24X-02002102       THE LAW OFFICES OF PETER T. NICHOLL           VAUGHN          TIMOTHY V     MD      99-002149         THE LAW OFFICES OF PETER T. NICHOLL
TUNNELL       BURLEY C      MD      X99002212          THE LAW OFFICES OF PETER T. NICHOLL           VAUGHN          TYRONE L      MD      01-000229         THE LAW OFFICES OF PETER T. NICHOLL
TUNSTALL      CHARLES Y     MD      24X03000886        THE LAW OFFICES OF PETER T. NICHOLL           VAUGHTERS       JOHN W        MD      98183508CX1335    THE LAW OFFICES OF PETER T. NICHOLL
TUNSTALL      ROBERT        MD      X-01000790         THE LAW OFFICES OF PETER T. NICHOLL           VEALE           WILLIAM H     MD      X00000868         THE LAW OFFICES OF PETER T. NICHOLL
TURKIN        FRED M        MD      98204505CX1466     THE LAW OFFICES OF PETER T. NICHOLL           VECCHIO         MICHAEL V     MD      24X14000458       THE LAW OFFICES OF PETER T. NICHOLL
TURNAGE       THEODORE A    MD      X00000843          THE LAW OFFICES OF PETER T. NICHOLL           VECCHIONI       JOSEPH M      MD      24X02002714       THE LAW OFFICES OF PETER T. NICHOLL
TURNER        ALVIN W       MD      24X10000005        THE LAW OFFICES OF PETER T. NICHOLL           VECCHIONI       MARIE         MD      24X06000489       THE LAW OFFICES OF PETER T. NICHOLL
TURNER        ANDREW L      MD      97269523 CX2042    THE LAW OFFICES OF PETER T. NICHOLL           VENABLE         REGINALD      MD      98135507CX935     THE LAW OFFICES OF PETER T. NICHOLL
TURNER        CALVIN        MD      24X03000330        THE LAW OFFICES OF PETER T. NICHOLL           VENCILL         ALMA J        MD      24X13000089       THE LAW OFFICES OF PETER T. NICHOLL
TURNER        CHARLES H     MD      98240519CX1671     THE LAW OFFICES OF PETER T. NICHOLL           VENKER          GEORGE W      MD      24X-01001554      THE LAW OFFICES OF PETER T. NICHOLL
TURNER        CHARLIE B     VA      740CL99000728-00   THE LAW OFFICES OF PETER T. NICHOLL           VEREEN          ROBERT H      MD      98037526CX259     THE LAW OFFICES OF PETER T. NICHOLL
TURNER        JAMES E       MD      X99001461          THE LAW OFFICES OF PETER T. NICHOLL           VERMILLION      CARL R        MD      24X02001712       THE LAW OFFICES OF PETER T. NICHOLL
TURNER        JAMES R       MD      X00001201          THE LAW OFFICES OF PETER T. NICHOLL           VICE            JACK          MD      24X04001104       THE LAW OFFICES OF PETER T. NICHOLL
TURNER        JOHN D        MD      98-402530          THE LAW OFFICES OF PETER T. NICHOLL           VICE            JOE N         MD      98197504CX1402    THE LAW OFFICES OF PETER T. NICHOLL
TURNER        LAWRENCE J    MD      X99002093          THE LAW OFFICES OF PETER T. NICHOLL           VICK            PATRICK       MD      24X14000189       THE LAW OFFICES OF PETER T. NICHOLL
TURNER        NATHAN        MD      24X-01001695       THE LAW OFFICES OF PETER T. NICHOLL           VICKERY         ARRY J        MD      24X02002137       THE LAW OFFICES OF PETER T. NICHOLL
TURNER        RAYMOND E     MD      X-01000960         THE LAW OFFICES OF PETER T. NICHOLL           VIRGIL          DAVID A       MD      98176503CX1277    THE LAW OFFICES OF PETER T. NICHOLL
TURNER        RICHARD L     MD      24X03000877        THE LAW OFFICES OF PETER T. NICHOLL           VLACHOS         THOMAS G      MD      X99001290         THE LAW OFFICES OF PETER T. NICHOLL
TURNER        ROBERT        MD      X99002023          THE LAW OFFICES OF PETER T. NICHOLL           VLANGAS         JOANNA A      MD      24X10000342       THE LAW OFFICES OF PETER T. NICHOLL
TURNER        ROBERT L      MD      X99001480          THE LAW OFFICES OF PETER T. NICHOLL           VOCKE           STANLEY T     MD      24X11000370       THE LAW OFFICES OF PETER T. NICHOLL
TURNER        ROBERT M      MD      X-01000878         THE LAW OFFICES OF PETER T. NICHOLL           VOGLINO         MAE S         MD      24X06000658       THE LAW OFFICES OF PETER T. NICHOLL
TURNER        ROBERT P      MD      98142520CV1042     THE LAW OFFICES OF PETER T. NICHOLL           VOLZ            ROBERT W      MD      24X02002417       THE LAW OFFICES OF PETER T. NICHOLL
TURNER        RONALD A      MD      98329574CX2299     THE LAW OFFICES OF PETER T. NICHOLL           VON GUNTEN      JOAN E        MD      24X06000406       THE LAW OFFICES OF PETER T. NICHOLL
TURNER        ROOSEVELT S   MD      X99002637          THE LAW OFFICES OF PETER T. NICHOLL           VONHENDRICKS    VICTOR L      MD      X-01000799        THE LAW OFFICES OF PETER T. NICHOLL
TURNER        ROY L         MD      98-402525          THE LAW OFFICES OF PETER T. NICHOLL           VONLINDENBERG   CHARLES W     MD      24X-01001874      THE LAW OFFICES OF PETER T. NICHOLL
TURNER        THOMAS J      MD      24X09000121        THE LAW OFFICES OF PETER T. NICHOLL           VORIS           ROLAND C      MD      98-402483         THE LAW OFFICES OF PETER T. NICHOLL
TURNER        THOMAS K      MD      X01000279          THE LAW OFFICES OF PETER T. NICHOLL           VOVAK           JOHN C        MD      X99001535         THE LAW OFFICES OF PETER T. NICHOLL
TURNER        THOMAS L      MD      98-402491          THE LAW OFFICES OF PETER T. NICHOLL           VOYTEK          RICHARD E     MD      X99001210         THE LAW OFFICES OF PETER T. NICHOLL
TURNER        WALTER C      MD      24X01001132        THE LAW OFFICES OF PETER T. NICHOLL           WACHTER         LOUIS A       MD      24X10000427       THE LAW OFFICES OF PETER T. NICHOLL
TURNER        WILLIAM P     MD      24X-02002592       THE LAW OFFICES OF PETER T. NICHOLL           WADDELL         LEROY         MD      24X-02001566      THE LAW OFFICES OF PETER T. NICHOLL
TURNER        WILLIE        VA      700CL9927797A-04   THE LAW OFFICES OF PETER T. NICHOLL           WADDY           RANDOLPH      MD      24-X-01-000716    THE LAW OFFICES OF PETER T. NICHOLL
TURPIN        WESLEY        MD      24X03000414        THE LAW OFFICES OF PETER T. NICHOLL           WADE            ALBERT        MD      24X02002228       THE LAW OFFICES OF PETER T. NICHOLL
TURRENTINE    RONALD        MD      98310513CX2091     THE LAW OFFICES OF PETER T. NICHOLL           WADE            CLEO T        MD      24X-02000056      THE LAW OFFICES OF PETER T. NICHOLL
TWINE         EUGENE G      MD      24X04000752        THE LAW OFFICES OF PETER T. NICHOLL           WADE            JAMES W       MD      X99002532         THE LAW OFFICES OF PETER T. NICHOLL
TYLER         LARRY N       MD      24X04001141        THE LAW OFFICES OF PETER T. NICHOLL           WAGGONER        JACK E        MD      98329502CX2227    THE LAW OFFICES OF PETER T. NICHOLL
TYLER         LAWRENCE O    MD      24X06000243        THE LAW OFFICES OF PETER T. NICHOLL           WAGGONER        JAMES E       MD      X99001511         THE LAW OFFICES OF PETER T. NICHOLL
TYLER         PAULA         MD      X00001495          THE LAW OFFICES OF PETER T. NICHOLL           WAGGONER        JOSEPH C      MD      98310518CX2096    THE LAW OFFICES OF PETER T. NICHOLL
TYLER         ROBERT L      MD      X00000596          THE LAW OFFICES OF PETER T. NICHOLL           WAGGONER        LINDA L       MD      24X06000231       THE LAW OFFICES OF PETER T. NICHOLL
TYNER         MELVIN L      MD      X-98402446         THE LAW OFFICES OF PETER T. NICHOLL           WAGGONER        PERRY         MD      X99001314         THE LAW OFFICES OF PETER T. NICHOLL
TYNER         MOLLIE B      MD      24X05000544        THE LAW OFFICES OF PETER T. NICHOLL           WAGNER          ALBERT J      MD      24X04001154       THE LAW OFFICES OF PETER T. NICHOLL
TYNES         JOHN C        MD      98267508CX1797     THE LAW OFFICES OF PETER T. NICHOLL           WAGNER          ALBERT J      MD      24X09000038       THE LAW OFFICES OF PETER T. NICHOLL
TYSON         CHARLIE J     MD      24X17000311        THE LAW OFFICES OF PETER T. NICHOLL           WAGNER          GEORGE E      MD      X00000908         THE LAW OFFICES OF PETER T. NICHOLL
TYSON         CHARLIE J     MD      X00001049          THE LAW OFFICES OF PETER T. NICHOLL           WAGNER          JOHN W        MD      24X02002784       THE LAW OFFICES OF PETER T. NICHOLL
TYSON         JANETTE L     MD      24X04000152        THE LAW OFFICES OF PETER T. NICHOLL           WAGNER          MILDRED       MD      24X06000491       THE LAW OFFICES OF PETER T. NICHOLL
TYSON         KEVIN C       MD      24X12000416        THE LAW OFFICES OF PETER T. NICHOLL           WAGNER          RICHARD C     MD      24X15000400       THE LAW OFFICES OF PETER T. NICHOLL
TYSON         MARJORIE      MD      X01000017          THE LAW OFFICES OF PETER T. NICHOLL           WAGNER          RICHARD C     MD      98268501CX1802    THE LAW OFFICES OF PETER T. NICHOLL
TYSON         WINSTON A     MD      24X11000849        THE LAW OFFICES OF PETER T. NICHOLL           WAINWRIGHT      RAYMOND N     MD      24X12000857       THE LAW OFFICES OF PETER T. NICHOLL
ULRICH        FRANK J.      MD      97261514 CX1991    THE LAW OFFICES OF PETER T. NICHOLL           WAITES          COLLINS       MD      24X-02000787      THE LAW OFFICES OF PETER T. NICHOLL
ULRICH        JOHN C        MD      X-01000953         THE LAW OFFICES OF PETER T. NICHOLL           WAJBEL          RAYMOND P     MD      24X03001168       THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                               Appendix A - 513
                                     Case 17-03105               Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                    Document Page 532 of 624
Claimant     Claimant      State                                                                    Claimant      Claimant         State
Last Name    First Name    Filed   Docket Number      Primary Plaintiff Counsel                     Last Name     First Name       Filed   Docket Number      Primary Plaintiff Counsel
WAJID        YAHYA A       MD      X00001068          THE LAW OFFICES OF PETER T. NICHOLL           WARREN        ROBERT           MD      24X-03000036       THE LAW OFFICES OF PETER T. NICHOLL
WAKE         CLARENCE      MD      X-01000853         THE LAW OFFICES OF PETER T. NICHOLL           WASHINGTON    ANTHONY M        MD      24X12000494        THE LAW OFFICES OF PETER T. NICHOLL
WAKE         RUBY M        MD      24X06000606        THE LAW OFFICES OF PETER T. NICHOLL           WASHINGTON    ATLAS P          MD      24X15000480        THE LAW OFFICES OF PETER T. NICHOLL
WALDEN       LEWIS O       MD      24X15000505        THE LAW OFFICES OF PETER T. NICHOLL           WASHINGTON    CHARLES M        MD      X00000474          THE LAW OFFICES OF PETER T. NICHOLL
WALKER       DANIEL E      MD      98016505CX45       THE LAW OFFICES OF PETER T. NICHOLL           WASHINGTON    CHARLES W        MD      98191509CX1374     THE LAW OFFICES OF PETER T. NICHOLL
WALKER       DAVID         VA      700CL0029810A-04   THE LAW OFFICES OF PETER T. NICHOLL           WASHINGTON    CURTIS           MD      X00000142          THE LAW OFFICES OF PETER T. NICHOLL
WALKER       DAVID V       MD      X99000214          THE LAW OFFICES OF PETER T. NICHOLL           WASHINGTON    DAVIS R          MD      24X-02001055       THE LAW OFFICES OF PETER T. NICHOLL
WALKER       ERNEST L      MD      X-01000996         THE LAW OFFICES OF PETER T. NICHOLL           WASHINGTON    DETROIT C        MD      24X04001152        THE LAW OFFICES OF PETER T. NICHOLL
WALKER       IRA           MD      24X-02000390       THE LAW OFFICES OF PETER T. NICHOLL           WASHINGTON    DWIGHT W         MD      24X03000934        THE LAW OFFICES OF PETER T. NICHOLL
WALKER       JAMES         MD      X00000691          THE LAW OFFICES OF PETER T. NICHOLL           WASHINGTON    ERNESTINE M      MD      24X06000246        THE LAW OFFICES OF PETER T. NICHOLL
WALKER       JIMMY         MD      98-344503CX2425    THE LAW OFFICES OF PETER T. NICHOLL           WASHINGTON    FRED E           MD      98267507CX1796     THE LAW OFFICES OF PETER T. NICHOLL
WALKER       JONAS         MD      98121508CX859      THE LAW OFFICES OF PETER T. NICHOLL           WASHINGTON    HAROLD E         MD      98093518CX678      THE LAW OFFICES OF PETER T. NICHOLL
WALKER       LELA M        MD      24X01000402        THE LAW OFFICES OF PETER T. NICHOLL           WASHINGTON    IDA B            MD      24X05000165        THE LAW OFFICES OF PETER T. NICHOLL
WALKER       NATHANIEL     MD      98163557CX1236     THE LAW OFFICES OF PETER T. NICHOLL           WASHINGTON    IRVIN            MD      X-01000696         THE LAW OFFICES OF PETER T. NICHOLL
WALKER       OTHA L        MD      98016503CX43       THE LAW OFFICES OF PETER T. NICHOLL           WASHINGTON    JOHNNIE          MD      24X-02002104       THE LAW OFFICES OF PETER T. NICHOLL
WALKER       SAMUEL M      MD      98086508CX633      THE LAW OFFICES OF PETER T. NICHOLL           WASHINGTON    JOSEPH           MD      24X05000541        THE LAW OFFICES OF PETER T. NICHOLL
WALKER       WALTER E      MD      98337502CX2314     THE LAW OFFICES OF PETER T. NICHOLL           WASHINGTON    JOSEPH           MD      24X06000230        THE LAW OFFICES OF PETER T. NICHOLL
WALLACE      FRANKLIN      MD      X99000096          THE LAW OFFICES OF PETER T. NICHOLL           WASHINGTON    JOSEPH           MD      X00000574          THE LAW OFFICES OF PETER T. NICHOLL
WALLACE      HASKELL J     MD      X-01000695         THE LAW OFFICES OF PETER T. NICHOLL           WASHINGTON    JOSEPH           MD      X99000729          THE LAW OFFICES OF PETER T. NICHOLL
WALLACE      JEROME P      MD      X000000636         THE LAW OFFICES OF PETER T. NICHOLL           WASHINGTON    LEONARD I        MD      24X02002146        THE LAW OFFICES OF PETER T. NICHOLL
WALLACE      JOHN D        MD      X99000063          THE LAW OFFICES OF PETER T. NICHOLL           WASHINGTON    LEONARD N        MD      98324508CX2193     THE LAW OFFICES OF PETER T. NICHOLL
WALLACE      JOHN J        MD      X01000561          THE LAW OFFICES OF PETER T. NICHOLL           WASHINGTON    ROOSEVELT        MD      24X03001173        THE LAW OFFICES OF PETER T. NICHOLL
WALLACE      JOHN L        MD      24X01000467        THE LAW OFFICES OF PETER T. NICHOLL           WASHINGTON    ROY G            MD      24X-02001553       THE LAW OFFICES OF PETER T. NICHOLL
WALLACE      LACY E        MD      X00001012          THE LAW OFFICES OF PETER T. NICHOLL           WASHINGTON    ROY G            MD      24X07000075        THE LAW OFFICES OF PETER T. NICHOLL
WALLACE      LAURA W       MD      24X04001064        THE LAW OFFICES OF PETER T. NICHOLL           WASHINGTON    WILLIAM          MD      X00001165          THE LAW OFFICES OF PETER T. NICHOLL
WALLACE      LEROY         MD      98329583CX2308     THE LAW OFFICES OF PETER T. NICHOLL           WASZELEWSKI   SALLY M          MD      98267504CX1793     THE LAW OFFICES OF PETER T. NICHOLL
WALLACE      STUART G      MD      24X-02000060       THE LAW OFFICES OF PETER T. NICHOLL           WATERFIELD    RAYMOND E        MD      24X03000663        THE LAW OFFICES OF PETER T. NICHOLL
WALLACE      WILLIAM E     MD      24X10000126        THE LAW OFFICES OF PETER T. NICHOLL           WATERS        ARNEYB           MD      24X-01001524       THE LAW OFFICES OF PETER T. NICHOLL
WALLACE      WINSTON D     MD      X00000809          THE LAW OFFICES OF PETER T. NICHOLL           WATERS        DON C            MD      24X12000858        THE LAW OFFICES OF PETER T. NICHOLL
WALLER       JEROME        MD      24X02002285        THE LAW OFFICES OF PETER T. NICHOLL           WATERS        HARRY E          MD      24X15000128        THE LAW OFFICES OF PETER T. NICHOLL
WALLINGTON   FANNIE M      MD      24X02002225        THE LAW OFFICES OF PETER T. NICHOLL           WATERS        JAMES G          MD      98072573CX570      THE LAW OFFICES OF PETER T. NICHOLL
WALLS        RONALD P      MD      X99001302          THE LAW OFFICES OF PETER T. NICHOLL           WATERS        JAMES J          MD      98163553CX1232     THE LAW OFFICES OF PETER T. NICHOLL
WALLS        WARREN A      MD      X00000880          THE LAW OFFICES OF PETER T. NICHOLL           WATERS        RICKIE A         MD      X01000335          THE LAW OFFICES OF PETER T. NICHOLL
WALTER       ERNEST O      MD      24X01001531        THE LAW OFFICES OF PETER T. NICHOLL           WATERS        THOMAS           MD      X0001235           THE LAW OFFICES OF PETER T. NICHOLL
WALTERS      CHARLES L     MD      X99000448          THE LAW OFFICES OF PETER T. NICHOLL           WATFORD       AL H             VA      700CL9927875V-05   THE LAW OFFICES OF PETER T. NICHOLL
WALTERS      DONALD R      MD      24X02002139        THE LAW OFFICES OF PETER T. NICHOLL           WATKINS       BARRYMORE W      MD      24X04000772        THE LAW OFFICES OF PETER T. NICHOLL
WALTERS      FREDERICK M   MD      24X-01001722       THE LAW OFFICES OF PETER T. NICHOLL           WATKINS       EDWARD           MD      99-000440          THE LAW OFFICES OF PETER T. NICHOLL
WALTHOUR     ERNEST        VA      700CL9928026C-03   THE LAW OFFICES OF PETER T. NICHOLL           WATKINS       JAMES G          MD      24X03000891        THE LAW OFFICES OF PETER T. NICHOLL
WALTON       LOIS C        MD      24X06000565        THE LAW OFFICES OF PETER T. NICHOLL           WATKINS       MARION J         MD      24X05000061        THE LAW OFFICES OF PETER T. NICHOLL
WALTON       ROBERT H      MD      X99000191          THE LAW OFFICES OF PETER T. NICHOLL           WATKINS       MAXINE J         MD      24X05000166        THE LAW OFFICES OF PETER T. NICHOLL
WANCOWICZ    GERALDINE F   MD      24X06000251        THE LAW OFFICES OF PETER T. NICHOLL           WATKINS       RICHARD          MD      24X-01001934       THE LAW OFFICES OF PETER T. NICHOLL
WANCOWICZ    LEON A        MD      24X03000471        THE LAW OFFICES OF PETER T. NICHOLL           WATKINS       RONALD           MD      98-402492          THE LAW OFFICES OF PETER T. NICHOLL
WANDA        JOHN W        MD      X00000827          THE LAW OFFICES OF PETER T. NICHOLL           WATKINS       WILLIE J         MD      98023521CX124      THE LAW OFFICES OF PETER T. NICHOLL
WANDISHIN    THOMAS        MD      X99002210          THE LAW OFFICES OF PETER T. NICHOLL           WATSON        ALLEN            MD      24X03000875        THE LAW OFFICES OF PETER T. NICHOLL
WARD         CLARENCE V    MD      X00000368          THE LAW OFFICES OF PETER T. NICHOLL           WATSON        ANDREW L         MD      24X16000181        THE LAW OFFICES OF PETER T. NICHOLL
WARD         EARL          MD      X00000840          THE LAW OFFICES OF PETER T. NICHOLL           WATSON        CALVIN           MD      24X14000046        THE LAW OFFICES OF PETER T. NICHOLL
WARD         FLEMON        MD      X-01000926         THE LAW OFFICES OF PETER T. NICHOLL           WATSON        DONNIE W         MD      X00000446          THE LAW OFFICES OF PETER T. NICHOLL
WARD         GEORGE M      MD      24X-02000065       THE LAW OFFICES OF PETER T. NICHOLL           WATSON        EDWARD L         MD      X-01001058         THE LAW OFFICES OF PETER T. NICHOLL
WARD         GOODMAN       MD      24X-02001391       THE LAW OFFICES OF PETER T. NICHOLL           WATSON        ELIZABETH A      MD      24X06000206        THE LAW OFFICES OF PETER T. NICHOLL
WARD         HARMIE J      MD      X99000066          THE LAW OFFICES OF PETER T. NICHOLL           WATSON        FLOYD W          MD      24X-03000246       THE LAW OFFICES OF PETER T. NICHOLL
WARD         HOPE H        MD      24X17000465        THE LAW OFFICES OF PETER T. NICHOLL           WATSON        JAMES A          MD      98229501CX1614     THE LAW OFFICES OF PETER T. NICHOLL
WARD         JAMES C       MD      24X12000626        THE LAW OFFICES OF PETER T. NICHOLL           WATSON        ROBERT A         MD      24X04000798        THE LAW OFFICES OF PETER T. NICHOLL
WARD         LANORIA E     MD      98247507CX1686     THE LAW OFFICES OF PETER T. NICHOLL           WATSON        THELMA N         MD      24X05000246        THE LAW OFFICES OF PETER T. NICHOLL
WARD         LLOYD T       MD      24X10000428        THE LAW OFFICES OF PETER T. NICHOLL           WATSON        WERRENTON L. L   MD      24X95116504        THE LAW OFFICES OF PETER T. NICHOLL
WARD         MELVIN        MD      X00001052          THE LAW OFFICES OF PETER T. NICHOLL           WATSON        WERRENTON L. L   MD      95-116503          THE LAW OFFICES OF PETER T. NICHOLL
WARD         MICHAEL A     MD      X99002227          THE LAW OFFICES OF PETER T. NICHOLL           WATSON        WILLIAM          MD      X99001484          THE LAW OFFICES OF PETER T. NICHOLL
WARD         MICHAEL L     MD      98-344502CX2424    THE LAW OFFICES OF PETER T. NICHOLL           WATSON-BEY    DONALD           MD      24X-02000285       THE LAW OFFICES OF PETER T. NICHOLL
WARD         ROBERT A      MD      24X01001870        THE LAW OFFICES OF PETER T. NICHOLL           WATTERS       CALVIN G         MD      24X04000773        THE LAW OFFICES OF PETER T. NICHOLL
WARD         ROBERT H      MD      24X-01001829       THE LAW OFFICES OF PETER T. NICHOLL           WATTERS       WILLIAM          MD      24X11000089        THE LAW OFFICES OF PETER T. NICHOLL
WARD         SARA H        MD      24X06000757        THE LAW OFFICES OF PETER T. NICHOLL           WATTIES       ALBERT           MD      24-X-03000072      THE LAW OFFICES OF PETER T. NICHOLL
WARD         WILLIE F      MD      24X03000342        THE LAW OFFICES OF PETER T. NICHOLL           WATTIS        OLLIE D          MD      X99000449          THE LAW OFFICES OF PETER T. NICHOLL
WARDLAW      ALLEN H       MD      24X-02000800       THE LAW OFFICES OF PETER T. NICHOLL           WATTS         DELAPHINE Y      MD      98329580CX2305     THE LAW OFFICES OF PETER T. NICHOLL
WARDLAW      GARY P        MD      24X13000609        THE LAW OFFICES OF PETER T. NICHOLL           WATTS         EMMETT F         MD      24X03000880        THE LAW OFFICES OF PETER T. NICHOLL
WARDRETT     ALFRED L      MD      X00000678          THE LAW OFFICES OF PETER T. NICHOLL           WATTS         FREDERICK W      MD      24X11000120        THE LAW OFFICES OF PETER T. NICHOLL
WARE         JACKIE L      MD      98197502CX1400     THE LAW OFFICES OF PETER T. NICHOLL           WATTS         JULIUS           MD      24X-02000396       THE LAW OFFICES OF PETER T. NICHOLL
WARE         MICHAEL W     MD      24X-02001386       THE LAW OFFICES OF PETER T. NICHOLL           WATTS         MORGAN E         MD      24X04000331        THE LAW OFFICES OF PETER T. NICHOLL
WARE         SAMUEL L      MD      24X02002274        THE LAW OFFICES OF PETER T. NICHOLL           WATTS         RANDOLPH E.      MD      97269521 CX2040    THE LAW OFFICES OF PETER T. NICHOLL
WARFIELD     LORETTA       MD      X00001519          THE LAW OFFICES OF PETER T. NICHOLL           WATTS         SHERMAN R        MD      24X11000092        THE LAW OFFICES OF PETER T. NICHOLL
WARLICK      ALTON M       MD      X99000195          THE LAW OFFICES OF PETER T. NICHOLL           WATTS         TYRONE S         MD      98338542CX2366     THE LAW OFFICES OF PETER T. NICHOLL
WARLICK      EVERETTE C    MD      24X-01001944       THE LAW OFFICES OF PETER T. NICHOLL           WATTS         WILLIAM E        MD      97314501 CX2299    THE LAW OFFICES OF PETER T. NICHOLL
WARLICK      FRANCIS M     MD      24X05000086        THE LAW OFFICES OF PETER T. NICHOLL           WAUGH         RICHARD L        MD      98092505CX648      THE LAW OFFICES OF PETER T. NICHOLL
WARNER       DANIEL W      MD      99-001686          THE LAW OFFICES OF PETER T. NICHOLL           WAX           WILLIAM T        MD      X00000384          THE LAW OFFICES OF PETER T. NICHOLL
WARNER       WILLIAM W     MD      24X10000139        THE LAW OFFICES OF PETER T. NICHOLL           WAYNICK       WALLACE R        MD      24X-01001196       THE LAW OFFICES OF PETER T. NICHOLL
WARNICK      HUBERT M      MD      24X07000538        THE LAW OFFICES OF PETER T. NICHOLL           WEATHERHOLT   RICHARD A        MD      24X-01002116       THE LAW OFFICES OF PETER T. NICHOLL
WARNICK      MARIE G       MD      24X06000712        THE LAW OFFICES OF PETER T. NICHOLL           WEAVER        JOHN A           MD      98023518CX121      THE LAW OFFICES OF PETER T. NICHOLL
WARREN       ALFRED L      MD      97259506 CX1970    THE LAW OFFICES OF PETER T. NICHOLL           WEAVER        SOLOMAN J        MD      98191501CX1366     THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                                Appendix A - 514
                                    Case 17-03105                Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                    Document Page 533 of 624
Claimant     Claimant     State                                                                     Claimant      Claimant        State
Last Name    First Name   Filed   Docket Number       Primary Plaintiff Counsel                     Last Name     First Name      Filed   Docket Number      Primary Plaintiff Counsel
WEBB         EDWARD H     MD      98267509CX1798      THE LAW OFFICES OF PETER T. NICHOLL           WHARTON       WILLIAM H       MD      X00000052          THE LAW OFFICES OF PETER T. NICHOLL
WEBB         GEORGE G     MD      98309507CX2067      THE LAW OFFICES OF PETER T. NICHOLL           WHEATLEY      LLOYD T         MD      98037518CX251      THE LAW OFFICES OF PETER T. NICHOLL
WEBB         JAMES N      MD      24X07000488         THE LAW OFFICES OF PETER T. NICHOLL           WHEELER       CHARLES W       MD      X00001008          THE LAW OFFICES OF PETER T. NICHOLL
WEBB         PAUL D       MD      98086503CX628       THE LAW OFFICES OF PETER T. NICHOLL           WHEELER       GARY A          MD      24X09000215        THE LAW OFFICES OF PETER T. NICHOLL
WEBB         ROY H        MD      98135515CX943       THE LAW OFFICES OF PETER T. NICHOLL           WHEELER       HARRY A         MD      24X11000246        THE LAW OFFICES OF PETER T. NICHOLL
WEBB         VINSON S     MD      98092507CX650       THE LAW OFFICES OF PETER T. NICHOLL           WHEELER       HOOVER W        MD      98051503CX363      THE LAW OFFICES OF PETER T. NICHOLL
WEBER        CARL T       MD      98016522CX62        THE LAW OFFICES OF PETER T. NICHOLL           WHEELER       THEODORE        MD      X00000049          THE LAW OFFICES OF PETER T. NICHOLL
WEBER        GEORGE F     MD      X01000517           THE LAW OFFICES OF PETER T. NICHOLL           WHEELER       THOMAS G        MD      X99001990          THE LAW OFFICES OF PETER T. NICHOLL
WEBER        JOHN C       MD      24X-02002090        THE LAW OFFICES OF PETER T. NICHOLL           WHERLEY       AUBURN V        MD      X01000176          THE LAW OFFICES OF PETER T. NICHOLL
WEBER        LAWRENCE A   MD      98-344506CX2428     THE LAW OFFICES OF PETER T. NICHOLL           WHIPP         JOSEPH F        MD      24X04000289        THE LAW OFFICES OF PETER T. NICHOLL
WEBSTER      DOUGLAS G    MD      24X-01001939        THE LAW OFFICES OF PETER T. NICHOLL           WHITAKER      CHRISTOPHER C   MD      98169518CX1255     THE LAW OFFICES OF PETER T. NICHOLL
WEBSTER      HARVEY A     MD      98023522CX125       THE LAW OFFICES OF PETER T. NICHOLL           WHITAKER      HENDERSON       MD      24X04000330        THE LAW OFFICES OF PETER T. NICHOLL
WECKESSER    EDWARD J     MD      24X-01001855        THE LAW OFFICES OF PETER T. NICHOLL           WHITAKER      JAMES D         MD      24X03000672        THE LAW OFFICES OF PETER T. NICHOLL
WEDDINGTON   JOHN L       MD      98142511CX1033      THE LAW OFFICES OF PETER T. NICHOLL           WHITAKER      JOSEPH          MD      24X11000100        THE LAW OFFICES OF PETER T. NICHOLL
WEDINGTON    ELEANOR      MD      24X06000300         THE LAW OFFICES OF PETER T. NICHOLL           WHITAKER      JOSEPH          MD      97311549 CX2281    THE LAW OFFICES OF PETER T. NICHOLL
WEDINGTON    SAMUEL L     MD      24X97161505         THE LAW OFFICES OF PETER T. NICHOLL           WHITAKER      RAYNER I        MD      24X03000035        THE LAW OFFICES OF PETER T. NICHOLL
WEDLOCK      GEORGE R     MD      X99002529           THE LAW OFFICES OF PETER T. NICHOLL           WHITE         ALAN J          MD      X99001622          THE LAW OFFICES OF PETER T. NICHOLL
WEDLOCK      HARRY T      MD      X99000839           THE LAW OFFICES OF PETER T. NICHOLL           WHITE         ARLAND A        MD      24X17000003        THE LAW OFFICES OF PETER T. NICHOLL
WEEKS        ALLEN R      MD      98009509            THE LAW OFFICES OF PETER T. NICHOLL           WHITE         ARLAND A        MD      X99002007          THE LAW OFFICES OF PETER T. NICHOLL
WEEKS        MARY L       MD      24X05000906         THE LAW OFFICES OF PETER T. NICHOLL           WHITE         ARTHUR J        MD      24X13000705        THE LAW OFFICES OF PETER T. NICHOLL
WEEKS        ROLLIN       MD      X99001298           THE LAW OFFICES OF PETER T. NICHOLL           WHITE         CECIL M         MD      24X04001093        THE LAW OFFICES OF PETER T. NICHOLL
WEESE        JAMES W      MD      98219522CX1561      THE LAW OFFICES OF PETER T. NICHOLL           WHITE         CHARLES C       MD      97276518 CX2069    THE LAW OFFICES OF PETER T. NICHOLL
WEGNER       DAVID A      MD      24X04000036         THE LAW OFFICES OF PETER T. NICHOLL           WHITE         CHARLES E       MD      98289510CX1922     THE LAW OFFICES OF PETER T. NICHOLL
WEHNER       EDWARD F     MD      24X11000924         THE LAW OFFICES OF PETER T. NICHOLL           WHITE         CLARENCE R      MD      24X04000633        THE LAW OFFICES OF PETER T. NICHOLL
WEHNER       JOHN H       MD      X00000081           THE LAW OFFICES OF PETER T. NICHOLL           WHITE         DAVID L         MD      98120507CX840      THE LAW OFFICES OF PETER T. NICHOLL
WEIDERHOLD   GARY E       MD      24X08000355         THE LAW OFFICES OF PETER T. NICHOLL           WHITE         EDDIE F         MD      24X03000568        THE LAW OFFICES OF PETER T. NICHOLL
WEIMER       DAVID L      MD      98317512CX2143      THE LAW OFFICES OF PETER T. NICHOLL           WHITE         FLORENCE E      MD      24X15000129        THE LAW OFFICES OF PETER T. NICHOLL
WEINRIECH    JOHN H       MD      X-01000928          THE LAW OFFICES OF PETER T. NICHOLL           WHITE         FRANKLIN D      MD      24X01001367        THE LAW OFFICES OF PETER T. NICHOLL
WEIR         JOSEPH J     MD      24X15000525         THE LAW OFFICES OF PETER T. NICHOLL           WHITE         FRENCH J        MD      24X01-001809       THE LAW OFFICES OF PETER T. NICHOLL
WEIR         JOSEPH J     MD      X 99002548          THE LAW OFFICES OF PETER T. NICHOLL           WHITE         HERMAN          MD      X01000417          THE LAW OFFICES OF PETER T. NICHOLL
WEIR         WILLIAM R    MD      24X-02001485        THE LAW OFFICES OF PETER T. NICHOLL           WHITE         IRVIN           MD      24X01001328        THE LAW OFFICES OF PETER T. NICHOLL
WEISENBORN   KENNETH R    MD      24X02001739         THE LAW OFFICES OF PETER T. NICHOLL           WHITE         JAMES           MD      24X-01001978       THE LAW OFFICES OF PETER T. NICHOLL
WELBORN      THEODORE     MD      98128501CX899       THE LAW OFFICES OF PETER T. NICHOLL           WHITE         JAMES R         MD      24X-02002480       THE LAW OFFICES OF PETER T. NICHOLL
WELCH        BILL L       MD      24X98162501CX1162   THE LAW OFFICES OF PETER T. NICHOLL           WHITE         JOHN E          MD      24X-02000400       THE LAW OFFICES OF PETER T. NICHOLL
WELCH        GLEN R       MD      X99001824           THE LAW OFFICES OF PETER T. NICHOLL           WHITE         JON D.          MD      97269522 CX2041    THE LAW OFFICES OF PETER T. NICHOLL
WELCH        LARRY C      MD      X00000402           THE LAW OFFICES OF PETER T. NICHOLL           WHITE         JUAN A. SR.     MD      97269515 CX2034    THE LAW OFFICES OF PETER T. NICHOLL
WELCH        SYLVIA M     MD      24X06000244         THE LAW OFFICES OF PETER T. NICHOLL           WHITE         KENNETH R       MD      X00001171          THE LAW OFFICES OF PETER T. NICHOLL
WELCH        VANLUE E     MD      X00000542           THE LAW OFFICES OF PETER T. NICHOLL           WHITE         LENORA          MD      24X-01001535       THE LAW OFFICES OF PETER T. NICHOLL
WELLER       BARBARA J    MD      X00000286           THE LAW OFFICES OF PETER T. NICHOLL           WHITE         LESLIE A        MD      24X05000195        THE LAW OFFICES OF PETER T. NICHOLL
WELLER       WAYNE S      MD      X00000141           THE LAW OFFICES OF PETER T. NICHOLL           WHITE         MARVIN A        MD      24X11000045        THE LAW OFFICES OF PETER T. NICHOLL
WELLING      LEONARD D    MD      24X04000626         THE LAW OFFICES OF PETER T. NICHOLL           WHITE         MCKINLEY L      MD      24X08000295        THE LAW OFFICES OF PETER T. NICHOLL
WELLING      RICHARD H    MD      98134505CX927       THE LAW OFFICES OF PETER T. NICHOLL           WHITE         MICHAEL S       MD      24X06000194        THE LAW OFFICES OF PETER T. NICHOLL
WELLS        CLYDE S      MD      24X04001132         THE LAW OFFICES OF PETER T. NICHOLL           WHITE         NEIL F          MD      X01000175          THE LAW OFFICES OF PETER T. NICHOLL
WELLS        JOHN F       MD      X00000586           THE LAW OFFICES OF PETER T. NICHOLL           WHITE         RANDALL W       MD      24X-01002059       THE LAW OFFICES OF PETER T. NICHOLL
WELLS        LORETTA A    MD      24X05000157         THE LAW OFFICES OF PETER T. NICHOLL           WHITE         REUBEN M        MD      98139503CX1003     THE LAW OFFICES OF PETER T. NICHOLL
WELLS        MANCE        MD      X00000857           THE LAW OFFICES OF PETER T. NICHOLL           WHITE         SONDELL M       MD      X00000556          THE LAW OFFICES OF PETER T. NICHOLL
WELLS        MAYNARD L    MD      24X02002613         THE LAW OFFICES OF PETER T. NICHOLL           WHITE         TILLIE          MD      24X06000405        THE LAW OFFICES OF PETER T. NICHOLL
WELLS        MILTON L     MD      24X07000540         THE LAW OFFICES OF PETER T. NICHOLL           WHITE         WALTER L        MD      98-086507CX632     THE LAW OFFICES OF PETER T. NICHOLL
WELLS        TYRONE H     MD      24X02001774         THE LAW OFFICES OF PETER T. NICHOLL           WHITE         WESLEY J        MD      24X-01001685       THE LAW OFFICES OF PETER T. NICHOLL
WELLSEY      JOSEPH R     MD      99-001334           THE LAW OFFICES OF PETER T. NICHOLL           WHITE         WILLIAM         MD      X00000529          THE LAW OFFICES OF PETER T. NICHOLL
WELLSEY      SHIRLEY M    MD      98142507CX1029      THE LAW OFFICES OF PETER T. NICHOLL           WHITE         WILLIAM D       MD      24-X-03000052      THE LAW OFFICES OF PETER T. NICHOLL
WELSH        ALFRED E     MD      X99002229           THE LAW OFFICES OF PETER T. NICHOLL           WHITE         WILLIE J        MD      98100521CX744      THE LAW OFFICES OF PETER T. NICHOLL
WELZANT      THEODORE T   MD      98149551CX1119      THE LAW OFFICES OF PETER T. NICHOLL           WHITEHEAD     GLANDER         MD      24X-02002479       THE LAW OFFICES OF PETER T. NICHOLL
WENIG        DARRELL K    MD      24X07000551         THE LAW OFFICES OF PETER T. NICHOLL           WHITEMAN      LLOYD D         MD      24-X-03000070      THE LAW OFFICES OF PETER T. NICHOLL
WENIG        DARRELL K    MD      X00001026           THE LAW OFFICES OF PETER T. NICHOLL           WHITEMAN      ORVILLE G       MD      X99001697          THE LAW OFFICES OF PETER T. NICHOLL
WERNETH      WILLIAM T    MD      98267502CX1791      THE LAW OFFICES OF PETER T. NICHOLL           WHITLEY       HATTIE L        MD      24X05000150        THE LAW OFFICES OF PETER T. NICHOLL
WERTSWA      MICHAEL J    MD      24X02002142         THE LAW OFFICES OF PETER T. NICHOLL           WHITLOW       JAMES L         MD      24X07000252        THE LAW OFFICES OF PETER T. NICHOLL
WERTZ        GLORIA       MD      24X06000485         THE LAW OFFICES OF PETER T. NICHOLL           WHITMORE      JOHNNY R        VA      700CL9927947H-02   THE LAW OFFICES OF PETER T. NICHOLL
WERTZ        ISAAC        MD      24X03000429         THE LAW OFFICES OF PETER T. NICHOLL           WHITNEY       MARTIN J        MD      X00001219          THE LAW OFFICES OF PETER T. NICHOLL
WERTZ        MARIETTA L   MD      98240507CX1659      THE LAW OFFICES OF PETER T. NICHOLL           WHITTAKER     ALFRED O        MD      24X03000878        THE LAW OFFICES OF PETER T. NICHOLL
WESCOAT      ALAN W       MD      X99001992           THE LAW OFFICES OF PETER T. NICHOLL           WHITTINGTON   ROBERT H        MD      24X04000688        THE LAW OFFICES OF PETER T. NICHOLL
WESKO        RICHARD A    MD      24X03000647         THE LAW OFFICES OF PETER T. NICHOLL           WHORLEY       AVIS M          MD      24X07000422        THE LAW OFFICES OF PETER T. NICHOLL
WESLEY       KENNETH G    MD      24X-02002099        THE LAW OFFICES OF PETER T. NICHOLL           WHYTE         AVON I          MD      24X-01001          THE LAW OFFICES OF PETER T. NICHOLL
WESLEY       MARY         MD      24X06000714         THE LAW OFFICES OF PETER T. NICHOLL           WICKER        JOHN A          MD      97316503 CX2302    THE LAW OFFICES OF PETER T. NICHOLL
WESSON       JOSEPH L     MD      98016521CX61        THE LAW OFFICES OF PETER T. NICHOLL           WICKHAM       WILLIAM J       MD      24X01000382        THE LAW OFFICES OF PETER T. NICHOLL
WEST         ANTHONY M    MD      X99000215           THE LAW OFFICES OF PETER T. NICHOLL           WICKROWSKI    JOHN F          MD      98079504CX597      THE LAW OFFICES OF PETER T. NICHOLL
WEST         CHARLES T    MD      95173510            THE LAW OFFICES OF PETER T. NICHOLL           WICKS         GEORGE B.       MD      97253501 CX1906    THE LAW OFFICES OF PETER T. NICHOLL
WEST         CORNEL L     MD      24X07000052         THE LAW OFFICES OF PETER T. NICHOLL           WIDEMAN       JAMES           MD      24X01000309        THE LAW OFFICES OF PETER T. NICHOLL
WEST         HARRY G      MD      24X-01001955        THE LAW OFFICES OF PETER T. NICHOLL           WIENHOLD      BERNARD F       MD      24X-01001982       THE LAW OFFICES OF PETER T. NICHOLL
WEST         HENDERSON    MD      98016519CX59        THE LAW OFFICES OF PETER T. NICHOLL           WIESSNER      JOHN E          MD      24X04000689        THE LAW OFFICES OF PETER T. NICHOLL
WEST         JAMES A      MD      X99000443           THE LAW OFFICES OF PETER T. NICHOLL           WIGGINS       JONES E         MD      24X04001153        THE LAW OFFICES OF PETER T. NICHOLL
WEST         KIRK L       MD      24X10000350         THE LAW OFFICES OF PETER T. NICHOLL           WIGGINS       MARVIN          MD      X00000745          THE LAW OFFICES OF PETER T. NICHOLL
WEST         OTHEA L      MD      24X-02001478        THE LAW OFFICES OF PETER T. NICHOLL           WIGGINS       MOSES W         MD      24X04001136        THE LAW OFFICES OF PETER T. NICHOLL
WEST         THOMAS E     MD      X99001918           THE LAW OFFICES OF PETER T. NICHOLL           WIGGINS       WILLIE E        MD      24X10000140        THE LAW OFFICES OF PETER T. NICHOLL
WEST         WILLIAM A    MD      96061508            THE LAW OFFICES OF PETER T. NICHOLL           WILAND        CECIL E         MD      24X09000496        THE LAW OFFICES OF PETER T. NICHOLL
WESTFALL     ROBIN F      MD      24X11000208         THE LAW OFFICES OF PETER T. NICHOLL           WILDER        SAMUEL L        MD      X99002085          THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                               Appendix A - 515
                                   Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                 Document Page 534 of 624
Claimant    Claimant     State                                                                   Claimant     Claimant     State
Last Name   First Name   Filed   Docket Number     Primary Plaintiff Counsel                     Last Name    First Name   Filed   Docket Number      Primary Plaintiff Counsel
WILDER      WILLIAM B    MD      X00000651         THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     JAMES E      MD      X99001214          THE LAW OFFICES OF PETER T. NICHOLL
WILDS       JW           MD      98051516CX376     THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     JAMES H      MD      97248519 CX1893    THE LAW OFFICES OF PETER T. NICHOLL
WILDS       ROSALIE      MD      24X05000516       THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     JAMES J      MD      98009507CX19       THE LAW OFFICES OF PETER T. NICHOLL
WILDT       MARTIN C     MD      24X01001131       THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     JAMES O      MD      24X-02001564       THE LAW OFFICES OF PETER T. NICHOLL
WILDY       JAMES C      MD      24X-01001691      THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     JAMES R      MD      X99000184          THE LAW OFFICES OF PETER T. NICHOLL
WILDY       NETTIE L     MD      24X-01001851      THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     JEROME H     MD      X-00000648         THE LAW OFFICES OF PETER T. NICHOLL
WILES       FRANCES L    MD      24X10000349       THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     JEROME H     MD      X00000649          THE LAW OFFICES OF PETER T. NICHOLL
WILEY       EDWARD R     MD      24X08000337       THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     JERRY A      MD      24X04001103        THE LAW OFFICES OF PETER T. NICHOLL
WILEY       EDWARD R     MD      97317501CX2307    THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     JOE F        MD      98190501CX1360     THE LAW OFFICES OF PETER T. NICHOLL
WILGIS      CALVIN V     MD      24X14000474       THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     JOHN         MD      24X01-001660       THE LAW OFFICES OF PETER T. NICHOLL
WILHELM     ERNEST       MD      X-01000945        THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     JOHN A       VA      700CL9926998C-03   THE LAW OFFICES OF PETER T. NICHOLL
WILKENS     LEVI         MD      X00001033         THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     JOHN E       MD      24X03000822        THE LAW OFFICES OF PETER T. NICHOLL
WILKES      THEODORE     MD      X00000891         THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     JOHN T       MD      98296506CX1984     THE LAW OFFICES OF PETER T. NICHOLL
WILKES      WINZEL R     MD      24X-02001408      THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     JOHNNIE      MD      X99001296          THE LAW OFFICES OF PETER T. NICHOLL
WILKIE      THOMAS A     MD      24X04001115       THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     JONATHAN C   MD      X99001411          THE LAW OFFICES OF PETER T. NICHOLL
WILKINS     ALBERT J     MD      X00001300         THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     JOSEPH       MD      24X-01002042       THE LAW OFFICES OF PETER T. NICHOLL
WILKINS     CALVIN M     MD      X99002436         THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     JOSEPH A     MD      24X13000088        THE LAW OFFICES OF PETER T. NICHOLL
WILKINS     GEORGE H     MD      24X03000099       THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     JUNIOUS      MD      98120506CX839      THE LAW OFFICES OF PETER T. NICHOLL
WILKINS     HARU D       MD      X99001615         THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     KATHLEEN     MD      98-344512CX2434    THE LAW OFFICES OF PETER T. NICHOLL
WILKINS     WILLIAM T    MD      24X-01001820      THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     KERMIT K     VA      700CL0028682V-05   THE LAW OFFICES OF PETER T. NICHOLL
WILKS       ALVIN        MD      X99000744         THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     KERMIT R     MD      24-X-02002620      THE LAW OFFICES OF PETER T. NICHOLL
WILKS       WILLIAM      MD      98191511CX1376    THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     LARRY R      MD      24X11000094        THE LAW OFFICES OF PETER T. NICHOLL
WILLETT     ESTELLA J    MD      24X05000087       THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     LAWRENCE E   MD      X99002625          THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    ALONZO S     MD      24X06000234       THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     LEON J       MD      24X-01001822       THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    ALVIN W      MD      X99002211         THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     LEONARD O    MD      X99002224          THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    BARTON E     MD      X00001082         THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     LEROY R      MD      24X13000087        THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    BERNARD R    MD      98149547CX1115    THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     LEWIS V      MD      98329504CX2229     THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    BETTY L      MD      24X04001114       THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     LINSEY L     MD      24X-02000296       THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    BYRON A      MD      X00000656         THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     MATTHEW      MD      X99001456          THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    CALVIN C     MD      98-344509CX2431   THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     MATTHEW A    MD      24X02002611        THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    CARL O       MD      97318516CX2328    THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     MCKINLEY J   MD      24X03000883        THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    CARMON       MD      X-01000839        THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     MICHAEL      MD      24X-02000059       THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    CARTER J     MD      24X04000774       THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     MICHAEL R    MD      97316505 CX2304    THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    CHARLES R    MD      X00000867         THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     MORGAN       MD      97337501CX2391     THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    CICERO       MD      98085502CX609     THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     NATHANIEL    MD      24X06000478        THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    CLAUDE L     MD      24X03000892       THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     NATHANIEL    MD      24X12000776        THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    CLIFFORD E   MD      X99002598         THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     NATHANIEL    MD      24X16000065        THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    CONNELL      MD      97296501 CX2150   THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     ODELL S      MD      X99000832          THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    CURTIS J     MD      24X-01001936      THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     ORANGE L     MD      X00000606          THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    DARLENE      MD      97318509CX2321    THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     OSBORNE G    MD      X00001051          THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    DAVID B      MD      95125503          THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     OSCAR P      MD      24X09000282        THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    DAVID E      MD      X00001230         THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     RALPH E      MD      X99000349          THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    DAVID S      MD      98156506CX1138    THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     RALPH J      MD      24X01001586        THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    DAVID V      MD      24X01-001411      THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     RANDOLPH S   MD      98149552CX1120     THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    DENNIS K     MD      24X-02002101      THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     RAYMOND      MD      97352504CX2498     THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    DONNIE V     MD      X99001922         THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     RAYMOND T    MD      24X-02000064       THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    DOUGLAS K    MD      X99001610         THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     REGINALD P   MD      24X06000570        THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    EARL C       MD      98086501CX626     THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     RICHARD L    MD      24X10000355        THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    EARL C       MD      X99002026         THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     RIVERS L     MD      24X02002135        THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    EARL L       MD      98288503CX1903    THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     ROBERT       MD      X01000339          THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    EDWARD B     MD      X00000460         THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     ROBERT       MD      X99000220          THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    EDWARD P     MD      24X16000116       THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     ROBERT B     MD      24X03000959        THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    EUGENE E     MD      24X05000645       THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     ROBERT B     MD      24X16000549        THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    EUGENE E     MD      98240520CX1672    THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     ROBERT H     MD      24X-01001977       THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    EUGENE F     MD      24X12000509       THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     ROBERT H     MD      X01000416          THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    FRANK L      MD      X99002611         THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     ROBERT L     MD      98006503CX03       THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    FRANK T      MD      24X07000302       THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     ROLAND E     MD      24X02002290        THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    FRED M       MD      X-01000852        THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     RONALD       MD      24X13000704        THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    GARLAND E    MD      24X-02001846      THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     RUBY         MD      24X06000233        THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    GARLAND E    MD      95-103504         THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     RUBY E       MD      24X07000053        THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    GEORGE E     MD      97330506CX2377    THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     RUSSELL D    MD      24X-01001937       THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    GEORGE E     MD      X99002219         THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     SAMUEL J     MD      24X-01001930       THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    GEORGE L     MD      24X07000537       THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     SHERMAN      MD      98057501CX385      THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    GERALD E     MD      24X-01001980      THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     SOLOMON      MD      X-01000832         THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    GERALD L     MD      98329581CX2306    THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     THEODORE     MD      24X03000280        THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    GLORIA L     MD      24X05000062       THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     ULYSSES      MD      24X02002136        THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    GUS W        MD      24X04000493       THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     VERNON       MD      X-01000995         THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    HARVEY L     MD      24X04000800       THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     WALDO L      MD      24X11000213        THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    HAYWARD      MD      24X11000271       THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     WALTER F     MD      98310511CX2089     THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    HENRY        MD      24X03000698       THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     WAYNE S      MD      98058531CX421      THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    HENRY W      MD      24X01001421       THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     WILBUR       MD      X00000533          THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    HERBERT      MD      24X-02000619      THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     WILLIAM J    MD      X99000263          THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    HERMAN       MD      98219512CX1551    THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMS     WILLIE L     MD      24X03000882        THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    HOWARD M     MD      24X14000190       THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMSON   JEROME H     MD      24X01000811        THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    IVY J        MD      24X03000567       THE LAW OFFICES OF PETER T. NICHOLL           WILLIAMSON   WILLIAM L    MD      98-402486          THE LAW OFFICES OF PETER T. NICHOLL
WILLIAMS    JAMES C      MD      X00000517         THE LAW OFFICES OF PETER T. NICHOLL           WILLIFORD    JOHN D       MD      24-X-01-001219     THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                        Appendix A - 516
                                        Case 17-03105               Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                       Document Page 535 of 624
Claimant     Claimant         State                                                                    Claimant       Claimant      State
Last Name    First Name       Filed   Docket Number      Primary Plaintiff Counsel                     Last Name      First Name    Filed   Docket Number      Primary Plaintiff Counsel
WILLIS       ANTHONY J        MD      24X10000433        THE LAW OFFICES OF PETER T. NICHOLL           WINPHRIE       LUCHIES J     MD      98329501CX2226     THE LAW OFFICES OF PETER T. NICHOLL
WILLIS       AUBREY           MD      24X02-001197       THE LAW OFFICES OF PETER T. NICHOLL           WINSTON        CLABON M      MD      24X10000010        THE LAW OFFICES OF PETER T. NICHOLL
WILLIS       BENNIE           MD      X-01000974         THE LAW OFFICES OF PETER T. NICHOLL           WINSTON        HOWARD E      MD      X-01000694         THE LAW OFFICES OF PETER T. NICHOLL
WILLIS       ENOS J           MD      X99002234          THE LAW OFFICES OF PETER T. NICHOLL           WINSTON        KENNETH R     MD      24X13000434        THE LAW OFFICES OF PETER T. NICHOLL
WILLIS       MARTHA L         MD      24X05000244        THE LAW OFFICES OF PETER T. NICHOLL           WIRTH          CHARLES R     MD      24X-01001719       THE LAW OFFICES OF PETER T. NICHOLL
WILLIS       RONALD A         MD      24X11000414        THE LAW OFFICES OF PETER T. NICHOLL           WIRTH          GARY A        MD      X00000822          THE LAW OFFICES OF PETER T. NICHOLL
WILLOUGHBY   HOWARD R         MD      24X15000130        THE LAW OFFICES OF PETER T. NICHOLL           WIRTH          ROBERT        MD      24X02001771        THE LAW OFFICES OF PETER T. NICHOLL
WILLOUGHBY   MACK A           MD      24X14000245        THE LAW OFFICES OF PETER T. NICHOLL           WISCHHUSEN     ROBERT J      MD      98275503CX1854     THE LAW OFFICES OF PETER T. NICHOLL
WILLOUGHBY   NORMAN W         MD      98113508CX799      THE LAW OFFICES OF PETER T. NICHOLL           WISCHUCK       WILLIAM E     MD      X99001623          THE LAW OFFICES OF PETER T. NICHOLL
WILLOUGHBY   THOMAS C         MD      24X11000095        THE LAW OFFICES OF PETER T. NICHOLL           WISE           ALAN B        MD      24X01000268        THE LAW OFFICES OF PETER T. NICHOLL
WILLS        CLIFTON C        MD      98128503CX901      THE LAW OFFICES OF PETER T. NICHOLL           WISE           ANDREW D      MD      24X-02001152       THE LAW OFFICES OF PETER T. NICHOLL
WILLS        DONALD L         MD      98233514CX1640     THE LAW OFFICES OF PETER T. NICHOLL           WISE           HOWARD J.     MD      96248506           THE LAW OFFICES OF PETER T. NICHOLL
WILLS        JACOB            MD      98163550CX1229     THE LAW OFFICES OF PETER T. NICHOLL           WISE           MICHAEL D     MD      24X-02000164       THE LAW OFFICES OF PETER T. NICHOLL
WILLS        JAMES A          MD      X99002208          THE LAW OFFICES OF PETER T. NICHOLL           WISE           PETER M       MD      24X11000585        THE LAW OFFICES OF PETER T. NICHOLL
WILLS        LEONARD M        MD      X99002601          THE LAW OFFICES OF PETER T. NICHOLL           WISE           THOMAS M      MD      98133514CX921      THE LAW OFFICES OF PETER T. NICHOLL
WILMER       HOWARD E         MD      24X-02000111       THE LAW OFFICES OF PETER T. NICHOLL           WISNIEWSKI     CAROL T       MD      98183520CX1347     THE LAW OFFICES OF PETER T. NICHOLL
WILSON       ALBERT O         MD      X99000083          THE LAW OFFICES OF PETER T. NICHOLL           WISNIEWSKI     PRAXEDA M     MD      24X06000543        THE LAW OFFICES OF PETER T. NICHOLL
WILSON       ALVIN N          MD      98295502CX1968     THE LAW OFFICES OF PETER T. NICHOLL           WITHERSPOON    ALLEN C       MD      98240508CX1660     THE LAW OFFICES OF PETER T. NICHOLL
WILSON       ANTHONY N        MD      24X12000646        THE LAW OFFICES OF PETER T. NICHOLL           WITHERSPOON    DAVID         MD      98329517CX2242     THE LAW OFFICES OF PETER T. NICHOLL
WILSON       ARCHIE           MD      24X09000039        THE LAW OFFICES OF PETER T. NICHOLL           WITHERSPOON    ISRAEL        MD      X00000385          THE LAW OFFICES OF PETER T. NICHOLL
WILSON       ARCHIE           MD      X99002067          THE LAW OFFICES OF PETER T. NICHOLL           WITHERSPOON    JAMES J       MD      24X06000066        THE LAW OFFICES OF PETER T. NICHOLL
WILSON       ARTHUR H         MD      24X03000876        THE LAW OFFICES OF PETER T. NICHOLL           WITKOWSKI      ALFONSE A     MD      X00000458          THE LAW OFFICES OF PETER T. NICHOLL
WILSON       CARLTON G        MD      24X05000858        THE LAW OFFICES OF PETER T. NICHOLL           WITKUS         PHILIP V.     MD      95268516           THE LAW OFFICES OF PETER T. NICHOLL
WILSON       CARROLL L        MD      X99001301          THE LAW OFFICES OF PETER T. NICHOLL           WITKUS         STANLEY B     MD      X99000097          THE LAW OFFICES OF PETER T. NICHOLL
WILSON       CHARLES          MD      X99001299          THE LAW OFFICES OF PETER T. NICHOLL           WITOMSKI       FLORIAN J     MD      24X06000425        THE LAW OFFICES OF PETER T. NICHOLL
WILSON       CHARLES E        MD      X99002222          THE LAW OFFICES OF PETER T. NICHOLL           WITT           DALE E        MD      24X09000497        THE LAW OFFICES OF PETER T. NICHOLL
WILSON       CHARLES J        MD      X99000059          THE LAW OFFICES OF PETER T. NICHOLL           WITTS          EARL A        VA      700CL0029957C-03   THE LAW OFFICES OF PETER T. NICHOLL
WILSON       CLARENCE         MD      24X07000005        THE LAW OFFICES OF PETER T. NICHOLL           WIZBICKI       JOHN          MD      X9900074           THE LAW OFFICES OF PETER T. NICHOLL
WILSON       CLAUDE A         MD      97262501 CX2000    THE LAW OFFICES OF PETER T. NICHOLL           WOJTAS         LAURA R       MD      24X06000524        THE LAW OFFICES OF PETER T. NICHOLL
WILSON       DAVID N          MD      24X11000307        THE LAW OFFICES OF PETER T. NICHOLL           WOJTAS         MELVIN S      MD      X99001268          THE LAW OFFICES OF PETER T. NICHOLL
WILSON       DAVID S          MD      24X02002419        THE LAW OFFICES OF PETER T. NICHOLL           WOJTAS         PATRICIA A    MD      24X06000418        THE LAW OFFICES OF PETER T. NICHOLL
WILSON       DELORES J        MD      X99002593          THE LAW OFFICES OF PETER T. NICHOLL           WOJTAS         THEODORE J.   MD      97301504 CX2180    THE LAW OFFICES OF PETER T. NICHOLL
WILSON       DONALD B         MD      24X-02000547       THE LAW OFFICES OF PETER T. NICHOLL           WOLF           MICHAEL E     MD      24X13000703        THE LAW OFFICES OF PETER T. NICHOLL
WILSON       ELBERTA E        MD      24X06000214        THE LAW OFFICES OF PETER T. NICHOLL           WOLFE          JAMES N       MD      X00000335          THE LAW OFFICES OF PETER T. NICHOLL
WILSON       GEORGE N         MD      24X08000170        THE LAW OFFICES OF PETER T. NICHOLL           WOLFE          ROBERT M      MD      99000915           THE LAW OFFICES OF PETER T. NICHOLL
WILSON       GLEN             MD      24X-01001847       THE LAW OFFICES OF PETER T. NICHOLL           WOLFE          WILLIAM C     MD      X99002218          THE LAW OFFICES OF PETER T. NICHOLL
WILSON       HERBERT J        MD      24X-02000286       THE LAW OFFICES OF PETER T. NICHOLL           WOLFERMAN      MARK D        MD      X99001701          THE LAW OFFICES OF PETER T. NICHOLL
WILSON       IRVIN T          MD      X99002113          THE LAW OFFICES OF PETER T. NICHOLL           WOLINSKI       JANICE P      MD      98009506CX18       THE LAW OFFICES OF PETER T. NICHOLL
WILSON       JAMES E          MD      24X03000670        THE LAW OFFICES OF PETER T. NICHOLL           WOLLSCHLAGER   DONALD W      MD      24-X-00-01221      THE LAW OFFICES OF PETER T. NICHOLL
WILSON       JOHN E           MD      X00000398          THE LAW OFFICES OF PETER T. NICHOLL           WOMACK         THOMAS J      MD      X00001088          THE LAW OFFICES OF PETER T. NICHOLL
WILSON       JOHN F           MD      98310512CX2090     THE LAW OFFICES OF PETER T. NICHOLL           WOMACK         THOMAS J      MD      X99000904          THE LAW OFFICES OF PETER T. NICHOLL
WILSON       JOHN W           MD      24X12000917        THE LAW OFFICES OF PETER T. NICHOLL           WOMAX          PAUL          MD      24X01001757        THE LAW OFFICES OF PETER T. NICHOLL
WILSON       JUNIUS M         MD      24X04000624        THE LAW OFFICES OF PETER T. NICHOLL           WOOD           BERTHA A      MD      98338549CX2373     THE LAW OFFICES OF PETER T. NICHOLL
WILSON       KENNY            MD      24-X-03000085      THE LAW OFFICES OF PETER T. NICHOLL           WOOD           CHARLES A     MD      X00000333          THE LAW OFFICES OF PETER T. NICHOLL
WILSON       LARRY T          MD      X-98402452         THE LAW OFFICES OF PETER T. NICHOLL           WOOD           GERALD H      MD      24X15000026        THE LAW OFFICES OF PETER T. NICHOLL
WILSON       LEON N           MD      97337506CX2396     THE LAW OFFICES OF PETER T. NICHOLL           WOOD           JOHN E        MD      24X11000586        THE LAW OFFICES OF PETER T. NICHOLL
WILSON       MARION V         MD      24X05000389        THE LAW OFFICES OF PETER T. NICHOLL           WOOD           MARY J        MD      24X04001113        THE LAW OFFICES OF PETER T. NICHOLL
WILSON       MARY R           MD      24X06000479        THE LAW OFFICES OF PETER T. NICHOLL           WOOD           RAYMOND       MD      24X01001746        THE LAW OFFICES OF PETER T. NICHOLL
WILSON       MELVIN P         MD      98219505CX1544     THE LAW OFFICES OF PETER T. NICHOLL           WOOD           ROBERT L      MD      98289505CX1917     THE LAW OFFICES OF PETER T. NICHOLL
WILSON       MICHAEL A        MD      98135523CX951      THE LAW OFFICES OF PETER T. NICHOLL           WOOD           RODDIE F      MD      24X03001170        THE LAW OFFICES OF PETER T. NICHOLL
WILSON       MURRAY           MD      X99000192          THE LAW OFFICES OF PETER T. NICHOLL           WOOD           RONALD L      MD      98058519CX409      THE LAW OFFICES OF PETER T. NICHOLL
WILSON       ROBERT           MD      X01000412          THE LAW OFFICES OF PETER T. NICHOLL           WOOD           SIDNEY A      MD      98211511CX1518     THE LAW OFFICES OF PETER T. NICHOLL
WILSON       ROGER            MD      98183510CX1337     THE LAW OFFICES OF PETER T. NICHOLL           WOOD           SONDRA L      MD      24X06000274        THE LAW OFFICES OF PETER T. NICHOLL
WILSON       ROY L            VA      700CL9927967H-02   THE LAW OFFICES OF PETER T. NICHOLL           WOOD           WILLIAM       MD      X00000119          THE LAW OFFICES OF PETER T. NICHOLL
WILSON       ROYAL D          MD      97261510 CX1987    THE LAW OFFICES OF PETER T. NICHOLL           WOODARD        LINWOOD A     MD      98135528CX956      THE LAW OFFICES OF PETER T. NICHOLL
WILSON       ROYAL D          MD      98135510CX938      THE LAW OFFICES OF PETER T. NICHOLL           WOODARD        LLOYD J       MD      24X04000489        THE LAW OFFICES OF PETER T. NICHOLL
WILSON       SAMUEL K         MD      98085505CX612      THE LAW OFFICES OF PETER T. NICHOLL           WOODARD        ROBERT L      MD      99-002644          THE LAW OFFICES OF PETER T. NICHOLL
WILSON       THEODORE A       MD      X00000805          THE LAW OFFICES OF PETER T. NICHOLL           WOODARD        SILAS J       MD      X99000092          THE LAW OFFICES OF PETER T. NICHOLL
WILSON       THOMAS A         MD      97309506 CX2228    THE LAW OFFICES OF PETER T. NICHOLL           WOODARD        VALERIE       MD      98135525CX953      THE LAW OFFICES OF PETER T. NICHOLL
WILSON       WALTER           MD      24X05000457        THE LAW OFFICES OF PETER T. NICHOLL           WOODEN         BERNARD L     MD      X01000421          THE LAW OFFICES OF PETER T. NICHOLL
WILSON       WILLIAM C        MD      X99001416          THE LAW OFFICES OF PETER T. NICHOLL           WOODEN         MARY J        MD      24X12000514        THE LAW OFFICES OF PETER T. NICHOLL
WILSON       WILLIE J         MD      X-01000927         THE LAW OFFICES OF PETER T. NICHOLL           WOODEN         THOMAS F      MD      X99002111          THE LAW OFFICES OF PETER T. NICHOLL
WIMBUSH      CLAUDE           MD      24X11000921        THE LAW OFFICES OF PETER T. NICHOLL           WOODHEAD       MARIE         MD      X99000218          THE LAW OFFICES OF PETER T. NICHOLL
WINDER       WILLIAM J        MD      24X04000879        THE LAW OFFICES OF PETER T. NICHOLL           WOODHOUS       MICHAEL M     MD      24X-02000217       THE LAW OFFICES OF PETER T. NICHOLL
WINDISH      MELVIN J         MD      98092503CX646      THE LAW OFFICES OF PETER T. NICHOLL           WOODIE         VERGIL        MD      X99002115          THE LAW OFFICES OF PETER T. NICHOLL
WINGFIELD    JAMES M          MD      24X01001377        THE LAW OFFICES OF PETER T. NICHOLL           WOODING        WALTER J      MD      X99001682          THE LAW OFFICES OF PETER T. NICHOLL
WINGFIELD    LARRY E          MD      X-98402477         THE LAW OFFICES OF PETER T. NICHOLL           WOODS          ANNETTE       MD      24X-02001847       THE LAW OFFICES OF PETER T. NICHOLL
WINGFIELD    MICHAEL F        MD      24X17000180        THE LAW OFFICES OF PETER T. NICHOLL           WOODS          ANNETTE       MD      98289502CX1914     THE LAW OFFICES OF PETER T. NICHOLL
WINGFIELD    VERNON           MD      X00000332          THE LAW OFFICES OF PETER T. NICHOLL           WOODS          FRED E        MD      24-X-03000082      THE LAW OFFICES OF PETER T. NICHOLL
WINIARSKI    BERNARD C        MD      24X15000170        THE LAW OFFICES OF PETER T. NICHOLL           WOODS          JAMES         MD      24X16000183        THE LAW OFFICES OF PETER T. NICHOLL
WINIARSKI    BERNARD C. SR.   MD      97276510 CX2061    THE LAW OFFICES OF PETER T. NICHOLL           WOODS          JAMES E       MD      X00000918          THE LAW OFFICES OF PETER T. NICHOLL
WINKEY       GEORGE F         MD      24X12000507        THE LAW OFFICES OF PETER T. NICHOLL           WOODS          RUDOLPH V     MD      X-01000973         THE LAW OFFICES OF PETER T. NICHOLL
WINKLER      GERTRUDE         MD      24X06000156        THE LAW OFFICES OF PETER T. NICHOLL           WOODS          THOMAS        MD      24X15000135        THE LAW OFFICES OF PETER T. NICHOLL
WINKLER      ROBERT L.        MD      97268506 CX2018    THE LAW OFFICES OF PETER T. NICHOLL           WOODSON        HOWARD        MD      X01000414          THE LAW OFFICES OF PETER T. NICHOLL
WINMOND      REGINALD A       MD      24X01000400        THE LAW OFFICES OF PETER T. NICHOLL           WOODSON        JAMES I       MD      X99001793          THE LAW OFFICES OF PETER T. NICHOLL
WINPHRIE     LORETTA          MD      24X04001112        THE LAW OFFICES OF PETER T. NICHOLL           WOODSON        MAURICE E     MD      X00000393          THE LAW OFFICES OF PETER T. NICHOLL

                                                                                                                                                                 Appendix A - 517
                                      Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                    Document Page 536 of 624
Claimant      Claimant      State                                                                   Claimant     Claimant     State
Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel                     Last Name    First Name   Filed   Docket Number     Primary Plaintiff Counsel
WOODSON       WILLIAM H     MD      98329513CX2238    THE LAW OFFICES OF PETER T. NICHOLL           YOX          EDGAR H      MD      98275518CX1869    THE LAW OFFICES OF PETER T. NICHOLL
WOOFTER       BLAINE E      MD      24X-02000392      THE LAW OFFICES OF PETER T. NICHOLL           YUDISKI      BETTY A      MD      24X10000111       THE LAW OFFICES OF PETER T. NICHOLL
WOOLARD       HERBERT J     MD      24X09000416       THE LAW OFFICES OF PETER T. NICHOLL           YUDISKI      DONALD W     MD      24X10000242       THE LAW OFFICES OF PETER T. NICHOLL
WOOLFORD      WARREN L      MD      24X13000702       THE LAW OFFICES OF PETER T. NICHOLL           YUHASE       MICHAEL W    MD      X99001699         THE LAW OFFICES OF PETER T. NICHOLL
WOOLFREY      DANIEL T      MD      24X-02001385      THE LAW OFFICES OF PETER T. NICHOLL           ZABLOCKI     WILLIAM V    MD      24X14000328       THE LAW OFFICES OF PETER T. NICHOLL
WOOLFREY      ELLIS C       MD      X01000496         THE LAW OFFICES OF PETER T. NICHOLL           ZAJAC        AUGUST P.    MD      96068509          THE LAW OFFICES OF PETER T. NICHOLL
WOOTEN        JAMES H       MD      X99002437         THE LAW OFFICES OF PETER T. NICHOLL           ZAJDEL       MILDRED E    MD      24X05000185       THE LAW OFFICES OF PETER T. NICHOLL
WOOTEN        RODNEY J      MD      24X02000796       THE LAW OFFICES OF PETER T. NICHOLL           ZAKAT        ROBERT A     MD      X01000511         THE LAW OFFICES OF PETER T. NICHOLL
WORD          JOHN A        MD      99-001352         THE LAW OFFICES OF PETER T. NICHOLL           ZALEDONIS    JUDY A       MD      24X10000498       THE LAW OFFICES OF PETER T. NICHOLL
WORKMAN       BOBBY L       MD      24X04000775       THE LAW OFFICES OF PETER T. NICHOLL           ZANG         ROY L        MD      24X06000283       THE LAW OFFICES OF PETER T. NICHOLL
WORKMEISTER   LOUIS W       MD      24X01001370       THE LAW OFFICES OF PETER T. NICHOLL           ZAPOTOSKY    JOHN J       MD      98226508CX1604    THE LAW OFFICES OF PETER T. NICHOLL
WORRELL       WILLIAM H     MD      24X-02001852      THE LAW OFFICES OF PETER T. NICHOLL           ZARO         WALTER       MD      X-01000703        THE LAW OFFICES OF PETER T. NICHOLL
WORRELL       WILLIAM H     MD      X-98402517        THE LAW OFFICES OF PETER T. NICHOLL           ZARUBA       DAVID J      MD      24X06000277       THE LAW OFFICES OF PETER T. NICHOLL
WORTHY        WILLIAM J     MD      X-98402448        THE LAW OFFICES OF PETER T. NICHOLL           ZAVETZ       ADOLPH N     MD      X99001370         THE LAW OFFICES OF PETER T. NICHOLL
WOZNY         LEONARD R     MD      24X03000881       THE LAW OFFICES OF PETER T. NICHOLL           ZAWORSKI     THEODORE F   MD      98106502CX748     THE LAW OFFICES OF PETER T. NICHOLL
WRAY          ROBERT F      MD      24X16000169       THE LAW OFFICES OF PETER T. NICHOLL           ZEBRON       ANTHONY J    MD      98016523CX63      THE LAW OFFICES OF PETER T. NICHOLL
WRAY          ROBERT F      MD      X99001970         THE LAW OFFICES OF PETER T. NICHOLL           ZELLER       GERARD E     MD      X99001467         THE LAW OFFICES OF PETER T. NICHOLL
WRIGHT        ANDREW J      MD      X00000869         THE LAW OFFICES OF PETER T. NICHOLL           ZELLERS      DANIEL A     MD      24X05000167       THE LAW OFFICES OF PETER T. NICHOLL
WRIGHT        BOBBY         MD      X99001177         THE LAW OFFICES OF PETER T. NICHOLL           ZENTGRAF     EDWARD H     MD      24X04000334       THE LAW OFFICES OF PETER T. NICHOLL
WRIGHT        DONALD W      MD      98072572CX569     THE LAW OFFICES OF PETER T. NICHOLL           ZIEGLER      WILLIAM S    MD      24X06000384       THE LAW OFFICES OF PETER T. NICHOLL
WRIGHT        DORIS         MD      98163542CX1221    THE LAW OFFICES OF PETER T. NICHOLL           ZIMMERMAN    ANNA Y       MD      24X07000122       THE LAW OFFICES OF PETER T. NICHOLL
WRIGHT        ELIZABETH A   MD      24X06000464       THE LAW OFFICES OF PETER T. NICHOLL           ZIMMERMAN    FREEMAN      MD      X00000860         THE LAW OFFICES OF PETER T. NICHOLL
WRIGHT        ERNEST        MD      X99001459         THE LAW OFFICES OF PETER T. NICHOLL           ZIMMERMAN    JOAN F       MD      24X08000078       THE LAW OFFICES OF PETER T. NICHOLL
WRIGHT        FRANK O       MD      24X10000496       THE LAW OFFICES OF PETER T. NICHOLL           ZIMMERMAN    NORMAN O     MD      24X01000396       THE LAW OFFICES OF PETER T. NICHOLL
WRIGHT        GOLDIA D      MD      24X06000105       THE LAW OFFICES OF PETER T. NICHOLL           ZIMMERMAN    PETER R      MD      90026524          THE LAW OFFICES OF PETER T. NICHOLL
WRIGHT        JAMES         MD      98324505CX2190    THE LAW OFFICES OF PETER T. NICHOLL           ZITO         NICHOLAS     MD      24X-02000163      THE LAW OFFICES OF PETER T. NICHOLL
WRIGHT        JAMES A       MD      98-402487         THE LAW OFFICES OF PETER T. NICHOLL           ZOLAK        CHARLES M    MD      X00000693         THE LAW OFFICES OF PETER T. NICHOLL
WRIGHT        JEROME        MD      24X15000027       THE LAW OFFICES OF PETER T. NICHOLL           ZUBEY        JOSEPH M     MD      24X01001371       THE LAW OFFICES OF PETER T. NICHOLL
WRIGHT        JOHN J        MD      98268509CX1810    THE LAW OFFICES OF PETER T. NICHOLL           ZUROMSKI     RICHARD L    MD      98-344501CX2423   THE LAW OFFICES OF PETER T. NICHOLL
WRIGHT        JOSEPH D      MD      97248517 CX1891   THE LAW OFFICES OF PETER T. NICHOLL           ZWINKLIS     SHIRLEY M    MD      24X06000573       THE LAW OFFICES OF PETER T. NICHOLL
WRIGHT        KENNETH E     MD      24X13000135       THE LAW OFFICES OF PETER T. NICHOLL           ZWINKLIS     VICTOR C     MD      X99002228         THE LAW OFFICES OF PETER T. NICHOLL
WRIGHT        ROBERT L      MD      24X-0200053       THE LAW OFFICES OF PETER T. NICHOLL           CARTE        ELIZABETH    TX      14293*RM00        THE LAW OFFICES OF SEAN PATRICK TRACEY
WRIGHT        ROBERT L      MD      X01000409         THE LAW OFFICES OF PETER T. NICHOLL           CARTE        ELIZABETH    TX      15475*RM01        THE LAW OFFICES OF SEAN PATRICK TRACEY
WRIGHT        ROLAND J      MD      24X11000113       THE LAW OFFICES OF PETER T. NICHOLL           FINCH        WALTER       TX      15475*RM01        THE LAW OFFICES OF SEAN PATRICK TRACEY
WRIGHT        ROY           MD      98-086504CX629    THE LAW OFFICES OF PETER T. NICHOLL           HANSON       SANDRA       TX      14293*RM00        THE LAW OFFICES OF SEAN PATRICK TRACEY
WRIGHT        THEODORE R    MD      98324506CX2191    THE LAW OFFICES OF PETER T. NICHOLL           OAKES        BETTY        TX      14293*RM00        THE LAW OFFICES OF SEAN PATRICK TRACEY
WRIGHT        TIMOTHY R     MD      98329518CX2243    THE LAW OFFICES OF PETER T. NICHOLL           REIVITT      RICHARD      TX      21210*BH02        THE LAW OFFICES OF SEAN PATRICK TRACEY
WRIGHT        WAYNE A       MD      98288502CX1902    THE LAW OFFICES OF PETER T. NICHOLL           ADOLPHSON    MILTON       FL      99-9781(27)       THE LIPMAN LAW FIRM
WRIGHT        WILLIAM J     MD      24X08000492       THE LAW OFFICES OF PETER T. NICHOLL           ATWELL       JAMES B      FL      ADMIN             THE LIPMAN LAW FIRM
WRIGHT        WILLIE J      MD      24X06000587       THE LAW OFFICES OF PETER T. NICHOLL           BALLARD      DOROTHY E    FL      04013886          THE LIPMAN LAW FIRM
WUDTEE        CHARLES R     MD      X00001075         THE LAW OFFICES OF PETER T. NICHOLL           BEHM         NORMAN W     FL      99-15558CA42      THE LIPMAN LAW FIRM
WUNDER        FREDERICK C   MD      98107503CX755     THE LAW OFFICES OF PETER T. NICHOLL           BELL         FRANK        FL      99-12104CA42      THE LIPMAN LAW FIRM
WUNDER        JOSEPH        MD      98-320513CX2178   THE LAW OFFICES OF PETER T. NICHOLL           BEVILLE      WILLIAM      FL      99-8749-27        THE LIPMAN LAW FIRM
WYCHE         GEORGE        MD      93298504          THE LAW OFFICES OF PETER T. NICHOLL           BLASKOVITZ   JOSEPH J     FL      ADMIN             THE LIPMAN LAW FIRM
WYCHE         JAMES         MD      24X-02002100      THE LAW OFFICES OF PETER T. NICHOLL           BOSTON       WALTER       FL      99-4725AD         THE LIPMAN LAW FIRM
WYCHE         JAMES F       MD      X99000903         THE LAW OFFICES OF PETER T. NICHOLL           BRONSTEIN    DAVID        FL      ADMIN             THE LIPMAN LAW FIRM
WYNN          REGINALD S    MD      24X16000184       THE LAW OFFICES OF PETER T. NICHOLL           BRUNO        DOMINICK     FL      99-9729(27)       THE LIPMAN LAW FIRM
YALE          ELEANORA M    MD      24X05000160       THE LAW OFFICES OF PETER T. NICHOLL           BURNS        KENNETH      FL      ADMIN             THE LIPMAN LAW FIRM
YARBORO       DONALD E      MD      X99001460         THE LAW OFFICES OF PETER T. NICHOLL           BURR         BILL J       FL      99-9443(27)       THE LIPMAN LAW FIRM
YATES         GILBERT       MD      24X-02001053      THE LAW OFFICES OF PETER T. NICHOLL           CAMPBELL     YVONNE       FL      CL'99-8240AD      THE LIPMAN LAW FIRM
YATES         KENNETH J     MD      24X02002014       THE LAW OFFICES OF PETER T. NICHOLL           CANNON       HOWARD       FL      99-9458(27)       THE LIPMAN LAW FIRM
YEAGER        ALFRED P      MD      24X04000288       THE LAW OFFICES OF PETER T. NICHOLL           CAPASSO      MICHAEL      FL      99-9056(27)       THE LIPMAN LAW FIRM
YEAGER        DANIEL W      MD      24X15000125       THE LAW OFFICES OF PETER T. NICHOLL           CARLISLE     JAMES        FL      99-9655(27)       THE LIPMAN LAW FIRM
YEAGER        JOHN J        MD      X99001211         THE LAW OFFICES OF PETER T. NICHOLL           CARTWRIGHT   RAYMOND D    FL      CL99-4675AD       THE LIPMAN LAW FIRM
YELTON        CARLOS L      MD      X99002232         THE LAW OFFICES OF PETER T. NICHOLL           CASWELL      HERBERT      FL      99-11095CA42      THE LIPMAN LAW FIRM
YELTON        ELMER         MD      24X16000233       THE LAW OFFICES OF PETER T. NICHOLL           CHANDLER     WARREN       FL      99-9892(27)       THE LIPMAN LAW FIRM
YELTON        EMMA L        MD      24X07000085       THE LAW OFFICES OF PETER T. NICHOLL           CHARTIER     PAUL         FL      99-15518CA42      THE LIPMAN LAW FIRM
YORK          BETTY L       MD      24X06000215       THE LAW OFFICES OF PETER T. NICHOLL           CLICK        ROBERT       FL      99-09687CA42      THE LIPMAN LAW FIRM
YOST          RAYMOND F     MD      24X10000197       THE LAW OFFICES OF PETER T. NICHOLL           CLINE        DONALD       FL      ADMIN             THE LIPMAN LAW FIRM
YOUNG         CHARLES M     MD      96078510          THE LAW OFFICES OF PETER T. NICHOLL           COFFIE       RONALD       FL      ADMIN             THE LIPMAN LAW FIRM
YOUNG         DANIEL J      MD      98106501CX747     THE LAW OFFICES OF PETER T. NICHOLL           COLLEDGE     JAMES        FL      9900948827        THE LIPMAN LAW FIRM
YOUNG         DAVID         MD      X99001351         THE LAW OFFICES OF PETER T. NICHOLL           COMBS        DAN          FL      99-15520CA42      THE LIPMAN LAW FIRM
YOUNG         DONALD        MD      24X04001157       THE LAW OFFICES OF PETER T. NICHOLL           COONEY       CHARLES      FL      99-9520(27)       THE LIPMAN LAW FIRM
YOUNG         ELIZABETH     MD      24X10000436       THE LAW OFFICES OF PETER T. NICHOLL           CROUSE       EDWARD       FL      99-18091CA42      THE LIPMAN LAW FIRM
YOUNG         FRANCIS H     MD      X00000597         THE LAW OFFICES OF PETER T. NICHOLL           CYRUS        ROBERT W     FL      ADMIN             THE LIPMAN LAW FIRM
YOUNG         GEORGE H      MD      X00001498         THE LAW OFFICES OF PETER T. NICHOLL           D'OLONZO     FRANK        FL      99-15523CA42      THE LIPMAN LAW FIRM
YOUNG         OSWALD        MD      98170505CX1261    THE LAW OFFICES OF PETER T. NICHOLL           D'ONOFRIO    DAVID        FL      ADMIN             THE LIPMAN LAW FIRM
YOUNG         RICHARD       MD      X00001020         THE LAW OFFICES OF PETER T. NICHOLL           DANIEL       AARON        FL      99-12750CA42      THE LIPMAN LAW FIRM
YOUNG         ROBERT F      MD      UNKNOWN           THE LAW OFFICES OF PETER T. NICHOLL           DAUGHERTY    ROBERT L     FL      99-3773CALG       THE LIPMAN LAW FIRM
YOUNG         ROXANNE       MD      24X14000362       THE LAW OFFICES OF PETER T. NICHOLL           DAVIS        DONALD J     FL      99-9441(27)       THE LIPMAN LAW FIRM
YOUNG         STEPHEN R     MD      98142505CX1027    THE LAW OFFICES OF PETER T. NICHOLL           DAVIS        HENRY L      FL      ADMIN             THE LIPMAN LAW FIRM
YOUNG         WILMA I       MD      24X06000426       THE LAW OFFICES OF PETER T. NICHOLL           DAVIS        LINDA J      FL      0521277CA42       THE LIPMAN LAW FIRM
YOUNG         WINFRED C     MD      24X-01001985      THE LAW OFFICES OF PETER T. NICHOLL           DE QUARTO    PETER        FL      99-9429(27)       THE LIPMAN LAW FIRM
YOUNG         WINSTON J     MD      X99001640         THE LAW OFFICES OF PETER T. NICHOLL           DEE          JOHN F       FL      ADMIN             THE LIPMAN LAW FIRM
YOUNG-BEY     LAWRENCE W    MD      98317518CX2149    THE LAW OFFICES OF PETER T. NICHOLL           DEMONBRUEN   DAVID        FL      99-3781CALG       THE LIPMAN LAW FIRM
YOWELL        LOUIS A       MD      X00000913         THE LAW OFFICES OF PETER T. NICHOLL           DENATALE     JOHN         FL      ADMIN             THE LIPMAN LAW FIRM

                                                                                                                                                          Appendix A - 518
                                       Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                 Document Page 537 of 624
Claimant        Claimant     State                                                               Claimant     Claimant     State
Last Name       First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number    Primary Plaintiff Counsel
DIAMOND         LAWRENCE     FL      ADMIN           THE LIPMAN LAW FIRM                         O'DELL       HARRY        FL      ADMIN            THE LIPMAN LAW FIRM
DIAMOND         PAUL         FL      99-4687AD       THE LIPMAN LAW FIRM                         ORANGE       CARNELL      FL      ADMIN            THE LIPMAN LAW FIRM
DILLEY          ARNOLD       FL      99-12637CA42    THE LIPMAN LAW FIRM                         OUELLETTE    JOSEPH       FL      ADMIN            THE LIPMAN LAW FIRM
DOBRZYKOWSKI    ROBERT       FL      ADMIN           THE LIPMAN LAW FIRM                         PARKER       CHARLES      FL      99-3628CALG      THE LIPMAN LAW FIRM
DONOCOFF        SAMUEL       FL      ADMIN           THE LIPMAN LAW FIRM                         PEREZ        ULYSSES      FL      99-8745(27)      THE LIPMAN LAW FIRM
DORHOUT         CLARENCE     FL      99-11802CA42    THE LIPMAN LAW FIRM                         PIERCE       MARVIN       FL      ADMIN            THE LIPMAN LAW FIRM
DRUCKENMILLER   ROY          FL      99-3723CALG     THE LIPMAN LAW FIRM                         PINTO        JOHN         FL      99-12102CA42     THE LIPMAN LAW FIRM
DUNN            JAMES        FL      ADMIN           THE LIPMAN LAW FIRM                         POOLE        HUGH D       FL      ADMIN            THE LIPMAN LAW FIRM
EARLE           LOUIS        FL      99-9845(27)     THE LIPMAN LAW FIRM                         REWIS        TERRENCE     FL      99-3706CALG      THE LIPMAN LAW FIRM
ELLIS           EARNEST E    FL      04013859        THE LIPMAN LAW FIRM                         REYNOLDS     TM           FL      99-3633CALG      THE LIPMAN LAW FIRM
ELLISON         JOHN W       FL      ADMIN           THE LIPMAN LAW FIRM                         RHOADES      WILLIAM F    FL      ADMIN            THE LIPMAN LAW FIRM
ENGLAND         LENNIE       FL      99-4698AD       THE LIPMAN LAW FIRM                         RICCARDI     PAUL         FL      99-3709CALG      THE LIPMAN LAW FIRM
EPSTEIN         WILLIS M     FL      00-12296CA42    THE LIPMAN LAW FIRM                         RICE         BERTON       FL      99-3719CALG      THE LIPMAN LAW FIRM
FARCHONE        DOMINIC      FL      99-15519CA42    THE LIPMAN LAW FIRM                         RICE         WILSON       FL      ADMIN            THE LIPMAN LAW FIRM
FARLEY          MAURICE C    FL      99-8640(27)     THE LIPMAN LAW FIRM                         ROBERTS      CHARLES      FL      00-1851AD        THE LIPMAN LAW FIRM
FENTON          BONNIE J     FL      04013851        THE LIPMAN LAW FIRM                         ROBINSON     DAVID        FL      94-1542-CA-23    THE LIPMAN LAW FIRM
FERNANDEZ       GENARO C     FL      ADMIN           THE LIPMAN LAW FIRM                         ROGERS       LELAND A     FL      99-9397(27)      THE LIPMAN LAW FIRM
FITZGERALD      KENNETH      FL      99-3777CALG     THE LIPMAN LAW FIRM                         ROMANUS      AJ           FL      ADMIN            THE LIPMAN LAW FIRM
FLAHERTY        WALTER       FL      ADMIN           THE LIPMAN LAW FIRM                         SANDERSON    ERNEST       FL      99-4708AD        THE LIPMAN LAW FIRM
FLYNN           ARTHUR       FL      99-12095CA42    THE LIPMAN LAW FIRM                         SCHOBER      JACK         FL      ADMIN            THE LIPMAN LAW FIRM
FOSTER          JOHN J       FL      ADMIN           THE LIPMAN LAW FIRM                         SCHULMAN     ALEX K       FL      99-9402(27)      THE LIPMAN LAW FIRM
FRANCISCO       LARRY L      FL      99-8641(27)     THE LIPMAN LAW FIRM                         SEGLEM       MIKAL        FL      96-6194-CA-LG    THE LIPMAN LAW FIRM
FRANK           HERBERT      FL      ADMIN           THE LIPMAN LAW FIRM                         SHARROW      ANDREW W     FL      0413846          THE LIPMAN LAW FIRM
FRIEDRICHSEN    JENS A       FL      99-12635CA42    THE LIPMAN LAW FIRM                         SHAW         MILDRED      FL      99-09683CA42     THE LIPMAN LAW FIRM
GABALIS         RONALD       FL      99-3618CALG     THE LIPMAN LAW FIRM                         SMITH        WILLIAM N    FL      99-10102CA42     THE LIPMAN LAW FIRM
GADDY           JOHN A       FL      ADMIN           THE LIPMAN LAW FIRM                         SPAN         JOHN         FL      99-9294(27)      THE LIPMAN LAW FIRM
GALLOWAY        DELBERT      FL      ADMIN           THE LIPMAN LAW FIRM                         STORMS       HAROLD K     FL      96-6351 LA LG    THE LIPMAN LAW FIRM
GONZALEZ        RAMON G      FL      ADMIN           THE LIPMAN LAW FIRM                         TERRY        JOHN         FL      ADMIN            THE LIPMAN LAW FIRM
GORMAN          THOMAS       FL      ADMIN           THE LIPMAN LAW FIRM                         THOMPSON     JOHN         FL      99-09686CA42     THE LIPMAN LAW FIRM
GOTT            THOMAS       FL      99-15565CA42    THE LIPMAN LAW FIRM                         TOPPER       HAROLD       FL      96-5702CALG      THE LIPMAN LAW FIRM
GRAHAM          WESLEY       FL      99-9778(27)     THE LIPMAN LAW FIRM                         TRAPASSO     PHILLIP      FL      ADMIN            THE LIPMAN LAW FIRM
GRAYSON         RONALD       FL      ADMIN           THE LIPMAN LAW FIRM                         TROCCI       PAT W        FL      96-6363 CALG     THE LIPMAN LAW FIRM
GRIMBLY         SAMUEL       FL      ADMIN           THE LIPMAN LAW FIRM                         TRONGEAU     EARL         FL      99-10101CA42     THE LIPMAN LAW FIRM
GRINER          EMMETT       FL      ADMIN           THE LIPMAN LAW FIRM                         TURNBULL     JAMES        FL      99-3717CALG      THE LIPMAN LAW FIRM
GUY             RICHARD      FL      99-3634CALG     THE LIPMAN LAW FIRM                         VALCOURT     JACQUES      FL      99-9163(27)      THE LIPMAN LAW FIRM
HANNUM          HARRY        FL      ADMIN           THE LIPMAN LAW FIRM                         VAN PATTON   TOMMY        FL      99-9472(27)      THE LIPMAN LAW FIRM
HANSEN          ERLING       FL      99-3626CALG     THE LIPMAN LAW FIRM                         VEILLEUX     JACQUES      FL      99-15558CA42     THE LIPMAN LAW FIRM
HANSON          NEAL         FL      CL'99-8264AD    THE LIPMAN LAW FIRM                         WALTON       BILLY F      FL      ADMIN            THE LIPMAN LAW FIRM
HELTON          MARIAN       FL      ADMIN           THE LIPMAN LAW FIRM                         WANLESS      FLORENCE     FL      99-12641CA42     THE LIPMAN LAW FIRM
HENRIKSON       RONALD E     FL      ADMIN           THE LIPMAN LAW FIRM                         WASHINGTON   DAVID        FL      99-9449(27)      THE LIPMAN LAW FIRM
HOLLINGSWORTH   JESSE        FL      ADMIN           THE LIPMAN LAW FIRM                         WEAVER       EARL         FL      ADMIN            THE LIPMAN LAW FIRM
IPPOLITO        ANTHONY      FL      99-8849(27)     THE LIPMAN LAW FIRM                         WEBB         DAVID        FL      99-18047CA42     THE LIPMAN LAW FIRM
JOHNSON         FRANK        FL      99-12640CA42    THE LIPMAN LAW FIRM                         WEBB         MARTIN C     FL      99-9395(27)      THE LIPMAN LAW FIRM
JOHNSON         HENRY        FL      91-57675        THE LIPMAN LAW FIRM                         WEISER       PHILIP       FL      91-33536 CA 42   THE LIPMAN LAW FIRM
KEITH           TIMOTHY      FL      ADMIN           THE LIPMAN LAW FIRM                         WHISENHUNT   KELSIE C     FL      ADMIN            THE LIPMAN LAW FIRM
KELLEY          HOWARD F     FL      ADMIN           THE LIPMAN LAW FIRM                         WILLIAMS     FRANKLIN L   FL      99-9465(27)      THE LIPMAN LAW FIRM
KINDER          ROBERT       FL      99-3778CALG     THE LIPMAN LAW FIRM                         WOLFE        JERRY        FL      99-9268(27)      THE LIPMAN LAW FIRM
KING            HAROLD M     FL      99-9408(27)     THE LIPMAN LAW FIRM                         WOOD         LOUIS        FL      99-9468(27)      THE LIPMAN LAW FIRM
KREPPEL         JOSEPH       FL      96-5702CALG     THE LIPMAN LAW FIRM                         WORK         ROBERT G     FL      96-6368 CA LG    THE LIPMAN LAW FIRM
KUNTZ           JOSEPH       FL      99-11013CA42    THE LIPMAN LAW FIRM                         WRIGHT       DONALD       FL      99-9156(27)      THE LIPMAN LAW FIRM
LABEEF          GEORGE E     FL      ADMIN           THE LIPMAN LAW FIRM                         YAGER        GLEN         FL      99-12642CA42     THE LIPMAN LAW FIRM
LACHETTE        ANTHONY E    FL      99015029        THE LIPMAN LAW FIRM                         YOST         GEORGE       FL      ADMIN            THE LIPMAN LAW FIRM
LANE            FRANK        FL      99-12751CA42    THE LIPMAN LAW FIRM                         THACKER      THAMER A     WV      02C-22           THE MASTERS LAW FIRM LC
LASSITER        CLAUDE       FL      99-12751CA42    THE LIPMAN LAW FIRM                         AMOS         EDDIE J      TX      24357*PS03       THE MICHAEL M. PHILLIPS LAW FIRM, PC
LAWSON          GEORGE       FL      99-15521CA42    THE LIPMAN LAW FIRM                         BARKLEY      JOE          TX      24357*PS03       THE MICHAEL M. PHILLIPS LAW FIRM, PC
LEPPER          ALDO         FL      ADMIN           THE LIPMAN LAW FIRM                         BONIER       ROBERT       TX      24378*BH03       THE MICHAEL M. PHILLIPS LAW FIRM, PC
LIGOR           WILLIE       FL      99-9174(27)     THE LIPMAN LAW FIRM                         BRAUD        CHARLES P    TX      24357*PS03       THE MICHAEL M. PHILLIPS LAW FIRM, PC
LINEBERRY       DAVIS H      FL      ADMIN           THE LIPMAN LAW FIRM                         ESTRADA      MANUEL       TX      24381PS03        THE MICHAEL M. PHILLIPS LAW FIRM, PC
LODATO          FRANK        FL      ADMIN           THE LIPMAN LAW FIRM                         GREENE       MYRTLE       TX      24357*PS03       THE MICHAEL M. PHILLIPS LAW FIRM, PC
LOY             DRAMIA       FL      99-09684CA42    THE LIPMAN LAW FIRM                         HARRIS       JAMES E      TX      24357*PS03       THE MICHAEL M. PHILLIPS LAW FIRM, PC
MACKINTOSH      ANNA G       FL      99-19529CA42    THE LIPMAN LAW FIRM                         JACKSON      JUDGE C      TX      24357*PS03       THE MICHAEL M. PHILLIPS LAW FIRM, PC
MARTINE         ANTHONY      FL      ADMIN           THE LIPMAN LAW FIRM                         JOHNSON      CH           TX      24381PS03        THE MICHAEL M. PHILLIPS LAW FIRM, PC
MCCLARY         JURRIE       FL      ADMIN           THE LIPMAN LAW FIRM                         JONES        LESTER L     TX      24358*PS03       THE MICHAEL M. PHILLIPS LAW FIRM, PC
MCKENNA         WALTER       FL      ADMIN           THE LIPMAN LAW FIRM                         JUAN         REYES J      TX      24381PS03        THE MICHAEL M. PHILLIPS LAW FIRM, PC
MCLEAN          EDWARD J     FL      ADMIN           THE LIPMAN LAW FIRM                         MARR         DOUGLAS R    TX      19452*JG02       THE MICHAEL M. PHILLIPS LAW FIRM, PC
MCLELLAN        LAWRENCE     FL      99-18067CA42    THE LIPMAN LAW FIRM                         MELLARD      MARTIN E     TX      24357*PS03       THE MICHAEL M. PHILLIPS LAW FIRM, PC
MEIER           WILLIAM      FL      99-3632CALG     THE LIPMAN LAW FIRM                         MILLER       LEWIS J      TX      24380RM03        THE MICHAEL M. PHILLIPS LAW FIRM, PC
MICALLEF        VINCENT      FL      99-9490(27)     THE LIPMAN LAW FIRM                         NIEMANN      TED R        TX      24357*PS03       THE MICHAEL M. PHILLIPS LAW FIRM, PC
MILLER          MICHAEL F    FL      99-8649(27)     THE LIPMAN LAW FIRM                         ROLLINS      FRANCES      TX      24358*PS03       THE MICHAEL M. PHILLIPS LAW FIRM, PC
MITCHELL        HENRY        FL      99-12101CA42    THE LIPMAN LAW FIRM                         ROMO         JOSE P       TX      24381PS03        THE MICHAEL M. PHILLIPS LAW FIRM, PC
MIZE            HUGH M       FL      99-9431(27)     THE LIPMAN LAW FIRM                         SEPULVADO    CLIFTON C    TX      24357*PS03       THE MICHAEL M. PHILLIPS LAW FIRM, PC
MONSHOR         RAYMOND      FL      99-15538CA42    THE LIPMAN LAW FIRM                         SETLIFF      ELLERY E     TX      24381PS03        THE MICHAEL M. PHILLIPS LAW FIRM, PC
MOORE           JESSIE       FL      ADMIN           THE LIPMAN LAW FIRM                         STRIMPLE     GEORGE       TX      24357*PS03       THE MICHAEL M. PHILLIPS LAW FIRM, PC
MORTON          FRANK O      FL      04013901        THE LIPMAN LAW FIRM                         THOLCKEN     NORMAN K     TX      24357*PS03       THE MICHAEL M. PHILLIPS LAW FIRM, PC
MYERS           JAMES R      FL      99-9467(27)     THE LIPMAN LAW FIRM                         WILSON       MARTIN A     TX      24358*PS03       THE MICHAEL M. PHILLIPS LAW FIRM, PC
NORTHEN         RITA         FL      99-12639CA42    THE LIPMAN LAW FIRM                         ABRAMOVICH   VICTOR       OH      CV17879967       THE MISMAS LAW FIRM, LLC

                                                                                                                                                      Appendix A - 519
                                          Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                        Desc Main
                                                                                       Document Page 538 of 624
Claimant     Claimant           State                                                                          Claimant      Claimant      State
Last Name    First Name         Filed   Docket Number      Primary Plaintiff Counsel                           Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel
BIRES        JAMES J            OH      CV14824596         THE MISMAS LAW FIRM, LLC                            DOCKERY       ABE           TX      01C1870-102       THE PARRON FIRM
JOERIGHT     JAMES D            OH      CV15841057         THE MISMAS LAW FIRM, LLC                            DOWDY         DONALD R      TX      0208658           THE PARRON FIRM
SANKOVICH    MARK A             OH      CV12779453         THE MISMAS LAW FIRM, LLC                            FLORES        ROBERTO       TX      00-1150-H         THE PARRON FIRM
WRIGHT       FRANCES            OH      CV11759955         THE MISMAS LAW FIRM, LLC                            FRANCI        GEORGE P      TX      96-04077          THE PARRON FIRM
HUFFMAN      EDWARD L           AZ      CIV0007889PHXPGR   THE MOODY LAW FIRM, INC.                            FRANKLIN      JAMES A       TX      01C1870-102       THE PARRON FIRM
AUSTIN       ALVIN H            TX      DC1204264L         THE NEMEROFF LAW FIRM, A PROFESSIONAL CORPORATION   FULLER        SINCLAIR      TX      96-02660          THE PARRON FIRM
CORL         DONALD P           PA      GD13020449         THE NEMEROFF LAW FIRM, A PROFESSIONAL CORPORATION   GARZA         RODOLFO N     TX      02-4479-B         THE PARRON FIRM
DOMALESKI    EUGENE J           PA      GD15014595         THE NEMEROFF LAW FIRM, A PROFESSIONAL CORPORATION   GUERRERO      JOSE          TX      00-04717-00-0-A   THE PARRON FIRM
ENGEL        JUANITA            TX      DC0908075H         THE NEMEROFF LAW FIRM, A PROFESSIONAL CORPORATION   HARRIS        LUSTER L      TX      02C0185           THE PARRON FIRM
FLORENCE     THOMAS K           UT      160907197          THE NEMEROFF LAW FIRM, A PROFESSIONAL CORPORATION   HARRIS        OLLIE M       TX      02C0185           THE PARRON FIRM
GREGORY      CHARLES M          GA      15CV015405         THE NEMEROFF LAW FIRM, A PROFESSIONAL CORPORATION   HIETT         NATHANIEL G   TX      01-00115-00-0-E   THE PARRON FIRM
HILL         DANNY J            TX      DC1403494          THE NEMEROFF LAW FIRM, A PROFESSIONAL CORPORATION   HOLDEN        HILLIS        TX      02CI321-005       THE PARRON FIRM
KOMINSKY     THEODORE N         PA      091004512          THE NEMEROFF LAW FIRM, A PROFESSIONAL CORPORATION   HUGHES        KENNETH C     TX      02CI321-005       THE PARRON FIRM
LANCY        WILLIAM J          PA      100401988          THE NEMEROFF LAW FIRM, A PROFESSIONAL CORPORATION   JENKINS       BASIL F       TX      DV00-06419-D      THE PARRON FIRM
LAWRENCE     GREGSON D          TX      DC1307756          THE NEMEROFF LAW FIRM, A PROFESSIONAL CORPORATION   JOHNSON       MILDRED G     TX      99-04553-L        THE PARRON FIRM
LEGENZOSKI   WALTER             AZ      C20145203          THE NEMEROFF LAW FIRM, A PROFESSIONAL CORPORATION   JUAREZ        ISIDORO       TX      0208658           THE PARRON FIRM
MCMANN       ALAN               WA      132111247          THE NEMEROFF LAW FIRM, A PROFESSIONAL CORPORATION   KERNS         LAWRENCE E.   TX      96-04077          THE PARRON FIRM
O'BOYLE      JAMES P            IA      CL106817           THE NEMEROFF LAW FIRM, A PROFESSIONAL CORPORATION   KEY           BILLY C       TX      96-04075          THE PARRON FIRM
RODRIGUEZ    RAFAEL A           TX      C55208D            THE NEMEROFF LAW FIRM, A PROFESSIONAL CORPORATION   LIGHTFOOT     MARCIA L      TX      01-00115-00-0-E   THE PARRON FIRM
STEPHENSON   THOMAS J           TX      UNKNOWN_ADMIN_GP   THE NEMEROFF LAW FIRM, A PROFESSIONAL CORPORATION   LIGHTFOOT     RL            TX      01-00115-00-0-E   THE PARRON FIRM
SURPRENANT   DONALD D           WV      13C715             THE NEMEROFF LAW FIRM, A PROFESSIONAL CORPORATION   LYNN          JACKIE        TX      01C1871-202       THE PARRON FIRM
TEMPLET      ROBERT J           LA      201704662          THE NEMEROFF LAW FIRM, A PROFESSIONAL CORPORATION   MAGALLAN      INES          TX      00-1150-H         THE PARRON FIRM
VOGEL        RONALD E           PA      090800779          THE NEMEROFF LAW FIRM, A PROFESSIONAL CORPORATION   MARKOS        ROBERT K      TX      024317E           THE PARRON FIRM
WARD         DOUGLAS A          TX      DC1206210          THE NEMEROFF LAW FIRM, A PROFESSIONAL CORPORATION   MARTINEZ      EQUITERIO     TX      02-04484-B        THE PARRON FIRM
LEONE        ANTHONY HECTOR L   NJ      MIDL36714AS        THE NOONAN LAW FIRM LLC                             MATTHEWS      LESTER M      TX      024317E           THE PARRON FIRM
AMOS         MARION             TX      03CV0123           THE O'QUINN LAW FIRM                                MONTGOMERY    CHARLES       TX      02-5974           THE PARRON FIRM
BOYKIN       ROBERT             TX      03CV0130           THE O'QUINN LAW FIRM                                OLIVAREZ      ALBERTO A     TX      01-123-H          THE PARRON FIRM
DEBORD       JOHN T             TX      03CV0127           THE O'QUINN LAW FIRM                                PREE          JAMES         TX      99C1397-005       THE PARRON FIRM
EDWARDS      JAMES              TX      03CV0122           THE O'QUINN LAW FIRM                                REYES         MANUEL R      TX      00-04662-00-0-D   THE PARRON FIRM
FERGUSON     JAMES F            TX      03CV0122           THE O'QUINN LAW FIRM                                SAENZ         LUIS S        TX      02-4479-B         THE PARRON FIRM
GARCIA       ALEJANDRO          TX      01-01406-E         THE O'QUINN LAW FIRM                                SALTER        JAMES L       TX      95-09005          THE PARRON FIRM
GARCIA       GEORGE             TX      03CV0122           THE O'QUINN LAW FIRM                                SCHMIDT       CECIL R       TX      01-6475-A         THE PARRON FIRM
GARCIA       JULIAN             TX      03CV0127           THE O'QUINN LAW FIRM                                SCOTT         ROYCE W       TX      02-00338-00-0-C   THE PARRON FIRM
GILDER       WILSON             TX      03CV0122           THE O'QUINN LAW FIRM                                SHEPHARD      NORMAN        TX      02-4479-B         THE PARRON FIRM
GUTIERREZ    JOSE M             TX      01-01406-E         THE O'QUINN LAW FIRM                                TIPTON        LEONARD E     TX      96-04077          THE PARRON FIRM
GUZMAN       SANTIAGO           TX      03CV0127           THE O'QUINN LAW FIRM                                WEAVER        JOHN T        TX      95-10235          THE PARRON FIRM
HAMMONS      JC                 TX      03CV0122           THE O'QUINN LAW FIRM                                WILMOTH       ROBERT        TX      01-06472-F        THE PARRON FIRM
HARDIN       JOHN               TX      03CV0122           THE O'QUINN LAW FIRM                                WOODCOCK      ROBERT        TX      00-04717-00-0-A   THE PARRON FIRM
HARRIS       JIMMY              TX      349-01             THE O'QUINN LAW FIRM                                ZIMPELMAN     GEORGE B      TX      96-04075          THE PARRON FIRM
HOLLAND      ELESENER           TX      03CV0122           THE O'QUINN LAW FIRM                                ANDERSON      SHARON        CA      CGC06451765       THE PAUL LAW FIRM
JACKSON      JESSE L            TX      03CV0122           THE O'QUINN LAW FIRM                                BABBES        ARTHUR        CA      CGC05440056       THE PAUL LAW FIRM
JOHNSON      WILLIE L           TX      DV01-06299-G       THE O'QUINN LAW FIRM                                BARKER        MONROE E      CA      CGC06456017       THE PAUL LAW FIRM
JONES        SAM                TX      03CV0122           THE O'QUINN LAW FIRM                                BECK          EARL E        CA      03426793          THE PAUL LAW FIRM
KOMINCZAK    ALEX E             TX      03CV0122           THE O'QUINN LAW FIRM                                BREWSTER      JOSEPH        CA      CGC06456422       THE PAUL LAW FIRM
LACK         FOREST             TX      03CV0120           THE O'QUINN LAW FIRM                                CABRAL        CONCEPCION    CA      CGC06457119       THE PAUL LAW FIRM
LAKEY        WILBURN            TX      03CV0118           THE O'QUINN LAW FIRM                                CALDERON      ESTHER        CA      CGC04427916       THE PAUL LAW FIRM
LAYON        ALBERT             TX      03CV0122           THE O'QUINN LAW FIRM                                CANEVARI      DAVID         CA      03427192          THE PAUL LAW FIRM
MAJORWITZ    WILLIAM            TX      03CV0122           THE O'QUINN LAW FIRM                                CHAIREZ       SEVERO        CA      425412            THE PAUL LAW FIRM
MARTINEZ     JUAN               TX      03CV0114           THE O'QUINN LAW FIRM                                COSTELLO      JOSEPH P      PA      002108            THE PAUL LAW FIRM
MAYON        AUDREY             TX      03CV0118           THE O'QUINN LAW FIRM                                CRISTY        KENNETH R     CA      CGC05440139       THE PAUL LAW FIRM
MCGEE        ROBERT I           TX      03CV0122           THE O'QUINN LAW FIRM                                CURTIS        RICHARD       CA      CGC06457870       THE PAUL LAW FIRM
MOLNOSKEY    MARGARET           TX      03CV0112           THE O'QUINN LAW FIRM                                DAVISON       GLEN          CA      CGC04428512       THE PAUL LAW FIRM
MORRIS       JAMES              TX      03CV0120           THE O'QUINN LAW FIRM                                DRINKWATER    JENNIFER A    CA      CGC06455469       THE PAUL LAW FIRM
MUNIZ        THOMAS             TX      03CV0116           THE O'QUINN LAW FIRM                                DRYDEN        JEWEL         CA      04431303          THE PAUL LAW FIRM
NAVARRO      ELIJIO             TX      01-01406-E         THE O'QUINN LAW FIRM                                FABER         RICHARD       CA      BC334779          THE PAUL LAW FIRM
PEREZ        ROBERT             TX      01-01406-E         THE O'QUINN LAW FIRM                                GINSBURG      DANIEL        CA      CGC08274961       THE PAUL LAW FIRM
PHILLIPS     PAUL               TX      03CV0122           THE O'QUINN LAW FIRM                                GUTIERREZ     RODOLFO       CA      RG07327851        THE PAUL LAW FIRM
POWELL       STENNIS T          MS      251-02-670CIV      THE O'QUINN LAW FIRM                                HATCHER       AUBURN E      CA      CGC05438256       THE PAUL LAW FIRM
REEDER       THOMAS L           TX      01-01406-E         THE O'QUINN LAW FIRM                                HEETER        MAX           CA      CGC03419306       THE PAUL LAW FIRM
SALINAS      ABEL               TX      03CV0127           THE O'QUINN LAW FIRM                                HILL          EDGAR         CA      CGC06456055       THE PAUL LAW FIRM
THOMPSON     BENJAMIN           TX      03CV0127           THE O'QUINN LAW FIRM                                HOGUE         LAWRENCE M    CA      CGC-02-410508     THE PAUL LAW FIRM
THORNE       JAMES              TX      03CV0121           THE O'QUINN LAW FIRM                                HUGHEY        WILLIAM P     CA      CGC-02-406864     THE PAUL LAW FIRM
TIJERINA     MARGARITO          TX      01-01406-E         THE O'QUINN LAW FIRM                                JONES         JAMES F       CA      RG10552560        THE PAUL LAW FIRM
UECKERT      HARRY              TX      03CV0122           THE O'QUINN LAW FIRM                                KIRKCONNELL   RONALD D      CA      04431605          THE PAUL LAW FIRM
WHEELER      WT                 TX      03CV0126           THE O'QUINN LAW FIRM                                LANDIS        WAYNE         CA      CGC06450738       THE PAUL LAW FIRM
WILLIAM      TV                 TX      03CV0122           THE O'QUINN LAW FIRM                                LARSEN        EINER D       CA      CGC04428632       THE PAUL LAW FIRM
WILSON       HAROLD             TX      03CV0121           THE O'QUINN LAW FIRM                                MACHADO       EDWARD G      CA      040431804         THE PAUL LAW FIRM
WINDHAM      THOMAS R           TX      141-190925-02      THE O'QUINN LAW FIRM                                MAGER         ROBERT I      CA      CGC04434307       THE PAUL LAW FIRM
BATCHELOR    BOBBY R            TX      01C1869-005        THE PARRON FIRM                                     MERCADEL      WALBERT       CA      CGC04429530       THE PAUL LAW FIRM
BIRDWELL     JOE                TX      DV98-06809L        THE PARRON FIRM                                     MONTOYA       GILBERT       CA      04432507          THE PAUL LAW FIRM
BLAKE        HERMAN L           TX      0208658            THE PARRON FIRM                                     MOORE         HARRY A       CA      CGC05440386       THE PAUL LAW FIRM
BUMGARNER    CECIL              TX      96-04075           THE PARRON FIRM                                     MUMA          KEITH         CA      04431607          THE PAUL LAW FIRM
CAMACHO      JUAN               TX      00-04717-00-0-A    THE PARRON FIRM                                     ONG           KIP           CA      CGC03427607       THE PAUL LAW FIRM
CHANDLER     RICHARD D          TX      95-09005           THE PARRON FIRM                                     PEREZ         EURIDICE M    CA      CGC05441368       THE PAUL LAW FIRM
CRAWFORD     DALE E             TX      01C1870-102        THE PARRON FIRM                                     PETTAS        JEREMY C      CA      CGC07274246       THE PAUL LAW FIRM
CROCKETT     JAMES D            TX      00-04717-00-0-A    THE PARRON FIRM                                     RITCHIE       LOREN         CA      319700            THE PAUL LAW FIRM

                                                                                                                                                                       Appendix A - 520
                                      Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                  Document Page 539 of 624
Claimant      Claimant      State                                                                 Claimant       Claimant     State
Last Name     First Name    Filed   Docket Number    Primary Plaintiff Counsel                    Last Name      First Name   Filed   Docket Number     Primary Plaintiff Counsel
ROBINSON      WALTER        CA      04433088         THE PAUL LAW FIRM                            GIAMO          FRANK T      MA      00-6053           THE SHEPARD LAW FIRM, P.C.
ROSTYKUS      LEO           CA      CGC05441525      THE PAUL LAW FIRM                            GOLDRUP        EDWARD       MA      156806            THE SHEPARD LAW FIRM, P.C.
RUSSELL       DAVID G       CA      403815           THE PAUL LAW FIRM                            GRIFFIN        JOHN         MA      156593            THE SHEPARD LAW FIRM, P.C.
SAN MIGUEL    JOHN D        CA      CIV180167        THE PAUL LAW FIRM                            HALEY          MAUREEN      MA      154622            THE SHEPARD LAW FIRM, P.C.
SHAN          ROBERT        CA      CGC04429170      THE PAUL LAW FIRM                            HARDY          CHARLES      MA      170419_ADMIN_GP   THE SHEPARD LAW FIRM, P.C.
SMITH         FRANK         CA      CGC06456593      THE PAUL LAW FIRM                            IVANOUSKAS     ADOLPH       MA      045084            THE SHEPARD LAW FIRM, P.C.
SPARKS        WILLIAM L     CA      CGC05439332      THE PAUL LAW FIRM                            JARDIN         WILLIAM J    MA      094979            THE SHEPARD LAW FIRM, P.C.
STOREY        LEIGH C       CA      CGC05437550      THE PAUL LAW FIRM                            KAPLAN         IRA          MA      163636            THE SHEPARD LAW FIRM, P.C.
SWEENEY       FRANCIS M     CA      324581           THE PAUL LAW FIRM                            KNIGHT         JOHN C       MA      084786            THE SHEPARD LAW FIRM, P.C.
TAYLOR        MYRON C       CA      CIV180167        THE PAUL LAW FIRM                            LAMPROS        DANIEL C     MA      00-6028           THE SHEPARD LAW FIRM, P.C.
TIPTON        WILLIAM B     CA      CGC02414403      THE PAUL LAW FIRM                            LEVESQUE       PAULINE      MA      025427            THE SHEPARD LAW FIRM, P.C.
TOTH          AMBROSE B     CA      302344           THE PAUL LAW FIRM                            LEVESQUE       RAYMOND      MA      100979            THE SHEPARD LAW FIRM, P.C.
TRIMM         FORREST L     CA      302345           THE PAUL LAW FIRM                            LEVESQUE       WILFRED D    MA      162284            THE SHEPARD LAW FIRM, P.C.
VANDERFORD    WILLIAM H     CA      CGC04427915      THE PAUL LAW FIRM                            LINCOLN        GERALDINE    MA      123501            THE SHEPARD LAW FIRM, P.C.
ALLEN         KERRY W       IL      13L1241          THE PERICA LAW FIRM, PC                      LOVASZ         JOHN         MA      156841            THE SHEPARD LAW FIRM, P.C.
ANDERSON      VIRGINIA V    IL      13L69            THE PERICA LAW FIRM, PC                      MALLEY         JAMES F      MA      104848            THE SHEPARD LAW FIRM, P.C.
AUSTIN        BRUCE C       IL      13L893           THE PERICA LAW FIRM, PC                      MARTINEZ       CECILIO S    MA      084785            THE SHEPARD LAW FIRM, P.C.
CHEATHAM      SHERMAN W     IL      13L442           THE PERICA LAW FIRM, PC                      MASSEY         OVILA        MA      104852            THE SHEPARD LAW FIRM, P.C.
CHRISTIAN     CARL C        IL      13L598           THE PERICA LAW FIRM, PC                      MASTACOURIS    JOHN A       MA      00-6024           THE SHEPARD LAW FIRM, P.C.
CUNNINGHAM    DELBERT       IL      14L328           THE PERICA LAW FIRM, PC                      MCCULLOUGH     STEPHEN D    MA      162283            THE SHEPARD LAW FIRM, P.C.
DILLON        RICHARD T     IL      13L185           THE PERICA LAW FIRM, PC                      MCDANIEL       PAUL R       MA      133199            THE SHEPARD LAW FIRM, P.C.
DYER          JAMES H       IL      14L923           THE PERICA LAW FIRM, PC                      MCKAY          JANICE L     MA      00-6060           THE SHEPARD LAW FIRM, P.C.
EADS          HARRY G       IL      13L50            THE PERICA LAW FIRM, PC                      MCNAMARA       MICHAEL      MA      156837            THE SHEPARD LAW FIRM, P.C.
GRANDBERRY    VIVIAN K      IL      13L636           THE PERICA LAW FIRM, PC                      MELANSON       CHARLES      MA      163638            THE SHEPARD LAW FIRM, P.C.
MIEURE        PATRICIA M    IL      12L1193          THE PERICA LAW FIRM, PC                      MIELKE         JOHN         MA      148979            THE SHEPARD LAW FIRM, P.C.
MORGAN        CLARENCE L    IL      13L1582          THE PERICA LAW FIRM, PC                      MUCCI          PASQUALE A   MA      163637            THE SHEPARD LAW FIRM, P.C.
MUSSER        JAMES         MO      1322CC00317      THE PERICA LAW FIRM, PC                      NALLY          GAIL         MA      094990            THE SHEPARD LAW FIRM, P.C.
SIBLEY        SYLVELLA      IL      13L317           THE PERICA LAW FIRM, PC                      NOLAN          EDWARD J     MA      00-6047           THE SHEPARD LAW FIRM, P.C.
TILLEY        ROBERT R      IL      13L805           THE PERICA LAW FIRM, PC                      O'TOOLE        PETER F      MA      045088            THE SHEPARD LAW FIRM, P.C.
WHITAKER      DOUGLAS J     GA      11SV0128         THE ROGER C. WILSON LAW FIRM, PC             OLSON          JOHN P       MA      092140            THE SHEPARD LAW FIRM, P.C.
CORDOVEZ      HILDELISA M   FL      1108485CA24      THE RUCKDESCHEL LAW FIRM, LLC                OUELLET        EUGENE J     MA      156618            THE SHEPARD LAW FIRM, P.C.
DUNN          JOHN B        FL      2016031773CA01   THE RUCKDESCHEL LAW FIRM, LLC                PAPA           ROBERT       MA      148991            THE SHEPARD LAW FIRM, P.C.
GOODMAN       JAY R         MD      24X12000772      THE RUCKDESCHEL LAW FIRM, LLC                PARKS          NEAL         MA      163646            THE SHEPARD LAW FIRM, P.C.
ROBERTS       WILLIAM C     MD      24X08000469      THE RUCKDESCHEL LAW FIRM, LLC                PERRY          EILEEN       MA      156809            THE SHEPARD LAW FIRM, P.C.
ABERNATHY     JOHN          MA      156807           THE SHEPARD LAW FIRM, P.C.                   PESATURO       ROBERT A     MA      00-6056           THE SHEPARD LAW FIRM, P.C.
ALBEE         EVERETT T     MA      114661           THE SHEPARD LAW FIRM, P.C.                   PIMENTEL       HERMANO C    MA      084787            THE SHEPARD LAW FIRM, P.C.
AUSTIN        GORDON        MA      045090           THE SHEPARD LAW FIRM, P.C.                   PINO           DOROTHY H    MA      104844            THE SHEPARD LAW FIRM, P.C.
BARISANO      MICHAEL       MA      045087           THE SHEPARD LAW FIRM, P.C.                   PITMAN         ROBERT       MA      156590            THE SHEPARD LAW FIRM, P.C.
BARRA         PAUL J        MA      147402           THE SHEPARD LAW FIRM, P.C.                   POWERS         CLARE        MA      163642            THE SHEPARD LAW FIRM, P.C.
BELLIVEAU     RICHARD       MA      156840           THE SHEPARD LAW FIRM, P.C.                   QUIRION        JEAN         MA      156953            THE SHEPARD LAW FIRM, P.C.
BENGSTON      GARY          MA      163632           THE SHEPARD LAW FIRM, P.C.                   RACICOT        STEPHEN      MA      148992            THE SHEPARD LAW FIRM, P.C.
BENNETT       WARREN        MA      156808           THE SHEPARD LAW FIRM, P.C.                   RENAUD         DARLENE      MA      163640            THE SHEPARD LAW FIRM, P.C.
BERNDT        DAVID         MA      163635           THE SHEPARD LAW FIRM, P.C.                   REYNOLDS       GLENN        MA      156839            THE SHEPARD LAW FIRM, P.C.
BIGELOW       CAROLINA H    MA      124936           THE SHEPARD LAW FIRM, P.C.                   RICHT          PETER        MA      148987            THE SHEPARD LAW FIRM, P.C.
BLODGETT      OWEN          MA      156622           THE SHEPARD LAW FIRM, P.C.                   RUBIN          HERBERT      MA      154620            THE SHEPARD LAW FIRM, P.C.
BROOKS        WALTER        MA      163643           THE SHEPARD LAW FIRM, P.C.                   SCHLOSSER      LARRY D      MA      104849            THE SHEPARD LAW FIRM, P.C.
BULGER        ROBERT M      MA      00-6029          THE SHEPARD LAW FIRM, P.C.                   SEELY          JOHN W       MA      00-6034           THE SHEPARD LAW FIRM, P.C.
CADIGAN       CATHERINE A   MA      00-6059          THE SHEPARD LAW FIRM, P.C.                   SETTLES        MARTHA       MA      156810            THE SHEPARD LAW FIRM, P.C.
CALDER        VIRGINIA      MA      156804           THE SHEPARD LAW FIRM, P.C.                   SHAULIS        JAMES        MA      035135            THE SHEPARD LAW FIRM, P.C.
CARACCIOLO    MICHAEL       MA      045091           THE SHEPARD LAW FIRM, P.C.                   SILVERMAN      ARNOLD T     MA      104851            THE SHEPARD LAW FIRM, P.C.
CARTY         RICHARD       MA      163639           THE SHEPARD LAW FIRM, P.C.                   SMITH          STEVEN       MA      162285            THE SHEPARD LAW FIRM, P.C.
CAVANAUGH     ROBERT        MA      156954           THE SHEPARD LAW FIRM, P.C.                   SMITH          WAYNE C      MA      025417            THE SHEPARD LAW FIRM, P.C.
CHAMBERLAND   ROBERT        MA      156391           THE SHEPARD LAW FIRM, P.C.                   SPARKS         ERIC E       MA      1301053           THE SHEPARD LAW FIRM, P.C.
CHAPMAN       PHILLIP       MA      156621           THE SHEPARD LAW FIRM, P.C.                   SPRAGUE        ALBERT L     MA      094985            THE SHEPARD LAW FIRM, P.C.
CHARBONNEAU   ROGER         MA      124467           THE SHEPARD LAW FIRM, P.C.                   STORTI         CATHERINE    MA      156833            THE SHEPARD LAW FIRM, P.C.
COELHO        MANUEL S      MA      148985           THE SHEPARD LAW FIRM, P.C.                   SULLIVAN       GERALD G     MA      045083            THE SHEPARD LAW FIRM, P.C.
COLLINS       JOSEPH J      MA      00-6050          THE SHEPARD LAW FIRM, P.C.                   TAN            TANG         MA      045089            THE SHEPARD LAW FIRM, P.C.
CONDON        GEORGE W      MA      156617           THE SHEPARD LAW FIRM, P.C.                   TIERNEY        JACQUELYN    MA      156619            THE SHEPARD LAW FIRM, P.C.
CURRAN        JOHN          MA      124934           THE SHEPARD LAW FIRM, P.C.                   TITTEL         RAYMOND      MA      045086            THE SHEPARD LAW FIRM, P.C.
DE LEO        LAWRENCE      MA      045082           THE SHEPARD LAW FIRM, P.C.                   URBANKIEWICZ   EDWIN        MA      148978            THE SHEPARD LAW FIRM, P.C.
DEANGELO      SALLY A       MA      148983           THE SHEPARD LAW FIRM, P.C.                   VAITIS         ELLIS        MA      156834            THE SHEPARD LAW FIRM, P.C.
DERRAH        ROBERT        MA      172464           THE SHEPARD LAW FIRM, P.C.                   VASQUEZ        ANTONIO      MA      163645            THE SHEPARD LAW FIRM, P.C.
DICKINSON     WAYNE         MA      163634           THE SHEPARD LAW FIRM, P.C.                   VINCINI        OLIVIO       MA      156620            THE SHEPARD LAW FIRM, P.C.
DIFABIO       PAUL A        MA      045081           THE SHEPARD LAW FIRM, P.C.                   WALSH          LINDA        MA      148990            THE SHEPARD LAW FIRM, P.C.
DION          FRANCIS       MA      148988           THE SHEPARD LAW FIRM, P.C.                   WASKLEWICZ     JAMES        MA      163644            THE SHEPARD LAW FIRM, P.C.
DITERLIZZI    GEORGE        MA      163633           THE SHEPARD LAW FIRM, P.C.                   WELCH          WINIFRED     MA      148986            THE SHEPARD LAW FIRM, P.C.
DRISCOLL      RICHARD E     MA      00-6036          THE SHEPARD LAW FIRM, P.C.                   WESTHAVER      CLARENCE D   MA      156390            THE SHEPARD LAW FIRM, P.C.
DUBROW        SUMNER        MA      148989           THE SHEPARD LAW FIRM, P.C.                   WILLIAMS       RICHARD      MA      156955            THE SHEPARD LAW FIRM, P.C.
FAY           BRENDON       MA      156599           THE SHEPARD LAW FIRM, P.C.                   WILSON         JAMES R      LA      440069-B          THE SINGLETON LAW FIRM
FITCH         CHARLES       MA      156835           THE SHEPARD LAW FIRM, P.C.                   MCDOULETT      ROBERT L     OK      CJ20133833        THE SINGLEY LAW FIRM, PLLC
FOLEY         CHARLES F     MA      00-6044          THE SHEPARD LAW FIRM, P.C.                   BOUDREAUX      CHESTER      LA      81934             THE TOCE FIRM
FONTAINE      RICHARD       MA      156596           THE SHEPARD LAW FIRM, P.C.                   BOUVIAIS       ALFRED M     LA      81934             THE TOCE FIRM
FORREST       WILLARD       MA      045085           THE SHEPARD LAW FIRM, P.C.                   DEFELICE       CLAUDE       LA      81934             THE TOCE FIRM
FRULLA        ANTHONY       MA      163306           THE SHEPARD LAW FIRM, P.C.                   FONSECA        ROLAND P     LA      81934             THE TOCE FIRM
GALLO         ROBERT H      MA      135487           THE SHEPARD LAW FIRM, P.C.                   GUILLARD       ALEX         LA      81934             THE TOCE FIRM
GELINAS       JOSEPH A      MA      054525           THE SHEPARD LAW FIRM, P.C.                   HOWARD         HENRY        LA      81934             THE TOCE FIRM

                                                                                                                                                          Appendix A - 521
                                        Case 17-03105              Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                    Document Page 540 of 624
Claimant     Claimant         State                                                                 Claimant      Claimant         State
Last Name    First Name       Filed   Docket Number     Primary Plaintiff Counsel                   Last Name     First Name       Filed   Docket Number          Primary Plaintiff Counsel
ORGERON      JOSEPH V OWENS   LA      81934             THE TOCE FIRM                               CARR          ORIEN            MD      95216501               THOMAS & LIBOWITZ
AGOVINO      SALVATORE J      NY      1900372016        THE WILLIAMS LAW FIRM, PC                   CARR          ORIEN            MD      UNKNOWN                THOMAS & LIBOWITZ
ANDERSON     JOHN P           NY      1900582016        THE WILLIAMS LAW FIRM, PC                   CERRATO       JOSEPH N         MD      UNKNOWN                THOMAS & LIBOWITZ
ANDERSON     WILSON           NY      1901352014        THE WILLIAMS LAW FIRM, PC                   CHAMBARLIS    NICKIFOR         MD      86272047               THOMAS & LIBOWITZ
BALACICH     ONORATO          NY      1902872013        THE WILLIAMS LAW FIRM, PC                   CHANDLER      ALFRED J         MD      00000255               THOMAS & LIBOWITZ
BALL         EULAS L          NY      1901522014        THE WILLIAMS LAW FIRM, PC                   COBB          THOMAS H         MD      92071513               THOMAS & LIBOWITZ
BORUT        JAMES            NY      1904192014        THE WILLIAMS LAW FIRM, PC                   COMP          WILLIAM          MD      86272047               THOMAS & LIBOWITZ
BOTTA        ANTHONY          NY      1903702015        THE WILLIAMS LAW FIRM, PC                   COMP          WILLIAM          MD      UNKNOWN                THOMAS & LIBOWITZ
CARTY        ANTHONY A        NY      1900132014        THE WILLIAMS LAW FIRM, PC                   COOK          HOMER L          MD      97171534/CX1192        THOMAS & LIBOWITZ
COX          EDWARD W         NY      1900932015        THE WILLIAMS LAW FIRM, PC                   CORBITT       BILLY            MD      84CG-215               THOMAS & LIBOWITZ
CUNDIFF      RONALD P         NY      1903472014        THE WILLIAMS LAW FIRM, PC                   CORRELL       CALVIN           MD      86CG-1088              THOMAS & LIBOWITZ
CZULADA      JOSEPH W         NY      1901812017        THE WILLIAMS LAW FIRM, PC                   COUGHLIN      WILLIAM M        MD      84CG-216               THOMAS & LIBOWITZ
FONGGING     GUY              NY      1903872015        THE WILLIAMS LAW FIRM, PC                   COWLEY        ANDREW L         MD      UNKNOWN                THOMAS & LIBOWITZ
FULLER       EDWARD J         NY      1903652015        THE WILLIAMS LAW FIRM, PC                   COX           VIVIAN           MD      96129501               THOMAS & LIBOWITZ
GABLE        SUSAN M          NY      1902352016        THE WILLIAMS LAW FIRM, PC                   CURRY         GLENN W          MD      87CG2986/43/56         THOMAS & LIBOWITZ
GADEN        IRENE E          NY      1901442015        THE WILLIAMS LAW FIRM, PC                   DAWSON        CHARLES L        MD      92230503               THOMAS & LIBOWITZ
GEISER       ROBERT W         NY      1901432017        THE WILLIAMS LAW FIRM, PC                   DEMBOSKY      DORIS            MD      96124505               THOMAS & LIBOWITZ
GIANGRANDE   MICHAEL J        NY      1901832017        THE WILLIAMS LAW FIRM, PC                   DESANTIS      ENZO             MD      87CG-2440              THOMAS & LIBOWITZ
GIASEMIS     NICHOLAS         NY      1904202014        THE WILLIAMS LAW FIRM, PC                   DISHAROON     JOANNE R         MD      UNKNOWN                THOMAS & LIBOWITZ
GOODWIN      JOHN E           NY      1901582014        THE WILLIAMS LAW FIRM, PC                   DIVEN         IRVING S         MD      UNKNOWN                THOMAS & LIBOWITZ
GREGG        RICHARD A        NY      1900302016        THE WILLIAMS LAW FIRM, PC                   DOXZON        EDGAR R          MD      UNKNOWN                THOMAS & LIBOWITZ
HARDY        JAMES            NY      1903512015        THE WILLIAMS LAW FIRM, PC                   DRESCHER      FREDERICK A      MD      UNKNOWN                THOMAS & LIBOWITZ
HARTZ        MICHAEL P        NY      1901412017        THE WILLIAMS LAW FIRM, PC                   DROUILLARD    DONALD           MD      87CG-1479/38149        THOMAS & LIBOWITZ
HERMIDA      CHARLES A        NY      1903572013        THE WILLIAMS LAW FIRM, PC                   DUNN          JOHN J           MD      93322501               THOMAS & LIBOWITZ
HOQUE        AHMADUL          NY      1900592014        THE WILLIAMS LAW FIRM, PC                   DUVALL        GROVER C         MD      UNKNOWN                THOMAS & LIBOWITZ
HUNT         NORMAN           NY      1901632015        THE WILLIAMS LAW FIRM, PC                   EARLING       RICHARD          MD      UNKNOWN                THOMAS & LIBOWITZ
HURD         RONALD           IL      14L1661           THE WILLIAMS LAW FIRM, PC                   EDLER         LEWIS E          MD      990016070              THOMAS & LIBOWITZ
JORDAN       SHARON J         NY      1901412015        THE WILLIAMS LAW FIRM, PC                   EITEMILLER    DONALD           MD      950830                 THOMAS & LIBOWITZ
KINKELA      DAVID            NY      1902552017        THE WILLIAMS LAW FIRM, PC                   EVANS         JOE L            MD      UNKNOWN                THOMAS & LIBOWITZ
KLATCH       ROBERT           NY      1903122014        THE WILLIAMS LAW FIRM, PC                   FARINETTI     CHARLES          MD      86CG216 1/216          THOMAS & LIBOWITZ
KOWALCZYK    JOSEPH           NY      1902512017        THE WILLIAMS LAW FIRM, PC                   FARNER        ROY              MD      UNKNOWN                THOMAS & LIBOWITZ
LAFACE       JOHN             NY      1901442017        THE WILLIAMS LAW FIRM, PC                   FARRELL       JOSEPH F         MD      87CG3018/43/88         THOMAS & LIBOWITZ
MAGDA        LORRAINE         NY      1901422017        THE WILLIAMS LAW FIRM, PC                   FELTON        WALTER           MD      91123514 & 96-326522   THOMAS & LIBOWITZ
MCGUIRE      TRACY            NY      1903152016        THE WILLIAMS LAW FIRM, PC                   FISHER        FRANCES N        MD      UNKNOWN                THOMAS & LIBOWITZ
MINICHINI    FRANK P          NY      1902682014        THE WILLIAMS LAW FIRM, PC                   FLOOD         JESSIE C         MD      UNKNOWN                THOMAS & LIBOWITZ
MOORE        HARRY            NY      1902882013        THE WILLIAMS LAW FIRM, PC                   FLOWERS       ALLEN            MD      UNKNOWN                THOMAS & LIBOWITZ
MORRIS       FREDERICK G      NY      1900592016        THE WILLIAMS LAW FIRM, PC                   FRANGAS       GEORGE N         MD      86CG-1641              THOMAS & LIBOWITZ
NOLAN        ANNE             NY      1901172014        THE WILLIAMS LAW FIRM, PC                   FULKOSKE      RAYMOND          MD      UNKNOWN                THOMAS & LIBOWITZ
OLIVEIRA     MANUEL N         NY      1900382015        THE WILLIAMS LAW FIRM, PC                   GARTRELL      KENNETH W.       MD      87CG2984/43/54         THOMAS & LIBOWITZ
PANETTA      LOUIS J          NY      1900602016        THE WILLIAMS LAW FIRM, PC                   GATLIN        SIDNEY S         MD      UNKNOWN                THOMAS & LIBOWITZ
RAMUNDO      FRANK            NY      1900362015        THE WILLIAMS LAW FIRM, PC                   GIANOTTI      JOHN R           MD      87CG3549/45/19         THOMAS & LIBOWITZ
ROMANO       WILLIAM          NY      1901602015        THE WILLIAMS LAW FIRM, PC                   GIBSON        LEON T           MD      990016070              THOMAS & LIBOWITZ
SIEGEL       HOWARD           NY      1901402017        THE WILLIAMS LAW FIRM, PC                   GLAB          ERNEST R         MD      UNKNOWN                THOMAS & LIBOWITZ
VAVALLO      VINCENZO         NY      1901402015        THE WILLIAMS LAW FIRM, PC                   GMUREK        JOHN A           MD      86CG-3236              THOMAS & LIBOWITZ
WARKENTIN    JOHN A           NY      1901552014        THE WILLIAMS LAW FIRM, PC                   GOLDEN        LAWRENCE B.      MD      94325524               THOMAS & LIBOWITZ
WRIGHT       ADOLPH H         NY      1901372014        THE WILLIAMS LAW FIRM, PC                   GOTTI         JOSEPH G.        MD      94153504               THOMAS & LIBOWITZ
ZAMAR        CECILE           NY      1901452017        THE WILLIAMS LAW FIRM, PC                   GREY          JOHN             MD      00000255               THOMAS & LIBOWITZ
PICOU        HAROLD           LA      9800229           THIEL, MICHAEL L                            GROOMES       WILLARD L        MD      25/90/86CG-1500        THOMAS & LIBOWITZ
ABRELL       PAUL             MD      86CG793/22/43     THOMAS & LIBOWITZ                           GRUSZCYNSKI   BERNARD          MD      UNKNOWN                THOMAS & LIBOWITZ
ALBI         REMO N           MD      87CG2981/43/51    THOMAS & LIBOWITZ                           GUTHRIDGE     GEORGE A         MD      UNKNOWN                THOMAS & LIBOWITZ
ANDERSON     ROBERT L         MD      94145506          THOMAS & LIBOWITZ                           HAINES        ROBERT E         MD      96176501               THOMAS & LIBOWITZ
APPELL       EDWARD C         MD      86CG1007/2/337    THOMAS & LIBOWITZ                           HALL          WILBUR F         MD      95318502               THOMAS & LIBOWITZ
BAGINSKI     MARION           MD      87CG1383/38/53    THOMAS & LIBOWITZ                           HAMBLETON     JAMES W          MD      87CG2992/43/62         THOMAS & LIBOWITZ
BALL         GRAYSON          MD      UNKNOWN           THOMAS & LIBOWITZ                           HAMILL        HARRY F.         MD      86CG727/21/227         THOMAS & LIBOWITZ
BALL         WILMA K          MD      95318502          THOMAS & LIBOWITZ                           HAMMOND       JAMES R          MD      96011502               THOMAS & LIBOWITZ
BARTYCZAK    JOSEPH           MD      9725504/CX1927    THOMAS & LIBOWITZ                           HAMPT         WILLIAM          MD      95048501               THOMAS & LIBOWITZ
BASS         HENRY E          MD      86CG728/21/228    THOMAS & LIBOWITZ                           HARDRICK      CLARENCE H       MD      86272047               THOMAS & LIBOWITZ
BAUMAN       LEROY A          MD      95048503          THOMAS & LIBOWITZ                           HARLOW        ROBERT L         MD      990016070              THOMAS & LIBOWITZ
BECK         HENRY T          MD      87CG1364/38/34    THOMAS & LIBOWITZ                           HARRISON      SAINT M          MD      86272047               THOMAS & LIBOWITZ
BELCHER      CLYDE R          MD      86CG-1097/23127   THOMAS & LIBOWITZ                           HASH          KENNETH          MD      90242513               THOMAS & LIBOWITZ
BENDER       OLIVER           MD      95093501          THOMAS & LIBOWITZ                           HASKINS       HALLIWOOD        MD      UNKNOWN                THOMAS & LIBOWITZ
BENTZ        ELMER            MD      86CG861/22/111    THOMAS & LIBOWITZ                           HASTINGS      CARL             MD      87CG-1365              THOMAS & LIBOWITZ
BEVANS       BERNARD M        MD      87CG2504/41/174   THOMAS & LIBOWITZ                           HAUF          CARL             MD      87CG2441/41/111        THOMAS & LIBOWITZ
BIEBLE       ANTON            MD      93176519          THOMAS & LIBOWITZ                           HEARN         WILLIAM H        MD      95030501               THOMAS & LIBOWITZ
BLENDY       WILLIAM H        MD      87CG1144/37/164   THOMAS & LIBOWITZ                           HECK          GLORIA V EAGLE   MD      90194506               THOMAS & LIBOWITZ
BLITZ        GEORGE J         MD      UNKNOWN           THOMAS & LIBOWITZ                           HEILAND       WILLIAM L        MD      99000899               THOMAS & LIBOWITZ
BOROWY       STEPHEN          MD      86CG-1466         THOMAS & LIBOWITZ                           HENDRICKS     HAROLD D         MD      86CG-1635/26/25        THOMAS & LIBOWITZ
BOSTON       CLARENCE         MD      86CG1395/24/235   THOMAS & LIBOWITZ                           HILL          JOHN T           MD      94339501               THOMAS & LIBOWITZ
BROCIOUS     CALVIN           MD      UNKNOWN           THOMAS & LIBOWITZ                           HOHENSTEIN    JOANNE E         MD      96317512               THOMAS & LIBOWITZ
BROOKHART    WILLIAM J        MD      87CG2980/43/50    THOMAS & LIBOWITZ                           HOLLIS        JAMES D          MD      95318502               THOMAS & LIBOWITZ
BROOKS       WOODLON          MD      85CG3843/1/853    THOMAS & LIBOWITZ                           HOPEMAN       INC.             MD      96211501               THOMAS & LIBOWITZ
BROWN        HAROLD L         MD      97283532/CX2127   THOMAS & LIBOWITZ                           HORNER        JOHN             MD      86CG576/21/77          THOMAS & LIBOWITZ
CALDARAZZO   ROSS             MD      UNKNOWN           THOMAS & LIBOWITZ                           HRICA         JOHN             MD      94334515               THOMAS & LIBOWITZ
CALEBAUGH    JOHN             MD      86CG1583/25/173   THOMAS & LIBOWITZ                           HYATT         WILLIAM W        MD      86/CG1750/26/140       THOMAS & LIBOWITZ
CAPLAN       HENRY            MD      UNKNOWN           THOMAS & LIBOWITZ                           JARRETT       RICHARD          MD      94343606               THOMAS & LIBOWITZ
CAPPELL      JOHN G           MD      96239507          THOMAS & LIBOWITZ                           JOHNS         MARGARET M       MD      98198528/CX1450        THOMAS & LIBOWITZ

                                                                                                                                                                    Appendix A - 522
                                    Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                     Document Page 541 of 624
Claimant     Claimant     State                                                                      Claimant      Claimant          State
Last Name    First Name   Filed   Docket Number          Primary Plaintiff Counsel                   Last Name     First Name        Filed   Docket Number           Primary Plaintiff Counsel
JOHNSON      LYNWOOD      MD      UNKNOWN                THOMAS & LIBOWITZ                           ROSEBOROUGH   ODELL             MD      86CG906/22/156          THOMAS & LIBOWITZ
JOHNSON      THOMAS       MD      86CG1011/23/41         THOMAS & LIBOWITZ                           ROTONDO       JOSEPH J          MD      24X00000195             THOMAS & LIBOWITZ
JONES        JAMES W      MD      95026501               THOMAS & LIBOWITZ                           RUTH          JOHN JOSEPH       MD      94308520                THOMAS & LIBOWITZ
JONES        RALPH        MD      85CG3286/16/146        THOMAS & LIBOWITZ                           SARTORI       JOSEPH A          MD      UNKNOWN                 THOMAS & LIBOWITZ
JONES        WALTER C     MD      UNKNOWN                THOMAS & LIBOWITZ                           SCANLON       JOHN              MD      86CG1391/24/231         THOMAS & LIBOWITZ
JONES        WILLIAM      MD      86/CG787/22/37         THOMAS & LIBOWITZ                           SCHMELTZ      EUGENE            MD      UNKNOWN                 THOMAS & LIBOWITZ
JUSTICE      WILLIAM      MD      UNKNOWN                THOMAS & LIBOWITZ                           SCHMIDT       JOHN              MD      87CG-97                 THOMAS & LIBOWITZ
KAHLER       JAMES E      MD      87CG-1399              THOMAS & LIBOWITZ                           SCHMIDT       ROMAN             MD      86CG1084/23/114         THOMAS & LIBOWITZ
KANE         PALMER M.    MD      87CG2506/41/176        THOMAS & LIBOWITZ                           SCHOTT        JOHN              MD      86CG-398 20/168         THOMAS & LIBOWITZ
KIMBLE       KENNETH P    MD      95076501               THOMAS & LIBOWITZ                           SCHROEDER     HANS A            MD      95318502                THOMAS & LIBOWITZ
KINDRED      JESSE J      MD      UNKNOWN                THOMAS & LIBOWITZ                           SCRIBNER      JAMES D           MD      UNKNOWN                 THOMAS & LIBOWITZ
KOPPELMAN    GEORGE E     MD      87CG1087/37/107        THOMAS & LIBOWITZ                           SCRUGGS       HARVEY            MD      95081501                THOMAS & LIBOWITZ
KRAUSE       JOSEPH       MD      86CG-740               THOMAS & LIBOWITZ                           SHAFFER       ROBERT L. SR.     MD      94034501                THOMAS & LIBOWITZ
KREFT        ROBERT A     MD      98294501/CX1966        THOMAS & LIBOWITZ                           SHEPPARD      BENSON O          MD      UNKNOWN                 THOMAS & LIBOWITZ
KUNSMAN      LEONARD P    MD      UNKNOWN                THOMAS & LIBOWITZ                           SHUMATE       CARL M.           MD      87CG2508/41/178         THOMAS & LIBOWITZ
LABU         DANIEL       MD      85CG941/8/276          THOMAS & LIBOWITZ                           SIEDLECKI     STANLEY           MD      94-194502               THOMAS & LIBOWITZ
LADANYI      ALBERT E     MD      86CG-1400/24240        THOMAS & LIBOWITZ                           SIMMONS       LOUIS D           MD      87CG-3128/43198         THOMAS & LIBOWITZ
LANDERGREN   HENRY JR.    MD      03-C-95-CV 006800 AS   THOMAS & LIBOWITZ                           SMITH         THOMAS P          MD      91221521                THOMAS & LIBOWITZ
LANG         RICHARD      MD      86CG-3054              THOMAS & LIBOWITZ                           SNYDER        RALPH C           MD      UNKNOWN                 THOMAS & LIBOWITZ
LANG         WILLIAM      MD      92071512               THOMAS & LIBOWITZ                           SORRENTINO    ALBERT & ROSE V   MD      87CG2983/43/53          THOMAS & LIBOWITZ
LETTAU       WILLIAM      MD      87CG2994/43/64         THOMAS & LIBOWITZ                           SPATH         CLIFTON           MD      87CG2982/43/52          THOMAS & LIBOWITZ
LEWIS        HENRY J      MD      95153526               THOMAS & LIBOWITZ                           SPOON         ROBERT S          MD      UNKNOWN                 THOMAS & LIBOWITZ
LOHR         DOROTHY      MD      99000415               THOMAS & LIBOWITZ                           STARR         ROBERT E.         MD      87CG2995/43/65          THOMAS & LIBOWITZ
LOLLER       CHARLES      MD      86CG19/101             THOMAS & LIBOWITZ                           STEBBING      DONALD F          MD      87CG2985/43/55          THOMAS & LIBOWITZ
LONG         JOHN P       MD      87CG-1361              THOMAS & LIBOWITZ                           STINSON       FRANK L           MD      87CG2500/41/170         THOMAS & LIBOWITZ
LOWERY       MARIE A      MD      94308529               THOMAS & LIBOWITZ                           STOKES        EDWARD            MD      UNKNOWN                 THOMAS & LIBOWITZ
LYMAN        WALTER       MD      87CG-0629              THOMAS & LIBOWITZ                           STUART        MICHAEL R. SR.    MD      96249515                THOMAS & LIBOWITZ
LYONS        THEODORE J   MD      87CG-1367/38/37        THOMAS & LIBOWITZ                           STUMPF        GAIL M.           MD      92154544                THOMAS & LIBOWITZ
MABE         DAVID G      MD      9725529/CX1952         THOMAS & LIBOWITZ                           STURGEON      HARRY W           MD      91137512                THOMAS & LIBOWITZ
MANKIEWICZ   JOHN J       MD      91123514 & 96-326522   THOMAS & LIBOWITZ                           SULLIVAN      FRANK L           MD      950407                  THOMAS & LIBOWITZ
MANNING      WAYNE E      MD      95318502               THOMAS & LIBOWITZ                           SVOBODA       JOSEPH            MD      92230507                THOMAS & LIBOWITZ
MATCZUK      CHARLES J    MD      87CG-2502-41172        THOMAS & LIBOWITZ                           SZROM         JOHN              MD      86CG1007/23/37          THOMAS & LIBOWITZ
MAYNOR       SOLOMON      MD      87CG2505/41/175        THOMAS & LIBOWITZ                           TAMBURRINO    JAMES C           MD      95146524                THOMAS & LIBOWITZ
MCCLANAHAN   MARIE        MD      00000255               THOMAS & LIBOWITZ                           TAYLOR        GEORGE G          MD      86CG-657                THOMAS & LIBOWITZ
MCCULLOH     CARROLL E    MD      UNKNOWN                THOMAS & LIBOWITZ                           THEISS        JAMES             MD      94325506                THOMAS & LIBOWITZ
MEEKINS      JOHN         MD      94325515               THOMAS & LIBOWITZ                           TROUT         JAMES             MD      86CG898/22/148          THOMAS & LIBOWITZ
MELCHER      KELLY        MD      UNKNOWN                THOMAS & LIBOWITZ                           VANDERGUCHT   GULLA             MD      C-91-12030              THOMAS & LIBOWITZ
MICHAL       CHARLES      MD      UNKNOWN                THOMAS & LIBOWITZ                           VAUGHN        ALBERT            MD      91123514 & 96-326522    THOMAS & LIBOWITZ
MILLER       ROY          MD      17201                  THOMAS & LIBOWITZ                           VERBEECK      HENRY P.          MD      96183501                THOMAS & LIBOWITZ
MILLS        STANLEY H    MD      87CG-3123/43193        THOMAS & LIBOWITZ                           WACHTER       ELIZABETH         MD      99000318                THOMAS & LIBOWITZ
MOBLEY       TONEY        MD      86CG980/23/10          THOMAS & LIBOWITZ                           WAGNER        CHARLES           MD      86CG-1637               THOMAS & LIBOWITZ
MOITKE       CLARENCE     MD      UNKNOWN                THOMAS & LIBOWITZ                           WAGNER        LAWRENCE A        MD      87CG2987/43/57          THOMAS & LIBOWITZ
MOORE        WILLIAM J    MD      990016070              THOMAS & LIBOWITZ                           WALKER        JAMES E           MD      94334517                THOMAS & LIBOWITZ
MOORE        WILLIE L     MD      UNKNOWN                THOMAS & LIBOWITZ                           WALLACE       THOMAS L          MD      UNKNOWN                 THOMAS & LIBOWITZ
MOOSEGIAN    WILLIAM J    MD      87CG-1356/38/26        THOMAS & LIBOWITZ                           WALTHALL      RUSSELL           MD      86CG1548/25/138         THOMAS & LIBOWITZ
MOYER        HUDSON S     MD      91305509               THOMAS & LIBOWITZ                           WANDS         JAMES JR.         MD      96003501                THOMAS & LIBOWITZ
NELSON       FRANK E      MD      96065509               THOMAS & LIBOWITZ                           WARD          LEMUEL            MD      UNKNOWN                 THOMAS & LIBOWITZ
NEWMAN       RALPH C      MD      UNKNOWN                THOMAS & LIBOWITZ                           WATERS        JS                MD      98159701/CX2224         THOMAS & LIBOWITZ
NICKEL       OSEPH        MD      86-CG-896 23/16        THOMAS & LIBOWITZ                           WATERS        JS                MD      UNKNOWN                 THOMAS & LIBOWITZ
NIXON        GEORGE A     MD      UNKNOWN                THOMAS & LIBOWITZ                           WENDEROTH     OSMUND P. SR.     MD      86CG-451                THOMAS & LIBOWITZ
NORRIS       THOMAS C     MD      CAL92-04078            THOMAS & LIBOWITZ                           WEST          WILLIAM A         MD      96061508                THOMAS & LIBOWITZ
PAJAK        ANTHONY      MD      UNKNOWN                THOMAS & LIBOWITZ                           WHEELER       HOWARD B          MD      99000415                THOMAS & LIBOWITZ
PAULERO      ALPHONSO M   MD      UNKNOWN                THOMAS & LIBOWITZ                           WILEY         FERDINAND J.      MD      93302504                THOMAS & LIBOWITZ
PAYNE        ROBERT A     MD      95055505               THOMAS & LIBOWITZ                           WILLIAMS      RAYMOND           MD      UNKNOWN                 THOMAS & LIBOWITZ
PECORA       MARIO        MD      87CG-3556              THOMAS & LIBOWITZ                           WILSON        ALEXANDER D       MD      UNKNOWN                 THOMAS & LIBOWITZ
PERRY        ALVA         MD      87CG2517/41/817        THOMAS & LIBOWITZ                           WILSON        FRANK L.          MD      94325508                THOMAS & LIBOWITZ
POEWELL      RALPH        MD      94325507               THOMAS & LIBOWITZ                           WINKLER       LAWRENCE B. SR.   MD      94355501                THOMAS & LIBOWITZ
POPOVICK     MICHAEL      MD      UNKNOWN                THOMAS & LIBOWITZ                           WINTERS       JOHN W            MD      94049502                THOMAS & LIBOWITZ
POWELL       RALPH G      MD      94325501               THOMAS & LIBOWITZ                           WOODHOUSE     ERNEST C          MD      96317520                THOMAS & LIBOWITZ
POWELL       WINFEL       MD      86CG1100/23/130        THOMAS & LIBOWITZ                           WORTHINGTON   LOUIS             MD      99000415                THOMAS & LIBOWITZ
PULLEY       CLARENCE W   MD      94189501               THOMAS & LIBOWITZ                           WROTEN        GEORGE            MD      93302502                THOMAS & LIBOWITZ
PUMPHREY     WILLIAM J    MD      88 91CG71352113        THOMAS & LIBOWITZ                           WYCHE         GEORGE            MD      93298504                THOMAS & LIBOWITZ
QUICK        THEODORE     MD      UNKNOWN                THOMAS & LIBOWITZ                           BEVACQUA      ANDREA D          WA      132017067SEA            THOMAS J. OWENS
RAWLEY       MADISON W.   MD      95048503               THOMAS & LIBOWITZ                           HINZMANN      HELMUT            WA      162096344SEA            THOMAS J. OWENS
REICHART     JOHN         MD      86CG1007/23/37         THOMAS & LIBOWITZ                           MANERS        ROBERT E          WA      142078650SEA            THOMAS J. OWENS
REID         JAMES W      MD      UNKNOWN                THOMAS & LIBOWITZ                           RATCLIFF      JODY E            WA      162181287SEA_ADMIN_GP   THOMAS J. OWENS
RENTSCHLER   OSCAR        MD      95230502               THOMAS & LIBOWITZ                           YANKEE        DENNIS            WA      062291832SEA            THOMAS J. OWENS
RIDENOUR     RICHARD      MD      951027                 THOMAS & LIBOWITZ                           ABNEY         JAMES J           MS      2000-0131               THOMAS P THRASH
RIGGIO       FRED         MD      86CG-1093              THOMAS & LIBOWITZ                           ADAMS         JAMES O           MS      2000-0131               THOMAS P THRASH
RITCHEY      ROBERT       MD      99000415               THOMAS & LIBOWITZ                           ADAMS         MARY H            MS      2000-0131               THOMAS P THRASH
ROBINSON     MERLE H      MD      86CG-1493/25/83        THOMAS & LIBOWITZ                           ADAMS         NELL S            MS      2000-0131               THOMAS P THRASH
ROCHE        EDMOND       MD      95041503               THOMAS & LIBOWITZ                           ADAMS         SELAND            MS      2000-0131               THOMAS P THRASH
ROCHE        WILLIAM R    MD      87CG-3108/43178        THOMAS & LIBOWITZ                           AGNEW         CYNTHIA           MS      2000-0131               THOMAS P THRASH
ROMANSKY     WILLIAM      MD      UNKNOWN                THOMAS & LIBOWITZ                           AIKEN         ESTELLE B         MS      2000-0131               THOMAS P THRASH
RONQUILLO    JOSE         MD      99001242               THOMAS & LIBOWITZ                           AIKEN         ETHEL N           MS      2000-0131               THOMAS P THRASH
ROSE         JOHN         MD      UNKNOWN                THOMAS & LIBOWITZ                           AIKEN         LEONARD           MS      2000-0131               THOMAS P THRASH

                                                                                                                                                                       Appendix A - 523
                                      Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                Document Page 542 of 624
Claimant     Claimant       State                                                               Claimant     Claimant      State
Last Name    First Name     Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel
AIKEN        OLIVER         MS      2000-0131       THOMAS P THRASH                             CAGLE        MANLEY        MS      2000-0131       THOMAS P THRASH
ALEWINE      BENJAMIN C     MS      2000-0131       THOMAS P THRASH                             CALLOWAY     JULIA L       MS      2000-0131       THOMAS P THRASH
ALEXANDER    ARTHUR         MS      2000-0131       THOMAS P THRASH                             CAMERON      VIRGINIA R    MS      2000-0131       THOMAS P THRASH
ALLRED       CARY M         MS      2000-0131       THOMAS P THRASH                             CANTRELL     DORIS M       MS      2000-0131       THOMAS P THRASH
ALSTON       WALTER         MS      2000-0131       THOMAS P THRASH                             CARLISLE     VELMA         MS      2000-0131       THOMAS P THRASH
ALTMAN       MINNIE H       MS      2000-0131       THOMAS P THRASH                             CARTER       ROBBY J       MS      2000-0131       THOMAS P THRASH
AMMONS       JOHNNY R       MS      2000-0131       THOMAS P THRASH                             CARTER       ROSIE P       MS      2000-0131       THOMAS P THRASH
ANDERSON     ALICE J        MS      2000-0131       THOMAS P THRASH                             CHADWICK     HENRY L       MS      2000-0131       THOMAS P THRASH
ANDREWS      CARNELL        MS      2000-0131       THOMAS P THRASH                             CHANEY       BESSIE L      MS      2000-0131       THOMAS P THRASH
ANDREWS      JIMMIE         MS      2000-0131       THOMAS P THRASH                             CHATMAN      JOHN L        MS      2000-0131       THOMAS P THRASH
ATKINS       STERLING       MS      2000-0131       THOMAS P THRASH                             CHEEKS       LESTER C      MS      2000-0131       THOMAS P THRASH
AVERY        SUSIE L        MS      2000-0131       THOMAS P THRASH                             CHEEKS       MARY L        MS      2000-0131       THOMAS P THRASH
BAGWELL      WILLIE J       MS      2000-0131       THOMAS P THRASH                             CLARK        DOROTHY F     MS      2000-0131       THOMAS P THRASH
BAILEY       CAROL          MS      2000-0131       THOMAS P THRASH                             CLARK        ROSIE L       MS      2000-0131       THOMAS P THRASH
BAKER        DESSIE B       MS      2000-0131       THOMAS P THRASH                             CLIFTON      DORIS J       MS      2000-0131       THOMAS P THRASH
BANKS        PAUL E         MS      2000-0131       THOMAS P THRASH                             COATS        MARTHA L      MS      2000-0131       THOMAS P THRASH
BARBER       IRENE C        MS      2000-0131       THOMAS P THRASH                             COBB         BEN B         MS      2000-0131       THOMAS P THRASH
BARNES       ETHEL J        MS      2000-0131       THOMAS P THRASH                             COCKRELL     HENRY         MS      2000-0131       THOMAS P THRASH
BARNETT      ELLA J         MS      2000-0131       THOMAS P THRASH                             COLLEY       CAROLYN G     MS      2000-0131       THOMAS P THRASH
BARNETT      SALLIE K       MS      2000-0131       THOMAS P THRASH                             COMER        EF            MS      2000-0131       THOMAS P THRASH
BARRETT      LC             MS      2000-0131       THOMAS P THRASH                             COOGLER      EUNICE        MS      2000-0131       THOMAS P THRASH
BARRETT      LAURA J        MS      2000-0131       THOMAS P THRASH                             COOGLER      JOSEPH H      MS      2000-0131       THOMAS P THRASH
BARRON       CHARLIE T      MS      2000-0131       THOMAS P THRASH                             COOLGER      EUNICE        MS      2000-0131       THOMAS P THRASH
BASS         MARY M         MS      2000-0131       THOMAS P THRASH                             COOLGER      JOSEPH H      MS      2000-0131       THOMAS P THRASH
BATTLE       WARNELL        MS      2000-0131       THOMAS P THRASH                             COPELAND     LINDER        MS      2000-0131       THOMAS P THRASH
BAUKNECHT    SUSIE G        MS      2000-0131       THOMAS P THRASH                             COSPER       BERNICE B     MS      2000-0131       THOMAS P THRASH
BECK         MARGARET       MS      2000-0131       THOMAS P THRASH                             COSTA        DONALD        MS      2000-0131       THOMAS P THRASH
BEEKS        DORIS          MS      2000-0131       THOMAS P THRASH                             COTNEY       AILEEN M      MS      2000-0131       THOMAS P THRASH
BEHELER      WILLIAM O      MS      2000-0131       THOMAS P THRASH                             COTNEY       THOMAS M      MS      2000-0131       THOMAS P THRASH
BERRY        HURLEY R       MS      2000-0131       THOMAS P THRASH                             COUCH        PETE F        MS      2000-0131       THOMAS P THRASH
BINNS        FRANK D        MS      2000-0131       THOMAS P THRASH                             COWARD       MARGARET      MS      2000-0131       THOMAS P THRASH
BLACKMON     OLLIE M        MS      2000-0131       THOMAS P THRASH                             COX          GEORGE H      MS      2000-0131       THOMAS P THRASH
BLAIR        DONALD K       MS      2000-0131       THOMAS P THRASH                             CREAMER      JOAN E        MS      2000-0131       THOMAS P THRASH
BLAIR        RUTH O         MS      2000-0131       THOMAS P THRASH                             CREED        DOROTHY M     MS      2000-0131       THOMAS P THRASH
BODDIE       CHRYSTAL W     MS      2000-0131       THOMAS P THRASH                             CRIBB        JAMES E       MS      2000-0131       THOMAS P THRASH
BOEVING      JOE            MS      2000-0131       THOMAS P THRASH                             CROMER       ROLAND K      MS      2000-0131       THOMAS P THRASH
BOLEWARE     KENT           MS      2000-0131       THOMAS P THRASH                             CROUCH       HENRY L       MS      2000-0131       THOMAS P THRASH
BONDS        WILLIAM P      MS      2000-0131       THOMAS P THRASH                             CROWDER      JAMES L       MS      2000-0131       THOMAS P THRASH
BORDER       MICHAEL L      MS      2000-0131       THOMAS P THRASH                             CROWE        ELIZABETH A   MS      2000-0131       THOMAS P THRASH
BOSWELL      BERNARD E      MS      2000-0131       THOMAS P THRASH                             CRUMP        GENNIE E      MS      2000-0131       THOMAS P THRASH
BOWLING      FRANKLIN D     MS      2000-0131       THOMAS P THRASH                             CUNNINGHAM   CURTIS        MS      2000-0131       THOMAS P THRASH
BOWMAN       BESSIE M       MS      2000-0131       THOMAS P THRASH                             CUNNINGHAM   KATIE P       MS      2000-0131       THOMAS P THRASH
BOYCE        ALICE M        MS      2000-0131       THOMAS P THRASH                             CURRY        BERNICE L     MS      2000-0131       THOMAS P THRASH
BOYD         EMMA B         MS      2000-0131       THOMAS P THRASH                             DALE         LOIS          MS      2000-0131       THOMAS P THRASH
BOYD         GRACE H        MS      2000-0131       THOMAS P THRASH                             DANCY        CHARLIE       MS      2000-0131       THOMAS P THRASH
BRACEWELL    OLLIE M        MS      2000-0131       THOMAS P THRASH                             DANIEL       ELIJAH        MS      2000-0131       THOMAS P THRASH
BRACKINS     ALVIN D        MS      2000-0131       THOMAS P THRASH                             DANIEL       JAMES E       MS      2000-0131       THOMAS P THRASH
BRADLEY      KAY C          MS      2000-0131       THOMAS P THRASH                             DANIEL       ROSE M        MS      2000-0131       THOMAS P THRASH
BRAINERD     RALPH C        MS      2000-0131       THOMAS P THRASH                             DANZEY       WILLIE J      MS      2000-0131       THOMAS P THRASH
BRANHAM      DAN J          MS      2000-0131       THOMAS P THRASH                             DARDEN       THELMA        MS      2000-0131       THOMAS P THRASH
BRANTLEY     RALPH L        MS      2000-0131       THOMAS P THRASH                             DAVIS        BETTY         MS      2000-0131       THOMAS P THRASH
BRAZELTON    ROSA L         MS      2000-0131       THOMAS P THRASH                             DAVIS        JOHN H        MS      2000-0131       THOMAS P THRASH
BROADWATER   JOHN           MS      2000-0131       THOMAS P THRASH                             DAVIS        MARY G        MS      2000-0131       THOMAS P THRASH
BROGDON      VIRGINIA B     MS      2000-0131       THOMAS P THRASH                             DEAN         HUEY G        MS      2000-0131       THOMAS P THRASH
BROWN        ANNIE D        MS      2000-0131       THOMAS P THRASH                             DEES         ETHEL A       MS      2000-0131       THOMAS P THRASH
BROWN        BOBBY G        MS      2000-0131       THOMAS P THRASH                             DELANEY      TONY J        MS      2000-0131       THOMAS P THRASH
BROWN        CHRISTINE      MS      2000-0131       THOMAS P THRASH                             DERRICK      TONY C        MS      2000-0131       THOMAS P THRASH
BROWN        EDWARD E       MS      2000-0131       THOMAS P THRASH                             DEVINE       MARY L        MS      2000-0131       THOMAS P THRASH
BROWN        MATTHEW        MS      2000-0131       THOMAS P THRASH                             DIX          WALTER M      MS      2000-0131       THOMAS P THRASH
BROWN        MYRTLE J       MS      2000-0131       THOMAS P THRASH                             DONALD       IKE           MS      2000-0131       THOMAS P THRASH
BROWN        POLLY T        MS      2000-0131       THOMAS P THRASH                             DOSS         DONALD W      MS      2000-0131       THOMAS P THRASH
BROWN        RALPH J        MS      2000-0131       THOMAS P THRASH                             DOWNS        BERDIE M      MS      2000-0131       THOMAS P THRASH
BROWNLEE     GENEVA W       MS      2000-0131       THOMAS P THRASH                             DRUMMOND     JERRY D       MS      2000-0131       THOMAS P THRASH
BRUCE        JULIA F        MS      2000-0131       THOMAS P THRASH                             DUCK         CHARLES L     MS      2000-0131       THOMAS P THRASH
BRYANT       WILLINGHAM J   MS      2000-0131       THOMAS P THRASH                             DUDLEY       ELEANOR C     MS      2000-0131       THOMAS P THRASH
BUCHANAN     MARY J         MS      2000-0131       THOMAS P THRASH                             DUMAS        CAROLYN       MS      2000-0131       THOMAS P THRASH
BURDETTE     GLENDA S       MS      2000-0131       THOMAS P THRASH                             DUNBAR       CHARLES       MS      2000-0131       THOMAS P THRASH
BURGESS      WILLIE N       MS      2000-0131       THOMAS P THRASH                             DYE          ANNIE D       MS      2000-0131       THOMAS P THRASH
BURNETTE     LARUE O        MS      2000-0131       THOMAS P THRASH                             EASTERWOOD   BILLY H       MS      2000-0131       THOMAS P THRASH
BURTON       MURPHY L       MS      2000-0131       THOMAS P THRASH                             EDMOND       BETTYE J      MS      2000-0131       THOMAS P THRASH
BURTS        RALPH          MS      2000-0131       THOMAS P THRASH                             EDWARDS      JEAN G        MS      2000-0131       THOMAS P THRASH
BUTLER       EN             MS      2000-0131       THOMAS P THRASH                             EIDSON       WF            MS      2000-0131       THOMAS P THRASH
BUTTS        JANET R        MS      2000-0131       THOMAS P THRASH                             ELLIS        JIMMIE L      MS      2000-0131       THOMAS P THRASH
BUXTON       LARRY L        MS      2000-0131       THOMAS P THRASH                             ENGLISH      EDNA L        MS      2000-0131       THOMAS P THRASH
BYNEM        ANNETTE M      MS      2000-0131       THOMAS P THRASH                             ENOS         CARRELL       MS      2000-0131       THOMAS P THRASH
BYRDSONG     MARY F         MS      2000-0131       THOMAS P THRASH                             EVANS        RAYMOND L     MS      2000-0131       THOMAS P THRASH

                                                                                                                                                     Appendix A - 524
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                               Document Page 543 of 624
Claimant     Claimant      State                                                               Claimant        Claimant      State
Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name       First Name    Filed   Docket Number   Primary Plaintiff Counsel
EXPOSE       VIOLA         MS      2000-0131       THOMAS P THRASH                             HART            EDWARD E      MS      2000-0131       THOMAS P THRASH
FANT         DOROTHY L     MS      2000-0131       THOMAS P THRASH                             HART            HOUSTON       MS      2000-0131       THOMAS P THRASH
FARMER       WILLIAM D     MS      2000-0131       THOMAS P THRASH                             HARTZOG         ALMA L        MS      2000-0131       THOMAS P THRASH
FEAZELL      JANE E        MS      2000-0131       THOMAS P THRASH                             HASSAN          SAFIYYAH R    MS      2000-0131       THOMAS P THRASH
FELLS        MARJIE R      MS      2000-0131       THOMAS P THRASH                             HAWKINS         EVELYN B      MS      2000-0131       THOMAS P THRASH
FELTON       EIDSON W      MS      2000-0131       THOMAS P THRASH                             HAWKINS         MINNIE L      MS      2000-0131       THOMAS P THRASH
FERGUSON     FRANKLIN D    MS      2000-0131       THOMAS P THRASH                             HAYES           BILLY F       MS      2000-0131       THOMAS P THRASH
FEZELL       JANE E        MS      2000-0131       THOMAS P THRASH                             HENDERSON       CLARENCE A    MS      2000-0131       THOMAS P THRASH
FIELDS       FRANCES O     MS      2000-0131       THOMAS P THRASH                             HENDERSON       SARAH M       MS      2000-0131       THOMAS P THRASH
FILLINGIM    FORREST       MS      2000-0131       THOMAS P THRASH                             HENDLEY         SARAH H       MS      2000-0131       THOMAS P THRASH
FITZGERALD   PALESTINE     MS      2000-0131       THOMAS P THRASH                             HENRY           WILMA F       MS      2000-0131       THOMAS P THRASH
FLOYD        TIM           MS      2000-0131       THOMAS P THRASH                             HIGGINS         NANCY A       MS      2000-0131       THOMAS P THRASH
FORD         JERRY W       MS      2000-0131       THOMAS P THRASH                             HIGHTOWER       WILLIE G      MS      2000-0131       THOMAS P THRASH
FORSYTH      CATHERINE     MS      2000-0131       THOMAS P THRASH                             HILL            DANIEL F      MS      2000-0131       THOMAS P THRASH
FORSYTH      LEON          MS      2000-0131       THOMAS P THRASH                             HILL            JAMES         MS      2000-0131       THOMAS P THRASH
FORTE        ANNIE M       MS      2000-0131       THOMAS P THRASH                             HOLLINGSWORTH   JAMES W       MS      2000-0131       THOMAS P THRASH
FORTNER      IRIS          MS      2000-0131       THOMAS P THRASH                             HOLLINGSWORTH   MABEL A       MS      2000-0131       THOMAS P THRASH
FOWLER       JAMES P       MS      2000-0131       THOMAS P THRASH                             HOLLMAN         MINNIE G      MS      2000-0131       THOMAS P THRASH
FRANKLIN     DAVID         MS      2000-0131       THOMAS P THRASH                             HOLLOWAY        DOROTHY S     MS      2000-0131       THOMAS P THRASH
FRAYSIER     BILLY R       MS      2000-0131       THOMAS P THRASH                             HOLMES          CECIL E       MS      2000-0131       THOMAS P THRASH
FRED         MAGOLENE S    MS      2000-0131       THOMAS P THRASH                             HOLSTICK        ELESTER T     MS      2000-0131       THOMAS P THRASH
FREEMAN      MATTIE K      MS      2000-0131       THOMAS P THRASH                             HOLSTICK        ROCHESTER     MS      2000-0131       THOMAS P THRASH
FRENCH       HARRIETT O    MS      2000-0131       THOMAS P THRASH                             HOWELL          JULIA G       MS      2000-0131       THOMAS P THRASH
FULLER       SHIRLEY W     MS      2000-0131       THOMAS P THRASH                             HOWELL          ROBBIE S      MS      2000-0131       THOMAS P THRASH
GABLE        MARY P        MS      2000-0131       THOMAS P THRASH                             HUCKABY         LILLIE M      MS      2000-0131       THOMAS P THRASH
GANDY        JEANNETTA S   MS      2000-0131       THOMAS P THRASH                             HUDDLESON       AGATHA A      MS      2000-0131       THOMAS P THRASH
GANN         MARTHA W      MS      2000-0131       THOMAS P THRASH                             HUGHES          JAMES C       MS      2000-0131       THOMAS P THRASH
GANTT        CURTIS L      MS      2000-0131       THOMAS P THRASH                             HULSEY          TOMMY R       MS      2000-0131       THOMAS P THRASH
GARISON      JAMES W       MS      2000-0131       THOMAS P THRASH                             HUNLEY          LUTHER H      MS      2000-0131       THOMAS P THRASH
GARRIS       JOHN Q        MS      2000-0131       THOMAS P THRASH                             HURD            ROBERT        MS      2000-0131       THOMAS P THRASH
GASTON       JOHNNIE C     MS      2000-0131       THOMAS P THRASH                             HURST           DONNY         MS      2000-0131       THOMAS P THRASH
GIBBS        GRADY         MS      2000-0131       THOMAS P THRASH                             HURST           REBECCA A     MS      2000-0131       THOMAS P THRASH
GILMORE      EUGENE        MS      2000-0131       THOMAS P THRASH                             HUTCHESON       ANICE         MS      2000-0131       THOMAS P THRASH
GILMORE      MAE F         MS      2000-0131       THOMAS P THRASH                             HUTTO           MARIE L       MS      2000-0131       THOMAS P THRASH
GLADDIN      CARRIE J      MS      2000-0131       THOMAS P THRASH                             INGRAM          MARY A        MS      2000-0131       THOMAS P THRASH
GLENN        THOMAS I      MS      2000-0131       THOMAS P THRASH                             INGRAM          OUIDA R       MS      2000-0131       THOMAS P THRASH
GOEN         RUTHIE F      MS      2000-0131       THOMAS P THRASH                             IVEY            ERNESTINE     MS      2000-0131       THOMAS P THRASH
GOLATT       BESSIE M      MS      2000-0131       THOMAS P THRASH                             IVEY            MAMIE L       MS      2000-0131       THOMAS P THRASH
GOLDEN       DEWEY R       MS      2000-0131       THOMAS P THRASH                             IVIE            HORACE D      MS      2000-0131       THOMAS P THRASH
GOMILLION    JAMES         MS      2000-0131       THOMAS P THRASH                             JACKSON         ALMA R        MS      2000-0131       THOMAS P THRASH
GOODMAN      SARAH D       MS      2000-0131       THOMAS P THRASH                             JACKSON         GERALD E      MS      2000-0131       THOMAS P THRASH
GOODWIN      CATHERINE     MS      2000-0131       THOMAS P THRASH                             JACKSON         JOHN W        MS      2000-0131       THOMAS P THRASH
GOODWIN      MARY H        MS      2000-0131       THOMAS P THRASH                             JACKSON         MARVIN        MS      2000-0131       THOMAS P THRASH
GOODWIN      RUFUS R       MS      2000-0131       THOMAS P THRASH                             JACKSON         MARY E        MS      2000-0131       THOMAS P THRASH
GRADY        GIBBS         MS      2000-0131       THOMAS P THRASH                             JACKSON         ROBERT E      MS      2000-0131       THOMAS P THRASH
GRAHAM       DOROTHY L     MS      2000-0131       THOMAS P THRASH                             JACKSON         WILLIE J      MS      2000-0131       THOMAS P THRASH
GRAHAM       TALMADGE W    MS      2000-0131       THOMAS P THRASH                             JACOBS          MAMIE L       MS      2000-0131       THOMAS P THRASH
GRAHAM       WILLIE J      MS      2000-0131       THOMAS P THRASH                             JAMES           RUBY A        MS      2000-0131       THOMAS P THRASH
GRAVES       EVYLESS       MS      2000-0131       THOMAS P THRASH                             JENKINS         ERNEST W      MS      2000-0131       THOMAS P THRASH
GREEN        SHIRLEY L     MS      2000-0131       THOMAS P THRASH                             JENKINS         JAMES L       MS      2000-0131       THOMAS P THRASH
GRIFFIN      FRED A        MS      2000-0131       THOMAS P THRASH                             JENKINS         ROBERTA       MS      2000-0131       THOMAS P THRASH
GRIFFIN      WARREN        MS      2000-0131       THOMAS P THRASH                             JENNINGS        DORIS B       MS      2000-0131       THOMAS P THRASH
GRIFFIN      WILLIE        MS      2000-0131       THOMAS P THRASH                             JETER           SYLVIA J      MS      2000-0131       THOMAS P THRASH
HACKETT      GWENDOLYN S   MS      2000-0131       THOMAS P THRASH                             JOHNS           MARVIN        MS      2000-0131       THOMAS P THRASH
HALL         BILLY E       MS      2000-0131       THOMAS P THRASH                             JOHNSON         EVA           MS      2000-0131       THOMAS P THRASH
HALL         ROBERT L      MS      2000-0131       THOMAS P THRASH                             JOHNSON         LARRY C       MS      2000-0131       THOMAS P THRASH
HAM          LENNIE E      MS      2000-0131       THOMAS P THRASH                             JOHNSON         LARRY W       MS      2000-0131       THOMAS P THRASH
HAMBLIN      JUDITH L      MS      2000-0131       THOMAS P THRASH                             JOHNSON         ROBERT E      MS      2000-0131       THOMAS P THRASH
HAMBY        TERRY J       MS      2000-0131       THOMAS P THRASH                             JOHNSON         SHIRLEY M     MS      2000-0131       THOMAS P THRASH
HAMM         HERSHEL D     MS      2000-0131       THOMAS P THRASH                             JOHNSON         WILLIAM       MS      2000-0131       THOMAS P THRASH
HAMPTON      JESSIE B      MS      2000-0131       THOMAS P THRASH                             JOHNSON         WILLIE J      MS      2000-0131       THOMAS P THRASH
HANNER       HERBERT H     MS      2000-0131       THOMAS P THRASH                             JONES           BERTHA M      MS      2000-0131       THOMAS P THRASH
HANNON       TOM J         MS      2000-0131       THOMAS P THRASH                             JONES           HAZEL L       MS      2000-0131       THOMAS P THRASH
HARBIN       SHIRLEY       MS      2000-0131       THOMAS P THRASH                             JONES           JOHN H        MS      2000-0131       THOMAS P THRASH
HARBOR       LOYCE M       MS      2000-0131       THOMAS P THRASH                             JONES           LELA M        MS      2000-0131       THOMAS P THRASH
HARBOR       MARY A        MS      2000-0131       THOMAS P THRASH                             JONES           ORA M         MS      2000-0131       THOMAS P THRASH
HARBOUR      DAVID E       MS      2000-0131       THOMAS P THRASH                             JONES           RACHEL P      MS      2000-0131       THOMAS P THRASH
HARDY        GENNIE        MS      2000-0131       THOMAS P THRASH                             JONES           ROOSEVELT     MS      2000-0131       THOMAS P THRASH
HARDY        SHIRLEY       MS      2000-0131       THOMAS P THRASH                             JONES           WILLIAM O     MS      2000-0131       THOMAS P THRASH
HARPER       ACCUMILLER    MS      2000-0131       THOMAS P THRASH                             JORDAN          CHARLES B     MS      2000-0131       THOMAS P THRASH
HARRELSON    DOROTHY       MS      2000-0131       THOMAS P THRASH                             JORDAN          FLORENCE L    MS      2000-0131       THOMAS P THRASH
HARRIS       BRENDA M      MS      2000-0131       THOMAS P THRASH                             JOSEY           CHRISTINE E   MS      2000-0131       THOMAS P THRASH
HARRIS       EDDIE         MS      2000-0131       THOMAS P THRASH                             JOSEY           LINDA N       MS      2000-0131       THOMAS P THRASH
HARRIS       FRED D        MS      2000-0131       THOMAS P THRASH                             JOSEY           ROSA L        MS      2000-0131       THOMAS P THRASH
HARRIS       HERMAN J      MS      2000-0131       THOMAS P THRASH                             JOWERS          ROBERT L      MS      2000-0131       THOMAS P THRASH
HARRIS       JIMMY C       MS      2000-0131       THOMAS P THRASH                             JUSTICE         BETTY R       MS      2000-0131       THOMAS P THRASH

                                                                                                                                                       Appendix A - 525
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                               Document Page 544 of 624
Claimant     Claimant      State                                                               Claimant     Claimant     State
Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
KEISLER      PAUL A        MS      2000-0131       THOMAS P THRASH                             MILLER       LUTHER       MS      2000-0131       THOMAS P THRASH
KELLEY       BETTY G       MS      2000-0131       THOMAS P THRASH                             MOLDEN       JIMMY L      MS      2000-0131       THOMAS P THRASH
KENDRIX      CW            MS      2000-0131       THOMAS P THRASH                             MOODY        WENDELL      MS      2000-0131       THOMAS P THRASH
KEY          JAMES         MS      2000-0131       THOMAS P THRASH                             MOON         ROBERT J     MS      2000-0131       THOMAS P THRASH
KEY          JAMES E       MS      2000-0131       THOMAS P THRASH                             MOORE        IMOGENE      MS      2000-0131       THOMAS P THRASH
KING         ALLEN T       MS      2000-0131       THOMAS P THRASH                             MOORE        MATTIE L     MS      2000-0131       THOMAS P THRASH
KING         JOYCE W       MS      2000-0131       THOMAS P THRASH                             MOORE        PEGGY        MS      2000-0131       THOMAS P THRASH
KITCHENS     GROVER L      MS      2000-0131       THOMAS P THRASH                             MOORE        SAMUEL W     MS      2000-0131       THOMAS P THRASH
KIZZIRE      BARBARA E     MS      2000-0131       THOMAS P THRASH                             MORGAN       ANNIE        MS      2000-0131       THOMAS P THRASH
KIZZIRE      BILLY C       MS      2000-0131       THOMAS P THRASH                             MORGAN       BONNIE P     MS      2000-0131       THOMAS P THRASH
KNIGHT       GLEN D        MS      2000-0131       THOMAS P THRASH                             MORGAN       MARY R       MS      2000-0131       THOMAS P THRASH
KNIGHT       MJ            MS      2000-0131       THOMAS P THRASH                             MORLAND      ELLA M       MS      2000-0131       THOMAS P THRASH
KNIGHT       RICHARD L     MS      2000-0131       THOMAS P THRASH                             MORRIS       LARRY R      MS      2000-0131       THOMAS P THRASH
LANCE        RUBY J        MS      2000-0131       THOMAS P THRASH                             MORRIS       ROBERT L     MS      2000-0131       THOMAS P THRASH
LANGLEY      MARGARET      MS      2000-0131       THOMAS P THRASH                             MORRISON     ALICE M      MS      2000-0131       THOMAS P THRASH
LEDBETTER    JAMES R       MS      2000-0131       THOMAS P THRASH                             MORROW       RICHARD N    MS      2000-0131       THOMAS P THRASH
LEDBETTER    NADINE M      MS      2000-0131       THOMAS P THRASH                             MULLIS       LINDA D      MS      2000-0131       THOMAS P THRASH
LEDFORD      MERLE         MS      2000-0131       THOMAS P THRASH                             MUNDY        DONALD L     MS      2000-0131       THOMAS P THRASH
LEE          MIM W         MS      2000-0131       THOMAS P THRASH                             MURPHY       CHARLIE      MS      2000-0131       THOMAS P THRASH
LEE          OLIN D        MS      2000-0131       THOMAS P THRASH                             MURPHY       DONALD E     MS      2000-0131       THOMAS P THRASH
LEMMOND      BETTY M       MS      2000-0131       THOMAS P THRASH                             MURRAY       LOIS M       MS      2000-0131       THOMAS P THRASH
LENOIR       EMANUEL       MS      2000-0131       THOMAS P THRASH                             NABORS       WILMA H      MS      2000-0131       THOMAS P THRASH
LEWIS        BRENDA B      MS      2000-0131       THOMAS P THRASH                             NANCE        JOHNNY F     MS      2000-0131       THOMAS P THRASH
LEWIS        MARGARET D    MS      2000-0131       THOMAS P THRASH                             NEAL         BETTY R      MS      2000-0131       THOMAS P THRASH
LEWIS        WILLIAM A     MS      2000-0131       THOMAS P THRASH                             NELSON       ALBERT       MS      2000-0131       THOMAS P THRASH
LIGHTSEY     FRED A        MS      2000-0131       THOMAS P THRASH                             NELSON       AMOS A       MS      2000-0131       THOMAS P THRASH
LILLY        HENRY         MS      2000-0131       THOMAS P THRASH                             NELSON       CURTIS L     MS      2000-0131       THOMAS P THRASH
LITSON       SARA C        MS      2000-0131       THOMAS P THRASH                             NEWMAN       GLADYS M     MS      2000-0131       THOMAS P THRASH
LITTLE       EUAL M        MS      2000-0131       THOMAS P THRASH                             NEWSOME      JAMES W      MS      2000-0131       THOMAS P THRASH
LOCKABY      EL            MS      2000-0131       THOMAS P THRASH                             NICHOLS      EMMA D       MS      2000-0131       THOMAS P THRASH
LOCKABY      WANDA O       MS      2000-0131       THOMAS P THRASH                             NORRELL      WILLIAM R    MS      2000-0131       THOMAS P THRASH
LOGAN        WALTER        MS      2000-0131       THOMAS P THRASH                             OGBURN       JEAN L       MS      2000-0131       THOMAS P THRASH
LOWE         BETTY J       MS      2000-0131       THOMAS P THRASH                             OGLE         WINFRED A    MS      2000-0131       THOMAS P THRASH
LOWERY       BOBBIE G      MS      2000-0131       THOMAS P THRASH                             OGLETREE     CURTIS       MS      2000-0131       THOMAS P THRASH
LUCAS        OTIS          MS      2000-0131       THOMAS P THRASH                             OVERSTREET   JOHN H       MS      2000-0131       THOMAS P THRASH
MALONE       WILLIAM N     MS      2000-0131       THOMAS P THRASH                             OWENS        DAVID A      MS      2000-0131       THOMAS P THRASH
MANTHE       DALE H        MS      2000-0131       THOMAS P THRASH                             OWENS        SCOTT S      MS      2000-0131       THOMAS P THRASH
MARBURY      VIRGINIA C    MS      2000-0131       THOMAS P THRASH                             PARKER       ELLIS T      MS      2000-0131       THOMAS P THRASH
MARK         MATTIE M      MS      2000-0131       THOMAS P THRASH                             PARKS        INEZ B       MS      2000-0131       THOMAS P THRASH
MARTIN       ELIZABETH     MS      2000-0131       THOMAS P THRASH                             PARTAIN      LARRY B      MS      2000-0131       THOMAS P THRASH
MARVIN       JANICE A      MS      2000-0131       THOMAS P THRASH                             PATILLO      ANNIE K      MS      2000-0131       THOMAS P THRASH
MATHEWS      BILLY T       MS      2000-0131       THOMAS P THRASH                             PATRICK      EDNA M       MS      2000-0131       THOMAS P THRASH
MATHIS       EVELYN        MS      2000-0131       THOMAS P THRASH                             PATTERSON    DONALD W     MS      2000-0131       THOMAS P THRASH
MATHIS       WILL A        MS      2000-0131       THOMAS P THRASH                             PATTERSON    JOE W        MS      2000-0131       THOMAS P THRASH
MATTHEWS     AARON         MS      2000-0131       THOMAS P THRASH                             PATTERSON    LOUIS        MS      2000-0131       THOMAS P THRASH
MATTHEWS     ERNESTINE B   MS      2000-0131       THOMAS P THRASH                             PAYSINGER    ROBERT H     MS      2000-0131       THOMAS P THRASH
MAXWELL      JESSIE        MS      2000-0131       THOMAS P THRASH                             PEAK         JOSEPH W     MS      2000-0131       THOMAS P THRASH
MAYE         GENEVA J      MS      2000-0131       THOMAS P THRASH                             PEAKE        GUNTER M     MS      2000-0131       THOMAS P THRASH
MAYER        DOUGLAS N     MS      2000-0131       THOMAS P THRASH                             PEARSON      EMMA J       MS      2000-0131       THOMAS P THRASH
MAYNOR       GOLDIE L      MS      2000-0131       THOMAS P THRASH                             PEEK         MARY E       MS      2000-0131       THOMAS P THRASH
MCBETH       ARTHUR D      MS      2000-0131       THOMAS P THRASH                             PENROD       SOLOMON B    MS      2000-0131       THOMAS P THRASH
MCBETH       MARY A        MS      2000-0131       THOMAS P THRASH                             PERRY        EDDIE M      MS      2000-0131       THOMAS P THRASH
MCCARLEY     JOHNNIE C     MS      2000-0131       THOMAS P THRASH                             PERSON       CARRIE M     MS      2000-0131       THOMAS P THRASH
MCCASLINE    LULA B        MS      2000-0131       THOMAS P THRASH                             PESSEACKEY   RICHARD A    MS      2000-0131       THOMAS P THRASH
MCCLAIN      WILLIE        MS      2000-0131       THOMAS P THRASH                             PEYTON       RONALD       MS      2000-0131       THOMAS P THRASH
MCCORLEY     JERRY         MS      2000-0131       THOMAS P THRASH                             PHILLIPS     CHARLES J    MS      2000-0131       THOMAS P THRASH
MCCROREY     ROBERT L      MS      2000-0131       THOMAS P THRASH                             PHILLIPS     FAIRY J      MS      2000-0131       THOMAS P THRASH
MCCRORY      JW            MS      2000-0131       THOMAS P THRASH                             PHILLIPS     JAMES E      MS      2000-0131       THOMAS P THRASH
MCCURDY      KIRKPATRICK   MS      2000-0131       THOMAS P THRASH                             PHILLIPS     RODGER D     MS      2000-0131       THOMAS P THRASH
MCDILL       JIMMIE N      MS      2000-0131       THOMAS P THRASH                             PHILLIPS     SAMUEL D     MS      2000-0131       THOMAS P THRASH
MCELHANNON   BETTY S       MS      2000-0131       THOMAS P THRASH                             PICKETT      GLADYS L     MS      2000-0131       THOMAS P THRASH
MCELHANNON   JAMES E       MS      2000-0131       THOMAS P THRASH                             PIERCE       ERMA I       MS      2000-0131       THOMAS P THRASH
MCGEE        SHARON J      MS      2000-0131       THOMAS P THRASH                             PITTS        ADDIE L      MS      2000-0131       THOMAS P THRASH
MCGRADY      JAMES O       MS      2000-0131       THOMAS P THRASH                             POLLARD      GEORGIA M    MS      2000-0131       THOMAS P THRASH
MCGRIFF      EUGENE        MS      2000-0131       THOMAS P THRASH                             POPE         ALEXANDER    MS      2000-0131       THOMAS P THRASH
MCKENNA      JOSEPHINE M   MS      2000-0131       THOMAS P THRASH                             POPE         NANNIE       MS      2000-0131       THOMAS P THRASH
MCLEMORE     SHIRLEY J     MS      2000-0131       THOMAS P THRASH                             PRESSELY     CHARLES H    MS      2000-0131       THOMAS P THRASH
MCMILLIAN    HENRIETTA     MS      2000-0131       THOMAS P THRASH                             PRYOR        JOHN H       MS      2000-0131       THOMAS P THRASH
MCWATERS     CARL A        MS      2000-0131       THOMAS P THRASH                             RANDLE       SONJA A      MS      2000-0131       THOMAS P THRASH
MCWATERS     FAY M         MS      2000-0131       THOMAS P THRASH                             RAPE         FRED         MS      2000-0131       THOMAS P THRASH
MCWATTERS    CLARENCE J    MS      2000-0131       THOMAS P THRASH                             READY        DAVID C      MS      2000-0131       THOMAS P THRASH
MELTON       MAE F         MS      2000-0131       THOMAS P THRASH                             READY        LARRY E      MS      2000-0131       THOMAS P THRASH
MICHAEL      SHERRY S      MS      2000-0131       THOMAS P THRASH                             REAGAN       BOBBY C      MS      2000-0131       THOMAS P THRASH
MILLER       ANGIE P       MS      2000-0131       THOMAS P THRASH                             REDDING      IRENE        MS      2000-0131       THOMAS P THRASH
MILLER       JIMMY R       MS      2000-0131       THOMAS P THRASH                             REED         ILA E        MS      2000-0131       THOMAS P THRASH
MILLER       JUDY D        MS      2000-0131       THOMAS P THRASH                             REESE        SARAH J      MS      2000-0131       THOMAS P THRASH

                                                                                                                                                   Appendix A - 526
                                   Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                             Document Page 545 of 624
Claimant    Claimant     State                                                               Claimant     Claimant       State
Last Name   First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name     Filed   Docket Number   Primary Plaintiff Counsel
REID        WILHELMINA   MS      2000-0131       THOMAS P THRASH                             SMITH        PEGGY J        MS      2000-0131       THOMAS P THRASH
RELF        FRANK L      MS      2000-0131       THOMAS P THRASH                             SMITH        SHIRLEY M      MS      2000-0131       THOMAS P THRASH
REYNOLDS    RUTH         MS      2000-0131       THOMAS P THRASH                             SNEAD        EUGENE F       MS      2000-0131       THOMAS P THRASH
RICH        EARL H       MS      2000-0131       THOMAS P THRASH                             SNIDER       PEGGY R        MS      2000-0131       THOMAS P THRASH
RICH        NOAH         MS      2000-0131       THOMAS P THRASH                             SPENCER      PEGGY A        MS      2000-0131       THOMAS P THRASH
RICHEY      JAMES T      MS      2000-0131       THOMAS P THRASH                             SPERRY       JEFF Z         MS      2000-0131       THOMAS P THRASH
RICHSON     ELUM         MS      2000-0131       THOMAS P THRASH                             SPOONE       MADELINE       MS      2000-0131       THOMAS P THRASH
RIDLEY      BARBARA A    MS      2000-0131       THOMAS P THRASH                             STEELE       JAMES W        MS      2000-0131       THOMAS P THRASH
RITTER      WILLIAM R    MS      2000-0131       THOMAS P THRASH                             STEPHENS     BUDDY          MS      2000-0131       THOMAS P THRASH
ROBBERSON   MINNIE L     MS      2000-0131       THOMAS P THRASH                             STEPHENS     MARY K         MS      2000-0131       THOMAS P THRASH
ROBERSON    RT           MS      2000-0131       THOMAS P THRASH                             STEPHENS     RONALD O       MS      2000-0131       THOMAS P THRASH
ROBERTS     EMRY D       MS      2000-0131       THOMAS P THRASH                             STEVENS      CHARLES        MS      2000-0131       THOMAS P THRASH
ROBERTS     FRANK L      MS      2000-0131       THOMAS P THRASH                             STEVENS      DOROTHY H      MS      2000-0131       THOMAS P THRASH
ROBERTS     JAMES H      MS      2000-0131       THOMAS P THRASH                             STEWART      CHARLES W      MS      2000-0131       THOMAS P THRASH
ROBERTS     LAURA        MS      2000-0131       THOMAS P THRASH                             STEWART      LANIER A       MS      2000-0131       THOMAS P THRASH
ROBERTS     MARY R       MS      2000-0131       THOMAS P THRASH                             STEWART      LITTLETON D    MS      2000-0131       THOMAS P THRASH
ROBERTS     THOMAS L     MS      2000-0131       THOMAS P THRASH                             STILL        EIRBY R        MS      2000-0131       THOMAS P THRASH
ROBERTSON   JESSIE L     MS      2000-0131       THOMAS P THRASH                             STINSON      EDDIE F        MS      2000-0131       THOMAS P THRASH
ROBINSON    ESTON        MS      2000-0131       THOMAS P THRASH                             STINSON      JULIUS R       MS      2000-0131       THOMAS P THRASH
ROBINSON    HENRY R      MS      2000-0131       THOMAS P THRASH                             STONE        CHARLES D      MS      2000-0131       THOMAS P THRASH
ROBINSON    LINDA L      MS      2000-0131       THOMAS P THRASH                             STOREY       LC             MS      2000-0131       THOMAS P THRASH
ROBINSON    OSCAR R      MS      2000-0131       THOMAS P THRASH                             STORY        LERAE V        MS      2000-0131       THOMAS P THRASH
ROBINSON    RUSSELL L    MS      2000-0131       THOMAS P THRASH                             STOWE        GROVER L       MS      2000-0131       THOMAS P THRASH
ROCHESTER   GEORGE W     MS      2000-0131       THOMAS P THRASH                             STRICKLAND   IRIS N         MS      2000-0131       THOMAS P THRASH
ROE         MELVIN D     MS      2000-0131       THOMAS P THRASH                             STUARD       DIANE          MS      2000-0131       THOMAS P THRASH
ROGERS      ETHELENE     MS      2000-0131       THOMAS P THRASH                             SULLIVAN     MARY O         MS      2000-0131       THOMAS P THRASH
ROGERS      MINNIE       MS      2000-0131       THOMAS P THRASH                             SUMNERS      JANICE L       MS      2000-0131       THOMAS P THRASH
ROSS        PETE L       MS      2000-0131       THOMAS P THRASH                             SWAN         PHILLIP D      MS      2000-0131       THOMAS P THRASH
RUFF        REGINA S     MS      2000-0131       THOMAS P THRASH                             SYLVESTER    GEORGE P       MS      2000-0131       THOMAS P THRASH
RUFF        WILLIE B     MS      2000-0131       THOMAS P THRASH                             TALTON       BERTIE S       MS      2000-0131       THOMAS P THRASH
RUPPE       JACK C       MS      2000-0131       THOMAS P THRASH                             TALTON       JAMES G        MS      2000-0131       THOMAS P THRASH
RUSHING     FAUSTINE P   MS      2000-0131       THOMAS P THRASH                             TANT         BETTY C        MS      2000-0131       THOMAS P THRASH
RUSSELL     BERNICE      MS      2000-0131       THOMAS P THRASH                             TAYLOR       LARRY E        MS      2000-0131       THOMAS P THRASH
RUSSELL     DORIS S      MS      2000-0131       THOMAS P THRASH                             TAYLOR       RONALD         MS      2000-0131       THOMAS P THRASH
RUSSELL     MARY E       MS      2000-0131       THOMAS P THRASH                             TEDDER       MALCOM Q       MS      2000-0131       THOMAS P THRASH
RUSSELL     ROY          MS      2000-0131       THOMAS P THRASH                             TERRY        CECIL          MS      2000-0131       THOMAS P THRASH
SALTER      EULA M       MS      2000-0131       THOMAS P THRASH                             THARPE       SAMMIE L       MS      2000-0131       THOMAS P THRASH
SANDERS     BOBBY W      MS      2000-0131       THOMAS P THRASH                             THOMAS       DORIS          MS      2000-0131       THOMAS P THRASH
SCALES      ANNETTE      MS      2000-0131       THOMAS P THRASH                             THOMAS       JAMES W        MS      2000-0131       THOMAS P THRASH
SCALES      LENA V       MS      2000-0131       THOMAS P THRASH                             THOMAS       LOUTINE        MS      2000-0131       THOMAS P THRASH
SCHOFIELD   EMMA L       MS      2000-0131       THOMAS P THRASH                             THOMAS       MARIA          MS      2000-0131       THOMAS P THRASH
SCOTT       ANNIE B      MS      2000-0131       THOMAS P THRASH                             THOMAS       ROZELL         MS      2000-0131       THOMAS P THRASH
SCOTT       FANNIE C     MS      2000-0131       THOMAS P THRASH                             THOMPSON     JOANN C        MS      2000-0131       THOMAS P THRASH
SCOTT       MARY L       MS      2000-0131       THOMAS P THRASH                             THOMPSON     MARGARET B     MS      2000-0131       THOMAS P THRASH
SCOTT       ROBERT M     MS      2000-0131       THOMAS P THRASH                             THOMPSON     MARGIE L       MS      2000-0131       THOMAS P THRASH
SCOTT       WALTER C     MS      2000-0131       THOMAS P THRASH                             THORNTON     JAMES B        MS      2000-0131       THOMAS P THRASH
SELLARS     ELLA M       MS      2000-0131       THOMAS P THRASH                             THORNTON     JOHNNIE L      MS      2000-0131       THOMAS P THRASH
SELLERS     MYRTLE A     MS      2000-0131       THOMAS P THRASH                             THORNTON     MARTHA A       MS      2000-0131       THOMAS P THRASH
SEXTON      RUTH         MS      2000-0131       THOMAS P THRASH                             TILLMAN      JAMES L        MS      2000-0131       THOMAS P THRASH
SEYMORE     RUSSELL      MS      2000-0131       THOMAS P THRASH                             TINSLEY      CLARENCE B     MS      2000-0131       THOMAS P THRASH
SHARP       SAMMY G      MS      2000-0131       THOMAS P THRASH                             TOBIAS       THEODORE A     MS      2000-0131       THOMAS P THRASH
SHARP       SHIRLEY D    MS      2000-0131       THOMAS P THRASH                             TONEY        WILLIE         MS      2000-0131       THOMAS P THRASH
SHARPE      MARY L       MS      2000-0131       THOMAS P THRASH                             TOOLEY       FREDDIE        MS      2000-0131       THOMAS P THRASH
SHARPTON    IDA M        MS      2000-0131       THOMAS P THRASH                             TOOLEY       HILDA          MS      2000-0131       THOMAS P THRASH
SHAVER      WILLIAM A    MS      2000-0131       THOMAS P THRASH                             TOWNLEY      BELTON         MS      2000-0131       THOMAS P THRASH
SHAVERS     JAMES E      MS      2000-0131       THOMAS P THRASH                             TOWNSEND     ROYCE L        MS      2000-0131       THOMAS P THRASH
SHAW        JIMMY M      MS      2000-0131       THOMAS P THRASH                             TRAYLOR      EMMA L         MS      2000-0131       THOMAS P THRASH
SHEALY      VANOLEN E    MS      2000-0131       THOMAS P THRASH                             TRIMBLE      CLARENCE T     MS      2000-0131       THOMAS P THRASH
SHEARS      FRANCES D    MS      2000-0131       THOMAS P THRASH                             TRIMM        EVELYN R       MS      2000-0131       THOMAS P THRASH
SHETLEY     JEAN B       MS      2000-0131       THOMAS P THRASH                             TUCK         NETHERLAND J   MS      2000-0131       THOMAS P THRASH
SHIFLETT    JAMES E      MS      2000-0131       THOMAS P THRASH                             TUCK         WILLIE F       MS      2000-0131       THOMAS P THRASH
SHUMPERT    DOROTHY C    MS      2000-0131       THOMAS P THRASH                             TURNER       CHRISTINE R    MS      2000-0131       THOMAS P THRASH
SIMMONS     ELLEN D      MS      2000-0131       THOMAS P THRASH                             TURNER       DAVID E        MS      2000-0131       THOMAS P THRASH
SIMMONS     JOHNNIE      MS      2000-0131       THOMAS P THRASH                             TURNER       JULIA J        MS      2000-0131       THOMAS P THRASH
SIMMONS     RALPH L      MS      2000-0131       THOMAS P THRASH                             TURNER       RUBY E         MS      2000-0131       THOMAS P THRASH
SIMON       MAE O        MS      2000-0131       THOMAS P THRASH                             TWYMON       BARBARA K      MS      2000-0131       THOMAS P THRASH
SIMPKINS    CHARLES      MS      2000-0131       THOMAS P THRASH                             TWYMON       VIOLA T        MS      2000-0131       THOMAS P THRASH
SIMPSON     TRAVIS       MS      2000-0131       THOMAS P THRASH                             ULMER        JACK           MS      2000-0131       THOMAS P THRASH
SIMS        MARTHA       MS      2000-0131       THOMAS P THRASH                             UNDERWOOD    LEWIS R        MS      2000-0131       THOMAS P THRASH
SLEDGE      HILTON       MS      2000-0131       THOMAS P THRASH                             UPSHAW       FRANK          MS      2000-0131       THOMAS P THRASH
SMITH       ALFONSO      MS      2000-0131       THOMAS P THRASH                             VAN BUREN    SARAH B        MS      2000-0131       THOMAS P THRASH
SMITH       BOBBY W      MS      2000-0131       THOMAS P THRASH                             VARNER       LEE A          MS      2000-0131       THOMAS P THRASH
SMITH       DON W        MS      2000-0131       THOMAS P THRASH                             VAUGHN       LOUISE H       MS      2000-0131       THOMAS P THRASH
SMITH       EARNEST S    MS      2000-0131       THOMAS P THRASH                             VICKERS      ROBERT F       MS      2000-0131       THOMAS P THRASH
SMITH       EVELYN J     MS      2000-0131       THOMAS P THRASH                             WADE         EDDIE          MS      2000-0131       THOMAS P THRASH
SMITH       MARY E       MS      2000-0131       THOMAS P THRASH                             WADE         LAQUITA B      MS      2000-0131       THOMAS P THRASH

                                                                                                                                                   Appendix A - 527
                                    Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                               Document Page 546 of 624
Claimant     Claimant     State                                                                Claimant     Claimant      State
Last Name    First Name   Filed   Docket Number    Primary Plaintiff Counsel                   Last Name    First Name    Filed   Docket Number    Primary Plaintiff Counsel
WAITES       EULA M       MS      2000-0131        THOMAS P THRASH                             ANDREWS      HENRY W       MA      MICV200401615S   THORNTON LAW FIRM
WAITS        CARL E       MS      2000-0131        THOMAS P THRASH                             ANGELO       ANTHONY       MA      ADMIN            THORNTON LAW FIRM
WALDDREP     PAUL N       MS      2000-0131        THOMAS P THRASH                             ANTONE       HENRY J       MA      ADMIN            THORNTON LAW FIRM
WALDREP      CAROLYN F    MS      2000-0131        THOMAS P THRASH                             ARDIZZONE    LORRAINE I    MA      034407           THORNTON LAW FIRM
WALDREP      JIMMY L      MS      2000-0131        THOMAS P THRASH                             AREL         JOHN J        MA      ADMIN            THORNTON LAW FIRM
WALKER       ALFRED       MS      2000-0131        THOMAS P THRASH                             ARESCO       ANGELO        MA      ADMIN            THORNTON LAW FIRM
WALKER       ANA M        MS      2000-0131        THOMAS P THRASH                             ARRUDA       TIMOTHY       MA      MICV201104608S   THORNTON LAW FIRM
WALKER       DONALD S     MS      2000-0131        THOMAS P THRASH                             ARSENAULT    FRANCIS J     MA      ADMIN            THORNTON LAW FIRM
WALKER       LILLIE       MS      2000-0131        THOMAS P THRASH                             AUGUSTINE    RICHARD V     MA      ADMIN            THORNTON LAW FIRM
WALKER       LOUIE F      MS      2000-0131        THOMAS P THRASH                             BAGLIO       SALVATORE     MA      MICV200402006S   THORNTON LAW FIRM
WALKER       MATTIE S     MS      2000-0131        THOMAS P THRASH                             BALDASSINI   MADELYN T     MA      ADMIN            THORNTON LAW FIRM
WALKER       PATRICIA A   MS      2000-0131        THOMAS P THRASH                             BARRAFORD    DANIEL M      MA      MICV200404143S   THORNTON LAW FIRM
WALLACE      KENNETH      MS      2000-0131        THOMAS P THRASH                             BECKWITH     ASA A         MA      MICV201102759S   THORNTON LAW FIRM
WALTON       WILLIE L     MS      2000-0131        THOMAS P THRASH                             BENINATI     JOHN P        MA      MICV200601616S   THORNTON LAW FIRM
WARNER       ROBERT J     MS      2000-0131        THOMAS P THRASH                             BENOIT       WILLIAM F     MA      UNKNOWN          THORNTON LAW FIRM
WARREN       GWEN E       MS      2000-0131        THOMAS P THRASH                             BERGERON     RODNEY P      MA      UNKNOWN          THORNTON LAW FIRM
WASHINGTON   GENEVA B     MS      2000-0131        THOMAS P THRASH                             BERLING      DONALD S      MA      MICV200403608S   THORNTON LAW FIRM
WATSON       ANNIE M      MS      2000-0131        THOMAS P THRASH                             BERTONE      GIOVANNI      MA      UNKNOWN          THORNTON LAW FIRM
WATSON       PEARL M      MS      2000-0131        THOMAS P THRASH                             BETTER       WILLIAM E     MA      97-6310          THORNTON LAW FIRM
WATSON       TRAVIS H     MS      2000-0131        THOMAS P THRASH                             BIASIN       OTTAVIO J     MA      ADMIN            THORNTON LAW FIRM
WATSON       WILLIAM A    MS      2000-0131        THOMAS P THRASH                             BICKFORD     DONALD        MA      UNKNOWN          THORNTON LAW FIRM
WELDON       STEPHEN L    MS      2000-0131        THOMAS P THRASH                             BIGELOW      ROBERT        MA      ADMIN            THORNTON LAW FIRM
WEST         SUSAN C      MS      2000-0131        THOMAS P THRASH                             BJORNHOLM    GEORGE R      MA      96-1790          THORNTON LAW FIRM
WHALEY       CELIA        MS      2000-0131        THOMAS P THRASH                             BLACK        ROBERT        MA      MICV200402970S   THORNTON LAW FIRM
WHALEY       CHARLES H    MS      2000-0131        THOMAS P THRASH                             BLACKWOLF    ROBERT        MA      UNKNOWN          THORNTON LAW FIRM
WHALEY       LEON         MS      2000-0131        THOMAS P THRASH                             BLAKENEY     HENRY M       MA      ADMIN            THORNTON LAW FIRM
WHATLEY      HINES        MS      2000-0131        THOMAS P THRASH                             BLAY         ARTHUR G      MA      014286923        THORNTON LAW FIRM
WHEELER      MARTHA A     MS      2000-0131        THOMAS P THRASH                             BOIDO        ARNOLD        MA      UNKNOWN          THORNTON LAW FIRM
WHITE        DOROTHY M    MS      2000-0131        THOMAS P THRASH                             BOISCLAIR    ROMEO         MA      ADMIN            THORNTON LAW FIRM
WHITE        HAMLET F     MS      2000-0131        THOMAS P THRASH                             BOISSELLE    BERANGERE A   MA      MICV200502139S   THORNTON LAW FIRM
WHITE        HILDA        MS      2000-0131        THOMAS P THRASH                             BOLTON       RUTH E        MA      1581CV05549      THORNTON LAW FIRM
WHITE        JUANITA P    MS      2000-0131        THOMAS P THRASH                             BOOTH        EUGENE E      MA      MICV201101695S   THORNTON LAW FIRM
WHITE        ROGER        MS      2000-0131        THOMAS P THRASH                             BOTELHO      DAVID         MA      UNKNOWN          THORNTON LAW FIRM
WHITLOW      GEORGE G     MS      2000-0131        THOMAS P THRASH                             BOUCHER      ROLAND        MA      ADMIN            THORNTON LAW FIRM
WHITSON      ROSE         MS      2000-0131        THOMAS P THRASH                             BOYNTON      HARLAN T      MA      MICV200602575S   THORNTON LAW FIRM
WILCOX       MARCIA B     MS      2000-0131        THOMAS P THRASH                             BRIERLY      RAYMOND F     MA      ADMIN            THORNTON LAW FIRM
WILDMAN      HARRIETT O   MS      2000-0131        THOMAS P THRASH                             BROWN        DOUGLAS W     MA      MICV201201768S   THORNTON LAW FIRM
WILKES       JAMES V      MS      2000-0131        THOMAS P THRASH                             BRUNO        RALPH A       MA      MICV201100876S   THORNTON LAW FIRM
WILLIAMS     ABIGAIL      MS      2000-0131        THOMAS P THRASH                             BUONOMO      DOMINICK J    MA      ADMIN            THORNTON LAW FIRM
WILLIAMS     CHARLES W    MS      2000-0131        THOMAS P THRASH                             BURKE        ROBERT G      MA      ADMIN            THORNTON LAW FIRM
WILLIAMS     DOLTON L     MS      2000-0131        THOMAS P THRASH                             BURKE        THOMAS J      MA      MICV201409068S   THORNTON LAW FIRM
WILLIAMS     GENEVA S     MS      2000-0131        THOMAS P THRASH                             CALABRESE    NICHOLAS B    MA      ADMIN            THORNTON LAW FIRM
WILLIAMS     JAMES H      MS      2000-0131        THOMAS P THRASH                             CAMPELLO     ALBERT J      MA      ADMIN            THORNTON LAW FIRM
WILLIAMS     PHIL         MS      2000-0131        THOMAS P THRASH                             CAMPO        JOSEPH A      MA      MICV201204954S   THORNTON LAW FIRM
WILLIAMS     ROBERT E     MS      2000-0131        THOMAS P THRASH                             CAMPTELLI    CHARLES       MA      UNKNOWN          THORNTON LAW FIRM
WILLIAMS     VERDELL      MS      2000-0131        THOMAS P THRASH                             CANNATA      JOSEPH F      MA      ADMIN            THORNTON LAW FIRM
WILLIS       PAUL D       MS      2000-0131        THOMAS P THRASH                             CAPARRELLI   JOSEPH L      MA      ADMIN            THORNTON LAW FIRM
WILSON       AARON        MS      2000-0131        THOMAS P THRASH                             CAREY        EDWARD        MA      ADMIN            THORNTON LAW FIRM
WILSON       ALBERT       MS      2000-0131        THOMAS P THRASH                             CARLSON      EVERT M       MA      MICV201204703S   THORNTON LAW FIRM
WILSON       GERTRUDE     MS      2000-0131        THOMAS P THRASH                             CARNEVALE    ANTHONY B     MA      ADMIN            THORNTON LAW FIRM
WINDHAM      CHARLES      MS      2000-0131        THOMAS P THRASH                             CARTER       TOBIN S       MA      MICV200600729S   THORNTON LAW FIRM
WINTER       EARNESTINE   MS      2000-0131        THOMAS P THRASH                             CASAGRANDE   GARY T        MA      MICV201003247S   THORNTON LAW FIRM
WITT         ANN E        MS      2000-0131        THOMAS P THRASH                             CASAGRANDE   PAUL          MA      UNKNOWN          THORNTON LAW FIRM
WOOD         EMMA S       MS      2000-0131        THOMAS P THRASH                             CASEY        FRANCIS J     MA      ADMIN            THORNTON LAW FIRM
WOOD         RICHARD M    MS      2000-0131        THOMAS P THRASH                             CASTLE       JOHN          MA      UNKNOWN          THORNTON LAW FIRM
WOODALL      DORIS M      MS      2000-0131        THOMAS P THRASH                             CATALDI      THOMAS J      MA      UNKNOWN          THORNTON LAW FIRM
WOODEN       THOMAS M     MS      2000-0131        THOMAS P THRASH                             CATALDO      FRANCIS W     MA      1581CV02761      THORNTON LAW FIRM
WOODRUFF     PEGGY R      MS      2000-0131        THOMAS P THRASH                             CEDRONE      ANTHONY       MA      95-4332          THORNTON LAW FIRM
WOOLEY       MARGARET A   MS      2000-0131        THOMAS P THRASH                             CETTI        ALBERT J      MA      MICV200504243S   THORNTON LAW FIRM
WRIGHT       JANET        MS      2000-0131        THOMAS P THRASH                             CHIRCOP      CHARLES M     MA      UNKNOWN          THORNTON LAW FIRM
WRIGHT       JESSE T      MS      2000-0131        THOMAS P THRASH                             CHRAPAN      GLEN          MA      ADMIN            THORNTON LAW FIRM
WRIGHT       JIMMIE       MS      2000-0131        THOMAS P THRASH                             CIAMPA       JOSEPH        MA      1581CV05847      THORNTON LAW FIRM
WRIGHT       NELL         MS      2000-0131        THOMAS P THRASH                             CIAMPA       LILLIAN       MA      CONSOLIDATED     THORNTON LAW FIRM
YOUNG        PAUL D       MS      2000-0131        THOMAS P THRASH                             CICCONE      EDWARD J      MA      ADMIN            THORNTON LAW FIRM
MARTIN       GEORGE S     TX      B-81-873-CA      THOMPSON, MARLIN                            CITRONI      DOMINIC R     MA      MICV200502693S   THORNTON LAW FIRM
ABBOTT       ROY L        MA      ADMIN            THORNTON LAW FIRM                           CLIFFORD     ROY E         MA      ADMIN            THORNTON LAW FIRM
ABRUZZESE    LAWRENCE J   MA      ADMIN            THORNTON LAW FIRM                           CLINTON      EDWARD D      MA      ADMIN            THORNTON LAW FIRM
ACKERMAN     RONALD H     MA      MICV201104064S   THORNTON LAW FIRM                           COHEN        STEVEN J      MA      ADMIN            THORNTON LAW FIRM
ADAMS        WILLIAM C    MA      ADMIN            THORNTON LAW FIRM                           COLCLOUGH    FRANCIS       MA      UNKNOWN          THORNTON LAW FIRM
ADAMS        WILLIAM R    MA      ADMIN            THORNTON LAW FIRM                           COLCLOUGH    WILLIAM       MA      UNKNOWN          THORNTON LAW FIRM
ALBANESE     ALBERT T     MA      ADMIN            THORNTON LAW FIRM                           COLELLA      ROMEO         MA      UNKNOWN          THORNTON LAW FIRM
ALBANO       CARMEN J     MA      CONSOLIDATED     THORNTON LAW FIRM                           COLETTI      ANTHONY E     MA      ADMIN            THORNTON LAW FIRM
ALBERT       MAURICE      MA      UNKNOWN          THORNTON LAW FIRM                           COLLINS      ARTHUR W      MA      UNKNOWN          THORNTON LAW FIRM
ALFONSO      GRACIA E     MA      ADMIN            THORNTON LAW FIRM                           COLLINS      JOHN J        MA      UNKNOWN          THORNTON LAW FIRM
ALLEN        WILLIAM H    MA      ADMIN            THORNTON LAW FIRM                           COLLINS      LEONARD F     MA      ADMIN            THORNTON LAW FIRM
ALTIERI      CARL         MA      ADMIN            THORNTON LAW FIRM                           COMPTON      LORNE A       MA      ADMIN            THORNTON LAW FIRM

                                                                                                                                                     Appendix A - 528
                                         Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                    Document Page 547 of 624
Claimant         Claimant      State                                                                Claimant     Claimant      State
Last Name        First Name    Filed   Docket Number    Primary Plaintiff Counsel                   Last Name    First Name    Filed   Docket Number    Primary Plaintiff Counsel
CONNOLLY         JOHN A        MA      ADMIN            THORNTON LAW FIRM                           GELINAS      YVONNE        MA      UNKNOWN          THORNTON LAW FIRM
CONNOLLY         JOSEPH        MA      UNKNOWN          THORNTON LAW FIRM                           GENTILE      PHILIP        MA      ADMIN            THORNTON LAW FIRM
CONNOR           WILLIAM T     MA      ADMIN            THORNTON LAW FIRM                           GIARDULLO    GENNARO V     MA      ADMIN            THORNTON LAW FIRM
CONTOS           NICHOLAS      MA      ADMIN            THORNTON LAW FIRM                           GIBEAU       EDWARD        MA      97-1482          THORNTON LAW FIRM
CORBETT          ROBERT F      MA      ADMIN            THORNTON LAW FIRM                           GILLAN       JOHN          MA      ADMIN            THORNTON LAW FIRM
CORBETT          THOMAS J      MA      1781CV01760      THORNTON LAW FIRM                           GILMARTIN    LAWRENCE P    MA      ADMIN            THORNTON LAW FIRM
CORMIER          LEO           MA      ADMIN            THORNTON LAW FIRM                           GIROUX       RUSSELL W     MA      ADMIN            THORNTON LAW FIRM
COUTURIER        ROBERT K      MA      ADMIN            THORNTON LAW FIRM                           GORHAM       JOSEPH J      MA      ADMIN            THORNTON LAW FIRM
COX              JAMES         MA      UNKNOWN          THORNTON LAW FIRM                           GOTT         GREGORY E     MA      UNKNOWN          THORNTON LAW FIRM
CRAIG            WILEY         MA      CONSOLIDATED     THORNTON LAW FIRM                           GOULD        JOHN F        MA      MICV200502547S   THORNTON LAW FIRM
CRESCENZO        BIAGIO C      MA      1581CV07056      THORNTON LAW FIRM                           GOUVEIA      DENNIS A      MA      1781CV02527      THORNTON LAW FIRM
CURRY            KENNETH R     MA      ADMIN            THORNTON LAW FIRM                           GRAHAM       JOHN          MA      ADMIN            THORNTON LAW FIRM
D'AMICO          ROBERT D      MA      ADMIN            THORNTON LAW FIRM                           GRALIA       WILLARD L     MA      MICV201101170S   THORNTON LAW FIRM
D'AVOLIO         EUGENE T      MA      ADMIN            THORNTON LAW FIRM                           GRAZIOSO     GERALD        MA      ADMIN            THORNTON LAW FIRM
DAVIES           EDWARD J      MA      ADMIN            THORNTON LAW FIRM                           GREGORY      JIMMY L       MA      MICV201101694S   THORNTON LAW FIRM
DAVIES           WILLIAM       MA      ADMIN            THORNTON LAW FIRM                           GRICUS       ALEXANDER     MA      ADMIN            THORNTON LAW FIRM
DECRISTOFARO     JAMES         MA      ADMIN            THORNTON LAW FIRM                           GROGAN       WILLIAM       MA      MICV201204219S   THORNTON LAW FIRM
DEFRANCESCO      GIOVANNI      MA      ADMIN            THORNTON LAW FIRM                           GUERTIN      DAVID J       MA      ADMIN            THORNTON LAW FIRM
DEGALIS          GEORGE W      MA      ADMIN            THORNTON LAW FIRM                           GUIDARA      JOHN J        MA      97-2781          THORNTON LAW FIRM
DELARGY          JOHN M        MA      ADMIN            THORNTON LAW FIRM                           GULEZIAN     WALTER W      MA      1481CV07070      THORNTON LAW FIRM
DELEO            JOHN          MA      ADMIN            THORNTON LAW FIRM                           GURSKI       PAUL A        MA      MICV200804381S   THORNTON LAW FIRM
DELOTTINVILLE    EDWARD H      MA      MICV201102199S   THORNTON LAW FIRM                           GWARA        NORMAN C      MA      MICV201102640S   THORNTON LAW FIRM
DEMAGGIO         SYLVESTER J   MA      ADMIN            THORNTON LAW FIRM                           HANEGAN      CHARLES       MA      ADMIN            THORNTON LAW FIRM
DEMERS           ROLAND J      MA      MICV200602917S   THORNTON LAW FIRM                           HANLON       EDWARD        MA      ADMIN            THORNTON LAW FIRM
DENIS            ERNEST        MA      96-1781          THORNTON LAW FIRM                           HARFORD      ERNEST        MA      ADMIN            THORNTON LAW FIRM
DENISH           LAWRENCE E    MA      UNKNOWN          THORNTON LAW FIRM                           HARRIS       OLIVER N      MA      UNKNOWN          THORNTON LAW FIRM
DESGROSSEILLIERS ROGER         MA      1681CV03745S     THORNTON LAW FIRM                           HARTE        ROBERT        MA      ADMIN            THORNTON LAW FIRM
DESIMONE         GIOVANNI      MA      1681CV03226      THORNTON LAW FIRM                           HAVILAND     WILLIAM J     MA      ADMIN            THORNTON LAW FIRM
DESJARDINS       ROBERT N      MA      MICV200704220S   THORNTON LAW FIRM                           HEALEY       CHARLES W     MA      ADMIN            THORNTON LAW FIRM
DESMARAIS        JOHANNA H     MA      MICV201002806S   THORNTON LAW FIRM                           HEIDENRICH   FRANK J       MA      UNKNOWN          THORNTON LAW FIRM
DICICCO          ANTHONY       MA      ADMIN            THORNTON LAW FIRM                           HERRICK      RALPH R       MA      ADMIN            THORNTON LAW FIRM
DINUNNO          PAUL          MA      ADMIN            THORNTON LAW FIRM                           HIGGINS      RICHARD J     MA      ADMIN            THORNTON LAW FIRM
DITOCCO          ANNE          MA      ADMIN            THORNTON LAW FIRM                           HILTZ        STUART        MA      ADMIN            THORNTON LAW FIRM
DONAGHEY         NANCY A       MA      MICV200404186S   THORNTON LAW FIRM                           HINDS        CHARLES       MA      ADMIN            THORNTON LAW FIRM
DONOVAN          EDWARD F      MA      UNKNOWN          THORNTON LAW FIRM                           HINDS        JOHN          MA      ADMIN            THORNTON LAW FIRM
DONOVAN          ROBERT P      MA      ADMIN            THORNTON LAW FIRM                           HOADLEY      JOHN E        MA      MICV201104531S   THORNTON LAW FIRM
DOWNEY           STEVAN E      MA      MICV200403799S   THORNTON LAW FIRM                           HOPEY        ROBERT E      MA      MICV201204359S   THORNTON LAW FIRM
DREW             ROBERT N      MA      1581CV00727      THORNTON LAW FIRM                           HOULIHAN     JAMES J       MA      ADMIN            THORNTON LAW FIRM
DREWS            JOHN T        MA      ADMIN            THORNTON LAW FIRM                           HOYTE        CLIFFORD L    MA      ADMIN            THORNTON LAW FIRM
DRISCOLL         THOMAS J      MA      ADMIN            THORNTON LAW FIRM                           HUDZIK       THADDEUS J    MA      MICV96-01387S    THORNTON LAW FIRM
DUMAS            JAMES A       MA      MICV201100937S   THORNTON LAW FIRM                           IAVICOLI     ANTHONY A     MA      ADMIN            THORNTON LAW FIRM
DWAN             DANIEL J      MA      94-5441          THORNTON LAW FIRM                           IMONDI       IRENE         MA      UNKNOWN          THORNTON LAW FIRM
EATON            ROBERT J      MA      UNKNOWN          THORNTON LAW FIRM                           INDINGARO    LEO           MA      ADMIN            THORNTON LAW FIRM
EGAN             DAVID E       MA      ADMIN            THORNTON LAW FIRM                           IPPOLITO     ROCCO         MA      UNKNOWN          THORNTON LAW FIRM
EGAN             JOHN F        MA      MICV201203145S   THORNTON LAW FIRM                           JASIE        WALTER J      MA      ADMIN            THORNTON LAW FIRM
ELY              WILLIAM E     MA      UNKNOWN          THORNTON LAW FIRM                           JENNINGS     HAROLD B      MA      ADMIN            THORNTON LAW FIRM
ESPOSITO         ANTHONY C     MA      MICV200403990S   THORNTON LAW FIRM                           JONES        RONALD F      MA      MICV201203726S   THORNTON LAW FIRM
EURKUS           DAVID J       MA      96-1746          THORNTON LAW FIRM                           KANE         JOHN F        MA      MICV201100501S   THORNTON LAW FIRM
EVANGELISTA      FLORENZO T    MA      UNKNOWN          THORNTON LAW FIRM                           KANE         JOHN F        MA      MICV201408011S   THORNTON LAW FIRM
FABYAN           JAMES E       MA      MICV201104677S   THORNTON LAW FIRM                           KEARNEY      WALTER        MA      UNKNOWN          THORNTON LAW FIRM
FAGGIONI         PAUL          MA      ADMIN            THORNTON LAW FIRM                           KEITH        DONALD        MA      ADMIN            THORNTON LAW FIRM
FARNELL          ALFRED        MA      UNKNOWN          THORNTON LAW FIRM                           KELCOURSE    EDWARD J      MA      ADMIN            THORNTON LAW FIRM
FARRELL          HENRY         MA      ADMIN            THORNTON LAW FIRM                           KELLEHER     JAMES M       MA      ADMIN            THORNTON LAW FIRM
FASOLI           EUGENE N      MA      UNKNOWN          THORNTON LAW FIRM                           KELLEY       JAMES G       MA      96-1780          THORNTON LAW FIRM
FERNANDES        RONALD        MA      ADMIN            THORNTON LAW FIRM                           KEOGH        WILLIAM       MA      ADMIN            THORNTON LAW FIRM
FERRARA          JAMES D       MA      MICV201203581S   THORNTON LAW FIRM                           KONDROSKI    GEORGE        MA      98-1864          THORNTON LAW FIRM
FERRUGGIO        JOHN F        MA      ADMIN            THORNTON LAW FIRM                           KRUGER       JOSEPH        MA      ADMIN            THORNTON LAW FIRM
FIDALEO          MICHAEL       MA      UNKNOWN          THORNTON LAW FIRM                           KRUPKA       PETER M       MA      ADMIN            THORNTON LAW FIRM
FINNERTY         JOHN J        MA      UNKNOWN          THORNTON LAW FIRM                           KURINSKAS    ALBERT        MA      ADMIN            THORNTON LAW FIRM
FITZGERALD       EDWARD R      MA      044643           THORNTON LAW FIRM                           KYLLER       JAMES E       MA      UNKNOWN          THORNTON LAW FIRM
FLAGG            EUGENE        MA      MICV200902247S   THORNTON LAW FIRM                           LAJOIE       ALBERT W      MA      MICV201100905S   THORNTON LAW FIRM
FLAHERTY         MARTIN        MA      ADMIN            THORNTON LAW FIRM                           LAJOIE       PHILIP R      MA      ADMIN            THORNTON LAW FIRM
FORGIT           OSCAR L       MA      UNKNOWN          THORNTON LAW FIRM                           LEAHY        ROBERT G      MA      UNKNOWN          THORNTON LAW FIRM
FORSYTH          JOHN E        MA      UNKNOWN          THORNTON LAW FIRM                           LEASHER      JAMES D       MA      MICV201001582S   THORNTON LAW FIRM
FOSTER           PATRICK H     MA      MICV200703845S   THORNTON LAW FIRM                           LEBEL        JOHN S        MA      96-7313          THORNTON LAW FIRM
FRANCIOSA        MARIO M       MA      ADMIN            THORNTON LAW FIRM                           LEE          RICHARD H     MA      MICV201201196S   THORNTON LAW FIRM
FREEMAN          RICHARD E     MA      MICV201203912S   THORNTON LAW FIRM                           LEGALLO      DANIEL J      MA      ADMIN            THORNTON LAW FIRM
FREEMAN          RICHARD E     MA      UNKNOWN          THORNTON LAW FIRM                           LENANE       GERALD F      MA      ADMIN            THORNTON LAW FIRM
GADBOIS          JAN R         MA      1581CV03597      THORNTON LAW FIRM                           LENTINE      KATHERINE M   MA      MICV200801393S   THORNTON LAW FIRM
GAGNON           RAYMOND A     MA      MICV201203665S   THORNTON LAW FIRM                           LEPORE       ROSE M        MA      ADMIN            THORNTON LAW FIRM
GAIDES           JOSEPH M      MA      MICV201101034S   THORNTON LAW FIRM                           LEWINSKI     WALTER        MA      1681CV03196      THORNTON LAW FIRM
GALLAGHER        EDITH         MA      UNKNOWN          THORNTON LAW FIRM                           LOCARNI      ROBERT A      MA      96-4240          THORNTON LAW FIRM
GARUFO           BEN           MA      UNKNOWN          THORNTON LAW FIRM                           LONGO        ROBERT L      MA      UNKNOWN          THORNTON LAW FIRM
GASSETT          ISABEL R      MA      UNKNOWN          THORNTON LAW FIRM                           LORD         JAMES E       MA      MICV200804816S   THORNTON LAW FIRM
GEARY            DAVID T       MA      UNKNOWN          THORNTON LAW FIRM                           LUONGO       BENITO        MA      UNKNOWN          THORNTON LAW FIRM
GEARY            JOSEPH P      MA      ADMIN            THORNTON LAW FIRM                           MACDONALD    NORMAN M      MA      UNKNOWN          THORNTON LAW FIRM

                                                                                                                                                          Appendix A - 529
                                     Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                Document Page 548 of 624
Claimant      Claimant     State                                                                Claimant      Claimant      State
Last Name     First Name   Filed   Docket Number    Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number    Primary Plaintiff Counsel
MACNEIL       RONALD       MA      1781CV02606      THORNTON LAW FIRM                           RICCIO        JOSEPH F      MA      ADMIN            THORNTON LAW FIRM
MALONE        ALFRED       MA      MICV201101271S   THORNTON LAW FIRM                           RICCIOTTI     ROSEMARIE     MA      UNKNOWN          THORNTON LAW FIRM
MALONEY       VINCENT B    MA      ADMIN            THORNTON LAW FIRM                           RICHARD       PAUL F        MA      1581CV01872      THORNTON LAW FIRM
MATTINA       BETTY A      MA      UNKNOWN          THORNTON LAW FIRM                           RICHARDSON    ALBERT        MA      ADMIN            THORNTON LAW FIRM
MAURIELLO     NICOLA       MA      1581CV05955      THORNTON LAW FIRM                           RICHARDSON    URBANE N      MA      MICV201004931S   THORNTON LAW FIRM
MAZZOLENI     PETER M      MA      MICV200603991S   THORNTON LAW FIRM                           RING          THERESA C     MA      ADMIN            THORNTON LAW FIRM
MCADAM        RICHARD      MA      ADMIN            THORNTON LAW FIRM                           ROAN          CARL          MA      UNKNOWN          THORNTON LAW FIRM
MCALLISTER    THOMAS       MA      UNKNOWN          THORNTON LAW FIRM                           ROBERTS       GEORGE R      MA      MICV201004126S   THORNTON LAW FIRM
MCCORKEL      JAMES R      MA      ADMIN            THORNTON LAW FIRM                           ROHAN         CARL M        MA      ADMIN            THORNTON LAW FIRM
MCCORMACK     GEORGE P     MA      ADMIN            THORNTON LAW FIRM                           ROMANO        CHARLES       MA      UNKNOWN          THORNTON LAW FIRM
MCELHANON     WILLIAM      MA      97-1445          THORNTON LAW FIRM                           ROONEY        JAMES         MA      UNKNOWN          THORNTON LAW FIRM
MCGRAIL       VERONICA     MA      MICV201404821S   THORNTON LAW FIRM                           ROSS          JOHN E        MA      ADMIN            THORNTON LAW FIRM
MCHUGH        ROBERT       MA      ADMIN            THORNTON LAW FIRM                           RUEL          RONALD W      MA      UNKNOWN          THORNTON LAW FIRM
MCINNIS       PAUL         MA      UNKNOWN          THORNTON LAW FIRM                           RUGGIERI      RICHARD       MA      UNKNOWN          THORNTON LAW FIRM
MCINTYRE      GREGORY J    MA      1781CV00118      THORNTON LAW FIRM                           RUSSO         AUGUSTINE J   MA      UNKNOWN          THORNTON LAW FIRM
MCKEE         LANCE D      MA      MICV201204433S   THORNTON LAW FIRM                           SAMARA        RANDOLPH G    MA      MICV200502396S   THORNTON LAW FIRM
MCKISSICK     GERALD       MA      ADMIN            THORNTON LAW FIRM                           SANTILLI      PASQUALE      MA      ADMIN            THORNTON LAW FIRM
MEANEY        PAUL J       MA      ADMIN            THORNTON LAW FIRM                           SARKIS        JOHN J        MA      MICV201303537S   THORNTON LAW FIRM
MERCALDI      PAUL F       MA      UNKNOWN          THORNTON LAW FIRM                           SCANZILLO     LOUIS         MA      UNKNOWN          THORNTON LAW FIRM
MERRILL       HAROLD J     MA      ADMIN            THORNTON LAW FIRM                           SCHENA        CARMINE       MA      UNKNOWN          THORNTON LAW FIRM
MILES         DOUGLAS E    MA      1781CV00318      THORNTON LAW FIRM                           SCICCHITANI   THOMAS        MA      UNKNOWN          THORNTON LAW FIRM
MILIOTO       RICHARD A    MA      96-1751          THORNTON LAW FIRM                           SERRECCHIA    ANGELO N      MA      UNKNOWN          THORNTON LAW FIRM
MILLER        GEORGE A     MA      ADMIN            THORNTON LAW FIRM                           SHAMEY        GEORGE        MA      ADMIN            THORNTON LAW FIRM
MILUKAS       RAYMOND W    MA      MICV200704077S   THORNTON LAW FIRM                           SHARPE        THEODORE G    MA      ADMIN            THORNTON LAW FIRM
MONTEIRO      JOSEPH       MA      ADMIN            THORNTON LAW FIRM                           SHAW          RICHARD       MA      114CV13000RGS    THORNTON LAW FIRM
MOODY         DURWOOD W    MA      MICV201407417S   THORNTON LAW FIRM                           SHEPHARD      JAMES F       MA      UNKNOWN          THORNTON LAW FIRM
MOORE         WILLIAM      MA      ADMIN            THORNTON LAW FIRM                           SHERLOCK      THOMAS J      MA      ADMIN            THORNTON LAW FIRM
MORISSETTE    ROGER A      MA      1681CV01719      THORNTON LAW FIRM                           SHINNEY       FRANCIS J     MA      ADMIN            THORNTON LAW FIRM
MULLEN        DONALD W     MA      ADMIN            THORNTON LAW FIRM                           SHULHAN       JOHN P        MA      MICV201003461S   THORNTON LAW FIRM
MUNNIS        GEORGE       MA      MICV200402535S   THORNTON LAW FIRM                           SIMMONDS      VINCENT       MA      ADMIN            THORNTON LAW FIRM
MURADIAN      THOMAS       MA      UNKNOWN          THORNTON LAW FIRM                           SIMMONS       RICHARD J     MA      MICV201204953S   THORNTON LAW FIRM
MURPHY        JAMES J      MA      UNKNOWN          THORNTON LAW FIRM                           SIMMONS       RICHARD J     MA      UNKNOWN          THORNTON LAW FIRM
MUSTO         PAUL E       MA      MICV201001960S   THORNTON LAW FIRM                           SINGLETON     ISAIAH S      MA      MICV201102810S   THORNTON LAW FIRM
NADER         FREDERICK    MA      ADMIN            THORNTON LAW FIRM                           SLOWE         THOMAS J      MA      ADMIN            THORNTON LAW FIRM
NICKERSON     LAWRENCE     MA      MICV201004837S   THORNTON LAW FIRM                           SMITH         HOWARD A      MA      ADMIN            THORNTON LAW FIRM
NICOLAZZO     ANTHONY M    MA      UNKNOWN          THORNTON LAW FIRM                           SMITH         JAMES J       MA      ADMIN            THORNTON LAW FIRM
NORMAND       RONALD E     MA      MICV200905015S   THORNTON LAW FIRM                           SMITH         KEVIN L       MA      ADMIN            THORNTON LAW FIRM
NOSKA         JOHN         MA      ADMIN            THORNTON LAW FIRM                           SNELL         DONALD        MA      UNKNOWN          THORNTON LAW FIRM
NOYES         ERNEST E     MA      ADMIN            THORNTON LAW FIRM                           SOUSA         GERALD        MA      MICV201201170S   THORNTON LAW FIRM
O'BRIEN       THOMAS B     MA      ADMIN            THORNTON LAW FIRM                           SOUZA         HELEN         MA      MICV200301314    THORNTON LAW FIRM
O'DAY         JAMES        MA      ADMIN            THORNTON LAW FIRM                           SPERANZO      AMERICO       MA      ADMIN            THORNTON LAW FIRM
O'DONNELL     DANIEL L     MA      ADMIN            THORNTON LAW FIRM                           STARR         ROBERT E      MA      MICV201101193S   THORNTON LAW FIRM
O'GRADY       JOHN J       MA      ADMIN            THORNTON LAW FIRM                           STOWE         JOHN H        MA      ADMIN            THORNTON LAW FIRM
O'RIORDEN     LORRAINE     MA      1781CV01121      THORNTON LAW FIRM                           STRACCIA      ANTHONY L     MA      MICV201004467S   THORNTON LAW FIRM
O'SULLIVAN    BENJAMIN B   MA      ADMIN            THORNTON LAW FIRM                           SULLIVAN      JOHN L        MA      ADMIN            THORNTON LAW FIRM
O'SULLIVAN    JOHN J       MA      UNKNOWN          THORNTON LAW FIRM                           SULLIVAN      MARK T        MA      ADMIN            THORNTON LAW FIRM
ODBENS        RICHARD      MA      UNKNOWN          THORNTON LAW FIRM                           SURETTE       WALTER        MA      UNKNOWN          THORNTON LAW FIRM
OLIVIERI      LOUIS J      MA      1681CV03741S     THORNTON LAW FIRM                           SYLVIA        EUGENE        MA      MICV201000350S   THORNTON LAW FIRM
OSTERBERG     JOHN         MA      CONSOLIDATED     THORNTON LAW FIRM                           TAUPIER       EDWARD        MA      UNKNOWN          THORNTON LAW FIRM
PAGLIERANI    FRANK A      MA      97-3599          THORNTON LAW FIRM                           TEBO          JENNIFER A    MA      MICV200503114S   THORNTON LAW FIRM
PANARELLI     NICHOLAS A   MA      ADMIN            THORNTON LAW FIRM                           TENORE        ANTHONY       MA      ADMIN            THORNTON LAW FIRM
PAOLINO       FRANK T      MA      UNKNOWN          THORNTON LAW FIRM                           TERRICIANO    SALVATORE     MA      ADMIN            THORNTON LAW FIRM
PAPAGNO       MATTEO       MA      ADMIN            THORNTON LAW FIRM                           TERRIO        GEORGE E      MA      ADMIN            THORNTON LAW FIRM
PARRADIS      HAROLD J     MA      ADMIN            THORNTON LAW FIRM                           THISTLE       KENNETH       MA      ADMIN            THORNTON LAW FIRM
PARSONS       THEODORE J   MA      MICV201204857S   THORNTON LAW FIRM                           THOMPSON      WILLIAM S     MA      ADMIN            THORNTON LAW FIRM
PEDICINI      MARY         MA      UNKNOWN          THORNTON LAW FIRM                           TOWERS        RICHARD L     MA      UNKNOWN          THORNTON LAW FIRM
PENNA         FRANCIS R    MA      MICV2001-05084   THORNTON LAW FIRM                           TRAINOR       JOHN J        MA      1681CV00363      THORNTON LAW FIRM
PERSAMPIERI   JOSEPH       MA      1681CV01804S     THORNTON LAW FIRM                           TRIFONE       NICHOLAS V    MA      ADMIN            THORNTON LAW FIRM
PHILLIPS      RONALD D     MA      MICV201002114S   THORNTON LAW FIRM                           TUREK         TED           MA      UNKNOWN          THORNTON LAW FIRM
PLACIDO       PETER A      MA      MICV201003134S   THORNTON LAW FIRM                           URBAN         ALFRED J      MA      MICV200901005S   THORNTON LAW FIRM
PLASSE        ROGER R      MA      MICV201001335S   THORNTON LAW FIRM                           URQUHART      JAMES L       MA      ADMIN            THORNTON LAW FIRM
PLOURDE       HENRY W      MA      UNKNOWN          THORNTON LAW FIRM                           VACCARO       JAMES A       MA      ADMIN            THORNTON LAW FIRM
POLITO        WILLIAM P    MA      UNKNOWN          THORNTON LAW FIRM                           VALLE         PETER J       MA      ADMIN            THORNTON LAW FIRM
PORTALLA      LOUIS J      MA      ADMIN            THORNTON LAW FIRM                           VALLEE        KIMIKO        MA      UNKNOWN          THORNTON LAW FIRM
POTTER        HAROLD       MA      ADMIN            THORNTON LAW FIRM                           VASSALLO      ROBERT J      MA      ADMIN            THORNTON LAW FIRM
POWERS        PAUL E       MA      ADMIN            THORNTON LAW FIRM                           VECCHIOLA     JOHN D        MA      96-3855          THORNTON LAW FIRM
PROULX        PAUL E       MA      98-1685          THORNTON LAW FIRM                           VITALE        CHARLES       MA      ADMIN            THORNTON LAW FIRM
PUCILLO       ROCCO L      MA      ADMIN            THORNTON LAW FIRM                           WALSH         DANIEL F      MA      ADMIN            THORNTON LAW FIRM
PUTNAM        DONALD E     MA      UNKNOWN          THORNTON LAW FIRM                           WALSH         FRANCIS       MA      99-5442          THORNTON LAW FIRM
QUADROZZI     ARMAND A     MA      97-2385          THORNTON LAW FIRM                           WALSH         FRANCIS       MA      MICV1999-05442   THORNTON LAW FIRM
RAY           RICHARD      MA      UNKNOWN          THORNTON LAW FIRM                           WARE          JOHN Q        MA      ADMIN            THORNTON LAW FIRM
RAYMOND       EARL W       MA      UNKNOWN          THORNTON LAW FIRM                           WATTS         CLAIRE T      MA      ADMIN            THORNTON LAW FIRM
REDDICK       PAUL L       MA      ADMIN            THORNTON LAW FIRM                           WEAVER        DONALD L      MA      ADMIN            THORNTON LAW FIRM
REDDINGTON    DONALD L     MA      ADMIN            THORNTON LAW FIRM                           WELCH         ROBERT        MA      ADMIN            THORNTON LAW FIRM
REDMUN        WILLIAM E    MA      MICV200901509S   THORNTON LAW FIRM                           WEST          WILLIAM F     MA      MICV200405021S   THORNTON LAW FIRM
REGGIANNINI   ARMANDO      MA      ADMIN            THORNTON LAW FIRM                           WHITE         NICHOLAS D    MA      ADMIN            THORNTON LAW FIRM

                                                                                                                                                       Appendix A - 530
                                              Case 17-03105            Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                          Document Page 549 of 624
Claimant          Claimant          State                                                                 Claimant     Claimant     State
Last Name         First Name        Filed   Docket Number    Primary Plaintiff Counsel                    Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
WILLIAMS          DONALD            MA      UNKNOWN          THORNTON LAW FIRM                            DILDY        CHARLES T    TX      00-08037-G      TOMBLIN CARNES MCCORMACK, L.L.P.
WILLIAMS          GERALD L          MA      ADMIN            THORNTON LAW FIRM                            DIVINEY      FLOYD O      TX      00-08005-J      TOMBLIN CARNES MCCORMACK, L.L.P.
WINN              JOSEPH M          MA      MICV201002850S   THORNTON LAW FIRM                            DIXON        ALBERT       TX      41,167          TOMBLIN CARNES MCCORMACK, L.L.P.
WIZANSKY          JACK P            MA      ADMIN            THORNTON LAW FIRM                            DORRIS       JESSIE D     TX      00-04127        TOMBLIN CARNES MCCORMACK, L.L.P.
WOLFRAM           WILLIAM J         MA      MICV201302554S   THORNTON LAW FIRM                            DUNN         CORA M       TX      96-2612-A       TOMBLIN CARNES MCCORMACK, L.L.P.
WOOD              ALFRED J          MA      ADMIN            THORNTON LAW FIRM                            EDWARDS      LEO C        TX      01-05019        TOMBLIN CARNES MCCORMACK, L.L.P.
WYLLIE            WALTER S          MA      MICV201204388S   THORNTON LAW FIRM                            EDWARDS      LOUIE        TX      41,466-A        TOMBLIN CARNES MCCORMACK, L.L.P.
YOUNG             CAROLE E          MA      MICV201409083S   THORNTON LAW FIRM                            EVANS        ARNOLD L     TX      00-07933-A      TOMBLIN CARNES MCCORMACK, L.L.P.
ZAGARELLA         SALVATORE         MA      ADMIN            THORNTON LAW FIRM                            FODOR        JOSEPH       TX      98-04572-L      TOMBLIN CARNES MCCORMACK, L.L.P.
ZAJAC             ALFONSE J         MA      MICV200804698S   THORNTON LAW FIRM                            FORSHA       JAMES J      TX      DV98-04901      TOMBLIN CARNES MCCORMACK, L.L.P.
ZAWATSKI          STEPHEN F         MA      MICV201001001S   THORNTON LAW FIRM                            FOSTER       PAUL A       TX      00-08984-H      TOMBLIN CARNES MCCORMACK, L.L.P.
ZELLERS           EDWARD L          MA      1681CV03291      THORNTON LAW FIRM                            FOURTIN      RICHARD P    TX      00-08461-G      TOMBLIN CARNES MCCORMACK, L.L.P.
BUBNIS            JOHN A. & PAULI   PA      93-90004         TIMBY & DILLON                               FRIEBELE     LEARY        TX      01CV0472        TOMBLIN CARNES MCCORMACK, L.L.P.
CERASARO          MICHAEL N. V KE   PA      91-601095        TIMBY & DILLON                               GALLEGLY     TOMMY E      TX      DV98-04901      TOMBLIN CARNES MCCORMACK, L.L.P.
CIPRIANO          MATTHEW SR. & A   PA      94 902 42 18 2   TIMBY & DILLON                               GILBREATH    DWAYNE       TX      00-08038-C      TOMBLIN CARNES MCCORMACK, L.L.P.
COLL              JOHN R.           PA      91-0952          TIMBY & DILLON                               GILLISPIE    JOE          TX      96-2612-A       TOMBLIN CARNES MCCORMACK, L.L.P.
CONNERS           JAMES & JEANETT   PA      91-601083        TIMBY & DILLON                               GOCHETT      JAMES H      TX      00-08040-E      TOMBLIN CARNES MCCORMACK, L.L.P.
HALE              EDWARD C. & JOY   PA      92-90023         TIMBY & DILLON                               GONZALEZ     EMILIANO     TX      97-1917         TOMBLIN CARNES MCCORMACK, L.L.P.
KEHOE             EUGENE G.         PA      95-90116-18-2    TIMBY & DILLON                               GOUGER       WILSON       TX      00-07393-B      TOMBLIN CARNES MCCORMACK, L.L.P.
KRAJEWSKI         EDWARD J. SR. &   PA      93-90195-18-2    TIMBY & DILLON                               GREEN        DC           TX      DV98-08161      TOMBLIN CARNES MCCORMACK, L.L.P.
LUCAS             WILLIAM A         PA      92-09391-12-0    TIMBY & DILLON                               GREGORY      CLIFFORD A   TX      DV98-O7165-M    TOMBLIN CARNES MCCORMACK, L.L.P.
MCGINNISS         JOHN WINFORD V    PA      90-18194         TIMBY & DILLON                               GRUBBS       NOLAN        TX      00-07657-G      TOMBLIN CARNES MCCORMACK, L.L.P.
MEYER             JOHN              PA      91-13277         TIMBY & DILLON                               HAMBY        THOMAS H     TX      01-07914-C      TOMBLIN CARNES MCCORMACK, L.L.P.
SAYLOR            JOHN & JUDY V K   PA      91-09440         TIMBY & DILLON                               HAMPTON      LENION W     TX      41,466-A        TOMBLIN CARNES MCCORMACK, L.L.P.
SEDOR             JOSEPH A. SR. &   PA      92-90256-12-2    TIMBY & DILLON                               HARMON       ALFRED       TX      41,167          TOMBLIN CARNES MCCORMACK, L.L.P.
SHOFFLER          WILLIAM E         PA      92-90488-12-2    TIMBY & DILLON                               HARRIS       LUSTER L     TX      99C0140-005     TOMBLIN CARNES MCCORMACK, L.L.P.
TOMASCHIK         JOSEPH            PA      95-90112-18      TIMBY & DILLON                               HARRIS       WILLIE J     TX      99-06746-K      TOMBLIN CARNES MCCORMACK, L.L.P.
WALTER            RALPH V KEENE &   PA      91-06914         TIMBY & DILLON                               HAWKINS      JAMES W      TX      01-07914-C      TOMBLIN CARNES MCCORMACK, L.L.P.
WAMBOLD           JOHN A. & CAROL   PA      91-06356         TIMBY & DILLON                               HEATON       ROY B        TX      99-03434-I      TOMBLIN CARNES MCCORMACK, L.L.P.
TOKARSKI          JOSEPH            NJ      L-00757          TOMAR, OBRIEN, KAPLAN, JACOBY & GRAZIANO     HIGH         KELLY        TX      00-08594-C      TOMBLIN CARNES MCCORMACK, L.L.P.
ADAMS             GEORGE            TX      97-5783-C        TOMBLIN CARNES MCCORMACK, L.L.P.             HILL         THOMAS J     TX      00-04434-G      TOMBLIN CARNES MCCORMACK, L.L.P.
ADDINGTON         WILLIAM H         TX      98-04643-M       TOMBLIN CARNES MCCORMACK, L.L.P.             HILLMAN      GLEN E       TX      98-04572-L      TOMBLIN CARNES MCCORMACK, L.L.P.
ASHBY             RUBERT N          TX      00-08013-M       TOMBLIN CARNES MCCORMACK, L.L.P.             HODGES       JAMES U      TX      96-1826-A       TOMBLIN CARNES MCCORMACK, L.L.P.
AUTRY             WILLIAM L         TX      00-08594-C       TOMBLIN CARNES MCCORMACK, L.L.P.             HOGAN        WILLIE       TX      00-04133-D      TOMBLIN CARNES MCCORMACK, L.L.P.
BARRERA           ARTURO R          TX      97-5783-C        TOMBLIN CARNES MCCORMACK, L.L.P.             HOUSE        CHARLES R    TX      96-2612-A       TOMBLIN CARNES MCCORMACK, L.L.P.
BARRON            LINDA F           TX      96-2612-A        TOMBLIN CARNES MCCORMACK, L.L.P.             HOUSTON      HOYT O       TX      00-08984-H      TOMBLIN CARNES MCCORMACK, L.L.P.
BAUCOM            PATRICIA          NM      CV-97009948      TOMBLIN CARNES MCCORMACK, L.L.P.             HUDIK        GAIL         TX      2000-CI-15042   TOMBLIN CARNES MCCORMACK, L.L.P.
BAXTER            WILLIE E          TX      41,295           TOMBLIN CARNES MCCORMACK, L.L.P.             HUNTER       HENRY U      TX      00-08009-L      TOMBLIN CARNES MCCORMACK, L.L.P.
BEAN              BELVE V ARMSTRO   TX      93-M-1539        TOMBLIN CARNES MCCORMACK, L.L.P.             IRELAND      JACK H       TX      27568           TOMBLIN CARNES MCCORMACK, L.L.P.
BELL              OLA M             TX      3522*JG98        TOMBLIN CARNES MCCORMACK, L.L.P.             IVERY        JOE D        TX      01-09538-G      TOMBLIN CARNES MCCORMACK, L.L.P.
BIGGS             CHARLIE B         TX      41,169           TOMBLIN CARNES MCCORMACK, L.L.P.             JENKINS      VJ           TX      28,030          TOMBLIN CARNES MCCORMACK, L.L.P.
BISCOE            JOSEPH            TX      00-04127         TOMBLIN CARNES MCCORMACK, L.L.P.             JENSEN       ERVIN H      TX      00-08876-B      TOMBLIN CARNES MCCORMACK, L.L.P.
BLACK             LENA B            TX      01-07914-C       TOMBLIN CARNES MCCORMACK, L.L.P.             JOHNS        TOMMY L      TX      00-08009-L      TOMBLIN CARNES MCCORMACK, L.L.P.
BLACKBURN         JAMES E           TX      02-00587-G       TOMBLIN CARNES MCCORMACK, L.L.P.             JOINER       COBAN F      TX      DV98-03212-F    TOMBLIN CARNES MCCORMACK, L.L.P.
BOND              JAMES K           TX      01-07914-C       TOMBLIN CARNES MCCORMACK, L.L.P.             JONES        BILLY R      TX      DV98-03695      TOMBLIN CARNES MCCORMACK, L.L.P.
BOYD              BOBBY R           TX      96-2612-A        TOMBLIN CARNES MCCORMACK, L.L.P.             KAZMIR       MILTON H     TX      DV00-02583-J    TOMBLIN CARNES MCCORMACK, L.L.P.
BRANHAM           ROY L             TX      96-2612-A        TOMBLIN CARNES MCCORMACK, L.L.P.             KENNEDY      JAMES O      TX      41,295          TOMBLIN CARNES MCCORMACK, L.L.P.
BROWN             HENRY S           TX      DV99-864         TOMBLIN CARNES MCCORMACK, L.L.P.             KIBBEY       FRANK E      TX      00-07403-M      TOMBLIN CARNES MCCORMACK, L.L.P.
BROWNING          BERNIS L          TX      96-2612-A        TOMBLIN CARNES MCCORMACK, L.L.P.             KIDD         RITA F       TX      96-1826-A       TOMBLIN CARNES MCCORMACK, L.L.P.
BUSBY             BILLY A           TX      98-01148-L       TOMBLIN CARNES MCCORMACK, L.L.P.             KLINKSIEK    ROBERT V     TX      2001CI00602     TOMBLIN CARNES MCCORMACK, L.L.P.
BUSH              LEWIS C           TX      00-08594-C       TOMBLIN CARNES MCCORMACK, L.L.P.             LANE         RUSSELL G    TX      00-07096-A      TOMBLIN CARNES MCCORMACK, L.L.P.
BUTLER            EDISON D          TX      01-07914-C       TOMBLIN CARNES MCCORMACK, L.L.P.             LESTER       KP           TX      01-01406-H      TOMBLIN CARNES MCCORMACK, L.L.P.
CAIN              AUBRY F           TX      00-07932-L       TOMBLIN CARNES MCCORMACK, L.L.P.             LITCHFIELD   WALTER R     TX      00-08039-A      TOMBLIN CARNES MCCORMACK, L.L.P.
CARILLO           JUAN C            TX      00-08476-A       TOMBLIN CARNES MCCORMACK, L.L.P.             LODRIGUSS    SIDNEY A     LA      02-12012        TOMBLIN CARNES MCCORMACK, L.L.P.
CARO              OLIVIA C          TX      97-1917          TOMBLIN CARNES MCCORMACK, L.L.P.             MACK         BEN          TX      DV99-864        TOMBLIN CARNES MCCORMACK, L.L.P.
CARPENTER         LYNDA             TX      96-2612-A        TOMBLIN CARNES MCCORMACK, L.L.P.             MADDOX       OZELL        TX      00-08009-L      TOMBLIN CARNES MCCORMACK, L.L.P.
CARPENTER         OTIS R            TX      41,167           TOMBLIN CARNES MCCORMACK, L.L.P.             MARSHALL     BILLY R      TX      96-1826-A       TOMBLIN CARNES MCCORMACK, L.L.P.
CARPER            OMER C            TX      DV98-04901       TOMBLIN CARNES MCCORMACK, L.L.P.             MAXWELL      RAY          TX      00-07605-E      TOMBLIN CARNES MCCORMACK, L.L.P.
CARROLL           MILTON            TX      01-01406-H       TOMBLIN CARNES MCCORMACK, L.L.P.             MCDONALD     DAVID L      TX      96-1826-A       TOMBLIN CARNES MCCORMACK, L.L.P.
CATO              CHARLES W         TX      00-08140-L       TOMBLIN CARNES MCCORMACK, L.L.P.             MCLEAN       GEORGE F     TX      00-07948-B      TOMBLIN CARNES MCCORMACK, L.L.P.
CAZIER            GEORGE E          TX      00-07932-L       TOMBLIN CARNES MCCORMACK, L.L.P.             MCMANNIS     EARL         TX      00-08878-F      TOMBLIN CARNES MCCORMACK, L.L.P.
CHAPA             ARMANDO           TX      00-CV-0430       TOMBLIN CARNES MCCORMACK, L.L.P.             MEEK         ROBERT A     TX      01-07914-C      TOMBLIN CARNES MCCORMACK, L.L.P.
CHAPPELL          DUDLEY R          TX      96-2612-A        TOMBLIN CARNES MCCORMACK, L.L.P.             MIMS         WW           TX      00-08290-F      TOMBLIN CARNES MCCORMACK, L.L.P.
CHATMAN           NE                TX      98-04759-L       TOMBLIN CARNES MCCORMACK, L.L.P.             MITCHELL     DAVID L      TX      DV98-05943-K    TOMBLIN CARNES MCCORMACK, L.L.P.
CHILDERS          ROBERT J          TX      98-09216-I       TOMBLIN CARNES MCCORMACK, L.L.P.             MITCHELL     JOHN H       TX      DV98-05943-K    TOMBLIN CARNES MCCORMACK, L.L.P.
CHOICE            ROSIE M           TX      41,285           TOMBLIN CARNES MCCORMACK, L.L.P.             MORGAN       RICHARD E    TX      99-02163-G      TOMBLIN CARNES MCCORMACK, L.L.P.
CHOICE-WASHINGT   JOYCE L           TX      41,167           TOMBLIN CARNES MCCORMACK, L.L.P.             MORGAN       WILBERT G    TX      98-2755-A       TOMBLIN CARNES MCCORMACK, L.L.P.
CLAXTON           BILLY M           NM      CIV-98-724       TOMBLIN CARNES MCCORMACK, L.L.P.             NICHOLS      HOLLIS C     TX      98-913-B        TOMBLIN CARNES MCCORMACK, L.L.P.
CLAYTON           JACK M            TX      96-1826-A        TOMBLIN CARNES MCCORMACK, L.L.P.             OLIVER       GERALD L     TX      98-4-51,820-D   TOMBLIN CARNES MCCORMACK, L.L.P.
COCHRAN           ALLEN D           TX      00-0946          TOMBLIN CARNES MCCORMACK, L.L.P.             OWENS        TIMOTHY      TX      00-07657-G      TOMBLIN CARNES MCCORMACK, L.L.P.
COOK              CHARLES S         TX      96-PI-050        TOMBLIN CARNES MCCORMACK, L.L.P.             PATTERSON    RALPH B      TX      96-2612-A       TOMBLIN CARNES MCCORMACK, L.L.P.
CORONA            VINCENT J         TX      00CV1036         TOMBLIN CARNES MCCORMACK, L.L.P.             PENNINGTON   LEONARD      TX      01-00062-L      TOMBLIN CARNES MCCORMACK, L.L.P.
CORT              GEORGE            TX      01-00786-C       TOMBLIN CARNES MCCORMACK, L.L.P.             PERALES      ANDREW A     TX      2001-CI-03670   TOMBLIN CARNES MCCORMACK, L.L.P.
DANIELS           EDWARD C          TX      00-0946          TOMBLIN CARNES MCCORMACK, L.L.P.             PERKINS      CHARLES      TX      97-09313-H      TOMBLIN CARNES MCCORMACK, L.L.P.
DARK              JIMMY M           TX      01-07914-C       TOMBLIN CARNES MCCORMACK, L.L.P.             PERKINS      CLIFFORD W   TX      96-1826-A       TOMBLIN CARNES MCCORMACK, L.L.P.
DEWS              CALVIN D          TX      DV98-03696-A     TOMBLIN CARNES MCCORMACK, L.L.P.             PETERSON     LEONARD      TX      00-08866-H      TOMBLIN CARNES MCCORMACK, L.L.P.

                                                                                                                                                              Appendix A - 531
                                         Case 17-03105             Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                      Document Page 550 of 624
Claimant     Claimant          State                                                                  Claimant       Claimant      State
Last Name    First Name        Filed   Docket Number     Primary Plaintiff Counsel                    Last Name      First Name    Filed   Docket Number   Primary Plaintiff Counsel
PONCE        JOSE L            TX      02-02755-00-0-B   TOMBLIN CARNES MCCORMACK, L.L.P.             KIDD           ROGER E       FL      92-9469         TRILLING, ROBERT A
PULLINS      ROBERT M          TX      96-1826-A         TOMBLIN CARNES MCCORMACK, L.L.P.             LARISEY        ROBERT B      FL      92-9472         TRILLING, ROBERT A
RAINS        FRANKLIN D        TX      45,266-A          TOMBLIN CARNES MCCORMACK, L.L.P.             MCLIN          WILLIAM A     FL      92-9471         TRILLING, ROBERT A
RAWLINS      SAMUEL D          TX      C200000423        TOMBLIN CARNES MCCORMACK, L.L.P.             MERCER         CHARLES E     FL      92-9471         TRILLING, ROBERT A
RAZO         DAVID             TX      20042614          TOMBLIN CARNES MCCORMACK, L.L.P.             MILLS          GENE V        FL      92-9472         TRILLING, ROBERT A
RESENDEZ     DAVID F           TX      2001-CI-03670     TOMBLIN CARNES MCCORMACK, L.L.P.             OGILVIE        PAUL M        FL      92-9472         TRILLING, ROBERT A
RIZZO        WILLIAM A         TX      00-08329-F        TOMBLIN CARNES MCCORMACK, L.L.P.             PIPER          WILLIAM R     FL      92-9472         TRILLING, ROBERT A
ROBERTS      CLARK W           TX      98-04643-M        TOMBLIN CARNES MCCORMACK, L.L.P.             RISCILE        PETER B       FL      92-9471         TRILLING, ROBERT A
ROBERTS      RONALD K          TX      01-05019          TOMBLIN CARNES MCCORMACK, L.L.P.             ROBERTSON      CHARLES       FL      92-9471         TRILLING, ROBERT A
ROBERTS      ROOSEVELT         TX      02-03082-F        TOMBLIN CARNES MCCORMACK, L.L.P.             ROGERS         GERALD M      FL      92-9471         TRILLING, ROBERT A
ROBERTSON    LIONEL            LA      02-12012          TOMBLIN CARNES MCCORMACK, L.L.P.             SABA           CHARLES       FL      92-9471         TRILLING, ROBERT A
RODGERS      CLARENCE          TX      97-5783-C         TOMBLIN CARNES MCCORMACK, L.L.P.             SPARKS         WILLIAM L     FL      92-9470         TRILLING, ROBERT A
ROGERS       EDDIE P           TX      DV01-01663-F      TOMBLIN CARNES MCCORMACK, L.L.P.             STEVENS        WILLIAM R     FL      92-9470         TRILLING, ROBERT A
RUSSEAU      STOKIE L          TX      98-04589-C        TOMBLIN CARNES MCCORMACK, L.L.P.             TAYLOR         ROBERT        FL      92-9472         TRILLING, ROBERT A
RUSSELL      ROBERT B          TX      00-08596-M        TOMBLIN CARNES MCCORMACK, L.L.P.             TUCKER         SAMUEL K      FL      92-9469         TRILLING, ROBERT A
SANDERS      CHARLES E         TX      96-1826-A         TOMBLIN CARNES MCCORMACK, L.L.P.             TYLER          TOM O         FL      92-9470         TRILLING, ROBERT A
SELLERS      DALE              TX      00-08410-F        TOMBLIN CARNES MCCORMACK, L.L.P.             WATSON         LEAMON E      FL      92-9469         TRILLING, ROBERT A
SESSION      CV                TX      45,252-A          TOMBLIN CARNES MCCORMACK, L.L.P.             WESTON         DONALD R      FL      92-9470         TRILLING, ROBERT A
SESSIONS     LOY               TX      00-08195-L        TOMBLIN CARNES MCCORMACK, L.L.P.             WILLIAMS       JAMES E       FL      92-9470         TRILLING, ROBERT A
SHEPHERD     EARNEST L         TX      3522*JG98         TOMBLIN CARNES MCCORMACK, L.L.P.             WILSON         BRANTLEY M    FL      92-9469         TRILLING, ROBERT A
SHERMAN      THOMAS W          TX      98-04643-M        TOMBLIN CARNES MCCORMACK, L.L.P.             ZARZYCKI       ANTHONY F     FL      92-9471         TRILLING, ROBERT A
SIMMONS      ELIGAH JR. V AR   TX      93-G-0870         TOMBLIN CARNES MCCORMACK, L.L.P.             ABEYTA         FELIX         CO      2001CV1565      TRINE & METCALF, PC
SLAUGHTER    LEROY             TX      00-07657-G        TOMBLIN CARNES MCCORMACK, L.L.P.             AGUERO         SIMON         CO      2001CV1483      TRINE & METCALF, PC
SMITH        HARVEY A          TX      98-04320-E        TOMBLIN CARNES MCCORMACK, L.L.P.             ALCON          FRANK E       CO      2001CV711       TRINE & METCALF, PC
SPURGERS     LLOYD E           TX      98-4-11003        TOMBLIN CARNES MCCORMACK, L.L.P.             ALCON          JUAN          CO      2001CV1483      TRINE & METCALF, PC
STANSELL     ARGUSTA           TX      DV01-06626-G      TOMBLIN CARNES MCCORMACK, L.L.P.             AMERMAN        EDWARD A      CO      2002 CV 614     TRINE & METCALF, PC
STEWART      EDGAR Z           TX      41,295            TOMBLIN CARNES MCCORMACK, L.L.P.             ANDERSON       IRVINE        CO      2001CV1565      TRINE & METCALF, PC
STOVALL      DONALD W          TX      00-03144-E        TOMBLIN CARNES MCCORMACK, L.L.P.             APODACA        JOHNNIE G     NM      CV20050054      TRINE & METCALF, PC
SZYMANSKI    DEBS              TX      GN-1-01797        TOMBLIN CARNES MCCORMACK, L.L.P.             ARAGON         DANIEL F      CO      2001CV1565      TRINE & METCALF, PC
TAORMINA     CHARLES           TX      01CV0472          TOMBLIN CARNES MCCORMACK, L.L.P.             ARAGON         FRANK         CO      2001CV1565      TRINE & METCALF, PC
TAYLOR       DANIEL C          TX      41,327            TOMBLIN CARNES MCCORMACK, L.L.P.             ARMSTRONG      HAROLD D      CO      2001CV1565      TRINE & METCALF, PC
TEAGUE       JERRY W           TX      96-2596-C         TOMBLIN CARNES MCCORMACK, L.L.P.             ATILANO        JUAN          CO      2001CV1483      TRINE & METCALF, PC
THOMAS       HARLIE B          TX      00-08878-F        TOMBLIN CARNES MCCORMACK, L.L.P.             AVILA          GERALD        CO      2001CV1483      TRINE & METCALF, PC
THOMAS       OSCAR             TX      00-08038-C        TOMBLIN CARNES MCCORMACK, L.L.P.             BACA           MIGUEL L      CO      2001CV1319      TRINE & METCALF, PC
THOMPSON     ELIJAH    V       TX      93-G-2993         TOMBLIN CARNES MCCORMACK, L.L.P.             BALLARD        OPHIR         CO      2001CV1483      TRINE & METCALF, PC
TICE         JOHN W            TX      DV99-02008-E      TOMBLIN CARNES MCCORMACK, L.L.P.             BARRON         FERNANDO      CO      2001CV507       TRINE & METCALF, PC
TRUELOCK     EDWARD I          TX      DV98-01607        TOMBLIN CARNES MCCORMACK, L.L.P.             BAUGHMAN       LLOYD C       CO      2001CV1565      TRINE & METCALF, PC
VANDEAVER    EDGAR P           TX      00-08005-J        TOMBLIN CARNES MCCORMACK, L.L.P.             BECHAVER       MIKE J        CO      2001CV1565      TRINE & METCALF, PC
VARDEMAN     ROYNIE J          TX      98-04877-M        TOMBLIN CARNES MCCORMACK, L.L.P.             BECKER         ROBERT        CO      2001CV1565      TRINE & METCALF, PC
VITAL        NICOLAS A         TX      01-00570-I        TOMBLIN CARNES MCCORMACK, L.L.P.             BEEMAN         DONALD J      CO      2001CV1565      TRINE & METCALF, PC
WALKER       JOHN E            TX      93-M-2881         TOMBLIN CARNES MCCORMACK, L.L.P.             BELLAH         WALTER S      CO      2001CV1319      TRINE & METCALF, PC
WARD         JOHN I            TX      00-00486          TOMBLIN CARNES MCCORMACK, L.L.P.             BELLEGANTE     MARVIN        CO      2001CV1565      TRINE & METCALF, PC
WARREN       BOBBY LEWIS V A   TX      93-G-2880         TOMBLIN CARNES MCCORMACK, L.L.P.             BELTRAN        CRISTOVAL     CO      2001CV1483      TRINE & METCALF, PC
WHITE        TROY B            TX      98-04759-L        TOMBLIN CARNES MCCORMACK, L.L.P.             BENAVIDEZ      FRANCISCO M   CO      2001CV1319      TRINE & METCALF, PC
WHITEFIELD   DOYLE H           TX      00-04135-J        TOMBLIN CARNES MCCORMACK, L.L.P.             BERGLES        JOHN          CO      2001CV1483      TRINE & METCALF, PC
WILKES       CLIFFORD H        TX      00-03070-C        TOMBLIN CARNES MCCORMACK, L.L.P.             BERNHARDT      JAMES         CO      2006CV3972      TRINE & METCALF, PC
WILLIAMS     NICHOLAS O        TX      00-08229-M        TOMBLIN CARNES MCCORMACK, L.L.P.             BIRCH          HENRY         CO      2001CV1565      TRINE & METCALF, PC
WILLIAMS     VEACHEL E         TX      93-G-0870         TOMBLIN CARNES MCCORMACK, L.L.P.             BIRCH          LAUNNIE S     CO      2001CV1565      TRINE & METCALF, PC
WOODARD      RICHARD L         TX      00-07605-E        TOMBLIN CARNES MCCORMACK, L.L.P.             BLANCO         AUGUSTIN      CO      2000CV315-2     TRINE & METCALF, PC
WOOTEN       JAMES B           TX      DV98-05943-K      TOMBLIN CARNES MCCORMACK, L.L.P.             BODLE          TOMMY         CO      2001CV1483      TRINE & METCALF, PC
WRIGHT       RAYMOND E         TX      DV-98-01445-K     TOMBLIN CARNES MCCORMACK, L.L.P.             BOLTON         ROBERT S      CO      99CV1325-5      TRINE & METCALF, PC
ALEXANDER    JAMES R           LA      55541             TONY CLAYTON, ESQ                            BORREGO        SALVADOR      CO      2001CV1319      TRINE & METCALF, PC
LOMAS        HARRY L           LA      76908             TONY CLAYTON, ESQ                            BOURELL        STEVEN J      CO      2001CV507       TRINE & METCALF, PC
SOTELO       ARMANDO           TX      B-109,215         TORRES & TORRES                              BRADEN         BEN           CO      2001CV507       TRINE & METCALF, PC
CARLISLE     JERRY             TX      24546RM03         TRACEY LAW FIRM                              BREITENBAUCH   ARNO          CO      99CV1739-2      TRINE & METCALF, PC
GILLESPIE    EDWARD E          TX      25747             TRACEY LAW FIRM                              BROWN          MARVIN C      CO      2001CV1565      TRINE & METCALF, PC
LATHAM       IRVING            TX      22046*BH02        TRACEY LAW FIRM                              BROWN          VENSON        CO      2001CV1483      TRINE & METCALF, PC
BARTLETT     RICHARD           FL      92-9469           TRILLING, ROBERT A                           BUSTILLOS      BILL          CO      2001CV1565      TRINE & METCALF, PC
BUDD         RICHARD           FL      92-9469           TRILLING, ROBERT A                           CAMPBELL       FOSTER B      CO      2001 CV 1676    TRINE & METCALF, PC
CALUB        EMILIO E          FL      92-9469           TRILLING, ROBERT A                           CASTLEMAN      CURTIS H      CO      99CV2038        TRINE & METCALF, PC
CORBIN       RAYMOND           FL      92-9469           TRILLING, ROBERT A                           CHACON         PRUDENCIO     CO      2001CV1565      TRINE & METCALF, PC
DELOACH      WILLIAM L         FL      92-9469           TRILLING, ROBERT A                           CHAVEZ         RAFAEL        CO      2001CV1565      TRINE & METCALF, PC
DRY          SHELTON C         FL      92-9471           TRILLING, ROBERT A                           COMBS          ARNOLD        CO      2001CV1483      TRINE & METCALF, PC
EASOM        JAMES             FL      92-9471           TRILLING, ROBERT A                           COMSTOCK       NORMAN D      CO      88CV1990-5      TRINE & METCALF, PC
FAGAN        CHARLES A         FL      92-9472           TRILLING, ROBERT A                           COOK           JOHN          CO      2002 CV 1299    TRINE & METCALF, PC
GILL         TED G             FL      92-9472           TRILLING, ROBERT A                           COOKE          ARTHUR C      CO      96 CV 1428-4    TRINE & METCALF, PC
GILLUM       ROBERT F          FL      92-9469           TRILLING, ROBERT A                           CORDOVA        LEO           CO      2001CV1483      TRINE & METCALF, PC
GLEATON      THOMAS C          FL      92-9470           TRILLING, ROBERT A                           CORTESE        ROSEMARY      CO      2001CV1483      TRINE & METCALF, PC
GOODSON      CHARLES A         FL      92-9470           TRILLING, ROBERT A                           COSSA          ANGELO        CO      99CV1879-5      TRINE & METCALF, PC
GRAVEL       GUY               FL      92-9472           TRILLING, ROBERT A                           CROCOMBE       KENNETH       CO      2001CV1565      TRINE & METCALF, PC
HOLMAN       CLYDE W           FL      92-9472           TRILLING, ROBERT A                           CRUZ           JOSE C        CO      2001CV1565      TRINE & METCALF, PC
JOHNSON      HOSEA L           FL      92-9470           TRILLING, ROBERT A                           DACE           FRANK         CO      2001CV1565      TRINE & METCALF, PC
JOHNSON      JESSE F           FL      92-9472           TRILLING, ROBERT A                           DASE           JOHN C        CO      2001CV1319      TRINE & METCALF, PC
JORDAN       ALTON W           FL      92-9470           TRILLING, ROBERT A                           DAVIS          HOWARD D      CO      2001CV711       TRINE & METCALF, PC
JOYNER       RAYMOND H         FL      92-9469           TRILLING, ROBERT A                           DENARDO        LOUIS         CO      2001CV1565      TRINE & METCALF, PC
JUSTICE      JIMMY L           FL      92-9470           TRILLING, ROBERT A                           DETELLO        EMILIO        CO      2001CV1319      TRINE & METCALF, PC

                                                                                                                                                             Appendix A - 532
                                      Case 17-03105            Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                Document Page 551 of 624
Claimant      Claimant      State                                                               Claimant      Claimant       State
Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name     Filed   Docket Number   Primary Plaintiff Counsel
DIONIGI       RUDOLPH       CO      2001 CV 1676    TRINE & METCALF, PC                         MONDRAGON     JOSE           CO      2001CV1483      TRINE & METCALF, PC
DOMINGO       RUDOLPH       CO      2001CV1565      TRINE & METCALF, PC                         MONTELONGO    ALBERT         CO      2001CV1565      TRINE & METCALF, PC
DURAN         AGAPITO V     CO      2001CV1565      TRINE & METCALF, PC                         MONTIEL       DAN S          CO      2001CV1483      TRINE & METCALF, PC
DURAN         DONACEANO A   CO      2001CV1483      TRINE & METCALF, PC                         MOORE         GILBERT E      CO      2001CV1483      TRINE & METCALF, PC
ELKINS        FRANCIS       CO      97 CV 1212      TRINE & METCALF, PC                         MUHIC         JOHN H         CO      2001CV1565      TRINE & METCALF, PC
ERCUL         PETE          CO      2001CV1483      TRINE & METCALF, PC                         MULLINAX      OBIE D         CO      2001CV1565      TRINE & METCALF, PC
FISHER        HENRY         CO      2001CV1483      TRINE & METCALF, PC                         MUNOZ         GENARO L       CO      2004CV325       TRINE & METCALF, PC
FLORES        LIBERATO      CO      2001CV1565      TRINE & METCALF, PC                         OETKEN        DALE E         CO      2000CV316-3     TRINE & METCALF, PC
FORD          WILLIAM H     CO      2004CV1021      TRINE & METCALF, PC                         OLQUIN        LOUIE A        CO      2001CV1483      TRINE & METCALF, PC
FOSSCECO      MIKE N        CO      2001CV1319      TRINE & METCALF, PC                         ORTEGA        ANTONIO        CO      2001CV1483      TRINE & METCALF, PC
FOX           THOMAS F      CO      2001CV1483      TRINE & METCALF, PC                         ORTEGA        FAUSTIN        CO      2001CV1319      TRINE & METCALF, PC
FREIBERG      KENNETH       CO      2001 CV 1409    TRINE & METCALF, PC                         PETERS        ALVIN          CO      2001CV507       TRINE & METCALF, PC
GALLEGOS      WAYNE         CO      2001CV1483      TRINE & METCALF, PC                         POSEY         RICHARD        CO      2003 CV 114     TRINE & METCALF, PC
GARCIA        GARFIELD G    CO      2001CV1565      TRINE & METCALF, PC                         PUGA          CHARLES A      CO      2001CV1483      TRINE & METCALF, PC
GARCIA        GERALD A      CO      2001CV1319      TRINE & METCALF, PC                         QUINN         WAYNE          CO      2001CV663       TRINE & METCALF, PC
GARRISON      JERRY G       CO      96 CV 1011-5    TRINE & METCALF, PC                         REECE         ORA D          CO      96 CV 366-3     TRINE & METCALF, PC
GILBERT       ROBERT        CO      99CV35-5        TRINE & METCALF, PC                         RENSLOW       JOHN A         CO      2001CV1565      TRINE & METCALF, PC
GILL          HAROLD        CO      2001CV663       TRINE & METCALF, PC                         REYNOLDS      GLEN           CO      2002 CV 1202    TRINE & METCALF, PC
GIORDANO      EUGENE J      CO      2001CV1565      TRINE & METCALF, PC                         RIFFEL        JAKE M         CO      96 CV 1547-4    TRINE & METCALF, PC
GOMEZ         IGNACIO       CO      2001CV711       TRINE & METCALF, PC                         RIVERA        GREGORY N      CO      2001CV1483      TRINE & METCALF, PC
GOMEZ         ROBERT        CO      2000CV522-3     TRINE & METCALF, PC                         ROBERTS       DONALD         CO      99CV731         TRINE & METCALF, PC
GONZALES      ERNEST H      CO      2001CV1565      TRINE & METCALF, PC                         RODRIGUEZ     PILAR          CO      2001CV1565      TRINE & METCALF, PC
GONZALES      FILIBERTO     CO      2001CV1565      TRINE & METCALF, PC                         ROWETT        SIDNEY W       CO      2001CV1565      TRINE & METCALF, PC
GRAY          HAROLD E      CO      2006CV3952      TRINE & METCALF, PC                         SAINDON       RAYMOND        CO      2001CV1565      TRINE & METCALF, PC
GRIFFITH      VERN L        CO      2001CV1565      TRINE & METCALF, PC                         SALAS         ENASO G        CO      2001CV1565      TRINE & METCALF, PC
GROSS         GILBERT       CO      96 CV 1454-5    TRINE & METCALF, PC                         SANCHEZ       EDWARD         CO      2001CV1483      TRINE & METCALF, PC
GUARA         FIDEL         CO      2001CV1483      TRINE & METCALF, PC                         SANCHEZ       PHILLIP G      CO      2001CV1565      TRINE & METCALF, PC
GUERRERO      JOE           CO      2001CV1565      TRINE & METCALF, PC                         SANCHEZ       RAY J          CO      2001CV1483      TRINE & METCALF, PC
GWIN          GLEN          CO      2001 CV 1676    TRINE & METCALF, PC                         SANTISTEVEN   RUBEN          CO      2001CV1483      TRINE & METCALF, PC
HADLEY        WILLIAM J     CO      2001CV1565      TRINE & METCALF, PC                         SANTORNO      PETER          CO      2001CV711       TRINE & METCALF, PC
HARING        ELLIS E       CO      98CV2111-1      TRINE & METCALF, PC                         SAPP          JOHN F         CO      96 CV 366-3     TRINE & METCALF, PC
HERNANDEZ     SEVERINO      CO      2001CV1319      TRINE & METCALF, PC                         SISNEROS      NICK R         CO      2001CV1319      TRINE & METCALF, PC
HERRERA       PHILLIP       CO      2006CV3972      TRINE & METCALF, PC                         SKORNIAK      JAKE           CO      2001CV1483      TRINE & METCALF, PC
HIGGINS       HERBERT W     CO      2001CV1565      TRINE & METCALF, PC                         SOBIRRANSKI   EDWARD         CO      2001CV1483      TRINE & METCALF, PC
HILL          KENNETH L     CO      2001CV1565      TRINE & METCALF, PC                         SODERQUIST    VINCENT        CO      2002 CV 859     TRINE & METCALF, PC
HOCHEVAR      HENRY         CO      2001CV1483      TRINE & METCALF, PC                         STINGLEY      ROGER          CO      2002 CV 1238    TRINE & METCALF, PC
HUCK          PHILLIP W     CO      01 CV1607       TRINE & METCALF, PC                         STOUT         GARY           CO      2001CV1565      TRINE & METCALF, PC
INGRAM        HOWARD        CO      97 CV513-5      TRINE & METCALF, PC                         STRINGER      BILLY D        CO      2001CV1565      TRINE & METCALF, PC
INSKEEP       VAUGHN C      CO      99CV1451-5      TRINE & METCALF, PC                         STRUBEL       RUDY R         CO      2001CV1565      TRINE & METCALF, PC
JAMIESON      CLYDE B       CO      99CV1737-2      TRINE & METCALF, PC                         SUPPLE        WILLIAM        CO      2001CV507       TRINE & METCALF, PC
JOHNSON       LOUIS         CO      2001CV1483      TRINE & METCALF, PC                         SWEET         EUGENE         CO      2001CV711       TRINE & METCALF, PC
JOHNSTON      HENRY W       CO      2001CV1483      TRINE & METCALF, PC                         TRASK         ANDREW A       CO      2001CV1483      TRINE & METCALF, PC
KIRKWOOD      PORTER        CO      2001CV663       TRINE & METCALF, PC                         TROTTER       CROCKETT       CO      2001CV711       TRINE & METCALF, PC
KNISLEY       RAYMOND A     CO      2001CV1483      TRINE & METCALF, PC                         TRUJILLO      JOE A          CO      2001CV1565      TRINE & METCALF, PC
KOCHEVAR      JOHN A        CO      2001CV1565      TRINE & METCALF, PC                         TRUJILLO      JOSE           CO      2001CV1483      TRINE & METCALF, PC
KRANTZ        JOHN J        CO      2004CV210       TRINE & METCALF, PC                         TURSICK       PAUL           CO      96 CV 366-3     TRINE & METCALF, PC
LANE          HAROLD        CO      2001CV1483      TRINE & METCALF, PC                         VALDEZ        BEN G          CO      2001CV1565      TRINE & METCALF, PC
LATSON        JOSEPH A      CO      99CV1032-5      TRINE & METCALF, PC                         VALDEZ        BENJAMIN       CO      2001CV1319      TRINE & METCALF, PC
LAVELETT      LEONARD       CO      2001CV1483      TRINE & METCALF, PC                         VALDEZ        ERNEST         CO      2001CV507       TRINE & METCALF, PC
LEATHERBERY   CARL D        CO      2001CV1565      TRINE & METCALF, PC                         VALDEZ        LEONARD        CO      2001CV507       TRINE & METCALF, PC
LETASKY       JOHN          MT      80754           TRINE & METCALF, PC                         VANHOOSER     DAVID R        CO      2002 CV 767     TRINE & METCALF, PC
LINDSEY       HUGH          CO      2001CV1483      TRINE & METCALF, PC                         VEGA          MANUEL D       CO      2001CV1483      TRINE & METCALF, PC
LIPTAK        EDWARD M      CO      2001CV1483      TRINE & METCALF, PC                         VELARDE       ESPIRIDION L   CO      2001CV711       TRINE & METCALF, PC
LUCERO        CARLOS        CO      2001CV1565      TRINE & METCALF, PC                         VELASQUEZ     JOE M          CO      2001CV1483      TRINE & METCALF, PC
LUCERO        JOHN I        CO      2006CV3972      TRINE & METCALF, PC                         VIGIL         JUAN A         CO      2001CV711       TRINE & METCALF, PC
LUCERO        JOSE L        CO      2001CV1565      TRINE & METCALF, PC                         WALTERS       RAYMOND        CO      2001CV1483      TRINE & METCALF, PC
MAESTAS       RICHARD B     CO      2001CV1483      TRINE & METCALF, PC                         WATKINS       ALAN K         CO      99CV838         TRINE & METCALF, PC
MAEZ          RAYMOND A     CO      2001CV1565      TRINE & METCALF, PC                         WILLIAMS      JOHN H         CO      2001CV1565      TRINE & METCALF, PC
MARTIN        FRANK         CO      98CV1581-3      TRINE & METCALF, PC                         YENGLIN       CHARLES A      CO      99CV2039-2      TRINE & METCALF, PC
MARTINEZ      ANDRES        CO      2001CV1483      TRINE & METCALF, PC                         ZINKO         ROBERT         CO      2001CV1483      TRINE & METCALF, PC
MARTINEZ      BENNIE P      CO      2001CV1565      TRINE & METCALF, PC                         ABRAMS        RUNETTE        MS      2002-77         TULLOS & TULLOS
MARTINEZ      JOE R         CO      2001CV1565      TRINE & METCALF, PC                         ADAMS         JAMES E        MS      2002-77         TULLOS & TULLOS
MARTINEZ      JUAN L        CO      2001CV1565      TRINE & METCALF, PC                         ADAMS         MARY           MS      2002-77         TULLOS & TULLOS
MARTINEZ      SUSANO        CO      2001CV1483      TRINE & METCALF, PC                         ALEXANDER     JAMES R        MS      2002-77         TULLOS & TULLOS
MARTINEZ      TOM J         CO      2001CV1483      TRINE & METCALF, PC                         ALLEN         DOROTHY M      MS      2002-77         TULLOS & TULLOS
MASCARENAZ    BERNIE L      CO      01CV1177        TRINE & METCALF, PC                         ALLEN         EDITH M        MS      2002-77         TULLOS & TULLOS
MATTEI        GEORGE        CO      99CV730         TRINE & METCALF, PC                         ALLEN         VALENTINE      MS      2002-77         TULLOS & TULLOS
MATTHEWS      BILLIE E      CO      99CV1733-3      TRINE & METCALF, PC                         ANDERSON      BOBBY          MS      2002-77         TULLOS & TULLOS
MAYO          JOSEPH N      CO      2001CV1483      TRINE & METCALF, PC                         ANDERSON      DAISY L        MS      2002-77         TULLOS & TULLOS
MCCARTEE      LARRY L       CO      2001CV1483      TRINE & METCALF, PC                         ANDREWS       EDNA V         MS      2002-77         TULLOS & TULLOS
MCDONALD      JOSEPH E      CO      2001CV1319      TRINE & METCALF, PC                         ANDREWS       WILLIE M       MS      2002-77         TULLOS & TULLOS
MCMILLIAN     RICHARD       CO      2006CV3972      TRINE & METCALF, PC                         ANTHONY       MARY N         MS      2002-77         TULLOS & TULLOS
MCNEIL        BAYNAIRD M    CO      99CV1880-3      TRINE & METCALF, PC                         ARENDER       JOHNNY L       MS      2002-77         TULLOS & TULLOS
MEDINA        CORY          CO      2001CV507       TRINE & METCALF, PC                         ARNOLD        MONTEEN S      MS      2002-77         TULLOS & TULLOS
MOLELLO       ARTHUR        CO      2001CV1565      TRINE & METCALF, PC                         AUTRY         FLORENCE       MS      2002-77         TULLOS & TULLOS
MOLTHAN       JULIUS        CO      2001CV1565      TRINE & METCALF, PC                         AVERY         BRENDA         MS      2002-77         TULLOS & TULLOS

                                                                                                                                                       Appendix A - 533
                                      Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                Document Page 552 of 624
Claimant      Claimant      State                                                               Claimant     Claimant     State
Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
BAGWELL       SAMUEL J      MS      2002-77         TULLOS & TULLOS                             CRAWFORD     CHARLES E    MS      2002-77         TULLOS & TULLOS
BAKER         JB            MS      2002-77         TULLOS & TULLOS                             CRAWFORD     WALTER C     MS      2002-77         TULLOS & TULLOS
BARFIELD      RICHARD L     MS      2002-77         TULLOS & TULLOS                             CRAWLEY      ERNEST       MS      2002-77         TULLOS & TULLOS
BARLOW        MARY M        MS      2002-77         TULLOS & TULLOS                             CRAYTON      ALBERTA      MS      2002-77         TULLOS & TULLOS
BARNES        BOBBY         MS      2002-77         TULLOS & TULLOS                             CRITTENDEN   ESSIE D      MS      2002-77         TULLOS & TULLOS
BARNES        MARY L        MS      2002-77         TULLOS & TULLOS                             CROSBY       HAVELYN      MS      2002-77         TULLOS & TULLOS
BASS          MARY F        MS      2002-77         TULLOS & TULLOS                             CROWLEY      GROVER       MS      2002-77         TULLOS & TULLOS
BATES         WILLIE J      MS      2002-77         TULLOS & TULLOS                             CRUM         TOMMIE L     MS      2002-77         TULLOS & TULLOS
BATTLE        CYNTHIA D     MS      2002-77         TULLOS & TULLOS                             CULLARS      ROBERT       MS      2002-77         TULLOS & TULLOS
BELK          JOSEPHINE     MS      2002-77         TULLOS & TULLOS                             CURTIS       WILLIE L     MS      2002-77         TULLOS & TULLOS
BELL          ALBERT G      MS      2002-77         TULLOS & TULLOS                             DAILEY       EDITH M      MS      2002-77         TULLOS & TULLOS
BELL          ALICE         MS      2002-77         TULLOS & TULLOS                             DAVENPORT    MATLEAN      MS      2002-77         TULLOS & TULLOS
BELL          CARRIE C      MS      2002-77         TULLOS & TULLOS                             DAVIS        INEZ M       MS      2002-77         TULLOS & TULLOS
BENTON        MYRA J        MS      2002-77         TULLOS & TULLOS                             DAVIS        RALPH L      MS      2002-77         TULLOS & TULLOS
BILES         GLADYS E      MS      2002-77         TULLOS & TULLOS                             DAVIS        ROBERT       MS      2002-77         TULLOS & TULLOS
BLALOCK       WALTER J      MS      2002-77         TULLOS & TULLOS                             DAVIS        ROBERT D     MS      2002-77         TULLOS & TULLOS
BLOUNT        MARJORIE C    MS      2002-77         TULLOS & TULLOS                             DAVIS        RUTHIE J     MS      2002-77         TULLOS & TULLOS
BOBO          ROY H         MS      2002-77         TULLOS & TULLOS                             DAVIS        VONCILE S    MS      2002-77         TULLOS & TULLOS
BODNER        RICHARD E     MS      2002-77         TULLOS & TULLOS                             DAWSON       CHARLES      MS      2002-77         TULLOS & TULLOS
BOGAN         FLOSSIE W     MS      2002-77         TULLOS & TULLOS                             DEES         CLARA E      MS      2002-77         TULLOS & TULLOS
BOLDING       ESSIE E       MS      2002-77         TULLOS & TULLOS                             DEMORE       PARRIS R     MS      2002-77         TULLOS & TULLOS
BONEY         ALONZO        MS      2002-77         TULLOS & TULLOS                             DEYOUNG      EDDIE E      MS      2002-77         TULLOS & TULLOS
BORRELL       ALFRED        MS      2002-77         TULLOS & TULLOS                             DILMORE      BOBBIE J     MS      2002-77         TULLOS & TULLOS
BORRELL       VICKIE S      MS      2002-77         TULLOS & TULLOS                             DIXSON       JH           MS      2002-77         TULLOS & TULLOS
BOWEN         LINDA W       MS      2002-77         TULLOS & TULLOS                             DONALD       JB           MS      2002-77         TULLOS & TULLOS
BOYD          JANIE         MS      2002-77         TULLOS & TULLOS                             DRAIN        PEARLIE      MS      2002-77         TULLOS & TULLOS
BOYKIN        PAULINE K     MS      2002-77         TULLOS & TULLOS                             DUCKWORTH    RONNIE O     MS      2002-77         TULLOS & TULLOS
BROADHEAD     ETHEL K       MS      2002-77         TULLOS & TULLOS                             DUFRESNE     KATHY P      MS      2002-77         TULLOS & TULLOS
BROGDEN       AUSTELLE      MS      2002-77         TULLOS & TULLOS                             DUKES        LUCILLE H    MS      2002-77         TULLOS & TULLOS
BROOKS        BERTIE A      MS      2002-77         TULLOS & TULLOS                             DUKES        RUBY G       MS      2002-77         TULLOS & TULLOS
BROOME        NORMA G       MS      2002-77         TULLOS & TULLOS                             DUNCAN       BILLY J      MS      2002-77         TULLOS & TULLOS
BROWN         DOROTHY S     MS      2002-77         TULLOS & TULLOS                             DUNCAN       SAM          MS      2002-77         TULLOS & TULLOS
BROWN         HUBERT        MS      2002-77         TULLOS & TULLOS                             DUNN         SARA         MS      2002-77         TULLOS & TULLOS
BROWN         IDA           MS      2002-77         TULLOS & TULLOS                             DUNSON       MARY S       MS      2002-77         TULLOS & TULLOS
BROWN         WILLIAM J     MS      2002-77         TULLOS & TULLOS                             DYKES        MARIAN C     MS      2002-77         TULLOS & TULLOS
BRUNDIDGE     LOUISE        MS      2002-77         TULLOS & TULLOS                             EAST         GEORGIA B    MS      2002-77         TULLOS & TULLOS
BRYANT        BOBBY L       MS      2002-77         TULLOS & TULLOS                             ELLERBEE     DOTIE        MS      2002-77         TULLOS & TULLOS
BRYANT        ETHEL W       MS      2002-77         TULLOS & TULLOS                             ELROD        CAROLYN      MS      2002-77         TULLOS & TULLOS
BUCKLEY       RUBY J        MS      2002-77         TULLOS & TULLOS                             ENGLAND      MAGGIE M     MS      2002-77         TULLOS & TULLOS
BUNN          BOBBY L       MS      2002-77         TULLOS & TULLOS                             FAIRCHILD    GRACE        MS      2002-77         TULLOS & TULLOS
BUSBIN        FAY W         MS      2002-77         TULLOS & TULLOS                             FAIRCHILD    LEONARD      MS      2002-77         TULLOS & TULLOS
BUTLER        BUCK          MS      2002-77         TULLOS & TULLOS                             FARLEY       ADDRENE      MS      2002-77         TULLOS & TULLOS
BYRD          OBADIAH       MS      2002-77         TULLOS & TULLOS                             FLAKES       CHARLIE F    MS      2002-77         TULLOS & TULLOS
CALLAHAN      DOUGLAS F     MS      2002-77         TULLOS & TULLOS                             FLEMING      DORIS N      MS      2002-77         TULLOS & TULLOS
CALLOWAY      LEE E         MS      2002-77         TULLOS & TULLOS                             FLEMING      NATALIE      MS      2002-77         TULLOS & TULLOS
CAMPBELL      VERA          MS      2002-77         TULLOS & TULLOS                             FLETCHER     JAMES D      MS      2002-77         TULLOS & TULLOS
CAMPBELL      WILLIAM       MS      2002-77         TULLOS & TULLOS                             FLOYD        JAMES        MS      2002-77         TULLOS & TULLOS
CARSON        CHRISTINE O   MS      2002-77         TULLOS & TULLOS                             FOGARTY      JOHNNY M     MS      2002-77         TULLOS & TULLOS
CARSTARPHEN   WILLIE C      MS      2002-77         TULLOS & TULLOS                             FOGARTY      WILLIE       MS      2002-77         TULLOS & TULLOS
CARTER        JAMES         MS      2002-77         TULLOS & TULLOS                             FORD         BERNARD      MS      2002-77         TULLOS & TULLOS
CARTER        MARY T        MS      2002-77         TULLOS & TULLOS                             FORD         NELL A       MS      2002-77         TULLOS & TULLOS
CASTILE       MARY A        MS      2002-77         TULLOS & TULLOS                             FOSTER       BARBARA A    MS      2002-77         TULLOS & TULLOS
CHAMBLISS     TAL E         MS      2002-77         TULLOS & TULLOS                             FOSTER       BERTHA B     MS      2002-77         TULLOS & TULLOS
CHAPMAN       ANSEL         MS      2002-77         TULLOS & TULLOS                             FRAZIER      CHARLIE      MS      2002-77         TULLOS & TULLOS
CHAPMAN       HENRY C       MS      2002-77         TULLOS & TULLOS                             FREEMAN      EDDIE        MS      2002-77         TULLOS & TULLOS
CHILDS        GERALDINE G   MS      2002-77         TULLOS & TULLOS                             FULLER       RALPH W      MS      2002-77         TULLOS & TULLOS
CLAY          CARTHELL      MS      2002-77         TULLOS & TULLOS                             FUSSELL      WALLACE L    MS      2002-77         TULLOS & TULLOS
CLOUDUS       LUCILLE       MS      2002-77         TULLOS & TULLOS                             GALLASPY     ROSIE L      MS      2002-77         TULLOS & TULLOS
COCHRAN       VIVIAN D      MS      2002-77         TULLOS & TULLOS                             GAMMAGE      MARY E       MS      2002-77         TULLOS & TULLOS
COHEN         DONALD W      MS      2002-77         TULLOS & TULLOS                             GARDNER      CHRISTINE    MS      2002-77         TULLOS & TULLOS
COLEMAN       WALLACE       MS      2002-77         TULLOS & TULLOS                             GARNER       BARBARA C    MS      2002-77         TULLOS & TULLOS
COLLIER       LAURA N       MS      2002-77         TULLOS & TULLOS                             GARNER       RONNIE       MS      2002-77         TULLOS & TULLOS
COLLINS       JAMES B       MS      2002-77         TULLOS & TULLOS                             GARRISON     BOBBY L      MS      2002-77         TULLOS & TULLOS
COOPER        JIMMIE L      MS      2002-77         TULLOS & TULLOS                             GARRISON     TERRY M      MS      2002-77         TULLOS & TULLOS
COOPER        JOSEPH        MS      2002-77         TULLOS & TULLOS                             GAY          ALFRED B     MS      2002-77         TULLOS & TULLOS
COPELAND      ROBERT L      MS      2002-77         TULLOS & TULLOS                             GAY          DORIS S      MS      2002-77         TULLOS & TULLOS
COPELAND      WILLIE J      MS      2002-77         TULLOS & TULLOS                             GIBSON       LUCILLE      MS      2002-77         TULLOS & TULLOS
CORLEY        RUTH M        MS      2002-77         TULLOS & TULLOS                             GILBERT      CHARLES      MS      2002-77         TULLOS & TULLOS
COSBY         DERRICK L     MS      2002-77         TULLOS & TULLOS                             GILLIAM      DARRELL      MS      2002-77         TULLOS & TULLOS
COURTLAND     CORNELIUS N   MS      2002-77         TULLOS & TULLOS                             GILLIAM      GEORGE T     MS      2002-77         TULLOS & TULLOS
COX           MARY J        MS      2002-77         TULLOS & TULLOS                             GILLIAM      GLORIA S     MS      2002-77         TULLOS & TULLOS
COX           MARY L        MS      2002-77         TULLOS & TULLOS                             GLADNEY      CHARLES E    MS      2002-77         TULLOS & TULLOS
COX           ROBERT E      MS      2002-77         TULLOS & TULLOS                             GLENN        OZELL        MS      2002-77         TULLOS & TULLOS
CRAFT         EUEL D        MS      2002-77         TULLOS & TULLOS                             GOINS        VIRGINIA P   MS      2002-77         TULLOS & TULLOS
CRAFT         ROBERT        MS      2002-77         TULLOS & TULLOS                             GOLSTON      MINNIE R     MS      2002-77         TULLOS & TULLOS
CRAWFORD      ANNIE R       MS      2002-77         TULLOS & TULLOS                             GOOD         MARY E       MS      2002-77         TULLOS & TULLOS

                                                                                                                                                    Appendix A - 534
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                               Document Page 553 of 624
Claimant     Claimant      State                                                               Claimant     Claimant     State
Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
GOODE        ORTHEL L      MS      2002-77         TULLOS & TULLOS                             LAMBERT      BENJAMIN D   MS      2002-77         TULLOS & TULLOS
GORDON       DOROTHY C     MS      2002-77         TULLOS & TULLOS                             LANE         CATHALEEN    MS      2002-77         TULLOS & TULLOS
GORDON       DOROTHY L     MS      2002-77         TULLOS & TULLOS                             LANE         ROY L        MS      2002-77         TULLOS & TULLOS
GORDON       STEPHEN       MS      2002-77         TULLOS & TULLOS                             LANIER       LULA M       MS      2002-77         TULLOS & TULLOS
GORDY        CLARENCE      MS      2002-77         TULLOS & TULLOS                             LAWSON       GEORGE W     MS      2002-77         TULLOS & TULLOS
GORDY        GWENDOLYN B   MS      2002-77         TULLOS & TULLOS                             LAYTON       EVELYN M     MS      2002-77         TULLOS & TULLOS
GORE         SAM H         MS      2002-77         TULLOS & TULLOS                             LEE          MARY G       MS      2002-77         TULLOS & TULLOS
GRADY        DOROTHY E     MS      2002-77         TULLOS & TULLOS                             LEE          MILDRED      MS      2002-77         TULLOS & TULLOS
GRANT        HORACE        MS      2002-77         TULLOS & TULLOS                             LEWIS        TOM          MS      2002-77         TULLOS & TULLOS
GRANT        PATRICIA D    MS      2002-77         TULLOS & TULLOS                             LINDER       YVONNE       MS      2002-77         TULLOS & TULLOS
GRAVES       GLADYS        MS      2002-77         TULLOS & TULLOS                             LINDSAY      CLIFFORD     MS      2002-77         TULLOS & TULLOS
GRAY         MARY L        MS      2002-77         TULLOS & TULLOS                             LINTON       PEARLIE M    MS      2002-77         TULLOS & TULLOS
GREENWOOD    BARBARA J     MS      2002-77         TULLOS & TULLOS                             LIPHAM       MOLLY J      MS      2002-77         TULLOS & TULLOS
GRIFFIN      CAROL E       MS      2002-77         TULLOS & TULLOS                             LITTLEJOHN   PATSY A      MS      2002-77         TULLOS & TULLOS
GRIFFIN      DOYLE R       MS      2002-77         TULLOS & TULLOS                             LUCKERSON    WILLIE M     MS      2002-77         TULLOS & TULLOS
GROOMES      GEORGE E      MS      2002-77         TULLOS & TULLOS                             LUMMUS       HAZEL        MS      2002-77         TULLOS & TULLOS
GRUBBS       ONITA         MS      2002-77         TULLOS & TULLOS                             LYONS        FRANKLIN     MS      2002-77         TULLOS & TULLOS
GUNN         PAMELA M      MS      2002-77         TULLOS & TULLOS                             MABRY        MITTIE E     MS      2002-77         TULLOS & TULLOS
HAIRE        LILLIAN       MS      2002-77         TULLOS & TULLOS                             MADISON      JAMES C      MS      2002-77         TULLOS & TULLOS
HALL         WILLIAM       MS      2002-77         TULLOS & TULLOS                             MAHOGANY     FLOYD        MS      2002-77         TULLOS & TULLOS
HAMILTON     ANNIE R       MS      2002-77         TULLOS & TULLOS                             MAHONE       DOROTHY      MS      2002-77         TULLOS & TULLOS
HAMPTON      EDNA F        MS      2002-77         TULLOS & TULLOS                             MALONE       DELOISE S    MS      2002-77         TULLOS & TULLOS
HARDEN       JIMMY C       MS      2002-77         TULLOS & TULLOS                             MANESS       RONALD S     MS      2002-77         TULLOS & TULLOS
HARDY        EBBIE L       MS      2002-77         TULLOS & TULLOS                             MANN         FRANKIE      MS      2002-77         TULLOS & TULLOS
HARLING      LAWRENCE      MS      2002-77         TULLOS & TULLOS                             MASSEY       BEATRICE H   MS      2002-77         TULLOS & TULLOS
HARRIS       BETTY L       MS      2002-77         TULLOS & TULLOS                             MASSEY       THOMAS       MS      2002-77         TULLOS & TULLOS
HARRIS       OSCAR         MS      2002-77         TULLOS & TULLOS                             MCALPIN      DARNELL M    MS      2002-77         TULLOS & TULLOS
HARRIS       WILLIE J      MS      2002-77         TULLOS & TULLOS                             MCCANTS      JOSEPHINE    MS      2002-77         TULLOS & TULLOS
HART         GENEVA        MS      2002-77         TULLOS & TULLOS                             MCCORMICK    BLANCHE M    MS      2002-77         TULLOS & TULLOS
HARVEY       LOIS L        MS      2002-77         TULLOS & TULLOS                             MCCOY        EARNEST      MS      2002-77         TULLOS & TULLOS
HAYES        WILLIAM D     MS      2002-77         TULLOS & TULLOS                             MCCRARY      JUDITH       MS      2002-77         TULLOS & TULLOS
HAYNES       OPAL M        MS      2002-77         TULLOS & TULLOS                             MCDANIEL     BOB          MS      2002-77         TULLOS & TULLOS
HEATH        JOSEPH        MS      2002-77         TULLOS & TULLOS                             MCDANIEL     MAMIE L      MS      2002-77         TULLOS & TULLOS
HELMS        EDGAR L       MS      2002-77         TULLOS & TULLOS                             MCDANIEL     MORRIS A     MS      2002-77         TULLOS & TULLOS
HELMS        SARA A        MS      2002-77         TULLOS & TULLOS                             MCDONALD     GLADYS V     MS      2002-77         TULLOS & TULLOS
HENDERSON    PATRICIA A    MS      2002-77         TULLOS & TULLOS                             MCDONALD     JUANITA B    MS      2002-77         TULLOS & TULLOS
HENDERSON    VIVIAN A      MS      2002-77         TULLOS & TULLOS                             MCGHEE       JEAN         MS      2002-77         TULLOS & TULLOS
HICKS        DAVID D       MS      2002-77         TULLOS & TULLOS                             MCKEE        ANNIS B      MS      2002-77         TULLOS & TULLOS
HICKS        LENA D        MS      2002-77         TULLOS & TULLOS                             MCRAE        GEORGIA      MS      2002-77         TULLOS & TULLOS
HILL         DORIS         MS      2002-77         TULLOS & TULLOS                             MCWILLIAMS   TINY E       MS      2002-77         TULLOS & TULLOS
HILL         FLORA         MS      2002-77         TULLOS & TULLOS                             MEADOWS      ALICE        MS      2002-77         TULLOS & TULLOS
HIXON        ARTHUR G      MS      2002-77         TULLOS & TULLOS                             MEEKS        ANNIE M      MS      2002-77         TULLOS & TULLOS
HOBBS        DORIS M       MS      2002-77         TULLOS & TULLOS                             MERRITT      HARRIS       MS      2002-77         TULLOS & TULLOS
HOLDEN       MARTHA        MS      2002-77         TULLOS & TULLOS                             MEWBOURN     LARRY P      MS      2002-77         TULLOS & TULLOS
HOLMES       LEWIS         MS      2002-77         TULLOS & TULLOS                             MILES        AC           MS      2002-77         TULLOS & TULLOS
HOLT         MAXINE T      MS      2002-77         TULLOS & TULLOS                             MILES        CHARLIE M    MS      2002-77         TULLOS & TULLOS
HOUSTON      MASSEY        MS      2002-77         TULLOS & TULLOS                             MILLER       ROSE A       MS      2002-77         TULLOS & TULLOS
HOWARD       GARNETT       MS      2002-77         TULLOS & TULLOS                             MILLS        HENRY        MS      2002-77         TULLOS & TULLOS
HOWARD       MAGGIE        MS      2002-77         TULLOS & TULLOS                             MILSAP       JAMES W      MS      2002-77         TULLOS & TULLOS
HOWE         JEWELL        MS      2002-77         TULLOS & TULLOS                             MINTON       DAVID        MS      2002-77         TULLOS & TULLOS
HUBBARD      SHIRLEY       MS      2002-77         TULLOS & TULLOS                             MITCHELL     CLIFFORD     MS      2002-77         TULLOS & TULLOS
HUDLEY       JOHNNIE B     MS      2002-77         TULLOS & TULLOS                             MIXON        GEORGIA M    MS      2002-77         TULLOS & TULLOS
HUDSON       EMMA O        MS      2002-77         TULLOS & TULLOS                             MIXON        JOHNNIE W    MS      2002-77         TULLOS & TULLOS
HUDSON       THOMAS        MS      2002-77         TULLOS & TULLOS                             MOFFETT      ROBERT L     MS      2002-77         TULLOS & TULLOS
HUNNICUTT    OREA B        MS      2002-77         TULLOS & TULLOS                             MOORE        ANDREW       MS      2002-77         TULLOS & TULLOS
HUNTER       RALPH R       MS      2002-77         TULLOS & TULLOS                             MOORE        ISAAC        MS      2002-77         TULLOS & TULLOS
HUNTER       WILLIE        MS      2002-77         TULLOS & TULLOS                             MOORE        OLIVIA D     MS      2002-77         TULLOS & TULLOS
HUTCHINSON   ELOUISE M     MS      2002-77         TULLOS & TULLOS                             MOORE        THOMAS       MS      2002-77         TULLOS & TULLOS
IVINS        HAZEL B       MS      2002-77         TULLOS & TULLOS                             MOORE        WILMA B      MS      2002-77         TULLOS & TULLOS
JACKS        ANNIE P       MS      2002-77         TULLOS & TULLOS                             MORTON       DONALD       MS      2002-77         TULLOS & TULLOS
JACKSON      ALBERT        MS      2002-77         TULLOS & TULLOS                             MOSS         FULTON W     MS      2002-77         TULLOS & TULLOS
JACKSON      ALICE         MS      2002-77         TULLOS & TULLOS                             MOSS         WILLIAM C    MS      2002-77         TULLOS & TULLOS
JACOBS       RAYFIELD      MS      2002-77         TULLOS & TULLOS                             MOYE         LINDSEY      MS      2002-77         TULLOS & TULLOS
JAMES        MAGDALENE M   MS      2002-77         TULLOS & TULLOS                             NICHOLS      DIANNE       MS      2002-77         TULLOS & TULLOS
JEFFERSON    NATHANIEL     MS      2002-77         TULLOS & TULLOS                             NICKERSON    JOHNNY       MS      2002-77         TULLOS & TULLOS
JELKS        ALBERT        MS      2002-77         TULLOS & TULLOS                             NORTON       LEONARD W    MS      2002-77         TULLOS & TULLOS
JENKINS      ELMER O       MS      2002-77         TULLOS & TULLOS                             ODOM         TOMMY L      MS      2002-77         TULLOS & TULLOS
JOHNSON      PERRY C       MS      2002-77         TULLOS & TULLOS                             OSBON        RALPH        MS      2002-77         TULLOS & TULLOS
JONES        BARBARA       MS      2002-77         TULLOS & TULLOS                             OWENS        WILLIE J     MS      2002-77         TULLOS & TULLOS
JONES        JANNIE R      MS      2002-77         TULLOS & TULLOS                             PADGETT      MERION       MS      2002-77         TULLOS & TULLOS
JORDAN       MARY          MS      2002-77         TULLOS & TULLOS                             PARKER       MARY         MS      2002-77         TULLOS & TULLOS
KEENAN       BENNIE M      MS      2002-77         TULLOS & TULLOS                             PARKS        HUBERT E     MS      2002-77         TULLOS & TULLOS
KEYES        MARY A        MS      2002-77         TULLOS & TULLOS                             PARKS        WD           MS      2002-77         TULLOS & TULLOS
KEYES        RETHA M       MS      2002-77         TULLOS & TULLOS                             PARNELL      RAFORD       MS      2002-77         TULLOS & TULLOS
KNOX         CALLIE M      MS      2002-77         TULLOS & TULLOS                             PATE         EVELYN D     MS      2002-77         TULLOS & TULLOS
KNOX         JAMES         MS      2002-77         TULLOS & TULLOS                             PATTERSON    ALICE H      MS      2002-77         TULLOS & TULLOS

                                                                                                                                                   Appendix A - 535
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                               Document Page 554 of 624
Claimant      Claimant     State                                                               Claimant     Claimant      State
Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name    Filed   Docket Number    Primary Plaintiff Counsel
PAUL          JL           MS      2002-77         TULLOS & TULLOS                             SPEARS       HORACE        MS      2002-77          TULLOS & TULLOS
PEPPENHORST   SUSIE M      MS      2002-77         TULLOS & TULLOS                             SPENCER      LEONARD       MS      2002-77          TULLOS & TULLOS
PERRY         JOHN W       MS      2002-77         TULLOS & TULLOS                             SPOONER      DOROTHY       MS      2002-77          TULLOS & TULLOS
PETTY         LUCY P       MS      2002-77         TULLOS & TULLOS                             STEPHENS     CYNTHIA       MS      2002-77          TULLOS & TULLOS
PHILLIPS      JAMES H      MS      2002-77         TULLOS & TULLOS                             STEWART      ANNETTE       MS      2002-77          TULLOS & TULLOS
PHILLIPS      LINDA R      MS      2002-77         TULLOS & TULLOS                             STEWART      GRADY G       MS      2002-77          TULLOS & TULLOS
PHILLIPS      WILLIE J     MS      2002-77         TULLOS & TULLOS                             STRICKLAND   DOROTHY J     MS      2002-77          TULLOS & TULLOS
PINKHAM       CHARLES W    MS      2002-77         TULLOS & TULLOS                             STRINGER     GEORGE W      MS      2002-77          TULLOS & TULLOS
PIPER         ELIZABETH    MS      2002-77         TULLOS & TULLOS                             STROMAS      TIMOTHY       MS      2002-77          TULLOS & TULLOS
PIPER         ROBERT P     MS      2002-77         TULLOS & TULLOS                             SUMEREL      JAMES B       MS      2002-77          TULLOS & TULLOS
PIPPIN        FOY L        MS      2002-77         TULLOS & TULLOS                             TAYLOR       WILLIAM C     MS      2002-77          TULLOS & TULLOS
PITTS         WILLIE       MS      2002-77         TULLOS & TULLOS                             THOMAS       CLYDE W       MS      2002-77          TULLOS & TULLOS
POOLE         BOBBY W      MS      2002-77         TULLOS & TULLOS                             THOMAS       EDDIE         MS      2002-77          TULLOS & TULLOS
PRITCHARD     BARNEY F     MS      2002-77         TULLOS & TULLOS                             THOMAS       JERRY W       MS      2002-77          TULLOS & TULLOS
PROCTOR       CLIFFORD F   MS      2002-77         TULLOS & TULLOS                             THOMAS       KATHLEEN V    MS      2002-77          TULLOS & TULLOS
PROFIT        SEABRON      MS      2002-77         TULLOS & TULLOS                             THOMAS       LONNIE E      MS      2002-77          TULLOS & TULLOS
PUCKETT       ROBERT C     MS      2002-77         TULLOS & TULLOS                             THOMAS       SAMUEL        MS      2002-77          TULLOS & TULLOS
PULLIAM       WILLIE E     MS      2002-77         TULLOS & TULLOS                             THOMPSON     EUNICE O      MS      2002-77          TULLOS & TULLOS
RAILEY        RICHARD H    MS      2002-77         TULLOS & TULLOS                             THORNTON     MITTIE V      MS      2002-77          TULLOS & TULLOS
RAILEY        ROBERT L     MS      2002-77         TULLOS & TULLOS                             TIPPER       JOHN B        MS      2002-77          TULLOS & TULLOS
RAMSEY        HOWARD D     MS      2002-77         TULLOS & TULLOS                             TOLBERT      EDNA R        MS      2002-77          TULLOS & TULLOS
RANDALL       SAMMIE L     MS      2002-77         TULLOS & TULLOS                             TOMBERLIN    MARIAN L      MS      2002-77          TULLOS & TULLOS
REDD          NATHANIEL    MS      2002-77         TULLOS & TULLOS                             TRICE        CHRISTINE     MS      2002-77          TULLOS & TULLOS
REDDING       HARVEY L     MS      2002-77         TULLOS & TULLOS                             TRICE        WILLIAM       MS      2002-77          TULLOS & TULLOS
REED          ALBERT       MS      2002-77         TULLOS & TULLOS                             TUGGLE       ADA M         MS      2002-77          TULLOS & TULLOS
REEVES        MARGARET E   MS      2002-77         TULLOS & TULLOS                             TURNAGE      FLORA M       MS      2002-77          TULLOS & TULLOS
RICHARDSON    LEMACK       MS      2002-77         TULLOS & TULLOS                             TYUS         AC            MS      2002-77          TULLOS & TULLOS
RICKETT       CHARLES      MS      2002-77         TULLOS & TULLOS                             USSERY       LOLA C        MS      2002-77          TULLOS & TULLOS
RIGDON        JAMES C      MS      2002-77         TULLOS & TULLOS                             VAUGHN       MARY A        MS      2002-77          TULLOS & TULLOS
ROARK         JOSEPH K     MS      2002-77         TULLOS & TULLOS                             VAUGHN       VIOLA D       MS      2002-77          TULLOS & TULLOS
ROBINSON      LOUISE       MS      2002-77         TULLOS & TULLOS                             WALKER       CHRISTINE     MS      2002-77          TULLOS & TULLOS
ROBINSON      LUCILLE      MS      2002-77         TULLOS & TULLOS                             WALKER       DELMA         MS      2002-77          TULLOS & TULLOS
ROBINSON      RAYMOND L    MS      2002-77         TULLOS & TULLOS                             WALKER       JAMES T       MS      2002-77          TULLOS & TULLOS
ROGERS        ANDREW L     MS      2002-77         TULLOS & TULLOS                             WALKER       MARVIN        MS      2002-77          TULLOS & TULLOS
ROGERS        MARGARET A   MS      2002-77         TULLOS & TULLOS                             WALKER       SANDRA        MS      2002-77          TULLOS & TULLOS
ROSS          ELNORA       MS      2002-77         TULLOS & TULLOS                             WALLER       DOROTHY S     MS      2002-77          TULLOS & TULLOS
RUDOLPH       QUEEN E      MS      2002-77         TULLOS & TULLOS                             WARD         JOHN L        MS      2002-77          TULLOS & TULLOS
RUSHING       BARNELL      MS      2002-77         TULLOS & TULLOS                             WARREN       MARY R        MS      2002-77          TULLOS & TULLOS
RUSSELL       JOANNE       MS      2002-77         TULLOS & TULLOS                             WATKINS      GRACE H       MS      2002-77          TULLOS & TULLOS
RUSSELL       WILLIAM B    MS      2002-77         TULLOS & TULLOS                             WATKINS      HAZEL         MS      2002-77          TULLOS & TULLOS
RUTHERFORD    MARTHA J     MS      2002-77         TULLOS & TULLOS                             WATTS        BESSIE M      MS      2002-77          TULLOS & TULLOS
RUTLAND       CAROLYN      MS      2002-77         TULLOS & TULLOS                             WEAVER       FLOYD T       MS      2002-77          TULLOS & TULLOS
RUTLEDGE      MARY A       MS      2002-77         TULLOS & TULLOS                             WELLS        JAMES E       MS      2002-77          TULLOS & TULLOS
RYAN          EDDIE        MS      2002-77         TULLOS & TULLOS                             WEST         LAURA B       MS      2002-77          TULLOS & TULLOS
RYANS         ALBERT L     MS      2002-77         TULLOS & TULLOS                             WHIGHAM      JANICE        MS      2002-77          TULLOS & TULLOS
SALTER        WILLIAM P    MS      2002-77         TULLOS & TULLOS                             WHITE        MARVIN        MS      2002-77          TULLOS & TULLOS
SANDERS       JAMES O      MS      2002-77         TULLOS & TULLOS                             WHITTEN      JIMMY A       MS      2002-77          TULLOS & TULLOS
SANDERS       LARRY        MS      2002-77         TULLOS & TULLOS                             WICKER       RUTHIE C      MS      2002-77          TULLOS & TULLOS
SATTERFIELD   HOWARD L     MS      2002-77         TULLOS & TULLOS                             WIGGINS      EMMETT        MS      2002-77          TULLOS & TULLOS
SATTERFIELD   MELBA L      MS      2002-77         TULLOS & TULLOS                             WILDER       ALICE P       MS      2002-77          TULLOS & TULLOS
SCHRIMP       JOHN         MS      2002-77         TULLOS & TULLOS                             WILLIAMS     CATHERINE H   MS      2002-77          TULLOS & TULLOS
SCOTT         BARBARA G    MS      2002-77         TULLOS & TULLOS                             WILLIAMS     EVELYN Z      MS      2002-77          TULLOS & TULLOS
SCOTT         TOMMY        MS      2002-77         TULLOS & TULLOS                             WILLIAMS     GLADYS W      MS      2002-77          TULLOS & TULLOS
SEALS         LOREAN       MS      2002-77         TULLOS & TULLOS                             WILLIAMS     JOE L         MS      2002-77          TULLOS & TULLOS
SEIGLER       MARY F       MS      2002-77         TULLOS & TULLOS                             WILLIAMS     LOUISE B      MS      2002-77          TULLOS & TULLOS
SELLERS       FRANK        MS      2002-77         TULLOS & TULLOS                             WILLIAMS     SANFORD L     MS      2002-77          TULLOS & TULLOS
SELLERS       PEGGIE       MS      2002-77         TULLOS & TULLOS                             WILLIS       JOHNNY B      MS      2002-77          TULLOS & TULLOS
SHINARD       CLEO         MS      2002-77         TULLOS & TULLOS                             WILSON       HENRY F       MS      2002-77          TULLOS & TULLOS
SHINHOLSTER   JOHN K       MS      2002-77         TULLOS & TULLOS                             WILSON       JOHNNY        MS      2002-77          TULLOS & TULLOS
SHIRLEY       GEORGE W     MS      2002-77         TULLOS & TULLOS                             WILSON       JOSEPH        MS      2002-77          TULLOS & TULLOS
SHIVER        JIMMY        MS      2002-77         TULLOS & TULLOS                             WILSON       JOYCE L       MS      2002-77          TULLOS & TULLOS
SHOEMAKER     AMY C        MS      2002-77         TULLOS & TULLOS                             WILSON       REOLA T       MS      2002-77          TULLOS & TULLOS
SHORT         SHIRVA D     MS      2002-77         TULLOS & TULLOS                             WILSON       WILMA J       MS      2002-77          TULLOS & TULLOS
SHURLEY       JAMES E      MS      2002-77         TULLOS & TULLOS                             WRIGHT       SARAH         MS      2002-77          TULLOS & TULLOS
SIMM          BESSIE M     MS      2002-77         TULLOS & TULLOS                             YOUNG        DOROTHY W     MS      2002-77          TULLOS & TULLOS
SKELTON       PATSY E      MS      2002-77         TULLOS & TULLOS                             YOUNGBLOOD   PHYLLIS       MS      2002-77          TULLOS & TULLOS
SKINNER       MARY A       MS      2002-77         TULLOS & TULLOS                             YOUNGBLOOD   ROY M         MS      2002-77          TULLOS & TULLOS
SLYTER        EVELYN E     MS      2002-77         TULLOS & TULLOS                             BAKER        DWIGHT W      MD      24-X-01-001843   TYDINGS & ROSENBERG LLP
SMILEY        GLOVENE      MS      2002-77         TULLOS & TULLOS                             BAUMAN       LEROY A       MD      95048503         TYDINGS & ROSENBERG LLP
SMITH         ANDREW J     MS      2002-77         TULLOS & TULLOS                             BROSIUS      RUSSELL E     MD      24X97283539      TYDINGS & ROSENBERG LLP
SMITH         FRANCES P    MS      2002-77         TULLOS & TULLOS                             CANATELLA    JOHN H        MD      24-X-02-001843   TYDINGS & ROSENBERG LLP
SMITH         SADIE P      MS      2002-77         TULLOS & TULLOS                             CARROLL      JOSEPH W      MD      24X92304506      TYDINGS & ROSENBERG LLP
SMITH         VIRGINIA R   MS      2002-77         TULLOS & TULLOS                             DISHAROON    JOANNE R      MD      24-X-98-042501   TYDINGS & ROSENBERG LLP
SNEED         SOLOMON      MS      2002-77         TULLOS & TULLOS                             FORD         WILLIAM A     MD      24X92335504      TYDINGS & ROSENBERG LLP
SNIDER        SHIRLEY D    MS      2002-77         TULLOS & TULLOS                             HARTMAN      MACK          MD      24-X-01-001843   TYDINGS & ROSENBERG LLP
SOUTHALL      JESSIE L     MS      2002-77         TULLOS & TULLOS                             JOHNSON      CHARLES A     MD      24-X-01-001863   TYDINGS & ROSENBERG LLP

                                                                                                                                                     Appendix A - 536
                                            Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                         Document Page 555 of 624
Claimant        Claimant          State                                                                  Claimant     Claimant     State
Last Name       First Name        Filed   Docket Number      Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
JOHNSON         OSCAR             MD      24X97283539        TYDINGS & ROSENBERG LLP                     MULDER       BENNETT      IL      2017L005745     VOGELZANG LAW
JONES           JOSEPH E          MD      24X02001633OWIL    TYDINGS & ROSENBERG LLP                     NELSON       ROGER        IL      2017L003354     VOGELZANG LAW
MARCELLINO      DONALD K          MD      01-X-01-001863     TYDINGS & ROSENBERG LLP                     PETERS       TED          IL      2016L006665     VOGELZANG LAW
MCKOY           JAMES J           MD      24X92304506        TYDINGS & ROSENBERG LLP                     TERPSMA      PETER        IL      16L007898       VOGELZANG LAW
MITCHELL        JOHN F            MD      24X92335504        TYDINGS & ROSENBERG LLP                     TERPSTRA     JOHN         IL      2016L003054     VOGELZANG LAW
NORAIR          RICHARD H         MD      24-X-01-001863     TYDINGS & ROSENBERG LLP                     THOMAS       JAMES        IL      2017L007066     VOGELZANG LAW
NORAIR          RICHARD H         MD      24X03000115        TYDINGS & ROSENBERG LLP                     VAN VACTOR   JOHN         IL      16L007887       VOGELZANG LAW
PETERKIN        JAMES             MD      24X92304506        TYDINGS & ROSENBERG LLP                     ANDERSON     JEROME       IL      90-2042         VONACHEN LAWLESS TRAGER & SLEVIN
WAJER           ANTHONY A         MD      24-X-01-001269     TYDINGS & ROSENBERG LLP                     AUGUSTINE    DONALD       IL      89-2364         VONACHEN LAWLESS TRAGER & SLEVIN
WELLS           PAUL              MS      CI-95-1314-AS      TYNER LAW FIRM, P.A.                        BLOOM        RALPH        IL      90-2042         VONACHEN LAWLESS TRAGER & SLEVIN
DIST COLUMBIA                     DC      CA-14128-84        UNKNOWN                                     BOLIN        JACK         IL      89-2042         VONACHEN LAWLESS TRAGER & SLEVIN
ORLANDO         JASPER            MA      ADMIN              UNKNOWN                                     BORDIGNON    JOHN         IL      89-1260         VONACHEN LAWLESS TRAGER & SLEVIN
PETERSON        ARTHUR C          MA      ADMIN              UNKNOWN                                     BROCKETT     RICHARD      IL      89-4110         VONACHEN LAWLESS TRAGER & SLEVIN
STORM           DONALD E          IL      2013L000897        UNKNOWN                                     BROCKETT     RICHARD      IL      90-2147         VONACHEN LAWLESS TRAGER & SLEVIN
ANGEL           ROBERT            DE      N16C03283ASB       VALLES LAW FIRM, PLLC                       BUTLER       ROBERT       IL      91-3075         VONACHEN LAWLESS TRAGER & SLEVIN
BERRY           JAMES D           VA      CL0501038200       VANDEVENTER BLACK LLP                       CALLAWAY     ROBERT       IL      89-1227         VONACHEN LAWLESS TRAGER & SLEVIN
AHLQUIST        LEONARD           MD      95131501           VENABLE, LLP                                DALTON       JAMES        IL      89-2363         VONACHEN LAWLESS TRAGER & SLEVIN
BLACK           CHARLES           MD      94341502           VENABLE, LLP                                DEREMIAH     NORMAN       IL      ADMIN           VONACHEN LAWLESS TRAGER & SLEVIN
BLOCH           JOHN P            MD      96347502           VENABLE, LLP                                DOMYANCICH   JOHN         IL      89-4110         VONACHEN LAWLESS TRAGER & SLEVIN
CARGILE         CHARLES M         MD      00000258           VENABLE, LLP                                DOMYANCICH   JOHN         IL      90-2147         VONACHEN LAWLESS TRAGER & SLEVIN
CECIL           JOHN T            MD      98314501/CX2117    VENABLE, LLP                                FIKE         ROBERT       IL      89-2364         VONACHEN LAWLESS TRAGER & SLEVIN
COOK            HARRY H           MD      87CG2937/43/7      VENABLE, LLP                                FRAZEE       JOHN         IL      89-2181         VONACHEN LAWLESS TRAGER & SLEVIN
DE LUMEAU       GUY               MD      99000971           VENABLE, LLP                                FRENCH       RODNEY       IL      88 2430         VONACHEN LAWLESS TRAGER & SLEVIN
FAUST           RUSSELL B         MD      95349502           VENABLE, LLP                                GAMBER       RAYMOND      IL      89-1260         VONACHEN LAWLESS TRAGER & SLEVIN
FICK            ERNEST F          MD      98275501/CX1852    VENABLE, LLP                                GANT         LARRY        IL      89-4110         VONACHEN LAWLESS TRAGER & SLEVIN
HABIG           CHARLES J         MD      00000257           VENABLE, LLP                                GANT         LARRY        IL      90-2147         VONACHEN LAWLESS TRAGER & SLEVIN
HEILAND         WILLIAM L         MD      99000899           VENABLE, LLP                                GEILER       ROBERT       IL      89-2345         VONACHEN LAWLESS TRAGER & SLEVIN
KOSIBA          ANTHONY           MD      24X17000160WGAST   VENABLE, LLP                                GIETL        PAUL         IL      88-2348         VONACHEN LAWLESS TRAGER & SLEVIN
KREFT           ROBERT A          MD      98294501CX1966     VENABLE, LLP                                GOODWIN      KARL         IL      89-2345         VONACHEN LAWLESS TRAGER & SLEVIN
LANE            LEROY F           MD      99002201           VENABLE, LLP                                GRIDER       KENNETH      IL      90-2089         VONACHEN LAWLESS TRAGER & SLEVIN
LESTER          DIANE L           MD      00000254           VENABLE, LLP                                HARP         BOYD         IL      88-2348         VONACHEN LAWLESS TRAGER & SLEVIN
MILLER          VINCENT           MD      95146542           VENABLE, LLP                                HILL         JAMES        IL      89-1260         VONACHEN LAWLESS TRAGER & SLEVIN
NOVO            GABRIEL           MD      24-X-00-000003     VENABLE, LLP                                HOBSON       HENRY        IL      89-2042         VONACHEN LAWLESS TRAGER & SLEVIN
PAKASKI         PATRICIA          MD      X-XX-XXXXXXX       VENABLE, LLP                                HOLMAN       ROY          IL      90-2042         VONACHEN LAWLESS TRAGER & SLEVIN
ROSIAK          CHARLES R         MD      UNKNOWN            VENABLE, LLP                                HULTS        WILLIAM      IL      90-2042         VONACHEN LAWLESS TRAGER & SLEVIN
SANZO           RONALD E          MD      96-267501          VENABLE, LLP                                HUNSAKER     JOSEPH       IL      89-2345         VONACHEN LAWLESS TRAGER & SLEVIN
SCHRADER        DONALD R          MD      89104549           VENABLE, LLP                                JENNINGS     VIRGIL       IL      90-2042         VONACHEN LAWLESS TRAGER & SLEVIN
SMITH           GLENN H           MD      24X17000160WGAST   VENABLE, LLP                                JOHNSON      CARL         IL      89-2363         VONACHEN LAWLESS TRAGER & SLEVIN
STACHOWSKI      KENNETH M         MD      97052512           VENABLE, LLP                                KASTL        RICHARD      IL      89-2345         VONACHEN LAWLESS TRAGER & SLEVIN
STIMMEL         DONALD E          MD      99002668           VENABLE, LLP                                KOEHLER      GERALD       IL      88 2430         VONACHEN LAWLESS TRAGER & SLEVIN
THOMPSON        ROBERT T          MD      X-99000408         VENABLE, LLP                                LAFFEY       JOHN         IL      90-2042         VONACHEN LAWLESS TRAGER & SLEVIN
WHITE-BEDISH    DEENA             MD      24-X-99-001737     VENABLE, LLP                                LANHAM       FRANK        IL      90-2042         VONACHEN LAWLESS TRAGER & SLEVIN
WILSON          ALEXANDER D       MD      24-X-99-002160     VENABLE, LLP                                LEAHY        HOWARD       IL      89-4110         VONACHEN LAWLESS TRAGER & SLEVIN
WORTHEN         GEORGE E          MD      90274565           VENABLE, LLP                                LEAHY        HOWARD       IL      90-2147         VONACHEN LAWLESS TRAGER & SLEVIN
BROWN           ROBERT E          MD      9024-2508          VERDERAIME & DUBOIS PA                      LUMB         GEORGE       IL      91-2250         VONACHEN LAWLESS TRAGER & SLEVIN
DE LUMEAU       GUY               MD      99000971           VERDERAIME & DUBOIS PA                      MARTIN       MICHAEL      IL      89-2042         VONACHEN LAWLESS TRAGER & SLEVIN
QUIGLEY         RICHARD L. V AC   TX      1:90-CV-816        VIATOR, ROXIE H.                            MAXWELL      CHARLES      IL      88-2348         VONACHEN LAWLESS TRAGER & SLEVIN
HARO            MANUEL            TX      92-6264            VICKERS, HARRISON                           MAXWELL      MARVIN       IL      89-2042         VONACHEN LAWLESS TRAGER & SLEVIN
LOPEZ           ANTANACIO         TX      98CV0903           VICKERS, HARRISON                           MCDANIEL     ELMER G      IL      99L421          VONACHEN LAWLESS TRAGER & SLEVIN
MARSHALL        MARIO             TX      926465; 926265     VICKERS, HARRISON                           MCMILLIN     DONALD       IL      89-4110         VONACHEN LAWLESS TRAGER & SLEVIN
PITTS           JOHN              TX      98CV0903           VICKERS, HARRISON                           MCMILLIN     DONALD       IL      90-2147         VONACHEN LAWLESS TRAGER & SLEVIN
RENTERIA        ANTONIO V AC&S    TX      92-13049           VICKERS, HARRISON                           MERROW       LEE          IL      88 2430         VONACHEN LAWLESS TRAGER & SLEVIN
REVIA           CHARLES L         TX      98CV0903           VICKERS, HARRISON                           MILLER       ORVILLE      IL      89-2364         VONACHEN LAWLESS TRAGER & SLEVIN
STRINGER        JOHN D.           TX      93-1197-C          VICKERS, HARRISON                           MILLS        ROGER        IL      88 2430         VONACHEN LAWLESS TRAGER & SLEVIN
TIPPLE          JESSE             TX      98CV0903           VICKERS, HARRISON                           MORRISON     GERALD       IL      89-4110         VONACHEN LAWLESS TRAGER & SLEVIN
DOYLE           THOMAS            CA      CGC04434412        VIEIRA TRIAL LAW                            MORRISON     GERALD       IL      90-2147         VONACHEN LAWLESS TRAGER & SLEVIN
MEZA            JOHN              CA      CGC04431089        VIEIRA TRIAL LAW                            MORTHLAND    ELMORE       IL      91-2047         VONACHEN LAWLESS TRAGER & SLEVIN
STUTSMAN        STANLEY           CA      CGC04434404        VIEIRA TRIAL LAW                            NELSON       WILLIAM      IL      89-2363         VONACHEN LAWLESS TRAGER & SLEVIN
CRIDDLE         DAVID F           IL      2013L001379        VINSON LAW, LLC                             NORBITS      FRED         IL      90-2042         VONACHEN LAWLESS TRAGER & SLEVIN
MOFFATT         RAYMOND           FL      17CA4371           VINSON LAW, LLC                             OHM          HAROLD       IL      90-2422         VONACHEN LAWLESS TRAGER & SLEVIN
ROZUMEK         DENNIS W          IL      315CV00441MJRSCW   VINSON LAW, LLC                             OLDHAM       THOMAS       IL      89-2364         VONACHEN LAWLESS TRAGER & SLEVIN
HARPER          ROBERT L          CA      983664             VISSE & YANEZ L.L.P.                        PEAKE        GEORGE       IL      89-1260         VONACHEN LAWLESS TRAGER & SLEVIN
RENSHAW         JAMES J           CA      CGC-03-416884      VISSE & YANEZ L.L.P.                        PEPPING      FRANK        IL      89-4110         VONACHEN LAWLESS TRAGER & SLEVIN
RUSSELL         DAVID W           CA      983665             VISSE & YANEZ L.L.P.                        PEPPING      FRANK        IL      90-2147         VONACHEN LAWLESS TRAGER & SLEVIN
SMITH           RICHARD B         CA      317098             VISSE & YANEZ L.L.P.                        QUINN        RAYMOND J    IL      95-L-0111       VONACHEN LAWLESS TRAGER & SLEVIN
THORSBY         DENNIS J          CA      304033             VISSE & YANEZ L.L.P.                        REEDY        DONALD       IL      90-2299         VONACHEN LAWLESS TRAGER & SLEVIN
JARRETT         RICHARD           MD      94343606           VITOLD & REEY                               REMPE        RICHARD      IL      89-4110         VONACHEN LAWLESS TRAGER & SLEVIN
BAILEY          LLOYD             IL      2017L008671        VOGELZANG LAW                               REMPE        RICHARD      IL      90-2147         VONACHEN LAWLESS TRAGER & SLEVIN
BOS             DONALD            IL      2017L007882        VOGELZANG LAW                               RICCA        RICHARD      IL      93 L 604        VONACHEN LAWLESS TRAGER & SLEVIN
CALVELLO        CONSTANCE         IL      2017L008796        VOGELZANG LAW                               ROGERS       RITCHIE      IL      89-1260         VONACHEN LAWLESS TRAGER & SLEVIN
ESKENAZI        ZADICK            IL      2017L003217        VOGELZANG LAW                               RYAN         ROBERT L     IL      99L417          VONACHEN LAWLESS TRAGER & SLEVIN
ESSENBURG       JEAN              IL      2017L004052        VOGELZANG LAW                               SACKMAN      LEONARD      IL      89-2042         VONACHEN LAWLESS TRAGER & SLEVIN
FORDHAM         HAROLD            IL      2016L009281        VOGELZANG LAW                               SCHAIBLEY    RICHARD      IL      89-1260         VONACHEN LAWLESS TRAGER & SLEVIN
HOLLEMAN        KARLENE           IL      2017L010576        VOGELZANG LAW                               SCHOOLEN     RONALD       IL      89-4110         VONACHEN LAWLESS TRAGER & SLEVIN
HUTCHESON       CATHERINE         IL      2017L005618        VOGELZANG LAW                               SCHOOLEN     RONALD       IL      90-2147         VONACHEN LAWLESS TRAGER & SLEVIN
LICKO           JOSEPH            IL      2017L000162        VOGELZANG LAW                               SCROGGINS    JOSEPH       IL      89-2345         VONACHEN LAWLESS TRAGER & SLEVIN

                                                                                                                                                             Appendix A - 537
                                           Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                        Document Page 556 of 624
Claimant       Claimant          State                                                                  Claimant     Claimant          State
Last Name      First Name        Filed   Docket Number      Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number     Primary Plaintiff Counsel
SHAFER         DONALD            IL      89-2363            VONACHEN LAWLESS TRAGER & SLEVIN            HERNDON      JESSE H.          NC      3:92CV385         WALLACE & GRAHAM PA
SHOFF          JOHN              IL      89-1227            VONACHEN LAWLESS TRAGER & SLEVIN            HINSON       BOBBY D           NC      110CV00853        WALLACE & GRAHAM PA
SIGNAIGO       CHARLES           IL      90-2042            VONACHEN LAWLESS TRAGER & SLEVIN            HITE         GREAR O           NC      110CV00037MR      WALLACE & GRAHAM PA
SMITH          JOHN              IL      90-2089            VONACHEN LAWLESS TRAGER & SLEVIN            HOGAN        JAMES A           NC      1:02CV00895       WALLACE & GRAHAM PA
SMITH          WILLIAM           IL      88-2348            VONACHEN LAWLESS TRAGER & SLEVIN            HOPPER       EDDIE R           NC      110CV00038MR      WALLACE & GRAHAM PA
SNEAD          WILLIAM           IL      89-1227            VONACHEN LAWLESS TRAGER & SLEVIN            HOVIS        JOHN M            NC      107CV00349LHT     WALLACE & GRAHAM PA
SOLOMON        GEORGE            IL      89-2345            VONACHEN LAWLESS TRAGER & SLEVIN            HULL         REGINALD G        NC      109CV00460MR      WALLACE & GRAHAM PA
SOLTIS         RAYMOND           IL      89-1227            VONACHEN LAWLESS TRAGER & SLEVIN            HUMPHRIES    MAYNARD E         NC      109CV00412MR      WALLACE & GRAHAM PA
STEIN          DONALD            IL      90-2042            VONACHEN LAWLESS TRAGER & SLEVIN            ISENHOUR     ROBERT A          NC      110CV00927        WALLACE & GRAHAM PA
TESCHNER       HAROLD            IL      88-2348            VONACHEN LAWLESS TRAGER & SLEVIN            JARRETT      HARDIN W          NC      110CV00004        WALLACE & GRAHAM PA
VAUGHN         DENIAL            IL      88-2348            VONACHEN LAWLESS TRAGER & SLEVIN            JENNINGS     MARK L            SC      799-0246          WALLACE & GRAHAM PA
WASHBURN       LESLIE            IL      88-2348            VONACHEN LAWLESS TRAGER & SLEVIN            JONES        EUGENE H          NC      3:92CV385         WALLACE & GRAHAM PA
WEINGAND       WILLIAM           IL      88-2039            VONACHEN LAWLESS TRAGER & SLEVIN            KAY          HAROLD H          NC      110CV00006MR      WALLACE & GRAHAM PA
ZINANNI        CYRUS             IL      90-2042            VONACHEN LAWLESS TRAGER & SLEVIN            KIMBLE       HERBERT B. & BE   NC      4:94CV00313       WALLACE & GRAHAM PA
LABATUT        FRANCIS A         LA      C623238            WADDELL ANDERMAN, LLC                       KINSEY       WAYNE D           NC      2:99CV14-T        WALLACE & GRAHAM PA
SELLERS        JOHN L            LA      C656930            WADDELL ANDERMAN, LLC                       LANEY        WILLIAM H         NC      109CV00427MR      WALLACE & GRAHAM PA
ADCOX          GEORGE W          SC      98-CP-23-438       WALLACE & GRAHAM PA                         LAWING       OTIS D            NC      1:98CV01096       WALLACE & GRAHAM PA
ADKINS         ELVA W            NC      1:00CV01142        WALLACE & GRAHAM PA                         LEWIS        TIMOTHY H         NC      5:99CV116-T       WALLACE & GRAHAM PA
ALLEN          TONY H            NC      113CV00195JABJEP   WALLACE & GRAHAM PA                         LINEBERGER   TOMMY W           NC      116CV00390MRDLH   WALLACE & GRAHAM PA
ALWRAN         ARCHIBALD N       NC      3:92CV385          WALLACE & GRAHAM PA                         LINGERFELT   DAVID M           NC      1:99CV00610       WALLACE & GRAHAM PA
ALWRAN         ARCHIBALD N       NC      3:99CV198-T        WALLACE & GRAHAM PA                         LINK         RUBY H            VA      003CL1200012400   WALLACE & GRAHAM PA
ARTZ           JOHN M            NC      1:99CV00448        WALLACE & GRAHAM PA                         LIPE         GENE C. & FANNI   NC      3:92CV36          WALLACE & GRAHAM PA
BAILEY         JOHNNY M          NC      3:92CV36           WALLACE & GRAHAM PA                         LISENBY      JAMES H. & ELIZ   NC      3:93CV36          WALLACE & GRAHAM PA
BASS           SAMUEL W. & GER   NC      3:92CV36           WALLACE & GRAHAM PA                         LOGAN        MEMPHIS           NC      106CV63           WALLACE & GRAHAM PA
BECK           RONALD E          NC      3:92CV385          WALLACE & GRAHAM PA                         MACINTOSH    CYNTHIA D         NC      108CV00330LHT     WALLACE & GRAHAM PA
BELK           HARRY W           NC      107CV00366LHT      WALLACE & GRAHAM PA                         MAHAFFEY     DOUGLAS E         NC      105CV350          WALLACE & GRAHAM PA
BOWEN          BRIAN B           NC      109CV00456MR       WALLACE & GRAHAM PA                         MATTOX       WILLIAM D         NC      5:96CV10-T        WALLACE & GRAHAM PA
BOWERS         PAUL E            NC      110CV00852         WALLACE & GRAHAM PA                         MCCRAW       PAUL C            SC      99-CP-23-388      WALLACE & GRAHAM PA
BRADY          SYLVIA J          NC      1:02CV00455        WALLACE & GRAHAM PA                         MICHAEL      RANDALL W         NC      108CV00247LHT     WALLACE & GRAHAM PA
BRANCH         ROBERT E          NC      108CV00317         WALLACE & GRAHAM PA                         MILLER       HUBERT E          NC      3:99CV308-T       WALLACE & GRAHAM PA
BRIDGES        CHARLES E         NC      5:99CV156-T        WALLACE & GRAHAM PA                         MILLER       RALPH V           NC      3:92CV36          WALLACE & GRAHAM PA
BRITT          DENNIS W          NC      5:99CV165-T        WALLACE & GRAHAM PA                         MITCHELL     SHIRLEY M         NC      108CV00005LHT     WALLACE & GRAHAM PA
BROUHARD       JOHN J            NC      3:99CV151-T        WALLACE & GRAHAM PA                         MITCHELL     WALTER R          NC      2:99CV14-T        WALLACE & GRAHAM PA
BROWN          JAMES J           NC      1:99CV00899        WALLACE & GRAHAM PA                         MORROW       CLYDE E           NC      1:03CV13          WALLACE & GRAHAM PA
BROWN          WILLIAM T         NC      1:98CV01096        WALLACE & GRAHAM PA                         MURIB        MOHAMAD B         NC      110CV00098        WALLACE & GRAHAM PA
BRYSON         MACK C            NC      109CV00606         WALLACE & GRAHAM PA                         NASH         LOIS C            NC      3:99CV457-T       WALLACE & GRAHAM PA
BURLEIGH       ALEX T            NC      5:99CV165-T        WALLACE & GRAHAM PA                         PERKINS      WILLIE J          NC      110CV00281MR      WALLACE & GRAHAM PA
CADY           ROLAND D          NC      406CV00215F        WALLACE & GRAHAM PA                         PHILLIPS     PAUL P            NC      3:92CV36          WALLACE & GRAHAM PA
CAMERON        GARRY W           NC      1:99CV01037        WALLACE & GRAHAM PA                         POPE         ROGER D           NC      110CV00011MR      WALLACE & GRAHAM PA
CAMP           TONY D            NC      1:02CV235-T        WALLACE & GRAHAM PA                         PRICE        ROBERT L          NC      109CV00469MR      WALLACE & GRAHAM PA
CAMPBELL       ROBERT M          NC      110CV00081         WALLACE & GRAHAM PA                         PRITCHARD    JOHN              NC      3:92CV363         WALLACE & GRAHAM PA
CAMPBELL       BARBARA           NC      108CV00218LHT      WALLACE & GRAHAM PA                         PROCTOR      LEONARD A         SC      11CP2302888       WALLACE & GRAHAM PA
CARRAWAY       WALTER E          NC      109CV00445MR       WALLACE & GRAHAM PA                         RATHBONE     BOBBY J           NC      109CV00424MR      WALLACE & GRAHAM PA
CAUBLE         JACOB F           NC      1:99CV00318        WALLACE & GRAHAM PA                         REECE        JACK J            NC      1:03CV12          WALLACE & GRAHAM PA
CAUDILL        MAX R             NC      108CV00549         WALLACE & GRAHAM PA                         RHODES       JOHN R            NC      3:98CV267-7-T     WALLACE & GRAHAM PA
COLBERT        DOROTHY           NC      1:98CV00684        WALLACE & GRAHAM PA                         RITCHIE      DONALD GLENN &    NC      5:92CV73          WALLACE & GRAHAM PA
COOK           WILLIAM C         NC      105CV00639         WALLACE & GRAHAM PA                         ROBERTS      WILLIAM R         NC      109CV01002NCT     WALLACE & GRAHAM PA
COWAN          ROBERT L          NC      1:98CV01033        WALLACE & GRAHAM PA                         ROGERS       HERBERT A         NC      111CV00290        WALLACE & GRAHAM PA
CRANFILL       HENRY B           NC      7:99-CV-134-F(1)   WALLACE & GRAHAM PA                         ROGERS       THOMAS E          NC      3:99CV71-T        WALLACE & GRAHAM PA
CRISP          ROY F             NC      109CV00429MR       WALLACE & GRAHAM PA                         ROME         RALPH A           NC      5:99CV156-T       WALLACE & GRAHAM PA
CUNDIFF        RICHARD W         NC      4:98CV246T         WALLACE & GRAHAM PA                         RUDISILL     LAWRENCE E        NC      110CV00033MR      WALLACE & GRAHAM PA
DELLINGER      RAY H             NC      109CV00452MR       WALLACE & GRAHAM PA                         RUFF         BETTY A           PA      104CV131          WALLACE & GRAHAM PA
EARL           JOHNNIE E. & PA   NC      3:93CV36           WALLACE & GRAHAM PA                         SAUNDERS     JAMES A           NC      3:98CV394-T       WALLACE & GRAHAM PA
EARNHARDT      GRADY O           NC      110CV00024         WALLACE & GRAHAM PA                         SEYMOUR      ROBERT C          NC      2:99CV14-T        WALLACE & GRAHAM PA
FAULKENBERRY   JAMES F           NC      109CV00971         WALLACE & GRAHAM PA                         SIMMONS      JERRY W           NC      110CV00041MR      WALLACE & GRAHAM PA
FERGUSON       JOHN M            NC      110CV00015MR       WALLACE & GRAHAM PA                         SISK         DONALD R          NC      110CV00013MR      WALLACE & GRAHAM PA
FLANNERY       JOHN              NC      109CV00458MR       WALLACE & GRAHAM PA                         SMITH        CARL E            SC      99-CP-23-0317     WALLACE & GRAHAM PA
FOUNDS         CARY A            NC      110CV00008MR       WALLACE & GRAHAM PA                         SMITH        EARNEST C         NC      110CV00034MR      WALLACE & GRAHAM PA
FREEMAN        ARTIS             NC      5:99CV149-T        WALLACE & GRAHAM PA                         SMITH        THURMAN H         NC      3:92CV318         WALLACE & GRAHAM PA
FROST          ARTHUR W          NC      3:99CV406-T        WALLACE & GRAHAM PA                         SORTER       RICKIE A          NC      110CV00012MR      WALLACE & GRAHAM PA
GANTT          BARRY F           NC      110CV00003MR       WALLACE & GRAHAM PA                         STRANGE      FRANK S           NC      110CV00008        WALLACE & GRAHAM PA
GARDNER        BILLY L           NC      4:00-CV-39-H(4)    WALLACE & GRAHAM PA                         TAYLOR       CHARLES E         NC      710CV00018BO      WALLACE & GRAHAM PA
GARLAND        STEPHEN D         NC      110CV00054MR       WALLACE & GRAHAM PA                         TAYLOR       RONALD W          NC      110CV00058MR      WALLACE & GRAHAM PA
GARVER         SCOTTY P          NC      109CV00037LHT      WALLACE & GRAHAM PA                         TUCKER       JAMES B           NC      108CV00637        WALLACE & GRAHAM PA
GLENN          GARY L            SC      2001-CP-23-256     WALLACE & GRAHAM PA                         WARDLAW      JOHN V            SC      799-0246          WALLACE & GRAHAM PA
GRAVLEY        CHARLES A         NC      109CV00457MR       WALLACE & GRAHAM PA                         WATKINS      LOUIE D           NC      1:99CV00863       WALLACE & GRAHAM PA
HADDON         GARY W            NC      110CV00057MR       WALLACE & GRAHAM PA                         WATTS        HAROLD L          NC      1:92CV123         WALLACE & GRAHAM PA
HALL           WILLIAM D         NC      1:98CV00964        WALLACE & GRAHAM PA                         WATTS        RICHARD M         NC      1:03CV14          WALLACE & GRAHAM PA
HARRIS         JAMES O           NC      110CV00016MR       WALLACE & GRAHAM PA                         WAUGH        JACK J            NC      116CV00310MRDLH   WALLACE & GRAHAM PA
HAWKINS        RICKY A           NC      108CV00422LHT      WALLACE & GRAHAM PA                         WHIPP        DEAN E            NC      110CV00059MR      WALLACE & GRAHAM PA
HAYNES         JAMES W. & JUAN   NC      3:92CV36           WALLACE & GRAHAM PA                         WHITLOCK     CLARENCE W        NC      109CV00426MR      WALLACE & GRAHAM PA
HEATH          FRANCIS C         NC      1:99CV00789        WALLACE & GRAHAM PA                         WILSON       JIMMY W           NC      110CV00017        WALLACE & GRAHAM PA
HEFNER         KENNETH W         NC      111CV00077MR       WALLACE & GRAHAM PA                         WISE         ANDERSON          NC      108CV00350        WALLACE & GRAHAM PA
HELMS          COY B             NC      108CV00514LHT      WALLACE & GRAHAM PA                         WYATT        CHARLES R         NC      3:92CV385         WALLACE & GRAHAM PA
HEMPHILL       DOROTHY D         NC      108CV00625         WALLACE & GRAHAM PA                         YATES        RONNIE D          NC      1:98CV00771       WALLACE & GRAHAM PA
HENDERSON      JAMES W           SC      97-CP-10-5485      WALLACE & GRAHAM PA                         BECKHAM      HILTON S          GA      01VS026292D       WALLING, ROBERT H

                                                                                                                                                                   Appendix A - 538
                                    Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                 Document Page 557 of 624
Claimant    Claimant      State                                                                  Claimant      Claimant       State
Last Name   First Name    Filed   Docket Number      Primary Plaintiff Counsel                   Last Name     First Name     Filed   Docket Number         Primary Plaintiff Counsel
DYE         DEWITT S      GA      01VS026291D        WALLING, ROBERT H                           ARRIAGA       LUCIANO        AZ      CV98-1558PHXPGR       WARD KEENAN & BARRETT
TUCKER      GRADY         GA      01VS026290D        WALLING, ROBERT H                           AVENENTE      HENRY          AZ      CIV00--121TUCWDB      WARD KEENAN & BARRETT
AQUINO      MIGUEL P      IL      2017L000081        WALTON TELKEN FOSTER, LLC                   BACA          JOHN           AZ      CIV-01-469TUCACM      WARD KEENAN & BARRETT
BANKS       RUTH H        IL      2017L000990        WALTON TELKEN FOSTER, LLC                   BAKER         DAVELEEN       AZ      CIV911188PHXRGS       WARD KEENAN & BARRETT
BOURNE      MALCOLM C     IL      2017L000984        WALTON TELKEN FOSTER, LLC                   BENOIST       NOEL           AZ      CIV95-1548PHXROS      WARD KEENAN & BARRETT
CAVE        ANDREW J      IL      2017L000850        WALTON TELKEN FOSTER, LLC                   BREWSTER      RICHARD        AZ      93-0781-PHX-SMM       WARD KEENAN & BARRETT
CRUTCHER    ISAIAH        IL      2016L000648        WALTON TELKEN FOSTER, LLC                   BROOKS        MARION         AZ      87-2160               WARD KEENAN & BARRETT
DANIELS     PHEBY J       IL      2016L001780        WALTON TELKEN FOSTER, LLC                   BROWN         ARTHUR         AZ      93-0780-PHX-RCB       WARD KEENAN & BARRETT
EMBREE      STEVEN        IL      2016L001277        WALTON TELKEN FOSTER, LLC                   BURN          REX            AZ      95-1671 PHX           WARD KEENAN & BARRETT
FERREL      MARIA C       IL      2016L001779        WALTON TELKEN FOSTER, LLC                   CANEZ         JOE L          AZ      93-0778-PHX-PGR       WARD KEENAN & BARRETT
HICKMAN     VERNON E      IL      2016L001212        WALTON TELKEN FOSTER, LLC                   CHASE         ROBERT         AZ      CV95-480              WARD KEENAN & BARRETT
LOHMAN      BENEDICT L    IL      2017L001011        WALTON TELKEN FOSTER, LLC                   COKER         LEROY          AZ      CIV-01-1736PHXMS      WARD KEENAN & BARRETT
O'DANIEL    JOHN          IL      2016L001782        WALTON TELKEN FOSTER, LLC                   CZECH         ROBERT         AZ      93-0782-PHX-SMM       WARD KEENAN & BARRETT
OUREN       KIMBERLEE L   IL      2016L000882        WALTON TELKEN FOSTER, LLC                   DAVIS         JAMES M        AZ      CV 96-590-TUC FRZ     WARD KEENAN & BARRETT
PERALTA     BERNAL        IL      2017L001333        WALTON TELKEN FOSTER, LLC                   DAVIS         RONALD         AZ      CV00-89TUCWDB         WARD KEENAN & BARRETT
PRIEGEL     LAUREN B      IL      2017L001245        WALTON TELKEN FOSTER, LLC                   DURON         ANTONIO F      AZ      CIV-01-1723PHXVAM     WARD KEENAN & BARRETT
SMITH       ERMA J        IL      2016L001534        WALTON TELKEN FOSTER, LLC                   ESPINOZA      JESUS          AZ      CIV-00-0682-PHX-ROS   WARD KEENAN & BARRETT
ANDERSON    BESSIE W      NC      106CV00317         WARD BLACK LAW                              ESTEVES       RAYMOND J      AZ      CIV-01-1738PHXJWS     WARD KEENAN & BARRETT
BALDWIN     PATRICIA H    NC      106CV00797NCTPTS   WARD BLACK LAW                              FEDERICO      RAMON          AZ      CIV-01-457TUCFRZ      WARD KEENAN & BARRETT
BERRY       ROBERT        NC      3:98CV548-T        WARD BLACK LAW                              FLORES        CRUZ           AZ      CIV-01-1715PHXEHC     WARD KEENAN & BARRETT
BLAYLOCK    RONNIE L      NC      106CV00322         WARD BLACK LAW                              GALLARDO      ARTHUR         AZ      CV98-1559PHXEHC       WARD KEENAN & BARRETT
BOST        ROBERT F      NC      3:98CV548-T        WARD BLACK LAW                              GASTELUM      TONY P         AZ      CIV-01-465TUCGEE      WARD KEENAN & BARRETT
BROWN       WALTER P      NC      1:99CV149          WARD BLACK LAW                              GRIEGO        JOHNNY         AZ      211CV01907PHXLOA      WARD KEENAN & BARRETT
BRYANT      TRUETT G      NC      3:98CV548-T        WARD BLACK LAW                              GRIEGO        JOHNNY         AZ      CIV-00-0677-PHX-RCB   WARD KEENAN & BARRETT
BURTON      WILLIAM J     NC      3:98CV548-T        WARD BLACK LAW                              GUFFEY        RONALD N       AZ      CIV-00-882-PHX-PGR    WARD KEENAN & BARRETT
BUTTS       JAMES P       NC      106CV00334         WARD BLACK LAW                              GUINN         JULIUS D       AZ      CIV00--621TUCRCC      WARD KEENAN & BARRETT
CALDWELL    MORT E.       TX      95-11322           WARD BLACK LAW                              HALL          JOHN           AZ      CIV-00-0678-PCT-RGS   WARD KEENAN & BARRETT
COMER       DELMORE G     NC      106CV00455         WARD BLACK LAW                              HARRELL       JAMES          AZ      CIV-00-0683-PHX-RGS   WARD KEENAN & BARRETT
DAVIS       BILLY         GA      200VS060475        WARD BLACK LAW                              HOPPER        WALTER         AZ      93-0777-PHX-PGR       WARD KEENAN & BARRETT
DAVIS       SAM W         NC      3:98CV548-T        WARD BLACK LAW                              HOWARD        AUBREY         AZ      93-0784-PHX-SMM       WARD KEENAN & BARRETT
DRUM        VERLIN J      GA      03VS060474         WARD BLACK LAW                              IRVIN         RONALD         AZ      CIV95-1546PHX-ROS     WARD KEENAN & BARRETT
ELLIS       BANKS R       NC      1:99CV149          WARD BLACK LAW                              JACOBS        JOHN           AZ      88-2142               WARD KEENAN & BARRETT
GALBREATH   WILLIAM R     NC      3:98CV548-T        WARD BLACK LAW                              JOHANNESSEN   DOUGLAS        AZ      CIV98-1557PHXRCB      WARD KEENAN & BARRETT
GILLETTE    RALPH G       NC      506CV00242BO       WARD BLACK LAW                              JOSE          JOSEPH         AZ      CIV95-1564            WARD KEENAN & BARRETT
GREENE      BOBBY         GA      2003VS060477       WARD BLACK LAW                              JUDIE         CECIL          AZ      CIV-95-1550PHX-SMM    WARD KEENAN & BARRETT
HARLESS     ROBERT L      WV      16C1931            WARD BLACK LAW                              KENNEDY       WILLIAM        AZ      CV99-66TUCACM         WARD KEENAN & BARRETT
HATLEY      NEIL A        NC      3:98CV548-T        WARD BLACK LAW                              KISSINGER     WILLARD        AZ      93-0775-PHX-SMM       WARD KEENAN & BARRETT
HICKS       ROBERT L      NC      3:98CV548-T        WARD BLACK LAW                              KORY          PETER          AZ      CIV95-1545PHXEHC      WARD KEENAN & BARRETT
HOSKINS     PAUL T        NC      3:98CV548-T        WARD BLACK LAW                              KRUSE         ROBERT         AZ      CIV95-1543PHXRGS      WARD KEENAN & BARRETT
MAXWELL     GENE          NC      1:99CV149          WARD BLACK LAW                              KURTZEMAN     LUKE           AZ      CV99-0036PHXRGS       WARD KEENAN & BARRETT
MCCOLLUM    BOBBY E       NC      3:98CV548-T        WARD BLACK LAW                              LEGG          DAVID          AZ      CV98-1569PHXRGS       WARD KEENAN & BARRETT
MCCORMACK   ALEXANDER     NC      105CV267           WARD BLACK LAW                              LINARES       JOHNNY O       AZ      CIV-01-456TUCWDB      WARD KEENAN & BARRETT
MCCRAW      LAURENS K     NC      108CV00017LHT      WARD BLACK LAW                              LINDSEY       STEVEN         AZ      CIV93243-TUCJMR       WARD KEENAN & BARRETT
MILLER      FRANK V       NC      113CV00054MR       WARD BLACK LAW                              LOPEZ         EDWARD         AZ      CV 98-459 TUC JMR     WARD KEENAN & BARRETT
MILLER      ROBERT W      NC      512CV00620BR       WARD BLACK LAW                              LOPEZ         JOHN           AZ      94-0874-PHX-RCB       WARD KEENAN & BARRETT
MILLS       QUINTON D     MS      ADMIN              WARD BLACK LAW                              LOWE          BILL           AZ      87-2160               WARD KEENAN & BARRETT
NIX         HAROLD D      GA      03VS060476         WARD BLACK LAW                              MADRID        CUAUNTEMOC Z   AZ      CIV-01-459TUCACM      WARD KEENAN & BARRETT
O'DELL      BILLY F       NC      ADMIN              WARD BLACK LAW                              MALUEG        RICHARD        AZ      CIV921676PHXRGS       WARD KEENAN & BARRETT
PADGETT     OSWALD H      NC      3:99CV22-T         WARD BLACK LAW                              MERKEL        HENRY          AZ      87-2160               WARD KEENAN & BARRETT
PAGE        ROBERT S      NC      510CV00158D        WARD BLACK LAW                              MIHM          DANIEL         AZ      CIV95-1549PHX-PGR     WARD KEENAN & BARRETT
PARKER      WILLIS L      NC      3:99CV22-T         WARD BLACK LAW                              MILLER        ROBERT         AZ      CIV-01-467TUCJMR      WARD KEENAN & BARRETT
PARSONS     WALTON        NC      106CV00253         WARD BLACK LAW                              MORENO        ANGEL          AZ      CIV-01-1728PHXLOA     WARD KEENAN & BARRETT
PHILLIPS    RICHARD       NC      112CV00450         WARD BLACK LAW                              MYERS         HAROLD         AZ      CIV95-1547PHX-RCB     WARD KEENAN & BARRETT
PREAST      WILLIAM E     NC      3:98CV548-T        WARD BLACK LAW                              MYRICK        WALTER         AZ      95-1544               WARD KEENAN & BARRETT
PRICE       MAJOR L       NC      3:98CV548-T        WARD BLACK LAW                              NAST          RUSSELL        AZ      CIV95-1541PHX-EHC     WARD KEENAN & BARRETT
PRIVETTE    CHARLES B     NC      3:98CV548-T        WARD BLACK LAW                              NEWMAN        EDGAR          AZ      CIV00--173TUC-WDB     WARD KEENAN & BARRETT
RAY         SILAS L       NC      3:98CV548-T        WARD BLACK LAW                              NICHOLS       WARREN         AZ      CIV95-1542PCT-RCB     WARD KEENAN & BARRETT
RHYNE       DAVID M       NC      106CV00281         WARD BLACK LAW                              OBREGON       LOUIS V        AZ      CIV-01-458TUCFRZ      WARD KEENAN & BARRETT
SANDY       GARY T        WV      17C965             WARD BLACK LAW                              OKARMUS       WILLIAM        AZ      CIV95-1563            WARD KEENAN & BARRETT
SAUNDERS    JAMES A       NC      3:98CV394-T        WARD BLACK LAW                              OSBORN        JAMES          AZ      CIV-01-1727PHXROS     WARD KEENAN & BARRETT
SELLERS     DONALD L      NC      112CV00117MR       WARD BLACK LAW                              PADILLA       ELISEO V       AZ      CIV-01-1737PHXRCB     WARD KEENAN & BARRETT
SHAVER      BOBBY A       NC      105CV364           WARD BLACK LAW                              PAIS          ROBERT         AZ      CIV-00-0676-PHX-EHC   WARD KEENAN & BARRETT
SHELTON     GUS B         NC      3:98CV548-T        WARD BLACK LAW                              PEREZ         RAMON E        AZ      CIV-01-461TUCBPV      WARD KEENAN & BARRETT
STARNES     RALPH O       NC      112CV00360MR       WARD BLACK LAW                              PETERSEN      DONALD H       AZ      88 696PHXPGR          WARD KEENAN & BARRETT
STEINBACK   OTTIS D       NC      3:98CV548-T        WARD BLACK LAW                              QUIROZ        RAMON O        AZ      CIV-01-1724PHXSRB     WARD KEENAN & BARRETT
TATE        BOBBY         NC      3:99CV22-T         WARD BLACK LAW                              RABAGO        ROBERT S       AZ      CIV-01-1726PHXMHM     WARD KEENAN & BARRETT
TIBBS       JOHN A        NC      105CV360           WARD BLACK LAW                              RAMIREZ       SANTIAGO O     AZ      CIV-01-468TUCBPV      WARD KEENAN & BARRETT
TUCKER      EDDIE         NC      3:99CV22-T         WARD BLACK LAW                              REYES         MARIO          AZ      CIV-01-460TUCWDB      WARD KEENAN & BARRETT
WALDEN      WILLIAM S     NC      3:98CV548-T        WARD BLACK LAW                              RHONE         FRANCIS O      AZ      CIV-01-1730PHXROS     WARD KEENAN & BARRETT
YOW         ROY R         NC      3:98CV548-T        WARD BLACK LAW                              RIVERA        FRANK          AZ      CIV-01-454TUCGEE      WARD KEENAN & BARRETT
ADAIR       ROBERT A      AZ      93-0783-PHX-SMM    WARD KEENAN & BARRETT                       ROBLES        ROQUE R        AZ      CIV-01-463TUCWDB      WARD KEENAN & BARRETT
ALARCON     GILBERT       AZ      CIV-01-455TUCBPV   WARD KEENAN & BARRETT                       ROGERS        WILLIE E       AZ      CIV95-1540PHXSMM      WARD KEENAN & BARRETT
ALVARADO    PROCOPIO      AZ      CIV00-595TUCGEE    WARD KEENAN & BARRETT                       ROSSI         ROCCO          AZ      93-0776-PHX-PGR       WARD KEENAN & BARRETT
ANDERSON    STEVEN        AZ      CIV00-0675PHXPGR   WARD KEENAN & BARRETT                       SERAS         VALDO R        AZ      CIV01-099TUC WDB      WARD KEENAN & BARRETT
ARAIZA      CRUZ M        AZ      CIV-01-462TUCRCC   WARD KEENAN & BARRETT                       SHORT         GEORGE         AZ      CIV95-436             WARD KEENAN & BARRETT
ARANDA      LUPE J        AZ      CIV-01-466TUCWDB   WARD KEENAN & BARRETT                       SMITH         ROBERT J       AZ      93-0788-PHX-SMM       WARD KEENAN & BARRETT

                                                                                                                                                              Appendix A - 539
                                     Case 17-03105                  Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                       Document Page 558 of 624
Claimant      Claimant     State                                                                       Claimant      Claimant       State
Last Name     First Name   Filed   Docket Number          Primary Plaintiff Counsel                    Last Name     First Name     Filed   Docket Number      Primary Plaintiff Counsel
STEWART       HARPER C     AZ      CIV'002023PHXROS       WARD KEENAN & BARRETT                        CAMDEN        ELLEN          TX      2000-C-360         WATERS & KRAUS, LLP
SWINEY        EARL         AZ      CIV-01-464 TUC ACM     WARD KEENAN & BARRETT                        CAMPANOLI     DENNIS         TX      63964              WATERS & KRAUS, LLP
TORREJON      JOSEPH       AZ      CV 95-479              WARD KEENAN & BARRETT                        CARLSON       JAMES          TX      64318              WATERS & KRAUS, LLP
TURNER        RICHARD      AZ      CIV98-0948PHXROS       WARD KEENAN & BARRETT                        CARSON        DON            TX      64318              WATERS & KRAUS, LLP
VOORHEES      ROGER        AZ      CIV-00-0642-PCT-EHC    WARD KEENAN & BARRETT                        CARTE         ELIZABETH      TX      14293*RM00         WATERS & KRAUS, LLP
VOSBURG       MARION       AZ      CIV-00-1326-PHX-LOA    WARD KEENAN & BARRETT                        CARTER        MEL            TX      64334              WATERS & KRAUS, LLP
VOSE          BOB          AZ      CIV93244-TUCJMR        WARD KEENAN & BARRETT                        CARTER        MEL            TX      97-13602           WATERS & KRAUS, LLP
WHITE         NORMAN       AZ      88 695PHXPGR           WARD KEENAN & BARRETT                        CARTER        ROXANNE        CA      BC567334           WATERS & KRAUS, LLP
WHITT         DONALD       AZ      CV00-195PHXVAM         WARD KEENAN & BARRETT                        CASSAVAUGH    EDWARD G       TX      26,725             WATERS & KRAUS, LLP
YARBROUGH     AUBREY       AZ      93-0779-PHX-RCB        WARD KEENAN & BARRETT                        CAUTHEN       THOMAS C       TX      95-50-289-367      WATERS & KRAUS, LLP
ZAVALA        RAMIRO       AZ      CIV-01-1729PHXPGR      WARD KEENAN & BARRETT                        CAVITT        BERNICE        TX      25492              WATERS & KRAUS, LLP
JARVIE        JAMES G      TX      50097                  WARE, JACKSON, LEE & CHAMBERS, LLP           CHABOUDY      ROBERT B       NY      1902112009         WATERS & KRAUS, LLP
WALDROUP      PAULINE      FL      91-3222-CA-01          WARFIELD & ASSOCIATES                        CHALER        CHARLES        LA      519613A            WATERS & KRAUS, LLP
ABBOTT        KENNETH      TX      01-09077               WATERS & KRAUS, LLP                          CHILDERS      JT             TX      68807              WATERS & KRAUS, LLP
ALDRIDGE      BILLY        TX      CV33307                WATERS & KRAUS, LLP                          CHRISTENSEN   KAREN          UT      040906171          WATERS & KRAUS, LLP
ALLEN         HENRY        TX      26,653                 WATERS & KRAUS, LLP                          CLANCY        JESSE          TX      067-187248-01      WATERS & KRAUS, LLP
ANDERSEN      RONALD       TX      22247                  WATERS & KRAUS, LLP                          CLARK         FLOYD          TX      B010257-C          WATERS & KRAUS, LLP
ANDERSON      HAROLD       TX      18,185                 WATERS & KRAUS, LLP                          CLICK         ALBERT L       CA      BC610205           WATERS & KRAUS, LLP
ANTHONY       CRAWFORD     TX      96-13355-E             WATERS & KRAUS, LLP                          COLPITTS      LINDA E        CA      BC600850           WATERS & KRAUS, LLP
ARCHER        JAMIE        TX      96-05-2877-A           WATERS & KRAUS, LLP                          CORSTLEY      DOLPHORD       TX      00-CV-75           WATERS & KRAUS, LLP
ARROWOOD      EDGAR        TX      A010037-C              WATERS & KRAUS, LLP                          COUPEL        CLIFTON        TX      CC-01-05790-A      WATERS & KRAUS, LLP
ASHLOCK       CARL         TX      0301510E               WATERS & KRAUS, LLP                          COX           DON            TX      63960              WATERS & KRAUS, LLP
ASHPOLE       OTTO         TX      26784                  WATERS & KRAUS, LLP                          COY           DONALD J       TX      26,653             WATERS & KRAUS, LLP
ASHPOLE       OTTO         TX      CC-00-12144-C          WATERS & KRAUS, LLP                          COYLE         PAUL B         TX      26,752             WATERS & KRAUS, LLP
AYLOR         HOWARD RAY   TX      97-04120               WATERS & KRAUS, LLP                          COYLE         PAUL B         TX      CC-00-12306-C      WATERS & KRAUS, LLP
BABINEAUX     MILTON       TX      00-10-06613-CV         WATERS & KRAUS, LLP                          CRYER         REUBEN         TX      95-20290-158       WATERS & KRAUS, LLP
BABINEAUX     MILTON       TX      26,653                 WATERS & KRAUS, LLP                          DAGON         HENRY N        TX      26,442             WATERS & KRAUS, LLP
BACHMEYER     LONNIE G     TX      9941982                WATERS & KRAUS, LLP                          DARNOLD       LEVAUGHN       TX      1999-12-005218-D   WATERS & KRAUS, LLP
BACHTOLD      DONALD       TX      64167                  WATERS & KRAUS, LLP                          DAVIS         FRANKIE G      TX      96-3062            WATERS & KRAUS, LLP
BADGLEY       WALTER L     TX      63918                  WATERS & KRAUS, LLP                          DEAL          FOYIL          TX      60,372             WATERS & KRAUS, LLP
BAILEY        HAROLD       TX      26664                  WATERS & KRAUS, LLP                          DEARMAN       HENRY          TX      26,147             WATERS & KRAUS, LLP
BAKER         SHIRLEY A    OH      G4801CI0200702893000   WATERS & KRAUS, LLP                          DEBOISE       WILLIAM        TX      2000CI09062        WATERS & KRAUS, LLP
BAKKE         NORMAN       TX      60,362                 WATERS & KRAUS, LLP                          DEETS         JAMES          TX      95-10952           WATERS & KRAUS, LLP
BALFOUR       PHIL         TX      02-0467-C              WATERS & KRAUS, LLP                          DEGOLIER      FENTON         TX      CV33307            WATERS & KRAUS, LLP
BALL          DALE         TX      64318                  WATERS & KRAUS, LLP                          DELISLE       DONALD L       TX      26496              WATERS & KRAUS, LLP
BARKER        JOSEPH       TX      CC-01-10649-C          WATERS & KRAUS, LLP                          DEMETER       JOSEPH         TX      039156             WATERS & KRAUS, LLP
BARKER        WESLEY       TX      GN1-00182              WATERS & KRAUS, LLP                          DENTON        WENDELL E      CA      BC437559           WATERS & KRAUS, LLP
BARNES        THOMAS       TX      22247                  WATERS & KRAUS, LLP                          DIAZ          NERY           TX      00-05572-00-0-A    WATERS & KRAUS, LLP
BARTLETT      DAVID        TX      63956                  WATERS & KRAUS, LLP                          DIAZ          VIGIL          TX      GN001254           WATERS & KRAUS, LLP
BARTLETT      ROY B        TX      26,653                 WATERS & KRAUS, LLP                          DONALDSON     GEORGE         TX      18,217             WATERS & KRAUS, LLP
BATES         WELDON       TX      60,372                 WATERS & KRAUS, LLP                          DONALDSON     GEORGE         TX      B010257-C          WATERS & KRAUS, LLP
BATISTE       OLIVER       TX      26,653                 WATERS & KRAUS, LLP                          DONOFIRO      JOSEPH         TX      65136              WATERS & KRAUS, LLP
BATSON        DOYLA        TX      98-04472               WATERS & KRAUS, LLP                          DORI          JOHN           TX      18,226             WATERS & KRAUS, LLP
BATSON        JAMES L      TX      95-10952               WATERS & KRAUS, LLP                          DORI          JOHN           TX      18,422             WATERS & KRAUS, LLP
BEAUPRE       ALBERT       TX      64334                  WATERS & KRAUS, LLP                          DOUGHTY       THOMAS P       TX      98-04472           WATERS & KRAUS, LLP
BEAVER        STEVEN       TX      97-04120               WATERS & KRAUS, LLP                          DRISCOLL      CHARLES J      TX      2001-1373          WATERS & KRAUS, LLP
BELLMORE      ROBERT       TX      63954                  WATERS & KRAUS, LLP                          DULANEY       KENNETH        TX      63973              WATERS & KRAUS, LLP
BENNETT       ERNEST       TX      26,712                 WATERS & KRAUS, LLP                          EASLING       NANCY          CA      RG12634694         WATERS & KRAUS, LLP
BIEHL         GLENN        TX      2000-3600              WATERS & KRAUS, LLP                          EDMONDS       ROBERT         TX      99-C-608           WATERS & KRAUS, LLP
BILLINGS      GLYNNA       TX      23619922703            WATERS & KRAUS, LLP                          EGBERT        KRISTINE       UT      040906171          WATERS & KRAUS, LLP
BIRD          COMER        TX      64167                  WATERS & KRAUS, LLP                          ERB           TERRILL        CA      BC664653           WATERS & KRAUS, LLP
BIRD          COMER        TX      64943                  WATERS & KRAUS, LLP                          ERVIN         NOLLY          TX      CC-00-12305-C      WATERS & KRAUS, LLP
BISHOP        TED H        TX      26,725                 WATERS & KRAUS, LLP                          ERVIN         NOLLY          TX      DV01-00708-C       WATERS & KRAUS, LLP
BLACK         BILLY A      TX      153-162069-95          WATERS & KRAUS, LLP                          EVANS         WINDSOR        TX      CC-00-11751-C      WATERS & KRAUS, LLP
BLACKBURN     HERSCHEL     TX      63961                  WATERS & KRAUS, LLP                          EXLEY         WALTER         TX      63960              WATERS & KRAUS, LLP
BLOSSUM       GEORGE       TX      141 197905 03          WATERS & KRAUS, LLP                          FAGAN         ODIS           TX      66600              WATERS & KRAUS, LLP
BOEHM         LEROY        CA      CIV515020              WATERS & KRAUS, LLP                          FAGG          CHARLES        TX      00-10-06613-CV     WATERS & KRAUS, LLP
BOOTH         RAYMOND      TX      99-4516                WATERS & KRAUS, LLP                          FAGG          CHARLES A      TX      26,653             WATERS & KRAUS, LLP
BOSTON        JAMES        TX      26733                  WATERS & KRAUS, LLP                          FINCH         WALTER         TX      15475*RM01         WATERS & KRAUS, LLP
BOWMAN        EARL         TX      96-03659               WATERS & KRAUS, LLP                          FISHER        FREDERICK      TX      18,185             WATERS & KRAUS, LLP
BRANDENBURG   KENNETH      TX      GN1-00182              WATERS & KRAUS, LLP                          FLATOFF       WALTER         TX      18,226             WATERS & KRAUS, LLP
BRASHEAR      DAN          TX      26,147                 WATERS & KRAUS, LLP                          FORD          EDWARD         TX      60283              WATERS & KRAUS, LLP
BRAUCH        KLAUS        TX      01-7648-L              WATERS & KRAUS, LLP                          FRANCIS       CARL VINCENT   TX      64334              WATERS & KRAUS, LLP
BRAUN         EDDIE L      TX      25605                  WATERS & KRAUS, LLP                          FRANKLIN      VERNON         TX      01-06238-D         WATERS & KRAUS, LLP
BROADBENT     KEN          TX      99-C-608               WATERS & KRAUS, LLP                          FRANKWICK     EUGENE         TX      98-01564           WATERS & KRAUS, LLP
BROGNA        PETER C      TX      59078                  WATERS & KRAUS, LLP                          FREDERICK     PHILLIP        TX      00-06526-00-0-E    WATERS & KRAUS, LLP
BROOKS        PAUL         TX      59995                  WATERS & KRAUS, LLP                          FREEMAN       DOUGLAS        TX      00-05573-00-0-E    WATERS & KRAUS, LLP
BROWN         JOHNNY       TX      96-05-2877-A           WATERS & KRAUS, LLP                          FREESTONE     DONALD         TX      63962              WATERS & KRAUS, LLP
BROWN         NATHANIEL    TX      26,653                 WATERS & KRAUS, LLP                          FUDOLI        ROBERT         TX      00-554             WATERS & KRAUS, LLP
BROWN         ROBERT       TX      63960                  WATERS & KRAUS, LLP                          GABBERT       WILLIAM        TX      A010259-C          WATERS & KRAUS, LLP
BUKALA        WALTER       TX      9941982                WATERS & KRAUS, LLP                          GAINES        JACK           TX      00-1329            WATERS & KRAUS, LLP
BURLEIGH      LINDLEY W    TX      087694-00-E            WATERS & KRAUS, LLP                          GALBREATH     RICHARD        TX      17-184197-00       WATERS & KRAUS, LLP
BURNEY        JOHNNY L     TX      97-04117               WATERS & KRAUS, LLP                          GARCIA        LUIS           TX      98-10-04083-E      WATERS & KRAUS, LLP
BUTERA        DONALD J     TX      97-04117               WATERS & KRAUS, LLP                          GARMON        BOBBY          TX      97-04120           WATERS & KRAUS, LLP
BYRD          JAMES        TX      97-03978               WATERS & KRAUS, LLP                          GASH          WILBERT        TX      00-05573-00-0-E    WATERS & KRAUS, LLP
BYRD          JAMES S      TX      64943                  WATERS & KRAUS, LLP                          GIBBONS       ANN P          CA      BC644854           WATERS & KRAUS, LLP

                                                                                                                                                                 Appendix A - 540
                                      Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                  Document Page 559 of 624
Claimant     Claimant       State                                                                 Claimant     Claimant     State
Last Name    First Name     Filed   Docket Number     Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number      Primary Plaintiff Counsel
GIBSON       RAY L          TX      A000260-C         WATERS & KRAUS, LLP                         KEARNEY      JOSEPH R     TX      96-40352-362       WATERS & KRAUS, LLP
GIBSON       YORK           TX      95-20290-158      WATERS & KRAUS, LLP                         KELLEY       BRUCE        TX      63956              WATERS & KRAUS, LLP
GILBERT      ARTHUR         TX      087694-00-E       WATERS & KRAUS, LLP                         KELLY        CHARLES B    TX      087694-00-E        WATERS & KRAUS, LLP
GILBERT      JOHNNY L       TX      00-CV-75          WATERS & KRAUS, LLP                         KENDALL      STEVEN       TX      64167              WATERS & KRAUS, LLP
GILCREASE    FRED           TX      99CI07037         WATERS & KRAUS, LLP                         KENG         THOMAS       TX      25492              WATERS & KRAUS, LLP
GIORDANO     ROBERT A       TX      26,653            WATERS & KRAUS, LLP                         KERN         HAROLD L     TX      26384              WATERS & KRAUS, LLP
GLENN        BOBBY          TX      C-0221-02-F       WATERS & KRAUS, LLP                         KILLION      WILLIAM      TX      63960              WATERS & KRAUS, LLP
GOCKLEY      LESLIE         TX      63958             WATERS & KRAUS, LLP                         KINCAID      ROGER C      MA      064544             WATERS & KRAUS, LLP
GODSALVE     WILLIAM        TX      63973             WATERS & KRAUS, LLP                         KING         ERNEST       TX      66600              WATERS & KRAUS, LLP
GOFF         HAROLD         TX      CC-00-12144-C     WATERS & KRAUS, LLP                         KING         JAMES        TX      63965              WATERS & KRAUS, LLP
GOFF         HAROLD D       TX      26,752            WATERS & KRAUS, LLP                         KNIGHT       JERRELL W    TX      26,653             WATERS & KRAUS, LLP
GREEN        CHARLES B      TX      96-13356-F        WATERS & KRAUS, LLP                         KOLB         JESSE        TX      99-4516            WATERS & KRAUS, LLP
GRIFFEN      JACK           TX      00-1329           WATERS & KRAUS, LLP                         KOLB         JESSE T      TX      96-3062            WATERS & KRAUS, LLP
GRIFFIN      ROBERT         TX      141 197905 03     WATERS & KRAUS, LLP                         KOLB         JESSE T      TX      98-2220            WATERS & KRAUS, LLP
GRIFFITH     ROGER          TX      63956             WATERS & KRAUS, LLP                         KOMAR        MELTON H     TX      59078              WATERS & KRAUS, LLP
GRINDSTAFF   JOHN           TX      22196             WATERS & KRAUS, LLP                         KOWALIK      ARCHIE       TX      2000-05-002030-D   WATERS & KRAUS, LLP
GROFF        MIRIAM         TX      348-196121-02     WATERS & KRAUS, LLP                         KRAMER       ROBERT       TX      95-50588-367       WATERS & KRAUS, LLP
HALBUR       CONRAD         TX      63955             WATERS & KRAUS, LLP                         LABOUNTY     MARTIN       TX      00-10-06370-CV     WATERS & KRAUS, LLP
HALL         GEORGE         TX      97-04120          WATERS & KRAUS, LLP                         LAMBERT      HOWARD       TX      63958              WATERS & KRAUS, LLP
HALL         RAYMOND T      TX      26,653            WATERS & KRAUS, LLP                         LASHAM       ROBERT       TX      63956              WATERS & KRAUS, LLP
HALL         WILBUR         TX      63960             WATERS & KRAUS, LLP                         LAURENT      SHARON       LA      201301081          WATERS & KRAUS, LLP
HANAWALT     CLYDE          TX      GN001254          WATERS & KRAUS, LLP                         LEWIS        GILLIAM J.   TX      95-10952           WATERS & KRAUS, LLP
HANSON       SANDRA         TX      14293*RM00        WATERS & KRAUS, LLP                         LEWIS        ROY T        TX      95-20290-158       WATERS & KRAUS, LLP
HARMAN       SUSAN T        UT      040906171         WATERS & KRAUS, LLP                         LEWIS        THOMAS W     TX      26,653             WATERS & KRAUS, LLP
HARRIS       ANTHONY        TX      97-04120          WATERS & KRAUS, LLP                         LINDULA      WALTER       TX      63973              WATERS & KRAUS, LLP
HARRIS       GENE           TX      97-09086          WATERS & KRAUS, LLP                         LITTLE       THOMAS LEE   TX      97-04120           WATERS & KRAUS, LLP
HARRIS       LARRY          TX      64167             WATERS & KRAUS, LLP                         LITTLETON    BOYD W       TX      97-04120           WATERS & KRAUS, LLP
HARRISON     DONALD         TX      63962             WATERS & KRAUS, LLP                         LLOYD        CHARLES      TX      95-50588-367       WATERS & KRAUS, LLP
HARRISON     HARVEY E       TX      97-08115          WATERS & KRAUS, LLP                         LOGSDON      RAYMOND      TX      GN001254           WATERS & KRAUS, LLP
HAUN         MARCI          UT      040906171         WATERS & KRAUS, LLP                         LOOMAN       ROBERT       TX      98-001531-B        WATERS & KRAUS, LLP
HAWTHORNE    ROBERT W       TX      98-00461-G        WATERS & KRAUS, LLP                         LOOMIS       WENDELL      TX      CC-00-08048-E      WATERS & KRAUS, LLP
HAYES        SANDRA         TX      96-1294           WATERS & KRAUS, LLP                         LOTT         TIMOTHY      TX      06720319603        WATERS & KRAUS, LLP
HEMENWAY     DAVID          TX      DC1615903         WATERS & KRAUS, LLP                         LOVE         JOE          TX      95-20290-158       WATERS & KRAUS, LLP
HENDERSON    JOHN           TX      00-CV-107         WATERS & KRAUS, LLP                         LUCE         ROBERT T     TX      26,166             WATERS & KRAUS, LLP
HESS         CHARLES W      CA      BC473348          WATERS & KRAUS, LLP                         LUCE         ROBERT T     TX      A-0162018          WATERS & KRAUS, LLP
HICKMAN      DAVID          TX      63955             WATERS & KRAUS, LLP                         LUCE         ROBERT T     TX      E-157109           WATERS & KRAUS, LLP
HIGHWOOD     BERT           TX      63958             WATERS & KRAUS, LLP                         LUNSFORD     ROBERT LEE   TX      97-04120           WATERS & KRAUS, LLP
HILL         RAYMOND        TX      A-0162018         WATERS & KRAUS, LLP                         LUSK         WILLIAM      TX      C200200191         WATERS & KRAUS, LLP
HOLBROOK     CARL           TX      23620309303       WATERS & KRAUS, LLP                         LUTZ         RUSSELL H    PA      130500625          WATERS & KRAUS, LLP
HOLMES       ORVILLE        TX      95-20290-158      WATERS & KRAUS, LLP                         MACKEY       HOWARD       TX      CV33171            WATERS & KRAUS, LLP
HOLTRY       LARRY EUGENE   TX      95-15402          WATERS & KRAUS, LLP                         MARCHESAM    JOSEPH       TX      CV33246            WATERS & KRAUS, LLP
HORETZ       BRAD           TX      26,712            WATERS & KRAUS, LLP                         MARCHESANI   JOSEPH       TX      DV01-0544-H        WATERS & KRAUS, LLP
HORNUNG      CHARLES        TX      00-05572-00-0-A   WATERS & KRAUS, LLP                         MARTIN       LARRY        TX      087694-00-E        WATERS & KRAUS, LLP
HOTCHKISS    THOMAS         TX      98-7880-B         WATERS & KRAUS, LLP                         MCCLELLAN    RAYMOND      TX      26664              WATERS & KRAUS, LLP
HOWARD       LEWIS          TX      CV33246           WATERS & KRAUS, LLP                         MCCLELLAN    RAYMOND      TX      64167              WATERS & KRAUS, LLP
HOWARD       PRESLEY        TX      00-06526-00-0-E   WATERS & KRAUS, LLP                         MCGOWEN      WILLIE       TX      95-20290-158       WATERS & KRAUS, LLP
HUGHES       EDDIE R        TX      97-08115          WATERS & KRAUS, LLP                         MCLEAN       BARLEY       TX      00-10-06613-CV     WATERS & KRAUS, LLP
HUMPHREY     RICKY          TX      22,246            WATERS & KRAUS, LLP                         MCWILLIS     GERALD       TX      63956              WATERS & KRAUS, LLP
HUMPHREY     RICKY          TX      DV01-07826-H      WATERS & KRAUS, LLP                         MEARS        JERRY        TX      18,185             WATERS & KRAUS, LLP
HUTCHISON    ROBERT I       TX      18,215            WATERS & KRAUS, LLP                         MEARS        JERRY        TX      A010256-C          WATERS & KRAUS, LLP
HUTSON       BILLY          TX      CV33246           WATERS & KRAUS, LLP                         MELTON       JAMES        TX      63956              WATERS & KRAUS, LLP
INNERARITY   BOYCE E        LA      00-16627          WATERS & KRAUS, LLP                         MELTON       ROBERT       TX      348-191148-02      WATERS & KRAUS, LLP
IRELAND      ROBERT         TX      64167             WATERS & KRAUS, LLP                         MENDOZA      JOSEPH B     TX      1999-CI-00465      WATERS & KRAUS, LLP
IRELAND      ROBERT         TX      64943             WATERS & KRAUS, LLP                         MERRILL      WALTER       TX      00-06526-00-0-E    WATERS & KRAUS, LLP
ISAM         LUCILLE        TX      95-20290-158      WATERS & KRAUS, LLP                         MILLER       MICHAEL      TX      00-09-05669-CV     WATERS & KRAUS, LLP
JAMES        WALTER S       TX      63956             WATERS & KRAUS, LLP                         MILLER       MICHAEL      TX      141-193466-02      WATERS & KRAUS, LLP
JENSEN       ALBERT         CA      BC647277          WATERS & KRAUS, LLP                         MINTON       CHARLES      TX      95-20290-158       WATERS & KRAUS, LLP
JIMENEZ      ELVA           TX      98-00461-G        WATERS & KRAUS, LLP                         MIRELES      FRANCISCO    TX      25492              WATERS & KRAUS, LLP
JIMENEZ      MIKE A         TX      98-00461-G        WATERS & KRAUS, LLP                         MITCHELL     JESSIE       TX      00-10-06370-CV     WATERS & KRAUS, LLP
JODISH       GERALD         TX      63958             WATERS & KRAUS, LLP                         MITCHELL     JOHN         TX      22247              WATERS & KRAUS, LLP
JOHNS        VAL            TX      26,752            WATERS & KRAUS, LLP                         MOORE        ALFRED       TX      26,721             WATERS & KRAUS, LLP
JOHNS        VAL            TX      CC-00-12144-C     WATERS & KRAUS, LLP                         MOORE        ALFRED       TX      CC-01-04115-B      WATERS & KRAUS, LLP
JOHNSON      MACK           TX      95-50588-367      WATERS & KRAUS, LLP                         MOORE        HOWARD       TX      63954              WATERS & KRAUS, LLP
JOHNSON      NORMAN         TX      22,246            WATERS & KRAUS, LLP                         MOORE        RICHARD      TX      62382              WATERS & KRAUS, LLP
JOHNSON      ROBBYE L       CA      BC663665          WATERS & KRAUS, LLP                         MORGAN       DANIEL       TX      64318              WATERS & KRAUS, LLP
JOHNSON      SHARON         TX      26590             WATERS & KRAUS, LLP                         MORGAN       JOHN         TX      00-CV-75           WATERS & KRAUS, LLP
JOHNSON      WILLIAM        TX      26,147            WATERS & KRAUS, LLP                         MORRISON     DAVID R      TX      9941982            WATERS & KRAUS, LLP
JOHNSTON     WILFORD        TX      GN1-00182         WATERS & KRAUS, LLP                         MORRISON     GLENN        TX      26,712             WATERS & KRAUS, LLP
JONES        DONALD L       TX      CC-00-13398-E     WATERS & KRAUS, LLP                         MORSE        HOWARD       TX      63973              WATERS & KRAUS, LLP
JONES        KENNETH        TX      26784             WATERS & KRAUS, LLP                         MORTON       LLOYD B      TX      25578              WATERS & KRAUS, LLP
JONES        REX            TX      00-1329           WATERS & KRAUS, LLP                         MUEGGE       HAROLD W     TX      25492              WATERS & KRAUS, LLP
JONES        ROBERT         TX      00-CV-75          WATERS & KRAUS, LLP                         MUELLER      REINHOLD     TX      CC-00-04305-A      WATERS & KRAUS, LLP
JOURDAN      WILLIAM        TX      2000-3600         WATERS & KRAUS, LLP                         MUNSON       VICTOR       TX      63958              WATERS & KRAUS, LLP
JOURDAN      WILLIAM        TX      26,725            WATERS & KRAUS, LLP                         MURPHY       CECIL        TX      26,653             WATERS & KRAUS, LLP
KADERKA      EUGENE         TX      26,147            WATERS & KRAUS, LLP                         MYERS        THOMAS       TX      64334              WATERS & KRAUS, LLP
KARLIN       JAMES          TX      63965             WATERS & KRAUS, LLP                         MYERS        THOMAS       TX      97-13602           WATERS & KRAUS, LLP

                                                                                                                                                         Appendix A - 541
                                       Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                   Document Page 560 of 624
Claimant       Claimant      State                                                                 Claimant     Claimant      State
Last Name      First Name    Filed   Docket Number     Primary Plaintiff Counsel                   Last Name    First Name    Filed   Docket Number      Primary Plaintiff Counsel
NACCARATO      JOSEPH        TX      64318             WATERS & KRAUS, LLP                         SHAUGER      DANIEL R      CA      BC535445           WATERS & KRAUS, LLP
NAPIER         WILLIAM       TX      141 197905 03     WATERS & KRAUS, LLP                         SHEFFIELD    RAYMOND       TX      99-C-608           WATERS & KRAUS, LLP
NEWMAN         RICHARD       TX      26733             WATERS & KRAUS, LLP                         SHELANDER    BILLY L       TX      26,928             WATERS & KRAUS, LLP
NEWTON         WILLIAM       TX      63973             WATERS & KRAUS, LLP                         SHELTON      ANGELA M      LA      2013001946         WATERS & KRAUS, LLP
NICHOLS        JACK          TX      68916             WATERS & KRAUS, LLP                         SIDWELL      DON           TX      64167              WATERS & KRAUS, LLP
NORMENT        JAMES         TX      62382             WATERS & KRAUS, LLP                         SIECK        WILLIAM       TX      64334              WATERS & KRAUS, LLP
O'CONNOR       IRIS          TX      06720760404       WATERS & KRAUS, LLP                         SIECK        WILLIAM       TX      97-13602           WATERS & KRAUS, LLP
O'PREA         MARGARET      TX      2000-C-360        WATERS & KRAUS, LLP                         SINGLEY      VALLA D       TX      9941982            WATERS & KRAUS, LLP
OAKES          BETTY         TX      14293*RM00        WATERS & KRAUS, LLP                         SIXEMORE     RAY           TX      63973              WATERS & KRAUS, LLP
OAKES          RONNIE        TX      26664             WATERS & KRAUS, LLP                         SLUDER       DENNIS        TX      62382              WATERS & KRAUS, LLP
OLIVERI        SALVATORE J   CA      BC676467          WATERS & KRAUS, LLP                         SMART        CHARLES       TX      95-50493-367       WATERS & KRAUS, LLP
ORTIZ          JAKE          TX      A000530-C         WATERS & KRAUS, LLP                         SMIDT        BARRY L       TX      9941982            WATERS & KRAUS, LLP
OSBORNE        GEORGE        TX      26,752            WATERS & KRAUS, LLP                         SMITH        ALLEN G       TX      20,966             WATERS & KRAUS, LLP
OSTLING        ALLAN         TX      26590             WATERS & KRAUS, LLP                         SMITH        BERT          TX      25492              WATERS & KRAUS, LLP
PACK           CLIFTON       TX      60885             WATERS & KRAUS, LLP                         SMITH        DAVID         TX      26664              WATERS & KRAUS, LLP
PALMER         ROBERT        TX      95-10952          WATERS & KRAUS, LLP                         SMITH        DAVID R       TX      26687              WATERS & KRAUS, LLP
PALUMBO        UMBERTO       TX      64167             WATERS & KRAUS, LLP                         SMITH        DONALD R      TX      087694-00-E        WATERS & KRAUS, LLP
PARKER         BILL A        VA      760CL0700415000   WATERS & KRAUS, LLP                         SMITH        FRED          TX      63956              WATERS & KRAUS, LLP
PARKER         BILL A        TX      DC0611195         WATERS & KRAUS, LLP                         SMITH        GEORGE        TX      32935              WATERS & KRAUS, LLP
PATIN          LOUIE P       CA      BC565023          WATERS & KRAUS, LLP                         SMITH        HOWARD        TX      A010037-C          WATERS & KRAUS, LLP
PATTERSON      WILLIAM       TX      63973             WATERS & KRAUS, LLP                         SMITH        SAM E         TX      CC-00-03816-B      WATERS & KRAUS, LLP
PAWSON         FLOYD         TX      00-03379-C        WATERS & KRAUS, LLP                         SPERRY       JOYCE         CA      BC649632           WATERS & KRAUS, LLP
PEACOCK        WAYNE         TX      26,653            WATERS & KRAUS, LLP                         SPIKES       OSCAR         TX      22199              WATERS & KRAUS, LLP
PEARSON        CHARLES R     TX      95-1354           WATERS & KRAUS, LLP                         SPISAK       ROBERT        TX      63961              WATERS & KRAUS, LLP
PECUKONIS      JOSEPH        TX      18,185            WATERS & KRAUS, LLP                         STEARNS      WILLIAM       TX      A000530-C          WATERS & KRAUS, LLP
PENNINGTON     JAMES W       TX      96-40352-362      WATERS & KRAUS, LLP                         STEWART      ARTHUR        TX      22217              WATERS & KRAUS, LLP
PERRIN         RICHARD       TX      26664             WATERS & KRAUS, LLP                         STEWART      BRUCE         TX      A-0162018          WATERS & KRAUS, LLP
PERSELLO       AVELLINO      TX      63958             WATERS & KRAUS, LLP                         STEWART      JOHNNY G      TX      A-0162018          WATERS & KRAUS, LLP
PHELPS         ROBERT M      TX      22199             WATERS & KRAUS, LLP                         STIMSON      GARY L        CA      BC671938           WATERS & KRAUS, LLP
PHILLIPS       JACK D        TX      65271             WATERS & KRAUS, LLP                         STOECKLER    CHRISTOPHER   TX      35116-02-03        WATERS & KRAUS, LLP
PHILLIPS       WILLIAM T     TX      CC-98-05130-D     WATERS & KRAUS, LLP                         STRAIN       HAROLD        TX      22199              WATERS & KRAUS, LLP
PIGG           DONALD L      TX      58895             WATERS & KRAUS, LLP                         SUDBERRY     RICHARD       TX      26,752             WATERS & KRAUS, LLP
PISCIOTTA      SALVATORE     TX      2000CI12686       WATERS & KRAUS, LLP                         SULLIVAN     TEFFORD       TX      26,653             WATERS & KRAUS, LLP
PLESSINGER     BENNIE        TX      CV33426           WATERS & KRAUS, LLP                         SUMMERS      CHARLES D.    TX      97-04120           WATERS & KRAUS, LLP
PODOLNY        DANIEL        TX      00-06526-00-0-E   WATERS & KRAUS, LLP                         SURRATT      AARON         TX      98-04472           WATERS & KRAUS, LLP
PORTER         CHARLES       TX      00-05573-00-0-E   WATERS & KRAUS, LLP                         SUTTON       MORRIS        TX      26,147             WATERS & KRAUS, LLP
PORTER         HENRY         TX      18,185            WATERS & KRAUS, LLP                         SWEEDEN      KENNETH       TX      97-04117           WATERS & KRAUS, LLP
POSPISIL       RAYMOND       TX      22,246            WATERS & KRAUS, LLP                         SWEETEN      ALLEN         TX      26664              WATERS & KRAUS, LLP
POUND          BYRON         TX      63973             WATERS & KRAUS, LLP                         SWICK        ALLEN         TX      64167              WATERS & KRAUS, LLP
PREE           JAMES         TX      DV01-05776-H      WATERS & KRAUS, LLP                         SWICK        ALLEN         TX      64943              WATERS & KRAUS, LLP
PREJEAN        DENNIS        TX      95-20290-158      WATERS & KRAUS, LLP                         SWIM         ORVILLE       TX      63963              WATERS & KRAUS, LLP
PRESCOTT       DARNELL       LA      201507557         WATERS & KRAUS, LLP                         TAPAS        NICHOLAS      TX      26,752             WATERS & KRAUS, LLP
PRETKO         EDWARD        TX      0312573           WATERS & KRAUS, LLP                         TENNEY       HAROLD        TX      63962              WATERS & KRAUS, LLP
PROUTY         DAYTON L      TX      26,642            WATERS & KRAUS, LLP                         THOMAS       BRENT A       UT      040906171          WATERS & KRAUS, LLP
QUIROZ         ERNEST V      AZ      CV2013009160      WATERS & KRAUS, LLP                         THOMAS       PAUL          TX      59528              WATERS & KRAUS, LLP
RAMIREZ        VALENTIN      TX      98-10-04083-E     WATERS & KRAUS, LLP                         THOMAS       ROBERT L      UT      040906171          WATERS & KRAUS, LLP
RANDOL         THOMAS        TX      60,362            WATERS & KRAUS, LLP                         THOMAS       TODD          UT      040906171          WATERS & KRAUS, LLP
REAMES         HOWARD        TX      64334             WATERS & KRAUS, LLP                         THOMPSON     JAMES E       TX      35220309403        WATERS & KRAUS, LLP
REAMES         HOWARD        TX      97-13602          WATERS & KRAUS, LLP                         THYBERG      ROBERT        TX      63958              WATERS & KRAUS, LLP
REDDEN         JAMES         TX      22,246            WATERS & KRAUS, LLP                         TIPPS        CLARENCE      TX      34062              WATERS & KRAUS, LLP
REIVITT        RICHARD       TX      21210*BH02        WATERS & KRAUS, LLP                         TOWERY       JAMES         TX      CC-01-04610-C      WATERS & KRAUS, LLP
RHODES         CARL          TX      22247             WATERS & KRAUS, LLP                         TOWLER       JESSE M       TX      01-01-00077-CV     WATERS & KRAUS, LLP
RICHARDSON     RAYMOND       TX      63958             WATERS & KRAUS, LLP                         TOWLER       JESSE M       TX      26,653             WATERS & KRAUS, LLP
RICHTER        HELEN         TX      26,142            WATERS & KRAUS, LLP                         TRAYLOR      DENNIS L      CA      BC663141           WATERS & KRAUS, LLP
RICONOSCIUTO   ANTHONY       TX      63964             WATERS & KRAUS, LLP                         TREMBLAY     JACOB         MA      1781CV01769        WATERS & KRAUS, LLP
RIEMAN         WILLIAM       TX      87692-C           WATERS & KRAUS, LLP                         TREVINO      ALFRED C      TX      C-5494-99-F        WATERS & KRAUS, LLP
RIFFE          JAMES         TX      141-184195-00     WATERS & KRAUS, LLP                         TROUTMAN     JESSIE        TX      95-20290-158       WATERS & KRAUS, LLP
RITCHIE        BOBBY J       TX      141 197905 03     WATERS & KRAUS, LLP                         TRUMBULL     JIM           TX      64167              WATERS & KRAUS, LLP
ROBERTSON      CLAUDE        TX      22199             WATERS & KRAUS, LLP                         TURLEY       CARL          TX      00-57              WATERS & KRAUS, LLP
ROCHA          FERNANDO      TX      CC-00-12305-C     WATERS & KRAUS, LLP                         VAN HORN     MICHAEL       TX      26,653             WATERS & KRAUS, LLP
ROCKEY         GEORGE W      TX      95-50-289-367     WATERS & KRAUS, LLP                         VANHORN      VERNON        TX      63955              WATERS & KRAUS, LLP
ROPP           ELDON         TX      00-CV-107         WATERS & KRAUS, LLP                         VANORSDALE   JOHN          TX      22,246             WATERS & KRAUS, LLP
ROSMIS         TONY          TX      26784             WATERS & KRAUS, LLP                         WACHOLZ      JOHN H        VA      760CL0600749600    WATERS & KRAUS, LLP
RUBIN          ISAAC J       NY      1900082011        WATERS & KRAUS, LLP                         WAGNER       FRANK         TX      18,226             WATERS & KRAUS, LLP
RUGGIANO       RALPH         TX      26508             WATERS & KRAUS, LLP                         WALL         CHARLES       TX      26664              WATERS & KRAUS, LLP
RUSSELL        ALVIN         TX      97-04119          WATERS & KRAUS, LLP                         WANDLER      SP            TX      63973              WATERS & KRAUS, LLP
SALZER         DANIEL J      MN      62CV074103        WATERS & KRAUS, LLP                         WARD         JIMMY         TX      00-10-06613-CV     WATERS & KRAUS, LLP
SANDSRTROM     CARL          TX      63954             WATERS & KRAUS, LLP                         WARD         JIMMY G       TX      26,653             WATERS & KRAUS, LLP
SCHILLING      HENRY         TX      26384             WATERS & KRAUS, LLP                         WARD         ROBERT        TX      26,712             WATERS & KRAUS, LLP
SCHINDLER      HAROLD        TX      63958             WATERS & KRAUS, LLP                         WAYNE        EUGENE        TX      A000431-C          WATERS & KRAUS, LLP
SCHULTE        ROBERT        TX      63956             WATERS & KRAUS, LLP                         WEBB         JAMES L       TX      00-06526-00-0-E    WATERS & KRAUS, LLP
SCHWEITZER     DONALD        CA      BC669174          WATERS & KRAUS, LLP                         WEILER       JOHN          TX      63973              WATERS & KRAUS, LLP
SCOTT          FRANCES       TX      00-09-05669-CV    WATERS & KRAUS, LLP                         WEST         BETTY J       TX      CC-01-10649-C      WATERS & KRAUS, LLP
SCOTT          MICHAEL V     TX      26664             WATERS & KRAUS, LLP                         WESTFALL     MANUEL        VA      740CL99000982-00   WATERS & KRAUS, LLP
SECOR          HAROLD        TX      00-10-06370-CV    WATERS & KRAUS, LLP                         WHEELER      LARRY         TX      00-09-05669-CV     WATERS & KRAUS, LLP
SHARPES        BERNARD G     TX      97-04120          WATERS & KRAUS, LLP                         WHEELER      RICHARD B     TX      141-182801-00      WATERS & KRAUS, LLP

                                                                                                                                                           Appendix A - 542
                                          Case 17-03105              Doc 164          Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                      Document Page 561 of 624
Claimant      Claimant          State                                                                 Claimant     Claimant     State
Last Name     First Name        Filed   Docket Number     Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
WHEELER       ROBERT            TX      CV33246           WATERS & KRAUS, LLP                         ALCOCK       WILLIAM      NY      ADMIN           WEITZ & LUXENBERG, PC
WICKER        GORDON            TX      00-09-05669-CV    WATERS & KRAUS, LLP                         ALDERISIO    ANTHONY      NY      ADMIN           WEITZ & LUXENBERG, PC
WILBUR        RODNEY            TX      63963             WATERS & KRAUS, LLP                         ALDI         ANGELO       NY      ADMIN           WEITZ & LUXENBERG, PC
WILKINSON     PAUL W            TX      66600             WATERS & KRAUS, LLP                         ALDRICH      RONALD B     NY      ADMIN           WEITZ & LUXENBERG, PC
WILLETT       JENNINGS I        TX      97-04117          WATERS & KRAUS, LLP                         ALEXANDER    MELVILLE N   NY      ADMIN           WEITZ & LUXENBERG, PC
WILLIAMSON    RAYMOND           TX      26784             WATERS & KRAUS, LLP                         ALI          FRANK J      NY      ADMIN           WEITZ & LUXENBERG, PC
WILLIAMSON    RAYMOND           TX      CC-00-12144-C     WATERS & KRAUS, LLP                         ALIMONTI     JOSEPH       NY      8004902013      WEITZ & LUXENBERG, PC
WILLIE        JOHN              TX      60,372            WATERS & KRAUS, LLP                         ALIPRANTIS   JOHN         NY      19015111        WEITZ & LUXENBERG, PC
WILSON        LEONARD           TX      11664*BH00        WATERS & KRAUS, LLP                         ALLEBORN     GARRETT C    NY      19030709        WEITZ & LUXENBERG, PC
WILSON        PAUL A            TX      00-1329           WATERS & KRAUS, LLP                         ALLEN        ARTHUR R     NY      ADMIN           WEITZ & LUXENBERG, PC
WINGATE       KATHRYN           TX      2000-C-360        WATERS & KRAUS, LLP                         ALLEN        BARRY L      NY      ADMIN           WEITZ & LUXENBERG, PC
WINGFIELD     FLOYD             TX      26,752            WATERS & KRAUS, LLP                         ALLEN        BYRON M      NY      ADMIN           WEITZ & LUXENBERG, PC
WINNER        LESLIE            TX      62382             WATERS & KRAUS, LLP                         ALLEN        DAVID M      NY      ADMIN           WEITZ & LUXENBERG, PC
WITKOWSKI     EUGENE E          IL      03L1506           WATERS & KRAUS, LLP                         ALLEN        GERALD J     NY      122303-00       WEITZ & LUXENBERG, PC
WOLFE         THOMAS A          TX      64943             WATERS & KRAUS, LLP                         ALLEN        HENRY J      NY      119386-00       WEITZ & LUXENBERG, PC
WOLFE         THOMAS ALTON      TX      64167             WATERS & KRAUS, LLP                         ALLEN        JERRY        NY      ADMIN           WEITZ & LUXENBERG, PC
WYLIE         STEVE J           OR      15CV23029         WATERS & KRAUS, LLP                         ALLEN        LAUREN F     NY      ADMIN           WEITZ & LUXENBERG, PC
YORK          HANSELL           TX      99-C-608          WATERS & KRAUS, LLP                         ALLEN        NORMA L      DE      N17C03052ASB    WEITZ & LUXENBERG, PC
YOUNG         RALPH             TX      60,372            WATERS & KRAUS, LLP                         ALLEN        TERRY        NY      ADMIN           WEITZ & LUXENBERG, PC
YOUNG         ROBERT            TX      63973             WATERS & KRAUS, LLP                         ALLEN        THEODORE     NY      119386-00       WEITZ & LUXENBERG, PC
ZACK          RICHARD           TX      GN101034          WATERS & KRAUS, LLP                         ALLEN        TOMMIE       NY      1904712013      WEITZ & LUXENBERG, PC
ZUNIGA        ESPIRIDION        TX      26,553            WATERS & KRAUS, LLP                         ALLEYNE      LISLE        NY      ADMIN           WEITZ & LUXENBERG, PC
ENCISCO       EMMANUEL          TX      DC1713651         WATERS & KRAUS, LLP (TX)                    ALLOCA       WILLIAM P    NY      ADMIN           WEITZ & LUXENBERG, PC
HODGES        JA                TX      ADMIN             WATSON, STANLEY R                           ALMONTASER   SALEH A      NY      119386-00       WEITZ & LUXENBERG, PC
HODGES        JESSE             TX      ADMIN             WATSON, STANLEY R                           ALMOZARA     MANUEL       NY      122872-00       WEITZ & LUXENBERG, PC
HODGES        VIRGIL            TX      ADMIN             WATSON, STANLEY R                           ALOE         ANTHONY      NY      1902882012      WEITZ & LUXENBERG, PC
LUMAN         ELMER             TX      ADMIN             WATSON, STANLEY R                           ALONGI       GIACOMO      NY      ADMIN           WEITZ & LUXENBERG, PC
CUADILLO      JOSE              TX      02-00893-00-0-B   WATTS & HEARD                               ALSTON       PAUL         NY      1900592017      WEITZ & LUXENBERG, PC
VASQUEZ       ENRIQUE M         TX      00-02043-00-0-G   WATTS LAW FIRM LLP                          ALT          JERRY        NY      ADMIN           WEITZ & LUXENBERG, PC
DYER          WILLIAM J. & JO   PA      89-4908           WEINFELD, DAVID M, ESQ                      ALTMAN       SHELDON M    NY      122872-00       WEITZ & LUXENBERG, PC
FILLING       FREDERICK J. JR   PA      89-5045           WEINFELD, DAVID M, ESQ                      ALTROCK      EDWARD       NY      119386-00       WEITZ & LUXENBERG, PC
CHICO         RAYMOND           WA      98-2-01973-5SEA   WEINSTEIN & BERGMAN                         ALVAREZ      ROBERT       NY      19016310        WEITZ & LUXENBERG, PC
ANDERSON      JOSEPH E          WA      132149015         WEINSTEIN COUTURE PLLC                      AMANN        KENNETH J    NY      119386-00       WEITZ & LUXENBERG, PC
HILGEMANN     HAROLD            WA      172107374         WEINSTEIN COUTURE PLLC                      AMATO        PETER        NY      ADMIN           WEITZ & LUXENBERG, PC
LANGDON       LARRY R           WA      132097091         WEINSTEIN COUTURE PLLC                      AMBROSINI    RICHARD      NY      1900192015      WEITZ & LUXENBERG, PC
MCMANN        ALAN              WA      132111247         WEINSTEIN COUTURE PLLC                      AMODIO       EMANUELE G   NY      19003110        WEITZ & LUXENBERG, PC
MINARD        JOHN T            WA      132133925         WEINSTEIN COUTURE PLLC                      AMORE        FRANK        NY      1901692017      WEITZ & LUXENBERG, PC
NOLL          DONALD            WA      132067811SEA      WEINSTEIN COUTURE PLLC                      AMOS         ROBERT       NY      ADMIN           WEITZ & LUXENBERG, PC
SHUPP         WILFRED R         WA      112219071SEA      WEINSTEIN COUTURE PLLC                      AMULEVICZ    JOSEPH       NY      19042509        WEITZ & LUXENBERG, PC
STEPHENS      CHARLES M         WA      132107487         WEINSTEIN COUTURE PLLC                      ANDERSON     CHARLES      NY      119386-00       WEITZ & LUXENBERG, PC
UNICK         PHILIP C          WA      162185541SEA      WEINSTEIN COUTURE PLLC                      ANDERSON     EDWIN        NY      1902802016      WEITZ & LUXENBERG, PC
MCCARTHY      JAMES M           DE      06C12137ASB       WEISS & SAVILLE, PA                         ANDERSON     HENRY L      NY      ADMIN           WEITZ & LUXENBERG, PC
ABADINSKY     HARVEY            NY      ADMIN             WEITZ & LUXENBERG, PC                       ANDERSON     JOHN W       NY      ADMIN           WEITZ & LUXENBERG, PC
ABBATE        SALVATORE         NY      ADMIN             WEITZ & LUXENBERG, PC                       ANDERSON     KENNETH      NY      121314-00       WEITZ & LUXENBERG, PC
ABBATE        WILLIAM R         NY      19010510          WEITZ & LUXENBERG, PC                       ANDERSON     ROBERT R     NY      09190398        WEITZ & LUXENBERG, PC
ABNEY         JOHANNA           DE      N16C03010ASB      WEITZ & LUXENBERG, PC                       ANDERSON     SHERMAN      NY      119386-00       WEITZ & LUXENBERG, PC
ABREU         DANIEL            NY      1900572014        WEITZ & LUXENBERG, PC                       ANDERSON     THEODORE I   NY      1900732013      WEITZ & LUXENBERG, PC
ABRUZZESE     GEORGE            NY      100622-99         WEITZ & LUXENBERG, PC                       ANDERSON     WILLIAM      NY      ADMIN           WEITZ & LUXENBERG, PC
ABRUZZINO     ANGELO C          NY      1901872016        WEITZ & LUXENBERG, PC                       ANDOLINA     JOSEPH       NY      ADMIN           WEITZ & LUXENBERG, PC
ABSHER        CECIL W           NY      19025210          WEITZ & LUXENBERG, PC                       ANDRESKY     STEPHEN P    NY      ADMIN           WEITZ & LUXENBERG, PC
ACKLEY        DAVID             NY      00-120656         WEITZ & LUXENBERG, PC                       ANDREW       ALLEN M      NY      ADMIN           WEITZ & LUXENBERG, PC
ACQUAFREDDA   VALENTINE         NY      119386-00         WEITZ & LUXENBERG, PC                       ANDREWS      CLIFFORD F   NY      ADMIN           WEITZ & LUXENBERG, PC
ADAMCZYK      EDWARD L          NY      121391-00         WEITZ & LUXENBERG, PC                       ANDREWS      LESLIE A     NY      ADMIN           WEITZ & LUXENBERG, PC
ADAMO         DANIEL            NY      19030211          WEITZ & LUXENBERG, PC                       ANELLI       DANIEL       NY      ADMIN           WEITZ & LUXENBERG, PC
ADAMS         JOHN W            NY      ADMIN             WEITZ & LUXENBERG, PC                       ANELLO       WILLIAM E    NY      98-111468       WEITZ & LUXENBERG, PC
ADAMS         MICHAEL M         NY      ADMIN             WEITZ & LUXENBERG, PC                       ANGELO       SAM          NY      19033811        WEITZ & LUXENBERG, PC
ADAMS         ROBERT            CA      RG14718404        WEITZ & LUXENBERG, PC                       ANGOOD       DEXTER       NY      119386-00       WEITZ & LUXENBERG, PC
ADELMAN       CHARLES           NY      8115712016        WEITZ & LUXENBERG, PC                       ANISKY       ROBERT       NY      ADMIN           WEITZ & LUXENBERG, PC
ADELMAN       LEO               NY      1901962014        WEITZ & LUXENBERG, PC                       ANTEQUERA    CRUZ         NY      19012909        WEITZ & LUXENBERG, PC
ADESSO        FRANCESCO         NY      1905732012        WEITZ & LUXENBERG, PC                       ANTHONY      LOUIS        NY      96-119461       WEITZ & LUXENBERG, PC
AFFELDT       FRANCIS           NY      19010410          WEITZ & LUXENBERG, PC                       ANTHONY      WILLIAM T    NY      ADMIN           WEITZ & LUXENBERG, PC
AFFLISIO      JOHN              NY      ADMIN             WEITZ & LUXENBERG, PC                       ANTONACCI    JAMES        NY      ADMIN           WEITZ & LUXENBERG, PC
AFIF          NASIR             NY      ADMIN             WEITZ & LUXENBERG, PC                       ANTONELLIS   CESIDIO      NY      00-121103       WEITZ & LUXENBERG, PC
AGATIELLO     JOHN              NY      19011110          WEITZ & LUXENBERG, PC                       ANTONIK      ANTHONY P    NY      ADMIN           WEITZ & LUXENBERG, PC
AGOSTINO      NICHOLAS          NY      122677-00         WEITZ & LUXENBERG, PC                       ANTONUCCI    SALVATORE    NY      ADMIN           WEITZ & LUXENBERG, PC
AGOSTO        RICHARD R         NY      1902402016        WEITZ & LUXENBERG, PC                       ANZALONE     ANIELLO      NY      11001901        WEITZ & LUXENBERG, PC
AGOVINO       FRANK J           NY      ADMIN             WEITZ & LUXENBERG, PC                       ANZALONE     DON J        NY      1903462012      WEITZ & LUXENBERG, PC
AGRELO-LIJO   RAMON             NY      1902422017        WEITZ & LUXENBERG, PC                       ANZALONE     STEPHEN      NY      1900902015      WEITZ & LUXENBERG, PC
AGRESTI       MARIO             NY      ADMIN             WEITZ & LUXENBERG, PC                       APPELBAUM    JACK         NY      1900472013      WEITZ & LUXENBERG, PC
AGRICOLA      MAGDALENA M       NY      115972-00         WEITZ & LUXENBERG, PC                       AQUILINA     CARL J       NY      ADMIN           WEITZ & LUXENBERG, PC
AGUIAR        GEORGE A          NY      19029510          WEITZ & LUXENBERG, PC                       AQUITATO     SALVATORE    NY      1902532015      WEITZ & LUXENBERG, PC
AHERN         ALBERT            NJ      MIDL00813112AS    WEITZ & LUXENBERG, PC                       ARCAMONE     ANTONIO      NY      120898-00       WEITZ & LUXENBERG, PC
AHLERS        ROBERT            NY      123080-00         WEITZ & LUXENBERG, PC                       ARCARA       ANTHONY A    NY      ADMIN           WEITZ & LUXENBERG, PC
AIANI         KENNETH           NY      19018709          WEITZ & LUXENBERG, PC                       ARCH         SETH R       NY      1900112016      WEITZ & LUXENBERG, PC
ALBANESE      GAETANO           NY      ADMIN             WEITZ & LUXENBERG, PC                       ARDITO       EMILIO M     NY      119386-00       WEITZ & LUXENBERG, PC
ALBIN         ROBERT            NY      1900072017        WEITZ & LUXENBERG, PC                       ARDITO       GIUSEPPE     NY      19027810        WEITZ & LUXENBERG, PC

                                                                                                                                                          Appendix A - 543
                                    Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                               Document Page 562 of 624
Claimant     Claimant     State                                                                Claimant     Claimant      State
Last Name    First Name   Filed   Docket Number    Primary Plaintiff Counsel                   Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel
ARENA        NICHOLAS     NY      1903822016       WEITZ & LUXENBERG, PC                       BARRETT      JOHN F        NY      126168/93       WEITZ & LUXENBERG, PC
ARENHOLZ     JOSEPH       NY      122054-00        WEITZ & LUXENBERG, PC                       BARRY        LEROY W       NY      1901702016      WEITZ & LUXENBERG, PC
ARLOTTA      ROBERT       NY      ADMIN            WEITZ & LUXENBERG, PC                       BARRY        PHILIP        NY      ADMIN           WEITZ & LUXENBERG, PC
ARMETTA      EMANUEL A    NY      19013210         WEITZ & LUXENBERG, PC                       BARSI        DANTE         NY      97-123333       WEITZ & LUXENBERG, PC
ARMSTRONG    GEORGE E     NY      ADMIN            WEITZ & LUXENBERG, PC                       BARTHMARE    RAYMOND       NY      ADMIN           WEITZ & LUXENBERG, PC
ARNDTS       JAMES T      DE      N17C08345ASB     WEITZ & LUXENBERG, PC                       BARTLETT     FRED E        DE      N14C07093ASB    WEITZ & LUXENBERG, PC
ARNONE       JOSEPH A     NY      119386-00        WEITZ & LUXENBERG, PC                       BARTLETT     HUGH          NY      98-111467       WEITZ & LUXENBERG, PC
ARONE        RALPH        NY      19010709         WEITZ & LUXENBERG, PC                       BARTOLI      RONALD        CA      BC602694        WEITZ & LUXENBERG, PC
ARP          SIEGMUND E   NY      1901472016       WEITZ & LUXENBERG, PC                       BASSETT      CLINTON J     NY      ADMIN           WEITZ & LUXENBERG, PC
ARQUETTE     BERNARD      NY      119386-00        WEITZ & LUXENBERG, PC                       BASULTO      GEORGE        NY      119390-00       WEITZ & LUXENBERG, PC
ARTERBURN    ALLEN        NY      119386-00        WEITZ & LUXENBERG, PC                       BATEMAN      AL            NY      ADMIN           WEITZ & LUXENBERG, PC
ARTESCHENE   IVAN C       NY      1904422013       WEITZ & LUXENBERG, PC                       BATEMAN      LEON          NY      ADMIN           WEITZ & LUXENBERG, PC
ASHFORD      ELDER        NY      ADMIN            WEITZ & LUXENBERG, PC                       BATES        DAVID G       NY      ADMIN           WEITZ & LUXENBERG, PC
ASHFORD      MAUERN       NY      00-110522        WEITZ & LUXENBERG, PC                       BATES        HARRON        DE      N16C03044ASB    WEITZ & LUXENBERG, PC
ASTRAS       JOHN         NY      1900572013       WEITZ & LUXENBERG, PC                       BATISTA      EDWIN         NY      00-110522       WEITZ & LUXENBERG, PC
AUDETTE      GILBERT R    NY      EFCA2015003256   WEITZ & LUXENBERG, PC                       BAUER        LUDWIG        NY      ADMIN           WEITZ & LUXENBERG, PC
AUSTIN       DAVID W      NY      ADMIN            WEITZ & LUXENBERG, PC                       BAUER        RICHARD C     NY      8137382016      WEITZ & LUXENBERG, PC
AUSTIN       DENNIS K     NY      ADMIN            WEITZ & LUXENBERG, PC                       BAUM         JOHN J        NY      ADMIN           WEITZ & LUXENBERG, PC
AUSTIN       FA           NY      ADMIN            WEITZ & LUXENBERG, PC                       BAUM         JOSEPH        NY      19034509        WEITZ & LUXENBERG, PC
AUSTIN       JAMES W      NY      98-110076        WEITZ & LUXENBERG, PC                       BAUMES       ERIC G        NY      ADMIN           WEITZ & LUXENBERG, PC
AUSTIN       RONALD L     NY      119386-00        WEITZ & LUXENBERG, PC                       BAXLEY       JERRY G       PA      170900627       WEITZ & LUXENBERG, PC
AUWAE        EDWARD M     NY      ADMIN            WEITZ & LUXENBERG, PC                       BAYRON       NELSON J      NY      1900752016      WEITZ & LUXENBERG, PC
AVENI        VINCENZO J   DE      N14C06037ASB     WEITZ & LUXENBERG, PC                       BEACHUM      JAMES H       NY      ADMIN           WEITZ & LUXENBERG, PC
AVERETT      ALBERT J     NY      ADMIN            WEITZ & LUXENBERG, PC                       BEALIN       ANDREW        NY      ADMIN           WEITZ & LUXENBERG, PC
AVINA        LEONARDO     CA      BC623250         WEITZ & LUXENBERG, PC                       BEAN         DOYLE         PA      160300035       WEITZ & LUXENBERG, PC
AYALA        FRANK        NY      19052411         WEITZ & LUXENBERG, PC                       BEAUDOIN     JOHN P        NY      00-122592       WEITZ & LUXENBERG, PC
BABBITT      PAUL H       NY      ADMIN            WEITZ & LUXENBERG, PC                       BEAZLEY      ARTHUR R      NY      ADMIN           WEITZ & LUXENBERG, PC
BACCHI       IGNATIUS T   NY      119386-00        WEITZ & LUXENBERG, PC                       BEBOUT       THOMAS J      NY      98-111410       WEITZ & LUXENBERG, PC
BAEYENS      JOSEPH       NY      1900262016       WEITZ & LUXENBERG, PC                       BECHAND      RUDOLPH C     NY      AXXXXXXXX      WEITZ & LUXENBERG, PC
BAGLIORE     PATRICK S    NY      ADMIN            WEITZ & LUXENBERG, PC                       BECKER       ARTHUR        NY      121384-00       WEITZ & LUXENBERG, PC
BAILEY       DIANE H      NY      ADMIN            WEITZ & LUXENBERG, PC                       BECKER       BURTON        NY      ADMIN           WEITZ & LUXENBERG, PC
BAILEY       PHILIP       NY      ADMIN            WEITZ & LUXENBERG, PC                       BECKER       EDMUND        NY      ADMIN           WEITZ & LUXENBERG, PC
BAILEY       RAYMOND D    NY      19029210         WEITZ & LUXENBERG, PC                       BECKER       JOHN          NY      ADMIN           WEITZ & LUXENBERG, PC
BAILEY       WINSTON      NY      19008610         WEITZ & LUXENBERG, PC                       BEDFORD      BEVERLY       DE      N16C11166ASB    WEITZ & LUXENBERG, PC
BAIN         ANDREW T     NY      19006009         WEITZ & LUXENBERG, PC                       BEGBIE       DOUGLAS       NY      19016809        WEITZ & LUXENBERG, PC
BAIRD        HAROLD       NY      19031209         WEITZ & LUXENBERG, PC                       BEINERT      HENRY E       NY      19020609        WEITZ & LUXENBERG, PC
BAIRD        JAMES        NY      ADMIN            WEITZ & LUXENBERG, PC                       BELANICH     JOHN          NY      ADMIN           WEITZ & LUXENBERG, PC
BAIRD        LILLIAN E    NJ      MIDL870509AS     WEITZ & LUXENBERG, PC                       BELCHER      GEORGE E      NY      ADMIN           WEITZ & LUXENBERG, PC
BAKER        JESSE D      NY      ADMIN            WEITZ & LUXENBERG, PC                       BELILE       WENDLE J      NY      ADMIN           WEITZ & LUXENBERG, PC
BAKKER       JOHN         NY      ADMIN            WEITZ & LUXENBERG, PC                       BELL         SAMUEL H      DE      N15C04070ASB    WEITZ & LUXENBERG, PC
BALAFAS      PETER        NY      ADMIN            WEITZ & LUXENBERG, PC                       BELLACH      WILLIAM L     NY      19022209        WEITZ & LUXENBERG, PC
BALDARI      LEONARD      NY      122498-00        WEITZ & LUXENBERG, PC                       BELLEISLE    WILLIAM L     NY      122872-00       WEITZ & LUXENBERG, PC
BALDINGER    JOSEPH       NY      ADMIN            WEITZ & LUXENBERG, PC                       BELLICOSE    MARIO         NY      1900802016      WEITZ & LUXENBERG, PC
BALDINO      ANTHONY      NY      1902552016       WEITZ & LUXENBERG, PC                       BELLINO      SALVATORE L   NY      1902632012      WEITZ & LUXENBERG, PC
BALDWIN      WILLIAM M    NY      119386-00        WEITZ & LUXENBERG, PC                       BELOSTOCK    ARVIN         NY      1904602014      WEITZ & LUXENBERG, PC
BALDYGA      WALENTY A    NY      1903062012       WEITZ & LUXENBERG, PC                       BELVIN       RUDELL H      NY      ADMIN           WEITZ & LUXENBERG, PC
BALES        HARRY E      NY      1903722015       WEITZ & LUXENBERG, PC                       BEN DOR      YEHUDAH       NY      119390-00       WEITZ & LUXENBERG, PC
BALKIN       BRUCE        NY      1902952016       WEITZ & LUXENBERG, PC                       BENDERSKI    EDWARD        NY      121394-00       WEITZ & LUXENBERG, PC
BALL         WILLIAM      NY      00-120659        WEITZ & LUXENBERG, PC                       BENEDICT     DANIEL        NY      ADMIN           WEITZ & LUXENBERG, PC
BALLETTA     JOSEPH T     NY      1900382016       WEITZ & LUXENBERG, PC                       BENENATI     VINCENT       NY      1903562013      WEITZ & LUXENBERG, PC
BANKERT      ERVIN H      NY      ADMIN            WEITZ & LUXENBERG, PC                       BENEVENTO    ROCCO         NY      10599108        WEITZ & LUXENBERG, PC
BANKS        ALLEN        NY      ADMIN            WEITZ & LUXENBERG, PC                       BENEVENTO    ROCCO         NY      ADMIN           WEITZ & LUXENBERG, PC
BANKS        DANNY        DE      N12C10026ASB     WEITZ & LUXENBERG, PC                       BENGERT      HAROLD        NY      119390-00       WEITZ & LUXENBERG, PC
BANKS        ROBERT W     NY      ADMIN            WEITZ & LUXENBERG, PC                       BENNETT      ANDREW        NY      119390-00       WEITZ & LUXENBERG, PC
BAPP         WAYNE W      NY      119386-00        WEITZ & LUXENBERG, PC                       BENNETT      BRIAN J       NY      ADMIN           WEITZ & LUXENBERG, PC
BAPTISTA     DONALD D     NY      ADMIN            WEITZ & LUXENBERG, PC                       BENNETT      HARRY R       DE      N14C04244ASB    WEITZ & LUXENBERG, PC
BARBELLA     JOHN A       NY      119386-00        WEITZ & LUXENBERG, PC                       BENNETT      IRAN K        NY      ADMIN           WEITZ & LUXENBERG, PC
BARBER       NICHOLAS D   PA      160802217        WEITZ & LUXENBERG, PC                       BENSON       GEORGE        NY      1901502014      WEITZ & LUXENBERG, PC
BARCAVAGE    ALFRED       NY      1902282013       WEITZ & LUXENBERG, PC                       BERAUD       JOHN P        NY      19013009        WEITZ & LUXENBERG, PC
BARCZAK      JOSEPH       NY      119390-00        WEITZ & LUXENBERG, PC                       BEREI        JOHN T        NY      1901552012      WEITZ & LUXENBERG, PC
BARCZAK      VINCENT F    NY      122877-00        WEITZ & LUXENBERG, PC                       BERENGER     CHARLES       NY      ADMIN           WEITZ & LUXENBERG, PC
BARCZAK      WALTER       NY      119390-00        WEITZ & LUXENBERG, PC                       BERENTSEN    KENNETH       NY      119390-00       WEITZ & LUXENBERG, PC
BARDANO      PATRICIA J   MS      2001-35-CV12     WEITZ & LUXENBERG, PC                       BERG         DONALD E      NY      121311-00       WEITZ & LUXENBERG, PC
BARDEEN      RAYMOND      NY      98-111411        WEITZ & LUXENBERG, PC                       BERG         ROBERT E      NY      ADMIN           WEITZ & LUXENBERG, PC
BARFIELD     BRENDA C     DE      N13C11275ASB     WEITZ & LUXENBERG, PC                       BERGENSON    RICHARD       NY      ADMIN           WEITZ & LUXENBERG, PC
BARFIELD     LEROY        NY      1901982016       WEITZ & LUXENBERG, PC                       BERGSOHN     IRVING        NY      19009309        WEITZ & LUXENBERG, PC
BARLETTE     JOSEPH       NY      19001710         WEITZ & LUXENBERG, PC                       BERLIN       JOEL          NY      1900222015      WEITZ & LUXENBERG, PC
BARLOW       EDWARD       NY      11498498         WEITZ & LUXENBERG, PC                       BERMINGHAM   DANIEL T      NY      ADMIN           WEITZ & LUXENBERG, PC
BARLOW       JOHN J       NY      119390-00        WEITZ & LUXENBERG, PC                       BERNARD      SHELLY        NY      ADMIN           WEITZ & LUXENBERG, PC
BARNARD      FRANK C      NY      119390-00        WEITZ & LUXENBERG, PC                       BERNARDI     SERGIO        NY      119390-00       WEITZ & LUXENBERG, PC
BARNES       EDWARD L     NY      ADMIN            WEITZ & LUXENBERG, PC                       BERNASKI     DONALD P      NY      119390-00       WEITZ & LUXENBERG, PC
BARNETT      RONALD       NY      19030609         WEITZ & LUXENBERG, PC                       BERRY        DANIEL J      NY      119390-00       WEITZ & LUXENBERG, PC
BARONE       RALPH        NY      119390-00        WEITZ & LUXENBERG, PC                       BERTOLINI    GEORGE        NY      ADMIN           WEITZ & LUXENBERG, PC
BARONE       RALPH J      NY      119390-00        WEITZ & LUXENBERG, PC                       BERTUCELLI   JOHN J        NY      1901652017      WEITZ & LUXENBERG, PC
BARONE       RUSSELL A    NY      119390-00        WEITZ & LUXENBERG, PC                       BERTUZZI     BRUNO         NY      1901222015      WEITZ & LUXENBERG, PC
BARRETT      JAMES K      NY      ADMIN            WEITZ & LUXENBERG, PC                       BEST         ROBERT        NY      122673-00       WEITZ & LUXENBERG, PC

                                                                                                                                                    Appendix A - 544
                                       Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                 Document Page 563 of 624
Claimant       Claimant      State                                                               Claimant       Claimant      State
Last Name      First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name      First Name    Filed   Docket Number   Primary Plaintiff Counsel
BETTKE         HENRY R       NY      1902602015      WEITZ & LUXENBERG, PC                       BOVE           JOSEPH        NY      ADMIN           WEITZ & LUXENBERG, PC
BEYER          VICTOR A      NY      ADMIN           WEITZ & LUXENBERG, PC                       BOWDISH        ALBERT        NY      119388-00       WEITZ & LUXENBERG, PC
BEYROUTY       GEORGE        NY      1904622014      WEITZ & LUXENBERG, PC                       BOWEN          JOHN          NY      119388-00       WEITZ & LUXENBERG, PC
BEZIO          ROBERT        NY      119390-00       WEITZ & LUXENBERG, PC                       BOWEN          LEONARD D     NY      ADMIN           WEITZ & LUXENBERG, PC
BICCUM         ORLEY W       NY      98-112532       WEITZ & LUXENBERG, PC                       BOWEN          NORMAN C      NY      1903222015      WEITZ & LUXENBERG, PC
BICKMANN       WILLIAM J     NY      ADMIN           WEITZ & LUXENBERG, PC                       BOWERS         TOM           NY      ADMIN           WEITZ & LUXENBERG, PC
BIENICK        JOHN J        NY      119390-00       WEITZ & LUXENBERG, PC                       BOWMAN         BRUCE A       NY      119388-00       WEITZ & LUXENBERG, PC
BIENZ          NANCY L       NY      1901522017      WEITZ & LUXENBERG, PC                       BOWMAN         EDWARD        NY      19003709        WEITZ & LUXENBERG, PC
BIERWITH       WILLIAM E     NY      122683-00       WEITZ & LUXENBERG, PC                       BOWMAN         FRANCIS J     NY      ADMIN           WEITZ & LUXENBERG, PC
BIGAJ          LEONARD J     NY      11501598        WEITZ & LUXENBERG, PC                       BOX            JAMES H       NY      ADMIN           WEITZ & LUXENBERG, PC
BIGAJ          LEONARD J     NY      ADMIN           WEITZ & LUXENBERG, PC                       BOYCE          LEWIS S       NY      1901782012      WEITZ & LUXENBERG, PC
BILELLO        FRANK S       NY      1903052013      WEITZ & LUXENBERG, PC                       BOYCE          ROBERT        NY      19003109        WEITZ & LUXENBERG, PC
BILELLO        JOHN          NY      ADMIN           WEITZ & LUXENBERG, PC                       BOYD           GEORGE G      NY      1903592014      WEITZ & LUXENBERG, PC
BILLINGS       JAMES P       NY      1902502015      WEITZ & LUXENBERG, PC                       BOYD           WILLIE E      NY      ADMIN           WEITZ & LUXENBERG, PC
BILOWUS        SAMUEL S      NY      00-120664       WEITZ & LUXENBERG, PC                       BOYLE          BRUCE J       NY      19033509        WEITZ & LUXENBERG, PC
BIRNEY         RAYMOND       NY      ADMIN           WEITZ & LUXENBERG, PC                       BOYLE          JOHN J        NY      119388-00       WEITZ & LUXENBERG, PC
BISE           HARRY F       NY      119390-00       WEITZ & LUXENBERG, PC                       BOZZA          GEORGE W      NY      ADMIN           WEITZ & LUXENBERG, PC
BISHOP         HARRY         NY      ADMIN           WEITZ & LUXENBERG, PC                       BRACKEN        ROBERT        NY      ADMIN           WEITZ & LUXENBERG, PC
BISHOP         MARTIN        NY      119390-00       WEITZ & LUXENBERG, PC                       BRADFORD       GLADYS J      NY      ADMIN           WEITZ & LUXENBERG, PC
BISHOP         ROBERT D      NY      119390-00       WEITZ & LUXENBERG, PC                       BRADFORD       WILLIAM       NY      19001511        WEITZ & LUXENBERG, PC
BITETTO        GARY V        NY      1902302016      WEITZ & LUXENBERG, PC                       BRADLEY        CHARLES       NY      119388-00       WEITZ & LUXENBERG, PC
BIZINKIEWICZ   EDWARD W      NY      ADMIN           WEITZ & LUXENBERG, PC                       BRADLEY        ELOSKIA       NY      CV005376        WEITZ & LUXENBERG, PC
BLAIR          DONALD        NY      ADMIN           WEITZ & LUXENBERG, PC                       BRADLEY        JOHN          NY      19042909        WEITZ & LUXENBERG, PC
BLAIR          WAYNE         NY      ADMIN           WEITZ & LUXENBERG, PC                       BRADLEY        WILLIAM K     NY      11894102        WEITZ & LUXENBERG, PC
BLAKESLEE      CLIFFORD      NY      119390-00       WEITZ & LUXENBERG, PC                       BRADSHAW       MARTIN        NY      19003512        WEITZ & LUXENBERG, PC
BLANCHARD      HARLAN A      NY      1901642014      WEITZ & LUXENBERG, PC                       BRADSHAW       WILLIAM       NY      0025418116      WEITZ & LUXENBERG, PC
BLANCHARD      ISAAC         NY      19010710        WEITZ & LUXENBERG, PC                       BRADY          DAVID E       NY      ADMIN           WEITZ & LUXENBERG, PC
BLANCK         DONALD M      NY      121390-00       WEITZ & LUXENBERG, PC                       BRADY          JAMES         NY      ADMIN           WEITZ & LUXENBERG, PC
BLANKS         WALTER        NY      19016410        WEITZ & LUXENBERG, PC                       BRADY          JOHN          NY      119388-00       WEITZ & LUXENBERG, PC
BLASHOCK       LEON          NY      19032609        WEITZ & LUXENBERG, PC                       BRADY          JOHN J        NY      123227-97       WEITZ & LUXENBERG, PC
BLASS          THOMAS M      NY      171926          WEITZ & LUXENBERG, PC                       BRADY          KEVIN R       NY      ADMIN           WEITZ & LUXENBERG, PC
BLATT          ROBERT        NY      1902372015      WEITZ & LUXENBERG, PC                       BRADY          RICHARD J     NY      113647/94       WEITZ & LUXENBERG, PC
BLEEKER        JOHN          NY      1901042013      WEITZ & LUXENBERG, PC                       BRADY          WILBUR J      NY      ADMIN           WEITZ & LUXENBERG, PC
BLUMKA         ROBERT B      NY      1902272015      WEITZ & LUXENBERG, PC                       BRAGA          JOHN W        NY      ADMIN           WEITZ & LUXENBERG, PC
BLUT           SEYMOUR       NY      ADMIN           WEITZ & LUXENBERG, PC                       BRAINE         CHARLES       NY      ADMIN           WEITZ & LUXENBERG, PC
BOCCAFOLA      JOSEPH V      NY      6050322017      WEITZ & LUXENBERG, PC                       BRANDIS        GILL J        NY      1901662017      WEITZ & LUXENBERG, PC
BOCCAROSSA     MICHAEL       NY      19002112        WEITZ & LUXENBERG, PC                       BRANDSTETTER   CHRISTIAN     NY      119388-00       WEITZ & LUXENBERG, PC
BOCCHINO       JOSEPH        NY      ADMIN           WEITZ & LUXENBERG, PC                       BRASCIA        DOMINICK      NY      117384-00       WEITZ & LUXENBERG, PC
BOCCUZZI       JAMES         NY      19010509        WEITZ & LUXENBERG, PC                       BRASINO        PAUL F        NY      1902772013      WEITZ & LUXENBERG, PC
BODAMER        JAMES         NY      1900512016      WEITZ & LUXENBERG, PC                       BRAULT         HENRY P       NY      2016EF3936      WEITZ & LUXENBERG, PC
BODDEN         CLIFTON M     NY      1901192016      WEITZ & LUXENBERG, PC                       BRAUN          FELIX         NY      19019809        WEITZ & LUXENBERG, PC
BODDEN         TALMAGE       NY      1904122012      WEITZ & LUXENBERG, PC                       BRAZELL        TOMMIE L      NY      CV005376        WEITZ & LUXENBERG, PC
BODDY          FRED C        NY      1901372015      WEITZ & LUXENBERG, PC                       BREITLAUCH     KURT H        NY      19009809        WEITZ & LUXENBERG, PC
BODENSTEIN     ROBERT H      NY      1903892012      WEITZ & LUXENBERG, PC                       BRENNAN        WILLIAM       NY      ADMIN           WEITZ & LUXENBERG, PC
BOEHL          EDWIN F       DE      N15C03122ASB    WEITZ & LUXENBERG, PC                       BRERETON       GEORGE        NY      10526705        WEITZ & LUXENBERG, PC
BOGART         AL M          NY      CV003865        WEITZ & LUXENBERG, PC                       BRESSEL        HERMAN        NY      19011210        WEITZ & LUXENBERG, PC
BOHEN          ROBERT        NY      19027211        WEITZ & LUXENBERG, PC                       BRESSETTE      WILLIAM A     PA      121000605       WEITZ & LUXENBERG, PC
BOHLMANN       JOHN          NY      1902202016      WEITZ & LUXENBERG, PC                       BREWER         JOE K         NY      119388-00       WEITZ & LUXENBERG, PC
BOJORQUEZ      BARAQUIEL M   DE      N15C12249ASB    WEITZ & LUXENBERG, PC                       BREWER         NORMAN R      NY      ADMIN           WEITZ & LUXENBERG, PC
BOLEA          DAVID         NY      106638/94       WEITZ & LUXENBERG, PC                       BREWER         WALTER A      NY      121312-00       WEITZ & LUXENBERG, PC
BOLOGNA        CHARLES N     DE      N16C08232ASB    WEITZ & LUXENBERG, PC                       BRICE          JAMES W       NY      ADMIN           WEITZ & LUXENBERG, PC
BOMBACE        LAWRENCE      NY      19005309        WEITZ & LUXENBERG, PC                       BRICHAUX       EMILE F       NY      ADMIN           WEITZ & LUXENBERG, PC
BONA           CHARLES       NY      1905622012      WEITZ & LUXENBERG, PC                       BRIGGS         BRUCE W       NY      19048411        WEITZ & LUXENBERG, PC
BONELLI        JOHN          NY      119388-00       WEITZ & LUXENBERG, PC                       BRIGGS         WALTER N      NY      ADMIN           WEITZ & LUXENBERG, PC
BONELLI        NANCY         NY      19027709        WEITZ & LUXENBERG, PC                       BRILL          HELMUT H      NY      19015311        WEITZ & LUXENBERG, PC
BONGIORNI      JOSEPH        NY      00-110522       WEITZ & LUXENBERG, PC                       BRINKS         RALPH L       NY      ADMIN           WEITZ & LUXENBERG, PC
BONILLA        JAMES         NY      ADMIN           WEITZ & LUXENBERG, PC                       BRIZZEE        MICHAEL L     NY      ADMIN           WEITZ & LUXENBERG, PC
BONILLA        MIGUEL        NY      119388-00       WEITZ & LUXENBERG, PC                       BROCKLER       CHARLES R     NY      121308-00       WEITZ & LUXENBERG, PC
BONKER         FREDERICK E   NY      98-110121       WEITZ & LUXENBERG, PC                       BROCKWAY       ROGER         NY      119388-00       WEITZ & LUXENBERG, PC
BONNELL        KEVIN E       NY      1903272012      WEITZ & LUXENBERG, PC                       BROOKS         DALE          NY      119388-00       WEITZ & LUXENBERG, PC
BONOMI         VERNON A      NY      1901092012      WEITZ & LUXENBERG, PC                       BROOKS         LAVERN F      NY      97-119807       WEITZ & LUXENBERG, PC
BORCHERT       WILLIE        NY      119388-00       WEITZ & LUXENBERG, PC                       BROOKS         RICHARD W     NY      ADMIN           WEITZ & LUXENBERG, PC
BORDEN         TEX H         NY      ADMIN           WEITZ & LUXENBERG, PC                       BROOKS         RONALD        NY      1900342014      WEITZ & LUXENBERG, PC
BORDER         JAMES         CA      BC593698        WEITZ & LUXENBERG, PC                       BROPHY         MARY          NY      ADMIN           WEITZ & LUXENBERG, PC
BORDINO        MICHAEL       NY      98-111466       WEITZ & LUXENBERG, PC                       BROPHY         MICHAEL E     NY      1903472016      WEITZ & LUXENBERG, PC
BORDONE        GIACOMO       NY      1901552016      WEITZ & LUXENBERG, PC                       BROSNAHAN      PATRICK J     NY      ADMIN           WEITZ & LUXENBERG, PC
BORELLI        RALPH N       NY      11507598        WEITZ & LUXENBERG, PC                       BROUGHTON      GERALD        NY      00-120657       WEITZ & LUXENBERG, PC
BORKOWSKI      DANIEL        DE      N16C03282ASB    WEITZ & LUXENBERG, PC                       BROWN          CLEVERLAN     NY      ADMIN           WEITZ & LUXENBERG, PC
BORODZIK       FRANK L       NY      119388-00       WEITZ & LUXENBERG, PC                       BROWN          ERNEST J      NY      119388-00       WEITZ & LUXENBERG, PC
BORST          ERNEST        NY      119388-00       WEITZ & LUXENBERG, PC                       BROWN          EUGENE        NY      19045810        WEITZ & LUXENBERG, PC
BORY           GEORGE G      NY      ADMIN           WEITZ & LUXENBERG, PC                       BROWN          EUGENE F      NY      ADMIN           WEITZ & LUXENBERG, PC
BORYSEWICZ     ROBERT E      NY      ADMIN           WEITZ & LUXENBERG, PC                       BROWN          FREDERICK G   NY      1901952017      WEITZ & LUXENBERG, PC
BOSTWICK       WILLIAM       NY      119388-00       WEITZ & LUXENBERG, PC                       BROWN          HAROLD        NY      119388-00       WEITZ & LUXENBERG, PC
BOTTEGA        JOHN          NY      1900292016      WEITZ & LUXENBERG, PC                       BROWN          JOSEPH G      NY      ADMIN           WEITZ & LUXENBERG, PC
BOUCHEE        CLIFTON       NY      19036109        WEITZ & LUXENBERG, PC                       BROWN          MALCOLM       NY      1903462015      WEITZ & LUXENBERG, PC
BOUDROT        EDWARD        NY      ADMIN           WEITZ & LUXENBERG, PC                       BROWN          NORMAN G      NY      122684-00       WEITZ & LUXENBERG, PC

                                                                                                                                                        Appendix A - 545
                                       Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                 Document Page 564 of 624
Claimant     Claimant        State                                                               Claimant      Claimant      State
Last Name    First Name      Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel
BROWN        RAYMOND C       MD      99-002632       WEITZ & LUXENBERG, PC                       CAGGINO       GARY          NY      1902712012      WEITZ & LUXENBERG, PC
BROWN        RICHARD D       NY      ADMIN           WEITZ & LUXENBERG, PC                       CAIOLA        BENNY         NY      19027009        WEITZ & LUXENBERG, PC
BROWN        WILLIAM A       NY      19011209        WEITZ & LUXENBERG, PC                       CAIOLA        SALVATORE A   NY      ADMIN           WEITZ & LUXENBERG, PC
BROWN        WILLIAM L       NY      ADMIN           WEITZ & LUXENBERG, PC                       CAIXEIRO      JOHN          NY      ADMIN           WEITZ & LUXENBERG, PC
BROWNING     JAMES R         NY      ADMIN           WEITZ & LUXENBERG, PC                       CALAMIA       FRANK         NY      102848/94       WEITZ & LUXENBERG, PC
BRUCE        DAVID R         NY      19007909        WEITZ & LUXENBERG, PC                       CALAMUSA      FRANK         NY      ADMIN           WEITZ & LUXENBERG, PC
BRUCE        DONALD          NY      1902552012      WEITZ & LUXENBERG, PC                       CALANDRA      ANTHONY G     NY      119387-00       WEITZ & LUXENBERG, PC
BRUCE        LOREN           NY      1901292017      WEITZ & LUXENBERG, PC                       CALANDRA      JOSEPH        NY      122684-00       WEITZ & LUXENBERG, PC
BRULE        JEANETTE A      NY      1905232012      WEITZ & LUXENBERG, PC                       CALANDRINO    SALVATORE T   NY      19043910        WEITZ & LUXENBERG, PC
BRUNCK       ROBERT          NY      12190026        WEITZ & LUXENBERG, PC                       CALANDRO      JOSEPH        NY      19023310        WEITZ & LUXENBERG, PC
BRUNO        RICHARD         NY      19010810        WEITZ & LUXENBERG, PC                       CALANDRUCCI   THOMAS        NY      19010211        WEITZ & LUXENBERG, PC
BRUSCA       ANTONIO         NY      119388-00       WEITZ & LUXENBERG, PC                       CALBO         PHILIP        NY      1904962012      WEITZ & LUXENBERG, PC
BRYANT       GEORGE          NY      119388-00       WEITZ & LUXENBERG, PC                       CALHOUN       CHARLES H     NY      ADMIN           WEITZ & LUXENBERG, PC
BRYANT       PAUL            NY      CV005376        WEITZ & LUXENBERG, PC                       CALIMANO      VINCENT J     NY      1902382013      WEITZ & LUXENBERG, PC
BRYANT       RICKY J         NY      ADMIN           WEITZ & LUXENBERG, PC                       CALL          GERALD D      DE      N15C11153ASB    WEITZ & LUXENBERG, PC
BRYANT       WILL H          CA      BC463614        WEITZ & LUXENBERG, PC                       CALLAHAN      JOHN J        NY      19001210        WEITZ & LUXENBERG, PC
BRYSON       CLIFFORD C      PA      170703526       WEITZ & LUXENBERG, PC                       CALLAHAN      KATHLEEN      NY      ADMIN           WEITZ & LUXENBERG, PC
BUBBETT      VICTOR L        MS      2001-35-CV12    WEITZ & LUXENBERG, PC                       CALLANAN      JOSEPH F      NY      ADMIN           WEITZ & LUXENBERG, PC
BUCALO       FRANK           NY      119388-00       WEITZ & LUXENBERG, PC                       CALLEGARI     GAYLE C       NY      1901522012      WEITZ & LUXENBERG, PC
BUCHANAN     CHARLES         NY      19018309        WEITZ & LUXENBERG, PC                       CALLENDER     ELTON         NY      119387-00       WEITZ & LUXENBERG, PC
BUCHANAN     EDCIL J         DE      N16C12024ASB    WEITZ & LUXENBERG, PC                       CALZOLANO     GIOVANNI D    NY      ADMIN           WEITZ & LUXENBERG, PC
BUCK         EDWARD          NY      00-110522       WEITZ & LUXENBERG, PC                       CAMMARATA     ANTHONY L     NY      1900862017      WEITZ & LUXENBERG, PC
BUCK         WILLIAM         NY      ADMIN           WEITZ & LUXENBERG, PC                       CAMMAROTA     ROCCO         NY      ADMIN           WEITZ & LUXENBERG, PC
BUCKLEY      CLIFFORD        NY      1900822013      WEITZ & LUXENBERG, PC                       CAMP          RAYMOND       NY      1901572012      WEITZ & LUXENBERG, PC
BUCKLEY      RAYMOND W       NY      ADMIN           WEITZ & LUXENBERG, PC                       CAMPAGNO      THOMAS        NY      19044810        WEITZ & LUXENBERG, PC
BUDINICH     JOHN            NY      ADMIN           WEITZ & LUXENBERG, PC                       CAMPANELLA    PAUL          NY      1901182014      WEITZ & LUXENBERG, PC
BUDNICK      EDWARD          NY      121312-00       WEITZ & LUXENBERG, PC                       CAMPBELL      ARTHUR F      NY      ADMIN           WEITZ & LUXENBERG, PC
BUEHLER      PAUL W          NY      122298-00       WEITZ & LUXENBERG, PC                       CAMPBELL      CHARLES R     NY      1903102013      WEITZ & LUXENBERG, PC
BUFORD       FRED L          NY      CV005376        WEITZ & LUXENBERG, PC                       CAMPBELL      GERALD        NY      19011310        WEITZ & LUXENBERG, PC
BUGNO        CLARENCE T      NY      00-110522       WEITZ & LUXENBERG, PC                       CAMPBELL      MICHAEL F     NY      113146-99       WEITZ & LUXENBERG, PC
BUKKOSY      STEVE           NY      ADMIN           WEITZ & LUXENBERG, PC                       CAMPBELL      RICHARD B     NY      121306-00       WEITZ & LUXENBERG, PC
BULETTI      THOMAS J        NY      19050111        WEITZ & LUXENBERG, PC                       CAMPBELL      WALTER E      DE      N16C08154ASB    WEITZ & LUXENBERG, PC
BULLERS      BURTON          NY      ADMIN           WEITZ & LUXENBERG, PC                       CAMPOS        FRANCIS       NY      19042209        WEITZ & LUXENBERG, PC
BULLIS       ROGER A         NY      ADMIN           WEITZ & LUXENBERG, PC                       CAMPOS        RUFINO        NY      119387-00       WEITZ & LUXENBERG, PC
BULLUCK      HERBERT L       NY      122684-00       WEITZ & LUXENBERG, PC                       CANALE        MICHAEL C     NY      ADMIN           WEITZ & LUXENBERG, PC
BUMPUS       CHARLES F       NY      119387-00       WEITZ & LUXENBERG, PC                       CANDELARIA    FRANK         NY      19019611        WEITZ & LUXENBERG, PC
BUMPUS       LEO             NY      ADMIN           WEITZ & LUXENBERG, PC                       CANDLER       GROVER C      NY      ADMIN           WEITZ & LUXENBERG, PC
BURCHELL     CLARENCE R      NY      118526-00       WEITZ & LUXENBERG, PC                       CANGIALOSI    GIUSEPPI      NY      00-120670       WEITZ & LUXENBERG, PC
BURDETT      SCHUYLER G      NY      19001510        WEITZ & LUXENBERG, PC                       CANITANO      PETER         NY      119387-00       WEITZ & LUXENBERG, PC
BURDITT      LEO             NY      19029310        WEITZ & LUXENBERG, PC                       CANOVA        FRED H        NY      119387-00       WEITZ & LUXENBERG, PC
BURGER       EUGENE          NY      ADMIN           WEITZ & LUXENBERG, PC                       CANTINIERI    SALVATORE A   NY      ADMIN           WEITZ & LUXENBERG, PC
BURGER       PAUL J          NY      ADMIN           WEITZ & LUXENBERG, PC                       CAPODICASA    GIUSEPPE      NY      1900012017      WEITZ & LUXENBERG, PC
BURGESS      ALBERT A        NY      ADMIN           WEITZ & LUXENBERG, PC                       CAPOGNA       DOMINIC       NY      98-110123       WEITZ & LUXENBERG, PC
BURKE        CHRISTOPHER G   NY      19003809        WEITZ & LUXENBERG, PC                       CAPPAS        ARTHUR        NY      19004309        WEITZ & LUXENBERG, PC
BURKE        MARTHA          DE      N15C05200ASB    WEITZ & LUXENBERG, PC                       CAPPS         NEAL          NY      1901722014      WEITZ & LUXENBERG, PC
BURKE        WILLIAM         NY      ADMIN           WEITZ & LUXENBERG, PC                       CAPRIOLA      ANTHONY       NY      19016709        WEITZ & LUXENBERG, PC
BURKS        PAUL E          NY      ADMIN           WEITZ & LUXENBERG, PC                       CAPUTO        LOUIS         NY      119387-00       WEITZ & LUXENBERG, PC
BURNETT      FRED M          NY      ADMIN           WEITZ & LUXENBERG, PC                       CARABELLO     ROBERT        NY      ADMIN           WEITZ & LUXENBERG, PC
BURNS        JAMES           NY      ADMIN           WEITZ & LUXENBERG, PC                       CARCICH       MARCO         NY      1900852016      WEITZ & LUXENBERG, PC
BURNS        JAMES J         NY      ADMIN           WEITZ & LUXENBERG, PC                       CARDARELLI    JOHN          NY      122684-00       WEITZ & LUXENBERG, PC
BURNS        JOHN E          NY      19001410        WEITZ & LUXENBERG, PC                       CARDOSI       JOSEPH        NY      ADMIN           WEITZ & LUXENBERG, PC
BURNS        RICHARD M       NY      ADMIN           WEITZ & LUXENBERG, PC                       CARFAGNO      MARIO         NY      19025610        WEITZ & LUXENBERG, PC
BURNS        ROBERT          NY      ADMIN           WEITZ & LUXENBERG, PC                       CARILLI       ARMANDO       NY      1903032012      WEITZ & LUXENBERG, PC
BURNSTEIN    SHELDON         NY      ADMIN           WEITZ & LUXENBERG, PC                       CARINO        FRANCESCO S   NY      ADMIN           WEITZ & LUXENBERG, PC
BURTON       HARRY A         NY      119387-00       WEITZ & LUXENBERG, PC                       CARLSON       FRANK         NY      ADMIN           WEITZ & LUXENBERG, PC
BURTON       WILLIAM C       NY      ADMIN           WEITZ & LUXENBERG, PC                       CARLSON       NEAL          NY      ADMIN           WEITZ & LUXENBERG, PC
BUSCH        JOSEPHINE       NY      1900082016      WEITZ & LUXENBERG, PC                       CARLSON       RICHARD L     NY      ADMIN           WEITZ & LUXENBERG, PC
BUSH         EDWARD          NY      1903012012      WEITZ & LUXENBERG, PC                       CARLSON       ROLAND        NY      1903772013      WEITZ & LUXENBERG, PC
BUSH         JOHN W          NY      ADMIN           WEITZ & LUXENBERG, PC                       CARLSTRAND    RICHARD       NY      1901942017      WEITZ & LUXENBERG, PC
BUSH         WILLIAM R       NY      ADMIN           WEITZ & LUXENBERG, PC                       CARNEY        WILLIAM T     NY      121380-00       WEITZ & LUXENBERG, PC
BUSHART      JOHN            NY      19005111        WEITZ & LUXENBERG, PC                       CAROLAN       TERENCE       NY      119387-00       WEITZ & LUXENBERG, PC
BUSSANICH    NICOLO          NY      ADMIN           WEITZ & LUXENBERG, PC                       CARONE        MICHAEL       NY      19002712        WEITZ & LUXENBERG, PC
BUTTAZZONI   GLAUCO          NY      ADMIN           WEITZ & LUXENBERG, PC                       CARONE        MOLLY         MS      2001-35-CV12    WEITZ & LUXENBERG, PC
BUTTON       LESLIE A        NY      98-111445       WEITZ & LUXENBERG, PC                       CARRERAS      FLORENCIO M   NY      1903382015      WEITZ & LUXENBERG, PC
BUTTS        ROBERT E        NY      98-111444       WEITZ & LUXENBERG, PC                       CARROLL       JOHN P        NY      1902622012      WEITZ & LUXENBERG, PC
BUZZETTA     PETER P         NY      119387-00       WEITZ & LUXENBERG, PC                       CARRON        HOWARD H      NY      ADMIN           WEITZ & LUXENBERG, PC
BYCZEK       MARION          NY      ADMIN           WEITZ & LUXENBERG, PC                       CARRUBBA      STEPHEN       NY      1902892014      WEITZ & LUXENBERG, PC
BYERS        RICKY           DE      N16C12287ASB    WEITZ & LUXENBERG, PC                       CARTELLI      ENEA          NY      19030911        WEITZ & LUXENBERG, PC
BYRNE        ARTHUR          NY      ADMIN           WEITZ & LUXENBERG, PC                       CARTWRIGHT    GENE R        MS      2001-35-CV12    WEITZ & LUXENBERG, PC
BYRNE        THOMAS          NY      117383-00       WEITZ & LUXENBERG, PC                       CARTWRIGHT    HENRY G       NY      ADMIN           WEITZ & LUXENBERG, PC
BYRNE        THOMAS          NY      591171/97       WEITZ & LUXENBERG, PC                       CARTWRIGHT    PAUL          NY      1903282016      WEITZ & LUXENBERG, PC
BYRNES       CHARLES B       NY      96-111027       WEITZ & LUXENBERG, PC                       CARUCCI       CHARLES       NY      ADMIN           WEITZ & LUXENBERG, PC
BYRNES       JAMES           NY      11298/92        WEITZ & LUXENBERG, PC                       CARUSONE      ANTHONY       PA      170900997       WEITZ & LUXENBERG, PC
CABER        WILLIAM C       NY      122885-00       WEITZ & LUXENBERG, PC                       CARVER        DEWEY G       NY      ADMIN           WEITZ & LUXENBERG, PC
CABRAL       SCOTT           NY      19021810        WEITZ & LUXENBERG, PC                       CASA          JAMES         NY      1902752014      WEITZ & LUXENBERG, PC
CADY         FLOYD           NY      ADMIN           WEITZ & LUXENBERG, PC                       CASALINO      VINCENT       NY      ADMIN           WEITZ & LUXENBERG, PC

                                                                                                                                                       Appendix A - 546
                                        Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                  Document Page 565 of 624
Claimant         Claimant     State                                                               Claimant     Claimant     State
Last Name        First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
CASARELLA        GAETANO      NY      ADMIN           WEITZ & LUXENBERG, PC                       CIBELLI      FRED         NY      ADMIN           WEITZ & LUXENBERG, PC
CASCONE          LEONARD J    NY      1901872014      WEITZ & LUXENBERG, PC                       CIFUENTES    CARLOS       NY      1901142016      WEITZ & LUXENBERG, PC
CASE             DESMOND H    NY      119387-00       WEITZ & LUXENBERG, PC                       CIFUENTES    CARLOS       NY      6055172016      WEITZ & LUXENBERG, PC
CASE             VAN A        NY      119387-00       WEITZ & LUXENBERG, PC                       CIMATO       DONALD D     NY      ADMIN           WEITZ & LUXENBERG, PC
CASEY            CHARLES J    NY      1902472014      WEITZ & LUXENBERG, PC                       CINNAMO      CARMINE      NY      ADMIN           WEITZ & LUXENBERG, PC
CASEY            WILLIAM      NY      ADMIN           WEITZ & LUXENBERG, PC                       CINO         PERRY        NY      19014809        WEITZ & LUXENBERG, PC
CASHETTA         NICHOLAS     NY      1902782016      WEITZ & LUXENBERG, PC                       CIPRIANI     DOMINICK     NY      ADMIN           WEITZ & LUXENBERG, PC
CASPE            JOHN         NY      1900172017      WEITZ & LUXENBERG, PC                       CIRON        MICHAEL      NY      1903872013      WEITZ & LUXENBERG, PC
CASSARA          JACOB        NY      ADMIN           WEITZ & LUXENBERG, PC                       CIRONA       JOHN L       NY      106823-99       WEITZ & LUXENBERG, PC
CASSATA          JACK A       NY      ADMIN           WEITZ & LUXENBERG, PC                       CIRRONE      SUSAN        NY      1903382013      WEITZ & LUXENBERG, PC
CASSE            JOHN         NY      ADMIN           WEITZ & LUXENBERG, PC                       CLANCY       ARTHUR T     NY      19010308        WEITZ & LUXENBERG, PC
CASSIDY          JAMES L      NY      19016609        WEITZ & LUXENBERG, PC                       CLANCY       ROGER V      NY      ADMIN           WEITZ & LUXENBERG, PC
CASSILLO         JOSEPH J     NY      ADMIN           WEITZ & LUXENBERG, PC                       CLARK        BENJAMIN     NY      121917-00       WEITZ & LUXENBERG, PC
CASTAGLIOLA      GERALD       NY      1903602015      WEITZ & LUXENBERG, PC                       CLARK        GORDON W     NY      ADMIN           WEITZ & LUXENBERG, PC
CASTAGNARO       MICHAEL A    NY      ADMIN           WEITZ & LUXENBERG, PC                       CLARK        HOWARD       NY      98-110132       WEITZ & LUXENBERG, PC
CASTALDO         LENA         NY      119387-00       WEITZ & LUXENBERG, PC                       CLARK        JAMES F      NY      ADMIN           WEITZ & LUXENBERG, PC
CASTALDO         MICHAEL      NY      119387-00       WEITZ & LUXENBERG, PC                       CLARK        JAMES W      NY      ADMIN           WEITZ & LUXENBERG, PC
CASTANO          JOSE         NY      00-115955       WEITZ & LUXENBERG, PC                       CLARK        JOHN R       NY      19001711        WEITZ & LUXENBERG, PC
CASTELLUCCIO     ALBERT J     NY      1902412016      WEITZ & LUXENBERG, PC                       CLARK        LARRY        NY      ADMIN           WEITZ & LUXENBERG, PC
CASTIGLIA        PHILIP       NY      121312-00       WEITZ & LUXENBERG, PC                       CLARK        LONNIE E     NY      1900042015      WEITZ & LUXENBERG, PC
CASTILLO         RUDOLPH      DE      N11C01116ASB    WEITZ & LUXENBERG, PC                       CLARK        LOWELL W     NY      ADMIN           WEITZ & LUXENBERG, PC
CASTLEBERRY      RICHARD      NY      ADMIN           WEITZ & LUXENBERG, PC                       CLARKE       WILLIAM D    NY      ADMIN           WEITZ & LUXENBERG, PC
CASTRO           RICHARD      NY      119387-00       WEITZ & LUXENBERG, PC                       CLARKSON     WILLIAM J    NY      99-108708       WEITZ & LUXENBERG, PC
CATALANOTTI      ARTHUR F     NY      19002509        WEITZ & LUXENBERG, PC                       CLEMENS      PHILIP       NY      119398-00       WEITZ & LUXENBERG, PC
CATANZARO        JOHN R       NY      ADMIN           WEITZ & LUXENBERG, PC                       CLEMENTE     PABLO        NY      ADMIN           WEITZ & LUXENBERG, PC
CAULEY           HARVEY       NY      93CIV7773       WEITZ & LUXENBERG, PC                       CLIFFORD     JOHN         NY      12191397        WEITZ & LUXENBERG, PC
CAVALLO          ANTHONY      NY      11957901        WEITZ & LUXENBERG, PC                       CLIFFORD     JOHN         NY      ADMIN           WEITZ & LUXENBERG, PC
CAVALLUZZI       LUKE         NY      ADMIN           WEITZ & LUXENBERG, PC                       CLOHERTY     JOHN         NY      119398-00       WEITZ & LUXENBERG, PC
CAVE             GEORGE       NY      ADMIN           WEITZ & LUXENBERG, PC                       COATES       RAYMOND      NY      119398-00       WEITZ & LUXENBERG, PC
CAVESE           LAWRENCE F   NY      119387-00       WEITZ & LUXENBERG, PC                       COBURN       CAROL        NY      19017711        WEITZ & LUXENBERG, PC
CAWEIN           GLENN        NY      ADMIN           WEITZ & LUXENBERG, PC                       COBURN       THOMAS M     NY      10394608        WEITZ & LUXENBERG, PC
CECORA           FRANK J      NY      19024110        WEITZ & LUXENBERG, PC                       CODDINGTON   DAROLD       NY      ADMIN           WEITZ & LUXENBERG, PC
CEDERROTH        JOHN         NY      1903802015      WEITZ & LUXENBERG, PC                       CODY         EDWARD       NY      19041209        WEITZ & LUXENBERG, PC
CELARDO          ANTHONY J    NY      1902542016      WEITZ & LUXENBERG, PC                       CODY         EDWARD J     NY      19003909        WEITZ & LUXENBERG, PC
CELENTANO        GENNARO      NY      1902802013      WEITZ & LUXENBERG, PC                       COELHO       NICHOLAS     NY      ADMIN           WEITZ & LUXENBERG, PC
CELESTE          ALBERT F     NY      1621122015      WEITZ & LUXENBERG, PC                       COFFMAN      ROBERT G     NY      1901372016      WEITZ & LUXENBERG, PC
CENTINEO         PHILIP A     NY      1900232013      WEITZ & LUXENBERG, PC                       COHEN        ABRAHAM      NY      99-106237       WEITZ & LUXENBERG, PC
CEPERLEY         FRED G       NY      119387-00       WEITZ & LUXENBERG, PC                       COHEN        JERRY M      DE      N17C08213ASB    WEITZ & LUXENBERG, PC
CERASARO         ORLANDO      NY      97-121754       WEITZ & LUXENBERG, PC                       COHEN        YOM-TOV      NY      ADMIN           WEITZ & LUXENBERG, PC
CERATO           JOHN A       NY      1903912012      WEITZ & LUXENBERG, PC                       COHEN        YOUSSEF      NY      1901382015      WEITZ & LUXENBERG, PC
CERBONE          VITO         NY      1904442012      WEITZ & LUXENBERG, PC                       COIRO        FRANK        NY      ADMIN           WEITZ & LUXENBERG, PC
CERRONE          CHARLES      NY      ADMIN           WEITZ & LUXENBERG, PC                       COLANGELO    DANIEL W     NY      ADMIN           WEITZ & LUXENBERG, PC
CESARSKI         RONALD       NY      19010010        WEITZ & LUXENBERG, PC                       COLANGELO    MICHAEL      NY      ADMIN           WEITZ & LUXENBERG, PC
CHAFFEE          DENNIS L     PA      160503051       WEITZ & LUXENBERG, PC                       COLANTONIO   DENNIS       NY      1904932012      WEITZ & LUXENBERG, PC
CHAMPEN          JOHN         NY      19032610        WEITZ & LUXENBERG, PC                       COLE         JEAN A       NY      122679-00       WEITZ & LUXENBERG, PC
CHANDLER         GEORGE R     DE      N17C02073ASB    WEITZ & LUXENBERG, PC                       COLE         PAUL J       NY      119398-00       WEITZ & LUXENBERG, PC
CHAPMAN          ALTON C      NY      1902932014      WEITZ & LUXENBERG, PC                       COLEMAN      CHESTER E    PA      171000471       WEITZ & LUXENBERG, PC
CHAPMAN          ELWOOD       NY      ADMIN           WEITZ & LUXENBERG, PC                       COLEMAN      JASPER R     NY      6206402016      WEITZ & LUXENBERG, PC
CHAPMAN          ROBERT T     NY      ADMIN           WEITZ & LUXENBERG, PC                       COLEMAN      JOSEPH       NY      19001709        WEITZ & LUXENBERG, PC
CHAPPLE          DOUG T       NY      19000709        WEITZ & LUXENBERG, PC                       COLEMAN      KASIE        NY      19023311        WEITZ & LUXENBERG, PC
CHARALAMBOUS     DEMETRIOS    NY      1900242013      WEITZ & LUXENBERG, PC                       COLEMAN      RONALD       NY      1331216         WEITZ & LUXENBERG, PC
CHARLES          NORMAN       NY      19004810        WEITZ & LUXENBERG, PC                       COLETTI      WILLIAM H    NY      1903062013      WEITZ & LUXENBERG, PC
CHASE            TED E        MS      2001-35-CV12    WEITZ & LUXENBERG, PC                       COLITTO      DONATO       NY      ADMIN           WEITZ & LUXENBERG, PC
CHATTERTON       ROBERT       NY      1900762013      WEITZ & LUXENBERG, PC                       COLLARD      ROBERT E     NY      98-113133       WEITZ & LUXENBERG, PC
CHAVIE           RAYMOND J    NY      19019309        WEITZ & LUXENBERG, PC                       COLLETT      ANTHONY      NY      ADMIN           WEITZ & LUXENBERG, PC
CHEATHEM         CLYDE        NY      122684-00       WEITZ & LUXENBERG, PC                       COLLINS      ANTHONY      NY      ADMIN           WEITZ & LUXENBERG, PC
CHECO            QUINTINA     NY      19010611        WEITZ & LUXENBERG, PC                       COLLINS      BRIAN        NY      ADMIN           WEITZ & LUXENBERG, PC
CHEGWIDDEN       EARL B       PA      130501097       WEITZ & LUXENBERG, PC                       COLLINS      CORNELIUS    NY      ADMIN           WEITZ & LUXENBERG, PC
CHELLA           PASQUALE     NY      123150-00       WEITZ & LUXENBERG, PC                       COLLINS      JEROME       NY      ADMIN           WEITZ & LUXENBERG, PC
CHERRY           JAMES        MS      2001-35-CV12    WEITZ & LUXENBERG, PC                       COLLINS      THOMAS E     NY      0331012017      WEITZ & LUXENBERG, PC
CHERRY           JAMES R      NY      ADMIN           WEITZ & LUXENBERG, PC                       COLLITON     BARRY        NY      119398-00       WEITZ & LUXENBERG, PC
CHIARAVALLOTI    SAM          NY      99-118278       WEITZ & LUXENBERG, PC                       COLOMBO      IGNATIUS     NY      122674-00       WEITZ & LUXENBERG, PC
CHILL            WILLIAM L    PA      160702204       WEITZ & LUXENBERG, PC                       COLON        PETER        NY      19002309        WEITZ & LUXENBERG, PC
CHIOLA           JOHN L       NY      118736-00       WEITZ & LUXENBERG, PC                       COLONNA      GIOVANNI     NY      10215303        WEITZ & LUXENBERG, PC
CHIPMAN          ROBERT       NY      00-110522       WEITZ & LUXENBERG, PC                       COLVILLE     RICHARD      NY      ADMIN           WEITZ & LUXENBERG, PC
CHMURA           MAX          NY      122675-00       WEITZ & LUXENBERG, PC                       COMMONS      JAMES        NY      119398-00       WEITZ & LUXENBERG, PC
CHRISTENSEN      ANTON G      NY      ADMIN           WEITZ & LUXENBERG, PC                       CONDON       PATRICIA A   NY      19038409        WEITZ & LUXENBERG, PC
CHRISTENSEN      JAMES P      NY      ADMIN           WEITZ & LUXENBERG, PC                       CONIGLIARO   FRANCIS      NY      6024082016      WEITZ & LUXENBERG, PC
CHRISTOFFERSON   RICHARD      NY      ADMIN           WEITZ & LUXENBERG, PC                       CONIGLIO     JOSEPH A     NY      10393506        WEITZ & LUXENBERG, PC
CHRISTY          FREDERICK    NY      1901162015      WEITZ & LUXENBERG, PC                       CONKLIN      BERNARD P    NY      00-123071       WEITZ & LUXENBERG, PC
CHRONIGER        JAMES R      DE      N17C02131ASB    WEITZ & LUXENBERG, PC                       CONKLIN      JOHN B       NY      1902872014      WEITZ & LUXENBERG, PC
CHUM             JOHN         NY      119398-00       WEITZ & LUXENBERG, PC                       CONKLIN      WILLARD      NY      119398-00       WEITZ & LUXENBERG, PC
CIALDELLA        LOUIS        NY      ADMIN           WEITZ & LUXENBERG, PC                       CONKLIN      WILLIAM      NY      119398-00       WEITZ & LUXENBERG, PC
CIAMBRELLO       LUCILLE      NY      ADMIN           WEITZ & LUXENBERG, PC                       CONLON       MICHAEL B    NY      119398-00       WEITZ & LUXENBERG, PC
CIANCIULLI       ROCCO D      NY      ADMIN           WEITZ & LUXENBERG, PC                       CONNELL      PATRICK      NY      1903442015      WEITZ & LUXENBERG, PC
CIBELLA          ANTHONY      NY      ADMIN           WEITZ & LUXENBERG, PC                       CONNELL      ROBERT A     NY      98-118183       WEITZ & LUXENBERG, PC

                                                                                                                                                      Appendix A - 547
                                          Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                    Document Page 566 of 624
Claimant      Claimant          State                                                               Claimant       Claimant     State
Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name      First Name   Filed   Docket Number   Primary Plaintiff Counsel
CONNELLY      JOSEPH            NY      1902162014      WEITZ & LUXENBERG, PC                       CROCKETT       ROBERT N     NY      00-120662       WEITZ & LUXENBERG, PC
CONNER        SHERYL M          NY      00-120670       WEITZ & LUXENBERG, PC                       CROPSEY        EDWARD E     NY      ADMIN           WEITZ & LUXENBERG, PC
CONNOLLY      WILLIAM           NY      123399-97       WEITZ & LUXENBERG, PC                       CROSBY         JOHN R       NY      19032109        WEITZ & LUXENBERG, PC
CONNORS       LAWRENCE J        NY      98-111438       WEITZ & LUXENBERG, PC                       CROSS          OLEN L       NY      ADMIN           WEITZ & LUXENBERG, PC
CONRAD        CLARK W           NY      119398-00       WEITZ & LUXENBERG, PC                       CROTEAU        DENNIS M     NY      ADMIN           WEITZ & LUXENBERG, PC
CONRAD        WILLIAM           NY      00-120658       WEITZ & LUXENBERG, PC                       CROUNSE        DAVID J      NY      119397-00       WEITZ & LUXENBERG, PC
CONSILVIO     ANGELO            NY      ADMIN           WEITZ & LUXENBERG, PC                       CROUNSE        KENNETH      NY      119397-00       WEITZ & LUXENBERG, PC
CONSTANTINO   CHARLES           NY      ADMIN           WEITZ & LUXENBERG, PC                       CROW           JAMES M      NY      19020410        WEITZ & LUXENBERG, PC
CONTI         PAUL E            NY      ADMIN           WEITZ & LUXENBERG, PC                       CROWLEY        PATRICK      NY      ADMIN           WEITZ & LUXENBERG, PC
CONTO         DANIEL R          NY      119398-00       WEITZ & LUXENBERG, PC                       CRUELL         HERBERT J    NY      119397-00       WEITZ & LUXENBERG, PC
COOHILL       FRANCIS           NY      00-122493       WEITZ & LUXENBERG, PC                       CRUGER         WILLIAM T    NY      19023711        WEITZ & LUXENBERG, PC
COOK          CHARLES           NY      122678-00       WEITZ & LUXENBERG, PC                       CRUZ           VICTOR A     NY      1903962014      WEITZ & LUXENBERG, PC
COOK          MAX W             NY      1900152014      WEITZ & LUXENBERG, PC                       CSENDON        STEVEN       NY      ADMIN           WEITZ & LUXENBERG, PC
COOK          ROBERT E          NY      1904532013      WEITZ & LUXENBERG, PC                       CUCCINIELLO    JOSEPH R     NY      ADMIN           WEITZ & LUXENBERG, PC
COOK          ROBERT H          NY      ADMIN           WEITZ & LUXENBERG, PC                       CUCINOTTA      MARCO        NY      119397-00       WEITZ & LUXENBERG, PC
COOKE         HERBERT           MS      2001-35-CV12    WEITZ & LUXENBERG, PC                       CUCUZZO        JOSEPH T     NY      ADMIN           WEITZ & LUXENBERG, PC
COOKINGHAM    HAROLD C          NY      ADMIN           WEITZ & LUXENBERG, PC                       CULHANE        ROSEMARY     NY      ADMIN           WEITZ & LUXENBERG, PC
COOPER        GEORGE R          NY      ADMIN           WEITZ & LUXENBERG, PC                       CULLEN         ARTHUR       NY      19007512        WEITZ & LUXENBERG, PC
COOPER        RUBEN K. & RUTH   NY      93CIV7673       WEITZ & LUXENBERG, PC                       CUMMINGS       LAWRENCE     NY      ADMIN           WEITZ & LUXENBERG, PC
COPLEY        HUBERT            NY      00-110522       WEITZ & LUXENBERG, PC                       CUMMINGS       PETER        NY      19028411        WEITZ & LUXENBERG, PC
COPPOLA       EMIL J            NY      ADMIN           WEITZ & LUXENBERG, PC                       CUMMINS        MAURICE I    NY      1900292014      WEITZ & LUXENBERG, PC
COPPOLA       FRANK J           NY      ADMIN           WEITZ & LUXENBERG, PC                       CUNDARI        JOSEPH       NY      1900982013      WEITZ & LUXENBERG, PC
CORBETT       DONALD F          NY      1903162014      WEITZ & LUXENBERG, PC                       CUNNINGHAM     CHARLES P    NY      ADMIN           WEITZ & LUXENBERG, PC
CORDELL       DONALD W          NY      19004209        WEITZ & LUXENBERG, PC                       CUNNINGHAM     MAUREEN      NY      00-114986       WEITZ & LUXENBERG, PC
CORDES        FRED G            NY      ADMIN           WEITZ & LUXENBERG, PC                       CUNNINGHAM     STANLEY      NY      ADMIN           WEITZ & LUXENBERG, PC
CORDINER      WALTER            NY      119398-00       WEITZ & LUXENBERG, PC                       CURCI          DANIEL       NY      19029410        WEITZ & LUXENBERG, PC
CORMACK       PATRICK A         NY      ADMIN           WEITZ & LUXENBERG, PC                       CURCIO         LOUIS M      NY      1902642014      WEITZ & LUXENBERG, PC
CORMIER       NORMAN            NY      ADMIN           WEITZ & LUXENBERG, PC                       CURRAN         JOHN J       NY      ADMIN           WEITZ & LUXENBERG, PC
CORNACCHIA    DOMINICK          NY      19002009        WEITZ & LUXENBERG, PC                       CURRERI        ANGELO       NY      ADMIN           WEITZ & LUXENBERG, PC
CORNELIUS     GERALD C          NY      ADMIN           WEITZ & LUXENBERG, PC                       CURRY          JOHN         NY      1901722016      WEITZ & LUXENBERG, PC
CORNETT       JOSEPH            NY      ADMIN           WEITZ & LUXENBERG, PC                       CURTIN         JOHN F       NY      00-122700       WEITZ & LUXENBERG, PC
CORNISH       GEORGE J          NY      19026809        WEITZ & LUXENBERG, PC                       CURTIN         KEVIN        NY      1903512012      WEITZ & LUXENBERG, PC
CORONADO      MIKE              NY      ADMIN           WEITZ & LUXENBERG, PC                       CURTIN         NEIL J       NY      1902052014      WEITZ & LUXENBERG, PC
CORR          TURNAGE W         NY      119397-00       WEITZ & LUXENBERG, PC                       CUSICK         ROBERT H     NY      00-110522       WEITZ & LUXENBERG, PC
CORRENTE      MICHAEL           NY      ADMIN           WEITZ & LUXENBERG, PC                       CYMBALISTY     JOHN         NY      121306-00       WEITZ & LUXENBERG, PC
CORSALE       ROSARIO           NY      ADMIN           WEITZ & LUXENBERG, PC                       CYPERT         ROGER D      NY      ADMIN           WEITZ & LUXENBERG, PC
CORSELLO      WILLIAM           NY      1904762012      WEITZ & LUXENBERG, PC                       D' AQUILA      BERNARD      NY      19034310        WEITZ & LUXENBERG, PC
CORVIGNO      CARMEN            NY      00-120650       WEITZ & LUXENBERG, PC                       D'AGOSTINO     DOMINIC      NJ      MIDL0310315AS   WEITZ & LUXENBERG, PC
CORWIN        ALICE R           NY      ADMIN           WEITZ & LUXENBERG, PC                       D'ALESSANDRO   FRANK R      NY      19027309        WEITZ & LUXENBERG, PC
COSGRIFF      JOHN R            NY      1901212017      WEITZ & LUXENBERG, PC                       D'AMORE        JAMES L      NY      119397-00       WEITZ & LUXENBERG, PC
COSTA         MARIA             NY      19012011        WEITZ & LUXENBERG, PC                       D'ANCONA       THOMAS D     NY      1902772017      WEITZ & LUXENBERG, PC
COSTA         MICHELE           NY      19020511        WEITZ & LUXENBERG, PC                       D'ANGELO       ANTHONY      NY      119397-00       WEITZ & LUXENBERG, PC
COSTABILE     JOSEPH A          NY      122295-00       WEITZ & LUXENBERG, PC                       D'ONOFRIO      ALBERT C     NY      ADMIN           WEITZ & LUXENBERG, PC
COSTANTINI    JOHN              NY      119397-00       WEITZ & LUXENBERG, PC                       D'ONOFRIO      DOMINICK P   NY      19030011        WEITZ & LUXENBERG, PC
COSTANZA      JULIUS            NY      ADMIN           WEITZ & LUXENBERG, PC                       DABIERE        DENNIS M     NY      ADMIN           WEITZ & LUXENBERG, PC
COSTANZA      ROBERT            NY      ADMIN           WEITZ & LUXENBERG, PC                       DAGGETT        GARY R       NY      1030613         WEITZ & LUXENBERG, PC
COSTANZO      JOHN              NY      1903842015      WEITZ & LUXENBERG, PC                       DAHLKE         FRANK H      NY      ADMIN           WEITZ & LUXENBERG, PC
COSTANZO      RAYMOND           NY      ADMIN           WEITZ & LUXENBERG, PC                       DAILEY         DOUGLAS      NY      19029110        WEITZ & LUXENBERG, PC
COSTELLO      VINCENT J         NY      1901822015      WEITZ & LUXENBERG, PC                       DALLAND        HENRY        NY      110114-98       WEITZ & LUXENBERG, PC
COSTLEIGH     DONALD M          NY      ADMIN           WEITZ & LUXENBERG, PC                       DALTON         WILLIAM      NY      ADMIN           WEITZ & LUXENBERG, PC
COTTER        JOHN J            NY      19039311        WEITZ & LUXENBERG, PC                       DALUISIO       FRANK J      NY      ADMIN           WEITZ & LUXENBERG, PC
COUCH         RICHARD J         NY      ADMIN           WEITZ & LUXENBERG, PC                       DALY           CHARLES M    NY      ADMIN           WEITZ & LUXENBERG, PC
COURSEN       GERALD M          NY      8100742017      WEITZ & LUXENBERG, PC                       DALY           DENNIS       NY      121917-00       WEITZ & LUXENBERG, PC
COURTNEY      NORMAN B          NY      8004602014      WEITZ & LUXENBERG, PC                       DALY           FRANCIS      NY      ADMIN           WEITZ & LUXENBERG, PC
COUTURIAUX    ROBERT N          NY      ADMIN           WEITZ & LUXENBERG, PC                       DALY           WILLIAM T    NY      29797/92        WEITZ & LUXENBERG, PC
COVART        ALAN              NY      119397-00       WEITZ & LUXENBERG, PC                       DAM            HENRY        NY      19036311        WEITZ & LUXENBERG, PC
COVIER        WALLACE G         NY      CV005903        WEITZ & LUXENBERG, PC                       DANAHY         JAMES W      NY      ADMIN           WEITZ & LUXENBERG, PC
COWHEY        THOMAS            NY      19002910        WEITZ & LUXENBERG, PC                       DANDROW        THEODORE     NY      ADMIN           WEITZ & LUXENBERG, PC
COX           PATRICK           NY      19004112        WEITZ & LUXENBERG, PC                       DANE           HENRY        NY      106638/94       WEITZ & LUXENBERG, PC
CRAIG         GILBERT V         NY      ADMIN           WEITZ & LUXENBERG, PC                       DANIELS        DENNIS       NY      ADMIN           WEITZ & LUXENBERG, PC
CRAMER        AARON             NY      ADMIN           WEITZ & LUXENBERG, PC                       DANNER         KENNY        NY      ADMIN           WEITZ & LUXENBERG, PC
CRANE         TOMMY R           NY      ADMIN           WEITZ & LUXENBERG, PC                       DARBY          JEROME       NY      00-110522       WEITZ & LUXENBERG, PC
CRAPO         MARCELLA          NY      119397-00       WEITZ & LUXENBERG, PC                       DARGAVEL       WILLIAM      NY      99114895        WEITZ & LUXENBERG, PC
CRAUWELS      HUBERT P          NY      ADMIN           WEITZ & LUXENBERG, PC                       DARMSTEDTER    JAMES A      NY      11180102        WEITZ & LUXENBERG, PC
CRAWFORD      FRED              NY      119397-00       WEITZ & LUXENBERG, PC                       DAVI           JOSEPH J     NY      ADMIN           WEITZ & LUXENBERG, PC
CRAWLEY       JAMES M           NY      ADMIN           WEITZ & LUXENBERG, PC                       DAVIDOW        JOHN         NY      ADMIN           WEITZ & LUXENBERG, PC
CREA          MICHAEL           NY      125456-00       WEITZ & LUXENBERG, PC                       DAVIDSON       CLYDE N      DE      N14C08165ASB    WEITZ & LUXENBERG, PC
CREAMANS      GARY E            NY      119397-00       WEITZ & LUXENBERG, PC                       DAVIDSON       JAMES E      NY      98-112528       WEITZ & LUXENBERG, PC
CREMMINS      JOHN J            NY      1903702012      WEITZ & LUXENBERG, PC                       DAVIS          AGUITA D     NY      ADMIN           WEITZ & LUXENBERG, PC
CRESCENZI     PIERO             NY      1902702012      WEITZ & LUXENBERG, PC                       DAVIS          DAVID W      NY      119397-00       WEITZ & LUXENBERG, PC
CREW          CHARLES           NY      EFC20170511     WEITZ & LUXENBERG, PC                       DAVIS          DAVID W      DE      N14C08121ASB    WEITZ & LUXENBERG, PC
CREWS         BOBBY             NY      ADMIN           WEITZ & LUXENBERG, PC                       DAVIS          DONALD E     DE      N17C09029ASB    WEITZ & LUXENBERG, PC
CREWS         GEORGE            NY      ADMIN           WEITZ & LUXENBERG, PC                       DAVIS          EVERETT D    NY      119397-00       WEITZ & LUXENBERG, PC
CRIPPEN       ALAN R            NY      119397-00       WEITZ & LUXENBERG, PC                       DAVIS          JAMES R      NY      19022309        WEITZ & LUXENBERG, PC
CRISCUOLI     ANDREW S          NY      1903522013      WEITZ & LUXENBERG, PC                       DAVIS          JOSEPH       NY      19002210        WEITZ & LUXENBERG, PC
CRISTALLO     FRANK             NY      1900682016      WEITZ & LUXENBERG, PC                       DAVIS          JOSEPH E     NY      121511-00       WEITZ & LUXENBERG, PC

                                                                                                                                                          Appendix A - 548
                                         Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                   Document Page 567 of 624
Claimant         Claimant      State                                                               Claimant      Claimant      State
Last Name        First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel
DAVIS            ROBERT        NY      ADMIN           WEITZ & LUXENBERG, PC                       DEVEREAUX     DAVID R       DE      N16C10161ASB    WEITZ & LUXENBERG, PC
DAVIS            WALTER        NY      125456-00       WEITZ & LUXENBERG, PC                       DEVINE        STEPHEN D     NY      119396-00       WEITZ & LUXENBERG, PC
DAY              WILLIAM L     NY      123067-97       WEITZ & LUXENBERG, PC                       DEVINE        WALLACE H     NY      ADMIN           WEITZ & LUXENBERG, PC
DAZET            JOSEPH        NY      1902222013      WEITZ & LUXENBERG, PC                       DEVITO        ANTHONY       NY      ADMIN           WEITZ & LUXENBERG, PC
DE BLASIO        ANTHONY J     NY      ADMIN           WEITZ & LUXENBERG, PC                       DEVITO        JOSEPH L      NY      1902672015      WEITZ & LUXENBERG, PC
DE BOLD          WILLIAM E     NY      19003009        WEITZ & LUXENBERG, PC                       DEVITO        MICHAEL R     NY      1900622015      WEITZ & LUXENBERG, PC
DE BOLE          FLORENCE      NY      121306-00       WEITZ & LUXENBERG, PC                       DEVITO        PETER J       NY      ADMIN           WEITZ & LUXENBERG, PC
DE CURTIS        ERNEST A      NY      1902512015      WEITZ & LUXENBERG, PC                       DEVITT        ROBERT F      NY      122051-00       WEITZ & LUXENBERG, PC
DE FORNE         JOHN V        NY      19002312        WEITZ & LUXENBERG, PC                       DEVLIN        KENNETH       NY      119396-00       WEITZ & LUXENBERG, PC
DE LELLIS        FRANK         NY      98-118141       WEITZ & LUXENBERG, PC                       DEVOS         MARINUS       NY      16662           WEITZ & LUXENBERG, PC
DE MARTINO       CHARLES       NY      1903282013      WEITZ & LUXENBERG, PC                       DEWEESE       RICHARD E     NY      ADMIN           WEITZ & LUXENBERG, PC
DE PRISCO        FREDERICK L   NY      ADMIN           WEITZ & LUXENBERG, PC                       DEWITT        SCOTT         NY      19042911        WEITZ & LUXENBERG, PC
DEABOLD          JAMES         NY      1903102014      WEITZ & LUXENBERG, PC                       DI CIOCCIO    DOMINIC       NY      00-120663       WEITZ & LUXENBERG, PC
DEAHL            GARVEY        NY      ADMIN           WEITZ & LUXENBERG, PC                       DI MAGGIO     MAGGIO, G     NY      ADMIN           WEITZ & LUXENBERG, PC
DEAN             JOHN          NY      ADMIN           WEITZ & LUXENBERG, PC                       DI MARIA      BRIAN J       NY      19023009        WEITZ & LUXENBERG, PC
DEAN             LLOYD P       NY      119397-00       WEITZ & LUXENBERG, PC                       DI MONTE      ANTHONY J     NY      2014008326      WEITZ & LUXENBERG, PC
DEANGELIS        ANTHONY D     NY      122886-00       WEITZ & LUXENBERG, PC                       DI NOVO       JAMES M       NY      ADMIN           WEITZ & LUXENBERG, PC
DEANGELIS        JOSEPH        NY      1900312015      WEITZ & LUXENBERG, PC                       DI RUSSO      ANTHONY       NY      1901422012      WEITZ & LUXENBERG, PC
DEAS             JOHNY         NY      ADMIN           WEITZ & LUXENBERG, PC                       DI VERDE      GIOVANNI      NY      ADMIN           WEITZ & LUXENBERG, PC
DEBELLO          AMERIGO       NY      ADMIN           WEITZ & LUXENBERG, PC                       DIAMOND       CHARLES R     NY      ADMIN           WEITZ & LUXENBERG, PC
DEBELLOTTE       RUPERT        NY      119397-00       WEITZ & LUXENBERG, PC                       DIAMOND       GEORGE        NY      119396-00       WEITZ & LUXENBERG, PC
DECANIO          LOUIS         NY      1901172016      WEITZ & LUXENBERG, PC                       DIAMOND       THOMAS M      NY      ADMIN           WEITZ & LUXENBERG, PC
DECARVALHO       FRANCISCO     NY      ADMIN           WEITZ & LUXENBERG, PC                       DIBIASI       FRANK         NY      ADMIN           WEITZ & LUXENBERG, PC
DECECCO          LORENZO       NY      98-122426       WEITZ & LUXENBERG, PC                       DICALOGERO    JOHN          NY      ADMIN           WEITZ & LUXENBERG, PC
DECKER           LEWIS G       NY      00-124325       WEITZ & LUXENBERG, PC                       DICENZO       DOMINIC C     NY      119396-00       WEITZ & LUXENBERG, PC
DECKER           LEWIS G       MS      2001-35-CV12    WEITZ & LUXENBERG, PC                       DICKINS       ANNIE         NY      ADMIN           WEITZ & LUXENBERG, PC
DECKER           ROBERT L      NY      1901742014      WEITZ & LUXENBERG, PC                       DICKINSON     TERRY         NY      ADMIN           WEITZ & LUXENBERG, PC
DECKER           WILLIAM S     NY      201500002399    WEITZ & LUXENBERG, PC                       DIGIACOMO     FRANK A       NY      516862013       WEITZ & LUXENBERG, PC
DECKERT          LARRY         DE      N17C02072ASB    WEITZ & LUXENBERG, PC                       DIGIACOMO     JOSEPH        NY      1901722013      WEITZ & LUXENBERG, PC
DECKERT          SHIRLEE D     DE      N17C02074ASB    WEITZ & LUXENBERG, PC                       DIGIROLOMO    MICHAEL       NY      19008912        WEITZ & LUXENBERG, PC
DECONTE          CARL          NY      00-110522       WEITZ & LUXENBERG, PC                       DILALLA       AVIS M        NY      121311-00       WEITZ & LUXENBERG, PC
DECRESCENZO      JOSEPH        NY      19005408        WEITZ & LUXENBERG, PC                       DILAURENZIO   ERNEST        NY      19043810        WEITZ & LUXENBERG, PC
DEFELICE         EUGENE C      NY      1903662013      WEITZ & LUXENBERG, PC                       DILIBERTO     STEFANO       NY      19047211        WEITZ & LUXENBERG, PC
DEFONCE          PATRICK J     NY      1902322015      WEITZ & LUXENBERG, PC                       DILLON        EDWARD F      NY      ADMIN           WEITZ & LUXENBERG, PC
DEGIOIA          VINCENT A     NY      613312014       WEITZ & LUXENBERG, PC                       DILLON        THOMAS        NY      19033809        WEITZ & LUXENBERG, PC
DEGNAN           JOHN J        NY      10440903        WEITZ & LUXENBERG, PC                       DIMA          MARIA         NY      ADMIN           WEITZ & LUXENBERG, PC
DEIS             EUGENE        NY      ADMIN           WEITZ & LUXENBERG, PC                       DIMARCO       GIOVANNI      NY      ADMIN           WEITZ & LUXENBERG, PC
DEJESUS RAMOS    FELIX         NY      1902442013      WEITZ & LUXENBERG, PC                       DIMARCO       NICHOLAS      NY      19004409        WEITZ & LUXENBERG, PC
DEL PRETE        ANGELA        NY      ADMIN           WEITZ & LUXENBERG, PC                       DIMMER        ROBERT B      NY      119396-00       WEITZ & LUXENBERG, PC
DEL UNIVERSITA   JAMES A       NY      1903162013      WEITZ & LUXENBERG, PC                       DIMONTE       ANTHONY J     NY      98-118569       WEITZ & LUXENBERG, PC
DELALLO          PAUL          NY      ADMIN           WEITZ & LUXENBERG, PC                       DINAPOLI      MAGDALENA H   NY      122298-00       WEITZ & LUXENBERG, PC
DELANEY          JAMES P       NY      ADMIN           WEITZ & LUXENBERG, PC                       DINARDO       JOSEPH        NY      ADMIN           WEITZ & LUXENBERG, PC
DELAPI           NICHOLAS S    NY      00-110522       WEITZ & LUXENBERG, PC                       DINGLE        JOE           NY      ADMIN           WEITZ & LUXENBERG, PC
DELGATTO         DENNIS F      NY      6125802016      WEITZ & LUXENBERG, PC                       DIOTTE        CHARLES       NY      1901262013      WEITZ & LUXENBERG, PC
DELISE           FRANK         NY      1901562012      WEITZ & LUXENBERG, PC                       DIPERNO       ANTONIO       NY      113063-98       WEITZ & LUXENBERG, PC
DELLIVENERI      LAWRENCE      NY      119397-00       WEITZ & LUXENBERG, PC                       DIRSCHERL     WERNER        NY      11298/92        WEITZ & LUXENBERG, PC
DELMAR           LOUIS         NY      ADMIN           WEITZ & LUXENBERG, PC                       DISALVO       CARL A        NY      19010910        WEITZ & LUXENBERG, PC
DELPERCIO        ANTHONY       NY      19004009        WEITZ & LUXENBERG, PC                       DISANTO       GIUSEPPE      DE      N13C08245ASB    WEITZ & LUXENBERG, PC
DELUCA           EDWARD        NY      1900922013      WEITZ & LUXENBERG, PC                       DISTASIO      ROBERT P      NY      ADMIN           WEITZ & LUXENBERG, PC
DELUCA           JOSEPH L      PA      170401684       WEITZ & LUXENBERG, PC                       DISTEFANO     JANE          NY      1903642014      WEITZ & LUXENBERG, PC
DELUCA           PAUL J        NY      19049111        WEITZ & LUXENBERG, PC                       DISTEFANO     VINCENT       NY      97-120800       WEITZ & LUXENBERG, PC
DELUCA           THOMAS        NY      119397-00       WEITZ & LUXENBERG, PC                       DITULLIO      JAMES         NY      1901922016      WEITZ & LUXENBERG, PC
DEMAIO           ANTHONY       NY      1901572013      WEITZ & LUXENBERG, PC                       DITULLIO      VINCENT A     NY      19022810        WEITZ & LUXENBERG, PC
DEMARCO          JOSEPH        NY      ADMIN           WEITZ & LUXENBERG, PC                       DIXON         JONATHAN      NY      19023309        WEITZ & LUXENBERG, PC
DEMAREST         ELWOOD J      NY      1901152014      WEITZ & LUXENBERG, PC                       DIZINNO       ANTHONY       NY      1904982012      WEITZ & LUXENBERG, PC
DEMARIA          JACK          NY      113647/94       WEITZ & LUXENBERG, PC                       DJOKIC        ZORAN         NY      1903972014      WEITZ & LUXENBERG, PC
DEMERI           ANTHONY       NY      1900472017      WEITZ & LUXENBERG, PC                       DOBBIN        DONALD        DE      N15C08071ASB    WEITZ & LUXENBERG, PC
DEMERS           ROBERT A      NY      ADMIN           WEITZ & LUXENBERG, PC                       DOBBS         CHARLES J     NY      ADMIN           WEITZ & LUXENBERG, PC
DEMPSEY          THEDFORD F    MS      2001-35-CV12    WEITZ & LUXENBERG, PC                       DOBLE         BERNT         NY      ADMIN           WEITZ & LUXENBERG, PC
DENARO           JOHN A        NY      122298-00       WEITZ & LUXENBERG, PC                       DOBSON        GILBERT       NY      19039309        WEITZ & LUXENBERG, PC
DENARO           THEODORE      NY      19033110        WEITZ & LUXENBERG, PC                       DOCKERY       GLADYS        NY      00-120650       WEITZ & LUXENBERG, PC
DENEAULT         DANIEL E      DE      N14C01138ASB    WEITZ & LUXENBERG, PC                       DOCKETT       THEODIS       NY      ADMIN           WEITZ & LUXENBERG, PC
DENHOFF          JAMES L       NY      119397-00       WEITZ & LUXENBERG, PC                       DODD          STANLEY J     NY      ADMIN           WEITZ & LUXENBERG, PC
DENICOLA         FRANCIS       NY      119397-00       WEITZ & LUXENBERG, PC                       DODDS         ROBERT        NY      ADMIN           WEITZ & LUXENBERG, PC
DENINNO          NICK          NY      ADMIN           WEITZ & LUXENBERG, PC                       DOHERTY       JOHN          NY      ADMIN           WEITZ & LUXENBERG, PC
DENNINGER        PETER A       NY      ADMIN           WEITZ & LUXENBERG, PC                       DOLAN         WILLIAM       NY      19008710        WEITZ & LUXENBERG, PC
DENZ             THEODORE      NY      98-111405       WEITZ & LUXENBERG, PC                       DOMINELLO     ARMAND V      NY      125456-00       WEITZ & LUXENBERG, PC
DEPAOLA          WALTER        NY      19046411        WEITZ & LUXENBERG, PC                       DOMOND        RAYMOND       NY      119396-00       WEITZ & LUXENBERG, PC
DEPELLEGRINI     ROBERT        NY      19022409        WEITZ & LUXENBERG, PC                       DONATO        GENO J        NY      19010109        WEITZ & LUXENBERG, PC
DEPUY            JOSEPH T      NY      1900962015      WEITZ & LUXENBERG, PC                       DONLON        WILLIAM       NY      119396-00       WEITZ & LUXENBERG, PC
DERENZIS         RONALD        NY      I2010011316     WEITZ & LUXENBERG, PC                       DONNAY        JEAN M        NY      1901182013      WEITZ & LUXENBERG, PC
DERISE           ALBERT A      NY      99-106869       WEITZ & LUXENBERG, PC                       DONNELLY      KEITH L       NY      ADMIN           WEITZ & LUXENBERG, PC
DERKOWSKI        RAYMOND       NY      ADMIN           WEITZ & LUXENBERG, PC                       DONOHUE       DAVID P       NY      1900992017      WEITZ & LUXENBERG, PC
DESALVO          KATHLEEN      NY      19009509        WEITZ & LUXENBERG, PC                       DONOVAN       JAMES         NY      ADMIN           WEITZ & LUXENBERG, PC
DESESA           SAVERIO       NY      ADMIN           WEITZ & LUXENBERG, PC                       DONOVAN       THOMAS        NY      1901302017      WEITZ & LUXENBERG, PC
DESIDERATO       DAVID G       NY      1904482012      WEITZ & LUXENBERG, PC                       DOOLEY        CHARLES K     NJ      MIDL630116AS    WEITZ & LUXENBERG, PC

                                                                                                                                                         Appendix A - 549
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                               Document Page 568 of 624
Claimant     Claimant      State                                                               Claimant      Claimant     State
Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel
DOPIERALA    STEFAN        NY      117964-00       WEITZ & LUXENBERG, PC                       EFFINGER      ANDREW G     NY      ADMIN           WEITZ & LUXENBERG, PC
DOPYERA      RICHARD       NY      122299-00       WEITZ & LUXENBERG, PC                       EGAN          JOHN J       NY      ADMIN           WEITZ & LUXENBERG, PC
DORAK        WILLIAM G     NY      119396-00       WEITZ & LUXENBERG, PC                       EHRICH        WILLARD L    DE      N15C05082ASB    WEITZ & LUXENBERG, PC
DORAN        HOWARD E      NY      ADMIN           WEITZ & LUXENBERG, PC                       EHRICHS       ROY          NY      119396-00       WEITZ & LUXENBERG, PC
DORF         LOUIS         NY      119396-00       WEITZ & LUXENBERG, PC                       EISKANT       CLIFFORD W   NY      122886-00       WEITZ & LUXENBERG, PC
DORIA        THOMAS J      NY      1900482016      WEITZ & LUXENBERG, PC                       EITNEIER      DALE         MS      2001-35-CV12    WEITZ & LUXENBERG, PC
DORMOND      ERNEST A      NY      ADMIN           WEITZ & LUXENBERG, PC                       EKAITIS       HARRY L      DE      N14C10143ASB    WEITZ & LUXENBERG, PC
DOROZYNSKI   THEODORE      NY      ADMIN           WEITZ & LUXENBERG, PC                       ELLGEN        GEORGE       NY      00-110522       WEITZ & LUXENBERG, PC
DOW          DANIEL W      NY      121306-00       WEITZ & LUXENBERG, PC                       ELLIS         RUDY         NY      00-120650       WEITZ & LUXENBERG, PC
DOWE         ASHWORTH      NY      1901592013      WEITZ & LUXENBERG, PC                       ELLITHORPE    HERBERT      NY      119396-00       WEITZ & LUXENBERG, PC
DOWNES       MICHAEL       NY      00-110522       WEITZ & LUXENBERG, PC                       ELROSE        DANIEL       NY      ADMIN           WEITZ & LUXENBERG, PC
DOWNEY       EUGENE J      NY      ADMIN           WEITZ & LUXENBERG, PC                       ELVIDGE       DAVID W      PA      151103126       WEITZ & LUXENBERG, PC
DOWNEY       ROGER F       NY      ADMIN           WEITZ & LUXENBERG, PC                       EMANUEL       ARTHUR J     NY      19038909        WEITZ & LUXENBERG, PC
DOWNING      JAMES L       NY      19024409        WEITZ & LUXENBERG, PC                       EMERZIAN      ARTHUR       NY      ADMIN           WEITZ & LUXENBERG, PC
DOWNTAIN     MERCILLE      NY      ADMIN           WEITZ & LUXENBERG, PC                       ENDELMAN      GEORGE       NY      ADMIN           WEITZ & LUXENBERG, PC
DOYLE        ROBERT E      NY      12316602        WEITZ & LUXENBERG, PC                       ENDELMANN     ANN          NY      19038711        WEITZ & LUXENBERG, PC
DOZIER       DON T         NY      19024114        WEITZ & LUXENBERG, PC                       ENDERS        CHARLES P    NY      97-121905       WEITZ & LUXENBERG, PC
DRAKE        BRADLEY F     NY      00-120666       WEITZ & LUXENBERG, PC                       ENDRIS        KARL         NY      00-119285       WEITZ & LUXENBERG, PC
DRINKWATER   JOHN          NY      19043610        WEITZ & LUXENBERG, PC                       ENGEL         JUDITH       NY      19003611        WEITZ & LUXENBERG, PC
DRISCOLL     WILLIAM L     NY      00-100291       WEITZ & LUXENBERG, PC                       ENGLISH       WILLIAM      NY      119394-00       WEITZ & LUXENBERG, PC
DRISH        ELIZABETH H   MS      2001-35-CV12    WEITZ & LUXENBERG, PC                       ENGLUND       KARL         NY      ADMIN           WEITZ & LUXENBERG, PC
DRITSAS      CHRISTOS      NY      1902762015      WEITZ & LUXENBERG, PC                       ENGRASSIA     BERNARD      NY      ADMIN           WEITZ & LUXENBERG, PC
DROHAN       RICHARD S     DE      N17C08155ASB    WEITZ & LUXENBERG, PC                       ENTEL         FRANK        NY      119394-00       WEITZ & LUXENBERG, PC
DRUM         THOMAS N      NY      1900392016      WEITZ & LUXENBERG, PC                       EPP           JOHN H       NY      ADMIN           WEITZ & LUXENBERG, PC
DRURY        ROBERT M      NY      98-111049       WEITZ & LUXENBERG, PC                       EPRIFANIA     ROBERT J     NY      19032409        WEITZ & LUXENBERG, PC
DRYMON       HOWARD        CA      BC490557        WEITZ & LUXENBERG, PC                       EPSTEIN       GERALD A     NY      19037309        WEITZ & LUXENBERG, PC
DUBAIL       GUY           DE      N16C10016ASB    WEITZ & LUXENBERG, PC                       ERARIO        ROBERT       NY      19031309        WEITZ & LUXENBERG, PC
DUBLIN       NELSON        NY      19015709        WEITZ & LUXENBERG, PC                       ERBE          KURT F       NY      ADMIN           WEITZ & LUXENBERG, PC
DUBRITZ      MICHAEL       NY      118679-00       WEITZ & LUXENBERG, PC                       ERDMAN        RICHARD      NY      ADMIN           WEITZ & LUXENBERG, PC
DUCCAN       CORNELIUS     NY      119396-00       WEITZ & LUXENBERG, PC                       ERIKSEN       RONALD       NY      1904992012      WEITZ & LUXENBERG, PC
DUDLEY       PETER         NY      119396-00       WEITZ & LUXENBERG, PC                       ERIKSON       EARL         NY      19012311        WEITZ & LUXENBERG, PC
DUDSAK       CHARLES J     NY      ADMIN           WEITZ & LUXENBERG, PC                       ERRICO        DANIEL J     NY      1900362014      WEITZ & LUXENBERG, PC
DUDSAK       DOLORES       NJ      MIDL462816AS    WEITZ & LUXENBERG, PC                       ERRICO        JOSEPH       NY      ADMIN           WEITZ & LUXENBERG, PC
DUFFY        RICHARD J     NY      ADMIN           WEITZ & LUXENBERG, PC                       ESPOSITO      FRANK        NY      1903492016      WEITZ & LUXENBERG, PC
DUFRANE      ROBERT        NY      1903312016      WEITZ & LUXENBERG, PC                       ESPOSITO      FRANK D      NY      1902122013      WEITZ & LUXENBERG, PC
DUFRANE      ROBERT E      NY      CV20150145913   WEITZ & LUXENBERG, PC                       ESSEX         DONALD D     NY      ADMIN           WEITZ & LUXENBERG, PC
DUGER        WILLIAM L     NY      122298-00       WEITZ & LUXENBERG, PC                       ESTURO        CHARLES W    NY      1904552013      WEITZ & LUXENBERG, PC
DUGGER       BENJAMIN L    NY      119396-00       WEITZ & LUXENBERG, PC                       ETHRIDGE      JACK H       NY      ADMIN           WEITZ & LUXENBERG, PC
DUKE         ERIC          NY      ADMIN           WEITZ & LUXENBERG, PC                       EVANGELISTA   PATRICK      NY      1902582016      WEITZ & LUXENBERG, PC
DUNCAN       CLIFFORD      NY      591170/97       WEITZ & LUXENBERG, PC                       EVANS         BILLY C      NY      ADMIN           WEITZ & LUXENBERG, PC
DUNDON       CHARLES W     NY      ADMIN           WEITZ & LUXENBERG, PC                       EVANS         ELMER        NY      19031009        WEITZ & LUXENBERG, PC
DUNHAM       RAY           NY      ADMIN           WEITZ & LUXENBERG, PC                       EVANS         GARY M       NY      122689-00       WEITZ & LUXENBERG, PC
DUNHAM       ROGER W       NY      ADMIN           WEITZ & LUXENBERG, PC                       EVANS         HOWARD       PA      131202769       WEITZ & LUXENBERG, PC
DUNN         KEVIN C       NY      1902452016      WEITZ & LUXENBERG, PC                       EVERETT       DONALD       NY      ADMIN           WEITZ & LUXENBERG, PC
DUNN         RAYMOND F     NY      98-112511       WEITZ & LUXENBERG, PC                       EXLER         JAMES J      NY      119394-00       WEITZ & LUXENBERG, PC
DUNN         ROBERT J      NY      122671-00       WEITZ & LUXENBERG, PC                       EYRING        WILLIAM      NY      118674-00       WEITZ & LUXENBERG, PC
DUQUETTE     CLARK G       NY      119396-00       WEITZ & LUXENBERG, PC                       FABIILLI      ROMOLO       NY      1903542012      WEITZ & LUXENBERG, PC
DURANT       GORDON G      NY      119396-00       WEITZ & LUXENBERG, PC                       FABISCHE      CURT R       NY      19038309        WEITZ & LUXENBERG, PC
DURANT       THOMAS J      NY      609882016       WEITZ & LUXENBERG, PC                       FABISZEWSKI   STANLEY S    NY      ADMIN           WEITZ & LUXENBERG, PC
DURBIN       JAMES L       NY      1903692012      WEITZ & LUXENBERG, PC                       FADER         CRAIG        NY      103381/93       WEITZ & LUXENBERG, PC
DURDEN       LUCIUS        NY      ADMIN           WEITZ & LUXENBERG, PC                       FAHR          LLOYD C      DE      N15C08138ASB    WEITZ & LUXENBERG, PC
DURR         PHILIP J      NY      123074-97       WEITZ & LUXENBERG, PC                       FAIRWEATHER   LYSTINE      NY      1902662015      WEITZ & LUXENBERG, PC
DURSO        JOHN          NY      00-110522       WEITZ & LUXENBERG, PC                       FALAGARIO     MARY         NY      1901442014      WEITZ & LUXENBERG, PC
DWYER        EDWARD F      NY      ADMIN           WEITZ & LUXENBERG, PC                       FALCONE       ANGELO       NY      98-118519       WEITZ & LUXENBERG, PC
DWYER        JOHN F        NY      ADMIN           WEITZ & LUXENBERG, PC                       FALCONE       DANIEL       NY      ADMIN           WEITZ & LUXENBERG, PC
DWYER        MARTIN        NY      ADMIN           WEITZ & LUXENBERG, PC                       FALKENMEYER   WILLIAM      NY      19011610        WEITZ & LUXENBERG, PC
DWYER        ROBERT F      NY      19045911        WEITZ & LUXENBERG, PC                       FALKOWSKI     VINCENT      NY      119394-00       WEITZ & LUXENBERG, PC
DYER         KENNETH C     NY      1900392017      WEITZ & LUXENBERG, PC                       FALZARANO     LOUIE G      NY      119394-00       WEITZ & LUXENBERG, PC
DYRDAHL      LEE A         DE      N14C12170ASB    WEITZ & LUXENBERG, PC                       FALZON        ANTHONY      NY      97-123229       WEITZ & LUXENBERG, PC
DZIEDZINA    LEONARD S     NY      119396-00       WEITZ & LUXENBERG, PC                       FAMIGLIETTI   THOMAS       NY      1901732013      WEITZ & LUXENBERG, PC
EAGAN        JOSEPH        NY      ADMIN           WEITZ & LUXENBERG, PC                       FANCHER       EVERETT E    NY      ADMIN           WEITZ & LUXENBERG, PC
EASTERLY     MICHAEL       NY      1902642012      WEITZ & LUXENBERG, PC                       FANELLA       JOSEPH       NY      122686-00       WEITZ & LUXENBERG, PC
EASTMAN      CLAUDIUS      NY      1905682012      WEITZ & LUXENBERG, PC                       FANNIN        BERNARD W    NY      1900492016      WEITZ & LUXENBERG, PC
EAVENS       FRANK         NY      119396-00       WEITZ & LUXENBERG, PC                       FANTASKE      GEORGE       NY      122886-00       WEITZ & LUXENBERG, PC
EBANKS       JERRY M       NY      1903822012      WEITZ & LUXENBERG, PC                       FAREA         SAID C       NY      122688-00       WEITZ & LUXENBERG, PC
EBANKS       WILLIAM D     NY      1900402015      WEITZ & LUXENBERG, PC                       FARINA        ANTHONY      NY      19043111        WEITZ & LUXENBERG, PC
EBERHARD     MICHAEL M     DE      N13C09162ASB    WEITZ & LUXENBERG, PC                       FARLEY        WILLIAM      NY      1900012013      WEITZ & LUXENBERG, PC
EBINGER      JAY           NY      ADMIN           WEITZ & LUXENBERG, PC                       FARMER        WILLIAM      NY      1901452013      WEITZ & LUXENBERG, PC
ECKERT       JAMES M       NY      119396-00       WEITZ & LUXENBERG, PC                       FARMILETTE    MICHAEL J    NY      119394-00       WEITZ & LUXENBERG, PC
ECKRICH      THOMAS L      NY      1902502017      WEITZ & LUXENBERG, PC                       FARRARA       GEORGE       NY      ADMIN           WEITZ & LUXENBERG, PC
ECKSTEIN     ROBERT K      NY      ADMIN           WEITZ & LUXENBERG, PC                       FARRELL       CORNELIUS    NY      ADMIN           WEITZ & LUXENBERG, PC
EDGE         FREDERICK     NY      ADMIN           WEITZ & LUXENBERG, PC                       FARRELL       LAWRENCE J   NY      119394-00       WEITZ & LUXENBERG, PC
EDWARDS      ARTHUR R      NY      19039510        WEITZ & LUXENBERG, PC                       FASANO        JACK         NY      19001812        WEITZ & LUXENBERG, PC
EDWARDS      VINCENT       NY      ADMIN           WEITZ & LUXENBERG, PC                       FATIBENE      LARRY        NY      ADMIN           WEITZ & LUXENBERG, PC
EDWARDS      VINCENT W     NY      119396-00       WEITZ & LUXENBERG, PC                       FAULKNER      JAMES J      NY      ADMIN           WEITZ & LUXENBERG, PC
EDWARSEN     GEORGE        NY      ADMIN           WEITZ & LUXENBERG, PC                       FAULKNER      THOMAS       NY      119394-00       WEITZ & LUXENBERG, PC

                                                                                                                                                    Appendix A - 550
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                               Document Page 569 of 624
Claimant      Claimant     State                                                               Claimant      Claimant      State
Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel
FAUROTE       ROBERT       NY      1904942012      WEITZ & LUXENBERG, PC                       FORBACH       WALTER F      NY      122887-00       WEITZ & LUXENBERG, PC
FAUST         TERRY L      PA      160402037       WEITZ & LUXENBERG, PC                       FORBES        ARTHUR        PA      160700486       WEITZ & LUXENBERG, PC
FEARON        ALFRED       NY      124237-00       WEITZ & LUXENBERG, PC                       FORBES        ERROL         NY      10190010        WEITZ & LUXENBERG, PC
FEDORYK       HARRY P      NY      ADMIN           WEITZ & LUXENBERG, PC                       FORD          ALLEN M       NY      ADMIN           WEITZ & LUXENBERG, PC
FEE           GERARD       NY      ADMIN           WEITZ & LUXENBERG, PC                       FORD          EUGENE        NY      19019511        WEITZ & LUXENBERG, PC
FEE           JAMES        NY      ADMIN           WEITZ & LUXENBERG, PC                       FORD          JAMES         NY      ADMIN           WEITZ & LUXENBERG, PC
FEE           PETER        NY      119394-00       WEITZ & LUXENBERG, PC                       FORD          JESSIE L      NY      119394-00       WEITZ & LUXENBERG, PC
FEEHAN        DONALD T     NY      ADMIN           WEITZ & LUXENBERG, PC                       FORD          JOSEPH        NY      ADMIN           WEITZ & LUXENBERG, PC
FEEHAN        JOHN         NY      00-110522       WEITZ & LUXENBERG, PC                       FORGER        EDWARD        NY      ADMIN           WEITZ & LUXENBERG, PC
FEKETE        GEORGE       NY      ADMIN           WEITZ & LUXENBERG, PC                       FORGIONE      PASQUALE A    NY      1902162012      WEITZ & LUXENBERG, PC
FELKER        CHARLES      NY      99-111151       WEITZ & LUXENBERG, PC                       FORMANSKI     BERT          NY      1903392015      WEITZ & LUXENBERG, PC
FENEZIANI     DONALD       NY      121312-00       WEITZ & LUXENBERG, PC                       FORMICHELLI   JOSEPH        NY      ADMIN           WEITZ & LUXENBERG, PC
FENZI         PIER L       NY      1902802017      WEITZ & LUXENBERG, PC                       FORREST       CLIFFORD      NY      00-110522       WEITZ & LUXENBERG, PC
FENZI         PIER L       NY      ADMIN           WEITZ & LUXENBERG, PC                       FORREY        MERLE B       PA      160800049       WEITZ & LUXENBERG, PC
FERER         RONALD M     NY      ADMIN           WEITZ & LUXENBERG, PC                       FORSHEY       CARL D        NY      ADMIN           WEITZ & LUXENBERG, PC
FERGUSON      BERT T       NY      19011009        WEITZ & LUXENBERG, PC                       FORSON        RAYMOND       DE      N16C02098ASB    WEITZ & LUXENBERG, PC
FERGUSON      WILLIAM L    DE      N14C07135ASB    WEITZ & LUXENBERG, PC                       FORSYTH       ALEXANDER     NY      ADMIN           WEITZ & LUXENBERG, PC
FERINA        VINCENT N    NY      6000912016      WEITZ & LUXENBERG, PC                       FORTI         DAVID A       NY      ADMIN           WEITZ & LUXENBERG, PC
FERNANDEZ     ANGEL        NY      119394-00       WEITZ & LUXENBERG, PC                       FOSTER        EUGENE        NY      ADMIN           WEITZ & LUXENBERG, PC
FERNANDEZ     ANTONIO      NY      19043510        WEITZ & LUXENBERG, PC                       FOSTER        JOSEPH        NY      19041111        WEITZ & LUXENBERG, PC
FERNANDEZ     PEDRO        NY      119394-00       WEITZ & LUXENBERG, PC                       FOSTER        RICHARD C     NY      1904342014      WEITZ & LUXENBERG, PC
FERRANTE      PASQUALE S   NY      ADMIN           WEITZ & LUXENBERG, PC                       FOUNTAIN      ALBERT E      DE      N15C06220ASB    WEITZ & LUXENBERG, PC
FERRARA       JOSEPH D     NY      121313-00       WEITZ & LUXENBERG, PC                       FOURTOUNIS    GEORGE        NY      1903682013      WEITZ & LUXENBERG, PC
FERRARI       SALVATORE    NY      19005710        WEITZ & LUXENBERG, PC                       FOWERS        MELVIN F      DE      N15C07082ASB    WEITZ & LUXENBERG, PC
FERRARO       DONATO       NY      119394-00       WEITZ & LUXENBERG, PC                       FOX           MAX           NY      19008510        WEITZ & LUXENBERG, PC
FERRARO       LEBRO        NY      119394-00       WEITZ & LUXENBERG, PC                       FOX           THOMAS J      NY      1903762016      WEITZ & LUXENBERG, PC
FERRENDI      CARMINE J    NY      19007409        WEITZ & LUXENBERG, PC                       FRAGAPANE     SALVATORE     NY      ADMIN           WEITZ & LUXENBERG, PC
FERSCH        KARL         NY      1904682012      WEITZ & LUXENBERG, PC                       FRANCE        JESSE         NY      99-111153       WEITZ & LUXENBERG, PC
FERTIK        RICHARD      NY      ADMIN           WEITZ & LUXENBERG, PC                       FRANCIS       ANTHONY       NY      19006508        WEITZ & LUXENBERG, PC
FETTER        RAYMOND L    NY      119394-00       WEITZ & LUXENBERG, PC                       FRANCO        MODESTO       NY      ADMIN           WEITZ & LUXENBERG, PC
FIATARONE     JAMES        NY      ADMIN           WEITZ & LUXENBERG, PC                       FRANGKOS      NICK          NY      19009810        WEITZ & LUXENBERG, PC
FIELDS        WILLIAM H    NY      19014010        WEITZ & LUXENBERG, PC                       FRANK         JOSEPH        NY      119393-00       WEITZ & LUXENBERG, PC
FIGUEIREDO    CELESTINO    NY      19007908        WEITZ & LUXENBERG, PC                       FRANKLIN      MORTON        NY      1901742017      WEITZ & LUXENBERG, PC
FILIPPONE     DANIEL       NY      119394-00       WEITZ & LUXENBERG, PC                       FRANKLIN      WILLIAM       NY      ADMIN           WEITZ & LUXENBERG, PC
FINE          SIDNEY       NY      ADMIN           WEITZ & LUXENBERG, PC                       FRANZINO      JOSEPH        NY      ADMIN           WEITZ & LUXENBERG, PC
FINKELSTEIN   HARVEY L     NY      ADMIN           WEITZ & LUXENBERG, PC                       FRANZOSO      MARIO         NY      ADMIN           WEITZ & LUXENBERG, PC
FIORELLO      ROBERT       NY      03186           WEITZ & LUXENBERG, PC                       FRANZSON      THOMAS B      NY      ADMIN           WEITZ & LUXENBERG, PC
FIORILLO      HENRY        NY      1903022012      WEITZ & LUXENBERG, PC                       FRASER        FRANCIS G     NY      ADMIN           WEITZ & LUXENBERG, PC
FIORINO       NICHOLAS J   NY      ADMIN           WEITZ & LUXENBERG, PC                       FRASER        JAMES         NY      1903952015      WEITZ & LUXENBERG, PC
FIRE          LOUIS A      NY      119394-00       WEITZ & LUXENBERG, PC                       FRASIER       CLYDE         NY      00-124331       WEITZ & LUXENBERG, PC
FIRMATURE     JARED J      NY      ADMIN           WEITZ & LUXENBERG, PC                       FRASIER       EARNEST       NY      ADMIN           WEITZ & LUXENBERG, PC
FISCHER       JOHN L       NY      6021192015      WEITZ & LUXENBERG, PC                       FRAVEL        DALE          NY      00-110522       WEITZ & LUXENBERG, PC
FISH          MICHAEL D    NY      119394-00       WEITZ & LUXENBERG, PC                       FRAZIER       PHILLIP D     NY      ADMIN           WEITZ & LUXENBERG, PC
FISHER        DONALD C     NY      ADMIN           WEITZ & LUXENBERG, PC                       FREDERICK     DONALD        NY      ADMIN           WEITZ & LUXENBERG, PC
FISHER        GARTH A      NY      19021910        WEITZ & LUXENBERG, PC                       FREDRICKSON   STEVE P       NY      19044310        WEITZ & LUXENBERG, PC
FITZGERALD    ROBERT L     NY      119394-00       WEITZ & LUXENBERG, PC                       FREELAND      EDWARD C      NY      ADMIN           WEITZ & LUXENBERG, PC
FITZGERALD    THOMAS       NY      1903142012      WEITZ & LUXENBERG, PC                       FREEMAN       ROBERT L      NY      ADMIN           WEITZ & LUXENBERG, PC
FITZGERALD    THOMAS       NY      ADMIN           WEITZ & LUXENBERG, PC                       FREER         DONALD E      NY      123159-00       WEITZ & LUXENBERG, PC
FITZPATRICK   JOHN F       NY      1901892016      WEITZ & LUXENBERG, PC                       FREID         DAVID H       NY      ADMIN           WEITZ & LUXENBERG, PC
FITZSIMMONS   LARRY S      NY      ADMIN           WEITZ & LUXENBERG, PC                       FREIFELD      MARVIN        NY      ADMIN           WEITZ & LUXENBERG, PC
FITZWATER     HARVEY A     NY      1900522017      WEITZ & LUXENBERG, PC                       FREVELE       CHARLES H     NY      ADMIN           WEITZ & LUXENBERG, PC
FLAITZ        GERALD S     NY      1903442016      WEITZ & LUXENBERG, PC                       FREZZA        ANTHONY       NY      1901452014      WEITZ & LUXENBERG, PC
FLANAGAN      JUNE E       MS      2001-35-CV12    WEITZ & LUXENBERG, PC                       FRIED         LEONARD       NY      ADMIN           WEITZ & LUXENBERG, PC
FLANIGAN      BRUCE N      NY      10993702        WEITZ & LUXENBERG, PC                       FRIEDMAN      IRWIN         NY      00-115222       WEITZ & LUXENBERG, PC
FLEMING       JAMES B      NY      ADMIN           WEITZ & LUXENBERG, PC                       FRIEDMAN      JERRY         NY      1900222017      WEITZ & LUXENBERG, PC
FLEWELLING    JOSEPH L     NY      24893           WEITZ & LUXENBERG, PC                       FRIEDMAN      ROBERT        CA      BC674502        WEITZ & LUXENBERG, PC
FLINT         CLARENCE     NY      98-118578       WEITZ & LUXENBERG, PC                       FRIEDMANN     FREDERICK C   NY      6002122017      WEITZ & LUXENBERG, PC
FLIS          RICHARD      NY      119394-00       WEITZ & LUXENBERG, PC                       FRIGA         STEPHEN       NY      19032809        WEITZ & LUXENBERG, PC
FLOOD         JOHN F       NY      19004510        WEITZ & LUXENBERG, PC                       FRIZZELL      JAMES         NY      119393-00       WEITZ & LUXENBERG, PC
FLORIMO       VITO C       NY      119394-00       WEITZ & LUXENBERG, PC                       FROST         OLIVER        MS      2001-35-CV12    WEITZ & LUXENBERG, PC
FLYNN         ALBERT       NY      119394-00       WEITZ & LUXENBERG, PC                       FROST         WILLIAM F     NY      1902352015      WEITZ & LUXENBERG, PC
FLYNN         CHARLES      NY      ADMIN           WEITZ & LUXENBERG, PC                       FRUEH         JOHN          NY      119393-00       WEITZ & LUXENBERG, PC
FLYNN         ROBERT P     NY      19027910        WEITZ & LUXENBERG, PC                       FUCCELLA      JOSEPH R      NY      1900782013      WEITZ & LUXENBERG, PC
FLYNN         WALTER       NY      19046511        WEITZ & LUXENBERG, PC                       FUGATE        FRANKIE       NY      19013709        WEITZ & LUXENBERG, PC
FOLAND        THOMAS L     NY      19002110        WEITZ & LUXENBERG, PC                       FULLER        JAMES J       NY      ADMIN           WEITZ & LUXENBERG, PC
FOLEY         EDWARD W     NY      ADMIN           WEITZ & LUXENBERG, PC                       FULLER        RENDER T      DE      N14C09012ASB    WEITZ & LUXENBERG, PC
FOLEY         MAURICE      NY      ADMIN           WEITZ & LUXENBERG, PC                       FUSCALDO      WILLIAM B     NY      19007812        WEITZ & LUXENBERG, PC
FOLEY         MICHAEL      NY      ADMIN           WEITZ & LUXENBERG, PC                       FUSCO         FRANK         NY      ADMIN           WEITZ & LUXENBERG, PC
FOLEY         PATRICK      NY      119394-00       WEITZ & LUXENBERG, PC                       FUSCO         JOSEPH        NY      19034511        WEITZ & LUXENBERG, PC
FOLEY         RICHARD      NY      19031510        WEITZ & LUXENBERG, PC                       GACH          ROMAN         NY      98-118904       WEITZ & LUXENBERG, PC
FOLEY         ROBERT G     NY      1904752012      WEITZ & LUXENBERG, PC                       GADWAY        LAWRENCE      NY      ADMIN           WEITZ & LUXENBERG, PC
FOLLETT       RONALD L     NY      121307-00       WEITZ & LUXENBERG, PC                       GAETA         JEANNE        NY      10701108        WEITZ & LUXENBERG, PC
FONDA         HOWARD L     NY      ADMIN           WEITZ & LUXENBERG, PC                       GAETA         JEANNE        NY      ADMIN           WEITZ & LUXENBERG, PC
FONTANA       PETER        NY      19004010        WEITZ & LUXENBERG, PC                       GAGLIARDI     VINCENT       NY      1905112012      WEITZ & LUXENBERG, PC
FONTANA       SANTINO      NY      ADMIN           WEITZ & LUXENBERG, PC                       GAGNON        MELVIN K      NY      ADMIN           WEITZ & LUXENBERG, PC
FOOSE         CHARLES      NY      19006110        WEITZ & LUXENBERG, PC                       GAJEWSKI      CHESTER J     NY      ADMIN           WEITZ & LUXENBERG, PC

                                                                                                                                                     Appendix A - 551
                                         Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                   Document Page 570 of 624
Claimant         Claimant      State                                                               Claimant      Claimant       State
Last Name        First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name     Filed   Docket Number    Primary Plaintiff Counsel
GALARDO          PETER         NY      00-110522       WEITZ & LUXENBERG, PC                       GIMENEZ       MANUEL         NY      ADMIN            WEITZ & LUXENBERG, PC
GALASSO          JOSEPH        NY      1901562014      WEITZ & LUXENBERG, PC                       GINTER        EDWIN L        NY      00-120666        WEITZ & LUXENBERG, PC
GALEN            SAM           NY      19033510        WEITZ & LUXENBERG, PC                       GIORDANO      ANTHONY        NY      11169200         WEITZ & LUXENBERG, PC
GALLAGHER        DENIS J       NY      1904802012      WEITZ & LUXENBERG, PC                       GIRONIMI      ROBERT         NY      119392-00        WEITZ & LUXENBERG, PC
GALLAGHER        DONALD        NY      1903812016      WEITZ & LUXENBERG, PC                       GIULIANI      ILVO           NY      ADMIN            WEITZ & LUXENBERG, PC
GALLAGHER        JAMES P       NY      1901882015      WEITZ & LUXENBERG, PC                       GIUNTA        ALFONSO        NY      ADMIN            WEITZ & LUXENBERG, PC
GALLAGHER        THOMAS        NY      119393-00       WEITZ & LUXENBERG, PC                       GIVEANS       GEORGE         NY      119392-00        WEITZ & LUXENBERG, PC
GALLEA           GIOVANNI      NY      1903992013      WEITZ & LUXENBERG, PC                       GLASCOCK      EDWARD         NY      119392-00        WEITZ & LUXENBERG, PC
GALLETTA         JOHN          NY      19028310        WEITZ & LUXENBERG, PC                       GLASER        SCOTT          DE      N15C08207ASB     WEITZ & LUXENBERG, PC
GALLETTO         GABRIEL       NY      ADMIN           WEITZ & LUXENBERG, PC                       GLASGOW       SAMUEL L       NY      121313-00        WEITZ & LUXENBERG, PC
GALLINA          PHILIP R      NY      ADMIN           WEITZ & LUXENBERG, PC                       GLASS         DONALD         NY      119392-00        WEITZ & LUXENBERG, PC
GALLO            ANTHONY T     NY      1903032016      WEITZ & LUXENBERG, PC                       GLASSER       JEROME         NY      00-123671        WEITZ & LUXENBERG, PC
GALLO            JAMES S       NY      121467-00       WEITZ & LUXENBERG, PC                       GLATT         LOUIS          NY      119392-00        WEITZ & LUXENBERG, PC
GALLUZZO         JOSEPH A      NY      1901832014      WEITZ & LUXENBERG, PC                       GLEASON       JAMES          NY      ADMIN            WEITZ & LUXENBERG, PC
GALTON           PAUL J        NY      98-118629       WEITZ & LUXENBERG, PC                       GLEASON       JAMES M        NY      ADMIN            WEITZ & LUXENBERG, PC
GAMBINO          AUGUST        NY      ADMIN           WEITZ & LUXENBERG, PC                       GLEICHAUF     WILLIAM R      NY      ADMIN            WEITZ & LUXENBERG, PC
GAMEZ            HECTOR        NY      ADMIN           WEITZ & LUXENBERG, PC                       GLENNON       JAMES P        NY      1901332016       WEITZ & LUXENBERG, PC
GANDINI          MARIO         NY      19036511        WEITZ & LUXENBERG, PC                       GLICK         GARY           NY      ADMIN            WEITZ & LUXENBERG, PC
GANDOLFINI       MICHELE       NY      19015210        WEITZ & LUXENBERG, PC                       GLOSSER       CHARLES P      NY      98-118884        WEITZ & LUXENBERG, PC
GANGI            JAMES V       NY      11667100        WEITZ & LUXENBERG, PC                       GLOVER        GERALD G       NY      98-111434        WEITZ & LUXENBERG, PC
GARBARINO        JOHN          NY      ADMIN           WEITZ & LUXENBERG, PC                       GNISCI        ROBERT J       NY      125456-00        WEITZ & LUXENBERG, PC
GARBUTT          JOHN          NY      1903582012      WEITZ & LUXENBERG, PC                       GODWIN        MICHAEL J      PA      110701184        WEITZ & LUXENBERG, PC
GARCIA-SANCHEZ   CARMEN        NY      1904212012      WEITZ & LUXENBERG, PC                       GOERKE        DENNIS D       NY      1903432014       WEITZ & LUXENBERG, PC
GARDNER          RALPH A       NY      ADMIN           WEITZ & LUXENBERG, PC                       GOES          FRANCIS        NY      19041311         WEITZ & LUXENBERG, PC
GARFINKEL        SAMUEL        NY      1900782014      WEITZ & LUXENBERG, PC                       GOGER         EUGENE         NY      119392-00        WEITZ & LUXENBERG, PC
GARGANO          ANIELLO       NY      98-118875       WEITZ & LUXENBERG, PC                       GOGOLSKI      ANTHONY        NY      1902022012       WEITZ & LUXENBERG, PC
GARRAND          THOMAS J      NY      ADMIN           WEITZ & LUXENBERG, PC                       GOICHMAN      ED             NY      ADMIN            WEITZ & LUXENBERG, PC
GARRITANO        LUIGI         NY      19008911        WEITZ & LUXENBERG, PC                       GOLDEN        GERARD T       NY      119392-00        WEITZ & LUXENBERG, PC
GARTTNER         FREDERICK G   NY      ADMIN           WEITZ & LUXENBERG, PC                       GOLDMAN       IRVING P       NY      104830-98        WEITZ & LUXENBERG, PC
GARVEY           GEORGE        NY      00-110522       WEITZ & LUXENBERG, PC                       GOLDMINTZ     MORRIS         NY      19002409         WEITZ & LUXENBERG, PC
GARZANITI        MICHAEL       NY      ADMIN           WEITZ & LUXENBERG, PC                       GOLDSMITH     GERALD         NY      ADMIN            WEITZ & LUXENBERG, PC
GASTON           ARNOLD        NY      ADMIN           WEITZ & LUXENBERG, PC                       GOLTRY        FLOYD          NY      98-110074        WEITZ & LUXENBERG, PC
GATELY           MARY E        NY      1901902016      WEITZ & LUXENBERG, PC                       GONTOWICZ     WIKTOR         NY      119392-00        WEITZ & LUXENBERG, PC
GATES            JAMES         NY      97-103757       WEITZ & LUXENBERG, PC                       GONZALES      RUSSELL        NY      1902822012       WEITZ & LUXENBERG, PC
GATTO            DANIEL        NY      19042611        WEITZ & LUXENBERG, PC                       GONZALEZ      DOLORES        NY      ADMIN            WEITZ & LUXENBERG, PC
GATTO            PETER         NY      ADMIN           WEITZ & LUXENBERG, PC                       GONZALEZ      RAYMOND        NY      ADMIN            WEITZ & LUXENBERG, PC
GATTUSO          ORAZIO F      NY      98-114283       WEITZ & LUXENBERG, PC                       GOOD          DAVID K        NY      ADMIN            WEITZ & LUXENBERG, PC
GAUDETTE         WAYNE J       NY      ADMIN           WEITZ & LUXENBERG, PC                       GOODBAR       MILTON         NY      19000912         WEITZ & LUXENBERG, PC
GAUDINO          LOUIS         NY      19001609        WEITZ & LUXENBERG, PC                       GOODE         FRANCIS P      NY      19036709         WEITZ & LUXENBERG, PC
GAUDINO          LOUIS         NY      ADMIN           WEITZ & LUXENBERG, PC                       GOODIN        EUGENE J       NY      119392-00        WEITZ & LUXENBERG, PC
GEBHARDT         FRANCIS P     NY      ADMIN           WEITZ & LUXENBERG, PC                       GOODMAN       TROY L         NY      ADMIN            WEITZ & LUXENBERG, PC
GEBHARDT         GEORGE        NY      19034009        WEITZ & LUXENBERG, PC                       GOODSTEIN     ARLENE         NY      1900942014       WEITZ & LUXENBERG, PC
GECZI            JOSZEF        NY      00-110522       WEITZ & LUXENBERG, PC                       GORDIANO      FRANK          NY      122888-00        WEITZ & LUXENBERG, PC
GEHRING          CARL E        NY      123160-00       WEITZ & LUXENBERG, PC                       GORDON        ARNOLD         NY      19016511         WEITZ & LUXENBERG, PC
GEIB             LENORAH E     PA      170206264       WEITZ & LUXENBERG, PC                       GORDON        PETER          NY      119392-00        WEITZ & LUXENBERG, PC
GELONI           MARIO         NY      09190405        WEITZ & LUXENBERG, PC                       GOSS          HENRY E        NY      ADMIN            WEITZ & LUXENBERG, PC
GENNOSA          JOSEPH        NY      19034010        WEITZ & LUXENBERG, PC                       GOTTLIEB      AL J           NY      ADMIN            WEITZ & LUXENBERG, PC
GENNOSA          ROSALIE       NY      19033810        WEITZ & LUXENBERG, PC                       GOULET        NORMAND L      DE      N17C06213ASB     WEITZ & LUXENBERG, PC
GENOVESE         MARION L      PA      151101745       WEITZ & LUXENBERG, PC                       GOURLEY       ROBERT         NY      1901972016       WEITZ & LUXENBERG, PC
GEORGE           ARTHUR        NY      ADMIN           WEITZ & LUXENBERG, PC                       GOURLIDES     PETER          NY      19022710         WEITZ & LUXENBERG, PC
GERARDI          SALVATORE     NY      ADMIN           WEITZ & LUXENBERG, PC                       GOUYD         MARTIN         NY      19021710         WEITZ & LUXENBERG, PC
GERLACH          PAUL          DE      N16C03045ASB    WEITZ & LUXENBERG, PC                       GRACE         JOHN           NY      119392-00        WEITZ & LUXENBERG, PC
GERLANDO         DAMON         NY      19014810        WEITZ & LUXENBERG, PC                       GRACI         GIUSEPPE       NY      ADMIN            WEITZ & LUXENBERG, PC
GERRETSEN        CHARLES       NY      ADMIN           WEITZ & LUXENBERG, PC                       GRAFF         VINCENT G      NY      1900082013       WEITZ & LUXENBERG, PC
GERRISH          BARTLEY       MS      2001-35-CV12    WEITZ & LUXENBERG, PC                       GRAHAM        ERNEST C       NY      99-117931        WEITZ & LUXENBERG, PC
GERSTEL          ROBERT        NY      00-110522       WEITZ & LUXENBERG, PC                       GRAHAM        JAMES A        NY      122142-00        WEITZ & LUXENBERG, PC
GERVAIS          OCTAVE        NY      19039209        WEITZ & LUXENBERG, PC                       GRAHAM        JEROME         NY      19041509         WEITZ & LUXENBERG, PC
GESSELLI         GENE          NY      ADMIN           WEITZ & LUXENBERG, PC                       GRALAK        EDWARD G       NY      119392-00        WEITZ & LUXENBERG, PC
GETZ             MICHAEL C     PA      170701243       WEITZ & LUXENBERG, PC                       GRAMLICH      ROBERT F       NY      19017410         WEITZ & LUXENBERG, PC
GHIANNI          JOSEPH V      NY      ADMIN           WEITZ & LUXENBERG, PC                       GRANATA       JOHN T         NY      1900902017       WEITZ & LUXENBERG, PC
GIAMMARINO       CARMIN        NY      1904502010      WEITZ & LUXENBERG, PC                       GRANDE        CAROL          NY      ADMIN            WEITZ & LUXENBERG, PC
GIAMMELLA        LOUIS         NY      ADMIN           WEITZ & LUXENBERG, PC                       GRANDPIERRE   KURT           NY      ADMIN            WEITZ & LUXENBERG, PC
GIANCARLO        DAVID J       NY      119393-00       WEITZ & LUXENBERG, PC                       GRANT         EDWARD D       NY      98-111433        WEITZ & LUXENBERG, PC
GIANGRANDE       ERNEST A      NY      ADMIN           WEITZ & LUXENBERG, PC                       GRANT         JACK L         NY      ADMIN            WEITZ & LUXENBERG, PC
GIANGRANDE       SALVATORE     NY      1900282015      WEITZ & LUXENBERG, PC                       GRASSI        LUIGI          NY      ADMIN            WEITZ & LUXENBERG, PC
GIANOULIS        PAUL          NY      ADMIN           WEITZ & LUXENBERG, PC                       GRASSO        FRANK          NY      119392-00        WEITZ & LUXENBERG, PC
GIBBS            DAVID         NY      ADMIN           WEITZ & LUXENBERG, PC                       GRASSO        SEBASTIANO J   NY      119392-00        WEITZ & LUXENBERG, PC
GIBBS            GEORGE        NY      19007810        WEITZ & LUXENBERG, PC                       GRAY          WALTER L       NY      ADMIN            WEITZ & LUXENBERG, PC
GIBIINO          VINCENT       NY      ADMIN           WEITZ & LUXENBERG, PC                       GRAZIADEI     SHIRLEY        NY      EFCA2017000157   WEITZ & LUXENBERG, PC
GILBERT          EDWARD        NY      1900672014      WEITZ & LUXENBERG, PC                       GRAZIANO      VITO           NY      ADMIN            WEITZ & LUXENBERG, PC
GILES            LEROY         NY      ADMIN           WEITZ & LUXENBERG, PC                       GRAZIOSE      GERARD         NY      119392-00        WEITZ & LUXENBERG, PC
GILES            ROBERT N      NY      97-121927       WEITZ & LUXENBERG, PC                       GRAZULEWICZ   DANIEL J       NY      6086392017       WEITZ & LUXENBERG, PC
GILL             VINCENT       NY      125456-00       WEITZ & LUXENBERG, PC                       GRECO         ERNEST         NY      1903332014       WEITZ & LUXENBERG, PC
GILLESPIE        MARTIN        NY      19038709        WEITZ & LUXENBERG, PC                       GRECO         FRED           NY      97-123230        WEITZ & LUXENBERG, PC
GILLIGAN         MICHAEL       NY      19015109        WEITZ & LUXENBERG, PC                       GRECO         JOSEPH         NY      ADMIN            WEITZ & LUXENBERG, PC
GILTINAN         MORRIS E      NY      ADMIN           WEITZ & LUXENBERG, PC                       GREEN         CHARLES        NY      119392-00        WEITZ & LUXENBERG, PC

                                                                                                                                                           Appendix A - 552
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                               Document Page 571 of 624
Claimant     Claimant      State                                                               Claimant     Claimant     State
Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
GREEN        DOUGLAS       NY      ADMIN           WEITZ & LUXENBERG, PC                       HALL         JOHN L       NY      98-118829       WEITZ & LUXENBERG, PC
GREEN        EVERT         NY      98-112482       WEITZ & LUXENBERG, PC                       HALL         NELSON E     NY      1900882015      WEITZ & LUXENBERG, PC
GREEN        JAMES         NY      19001309        WEITZ & LUXENBERG, PC                       HALL         ROGER L      NY      1903672015      WEITZ & LUXENBERG, PC
GREEN        JOHN D        NY      97-121091       WEITZ & LUXENBERG, PC                       HALLIDAY     HAROLD       NY      ADMIN           WEITZ & LUXENBERG, PC
GREEN        LAYMOND       NY      ADMIN           WEITZ & LUXENBERG, PC                       HALLORAN     KEVIN        NY      1904592013      WEITZ & LUXENBERG, PC
GREEN        PATRICK J     NY      1900972016      WEITZ & LUXENBERG, PC                       HALOWITCH    EDWARD C     NY      ADMIN           WEITZ & LUXENBERG, PC
GREEN        WILLIAM M     NY      ADMIN           WEITZ & LUXENBERG, PC                       HALSTEEN     NIELS K      NY      ADMIN           WEITZ & LUXENBERG, PC
GREENBERG    EDWARD        NY      1903482015      WEITZ & LUXENBERG, PC                       HALVORSEN    HARRY        NY      1903942010      WEITZ & LUXENBERG, PC
GREENE       CYRIL         NY      1902042015      WEITZ & LUXENBERG, PC                       HAMAKER      JAMES        NY      19004508        WEITZ & LUXENBERG, PC
GREENE       EDWARD        NY      1901772012      WEITZ & LUXENBERG, PC                       HAMBY        ARNOLD       NY      19015309        WEITZ & LUXENBERG, PC
GREENE       THOMAS M      NY      1900332013      WEITZ & LUXENBERG, PC                       HAMELIN      ROLLAND J    NY      ADMIN           WEITZ & LUXENBERG, PC
GREENFIELD   JOHN F        NY      ADMIN           WEITZ & LUXENBERG, PC                       HAMILL       ROBERT       NY      1900762017      WEITZ & LUXENBERG, PC
GREGER       JOHN H        NY      ADMIN           WEITZ & LUXENBERG, PC                       HAMILTON     KENNETH E    NY      1900452015      WEITZ & LUXENBERG, PC
GREGORY      CARL          NY      E2017000215     WEITZ & LUXENBERG, PC                       HAMILTON     LC           NY      1900532016      WEITZ & LUXENBERG, PC
GREIS        FREDERICK A   NY      19036809        WEITZ & LUXENBERG, PC                       HAMM         KENNETH      NY      19041009        WEITZ & LUXENBERG, PC
GRENGA       PAUL A        NY      ADMIN           WEITZ & LUXENBERG, PC                       HAMM         QUITMAN      NY      121851-00       WEITZ & LUXENBERG, PC
GRGAS        IVO           NY      ADMIN           WEITZ & LUXENBERG, PC                       HAMM         ROY          NY      119391-00       WEITZ & LUXENBERG, PC
GRGAS        JOSEPH W      NY      119392-00       WEITZ & LUXENBERG, PC                       HANDEL       JOSEPH J     PA      170503132       WEITZ & LUXENBERG, PC
GRIBBINS     MICHAEL       NY      ADMIN           WEITZ & LUXENBERG, PC                       HANDZLIK     RONALD D     NY      10350602        WEITZ & LUXENBERG, PC
GRIFFIN      ANTHONY G     NY      ADMIN           WEITZ & LUXENBERG, PC                       HANEY        THOMAS       NY      ADMIN           WEITZ & LUXENBERG, PC
GRIFFIN      FLORENCE      NY      ADMIN           WEITZ & LUXENBERG, PC                       HANEY        THOMAS J     NY      121378-00       WEITZ & LUXENBERG, PC
GRIFFIN      ROBERT        NY      1902372014      WEITZ & LUXENBERG, PC                       HANITZ       STEPHEN M    NY      ADMIN           WEITZ & LUXENBERG, PC
GRIFFIN      ROBERT E      NY      119392-00       WEITZ & LUXENBERG, PC                       HANKIN       WALLACE S    NY      1900542015      WEITZ & LUXENBERG, PC
GRIGSBY      WILLIE        NY      119392-00       WEITZ & LUXENBERG, PC                       HANMER       EARL R       NY      I2001-2205      WEITZ & LUXENBERG, PC
GRIM         TERRY L       PA      100601356       WEITZ & LUXENBERG, PC                       HANNA        WILLIAM E    NY      19009212        WEITZ & LUXENBERG, PC
GROLICH      RUDY          NY      ADMIN           WEITZ & LUXENBERG, PC                       HANNAN       GEORGE M     NY      1904162012      WEITZ & LUXENBERG, PC
GROSS        CLIFFORD      NY      ADMIN           WEITZ & LUXENBERG, PC                       HANNOT       FRANCOIS L   NY      ADMIN           WEITZ & LUXENBERG, PC
GROSS        DANIEL        NY      1903542013      WEITZ & LUXENBERG, PC                       HANSEN       JOSEPH       NY      ADMIN           WEITZ & LUXENBERG, PC
GROSS        GARY R        NY      119392-00       WEITZ & LUXENBERG, PC                       HANSEN       WALTER       NY      ADMIN           WEITZ & LUXENBERG, PC
GROSS        HERBERT H     NY      119392-00       WEITZ & LUXENBERG, PC                       HANSON       ALLAN P      NY      ADMIN           WEITZ & LUXENBERG, PC
GROSSMAN     JERRY         NY      1904172014      WEITZ & LUXENBERG, PC                       HANZE        RONALD       NY      19034410        WEITZ & LUXENBERG, PC
GROULX       LEONARD       NY      119392-00       WEITZ & LUXENBERG, PC                       HARAGSIM     EDWARD J     NY      1903562012      WEITZ & LUXENBERG, PC
GROVES       BILLY J       NY      ADMIN           WEITZ & LUXENBERG, PC                       HARDAWAY     JIMMIE       NY      98-118836       WEITZ & LUXENBERG, PC
GROVES       WILLIAM E     NY      119392-00       WEITZ & LUXENBERG, PC                       HARDEN       JAMES        NY      ADMIN           WEITZ & LUXENBERG, PC
GRUNDON      EDWARD S      PA      170902290       WEITZ & LUXENBERG, PC                       HARDING      MICHAEL R    DE      N17C01344ASB    WEITZ & LUXENBERG, PC
GRUNERT      CHARLES L     NY      11434502        WEITZ & LUXENBERG, PC                       HARE         LAWRENCE     NY      ADMIN           WEITZ & LUXENBERG, PC
GRUSZFELD    JERZY         NY      119392-00       WEITZ & LUXENBERG, PC                       HARLING      AL           NY      00-120652       WEITZ & LUXENBERG, PC
GRYN         JOHN M        NY      1902262017      WEITZ & LUXENBERG, PC                       HARMON       RODNEY E     DE      N16C01252ASB    WEITZ & LUXENBERG, PC
GUARDINO     LAWRENCE      NY      1904602012      WEITZ & LUXENBERG, PC                       HARRELL      IRVING       NY      00-110519       WEITZ & LUXENBERG, PC
GUASTELLA    NICHOLAS      NY      122671-00       WEITZ & LUXENBERG, PC                       HARRINGTON   JEFFREY      NY      90679116        WEITZ & LUXENBERG, PC
GUGLIOTTA    JOSEPH        NY      ADMIN           WEITZ & LUXENBERG, PC                       HARRINGTON   PATRICK J    NY      1901082013      WEITZ & LUXENBERG, PC
GUILAND      PEDRO         NY      19001910        WEITZ & LUXENBERG, PC                       HARRIS       AUDREY       NY      122687-00       WEITZ & LUXENBERG, PC
GULDAN       ARTHUR        NY      ADMIN           WEITZ & LUXENBERG, PC                       HARRIS       CHARLES      NY      ADMIN           WEITZ & LUXENBERG, PC
GULLO        ANGELO J      NY      19031509        WEITZ & LUXENBERG, PC                       HARRIS       CHARLES H    DE      N16C01020ASB    WEITZ & LUXENBERG, PC
GULLOTTA     ANTHONY       NY      ADMIN           WEITZ & LUXENBERG, PC                       HARRIS       JOHN D       NY      1903992015      WEITZ & LUXENBERG, PC
GUMAER       LARRY V       NY      19024610        WEITZ & LUXENBERG, PC                       HARRIS       PERCY        NY      ADMIN           WEITZ & LUXENBERG, PC
GUNTHER      WILLIAM G     NY      ADMIN           WEITZ & LUXENBERG, PC                       HARRIS       RONALD R     NY      ADMIN           WEITZ & LUXENBERG, PC
GUSMANO      PAUL          NY      1900752015      WEITZ & LUXENBERG, PC                       HARRISON     GILBERT V    NY      ADMIN           WEITZ & LUXENBERG, PC
GUSTAFSON    LEONARD E     NY      121770-00       WEITZ & LUXENBERG, PC                       HARTER       DAVID        NY      112485-98       WEITZ & LUXENBERG, PC
GUSTAS       RONALD        NY      19002610        WEITZ & LUXENBERG, PC                       HARVEY       FRANK H      NY      119391-00       WEITZ & LUXENBERG, PC
GUTHRIE      RICHARD A     DE      N17C07105ASB    WEITZ & LUXENBERG, PC                       HARVEY       WYCLIFFE     NY      1903012016      WEITZ & LUXENBERG, PC
GUY          HARRY W       NY      19049611        WEITZ & LUXENBERG, PC                       HASSETT      ROBERT       NY      1900152013      WEITZ & LUXENBERG, PC
GUZIK        JOSEPH        NY      119391-00       WEITZ & LUXENBERG, PC                       HAUKE        DAVID F      NY      ADMIN           WEITZ & LUXENBERG, PC
GUZZI        THOMAS        NY      119391-00       WEITZ & LUXENBERG, PC                       HAUPTMAN     FREDERICK    NY      ADMIN           WEITZ & LUXENBERG, PC
GYERGYEK     ANTHONY       NY      ADMIN           WEITZ & LUXENBERG, PC                       HAUPTNER     RICHARD      NY      19027311        WEITZ & LUXENBERG, PC
HAAS         THOMAS M      NY      8071722017      WEITZ & LUXENBERG, PC                       HAUSER       CHARLES      NY      ADMIN           WEITZ & LUXENBERG, PC
HAAS         WILLARD H     NY      8086452014      WEITZ & LUXENBERG, PC                       HAVILAND     JOSEPH       NY      ADMIN           WEITZ & LUXENBERG, PC
HABER        ALFRED P      NY      122559/93       WEITZ & LUXENBERG, PC                       HAWKINS      HERSHELL     NY      ADMIN           WEITZ & LUXENBERG, PC
HABERSHAM    JOSEPH        NY      ADMIN           WEITZ & LUXENBERG, PC                       HEALY        GREGORY V    NY      ADMIN           WEITZ & LUXENBERG, PC
HABERSHAM    OSCAR         NY      19017310        WEITZ & LUXENBERG, PC                       HEARD        PIERCY       NY      ADMIN           WEITZ & LUXENBERG, PC
HACK         ALLEN         NY      ADMIN           WEITZ & LUXENBERG, PC                       HEATH        LEFORD       NY      110119-98       WEITZ & LUXENBERG, PC
HACKETT      BRADLEY B     NY      ADMIN           WEITZ & LUXENBERG, PC                       HEBERT       EMERILD C    NY      00254519        WEITZ & LUXENBERG, PC
HADDAD       FRED          NY      1901642016      WEITZ & LUXENBERG, PC                       HECKSTALL    CARLTON      NY      1509842016      WEITZ & LUXENBERG, PC
HADDEN       JOSEPH P      NY      1903862014      WEITZ & LUXENBERG, PC                       HEELAN       JOHN         NY      ADMIN           WEITZ & LUXENBERG, PC
HAEGELE      BENJAMIN      PA      101201187       WEITZ & LUXENBERG, PC                       HEESE        NORMAN       NY      ADMIN           WEITZ & LUXENBERG, PC
HAEGELE      EDMUND        NY      6023402014      WEITZ & LUXENBERG, PC                       HEFFERON     ROBERT       NY      ADMIN           WEITZ & LUXENBERG, PC
HAENER       RICHARD A     NY      161664          WEITZ & LUXENBERG, PC                       HEIM         MARCUS       NY      ADMIN           WEITZ & LUXENBERG, PC
HAERING      HENRY         NY      ADMIN           WEITZ & LUXENBERG, PC                       HEIMAN       GERALD H     NY      121313-00       WEITZ & LUXENBERG, PC
HAFELE       JOSEPH P      DE      N17C05125ASB    WEITZ & LUXENBERG, PC                       HEIMAN       JAMES        NY      98-118816       WEITZ & LUXENBERG, PC
HAGEN        JAMES T       NY      ADMIN           WEITZ & LUXENBERG, PC                       HEIMBACK     BRENT        NY      19039909        WEITZ & LUXENBERG, PC
HAIGHT       ROBERT        NY      ADMIN           WEITZ & LUXENBERG, PC                       HEIMERMAN    DONALD L     NY      ADMIN           WEITZ & LUXENBERG, PC
HAIRSTON     JAMES L       NY      1900662015      WEITZ & LUXENBERG, PC                       HELFMAN      ARTHUR       NY      1903882014      WEITZ & LUXENBERG, PC
HALATAS      JOHN          NY      1902042014      WEITZ & LUXENBERG, PC                       HELGEMO      JEFFREY R    NY      ADMIN           WEITZ & LUXENBERG, PC
HALE         GAIL          DE      N16C05125ASB    WEITZ & LUXENBERG, PC                       HELM         JOEL         MS      2001-35-CV12    WEITZ & LUXENBERG, PC
HALFPAP      GEORGE D      NY      ADMIN           WEITZ & LUXENBERG, PC                       HELMER       JAMES        NY      98-118826       WEITZ & LUXENBERG, PC
HALL         ELLSWORTH     NY      591163/97       WEITZ & LUXENBERG, PC                       HEMLY        GARY T       NY      ADMIN           WEITZ & LUXENBERG, PC

                                                                                                                                                   Appendix A - 553
                                      Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                 Document Page 572 of 624
Claimant       Claimant     State                                                                Claimant       Claimant     State
Last Name      First Name   Filed   Docket Number    Primary Plaintiff Counsel                   Last Name      First Name   Filed   Docket Number   Primary Plaintiff Counsel
HENAO          MAX          NY      1904772012       WEITZ & LUXENBERG, PC                       HOLL           WILLIAM H    NY      ADMIN           WEITZ & LUXENBERG, PC
HENDERSON      EDWIN A      NY      1902522012       WEITZ & LUXENBERG, PC                       HOLLAWAY       TANNY R      NY      ADMIN           WEITZ & LUXENBERG, PC
HENDERSON      JOHN H       NY      ADMIN            WEITZ & LUXENBERG, PC                       HOLLENBAUGH    MILTON A     NY      00-120652       WEITZ & LUXENBERG, PC
HENDRICK       CLAUDINE     NY      ADMIN            WEITZ & LUXENBERG, PC                       HOLLENBECK     PHYLLIS      NY      1901702014      WEITZ & LUXENBERG, PC
HENDRICKS      ROBERT C     NY      ADMIN            WEITZ & LUXENBERG, PC                       HOLLEY         EARL K       MS      2001-35-CV12    WEITZ & LUXENBERG, PC
HENESSEY       JIM          NY      ADMIN            WEITZ & LUXENBERG, PC                       HOLLY          JAMES        NY      ADMIN           WEITZ & LUXENBERG, PC
HENNING        RICHARD D    DE      N13C07027ASB     WEITZ & LUXENBERG, PC                       HOLM           DOLPH E      NY      ADMIN           WEITZ & LUXENBERG, PC
HENRY          CHARLES J    NY      121309-00        WEITZ & LUXENBERG, PC                       HOLM           FRITZ M      NY      ADMIN           WEITZ & LUXENBERG, PC
HENRY          JAMES        NY      119391-00        WEITZ & LUXENBERG, PC                       HOLMES         JOHN J       NY      1902732012      WEITZ & LUXENBERG, PC
HENRY          RONALD B     NY      ADMIN            WEITZ & LUXENBERG, PC                       HOLSCHER       WILLIAM F    NY      ADMIN           WEITZ & LUXENBERG, PC
HENRY          WILLIAM      NJ      MIDL00548913AS   WEITZ & LUXENBERG, PC                       HOLT           MERRELL O    NY      ADMIN           WEITZ & LUXENBERG, PC
HENSIAK        RONALD E     NY      ADMIN            WEITZ & LUXENBERG, PC                       HOLTON SR.     WILLIAM      NY      ADMIN           WEITZ & LUXENBERG, PC
HEPLER         ROBERT C     NY      19019209         WEITZ & LUXENBERG, PC                       HOOFMAN        ALLEN T      DE      N12C04243ASB    WEITZ & LUXENBERG, PC
HEPPA          JOSEPH       NY      1900262014       WEITZ & LUXENBERG, PC                       HOOKS          JAMES W      NY      ADMIN           WEITZ & LUXENBERG, PC
HERCEK         VICTOR       NY      ADMIN            WEITZ & LUXENBERG, PC                       HOPKINS        BARBARA      NY      1900792017      WEITZ & LUXENBERG, PC
HEREGHTY       THOMAS M     NY      ADMIN            WEITZ & LUXENBERG, PC                       HOPKINS        TERRANCE T   NY      119399-00       WEITZ & LUXENBERG, PC
HERHELETZIS    ANTONIOS     NY      ADMIN            WEITZ & LUXENBERG, PC                       HOPKINS        TYLER J      NY      19010409        WEITZ & LUXENBERG, PC
HERKEY         LEROY        NY      ADMIN            WEITZ & LUXENBERG, PC                       HOPPE          ROBERT A     NY      445916          WEITZ & LUXENBERG, PC
HERMANS        ALBERT       NY      1902922012       WEITZ & LUXENBERG, PC                       HORAN          WILLIAM J    NY      ADMIN           WEITZ & LUXENBERG, PC
HERNANDEZ      FERNANDO     NY      19046211         WEITZ & LUXENBERG, PC                       HORNER         FRANK A      NY      11672700        WEITZ & LUXENBERG, PC
HERNANDEZ      FRANK        NY      ADMIN            WEITZ & LUXENBERG, PC                       HORNER         HOWARD       NY      ADMIN           WEITZ & LUXENBERG, PC
HERNANDEZ      JUAN A       DE      N16C05069ASB     WEITZ & LUXENBERG, PC                       HORNER         MAURICE      NY      1904512014      WEITZ & LUXENBERG, PC
HERRICK        ARLEN D      NY      1901452012       WEITZ & LUXENBERG, PC                       HOROS          ERNEST R     NY      122874-00       WEITZ & LUXENBERG, PC
HERRMANN       JOHN J       NY      ADMIN            WEITZ & LUXENBERG, PC                       HOROS          JAMES        NY      122874-00       WEITZ & LUXENBERG, PC
HERRMANN       ROBERT       NY      19001911         WEITZ & LUXENBERG, PC                       HOROWITZ       LOUIS        NY      119399-00       WEITZ & LUXENBERG, PC
HERTZLER       HAROLD V     NY      00-110522        WEITZ & LUXENBERG, PC                       HORTON         LARRY G      NY      ADMIN           WEITZ & LUXENBERG, PC
HESSLER        ROBERT       NY      ADMIN            WEITZ & LUXENBERG, PC                       HORTON         RICHARD W    NY      ADMIN           WEITZ & LUXENBERG, PC
HETRICK        HARRY        NY      122688-00        WEITZ & LUXENBERG, PC                       HORTON         STEPHEN D    NY      1903002013      WEITZ & LUXENBERG, PC
HETTINGER      PAUL M       NY      1900152016       WEITZ & LUXENBERG, PC                       HORVAT         PETER        NY      ADMIN           WEITZ & LUXENBERG, PC
HEUER          WILLIAM      NY      19005612         WEITZ & LUXENBERG, PC                       HORVATH        EUGENE J     NY      1620182015      WEITZ & LUXENBERG, PC
HEUER          WILLIAM L    NY      1902052015       WEITZ & LUXENBERG, PC                       HORVATH        FRANK        NY      19025310        WEITZ & LUXENBERG, PC
HEUSCHNEIDER   RAYMOND J    NY      19013209         WEITZ & LUXENBERG, PC                       HOSIER         RICHARD C    NY      19003609        WEITZ & LUXENBERG, PC
HEWSKI         HARRY        NY      ADMIN            WEITZ & LUXENBERG, PC                       HOUCK          LEONARD C    NY      19032410        WEITZ & LUXENBERG, PC
HEXEMER        E. R         NY      ADMIN            WEITZ & LUXENBERG, PC                       HOUGH          JOHNNY L     OK      CJ-97-122-63    WEITZ & LUXENBERG, PC
HEYD           PETER        NY      ADMIN            WEITZ & LUXENBERG, PC                       HOULDER        CHARLES C    NY      ADMIN           WEITZ & LUXENBERG, PC
HIBBERT        ARTHUR       NY      ADMIN            WEITZ & LUXENBERG, PC                       HOULE          GEORGE F     NY      122289-00       WEITZ & LUXENBERG, PC
HICKEY         DAVID        NY      506992016        WEITZ & LUXENBERG, PC                       HOWARD         CLYDE        NY      121510-00       WEITZ & LUXENBERG, PC
HICKEY         KENNETH W    NY      1622382015       WEITZ & LUXENBERG, PC                       HOWARD         LOUIS        NY      ADMIN           WEITZ & LUXENBERG, PC
HICKMAN        PATRICIA A   DE      N16C04031ASB     WEITZ & LUXENBERG, PC                       HOWE           MORGAN S     NY      ADMIN           WEITZ & LUXENBERG, PC
HICKS          JAMES        NY      1904342013       WEITZ & LUXENBERG, PC                       HRUSCHAK       GEORGE W     NY      119158-00       WEITZ & LUXENBERG, PC
HICKS          JOE C        NY      ADMIN            WEITZ & LUXENBERG, PC                       HUBBARD        MICHAEL J    NY      ADMIN           WEITZ & LUXENBERG, PC
HICKS          JOHN W       NY      ADMIN            WEITZ & LUXENBERG, PC                       HUBER          WILLARD      NY      00-110522       WEITZ & LUXENBERG, PC
HIGGINS        KEVIN        NY      ADMIN            WEITZ & LUXENBERG, PC                       HUDSON         BRUCE A      NY      ADMIN           WEITZ & LUXENBERG, PC
HILDENBRANDT   JOHN S       NY      ADMIN            WEITZ & LUXENBERG, PC                       HUFTEN         HERBERT      NY      110118-98       WEITZ & LUXENBERG, PC
HILER          JAMES W      NY      19001310         WEITZ & LUXENBERG, PC                       HUGGARD        GERARD       NY      ADMIN           WEITZ & LUXENBERG, PC
HILL           CHARLES      NY      1903622015       WEITZ & LUXENBERG, PC                       HUGGINS        WALTER J     NY      1903082016      WEITZ & LUXENBERG, PC
HILL           GEORGE       NY      1904352012       WEITZ & LUXENBERG, PC                       HUGHES         GEORGE       NY      121378-00       WEITZ & LUXENBERG, PC
HILL           JAMES L      NY      ADMIN            WEITZ & LUXENBERG, PC                       HUGHES         PAUL         NY      99-108192       WEITZ & LUXENBERG, PC
HILL           NORMAN L     NY      1901262016       WEITZ & LUXENBERG, PC                       HUGHES         TODD         NY      119399-00       WEITZ & LUXENBERG, PC
HILL           RITA         NY      19008310         WEITZ & LUXENBERG, PC                       HULBERT        WILLIAM      NY      1904312013      WEITZ & LUXENBERG, PC
HILL           ROY J        NY      ADMIN            WEITZ & LUXENBERG, PC                       HULBERT        WILLIAM      NY      1905312013      WEITZ & LUXENBERG, PC
HILL           WILLIAM J    NY      ADMIN            WEITZ & LUXENBERG, PC                       HUNDLEY        RONALD       DE      N17C08021ASB    WEITZ & LUXENBERG, PC
HILLMAN        TALMER L     NY      ADMIN            WEITZ & LUXENBERG, PC                       HUNTER         JOSEPH L     NY      ADMIN           WEITZ & LUXENBERG, PC
HILLS          THOMAS J     NY      ADMIN            WEITZ & LUXENBERG, PC                       HUNTZ          JOSEPH M     NY      19024509        WEITZ & LUXENBERG, PC
HILTON         ROBERT V     NY      107971-99        WEITZ & LUXENBERG, PC                       HURBAN         LEON J       NY      1903782015      WEITZ & LUXENBERG, PC
HILTON         ROMAN        NY      ADMIN            WEITZ & LUXENBERG, PC                       HUSTED         RICHARD      NY      ADMIN           WEITZ & LUXENBERG, PC
HILTWINE       GORDON       NY      ADMIN            WEITZ & LUXENBERG, PC                       HUSZAR         PAUL J       NY      ADMIN           WEITZ & LUXENBERG, PC
HIMES          JACKLYN V    MS      2001-35-CV12     WEITZ & LUXENBERG, PC                       HUTCHINGS      JAMES        NY      1900262015      WEITZ & LUXENBERG, PC
HINES          WILLIAM      NY      19017210         WEITZ & LUXENBERG, PC                       HUTCHINS       ALLEN D      NY      19006612        WEITZ & LUXENBERG, PC
HINSCH         KENNETH R    NY      19013110         WEITZ & LUXENBERG, PC                       HUTCHINS       ALLEN D      NY      2012171         WEITZ & LUXENBERG, PC
HISCHE         GEORGE W     NY      19012511         WEITZ & LUXENBERG, PC                       HUTCHINS       SAMUEL E     NY      122886-00       WEITZ & LUXENBERG, PC
HOBISH         STANLEY      NY      1903892013       WEITZ & LUXENBERG, PC                       HUZAR          JOHN         NY      119399-00       WEITZ & LUXENBERG, PC
HOBLIN         THOMAS       NY      1905642012       WEITZ & LUXENBERG, PC                       HYLAND         THOMAS       NY      ADMIN           WEITZ & LUXENBERG, PC
HOCHMAN        ARNOLD       NY      1902512012       WEITZ & LUXENBERG, PC                       HYNES          CHARLES P    NY      ADMIN           WEITZ & LUXENBERG, PC
HOCKETT        KENNTH       NY      ADMIN            WEITZ & LUXENBERG, PC                       HYSLOP         GERALD R     NY      98-110082       WEITZ & LUXENBERG, PC
HODGES         RICHARD      DE      N16C01251ASB     WEITZ & LUXENBERG, PC                       HYTINEN        PAUL R       NY      20172080        WEITZ & LUXENBERG, PC
HOFFMAN        MEYER        NY      ADMIN            WEITZ & LUXENBERG, PC                       IANNUZZELLI    JOSEPH A     NY      1900482015      WEITZ & LUXENBERG, PC
HOFMANN        WILLIAM C    NY      19026711         WEITZ & LUXENBERG, PC                       IATAURO        BERNARD J    NY      98-111469       WEITZ & LUXENBERG, PC
HOFSETH        RICHARD      NY      ADMIN            WEITZ & LUXENBERG, PC                       ILIC           DANNY        NY      1903932014      WEITZ & LUXENBERG, PC
HOGAN          PATRICK      NY      19041811         WEITZ & LUXENBERG, PC                       IMAGNA         FIORIO P     NY      ADMIN           WEITZ & LUXENBERG, PC
HOHNE          HAROLD       NY      1900802013       WEITZ & LUXENBERG, PC                       IMBRIANO       DONATO       NY      119399-00       WEITZ & LUXENBERG, PC
HOHOWSKI       JOSEPH N     NY      ADMIN            WEITZ & LUXENBERG, PC                       IMBRO          ALFRED       NY      1901902015      WEITZ & LUXENBERG, PC
HOKIRK         RICHARD L    NY      119391-00        WEITZ & LUXENBERG, PC                       IMPERIOSO      RAMO         NY      ADMIN           WEITZ & LUXENBERG, PC
HOLBERT        RON          NY      1902412012       WEITZ & LUXENBERG, PC                       INCATASCIATO   LUIGI        NY      ADMIN           WEITZ & LUXENBERG, PC
HOLBROOK       CHARLES      NY      122688-00        WEITZ & LUXENBERG, PC                       INCORVAIA      GASPER       NY      118735-00       WEITZ & LUXENBERG, PC
HOLL           JOHN F       NY      19017710         WEITZ & LUXENBERG, PC                       INDELICATO     ANTHONY      NY      ADMIN           WEITZ & LUXENBERG, PC

                                                                                                                                                       Appendix A - 554
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                               Document Page 573 of 624
Claimant      Claimant     State                                                               Claimant      Claimant     State
Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number    Primary Plaintiff Counsel
INDOVINO      JOSEPH       NY      19024210        WEITZ & LUXENBERG, PC                       JOHNSON       RICHARD H    NY      122879-00        WEITZ & LUXENBERG, PC
INGA          FRANCESCO    NY      119399-00       WEITZ & LUXENBERG, PC                       JOHNSON       ROBERT       NY      119399-00        WEITZ & LUXENBERG, PC
INGIANNE      SALVATORE    NY      19035811        WEITZ & LUXENBERG, PC                       JOHNSON       ROOSEVELT    NY      ADMIN            WEITZ & LUXENBERG, PC
INGRAHAM      VERONICA R   NY      119399-00       WEITZ & LUXENBERG, PC                       JOHNSON       ROY L        DE      N17C03230ASB     WEITZ & LUXENBERG, PC
INGRAM        JACK H       DE      N17C08007ASB    WEITZ & LUXENBERG, PC                       JOHNSON       VELPO        NY      ADMIN            WEITZ & LUXENBERG, PC
INMAN         THOMAS J     NY      19038710        WEITZ & LUXENBERG, PC                       JOHNSON       WILLIAM      NY      ADMIN            WEITZ & LUXENBERG, PC
INNESS        JOHN         NY      ADMIN           WEITZ & LUXENBERG, PC                       JOHNSON       WILLIAM C    NY      19004109         WEITZ & LUXENBERG, PC
INSALACO      LEONARD      NY      19030309        WEITZ & LUXENBERG, PC                       JOHNSTEN      JOHN         NY      119399-00        WEITZ & LUXENBERG, PC
INTELISANO    BEVERLY J    NY      ADMIN           WEITZ & LUXENBERG, PC                       JONES         GLENN R      NY      19008811         WEITZ & LUXENBERG, PC
INZIRILLO     EMANUEL A    NY      19030909        WEITZ & LUXENBERG, PC                       JONES         JOHN         NY      00-120653        WEITZ & LUXENBERG, PC
IOVINELLI     ALFRED       NY      119399-00       WEITZ & LUXENBERG, PC                       JONES         ROBERT       NY      119399-00        WEITZ & LUXENBERG, PC
IPPOLITO      DENNIS       NY      19012010        WEITZ & LUXENBERG, PC                       JONES         WILLIAM      NY      119400-00        WEITZ & LUXENBERG, PC
IRISH         GARY M       DE      N16C05113ASB    WEITZ & LUXENBERG, PC                       JONES         WILLIE       NY      ADMIN            WEITZ & LUXENBERG, PC
IRIZARRY      MIGDOEL      NY      ADMIN           WEITZ & LUXENBERG, PC                       JORDAN        DANIEL C     NY      ADMIN            WEITZ & LUXENBERG, PC
IRVING        RICHARD      DE      N15C07277ASB    WEITZ & LUXENBERG, PC                       JORDAN        LAWRENCE     NY      122688-00        WEITZ & LUXENBERG, PC
IRWIN         ALFRED E     NY      98-112527       WEITZ & LUXENBERG, PC                       JORGENSEN     JOHN         NY      ADMIN            WEITZ & LUXENBERG, PC
ISERNIA       JOHN M       NY      1900712016      WEITZ & LUXENBERG, PC                       JOSEPH        PETER        NY      ADMIN            WEITZ & LUXENBERG, PC
ISOPO         GIULIANO     NY      119399-00       WEITZ & LUXENBERG, PC                       JOYCE         JOHN         NY      1901182016       WEITZ & LUXENBERG, PC
ITEZ          SETENAY      NY      19013911        WEITZ & LUXENBERG, PC                       JOYCE         JOHN F       NY      19018209         WEITZ & LUXENBERG, PC
IVEY          GEORGE       DE      N16C10254ASB    WEITZ & LUXENBERG, PC                       JOYCE         PETER        NY      119400-00        WEITZ & LUXENBERG, PC
IZYK          ROBERT G     NY      11799202        WEITZ & LUXENBERG, PC                       JOZWIAK       PAUL         NY      1904612012       WEITZ & LUXENBERG, PC
JACK          JOSEPH J     NY      119399-00       WEITZ & LUXENBERG, PC                       JUNTA         LOUIS R      NY      ADMIN            WEITZ & LUXENBERG, PC
JACKOWSKI     MICHAEL R    NY      ADMIN           WEITZ & LUXENBERG, PC                       JUST          LAWRENCE     NY      119400-00        WEITZ & LUXENBERG, PC
JACKSON       ALPHONSO     NY      ADMIN           WEITZ & LUXENBERG, PC                       JUSTI         GEORGE       NY      ADMIN            WEITZ & LUXENBERG, PC
JACKSON       CLARENCE E   NY      ADMIN           WEITZ & LUXENBERG, PC                       KACHOCKI      EDWARD B     NY      1904852013       WEITZ & LUXENBERG, PC
JACKSON       HUGH         NY      121383-00       WEITZ & LUXENBERG, PC                       KACZOR        BENNY J      NY      98-119832        WEITZ & LUXENBERG, PC
JACKSON       THOMAS G     NY      CV20140144623   WEITZ & LUXENBERG, PC                       KAIDAS        VICTOR D     NY      ADMIN            WEITZ & LUXENBERG, PC
JACKSON       VIVIAN M     NY      ADMIN           WEITZ & LUXENBERG, PC                       KAISER        CARL A       NY      1903942012       WEITZ & LUXENBERG, PC
JACOBS        HERBERT A    PA      170800563       WEITZ & LUXENBERG, PC                       KAISER        ROBERT       NY      119400-00        WEITZ & LUXENBERG, PC
JACOBSEN      MARTIN       NY      119399-00       WEITZ & LUXENBERG, PC                       KALANDRANIS   GEORGE       NY      19050011         WEITZ & LUXENBERG, PC
JACOBSEN      ROY          NY      119399-00       WEITZ & LUXENBERG, PC                       KALENIK       ALOISIUS F   NY      122887-00        WEITZ & LUXENBERG, PC
JACOBSEN      ROY          NY      19035511        WEITZ & LUXENBERG, PC                       KALFA         WILLIAM      NY      119400-00        WEITZ & LUXENBERG, PC
JAHN          ARTHUR       NY      00-121104       WEITZ & LUXENBERG, PC                       KALIVAS       GEORGE P     NY      19001209         WEITZ & LUXENBERG, PC
JAKAITIS      WILLIAM C    NY      ADMIN           WEITZ & LUXENBERG, PC                       KALKBRENNER   LEO          NY      19025009         WEITZ & LUXENBERG, PC
JAMES         GARY P       DE      N14C10161ASB    WEITZ & LUXENBERG, PC                       KAMINSKI      FRANK        NY      98-119827        WEITZ & LUXENBERG, PC
JAMES         REYNOLD      NY      19026010        WEITZ & LUXENBERG, PC                       KAMINSKI      STANLEY P    NY      8028152013       WEITZ & LUXENBERG, PC
JAMES         VASKINE      NY      123082-00       WEITZ & LUXENBERG, PC                       KANDEFER      MATTHEW      NY      19025609         WEITZ & LUXENBERG, PC
JAMESON       JOHN K       NY      ADMIN           WEITZ & LUXENBERG, PC                       KANDLER       LOUIS P      NY      122300-00        WEITZ & LUXENBERG, PC
JAMISON       THEODORE E   NY      119399-00       WEITZ & LUXENBERG, PC                       KANE          CHARLES A    NY      1900172015       WEITZ & LUXENBERG, PC
JANISZEWSKI   RICHARD      NY      108382          WEITZ & LUXENBERG, PC                       KANE          JOSEPH J     NY      8004362013       WEITZ & LUXENBERG, PC
JANITS        KATHLEEN     NY      1904502012      WEITZ & LUXENBERG, PC                       KANIA         ANDREW       NY      119400-00        WEITZ & LUXENBERG, PC
JANKOWSKI     HENRY        NY      119399-00       WEITZ & LUXENBERG, PC                       KAPLAN        FRANCES      NY      1901052017       WEITZ & LUXENBERG, PC
JARMAN        KATHERINE    DE      N15C12137ASB    WEITZ & LUXENBERG, PC                       KAPPUS        GEORGE       NY      19034610         WEITZ & LUXENBERG, PC
JEANOTT       GARY         NY      119399-00       WEITZ & LUXENBERG, PC                       KARAS         JAMES        NY      00-110522        WEITZ & LUXENBERG, PC
JEDERLINIC    JOHN         NY      19010110        WEITZ & LUXENBERG, PC                       KARETNY       PAUL         NY      ADMIN            WEITZ & LUXENBERG, PC
JEFFORDS      LESLIE       NY      1903722016      WEITZ & LUXENBERG, PC                       KARLSON       RICHARD      NY      ADMIN            WEITZ & LUXENBERG, PC
JEFFORDS      MELVIN L     NY      1902572014      WEITZ & LUXENBERG, PC                       KARMEL        LEONARD      NY      108199-99        WEITZ & LUXENBERG, PC
JEFFRIES      REX D        NY      1901482013      WEITZ & LUXENBERG, PC                       KARPINSKI     NORA         NJ      MIDL00507211AS   WEITZ & LUXENBERG, PC
JELEN         JOZEF        NY      119399-00       WEITZ & LUXENBERG, PC                       KASCLE        HOWARD       NY      ADMIN            WEITZ & LUXENBERG, PC
JENKINS       HERBERT      NY      19029810        WEITZ & LUXENBERG, PC                       KATEVATIS     MICHAEL      NY      ADMIN            WEITZ & LUXENBERG, PC
JENKINS       JAMES        NY      00-110522       WEITZ & LUXENBERG, PC                       KATUCKI       GEORGE       NY      1902272014       WEITZ & LUXENBERG, PC
JENKINS       WILLIAM      NY      1901462013      WEITZ & LUXENBERG, PC                       KATUNA        CHARLES      NY      1904522013       WEITZ & LUXENBERG, PC
JENKS         WILLIAM H    NY      122687-00       WEITZ & LUXENBERG, PC                       KAUL          MICHAEL G    NY      ADMIN            WEITZ & LUXENBERG, PC
JENNINGS      ANDREW       NY      119399-00       WEITZ & LUXENBERG, PC                       KAUTZ         EMERY        NY      ADMIN            WEITZ & LUXENBERG, PC
JENNINGS      ERVIN        NY      19033010        WEITZ & LUXENBERG, PC                       KAVANAGH      JOSEPH       NY      19015310         WEITZ & LUXENBERG, PC
JENNINGS      MADISON      NY      1900892013      WEITZ & LUXENBERG, PC                       KAWA          PHILLIP      DE      N15C10165ASB     WEITZ & LUXENBERG, PC
JERLA         MATTHEW B    NY      ADMIN           WEITZ & LUXENBERG, PC                       KAY           LONNELL      DE      N17C08071ASB     WEITZ & LUXENBERG, PC
JERMYN        JOHN J       NY      11672800        WEITZ & LUXENBERG, PC                       KAYE          SIDNEY C     NY      ADMIN            WEITZ & LUXENBERG, PC
JERVIS        THOMAS       DE      N16C03126ASB    WEITZ & LUXENBERG, PC                       KAYE          WILLIAM      NY      ADMIN            WEITZ & LUXENBERG, PC
JESENSKI      WILLIAM J    NY      ADMIN           WEITZ & LUXENBERG, PC                       KAZER         ROBIN W      NY      ADMIN            WEITZ & LUXENBERG, PC
JESONOWSKI    GERARD C     NY      119399-00       WEITZ & LUXENBERG, PC                       KAZINSKI      VALENTINE    NY      00-120652        WEITZ & LUXENBERG, PC
JIMINEZ       MODESTO F    NY      119399-00       WEITZ & LUXENBERG, PC                       KAZUKIETAS    STANLEY J    NY      ADMIN            WEITZ & LUXENBERG, PC
JOE           PETER        NY      ADMIN           WEITZ & LUXENBERG, PC                       KAZY          JAMES E      DE      N15C10166ASB     WEITZ & LUXENBERG, PC
JOHANSSON     HAROLD A     NY      1904482013      WEITZ & LUXENBERG, PC                       KEADY         THOMAS J     NY      123475-00        WEITZ & LUXENBERG, PC
JOHNSON       CHESTER      NY      119399-00       WEITZ & LUXENBERG, PC                       KEANE         JOHN         NY      119400-00        WEITZ & LUXENBERG, PC
JOHNSON       DELOIS T     NY      19002310        WEITZ & LUXENBERG, PC                       KEAR          ROBERT       NY      ADMIN            WEITZ & LUXENBERG, PC
JOHNSON       FRANKLIN     NY      119399-00       WEITZ & LUXENBERG, PC                       KEARNS        JAMES J      NY      ADMIN            WEITZ & LUXENBERG, PC
JOHNSON       GENEVA O     NY      ADMIN           WEITZ & LUXENBERG, PC                       KEEGAN        BERNARD      NY      19032009         WEITZ & LUXENBERG, PC
JOHNSON       GERALD E     NY      1903012015      WEITZ & LUXENBERG, PC                       KEELE         GERALD J     NY      1903452016       WEITZ & LUXENBERG, PC
JOHNSON       GERALD T     NY      00-100293       WEITZ & LUXENBERG, PC                       KEENEY        FRANCIS      NY      113084-98        WEITZ & LUXENBERG, PC
JOHNSON       GORDON P     NY      121294-00       WEITZ & LUXENBERG, PC                       KEHER         HENRY P      NY      ADMIN            WEITZ & LUXENBERG, PC
JOHNSON       JACKIE       DE      N15C11034ASB    WEITZ & LUXENBERG, PC                       KEITH         JOHN P       NY      ADMIN            WEITZ & LUXENBERG, PC
JOHNSON       JEROME       NY      ADMIN           WEITZ & LUXENBERG, PC                       KELLEHER      JOHN         NY      ADMIN            WEITZ & LUXENBERG, PC
JOHNSON       MERLE E      NY      119399-00       WEITZ & LUXENBERG, PC                       KELLER        JOHN E       NY      19047811         WEITZ & LUXENBERG, PC
JOHNSON       RALPH O      NY      1901392016      WEITZ & LUXENBERG, PC                       KELLER        WILLIAM V    NY      19003309         WEITZ & LUXENBERG, PC
JOHNSON       REBECCA A    DE      N15C10204ASB    WEITZ & LUXENBERG, PC                       KELLEY        EDWARD C     NY      19033710         WEITZ & LUXENBERG, PC

                                                                                                                                                     Appendix A - 555
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                               Document Page 574 of 624
Claimant      Claimant     State                                                               Claimant      Claimant      State
Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel
KELLEY        PETE         NY      123214-97       WEITZ & LUXENBERG, PC                       KNUDSEN       THOMAS A      NY      1903092016      WEITZ & LUXENBERG, PC
KELLEY        SALVAN       NY      ADMIN           WEITZ & LUXENBERG, PC                       KOCH          MARTIN        NY      1900442015      WEITZ & LUXENBERG, PC
KELLNER       ALBERT C     NY      1900772014      WEITZ & LUXENBERG, PC                       KOEHLER       JOSEPH        NY      121379-00       WEITZ & LUXENBERG, PC
KELLY         DANIEL       NY      119400-00       WEITZ & LUXENBERG, PC                       KOEHLER       JOSEPH        NY      19034809        WEITZ & LUXENBERG, PC
KELLY         EDWARD J     NY      ADMIN           WEITZ & LUXENBERG, PC                       KOENIG        DONALD J      NY      ADMIN           WEITZ & LUXENBERG, PC
KELLY         EUGENE       NY      ADMIN           WEITZ & LUXENBERG, PC                       KOENIG        WILLIAM       NY      1902102014      WEITZ & LUXENBERG, PC
KELLY         EUGENE J     NY      12305701        WEITZ & LUXENBERG, PC                       KOHLBECK      FRANK J       NY      ADMIN           WEITZ & LUXENBERG, PC
KELLY         EUGENE J     NY      ADMIN           WEITZ & LUXENBERG, PC                       KOHLER        BERT          NY      ADMIN           WEITZ & LUXENBERG, PC
KELLY         JAMES J      NY      1903752015      WEITZ & LUXENBERG, PC                       KOKER         JOHN          PA      171000816       WEITZ & LUXENBERG, PC
KELLY         JOSEPH       NY      122682-00       WEITZ & LUXENBERG, PC                       KOLMAN        EDWARD        NY      ADMIN           WEITZ & LUXENBERG, PC
KELLY         PETER T      NY      1902142017      WEITZ & LUXENBERG, PC                       KONWICZKA     ROBERT J      NY      98-112531       WEITZ & LUXENBERG, PC
KELLY         RALPH        NY      1901302013      WEITZ & LUXENBERG, PC                       KORONOWSKI    RAYMOND M     NY      119383-00       WEITZ & LUXENBERG, PC
KELLY         THOMAS J     NY      ADMIN           WEITZ & LUXENBERG, PC                       KOROSECZ      ETHEL N       NY      ADMIN           WEITZ & LUXENBERG, PC
KELLY         WILLIAM      NY      ADMIN           WEITZ & LUXENBERG, PC                       KOSHEK        JOHN          NY      ADMIN           WEITZ & LUXENBERG, PC
KELSEY        RUDOLPH      NY      ADMIN           WEITZ & LUXENBERG, PC                       KOSLIK        RONALD        NY      119383-00       WEITZ & LUXENBERG, PC
KENARY        HUGH V       NY      1902542014      WEITZ & LUXENBERG, PC                       KOSTALEK      EMIL          NY      121379-00       WEITZ & LUXENBERG, PC
KENNEDY       DANIEL       NY      1903862016      WEITZ & LUXENBERG, PC                       KOSTARIDIS    ATHANASIOS    NY      1903612013      WEITZ & LUXENBERG, PC
KENNEDY       EDWARD       NY      ADMIN           WEITZ & LUXENBERG, PC                       KOSTKA        BARBARA       NY      00-120655       WEITZ & LUXENBERG, PC
KENNEDY       RICHARD      NY      ADMIN           WEITZ & LUXENBERG, PC                       KOUBA         ROBERT J      NY      ADMIN           WEITZ & LUXENBERG, PC
KENNEDY       RONALD       NY      119400-00       WEITZ & LUXENBERG, PC                       KOWALAK       RAYMOND R     NY      122892-00       WEITZ & LUXENBERG, PC
KENNEY        BRIAN J      NY      119400-00       WEITZ & LUXENBERG, PC                       KOWALCZYNK    JOHN          NY      119383-00       WEITZ & LUXENBERG, PC
KENNEY        MAYNARD A    NY      113109-98       WEITZ & LUXENBERG, PC                       KOWALSKI      THOMAS J      NY      19033709        WEITZ & LUXENBERG, PC
KENNEY        VINCENT P    NY      ADMIN           WEITZ & LUXENBERG, PC                       KOZCRANSKI    WALTER M      NY      119383-00       WEITZ & LUXENBERG, PC
KENNON        EDWARD M     NY      ADMIN           WEITZ & LUXENBERG, PC                       KOZIOL        BENNY J       NY      ADMIN           WEITZ & LUXENBERG, PC
KENNY         ALOYSIUS     NY      ADMIN           WEITZ & LUXENBERG, PC                       KOZUCHOWSKI   EDWARD F      NY      ADMIN           WEITZ & LUXENBERG, PC
KENNY         SOPHIE A     NY      19044611        WEITZ & LUXENBERG, PC                       KRALJEVICH    JOHN N        NY      ADMIN           WEITZ & LUXENBERG, PC
KENT          JOHN H       NY      ADMIN           WEITZ & LUXENBERG, PC                       KRAMEISEN     STANLEY       NY      19042910        WEITZ & LUXENBERG, PC
KEPHART       LORAINE      NY      119400-00       WEITZ & LUXENBERG, PC                       KRAMER        BENJAMIN J    NY      125456-00       WEITZ & LUXENBERG, PC
KERR          SAMUEL       NY      ADMIN           WEITZ & LUXENBERG, PC                       KRAUZA        MATTHEW R     NY      ADMIN           WEITZ & LUXENBERG, PC
KERSTEN       GEORGE W     NY      19012910        WEITZ & LUXENBERG, PC                       KREGG         KENNETH R     NY      ADMIN           WEITZ & LUXENBERG, PC
KESAKOWSKI    ZIGMUND      NY      ADMIN           WEITZ & LUXENBERG, PC                       KRETZSCHMAR   KENNETH       NY      ADMIN           WEITZ & LUXENBERG, PC
KESAR         ROBERT V     NY      1900202015      WEITZ & LUXENBERG, PC                       KRINSKY       EDWARD        NY      ADMIN           WEITZ & LUXENBERG, PC
KESSLER       JUDITH S     NY      10737007        WEITZ & LUXENBERG, PC                       KRISKEY       EDWARD        NY      1902712017      WEITZ & LUXENBERG, PC
KETTENHOFEN   DAVID M      NY      ADMIN           WEITZ & LUXENBERG, PC                       KRISTON       RICHARD       NJ      MIDL0334515AS   WEITZ & LUXENBERG, PC
KIBBLE        JOHN T       NY      19042309        WEITZ & LUXENBERG, PC                       KROHMER       DAVID J       NY      1903292016      WEITZ & LUXENBERG, PC
KIEFER        FRANK L      NY      1903872012      WEITZ & LUXENBERG, PC                       KROLL         CONRAD A      NY      0335672016      WEITZ & LUXENBERG, PC
KIEFER        JOHN R       NY      1901392014      WEITZ & LUXENBERG, PC                       KROM          HARRY D       NY      122893-00       WEITZ & LUXENBERG, PC
KIERNAN       JAMES        NY      ADMIN           WEITZ & LUXENBERG, PC                       KROMHOLIC     SHIRLEY A     NY      ADMIN           WEITZ & LUXENBERG, PC
KIJOWSKI      HARRY        NY      119400-00       WEITZ & LUXENBERG, PC                       KRUEGER       GERALD J      NY      119383-00       WEITZ & LUXENBERG, PC
KILGALLEN     JAMES J      NY      1901962017      WEITZ & LUXENBERG, PC                       KRUK          MARTIN J      MD      99-000918       WEITZ & LUXENBERG, PC
KILLEEN       WILLIAM J    NY      ADMIN           WEITZ & LUXENBERG, PC                       KRUS          EDWARD L      NY      ADMIN           WEITZ & LUXENBERG, PC
KIMBALL       ARCHIE       NY      ADMIN           WEITZ & LUXENBERG, PC                       KRUSZEWSKI    WALTER J      NY      ADMIN           WEITZ & LUXENBERG, PC
KINCHEN       LEMAR        NY      ADMIN           WEITZ & LUXENBERG, PC                       KRUSZKA       FRANK         NY      ADMIN           WEITZ & LUXENBERG, PC
KINDLER       LAWRENCE J   NY      ADMIN           WEITZ & LUXENBERG, PC                       KRZEMINSKI    JOHN          NY      ADMIN           WEITZ & LUXENBERG, PC
KING          FRANK J      NY      CV005373        WEITZ & LUXENBERG, PC                       KSELMAN       ALBERT J      NY      19017809        WEITZ & LUXENBERG, PC
KING          GERALD S     NY      ADMIN           WEITZ & LUXENBERG, PC                       KUCHTENKO     NICHOLAS      NY      119383-00       WEITZ & LUXENBERG, PC
KING          JOSEPH       NY      ADMIN           WEITZ & LUXENBERG, PC                       KUCZYNSKI     WALTER        NY      ADMIN           WEITZ & LUXENBERG, PC
KING          RALPH        NY      19028211        WEITZ & LUXENBERG, PC                       KUHN          JOHN L        DE      N13C12150ASB    WEITZ & LUXENBERG, PC
KING          ROLAND E     NY      121379-00       WEITZ & LUXENBERG, PC                       KULEBA        MICHAEL       NY      ADMIN           WEITZ & LUXENBERG, PC
KIRCHER       JOSEPH       NY      97-122887       WEITZ & LUXENBERG, PC                       KULP          NORMAN C      NY      1246315         WEITZ & LUXENBERG, PC
KIRCHNER      GLYNN J      NY      11010598        WEITZ & LUXENBERG, PC                       KULTGEN       CLIFFORD E    DE      N17C02135ASB    WEITZ & LUXENBERG, PC
KIRK          RONALD W     NY      ADMIN           WEITZ & LUXENBERG, PC                       KUMMER        EGON M        NY      ADMIN           WEITZ & LUXENBERG, PC
KIRKPATRICK   JERRY E      NY      ADMIN           WEITZ & LUXENBERG, PC                       KUNICK        FREDERICK J   NY      00-114897       WEITZ & LUXENBERG, PC
KISNER        WILLIAM C    NY      ADMIN           WEITZ & LUXENBERG, PC                       KUNISCH       FRITZ         NY      119383-00       WEITZ & LUXENBERG, PC
KISSELBURGH   GODFREY K    NY      119400-00       WEITZ & LUXENBERG, PC                       KURTZ         EDWARD O      NY      ADMIN           WEITZ & LUXENBERG, PC
KISTER        RONALD       NY      ADMIN           WEITZ & LUXENBERG, PC                       KURTZ         RICHARD       NY      19020509        WEITZ & LUXENBERG, PC
KITTELSTAD    ROBERT S     NY      1901862013      WEITZ & LUXENBERG, PC                       KUTKO         ANDREW        NY      19002010        WEITZ & LUXENBERG, PC
KITZMILLER    DELBERT      NY      ADMIN           WEITZ & LUXENBERG, PC                       KUZIORA       STANLEY M     NY      119383-00       WEITZ & LUXENBERG, PC
KIUBER        WILLIAM P    NY      ADMIN           WEITZ & LUXENBERG, PC                       KUZNIAR       JOSEPH        NY      97-123232       WEITZ & LUXENBERG, PC
KIZIS         RICHARD      PA      150304343       WEITZ & LUXENBERG, PC                       KWARCIAK      RICHARD E     NY      ADMIN           WEITZ & LUXENBERG, PC
KLAMIS        RICHARD      NY      19017709        WEITZ & LUXENBERG, PC                       LABOCCETTA    ARLENE A      NY      19034609        WEITZ & LUXENBERG, PC
KLEIN         GEORGE W     NY      1903802013      WEITZ & LUXENBERG, PC                       LABRECK       JOHN A        NY      19025409        WEITZ & LUXENBERG, PC
KLEIN         HENRY        NY      ADMIN           WEITZ & LUXENBERG, PC                       LACK          RONALD J      NY      ADMIN           WEITZ & LUXENBERG, PC
KLEMEN        CHARLES      NY      1905142012      WEITZ & LUXENBERG, PC                       LACY          WILLIE        NY      ADMIN           WEITZ & LUXENBERG, PC
KLEMM         GERALD       NY      ADMIN           WEITZ & LUXENBERG, PC                       LADUE         FRANCIS       NY      ADMIN           WEITZ & LUXENBERG, PC
KLEMM         ROBERT C     NY      1902802014      WEITZ & LUXENBERG, PC                       LAESE         ROBERT J      NY      119383-00       WEITZ & LUXENBERG, PC
KLIMEK        MICHAEL      NY      ADMIN           WEITZ & LUXENBERG, PC                       LAFFERTY      JOHN          NY      ADMIN           WEITZ & LUXENBERG, PC
KLINE         EUGENE       NY      19028609        WEITZ & LUXENBERG, PC                       LAGANA        LOUIS         NY      ADMIN           WEITZ & LUXENBERG, PC
KLOEPFER      CHARLES R    NY      ADMIN           WEITZ & LUXENBERG, PC                       LAGLENNE      CHRISTIAN     NY      119383-00       WEITZ & LUXENBERG, PC
KNABEL        JOSEPH R     NY      119400-00       WEITZ & LUXENBERG, PC                       LAIDLA        MAUREEN       NY      119383-00       WEITZ & LUXENBERG, PC
KNAPP         DONALD       NY      19010610        WEITZ & LUXENBERG, PC                       LAINE         CHARLES F     NY      1902152017      WEITZ & LUXENBERG, PC
KNASZAK       PATRICIA C   NY      19039009        WEITZ & LUXENBERG, PC                       LAJEUNESSE    EUGENE        NY      19042409        WEITZ & LUXENBERG, PC
KNEISEL       MARY         NY      19008012        WEITZ & LUXENBERG, PC                       LALLI         RONALD        DE      N17C09130ASB    WEITZ & LUXENBERG, PC
KNIGHT        FRANCIS A    NY      119400-00       WEITZ & LUXENBERG, PC                       LAMBERT       AMADO         NY      19021210        WEITZ & LUXENBERG, PC
KNITZER       GERALDINE    NY      ADMIN           WEITZ & LUXENBERG, PC                       LAMBERT       LAWRENCE      NY      1900652016      WEITZ & LUXENBERG, PC
KNOTEK        STEPHEN G    NY      ADMIN           WEITZ & LUXENBERG, PC                       LAMMERS       LOLA          CA      BC668116        WEITZ & LUXENBERG, PC

                                                                                                                                                     Appendix A - 556
                                       Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                 Document Page 575 of 624
Claimant        Claimant     State                                                               Claimant       Claimant      State
Last Name       First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name      First Name    Filed   Docket Number   Primary Plaintiff Counsel
LAMPART         MARTIN       NY      ADMIN           WEITZ & LUXENBERG, PC                       LEON           STANLEY       NY      1900142013      WEITZ & LUXENBERG, PC
LANDER          DOUGLAS      NY      ADMIN           WEITZ & LUXENBERG, PC                       LEONARD        RICHARD       NY      121823-97       WEITZ & LUXENBERG, PC
LANDOLFI        PAUL J       NY      1902582014      WEITZ & LUXENBERG, PC                       LEONARDI       EDWARD        NY      1901362016      WEITZ & LUXENBERG, PC
LANE            JERRY R      NY      1901802017      WEITZ & LUXENBERG, PC                       LEONARDI       JOSEPH A      NY      1902492017      WEITZ & LUXENBERG, PC
LANE            JOHN W       NY      ADMIN           WEITZ & LUXENBERG, PC                       LEONARDI       ROSARIO       NY      ADMIN           WEITZ & LUXENBERG, PC
LANE            RICHARD L    NY      1900562017      WEITZ & LUXENBERG, PC                       LEONE          ANTHONY       NY      ADMIN           WEITZ & LUXENBERG, PC
LANG            DONALD       NY      1901762014      WEITZ & LUXENBERG, PC                       LEONE          RICHARD E     NY      1903242013      WEITZ & LUXENBERG, PC
LANGAN          THOMAS       NY      ADMIN           WEITZ & LUXENBERG, PC                       LEONETTI       CESARE        NY      ADMIN           WEITZ & LUXENBERG, PC
LANGE           HAROLD       NY      ADMIN           WEITZ & LUXENBERG, PC                       LEPPERT        EVERETTE C    MS      2001-35-CV12    WEITZ & LUXENBERG, PC
LANGE           HORST        NY      ADMIN           WEITZ & LUXENBERG, PC                       LERMOND        CARL          NY      1903892014      WEITZ & LUXENBERG, PC
LANGLEY         KENNETH      NJ      MIDL241017AS    WEITZ & LUXENBERG, PC                       LESCH          GERARD F      NY      ADMIN           WEITZ & LUXENBERG, PC
LANKFORD        GARLAND K    DE      N13C03197ASB    WEITZ & LUXENBERG, PC                       LESNIAK        FRANCIS A     NY      119383-00       WEITZ & LUXENBERG, PC
LANO            THOMAS       NY      19010111        WEITZ & LUXENBERG, PC                       LESS           NORMAN        NY      19006912        WEITZ & LUXENBERG, PC
LANZETTA        JOSEPH       NY      ADMIN           WEITZ & LUXENBERG, PC                       LESTER         GERALD        NY      ADMIN           WEITZ & LUXENBERG, PC
LAPINTA         THOMAS       NY      ADMIN           WEITZ & LUXENBERG, PC                       LEVANDOSKI     JOHN          NY      19026610        WEITZ & LUXENBERG, PC
LARIVEY         NELSON R     NY      ADMIN           WEITZ & LUXENBERG, PC                       LEVENTHAL      STANLEY       NY      119383-00       WEITZ & LUXENBERG, PC
LAROSA          BERNARD R    NY      1903952014      WEITZ & LUXENBERG, PC                       LEVERETT       RICHARD       NY      1902902015      WEITZ & LUXENBERG, PC
LAROSA          THOMAS       NY      19004809        WEITZ & LUXENBERG, PC                       LEVEROCK       JAMES J       NY      1902422014      WEITZ & LUXENBERG, PC
LARSEN          RONALD       DE      N17C09230ASB    WEITZ & LUXENBERG, PC                       LEVESQUE       JOSEPH        NY      00-121105       WEITZ & LUXENBERG, PC
LASKOWSKI       ROBERT P     NY      ADMIN           WEITZ & LUXENBERG, PC                       LEVIER         MILTON E      NY      122672-00       WEITZ & LUXENBERG, PC
LASKY           BERNARD      NY      1901952013      WEITZ & LUXENBERG, PC                       LEVINE         CHRISTINE     NY      6174232017      WEITZ & LUXENBERG, PC
LATORRE         BASIL J      NY      1900042014      WEITZ & LUXENBERG, PC                       LEVINE         MILTON        NY      ADMIN           WEITZ & LUXENBERG, PC
LATTA           RICKY        DE      N15C12012ASB    WEITZ & LUXENBERG, PC                       LEVINSON       BERNARD       NY      19041810        WEITZ & LUXENBERG, PC
LATZA           ANDREW A     NY      98-121936       WEITZ & LUXENBERG, PC                       LEVINSON       MORRIS        NY      ADMIN           WEITZ & LUXENBERG, PC
LAUKE           MANFRED      NY      1904252014      WEITZ & LUXENBERG, PC                       LEVY           MARK N        NY      19000512        WEITZ & LUXENBERG, PC
LAURENT         RENE         NY      1901882016      WEITZ & LUXENBERG, PC                       LEWANDOWSKI    EDWARD        NY      97-120817       WEITZ & LUXENBERG, PC
LAURINO         ANTHONY      NY      ADMIN           WEITZ & LUXENBERG, PC                       LEWELLYN       HUBERT        NY      ADMIN           WEITZ & LUXENBERG, PC
LAUTENSCHUETZ   GARY E       NY      ADMIN           WEITZ & LUXENBERG, PC                       LEWIS          GAIL M        NY      1900792013      WEITZ & LUXENBERG, PC
LAVERY          ALFRED       NY      121512          WEITZ & LUXENBERG, PC                       LEWIS          JOEL W        NY      1900102016      WEITZ & LUXENBERG, PC
LAWENDOWSKI     BETTE A      NY      ADMIN           WEITZ & LUXENBERG, PC                       LEWIS          RANFORD       NY      19037910        WEITZ & LUXENBERG, PC
LAWLER          THEODORE     NY      98-111460       WEITZ & LUXENBERG, PC                       LEWIS          RICHARD A     NY      1902262015      WEITZ & LUXENBERG, PC
LAWN            THOMAS       NY      ADMIN           WEITZ & LUXENBERG, PC                       LEWIS          STANLEY B     NY      1902672016      WEITZ & LUXENBERG, PC
LAWRENCE        ALBERT       NY      ADMIN           WEITZ & LUXENBERG, PC                       LEWIS          WILLIAM F     NY      ADMIN           WEITZ & LUXENBERG, PC
LAWRENCE        EWALD        NY      11684600        WEITZ & LUXENBERG, PC                       LIBERATORE     COSIMO        NY      ADMIN           WEITZ & LUXENBERG, PC
LAWSON          GARLAND R    DE      N15C01041ASB    WEITZ & LUXENBERG, PC                       LIBERATORE     VICTOR        NY      ADMIN           WEITZ & LUXENBERG, PC
LAWSON          GERALD       NY      ADMIN           WEITZ & LUXENBERG, PC                       LIBERTI        STEPHEN       NY      ADMIN           WEITZ & LUXENBERG, PC
LAWSON          JUNIOR C     NY      ADMIN           WEITZ & LUXENBERG, PC                       LICARI         JOSEPH        NY      ADMIN           WEITZ & LUXENBERG, PC
LAZARUS         JACK T       NY      124564-00       WEITZ & LUXENBERG, PC                       LICKFELD       ROBERT C      NY      119382-00       WEITZ & LUXENBERG, PC
LE BARRON       OSCAR K      NY      ADMIN           WEITZ & LUXENBERG, PC                       LICUL          ALBINA        NY      1901732015      WEITZ & LUXENBERG, PC
LEAHY           RICHARD J    NY      123151-00       WEITZ & LUXENBERG, PC                       LIEBOWITZ      HERBERT       NY      ADMIN           WEITZ & LUXENBERG, PC
LEAP            EDWARD       NY      ADMIN           WEITZ & LUXENBERG, PC                       LIFRIERI       LOUIS         NY      19033009        WEITZ & LUXENBERG, PC
LEAR            THOMAS J     NY      6138362016      WEITZ & LUXENBERG, PC                       LIGAMMARE      LAWRENCE A    NY      119382-00       WEITZ & LUXENBERG, PC
LEAR            TOM          NY      1900162016      WEITZ & LUXENBERG, PC                       LIGAMMARI      ANTHONY       NY      ADMIN           WEITZ & LUXENBERG, PC
LEATHERS        RAYMOND K    DE      N15C11224ASB    WEITZ & LUXENBERG, PC                       LIGHTKEP       DONALD A      NY      1901652016      WEITZ & LUXENBERG, PC
LEAVITT         DUDLEY H     MS      2001-35-CV12    WEITZ & LUXENBERG, PC                       LIGUORI        FERDINAND     NY      1900272016      WEITZ & LUXENBERG, PC
LEBEAUPIN       GEORGE       NY      ADMIN           WEITZ & LUXENBERG, PC                       LILLY          JOSEPH        NY      ADMIN           WEITZ & LUXENBERG, PC
LEBEN           SIMEON       NY      1902282016      WEITZ & LUXENBERG, PC                       LIMAZOPOULOS   EPAMINONTAS   NY      ADMIN           WEITZ & LUXENBERG, PC
LEBLANC         ARTHUR E     NY      119383-00       WEITZ & LUXENBERG, PC                       LINCOLN        DONALD L      NY      ADMIN           WEITZ & LUXENBERG, PC
LEBLANC         MICHAEL      NY      119383-00       WEITZ & LUXENBERG, PC                       LINDERMAN      BARRY         NY      1901962016      WEITZ & LUXENBERG, PC
LEBLANC         TILMAN J     NY      122311-00       WEITZ & LUXENBERG, PC                       LINDHAMMER     CHARLES       NY      ADMIN           WEITZ & LUXENBERG, PC
LECHNER         JOSEPH H     NY      29527/92        WEITZ & LUXENBERG, PC                       LINDSEY        LARRY         NY      1903002015      WEITZ & LUXENBERG, PC
LECLAIR         ADRIAN       NY      98-111418       WEITZ & LUXENBERG, PC                       LINDSLEY       DAVID L       NY      ADMIN           WEITZ & LUXENBERG, PC
LECLERC         EUGENE G     NY      6265916         WEITZ & LUXENBERG, PC                       LINDSTROM      ROBERT V      NY      1902452014      WEITZ & LUXENBERG, PC
LECOQ           ARTHUR J     NY      19007611        WEITZ & LUXENBERG, PC                       LINELL         SEYMOUR       NY      1903132014      WEITZ & LUXENBERG, PC
LEDUC           DONALD       NY      1901692013      WEITZ & LUXENBERG, PC                       LINSER         ROBERT        NY      00-120440       WEITZ & LUXENBERG, PC
LEE             CHARLES P    DE      N16C12022ASB    WEITZ & LUXENBERG, PC                       LINSKY         ALLISON       NY      1901492016      WEITZ & LUXENBERG, PC
LEE             LINDSAY J    NY      ADMIN           WEITZ & LUXENBERG, PC                       LINSKY         FRANCIS J     NY      00-121105       WEITZ & LUXENBERG, PC
LEE             PHILIP       NY      129857/93       WEITZ & LUXENBERG, PC                       LINSLEY        JOSEPH        NY      119382-00       WEITZ & LUXENBERG, PC
LEE             RICHARD A    NY      19027710        WEITZ & LUXENBERG, PC                       LIO            GINO          NY      ADMIN           WEITZ & LUXENBERG, PC
LEE             WILLIAM H    NY      ADMIN           WEITZ & LUXENBERG, PC                       LIONARONS      JOSEPH M      NY      ADMIN           WEITZ & LUXENBERG, PC
LEHANKA         EDMUND       NY      1905312012      WEITZ & LUXENBERG, PC                       LIPA           LOUIS A       NY      ADMIN           WEITZ & LUXENBERG, PC
LEIBOWITZ       BERNARD      NY      11597100        WEITZ & LUXENBERG, PC                       LIPARI         SALVATORE     NY      19036911        WEITZ & LUXENBERG, PC
LEIDER          IRVING J     NY      19027410        WEITZ & LUXENBERG, PC                       LIPTAK         JOHN J        NY      ADMIN           WEITZ & LUXENBERG, PC
LEIGHTON        PATRICK      NY      19008509        WEITZ & LUXENBERG, PC                       LISKA          RONALD        NY      1900562015      WEITZ & LUXENBERG, PC
LEIKER          DONALD J     NY      119383-00       WEITZ & LUXENBERG, PC                       LITCHKO        ROBERT F      NY      ADMIN           WEITZ & LUXENBERG, PC
LEILI           BALTHASAR    NY      ADMIN           WEITZ & LUXENBERG, PC                       LITTLE         CHARLES W     NY      ADMIN           WEITZ & LUXENBERG, PC
LEISTIKOW       DAVID E      NY      EF20150123      WEITZ & LUXENBERG, PC                       LITTLE         JAMES         MS      2001-35-CV12    WEITZ & LUXENBERG, PC
LEMBO           CHARLES A    NY      ADMIN           WEITZ & LUXENBERG, PC                       LIVINGSTON     ROBERT H      NY      ADMIN           WEITZ & LUXENBERG, PC
LEMBO           MICHAEL D    NY      19032209        WEITZ & LUXENBERG, PC                       LIVINGSTON     RONALD        MS      2001-35-CV12    WEITZ & LUXENBERG, PC
LEMKE           JEROME A     NY      ADMIN           WEITZ & LUXENBERG, PC                       LLUBERES       HECTOR D      NY      123398-00       WEITZ & LUXENBERG, PC
LEMPERT         HAROLD       DE      N15C05221ASB    WEITZ & LUXENBERG, PC                       LO GALBO       NICHOLAS      NY      97-123385       WEITZ & LUXENBERG, PC
LENAHAN         JOHN         NY      19023111        WEITZ & LUXENBERG, PC                       LO MONACO      CHARLES       NY      1902172016      WEITZ & LUXENBERG, PC
LENGERICH       JOHN G       NY      CV004920        WEITZ & LUXENBERG, PC                       LO PARDO       GIOVANNI      NY      ADMIN           WEITZ & LUXENBERG, PC
LENIO           RONALD       NY      ADMIN           WEITZ & LUXENBERG, PC                       LOBERTA        JOHN C        NY      ADMIN           WEITZ & LUXENBERG, PC
LENT            CHARLES D    NY      ADMIN           WEITZ & LUXENBERG, PC                       LOCILENTO      PETER A       NY      1901792015      WEITZ & LUXENBERG, PC
LEO             FRANK        NY      00-120655       WEITZ & LUXENBERG, PC                       LOCK           ALLEN L       NY      ADMIN           WEITZ & LUXENBERG, PC

                                                                                                                                                        Appendix A - 557
                                      Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                Document Page 576 of 624
Claimant      Claimant      State                                                               Claimant      Claimant          State
Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel
LOCKE         MAUREEN       PA      160501461       WEITZ & LUXENBERG, PC                       MAHER         MICHAEL           NY      125456-00       WEITZ & LUXENBERG, PC
LOCKET        BENJAMIN      NY      ADMIN           WEITZ & LUXENBERG, PC                       MAHONEY       FRANK D           NY      ADMIN           WEITZ & LUXENBERG, PC
LOCUS         CARL R        NY      ADMIN           WEITZ & LUXENBERG, PC                       MAHONEY       JAMES S           NY      1902952012      WEITZ & LUXENBERG, PC
LOEPFE        CONSTANCE     NY      19034210        WEITZ & LUXENBERG, PC                       MAIDEN        RUTH E            NY      ADMIN           WEITZ & LUXENBERG, PC
LOFASO        JOHN A        NY      19031409        WEITZ & LUXENBERG, PC                       MAIN          ROBERT E          NY      19013010        WEITZ & LUXENBERG, PC
LOFFREDO      DARWIN        NY      19042709        WEITZ & LUXENBERG, PC                       MAIORANO      MARGARET          NY      19010909        WEITZ & LUXENBERG, PC
LOMBARDI      JOSEPH S      NY      ADMIN           WEITZ & LUXENBERG, PC                       MAIORIELLO    MARIO             NY      119382-00       WEITZ & LUXENBERG, PC
LONERGAN      EDWARD        NY      1903952012      WEITZ & LUXENBERG, PC                       MAIORIELLO    MARIO             NY      1903702016      WEITZ & LUXENBERG, PC
LONG          FREDERICK C   NY      119382-00       WEITZ & LUXENBERG, PC                       MAITHLAND     RANFORD           NY      1904972012      WEITZ & LUXENBERG, PC
LONG          MICHAEL P     NY      00-120667       WEITZ & LUXENBERG, PC                       MAKLAN        LESTER            NY      19009011        WEITZ & LUXENBERG, PC
LONGO         JOSEPH        NY      ADMIN           WEITZ & LUXENBERG, PC                       MAKOWSKI      STANLEY           NY      ADMIN           WEITZ & LUXENBERG, PC
LOONEY        ISABELLE      NY      ADMIN           WEITZ & LUXENBERG, PC                       MALAK         EDWARD J          NY      119382-00       WEITZ & LUXENBERG, PC
LOPARDO       CARMELO       NY      19004710        WEITZ & LUXENBERG, PC                       MALASPINA     VINCENT           NY      ADMIN           WEITZ & LUXENBERG, PC
LOPER         ROBERT W      NY      1900992015      WEITZ & LUXENBERG, PC                       MALASZEK      EDWIN C           NY      122890-00       WEITZ & LUXENBERG, PC
LOPEZ         JOE L         NY      119382-00       WEITZ & LUXENBERG, PC                       MALATESTA     PATSY             NY      98-112550       WEITZ & LUXENBERG, PC
LORE          FRANK         NY      ADMIN           WEITZ & LUXENBERG, PC                       MALDONADO     FRANK             NY      1902272013      WEITZ & LUXENBERG, PC
LORE          JOSEPH        NY      ADMIN           WEITZ & LUXENBERG, PC                       MALEY         FRANCES           NY      1902092012      WEITZ & LUXENBERG, PC
LORENSON      ROBERT        NY      20133340        WEITZ & LUXENBERG, PC                       MALFA         ROSARIO           NY      ADMIN           WEITZ & LUXENBERG, PC
LOTKER        CHARLOTTE     NY      19012709        WEITZ & LUXENBERG, PC                       MALLON        JOHN M            NY      121514-00       WEITZ & LUXENBERG, PC
LOTZ          PAUL          NY      19025309        WEITZ & LUXENBERG, PC                       MALLOY        EDWARD J          NY      19014511        WEITZ & LUXENBERG, PC
LOUNSBERRY    JAMES         NY      ADMIN           WEITZ & LUXENBERG, PC                       MALMQUIST     HAROLD & BARBAR   NY      102424/93       WEITZ & LUXENBERG, PC
LOVE          MARION        NY      119382-00       WEITZ & LUXENBERG, PC                       MALONE        PATRICK J         NY      119382-00       WEITZ & LUXENBERG, PC
LOVE          ROBERT S      NY      ADMIN           WEITZ & LUXENBERG, PC                       MALONE        WILLIS            NY      19017909        WEITZ & LUXENBERG, PC
LUARTES       CLETO         DE      N16C09192ASB    WEITZ & LUXENBERG, PC                       MALONEY       FRANK             NY      ADMIN           WEITZ & LUXENBERG, PC
LUBANSKI      FREDERICK W   NY      ADMIN           WEITZ & LUXENBERG, PC                       MALONEY       JAMES             NY      116729-00       WEITZ & LUXENBERG, PC
LUBBERS       HAROLD        NY      ADMIN           WEITZ & LUXENBERG, PC                       MALTESE       CARL              NY      ADMIN           WEITZ & LUXENBERG, PC
LUBNIEWSKI    LEONARD J     NY      19037811        WEITZ & LUXENBERG, PC                       MALTZ         HENRY             NY      119382-00       WEITZ & LUXENBERG, PC
LUBRANO       ERNEST        NY      ADMIN           WEITZ & LUXENBERG, PC                       MANCHESTER    PAUL              NY      119382-00       WEITZ & LUXENBERG, PC
LUCARELLI     JOHN          NY      119382-00       WEITZ & LUXENBERG, PC                       MANCINI       VITTORIO          NY      19021509        WEITZ & LUXENBERG, PC
LUCCA         FRANK J       NY      119382-00       WEITZ & LUXENBERG, PC                       MANCUSO       GERARD            NY      119382-00       WEITZ & LUXENBERG, PC
LUCE          WILSON        NY      97-121809       WEITZ & LUXENBERG, PC                       MANCUSO       JOSEPH            NY      1903582014      WEITZ & LUXENBERG, PC
LUCENTE       JOSEPH        NY      1901042012      WEITZ & LUXENBERG, PC                       MANDEL        MURRAY            NY      ADMIN           WEITZ & LUXENBERG, PC
LUDWIG        MICHAEL       NY      ADMIN           WEITZ & LUXENBERG, PC                       MANDELBAUM    LAWRENCE          NY      ADMIN           WEITZ & LUXENBERG, PC
LUGAUER       ADOLPH        NY      ADMIN           WEITZ & LUXENBERG, PC                       MANDEVILLE    RICHARD           NY      1902542012      WEITZ & LUXENBERG, PC
LUMPUY        VICTOR        NY      119382-00       WEITZ & LUXENBERG, PC                       MANDIA        JOSEPH A          NY      ADMIN           WEITZ & LUXENBERG, PC
LUNDGREN      SIGNE A       NY      1900102017      WEITZ & LUXENBERG, PC                       MANES         ADAM J            NY      ADMIN           WEITZ & LUXENBERG, PC
LUPI          ANTHONY       NY      119382-00       WEITZ & LUXENBERG, PC                       MANGIAPIA     JERRY G           NY      ADMIN           WEITZ & LUXENBERG, PC
LUSSIER       RONALD        NY      ADMIN           WEITZ & LUXENBERG, PC                       MANIERI       DAVID             NY      119382-00       WEITZ & LUXENBERG, PC
LYNCH         CHARLES J     NY      19005912        WEITZ & LUXENBERG, PC                       MANISCALCO    FRANK             NY      119382-00       WEITZ & LUXENBERG, PC
LYNCH         JAMES K       NY      119382-00       WEITZ & LUXENBERG, PC                       MANKOWSKI     ROBERT            NY      ADMIN           WEITZ & LUXENBERG, PC
LYNCH         JAMES V       NY      19009209        WEITZ & LUXENBERG, PC                       MANLEY        JAMES C           NY      ADMIN           WEITZ & LUXENBERG, PC
LYNN          ROBERT        NY      119382-00       WEITZ & LUXENBERG, PC                       MANN          IGNACIO B         NY      119382-00       WEITZ & LUXENBERG, PC
LYON          GARY L        NY      19015510        WEITZ & LUXENBERG, PC                       MANN          MICHAEL           NY      ADMIN           WEITZ & LUXENBERG, PC
LYON          JAMES H       NY      ADMIN           WEITZ & LUXENBERG, PC                       MANNELL       RICHARD D         DE      N17C03231ASB    WEITZ & LUXENBERG, PC
LYONS         RICHARD A     NY      121918-00       WEITZ & LUXENBERG, PC                       MANNING       GEORGE            NY      00-120668       WEITZ & LUXENBERG, PC
LYONS         ROBERT B      NY      ADMIN           WEITZ & LUXENBERG, PC                       MANNING       SIMON B           NY      ADMIN           WEITZ & LUXENBERG, PC
MACALLISTER   RALPH R       DE      N16C01105ASB    WEITZ & LUXENBERG, PC                       MANNINO       RICHARD           NY      19042810        WEITZ & LUXENBERG, PC
MACCHIA       ANTHONY       NY      ADMIN           WEITZ & LUXENBERG, PC                       MANSELL       EDWARD            NY      ADMIN           WEITZ & LUXENBERG, PC
MACDONALD     RUBIN         NY      ADMIN           WEITZ & LUXENBERG, PC                       MANTOR        KENNETH A         NY      ADMIN           WEITZ & LUXENBERG, PC
MACERA        FAUSTO        NY      19018409        WEITZ & LUXENBERG, PC                       MANTOVI       THOMAS            NY      1900552017      WEITZ & LUXENBERG, PC
MACGREGOR     RICHARD E     DE      N16C03184ASB    WEITZ & LUXENBERG, PC                       MANTZARIS     STEPHEN           NY      98-111458       WEITZ & LUXENBERG, PC
MACH          FRANK         NY      119382-00       WEITZ & LUXENBERG, PC                       MANZIONE      ANTHONY J         NY      ADMIN           WEITZ & LUXENBERG, PC
MACHAJEWSKI   STEPHEN       NY      ADMIN           WEITZ & LUXENBERG, PC                       MARAIA        JOSEPH            NY      19034011        WEITZ & LUXENBERG, PC
MACHERONE     ROBERT        NY      119382-00       WEITZ & LUXENBERG, PC                       MARANO        BARBARA           NY      1903472012      WEITZ & LUXENBERG, PC
MACK          HERBERT E     NY      98-111480       WEITZ & LUXENBERG, PC                       MARANO        CARMINE           NY      1901102015      WEITZ & LUXENBERG, PC
MACK          WILLIAM T     MS      2001-35-CV12    WEITZ & LUXENBERG, PC                       MARASCO       CARMAN            MS      2001-35-CV12    WEITZ & LUXENBERG, PC
MACKEY        ANNA M        NY      ADMIN           WEITZ & LUXENBERG, PC                       MARASCO       JOSEPH P          NY      123145-00       WEITZ & LUXENBERG, PC
MACKEY        EDWIN L       NY      19015409        WEITZ & LUXENBERG, PC                       MARCANTONIO   THOMAS            DE      N16C04040ASB    WEITZ & LUXENBERG, PC
MACKLIN       WILLIAM       NY      19011909        WEITZ & LUXENBERG, PC                       MARCHANT      CHARLES           NY      ADMIN           WEITZ & LUXENBERG, PC
MACKNIN       MICHAEL       NY      1901432012      WEITZ & LUXENBERG, PC                       MARCHASIN     GERALD            NY      121765-97       WEITZ & LUXENBERG, PC
MACLARTY      FRANK         NY      ADMIN           WEITZ & LUXENBERG, PC                       MARCHITELLI   STEPHEN           NY      123390-97       WEITZ & LUXENBERG, PC
MACLEOD       WILLIAM       NY      20161034        WEITZ & LUXENBERG, PC                       MARCIANO      FRANCESCO         NY      ADMIN           WEITZ & LUXENBERG, PC
MACRI         ROSARIO       NY      ADMIN           WEITZ & LUXENBERG, PC                       MARCIANO      JOSEPH S          NY      123145-00       WEITZ & LUXENBERG, PC
MACRINI       ARTURO        NY      ADMIN           WEITZ & LUXENBERG, PC                       MARCOCCIA     MARIO             NY      19010311        WEITZ & LUXENBERG, PC
MADAR         EDWARD J      NY      122892-00       WEITZ & LUXENBERG, PC                       MARCROM       CLIFTON           NY      119381-00       WEITZ & LUXENBERG, PC
MADDALONE     DENNIS F      NY      1902342014      WEITZ & LUXENBERG, PC                       MARCUCCI      THOMAS            NY      119381-00       WEITZ & LUXENBERG, PC
MADDEN        DANIEL E      NY      ADMIN           WEITZ & LUXENBERG, PC                       MAREK         WILLIAM J         NY      19010009        WEITZ & LUXENBERG, PC
MADILL        WILLIAM B     NY      ADMIN           WEITZ & LUXENBERG, PC                       MARGOLIS      PAUL D            NY      1901062017      WEITZ & LUXENBERG, PC
MADOVOY       BERNARD       NY      97-109419       WEITZ & LUXENBERG, PC                       MARICIC       KRUNO             NY      ADMIN           WEITZ & LUXENBERG, PC
MADY          JOSEPH A      NY      1902112017      WEITZ & LUXENBERG, PC                       MARIDAKIS     GEORGE            NY      1902252015      WEITZ & LUXENBERG, PC
MAGGARD       JAMES R       MS      2001-35-CV12    WEITZ & LUXENBERG, PC                       MARIN         NEVIO             NY      1902742011      WEITZ & LUXENBERG, PC
MAGID         MONTE         NY      19034810        WEITZ & LUXENBERG, PC                       MARINACCI     ALBERT J          NY      09018501        WEITZ & LUXENBERG, PC
MAGLIO        ALPHONSE      NY      19024310        WEITZ & LUXENBERG, PC                       MARINELLO     PAUL J            NY      1902772016      WEITZ & LUXENBERG, PC
MAGNANTI      PATSY         NY      ADMIN           WEITZ & LUXENBERG, PC                       MARINO        ALFRED A          NY      120630-00       WEITZ & LUXENBERG, PC
MAGNATTA      VINCENT J     NY      122891-00       WEITZ & LUXENBERG, PC                       MARINO        ANTHONY J         NY      ADMIN           WEITZ & LUXENBERG, PC
MAHANNA       SANDRA D      DE      N16C04034ASB    WEITZ & LUXENBERG, PC                       MARINO        EDWARD            NY      1900012014      WEITZ & LUXENBERG, PC

                                                                                                                                                          Appendix A - 558
                                      Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                Document Page 577 of 624
Claimant       Claimant     State                                                               Claimant      Claimant        State
Last Name      First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name      Filed   Docket Number   Primary Plaintiff Counsel
MARINO         ENRICHETTA   NY      19015009        WEITZ & LUXENBERG, PC                       MC DONNELL    JOHN D          NY      123779-00       WEITZ & LUXENBERG, PC
MARINO         MICHAEL      NY      1903772016      WEITZ & LUXENBERG, PC                       MC FADDEN     STEPHEN J       NY      1903942015      WEITZ & LUXENBERG, PC
MARKET         JOSEPH F     NY      ADMIN           WEITZ & LUXENBERG, PC                       MC GLONE      JOHN A          NY      ADMIN           WEITZ & LUXENBERG, PC
MARKLE         JOHN D       NY      ADMIN           WEITZ & LUXENBERG, PC                       MC GOWAN      FRANCIS P       NY      ADMIN           WEITZ & LUXENBERG, PC
MARLIN         JACK W       NY      ADMIN           WEITZ & LUXENBERG, PC                       MC GRATH      MARK E          NY      ADMIN           WEITZ & LUXENBERG, PC
MARNIKA        STIPE        NY      19022609        WEITZ & LUXENBERG, PC                       MC KAY        JOSEPH          NY      ADMIN           WEITZ & LUXENBERG, PC
MARRESE        JOSEPH       NY      00-120648       WEITZ & LUXENBERG, PC                       MC LOUGHLIN   HENRY T         NY      ADMIN           WEITZ & LUXENBERG, PC
MARRONE        MARCELLINO   NY      ADMIN           WEITZ & LUXENBERG, PC                       MC MANAMAN    RICHARD P       NY      ADMIN           WEITZ & LUXENBERG, PC
MARSALIS       JOHN         NY      119381-00       WEITZ & LUXENBERG, PC                       MCALEER       PATRICK         NY      ADMIN           WEITZ & LUXENBERG, PC
MARSCHAUSER    EDWARD       NY      00-110522       WEITZ & LUXENBERG, PC                       MCALLISTER    ROBERT J        NY      19019409        WEITZ & LUXENBERG, PC
MARSIELLO      FRANK        NY      119381-00       WEITZ & LUXENBERG, PC                       MCANDREW      CHARLES B       NY      00-110522       WEITZ & LUXENBERG, PC
MARTENS        EDWARD       NY      ADMIN           WEITZ & LUXENBERG, PC                       MCARDLE       MARK            NY      9013472015      WEITZ & LUXENBERG, PC
MARTIN         EDWARD C     NY      ADMIN           WEITZ & LUXENBERG, PC                       MCARDLE       PHILIP T        NY      1902562014      WEITZ & LUXENBERG, PC
MARTIN         JOE          NY      19017110        WEITZ & LUXENBERG, PC                       MCBRIDE       MICHAEL         NY      ADMIN           WEITZ & LUXENBERG, PC
MARTIN         JOHN P       NY      ADMIN           WEITZ & LUXENBERG, PC                       MCCABE        JAMES V         NY      99-112489       WEITZ & LUXENBERG, PC
MARTIN         STEVEN E     NY      1902382015      WEITZ & LUXENBERG, PC                       MCCAIN        LORRAINE        NY      1904582013      WEITZ & LUXENBERG, PC
MARTIN         THOMAS R     NY      1904002014      WEITZ & LUXENBERG, PC                       MCCALL        EUGENE J        NY      119381-00       WEITZ & LUXENBERG, PC
MARTINELLI     ANGELO V     NY      123145-00       WEITZ & LUXENBERG, PC                       MCCANN        ROBERT          NY      ADMIN           WEITZ & LUXENBERG, PC
MARTINEZ       VICTOR M     NY      ADMIN           WEITZ & LUXENBERG, PC                       MCCARRON      PETER J         NY      19004910        WEITZ & LUXENBERG, PC
MARTINO        FRANK        NY      ADMIN           WEITZ & LUXENBERG, PC                       MCCARTHY      ANDREW          NY      119381-00       WEITZ & LUXENBERG, PC
MARTINO        MICHAEL E    NY      1902692012      WEITZ & LUXENBERG, PC                       MCCARTHY      ARTHUR R        NY      1902882014      WEITZ & LUXENBERG, PC
MARTON         STEVEN       NY      ADMIN           WEITZ & LUXENBERG, PC                       MCCARTHY      CAROLYN         NY      1904172013      WEITZ & LUXENBERG, PC
MARTORANA      BEN R        NY      119381-00       WEITZ & LUXENBERG, PC                       MCCARTHY      JAMES           NY      ADMIN           WEITZ & LUXENBERG, PC
MARUSA         VINCENT T    NY      1902402014      WEITZ & LUXENBERG, PC                       MCCLEAN       OLIVER S        NY      1901542014      WEITZ & LUXENBERG, PC
MARUSA         VINCENT T    NY      1904332014      WEITZ & LUXENBERG, PC                       MCCLEAREN     KAREN           CA      BC678399        WEITZ & LUXENBERG, PC
MARUSCHAK      STEPHEN      NY      ADMIN           WEITZ & LUXENBERG, PC                       MCCLOUD       CLINTON         MS      2001-35-CV12    WEITZ & LUXENBERG, PC
MARZIGLIANO    JOHN P       NY      ADMIN           WEITZ & LUXENBERG, PC                       MCCLOUD       SHAWN           NY      8092872015      WEITZ & LUXENBERG, PC
MARZIGLIANO    MICHAEL N    NY      1901342017      WEITZ & LUXENBERG, PC                       MCCLUSKEY     JAMES           NY      1900192017      WEITZ & LUXENBERG, PC
MASELLI        VICTOR W     NY      ADMIN           WEITZ & LUXENBERG, PC                       MCCLUSKY      MICHAEL         NY      119381-00       WEITZ & LUXENBERG, PC
MASHUTA        GEORGE       NY      119381-00       WEITZ & LUXENBERG, PC                       MCCOLGAN      JAMES           NY      1901252013      WEITZ & LUXENBERG, PC
MASON          GARY G       NY      119381-00       WEITZ & LUXENBERG, PC                       MCCONNELL     JOHN C          NY      119381-00       WEITZ & LUXENBERG, PC
MASON          HARLEY N     NY      19026911        WEITZ & LUXENBERG, PC                       MCCOOL        MICHAEL J       NY      1902562013      WEITZ & LUXENBERG, PC
MASON          JAMES        NY      119381-00       WEITZ & LUXENBERG, PC                       MCCORD        JOHNNY R        NY      CV003950        WEITZ & LUXENBERG, PC
MASON          KNOWLTON     NY      122878-00       WEITZ & LUXENBERG, PC                       MCCORMICK     DONALD E        NY      19019509        WEITZ & LUXENBERG, PC
MASONE         MARTIN P     NY      1901952015      WEITZ & LUXENBERG, PC                       MCCORT        JOHN            NY      19052211        WEITZ & LUXENBERG, PC
MASSA          ALFRED       NY      19016009        WEITZ & LUXENBERG, PC                       MCCOY         BERNARD         NY      ADMIN           WEITZ & LUXENBERG, PC
MASSEY         BETTY B      NY      CV005374        WEITZ & LUXENBERG, PC                       MCCOY         GEORGE          NY      122676-00       WEITZ & LUXENBERG, PC
MASTANTUONO    SALVATORE    NY      119381-00       WEITZ & LUXENBERG, PC                       MCCOY         JULIAN E        DE      N14C09144ASB    WEITZ & LUXENBERG, PC
MASTIN         CLYDE E      NY      98-112503       WEITZ & LUXENBERG, PC                       MCCOY         VIRGINIA J      NY      19009911        WEITZ & LUXENBERG, PC
MATEJOVIC      HAROLD T     NY      19024510        WEITZ & LUXENBERG, PC                       MCCUSKER      LEONARD J       NY      120067-00       WEITZ & LUXENBERG, PC
MATERESE       JOSEPH       NY      1902922016      WEITZ & LUXENBERG, PC                       MCDERMOTT     BRENDAN         NY      ADMIN           WEITZ & LUXENBERG, PC
MATHEWS        DOUGLAS F    NY      ADMIN           WEITZ & LUXENBERG, PC                       MCDERMOTT     JAMES           NY      00-110522       WEITZ & LUXENBERG, PC
MATHEWS        SAMUEL T     NY      1902342012      WEITZ & LUXENBERG, PC                       MCDERMOTT     RONALD S        NY      1902682012      WEITZ & LUXENBERG, PC
MATIJEVIC      SRDJAN       NY      19034611        WEITZ & LUXENBERG, PC                       MCDONAGH      EDWARD T        NY      119381-00       WEITZ & LUXENBERG, PC
MATIJEVICH     FRANCIS S    NY      19037211        WEITZ & LUXENBERG, PC                       MCDONALD      GEORGE          NY      121916-00       WEITZ & LUXENBERG, PC
MATTE          JOSEPH       NY      ADMIN           WEITZ & LUXENBERG, PC                       MCDONALD      MICHAEL         NY      ADMIN           WEITZ & LUXENBERG, PC
MATTEI         NOEL         NY      1902462013      WEITZ & LUXENBERG, PC                       MCDONNELL     FELIX C         NY      122676-00       WEITZ & LUXENBERG, PC
MATTEO         MICHAEL      NY      ADMIN           WEITZ & LUXENBERG, PC                       MCDONNELL     RICHARD         NY      119381-00       WEITZ & LUXENBERG, PC
MATTES         JOSEPH P     NY      ADMIN           WEITZ & LUXENBERG, PC                       MCDONOUGH     KATHLEEN M      NY      ADMIN           WEITZ & LUXENBERG, PC
MATTESON       CLAIR D      NY      ADMIN           WEITZ & LUXENBERG, PC                       MCDONOUGH     RONALD P        NY      19005009        WEITZ & LUXENBERG, PC
MATTHEWS       HE           NY      ADMIN           WEITZ & LUXENBERG, PC                       MCDOUGALL     NICHOLAS E. E   NY      19017109        WEITZ & LUXENBERG, PC
MATTHEWS       HOWARD       NY      119381-00       WEITZ & LUXENBERG, PC                       MCELHINNEY    KENNETH         NY      1901812015      WEITZ & LUXENBERG, PC
MATTONI        VINCENT D    NY      119381-00       WEITZ & LUXENBERG, PC                       MCELLIGOTT    MAURICE P       NY      10599208        WEITZ & LUXENBERG, PC
MATURA         MATE         NY      ADMIN           WEITZ & LUXENBERG, PC                       MCELMOYL      ROY W           NY      19009812        WEITZ & LUXENBERG, PC
MAUCERI        JOSEPH       NY      ADMIN           WEITZ & LUXENBERG, PC                       MCELRATH      MARLIN          NY      119381-00       WEITZ & LUXENBERG, PC
MAUCERI        JOSEPH       NJ      MIDL282116AS    WEITZ & LUXENBERG, PC                       MCELROY       FRANCIS         NY      19008809        WEITZ & LUXENBERG, PC
MAUL           GLADYS M     NY      ADMIN           WEITZ & LUXENBERG, PC                       MCFALL        DONALD E        NY      119380-00       WEITZ & LUXENBERG, PC
MAULTHROP      EARL         NY      119381-00       WEITZ & LUXENBERG, PC                       MCGARRITY     JAMES J         NY      ADMIN           WEITZ & LUXENBERG, PC
MAURO          ANTHONY      NY      119381-00       WEITZ & LUXENBERG, PC                       MCGEE         JAMES           NY      19018009        WEITZ & LUXENBERG, PC
MAVRA          DAVOR        NY      ADMIN           WEITZ & LUXENBERG, PC                       MCGINLEY      WILLIAM J       NY      ADMIN           WEITZ & LUXENBERG, PC
MAXWELL        WILLIAM G    NY      ADMIN           WEITZ & LUXENBERG, PC                       MCGLINCHEY    MATTHEW         NY      ADMIN           WEITZ & LUXENBERG, PC
MAY            BARBARA A    CA      BC580663        WEITZ & LUXENBERG, PC                       MCGRATH       EUGENE          NY      1900562013      WEITZ & LUXENBERG, PC
MAYCE          ALBERT       NY      19011711        WEITZ & LUXENBERG, PC                       MCGREGOR      BENJAMIN        NY      CV005374        WEITZ & LUXENBERG, PC
MAYER          JOSEPH       NY      19036210        WEITZ & LUXENBERG, PC                       MCGUINNESS    NEIL            NY      100617-99       WEITZ & LUXENBERG, PC
MAYFIELD       ARTHUR E     NY      1900692017      WEITZ & LUXENBERG, PC                       MCGUIRE       JAMES E         NY      1903232012      WEITZ & LUXENBERG, PC
MAYMI          ANGEL        NY      ADMIN           WEITZ & LUXENBERG, PC                       MCGUIRE       PATRICK J       NY      1900922014      WEITZ & LUXENBERG, PC
MAYO           SHIRLEY      NY      19004410        WEITZ & LUXENBERG, PC                       MCHENRY       ARTHUR J        NY      ADMIN           WEITZ & LUXENBERG, PC
MAZUREK        ADAM C       NY      123157-00       WEITZ & LUXENBERG, PC                       MCHUGH        WILLIAM G       NY      19009808        WEITZ & LUXENBERG, PC
MAZURKEVITCH   VINCENT      NY      119381-00       WEITZ & LUXENBERG, PC                       MCINERNEY     JOSEPH J        NY      122053-00       WEITZ & LUXENBERG, PC
MAZZACCO       JOHN         NY      98-112549       WEITZ & LUXENBERG, PC                       MCINTYRE      GERARD          NY      ADMIN           WEITZ & LUXENBERG, PC
MAZZOCCHI      JOHN         NY      19021310        WEITZ & LUXENBERG, PC                       MCKAY         SAMUEL          NY      1903052012      WEITZ & LUXENBERG, PC
MAZZOLA        CARMINE A    NY      638392014       WEITZ & LUXENBERG, PC                       MCKENNA       EUGENE          NY      ADMIN           WEITZ & LUXENBERG, PC
MC CANN        EARL         NY      ADMIN           WEITZ & LUXENBERG, PC                       MCKENNA       JAMES W         NY      1904492014      WEITZ & LUXENBERG, PC
MC CANN        HENRY W      NY      ADMIN           WEITZ & LUXENBERG, PC                       MCKEON        BERNARD J       NY      00-114469       WEITZ & LUXENBERG, PC
MC CORMICK     GERALD J     NY      19036609        WEITZ & LUXENBERG, PC                       MCKINLEY      JOHN J          NY      ADMIN           WEITZ & LUXENBERG, PC
MC COY         DONALD M     NY      ADMIN           WEITZ & LUXENBERG, PC                       MCLANE        WILLIAM         NY      ADMIN           WEITZ & LUXENBERG, PC

                                                                                                                                                        Appendix A - 559
                                    Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                              Document Page 578 of 624
Claimant     Claimant     State                                                               Claimant      Claimant     State
Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel
MCLAUGHLIN   CARLOS       NY      19002209        WEITZ & LUXENBERG, PC                       MILLER        VIRGIL C     NY      119380-00       WEITZ & LUXENBERG, PC
MCLAUGHLIN   FRANCIS      NY      ADMIN           WEITZ & LUXENBERG, PC                       MILLER        WILLIAM      NY      ADMIN           WEITZ & LUXENBERG, PC
MCLAUGHLIN   KENNETH      NY      1901922014      WEITZ & LUXENBERG, PC                       MILLINGTON    LELAND W     NY      11684700        WEITZ & LUXENBERG, PC
MCLAUGHLIN   LORETTA      NY      1903032015      WEITZ & LUXENBERG, PC                       MILLS         JAMES M      NY      ADMIN           WEITZ & LUXENBERG, PC
MCLAUGHLIN   RICHARD      NY      123152-00       WEITZ & LUXENBERG, PC                       MILLS         RAYMOND A    NY      ADMIN           WEITZ & LUXENBERG, PC
MCLEER       HAROLD T     NY      ADMIN           WEITZ & LUXENBERG, PC                       MILO          JOHN         NY      1901812013      WEITZ & LUXENBERG, PC
MCLEOD       ANNIE        NY      ADMIN           WEITZ & LUXENBERG, PC                       MINGOLLA      MICHAEL      NY      119380-00       WEITZ & LUXENBERG, PC
MCLEOD       EDWARD       NY      19018809        WEITZ & LUXENBERG, PC                       MIRANDO       GUS C        NY      ADMIN           WEITZ & LUXENBERG, PC
MCLESTER     CHARLES J    NY      ADMIN           WEITZ & LUXENBERG, PC                       MISKIMIN      HOWARD N     NY      118682-00       WEITZ & LUXENBERG, PC
MCLOUGHLIN   GERARD       NY      ADMIN           WEITZ & LUXENBERG, PC                       MISURACA      ARTHUR A     NY      8086432014      WEITZ & LUXENBERG, PC
MCLOUGHLIN   MICHAEL      NY      ADMIN           WEITZ & LUXENBERG, PC                       MITCHELL      ERROL D      NY      19009811        WEITZ & LUXENBERG, PC
MCMAHON      STUART L     NY      1900472015      WEITZ & LUXENBERG, PC                       MITCHELL      FRANK F      PA      150100954       WEITZ & LUXENBERG, PC
MCMULLEN     HENRY R      NY      ADMIN           WEITZ & LUXENBERG, PC                       MITCHELL      JOSEPH W     NY      ADMIN           WEITZ & LUXENBERG, PC
MCNALLY      GEORGE W     NY      118677-00       WEITZ & LUXENBERG, PC                       MITCHELL      KAY          NJ      MIDL752116AS    WEITZ & LUXENBERG, PC
MCNALLY      PETER        NY      1900282016      WEITZ & LUXENBERG, PC                       MITCHELL      LEROY G      NY      1901172012      WEITZ & LUXENBERG, PC
MCNAMA       FRANCIS      NY      1900032014      WEITZ & LUXENBERG, PC                       MITCHELL      ROBERT L     NY      ADMIN           WEITZ & LUXENBERG, PC
MCPHILMY     JOHN         NY      CA2016000627    WEITZ & LUXENBERG, PC                       MITCHELL      WILLIAM T    NY      ADMIN           WEITZ & LUXENBERG, PC
MCSPEDON     RICHARD      NY      1903982015      WEITZ & LUXENBERG, PC                       MITULSKI      DENNIS J     NY      ADMIN           WEITZ & LUXENBERG, PC
MEAD         WARREN F     NY      1900122013      WEITZ & LUXENBERG, PC                       MIZRAHI       ALLAN        NY      1900712013      WEITZ & LUXENBERG, PC
MEADE        RAYMOND W    NY      ADMIN           WEITZ & LUXENBERG, PC                       MIZSAK        GEORGE       NY      1901672017      WEITZ & LUXENBERG, PC
MEANEY       WILLIAM J    NY      1903222013      WEITZ & LUXENBERG, PC                       MLINARIC      JOHN C       NY      ADMIN           WEITZ & LUXENBERG, PC
MECA         PETER J      NY      ADMIN           WEITZ & LUXENBERG, PC                       MOCERINO      JOSEPH P     NY      ADMIN           WEITZ & LUXENBERG, PC
MECCA        RICHARD      NY      592202016       WEITZ & LUXENBERG, PC                       MOELLER       KARL H       NY      1903142015      WEITZ & LUXENBERG, PC
MECKEL       MELVYN       NY      19041109        WEITZ & LUXENBERG, PC                       MOFFATT       WILLIAM      NY      1901322016      WEITZ & LUXENBERG, PC
MEER         PAUL M       NY      ADMIN           WEITZ & LUXENBERG, PC                       MOHL          KATHRYN F    NY      9015302015      WEITZ & LUXENBERG, PC
MEGNA        ALPHONSE     NY      ADMIN           WEITZ & LUXENBERG, PC                       MOHR          EDWARD J     NY      19004509        WEITZ & LUXENBERG, PC
MEIS         VICTOR P     NY      ADMIN           WEITZ & LUXENBERG, PC                       MOHR          PHILIP J     NY      ADMIN           WEITZ & LUXENBERG, PC
MEISMER      LEON         DE      N15C08031ASB    WEITZ & LUXENBERG, PC                       MOINI         SALVATORE    NY      19037810        WEITZ & LUXENBERG, PC
MELE         MARIANO      NY      ADMIN           WEITZ & LUXENBERG, PC                       MOISTER       JON C        NY      ADMIN           WEITZ & LUXENBERG, PC
MELILLO      FELIX        NY      ADMIN           WEITZ & LUXENBERG, PC                       MOLICK        JOSEPH       NY      1900732017      WEITZ & LUXENBERG, PC
MEMMO        JAMES A      NY      119380-00       WEITZ & LUXENBERG, PC                       MOLINA        ORLANDO      NY      119380-00       WEITZ & LUXENBERG, PC
MENDRYSA     BERNARD      NY      99-121727       WEITZ & LUXENBERG, PC                       MONACCO       ANTHONY      NY      1900742016      WEITZ & LUXENBERG, PC
MENENELLO    ALBERT F     NY      ADMIN           WEITZ & LUXENBERG, PC                       MONGELLO      LOUIS M      NY      125456-00       WEITZ & LUXENBERG, PC
MENNONA      VINCENT A    NY      19003412        WEITZ & LUXENBERG, PC                       MONGONI       CARMINE      NY      19011709        WEITZ & LUXENBERG, PC
MENOCAL      GUSGAVE      NY      ADMIN           WEITZ & LUXENBERG, PC                       MONSCHEIN     ALOIS        NY      ADMIN           WEITZ & LUXENBERG, PC
MERCADO      JOSEPH       NY      ADMIN           WEITZ & LUXENBERG, PC                       MONT          ANNETTE      NY      19040210        WEITZ & LUXENBERG, PC
MERCATANTE   FRANK        NY      1900182017      WEITZ & LUXENBERG, PC                       MONTANARO     CARMINE      NY      119380-00       WEITZ & LUXENBERG, PC
MERKEY       EMMA T       NY      121310-00       WEITZ & LUXENBERG, PC                       MONTANARO     SAMUEL       NY      ADMIN           WEITZ & LUXENBERG, PC
MERRILL      CHRISTIAN    NY      113102-98       WEITZ & LUXENBERG, PC                       MONTEITH      RANDELL E    NY      ADMIN           WEITZ & LUXENBERG, PC
MERRITT      GEORGE       NY      1902532012      WEITZ & LUXENBERG, PC                       MONTELL       JAMES R      NY      1902412015      WEITZ & LUXENBERG, PC
MERRITT      MICHAEL S    NY      19049911        WEITZ & LUXENBERG, PC                       MONTGOMERY    JOHN         NY      119380-00       WEITZ & LUXENBERG, PC
MESI         LEONARD      NY      19005611        WEITZ & LUXENBERG, PC                       MONTRONE      ANDREW A     NY      1903082015      WEITZ & LUXENBERG, PC
MESSINA      PETER G      NY      ADMIN           WEITZ & LUXENBERG, PC                       MOON          THURMAN      DE      N17C06173ASB    WEITZ & LUXENBERG, PC
MESTRES      PEPE         NY      ADMIN           WEITZ & LUXENBERG, PC                       MOONSHINE     ARTHUR       DE      N13C08063ASB    WEITZ & LUXENBERG, PC
METROKA      JOHN A       NY      19010809        WEITZ & LUXENBERG, PC                       MOORE         DANIEL L     NY      119380-00       WEITZ & LUXENBERG, PC
MEYER        HEINZ        NY      19007210        WEITZ & LUXENBERG, PC                       MOORE         EDWARD J     NY      19021010        WEITZ & LUXENBERG, PC
MEYER        WILLIAM H    NY      ADMIN           WEITZ & LUXENBERG, PC                       MOORE         FRANK        NY      19007710        WEITZ & LUXENBERG, PC
MEYERS       CHARLES E    NY      ADMIN           WEITZ & LUXENBERG, PC                       MOORE         GEORGE       NY      ADMIN           WEITZ & LUXENBERG, PC
MEYERS       JEROME       NY      19007109        WEITZ & LUXENBERG, PC                       MOORE         JOHN M       NY      1900542017      WEITZ & LUXENBERG, PC
MEYERS       SAM          NY      ADMIN           WEITZ & LUXENBERG, PC                       MOORE         JOHN S       NY      ADMIN           WEITZ & LUXENBERG, PC
MEZZANOTTE   PAMELA       NY      ADMIN           WEITZ & LUXENBERG, PC                       MOORE         WILLIAM      NY      19047611        WEITZ & LUXENBERG, PC
MICELI       BART M       NY      10005799        WEITZ & LUXENBERG, PC                       MOORHEAD      SHIRLEY      NY      19028811        WEITZ & LUXENBERG, PC
MICHAEL      GEORGE E     NY      121379-00       WEITZ & LUXENBERG, PC                       MORACE        RAYMOND      NY      12076597        WEITZ & LUXENBERG, PC
MICHAELS     ALBERT E     NY      123145-00       WEITZ & LUXENBERG, PC                       MORACE        RAYMOND      NY      ADMIN           WEITZ & LUXENBERG, PC
MICKEL       WALTER       NY      119380-00       WEITZ & LUXENBERG, PC                       MORAN         DONALD G     DE      N16C04175ASB    WEITZ & LUXENBERG, PC
MIDDLETON    CARL F       NY      ADMIN           WEITZ & LUXENBERG, PC                       MORAN         DOUGLAS J    NY      121767-00       WEITZ & LUXENBERG, PC
MIDDLETON    DERRY L      DE      N14C05261ASB    WEITZ & LUXENBERG, PC                       MORANO        JOSEPH       NY      0337982016      WEITZ & LUXENBERG, PC
MIGLIORINI   GINO         NY      19003509        WEITZ & LUXENBERG, PC                       MORELLI       JERRY        NY      ADMIN           WEITZ & LUXENBERG, PC
MIKLITCH     JOHN         NY      ADMIN           WEITZ & LUXENBERG, PC                       MORENO        RALPH        NY      19038110        WEITZ & LUXENBERG, PC
MILANKOVIC   JOE          NY      ADMIN           WEITZ & LUXENBERG, PC                       MORGAN        CALVIN W     NY      1901552015      WEITZ & LUXENBERG, PC
MILENKOVIC   MILIVOJE     NY      1902542015      WEITZ & LUXENBERG, PC                       MORGAN        EDWARD J     NY      12339297        WEITZ & LUXENBERG, PC
MILLER       ALEX T       NY      ADMIN           WEITZ & LUXENBERG, PC                       MORITZ        ALBERT T     NY      1903792016      WEITZ & LUXENBERG, PC
MILLER       CARL P       PA      091203262       WEITZ & LUXENBERG, PC                       MORMILE       ANDREW M     NY      19025709        WEITZ & LUXENBERG, PC
MILLER       COBURN       NY      1901482012      WEITZ & LUXENBERG, PC                       MORNELLI      SILVIO       NY      123394-97       WEITZ & LUXENBERG, PC
MILLER       EDWARD       NY      1900992014      WEITZ & LUXENBERG, PC                       MORRIS        IRWIN        NY      19008209        WEITZ & LUXENBERG, PC
MILLER       FLEMMA L     NY      19046911        WEITZ & LUXENBERG, PC                       MORRIS        JOHN E       NY      ADMIN           WEITZ & LUXENBERG, PC
MILLER       GLADYS       NY      19001110        WEITZ & LUXENBERG, PC                       MORRIS        LESTER       NY      19015410        WEITZ & LUXENBERG, PC
MILLER       HUGH         NY      ADMIN           WEITZ & LUXENBERG, PC                       MORRIS        RONALD       NY      ADMIN           WEITZ & LUXENBERG, PC
MILLER       JOHN H       NY      119380-00       WEITZ & LUXENBERG, PC                       MORRISSEY     DAVID J      NY      ADMIN           WEITZ & LUXENBERG, PC
MILLER       JOSEPH       NY      ADMIN           WEITZ & LUXENBERG, PC                       MORRISSEY     JOSEPH       NY      ADMIN           WEITZ & LUXENBERG, PC
MILLER       PAUL         NY      19017409        WEITZ & LUXENBERG, PC                       MORROW        CHARLES      NY      119380-00       WEITZ & LUXENBERG, PC
MILLER       PETER        NY      119380-00       WEITZ & LUXENBERG, PC                       MORSE         WILLIE F     NY      93CIV7673       WEITZ & LUXENBERG, PC
MILLER       RALPH T      NY      119380-00       WEITZ & LUXENBERG, PC                       MORTON        DONALD E     NY      1902712015      WEITZ & LUXENBERG, PC
MILLER       RONALD P     NY      ADMIN           WEITZ & LUXENBERG, PC                       MOSCATIELLO   FERDINAND    NY      98-113871       WEITZ & LUXENBERG, PC
MILLER       THOMAS E     NY      ADMIN           WEITZ & LUXENBERG, PC                       MOSER         ERNEST       NY      ADMIN           WEITZ & LUXENBERG, PC
MILLER       VERNON B     NY      ADMIN           WEITZ & LUXENBERG, PC                       MOSER         ROBERT       NY      119380-00       WEITZ & LUXENBERG, PC

                                                                                                                                                   Appendix A - 560
                                     Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                               Document Page 579 of 624
Claimant      Claimant     State                                                               Claimant      Claimant      State
Last Name     First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel
MOSES         JAMES E      NY      ADMIN           WEITZ & LUXENBERG, PC                       NELSON        BUDDY R       NY      ADMIN           WEITZ & LUXENBERG, PC
MOSHER        DAVID C      NY      19015110        WEITZ & LUXENBERG, PC                       NELSON        HERSCHELL L   DE      N15C05155ASB    WEITZ & LUXENBERG, PC
MOSHER        WILLIAM F    NY      99-118265       WEITZ & LUXENBERG, PC                       NELSON        ROBERT        NY      119374-00       WEITZ & LUXENBERG, PC
MOSHER        WILLIS L     NY      119374-00       WEITZ & LUXENBERG, PC                       NELSON        THOMAS        NY      1902102017      WEITZ & LUXENBERG, PC
MOSKAL        ARTHUR       NY      111400-98       WEITZ & LUXENBERG, PC                       NEMIA         JOHN          NY      119374-00       WEITZ & LUXENBERG, PC
MOSKOWITZ     DAVID        NY      ADMIN           WEITZ & LUXENBERG, PC                       NERI          THOMAS        NY      00-110522       WEITZ & LUXENBERG, PC
MOSKOWITZ     GLORIA       NY      1903492012      WEITZ & LUXENBERG, PC                       NESBITT       HORACE D      NY      121378-00       WEITZ & LUXENBERG, PC
MOSLEY        ROBERT E     NY      93CIV7673       WEITZ & LUXENBERG, PC                       NESBITT       LESLIE        NY      ADMIN           WEITZ & LUXENBERG, PC
MOTCHKAVITZ   RONALD A     NY      19014209        WEITZ & LUXENBERG, PC                       NESTER        H. A          NY      ADMIN           WEITZ & LUXENBERG, PC
MOTLEY        RICHARD      NY      19009912        WEITZ & LUXENBERG, PC                       NETLAND       KOLBEIN       NY      119374-00       WEITZ & LUXENBERG, PC
MOTT          HARRY W      NY      120328-00       WEITZ & LUXENBERG, PC                       NEUWEILER     CLARIDGE F    NY      ADMIN           WEITZ & LUXENBERG, PC
MOTTO         CHARLES      NY      98-112529       WEITZ & LUXENBERG, PC                       NEUWEILER     DOROTHY       NY      ADMIN           WEITZ & LUXENBERG, PC
MOTTOLA       ANTHONY      NY      ADMIN           WEITZ & LUXENBERG, PC                       NEVILLE       MICHAEL J     NY      19038010        WEITZ & LUXENBERG, PC
MOUNT         FREDERICK    NY      ADMIN           WEITZ & LUXENBERG, PC                       NEW           BRADLEY E     NY      ADMIN           WEITZ & LUXENBERG, PC
MOZITIS       ALLYN        NY      19027610        WEITZ & LUXENBERG, PC                       NEW           JOHN P        NY      ADMIN           WEITZ & LUXENBERG, PC
MUELLER       RICHARD D    DE      N16C01165ASB    WEITZ & LUXENBERG, PC                       NEWBURY       JOSEPH W      NY      1902242013      WEITZ & LUXENBERG, PC
MUGNANO       SEVERINO     NY      ADMIN           WEITZ & LUXENBERG, PC                       NEWKIRK       RONALD D      NY      ADMIN           WEITZ & LUXENBERG, PC
MULCAHY       THOMAS       NY      115463-00       WEITZ & LUXENBERG, PC                       NEWMAN        NORMAN N      NY      ADMIN           WEITZ & LUXENBERG, PC
MULE          PHILIP       NY      ADMIN           WEITZ & LUXENBERG, PC                       NEWMAN        PAUL          NY      122052-00       WEITZ & LUXENBERG, PC
MULHEIR       PATRICK      NY      19020911        WEITZ & LUXENBERG, PC                       NEWTON        CARLTON L     NY      121397-00       WEITZ & LUXENBERG, PC
MULHERN       BRIAN B      NY      111457-98       WEITZ & LUXENBERG, PC                       NICCUM        JAMES E       NY      1900182015      WEITZ & LUXENBERG, PC
MULHOLLAND    WALTER T     NY      ADMIN           WEITZ & LUXENBERG, PC                       NICHOLLS      GEORGE L      NY      1900612016      WEITZ & LUXENBERG, PC
MULVEY        DANIEL E     NY      19027510        WEITZ & LUXENBERG, PC                       NICHOLS       BRUCE         NY      00-120668       WEITZ & LUXENBERG, PC
MUNIR         NUR          NY      119374-00       WEITZ & LUXENBERG, PC                       NICHOLS       FRANK J       NY      ADMIN           WEITZ & LUXENBERG, PC
MUNOZ         FELIX        NY      ADMIN           WEITZ & LUXENBERG, PC                       NICKELSBERG   MOSHE         NY      19038809        WEITZ & LUXENBERG, PC
MUNOZ         JAIME A      NY      19034111        WEITZ & LUXENBERG, PC                       NICKERSON     REGINALD E    NY      19024909        WEITZ & LUXENBERG, PC
MUOIO         JOSEPH J     NY      121313-00       WEITZ & LUXENBERG, PC                       NICOIS        ALFONSE       NY      ADMIN           WEITZ & LUXENBERG, PC
MURATORE      FRANK        NY      ADMIN           WEITZ & LUXENBERG, PC                       NICOLETTI     ROCCO A       NY      122875-00       WEITZ & LUXENBERG, PC
MURO          JAMES        NY      ADMIN           WEITZ & LUXENBERG, PC                       NIELSEN       WILLIAM K     NY      ADMIN           WEITZ & LUXENBERG, PC
MURPHY        DONALD       NY      ADMIN           WEITZ & LUXENBERG, PC                       NILSSON       CHARLES R     NY      1905662012      WEITZ & LUXENBERG, PC
MURPHY        HARRY R      NY      1902732016      WEITZ & LUXENBERG, PC                       NILSSON       ROBERT        NY      152809          WEITZ & LUXENBERG, PC
MURPHY        JAMES        NY      122297-00       WEITZ & LUXENBERG, PC                       NIVEN         RAYMOND       NY      1900962016      WEITZ & LUXENBERG, PC
MURPHY        JOHN J       NY      99-101057       WEITZ & LUXENBERG, PC                       NIXDORF       FARRELL E     PA      141100410       WEITZ & LUXENBERG, PC
MURPHY        JOSEPH J     NY      ADMIN           WEITZ & LUXENBERG, PC                       NOE           VICTOR R      NY      ADMIN           WEITZ & LUXENBERG, PC
MURPHY        JOSEPH P     NY      ADMIN           WEITZ & LUXENBERG, PC                       NOEL          LEE A         NY      ADMIN           WEITZ & LUXENBERG, PC
MURPHY        JUSTIN G     NY      1904292013      WEITZ & LUXENBERG, PC                       NOGAS         VINCENT       MS      2001-35-CV12    WEITZ & LUXENBERG, PC
MURPHY        LEO          NY      119374-00       WEITZ & LUXENBERG, PC                       NOLAN         BRYAN         NY      121806-97       WEITZ & LUXENBERG, PC
MURPHY        NELSONIA L   NY      ADMIN           WEITZ & LUXENBERG, PC                       NOLAN         THOMAS M      NY      ADMIN           WEITZ & LUXENBERG, PC
MURPHY        PATRICK C    NY      ADMIN           WEITZ & LUXENBERG, PC                       NOLDER        ROBERT E      NY      119374-00       WEITZ & LUXENBERG, PC
MURPHY        PATRICK J    NY      ADMIN           WEITZ & LUXENBERG, PC                       NOONAN        JAMES H       NY      ADMIN           WEITZ & LUXENBERG, PC
MURPHY        RAYMOND T    NY      ADMIN           WEITZ & LUXENBERG, PC                       NORBERG       JAMES         NY      119374-00       WEITZ & LUXENBERG, PC
MURRAY        EDWARD J     NY      ADMIN           WEITZ & LUXENBERG, PC                       NORFLEET      HUBERT        NY      119374-00       WEITZ & LUXENBERG, PC
MURRAY        GARY P       NY      19015609        WEITZ & LUXENBERG, PC                       NORRIS        CHESTER       NY      ADMIN           WEITZ & LUXENBERG, PC
MURRAY        PAUL D       NY      121915-00       WEITZ & LUXENBERG, PC                       NORTON        KEVIN A       NY      1902792013      WEITZ & LUXENBERG, PC
MURRAY        THOMAS J     NY      ADMIN           WEITZ & LUXENBERG, PC                       NORWOOD       DOUGLAS A     NY      00-120648       WEITZ & LUXENBERG, PC
MURTHA        JAMES        NY      ADMIN           WEITZ & LUXENBERG, PC                       NOSIL         JOSEPH        DE      N14C04232ASB    WEITZ & LUXENBERG, PC
MUSCHTER      ROSARIA      NY      19034710        WEITZ & LUXENBERG, PC                       NOTTAGE       WILLIAM       NY      00-110522       WEITZ & LUXENBERG, PC
MUSCOLINO     ARNALDO B    NY      ADMIN           WEITZ & LUXENBERG, PC                       NOTTIS        DOUGLAS       NY      ADMIN           WEITZ & LUXENBERG, PC
MUSHENO       ROBERT L     NY      121393-00       WEITZ & LUXENBERG, PC                       NOUZA         THOMAS W      NY      ADMIN           WEITZ & LUXENBERG, PC
MUSIAL        GENE J       NY      ADMIN           WEITZ & LUXENBERG, PC                       NOVACK        RENEE         NY      1900462016      WEITZ & LUXENBERG, PC
MUSICH        EMILIO       NY      1902992015      WEITZ & LUXENBERG, PC                       NOVELLINO     ROCCO         NY      1903072013      WEITZ & LUXENBERG, PC
MUSIELLO      CARL         NY      ADMIN           WEITZ & LUXENBERG, PC                       NOWOWIEJSKI   EDMUND C      NY      ADMIN           WEITZ & LUXENBERG, PC
MUSTERMANN    WILLIAM      NY      ADMIN           WEITZ & LUXENBERG, PC                       NUEMAN        CARL W        NY      121378-00       WEITZ & LUXENBERG, PC
MUURISEPP     HARITA       NY      1905272012      WEITZ & LUXENBERG, PC                       NULLET        JOSEPH F      NY      ADMIN           WEITZ & LUXENBERG, PC
MUZIC         LURDINO      NY      119374-00       WEITZ & LUXENBERG, PC                       NUNES         JAMES         NY      1900972017      WEITZ & LUXENBERG, PC
MYERS         GARY         NY      119374-00       WEITZ & LUXENBERG, PC                       NUNN          JIMMY         MS      2001-35-CV12    WEITZ & LUXENBERG, PC
NACCARATO     FRANK        NY      119374-00       WEITZ & LUXENBERG, PC                       NUNZIATO      BENNY         NY      ADMIN           WEITZ & LUXENBERG, PC
NAGLER        ROBERT       NY      ADMIN           WEITZ & LUXENBERG, PC                       NUSBAUM       WALLACE G     NY      10903600        WEITZ & LUXENBERG, PC
NAGLIERI      FRANK        NY      ADMIN           WEITZ & LUXENBERG, PC                       NUTTLE        JOHN J        NY      98-111483       WEITZ & LUXENBERG, PC
NAITOVE       IRWIN        NY      19011710        WEITZ & LUXENBERG, PC                       NUZZO         LOUISE        NY      19027310        WEITZ & LUXENBERG, PC
NAMACK        THOMAS       NY      117118-00       WEITZ & LUXENBERG, PC                       O'BOYLE       FRANK T       NY      110117-98       WEITZ & LUXENBERG, PC
NANI          PIETRO       NY      1904492013      WEITZ & LUXENBERG, PC                       O'BRIEN       GERARD R      NY      ADMIN           WEITZ & LUXENBERG, PC
NANKERVIS     GARY J       NY      19016909        WEITZ & LUXENBERG, PC                       O'BRIEN       MICHAEL J     NY      ADMIN           WEITZ & LUXENBERG, PC
NAPIERACZ     JAMES        NY      00-115538       WEITZ & LUXENBERG, PC                       O'BRYAN       JAMES J       NY      ADMIN           WEITZ & LUXENBERG, PC
NAPOLITANO    ALBERT       NY      00-120781       WEITZ & LUXENBERG, PC                       O'CONNELL     WILLIAM F     NY      19005110        WEITZ & LUXENBERG, PC
NAPOLITANO    ALBERT       NY      ADMIN           WEITZ & LUXENBERG, PC                       O'CONNOR      CHARLES L     NY      ADMIN           WEITZ & LUXENBERG, PC
NARDELLA      PAUL R       NY      19014909        WEITZ & LUXENBERG, PC                       O'CONNOR      DENIS         NY      ADMIN           WEITZ & LUXENBERG, PC
NASCA         JOHN         NY      121313-00       WEITZ & LUXENBERG, PC                       O'CONNOR      EILEEN A      NY      2015862         WEITZ & LUXENBERG, PC
NASH          JAMES        NY      119374-00       WEITZ & LUXENBERG, PC                       O'CONNOR      GEORGE        DE      N10C04120ASB    WEITZ & LUXENBERG, PC
NASSO         DOMENIC      NY      19018109        WEITZ & LUXENBERG, PC                       O'CONNOR      JOHN          NY      00-110522       WEITZ & LUXENBERG, PC
NATALE        JOHN N       NY      ADMIN           WEITZ & LUXENBERG, PC                       O'CONNOR      ROBERT        NY      1900202014      WEITZ & LUXENBERG, PC
NATOLI        JOHN         NY      1901562016      WEITZ & LUXENBERG, PC                       O'DELL        JOE           NY      119374-00       WEITZ & LUXENBERG, PC
NEFF          THOMAS B     NY      ADMIN           WEITZ & LUXENBERG, PC                       O'DONNELL     JAMES J       NY      19027409        WEITZ & LUXENBERG, PC
NEGLIA        RONALD J     NY      1902272017      WEITZ & LUXENBERG, PC                       O'DONNELL     JOHN T        NY      00-119278       WEITZ & LUXENBERG, PC
NEGRETE       JESS         NY      1900742014      WEITZ & LUXENBERG, PC                       O'DONNELL     JOHN T        NY      119374-00       WEITZ & LUXENBERG, PC
NEJMAN        DOUGLAS S    NY      119374-00       WEITZ & LUXENBERG, PC                       O'GARA        ANTHONY C     NY      13014793        WEITZ & LUXENBERG, PC

                                                                                                                                                     Appendix A - 561
                                      Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                Document Page 580 of 624
Claimant      Claimant      State                                                               Claimant          Claimant      State
Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name         First Name    Filed   Docket Number   Primary Plaintiff Counsel
O'HANLON      JOHN          NY      119374-00       WEITZ & LUXENBERG, PC                       PALMINTERI        PETER F       NY      ADMIN           WEITZ & LUXENBERG, PC
O'HARA        GEORGE O      NY      123395-97       WEITZ & LUXENBERG, PC                       PALMISANO         CHARLES J     NY      1903972015      WEITZ & LUXENBERG, PC
O'HARA        PATRICK       NY      119374-00       WEITZ & LUXENBERG, PC                       PALUH             SUE           NY      1904222013      WEITZ & LUXENBERG, PC
O'KANE        JAMES J       NY      10359208        WEITZ & LUXENBERG, PC                       PALUMBO           CHARLES A     NY      122287-00       WEITZ & LUXENBERG, PC
O'KEEFFE      CORNELIUS L   NY      119374-00       WEITZ & LUXENBERG, PC                       PALUMBO           GABRIEL       NY      ADMIN           WEITZ & LUXENBERG, PC
O'LOUGHLIN    FRANCIS       NY      ADMIN           WEITZ & LUXENBERG, PC                       PALUMBO           JAMES         NY      19032910        WEITZ & LUXENBERG, PC
O'NEIL        JOHN          NY      119374-00       WEITZ & LUXENBERG, PC                       PANETTA           CARMEN L      NY      ADMIN           WEITZ & LUXENBERG, PC
O'NEIL        PAUL          NY      ADMIN           WEITZ & LUXENBERG, PC                       PANNONE           SAM           NY      121312-00       WEITZ & LUXENBERG, PC
O'NEIL        ROBERT J      NY      ADMIN           WEITZ & LUXENBERG, PC                       PANZELLA          THOMAS        NY      118843-00       WEITZ & LUXENBERG, PC
O'NEILL       ROBERT        NY      11273200        WEITZ & LUXENBERG, PC                       PANZICA           LEONARD       NY      19044111        WEITZ & LUXENBERG, PC
O'NEILL       WILLIAM H     NY      1903292015      WEITZ & LUXENBERG, PC                       PAOLERCIO         HARRY         NY      ADMIN           WEITZ & LUXENBERG, PC
O'NEILL       WILLIAM H     NJ      MIDL531416AS    WEITZ & LUXENBERG, PC                       PAOLINE           EUGENE        NY      1902912016      WEITZ & LUXENBERG, PC
O'SULLIVAN    JAMES         NY      ADMIN           WEITZ & LUXENBERG, PC                       PAOLINI           RICHARD       NY      ADMIN           WEITZ & LUXENBERG, PC
OAKLEY        JAMES D       DE      N17C09231ASB    WEITZ & LUXENBERG, PC                       PAOLUCCI          RICHARD       NY      ADMIN           WEITZ & LUXENBERG, PC
OATES         ROBERT        DE      N12C08113ASB    WEITZ & LUXENBERG, PC                       PAPA              SALVATORE     NY      1902822017      WEITZ & LUXENBERG, PC
OCHES         ARTHUR        NY      ADMIN           WEITZ & LUXENBERG, PC                       PAPARELLO         BENJAMIN      NY      119373-00       WEITZ & LUXENBERG, PC
ODDO          EDWARD J      NY      119373-00       WEITZ & LUXENBERG, PC                       PAPPAS            THOMAS A      NY      1901412012      WEITZ & LUXENBERG, PC
OGOZALEK      STANLEY       NY      119373-00       WEITZ & LUXENBERG, PC                       PARADISO          PAUL          NY      19031010        WEITZ & LUXENBERG, PC
OKONSKY       RICHARD L     NY      ADMIN           WEITZ & LUXENBERG, PC                       PARAGI            JOSEPH G      NY      123222-97       WEITZ & LUXENBERG, PC
OKVIST        GEORGE A      NY      19001610        WEITZ & LUXENBERG, PC                       PARENTE           ALEXANDER     PA      110403329       WEITZ & LUXENBERG, PC
OLBERDING     ROBERT        NY      ADMIN           WEITZ & LUXENBERG, PC                       PARENTE           ALEXANDER     NY      19028511        WEITZ & LUXENBERG, PC
OLESCZUK      FRANK         NY      ADMIN           WEITZ & LUXENBERG, PC                       PARKER            JOHN D        NY      119373-00       WEITZ & LUXENBERG, PC
OLIFIERS      MERCEL        NY      ADMIN           WEITZ & LUXENBERG, PC                       PARKER            RICHARD       NY      ADMIN           WEITZ & LUXENBERG, PC
OLIVER        GILBERT L     NY      122372-00       WEITZ & LUXENBERG, PC                       PARKER            WANDA         MS      2001-35-CV12    WEITZ & LUXENBERG, PC
OLIVER        WARREN        NY      19014611        WEITZ & LUXENBERG, PC                       PARNELL           CECIL L       DE      N16C01046ASB    WEITZ & LUXENBERG, PC
OLIVERI       JOHN L        NY      1900322013      WEITZ & LUXENBERG, PC                       PARSONS           DAVID L       DE      N17C08022ASB    WEITZ & LUXENBERG, PC
OLORI         LOUIS J       NY      258814          WEITZ & LUXENBERG, PC                       PARSONS           PHIL R        DE      N16C08015ASB    WEITZ & LUXENBERG, PC
OLSEN         ROY           NY      98-111456       WEITZ & LUXENBERG, PC                       PARTENIO          CHARLES M     NY      ADMIN           WEITZ & LUXENBERG, PC
OLSMIT        HAROLD        NY      119373-00       WEITZ & LUXENBERG, PC                       PARZILE           PHILIP        NY      ADMIN           WEITZ & LUXENBERG, PC
OLSON         FREDERICK     NY      ADMIN           WEITZ & LUXENBERG, PC                       PASCUCCI          MARIANO       NY      ADMIN           WEITZ & LUXENBERG, PC
OLSON         MARK J        NY      ADMIN           WEITZ & LUXENBERG, PC                       PASQUALE          PALMERINO     NY      ADMIN           WEITZ & LUXENBERG, PC
OMBRAMONTI    FRANCO        NY      1901272017      WEITZ & LUXENBERG, PC                       PASSARELLA        DANIEL        NY      1905572012      WEITZ & LUXENBERG, PC
ONORATO       RICHARD       NY      19030109        WEITZ & LUXENBERG, PC                       PASSELIS          STAMATIOS     NY      ADMIN           WEITZ & LUXENBERG, PC
OPPEDISANO    JOSEPH        NY      98-112560       WEITZ & LUXENBERG, PC                       PASSINO           ANDREW P      NY      119373-00       WEITZ & LUXENBERG, PC
ORBANK        ROBERT J      NY      119373-00       WEITZ & LUXENBERG, PC                       PATRINICOLA       BIAGIO        NY      ADMIN           WEITZ & LUXENBERG, PC
ORGEK         WILLIAM E     NY      97-104235       WEITZ & LUXENBERG, PC                       PATT              EDWARD D      NY      121305-00       WEITZ & LUXENBERG, PC
ORIORDON      EUGENE        NY      119373-00       WEITZ & LUXENBERG, PC                       PATTERSON         JOSEPH E      NY      119373-00       WEITZ & LUXENBERG, PC
ORLOWSKY      STEFAN        NY      ADMIN           WEITZ & LUXENBERG, PC                       PATTI             SERINA        MS      2001-35-CV12    WEITZ & LUXENBERG, PC
ORNER         DONALD        NY      1900762016      WEITZ & LUXENBERG, PC                       PAVONE            PHILIP        NY      102848/94       WEITZ & LUXENBERG, PC
ORSAEO        PETER P       NY      123396-97       WEITZ & LUXENBERG, PC                       PAWELSKI          JOHN W        NY      ADMIN           WEITZ & LUXENBERG, PC
ORSINI        FRANK J       NY      ADMIN           WEITZ & LUXENBERG, PC                       PAYNE             RAYMOND E     NY      113100-98       WEITZ & LUXENBERG, PC
OSBORNE       CORNELIUS     NY      00-124326       WEITZ & LUXENBERG, PC                       PAYTON            BENJAMIN      NY      119373-00       WEITZ & LUXENBERG, PC
OSORIO        JOSE A        NY      19036411        WEITZ & LUXENBERG, PC                       PAZAMICKAS        ANTHONY       NY      ADMIN           WEITZ & LUXENBERG, PC
OSSE          LIONEL J      NY      19005212        WEITZ & LUXENBERG, PC                       PEACOCK           IRVING W      NY      19025109        WEITZ & LUXENBERG, PC
OSTERHOUT     JOHN          NY      19037711        WEITZ & LUXENBERG, PC                       PEARSON           EDLEN C       NY      1902542013      WEITZ & LUXENBERG, PC
OSTRANDER     HAROLD S      NY      ADMIN           WEITZ & LUXENBERG, PC                       PEASE             GERALD        CA      BC670316        WEITZ & LUXENBERG, PC
OTERO         ARTHUR        NY      ADMIN           WEITZ & LUXENBERG, PC                       PECORARO          DOLORES R     NY      19009909        WEITZ & LUXENBERG, PC
OTT           ADAM          NY      00-110522       WEITZ & LUXENBERG, PC                       PECUNIA-CAJIGAS   JOSE          DE      N16C08016ASB    WEITZ & LUXENBERG, PC
OTT           CHARLES       NY      19001909        WEITZ & LUXENBERG, PC                       PEEK              EDWARD        NY      ADMIN           WEITZ & LUXENBERG, PC
OTT           JOHN W        NY      122676-00       WEITZ & LUXENBERG, PC                       PEET              JOHN F        NY      119373-00       WEITZ & LUXENBERG, PC
OUELLETTE     RICHARD L     NY      1903272014      WEITZ & LUXENBERG, PC                       PEGHI             WALTER R      NY      ADMIN           WEITZ & LUXENBERG, PC
OUTERBRIDGE   WILLIAM       NY      1901862012      WEITZ & LUXENBERG, PC                       PELICONE          ANTHONY M     NY      119373-00       WEITZ & LUXENBERG, PC
OVERTON       CLARK         NY      00-115219       WEITZ & LUXENBERG, PC                       PELLEGRINI        FRANK J       NY      19020709        WEITZ & LUXENBERG, PC
OWCZARCZAK    VALENTINE J   NY      19030310        WEITZ & LUXENBERG, PC                       PELLEGRINO        ALFIO         NY      ADMIN           WEITZ & LUXENBERG, PC
OWENS         RAY L         NY      93CIV7672       WEITZ & LUXENBERG, PC                       PELLICANE         VITO          NY      1900652015      WEITZ & LUXENBERG, PC
OXFORD        KELVIN J      PA      160402179       WEITZ & LUXENBERG, PC                       PEMBERTON         BENJAMIN      NY      ADMIN           WEITZ & LUXENBERG, PC
PABST         DONALD G      NY      ADMIN           WEITZ & LUXENBERG, PC                       PENCOLA           CHARLES       NY      ADMIN           WEITZ & LUXENBERG, PC
PACE          FRANK         NY      19014510        WEITZ & LUXENBERG, PC                       PENESKI           RICHARD J     NY      1905522012      WEITZ & LUXENBERG, PC
PACELLA       ANTHONY       NY      1905562012      WEITZ & LUXENBERG, PC                       PENNY             ANTHONY       NY      1903662016      WEITZ & LUXENBERG, PC
PACL          RICHARD J     NY      ADMIN           WEITZ & LUXENBERG, PC                       PENSAVALLE        SALVATORE J   NY      10738408        WEITZ & LUXENBERG, PC
PACZYNSKI     VINCENT       NY      E1506712013     WEITZ & LUXENBERG, PC                       PEPE              ALFRED        NY      ADMIN           WEITZ & LUXENBERG, PC
PADULA        DENNIS F      NY      ADMIN           WEITZ & LUXENBERG, PC                       PEPE              JACK          NY      1903922013      WEITZ & LUXENBERG, PC
PAGANO        ANN           NY      1904142013      WEITZ & LUXENBERG, PC                       PERAGINE          VITO F        NY      19036509        WEITZ & LUXENBERG, PC
PAGANO        GIUSEPPE      NY      ADMIN           WEITZ & LUXENBERG, PC                       PERCE             JAMES         NY      ADMIN           WEITZ & LUXENBERG, PC
PAGE          ROBERT L      NY      110780          WEITZ & LUXENBERG, PC                       PERDOMO           RAFAEL        NY      ADMIN           WEITZ & LUXENBERG, PC
PAIGE         ROBERT A      NY      ADMIN           WEITZ & LUXENBERG, PC                       PEREIRA           LAZARO        NY      119373-00       WEITZ & LUXENBERG, PC
PALANGE       JOSEPH        NY      ADMIN           WEITZ & LUXENBERG, PC                       PERETIN           RAYMOND       NY      1902482014      WEITZ & LUXENBERG, PC
PALAZZO       MICHAEL       NY      ADMIN           WEITZ & LUXENBERG, PC                       PEREZ             LINDA S       NY      ADMIN           WEITZ & LUXENBERG, PC
PALESTINE     BASIL         NY      ADMIN           WEITZ & LUXENBERG, PC                       PERILLO           DOMINICK      NY      1902642015      WEITZ & LUXENBERG, PC
PALINKAS      DONALD J      NY      98-110108       WEITZ & LUXENBERG, PC                       PERISA            JOHN          NY      ADMIN           WEITZ & LUXENBERG, PC
PALLESEN      SVEIN         NY      ADMIN           WEITZ & LUXENBERG, PC                       PERKINS           HOWARD J      NY      99-101203       WEITZ & LUXENBERG, PC
PALLINI       ANTHONY       NY      1900082015      WEITZ & LUXENBERG, PC                       PERONE            RALPH F       NY      1903232016      WEITZ & LUXENBERG, PC
PALMER        DAVID L       NY      98-111431       WEITZ & LUXENBERG, PC                       PEROSI            VICTOR A      NY      1901742016      WEITZ & LUXENBERG, PC
PALMER        EDWARD T      NY      1902982015      WEITZ & LUXENBERG, PC                       PERRAULT          LEWIS J       NY      19031611        WEITZ & LUXENBERG, PC
PALMER        ROBERT F      NY      98-111426       WEITZ & LUXENBERG, PC                       PERRETTA          FRANK         NY      ADMIN           WEITZ & LUXENBERG, PC
PALMER        WILLIAM J     NY      00-121106       WEITZ & LUXENBERG, PC                       PERRETTO          JOSEPH J      NY      ADMIN           WEITZ & LUXENBERG, PC

                                                                                                                                                          Appendix A - 562
                                      Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                Document Page 581 of 624
Claimant       Claimant     State                                                               Claimant      Claimant      State
Last Name      First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel
PERRONE        MARTY A      NY      1329089         WEITZ & LUXENBERG, PC                       POORE         WALTER L      PA      170601931       WEITZ & LUXENBERG, PC
PERROTTA       FRANK        NY      98-111455       WEITZ & LUXENBERG, PC                       PORCELLA      ROGER J       NY      ADMIN           WEITZ & LUXENBERG, PC
PERROTTA       JOHN         NY      ADMIN           WEITZ & LUXENBERG, PC                       PORRELLO      NORMAN        NY      ADMIN           WEITZ & LUXENBERG, PC
PERRY          DONALD       NY      ADMIN           WEITZ & LUXENBERG, PC                       PORTH         HERBERT A     NY      19040009        WEITZ & LUXENBERG, PC
PERRYMAN       SAM          NY      ADMIN           WEITZ & LUXENBERG, PC                       PORTO         ALBINO        NJ      MIDL266213AS    WEITZ & LUXENBERG, PC
PERSAUD        SASENARINE   NY      19018909        WEITZ & LUXENBERG, PC                       PORZIO        DONALD A      NY      ADMIN           WEITZ & LUXENBERG, PC
PERTICONE      ANNIBALE S   NY      19042710        WEITZ & LUXENBERG, PC                       POSTLER       ROY           NY      ADMIN           WEITZ & LUXENBERG, PC
PETAGNO        BABY BOY     NY      1900622016      WEITZ & LUXENBERG, PC                       POSTUPAK      MICHAEL       NY      ADMIN           WEITZ & LUXENBERG, PC
PETERS         HARRY W      NY      ADMIN           WEITZ & LUXENBERG, PC                       POTOCKI       WALTER E      NY      1900322012      WEITZ & LUXENBERG, PC
PETERS         WILLIAM A    NY      98-112559       WEITZ & LUXENBERG, PC                       POTTER        DONALD W      NY      20171904        WEITZ & LUXENBERG, PC
PETERSON       ALDEN L      NY      19043709        WEITZ & LUXENBERG, PC                       POTTER        FRANKLIN      NY      ADMIN           WEITZ & LUXENBERG, PC
PETERSON       HAROLD       NY      ADMIN           WEITZ & LUXENBERG, PC                       POULSEN       GORDON K      NY      ADMIN           WEITZ & LUXENBERG, PC
PETERSON       JOSEPH       NY      ADMIN           WEITZ & LUXENBERG, PC                       POWER         MICHAEL       NY      121397-00       WEITZ & LUXENBERG, PC
PETERSON       ROBERT       NY      ADMIN           WEITZ & LUXENBERG, PC                       POWERS        JOHN T        NY      00-119824       WEITZ & LUXENBERG, PC
PETKASH        GEORGE       NY      97-121826       WEITZ & LUXENBERG, PC                       PRANZO        PETER J       NY      1902352014      WEITZ & LUXENBERG, PC
PETRONE        JOHN         NY      1903052014      WEITZ & LUXENBERG, PC                       PRATT         ALBERT        NY      1900372013      WEITZ & LUXENBERG, PC
PETRUCCO       LUIGI A      NY      ADMIN           WEITZ & LUXENBERG, PC                       PRATT         ARNOLD        NY      119385-00       WEITZ & LUXENBERG, PC
PETTYS         HOWARD R     NY      119385-00       WEITZ & LUXENBERG, PC                       PRAYDICK      PAUL          NY      119385-00       WEITZ & LUXENBERG, PC
PEYCKE         WILLIAM      NY      119385-00       WEITZ & LUXENBERG, PC                       PREGITZER     KARL E        NY      1901492015      WEITZ & LUXENBERG, PC
PEZZINO        SALVATORE    NY      1900932014      WEITZ & LUXENBERG, PC                       PRESTIA       JOSEPH        NY      1902402015      WEITZ & LUXENBERG, PC
PFEIFFER       FRANK H      DE      N15C01243ASB    WEITZ & LUXENBERG, PC                       PRESTIPINO    MICHAEL A     NY      98-112561       WEITZ & LUXENBERG, PC
PFEIFFER       JOHN         NY      00-120645       WEITZ & LUXENBERG, PC                       PRESTON       RAYMOND T     NY      1904002012      WEITZ & LUXENBERG, PC
PFEIFFER       RUDOLF       NY      1903682014      WEITZ & LUXENBERG, PC                       PREVOST       VIOLA         NY      1901492012      WEITZ & LUXENBERG, PC
PFLEGER        GILBERT C    NY      10995600        WEITZ & LUXENBERG, PC                       PREZIOSO      RICHARD       NY      ADMIN           WEITZ & LUXENBERG, PC
PHILIPPS       JAMES        NY      ADMIN           WEITZ & LUXENBERG, PC                       PRICE         DONALD        NY      ADMIN           WEITZ & LUXENBERG, PC
PHILIPS        ALEXANDER    NY      111454-98       WEITZ & LUXENBERG, PC                       PRIEST        GORDON C      NY      119385-00       WEITZ & LUXENBERG, PC
PHILLIP        LINCOLN      NY      121382-00       WEITZ & LUXENBERG, PC                       PRIMACK       MORRIS        NY      ADMIN           WEITZ & LUXENBERG, PC
PHILLIPS       CHARLES A    NY      121293-00       WEITZ & LUXENBERG, PC                       PRISCO        ANTHONY       NY      ADMIN           WEITZ & LUXENBERG, PC
PHILLIPS       EDWARD S     NY      119385-00       WEITZ & LUXENBERG, PC                       PRISTINA      JOHN          NY      19009010        WEITZ & LUXENBERG, PC
PHILLIPS       JAMES        NY      119385-00       WEITZ & LUXENBERG, PC                       PROCTOR       JOHN          NY      119385-00       WEITZ & LUXENBERG, PC
PIASTA         MICHAEL      NY      ADMIN           WEITZ & LUXENBERG, PC                       PRONKO        DAVID         NY      19039709        WEITZ & LUXENBERG, PC
PICANO         SALVATORE    NY      1900972013      WEITZ & LUXENBERG, PC                       PROSSICK      WALTER        NY      98-111430       WEITZ & LUXENBERG, PC
PICCININNO     ANGELO       NY      ADMIN           WEITZ & LUXENBERG, PC                       PROTHRO       DOYLE F       NY      ADMIN           WEITZ & LUXENBERG, PC
PICCOLINO      MARIO        NY      1901862016      WEITZ & LUXENBERG, PC                       PROUTY        FRED W        NY      1901202014      WEITZ & LUXENBERG, PC
PICINICH       IVAN         NY      19039509        WEITZ & LUXENBERG, PC                       PROVENCHER    ROBERT        NY      119385-00       WEITZ & LUXENBERG, PC
PICONE         IGNAZIO      NY      ADMIN           WEITZ & LUXENBERG, PC                       PROVOST       ROBERT        NY      ADMIN           WEITZ & LUXENBERG, PC
PIENO          JOHN A       DE      N16C10162ASB    WEITZ & LUXENBERG, PC                       PRUSSEN       CHRISTOPHER   NY      1903902014      WEITZ & LUXENBERG, PC
PIERCE         HARRY M      NY      00-120645       WEITZ & LUXENBERG, PC                       PRZEPIORA     ALOYSIUS      NY      119385-00       WEITZ & LUXENBERG, PC
PIERGIORGI     EMIL         NY      ADMIN           WEITZ & LUXENBERG, PC                       PUCCI         MICHAEL E     NY      123147-00       WEITZ & LUXENBERG, PC
PIETROCARLO    VINCENT      NY      19043410        WEITZ & LUXENBERG, PC                       PUGH          LYLE M        NY      ADMIN           WEITZ & LUXENBERG, PC
PIETROMONACO   MARIO        NY      1902132012      WEITZ & LUXENBERG, PC                       PUGLISI       ALFIO         NY      ADMIN           WEITZ & LUXENBERG, PC
PILKINTON      MACH         NY      119385-00       WEITZ & LUXENBERG, PC                       PUGLISI       ATTILIO G     NY      ADMIN           WEITZ & LUXENBERG, PC
PINA           GUILLERMO    NY      1900412015      WEITZ & LUXENBERG, PC                       PURCELL       WILLIAM       NY      119385-00       WEITZ & LUXENBERG, PC
PINKOWSKI      ROBERT S     NY      00-120649       WEITZ & LUXENBERG, PC                       PUTCH         THOMAS        CA      BC488559        WEITZ & LUXENBERG, PC
PINTO          LUIGI        NY      ADMIN           WEITZ & LUXENBERG, PC                       QUAGLIATA     CARL A        NY      49856           WEITZ & LUXENBERG, PC
PISANO         GIOVANNI Z   NY      1902942012      WEITZ & LUXENBERG, PC                       QUATTROCCHI   SALVATORE     NY      19024010        WEITZ & LUXENBERG, PC
PISANO         RONALD       NY      ADMIN           WEITZ & LUXENBERG, PC                       QUAY          WILLIAM       NY      119385-00       WEITZ & LUXENBERG, PC
PISARRO        JOSEPH       NY      19034910        WEITZ & LUXENBERG, PC                       QUICK         EARL          NY      122883-00       WEITZ & LUXENBERG, PC
PISELLI        RAYMOND      NY      ADMIN           WEITZ & LUXENBERG, PC                       QUIGLEY       JAMES         NY      00-123934       WEITZ & LUXENBERG, PC
PITTMAN        EARL         NY      119385-00       WEITZ & LUXENBERG, PC                       QUILTY        JAMES A       NY      1902292017      WEITZ & LUXENBERG, PC
PITZEL         JOHN         NY      119385-00       WEITZ & LUXENBERG, PC                       QUINI         JOSEPH        NY      119385-00       WEITZ & LUXENBERG, PC
PIZZA          EDWARD       NY      ADMIN           WEITZ & LUXENBERG, PC                       QUINN         LEO A         NY      ADMIN           WEITZ & LUXENBERG, PC
PIZZAIA        LINO         NY      98-111453       WEITZ & LUXENBERG, PC                       QUINN         TIMOTHY       NY      ADMIN           WEITZ & LUXENBERG, PC
PIZZO          ANTHONY R    NY      19009709        WEITZ & LUXENBERG, PC                       QUINN         WILLIAM G     NY      ADMIN           WEITZ & LUXENBERG, PC
PIZZUTO        BENNY        NY      ADMIN           WEITZ & LUXENBERG, PC                       QUIRK         JAMES J       NY      1900252016      WEITZ & LUXENBERG, PC
PLANTZ         JOHN E       NY      119385-00       WEITZ & LUXENBERG, PC                       QUYNN         ALLEN         NY      1901012016      WEITZ & LUXENBERG, PC
PLATIA         CHARLES J    NY      ADMIN           WEITZ & LUXENBERG, PC                       RABIDEAU      GERALD H      NY      00-115220       WEITZ & LUXENBERG, PC
PLIAUPLIS      ANTHONY      NY      1902482012      WEITZ & LUXENBERG, PC                       RABIDEAU      KENNETH       NY      ADMIN           WEITZ & LUXENBERG, PC
PLOWE          DANIEL       MS      2001-35-CV12    WEITZ & LUXENBERG, PC                       RACIOPPI      GEORGE        NY      119385-00       WEITZ & LUXENBERG, PC
PLUCK          WALTER D     PA      160702200       WEITZ & LUXENBERG, PC                       RADO          JOSEPH P      NY      ADMIN           WEITZ & LUXENBERG, PC
PLYMALE        ANSEL        NY      119385-00       WEITZ & LUXENBERG, PC                       RAFFAELE      ANGELO        NY      ADMIN           WEITZ & LUXENBERG, PC
POCHILY        DAVID        NY      1902182017      WEITZ & LUXENBERG, PC                       RAHIMI        AHMAD A       NY      1900642015      WEITZ & LUXENBERG, PC
PODHAYSKI      JOSEPH       NY      19008309        WEITZ & LUXENBERG, PC                       RAINES        ALFONSO D     NY      ADMIN           WEITZ & LUXENBERG, PC
POGACNIK       LEON B       NY      1903402015      WEITZ & LUXENBERG, PC                       RAINES        CHARLES W     NY      ADMIN           WEITZ & LUXENBERG, PC
POHANCSEK      EUGENE L     NY      120900-00       WEITZ & LUXENBERG, PC                       RAKER         RONALD G      NY      119385-00       WEITZ & LUXENBERG, PC
POIRIER        JAMES A      NY      119385-00       WEITZ & LUXENBERG, PC                       RALLS         WILLIAM E     NY      ADMIN           WEITZ & LUXENBERG, PC
POLACCO        FRANK        NY      119385-00       WEITZ & LUXENBERG, PC                       RAMIREZ       JOSEPH F      NY      1903942014      WEITZ & LUXENBERG, PC
POLICHANO      MICHAEL      NY      119385-00       WEITZ & LUXENBERG, PC                       RANALLI       MICHAEL P     NY      ADMIN           WEITZ & LUXENBERG, PC
POLLARO        ANTHONY J    NY      1900302015      WEITZ & LUXENBERG, PC                       RANDALL       JOSEPH L      DE      N16C09065ASB    WEITZ & LUXENBERG, PC
POLLOWITZ      SHELDON M    NY      ADMIN           WEITZ & LUXENBERG, PC                       RANDAZZO      FRANK J       NY      119385-00       WEITZ & LUXENBERG, PC
POLOTAYE       ROBERT       NY      19002811        WEITZ & LUXENBERG, PC                       RANDAZZO      SALVATORE     NY      119385-00       WEITZ & LUXENBERG, PC
POLSINO        ALBERT       NY      19001810        WEITZ & LUXENBERG, PC                       RANDINO       JOHN          NY      ADMIN           WEITZ & LUXENBERG, PC
POMPONI        ITALO A      NY      1901012015      WEITZ & LUXENBERG, PC                       RAPHAEL       JOHN          NY      1904972013      WEITZ & LUXENBERG, PC
POMYKACZ       FREDRICK     NY      ADMIN           WEITZ & LUXENBERG, PC                       RAPPA         CASIMIR J     NY      1901032017      WEITZ & LUXENBERG, PC
PONESSA        FRANK        NY      ADMIN           WEITZ & LUXENBERG, PC                       RAPPAZZO      JOSEPH        NY      98-111419       WEITZ & LUXENBERG, PC
PONZI          FLOYD        NY      119385-00       WEITZ & LUXENBERG, PC                       RASULO        FRANK         NY      ADMIN           WEITZ & LUXENBERG, PC

                                                                                                                                                      Appendix A - 563
                                      Case 17-03105                   Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                        Document Page 582 of 624
Claimant      Claimant      State                                                                       Claimant      Claimant     State
Last Name     First Name    Filed   Docket Number           Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number    Primary Plaintiff Counsel
RAU           KENNETH P     NY      1904142012              WEITZ & LUXENBERG, PC                       ROBERTSON     ROBERT V     NY      ADMIN            WEITZ & LUXENBERG, PC
RAUCCI        FRANCIS A     NY      19030809                WEITZ & LUXENBERG, PC                       ROBEY         LAWRENCE     NY      ADMIN            WEITZ & LUXENBERG, PC
RAUCH         CHARLES H     NY      ADMIN                   WEITZ & LUXENBERG, PC                       ROBINSON      CHARLES T    NY      ADMIN            WEITZ & LUXENBERG, PC
RAUPP         HENRY         PA      161100287               WEITZ & LUXENBERG, PC                       ROBINSON      GEORGE       NY      11938400         WEITZ & LUXENBERG, PC
RAVAN         ROY           DE      N17C031616ASB           WEITZ & LUXENBERG, PC                       ROBINSON      JACK B       DE      N17C06143ASB     WEITZ & LUXENBERG, PC
RAVEN         RONALD L      NY      ADMIN                   WEITZ & LUXENBERG, PC                       ROBINSON      LEROY        NY      ADMIN            WEITZ & LUXENBERG, PC
RAYMORE       ALBERT        NY      11938400                WEITZ & LUXENBERG, PC                       ROBINSON      THOMAS J     NY      ADMIN            WEITZ & LUXENBERG, PC
REARDON       DANIEL D      NY      121274-99               WEITZ & LUXENBERG, PC                       ROCHE         WILLIAM T    NY      19003409         WEITZ & LUXENBERG, PC
RECH          BARRY F       NY      ADMIN                   WEITZ & LUXENBERG, PC                       RODEN         JAMES        NY      11938400         WEITZ & LUXENBERG, PC
RECZEK        STANLEY F     NY      123416-00               WEITZ & LUXENBERG, PC                       RODGERS       JOHN         NY      ADMIN            WEITZ & LUXENBERG, PC
REDDY         ROBERT J      NY      ADMIN                   WEITZ & LUXENBERG, PC                       RODRIGUEZ     CHARLES      NY      00-110522        WEITZ & LUXENBERG, PC
REDFEARN      EVERETT       DE      N16C09057ASB_ADMIN_GP   WEITZ & LUXENBERG, PC                       RODRIGUEZ     EMILIO       NY      ADMIN            WEITZ & LUXENBERG, PC
REDIC         HATY L        NY      CV005374                WEITZ & LUXENBERG, PC                       RODRIGUEZ     JOAQUIN D    NY      1902852013       WEITZ & LUXENBERG, PC
REECE         JOSEPH S      NY      ADMIN                   WEITZ & LUXENBERG, PC                       RODRIGUEZ     JOHN         NY      ADMIN            WEITZ & LUXENBERG, PC
REED          HARRY L       NY      ADMIN                   WEITZ & LUXENBERG, PC                       RODRIGUEZ     JOSE C       NY      ADMIN            WEITZ & LUXENBERG, PC
REED          JOHNNIE M     NY      ADMIN                   WEITZ & LUXENBERG, PC                       ROESKE        RICHARD D    NY      11938400         WEITZ & LUXENBERG, PC
REEDER        PERVIS        NY      11938400                WEITZ & LUXENBERG, PC                       ROGERS        CHARLES E    NY      123156-00        WEITZ & LUXENBERG, PC
REEVES        GEORGE        NY      ADMIN                   WEITZ & LUXENBERG, PC                       ROGERS        DENNIS       NY      11938400         WEITZ & LUXENBERG, PC
REID          JAMES         NY      ADMIN                   WEITZ & LUXENBERG, PC                       ROGERS        DOUGLAS R    PA      130503915        WEITZ & LUXENBERG, PC
REID          JOHN H        NY      ADMIN                   WEITZ & LUXENBERG, PC                       ROGERS        MARGIT       NY      19000310         WEITZ & LUXENBERG, PC
REID          JOSEPH G      NY      121312-00               WEITZ & LUXENBERG, PC                       ROGICH        MARY         NY      126168/93        WEITZ & LUXENBERG, PC
REID          WILLIAM       NY      ADMIN                   WEITZ & LUXENBERG, PC                       ROGUS         CASIMER      NY      11961401         WEITZ & LUXENBERG, PC
REILLY        EDWARD J      NY      11938400                WEITZ & LUXENBERG, PC                       ROHRER        SUSANN       NY      1904292014       WEITZ & LUXENBERG, PC
REILLY        JAMES         NY      ADMIN                   WEITZ & LUXENBERG, PC                       ROIGNANT      GEORGE       NJ      MIDL00031112AS   WEITZ & LUXENBERG, PC
REISS         ALAN          NY      19003210                WEITZ & LUXENBERG, PC                       ROJAS         CHARLES J    NY      11938400         WEITZ & LUXENBERG, PC
RENDA         VITTORIO      NY      98-112562               WEITZ & LUXENBERG, PC                       ROKSVOLD      THOMAS       NY      ADMIN            WEITZ & LUXENBERG, PC
RENTA         JOSE          NY      11938400                WEITZ & LUXENBERG, PC                       ROM           RICHARD C    DE      N17C02130ASB     WEITZ & LUXENBERG, PC
RENZ          HERBERT       NY      ADMIN                   WEITZ & LUXENBERG, PC                       ROMAINE       KENNETH A    NY      98-110295        WEITZ & LUXENBERG, PC
REPETTO       ANTHONY       NY      19030209                WEITZ & LUXENBERG, PC                       ROMANIK       JOHN         NY      ADMIN            WEITZ & LUXENBERG, PC
RESUA         RONALD        NY      11788400                WEITZ & LUXENBERG, PC                       ROMANO        DOMINICK J   NY      11938400         WEITZ & LUXENBERG, PC
REY           JOHN          NY      ADMIN                   WEITZ & LUXENBERG, PC                       ROME          AINSLIE      NY      11938400         WEITZ & LUXENBERG, PC
REYNAR        CHARLETON T   NY      ADMIN                   WEITZ & LUXENBERG, PC                       ROMITO        PAOLO        NY      19010012         WEITZ & LUXENBERG, PC
REYNOLDS      CHARLES N     NY      ADMIN                   WEITZ & LUXENBERG, PC                       RONCAIOLI     JOHN P       NY      ADMIN            WEITZ & LUXENBERG, PC
REYNOLDS      HENRY         NY      ADMIN                   WEITZ & LUXENBERG, PC                       ROOKS         CHARLES      NY      19009512         WEITZ & LUXENBERG, PC
REYNOLDS      JAMES R       NY      11378102                WEITZ & LUXENBERG, PC                       ROSA          FRANK        NY      ADMIN            WEITZ & LUXENBERG, PC
REYNOLDS      MICHAEL P     NY      ADMIN                   WEITZ & LUXENBERG, PC                       ROSATI        JAMES V      NY      ADMIN            WEITZ & LUXENBERG, PC
REYNOLDS      RONALD J      NY      19023710                WEITZ & LUXENBERG, PC                       ROSCIOLI      JOHN         NY      11938400         WEITZ & LUXENBERG, PC
REZAC         ROBERT G      NY      ADMIN                   WEITZ & LUXENBERG, PC                       ROSE          GARY L       DE      N15C12226ASB     WEITZ & LUXENBERG, PC
REZNIK        SAM           NY      121313-00               WEITZ & LUXENBERG, PC                       ROSE          HAROLD C     NY      ADMIN            WEITZ & LUXENBERG, PC
RHINEHART     GUY S         NY      123148-00               WEITZ & LUXENBERG, PC                       ROSE          LAVERN       NY      11938400         WEITZ & LUXENBERG, PC
RHYNE         RALPH H       PA      150403551               WEITZ & LUXENBERG, PC                       ROSE          MARC         NY      19035510         WEITZ & LUXENBERG, PC
RIBAUDO       VINCENT       NY      19019010                WEITZ & LUXENBERG, PC                       ROSE          RONALD N     NY      ADMIN            WEITZ & LUXENBERG, PC
RICCARDI      RALPH         NY      1901142014              WEITZ & LUXENBERG, PC                       ROSELLE       JOHN         NY      123223-00        WEITZ & LUXENBERG, PC
RICCI         PETER         NY      1904242013              WEITZ & LUXENBERG, PC                       ROSELLI       JOSE         NY      1904102014       WEITZ & LUXENBERG, PC
RICCOBONI     DANTE         NY      1903522015              WEITZ & LUXENBERG, PC                       ROSEN         GABRIEL      NY      ADMIN            WEITZ & LUXENBERG, PC
RICE          IRY T         NY      ADMIN                   WEITZ & LUXENBERG, PC                       ROSENBERG     LOUIS        NY      ADMIN            WEITZ & LUXENBERG, PC
RICE          MICHAEL J     NY      ADMIN                   WEITZ & LUXENBERG, PC                       ROSENBLATT    MARTIN       NY      123070-97        WEITZ & LUXENBERG, PC
RICH          GERARD A      NY      ADMIN                   WEITZ & LUXENBERG, PC                       ROSENTHAL     THOMAS       NY      ADMIN            WEITZ & LUXENBERG, PC
RICHARDS      CRAIG C       DE      N16C04206ASB            WEITZ & LUXENBERG, PC                       ROSKOSKI      EDWARD J     NY      ADMIN            WEITZ & LUXENBERG, PC
RICHARDS      GEORGE N      NY      ADMIN                   WEITZ & LUXENBERG, PC                       ROSS          RICHARD      NY      1901152012       WEITZ & LUXENBERG, PC
RICHBURG      RALEIGH       NY      19024710                WEITZ & LUXENBERG, PC                       ROSS          RODERIC A    NY      ADMIN            WEITZ & LUXENBERG, PC
RICHEY        WILLIAM K     NY      1901542017              WEITZ & LUXENBERG, PC                       ROSSI         VINCENT E    NY      19039609         WEITZ & LUXENBERG, PC
RICHMOND      DAVID J       NY      11938400                WEITZ & LUXENBERG, PC                       ROTH          ABRAHAM      NY      19043710         WEITZ & LUXENBERG, PC
RICHTER       KENNETH L     NY      ADMIN                   WEITZ & LUXENBERG, PC                       ROTH          RAYMOND      NY      ADMIN            WEITZ & LUXENBERG, PC
RICKABAUGH    DAVID L       PA      170600980               WEITZ & LUXENBERG, PC                       ROTH-MORRIS   ADELE        NY      121513-00        WEITZ & LUXENBERG, PC
RICOTTA       SALVATORE J   NY      122297-00               WEITZ & LUXENBERG, PC                       ROTHMAN       NEIL         NY      ADMIN            WEITZ & LUXENBERG, PC
RIDLING       CLARENCE E    DE      N17C01440ASB            WEITZ & LUXENBERG, PC                       ROTHWELL      ED           NY      ADMIN            WEITZ & LUXENBERG, PC
RIED          STEPHEN       NY      1904522014              WEITZ & LUXENBERG, PC                       ROUSE         DARREL L     NY      ADMIN            WEITZ & LUXENBERG, PC
RINGER        HARVEY        NY      11938400                WEITZ & LUXENBERG, PC                       ROWEDDER      DOUGLAS      NY      ADMIN            WEITZ & LUXENBERG, PC
RINGWOOD      EDWARD        NY      98-112564               WEITZ & LUXENBERG, PC                       ROWELL        KEN M        NY      ADMIN            WEITZ & LUXENBERG, PC
RINKER        MERRILL B     NY      1901792016              WEITZ & LUXENBERG, PC                       ROWINSKI      MARY T       NY      19007509         WEITZ & LUXENBERG, PC
RINOLDO       SANTA         NY      11938400                WEITZ & LUXENBERG, PC                       ROWLAND       JANE         DE      N16C02186ASB     WEITZ & LUXENBERG, PC
RIOS          ROBERT        NY      ADMIN                   WEITZ & LUXENBERG, PC                       ROYCE         LAWRENCE H   NY      1900632014       WEITZ & LUXENBERG, PC
RIOUX         EMILE W       NY      19010609                WEITZ & LUXENBERG, PC                       RUBIN         OLIVIA       NY      1904592012       WEITZ & LUXENBERG, PC
RISCILI       PATRICK       NY      00-120647               WEITZ & LUXENBERG, PC                       RUBINSON      ALBERT       NY      1904322012       WEITZ & LUXENBERG, PC
RISER         JOHN          NY      ADMIN                   WEITZ & LUXENBERG, PC                       RUBY          ROBERT       NY      ADMIN            WEITZ & LUXENBERG, PC
RISERVATO     VITO          NY      ADMIN                   WEITZ & LUXENBERG, PC                       RUDNIK        LEO J        NY      123416-00        WEITZ & LUXENBERG, PC
RITZ          AUDREY        NY      1900212014              WEITZ & LUXENBERG, PC                       RUDON         EARALD B     NY      1904002013       WEITZ & LUXENBERG, PC
RITZ          IRA           NY      1900222014              WEITZ & LUXENBERG, PC                       RUF           DONALD       NY      99-104201        WEITZ & LUXENBERG, PC
RIVADENEYRA   MARIO         NY      19037409                WEITZ & LUXENBERG, PC                       RUFFINO       SAMUEL J     NY      11938400         WEITZ & LUXENBERG, PC
RIVERA        RAMON         NY      19030509                WEITZ & LUXENBERG, PC                       RUGGIERI      JOSEPH       NY      19051911         WEITZ & LUXENBERG, PC
RIVISTO       MICHAEL       NY      19008709                WEITZ & LUXENBERG, PC                       RUGGLES       WILLIAM A    NY      19002410         WEITZ & LUXENBERG, PC
ROBARE        EUGENE P      NY      111485-98               WEITZ & LUXENBERG, PC                       RUMSEY        GERALD H     NY      00-120647        WEITZ & LUXENBERG, PC
ROBBINS       HOWARD D      DE      N16C05220ASB            WEITZ & LUXENBERG, PC                       RUOFF         WALTER M     NY      ADMIN            WEITZ & LUXENBERG, PC
ROBERTS       CHARLES L     NY      00-120897               WEITZ & LUXENBERG, PC                       RUOPOLI       JOSEPH       NY      19004909         WEITZ & LUXENBERG, PC
ROBERTSON     ROBERT H      NY      ADMIN                   WEITZ & LUXENBERG, PC                       RUOTOLO       FRANK J      NY      00-123072        WEITZ & LUXENBERG, PC

                                                                                                                                                              Appendix A - 564
                                      Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                Document Page 583 of 624
Claimant      Claimant      State                                                               Claimant       Claimant     State
Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name      First Name   Filed   Docket Number   Primary Plaintiff Counsel
RUSH          ALONZO        NY      ADMIN           WEITZ & LUXENBERG, PC                       SAYRE          MICHAEL D    NY      1902192017      WEITZ & LUXENBERG, PC
RUSH          PETER J       MS      2001-35-CV12    WEITZ & LUXENBERG, PC                       SBARRA         RAYMOND      NY      ADMIN           WEITZ & LUXENBERG, PC
RUSSELL       GEORGE        NY      ADMIN           WEITZ & LUXENBERG, PC                       SCAGLIONE      RALPH D      NY      ADMIN           WEITZ & LUXENBERG, PC
RUSSELL       JAMES L       NY      ADMIN           WEITZ & LUXENBERG, PC                       SCAINETTI      JACK P       NY      1902782013      WEITZ & LUXENBERG, PC
RUSSELL       ROBERT D      NY      ADMIN           WEITZ & LUXENBERG, PC                       SCALA          FRANK        NY      19013409        WEITZ & LUXENBERG, PC
RUSSELL       ROBERT G      NY      ADMIN           WEITZ & LUXENBERG, PC                       SCALFANI       SALVATORE    NY      1900882014      WEITZ & LUXENBERG, PC
RUSSELL       THOMAS W      NY      11938400        WEITZ & LUXENBERG, PC                       SCALZO         RAYMA        NY      108407/93       WEITZ & LUXENBERG, PC
RUSSO         ANGELO        NY      11938400        WEITZ & LUXENBERG, PC                       SCANAPICO      JOSEPH       NY      ADMIN           WEITZ & LUXENBERG, PC
RUSSO         ANGELO        NY      ADMIN           WEITZ & LUXENBERG, PC                       SCANDARIATO    GIUSEPPE     NY      119379-00       WEITZ & LUXENBERG, PC
RUSSO         FRANKLIN D    NY      ADMIN           WEITZ & LUXENBERG, PC                       SCANLON        KENNETH S    NY      1900702014      WEITZ & LUXENBERG, PC
RUSSO         JAMES M       NY      19009710        WEITZ & LUXENBERG, PC                       SCARCELLA      DOMENICK     NY      1903762015      WEITZ & LUXENBERG, PC
RUSSO         JOHN F        NY      11938400        WEITZ & LUXENBERG, PC                       SCERBO         JOSEPH       NY      ADMIN           WEITZ & LUXENBERG, PC
RUSSO         JOSEPH S      NY      ADMIN           WEITZ & LUXENBERG, PC                       SCHAAF         FRANCIS      NY      119379-00       WEITZ & LUXENBERG, PC
RUSSO         MICHELE       NY      19007111        WEITZ & LUXENBERG, PC                       SCHAEFER       EDWARD J     NY      ADMIN           WEITZ & LUXENBERG, PC
RUSSO         SEBASTIAN C   NY      1900032016      WEITZ & LUXENBERG, PC                       SCHAEFER       EDWARD T     NY      1901512015      WEITZ & LUXENBERG, PC
RUSSOMANNO    VITO          NY      19022611        WEITZ & LUXENBERG, PC                       SCHAEFER       ROBERT E     NY      19033909        WEITZ & LUXENBERG, PC
RUTKOWSKI     ALOISIUS B    NY      123416-00       WEITZ & LUXENBERG, PC                       SCHAEFER       WILLIAM T    NY      19005711        WEITZ & LUXENBERG, PC
RUTLEDGE      THOMAS        NY      1901512016      WEITZ & LUXENBERG, PC                       SCHAFER        CARL G       NY      119379-00       WEITZ & LUXENBERG, PC
RUTZELL       RAYMOND       NY      ADMIN           WEITZ & LUXENBERG, PC                       SCHECK         ANNA M       NY      121763-00       WEITZ & LUXENBERG, PC
RUVIO         JAMES R       NY      121312-00       WEITZ & LUXENBERG, PC                       SCHECTER       ROBERT       NY      ADMIN           WEITZ & LUXENBERG, PC
RYAN          DANIEL E      NY      ADMIN           WEITZ & LUXENBERG, PC                       SCHELLHAS      HERBERT H    NY      19020909        WEITZ & LUXENBERG, PC
RYAN          FRANK J       NY      ADMIN           WEITZ & LUXENBERG, PC                       SCHEMBRI       CHARLES      NY      123149-00       WEITZ & LUXENBERG, PC
RYAN          HARRY         NY      11938400        WEITZ & LUXENBERG, PC                       SCHER          PHILIP       NY      1900952016      WEITZ & LUXENBERG, PC
RYAN          JOHN          NY      ADMIN           WEITZ & LUXENBERG, PC                       SCHERMERHORN   JOHN A       NY      ADMIN           WEITZ & LUXENBERG, PC
RYAN          JOHN J        NY      ADMIN           WEITZ & LUXENBERG, PC                       SCHERMERHORN   RONALD       NY      119379-00       WEITZ & LUXENBERG, PC
RYAN          MICHAEL       NY      ADMIN           WEITZ & LUXENBERG, PC                       SCHIAVO        JAMES        NY      ADMIN           WEITZ & LUXENBERG, PC
RYAN          RONALD        NY      1901702012      WEITZ & LUXENBERG, PC                       SCHIEVINK      ROBERT F     DE      N14C04164ASB    WEITZ & LUXENBERG, PC
RYDER         HARRY         NY      11938400        WEITZ & LUXENBERG, PC                       SCHINE         DAVID        NY      ADMIN           WEITZ & LUXENBERG, PC
RYDER         KEVIN F       NY      ADMIN           WEITZ & LUXENBERG, PC                       SCHINE         DAVID C      NY      102759/94       WEITZ & LUXENBERG, PC
RYDZEWSKI     RICHARD R     NY      1900432017      WEITZ & LUXENBERG, PC                       SCHLEGEL       THOMAS E     NY      ADMIN           WEITZ & LUXENBERG, PC
RYMAL         RANDY L       DE      N13C08036ASB    WEITZ & LUXENBERG, PC                       SCHLUDE        RICHARD      NY      11008803        WEITZ & LUXENBERG, PC
SABATINI      RALPH A       NY      19043310        WEITZ & LUXENBERG, PC                       SCHMALTZ       MORTON       NY      ADMIN           WEITZ & LUXENBERG, PC
SABIN         PHILIP H      NY      90490716        WEITZ & LUXENBERG, PC                       SCHMIDT        LUCRECIA D   MS      2001-35-CV12    WEITZ & LUXENBERG, PC
SABO          GEORGE J      NY      ADMIN           WEITZ & LUXENBERG, PC                       SCHMITT        MARTIN       NY      ADMIN           WEITZ & LUXENBERG, PC
SABOL         RONALD        NY      19009910        WEITZ & LUXENBERG, PC                       SCHNEIDER      RICHARD G    NY      123416-00       WEITZ & LUXENBERG, PC
SACCO         PETER         NY      19035611        WEITZ & LUXENBERG, PC                       SCHNELL        WALTER       NY      ADMIN           WEITZ & LUXENBERG, PC
SAEVA         JOSEPH        NY      121395-00       WEITZ & LUXENBERG, PC                       SCHNITZER      MAX          NY      119379-00       WEITZ & LUXENBERG, PC
SAGE          PAUL H        NY      11938400        WEITZ & LUXENBERG, PC                       SCHOLNICK      ARNOLD       NY      122374/00       WEITZ & LUXENBERG, PC
SAHM          ROGER W       NY      1901742015      WEITZ & LUXENBERG, PC                       SCHRECK        HAROLD       NY      ADMIN           WEITZ & LUXENBERG, PC
SALISBURY     JAMES         NY      97-121941       WEITZ & LUXENBERG, PC                       SCHRETTNER     ALFRED F     NY      ADMIN           WEITZ & LUXENBERG, PC
SALISBURY     KENNETH       NY      1901622014      WEITZ & LUXENBERG, PC                       SCHROEDER      WILLIAM F    NY      1903842012      WEITZ & LUXENBERG, PC
SALISBURY     ROBERT L      NY      123076-00       WEITZ & LUXENBERG, PC                       SCHUELKE       HOWARD R     NY      121769-00       WEITZ & LUXENBERG, PC
SALMERI       PAUL F        NY      1904042013      WEITZ & LUXENBERG, PC                       SCHUETTE       HERBERT M    DE      N14C06081ASB    WEITZ & LUXENBERG, PC
SALVADORE     TARDIO        NY      00-110522       WEITZ & LUXENBERG, PC                       SCHULTE        KEN          NY      19004512        WEITZ & LUXENBERG, PC
SALZANO       FRANK G       NY      1904462014      WEITZ & LUXENBERG, PC                       SCHULTZ        HAROLD       NY      1903732015      WEITZ & LUXENBERG, PC
SALZANO       RALPH         NY      19017309        WEITZ & LUXENBERG, PC                       SCHURMANN      HAROLD J     DE      N14C01154ASB    WEITZ & LUXENBERG, PC
SAMMARTINO    PATRICK       NY      1900022014      WEITZ & LUXENBERG, PC                       SCHWAKE        WERNER       NY      ADMIN           WEITZ & LUXENBERG, PC
SAMSON        JOHN B        NY      120895-00       WEITZ & LUXENBERG, PC                       SCHWALB        ELLEN E      NY      1901242016      WEITZ & LUXENBERG, PC
SANDE         JUAN J        NY      1901052016      WEITZ & LUXENBERG, PC                       SCHWARTZ       EUGENE       NY      119379-00       WEITZ & LUXENBERG, PC
SANDER        JOSEPH T      NY      19039111        WEITZ & LUXENBERG, PC                       SCHWARZ        BERT P       NY      113098-98       WEITZ & LUXENBERG, PC
SANDERS       CHESTER B     NY      ADMIN           WEITZ & LUXENBERG, PC                       SCHWEINHART    DAVID        PA      160501323       WEITZ & LUXENBERG, PC
SANESE        PASQUALE      NY      1901902013      WEITZ & LUXENBERG, PC                       SCHWEYHER      GERHARD      NY      ADMIN           WEITZ & LUXENBERG, PC
SANFRATELLO   JOHN V        NY      ADMIN           WEITZ & LUXENBERG, PC                       SCIGLIANO      VINCENT      NY      19001809        WEITZ & LUXENBERG, PC
SANICOLA      PETER         NY      ADMIN           WEITZ & LUXENBERG, PC                       SCIORTINO      NICHOLAS     NY      ADMIN           WEITZ & LUXENBERG, PC
SANKS         CHARLIE W     NY      ADMIN           WEITZ & LUXENBERG, PC                       SCIRIA         FRANK        NY      119379-00       WEITZ & LUXENBERG, PC
SANSEVERINO   SALVATORE     NY      ADMIN           WEITZ & LUXENBERG, PC                       SCIULLO        DONATO       NY      ADMIN           WEITZ & LUXENBERG, PC
SANTAMARINA   ANTHONY       NY      1901712013      WEITZ & LUXENBERG, PC                       SCLAFANI       LAWRENCE     NY      123090-00       WEITZ & LUXENBERG, PC
SANTANGELO    JAMES         NY      ADMIN           WEITZ & LUXENBERG, PC                       SCOTT          DAWN         NY      1903052015      WEITZ & LUXENBERG, PC
SANTELLA      AMERICO       PA      160902524       WEITZ & LUXENBERG, PC                       SCOTT          EDWARD O     NY      1900822015      WEITZ & LUXENBERG, PC
SANTIAGE      JOSE A        NY      11938400        WEITZ & LUXENBERG, PC                       SCOTT          KENNETH W    DE      N17C09140ASB    WEITZ & LUXENBERG, PC
SANTORO       ANGELO        NY      530062015       WEITZ & LUXENBERG, PC                       SCOTT          LESTER G     NY      1901752012      WEITZ & LUXENBERG, PC
SANTOS        ARNOLD P      NY      1901532017      WEITZ & LUXENBERG, PC                       SCOTT          THOMAS J     NY      1901312017      WEITZ & LUXENBERG, PC
SANTUCCI      FRANK         NY      00-111129       WEITZ & LUXENBERG, PC                       SCOTTI         ANTHONY      NY      ADMIN           WEITZ & LUXENBERG, PC
SARA          ANTHONY       NY      104087-99       WEITZ & LUXENBERG, PC                       SCRANTON       JAMES        NY      119379-00       WEITZ & LUXENBERG, PC
SARA          EDWARD        NY      120899-00       WEITZ & LUXENBERG, PC                       SCRIBER        DOUGLAS      NY      119379-00       WEITZ & LUXENBERG, PC
SARDO         FRANK J       NY      ADMIN           WEITZ & LUXENBERG, PC                       SCUDIERI       COSMO        NY      19009609        WEITZ & LUXENBERG, PC
SASKIN        ARNOLD J      NY      1904002015      WEITZ & LUXENBERG, PC                       SCUDIERI       PAUL A       NY      19000110        WEITZ & LUXENBERG, PC
SASON         UZIEL         NY      1902572017      WEITZ & LUXENBERG, PC                       SCULLY         PAUL         NY      19014610        WEITZ & LUXENBERG, PC
SASONI        ISRAEL        NY      19032710        WEITZ & LUXENBERG, PC                       SEAMAN         RONALD F     NY      ADMIN           WEITZ & LUXENBERG, PC
SASSO         LEONARD J     NY      121313-00       WEITZ & LUXENBERG, PC                       SEARAGE        RAYMOND A    NY      ADMIN           WEITZ & LUXENBERG, PC
SATTAR        MOHAMMAD K    NY      1900682017      WEITZ & LUXENBERG, PC                       SEARING        ROBERT       NY      19001611        WEITZ & LUXENBERG, PC
SATTO         JOHN A        NY      1902652014      WEITZ & LUXENBERG, PC                       SEDA           ELMO         NY      1900432015      WEITZ & LUXENBERG, PC
SAVILLE       JOHN T        NY      ADMIN           WEITZ & LUXENBERG, PC                       SEGIEL         THOMAS       NY      ADMIN           WEITZ & LUXENBERG, PC
SAVOCA        NICHOLAS      NY      ADMIN           WEITZ & LUXENBERG, PC                       SEIDEL         ELMER A      NY      121304-00       WEITZ & LUXENBERG, PC
SAVOLAINEN    MAURI         NY      119379-00       WEITZ & LUXENBERG, PC                       SEKANIC        MATTHEW      NY      ADMIN           WEITZ & LUXENBERG, PC
SAYLOR        SAMUEL        DE      N16C08233ASB    WEITZ & LUXENBERG, PC                       SELBY          SAM T        NY      ADMIN           WEITZ & LUXENBERG, PC

                                                                                                                                                      Appendix A - 565
                                       Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                 Document Page 584 of 624
Claimant        Claimant     State                                                               Claimant     Claimant      State
Last Name       First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel
SELF            ELIJAH       NY      119379-00       WEITZ & LUXENBERG, PC                       SITZER       LEO           NY      ADMIN           WEITZ & LUXENBERG, PC
SELINSKY        THOMAS       NY      ADMIN           WEITZ & LUXENBERG, PC                       SIWA         NELSON A      NY      1900252014      WEITZ & LUXENBERG, PC
SELMENSBERGER   WILLIAM P    NY      122889-00       WEITZ & LUXENBERG, PC                       SIZENSKY     RAYMOND R     DE      N14C03040ASB    WEITZ & LUXENBERG, PC
SEMINARA        FRANK J      NY      1903712015      WEITZ & LUXENBERG, PC                       SKARA        ANTE          NY      ADMIN           WEITZ & LUXENBERG, PC
SENA            ANTHONY      NJ      MIDL269417AS    WEITZ & LUXENBERG, PC                       SKELTON      WANDA         CA      RG17868697      WEITZ & LUXENBERG, PC
SERIPIERO       GIACOMO      NY      19023110        WEITZ & LUXENBERG, PC                       SKINNER      HOWARD M      NY      ADMIN           WEITZ & LUXENBERG, PC
SERPA           NILO         NY      ADMIN           WEITZ & LUXENBERG, PC                       SKUGGEVIK    ARTHUR A      NY      ADMIN           WEITZ & LUXENBERG, PC
SERRANO         SALOMON      NY      1902462016      WEITZ & LUXENBERG, PC                       SKULTETY     THOMAS        NY      ADMIN           WEITZ & LUXENBERG, PC
SERRONE         UGO D        NY      19047011        WEITZ & LUXENBERG, PC                       SLAUGHTER    RAYMOND       NY      00-120644       WEITZ & LUXENBERG, PC
SESSA           SALVATORE    NY      1900942015      WEITZ & LUXENBERG, PC                       SLEGER       BOBBY         NY      ADMIN           WEITZ & LUXENBERG, PC
SESSUM          LAURENCE     NY      ADMIN           WEITZ & LUXENBERG, PC                       SLEVIN       JOSEPH        NY      119378-00       WEITZ & LUXENBERG, PC
SETTE           FRANK A      NY      ADMIN           WEITZ & LUXENBERG, PC                       SLOAN        GUY W         NY      ADMIN           WEITZ & LUXENBERG, PC
SEUFERT         GEORGE       NY      119379-00       WEITZ & LUXENBERG, PC                       SMAGALA      STANLEY S     NY      97-120916       WEITZ & LUXENBERG, PC
SEVILLIAN       ROBERT       NY      ADMIN           WEITZ & LUXENBERG, PC                       SMALL        THOMAS        NY      ADMIN           WEITZ & LUXENBERG, PC
SEWELL          JIMMY J      DE      N17C01125ASB    WEITZ & LUXENBERG, PC                       SMART        JAMES J       NY      ADMIN           WEITZ & LUXENBERG, PC
SEYMOUR         GEORGE C     NY      ADMIN           WEITZ & LUXENBERG, PC                       SMIEL        PETER A       NY      122685-00       WEITZ & LUXENBERG, PC
SEYMOUR         RUSSELL      NY      1904982013      WEITZ & LUXENBERG, PC                       SMITH        CARL R        NY      93CIV7672       WEITZ & LUXENBERG, PC
SFORZA          FRANK N      NY      ADMIN           WEITZ & LUXENBERG, PC                       SMITH        CHARLES A     NY      19023010        WEITZ & LUXENBERG, PC
SGAMBATI        GUERINO      NY      1901432016      WEITZ & LUXENBERG, PC                       SMITH        CURTIS        NY      ADMIN           WEITZ & LUXENBERG, PC
SGAMBELLURI     JOSEPH       NY      ADMIN           WEITZ & LUXENBERG, PC                       SMITH        DAVE          NY      ADMIN           WEITZ & LUXENBERG, PC
SHABAREKH       ALBERT       NY      1900352015      WEITZ & LUXENBERG, PC                       SMITH        DOYLE R       DE      N14C08122ASB    WEITZ & LUXENBERG, PC
SHAFER          JAMES A      NY      ADMIN           WEITZ & LUXENBERG, PC                       SMITH        EDWARD        NY      8116302014      WEITZ & LUXENBERG, PC
SHAMP           ALFRED E     NY      121313-00       WEITZ & LUXENBERG, PC                       SMITH        ERNEST G      NY      1902992013      WEITZ & LUXENBERG, PC
SHANAHAN        ARTHUR       NY      1900112017      WEITZ & LUXENBERG, PC                       SMITH        FREDERICK C   NY      ADMIN           WEITZ & LUXENBERG, PC
SHANER          CHARLES W    NY      19010212        WEITZ & LUXENBERG, PC                       SMITH        GARY          NY      ADMIN           WEITZ & LUXENBERG, PC
SHANSTROM       ROBERT J     NY      11853102        WEITZ & LUXENBERG, PC                       SMITH        GEORGE        NY      121768-00       WEITZ & LUXENBERG, PC
SHAW            LEWIS        NY      19018811        WEITZ & LUXENBERG, PC                       SMITH        HUGH          NY      119378-00       WEITZ & LUXENBERG, PC
SHAW            ROSA L       NY      1901912016      WEITZ & LUXENBERG, PC                       SMITH        JAMES         NY      ADMIN           WEITZ & LUXENBERG, PC
SHAWHAN         JOHN B       NY      119379-00       WEITZ & LUXENBERG, PC                       SMITH        JAMES C       NY      119378-00       WEITZ & LUXENBERG, PC
SHEA            JAMES F      NY      19000609        WEITZ & LUXENBERG, PC                       SMITH        JAMES C       NY      19032510        WEITZ & LUXENBERG, PC
SHEAHAN         KINGSTON     NY      19032509        WEITZ & LUXENBERG, PC                       SMITH        JAMES D       PA      160401256       WEITZ & LUXENBERG, PC
SHEARS          RUPERT       NY      ADMIN           WEITZ & LUXENBERG, PC                       SMITH        JAMES H       NY      93CIV7673       WEITZ & LUXENBERG, PC
SHEDLOW         STEPHEN M    NY      119379-00       WEITZ & LUXENBERG, PC                       SMITH        JAMES M       PA      130603617       WEITZ & LUXENBERG, PC
SHEEHAN         JAMES L      NY      1904252013      WEITZ & LUXENBERG, PC                       SMITH        JOEL G        DE      N16C11165ASB    WEITZ & LUXENBERG, PC
SHEFCYK         JOHN         NY      ADMIN           WEITZ & LUXENBERG, PC                       SMITH        JOHN S        NY      1901642013      WEITZ & LUXENBERG, PC
SHEFFLER        PATRICK J    NY      1903232014      WEITZ & LUXENBERG, PC                       SMITH        LAWRENCE L    NY      ADMIN           WEITZ & LUXENBERG, PC
SHENANDOAH      EDWARD       NY      ADMIN           WEITZ & LUXENBERG, PC                       SMITH        LEROY A       NY      122873-00       WEITZ & LUXENBERG, PC
SHERIDAN        CHARLES E    NY      ADMIN           WEITZ & LUXENBERG, PC                       SMITH        LESTER        NY      119378-00       WEITZ & LUXENBERG, PC
SHERRY          WILLIAM J    NY      112514-98       WEITZ & LUXENBERG, PC                       SMITH        MARY J        NY      CV005374        WEITZ & LUXENBERG, PC
SHINDLER        ROBERT C     NY      ADMIN           WEITZ & LUXENBERG, PC                       SMITH        PAUL R        NY      ADMIN           WEITZ & LUXENBERG, PC
SHIPOSKI        GEORGE J     NY      00-123073       WEITZ & LUXENBERG, PC                       SMITH        PERRY M       NY      ADMIN           WEITZ & LUXENBERG, PC
SHIRLEY         JAMES R      PA      100101967       WEITZ & LUXENBERG, PC                       SMITH        RICHARD G     NY      1902302014      WEITZ & LUXENBERG, PC
SHOCKEY         JOHNNY H     NY      ADMIN           WEITZ & LUXENBERG, PC                       SMITH        RICHARD J     NY      ADMIN           WEITZ & LUXENBERG, PC
SHOOK           TERRY E      DE      N16C01243ASB    WEITZ & LUXENBERG, PC                       SMITH        ROBERT        NY      119378-00       WEITZ & LUXENBERG, PC
SHORE           MADGE L      NY      19029511        WEITZ & LUXENBERG, PC                       SMITH        ROBERT K      NY      ADMIN           WEITZ & LUXENBERG, PC
SHORT           JOSHUA       NY      ADMIN           WEITZ & LUXENBERG, PC                       SMITH        ROBERT N      DE      N17C03095ASB    WEITZ & LUXENBERG, PC
SHUGHART        ROBERT L     PA      160503453       WEITZ & LUXENBERG, PC                       SMITH        RODERICK      NY      119378-00       WEITZ & LUXENBERG, PC
SHUSTER         DONALD       NY      ADMIN           WEITZ & LUXENBERG, PC                       SMITH        RODERICK L    NY      ADMIN           WEITZ & LUXENBERG, PC
SHUTE           GEORGE       NY      125456-00       WEITZ & LUXENBERG, PC                       SMITH        RONNIE D      NY      ADMIN           WEITZ & LUXENBERG, PC
SIBIGA          CASIMIR      NY      119379-00       WEITZ & LUXENBERG, PC                       SMITH        THOMAS M      NY      19000710        WEITZ & LUXENBERG, PC
SICKER          GERARD J     NY      ADMIN           WEITZ & LUXENBERG, PC                       SMITH        WALTER R      NY      6118682015      WEITZ & LUXENBERG, PC
SIEBHUR         CHARLES      NY      ADMIN           WEITZ & LUXENBERG, PC                       SMITH        WILLIAM       NY      19028309        WEITZ & LUXENBERG, PC
SIEDLECKI       GERSHON      NY      19051011        WEITZ & LUXENBERG, PC                       SMITH        WILLIAM C     NY      119378-00       WEITZ & LUXENBERG, PC
SIEGEL          PHILIP M     NY      ADMIN           WEITZ & LUXENBERG, PC                       SMITHLING    ALLEN M       NY      123307-97       WEITZ & LUXENBERG, PC
SIEMER          HELMUT P     NY      19024209        WEITZ & LUXENBERG, PC                       SMYTH        NORMAN T      NY      124236-00       WEITZ & LUXENBERG, PC
SIERING         DONALD E     NY      119379-00       WEITZ & LUXENBERG, PC                       SMYTH        PAUL          NY      ADMIN           WEITZ & LUXENBERG, PC
SIERP           GUSTAVE      NY      1901242015      WEITZ & LUXENBERG, PC                       SMYTH        PETER         NY      119378-00       WEITZ & LUXENBERG, PC
SIKKAS          BERNARD      NY      00-110522       WEITZ & LUXENBERG, PC                       SMYTH        THOMAS        NY      19023210        WEITZ & LUXENBERG, PC
SILEO           FRED P       NY      ADMIN           WEITZ & LUXENBERG, PC                       SMYTH        WILLIAM       NY      121392-00       WEITZ & LUXENBERG, PC
SILLINGS        HUDSON W     NY      98-110326       WEITZ & LUXENBERG, PC                       SNIDER       JAMES L       NY      1901482014      WEITZ & LUXENBERG, PC
SILVESTRI       DOMENICO     NY      ADMIN           WEITZ & LUXENBERG, PC                       SNOW         HOWARD        NY      ADMIN           WEITZ & LUXENBERG, PC
SILVESTRI       VINCENT J    NY      1901712017      WEITZ & LUXENBERG, PC                       SNYDER       FRED          PA      170803014       WEITZ & LUXENBERG, PC
SIMEONE         NICHOLAS     NY      29799/92        WEITZ & LUXENBERG, PC                       SNYDER       RALPH B       NY      00-120654       WEITZ & LUXENBERG, PC
SIMMONS         FLORENCE     NY      1902092017      WEITZ & LUXENBERG, PC                       SNYDER       WILLIAM S     NY      19024309        WEITZ & LUXENBERG, PC
SIMMS           ROBERT W     NY      ADMIN           WEITZ & LUXENBERG, PC                       SNYE         HARVEY        NY      ADMIN           WEITZ & LUXENBERG, PC
SIMONCINI       SALVATORE    NY      ADMIN           WEITZ & LUXENBERG, PC                       SOCZEK       STANLEY       NY      119378-00       WEITZ & LUXENBERG, PC
SIMONETTI       DOMINIC      NY      119830-00       WEITZ & LUXENBERG, PC                       SOHNE        ROBERT        NY      121399-00       WEITZ & LUXENBERG, PC
SIMPSON         ANTHONY C    DE      N17C04233ASB    WEITZ & LUXENBERG, PC                       SOKALSKI     JAMES J       NY      ADMIN           WEITZ & LUXENBERG, PC
SIMPSON         EDDIE J      NY      ADMIN           WEITZ & LUXENBERG, PC                       SOKOLIC      JOSEPH T      NY      ADMIN           WEITZ & LUXENBERG, PC
SIMPSON         LARRY W      NY      119379-00       WEITZ & LUXENBERG, PC                       SOKOLOWSKI   DANIEL        NY      ADMIN           WEITZ & LUXENBERG, PC
SINCLAIR        GERARD J     NY      ADMIN           WEITZ & LUXENBERG, PC                       SOLAZZO      JOSEPH        NY      1903512013      WEITZ & LUXENBERG, PC
SINGLE          HAROLD       NY      ADMIN           WEITZ & LUXENBERG, PC                       SOLAZZO      JOSEPH        NY      ADMIN           WEITZ & LUXENBERG, PC
SINGLETON       FRED         NY      ADMIN           WEITZ & LUXENBERG, PC                       SOLAZZO      MICHAEL       NY      ADMIN           WEITZ & LUXENBERG, PC
SINNOTT         JOHN J       NY      1901932014      WEITZ & LUXENBERG, PC                       SOLIDAY      LLOYD C       DE      N14C05017ASB    WEITZ & LUXENBERG, PC
SISTO           JOSEPH       NY      119379-00       WEITZ & LUXENBERG, PC                       SOLOMITA     MICHAEL       NY      1903422015      WEITZ & LUXENBERG, PC
SITORS          STANLEY J    NY      ADMIN           WEITZ & LUXENBERG, PC                       SOLOMITA     NICHOLAS      NY      122668-00       WEITZ & LUXENBERG, PC

                                                                                                                                                      Appendix A - 566
                                      Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                Document Page 585 of 624
Claimant       Claimant     State                                                               Claimant       Claimant     State
Last Name      First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name      First Name   Filed   Docket Number   Primary Plaintiff Counsel
SOLOMON        JAMES        NY      00-110522       WEITZ & LUXENBERG, PC                       STIMSON        GARY W       DE      N17C05588ASB    WEITZ & LUXENBERG, PC
SOLOMON        MICHAEL      NY      ADMIN           WEITZ & LUXENBERG, PC                       STOCK          MARTIN       NY      19019609        WEITZ & LUXENBERG, PC
SOMMO          THOMAS       NY      1903812012      WEITZ & LUXENBERG, PC                       STOCKER        HARRY A      NY      19022410        WEITZ & LUXENBERG, PC
SOPER          ALVIN J      NY      1902642017      WEITZ & LUXENBERG, PC                       STOCUM         KENNETH D    NY      98-112516       WEITZ & LUXENBERG, PC
SORANO         VINCENT J    NY      1903102015      WEITZ & LUXENBERG, PC                       STODDARD       HENRY        NY      ADMIN           WEITZ & LUXENBERG, PC
SORECA         ARTHUR L     NY      1900762014      WEITZ & LUXENBERG, PC                       STOKER         RONALD       PA      160501462       WEITZ & LUXENBERG, PC
SORECO         CARL         NY      1904922012      WEITZ & LUXENBERG, PC                       STOLARSKI      PETER C      NY      6087612017      WEITZ & LUXENBERG, PC
SORIERO        MARIO        NY      119378-00       WEITZ & LUXENBERG, PC                       STOLECKI       LEONARD J    NY      119378-00       WEITZ & LUXENBERG, PC
SOSCIA         MICHAEL      NY      ADMIN           WEITZ & LUXENBERG, PC                       STOLL          JOHN W       NY      19009009        WEITZ & LUXENBERG, PC
SOTO           EFRAIN       NY      ADMIN           WEITZ & LUXENBERG, PC                       STOREY         FRANCIS      NY      1903692014      WEITZ & LUXENBERG, PC
SOTO           ROBERT       NY      1902902012      WEITZ & LUXENBERG, PC                       STOREY         JOHN F       NY      1902832013      WEITZ & LUXENBERG, PC
SOUTHER        GRETCHEN S   NY      1901942012      WEITZ & LUXENBERG, PC                       STORM          ALBERT       NY      1902832012      WEITZ & LUXENBERG, PC
SOWA           EUGENE       NY      1904052013      WEITZ & LUXENBERG, PC                       STOUT          ARYLUS       NY      11188199        WEITZ & LUXENBERG, PC
SPAMPANATO     RALPH        NY      1901632014      WEITZ & LUXENBERG, PC                       STOYELL        JOHN J       NY      119378-00       WEITZ & LUXENBERG, PC
SPARROCK       CHARLES V    NY      19042609        WEITZ & LUXENBERG, PC                       STRACK         JOHN J       NY      ADMIN           WEITZ & LUXENBERG, PC
SPEARS         GERALD       NY      119378-00       WEITZ & LUXENBERG, PC                       STRAWSACKER    HARRY        NY      1904592014      WEITZ & LUXENBERG, PC
SPELLMAN       PATRICK      NY      119378-00       WEITZ & LUXENBERG, PC                       STREEM         JACK         NY      ADMIN           WEITZ & LUXENBERG, PC
SPERA          ROBERT       NY      97-122403       WEITZ & LUXENBERG, PC                       STREETER       VIRGIL       NY      119378-00       WEITZ & LUXENBERG, PC
SPERUGGIA      GEORGINE A   NY      1900072016      WEITZ & LUXENBERG, PC                       STREIF         CHARLES      NY      I2011001120     WEITZ & LUXENBERG, PC
SPERUGGIA      RICHARD      NY      1904332012      WEITZ & LUXENBERG, PC                       STRIANO        PHILIP       NY      ADMIN           WEITZ & LUXENBERG, PC
SPEZZACATENA   JOSEPH       NY      119378-00       WEITZ & LUXENBERG, PC                       STRICK         LOUIS R      NY      119378-00       WEITZ & LUXENBERG, PC
SPIAK          MICHAEL      NY      19045511        WEITZ & LUXENBERG, PC                       STRICKLAND     JAMES H      NY      119378-00       WEITZ & LUXENBERG, PC
SPICIJARIC     JOHN         NY      1900142016      WEITZ & LUXENBERG, PC                       STRINGER       THOMAS       NY      19044410        WEITZ & LUXENBERG, PC
SPINDLER       MICHAEL A    DE      N16C03183ASB    WEITZ & LUXENBERG, PC                       STRINGER       THOMAS       NY      ADMIN           WEITZ & LUXENBERG, PC
SPINELLI       HARRY E      NY      19047411        WEITZ & LUXENBERG, PC                       STROPE         WILLIAM H    NY      ADMIN           WEITZ & LUXENBERG, PC
SPIRO          ALLEN        NY      19045411        WEITZ & LUXENBERG, PC                       STROUD         FRANKLIN T   DE      N16C01087ASB    WEITZ & LUXENBERG, PC
SPITALIERI     VINCENT      NY      1901692016      WEITZ & LUXENBERG, PC                       STUMPF         WARREN E     NY      ADMIN           WEITZ & LUXENBERG, PC
SPITZ          JOHN F       NY      122884-00       WEITZ & LUXENBERG, PC                       STUTSMAN       HOMER        NY      1904542013      WEITZ & LUXENBERG, PC
SPIVACK        BERNARD      NY      119829-00       WEITZ & LUXENBERG, PC                       SUHANOV        VIKTOR       NY      ADMIN           WEITZ & LUXENBERG, PC
SPLAWNIK       RAYMOND J    NY      ADMIN           WEITZ & LUXENBERG, PC                       SULIK          MICHAEL J    NY      ADMIN           WEITZ & LUXENBERG, PC
SPREACKER      BILLY P      NY      ADMIN           WEITZ & LUXENBERG, PC                       SULLIVAN       CHARLES      NY      00-110522       WEITZ & LUXENBERG, PC
SPYCHALSKY     EDWARD J     NY      ADMIN           WEITZ & LUXENBERG, PC                       SULLIVAN       CHARLES T    NY      19006510        WEITZ & LUXENBERG, PC
SQUICCIARINI   ANGELO       NY      1905612012      WEITZ & LUXENBERG, PC                       SULLIVAN       EDWARD M     NY      1900622017      WEITZ & LUXENBERG, PC
SQUICCIARINI   THOMAS R     NY      119378-00       WEITZ & LUXENBERG, PC                       SULLIVAN       EUGENE J     NY      ADMIN           WEITZ & LUXENBERG, PC
SRICA          BRANKO       NY      1904452014      WEITZ & LUXENBERG, PC                       SULLIVAN       JEREMIAH P   NY      1902632014      WEITZ & LUXENBERG, PC
SRSIC          ANTON        NY      1900052017      WEITZ & LUXENBERG, PC                       SULLIVAN       JOHN         NY      119378-00       WEITZ & LUXENBERG, PC
STACHOWIAK     DELPHINE M   NY      19015509        WEITZ & LUXENBERG, PC                       SULLIVAN       JOHN         NY      1903842016      WEITZ & LUXENBERG, PC
STAFF          CHARLES E    NY      ADMIN           WEITZ & LUXENBERG, PC                       SULLIVAN       JOHN J       NY      ADMIN           WEITZ & LUXENBERG, PC
STAGLIANO      DOMINICK     NY      123308-97       WEITZ & LUXENBERG, PC                       SULLIVAN       JOSEPH M     NY      ADMIN           WEITZ & LUXENBERG, PC
STAGNITTA      SAM V        NY      ADMIN           WEITZ & LUXENBERG, PC                       SUMMA          ANTHONY      NY      ADMIN           WEITZ & LUXENBERG, PC
STAMILE        MARTIN       NY      1900152017      WEITZ & LUXENBERG, PC                       SUMMERS        PAUL E       NY      119378-00       WEITZ & LUXENBERG, PC
STAMMLER       CHARLES      NY      ADMIN           WEITZ & LUXENBERG, PC                       SUP            WILLIAM J    NY      ADMIN           WEITZ & LUXENBERG, PC
STAMPS         GEORGE       NY      ADMIN           WEITZ & LUXENBERG, PC                       SURACE         RUDOLPH T    NY      1900172014      WEITZ & LUXENBERG, PC
STANLEY        RICHARD N    NY      1904402012      WEITZ & LUXENBERG, PC                       SURIANO        POMPEO       NY      19000410        WEITZ & LUXENBERG, PC
STANTON        JAMES        NY      119378-00       WEITZ & LUXENBERG, PC                       SUSI           LAWRENCE     NY      1904412014      WEITZ & LUXENBERG, PC
STAPLES        FRED H       NY      122873-00       WEITZ & LUXENBERG, PC                       SUSINO         MICHAEL J    NY      11786300        WEITZ & LUXENBERG, PC
STAPLES        JAMES        NY      ADMIN           WEITZ & LUXENBERG, PC                       SUSINO         NATALE       NY      19030311        WEITZ & LUXENBERG, PC
STAPLETON      FREDERICK    NY      119378-00       WEITZ & LUXENBERG, PC                       SUSSI          JACK         NY      19011109        WEITZ & LUXENBERG, PC
STARK          PHILIP J     NY      00-110522       WEITZ & LUXENBERG, PC                       SUSZYNSKI      JOHN         PA      161003721       WEITZ & LUXENBERG, PC
STARK          STEVEN W     NY      1903852012      WEITZ & LUXENBERG, PC                       SUTHERLAND     ROBERT       NY      ADMIN           WEITZ & LUXENBERG, PC
STASI          PETER W      NY      ADMIN           WEITZ & LUXENBERG, PC                       SUTKIN         STANLEY      NY      19007309        WEITZ & LUXENBERG, PC
STASUIL        JOSEPH S     NY      121010-00       WEITZ & LUXENBERG, PC                       SUWALSKI       FRANK        NY      11811001        WEITZ & LUXENBERG, PC
STASZKIW       MYCHAJLO     NY      00-120654       WEITZ & LUXENBERG, PC                       SWANSON        ROBERT       NY      E1605222017     WEITZ & LUXENBERG, PC
STATILE        DANIEL M     NY      1901812016      WEITZ & LUXENBERG, PC                       SWEENEY        JAMES        NY      1902122017      WEITZ & LUXENBERG, PC
STAUDINGER     RICHARD      MS      2001-35-CV12    WEITZ & LUXENBERG, PC                       SWEENEY        THOMAS J     NY      10421208        WEITZ & LUXENBERG, PC
STEARNES       BOBBY        NY      ADMIN           WEITZ & LUXENBERG, PC                       SWEITZER       LONA J       NY      19016811        WEITZ & LUXENBERG, PC
STECHER        JAMES R      DE      N17C07129ASB    WEITZ & LUXENBERG, PC                       SWENSZKOWSKI   BERNARD      NY      121765-00       WEITZ & LUXENBERG, PC
STECKO         WILLIAM      NY      115864-00       WEITZ & LUXENBERG, PC                       SWIDERSKI      EDWARD       NY      ADMIN           WEITZ & LUXENBERG, PC
STEENBERG      MILLARD C    NY      119378-00       WEITZ & LUXENBERG, PC                       SWIFT          SHELDON      MS      2001-35-CV12    WEITZ & LUXENBERG, PC
STEFANICK      RICHARD      NY      ADMIN           WEITZ & LUXENBERG, PC                       SWINDLE        DONNIE R     NY      1905582012      WEITZ & LUXENBERG, PC
STEFANOV       NIKOLAI      NY      119378-00       WEITZ & LUXENBERG, PC                       SWINTON        JANNIE       NY      1901672013      WEITZ & LUXENBERG, PC
STEIN          VERONICA B   NY      19030810        WEITZ & LUXENBERG, PC                       SYLVIA         ALLAN        NY      1901762013      WEITZ & LUXENBERG, PC
STEIPER        JOHN C       NY      119378-00       WEITZ & LUXENBERG, PC                       SYLVIA         THOMAS       DE      N16C06143ASB    WEITZ & LUXENBERG, PC
STELLEFSON     JOHN O       NY      00-124334       WEITZ & LUXENBERG, PC                       SYMINGTON      DOUGLAS A    NY      1902822014      WEITZ & LUXENBERG, PC
STELLKE        WILLIAM      NY      1903622013      WEITZ & LUXENBERG, PC                       SZCZEPANEK     JOSEPH       NY      122681-00       WEITZ & LUXENBERG, PC
STEMPEL        BERNARD V    NY      1904792012      WEITZ & LUXENBERG, PC                       SZWED          ANTHONY      NY      00-120665       WEITZ & LUXENBERG, PC
STEMWEDE       OTTO J       NY      119378-00       WEITZ & LUXENBERG, PC                       SZYMKOWIAK     EDWARD       NY      19035909        WEITZ & LUXENBERG, PC
STEPHAN        NELSON L     NY      121389-00       WEITZ & LUXENBERG, PC                       TACCHI         ROBERT       NY      119377-00       WEITZ & LUXENBERG, PC
STEPHANY       RICHARD C    NY      10963297        WEITZ & LUXENBERG, PC                       TACKAS         JOSEPH C     NY      19017509        WEITZ & LUXENBERG, PC
STEVENER       WILLIAM H    NY      19021809        WEITZ & LUXENBERG, PC                       TADDEO         ROSE         NY      11961802        WEITZ & LUXENBERG, PC
STEVENS        FREDRICK L   NY      117843-00       WEITZ & LUXENBERG, PC                       TAGGART        HENRY        NY      120066-00       WEITZ & LUXENBERG, PC
STEVES         EDWARD D     NY      110738          WEITZ & LUXENBERG, PC                       TAGLIAMONTE    JOSEPH       NY      1901372017      WEITZ & LUXENBERG, PC
STEWARD        CHARLES      NY      ADMIN           WEITZ & LUXENBERG, PC                       TALADA         LEWIS        NY      122686-00       WEITZ & LUXENBERG, PC
STEWART        JAMES        NY      1900292013      WEITZ & LUXENBERG, PC                       TALAMINI       UMBERTO      NY      119377-00       WEITZ & LUXENBERG, PC
STILES         LEON         NY      ADMIN           WEITZ & LUXENBERG, PC                       TALARICO       ELIZABETH    NY      11532502        WEITZ & LUXENBERG, PC
STILLMAN       ALVIN        NY      93CIV7672       WEITZ & LUXENBERG, PC                       TALARICO       ELIZABETH    NY      1900922016      WEITZ & LUXENBERG, PC

                                                                                                                                                      Appendix A - 567
                                      Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                Document Page 586 of 624
Claimant      Claimant      State                                                               Claimant        Claimant          State
Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel                   Last Name       First Name        Filed   Docket Number   Primary Plaintiff Counsel
TALLEY        JAMES E       NY      ADMIN           WEITZ & LUXENBERG, PC                       TOTE            JOHN              NY      ADMIN           WEITZ & LUXENBERG, PC
TALMADGE      RAYMOND P     NY      ADMIN           WEITZ & LUXENBERG, PC                       TOTH            STEPHEN A         NY      122685-00       WEITZ & LUXENBERG, PC
TAMVAKIS      ELEFTHERIOS   NY      119160-00       WEITZ & LUXENBERG, PC                       TOURVILLE       RICHARD           NY      119377-00       WEITZ & LUXENBERG, PC
TANICO        AMELIO        NY      1902152014      WEITZ & LUXENBERG, PC                       TRACY           ARTHUR            NY      1900842011      WEITZ & LUXENBERG, PC
TANNENBAUM    BERNARD       NY      1903702014      WEITZ & LUXENBERG, PC                       TRACY           MILEN J           NY      19032709        WEITZ & LUXENBERG, PC
TANZA         GAETANO A     NY      111475-98       WEITZ & LUXENBERG, PC                       TRANFAGLIA      THOMAS A          NY      19027011        WEITZ & LUXENBERG, PC
TARALLO       SAMUEL        NY      19011010        WEITZ & LUXENBERG, PC                       TRANI           LOUIS             NY      ADMIN           WEITZ & LUXENBERG, PC
TARDUGNO      GAETANO       NY      19046111        WEITZ & LUXENBERG, PC                       TRAPASSO        RALPH             NY      ADMIN           WEITZ & LUXENBERG, PC
TAUBER        ROBERT W      NY      118675-00       WEITZ & LUXENBERG, PC                       TRAPPEN         RONALD W          NY      ADMIN           WEITZ & LUXENBERG, PC
TAYLOR        ARTHUR W      NY      19023109        WEITZ & LUXENBERG, PC                       TRAUTNER        FRANK             NY      98-112519       WEITZ & LUXENBERG, PC
TAYLOR        HENRY         NY      ADMIN           WEITZ & LUXENBERG, PC                       TRAVER          GEORGE L          NY      ADMIN           WEITZ & LUXENBERG, PC
TAYLOR        JAMES E       NY      97-122298       WEITZ & LUXENBERG, PC                       TRAVERS         RICHARD F         NY      19019709        WEITZ & LUXENBERG, PC
TAYLOR        JAMES L       NY      ADMIN           WEITZ & LUXENBERG, PC                       TRAVIS          JOHN D            NY      1904072012      WEITZ & LUXENBERG, PC
TAYLOR        JANICE C      MS      2001-35-CV12    WEITZ & LUXENBERG, PC                       TRELLA          ALLEN             NY      ADMIN           WEITZ & LUXENBERG, PC
TAYLOR        MICHAEL J     NY      101791/93       WEITZ & LUXENBERG, PC                       TRENT           FITZROY           NY      1901282015      WEITZ & LUXENBERG, PC
TAYLOR        RANSFORD      NY      19030409        WEITZ & LUXENBERG, PC                       TREVETT         ROGER             NY      119377-00       WEITZ & LUXENBERG, PC
TAYLOR        RICHARD A     NY      19025809        WEITZ & LUXENBERG, PC                       TRIMM           RONALD            NY      ADMIN           WEITZ & LUXENBERG, PC
TEBO          DEXTER E      NY      119377-00       WEITZ & LUXENBERG, PC                       TRINIDAD        JOSE              NY      ADMIN           WEITZ & LUXENBERG, PC
TEDALDI       JOSEPH        NY      ADMIN           WEITZ & LUXENBERG, PC                       TRIPPI          JOSEPH            NY      ADMIN           WEITZ & LUXENBERG, PC
TEDESCO       ANDREW A      NY      ADMIN           WEITZ & LUXENBERG, PC                       TROLIO          JOHN R            NY      ADMIN           WEITZ & LUXENBERG, PC
TEMES         BARRY         NY      1901472012      WEITZ & LUXENBERG, PC                       TROMBLEY        CHESTER L         NY      ADMIN           WEITZ & LUXENBERG, PC
TEMPLETON     GEORGE        DE      N15C04112ASB    WEITZ & LUXENBERG, PC                       TRUAX           ROBERT            NY      119377-00       WEITZ & LUXENBERG, PC
TENAGELIA     JOHN J        NY      ADMIN           WEITZ & LUXENBERG, PC                       TRUESDALE       HAYWARD           NY      ADMIN           WEITZ & LUXENBERG, PC
TENENBAUM     LYNN          NY      6056132016      WEITZ & LUXENBERG, PC                       TRUEX           MICHELLE L        NY      1903832015      WEITZ & LUXENBERG, PC
TENEROWICZ    THADDEUS      NY      ADMIN           WEITZ & LUXENBERG, PC                       TRUMBULL        RICHARD S         NY      1900842016      WEITZ & LUXENBERG, PC
TEOFRIO       ROBERT        NY      19052311        WEITZ & LUXENBERG, PC                       TRUMP           JOHN W            NY      19026909        WEITZ & LUXENBERG, PC
TERCHA        EDWARD J      NY      1903252014      WEITZ & LUXENBERG, PC                       TRUPP           STEVEN            NY      ADMIN           WEITZ & LUXENBERG, PC
TERRANO       LEON          NY      ADMIN           WEITZ & LUXENBERG, PC                       TRUXILLO        EDWIN             NY      19006411        WEITZ & LUXENBERG, PC
TERRILLION    WILSON A      NY      19027109        WEITZ & LUXENBERG, PC                       TUBB            RICHARD           NY      ADMIN           WEITZ & LUXENBERG, PC
TERRY         RAYMOND       CA      BC643288        WEITZ & LUXENBERG, PC                       TUCK            LAWRENCE          DE      N15C05161ASB    WEITZ & LUXENBERG, PC
TESSITORE     DOMINIC       NY      99-105460       WEITZ & LUXENBERG, PC                       TUCKER          BOBBY L           NY      1904152014      WEITZ & LUXENBERG, PC
TESTRAKE      JOHN A        NY      ADMIN           WEITZ & LUXENBERG, PC                       TUCKER          JAMES             NY      ADMIN           WEITZ & LUXENBERG, PC
THARP         EARL          NY      ADMIN           WEITZ & LUXENBERG, PC                       TUCKER          ROBERT E          PA      160200888       WEITZ & LUXENBERG, PC
THAW          NORMAN L      NY      1901262017      WEITZ & LUXENBERG, PC                       TUCKFELT        SONDRA M          NY      1903572012      WEITZ & LUXENBERG, PC
THEETGE       LEONARD       NY      121920-00       WEITZ & LUXENBERG, PC                       TURES           HAROLD            NY      ADMIN           WEITZ & LUXENBERG, PC
THERIAULT     CARL          DE      N16C06128ASB    WEITZ & LUXENBERG, PC                       TURLEY          JOHN              NY      119377-00       WEITZ & LUXENBERG, PC
THIBODEAU     HENRY         NY      ADMIN           WEITZ & LUXENBERG, PC                       TURNER          FRED E            NY      ADMIN           WEITZ & LUXENBERG, PC
THIELKING     DOUGLAS S     NY      122296-00       WEITZ & LUXENBERG, PC                       TURNER          JACQUELINE H      NY      11733106        WEITZ & LUXENBERG, PC
THOM          BRUCE B       NY      ADMIN           WEITZ & LUXENBERG, PC                       TURNER          JOSEPH J          NY      119377-00       WEITZ & LUXENBERG, PC
THOMAS        ALBERT        NY      ADMIN           WEITZ & LUXENBERG, PC                       TURNER          NORVIN            DE      N12C08253ASB    WEITZ & LUXENBERG, PC
THOMAS        CLYDE         MS      2001-35-CV12    WEITZ & LUXENBERG, PC                       TURNER          RICHARD           PA      100702212       WEITZ & LUXENBERG, PC
THOMAS        JOHN J        NY      ADMIN           WEITZ & LUXENBERG, PC                       TURPYN          HOWARD J          NY      121310-00       WEITZ & LUXENBERG, PC
THOMAS        JOHN W        NY      1900492014      WEITZ & LUXENBERG, PC                       TURSKY          ROBERT J          NY      ADMIN           WEITZ & LUXENBERG, PC
THOMAS        LARRY         NY      00-120654       WEITZ & LUXENBERG, PC                       TUTHILL         TODD L            NY      0227212         WEITZ & LUXENBERG, PC
THOMAS        WILLIAM M     NY      97-104375       WEITZ & LUXENBERG, PC                       TVETER          HARRY             NY      19002909        WEITZ & LUXENBERG, PC
THOMASON      ERNEST C      NY      ADMIN           WEITZ & LUXENBERG, PC                       TYLER           RICHARD           NY      ADMIN           WEITZ & LUXENBERG, PC
THOMPKINS     ALTON H       NY      119377-00       WEITZ & LUXENBERG, PC                       TYSON           MARSHALL          NY      19002810        WEITZ & LUXENBERG, PC
THOMPSON      DENNS         NY      119377-00       WEITZ & LUXENBERG, PC                       TYTELL          PETER             NY      1901352017      WEITZ & LUXENBERG, PC
THOMPSON      KENNETH       NY      119377-00       WEITZ & LUXENBERG, PC                       TZOULIS         GEORGE            NY      1904392014      WEITZ & LUXENBERG, PC
THOMPSON      ROBERT        NY      ADMIN           WEITZ & LUXENBERG, PC                       UCCI            ANTHONY           NY      ADMIN           WEITZ & LUXENBERG, PC
THORN         EDWARD        NY      1902132017      WEITZ & LUXENBERG, PC                       UCCI            FRED              NY      ADMIN           WEITZ & LUXENBERG, PC
THOROGOOD     ALLEN R       NY      19007009        WEITZ & LUXENBERG, PC                       ULRICH          WERNER R          NY      10379799        WEITZ & LUXENBERG, PC
TIMMS         MICHAEL J     NY      ADMIN           WEITZ & LUXENBERG, PC                       UNDERDOWN       RONALD            NY      19008810        WEITZ & LUXENBERG, PC
TISI          ARTHUR        NY      ADMIN           WEITZ & LUXENBERG, PC                       UNDERWOOD       LEONARD           NY      ADMIN           WEITZ & LUXENBERG, PC
TOBEY         JOHN E        NY      19021610        WEITZ & LUXENBERG, PC                       UPENIEKS        KENNETH           NY      19034411        WEITZ & LUXENBERG, PC
TOBIN         JAMES         NY      UNKNOWN         WEITZ & LUXENBERG, PC                       UPENIEKS        ROBERT H          NY      ADMIN           WEITZ & LUXENBERG, PC
TOBIN         JAMES F       NY      1901162012      WEITZ & LUXENBERG, PC                       URBAN           LOUIS E           NY      19048311        WEITZ & LUXENBERG, PC
TOBIN         RICHARD F     NY      ADMIN           WEITZ & LUXENBERG, PC                       UTAS            ALEXANDER         NY      19024809        WEITZ & LUXENBERG, PC
TODARO        ANTHONY       NY      16223/92        WEITZ & LUXENBERG, PC                       UTTARO          PETER             NY      00-110522       WEITZ & LUXENBERG, PC
TODD          WILLIAM J     NY      119377-00       WEITZ & LUXENBERG, PC                       VACCARO         FRANK A           NY      1903782014      WEITZ & LUXENBERG, PC
TOICH         BLAZ          NY      00-110522       WEITZ & LUXENBERG, PC                       VALACHOVIC      THOMAS A          NY      11031802        WEITZ & LUXENBERG, PC
TOMAKA        EDWARD        NY      19010309        WEITZ & LUXENBERG, PC                       VALCICH         VINCENT G         NY      00-114695       WEITZ & LUXENBERG, PC
TOMASELLO     ANGELO        NY      119377-00       WEITZ & LUXENBERG, PC                       VALENT          MICHAEL R         NY      121388-00       WEITZ & LUXENBERG, PC
TOMECK        PAUL J        NY      ADMIN           WEITZ & LUXENBERG, PC                       VALENTE         ANTHONY           NY      ADMIN           WEITZ & LUXENBERG, PC
TOMIKO        MATTHEW       NY      119377-00       WEITZ & LUXENBERG, PC                       VALENTE         FRANCESCO         NY      ADMIN           WEITZ & LUXENBERG, PC
TOMLINSON     WALLACE R     NY      ADMIN           WEITZ & LUXENBERG, PC                       VALENTI         FRANK A           NY      119377-00       WEITZ & LUXENBERG, PC
TOMPKINS      NORMAN R      NY      1901542016      WEITZ & LUXENBERG, PC                       VALENTI         VINCENT           NY      ADMIN           WEITZ & LUXENBERG, PC
TONEY         WILLIAM       NY      1901942013      WEITZ & LUXENBERG, PC                       VALENTINE       THOMAS            NY      618372014       WEITZ & LUXENBERG, PC
TOOGOOD       JAMES         NY      ADMIN           WEITZ & LUXENBERG, PC                       VALESTRA        JOHN C. & MAE V   NY      12168/92        WEITZ & LUXENBERG, PC
TORIAN        JAMES T       MS      2001-35-CV12    WEITZ & LUXENBERG, PC                       VALLE           ESTEBAN P         NY      119377-00       WEITZ & LUXENBERG, PC
TORINO        VICTOR        NY      19050211        WEITZ & LUXENBERG, PC                       VAN DERVOLGEN   STEPHEN           NY      19004709        WEITZ & LUXENBERG, PC
TORMEY        EDWARD        NY      1904382014      WEITZ & LUXENBERG, PC                       VAN DURME       PHILIP L          NY      1903412016      WEITZ & LUXENBERG, PC
TORNELLO      SANTO         NY      ADMIN           WEITZ & LUXENBERG, PC                       VAN HUSEN       STUART W          NY      119377-00       WEITZ & LUXENBERG, PC
TORREGGIANI   LAWRENCE      NY      1903092013      WEITZ & LUXENBERG, PC                       VAN HUSEN       STUART W          NY      ADMIN           WEITZ & LUXENBERG, PC
TORRES        AURELIO       NY      19049711        WEITZ & LUXENBERG, PC                       VAN KESTEREN    GARY              NY      1903672013      WEITZ & LUXENBERG, PC
TOTA          LOUIS M       NY      ADMIN           WEITZ & LUXENBERG, PC                       VAN STORY       RALPH E           NY      ADMIN           WEITZ & LUXENBERG, PC

                                                                                                                                                            Appendix A - 568
                                        Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                  Document Page 587 of 624
Claimant         Claimant     State                                                               Claimant       Claimant     State
Last Name        First Name   Filed   Docket Number   Primary Plaintiff Counsel                   Last Name      First Name   Filed   Docket Number   Primary Plaintiff Counsel
VAN WORMER       LEON         NY      119377-00       WEITZ & LUXENBERG, PC                       WALKER         JOHN H       NY      119376-00       WEITZ & LUXENBERG, PC
VAN WORMER       LEON         NY      ADMIN           WEITZ & LUXENBERG, PC                       WALKER         RICHARD R    DE      N13C12171ASB    WEITZ & LUXENBERG, PC
VANN             MICHAEL D    DE      N13C03077ASB    WEITZ & LUXENBERG, PC                       WALKER         WAYNE        NY      ADMIN           WEITZ & LUXENBERG, PC
VARAS            JOHN         NY      1902432016      WEITZ & LUXENBERG, PC                       WALKER SR.     WAYMAN W     NY      ADMIN           WEITZ & LUXENBERG, PC
VARELAS          ALEX         NY      ADMIN           WEITZ & LUXENBERG, PC                       WALLACE        DONALD G     DE      N17C01377ASB    WEITZ & LUXENBERG, PC
VARESE           JOSEPH J     NY      1905532012      WEITZ & LUXENBERG, PC                       WALLACK        PETER D      NY      19006409        WEITZ & LUXENBERG, PC
VARIALE          ANTHONY      NY      119377-00       WEITZ & LUXENBERG, PC                       WALLING        JAMES        NY      19040311        WEITZ & LUXENBERG, PC
VARLEY           THOMAS J     NY      1904142014      WEITZ & LUXENBERG, PC                       WALLIS         ELSTON C     NY      119376-00       WEITZ & LUXENBERG, PC
VARSANO          SABE         NY      19021909        WEITZ & LUXENBERG, PC                       WALLIS         EUGENE M     NY      119376-00       WEITZ & LUXENBERG, PC
VASHO            PHILLIP E    NY      ADMIN           WEITZ & LUXENBERG, PC                       WALPOLE        LAWRENCE E   NY      ADMIN           WEITZ & LUXENBERG, PC
VASZIL           FRANK        NY      ADMIN           WEITZ & LUXENBERG, PC                       WALSH          BERNARD      NY      97-123337       WEITZ & LUXENBERG, PC
VAUGHAN          JOHN J       NY      19005109        WEITZ & LUXENBERG, PC                       WALSH          EUGENE F     NY      19035809        WEITZ & LUXENBERG, PC
VAUGHN           WARREN V     NY      ADMIN           WEITZ & LUXENBERG, PC                       WALSH          GEORGE E     NY      1900372015      WEITZ & LUXENBERG, PC
VAUGHN           WILLIAM H    DE      N14C11040ASB    WEITZ & LUXENBERG, PC                       WALSH          JOHN E       NY      119376-00       WEITZ & LUXENBERG, PC
VEACH            RONALD E     NY      ADMIN           WEITZ & LUXENBERG, PC                       WALSH          JOHN J       NY      ADMIN           WEITZ & LUXENBERG, PC
VEDDA            JOSEPH       NY      ADMIN           WEITZ & LUXENBERG, PC                       WALSH          KENNETH G    NY      ADMIN           WEITZ & LUXENBERG, PC
VEGA             RAMON        NY      ADMIN           WEITZ & LUXENBERG, PC                       WALSH          PATRICK      NY      ADMIN           WEITZ & LUXENBERG, PC
VEITH            ROBERT       NY      ADMIN           WEITZ & LUXENBERG, PC                       WALTER         CHARLES      NY      ADMIN           WEITZ & LUXENBERG, PC
VELASCO          ARLENE B     DE      N15C03098ASB    WEITZ & LUXENBERG, PC                       WALTER         DOROTHY M    MS      2001-35-CV12    WEITZ & LUXENBERG, PC
VELAZQUEZ        EDWIN        NY      ADMIN           WEITZ & LUXENBERG, PC                       WALTERS        KRISTEN L    PA      170503439       WEITZ & LUXENBERG, PC
VELELLA          ANTHONY      NY      00-123670       WEITZ & LUXENBERG, PC                       WALTHER        ROBERT J     NY      ADMIN           WEITZ & LUXENBERG, PC
VENDOLA          MIKE         NY      ADMIN           WEITZ & LUXENBERG, PC                       WAMSLEY        KERMIT F     NY      ADMIN           WEITZ & LUXENBERG, PC
VENTURINI        JOHN F       NY      19028709        WEITZ & LUXENBERG, PC                       WAPEN          FRANCIS A    NY      119376-00       WEITZ & LUXENBERG, PC
VER HAGUE        DONALD F     NY      ADMIN           WEITZ & LUXENBERG, PC                       WARD           JOHN J       NY      ADMIN           WEITZ & LUXENBERG, PC
VERDEROSA        FRANK        NY      1901752013      WEITZ & LUXENBERG, PC                       WARD           PETER J      NY      ADMIN           WEITZ & LUXENBERG, PC
VERSER           MARTIN H     NY      ADMIN           WEITZ & LUXENBERG, PC                       WARENDA        RONALD J     NY      ADMIN           WEITZ & LUXENBERG, PC
VETERE           FRANK        NY      1902182014      WEITZ & LUXENBERG, PC                       WARNER         DEBRA        NY      1902752016      WEITZ & LUXENBERG, PC
VIDERS           WILLIAM      NY      ADMIN           WEITZ & LUXENBERG, PC                       WARNER         RICHARD E    NY      ADMIN           WEITZ & LUXENBERG, PC
VIELE            LESTER       NY      1901172015      WEITZ & LUXENBERG, PC                       WARREN         CALVIN C     NY      ADMIN           WEITZ & LUXENBERG, PC
VIELE            LESTER       NY      24508           WEITZ & LUXENBERG, PC                       WARREN         JAMES        NY      119376-00       WEITZ & LUXENBERG, PC
VIGGIANO         CHARLES A    NY      1904072013      WEITZ & LUXENBERG, PC                       WARTERS        LANETTA L    NY      19016611        WEITZ & LUXENBERG, PC
VIGNOGNA         PETER        NY      ADMIN           WEITZ & LUXENBERG, PC                       WASSERMAN      LEE          NY      1901092016      WEITZ & LUXENBERG, PC
VIKELIS          JOHN S       NY      19014410        WEITZ & LUXENBERG, PC                       WATLEY         WILLIAM      NY      1904302013      WEITZ & LUXENBERG, PC
VILECE           GEORGE G     NY      ADMIN           WEITZ & LUXENBERG, PC                       WATSON         DOUGLAS      CA      BC648169        WEITZ & LUXENBERG, PC
VILLANI          LUIGI        NY      1903792013      WEITZ & LUXENBERG, PC                       WATSON         JAMES L      NY      11260200        WEITZ & LUXENBERG, PC
VILLARI          PETER        NY      119376-00       WEITZ & LUXENBERG, PC                       WATSON         JERRY        DE      N16C01205ASB    WEITZ & LUXENBERG, PC
VILLNAVE         LEROY H      NY      ADMIN           WEITZ & LUXENBERG, PC                       WATSON         THOMAS W     NY      ADMIN           WEITZ & LUXENBERG, PC
VINCENT          OLLIE        NY      119376-00       WEITZ & LUXENBERG, PC                       WEBER          ABRAHAM      NY      98-111449       WEITZ & LUXENBERG, PC
VINCIGUERRA      GIACOMO      NY      ADMIN           WEITZ & LUXENBERG, PC                       WEBER          RAYMOND      NY      2000-10979      WEITZ & LUXENBERG, PC
VINGOE           ALBERT       NY      ADMIN           WEITZ & LUXENBERG, PC                       WEBSTER        CLIFFORD     NY      19038609        WEITZ & LUXENBERG, PC
VINTI            VINCENT J    NY      120628-00       WEITZ & LUXENBERG, PC                       WEBSTER        LADD         NY      98-110109       WEITZ & LUXENBERG, PC
VINYARD          JAMES        NY      ADMIN           WEITZ & LUXENBERG, PC                       WEBSTER        LEE          NY      1901072014      WEITZ & LUXENBERG, PC
VIOLA            LOUIS        NY      121506-00       WEITZ & LUXENBERG, PC                       WECHTER        ALBERT       NY      119376-00       WEITZ & LUXENBERG, PC
VIOLANTE         FERNANDO     NY      ADMIN           WEITZ & LUXENBERG, PC                       WEDGEWOOD      WILLIAM      NY      ADMIN           WEITZ & LUXENBERG, PC
VIRGILIO         EDWARD F     NY      1901082016      WEITZ & LUXENBERG, PC                       WEIDINGER      CHARLES W    NY      ADMIN           WEITZ & LUXENBERG, PC
VISSER           GILLES       MS      2001-35-CV12    WEITZ & LUXENBERG, PC                       WEIGEL         MARIAN       NY      1900722015      WEITZ & LUXENBERG, PC
VITALIS          THOMAS       NY      ADMIN           WEITZ & LUXENBERG, PC                       WEIGOLD        WILLIAM      NY      12109002        WEITZ & LUXENBERG, PC
VITERITTI        LUIGI        NY      19040809        WEITZ & LUXENBERG, PC                       WEIMER         CLARENCE     NY      1901922017      WEITZ & LUXENBERG, PC
VIVONA           ANTHONY      NY      19042711        WEITZ & LUXENBERG, PC                       WEIMER         PHILIP G     NY      119376-00       WEITZ & LUXENBERG, PC
VOETSCH          HAROLD       NY      19004511        WEITZ & LUXENBERG, PC                       WEISENBURGER   JAMES S      NY      119376-00       WEITZ & LUXENBERG, PC
VOLIKAS          MICHAEL      NY      1904812012      WEITZ & LUXENBERG, PC                       WEISMAN        BERNARD      NY      ADMIN           WEITZ & LUXENBERG, PC
VOLONINO         JERRY        NY      ADMIN           WEITZ & LUXENBERG, PC                       WEISS          RICHARD      NY      ADMIN           WEITZ & LUXENBERG, PC
VOLPE            JOHN J       NY      ADMIN           WEITZ & LUXENBERG, PC                       WEISS          RUTH         NY      19020110        WEITZ & LUXENBERG, PC
VON BRAUNSBERG   RONALD J     NY      1900422015      WEITZ & LUXENBERG, PC                       WEISSBACH      WILLIAM E    NY      119376-00       WEITZ & LUXENBERG, PC
VON DER HEIDE    WERNER J     NY      119376-00       WEITZ & LUXENBERG, PC                       WEISSEGGER     ROBERT A     NY      ADMIN           WEITZ & LUXENBERG, PC
VON DER VOR      JOSEPH H     NY      6039932014      WEITZ & LUXENBERG, PC                       WEISZ          BELA         NY      119376-00       WEITZ & LUXENBERG, PC
VON DOLLN        GEORGE       NY      1903372013      WEITZ & LUXENBERG, PC                       WELCH          LAWRENCE     NY      119376-00       WEITZ & LUXENBERG, PC
VONDERLIETH      HENRY        NY      19029011        WEITZ & LUXENBERG, PC                       WELCH          TOMMY G      NY      ADMIN           WEITZ & LUXENBERG, PC
VOTA             EMILE        NY      1900672015      WEITZ & LUXENBERG, PC                       WELKER         BERNARD      NY      119376-00       WEITZ & LUXENBERG, PC
VOTKE            CHARLES      NY      1903842013      WEITZ & LUXENBERG, PC                       WELLS          BOBBY G      NY      ADMIN           WEITZ & LUXENBERG, PC
VUCETICH         JAMES        NY      19026109        WEITZ & LUXENBERG, PC                       WELLS          LARRY F      NY      280414          WEITZ & LUXENBERG, PC
VUKASIN          PHILIP       NY      ADMIN           WEITZ & LUXENBERG, PC                       WELLS          ROBERT T     NY      ADMIN           WEITZ & LUXENBERG, PC
VULAJ            NIKOLLA      NY      1900552015      WEITZ & LUXENBERG, PC                       WELTER         JOSEPH       NY      98-112565       WEITZ & LUXENBERG, PC
VUOLO            PASQUALE     NY      ADMIN           WEITZ & LUXENBERG, PC                       WELZEL         DANIEL A     PA      131200016       WEITZ & LUXENBERG, PC
WAGER            LEONARD      NY      ADMIN           WEITZ & LUXENBERG, PC                       WENNBERG       FREDRICK     NY      19014309        WEITZ & LUXENBERG, PC
WAGNER           NORMAN L     NY      2011002478      WEITZ & LUXENBERG, PC                       WENTLAND       REINHOLT A   NY      99-115491       WEITZ & LUXENBERG, PC
WAGNER           RAYMOND L    NY      ADMIN           WEITZ & LUXENBERG, PC                       WENZEL         ALBERT       NY      121766-00       WEITZ & LUXENBERG, PC
WAITE            CARLTON      NY      ADMIN           WEITZ & LUXENBERG, PC                       WERLAU         ROBERT J     NY      516292017       WEITZ & LUXENBERG, PC
WAKINSHAW        ARTHUR J     NY      591237/96       WEITZ & LUXENBERG, PC                       WERN           BUDDY O      NY      1902862013      WEITZ & LUXENBERG, PC
WAKINSHAW        ARTHUR J     NY      ADMIN           WEITZ & LUXENBERG, PC                       WERNER         WILLIAM B    NY      99-108443       WEITZ & LUXENBERG, PC
WALD             RICHARD P    NY      8042352017      WEITZ & LUXENBERG, PC                       WESSELS        JANIS        NY      1902752017      WEITZ & LUXENBERG, PC
WALDEN           GEORGE       NY      119376-00       WEITZ & LUXENBERG, PC                       WESSLOCK       RONALD       NY      ADMIN           WEITZ & LUXENBERG, PC
WALDHEIM         GARY E       NY      1902922015      WEITZ & LUXENBERG, PC                       WESTERVELT     ROBERT       NY      19021410        WEITZ & LUXENBERG, PC
WALDREP          JIMMIE E     DE      N16C09225ASB    WEITZ & LUXENBERG, PC                       WESTLEY        MARIA I      NY      1902812017      WEITZ & LUXENBERG, PC
WALKER           CLIFFORD A   NY      119376-00       WEITZ & LUXENBERG, PC                       WESTON         RICHARD      NY      11571207        WEITZ & LUXENBERG, PC
WALKER           JERRY L      DE      N16C03153ASB    WEITZ & LUXENBERG, PC                       WHALEN         DENNIS M     NY      ADMIN           WEITZ & LUXENBERG, PC

                                                                                                                                                        Appendix A - 569
                                          Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                    Document Page 588 of 624
Claimant        Claimant        State                                                               Claimant      Claimant      State
Last Name       First Name      Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number   Primary Plaintiff Counsel
WHEATON         CLARE           DE      N16C02233ASB    WEITZ & LUXENBERG, PC                       WOOLSEY       RAYMOND E     NY      19036510        WEITZ & LUXENBERG, PC
WHEELER         FARON D         NY      ADMIN           WEITZ & LUXENBERG, PC                       WORTHINGTON   ROY D         NY      19030610        WEITZ & LUXENBERG, PC
WHEELER         OSCAR S         NY      103283-99       WEITZ & LUXENBERG, PC                       WOZNIAK       ARTHUR T      NY      119375-00       WEITZ & LUXENBERG, PC
WHELAN          HARRY M         DE      N14C09236ASB    WEITZ & LUXENBERG, PC                       WRIGHT        BRUCE E       NY      ADMIN           WEITZ & LUXENBERG, PC
WHELAN          WILLIAM         NY      1900552013      WEITZ & LUXENBERG, PC                       WRIGHT        CRAIG S       NY      119375-00       WEITZ & LUXENBERG, PC
WHITAKER        ROBERT          NY      122876-00       WEITZ & LUXENBERG, PC                       WRIGHT        JAMES R       NY      ADMIN           WEITZ & LUXENBERG, PC
WHITBECK        EDWARD          NY      ADMIN           WEITZ & LUXENBERG, PC                       WRIGHT        OCIE          NY      1904642013      WEITZ & LUXENBERG, PC
WHITE           GWEN            NY      1900492015      WEITZ & LUXENBERG, PC                       WRIGHT        OLLIS A       NY      121387-00       WEITZ & LUXENBERG, PC
WHITE           JAMES R         NY      1905292012      WEITZ & LUXENBERG, PC                       WRIGHT        PHILIP L      NY      ADMIN           WEITZ & LUXENBERG, PC
WHITE           JOHN K          DE      N17C07082ASB    WEITZ & LUXENBERG, PC                       WRIGHT        RUDOLPH       NY      ADMIN           WEITZ & LUXENBERG, PC
WHITE           KEVIN T         NY      ADMIN           WEITZ & LUXENBERG, PC                       WRZESINSKI    LEONARD A     NY      ADMIN           WEITZ & LUXENBERG, PC
WHITE           LESTER A        NY      121310-00       WEITZ & LUXENBERG, PC                       WYANT         EDWARD        NY      119375-00       WEITZ & LUXENBERG, PC
WHITE           LOUIS R         NY      119376-00       WEITZ & LUXENBERG, PC                       WYLDE         ARTHUR R      NY      ADMIN           WEITZ & LUXENBERG, PC
WHITEHURST      EDGAR           NY      ADMIN           WEITZ & LUXENBERG, PC                       WYLUCKI       CHESTER W     NY      ADMIN           WEITZ & LUXENBERG, PC
WHITENACK       DONALD          NY      1904202013      WEITZ & LUXENBERG, PC                       WYSOCKI       LEO A         NY      ADMIN           WEITZ & LUXENBERG, PC
WHITSON         WILLIAM D       NY      1902652013      WEITZ & LUXENBERG, PC                       XIFO          GARY A        NY      1901272014      WEITZ & LUXENBERG, PC
WICHERN         JOHN F          NY      19033209        WEITZ & LUXENBERG, PC                       YACKOWETSKY   GREG J        NY      119375-00       WEITZ & LUXENBERG, PC
WIDING          JOHN A          NY      19050711        WEITZ & LUXENBERG, PC                       YAHM          JEFFREY       NY      19016110        WEITZ & LUXENBERG, PC
WIECZOREK       KENNETH J       NY      1904062012      WEITZ & LUXENBERG, PC                       YANIS         ALBERT        NY      119375-00       WEITZ & LUXENBERG, PC
WIESE           HARLOW          NY      ADMIN           WEITZ & LUXENBERG, PC                       YANIS         WALTER P      NY      ADMIN           WEITZ & LUXENBERG, PC
WIESENBERG      ALEXANDER       NY      ADMIN           WEITZ & LUXENBERG, PC                       YANITY        NICHOLAS      NY      19006112        WEITZ & LUXENBERG, PC
WIGGINS         JIMMY           NY      1902492016      WEITZ & LUXENBERG, PC                       YARCZOWER     ARNOLD        NY      10272402        WEITZ & LUXENBERG, PC
WILBANKS        LARRY B         NY      ADMIN           WEITZ & LUXENBERG, PC                       YASSO         MICHAEL G     NY      19008812        WEITZ & LUXENBERG, PC
WILCHER         THEODORE        NY      ADMIN           WEITZ & LUXENBERG, PC                       YATES         THOMAS B      DE      N16C06078ASB    WEITZ & LUXENBERG, PC
WILDER          DICK L          NY      ADMIN           WEITZ & LUXENBERG, PC                       YATES         WALTER J      DE      N15C02163ASB    WEITZ & LUXENBERG, PC
WILEY           RICHARD K       NY      19000111        WEITZ & LUXENBERG, PC                       YENNELLA      MICHAEL       NY      119375-00       WEITZ & LUXENBERG, PC
WILKINSON       KARL J          NY      1903072015      WEITZ & LUXENBERG, PC                       YORKE         ALBERT J      NY      ADMIN           WEITZ & LUXENBERG, PC
WILLEMSSEN      DAVID L         NY      8041122017      WEITZ & LUXENBERG, PC                       YORKOWSKI     WILLIAM       NY      119375-00       WEITZ & LUXENBERG, PC
WILLIAM         COLES J         NY      119376-00       WEITZ & LUXENBERG, PC                       YOUNG         BERNARD G     NY      ADMIN           WEITZ & LUXENBERG, PC
WILLIAMS        ANTHONY M       NY      00121081        WEITZ & LUXENBERG, PC                       YOUNG         DEBRA         NY      19041409        WEITZ & LUXENBERG, PC
WILLIAMS        CHARLES E       NY      119376-00       WEITZ & LUXENBERG, PC                       YOUNG         JERRY T       NY      ADMIN           WEITZ & LUXENBERG, PC
WILLIAMS        DANNY           NY      1901942016      WEITZ & LUXENBERG, PC                       YOUNG         JOHN J        NY      ADMIN           WEITZ & LUXENBERG, PC
WILLIAMS        DONNEL G        NY      ADMIN           WEITZ & LUXENBERG, PC                       YOUNG         LAFAYETTE D   NY      00-117855       WEITZ & LUXENBERG, PC
WILLIAMS        EARL            NY      1901072015      WEITZ & LUXENBERG, PC                       YOUNG         MYRON         NY      121310-00       WEITZ & LUXENBERG, PC
WILLIAMS        FREDDIE L       NY      ADMIN           WEITZ & LUXENBERG, PC                       YOUNG         RICE          NY      ADMIN           WEITZ & LUXENBERG, PC
WILLIAMS        JOHN J          NY      ADMIN           WEITZ & LUXENBERG, PC                       YOUNG         RICHARD       NY      ADMIN           WEITZ & LUXENBERG, PC
WILLIAMS        MARY            NY      19023810        WEITZ & LUXENBERG, PC                       YOUNG         ROBERT G      NY      00-120646       WEITZ & LUXENBERG, PC
WILLIAMS        ROOSEVELT       NY      ADMIN           WEITZ & LUXENBERG, PC                       YOUNG         ROBERT G      NY      ADMIN           WEITZ & LUXENBERG, PC
WILLIAMS        SAMUEL          NY      ADMIN           WEITZ & LUXENBERG, PC                       YOUNG         THOMAS        NY      119375-00       WEITZ & LUXENBERG, PC
WILLIAMS        TED S           DE      N16C09064ASB    WEITZ & LUXENBERG, PC                       YOUNGS        ROBERT        NY      119375-00       WEITZ & LUXENBERG, PC
WILLIAMS        WELDON D        NY      19025209        WEITZ & LUXENBERG, PC                       ZABEL         ROBERT P      NY      1900352016      WEITZ & LUXENBERG, PC
WILLIAMS        WILLIS B        NY      119376-00       WEITZ & LUXENBERG, PC                       ZABLOSKI      ALEXANDER     NY      119673-00       WEITZ & LUXENBERG, PC
WILLOMON        GEORGE          NY      113647/94       WEITZ & LUXENBERG, PC                       ZABO          EDWARD W      NY      19024109        WEITZ & LUXENBERG, PC
WILSON          EARL            NY      ADMIN           WEITZ & LUXENBERG, PC                       ZACHMAN       WILLIAM       NY      1328289         WEITZ & LUXENBERG, PC
WILSON          GENE E          NY      119376-00       WEITZ & LUXENBERG, PC                       ZAK           JOHN          NY      11684500        WEITZ & LUXENBERG, PC
WILSON          GEORGE D        NY      121196-00       WEITZ & LUXENBERG, PC                       ZALECK        GERALD        NY      119375-00       WEITZ & LUXENBERG, PC
WILSON          GRETCHEN        NY      ADMIN           WEITZ & LUXENBERG, PC                       ZALESNY       STANLEY       NY      00-110522       WEITZ & LUXENBERG, PC
WILSON          LEROY E         NY      98-110125       WEITZ & LUXENBERG, PC                       ZAMBRYSKI     EDMUND P      NY      1901422014      WEITZ & LUXENBERG, PC
WILSON          RAYMOND         DE      N13C11276ASB    WEITZ & LUXENBERG, PC                       ZAMPINO       JOSEPH A      NY      ADMIN           WEITZ & LUXENBERG, PC
WILSON          WOODROW         NY      ADMIN           WEITZ & LUXENBERG, PC                       ZAMROZ        WALTER        NY      ADMIN           WEITZ & LUXENBERG, PC
WINEWSKI        FRANK           NY      119376-00       WEITZ & LUXENBERG, PC                       ZANGHETTI     MARIO         NY      6045662016      WEITZ & LUXENBERG, PC
WINFREE         LOUIS           NY      119376-00       WEITZ & LUXENBERG, PC                       ZANGRILLO     PAUL          NY      119375-00       WEITZ & LUXENBERG, PC
WINKER          CHRISTOPHER H   NY      121398-00       WEITZ & LUXENBERG, PC                       ZAVAGLIA      JOSEPH A      NY      122302-00       WEITZ & LUXENBERG, PC
WINNIE          HAROLD J        NY      98-110102       WEITZ & LUXENBERG, PC                       ZEBROWSKI     MATTHEW K     NY      119375-00       WEITZ & LUXENBERG, PC
WINTERHALTER    CLIFFORD F      NY      ADMIN           WEITZ & LUXENBERG, PC                       ZELENKA       ALAN          NY      19042809        WEITZ & LUXENBERG, PC
WINTERS         DONALD R        NY      119376-00       WEITZ & LUXENBERG, PC                       ZEMBRZYCKI    GEORGE        NY      19032309        WEITZ & LUXENBERG, PC
WISE            CLAIR           NY      ADMIN           WEITZ & LUXENBERG, PC                       ZEOLLA        PAT           NY      00-110522       WEITZ & LUXENBERG, PC
WISSE           ROBERT J        NY      19031132015     WEITZ & LUXENBERG, PC                       ZGOMBIC       JOSEPH D      NY      19021510        WEITZ & LUXENBERG, PC
WOJCIECHOWSKI   ALFRED T        NY      122670-00       WEITZ & LUXENBERG, PC                       ZIENDA        JOHN F        NY      ADMIN           WEITZ & LUXENBERG, PC
WOLF            FRANK J         NY      1902032016      WEITZ & LUXENBERG, PC                       ZIMMER        ROBERT        NY      ADMIN           WEITZ & LUXENBERG, PC
WOLF            ZEEV            NY      1904232013      WEITZ & LUXENBERG, PC                       ZIMMERMAN     GEORGE E      NY      121385-00       WEITZ & LUXENBERG, PC
WOLFE           ELWOOD          NY      2014959         WEITZ & LUXENBERG, PC                       ZIMMERMAN     JAMES T       NY      119375-00       WEITZ & LUXENBERG, PC
WOLFER          GEORGE P        NY      1900152015      WEITZ & LUXENBERG, PC                       ZIMMERMAN     JAMES T       NY      ADMIN           WEITZ & LUXENBERG, PC
WOLFF           EDWARD A        NY      00-120646       WEITZ & LUXENBERG, PC                       ZIMMERMAN     LEO           NY      1903832012      WEITZ & LUXENBERG, PC
WOLFF           JOHN P          NY      ADMIN           WEITZ & LUXENBERG, PC                       ZIMMERMAN     LESLIE R      NY      ADMIN           WEITZ & LUXENBERG, PC
WOLODKOWICZ     ANTONI          NY      ADMIN           WEITZ & LUXENBERG, PC                       ZITO          ROBERT V      NY      118844-00       WEITZ & LUXENBERG, PC
WOLOSEN         MICHAEL         NY      119375-00       WEITZ & LUXENBERG, PC                       ZOLLMAN       LOUIS         NY      19035410        WEITZ & LUXENBERG, PC
WONDERLING      ROBERT D        NY      119375-00       WEITZ & LUXENBERG, PC                       ZOLLO         LOUIS         NY      1902292013      WEITZ & LUXENBERG, PC
WOOD            CARL L          NY      121310-00       WEITZ & LUXENBERG, PC                       ZUCKERBERG    MAX           NY      ADMIN           WEITZ & LUXENBERG, PC
WOOD            CYRIL           NY      19006509        WEITZ & LUXENBERG, PC                       ZUKOWSKI      CHET          NY      ADMIN           WEITZ & LUXENBERG, PC
WOOD            GEORGE          NY      119375-00       WEITZ & LUXENBERG, PC                       ZUPKA         WALTER E      NY      ADMIN           WEITZ & LUXENBERG, PC
WOODALL         JAMES E         NY      ADMIN           WEITZ & LUXENBERG, PC                       ZUPPA         DAVID         NY      98-112525       WEITZ & LUXENBERG, PC
WOODS           TERENCE F       NY      ADMIN           WEITZ & LUXENBERG, PC                       ZURICK        ANTHONY       NY      1900272015      WEITZ & LUXENBERG, PC
WOODSIDE        ROBERT          NY      AXXXXXXXX      WEITZ & LUXENBERG, PC                       ADAMS         MAJOR         TX      95-448          WELLBORN & HOUSTON, LLP
WOODWORTH       NATHAN J        NY      119375-00       WEITZ & LUXENBERG, PC                       AUSTIN        MILLER        TX      95-448          WELLBORN & HOUSTON, LLP
WOOLSEY         E. M            NY      ADMIN           WEITZ & LUXENBERG, PC                       BAKER         MAURINE       TX      39129           WELLBORN & HOUSTON, LLP

                                                                                                                                                          Appendix A - 570
                                         Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                   Document Page 589 of 624
Claimant     Claimant          State                                                               Claimant      Claimant          State
Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name     First Name        Filed   Docket Number     Primary Plaintiff Counsel
BALDWIN      HOMER             TX      95-448          WELLBORN & HOUSTON, LLP                     RICHARD       GLENN D           TX      13163*RM00        WELLBORN & HOUSTON, LLP
BATTLE       CEPHER            TX      95-448          WELLBORN & HOUSTON, LLP                     RIVER         GM                TX      95-448            WELLBORN & HOUSTON, LLP
BELLE        JAMES W           TX      95-448          WELLBORN & HOUSTON, LLP                     ROBERSON      JAMES D           TX      98-0063           WELLBORN & HOUSTON, LLP
BICKERDIKE   GEORGE W          TX      185-99          WELLBORN & HOUSTON, LLP                     ROGERS        HILDA C           TX      96-3746-3         WELLBORN & HOUSTON, LLP
BODEN        HAZEL L. V ARMS   TX      92-495          WELLBORN & HOUSTON, LLP                     SHANNON       ERNEST            TX      96-C-580          WELLBORN & HOUSTON, LLP
BONE         BILLY J           TX      99-1419-3       WELLBORN & HOUSTON, LLP                     SMITH         BUEL              TX      00-5-54,840-D     WELLBORN & HOUSTON, LLP
BOWEN        ROBERT            TX      95-448          WELLBORN & HOUSTON, LLP                     SPRUELL       MALCOLM E         TX      96-3746-3         WELLBORN & HOUSTON, LLP
BRASHER      EUGENE S          TX      99-0563         WELLBORN & HOUSTON, LLP                     STOKES        JOE P             TX      96-C-580          WELLBORN & HOUSTON, LLP
BROOKS       JB                TX      2000-05-396     WELLBORN & HOUSTON, LLP                     STRAPP        SAMMIE JR.        TX      95-448            WELLBORN & HOUSTON, LLP
BROWN        HAROLD L          TX      2005151         WELLBORN & HOUSTON, LLP                     TAPLEY        WILLIAM R         TX      45,012-A          WELLBORN & HOUSTON, LLP
BRYANT       GEORGE            TX      95-448          WELLBORN & HOUSTON, LLP                     TAYLOR        CECIL R           TX      2000-A-079        WELLBORN & HOUSTON, LLP
BRYANT       WILLIE            TX      95-448          WELLBORN & HOUSTON, LLP                     TELEFAIR      EVERETT           TX      95-448            WELLBORN & HOUSTON, LLP
BUFFORD      MOSES             TX      95-448          WELLBORN & HOUSTON, LLP                     TEMPLETON     STERLING T. & M   TX      92-13255          WELLBORN & HOUSTON, LLP
BURGETT      JT                TX      92-2093-B       WELLBORN & HOUSTON, LLP                     THOMAS        ALTON             TX      95-448            WELLBORN & HOUSTON, LLP
BUTNER       THOMAS W. W       TX      95-448          WELLBORN & HOUSTON, LLP                     THOMAS        ANDREW            TX      00-J-0537-C       WELLBORN & HOUSTON, LLP
BYRD         RAY C             TX      12267*RM00      WELLBORN & HOUSTON, LLP                     THOMAS        CP                TX      92-495            WELLBORN & HOUSTON, LLP
CHALK        FLOYDIA E         TX      310-96          WELLBORN & HOUSTON, LLP                     TREAT         JOHNNIE G         TX      24,042            WELLBORN & HOUSTON, LLP
CHAMBERS     JAMES R           TX      36279           WELLBORN & HOUSTON, LLP                     TREVINO       MARIA E           TX      03C370            WELLBORN & HOUSTON, LLP
CHOATE       MILO J            TX      92-1181         WELLBORN & HOUSTON, LLP                     TURNER        JAY D             TX      2000-8-13782      WELLBORN & HOUSTON, LLP
CLEMENTS     HAROLD E. & GLO   TX      93-946-E        WELLBORN & HOUSTON, LLP                     VERONES       ERASMO V OWENS-   TX      94CV-0195         WELLBORN & HOUSTON, LLP
COOPER       LEROY             TX      95-448          WELLBORN & HOUSTON, LLP                     WALLACE       DARNELL           TX      92-2666-B         WELLBORN & HOUSTON, LLP
CRAWFORD     JAMES             TX      95-448          WELLBORN & HOUSTON, LLP                     WIGGINS       PLAMER            TX      95-448            WELLBORN & HOUSTON, LLP
CRENSHAW     TURNER            TX      95-448          WELLBORN & HOUSTON, LLP                     WILLIS        JAMES             TX      95-448            WELLBORN & HOUSTON, LLP
CUNNINGHAM   JOE               TX      63948           WELLBORN & HOUSTON, LLP                     WILSON        HERMAN            TX      96-C-580          WELLBORN & HOUSTON, LLP
DEBOSE       JOHN              TX      95-448          WELLBORN & HOUSTON, LLP                     WOODARD       GLORIA J          TX      99-033            WELLBORN & HOUSTON, LLP
DRAPER       ANITA             TX      95-448          WELLBORN & HOUSTON, LLP                     WOODARD       OLAN C            TX      99-033            WELLBORN & HOUSTON, LLP
EDWARDS      GEORGE L          TX      12267*RM00      WELLBORN & HOUSTON, LLP                     YOUNGBLOOD    JIMMY L           TX      00-9-55,324-D     WELLBORN & HOUSTON, LLP
EMMONS       BILLY G           TX      1993-304        WELLBORN & HOUSTON, LLP                     WILLIAMS      BOBBIE            TX      6719199002        WELLS, PURCELL & KRAATZ
EMPHREY      CHESTER           TX      95-448          WELLBORN & HOUSTON, LLP                     WILLIAMS      BOBBIE W          TX      067 194174 02     WELLS, PURCELL & KRAATZ
FAULKNER     MORGAN M          TX      01-0403         WELLBORN & HOUSTON, LLP                     ABATE         JOHN              MD      88183530          WHITEFORD, TAYLOR & PRESTON LLP
FLEMING      WALTER E          TX      1997-A-220      WELLBORN & HOUSTON, LLP                     ABENDSCHOEN   BRENT             MD      88148507          WHITEFORD, TAYLOR & PRESTON LLP
GALINDO      ISABEL J          TX      2000-8-13782    WELLBORN & HOUSTON, LLP                     ADAMS         CHARLES           MD      89069526          WHITEFORD, TAYLOR & PRESTON LLP
GALINDO      VICENTE           TX      176048RM01      WELLBORN & HOUSTON, LLP                     ADDISON       LAWRENCE L        MD      84CG211/1/211     WHITEFORD, TAYLOR & PRESTON LLP
GEHRET       LAWRENCE R        TX      92CV1067        WELLBORN & HOUSTON, LLP                     ADKINSON      CALVIN            MD      88155536          WHITEFORD, TAYLOR & PRESTON LLP
GLEASON      GLEN              TX      95-448          WELLBORN & HOUSTON, LLP                     ADY           JAMES L           MD      87CG2395/41/65    WHITEFORD, TAYLOR & PRESTON LLP
GOINS        OTHO              TX      96-3746-3       WELLBORN & HOUSTON, LLP                     ALBI          REMO N            MD      87CG2981/43/51    WHITEFORD, TAYLOR & PRESTON LLP
GREER        CERCY             TX      12267*RM00      WELLBORN & HOUSTON, LLP                     ALKIRE        GERALD R          MD      3443              WHITEFORD, TAYLOR & PRESTON LLP
GREER        PERCY             TX      12267*RM00      WELLBORN & HOUSTON, LLP                     ALLEN         JAMES A           MD      87CG3031/43/101   WHITEFORD, TAYLOR & PRESTON LLP
GRIFFITH     ROBERT            TX      95-448          WELLBORN & HOUSTON, LLP                     ANDERSON      ALFRED S          MD      89069526          WHITEFORD, TAYLOR & PRESTON LLP
GUAJARDO     AGAPITO           TX      00-09-18,462    WELLBORN & HOUSTON, LLP                     ANDERSON      EDWARD            MD      87CG1375/38/45    WHITEFORD, TAYLOR & PRESTON LLP
HAUSLER      JACK S            TX      12267*RM00      WELLBORN & HOUSTON, LLP                     ANDERSON      THOMAS            MD      90194501          WHITEFORD, TAYLOR & PRESTON LLP
HELMS        SHERA D.          TX      92-2666-B       WELLBORN & HOUSTON, LLP                     ANDRYSIAK     TIMOTHY W         MD      87CG1428/38/98    WHITEFORD, TAYLOR & PRESTON LLP
HENDERSON    JACK              TX      95-448          WELLBORN & HOUSTON, LLP                     ANGEL         EARL H            MD      88CG452/51/52     WHITEFORD, TAYLOR & PRESTON LLP
HICKS        JAMES M           TX      95-059          WELLBORN & HOUSTON, LLP                     APPELL        EDWARD C          MD      86CG1007/2/337    WHITEFORD, TAYLOR & PRESTON LLP
HIGHTOWER    MAX G             TX      2002-348        WELLBORN & HOUSTON, LLP                     ARMIGER       GEORGE F          MD      87CG3676/45/146   WHITEFORD, TAYLOR & PRESTON LLP
JACKSON      HAYWARD           TX      12267*RM00      WELLBORN & HOUSTON, LLP                     ARMSTEAD      CHARLES           MD      87163539          WHITEFORD, TAYLOR & PRESTON LLP
JIMENEZ      FRED P            TX      A-110,034       WELLBORN & HOUSTON, LLP                     ARNOLD        ROBERT P          MD      87CG3605/45/73    WHITEFORD, TAYLOR & PRESTON LLP
JONES        JAMES H           TX      99-0603         WELLBORN & HOUSTON, LLP                     ARNOLD        ROBERT P          MD      87CG3605/45/75    WHITEFORD, TAYLOR & PRESTON LLP
JONES        VICTOR R          TX      99-326          WELLBORN & HOUSTON, LLP                     ARTHUR        HOLLIE D          MD      3443              WHITEFORD, TAYLOR & PRESTON LLP
JONES        WILLIE            TX      95-448          WELLBORN & HOUSTON, LLP                     ASH           JESSE             MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP
JOYNER       JOE T             TX      33148           WELLBORN & HOUSTON, LLP                     ASH           JOHN D            MD      87181553          WHITEFORD, TAYLOR & PRESTON LLP
KAZMIR       MILTON H          TX      36,548-5        WELLBORN & HOUSTON, LLP                     ATKINSON      GERAY L           MD      88091532          WHITEFORD, TAYLOR & PRESTON LLP
KENNEDY      HERMAN T          TX      03C370          WELLBORN & HOUSTON, LLP                     ATKINSON      HOLMES A          MD      3428              WHITEFORD, TAYLOR & PRESTON LLP
KONRAD       ROBERT W. SR.     TX      95-448          WELLBORN & HOUSTON, LLP                     AUMILLER      JOHN              MD      86262084          WHITEFORD, TAYLOR & PRESTON LLP
LACOUR       EUGENE            LA      64,596-B        WELLBORN & HOUSTON, LLP                     AUTH          GEORGE T          MD      CAL90-15964       WHITEFORD, TAYLOR & PRESTON LLP
LEWIS        ROBERT            TX      95-448          WELLBORN & HOUSTON, LLP                     BACASTOW      RICHARD T         MD      87CG3047/43/117   WHITEFORD, TAYLOR & PRESTON LLP
MADDEN       JOE D. & KATHY    TX      24,042          WELLBORN & HOUSTON, LLP                     BAILEY        HURBERT P         MD      87CG3047/43/117   WHITEFORD, TAYLOR & PRESTON LLP
MANNING      EARL              TX      95-448          WELLBORN & HOUSTON, LLP                     BAILEY        JOHN T            MD      90193502          WHITEFORD, TAYLOR & PRESTON LLP
MARSHALL     TL                TX      96-3746-3       WELLBORN & HOUSTON, LLP                     BAKER         DENNIS F          MD      3443              WHITEFORD, TAYLOR & PRESTON LLP
MATTHEWS     JAMES L           TX      95-448          WELLBORN & HOUSTON, LLP                     BALINSKY      EDWARD            MD      89006508          WHITEFORD, TAYLOR & PRESTON LLP
MIX          IT                TX      95-448          WELLBORN & HOUSTON, LLP                     BANGE         DONALD H          MD      CAL90-15964       WHITEFORD, TAYLOR & PRESTON LLP
MONES        JAMES             TX      95-448          WELLBORN & HOUSTON, LLP                     BARKER        EDGAR             MD      87CG3678/45/148   WHITEFORD, TAYLOR & PRESTON LLP
MONTREAL     JUAN              TX      00-9-55,324-D   WELLBORN & HOUSTON, LLP                     BARKER        JAMES C           MD      87CG3031/43/101   WHITEFORD, TAYLOR & PRESTON LLP
MOORE        GRANT             TX      95-448          WELLBORN & HOUSTON, LLP                     BARNES        WARREN F          MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP
MORRIS       BEN               TX      95-448          WELLBORN & HOUSTON, LLP                     BARNETT       WILLIAM F         MD      88CG515/51/115    WHITEFORD, TAYLOR & PRESTON LLP
MUKE         GEORGE JR.        TX      95-448          WELLBORN & HOUSTON, LLP                     BARR          HENRY             MD      88CG466/51/66     WHITEFORD, TAYLOR & PRESTON LLP
MYERS        MICHAEL H         TX      35962-02-12     WELLBORN & HOUSTON, LLP                     BARREN        LEONARD           MD      88CG466/51/66     WHITEFORD, TAYLOR & PRESTON LLP
NICHOLAS     HERMAN F          TX      2001-084        WELLBORN & HOUSTON, LLP                     BARRETT       BOBBY L           MD      87142524          WHITEFORD, TAYLOR & PRESTON LLP
OLIVER       PHEOLIA           TX      95-448          WELLBORN & HOUSTON, LLP                     BARRETT       DONALD F          MD      87079533          WHITEFORD, TAYLOR & PRESTON LLP
PADDIE       ROY J             TX      96-3746-3       WELLBORN & HOUSTON, LLP                     BARTYCZAK     JOSEPH            MD      97255504/CX1927   WHITEFORD, TAYLOR & PRESTON LLP
PARKS        LUTHER            TX      95-448          WELLBORN & HOUSTON, LLP                     BASS          HENRY E           MD      86CG728/21/228    WHITEFORD, TAYLOR & PRESTON LLP
PELTON       JAMES O. & VIRG   TX      92CV1067        WELLBORN & HOUSTON, LLP                     BAUMAN        ROBERT L          MD      86CG3235/30/355   WHITEFORD, TAYLOR & PRESTON LLP
PEREZ        GONZALO           TX      92-337--C368    WELLBORN & HOUSTON, LLP                     BAYNES        JOHN J            MD      87CG2962/43/32    WHITEFORD, TAYLOR & PRESTON LLP
RATLIFF      TOMIE             TX      02-4-57,933-C   WELLBORN & HOUSTON, LLP                     BAYNES        WILLIAM H         MD      87CG2962/43/32    WHITEFORD, TAYLOR & PRESTON LLP
RAYMOND      WAYNE             TX      2000-265        WELLBORN & HOUSTON, LLP                     BAZZELL       FEATO L           MD      3443              WHITEFORD, TAYLOR & PRESTON LLP
REEDER       JERRY W           TX      98-1425-B       WELLBORN & HOUSTON, LLP                     BEADENKOPF    WILLIAM           MD      84CG211/1/211     WHITEFORD, TAYLOR & PRESTON LLP

                                                                                                                                                               Appendix A - 571
                                      Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                  Document Page 590 of 624
Claimant      Claimant      State                                                                 Claimant      Claimant     State
Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel                   Last Name     First Name   Filed   Docket Number      Primary Plaintiff Counsel
BEAUDET       JOHN J        MD      87CG1515/38/185   WHITEFORD, TAYLOR & PRESTON LLP             BROWN         ROBERT E     MD      87-CG-3555-45-25   WHITEFORD, TAYLOR & PRESTON LLP
BEAZLEY       OLIVER B      MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             BROWNING      WILLIAM      MD      88112518           WHITEFORD, TAYLOR & PRESTON LLP
BECK          HENRY T       MD      87CG1364/38/34    WHITEFORD, TAYLOR & PRESTON LLP             BRUBACH       RICHARD      MD      89076502           WHITEFORD, TAYLOR & PRESTON LLP
BECKER        ROBERT J      MD      86CG865/22/115    WHITEFORD, TAYLOR & PRESTON LLP             BRUFF         CHARLES M    MD      87CG1387/38/57     WHITEFORD, TAYLOR & PRESTON LLP
BECKMAN       JAMES M       MD      87CG3676/45/146   WHITEFORD, TAYLOR & PRESTON LLP             BRUFF         CHARLES M    MD      87CG2962/43/32     WHITEFORD, TAYLOR & PRESTON LLP
BEGETT        WILLIAM       MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             BRUMWELL      JOSEPH L     MD      87CG1428/38/98     WHITEFORD, TAYLOR & PRESTON LLP
BELCHER       JAMES E       MD      88211511          WHITEFORD, TAYLOR & PRESTON LLP             BUCKHEIT      WILLIAM      MD      87CG3004/43/74     WHITEFORD, TAYLOR & PRESTON LLP
BELL          JAMES M       MD      87CG3676/45/146   WHITEFORD, TAYLOR & PRESTON LLP             BUCZEK        JOHN M       MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
BENDER        OLIVER        MD      95093501          WHITEFORD, TAYLOR & PRESTON LLP             BUDERER       EDWARD A     MD      87303505           WHITEFORD, TAYLOR & PRESTON LLP
BENECEWICZ    EDWARD F      MD      87294530          WHITEFORD, TAYLOR & PRESTON LLP             BUETTNER      JOHN C       MD      89164520           WHITEFORD, TAYLOR & PRESTON LLP
BENETT        HENRY H       MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             BULL          JAMES H      MD      88211512           WHITEFORD, TAYLOR & PRESTON LLP
BENNETT       ALLEN A       MD      89006508          WHITEFORD, TAYLOR & PRESTON LLP             BULLOCK       HARVEY       MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
BENNETT       BERNARD F     MD      87142524          WHITEFORD, TAYLOR & PRESTON LLP             BURGER        CLAYTON L    MD      87CG3004/43/74     WHITEFORD, TAYLOR & PRESTON LLP
BENNETT       EDWIN         MD      87CG3047/43/117   WHITEFORD, TAYLOR & PRESTON LLP             BURGER        RICHARD D    MD      87CG3004/43/74     WHITEFORD, TAYLOR & PRESTON LLP
BENNETT       HARLEY W      MD      87CG2973/43/43    WHITEFORD, TAYLOR & PRESTON LLP             BURKE         JOHN W       MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
BENTON        GARY L        MD      87CG3080/43/150   WHITEFORD, TAYLOR & PRESTON LLP             BURRELL       ISAIAH E     MD      88225504           WHITEFORD, TAYLOR & PRESTON LLP
BENTON        HOYLE L       MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             BURTON        BRUCE        MD      89164520           WHITEFORD, TAYLOR & PRESTON LLP
BERTRAND      MELVIN J      MD      89069526          WHITEFORD, TAYLOR & PRESTON LLP             BURTON        RAYMOND J    MD      86CG864/22/114     WHITEFORD, TAYLOR & PRESTON LLP
BETHKE        PETER A       MD      89272529          WHITEFORD, TAYLOR & PRESTON LLP             BUSCEMI       MARIO        MD      88091532           WHITEFORD, TAYLOR & PRESTON LLP
BIDDISON      JOHN          MD      84CG210/1/210     WHITEFORD, TAYLOR & PRESTON LLP             BUSCHMAN      WILLIAM J    MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
BIGHAM        WILBUR M      MD      89006508          WHITEFORD, TAYLOR & PRESTON LLP             BUTCHER       KENT H       MD      87CG3603/45/73     WHITEFORD, TAYLOR & PRESTON LLP
BILDSTEIN     CHARLES J     MD      00001370          WHITEFORD, TAYLOR & PRESTON LLP             BUTLER        JOHN E       MD      99000282           WHITEFORD, TAYLOR & PRESTON LLP
BILENKE       MICHAEL       MD      89006510          WHITEFORD, TAYLOR & PRESTON LLP             BUTLER        WALTER       MD      88183530           WHITEFORD, TAYLOR & PRESTON LLP
BILLUPS       EUGENE        MD      88CG475/51/75     WHITEFORD, TAYLOR & PRESTON LLP             BUTT          JAMES A      MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
BIRTCHER      GEORGE        MD      88CG452/51/52     WHITEFORD, TAYLOR & PRESTON LLP             BUTTION       LAWRENCE J   MD      87CG2424/41/94     WHITEFORD, TAYLOR & PRESTON LLP
BISHOP        FREDDIE       MD      88050524          WHITEFORD, TAYLOR & PRESTON LLP             BUTZ          JOHN H       MD      87CG1428/38/98     WHITEFORD, TAYLOR & PRESTON LLP
BITTINGER     PAUL A        MD      3428              WHITEFORD, TAYLOR & PRESTON LLP             BYERS         FRANCIS      MD      87287540           WHITEFORD, TAYLOR & PRESTON LLP
BITTLE        JAMES A       MD      87CG1428/38/98    WHITEFORD, TAYLOR & PRESTON LLP             CAGE          JOHN C       MD      3428               WHITEFORD, TAYLOR & PRESTON LLP
BLACKMON      SPURGEON H    MD      00000199-X        WHITEFORD, TAYLOR & PRESTON LLP             CAHILL        DENNIS       MD      89164520           WHITEFORD, TAYLOR & PRESTON LLP
BLAUCH        DALE E        MD      3428              WHITEFORD, TAYLOR & PRESTON LLP             CAIN          JOAN M       MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
BLAUCH        HOMER L       MD      2971CV            WHITEFORD, TAYLOR & PRESTON LLP             CAIN          JOHN         MD      89164520           WHITEFORD, TAYLOR & PRESTON LLP
BLEDSOE       MARSHALL W    MD      24-X-01000556     WHITEFORD, TAYLOR & PRESTON LLP             CAIRENS       BILLY D      MD      87278690           WHITEFORD, TAYLOR & PRESTON LLP
BLENDY        WILLIAM H     MD      87CG1144/37/164   WHITEFORD, TAYLOR & PRESTON LLP             CALVERT       WILLIAM S    MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
BLOUNT        THOMAS        MD      90081502          WHITEFORD, TAYLOR & PRESTON LLP             CAMPBELL      HENRY        MD      87CG3678/45/148    WHITEFORD, TAYLOR & PRESTON LLP
BLUBAUGH      JOSEPH A      MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             CANAPP        MARVIN L     MD      89272529           WHITEFORD, TAYLOR & PRESTON LLP
BLUE          WILLIAM       MD      88057501          WHITEFORD, TAYLOR & PRESTON LLP             CARETTI       LOUIS S      MD      87CG735/21/235     WHITEFORD, TAYLOR & PRESTON LLP
BLUMBERG      JOSEPH        MD      87CG3576/45/46    WHITEFORD, TAYLOR & PRESTON LLP             CAROLAN       PHILIP T     MD      3443               WHITEFORD, TAYLOR & PRESTON LLP
BOATMAN       DARELL        MD      3428              WHITEFORD, TAYLOR & PRESTON LLP             CARR          ROBERT F     MD      87CG2962/43/32     WHITEFORD, TAYLOR & PRESTON LLP
BOENING       MARVIN W      MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             CARROLL       ROBERT E     MD      87CG3031/43/101    WHITEFORD, TAYLOR & PRESTON LLP
BOER          ATILLIO       MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             CARTER        RAYSTON B    MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
BOER          UMBERTO       MD      88CG466/51/66     WHITEFORD, TAYLOR & PRESTON LLP             CASEY         RICHARD N    MD      87079516           WHITEFORD, TAYLOR & PRESTON LLP
BOLANDER      WAYNE N       MD      86CG1638/26/28    WHITEFORD, TAYLOR & PRESTON LLP             CAVASINA      JAMES V      MD      87CG2406/41/76     WHITEFORD, TAYLOR & PRESTON LLP
BOLYARD       DONALD L      MD      3443              WHITEFORD, TAYLOR & PRESTON LLP             CELLITO       JOHN B       MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
BOMGARDNER    JOHN E        MD      24-X-01000556     WHITEFORD, TAYLOR & PRESTON LLP             CHATMAN       LUCIOUS E    MD      88148507           WHITEFORD, TAYLOR & PRESTON LLP
BOONE         DANIEL E      MD      88148507          WHITEFORD, TAYLOR & PRESTON LLP             CHAVIS        ROBERT L     MD      88211511           WHITEFORD, TAYLOR & PRESTON LLP
BORAM         JOHN E        MD      87278503          WHITEFORD, TAYLOR & PRESTON LLP             CHEATHAM      ROBERT L     MD      87278741           WHITEFORD, TAYLOR & PRESTON LLP
BORROR        NORWARD D     MD      3443              WHITEFORD, TAYLOR & PRESTON LLP             CHEKANSKI     EDWARD W     MD      86CG 1636 26/26    WHITEFORD, TAYLOR & PRESTON LLP
BOWEN         ALBERT E      MD      88091532          WHITEFORD, TAYLOR & PRESTON LLP             CHERRY        JOSEPH L     MD      88057511           WHITEFORD, TAYLOR & PRESTON LLP
BOWERS        FREDDIE A     MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             CHLEBDA       KAZIMIRZ     MD      88148507           WHITEFORD, TAYLOR & PRESTON LLP
BOWMAN        EDGAR G       MD      87294530          WHITEFORD, TAYLOR & PRESTON LLP             CHMIELEWSKI   EDWARD N     MD      87CG2418/41/88     WHITEFORD, TAYLOR & PRESTON LLP
BOWMAN        MERRIT M      MD      3443              WHITEFORD, TAYLOR & PRESTON LLP             CHMURA        EUGENE F     MD      88148507           WHITEFORD, TAYLOR & PRESTON LLP
BOYCE         EDWARD        MD      87CG3678/45/148   WHITEFORD, TAYLOR & PRESTON LLP             CHMURA        JOHN K       MD      87198545           WHITEFORD, TAYLOR & PRESTON LLP
BOYCE         JOHN R        MD      87294532          WHITEFORD, TAYLOR & PRESTON LLP             CHRISTAS      JAMES        MD      86CG0662/21/162    WHITEFORD, TAYLOR & PRESTON LLP
BOYD          WILLIAM       MD      87CG1371/38/41    WHITEFORD, TAYLOR & PRESTON LLP             CHRISTAS      JAMES        MD      86CG0662/21/62     WHITEFORD, TAYLOR & PRESTON LLP
BRADY         CLIFFORD D    MD      24-X-01000556     WHITEFORD, TAYLOR & PRESTON LLP             CHRISTY       ROBERT E     MD      87CG1385/38/55     WHITEFORD, TAYLOR & PRESTON LLP
BRAITHWAITE   CARL D        MD      87CG3004/43/74    WHITEFORD, TAYLOR & PRESTON LLP             CIERNIAK      EDWARD S     MD      90012548           WHITEFORD, TAYLOR & PRESTON LLP
BRANCHE       GEORGE M      MD      87CG3718/45/188   WHITEFORD, TAYLOR & PRESTON LLP             CLANTON       JAMES O      MD      88CG475/51/75      WHITEFORD, TAYLOR & PRESTON LLP
BRAWAND       EDWARD        MD      24-X-01000556     WHITEFORD, TAYLOR & PRESTON LLP             CLARK         GERALD J     MD      87114550           WHITEFORD, TAYLOR & PRESTON LLP
BRAWN         FERDINAND C   MD      84CG211/1/211     WHITEFORD, TAYLOR & PRESTON LLP             CLARK         WILLIAM H    MD      87CG1428/38/98     WHITEFORD, TAYLOR & PRESTON LLP
BREEDING      EMORY         MD      87CG3031/43/101   WHITEFORD, TAYLOR & PRESTON LLP             CLINGERMAN    OTTIS F      MD      88183530           WHITEFORD, TAYLOR & PRESTON LLP
BREEDON       WOODROW W     MD      87CG2525/41/196   WHITEFORD, TAYLOR & PRESTON LLP             COBB          THOMAS H     MD      92071513           WHITEFORD, TAYLOR & PRESTON LLP
BREHM         LAWRENCE      MD      4507              WHITEFORD, TAYLOR & PRESTON LLP             COBBS         SAMUEL L     MD      88068501           WHITEFORD, TAYLOR & PRESTON LLP
BRELSFORD     LLOYD O       MD      3428              WHITEFORD, TAYLOR & PRESTON LLP             COBIA         MILLEGAN     MD      92-150553          WHITEFORD, TAYLOR & PRESTON LLP
BRENGLE       WILLIAM I     MD      89272529          WHITEFORD, TAYLOR & PRESTON LLP             COFFMAN       CARL C       MD      4507               WHITEFORD, TAYLOR & PRESTON LLP
BREWSTER      JUNIOR C      MD      87CG3676/45/146   WHITEFORD, TAYLOR & PRESTON LLP             COLE          GEORGE F     MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
BRIGHT        JOHN C        MD      89069509          WHITEFORD, TAYLOR & PRESTON LLP             COLELLA       ANTONIO      MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
BROOKHART     WILLIAM J     MD      87CG2980/43/50    WHITEFORD, TAYLOR & PRESTON LLP             COLEMAN       EDWARD L     MD      87CG3676/45/146    WHITEFORD, TAYLOR & PRESTON LLP
BROOKS        CALVIN D      MD      87CG1522/38/192   WHITEFORD, TAYLOR & PRESTON LLP             COLLEY        JACK C       MD      87CG-3068          WHITEFORD, TAYLOR & PRESTON LLP
BROOKS        GEORGE E      MD      87100514          WHITEFORD, TAYLOR & PRESTON LLP             COLLINS       WILBUR       MD      89062542           WHITEFORD, TAYLOR & PRESTON LLP
BROOKS        THOMAS E      MD      94010501          WHITEFORD, TAYLOR & PRESTON LLP             COLLISON      KENNING T    MD      87CG3580/45/50     WHITEFORD, TAYLOR & PRESTON LLP
BROOKS        WOODLON       MD      85CG3843/1/853    WHITEFORD, TAYLOR & PRESTON LLP             COMBS         GILBERT A    MD      87CG2525/41/196    WHITEFORD, TAYLOR & PRESTON LLP
BROWN         CLIFTON E     MD      87303552          WHITEFORD, TAYLOR & PRESTON LLP             COMOTTO       ELMO J       MD      88057511           WHITEFORD, TAYLOR & PRESTON LLP
BROWN         CURTIS J      MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             COMOTTO       LEO          MD      88057511           WHITEFORD, TAYLOR & PRESTON LLP
BROWN         HAROLD L      MD      97283532          WHITEFORD, TAYLOR & PRESTON LLP             COMSTOCK      KENNETH W    MD      88183530           WHITEFORD, TAYLOR & PRESTON LLP
BROWN         PAUL          MD      88057501          WHITEFORD, TAYLOR & PRESTON LLP             CONN          CARL E       MD      3428               WHITEFORD, TAYLOR & PRESTON LLP
BROWN         PHILLIP D     MD      87CG2436/41/106   WHITEFORD, TAYLOR & PRESTON LLP             COOK          HARRY H      MD      87CG2937/43/7      WHITEFORD, TAYLOR & PRESTON LLP

                                                                                                                                                          Appendix A - 572
                                    Case 17-03105                  Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                     Document Page 591 of 624
Claimant     Claimant     State                                                                      Claimant       Claimant     State
Last Name    First Name   Filed   Docket Number          Primary Plaintiff Counsel                   Last Name      First Name   Filed   Docket Number      Primary Plaintiff Counsel
COOPER       JOHN J       MD      87303552               WHITEFORD, TAYLOR & PRESTON LLP             DUNNIGAN       JAMES V      MD      87CG3004/43/74     WHITEFORD, TAYLOR & PRESTON LLP
COPELAND     RICHARD A    MD      90026524               WHITEFORD, TAYLOR & PRESTON LLP             DURHAM         CARL E       MD      87CG2411/41/81     WHITEFORD, TAYLOR & PRESTON LLP
CORBIN       ALBERT W     MD      88CG538/51/138         WHITEFORD, TAYLOR & PRESTON LLP             EADY           LEON         MD      87CG3031/43/101    WHITEFORD, TAYLOR & PRESTON LLP
CORBITT      BILLY        MD      84CG-215               WHITEFORD, TAYLOR & PRESTON LLP             EARHART        JOHN A       MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
CORNETT      CHARLES R    MD      89104502               WHITEFORD, TAYLOR & PRESTON LLP             EBERLING       GEORGE W     MD      87CG2404/41/74     WHITEFORD, TAYLOR & PRESTON LLP
CORRELL      CALVIN       MD      86CG-1088              WHITEFORD, TAYLOR & PRESTON LLP             ECK            VERNON W     MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
CORRELL      LILLIAN H    MD      UNKNOWN                WHITEFORD, TAYLOR & PRESTON LLP             EDLER          LEWIS E      MD      94341502           WHITEFORD, TAYLOR & PRESTON LLP
COSSENTINO   WILLIAM C    MD      87CG1500/38/170        WHITEFORD, TAYLOR & PRESTON LLP             EICHELBERGER   LENNERT      MD      89062542           WHITEFORD, TAYLOR & PRESTON LLP
COUGHLIN     WILLIAM M    MD      84CG-216               WHITEFORD, TAYLOR & PRESTON LLP             EISENZOPF      RUDOLPH      MD      87CG1296/37/316    WHITEFORD, TAYLOR & PRESTON LLP
COUNTS       JESSE        MD      88103535               WHITEFORD, TAYLOR & PRESTON LLP             EISENZOPF      RUDOLPH J    MD      88183530           WHITEFORD, TAYLOR & PRESTON LLP
COUTER       PAUL H       MD      3428                   WHITEFORD, TAYLOR & PRESTON LLP             ELKINS         GLENN L      MD      4507               WHITEFORD, TAYLOR & PRESTON LLP
COVEY        WILLIAM L    MD      87CG3031/43/101        WHITEFORD, TAYLOR & PRESTON LLP             ENDRICH        JOSEPH M     MD      87100532           WHITEFORD, TAYLOR & PRESTON LLP
COX          JAMES A      MD      88155536               WHITEFORD, TAYLOR & PRESTON LLP             EULER          EDITH R      MD      89069526           WHITEFORD, TAYLOR & PRESTON LLP
COX          JOE T        MD      88057511               WHITEFORD, TAYLOR & PRESTON LLP             EVANS          JOE L        MD      99000282           WHITEFORD, TAYLOR & PRESTON LLP
COXON        WILLIAM T    MD      87CG2439/41/109        WHITEFORD, TAYLOR & PRESTON LLP             EYDELLOTH      JOHN J       MD      87CG3047/43/117    WHITEFORD, TAYLOR & PRESTON LLP
CRANFORD     FRANK        MD      87CG2488/41/158        WHITEFORD, TAYLOR & PRESTON LLP             EYLER          AUSTIN E     MD      86CG1517/25/107    WHITEFORD, TAYLOR & PRESTON LLP
CREEK        OLAN         MD      86CG1521/25/111        WHITEFORD, TAYLOR & PRESTON LLP             EYLER          RONALD E     MD      87CG3047/43/117    WHITEFORD, TAYLOR & PRESTON LLP
CREIGHTON    MARSHALL K   MD      87CG3676/45/146        WHITEFORD, TAYLOR & PRESTON LLP             FALES          WALTER J     MD      89164520           WHITEFORD, TAYLOR & PRESTON LLP
CROSON       JAMES S      MD      CAL89-04408            WHITEFORD, TAYLOR & PRESTON LLP             FARINETTI      CHARLES      MD      86CG216 1/216      WHITEFORD, TAYLOR & PRESTON LLP
CULBERTSON   BOOKER T     MD      88057511               WHITEFORD, TAYLOR & PRESTON LLP             FARRELL        JOSEPH F     MD      87CG3018/43/88     WHITEFORD, TAYLOR & PRESTON LLP
CULLISON     HERMAN A     MD      89006508               WHITEFORD, TAYLOR & PRESTON LLP             FARROW         JULIUS R     MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
CUNNINGHAM   RICHARD F    MD      87CG3013/43/83         WHITEFORD, TAYLOR & PRESTON LLP             FARVER         LEROY A      MD      88CG466/51/66      WHITEFORD, TAYLOR & PRESTON LLP
CURRY        JOHN M       MD      89062542               WHITEFORD, TAYLOR & PRESTON LLP             FAULCAN        STANLEY C    MD      88CG475/51/75      WHITEFORD, TAYLOR & PRESTON LLP
CYPRIOTIS    VASILIS      MD      89062542               WHITEFORD, TAYLOR & PRESTON LLP             FAY            JOSEPH G     MD      97353538/CX2547    WHITEFORD, TAYLOR & PRESTON LLP
DALTON       JOHN T       MD      88103535               WHITEFORD, TAYLOR & PRESTON LLP             FEAGINS        THOMAS       MD      87CG2525/41/196    WHITEFORD, TAYLOR & PRESTON LLP
DANDY        IRVIN        MD      88112518               WHITEFORD, TAYLOR & PRESTON LLP             FEGER          JAMES H      MD      24-X-01000556      WHITEFORD, TAYLOR & PRESTON LLP
DAPP         DOUGLAS L    MD      00001370               WHITEFORD, TAYLOR & PRESTON LLP             FERRANTE       RAYMOND S    MD      88057511           WHITEFORD, TAYLOR & PRESTON LLP
DARDEN       RALPH E      MD      88211511               WHITEFORD, TAYLOR & PRESTON LLP             FERRARE        MITCHELL J   MD      87CG1500/38/170    WHITEFORD, TAYLOR & PRESTON LLP
DAUSES       JOSEPH F     MD      87079511               WHITEFORD, TAYLOR & PRESTON LLP             FERRARI        BENITO O     MD      24X98112501CX789   WHITEFORD, TAYLOR & PRESTON LLP
DAVIDSON     THOMAS S     MD      3443                   WHITEFORD, TAYLOR & PRESTON LLP             FERRETTI       PASCHAL C    MD      87CG3678/45/148    WHITEFORD, TAYLOR & PRESTON LLP
DAVIS        EARL L       MD      88155536               WHITEFORD, TAYLOR & PRESTON LLP             FIKE           WILBUR W     MD      88183530           WHITEFORD, TAYLOR & PRESTON LLP
DAVIS        FLOYD C      MD      87CG3031/43/101        WHITEFORD, TAYLOR & PRESTON LLP             FILKOSKY       ROBERT W     MD      4507               WHITEFORD, TAYLOR & PRESTON LLP
DAVIS        KENNETH W    MD      89069526               WHITEFORD, TAYLOR & PRESTON LLP             FINCH          JAMES        MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
DAVIS        WILBUR       MD      87CG1500/38/170        WHITEFORD, TAYLOR & PRESTON LLP             FIORENZA       VICTOR       MD      87CG3678/45/148    WHITEFORD, TAYLOR & PRESTON LLP
DAVIS        WILLIAM C    MD      96116501               WHITEFORD, TAYLOR & PRESTON LLP             FIQUE          ROBERT L     MD      89006508           WHITEFORD, TAYLOR & PRESTON LLP
DAVIS        WILLIAM J    MD      98-169506              WHITEFORD, TAYLOR & PRESTON LLP             FISCHER        DAVID D      MD      89062542           WHITEFORD, TAYLOR & PRESTON LLP
DAVIS        WILLIAM T    MD      24-X-01000556          WHITEFORD, TAYLOR & PRESTON LLP             FITZPATRICK    FRANCIS J    MD      86CG1013/23/43     WHITEFORD, TAYLOR & PRESTON LLP
DAVIS        WILSON       MD      88CG475/51/75          WHITEFORD, TAYLOR & PRESTON LLP             FLANAGAN       STEWART O    MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
DAWSON       ALVY J       MD      87CG3047/43/117        WHITEFORD, TAYLOR & PRESTON LLP             FLANARY        DOUGLAS R    MD      87CG3047/43/117    WHITEFORD, TAYLOR & PRESTON LLP
DAWSON       CHARLES L    MD      92230503               WHITEFORD, TAYLOR & PRESTON LLP             FLEEGAL        JAMES        MD      87CG3718/45/188    WHITEFORD, TAYLOR & PRESTON LLP
DAWSON       MATTHEW      MD      92-150553              WHITEFORD, TAYLOR & PRESTON LLP             FORBECK        EARL J       MD      84CG209/1/209      WHITEFORD, TAYLOR & PRESTON LLP
DEAN         NORMAN L     MD      87CG1374/38/44         WHITEFORD, TAYLOR & PRESTON LLP             FORBES         JOSEPH W     MD      89069526           WHITEFORD, TAYLOR & PRESTON LLP
DEAN         RUSSELL M    MD      24-X-01000556          WHITEFORD, TAYLOR & PRESTON LLP             FORNEY         NELLO L      MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
DEBELUIS     JAMES G      MD      87CG3004/43/74         WHITEFORD, TAYLOR & PRESTON LLP             FORTE          MARVIN H     MD      87CG2962/43/32     WHITEFORD, TAYLOR & PRESTON LLP
DECARLO      ANGELO       MD      88CG515/51/115         WHITEFORD, TAYLOR & PRESTON LLP             FOSTER         JOE          MD      87181553           WHITEFORD, TAYLOR & PRESTON LLP
DEFEO        VICTOR       MD      88155536               WHITEFORD, TAYLOR & PRESTON LLP             FOSTER         LAWRENCE D   MD      24-X-01000556      WHITEFORD, TAYLOR & PRESTON LLP
DEMARCO      JAMES        MD      UNKNOWN                WHITEFORD, TAYLOR & PRESTON LLP             FOX            BERNARD      MD      89164520           WHITEFORD, TAYLOR & PRESTON LLP
DEMBOSKY     DORIS        MD      96124505               WHITEFORD, TAYLOR & PRESTON LLP             FRACASSI       ANTHONY      MD      86CG1495/25/85     WHITEFORD, TAYLOR & PRESTON LLP
DEMIR        OSMAN K      MD      87352501               WHITEFORD, TAYLOR & PRESTON LLP             FRANCOIS       ANDRE J      MD      86CG638/21/138     WHITEFORD, TAYLOR & PRESTON LLP
DERRY        MELVIN L     MD      87278586               WHITEFORD, TAYLOR & PRESTON LLP             FRANK          ERIC J       MD      86CG1519/25/109    WHITEFORD, TAYLOR & PRESTON LLP
DESANTIS     ENZO         MD      87CG-2440              WHITEFORD, TAYLOR & PRESTON LLP             FREEMAN        JOHNNIE      MD      87CG3031/43/101    WHITEFORD, TAYLOR & PRESTON LLP
DETRICK      PAUL J       MD      3443                   WHITEFORD, TAYLOR & PRESTON LLP             FREUND         WILLIAM F    MD      87CG2415/41/85     WHITEFORD, TAYLOR & PRESTON LLP
DIEM         JOSEPH W     MD      UNKNOWN                WHITEFORD, TAYLOR & PRESTON LLP             FRIEND         CARL J       MD      86CG1012/23/42     WHITEFORD, TAYLOR & PRESTON LLP
DIETRICH     JOHN L       MD      89006508               WHITEFORD, TAYLOR & PRESTON LLP             FRISCH         JOHN C       MD      89272529           WHITEFORD, TAYLOR & PRESTON LLP
DIETRICH     RAYMOND L    MD      87CG3664/45/134        WHITEFORD, TAYLOR & PRESTON LLP             FROCK          JOHN M       MD      90206511           WHITEFORD, TAYLOR & PRESTON LLP
DINEHART     LLOYD W      MD      90012548               WHITEFORD, TAYLOR & PRESTON LLP             FRYE           ATHIE F      MD      CAL90-15964        WHITEFORD, TAYLOR & PRESTON LLP
DISHAROON    JOANNE R     MD      99000282               WHITEFORD, TAYLOR & PRESTON LLP             FUDGE          GERALD       MD      86290030           WHITEFORD, TAYLOR & PRESTON LLP
DIXON        JAMES A      MD      87CG2434/41/104        WHITEFORD, TAYLOR & PRESTON LLP             FUDGE          TOLLIE       MD      86CG983/23/13      WHITEFORD, TAYLOR & PRESTON LLP
DOCKERY      ERNEST B     MD      UNKNOWN                WHITEFORD, TAYLOR & PRESTON LLP             FUTRELL        HERMAN L     MD      90026524           WHITEFORD, TAYLOR & PRESTON LLP
DODSON       WILLIAM E    MD      87CG1426/38/96         WHITEFORD, TAYLOR & PRESTON LLP             GALLOWAY       MELVIN N     MD      92-150553          WHITEFORD, TAYLOR & PRESTON LLP
DODSON       WILLIAM E    MD      UNKNOWN                WHITEFORD, TAYLOR & PRESTON LLP             GALSTER        ROBERT       MD      88CG515/51/115     WHITEFORD, TAYLOR & PRESTON LLP
DOLLY        ARLIE B      MD      3443                   WHITEFORD, TAYLOR & PRESTON LLP             GARCIA         GEORGE R     MD      86CG1591/25/181    WHITEFORD, TAYLOR & PRESTON LLP
DOLLY        ROBERT L     MD      4507                   WHITEFORD, TAYLOR & PRESTON LLP             GARLITZ        GILBERT T    MD      3443               WHITEFORD, TAYLOR & PRESTON LLP
DONA         MARIO        MD      87CG1477/38/147        WHITEFORD, TAYLOR & PRESTON LLP             GARTRELL       KENNETH W.   MD      87CG2984/43/54     WHITEFORD, TAYLOR & PRESTON LLP
DOONAN       EDWARD F     MD      87CG3599/45/69         WHITEFORD, TAYLOR & PRESTON LLP             GEORGE         RONALD W     MD      87CG842/36/212     WHITEFORD, TAYLOR & PRESTON LLP
DORER        FRANK W      MD      87CG2435/41/105ACAND   WHITEFORD, TAYLOR & PRESTON LLP             GEPHARDT       EDWARD J     MD      88077537           WHITEFORD, TAYLOR & PRESTON LLP
DORER        FRANK W      MD      87CG2435/41/105PHC     WHITEFORD, TAYLOR & PRESTON LLP             GEPPI          JOSEPH A     MD      88CG515/51/115     WHITEFORD, TAYLOR & PRESTON LLP
DOUGHERTY    EDWARD C     MD      87CG3031/43/101        WHITEFORD, TAYLOR & PRESTON LLP             GERMAN         GARRETT L    MD      87CG3676/45/146    WHITEFORD, TAYLOR & PRESTON LLP
DOUGLAS      PHILIP       MD      89062542               WHITEFORD, TAYLOR & PRESTON LLP             GERMAN         WILLIAM F    MD      87CG2402/41/72     WHITEFORD, TAYLOR & PRESTON LLP
DOVE         WILLIAM H    MD      87CG2433/41/103        WHITEFORD, TAYLOR & PRESTON LLP             GETZ           HOWARD H     MD      87CG1500/38/170    WHITEFORD, TAYLOR & PRESTON LLP
DOXZON       MELVIN       MD      87CG3700/45/170        WHITEFORD, TAYLOR & PRESTON LLP             GIBSON         FREDDIE L    MD      87278586           WHITEFORD, TAYLOR & PRESTON LLP
DUERLING     JAMES        MD      89062542               WHITEFORD, TAYLOR & PRESTON LLP             GIBSON         JAMES        MD      88057501           WHITEFORD, TAYLOR & PRESTON LLP
DUFFIELD     MARVIN       MD      88211512               WHITEFORD, TAYLOR & PRESTON LLP             GIBSON         JOHN B       MD      87CG2405/41/75     WHITEFORD, TAYLOR & PRESTON LLP
DULSKI       ANTHONY S    MD      UNKNOWN                WHITEFORD, TAYLOR & PRESTON LLP             GIBSON         LEON T       MD      94341502           WHITEFORD, TAYLOR & PRESTON LLP
DUNCAN       MAHLON L     MD      CAL89-04408            WHITEFORD, TAYLOR & PRESTON LLP             GILBERT        CLIFFORD A   MD      87CG2408/41/78     WHITEFORD, TAYLOR & PRESTON LLP
DUNN         CLIFTON F    MD      88057501               WHITEFORD, TAYLOR & PRESTON LLP             GISCHEL        JOHN         MD      87CG1393/38/63     WHITEFORD, TAYLOR & PRESTON LLP

                                                                                                                                                              Appendix A - 573
                                    Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42             Desc Main
                                                                                Document Page 592 of 624
Claimant     Claimant     State                                                                 Claimant    Claimant     State
Last Name    First Name   Filed   Docket Number     Primary Plaintiff Counsel                   Last Name   First Name   Filed   Docket Number      Primary Plaintiff Counsel
GLASS        GEORGE V     MD      86CG1642/26/32    WHITEFORD, TAYLOR & PRESTON LLP             HILS        ANDREW       MD      88183530           WHITEFORD, TAYLOR & PRESTON LLP
GMUREK       JOHN A       MD      86CG-3236         WHITEFORD, TAYLOR & PRESTON LLP             HINES       ROBERT E     MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
GOLABIESKI   RICHARD M    MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             HINKE       CLARENCE H   MD      87CG3596/45/66     WHITEFORD, TAYLOR & PRESTON LLP
GOODMAN      CHARLES      MD      87CG3031/43/101   WHITEFORD, TAYLOR & PRESTON LLP             HIRONS      RAY J        MD      88CG515/51/115     WHITEFORD, TAYLOR & PRESTON LLP
GOODSON      THOMAS C     MD      87058552          WHITEFORD, TAYLOR & PRESTON LLP             HIRSCH      ILSE W       MD      99002064           WHITEFORD, TAYLOR & PRESTON LLP
GOULART      WILLIAM L    MD      00001370          WHITEFORD, TAYLOR & PRESTON LLP             HIRSCH      KURT         MD      96082520           WHITEFORD, TAYLOR & PRESTON LLP
GRAHAM       RAYMOND F    MD      3428              WHITEFORD, TAYLOR & PRESTON LLP             HIRSCH      RICHARD E    MD      87CG3676/45/146    WHITEFORD, TAYLOR & PRESTON LLP
GRASER       WILLIAM T    MD      87CG1210/37/230   WHITEFORD, TAYLOR & PRESTON LLP             HOBEL       ROBERT T     MD      3443               WHITEFORD, TAYLOR & PRESTON LLP
GRATZ        HUGO         MD      89272529          WHITEFORD, TAYLOR & PRESTON LLP             HOFFMAN     VERNON       MD      89069526           WHITEFORD, TAYLOR & PRESTON LLP
GREEN        HENRY        MD      87CG3031/43/101   WHITEFORD, TAYLOR & PRESTON LLP             HOGAN       BERNARD H    MD      87CG3676/45/146    WHITEFORD, TAYLOR & PRESTON LLP
GREEN        JAMES        MD      87CG3031/43/101   WHITEFORD, TAYLOR & PRESTON LLP             HOGAN       ROBERT J     MD      88211511           WHITEFORD, TAYLOR & PRESTON LLP
GREENE       CLINTON      MD      87CG3031/43/101   WHITEFORD, TAYLOR & PRESTON LLP             HOLBROOK    CHARLES C    MD      87CG3050/43/120    WHITEFORD, TAYLOR & PRESTON LLP
GREGORY      MILTON A     MD      87278586          WHITEFORD, TAYLOR & PRESTON LLP             HOLLEY      JAMES A      MD      87CG2488/41/158    WHITEFORD, TAYLOR & PRESTON LLP
GREGORY      SANDY A      MD      87187541          WHITEFORD, TAYLOR & PRESTON LLP             HOLMES      HENRY C      MD      86CG1749/26/139    WHITEFORD, TAYLOR & PRESTON LLP
GREISE       THOMAS A     MD      3428              WHITEFORD, TAYLOR & PRESTON LLP             HOLMES      JAMES R      MD      90193502           WHITEFORD, TAYLOR & PRESTON LLP
GRIBBLE      DAVID        MD      87CG2434/41/104   WHITEFORD, TAYLOR & PRESTON LLP             HOLTZNER    CHARLES      MD      89069526           WHITEFORD, TAYLOR & PRESTON LLP
GRIFFIN      CHARLES E    MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             HOLTZNER    WILLIAM W    MD      87CG3678/45/148    WHITEFORD, TAYLOR & PRESTON LLP
GRIFFIN      LESLIE A     MD      87051512          WHITEFORD, TAYLOR & PRESTON LLP             HOOK        WILLIAM B    MD      94364503           WHITEFORD, TAYLOR & PRESTON LLP
GRIFFITH     HERBERT P    MD      24-X-01000556     WHITEFORD, TAYLOR & PRESTON LLP             HOPEMAN     INC.         MD      96211501           WHITEFORD, TAYLOR & PRESTON LLP
GROOME       WILLIAM T    MD      87CG2421/41/91    WHITEFORD, TAYLOR & PRESTON LLP             HOPKINS     EDMUND       MD      87CG3004/43/74     WHITEFORD, TAYLOR & PRESTON LLP
GROOMES      WILLARD L    MD      25/90/86CG-1500   WHITEFORD, TAYLOR & PRESTON LLP             HOPKINS     ROBERT L     MD      87278741           WHITEFORD, TAYLOR & PRESTON LLP
GRUBE        JOSEPH C     MD      87CG1428/38/98    WHITEFORD, TAYLOR & PRESTON LLP             HORAN       HARRY A      MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
GUYTON       WILSON       MD      87CG2525/41/196   WHITEFORD, TAYLOR & PRESTON LLP             HORN        FRANKLIN C   MD      88CG638/52/38      WHITEFORD, TAYLOR & PRESTON LLP
HAAS         EDWARD M     MD      87058571          WHITEFORD, TAYLOR & PRESTON LLP             HORN        GEORGE W     MD      88CG466/51/66      WHITEFORD, TAYLOR & PRESTON LLP
HAEFNER      LAWRENCE     MD      84CG213/1/213     WHITEFORD, TAYLOR & PRESTON LLP             HOUCK       GEORGE H     MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
HALL         CHARLES F    MD      86262084          WHITEFORD, TAYLOR & PRESTON LLP             HOUSE       LAWRENCE     MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
HALL         DONALD L     MD      87CG2434/41/104   WHITEFORD, TAYLOR & PRESTON LLP             HOUSEL      HAROLD A     MD      86CG575/21/75      WHITEFORD, TAYLOR & PRESTON LLP
HALL         EDWARD L     MD      87278595          WHITEFORD, TAYLOR & PRESTON LLP             HRYB        WALTER       MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
HALL         GUY L        MD      87CG2410/41/80    WHITEFORD, TAYLOR & PRESTON LLP             HUMPHRIES   GARLAND F    MD      89006510           WHITEFORD, TAYLOR & PRESTON LLP
HALL         PERCY L      MD      87CG2525/41/196   WHITEFORD, TAYLOR & PRESTON LLP             HUNSECKER   HAROLD E     MD      4507               WHITEFORD, TAYLOR & PRESTON LLP
HALL         VICTORIA J   MD      01000434          WHITEFORD, TAYLOR & PRESTON LLP             HUNT        WILBUR P     MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
HAM          MACK         MD      88CG475/51/75     WHITEFORD, TAYLOR & PRESTON LLP             HUNTER      WILLIAM E    MD      87CG2488/41/158    WHITEFORD, TAYLOR & PRESTON LLP
HAMBLETON    JAMES W      MD      87CG2992/43/62    WHITEFORD, TAYLOR & PRESTON LLP             HURTT       KENNETH R    MD      CAL89-04408        WHITEFORD, TAYLOR & PRESTON LLP
HAMILL       HARRY F.     MD      86CG727/21/227    WHITEFORD, TAYLOR & PRESTON LLP             JACKMAN     JOHN F       MD      87CG1428/38/98     WHITEFORD, TAYLOR & PRESTON LLP
HANKEY       GORDON H     MD      88CG515/51/115    WHITEFORD, TAYLOR & PRESTON LLP             JACKSON     EMORY        MD      90081502           WHITEFORD, TAYLOR & PRESTON LLP
HANKINS      RAYMOND      MD      90012548          WHITEFORD, TAYLOR & PRESTON LLP             JACKSON     LUCIOUS      MD      88CG452/51/52      WHITEFORD, TAYLOR & PRESTON LLP
HANKINSON    DION V       MD      4507              WHITEFORD, TAYLOR & PRESTON LLP             JACOBS      GEORGE H     MD      87CG3082/43/152    WHITEFORD, TAYLOR & PRESTON LLP
HANLIN       JAMES S      MD      87CG3718/45/188   WHITEFORD, TAYLOR & PRESTON LLP             JACOBS      HENRY J      MD      88112518           WHITEFORD, TAYLOR & PRESTON LLP
HANSEL       RAYMOND E    MD      87CG2488/41/158   WHITEFORD, TAYLOR & PRESTON LLP             JARRETT     RICHARD      MD      94343606           WHITEFORD, TAYLOR & PRESTON LLP
HARDISON     WILLIAM      MD      89062542          WHITEFORD, TAYLOR & PRESTON LLP             JARZYNSKI   EDWARD F     MD      89069526           WHITEFORD, TAYLOR & PRESTON LLP
HARDY        BERNARD E    MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             JEFFERY     RICHARD      MD      89272529           WHITEFORD, TAYLOR & PRESTON LLP
HARLOW       ROBERT L     MD      94341502          WHITEFORD, TAYLOR & PRESTON LLP             JEFFRIES    KENNETH C    MD      3428               WHITEFORD, TAYLOR & PRESTON LLP
HARRER       JOHN A       MD      87CG3031/43/101   WHITEFORD, TAYLOR & PRESTON LLP             JENKINS     CHARLES      MD      88CG515/51/115     WHITEFORD, TAYLOR & PRESTON LLP
HARRIS       MAX F        MD      87CG3591/45/61    WHITEFORD, TAYLOR & PRESTON LLP             JENKINS     GROVER E     MD      88091532           WHITEFORD, TAYLOR & PRESTON LLP
HARRISON     BENNIE F     MD      87CG3031/43/101   WHITEFORD, TAYLOR & PRESTON LLP             JENNINGS    BREECE A     MD      89CG2619/70/219    WHITEFORD, TAYLOR & PRESTON LLP
HARRISON     KENNETH      MD      87CG3674/45/144   WHITEFORD, TAYLOR & PRESTON LLP             JENNINGS    IRVIN L      MD      88091532           WHITEFORD, TAYLOR & PRESTON LLP
HARRY        WILLIAM R    MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             JIRSA       JOSEPH E     MD      87198505           WHITEFORD, TAYLOR & PRESTON LLP
HART         ARTHUR L     MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             JOHNS       JAMES A      MD      87180052/CL67783   WHITEFORD, TAYLOR & PRESTON LLP
HARTMAN      ALBERT A     MD      87CG610/35/380    WHITEFORD, TAYLOR & PRESTON LLP             JOHNS       MARGARET M   MD      98198528           WHITEFORD, TAYLOR & PRESTON LLP
HARTMAN      THOMAS B     MD      87079586          WHITEFORD, TAYLOR & PRESTON LLP             JOHNSON     GEORGE       MD      88050524           WHITEFORD, TAYLOR & PRESTON LLP
HARVEY       ROBERT B     MD      88CG466/51/66     WHITEFORD, TAYLOR & PRESTON LLP             JOHNSON     JERRY R      MD      87CG3004/43/74     WHITEFORD, TAYLOR & PRESTON LLP
HASTINGS     CARL         MD      87CG-1365         WHITEFORD, TAYLOR & PRESTON LLP             JOHNSON     JOSEPH B     MD      99000415           WHITEFORD, TAYLOR & PRESTON LLP
HASTINGS     JOHN         MD      88CG452/51/52     WHITEFORD, TAYLOR & PRESTON LLP             JOHNSON     LINWOOD W    MD      88CG475/51/75      WHITEFORD, TAYLOR & PRESTON LLP
HAUF         CARL         MD      87CG2441/41/111   WHITEFORD, TAYLOR & PRESTON LLP             JOHNSON     MYRTLE L     MD      89076502           WHITEFORD, TAYLOR & PRESTON LLP
HAWKINS      DONALD K     MD      87CG2400/41/70    WHITEFORD, TAYLOR & PRESTON LLP             JOHNSON     ROBERT H     MD      87CG3004/43/74     WHITEFORD, TAYLOR & PRESTON LLP
HAWKINS      LEROY        MD      87CG2525/41/196   WHITEFORD, TAYLOR & PRESTON LLP             JOHNSON     ROBERT L     MD      87CG2525/41/196    WHITEFORD, TAYLOR & PRESTON LLP
HAWLEY       VERNON       MD      88057501          WHITEFORD, TAYLOR & PRESTON LLP             JOHNSON     WILLIAM G    MD      88183530           WHITEFORD, TAYLOR & PRESTON LLP
HAYWOOD      DENTON L     MD      90187503          WHITEFORD, TAYLOR & PRESTON LLP             JOHNSTON    DONNIE L     MD      88CG466/51/66      WHITEFORD, TAYLOR & PRESTON LLP
HEACOCK      ORVILLE      MD      84CG210/1/210     WHITEFORD, TAYLOR & PRESTON LLP             JOHNSTON    GUY R        MD      88CG538/51/138     WHITEFORD, TAYLOR & PRESTON LLP
HEARN        WILLIAM H    MD      95030501          WHITEFORD, TAYLOR & PRESTON LLP             JONES       ANDZELL A    MD      88057511           WHITEFORD, TAYLOR & PRESTON LLP
HEAYN        LESLIE       MD      88CG452/51/52     WHITEFORD, TAYLOR & PRESTON LLP             JONES       CHESTER H    MD      87051512           WHITEFORD, TAYLOR & PRESTON LLP
HECKCROTE    EDGAR        MD      91123514          WHITEFORD, TAYLOR & PRESTON LLP             JONES       FRANK L      MD      87CG2525/41/196    WHITEFORD, TAYLOR & PRESTON LLP
HECKLER      EARL J       MD      87CG2962/43/32    WHITEFORD, TAYLOR & PRESTON LLP             JONES       JAMES        MD      87CG3004/43/74     WHITEFORD, TAYLOR & PRESTON LLP
HELKER       JOHN L       MD      3443              WHITEFORD, TAYLOR & PRESTON LLP             JONES       JOE          MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
HENN         WILLIAM L    MD      84CG209/1/209     WHITEFORD, TAYLOR & PRESTON LLP             JONES       RALPH        MD      85CG3286/16/146    WHITEFORD, TAYLOR & PRESTON LLP
HENNINGER    RICHARD V    MD      86CG1501/25/91    WHITEFORD, TAYLOR & PRESTON LLP             JONES       SAMUEL       MD      88050507           WHITEFORD, TAYLOR & PRESTON LLP
HENRY        DONALD C     MD      87CG3031/43/101   WHITEFORD, TAYLOR & PRESTON LLP             JONES       VERNON       MD      88CG466/51/66      WHITEFORD, TAYLOR & PRESTON LLP
HENRY        WILLIAM L    MD      87CG2525/41/196   WHITEFORD, TAYLOR & PRESTON LLP             JORGENSON   ROGER K      MD      87CG3004/43/74     WHITEFORD, TAYLOR & PRESTON LLP
HEPDING      JAMES M      MD      87CG1498/38/168   WHITEFORD, TAYLOR & PRESTON LLP             JOYNES      GEORGE E     MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
HERSHEY      RICHARD E    MD      88112518          WHITEFORD, TAYLOR & PRESTON LLP             JOYNES      WILLIAM S    MD      87CG3606/45/76     WHITEFORD, TAYLOR & PRESTON LLP
HICKS        JAMES N      MD      88057501          WHITEFORD, TAYLOR & PRESTON LLP             KAFKA       JOSEPH       MD      87CG1498/38/168    WHITEFORD, TAYLOR & PRESTON LLP
HILL         EVANS H      MD      24X-00000197      WHITEFORD, TAYLOR & PRESTON LLP             KAIN        JAMES A      MD      88112518           WHITEFORD, TAYLOR & PRESTON LLP
HILL         HOWARD W     MD      86CG1587/25/177   WHITEFORD, TAYLOR & PRESTON LLP             KALANDRAS   THEODORE A   MD      87079544           WHITEFORD, TAYLOR & PRESTON LLP
HILL         HOWARD W     MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             KAMP        GALE A       MD      3443               WHITEFORD, TAYLOR & PRESTON LLP
HILL         JOHN T       MD      94339501          WHITEFORD, TAYLOR & PRESTON LLP             KAMP        OTIS W       MD      87CG2488/41/158    WHITEFORD, TAYLOR & PRESTON LLP
HILL         ROBERT J     MD      87CG3004/43/74    WHITEFORD, TAYLOR & PRESTON LLP             KANE        DENNIS M     MD      87CG1428/38/98     WHITEFORD, TAYLOR & PRESTON LLP

                                                                                                                                                      Appendix A - 574
                                      Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                  Document Page 593 of 624
Claimant      Claimant      State                                                                 Claimant     Claimant      State
Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel                   Last Name    First Name    Filed   Docket Number     Primary Plaintiff Counsel
KANE          JAMES L       MD      88CG466/51/66     WHITEFORD, TAYLOR & PRESTON LLP             LEWIS        HENRY J       MD      95153526          WHITEFORD, TAYLOR & PRESTON LLP
KARAS         STEVE         MD      88CG466/51/66     WHITEFORD, TAYLOR & PRESTON LLP             LEWIS        JEPTHA C      MD      88CG475/51/75     WHITEFORD, TAYLOR & PRESTON LLP
KASKEL        BARBARA       MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             LEWIS        KENNETH A     MD      88112518          WHITEFORD, TAYLOR & PRESTON LLP
KASKEL        LAWRENCE      MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             LEWIS        WILLIAM E     MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP
KASTINA       WALTER        MD      87CG3678/45/148   WHITEFORD, TAYLOR & PRESTON LLP             LINDLEY      JOHN F        MD      24X03000968       WHITEFORD, TAYLOR & PRESTON LLP
KAUTZ         CHARLES W     MD      87CG1428/38/98    WHITEFORD, TAYLOR & PRESTON LLP             LINZ         JOSEPH F      MD      88CG452/51/52     WHITEFORD, TAYLOR & PRESTON LLP
KAVANAUGH     EDWARD        MD      87CG1428/38/98    WHITEFORD, TAYLOR & PRESTON LLP             LIPSCOMB     LAWRENCE G    MD      24-X-01000556     WHITEFORD, TAYLOR & PRESTON LLP
KEARNS        EDWARD W      MD      89164520          WHITEFORD, TAYLOR & PRESTON LLP             LOCHARY      DONALD D      MD      84CG212/1/212     WHITEFORD, TAYLOR & PRESTON LLP
KEENER        IRVING        MD      88CG538/51/138    WHITEFORD, TAYLOR & PRESTON LLP             LOCKLEAR     ELREE         MD      89062542          WHITEFORD, TAYLOR & PRESTON LLP
KEHS          WALTER        MD      89069526          WHITEFORD, TAYLOR & PRESTON LLP             LOCKMAN      CHARLES       MD      87CG3678/45/148   WHITEFORD, TAYLOR & PRESTON LLP
KEISTER       SAMUEL L      MD      87CG2488/41/158   WHITEFORD, TAYLOR & PRESTON LLP             LOGSDON      WILLIAM L     MD      87CG2488/41/158   WHITEFORD, TAYLOR & PRESTON LLP
KELLER        KENDALL O     MD      15557             WHITEFORD, TAYLOR & PRESTON LLP             LONCALA      EDWARD C      MD      89062542          WHITEFORD, TAYLOR & PRESTON LLP
KELS          JAMES A       MD      88CG466/51/66     WHITEFORD, TAYLOR & PRESTON LLP             LONG         FLOYD         MD      87181553          WHITEFORD, TAYLOR & PRESTON LLP
KEMP          SHARON        MD      24X09000434EATC   WHITEFORD, TAYLOR & PRESTON LLP             LONGERBEAM   HOWARD C      MD      3443              WHITEFORD, TAYLOR & PRESTON LLP
KERNS         IVAN G        MD      90012548          WHITEFORD, TAYLOR & PRESTON LLP             LOVELESS     GEORGE        MD      87278695          WHITEFORD, TAYLOR & PRESTON LLP
KEYS          LOUIS H       MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             LOVERDE      FRANK J       MD      87CG3676/45/146   WHITEFORD, TAYLOR & PRESTON LLP
KIDD          EDWARD L      MD      87CG2501/41/171   WHITEFORD, TAYLOR & PRESTON LLP             LOVERDE      STEPHEN J     MD      87CG3090/43/160   WHITEFORD, TAYLOR & PRESTON LLP
KIDD          EDWARD L      MD      87CG2501/41/71    WHITEFORD, TAYLOR & PRESTON LLP             LOWE         JAMES D       MD      90012548          WHITEFORD, TAYLOR & PRESTON LLP
KIDWELL       ROBERT L      MD      3428              WHITEFORD, TAYLOR & PRESTON LLP             LOWERY       MARIE A       MD      94308529          WHITEFORD, TAYLOR & PRESTON LLP
KIEL          JOHN L        MD      87CG3031/43/101   WHITEFORD, TAYLOR & PRESTON LLP             LUNQUEST     JAMES         MD      88CG466/51/66     WHITEFORD, TAYLOR & PRESTON LLP
KILLMEYER     JAMES J       MD      87294530          WHITEFORD, TAYLOR & PRESTON LLP             LUNTER       MATTEUS       MD      87CG1500/38/170   WHITEFORD, TAYLOR & PRESTON LLP
KIMBALL       WILLIAM J     MD      86CG1587/25/177   WHITEFORD, TAYLOR & PRESTON LLP             LUSCO        JOHN E        MD      88183530          WHITEFORD, TAYLOR & PRESTON LLP
KINCAID       CHARLES       MD      89069526          WHITEFORD, TAYLOR & PRESTON LLP             LYMAN        WALTER        MD      87CG-0629         WHITEFORD, TAYLOR & PRESTON LLP
KING          GORDON        MD      89069526          WHITEFORD, TAYLOR & PRESTON LLP             LYNCH        GEORGE N      MD      88183530          WHITEFORD, TAYLOR & PRESTON LLP
KIRBY         JOSEPH A      MD      88091532          WHITEFORD, TAYLOR & PRESTON LLP             LYNCH        ORLANDO T     MD      3443              WHITEFORD, TAYLOR & PRESTON LLP
KISIELEWSKI   FRANK         MD      87278690          WHITEFORD, TAYLOR & PRESTON LLP             MABEN        HARRY L.      MD      85CG1356/1/091    WHITEFORD, TAYLOR & PRESTON LLP
KITE          ROBERT C      MD      CAL89-04408       WHITEFORD, TAYLOR & PRESTON LLP             MACER        REGINALD L    MD      95160549          WHITEFORD, TAYLOR & PRESTON LLP
KLINE         JOHN L        MD      87CG2407/41/77    WHITEFORD, TAYLOR & PRESTON LLP             MADERA       HENRY P       MD      88CG515/51/115    WHITEFORD, TAYLOR & PRESTON LLP
KLINEFELTER   ROLAND L      MD      87CG2434/41/104   WHITEFORD, TAYLOR & PRESTON LLP             MAI          WILLIAM J     MD      87CG3047/43/117   WHITEFORD, TAYLOR & PRESTON LLP
KLINGER       ROBERT G      MD      87CG3718/45/188   WHITEFORD, TAYLOR & PRESTON LLP             MAJOR        BERNARD L     MD      87CG3093/43/163   WHITEFORD, TAYLOR & PRESTON LLP
KNESS         RUSSELL J     MD      87CG1428/38/98    WHITEFORD, TAYLOR & PRESTON LLP             MALONE       EARL W        MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP
KNIGHT        MELVIN G      MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             MANGUS       JAMES         MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP
KNIGHT        WILLIAM J     MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             MANNING      LEROY H       MD      89272529          WHITEFORD, TAYLOR & PRESTON LLP
KOLLER        WILLIAM L     MD      87CG1428/38/98    WHITEFORD, TAYLOR & PRESTON LLP             MANNONE      FRANK         MD      88057511          WHITEFORD, TAYLOR & PRESTON LLP
KOLMAN        CHESTER       MD      87CG3678/45/148   WHITEFORD, TAYLOR & PRESTON LLP             MANSON       JOHN E        MD      88CG452/51/52     WHITEFORD, TAYLOR & PRESTON LLP
KONARSKI      STEPHEN L     MD      87CG2525/41/196   WHITEFORD, TAYLOR & PRESTON LLP             MANTZ        PETER A       MD      88CG515/51/115    WHITEFORD, TAYLOR & PRESTON LLP
KOPPELMAN     GEORGE E      MD      87CG1087/37/107   WHITEFORD, TAYLOR & PRESTON LLP             MANZKE       ALBERT F      MD      87CG2428/41/98    WHITEFORD, TAYLOR & PRESTON LLP
KOPSITZ       JOHN A        MD      24-X-01000556     WHITEFORD, TAYLOR & PRESTON LLP             MARCEY       THOMAS L      MD      24-X-01000556     WHITEFORD, TAYLOR & PRESTON LLP
KOTCHEN       STEVEN J      MD      87CG2416/41/86    WHITEFORD, TAYLOR & PRESTON LLP             MARINO       DANIEL A      MD      88057511          WHITEFORD, TAYLOR & PRESTON LLP
KOUGL         ANTHONY J     MD      88CG538/51/138    WHITEFORD, TAYLOR & PRESTON LLP             MARKEY       CHARLES       MD      89272529          WHITEFORD, TAYLOR & PRESTON LLP
KOWAL         JOHN          MD      87CG3678/45/148   WHITEFORD, TAYLOR & PRESTON LLP             MARKS        IRVIN E       MD      X99000371         WHITEFORD, TAYLOR & PRESTON LLP
KRAUS         CHARLES       MD      88CG638/52/38     WHITEFORD, TAYLOR & PRESTON LLP             MARRELLA     SALVATORE A   MD      87CG3718/45/188   WHITEFORD, TAYLOR & PRESTON LLP
KRAUSE        JOSEPH        MD      86CG-740          WHITEFORD, TAYLOR & PRESTON LLP             MARSH        THEODORE D    MD      87CG1428/38/98    WHITEFORD, TAYLOR & PRESTON LLP
KRAUSE        WALTER I      MD      87CG1498/38/168   WHITEFORD, TAYLOR & PRESTON LLP             MARTIN       EUGENE E      MD      86CG1496/25/86    WHITEFORD, TAYLOR & PRESTON LLP
KRETZER       OTHO          MD      15557             WHITEFORD, TAYLOR & PRESTON LLP             MARTIN       JOSEPH C      MD      89062542          WHITEFORD, TAYLOR & PRESTON LLP
KRIGLEIN      CHARLES F     MD      87CG2488/41/158   WHITEFORD, TAYLOR & PRESTON LLP             MARTIN       MONROE        MD      87CG3047/43/117   WHITEFORD, TAYLOR & PRESTON LLP
KRYGLIK       ALBIN H       MD      88091532          WHITEFORD, TAYLOR & PRESTON LLP             MARTINO      MICHAEL       MD      88CG452/51/52     WHITEFORD, TAYLOR & PRESTON LLP
KYLE          ROY W         MD      87CG2488/41/158   WHITEFORD, TAYLOR & PRESTON LLP             MARX         EDWARD J      MD      87CG1428/38/98    WHITEFORD, TAYLOR & PRESTON LLP
LADANYI       ALBERT E      MD      86CG-1400/24240   WHITEFORD, TAYLOR & PRESTON LLP             MATESE       JOHN V        MD      87CG2488/41/158   WHITEFORD, TAYLOR & PRESTON LLP
LAGNA         AMERIGO       MD      88057511          WHITEFORD, TAYLOR & PRESTON LLP             MATTES       ELMER         MD      88183530          WHITEFORD, TAYLOR & PRESTON LLP
LAMAR         ALBERT J      MD      89069509          WHITEFORD, TAYLOR & PRESTON LLP             MATTHEWS     JOSEPH R      MD      87CG1428/38/98    WHITEFORD, TAYLOR & PRESTON LLP
LAMBERTI      GUY           MD      88CG452/51/52     WHITEFORD, TAYLOR & PRESTON LLP             MATUSKY      NICHOLAS J    MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP
LAMON         EDWARD        MD      88091532          WHITEFORD, TAYLOR & PRESTON LLP             MAURO        MARIO J       MD      87CG3678/45/148   WHITEFORD, TAYLOR & PRESTON LLP
LAMON         HERBERT       MD      87CG3676/45/146   WHITEFORD, TAYLOR & PRESTON LLP             MAXWELL      MONTREY S     MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP
LANCE         ALBERT        MD      86CG0587/21/76    WHITEFORD, TAYLOR & PRESTON LLP             MAY          HOWARD        MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP
LANCHONEY     LOUIS A       MD      88050507          WHITEFORD, TAYLOR & PRESTON LLP             MAYDWELL     THEODORE E    MD      87CG2525/41/196   WHITEFORD, TAYLOR & PRESTON LLP
LANDGRAF      VERNON        MD      89069526          WHITEFORD, TAYLOR & PRESTON LLP             MCCALL       PRENTIS       MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP
LANE          RAYMOND E     MD      88057511          WHITEFORD, TAYLOR & PRESTON LLP             MCCALL       WILLIAM H     MD      87303505          WHITEFORD, TAYLOR & PRESTON LLP
LANG          FREDERICK B   MD      90012548          WHITEFORD, TAYLOR & PRESTON LLP             MCCANN       DENNIS M      MD      87CG3076/43/146   WHITEFORD, TAYLOR & PRESTON LLP
LAPTSCHENKO   ANTHONY       MD      87CG3678/45/148   WHITEFORD, TAYLOR & PRESTON LLP             MCCORMICK    JOSEPH        MD      89069526          WHITEFORD, TAYLOR & PRESTON LLP
LAVARDERA     PAUL C        MD      88057511          WHITEFORD, TAYLOR & PRESTON LLP             MCCOY        LENWOOD       MD      88057511          WHITEFORD, TAYLOR & PRESTON LLP
LAWHORN       CHARLES A     MD      87CG3586/45/56    WHITEFORD, TAYLOR & PRESTON LLP             MCCULLOUGH   JOHN          MD      88057501          WHITEFORD, TAYLOR & PRESTON LLP
LAWLOR        GILBERT P     MD      88091532          WHITEFORD, TAYLOR & PRESTON LLP             MCDADE       JACK          MD      86CG4437/33/358   WHITEFORD, TAYLOR & PRESTON LLP
LAWSON        WILLIAM T     MD      87CG3676/45/146   WHITEFORD, TAYLOR & PRESTON LLP             MCDADE       ROY C         MD      85CG1182          WHITEFORD, TAYLOR & PRESTON LLP
LEAKE         REESE R       MD      87CG2434/41/104   WHITEFORD, TAYLOR & PRESTON LLP             MCDADE       VERNON        MD      88091532          WHITEFORD, TAYLOR & PRESTON LLP
LEASURE       OSCAR L       MD      3400CV            WHITEFORD, TAYLOR & PRESTON LLP             MCDANIEL     JACK W        MD      87CG3678/45/148   WHITEFORD, TAYLOR & PRESTON LLP
LEE           CHARLES C     MD      88CG466/51/66     WHITEFORD, TAYLOR & PRESTON LLP             MCDERMOTT    TRACEY        MD      24-X-01000556     WHITEFORD, TAYLOR & PRESTON LLP
LEIGHT        WILLIAM E     MD      88CG515/51/115    WHITEFORD, TAYLOR & PRESTON LLP             MCGINNITY    THOMAS R      MD      87CG1428/38/98    WHITEFORD, TAYLOR & PRESTON LLP
LEMMON        GEORGE        MD      CAL89-04408       WHITEFORD, TAYLOR & PRESTON LLP             MCGUIGAN     WILLIAM G     MD      87CG3676/45/146   WHITEFORD, TAYLOR & PRESTON LLP
LEMON         GEORGE W      MD      88183530          WHITEFORD, TAYLOR & PRESTON LLP             MCINTOSH     CHARLES       MD      89104502          WHITEFORD, TAYLOR & PRESTON LLP
LEMON         WILLIAM A     MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             MCKNIGHT     WILLIE        MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP
LEMONAKIS     GEORGE        MD      15510             WHITEFORD, TAYLOR & PRESTON LLP             MCKOY        LEROY         MD      87CG2525/41/196   WHITEFORD, TAYLOR & PRESTON LLP
LEONARD       EDWARD G      MD      89076501          WHITEFORD, TAYLOR & PRESTON LLP             MCMONEGAL    MICHAEL L     MD      87CG2434/41/104   WHITEFORD, TAYLOR & PRESTON LLP
LETTAU        WILLIAM       MD      87CG2994/43/64    WHITEFORD, TAYLOR & PRESTON LLP             MCNEILL      CLARENCE      MD      88CG515/51/115    WHITEFORD, TAYLOR & PRESTON LLP
LEWELLYN      JOSEPH E      MD      24-X-01000556     WHITEFORD, TAYLOR & PRESTON LLP             MCNEILL      FERMON L      MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP
LEWIS         ARCHIE W      MD      4507              WHITEFORD, TAYLOR & PRESTON LLP             MCNEW        HENRY H       MD      87CG2434/41/104   WHITEFORD, TAYLOR & PRESTON LLP

                                                                                                                                                         Appendix A - 575
                                      Case 17-03105              Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                   Document Page 594 of 624
Claimant      Claimant      State                                                                  Claimant      Claimant      State
Last Name     First Name    Filed   Docket Number      Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel
MCQUEEN       ALEC          MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP             NOVAK         JOSEPH F      MD      87CG1433/38/103   WHITEFORD, TAYLOR & PRESTON LLP
MCQUEEN       ARCHIE        MD      87CG2525/41/196    WHITEFORD, TAYLOR & PRESTON LLP             NOVAK         WILLIAM       MD      ADMIN             WHITEFORD, TAYLOR & PRESTON LLP
MEEKINS       LAWRENCE      MD      89062542           WHITEFORD, TAYLOR & PRESTON LLP             O'CONNOR      JAMES J       MD      87CG3047/43/117   WHITEFORD, TAYLOR & PRESTON LLP
MEEKS         RICHARD       MD      89164520           WHITEFORD, TAYLOR & PRESTON LLP             O'FERRALL     JAMES H       MD      87CG2419/41/89    WHITEFORD, TAYLOR & PRESTON LLP
MELFA         ANGELO        MD      88CG452/51/52      WHITEFORD, TAYLOR & PRESTON LLP             O'NEAL        RAYMOND L     MD      90012548          WHITEFORD, TAYLOR & PRESTON LLP
MELTON        LISCH         MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP             O'NEIL        WILSON R      MD      92-150553         WHITEFORD, TAYLOR & PRESTON LLP
MEREDITH      HUGH F        MD      87CG3676/45/146    WHITEFORD, TAYLOR & PRESTON LLP             O'TOOLE       JOHN E        MD      87CG2962/43/32    WHITEFORD, TAYLOR & PRESTON LLP
MERRICK       WOODROW       MD      94089506           WHITEFORD, TAYLOR & PRESTON LLP             OLIVER        RAYMOND R     MD      89164528          WHITEFORD, TAYLOR & PRESTON LLP
METALLO       VINCENT       MD      87CG3678/45/148    WHITEFORD, TAYLOR & PRESTON LLP             OSBORNE       ROBERT L      MD      87CG2412/41/82    WHITEFORD, TAYLOR & PRESTON LLP
METILLE       JOHN E        MD      87CG3678/45/148    WHITEFORD, TAYLOR & PRESTON LLP             OTTER         CARL P        MD      90026524          WHITEFORD, TAYLOR & PRESTON LLP
METZ          HAROLD W      MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP             OURS          HAROLD W      MD      3428              WHITEFORD, TAYLOR & PRESTON LLP
METZGER       WILLIAM       MD      89164520           WHITEFORD, TAYLOR & PRESTON LLP             PACK          JAMES H       MD      88057511          WHITEFORD, TAYLOR & PRESTON LLP
MICHAEL       RALPH L       MD      87CG3047/43/117    WHITEFORD, TAYLOR & PRESTON LLP             PACZOLT       MICHAEL       MD      89069526          WHITEFORD, TAYLOR & PRESTON LLP
MICICHE       VERNON        MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP             PAETOW        IRVIN E       MD      99002064          WHITEFORD, TAYLOR & PRESTON LLP
MILBOURNE     LLOYD J       MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP             PAGLIA        CARMELO A     MD      87CG3004/43/74    WHITEFORD, TAYLOR & PRESTON LLP
MILLER        EDWARD R      MD      86CG1748/26/138    WHITEFORD, TAYLOR & PRESTON LLP             PAINTER       HAROLD W      MD      2669CV            WHITEFORD, TAYLOR & PRESTON LLP
MILLER        HARRY A       MD      24-X-01000556      WHITEFORD, TAYLOR & PRESTON LLP             PALARDY       JOHN C        MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP
MILLER        ORVILLE       MD      3428               WHITEFORD, TAYLOR & PRESTON LLP             PALMER        GEORGE E      MD      87CG2434/41/104   WHITEFORD, TAYLOR & PRESTON LLP
MILLER        ROY           MD      17201              WHITEFORD, TAYLOR & PRESTON LLP             PALOCHONSKI   ALEX          MD      86CG1587          WHITEFORD, TAYLOR & PRESTON LLP
MILLER        VINCENT       MD      95146542           WHITEFORD, TAYLOR & PRESTON LLP             PANKEY        HUBERT N      MD      92-150553         WHITEFORD, TAYLOR & PRESTON LLP
MILLS         CHARLES G     MD      89006510           WHITEFORD, TAYLOR & PRESTON LLP             PAPA          SALVATORE F   MD      87198541          WHITEFORD, TAYLOR & PRESTON LLP
MILLS         ROBERT D      MD      87CG3676/45/146    WHITEFORD, TAYLOR & PRESTON LLP             PAPE          WILLIAM W     MD      87CG3004/43/74    WHITEFORD, TAYLOR & PRESTON LLP
MILLS         STANLEY H     MD      87CG-3123/43193    WHITEFORD, TAYLOR & PRESTON LLP             PAPPAS        JAMES S       MD      88CG466/51/66     WHITEFORD, TAYLOR & PRESTON LLP
MINERD        DAVID E       MD      86CG2841/29/341    WHITEFORD, TAYLOR & PRESTON LLP             PARK          KENNETH E     MD      3443              WHITEFORD, TAYLOR & PRESTON LLP
MITCHELL      ROGER         MD      87CG2434/41/104    WHITEFORD, TAYLOR & PRESTON LLP             PARKER        ROBERT S      MD      87310512          WHITEFORD, TAYLOR & PRESTON LLP
MITCHELL      STEPHEN L     MD      87CG3004/43/74     WHITEFORD, TAYLOR & PRESTON LLP             PARKS         HERMAN S      MD      87CG3676/45/146   WHITEFORD, TAYLOR & PRESTON LLP
MOBLEY        ROBERT H      MD      87CG2434/41/104    WHITEFORD, TAYLOR & PRESTON LLP             PARRIS        THOMAS F      MD      87CG3047/43/117   WHITEFORD, TAYLOR & PRESTON LLP
MONAGHAN      JOSEPH        MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP             PARRY         SIDNEY        MD      89062542          WHITEFORD, TAYLOR & PRESTON LLP
MONAHAN       JOHN J        MD      3443               WHITEFORD, TAYLOR & PRESTON LLP             PARSONS       MILLER        MD      92045501          WHITEFORD, TAYLOR & PRESTON LLP
MONETTE       ARTHUR        MD      87CG3678/45/148    WHITEFORD, TAYLOR & PRESTON LLP             PARSONS       MILTON H      MD      88068501          WHITEFORD, TAYLOR & PRESTON LLP
MONETTE       ARTHUR        MD      87CG36787/45/148   WHITEFORD, TAYLOR & PRESTON LLP             PAYNE         MICHAEL L     MD      89069526          WHITEFORD, TAYLOR & PRESTON LLP
MONROE        CARROLL I     MD      92045501           WHITEFORD, TAYLOR & PRESTON LLP             PAYNE         MILLARD       MD      87294530          WHITEFORD, TAYLOR & PRESTON LLP
MONTALBANO    JOSEPH L      MD      87CG3567/45/37     WHITEFORD, TAYLOR & PRESTON LLP             PAYNE         WALTER G      MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP
MONTGOMERY    ROBERT L      MD      87CG2525/41/196    WHITEFORD, TAYLOR & PRESTON LLP             PECORA        MARIO         MD      87CG-3556         WHITEFORD, TAYLOR & PRESTON LLP
MOONEY        WILLIAM E     MD      87CG3676/45/146    WHITEFORD, TAYLOR & PRESTON LLP             PECUKONIS     EDWARD T      MD      87181502          WHITEFORD, TAYLOR & PRESTON LLP
MOORE         GARY E        MD      88CG638/52/38      WHITEFORD, TAYLOR & PRESTON LLP             PENTA         JOHN M        MD      89164520          WHITEFORD, TAYLOR & PRESTON LLP
MOORE         JAMES E       MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP             PEREGOY       PAUL F        MD      90012548          WHITEFORD, TAYLOR & PRESTON LLP
MOORE         WILLIAM J     MD      94341502           WHITEFORD, TAYLOR & PRESTON LLP             PERRONE       ALBERT        MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP
MOOSEGIAN     WILLIAM J     MD      87CG-1356/38/26    WHITEFORD, TAYLOR & PRESTON LLP             PERRY         GEORGE C      MD      87CG2525/41/196   WHITEFORD, TAYLOR & PRESTON LLP
MORAZZANO     ALBERT A      MD      87CG3678/45/148    WHITEFORD, TAYLOR & PRESTON LLP             PERSICO       JOHN S        MD      88077537          WHITEFORD, TAYLOR & PRESTON LLP
MORELAND      LEONARD C     MD      3428               WHITEFORD, TAYLOR & PRESTON LLP             PETERS        HAROLD        MD      87294532          WHITEFORD, TAYLOR & PRESTON LLP
MORELAND      ROY P         MD      3428               WHITEFORD, TAYLOR & PRESTON LLP             PHEBUS        JAMES R       MD      87CG1428/38/98    WHITEFORD, TAYLOR & PRESTON LLP
MORGAN        JAMES         MD      88CG461/51/61      WHITEFORD, TAYLOR & PRESTON LLP             PINIECKI      JOSEPH P      MD      86262084          WHITEFORD, TAYLOR & PRESTON LLP
MORGAN        WALTER S      MD      89062542           WHITEFORD, TAYLOR & PRESTON LLP             PINKETT       MORRIS E      MD      88148507          WHITEFORD, TAYLOR & PRESTON LLP
MORGAN        WILLARD T     MD      87CG1500/38/170    WHITEFORD, TAYLOR & PRESTON LLP             PITTINGER     JAMES D       MD      87CG3676/45/146   WHITEFORD, TAYLOR & PRESTON LLP
MORRIS        HOWARD        MD      88091532           WHITEFORD, TAYLOR & PRESTON LLP             PITTIUS       EDWARD J      MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP
MORRIS        ROBERT V      MD      87CG2434/41/104    WHITEFORD, TAYLOR & PRESTON LLP             PITTMAN       ALLEN         MD      87CG2962/43/32    WHITEFORD, TAYLOR & PRESTON LLP
MORRIS        SPOTTWOOD C   MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP             PIZZINI       ARNOLD        MD      88183530          WHITEFORD, TAYLOR & PRESTON LLP
MORRISON      WILLIAM G     MD      87CG3047/43/117    WHITEFORD, TAYLOR & PRESTON LLP             PLICHTA       FRANK         MD      87135587          WHITEFORD, TAYLOR & PRESTON LLP
MORSEBERGER   JOHN W        MD      87CG1428/38/98     WHITEFORD, TAYLOR & PRESTON LLP             PLOWMAN       DWIGHT        MD      90081502          WHITEFORD, TAYLOR & PRESTON LLP
MORTON        KENNETH E     MD      87CG2434/41/104    WHITEFORD, TAYLOR & PRESTON LLP             POOLE         OLIN D        MD      24-X-01000556     WHITEFORD, TAYLOR & PRESTON LLP
MORTON        ROBERT K      MD      87CG1428/38/98     WHITEFORD, TAYLOR & PRESTON LLP             POOLE         ROBERT E      MD      24X03000847       WHITEFORD, TAYLOR & PRESTON LLP
MOUAT         ROBERT B      MD      86CG1502/25/92     WHITEFORD, TAYLOR & PRESTON LLP             POPE          ANDREW S      MD      87CG2962/43/32    WHITEFORD, TAYLOR & PRESTON LLP
MOYER         HUDSON S      MD      91305509           WHITEFORD, TAYLOR & PRESTON LLP             PORTER        WILLIAM L     MD      87CG3678/45/148   WHITEFORD, TAYLOR & PRESTON LLP
MULLANEY      JAMES L       MD      88281516           WHITEFORD, TAYLOR & PRESTON LLP             POSEY         THOMAS        MD      87CG3678/45/148   WHITEFORD, TAYLOR & PRESTON LLP
MULLINS       THURSTON      MD      92-150553          WHITEFORD, TAYLOR & PRESTON LLP             POTEE         JOSEPH W      MD      87CG3081/43/151   WHITEFORD, TAYLOR & PRESTON LLP
MYARIS        IOANNIS S     MD      89062542           WHITEFORD, TAYLOR & PRESTON LLP             POWELL        RALPH G       MD      94325501          WHITEFORD, TAYLOR & PRESTON LLP
MYERS         JOHN          MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP             PREISINGER    JOHN E        MD      87CG3089/43/159   WHITEFORD, TAYLOR & PRESTON LLP
NALLS         LESLIE M      MD      87CG3077/43/147    WHITEFORD, TAYLOR & PRESTON LLP             PRICE         BERTHA A      MD      87CG2962/43/32    WHITEFORD, TAYLOR & PRESTON LLP
NASH          MELVIN        MD      89069526           WHITEFORD, TAYLOR & PRESTON LLP             PRIETZ        ALVIN         MD      89164520          WHITEFORD, TAYLOR & PRESTON LLP
NAYLOR        WILLARD S     MD      96075502           WHITEFORD, TAYLOR & PRESTON LLP             PRUITT        EUGENE S      MD      87CG309/143/161   WHITEFORD, TAYLOR & PRESTON LLP
NEAL          WALTER        MD      86-CG-860/22/110   WHITEFORD, TAYLOR & PRESTON LLP             PUGH          CALVIN E      MD      92-150568         WHITEFORD, TAYLOR & PRESTON LLP
NEAL          WENDELL       MD      87303505           WHITEFORD, TAYLOR & PRESTON LLP             PULLEY        CLARENCE W    MD      94189501          WHITEFORD, TAYLOR & PRESTON LLP
NEALIS        THOMAS R      MD      3443               WHITEFORD, TAYLOR & PRESTON LLP             PULLEY        EUODIES       MD      88CG452/51/52     WHITEFORD, TAYLOR & PRESTON LLP
NEEDHAM       JAMES E       MD      24-X-01000556      WHITEFORD, TAYLOR & PRESTON LLP             PUMPHREY      GRAHAM        MD      88CG515/51/115    WHITEFORD, TAYLOR & PRESTON LLP
NELSON        FRANK E       MD      96065509           WHITEFORD, TAYLOR & PRESTON LLP             PUMPHREY      JACK C        MD      87CG3083/43/153   WHITEFORD, TAYLOR & PRESTON LLP
NELSON        THOMAS J      MD      89272529           WHITEFORD, TAYLOR & PRESTON LLP             QUINN         RAYMOND B     MD      87CG1414/38/84    WHITEFORD, TAYLOR & PRESTON LLP
NEVINS        MARTIN G      MD      87CG2429/41/99     WHITEFORD, TAYLOR & PRESTON LLP             RAAB          JOHN M        MD      87CG3031/43/101   WHITEFORD, TAYLOR & PRESTON LLP
NEWBY         HOWARD E      MD      87051512           WHITEFORD, TAYLOR & PRESTON LLP             RABINOWITZ    LOUIS         MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP
NICKEL        OSEPH         MD      86-CG-896 23/16    WHITEFORD, TAYLOR & PRESTON LLP             RABORG        ROBERT R      MD      87106533          WHITEFORD, TAYLOR & PRESTON LLP
NICKENS       CYRUS         MD      87CG2488/41/158    WHITEFORD, TAYLOR & PRESTON LLP             RAFFERTY      DANIEL        MD      89272529          WHITEFORD, TAYLOR & PRESTON LLP
NIXON         ARTHUR Z      MD      87CG1428/38/98     WHITEFORD, TAYLOR & PRESTON LLP             RANDLE        CHARLES A     MD      99002064          WHITEFORD, TAYLOR & PRESTON LLP
NIXON         JACK          MD      3428               WHITEFORD, TAYLOR & PRESTON LLP             RANKIN        AUSTIN L      MD      88183530          WHITEFORD, TAYLOR & PRESTON LLP
NOLAN         HARRY C       MD      87CG2434/41/104    WHITEFORD, TAYLOR & PRESTON LLP             REED          EARL          MD      89164520          WHITEFORD, TAYLOR & PRESTON LLP
NORTH         JEROME T      MD      87303505           WHITEFORD, TAYLOR & PRESTON LLP             REED          ELLIS         MD      87CG2525/41/196   WHITEFORD, TAYLOR & PRESTON LLP
NORTHCRAFT    KENNETH T     MD      4507               WHITEFORD, TAYLOR & PRESTON LLP             REEVES        CLIFTON E     MD      87CG1205/37/225   WHITEFORD, TAYLOR & PRESTON LLP

                                                                                                                                                           Appendix A - 576
                                      Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                  Document Page 595 of 624
Claimant      Claimant      State                                                                 Claimant     Claimant          State
Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel                   Last Name    First Name        Filed   Docket Number      Primary Plaintiff Counsel
REICHART      JOHN          MD      86CG1007/23/37    WHITEFORD, TAYLOR & PRESTON LLP             SEARS        JAMES M           MD      87CG3678/45/148    WHITEFORD, TAYLOR & PRESTON LLP
REID          DAVID R       MD      87CG2434/41/104   WHITEFORD, TAYLOR & PRESTON LLP             SEIBEL       WILLIAM L         MD      87CG2962/43/32     WHITEFORD, TAYLOR & PRESTON LLP
REID          GEORGE W      MD      89062542          WHITEFORD, TAYLOR & PRESTON LLP             SEIPP        ALFRED            MD      88183530           WHITEFORD, TAYLOR & PRESTON LLP
RENNIE        ELLEN L       MD      86CG0232/20/2     WHITEFORD, TAYLOR & PRESTON LLP             SELLERS      JAY L             MD      89062542           WHITEFORD, TAYLOR & PRESTON LLP
REUTER        GEORGE        MD      89272529          WHITEFORD, TAYLOR & PRESTON LLP             SENNETT      ARTHUR            MD      88155504           WHITEFORD, TAYLOR & PRESTON LLP
REXROADE      THOMAS B      MD      87CG3047/43/117   WHITEFORD, TAYLOR & PRESTON LLP             SEVINSKY     JAMES             MD      87CG2488/41/158    WHITEFORD, TAYLOR & PRESTON LLP
REYNOLDS      ELMER A       MD      87352501          WHITEFORD, TAYLOR & PRESTON LLP             SEWARD       BERNARD M         MD      87303505           WHITEFORD, TAYLOR & PRESTON LLP
RICE          ROOSEVELT     MD      87198545          WHITEFORD, TAYLOR & PRESTON LLP             SEWARD       ESTHER            MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
RICHARDSON    HERBERT L     MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             SHADE        EDMUND L          MD      15557              WHITEFORD, TAYLOR & PRESTON LLP
RICHARDSON    WILLIAM       MD      92-150553         WHITEFORD, TAYLOR & PRESTON LLP             SHAFFER      EDGAR E. JR       MD      87CG3109/43/179    WHITEFORD, TAYLOR & PRESTON LLP
RIDDICK       CHARLIE H     MD      88057501          WHITEFORD, TAYLOR & PRESTON LLP             SHAFFER      RALPH             MD      89272529           WHITEFORD, TAYLOR & PRESTON LLP
RIGGIO        FRED          MD      86CG-1093         WHITEFORD, TAYLOR & PRESTON LLP             SHAFFER      ROBERT L. SR.     MD      94034501           WHITEFORD, TAYLOR & PRESTON LLP
RIGGIO        VICTOR        MD      87CG3084/43/154   WHITEFORD, TAYLOR & PRESTON LLP             SHANNON      BEULAH M          MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
RIGHTER       CHARLES       MD      01000434          WHITEFORD, TAYLOR & PRESTON LLP             SHEA         WILLIAM C         MD      89062542           WHITEFORD, TAYLOR & PRESTON LLP
RILEY         PAUL B        MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             SHEELY       MILLARD L         MD      87CG2430/41/100    WHITEFORD, TAYLOR & PRESTON LLP
RINEHART      JOSEPH        MD      88CG466/51/66     WHITEFORD, TAYLOR & PRESTON LLP             SHELTON      RICHARD E         MD      3301CV             WHITEFORD, TAYLOR & PRESTON LLP
RINGGER       ROBERT G      MD      87CG1500/38/170   WHITEFORD, TAYLOR & PRESTON LLP             SHELTON      WILLIAM C         MD      3428               WHITEFORD, TAYLOR & PRESTON LLP
RITCHEY       CLAIR F       MD      87CG2488/41/158   WHITEFORD, TAYLOR & PRESTON LLP             SHEPERD      ROY E             MD      87135587           WHITEFORD, TAYLOR & PRESTON LLP
ROACH         EDWARD L      MD      90206512          WHITEFORD, TAYLOR & PRESTON LLP             SHEPHERD     ROBERT G          MD      87CG3676/45/146    WHITEFORD, TAYLOR & PRESTON LLP
ROBERSON      JERALD W      MD      88057511          WHITEFORD, TAYLOR & PRESTON LLP             SHEPPARD     HOWARD            MD      89164520           WHITEFORD, TAYLOR & PRESTON LLP
ROBERTS       GEORGE        MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             SHIFFLETT    FRANK             MD      88183530           WHITEFORD, TAYLOR & PRESTON LLP
ROBERTS       JIMMIE G      MD      98117503CX829     WHITEFORD, TAYLOR & PRESTON LLP             SHIFLETT     RUSSELL L         MD      90206512           WHITEFORD, TAYLOR & PRESTON LLP
ROBERTS       LC            MD      89069509          WHITEFORD, TAYLOR & PRESTON LLP             SHIPLEY      CARL              MD      87352502           WHITEFORD, TAYLOR & PRESTON LLP
ROBINSON      DONALD        MD      89062542          WHITEFORD, TAYLOR & PRESTON LLP             SHIPLEY      THOMAS            MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
ROBINSON      POWELL E      MD      2657CV            WHITEFORD, TAYLOR & PRESTON LLP             SHIPWAY      GLEN R            MD      87CG2488/41/158    WHITEFORD, TAYLOR & PRESTON LLP
ROBINSON      PRENTIS       MD      88050507          WHITEFORD, TAYLOR & PRESTON LLP             SHOEMAKER    CHARLES           MD      93123501           WHITEFORD, TAYLOR & PRESTON LLP
ROBINSON      VERNON        MD      92-15055          WHITEFORD, TAYLOR & PRESTON LLP             SHOWALTER    JAMES C           MD      87303552           WHITEFORD, TAYLOR & PRESTON LLP
ROBISON       FRANK R       MD      3298CV            WHITEFORD, TAYLOR & PRESTON LLP             SHREVE       ERNEST L          MD      4507               WHITEFORD, TAYLOR & PRESTON LLP
ROCHE         EDMOND        MD      95041503          WHITEFORD, TAYLOR & PRESTON LLP             SHRIVER      RICHARD E         MD      88050508           WHITEFORD, TAYLOR & PRESTON LLP
ROCHE         WILLIAM R     MD      87CG-3108/43178   WHITEFORD, TAYLOR & PRESTON LLP             SHUE         VERNON            MD      88CG452/51/52      WHITEFORD, TAYLOR & PRESTON LLP
ROEBER        LORRAINE L    MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             SIEDLECKI    STANLEY           MD      94-194502          WHITEFORD, TAYLOR & PRESTON LLP
ROGERS        TOMMY J       MD      24-X-01000556     WHITEFORD, TAYLOR & PRESTON LLP             SIEGLE       HARRY M           MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
RONQUILLO     JOSE          MD      95160547          WHITEFORD, TAYLOR & PRESTON LLP             SIEMASKO     EDWIN R           MD      87CG3604/45/74     WHITEFORD, TAYLOR & PRESTON LLP
ROOS          DONALD R      MD      86CG1389/24/229   WHITEFORD, TAYLOR & PRESTON LLP             SILL         JOSEPH V          MD      88CG515/51/115     WHITEFORD, TAYLOR & PRESTON LLP
ROSLEY        RAYMOND       MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             SILLS        GEORGE F          MD      87CG2434/41/104    WHITEFORD, TAYLOR & PRESTON LLP
ROSS          ARTHUR E      MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             SILVERSTRI   VINCENT N         MD      87294530           WHITEFORD, TAYLOR & PRESTON LLP
ROSS          JAMES E       MD      88CG515/51/115    WHITEFORD, TAYLOR & PRESTON LLP             SIMMONS      LOUIS D           MD      87CG-3128/43198    WHITEFORD, TAYLOR & PRESTON LLP
ROSS          RICHARD J     MD      87CG2488/41/158   WHITEFORD, TAYLOR & PRESTON LLP             SIMMS        JOHN R            MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
ROSS          WILLIAM M     MD      87CG2434/41/104   WHITEFORD, TAYLOR & PRESTON LLP             SIMON        FRANCIS C         MD      88091532           WHITEFORD, TAYLOR & PRESTON LLP
ROSSI         WILLIAM P     MD      87181578          WHITEFORD, TAYLOR & PRESTON LLP             SIMPSON      WILLARD M         MD      87CG3676/45/146    WHITEFORD, TAYLOR & PRESTON LLP
ROUNDS        WILLIAM E     MD      00001370          WHITEFORD, TAYLOR & PRESTON LLP             SINNOTT      CHARLES W         MD      89272529           WHITEFORD, TAYLOR & PRESTON LLP
ROWLEY        ELWOOD M      MD      4507              WHITEFORD, TAYLOR & PRESTON LLP             SIPE         JACK              MD      87CG2434/41/104    WHITEFORD, TAYLOR & PRESTON LLP
RUARK         RICHARD E     MD      89069526          WHITEFORD, TAYLOR & PRESTON LLP             SISOLAK      FREDERICK         MD      89164520           WHITEFORD, TAYLOR & PRESTON LLP
RUFFNER       FRANCIS A     MD      87CG2434/41/104   WHITEFORD, TAYLOR & PRESTON LLP             SKELLY       JAMES W           MD      87CG1500/38/170    WHITEFORD, TAYLOR & PRESTON LLP
RUHLING       CHARLES C     MD      89006508          WHITEFORD, TAYLOR & PRESTON LLP             SKINNER      ROY J             MD      87CG3592/45/62     WHITEFORD, TAYLOR & PRESTON LLP
RULEY         EDWARD J      MD      88112518          WHITEFORD, TAYLOR & PRESTON LLP             SLACK        RONALD            MD      87CG2434/41/104    WHITEFORD, TAYLOR & PRESTON LLP
RUPP          JOHN C        MD      87CG2488/41/158   WHITEFORD, TAYLOR & PRESTON LLP             SLATTERY     LAWRENCE          MD      89272529           WHITEFORD, TAYLOR & PRESTON LLP
RUSSELL       COOPER D      MD      87CG2413/41/83    WHITEFORD, TAYLOR & PRESTON LLP             SLICK        EDWARD E          MD      87CG3047/43/117    WHITEFORD, TAYLOR & PRESTON LLP
RUSSELL       ERNEST        MD      87352501          WHITEFORD, TAYLOR & PRESTON LLP             SLIMMER      ROLAND            MD      88CG452/51/52      WHITEFORD, TAYLOR & PRESTON LLP
RUSSELL       RAYMOND E     MD      87CG2488/41/158   WHITEFORD, TAYLOR & PRESTON LLP             SLIWA        JOSEPH            MD      87CG3676/45/146    WHITEFORD, TAYLOR & PRESTON LLP
RUSSO         HENRY P       MD      88057511          WHITEFORD, TAYLOR & PRESTON LLP             SMALL        GLENN M           MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
RUTH          JOHN JOSEPH   MD      94308520          WHITEFORD, TAYLOR & PRESTON LLP             SMALL        JOSEPH            MD      88057511           WHITEFORD, TAYLOR & PRESTON LLP
SACHS         DONALD L      MD      90081502          WHITEFORD, TAYLOR & PRESTON LLP             SMIT         HENRY W           MD      87CG1428/38/98     WHITEFORD, TAYLOR & PRESTON LLP
SALAMONY      WALLACE       MD      89272529          WHITEFORD, TAYLOR & PRESTON LLP             SMITH        ALEXANDER         MD      87CG3031/43/101    WHITEFORD, TAYLOR & PRESTON LLP
SANDERS       DALE          MD      89164520          WHITEFORD, TAYLOR & PRESTON LLP             SMITH        EUGENE P          MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
SANDS         HENRY A       MD      89272529          WHITEFORD, TAYLOR & PRESTON LLP             SMITH        JAMES E           MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
SANZO         RONALD E      MD      24X-00000197      WHITEFORD, TAYLOR & PRESTON LLP             SMITH        JOSEPH A          MD      24X98112501CX789   WHITEFORD, TAYLOR & PRESTON LLP
SAULS         RAY G         MD      92-150568         WHITEFORD, TAYLOR & PRESTON LLP             SMITH        JOSEPH V          MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
SCALIA        CARL A        MD      3428              WHITEFORD, TAYLOR & PRESTON LLP             SMITH        MATTHEW           MD      87294526           WHITEFORD, TAYLOR & PRESTON LLP
SCANLON       JOHN          MD      86CG1391/24/231   WHITEFORD, TAYLOR & PRESTON LLP             SMITH        THOMAS P          MD      91221521           WHITEFORD, TAYLOR & PRESTON LLP
SCARBOROUGH   HAROLD        MD      88155536          WHITEFORD, TAYLOR & PRESTON LLP             SMITH        TRESSLER W        MD      87CG3004/43/74     WHITEFORD, TAYLOR & PRESTON LLP
SCHANKEN      CHARLES J     MD      89164520          WHITEFORD, TAYLOR & PRESTON LLP             SMOCK        JOHN H            MD      87CG1449/38/119    WHITEFORD, TAYLOR & PRESTON LLP
SCHANKEN      JOSEPH J      MD      87CG2962/43/32    WHITEFORD, TAYLOR & PRESTON LLP             SNYDER       RALPH C           MD      95146521           WHITEFORD, TAYLOR & PRESTON LLP
SCHANKEN      NORBERT P     MD      87CG1428/38/98    WHITEFORD, TAYLOR & PRESTON LLP             SOFIA        MICHELE           MD      87278527           WHITEFORD, TAYLOR & PRESTON LLP
SCHICKLER     JOHN G        MD      24-X-01000556     WHITEFORD, TAYLOR & PRESTON LLP             SOHN         JAMES O           MD      88CG515/51/115     WHITEFORD, TAYLOR & PRESTON LLP
SCHIELDS      CHARLES W     MD      99000416          WHITEFORD, TAYLOR & PRESTON LLP             SORRENTINO   ALBERT & ROSE V   MD      87CG2983/43/53     WHITEFORD, TAYLOR & PRESTON LLP
SCHILLING     JAMES R       MD      88112518          WHITEFORD, TAYLOR & PRESTON LLP             SOYKE        CHARLES T         MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
SCHOPPERT     LEON D        MD      84CG212/1/212     WHITEFORD, TAYLOR & PRESTON LLP             SPATH        CLIFTON           MD      87CG2982/43/52     WHITEFORD, TAYLOR & PRESTON LLP
SCHREINER     CHARLES L     MD      87CG2962/43/32    WHITEFORD, TAYLOR & PRESTON LLP             SPIVEY       CHARLES S         MD      92-150568          WHITEFORD, TAYLOR & PRESTON LLP
SCHWARTZ      LAWRENCE      MD      87CG3573/45/43    WHITEFORD, TAYLOR & PRESTON LLP             SPONAUGLE    CHARLES D         MD      87294532           WHITEFORD, TAYLOR & PRESTON LLP
SCHWARTZ      LAWRENCE      MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             ST. JOHN     DEBORAH A         MD      97171519CX117      WHITEFORD, TAYLOR & PRESTON LLP
SCHWEDES      FREDERICK     MD      87CG2962/43/32    WHITEFORD, TAYLOR & PRESTON LLP             STAFFORD     JOHN O            MD      89272529           WHITEFORD, TAYLOR & PRESTON LLP
SCHWEITZER    WILLIAM E     MD      88155504          WHITEFORD, TAYLOR & PRESTON LLP             STANIEWSKI   WALTER            MD      89164520           WHITEFORD, TAYLOR & PRESTON LLP
SCIUTO        ALFRED J      MD      88057511          WHITEFORD, TAYLOR & PRESTON LLP             STANLEY      EVERETT           MD      UNKNOWN            WHITEFORD, TAYLOR & PRESTON LLP
SCOTT         JOHN T        MD      87CG2434/41/104   WHITEFORD, TAYLOR & PRESTON LLP             STEDTLER     THOMAS V          MD      87352502           WHITEFORD, TAYLOR & PRESTON LLP
SCOTT         WILLIAM J     MD      87CG2488/41/158   WHITEFORD, TAYLOR & PRESTON LLP             STEPP        KARL              MD      87CG3581/45/51     WHITEFORD, TAYLOR & PRESTON LLP

                                                                                                                                                              Appendix A - 577
                                     Case 17-03105             Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                 Document Page 596 of 624
Claimant     Claimant      State                                                                 Claimant      Claimant      State
Last Name    First Name    Filed   Docket Number     Primary Plaintiff Counsel                   Last Name     First Name    Filed   Docket Number       Primary Plaintiff Counsel
STERN        RAYMOND       MD      87294526          WHITEFORD, TAYLOR & PRESTON LLP             WATSON        ROBERT P      MD      87352502            WHITEFORD, TAYLOR & PRESTON LLP
STEVENS      JOHN L        MD      88CG452/51/52     WHITEFORD, TAYLOR & PRESTON LLP             WATT          ALEXANDER M   MD      87065513            WHITEFORD, TAYLOR & PRESTON LLP
STICKELL     WALTER M      MD      24-X-01000556     WHITEFORD, TAYLOR & PRESTON LLP             WATT          RAYMOND F     MD      88057501            WHITEFORD, TAYLOR & PRESTON LLP
STICKLER     RICHARD J     MD      87CG3593/45/63    WHITEFORD, TAYLOR & PRESTON LLP             WEBB          OSCAR         MD      87CG3031/43/101     WHITEFORD, TAYLOR & PRESTON LLP
STIEMLY      CHARLES J     MD      88112518          WHITEFORD, TAYLOR & PRESTON LLP             WEBB          THOMAS R      MD      87CG2442/41/112     WHITEFORD, TAYLOR & PRESTON LLP
STINE        JACK B        MD      87CG3047/43/117   WHITEFORD, TAYLOR & PRESTON LLP             WEBER         JEROME        MD      89062542            WHITEFORD, TAYLOR & PRESTON LLP
STINSON      HENRY W       MD      88CG466/51/66     WHITEFORD, TAYLOR & PRESTON LLP             WEBSTER       JOHN L        MD      UNKNOWN             WHITEFORD, TAYLOR & PRESTON LLP
STINSON      RAYMOND W     MD      88CG466/51/66     WHITEFORD, TAYLOR & PRESTON LLP             WEHR          DAVID J       MD      87CG3094/43/164     WHITEFORD, TAYLOR & PRESTON LLP
STITH        PERY C        MD      89164528          WHITEFORD, TAYLOR & PRESTON LLP             WELLS         IRA W         MD      UNKNOWN             WHITEFORD, TAYLOR & PRESTON LLP
STITZEL      GEORGE M      MD      89069526          WHITEFORD, TAYLOR & PRESTON LLP             WEST          GERALD L      MD      87051512            WHITEFORD, TAYLOR & PRESTON LLP
STOFFREGEN   CHARLES E     MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             WESTFALL      BOBBY J       MD      3403CV              WHITEFORD, TAYLOR & PRESTON LLP
STONE        WILLIAM L     MD      24-X-01000556     WHITEFORD, TAYLOR & PRESTON LLP             WETZEL        RUSSELL L     MD      24X95313504         WHITEFORD, TAYLOR & PRESTON LLP
STORIE       DOUGLAS C     MD      88091532          WHITEFORD, TAYLOR & PRESTON LLP             WHEATLEY      FREEDOM       MD      90081502            WHITEFORD, TAYLOR & PRESTON LLP
STUMPF       GAIL M.       MD      92154544          WHITEFORD, TAYLOR & PRESTON LLP             WHEATLEY      JOHN P        MD      87CG2962/43/32      WHITEFORD, TAYLOR & PRESTON LLP
STURGEON     HARRY W       MD      91137512          WHITEFORD, TAYLOR & PRESTON LLP             WHEELER       HOWARD B      MD      99000415            WHITEFORD, TAYLOR & PRESTON LLP
SUBOCK       MARION R      MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             WHETZEL       VERNON L      MD      88CG538/51/138      WHITEFORD, TAYLOR & PRESTON LLP
SULLIVAN     FREDERICK A   MD      4507              WHITEFORD, TAYLOR & PRESTON LLP             WHITACRE      JENNINGS W    MD      86CG1518/25/108     WHITEFORD, TAYLOR & PRESTON LLP
SULLIVAN     ROBERT J      MD      88091532          WHITEFORD, TAYLOR & PRESTON LLP             WHITBY        FRANK W       MD      87341501            WHITEFORD, TAYLOR & PRESTON LLP
SUPKO        PAUL R        MD      87294530          WHITEFORD, TAYLOR & PRESTON LLP             WHITE         JOHNNIE       MD      89006543            WHITEFORD, TAYLOR & PRESTON LLP
SWANGER      GERALD R      MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             WHITT         WALTER K      MD      87CG2434/41/104     WHITEFORD, TAYLOR & PRESTON LLP
SWIGER       ROY B         MD      87212520          WHITEFORD, TAYLOR & PRESTON LLP             WICKER        JEROME C      MD      87181502            WHITEFORD, TAYLOR & PRESTON LLP
SZPATURO     MICKEY N      MD      87CG3075/43/145   WHITEFORD, TAYLOR & PRESTON LLP             WILES         ALLEN E       MD      01000434            WHITEFORD, TAYLOR & PRESTON LLP
SZROM        JOHN          MD      86CG1007/23/37    WHITEFORD, TAYLOR & PRESTON LLP             WILES         LESTER        MD      88091532            WHITEFORD, TAYLOR & PRESTON LLP
TALLUTO      WILLIAM G     MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             WILHELM       FRANK         MD      88050524            WHITEFORD, TAYLOR & PRESTON LLP
TAMBURRINO   JAMES C       MD      95146524          WHITEFORD, TAYLOR & PRESTON LLP             WILKINS       JOSEPH H      MD      87CG2962/43/32      WHITEFORD, TAYLOR & PRESTON LLP
TATE         RAYMOND       MD      89272529          WHITEFORD, TAYLOR & PRESTON LLP             WILLIAMS      BILL          MD      89062542            WHITEFORD, TAYLOR & PRESTON LLP
TAYLOR       JOSEPH        MD      88CG538/51/138    WHITEFORD, TAYLOR & PRESTON LLP             WILLIAMS      GEORGE T      MD      87352501            WHITEFORD, TAYLOR & PRESTON LLP
TAYLOR       WILBERT       MD      88057511          WHITEFORD, TAYLOR & PRESTON LLP             WILLIAMS      IRVING G      MD      84CG194/1/194       WHITEFORD, TAYLOR & PRESTON LLP
TAYLOR       WILLIAM L     MD      89272529          WHITEFORD, TAYLOR & PRESTON LLP             WILLIAMS      LEROY         MD      87303552            WHITEFORD, TAYLOR & PRESTON LLP
TERRY        PAUL E        MD      87CG2434/41/104   WHITEFORD, TAYLOR & PRESTON LLP             WILLIAMS      LINDBERG      MD      89069509            WHITEFORD, TAYLOR & PRESTON LLP
TERZIGNI     LOUIS         MD      89062542          WHITEFORD, TAYLOR & PRESTON LLP             WILLIAMS      ROBERT R      MD      88091532            WHITEFORD, TAYLOR & PRESTON LLP
THOMAS       JAMES A       MD      87CG840/36/210    WHITEFORD, TAYLOR & PRESTON LLP             WILLIAMS      WILLIE        MD      87CG3031/43/101     WHITEFORD, TAYLOR & PRESTON LLP
THOMAS       ROBERT        MD      89272529          WHITEFORD, TAYLOR & PRESTON LLP             WILLIAR       EARL G        MD      UNKNOWN             WHITEFORD, TAYLOR & PRESTON LLP
THOMPSON     RICHARD       MD      01000434          WHITEFORD, TAYLOR & PRESTON LLP             WILSON        ALEXANDER D   MD      24X-00000197        WHITEFORD, TAYLOR & PRESTON LLP
THORN        PAUL          MD      88CG638/52/38     WHITEFORD, TAYLOR & PRESTON LLP             WILSON        CHESTER N     MD      UNKNOWN             WHITEFORD, TAYLOR & PRESTON LLP
TILLMAN      LLOYD         MD      87CG1382/38/52    WHITEFORD, TAYLOR & PRESTON LLP             WILSON        JAMES         MD      87170529            WHITEFORD, TAYLOR & PRESTON LLP
TIMMONS      JAMES H       MD      24-X-01000556     WHITEFORD, TAYLOR & PRESTON LLP             WINCHESTER    SHARPLESS     MD      UNKNOWN             WHITEFORD, TAYLOR & PRESTON LLP
TINKLER      CHARLES       MD      89272529          WHITEFORD, TAYLOR & PRESTON LLP             WINDER        MARION A      MD      UNKNOWN             WHITEFORD, TAYLOR & PRESTON LLP
TOBIAS       HENRY E       MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             WINDLEY       JAMES V       MD      UNKNOWN             WHITEFORD, TAYLOR & PRESTON LLP
TODD         JOHN B        MD      90264526          WHITEFORD, TAYLOR & PRESTON LLP             WINFIELD      ROBERT L      MD      3428                WHITEFORD, TAYLOR & PRESTON LLP
TODZONIA     STANLEY E     MD      87CG2962/43/32    WHITEFORD, TAYLOR & PRESTON LLP             WINTERS       JOHN W        MD      94049502            WHITEFORD, TAYLOR & PRESTON LLP
TOLIVER      CHARLES       MD      90193502          WHITEFORD, TAYLOR & PRESTON LLP             WISE          HARRY A       MD      UNKNOWN             WHITEFORD, TAYLOR & PRESTON LLP
TRACEY       THOMAS R      MD      89272529          WHITEFORD, TAYLOR & PRESTON LLP             WISSEL        ALBERT C      MD      88091532            WHITEFORD, TAYLOR & PRESTON LLP
TRAVERS      MELVIN A      MD      87CG3031/43/101   WHITEFORD, TAYLOR & PRESTON LLP             WITHERSPOON   BEALIN I      MD      88112518            WHITEFORD, TAYLOR & PRESTON LLP
TRIMP        THOMAS J      MD      86CG1392/24/232   WHITEFORD, TAYLOR & PRESTON LLP             WOLFORD       DOUGLAS W     MD      88057511            WHITEFORD, TAYLOR & PRESTON LLP
TRIONFO      JOSEPH J      MD      88CG452/51/52     WHITEFORD, TAYLOR & PRESTON LLP             WOMACK        JOHN C        MD      89006508            WHITEFORD, TAYLOR & PRESTON LLP
TROY         ANDREW L      MD      88CG475/51/75     WHITEFORD, TAYLOR & PRESTON LLP             WONDERS       EARL H        MD      UNKNOWN             WHITEFORD, TAYLOR & PRESTON LLP
TURNER       JOSEPH C      MD      87CG3678/45/148   WHITEFORD, TAYLOR & PRESTON LLP             WOOD          NOLLIE        MD      92CA20825           WHITEFORD, TAYLOR & PRESTON LLP
TURPIN       BOBBY G       MD      87CG1428/38/98    WHITEFORD, TAYLOR & PRESTON LLP             WOODS         FRED          MD      88057501            WHITEFORD, TAYLOR & PRESTON LLP
ULSCH        WILLIAM T     MD      88077510          WHITEFORD, TAYLOR & PRESTON LLP             WOODS         GEORGE J      MD      89069526            WHITEFORD, TAYLOR & PRESTON LLP
URBAN        CHARLES N     MD      87352501          WHITEFORD, TAYLOR & PRESTON LLP             WORRELL       CHARLES T     MD      87278757            WHITEFORD, TAYLOR & PRESTON LLP
URBAN        VERNON F      MD      87352501          WHITEFORD, TAYLOR & PRESTON LLP             WRIGHT        EARL J        MD      UNKNOWN             WHITEFORD, TAYLOR & PRESTON LLP
UTT          HOWARD S      MD      24-X-01000556     WHITEFORD, TAYLOR & PRESTON LLP             WRIGHT        JESSE         MD      UNKNOWN             WHITEFORD, TAYLOR & PRESTON LLP
UTZ          WILLIAM W     MD      87CG2962/43/32    WHITEFORD, TAYLOR & PRESTON LLP             WRIGHT        PAUL A        MD      87163501            WHITEFORD, TAYLOR & PRESTON LLP
VACHINO      JOHN V        MD      88057511          WHITEFORD, TAYLOR & PRESTON LLP             WRIGHT        WILLIAM C     MD      UNKNOWN             WHITEFORD, TAYLOR & PRESTON LLP
VAIL         ARTHUR E      MD      88183530          WHITEFORD, TAYLOR & PRESTON LLP             WRIGHTSON     CHARLES E     MD      UNKNOWN             WHITEFORD, TAYLOR & PRESTON LLP
VANMETER     JAMES T       MD      4507              WHITEFORD, TAYLOR & PRESTON LLP             WROTEN        GEORGE        MD      93302502            WHITEFORD, TAYLOR & PRESTON LLP
VANN         HAROLD R      MD      88337501          WHITEFORD, TAYLOR & PRESTON LLP             WYATT         ROBERT F      MD      87CG2525/41/196     WHITEFORD, TAYLOR & PRESTON LLP
VANN         WILLIE        MD      87CG3031/43/101   WHITEFORD, TAYLOR & PRESTON LLP             YATES         DAVID O       MD      87CG2488/41/158     WHITEFORD, TAYLOR & PRESTON LLP
VARELLA      ANTHONY J     MD      88050524          WHITEFORD, TAYLOR & PRESTON LLP             YESKER        JOHN          MD      UNKNOWN             WHITEFORD, TAYLOR & PRESTON LLP
VECERA       MATTHEW M     MD      87CG3575/45/45    WHITEFORD, TAYLOR & PRESTON LLP             YOST          ESKRIDGE V    MD      88281516            WHITEFORD, TAYLOR & PRESTON LLP
VELTON       VICTOR        MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             ZANGLA        ROSARIO       MD      CAL89-04408         WHITEFORD, TAYLOR & PRESTON LLP
VERNALL      WILLIAM H     MD      87CG2525/41/196   WHITEFORD, TAYLOR & PRESTON LLP             ZEPP          EUGENE K      MD      87294530            WHITEFORD, TAYLOR & PRESTON LLP
VINSON       JOHN F        MD      87CG1391/38/61    WHITEFORD, TAYLOR & PRESTON LLP             ZIMMERMAN     ANTHONY J     MD      87CG1428/38/98      WHITEFORD, TAYLOR & PRESTON LLP
VITALI       ORESTE        MD      88050524          WHITEFORD, TAYLOR & PRESTON LLP             ZINGO         JOHN P        MD      87CG1428/38/98      WHITEFORD, TAYLOR & PRESTON LLP
VITEK        ALBERT F      MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             ZINKHAN       JOHN A        MD      87CG2434/41/104     WHITEFORD, TAYLOR & PRESTON LLP
VLAKOS       GUS           MD      89069526          WHITEFORD, TAYLOR & PRESTON LLP             ZIRK          CHARLES A     MD      86CG1005/23/35      WHITEFORD, TAYLOR & PRESTON LLP
WAINWRIGHT   WILLIAM       MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             ZITTLE        PAUL J        MD      UNKNOWN             WHITEFORD, TAYLOR & PRESTON LLP
WALDEN       KATHERINE     MD      00001370          WHITEFORD, TAYLOR & PRESTON LLP             ZOELLNER      LORENZ F      MD      UNKNOWN             WHITEFORD, TAYLOR & PRESTON LLP
WALDEN       WILLIAM L     MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             ZUKAS         ELWOOD E      MD      88112518            WHITEFORD, TAYLOR & PRESTON LLP
WALLS        WINT          MD      87CG2434/41/104   WHITEFORD, TAYLOR & PRESTON LLP             ANAYA         ISIDRO        NM      CV-2001-07982       WHITNEY BUCHANAN, PC
WALSTROM     GEORGE        MD      87CG1372/38/42    WHITEFORD, TAYLOR & PRESTON LLP             AVILA         BALTAZAR      NM      CIV-02-0514MCAWWD   WHITNEY BUCHANAN, PC
WALTERS      CLEO          MD      89272529          WHITEFORD, TAYLOR & PRESTON LLP             BACA          GEORGE        NM      CV-2002-00597       WHITNEY BUCHANAN, PC
WALTHALL     JOHN A        MD      UNKNOWN           WHITEFORD, TAYLOR & PRESTON LLP             GARCIA        ISAIAS        NM      CV-2001-07880       WHITNEY BUCHANAN, PC
WANDS        JAMES JR.     MD      96003501          WHITEFORD, TAYLOR & PRESTON LLP             HARDY         WILLIS D      NM      CV-2002-00603       WHITNEY BUCHANAN, PC
WATERS       CHARLES D     MD      89164520          WHITEFORD, TAYLOR & PRESTON LLP             HAWKS         FOSTER W      NM      CV-2000-00114       WHITNEY BUCHANAN, PC

                                                                                                                                                           Appendix A - 578
                                         Case 17-03105                Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                         Document Page 597 of 624
Claimant     Claimant          State                                                                     Claimant       Claimant          State
Last Name    First Name        Filed   Docket Number        Primary Plaintiff Counsel                    Last Name      First Name        Filed   Docket Number    Primary Plaintiff Counsel
JOHNSON      JONES             NM      CV-2002-00686        WHITNEY BUCHANAN, PC                         BECKWITH       DONALD            NJ      L-11141-92       WILENTZ, GOLDMAN & SPITZER
KEY          STEVEN R          NM      CV-2000-00499        WHITNEY BUCHANAN, PC                         BEEBE          RONALD            NY      115650/02        WILENTZ, GOLDMAN & SPITZER
KLEIN        WILLIAM H         NM      CV-2000-00110        WHITNEY BUCHANAN, PC                         BEINHAUR       RONALD            NY      117331/01        WILENTZ, GOLDMAN & SPITZER
LAFEBRE      TED J             NM      CV-2000-02314        WHITNEY BUCHANAN, PC                         BELL           ANTOINETTE        NY      12510302         WILENTZ, GOLDMAN & SPITZER
LANE         HARLEY E          NM      CIV-011104JP         WHITNEY BUCHANAN, PC                         BELL           ROBERT H          NY      102692/03        WILENTZ, GOLDMAN & SPITZER
LUCERO       WILLIE L          NM      CV-2000-00498        WHITNEY BUCHANAN, PC                         BELLAERA       VINCENZO          NY      10520704         WILENTZ, GOLDMAN & SPITZER
MADRANO      MIKE              NM      ADMIN                WHITNEY BUCHANAN, PC                         BELLO          MARGARET          NY      110161/01        WILENTZ, GOLDMAN & SPITZER
MARTINEZ     JOSE P            NM      CIV-02-1370 LH DJS   WHITNEY BUCHANAN, PC                         BENAVIDES      HENRY             NY      122152/00        WILENTZ, GOLDMAN & SPITZER
MARTINEZ     PROCOPIO A        NM      CV-2001-07881        WHITNEY BUCHANAN, PC                         BENTLEY        WILLIAM           NY      1902332017       WILENTZ, GOLDMAN & SPITZER
MASCARENAS   PAUL J            NM      CV-2000-00109        WHITNEY BUCHANAN, PC                         BERGER         DAVID C           NJ      L1042302AS       WILENTZ, GOLDMAN & SPITZER
ORTIZ        RICHARD           NM      CV-2002-00671        WHITNEY BUCHANAN, PC                         BERNICKER      ALBERT J          NJ      MIDL00476905AS   WILENTZ, GOLDMAN & SPITZER
SAIZ         AURELIO A         NM      CV-2002-00659        WHITNEY BUCHANAN, PC                         BERTCH         EARL              NY      120704/02        WILENTZ, GOLDMAN & SPITZER
SARAN        WALTER            NM      CV-2000-00107        WHITNEY BUCHANAN, PC                         BEYER          THEODORE          NY      10520704         WILENTZ, GOLDMAN & SPITZER
STRICKLAND   RAYMOND D         TN      08CV57               WHITWORTH LAW FIRM                           BIANCANIELLO   GUISEPPINA        NY      110161/01        WILENTZ, GOLDMAN & SPITZER
EVELAND      RAYMOND E         PA      151202813DNA         WILBRAHAM LAWLER & BUBA                      BIANCANIELLO   VINCENZO          NY      101842/02        WILENTZ, GOLDMAN & SPITZER
ABADELLA     NICHOLAS          NJ      L-6338-96            WILENTZ, GOLDMAN & SPITZER                   BIANCO         JOHN              NY      104231/03        WILENTZ, GOLDMAN & SPITZER
ABBRUZZESE   JULIO             NJ      MIDL00144611AS       WILENTZ, GOLDMAN & SPITZER                   BIANCO         ONOFRIO           NY      104155/01        WILENTZ, GOLDMAN & SPITZER
ACQUAZZINO   FRANK             NY      110985/02            WILENTZ, GOLDMAN & SPITZER                   BIGHAM         JAMES L           NJ      MIDL408305AS     WILENTZ, GOLDMAN & SPITZER
ADAMS        FREDERICK         NJ      MIDL00708712AS       WILENTZ, GOLDMAN & SPITZER                   BIGLEY         JAMES             NY      125560/00        WILENTZ, GOLDMAN & SPITZER
ADRAGNA      JOHN              NY      12197003             WILENTZ, GOLDMAN & SPITZER                   BINI           CRISTOFARO        NY      104155/01        WILENTZ, GOLDMAN & SPITZER
AGGIMENTI    MODESTO           NY      10101806             WILENTZ, GOLDMAN & SPITZER                   BIRD           HARRY             NJ      MIDL854710       WILENTZ, GOLDMAN & SPITZER
AHERN        JAMES J           NY      117266/02            WILENTZ, GOLDMAN & SPITZER                   BIRMINGHAM     MATTHEW P         NY      116033/01        WILENTZ, GOLDMAN & SPITZER
AHRENS       MICHAEL R         NY      122152/00            WILENTZ, GOLDMAN & SPITZER                   BISHOP         EDWARD            NJ      MIDL455707AS     WILENTZ, GOLDMAN & SPITZER
AIKEN        MERRYWEATHER      NY      117331/01            WILENTZ, GOLDMAN & SPITZER                   BISOGNO        MARGUERITA        NJ      L-6325-96        WILENTZ, GOLDMAN & SPITZER
AIMETTE      ROBERT A          NY      102692/03            WILENTZ, GOLDMAN & SPITZER                   BLACKBURN      ALAN A            NJ      MIDL488705AS     WILENTZ, GOLDMAN & SPITZER
ALBANO       EMILIO            NY      10556205             WILENTZ, GOLDMAN & SPITZER                   BLAKE          ROBERT            NJ      L-12009-93       WILENTZ, GOLDMAN & SPITZER
ALI          JOSEPH            NY      127150/02            WILENTZ, GOLDMAN & SPITZER                   BLANTI         JOHN A            NY      114468/02        WILENTZ, GOLDMAN & SPITZER
AMABILE      CARMINE D         NJ      L-6332-96            WILENTZ, GOLDMAN & SPITZER                   BLUE           TERRY E           NJ      MIDL19106AS      WILENTZ, GOLDMAN & SPITZER
AMATO        PASQUALE          NY      114468/02            WILENTZ, GOLDMAN & SPITZER                   BOCHERT        EARLE B           NJ      L-6321-96        WILENTZ, GOLDMAN & SPITZER
AMBRICO      LOUIS M           NY      104231/03            WILENTZ, GOLDMAN & SPITZER                   BODALL         RAYMOND           NY      UNKNOWN          WILENTZ, GOLDMAN & SPITZER
AMBROSINI    MICHAEL           NY      122152/00            WILENTZ, GOLDMAN & SPITZER                   BODECK         DANNY             NJ      L-12006-93       WILENTZ, GOLDMAN & SPITZER
AMO          WARREN & MILLIE   NY      101522/94            WILENTZ, GOLDMAN & SPITZER                   BOGAN          THOMAS            NY      102711/02        WILENTZ, GOLDMAN & SPITZER
ANDERSEN     GEORGE            NY      105885/01            WILENTZ, GOLDMAN & SPITZER                   BOGART         DARRYL            NJ      MIDL00209913AS   WILENTZ, GOLDMAN & SPITZER
ANDERSON     GEORGE            NJ      MIDL195912AS         WILENTZ, GOLDMAN & SPITZER                   BOKOR          ARTHUR R          NJ      L-6318-96        WILENTZ, GOLDMAN & SPITZER
ANDERSON     THOMAS A          NY      105986/02            WILENTZ, GOLDMAN & SPITZER                   BONANNO        CARMINE J         NJ      MIDL50206AS      WILENTZ, GOLDMAN & SPITZER
ANDREWS      AUGUSTIN          NY      115220/01            WILENTZ, GOLDMAN & SPITZER                   BONELLI        RALPH             NY      104155/01        WILENTZ, GOLDMAN & SPITZER
ANFOLISI     PHILIP            NY      117266/02            WILENTZ, GOLDMAN & SPITZER                   BONGIORNO      SALVATORE         NY      104726/03        WILENTZ, GOLDMAN & SPITZER
ANSELMI      FRANK             NY      104773/02            WILENTZ, GOLDMAN & SPITZER                   BONHART        SAMMIE            NY      116623/01        WILENTZ, GOLDMAN & SPITZER
APPELL       LAWRENCE          NY      120838/98            WILENTZ, GOLDMAN & SPITZER                   BONIFACE       FRANK             NY      104155/01        WILENTZ, GOLDMAN & SPITZER
ARAHILL      JAMES             NJ      L-10549-94           WILENTZ, GOLDMAN & SPITZER                   BONISISIO      MICHAEL           NY      127150/02        WILENTZ, GOLDMAN & SPITZER
ARCHETTI     SILVANO           NY      116800/01            WILENTZ, GOLDMAN & SPITZER                   BOREL          EDMUND            NJ      MIDL902009AS     WILENTZ, GOLDMAN & SPITZER
ARCIUOLO     MICHAEL           NY      107263/02            WILENTZ, GOLDMAN & SPITZER                   BORSUK         RICHARD           NJ      MIDL677512AS     WILENTZ, GOLDMAN & SPITZER
ARCIUOLO     MICHAEL           NY      1900712017           WILENTZ, GOLDMAN & SPITZER                   BOSSOTTI       JOSEPH            NY      104156/01        WILENTZ, GOLDMAN & SPITZER
ARDITO       ROSALIE           NY      127150/02            WILENTZ, GOLDMAN & SPITZER                   BOTT           YOLANDA           NJ      L-1169-01AS      WILENTZ, GOLDMAN & SPITZER
ARGENZIANO   PATSY             NY      100834/02            WILENTZ, GOLDMAN & SPITZER                   BOURGADE       MARIUS            NY      102711/02        WILENTZ, GOLDMAN & SPITZER
ARNOLD       JOSEPH            NY      108421/01            WILENTZ, GOLDMAN & SPITZER                   BRACK          ROBERT            NY      11220505         WILENTZ, GOLDMAN & SPITZER
ARNOLD       RICHARD L         NY      116623/01            WILENTZ, GOLDMAN & SPITZER                   BRADBURY       RICHARD           NJ      MIDL38106AS      WILENTZ, GOLDMAN & SPITZER
ATIAS        HYMAN             NY      104231/03            WILENTZ, GOLDMAN & SPITZER                   BRADLEY        JAMES J           NY      104155/01        WILENTZ, GOLDMAN & SPITZER
ATTRIDGE     WILLIAM           NY      101151/98            WILENTZ, GOLDMAN & SPITZER                   BRADSHAW       JOHN              NY      122152/00        WILENTZ, GOLDMAN & SPITZER
AUMENTE      JEROME            NY      11784706             WILENTZ, GOLDMAN & SPITZER                   BRADY          EDWARD T          NY      123656/00        WILENTZ, GOLDMAN & SPITZER
AUTERI       ROSARIO           NY      104155/01            WILENTZ, GOLDMAN & SPITZER                   BRADY          ROBERT            NY      585/92           WILENTZ, GOLDMAN & SPITZER
AVENTURATO   BENEDICT          NY      11897103             WILENTZ, GOLDMAN & SPITZER                   BRADY          THOMAS            NJ      L-12003-93       WILENTZ, GOLDMAN & SPITZER
BAEYENS      PAUL              NY      10970606             WILENTZ, GOLDMAN & SPITZER                   BRANCH         WALTER & ELLA V   NY      19501/92         WILENTZ, GOLDMAN & SPITZER
BALDWIN      ROBERT F          NJ      UNKNOWN              WILENTZ, GOLDMAN & SPITZER                   BRANCONE       DOMINIC           NY      11476705         WILENTZ, GOLDMAN & SPITZER
BALE         RICHARD           NY      122152/00            WILENTZ, GOLDMAN & SPITZER                   BREINING       ALBERT            NY      116800/01        WILENTZ, GOLDMAN & SPITZER
BANCI        ONORATO           NY      107966/02            WILENTZ, GOLDMAN & SPITZER                   BRENCKMAN      DALE              NJ      MIDL431506AS     WILENTZ, GOLDMAN & SPITZER
BARAJAS      JOSE F            NY      10992804             WILENTZ, GOLDMAN & SPITZER                   BRENNAN        EDWARD J          NJ      MIDL456806AS     WILENTZ, GOLDMAN & SPITZER
BARAN        STANLEY           NJ      MIDL00097810         WILENTZ, GOLDMAN & SPITZER                   BRENNAN        JOHN              NY      105886/01        WILENTZ, GOLDMAN & SPITZER
BARBAGALLO   ROBERT            NY      100834/02            WILENTZ, GOLDMAN & SPITZER                   BRENNAN        JOSEPH            NY      106273/00        WILENTZ, GOLDMAN & SPITZER
BARBOSA      JOHN              NJ      L-4700-94            WILENTZ, GOLDMAN & SPITZER                   BRENNAN        THOMAS            NY      124315/99        WILENTZ, GOLDMAN & SPITZER
BARLOW       LAWRENCE C        NY      116623/01            WILENTZ, GOLDMAN & SPITZER                   BRIGGS         NELSON S          NY      01377505         WILENTZ, GOLDMAN & SPITZER
BARONE       ANTHONY           NY      104773/02            WILENTZ, GOLDMAN & SPITZER                   BRIGGS         NELSON S          NY      10716505         WILENTZ, GOLDMAN & SPITZER
BARRETT      ROBERT            NJ      L-4687-94            WILENTZ, GOLDMAN & SPITZER                   BROADFIELD     GLEN              NY      10766703         WILENTZ, GOLDMAN & SPITZER
BARRY        EDWARD            NJ      MIDL496305AS         WILENTZ, GOLDMAN & SPITZER                   BRONK          ALFRED            NY      19008109         WILENTZ, GOLDMAN & SPITZER
BARRY        MICHAEL P         NY      122699/00            WILENTZ, GOLDMAN & SPITZER                   BROOKS         LORENZO           NY      116623/01        WILENTZ, GOLDMAN & SPITZER
BARTLETT     CHARLES           NY      107966/02            WILENTZ, GOLDMAN & SPITZER                   BROWN          BUFORD            NY      107263/02        WILENTZ, GOLDMAN & SPITZER
BARTLETT     JOSEPH            NJ      MIDL499108AS         WILENTZ, GOLDMAN & SPITZER                   BROWN          DONALD H          NJ      MIDL0656616AS    WILENTZ, GOLDMAN & SPITZER
BATAILLE     WLLIAM J          NY      100834/02            WILENTZ, GOLDMAN & SPITZER                   BROWN          FREDERICK         NJ      MIDL653305AS     WILENTZ, GOLDMAN & SPITZER
BATES        THOMAS            NY      108421/01            WILENTZ, GOLDMAN & SPITZER                   BROWN          JAMES R           NJ      L359505AS        WILENTZ, GOLDMAN & SPITZER
BATTISTA     ANGELO            NY      100834/02            WILENTZ, GOLDMAN & SPITZER                   BRUNDIDGE      LEROY             NY      127150/02        WILENTZ, GOLDMAN & SPITZER
BATTISTA     FRANK             NY      101842/02            WILENTZ, GOLDMAN & SPITZER                   BRUNNER        PAUL              NY      11897103         WILENTZ, GOLDMAN & SPITZER
BAUER        DOLORES           NJ      MIDL338807AS         WILENTZ, GOLDMAN & SPITZER                   BRUNSON        HENRY             NJ      MIDL918203AS     WILENTZ, GOLDMAN & SPITZER
BAUMAN       JOHN G            NJ      MIDL416804           WILENTZ, GOLDMAN & SPITZER                   BRUSH          JOHN D            NY      110161/01        WILENTZ, GOLDMAN & SPITZER
BEATINI      MICHAEL           NY      10235608             WILENTZ, GOLDMAN & SPITZER                   BRUZCESE       PATRICK           NY      122152/00        WILENTZ, GOLDMAN & SPITZER
BECHTOLD     JOHN              NY      105886/01            WILENTZ, GOLDMAN & SPITZER                   BUCCIERO       MICHAEL H         NY      107263/02        WILENTZ, GOLDMAN & SPITZER
BECKER       ROBERT            NJ      MIDL108403AS         WILENTZ, GOLDMAN & SPITZER                   BUCK           KENNETH L         NJ      MIDL978309AS     WILENTZ, GOLDMAN & SPITZER

                                                                                                                                                                     Appendix A - 579
                                          Case 17-03105            Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                Desc Main
                                                                                      Document Page 598 of 624
Claimant      Claimant          State                                                                 Claimant      Claimant      State
Last Name     First Name        Filed   Docket Number    Primary Plaintiff Counsel                    Last Name     First Name    Filed   Docket Number     Primary Plaintiff Counsel
BUDD          ROBERT            NY      110161/01        WILENTZ, GOLDMAN & SPITZER                   CIANCIA       RICHARD       NJ      MIDL273609AS      WILENTZ, GOLDMAN & SPITZER
BULLOCK       GEORGE            NY      112076/94        WILENTZ, GOLDMAN & SPITZER                   CIARAMELLA    ANTHONY       NY      104726/03         WILENTZ, GOLDMAN & SPITZER
BUONO         MILDRED           NY      102437/01        WILENTZ, GOLDMAN & SPITZER                   CIARELLI      ROBERT        NY      35418/92          WILENTZ, GOLDMAN & SPITZER
BUONOCORE     RAYMOND           NY      10178907         WILENTZ, GOLDMAN & SPITZER                   CICHETTI      ARTHUR R      NJ      MIDL462407        WILENTZ, GOLDMAN & SPITZER
BURDEN        CLARENCE          NY      11331603         WILENTZ, GOLDMAN & SPITZER                   CIESZYNSKI    THOMAS        NY      116623/01         WILENTZ, GOLDMAN & SPITZER
BURKE         JERRY             NY      119564/01        WILENTZ, GOLDMAN & SPITZER                   CIMINO        JOSEPH        NJ      L-1169-01AS       WILENTZ, GOLDMAN & SPITZER
BURKHARDT     ROBERT            NY      122699/00        WILENTZ, GOLDMAN & SPITZER                   CIMMINO       FRANK E       NY      123656/00         WILENTZ, GOLDMAN & SPITZER
BURNS         MARIE             NY      101842/02        WILENTZ, GOLDMAN & SPITZER                   CINCONCISO    CESARE        NY      12197003          WILENTZ, GOLDMAN & SPITZER
BURTON        JOHN J            NJ      MIDL596204       WILENTZ, GOLDMAN & SPITZER                   CINO          PERRY         NY      115650/02         WILENTZ, GOLDMAN & SPITZER
BUSCH         CHARLES           NJ      MIDL356208AS     WILENTZ, GOLDMAN & SPITZER                   CINQUEMANI    SALVATORE     NY      11434305          WILENTZ, GOLDMAN & SPITZER
BUSH          ROBERT            NY      11897103         WILENTZ, GOLDMAN & SPITZER                   CIPOLETTA     ROBERT        NY      104726/03         WILENTZ, GOLDMAN & SPITZER
BUSSANICH     OTTAVIO           NY      104155/01        WILENTZ, GOLDMAN & SPITZER                   CIUFFO        FRANK         NY      116623/01         WILENTZ, GOLDMAN & SPITZER
BUSUTTIL      JAMES A           NY      11480304         WILENTZ, GOLDMAN & SPITZER                   CLANCY        CORNELIUS     NY      110161/01         WILENTZ, GOLDMAN & SPITZER
BUTERA        CARMINE S         NY      115220/01        WILENTZ, GOLDMAN & SPITZER                   CLARK         JOHN          NY      112076/94         WILENTZ, GOLDMAN & SPITZER
BUTTACAVOLI   ROBERT            NY      10861303         WILENTZ, GOLDMAN & SPITZER                   CLEMENTE      DOMINICK      NY      129509/00         WILENTZ, GOLDMAN & SPITZER
BUTTIGLIERI   ROCCO             NJ      L-2079-96        WILENTZ, GOLDMAN & SPITZER                   CLIM          MICHAEL       NJ      MIDL624712AS      WILENTZ, GOLDMAN & SPITZER
BYERS         JOHN              NY      11331603         WILENTZ, GOLDMAN & SPITZER                   CLYMO         GARY A        NY      104726/03         WILENTZ, GOLDMAN & SPITZER
BYNES         SAMUEL C.         NJ      L-6317-96        WILENTZ, GOLDMAN & SPITZER                   COBURN        JACK          NY      10766703          WILENTZ, GOLDMAN & SPITZER
BYRNE         KEVIN J           NY      104726/03        WILENTZ, GOLDMAN & SPITZER                   COFONE        MICHAEL       NJ      L-8426-94         WILENTZ, GOLDMAN & SPITZER
CABAN         ELVIN A           NY      104156/01        WILENTZ, GOLDMAN & SPITZER                   COLABELLA     THOMAS        NY      116800/01         WILENTZ, GOLDMAN & SPITZER
CABLE         CHARLES M         NY      117266/02        WILENTZ, GOLDMAN & SPITZER                   COLAMONICO    JOSEPH        NY      108421/01         WILENTZ, GOLDMAN & SPITZER
CACERES       FRANK             NY      101842/02        WILENTZ, GOLDMAN & SPITZER                   COLANDREA     JOHN A        NY      104726/03         WILENTZ, GOLDMAN & SPITZER
CADDLE        EDWARD            NY      125560/00        WILENTZ, GOLDMAN & SPITZER                   COLANDREO     FRANK A       NY      117331/01         WILENTZ, GOLDMAN & SPITZER
CAGGIANO      RICHARD S         NY      105886/01        WILENTZ, GOLDMAN & SPITZER                   COLE          JAMES E       NJ      L5413-01AS        WILENTZ, GOLDMAN & SPITZER
CAIOZZO       ANGELO            NY      115220/01        WILENTZ, GOLDMAN & SPITZER                   COLELLA       VITO          NY      104156/01         WILENTZ, GOLDMAN & SPITZER
CALICCHIO     JAMES             NY      104726/03        WILENTZ, GOLDMAN & SPITZER                   COLLINS       CHRISTOPHER   NY      11566305          WILENTZ, GOLDMAN & SPITZER
CALISI        GIUSEPPE          NY      122699/00        WILENTZ, GOLDMAN & SPITZER                   COLLINS       EUGENE        NY      110615/01         WILENTZ, GOLDMAN & SPITZER
CALLAGHAN     MICHAEL B         NY      115220/01        WILENTZ, GOLDMAN & SPITZER                   COLLINS       ROBERT P      NY      119012-97         WILENTZ, GOLDMAN & SPITZER
CALLAHAN      PETER             NY      102692/03        WILENTZ, GOLDMAN & SPITZER                   COLONNA       FRANK         NY      110285/02         WILENTZ, GOLDMAN & SPITZER
CALLAHAN      ROBERT            NJ      MIDL635409AS     WILENTZ, GOLDMAN & SPITZER                   COLUMBI       JOSEPH J      NY      116800/01         WILENTZ, GOLDMAN & SPITZER
CALLEJO       CHARLES M         NY      10520704         WILENTZ, GOLDMAN & SPITZER                   COLUMBO       JOHN          NY      104726/03         WILENTZ, GOLDMAN & SPITZER
CAMPAGNA      ROBERT            NJ      MIDL793107AS     WILENTZ, GOLDMAN & SPITZER                   COLURE        THOMAS        NJ      MID-L-3161-01AS   WILENTZ, GOLDMAN & SPITZER
CAMPBELL      FRANCIS           NY      100470/94        WILENTZ, GOLDMAN & SPITZER                   CONFORTI      JOHN          NY      116623/01         WILENTZ, GOLDMAN & SPITZER
CANDIANO      CARMELO           NY      122699/00        WILENTZ, GOLDMAN & SPITZER                   CONKLIN       GORDON        NY      123359/99         WILENTZ, GOLDMAN & SPITZER
CANIGLIA      MARIO             NY      10861303         WILENTZ, GOLDMAN & SPITZER                   CONNOLLY      EUGENE        NY      12197003          WILENTZ, GOLDMAN & SPITZER
CANTALUPO     ANTHONY           NY      101842/02        WILENTZ, GOLDMAN & SPITZER                   CONNOR        THERESA       NY      123656/00         WILENTZ, GOLDMAN & SPITZER
CANTONE       THOMAS            NY      10178807         WILENTZ, GOLDMAN & SPITZER                   CONSIGLIO     JOHN          NY      107966/02         WILENTZ, GOLDMAN & SPITZER
CAPACCIO      MATTEO            NY      104155/01        WILENTZ, GOLDMAN & SPITZER                   COOK          EVERETT R     NY      114468/02         WILENTZ, GOLDMAN & SPITZER
CAPIZZO       STEPHEN P         NY      119564/01        WILENTZ, GOLDMAN & SPITZER                   COOK          OBADIAH       NJ      L-5351-94         WILENTZ, GOLDMAN & SPITZER
CAPOTORTO     DOMINICK          NY      107966/02        WILENTZ, GOLDMAN & SPITZER                   COOPER        FRANK W       NY      117331/01         WILENTZ, GOLDMAN & SPITZER
CAPRARA       FRANK P           NY      105886/01        WILENTZ, GOLDMAN & SPITZER                   COPELAND      EDWARD        NJ      MIDL198408AS      WILENTZ, GOLDMAN & SPITZER
CAPRARIO      SALVATORE         NY      105886/01        WILENTZ, GOLDMAN & SPITZER                   COPPOLA       ARTHUR        NJ      MIDL393005AS      WILENTZ, GOLDMAN & SPITZER
CAPSON        FRANK             NY      104231/03        WILENTZ, GOLDMAN & SPITZER                   COPPOTELLI    ANGELO        NY      107263/02         WILENTZ, GOLDMAN & SPITZER
CAPUTO        SILVIO            NY      115220/01        WILENTZ, GOLDMAN & SPITZER                   CORLEY        JOHN J        NY      11331603          WILENTZ, GOLDMAN & SPITZER
CARLINO       SALVATORE         NY      10369305         WILENTZ, GOLDMAN & SPITZER                   COSTA         JOSEPH        NY      11331603          WILENTZ, GOLDMAN & SPITZER
CARLO         ROCCO             NY      123656/00        WILENTZ, GOLDMAN & SPITZER                   COSTA         RICHARD G     NY      120704/02         WILENTZ, GOLDMAN & SPITZER
CARLSON       ROBERT A          NJ      L-1169-01AS      WILENTZ, GOLDMAN & SPITZER                   COSTELLO      ROBERT        NY      102692/03         WILENTZ, GOLDMAN & SPITZER
CARRIZZO      BENEDICT R        NY      110161/01        WILENTZ, GOLDMAN & SPITZER                   COSTEN        ALFRED        NJ      MIDL1098308AS     WILENTZ, GOLDMAN & SPITZER
CASCIO        SAL F             NY      123656/00        WILENTZ, GOLDMAN & SPITZER                   COSTIGLIOLA   LUIGI         NY      10101706          WILENTZ, GOLDMAN & SPITZER
CASOLE        ROBERT            NJ      MIDL882507AS     WILENTZ, GOLDMAN & SPITZER                   COUNTS        HENRY         NY      135760/94         WILENTZ, GOLDMAN & SPITZER
CATAPANO      SALVATORE         NY      110985/02        WILENTZ, GOLDMAN & SPITZER                   COX           LONNIE B      NY      110161/01         WILENTZ, GOLDMAN & SPITZER
CATUOGNO      GAETANO           NY      123656/00        WILENTZ, GOLDMAN & SPITZER                   CRANE         CHARLES R     NJ      MIDL721611AS      WILENTZ, GOLDMAN & SPITZER
CAVANAGH      JOHN              NJ      MIDL173303AS     WILENTZ, GOLDMAN & SPITZER                   CRANE         ROBERT        NJ      MIDL735302AS      WILENTZ, GOLDMAN & SPITZER
CAVARRETTA    RICHARD           NY      11434505         WILENTZ, GOLDMAN & SPITZER                   CRAPPSE       STEPHEN       NY      122152/00         WILENTZ, GOLDMAN & SPITZER
CEFARILLI     PETER F           NY      100834/02        WILENTZ, GOLDMAN & SPITZER                   CRISTALDI     FRANK         NY      101842/02         WILENTZ, GOLDMAN & SPITZER
CELSO         MARIA             NY      101842/02        WILENTZ, GOLDMAN & SPITZER                   CROWLEY       PATRICK J     NY      115220/01         WILENTZ, GOLDMAN & SPITZER
CENDALI       RICHARD           NY      122152/00        WILENTZ, GOLDMAN & SPITZER                   CROWLEY       WALTER J      NY      108965/00         WILENTZ, GOLDMAN & SPITZER
CERBIE        DOUGLAS           NJ      MIDL595708AS     WILENTZ, GOLDMAN & SPITZER                   CURTIN        WILLIAM       NY      11331603          WILENTZ, GOLDMAN & SPITZER
CERBONE       ANTHONY           NJ      MIDL00144311AS   WILENTZ, GOLDMAN & SPITZER                   CUSUMANO      SALVATORE     NY      115650/02         WILENTZ, GOLDMAN & SPITZER
CERRETA       LUIGI             NY      10702408         WILENTZ, GOLDMAN & SPITZER                   CVITAN        KRSTE         NY      117331/01         WILENTZ, GOLDMAN & SPITZER
CESARIO       JOSEPH            NY      107263/02        WILENTZ, GOLDMAN & SPITZER                   CWIKLINSKI    EDWARD        NJ      L-11163-95        WILENTZ, GOLDMAN & SPITZER
CHABALA       JOHN D            NJ      MIDL549010AS     WILENTZ, GOLDMAN & SPITZER                   CZELADYN      JOHN          NY      110985/02         WILENTZ, GOLDMAN & SPITZER
CHAMPI        ANTHONY V ABB L   NY      103319/94        WILENTZ, GOLDMAN & SPITZER                   CZERWINSKI    ROBERT        NJ      MIDL237507AS      WILENTZ, GOLDMAN & SPITZER
CHAPLIN       JOHN              NJ      MIDL882611AS     WILENTZ, GOLDMAN & SPITZER                   D'AGOSTINO    FRANK         NY      123656/00         WILENTZ, GOLDMAN & SPITZER
CHARETTE      BERNARD           NY      116623/01        WILENTZ, GOLDMAN & SPITZER                   D'AMICO       ANDREW        NY      11897103          WILENTZ, GOLDMAN & SPITZER
CHASE         ROBERT L          NY      116623/01        WILENTZ, GOLDMAN & SPITZER                   D'ANDREA      ANTHONY P     NY      100834/02         WILENTZ, GOLDMAN & SPITZER
CHELIS        MARK              NJ      MIDL456806AS     WILENTZ, GOLDMAN & SPITZER                   D'ANGELO      ANTONIO       NY      10520704          WILENTZ, GOLDMAN & SPITZER
CHEVOLA       JOSEPH            NY      110161/01        WILENTZ, GOLDMAN & SPITZER                   D'ANGELO      NICOLA        NY      123656/00         WILENTZ, GOLDMAN & SPITZER
CHIAPPONE     PHILLIP T         NY      102437/01        WILENTZ, GOLDMAN & SPITZER                   DACOSTA       WILLIAM       NY      120722/96         WILENTZ, GOLDMAN & SPITZER
CHINAL        LOUIS E           NY      117786/99        WILENTZ, GOLDMAN & SPITZER                   DACUNTO       ANDREW        NY      122152/00         WILENTZ, GOLDMAN & SPITZER
CHOIDA        FRANK A           NY      116623/01        WILENTZ, GOLDMAN & SPITZER                   DAGGETT       ALBERT E      NY      116623/01         WILENTZ, GOLDMAN & SPITZER
CHURCHWELL    CHARLES C         NY      104155/01        WILENTZ, GOLDMAN & SPITZER                   DAGGETT       RICHARD       NJ      UNKNOWN           WILENTZ, GOLDMAN & SPITZER
CHURM         ALBERT S          NJ      MIDL189410AS     WILENTZ, GOLDMAN & SPITZER                   DAILEY        WILLIAM       NY      116623/01         WILENTZ, GOLDMAN & SPITZER
CIABATTARI    JOHN F            NY      10992804         WILENTZ, GOLDMAN & SPITZER                   DAINO         JOSEPH        NY      1902282012        WILENTZ, GOLDMAN & SPITZER
CIACCIA       PIETRO            NY      19034510         WILENTZ, GOLDMAN & SPITZER                   DAMSTROM      GERALD        NJ      L-12813-92        WILENTZ, GOLDMAN & SPITZER
CIALONE       DONATO J          NY      116623/01        WILENTZ, GOLDMAN & SPITZER                   DANAGHY       JOSEPH        NY      116623/01         WILENTZ, GOLDMAN & SPITZER

                                                                                                                                                              Appendix A - 580
                                           Case 17-03105           Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                      Document Page 599 of 624
Claimant       Claimant          State                                                                Claimant      Claimant          State
Last Name      First Name        Filed   Docket Number   Primary Plaintiff Counsel                    Last Name     First Name        Filed   Docket Number    Primary Plaintiff Counsel
DANIEL         CHARLES           NY      104773/02       WILENTZ, GOLDMAN & SPITZER                   DUDASH        JOHN              NJ      L-6344-95        WILENTZ, GOLDMAN & SPITZER
DAROCI         STEVEN J          NJ      MIDL908208AS    WILENTZ, GOLDMAN & SPITZER                   DUFFY         THEODORE          NY      100834/02        WILENTZ, GOLDMAN & SPITZER
DARSILLO       FRANK             NY      10861303        WILENTZ, GOLDMAN & SPITZER                   DUNKEL        GEORGE A          NY      10381106         WILENTZ, GOLDMAN & SPITZER
DAVENPORT      ROBERT            NY      104773/02       WILENTZ, GOLDMAN & SPITZER                   DUNN          JOHN C            NY      11720103         WILENTZ, GOLDMAN & SPITZER
DAVIS          FOY               NY      10520704        WILENTZ, GOLDMAN & SPITZER                   DUNN          MAMIE             NJ      L306304AS        WILENTZ, GOLDMAN & SPITZER
DAVIS          JAMES             NJ      MIDL414305AS    WILENTZ, GOLDMAN & SPITZER                   DUNPHY        JAMES G           NY      125309/00        WILENTZ, GOLDMAN & SPITZER
DAVIS          LINSVILLE         NY      11331603        WILENTZ, GOLDMAN & SPITZER                   DURKEL        PETER A           NY      123656/00        WILENTZ, GOLDMAN & SPITZER
DAVIS          RANDALL           NY      10992804        WILENTZ, GOLDMAN & SPITZER                   DUTCHER       FRANKLIN L        NY      111876/01        WILENTZ, GOLDMAN & SPITZER
DAVIS          RAYMOND           NY      104939/95       WILENTZ, GOLDMAN & SPITZER                   DYER          LUTHER H          NY      104156/01        WILENTZ, GOLDMAN & SPITZER
DAVIS          ROOSEVELT         NY      127150/02       WILENTZ, GOLDMAN & SPITZER                   EAGLE         WILLIAM           NJ      MIDL00033309     WILENTZ, GOLDMAN & SPITZER
DAY            HAROLD M          NY      110615/01       WILENTZ, GOLDMAN & SPITZER                   EASON         PATRICK           NY      110285/02        WILENTZ, GOLDMAN & SPITZER
DEAN           THOMAS F          NY      115220/01       WILENTZ, GOLDMAN & SPITZER                   EBERHARD      WILLIAM H         NJ      MIDL349503AS     WILENTZ, GOLDMAN & SPITZER
DECAMPO        JOSEPH            NY      116033/01       WILENTZ, GOLDMAN & SPITZER                   ECKERSON      CHARLES R. V AB   NY      27700/92         WILENTZ, GOLDMAN & SPITZER
DECRESCENZO    AUGUSTINE         NY      10801305        WILENTZ, GOLDMAN & SPITZER                   EDMONDS       RICHARD S         NJ      MIDL91008AS      WILENTZ, GOLDMAN & SPITZER
DECRISTOFARO   ELIO              NJ      MIDL18608AS     WILENTZ, GOLDMAN & SPITZER                   EDWARDS       RICHARD W         NJ      MIDL00188211AS   WILENTZ, GOLDMAN & SPITZER
DEGENNARO      ROBERT            NY      127150/02       WILENTZ, GOLDMAN & SPITZER                   EDWARDS       RUDOLPH V         NY      19044710         WILENTZ, GOLDMAN & SPITZER
DEGUARDIA      DON               NY      12197003        WILENTZ, GOLDMAN & SPITZER                   EGAN          JAMES J           NY      104773/02        WILENTZ, GOLDMAN & SPITZER
DEL ROSSO      JOHN              NJ      L 2721 96       WILENTZ, GOLDMAN & SPITZER                   EGAN          JOHN P            NY      19010008         WILENTZ, GOLDMAN & SPITZER
DELANEY        DAVID             NJ      MIDL173303AS    WILENTZ, GOLDMAN & SPITZER                   EICHHORN      JOSEPH            NY      127150/02        WILENTZ, GOLDMAN & SPITZER
DELIA          CHARLES           NY      102692/03       WILENTZ, GOLDMAN & SPITZER                   ELGORT        ABRAM             NY      115650/02        WILENTZ, GOLDMAN & SPITZER
DELLORUSSO     DIMINICK          NY      114468/02       WILENTZ, GOLDMAN & SPITZER                   ELSHOUBRI     SHEHATA           NJ      L-7715-02 AS     WILENTZ, GOLDMAN & SPITZER
DELOUKER       LOUIS             NY      11331603        WILENTZ, GOLDMAN & SPITZER                   ELUKOWICZ     ALEXANDER         NY      123656/00        WILENTZ, GOLDMAN & SPITZER
DELRE          PIETRO            NY      119564/01       WILENTZ, GOLDMAN & SPITZER                   EMERY         LEROY             NY      108421/01        WILENTZ, GOLDMAN & SPITZER
DELUCIE        VICTOR            NY      115650/02       WILENTZ, GOLDMAN & SPITZER                   ENGLEHARDT    ROBERT J          NY      110025/02        WILENTZ, GOLDMAN & SPITZER
DELVECCHIO     FRANCIS P         NY      116033/01       WILENTZ, GOLDMAN & SPITZER                   ENGLERT       HOWARD A          NJ      L589002          WILENTZ, GOLDMAN & SPITZER
DEMARCO        JOSEPH            NY      110025/02       WILENTZ, GOLDMAN & SPITZER                   ERA           LEONARD           NJ      MIDL196407AS     WILENTZ, GOLDMAN & SPITZER
DEMARCO        JOSEPHINE         NY      110025/02       WILENTZ, GOLDMAN & SPITZER                   ERDBRINK      JAMES R           NY      104156/01        WILENTZ, GOLDMAN & SPITZER
DEMKO          LEONARD           NJ      L-006949-97     WILENTZ, GOLDMAN & SPITZER                   ERIKSEN       ROBERT            NJ      L-11331-95       WILENTZ, GOLDMAN & SPITZER
DEMURIA        ANTHONY           NY      101842/02       WILENTZ, GOLDMAN & SPITZER                   ESPOSITO      ROBERT A          NY      104156/01        WILENTZ, GOLDMAN & SPITZER
DENATALE       FRANK             NY      11259005        WILENTZ, GOLDMAN & SPITZER                   ESPOSITO      ROSEMARY A        NJ      L-1169-01AS      WILENTZ, GOLDMAN & SPITZER
DENICHILO      MICHELE           NY      115220/01       WILENTZ, GOLDMAN & SPITZER                   EVAN          MALACHI           NJ      L-11331-95       WILENTZ, GOLDMAN & SPITZER
DENORA         JOSEPH J          NY      116623/01       WILENTZ, GOLDMAN & SPITZER                   EVANS         NORMAN            NY      116033/01        WILENTZ, GOLDMAN & SPITZER
DEPALMA        LAWRENCE E        NY      104773/02       WILENTZ, GOLDMAN & SPITZER                   EVANS         ROBERT L          NJ      MIDL564104       WILENTZ, GOLDMAN & SPITZER
DEROSA         JOHN S            NY      119564/01       WILENTZ, GOLDMAN & SPITZER                   EVANS         STEVEN            NY      12196903         WILENTZ, GOLDMAN & SPITZER
DESTHERS       VINCENT J         NY      107966/02       WILENTZ, GOLDMAN & SPITZER                   FABRICATORE   ALEXANDER J       NJ      UNKNOWN          WILENTZ, GOLDMAN & SPITZER
DEVITO         JOSEPH            NY      110285/02       WILENTZ, GOLDMAN & SPITZER                   FAGLIO        SALVATORE         NY      104155/01        WILENTZ, GOLDMAN & SPITZER
DEVIVO         JOSEPH V          NY      123656/00       WILENTZ, GOLDMAN & SPITZER                   FAHAY         RICHARD           NY      123656/00        WILENTZ, GOLDMAN & SPITZER
DEVIVO         PAOLO             NY      104156/01       WILENTZ, GOLDMAN & SPITZER                   FALCONE       ALFONSO           NY      110985/02        WILENTZ, GOLDMAN & SPITZER
DEVOE          AMELIA            NJ      L316104AS       WILENTZ, GOLDMAN & SPITZER                   FALCONE       CARMINE           NY      116800/01        WILENTZ, GOLDMAN & SPITZER
DEWEIL         RALPH E           NJ      MIDL28409AS     WILENTZ, GOLDMAN & SPITZER                   FALCONE       PETER             NY      100834/02        WILENTZ, GOLDMAN & SPITZER
DEWEY          DENNIS E          NY      117331/01       WILENTZ, GOLDMAN & SPITZER                   FALE          VINCENT           NY      115220/01        WILENTZ, GOLDMAN & SPITZER
DEY            ARTHUR            NY      107966/02       WILENTZ, GOLDMAN & SPITZER                   FARACI        RICHARD V         NY      123656/00        WILENTZ, GOLDMAN & SPITZER
DIBENEDETTO    JOSEPH            NY      117331/01       WILENTZ, GOLDMAN & SPITZER                   FARNESKI      ROBERT B          NJ      MIDL00727011AS   WILENTZ, GOLDMAN & SPITZER
DIBIASE        ANGELO            NY      122699/00       WILENTZ, GOLDMAN & SPITZER                   FARRAGHER     JOHN P            NY      10520704         WILENTZ, GOLDMAN & SPITZER
DICKINSON      KEVIN T           NJ      MIDL754106AS    WILENTZ, GOLDMAN & SPITZER                   FASANO        ALBERT            NY      115650/02        WILENTZ, GOLDMAN & SPITZER
DIFFILY        DANIEL J.         NY      111986/94       WILENTZ, GOLDMAN & SPITZER                   FATH          ANATOLY           NJ      MIDL787304MT     WILENTZ, GOLDMAN & SPITZER
DIGIAIMO       FRANK             NY      110985/02       WILENTZ, GOLDMAN & SPITZER                   FAUSTIN       HURBERT           NY      12197003         WILENTZ, GOLDMAN & SPITZER
DIMEGLIO       GIUSEPPE          NJ      MIDL167210AS    WILENTZ, GOLDMAN & SPITZER                   FEDERIGO      FRANK J           NJ      MIDL753806AS     WILENTZ, GOLDMAN & SPITZER
DINOI          SALVATORE         NY      117331/01       WILENTZ, GOLDMAN & SPITZER                   FEGELY        ALLAN             NJ      L-8421-94        WILENTZ, GOLDMAN & SPITZER
DIPASQUALE     SAM               NY      11654806        WILENTZ, GOLDMAN & SPITZER                   FELDER        CLIFTON           NY      125560/00        WILENTZ, GOLDMAN & SPITZER
DITO           PHILIP            NJ      L413505AS       WILENTZ, GOLDMAN & SPITZER                   FELL          PATRICK           NY      105885/01        WILENTZ, GOLDMAN & SPITZER
DIXON          EVELYN            NJ      MIDL653305AS    WILENTZ, GOLDMAN & SPITZER                   FERENCE       MICHAEL           NJ      L-12162-96       WILENTZ, GOLDMAN & SPITZER
DOCHERTY       THOMAS            NY      123656/00       WILENTZ, GOLDMAN & SPITZER                   FERRARA       JOHN C            NY      113329/99        WILENTZ, GOLDMAN & SPITZER
DOCKWEILER     PATRICK           NY      10744804        WILENTZ, GOLDMAN & SPITZER                   FERRARELLA    LIBORIO           NY      107263/02        WILENTZ, GOLDMAN & SPITZER
DOERR          RICHARD SR.       NJ      L-5075-96       WILENTZ, GOLDMAN & SPITZER                   FERRARO       JOSEPH            NY      115220/01        WILENTZ, GOLDMAN & SPITZER
DOLAN          ARTHUR V          NJ      MIDL23906       WILENTZ, GOLDMAN & SPITZER                   FERRERA       RAIMONDO          NY      104156/01        WILENTZ, GOLDMAN & SPITZER
DOLAN          JOHN J            NJ      MIDL692910AS    WILENTZ, GOLDMAN & SPITZER                   FERTOLI       JOHN V            NY      102692/03        WILENTZ, GOLDMAN & SPITZER
DOLL           GEORGE            NY      120704/02       WILENTZ, GOLDMAN & SPITZER                   FESTA         JERRY             NY      115650/02        WILENTZ, GOLDMAN & SPITZER
DONNELLY       ERNEST            NY      116033/01       WILENTZ, GOLDMAN & SPITZER                   FICHTENBAUM   ABRAHAM           NY      11566205         WILENTZ, GOLDMAN & SPITZER
DONOHUE        PATRICK           NY      114819/98       WILENTZ, GOLDMAN & SPITZER                   FILAK         CHARLES A         NY      110615/01        WILENTZ, GOLDMAN & SPITZER
DORAN          JOHN              NY      122152/00       WILENTZ, GOLDMAN & SPITZER                   FINE          JAMES             NJ      L-6344-95        WILENTZ, GOLDMAN & SPITZER
DORFMAN        LEONARD           NY      117331/01       WILENTZ, GOLDMAN & SPITZER                   FINKELSTEIN   RAYMOND           NY      104156/01        WILENTZ, GOLDMAN & SPITZER
DORSEY         THOMAS            NY      122152/00       WILENTZ, GOLDMAN & SPITZER                   FINN          EDWARD            NY      122151/95        WILENTZ, GOLDMAN & SPITZER
DOUGHERTY      MICHAEL           NY      10861303        WILENTZ, GOLDMAN & SPITZER                   FIORE         SALVATORE         NY      105986/02        WILENTZ, GOLDMAN & SPITZER
DOWLING        FREIDA            NJ      MIDL252009AS    WILENTZ, GOLDMAN & SPITZER                   FIORE         VINCENT           NY      115650/02        WILENTZ, GOLDMAN & SPITZER
DOWNEY         JAMES             NY      11331603        WILENTZ, GOLDMAN & SPITZER                   FIORENZA      CHARLES           NY      122152/00        WILENTZ, GOLDMAN & SPITZER
DOYLE          JAMES             NY      11331603        WILENTZ, GOLDMAN & SPITZER                   FISCHER       STANLEY A         NY      116033/01        WILENTZ, GOLDMAN & SPITZER
DOZIER         WILBERT           NY      110161/01       WILENTZ, GOLDMAN & SPITZER                   FITZGERALD    DANIEL            NY      104155/01        WILENTZ, GOLDMAN & SPITZER
DREW           CAMERON           NY      123656/00       WILENTZ, GOLDMAN & SPITZER                   FIUMARA       JOSEPH            NJ      L-11446-94       WILENTZ, GOLDMAN & SPITZER
DREXLER        WILLIAM F. V AB   NY      115864/94       WILENTZ, GOLDMAN & SPITZER                   FLAGIELLO     ANTHONY           NY      102437/01        WILENTZ, GOLDMAN & SPITZER
DRISCOLL       JAMES             NJ      L-9644-92       WILENTZ, GOLDMAN & SPITZER                   FLAK          EDWARD            NJ      L-5015-99        WILENTZ, GOLDMAN & SPITZER
DROZD          IRENE L           NJ      L-1169-01AS     WILENTZ, GOLDMAN & SPITZER                   FLANAGAN      AMBROSE G         NY      111876/01        WILENTZ, GOLDMAN & SPITZER
DROZD          JOSEPH J          NJ      MIDL693210AS    WILENTZ, GOLDMAN & SPITZER                   FLANAGAN      THOMAS L          NJ      MIDL808105AS     WILENTZ, GOLDMAN & SPITZER
DRUM           ROBERT            NY      127150/02       WILENTZ, GOLDMAN & SPITZER                   FLECK         CHARLES W         NJ      MIDL170609AS     WILENTZ, GOLDMAN & SPITZER
DUCEY          MICHAEL J         NY      107966/02       WILENTZ, GOLDMAN & SPITZER                   FLEISCH       FREDERICK         NY      11571703         WILENTZ, GOLDMAN & SPITZER
DUCKOWITZ      SOL               NY      105986/02       WILENTZ, GOLDMAN & SPITZER                   FLOOD         ROBERT F          NY      104773/02        WILENTZ, GOLDMAN & SPITZER

                                                                                                                                                                 Appendix A - 581
                                      Case 17-03105           Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                 Document Page 600 of 624
Claimant       Claimant     State                                                                Claimant       Claimant          State
Last Name      First Name   Filed   Docket Number   Primary Plaintiff Counsel                    Last Name      First Name        Filed   Docket Number     Primary Plaintiff Counsel
FLOWERS        OVEIDA       NJ      MIDL632706AS    WILENTZ, GOLDMAN & SPITZER                   GLOVER         FRANCIS           NY      102692/03         WILENTZ, GOLDMAN & SPITZER
FLUHR          ARTHUR       NY      110161/01       WILENTZ, GOLDMAN & SPITZER                   GOCLON         RAYMOND           NJ      MID-L-4759-01AS   WILENTZ, GOLDMAN & SPITZER
FLYNN          JAMES J      NJ      MIDL36406AS     WILENTZ, GOLDMAN & SPITZER                   GODOWSKI       CAROL             NJ      L-5077-96         WILENTZ, GOLDMAN & SPITZER
FLYNN          PATRICIA     NJ      L432903         WILENTZ, GOLDMAN & SPITZER                   GOETTEL        FREDERICK         NY      UNKNOWN           WILENTZ, GOLDMAN & SPITZER
FOCHESATO      GEORGE       NJ      L-10550-94      WILENTZ, GOLDMAN & SPITZER                   GOETZ          ERNEST            NJ      MIDL649106AS      WILENTZ, GOLDMAN & SPITZER
FOGARTY        ROBERT       NJ      MIDL682109AS    WILENTZ, GOLDMAN & SPITZER                   GOMES          DONALD            NJ      L-8476-94         WILENTZ, GOLDMAN & SPITZER
FOLEY          JOAN         NY      19041809        WILENTZ, GOLDMAN & SPITZER                   GOMEZ          MARTIN            NJ      MIDL1027707AS     WILENTZ, GOLDMAN & SPITZER
FONTANA        RAYMOND      NY      11571703        WILENTZ, GOLDMAN & SPITZER                   GONZALEZ       JOHN R            NY      10861303          WILENTZ, GOLDMAN & SPITZER
FORBES         KEITH        NJ      MIDL638605AS    WILENTZ, GOLDMAN & SPITZER                   GOODICH        MICHAEL E         NY      123656/00         WILENTZ, GOLDMAN & SPITZER
FORD           ROBERT       NJ      MIDL562710AS    WILENTZ, GOLDMAN & SPITZER                   GORDON         JOHN J            NY      116623/01         WILENTZ, GOLDMAN & SPITZER
FORDHAM        MILTON L     NY      127150/02       WILENTZ, GOLDMAN & SPITZER                   GORMAN         JOHN              NJ      L888104           WILENTZ, GOLDMAN & SPITZER
FORMICHELLI    JOSEPH       NY      125560/00       WILENTZ, GOLDMAN & SPITZER                   GORMAN         PAUL R            NY      105986/02         WILENTZ, GOLDMAN & SPITZER
FORMOSO        MARCOS       NY      11476605        WILENTZ, GOLDMAN & SPITZER                   GOURLEY        EUGENE            NJ      MIDL384909AS      WILENTZ, GOLDMAN & SPITZER
FORTUNATO      ALFONSE      NY      127150/02       WILENTZ, GOLDMAN & SPITZER                   GOVIC          RATIMIR           NY      110025/02         WILENTZ, GOLDMAN & SPITZER
FOTOU          TONY         NY      104231/03       WILENTZ, GOLDMAN & SPITZER                   GRANATA        ANGELO            NY      104231/03         WILENTZ, GOLDMAN & SPITZER
FOWLER         RONALD       NY      110985/02       WILENTZ, GOLDMAN & SPITZER                   GRANDO         MIRO              NY      115220/01         WILENTZ, GOLDMAN & SPITZER
FRANCAVILLA    SALVATORE    NY      110025/02       WILENTZ, GOLDMAN & SPITZER                   GRASSI         ALDO              NY      110025/02         WILENTZ, GOLDMAN & SPITZER
FRANKLIN       ARVIN L      NY      123656/00       WILENTZ, GOLDMAN & SPITZER                   GRAZIANO       ANTHONY & IDA     NY      101522/94         WILENTZ, GOLDMAN & SPITZER
FRARACCIO      ANTONIO      NY      104156/01       WILENTZ, GOLDMAN & SPITZER                   GRECO          JOHN B            NY      107263/02         WILENTZ, GOLDMAN & SPITZER
FRATI          GARY         NY      11897103        WILENTZ, GOLDMAN & SPITZER                   GRECO          JOHN P            NY      10246306          WILENTZ, GOLDMAN & SPITZER
FREDERICK      WALTER       NY      10179107        WILENTZ, GOLDMAN & SPITZER                   GREENDALE      KENNETH R         NY      110025/02         WILENTZ, GOLDMAN & SPITZER
FREEMAN        FLOYD        NY      104231/03       WILENTZ, GOLDMAN & SPITZER                   GREENE         LAWRENCE          NY      101522/94         WILENTZ, GOLDMAN & SPITZER
FREGLETTE      RALPH        NY      110161/01       WILENTZ, GOLDMAN & SPITZER                   GREENFIELD     VINCENT           NY      123656/00         WILENTZ, GOLDMAN & SPITZER
FRIGO          GERARD A     NY      110025/02       WILENTZ, GOLDMAN & SPITZER                   GREENWOOD      ROBERT A          NY      123656/00         WILENTZ, GOLDMAN & SPITZER
FRISCIA        VINCENT      NY      10369205        WILENTZ, GOLDMAN & SPITZER                   GRELL          ROBERT A          NY      116623/01         WILENTZ, GOLDMAN & SPITZER
FRIZZIOLA      ROSALIE      NY      11698004        WILENTZ, GOLDMAN & SPITZER                   GREY           WILBERT           NY      10128406          WILENTZ, GOLDMAN & SPITZER
FROATS         EDWARD W     NY      116033/01       WILENTZ, GOLDMAN & SPITZER                   GRGAS          NICHOLAS          NY      104231/03         WILENTZ, GOLDMAN & SPITZER
FRUSTAGLIO     ANTHONY P    NY      110161/01       WILENTZ, GOLDMAN & SPITZER                   GRIBBIN        FRANCIS           NY      117763/00         WILENTZ, GOLDMAN & SPITZER
FULLER         EDWARD       NY      11476505        WILENTZ, GOLDMAN & SPITZER                   GRIMM          WILLIAM           NY      1900092015        WILENTZ, GOLDMAN & SPITZER
FULLER         RAYMOND      NY      102437/01       WILENTZ, GOLDMAN & SPITZER                   GRIOLI         ANTONIO           NY      10646705          WILENTZ, GOLDMAN & SPITZER
GADALETA       LUIGI        NY      114468/02       WILENTZ, GOLDMAN & SPITZER                   GROFF          ROBERT V          NY      10992804          WILENTZ, GOLDMAN & SPITZER
GADOMSKI       ALEX         NY      11331603        WILENTZ, GOLDMAN & SPITZER                   GROSSI         TEDDY             NJ      MIDL9716AS        WILENTZ, GOLDMAN & SPITZER
GALA           JOHN J       NJ      MIDL416305AS    WILENTZ, GOLDMAN & SPITZER                   GROSSO         RALPH             NY      110025/02         WILENTZ, GOLDMAN & SPITZER
GALANTE        JOSEPH       NY      12197003        WILENTZ, GOLDMAN & SPITZER                   GUARRASI       JOSEPH            NY      110025/02         WILENTZ, GOLDMAN & SPITZER
GALATI         RICHARD      NY      101842/02       WILENTZ, GOLDMAN & SPITZER                   GUCCIARDI      CARL J            NY      102692/03         WILENTZ, GOLDMAN & SPITZER
GALBRAITH      FREDERICK    NY      112076/94       WILENTZ, GOLDMAN & SPITZER                   GUITTARD       SIDNEY            NY      104156/01         WILENTZ, GOLDMAN & SPITZER
GALBRAITH      JOSEPH D     NY      115650/02       WILENTZ, GOLDMAN & SPITZER                   GULLEN         ANTHONY P         NY      116033/01         WILENTZ, GOLDMAN & SPITZER
GALIOTO        ANDREA       NY      115220/01       WILENTZ, GOLDMAN & SPITZER                   GUNDERSEN      LAWRENCE          NY      105986/02         WILENTZ, GOLDMAN & SPITZER
GALLAGHER      DONALD       NY      115220/01       WILENTZ, GOLDMAN & SPITZER                   GUNICK         TIMOTHY           NJ      MIDL600604AS      WILENTZ, GOLDMAN & SPITZER
GALLETTA       ANTHONY      NY      127150/02       WILENTZ, GOLDMAN & SPITZER                   GUTKOWSKI      THADDEUS E        NJ      MIDL493506AS      WILENTZ, GOLDMAN & SPITZER
GALLETTI       ANTHONY      NY      107966/02       WILENTZ, GOLDMAN & SPITZER                   GUTMAN         IGOR              NY      124346/00         WILENTZ, GOLDMAN & SPITZER
GALLO          JOSEPH F     NY      116800/01       WILENTZ, GOLDMAN & SPITZER                   GUZMAN         BERNABE           NY      119564/01         WILENTZ, GOLDMAN & SPITZER
GALVIN         MARIE        NY      107263/02       WILENTZ, GOLDMAN & SPITZER                   HAAS           DOUGLAS           NY      109327/95         WILENTZ, GOLDMAN & SPITZER
GALVIN         WILLIAM      NY      119564/01       WILENTZ, GOLDMAN & SPITZER                   HADZINIKOLOV   IVAN              NY      111876/01         WILENTZ, GOLDMAN & SPITZER
GAMBALE        JOSEPH P     NY      119564/01       WILENTZ, GOLDMAN & SPITZER                   HADZINIKOLOV   JOAN              NY      110025/02         WILENTZ, GOLDMAN & SPITZER
GAMBARDELLA    JOHN V       NY      102692/03       WILENTZ, GOLDMAN & SPITZER                   HALASZ         STEPHEN A         NJ      MIDL543910AS      WILENTZ, GOLDMAN & SPITZER
GAMBARDELLA    SALVATORE    NY      105986/02       WILENTZ, GOLDMAN & SPITZER                   HALL           ROBERT H          NY      10179001          WILENTZ, GOLDMAN & SPITZER
GANDOLFO       SALVATORE    NY      10179306        WILENTZ, GOLDMAN & SPITZER                   HALLIWELL      WILLIAM J         NY      120838/98         WILENTZ, GOLDMAN & SPITZER
GANSIOROWSKI   KENNETH      NJ      MIDL45008AS     WILENTZ, GOLDMAN & SPITZER                   HALOUVAS       GUS               NY      10191007          WILENTZ, GOLDMAN & SPITZER
GARAN          GARY         NY      102711/02       WILENTZ, GOLDMAN & SPITZER                   HAMILTON       HARRY V           NY      115650/02         WILENTZ, GOLDMAN & SPITZER
GARCIA         JUAN         NY      10098105        WILENTZ, GOLDMAN & SPITZER                   HAMRICK        TEDDY & BARBARA   NY      35418/92          WILENTZ, GOLDMAN & SPITZER
GARCIA         NIRIO        NY      125916/00       WILENTZ, GOLDMAN & SPITZER                   HANAY          JOSEPH            NJ      L-3939-98         WILENTZ, GOLDMAN & SPITZER
GARDNER        JOHN         NY      107966/02       WILENTZ, GOLDMAN & SPITZER                   HANLEY         JOHN              NY      11222906          WILENTZ, GOLDMAN & SPITZER
GARDNER        JOSEPH P     NY      104155/01       WILENTZ, GOLDMAN & SPITZER                   HANNAM         THOMAS            NY      116800/01         WILENTZ, GOLDMAN & SPITZER
GARGANO        NICHOLAS     NY      125309/00       WILENTZ, GOLDMAN & SPITZER                   HANRAHAN       MURTAGH           NJ      MIDL884309AS      WILENTZ, GOLDMAN & SPITZER
GARLAND        JOHN         NJ      MIDL532109AS    WILENTZ, GOLDMAN & SPITZER                   HANSARD        PHILLIP           NY      114468/02         WILENTZ, GOLDMAN & SPITZER
GARRISON       WILLIAM      NJ      L-7172-96       WILENTZ, GOLDMAN & SPITZER                   HANSEN         MARTIN R          NY      117331/01         WILENTZ, GOLDMAN & SPITZER
GARVEY         GEMMETT      NY      10520704        WILENTZ, GOLDMAN & SPITZER                   HANSS          JAMES             NY      104726/03         WILENTZ, GOLDMAN & SPITZER
GARZETTA       JOSEPH       NY      104156/01       WILENTZ, GOLDMAN & SPITZER                   HARGRAVES      ROBERT            NY      104726/03         WILENTZ, GOLDMAN & SPITZER
GELATKO        EMIL         NY      115650/02       WILENTZ, GOLDMAN & SPITZER                   HARNEY         JOHN              NY      104156/01         WILENTZ, GOLDMAN & SPITZER
GENTHE         GEORGE       NJ      MIDL195412AS    WILENTZ, GOLDMAN & SPITZER                   HARRIS         DAVID R           NY      116033/01         WILENTZ, GOLDMAN & SPITZER
GENTHE         HENRY        NJ      MIDL880407AS    WILENTZ, GOLDMAN & SPITZER                   HARRIS         EUGENE            NY      104156/01         WILENTZ, GOLDMAN & SPITZER
GENTILE        GIOVANNI     NY      114468/02       WILENTZ, GOLDMAN & SPITZER                   HARRIS         FREEMAN           NJ      MIDL504210AS      WILENTZ, GOLDMAN & SPITZER
GENTILE        PETER        NY      10744804        WILENTZ, GOLDMAN & SPITZER                   HARRIS         PATRICK J         NY      110161/01         WILENTZ, GOLDMAN & SPITZER
GERRITY        JOHN         NY      11566105        WILENTZ, GOLDMAN & SPITZER                   HARRISON       GEORGE            NY      585/92            WILENTZ, GOLDMAN & SPITZER
GIAMMARINO     JOSEPH       NY      11062608        WILENTZ, GOLDMAN & SPITZER                   HARTFORD       ANTHONY B         NY      19000309          WILENTZ, GOLDMAN & SPITZER
GIANTIEMPO     ORLANDO      NY      123656/00       WILENTZ, GOLDMAN & SPITZER                   HECHT          DORA              NY      120704/02         WILENTZ, GOLDMAN & SPITZER
GIARAMITO      MICHAEL      NY      127150/02       WILENTZ, GOLDMAN & SPITZER                   HEFFERNAN      JOHN              NY      10307107          WILENTZ, GOLDMAN & SPITZER
GIBSON         WILLIAM E    NY      110763/00       WILENTZ, GOLDMAN & SPITZER                   HEILWEIL       DAVID             NY      123656/00         WILENTZ, GOLDMAN & SPITZER
GIGLIO         LOUIS        NY      104773/02       WILENTZ, GOLDMAN & SPITZER                   HELLINGER      WILLIAM           NJ      MIDL14307         WILENTZ, GOLDMAN & SPITZER
GILLEN         ROBERT       NY      10744804        WILENTZ, GOLDMAN & SPITZER                   HELMICK        GLEN              NJ      L-3217-92         WILENTZ, GOLDMAN & SPITZER
GILLEN         ROBERT       NY      1902352017      WILENTZ, GOLDMAN & SPITZER                   HENKE          ROBERT V ABB LU   NY      127840/93         WILENTZ, GOLDMAN & SPITZER
GILLIGAN       EDWARD       NY      119564/01       WILENTZ, GOLDMAN & SPITZER                   HENRY          JOHN F            NJ      MID-L-2191-02AS   WILENTZ, GOLDMAN & SPITZER
GIOVANNIELLO   NICOLA       NY      104155/01       WILENTZ, GOLDMAN & SPITZER                   HERBERT        EDWIN F           NJ      MIDL165507AS      WILENTZ, GOLDMAN & SPITZER
GIOVANSANTI    RUDOLPH      NY      127150/02       WILENTZ, GOLDMAN & SPITZER                   HERHOLTZ       WILLIAM E         NY      116033/01         WILENTZ, GOLDMAN & SPITZER
GIRGENTI       FRANK J      NY      102692/03       WILENTZ, GOLDMAN & SPITZER                   HERNANDES      EDWARD D          NY      10520704          WILENTZ, GOLDMAN & SPITZER

                                                                                                                                                              Appendix A - 582
                                            Case 17-03105             Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                         Document Page 601 of 624
Claimant        Claimant          State                                                                  Claimant       Claimant          State
Last Name       First Name        Filed   Docket Number     Primary Plaintiff Counsel                    Last Name      First Name        Filed   Docket Number     Primary Plaintiff Counsel
HERNANDEZ       ANGELINA          NJ      MIDL349406AS      WILENTZ, GOLDMAN & SPITZER                   KEENAN         HUGH S            NY      10191207          WILENTZ, GOLDMAN & SPITZER
HESS            GEORGE A          NY      102692/03         WILENTZ, GOLDMAN & SPITZER                   KELLEY         DOROTHY           NJ      L306304AS         WILENTZ, GOLDMAN & SPITZER
HEWITT          EDWIN S           NJ      L-6316-96         WILENTZ, GOLDMAN & SPITZER                   KELLY          FRANCIS J         NY      19020009          WILENTZ, GOLDMAN & SPITZER
HEWITT          WALTER R          NJ      MIDL213707AS      WILENTZ, GOLDMAN & SPITZER                   KELLY          JOHN              NJ      L-12138-96        WILENTZ, GOLDMAN & SPITZER
HEYL            KENNETH C         NY      105886/01         WILENTZ, GOLDMAN & SPITZER                   KELLY          JOSEPH            NY      108334/01         WILENTZ, GOLDMAN & SPITZER
HICKEY          WILLIAM J         NY      27700/92          WILENTZ, GOLDMAN & SPITZER                   KELLY          MATTHEW M         NY      104156/01         WILENTZ, GOLDMAN & SPITZER
HICKS           GEORGE            NJ      MIDL10609         WILENTZ, GOLDMAN & SPITZER                   KEMPER         ANTHONY           NY      122699/00         WILENTZ, GOLDMAN & SPITZER
HIGGINS         JAMES E           NY      104231/03         WILENTZ, GOLDMAN & SPITZER                   KENNY          CHRISTOPHER T     NY      104156/01         WILENTZ, GOLDMAN & SPITZER
HIGGINS         JOSEPH            NY      12197003          WILENTZ, GOLDMAN & SPITZER                   KEYSER         WALTER            NY      110615/01         WILENTZ, GOLDMAN & SPITZER
HIGHAM          ERNEST            NY      11897103          WILENTZ, GOLDMAN & SPITZER                   KIELB          RICHARD           NJ      L-10545-94        WILENTZ, GOLDMAN & SPITZER
HILL            JOHN              NJ      MID-L-3595-01AS   WILENTZ, GOLDMAN & SPITZER                   KILLEEN        FRANCIS T         NY      122699/00         WILENTZ, GOLDMAN & SPITZER
HIMMEL          BERNHARD M.       NJ      L-4677-96         WILENTZ, GOLDMAN & SPITZER                   KING           JAMES B           NY      10499207          WILENTZ, GOLDMAN & SPITZER
HIMMELREICH     THOMAS            NY      124346/00         WILENTZ, GOLDMAN & SPITZER                   KING           MICHAEL H         NY      10844706          WILENTZ, GOLDMAN & SPITZER
HINTZEN         RICHARD L         NY      122152/00         WILENTZ, GOLDMAN & SPITZER                   KINSELLA       LOUIS             NY      10520704          WILENTZ, GOLDMAN & SPITZER
HIRSCHY         FRANK V           NY      111876/01         WILENTZ, GOLDMAN & SPITZER                   KINTIS         LEONIDAS          NY      110615/01         WILENTZ, GOLDMAN & SPITZER
HOEK            RUSSELL           NJ      MID-L-3161-01AS   WILENTZ, GOLDMAN & SPITZER                   KIRBY          ALBERT            NY      117266/02         WILENTZ, GOLDMAN & SPITZER
HOERING         OTTO F            NY      10520704          WILENTZ, GOLDMAN & SPITZER                   KIRCHMEIER     GEORGE            NJ      L-4680-96         WILENTZ, GOLDMAN & SPITZER
HOGAN           JOHN V            NY      102692/03         WILENTZ, GOLDMAN & SPITZER                   KISCH          JOHN L            NJ      MIDL616407AS      WILENTZ, GOLDMAN & SPITZER
HOGAN           RAYMOND           NY      104726/03         WILENTZ, GOLDMAN & SPITZER                   KISSELBACH     BARRY             NJ      MIDL887608AS      WILENTZ, GOLDMAN & SPITZER
HOGGARD         DOROTHY           NJ      L306304AS         WILENTZ, GOLDMAN & SPITZER                   KITSAKOS       SPERO             NY      104156/01         WILENTZ, GOLDMAN & SPITZER
HOLLEY          JAMES M           NJ      MIDL726406AS      WILENTZ, GOLDMAN & SPITZER                   KNATZ          FREDERICK G       NY      10742407          WILENTZ, GOLDMAN & SPITZER
HOLLOCK         CHARLES           NJ      L-10548-94        WILENTZ, GOLDMAN & SPITZER                   KNOBLOCH       LILLIAN           NJ      L-9690-00         WILENTZ, GOLDMAN & SPITZER
HONSCHKE        MICHAEL           NY      12196903          WILENTZ, GOLDMAN & SPITZER                   KNOTT          RICHARD & CLARE   NY      113573/93         WILENTZ, GOLDMAN & SPITZER
HOOKER          KEVIN W           NY      107263/02         WILENTZ, GOLDMAN & SPITZER                   KOCH           CHARLES F         NJ      MIDL113710AS      WILENTZ, GOLDMAN & SPITZER
HOPPE           CHARLES           NJ      L-12004-93        WILENTZ, GOLDMAN & SPITZER                   KOCHMAN        FERDINAND         NY      122152/00         WILENTZ, GOLDMAN & SPITZER
HORAI           JOSEPH            NY      104773/02         WILENTZ, GOLDMAN & SPITZER                   KOEPKE         KURT              NY      123656/00         WILENTZ, GOLDMAN & SPITZER
HORTON          DANIEL E          NJ      MIDL339805AS      WILENTZ, GOLDMAN & SPITZER                   KOHANIK        WILLIAM           NJ      L-4165-92         WILENTZ, GOLDMAN & SPITZER
HORTON          SAMUEL            NJ      L-11508-94        WILENTZ, GOLDMAN & SPITZER                   KONCZAL        DAVID             NJ      MIDL358809AS      WILENTZ, GOLDMAN & SPITZER
HORUSZAK        THEODORE A        NJ      MIDL7374010AS     WILENTZ, GOLDMAN & SPITZER                   KONDRACKI      RICHARD           NY      11698104          WILENTZ, GOLDMAN & SPITZER
HORVATH         STEVEN            NJ      L-11860-95        WILENTZ, GOLDMAN & SPITZER                   KONTURA        FERDINAND A       NJ      MIDL796106AS      WILENTZ, GOLDMAN & SPITZER
HOUSEL          RAYMOND           NJ      MIDL902310AS      WILENTZ, GOLDMAN & SPITZER                   KORZ           JOSEPH J.         NJ      MIDL408305AS      WILENTZ, GOLDMAN & SPITZER
HOWARTH         JAMES M           NJ      MIDL00030010AS    WILENTZ, GOLDMAN & SPITZER                   KORZENDORFER   KENNETH           NY      10688605          WILENTZ, GOLDMAN & SPITZER
HUBER           PHILIP E          NY      104726/03         WILENTZ, GOLDMAN & SPITZER                   KOSCHAL        CAROL A           NJ      L306304AS         WILENTZ, GOLDMAN & SPITZER
HUCKER          AUSTIN            NY      101842/02         WILENTZ, GOLDMAN & SPITZER                   KOVASH         WILLIAM           NJ      MIDL630214AS      WILENTZ, GOLDMAN & SPITZER
HUFF            CARLTON N         NY      104231/03         WILENTZ, GOLDMAN & SPITZER                   KRAJICEK       JOSEPH            NY      10621505          WILENTZ, GOLDMAN & SPITZER
HUGHES          ANDREW            NJ      L-4163-92         WILENTZ, GOLDMAN & SPITZER                   KRAVITZ        FRED              NY      110025/02         WILENTZ, GOLDMAN & SPITZER
HUGHES          THOMAS            NJ      L-5057-99         WILENTZ, GOLDMAN & SPITZER                   KROHN          JOHN              NY      122699/00         WILENTZ, GOLDMAN & SPITZER
HULICK          ALBERT            NY      116800/01         WILENTZ, GOLDMAN & SPITZER                   KRSTINIC       IVAN              NY      126001/02         WILENTZ, GOLDMAN & SPITZER
HUMPHREYS       WILLIAM           NJ      MIDL311105AS      WILENTZ, GOLDMAN & SPITZER                   KUBINSKI       LEONARD           NJ      MIDL326307AS      WILENTZ, GOLDMAN & SPITZER
HURST           WALLACE           NY      104156/01         WILENTZ, GOLDMAN & SPITZER                   KUDRYCKI       SIGISMUND J       NY      122699/00         WILENTZ, GOLDMAN & SPITZER
HUTCHINS        ISAAC             NJ      L306304AS         WILENTZ, GOLDMAN & SPITZER                   KUGLER         VICTOR            NJ      MIDL460207AS      WILENTZ, GOLDMAN & SPITZER
IACONA          PASQUALE          NY      122152/00         WILENTZ, GOLDMAN & SPITZER                   KUKLA          FRANK             NJ      MIDL322907AS      WILENTZ, GOLDMAN & SPITZER
IACONO          VINCENT           NJ      MIDL476313AS      WILENTZ, GOLDMAN & SPITZER                   KURILLA        LOUIS             NJ      L-4681-96         WILENTZ, GOLDMAN & SPITZER
IANNO           FRANK             NY      104156/01         WILENTZ, GOLDMAN & SPITZER                   KUZNETZOW      HOWARD            NJ      MIDL916303AS      WILENTZ, GOLDMAN & SPITZER
IMPELLIZZIERI   LOUIS             NY      115220/01         WILENTZ, GOLDMAN & SPITZER                   LABELLA        FRANK J           NY      116033/01         WILENTZ, GOLDMAN & SPITZER
INNACONE        JOSEPHINE         NJ      L-1169-01AS       WILENTZ, GOLDMAN & SPITZER                   LABRUZZI       FRANK             NY      116623/01         WILENTZ, GOLDMAN & SPITZER
INTRIERI        JOHN              NY      10520704          WILENTZ, GOLDMAN & SPITZER                   LAFFAN         THOMAS            NJ      MIDL997008AS      WILENTZ, GOLDMAN & SPITZER
ION             WILFRED P         NY      116623/01         WILENTZ, GOLDMAN & SPITZER                   LAGALANTE      NICHOLAS          NY      125916/00         WILENTZ, GOLDMAN & SPITZER
IORIO           BENJAMIN          NY      11222806          WILENTZ, GOLDMAN & SPITZER                   LAGANA         GEORGE            NJ      L-1169-01AS       WILENTZ, GOLDMAN & SPITZER
IORIO           MICHAEL           NY      110763/00         WILENTZ, GOLDMAN & SPITZER                   LAGAZZO        PETER             NY      110615/01         WILENTZ, GOLDMAN & SPITZER
IUPPA           GERARD            NY      104726/03         WILENTZ, GOLDMAN & SPITZER                   LAGONIKOS      DEMETRIOS         NY      109327/95         WILENTZ, GOLDMAN & SPITZER
JABLONSKI       JOSEPH            NJ      L-1169-01AS       WILENTZ, GOLDMAN & SPITZER                   LAINO          VINCENT           NY      10214606          WILENTZ, GOLDMAN & SPITZER
JACKSON         EUGENE            NY      10992804          WILENTZ, GOLDMAN & SPITZER                   LAISO          EDWARD V ABB LU   NY      112076/94         WILENTZ, GOLDMAN & SPITZER
JADCZAK         ANTHONY J.        NJ      L-4679-96         WILENTZ, GOLDMAN & SPITZER                   LAKAS          ALPHONSE D        NY      115220/01         WILENTZ, GOLDMAN & SPITZER
JASKO           EDWARD A          NY      117198/93         WILENTZ, GOLDMAN & SPITZER                   LAMATTINA      NICHOLAS          NY      104773/02         WILENTZ, GOLDMAN & SPITZER
JEFFERSON       LEROY             NY      110985/02         WILENTZ, GOLDMAN & SPITZER                   LAMONT         JOHN              NY      122699/00         WILENTZ, GOLDMAN & SPITZER
JENNINGS        WILLIAM           NJ      MIDL118610AS      WILENTZ, GOLDMAN & SPITZER                   LANCELLOTTI    VINCENZO          NY      11331603          WILENTZ, GOLDMAN & SPITZER
JIMENEZ         EMILIO            NY      106273/00         WILENTZ, GOLDMAN & SPITZER                   LANGBORGH      HOWARD V          NJ      MIDL327207AS      WILENTZ, GOLDMAN & SPITZER
JIMENEZ         PEDRO             NJ      MIDL896410AS      WILENTZ, GOLDMAN & SPITZER                   LANGE          EDWARD            NJ      MIDL156206AS      WILENTZ, GOLDMAN & SPITZER
JOHNSON         GENE E            NY      102692/03         WILENTZ, GOLDMAN & SPITZER                   LANSCHE        FRANK N           NJ      L5413-01AS        WILENTZ, GOLDMAN & SPITZER
JOHNSON         SAMUEL            NY      104155/01         WILENTZ, GOLDMAN & SPITZER                   LAPIANA        ROSARIO           NY      115220/01         WILENTZ, GOLDMAN & SPITZER
JONES           BRIAN             NY      10520704          WILENTZ, GOLDMAN & SPITZER                   LAPLACA        FRANK C           NY      102692/03         WILENTZ, GOLDMAN & SPITZER
JONES           ELIJAH & HATTIE   NY      104759/93         WILENTZ, GOLDMAN & SPITZER                   LARDARO        CAESAR C          NY      117763/00         WILENTZ, GOLDMAN & SPITZER
JONES           HARRISON B        NY      105886/01         WILENTZ, GOLDMAN & SPITZER                   LARDARO        HAROLD            NY      110161/01         WILENTZ, GOLDMAN & SPITZER
JONES           WEBSTER C         NJ      MIDL995308AS      WILENTZ, GOLDMAN & SPITZER                   LAROCCO        JOSEPH            NY      122699/00         WILENTZ, GOLDMAN & SPITZER
JOSEPH          MARTIN            NY      10992804          WILENTZ, GOLDMAN & SPITZER                   LAROSA         JOSEPH D.         NJ      L-4682-96         WILENTZ, GOLDMAN & SPITZER
JOYCE           MARTIN            NY      101842/02         WILENTZ, GOLDMAN & SPITZER                   LARSEN         KAI               NJ      MIDL897210AS      WILENTZ, GOLDMAN & SPITZER
JUDGE           ELINOR            NY      116800/01         WILENTZ, GOLDMAN & SPITZER                   LARUSSO        MICHAEL           NJ      MIDL00415512AS    WILENTZ, GOLDMAN & SPITZER
JUTROWSKI       KLEM              NY      10369105          WILENTZ, GOLDMAN & SPITZER                   LATACZ         ANTHONY           NY      108421/01         WILENTZ, GOLDMAN & SPITZER
KANE            RAYMOND           NY      104231/03         WILENTZ, GOLDMAN & SPITZER                   LATTIG         WALTER            NJ      MID-L-4759-01AS   WILENTZ, GOLDMAN & SPITZER
KAPLINSKI       JOHN              NJ      L-7180-96         WILENTZ, GOLDMAN & SPITZER                   LAVADERA       ANTHONIO          NY      122699/00         WILENTZ, GOLDMAN & SPITZER
KATZMANN        BRUCE D           NY      102692/03         WILENTZ, GOLDMAN & SPITZER                   LAWLER         STELLA J          NY      104156/01         WILENTZ, GOLDMAN & SPITZER
KEANE           TIMOTHY           NY      114468/02         WILENTZ, GOLDMAN & SPITZER                   LAWRENCE       KENNETH           NY      115650/02         WILENTZ, GOLDMAN & SPITZER
KEARINS         ANTHONY           NY      10179106          WILENTZ, GOLDMAN & SPITZER                   LAZAREVIC      STANIMAR          NY      10520704          WILENTZ, GOLDMAN & SPITZER
KEATING         ROBERT L          NJ      MIDL173303AS      WILENTZ, GOLDMAN & SPITZER                   LAZZARO        CARMELO           NY      114856/97         WILENTZ, GOLDMAN & SPITZER
KEATING         WILLIAM D         NJ      L492703           WILENTZ, GOLDMAN & SPITZER                   LEAKE          FRANCIS           NJ      MIDL00872411AS    WILENTZ, GOLDMAN & SPITZER

                                                                                                                                                                      Appendix A - 583
                                          Case 17-03105            Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                      Document Page 602 of 624
Claimant      Claimant          State                                                                 Claimant      Claimant          State
Last Name     First Name        Filed   Docket Number    Primary Plaintiff Counsel                    Last Name     First Name        Filed   Docket Number    Primary Plaintiff Counsel
LEBROCQ       LAWRENCE          NY      10571906         WILENTZ, GOLDMAN & SPITZER                   MANSFIELD     FRANCIS H         NY      10861303         WILENTZ, GOLDMAN & SPITZER
LEE           FREDERICK         NY      UNKNOWN          WILENTZ, GOLDMAN & SPITZER                   MANZI         SALVATORE         NJ      MIDL886406AS     WILENTZ, GOLDMAN & SPITZER
LEET          WILLIAM B         NY      116800/01        WILENTZ, GOLDMAN & SPITZER                   MARA          JOSEPH V          NJ      MIDL249903AS     WILENTZ, GOLDMAN & SPITZER
LEICKERT      RICHARD           NY      11331603         WILENTZ, GOLDMAN & SPITZER                   MARAGNI       ANGELO            NY      102437/01        WILENTZ, GOLDMAN & SPITZER
LENTINI       SALVATORE         NY      10171107         WILENTZ, GOLDMAN & SPITZER                   MARCOTULLIO   PASQUALE          NY      11897103         WILENTZ, GOLDMAN & SPITZER
LEONARD       BERTRAM           NY      10766703         WILENTZ, GOLDMAN & SPITZER                   MARIN         WALTER            NY      585/92           WILENTZ, GOLDMAN & SPITZER
LEONARD       DONALD            NY      122699/00        WILENTZ, GOLDMAN & SPITZER                   MARINO        MICHAEL           NJ      MIDL284806       WILENTZ, GOLDMAN & SPITZER
LEONARD       OLIVER            NY      12196903         WILENTZ, GOLDMAN & SPITZER                   MARION        THOMAS            NY      105986/02        WILENTZ, GOLDMAN & SPITZER
LEROUX        THOMAS B          NY      11294705         WILENTZ, GOLDMAN & SPITZER                   MARKUNAS      EDWARD            NY      126001/02        WILENTZ, GOLDMAN & SPITZER
LETO          PHILLIP W.        NJ      L-4685-96        WILENTZ, GOLDMAN & SPITZER                   MARKWICK      GILBERT           NY      108421/01        WILENTZ, GOLDMAN & SPITZER
LETTIERE      CATHERINE         NY      115650/02        WILENTZ, GOLDMAN & SPITZER                   MAROTTA       ANTHONY           NY      122699/00        WILENTZ, GOLDMAN & SPITZER
LEVINE        LESLIE M          NY      124346/00        WILENTZ, GOLDMAN & SPITZER                   MARQUARDT     DANIEL R          NJ      MIDL744606AS     WILENTZ, GOLDMAN & SPITZER
LEWIS         BARRY             NY      125916/00        WILENTZ, GOLDMAN & SPITZER                   MARRERO       MARCELO           NY      10861303         WILENTZ, GOLDMAN & SPITZER
LEWIS         GILBERT           NY      115650/02        WILENTZ, GOLDMAN & SPITZER                   MARRI         PETER W           NY      107966/02        WILENTZ, GOLDMAN & SPITZER
LICASTRO      ANTONIO           NY      10171407         WILENTZ, GOLDMAN & SPITZER                   MARROCCO      FERDINANDO        NY      105986/02        WILENTZ, GOLDMAN & SPITZER
LIGHT         JOHN F            NY      116800/01        WILENTZ, GOLDMAN & SPITZER                   MARSH         RAYMOND           NJ      MIDL1054108AS    WILENTZ, GOLDMAN & SPITZER
LINDLAR       ERNEST & HELEN    NJ      L-13531-90       WILENTZ, GOLDMAN & SPITZER                   MARSICO       MICHAEL V ABB L   NY      115864/94        WILENTZ, GOLDMAN & SPITZER
LINDLAR       WILLIAM & LOIS    NJ      L-13531-90       WILENTZ, GOLDMAN & SPITZER                   MARTIN        ROBERT            NJ      MIDL00476905AS   WILENTZ, GOLDMAN & SPITZER
LINDSELL      ROBERT & RITA V   NY      19501/92         WILENTZ, GOLDMAN & SPITZER                   MARTINHO      MANUEL            NY      115220/01        WILENTZ, GOLDMAN & SPITZER
LIPARI        SALVATORE         NY      11331603         WILENTZ, GOLDMAN & SPITZER                   MASTURZO      BIAGIO            NY      100834/02        WILENTZ, GOLDMAN & SPITZER
LISI          ANTHONY           NY      108334/01        WILENTZ, GOLDMAN & SPITZER                   MATHIS        HERBERT           NY      120704/02        WILENTZ, GOLDMAN & SPITZER
LISICKY       VINCENT           NY      10191107         WILENTZ, GOLDMAN & SPITZER                   MATRONIANO    FRANK             NY      102692/03        WILENTZ, GOLDMAN & SPITZER
LISTORTI      VICTOR A          NY      107966/02        WILENTZ, GOLDMAN & SPITZER                   MATTALIANO    VINCENT J         NY      11897103         WILENTZ, GOLDMAN & SPITZER
LOEFFLER      HENRY             NJ      L-5711-97        WILENTZ, GOLDMAN & SPITZER                   MATTERA       VITO              NY      116033/01        WILENTZ, GOLDMAN & SPITZER
LOGAN         DENNIS            NY      11794006         WILENTZ, GOLDMAN & SPITZER                   MATTIA        RONALD            NY      126001/02        WILENTZ, GOLDMAN & SPITZER
LOGAN         JAKE              NY      105886/01        WILENTZ, GOLDMAN & SPITZER                   MAUCH         PAUL R            NY      10992804         WILENTZ, GOLDMAN & SPITZER
LOGAN         JAMES T           NY      117266/02        WILENTZ, GOLDMAN & SPITZER                   MAVARO        SALVATORE         NY      117266/02        WILENTZ, GOLDMAN & SPITZER
LOHAN         RICHARD E         NY      102437/01        WILENTZ, GOLDMAN & SPITZER                   MAX           DAVID             NJ      MIDL582216AS     WILENTZ, GOLDMAN & SPITZER
LOIA          FRANK             NY      108334/01        WILENTZ, GOLDMAN & SPITZER                   MAXWELL       DENNIS J          NY      107966/02        WILENTZ, GOLDMAN & SPITZER
LOICANO       JOHN N            NY      108334/01        WILENTZ, GOLDMAN & SPITZER                   MAZZA         FRANK J.          NJ      L-5068-96        WILENTZ, GOLDMAN & SPITZER
LOMBARDI      ALFRED            NY      116033/01        WILENTZ, GOLDMAN & SPITZER                   MAZZACCO      ROBERT            NJ      MIDL884209AS     WILENTZ, GOLDMAN & SPITZER
LONCOSKY      THOMAS            NJ      MIDL652905AS     WILENTZ, GOLDMAN & SPITZER                   MCALEER       MICHAEL           NY      10744804         WILENTZ, GOLDMAN & SPITZER
LONG          LESTER            NJ      MIDL752606AS     WILENTZ, GOLDMAN & SPITZER                   MCALEES       JAMES             NY      10766703         WILENTZ, GOLDMAN & SPITZER
LOPEZ         CARLOS J          NY      107966/02        WILENTZ, GOLDMAN & SPITZER                   MCALLISTER    CHARLES & MINTA   NY      101522/94        WILENTZ, GOLDMAN & SPITZER
LOUDENBERRY   JOHN E            NJ      L-1169-01AS      WILENTZ, GOLDMAN & SPITZER                   MCCAFFREY     JAMES             NY      117266/02        WILENTZ, GOLDMAN & SPITZER
LOUGHLIN      WILLIAM           NY      11566005         WILENTZ, GOLDMAN & SPITZER                   MCCAFFREY     THOMAS            NY      125309/00        WILENTZ, GOLDMAN & SPITZER
LOVERDI       JEROME            NY      126001/02        WILENTZ, GOLDMAN & SPITZER                   MCCARTHY      THOMAS            NJ      MIDL531202AS     WILENTZ, GOLDMAN & SPITZER
LOW           PETRINA M         NY      104156/01        WILENTZ, GOLDMAN & SPITZER                   MCCARTY       MICHAEL F         NY      115650/02        WILENTZ, GOLDMAN & SPITZER
LOW           STEWART C         NJ      MIDL746006AS     WILENTZ, GOLDMAN & SPITZER                   MCCLOSKEY     EDWARD            NJ      L-5069-96        WILENTZ, GOLDMAN & SPITZER
LUBURICH      FRANK             NY      104773/02        WILENTZ, GOLDMAN & SPITZER                   MCCLOUD       GEORGE            NY      104773/02        WILENTZ, GOLDMAN & SPITZER
LUCHART       WALTER J          NY      110025/02        WILENTZ, GOLDMAN & SPITZER                   MCCORMACK     JAMES             NY      11331603         WILENTZ, GOLDMAN & SPITZER
LUFRANO       NICHOLAS          NY      122699/00        WILENTZ, GOLDMAN & SPITZER                   MCCRAY        ALEXANDER         NY      10861303         WILENTZ, GOLDMAN & SPITZER
LUKASCHEK     EWALD J           NY      110025/02        WILENTZ, GOLDMAN & SPITZER                   MCCROSSAN     GEORGE            NY      104155/01        WILENTZ, GOLDMAN & SPITZER
LUPO          THOMAS            NY      11331603         WILENTZ, GOLDMAN & SPITZER                   MCCULLOCH     JOHN              NY      10744804         WILENTZ, GOLDMAN & SPITZER
LUTZER        REINHARD          NY      10766703         WILENTZ, GOLDMAN & SPITZER                   MCCULLOUGH    DONALD            NY      11698204         WILENTZ, GOLDMAN & SPITZER
LUZZI         JOSEPH J          NY      102711/02        WILENTZ, GOLDMAN & SPITZER                   MCCUMSEY      DONALD            NJ      L-14501-91       WILENTZ, GOLDMAN & SPITZER
LYKOSH        MICHAEL           NJ      MIDL00561913AS   WILENTZ, GOLDMAN & SPITZER                   MCGIBBON      THOMAS            NY      105986/02        WILENTZ, GOLDMAN & SPITZER
LYNCH         FRANCIS           NY      122699/00        WILENTZ, GOLDMAN & SPITZER                   MCGINTY       JOE               NJ      L-14501-91       WILENTZ, GOLDMAN & SPITZER
LYNCH         MICHAEL           NY      UNKNOWN          WILENTZ, GOLDMAN & SPITZER                   MCGOLDRICK    JOHN              NY      11489107         WILENTZ, GOLDMAN & SPITZER
LYNCH         ROBERT E          NJ      MIDL89304AS      WILENTZ, GOLDMAN & SPITZER                   MCGOWAN       JOHN J            NY      100834/02        WILENTZ, GOLDMAN & SPITZER
LYONS         GEORGE            NY      19045510         WILENTZ, GOLDMAN & SPITZER                   MCGOWAN       JOHN J            NY      107966/02        WILENTZ, GOLDMAN & SPITZER
LYONS         JAMES             NY      104726/03        WILENTZ, GOLDMAN & SPITZER                   MCGOWEN       JOSEPH            NY      110985/02        WILENTZ, GOLDMAN & SPITZER
LYONS         JOHN P            NY      111876/01        WILENTZ, GOLDMAN & SPITZER                   MCGUIRE       JACK              NJ      MIDL625803AS     WILENTZ, GOLDMAN & SPITZER
LYONS         ROBERT            NY      120704/02        WILENTZ, GOLDMAN & SPITZER                   MCLELLAN      IRENE T           NY      123656/00        WILENTZ, GOLDMAN & SPITZER
MAAK          CHARLES           NY      10499107         WILENTZ, GOLDMAN & SPITZER                   MCMAHON       BERNARD J         NY      122699/00        WILENTZ, GOLDMAN & SPITZER
MACELRATH     DON               NY      11056005         WILENTZ, GOLDMAN & SPITZER                   MCNAMARA      CHARLES           NY      116800/01        WILENTZ, GOLDMAN & SPITZER
MACIOCIA      LEWIS W           NY      122699/00        WILENTZ, GOLDMAN & SPITZER                   MCNAMARA      EUGENE            NJ      L-8347-96        WILENTZ, GOLDMAN & SPITZER
MACKEN        PHILIP B          NY      104156/01        WILENTZ, GOLDMAN & SPITZER                   MCSORLEY      JAMES             NJ      L-7179-96        WILENTZ, GOLDMAN & SPITZER
MADDEN        JOHN J            NY      10643808         WILENTZ, GOLDMAN & SPITZER                   MEADE         CREIGHTON         NY      117331/01        WILENTZ, GOLDMAN & SPITZER
MADSEN        HENRY             NY      102711/02        WILENTZ, GOLDMAN & SPITZER                   MEDINA        FERNANDO          NJ      MIDL430505AS     WILENTZ, GOLDMAN & SPITZER
MAGALETTA     ANTHONY           NJ      L-9953-92        WILENTZ, GOLDMAN & SPITZER                   MEEKINS       EDGAR             NY      104155/01        WILENTZ, GOLDMAN & SPITZER
MAGARINE      DENNIS            NY      11079208         WILENTZ, GOLDMAN & SPITZER                   MELENDEZ      PABLO             NY      125309/00        WILENTZ, GOLDMAN & SPITZER
MAGLIONE      JOSEPH            NY      107264/02        WILENTZ, GOLDMAN & SPITZER                   MELITA        VINCENT           NY      11434105         WILENTZ, GOLDMAN & SPITZER
MAHON         RONALD            NJ      MIDL472606AS     WILENTZ, GOLDMAN & SPITZER                   MELITO        KENNETH           NY      104155/01        WILENTZ, GOLDMAN & SPITZER
MAHONY        PATRICK           NY      10520704         WILENTZ, GOLDMAN & SPITZER                   MELLA         DANIEL            NJ      MIDL00018010     WILENTZ, GOLDMAN & SPITZER
MAINWOOD      JOHN              NJ      L-12012-93       WILENTZ, GOLDMAN & SPITZER                   MELLEN        JOHN              NY      108421/01        WILENTZ, GOLDMAN & SPITZER
MAIORANO      JOHN              NJ      MIDL166607AS     WILENTZ, GOLDMAN & SPITZER                   MENDE         JEROME            NY      1902372017       WILENTZ, GOLDMAN & SPITZER
MAJESKI       JEAN              NY      10621605         WILENTZ, GOLDMAN & SPITZER                   MENIN         RONALD            NY      115220/01        WILENTZ, GOLDMAN & SPITZER
MALCOLM       JAMES C           NJ      MIDL432013AS     WILENTZ, GOLDMAN & SPITZER                   MENTA         PETER             NJ      L-4703-94        WILENTZ, GOLDMAN & SPITZER
MALONE        RICHARD           NY      12197003         WILENTZ, GOLDMAN & SPITZER                   MERLO         RONALD            NJ      MIDL924508AS     WILENTZ, GOLDMAN & SPITZER
MANCUSO       MARIO             NY      105885/01        WILENTZ, GOLDMAN & SPITZER                   MEROLA        FANNIE            NJ      MIDL968706AS     WILENTZ, GOLDMAN & SPITZER
MANDARANO     NICHOLAS          NY      119564/01        WILENTZ, GOLDMAN & SPITZER                   MEROLA        VINCENT           NY      100834/02        WILENTZ, GOLDMAN & SPITZER
MANGANARO     THOMAS            NY      116033/01        WILENTZ, GOLDMAN & SPITZER                   MERSHON       MICHAEL J         NY      100834/02        WILENTZ, GOLDMAN & SPITZER
MANIACI       ROCCO             NY      110161/01        WILENTZ, GOLDMAN & SPITZER                   MESSICK       CHARLES           NJ      MIDL00223212AS   WILENTZ, GOLDMAN & SPITZER
MANIFOLD      JOHN E. & EILEE   NY      19501/92         WILENTZ, GOLDMAN & SPITZER                   MESSINA       MARTIN            NY      10861303         WILENTZ, GOLDMAN & SPITZER
MANNING       THOMAS J          NJ      MIDL00155112AS   WILENTZ, GOLDMAN & SPITZER                   MEYER         GEORGE            NJ      L-13531-90       WILENTZ, GOLDMAN & SPITZER

                                                                                                                                                                 Appendix A - 584
                                          Case 17-03105            Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42               Desc Main
                                                                                      Document Page 603 of 624
Claimant      Claimant          State                                                                 Claimant     Claimant      State
Last Name     First Name        Filed   Docket Number    Primary Plaintiff Counsel                    Last Name    First Name    Filed   Docket Number    Primary Plaintiff Counsel
MEYER         ROBERT H          NY      116623/01        WILENTZ, GOLDMAN & SPITZER                   NICHOLICH    ANTON         NY      11565805         WILENTZ, GOLDMAN & SPITZER
MEYER         RONALD            NY      105885/01        WILENTZ, GOLDMAN & SPITZER                   NICHOLS      SHELDON       NJ      L596704          WILENTZ, GOLDMAN & SPITZER
MICCIO        VINCENT           NY      107263/02        WILENTZ, GOLDMAN & SPITZER                   NICOTRA      LAWRENCE      NY      11223006         WILENTZ, GOLDMAN & SPITZER
MIGLIACCIO    JOHN              NJ      MIDL420105AS     WILENTZ, GOLDMAN & SPITZER                   NIECE        FREDERICK     NY      108334/01        WILENTZ, GOLDMAN & SPITZER
MIGLIACCIO    SALVATORE         NY      108421/01        WILENTZ, GOLDMAN & SPITZER                   NIELSON      HOWARD        NJ      L-7169-96        WILENTZ, GOLDMAN & SPITZER
MIGNARDI      FULVIO            NY      110161/01        WILENTZ, GOLDMAN & SPITZER                   NIEMANN      RUDOLPH       NY      10744804         WILENTZ, GOLDMAN & SPITZER
MILLER        JOSEPH W          NJ      L-5939-93        WILENTZ, GOLDMAN & SPITZER                   NILSEN       ALF J         NY      100834/02        WILENTZ, GOLDMAN & SPITZER
MILLER        WILLIAM           NY      101842/02        WILENTZ, GOLDMAN & SPITZER                   NORRIS       PAUL C.       NJ      L-5941-93        WILENTZ, GOLDMAN & SPITZER
MILTON        ALFRED            NY      12197003         WILENTZ, GOLDMAN & SPITZER                   NORTON       GEORGE J      NJ      MIDL361009AS     WILENTZ, GOLDMAN & SPITZER
MISS          GIUSTO            NY      10729508         WILENTZ, GOLDMAN & SPITZER                   NOVAK        FRANK S       NJ      MIDL795405AS     WILENTZ, GOLDMAN & SPITZER
MOGELNICKI    FRANK             NY      115220/01        WILENTZ, GOLDMAN & SPITZER                   NOVELLI      RAYMOND       NY      125309/00        WILENTZ, GOLDMAN & SPITZER
MOLEY         BRIAN J           NY      111876/01        WILENTZ, GOLDMAN & SPITZER                   NURSE        EUGENE        NY      125309/00        WILENTZ, GOLDMAN & SPITZER
MOLITORES     JOSEPH A          NY      104773/02        WILENTZ, GOLDMAN & SPITZER                   NYSTROM      ROBERT        NY      107966/02        WILENTZ, GOLDMAN & SPITZER
MONAHAN       RICHARD           NY      125309/00        WILENTZ, GOLDMAN & SPITZER                   O' GRADY     WILLIAM E     NY      10688705         WILENTZ, GOLDMAN & SPITZER
MONAHAN       ROBERT            NJ      MIDL593508AS     WILENTZ, GOLDMAN & SPITZER                   O'BRIEN      JAMES W       NY      107966/02        WILENTZ, GOLDMAN & SPITZER
MONDANO       MICHAEL           NJ      L10405AS         WILENTZ, GOLDMAN & SPITZER                   O'BRIEN      JOHN R        NJ      MIDL962106AS     WILENTZ, GOLDMAN & SPITZER
MONDELLA      ROBERT            NY      10198707         WILENTZ, GOLDMAN & SPITZER                   O'DONNELL    WILLIAM J     NJ      MIDL414305AS     WILENTZ, GOLDMAN & SPITZER
MONEK         LOUIS J.          NJ      L-6336-96        WILENTZ, GOLDMAN & SPITZER                   O'NEILL      THOMAS        NY      126001/02        WILENTZ, GOLDMAN & SPITZER
MONELLO       JOSEPH R          NJ      MIDL309805AS     WILENTZ, GOLDMAN & SPITZER                   O'REILLY     JOHN          NY      125309/00        WILENTZ, GOLDMAN & SPITZER
MONFORTE      PHILIP            NY      105986/02        WILENTZ, GOLDMAN & SPITZER                   O'ROURKE     ANDREW        NJ      L-11141-92       WILENTZ, GOLDMAN & SPITZER
MONGELLI      JOSEPH            NY      116033/01        WILENTZ, GOLDMAN & SPITZER                   O'SUCH       ROBERT        NJ      MIDL977609AS     WILENTZ, GOLDMAN & SPITZER
MONTOVANO     EDWARD            NY      107304/01        WILENTZ, GOLDMAN & SPITZER                   OGDEN        EDWARD        NY      19020109         WILENTZ, GOLDMAN & SPITZER
MOONEY        JAMES T           NY      124346/00        WILENTZ, GOLDMAN & SPITZER                   OHMOTT       CHARLES L.    NJ      L-5072-96        WILENTZ, GOLDMAN & SPITZER
MOORE         WILLIAM           NY      102711/02        WILENTZ, GOLDMAN & SPITZER                   OKLEVITCH    MICHAEL       NY      119564/01        WILENTZ, GOLDMAN & SPITZER
MORAN         EDWARD L          NY      124346/00        WILENTZ, GOLDMAN & SPITZER                   OLSIAN       JOSEPH A      NJ      MIDL464108AS     WILENTZ, GOLDMAN & SPITZER
MORGAN        JOHN W            NY      125916/00        WILENTZ, GOLDMAN & SPITZER                   OLSON        SIDNEY G      NY      104155/01        WILENTZ, GOLDMAN & SPITZER
MORIN         JOSEPH            NY      117331/01        WILENTZ, GOLDMAN & SPITZER                   ONDERWATER   JOHN          NJ      L-1251-97        WILENTZ, GOLDMAN & SPITZER
MORRIS        ARTHUR            NY      10975906         WILENTZ, GOLDMAN & SPITZER                   OQUENDO      LUIS A        NJ      MIDL416904       WILENTZ, GOLDMAN & SPITZER
MORRISON      ARTHUR            NJ      L-1169-01AS      WILENTZ, GOLDMAN & SPITZER                   OREFICE      MICHAEL       NY      126001/02        WILENTZ, GOLDMAN & SPITZER
MORRISON      GEORGE            NY      104231/03        WILENTZ, GOLDMAN & SPITZER                   ORENDER      CECIL         NJ      MIDL692410AS     WILENTZ, GOLDMAN & SPITZER
MORRISON      GEORGE            NY      1901462015       WILENTZ, GOLDMAN & SPITZER                   ORFINI       PAUL          NY      116800/01        WILENTZ, GOLDMAN & SPITZER
MORRISON      ROBERT            NY      107966/02        WILENTZ, GOLDMAN & SPITZER                   ORSLINI      JOHN          NY      117331/01        WILENTZ, GOLDMAN & SPITZER
MORRISON      ROBERT L          NY      115220/01        WILENTZ, GOLDMAN & SPITZER                   OSOWIECKI    ALPHONSE      NY      104726/03        WILENTZ, GOLDMAN & SPITZER
MORSE         ROBERT            NJ      L-7721-00        WILENTZ, GOLDMAN & SPITZER                   OSTERMANN    HENRY         NJ      MIDL666509AS     WILENTZ, GOLDMAN & SPITZER
MOSCATO       FRANK             NY      10992804         WILENTZ, GOLDMAN & SPITZER                   OVATH        GEORGE        NJ      L-1169-01AS      WILENTZ, GOLDMAN & SPITZER
MOSHER        GEORGE W          NY      1904602013       WILENTZ, GOLDMAN & SPITZER                   OZEFOVICH    WENDEL        NJ      L-11564-94       WILENTZ, GOLDMAN & SPITZER
MOTTERSHEAD   GEORGE            NY      104773/02        WILENTZ, GOLDMAN & SPITZER                   PACE         GENNARO       NY      125916/00        WILENTZ, GOLDMAN & SPITZER
MOTTO         JOSEPH            NY      10101606         WILENTZ, GOLDMAN & SPITZER                   PADICH       WILLIAM B     NY      124346/00        WILENTZ, GOLDMAN & SPITZER
MUCKIAN       GARY V ABB LUMM   NY      100470/94        WILENTZ, GOLDMAN & SPITZER                   PADROCK      KLAUS R       NY      110161/01        WILENTZ, GOLDMAN & SPITZER
MULLER        JOHN              NY      110161/01        WILENTZ, GOLDMAN & SPITZER                   PALAIA       ERNEST        NY      101842/02        WILENTZ, GOLDMAN & SPITZER
MULTARY       JOSEPH F          NY      105885/01        WILENTZ, GOLDMAN & SPITZER                   PALEATSOS    JAMES         NY      10744804         WILENTZ, GOLDMAN & SPITZER
MUNDAY        JAMES             NY      11897103         WILENTZ, GOLDMAN & SPITZER                   PALENO       MICHAEL       NY      110285/02        WILENTZ, GOLDMAN & SPITZER
MUNDY         FRANK             NY      117786/99        WILENTZ, GOLDMAN & SPITZER                   PALIZZOTTO   ANTHONY       NY      117331/01        WILENTZ, GOLDMAN & SPITZER
MUNRO         DONALD H          NY      115220/01        WILENTZ, GOLDMAN & SPITZER                   PALLADINO    ANGELO        NY      10975706         WILENTZ, GOLDMAN & SPITZER
MURDOCK       ALFRED            NY      104773/02        WILENTZ, GOLDMAN & SPITZER                   PAMPALONE    VITO          NY      10199105         WILENTZ, GOLDMAN & SPITZER
MURDOCK       WILLIAM           NJ      MIDL897610AS     WILENTZ, GOLDMAN & SPITZER                   PANELLA      FRANK         NY      111876/01        WILENTZ, GOLDMAN & SPITZER
MURPHY        BRIAN             NY      126258/94        WILENTZ, GOLDMAN & SPITZER                   PANSINI      GAETANO       NY      104231/03        WILENTZ, GOLDMAN & SPITZER
MURPHY        DENNIS            NJ      MIDL00589814AS   WILENTZ, GOLDMAN & SPITZER                   PANTALEONE   SALVATORE A   NY      115220/01        WILENTZ, GOLDMAN & SPITZER
MURRAY        JOHN R            NY      104773/02        WILENTZ, GOLDMAN & SPITZER                   PANZELLA     ALPHONSE      NY      107264/02        WILENTZ, GOLDMAN & SPITZER
MURRAY        WILLIAM J         NY      11698304         WILENTZ, GOLDMAN & SPITZER                   PANZELLA     BENJAMIN F    NY      102437/01        WILENTZ, GOLDMAN & SPITZER
MUSARELLA     JOHN              NY      10975806         WILENTZ, GOLDMAN & SPITZER                   PAPAI        JOSEPH P      NJ      MIDL827606AS     WILENTZ, GOLDMAN & SPITZER
MUTOLI        CONCETTA          NY      101842/02        WILENTZ, GOLDMAN & SPITZER                   PAPALEO      LOUIS         NY      108334/01        WILENTZ, GOLDMAN & SPITZER
MUZZIO        DONALD            NY      11565905         WILENTZ, GOLDMAN & SPITZER                   PARISI       ALPHONSE J    NY      10861303         WILENTZ, GOLDMAN & SPITZER
MYKYTKA       STANLEY           NJ      MIDL823011AS     WILENTZ, GOLDMAN & SPITZER                   PARISI       AMEDEO A      NY      110985/02        WILENTZ, GOLDMAN & SPITZER
NADEAU        PAUL              NY      12197003         WILENTZ, GOLDMAN & SPITZER                   PARKER       HUBERT J      NY      104155/01        WILENTZ, GOLDMAN & SPITZER
NAGLE         ALFRED & JOSEPH   NY      27852/92         WILENTZ, GOLDMAN & SPITZER                   PARSONS      PATRICK       NY      105885/01        WILENTZ, GOLDMAN & SPITZER
NAGY          GEORGE F          NY      125916/00        WILENTZ, GOLDMAN & SPITZER                   PARVIS       JOSEPH W      NY      117331/01        WILENTZ, GOLDMAN & SPITZER
NAPOLI        RALPH             NY      105885/01        WILENTZ, GOLDMAN & SPITZER                   PATELLA      THOMAS G      NY      1901922015       WILENTZ, GOLDMAN & SPITZER
NAPOLITANO    SAM               NY      123142/98        WILENTZ, GOLDMAN & SPITZER                   PATTONA      BRUCE         NY      124346/00        WILENTZ, GOLDMAN & SPITZER
NAPPO         FORTUNATO         NY      110161/01        WILENTZ, GOLDMAN & SPITZER                   PAUL         JOSEPH        NY      117331/01        WILENTZ, GOLDMAN & SPITZER
NARKIEWICZ    WILLIAM           NJ      MIDL00131413AS   WILENTZ, GOLDMAN & SPITZER                   PAVOL        MICHAEL       NJ      L-1169-01AS      WILENTZ, GOLDMAN & SPITZER
NASH          BARNEY            NY      10520704         WILENTZ, GOLDMAN & SPITZER                   PEANEY       ALFRED        NJ      MIDL56710AS      WILENTZ, GOLDMAN & SPITZER
NASH          JOHN              NJ      L-11141-92       WILENTZ, GOLDMAN & SPITZER                   PEDONE       ANTHONY       NY      125309/00        WILENTZ, GOLDMAN & SPITZER
NATALE        PIERINO           NY      11331603         WILENTZ, GOLDMAN & SPITZER                   PELL         GERARD VAN    NJ      L-5082-96        WILENTZ, GOLDMAN & SPITZER
NAYLOR        KEVIN C           NJ      MIDL741306AS     WILENTZ, GOLDMAN & SPITZER                   PELLEGRINI   JOHN L        NY      110985/02        WILENTZ, GOLDMAN & SPITZER
NEGRON        ELI               NY      125916/00        WILENTZ, GOLDMAN & SPITZER                   PENNACCHIO   DENNIS A      NY      124346/00        WILENTZ, GOLDMAN & SPITZER
NELSON        ALLAN T           NY      105885/01        WILENTZ, GOLDMAN & SPITZER                   PERCI        VITO          NY      100834/02        WILENTZ, GOLDMAN & SPITZER
NELSON        LILLIAN M         NJ      L-5070-96        WILENTZ, GOLDMAN & SPITZER                   PEREZ        JOSE          NJ      MIDL369907AS     WILENTZ, GOLDMAN & SPITZER
NELSON        MICHAEL C         NJ      L-10620-01       WILENTZ, GOLDMAN & SPITZER                   PERNIOLA     VINCENT       NY      104155/01        WILENTZ, GOLDMAN & SPITZER
NEPHEW        BERNARD J         NY      100834/02        WILENTZ, GOLDMAN & SPITZER                   PERRONE      KENNETH J     NY      102437/01        WILENTZ, GOLDMAN & SPITZER
NERTNEY       MICHAEL           NY      110985/02        WILENTZ, GOLDMAN & SPITZER                   PESCE        MICHAEL       NY      122699/00        WILENTZ, GOLDMAN & SPITZER
NETTA         NICHOLAS          NJ      MIDL00152912AS   WILENTZ, GOLDMAN & SPITZER                   PESCI        ADAM          NY      104231/03        WILENTZ, GOLDMAN & SPITZER
NEVERMANN     EDWARD            NY      116800/01        WILENTZ, GOLDMAN & SPITZER                   PETERS       RUPERT        NY      11897103         WILENTZ, GOLDMAN & SPITZER
NEWTON        FRANK             NY      104773/02        WILENTZ, GOLDMAN & SPITZER                   PETERSEN     CLARA         NJ      MIDL00746211AS   WILENTZ, GOLDMAN & SPITZER
NGAI          DONALD            NY      107264/02        WILENTZ, GOLDMAN & SPITZER                   PETERSON     RICHARD J     NY      110161/01        WILENTZ, GOLDMAN & SPITZER
NICHOLAS      GEORGE            NJ      MIDL390906AS     WILENTZ, GOLDMAN & SPITZER                   PETRAMALE    MICHAEL       NY      10520704         WILENTZ, GOLDMAN & SPITZER

                                                                                                                                                            Appendix A - 585
                                     Case 17-03105             Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                  Document Page 604 of 624
Claimant      Claimant     State                                                                  Claimant     Claimant          State
Last Name     First Name   Filed   Docket Number     Primary Plaintiff Counsel                    Last Name    First Name        Filed   Docket Number     Primary Plaintiff Counsel
PETRONKA      JULIA C.     NJ      L-5162-96         WILENTZ, GOLDMAN & SPITZER                   RICCIO       MICHAEL J         NY      122152/00         WILENTZ, GOLDMAN & SPITZER
PHILLIPS      JAMES R      NY      120704/02         WILENTZ, GOLDMAN & SPITZER                   RICHARDSON   JIMMIE L          NY      108137/01         WILENTZ, GOLDMAN & SPITZER
PICCIRILLO    EDWARD       NY      107264/02         WILENTZ, GOLDMAN & SPITZER                   RIDDICK      CHARLES           NJ      L-5153-96         WILENTZ, GOLDMAN & SPITZER
PICCIUCA      FRANCESCO    NY      120704/02         WILENTZ, GOLDMAN & SPITZER                   RIDGE        HORACE E          NJ      MIDL21311AS       WILENTZ, GOLDMAN & SPITZER
PICKELL       KENNETH      NJ      L136205           WILENTZ, GOLDMAN & SPITZER                   RIDGWAY      ALAN J            NJ      MIDL403208AS      WILENTZ, GOLDMAN & SPITZER
PIDGEON       MICHAEL      NJ      MID-L-3595-01AS   WILENTZ, GOLDMAN & SPITZER                   RILEY        WILLIAM H         NY      122699/00         WILENTZ, GOLDMAN & SPITZER
PIERCE        DONALD L     NY      117331/01         WILENTZ, GOLDMAN & SPITZER                   RINALDI      MICHAEL           NY      107264/02         WILENTZ, GOLDMAN & SPITZER
PIETANZA      FRANK        NY      107966/02         WILENTZ, GOLDMAN & SPITZER                   RIPIC        JAMES             NY      11331603          WILENTZ, GOLDMAN & SPITZER
PIGGOT        CHARLES      NJ      MIDL14707AS       WILENTZ, GOLDMAN & SPITZER                   RISI         ANTHONY           NY      105885/01         WILENTZ, GOLDMAN & SPITZER
PIGGOT        CHARLES      NJ      MIDL907808AS      WILENTZ, GOLDMAN & SPITZER                   RISTINE      JOHN              NY      10819004          WILENTZ, GOLDMAN & SPITZER
PIPITONE      MATTEO       NJ      MID-L-2207-02AS   WILENTZ, GOLDMAN & SPITZER                   RIVERA       RICHARD           NY      11571703          WILENTZ, GOLDMAN & SPITZER
PIRO          SALVATORE    NY      10101506          WILENTZ, GOLDMAN & SPITZER                   RIZZUTO      CHRISTOPHER       NY      107264/02         WILENTZ, GOLDMAN & SPITZER
PISCIOTTA     RALPH        NY      103534/00         WILENTZ, GOLDMAN & SPITZER                   RIZZUTO      RAYMOND           NJ      MIDL61112AS       WILENTZ, GOLDMAN & SPITZER
PIZZO         ANIELLO      NY      104726/03         WILENTZ, GOLDMAN & SPITZER                   ROBERTS      ALBERT D          NJ      L-11343-98        WILENTZ, GOLDMAN & SPITZER
PLANK         FRED C       NY      117331/01         WILENTZ, GOLDMAN & SPITZER                   ROBERTS      RICHARD           NJ      L-11141-92        WILENTZ, GOLDMAN & SPITZER
PLECHATY      JERRY        NY      585/92            WILENTZ, GOLDMAN & SPITZER                   ROBINSON     WILLIAM E         NY      107263/02         WILENTZ, GOLDMAN & SPITZER
PLOUCHER      RUSSELL G    NJ      MIDL417204        WILENTZ, GOLDMAN & SPITZER                   ROCCHIO      ANTONIO           NY      116800/01         WILENTZ, GOLDMAN & SPITZER
POGGIOLI      JOSEPH M     NJ      MIDL302005AS      WILENTZ, GOLDMAN & SPITZER                   RODRIGUEZ    MIGUEL            NY      110161/01         WILENTZ, GOLDMAN & SPITZER
POLANSKY      LEON         NY      104773/02         WILENTZ, GOLDMAN & SPITZER                   ROGERS       ARCHIE            NJ      L27105AS          WILENTZ, GOLDMAN & SPITZER
POLING        THOMAS       NJ      MIDL732110AS      WILENTZ, GOLDMAN & SPITZER                   ROMAN        JOSEPH            NY      10381006          WILENTZ, GOLDMAN & SPITZER
POLLARD       LARRY        NJ      MIDL270810AS      WILENTZ, GOLDMAN & SPITZER                   ROMANO       ALFRED            NY      102711/02         WILENTZ, GOLDMAN & SPITZER
POLOMSKI      FRANK        NJ      L-10551-94        WILENTZ, GOLDMAN & SPITZER                   ROMANO       ROBERT P          NY      124346/00         WILENTZ, GOLDMAN & SPITZER
POPICK        LEON M       NJ      MIDL753306AS      WILENTZ, GOLDMAN & SPITZER                   ROMANOW      MARTIN            NY      10179206          WILENTZ, GOLDMAN & SPITZER
POPOFF        BORIS M      NJ      UNKNOWN           WILENTZ, GOLDMAN & SPITZER                   ROMATOWSKI   FRANK H.          NJ      L-5080-96         WILENTZ, GOLDMAN & SPITZER
PORAZZO       ANDREW P     NY      110985/02         WILENTZ, GOLDMAN & SPITZER                   ROODE        RONALD E          NY      107263/02         WILENTZ, GOLDMAN & SPITZER
PORCARO       SILVESTRO    NY      19012208          WILENTZ, GOLDMAN & SPITZER                   ROSENBAUER   DONALD W          NY      104726/03         WILENTZ, GOLDMAN & SPITZER
PORCELLI      RONALD       NY      10246406          WILENTZ, GOLDMAN & SPITZER                   ROSIELLO     KATHLEEN          NY      107263/02         WILENTZ, GOLDMAN & SPITZER
POSA          PHILIP       NY      126001/02         WILENTZ, GOLDMAN & SPITZER                   ROVITO       GIUSEPPE          NY      115220/01         WILENTZ, GOLDMAN & SPITZER
POSA          PHILIP       NY      1902292016        WILENTZ, GOLDMAN & SPITZER                   RUBINICH     ANTHONY           NY      107966/02         WILENTZ, GOLDMAN & SPITZER
POSKAY        RICHARD      NJ      MIDL261014AS      WILENTZ, GOLDMAN & SPITZER                   RUBINICH     EDWARD            NJ      MIDL167310AS      WILENTZ, GOLDMAN & SPITZER
POTULSKI      MICHAEL      NJ      L-6344-95         WILENTZ, GOLDMAN & SPITZER                   RUGGIERO     GIUSSEPPE         NY      10744804          WILENTZ, GOLDMAN & SPITZER
POWELL        RICHARD      NJ      MIDL00711404      WILENTZ, GOLDMAN & SPITZER                   RUSH         CARL              NJ      MIDL751710AS      WILENTZ, GOLDMAN & SPITZER
POWELL        RONALD J     NY      114819/98         WILENTZ, GOLDMAN & SPITZER                   RUSSO        ANTHONY B         NY      117266/02         WILENTZ, GOLDMAN & SPITZER
PRACON        JOSEPH       NY      122699/00         WILENTZ, GOLDMAN & SPITZER                   RYAN         GERALD            NY      102711/02         WILENTZ, GOLDMAN & SPITZER
PRANO         ANTHONY      NY      104156/01         WILENTZ, GOLDMAN & SPITZER                   RYAN         PETER V ABB LUM   NY      24474/92          WILENTZ, GOLDMAN & SPITZER
PRAVATA       MARGARET B   NJ      MIDL829912AS      WILENTZ, GOLDMAN & SPITZER                   RYDER        HOWARD            NY      104773/02         WILENTZ, GOLDMAN & SPITZER
PRENDERGAST   PATRICK      NY      126001/02         WILENTZ, GOLDMAN & SPITZER                   SACCO        SILVIO            NY      116033/01         WILENTZ, GOLDMAN & SPITZER
PRENDES       JOSE         NJ      MIDL68909AS       WILENTZ, GOLDMAN & SPITZER                   SADOWSKI     PAUL              NJ      MID-L-3595-01AS   WILENTZ, GOLDMAN & SPITZER
PRESS         FRANK        NJ      MIDL421305AS      WILENTZ, GOLDMAN & SPITZER                   SAHLSTROM    ROBERT E          NY      126001/02         WILENTZ, GOLDMAN & SPITZER
PRIMIANI      PETER        NY      107966/02         WILENTZ, GOLDMAN & SPITZER                   SAKSINSKY    THOMAS            NJ      L-10545-94        WILENTZ, GOLDMAN & SPITZER
PRITCHARD     HARRY G      NJ      MIDL553108AS      WILENTZ, GOLDMAN & SPITZER                   SALERNO      MICHAEL J.        NY      109327/95         WILENTZ, GOLDMAN & SPITZER
PSCHAR        JOSEPH J     NJ      MIDL345510AS      WILENTZ, GOLDMAN & SPITZER                   SALONY       JOHN A            NY      105885/01         WILENTZ, GOLDMAN & SPITZER
PUPPO         PATRICK      NJ      MIDL149906AS      WILENTZ, GOLDMAN & SPITZER                   SANDERS      CHARLES           NY      117331/01         WILENTZ, GOLDMAN & SPITZER
PYCHOWSKI     FRANK        NY      10575504          WILENTZ, GOLDMAN & SPITZER                   SANDERS      CLARENCE          NY      11518007          WILENTZ, GOLDMAN & SPITZER
QUAGLIOZZI    JOHN J       NY      110615/01         WILENTZ, GOLDMAN & SPITZER                   SANTAMARIA   JOSEPH            NJ      MIDL745506AS      WILENTZ, GOLDMAN & SPITZER
QUATTROCHI    PHILIP R     NY      116033/01         WILENTZ, GOLDMAN & SPITZER                   SANTANA      HERMINIO          NY      126001/02         WILENTZ, GOLDMAN & SPITZER
QUILICI       CHARLES      NY      10520704          WILENTZ, GOLDMAN & SPITZER                   SANTO        ASARO             NY      10520704          WILENTZ, GOLDMAN & SPITZER
RABENA        PETER        NY      115650/02         WILENTZ, GOLDMAN & SPITZER                   SANTO        GLEN              NY      114468/02         WILENTZ, GOLDMAN & SPITZER
RAGSDALE      ANNA L       NJ      MIDL653305AS      WILENTZ, GOLDMAN & SPITZER                   SANTORO      DOMINICK          NY      110161/01         WILENTZ, GOLDMAN & SPITZER
RAHN          CHARLES H    NY      116033/01         WILENTZ, GOLDMAN & SPITZER                   SAPIETA      JOHN P            NY      122699/00         WILENTZ, GOLDMAN & SPITZER
RAIO          ANGELO       NY      122699/00         WILENTZ, GOLDMAN & SPITZER                   SARIC        DAVOR             NY      108421/01         WILENTZ, GOLDMAN & SPITZER
RAJNAI        MARIA        NJ      L-5219-96         WILENTZ, GOLDMAN & SPITZER                   SAVVAS       GEORGE            NJ      MIDL367106AS      WILENTZ, GOLDMAN & SPITZER
RAMOS         JOSE G       NY      125309/00         WILENTZ, GOLDMAN & SPITZER                   SAWLER       CHARLES           NJ      MIDL699409AS      WILENTZ, GOLDMAN & SPITZER
RAMPANELLI    ALBERT       NY      102437/01         WILENTZ, GOLDMAN & SPITZER                   SAWYER       LEO               NJ      MIDL456806AS      WILENTZ, GOLDMAN & SPITZER
RANALDO       MICHAEL      NY      125309/00         WILENTZ, GOLDMAN & SPITZER                   SCALA        CARLO             NY      100834/02         WILENTZ, GOLDMAN & SPITZER
RANDOLPH      LEON         NY      125309/00         WILENTZ, GOLDMAN & SPITZER                   SCANLON      JOHN              NJ      MIDL1089707AS     WILENTZ, GOLDMAN & SPITZER
RASMUSSEN     LAURENCE     NY      10520704          WILENTZ, GOLDMAN & SPITZER                   SCANLON      JOHN G            NY      104231/03         WILENTZ, GOLDMAN & SPITZER
RATTIGAN      JOHN         NY      104773/02         WILENTZ, GOLDMAN & SPITZER                   SCAVONE      JOHN              NJ      L347103AS         WILENTZ, GOLDMAN & SPITZER
RAY           ROBERT       NJ      L-6344-95         WILENTZ, GOLDMAN & SPITZER                   SCHERR       RONALD            NY      12197003          WILENTZ, GOLDMAN & SPITZER
RAYMOND       GEORGE       NY      125916/00         WILENTZ, GOLDMAN & SPITZER                   SCHIERA      MARIO             NY      105986/02         WILENTZ, GOLDMAN & SPITZER
REDDY         JOHN         NY      11698404          WILENTZ, GOLDMAN & SPITZER                   SCHLERETH    GEORGE            NY      115220/01         WILENTZ, GOLDMAN & SPITZER
REDMOND       AMOS F       NY      110161/01         WILENTZ, GOLDMAN & SPITZER                   SCHMELTER    RANDOLPH J        NY      104773/02         WILENTZ, GOLDMAN & SPITZER
REED          GEORGE W     NY      116800/01         WILENTZ, GOLDMAN & SPITZER                   SCHNEIDER    JOSEPH            NY      124346/00         WILENTZ, GOLDMAN & SPITZER
REED          MILDRED N    NJ      L-5220-96         WILENTZ, GOLDMAN & SPITZER                   SCHNEIDER    THOMAS A          NY      120704/02         WILENTZ, GOLDMAN & SPITZER
REED          ROBERT       NY      116033/01         WILENTZ, GOLDMAN & SPITZER                   SCHRAMM      ARTHUR            NJ      L-9380-01         WILENTZ, GOLDMAN & SPITZER
REED          ROGER        NY      132600/94         WILENTZ, GOLDMAN & SPITZER                   SCHUCH       PAUL G            NJ      L29705AS          WILENTZ, GOLDMAN & SPITZER
REEDE         RICHARD      NJ      MIDL00400612AS    WILENTZ, GOLDMAN & SPITZER                   SCHUKIN      ROBERT E          NY      111876/01         WILENTZ, GOLDMAN & SPITZER
REGELSKY      GARY         NY      108421/01         WILENTZ, GOLDMAN & SPITZER                   SCHULTZ      ROBERT            NJ      MIDL884010AS      WILENTZ, GOLDMAN & SPITZER
REILLY        THOMAS A     NJ      MIDL00156212AS    WILENTZ, GOLDMAN & SPITZER                   SCHULZE      ERNEST            NY      104726/03         WILENTZ, GOLDMAN & SPITZER
REILLY        VINCENT E    NY      108334/01         WILENTZ, GOLDMAN & SPITZER                   SCHWENKER    ROBERT W          NY      10861303          WILENTZ, GOLDMAN & SPITZER
REIMAN        RONALD J     NY      108334/01         WILENTZ, GOLDMAN & SPITZER                   SCIARAPPA    DANIEL            NJ      MIDL780906AS      WILENTZ, GOLDMAN & SPITZER
REINHARDT     KENNETH      NY      117869/95         WILENTZ, GOLDMAN & SPITZER                   SCIORTINO    JAMES             NY      10861303          WILENTZ, GOLDMAN & SPITZER
RENEO         ANTONIO      NY      125916/00         WILENTZ, GOLDMAN & SPITZER                   SCOLLAN      THOMAS            NJ      MIDL896910AS      WILENTZ, GOLDMAN & SPITZER
RETTAGLIATA   GEORGE       NY      125916/00         WILENTZ, GOLDMAN & SPITZER                   SCOTT        JOHN              NJ      MIDL833408        WILENTZ, GOLDMAN & SPITZER
REYNOLDS      WILLIAM      NY      115650/02         WILENTZ, GOLDMAN & SPITZER                   SCOTT        LOGAN A           NY      102711/02         WILENTZ, GOLDMAN & SPITZER
RIBERTELLI    JOSEPH       NY      102437/01         WILENTZ, GOLDMAN & SPITZER                   SEABOLDT     LLOYD W. SR.      NJ      L-5074-96         WILENTZ, GOLDMAN & SPITZER

                                                                                                                                                             Appendix A - 586
                                          Case 17-03105                Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                          Document Page 605 of 624
Claimant      Claimant          State                                                                     Claimant       Claimant         State
Last Name     First Name        Filed   Docket Number        Primary Plaintiff Counsel                    Last Name      First Name       Filed   Docket Number     Primary Plaintiff Counsel
SEABOLDT      THOMAS M.         NJ      L-5076-96            WILENTZ, GOLDMAN & SPITZER                   SULLIVAN       EUGENE           NJ      MIDL00766711AS    WILENTZ, GOLDMAN & SPITZER
SELLITTO      JOSEPH            NY      117266/02            WILENTZ, GOLDMAN & SPITZER                   SUPERINA       MARIO            NY      116800/01         WILENTZ, GOLDMAN & SPITZER
SELLONS       VIOLA             NY      108334/01            WILENTZ, GOLDMAN & SPITZER                   SURKO          ALBERT           NY      108334/01         WILENTZ, GOLDMAN & SPITZER
SERAFIN       WALTER J          NJ      MIDL411708AS         WILENTZ, GOLDMAN & SPITZER                   SWEENEY        EDWARD L         NY      116800/01         WILENTZ, GOLDMAN & SPITZER
SERDINSKY     MICHAEL           NJ      MIDL728308AS         WILENTZ, GOLDMAN & SPITZER                   SWEENEY        HUGH D           NJ      MIDL296705AS      WILENTZ, GOLDMAN & SPITZER
SERIO         JOSEPH J          NY      105885/01            WILENTZ, GOLDMAN & SPITZER                   SWEENEY        RICHARD T        NY      101842/02         WILENTZ, GOLDMAN & SPITZER
SERIO         SAM J. & GISELE   NY      UNSPECIFIED          WILENTZ, GOLDMAN & SPITZER                   SWYGERT        CARL A           NY      19009210          WILENTZ, GOLDMAN & SPITZER
SERPE         STEPHEN           NJ      MIDL456806AS         WILENTZ, GOLDMAN & SPITZER                   SZATKOWSKI     JOSEPH M         NJ      MIDL37106AS       WILENTZ, GOLDMAN & SPITZER
SGUEGLIA      ANTHONY           NY      124346/00            WILENTZ, GOLDMAN & SPITZER                   SZOSTAK        ELIZABETH A      NJ      MIDL455306AS      WILENTZ, GOLDMAN & SPITZER
SHARPE        ROBERT L          NJ      MIDL575703           WILENTZ, GOLDMAN & SPITZER                   SZULTA         JOHN A           NY      104773/02         WILENTZ, GOLDMAN & SPITZER
SHAUGHNESSY   FRANCIS           NY      104155/01            WILENTZ, GOLDMAN & SPITZER                   TABORELLI      DAVID            NJ      MIDL784009AS      WILENTZ, GOLDMAN & SPITZER
SHAW          ROBERT A          NJ      MIDL38106AS          WILENTZ, GOLDMAN & SPITZER                   TALAMO         CHARLES          NY      102711/02         WILENTZ, GOLDMAN & SPITZER
SHEIKH        MOHAMMED          NJ      MID-L-3595-01AS      WILENTZ, GOLDMAN & SPITZER                   TALLINGER      GLENN F          NY      126001/02         WILENTZ, GOLDMAN & SPITZER
SHER          LAWRENCE          NY      111876/01            WILENTZ, GOLDMAN & SPITZER                   TANTILLO       NICHOLAS         NY      115220/01         WILENTZ, GOLDMAN & SPITZER
SHERMAN       LOUIS             NY      116800/01            WILENTZ, GOLDMAN & SPITZER                   TARABOCCHIA    JOHN             NY      10848805          WILENTZ, GOLDMAN & SPITZER
SHERRY        JOHN R            NY      104726/03            WILENTZ, GOLDMAN & SPITZER                   TATHAM         RICHARD          NJ      L-6227-95         WILENTZ, GOLDMAN & SPITZER
SHIELDS       THOMAS            NJ      MIDL298506AS         WILENTZ, GOLDMAN & SPITZER                   TAUSS          ALFRED E         NY      104155/01         WILENTZ, GOLDMAN & SPITZER
SHINE         RICHARD A         NJ      MIDL520810AS         WILENTZ, GOLDMAN & SPITZER                   TAYLOR         RICHARD          NJ      MIDL506709AS      WILENTZ, GOLDMAN & SPITZER
SHORES        GREGORY           NY      1902162013           WILENTZ, GOLDMAN & SPITZER                   TEGANO         FRANCIS          NY      110985/02         WILENTZ, GOLDMAN & SPITZER
SHRAMKO       SAMUEL            NJ      MID-L-4759-01AS      WILENTZ, GOLDMAN & SPITZER                   TERRANOVA      FRED             NY      110161/01         WILENTZ, GOLDMAN & SPITZER
SHULMAN       IRA               NJ      MIDL433706AS         WILENTZ, GOLDMAN & SPITZER                   TERRON-PEREZ   ABNER            NJ      MID-L-4759-01AS   WILENTZ, GOLDMAN & SPITZER
SHUNK         DOUGLAS           NY      11331603             WILENTZ, GOLDMAN & SPITZER                   TERRY          ODELL            NY      125916/00         WILENTZ, GOLDMAN & SPITZER
SIDMORE       ROY K             NY      126001/02            WILENTZ, GOLDMAN & SPITZER                   TESCHEMAKER    JAMES R          NY      10861303          WILENTZ, GOLDMAN & SPITZER
SIEGEL        ISRAEL            NY      102437/01            WILENTZ, GOLDMAN & SPITZER                   THERIEN        JOSEPH           NY      104773/02         WILENTZ, GOLDMAN & SPITZER
SIEGEL        NORMAN            NY      11331603             WILENTZ, GOLDMAN & SPITZER                   THIEDE         ROBERT C         NJ      MIDL549805AS      WILENTZ, GOLDMAN & SPITZER
SIERON        DOROTHY K.        NJ      L-5071-96            WILENTZ, GOLDMAN & SPITZER                   THOMAS         ROBERT           NJ      MIDL693110AS      WILENTZ, GOLDMAN & SPITZER
SILVA         MANUEL            NJ      L-2078-96            WILENTZ, GOLDMAN & SPITZER                   THOMPSON       OLIVER C         NY      11897103          WILENTZ, GOLDMAN & SPITZER
SILVESTRO     LOUIS             NY      110985/02            WILENTZ, GOLDMAN & SPITZER                   THOMSON        ROBERT           NY      107264/02         WILENTZ, GOLDMAN & SPITZER
SIMEONE       ALEXANDER         NY      125916/00            WILENTZ, GOLDMAN & SPITZER                   TICE           DANIEL           NJ      L-6344-95         WILENTZ, GOLDMAN & SPITZER
SIMON         ANNA              NJ      L-5053-96            WILENTZ, GOLDMAN & SPITZER                   TILLMAN        PEGGY            NJ      L316104AS         WILENTZ, GOLDMAN & SPITZER
SIMONCINI     VINCENT           NY      105885/01            WILENTZ, GOLDMAN & SPITZER                   TOOHIG         EDWARD F         NY      110161/01         WILENTZ, GOLDMAN & SPITZER
SIMPSON       LEROY             NY      19013510             WILENTZ, GOLDMAN & SPITZER                   TOPPI          ALBERTO          NY      11331603          WILENTZ, GOLDMAN & SPITZER
SIMPSON       VICTOR            NJ      L-2966-95            WILENTZ, GOLDMAN & SPITZER                   TORRES         VICTOR M         NY      10520704          WILENTZ, GOLDMAN & SPITZER
SINATRA       MARTIN F          NY      105886/01            WILENTZ, GOLDMAN & SPITZER                   TOTH           ALEX J.          NJ      L-4661-96         WILENTZ, GOLDMAN & SPITZER
SISINO        JOHN              NY      14541/92             WILENTZ, GOLDMAN & SPITZER                   TOTH           WILLIAM J        NJ      L-5099-96         WILENTZ, GOLDMAN & SPITZER
SISO          MANUEL            NJ      MIDL882711AS         WILENTZ, GOLDMAN & SPITZER                   TOWNES         LLOYD E          NJ      L619403           WILENTZ, GOLDMAN & SPITZER
SKIBOLA       DRAGUTIN          NY      117266/02            WILENTZ, GOLDMAN & SPITZER                   TRACEY         GEORGE           NY      12197003          WILENTZ, GOLDMAN & SPITZER
SLIVKA        GEORGE            NY      102437/01            WILENTZ, GOLDMAN & SPITZER                   TRETTNER       ALFRED           NY      19003608          WILENTZ, GOLDMAN & SPITZER
SLOBODA       GERARD            NY      10861303             WILENTZ, GOLDMAN & SPITZER                   TRINCHITELLA   MAURICE          NY      115220/01         WILENTZ, GOLDMAN & SPITZER
SLOTWINSKI    ANTHONY           NJ      MIDL189510AS         WILENTZ, GOLDMAN & SPITZER                   TRUDO          ARMAND           NY      110161/01         WILENTZ, GOLDMAN & SPITZER
SMITH         CHARLES A         NJ      MIDL653305AS         WILENTZ, GOLDMAN & SPITZER                   TRYBURSKI      LESLIE           NY      10766703          WILENTZ, GOLDMAN & SPITZER
SMITH         EDWARD            NY      106273/00            WILENTZ, GOLDMAN & SPITZER                   TSIDEMIDIS     STEFANOS         NY      116033/01         WILENTZ, GOLDMAN & SPITZER
SMITH         JOHN F            NY      120704/02            WILENTZ, GOLDMAN & SPITZER                   TULLO          VITO             NY      102437/01         WILENTZ, GOLDMAN & SPITZER
SMITH         OLIVER            NY      UNKNOWN              WILENTZ, GOLDMAN & SPITZER                   TULLY          JOHN             NY      107966/02         WILENTZ, GOLDMAN & SPITZER
SMOLOWITZ     HERMAN            NY      104231/03            WILENTZ, GOLDMAN & SPITZER                   TURSI          FRANK            NY      116033/01         WILENTZ, GOLDMAN & SPITZER
SOCKO         WILLIAM           NY      100834/02            WILENTZ, GOLDMAN & SPITZER                   TURTURRO       NICOLA           NY      11794206          WILENTZ, GOLDMAN & SPITZER
SOFIA         EDWARD            NY      10171207             WILENTZ, GOLDMAN & SPITZER                   TUSKE          JOSEPH FRANCIS   NY      100470/94         WILENTZ, GOLDMAN & SPITZER
SOJKA         EUGENE            NJ      MIDL432910AS         WILENTZ, GOLDMAN & SPITZER                   UDIN           RONALD J         NY      124346/00         WILENTZ, GOLDMAN & SPITZER
SOKOLOWSKI    JOSEPH            NY      11434405             WILENTZ, GOLDMAN & SPITZER                   UNGARO         FRANK            NY      10520704          WILENTZ, GOLDMAN & SPITZER
SOSBE         LYLE V            NY      108421/01            WILENTZ, GOLDMAN & SPITZER                   URCIUOLI       LOUIS            NY      102437/01         WILENTZ, GOLDMAN & SPITZER
SPAGNUOLO     ROBERT            NJ      L-4166-92            WILENTZ, GOLDMAN & SPITZER                   URDANG         LEON P           NJ      CAML263701        WILENTZ, GOLDMAN & SPITZER
SPALDING      THOMAS            NJ      MIDL302005AS         WILENTZ, GOLDMAN & SPITZER                   UVINO          CARMINE          NY      105885/01         WILENTZ, GOLDMAN & SPITZER
SPATARO       FREDERICK C.      NJ      L-5102-96            WILENTZ, GOLDMAN & SPITZER                   VAIANO         SALVATORE        NY      125309/00         WILENTZ, GOLDMAN & SPITZER
SPECCE        THOMAS            NY      10520704             WILENTZ, GOLDMAN & SPITZER                   VALENTI        FRANK A          NJ      MIDL411208AS      WILENTZ, GOLDMAN & SPITZER
SPELKE        ESTELLE           NY      10744804             WILENTZ, GOLDMAN & SPITZER                   VALENTINE      MARY             NJ      L316104AS         WILENTZ, GOLDMAN & SPITZER
SPIVEY        CLARENCE          NJ      L442004AS            WILENTZ, GOLDMAN & SPITZER                   VAN ALPHEN     PETER J          NY      110161/01         WILENTZ, GOLDMAN & SPITZER
SPOCK         GEORGE            NJ      MIDL407205AS         WILENTZ, GOLDMAN & SPITZER                   VAN BREE       DANIEL           NJ      MIDL407205AS      WILENTZ, GOLDMAN & SPITZER
SQUEO         ANTHONY           NY      12197003             WILENTZ, GOLDMAN & SPITZER                   VAN DOREN      ARTHUR           NJ      MID-L-4759-01AS   WILENTZ, GOLDMAN & SPITZER
SQUIBB        FRANK             NY      11331603             WILENTZ, GOLDMAN & SPITZER                   VAN HEEMST     ANTHONY          NJ      L-8706-02AS       WILENTZ, GOLDMAN & SPITZER
STAHL         CHARLES           NJ      L-10308-96           WILENTZ, GOLDMAN & SPITZER                   VAN NESS       RICHARD          NY      11793906          WILENTZ, GOLDMAN & SPITZER
STALLARD      EMORY             NJ      MIDL302005AS         WILENTZ, GOLDMAN & SPITZER                   VAN ORDEN      JOSEPH W         NY      116800/01         WILENTZ, GOLDMAN & SPITZER
STANTON       DONALD W          NJ      MIDL481705AS         WILENTZ, GOLDMAN & SPITZER                   VAN SANT       ROBERT N         NJ      MIDL429410AS      WILENTZ, GOLDMAN & SPITZER
STAUGAITIS    JOHN              NJ      MIDL00154912AS       WILENTZ, GOLDMAN & SPITZER                   VANCE          JOHN M           NY      120704/02         WILENTZ, GOLDMAN & SPITZER
STAWNICZY     STEPHEN           NY      107966/02            WILENTZ, GOLDMAN & SPITZER                   VANHORN        GEORGE E         NY      102711/02         WILENTZ, GOLDMAN & SPITZER
STECKLER      ROBERT            NY      107263/02            WILENTZ, GOLDMAN & SPITZER                   VARGO          ROBERT           NJ      L427505AS         WILENTZ, GOLDMAN & SPITZER
STEININGER    ARTHUR J          NY      125309/00            WILENTZ, GOLDMAN & SPITZER                   VEGA           EDMONDO          NY      120704/02         WILENTZ, GOLDMAN & SPITZER
STEPHENS      JOHN              NY      125916/00            WILENTZ, GOLDMAN & SPITZER                   VERDEROSA      VINCENT          NY      102692/03         WILENTZ, GOLDMAN & SPITZER
STERBENZ      KARL              NY      110161/01            WILENTZ, GOLDMAN & SPITZER                   VERNI          LUCA             NY      125560/00         WILENTZ, GOLDMAN & SPITZER
STEVENS       GEORGE W          NY      116800/01            WILENTZ, GOLDMAN & SPITZER                   VERNOOY        KENNETH H        NY      117331/01         WILENTZ, GOLDMAN & SPITZER
STEWART       DOROTHY Z         NJ      MIDL349406AS         WILENTZ, GOLDMAN & SPITZER                   VIDOLIN        FRANCES          NJ      MIDL869203AS      WILENTZ, GOLDMAN & SPITZER
STEWART       JOHN W            NJ      MIDL543310AS         WILENTZ, GOLDMAN & SPITZER                   VINCELLO       GERARD           NY      108334/01         WILENTZ, GOLDMAN & SPITZER
STILES        DANNY             NY      107966/02            WILENTZ, GOLDMAN & SPITZER                   VINESKI        FRANK            NY      10575504          WILENTZ, GOLDMAN & SPITZER
STRAUSS       DEWEY             NJ      MIDL60313AS          WILENTZ, GOLDMAN & SPITZER                   VINSKO         RAYMOND E        NY      125309/00         WILENTZ, GOLDMAN & SPITZER
STRAUSS       MARCUS            NJ      MIDL00576313ASAPHS   WILENTZ, GOLDMAN & SPITZER                   VISLOCKY       NICHOLAS         NY      115220/01         WILENTZ, GOLDMAN & SPITZER
STRAUSS       MARCUS            NJ      MIDL00576313ASERI    WILENTZ, GOLDMAN & SPITZER                   VITALE         ALFONCE          NY      105986/02         WILENTZ, GOLDMAN & SPITZER
STRAUSS       MARCUS            NJ      MIDL00576313ASGPSI   WILENTZ, GOLDMAN & SPITZER                   VITALE         VINCENT          NY      117331/01         WILENTZ, GOLDMAN & SPITZER

                                                                                                                                                                      Appendix A - 587
                                           Case 17-03105             Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                        Document Page 606 of 624
Claimant       Claimant          State                                                                  Claimant    Claimant          State
Last Name      First Name        Filed   Docket Number     Primary Plaintiff Counsel                    Last Name   First Name        Filed   Docket Number    Primary Plaintiff Counsel
VITALINO       GIUSEPPE          NY      110161/01         WILENTZ, GOLDMAN & SPITZER                   ZAZZI       GARY              NY      102711/02        WILENTZ, GOLDMAN & SPITZER
VLIET          DAVID V           NJ      MIDL1023106AS     WILENTZ, GOLDMAN & SPITZER                   ZELENKA     ALBERT            NJ      MIDL616107AS     WILENTZ, GOLDMAN & SPITZER
VOLKMAN        ROBERT            NY      104726/03         WILENTZ, GOLDMAN & SPITZER                   ZEOLI       ANTHONY           NY      124346/00        WILENTZ, GOLDMAN & SPITZER
VORA           KISCHORCHA B.     NJ      L-5116-96         WILENTZ, GOLDMAN & SPITZER                   ZIMMERMAN   ROBERT            NJ      MIDL00766611AS   WILENTZ, GOLDMAN & SPITZER
VUKEK          FRANCES           NY      107264/02         WILENTZ, GOLDMAN & SPITZER                   ZISTLER     ALAN V ABB LUMM   NY      103319/94        WILENTZ, GOLDMAN & SPITZER
WAGNER         EUGENE V          NJ      MIDL931503AS      WILENTZ, GOLDMAN & SPITZER                   ZMACH       BEN               NY      UNSPECIFIED      WILENTZ, GOLDMAN & SPITZER
WAGNER         RAYMOND & PAULI   NY      101522/94         WILENTZ, GOLDMAN & SPITZER                   ZONZINI     DONATO            NY      115220/01        WILENTZ, GOLDMAN & SPITZER
WAINWRIGHT     CHAUNCEY          NY      102437/01         WILENTZ, GOLDMAN & SPITZER                   ZYBURO      JOSEPH            NY      125916/00        WILENTZ, GOLDMAN & SPITZER
WAITE          GARY              NJ      MID-L-2207-02AS   WILENTZ, GOLDMAN & SPITZER                   GRAY        MELTON            GA      2005AB00255C     WILLARD & SULLIVAN
WALKER         CHARLES A         NJ      ADMIN             WILENTZ, GOLDMAN & SPITZER                   FRYER       JAMES E           KY      01-CI-0851       WILLIAM C.O. REAVES, PSC
WALLACE        KENNETH           NY      122699/00         WILENTZ, GOLDMAN & SPITZER                   ADAMS       WILLIAM           TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WALLACH        SOLOMON           NY      120704/02         WILENTZ, GOLDMAN & SPITZER                   ADKINS      CORNELIUS         TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WALSH          JAMES P           NY      105885/01         WILENTZ, GOLDMAN & SPITZER                   ALDERSHOF   DAVID             IA      3-00-CV-80235    WILLIAMS KHERKHER HART & BOUNDAS, LLP
WALSH          JOHN              NY      104155/01         WILENTZ, GOLDMAN & SPITZER                   ALDREDGE    TOMMY             TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WALSH          MICHAEL           NJ      L-11580-94        WILENTZ, GOLDMAN & SPITZER                   ALDRIDGE    RICHARD L.        TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WANKO          DANIEL M          NJ      MIDL227605AS      WILENTZ, GOLDMAN & SPITZER                   ALEXANDER   THOMAS            TX      95-43267         WILLIAMS KHERKHER HART & BOUNDAS, LLP
WANSON         NORMA             NJ      MIDL563310AS      WILENTZ, GOLDMAN & SPITZER                   ALLEN       ALFRED            TX      93-042852        WILLIAMS KHERKHER HART & BOUNDAS, LLP
WANSON         PAUL R.           NJ      L-5115-96         WILENTZ, GOLDMAN & SPITZER                   ALLEN       EDDIE L. SR.      TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WARD           KENNETH           NY      115650/02         WILENTZ, GOLDMAN & SPITZER                   ALLEN       JOHNNY E          TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WASILEWSKI     WALTER            NJ      MIDL984106AS      WILENTZ, GOLDMAN & SPITZER                   ALLEN       RENA              TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WATERS         OLLIE M           NJ      MIDL653305AS      WILENTZ, GOLDMAN & SPITZER                   ALLEN       WINFRED           TX      97 05359         WILLIAMS KHERKHER HART & BOUNDAS, LLP
WATSON         DOUGLAS           NY      2013004010        WILENTZ, GOLDMAN & SPITZER                   ALLMEIN     RICHARD F.        TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WATTS          MARY M            NJ      MIDL349406AS      WILENTZ, GOLDMAN & SPITZER                   ALLRED      JOHN W. SR.       TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WEATHERS       CECIL             NJ      L-8493-94         WILENTZ, GOLDMAN & SPITZER                   AMERSON     TOMMIE JR.        TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WEAVER         DANIEL E          NY      107264/02         WILENTZ, GOLDMAN & SPITZER                   ANDERSON    SHELTON L.        TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WEBB           JAMES             NY      116033/01         WILENTZ, GOLDMAN & SPITZER                   ANTHONY     WILLIE L          TX      93-042852        WILLIAMS KHERKHER HART & BOUNDAS, LLP
WEBB           NORMAN            NY      10766703          WILENTZ, GOLDMAN & SPITZER                   ARMSTEAD    EDWARD            TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WEBER          FREDERICK & NAD   NY      35417/92          WILENTZ, GOLDMAN & SPITZER                   ARMSTRONG   CLAUDE M.         TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WEEKS          JAMES             NY      10520704          WILENTZ, GOLDMAN & SPITZER                   ARMSTRONG   IRA M             TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WEISCHADLE     EDWARD            NJ      L-5113-96         WILENTZ, GOLDMAN & SPITZER                   ARMSTRONG   WILLIE J          TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WELLS          LEVI              NY      104231/03         WILENTZ, GOLDMAN & SPITZER                   ARNOLD      JOE B.            TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WENTWORTH      CAROL             NY      110985/02         WILENTZ, GOLDMAN & SPITZER                   ARRINGTON   STEVE JR.         TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WESTCOTT       JESSIE            NJ      MIDL157012AS      WILENTZ, GOLDMAN & SPITZER                   ASBERRY     DAVID JR.         TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WHITE          MARION A          NJ      L-5103-96         WILENTZ, GOLDMAN & SPITZER                   ASKEW       DANIEL R.         TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WHITMAN        EVERETT           NY      107264/02         WILENTZ, GOLDMAN & SPITZER                   ATKINS      ROBERT            TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WILLIAMS       CHARLES H         NY      105885/01         WILENTZ, GOLDMAN & SPITZER                   ATTAWAY     JAKE C. JR.       TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WILLIAMS       ROBERT L          NY      104726/03         WILENTZ, GOLDMAN & SPITZER                   AUCCIN      HENRY J. SR.      TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WILLIAMS       THOMAS            NY      19035009          WILENTZ, GOLDMAN & SPITZER                   AUCCIN      HERBERT J.        TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WILLIAMS       WILLIAM           NY      11434205          WILENTZ, GOLDMAN & SPITZER                   AUSTIN      CURTIS            TX      93-042852        WILLIAMS KHERKHER HART & BOUNDAS, LLP
WILSON         GERALD P          NJ      MIDL728406AS      WILENTZ, GOLDMAN & SPITZER                   AYERS       FODDIE M.         TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WILSON         HARRY H           NJ      L5413-01AS        WILENTZ, GOLDMAN & SPITZER                   BAGGETT     ANNIE             TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WILSON         VINCENT           NY      11756905          WILENTZ, GOLDMAN & SPITZER                   BAILEY      ALLIE C.          TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WIMMER         WALTER G          NJ      MIDL740306AS      WILENTZ, GOLDMAN & SPITZER                   BAILEY      JAMES L           TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WINDHEUSER     GERD              NY      107264/02         WILENTZ, GOLDMAN & SPITZER                   BAILEY      TALMADGE E.       TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WINTERHOLDER   FRANK             NJ      MIDL907908AS      WILENTZ, GOLDMAN & SPITZER                   BAKER       GEORGE W. JR.     TX      97-23103         WILLIAMS KHERKHER HART & BOUNDAS, LLP
WOJCIK         THOMAS S          NJ      MIDL00583412AS    WILENTZ, GOLDMAN & SPITZER                   BANKS       DC                TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WOLANIN        KATHRYN H         NJ      L-5083-96         WILENTZ, GOLDMAN & SPITZER                   BANKS       GARY R            TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WOLF           LAWRENCE          NY      11331603          WILENTZ, GOLDMAN & SPITZER                   BANKS       JD                TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WOLFE          HAROLD            NY      120704/02         WILENTZ, GOLDMAN & SPITZER                   BANKS       WILLIE L          TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WOLFLE         AUGUST            NY      107966/02         WILENTZ, GOLDMAN & SPITZER                   BANKSTON    DOUGLAS L. SR.    TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WOLKOFF        DMITRI            NY      10520704          WILENTZ, GOLDMAN & SPITZER                   BANKSTON    TERRY E.          TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WOOD           ALLEN M           NJ      MIDL325905AS      WILENTZ, GOLDMAN & SPITZER                   BARKER      HAROLD D.         TX      95-43191         WILLIAMS KHERKHER HART & BOUNDAS, LLP
WOOD           JOE               NY      117331/01         WILENTZ, GOLDMAN & SPITZER                   BARNES      TOMMIE L          TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WOOD           JOHN D            NY      11163304          WILENTZ, GOLDMAN & SPITZER                   BARNES      WILLIAM           TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WOOD           TERRY L           NY      116800/01         WILENTZ, GOLDMAN & SPITZER                   BARNES      WILLIAM C         TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WOOD           WILLIAM C         NY      10861303          WILENTZ, GOLDMAN & SPITZER                   BARNETT     WILLIE            TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WORTAS         PHILIP            NY      10218405          WILENTZ, GOLDMAN & SPITZER                   BARNETTE    JIMMY L.          TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WOXHOLDT       BERNARD           NY      105885/01         WILENTZ, GOLDMAN & SPITZER                   BASS        THOMAS L.         TX      97-23218         WILLIAMS KHERKHER HART & BOUNDAS, LLP
WRAGG          ALBEN             NJ      MIDL212807AS      WILENTZ, GOLDMAN & SPITZER                   BATES       ARTHUR L.         TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WRIGHT         EDWARD J          NY      104723/01         WILENTZ, GOLDMAN & SPITZER                   BATES       LOREN D.          TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WRIGHT         WILLARD           NJ      MIDL321306AS      WILENTZ, GOLDMAN & SPITZER                   BATES       TOMMY R.          TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WYLIE          WILLIAM A         NY      105986/02         WILENTZ, GOLDMAN & SPITZER                   BATIESTE    OLIVER L.         TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WYNN           ERNEST            NY      116800/01         WILENTZ, GOLDMAN & SPITZER                   BATTON      JAMES L.          TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
WYNN           WILLIAM H. SR.    NJ      L-5119-96         WILENTZ, GOLDMAN & SPITZER                   BEAMAN      JEROME SR.        TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
YENGLE         DONALD F          NY      10861303          WILENTZ, GOLDMAN & SPITZER                   BEAN        DONALD R.         TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
YENNA          WILLIAM           NY      110161/01         WILENTZ, GOLDMAN & SPITZER                   BEAN        LESTER O. SR.     TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
YODICE         LOUIS             NY      108334/01         WILENTZ, GOLDMAN & SPITZER                   BEAR        CLARENCE L.       TX      97-23145         WILLIAMS KHERKHER HART & BOUNDAS, LLP
YODICE         ROBERT J          NY      12196903          WILENTZ, GOLDMAN & SPITZER                   BEARDEN     GERALD W.         TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
YORK           PAUL N            NJ      L-1169-01AS       WILENTZ, GOLDMAN & SPITZER                   BEASLEY     BRADY H.          TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
YOUNG          LENORA            NJ      MIDL653305AS      WILENTZ, GOLDMAN & SPITZER                   BEAUCHAMP   JOE B.            TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
YURO           RAYMOND P         NJ      MIDL754406AS      WILENTZ, GOLDMAN & SPITZER                   BEAVERS     DONALD R.         TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
ZAHRA          JOSEPH            NY      19001512          WILENTZ, GOLDMAN & SPITZER                   BELL        DAVID L.          TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
ZALUK          FRANK             NY      105885/01         WILENTZ, GOLDMAN & SPITZER                   BELL        JACK              TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
ZARELLI        VINCENT           NY      107966/02         WILENTZ, GOLDMAN & SPITZER                   BELL        MELVIN SR.        TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
ZAREMBSKY      HARRY             NY      116033/01         WILENTZ, GOLDMAN & SPITZER                   BENEFIELD   WILLIE J.         TX      94-C-2110-2      WILLIAMS KHERKHER HART & BOUNDAS, LLP
ZAVALA         RAMON             NJ      MIDL430505AS      WILENTZ, GOLDMAN & SPITZER                   BENNETT     EDDIE             TX      93-042852        WILLIAMS KHERKHER HART & BOUNDAS, LLP

                                                                                                                                                                 Appendix A - 588
                                          Case 17-03105           Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                     Document Page 607 of 624
Claimant      Claimant          State                                                                Claimant     Claimant          State
Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel                    Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel
BENNETT       LOTTIE M.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BRYANT       MARSHALL          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BENTON        JAKE SR.          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BRYANT       MELVIN C          TX      95-035735       WILLIAMS KHERKHER HART & BOUNDAS, LLP
BERGERON      RUSSELL           TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BRYANT       NORMAN            TX      95-062117       WILLIAMS KHERKHER HART & BOUNDAS, LLP
BERRY         LEROY             TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BRYANT       OCIE W. JR.       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BESHEY        WAYNE             IA      LALA001466      WILLIAMS KHERKHER HART & BOUNDAS, LLP        BRYANT       PORTER L.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BEST          EMMETT T. SR.     TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BRYANT       ROOSEVELT         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BETTS         ISAAC             TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BRYANT       SAMUEL W          TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
BEVERLY       JOSEPH C.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BRYSON       CLYDE R.          TX      97 05359        WILLIAMS KHERKHER HART & BOUNDAS, LLP
BEVERLY       THEODORE          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BUFORD       ALFONSO SR.       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BIBB          WILSON JR.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BULLOCK      GERALD D.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BIGGS         MICHAEL A. SR.    TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BULLOCK      MICHAEL A.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BILBRO        WALTER H. JR.     TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BURCH        CLYDE A.          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BILES         BILLY H           TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BURCH        ROOSEVELT V GAF   TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BILLINGSLEY   EDDIE J.          TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        BURCHFIELD   BILLY R.          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BIRCHFIELD    BOBBY             TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BURCHFIELD   MICKEY R          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BLACK         CEASAR SR.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BURDEN       ROBERT            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BLACK         HAROLD E          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BURGMAN      FRANKLIN D.       TX      95-034292       WILLIAMS KHERKHER HART & BOUNDAS, LLP
BLACK         LARRY V.          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BURKS        WALT W.           TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BLACKETTER    ALLEN K           TX      97-23146        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BURNS        JAMES D           TX      97-23151        WILLIAMS KHERKHER HART & BOUNDAS, LLP
BLAIR         LEWIS             TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BURRELL      THOMAS S.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BLAIR         WILLIAM           TX      96-14831        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BURROUGHS    LEONARD B         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
BLAKELY       VIRGINIA H.       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BURTON       OCIE L.           TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BLALOCK       JOHN T            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BUSBY        MICHAEL W         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BLANKENSHIP   ERNEST JR.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BUSH         JOE LOUIS JR.     TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
BLOODWORTH    JD                TX      95-43931        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BUSH         RONALD E.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BLOXOM        WILLIE C.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BUSHYHEAD    GORDON N.         TX      97-23152        WILLIAMS KHERKHER HART & BOUNDAS, LLP
BLUE          ALVIN L. SR.      TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BUTLER       HELEN             TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BLYTHE        SAMUEL A.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BUTLER       JESSIE            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BOGGAN        HAROLD E.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BUZBEE       SUE C.            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BOGUST        WILLIAM C. SR.    TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BUZZELLI     RALPH A           TX      24551BH03       WILLIAMS KHERKHER HART & BOUNDAS, LLP
BOHANAN       EMERSON           TX      97-23148        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BYARS        LARRY G.          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BOLDEN        JOHN JR.          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BYRD         CLAYTON E.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BOLDEN        WILLIE J.         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        BYRD         KENNETH B.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BONIER        ROBERT            TX      24378*BH03      WILLIAMS KHERKHER HART & BOUNDAS, LLP        CABBIL       LIM JR.           TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
BOOKER        OSCAR WILLIAM     TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        CAIN         JUNIOR            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BOSARGE       ROBERT L          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CAINE        ALSEN J. JR.      TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BOSWELL       SAMUEL            TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        CAINE        STEVEN J.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BOWDEN        HERMAN E.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CALDWELL     BILL              TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BOWDEN        LARRY J.          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CALLIS       BOBBY L.          TX      97-23154        WILLIAMS KHERKHER HART & BOUNDAS, LLP
BOWDEN        RICHARD C.        TX      97-23149        WILLIAMS KHERKHER HART & BOUNDAS, LLP        CANADA       SEABIE A.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BOWERS        WILLIAM R         TX      97 05359        WILLIAMS KHERKHER HART & BOUNDAS, LLP        CANDELA      ROBERTO O         TX      24551BH03       WILLIAMS KHERKHER HART & BOUNDAS, LLP
BOWMAN        GEORGE D          TX      97-19936        WILLIAMS KHERKHER HART & BOUNDAS, LLP        CANNON       CARL R.           TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BOYKIN        EDWARD A.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CANNON       DANNY             TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BRACEY        BEATRICE D.       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CANOVA       SAMUEL J.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BRACKENS      MARTIN            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CANTRELL     DONALD B          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BRACKNER      MONROE N.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CANTRELL     JAMES A.          TX      97-23155        WILLIAMS KHERKHER HART & BOUNDAS, LLP
BRADLEY       JAMES B           TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        CARLEE       ALVIS             TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BRANDON       WINCE             TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CARLEE       FREDDIE H.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BRANNON       EUGENE F.         TX      97-23105        WILLIAMS KHERKHER HART & BOUNDAS, LLP        CARLISLE     CLYDE C.          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BRASFIELD     ROBERT L.         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        CARLISLE     JOHN A. JR.       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BRIGHT        WILLIAM A.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CARNEY       MAYNARD E.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BRINYARK      THOMAS E. SR.     TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CARPENTER    TOM W.            TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
BRODIE        SAMUEL E.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CARROL       WILLIAM E         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BROOKE        GERALD L.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CARROLL      DANNY E           TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BROOKS        JAMES E           TX      97-23106        WILLIAMS KHERKHER HART & BOUNDAS, LLP        CARROLL      RUBY L.           TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BROOKS        SIDNEY P.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CARSON       ALBERT SR.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BROOME        ZACK              TX      95-43099        WILLIAMS KHERKHER HART & BOUNDAS, LLP        CARSON       LOUIS JR.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BROUSSARD     JOSEPH C.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CARSON       MELVIN SR.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BROWN         ALFRED E          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CARTER       ARIE              TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BROWN         ANNIE             TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        CARTER       JOSEPH W          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BROWN         BEAUREGARD SR.    TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CARTER       MELVIN            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BROWN         BURT JR.          TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        CARTER       TIMOTHY F.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BROWN         DENNIS            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CARTER       WALTER S.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BROWN         EDDIE C           TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CASH         ELMER L.          TX      97-19932        WILLIAMS KHERKHER HART & BOUNDAS, LLP
BROWN         ELIJAH JR.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CASH         GEORGE B          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BROWN         ERNEST            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CASTER       ALLEN JR.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BROWN         GENERAL L. JR.    TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CAVANESS     LARRY J           TX      33353           WILLIAMS KHERKHER HART & BOUNDAS, LLP
BROWN         HAROLD            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CELESTINE    CLARENCE C.       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BROWN         JAMES D           TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CELESTINE    HENRY J. JR.      TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BROWN         MORRIS            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CHADWELL     VIRGINIA P        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BROWN         PORTER BRADLEY    TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        CHAFFIN      ROBERT P.         TX      95-43061        WILLIAMS KHERKHER HART & BOUNDAS, LLP
BROWN         RONALD R.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CHAMBLESS    BOBBY W.          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BROWN         SIDNEY III        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CHANCE       LOUIE             TX      97-23157        WILLIAMS KHERKHER HART & BOUNDAS, LLP
BRYAN         RODERICK N. III   TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CHANCEY      ERNEST W.         TX      97-28573        WILLIAMS KHERKHER HART & BOUNDAS, LLP
BRYANT        JAMES M           TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CHANDLER     WILLIAM A. SR.    TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
BRYANT        JOHN T            TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        CHANEY       US                TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP

                                                                                                                                                              Appendix A - 589
                                         Case 17-03105           Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                    Document Page 608 of 624
Claimant      Claimant         State                                                                Claimant      Claimant          State
Last Name     First Name       Filed   Docket Number   Primary Plaintiff Counsel                    Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel
CHAPA         FRANCISCO E      TX      B0166823        WILLIAMS KHERKHER HART & BOUNDAS, LLP        CRAWFORD      RALPH             TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CHAPMAN       CHARLIE          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CRAWFORD      ROBERT T          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CHAPMAN       JACK             TX      97-47736        WILLIAMS KHERKHER HART & BOUNDAS, LLP        CRENSHAW      ARTHUR J          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CHAPPEL       ALLEN            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CRIBBS        KENNETH P.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CHARBONNET    EDGAR A.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CRIM          CURTIS            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CHARBONNET    EDGAR A. JR.     TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CROOM         JAMES             TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CHARLEY       TONEY J.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        CROWDER       GENE L. JR.       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CHATMAN       CLAUDE D.        TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        CROWELL       ROBERT L          TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
CHATMAN       CLAUDE D. JR.    TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        CRROLL        LEANDER C.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CHATMAN       CYNTHIA          TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        CRUMLY        GARY R.           TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CHATMAN       DONZELA          TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        CRUMPTON      JOHN              TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CHATMAN       GREGORY          TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        CULPEPPER     JOHN L. SR.       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CHATMAN       LARRY            TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        CUNNINGHAM    HERSHEL T         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CHATMAN       MICHAEL          TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        CUPIT         JOSEPH B.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CHATMAN       RAYMOND          TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        CURTIS        WAYNE A           TX      97 05359        WILLIAMS KHERKHER HART & BOUNDAS, LLP
CHATMAN       REDRICK          TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        DABBS         ELGIN L.          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CHESNEY       POLLY A.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DAFFIN        BOBBY R.          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CHISOLM       LOUIS            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DANIELL       NED A.            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CHRISTOPHER   HERMAN SR.       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DANIELS       HASKELL L.        TX      95-060413       WILLIAMS KHERKHER HART & BOUNDAS, LLP
CIERS         ALVIN M.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DANNENBURG    OWEN G.           TX      97-23108        WILLIAMS KHERKHER HART & BOUNDAS, LLP
CLARK         EDDIE JR.        TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        DANZY         HERMAN K.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CLAY          JOHNNY J.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DARBY         JIMMY             TX      200536194       WILLIAMS KHERKHER HART & BOUNDAS, LLP
CLAY          LARRY D.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DAUGHERTY     MICHAEL J         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CLEVELAND     DONALD R. SR.    TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DAVID         JOHN W. SR.       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CLEVENGER     GARRY C.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DAVIDSON      ROBIN             TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CLINTON       ISRAEL SR.       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DAVIS         ARTHUR L          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CLOWDUS       RICKY L.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DAVIS         CHARLES G         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COBB          EAMER D.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DAVIS         COLUMBUS JR.      TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COCKRELL      IKE JR.          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DAVIS         FLOYD             TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COLBERT       JOHN             TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DAVIS         JOHN W            TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
COLE          EDWIN F          TX      37607           WILLIAMS KHERKHER HART & BOUNDAS, LLP        DAVIS         JOHNNIE L         TX      95-035729       WILLIAMS KHERKHER HART & BOUNDAS, LLP
COLE          JESSIE J.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DAVIS         KENNETH H         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COLE          STANLEY W.       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DAVIS         MICHAEL W         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COLEMAN       GREGORY E. SR.   TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DAVIS         MILLARD S         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COLEMAN       JAMES            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DAVIS         RONALD            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COLEMAN       JASON            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DAVIS         SOLOMON           TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COLEMAN       LARRY D          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DAY           CHARLIE           TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
COLEMAN       RAIF SR.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DEAN          TRAVIS SR.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COLEMAN       ROBERT L         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        DEBARDLABON   JAMES JR.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COLIN         RICKEY           TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DEDRICK       ROGERS R.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COLLIER       IRVIN E.         TX      95-43916        WILLIAMS KHERKHER HART & BOUNDAS, LLP        DEES          CLIFFORD E. JR.   TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COLLIER       JEWELL M.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DEFORD        AUSTIN E.         TX      97 05359        WILLIAMS KHERKHER HART & BOUNDAS, LLP
COLLIER       VERNON           TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DELMORE       ALVIN J.          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COLLINS       CHARLIE          TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        DEMENT        KENNETH L.        TX      97-23183        WILLIAMS KHERKHER HART & BOUNDAS, LLP
COLLINS       CLARENCE         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DENNIS        JOE               TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COLLINS       CLAUDE W         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DENTON        HAROLD W.         TX      97-23184        WILLIAMS KHERKHER HART & BOUNDAS, LLP
COLLINS       DAVID F.         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        DEVENYNS      TOM P. JR.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COLLINS       JOSEPH           TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DEW           DAVID M.          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COLLINS       ROY J            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DIALS         DAVID L.          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COLLINS       THOMAS E         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DICKEY        ROBERT            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COLSON        RICHARD O.       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DILIBERTO     IGNATIUS C.       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CONERLY       LOUIS J. SR.     TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DILLARD       JACK D            TX      95-052639       WILLIAMS KHERKHER HART & BOUNDAS, LLP
COOK          HUMPHERY         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DOROUTH       JOHNNY W.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COOK          MICHAEL A.       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DORSEY        ALCIDE JR.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COOK          RONALD E         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DORSEY        BARNETTE W.       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COOKS         JIMMIE E. JR.    TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DORTCH        WILLIE P. SR.     TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COOLEY        JOHNNIE J.       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DOUGLAS       NORRIS            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COOPER        CHARLES D.       TX      96-39170        WILLIAMS KHERKHER HART & BOUNDAS, LLP        DOUGLAS       WESLEY            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COOPER        ROBERT A         TX      96-009106       WILLIAMS KHERKHER HART & BOUNDAS, LLP        DOUTHARD      JOSEPH H.         TX      97-23221        WILLIAMS KHERKHER HART & BOUNDAS, LLP
COPELAND      WOODROW W. SR.   TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DOVER         CARL              TX      97-23220        WILLIAMS KHERKHER HART & BOUNDAS, LLP
CORIE         WILLIAM E        TX      24551BH03       WILLIAMS KHERKHER HART & BOUNDAS, LLP        DOYLE         RICHARD E.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CORLEY        ELIJAH           TX      98-01894        WILLIAMS KHERKHER HART & BOUNDAS, LLP        DRUMMOND      MICHAEL R.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CORLEY        FLOYD T          TX      04CV1335        WILLIAMS KHERKHER HART & BOUNDAS, LLP        DRUMRIGHT     DALLAS H.         TX      97-23185        WILLIAMS KHERKHER HART & BOUNDAS, LLP
COSBY         WILBUR           TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        DUBOSE        HORACE            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COSSE         LOUIS V. SR.     TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DUDLEY        LOUIS R           TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COSTON        VINELL           TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DUDLEY        SAM               TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
COTTON        CHARLES E. SR.   TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DUKE          RICHARD D.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COUPLAND      PAUL F.          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DUNAWAY       JOHN              TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COVINGTON     ALICE M.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DUNCAN        JOHNNIE JR.       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
COWAN         EDWARD           TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DUPREE        BOOKER T.         TX      95-43084        WILLIAMS KHERKHER HART & BOUNDAS, LLP
CRAIG         ELZIA G.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        DYESS         CHERLY M.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CRAIG         ERNEST RICHARD   TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        EALEY         ROBIA L.          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CRAIG         RANDOLPH         TX      2002-43325      WILLIAMS KHERKHER HART & BOUNDAS, LLP        EARLEY        WILLIAM H         TX      97 05359        WILLIAMS KHERKHER HART & BOUNDAS, LLP
CRANE         ELMER            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        EASON         JOHN T            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
CRAUSWELL     RONALD W.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        EAVES         JOHN R            TX      ADMIN           WILLIAMS KHERKHER HART & BOUNDAS, LLP
CRAWFORD      EDDIE L.         TX      97-23180        WILLIAMS KHERKHER HART & BOUNDAS, LLP        ECHOLS        CURTIS JR.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP

                                                                                                                                                              Appendix A - 590
                                       Case 17-03105           Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                 Desc Main
                                                                                  Document Page 609 of 624
Claimant     Claimant        State                                                                Claimant    Claimant         State
Last Name    First Name      Filed   Docket Number   Primary Plaintiff Counsel                    Last Name   First Name       Filed   Docket Number   Primary Plaintiff Counsel
EDWARDS      ARNOLD L.       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        GAY         CHARLIE L        TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
EDWARDS      DENFORD E.      TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        GAYLE       CHARLES L        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
EDWARDS      JOHNNIE         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        GENTRY      RAYFIELD         TX      24356*BH03      WILLIAMS KHERKHER HART & BOUNDAS, LLP
EDWARDS      LARRY G.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        GIBSON      WILLIE J         TX      95-43092        WILLIAMS KHERKHER HART & BOUNDAS, LLP
ELLARD       JOHN W.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        GIESELMAN   STANLEY D        IA      3-00-CV-80235   WILLIAMS KHERKHER HART & BOUNDAS, LLP
ELLINGTON    THOMAS JR.      TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        GILBERT     LOUIS SR.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
ELLINGTON    THOMAS SR.      TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        GILBERT     MORTIMER         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
ELLIOTT      JAMES D         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        GILES       SHERMAN I. SR.   TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
ELLIS        WILLIE E        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        GILLIS      RALPH JR.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
ELLISON      RAYMOND L.      TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        GIROIR      PERCY            TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
ELMORE       FRANK W.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        GLASGOW     EDWARD E.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
ELOFF        DAVID           TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        GLASS       HAROLD L.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
ENGEL        JAMES T         IA      LALA001466      WILLIAMS KHERKHER HART & BOUNDAS, LLP        GLAZE       JOHN T. JR.      TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
ENGLAND      RONALD L.       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        GLAZE       JOHN T. SR.      TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP
ENGLEBERT    CLARENCE E.     TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        GONZALES    FRANK V          TX      97-49882        WILLIAMS KHERKHER HART & BOUNDAS, LLP
EPHRAIM      JULE L.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        GONZALEZ    TIBURCIO R       TX      97-40879        WILLIAMS KHERKHER HART & BOUNDAS, LLP
ESTOPINAL    KEITH           TX      A0168572        WILLIAMS KHERKHER HART & BOUNDAS, LLP        GORDON      AUGUST           TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
ESTRADA      MANUEL          TX      24381PS03       WILLIAMS KHERKHER HART & BOUNDAS, LLP        GOVER       CHARLEY W.       TX      97-23112        WILLIAMS KHERKHER HART & BOUNDAS, LLP
EVANS        CONTRANO        TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        GRACIA      MODESTO          TX      95-43183        WILLIAMS KHERKHER HART & BOUNDAS, LLP
EVANS        PERCY L.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        GRAHAM      KELLEY R         TX      A0179609        WILLIAMS KHERKHER HART & BOUNDAS, LLP
EYSTER       WARREN SR.      TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        GRIFFIN     ROY E.           TX      95-035732       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FAIR         CORNELIUS       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        GRIFFITH    RALPH M.         TX      94-26833        WILLIAMS KHERKHER HART & BOUNDAS, LLP
FANCHER      MARY E.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        GRIMES      CHARLES E        TX      95-43923        WILLIAMS KHERKHER HART & BOUNDAS, LLP
FANNIN       JAMES E.        TX      97-42506        WILLIAMS KHERKHER HART & BOUNDAS, LLP        HALL        BARBARA A.       TX      97-23225        WILLIAMS KHERKHER HART & BOUNDAS, LLP
FELPS        VERLYN L.       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HALL        SAMUEL LEE       TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FERGUSON     WILLIAM K       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HALLMAN     CHARLES W        TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FIELDEN      DALE F.         TX      97-23187        WILLIAMS KHERKHER HART & BOUNDAS, LLP        HANKS       HERBERT          TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FIELDS       DAVID N.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HANKS       JOE              TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FIELDS       JEROME          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HANKS       LESLIE           TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FIELDS       JOANN M         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HANKS       TERRY            TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FIELDS       MILTON          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HARPER      WILLIE D         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FIELDS       RANDALL L.      TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HART        JERRY L.         TX      95-43898        WILLIAMS KHERKHER HART & BOUNDAS, LLP
FIELDS       RICHARD A.      TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HATTON      LEON             TX      97-23191        WILLIAMS KHERKHER HART & BOUNDAS, LLP
FIELDS       ROZELLE         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HEMPHILL    DAVID            TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FILES        RUFUS L.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HENSON      GLENN B.         TX      97-23192        WILLIAMS KHERKHER HART & BOUNDAS, LLP
FINLEY       CHARLES E.      TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HENSON      JOSEPH R         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FINLEY       KENNETH D       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HEYWOOD     ROGER H          IA      LALA001466      WILLIAMS KHERKHER HART & BOUNDAS, LLP
FLEMING      JEROME          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HICKMAN     FLOYD W.         TX      97-23113        WILLIAMS KHERKHER HART & BOUNDAS, LLP
FLORES       JUAN S          TX      24551BH03       WILLIAMS KHERKHER HART & BOUNDAS, LLP        HICKS       DAVID            TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FLOWERS      FARRIE          TX      95-035549       WILLIAMS KHERKHER HART & BOUNDAS, LLP        HILL        WILLIAM W        TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FLOWERS      GERALD R. SR.   TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HINOJOSA    EUSTORGIO        TX      24551BH03       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FLOWERS      VETHOLAR        TX      96-014830       WILLIAMS KHERKHER HART & BOUNDAS, LLP        HODGSON     JAMES G          TX      97-28575        WILLIAMS KHERKHER HART & BOUNDAS, LLP
FLURRY       DONNIE L.       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HOIT        WARREN           IA      3-00-CV-80235   WILLIAMS KHERKHER HART & BOUNDAS, LLP
FOIT         LAWRENCE J.     TX      97-42505        WILLIAMS KHERKHER HART & BOUNDAS, LLP        HOLCOMBE    EMORY T          TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FOMBY        OLLIS E.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HOLIFIELD   JAMES O. JR.     TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FONTANILLS   MARY            TX      97-23110        WILLIAMS KHERKHER HART & BOUNDAS, LLP        HOOD        WILLIAM H.       TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FORD         JOHN W          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HOOPER      ALVIS C          TX      94-26003        WILLIAMS KHERKHER HART & BOUNDAS, LLP
FORD         LILLIE L        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HOPKINS     FLOYD            TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FORD         MATTHEW         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HORTON      MELVIN L         TX      97 05359        WILLIAMS KHERKHER HART & BOUNDAS, LLP
FORISTER     ORVILLE         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HOUSTON     WILLIAM D.       TX      95-43896        WILLIAMS KHERKHER HART & BOUNDAS, LLP
FOSHEE       KENNETH D.      TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HUBBARD     WILSON           TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FOSSETT      WILLIAM A.      TX      97-28576        WILLIAMS KHERKHER HART & BOUNDAS, LLP        HUDSON      JOHN O           TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FOSTER       WALTER          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HUGHES      JEANETTE         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FOX          BILLY W.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HUGHES      JIMMIE L         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FOX          CHARLIE B.      TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HUGHES      JIMMY            TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FOX          JOE L. SR.      TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HUGHES      TONY B.          TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FRANK        ALBERT A.       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HUNTER      HOSIE            TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FRANK        MERRICK SR.     TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        HUNTER      JOE N            TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FRANKLIN     BEN             TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        INGRAM      JAMES            TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FRANKLIN     JAMES           TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        INGRAM      TOMMIE L.        TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FRANKLIN     JIMMIE L.       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        JACKSON     ANTHONY          TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FRANKLIN     MICHAEL D.      TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        JACKSON     DAVID            TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FRANKS       RICHARD W.      TX      97-23223        WILLIAMS KHERKHER HART & BOUNDAS, LLP        JACKSON     DEBRA            TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FRIERSON     JOHN W. JR.     TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        JACKSON     DORA             TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FRITZKE      FAYE            TX      97-23111        WILLIAMS KHERKHER HART & BOUNDAS, LLP        JACKSON     LD               TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FROST        GEORGE W.       TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        JACKSON     ODELL JR.        TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
FULLER       BILLY J         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        JACKSON     SAM              TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
GADSON       CLARENCE L.     TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        JACKSON     SCARLEY C. SR    TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
GALLION      MINNIE O.       TX      94-49353        WILLIAMS KHERKHER HART & BOUNDAS, LLP        JACKSON     SCARLEY JR.      TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
GAMBLE       DELORIS         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        JENKINS     ROBERT L         TX      94-32973        WILLIAMS KHERKHER HART & BOUNDAS, LLP
GAMBLE       STALLWORTH      TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        JENKINS     VERNON L         TX      95-17692        WILLIAMS KHERKHER HART & BOUNDAS, LLP
GANT         LOWELL R        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        JENSEN      EUGENE C         IA      LALA001466      WILLIAMS KHERKHER HART & BOUNDAS, LLP
GARNER       DOROTHY J.      TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        JOHNSON     CH               TX      24381PS03       WILLIAMS KHERKHER HART & BOUNDAS, LLP
GARRETT      ETHEL V.        TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        JOHNSON     MACK F. SR.      TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
GARRISON     GWIN G.         TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        JOHNSON     MARION           TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP
GASTON       JULIA MAE M.    TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        JOHNSON     WALLACE          TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP

                                                                                                                                                         Appendix A - 591
                                         Case 17-03105           Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                    Document Page 610 of 624
Claimant      Claimant         State                                                                Claimant     Claimant         State
Last Name     First Name       Filed   Docket Number   Primary Plaintiff Counsel                    Last Name    First Name       Filed   Docket Number     Primary Plaintiff Counsel
JOHNSON       WALLACE C        TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        PARKER       CHARLES L        TX      98-01125          WILLIAMS KHERKHER HART & BOUNDAS, LLP
JONES         BOB              TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        PATE         BOBBY LEE        TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
JONES         LESTER L         TX      24358*PS03      WILLIAMS KHERKHER HART & BOUNDAS, LLP        PATE         WAYNE            TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
JONES         MARGARITE        TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        PATTERSON    JOSEPH WILTON    TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
JONES         OC               TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        PATTESON     CAROL K          TX      2002-50345        WILLIAMS KHERKHER HART & BOUNDAS, LLP
JORDAN        MIKE             OK      CJ-98-557       WILLIAMS KHERKHER HART & BOUNDAS, LLP        PAUL         DENNIS ANDREW    TX      97-47742          WILLIAMS KHERKHER HART & BOUNDAS, LLP
JORDON        LILLIE M.        TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        PEARMAN      WILLIAM F.       TX      97-23164          WILLIAMS KHERKHER HART & BOUNDAS, LLP
JOYNER        GEORGE           TX      98-00034        WILLIAMS KHERKHER HART & BOUNDAS, LLP        PERKINS      ROBERT J         TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
JUAN          REYES J          TX      24381PS03       WILLIAMS KHERKHER HART & BOUNDAS, LLP        PERRY        JOHN B           TX      95-43187          WILLIAMS KHERKHER HART & BOUNDAS, LLP
JUDKINS       CLARENCE DAVID   TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        PITTS        HENRY G.         TX      97-23165          WILLIAMS KHERKHER HART & BOUNDAS, LLP
JUNKIN        JAMES A.         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        PITTSER      EMMITT H.        TX      97-23166          WILLIAMS KHERKHER HART & BOUNDAS, LLP
JUNKIN        WILLIAM R. SR.   TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        PLEASANT     JOHN             TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
KEITH         JESSIE J.        TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        POGUE        RONALD           TX      96-008428         WILLIAMS KHERKHER HART & BOUNDAS, LLP
KENNEDY       BILLY W          TX      2002-30103      WILLIAMS KHERKHER HART & BOUNDAS, LLP        POLSON       GERALD L.        TX      97-23167          WILLIAMS KHERKHER HART & BOUNDAS, LLP
KING          EDWARD R         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        POTTER       RAYMOND M.       TX      97-23122          WILLIAMS KHERKHER HART & BOUNDAS, LLP
KINZER        MARVIN G         TX      97-19934        WILLIAMS KHERKHER HART & BOUNDAS, LLP        PRICE        JIMMY L          TX      94-57105          WILLIAMS KHERKHER HART & BOUNDAS, LLP
KNAPP         MAC              TX      A0168572        WILLIAMS KHERKHER HART & BOUNDAS, LLP        PROVINCE     FLENOID          TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
KORGE         OTTO B           TX      2002-24428      WILLIAMS KHERKHER HART & BOUNDAS, LLP        PYLANT       JAMES E.         TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
KOSCIELNY     DAN              TX      97-23196        WILLIAMS KHERKHER HART & BOUNDAS, LLP        PYLANT       MELVIN O.        TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
KUNTZ         ERWIN W          TX      97-23197        WILLIAMS KHERKHER HART & BOUNDAS, LLP        QUIN         HARRY H. JR.     TX      97-49883          WILLIAMS KHERKHER HART & BOUNDAS, LLP
LABRUM        GORDON           TX      97-23226        WILLIAMS KHERKHER HART & BOUNDAS, LLP        RAUCH        JOHN H.          TX      97-23168          WILLIAMS KHERKHER HART & BOUNDAS, LLP
LAKEY         SEMORE           TX      97-47745        WILLIAMS KHERKHER HART & BOUNDAS, LLP        RAUS         REYNOLD J        IA      04781LACV077808   WILLIAMS KHERKHER HART & BOUNDAS, LLP
LAMKIN        JOHN E. SR.      TX      97-23114        WILLIAMS KHERKHER HART & BOUNDAS, LLP        RAWSON       GORDON E         TX      94-54321          WILLIAMS KHERKHER HART & BOUNDAS, LLP
LANGSTON      WILEY E          TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        REDDICK      LAWRENCE         TX      200874252         WILLIAMS KHERKHER HART & BOUNDAS, LLP
LARRY         CLEOPHAS T.      TX      94-C-2110-2     WILLIAMS KHERKHER HART & BOUNDAS, LLP        REDMOND      JOSEPH           TX      97-42427          WILLIAMS KHERKHER HART & BOUNDAS, LLP
LEE           ROBERT E         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        REECE        THOMAS RAY       TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
LEE           ROCKIE J.        TX      97-23116        WILLIAMS KHERKHER HART & BOUNDAS, LLP        REED         WILLIAM C        TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
LEONARD       VIRGIL           TX      95-43872        WILLIAMS KHERKHER HART & BOUNDAS, LLP        RIBELIN      CURTIS P.        TX      95-43857          WILLIAMS KHERKHER HART & BOUNDAS, LLP
LEWIS         JOHN E           TX      97-47738        WILLIAMS KHERKHER HART & BOUNDAS, LLP        RICHARD      CARL             TX      200714835         WILLIAMS KHERKHER HART & BOUNDAS, LLP
LEWIS         LEMMIE D         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        RICHARDSON   BL               TX      24356*BH03        WILLIAMS KHERKHER HART & BOUNDAS, LLP
LEWIS         ROBERT B         TX      97-23117        WILLIAMS KHERKHER HART & BOUNDAS, LLP        RICHARDSON   ELIJAH           TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
LOPEZ         DANNY L.         TX      97-23118        WILLIAMS KHERKHER HART & BOUNDAS, LLP        RICHARDSON   WINFORD N.       TX      97-23230          WILLIAMS KHERKHER HART & BOUNDAS, LLP
LOTT          MELVIN           TX      B0166823A       WILLIAMS KHERKHER HART & BOUNDAS, LLP        RICHERSON    WILLIAM J.       TX      97-23124          WILLIAMS KHERKHER HART & BOUNDAS, LLP
LUTZ          LAWRANCE         TX      97-23228        WILLIAMS KHERKHER HART & BOUNDAS, LLP        RISINGER     DORSE WELDON     TX      95-17695          WILLIAMS KHERKHER HART & BOUNDAS, LLP
LYLES         LEVI             TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        RIVAS        RAUL C           TX      24551BH03         WILLIAMS KHERKHER HART & BOUNDAS, LLP
MABRY         SIMON            TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        RIVERA       MARCOS           TX      2001-31779        WILLIAMS KHERKHER HART & BOUNDAS, LLP
MACK          RANDOLPH         TX      201006035       WILLIAMS KHERKHER HART & BOUNDAS, LLP        ROBBINS      HAYES L.         TX      97-23125          WILLIAMS KHERKHER HART & BOUNDAS, LLP
MARSHALL      ARCHIE H.        TX      97-23158        WILLIAMS KHERKHER HART & BOUNDAS, LLP        ROBERTS      DENNIS G         TX      97-48164          WILLIAMS KHERKHER HART & BOUNDAS, LLP
MARSHALL      IRA              TX      97-47739        WILLIAMS KHERKHER HART & BOUNDAS, LLP        ROBERTS      WILLIAM J        TX      2002-46972        WILLIAMS KHERKHER HART & BOUNDAS, LLP
MARTIN        ANN              TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        ROBERTSON    ERNEST S.        TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
MARTIN        STANLEY          TX      97 05359        WILLIAMS KHERKHER HART & BOUNDAS, LLP        ROBERTSON    RUBEN            TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
MASON         ALVIN            TX      24551BH03       WILLIAMS KHERKHER HART & BOUNDAS, LLP        ROCKWELL     LEWIS            TX      97-47734          WILLIAMS KHERKHER HART & BOUNDAS, LLP
MATHERNE      GILBERT          TX      A0168572        WILLIAMS KHERKHER HART & BOUNDAS, LLP        ROGERS       OPAL B           TX      2002-51026        WILLIAMS KHERKHER HART & BOUNDAS, LLP
MATNEY        JEANETTE R.      TX      97-042429       WILLIAMS KHERKHER HART & BOUNDAS, LLP        ROGERS       WILLIE N         TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
MCARTHUR      DANIEL A         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        ROLLINS      FRANCES          TX      24358*PS03        WILLIAMS KHERKHER HART & BOUNDAS, LLP
MCDONALD      DENNIS C         TX      2001-28934      WILLIAMS KHERKHER HART & BOUNDAS, LLP        ROMO         JOSE P           TX      24381PS03         WILLIAMS KHERKHER HART & BOUNDAS, LLP
MCDOUGAL      JAMES            TX      200952404       WILLIAMS KHERKHER HART & BOUNDAS, LLP        RUDOLPH      RUFUS            TX      97-23126          WILLIAMS KHERKHER HART & BOUNDAS, LLP
MCKELLER      WILLARD          TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        RYAN         ALBERT JOHN      TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
MCKELLIPS     CARL L.          TX      97-23160        WILLIAMS KHERKHER HART & BOUNDAS, LLP        RYANS        CLAUDE           TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
MCKENNEY      WILLIAM E        TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        RYANS        EDWARD           TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
MCKENZIE      RA               TX      24356*BH03      WILLIAMS KHERKHER HART & BOUNDAS, LLP        RYANS        FREEMAN          TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
MCMULLEN      CURTIS           TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        RYANS        LUTHER           TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
MCMULLEN      VONNIE           TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        RYANS        RICHARD          TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
MILLENDER     SAM              TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        RYANS        WILLIE           TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
MILLER        MILTON L.        TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        SANCHEZ      JOSE             TX      03609483          WILLIAMS KHERKHER HART & BOUNDAS, LLP
MILLER        RALPH            TX      97-47270        WILLIAMS KHERKHER HART & BOUNDAS, LLP        SANDERS      RICHARD          TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
MILLS         WILLIAM          TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        SAVAGE       FRANK B          TX      2002-23932        WILLIAMS KHERKHER HART & BOUNDAS, LLP
MIRANDA       JULIO B          TX      97-042504       WILLIAMS KHERKHER HART & BOUNDAS, LLP        SCHAEFER     PAUL O           IA      LALA001466        WILLIAMS KHERKHER HART & BOUNDAS, LLP
MOHENG        RICK W.          TX      95-13873        WILLIAMS KHERKHER HART & BOUNDAS, LLP        SCHOFIELD    ROBERT O.        TX      97-47735          WILLIAMS KHERKHER HART & BOUNDAS, LLP
MOODY         GEORGE E         TX      97-23119        WILLIAMS KHERKHER HART & BOUNDAS, LLP        SELLERS      DAVID C.         TX      95-035737         WILLIAMS KHERKHER HART & BOUNDAS, LLP
MOORE         LEE O.           TX      97-23229        WILLIAMS KHERKHER HART & BOUNDAS, LLP        SETLIFF      ELLERY E         TX      24381PS03         WILLIAMS KHERKHER HART & BOUNDAS, LLP
MOORE         RAYMOND L        TX      97 05359        WILLIAMS KHERKHER HART & BOUNDAS, LLP        SEWELL       WILLIE           TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
MORRISON      ROBERT P         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        SHAULL       DONALD J.        TX      97-23170          WILLIAMS KHERKHER HART & BOUNDAS, LLP
MORROW        JOE W.           TX      97-23161        WILLIAMS KHERKHER HART & BOUNDAS, LLP        SHAVERS      EDWARD           TX      24356*BH03        WILLIAMS KHERKHER HART & BOUNDAS, LLP
NEIL          MERLE E.         TX      97-23162        WILLIAMS KHERKHER HART & BOUNDAS, LLP        SHAWN        VERNON L         TX      2002-22972        WILLIAMS KHERKHER HART & BOUNDAS, LLP
NOBLE         MELVIN F.        TX      97-23120        WILLIAMS KHERKHER HART & BOUNDAS, LLP        SHELDON      MICHAEL J.       TX      97-23171          WILLIAMS KHERKHER HART & BOUNDAS, LLP
O'BRIEN       JESSE A.         TX      95-43868        WILLIAMS KHERKHER HART & BOUNDAS, LLP        SHEPPARD     JIMMIE CHARLES   TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
O'CALLAGHAN   CLYDE E          TX      2002-39090      WILLIAMS KHERKHER HART & BOUNDAS, LLP        SHIRLEY      PARIS W.         TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
OGLE          JAMES W          TX      2002-64537      WILLIAMS KHERKHER HART & BOUNDAS, LLP        SHIRLEY      ROBERT LEE       TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
OWENS         CARL T           TX      97-23163        WILLIAMS KHERKHER HART & BOUNDAS, LLP        SHORTER      BENJAMIN         TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
PAGE          WILLIAM          TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        SHORTER      WILLIAM          TX      93-45016          WILLIAMS KHERKHER HART & BOUNDAS, LLP
PAGNAC        EUGENE P         TX      B0166823A       WILLIAMS KHERKHER HART & BOUNDAS, LLP        SHUMATE      THEODES          TX      97-23173          WILLIAMS KHERKHER HART & BOUNDAS, LLP
PALMER        DARNITA          TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        SIMMONS      MOSE             TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
PALMER        EMANUEL MILTON   TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        SKINNER      LAVELL G.        TX      97-19937          WILLIAMS KHERKHER HART & BOUNDAS, LLP
PALMER        FRED JR.         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        SMALLEY      JOHN P           TX      93-042852         WILLIAMS KHERKHER HART & BOUNDAS, LLP
PARKER        ANNETTE          TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        SMITH        BURRELL          TX      97-23128          WILLIAMS KHERKHER HART & BOUNDAS, LLP

                                                                                                                                                              Appendix A - 592
                                       Case 17-03105           Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                  Desc Main
                                                                                  Document Page 611 of 624
Claimant      Claimant       State                                                                Claimant    Claimant          State
Last Name     First Name     Filed   Docket Number   Primary Plaintiff Counsel                    Last Name   First Name        Filed   Docket Number    Primary Plaintiff Counsel
SMITH         CLYDE W        TX      97-28574        WILLIAMS KHERKHER HART & BOUNDAS, LLP        KOONTZ      RICHARD E         WV      03-C-665         WILSON & BAILEY
SMITH         HARRY D        TX      95-035740       WILLIAMS KHERKHER HART & BOUNDAS, LLP        SULLIVAN    JAMES A           WV      03-C-665         WILSON & BAILEY
SMITH         JOHN W         TX      97-23232        WILLIAMS KHERKHER HART & BOUNDAS, LLP        GROVES      CHARLES V         MS      CI2011011AS      WILSON & WILSON ATTORNEYS AND COUNSELORS, PC
SMITH         TROY E.        TX      97-23174        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BOUDREAUX   RAY J             LA      201404296        WILSON LAW OFFICES, PLLC
STACY         DOROTHY        TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        ADKINS      CARL F            MD      24X16000356LEM   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER, LLP
STANTON       JOHN H.        TX      97-42964        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BROOKS      BERNARD F         MD      24X16000356LEM   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER, LLP
STEPHENS      EUGENE         IA      3-00-CV-80235   WILLIAMS KHERKHER HART & BOUNDAS, LLP        CHANDLER    ROBERT H          MD      24X17000018LEM   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER, LLP
STEPP         JOHN G.        TX      97-23133        WILLIAMS KHERKHER HART & BOUNDAS, LLP        FEARSON     NORMAN S          MD      24X17000018LEM   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER, LLP
STEWART       PEARLIE        TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        KINNARD     LAWRENCE E        MD      24X16000356LEM   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER, LLP
STRELSKY      WAYNE H        TX      DC1113304       WILLIAMS KHERKHER HART & BOUNDAS, LLP        LAPINSKI    ANTHONY J         MD      24X16000356LEM   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER, LLP
STRICKLAND    OC             TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        WATERS      CHARLES D         MD      24X17000018LEM   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER, LLP
STRICKLAND    OTTIS WILSON   TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        LEITCH      DONALD F          VA      CL0700130500     WILSON, UPDIKE & NICELY
SUGGS         HUGH B.        TX      97-23134        WILLIAMS KHERKHER HART & BOUNDAS, LLP        AMBROSE     JESSE J           MS      89-5328(3)       WILSON, WILLIAM ROBERTS, JR
SULLIVAN      GLENN DORAN    TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        ANDERSON    CHARLES E         MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
SUMMERLIN     BILLY R. SR.   TX      97-23135        WILLIAMS KHERKHER HART & BOUNDAS, LLP        ARNOLD      BARBARA H. V GA   MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
SWIMMER       CHARLEY W.     TX      97-23136        WILLIAMS KHERKHER HART & BOUNDAS, LLP        ARNOLD      JOHN E            MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
TAYLOR        DRED           TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        AULTMAN     HW                MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
TAYLOR        JOHN W         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        AYLER       LARRY K. V METR   MS      92-5340(2)       WILSON, WILLIAM ROBERTS, JR
TAYLOR        KENNETH J      TX      97-23137        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BACKLIN     ALFRED V GAF &    MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
TAYLOR        MELVIN E.      TX      97-23233        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BAGGETT     EMMA MAE V GAF    MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
TAYLOR        THOMAS         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        BALDWIN     MARY              MS      89-5271(3)       WILSON, WILLIAM ROBERTS, JR
THACKER       DANIEL D       TX      95-43090        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BANKS       JO E              MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
THEISS        MARVIN         TX      33407           WILLIAMS KHERKHER HART & BOUNDAS, LLP        BANKS       ROY W. V GAF &    MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
THOMAS        MARION         TX      97-23130        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BARBOUR     RAYMOND D         MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
THOMPSON      DAN            TX      24356*BH03      WILLIAMS KHERKHER HART & BOUNDAS, LLP        BARIAL      CHARLES A. V GA   MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
THOMPSON      GEORGE G       LA      00000060446     WILLIAMS KHERKHER HART & BOUNDAS, LLP        BARNES      HARLEY            MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
TIDWELL       JOHN B         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        BARNES      KATE C. V GAF &   MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
TILLEY        JACK JR.       TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        BARNES      ROSE              MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
TITUS         LAWRENCE P     IA      3-00-CV-80235   WILLIAMS KHERKHER HART & BOUNDAS, LLP        BAUGH       THELMA J. V GAF   MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
TODD          JOE HARRISON   TX      97 05359        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BEANS       JUREL L. V GAF    MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
TORRES        EUGENIO        TX      96-006758       WILLIAMS KHERKHER HART & BOUNDAS, LLP        BEARD       CHARLIE M         MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
TOWNSEND      DAVE           TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        BEASLEY     LEON H. V GAF &   MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
TREMAYNE      BRENDA G       LA      60433           WILLIAMS KHERKHER HART & BOUNDAS, LLP        BENDER      LARRY C. V GAF    MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
TREVINO       RICHARD F      TX      95-43911        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BENYARD     JOHN L. JR. V G   MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
TUBBS         JERRY W.       TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        BESSE       ROBERT H          MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
TUCKER        HENRY C. III   TX      97-26471        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BIGGS       ROSIE V METROPO   MS      92-5340(2)       WILSON, WILLIAM ROBERTS, JR
TURNER        ANGELA HANKS   TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        BING        NANRESA A. V GA   MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
TURNER        LOVELL         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        BIRD        DORIS V METROPO   MS      92-5340(2)       WILSON, WILLIAM ROBERTS, JR
UNDERWOOD     EMMITT S.      TX      97-23138        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BLAKE       MIDDIE R. V GAF   MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
VERONIE       JOHN C         TX      98-02270        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BOLTON      LINDER R. V GAF   MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
VOGELGESANG   CHARLES        IA      LALA001466      WILLIAMS KHERKHER HART & BOUNDAS, LLP        BOLTON      MARY              MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
WAGLER        MARVIN         IA      LALA001466      WILLIAMS KHERKHER HART & BOUNDAS, LLP        BOOKER      CLEMENTINE V GA   MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
WALKER        RUFUS          TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        BOOTH       JOSEPH            MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
WALKER        WILLIE L       TX      200330151       WILLIAMS KHERKHER HART & BOUNDAS, LLP        BORRIES     JAMES V GAF & G   MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
WARE          GEORGE L.      TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        BOSARGE     LONNIE            MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
WELBORN       JAMES B        TX      97-42426        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BOSARGE     RICHARD           MS      93-7008(2)       WILSON, WILLIAM ROBERTS, JR
WELLS         JOE W.         TX      97-23139        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BOURGEOIS   LLOYD A. V GAF    MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
WHITAKER      AO             TX      97-23234        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BRADLEY     EDDYE B           MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
WHITE         CARROL D       TX      95-43091        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BRAZZLE     BARBARA J. V GA   MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
WHITE         LILLARD M      TX      97 05359        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BRELAND     ROBERT            MS      89-5272(1)       WILSON, WILLIAM ROBERTS, JR
WHITE         RUBBIE SR.     TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        BRIDGES     MATTIE D. V GAF   MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
WHITEHURST    DELMONTE       TX      24551BH03       WILLIAMS KHERKHER HART & BOUNDAS, LLP        BROADNAX    JEFFERSON         MS      92-5340(2)       WILSON, WILLIAM ROBERTS, JR
WIKE          RAYMOND G      TX      95-43199        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BROWN       AGNES L. V GAF    MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
WILLIAMS      CHARLES E      TX      95-43877        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BROWN       FONTELLO R. V G   MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
WILLIAMS      GEORGE         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        BROWN       LOUIS             MS      89-5272(1)       WILSON, WILLIAM ROBERTS, JR
WILLIAMS      JOHN A         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        BROWN       MARY L            MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
WILLIAMS      JOHN D         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        BROWN       PAMELA C. V GAF   MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
WILLIAMS      WILLIE G       TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        BROWN       ROSCOE M. V GAF   MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
WILLIAMS      WILLIE M       TX      97-56828        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BROWN       SHIRLEY J. V GA   MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
WILLIS        AUGUSTINE      TX      96-50756        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BRYANT      CLARENCE D        MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
WILSON        CHARLES F      TX      97-23140        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BRYANT      JAMES T           MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
WILSON        GLEN D         TX      97-23141        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BUCKLEY     LIZZIE A. V GAF   MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
WILSON        JAMES          TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        BURKS       JD                MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
WILSON        MARTIN A       TX      24358*PS03      WILLIAMS KHERKHER HART & BOUNDAS, LLP        BURROUGHS   RAYMOND           MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
WILSON        ROBERT J       TX      201572901       WILLIAMS KHERKHER HART & BOUNDAS, LLP        BUSBY       ANITA             MS      89-5271(3)       WILSON, WILLIAM ROBERTS, JR
WILSON        RUFFIN         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        BUTLER      DAVE V GAF & G-   MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
WISE          EG             OK      CJ-98-7273-62   WILLIAMS KHERKHER HART & BOUNDAS, LLP        BUTLER      DOUGLAS M. V GA   MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
WITTGE        LARRY R.       TX      97-23132        WILLIAMS KHERKHER HART & BOUNDAS, LLP        BUTLER      PAUL V METROPOL   MS      92-5340(2)       WILSON, WILLIAM ROBERTS, JR
WOLF          HAROLD L       TX      24551BH03       WILLIAMS KHERKHER HART & BOUNDAS, LLP        BYRD        JUNE              MS      89-5272(1)       WILSON, WILLIAM ROBERTS, JR
WOODS         LAWYER         TX      93-042852       WILLIAMS KHERKHER HART & BOUNDAS, LLP        CALHOUN     ROSIE LEE V GAF   MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
WOODS         WILLARD M.     TX      95-43838        WILLIAMS KHERKHER HART & BOUNDAS, LLP        CARROLL     MATTIE B. V GAF   MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
YARBROUGH     JOE M.         TX      97-21376        WILLIAMS KHERKHER HART & BOUNDAS, LLP        CARTER      MARY L            MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
YARBROUGH     LILLIE D.      TX      97-26472        WILLIAMS KHERKHER HART & BOUNDAS, LLP        CARTER      ONEAL             MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR
ZEPEDA        CANDELARIO     TX      95-035743       WILLIAMS KHERKHER HART & BOUNDAS, LLP        CARTER      ROBERT            MS      89-5271(3)       WILSON, WILLIAM ROBERTS, JR
BALLENGEE     JOSEPH E       WV      03-C-665        WILSON & BAILEY                              CHAMBERS    CATHY             MS      92-5340(2)       WILSON, WILLIAM ROBERTS, JR
FORDYCE       DENVER         WV      03-C-665        WILSON & BAILEY                              CHESTANG    MARY A. V GAF &   MS      92-5128(3)       WILSON, WILLIAM ROBERTS, JR

                                                                                                                                                           Appendix A - 593
                                         Case 17-03105            Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                     Document Page 612 of 624
Claimant     Claimant          State                                                                 Claimant       Claimant          State
Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel                     Last Name      First Name        Filed   Docket Number   Primary Plaintiff Counsel
CHESTNUT     JOHNNY L. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   FAIRLEY        LEE M. & SHIRLE   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
CLARK        HENRY L           MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   FAIRLEY        MARY E            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
CLARK        RICHARD           MS      89-5328(3)      WILSON, WILLIAM ROBERTS, JR                   FANTROY        MARY L. V GAF &   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
CLARK        VIRGIE L          MS      89-5328(3)      WILSON, WILLIAM ROBERTS, JR                   FARMER         JAMES             MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR
CLAUSELL     ROSIE V GAF & G   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   FIELDS         REUBEN L. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
COCHRAN      JAMES             MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR                   FILLINGIM      CHARLIE H. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
COLE         LEE VAN JR. V G   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   FINLEY         CHARLES E. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
COLLINS      GEORGE E          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   FITZGERALD     BARBARA A. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
COLLINS      JACK              MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   FOSTER         JAMES             MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR
CONNER       MYNETTA A. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   FOSTER         STEVEN V          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
COOK         GLORIA A. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   FRISON         JOE L. V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
COOK         JOYCE B. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   FULFORD        WILLIAM           MS      92-5340(2)      WILSON, WILLIAM ROBERTS, JR
COOLEY       WOODIE            MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR                   FULLER         ALONZA JR. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
COOPER       JAMES             MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR                   FULLER         HELEN DALE V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
COSTICT      BETTY J. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   FULTON         PEARLIE M         MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
COTTON       EARNEST R         MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   FURBY          RAYMOND           MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR
COUCH        WILLIE            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   GAINES         LUCY V GAF & G-   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
COULTER      JAMES PHILLIP V   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   GANDY          KIMBROS JR. V G   MS      89-5328(3)      WILSON, WILLIAM ROBERTS, JR
COVAN        MARY M. V GAF &   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   GARTMAN        THOMAS M          MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR
COVINGTON    JEROLINE          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   GARY           DOROTHY V METRO   MS      92-5340(2)      WILSON, WILLIAM ROBERTS, JR
COWAN        CALVIN LAMAR V    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   GENTRY         HESTER H.         MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
COWART       BARBARA M. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   GILLEY         JOHN              MS      89-5271(3)      WILSON, WILLIAM ROBERTS, JR
COWART       REBECCA V GAF &   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   GLAUDE         PETER V METROPO   MS      93-7008(2)      WILSON, WILLIAM ROBERTS, JR
COX          LOUIS E. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   GOFF           ALBERT R          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
COX          WALTER E. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   GOLDSMITH      CALVIN V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
CRAWFORD     ES                MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   GOLDSMITH      MARTHA V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
CREEL        PAULETTE W. V G   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   GOODWIN        JOHNNIE C         MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
CREER        ARTHER L          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   GORDON         MENA V GAF & G-   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
CROON        JAMES E. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   GORDON         SAMUEL V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
CROSBY       ALPHONSE R. V G   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   GRADY          WILLIE PEARL V    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
CROSBY       EMMA J. V GAF &   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   GRAVES         LAURA             MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
CROSBY       JACQULYN M. V G   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   GREEN          BARBARA J. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
CULPEPPER    DARREL K. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   GREEN          MARY G            MS      89-5328(3)      WILSON, WILLIAM ROBERTS, JR
CULPEPPER    RONALD M. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   GREEN          MARY G            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
CUNNINGHAM   MARVIN D          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   GREEN          WADELL V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
DAILEY       VINNIE B. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   GRIFFIN        KENNETH L         MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
DALE         JOHN              MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HALL           GERALDINE V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
DANLEY       HERMAS F. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HAMILTON       EVERETTE          MS      89-5271(3)      WILSON, WILLIAM ROBERTS, JR
DAVIS        CHARLES           MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HAMILTON       FRANKLIN          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
DAVIS        CLARENCE R        MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR                   HAMILTON       MARY              MS      89-5271(3)      WILSON, WILLIAM ROBERTS, JR
DAVIS        JAMES L           MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HAMILTON       ROBERT L          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
DAVIS        JOHN H            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HANCOCK        JOHN              MS      89-5271(3)      WILSON, WILLIAM ROBERTS, JR
DAVIS        JOHNNIE R         MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HANDFORD       JOHN S            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
DAVIS        MARION H          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HARRIS         ANNIE R           MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
DAVIS        RASTER V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HARRIS         CHARLES E         MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
DAVIS        TEDDY V GAF & G   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HARRIS         HAZEL V           MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
DAVISON      DEWITT            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HARRIS         IDA B. V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
DAVISON      MARY K            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HARRISON       WILLIAM E         MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
DEAS         EDWARD L. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HARTFIELD      GWENDOLYN V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
DEES         AL J. V GAF & G   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HARTFIELD      NATHANIEL V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
DENSON       EUGENIA C. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HARTLEY        HOWARD L. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
DENT         MARION L. V GAF   MS      89-5328(3)      WILSON, WILLIAM ROBERTS, JR                   HAWKINS        WILLIAM           MS      89-5328(3)      WILSON, WILLIAM ROBERTS, JR
DEVILLE      FRANCIS J. V. G   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HAWLEY         JP                MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
DILLARD      GEORGE E. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HAWTHORNE      LEROY V GAF & G   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
DILWORTH     SANDRA V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HAWTHORNE      RAYFORD A. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
DIXON        VANDERBILT V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HAYES          EDDIE L           MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
DUBOSE       AGATHA C          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HAYES          JOHNNY T          MS      92-5095(3)      WILSON, WILLIAM ROBERTS, JR
DUBOSE       AUDREY A. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HAYNES         ALCEE T. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
DUBOSE       GEORGE V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HAYNES         DANNIE M. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
DUCKWORTH    HELEN R. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HAYNES         JAMES V GAF & G   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
DUNAGAN      BERTRUM E. V GA   MS      89-5328(3)      WILSON, WILLIAM ROBERTS, JR                   HAYNES         LAWRENCE V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
DUNGY        EARNEST R. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HAYNES         THELMA B. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
DURDEN       CARRIE J          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HELTON         HELMER B. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
EDWARDS      JOHN H. V GAF &   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HENDERSON      BARBARA J. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
ELLZEY       JERRY C. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HESTER         JAMES JR. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
EPPS         EDNEARL F         MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HETHERINGTON   SHIRLEY M. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
ESKRIDGE     NATHAN JR. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HILL           HENRY F. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
EUBANKS      NARIS             MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR                   HILL           WILLIE A          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
EVANS        ROBERT L          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HILYER         DONALD WAYNE V    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
EZELL        BILLY R. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HINTON         BERT              MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
EZELL        MAXINE B. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HIXON          JOHN L. V GAF &   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
FAGAN        WILSON JR. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HOLDEN         HARRY E. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
FAIN         JERRY V METROPO   MS      92-5340(2)      WILSON, WILLIAM ROBERTS, JR                   HOLIFIELD      MALLOU JR. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
FAIR         JOSEPH V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HOLIFIELD      NELVA V GAF & G   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
FAIRLEY      CHARLES S. JR.    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   HOLLOWAY       GEORGE            MS      92-5129(1)      WILSON, WILLIAM ROBERTS, JR
FAIRLEY      CHARLES S. V ME   MS      92-5340(2)      WILSON, WILLIAM ROBERTS, JR                   HOLLOWAY       LILLIE R. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR

                                                                                                                                                                Appendix A - 594
                                         Case 17-03105            Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                     Desc Main
                                                                                     Document Page 613 of 624
Claimant     Claimant          State                                                                 Claimant      Claimant           State
Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel                     Last Name     First Name         Filed   Docket Number   Primary Plaintiff Counsel
HOLMES       JESSIE V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   LOPER         WILLIAM            MS      93-7008(2)      WILSON, WILLIAM ROBERTS, JR
HOLMES       VONCILE C. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   LOVE          ETHEL L. V GAF     MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
HOWELL       ROBERT            MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR                   LOVELACE      MATTIE L. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
HUDSON       DAVID H. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MACK          GLENN C. V GAF     MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
HUMPHREY     RONALD J. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MALLETTE      J                  MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR
HUNTER       BERTHA V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MALONE        CONNIE L. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
HUNTER       VERNELL HARRIS    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MARION        EDWARD J. III V    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
HURD         GEORGIA L. BURN   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MARTIN        BARRY V GAF & G    MS      92-5129(1)      WILSON, WILLIAM ROBERTS, JR
HYE          CALVIN E. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MARTIN        JAMES              MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
IGNOTS       DONALD J. V GAF   MS      89-5328(3)      WILSON, WILLIAM ROBERTS, JR                   MARTIN        STARR              MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
ISABELLE     GERALD V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MAYE          BRADLEY THOMAS     MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JACKSON      ALFRED V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MCBEATH       JUNIOR V GAF &     MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JACKSON      BILLY             MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MCCANN        MISSOURI S. V G    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JACKSON      JUANITA M. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MCCANTS       JOHN W             MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JACOBS       HERMAN V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MCCLAIN       ROBERT L. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JACOBS       WILLIE J          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MCGEE         GERALDINE S. V     MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JAMES        CORNELL           MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR                   MCILWAIN      ERNEST E. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JAMES        HERBERT M         MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MCINTOSH      ERNEST L           MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JAMES        JOSEPH W          MS      92-5129(1)      WILSON, WILLIAM ROBERTS, JR                   MCKENZIE      MCARTHUR V GAF     MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JAMES        PATRICIA A. V G   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MCKINNEY      LOUELLA            MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR
JAMES        SHIRLEY B. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MCMILLIAN     ERVIN V ARMSTRO    MS      89-5328(3)      WILSON, WILLIAM ROBERTS, JR
JENKINS      RITA W. V GAF &   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MCMILLIAN     SAM J. V GAF &     MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JENKINS      VERA M            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MCNEAL        ERNEST W.          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JOBE         LARRY D. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MCPHERSON     SARAH L. V GAF     MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JOE          LILLIAN A. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MERIDETH      BRUNETTA V GAF P   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JOHNSON      BELINDA G. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MERRITT       SIMON K. V GAF     MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JOHNSON      ESTELLA B. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MICKLES       LEONARD            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JOHNSON      JAMES E           MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MIDDLETON     LOUISE V GAF &     MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JOHNSON      JAMES E           MS      92-5129(1)      WILSON, WILLIAM ROBERTS, JR                   MIDDLETON     WILLIE             MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JOHNSON      JIMMY L           MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MIGUES        RAYMOND J. JR.     MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JOHNSON      LEROY             MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MILLENDER     CATHERINE V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JOHNSON      MARY S            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MILLENDER     FANNIE M. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JOHNSON      MYRTIS H          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MILLER        ELIZABETH G. V     MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JOHNSON      NETTIE B          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MILLER        EMMA L. V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JOHNSON      RANDOLPH W        MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MILLER        GEORGE             MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR
JOHNSON      THELMA            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MILLER        PALMAS V ARMSTR    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JOHNSON      TOM               MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MINGO         WILMON O. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JOHNSON      VERA V METROPOL   MS      92-5340(2)      WILSON, WILLIAM ROBERTS, JR                   MOODY         SANDRA E. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JOINER       ATASCA I. V GAF   MS      92-5129(1)      WILSON, WILLIAM ROBERTS, JR                   MOORE         GRACE V GAF & G    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JONES        CLEVE V GAF & G   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MOORE         ROGER              MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JONES        FRED V GAF & G-   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MOORE         VIRGIL L. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JONES        GEORGIA L         MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MORRIS        KENNETH I. V GA    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JONES        HOWARD E          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MORRISSETTE   BARBARA            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JONES        JOHN A            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MOTES         MITCHELL W. V G    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JONES        MORGAN E. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MUNN          JESSIE W. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
JORDAN       HENRY J. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MUNN          JUANITA LADD V     MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
KEENUM       CECILE V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MURRAH        ROBERT D. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
KELLY        JAMES             MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MURRAY        MARY T. V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
KENNINGTON   REXWELL R. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MURRILL       WH                 MS      92-5129(1)      WILSON, WILLIAM ROBERTS, JR
KEY          THELMA P. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   MYLES         ANTHONY V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
KEYS         ELIGIE            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   NETTLES       NEVILLE L. V GA    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
KIMBLE       VELMA L. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   NICHOLSON     DOROTHY            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
KING         GENNIE V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   NORMAN        EDNA BARBARA V     MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
KING         WAUDELL V GAF &   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   NORVELL       ISABELLE J. V G    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
KIRKLAND     GLORIA V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   NOWELL        ERSHEL J. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
KITTRELL     TERRY B. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   O'BRYANT      MARVIN             MS      89-5271(3)      WILSON, WILLIAM ROBERTS, JR
KNIGHT       ROOSEVELT V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   OATIS         WILLIAM V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
KNOX         ALFRED A. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   OCONNOR       WILLIAM A. JR.     MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
LADNER       BETTY V GAF & G   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   ORICK         HERSCHELL          MS      94-108RT        WILSON, WILLIAM ROBERTS, JR
LARSON       FRANKIE V GAF &   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   OVERSTREET    LONNIE             MS      89-5271(3)      WILSON, WILLIAM ROBERTS, JR
LAWRENCE     ANNETTE           MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR                   PACK          DONA L. V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
LAWRENCE     BOBBY RUTH        MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR                   PARKER        ALVIN V GAF & G    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
LAWSON       JAMES L           MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   PARKER        ERNESTINE KIRKS    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
LAWSON       LEVI V GAF & G-   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   PARKER        LEROY              MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
LEASHORE     CLEETHEL K. V G   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   PARKER        LUTHER L           MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
LEBOURHIS    FRANK V METROPO   MS      92-5340(2)      WILSON, WILLIAM ROBERTS, JR                   PATTERSON     ELEANOR V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
LEE          JULIAN S          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   PATTON        GENE V GAF & G-    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
LEE          TOM SIDNEY V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   PATTON        JACQUELINE D. V    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
LETLOW       GLORIA J. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   PATTON        WILLIAM H          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
LETT         LOUIS E. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   PEIRCE        CALVIN C.          MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR
LEVERETTE    MATTIE P. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   PENN          GWENDOLYN W. V     MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
LEWIS        CAROL J           MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   PENTON        ARTHUR C. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
LEWIS        DOROTHY L         MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   PERRYMAN      DOROTHY M          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
LEWIS        WILLIE J          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   PERRYMAN      MARY LEE V GAF     MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
LOCKETT      FRANK JR. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   PETTAWAY      FRANK W. V GAF     MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
LONG         JAMES S           MS      93-7008(2)      WILSON, WILLIAM ROBERTS, JR                   PHARR         WILLIAM V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR

                                                                                                                                                                Appendix A - 595
                                         Case 17-03105            Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                     Document Page 614 of 624
Claimant     Claimant          State                                                                 Claimant      Claimant          State
Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel                     Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel
PHILLIPS     IDA MAE           MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR                   STALLWORTH    MARCIA A. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
PHILLIPS     JAMES             MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   STALLWORTH    NANCY J. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
PHILLIPS     STANCE V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   STALLWORTH    THOMAS E. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
PIERCE       CECIL             MS      89-5271(3)      WILSON, WILLIAM ROBERTS, JR                   STANTON       WILLIE M. V GAF   MS      89-5328(3)      WILSON, WILLIAM ROBERTS, JR
PIERCE       MANDY             MS      89-5271(3)      WILSON, WILLIAM ROBERTS, JR                   STENNIS       BERTHA M. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
PIERCE       ROGER D. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   STENNIS       CAROLYN V GAF &   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
PIERCE       WALTER            MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR                   STEPHENS      BESSIE M. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
POLK         GILBERT A. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   STEPHENSON    WILLIE E          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
POOLE        BILLY H. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   STEWARD       GARY I. V GAF &   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
POOLE        SAVANNAH V METR   MS      92-5340(2)      WILSON, WILLIAM ROBERTS, JR                   STORK         CHARLES B. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
PORTER       DELORES H. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   STOUT         EARL              MS      89-5271(3)      WILSON, WILLIAM ROBERTS, JR
POWE         ALICE F. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   SULLIVAN      BC                MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
POWE         EDGAR JR. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   SUMRALL       HOUSTON           MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
POWE         RL                MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   TARVER        JAMES L. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
POWERS       JOSEPH T          MS      92-5129(1)      WILSON, WILLIAM ROBERTS, JR                   TAYLOR        GEORGE            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
PREYEAR      NANCY V. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   TAYLOR        GEORGIA M         MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
PRICE        JANIE E. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   THOMAS        HETTIE M. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
PUGH         ETHEL M. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   THOMAS        HUBERT H.         MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
QUINNIE      LEROY V GAF & G   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   THOMAS        JOHN R            MS      89-5328(3)      WILSON, WILLIAM ROBERTS, JR
RAMSAY       ELLIOT            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   THOMAS        NELLIE T. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
RANAGER      JERALD            MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR                   THOMPSON      VALETTE V GAF &   MS      89-5328(3)      WILSON, WILLIAM ROBERTS, JR
RANAGER      LYNDA             MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR                   THURSTON      JAMES             MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR
RANDOLPH     THEODUS V GAF &   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   TIMS          VERLIE V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
RANSOM       LEE O. V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   TONEY         MICHAEL           MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
REDDIX       ROYCE V METROPO   MS      92-5340(2)      WILSON, WILLIAM ROBERTS, JR                   TORRIE        NATHAN V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
REED         ROBERT            MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR                   TREBOTICH     LOUIS J. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
REESE        SHIRLEY M. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   TUCKER        BEVERLY E. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
REEVES       PAUL D. V GAF &   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   TUCKER        LILLIE B. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
REEVES       TRAVIS            MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR                   TUNSTALL      JEFFERY V GAF &   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
REID         LEO C. V GAF &    MS      92-5129(1)      WILSON, WILLIAM ROBERTS, JR                   TURNER        LAURA             MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
REUS         HENRY             MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   TURNER        RECIE B. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
RICHARDS     GLEN E. JR. V G   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   TURNER        WILLIAM           MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR
RICHARDSON   CHARLIE A. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   VARNADO       BARNEY JOE JR.    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
RICHARDSON   EARNEST L. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   VEREEN        CLAUDE W. JR. V   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
RICHARDSON   HATTIE T. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   VICK          WYNESTA V GAF &   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
RICHMOND     ANDRE S. SR. V    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   VIVERETTE     LJ                MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
RILEY        ERNEST ONEAL V    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WAIRE         LINDA D. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
RILEY        JAMES E. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WALKER        DEWITT V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
ROBERTSON    E                 MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR                   WALLEY        JOHN H. V GAF &   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
ROBINSON     ADA P             MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WARD          SHIRLEY FAY V G   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
ROBINSON     ALMA L            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WARE          EVELYN I. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
ROBINSON     DIANNE P          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WARREN        GILBERT B. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
ROBINSON     JOANN P           MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WARREN        REGINALD B. SR.   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
ROBINSON     JUANITA L         MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WASHINGTON    GRACIE E. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
RODGERS      CORA L. V GAF &   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WATKINS       JOHNNIE L         MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
ROGERS       RUEBEN            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WATKINS       STEPHEN A. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
ROS          DOUGLAS W         MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WATSON        ERMATINE V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
ROSS         ROSA LEE V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WATTS         LARRY D           MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
ROUSE        LUTHER            MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR                   WATTS         SYLVESTER V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
RUDOLPH      JOE               MS      92-5340(2)      WILSON, WILLIAM ROBERTS, JR                   WATTS         WILLIE L          MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR
RUDOLPH      NEALIE            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WATTS         WILLIE L          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
RUSH         HENRY J           MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WEBB          MARY TUCKER V G   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
RUSSELL      LUTHER G. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WELLS         EDDIE L           MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
SAGERS       JACK D            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WELLS         MARVA G. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
SALTER       ARNETTA           MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WELLS         WILLIE M          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
SCOTT        PEARL R. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WESLEY        CHARLES F. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
SCOTT        VIVIAN            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WEST          SAVANNAH J. V G   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
SEATON       EVERETT L. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WHEELER       ELLEN M. V GAF    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
SEWER        LC                MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WHITE         JOYCE ANNETTE V   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
SHELTON      ROBERT S          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WHITE         STEPHEN L         MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
SHEPARD      LOUIS             MS      89-5272(1)      WILSON, WILLIAM ROBERTS, JR                   WHITTINGTON   CORA M. V GAF &   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
SHUTZ        ALBERT V GAF &    MS      89-5328(3)      WILSON, WILLIAM ROBERTS, JR                   WHITTINGTON   MARSHALL H. V G   MS      89-5328(3)      WILSON, WILLIAM ROBERTS, JR
SIBLEY       CHARLES E. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WILEY         ERNEST M. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
SIMMONS      JOHN P            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WILEY         MANUEL V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
SINCLAIR     FRANCES V GAF &   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WILKERSON     JAMES             MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
SLADE        JV                MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WILLARD       CAROLYN V GAF &   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
SMILEY       LILLIE M. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WILLIAMS      ABE L. V GAF &    MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
SMITH        ANNER             MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WILLIAMS      ARTHUR J          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
SMITH        AROLLA V GAF &    MS      89-5328(3)      WILSON, WILLIAM ROBERTS, JR                   WILLIAMS      BERNARD           MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
SMITH        JOHN              MS      89-5271(3)      WILSON, WILLIAM ROBERTS, JR                   WILLIAMS      CAROLYN           MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
SMITH        JOHN D            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WILLIAMS      CHRISTINE V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
SMITH        PAULINE           MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WILLIAMS      EUGENE            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
SMITH        VONCILE J. V GA   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WILLIAMS      FREDDIE L         MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
SMITH        WILLIE E          MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WILLIAMS      JAMES E           MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
SPENCER      MARY E            MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WILLIAMS      LINEATHA S. V G   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR
STAFFORD     YVONNE M. V GAF   MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR                   WILLIAMS      PERCY L           MS      92-5128(3)      WILSON, WILLIAM ROBERTS, JR

                                                                                                                                                               Appendix A - 596
                                           Case 17-03105              Doc 164            Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                         Document Page 615 of 624
Claimant       Claimant          State                                                                   Claimant      Claimant          State
Last Name      First Name        Filed   Docket Number     Primary Plaintiff Counsel                     Last Name     First Name        Filed   Docket Number     Primary Plaintiff Counsel
WILLIAMS       ROY               MS      92-5128(3)        WILSON, WILLIAM ROBERTS, JR                   RIVERA        MARCELINO T       PR      KDP99-2199(806)   WOODS & WOODS
WILLIAMS       TERRY LESLIE V    MS      92-5128(3)        WILSON, WILLIAM ROBERTS, JR                   RIVERA        RENE C            PR      KDP99-2199(806)   WOODS & WOODS
WILLIAMS       THOMAS E          MS      92-5128(3)        WILSON, WILLIAM ROBERTS, JR                   RODRIGUEZ     CARLOS S          PR      KDP99-2199(806)   WOODS & WOODS
WILLIAMS       WILLIE            MS      92-5128(3)        WILSON, WILLIAM ROBERTS, JR                   RODRIGUEZ     DOMINGO C         PR      KDP99-2199(806)   WOODS & WOODS
WILLIAMS       ZENORIA M. V GA   MS      92-5128(3)        WILSON, WILLIAM ROBERTS, JR                   RODRIGUEZ     HECTOR C          PR      KDP99-2199(806)   WOODS & WOODS
WILLIS         SHARON ELAINE V   MS      92-5128(3)        WILSON, WILLIAM ROBERTS, JR                   RODRIGUEZ     JOSE T            PR      KDP99-2199(806)   WOODS & WOODS
WILSON         PEGGY J. V GAF    MS      92-5128(3)        WILSON, WILLIAM ROBERTS, JR                   RODRIGUEZ     MIGUEL V          PR      KDP99-2199(806)   WOODS & WOODS
WINBORN        WOODY N. V GAF    MS      89-5328(3)        WILSON, WILLIAM ROBERTS, JR                   RODRIGUEZ     PEDRO G           PR      KDP99-2199(806)   WOODS & WOODS
WIXON          IA                MS      92-5128(3)        WILSON, WILLIAM ROBERTS, JR                   RODRIGUEZ     RAFAEL C          PR      KDP99-2199(806)   WOODS & WOODS
WOLCOTT        MACK              MS      CI-95-0705-AS     WILSON, WILLIAM ROBERTS, JR                   ROMAN         EPIFANIO C        PR      KDP99-2199(806)   WOODS & WOODS
WOODARD        NORRIS            MS      89-5272(1)        WILSON, WILLIAM ROBERTS, JR                   RUIZ          HECTOR T          PR      KDP99-2199(806)   WOODS & WOODS
WOODSON        LORETTA HORNE V   MS      92-5128(3)        WILSON, WILLIAM ROBERTS, JR                   RUIZ          NEL M             PR      KDP99-2199(806)   WOODS & WOODS
WORLDS         THERESA V METRO   MS      92-5340(2)        WILSON, WILLIAM ROBERTS, JR                   SANCHEZ       ISRAEL U          PR      KDP99-2199(806)   WOODS & WOODS
WRIGHT         BOBBY L. V GAF    MS      92-5128(3)        WILSON, WILLIAM ROBERTS, JR                   SANCHEZ       JULIO O           PR      KDP99-2199(806)   WOODS & WOODS
WRIGHT         WALTER L          MS      92-5128(3)        WILSON, WILLIAM ROBERTS, JR                   SANTIAGO      ALEJANDRO V       PR      KDP99-2199(806)   WOODS & WOODS
YOUNG          CALLIE MAE V GA   MS      92-5128(3)        WILSON, WILLIAM ROBERTS, JR                   SANTIAGO      EFREN A           PR      KDP99-2199(806)   WOODS & WOODS
YOUNG          CHARLIE           MS      92-5128(3)        WILSON, WILLIAM ROBERTS, JR                   SANTIAGO      JESUS A           PR      KDP99-2199(806)   WOODS & WOODS
YOUNG          DAVID RHEA V GA   MS      92-5128(3)        WILSON, WILLIAM ROBERTS, JR                   SANTOS        JOSE P            PR      KDP99-2199(806)   WOODS & WOODS
ALICEA         EFRAIN M          PR      KDP99-2199(806)   WOODS & WOODS                                 SANTOS        MIGUEL M          PR      KDP99-2199(806)   WOODS & WOODS
ALTRUZ         JOSE O            PR      KDP99-2199(806)   WOODS & WOODS                                 SEGARRA       SERGIO M          PR      KDP99-2199(806)   WOODS & WOODS
AMOROS         HUMBERTO R        PR      KDP99-2199(806)   WOODS & WOODS                                 SEPULVEDA     NELSON O          PR      KDP99-2199(806)   WOODS & WOODS
BRENES         MIGUEL V          PR      KDP99-2199(806)   WOODS & WOODS                                 TORO          ANGEL V           PR      KDP99-2199(806)   WOODS & WOODS
CALES          RENATO R          PR      KDP99-2199(806)   WOODS & WOODS                                 TORRES        CARMELO S         PR      KDP99-2199(806)   WOODS & WOODS
CALIZ          JUAN C            PR      KDP99-2199(806)   WOODS & WOODS                                 VAZQUEZ       JAIME R           PR      KDP99-2199(806)   WOODS & WOODS
CAMPOS         JEREMIAS N        PR      KDP99-2199(806)   WOODS & WOODS                                 VEGA          SAMUEL C          PR      KDP99-2199(806)   WOODS & WOODS
CARABALLO      DIEGO M           PR      KDP99-2199(806)   WOODS & WOODS                                 VELAZQUEZ     ELSON             PR      KDP99-2199(806)   WOODS & WOODS
CARABALLO      HUMBERTO O        PR      KDP99-2199(806)   WOODS & WOODS                                 VELAZQUEZ     GUILLERMO D       PR      KDP99-2199(806)   WOODS & WOODS
CASIANO        ILDEFONSO I       PR      KDP99-2199(806)   WOODS & WOODS                                 VELEZ         RAUL V            PR      KDP99-2199(806)   WOODS & WOODS
COLON          DAVID R           PR      KDP99-2199(806)   WOODS & WOODS                                 VELEZ         VICENTE F         PR      KDP99-2199(806)   WOODS & WOODS
COLON          LUIS T            PR      KDP99-2199(806)   WOODS & WOODS                                 ARDIZZONE     JOSEPH A          VA      2:96CV143         WRIGHT, ROBINSON, MCCAMMON, OSTHIMER & TATUM
CRUZ           GUILLERMO Q       PR      KDP99-2199(806)   WOODS & WOODS                                 BOOKOUT       JAMES             IL      16L167            WYLDER CORWIN KELLY LLP
DOMINICCI      JOSE S            PR      KDP99-2199(806)   WOODS & WOODS                                 BOWRON        DENIS             IL      16L138            WYLDER CORWIN KELLY LLP
ECHEVARRIA     SANTOS            PR      KDP99-2199(806)   WOODS & WOODS                                 FRENCH        CHARLES           IL      17L67             WYLDER CORWIN KELLY LLP
FIGUEROA       ERICK S           PR      KDP99-2199(806)   WOODS & WOODS                                 GRANATO       MARK              IL      16L58             WYLDER CORWIN KELLY LLP
FORNES         JOSE O            PR      KDP99-2199(806)   WOODS & WOODS                                 GUSTAVSON     DENNIS            IL      17L85             WYLDER CORWIN KELLY LLP
GARCIA         HECTOR P          PR      KDP99-2199(806)   WOODS & WOODS                                 HARDESTY      WAYNE             IL      16L24             WYLDER CORWIN KELLY LLP
GARCIA         MANUEL S          PR      KDP99-2199(806)   WOODS & WOODS                                 HARDING       LAWRENCE          IL      17L37             WYLDER CORWIN KELLY LLP
GARCIA         TOMAS S           PR      KDP99-2199(806)   WOODS & WOODS                                 HIESTAND      HERBERT           IL      16L25             WYLDER CORWIN KELLY LLP
GELPI          MANUEL G          PR      KDP99-2199(806)   WOODS & WOODS                                 HOLLAND       HAROLD            IL      15L175            WYLDER CORWIN KELLY LLP
GONZALEZ       LUIS              PR      KDP99-2199(806)   WOODS & WOODS                                 KREUGER       GEOFFREY          IL      17L88             WYLDER CORWIN KELLY LLP
GONZALEZ       RAMON T           PR      KDP99-2199(806)   WOODS & WOODS                                 LAFEVER       STEVEN            IL      15L32             WYLDER CORWIN KELLY LLP
HERNANDEZ      JUAN R            PR      KDP99-2199(806)   WOODS & WOODS                                 LEHR          ANNA              IL      17L56             WYLDER CORWIN KELLY LLP
HERNANDEZ      LEONARDO R        PR      KDP99-2199(806)   WOODS & WOODS                                 LEWIS         GEORGE            IL      17L77             WYLDER CORWIN KELLY LLP
JIMENEZ        EDILBERTO M       PR      KDP99-2199(806)   WOODS & WOODS                                 PRITCHARD     MIKE              IL      17L68             WYLDER CORWIN KELLY LLP
LATORRE        HECTOR C          PR      KDP99-2199(806)   WOODS & WOODS                                 RICE          RICHARD           IL      17L45             WYLDER CORWIN KELLY LLP
LEON           JAIME R           PR      KDP99-2199(806)   WOODS & WOODS                                 ROBERTS       ROBIN             IL      16L132            WYLDER CORWIN KELLY LLP
LOZADO         ANGEL A           PR      KDP99-2199(806)   WOODS & WOODS                                 ROGERS        JOAN              IL      17L86             WYLDER CORWIN KELLY LLP
LUCIANO        WILLIAM T         PR      KDP99-2199(806)   WOODS & WOODS                                 SANDERS       ED                IL      17L57             WYLDER CORWIN KELLY LLP
LUGO           EFRAIN I          PR      KDP99-2199(806)   WOODS & WOODS                                 SCHROEDER     MELVIN            IL      16L168            WYLDER CORWIN KELLY LLP
MALDONADO      HUMBERTO R        PR      KDP99-2199(806)   WOODS & WOODS                                 SHANAHAN      MIKE              IL      17L77             WYLDER CORWIN KELLY LLP
MALDONADO      ISMAEL F          PR      KDP99-2199(806)   WOODS & WOODS                                 SHEPHERD      WESLEY            IL      15L123            WYLDER CORWIN KELLY LLP
MARTINEZ       VENTURA G         PR      KDP99-2199(806)   WOODS & WOODS                                 SQUIRES       WILLIAM           IL      16L19             WYLDER CORWIN KELLY LLP
MARTINEZ       WILLIAM K         PR      KDP99-2199(806)   WOODS & WOODS                                 THEOBALD      WERNER            IL      15L66             WYLDER CORWIN KELLY LLP
MEDINA         JUAN L            PR      KDP99-2199(806)   WOODS & WOODS                                 THOMAS        ROBERT            IL      16L58             WYLDER CORWIN KELLY LLP
MELENDEZ       JOSE C            PR      KDP99-2199(806)   WOODS & WOODS                                 WHITTED       BENJAMIN          IL      17L93             WYLDER CORWIN KELLY LLP
MERCADO        ANSELMO S         PR      KDP99-2199(806)   WOODS & WOODS                                 ADAMSKY       JOHN              NJ      L-17106-89        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &
MERCADO        JESUS A           PR      KDP99-2199(806)   WOODS & WOODS                                 ALLEGRO       JOSEPH            NJ      L-00151-95        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &
MOLINARI       JESUS E           PR      KDP99-2199(806)   WOODS & WOODS                                 AQUINO        MIGUEL            NJ      L821304AS         WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &
MORALES        ANGEL A           PR      KDP99-2199(806)   WOODS & WOODS                                 ARIENTA       STEPHEN           NJ      L-15351-90        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &
MORALES        RADAMES M         PR      KDP99-2199(806)   WOODS & WOODS                                 BIFANO        DANIEL            NJ      L816604AS         WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &
NAZARIO        LUIS M            PR      KDP99-2199(806)   WOODS & WOODS                                 BOUKNIGHT     ELIJAH            NJ      L-1182-02 AS      WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &
NAZARIO        ROBERTO B         PR      KDP99-2199(806)   WOODS & WOODS                                 BREWER        JOHN              NJ      L05544-91         WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &
ORTIZ          MANUEL S          PR      KDP99-2199(806)   WOODS & WOODS                                 BROWN         ALBERT            NJ      L208005AS         WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &
PACHECO        JOSE B            PR      KDP99-2199(806)   WOODS & WOODS                                 BUBENHEIMER   ADAM              NJ      L-4786-90         WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &
PADILLA        RUBEN O           PR      KDP99-2199(806)   WOODS & WOODS                                 BUCCI         DANIEL            NJ      L-10792-94        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &
PEREZ          JOSE G            PR      KDP99-2199(806)   WOODS & WOODS                                 CALL          ARCHIE            NJ      MIDL850005AS      WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &
PEREZ          RAFAEL O          PR      KDP99-2199(806)   WOODS & WOODS                                 CAMMISO       ANTHONY           NJ      MIDL00570205AS    WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &
PEREZ          RODRIGO R         PR      KDP99-2199(806)   WOODS & WOODS                                 CASAGRANDE    GUIDO             NJ      L-4904-93         WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &
PIERANTONI     LUIS A            PR      KDP99-2199(806)   WOODS & WOODS                                 CHAPLIN       JOHN & JANICE V   NJ      MID-L-13158-91    WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &
PORTOCARRERO   MIGUEL R          PR      KDP99-2199(806)   WOODS & WOODS                                 CHILES        ELIJAH            NJ      L670804AS         WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &
QUINONES       WILBERT M         PR      KDP99-2199(806)   WOODS & WOODS                                 CHIOVAROU     JOSEPH            NJ      L-9984-90         WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &
RAMOS          ANTONIO H         PR      KDP99-2199(806)   WOODS & WOODS                                 CIANCIA       RICHARD           NJ      MIDL273609AS      WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &
RAMOS          JOSE Z            PR      KDP99-2199(806)   WOODS & WOODS                                 CIMMINO       MARIO             NJ      L-8700-93         WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &
RIVERA         CARLOS G          PR      KDP99-2199(806)   WOODS & WOODS                                 CONISH        JAMES             NJ      L-9526-94         WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &
RIVERA         IVAN T            PR      KDP99-2199(806)   WOODS & WOODS                                 CRAPPS        GREGORY           NJ      L-8283-02 AS      WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &
RIVERA         LUIS V            PR      KDP99-2199(806)   WOODS & WOODS                                 DEJESUS       RAUL              NJ      L817804AS         WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &

                                                                                                                                                                     Appendix A - 597
                                           Case 17-03105            Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42                    Desc Main
                                                                                      Document Page 616 of 624
Claimant       Claimant          State                                                                 Claimant     Claimant          State
Last Name      First Name        Filed   Docket Number    Primary Plaintiff Counsel                    Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel
DIMEGLIO       ANGELO            NJ      L-03946-92       WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   ZALIWSKI     PIROTR V ANCHOR   NJ      L-2731-90       WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &
DOMANSKI       ANDREW            NJ      L529504AS        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   ZBORAY       MICHAEL           NJ      L-959895        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &
ESOLA          FRANK             NJ      L-2910-95        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   ACOSTA       ALFREDO M. V GA   MS      88-5423(3)      YOUNG LAW FIRM, PC
ESTOCK         JOHN              NJ      L-15357-90       WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   ATCHLEY      DELMER V GAF &    MS      88-5423(3)      YOUNG LAW FIRM, PC
ESTOCK         STEVEN            NJ      L-15356-90       WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   BANKS        THOMAS R          MS      88-5422/5088    YOUNG LAW FIRM, PC
EWTUSHEK       PETER             NJ      L-7743-01AS      WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   BEESON       BILL              MS      97-0081         YOUNG LAW FIRM, PC
FAGYAL         MICHAEL           NJ      L-7762-01AS      WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   BLAND        LEON              MS      CI-98-0016-AS   YOUNG LAW FIRM, PC
FRAZIER        RUDOLPH           NJ      L-01148-92       WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   BRADLEY      CLEVEN            MS      88-5423(3)      YOUNG LAW FIRM, PC
GAGLIANO       CHARLES           NJ      MIDL887707AS     WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   BRADY        CORNELIUS S       MS      CI-98-0017-AS   YOUNG LAW FIRM, PC
GANGI          ANTHONY           NJ      MIDL883607AS     WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   BREWER       ETHRIDGE          MS      88-5422/5088    YOUNG LAW FIRM, PC
GARNER         JAMES             NJ      L-06819-92       WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   BURNISTON    MILDRED C         MS      CI-95-0454-AS   YOUNG LAW FIRM, PC
GELATO         PATRICK V AC&S    NJ      L-11534-93       WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   CAGLE        HOMER G. SR V G   MS      88-5423(3)      YOUNG LAW FIRM, PC
GIBSON         CHARLES           NJ      L428604          WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   CALE         MORRIS GLEN V A   MS      88-5422/5088    YOUNG LAW FIRM, PC
GORDON         JERRY             NJ      L-9972-90        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   CALHOUN      CHARLES E. JR V   MS      88-5422/5088    YOUNG LAW FIRM, PC
GRAZIANO       JOSEPH            NJ      L888704AS        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   CANFIELD     FRANK             MS      88-5423(3)      YOUNG LAW FIRM, PC
GREGORY        JAMES             NJ      L428804          WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   CATCHOT      LLOYD             MS      CI-98-0002-AS   YOUNG LAW FIRM, PC
GROBE          FRANK             NJ      L-2290-02 AS     WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   CLARK        LEONARD           MS      88-5422/5088    YOUNG LAW FIRM, PC
HAJDU-NEMETH   MIKLOS            NJ      L-15347-90       WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   CLARK        ROBERT R          MS      88-5423(3)      YOUNG LAW FIRM, PC
HARRIS         HENRY             NJ      L-7561-92        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   CLAUSELL     LESLIE SR V GAF   MS      88-5423(3)      YOUNG LAW FIRM, PC
HARROP         BERTRAM           NJ      L-13168-91       WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   CLAY         CHRIS             MS      97-0081         YOUNG LAW FIRM, PC
HARTNETT       JAMES             NJ      L692204AS        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   COBB         JACKIE D          MS      88-5423(3)      YOUNG LAW FIRM, PC
HIGGINS        THOMAS            NJ      L-10966-93       WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   COOPER       HARMON V ARMSTR   MS      88-5422/5088    YOUNG LAW FIRM, PC
HOLLOWAY       ELIJAH            NJ      L217104AS        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   CUEVAS       FA                MS      88-5422/5088    YOUNG LAW FIRM, PC
HORNYAK        JOHN              NJ      L-61-98          WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   DEVORE       JOHN E            MS      CI-98-0018-AS   YOUNG LAW FIRM, PC
JENSEN         WILLIAM & DIANE   NJ      L-9743 92        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   DOTY         AMOS V ARMSTRON   MS      88-5422/5088    YOUNG LAW FIRM, PC
JONES          WILLIS            NJ      L-12823-95       WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   DUCK         VAN SR V ARMSTR   MS      88-5422/5088    YOUNG LAW FIRM, PC
KARAMUS        EDWARD & IRENE    NJ      L-12545-90       WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   EMMONS       GILLUS            MS      88-5423(3)      YOUNG LAW FIRM, PC
KATZARA        MICHAEL           NJ      MIDL604906AS     WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   FISHER       BERTICE D. V AR   MS      89-5121(3)      YOUNG LAW FIRM, PC
KERNER         CHARLES W         NJ      L-1837-94        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   FORD         ARTHUR M          MS      88-5422/5088    YOUNG LAW FIRM, PC
KESINGER       ROBERT F          NJ      MIDL469906AS     WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   FOSTER       LARRY K           MS      CI-98-0019-AS   YOUNG LAW FIRM, PC
KIYAK          THEODORE          NJ      L-11901-97       WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   FULTON       PRENTISS E        MS      88-5423(3)      YOUNG LAW FIRM, PC
KOLLIEN        BILL V ARMSTRON   NJ      L-11093-90       WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   GLOVER       ORVILLE V GAF &   MS      88-5423(3)      YOUNG LAW FIRM, PC
KOVACS         PAUL              NJ      MIDL409606AS     WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   GREEN        DAVID W           MS      97-0081         YOUNG LAW FIRM, PC
KRZYZKOWSKI    STANLEY & ELIZA   NJ      L-7360-91        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   GREER        JIM               MS      90-5274(2)      YOUNG LAW FIRM, PC
LEE            JOSEPH            NJ      MIDL74806AS      WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   GRIFFIN      ROBERT L          MS      97-0081         YOUNG LAW FIRM, PC
MACCOLLUM      ARTHUR            NJ      L-15374-90       WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   GRISSON      WOODROW W. & TR   MS      88-5423(3)      YOUNG LAW FIRM, PC
MAJER          ANDREW            NJ      MIDL842407AS     WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   GUYNN        EDMOND            MS      CI-95-1304-AS   YOUNG LAW FIRM, PC
MARTIN         GRADY & MARY V    NJ      L-8351-90        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   HALE         WILLIE V ARMSTR   MS      88-5422/5088    YOUNG LAW FIRM, PC
MCGEE          JOHN              NJ      L5700-01AS       WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   HALL         WILL              MS      88-5422/5088    YOUNG LAW FIRM, PC
MCGRATH        JOSEPH            NJ      L-10088-92       WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   HANKINS      TOMMIE            MS      97-0081         YOUNG LAW FIRM, PC
MOLDER         GEORGE            NJ      L-12899-95       WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   HARRIS       HAZEL             MS      89-5088(3)      YOUNG LAW FIRM, PC
MOZOLIC        ALEX & HELEN V    NJ      L-2998-90        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   HAVARD       HARDY             MS      CI-98-0001-AS   YOUNG LAW FIRM, PC
MUSGROVE       EDWARD V AC&S &   NJ      L-7487-90        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   HAYES        MARCUS            MS      88-5423(3)      YOUNG LAW FIRM, PC
NAIMO          DOMINICK V AC&S   NJ      L-7349-92        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   HINTON       MALCOLM           MS      88-5423(3)      YOUNG LAW FIRM, PC
NELSON         RICHARD           NJ      L408005AS        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   HOPE         FRANK             MS      97-0083         YOUNG LAW FIRM, PC
OLSCVARY       ALBERT & ANN V    NJ      L-2731-90        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   HYDE         LOUIE M. V ARMS   MS      88-5422/5088    YOUNG LAW FIRM, PC
PEASE          WILLIAM           NJ      MIDL73706AS      WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   JAMES        LLOYD R           MS      CI-98-0020-AS   YOUNG LAW FIRM, PC
PENNINGTON     ROSS              NJ      MIDL00478905AS   WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   JARRELL      CJ                MS      88-5422/5088    YOUNG LAW FIRM, PC
PERRINE        PASQUALE          NJ      L-2380-94        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   JENKINS      BILLY             MS      CI-98-0021-AS   YOUNG LAW FIRM, PC
PREBOR         WALTER & KATHRY   NJ      L-9533-94        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   JOHNSON      ARCHIE            MS      97-0082         YOUNG LAW FIRM, PC
RACZ           JOHN R. & EVA V   NJ      L-5538-91        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   JOHNSON      JOHNNY            MS      91-5119(3)      YOUNG LAW FIRM, PC
REDHEAD        CLARENCE          NJ      L-7391-94        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   JOHNSON      JOHNNY N          MS      88-5423(3)      YOUNG LAW FIRM, PC
REED           QUENON            NJ      MIDL880506AS     WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   JOHNSON      LEON              MS      CI-98-0022-AS   YOUNG LAW FIRM, PC
RUPERT         GEORGE            NJ      L430504AS        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   JOHNSON      LOUIE D. V ARMS   MS      88-5422/5088    YOUNG LAW FIRM, PC
SAMUEL         CLIFFORD          NJ      L-1284594        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   JOHNSTON     MAXINE R. V GAF   MS      88-5423(3)      YOUNG LAW FIRM, PC
SANCHEZ        JOSE              NJ      L-9142-01 AS     WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   KNIGHT       ERNEST D          MS      97-0082         YOUNG LAW FIRM, PC
SCHMIDLAPP     FRANK             NJ      L-2815-94        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   LACY         BILLIE RUTH V A   MS      88-5422/5088    YOUNG LAW FIRM, PC
SCHMIDT        DENNIS            NJ      L-6186-91        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   LADNER       KENDELL           MS      CI-98-0023-AS   YOUNG LAW FIRM, PC
SMITH          JOHN H            NJ      L-9538-97        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   LANCASTER    ELMER L           MS      97-0082         YOUNG LAW FIRM, PC
SMITH          RUSSELL           NJ      L-06815-92       WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   LINTON       WILLIAM J. V GA   MS      88-5423(3)      YOUNG LAW FIRM, PC
STEPNOSKY      MARTIN            NJ      L-12261 94       WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   LOVITT       CHARLES E         MS      CI-98-0024-AS   YOUNG LAW FIRM, PC
STRICH         EDWARD V AC&S &   NJ      L-01144-92       WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   LOWERY       WILLIAM JACK V    MS      88-5422/5088    YOUNG LAW FIRM, PC
SZYBIST        JOHN W            NJ      L-7495-90        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   LUNDY        SLOCUM P          MS      CI-98-0025-AS   YOUNG LAW FIRM, PC
TOHILL         JAMES B           NJ      L902604AS        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   MALONE       ROBERT H. V GAF   MS      88-5423(3)      YOUNG LAW FIRM, PC
TOOKER         DONALD V AC&S &   NJ      L-06818-92       WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   MANNING      WOODROW           MS      88-5422/5088    YOUNG LAW FIRM, PC
VERNON         ROBERT V AC&S &   NJ      L-8693-93        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   MCCOLLUM     HOMER             MS      88-5423(3)      YOUNG LAW FIRM, PC
WATSON         AUGUST            NJ      L-3484-95        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   MCDONALD     CARLOS C          MS      88-5423(3)      YOUNG LAW FIRM, PC
WIATR          STANLEY & SOPHI   NJ      L-2998-90        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   MCELVOY      GEORGE            MS      97-0083         YOUNG LAW FIRM, PC
WILLIAMS       HENRY             NJ      L04884-9         WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   MCLAURIN     CURTIS V ARMSTR   MS      88-5422/5088    YOUNG LAW FIRM, PC
WILLIAMS       JAMES             NJ      L-12884-94       WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   MILES        WAYNE             MS      88-5423(3)      YOUNG LAW FIRM, PC
WISELY         DENNIS            NJ      L-12546-90       WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   MILLER       CLEO              MS      88-5422/5088    YOUNG LAW FIRM, PC
WOLFF          HELMUT & ELFRIE   NJ      L-2731-90        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   MONTGOMERY   BOBBY R. V ARMS   MS      91-5119(3)      YOUNG LAW FIRM, PC
WORRELL        CHARLES           NJ      L-11069-01 AS    WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   MOORE        JOHNNIE           MS      88-5422/5088    YOUNG LAW FIRM, PC
YUHAS          ROBERT            NJ      L299404AS        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   MOORE        ROBERT M          MS      89-5088(3)      YOUNG LAW FIRM, PC
ZABER          EUGENE            NJ      L-6186-91        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   MORRIS       HOWARD R. V GAF   MS      88-5423(3)      YOUNG LAW FIRM, PC
ZALENSKI       EDMUND & GEORGI   NJ      L-2731-90        WYSOKER, GLASSNER, WEINGARTNER, GONZALEZ &   MURPHY       KARL              MS      88-5423(3)      YOUNG LAW FIRM, PC

                                                                                                                                                                Appendix A - 598
                                          Case 17-03105           Doc 164           Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                    Document Page 617 of 624
Claimant      Claimant          State                                                               Claimant     Claimant     State
Last Name     First Name        Filed   Docket Number   Primary Plaintiff Counsel                   Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
NEAL          JOHN W            MS      97-0083         YOUNG LAW FIRM, PC                          DUCK         SAVANNAH C   LA      26617           YOUNG, DONNI E
NEELY         EUGENE G          MS      97-0081         YOUNG LAW FIRM, PC                          FLOWERS      ARTHUR       LA      26617           YOUNG, DONNI E
OATES         EUGENE R. V ARM   MS      91-5119(3)      YOUNG LAW FIRM, PC                          FOWLER       CLYDE        LA      97-5290         YOUNG, DONNI E
OGLES         CARL J. V GAF &   MS      88-5423(3)      YOUNG LAW FIRM, PC                          FRANKLIN     ALVIS K      LA      59739           YOUNG, DONNI E
PANTOJAS      PABLO GARCIA V    MS      88-5423(3)      YOUNG LAW FIRM, PC                          FRANKS       WILLIE G     LA      59739           YOUNG, DONNI E
PARKER        EDWIN G           MS      CI-98-0026-AS   YOUNG LAW FIRM, PC                          GARRETT      LARRY D      LA      59739           YOUNG, DONNI E
PRIBANIC      JOHN V ARMSTRON   MS      91-5119(3)      YOUNG LAW FIRM, PC                          GAULDEN      ROBERT L     LA      26617           YOUNG, DONNI E
RANKIN        ALBERT V ARMSTR   MS      88-5422/5088    YOUNG LAW FIRM, PC                          GILLEY       PALMER G     LA      59739           YOUNG, DONNI E
REGAN         JOE H             MS      97-0083         YOUNG LAW FIRM, PC                          GIST         JOHN T       LA      97-5290         YOUNG, DONNI E
RUSHING       BENNIE LEVELL V   MS      88-5422/5088    YOUNG LAW FIRM, PC                          GLADNEY      JAMES D      LA      59739           YOUNG, DONNI E
SANFORD       RAYMOND L. V AR   MS      91-5119(3)      YOUNG LAW FIRM, PC                          GORE         EARNEST H    LA      59739           YOUNG, DONNI E
SAPP          TED C             MS      CI-97-0018-AS   YOUNG LAW FIRM, PC                          HALBROOK     EDDIE N      LA      26617           YOUNG, DONNI E
SCARBOROUGH   OLIA BURGE V AR   MS      88-5422/5088    YOUNG LAW FIRM, PC                          HALBROOK     OTIS H       LA      26617           YOUNG, DONNI E
SHERMAN       ROBERT L          MS      97-0083         YOUNG LAW FIRM, PC                          HALL         CLIFTON      LA      97-5292         YOUNG, DONNI E
SHURDEN       WILLIS H. V ARM   MS      88-5422/5088    YOUNG LAW FIRM, PC                          HAND         LEONARD C    LA      97-5290         YOUNG, DONNI E
SMALL         EDMOND V GAF &    MS      88-5423(3)      YOUNG LAW FIRM, PC                          HARVEY       GEORGE R     LA      59739           YOUNG, DONNI E
SMITH         JOHN H            MS      97-0081         YOUNG LAW FIRM, PC                          HATTAWAY     DAN L        LA      26617           YOUNG, DONNI E
SNELSON       JOHN R. V GAF &   MS      88-5423(3)      YOUNG LAW FIRM, PC                          HATTAWAY     LYNN H       LA      26617           YOUNG, DONNI E
STAMPS        RUFUS L           MS      97-0081         YOUNG LAW FIRM, PC                          HAYE         JOHN E       LA      97-5292         YOUNG, DONNI E
STEVERSON     MARTIN & DOROTH   MS      88-5423(3)      YOUNG LAW FIRM, PC                          HEAROLD      JESSE        LA      97-5290         YOUNG, DONNI E
STONE         FELTON JOHN & L   MS      88-5423(3)      YOUNG LAW FIRM, PC                          HORTON       RAYMOND E    LA      59739           YOUNG, DONNI E
STRINGER      DANNIE L          MS      88-5422/5088    YOUNG LAW FIRM, PC                          HUDGINS      ROY W        LA      97-5290         YOUNG, DONNI E
TATUM         JAMES W           MS      88-5423(3)      YOUNG LAW FIRM, PC                          HUDNALL      JACK W       LA      59739           YOUNG, DONNI E
TAYLOR        WILLIAM J         MS      88-5423(3)      YOUNG LAW FIRM, PC                          HUDSON       ROBERT T     LA      98-4344         YOUNG, DONNI E
TERRY         GLEN V GAF & G-   MS      88-5423(3)      YOUNG LAW FIRM, PC                          JOHNS        BILLIE       LA      26617           YOUNG, DONNI E
THOMASON      FURZELL V GAF &   MS      88-5423(3)      YOUNG LAW FIRM, PC                          JOHNSON      HARVIE       LA      26617           YOUNG, DONNI E
TILLMAN       JOHN              MS      CI-98-0027-AS   YOUNG LAW FIRM, PC                          JORDAN       JULIA B      LA      26617           YOUNG, DONNI E
TINDLE        JAMES A. V ARMS   MS      88-5422/5088    YOUNG LAW FIRM, PC                          KETCHUM      CARL W       LA      59739           YOUNG, DONNI E
TURIDO        JOSE SANTOS V G   MS      88-5423(3)      YOUNG LAW FIRM, PC                          LASTER       WILLIAM F    LA      59739           YOUNG, DONNI E
WALKER        JOHN              MS      90-5274(2)      YOUNG LAW FIRM, PC                          LAURENDINE   CLARENCE E   LA      C 445839        YOUNG, DONNI E
WARREN        WESLEY F          MS      CI-98-0003-AS   YOUNG LAW FIRM, PC                          LAWRENCE     RICHARD      LA      97-5290         YOUNG, DONNI E
WATSON        MELTON V GAF &    MS      88-5423(3)      YOUNG LAW FIRM, PC                          LENARD       MILTON H     LA      97-5290         YOUNG, DONNI E
WELLS         HORACE V OWENS-   MS      89-5153(2)      YOUNG LAW FIRM, PC                          LEWTER       WILLIAM E    LA      26617           YOUNG, DONNI E
WESTBROOK     PERCY R. V ARMS   MS      88-5422/5088    YOUNG LAW FIRM, PC                          LILES        EARL K       LA      26617           YOUNG, DONNI E
WICHT         WILLIAM W         MS      CI-99-0014-AS   YOUNG LAW FIRM, PC                          LILES        TRACY M      LA      26617           YOUNG, DONNI E
WILBURN       POSEY             MS      97-0081         YOUNG LAW FIRM, PC                          MANLY        JERRY S      LA      97-5290         YOUNG, DONNI E
WILKES        WILLIE B. V ARM   MS      88-5420(2)      YOUNG LAW FIRM, PC                          MASHAW       SAMMY        LA      97-5292         YOUNG, DONNI E
WINSTON       FREDDIE LEE V A   MS      88-5422/5088    YOUNG LAW FIRM, PC                          MCCLURE      WILLIAM R    LA      59739           YOUNG, DONNI E
WOLCOTT       MACK              MS      CI-95-0705-AS   YOUNG LAW FIRM, PC                          MCCLURE      WILLIE H     LA      59739           YOUNG, DONNI E
WOODEARD      DAVID             MS      88-5422/5088    YOUNG LAW FIRM, PC                          MCEACHARN    DANIEL A     LA      97-5290         YOUNG, DONNI E
ALLEN         JR                LA      59739           YOUNG, DONNI E                              MCGRAW       DANIEL E     LA      97-5290         YOUNG, DONNI E
ALLEN         JACKIE            LA      59739           YOUNG, DONNI E                              MCKNIGHT     BILLY J      LA      97-5290         YOUNG, DONNI E
ANDERSON      CEOPHUS           LA      26617           YOUNG, DONNI E                              MELDER       JOHN A       LA      26617           YOUNG, DONNI E
ANDREWS       CHARLES           LA      59739           YOUNG, DONNI E                              MOORE        DOROTHY L    LA      59739           YOUNG, DONNI E
AULDS         EDWARD G          LA      97-5290         YOUNG, DONNI E                              MOORE        HUEY L       LA      97-5290         YOUNG, DONNI E
BAKER         SULLIVAN          LA      59739           YOUNG, DONNI E                              MOORE        LESTER J     LA      26617           YOUNG, DONNI E
BAMBURG       ROBERT A          LA      97-5290         YOUNG, DONNI E                              MORGAN       LUTHER C     LA      59739           YOUNG, DONNI E
BANDY         EPHRAM H          LA      59739           YOUNG, DONNI E                              MYERS        CARLTON      LA      97-5290         YOUNG, DONNI E
BARBER        HENRY             LA      445837          YOUNG, DONNI E                              NALE         ROY B        LA      97-5292         YOUNG, DONNI E
BARNETT       DAISY M           LA      97-5290         YOUNG, DONNI E                              NEWTON       ALBERT L     LA      59739           YOUNG, DONNI E
BARNETT       JAMES T           LA      59739           YOUNG, DONNI E                              NIPPER       LARRY L      LA      59739           YOUNG, DONNI E
BEAIRD        JAMES F           LA      59739           YOUNG, DONNI E                              PARDUE       DEWEY R      LA      26617           YOUNG, DONNI E
BEENE         UT                LA      59739           YOUNG, DONNI E                              PARKER       MIALES G     LA      97-5292         YOUNG, DONNI E
BENFORD       RODNEY            LA      97-5290         YOUNG, DONNI E                              PHILLIPS     LURLINE E    LA      97-5290         YOUNG, DONNI E
BERRY         EDGAR H           LA      97-5290         YOUNG, DONNI E                              PICKENS      WILLIE       LA      59739           YOUNG, DONNI E
BESHEA        CLEAVE C          LA      59739           YOUNG, DONNI E                              POE          THOMAS W     LA      97-5290         YOUNG, DONNI E
BETHANY       TERRY D           LA      59739           YOUNG, DONNI E                              POISSO       MYRTIS C     LA      26617           YOUNG, DONNI E
BLAND         CHARLES           LA      59739           YOUNG, DONNI E                              POSEY        JOHN W       LA      97-5290         YOUNG, DONNI E
BOSWELL       THOMAS V          LA      59739           YOUNG, DONNI E                              RAY          ROBERT D     LA      59739           YOUNG, DONNI E
BOX           FAYE B            LA      26617           YOUNG, DONNI E                              READ         JERRY L      LA      97-5290         YOUNG, DONNI E
BRADLEY       WH                LA      59739           YOUNG, DONNI E                              REEVES       EARNEST      LA      97-5290         YOUNG, DONNI E
BRISTER       DELMAS            LA      97-5290         YOUNG, DONNI E                              ROBINSON     ELMO W       LA      59739           YOUNG, DONNI E
BROWN         JIMMY O           LA      97-5290         YOUNG, DONNI E                              SCHIRO       FRANK P      LA      37967           YOUNG, DONNI E
BRUMLEY       DAVID M           LA      59739           YOUNG, DONNI E                              SIMPSON      DURWOOD      LA      97-5290         YOUNG, DONNI E
BURDEN        CHARLES V         LA      59739           YOUNG, DONNI E                              SMITH        JESSIE C     LA      97-5290         YOUNG, DONNI E
CAMPBELL      CLYDE H           LA      97-5290         YOUNG, DONNI E                              SMITH        WILLIAM O    LA      26617           YOUNG, DONNI E
COATES        AUCIE C           LA      97-5290         YOUNG, DONNI E                              SNEED        BOBBIE J     LA      26617           YOUNG, DONNI E
COCKERHAM     BOBBY             LA      26617           YOUNG, DONNI E                              SNEED        JIMMIE K     LA      26617           YOUNG, DONNI E
COOPER        VICTOR            LA      97-5290         YOUNG, DONNI E                              SPANGLER     CHARLES R    LA      26617           YOUNG, DONNI E
COVINGTON     RUPERT B          LA      59739           YOUNG, DONNI E                              TANNER       EVERETT      LA      97-5290         YOUNG, DONNI E
DAY           LEE R             LA      97-5292         YOUNG, DONNI E                              TAYLOR       REGINAL P    LA      59739           YOUNG, DONNI E
DEASON        CLEO              LA      97-5290         YOUNG, DONNI E                              THOMAS       EUGENE D     LA      26617           YOUNG, DONNI E
DIFFEY        MYRA              LA      97-5290         YOUNG, DONNI E                              THOMAS       JERRY W      LA      26617           YOUNG, DONNI E
DODD          CLAYTON           LA      97-5290         YOUNG, DONNI E                              THOMAS       THELDO       LA      97-5290         YOUNG, DONNI E
DODSON        NOEL W            LA      59739           YOUNG, DONNI E                              THOMPSON     DALE R       LA      59739           YOUNG, DONNI E
DRIVER        JAMES             LA      59739           YOUNG, DONNI E                              TIMMONS      PERRY F      LA      59739           YOUNG, DONNI E

                                                                                                                                                        Appendix A - 599
                                     Case 17-03105            Doc 164             Filed 07/29/19 Entered 07/29/19 08:14:42              Desc Main
                                                                                  Document Page 618 of 624
Claimant     Claimant      State                                                                  Claimant     Claimant     State
Last Name    First Name    Filed   Docket Number   Primary Plaintiff Counsel                      Last Name    First Name   Filed   Docket Number   Primary Plaintiff Counsel
TIMMONS      ROBERT E      LA      59739           YOUNG, DONNI E                                 HACKWORTH    RALPH L      OH      04PI370         YOUNG, REVERMAN & MAZZEI CO., L.P.A.
TROQUILLE    WILBUR R      LA      59739           YOUNG, DONNI E                                 HAMILTON     RONALD       OH      02 CV 00151     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
VALLERY      AMOS          LA      97-5290         YOUNG, DONNI E                                 HAMME        JAMES        OH      CC2002-0318     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
WADE         JOHNNIE       LA      97-5292         YOUNG, DONNI E                                 HARRISON     EDWARD       OH      02CVC-04-4331   YOUNG, REVERMAN & MAZZEI CO., L.P.A.
WAGONER      CP            LA      97-5290         YOUNG, DONNI E                                 HEIDEMAN     WILLIAM E.   OH      A9701748        YOUNG, REVERMAN & MAZZEI CO., L.P.A.
WALSWORTH    PATRICIA      LA      26617           YOUNG, DONNI E                                 HENDERSON    WILLIAM      OH      2002CV582       YOUNG, REVERMAN & MAZZEI CO., L.P.A.
WALSWORTH    SHELBY E      LA      26617           YOUNG, DONNI E                                 HIDEY        SAMUEL       OH      2001CV01831     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
WARNER       JOSEPH D      LA      97-5290         YOUNG, DONNI E                                 HORTON       ALFRED       OH      02 CV 1994      YOUNG, REVERMAN & MAZZEI CO., L.P.A.
WHITE        CLEVELAND W   LA      59739           YOUNG, DONNI E                                 HOWELL       CLARENCE     OH      02 CV 00150     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
WHITE        JESSIE E      LA      59739           YOUNG, DONNI E                                 HUSCROFT     CHARLES W    OH      01-CV-315       YOUNG, REVERMAN & MAZZEI CO., L.P.A.
WHITE        LAWRENCE      LA      97-5290         YOUNG, DONNI E                                 HYMES        ELDRIDGE     OH      02 CV 00151     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
WHITLOCK     ALLEN J       LA      97-5290         YOUNG, DONNI E                                 ITALIANO     DOMINIC      OH      01-CV-00853     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
WHITMAN      ALBERT B      LA      26617           YOUNG, DONNI E                                 JAMES        CHARLES      OH      02 CV 00151     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
WILLIAMS     JAMES C       LA      445835          YOUNG, DONNI E                                 JOHNSON      RALPH        OH      2001CV01831     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
WILLIAMS     JOHN R        LA      26617           YOUNG, DONNI E                                 JOHNSON      RUFUS        OH      02 CV 00150     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
WOMACK       JOANN         LA      26617           YOUNG, DONNI E                                 JONES        DAVID        OH      2001CV01831     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
WOOD         WALTER        LA      26617           YOUNG, DONNI E                                 JONES        JAMES T      OH      CV97 01 0596    YOUNG, REVERMAN & MAZZEI CO., L.P.A.
WOODCOCK     CHARLES O     LA      97-5290         YOUNG, DONNI E                                 KIMBLER      HENRY W      OH      04PI370         YOUNG, REVERMAN & MAZZEI CO., L.P.A.
ZEAGLER      LARRY L       LA      59739           YOUNG, DONNI E                                 KNEPPER      WAYNE        OH      2001CV01831     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
ACRI         SALVATORE     OH      02 CV 00151     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           KORUSCHAK    JOHN         OH      02 CV 00151     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
ADKINS       DAVID         OH      2001CV01831     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           LAB          PAUL         OH      2001CV01831     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
ADKINS       SHAREL E      OH      ADMIN           YOUNG, REVERMAN & MAZZEI CO., L.P.A.           LAMBERT      RANDY        OH      01PI-850        YOUNG, REVERMAN & MAZZEI CO., L.P.A.
ALFREY       PHILLIP       OH      01PI-850        YOUNG, REVERMAN & MAZZEI CO., L.P.A.           LAMBERT      RANDY        OH      04PI370         YOUNG, REVERMAN & MAZZEI CO., L.P.A.
ALFREY       PHILLIP       OH      04PI370         YOUNG, REVERMAN & MAZZEI CO., L.P.A.           LAZAR        JOHN         OH      02 CV 00151     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
ANDREVICH    JOSEPH        OH      02 CV 00150     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           LEACH        CHARLES      OH      01PI-850        YOUNG, REVERMAN & MAZZEI CO., L.P.A.
ARNOLD       ROBERT        OH      02CVC06-6416    YOUNG, REVERMAN & MAZZEI CO., L.P.A.           LEACH        CHARLES      OH      04PI370         YOUNG, REVERMAN & MAZZEI CO., L.P.A.
BAKER        PAUL          OH      2001CV01831     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           LOCKE        DONALD       OH      02 CV 00150     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
BANKSTON     WILLIAM       OH      02 CV 00150     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           MARR         JOHN         OH      01-CV-00853     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
BELL         OTHNIEL       OH      02 CV 00151     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           MATHEWS      ROBERT R     OH      02 CV 00150     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
BELLATTO     CARL          OH      01-CV-00853     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           MATNEY       GARY L       OH      04PI370         YOUNG, REVERMAN & MAZZEI CO., L.P.A.
BESTIC       FRANK         OH      02 CV 00150     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           MCCLAIN      EUGENE       OH      04PI370         YOUNG, REVERMAN & MAZZEI CO., L.P.A.
BIENKO       ALFRED        OH      02CV1188        YOUNG, REVERMAN & MAZZEI CO., L.P.A.           MCKEE        CHARLES      OH      01-CV-00853     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
BUTLER       JACK          OH      01PI-850        YOUNG, REVERMAN & MAZZEI CO., L.P.A.           MIKA         JOHN         OH      02CV2432        YOUNG, REVERMAN & MAZZEI CO., L.P.A.
BUTLER       JACK          OH      04PI370         YOUNG, REVERMAN & MAZZEI CO., L.P.A.           MILES        SHERMAN      OH      02 CV 00150     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
BYRD         WILLIAM       OH      02 CV 00150     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           MOREAU       DONALD       OH      2001CV01831     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
CARDER       EDWARD        OH      CC2002-0318     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           MORRIS       ROBERT       OH      02 CV 00151     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
CARTER       DANIEL        OH      02 CV 00150     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           MOYLER       ROBERT       OH      CV04541287      YOUNG, REVERMAN & MAZZEI CO., L.P.A.
CARTER       WILLIAM       OH      01PI-850        YOUNG, REVERMAN & MAZZEI CO., L.P.A.           MURRAY       JAMES        OH      02 CV 00150     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
CARTER       WILLIAM       OH      04PI370         YOUNG, REVERMAN & MAZZEI CO., L.P.A.           MURRAY       JOHN         OH      02-CV-101       YOUNG, REVERMAN & MAZZEI CO., L.P.A.
CENTOFANTI   SANTINO       OH      02 CV 00150     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           MUSOLINO     NICK         OH      01-CV-00853     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
CLEMENT      ROBERT        OH      01PI-850        YOUNG, REVERMAN & MAZZEI CO., L.P.A.           NOTTINGHAM   LAWRENCE     OH      02CV02062       YOUNG, REVERMAN & MAZZEI CO., L.P.A.
CLEMENT      ROBERT        OH      04PI370         YOUNG, REVERMAN & MAZZEI CO., L.P.A.           OPSITNIK     WILLIAM      OH      2005CV01865     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
COBURN       MANDERVILLE   OH      2001CV01831     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           OSBORN       GEORGE       OH      CV04518732      YOUNG, REVERMAN & MAZZEI CO., L.P.A.
COBURN       RALPH         OH      01PI-850        YOUNG, REVERMAN & MAZZEI CO., L.P.A.           PAIGE        WALLACE      OH      02 CV 00151     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
COBURN       RALPH         OH      04PI370         YOUNG, REVERMAN & MAZZEI CO., L.P.A.           PALMER       MICHAEL      OH      2001CV01831     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
COFFMAN      DONALD        OH      01PI-850        YOUNG, REVERMAN & MAZZEI CO., L.P.A.           PERRY        PAUL E       OH      01PI-850        YOUNG, REVERMAN & MAZZEI CO., L.P.A.
COFFMAN      DONALD        OH      04PI370         YOUNG, REVERMAN & MAZZEI CO., L.P.A.           PERRY        PAUL E       OH      04PI370         YOUNG, REVERMAN & MAZZEI CO., L.P.A.
DAILEY       DONALD        OH      02CV228         YOUNG, REVERMAN & MAZZEI CO., L.P.A.           PETROS       GEORGE       OH      01-CV-00853     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
DAMICO       MICHAEL       OH      01-CV-00853     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           PHILLIPS     EDWARD       OH      02 CV 00150     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
DAVIS        DARYL         OH      01PI-850        YOUNG, REVERMAN & MAZZEI CO., L.P.A.           PIRRUNG      RAYMOND      OH      02 CV 00150     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
DAVIS        DARYL         OH      04PI370         YOUNG, REVERMAN & MAZZEI CO., L.P.A.           POLAK        PETER        OH      02 CV 00151     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
DELEY        FRANK         OH      02 CV 00151     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           PONTUTI      WILLIAM      OH      02CV1188        YOUNG, REVERMAN & MAZZEI CO., L.P.A.
DELFINO      JOSEPH        OH      02CV1188        YOUNG, REVERMAN & MAZZEI CO., L.P.A.           POTINA       JAMES        OH      01-CV-00853     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
DEPERRO      JOHN          OH      01-CV-00853     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           PRUITT       LONZEL       OH      02 CV 00151     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
DERMOTTA     JOHN          OH      02CV228         YOUNG, REVERMAN & MAZZEI CO., L.P.A.           REICHERT     FRANK W      OH      02 CV 00150     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
DICKESS      CARL          OH      01PI-850        YOUNG, REVERMAN & MAZZEI CO., L.P.A.           REINTHALER   JOSEPH       OH      01CV00214       YOUNG, REVERMAN & MAZZEI CO., L.P.A.
DICKESS      CARL          OH      04PI370         YOUNG, REVERMAN & MAZZEI CO., L.P.A.           RICHEAL      WILLIS       OH      02 CV 00150     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
DIGIACOMO    JOSEPH        OH      01-CV-00853     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           ROCK         JOSEPH       OH      01-CV-00853     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
DONALDSON    JAMES         OH      01-CV-00853     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           ROSS         ELWOOD       OH      A3602934        YOUNG, REVERMAN & MAZZEI CO., L.P.A.
DZURNAK      ANDREW        OH      02 CV 00150     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           ROSS         NICK L       OH      2001CV01831     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
EACHES       HOWARD T      OH      04PI370         YOUNG, REVERMAN & MAZZEI CO., L.P.A.           SERRECCHIO   MICHAEL      OH      02 CV 02433     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
EASTON       PHILLIP       OH      01-CV-00853     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           SHAFFER      HENRY        OH      02 CV 00151     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
ESTEP        JEFERSON      OH      04PI370         YOUNG, REVERMAN & MAZZEI CO., L.P.A.           SHARY        JOSEPH       OH      01-CV-00853     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
FERGUSON     ALFRED D      OH      04PI371         YOUNG, REVERMAN & MAZZEI CO., L.P.A.           SIMPSON      GARY         OH      04PI370         YOUNG, REVERMAN & MAZZEI CO., L.P.A.
FERRANTI     JOHN          OH      02 CV 00150     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           SPEVAK       EDWARD       OH      02 CV 00150     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
FILLIEZ      THOMAS        OH      2001CV01831     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           SPIKER       ROBERT       OH      2000-04-1597    YOUNG, REVERMAN & MAZZEI CO., L.P.A.
FISHER       BILLY         OH      2001CV01831     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           SPRINGS      OSEY         OH      02 CV 00150     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
FRANK        HERMAN        OH      02 CV 00151     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           STAPLETON    JOHN         OH      01PI-850        YOUNG, REVERMAN & MAZZEI CO., L.P.A.
FURIN        ADAM          OH      02CV1188        YOUNG, REVERMAN & MAZZEI CO., L.P.A.           STAPLETON    JOHN         OH      04PI370         YOUNG, REVERMAN & MAZZEI CO., L.P.A.
FUSCO        GUY           OH      02 CV 00150     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           STAPLETON    PHILLIP      OH      01PI-850        YOUNG, REVERMAN & MAZZEI CO., L.P.A.
GARBRANDT    RUSSELL       OH      2001CV01831     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           STAPLETON    PHILLIP      OH      04PI370         YOUNG, REVERMAN & MAZZEI CO., L.P.A.
GATES        HARRY         OH      02 CV 00151     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           STATES       CHARLES      OH      01-CV-00853     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
GRACE        EDMUND        OH      2001CV01831     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           STEVENS      JAMES E      OH      04PI371         YOUNG, REVERMAN & MAZZEI CO., L.P.A.
GRAY         HARLEY        OH      2001CV01831     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           SUTPHIN      WILLIAM      OH      2001CV01831     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
GRIMM        ROBERT        OH      2001CV01831     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           THOMAS       ALBERT       OH      01-CV-00853     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
GRINSTEAD    TERRY         OH      02 CV 00150     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           TUCKER       PAUL         OH      2001CV01831     YOUNG, REVERMAN & MAZZEI CO., L.P.A.

                                                                                                                                                      Appendix A - 600
                                      Case 17-03105            Doc 164             Filed 07/29/19 Entered 07/29/19 08:14:42                   Desc Main
                                                                                   Document Page 619 of 624
Claimant       Claimant     State                                                                  Claimant     Claimant          State
Last Name      First Name   Filed   Docket Number   Primary Plaintiff Counsel                      Last Name    First Name        Filed   Docket Number   Primary Plaintiff Counsel
VINSON         RAYMOND      OH      01PI-850        YOUNG, REVERMAN & MAZZEI CO., L.P.A.           VIERK        RICHARD H         MI      01-120212       ZAMLER, MELLEN & SHIFFMAN
VINSON         RAYMOND      OH      04PI370         YOUNG, REVERMAN & MAZZEI CO., L.P.A.           WHITFORD     MELVIN            MI      03340648NP      ZAMLER, MELLEN & SHIFFMAN
VULETICH       GEORGE       OH      02 CV 00150     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           WILLIAMS     BENJAMIN          MI      01-118274NP     ZAMLER, MELLEN & SHIFFMAN
WALKUP         KENNY        OH      2001CV01831     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           BAUMAN       GORDON            NY      CIV-90-0428T    ZIFF, WEIERMILLER & HAYDEN
WALTERS        JAMES        OH      02 CV 00151     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           COXFORD      HENRY W           NY      CIV-90-04297    ZIFF, WEIERMILLER & HAYDEN
WEBER          EDWARD       OH      02 CV 00151     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           HELMICH      STANLEY           NY      UNKNOWN         ZIFF, WEIERMILLER & HAYDEN
WELCH          HARRY        OH      00PL249         YOUNG, REVERMAN & MAZZEI CO., L.P.A.           HOLLISTER    MARVIN            NY      UNKNOWN         ZIFF, WEIERMILLER & HAYDEN
WHITEHEAD      HOMER        OH      01PI-850        YOUNG, REVERMAN & MAZZEI CO., L.P.A.           LANG         JAMES             NY      UNKNOWN         ZIFF, WEIERMILLER & HAYDEN
WHITEHEAD      HOMER        OH      04PI370         YOUNG, REVERMAN & MAZZEI CO., L.P.A.           LINDBLAD     JAMES E. V AMCH   NY      CIV-90-0432T    ZIFF, WEIERMILLER & HAYDEN
WHITLOW        HENRY D      OH      02CV1189        YOUNG, REVERMAN & MAZZEI CO., L.P.A.           MOSS         PAUL              NY      UNKNOWN         ZIFF, WEIERMILLER & HAYDEN
WIELBRUDA      LEON         OH      01-CV-00853     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           ROMANOWSKI   STANLEY           NY      UNKNOWN         ZIFF, WEIERMILLER & HAYDEN
WILLIAMS       CLARENCE     OH      02 CV 00150     YOUNG, REVERMAN & MAZZEI CO., L.P.A.           TATEOSIAN    SARKISS           NY      UNKNOWN         ZIFF, WEIERMILLER & HAYDEN
WILSON         LESLIE       OH      04PI370         YOUNG, REVERMAN & MAZZEI CO., L.P.A.
WUCHNIC        RONALD       OH      02 CV 00150     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
YANNITTI       DONALD       OH      01-CV-00853     YOUNG, REVERMAN & MAZZEI CO., L.P.A.
AKERS          LINDA        MI      01-120266       ZAMLER, MELLEN & SHIFFMAN
ALLEN          BILLY        MI      01-120106       ZAMLER, MELLEN & SHIFFMAN
ATHERTON       DAVID L      MI      01-118266 NP    ZAMLER, MELLEN & SHIFFMAN
BALGER         JOHN         MI      01-121331       ZAMLER, MELLEN & SHIFFMAN
BARBOSA        JOHN         MI      01-135741 NP    ZAMLER, MELLEN & SHIFFMAN
BARNEY         JUANITA      MI      01-135740 NP    ZAMLER, MELLEN & SHIFFMAN
BEARD          CHARLES      MI      02-213647 NP    ZAMLER, MELLEN & SHIFFMAN
BEDO           THOMAS J     MI      01-120279NP     ZAMLER, MELLEN & SHIFFMAN
BEEMS          JAMES E      MI      01-119459 NP    ZAMLER, MELLEN & SHIFFMAN
BEGLEY         CHERYL V     MI      01-120665NP     ZAMLER, MELLEN & SHIFFMAN
BIAS           LEROY        MI      12007205NP      ZAMLER, MELLEN & SHIFFMAN
BISHOP         ARTHUR       MI      01-122135NP     ZAMLER, MELLEN & SHIFFMAN
BLACK          TIMOTHY      MI      01-119461NP     ZAMLER, MELLEN & SHIFFMAN
BLACKSTON      DONALD M     MI      01-118276NP     ZAMLER, MELLEN & SHIFFMAN
BLANCO         DAVID        MI      02-206809 NP    ZAMLER, MELLEN & SHIFFMAN
BRYANT         ALVIN        MI      01-137746 NP    ZAMLER, MELLEN & SHIFFMAN
BURKE          GENE         MI      01-137819 NP    ZAMLER, MELLEN & SHIFFMAN
BURKS          GLENN        MI      01-118281 NP    ZAMLER, MELLEN & SHIFFMAN
CAMPBELL       LOUIS        MI      01-119452 NP    ZAMLER, MELLEN & SHIFFMAN
CARR           HAROLD       MI      03321058NP      ZAMLER, MELLEN & SHIFFMAN
COLE           RICHARD      MI      12009361NP      ZAMLER, MELLEN & SHIFFMAN
ENGEL          HARRY D      MI      13003605NP      ZAMLER, MELLEN & SHIFFMAN
FREESE         JAMES        MI      13006148NP      ZAMLER, MELLEN & SHIFFMAN
GOSSELIN       HARVEY       MI      01-104372-NP    ZAMLER, MELLEN & SHIFFMAN
GRAY           LEMUEL       MI      01-116558NP     ZAMLER, MELLEN & SHIFFMAN
HOGGARD        DAVID        MI      96-611367 NP    ZAMLER, MELLEN & SHIFFMAN
HUCKINS        LAURENCE     MI      12016563NP      ZAMLER, MELLEN & SHIFFMAN
JANKOWSKI      FRANK        MI      96-608995 NP    ZAMLER, MELLEN & SHIFFMAN
JOHNSON        DOYLE        MI      01-113773NP     ZAMLER, MELLEN & SHIFFMAN
JOHNSON        PERCY D      MI      11007822NP      ZAMLER, MELLEN & SHIFFMAN
KEENAN         EDWARD J     MI      13006353NP      ZAMLER, MELLEN & SHIFFMAN
KERSZYKOWSKI   PETER        MI      01-116310-NP    ZAMLER, MELLEN & SHIFFMAN
KLINEBRIEL     GEORGE       MI      01-119472 NP    ZAMLER, MELLEN & SHIFFMAN
KRINKIE        SAMUEL       MI      01-115969NP     ZAMLER, MELLEN & SHIFFMAN
KROHN          TERRY        MI      96-5066-NP      ZAMLER, MELLEN & SHIFFMAN
KUKLINSKI      FRANK        MI      01-119470       ZAMLER, MELLEN & SHIFFMAN
LANGTON        DONALD       MI      95-3412-NP      ZAMLER, MELLEN & SHIFFMAN
LARGO          FRED         MI      01-120206-NP    ZAMLER, MELLEN & SHIFFMAN
LIEB           JOHN         MI      01-118452NP     ZAMLER, MELLEN & SHIFFMAN
MARSHALL       STANLEY      MI      95-3416-NP      ZAMLER, MELLEN & SHIFFMAN
MARTIN         REMUS        MI      01-116068NP     ZAMLER, MELLEN & SHIFFMAN
MARTINEZ       REYNALDO     MI      01-115918       ZAMLER, MELLEN & SHIFFMAN
MAYBERRY       JAMES        MI      01-116567NP     ZAMLER, MELLEN & SHIFFMAN
MIHALFY        MARK W       MI      01-118283NP     ZAMLER, MELLEN & SHIFFMAN
MILLER         MICHAEL      MI      01-118414NP     ZAMLER, MELLEN & SHIFFMAN
MIZAK          JOHN         MI      01-114151NP     ZAMLER, MELLEN & SHIFFMAN
OLSON          CHARLES      MI      02-225538-NP    ZAMLER, MELLEN & SHIFFMAN
OLSON          PHILLIP C    MI      10005157NP      ZAMLER, MELLEN & SHIFFMAN
PETERSON       JACK R       MI      12002272NP      ZAMLER, MELLEN & SHIFFMAN
POPE           KENNETH      MI      01-116315NP     ZAMLER, MELLEN & SHIFFMAN
RAY            GENE A       MI      12014604NP      ZAMLER, MELLEN & SHIFFMAN
ROBINETTE      EDWARD       MI      01-120178-NP    ZAMLER, MELLEN & SHIFFMAN
SABO           JULIUS       MI      01-115954NP     ZAMLER, MELLEN & SHIFFMAN
SHERWOOD       THEODORE     MI      01-115949-NP    ZAMLER, MELLEN & SHIFFMAN
SMITH          AARON J      MI      14005026NP      ZAMLER, MELLEN & SHIFFMAN
SMITH          TIMOTHY      MI      12016580NP      ZAMLER, MELLEN & SHIFFMAN
SYDERS         WILLIAM J    MI      05518905NP      ZAMLER, MELLEN & SHIFFMAN
TORTONESI      FRED         MI      01-115928 NP    ZAMLER, MELLEN & SHIFFMAN
TORTONESI      JOSEPH       MI      01-115994       ZAMLER, MELLEN & SHIFFMAN
TRUPIANO       SAM          MI      01-116099       ZAMLER, MELLEN & SHIFFMAN
VARNER         MARVIN       MI      96-609014       ZAMLER, MELLEN & SHIFFMAN

                                                                                                                                                            Appendix A - 601
 Case 17-03105   Doc 164   Filed 07/29/19 Entered 07/29/19 08:14:42   Desc Main
                           Document Page 620 of 624




                                  APPENDIX B




NAI-1502939652
    Case 17-03105      Doc 164    Filed 07/29/19 Entered 07/29/19 08:14:42   Desc Main
                                  Document Page 621 of 624


The former Georgia-Pacific LLC (the Debtor's predecessor)
Alabama River Cellulose LLC
Big Blue Holdings, Inc.
Blue Rapids Railway Company LLC
BRS Packaging Corporation
Brunswick Cellulose LLC
Buckeye Equity Holdings LLC
Buckeye Technologies Canada Inc.
Buckeye Technologies LLC
Digital Roadmap LLC
Dixie Consumer Products LLC
El Morro Corrugated Box Company LLC
Encadria Staffing Solutions LLC
Foley Cellulose LLC
Fort James International Holdings LLC
Fort James LLC
Georgia-Pacific Asia, Inc.
Georgia-Pacific Bleached Board LLC
Georgia-Pacific Brewton LLC
Georgia-Pacific Building Products LLC
Georgia-Pacific Cedar Springs LLC
Georgia-Pacific Chemical Sales LLC
Georgia-Pacific Chemicals LLC
Georgia-Pacific Childcare Center, LLC
Georgia-Pacific Consumer Operations LLC
Georgia-Pacific Consumer Products (Camas) LLC
Georgia-Pacific Consumer Products (Northwest) LLC
Georgia-Pacific Consumer Products LP
Georgia-Pacific Containerboard LLC
Georgia-Pacific Corrugated IV LLC
Georgia-Pacific Corrugated LLC
Georgia-Pacific Corrugated V LLC
Georgia-Pacific Crossett LLC
Georgia-Pacific Equity Holdings LLC
Georgia-Pacific Financial Management LLC
Georgia-Pacific Foreign Holdings, Inc.
Georgia-Pacific Foundation
Georgia-Pacific GmbH Holdings, LLC
Georgia-Pacific Gypsum LLC
Georgia-Pacific Holdings, LLC


                                                                              Appendix B-1
    Case 17-03105    Doc 164   Filed 07/29/19 Entered 07/29/19 08:14:42   Desc Main
                               Document Page 622 of 624


Georgia-Pacific Innovation LLC
Georgia-Pacific Kraft LLC
Georgia-Pacific LLC
Georgia-Pacific Monticello LLC
Georgia-Pacific Mt. Holly LLC
Georgia-Pacific Nonwovens LLC
Georgia-Pacific Panel Products LLC
Georgia-Pacific St Marys LLC
Georgia-Pacific Toledo LLC
Georgia-Pacific Treasury Corporation
Georgia-Pacific W&FS (MS) LLC
Georgia-Pacific Warehouse Holdings LLC
Georgia-Pacific West LLC
Georgia-Pacific WFS LLC
Georgia-Pacific Wood Products LLC
Georgia-Pacific Wood Products South LLC
GNN Investor LLC
GP Big Island, LLC
GP Building Products Operations LLC
GP Building Products Services LLC
GP Cellulose America Marketing, LLC
GP Cellulose Operations LLC
GP Cellulose, LLC
GP Center Holdings LLC
GP Chemicals Equity LLC
GP Consumer Products Group LLC
GP Consumer Products Holdings LLC
GP Consumer Products Operations LLC
GP Containerboard Operations LLC
GP Corrugated LLC
GP Financial Holdings LLC
GP Global Finance Holdings LLC
GP Gypsum Equity LLC
GP Gypsum LLC
GP Harmon Holdings LLC
GP Harmon Recycling LLC
GP Harmon Recycling Plant Operations LLC
GP Industrial Plasters LLC
GP IP Holdings LLC
GP IRB Investments LLC


                                                                           Appendix B-2
   Case 17-03105    Doc 164   Filed 07/29/19 Entered 07/29/19 08:14:42   Desc Main
                              Document Page 623 of 624


GP Leasing Corporation
G-P Maine LLC
GP Packaging and Cellulose Operations LLC
GP Packaging and Sales LLC
GP Wood Products LLC
GPBP Equity Holdings LLC
GPBP Equity Investor I LLC
GPBP Equity Investor II LLC
GPBP Equity Investor III LLC
GPBP Equity Investor IV LLC
GPBP Equity Investor V LLC
GPBP Equity Investor VI LLC
GPBP Equity Investor VII LLC
GPBP Financial Holdings LLC
GPCon/GP LLC
GPCP Equity Holdings LLC
GPCP Equity Investor I LLC
GPCP Equity Investor II LLC
GPCP Equity Investor III LLC
GPCP Equity Investor IV LLC
GPCP Equity Investor V LLC
GPCP Financial Holdings LLC
GPCP IP Holdings LLC
GPFM Holdings LLC
GPPC Equity Holdings LLC
GPPC Equity Investor I LLC
GPPC Equity Investor II LLC
GPPC Equity Investor III LLC
GPPC Equity Investor IV LLC
GPPC Financial Holdings LLC
Industrial Plasters Canada ULC
Koch Industries, Inc.
Koch Renewable Resources, LLC
Leaf River Cellulose, LLC
Leaf River Forest Products LLC
Lumberton Cellulose LLC
Memphis Cellulose LLC
Milford Redevelopment LLC
Moscow Camden and San Augustine Railroad LLC
Nekoosa Papers Inc.


                                                                          Appendix B-3
    Case 17-03105      Doc 164      Filed 07/29/19 Entered 07/29/19 08:14:42   Desc Main
                                    Document Page 624 of 624


Old Augusta Railroad, LLC
PAX Corrugated Products, Inc.
Phoenix Athletic Club LLC
Reliable Container Corporation
Reliable Packaging Products, Inc.
SPG Holdings LLC
Tomahawk Land Company LLC
Treated Lumber LLC




                                                                                Appendix B-4
